Title 1 - Administration of the Government

CHAPTER 1 - GENERAL PROVISIONS

Section 1-1-10. Jurisdiction and boundaries of the State.

The sovereignty and jurisdiction of this State extends to all places within its bounds, which are declared to be as follows:

The northern line beginning at a point at the low-water mark of the Atlantic Ocean on the eastern shore of Bird Island and then following the line as recorded by a set of 51 signed plats as follows:

Section between Horry County, SC and Brunswick/Columbus counties, NC: 1 plat sheet, signed by Sidney C. Miller 9/29/14 and Gary W. Thompson 2/24/15; Section between Dillon County, SC and Robeson County, NC: 2 plat sheets, signed by Sidney C. Miller and Gary W. Thompson 10/7/13; Section between Marlboro, Chesterfield and Lancaster counties, SC and Scotland, Richmond, Anson and Union counties, NC: 5 plat sheets, signed by Sidney C. Miller and Gary W. Thompson 10/7/13; Section between Lancaster and York counties, SC and Union and Mecklenberg counties, NC: 3 plat sheets, signed by Sidney C. Miller and Gary W. Thompson 10/7/13; Section of Lake Wylie: 1 plat sheet, signed by Sidney C. Miller and Gary W. Thompson 3/23/12; Section between York, Cherokee and Spartanburg counties, SC and Gaston, Cleveland, Rutherford and Polk counties, NC: 4 plat sheets, signed by Sidney C. Miller and Gary W. Thompson 10/7/13 (Section between Greenville and Pickens counties, SC and Polk, Henderson and Transylvania counties, NC: 34 plat sheets, signed by Sidney C. Miller and Gary W. Thompson dated 12/20/2005; Section between Pickens and Oconee counties, SC and Transylvania and Jackson counties, NC: 1 plat sheet, prepared by Concord Engineering & Surveying, Inc. dated May 2005 to the most westward point on those plats marked by the "+" in the inscription "LAT 35, AD 1813, NC + SC" chiseled on Commissioners' Rock on the east bank of the Chattooga River; thence following a geodetic line with a geodetic azimuth of 270 degrees to the centerline of the Chattooga River. (Plats on file with the South Carolina Department of Archives and History, the South Carolina Geodetic Survey and filed for record as applicable in the respective county offices where deeds are recorded in Horry, Dillon, Marlboro, Chesterfield, Lancaster, York, Cherokee, Spartanburg, Greenville, Pickens and Oconee counties).

The lateral seaward boundary between North Carolina and South Carolina from the low-water mark of the Atlantic Ocean shall be and is hereby designated as a continuation of the North Carolina-South Carolina boundary line as described by monuments located at latitude 33° 51' 50.7214" N., longitude 78° 33' 22.9448" W., at latitude 33° 51' 36.4626" N., longitude 78° 33' 06.1937" W., and at latitude 33° 51' 07.8792" N., longitude 78° 32' 32.6210" W., (coordinates based on North American Datum 1927), in a straight line projection of said line to the seaward limits of the states' territorial jurisdiction, such line to be extended on the same bearing insofar as a need for further delimitation may arise.

From the state of Georgia, this State is divided by the Savannah River, at the point where the northern edge of the navigable channel of the Savannah River intersects the seaward limit of the state's territorial jurisdiction; thence generally along the northern edge of the navigable channel up the Savannah River; thence along the northern edge of the sediment basin to the Tidegate; thence to the confluence of the Tugaloo and Seneca Rivers; thence up the Tugaloo River to the confluence of the Tallulah and the Chattooga Rivers; thence up the Chattooga River to the 35th parallel of north latitude, which is the boundary of North Carolina, the line being midway between the banks of said respective rivers when the water is at ordinary stage, except in the lower reaches of the Savannah River, as hereinafter described. And when the rivers are broken by islands of natural formation which, under the Treaty of Beaufort, are reserved to the state of Georgia, the line is midway between the island banks and the South Carolina banks when the water is at ordinary stage, except in the lower reaches of the Savannah River, as hereinafter described.

The boundary between Georgia and South Carolina along the lower reaches of the Savannah River, and the lateral seaward boundary, is more particularly described as follows and depicted in "Georgia-South Carolina Boundary Project, Lower Savannah River Segment, Portfolio of Maps" prepared by the United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service, National Geodetic Survey, Remote Sensing Division-2001 (copies on file at the South Carolina Department of Archives and History and the South Carolina Geodetic Survey):

Beginning at a point where the thread of the northernmost branch of the Savannah River equidistant between its banks intersects latitude 32° 07' 00" N., (North American Datum 1983-86), located in the Savannah River, and proceeding in a southeasterly direction down the thread of the Savannah River equidistant between the banks of the Savannah River on Hutchinson Island and on the mainland of South Carolina including the small downstream island southeast of the aforesaid point, at ordinary stage, until reaching the vicinity of Pennyworth Island;

Proceeding thence easterly down the thread of the northernmost channel of the Savannah River known as the Back River as it flows north of Pennyworth Island, making the transition to the said northernmost channel using the equidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank, thence to the thread of the said northernmost channel equidistant from the South Carolina mainland bank and Pennyworth Island at ordinary stage, around Pennyworth Island;

Proceeding thence southeasterly to the thread of the northern channel of the Savannah River equidistant from the Georgia bank on Hutchinson Island and the South Carolina mainland bank, making the transition utilizing the equidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank;

Proceeding thence southeasterly down the thread of the Savannah River equidistant from the Hutchinson Island and South Carolina mainland banks of the river at ordinary stage, through the tide gates, until reaching the northwestern (farthest upstream) boundary of the "Back River Sediment Basin", as defined in the "Annual Survey-1992, Savannah Harbor, Georgia, U. S. Coastal Highway, No. 17 to the Sea", U. S. Army Corps of Engineers, Savannah District as amended by the Examination Survey-1992 charts for the Savannah Harbor Deepening Project, Drawings No. DSH 1 12/107, (hereinafter the "Channel Chart");

Proceeding thence along the said northwestern boundary to its intersection with the northern boundary of the Back River Sediment Basin; thence southeasterly until said northern boundary intersects the northern boundary of the main navigational channel as depicted on the Channel Chart at the point designated as SR-34 (latitude 32° 05' 01.440" N., longitude 081° 02' 17.252" W., North American Datum (NAD 1983-86);

Proceeding thence toward the mouth of the Savannah River along the northern boundary of the main navigational channel at the new channel limit as depicted on the Channel Chart, via Oglethorpe Range through point SR-33 (latitude 32° 05' 17.168" N., longitude 081° 01' 34.665" W., NAD 1983-86), Fort Jackson Range through point SR-32 (latitude 32° 05' 30.133" N., longitude 081° 01' 17.750" W., NAD 1983-86), the Bight Channel through points SR-31 (latitude 32° 05' 55.631" N., longitude 081° 01' 02.480" W., NAD 1983-86), SR-30 (latitude 32° 06' 06.272" N., longitude 081° 00' 44.802" W., NAD 1983-86), SR-29 (latitude 32° 06' 09.053" N., longitude 081° 00' 31.887" W., NAD 1983-86), SR-28 (latitude 32° 06' 08.521" N., longitude 081° 00' 15.498" W., NAD 1983-86), and SR-27 (latitude 32° 06' 01.565" N., longitude 080° 59' 58.406" W., NAD 1983-86), Upper Flats Range through points SR-26 (latitude 32° 05' 41.698" N., longitude 080° 59' 31.968" W., NAD 1983-86) and SR-25 (latitude 32° 05' 02.819" N., longitude 080° 59' 12.644" W., NAD 1983-86), Lower Flats Range through points SR-24 (latitude 32° 04' 46.375" N., longitude 080° 59' 00.631" W., NAD 1983-86), SR-23 (latitude 32° 04' 40.209" N., longitude 080° 58' 49.947" W., NAD 1983-86), SR-22 (latitude 32° 04' 28.679" N., longitude 080° 58' 18.895" W., NAD 1983-86), and SR-21 (latitude 32° 04' 22.274" N., longitude 080° 57' 34.449" W., NAD 1983-86), Long Island Crossing Range through points SR-20 (latitude 32° 04' 13.042" N., longitude 080° 57' 14.511" W., NAD 1983-86), and SR-19 (latitude 32° 02' 30.984" N., longitude 080° 55' 30.308" W., NAD 1983-86) and New Channel Range following the northern boundary of the Rehandling Basin and the northern boundary of the Oyster Bed Island Turning Basin back to the northern edge of the main navigational channel, thence through points SR-17 (latitude 32° 02' 07.661" N., longitude 080° 53' 39.379" W., NAD 1983-86) and SR-16 (latitude 32° 02' 07.533" N., longitude 080° 53' 31.663" W., NAD 1983-86), to a point at latitude 32° 02' 08" N., longitude 080° 53' 25" W., NAD 1983-86 (now marked by Navigational Buoy "24") near the eastern end of Oyster Bed Island;

Proceeding thence from a point at latitude 32° 02' 08" N., longitude 080° 53' 25" W., NAD 1983-86 (now marked by Navigational Buoy R "24") on a true azimuth of 0° 0' 0" (true north) to the mean low low-water line of Oyster Bed Island; thence easterly along the said mean low low-water line of Oyster Bed Island to the point at which the said mean low low-water line of Oyster Bed Island intersects the Oyster Bed Island Training Wall;

Proceeding thence easterly along the mean low low-water line of the southern edge of the Oyster Bed Island Training Wall to its eastern end; thence continuing the same straight line to its intersection with the Jones Island Range line;

Proceeding thence southeasterly along the Jones Island Range line until reaching the northern boundary of the main navigational channel as depicted on the Channel Chart;

Proceeding thence southeasterly along the northern boundary of the main navigational channel as depicted on the Channel Chart, via Jones Island Range and Bloody Point Range, to a point at latitude 31° 59' 16.700" N., longitude 080° 46' 02.500" W., NAD 1983-86 (now marked by Navigational Buoy "6"); and finally,

Proceeding from a point at latitude 31° 59' 16.700" N., longitude 080° 46' 02.500" W., NAD 1983-86 (now marked by Navigational Buoy "6") extending southeasterly to the federal-state boundary on a true azimuth of 104 degrees (bearing of S76°E), which describes the line being at right angles to the baseline from the southernmost point of Hilton Head Island and the northernmost point of Tybee Island, drawn by the Baseline Committee in 1970.

Should the need for further delimitation arise, the boundary shall further extend southeasterly on above-described true azimuth of 104 degrees (bearing of S76°E).

Provided, further, that nothing in this section in any way shall be considered to govern or affect in any way the division between the states of the remaining assimilative capacity that is, the capacity to receive wastewater and other discharges without violating water quality standards, of the portion of the Savannah River described in this section.

HISTORY: 1962 Code Section 39-1; 1952 Code Section 39-1; 1942 Code Section 2038; 1932 Code Section 2038; Civ. C. '22 Section 1; Civ. C. '12 Section 1; Civ. C. '02 Section 1; G. S. 1; R. S. 1; 1923 (33) 114; 1970 (56) 2051; 1978 Act No. 413, Section 1; 1978 Act No. 414, Section 1; 1978 Act No. 416, Section 1; 1996 Act No. 375, Section 1; 1998 Act No. 341, Section 1; 2008 Act No. 264, Section 1, eff June 4, 2008; 2016 Act No. 270 (S.667), Section 2, eff January 1, 2017.

Editor's Note

In 2016, to correct a typographical error, in the eighth paragraph from the end, substituted "Long Island Crossing Range through points SR-20 (latitude 32° 04' 13.042" N., longitude 080° 57' 14.511" W., NAD 1983-86), and SR-19 (latitude 32° 02' 30.984" N., longitude 080° 55' 30.308" W., NAD 1983-86)" for "Long Island Crossing Range through points SR-20 (latitude 32° 04' 13.042" N., longitude 080° 57' 14.511" W., NAD 1983-86), and SR-19 (latitude 32° 02' 30.984" N., longitude 080° 55' 30.308' W., NAD 1983-86)".

2016 Act No. 270, Sections 1, 3, provide as follows:

"SECTION 1. The provisions of Section 1-1-10 of the 1976 Code are amended to clarify the original location of the boundary between North and South Carolina along Horry, Dillon, Marlboro, Chesterfield, Lancaster, York, Cherokee, and Spartanburg counties and to provide additional information about the plats describing the location of the boundary between North Carolina and South Carolina along Greenville, Pickens, and Oconee counties so that the northern line will be as described by those plats."

"SECTION 3. This part defines the legislative intent and purpose of the amendments and additions in this act to Title 12 of the 1976 Code.

"The General Assembly recognizes that the state of a business's location, or portion of it, may change as a result of the boundary clarification and this change can have tax and licensing consequences.

"It is the intent of the General Assembly that when, as a result of the boundary clarification, an individual's residence or a business location is determined to be located in South Carolina rather than North Carolina where the residence or business had previously been taxed, the individual or business should not be liable for back taxes to South Carolina solely as a result of the clarification. The intention of this act is only to address the effects on persons whose residences and businesses who are determined to be located in South Carolina rather than North Carolina as a result of the boundary clarification. This act does not apply to persons whose residences and businesses are not affected by the boundary clarification."

Effect of Amendment

The 2008 amendment substantially rewrote the second undesignated paragraph; in the fifth undesignated paragraph, added the clause at the end starting with "and depicted in"; and made changes in the fifteenth and sixteenth undesignated paragraphs.



Section 1-1-20. Effect of change of State boundary on bordering lands.

Whenever the location of the State line has been or may be re-established and corrected by competent authority, the lines of bordering lands which were established and fixed according to the previous location of the State line shall not be changed by reason of such re-establishment and correction of the State line.

HISTORY: 1962 Code Section 39-2; 1952 Code Section 39-2; 1942 Code Section 2039; 1932 Code Section 2039; Civ. C. '22 Section 2; Civ. C. '12 Section 2; 1906 (25) 63.



Section 1-1-110. What officers constitute executive department.

The executive department of this State is hereby declared to consist of the following officers, that is to say: The Governor and Lieutenant Governor, the Secretary of State, the State Treasurer, the Attorney General and the solicitors, the Adjutant General, the Comptroller General, the State Superintendent of Education, the Commissioner of Agriculture and the Director of the Department of Insurance.

HISTORY: 1962 Code Section 1-1; 1952 Code Section 1-1; 1942 Code Section 3082; 1932 Code Section 3082; Civ. C. '22 Section 766; Civ. C. '12 Section 682; Civ. C. '02 Section 613; G. S. 464; R. S. 530; 1865 (13) 350; 1941 (42) 119; 1960 (51) 1646; 1993 Act No. 181, Section 2.



Section 1-1-120. Vacancies in executive department.

In case any vacancy shall occur in the office of Secretary of State, State Treasurer, Comptroller General, Attorney General or Adjutant General, such vacancy shall be filled by election by the General Assembly, a majority of the votes cast being necessary to a choice. If such vacancy occur during the recess of the General Assembly, the Governor shall fill the vacancy by appointment until an election by the General Assembly at the session next ensuing such vacancy.

HISTORY: 1962 Code Section 1-2; 1952 Code Section 1-2; 1942 Code Section 3083; 1932 Code Section 3083; Civ. C. '22 Section 767; Civ. C. '12 Section 683; Civ. C. '02 Section 614; G. S. 465; R. S. 531; 1875 (15) 935; 1942 (42) 1446.



Section 1-1-540. Written employment applications required.

State, county and municipal officers, departments, boards and commissions, and all school districts in this State, shall require applications in writing for employment by them, upon such application forms as they may severally prescribe, which shall include information as to active or honorary membership in or affiliation with all membership associations and organizations. The provisions of this section shall not apply to any office or position which by law is filled by the vote of the qualified electors in any general or special election.

HISTORY: 1962 Code Section 1-36; 1956 (49) 1747; (50) 234.



Section 1-1-550. Honorably discharged veterans shall have preference for public employment.

Honorably discharged members of the United States Armed Forces who are given employment preference by the United States Government, now and hereafter, shall be given preference for appointment and employment in every public department and upon all public works in this State insofar as such preference may be practicable; age, loss of limb or other physical impairment which does not in fact incapacitate shall not be deemed to disqualify them, provided they possess the capacity of skill and knowledge necessary to discharge the duties of the position involved. Provided, that any public department operating on a merit system shall give preferences similar to those given by the United States Government to eligible members discharged from the Armed Forces insofar as such preferences may be practicable.

HISTORY: 1962 Code Section 1-37; 1968 (55) 2541.



Section 1-1-610. Official State gem stone.

The amethyst is the official gem stone of the State.

HISTORY: 1962 Code Section 1-363.2; 1969 (56) 441.



Section 1-1-615. American History Month designated.

The month of February in every year is designated American History Month. South Carolinians are encouraged to sponsor and participate in appropriate observances of American History Month.

HISTORY: 1988 Act No. 418, Section 1.



Section 1-1-616. African American History Month designated.

The month of February of every year is also designated African American History Month in South Carolina to be observed concurrently with American History Month as provided in Section 1-1-615, but with emphasis on the contributions of African Americans to the growth, development, culture, and institutions of our country. South Carolinians are encouraged to sponsor and participate in appropriate observances of African American History Month.

HISTORY: 2012 Act No. 131, Section 2, eff March 13, 2012.

Editor's Note

2012 Act No. 131, Section 1, provides as follows:

"The General Assembly finds that:

"(1) Black History Month, now to be designated as African American History Month in South Carolina, began as 'Negro History Week', which was created in 1926 by Carter G. Woodson, a noted African American historian, scholar, educator, and publisher. It became a month-long celebration in 1976. The month of February was chosen to coincide with the birthdays of Frederick Douglass and Abraham Lincoln;

"(2) African Americans of all generations have contributed greatly to the growth, development, culture, and institutions of the United States; and

"(3) to declare the month of February of each year as African American History Month in our State to honor the significant contributions to our country of these outstanding individuals."



Section 1-1-617. Endometriosis Awareness Month.

The month of March in every year is designated as "Endometriosis Awareness Month". South Carolinians are encouraged to sponsor and participate in relevant educational activities and events in the observance of "Endometriosis Awareness Month".

HISTORY: 2014 Act No. 166 (S.983), Section 1, eff May 16, 2014.



Section 1-1-618. Airborne Heritage Day designated.

August sixteenth of each year is designated as South Carolina Airborne Heritage Day.

HISTORY: 2007 Act No. 11, Section 1, eff April 18, 2007.



Section 1-1-620. Official State stone.

Blue granite is the official stone of the State.

HISTORY: 1962 Code Section 1-363.3; 1969 (56) 441.



Section 1-1-625. Official State reptile.

The loggerhead turtle (Caretta caretta) is the official reptile of the State.

HISTORY: 1988 Act No. 588, Section 1.



Section 1-1-630. Official State bird.

The Carolina Wren is the official bird of the State.

HISTORY: 1962 Code Section 28-2; 1952 Code Section 28-2; 1942 Code Section 1777; 1939 (41) 483; 1948 (45) 1758; 1952 (47) 2179.



Section 1-1-635. Official State wild game bird.

The South Carolina Wild Turkey (Meleagris Gallopavo) is the official wild game bird of the State.

HISTORY: 1976 Act No. 508, Section 1.



Section 1-1-640. Official State fish.

The striped bass or rockfish is the official fish of the State.

HISTORY: 1962 Code Section 28-2.1; 1972 (57) 2508.



Section 1-1-645. Official State insect.

(A) The Carolina mantid, Stagmomantis carolina (Johannson) , or praying mantis, is the official insect of the State.

(B) A statement in substantially the following form must be printed in the next edition and all subsequent editions of the South Carolina Legislative Manual in the appropriate section:

The State Insect

The Carolina mantid, Stagmomantis carolina (Johannson), or praying mantis, was designated the state insect by the General Assembly by Act 591 of 1988, for the following reasons: it is a native, beneficial insect that is easily recognizable throughout the State; it symbolizes the importance of the natural science of entomology and its special role in all forms of agriculture in helping to control harmful insects; and it provides a perfect specimen of living science for the school children of this State.

HISTORY: 1988 Act No. 591, Section 1.



Section 1-1-647. Official State butterfly.

The tiger swallowtail is designated as the official state butterfly.

HISTORY: 1994 Act No. 319, Section 1.



Section 1-1-650. Official State animal.

The white-tailed deer (odocoileus virginianus) is the official animal of the State.

HISTORY: 1962 Code Section 28-2.2; 1972 (57) 2508.



Section 1-1-655. Official State dog.

The Boykin Spaniel is the official dog of the State.

HISTORY: 1985 Act No. 31, Section 1.



Section 1-1-660. Official State tree.

The palmetto tree is hereby designated and adopted as the official tree of the State.

HISTORY: 1962 Code Section 29-11; 1952 Code Section 29-11; 1942 Code Section 3284-11; 1939 (41) 99.



Section 1-1-665. Official State dance.

The shag is the official dance of the State.

HISTORY: 1984 Act No. 329, Section 1.



Section 1-1-667. Official State waltz.

"The Richardson Waltz" is designated as the official state waltz.

HISTORY: 2000 Act No. 389, Part I, Section 3.

Editor's Note

2000 Act No. 389, Part I, Section 1, provides as follows:

Sections 1 through 4 of this act are known and may be cited as the "Richardson Waltz Act".



Section 1-1-670. Official pledge to State flag.

The pledge to the flag of South Carolina shall be as follows:

"I salute the flag of South Carolina and pledge to the Palmetto State love, loyalty and faith."

HISTORY: 1962 Code Section 1-95; 1966 (54) 2271.



Section 1-1-674. State Pecan Festival.

The South Carolina Pecan Festival in Florence County is designated as the official State Pecan Festival.

HISTORY: 2011 Act No. 9, Section 1, eff April 12, 2011.



Section 1-1-675. State Botanical Garden.

The Botanical Garden of Clemson University is designated the State Botanical Garden.

HISTORY: 1992 Act No. 288, Section 1.



Section 1-1-676. Official State lowcountry handcraft.

The sweet grass basket is the official state lowcountry handcraft.

HISTORY: 2006 Act No. 234, Section 1, eff February 21, 2006.



Section 1-1-677. Official State grass.

Indian Grass, Sorghastrum nutans, is designated as the official grass of the State. In making this designation, the General Assembly makes no warranty or endorsement of Indian Grass as a commercial product, but recognizes Indian Grass as a native, nonnoxious plant, with a historical, continuing, widespread, and beneficial existence in South Carolina.

HISTORY: 2001 Act No. 94, Section 2.



Section 1-1-680. Official State fruit.

The peach is the official fruit of the State.

HISTORY: 1984 Act No. 360, Section 2.



Section 1-1-681. Official state vegetable.

Collard greens are the official vegetable of the State.

HISTORY: 2011 Act No. 38, Section 1, eff June 2, 2011.



Section 1-1-682. Official state snack food.

Boiled peanuts are the official state snack food. Nothing in this section requires or encourages any school district in this State to serve peanuts to students, especially students with food allergies.

HISTORY: 2006 Act No. 270, Section 2, eff May 1, 2006.



Section 1-1-683. Official state picnic cuisine.

Barbecue is designated as the official State Picnic Cuisine of South Carolina.

HISTORY: 2014 Act No. 231 (S.1136), Section 1, eff June 2, 2014.



Section 1-1-685. Official State song.

"South Carolina On My Mind" is designated as an official state song to help inspire pride in our State and improve the quality of life among all South Carolinians, and to promote the image of South Carolina beyond our borders by further developing tourism and industry through the attraction of vacationers, prospective investors, and new residents.

HISTORY: 1984 Act No. 302, Section 1.



Section 1-1-688. Official State music.

The spiritual is the official music of the State.

HISTORY: 1999 Act No. 64, Section 1.



Section 1-1-689. Official State popular music.

Beach music is designated as the official state popular music of South Carolina.

HISTORY: 2001 Act No. 15, Section 2.



Section 1-1-690. Official State beverage.

Milk is the official state beverage.

HISTORY: 1984 Act No. 360, Section 4.



Section 1-1-691. Official state fossil.

The Columbian Mammoth is designated as the official State Fossil of South Carolina.

HISTORY: 2014 Act No. 177 (H.4482), Section 1, eff May 16, 2014.



Section 1-1-692. Official State hospitality beverage.

South Carolina grown tea is designated as the official hospitality beverage of the State.

HISTORY: 1995 Act No. 31, Section 1.



Section 1-1-693. Official State opera.

Porgy and Bess is designated as the official opera of this State. The State and any of its agencies, departments, or political subdivisions may not use any copyrighted or proprietary material from Porgy and Bess without the express written permission from the estates of Dubose Heyward, George Gershwin, and Ira Gershwin or the management company responsible for licensing productions of this opera in part or in its entirety.

HISTORY: 2001 Act No. 94, Section 1.



Section 1-1-694. Official State Tobacco Museum.

(A) The South Carolina Tobacco Museum is the official tobacco museum of the State of South Carolina. The designation of the South Carolina Tobacco Museum as the official tobacco museum of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the South Carolina Tobacco Museum for state funds.

(C) The official designation does not confer any liability upon the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the South Carolina Tobacco Museum.

HISTORY: 2004 Act No. 222, Section 1, eff April 29, 2004.



Section 1-1-695. Official State shell.

The Lettered Olive, Oliva sayana, is the official shell of the State.

HISTORY: 1984 Act No. 360, Section 6.



Section 1-1-696. Official State language.

The English language is the official language of the State of South Carolina.

HISTORY: 1987 Act No. 25, Section 1.



Section 1-1-697. Use of language other than English prohibited.

Neither this State nor any political subdivision thereof shall require, by law, ordinance, regulation, order, decree, program, or policy, the use of any language other than English; provided, however, that nothing in Sections 1-1-696 through 1-1-698 shall prohibit a state agency or a political subdivision of the State from requiring an applicant to have certain degrees of knowledge of a foreign language as a condition of employment where appropriate.

HISTORY: 1987 Act No. 25, Section 2.



Section 1-1-698. Exceptions to prohibition against use of language other than English.

Sections 1-1-696 through 1-1-698 do not prohibit any law, ordinance, regulation, order, decree, program, or policy requiring educational instruction in a language other than English for the purpose of making students who use a language other than English proficient in English or making students proficient in a language in addition to English.

HISTORY: 1987 Act No. 25, Section 3.



Section 1-1-699. Official State amphibian.

The Spotted Salamander, Ambystoma maculatum, is designated as the official state amphibian.

HISTORY: 1999 Act No. 79, Section 1.



Section 1-1-700. Official State American Folk Dance.

The square dance is the official American Folk Dance of the State.

HISTORY: 1994 Act No. 329, Section 1.



Section 1-1-701. Official State spider.

The "Carolina Wolf Spider", Hogna carolinensis, is designated as the official state spider.

HISTORY: 2000 Act No. 389, Part II, Section 7.



Section 1-1-702. Official State tapestry.

The tapestry, "From the Mountains to the Sea", is designated as the official state tapestry.

HISTORY: 2000 Act No. 354, Section 1.



Section 1-1-703. Official State tartan.

The Carolina Tartan is designated as the official tartan of the State of South Carolina.

HISTORY: 2002 Act No. 303, Section 1.



Section 1-1-704. Official State wildflower.

Goldenrod (solidago altissima) is the official state wildflower.

HISTORY: 2003 Act No. 31, Section 1.



Section 1-1-705. Official State railroad museum.

The South Carolina Railroad Museum in Fairfield County is the official railroad museum of the State of South Carolina, upon the payment of a fee of five dollars to the Secretary of State.

HISTORY: 1997 Act No. 155, Part II, Section 60A.



Section 1-1-706. Official State military academy.

(A) Camden Military Academy is designated as the official military academy of the State. The designation of Camden Military Academy as the official military academy of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify Camden Military Academy for state funds.

(C) The official designation does not confer any liability of the State.

HISTORY: 2001 Act No. 56, Section 1.



Section 1-1-707. Official State Hall of Fame.

(A) The South Carolina Hall of Fame located in the Myrtle Beach Convention Center, operated by South Carolina Hall of Fame, Inc. , an eleemosynary corporation certified by the Secretary of State on June 1, 1963, is the official state Hall of Fame. The official designation is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the South Carolina Hall of Fame for state funds.

(C) The official designation does not confer any liability upon the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the Hall of Fame.

HISTORY: 2001 Act No. 107, Section 1.



Section 1-1-708. Official State folk art and crafts center.

The South Carolina Artisans Center, a nonprofit organization, located in Walterboro is designated as the official folk art and crafts center of the State of South Carolina.

HISTORY: 2000 Act No. 256, Section 1.



Section 1-1-709. Official State rural drama theater.

(A) The Abbeville Opera House is designated as the official state rural drama theater of the State. The designation of the Abbeville Opera House as the official state rural drama theater of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the Abbeville Opera House for state funds.

(C) The official designation does not confer any liability of the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the Abbeville Opera House.

HISTORY: 2001 Act No. 48, Section 1.



Section 1-1-710. Official State color.

The color indigo blue worn on the uniform of Colonel William Moultrie's soldiers and adopted as the background of the South Carolina State flag, is designated as the official color of the State of South Carolina.

HISTORY: 2008 Act No. 200, Section 1, eff April 16, 2008.



Section 1-1-711. Official state duck.

The "wood duck" (Aix sponsa) also known as the summer duck and the Carolina duck is designated as the official state duck.

HISTORY: 2009 Act No. 58, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009).



Section 1-1-712. Official state marine mammal.

The "bottlenose dolphin" (Tursiops truncatus) is designated as the official state marine mammal.

HISTORY: 2009 Act No. 58, Section 2, eff upon approval (became law without the Governor's signature on June 3, 2009).



Section 1-1-713. Official state migratory marine mammal.

The "northern right whale" (Eubalaena glacialis) is designated as the official state migratory marine mammal.

HISTORY: 2009 Act No. 58, Section 3, eff upon approval (became law without the Governor's signature on June 3, 2009).



Section 1-1-713A. Official state emblem of United States Armed Forces who have given their lives in the line of duty.

The Honor and Remember Flag is designated as the official State Emblem of Service and Sacrifice by those in United States Armed Forces who have given their lives in the line of duty.

HISTORY: 2012 Act No. 237, Section 1, eff June 18, 2012.



Section 1-1-714. Official state heritage horse.

The Marsh Tacky is designated as the official State Heritage Horse of South Carolina.

HISTORY: 2010 Act No. 240, Section 2, eff June 11, 2010.



Section 1-1-714A. Official state heritage work animal.

The mule is hereby designated as the official State Heritage Work Animal of South Carolina.

HISTORY: 2010 Act No. 240, Section 3, eff June 11, 2010.



Section 1-1-715. United States Census of 2010 adopted.

The United States Census of 2010 is adopted as the true and correct enumeration of the inhabitants of this State, and of the several counties, municipalities, and other political subdivisions of this State.

HISTORY: 2003 Act No. 55, Section 2; 2011 Act No. 71, Pt I, Section 1, eff June 28, 2011; 2011 Act No. 75, Pt I, Section 1, eff August 1, 2011.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.

Effect of Amendment

The 2011 amendments substituted "2010" for "2000".



Section 1-1-810. Annual accountability reports by agencies and departments of state government.

Each agency and department of state government shall submit an annual accountability report to the Governor and the General Assembly covering a period from July first to June thirtieth, unless otherwise directed by the specific statute governing the department or institution.

HISTORY: 1962 Code Section 1-44; 1952 Code Section 1-44; 1942 Code Section 2096; 1932 Code Section 2096; 1929 (36) 225; 1931 (37) 278; 1933 (38) 490; 1960 (51) 1746; 1995 Act No. 145, Part II, Section 43A.



Section 1-1-820. Contents of annual accountability reports.

The annual accountability report required by Section 1-1-810 must contain the agency's or department's mission, objectives to accomplish the mission, and performance measures that show the degree to which objectives are being met.

HISTORY: 1962 Code Section 1-45; 1952 Code Section 1-45; 1942 Code Section 2097; 1932 Code Section 2097; Civ. C. '22 Section 58; Civ. C. '12 Section 48; Civ. C. '02 Section 45; 1896 (22) 202; 1960 (51) 1779; 1995 Act No. 145, Part II, Section 43B.



Section 1-1-830. One report shall not be embraced in another.

No State officer shall embrace in his report the report of another State officer which is required to be published by law, but he may make such reference thereto as may be necessary, including a brief recapitulation thereof, when necessary to the proper understanding of such report.

HISTORY: 1962 Code Section 1-46; 1952 Code Section 1-46; 1942 Code Section 2102; 1932 Code Section 2102; Civ. C. '22 Section 63; Civ. C. '12 Section 53; Civ. C. '02 Section 50; R. S. 50; 1886 (19) 310.



Section 1-1-840. Special reports.

The Governor or the General Assembly, or either branch thereof by resolution, may call upon any department or institution at any time for such special reports as may be deemed in the interest of the public welfare.

HISTORY: 1962 Code Section 1-47; 1952 Code Section 1-47; 1942 Code Section 2096; 1932 Code Section 2096; 1929 (36) 225; 1931 (37) 278; 1933 (38) 490.



Section 1-1-970. Personnel data required to be furnished quarterly.

All agencies, departments and institutions of state government shall furnish to the State Personnel Division not later than fifteen days following the close of the second quarter of each even-numbered year a current personnel organization chart in a form prescribed by the division showing all authorized positions, the personnel grade and compensation of each and indications as to whether such positions are filled or vacant.

All agencies, departments and institutions of state government shall furnish to the State Personnel Division not later than fifteen days following the close of each quarter except the second quarter of each even-numbered year any and all changes or alterations to the personnel organization chart in a form prescribed by the division.

The State Personnel Division shall ensure that all reports submitted to the division by agencies, departments and institutions of state government are accurate and up-to-date and, based on that information, shall furnish to the Legislative Audit Council organizational charts and alterations to existing charts for each such agency, department and institution in such form as the division and Audit Council shall determine.

The charts prepared by the division shall be furnished to the Audit Council not later than thirty days following the end of each quarter.

HISTORY: 1976 Act No. 561, Section 7; 1977 Act No. 101, Section 3.



Section 1-1-980. Penalties for failure to cooperate with implementation of reporting procedures.

All service agencies of the State shall cooperate with individual agencies, departments and institutions of State government in the implementation of this article. Any person who falsifies any report, statement or document required under this article shall be subject to punishment pursuant to Section 16-9-30 of the Code. Wilful failure to comply with the reporting requirements of this article shall be deemed misfeasance in office and subject the chief executive authority of the offending agency, department or institution to the penalties therefor.

HISTORY: 1976 Act No. 561, Section 8.



Section 1-1-990. Reports and information deemed public records; dissemination of copies.

All reports and information assembled pursuant to the provisions of this article are considered "public records" as defined in the Freedom of Information Act of 1972. Commencing on July 1, 1985, and thereafter, the Comptroller General shall furnish copies of the information when requested by authorized parties. The provisions of subsection (2) of Section 11-35-1230 of the 1976 Code of Laws govern fiscal reporting.

HISTORY: 1976 Act No. 561, Section 9; 1985 Act No. 201, Part II, Section 2A.



Section 1-1-1000. Partial exemption granted law enforcement agencies.

The provisions of this article shall not be construed to require any law enforcement agency to report in detail expenditures which would jeopardize the necessary confidentiality of its operations, but all such agencies shall report the total amount of funds expended for payments to informants and for purchases of illegal substances in connection with criminal investigations.

HISTORY: 1976 Act No. 561, Section 10.



Section 1-1-1020. Purchase of equipment by Office of State Treasurer for lease or resale to entities of state government; funding.

(A) The Office of State Treasurer is authorized to provide financing arrangements under the master lease program on behalf of boards, commissions, institutions, and agencies of state government for the purpose of renting, leasing, or purchasing office equipment, telecommunications equipment, energy conservation equipment, medical equipment, data processing equipment, and related software in accordance with procurement statutes and regulations.

(B) The Office of State Treasurer shall negotiate the terms of any financing arrangement and prescribe the procedures necessary to administer this program.

(C) When providing financing as described in subsection (A) of this section, the Office of State Treasurer shall ensure that repayment schedules provide sufficient funds to defray the cost of administering this program. The Office of State Treasurer shall retain such funds as are necessary to defray administrative costs. Any excess funds at year-end must be deposited to the credit of the general fund of the State.

HISTORY: 1981 Act No. 178 Part II, Section 19; 1982 Act No. 466 Part II, Section 27; 1990 Act No. 612, Part II, Section 12; 1994 Act No. 497, Section 10B; 2002 Act No. 286, Section 1.



Section 1-1-1025. Insurance on state data processing and telecommunications facilities.

The State Fiscal Accountability Authority, through its Insurance Reserve Fund, shall provide insurance against the accidental or deliberate destruction of data processing and telecommunications facilities operated by the State. The insurance shall specifically include replacement cost of hardware and software systems and specialized environmental systems and shall also provide for an alternate processing location should replacement or repair of the original processing location exceed ten calendar days.

HISTORY: 1982 Act No. 466, Part II, Section 25.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-1-1030. Governmental or quasi-governmental entity not to pay contingency fee or bonus to private counsel without prior written agreement.

Notwithstanding any other provision of law, effective July 1, 1993, no governmental agency or quasi-governmental entity or agency shall pay a contingency fee or bonus to private counsel retained by such agency or entity for legal representation, unless such contingency fee or bonus arrangement has been reduced to writing setting forth the parameters of the employment and the terms of payment prior to the initiation of such representation.

HISTORY: 1993 Act No. 164, Part II, Section 107.



Section 1-1-1035. Expenditure of state or Medicaid funds to perform abortions.

No state funds or Medicaid funds shall be expended to perform abortions, except for those abortions authorized by federal law under the Medicaid program.

HISTORY: 2000 Act No. 387, Part II, Section 35.



Section 1-1-1040. Links to websites posting department's monthly state procurement card statements or information; redaction.

All agencies, departments, and institutions of state government must be responsible for providing on their Internet websites a link to the Internet website of any agency, other than the individual agency, department, or institution, that posts on its Internet website that agency's, department's, or institution's monthly state procurement card statements or monthly reports containing all or substantially all the same information contained in the monthly state procurement card statements. The link must be to the specific webpage or section on the website of the agency where the state procurement card information for the state agency, department, or institution can be found. The information posted may not contain the state procurement card number. Any information that is expressly prohibited from public disclosure by federal or state law or regulation must be redacted from any posting required by this section.

HISTORY: 2011 Act No. 74, Pt II, Section 2.B, eff August 1, 2011.

Editor's Note

2011 Act No. 74, Pt. II, Section 2.C, provides as follows:

"This SECTION takes effect upon approval by the Governor, and public institutions of higher learning to which this SECTION applies shall have one year from the effective date of this act to comply with its requirements."



Section 1-1-1210. Annual salaries of certain state officers.

The annual salaries of the state officers listed below are:

Governor $98,000 Lieutenant Governor 43,000 Secretary of State 85,000 State Treasurer 85,000 Attorney General 85,000 Comptroller General 85,000 Superintendent of Education 85,000 Adjutant General 85,000 Commissioner of Agriculture 85,000

These salaries must be increased by two percent on July 1, 1991, and on July first of each succeeding year through July 1, 1994.

A state officer whose salary is provided in this section may not receive compensation for ex officio service on any state board, committee, or commission.

HISTORY: 1985 Act No. 201, Part II, Section 11; 1989 Act No. 189, Part II, Section 9.



Section 1-1-1310. State boards and commissions; notification of membership changes; contents.

Each state board and commission must send written notification to the Secretary of State's Office of any appointment, election, resignation, or vacancy in the membership of its board or commission. The notification must be sent within two weeks of the appointment, election, resignation, or vacancy and must include:

(1) the governing statute or Executive Order authorizing the appointment or election;

(2) the board or commission's address, phone number, fax number, and e-mail address, if any;

(3) the member's name;

(4) the member's district, circuit, seat, or position, if applicable;

(5) when the member's term begins and ends;

(6) the qualifications for membership on the board or commission and any specific requirements for the member's position;

(7) whether the member is eligible to receive compensation for his service;

(8) the name of the former member; and

(9) in the case of an appointment or election, whether it is a reappointment or reelection of an incumbent.

HISTORY: 2002 Act No. 182, Section 1.



Section 1-1-1410. Development and implementation of workplace domestic violence policy; zero tolerance policy statement.

Every state agency, based upon guidelines developed by the Office of Human Resources, Department of Administration, shall develop and implement an agency workplace domestic violence policy which must include, but is not limited to, a zero tolerance policy statement regarding acts or threats of domestic violence in the workplace and safety and security procedures.

HISTORY: 2003 Act No. 92, Section 7.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-1-1510. In general.

(A) Joint Resolution 775 of 1976 is repealed.

(B) The General Assembly of the State of South Carolina disavows any other calls or applications for a constitutional convention made to Congress prior to the effective date of this act, by any means expressed, including, but not limited to, S. 1024 of 1978.

(C) The Secretary of State is directed to forward copies of this act bearing the Great Seal of the State to the following persons: The President and Vice President of the United States, the Speaker of the House of Representatives, and each member of the South Carolina Congressional Delegation in Washington, D.C.

HISTORY: 2004 Act No. 314, Sections 1, 2, 3, eff July 16, 2004.

Code Commissioner's Note

This article was added and 2004 Act No. 314, Sections 1 to 3 codified at the direction of the Code Commissioner.

Editor's Note

The introduction to 2004 Act No. 314 provides as follows:

"Whereas, the General Assembly of the State of South Carolina, acting with the best of intentions, at various times and during various sessions, has previously made applications to Congress to call one or more conventions to propose either a single amendment concerning a specific subject or to call a general convention to propose an unspecified and unlimited number of amendments to the United States Constitution, pursuant to the provisions of Article V thereof; and

"Whereas, former Chief Justice of the Supreme Court of the United States of America Warren E. Burger, former Associate Justice of the United States Supreme Court Arthur J. Goldberg, and other leading constitutional scholars agree that such a convention may propose sweeping changes to the Constitution, any limitations or restrictions purportedly imposed by the states in applying for such a convention or conventions to the contrary notwithstanding, thereby creating an imminent peril to the well-established rights of the citizens and the duties of various levels of government; and

"Whereas, the Constitution of the United States of America has been amended many times in the history of this nation and may be amended many more times, without the need to resort to a constitutional convention, and has been interpreted for more than two hundred years and has been found to be a sound document which protects the lives and liberties of the citizens; and

"Whereas, there is no need for, rather, there is great danger in, a new constitution or in opening the Constitution to sweeping changes, the adoption of which would only create legal chaos in this nation and only begin the process of another two centuries of litigation over its meaning and interpretation. Now, therefore,"



Section 1-1-1610. Use for performing administrative hearings; evidence of cost savings requirement; annual reports.

An administrative state agency performing administrative hearings within this State may make use of existing video conferencing capabilities. There must be evidence that a cost savings will be recognized by using video conferencing, as opposed to holding an administrative hearing where all parties must be in attendance at one particular location. A report of video conferencing activities and any related cost savings must be submitted annually, before January fifteenth, to the House Ways and Means Committee and the Senate Finance Committee.

HISTORY: 2008 Act No. 353, Section 2, Pt 20F, eff July 1, 2009.






CHAPTER 3 - GOVERNOR AND LIEUTENANT GOVERNOR

Section 1-3-10. Departments, agencies and the like shall furnish information requested by Governor.

The departments, bureaus, divisions, officers, boards, commissions, institutions and other agencies or undertakings of the State, upon request, shall immediately furnish to the Governor, in such form as he may require, any information desired by him in relation to their respective affairs or activities.

HISTORY: 1962 Code Section 1-101; 1952 Code Section 1-101; 1942 Code Section 3216; 1932 Code Section 3216; Civ. C. '22 Section 912; 1919 (31) 187.



Section 1-3-20. Salary of Governor.

The Governor shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-102; 1952 Code Section 1-102; 1942 Code Section 3090; 1932 Code Section 3090; Civ. C. '22 Section 775; Civ. C. '12 Section 691; Civ. C. '02 Section 621; G. S. 473; R. S. 537; 1865 (13) 350; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1960 (51) 1779; 1963 (53) 358 [478]; 1966 (54) 2424; 1969 (56) 444; 1973 (58) 623.



Section 1-3-30. Executive chamber, official papers and records.

The Governor shall be furnished with a suitable office, to be called the executive chamber, in which all petitions, memorials, letters and other official papers and documents addressed to or received by him shall be methodically arranged and kept, with proper indexes therefor. He shall keep a record in proper books of:

(1) All his messages to the General Assembly;

(2) All bills presented to him in obedience to the provisions of the Constitution and all objections he may make to any of them;

(3) All official communications, proclamations and orders issuing from his office; and

(4) All other matters which he may think it important to preserve.

HISTORY: 1962 Code Section 1-103; 1952 Code Section 1-103; 1942 Code Section 3090; 1932 Code Section 3090; Civ. C. '22 Section 775; Civ. C. '12 Section 691; Civ. C. '02 Section 621; G. S. 473; R. S. 537; 1865 (13) 350; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182.



Section 1-3-40. Private secretary of Governor.

The Governor shall be allowed a private secretary, to be appointed by him, who shall under the direction of the Governor keep an accurate record under proper dates of all transactions, opinions and other official matters and acts occurring during his period of office. Said record shall, under certain restrictions, be open to the inspection of the members of the General Assembly. He shall also perform such clerical and other duties as may be required of him by the Governor, in connection with the duties of the office of Governor.

HISTORY: 1962 Code Section 1-104; 1952 Code Section 1-104; 1942 Code Section 3091; 1932 Code Section 3901; Civ. C. '22 Section 776; Civ. C. '12 Section 692; Civ. C. '02 Section 622; G. S. 474; R. S. 538; 1865 (13) 350; 1868 (14) 11; 1869 (14) 246; 1893 (21) 416.



Section 1-3-50. Personal staff of Governor for ceremonial occasions; military secretary.

Whenever the Governor shall desire the attendance of a personal staff upon any ceremonial occasion he shall detail therefor such officers as he may choose from the active list of the National Guard of South Carolina, resident in or nearest to the place where such ceremonies are to be held, and the officers detailed shall attend in uniform at the time and place designated and shall constitute the personal staff of the Governor for that occasion, reverting upon completion of such duty to their regular assignments. The Governor may appoint as his military secretary any officer of the United States Army detailed for duty with the militia of this State, and such officer shall have the rank of colonel and the title "Military Secretary to the Governor".

HISTORY: 1962 Code Section 1-105; 1952 Code Section 1-105; 1950 (46) 1881.



Section 1-3-110. Date of installation of Governor.

The Governor shall be installed on the first Wednesday following the second Tuesday in January following his election; but in case the Governor is unable to be installed on the day herein provided, he shall be installed as soon thereafter as is practicable.

HISTORY: 1962 Code Section 1-111; 1952 Code Section 1-111; 1942 Code Section 3085; 1932 Code Section 3085; Civ. C. '22 Section 770; Civ. C. '12 Section 686; 1911 (27) 142; 1979 Act No. 29, Section 1.



Section 1-3-120. Vacancy in office of both Governor and Lieutenant Governor.

In case of the removal, death, resignation or disability of both the Governor, and the Lieutenant Governor, the President of the Senate pro tempore shall perform the duties and exercise the powers of Governor until such disability shall have been removed or until the next general election, at which a Governor shall be elected by the electors duly qualified, as is prescribed by Section 3 of Article IV of the Constitution.

HISTORY: 1962 Code Section 1-112; 1952 Code Section 1-112; 1942 Code Section 3086; 1932 Code Section 3086; Civ. C. '22 Section 771; Civ. C. '12 Section 687; Civ. C. '02 Section 617; G. S. 469; R. S. 533; 1868 (14) 101.



Section 1-3-130. Disability of Governor, Lieutenant Governor and President of Senate pro tempore.

In case of the disability, from whatever cause, of the Governor, the Lieutenant Governor, and the President of the Senate pro tempore, the Speaker of the House of Representatives shall perform the duties and exercise the powers of Governor, in like manner and upon like conditions as are prescribed by Section 1-3-120.

HISTORY: 1962 Code Section 1-113; 1952 Code Section 1-113; 1942 Code Section 3087; 1932 Code Section 3087; Civ. C. '22 Section 772; Civ. C. '12 Section 688; Civ. C. '02 Section 618; G. S. 470; R. S. 534; 1868 (14) 102.



Section 1-3-140. Disability of all of officers enumerated in Sections 1-3-120 and 1-3-130.

In case of the disability, from whatever cause, of all of the officers enumerated in Sections 1-3-120 and 1-3-130, the General Assembly, if it shall be in session, by a joint vote shall elect a person duly qualified to fill the office of Governor in like manner, and upon the like conditions, as are prescribed by Section 1-3-120.

HISTORY: 1962 Code Section 1-114; 1952 Code Section 1-114; 1942 Code Section 3088; 1932 Code Section 3088; Civ. C. '22 Section 773; Civ. C. '12 Section 689; Civ. C. '02 Section 619; G. S. 471; R. S. 535; 1868 (14) 102.



Section 1-3-150. Term of Governor elected pursuant to Section 1-3-140.

Whenever a Governor shall be elected as provided in Section 1-3-140, he shall immediately enter upon the discharge of the duties of his office and shall continue to discharge them during the residue of the term.

HISTORY: 1962 Code Section 1-115; 1952 Code Section 1-115; 1942 Code Section 3089; 1932 Code Section 3089; Civ. C. '22 Section 774; Civ. C. '12 Section 690; Civ. C. '02 Section 620; G. S. 472; R. S. 536; 1868 (14) 102.



Section 1-3-210. Filling vacancies when Senate not in session.

During the recess of the Senate, vacancy which occurs in an office filled by an appointment of the Governor with the advice and consent of the Senate may be filled by an interim appointment of the Governor. The Governor must report the interim appointment to the Senate and must forward a formal appointment at its next ensuing regular session.

If the Senate does not advise and consent thereto prior to sine die adjournment of the next ensuing regular session, the office shall be vacant and the interim appointment shall not serve in hold over status notwithstanding any other provision of law to the contrary. A subsequent interim appointment of a different person to a vacancy created by a failure of the Senate to grant confirmation to the original interim appointment shall expire on the second Tuesday in January following the date of such subsequent interim appointment and the office shall be vacant.

HISTORY: 1962 Code Section 1-121; 1952 Code Section 1-121; 1942 Code Section 3093; 1932 Code Section 3093; Civ. C. '22 Section 778; Civ. C. '12 Section 694; Civ. C. '02 Section 624; G. S. 476, 477; R. S. 540; 1868 (14) 66; 1870 (14) 376; 1871 (15) 690; 1876 (16); 1877 (16) 249; 1878 (16) 571, 609, 766; 1882 (18) 1111; 1890 (20) 697; 1896 (22) 154; 1901 (23) 701; 1920 (31) 704, 908; 1922 (32) 938; 1945 (44) 156; 1954 (48) 1745; Const. 1895, Art. 12, Section 2; 1963 (53) 512; 1993 Act No. 181, Section 3.



Section 1-3-215. Appointments by the Governor requiring advice and consent of Senate.

(A) Appointments by the Governor requiring the advice and consent of the Senate must be transmitted to the Senate and must contain at a minimum the following information:

(1) the title of the office to which the individual is being appointed;

(2) the designation of any special seat, discipline, interest group or other designated entity that the individual is representing or is chosen from;

(3) the full legal name of the individual being appointed;

(4) the current street or mailing address and telephone number;

(5) the county, counties, district or other geographic area or political subdivision being represented;

(6) the name of the individual being replaced if the appointment is not an initial appointment; and

(7) the commencement and ending date of the term of office.

(B) When an appointment has been confirmed by the Senate, evidence of such confirmation shall be transmitted to the Secretary of State by the Clerk of the Senate and the Secretary of State must thereafter obtain the necessary oath and evidence of bond if required. The taking of the oath of office and filing of any requisite bond shall fully vest the person appointed with the full rights, privileges and powers of the office. The notice of confirmation transmitted by the Senate shall be conclusive as to the validity of an appointment and the issuance of a commission by the Secretary of State after obtaining the requisite documentation is a ministerial act.

HISTORY: 1993 Act No. 183, Section 4; 1993 Act No. 181, Section 4.



Section 1-3-220. Appointment of certain officers by Governor.

The following appointments shall be made by the Governor and are in addition to those appointments by the Governor authorized in other provisions in the Code:

(1) An appointment to fill any vacancy in an office of the executive department as defined in Section 1-1-110 occurring during a recess of the General Assembly. The term of such appointment shall be until the vacancy be filled by a general election or by the General Assembly in the manner provided by law.

(2) An appointment to fill any vacancy in a county office. The person so appointed shall hold office, in all cases in which the office is elective, until the next general election and until his successor shall qualify; and in the case of offices originally filled by appointment and not by election, until the adjournment of the session of the General Assembly next after such vacancy has occurred. The Governor may remove for cause any person so appointed by him under the provisions of this paragraph to fill any such vacancy.

(3) Proxies to represent the share of the State in the Cheraw and Coalfields Railroad Company and in the Cheraw and Salisbury Railroad Company.

(4) The chief constable of the State, whensoever in his judgment any public emergency shall require it or when necessary to the due execution of legal process.

HISTORY: 1962 Code Section 1-122; 1952 Code Section 1-122; 1942 Code Section 3094; 1932 Code Section 3094; Civ. C. '22 Section 779; Civ. C. '02 Section 625; G. S. 477; R. S. 541; 1818 (16) 723; 1840 (11) 147; 1875 (15) 935; 1877 (16) 263; 1878 (16) 656, 716; 1884 (18) 691; 1903 (24) 19; 1960 (51) 1917; 1993 Act No. 181, Section 5.



Section 1-3-230. Appointment of poet laureate.

The Governor may name and appoint some outstanding and distinguished man of letters as poet laureate for the State of South Carolina.

HISTORY: 1962 Code Section 1-123; 1952 Code Section 1-123; 1942 Code Section 3094; 1932 Code Section 3094; Civ. C. '22 Section 779; Civ. C. '12 Section 695; Civ. C. '02 Section 625; G. S. 477; R. S. 541; 1875 (15) 935; 1909 (26) 127; 1911 (27) 5; 1924 (33) 1016; 1933 (38) 296; 1934 (38) 1299.



Section 1-3-240. Removal of officers by Governor.

(A) Any officer of the county or State, except:

(1) an officer whose removal is provided for in Section 3 of Article XV of the State Constitution;

(2) an officer guilty of the offense named in Section 8 of Article VI of the State Constitution; or

(3) pursuant to subsection (B) of this section, an officer of the State appointed by the Governor, either with or without the advice and consent of the Senate; who is guilty of malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity must be subject to removal by the Governor upon any of the foregoing causes being made to appear to the satisfaction of the Governor. Before removing any such officer, the Governor shall inform him in writing of the specific charges brought against him and give him an opportunity on reasonable notice to be heard.

(B) A person appointed to a state office by the Governor, either with or without the advice and consent of the Senate, other than those officers enumerated in subsection (C), may be removed from office by the Governor at his discretion by an Executive Order removing the officer.

(C)(1) Persons appointed to the following offices of the State may be removed by the Governor for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity:

(a) Workers' Compensation Commission;

(b) [Repealed]

(c) Ethics Commission;

(d) Election Commission;

(e) Professional and Occupational Licensing Boards;

(f) Juvenile Parole Board;

(g) Probation, Parole and Pardon Board;

(h) Director of the Department of Public Safety;

(i) Board of the Department of Health and Environmental Control, excepting the chairman;

(j) Chief of State Law Enforcement Division;

(k) South Carolina Lottery Commission;

(l) Executive Director of the Office of Regulatory Staff;

(m) Directors of the South Carolina Public Service Authority appointed pursuant to Section 58-31-20. A director of the South Carolina Public Service Authority also may be removed for his breach of any duty arising under Section 58-31-55 or 58-31-56. The Governor must not request a director of the South Carolina Public Service Authority to resign unless cause for removal, as established by this subsection, exists. Removal of a director of the South Carolina Public Service Authority, except as is provided by this section or by Section 58-31-20(A), must be considered to be an irreparable injury for which no adequate remedy at law exists;

(n) State Ports Authority;

(o) State Inspector General;

(p) State Adjutant General;

(q) South Carolina Retirement Investment Commission members appointed by the Governor or members of the General Assembly; and

(r) South Carolina Public Benefit Authority members.

(2) Upon the expiration of an officeholder's term, the individual may continue to serve until a successor is appointed and qualifies.

HISTORY: 1962 Code Section 1-124; 1952 Code Section 1-124; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997; 1993 Act No. 181, Section 6; 2001 Act No. 59, Section 3; 2004 Act No. 175, Section 1, eff March 4, 2004; 2005 Act No. 137, Section 1, eff May 25, 2005; 2007 Act No. 114, Section 3, eff June 27, 2007; 2009 Act No. 73, Section 16, eff June 16, 2009; 2012 Act No. 105, Section 1, eff January 1, 2012; 2014 Act No. 224 (H.3540), Section 1, eff March 5, 2015; 2016 Act No. 275 (S.1258), Section 86, eff July 1, 2016; 2017 Act No. 13 (H.3726), Pt. V, Section 16, eff July 1, 2017.

Editor's Note

2014 Act No. 224, Section 4, provides as follows:

"SECTION 4. This act takes effect upon the ratification of amendments to Section 7, Article VI, and Section 4, Article XIII of the Constitution of this State deleting the requirement that the Adjutant General be elected by the qualified electors of this State and providing that he be appointed by the Governor."

2015 Act No. 1 (S.8) Sections 1.A, 1.B, eff March 5, 2015, ratified amendments to Section 7, Article VI, and Section 4, Article XIII of the Constitution.

Effect of Amendment

The 2004 amendment added subsection (C)(12).

The 2005 amendment, in subsection (C), designated paragraph (1) and under it redesignated items (1) to (12) as subparagraphs (a) to (l), in subparagraph (b), substituted "Reserved" for "Commission of the Department of Revenue", and added subparagraph (m) relating to the officers who may be removed by the governor; and designated paragraph (2) making nonsubstantive changes.

The 2007 amendment, in subsection (C)(1)(b), substituted "Department of Transportation Commission" for "Reserved".

The 2009 amendment added subsection (C)(1)(n) relating to State Ports Authority.

The 2012 amendment inserted subsection (C)(1)(o) and made other nonsubstantive changes.

2014 Act No. 224, Section 1, effective March 5, 2015, added subsection (C)(1)(p), relating to the Adjutant General.

2016 Act No. 275, Section 86, repealed (C)(1)(b), relating to the Department of Transportation Commission.

2017 Act No. 13, Pt. V, Section 16, added (C)(1)(q) and (C)(1)(r), and made other nonsubstantive changes.



Section 1-3-245. Removal from office of member of state board for three consecutive unexcused absences; vacancy created; requirement of chairman to notify appointing authority; exclusion for ex officio member or designee.

(A) A member of a state board, council, commission, or committee who has three consecutive unexcused absences from regularly scheduled meetings held by the particular board, council, commission, or committee is considered removed from the board, council, commission, or committee and a vacancy is created. The chairman of the board, council, commission, or committee immediately shall notify the Governor or appropriate appointing authority of the member's three consecutive unexcused absences and of the resulting vacancy. An unexcused absence must be defined by each respective board, council, commission, or committee in rules governing its operation.

(B) This section does not apply to an ex officio member of a state board, council, commission, or committee or to a designee of an ex officio member.

HISTORY: 1995 Act No. 79, Section 1.



Section 1-3-250. Appeal by officer removed by Governor.

An officer, other than a state officer appointed by the Governor pursuant to subsection (B) of Section 1-3-240, shall have the right of appeal from any order of removal by the Governor under Section 1-3-240 to the resident or presiding judge of the circuit in which the officer resides. The judge shall hear and determine the appeal both as to law and fact upon the record as made before the Governor and upon additional evidence as he shall see fit to allow. The notice of appeal shall be served upon the Governor, or his secretary, within five days after the service upon the officer of the order of the Governor removing him and shall state the grounds for the appeal and name the circuit judge to whom the appeal is taken. The Governor shall transmit to the judge the record in the case, including a copy of the order of removal, grounds of removal, evidence in support of removal and return of service, and any other matter which in his judgment may be considered by the court. The circuit judge within twenty days after the taking of the appeal, or in such shorter time as may be practical, shall hear and determine the appeal, after giving to the parties reasonable notice of the time and place of hearing. The hearing may be had and judgment may be rendered in open court, or at chambers within or without the circuit. Any appeal from the order of the circuit court must be taken in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 125; 1952 Code Section 1-125; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997; 1960 (51) 1736; 1993 Act No. 181, Section 7; 1999 Act No. 55, Section 1.



Section 1-3-260. Removal procedure as additional to other removal procedures.

The power and procedure of removal conferred and provided for in Sections 1-3-240 and 1-3-250 are additional to any other removal powers or procedure authorized by statute.

HISTORY: 1962 Code Section 1-126; 1952 Code Section 1-126; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997.



Section 1-3-270. Filling of vacancies created by removal pursuant to Section 1-3-240.

Any vacancy created under the authority vested by Section 1-3-240 shall be filled as provided by the Constitution and statute laws of the State relating to the filling of a vacancy in the office in which such vacancy is so created.

HISTORY: 1962 Code Section 1-127; 1952 Code Section 1-127; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997.



Section 1-3-410. Governor may act to prevent violence.

The Governor may take such measures and do all and every act and thing which he may deem necessary in order to prevent violence or threats of violence to the person or property of citizens of the State and to maintain peace, tranquility and good order in the State, and in any political subdivision thereof, and in any particular area of the State designated by him.

HISTORY: 1962 Code Section 1-128; 1957 (50) 521.



Section 1-3-420. Proclamation of emergency by Governor.

The Governor, when in his opinion the facts warrant, shall, by proclamation, declare that, because of unlawful assemblage, violence or threats of violence, or a public health emergency, as defined in Section 44-4-130, a danger exists to the person or property of any citizen and that the peace and tranquility of the State, or any political subdivision thereof, or any particular area of the State designated by him, is threatened, and because thereof an emergency, with reference to such threats and danger, exists.

The Governor, upon the issuance of a proclamation as provided for in this section, must immediately file the proclamation in the Office of the Secretary of State, which proclamation is effective upon issuance and remain in full force and effect until revoked by the Governor.

HISTORY: 1962 Code Section 1-129; 1957 (50) 521; 2002 Act No. 339, Section 3.



Section 1-3-430. Orders to prevent danger.

In all such cases when the Governor shall issue his proclamation as provided in Section 1-3-420 he may further, cope with such threats and danger, order and direct any person or group of persons to do any act which would in his opinion prevent or minimize danger to life, limb or property, or prevent a breach of the peace; and he may order any person or group of persons to refrain from doing any act or thing which would, in his opinion, endanger life, limb or property, or cause, or tend to cause, a breach of the peace, or endanger the peace and good order of the State or any section or community thereof, and he shall have full power by use of all appropriate available means to enforce such order or proclamation.

HISTORY: 1962 Code Section 1-130; 1957 (50) 521.



Section 1-3-440. Further powers of Governor.

For the purposes already stated the Governor may take and exercise any or all of the following actions:

(1) Call out the military forces of the State (State militia) or any unit or units thereof and order and direct them to take such action as in his judgment may be necessary to avert any threatened danger and to maintain peace and good order;

(2) Order any and all law enforcement officers of the State or any of its subdivisions to do whatever may be deemed necessary to maintain peace and good order;

(3) Order the discontinuance of any transportation or other public facilities, or, in the alternative, direct that such facilities be operated by a State agency; or

(4) Authorize, order or direct any State, county or city official to enforce the provisions of such proclamation in the courts of the State by injunction, mandamus, or other appropriate legal action.

HISTORY: 1962 Code Section 1-130.1; 1957 (50) 521.



Section 1-3-450. Intervention by Governor in situations of violence or public disorder.

The Governor may intervene in any situation where there exists violence or threats of violence to persons or property and take complete control thereof to prevent violence, riotous conduct, public disorder or breaches of the peace.

HISTORY: 1962 Code Section 1-30.2; 1957 (50) 521.



Section 1-3-460. Governor's powers under article shall be supplemental to powers granted by other laws of State.

The powers granted in this article are supplemental to and in aid of powers now vested in the Governor under the Constitution, statutory laws and police powers of the State.

HISTORY: 1962 Code Section 1-30.3; 1957 (50) 521.



Section 1-3-470. Lowering flags upon death in line of duty of firefighter or law enforcement officer.

The Governor on the day of burial or other service for any firefighter or law enforcement officer in this State who died in the line of duty shall order all flags on state buildings to be flown at half-mast in tribute to the deceased firefighter or law enforcement officer. The Governor shall also request that flags over the buildings of the political subdivisions of this State similarly be flown at half-mast for this purpose.

HISTORY: 1987 Act No. 104, Section 1.



Section 1-3-480. Authority of Governor to authorize national guard to support federal, state and local law enforcement agencies in drug enforcement matters; delegation of authority.

(A) The Governor, as Commander-in-Chief of the organized militia of this State and in accordance with Title 32, United States Code, Section 112, may authorize or direct the South Carolina National Guard to assist and support federal, state, and local law enforcement agencies in drug interdiction, counterdrug activities, and demand reduction activities. The Governor may delegate his authority under this section to the Adjutant General who is specifically authorized to enter into mutual assistance and support agreements with law enforcement agencies operating within this State for activities within this State.

(B) The Governor, with the consent of Congress, is authorized to enter into compacts and agreements for the deployment of the National Guard with governors of other states concerning drug interdiction, counterdrug activities, and demand reduction activities. To facilitate these agreements, the General Assembly ratifies the National Guard Mutual Assistance Counterdrug Activities Compact, codified at Section 1-3-490. Article I, Section 10 of the Constitution of the United States permits a state to enter into a compact or agreement with another state, subject to the consent of Congress. Congress, through enactment of 4 U.S.C. Section 112, has given its consent for states to enter such compacts for cooperative effort and mutual assistance in the prevention of crime.

HISTORY: 1992 Act No. 379, Section 1; 1995 Act No. 113, Section 1.



Section 1-3-490. National Guard Mutual Assistance Counterdrug Activities Compact.

The National Guard Mutual Assistance Counterdrug Activities Compact is hereby enacted into law and entered into by the State of South Carolina with all other states legally joining, in the form substantially as follows:

THE NATIONAL GUARD MUTUAL ASSISTANCE COUNTERDRUG ACTIVITIES COMPACT

ARTICLE I Purpose

(A) provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counterdrug activities, and demand reduction activities;

(B) permit the National Guard of this State to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this State, for activities within this State, or with a National Guard of one or more other states, whether the activities are within or outside this State in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counterdrug activities, and demand reduction activities;

(C) permit the National Guard of this State to act as a receiving and a responding state as defined within this compact and to ensure the prompt and effective delivery of National Guard personnel, assets, and services to agencies or areas that are in need of increased support and presence;

(D) permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency;

(E) maximize the effectiveness of the National Guard in situations which permit its utilization under this compact;

(F) provide protection for the rights of National Guard personnel when performing duty in other states in counterdrug activities; and

(G) ensure uniformity of state laws in the area of National Guard involvement in interstate counterdrug activities by incorporating the uniform laws within the compact.

ARTICLE II Entry into Force and Withdrawal

(B) A party state may withdraw from this compact by enacting a statute repealing the compact, but no withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

ARTICLE III Mutual Assistance and Support

(1) "Drug interdiction and counterdrug activities" means the use of National Guard personnel, while not in federal service, in law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

(a) providing information obtained during either the normal course of military training or operations or during counterdrug activities to federal, state, or local law enforcement officials that may be relevant to a violation of a federal or state law within the jurisdiction of these officials;

(b) making available equipment, including associated supplies or spare parts, base facilities, or research facilities of the National Guard to a federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law;

(c) providing available National Guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available pursuant to this provision, in accordance with other applicable law;

(d) providing available National Guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact;

(e) operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counterdrug activities;

(f) providing available National Guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel;

(g) providing available National Guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes;

(h) providing available National Guard personnel and other equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances as defined in 21 U.S.C. 801 et seq. or in accordance with other applicable law.

(2) "Demand reduction" means providing available National Guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

(3) "Requesting state" means the state whose governor requested assistance in the area of counterdrug activities.

(4) "Responding state" means the state furnishing assistance, or requested to furnish assistance, in the area of counterdrug activities.

(5) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(6) "Official" means the appointed, elected, or designated representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

(7) "Mutual assistance and support agreement" means an agreement between the National Guard of this State and one or more law enforcement agencies or between the National Guard of this State and the National Guard of one or more other states, consistent with the purposes of this compact.

(8) "Party state" means a state that has lawfully enacted this compact.

(9) "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

(B) Upon the request of the governor of a party state for assistance in drug interdiction, counterdrug activities, and demand reduction activities, the governor of a responding state shall have authority under this compact to send to a requesting state and place under the temporary operational control of the appropriate National Guard or military authorities of that state, for the purposes of providing the requested assistance, all or a part of the National Guard forces of his state. The exercise of his discretion in this regard must be conclusive.

(C) The governor of a party state may withhold the National Guard forces of his state from deployment in a requesting state and recall the forces deployed in a requesting state.

(D) The National Guard of this State is authorized to engage in counterdrug activities and demand reduction activities.

(E) The Adjutant General of this State, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this State, and with the National Guard of other party states to provide personnel, assets, and services in the area of counterdrug activities and demand reduction activities provided that all parties to the agreement are not specifically prohibited by law to perform these activities.

(F) The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

(1) the duration of the agreement;

(2) the organization, composition, and nature of a separate legal entity created by the agreement;

(3) the purpose of the agreement;

(4) the manner of financing the agreement and establishing and maintaining the budget of the agreement;

(5) the method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon a partial or complete termination;

(6) provision for administering the agreement, which may include creation of a joint board responsible for its administration;

(7) the manner of acquiring, holding, and disposing of real and personal property used in the agreement;

(8) the minimum standards for National Guard personnel implementing the provisions of this agreement;

(9) the minimum insurance required of each party to the agreement;

(10) the chain of command or delegation of authority to be followed by National Guard personnel acting under the provisions of the agreement;

(11) the duties and authority that the National Guard personnel of each party state may exercise; and

(12) other necessary and proper matters.

(G) As a condition precedent to an agreement becoming effective, the agreement must be submitted to and receive the approval of the Office of the Attorney General of South Carolina. The Attorney General may delegate his approval authority to the appropriate attorney for the South Carolina National Guard subject to those conditions which he decides are appropriate. The delegation must be in writing and:

(1) the Attorney General, or his agent in the South Carolina National Guard, shall approve an agreement submitted to him under this provision unless he finds that it is not in proper form, does not meet the requirements set forth in this provision, or does not conform to the laws of South Carolina. If the Attorney General disapproves an agreement, he shall provide a written explanation to the Adjutant General of the National Guard;

(2) if the Attorney General, or his authorized agent, approves an agreement within thirty days after its submission to him, it is considered approved by him;

(3) whenever National Guard forces of a party state are engaged in drug interdiction, counterdrug activities, and demand reduction activities, they personally must not be held liable for an act or omission which occurs during the performance of their duty.

ARTICLE IV Responsibilities

(1) Whenever National Guard forces of a responding state are engaged in another state in carrying out the purposes of this compact, the members engaged shall have the same powers, duties, rights, privileges, and immunities as members of the National Guard forces of the requesting state. The requesting state shall save and hold members of the National Guard forces of the responding state harmless from civil liability for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

(2) Subject to the provisions of items (3), (4), and (5) of this subsection, liability that may arise under the laws of the requesting state or the responding states, on account of or in connection with a request for assistance or support, must be assumed and borne by the requesting state.

(3) A requesting state rendering aid or assistance pursuant to this compact must be reimbursed by the requesting state for loss or damage to, or expense incurred in the operation of, equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with the request, provided that nothing contained in this provision prevents a responding state from assuming the loss, damage, expense, or other cost.

(4) Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its National Guard units while engaged in another state pursuant to this compact and while going to and returning from duty pursuant to this compact.

(5) Each party state providing the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case the members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event the members sustain injury or are killed while rendering assistance or support pursuant to this compact. These benefits and compensation are expense items reimbursable pursuant to item (3) of this subsection.

(B) Officers and enlisted personnel of the National Guard performing duties pursuant to this compact must be subject to and governed by the provisions of their home state's Code of Military Justice whether they are performing duties within or outside their home state. If a National Guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact outside his home state, he may be returned immediately to his home state and that state must be responsible for disciplinary action. However, nothing in this section abrogates the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE V Delegation

ARTICLE VI Limitations

(1) authorize or permit National Guard units or personnel to be placed under the operational control of a person not having the National Guard rank or status required by law for the command in question; or

(2) deprive a properly convened court of jurisdiction over an offense or a defendant because the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

ARTICLE VII Construction and Severability

HISTORY: 1995 Act No. 113, Section 2.



Section 1-3-610. Compensation.

The Lieutenant Governor shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-131; 1952 Code Section 1-131; 1942 Code Section 3100; 1932 Code Section 3100; Civ. C. '22 Section 782; Civ. C. '12 Section 698; Civ. C. '02 Section 627; G. S. 481; R. S. 544; 1865 (13) 350; 1868 (14) 135; 1871 (15) 531; 1878 (16) 246; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1966 (54) 2424; Const. 1895, Art. 3 Sections 2, 5-9, 13, 20; 1969 (56) 444; 1973 (58) 623.



Section 1-3-620. Office of Lieutenant Governor to be part-time.

Beginning with the term of the Lieutenant Governor elected in 1982, the duties of such office shall be part-time.

HISTORY: 1981 Act No. 178, Part II, Section 22.






CHAPTER 5 - SECRETARY OF STATE

Section 1-5-10. Compensation.

The Secretary of State shall receive such annual salary as may be provided by the General Assembly, and the fees or perquisites of the office shall be paid into the Treasury of the State.

HISTORY: 1962 Code Section 1-201; 1952 Code Section 1-201; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



Section 1-5-20. Bond.

The Secretary of State, before entering upon the duties of his office, shall execute a bond with two or more good sureties in the penal sum of ten thousand dollars for the faithful discharge of the duties of his office.

HISTORY: 1962 Code Section 1-202; 1952 Code Section 1-202; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182.



Section 1-5-30. Responsibility for executive records and papers.

The Secretary of State shall, during the absence of the Governor from Columbia, be placed in charge of the records and papers in the executive chamber. He shall keep in Columbia all the books, records and papers belonging thereto.

HISTORY: 1962 Code Section 1-204; 1952 Code Section 1-204; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182.



Section 1-5-40. Duty to monitor state boards and commissions; certification of dates of terms of office.

(A) The office of Secretary of State is designated as the state office whose responsibility it is to monitor positions on the state boards and commissions specified in this subsection and any elected or appointed state boards and commissions established after the effective date of this section. The dates of the terms of office for appointments to boards and commissions made with the advice and consent of the Senate are the dates as certified to the Secretary of State by the Senate. The dates of the terms of office for all other elected or appointed boards and commissions are the dates certified to the Secretary of State by the Governor for his direct appointments and the dates for the terms of office for members of boards and commissions elected by the General Assembly shall be the dates as certified to the Secretary of State by the clerks of the two houses. The specified boards and commissions referred to in this subsection are:

(1) Accountancy, Board of

(2) Aging, Division on Advisory Council

(3) Agriculture Commission

(4) Architectural Examiners, State Board of

(5) Arts Commission

(6) Athletic Commission

(7) Auctioneer's Commission

(8) Accessibility Committee for the Building Codes Council

(9) Blind, Commission for the

(10) Builders Commission, Residential

(11) Building Code Council

(12) College of Charleston Board of Trustees

(13) Children's Trust Fund Board of Trustees

(14) Children, Foster Care Review Board

(15) Chiropractic Examiners, State Board of

(16) The Citadel Board of Visitors

(17) Clemson University Board of Trustees

(18) Coastal Carolina University Board of Trustees

(19) Consumer Affairs, Commission on

(20) Contractors' Licensing Board

(21) Cosmetology, State Board of

(22) Professional Counselors, Associate Counselors and Marital and Family Therapists, State Board of Examiners

(23) Deaf and Blind, School for the

(24) Dentistry Board

(25) Disabilities and Special Needs Commission

(26) Education, State Board of

(27) Education Board, Southern Regional

(28) Education Council

(29) Educational Television Commission

(30) Election Commission

(31) Department of Employment and Workforce

(32) Registration for Professional Engineers and Land Surveyors

(33) Environmental Certification Board

(34) Ethics Commission

(35) Financial Institutions, Board of

(36) Fisheries Commission, Atlantic States Marine

(37) Office of General Services, State Fleet Management

(38) Forestry Commission

(39) Francis Marion University Board of Trustees

(40) Funeral Service Board

(41) Geologists, Board of Registration for

(42) Governor's Mansion and Lace House Commission

(43) DHEC

(a) Board of Health and Environmental Control

(b) Office of Ocean and Coastal Resource Management Board

(44) Higher Education Commission

(45) Holocaust, Council on the

(46) Housing, Finance and Development Authority

(47) Human Affairs Commission

(48) Indigent Defense, Commission on

(49) Intergovernmental Relations, Advisory Commission on

(50) Jobs and Economic Development Authority

(51) John de la Howe School

(52) Judicial Merit Selection Commission

(53) Juvenile Justice, Dept. of, Board of Juvenile Parole

(54) Lander University Board of Trustees

(55) Law Examiners Board

(56) Legislative Audit Council

(57) Library Board

(58) Liquefied Petroleum Gas Board

(59) Long Term Health Care Administrators, Board of

(60) Manufactured Housing Board

(61) Maternal, Infant and Child Health, Council on

(62) Medical Examiners, Board of

(63) Medical University of South Carolina Board of Trustees

(64) Mental Health, State Department of, Commission

(65) Migrant Farm Workers Commission

(66) Mining Council

(67) Minority Affairs, Commission for

(68) Museum Commission

(69) Natural Resources, Department of

(a) Natural Resources Board

(b) Heritage Trust Advisory Board

(70) Nuclear Advisory Council

(71) Nursing, Board of

(72) Occupational Health and Safety Review Board

(73) Occupational Therapy, Board of

(74) Old Exchange Building Commission

(75) Opportunity School, Wil Lou Gray Board of Trustees

(76) Opticianry, Board of Examiners in

(77) Optometry, Board of Examiners in

(78) Patriots Point Development Authority

(79) Pharmacy, Board of

(80) Physical Therapy Examiners, State Board of

(81) Podiatry Examiners, Board of

(82) Ports Authority Board

(83) Prisoner of War Commission

(84) Probation, Parole and Pardon Services, Board of

(85) Prosecution Coordination, Commission on

(86) Psychology, Board of Examiners in

(87) Public Service Authority, Board of Directors

(88) Public Service Commission

(89) Pyrotechnic Safety, Board of

(90) Radiation Control Technical Advisory Council

(91) Real Estate Commission

(92) Real Estate Appraisers Board

(93) Reorganization Commission

(94) Salary, Executive and Performance Evaluation Commission

(95) Social Work Examiners, Board of

(96) South Carolina State University Board of Trustees

(97) Speech-Language Pathology and Audiology, Board of Examiners

(98) Tax Board of Review

(99) Technical and Comprehensive Education, Board for

(100) Transportation Department Commission

(101) University of South Carolina Board of Trustees

(102) Veterinary Medical Examiners, Board of

(103) Vocational Rehabilitation, Board of

(104) Winthrop University Board of Trustees

(105) Women, Governor's Office, Commission on

(106) Workers' Compensation Commission

(107) South Carolina First Steps to School Readiness Board of Trustees.

(B) The Secretary must keep in a public record available for inspection an up-to-date compilation of the membership of the boards and commissions listed in subsection (A) and information about the memberships received from state boards and commissions pursuant to Section 1-1-1310 so that members of the General Assembly and interested citizens may be informed of the current composition of these boards and commissions. This compilation must include:

(1) length of term for each office;

(2) the month and year in which terms have expired or will expire;

(3) terms which have expired;

(4) vacancies;

(5) the body or authority which elects or appoints, as appropriate;

(6) any qualifications including, but not limited to, residency requirements or limitations required for a particular vacancy; and

(7) any additional information received from state boards or commissions as required by Section 1-1-1310.

(C) The Secretary must publicize vacancies, expired terms, and those terms expiring within one year on a semiannual basis statewide.

HISTORY: 1998 Act No. 368, Section 1; 2002 Act No. 182, Section 2; 2014 Act No. 287 (H.3428), Section 22, eff June 18, 2014.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Effect of Amendment

2014 Act No. 287, Section 22, added subsection (A)(107), related to the South Carolina First Steps to School Readiness Board of Trustees.



Section 1-5-50. Fees for searching or copying records.

The Secretary of State may establish and collect fees, not to exceed the actual cost of searching for or making copies of records. These records must be furnished at the lowest possible cost to the person requesting the records. The agency also may charge a reasonable hourly rate for making records available to the public and require a reasonable deposit of such costs before searching for or making copies of the records. Fees collected pursuant to this section may be retained by the agency and used to defray the expenses associated with purchasing and maintaining computer and telephone facsimile equipment and rent.

HISTORY: 2002 Act No. 356, Section 1, Pt VII.A.



Section 1-5-60. Fees associated with collection of dishonored checks.

The Secretary of State may establish, collect, and retain fees to recover the costs associated with the collection of dishonored checks returned to the agency due to insufficient funds. These fees must be retained and expended by the agency to defray collection expenses and any unused amount must be carried forward to the succeeding fiscal year and used for the same purposes.

HISTORY: 2002 Act No. 356, Section 1, Pt VII.B.






CHAPTER 6 - OFFICE OF THE STATE INSPECTOR GENERAL

Section 1-6-10. Definitions.

As used in this title:

(1) "Agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive department of state government, including administrative bodies. "Agency" includes a body corporate and politic established as an instrumentality of the State. "Agency" does not include:

(a) the judicial department of state government;

(b) quasijudicial bodies of state government;

(c) the legislative department of state government; or

(d) political subdivisions.

(2) "Business relationship" means dealings of a person with an agency seeking, obtaining, establishing, maintaining, or implementing:

(a) a pecuniary interest in a contract or purchase with the agency; or

(b) a license or permit requiring the exercise of judgment or discretion by the agency.

(3) "Employee" means an individual who is employed by an agency on a full-time, part-time, temporary, intermittent, or hourly basis. "Employee" includes an individual who contracts with an agency for personal services.

(4) 'Person' means:

(a) an individual, labor union and organization, joint apprenticeship committee, partnership, association, corporation, legal representative, mutual company, joint-stock company, trust, unincorporated organization, trustee, trustee in bankruptcy, receiver, or other legal or commercial entity located in part or in whole in the State or doing business in the State;

(b) the State and any agency or local subdivision of an agency; or

(c) a political subdivision.

(5) "Political subdivision" includes a county, city, municipality, town, village, township, district, authority, special purpose district, school district, other local government entity, or other public corporation or entity whether organized and existing under charter or general law.

(6) "Special state appointee" means a person who is:

(a) not a state officer or employee; and

(b) elected or appointed to an authority, a board, a commission, a committee, a council, a task force, or other body designated by name that:

(i) is authorized by statute or Executive Order; and

(ii) functions in a policy or an advisory role in the executive, including the administrative, department of state government, including a separate body corporate and politic.

(7) "State officer" means any of the following:

(a) the Governor;

(b) the Lieutenant Governor;

(c) the Secretary of State;

(d) the State Comptroller General;

(e) the State Treasurer;

(f) the Attorney General;

(g) the Superintendent of Education;

(h) the Commissioner of Agriculture; or

(i) the Adjutant General.

(8) "Wrongdoing" means action by an agency which results in substantial abuse, misuse, destruction, or loss of substantial public funds or public resources. "Wrongdoing" also includes an allegation that a public employee has intentionally violated federal or state statutory law or regulations or other political subdivision ordinances or regulations or a code of ethics, which violation is not merely technical or of a minimum nature.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-20. Office of State Inspector General established; duties; appointment and removal; information and documents.

(A) There is hereby established the Office of the State Inspector General that consists of the State Inspector General, who is the director of the office, and a staff of deputy inspectors general, investigators, auditors, and clerical employees employed by the State Inspector General as necessary to carry out the duties of the State Inspector General and as are authorized by law. The State Inspector General shall fix the salaries of all staff subject to the funds authorized in the annual general appropriation act.

(B) The State Inspector General is responsible for investigating and addressing allegations of fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in agencies.

(C) The Governor shall appoint the State Inspector General with the advice and consent of the Senate for a term of four years. A Governor may reappoint the State Inspector General for additional terms. The State Inspector General's compensation must not be reduced during the State Inspector General's uninterrupted continued tenure in office.

(D) The State Inspector General:

(1) may be removed from office only by the Governor as provided in Section 1-3-240(C);

(2) must be selected without regard to political affiliation and on the basis of integrity, capability for strong leadership, and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, investigation, or criminal justice administration or other closely related fields;

(3) is entitled to receive compensation set by the Governor and approved by the State Fiscal Accountability Authority.

(E) Upon request of the State Inspector General for information or assistance, all agencies are directed to fully cooperate with and furnish the State Inspector General with all documents, reports, answers, records, accounts, papers, and other necessary data and documentary information to perform the mission of the State Inspector General.

(F) Except for information declared confidential under this chapter, records of the Office of the State Inspector General are subject to public inspection under Chapter 4, Title 30.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in subsection (F) to "Chapter 4 of this title" was changed to "Chapter 4, Title 30".

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-6-30. Powers of the State Inspector General.

The State Inspector General may:

(1) initiate, supervise, and coordinate investigations authorized by this chapter;

(2) recommend policies and carry out other activities designed to deter, detect, and eradicate fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in state government;

(3) receive complaints alleging a violation of a statute or rule relating to the purchase of goods or services by a current or former employee, state officer, special state appointee, or person who has a business relationship with an agency;

(4) receive complaints from any individual, including those employed by any agency, alleging fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency;

(5) adopt rules and regulations for administering the Office of the State Inspector General;

(6) offer every employee, state officer, special state appointee, and person who has a business relationship with an agency training in the Rules of Conduct pursuant to Article 7, Chapter 13, Title 8 of the South Carolina Code of Laws;

(7) provide advice to an agency on developing, implementing, and enforcing policies and procedures to prevent or reduce the risk of fraudulent or wrongful acts within the agency;

(8) recommend legislation to the Governor and General Assembly to strengthen public integrity laws; and

(9) annually submit a report to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives detailing the State Inspector General's activities.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-40. Mandatory reports of misconduct to Governor, agency head, and law enforcement; agency report of disciplinary and preventative action.

(A) If the State Inspector General has reasonable cause to believe that fraud, waste, abuse, mismanagement, misconduct, or wrongdoing has occurred or is occurring, he must report the suspected conduct to:

(1) the Governor; and

(2) the head of the agency affected by the conduct or employing the person allegedly engaged in the suspected conduct.

(B) In addition to the reporting requirements in subsection (A), if the State Inspector General has reasonable cause to believe that a crime has occurred or is occurring, he must report the conduct to the appropriate state or federal law enforcement agencies and prosecuting authorities that have jurisdiction over the matter.

(C) In addition to fully cooperating with the State Inspector General's investigation, the head of the agency employing a person allegedly engaged in the suspected conduct is responsible for submitting a report to the State Inspector General describing any and all actions taken with the employee and within the agency to prevent the alleged conduct from occurring again.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-50. Investigatory powers; subpoena; report and advice; civil actions.

The State Inspector General has the following powers:

(A) As part of an investigation, the State Inspector General may:

(1) administer oaths;

(2) examine witnesses under oath;

(3) issue subpoenas and subpoenas duces tecum; and

(4) examine the records, reports, audits, reviews, papers, books, recommendations, contracts, correspondence, or any other documents maintained by an agency.

(B) The State Inspector General may apply to a circuit court for an order holding an individual in contempt of court if the individual refuses to give sworn testimony under a subpoena issued by the State Inspector General or otherwise disobeys a subpoena or subpoena duces tecum issued by the State Inspector General.

(C) For an investigation that results in a report, the State Inspector General must prepare a written report that remains confidential until it is issued as a final report. The State Inspector General is the authority who determines if an investigation requires a report. The State Inspector General, in his discretion, may give an agency advice or recommendations that remain confidential and are not issued as a report.

(D) If the Attorney General has elected not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained, the State Inspector General may file a civil action for the recovery of the funds pursuant to Section 1-6-70 of this chapter.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-60. Evidence of ethics violation; complaint.

If the State Inspector General investigates and determines that there is specific and credible evidence that a current or former employee, a current or former state officer, a current or former special state appointee, or a person who has or had a business relationship with an agency has violated the code of ethics, the State Inspector General may file a complaint with the Ethics Commission and represent the State in any proceeding before the Ethics Commission.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-70. Evidence of misconduct resulting in financial loss; report to Attorney General; civil actions.

(A) This section applies if the State Inspector General finds evidence of misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the State or in an unlawful benefit to an individual in the conduct of state business.

(B) If the State Inspector General finds evidence described in subsection (A), the State Inspector General shall certify a report of the matter to the Attorney General and provide the Attorney General with any relevant documents, transcripts, written statements, or other evidence. Not later than one hundred eighty days after receipt of the report from the State Inspector General, the Attorney General must do one of the following:

(1) file a civil action, including an action upon a state officer's official bond, to secure for the State the recovery of funds misappropriated, diverted, missing, or unlawfully gained. Upon request of the Attorney General, the State Inspector General shall assist the Attorney General in the investigation, preparation, and prosecution of the civil action;

(2) inform the State Inspector General that the Attorney General does not intend to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. If the Attorney General elects not to file a civil action, the Attorney General must return to the State Inspector General all documents, transcripts, written statements, or other evidence initially provided by the State Inspector General; or

(3) inform the State Inspector General that the Attorney General is diligently reviewing the matter and after further review may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. However, if more than three hundred sixty-five days have passed since the State Inspector General certified the report to the Attorney General, and the Attorney General has neither filed a civil action nor informed the State Inspector General that he does not intend to file a civil action, the Attorney General loses the authority to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained and must return to the State Inspector General all documents, transcripts, written statements, or other evidence provided by the State Inspector General.

(C) The State Inspector General may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained if the State Inspector General has found evidence described in subsection (A) and reported to the Attorney General pursuant to subsection (B) and:

(1) the Attorney General has elected pursuant to subsection (B)(2) not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained; or

(2) pursuant to subsection (B)(3), more than three hundred sixty-five days have passed since the State Inspector General certified the report to the Attorney General pursuant to subsection (B), and the Attorney General has not filed a civil action.

(D) If the State Inspector General has found evidence pursuant to subsection (A), the State Inspector General may institute forfeiture proceedings as allowed by law in a court having jurisdiction in a county where property derived from or realized through the misappropriation, diversion, disappearance, or unlawful gain of state funds is located, unless a prosecuting attorney has already instituted forfeiture proceedings against that property.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-80. Evidence of criminal activity; certification and information to be provided to prosecuting attorney.

(A) If the State Inspector General discovers evidence of criminal activity, the State Inspector General shall certify to the appropriate prosecuting attorney the following information:

(1) the identity of a person who may be involved in the criminal activity; and

(2) the criminal statute that the State Inspector General believes has been violated.

(B) In addition, the State Inspector General must provide the prosecuting attorney with any relevant documents, transcripts, written statements, or other evidence. If the prosecuting attorney decides to prosecute the crime described in the information certified to the prosecuting attorney, or any other related crimes, the State Inspector General must cooperate with the prosecuting attorney in the investigation and prosecution of the case. Upon request of the prosecuting attorney, the State Inspector General may participate on behalf of the State in a resulting criminal trial.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-90. Toll-free public telephone number for receiving information.

The State Inspector General must establish a toll-free public telephone number for the purpose of receiving information concerning fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency. The phone number must be prominently posted by all agencies, in clear view of all employees and the public, and in a conspicuous location on the agency's Internet website.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



Section 1-6-100. Confidentiality of identity of person reporting information in good faith; public inspection; exception.

(A) If an individual discloses information alleging fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency in good faith to the State Inspector General, the individual's identity is confidential and must not be disclosed to anyone other than the Governor, the staff of the Office of the State Inspector General, or an authority to whom the investigation is subsequently referred or certified, unless:

(1) the State Inspector General makes a written determination that it is in the public interest to disclose the individual's identity; or

(2) the individual consents in writing to disclosure of the individual's identity.

(B) After an investigation is completed and a report is issued pursuant to Section 1-6-50(C), the investigative records of the State Inspector General are subject to public inspection pursuant to Chapter 4 of this title. However, if an individual's identity is confidential pursuant to subsection (A), the individual's identity or any information that reasonably might lead to the discovery of the individual's identity must not be disclosed, except as pursuant to subsection (A) or subsection (E).

(C) This subsection does not apply to a person who is a party to an action brought by the State Inspector General. Information received by the State Inspector General is not required to be produced in the course of discovery, unless ordered by a court after a showing of particularized need and proof that the information requested cannot be obtained from another source.

(D) Except as provided in subsection (E), a person commits the misdemeanor of unlawful disclosure of confidential information if he knowingly or intentionally discloses:

(1) confidential information or records; or

(2) the identity of a person whose identity is confidential under subsection (A).

A person convicted pursuant to this subsection must be fined not more than one thousand dollars or imprisoned not more than one year. If the person convicted is an officer or employee of the State, he must be dismissed from office or employment and is ineligible to hold any public office in this State for a period of five years after the conviction.

(E) A person may disclose confidential information, records, or an individual's identity that is confidential pursuant to subsection (A) if the Governor authorizes the disclosure of this information in the public interest.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.






CHAPTER 7 - ATTORNEY GENERAL AND SOLICITORS

Section 1-7-10. Compensation of Attorney General.

The Attorney General shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-231; 1952 Code Section 1-231; 1942 Code Section 3112; 1932 Code Section 3112; Civ. C. '22 Section 795; Civ. C. '12 Section 710; Civ. C. '02 Section 638; G. S. 495; R. S. 555; 1877 (16) 247; 1880 (17) 372; 1919 (31) 4; 1924 (33) 1182; 1946 (44) 2596; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



Section 1-7-20. Bond of Attorney General.

Before entering upon the duties of his office, the Attorney General shall execute a bond, with two good sureties, to this State in the sum of ten thousand dollars for the faithful discharge of his office.

HISTORY: 1962 Code Section 1-232; 1952 Code Section 1-232; 1942 Code Section 3113; 1932 Code Section 3113; Civ. C. '22 Section 796; Civ. C. '12 Section 711; Civ. C. '02 Section 639; G. S. 496; R. S. 556; 1812 (5) 675.



Section 1-7-30. Appointment of Assistant Attorneys General.

The Attorney General shall appoint the Assistant Attorneys General.

HISTORY: 1962 Code Section 1-232.1; 1952 Code Section 1-232.1; 1942 Code Section 3112; 1932 Code Section 3112; Civ. C. '22 Section 795; Civ. C. '12 Section 710; Civ. C. '02 Section 638; G. S. 495; R. S. 555; 1877 (16) 247; 1880 (17) 372; 1919 (31) 4; 1924 (33) 1182.



Section 1-7-40. Appearance for State in Supreme Court and other courts and tribunals.

He shall appear for the State in the Supreme Court and the court of appeals in the trial and argument of all causes, criminal and civil, in which the State is a party or interested, and in these causes in any other court or tribunal when required by the Governor or either branch of the General Assembly.

HISTORY: 1962 Code Section 1-233; 1952 Code Section 1-233; 1942 Code Section 3114; 1932 Code Section 3114; Civ. C. '22 Section 797; Civ. C. '12 Section 712; Civ. C. '02 Section 640; G. S. 497; R. S. 557; 1868 (14) 88; 1999 Act No. 55, Section 2.



Section 1-7-50. Defense of actions against public officers and employees.

In the event that any officer or employee of the State, or of any political subdivision thereof, be prosecuted in any action, civil or criminal, or special proceeding in the courts of this State, or of the United States, by reason of any act done or omitted in good faith in the course of his employment, it is made the duty of the Attorney General, when requested in writing by any such officer or employee, to appear and defend the action or proceeding in his behalf. Such appearance may be by any member of his staff or by any solicitor or assistant solicitor when directed to do so by the Attorney General.

HISTORY: 1962 Code Section 1-234; 1960 (51) 1627.



Section 1-7-55. Counter-claims, cross-actions, or other actions on behalf of public officers and employees.

When the Attorney General undertakes to defend any civil action or proceeding on behalf of any officer or employee of the State, or of any political subdivision of the State, he may, in his discretion, upon the request of the officer or employee, enter and prosecute a counter-claim, cross-action, or any other appropriate action in the suit on behalf of the officer or employee.

HISTORY: 1984 Act No. 305, Section 1.



Section 1-7-60. Investigation required prior to defense of actions against public officers and employees; effect of insurance.

Before any such defense, however, is undertaken, an investigation shall be made of the facts on which the action or special proceedings are based and unless, in the opinion of the Attorney General, it appears that the officer or employee was acting in good faith, without malice, and in the course of his employment, the investigation shall proceed no further, nor shall any defense be provided for him by virtue of this section and Section 1-7-50. The investigation herein required to be made may be made by the Attorney General, any member of his staff, or by any solicitor or assistant solicitor when directed to do so by the Attorney General. In the event that it should appear that any such officer or employee is covered by any policy of insurance, under the terms of which the carrier is required to provide counsel, the Attorney General may, in his discretion, make no further investigation and provide no representation for any such party.

HISTORY: 1962 Code Section 1-234.1; 1960 (51) 1627.



Section 1-7-70. Information obtained pursuant to Sections 1-7-50 and 1-7-60 shall be confidential and inadmissible as evidence.

Any and all information obtained by virtue of the provisions of Sections 1-7-50 and 1-7-60 shall be considered confidential and shall not be admissible as evidence in any such action or special proceeding, and no reference thereto shall be made in any such trial or hearing.

HISTORY: 1962 Code Section 1-234.2; 1960 (51) 1627.



Section 1-7-80. Conditions attached to appropriation for Attorney General for expenses of litigation.

The annual appropriation for the Attorney General for the expenses of litigation is subject to the following conditions:

(1) the Attorney General shall conduct all litigation which may be necessary for any department of the state government or any of the boards connected therewith, and all these boards or departments are forbidden to employ any counsel for any purpose except through the Attorney General and upon his advice;

(2) out of this appropriation the Attorney General shall pay for dockets for the several circuit solicitors and those other expenses as he may deem advisable.

HISTORY: 1962 Code Section 1-235; 1952 Code Section 1-235; 1942 Code Section 3194; 1932 Code Section 3194; Civ. C. '22 Section 890; Civ. C. '12 Section 810; 1909 (26) 281; 1992 Act No. 347, Section 1.



Section 1-7-85. Reimbursement of costs in representing State in criminal proceedings and State and its officers and agencies in civil and administrative proceedings.

Notwithstanding any other provision of law, the Office of the Attorney General may obtain reimbursement for its costs in representing the State in criminal proceedings and in representing the State and its officers and agencies in civil and administrative proceedings. These costs may include, but are not limited to, attorney fees or investigative costs or costs of litigation awarded by court order or settlement, travel expenditures, depositions, printing, transcripts, and personnel costs. Reimbursement of these costs may be obtained by the Office of the Attorney General from the budget of an agency or officer that it is representing or from funds generally appropriated for legal expenses, with the approval of the State Budget and Control Board.

HISTORY: 2008 Act No. 353, Section 2, Pt 10C, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 1-7-90. Advice to General Assembly and Governor.

The Attorney General shall, when required by either branch of the General Assembly, attend during their sessions and give his aid and advice in the arrangement and preparation of legislative documents and business; and he shall give his opinion upon questions of law submitted to him by either branch thereof, or by the Governor.

HISTORY: 1962 Code Section 1-236; 1952 Code Section 1-236; 1942 Code Section 3119; 1932 Code Section 3116; Civ. C. '22 Section 799; Civ. C. '12 Section 714; Civ. C. '02 Section 642; G. S. 499; R. S. 559; 1868 (14) 88.



Section 1-7-100. Advice to solicitors; attendance at grand jury and trials.

The Attorney General shall consult with and advise the solicitors in matters relating to the duties of their offices. When, in his judgment, the interest of the State requires it he shall:

(1) Assist the solicitors by attending the grand jury in the examination of any case in which the party accused is charged with a capital offense; and

(2) Be present at the trial of any cause in which the State is a party or interested and, when so present, shall have the direction and management of such prosecution or suit.

HISTORY: 1962 Code Section 1-237; 1952 Code Section 1-237; 1942 Code Section 3116; 1932 Code Section 3116; Civ. C. '22 Section 799; Civ. C. '12 Section 714; Civ. C. '02 Section 642; G. S. 499; R. S. 559; 1868 (14) 88.



Section 1-7-110. Advice to State officers and Public Service Commission.

He shall, when required by the Secretary of State, State Treasurer, Adjutant General, Comptroller General, or any other State officer or the Public Service Commission, consult and advise with them, respectively, on questions of law relating to their official business.

HISTORY: 1962 Section 1-238; 1952 Code Section 1-238; 1942 Code Section 3120; 1932 Code Sections 2127, 3120; Civ. C. '22 Sections 88, 802; Civ. C. '12 Sections 78, 717; Civ. C. '02 Sections 75, 645; G. S. 51, 502; R. S. 72, 562; 1868 (14) 88, 89; 1890 (20) 705.



Section 1-7-115. Duties of Division of Securities devolved upon Attorney General.

(A) The duties, functions, and responsibilities of the Division of Securities of the office of the Secretary of State are hereby devolved upon the Attorney General's office on July 1, 1996. All personnel, appropriations, and full-time equivalent positions of the Division of Securities also shall be transferred to the Attorney General's office on July 1, 1996.

(B) The Attorney General shall administer the South Carolina Uniform Securities Act as contained in Chapter 1 of Title 35 of the 1976 Code and shall serve ex officio as the Securities Commissioner.

HISTORY: 1996 Act No. 458, Part II, Section 27A, B.



Section 1-7-117. Duties of Division of Public Charities devolved upon Attorney General.

(A) The duties, functions, and responsibilities of the Division of Public Charities of the office of the Secretary of State are devolved upon the Attorney General's office on July 1, 1996. All personnel, appropriations, and full-time equivalent positions of the Division of Public Charities also are transferred to the Attorney General's office on July 1, 1996.

(B) The Attorney General shall administer the "South Carolina Solicitation of Charitable Funds Act" as contained in Chapter 56 of Title 33 of the 1976 Code.

HISTORY: 1996 Act No. 458, Part II, Section 28A, B.



Section 1-7-120. Action against intruders on property of State.

The Attorney General when, in his judgment, the interest of the State requires it shall file and prosecute information or other process against persons who intrude upon the lands, rights or property of the State or commit or erect any nuisance thereon.

HISTORY: 1962 Code Section 1-239; 1952 Code Section 1-239; 1942 Code Section 3115; 1932 Code Section 3115; Civ. C. '22 Section 798; Civ. C. '12 Section 713; Civ. C. '02 Section 641; G. S. 498; R. S. 558; 1868 (14) 88.



Section 1-7-130. Protection of public charities and prosecution of corporations.

The Attorney General shall enforce the due application of funds given or appropriated to public charities within the State, prevent breaches of trust in the administration thereof and, when necessary, prosecute corporations which fail to make to the General Assembly any report or return required by law.

HISTORY: 1962 Code Section 1-240; 1952 Code Section 1-240; 1942 Code Section 3117; 1932 Code Section 3117; Civ. C. '22 Section 800; Civ. C. '12 Section 715; Civ. C. '02 Section 643; G. S. 500; R. S. 560; 1868 (14) 88; 1950 (46) 2214.



Section 1-7-140. Annual report to General Assembly.

The Attorney General shall annually make a report to the General Assembly of:

(1) the cases argued, tried, or conducted by him in the Supreme Court, the court of appeals, and circuit courts during the preceding year; and

(2) other information in relation to the criminal laws and observations and statements as, in his opinion, the proper and efficient administration of the criminal law requires.

HISTORY: 1962 Code Section 1-241; 1952 Code Section 1-241; 1942 Code Section 3121; 1932 Code Section 3121; Civ. C. '22 Section 803; Civ. C. '12 Section 718; Civ. C. '02 Section 646; G. S. 503; R. S. 563; 1868 (14) 89; 1980 Act No. 462, Section 2; 1985 Act No. 97; 1999 Act No. 55, Section 3.



Section 1-7-150. Accounting to Treasurer; deposit of funds.

(A) The Attorney General shall account to the State Treasurer for all fees, bills of costs, and monies received by him by virtue of his office.

(B) All monies, except investigative costs or costs of litigation awarded by court order or settlement, awarded the State of South Carolina by judgment or settlement in actions or claims brought by the Attorney General on behalf of the State or one of its agencies or departments must be deposited in the general fund of the State, except for monies recovered for losses or damages to natural resources, which must be deposited in the Mitigation Trust Fund, or where some other disposition is required by law.

HISTORY: 1962 Code Section 1-242; 1952 Code Section 1-242; 1942 Code Section 3124; 1932 Code Section 3124; Civ. C. '22 Section 806; Civ. C. '12 Section 721; Civ. C. '02 Section 649; G. S. 506; R. S. 566; 1868 (14) 89; 1998 Act No. 419, Section PT. 2, Section 18.



Section 1-7-160. Hiring of attorneys.

A department or agency of state government may not hire a classified or temporary attorney as an employee except upon the written approval of the Attorney General and at compensation approved by him. All of these attorneys at all times are under the supervision and control of the Attorney General except as otherwise provided by law unless prior approval by the State Budget and Control Board is obtained. This section does not apply to an attorney hired by the General Assembly or the Judicial department.

HISTORY: 2008 Act No. 353, Section 2, Pt 10A, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 1-7-170. Engaging attorney on fee basis.

(A) A department or agency of state government may not engage on a fee basis an attorney at law except upon the written approval of the Attorney General and upon a fee as must be approved by him. This section does not apply to the employment of attorneys in special cases in inferior courts when the fee to be paid does not exceed two hundred fifty dollars or exceptions approved by the State Budget and Control Board. This section does not apply to an attorney hired by the General Assembly or the judicial department.

(B) A public institution of higher learning shall engage and compensate outside counsel in accordance with policies and procedures adopted by the State Fiscal Accountability Authority for matters of bonded indebtedness, public finance, borrowing, and related financial matters.

HISTORY: 2008 Act No. 353, Section 2, Pt 10B, eff July 1, 2009; 2011 Act No. 74, Pt VI, Section 9, eff August 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in (A) to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly. Reference in (B) to the former Budget and Control Board was changed to the State Fiscal Accountability Authority pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2011 amendment inserted subsection identifier (A) in the first paragraph and added subsection (B) relating to outside counsel.



Section 1-7-310. Number, election and terms of solicitors.

There is one solicitor for each judicial circuit, to be elected by the qualified electors of the circuit, who holds his office for the term of four years. The term of office of a solicitor begins at noon on the first Wednesday following the second Tuesday in January following his election and ends at noon on the first Wednesday following the second Tuesday in January four years later. A solicitor must be licensed to practice law by the South Carolina Bar at the time of his election and throughout his term.

HISTORY: 1962 Code Section 1-250; 1973 (58) 47; 1998 Act No. 359, Section 6; 2005 Act No. 20, Section 1, eff March 22, 2005.

Effect of Amendment

The 2005 amendment added the second sentence setting forth the beginning and ending of the solicitor's term.



Section 1-7-320. Solicitors shall perform duties of Attorney General and assist in prosecutions.

Solicitors shall perform the duty of the Attorney General and give their counsel and advice to the Governor and other State officers, in matters of public concern, whenever they shall be, by them, required to do so; and they shall assist the Attorney General, or each other, in all suits of prosecution in behalf of this State when directed so to do by the Governor or called upon by the Attorney General.

HISTORY: 1962 Code Section 1-251; 1952 Code Section 1-251; 1942 Code Section 3126; 1932 Code Section 3126; Civ. C. '22 Section 808; Civ. C. '12 Section 723; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101.



Section 1-7-325. Solicitors to be full-time state employees; compensation; secretary.

The solicitors of this state shall be full-time employees of the State of South Carolina, provided, however, that any solicitor serving in office on July 1, 1976, whose term of office expires in the year 1979 shall not be required to be full time as provided by this section until the expiration of his term in 1979. Each solicitor shall receive an annual salary and a monthly expense allowance as is provided by the General Assembly.

When a solicitor is required to serve out of his circuit, he shall also receive such subsistence and mileage as is authorized by law for circuit judges while holding court without the county in which they reside. Each solicitor shall have one full-time secretary who shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1976 Act No. 690 Art. IX, Section 1; 1977 Act No. 119.



Section 1-7-330. Attendance at circuit courts; preparation and publication of docket.

The solicitors shall attend the courts of general sessions for their respective circuits. Preparation of the dockets for general sessions courts shall be exclusively vested in the circuit solicitor and the solicitor shall determine the order in which cases on the docket are called for trial. Provided, however, that no later than seven days prior to the beginning of each term of general sessions court, the solicitor in each circuit shall prepare and publish a docket setting forth the cases to be called for trial during the term.

HISTORY: 1962 Code Section 1-252; 1952 Code Section 1-252; 1942 Code Section 3132; 1932 Code Section 3132; Civ. C. '22 Section 814; Civ. C. '12 Section 729; Civ. C. '02 Section 655; G. S. 510; R. S. 572; 1842 (11) 222; Const. 1895, Art. 5, Section 29; 1972 (57) 2477; 1980 Act No. 462, Section 3.

Validity

For validity of this section, see State v. Langford, 400 S.C. 421, 735 S.E.2d 471 (S.C. 2012).



Section 1-7-340. Attendance at inquests and preliminary hearings in capital cases.

The several solicitors of the State shall attend all inquests and preliminary hearings in capital cases when requested by the coroner or the sheriff.

HISTORY: 1962 Code Section 1-252.1; 1954 (48) 1566.



Section 1-7-350. Representation of State institutions, departments and agencies; assignment to criminal matters outside circuit.

The several solicitors of the State shall, within their respective circuits, in cooperation with, and as assigned by the Attorney General, represent in all matters, both civil and criminal, all institutions, departments, and agencies of the State. Likewise in criminal matters outside their circuits, and in extradition proceedings in other states, they shall be subject to the call of the Attorney General, who shall have the exclusive right, in his discretion, to so assign them in case of the incapacity of the local solicitor or otherwise.

HISTORY: 1962 Code Section 1-252.2; 1954 (48) 1566.



Section 1-7-360. Compensation of solicitors; disposition of defendants' costs; expenses for services performed outside circuit.

The circuit solicitors of the various judicial circuits of this State shall each receive such annual salary, payable monthly, as may be provided by the General Assembly. Such salaries shall be in lieu of all charges against the State and the counties. All costs from defendants shall be paid over by each solicitor to the county treasurer for the use of the State.

It shall be the duty of the solicitors to perform the services required in Sections 1-7-340 and 1-7-350, and in no instance, civil or criminal, shall they receive for such services any additional compensation, except that they shall be entitled to expense allowance, as provided for State employees and officers, when performing such services outside of their respective circuits.

HISTORY: 1962 Code Section 1-254; 1952 Code Section 1-254; 1942 Code Section 3127; 1932 Code Section 3127; Civ. C. '22 Section 809; Civ. C. '12 Section 724; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101; 1954 (48) 1566.



Section 1-7-370. When solicitors may defend accused persons.

The solicitors may defend any persons brought to trial before any criminal courts of this State when their duty shall not require them to prosecute such persons and their assistance shall not be required against such persons by the Governor or Attorney General.

HISTORY: 1962 Code Section 1-255; 1952 Code Section 1-255; 1942 Code Section 3126; 1932 Code Section 3126; Civ. C. '22 Section 808; Civ. C. '12 Section 723; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101.



Section 1-7-380. Litigation against the State prohibited.

The several solicitors of the State shall not engage in litigation against the State or any of its departments.

HISTORY: 1962 Code Section 1-255.1; 1954 (48) 1566.



Section 1-7-390. Vacancies.

In case any circuit solicitor shall cease to reside in his circuit, his office shall become vacant. In case any vacancy shall occur in such office by death, resignation or otherwise, the vacancy thereby created shall be filled by the Governor, by and with the advice and consent of the Senate. The judge residing in the circuit of the solicitor, whose office shall thus become vacant, shall certify such vacancy to the Governor.

HISTORY: 1962 Code Section 1-256; 1952 Code Section 1-256; 1942 Code Section 3125; 1932 Code Section 3125; Civ. C. '22 Section 807; Civ. C. '12 Section 722; Civ. C. '02 Section 650; G. S. 515; R. S. 567; 1812 (5) 675; 1876 (16) 152; 1936 (39) 1456.



Section 1-7-396. Full-time solicitor's investigator to have police power.

Any investigator employed by a solicitor who is required to devote full time to his duties and receives compensation on a full-time basis shall be granted the police powers that are granted to a deputy sheriff. The investigator shall exercise his authority within the jurisdictional territory of the solicitor. Investigators who qualify to be granted police power shall be required to post bond and take the oath as required of constables.

HISTORY: 1979 Act No. 170, Section 1.



Section 1-7-400. Circuit solicitors disabled by intoxication.

Any circuit solicitor who shall, while in the public discharge of the duties of his office, be drunk or intoxicated or in any extent disabled by reason of the use of intoxicating liquors from the proper discharge of his duties shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred nor more than one thousand dollars and imprisoned not less than one month nor more than one year, in the discretion of the court, and shall be dismissed from his office. And whenever it shall be brought to the attention of the Attorney General that any circuit solicitor has been charged with an offense mentioned in this section, he shall prepare a bill of indictment against such officer and prosecute it in the county where the offense was committed. And if such officer is duly convicted, the Attorney General shall cause to be forwarded to the Governor of the State a record of such conviction, upon the receipt of which the Governor shall forthwith declare the office to be vacant and order an election to fill it.

HISTORY: 1962 Code Section 1-257; 1952 Code Section 1-257; 1942 Code Section 1529; 1932 Code Section 1529; Cr. C. '22 Section 476; Cr. C. '12 Section 550; Cr. C. '02 Section 393; G. S. 2560; R. S. 310; 1873 (15) 486.



Section 1-7-405. Appointment of assistant solicitors, investigators and secretaries.

Each solicitor may appoint as many assistant solicitors, investigators and secretaries as he deems necessary and whose salaries are provided by the counties of the circuit in which they serve. They shall serve at the pleasure of the solicitor and shall have such responsibilities as he directs.

HISTORY: 1976 Act No. 690, Art. IX, Section 2; 1977 Act No. 119, Section 1.



Section 1-7-406. Full-time assistant solicitor and investigator for each judicial circuit.

Notwithstanding any other provision of law, each judicial circuit of this State, in addition to its other assistant solicitors, shall have one assistant solicitor and one investigator who shall be full-time employees. Such assistant solicitor and investigator for each circuit shall be appointed by the solicitor of that circuit, shall serve at his pleasure and shall have such responsibilities as the solicitor directs. The compensation of each such assistant solicitor and investigator or such other staff as may be designated by each solicitor for his circuit and related employment expenses shall be as provided by the General Assembly in the annual general appropriations act. Nothing contained herein shall prohibit the funds so provided for such staff to be designated by the solicitor as being utilized with local and federal funds.

HISTORY: 1979 Act No. 191, Section 1.



Section 1-7-407. Receipt and disbursement of funds for employment of assistant solicitor and investigator.

Each solicitor shall enter into an agreement with a county within his circuit to administer the funds so provided and the funds shall be directed to the administering county. The administering county shall account for the receipt and disbursement of the funds separately from any other funds administered by the county.

The solicitors may expend the funds for the employment of additional assistant solicitors, investigators and payment of expenses related to employment of such additional personnel, including fringe benefits and travel.

Personnel employed under the provisions of Sections 1-7-406 through 1-7-407. shall be employees of the administering county but all personnel costs, including fringe benefits, shall be paid by the administering county from funds provided under provisions of Sections 1-7-406 through 1-7-407.

HISTORY: 1979 Act No. 191, Section 2.



Section 1-7-408. Repealed by 2005 Act No. 164, Section 37, eff June 10, 2005.

Editor's Note

Former Section 1-7-408 was entitled "Report of expenditures" and was derived from 1979 Act No. 191, Section 3.



Section 1-7-410. Additional duties of solicitor for fourteenth judicial circuit.

The circuit solicitor of the fourteenth judicial circuit shall advise with and aid the grand jury of Colleton County in its duties and the coroner or magistrate of Colleton County in inquisitions.

HISTORY: 1962 Code Section 1-257.1; 1959 (51) 81.



Section 1-7-420. Assistant solicitor for first judicial circuit.

The solicitor of the first judicial circuit may, upon the approval of a majority of the Dorchester County legislative delegation, appoint an attorney who is a resident of Dorchester County as his assistant who shall perform any of the duties and functions imposed by law upon the circuit solicitor relating to Dorchester County. The term of the assistant solicitor shall be coterminous with that of the solicitor and he shall receive such compensation as may be provided by law. The compensation of the assistant solicitor and any other expenses incurred pursuant to the provisions of this section shall be borne by Dorchester County.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

HISTORY: 1962 Code Section 1-257.1:1; 1970 (56) 2073.



Section 1-7-430. Additional assistant solicitor for first judicial circuit.

The solicitor of the first judicial circuit may appoint an assistant solicitor, who shall be a licensed attorney-at-law residing in the circuit, to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The salary to be paid such assistant solicitor shall be paid from funds provided by Public Law 90-351, The Omnibus Crime Control and Safe Streets Act of 1968, as amended.

HISTORY: 1962 Code Section 1-257.1:2; 1974 (58) 2989.



Section 1-7-440. Assistant solicitor for third judicial circuit.

The solicitor of the third judicial circuit may appoint an assistant solicitor, who shall be a licensed attorney at law residing in the circuit, to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The solicitor shall also determine the salary to be paid such assistant solicitor and such salary shall be paid from funds provided by Public Law 90-351, The Omnibus Crime Control and Safe Streets Act of 1968, as amended.

HISTORY: 1962 Code Section 1-257.1:3; 1971 (57) 24.



Section 1-7-450. Assistant solicitor for fourth judicial circuit.

The solicitor of the fourth judicial circuit may appoint an attorney, who is a resident of the circuit, as an assistant solicitor, who shall perform such duties and functions as may be assigned him by the solicitor. His term shall be coterminous with that of the solicitor and he shall receive as compensation for his services such salary as may provided by the General Assembly, one fourth of which shall be paid by each county of the circuit.

HISTORY: 1962 Code Section 1-257.2; 1966 (54) 2014.



Section 1-7-460. Assistant solicitors for fifth judicial circuit.

The circuit solicitor of the fifth judicial circuit may appoint competent attorneys, who are residents of the circuit, as assistant solicitors who shall perform any and all of the duties and functions imposed by law upon the circuit solicitor as the solicitor shall authorize, designate and direct. The solicitor shall designate in which county of the circuit such assistant solicitors shall perform their duties. The assistant solicitors shall be appointed by the solicitor to serve for the same term as the solicitor. The assistant solicitors performing services in Kershaw County shall receive as compensation for their services such annual salary as may be provided by the Kershaw County Council and the assistant solicitors performing services in Richland County shall receive as compensation for their services such annual salary as may be provided by the Richland County Council.

HISTORY: 1962 Code Section 1-258; 1959 (48) 139; 1975 (59) 819.



Section 1-7-470. Assistant solicitor for seventh judicial circuit.

The circuit solicitor of the seventh judicial circuit may appoint a competent attorney, who is a resident of Spartanburg County, as assistant solicitor. He shall perform any and all of the duties and functions now or hereafter imposed by law upon the circuit solicitor in Spartanburg County, as the solicitor of the circuit shall authorize, designate and direct. The assistant solicitor shall be appointed by the solicitor of the seventh judicial circuit and shall after appointment be commissioned by the Governor; provided, however, the solicitor of the seventh judicial circuit shall have the right to remove the assistant solicitor from office at his pleasure, and in no event can the assistant solicitor be appointed for a period beyond the term of office of the circuit solicitor. The assistant solicitor shall receive from Spartanburg County as compensation for his services such sum per year as may be provided by the General Assembly, payable the first and fifteenth of each month, and eight hundred dollars per year for travel.

The assistant solicitor shall appear and represent the State in magistrates' courts when requested by the sheriff's department or the highway patrol located in Spartanburg County. He shall further prosecute appeals from magistrates' courts in that county.

HISTORY: 1962 Code Section 1-260; 1953 (48) 401.



Section 1-7-480. Assistant solicitor for eighth judicial circuit.

There is hereby created the office of assistant solicitor for the eighth judicial circuit, the qualifications for which shall be the same as those of a solicitor. The assistant solicitor shall be appointed by and serve at the pleasure of the circuit solicitor and shall perform such duties as may be assigned to him by the solicitor.

The assistant solicitor shall receive an annual salary equal to one half of that received by the solicitor. He shall also receive the same amount for expenses as received by the solicitor. Each county in the circuit shall pay its pro rata share of such salary and expense allowance based upon population according to the latest official United States census. Such amounts shall be paid monthly in equal payments by the treasurer of each county in the circuit from the general fund of the county.

HISTORY: 1962 Code Section 1-260.01; 1970 (56) 2276.



Section 1-7-490. Assistant solicitors for ninth judicial circuit.

The Circuit Solicitor for the Ninth Judicial Circuit may appoint seven competent attorneys, each of whom are residents of the circuit, as his assistants who shall perform any and all of the duties and functions now or hereafter imposed by law upon the circuit solicitor as the solicitor of the circuit shall authorize, designate and direct. The assistant circuit solicitors shall be designated in their appointment as first, second, third, fourth, fifth and sixth assistants for Charleston County and assistant circuit solicitor for Berkeley County. The first and second assistants shall enter upon their duties upon the approval of the majority of the Charleston County Legislative Delegation. The first assistant shall receive such compensation for his services as may be provided by law and the second assistant such compensation as may be provided by law to be paid by the County of Charleston. The third assistant shall receive such compensation for his services as may be provided by law, such compensation to be paid from federal funds or from funds appropriated by the Governing Body of Charleston County. The fourth assistant shall devote full time to his duties as assistant solicitor and shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County. The fifth assistant shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County. The sixth assistant shall devote full time to his duties as assistant solicitor and shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County or from federal funds made available to the Governing Body of Charleston County for such purpose. The assistant circuit solicitor for Berkeley County shall enter upon his duties upon the approval of the majority of the Berkeley County Legislative Delegation and shall receive such compensation for his services as may be provided by law to be paid by the County of Berkeley.

HISTORY: 1962 Code Section 1-260.1; 1952 (47) 2076; 1966 (54) 2154; 1969 (56) 2; 1975 (59) 74; 1975 (59) 574; 1976 Act No. 480, Section 1; 1976 Act No. 660, Section 1.



Section 1-7-500. Assistant solicitor for tenth judicial circuit.

The solicitor of the tenth judicial circuit may employ a lawyer residing in his circuit to assist in performing the duties of his office. The term of office shall be at the pleasure of the solicitor; however, such term shall not extend beyond the term of office of the employing solicitor; provided, that the person named by the solicitor shall be confirmed by a majority of the members of the Anderson and Oconee delegations.

The salary for the person provided by this section shall be such sum annually as may be provided by the General Assembly, to be paid as follows: Seventy per cent shall be paid by Anderson County and thirty per cent shall be paid by Oconee County and such sum shall be paid by the two counties in the same manner that county officers are paid by such counties. The assistant solicitor may receive from time to time such further compensation as the General Assembly may provide.

HISTORY: 1962 Code Section 1-260.2; 1957 (50) 325.



Section 1-7-510. Assistant solicitor for thirteenth judicial circuit.

The solicitor of the thirteenth judicial circuit may appoint an attorney who is a resident of Greenville County as his full-time assistant who shall perform any of the duties and functions imposed by law upon the circuit solicitor relating to Greenville County. The term of the assistant solicitor shall be coterminous with that of the solicitor and he shall receive such compensation as may be provided by the county council for Greenville County. The compensation of the assistant solicitor and any other expenses incurred pursuant to the provisions of this section shall be borne by Greenville County.

HISTORY: 1962 Code Section 1-260.6; 1973 (58) 219.



Section 1-7-520. Assistant solicitor for fourteenth judicial circuit.

There is hereby created the office of assistant solicitor for the fourteenth circuit, the qualifications for which shall be the same as those of a solicitor. The assistant solicitor shall be appointed by and serve at the pleasure of the circuit solicitor and shall perform such duties as may be assigned to him by the solicitor.

The assistant solicitor shall receive an annual salary equal to one half of that received by the solicitor. He shall also receive the same amount for expenses as received by the solicitor. Each county in the circuit shall pay its pro rata share of such salary and expense allowance based upon population according to the latest official United States census. Such amounts shall be paid monthly in equal payments by the treasurer of each county in the circuit from the general fund of the county.

HISTORY: 1962 Code Section 1-260.7; 1969 (56) 716.



Section 1-7-530. Assistant solicitor for sixteenth judicial circuit.

The solicitor of the sixteenth judicial circuit may appoint an attorney who is a resident of the circuit as an assistant solicitor who shall perform such duties and functions as may be assigned to him by the solicitor. The term of office shall be for a period of one year and the assistant solicitor shall receive for his services such compensation as is provided for in the appropriations acts of Union and York Counties.

HISTORY: 1962 Code Section 1-260.9; 1971 (57) 26.



Section 1-7-533. Special investigator for third judicial circuit.

The solicitor of the third judicial circuit may appoint a special investigator to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The solicitor shall determine the salary to be paid the investigator which shall be paid from such funds as may be provided by law. The investigator, while engaged in official duties of his office, is authorized to carry a pistol or other handgun. He shall give a bond in the sum of two thousand dollars which shall be in the same form and under the same conditions as required for police officers. He shall be commissioned by the Governor and shall have all the powers and duties provided for constables in Section 23-1-60, Code of Laws of South Carolina, 1976, and shall be a "police officer" as defined in Section 9-11-10.

HISTORY: 1976 Act No. 491, Section 1.



Section 1-7-540. Special investigator and assistant special investigator for ninth judicial circuit.

The circuit solicitor for the ninth judicial circuit may appoint two competent residents of the circuit who shall be designated as special investigator and assistant special investigator for his office. The special investigator and assistant special investigator shall work under the direction of the solicitor as full-time employees. Their appointment shall be for a period not exceeding the term for which the solicitor was elected. The special investigator and assistant special investigator shall each give a bond in the sum of two thousand dollars, which shall be in the same form and provide the same conditions as required by law of peace officers. The special investigator and assistant special investigator shall be commissioned by the Governor and shall have all the powers, rights and duties, within the ninth judicial circuit, as any State constable, as provided in Section 23-1-60. The special investigator and assistant special investigator shall be "police officers," as defined in Section 9-11-10. The special investigator shall receive such salary as may be provided by law, and an expense allowance of not less than fifteen hundred dollars, such sums to be paid by the Governing Body of Charleston County. The assistant special investigator shall receive such compensation for his services as may be provided by law, such compensation to be paid from federal funds or from funds appropriated by the Governing Body of Charleston County.

HISTORY: 1962 Code Section 1-260.3; 1966 (54) 2155; 1969 (56) 656; 1975 (59) 74.



Section 1-7-710. Defense of persons claiming under State.

In all cases wherein the right of the State may be involved, the persons claiming under the State shall call on the Attorney General, or on the solicitors in their respective districts, to defend the right of the State; on failure whereof, the record of such case shall not be adduced as evidence to substantiate any claim against the State.

HISTORY: 1962 Code Section 1-261; 1952 Code Section 1-261; 1942 Code Section 3129; 1932 Code Section 3129; Civ. C. '22 Section 811; Civ. C. '12 Section 726; Civ. C. '02 Section 652; G. S. 507; R. S. 569; 1808 (5) 571.



Section 1-7-720. Suits for penalties.

The Attorney General and solicitors shall sue for the penalties incurred by any public officer or board of public officers.

HISTORY: 1962 Code Section 1-262; 1952 Code Section 1-262; 1942 Code Section 3130; 1932 Code Section 3130; Civ. C. '22 Section 812; Civ. C. '12 Section 727; Civ. C. '02 Section 653; G. S. 508; R. S. 570; 1813 (5) 709; 1814 (5) 733; 1815 (6) 9; 1844 (11) 295.



Section 1-7-730. Examination of offices of county officers.

The Attorney General and solicitors shall annually, at such times as they may deem expedient, examine into the condition of the offices of the clerk of the court of common pleas and general sessions, of the sheriff and of the register of deeds in the counties of the respective solicitors and ascertain if such officers have discharged the duties which now are, or shall be, required of them; and they shall make a report of the condition of said offices and of the manner in which said officers have discharged their duties to the circuit court in each county, respectively, at the fall term in each year, and also to the General Assembly at its annual session.

HISTORY: 1962 Code Section 1-263; 1952 Code Section 1-263; 1942 Code Section 3131; 1932 Code Section 3131; Civ. C. '22 Section 813; Civ. C. '12 Section 728; Civ. C. '02 Section 654; G. S. 509; R. S. 571; 1837 (6) 577; 1997 Act No. 34, Section 1.



Section 1-7-740. Legal assistance to Dairy Board.

Whenever legal assistance is needed by the State Dairy Board it must be furnished by the Attorney General's Office.

HISTORY: 1984 Act No. 370, Section 2.



Section 1-7-750. Circuit solicitors authorized to employ outside counsel.

A circuit solicitor may employ outside counsel, in his discretion, without approval of the Attorney General, for civil forfeiture proceedings arising from criminal activity or from estreatment of bail bonds. In any other matter, the circuit solicitor must obtain written approval of the Attorney General prior to retaining counsel to or filing a civil cause of action.

HISTORY: 2011 Act No. 52, Section 3, eff January 1, 2012.

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."



Section 1-7-910. Commission on Prosecution Coordination created.

There is created a commission to coordinate all activities involving the prosecution of criminal cases in this State. The commission is known as the South Carolina Commission on Prosecution Coordination.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-920. Commission membership.

The commission is composed of the following persons for terms as indicated:

(1) the Chairmen of the Senate and House Judiciary Committees for the terms for which they are elected or their legislative designees;

(2) the Chief of the South Carolina Law Enforcement Division for the term for which he is appointed;

(3) the Director of the Department of Public Safety shall serve during the term for which he is appointed;

(4) a director of a Judicial Circuit Pretrial Intervention Program appointed by the Governor for a term of two years;

(5) a Judicial Circuit Victim-Witness Assistance Advocate appointed by the Governor for a term of two years;

(6) five judicial circuit solicitors appointed by the Governor for a term of four years. However, upon initial appointment, the Governor shall select one for a two-year term, two for a three-year term, and two for a four-year term. If a solicitor appointed to the commission is not re-elected, a vacancy occurs and it must be filled pursuant to the provisions of Section 1-7-930.

HISTORY: 1990 Act No. 485, Section 1; 1996 Act No. 337, Section 1.



Section 1-7-930. Vacancies.

If a vacancy occurs, it must be filled for the remainder of the term in the same manner as the initial appointment.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-940. Duties.

(A) The commission has the following duties:

(1) coordinate all administrative functions of the offices of the solicitors and any affiliate services operating in conjunction with the solicitors' offices;

(2) submit the budgets of the solicitors and their affiliate services to the General Assembly;

(3) encourage and develop legal education programs and training programs for solicitors and their affiliate services, organize and provide seminars to help increase the effectiveness and efficiency of the prosecution of criminal cases in this State, and act as a clearinghouse and distribution source for publications involving solicitors and their affiliate services and provide legal updates on matters of law affecting the prosecution of cases in this State;

(4) provide blank indictments for the circuit solicitors.

(B) Nothing in this section may be construed to displace or otherwise affect the functions and responsibilities of the State Victim/Witness Assistance Program as established in Section 16-3-1410.

HISTORY: 1990 Act No. 485, Section 1; 1992 Act No. 347, Section 2.



Section 1-7-950. Election of chairman and officers.

The chairman of the commission must be elected by a majority vote of the membership of the commission for a two-year term. A majority of the entire membership constitutes a quorum. Other officers as needed by the commission must be elected in the same manner.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-960. Executive director; staff.

The commission has the authority to appoint an executive director who shall serve at the pleasure of the commission. He is responsible for the day-to-day operation of the commission and the coordination of the work with other state agencies. The commission has the authority to hire additional staff as provided for in the annual appropriations act in order to perform the duties of the commission.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-970. Compensation; expenses.

Members of the commission shall serve without pay but are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions. The executive director of the commission shall approve all vouchers for necessary expenses which must be paid from an appropriation as provided for by the General Assembly for the operation of the commission.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-980. Funding.

Funding for the commission must be derived from the per capita funding for state services for solicitors based upon a formula to be determined by the commission.

HISTORY: 1990 Act No. 485, Section 1.



Section 1-7-990. Promulgation of regulations.

The Commission on Prosecution Coordination may promulgate those regulations necessary to assist it in performing its required duties as provided by this chapter.

HISTORY: 1993 Act No. 48, Section 1.



Section 1-7-1000. Salaries of circuit solicitors.

Circuit solicitors shall receive a salary as provided by the General Assembly in the annual general appropriations act.

HISTORY: 1996 Act No. 458, Part II, Section 25C.



Section 1-7-1100. Creation of Office of the Attorney General, South Carolina Crime Victim Services Division; transfer of existing crime victim services entities.

The following agencies, boards, and commissions, including all the allied, advisory, affiliated, or related entities, as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Office of the Attorney General, South Carolina Crime Victim Services Division:

(1) State Office of Victim Assistance, provided for in Articles 13 and 14, Chapter 3, Title 16;

(2) South Carolina Crime Victim Ombudsman, provided for in Article 16, Chapter 3, Title 16;

(3) that portion of the Office of Highway Safety and Justice Programs of the Department of Public Safety that administers the Victims of Crime Act grants, the Violence Against Women Act grants, and the State Victim Assistance Program grants.

HISTORY: 2017 Act No. 96 (S.289), Section 2, eff July 1, 2017.



Section 1-7-1110. Creation of four crime victim services departments under division; confidential information.

(A) There is created the South Carolina Crime Victim Services (SCCVS) Division in the Office of the Attorney General under the Attorney General's authority. The division must be headed by a director appointed by the Attorney General who shall hold office until his successor is appointed and qualified. There are created four departments within the division, the:

(1) Department of Crime Victim Compensation;

(2) Department of Crime Victim Assistance Grants;

(3) Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis; and

(4) Department of Crime Victim Ombudsman.

The director shall appoint the three deputy directors, pursuant to items (1), (2), and (3), and the ombudsman.

(B) Information including, but not limited to, all papers, files, or investigative materials requested or voluntarily provided and received by any department of the Office of the Attorney General, South Carolina Crime Services Division relating to a particular victim of crime, is confidential and retains its confidential status at all times and may not be shared with other divisions or departments within the Office of the Attorney General in order to pursue prosecution of that victim. In addition, confidential information as defined in this section is not subject to release pursuant to Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 2017 Act No. 96 (S.289), Section 2, eff July 1, 2017.






CHAPTER 9 - EMERGENCY PROVISIONS

Section 1-9-10. Short title.

This article shall be known and may be cited as the "Emergency Interim Executive and Judicial Succession Act."

HISTORY: 1962 Code Section 1-1001; 1962 (52) 2198.



Section 1-9-20. Definitions.

Unless otherwise clearly required by the context, as used in this article:

(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) "Emergency interim successor" means a person designated pursuant to this article, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all State and local offices, the powers and duties of which are defined by the Constitution, statutes, charters, and ordinances, except the office of Governor, and except those in the General Assembly and the judiciary.

(d) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

(e) "Political subdivision" includes counties, cities, towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

HISTORY: 1962 Code Section 1-1002; 1962 (52) 2198.



Section 1-9-30. Emergency interim successors to office of Governor.

In the event that the Governor, for any of the reasons specified in the Constitution, is not able to exercise the powers and discharge the duties of his office, or is unavailable, and in the event the Lieutenant Governor, President pro tempore of the Senate, and the Speaker of the House of Representatives be for any of the reasons specified in the Constitution not able to exercise the powers and discharge the duties of the office of Governor, or be unavailable, the Secretary of State, State Treasurer or Attorney General shall, in the order named, if the preceding named officers be unavailable, exercise the powers and discharge the duties of the office of Governor until a new Governor is elected and qualifies, or until a preceding named officer becomes available; provided, however, that no emergency interim successor to the aforementioned offices may serve as Governor.

HISTORY: 1962 Code Section 1-1003; 1962 (52) 2198.



Section 1-9-40. Designation of successors by State officers; powers; duties; vacancies.

All State officers, subject to such regulations as the Governor (or other official authorized under the Constitution and this article to exercise the powers and discharge the duties of the office of Governor) may issue, shall, upon approval of this article, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this article to insure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven such deputies or emergency interim successors or any combination thereof, at any time. In the event that any State officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the powers of his office shall be exercised and the duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise the powers and discharge the duties only until such time as the Governor under the Constitution or authority other than this article (or other official authorized under the Constitution or this article to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

HISTORY: 1962 Code Section 1-1004; 1962 (52) 2198.



Section 1-9-50. Authorization of qualified local governments to enact ordinances providing for emergency interim successors to local offices.

With respect to local offices for which the governing bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of such governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of the article.

HISTORY: 1962 Code Section 1-1005; 1962 (52) 2198.



Section 1-9-60. Applicability of emergency interim successor provisions to officers of political subdivisions not included in Section 1-9-50.

The provisions of this section shall be applicable to officers of political subdivisions (including, but not limited to, cities, towns, villages, townships and counties, as well as school, fire, power, water, sewer, watershed conservation, soil conservation, public service and drainage districts) not included in Section 1-9-50. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall upon approval of this article, designated by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this article to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes; or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office.

HISTORY: 1962 Code Section 1-1006; 1962 (52) 2198.



Section 1-9-70. Emergency interim successors for judges.

In the event that any judge of any court is unavailable to exercise the powers and discharge the duties of his office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the Constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges hereinafter provided for:

(a) The Governor, upon approval of this article, shall designate for each member of the Supreme Court special emergency judges in the number of not less than three nor more than seven for each member of the court, and shall specify the order of their succession.

(b) The Chief Justice of the Supreme Court in consultation with the other members of the court, upon approval of this article, shall designate for each court of record except the Supreme Court, special emergency judges in the number of not less than three nor more than seven for each judge of the courts, and shall specify the order of their succession.

(c) The judge of the circuit court, upon approval of this article, shall designate not less than three special emergency judges for courts not of record within that circuit and shall specify their order of succession.

The special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or persons immediately preceding them in the designation. The designating authority shall review and revise, as necessary, designations made pursuant to this article to insure their current status.

The special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the Constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of the office.

HISTORY: 1962 Code Section 1-1007; 1962 (52) 2198.



Section 1-9-80. Oath of successors.

At the time of their designation, emergency interim successors and special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

HISTORY: 1962 Code Section 1-1008; 1962 (52) 2198.



Section 1-9-90. Duration of successors' authority to exercise powers and duties.

Officials authorized to act as Governor pursuant to this article, emergency interim successors and special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The General Assembly by concurrent resolution, may at any time terminate the authority of the emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office, as herein provided.

HISTORY: 1962 Code Section 1-1009; 1962 (52) 2198.



Section 1-9-100. Designated successors shall serve at pleasure of designating authority prior to assuming new duties of an office.

Until such time as the persons designated as emergency interim successors or special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this article, including Section 1-9-90 hereof, the persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by the designating authority at any time, with or without cause.

HISTORY: 1962 Code Section 1-1010; 1962 (52) 2198.



Section 1-9-110. Governor shall adjudicate disputes.

Any dispute concerning a question of fact arising under this article with respect to an office in the executive branch of the State government (except a dispute of fact relative to the office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution and this article to exercise the powers and discharge the duties of the office of Governor) and his decision shall be final.

HISTORY: 1962 Code Section 1-1011; 1962 (52) 2198.



Section 1-9-210. Declaration of emergency seats of government by Governor.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State government at the normal location of the seat thereof in the city of Columbia in Richland County, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the General Assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

HISTORY: 1962 Code Section 1-1021; 1962 (52) 2196.



Section 1-9-220. Official acts at emergency location shall be valid.

During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the General Assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

HISTORY: 1962 Code Section 1-1022; 1962 (52) 2196.



Section 1-9-230. Provisions of this article shall control.

The provisions of this article shall control and be supreme in the event it shall be employed notwithstanding the provisions or any other law to the contrary or in conflict herewith.

HISTORY: 1962 Code Section 1-1023; 1962 (52) 2196.






CHAPTER 10 - REMOVAL AND PLACEMENT OF CONFEDERATE FLAG

Extra Notes

Code Commissioner's Note

Chapter 10 was added at the direction of the Code Commissioner.



Section 1-10-10. Flags authorized to be flown atop State House dome, in chambers of Senate and House of Representatives and on grounds of Capitol Complex; members' offices as "chambers"; private individual wearing, carrying or displaying flag on capitol grounds.

(A) As of 12:00 noon on the effective date of this act, and permanently thereafter, the only flags authorized to be flown atop the dome of the State House, in the chambers of the Senate and House of Representatives, and on the grounds of the Capitol Complex shall be as authorized in this section.

The flags authorized to be flown atop the dome of the State House and in the chambers of the Senate and House of Representatives are the United States Flag and the South Carolina State Flag.

From any funds appropriated to the Department of Administration, the Division of General Services of the Department of Administration, or its successor in interest, shall ensure that the flags authorized above shall be placed at all times as directed in this section and shall replace the flags at appropriate intervals as may be necessary due to wear.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

(C) The term "chambers" of the House or Senate for the purposes of this section does not include individual members' offices. The provisions of this section do not prohibit a private individual on the capitol complex grounds from wearing as a part of his clothing or carrying or displaying any type of flag including a Confederate Flag.

HISTORY: 2000 Act No. 292, Section 1; 2015 Act No. 90 (S.897), Section 1, eff July 9, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2015 Act No. 90, Section 2, provides as follows:

"SECTION 2. The South Carolina Infantry Battle Flag of the Confederate States of America [the Battle Flag of the Army of Northern Virginia (General Robert E. Lee's Army) the South Carolina, Georgia, Florida Department version] shall be permanently removed from its location on the south side of the Confederate Soldier Monument. The South Carolina Infantry Battle Flag of the Confederate States of America shall be permanently removed from its location on the Capitol Complex Grounds within twenty-four hours of the effective date of this act. Upon its removal, the flag shall be transported to the Confederate Relic Room for appropriate display. The flagpole on which the flag is flown and the area adjacent to the monument and flagpole must be returned to its previous condition by the Division of General Services."

Effect of Amendment

2015 Act No. 90, Section 1, amended the section, providing for removal of the South Carolina Infantry Battle Flag of the Confederate States of America from the grounds of the Capitol Complex.



Section 1-10-20. Confederate Flags from above rostrums of Senate and House of Representatives chambers to be placed and displayed in State Museum.

The actual Confederate Flags (Naval Jack) removed from above the rostrum in the chambers of the House of Representatives and the Senate must be placed and permanently displayed in a suitable location in the State Museum.

HISTORY: 2000 Act No. 292, Section 1.



Section 1-10-30. Confederate Flag from dome to be placed and displayed in State Museum.

The actual Confederate Flag (Naval Jack) which is flying on the effective date of this act and which is removed from the dome of the State House must be placed and permanently displayed in a suitable location in the State Museum.

HISTORY: 2000 Act No. 292, Section 6.






CHAPTER 11 - DEPARTMENT OF ADMINISTRATION

Section 1-11-10. Department of Administration established; transfer of offices, divisions, other agencies.

(A) There is hereby created, within the executive branch of the state government, the Department of Administration, headed by a director appointed by the Governor upon the advice and consent of the Senate who only may be removed pursuant to Section 1-3-240(B). Effective July 1, 2015, the following offices, divisions, or components of the former State Budget and Control Board, Office of the Governor, or other agencies are transferred to, and incorporated into, the Department of Administration:

(1) the Division of General Services, including Business Operations, Facilities Management, State Building and Property Services, and Agency Services, including surplus property, intrastate mail, parking, state fleet management, except that the Division of General Services shall not be transferred to the Department of Administration until the Director of the Department of Administration enters into a memorandum of understanding with appropriate officials of applicable legislative and judicial agencies or departments meeting the requirements of this subsection. There shall be a single memorandum of understanding involving the Department of Administration and the legislative and judicial branches with appropriate officials of each to be signatories to the memorandum of understanding.

(a) The memorandum of understanding shall provide for:

(i) continued use of existing office space;

(ii) a method for the allocation of new, additional, or different office space;

(iii) adequate parking;

(iv) a method for the allocation of new, additional, or different parking;

(v) the provision of appropriate levels of electrical, mechanical, maintenance, energy management, fire protection, custodial, project management, safety and building renovation, and other services currently provided by the General Services Division of the State Budget and Control Board;

(vi) the provision of water, electricity, steam, and chilled water to the offices, areas, and facilities occupied by the applicable agencies;

(vii) the ability for each agency or department to maintain building access control for its allocated office space; and

(viii) access control for the Senate and House chambers and courtrooms as appropriate.

(b) The parties may modify the memorandum of understanding by mutual consent at any time.

(c) The General Services Division must provide the services described in subsection (a) and any other maintenance and support, at a level that is greater than or equal to what is provided prior to the effective date of this act, to each building on the Capitol Complex, including the Supreme Court, without charge. The General Services Division must coordinate with the appropriate officials of applicable legislative and judicial agencies or departments when providing these services to the buildings and areas controlled by those agencies;

(2) the State Office of Human Resources;

(3) the Guardian Ad Litem Program as established in Article 5, Chapter 11, Title 63;

(4) the Office of Economic Opportunity, the office designated by the Governor to be the state administering agency that is responsible for the receipt and distribution of the federal funds as allocated to South Carolina for the implementation of Title VI, Public Law 97-35;

(5) the Developmental Disabilities Council as established by Executive Order in 1971 and reauthorized in 2010;

(6) the Continuum of Care for Emotionally Disturbed Children as established in Article 13, Chapter 11, Title 63;

(7) the Division for Review of the Foster Care of Children as established by Article 7, Chapter 11, Title 63;

(8) the Children's Case Resolution System as established by Article 11, Chapter 11, Title 63;

(9) Reserved;

(10) the Division of Veterans' Affairs as established by Chapter 11, Title 25;

(11) the Commission on Women as established by Chapter 15, Title 1;

(12) the Governor's Office of Ombudsman;

(13) the Division of Small and Minority Business Contracting and Certification, as established pursuant to Article 21, Chapter 35, Title 11, formerly known as the Small and Minority Business Assistance Office;

(14) the Division of State Information Technology, including the Data Center, Telecommunications and Information Technology Services, the South Carolina Enterprise Information System, and the Division of Information Security; and

(15) the Nuclear Advisory Council as established in Article 9, Chapter 7, Title 13.

(B)(1) The Division of State Information Technology must submit the Statewide Strategic Information Technology Plan to the Director of the Department of Administration by September 1, 2015, and biennially thereafter. The director shall review the Statewide Strategic Information Technology Plan and recommend to the Governor priorities for state government enterprise information technology projects and resource requirements. The director also shall review information technology spending by state agencies and evaluate whether greater efficiencies, more effective services, and cost savings can be achieved through streamlining, standardizing, and consolidating agency information technology.

(2) All oversight concerning the South Carolina Enterprise Information System must remain as provided in Chapter 53, Title 11.

(C) The Department of Administration shall use the existing resources of each division, insofar as it promotes efficiency and effectiveness, transferred to the department including, but not limited to, funding, personnel, equipment, and supplies from the board's administrative support units, including, but not limited to, the Office of the Executive Director, Office of General Counsel, and the Office of Internal Operations. "Funding" means state, federal, and other funds. Vacant FTEs at the State Budget and Control Board also may be used to fill needed positions at the department. No new FTEs may be assigned to the department without authorization from the General Assembly.

(D) No later than December 31, 2015, the department's director shall submit a report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives that contains an analysis of and recommendations regarding the most appropriate organizational placement for each component of the Office of Executive Policy and Programs as of the effective date of this act. The department shall solicit input from and consider the recommendation of affected constituencies while developing its report.

(E) The Department of Administration shall, during the absence of the Governor from Columbia, be placed in charge of the records and papers in the executive chamber kept pursuant to Section 1-3-30.

HISTORY: 1962 Code Section 1-351; 1952 Code Section 1-351; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt III, Section 4.A, eff July 1, 2015; 2017 Act No. 52 (S.325), Section 8, eff May 19, 2017; 2017 Act No. 96 (S.289), Section 3, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendments made by 2017 Act No. 52 and 2017 Act No. 96 were read together.

Effect of Amendment

2014 Act No. 121, Section 4A, rewrote the section.

2017 Act No. 52, Section 8, reserved (A)(9), which had related to "the Client Assistance Program".

2017 Act No. 96, Pt. I Section 3, in (A), deleted (12) and (13), relating to the Office of Victims Assistance and the Crime Victims' Ombudsman, and redesignated accordingly.



Section 1-11-20. Transfer of offices, divisions, other agencies from State Budget and Control Board to appropriate entities.

(A) The South Carolina Confederate Relic Room and Military Museum is transferred from the State Budget and Control Board and is governed by the South Carolina Confederate Relic Room and Military Museum Commission, as established in Section 60-17-10.

(B) The State Energy Office is transferred from the State Budget and Control Board to the Office of Regulatory Staff.

(C) The offices, divisions, or components of the State Budget and Control Board named in this subsection are transferred to, and incorporated into, the Rural Infrastructure Authority as established in Section 11-50-30. All functions, powers, duties, responsibilities, and authority vested in the agencies and authorities, including their governing boards, if any, named in this subsection are devolved upon the Rural Infrastructure Authority and the authority shall constitute the agencies and authorities, including their governing boards, if any, named in this subsection:

(1) Local Government Division in support of the local government loan program as established in Section 1-11-25;

(2) Water Resources Coordinating Council as established in Section 11-37-200(A); and

(3) Division of Regional Development as established in Section 11-42-40.

(D) The regulation of minerals and mineral interests on public land, and the regulation of Geothermal Resources as provided in Chapter 9, Title 10 is transferred to, and incorporated into, the Department of Health and Environmental Control.

(E) The Procurement Services Division of the State Budget and Control Board is transferred to, and incorporated into, the State Fiscal Accountability Authority.

(F) The State Auditor is transferred to, and incorporated into, the State Fiscal Accountability Authority.

(G) South Carolina Infrastructure Facilities Authority as established in Chapter 40, Title 11 and the South Carolina Water Quality Revolving Fund Authority in support of water quality projects and federal loan programs as established in Chapter 5, Title 48 are transferred to, and incorporated into, the State Fiscal Accountability Authority.

HISTORY: 1962 Code Section 1-352; 1952 Code Section 1-352; 1950 (46) 3605, 3608; 2005 Act No. 164, Section 2, eff June 10, 2005; 2014 Act No. 121 (S.22), Pt III, Section 4.B, eff July 1, 2015.

Effect of Amendment

The 2005 amendment made nonsubstantive changes in the first sentence and rewrote the second sentence which formerly read "The State Auditor shall be the director of the Finance Division, ex officio, and the directors of the other divisions shall be employed by the State Budget and Control Board for such time and compensation, not greater than the term and compensation for the State Auditor, as shall be fixed by the Board in its judgment".

2014 Act No. 121, Section 4.B, rewrote the section.



Section 1-11-22. Organization of staff.

Notwithstanding any other provision of law, the Department of Administration may organize its staff as it deems most appropriate to carry out the various duties, responsibilities and authorities assigned to it and to its various divisions.

HISTORY: 1983 Act No. 151, Part II, Section 27.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-23. Filling vacancy in position of Director of Budget Division.

Vacancies in the position of Director of the Budget Division of the State Budget and Control Board must be filled by appointment of the Budget and Control Board.

HISTORY: 1992 Act No. 501, Part II Section 13E.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 1-11-25. Local Government Division.

There is hereby established a Local Government Division within the Rural Infrastructure Authority to act as a liaison for financial grants from the funds available to the authority. The division shall be under the supervision of a director who shall be appointed by and who shall serve at the pleasure of the Director of the Rural Infrastructure Authority. He may employ such staff as may be approved by the Director of the Rural Infrastructure Authority. The division shall be responsible for certifying grants to local governments from both federal and state funds. The term "local government" shall mean any political entity below the state level. Notwithstanding the fact that the Local Government Division is now a part of the Rural Infrastructure Authority, where certain grants of the division depending upon their funding source require additional approvals other than the division and the authority before they may be made, those additional approvals also must be secured.

The division shall establish guidelines and procedures which public entities shall follow in applying for grants. The director shall make known to these entities the availability of all grants available through the authority and shall make periodic reports to the General Assembly and the Office of the Governor. The reports shall contain information concerning the amount of funds available from both federal and state sources, requests for grants and the status of such requests and such other information as the director may deem appropriate. The director shall maintain such records as may be necessary for the efficient operation of the office.

HISTORY: 1978 Act No. 632, Part II, Section 6; 2014 Act No. 121 (S.22), Pt VI, Section 16.A, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 16.A, rewrote the section.



Section 1-11-26. Use of funds from Rural Infrastructure Authority; penalties for misuse.

(A) Grant funds received by a public entity from the Rural Infrastructure Authority must be deposited in a separate fund and may not be commingled with other funds, including other grant funds. Disbursements may be made from this fund only on the written authorization of the individual who signed the grant application filed with the division, or his successor, and only for the purposes specified in the grant application. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined five thousand dollars or imprisoned for six months, or both.

(B) It is not a defense to an indictment alleging a violation of this section that grant funds received were used by a grantee or subgrantee for governmental purposes other than those specified in the grant application or that the purpose for which the grant was made was accomplished by funds other than grant funds.

(C) The Division of Local Government of the Rural Infrastructure Authority shall furnish a copy of this section to a grantee when the grant is awarded.

HISTORY: 1990 Act No. 612, Part II, Section 14A; 2014 Act No. 121 (S.22), Pt VI, Section 16.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 16.B, in subsection (A), substituted "public entity from the Rural Infrastructure Authority" for "county, municipality, political subdivision, or other entity from the Division of Local Government of the State Budget and Control Board"; in subsection (B), deleted "from the Division of Local Government" before "grant funds received", and deleted "by the Division of Local Government" before "grant was made"; and in subsection (C), substituted "Rural Infrastructure Authority" for "State Budget and Control Board".



Section 1-11-50. Certain funds of Revenue and Fiscal Affairs Office and the Executive Budget Office carried forward.

If funds accumulated by the Revenue and Fiscal Affairs Office and the Executive Budget Office, under contract for the provision of goods and services not covered by the offices' appropriated funds, are not expended during the preceding fiscal years, these funds may be carried forward and expended for the costs associated with the provision of these goods and services.

HISTORY: 1995 Act No. 145, Part II, Section 26A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-11-55. Leasing of real property for governmental bodies.

(1) "Governmental body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, agency, government corporation, or other establishment or official of the executive branch of this State. Governmental body excludes the General Assembly, Legislative Council, the Legislative Services Agency, the judicial department and all local political subdivisions such as counties, municipalities, school districts, or public service or special purpose districts.

(2) The Division of General Services of the Department of Administration is hereby designated as the single central broker for the leasing of real property for governmental bodies. No governmental body shall enter into any lease agreement or renew any existing lease except in accordance with the provisions of this section. However, a technical college, with the approval by the State Board for Technical and Comprehensive Education, and a public institution of higher learning, may enter into any lease agreement or renew any lease agreement up to one hundred thousand dollars annually for each property or facility.

(3) When any governmental body needs to acquire real property for its operations or any part thereof and state-owned property is not available, it shall notify the Division of General Services of its requirement on rental request forms prepared by the division. Such forms shall indicate the amount and location of space desired, the purpose for which it shall be used, the proposed date of occupancy and such other information as General Services may require. Upon receipt of any such request, General Services shall conduct an investigation of available rental space which would adequately meet the governmental body's requirements, including specific locations which may be suggested and preferred by the governmental body concerned. When suitable space has been located which the governmental body and the division agree meets necessary requirements and standards for state leasing as prescribed in procedures of the department as provided for in subsection (5) of this section, General Services shall give its written approval to the governmental body to enter into a lease agreement. All proposed lease renewals shall be submitted to General Services by the time specified by General Services.

(4) The department shall adopt procedures to be used for governmental bodies to apply for rental space, for acquiring leased space, and for leasing state-owned space to nonstate lessees.

(5) Any participant in a property transaction proposed to be entered who maintains that a procedure provided for in this section has not been properly followed, may request review of the transaction by the Director of the Division of General Services of the Department of Administration or his designee.

HISTORY: 1997 Act No. 153, Section 2; 2002 Act No. 333, Section 1; 2002 Act No. 356, Section 1, Pt VI.P(1); 2011 Act No. 74, Pt VI, Section 13, eff August 1, 2011; 2013 Act No. 31, Section 1, eff May 21, 2013; 2014 Act No. 121 (S.22), Pt V, Section 7.A, eff July 1, 2015.

Code Commissioner's Note

The last sentence in subsection (2), which was added by 2011 Act No. 74, was inadvertently omitted from 2014 Act No. 121 due to a scrivener's error. At the direction of the Code Commissioner, this sentence has been retained in subsection (2).

Effect of Amendment

The 2011 amendment, in subsection (2), added the third sentence relating to technical colleges.

The 2013 amendment, in subsection (1), substituted "Legislative Services Agency" for "Office of Legislative Printing, Information and Technology Systems".

2014 Act No. 121, Section 7.A, in subsection (1), substituted "agency, government corporation, or other establishment or official of the executive branch" for "legislative body, agency, government corporation, or other establishment or official of the executive, judicial, or legislative branches"; in subsection (2), substituted "Division of General Services of the Department of Administration" for "Budget and Control Board"; in subsection (3) substituted "division" for "office" in three instances, and substituted "department" for "board"; in subsection (4), substituted "department" for "board"; and in subsection (5), substituted "Division of General Services of the Department of Administration" for "Office of General Services".



Section 1-11-56. Program to manage leasing; procedures.

(A) The Division of General Services of the Department of Administration, in an effort to ensure that funds authorized and appropriated for rent are used in the most efficient manner, is directed to develop a program to manage the leasing of all public and private space of a governmental body. The department must submit regulations for the implementation of this section to the General Assembly as provided in the Administrative Procedures Act, Chapter 23, Title 1. The department's regulations, upon General Assembly approval, shall include procedures for:

(1) assessing and evaluating agency needs, including the authority to require agency justification for any request to lease public or private space;

(2) establishing standards for the quality and quantity of space to be leased by a requesting agency;

(3) devising and requiring the use of a standard lease form (approved by the Attorney General) with provisions which assert and protect the state's prerogatives including, but not limited to, a right of cancellation in the event of:

(a) a nonappropriation for the renting agency;

(b) a dissolution of the agency; and

(c) the availability of public space in substitution for private space being leased by the agency;

(4) rejecting an agency's request for additional space or space at a specific location, or both;

(5) directing agencies to be located in public space, when available, before private space can be leased;

(6) requiring the agency to submit a multiyear financial plan for review by the department with copies sent to Ways and Means Committee and Senate Finance Committee, before any new lease for space is entered into; and

(7) requiring prior review by the Joint Bond Review Committee and the requirement of State Fiscal Accountability Authority approval before the adoption of any new or renewal lease that commits more than two hundred thousand dollars annually in rental or lease payments or more than one million dollars in such payments in a five-year period.

(B) Leases or rental agreements involving amounts below the thresholds provided in subsection (A)(7) may be executed by the Department of Administration without this prior review by the Joint Bond Review Committee and approval by the State Fiscal Accountability Authority.

(C) The threshold requirements requiring review by the Joint Bond Review Committee and approval by the State Fiscal Accountability Authority as contained in subsection (A)(7) also apply to leases or rental agreements with nonstate entities whether or not the state or its agencies or departments is the lessee or lessor.

HISTORY: 1997 Act No. 153, Section 2; 2014 Act No. 121 (S.22), Pt V, Section 7.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.B, added subsection designator (A); in subsection (A), substituted "Division of General Services of the Department of Administration" for "State Budget and Control Board", substituted "a governmental body" for "state agencies", and added the second sentence relating to regulations; in subsection (A)(6), substituted "department" for "board's budget office", and deleted text relating to prior review by the Joint Bond Review Committee; rewrote subsection (A)(7); and added subsections (B) and (C).



Section 1-11-58. Annual inventory and report; review; sale of surplus property.

(A)(1) Every state agency, as defined by law, shall annually perform an inventory and prepare a report of all residential and surplus real property owned by it. The report shall be submitted to the Department of Administration, Division of General Services, on or before June thirtieth and shall indicate current use, current value, and projected use of the property. Property not currently being utilized for necessary agency operations shall be made available for sale and funds received from the sale of the property shall revert to the general fund.

(2) The Division of General Services shall review the annual reports addressing real property submitted to it and determine the real property which is surplus to the State. A central listing of such property will be maintained for reference in reviewing subsequent property acquisition needs of agencies.

(3) Upon receipt of a request by an agency to acquire additional property, the Division of General Services shall review the surplus property list to determine if the agency's needs may be met from existing state-owned property. If such property is identified, the division shall act as broker in transferring the property to the requesting agency under terms and conditions that are mutually agreeable to the agencies involved.

(4) The department may authorize the Division of General Services to sell any unassigned surplus real property. The division shall have the discretion to determine the method of disposal to be used, which possible methods include: auction, sealed bids, listing the property with a private broker or any other method determined by the division to be commercially reasonable considering the type and location of property involved.

(B) The procedures involving surplus real property sales under this section also are subject to the approvals required in Section 1-11-65 for surplus real property sales above five hundred thousand dollars.

HISTORY: 1997 Act No. 153, Section 2; 2014 Act No. 121 (S.22), Pt V, Section 7.B, eff July 1, 2015.

Code Commissioner's Note

In 2012 the Code Commissioner substituted "as defined by law" for "as defined by Section 1-19-40 in Subsection (1).

Editor's Note

2004 Act No. 248, Part IB, Section 73.18, subsection (A), provides as follows:

"(A) It is the intent of the General Assembly to establish a comprehensive central property and office facility management process to plan for the needs of state government agencies and to achieve maximum efficiency and economy in the use of state owned or state leased real properties. The Budget and Control Board is directed to identify all state owned properties whether titled in the name of the state or an agency or department, and all agencies and departments of state government are upon request to provide the Board all documents related to the title and acquisition of the real properties that are occupied or used by the agency or titled in the name of the agency. Except for any properties where the Board determines title should not transfer because the properties are subject to reverter clauses or other restraints upon transfer of title to the State, or where the Board determines the state would be best served by not receiving title, and with the exception of properties, highways and roadways owned by the Department of Transportation, title of any property held in a state agency or department name is effectively transferred to the state under the control of the Budget and Control Board upon the effective date of this Act. Further, the Budget and Control Board is directed to approve a long-term plan no later than November 1, 2004, for the real property and space needs of all state agencies. Based on the plan, state owned buildings and properties that the Board determines are not needed shall be sold with the approval of the Board. Upon determination by the Board that a property should be sold, the agency is required to sell the property and remit the proceeds as directed herein. In addition existing debt on facilities and buildings may be refinanced with Board approval.

"The proceeds, net of selling expenses, from the sale of surplus properties shall be used to reduce the Fiscal Year 2001-02 accumulated budgetary general fund operating deficit as provided in this section. A schedule of future proceeds from surplus by fiscal year shall be provided as a part of the plan.

"The property that the Board should consider for sale includes but is not limited to:

Department of Mental Health-Bull Street Complex;

Budget and Control Board-300 Gervais Street;

Budget and Control Board-Brickyard Road, 6.5 acres;

Department of Disabilities and Special Needs-Margaret Street House;

Department of Motor Vehicles-Office at old Myrtle Beach Air Force Base; and

Educational Television Commission-Closed ETV Building.

"This provision applies to all state agencies and departments except: institutions of higher learning; the Public Service Authority; the Ports Authority; the MUSC Hospital Authority; the Myrtle Beach Air Force Redevelopment Authority; the Department of Transportation; and the Charleston Naval Complex Redevelopment Authority.

"This provision is comprehensive and supersedes any conflicting provisions concerning title and acquisition and disposition of state owned real property whether in permanent law, temporary law or by provision elsewhere in this Act.

"Funds derived from sales and refinancing pursuant to this provision are to be used as provided in this section, except in those instances where the Board determines that the funds should be applied to debt payments related to the property."

Effect of Amendment

2014 Act No. 121, Section 7.B, added subsection designator (A); in subsection (A)(1), substituted "Department of Administration, Division of" for "State Budget and Control Board, Office of"; in subsection (A)(2), substituted "Division" for "Office" and "shall review" for "will review"; in subsection (A)(3), substituted "Division" for "Office", substituted "may be met" for "can be met", and substituted "division" for "Office of General Services"; in subsection (A)(4), substituted "department may authorize the Division" for "Budget and Control Board may authorize the Office", and twice substituted "division" for "Office of General Services"; and added subsection (B).



Section 1-11-65. Approval and recordation of real property transactions involving governmental bodies.

(A) All transactions involving real property, made for or by any governmental bodies, excluding political subdivisions of the State, must be approved by and recorded with the Department of Administration for transactions of one million dollars or less. For transactions of more than one million dollars, approval of the State Fiscal Accountability Authority is required in lieu of the department, although the recording will be with the department. Upon approval of the transaction, there must be recorded simultaneously with the deed, a certificate of acceptance, which acknowledges the department's and authority's approval of the transaction as required. The county recording authority cannot accept for recording any deed not accompanied by a certificate of acceptance. The department and authority may exempt a governmental body from the provisions of this subsection.

(B) All state agencies, departments, and institutions authorized by law to accept gifts of tangible personal property shall have executed by its governing body an acknowledgment of acceptance prior to transfer of the tangible personal property to the agency, department, or institution.

HISTORY: 1985 Act No. 201, Part II, Section 5; 1989 Act No. 26, Section 1; 1997 Act No. 153, Section 2; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Editor's Note

Except for designation of the paragraphs, this section and former Section 1-11-57 were identical. For consistency, Section 1-11-57 is treated as an amendment to this section.

Effect of Amendment

2014 Act No. 121, Section 7.C, rewrote subsection (A).



Section 1-11-67. Rental charges for occupancy of state-controlled office buildings; apportionment among agency funding sources.

The Department of Administration shall assess and collect a rental charge from all state departments and agencies that occupy space in state-controlled office buildings under its jurisdiction. The amount charged each department or agency must be calculated on a square foot, or other equitable basis of measurement, and at rates that will yield sufficient total annual revenue to cover the annual principal and interest due or anticipated on the Capital Improvement Obligations for projects administered or planned by the department, and maintenance and operation costs of department-controlled office buildings. The amount collected must be deposited in a special account and must be expended only for payment on Capital Improvement Obligations and maintenance and operations costs of the buildings under the supervision of the department.

All departments and agencies against which rental charges are assessed and whose operations are financed in whole or in part by federal or other nonappropriated funds are both directed to apportion the payment of these charges equitably among all funds to ensure that each bears its proportionate share.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.J; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, rewrote the first undesignated paragraph, generally substituting "Department of Administration" for "State Budget and Control Board" and "Office of General Services".



Section 1-11-70. Lands subject to Department's control.

All vacant lands and lands purchased by the former land commissioners of the State are subject to the directions of the Department of Administration.

HISTORY: 1962 Code Section 1-357; 1952 Code Section 1-357; 1942 Code Section 2137; 1932 Code Section 2137; Civ. C. '22 Section 98; Civ. C. '12 Section 93; Civ. C. '02 Section 89; G. S. 61; R. S. 83; 1878 (16) 559; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, substituted "are subject to the directions of the Department of Administration" for "shall be subject to the directions of the State Budget and Control Board".



Section 1-11-80. Department authorized to grant easements for public utilities on vacant State lands.

The Department of Administration, upon approval of the State Fiscal Accountability Authority, is authorized to grant easements and rights of way to any person for construction and maintenance of power lines, pipe lines, water and sewer lines and railroad facilities over, on or under such vacant lands or marshland as are owned by the State, upon payment of the reasonable value thereof.

HISTORY: 1962 Code Section 1-357.1; 1963 (53) 177; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, substituted "Department of Administration, upon approval of the State Fiscal Accountability Authority," for "State Budget and Control Board".



Section 1-11-90. Department authorized to grant rights of way over State marshlands for roads or power or pipe lines to State agencies or political subdivisions.

The Department of Administration, upon approval of the State Fiscal Accountability Authority, may grant to agencies or political subdivisions of the State, without compensation, rights of way through and over such marshlands as are owned by the State for the construction and maintenance of roads, streets and highways or power or pipe lines, if, in the judgment of the department, the interests of the State will not be adversely affected thereby.

HISTORY: 1962 Code Section 1-357.2; 1963 (53) 177; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, substituted "Department of Administration, upon approval of the State Fiscal Accountability Authority," for "State Budget and Control Board" and substituted "judgment of the department" for "judgment of the Budget and Control Board".



Section 1-11-100. Execution of instruments conveying rights of way or easements over marshlands or vacant lands.

Deeds or other instruments conveying such rights of way or easements over such marshlands or vacant lands as are owned by the State shall be executed by the Governor in the name of the State, when authorized by the Department of Administration, upon approval of the State Fiscal Accountability Authority, and when duly approved by the office of the Attorney General; deeds or other instruments conveying such easements over property in the name of or under the control of State agencies, institutions, commissions or other bodies shall be executed by the majority of the governing body thereof, shall name both the State of South Carolina and the institution, agency, commission or governing body as grantors, and shall show the written approval of the Director of the Department of Administration and the State Fiscal Accountability Authority.

HISTORY: 1962 Code Section 1-357.3; 1963 (53) 177; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, substituted "authorized by the Department of Administration, upon approval of the State Fiscal Accountability Authority," for "authorized by resolution of the Budget and Control Board, duly recorded in the minutes and records of such Board" and substituted "written approval of the Director of the Department of Administration and the State Fiscal Accountability Authority" for "written approval of the majority of the members of the State Budget and Control Board".



Section 1-11-110. Authorization of Department to acquire real property by gift, purchase, and condemnation.

(1) The Department of Administration, subject to the requirements of Section 1-11-65, is authorized to acquire real property, including any estate or interest therein, for, and in the name of, the State of South Carolina by gift, purchase, condemnation or otherwise.

(2) The Department of Administration shall make use of the provisions of the Eminent Domain Procedure Act (Chapter 2, Title 28) if it is necessary to acquire real property by condemnation. The actions must be maintained by and in the name of the department. The right of condemnation is limited to the right to acquire land necessary for the development of the Capitol Complex grounds in the City of Columbia.

HISTORY: 1962 Code Section 1-357.4; 1968 (55) 3067; 1987 Act No. 173, Section 2; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, in subsection (1), substituted "Department of Administration, subject to the requirements of Section 1-11-65," for "State Budget and Control Board"; and in subsection (2), substituted "Department of Administration" for "State Budget and Control Board", substituted "Chapter 2, Title 28" for "Chapter 2 of Title 28", and substituted "Capitol Complex grounds" for "capitol complex mall".



Section 1-11-115. Use of proceeds of sale of State real property.

All proceeds from the sale of real property titled to or subject to the care and control of the Department of Administration must be deposited to the credit of the Sinking Fund and used by the department for the acquisition and maintenance of facilities owned by it for the use and occupancy of state departments and agencies.

HISTORY: 1999 Act No. 100, Part II, Section 39.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-130. Authorization of Authority to cooperate in handling finances of State subdivisions.

The State Fiscal Accountability Authority may cooperate with and assist the authorities of the counties, municipalities, school districts and other subdivisions of the State in the handling, in whatever manner may be deemed by it desirable in each case, of the financial obligations of such counties, municipalities, school districts and other subdivisions. The Authority may, upon request of any such authorities, negotiate with the holders of such obligations and the authorities of the obligor to the end that such extensions and adjustments as may be desirable may be effected and may negotiate with any lending agency and perform any other act or service pursuant to the purpose hereof to the end that the credit of the subdivisions of the State and the rights of the holders of their obligations may be mutually protected.

HISTORY: 1962 Code Section 1-358; 1952 Code Section 1-358; 1942 Code Section 2146-1; 1933 (38) 291; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-135. Fees for processing revenue bonds.

To offset the costs incurred by the State in the review and processing of proposals by the governing bodies of counties and municipalities for the issuance or refunding of industrial, hospital, or pollution control revenue bonds or notes, the State Fiscal Accountability Authority may charge a single fee to cover initial processing including any amendments in accord with the following schedule:

Issue or Refunding Amount Fee $1,000,000 or less $ 2,000 $1,000,001 through $25,000,000 3,000 $25,000,001 through $50,000,000 4,000 Over $50,000,000 5,000

The revenue received from these fees must be deposited in the General Fund.

HISTORY: 1984 Act No. 512, Part II, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-140. Authorization of Fiscal Accountability Authority, through the Office of Insurance Reserve Fund, to provide insurance.

(A) The State Fiscal Accountability Authority, through the Insurance Reserve Fund, is authorized to provide insurance for the State, its departments, agencies, institutions, commissions, boards, and the personnel employed by the State in its departments, agencies, institutions, commissions, and boards so as to protect the State against tort liability and to protect these personnel against tort liability arising in the course of their employment. The insurance also may be provided for physicians or dentists employed by the State, its departments, agencies, institutions, commissions, or boards against any tort liability arising out of the rendering of any professional services as a physician or dentist for which no fee is charged or professional services rendered of any type whatsoever so long as any fees received are directly payable to the employer of a covered physician or dentist, or to any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State; provided, any insurance coverage provided by the authority may be on the basis of claims made or upon occurrences. The insurance also may be provided for students of high schools, South Carolina Technical Schools, or state-supported colleges and universities while these students are engaged in work study, distributive education, or apprentice programs on the premises of private companies. Premiums for the insurance must be paid from appropriations to or funds collected by the various entities, except that in the case of the above-referenced students in which case the premiums must be paid from fees paid by students participating in these training programs. The authority has the exclusive control over the investigation, settlement, and defense of claims against the various entities and personnel for whom it provided insurance coverage and may promulgate regulations in connection therewith.

(B) Any political subdivision of the State including, without limitations, municipalities, counties, and school districts, may procure the insurance for itself and for its employees in the same manner provided for the procurement of this insurance for the State, its entities, and its employees, or in a manner provided by Section 15-78-140.

(C) The procurement of tort liability insurance in the manner provided is the exclusive means for the procurement of this insurance.

(D) The authority, through the Insurance Reserve Fund, also is authorized to offer insurance to governmental hospitals and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established; and chartered, nonprofit, eleemosynary hospitals and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established in this State so as to protect these hospitals against tort liability. Notwithstanding any other provision of this section, the procurement of tort liability insurance by a hospital and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established supported wholly or partially by public funds contributed by the State or any of its political subdivisions in the manner herein provided is not the exclusive means by which the hospital may procure tort liability insurance.

(E) The authority, through the Insurance Reserve Fund, is authorized to provide insurance for duly appointed members of the boards and employees of health system agencies, and for members of the State Health Coordinating Council which are created pursuant to Public Law 93-641.

(F) The authority, through the Insurance Reserve Fund, is further authorized to provide insurance as prescribed in Sections 10-7-10 through 10-7-40, 59-67-710, and 59-67-790.

(G) Documentary or other material prepared by or for the Insurance Reserve Fund in providing any insurance coverage authorized by this section or any other provision of law which is contained in any claim file is subject to disclosure to the extent required by the Freedom of Information Act only after the claim is settled or finally concluded by a court of competent jurisdiction.

(H) The authority, through the Insurance Reserve Fund, is further authorized to provide insurance for state constables, including volunteer state constables, to protect these personnel against tort liability arising in the course of their employment, whether or not for compensation, while serving in a law enforcement capacity.

HISTORY: 1962 Code Section 1-359.1; 1973 (58) 646; 1974 (58) 2638; 1976 Act No. 744, Section 1; 1977 Act No. 182, Section 4; 1978 Act No. 418, Section 1; 1978 Act No. 502, Section 1; 1979 Act No. 77, Section 1; 1984 Act No. 424, Section 1; 1988 Act No. 389, Section 1; 1994 Act No. 380, Section 1; 2014 Act No. 121 (S.22), Pt VII, Section 19.B, eff July 1, 2015.

Editor's Note

2014 Act No. 121, Section 19.A, provides as follows:

"SECTION 19.A. (1) The Insurance Reserve Fund is transferred to the State Fiscal Accountability Authority on July 1, 2015, as a division of the authority.

"(2) The Insurance Reserve Fund, transferred to the authority, shall administer and perform all administrative and operational functions of the Office of Insurance Services, including the Insurance Reserve Fund, except that the Attorney General of this State must continue to approve the attorneys-at-law retained to represent the clients of the Insurance Reserve Fund in the manner provided by law."

Effect of Amendment

2014 Act No. 121, Section 19.B, substituted "authority" for "board" throughout; in subsection (A), substituted "The State Fiscal Accountability Authority, through the Insurance Reserve Fund" for "The State Budget and Control Board, through the Office of Insurance Services" in the first sentence, and substituted "authority" for "Budget and Control Board" in the second sentence; in subsection (B), added the reference to Section 15-78-140; in subsections (D), (E), (F), substituted "The authority, through the Insurance Reserve Fund" for "The State Budget and Control Board, through the Office of Insurance Services"; in subsection (G), substituted "Insurance Reserve Fund" for "Office of Insurance Services"; and in subsection (H), substituted "The authority, through the Insurance Reserve Fund" for "The board, through the Office of Insurance Services".



Section 1-11-141. Insurance on state-owned vehicles by agencies; liability of employees for cost of accident repairs.

(A) Agencies shall insure state-owned vehicles through the State Fiscal Accountability Authority or shall absorb the cost of accident repairs within the agency budget.

(B) State employees who, while driving state-owned vehicles on official business, are involved in accidents resulting in damages to the vehicles may not be held liable to the State for the cost of repairs, except in the following cases:

(1) If the operator was convicted of driving under the influence of alcohol or illegal drugs at the time of the accident and the Accident Review Board determines that the operator's impaired condition substantially was the cause of the accident, the operator may be assessed up to the full cost of repairs; and

(2) In all other cases, the employee operator may be assessed for an amount not to exceed two hundred dollars for each occurrence if he is found to be at fault in the accident after a review of records conducted by a duly appointed Accident Review Board.

(C) Employees subjected to these assessments may appeal the assessment to the following bodies, in the following order:

(1) Agency Accident Review Board;

(2) Agency Executive Director or governing board or commission;

(3) State Motor Vehicle Management Council; and

(4) State Fiscal Accountability Authority.

HISTORY: 1995 Act No. 145, Part II, Section 17.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-145. Employment of special agents to examine insurance risks carried by Authority.

The State Fiscal Accountability Authority may employ special agents to examine insurance risks carried by such authority and perform any other duties which may be required of them. The cost of necessary supplies, equipment and travel expenses of the special agents shall be paid from the revenues of the Insurance Reserve Fund.

HISTORY: 1979 Act No. 199, Part II, Section 10.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-147. Automobile liability reinsurance contract; letting for bid.

To underwrite automobile liability insurance provided by the board, the State Fiscal Accountability Authority is authorized to either self-insure, purchase reinsurance, or use a combination of self-insurance and reinsurance. Should the authority elect to purchase automobile liability reinsurance, the reinsurance shall be procured through a bid process in accordance with the South Carolina Consolidated Procurement Code with a contract term not to exceed three years.

HISTORY: 1999 Act No. 13, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-160. Execution by General Services Division of certificates of exemption from taxation on behalf of political subdivisions.

The General Services Division of the Department of Administration shall, when necessary, execute a certificate of exemption from taxation when a certificate is required for Federal tax purposes for or on behalf of political subdivisions that purchase property from or through the General Services Division and the certificate so executed shall then constitute the certificate of the political subdivision. The General Services Division shall accept the political subdivision's requisition or purchase order as conclusive proof that the property so requisitioned or purchased is for the exclusive use of the political subdivision.

HISTORY: 1962 Code Section 1-360; 1968 (55) 2697.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-170. Authorization to maintain revolving funds to finance certain inventories and accounts receivable.

The Department of Administration may maintain revolving funds adequate to finance inventories and accounts receivable for goods and services rendered by its Division of General Services on a reimbursement basis.

HISTORY: 1976 Act No. 602, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-175. Authorization of Authority to finance construction of correctional facilities.

The State Fiscal Accountability Authority is authorized to finance the construction of correctional facilities by issuance of capital improvement bonds or other methods of financing approved by the Board.

HISTORY: 1985 Act No. 201, Part II, Section 85.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-180. Additional powers of the Department of Administration; condition of state property; blanket bonds; energy utilization management system; regulations.

(A) In addition to the powers granted the Department of Administration under this chapter or any other provision of law, the department may:

(1) survey, appraise, examine, and inspect the condition of state property to determine what is necessary to protect state property against fire or deterioration and to conserve the use of the property for state purposes;

(2) approve blanket bonds for a state department, agency, or institution including bonds for state officials or personnel. However, the form and execution of blanket bonds must be approved by the Attorney General; and

(3) contract to develop an energy utilization management system for state facilities under its control and to assist other agencies and departments in establishing similar programs. However, this does not authorize capital expenditures.

(B) The Department of Administration shall promulgate regulations necessary to carry out this section.

HISTORY: 1995 Act No. 145, Part II, Section 42; 2014 Act No. 121 (S.22), Pt V, Section 7.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.C, in subsection (A), substituted "Department of Administration" for "Budget and Control Board" and substituted "department may" for "board may"; deleted former subsections (A)(2) and (A)(3) relating to destruction of agency records and submission of plans and specifications, and redesignated accordingly; and in subsection (B), substituted "Department of Administration shall" for "Budget and Control Board may".



Section 1-11-185. Additional powers of the Department of Administration; permanent improvement projects; regulations; goods and services to promote efficient and economical operations.

(A) In addition to the powers granted the Department of Administration pursuant to this chapter or another provision of law, the department may require submission and approval of plans and specifications for a permanent improvement project of a cost of one million dollars or less by a state department, agency, or institution of the executive branch before a contract is awarded for the permanent improvement project. If the cost of the permanent improvement project is more than one million dollars, approval of the State Fiscal Accountability Authority is required, in lieu of the department's approval, before the contract may be awarded and the authority may require submission of the plans and specifications for this purpose. The provisions of this subsection are in addition to any other requirements of law relating to permanent improvement projects, including the provisions of Chapter 47, Title 2.

(B) The Department of Administration may promulgate regulations necessary to carry out its duties.

(C) The respective divisions of the Department of Administration are authorized to provide to and receive from other governmental entities, including other divisions and state and local agencies and departments, goods and services as will in its opinion promote efficient and economical operations. The divisions may charge and pay the entities for the goods and services, the revenue from which must be deposited in the state treasury in a special account and expended only for the costs of providing the goods and services, and those funds may be retained and expended for the same purposes.

HISTORY: 2014 Act No. 121 (S.22), Pt V, Section 7.D, eff July 1, 2015.



Section 1-11-220. Division of General Services, Program of Fleet Management; Fleet Management Program.

There is hereby established within the Department of Administration, Division of General Services, Program of Fleet Management headed by the "State Fleet Manager", appointed by and reporting directly to the department. The department shall develop a comprehensive state Fleet Management Program. The program shall address acquisition, assignment, identification, replacement, disposal, maintenance, and operation of motor vehicles.

The department shall, through its policies and regulations, seek to:

(a) achieve maximum cost-effectiveness management of state-owned motor vehicles in support of the established missions and objectives of the agencies, boards, and commissions;

(b) eliminate unofficial and unauthorized use of state vehicles;

(c) minimize individual assignment of state vehicles;

(d) eliminate the reimbursable use of personal vehicles for accomplishment of official travel when this use is more costly than use of state vehicles;

(e) acquire motor vehicles offering optimum energy efficiency for the tasks to be performed;

(f) insure motor vehicles are operated in a safe manner in accordance with a statewide Fleet Safety Program; and

(g) improve environmental quality in this State by decreasing the discharge of pollutants.

HISTORY: 1978 Act No. 644 Part II Section 24(A); 1982 Act No. 429, Section 1; 2008 Act No. 203, Section 1, eff upon approval (became law without the Governor's signature on April 17, 2008); 2014 Act No. 121 (S.22), Pt V, Section 7.E.1, eff July 1, 2015.

Effect of Amendment

The 2008 amendment added item (g) relating to improving the environmental quality by decreasing discharge of pollutants.

2014 Act No. 121, Section 7.E.1, in the first undesignated paragraph, substituted "Department of Administration, Division of General Services, Program of Fleet Management headed by" for "Budget and Control Board the Division of Motor Vehicle Management headed by a Director, hereafter referred to as", substituted "department" for "Budget and Control Board, hereafter referred to as the Board", and substituted "The department shall" for "The Board shall"; in the second undesignated paragraph, substituted "department" for "Budget and Control Board"; and made other nonsubstantive changes.



Section 1-11-225. Cost allocation plan to recover cost of operating Fleet Management Program.

The Department of Administration shall establish a cost allocation plan to recover the cost of operating the comprehensive statewide Fleet Management Program. The division shall collect, retain, and carry forward funds to ensure continuous administration of the program.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.A; 2014 Act No. 121 (S.22), Pt V, Section 7.E.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.2, substituted "Department of Administration" for "Division of Operations".



Section 1-11-250. Division of General Services, Program of Fleet Management; definitions.

For purposes of Sections 1-11-220 to 1-11-330:

(a) "State agency" means all officers, departments, boards, commissions, institutions, universities, colleges, and all persons and administrative units of state government that operate motor vehicles purchased, leased, or otherwise held with the use of state funds, pursuant to an appropriation, grant or encumbrance of state funds, or operated pursuant to authority granted by the State.

(b) "Department" means the South Carolina Department of Administration.

HISTORY: 1978 Act No. 644, Part II, Section 24(D); 2002 Act No. 311, Section 2; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, rewrote subsection (b), substituting "Department" for "Board, and substituted "Department of Administration" for "State Budget and Control Board".



Section 1-11-260. Division of General Services, Program of Fleet Management; annual reports; policies, procedures and regulations.

(A) The Fleet Manager shall report annually to the General Assembly concerning the performance of each state agency in achieving the objectives enumerated in Sections 1-11-220 through 1-11-330 and include in the report a summary of the program's efforts in aiding and assisting the various state agencies in developing and maintaining their management practices in accordance with the comprehensive statewide Fleet Management Program. This report also shall contain recommended changes in the law and regulations necessary to achieve these objectives.

(B) The department, after consultation with state agency heads, shall promulgate and enforce state policies, procedures, and regulations to achieve the goals of Sections 1-11-220 through 1-11-330 and shall recommend administrative penalties to be used by the agencies for violation of prescribed procedures and regulations relating to the Fleet Management Program.

HISTORY: 1978 Act No. 644 Part II Section 24(E); 1982 Act No. 429, Section 3; 2002 Act No. 311, Section 3; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, in subsection (A), deleted "Budget and Control Board and the" after "report annually to the", substituted "summary of the program's efforts" for "summary of the division's efforts", and substituted "statewide Fleet Management Program" for "statewide Motor Vehicle Management Program"; and in subsection (B), substituted "department" for "board".



Section 1-11-270. Division of General Services, Program of Fleet Management; establishment of criteria for individual assignment of motor vehicles.

(A) The department shall establish criteria for individual assignment of motor vehicles based on the functional requirements of the job, which shall reduce the assignment to situations clearly beneficial to the State. Only the Governor, statewide elected officials, and agency heads are provided a state-owned vehicle based on their position.

(B) Law enforcement officers, as defined by the agency head, may be permanently assigned state-owned vehicles by their respective agency head. Agency heads may assign a state-owned vehicle to an employee when the vehicle carries or is equipped with special equipment needed to perform duties directly related to the employee's job, and the employee is either in an emergency response capacity after normal working hours or for logistical reasons it is determined to be in the agency's interest for the vehicle to remain with the employee. No other employee may be permanently assigned to a state-owned vehicle, unless the assignment is cost advantageous to the State under guidelines developed by the State Fleet Manager. Statewide elected officials, law enforcement officers, and those employees who have been assigned vehicles because they are in an emergency response capacity after normal working hours are exempt from reimbursing the State for commuting miles. Other employees operating a permanently assigned vehicle must reimburse the State for commuting between home and work.

(C) All persons, except the Governor and statewide elected officials, permanently assigned with automobiles shall log all trips on a log form approved by the board, specifying beginning and ending mileage and job function performed. However, trip logs must not be maintained for vehicles whose gross vehicle weight is greater than ten thousand pounds nor for vehicles assigned to full-time line law enforcement officers. Agency directors and commissioners permanently assigned state vehicles may utilize exceptions on a report denoting only official and commuting mileage in lieu of the aforementioned trip logs.

HISTORY: 1978 Act No. 644, Part II, Section 24(F); 1982 Act No. 429, Section 4; 1995 Act No. 145, Part II, Section 18; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, in subsection (A), substituted "department" for "board".



Section 1-11-280. Division of General Services, Program of Fleet Management; interagency motor pools.

The department shall develop a system of agency-managed and interagency motor pools which are, to the maximum extent possible, cost beneficial to the State. All motor pools shall operate according to regulations promulgated by the department. Vehicles shall be placed in motor pools rather than being individually assigned except as specifically authorized by the department in accordance with criteria established by the department. Agencies utilizing motor pool vehicles shall utilize trip log forms approved by the department for each trip, specifying beginning and ending mileage and the job function performed.

The provisions of this section shall not apply to school buses and service vehicles.

HISTORY: 1978 Act No. 644, Part II, Section 24(G); 1982 Act No. 429, Section 5; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, in the first undesignated paragraph, substituted "department" for board throughout, and deleted the former second to last sentence, relating to the transfer of the motor pool operated by the Division of General Services.



Section 1-11-290. Division of General Services, Program of Fleet Management; plan for maximally cost-effective vehicle maintenance.

The department in consultation with the agencies operating maintenance facilities shall study the cost-effectiveness of such facilities versus commercial alternatives and shall develop a plan for maximally cost-effective vehicle maintenance. The department shall promulgate rules and regulations governing vehicle maintenance to effectuate the plan.

The State Vehicle Maintenance program shall include:

(a) central purchasing of supplies and parts;

(b) an effective inventory control system;

(c) a uniform work order and record-keeping system assigning actual maintenance cost to each vehicle; and

(d) preventive maintenance programs for all types of vehicles.

All motor fuels shall be purchased from state facilities except in cases where such purchase is impossible or not cost beneficial to the State.

All fuels, lubricants, parts, and maintenance costs including those purchased from commercial vendors shall be charged to a state credit card bearing the license plate number of the vehicle serviced and the bill shall include the mileage on the odometer of the vehicle at the time of service.

HISTORY: 1978 Act No. 644, Part II, Section 24(H); 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, in the first undesignated paragraph, substituted "department" for "board" throughout, and added a comma after "parts" in the last undesignated paragraph.



Section 1-11-300. Agencies to develop and implement uniform cost accounting and reporting system; purchase of motor vehicle equipment and supplies; use of credit cards; determination of vehicle cost per mile.

In accordance with criteria established by the department, each agency shall develop and implement a uniform cost accounting and reporting system to ascertain the cost per mile of each motor vehicle used by the State under their control. Agencies presently operating under existing systems may continue to do so provided that departmental approval is required and that the existing systems are uniform with the criteria established by the department. All expenditures on a vehicle for gasoline and oil shall be purchased in one of the following ways:

(1) from state-owned facilities and paid for by the use of Universal State Credit Cards except where agencies purchase these products in bulk;

(2) from any fuel outlet where gasoline and oil are sold regardless of whether the outlet accepts a credit or charge card when the purchase is necessary or in the best interest of the State; and

(3) from a fuel outlet where gasoline and oil are sold when that outlet agrees to accept the Universal State Credit Card.

These provisions regarding purchase of gasoline and oil and usability of the state credit card also apply to alternative transportation fuels where available. The department shall adjust the budgetary appropriation for "Operating Expenses-Lease Fleet" to reflect the dollar savings realized by these provisions and transfer such amount to other areas of the State Fleet Management Program. The department shall promulgate regulations regarding the purchase of motor vehicle equipment and supplies to ensure that agencies within a reasonable distance are not duplicating maintenance services or purchasing equipment that is not in the best interest of the State. The department shall develop a uniform method to be used by the agencies to determine the cost per mile for each vehicle operated by the State.

HISTORY: 1978 Act No. 644, Part II Section 24(I); 1982 Act No. 429, Section 6; 1998 Act No. 419, Part II, Section 30; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, substituted "department" for "board" throughout; in the last paragraph, substituted "adjust the budgetary appropriation" for "adjust the appropriation in Part IA, Section 63B"; and made other nonsubstantive changes.



Section 1-11-310. Division of General Services, Program of Fleet Management; acquisition and disposition of vehicles; titles.

(A) The Department of Administration shall purchase, acquire, transfer, replace, and dispose of all motor vehicles on the basis of maximum cost-effectiveness and lowest anticipated total life cycle costs.

(B) The standard state fleet sedan or station wagon must be no larger than a compact model and the special state fleet sedan or station wagon must be no larger than an intermediate model. The State Fleet Manager shall determine the types of vehicles which fit into these classes. Only these classes of sedans and station wagons may be purchased by the State for nonlaw enforcement use.

(C) The State shall purchase police sedans only for the use of law enforcement officers, as defined by the Internal Revenue Code. Purchase of a vehicle under this subsection must be concurred in by the State Fleet Manager and must be in accordance with regulations promulgated or procedures adopted under Sections 1-11-220 through 1-11-340 which must take into consideration the agency's mission, the intended use of the vehicle, and the officer's duties. Law enforcement agency vehicles used by employees whose job functions do not meet the Internal Revenue Service definition of "Law Enforcement Officer" must be standard or special state fleet sedans.

(D) All state motor vehicles must be titled to the State and must be received by and remain in the possession of the Program of Fleet Management pending sale or disposal of the vehicle.

(E) Titles to school buses and service vehicles operated by the State Department of Education and vehicles operated by the South Carolina Department of Transportation must be retained by those agencies.

(F) Exceptions to requirements in subsections (B) and (C) must be approved by the State Fleet Manager. Requirements in subsection (B) do not apply to the Department of Commerce.

(G) Preference in purchasing state motor vehicles must be given to vehicles assembled in the United States with at least seventy-five percent domestic content as determined by the appropriate federal agency.

(H) Preference in purchasing state motor vehicles must be given to hybrid, plug-in hybrid, biodiesel, hydrogen, fuel cell, or flex-fuel vehicles when the performance, quality, and anticipated life cycle costs are comparable to other available motor vehicles.

HISTORY: 1978 Act No. 644, Part II, Section 24(J); 1992 Act No. 449, Part V, Section 2, eff July 1, 1992; 1996 Act No. 459, Section 2; 2008 Act No. 203, Section 2, eff upon approval (became law without the Governor's signature on April 17, 2008); 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

The 2008 amendment added item (H) relating to purchase of low emission motor vehicles by the State.

2014 Act No. 121, Section 7.E.3, in subsection (A), substituted "Department of Administration" for "State Budget and Control Board"; in subsections (B) and (C), substituted "State Fleet Manager" for "director of the Division of Motor Vehicle Management"; in subsection (D), substituted "Program of Fleet Management" for "Division of Motor Vehicle Management"; and in subsection (F), substituted "State Fleet Manager" for "director of the Division of Motor Vehicle Management" and substituted "Department of Commerce" for "State Development Board".



Section 1-11-315. Feasibility of using alternative transportation fuels for state fleet.

The Department of Administration, Division of General Services, Program of Fleet Management, shall determine the extent to which the state vehicle fleet can be configured to operate on alternative transportation fuels. This determination must be based on a thorough evaluation of each alternative fuel and the feasibility of using such fuels to power state vehicles. The state fleet must be configured in a manner that will serve as a model for other corporate and government fleets in the use of alternative transportation fuel. By March 1, 1993, the Program of Fleet Management must submit a plan to the General Assembly for the use of alternative transportation fuels for the state vehicle fleet that will enable the state vehicle fleet to serve as a model for corporate and other government fleets in the use of alternative transportation fuel. This plan must contain a cost/benefit analysis of the proposed changes.

HISTORY: 1992 Act No. 449, Pt. V, Section 17; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, substituted "Department of Administration, Division of General Services, Program of Fleet Management," for "State Budget and Control Board Division of Motor Vehicle Management" and substituted "Program of Fleet Management" for "Division of Motor Vehicle Management".



Section 1-11-320. Division of General Services, Program of Fleet Management; plates and other identification requirements; exemptions.

The department shall ensure that all state-owned motor vehicles are identified as such through the use of permanent state government license plates and either state or agency seal decals. No vehicles shall be exempt from the requirements for identification except those exempted by the department.

This section shall not apply to vehicles supplied to law enforcement officers when, in the opinion of the department after consulting with the Chief of the State Law Enforcement Division, those officers are actually involved in undercover law enforcement work to the extent that the actual investigation of criminal cases or the investigators' physical well-being would be jeopardized if they were identified. The department is authorized to exempt vehicles carrying human service agency clients in those instances in which the privacy of the client would clearly and necessarily be impaired.

HISTORY: 1978 Act No. 644, Part II, Section 24(K); 1982 Act No. 429, Section 7; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, substituted "department" for "board" throughout, and in the first paragraph, deleted the hyphen between "state" and "government".



Section 1-11-330. Division of Motor Vehicle Management; State Department of Education vehicles exempted.

The provisions of Sections 1-11-220 to 1-11-330 shall not apply to school buses and service vehicles operated by the State Department of Education.

HISTORY: 1978 Act No. 644, Part II, Section 24(N).



Section 1-11-335. Department of Administration may provide to and receive from other governmental entities goods and services.

The respective divisions of the Department of Administration are authorized to provide to and receive from other governmental entities, including other divisions and state and local agencies and departments, goods and services, as will in its opinion promote efficient and economical operations. The divisions may charge and pay the entities for the goods and services, the revenue from which shall be deposited in the state treasury in a special account and expended only for the costs of providing the goods and services, and such funds may be retained and expended for the same purposes.

HISTORY: 1995 Act No. 145, Part II, Section 6; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, substituted "Department of Administration" for "Budget and Control Board".



Section 1-11-340. Department to develop and implement statewide Fleet Safety Program.

The department shall develop and implement a statewide Fleet Safety Program for operators of state-owned vehicles which shall serve to minimize the amount paid for rising insurance premiums and reduce the number of accidents involving state-owned vehicles. The department shall promulgate regulations requiring the establishment of an accident review board by each agency and mandatory driver training in those instances where remedial training for employees would serve the best interest of the State.

HISTORY: 1982 Act No. 429, Section 9; 2014 Act No. 121 (S.22), Pt V, Section 7.E.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.E.3, twice substituted "department" for "board" and deleted "rules and" before "regulations".



Section 1-11-360. Office of Precinct Demographics; establishment and responsibilities.

There is created within the Revenue and Fiscal Affairs Office an Office of Precinct Demographics to be staffed by personnel as determined appropriate by the office and consistent with funds appropriated for the Office by the General Assembly in the annual general appropriation act. The Office of Precinct Demographics shall:

(1) Review existing precinct boundaries and maps for accuracy, develop and rewrite descriptions of precincts for submission to the legislative process.

(2) Consult with members of the General Assembly or their designees on matters related to precinct construction or discrepancies that may exist or occur in precinct boundary development in the counties they represent.

(3) Develop a system for originating and maintaining precinct maps and related data for the State.

(4) Represent the Division at public meetings, meetings with members of the General Assembly, and meetings with other state, county, or local governmental entities on matters related to precincts.

(5) Assist the appropriate county officials in the drawing of maps and writing of descriptions or precincts preliminary to these maps and descriptions being filed in this office for submission to the United States Department of Justice.

(6) Coordinate with the Census Bureau in the use of precinct boundaries in constructing census boundaries and the identification of effective uses of precinct and census information for planning purposes.

(7) Serve as a focal point for verifying official precinct information for the counties of South Carolina.

HISTORY: 1984 Act No. 512, Part II, Section 59.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-11-370. Determination and designation of indebtedness to be included within any limits on "private activity bonds".

A. By the provisions of Title 4, Chapter 29, of Title 4 (the Industrial Revenue Bond Act), Chapter 3, of Title 48 (the Pollution Control Facilities Revenue Bond Act), Article 11 of Chapter 7 of Title 44 (the Hospital Revenue Bond Act), all of the 1976 Code, and certain other provisions of South Carolina law, various political subdivisions and agencies of the State of South Carolina are authorized or enabled to issue their debt for the benefit of certain private entities in order to encourage and promote certain undertakings and activities which promote the public health, welfare, and economy of the State. There is pending in the Congress of the United States legislation which, if enacted in its present form, would impose a maximum dollar limit on the amount of the debt, referred to as "private activity bonds", which could be issued by a state in a given year. The legislation purports to be effective, retroactively, to all the indebtedness issued subsequent to December 31, 1983. The legislation also provides that the inclusion of the indebtedness issued in any state within the limitation imposed must be determined in a manner as provided by the legislature of the state. The pendency of the legislation absent a mechanism for determining the inclusion of debt within the proposed limit has created uncertainty and difficulty in the issuance of debt to which the limitation, if imposed, might apply. In order to remove this uncertainty the General Assembly proposes to delegate to the State Fiscal Accountability Authority and the Joint Bond Review Committee, if a maximum limit upon the debt is imposed, the authority to designate which indebtedness is included within any limits on "private activity bonds", which may be imposed by federal law or regulations and to promulgate rules and regulations as the Board with the approval of the committee may consider necessary for the purposes.

B. The State Fiscal Accountability Authority and the Joint Bond Review Committee shall develop a plan pursuant to which the Authority shall determine which issue of indebtedness, or portions of indebtedness, issued by the State of South Carolina or any agency or political subdivision of the State must be included within any limitation on "private activity bonds" or any similar indebtedness, proposed or imposed by any federal legislation or regulations. The determination may be made without regard to the date of any agreements between the issuers and beneficiaries of any indebtedness, and no priority need be given any issue, issuer, or beneficiary based on any date.

C. The State Fiscal Accountability Authority, after review by the Joint Bond Review Committee, shall promulgate regulations as it considers necessary or useful in connection with the authority granted in this section.

HISTORY: 1984 Act No. 512, Part II, Section 39.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-395. Use of vendors by state body providing health care or social services to recover reimbursement for providing services.

Any state governmental body which provides health care or social services and which has a legal right to be reimbursed from any private or governmental source for these services may contract with any vendor on a contingent basis to recover or to assist in the recovery of funds for reimbursement of the provided services. The governmental body may pay the vendor from funds actually collected from governmental or private sources as a result of the services provided by the vendor. The vendor must be selected pursuant to Section 11-35-1530, 11-35-1560, or 11-35-1570 and the contract must be approved by the State Fiscal Accountability Authority.

HISTORY: 1988 Act No. 658, Part II, Section 18C.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-400. Authority of Budget and Control Board to enter lease purchase agreements to provide method of replacing Central Correctional Institution.

In furtherance of the State's interest in complying with the terms of Nelson v. Leeke, and in minimizing potential legal liability in the future, and in furtherance of achieving a cost effective and timely solution to this problem through innovative means available in the private sector, after consultation with the Joint Bond Review Committee and the State Reorganization Commission, the State Budget and Control Board is authorized to enter into lease purchase agreements consistent with the Consolidated Procurement Code of the State of South Carolina which would provide the State an economically feasible method of replacing the Central Correctional Institution (CCI), so long as these agreements (1) can be demonstrated to be comparably cost effective to traditional financing methods, (2) can result in long-term operational cost savings, (3) are in compliance with the standards enunciated in Nelson v. Leeke, (4) can result in the provision of a new facility of sufficient bed, program, and support space more expeditiously than traditional methods, (5) that will minimize the wasteful expenditure of funds for further capital improvements to CCI, and (6) will be subject to the year-to-year appropriation process of the General Assembly.

HISTORY: 1985 Act No. 201, Part II, Section 28.



Section 1-11-405. Aircraft purchase, lease, or lease-purchase by state agency.

No aircraft may be purchased, leased, or lease-purchased for more than a thirty-day period by any state agency without the prior authorization of the Department of Administration or the State Fiscal Accountability Authority, as appropriate, and the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 44.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-420. Reports to State Budget and Control Board.

All institutions, departments, and agencies shall file an annual report with the board at the time the board specifies. The board shall prescribe specifications and deadlines as are practicable for the reports, the objective being to limit the content and style of printing, and thus keep the cost of their publication within reasonable limits. The board shall have the reports printed and made available on or before January first to each member of the General Assembly at his request and to the State Library. The board shall report annually to the General Assembly on the expenditure of appropriations for the reports showing, by departments, the number of copies and cost of publication. State agency annual reports required under the provisions of this section and reports to the General Assembly may not be printed in a multicolor format unless that format can be purchased at the cost of black and white printing, nor may these reports contain pictures of board or commission members, agency officers, or employees.

HISTORY: 1988 Act No. 307, Section 1.



Section 1-11-425. Cost information to be included in publications; exceptions.

All agencies using appropriated funds shall print on the last page of all bound publications the following information:

(1) total printing cost;

(2) total number of documents printed; and

(3) cost per unit.

The President Pro Tempore of the Senate, the Speaker of the House, the Legislative Services Agency, the presidents of each institution of higher education, and the State Board for Technical and Comprehensive Education may exempt from this requirement documents published by their respective agencies. Agency publications which are produced for resale are also exempt from this requirement.

Publications of public relations nature produced by Parks, Recreation and Tourism and the Division of State Development are exempt from this requirement.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.K; 2013 Act No. 31, Section 2, eff May 21, 2013.

Effect of Amendment

The 2013 amendment substituted "the Legislative Services Agency" for "Legislative Printing, Information and Technology Systems".



Section 1-11-430. Supply and use of telecommunication systems for state Government.

In post-divestiture circumstances, the State, its boards, committees, commissions, councils, and agencies, and other entities excluding counties, municipalities, and special service and school districts must be treated as a single enterprise for purposes of securing and utilizing local and long distance telecommunications equipment and services.

The Department of Administration shall secure all telecommunications equipment and services for the state government enterprise under terms it considers suitable and coordinate the supply of the equipment and services for state government use. No entity of state government may enter into an agreement or renew an existing agreement for telecommunications services unless approved by the board.

HISTORY: 1989 Act No. 189, Part II, Section 23.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-435. Protection of critical information technology infrastructure and data systems.

To protect the state's critical information technology infrastructure and associated data systems in the event of a major disaster, whether natural or otherwise, and to allow the services to the citizens of this State to continue in such an event, the Office of the State Chief Information Officer (CIO) should develop a Critical Information Technology Infrastructure Protection Plan devising policies and procedures to provide for the confidentiality, integrity, and availability of, and to allow for alternative and immediate on-line access to critical data and information systems including, but not limited to, health and human services, law enforcement, and related agency data necessary to provide critical information to citizens and ensure the protection of state employees as they carry out their disaster-related duties. All state agencies and political subdivisions of this State are directed to assist the Office of the State CIO in the collection of data required for this plan.

HISTORY: 2002 Act No. 339, Section 4.



Section 1-11-440. Defense of members of Fiscal Accountability Authority and the Director of the Department of Administration.

(A) The State must defend the members of the State Fiscal Accountability Authority and the Director of the Department of Administration against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the authority or the department, as applicable, and must indemnify them for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State must defend officers and management employees of the authority, legislative employees performing duties for the authority's members or the department, and the department's officers and management employees against a claim or suit that arises out of or by virtue of the performance of official duties unless the officer, management employee, or legislative employee was acting in bad faith and must indemnify these officers, management employees, and legislative employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members of the authority, the authority's officers and management employees, the department's director and officers and management employees, and legislative employees after they have left their employment with the authority, the General Assembly, or the department, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of their employer.

(B) The State must defend the members of the Retirement Systems Investment Panel established pursuant to Section 16, Article X of the Constitution of this State and Section 9-16-310 against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the panel and must indemnify these members for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members of the panel after they have left their service with the panel if the claim or suit arises out of or by virtue of their performance of official duties on behalf of the panel.

HISTORY: 2003 Act No. 13, Section 1; 2014 Act No. 121 (S.22), Pt VII, Section 20.A, eff July 1, 2015.

Editor's Note

Section 9-16-310, referenced in subsection (B), was repealed by 2012 Act No. 278.

Effect of Amendment

2014 Act No. 121, Section 20.A, rewrote subsection (A).



Section 1-11-460. Payment of judgments against governmental employees and officials in excess of one million dollars; limitations; recovery of amount paid by assessment against entities purchasing tort liability insurance.

The State Fiscal Accountability Authority, through the Division of Insurance Services, is authorized to pay judgments against individual governmental employees and officials, in excess of one million dollars, subject to a maximum of four million dollars in excess of one million dollars for one employee and a maximum of twenty million dollars in excess of five million dollars in one fiscal year. These payments are limited to judgments rendered under 42 U.S.C. Section 1983 against governmental employees or officials who are covered by a tort liability policy issued by the Insurance Reserve Fund. These payments are also limited to judgments against governmental employees and officials for acts committed within the scope of employment. If a judgment is paid, the payment must be recovered by assessments against all governmental entities purchasing tort liability insurance from the Insurance Reserve Fund.

HISTORY: 1992 Act No. 509, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-470. Limitations on use of funds appropriated by General Assembly.

(A) No funds appropriated by the General Assembly may be used by a constitutional officer to purchase space including, but not limited to, notices or advertisements, in a print medium or time from a radio or television medium without unanimous prior written approval of the Budget and Control Board.

(B) No funds appropriated by the General Assembly may be used by a constitutional officer to print on, or distribute with, official documents extraneous promotional material or to purchase plaques, awards, citations, or other recognitions without unanimous prior written approval of the Budget and Control Board.

(C) If nonpublic funds are used for the purposes enumerated in subsection (A), the constitutional officer expending the funds must submit the source of the funds showing all contributors to the Budget and Control Board before the funds are expended.

(D) The provisions of this section do not apply to the Governor or to the General Assembly.

HISTORY: 1997 Act No. 155, Part II, Section 42A.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 1-11-475. Employee benefit appropriations; transfer of funds within agency to cover overruns.

It is the intent of the General Assembly that the amounts appropriated to each agency or institution in a fiscal year for employee benefits are sufficient to pay the employer contribution costs of that agency. The Department of Administration shall devise a plan for the expenditure of the funds appropriated for employer contributions and may require transfers of funds within an agency or institution if it becomes evident that the employer contribution costs exceed the funds available for that purpose.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.F.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-480. Hiring consultant or management firm to assist in administration of state employee unemployment compensation fund; annual reports to General Assembly.

The Department of Administration is authorized to hire consultants or a management firm to assist in the administration of the unemployment compensation program for state employees and, for that purpose, may use funds appropriated or otherwise made available for unemployment payments. The Department of Administration is authorized to make the transfers necessary to accomplish this purpose. The Department of Administration shall report in writing annually to the General Assembly the complete name, address, and amounts paid to the consultants or management firm.

HISTORY: 1999 Act No. 100, Part II, Section 86.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-490. Breach of security of state agency data; notification; rights and remedies of injured parties; penalties; notification of Consumer Protection Division.

(A) An agency of this State owning or licensing computerized data or other data that includes personal identifying information shall disclose a breach of the security of the system following discovery or notification of the breach in the security of the data to a resident of this State whose unencrypted and unredacted personal identifying information was, or is reasonably believed to have been, acquired by an unauthorized person when the illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the resident. The disclosure must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (C), or with measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(B) An agency maintaining computerized data or other data that includes personal identifying information that the agency does not own shall notify the owner or licensee of the information of a breach of the security of the data immediately following discovery, if the personal identifying information was, or is reasonably believed to have been, acquired by an unauthorized person.

(C) The notification required by this section may be delayed if a law enforcement agency determines that the notification impedes a criminal investigation. The notification required by this section must be made after the law enforcement agency determines that it no longer compromises the investigation.

(D) For purposes of this section:

(1) "Agency" means any agency, department, board, commission, committee, or institution of higher learning of the State or a political subdivision of it.

(2) "Breach of the security of the system" means unauthorized access to and acquisition of computerized data that was not rendered unusable through encryption, redaction, or other methods that compromise the security, confidentiality, or integrity of personal identifying information maintained by the agency, when illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the consumer. Good faith acquisition of personal identifying information by an employee or agent of the agency for the purposes of the agency is not a breach of the security of the system if the personal identifying information is not used or subject to further unauthorized disclosure.

(3) "Personal identifying information" has the same meaning as "personal identifying information" in Section 16-13-510(D).

(E) The notice required by this section may be provided by:

(1) written notice;

(2) electronic notice, if the person's primary method of communication with the individual is by electronic means or is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 USC and Chapter 6, Title 26 of the 1976 Code;

(3) telephonic notice; or

(4) substitute notice, if the agency demonstrates that the cost of providing notice exceeds two hundred fifty thousand dollars or that the affected class of subject persons to be notified exceeds five hundred thousand or the agency has insufficient contact information. Substitute notice consists of:

(a) e-mail notice when the agency has an e-mail address for the subject persons;

(b) conspicuous posting of the notice on the agency's web site page, if the agency maintains one; or

(c) notification to major statewide media.

(F) Notwithstanding subsection (E), an agency that maintains its own notification procedures as part of an information security policy for the treatment of personal identifying information and is otherwise consistent with the timing requirements of this section is considered to be in compliance with the notification requirements of this section if it notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(G) A resident of this State who is injured by a violation of this section, in addition to and cumulative of all other rights and remedies available at law, may:

(1) institute a civil action to recover damages;

(2) seek an injunction to enforce compliance; and

(3) recover attorney's fees and court costs, if successful.

(H) An agency that knowingly and wilfully violates this section is subject to an administrative fine up to one thousand dollars for each resident whose information was accessible by reason of the breach, the amount to be decided by the Department of Consumer Affairs.

(I) If the agency provides notice to more than one thousand persons at one time pursuant to this section, the business shall notify, without unreasonable delay, the Consumer Protection Division of the Department of Consumer Affairs and all consumer reporting agencies that compile and maintain files on a nationwide basis, as defined in 15 USC Section 1681a(p), of the timing, distribution, and content of the notice.

HISTORY: 2008 Act No. 190, Section 4.A, eff July 1, 2009.



Section 1-11-495. Repealed.

HISTORY: Former Section, titled Monitoring revenues and expenditures to determine year-end deficits; quarterly appropriations allocation; supplemental appropriations, had the following history: 2008 Act No. 353, Section 2, Pt 20A, eff July 1, 2009; 2010 Act No. 152, Section 4, eff May 6, 2010. Repealed by 2014 Act No. 121, Pt VI, Section 10.B, eff July 1, 2015.



Section 1-11-497. Across-the-board reduction in expenditures.

If the Executive Budget Office or the General Assembly mandates an across-the-board reduction, state agencies are encouraged to reduce general operating expenses including, but not limited to, travel, training, procurement, hiring of temporary and contractual employees before reductions are made to programs, special line items, or local provider services critical to an agency's mission.

HISTORY: 2008 Act No. 353, Section 2, Pt 20E, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-500. Calculation and certification of state ceiling.

The state ceiling on the issuance of private activity bonds as defined in Section 146 of the Internal Revenue Code of 1986 (the Code) established in the act must be certified annually by the State Fiscal Accountability Authority secretary based upon the provisions of the act. The board secretary shall make this certification as soon as practicable after the estimates of the population of the State of South Carolina to be used in the calculation are published by the United States Bureau of the Census but in no event later than February first of each calendar year.

HISTORY: 1987 Act No. 117, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-510. Allocation of bond limit amounts.

(A) The private activity bond limit for all issuing authorities must be allocated by the board in response to authorized requests as described in Section 1-11-530 by the issuing authorities.

(B) The aggregate private activity bond limit amount for all South Carolina issuing authorities is allocated initially to the State for further allocation within the limits prescribed herein.

(C) Except as is provided in Section 1-11-540, all allocations must be made by the board on a first-come, first-served basis, to be determined by the date and time sequence in which complete authorized requests are received by the board secretary.

HISTORY: 1987 Act No. 117, Section 2.



Section 1-11-520. Private activity bond limits and pools.

(A) The private activity bond limit for all state government issuing authorities now or hereafter authorized to issue private activity bonds as defined in the act, to be known as the "state government pool", is forty percent of the state ceiling less any amount shifted to the local pool as described in subsection (B) of this section or plus any amount shifted from that pool.

(B) The private activity bond limit for all issuing authorities other than state government agencies, to be known as the "local pool", is sixty percent of the state ceiling plus any amount shifted from the state government pool or less any amount shifted to that pool.

(C) The board, with review and comment by the Joint Bond Review Committee, may shift unallocated amounts from one pool to the other at any time.

HISTORY: 1987 Act No. 117, Section 3.



Section 1-11-530. Authorized requests for allocation of bond limit amounts.

(A) For private activity bonds proposed for issue by other than state government issuing authorities, an authorized request is a request included in a petition to the board that a specific amount of the state ceiling be allocated to the bonds for which the petition is filed. The petition must be accompanied by a copy of the Inducement Contract, Inducement Resolution, or other comparable preliminary approval entered into or adopted by the issuing authority, if any, relating to the bonds. The board shall forward promptly to the committee a copy of each petition received.

(B) For private activity bonds proposed for issue by any state government issuing authority, an authorized request is a request included in a petition to the board that a specific amount of the state ceiling be allocated to the bonds for which the petition is filed. The petition must be accompanied by a bond resolution or comparable action by the issuing authority authorizing the issuance of the bonds. The board shall forward promptly to the committee a copy of each petition received.

(C) Each authorized request must demonstrate that the allocation amount requested constitutes all of the private activity bond financing contemplated at the time for the project and any other facilities located at or used as a part of an integrated operation with the project.

HISTORY: 1987 Act No. 117, Section 4.



Section 1-11-540. Limitations on allocations.

(A) The board, with review and comment by the committee, may disapprove, reduce, or defer any authorized request. If it becomes necessary to exercise this authority, the board and the committee shall take into account the public interest in promoting economic growth and job creation.

(B) Authorized requests for state ceiling allocations of more than ten million dollars for a single project are deferred until after July first unless the board, after review and comment by the committee, determines in any particular instance that the positive impact upon the State of approving an allocation of an amount greater than ten million dollars is of such significance that approval of the allocation is warranted.

HISTORY: 1987 Act No. 117, Section 5.



Section 1-11-550. Certificates by issuing authority and by board.

(A) An allocation of the state ceiling approved by the board is made formal initially by a certificate which allocates tentatively a specific amount of the state ceiling to the bonds for which the allocation is requested. This tentative allocation certificate must specify the state ceiling amount allocated, the issuing authority and the project involved, and the time period during which the tentative allocation is valid. This certificate must remind the issuing authority that the tentative allocation is made final after the issuing authority chairman or other duly authorized official or agent of the issuing authority, before the issue is made, certifies the issue amount and the projected date of issue, as is required by subsection (B) of this section. It also may include other information considered relevant by the board secretary.

(B) The chairman or other authorized official or agent of an issuing authority issuing any private activity bond for which a portion of the state ceiling has been allocated tentatively shall execute and deliver to the board secretary an issue amount certificate setting forth the exact amount of bonds to be issued and the projected bond issue date which date must not be more than ten business days after the date of the issue amount certificate and it must be before the state ceiling allocation involved expires. The issue amount certificate may be an executed copy of the appropriate completed Internal Revenue Service form to be submitted to the Internal Revenue Service on the issue or it may be in the form of a letter which certifies the exact amount of bonds to be issued and the projected date of the issue.

(C) In response to the issuing authority's issue amount certificate required by subsection (B) of this section, the board secretary is authorized to issue and, as may be necessary, to revise a certificate making final the ceiling allocation approved previously by the board on a tentative basis, if the secretary determines that:

(1) the issuing authority's issue amount certificate specifies an amount not in excess of the approved tentative ceiling allocation amount;

(2) the issue amount certificate was received prior to the issue date projected and that the certificate is dated not more than ten days prior to the issue date projected;

(3) the issue date projected is within the time period approved previously for the tentative ceiling allocation; and

(4) the bonds when issued and combined with the total amount of bonds requiring a ceiling allocation included in issue amount certificates submitted previously to the board by issuing authorities do not exceed the state ceiling for the calendar year. Except under extraordinary circumstances, the board secretary shall issue this certificate within two business days following the date the issue amount certificate is received.

(D) In accordance with Section 149(e)(2)(F) of the Code, the secretary of the State Fiscal Accountability Authority is designated as the state official responsible for certifying, if applicable, that certain bonds meet the requirements of Section 146 of the Code relating to the volume cap on private activity bonds.

(E) Any tentative or final state ceiling allocation granted by the board before the effective date of this act remains valid as an allocation of a portion of the volume cap for South Carolina provided under Section 146 of the Code. The allocations expire in accordance with the regulations under which they were granted or extended and their validity may be extended or reinstated in accordance with the provisions of Sections 1-11-500 through 1-11-570.

HISTORY: 1987 Act No. 117, Section 6.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-560. Time limits on allocations.

(A) Any state ceiling allocation approved by the board is valid only for the calendar year in which it is approved, unless eligible and approved for carry-forward election or unless specified differently in the board certificates required by Section 1-11-550.

(B) Unless eligible and approved for carry- forward election or unless specified differently in board certificates required by Section 1-11-550, each state ceiling allocation expires automatically if the bonds for which the allocation is made are not issued within ninety consecutive calendar days from the date the allocation is approved by the board.

(C) In response to a written request by the chairman or other duly authorized official or agent of an issuing authority, the board, acting during the period an approved allocation is valid, may extend the period in which an allocation is valid in a single calendar year by thirty-one consecutive calendar days to a total of not more than one hundred twenty-one consecutive calendar days.

(D) In response to a written request by the chairman or other authorized official or agent of an issuing authority, the board may reinstate for a period of not more than thirty-one consecutive calendar days in any one calendar year part or all of an allocation approved but not extended previously in accordance with subsection (C) of this section in that same calendar year which has expired. The reinstatement request must certify that the authorized request submitted previously is still true and correct or a new authorized request must be submitted.

(E) A tentative ceiling allocation is canceled automatically if the chairman or other authorized official or agent of the issuing authority involved fails to deliver the issue amount certificate required by Section 1-11-550 to the board secretary before the bonds for which the allocation is made are issued.

(F) The chairman or other authorized official or agent of an issuing authority shall advise the board secretary in writing as soon as is practicable after a decision is made not to issue bonds for which a portion of the state ceiling has been allocated. All notices of relinquishment of ceiling allocations must be entered promptly in the board's records by the board secretary.

(G) Ceiling allocations which are eligible and approved for carry-forward election are not subject to the validity limits of this section. The board shall join with the issuing authorities involved in carry-forward election statements to meet the requirements of the Internal Revenue Service.

HISTORY: 1987 Act No. 117, Section 7.



Section 1-11-570. Fiscal Accountability Authority to adopt policies and procedures.

The State Fiscal Accountability Authority, after review and comment by the committee, may adopt the policies and procedures it considers necessary for the equitable and effective administration of Sections 1-11-500 through 1-11-570.

HISTORY: 1987 Act No. 117, Section 8.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-580. Fiscal Accountability Authority to make quarterly payments on certain insurance contracts.

The State Fiscal Accountability Authority shall make quarterly payments on insurance contracts where the annual premium exceeds fifty thousand dollars. The board shall undertake necessary negotiations to implement this requirement. Where fees may be incurred for quarterly rather than annual payments, the State Fiscal Accountability Authority shall determine whether the investment income opportunity is greater or less than proposed fees and shall make the decision which best benefits South Carolina.

HISTORY: 1995 Act No. 145, Part II, Section 20.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 1-11-703. Definitions.

As used in this article:

(1) "Actuarial accrued liability" means that portion, as determined by a particular actuarial cost method, of the actuarial present value of fund obligations and administrative expenses which is not provided for by future normal costs.

(2) "Actuarial assumptions" means assumptions regarding the occurrence of future events affecting costs of the SCRHI Trust Fund or LTDI Trust Fund such as mortality, withdrawal, disability, and retirement; changes in compensation; aging effects and cost trends for post-employment benefits; benefit election rates; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other such relevant items.

(3) "Actuarial cost method" means a method for determining the actuarial present value of the obligations and administrative expenses of the SCRHI Trust Fund or LTDI Trust Fund and for developing an actuarially equivalent allocation of such value to time periods, usually in the form of a normal cost and an actuarial-accrued liability. Acceptable actuarial methods are the aggregate, attained age, individual entry age, frozen attained age, frozen entry age, and projected unit credit methods.

(4) "Actuarial present value of total projected benefits" means the present value, at the valuation date, of the cost to finance benefits payable in the future, discounted to reflect the expected effects of the time value of money and the probability of payment.

(5) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values for the SCRHI Trust Fund or LTDI Trust Fund.

(6) "Actuarially sound" means that calculated contributions to the SCRHI Trust Fund or LTDI Trust Fund are sufficient to pay the full actuarial cost of these trust funds. The full actuarial cost includes both the normal cost of providing for fund obligations as they accrue in the future and the cost of amortizing the unfunded actuarial accrued liability over a period of no more than thirty years.

(7) "Administrative expenses" means all expenses incurred in the operation of the SCRHI Trust Fund and LTDI Trust Fund, including all investment expenses.

(8) "LTDI Trust Fund" means the Long Term Disability Insurance Trust Fund established pursuant to Section 1-11-707 to fund benefits under the state's Basic Long Term Disability (BLTD) Income Benefit Plan.

(9) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(10) "Employee insurance program" or "EIP" means the office of the South Carolina Public Employee Benefit Authority designated by the board to operate insurance programs pursuant to this article.

(11) "IBNR" means unpaid health claims incurred but not reported. The liability for IBNR claims is actuarially estimated based on the most current historical claims experience of previous payments, inflation, award trends, and estimates of health care trend changes.

(12) "Operating account" means the health insurance program's business operating activities account maintained by the State Treasurer in which are deposited all premiums for enrollees in self-funded health plans authorized in this article, along with employer contributions for active employees covered by such self-funded health plans, and from which claims and administrative expenses of the self-funded health and dental plans administered by the employee insurance program are paid.

(13) "State-covered entity" means state agencies and institutions, however described, and school districts. It also includes political subdivisions of the State that participate in the state health and dental plans.

(14) "State health and dental plans" means any insurance program administered by the employee insurance program pursuant to this article.

(15) "SCRHI Trust Fund" means the South Carolina Retiree Health Insurance Trust Fund established pursuant to Section 1-11-705 to fund the employer cost for health benefits for retired state employees and retired public school district employees.

(16) "State Retirement System" or "State Retirement Systems" means all retirement systems established pursuant to Title 9 except for the National Guard Retirement System.

(17) "Unfunded actuarial accrued liability" means for any actuarial valuation the excess of the actuarial accrued liability over the actuarial value of the assets of the fund under an actuarial cost method utilized by the fund for funding purposes.

(18) "Trust fund paid premiums" means the employer premium for state health and dental plans coverage paid by the SCRHI Trust Fund on behalf of a retiree. When it is expressed as a percentage of trust fund paid premiums, it means that the SCRHI Trust Fund shall pay the stated percentage of the employer premiums, with the retiree paying the balance of the employer premiums and the entire employee premium.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 31, eff July 1, 2012.

Editor's Note

2008 Act No. 195, Section 8, provides as follows:

"This act takes effect on the first day of the month following the month during which this act is approved by the Governor [approved April 2, 2008]."

2012 Act No. 278, Pt IV, Subpt 3, Section 65(C), provides as follows:

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."

Effect of Amendment

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in subsection (9); and substituted "South Carolina Public Employee Benefit Authority" for "board" in subsection (10).



Section 1-11-705. South Carolina Retiree Health Insurance Trust fund established; administration.

(A) There is established in the State Treasury separate and distinct from the general fund of the State and all other funds the South Carolina Retiree Health Insurance Trust Fund (SCRHI Trust Fund) to provide for the employer costs of retiree post-employment health insurance benefits for retired state employees and retired employees of public school districts. Earnings on the SCRHI Trust Fund must be credited to it and unexpended funds carried forward in it to succeeding fiscal years.

(B) The board is the trustee of the SCRHI Trust Fund and the State Treasurer is the custodian of the funds of the SCRHI Trust Fund.

(C) The employee insurance program shall administer the SCRHI Trust Fund.

(D) The employee insurance program shall engage actuarial and other services as required to transact the business of the SCRHI Trust Fund. The actuary engaged by the employee insurance program shall provide technical advice to the board regarding operation of the SCRHI Trust Fund.

(E) Upon recommendations of the actuary, the board shall adopt generally accepted and reasonable actuarial assumptions and methods for the operation and funding of the SCRHI Trust Fund as it considers necessary and prudent. The actuarial assumptions and methods adopted by the board must be appropriate for the purposes at hand and must be reasonable, individually and in the aggregate, taking into account the experience of the plan and reasonable expectations. Utilizing the actuarial assumptions most recently adopted by the board, the actuary engaged by the employee insurance program shall set the annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the SCRHI Trust Fund.

(F) The board may adopt policies and procedures and promulgate regulations as necessary for the proper administration of the SCRHI Trust Fund.

(G)(1) The funds of the SCRHI Trust Fund must be invested and reinvested by the State Treasurer in the manner allowed by law. The State Treasurer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the SCRHI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees.

(2) Effective beginning with the first fiscal year after the ratification of an amendment to Section 16, Article X of the Constitution of this State allowing funds in post-employment benefits trust funds to be invested in equity securities, the Retirement System Investment Commission (RSIC) established pursuant to Chapter 16 of Title 9, shall invest and reinvest the funds of the SCRHI Trust Fund as assets of a retirement system are invested. The chief investment officer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the SCRHI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees. After the initial fiscal year the RSIC assumes this investing function, the annual investment plan for the SCRHI Trust Fund must be approved by the commission no later than June first of each year for the fiscal year beginning July first of the same calendar year.

(H) The board annually shall determine the minimum annual required contributions to the SCRHI Trust Fund on an actuarially sound basis in accordance with Governmental Accounting Standards Board Statement No. 45, or any other Governmental Accounting Standards Board statements that may be applicable to the SCRHI Trust Fund.

(I) The board shall fund the SCRHI Trust Fund:

(1) through the employer contributions for the South Carolina Retirement Systems as provided in Section 1-11-710(A)(2). The total employer contributions collected from the State and school districts for post-employment benefits must be transferred immediately to the SCRHI Trust Fund for investment, reinvestment, and the payment of post-employment benefits;

(2) by transfer of the Employee Insurance Program as of January thirty-first of each calendar year to the trust fund from the employee insurance program's operating account, the cash balance in the operating account in excess of one hundred forty percent of the actuarially-determined IBNR reserves of the state's health plans as of December thirty-first of the preceding year. On May 1, 2008, an initial transfer must take place applicable to the cash balance as of December 31, 2007; and

(3) with funding as authorized by the General Assembly pursuant to Section 1-11-710(D).

(J) Each month, the employee insurance program shall determine the monthly amount of the state-funded employer premium with respect to retired state employees and retired public school district employees who are eligible for state-paid employer premiums pursuant to Section 1-11-730, and shall transfer this amount to the operating account from the SCRHI Trust Fund. In addition, the employee insurance program shall transfer the total cost of post-employment benefits for retirees and their dependents, net of premium contributions made on behalf of retirees and other sources of revenue attributable to retirees, in accordance with Governmental Accounting Standards Board Statements Nos. 43 and 45 and the Implementation Guide.

(K) The funds of the SCRHI Trust Fund may only be used for the payment of employer-provided other post-employment benefits under the terms of the state health and dental plans. The administrative costs related to the administration of the SCRHI Trust Fund, and the investment and reinvestment of its funds, may be funded from the earnings of the SCRHI Trust Fund.

(L) As a trust, the funds of the SCRHI Trust Fund are not assets of the State or the school districts or their respective agencies. The contributions to the SCRHI Trust Fund are irrevocable and may not revert to the employer except upon complete satisfaction of all liabilities and administrative expenses of the state health and dental plans of other post-employment benefits provided pursuant to the state health and dental plans.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008.

Editor's Note

2008 Act No. 195, Section 7, provides as follows:

"The Code Commissioner shall insert the effective date of this act [May 1, 2008] for the phrase 'reference date' where it appears in Section 1-11-705 of the 1976 Code as added by this act and in Section 1-11-730 of the 1976 Code as amended by this act."

2008 Act No. 195, Section 8, provides as follows:

"This act takes effect on the first day of the month following the month during which this act is approved by the Governor [approved April 2, 2008]."

2012 Act No. 278, Pt IV, Subpt 3, Section 65(C), provides as follows:

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."



Section 1-11-707. South Carolina Long Term Disability Insurance Trust Fund established; administration.

(A) There is established in the State Treasury separate and distinct from the general fund of the State and all other funds the South Carolina Long Term Disability Insurance Trust Fund (LTDI Trust Fund) to provide for the payment of benefits under the state's Basic Long Term Disability Income Benefit Plan. Earnings on the LTDI Trust Fund must be credited to it and unexpended funds carry forward in it to succeeding fiscal years.

(B) The board is the trustee of the LTDI Trust Fund and the State Treasurer is the custodian of the funds of the LTDI Trust Fund.

(C) The employee insurance program shall administer the LTDI Trust Fund.

(D) The employee insurance program shall engage actuarial and other services as required to transact the business of the LTDI Trust Fund. The actuary engaged by the employee insurance program shall provide technical advice to the board regarding operation of the LTDI Trust Fund.

(E) Upon recommendations of the actuary, the board shall adopt generally accepted and reasonable actuarial assumptions and methods for the operation and funding of the LTDI Trust Fund as it considers necessary and prudent. The actuarial assumptions and methods adopted by the board must be appropriate for the purposes at hand and must be reasonable, individually and in the aggregate, taking into account the experience of the plan and reasonable expectations. Utilizing the actuarial assumptions most recently adopted by the board, the actuary engaged by the employee insurance program shall set the annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the LTDI Trust Fund.

(F) The board may adopt policies and procedures and promulgate regulations as necessary for the proper administration of the LTDI Trust Fund.

(G)(1) The funds of the LTDI Trust Fund must be invested and reinvested by the State Treasurer in the manner allowed by law. The State Treasurer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the LTDI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees.

(2) Effective beginning with the first fiscal year after the ratification of an amendment to Section 16, Article X of the Constitution of this State allowing funds in post-employment benefits trust funds to be invested in equity securities, the Retirement System Investment Commission (RSIC) established pursuant to Chapter 16 of Title 9, shall invest and reinvest the funds of the LTDI Trust Fund as assets of a retirement system are invested. The chief investment officer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the LTDI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees. After the initial fiscal year the RSIC assumes this investing function, the annual investment plan for the LTDI Trust Fund must be approved by the commission no later than June first of each year for the fiscal year beginning July first of the same calendar year.

(H) The board annually shall determine the minimum annual required contributions to the LTDI Trust Fund on an actuarially sound basis in accordance with Governmental Accounting Standards Board Statement No. 45, or any other Governmental Accounting Standards Board statements that may be applicable to the LTDI Trust Fund.

(I) The board shall increase the employer contributions used to fund the BLTD Plan by an amount equal to or greater than the minimum annual required contribution for the LTDI Trust Fund as determined in subsection (H) of this section. The increased employer contributions remitted to the employee insurance program under this subsection must be deposited in the LTDI Trust Fund.

(J) Each month, the employee insurance program shall transfer to the operating account from the LTDI Trust Fund the amount invoiced by the third-party administrator for the BLTD Plan for payment of LTDI claims, including reasonable expenses associated with claims administration of the BLTD Plan.

(K) The assets of the LTDI Trust Fund may only be used for the payment of the state's claims under the BLTD Plan along with reasonable expenses associated with the operation of the BLTD Plan, and the assets of the LTDI Trust Fund may not be used for any other purpose. The administrative costs related to the administration of the LTDI Trust Fund, and the investment and reinvestment of its funds, must be funded from the earnings of the LTDI Trust Fund.

(L) As a trust, the funds of the LTDI Trust Fund are not assets of the State or the school districts or their respective agencies. The contributions to the LTDI Trust Fund are irrevocable and may not revert to the employer except upon complete satisfaction of all liabilities and administrative expenses of the State Basic Long Term Disability Income Benefit Plan of other post-employment benefits provided pursuant to the State Basic Long Term Disability Income Benefit Plan.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008.

Editor's Note

2008 Act No. 195, Section 8, provides as follows:

"This act takes effect on the first day of the month following the month during which this act is approved by the Governor [approved April 2, 2008]."

2012 Act No. 278, Pt IV, Subpt 3, Section 65(C), provides as follows:

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."



Section 1-11-710. Board to make insurance available to active and retired employees; Insurance Reserve Fund to provide reinsurance; cost to be paid out of appropriated and other funds.

(A) The board shall:

(1) make available to active and retired employees of this State and its public school districts and their eligible dependents group health, dental, life, accidental death and dismemberment, and disability insurance plans and benefits in an equitable manner and of maximum benefit to those covered within the available resources;

(2) approve by August fifteenth of each year a plan of benefits, eligibility, and employer, employee, retiree, and dependent contributions for the next calendar year. The board shall devise a plan for the method and schedule of payment for the employer and employee share of contributions and by July first of the current fiscal year, develop and implement a plan increasing the employer contribution rates of the State Retirement Systems to a level adequate to cover the employer's share for the current fiscal year's cost of providing health and dental insurance to retired state and school district employees. The state health and dental plans must include a method for the distribution of the funds appropriated as provided by law which are designated for retiree insurance and also must include a method for allocating to school districts, excluding EIA funding, sufficient general fund monies to offset the additional cost incurred by these entities in their federal and other fund activities as a result of this employer contribution charge. The funds collected through increasing the employer contribution rates for the State Retirement Systems under this section must be deposited in the SCRHI Trust Fund established pursuant to Section 1-11-705. The amounts appropriated in this section shall constitute the State's pro rata contributions to these programs except the State shall pay its pro rata share of health and dental insurance premiums for retired state and public school employees for the current fiscal year;

(3) adjust the plan, benefits, or contributions, at any time to insure the fiscal stability of the system;

(4) set aside in separate continuing accounts in the State Treasury, appropriately identified, all funds, state-appropriated and other, received for actual health and dental insurance premiums due. Funds credited to these accounts may be used to pay the costs of administering the state health and dental plans and may not be used for purposes of other than providing insurance benefits for employees and retirees. A reserve equal to not less than one and one-half months' claims must be maintained in the accounts.

(B) The board may authorize the Insurance Reserve Fund to provide reinsurance, in an approved format with actuarially developed rates, for the operation of the group health insurance or cafeteria plan program, as authorized by Section 9-1-60, for active and retired employees of the State, and its public school districts and their eligible dependents. Premiums for reinsurance provided pursuant to this subsection must be paid out of state appropriated and other funds received for actual health insurance or cafeteria plan premiums due.

(C) Notwithstanding Sections 1-23-310 and 1-23-320 or any other provision of law, claims for benefits under any self-insured plan of insurance offered by the State to state and public school district employees and other eligible individuals must be resolved by procedures established by the board, which shall constitute the exclusive remedy for these claims, subject only to appellate judicial review consistent with the standards provided in Section 1-23-380.

(D) The General Assembly intends to authorize funding for the SCRHI Trust Fund in order to make progress toward reaching or maintaining the minimum annual required contribution under Governmental Accounting Standards Board Statement No. 45. The board shall determine the minimum annual required contribution pursuant to Section 1-11-705(H).

HISTORY: 1992 Act No. 364, Section 1; 1995 Act No. 145, Part II, Section 19; 1996 Act No. 312, Section 1; 2001 Act No. 62, Sections 1, 2; 2008 Act No. 195, Section 4, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 32, eff July 1, 2012.

Editor's Note

2008 Act No. 195, Section 8, provides as follows:

"This act takes effect on the first day of the month following the month during which this act is approved by the Governor [approved April 2, 2008]."

Effect of Amendment

The 2008 amendment, in subparagraph (A)(2), combined the second and third sentences by substituting "and" for "Provided that the Budget and Control Board," preceding "by July first", in the third sentence substituted "state health and dental plans" for "plan", and added the fourth sentence referring to the SCRHI Trust Fund; in subparagraph (A)(4), in the second sentence substituted "plans" for "insurance programs" and in the third sentence deleted "an average of" preceding "one and one-half months" and at the end "and all funds in excess of the reserve must be used to reduce premium rates or improve or expand benefits as funding permits"; and added subsection (D) relating to maintaining the minimum annual required contribution.

The 2012 amendment substituted "board" for "State Budget and Control Board" in subsection (A).



Section 1-11-715. Incentive program to encourage participation in health promotion and disease prevention programs.

The Employee Insurance Program of the Public Employee Benefit Authority is directed to develop and implement, for employees and their spouses who participate in the health plans offered by the Employee Insurance Program, an incentive plan to encourage participation in programs offered by the Employee Insurance Program that promote health and the prevention of disease. The Employee Insurance Program is further directed to implement a premium reduction or other financial incentive, beginning on January 1, 2012, for those employees and their spouses who participate in these programs.

HISTORY: 2011 Act No. 31, Section 1, eff May 26, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2012 Act No. 278, Pt IV, Subpt 3, Section 65(C), provides as follows:

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."



Section 1-11-720. Entities whose employees and retirees are eligible for state health and dental insurance plans; requirements for eligibility.

(A) In addition to the employees and retirees and their eligible dependents covered under the state health and dental insurance plans pursuant to Section 1-11-710, employees and retirees and their eligible dependents of the following entities are eligible for coverage under the state health and dental insurance plans pursuant to the requirements of subsection (B):

(1) counties;

(2) regional tourism promotion commissions funded by the Department of Parks, Recreation and Tourism;

(3) county intellectual disability boards funded by the State Mental Retardation Department;

(4) regional councils of government established pursuant to Article 1, Chapter 7 of Title 6;

(5) regional transportation authorities established pursuant to Chapter 25 of Title 58;

(6) alcohol and drug abuse planning agencies designated pursuant to Section 61-12-20;

(7) special purpose districts created by act of the General Assembly that provide gas, water, fire, sewer, recreation, hospital, or sanitation service, or any combination of these services;

(8) municipalities;

(9) local councils on aging or other governmental agencies providing aging services funded by the Office on Aging, Office of the Lieutenant Governor;

(10) community action agencies that receive funding from the Community Services Block Grant Program administered by the Governor's Office, Division of Economic Opportunity;

(11) a residential group care facility providing on-site teaching for residents if the facility's staff are currently members of the South Carolina Retirement System established pursuant to Chapter 1, Title 9 and if it provides at no cost educational facilities on its grounds to the school district in which it is located.

(12) the South Carolina State Employees' Association;

(13) the Palmetto State Teachers' Association;

(14) the South Carolina Education Association;

(15) the South Carolina Association of School Administrators;

(16) the South Carolina School Boards Association;

(17) the South Carolina Student Loan Corporation.

(18) legislative caucus committees as defined in Section 8-13-1300(21).

(19) soil and water conservation districts established pursuant to Title 48, Chapter 9.

(20) housing authorities as provided for in Chapter 3, Title 31;

(21) the Greenville-Spartanburg Airport District;

(22) cooperative educational service center employees.

(23) the South Carolina Sheriff's Association.

(24) the Pee Dee Regional Airport District.

(25) the Children's Trust Fund as established pursuant to Section 63-11-910.

(26) a residential group facility which provides on-site teaching for residents if the facility's employees are currently members of the South Carolina Retirement System or if it provides, at no cost, educational facilities on its grounds to the school district in which it is located.

(27) a federally qualified health center.

(28) County First Steps Partnership established pursuant to Section 59-152-60.

(29) Palmetto Pride as established pursuant to paragraph 26.7, Part 1B, Act 115 of 2005.

(30) joint agencies established pursuant to Chapter 23, Title 6.

(31) a political subdivision of the State of South Carolina, or a governmental agency or instrumentality of such a political subdivision.

(B) To be eligible to participate in the state health and dental insurance plans, the entities listed in subsection (A) shall comply with the requirements established by the board, and the benefits provided must be the same benefits provided to state and school district employees. These entities must agree to participate for a minimum of four years and the board may adjust the premiums during the coverage period based on experience. An entity which withdraws from participation may not subsequently rejoin during the first four years after the withdrawal date.

(C) If an entity participating in the plans pursuant to subsection (A) is delinquent in remitting proper payments to cover its obligations, the board's Office of Insurance Services shall certify the delinquency to the department or agency of the State holding funds payable to the delinquent entity, and that department or agency shall withhold from those funds an amount sufficient to satisfy the unpaid obligation and shall remit that amount to the Office of Insurance Services in satisfaction of the delinquency.

HISTORY: 1992 Act No. 364, Section 1; 1994 Act No. 310, Section 1; 1994 Act No. 342, Section 2; 1994 Act No. 497, Part II, Sections 42A, 42B; 1996 Act No. 458, Part II, Section 81; 1997 Act No. 62, Section 1; 1998 Act No. 317, Section 1; 1999 Act No. 100, Part II, Sections 40, 89; 2000 Act No. 377, Sections 1 to 5; 2006 Act No. 316, Section 1, eff May 31, 2006; 2008 Act No. 353, Section 2, Pt 25D.3, eff July 1, 2008; 2011 Act No. 31, Sections 2, 3, eff May 26, 2011; 2012 Act No. 278, Pt IV, Subpt 2, Section 33, eff July 1, 2012; 2017 Act No. 43 (S.61), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 20-7-5010 in paragraph (A)(25) was changed to Section 63-11-910 in accordance with 2008 Act No. 361 (Children's Code).

Pursuant to 2011 Act No. 47, Section 14(B), the Code Commissioner substituted "intellectual disability" for "mentally retarded" and "person with intellectual disability" or "persons with intellectual disability" for "mentally retarded".

Effect of Amendment

The 2006 amendment, in subsection (A), added items (25) to (29).

The 2008 amendment, in paragraph (A)(9), substituted "Office of the Lieutenant Governor" for "Department of Health and Human Services".

The 2011 amendment, in subsection (A), in paragraph (7), inserted ", or sanitation", and added paragraph (30).

The 2012 amendment substituted "board" for "Statute Budget and Control Board" in subsection (B).

2017 Act No. 43, Section 1, in (A), added (31), relating to political subdivisions.



Section 1-11-725. Rating of local disabilities and special needs providers as single group.

The board's experience rating of all local disabilities and special needs providers pursuant to Section 1-11-720(A)(3) must be rated as a single group when rating all optional groups participating in the state employee health insurance program.

HISTORY: 2008 Act No. 353, Section 2, Pt 20I, eff July 1, 2009; 2012 Act No. 278, Pt IV, Subpt 2, Section 34, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board's" for "State Budget and Control Board's".



Section 1-11-730. Persons eligible for state health and dental plan coverage.

(A) If a person began employment eligible for coverage under the state health and dental plans on or before May 1, 2008, the following eligibility provisions govern that person's participation in state health and dental plans as a retiree:

(1) A person covered by the state health and dental plans who terminates employment with at least twenty years' retirement service credit by a state-covered entity before eligibility for retirement under a state retirement system is eligible for state health and dental plans coverage, effective on the date of retirement under a state retirement system, if the last five years are consecutive and in a full-time permanent position with a state-covered entity. With respect to a retiree eligible for coverage pursuant to this subsection, the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(2) A member of the General Assembly who leaves office or retires with at least eight years' credited service in the General Assembly Retirement System is eligible to participate in the state health and dental plans by paying the full premium as determined by the board.

(3) With respect to an active employee: (a) employed by the State or a public school district, (b) retiring with ten or more years of state-covered entity service credited under a state retirement system, and (c) with the last five years of earned service credit consecutive and in a full-time permanent position with the State or a public school district, the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(4) A person covered by the state health and dental plans who retires with at least five years' state-covered entity service credited under a state retirement system is eligible to participate in the state health and dental plans by paying the full premium as determined by the board, if the last five years are consecutive and in a full-time permanent position with a state-covered entity.

(5) A spouse or dependent of a person covered by the plans who is killed in the line of duty after December 31, 2001, shall receive equivalent coverage under the state health and dental plans for a period of twelve months and the State is responsible for paying the full premium. After the twelve-month period, a spouse or dependent is eligible for trust fund paid premiums. A spouse is eligible for trust fund paid premiums under this subsection until the spouse remarries. A dependent is eligible for trust fund paid premiums under this subsection until the dependent's eligibility for coverage under the plans would ordinarily terminate.

(6) A former municipal or county council member of a county or municipality which participates in the state health and dental plans who served on the council for at least twelve years and who was covered under the plans at the time of termination is eligible to maintain coverage under the plans if the former member pays the full employer and employee contributions and if the county or municipal council elects to allow this coverage for former members.

(7) A person covered by the state health and dental plans who terminated employment with at least eighteen years' retirement service credit by a state-covered entity before eligibility for retirement under a state retirement system before 1990 is eligible for the plans effective on the date of retirement, if this person returns to a state-covered entity and is covered by the state health and dental plans and completes at least two consecutive years in a full-time permanent position before the date of retirement.

(B) If a person began employment eligible for coverage under the state health and dental plans after May 1, 2008, the following eligibility provisions govern that person's participation in state health and dental plans as a retiree:

(1) An active employee covered by the state health and dental plans who retires with at least five years of earned retirement service credit under a state retirement system with a state-covered entity is eligible to participate as a retiree in the state health and dental plans if the last five years of the person's covered employment were consecutive and in a full-time permanent position.

(2) A person covered by the state health and dental plans who terminates employment before the person's date of retirement with at least twenty years of earned retirement service credit under a state retirement system with a state-covered entity is eligible to participate as a retiree in the state health and dental plans on the person's date of retirement under a state retirement system, if the last five years of the person's covered employment before termination were consecutive and in a full-time permanent position.

(3) A retired state employee or a retired employee of a public school district who retires under a state retirement system and who is eligible for state health and dental plan coverage under the provisions of item (1) or (2) of this subsection, is eligible for trust fund paid premiums as follows:

(a) If the retiree's earned service credit in a state retirement system is five or more years but fewer than fifteen years with a state-covered entity, then the retiree shall pay the full premium for health and dental plans.

(b) If the retiree's earned service credit in a state retirement system is more than fifteen years, but fewer than twenty-five years with a state-covered entity, then the retiree is eligible for fifty percent trust fund paid premiums and the retiree shall pay the remainder of the premium cost.

(c) If the retiree's earned service credit in a state retirement system is twenty-five or more years with a state-covered entity, then the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(4) If a retiree under a state retirement system was employed by an entity that participates in the state health and dental plans pursuant to the provisions of Section 1-11-720 and is eligible to participate in state health and dental plans as a retiree pursuant to the provisions of item (1) or (2) of this subsection, then the retiree's employer, at its discretion, may elect to pay all or a portion of the premium for the retiree's state health and dental plans.

(5) A spouse or dependent of a person covered by the plans who is killed in the line of duty on or after May 1, 2008, shall continue to maintain coverage under state health and dental plans for a period of twelve months after the covered person's death and the State is responsible for paying the full premium. After the twelve-month period, a spouse or dependent is eligible for trust fund paid premiums and the spouse or dependent is responsible for the entire employee premium. A spouse is eligible for trust fund paid premiums under this subsection until the spouse remarries. A dependent is eligible for trust fund paid premiums pursuant to this subsection until the dependent's eligibility for coverage under the plans would ordinarily terminate.

(C) For employees who participate in the state health and dental plans pursuant to the provisions of Section 1-11-720 but who are not members of the State Retirement Systems, one year of full-time employment or its equivalent under their employment relation equates to one year of earned retirement service credit under a state retirement system for purposes of the requirements of subsection (B)(1) and (2) of this section. The EIP shall implement the provisions of this subsection and make determinations pursuant to it. A person aggrieved by a determination of the EIP pursuant to this subsection may appeal that determination as a contested case as provided in Chapter 23 of Title 1, the Administrative Procedures Act.

(D)(1) A person who retires from employment with a solicitor's office under a state retirement system is eligible to participate in the state health and dental plans by paying the full premium as determined by the board if at least one county in the judicial circuit covered by that solicitor's office participates in the state health and dental plans and the person's last five years of employment prior to retirement are consecutive and in a full-time permanent position with that solicitor's office or another entity that participates in the state health and dental plans.

(2) The provisions of this subsection must be interpreted to provide eligibility to the employee, retiree, and their eligible dependents.

HISTORY: 1992 Act No. 364, Section 1; 1994 Act No. 342, Section 1; 1996 Act No. 230, Section 1; 2000 Act No. 387, Part II, Section 67W.1; 2003 Act No. 80, Section 1; 2008 Act No. 195, Section 5, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 35, eff July 1, 2012; 2014 Act No. 248 (S.897), Section 1, eff June 6, 2014.

Editor's Note

2008 Act No. 195, Section 7, provides as follows:

"The Code Commissioner shall insert the effective date of this act [May 1, 2008] for the phrase 'reference date' where it appears in Section 1-11-705 of the 1976 Code as added by this act and in Section 1-11-730 of the 1976 Code as amended by this act."

2008 Act No. 195, Section 8, provides as follows:

"This act takes effect on the first day of the month following the month during which this act is approved by the Governor [approved April 2, 2008]."

2014 Act No. 248, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and is retroactive to January 1, 2012.

Effect of Amendment

The 2008 amendment rewrote this section.

The 2012 amendment substituted "board" for "State Budget and Control Board".

2014 Act No. 248, Section 1, added subsection (D).



Section 1-11-740. Division of Insurance Services authorized to develop optional long-term care insurance program.

The Division of Insurance Services of the board may develop an optional long-term care insurance program for active and retired members of the various state retirement systems depending on the availability of a qualified vendor. A program must require members to pay the full insurance premium.

HISTORY: 1992 Act No. 364, Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 36, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board".



Section 1-11-750. Withholding long-term care insurance premiums for State retirees.

The board shall devise a method of withholding long-term care insurance premiums offered under Section 1-11-740 for retirees if sufficient enrollment is obtained to make the deductions feasible.

HISTORY: 1995 Act No. 145, Part II, Section 21; 2012 Act No. 278, Pt IV, Subpt 2, Section 36, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "Budget and Control Board".



Section 1-11-770. South Carolina 211 Network.

(A) Subject to appropriations, the General Assembly authorizes the board to plan, develop, and implement a statewide South Carolina 211 Network, which must serve as the single point of coordination for information and referral for health and human services. The objectives for establishing the South Carolina 211 Network are to:

(1) provide comprehensive and cost-effective access to health and human services information;

(2) improve access to accurate information by simplifying and enhancing state and local health and human services information and referral systems and by fostering collaboration among information and referral systems;

(3) electronically connect local information and referral systems to each other, to service providers, and to consumers of information and referral services;

(4) establish and promote standards for data collection and for distributing information among state and local organizations;

(5) promote the use of a common dialing access code and the visibility and public awareness of the availability of information and referral services;

(6) provide a management and administrative structure to support the South Carolina 211 Network and establish technical assistance, training, and support programs for information and referral-service programs;

(7) test methods for integrating information and referral services with local and state health and human services programs and for consolidating and streamlining eligibility and case-management processes;

(8) provide access to standardized, comprehensive data to assist in identifying gaps and needs in health and human services programs; and

(9) provide a unified systems plan with a developed platform, taxonomy, and standards for data management and access.

(B) In order to participate in the South Carolina 211 Network, a 211 provider must be certified by the board. The board must develop criteria for certification and must adopt the criteria as regulations.

(1) If any provider of information and referral services or other entity leases a 211 number from a local exchange company and is not certified by the agency, the agency shall, after consultation with the local exchange company and the Public Service Commission, request that the Federal Communications Commission direct the local exchange company to revoke the use of the 211 number.

(2) The agency shall seek the assistance and guidance of the Public Service Commission and the Federal Communications Commission in resolving any disputes arising over jurisdiction related to 211 numbers.

HISTORY: 2002 Act No. 339, Section 5; 2012 Act No. 278, Pt IV, Subpt 2, Section 37, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board".



Section 1-11-780. Mental health insurance.

The State Employee Insurance Program shall continue to provide mental health parity in the same manner and with the same management practices as included in the plan beginning in 2002, and is not under the jurisdiction of the Department of Insurance. The continuation by the State Employee Insurance Program of providing mental health parity in accordance with the plan set forth in 2002 constitutes compliance with this act.

HISTORY: 2005 Act No. 76, Section 3, eff June 30, 2006.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.

Editor's Note

2012 Act No. 278, Pt IV, Subpt 3, Section 65(C), provides as follows:

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."



Section 1-11-1110 to 1-11-1140. Repealed.

HISTORY: Former Section, titled Director of South Carolina Confederate Relic Room and Military Museum; appointment, had the following history: 2002 Act No. 356, Section 1, Pt IX.C. Repealed by 2014 Act No. 121, Pt VI, Section 17.B, eff July 1, 2015.

HISTORY: Former Section, titled Authority to receive donations of funds and artifacts and admission fees, had the following history: 2002 Act No. 356, Section 1, Pt IX.C. Repealed by 2014 Act No. 121, Pt VI, Section 17.B, eff July 1, 2015.

HISTORY: Former Section, titled Removal or disposition of artifacts in permanent collection, had the following history: 2002 Act No. 356, Section 1, Pt IX.C. Repealed by 2014 Act No. 121, Pt VI, Section 17.B, eff July 1, 2015.

HISTORY: Former Section, titled Legislative intent, had the following history: 2002 Act No. 356, Section 1, Pt IX.C. Repealed by 2014 Act No. 121, Pt VI, Section 17.B, eff July 1, 2015.






CHAPTER 13 - STATE HUMAN AFFAIRS COMMISSION

Section 1-13-10. Short title.

This chapter shall be known as the "South Carolina Human Affairs Law."

HISTORY: 1962 Code Section 1-360.21; 1972 (57) 2651.



Section 1-13-20. Declaration of policy.

This chapter is an expression of the concern of the State for the promotion of harmony and the betterment of human affairs. The General Assembly declares the practice of discrimination against an individual because of race, religion, color, sex, age, national origin, or disability as a matter of state concern and declares that this discrimination is unlawful and in conflict with the ideals of South Carolina and the nation, as this discrimination interferes with opportunities of the individual to receive employment and to develop according to the individual's own ability and is degrading to human dignity. The General Assembly further declares that to alleviate these problems a state agency is created which shall seek to eliminate and prevent discrimination because of race, religion, color, sex, age, national origin, or disability.

HISTORY: 1962 Code Section 1-360.22; 1972 (57) 2651; 1979 Act No. 24, Section 1; 1996 Act No. 426, Section 2.



Section 1-13-30. Definitions.

The following words and phrases used herein shall be construed as follows:

(a) "Commission" means the State Human Affairs Commission.

(b) "National origin" includes ancestry.

(c) "Age" means at least forty years.

(d) "Person" means individuals, labor unions and organizations, joint apprenticeship committees, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, other legal or commercial entities located in part or in whole in the State or doing business in the State, the State and any of its agencies and departments or local subdivisions of state agencies and departments; and municipalities, counties, special purpose districts, school districts and other local governments.

(e) "Employer" means any person who has fifteen or more employees for each working day in each of twenty or more calendar weeks in the current or preceding calendar year, and any agent of such a person, but such term does not include an Indian tribe or a bona fide private membership club other than a labor organization.

(f) "Employment agency" means any person regularly undertaking to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person.

(g) "Labor organization" means any agent of a labor organization, and includes any organization of any kind, any agency, or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours or other terms or conditions of employment, and any conference, general committee, joint or system board, or joint council which is subordinate to a national or international labor organization.

(h) "Employee" means an individual employed by an employer, except that the term "employee" shall not include any person elected to public office in this State, or any person chosen by such officer to be on such officer's personal staff, or an appointee on the policy-making level or an immediate adviser with respect to the exercise of the constitutional or legal powers of the office. The exemption set forth in the preceding sentence shall not include employees subject to the civil service laws of the State or any of its agencies, departments, local subdivisions, or political subdivisions of the State, local government, or local governmental agencies.

(i) "Complainant" means an individual alleging to have been aggrieved by an employment practice which is unlawful under this chapter.

(j) "Respondent" means a person against whom a charge of violation has been filed.

(k) The term "religion" means all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate to an employee's or prospective employee's religious observance or practice without undue hardship on the conduct of the employer's business.

(l) The terms "because of sex" or "on the basis of sex" include, but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work, and nothing in item (3) of subsection (h) of Section 1-13-80 shall be interpreted to permit otherwise. This subsection shall not require an employer to pay for health insurance benefits for abortion, except where the life of the mother would be endangered if the fetus were carried to term, or except where medical complications have arisen from an abortion. Provided, that nothing herein shall preclude an employer from providing abortion benefits or otherwise affect bargaining agreements in regard to abortion. This subsection shall not apply to any fringe benefit fund or insurance program which was in effect on October 31, 1978, until April 30, 1979. Until after October 31, 1979 or, if there was an applicable collective bargaining agreement in effect on October 31, 1978, until the termination of that agreement, no person who, on October 31, 1978, was providing either by direct payment or by making contributions to a fringe benefit fund or insurance program, benefits in violation of the provisions of this chapter relating to sex discrimination in employment shall, in order to come into compliance with such provisions, reduce the benefits or the compensation provided any employee on October 31, 1978, either directly or by failing to provide sufficient contributions to a fringe benefit fund or insurance program: Provided, That where the costs of such benefits on October 31, 1978 are apportioned between employers and employees, the payments or contributions required to comply with the provisions of this chapter relating to sex discrimination in employment may be made by employers and employees in the same proportion: And provided, further, That nothing in this section shall prevent the readjustment of benefits or compensation for reasons unrelated to compliance with the provisions of this chapter relating to sex discrimination in employment.

(M) "Covered entity" means an employer, employment agency, labor organization, or joint labor-management committee.

(N) "Disability" means with respect to an individual:

(1) a physical or mental impairment that substantially limits one or more of the major life activities of the individual;

(2) a record of an impairment; or

(3) being regarded as having an impairment.

The definition of "disability" must be interpreted in a manner consistent with federal regulations promulgated pursuant to the Americans with Disabilities Act of 1990, as amended, Public Law 101-336.

(O) "Auxiliary aids and services" means:

(1) qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments;

(2) qualified readers, taped texts, or other effective methods of making visually delivered materials available to individuals with visual impairments;

(3) acquisition or modification of equipment or devices; and

(4) other similar services and actions.

(P) "Direct threat" means a significant risk to the health or safety of the employee or of others that cannot be eliminated by reasonable accommodation.

(Q) "Illegal use of drugs" means the use of drugs, the possession and distribution of which is unlawful under Chapter 53, Title 44. This term does not include the use of a drug taken under supervision by a licensed health care professional or other lawful uses. Nothing in this chapter prohibits a covered entity from requiring employees to conform to drug-free workplace laws and regulations or from establishing and enforcing rules, policies, or guidelines concerning use of alcohol or illegal drugs in the workplace.

(R) "Drug" means a controlled substance as defined in Section 44-53-10.

(S) "Qualified individual with a disability" means an individual with a disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires. For the purposes of this chapter, consideration must be given to the employer's judgment as to what functions of a job are essential, and if an employer has prepared a written job description before advertising or interviewing applicants for the job, this description must be considered evidence of the essential functions of the job. "Qualified individual with a disability" does not include an employee or applicant who is currently engaging in the illegal use of drugs when the covered entity acts on the basis of the use.

(T) "Reasonable accommodation" may include:

(1) making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and

(2) job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities.

(U) "Undue hardship" means an action requiring significant difficulty or expense, when considered in light of the following factors:

(1) the nature and cost of the accommodation needed under this chapter;

(2) the overall financial resources of the facility involved in the provision of the reasonable accommodation, the number of persons employed at the facility, the effect on expenses and resources, or the impact otherwise of the accommodation upon the operation of the facility;

(3) the overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees, the number, type, and location of its facilities; and

(4) the type of operation of the covered entity, including the composition, structure, and functions of the workforce of the entity, the geographic separateness and the administrative or fiscal relationship of the facility in question to the covered entity.

HISTORY: 1962 Code Section 1-360.23; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24, Section 2; 1988 Act No. 663, Section 1; 1996 Act No. 426, Section 3.



Section 1-13-40. Creation of South Carolina Commission on Human Affairs.

(a) There is hereby created in the executive department the South Carolina Human Affairs Commission, to encourage fair treatment for, and to eliminate and prevent discrimination against, any member of a group protected by this chapter, and to foster mutual understanding and respect among all people in this State.

(b) The commission shall consist of a member from each congressional district appointed by the Governor, with the advice and consent of the Senate, and two members at large appointed by the Governor. Each member shall serve for a term of three years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired term.

(c) No member of the Commission shall serve more than two consecutive terms. A member having served two consecutive terms shall be eligible for reappointment one year after the expiration of his second term.

(d) The Governor shall appoint one of the at large members to serve as chairman and may appoint any member to serve as vice-chairman, each to serve a term of one year. In the absence of appointment of a vice-chairman, the members may elect one of their number to fill that office. The Commission may elect other officers from among its members as necessary, except that the Commissioner may be elected to serve as secretary.

(e) The Commission shall meet at such times and in such places as it may determine.

(f) A quorum for transacting business shall consist of a majority of the membership as constituted at the time of a meeting.

(g) Each member shall be entitled to one vote on each issue presented, a majority of the votes cast determining the issue. Votes may be cast only in person. Voting may be by secret ballot or by voice vote.

(h) A vacancy in the Commission shall not impair the right of the remaining members to exercise all the powers of the Commission.

(i) Members of the Commission shall be entitled to such per diem, mileage and subsistence as is provided for by law for boards, committees and commissions.

(j) The Commission shall render each year to the Governor and to the General Assembly a written report of its activities and of its recommendations.

HISTORY: 1962 Code Section 1-360.24; 1972 (57) 2651; 1979 Act No. 24, Section 3; 1983 Act No. 80, Sections 1-3; 1991 Act No. 248, Section 6; 2012 Act No. 279, Section 1, eff June 26, 2012.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2012 amendment rewrote subsection (b).



Section 1-13-50. Commissioner and personnel.

(a) The Commission shall recommend to the Governor a person who shall be employed as Commissioner and shall, with the approval of the Governor, employ such person who shall be subject to dismissal by the Commission with the approval of the Governor. The Commissioner shall be the chief administrative officer of the Commission, and shall perform such duties as are incident to such office or are required of him by the Commission.

(b) The Commissioner shall receive such compensation as may be provided by law.

(c) The Commissioner shall recommend to the Commission, and with its approval, employ attorneys, secretaries, clerks, investigators and conciliators for the expeditious discharge of the Commission's duties.

HISTORY: 1962 Code Section 1-360.25; 1972 (57) 2651; 1973 (58) 698.



Section 1-13-60. Duties of chairman and vice-chairman.

The chairman shall be the presiding officer at meetings of the Commission and shall promote the orderly transaction of its business. In the chairman's absence, or his inability to act, the vice-chairman or if no vice-chairman has been appointed or elected a commissioner designated by the chairman shall act in his stead.

HISTORY: 1962 Code Section 1-360.26; 1972 (57) 2651.



Section 1-13-70. Powers of Commission.

The Commission shall have the power:

(a) To establish and maintain its principal office in the city of Columbia and such other offices within the State as it may deem necessary.

(b) To adopt bylaws.

(c) To promulgate, in accordance with the provisions of this chapter, regulations including, but not limited to, regulations requiring the posting of notices prepared or approved by the Commission and the submission of equal employment opportunity plans and reports by any state agency or department or local subdivisions of a state agency or department, according to a format and schedule approved by the Commission.

(d) To formulate policies to effectuate the purposes of this chapter and to make recommendations to appropriate parties in furtherance of such policies.

(e) To obtain and utilize upon request the services of all governmental departments and agencies.

(f) To create or recognize advisory agencies and conciliation councils, local, regional, or statewide, as will aid in effectuating the purposes of this chapter and of Section 3 of Article I of the Constitution of this State. The commission may empower these agencies and councils to study problems of discrimination in all or specific fields of human affairs or in specific instances of discrimination because of race, religion, color, sex, age, national origin, or disability and to foster through community effort, or otherwise, goodwill, cooperation, and conciliation among the groups and elements of the population of the State. These agencies and councils also may make recommendations to the commission for the development of policies and procedures in general and in specific instances and for programs of formal or informal education which the commission may in turn recommend to the appropriate state agency. These advisory agencies and conciliation councils, as far as practicable, must be composed of representative citizens.

(g) To seek the understanding and cooperation of or to enter into agreement with any existing or later-created councils, agencies, commissions, task forces, institutions or organizations, public or private, which are, in the judgment of the Commission, dedicated to the promotion of human rights and affairs.

(h) To issue publications and results of investigations and research as in its judgment will tend to promote goodwill and the betterment of human affairs.

(i) To require from any state agency or department or local subdivisions of a state agency or department such reports and information at such times as it may deem reasonably necessary to effectuate the purposes of this chapter.

(j) To prepare and distribute copies of this chapter, of any regulations promulgated pursuant to subsection (c) of this section, of policies formulated pursuant to subsection (d) of this section or of any other materials effectuating the purposes of this chapter; to make the chapter available to the public and to require the chapter to be posted in places conspicuous to employees of state agencies or departments or local subdivisions of a state agency or department and to applicants for employment therewith.

(k) To cooperate with the United States Equal Employment Opportunity Commission created by the Civil Rights Act of 1964 (78 Stat. 241) in order to achieve the purposes of that act and with other Federal, State and local agencies and departments.

(l) To accept reimbursement pursuant to section 709(b) of the Civil Rights Act of 1964 (78 Stat. 241) for services rendered to the United States Equal Employment Opportunity Commission.

(m) To accept gifts or bequests, grants or other donations, public or private.

(n) To investigate problems in human affairs in the State and in connection therewith, to hold hearings, to request the attendance of persons who shall give testimony, to receive for the record of any such hearing written statements, documents, exhibits and other items pertinent to the subject matter of any such hearing, and following any such investigation or hearing to issue such report and recommendations as in its opinion will assist in effectuating the purposes of this chapter.

(o) To receive and resolve complaints in accordance with the provisions of Section 1-13-90.

(p) Pursuant to subsections (e) and (i), if a person fails to permit access, or otherwise refuses to cooperate, the Commission may request an order of a court of competent jurisdiction requiring access and other related good faith compliance.

(q) To furnish technical assistance requested by persons subject to this chapter to assist them in their compliance with this chapter, the regulations promulgated hereunder, a conciliation agreement or an order issued thereunder.

(r) To petition for an order of a court of competent jurisdiction requiring compliance with an order issued by the Commission pursuant to the procedure set forth in item (16) of subsection (c) of Section 1-13-90; provided, that a complainant, respondent or intervenor aggrieved by an order of the Commission is entitled to judicial review. The procedure for compliance, enforcement or review shall be as set forth in item (19) of subsection (c) of Section 1-13-90.

(s) To institute proceedings in a court of competent jurisdiction, for cause shown, to prevent or restrain any person from violating any provision of this chapter.

(t) To contract with persons and organizations to perform services as it may deem reasonably necessary to effectuate the purposes of this chapter and to accept reimbursement for services rendered pursuant to the contract.

(u) To make contractual agreements, within the scope and authority of this chapter, with any agency of the federal government, which agreements may include provisions under which the Federal Equal Employment Opportunity Commission shall refrain from processing a charge in South Carolina in any class specified in such agreements.

(v) To perform the functions specified in this chapter.

HISTORY: 1962 Code Section 1-360.27; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24 Sections 4-7; 1996 Act No. 426, Section 4.



Section 1-13-80. Unlawful employment practices; exceptions.

(A) It is an unlawful employment practice for an employer:

(1) to fail or refuse to hire, bar, discharge from employment or otherwise discriminate against an individual with respect to the individual's compensation or terms, conditions, or privileges of employment because of the individual's race, religion, color, sex, age, national origin, or disability;

(2) to limit, segregate, or classify employees or applicants for employment in a way which would deprive or tend to deprive an individual of employment opportunities, or otherwise adversely affect the individual's status as an employee, because of the individual's race, color, religion, sex, age, national origin, or disability;

(3) to reduce the wage rate of an employee in order to comply with the provisions of this chapter relating to age.

(B) It is an unlawful employment practice for an employment agency to fail or refuse to refer for employment or otherwise to discriminate against an individual because of the individual's race, color, religion, sex, age, national origin, or disability, or to classify or refer for employment an individual on the basis of the individual's race, color, religion, sex, age, national origin, or disability.

(C) It is an unlawful employment practice for a labor organization:

(1) to exclude or to expel from its membership or otherwise to discriminate against an individual because of the individual's race, color, religion, sex, age, national origin, or disability;

(2) to limit, segregate, or classify its membership or applicants for membership or to classify or fail or refuse to refer for employment an individual in a way which would deprive or tend to deprive an individual of employment opportunities or would limit employment opportunities or otherwise adversely affect the individual's status as an employee or as an applicant for employment because of the individual's race, color, religion, sex, age, national origin, or disability;

(3) to cause or attempt to cause an employer to discriminate against an individual in violation of this section.

(D) It is an unlawful employment practice for a covered entity:

(1) to exclude or otherwise deny equal jobs or benefits to a qualified individual because of a known disability of an individual with whom the qualified individual is known to have a relationship or association;

(2) to fail or make reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operations of the business of the covered entity; or to deny employment opportunities to a job applicant or employee who is an otherwise qualified individual with a disability, if the denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant;

(3) to use qualification standards, employment tests, or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test, or other selection criteria, as used by the covered entity, is shown to be job related for the position in question and is consistent with business necessity;

(4) to fail to select and administer tests concerning employment in the most effective manner to ensure that, when the test is administered to a job applicant or employee who has a disability that impairs sensory, manual, or speaking skills, the test results accurately reflect the skills, aptitude, or whatever other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual, or speaking skills of the employee or applicant, except where the skills are the factors that the test purports to measure.

(E) It is an unlawful employment practice for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against an individual because of the individual's race, color, religion, sex, national origin, or disability in admission to or employment in a program established to provide apprenticeship or other training.

(F) It is an unlawful employment practice for an employer to discriminate against an employee or applicant for employment, for an employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against an individual or for a labor organization to discriminate against a member or applicant for membership because the individual has opposed a practice made an unlawful employment practice by this chapter or because the individual has made a charge, testified, assisted, or participated in an investigation, proceeding, or hearing under this chapter.

(G) It is an unlawful employment practice for an employer, labor organization, employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization or relating to a classification or referral for employment by the employment agency or relating to admission to or employment in a program established to provide apprenticeship or other training by the joint labor-management committee indicating a preference, limitation, specification, or discrimination based on race, color, religion, sex, national origin, or disability, except that the notice or advertisement may indicate a preference, limitation, specification, or discrimination based on religion, sex, or national origin when religion, sex, or national origin is a bona fide occupational qualification for employment.

(H) It is unlawful for an employer, labor organization, or employment agency to print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization or relating to a classification or referral for employment by the employment agency indicating a preference, limitation, specification, or discrimination based on age.

(I) Notwithstanding any other provision of this chapter:

(1) It is not an unlawful employment practice for an employer to employ employees, for an employment agency to classify or refer for employment an individual, for a labor organization to classify its membership or to classify or refer for employment an individual, or for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining programs to admit or employ an individual in a program on the basis of the individual's religion, sex, or national origin in those certain instances where religion, sex, or national origin is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

(2) It is not an unlawful employment practice for a party subject to the provisions of this section to compile or assemble information as may be required pursuant to Section 1-13-70(i) or Federal Equal Employment Opportunity Commission or federal contract compliance requirements or pursuant to another law not inconsistent with this chapter.

(3) It is not an unlawful employment practice for an employer to apply different standards of compensation or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system or a system which measures earnings by quantity or quality of production or to employees who work in different locations if the differences are not the result of an intention to discriminate because of race, religion, color, sex, national origin, or disability; nor is it an unlawful employment practice for an employer to give and to act upon the results of a professionally developed ability test if the test, its administration, or action upon the results is not designed, intended, or used to discriminate because of race, color, religion, sex, national origin, or disability. It is not an unlawful employment practice under this chapter for an employer to differentiate upon the basis of sex in determining the amount of wages or compensation paid or to be paid to employees of the employer if the differentiation is authorized by Section 6(d) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. 206(d)).

(4) Nothing contained in this chapter applies to a business or enterprise on or near an Indian reservation with respect to a publicly announced employment practice of the business or enterprise under which a preferential treatment is given to an individual because the individual is an Indian living on or near a reservation.

(5) This chapter does not apply to a religious corporation, association, educational institution, or society with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, educational institution, or society of its activities. It is not an unlawful employment practice for a school, college, university, or other educational institution or institution of learning to hire and employ employees of a particular religion if the school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, or other educational institution or institution of learning is directed toward the propagation of a particular religion.

(6) Nothing contained in this chapter may be interpreted to require an employer, employment agency, labor organization, or joint labor-management committee subject to this chapter to grant preferential treatment to an individual or to a group because of race, color, religion, sex, national origin, or disability of the individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of a race, color, religion, sex, national origin, or disability employed by an employer, referred or classified for employment by an employment agency or labor organization admitted to membership or classified by a labor organization, or admitted to, or employed in, an apprenticeship or other training program in comparison with the total number or percentage of persons of the race, color, religion, sex, national origin, or disability in a community, state, section, or other area or in the available work force in a community, state, section, or other area.

(7) It is not unlawful for an employer, employment agency, or labor organization:

(i) to take an action otherwise prohibited under this chapter where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business or where the differentiation is based on reasonable factors other than age;

(ii) to observe the terms of a bona fide seniority system or a bona fide employee benefit plan such as retirement, pension, or insurance plan which is not a subterfuge to evade the purposes of this chapter except that no employee benefit plan may excuse the failure to hire an individual.

Notwithstanding the provisions of subitem (ii), no seniority system or employee benefit plan may require or permit the involuntary retirement of an individual covered by the provisions of this chapter relating to age because of the age of the individual; however, employees covered by a collective bargaining agreement which was in effect on June 30, 1986, and which would otherwise be prohibited by the provisions of this subitem, this subitem takes effect upon the termination of the agreement or on January 1, 1990, whichever occurs first.

(8) Nothing in this chapter may be construed to prohibit compulsory retirement of an employee who has attained sixty-five years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or high policymaking position, if the employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings, or deferred compensation plan or a combination of these plans of the employer of the employee which equals in aggregate at least forty-four thousand dollars.

(9) In applying subsection (I)(8), the retirement benefit test, if a retirement benefit is in a form other than a straight life annuity with no ancillary benefits or if employees contribute to a plan or make rollover contributions, the benefit must be adjusted in accordance with regulations prescribed by the commissioner so that the benefit is the equivalent of a straight life annuity with no ancillary benefits under a plan to which employees do not contribute and under which no rollover contributions are made.

(10) Nothing in this chapter relating to age discrimination in employment may be construed to prohibit compulsory retirement of an employee who has attained seventy years of age and who is serving under a contract of unlimited tenure or similar arrangement providing for unlimited tenure at an institution of higher education. This item is effective until December 31, 1993.

(11) It is an unlawful employment practice for a person to forcibly resist, prevent, impede, or interfere with the commission or any of its members or representatives in the lawful performance of duty under this chapter.

(12) It is not unlawful for an employer which is the State, a political subdivision of the State, an agency or instrumentality of the State or of a political subdivision of the State, or an interstate agency to fail or refuse to hire or to discharge an individual because of the individual's age if the action is taken:

(i) with respect to the employment of an individual as a firefighter or as a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable law on March 3, 1983;

(ii) pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purposes of this chapter.

This item is effective until December 31, 1993.

The term "firefighter" means an employee the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position.

The term "law enforcement officer" means an employee the duties of whose position are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of the State, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purpose of this item, "detention" includes the duties of employees assigned to guard individuals incarcerated in a penal institution.

Nothing contained in items (8), (10), and (12) may override Sections 9-1-1530 and 9-1-1537.

(13) It is not an unlawful employment practice for a private employer to give preference in employment to a veteran. This preference is also extended to the veteran's spouse if the veteran has a service-connected permanent and total disability. A private employer who gives a preference in employment provided by this item does not violate any other provision of this chapter by virtue of giving the preference. For purposes of this item, "veteran" has the same meaning as provided in Section 25-11-40.

HISTORY: 1962 Code Section 1-360.28; 1972 (57) 2651; 1979 Act No. 24, Section 8; 1988 Act No. 663, Section 2; 1996 Act No. 426, Section 5; 2014 Act No. 210 (H.4922), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 210, Section 1, added subsection (I)(13), relating to veteran employment preference.



Section 1-13-85. Medical examinations and inquiries.

(A) The prohibition against unlawful employment practices set forth in Section 1-13-80 (a) through (d) includes the prohibition against conducting medical examinations and inquiries except as provided for in this section.

(B) Except as provided in subsection (C), a covered entity must not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of the disability. A covered entity may make preemployment inquiries into the ability of an applicant to perform job-related functions.

(C) A covered entity may require a medical examination after an offer of employment has been made to a job applicant and before the commencement of the employment duties of the applicant, and may condition an offer of employment on the results of the examination, if:

(1) all entering employees are subjected to the examination regardless of disability;

(2) information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:

(a) supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;

(b) first aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment;

(c) government officials investigating compliance with this chapter must be provided relevant information on request; and

(3) the results of the examination are used only in accordance with this chapter.

(D) For purposes of this chapter, drug and alcohol exams, tests, or screens may not be considered a medical examination.

(E)(1) A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job-related and consistent with business necessity.

(2) A covered entity may conduct voluntary medical examinations including voluntary medical histories which are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee to perform job-related functions.

(3) Information obtained under subsection (E)(2) regarding the medical condition or history of an employee is subject to the requirements of subsection (C)(2) and (3).

(F)(1) It may be a defense to a charge of discrimination under this chapter that an alleged application of qualification standards, tests, or selection criteria that screens out or tends to screen out or otherwise denies a job or benefit to an individual with a disability has been shown to be job related and consistent with business necessity, and the performance cannot be accomplished by reasonable accommodation, as required under this title.

(2) The term "qualification standards" may include a requirement that an individual may not pose a direct threat to the safety of that individual or of other individuals in the workplace.

(3) This chapter may not prohibit a religious corporation, association, educational institution, or society from giving preference in employment to individuals of a particular religion to perform work connected with the carrying on of its activities by the corporation, association, educational institution, or society. Under this chapter, a religious organization may require that all applicants and employees conform to the religious tenets of the organization.

(4) If an individual has an infectious or communicable disease that is transmitted to others through the handling of food, that is included on the list developed by the Secretary of Health and Human Services pursuant to the requirements of the Americans with Disabilities Act of 1990, Public Law 101-336, and which cannot be eliminated by reasonable accommodation, a covered entity may refuse to assign or continue to assign the individual to a job involving food handling.

Nothing in this chapter may be construed to preempt, modify, or amend a state, county, or local law, ordinance, or regulation applicable to food handling which is designed to protect the public health from individuals who pose a significant risk to the health or safety of others and which cannot be eliminated by reasonable accommodation, pursuant to the list of infectious or communicable diseases and the modes of transmissibility published by the Secretary of Health and Human Services.

HISTORY: 1996 Act No. 426, Section 1.



Section 1-13-90. Complaints, investigations, hearings and orders.

(a) Any person shall complain in writing under oath or affirmation to the Commission within one hundred eighty days after the alleged discriminatory practice occurred. The Commissioner, his employees or agents, shall assist complainants in reducing verbal complaints to writing and shall assist in setting forth such information as may be required by the Commission. The Commission shall serve a copy of the complaint upon the respondent within ten days after the complaint is received by the Commission, except that if the Commission determines for good cause that such service will impede its investigation of the complaint, it shall serve notice of the complaint, including the date, place, and circumstances of the alleged unlawful employment practice upon the respondent within ten days after the complaint is received by the Commission.

(b) Any complainant who is a member of the Commission shall be disqualified from participation except as the complainant in the processing and resolution of the complaint.

(c) For complaints asserting expressly or in substance a violation by a state agency or department or local subdivisions of a state agency or department of Section 1-13-80 the procedure shall be as follows:

(1) The Commissioner shall assign one or more of his employees or agents to investigate the complaint, in which case one shall be designated the investigator in charge of the complaint. Information gathered during an investigation under this subsection shall not be made public by the Commission, its officers or employees, except for information made public as a result of being offered or received into evidence in an action brought under this subsection.

(2) The Chairman of the Commission or, upon the request of the Chairman, the Commissioner shall designate a member of the Commission to supervise the processing of the complaint.

(3) The complaint may be resolved at any time before a hearing by conference, conciliation and persuasion with the complainant and the respondent, such resolution to be embodied in a conciliation agreement, which shall include an agreement by the respondent to refrain from committing unlawful discriminatory practices in the future, and which may contain such further provisions as are agreed upon by the complainant and the respondent. No conciliation agreement shall be deemed an effective resolution by the Commission unless the supervisory commission member shall have reviewed and approved the terms thereof. Positions taken by a witness in connection with such efforts toward conciliation shall not be made public or used against the interest of the witness in a subsequent proceeding.

(4) In undertaking its investigation of a complaint the Commission shall have the authority:

(i) To issue a subpoena or subpoena duces tecum and thereby compel attendance of witnesses or production for examination of books, papers, and records, whenever it is deemed necessary to compel the attendance of witnesses, or the production for examination of any books, payrolls, personnel records, correspondence, documents, papers or any other evidence relating to any matter under investigation or in question before the Commission. The power may be exercised only by the joint action by the Chairman of the Commission and the Commissioner.

(ii) To require any party or witness to answer interrogatories at any time after the complaint is filed.

(iii) To take depositions of witnesses including any party pursuant to a complaint or investigation made by the Commission.

(iv) Pursuant to subitems (i), (ii), (iii), above, if a person fails to permit access, fails to comply with a subpoena, refuses to have his or her deposition taken, refuses to answer interrogatories, or otherwise refuses to allow discovery, the Commission may request an order of a court of competent jurisdiction requiring discovery and other related good faith compliance.

(5) If not sooner resolved, the investigator shall upon completion of his investigation submit to the supervisory commission member a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that a panel of commission members be designated to hear the complaint. The supervisory commission member, after review of the case file and the statement and recommendation of the investigator shall issue an order either of dismissal or for a hearing, which order shall not be subject to judicial or other further review.

(6) If the order be of dismissal, the supervisory commission member shall mail a copy of the order to the complainant and the respondent at their last known addresses.

(7) If the order be for a hearing, the supervisory commission member shall annex thereto a notice and a copy of the complaint and require the respondent to answer the complaint at a hearing at a time and place specified in the notice and shall serve upon the respondent a copy of the order, the complaint, and the notice.

(8) At any time before a hearing a complaint may be amended by the supervisory commission member upon the request of the investigator or of the complainant or of the respondent. Complaints may be amended during a hearing only upon a majority vote of the panel of commission members for such hearing.

(9) Upon request by any party, the Commissioner shall issue appropriate subpoenaes or subpoenaes duces tecum to any witnesses or other custodians of documents desired to be present at the hearing, or at prehearing depositions, unless the Commissioner determines that issuance of the subpoenaes or subpoenaes duces tecum would be unreasonable or unduly burdensome.

(10) Upon notification by any party that any party or witness has failed to permit access, failed to comply with a subpoena or subpoena duces tecum, refused to have his or her deposition taken, refused to answer interrogatories, or otherwise refused to allow discovery, the Commission, shall, upon notice to the party or witness, apply to a court of competent jurisdiction for an order requiring discovery and other good faith compliance unless the Commission determines that the discovery would be unreasonably or unduly burdensome.

(11) Upon request by the supervisory commission member, the Chairman of the Commission shall designate a panel of three members of the Commission to sit as the Commission to hear the complaint; provided, that no member of the Commission shall be a member of a panel to hear a complaint for which he has been a supervisory commission member.

(12) At any hearing held pursuant to this subsection, the case in support of the complaint shall be presented before the panel by one or more of the commission's employees or agents, and, with consent of the panel, by legal representatives of the complaining party; provided, that endeavors at conciliation by the investigator shall not be received into evidence nor otherwise made known to the members of the panel.

(13) The respondent shall submit a written answer to the complaint and appear at such hearing in person or by counsel and may submit evidence. The respondent shall have the power reasonably and fairly to amend his answer.

(14) The complainant shall be permitted to be present and submit evidence.

(15) Proceedings under this section shall be subject to the Administrative Procedures Act, Sections 1-23-310 through 1-23-400 of the Code of Laws of South Carolina, 1976, as amended, and in case of conflict between the provisions of this chapter and the Administrative Procedures Act, the Administrative Procedures Act shall govern. A recording of the proceedings shall be made, which may be subsequently transcribed upon request and payment of a reasonable fee by the complainant or the respondent. The fee shall be set by the Commission or upon motion of the panel, in which case copies of such transcription shall be made available to the complainant or the respondent upon request and payment of a reasonable fee to be set by the Commission.

(16) If upon all the evidence at the hearing the panel shall find that the respondent has engaged in any unlawful discriminatory practice, it shall state its findings of fact and serve upon the respondent in the name of the Commission an opinion and order requiring that such unlawful discriminatory practice be discontinued and requiring such other action including, but not limited to, hiring, reinstatement or upgrading of employees, with or without back pay to the persons aggrieved by such practice as, in the judgment of the panel, will effectuate the purposes of this chapter. Back pay liability shall not accrue from a date more than two years prior to the filing of a charge with the Commission. The Commission may retain jurisdiction of any such case until it is satisfied of compliance by the respondent with its order.

(17) If upon all the evidence at the hearing the panel shall find that the respondent has not engaged in any such unlawful discriminatory practice, the panel shall state its findings of fact and serve upon the complainant and the respondent an opinion and order dismissing the complaint as to the respondent.

(18) A copy of the opinion and order of the Commission shall be delivered in all cases to the Attorney General and to such other public officers as the Commission deems proper. Copies of the opinion and order shall be available to the public for inspection upon request, and copies shall be made available to any person upon payment of a reasonable fee set by the Commission.

(19)(i) If an application for review is made to the commission within fourteen days from the date the order of the commission is given, the commission, for good cause shown, shall review the order and evidence, receive further evidence, rehear the parties or their representatives, and, if proper, amend the order.

(ii) The order of the commission, as provided in item (16) of subsection (c) of this section, if not reviewed in due time, or an order of the commission upon review, as provided for in subitem (i) of item (19) of this subsection, is conclusive and binding as to all questions of fact unless clearly erroneous in view of the reliable, probative, and substantive evidence in the whole record. Either party to the dispute, within thirty days after receipt of notice to be sent by registered mail of the order may appeal the decision of the commission to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). In case of an appeal from the decision of the commission, the appeal operates as a supersedeas for thirty days only, unless otherwise ordered by the administrative law judge, and the respondent is required to comply with the order involved in the appeal or certification until the questions at issue are fully determined in accordance with the provisions of this chapter.

(iii) The commission may institute a proceeding for enforcement of its order of item (16) of subsection (c) of this section, or its amended order of subitem (i) of item (19) of this subsection after thirty days from the date of the order, by filing a notice of appeal in the court of common pleas of the county in which the hearing occurred, or where a person required in the order to cease and desist from a practice which is the subject of the commission's order, or to take other affirmative action, resides, or transacts business.

If no appeal pursuant to subitem (ii) of item (19) of this subsection is initiated, the commission may obtain a decree of the court for enforcement of its order upon a showing that a copy of the petition for enforcement was served upon the party subject to the dictates of the commission's order.

(d) For complaints asserting expressly or in substance a violation of Section 1-13-80 by employers, employment agencies or labor organizations, including municipalities, counties, special purpose districts, school districts, and local governments, but not including employers, employment agencies or labor organizations covered by Section 1-13-90(c), the procedure shall be as follows:

(1) The Commissioner shall assign one or more of his employees or agents to investigate the complaint, in which case one shall be designated the investigator in charge of the complaint.

(2) The Commission shall institute an investigation by its employees to ascertain the facts relating to such alleged unlawful employment practice. In its investigation of a charge filed under this chapter, the Commission or its designated employees shall at all reasonable times have access to, for the purposes of examination, and the right to copy any evidence of any person being investigated that relates to unlawful employment practices covered by this chapter and is relevant to the charge under investigation. If any persons fail to permit access to such evidence, the Commission may issue a subpoena duces tecum and thereby compel the production for examination and copying of such evidence. If any person fails to comply with a subpoena issued under this chapter, the Commission may request an order of a court of competent jurisdiction requiring compliance with the subpoena. The person against whom an order of court is sought shall be given at least four days' notice of the time and place of the court hearing and may appear and oppose the granting of any order. Any person may, after giving the Commission at least four days' notice, move before a court of competent jurisdiction for an order quashing any subpoena issued under this subsection. Information gathered during an investigation under this subsection shall not be made public by the Commission, its officers or employees, except for information made public as a result of being offered or received into evidence in an action brought under this subsection.

(3) The complaint may be resolved at any time by conference, conciliation and persuasion with the complainant and the party complained of, such resolution to be embodied in a conciliation agreement, which may include an agreement by the respondent to refrain from committing unlawful discriminatory practices in the future, and which may contain such further provisions as are agreed upon by the complainant and the party complained of. Nothing said or done during and as part of such informal endeavors may be made public by the Commission or used as evidence in a subsequent proceeding.

(4) If not sooner resolved, the investigator shall upon completion of his investigation submit to the Commissioner a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that the Commission bring an action in equity in circuit court against the respondent. The Commissioner, after a review of the case file and the statement and recommendation of the investigator, may issue an order either to dismiss the charge or to bring an action in equity in circuit court against the respondent, which order shall not be subject to judicial or other further review.

(5) If the order be of dismissal, the Commissioner shall mail a copy of the order to the complainant and to the respondent at their last known addresses.

(6) If a charge filed with the commission by a complainant pursuant to this chapter is dismissed by the commission, or if within one hundred eighty days from the filing of the charge the commission has not filed an action under this chapter or entered into a conciliation agreement to which the complainant is a party, the complainant may bring an action in equity against the respondent in circuit court. The action must be brought within one year from the date of the violation alleged, or within one hundred twenty days from the date the complainant's charge is dismissed, whichever occurs earlier, except that this period may be extended by written consent of the respondent.

(7) If within thirty days after issuance of its determination the Commission is unable to secure from the respondent a conciliation agreement acceptable to the Commission, or if the Commission determines after investigation that the respondent has violated the terms of a conciliation agreement, the Commission may bring an action in equity against the respondent in circuit court. Such action shall be brought within one year from the date of the violation alleged, except that this period may be extended by written consent of the respondent.

(8) No action may be brought under this chapter by a complainant if an action based on the same charge has been brought by the Commission, and no action may be brought under this chapter by the Commission if an action based on the same charge has been brought by the complainant. No action may be brought under this chapter if an action alleging essentially the same facts and seeking relief for the same complainant has been brought in any federal court. Any action brought under this chapter shall be promptly dismissed if an action alleging essentially the same facts and seeking relief for the same complainant is brought in any federal court.

(9) If the court finds that the respondent has intentionally engaged in or is intentionally engaging in an unlawful employment practice charged in the complaint, the court may enjoin the respondent from engaging in such unlawful employment practice, and order such affirmative action as may be appropriate, which may include, but is not limited to, reinstatement of hiring of employees, with or without back pay payable by the employer, employment agency, or labor organization, as the case may be, responsible for the unlawful employment practice or any other equitable relief as the court deems appropriate. Back pay liability shall not accrue from a date more than two years prior to the filing of a charge with the Commission. Unemployment compensation, interim earnings, or amount earnable with reasonable diligence, by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable. No order of the court shall require the admission or reinstatement of an individual as a member of a union, of the hiring, reinstatement, or promotion of an individual as an employee, or the payment to him of any back pay if such individual was refused admission, suspended or expelled, or was refused employment or advancement or was suspended or discharged for any reason other than discrimination on account of race, color, religion, sex, age or national origin in violation of this chapter, or discrimination in violation of subsection (e) of Section 1-13-80.

(e) For complaints of the existence or occurrence of a practice asserted to be discriminatory on the basis of race, religion, color, age, sex, national origin, or disability, other than those discriminatory practices declared unlawful by Section 1-13-80, or of any other dispute regarding human affairs, the procedure of the commission is as follows:

The commissioner shall assign one or more of the commission's employees or agents who may resolve the complaint by conference, conciliation, and persuasion with the complainant and the respondent, the resolution to be embodied in a conciliation agreement which shall include such provisions as are agreed upon by the complainant and the respondent. If the employee or agent is unable after reasonable efforts to resolve the complaint, the employee or agent shall withdraw from the matter and not participate further and the commission file of the complaint must be closed. If the complainant and the respondent thereafter resolve the complaint and submit a record of the resolution to the commission, the record must be entered into the commission file of the complaint.

(f) If in the course of processing any complaint under the procedure set forth in (e) above sufficient facts shall appear warranting the processing of the complaint under the procedure provided by subsection (c) or (d) of this section upon notice to the complainant and to the respondent, such other procedure shall thereafter be followed for the processing of the complaint.

(g) The Commission shall establish such rules as may be necessary to govern, expedite and effectuate the procedures prescribed in this section.

HISTORY: 1962 Code Section 1-360.29; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24 Section 9; 1990 Act No. 333, Section 1; 1996 Act No. 426, Section 6; 2006 Act No. 387, Section 1, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment, subparagraph (c)(19)(ii), in the second sentence substituted "Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D)" for "court of common pleas of the county in which the hearing occurred, or in which the respondent resides or has his principal office", and in the third sentence substituted "administrative law judge" for "court"; in subparagraph (c)(19)(iii), substituted "date" for "day" and"notice of appeal" for "petition"; and made nonsubstantive changes throughout.



Section 1-13-100. Construction and application of chapter.

Nothing in this chapter may be construed to create a cause of action other than those specifically described in Section 1-13-90 of this chapter. Nothing in this chapter may be construed to create a cause of action against a person not covered by Title VII of the Civil Rights Act of 1964, as amended, 42 U. S. C. Section 2000e et seq., if the cause of action arises from discrimination on the basis of race, color, religion, sex, or national origin. Nothing in this chapter may be construed to create a cause of action against a person not covered by the Age Discrimination in Employment Act of 1967, as amended, 29 U. S. C. Section 621 et seq., if the cause of action arises from discrimination on the basis of age. Nothing in this chapter may be construed to create a cause of action against a person not covered by the Americans with Disabilities Act of 1990, as amended, Public Law 101-336.

HISTORY: 1962 Code Section 1-360.30; 1972 (57) 2651; 1979 Act No. 24, Section 10; 1996 Act No. 426, Section 7.



Section 1-13-110. Affirmative action plans by State agencies; approval by Commission; action by General Assembly.

Each State agency shall develop an Affirmative Action Plan to assure equitable employment for members of minorities (race and sex) and shall present such Plans to the Human Affairs Commission. On or before February 1 of each year, the Human Affairs Commission shall submit a report to the General Assembly concerning the status of the Affirmative Action Plans of all State agencies. If any Affirmative Action Plans have been disapproved, the report shall contain the reasons for such disapproval. If the General Assembly takes no action within sixty (60) days on those Plans which have been disapproved, the action of the Human Affairs Commission shall be final.

HISTORY: 1978 Act No. 644, Part II, Section 3A.






CHAPTER 15 - COMMISSION ON THE STATUS OF WOMEN

Section 1-15-10. Commission created; appointment, qualifications and terms of members; vacancies.

There is created a Commission on Women to be composed of sixteen members appointed by the Governor with the advice and consent of the Senate from among persons with a competency in the area of public affairs and women's activities. One member must be appointed from each congressional district and the remaining members from the State at large. The commission must be under and a part of the Department of Administration. Members of the commission shall serve for terms of four years and until their successors are appointed and qualify, except of those members first appointed after the expansion of the commission to fifteen members, two members shall serve a term of one year, two members shall serve a term of two years, two members shall serve a term of three years, and two members shall serve a term of four years. Members appointed prior to and after the expansion of the commission to fifteen members must be designated by the Governor as being appointed to serve either from a particular congressional district or at large. The member first appointed from the Seventh Congressional District after the expansion of the commission to sixteen members shall serve a four-year term. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. No member must be eligible to serve more than two consecutive terms.

HISTORY: 1962 Code Section 9-451; 1970 (56) 2321; 1978 Act No. 591, Section 1; 1993 Act No. 181, Section 8; 2008 Act No. 249, Section 1, eff upon approval (became law without the Governor's signature on June 5, 2008); 2012 Act No. 279, Section 2, eff June 26, 2012; 2014 Act No. 121 (S.22), Pt V, Section 7.F, eff July 1, 2015.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2008 amendment rewrote this section.

The 2012 amendment substituted "sixteen" for "fifteen"; inserted "The member first appointed from the Seventh Congressional District after the expansion of the commission to sixteen members shall serve a four-year term."; and, made other, nonsubstantive, changes.

2014 Act No. 121, Section 7.F, in the third sentence, substituted "Department of Administration" for "Office of the Governor".



Section 1-15-20. Per diem, mileage and subsistence.

The members of the Commission shall be paid the usual per diem, mileage and subsistence as provided by law for members of boards, commissions and committees to be paid from the general fund of the State.

HISTORY: 1962 Code Section 9-452; 1970 (56) 2321.



Section 1-15-30. Organization; officers; quorum.

The commission shall meet as soon after appointment as practicable and shall organize itself by electing one of its members as chairman, one of its members as vice-chairman, and one of its members as secretary. A quorum for transacting business at all meetings of the commission shall consist of a majority of the membership of the commission.

HISTORY: 1962 Code Section 9-453; 1970 (56) 2321; 1978 Act No. 591, Section 2.



Section 1-15-40. Duties.

(1) The commission shall study the status of women and make periodic reports to the Governor with its recommendations concerning the following areas:

(a) Education needs and education opportunities pertaining to women.

(b) Social insurance and tax laws as they affect the net earnings and other income of women.

(c) Federal and state labor laws dealing with such matters as hours, night work and wages to determine whether they are accomplishing the purposes for which they were established and whether they should be adapted to changing technological, economic and social conditions.

(d) Differences in legal treatment of men and women in regard to political and civil rights, property rights, and family relations.

(e) New and expanded services that may be required for women as wives and mothers, and workers, including education, counseling, training, home services, and arrangements for care of children during the working day.

(f) The employment policies and practices of the State of South Carolina with reference to additional affirmative steps which should be taken through legislation, executive or administrative action to assure nondiscrimination on the basis of sex and to enhance constructive employment opportunities for women.

(g) At appropriate intervals of five or more years, an updated report shall be issued by the commission.

(2) The commission shall also be empowered to:

(a) Receive and disburse state and federal grants for furtherance of the commission's objectives.

(b) Disseminate pertinent material relating to the rights, responsibilities and status of women.

HISTORY: 1962 Code Section 9-454; 1970 (56) 2321; 1978 Act No. 591, Section 3.



Section 1-15-50. Cooperation.

All executive departments and agencies of the State government shall cooperate with the Commission in the performance of its duties.

HISTORY: 1962 Code Section 9-455; 1970 (56) 2321.






CHAPTER 17 - INTERSTATE COOPERATION

Section 1-17-10. Commission on Interstate Cooperation.

The Commission on Interstate Cooperation shall be composed of fifteen members, namely: The five members of the Committee on Interstate Cooperation of the Senate, the five members of the Committee on Interstate Cooperation of the House of Representatives and five officials of the State government named by the Governor, one of whom shall be designated by him as the chairman of the Commission. The State officials, when so named, shall serve ex officio. The Governor shall be an honorary member of the Commission.

HISTORY: 1962 Code Section 9-101; 1952 Code Section 9-101; 1942 Code Section 3442-14; 1936 (39) 1322.



Section 1-17-20. Committee on Interstate Cooperation of Senate.

The standing Committee on Interstate Cooperation of the Senate shall consist of five Senators. The members and chairman of this Committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the Senate. The Lieutenant Governor may serve ex officio as one of the five members of this Committee.

HISTORY: 1962 Code Section 9-102; 1952 Code Section 9-102; 1942 Code Section 3442-12; 1936 (39) 1322.



Section 1-17-30. Committee on Interstate Cooperation of House of Representatives.

The standing Committee on Interstate Cooperation of the House of Representatives shall consist of five members. The members and chairman of this Committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the House of Representatives.

HISTORY: 1962 Code Section 9-103; 1952 Code Section 9-103; 1942 Code Section 3442-13; 1936 (39) 1322.



Section 1-17-40. Terms of members of Commission and Committees.

The standing Committee of the Senate and the standing Committee of the House of Representatives shall function during the regular sessions of the legislature and also during the interim periods between such sessions. Their members shall serve until their successors are designated and they shall respectively constitute the Senate and House councils of the American Legislators' Association for this State. The terms of each administration member of the Commission appointed by the Governor shall extend until the next gubernatorial inauguration and thereafter until his successor is appointed.

HISTORY: 1962 Code Section 9-104; 1952 Code Section 9-104; 1942 Code Section 3442-17; 1936 (39) 1322.



Section 1-17-50. Duties of Commission.

The South Carolina Commission on Interstate Cooperation shall encourage and arrange conferences with officials of other states and of other units of government, carry forward the participation of this State as a member of the council of state governments, both regionally and nationally, and formulate proposals for cooperation between this State and other states.

HISTORY: 1962 Code Section 9-105; 1952 Code Section 9-105; 1942 Code Section 3442-11; 1936 (39) 1322.



Section 1-17-60. Committees established by Commission to conduct conferences and formulate proposals concerning cooperation; advisory boards.

The Commission shall establish such committees as it deems advisable to conduct conferences and to formulate proposals concerning subjects of intergovernmental cooperation. Subject to the approval of the Commission the members of every such committee shall be appointed by the chairman of the Commission. State officials who are not members of the Commission may be appointed as members of any such committee but at least one member of the Commission shall be a member of every such committee. The Commission may provide such rules as it considers appropriate concerning the membership and functioning of any committee which it establishes. The Commission may provide for advisory boards for itself and for its various committees and for the service of private citizens on such boards.

HISTORY: 1962 Code Section 9-106; 1952 Code Section 9-106; 1942 Code Section 3442-15; 1936 (39) 1322.



Section 1-17-70. Reports; compensation and powers of Commission.

The Commission shall report to the Governor and to the legislature within fifteen days after the convening of each regular legislative session and at such other times as it deems appropriate. Its members and the members of all committees which it establishes shall serve without compensation but they shall be paid their necessary expenses in carrying out their obligations under this chapter. The Commission may employ a secretary and a stenographer. It may incur such other expenses as may be necessary for the proper performance of its duties and it may, by contributions to the council of state governments, participate with other states in maintaining said council's regional and central secretariats and its other governmental services.

HISTORY: 1962 Code Section 9-107; 1952 Code Section 9-107; 1942 Code Section 3442-16; 1936 (39) 1322.






CHAPTER 18 - REVIEW OF OCCUPATIONAL REGISTRATION & LICENSING

Section 1-18-10. Definitions.

(A) "Licensure" means the process by which an agency, board, or commission of the State grants permission to persons meeting predetermined qualifications to have the exclusive use of an occupational title and to engage in an occupation to the exclusion of unlicensed persons.

(B) "Registration" means the process by which an agency, board, or commission identifies and lists those persons who meet predetermined qualifications and who are the only persons permitted to use an occupational title.

(C) "Commission" means the State Reorganization Commission.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-20. Public hearings on whether occupation should be regulated.

Upon the filing of any bill proposing to regulate an occupation not regulated by the State, the subcommittee of the standing committee of the House of Representatives or the Senate to which the bill has been referred may request that the commission conduct the public hearing or that the commission assist the subcommittee in conducting the public hearing. Upon the request of the subcommittee, the commission may hold hearings for the purpose of determining whether or not occupations not regulated by the State should be regulated.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-30. Notice of hearings; review panel; report of commission.

When requested by the subcommittee, the commission shall provide notice of the hearings to the public and to any organizations or state agencies or boards whose members could reasonably be expected to be affected by any proposed regulation or changes in regulation. In addition, the commission may solicit the participation, as part of the review panel, of representatives of state agencies currently authorized to regulate a profession related to that under review. The subcommittee, as referred to in Section 1-18-70, shall sit in conjunction with the commission at the hearings. Upon receipt of testimony at the hearing, and pursuant to any other research or inquiries it considers appropriate, the commission shall report its findings and conclusions to the subcommittee of the Senate and the House, as referred to in Section 1-18-70.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-40. Factors to be considered in evaluating whether occupation should be regulated; limits on recommendation to regulate.

In evaluating whether an occupation should be regulated, the commission shall consider whether:

(1) the unregulated practice of an occupation presents a clear and recognizable danger to the health, safety, or welfare of the public;

(2) the practice of the occupation requires such a specialized skill that the public is not qualified to select a competent practitioner without assurances that he has met minimum qualifications;

(3) the public is or may be effectively protected by other means, such as academic credentials, certification by a nongovernmental entity, or membership in occupational associations;

(4) current laws are ineffective or inadequate to protect the public health, safety, and welfare and whether strengthening the laws would not provide adequate protection to the public;

(5) the practitioner performs a service for others which would qualify for payment of part or all of those services by a third party if the practitioners were to be regulated by the State;

(6) regulation will increase the cost of goods;

(7) regulation will increase or decrease the availability of services to the public;

(8) regulation will assure the competency of practitioners of the occupation;

(9) regulation can be provided through an existing agency or under supervision of presently licensed practitioners.

In determining any recommendation for regulation of an occupation, the commission shall recommend the least extensive and restrictive form of regulation consistent with the public interest. The commission may not recommend any regulation unless necessary to protect the health, safety, or welfare of the public.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-50. Degrees of regulation of occupation; limits on recommendation of regulation by licensure.

(A) If the commission determines that existing remedies do not adequately protect the public health, safety, or welfare, it shall consider the following degrees of regulation of the practice of that occupation in the following order:

(1) statutory change to provide for civil causes of action or criminal penalties;

(2) inspection of a practitioner's premises and activities and authorization of an appropriate state board, agency, or commission to enjoin an activity which is detrimental to the public health, safety, or welfare;

(3) listing of a practitioner's location, nature, and operation of practice;

(4) registration as defined in this chapter;

(5) licensure as defined in this chapter.

(B) Licensure must be recommended only where the commission determines that registration or other means of regulation is not adequate to protect the health, safety, or welfare of the public. The commission may recommend one or more means of regulation or statutory change, whether or not it is included in subsection (A) of this section.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-60. Recommendations to General Assembly.

In making its recommendations to the General Assembly, the commission may recommend that no regulation be created, that regulations be assigned to an existing board, agency, or commission, or that a new board be established. If registration or licensure is recommended, the commission shall recommend what qualifications are specified for the registration or licensure and describe the activities that may be engaged in by persons pursuing the occupation.

HISTORY: 1988 Act No. 572, Section 1.



Section 1-18-70. Recommendations to be based on evidence; recommendations to be in writing; persons who are to receive copy of recommendations.

All recommendations formulated by the commission must be based upon evidence gathered by the commission in public hearings from testimony submitted orally or in writing by interested parties including the commission and upon evidence compiled by the commission in studies conducted by the commission. The recommendations of the commission must be made in writing and delivered to the chairman of the subcommittee of the standing committee of the House or the Senate to which a bill proposing to regulate an occupation has been referred. Copies of the commission's recommendations must also be delivered to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor. Copies of the commission's recommendations must be mailed to any person who has made a request concerning occupational regulation that was considered by the commission. If the commission recommends no changes with respect to the regulation of an occupation, the commission shall notify by mail any person who has requested that regulations or changes be recommended.

HISTORY: 1988 Act No. 572, Section 1.






CHAPTER 21 - UNIFORMITY OF LEGISLATION

Section 1-21-10. Board of Commissioners for Promotion of Uniformity of Legislation in the United States.

The Governor shall appoint three suitable persons who, with their successors, shall constitute a "Board of Commissioners for the Promotion of Uniformity of Legislation in the United States." Any vacancy in the Board shall be filled by the appointment by the Governor of a suitable person.

HISTORY: 1962 Code Section 9-401; 1952 Code Section 9-401; 1942 Code Section 3440; 1932 Code Section 3440; Civ. C. '22 Section 1049; Civ. C. '12 Section 926; 1909 (26) 127.



Section 1-21-20. Duty of Board.

The Board shall:

(1) Examine the subjects of insolvency, the descent and distribution of property, the execution and probate of wills and other subjects upon which uniformity of legislation in the various states and territories of the union is desirable but which are outside the jurisdiction of the Congress of the United States;

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose;

(3) Consider and draft uniform laws to be submitted for approval and adoption of the several states; and

(4) Generally devise and recommend such other or further course of action as shall accomplish the purposes of this chapter.

HISTORY: 1962 Code Section 9-402; 1952 Code Section 9-402; 1942 Code Section 3441; 1932 Code Section 3441; Civ. C. '22 Section 1050; Civ. C. '12 Section 927; 1909 (26) 127.



Section 1-21-30. Record; annual report.

The Board shall keep a record of all its transactions and shall at each regular session of the legislature in each year, and may at any other time, make a report of its doings and of its recommendations to the General Assembly.

HISTORY: 1962 Code Section 9-403; 1952 Code Section 9-403; 1942 Code Section 3442; 1932 Code Section 3442; Civ. C. '22 Section 1051; Civ. C. '12 Section 928; 1909 (26) 127.






CHAPTER 23 - STATE AGENCY RULE MAKING AND ADJUDICATION OF CONTESTED CASES

Section 1-23-10. Definitions.

As used in this article:

(1) "Agency" or "State agency" means each state board, commission, department, executive department or officer, other than the legislature, the courts, the South Carolina Tobacco Community Development Board, or the Tobacco Settlement Revenue Management Authority, authorized by law to make regulations or to determine contested cases;

(2) "Document" means a regulation, notice or similar instrument issued or promulgated pursuant to law by a state agency;

(3) "Person" means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency;

(4) "Regulation" means each agency statement of general public applicability that implements or prescribes law or policy or practice requirements of any agency. Policy or guidance issued by an agency other than in a regulation does not have the force or effect of law. The term "regulation" includes general licensing criteria and conditions and the amendment or repeal of a prior regulation, but does not include descriptions of agency procedures applicable only to agency personnel; opinions of the Attorney General; decisions or orders in rate making, price fixing, or licensing matters; awards of money to individuals; policy statements or rules of local school boards; regulations of the National Guard; decisions, orders, or rules of the Board of Probation, Parole, and Pardon Services; orders of the supervisory or administrative agency of a penal, mental, or medical institution, in respect to the institutional supervision, custody, control, care, or treatment of inmates, prisoners, or patients; decisions of the governing board of a university, college, technical college, school, or other educational institution with regard to curriculum, qualifications for admission, dismissal and readmission, fees and charges for students, conferring degrees and diplomas, employment tenure and promotion of faculty and disciplinary proceedings; decisions of the Human Affairs Commission relating to firms or individuals; advisory opinions of agencies; and other agency actions relating only to specified individuals.

(5) "Promulgation" means final agency action to enact a regulation after compliance with procedures prescribed in this article.

(6) "Office" means the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

(7) "Substantial economic impact" means a financial impact upon:

(a) commercial enterprises;

(b) retail businesses;

(c) service businesses;

(d) industry;

(e) consumers of a product or service;

(f) taxpayers; or

(g) small businesses as defined in Section 1-23-270.

HISTORY: 1977 Act No. 176, Art. I, Section 1; 1992 Act No. 507, Section 2; 1996 Act No. 411, Section 1; 1999 Act No. 77, Section 2; 2000 Act No. 387, Part II, Section 69A.3; 2004 Act No. 231, Section 3, eff January 1, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2004 amendment added subparagraph (7)(g).



Section 1-23-20. Custody, printing and distribution of documents charged to Legislative Council; establishment of State Register.

The Legislative Council is charged with the custody, printing and distribution of the documents required or authorized to be published in this article and with the responsibility for incorporating them into a State Register. Such Register shall include proposed as well as finally adopted documents required to be filed with the Council; provided, however, that publication of a synopsis of the contents of proposed regulations meets the requirements of this section. Additions to the State Register shall be published by the Legislative Council at least once every thirty days.

HISTORY: 1977 Act No. 176, Art. I, Section 2.



Section 1-23-30. Filing of documents with Legislative Council; public inspection; distribution.

The original and either two additional originals or two certified copies of each document authorized or required to be published in the State Register by this article shall be filed with the Legislative Council by the agency by which it is promulgated. Filing may be accomplished at all times when the Council office is open for official business.

The Council shall note upon each document filed the date and hour of filing and shall as soon as practicable publish such document in the State Register. Copies of all documents filed shall be available at the Council office for public inspection during office hours.

The Council shall transmit to the Clerk of Court of each county a copy of the State Register and all additions thereto when published. Clerks of Court shall maintain their copies of the Register in current form and provide for public inspection thereof. The Council shall transmit one original or certified copy of each document filed with the Council to the Department of Archives and History which shall be made available for public inspection in the office of the department.

HISTORY: 1977 Act No. 176, Art. I, Section 3.



Section 1-23-40. Documents required to be filed and published in State Register.

There shall be filed with the Legislative Council and published in the State Register:

(1) All regulations promulgated or proposed to be promulgated by state agencies which have general public applicability and legal effect, including all of those which include penalty provisions. Provided, however, that the text of regulations as finally promulgated by an agency shall not be published in the State Register until such regulations have been approved by the General Assembly in accordance with Section 1-23-120.

(2) Any other documents, upon agency request in writing. Comments and news items of any nature shall not be published in the Register.

HISTORY: 1977 Act No. 176, Art. I, Section 4.



Section 1-23-50. Legislative Council to establish procedures.

The Legislative Council shall establish procedures for carrying out the provisions of this article relating to the State Register and the form and filing of regulations. These procedures may provide among other things:

(1) The manner of certification of copies required to be filed under Section 1-23-40;

(2) The manner and form in which the documents or regulations shall be printed, reprinted, compiled, indexed, bound and distributed, including the compilation of the State Register ;

(3) The number of copies of the documents, regulations or compilations thereof, which shall be printed and compiled, the number which shall be distributed without charge to members of the General Assembly, officers and employees of the State or state agencies for official use and the number which shall be available for distribution to the public;

(4) The prices to be charged for individual copies of documents or regulations and subscriptions to the compilations and reprints and bound volumes of them.

HISTORY: 1977 Act No. 176, Art. I, Section 5; 1979 Act No. 188, Section 2.



Section 1-23-60. Effect of filing and of publication of documents and regulations; rebuttable presumption of compliance; judicial notice of contents.

A document or regulation required by this article to be filed with the Legislative Council shall not be valid against a person who has not had actual knowledge of it until the document or regulation has been filed with the office of the Legislative Council, printed in the State Register and made available for public inspection as provided by this article. Unless otherwise specifically provided by statute, filing and publication of a document or regulation in the State Register as required or authorized by this article is sufficient to give notice of the contents of the document or regulation to a person subject to or affected by it. The publication of a document filed in the office of the Legislative Council creates a rebuttable presumption:

(1) That it was duly issued, prescribed or promulgated subject to further action required under this article;

(2) That it was filed and made available for public inspection at the day and hour stated in the printed notation thereon required under Section 1-23-30;

(3) That the copy on file in the Legislative Council is a true copy of the original;

The contents of filed documents shall be judicially noticed and, without prejudice to any other mode of citation, may be cited by volume and page number or the numerical designation assigned to it by the Legislative Council.

HISTORY: 1977 Act No. 176, Art. I, Section 6.



Section 1-23-70. Duty of Attorney General.

The Attorney General shall be responsible for the interpretation of this article and for the compliance by agencies required to file documents with the Legislative Council under the provisions of this article and shall upon request advise such agencies of necessary procedures to insure compliance therewith.

HISTORY: 1977 Act No. 176, Art. I, Section 7.



Section 1-23-80. Costs incurred and revenues collected by Legislative Council.

The cost of printing, reprinting, wrapping, binding and distributing the documents, regulations or compilations thereof, including the State Register, and other expenses incurred by the Legislative Council in carrying out the duties placed upon it by this article shall be funded by the appropriations to the council in the annual state general appropriations act. All revenue derived from the sale of the documents and regulations shall be deposited in the general fund of the State.

HISTORY: 1977 Act No. 176, Art. I, Section 8.



Section 1-23-90. Complete codifications of documents; Code of State Regulations designated.

(a) The Legislative Council may provide for, from time to time as it considers necessary, the preparation and publication of complete codifications of the documents of each agency having general applicability and legal effect, issued or promulgated by the agency which are relied upon by the agency as authority for, or are invoked or used by it in the discharge of, its activities or functions.

(b) A codification published under item (a) of this section shall be designated as the "Code of State Regulations". The Legislative Council may regulate the binding of the printed codifications into separate books with a view to practical usefulness and economical manufacture. Each book shall contain an explanation of its coverage and other aids to users that the Legislative Council may require. A general index to the entire Code of State Regulations may be separately printed and bound.

(c) The Legislative Council shall regulate the supplementation and republication of the printed codifications with a view to keeping the Code of State Regulations as current as practicable.

(d) The authority granted in this section is supplemental to and not in conflict with the establishment of the State Register as provided for in other provisions of this article.

HISTORY: 1977 Act No. 176, Art. I, Section 9.



Section 1-23-100. Exemptions for Executive Orders, proclamations or documents issued by Governor's Office; treatment of some Executive Orders for information purposes.

This article shall not apply to Executive Orders, proclamations or documents issued by the Governor's Office. However, Governor's Executive Orders, having general applicability and legal effect shall be transmitted by the Secretary of State to the Legislative Council to be published in a separate section of the State Register for information purposes only. Such orders shall not be subject to General Assembly approval.

HISTORY: 1977 Act No. 176, Art. I, Section 10.



Section 1-23-110. Procedures for publication of notice of proposed promulgation of regulations; public participation; contest of regulation for procedural defects.

(A) Before the promulgation, amendment, or repeal of a regulation, an agency shall:

(1) give notice of a drafting period by publication of a notice in the State Register. The notice must include:

(a) the address to which interested persons may submit written comments during the initial drafting period before the regulations are submitted as proposed;

(b) a synopsis of what the agency plans to draft;

(c) the agency's statutory authority for promulgating the regulation;

(2) submit to the office, no later than the date the notice required in item (3) is published in the State Register, a preliminary assessment report prepared in accordance with Section 1-23-115 on regulations having a substantial economic impact;

(3) give notice of a public hearing at which the agency will receive data, views, or arguments, orally and in writing, from interested persons on proposed regulations by publication of a notice in the State Register if requested by twenty-five persons, by a governmental subdivision or agency, or by an association having not less than twenty-five members. The notice must include:

(a) the address to which written comments must be sent and the time period of not less than thirty days for submitting these comments;

(b) the date, time, and place of the public hearing which must not be held sooner than thirty days from the date the notice is published in the State Register;

(c) a narrative preamble and the text of the proposed regulation. The preamble shall include a section-by-section discussion of the proposed regulation and a justification for any provision not required to maintain compliance with federal law including, but not limited to, grant programs;

(d) the statutory authority for its promulgation;

(e) a preliminary fiscal impact statement prepared by the agency reflecting estimates of costs to be incurred by the State and its political subdivisions in complying with the proposed regulation. A preliminary fiscal impact statement is not required for those regulations which are not subject to General Assembly review under Section 1-23-120;

(f) a summary of the preliminary assessment report submitted by the agency to the office and notice that copies of the preliminary report are available from the agency. The agency may charge a reasonable fee to cover the costs associated with this distribution requirement. A regulation that does not require an assessment report because it does not have a substantial economic impact, must include a statement to that effect. A regulation exempt from filing an assessment report pursuant to Section 1-23-115(E) must include an explanation of the exemption;

(g) statement of the need and reasonableness of the regulation as determined by the agency based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11). At no time is an agency required to include items (4) through (8) in the reasonableness and need determination. However, comments related to items (4) through (8) received by the agency during the public comment periods must be made part of the official record of the proposed regulations.

(h) the location where a person may obtain from the agency a copy of the detailed statement of rationale as required by this item. For new regulations and significant amendments to existing regulations, an agency shall prepare and make available to the public upon request a detailed statement of rationale which shall state the basis for the regulation, including the scientific or technical basis, if any, and shall identify any studies, reports, policies, or statements of professional judgment or administrative need relied upon in developing the regulation. This subitem does not apply to regulations which are not subject to General Assembly review under Section 1-23-120.

(B) Notices required by this section must be mailed by the promulgating agency to all persons who have made timely requests of the agency for advance notice of proposed promulgation of regulations.

(C)(1) The agency shall consider fully all written and oral submissions respecting the proposed regulation.

(2) Following the public hearing and consideration of all submissions, an agency must not submit a regulation to the General Assembly for review if the regulation contains a substantive change in the content of regulation as proposed pursuant to subsection (A)(3) and the substantive change was not raised, considered, or discussed by public comment received pursuant to this section. The agency shall refile such a regulation for publication in the State Register as a proposed regulation pursuant to subsection (A)(3).

(D) A proceeding to contest a regulation on the ground of noncompliance with the procedural requirements of this section must be commenced within one year from the effective date of the regulation.

HISTORY: 1977 Act No. 176, Art. I, Section 11; 1980 Act No. 442, Section 1; 1985 Act No. 190, Section 2; 1988 Act No. 605, Section 1; 1989 Act No. 91, Section 1; 1992 Act No. 507, Section 3; 1993 Act No. 181, Section 11; 1996 Act No. 411, Sections 2, 3; 2002 Act No. 231, Section 1; 2007 Act. No. 104, Section 1, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2007 Act No. 104, Section 5, provides as follows:

"This act takes effect July 1, 2008, and applies to regulations for which a notice of a public hearing has been published in the State Register, in accordance with Section 1-23-110(A)(3) of the 1976 Code, after June 30, 2008; all other regulations under General Assembly review on this act's effective date must be processed and reviewed in accordance with the law in effect on June 30, 2008."

Effect of Amendment

The 2007 amendment designated paragraph (C)(1) and added paragraph (C)(2) relating to regulations containing substantive changes.



Section 1-23-111. Regulation process; public hearings; report of presiding official; options upon unfavorable determination.

(A) When a public hearing is held pursuant to this article involving the promulgation of regulations by a department for which the governing authority is a single director, it must be conducted by an administrative law judge assigned by the chief judge. When a public hearing is held pursuant to this article involving the promulgation of regulations by a department for which the governing authority is a board or commission, it must be conducted by the board or commission, with the chairman presiding. The administrative law judge or chairman, as the presiding official, shall ensure that all persons involved in the public hearing on the regulation are treated fairly and impartially. The agency shall submit into the record the jurisdictional documents, including the statement of need and reasonableness as determined by the agency based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11), except items (4) through (8), and any written exhibits in support of the proposed regulation. The agency may also submit oral evidences. Interested persons may present written or oral evidence. The presiding official shall allow questioning of agency representatives or witnesses, or of interested persons making oral statements, in order to explain the purpose or intended operation of the proposed regulation, or a suggested modification, or for other purposes if material to the evaluation or formulation of the proposed regulation. The presiding official may limit repetitive or immaterial statements or questions. At the request of the presiding official or the agency, a transcript of the hearing must be prepared.

(B) After allowing all written material to be submitted and recorded in the record of the public hearing no later than five working days after the hearing ends, unless the presiding official orders an extension for not more than twenty days, the presiding official shall issue a written report which shall include findings as to the need and reasonableness of the proposed regulation based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11), except items (4) through (8), and other factors as the presiding official identifies and may include suggested modifications to the proposed regulations in the case of a finding of lack of need or reasonableness.

(C) If the presiding official determines that the need for or reasonableness of the proposed regulation has not been established, the agency shall elect to:

(a) modify the proposed regulation by including the suggested modifications of the presiding official;

(b) not modify the proposed regulation in accordance with the presiding official's suggested modifications in which case the agency shall submit to the General Assembly, along with the promulgated regulation submitted for legislative review, a copy of the presiding official's written report; or

(c) terminate the promulgation process for the proposed regulation by publication of a notice in the State Register and the termination is effective upon publication of the notice.

HISTORY: 1993 Act No. 181, Section 11A; 1996 Act No. 411, Section 4.



Section 1-23-115. Regulations requiring assessment reports; report contents; exceptions; preliminary assessment reports.

(A) Upon written request by two members of the General Assembly, made before submission of a promulgated regulation to the General Assembly for legislative review, a regulation that has a substantial economic impact must have an assessment report prepared pursuant to this section and in accordance with the procedures contained in this article. In addition to any other method as may be provided by the General Assembly, the legislative committee to which the promulgated regulation has been referred, by majority vote, may send a written notification to the promulgating agency informing the agency that the committee cannot approve the promulgated regulation unless an assessment report is prepared and provided to the committee. The written notification tolls the running of the one hundred-twenty-day legislative review period, and the period does not begin to run again until an assessment report prepared in accordance with this article is submitted to the committee. Upon receipt of the assessment report, additional days must be added to the days remaining in the one hundred-twenty-day review period, if less than twenty days, to equal twenty days. A copy of the assessment report must be provided to each member of the committee.

(B) A state agency must submit to the Office of Research and Statistics of Revenue and Fiscal Affairs Office, a preliminary assessment report on regulations which have a substantial economic impact. Upon receiving this report the office may require additional information from the promulgating agency, other state agencies, or other sources. A state agency shall cooperate and provide information to the office on requests made pursuant to this section. The office shall prepare and publish a final assessment report within sixty days after the public hearing held pursuant to Section 1-23-110. The office shall forward the final assessment report and a summary of the final report to the promulgating agency.

(C) The preliminary and final assessment reports required by this section must disclose the effects of the proposed regulation on the public health and environmental welfare of the community and State and the effects of the economic activities arising out of the proposed regulation. Both the preliminary and final reports required by this section may include:

(1) a description of the regulation, the purpose of the regulation, the legal authority for the regulation, and the plan for implementing the regulation;

(2) a determination of the need for and reasonableness of the regulation as determined by the agency based on an analysis of the factors listed in this subsection and the expected benefit of the regulation;

(3) a determination of the costs and benefits associated with the regulation and an explanation of why the regulation is considered to be the most cost-effective, efficient, and feasible means for allocating public and private resources and for achieving the stated purpose;

(4) the effect of the regulation on competition;

(5) the effect of the regulation on the cost of living and doing business in the geographical area in which the regulation would be implemented;

(6) the effect of the regulation on employment in the geographical area in which the regulation would be implemented;

(7) the source of revenue to be used for implementing and enforcing the regulation;

(8) a conclusion on the short-term and long-term economic impact upon all persons substantially affected by the regulation, including an analysis containing a description of which persons will bear the costs of the regulation and which persons will benefit directly and indirectly from the regulation;

(9) the uncertainties associated with the estimation of particular benefits and burdens and the difficulties involved in the comparison of qualitatively and quantitatively dissimilar benefits and burdens. A determination of the need for the regulation shall consider qualitative and quantitative benefits and burdens;

(10) the effect of the regulation on the environment and public health;

(11) the detrimental effect on the environment and public health if the regulation is not implemented. An assessment report must not consider benefits or burdens on out-of-state political bodies or businesses. The assessment of benefits and burdens which cannot be precisely quantified may be expressed in qualitative terms. This subsection must not be interpreted to require numerically precise cost-benefit analysis. At no time is an agency required to include items (4) through (8) in a preliminary assessment report or statement of the need and reasonableness; however, these items may be included in the final assessment report prepared by the office.

(D) If information required to be included in the assessment report materially changes at any time before the regulation is approved or disapproved by the General Assembly, the agency must submit the corrected information to the office which must forward a revised assessment report to the Legislative Council for submission to the committees to which the regulation was referred during General Assembly review.

(E) An assessment report is not required on:

(1) regulations specifically exempt from General Assembly review by Section 1-23-120; however, if any portion of a regulation promulgated to maintain compliance with federal law is more stringent than federal law, then that portion is not exempt from this section;

(2) emergency regulations filed in accordance with Section 1-23-130; however, before an emergency regulation may be refiled pursuant to Section 1-23-130, an assessment report must be prepared in accordance with this section;

(3) regulations which control the hunting or taking of wildlife including fish or setting times, methods, or conditions under which wildlife may be taken, hunted, or caught by the public, or opening public lands for hunting and fishing.

HISTORY: 1992 Act No. 507, Section 1; 1993 Act No. 181, Section 12; 1996 Act No. 411, Sections 5, 6.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-23-120. Approval of regulations; submission to Legislative Council for submission to General Assembly; contents, requirements and procedures; compliance with federal law.

(A) All regulations except those specifically exempted pursuant to subsection (H) must be filed with Legislative Council for submission to the General Assembly for review in accordance with this article; however, a regulation must not be filed with Legislative Council for submission to the General Assembly more than one year after publication of the drafting notice initiating the regulation pursuant to Section 1-23-110, except those regulations requiring a final assessment report as provided in Sections 1-23-270 and 1-23-280.

(B) To initiate the process of review, the agency shall file with the Legislative Council for submission to the President of the Senate and the Speaker of the House of Representatives a document containing:

(1) a copy of the regulations promulgated;

(2) in the case of regulations proposing to amend an existing regulation or any clearly identifiable subdivision or portion of a regulation, the full text of the existing regulation or the text of the identifiable portion of the regulation; text that is proposed to be deleted must be stricken through, and text that is proposed to be added must be underlined;

(3) a request for review;

(4) a brief synopsis of the regulations submitted which explains the content and any changes in existing regulations resulting from the submitted regulations;

(5) a copy of the final assessment report and the summary of the final report prepared by the office pursuant to Section 1-23-115. A regulation that does not require an assessment report because the regulation does not have a substantial economic impact must include a statement to that effect. A regulation exempt from filing an assessment report pursuant to Section 1-23-115(E) must include an explanation of the exemption;

(6) a copy of the fiscal impact statement prepared by the agency as required by Section 1-23-110;

(7) a detailed statement of rationale which states the basis for the regulation, including the scientific or technical basis, if any, and identifies any studies, reports, policies, or statements of professional judgment or administrative need relied upon in developing the regulation;

(8) a copy of the economic impact statement, as provided in Section 1-23-270(C)(1)(a); and

(9) a copy of the regulatory flexibility analysis, as provided in Section 1-23-270(C)(1)(b).

(C) Upon receipt of the regulation, the President and Speaker shall refer the regulation for review to the standing committees of the Senate and House which are most concerned with the function of the promulgating agency. A copy of the regulation or a synopsis of the regulation must be given to each member of the committee, and Legislative Council shall notify all members of the General Assembly when regulations are submitted for review either through electronic means or by addition of this information to the website maintained by the Legislative Services Agency, or both. The committees to which regulations are referred have one hundred twenty days from the date regulations are submitted to the General Assembly to consider and take action on these regulations. However, if a regulation is referred to a committee and no action occurs in that committee on the regulation within sixty calendar days of receipt of the regulation, the regulation must be placed on the agenda of the full committee beginning with the next scheduled full committee meeting.

(D) If a joint resolution to approve a regulation is not enacted within one hundred twenty days after the regulation is submitted to the General Assembly or if a joint resolution to disapprove a regulation has not been introduced by a standing committee to which the regulation was referred for review, the regulation is effective upon publication in the State Register. Upon introduction of the first joint resolution disapproving a regulation by a standing committee to which the regulation was referred for review, the one-hundred-twenty-day period for automatic approval is tolled. A regulation may not be filed under the emergency provisions of Section 1-23-130 if a joint resolution to disapprove the regulation has been introduced by a standing committee to which the regulation was referred. Upon a negative vote by either the Senate or House of Representatives on the resolution disapproving the regulation and the notification in writing of the negative vote to the Speaker of the House of Representatives and the President of the Senate by the Clerk of the House in which the negative vote occurred, the remainder of the period begins to run. If the remainder of the period is less than ninety days, additional days must be added to the remainder to equal ninety days. The introduction of a joint resolution by the committee of either house does not prevent the introduction of a joint resolution by the committee of the other house to either approve or disapprove the regulations concerned. A joint resolution approving or disapproving a regulation must include:

(1) the synopsis of the regulation as required by subsection (B)(4);

(2) the summary of the final assessment report prepared by the office pursuant to Section 1-23-115 or, as required by subsection (B)(5), the statement or explanation that an assessment report is not required or is exempt.

(E) The one-hundred-twenty-day period of review begins on the date the regulation is filed with the President and Speaker. Sine die adjournment of the General Assembly tolls the running of the period of review, and the remainder of the period begins to run upon the next convening of the General Assembly excluding special sessions called by the Governor.

(F) Any member of the General Assembly may introduce a joint resolution approving or disapproving a regulation thirty days following the date the regulations concerned are referred to a standing committee for review and no committee joint resolution approving or disapproving the regulations has been introduced and the regulations concerned have not been withdrawn by the promulgating agency pursuant to Section 1-23-125, but the introduction does not toll the one-hundred-twenty-day period of automatic approval.

(G) A regulation is deemed withdrawn if it has not become effective, as provided in this article, by the date of publication of the next State Register published after the end of the two-year session in which the regulation was submitted to the President and Speaker for review. Other provisions of this article notwithstanding, a regulation deemed withdrawn pursuant to this subsection may be resubmitted by the agency for legislative review during the next legislative session without repeating the requirements of Section 1-23-110, 1-23-111, or 1-23-115 if the resubmitted regulation contains no substantive changes for the previously submitted version.

(H) General Assembly review is not required for regulations promulgated:

(1) to maintain compliance with federal law including, but not limited to, grant programs; however, the synopsis of the regulation required to be submitted by subsection (B)(4) must include citations to federal law, if any, mandating the promulgation of or changes in the regulation justifying this exemption. If the underlying federal law which constituted the basis for the exemption of a regulation from General Assembly review pursuant to this item is vacated, repealed, or otherwise does not have the force and effect of law, the state regulation is deemed repealed and without legal force and effect as of the date the promulgating state agency publishes notice in the State Register that the regulation is deemed repealed. The agency must publish the notice in the State Register no later than sixty days from the effective date the underlying federal law was rendered without legal force and effect. Upon publication of the notice, the prior version of the state regulation, if any, is reinstated and effective as a matter of law. The notice published in the State Register shall identify the specific provisions of the state regulation that are repealed as a result of the invalidity of the underlying federal law and shall provide the text of the prior regulation, if any, which is reinstated. The agency may promulgate additional amendments to the regulation by complying with the applicable requirements of this chapter;

(2) by the state Board of Financial Institutions in order to authorize state-chartered banks, state-chartered savings and loan associations, and state-chartered credit unions to engage in activities that are authorized pursuant to Section 34-1-110;

(3) by the South Carolina Department of Revenue to adopt regulations, revenue rulings, revenue procedures, and technical advice memoranda of the Internal Revenue Service so as to maintain conformity with the Internal Revenue Code as defined in Section 12-6-40;

(4) as emergency regulations under Section 1-23-130.

(I) For purposes of this section, only those calendar days occurring during a session of the General Assembly, excluding special sessions, are included in computing the days elapsed.

(J) Each state agency, which promulgates regulations or to which the responsibility for administering regulations has been transferred, shall by July 1, 1997, and every five years thereafter, conduct a formal review of all regulations which it has promulgated or for which it has been transferred the responsibility of administering, except that those regulations described in subsection (H) are not subject to this review. Upon completion of the review, the agency shall submit to the Code Commissioner a report which identifies those regulations:

(1) for which the agency intends to begin the process of repeal in accordance with this article;

(2) for which the agency intends to begin the process of amendment in accordance with this article; and

(3) which do not require repeal or amendment.

Nothing in this subsection may be construed to prevent an agency from repealing or amending a regulation in accordance with this article before or after it is identified in the report to the Code Commissioner.

HISTORY: 1977 Act No. 176, Art. I, Section 12; 1979 Act No. 188, Section 3; 1980 Act No. 442, Section 2; 1981 Act No. 21, Section 1; 1982 Act No. 414, Section 1; 1986 Act No. 414, Section 14; 1988 Act No. 605, Section 2; 1989 Act No. 91, Section 2; 1992 Act No. 507, Section 4; 1993 Act No. 181, Section 13; 1996 Act No. 411, Section 7; 1996 Act No. 411, Section 8; 1997 Act No. 114, Section 1; 2002 Act No. 231, Section 2; 2004 Act No. 231, Sections 4, 5, eff January 1, 2005; 2007 Act No. 104, Section 2, eff July 1, 2008; 2011 Act No. 33, Section 1, eff June 7, 2011; 2013 Act No. 31, Section 3, eff May 21, 2013.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2007 Act No. 104, Section 5, provides as follows:

"This act takes effect July 1, 2008, and applies to regulations for which a notice of a public hearing has been published in the State Register, in accordance with Section 1-23-110(A)(3) of the 1976 Code, after June 30, 2008; all other regulations under General Assembly review on this act's effective date must be processed and reviewed in accordance with the law in effect on June 30, 2008."

Effect of Amendment

The 2004 amendment, in subsection (A), added the exception at the end of the first sentence relating to Sections 1-23-270 and 1-23-280 and, in subsection (B), added paragraphs (B)(7) and (B)(8).

The 2007 amendment rewrote this section to provide for submission of regulations to the Legislative Council for submission to the General Assembly; added paragraph (B)(2) requiring amendments to be clearly indicated; and added subsection (G) relating to when regulations are deemed withdrawn.

The 2011 amendment, in subsection (H)(1), added the last five sentences.

The 2013 amendment, in subsection (C), substituted "the Legislative Services Agency" for "Legislative Printing Information and Technology Services".



Section 1-23-125. Approval, disapproval and modification of regulations.

(A) The legislative committee to which a regulation is submitted is not authorized to amend a particular regulation and then introduce a joint resolution approving the regulation as amended; however, this provision does not prevent the introduction of a resolution disapproving one or more of a group of regulations submitted to the committee and approving others submitted at the same time or deleting a clearly separable portion of a single regulation and approving the balance of the regulation in the committee resolution.

(B) If a majority of a committee determines that it cannot approve a regulation in the form submitted, it shall notify the promulgating agency in writing along with its recommendations as to changes that would be necessary to obtain committee approval. The agency may:

(1) withdraw the regulation from the General Assembly and resubmit it with the recommended changes to the Speaker and the Lieutenant Governor, but any regulation not resubmitted within thirty days is considered permanently withdrawn;

(2) withdraw the regulation permanently;

(3) take no action and abide by whatever action is taken or not taken by the General Assembly on the regulation concerned.

(C) The notification tolls the one-hundred-twenty-day period for automatic approval, and when an agency withdraws regulations from the General Assembly prior to the time a committee resolution to approve or disapprove the regulation has been introduced, the remainder of the period begins to run only on the date the regulations are resubmitted to the General Assembly. Upon resubmission of the regulations, additional days must be added to the days remaining in the review period for automatic approval, if less than twenty days, to equal twenty days, and a copy of the amended regulation must be given to each member of the committee. If an agency decides to take no action pursuant to subsection (B)(3), it shall notify the committee in writing and the remainder of the period begins to run only upon this notification.

(D) This section, as it applies to approval, disapproval, or modification of regulations, does not apply to joint resolutions introduced by other than the committees to which regulations are initially referred by the Lieutenant Governor or the Speaker of the House of Representatives.

(E) A regulation submitted to the General Assembly for review may be withdrawn by the agency for any reason. The regulation may be resubmitted by the agency for legislative review during the legislative session without repeating the requirements of Section 1-23-110, 1-23-111, or 1-23-115 if the resubmitted regulation contains no substantive changes from the previously submitted version.

HISTORY: 1979 Act No. 188, Section 1; 1980 Act No. 442, Section 3; 1982 Act No. 414, Section 1; 1979 Act No. 188, Section 1; 1980 Act No. 442, Section 3; 1982 Act No. 414, Section 1; 1988 Act No. 605, Section 3; 1996 Act No. 411, Section 9; 2007 Act No. 104, Section 3, eff July 1, 2008.

Editor's Note

2007 Act No. 104, Section 5, provides as follows:

"This act takes effect July 1, 2008, and applies to regulations for which a notice of a public hearing has been published in the State Register, in accordance with Section 1-23-110(A)(3) of the 1976 Code, after June 30, 2008; all other regulations under General Assembly review on this act's effective date must be processed and reviewed in accordance with the law in effect on June 30, 2008."

Effect of Amendment

The 2007 amendment, in subsection (A), deleted the last sentence relating to withdrawal or modification of a regulation under legislative review and rewrote subsection (E) which required public comment on regulations containing a substantive change.



Section 1-23-126. Petition requesting promulgation, amendment or repeal of regulation.

An interested person may petition an agency in writing requesting the promulgation, amendment or repeal of a regulation. Within thirty days after submission of such petition, the agency shall either deny the petition in writing (stating its reasons for the denial) or shall initiate the action in such petition.

HISTORY: 1980 Act No. 442, Section 6.



Section 1-23-130. Emergency regulations.

(A) If an agency finds that an imminent peril to public health, safety, or welfare requires immediate promulgation of an emergency regulation before compliance with the procedures prescribed in this article or if a natural resources related agency finds that abnormal or unusual conditions, immediate need, or the state's best interest requires immediate promulgation of emergency regulations to protect or manage natural resources, the agency may file the regulation with the Legislative Council and a statement of the situation requiring immediate promulgation. The regulation becomes effective as of the time of filing.

(B) An emergency regulation filed under this section which has a substantial economic impact may not be refiled unless accompanied by the summary of the final assessment report prepared by the office pursuant to Section 1-23-115 and a statement of need and reasonableness is prepared by the agency pursuant to Section 1-23-111.

(C) If emergency regulations are either filed or expire while the General Assembly is in session, the emergency regulations remain in effect for ninety days only and may not be refiled; but if emergency regulations are both filed and expire during a time when the General Assembly is not in session they may be refiled for an additional ninety days.

(D) Emergency regulations and the agency statement as to the need for and reasonableness of immediate promulgation must be published in the next issue of the State Register following the date of filing. The summary of the final assessment report required for refiling emergency regulations pursuant to subsection (B) must also be published in the next issue of the State Register.

(E) An emergency regulation promulgated pursuant to this section may be permanently promulgated by complying with the requirements of this article.

HISTORY: 1977 Act No. 176, Art. I, Section 13; 1980 Act No. 442, Section 4; 1986 Act No. 478, Section 1; 1992 Act No. 507, Section 5; 1993 Act No. 181, Section 14.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-23-140. Duties of state agencies; necessity for public inspection.

(a) In addition to other requirements imposed by law, each agency shall:

(1) Adopt and make available for public inspection a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests;

(2) Adopt and make available for public inspection a written policy statement setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency;

(3) Make available for public inspection all final orders, decisions and opinions except as otherwise provided by law.

(b) No agency rule, order or decision is valid or effective against any person or party, nor may it be invoked by the agency for any purpose until it has been made available for public inspection as required by this article and Article 2. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

HISTORY: 1977 Act No. 176, Art. I, Section 14.



Section 1-23-150. Appeals contesting authority of agency to promulgate regulation.

(a) Any person may petition an agency in writing for a declaratory ruling as to the applicability of any regulation of the agency or the authority of the agency to promulgate a particular regulation. The agency shall, within thirty days after receipt of such petition, issue a declaratory ruling thereon.

(b) After compliance with the provisions of paragraph (a) of this section, any person affected by the provisions of any regulation of an agency may petition the Circuit Court for a declaratory judgment and/or injunctive relief if it is alleged that the regulation or its threatened application interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff or that the regulation exceeds the regulatory authority of the agency. The agency shall be made a party to the action.

HISTORY: 1977 Act No. 176, Art. I, Section 15; 1980 Act No. 442, Section 5.



Section 1-23-160. Prior filed regulations unaffected.

All regulations of state agencies promulgated according to law and filed with the Secretary of State as of January 1, 1977, shall have the full force and effect of law. All regulations of state agencies promulgated under this article and effective as of June 30, 1994 shall have the full force and effect of law.

HISTORY: 1977 Act No. 176, Art. I, Section 16; 1993 Act No. 181, Section 15.



Section 1-23-270. Small business defined; economic impact statements; impact reduction options; judicial review of agency compliance; periodic review of regulations.

(A) This article may be cited as the "South Carolina Small Business Regulatory Flexibility Act of 2004".

(B) As used in this article "small business" means a commercial retail service, industry entity, or nonprofit corporation, including its affiliates, that:

(1) is, if a commercial retail service or industry service, independently owned and operated; and

(2) employs fewer than one hundred full-time employees or has gross annual sales or program service revenues of less than five million dollars.

(C) Before an agency submits to the General Assembly for review a regulation that may have a significant adverse impact on small businesses, the agency, if directed by the Small Business Regulatory Review Committee, shall prepare:

(1) an economic impact statement that includes the following:

(a) an identification and estimate of the number of small businesses subject to the proposed regulation;

(b) the projected reporting, recordkeeping, and other administrative costs required for compliance with the proposed regulation, including the type of professional skills necessary for preparation of the report or record;

(c) a statement of the economic impact on small businesses; and

(d) a description of less intrusive or less costly alternative methods of achieving the purpose of the proposed regulation;

(2) a regulatory flexibility analysis in which the agency, where consistent with health, safety, and environmental and economic welfare, shall consider utilizing regulatory methods that accomplish the objectives of applicable statutes while minimizing a significant adverse impact on small businesses.

(D) The agency shall consider, without limitation, each of the following methods of reducing the impact of the proposed regulation on small businesses:

(1) establishment of less stringent compliance or reporting requirements for small businesses;

(2) establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(3) consolidation or simplification of compliance or reporting requirements for small businesses;

(4) establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

(5) exemption of small businesses from all or a part of the requirements contained in the proposed regulation.

(E) A small business that is adversely impacted or aggrieved in connection with the promulgation of a regulation is entitled to judicial review of agency compliance with the requirements of this article. A small business may seek that review during the period beginning on the date of final agency action.

(F)(1) Each state agency, which promulgates regulations or to which the responsibility for administering regulations has been transferred, shall by July 1, 1997, and every five years thereafter, conduct a formal review of all regulations which it has promulgated or for which it has been transferred the responsibility of administering, except that those regulations described in Section 1-23-120(H) are not subject to this review. Upon completion of the review, the agency shall submit to the Code Commissioner a report which identifies those regulations:

(a) for which the agency intends to begin the process of repeal in accordance with this article;

(b) for which the agency intends to begin the process of amendment in accordance with this article; and

(c) which do not require repeal or amendment.

Nothing in this subsection may be construed to prevent an agency from repealing or amending a regulation in accordance with Article 1 before or after it is identified in the report to the Code Commissioner.

(2) Regulations that take effect on or after the effective date of this article must be reviewed within five years of the publication of the final regulation in the State Register and every five years after that to ensure that they minimize economic impact on small businesses in a manner consistent with the stated objectives of applicable statutes.

(3) In reviewing regulations to minimize their economic impact on small businesses, the agency shall consider the:

(a) continued need for the regulation;

(b) nature of complaints or comments received concerning the regulation from the public;

(c) complexity of the regulation;

(d) extent to which the regulation overlaps, duplicates, or conflicts with other federal, state, and local governmental regulations; and

(e) length of time since the regulation has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the regulation.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005; 2007 Act No. 104, Section 4, eff July 1, 2008.

Code Commissioner's Note

Paragraphs (D)(a) to (D)(e) were redesignated as paragraphs (D)(1) to (D)(5) at the direction of the Code Commissioner.

Editor's Note

2007 Act No. 104, Section 5, provides as follows:

"This act takes effect July 1, 2008, and applies to regulations for which a notice of a public hearing has been published in the State Register, in accordance with Section 1-23-110(A)(3) of the 1976 Code, after June 30, 2008; all other regulations under General Assembly review on this act's effective date must be processed and reviewed in accordance with the law in effect on June 30, 2008."

Effect of Amendment

The 2007 amendment rewrote paragraph (F)(1).



Section 1-23-280. Small Business Regulatory Review Committee; membership; terms.

(A)(1) There is established a Small Business Regulatory Review Committee within the South Carolina Department of Commerce. For purposes of this article, "committee" is the Small Business Regulatory Review Committee and "department" is the South Carolina Department of Commerce.

(2) The duties of the committee, in determining if a proposed permanent regulation has a significant adverse impact on small businesses, are to:

(a) direct the promulgating agency to prepare the regulatory flexibility analysis described in Section 1-23-270(C)(2) no later than the end of the public comment period that follows the notice of proposed regulation, as provided in Section 1-23-110(A)(3); and

(b) request, at the committee's discretion, the Revenue and Fiscal Affairs Office to prepare a final assessment report, as provided in Section 1-23-115(B), of the proposed permanent regulation no later than the end of the public comment period that follows the notice of proposed regulation, as provided in Section 1-23-110(A)(3). The committee may request a final assessment report from the Revenue and Fiscal Affairs Office only in cases where the committee determines that information in addition to the agency's economic impact as provided in Section 1-23-270(C)(1) is critical in the committee's determination that a proposed permanent regulation has a significant adverse impact on small business. The Revenue and Fiscal Affairs Office:

(i) within the review and comment period, shall perform a final assessment report of the regulation on small businesses within sixty days of a request for assessment by the committee, and the promulgating agency has sixty days to complete a regulatory flexibility analysis; and

(ii) may request additional information from the agency. The sixty-day final assessment report deadline must be tolled until the time that the Office of Research and Statistics receives the requested additional information. The one-year deadline for submission of regulations to the General Assembly as provided in Section 1-23-120(A) also must be tolled until the time that both analyses are prepared and presented to the committee; and

(c) submit to the promulgating agency, no later than thirty days after receipt of the regulatory flexibility analysis prepared by the promulgating agency and, if requested by the committee, after receipt of the final assessment report prepared by the Office of Research and Statistics, a written statement advising the agency that a proposed permanent regulation has a significant adverse impact on small business.

(3) This subsection does not limit the committee's ability to petition a state agency to amend, revise, or revoke an existing regulation.

(4) Staff support for the committee must be provided by the department. The department shall act only as a coordinator for the committee, and may not provide legal counsel for the committee.

(B) The committee shall consist of eleven members, appointed as follows:

(1) five members to be appointed by the Governor;

(2) three members to be appointed by the President Pro Tempore of the Senate; and

(3) three members to be appointed by the Speaker of the House of Representatives.

(C) In addition, the Chairman of the Labor, Commerce and Industry Committee of the South Carolina Senate and the Chairman of the Labor, Commerce and Industry Committee of the South Carolina House of Representatives, or their designees, shall serve as nonvoting, ex officio members of the committee. During the committee review process, the director or his designee, of the promulgating agency shall be available at the request of the committee for comment on the proposed regulation.

(D) Appointments to the committee must be representative of a variety of small businesses in this State. All appointed members shall be either current or former owners or officers of a small business.

(E) The initial appointments to the committee must be made within sixty days from the effective date of this act. The department shall provide the name and address of each appointee to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Chairmen of the House and Senate Labor, Commerce and Industry Committees.

(F)(1) Members initially appointed to the committee shall serve for terms ending December 31, 2005. Thereafter, appointed members shall serve two-year terms that expire on December thirty-first of the second year.

(2) The Governor shall appoint the initial chairman of the committee from the appointed members for a term ending December 31, 2006, and shall appoint subsequent chairs of the committee from the appointed members for two-year terms that expire on December thirty-first of the second year.

(3) The committee shall meet as determined by its chairman.

(4) A majority of the voting members of the committee constitutes a quorum to do business. The concurrence of a majority of the members of the committee present and voting is necessary for an action of the committee to be valid.

(5) An appointed committee member may not serve more than three consecutive terms.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in subparagraph (A)(2)(a) was changed from "1-23-270(C)(1)" to "1-23-270(C)(2)".

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-23-290. Petition opposing regulation having significant adverse impact; determination of whether impact statement or public hearing addressed economic impact; waiver or reduction of administrative penalties.

(A) For promulgated regulations, the committee may file a written petition with the agency that has promulgated the regulations opposing all or part of a regulation that has a significant adverse impact on small business.

(B) Within sixty days after the receipt of the petition, the agency shall determine whether the impact statement or the public hearing addressed the actual and significant impact on small business or if conditions justifying the regulation have changed. The agency shall submit a written response of its determination to the committee within sixty days after receipt of the petition. If the agency determines that the petition merits the amendment, revision, or revocation of a regulation, the agency may initiate proceedings in accordance with the applicable requirements of the Administrative Procedures Act.

(C) If the agency determines that the petition does not merit the amendment or repeal of a regulation, the committee promptly shall convene a meeting for the purpose of determining whether to recommend that the agency initiate proceedings to amend or repeal the regulation in accordance with the Administrative Procedures Act. The review must be based upon the actual record presented to the agency. The committee shall base its recommendation on any of the following reasons:

(1) the actual impact on small business was not reflected in, or significantly exceeded, the economic impact statement formulated by the Revenue and Fiscal Affairs Office, pursuant to Section 1-23-280(A)(2);

(2) the actual impact was not previously considered by the agency in its economic impact statement formulated pursuant to Section 1-23-270(C) or its regulatory flexibility analysis formulated pursuant to Section 1-23-280(A)(2); or

(3) the technology, economic conditions, or other relevant factors justifying the purpose for the regulations have changed or no longer exist.

(D) If the committee recommends that an agency initiate regulation proceedings for a reason provided in subsection (C), the committee shall submit to the Speaker of the House of Representatives and the President Pro Tempore of the Senate an evaluation report and the agency's response as provided in Section 1-23-290(B). The General Assembly may take later action in response to the evaluation report and the agency's response as the General Assembly finds appropriate.

(E)(1) Notwithstanding another provision of law, an agency authorized to assess administrative penalties or administrative fines upon a business may waive or reduce an administrative penalty or administrative fine for a violation of a regulation by a small business if the:

(a) small business corrects the violation within thirty days or less after receipt of a notice of violation or citation; or

(b) violation was the result of an excusable misunderstanding of the agency's interpretation of a regulation.

(2) Item (1) does not apply if:

(a) a small business has been notified previously of the violation of a regulation by the agency pursuant to Section 1-23-290(E)(1) and has been given an opportunity to correct the violation on a previous occasion;

(b) a small business fails to exercise good faith in complying with the regulation;

(c) a violation involves wilful or criminal conduct;

(d) a violation results in imminent or adverse health, safety, or environmental impact; or

(e) the penalty or fine is assessed pursuant to a federal law or regulation, for which a waiver or reduction is not authorized by the federal law or regulation.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 1-23-300. Applicability.

This article does not apply to emergency regulations promulgated pursuant to Section 1-23-130 or regulations promulgated pursuant to Chapter 9 of Title 46 or Chapter 4 of Title 47 or to proposed regulations by an agency to implement a statute or ordinance that does not require an agency to interpret or describe the requirements of the statute or ordinance, such as state legislative or federally mandated provisions that do not allow discretion to consider less restrictive alternatives or to a federal regulation that has gone through the federal regulatory flexibility act, if the federal review process is the same as or is stricter than the requirements of these sections.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.



Section 1-23-310. Definitions.

As used in this article:

(1) "Administrative law judge" means a judge of the South Carolina Administrative Law Court created pursuant to Section 1-23-500;

(2) "Agency" means each state board, commission, department, or officer, other than the legislature, the courts, or the Administrative Law Court, authorized by law to determine contested cases;

(3) "Contested case" means a proceeding including, but not restricted to, ratemaking, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing;

(4) "License" includes the whole or part of any agency permit, franchise, certificate, approval, registration, charter, or similar form of permission required by law, but it does not include a license required solely for revenue purposes;

(5) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(6) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

HISTORY: 1977 Act No. 176, Art. II, Section 1; 1980 Act No. 442, Section 7; 1993 Act No. 181, Section 16; 1998 Act No. 359, Section 1; 2008 Act No. 334, Section 3, eff June 16, 2008.

Effect of Amendment

The 2008 amendment, in item (1), substituted "Administrative Law Court" for "administrative law judge division"; and, in item (2), substituted ", the courts, or the Administrative Law Court," for "or the courts, but to include the administrative law judge division".



Section 1-23-320. Notice and hearing in contested case; depositions; subpoenas; informal disposition; content of record.

(A) In a contested case, all parties must be afforded an opportunity for hearing after notice of not less than thirty days, except in proceedings before the Department of Employment and Workforce, which are governed by the provisions of Section 41-35-680.

(B) The notice must include a:

(1) statement of the time, place, and nature of the hearing;

(2) statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) reference to the particular sections of the statutes and rules involved;

(4) short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement must be furnished.

(C) A party to these proceedings may cause to be taken the depositions of witnesses within or without the State and either by commission or de bene esse. Depositions must be taken in accordance with and subject to the same provisions, conditions, and restrictions as apply to the taking of like depositions in civil actions at law in the court of common pleas; and the same rules with respect to the giving of notice to the opposite party, the taking and transcribing of testimony, the transmission and certification of it, and matters of practice relating to it apply.

(D) The agency hearing a contested case may issue subpoenas in the name of the agency for the attendance and testimony of witnesses and the production and examination of books, papers, and records on its own behalf or, upon request, on behalf of another party to the case.

A party to the proceeding may seek enforcement of or relief from an agency subpoena before the Administrative Law Court pursuant to Section 1-23-600(F).

(E) Opportunity must be afforded all parties to respond and present evidence and argument on all issues involved.

(F) Unless precluded by law, informal disposition may be made of a contested case by stipulation, agreed settlement, consent order, or default.

(G) The record in a contested case must include:

(1) all pleadings, motions, intermediate rulings, and depositions;

(2) evidence received or considered;

(3) a statement of matters officially noticed;

(4) questions and offers of proof, objections, and rulings on the contested case;

(5) proposed findings and exceptions;

(6) any decision, opinion, or report by the officer presiding at the hearing.

(H) Oral proceedings or any part of the oral proceedings must be transcribed on request of a party.

(I) Findings of fact must be based exclusively on the evidence and on matters officially noticed.

HISTORY: 1977 Act No. 176, Art. II, Section 2; 1983 Act No. 56, Section 1; 1993 Act No. 181, Section 17; 1998 Act No. 359, Section 2; 2008 Act No. 334, Section 4, eff June 16, 2008.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Effect of Amendment

The 2008 amendment substituted (A) to (I) for (a) to (i) as the subsection designations; in subsection (D), rewrote the second undesignated paragraph relating to enforcement of or relief from an agency subpoena; and made nonsubstantive language changes throughout.



Section 1-23-330. Evidentiary matters in contested cases.

In contested cases:

(1) Irrelevant, immaterial or unduly repetitious evidence shall be excluded. Except in proceedings before the Industrial Commission the rules of evidence as applied in civil cases in the court of common pleas shall be followed. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original;

(3) Any party may conduct cross-examination;

(4) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing or by reference in preliminary reports or otherwise of the material noticed including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The agency's experience, technical competence and specialized knowledge may be utilized in the evaluation of the evidence.

HISTORY: 1977 Act No. 176, Art. II, Section 3; 1979 Act No. 188, Section 6.



Section 1-23-340. Procedure in contested cases where majority of those who are to render final decision are unfamiliar with case.

When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or reviewed the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

HISTORY: 1977 Act No. 176, Art. II, Section 4.



Section 1-23-350. Final decision or order in contested case.

A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.

HISTORY: 1977 Act No. 176, Art. II, Section 5.



Section 1-23-360. Communication by members or employees of agency assigned to decide contested case.

Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate. An agency member:

(1) May communicate with other members of the agency; and

(2) May have the aid and advice of one or more personal assistants.

Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred fifty dollars or imprisoned for not more than six months.

HISTORY: 1977 Act No. 176, Art. II, Section 6.



Section 1-23-370. Procedures regarding issuance, denial or renewal of licenses.

(a) When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this article and Article 1 concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

HISTORY: 1977 Act No. 176, Art. II, Section 7.



Section 1-23-380. Judicial review upon exhaustion of administrative remedies.

A party who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision in a contested case is entitled to judicial review pursuant to this article and Article 1. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy. Except as otherwise provided by law, an appeal is to the court of appeals.

(1) Proceedings for review are instituted by serving and filing notice of appeal as provided in the South Carolina Appellate Court Rules within thirty days after the final decision of the agency or, if a rehearing is requested, within thirty days after the decision is rendered. Copies of the notice of appeal must be served upon the agency and all parties of record.

(2) Except as otherwise provided in this chapter, the serving and filing of the notice of appeal does not itself stay enforcement of the agency decision. The serving and filing of a notice of appeal by a licensee for review of a fine or penalty or of its license stays only those provisions for which review is sought and matters not affected by the notice of appeal are not stayed. The serving or filing of a notice of appeal does not automatically stay the suspension or revocation of a permit or license authorizing the sale of beer, wine, or alcoholic liquor. The agency may grant, or the reviewing court may order, a stay upon appropriate terms, upon the filing of a petition under Rule 65 of the South Carolina Rules of Civil Procedure.

(3) If a timely application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file the evidence and modifications, new findings, or decisions with the reviewing court.

(4) The review must be conducted by the court and must be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, and established by proof satisfactory to the court, the case may be remanded to the agency for action as the court considers appropriate.

(5) The court may not substitute its judgment for the judgment of the agency as to the weight of the evidence on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

HISTORY: 1977 Act No. 176, Art. II, Section 8; 1993 Act No. 181, Section 18; 2006 Act No. 387, Section 2, eff July 1, 2006; 2008 Act No. 334, Section 5, eff June 16, 2008.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment rewrote this section to provide for review by an administrative law judge and appeal to the South Carolina Court of Appeals.

The 2008 amendment deleted subsection (B) relating to review by an administrative law judge of a final decision in a contested case; deleted the designation of the first paragraph as subsection (A) and at the end of the first sentence substituted "pursuant to this article and Article 1" for "under this article, Article 1, and Article 5"; in paragraph (1) deleted ", the Administrative Law Court," following "agency"; in the fourth sentence of paragraph (2) deleted "or administrative law judge" following "agency"; and in the second sentence of paragraph (4) deleted "or the Administrative Law Court" following "agency" in two places.



Section 1-23-390. Supreme Court review.

An aggrieved party may obtain a review of a final judgment of the circuit court or the court of appeals pursuant to this article by taking an appeal in the manner provided by the South Carolina Appellate Court Rules as in other civil cases.

HISTORY: 1977 Act No. 176, Art. II, Section 9; 1999 Act No. 55, Section 4; 2006 Act No. 387, Section 3, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment added "or the court of appeals" and made nonsubstantive changes.



Section 1-23-400. Application of article.

The provisions of this article shall not apply to any matters pending on June 13, 1977. The provisions of Sections 1-23-360 and 1-23-370 shall not apply to any agency which under existing statutes have established and follow notice and hearing procedures which are in compliance with such sections.

HISTORY: 1977 Act No. 176, Art. II, Section 10.



Section 1-23-500. South Carolina Administrative Law Court created; number of judges.

There is created the South Carolina Administrative Law Court, which is an agency and a court of record within the executive branch of the government of this State. The court shall consist of a total of six administrative law judges. The administrative law judges shall be part of the state employees retirement system.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 9; 2004 Act No. 202, Section 1, eff April 26, 2004.

Effect of Amendment

The 2004 amendment deleted the designation preceding former subsection (A) and rewrote the paragraph, substituting "Administrative Law Court" for "Administrative Law Judge Division", and deleted subsection (B) relating to a feasibility study by the Judicial Council.



Section 1-23-505. Definitions.

As used in this article:

(1) "Administrative law judge" means a judge of the South Carolina Administrative Law Court created pursuant to Section 1-23-500.

(2) "Agency" means a state agency, department, board, or commission whose action is the subject of a contested case hearing or an appellate proceeding heard by an administrative law judge, or a public hearing on a proposed regulation presided over by an administrative law judge.

(3) "Contested case" means a proceeding including, but not restricted to, ratemaking, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law or by Article I, Section 22, Constitution of the State of South Carolina, 1895, to be determined by an agency or the Administrative Law Court after an opportunity for hearing.

(4) "License" includes the whole or part of any agency permit, franchise, certificate, approval, registration, charter, or similar form of permission required by law, but does not include a license required solely for revenue purposes.

(5) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party.

(6) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

HISTORY: 2008 Act No. 334, Section 1, eff June 16, 2008.



Section 1-23-510. Election of judges; terms.

(A) The judges of the division must be elected by the General Assembly in joint session, for a term of five years and until their successors are elected and qualify; provided, that of those judges initially elected, the chief judge, elected to Seat 1 must be elected for a term of five years, the judge elected to Seat 2 must be elected for a term of three years, the judge elected to Seat 3 must be elected for a term of one year. The remaining judges of the division must be elected for terms of office to begin February 1, 1995, for terms of five years and until their successors are elected and qualify; provided, that those judges elected to seats whose terms of office are to begin on February 1, 1995, to Seat 4 must be initially elected for a term of five years, the judge elected to Seat 5 must be initially elected for a term of three years, and the judge elected to Seat 6 must be initially elected for a term of one year. The terms of office of the judges of the division for Seats 1, 2, and 3 shall begin on March 1, 1994. The terms of office of the judges of the division for Seats 4, 5, and 6 shall begin on February 1, 1995. The terms of office of each of the seats shall terminate on the thirtieth day of June in the final year of the term for the respective seats.

(B) In electing administrative law judges, race, gender, and other demographic factors including age, residence, type of practice, and law firm size should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State.

(C) Before election as an administrative law judge, a candidate must undergo screening pursuant to the provisions of Section 2-19-10, et seq.

(D) Each seat on the division must be numbered. Elections are required to be for a specific seat. The office of chief administrative law judge is a separate and distinct office for the purpose of an election.

(E) In the event that there is a vacancy in the position of the chief administrative law judge or for any reason the chief administrative law judge is unable to act, his powers and functions must be exercised by the most senior administrative law judge as determined by the date of their election to the division.

HISTORY: 1993 Act No. 181, Section 19; 1999 Act No. 39, Section 1.



Section 1-23-520. Eligibility for office.

No person is eligible for the office of law judge of the division who does not at the time of his election meet the qualification for justices and judges as set forth in Article V of the Constitution of this State.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-525. Members of General Assembly disqualified for office of law judge.

No member of any General Assembly who is not otherwise prohibited from being elected to an administrative law judge position may be elected to such position while he is a member of the General Assembly and for a period of four years after he ceases to be a member of the General Assembly.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-530. Oath of office.

The judges of the division shall qualify after the date of their election by taking the constitutional oath of office.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-535. Official seal.

The Administrative Law Court shall have a seal with a suitable inscription, an impression of which must be filed with the Secretary of State.

HISTORY: 2008 Act No. 334, Section 2, eff June 16, 2008.



Section 1-23-540. Compensation; full-time position.

The chief judge (Seat 1) shall receive as annual salary equal to ninety percent of that paid to the circuit court judges of this State. The remaining judges shall receive as annual salary equal to eighty percent of that paid to the circuit court judges of this State. They are not allowed any fees or perquisites of office, nor may they hold any other office of honor, trust, or profit. Administrative law judges in the performance of their duties are also entitled to that per diem, mileage, expenses, and subsistence as is authorized by law for circuit court judges.

Each administrative law judge shall devote full time to his duties as an administrative law judge, and may not practice law during his term of office, nor may he during this term be a partner or associate with anyone engaged in the practice of law in this State.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-550. Vacancies.

All vacancies in the office of administrative law judge must be filled in the manner of original appointment. When a vacancy is filled, the judge elected shall hold office only for the unexpired term of his predecessor.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-560. Application of Code of Judicial Conduct; complaints against administrative law judges; attending judicial-related functions.

Administrative law judges are bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules. The sole grounds for discipline and sanctions for administrative law judges are those contained in the Code of Judicial Conduct in Rule 502, Rule 7 of the South Carolina Appellate Court Rules. The Commission on Judicial Conduct, under the authority of the Supreme Court, shall handle complaints against administrative law judges for possible violations of the Code of Judicial Conduct in the same manner as complaints against other judges. Notwithstanding another provision of law, an administrative law judge and the judge's spouse or guest may accept an invitation to attend a judicial-related or bar-related function, or an activity devoted to the improvement of the law, legal system, or the administration of justice.

HISTORY: 1993 Act No. 181, Section 19; 2008 Act No. 334, Section 6, eff June 16, 2008; 2014 Act No. 146 (S.405), Section 1, eff April 7, 2014.

Effect of Amendment

The 2008 amendment added the second sentence referring to Code of Judicial Conduct, Rule 502, Rule 7, and the fourth sentence relating to invitations to judicial-related functions; and, in the third sentence, added ", which" following "Commission" and substituted "shall use the procedure contained in" for "pursuant to".

2014 Act No. 146, Section 1, rewrote the third sentence, removing reference to the State Ethics Commission.



Section 1-23-570. Chief Judge responsible for administration of division.

The Chief Judge of the Administrative Law Judge Division is responsible for the administration of the division, including budgetary matters, assignment of cases, and the administrative duties and responsibilities of the support staff. The chief judge shall assign judges of the division to hear all cases of the various state departments and commissions for which it is responsible on a general rotation and interchange basis by scheduling and assigning administrative law judges based upon subject matter no less frequently than every six months.

HISTORY: 1993 Act No. 181, Section 19; 1998 Act No. 359, Section 3.



Section 1-23-580. Clerk of division; assistants to administrative law judges; other staff.

(A) A clerk of the division, to be appointed by the chief judge, must be appointed and is responsible for the custody and keeping of the records of the division. The clerk of the division shall perform those other duties as the chief judge may prescribe.

(B) Each administrative law judge may appoint, hire, contract, and supervise an administrative assistant as individually allotted and authorized in the annual general appropriations act.

(C) The other support staff of the division is as authorized by the General Assembly in the annual general appropriations act and shall be hired, contracted, and supervised by the chief judge. The division may engage stenographers for the transcribing of the proceedings in which an administrative law judge presides. It may contract for these stenographic functions, or it may use stenographers provided by the agency or commission.

HISTORY: 1993 Act No. 181, Section 19; 1998 Act No. 359, Section 4.



Section 1-23-590. Appropriation of funds.

The General Assembly in the annual general appropriations act shall appropriate those funds necessary for the operation of the Administrative Law Judge Division.

HISTORY: 1993 Act No. 181, Section 19.



Section 1-23-600. Hearings and proceedings.

(A) An administrative law judge shall preside over all hearings of contested cases as defined in Section 1-23-505 or Article I, Section 22, Constitution of the State of South Carolina, 1895, involving the departments of the executive branch of government as defined in Section 1-30-10 in which a single hearing officer, or an administrative law judge, is authorized or permitted by law or regulation to hear and decide these cases, except those arising under the:

(1) Consolidated Procurement Code;

(2) Public Service Commission;

(3) Department of Employment and Workforce;

(4) Workers' Compensation Commission, except as provided in Section 42-15-90; or

(5) other cases or hearings which are prescribed for or mandated by federal law or regulation, unless otherwise by statute or regulation specifically assigned to the jurisdiction of the Administrative Law Court. Unless otherwise provided by statute, the standard of proof in a contested case is by a preponderance of the evidence. The South Carolina Rules of Evidence apply in all contested case proceedings before the Administrative Law Court.

(B) All requests for a hearing before the Administrative Law Court must be filed in accordance with the court's rules of procedure. A party that files a request for a hearing with the Administrative Law Court must simultaneously serve a copy of the request on the affected agency. Upon the filing of the request, the chief judge shall assign an administrative law judge to the case. Notice of the contested case hearing must be issued in accordance with the rules of procedure of the Administrative Law Court.

(C) A full and complete record must be kept of all contested cases and regulation hearings before an administrative law judge. All testimony must be reported, but need not be transcribed unless a transcript is requested by a party. The party requesting a transcript is responsible for the costs involved. Proceedings before administrative law judges are open to the public unless confidentiality is allowed or required by law. The presiding administrative law judge shall render the decision in a written order. The decisions or orders of administrative law judges are not required to be published but are available for public inspection unless confidentiality is allowed or required by law.

(D) An administrative law judge also shall preside over all appeals from final decisions of contested cases pursuant to the Administrative Procedures Act, Article I, Section 22, Constitution of the State of South Carolina, 1895, or another law, except that an appeal from a final order of the Public Service Commission and the State Ethics Commission is to the Supreme Court or the court of appeals as provided in the South Carolina Appellate Court Rules, an appeal from the Procurement Review Panel is to the circuit court as provided in Section 11-35-4410, and an appeal from the Workers' Compensation Commission is to the court of appeals as provided in Section 42-17-60. An administrative law judge shall not hear an appeal from an inmate in the custody of the Department of Corrections involving the loss of the opportunity to earn sentence-related credits pursuant to Section 24-13-210(A) or Section 24-13-230(A) or an appeal involving the denial of parole to a potentially eligible inmate by the Department of Probation, Parole and Pardon Services.

(E) Review by an administrative law judge of a final decision in a contested case, heard in the appellate jurisdiction of the Administrative Law Court, must be in the same manner as prescribed in Section 1-23-380 for judicial review of final agency decisions with the presiding administrative law judge exercising the same authority as the court of appeals, provided that a party aggrieved by a final decision of an administrative law judge is entitled to judicial review of the decision by the court of appeals pursuant to the provisions of Section 1-23-610.

(F) Notwithstanding another provision of law, a state agency authorized by law to seek injunctive relief may apply to the Administrative Law Court for injunctive or equitable relief pursuant to Section 1-23-630. The provisions of this section do not affect the authority of an agency to apply for injunctive relief as part of a civil action filed in the court of common pleas.

(G) Notwithstanding another provision of law, the Administrative Law Court has jurisdiction to review and enforce an administrative process issued by an agency or by a department of the executive branch of government, as defined in Section 1-30-10, such as a subpoena, administrative search warrant, cease and desist order, or other similar administrative order or process. A department or agency of the executive branch of government authorized by law to seek an administrative process may apply to the Administrative Law Court to issue or enforce an administrative process. A party aggrieved by an administrative process issued by a department or agency of the executive branch of government may apply to the Administrative Law Court for relief from the process as provided in the Rules of the Administrative Law Court.

(H)(1) This subsection applies to timely requests for a contested case hearing pursuant to this section of decisions by departments governed by a board or commission authorized to exercise the sovereignty of the State.

(2) A request for a contested case hearing for an agency order stays the order. A request for a contested case hearing for an order to revoke or suspend a license stays the revocation or suspension. A request for a contested case hearing for a decision to renew a license for an ongoing activity stays the renewed license, the previous license remaining in effect pending completion of administrative review. A request for a contested case hearing for a decision to issue a new license stays all actions for which the license is a prerequisite; however, matters not affected by the request may not be stayed by the filing of the request. If the request is filed for a subsequent license related to issues substantially similar to those considered in a previously licensed matter, the license may not be automatically stayed by the filing of the request. If the requesting party asserts in the request that the issues are not substantially similar to those considered in a previously licensed matter, then the license must be stayed until further order of the Administrative Law Court. Requests for contested case hearings challenging only the amount of fines or penalties must be deemed not to affect those portions of orders imposing substantive requirements.

(3) The general rule of subsection (H)(2) does not stay emergency actions taken by an agency pursuant to an applicable statute or regulation.

(4) After a contested case is initiated before the Administrative Law Court, a party may move before the presiding administrative law judge to lift the stay imposed pursuant to this subsection. Upon motion by any party, the court shall lift the stay for good cause shown or if no irreparable harm will occur, then the stay shall be lifted. A hearing must be held within thirty days after the motion is filed with the court and served upon the parties to lift the automatic stay or for a determination of the applicability of the automatic stay. The judge must issue an order no later than fifteen business days after the hearing is concluded.

(5) A final decision issued by the Administrative Law Court in a contested case may not be stayed except by order of the Administrative Law Court or the court of appeals.

(6) Nothing contained in this subsection constitutes a limitation on the authority of the Administrative Law Court to impose a stay as otherwise provided by statute or by rule of court.

(I) If a final order of the Administrative Law Court is not appealed in accordance with the provisions of Section 1-23-610, upon request of a party to the proceedings, the clerk of the Administrative Law Court shall file a certified copy of the final order with a clerk of the circuit court, as requested, or court of competent jurisdiction, as requested. After filing, the certified order has the same effect as a judgment of the court where filed and may be recorded, enforced, or satisfied in the same manner as a judgment of that court.

(J) If an attorney of record is called to appear in actions pending in other tribunals in this State, the action in the Administrative Law Court has priority as is appropriate. Courts and counsel have the obligation to adjust schedules to accord with the spirit of comity between the Administrative Law Court and other state courts.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Sections 1, 5; 1995 Act No. 92, Section 1; 2004 Act No. 202, Section 2, eff April 26, 2004; 2006 Act No. 381, Section 1, eff June 13, 2006; 2006 Act No. 387, Section 4, eff July 1, 2006; 2007 Act No. 111, Pt I, Section 1, eff July 1, 2007, applicable to injuries that occur on or after that date; 2008 Act No. 188, Section 1, eff January 1, 2009; 2008 Act No. 201, Section 13, eff February 10, 2009; 2008 Act No. 334, Section 7, eff June 16, 2008; 2010 Act No. 278, Section 23, eff July 1, 2010; 2012 Act No. 183, Section 2, eff June 7, 2012; 2012 Act No. 212, Section 1, eff June 7, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, the 2006 amendments were read together. The text of the section as amended by Act 387 is set forth above, except that in subsection (B), "those matters which are otherwise provided for in title 56" was deleted following "Occupational Health and Safety Act", in subparagraph (G)(3), "(G)" was substituted for "(F)", and subsection (E) from Act 381 was added as subsection (H).

At the direction of the Code Commissioner, the amendment of this section by 2008 Act No. 334, Section 1, effective June 16, 2008, was deemed to prevail over the amendment by 2008 Act No. 201, Section 13, effective February 10, 2009, because it was enacted later. The section was also amended by 2008 Act No. 188, Section 1, effective January 1, 2009, to delete the reference to cases arising under the Occupational Safety and Health Act in subsection (B). Among other changes, the amendment by Act 334 redesignated subsection (B) as subsection (A) and included cases arising under the Occupational Safety and Health Act as item (1). At the direction of the Code Commissioner, the deletion of the reference to the Occupational Safety and Health Act by Act 188 effective January 1, 2009 was applied to subsection (A) as amended by Act 334 on the basis that the reference to OSHA was inadvertently included in the later act and its inclusion was not consistent with the intent of the General Assembly in passing Act 188. Accordingly, in subsection (A) as amended by Act 334, item (1) was deleted effective January 1, 2009, and items (2) to (6) redesignated as items (1) to (5).

At the direction of the Code Commissioner, the reference in subsection (E) to Section 1-23-380(A) was changed to Section 1-23-380 to conform to the amendment of that section by 2008 Act No. 334, Section 5.

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

2010 Act 278, Section 26, provides as follows:

"This act takes effect July 1, 2010; provided, the provisions of this act do not apply to any matter pending before a court of this State prior to June 1, 2010."

Effect of Amendment

The 2004 amendment in subsection (A) substituted "must" for "shall" and "is responsible" for "shall be responsible"; in subsections (B) and (D) deleted "of the division" following "administrative law judge"; in subsection (B) substituted "Court" for "Judge Division"; in subsection (D), inserted ", or as otherwise provided by law," following "Licensing and Regulation"; rewrote subsection (C); deleted subsection (E) relating to cases initiated before and after May 1, 1994; and made nonsubstantive changes.

The first 2006 amendment, in subsection (B), deleted "those matters which are otherwise provided for in Title 56," following "Occupational Health and Safety Act"; and added subsection (E) [redesignated as (H)] relating to the filing of final orders.

The second 2006 amendment rewrote subsections (B) and (D) and added subsection (E), (F) and (G) relating to appeal of orders of the State Human Affairs Commission to the Administrative Law Court.

The 2007 amendment, in subsection (D), substituted "Court of Appeals" for "circuit court" relating to appeals from the Workers' Compensation Commission.

The first 2008 amendment, in subsection (B), deleted "arising under the Occupational Safety and Health Act,".

The second 2008 amendment, in subsection (B), added the second sentence relating to the standard of proof in a contested case' and, in subsection (H), in the first sentence deleted "petition for judicial review of a" preceding "final order" and substituted "appealed" for "filed".

The third 2008 amendment, deleted subsection (A) relating to the keeping and availability of records and reenacted it as subsection (C); redesignated subsections (B) and (C) as subsections (A) and (B); in subsection (A) substituted "1-23-505" for "1-23-310", designated paragraphs (1) to (6) [redesignated as (1) to (5) effective January 1, 2009 at the direction of the Code Commissioner] from existing text, and added the second and third sentences of (6) [redesignated as (5)] relating to standard of proof and applicability of the South Carolina Rules of Evidence; in subsection (B), added the fourth sentence relating to notice of the contested case hearing; in subsection (D), added the second sentence relating to certain appeals from inmates; added subsection (E); redesignated subsections (E) to (H) as (F) to (I); in subsection (G), substituted "Administrative Law Court" for "chief administrative law judge" and added references to agencies of the executive branch in two places; in paragraph (H)(2), in the fourth sentence added "however," and the fifth and sixth sentences; in paragraph (H)(3), substituted "(H)(2)" for "(G)(2)"; in paragraph (H)(4), added the second through fourth sentences; in paragraph (H)(5), deleted from the end ", or cases when Section 1-23-610(A) applies, the appropriate board or commission"; and, in subsection (I), in the first sentence deleted "petition for judicial review of a" preceding "final order" and substituted "filed" for "appealed", "1-23-610" for "1-23-600" and 'shall" for "must".

The 2010 amendment added subsection (J) relating to priority of actions in different courts.

The first 2012 amendment in subsection (A)(4), inserted ", except as provided in Section 42-15-90".

The second 2012 amendment in subsection (D), deleted ", and an appeal from the Department of Employment and Workforce is to the circuit court as provided in Section 41-35-750", and made other changes.



Section 1-23-610. Judicial review of final decision of administrative law judge; stay of enforcement of decision.

(A)(1) For judicial review of a final decision of an administrative law judge, a notice of appeal by an aggrieved party must be served and filed with the court of appeals as provided in the South Carolina Appellate Court Rules in civil cases and served on the opposing party and the Administrative Law Court not more than thirty days after the party receives the final decision and order of the administrative law judge. Appeal in these matters is by right.

(2) Except as otherwise provided in this chapter, the serving and filing of the notice of appeal does not itself stay enforcement of the administrative law judge's decision. The serving and filing of a notice of appeal by a licensee for review of a fine or penalty or of its license stays only those provisions for which review is sought and matters not affected by the notice of appeal are not stayed. The serving or filing of a notice of appeal does not automatically stay the suspension or revocation of a permit or license authorizing the sale of beer, wine, or alcoholic liquor. Upon motion, the administrative law judge may grant, or the court of appeals may order, a stay upon appropriate terms.

(B) The review of the administrative law judge's order must be confined to the record. The court may not substitute its judgment for the judgment of the administrative law judge as to the weight of the evidence on questions of fact. The court of appeals may affirm the decision or remand the case for further proceedings; or, it may reverse or modify the decision if the substantive rights of the petitioner have been prejudiced because the finding, conclusion, or decision is:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

HISTORY: 1993 Act No. 181, Section 19; 2006 Act No. 387, Section 5, eff July 1, 2006; 2008 Act No. 334, Section 8, eff June 16, 2008.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment rewrote this section.

The 2008 amendment rewrote this section.



Section 1-23-630. Powers of law judges.

(A) Each administrative law judge of the division has the same power at chambers or in open hearing as do circuit court judges and to issue those remedial writs as are necessary to give effect to its jurisdiction.

(B) An administrative law judge may authorize the use of mediation in a manner that does not conflict with other provisions of law and is consistent with the division's rules of procedure.

HISTORY: 1993 Act No. 181, Section 19; 2003 Act No. 39, Section 1.



Section 1-23-640. Principal offices of court; where cases heard.

The court shall maintain its principal offices in the City of Columbia. However, judges of the court shall hear contested cases at the court's offices or at a suitable location outside the City of Columbia when determined by the chief judge.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 6; 2008 Act No. 334, Section 9, eff June 16, 2008.

Effect of Amendment

The 2008 amendment substituted "court" for "division" throughout and in the second sentence deleted "offices or location of the involved department or commission as prescribed by the agency or commission, at the division's" following "hear contested cases at the" and made minor language changes.



Section 1-23-650. Promulgation of rules.

(A) Rules governing the internal administration and operations of the Administrative Law Court must be:

(1) proposed by the chief judge of the court and adopted by a majority of the judges of the court; or

(2) proposed by any judge of the court and adopted by seventy-five percent of the judges of the court.

(B) Rules governing practice and procedure before the court which are:

(1) consistent with the rules of procedure governing civil actions in courts of common pleas; and

(2) not otherwise expressed in Chapter 23, Title 1; upon approval by a majority of the judges of the court must be promulgated by the court and are subject to review as are rules of procedure promulgated by the Supreme Court under Article V of the Constitution.

(C) All hearings before an administrative law judge must be conducted exclusively in accordance with the rules of procedure promulgated by the court pursuant to this section. All other rules of procedure for the hearing of contested cases or appeals by individual agencies, whether promulgated by statute or regulation, are of no force and effect in proceedings before an administrative law judge.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 2; 1998 Act No. 359, Section 5; 2006 Act No. 387, Section 6, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment designated subsections (A) and (B); in subsection (A), in the introductory statement substituted "Administrative Law Court must" for "administrative law judge division shall"; added subsection (C); and substituted "court" for "division" and made nonsubstantive changes throughout.



Section 1-23-660. Office of Motor Vehicle Hearings; conduct of hearings; applicability of Code of Judicial Conduct; appeals.

(A) There is created within the Administrative Law Court the Office of Motor Vehicle Hearings. The chief judge of the Administrative Law Court shall serve as the director of the Office of Motor Vehicle Hearings. The duties, functions, and responsibilities of all hearing officers and associated staff of the Department of Motor Vehicles are devolved upon the Administrative Law Court effective January 1, 2006. The hearing officers and staff positions, together with the appropriations relating to these positions, are transferred to the Office of Motor Vehicle Hearings of the Administrative Law Court on January 1, 2006. The hearing officers and staff shall be appointed, hired, contracted, and supervised by the chief judge of the court and shall continue to exercise their adjudicatory functions, duties, and responsibilities under the auspices of the Administrative Law Court as directed by the chief judge and shall perform such other functions and duties as the chief judge of the court prescribes. All employees of the office shall serve at the will of the chief judge. The chief judge is solely responsible for the administration of the office, the assignment of cases, and the administrative duties and responsibilities of the hearing officers and staff. Notwithstanding another provision of law, the chief judge also has the authority to promulgate rules governing practice and procedures before the Office of Motor Vehicle Hearings. These rules are subject to review as are the rules of procedure promulgated by the Supreme Court pursuant to Article V of the South Carolina Constitution.

(B) Notwithstanding another provision of law, the hearing officers shall conduct hearings in accordance with Chapter 23 of Title 1, the Administrative Procedures Act, and the rules of procedure for the Office of Motor Vehicle Hearings, at suitable locations as determined by the chief judge. For purposes of this section, any law enforcement agency that employs an officer who requested a breath test and any law enforcement agency that employs a person who acted as a breath test operator resulting in a suspension pursuant to Section 56-1-286 or 56-5-2951 is a party to the hearing and shall be served with appropriate notice, afforded the opportunity to request continuances and participate in the hearing, and provided a copy of all orders issued in the action. Representatives of the Department of Motor Vehicles are not required to appear at implied consent, habitual offender, financial responsibility, or point suspension hearings. However, if the Department of Motor Vehicles elects not to appear through a representative at any implied consent hearing, or through the submission of documentary evidence at any habitual offender, financial responsibility, or point suspension hearing, and it wishes to appeal the decision, it must first file a motion for reconsideration with the Office of Motor Vehicle Hearings within ten days after receipt of the hearing officer's decision. The hearing officer must issue a written order upon the motion for reconsideration within thirty days. The Department of Motor Vehicles may file a notice of appeal with the Administrative Law Court within thirty days after receipt of the hearing officer's order on the motion for reconsideration. The Administrative Law Court must dismiss any appeal which does not meet the requirements of this subsection.

(C) The hearing officers are bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules. The State Ethics Commission is responsible for the enforcement and administration of those rules and for the issuance of advisory opinions on the requirements of those rules for administrative law judges and hearing officers pursuant to the procedures contained in Section 8-13-320. Notwithstanding another provision of law, an administrative law judge or hearing officer, and the judge's or hearing officer's spouse or guest, may accept an invitation to and attend a judicial-related or bar-related function, or an activity devoted to the improvement of the law, the legal system, or the administration of justice.

(D) Appeals from decisions of the hearing officers must be taken to the Administrative Law Court pursuant to the court's appellate rules of procedure. Recordings of all hearings will be made part of the record on appeal, along with all evidence introduced at hearings, and copies will be provided to parties to those appeals at no charge. The chief judge shall not hear any appeals from these decisions.

HISTORY: 1993 Act No. 181, Section 19; 2005 Act No. 128, Section 22, eff July 1, 2005; 2006 Act No. 381, Section 2, eff June 13, 2006; 2006 Act No. 387, Section 7, eff July 1, 2006; 2008 Act No. 201, Section 14, eff February 10, 2009; 2008 Act No. 279, Section 1, eff October 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, both 2006 amendments were read together. The text of the section from the second amendment by Act 387 is set forth above, except that the eighth and ninth sentences in the first undesignated paragraph and the second and sixth sentences of the third undesignated paragraph were added from first amendment by Act 381.

This section was amended by 2008 Act Nos. 201 and 279. At the direction of the Code Commissioner, the text of Act 279 appears above because it was enacted later.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2005 amendment rewrote this section.

The first 2006 amendment, in the first undesignated paragraph, added the eighth and ninth sentences relating to promulgation of rules; and in the third undesignated paragraph, added the second sentence relating to breath tests, the third sentence relating to appearance by representatives of the Department of Motor Vehicles, and the seventh sentence relating to tape recordings of hearings.

The second 2006 amendment rewrote this section.

The first 2008 amendment deleted the last four sentences of the first undesignated paragraph relating to hiring a law clerk to assist the judges who hear Department of Motor Vehicle Hearing appeals; deleted the second undesignated paragraph relating to the role of the Budget and Control Board in the transition; and rewrote the third undesignated paragraph.

The second 2008 amendment rewrote this section, designating the subsections and substituting "Office of Motor Vehicle Hearings" for "Division of Motor Vehicle Hearings" throughout.



Section 1-23-670. Filing fees.

Each request for a contested case hearing, notice of appeal, or request for injunctive relief before the Administrative Law Court must be accompanied by a filing fee equal to that charged in circuit court for filing a summons and complaint, unless another filing fee schedule is established by rules promulgated by the Administrative Law Court, subject to review as in the manner of rules of procedure promulgated by the Supreme Court pursuant to Article V of the Constitution of this State. This fee must be retained by the Administrative Law Court in order to help defray the costs of the proceedings. No filing fee is required in administrative appeals by inmates from final decisions of the Department of Corrections or the Department of Probation, Parole and Pardon Services. However, if an inmate files three administrative appeals during a calendar year, then each subsequent filing during that year must be accompanied by a twenty-five dollar filing fee. If the presiding administrative law judge determines at the conclusion of the proceeding that the case was frivolous or taken solely for the purpose of delay, the judge may impose such sanctions as the circumstances of the case and discouragement of like conduct in the future may require.

HISTORY: 2008 Act No. 353, Section 2, Pt 18A, eff July 1, 2009.



Section 1-23-680. Cost of South Carolina Code, supplements, and replacement volumes.

The South Carolina Administrative Law Court is not required to reimburse the South Carolina Legislative Council for the cost of the Code of Laws, code supplements, or code replacement volumes distributed to the court.

HISTORY: 2008 Act No. 353, Section 2, Pt 18B, eff July 1, 2009.






CHAPTER 25 - HUMAN SERVICES DEMONSTRATION PROJECT

Section 1-25-10. Creation of project.

There is created the South Carolina Human Services Demonstration Project (project) for the purpose of establishing a demonstration model whereby the delivery of human services in South Carolina may be thoroughly researched and studied to provide for a more efficient and orderly manner of service delivery and to improve the availability, quality and cost effectiveness of providing such services to the citizens of the State.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-20. Purpose of project.

The purposes of the project shall be:

A. To provide information and working experience relevant to the discovery of steps needed to provide increased efficiency in the delivery of human services in South Carolina;

B. To provide to the Reorganization Commission the information necessary for the commission to examine the organization and functions of the agencies providing human services in the State, and to further consider what reorganization plan or plans the commission shall promulgate under its statutory authority provided in 1-19-20 of the 1976 Code.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-30. Definitions.

As used in this section, unless otherwise indicated:

(a) "State agency" shall mean each state board, commission, department, executive department or officer, other than the General Assembly and the courts authorized by law to deliver human services to the people of South Carolina.

(b) "Human services" shall mean those services required to sustain the family's or individual's ability to provide food, shelter, employment safe and healthy environment, a healthy body, mind, and develop skills. Human services provided through this project shall include those programs provided through state agencies that are set out in Section 1-25-70.

(c) "Regulation" shall mean each agency statement of general public applicability that implements or prescribes law or policy or practice requirements of any agency. The term includes the amendment or repeal of any agency regulation.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-40. Site establishment for project.

The site or sites of the project shall be established at a location chosen by the State Reorganization Commission, in consultation with the state agencies impacted by the project and city, county and other officials of the areas proposed for site location and any other persons, agencies or bodies the commission deems necessary and helpful in the determination of a site or sites. Provided, however, the commission shall confine its site choices to no more than two sites, covering in their totality no more than four counties. In the event that multiple sites are chosen, the commission shall designate one urban site and one rural site.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-50. Project Managing Agency; powers and duties.

(A) A Project Managing Agency shall be formed at each designated site pursuant to the provisions of subsection Section 1-25-60(D). The powers and duties of the Project Managing Agency shall include, but not be limited to, the following:

(1) To execute those powers and duties assigned to the Interagency Demonstration Area Coordinating Committee in subsection Section 1-25-60(F)

(2) To oversee and administer the planning and implementation of the project at the site wherein it sits;

(3) To keep a record of the project's acts at the site wherein it sits;

(4) To aid in the annual reports called for in Section 1-25-100.

(B) Each Project Managing Agency may, in the performance of its duties employ or acquire such administrative, clerical, stenographic and other personnel as may be necessary to effectuate the provisions of this section.

(C) Each project Managing Agency shall be authorized to apply for and receive federal, state and local funds, grants and other funding.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-60. State Interagency Planning and Evaluation Advisory Committee; Interagency Demonstration Area Coordinating Committee.

(A) For the purpose of coordinating state agency cooperation with the project, a State Interagency Planning and Evaluation Advisory Committee shall be formed consisting of the following members:

(1) The chief executive officer of the following state human services agencies and commissions:

(a) Department of Social Services

(b) Department of Health and Environmental Control

(c) Department of Mental Health

(d) Department of Alcohol and Other Drug Abuse Services

(e) Department of Vocational Rehabilitation

(f) Commission for the Blind

(g) Department of Disabilities and Special Needs

(h) Division on Aging

(2) [Reserved]

(3) A representative of two statewide private service agencies to be appointed by the committee chairman.

(4) A representative of the Governor's office designated annually by the Governor.

(5) Four persons representing human service clients, consumers or any other class, group or public or private entity that would substantially contribute to the purposes of the committee, to be appointed by these committee chairmen:

(a) Senate Finance Committee;

(b) Senate General Committee;

(c) House Ways and Means Committee;

(d) House Medical, Military, Public and Municipal Affairs Committee.

(B) Committee members enumerated in this subsection shall not delegate their committee membership or voting rights to any other person.

(C) The functions of the Interagency Planning and Evaluation Advisory Committee shall include, but not be limited to, the following:

(1) To insure and direct the full cooperation with and participation in the project of all agencies represented on the committee.

(2) To identify and assist in the compliance with all federal and state funding and programmatic requirements.

(3) To assist the Legislative Audit Council in the conduct and publication of audits as provided in subsection Section 1-25-90.

(4) To assist in the evaluation of the project as provided in subsection Section 1-25-70.

(5) To assist in the planning and setting of project objectives.

(6) To contract for the services of a site manager, who shall be designated as manager of all of the human service programs enumerated in subsection Section 1-25-70(B).

(D) For the purpose of overseeing the planning, implementation and operation of the project and to act as the Project Managing Agency at each designated site, an Interagency Demonstration Area Coordinating Committee shall be formed at each site consisting of the following members:

(1) The local chief executive officers of the agencies enumerated in subsection (A) of this section, of the area selected as the project site.

(2) A representative of the State Reorganization Commission, designated annually by the commission, who shall serve as chairman.

(3) A representative of two local private service agencies, to be appointed by the chairman.

(4) A representative from each county or counties chosen as a project site, appointed by the county council of that county or counties.

(5) Four persons representing human service clients, consumers or any other class, group or public or private entity that would substantially contribute to the purposes, as described in subitem (C)(5) above.

(E) Committee members enumerated in this subsection shall not delegate their committee membership or voting rights to any other person.

(F) The functions of the committee shall include, but not be limited to, the following:

(1) To execute the powers and duties assigned to the Project Managing Agency in subsection Section 1-25-70.

(2) To ensure the full cooperation with and participation in the project of all of the local offices of the enumerated agencies.

(3) To identify and assist in the compliance with all state and federal funding and programmatic requirements.

(4) To assist in the evaluation of the project as provided in Section 1-25-70.

HISTORY: 1978 Act No. 644, Part II, Section 30; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 20; 1998 Act No. 419, Part II, Section 35A.



Section 1-25-70. Power of Project Managing Agency to Contract; effect of such power.

(A) Each Project Managing Agency shall be vested, for the purposes of this chapter with the power to contract with any agency, firm or person, public or private, including local entities of government, for the delivery of goods, leases and services necessary to effectuate the objectives of this section.

(B) Pursuant to the authority granted in this section, each Project Managing Agency shall develop a system of integrated delivery of human services at the site wherein it sits, including those human services presently delivered by the enumerated agencies and any and all other human services the Project Managing Agency shall deem proper to effectuate the objectives of this chapter. Such services shall include, but not be limited to, the following:

(1) Income maintenance

(2) Employment

(3) Primary health care

(4) Shelter

(5) Transportation

(6) Food

(7) Knowledge and skills

(8) Individual and collective safety

(9) Social functioning

(10) Access to institutional care

(C) Each Project Managing Agency is hereby empowered with the authority to promulgate regulations necessary and proper to effectuate the provisions of this section at the site wherein it sits.

(D) Pursuant to the authority granted in this subsection and subsections V and VI, each Project Managing Agency shall direct the implementation of the Integrated Service Delivery System, as provided for in item (B) of this subsection. Such implementation shall be coordinated through the office of the site manager, as provided for in subsection VI (F) (2) of this section, who shall receive the full cooperation of the state and local offices of the enumerated agencies. Under the direction of the appropriate Project Managing Agency and pursuant to his authority as program manager for all of the designated human service programs at the site, the site manager shall:

(1) Be given total and unfettered access to the records and files of each of the enumerated agencies. Notwithstanding the above, nothing in this chapter shall be construed so as to empower the site manager, or any other state employee or agency, to violate any provision of any federal or state statute, rule or regulation governing the privacy of human service client.

(2) Be empowered to administer the spending or use of the appropriations, funds, grants and any and all other monies designated, set aside or otherwise made available to the enumerated agencies for the delivery of human services at the designated project site. Such funds shall include, but not be limited to, the following:

(a) All federal, state, local and other administrative and operational funds, not to include local funds.

(b) All federal, state, local and other funds, not to include local funds, designated or otherwise made available to the enumerated agencies for the delivery of human services at the designated project site.

(3) Be empowered to direct the personnel on the payroll of or otherwise employed or utilized by the enumerated state agencies for the purpose of the delivery of the human services at the project site. These employees, agents, contractors, volunteers or persons otherwise rendering service to the enumerated agencies shall include, but not be limited to, all administrative, professional, clerical and stenographic staff that are involved in the delivery of the enumerated human services at the project site.

(E) As soon as is practicable after the effective date of this chapter, the State Reorganization Commission shall, in consultation with the Interagency Committees described in subsection Section 1-25-60, the Budget and Control Board and any other parties that are necessary and helpful, promulgate a project evaluation plan. Such plan shall address at minimum the following issues:

(1) Determination of the current level and effectiveness of preproject service programs.

(2) Setting of program goals for each service program.

(3) Monitoring of progress towards such goals.

(4) Reporting on the activity and success of the project and the recommendation of appropriate amendments to the project plan.

(5) Recommendation of appropriate changes in the project plan for possible implementation in new areas.

(6) Evaluating and reporting client satisfaction before, during and after the implementation of the project plan.

HISTORY: 1978 Act No. 644, Part II, Section 30.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 1-25-80. Duration of project.

The South Carolina Human Services Demonstration Project shall exist and be operational for a period of time reasonably calculated to provide ample time and opportunity to implement and evaluate the purposes of this chapter. Provided project implementation at any single site, shall not exceed a three-year term, excluding plan development and preparation time, but including actual implementation, administration and evaluation of the project at that site.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-90. Audits by Legislative Audit Council.

A. The Legislative Audit Council shall conduct timely and periodic audits of each site's fiscal and programmatic activities and shall report on such audits to the Governor and General Assembly.

B. Nothing in the above paragraph or any other section of this chapter shall be construed so as to prohibit or hinder any state agency or commission impacted by the project from conducting the regularly scheduled audits of that agency or commission.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-100. Reorganization Commission required to report to General Assembly.

The Reorganization Commission shall report periodically to the General Assembly relating to the project's progress, evaluation and current status. Such report shall be compiled and delivered to the Governor and the President of the Senate and the Speaker of the House within fifteen months after the effective date of this chapter. and within every succeeding twelve months thereafter.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-110. Power to effectuate waiver of federal rules, regulations or statutes.

Each Project Managing Agency shall be empowered to take all steps reasonably necessary to effectuate the waiver of federal rules, regulations or statutes. This authority shall include but not be limited to, the seeking of federal legislation, the negotiation of agreements between the project and any federal agency or board, and the application for the waiver of any federal rule, regulation or statute.

HISTORY: 1978 Act No. 644, Part II, Section 30.



Section 1-25-120. Inapplicability of other laws.

For purposes of this chapter only, all state laws, regulations, or any rule of any state agency, board or commission having the effect or force of law that prohibits or is inconsistent with any provision of this section is hereby declared inapplicable to this chapter.

No federal laws, rules or regulations shall be violated or abridged without properly documented authority of appropriate federal officials.

HISTORY: 1978 Act No. 644, Part II, Section 30.






CHAPTER 29 - SOUTH CAROLINA COUNCIL ON THE HOLOCAUST

Section 1-29-10. Creation of council; purpose.

The South Carolina Council on the Holocaust is created. The purpose of the council, working in conjunction with the State Department of Education, is to develop an educational program to prevent future atrocities similar to the systematic program of genocide of six million Jews and others by the Nazis. The program must be designed to honor the survivors of the Holocaust and their descendants and the South Carolinians and their descendants who participated in the liberation of concentration camps. The council also shall develop and establish an appropriate program for an annual observance of the Holocaust.

HISTORY: 1989 Act No. 189, Part II, Section 56.



Section 1-29-20. Membership of council.

The council consists of twelve members: four appointed by the Governor, four appointed by the President of the Senate, and four appointed by the Speaker of the House of Representatives. Members must be appointed for two-year terms to begin July first of each year. A majority of the members constitutes a quorum for the transaction of business, and the council shall meet not more than once each quarter.

HISTORY: 1989 Act No. 189, Part II, Section 56.



Section 1-29-30. Department of Education to provide necessary staff for council.

The State Department of Education shall provide technical, administrative, or clerical staff necessary for the council to conduct its business.

HISTORY: 1989 Act No. 189, Part II, Section 56.



Section 1-29-40. Powers of council.

In addition to appropriations annually made available by the General Assembly, the council may enter into contracts and accept gifts, contributions, and bequests of an unrestricted nature from individuals, foundations, corporations, and other organizations or institutions for the purpose of furthering the educational objectives of the council.

HISTORY: 1989 Act No. 189, Part II, Section 56.



Section 1-29-50. Compensation of council members.

The members are allowed the usual mileage, per diem, and subsistence provided by law for members of state boards, committees, and commissions. The expenses of the legislative appointees must be paid from the approved accounts of their respective bodies, and the expenses of the gubernatorial appointees must be paid from funds appropriated to the Governor's Office.

HISTORY: 1989 Act No. 189, Part II, Section 56.






CHAPTER 30 - DEPARTMENTS OF STATE GOVERNMENT

Section 1-30-10. Departments of State Government.

(A) There are hereby created, within the executive branch of the state government, the following departments:

1. Department of Administration

2. Department of Agriculture

3. Department of Alcohol and Other Drug Abuse Services

4. Department of Commerce

5. Department of Corrections

6. Department of Disabilities and Special Needs

7. Department of Education

8. Department of Health and Environmental Control

9. Department of Health and Human Services

10. Department of Insurance

11. Department of Juvenile Justice

12. Department of Labor, Licensing and Regulation

13. Department of Mental Health

14. Department of Motor Vehicles

15. Department of Natural Resources

16. Department of Parks, Recreation and Tourism

17. Department of Probation, Parole and Pardon Services

18. Department of Public Safety

19. Department of Revenue

20. Department of Social Services

21. Department of Transportation

22. Department of Employment and Workforce.

(B)(1) The governing authority of each department shall be:

(i) a director or a secretary, who must be appointed by the Governor with the advice and consent of the Senate, subject to removal from office by the Governor pursuant to provisions of Section 1-3-240(B); or

(ii) a board to be appointed and constituted in a manner provided for by law; or

(iii) in the case of the Department of Agriculture and the Department of Education, the State Commissioner of Agriculture and the State Superintendent of Education, respectively, elected to office under the Constitution of this State; or

(iv) in the case of the Department of Transportation, a seven member commission constituted in a manner provided by law, and a Secretary of Transportation appointed by and serving at the pleasure of the Governor.

(2) In making an appointment for a governing authority of a department, race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State; however, consideration of these factors in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed. The Governor in making the appointments provided for by this section shall endeavor to appoint individuals who have demonstrated exemplary managerial skills in either the public or private sector.

(C) Each department shall be organized into appropriate subdivisions by the governing authority of the department through further consolidation or further subdivision. The power to organize and reorganize the department into divisions lies with the General Assembly in furtherance of its mandate pursuant to Article XII of the South Carolina Constitution, 1895. The dissolution of any division must likewise be statutorily approved by the General Assembly.

(D) The governing authority of a department is vested with the duty of overseeing, managing, and controlling the operation, administration, and organization of the department. The governing authority has the power to create and appoint standing or ad hoc advisory committees in its discretion or at the direction of the Governor to assist the department in particular areas of public concern or professional expertise as is deemed appropriate. Such committees shall serve at the pleasure of the governing authority and committee members shall not receive salary or per diem, but shall be entitled to reimbursement for actual and necessary expenses incurred pursuant to the discharge of official duties not to exceed the per diem, mileage, and subsistence amounts allowed by law for members of boards, commissions, and committees.

(E) The governing authority of a department may appoint deputies to head the divisions of their department, with each deputy managing one or more of the divisions; in the case of the Department of Commerce, the Secretary of Commerce may appoint a departmental executive director and also may appoint directors to manage the various divisions of the Department of Commerce. In making appointments race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State; however, consideration of these factors in making an appointment in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed. Deputies serve at the will and pleasure of the governing authority. The deputy of a division is vested with the duty of overseeing, managing, and controlling the operation and administration of the division under the direction and control of the department's governing authority and performing such other duties as delegated by the department's governing authority.

(F) In the event a vacancy occurs in the office of the department's governing authority at a time when the General Assembly is not in session, the Governor temporarily may fill the vacancy pursuant to Section 1-3-210.

(G)(1) Department and agency governing authorities must, no later than the first day of the 2015 Legislative Session and every twelve months thereafter, submit to the Governor and General Assembly reports giving detailed and comprehensive recommendations for the purposes of merging or eliminating duplicative or unnecessary divisions, programs, or personnel within each department to provide a more efficient administration of government services. If an agency or department has no recommendations for restructuring of divisions, programs, or personnel, its report must contain a statement to that effect. Upon their receipt by the President of the Senate and the Speaker of the House of Representatives, these reports must be referred as information to the standing committees of the respective bodies most jurisdictionally related in subject matter to each agency. Alternatively, the House and Senate may provide by rule for the referral of these reports. The Governor periodically must consult with the governing authorities of the various departments and upon such consultation, the Governor must submit a report of any restructuring recommendations to the General Assembly for its review and consideration.

(2) Department and agency governing authorities must, no later than the first day of the 2015 Legislative Session, and, as a part of the agency's seven-year oversight study and investigation conducted pursuant to Chapter 2, Title 2, submit to the Governor and the General Assembly a seven-year plan that provides initiatives and/or planned actions that implement cost savings and increased efficiencies of services and responsibilities within the projected seven-year period.

(H) [Repealed].

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 281, Section 1; 1994 Act No. 361, Sections 1, 2; 1995 Act No. 83, Sections 6, 7; 2007 Act No. 114, Section 1, eff June 27, 2007; 2010 Act No. 146, Section 3, eff March 30, 2010; 2012 Act No. 222, Section 1, eff June 7, 2012; 2014 Act No. 121 (S.22), Pt III, Section 3, eff July 1, 2015; 2014 Act No. 121 (S.22), Pt IV, Section 6.A, eff January 1, 2015.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 114, "Department of Employment and Workforce" was substituted for "Department of Workforce".

At the direction of the Code Commissioner in 2011, the provisions of subsection (B)(2) were restored to correct the inadvertent deletion of those provisions in 2007.

Editor's Note

2012 Act No. 222, Section 15, provides as follows:

"SECTION 15. Notwithstanding any other provision of law to the contrary, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member on it as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires."

Effect of Amendment

The 2007 amendment added subparagraph (B)(1)(iv) relating to the Department of Transportation.

The 2010 amendment added subparagraph (A)20, relating to creation of the Department of Employment and Workforce.

The 2012 amendment removed "seven member" from subsection (B)(1)(ii).

2014 Act No. 121, Section 3, in subsection (A), added "Department of Administration" and "Department of Motor Vehicles", and renumbered the paragraphs accordingly.

2014 Act No. 121, Section 6.A, rewrote subsections (B), (C), (E), (F), (G), and deleted former subsection (H).



Section 1-30-15. Department of Agriculture.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Agriculture:

Department of Agriculture, formerly provided for at Section 46-39-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-20. Department of Alcohol and Other Drug Abuse Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Alcohol and Other Drug Abuse Services:

(A) South Carolina Commission on Alcohol and Drug Abuse, formerly provided for at Section 44-49-10, et seq.;

(B) Drug-free Schools and Communities Program in the Governor's Office, provided for under grant programs.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-25. Department of Commerce.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in and must be administered as part of the Department of Commerce to be initially divided into divisions for Aeronautics, Advisory Coordinating Council for Economic Development, State Development, Public Railways, and Savannah Valley Development:

(A) South Carolina Aeronautics Commission, formerly provided for at Section 55-5-10, et seq.;

(B) Coordinating Council for Economic Development, formerly provided for at Section 41-45-30, et seq.;

(C) Savannah Valley Authority, formerly provided for at Section 13-9-10, et seq.;

(D) existing divisions or components of the Department of Commerce formerly a part of the State Development Board excluding the South Carolina Film Commission; and

(E) South Carolina Public Railways Commission, formerly provided for at Section 58-19-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1999 Act No. 100, Part II, Section 71; 2000 Act No. 387, Part II, Section 73; 2004 Act No. 299, Section 5, eff July 1, 2004; 2005 Act No. 56, Section 3, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 6.A, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 359, Section 1, eff July 1, 2008.

Editor's Note

2008 Act No. 313, Section 6.C and 2008 Act No. 359, Section 3 provide as follows:

"(1) Where the provisions of this section transfer the South Carolina Film Commission from the Department of Commerce to the Department of Parks, Recreation and Tourism, the employees, authorized appropriations, and assets and liabilities of the South Carolina Film Commission are also transferred to and become part of the Department of Parks, Recreation and Tourism. All classified or unclassified personnel employed by the South Carolina Film Commission on the effective date of this section, either by contract or by employment at will, shall become employees of the Department of Parks, Recreation and Tourism, with the same compensation, classification, and grade level, as applicable. The State Budget and Control Board shall cause all necessary actions to be taken to accomplish this transfer in accordance with state laws and regulations.

"(2) Regulations promulgated by the South Carolina Film Commission are continued and are considered to be promulgated by the South Carolina Film Commission as a division of the Department of Parks, Recreation and Tourism.

"(3) The Code Commissioner is directed to change or correct all references to the South Carolina Film Commission to reflect its transfer to the Department of Parks, Recreation and Tourism. References to the name of the South Carolina Film Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."

Effect of Amendment

The 2004 amendment, in subsection (D), in the introductory sentence substituted "South Carolina Film Commission" for "South Carolina Film Office" in two places and added paragraph (10).

The 2005 amendment, in the introduction to subsection (D), substituted "Department of Commerce" for "State Development Board" and deleted "formerly provided for in Section 13-3-10, et seq.," following "South Carolina Film Commission".

The first 2008 amendment, in subsection (A), substituted "The" for "Effective on July 1, 1993, the" and made nonsubstantive changes; and rewrote subsection (D).

The second 2008 amendment made identical changes.



Section 1-30-30. Department of Corrections.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Corrections:

Department of Corrections, formerly provided for at Section 24-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-35. Department of Disabilities and Special Needs.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Disabilities and Special Needs to be initially divided into divisions for Intellectual Disability, Head and Spinal Cord Injury, and Autism; provided, however, that the board of the former Department of Mental Retardation as constituted on June 30, 1993, and thereafter, under the provisions of Section 44-19-10, et seq., shall be the governing authority for the department.

(A) Department of Mental Health Autism programs, formerly provided for at Section 44-9-10, et seq.;

(B) Head and Spinal Cord Injury Information System, formerly provided for at Section 44-38-10, et seq.;

(C) Department of Mental Retardation, formerly provided for at Section 44-19-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.

Code Commissioner's Note

2011 Act No. 47, Section 14(B), provided for the substitution of "intellectual disability" for "mental retardation" in the 1976 Code of Laws. At the Code Commissioner's discretion, the substitution was not made for the formal reference to the Mental Retardation division and the Department of Mental Retardation in this section.



Section 1-30-40. Department of Education.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Education:

State Department of Education, provided for at Section 59-5-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-45. Department of Health and Environmental Control.

Effective on July 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Health and Environmental Control and to include a coastal division:

(A) Department of Health and Environmental Control, formerly provided for at Section 44-1-10, et seq.;

(B) South Carolina Coastal Council, formerly provided for at Section 48-39-10, et seq.;

(C) State Land Resources Conservation Commission regulatory division, formerly provided for at Section 48-9-10, et seq.;

(D) Water Resources Commission regulatory division, formerly provided for at Section 49-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-50. Department of Health and Human Services.

Effective on July 1, 1995, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Health and Human Services:

Department of Health and Human Services Finance Commission, formerly provided for at Section 44-6-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-55. Department of Insurance.

Effective on July 1, 1995, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Insurance:

Department of Insurance, formerly provided for at Section 38-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-60. Department of Juvenile Justice.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Juvenile Justice:

Department of Youth Services, formerly provided for at Section 20-7-6805, et seq.

HISTORY: 1993 Act No. 181, Section 1.

Code Commissioner's Note

The second paragraph was restored at the direction of the Code Commissioner in 2013 to correct the inadvertent omission of that text.



Section 1-30-65. Department of Labor, Licensing, and Regulation.

Effective on February 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Labor, Licensing, and Regulation to be initially divided into divisions for Labor, State Fire Marshal, and Professional and Occupational Licensing:

(A) Fire Marshal Division of Budget & Control Board, formerly provided for at Section 23-9-10, et seq.;

(B) Department of Labor, formerly provided for at Title 12, Chapter 37; Title 46, Chapter 43; and Title 41, Chapters 1-25;

(C) Professional and Occupational Licensing Boards including:

Accountancy Board, formerly provided for at Section 40-1-10, et seq.;

Architectural Board of Examiners, formerly provided for at Section 40-3-10, et seq.;

Athletic Commission, formerly provided for at Section 52-7-10, et seq.;

Auctioneers Commission, formerly provided for at Section 40-6-10, et seq.;

Barber Examiners Board, formerly provided for at Section 40-7-10, et seq.;

Accessibility Committee for the Building Codes Council, formerly provided for at Section 10-5-210, et seq.;

Building Code Council, formerly provided for at Section 6-9-60, et seq.;

Burglar Alarm Business, formerly provided for at Section 40-79-10, et seq.;

Chiropractic Examiners Board, formerly provided for at Section 40-9-10, et seq.;

Contractors Licensing Board, formerly provided for at Section 40-11-10, et seq.;

Cosmetology Board, formerly provided for at Section 40-13-10, et seq.;

Dentistry Board, formerly provided for at Section 40-15-10, et seq.;

Embalmers and Funeral Directors/Funeral Service Board, formerly provided for at Section 40-19-10, et seq.;

Engineers and Land Surveyors Board, formerly provided for at Section 40-21-10, et seq.;

Environmental Systems Operators Board, formerly provided for at Section 40-23-10, et seq.;

Fire Sprinkler Contractors Board, formerly provided for at Section 23-45-10, et seq.;

Foresters Registration Board, formerly provided for at Section 48-27-10, et seq.;

Geologists Registration Board, formerly provided for at Section 40-77-10, et seq.;

Harbor Pilots/Pilotage Commission, formerly provided for at Section 54-15-40, et seq.;

Liquefied Petroleum Gas Board, formerly provided for at Section 39-43-20, et seq.;

Manufactured Housing Board, formerly provided for at Section 40-29-10, et seq.;

Modular Appeals Board, formerly provided for at Section 23-43-50, et seq.;

Nursing Board, formerly provided for at Section 40-33-10, et seq.;

Nursing Home Administrators Board, formerly provided for at Section 40-35-10, et seq.;

Occupational Therapy Board, formerly provided for at Section 40-36-10, et seq.;

Optometry Board, formerly provided for at Section 40-37-10, et seq.;

Opticianry Board, formerly provided for at Section 40-38-10, et seq.;

Pharmacy Board, formerly provided for at Section 40-43-10, et seq.;

Physical Therapy Examiners, formerly provided for at Section 40-45-10, et seq.;

Physicians, Surgeons and Osteopaths/Board of Medical Examiners, formerly provided for at Section 40-47-10, et seq.;

Podiatry Examiners, formerly provided for at Section 40-51-10, et seq.;

Professional Counselors, Marital and Family Therapists, formerly provided for at Section 40-75-10, et seq.;

Psychology Board of Examiners, formerly provided for at Section 40-55-20, et seq.;

Pyrotechnic Safety Board, formerly provided for at Section 40-56-10, et seq.;

Real Estate Commission regulating Real Estate Brokers, Counsellors, Salesmen, Auctioneers, and Property Managers, formerly provided for at Section 40-57-10 et seq., and Real Estate Appraisers Board, formerly provided for at Section 40-60-10 et seq.;

Residential Home Builders Board, formerly provided for at Section 40-59-10, et seq.;

Social Worker Board of Examiners, formerly provided for at Section 40-63-10, et seq.;

Speech/Language Pathology and Audiology Board of Examiners, formerly provided for at Section 40-67-10, et seq.;

Veterinary Medical Examiners, formerly provided for at Section 40-69-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 385, Section 1.



Section 1-30-70. Department of Mental Health.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Mental Health to include a Children's Services Division and shall include:

Department of Mental Health, provided for at Section 44-9-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-75. Department of Natural Resources.

Effective on July 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with the agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in, and must be administered as part of the Department of Natural Resources. The department must be divided initially into divisions for Land Resources and Conservation Districts, Water Resources, Marine Resources, Wildlife and Freshwater Fisheries, and State Natural Resources Enforcement. The South Carolina Wildlife and Marine Resources Commission, as constituted on June 30, 1993, and after that time, under the provisions of Section 50-3-10 et seq. is the governing authority for the department:

(1) Geological Survey of the Research and Statistical Services Division of the Budget and Control Board, to include the State Geologist, formerly provided for at Section 1-11-10, et seq.;

(2) State Land Resources Conservation Commission, less the regulatory division, formerly provided for at Section 48-9-10, et seq.;

(3) South Carolina Migratory Waterfowl Commission, formerly provided for at Section 50-11-20, et seq.;

(4) Water Resources Commission, less the regulatory division, formerly provided for at Section 49-3-10, et seq.;

(5) South Carolina Wildlife and Marine Resources Commission, formerly provided for at Section 50-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 497, Part II, Section 59B.



Section 1-30-80. Department of Parks, Recreation and Tourism.

(A) The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in and must be administered as part of the Department of Parks, Recreation and Tourism to include a Parks, Recreation and Tourism Division.

Department of Parks, Recreation and Tourism, formerly provided for at Sections 51-1-10, 51-3-10, 51-7-10, 51-9-10, and 51-11-10, et seq.

(B)(1) Effective July 1, 2008, the South Carolina Film Commission of the Department of Commerce is transferred to the Department of Parks, Recreation and Tourism and becomes a separate division of the Department of Parks, Recreation and Tourism.

(2) The South Carolina Film Commission as established in this section as a division of the Department of Parks, Recreation and Tourism and transferred to it shall ensure that funds made available to film projects through the South Carolina Film Commission are budgeted and spent so as to further the following objectives:

(a) stimulation of economic activity to develop the potentialities of the State;

(b) conservation, restoration, and development of the natural and physical, the human and social, and the economic and productive resources of the State;

(c) promotion of a system of transportation for the State, through development and expansion of the highway, railroad, port, waterway, and airport systems;

(d) promotion and correlation of state and local activity in planning public works projects;

(e) promotion of public interest in the development of the State through cooperation with public agencies, private enterprises, and charitable and social institutions;

(f) encouragement of industrial development, private business, commercial enterprise, agricultural production, transportation, and the utilization and investment of capital within the State;

(g) assistance in the development of existing state and interstate trade, commerce, and markets for South Carolina goods and in the removal of barriers to the industrial, commercial, and agricultural development of the State;

(h) assistance in ensuring stability in employment, increasing the opportunities for employment of the citizens of the State, devising ways and means to raise the living standards of the people of the State;

(i) enhancement of the general welfare of the people; and

(j) encouragement and consideration as appropriate so as to consider race, gender, and other demographic factors to ensure nondiscrimination, inclusion, and representation of all segments of the State to the greatest extent possible.

HISTORY: 1993 Act No. 181, Section 1; 1999 Act No. 100, Part II, Section 71; 2008 Act No. 313, Section 6.B, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 359, Section 2, eff July 1, 2008.

Editor's Note

2008 Act No. 313, Section 6.C and 2008 Act No. 359, Section 3 provide as follows:

"(1) Where the provisions of this section transfer the South Carolina Film Commission from the Department of Commerce to the Department of Parks, Recreation and Tourism, the employees, authorized appropriations, and assets and liabilities of the South Carolina Film Commission are also transferred to and become part of the Department of Parks, Recreation and Tourism. All classified or unclassified personnel employed by the South Carolina Film Commission on the effective date of this section, either by contract or by employment at will, shall become employees of the Department of Parks, Recreation and Tourism, with the same compensation, classification, and grade level, as applicable. The State Budget and Control Board shall cause all necessary actions to be taken to accomplish this transfer in accordance with state laws and regulations.

"(2) Regulations promulgated by the South Carolina Film Commission are continued and are considered to be promulgated by the South Carolina Film Commission as a division of the Department of Parks, Recreation and Tourism.

"(3) The Code Commissioner is directed to change or correct all references to the South Carolina Film Commission to reflect its transfer to the Department of Parks, Recreation and Tourism. References to the name of the South Carolina Film Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."

Effect of Amendment

The first 2008 amendment designated subsection (A) and in the first paragraph deleted outdated language and "and Film Division" following "Tourism Division"; and added subsection (B) relating to the transfer of the South Carolina Film Commission.

The second 2008 amendment made identical changes.



Section 1-30-85. Department of Probation, Parole and Pardon Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and must be administered as part of the Department of Probation, Parole, and Pardon Services:

Department of Probation, Pardon and Parole, formerly provided for at Section 24-21-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1995 Act No. 83, Section 8.



Section 1-30-90. Department of Public Safety.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities, as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Public Safety to be initially divided into divisions for Highway Patrol, State Police, and Training and Continuing Education.

(A) Law Enforcement Hall of Fame, formerly provided for in Section 23-25-10, et seq.;

(B) State Highway Patrol, formerly provided for in Section 23-5-10, et seq.;

(C) Public Service Commission Safety Enforcement, formerly provided in Section 58-3-310;

(D) Public Safety Division, formerly of the Governor's Office.

HISTORY: 1993 Act No. 181, Section 1; 1996 Act No. 459, Section 3; 2003 Act No. 51, Section 8; 2012 Act No. 119, Section 1, eff February 1, 2012.

Effect of Amendment

The 2012 amendment removed former subsection (D), which read: "Law Enforcement Training Council, formerly provided for in Section 23-23-30, et seq.", and renumbered subsection (E) as subsection (D).



Section 1-30-95. Department of Revenue.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Revenue to be initially divided into divisions for Alcohol Beverage Control and Tax; provided, however, that from July 1, 1993, until February 1, 1995, the governing authority of the department shall be the commissioners of the Tax Commission, as constituted June 30, 1993, and thereafter, pursuant to the provisions of Section 12-3-10, et seq.;

(A) Licensing Division of Alcoholic Beverage Control Commission, formerly provided for at Section 61-1-10, et seq.;

(B) Tax Commission, formerly provided for at Section 12-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1996 Act No. 459, Section 4.



Section 1-30-100. Department of Social Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Social Services:

Department of Social Services, formerly provided for at Section 43-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-105. Department of Transportation.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Transportation to be initially divided into divisions for Mass Transit, Construction and Maintenance, Engineering and Planning, and Finance and Administration; however, the State Highway Commission as constituted on June 30, 1993, under the provisions of Title 56, shall be the governing authority for the department until February 15, 1994, or as soon as its successors are elected or appointed and qualified, whichever is later.

Department of Highways and Public Transportation, except the Motor Vehicle Division, which was established as the Department of Motor Vehicles by Section 56-1-5, and the State Highway Patrol, formerly provided for at Section 56-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 2007 Act No. 114, Section 2, eff June 27, 2007.

Effect of Amendment

The 2007 amendment, in the second undesignated paragraph, added ", which was established as the Department of Motor Vehicles by Section 56-1-5,".



Section 1-30-110. Repealed.

HISTORY: Former Section, titled Office of the Governor, had the following history: 1993 Act No. 181, Section 1. Repealed by 2014 Act No. 121, Pt V, Section 7.G.1, eff July 1, 2015.



Section 1-30-120. State Law Enforcement Division.

Effective July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the State Law Enforcement Division:

(A) Alcoholic Beverage Control Commission enforcement division, formerly provided for at Section 61-1-60, et seq.;

(B) State Law Enforcement Division, formerly provided for at Section 23-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



Section 1-30-125. Executive Budget Office.

(A) There is established, within the Department of Administration, the Executive Budget Office which shall support the Office of the Governor by conducting analysis, implementing and monitoring the annual general appropriations act, and evaluating program performance.

(B) The Executive Budget Office shall use the existing resources of the organizations transferred to the Department of Administration including, but not limited to, funding, personnel, equipment, and supplies. Vacant FTEs at the former State Budget and Control Board also may be used to fill needed positions for the office.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 8.I, eff July 1, 2014.

Editor's Note

2014 Act No. 121, Section 2, provides as follows:

"SECTION 2.A. Effective July 1, 2015, the State Budget and Control Board, and its related divisions and offices, is abolished and its functions, powers, duties, responsibilities, and authority, except as otherwise provided by law:

"(1) related to the issuance of bonds and bonding authority, generally found in Title 11 of the 1976 Code but also contained in certain other provisions of South Carolina law are devolved upon the State Fiscal Accountability Authority;

"(2) related to grants, loans, and other forms of financial assistance to other entities, generally found in Title 11 of the 1976 Code but also contained in certain other provisions of South Carolina law, exercised by the former State Budget and Control Board are devolved upon the State Fiscal Accountability Authority; and

"(3) related to executive functions within the former State Budget and Control Board not identified in items (1) or (2) are devolved upon the Department of Administration.

"B. After determining how many vacant FTEs at the State Budget and Control Board shall be used to fill needed positions in the Executive Budget Office as provided in Section 1-30-125, to be done in consultation with the Office of the Governor, the Executive Director of the State Budget and Control Board, upon approval of the board, prior to July 1, 2014, shall eliminate at least sixty vacant FTEs within the board or its divisions, components, or offices prior to the devolvement of specified duties and functions of the board upon the Department of Administration as provided in this act."






CHAPTER 31 - STATE COMMISSION FOR MINORITY AFFAIRS

Section 1-31-10. Commission for Minority Affairs created; composition; majority to be African-American; term of office; filling vacancies.

There is created a State Commission for Minority Affairs consisting of nine members and the Governor ex officio. The Governor must appoint one person from each of the congressional districts of the State and two persons from the State at large upon the advice and consent of the Senate. The Governor shall designate the chairman. The members serve for a term of four years and until their successors are appointed and qualify. A vacancy must be filled in the same manner as original appointment for the remainder of the unexpired term. A majority of the members of the commission must be African American.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2003 Act No. 85, Section 3; 2012 Act No. 279, Section 3, eff June 26, 2012.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2012 amendment deleted "six" before "congressional districts" and substituted "two persons from the State" for "three persons from the State".



Section 1-31-20. Commission to meet at least quarterly; purpose.

The commission must meet quarterly and at other times as the chairman determines necessary to study the causes and effects of the socio-economic deprivation of minorities in the State and to implement programs necessary to address inequities confronting minorities in the State.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2001 Act No. 26, Section 1.



Section 1-31-30. Hiring of executive director and other personnel; appropriations.

The commission is authorized to hire an executive director and other personnel necessary to carry out its duties and functions under this chapter. The General Assembly shall provide for the funds in the annual appropriations act.

HISTORY: 1993 Act No. 164, Part II, Section 110.



Section 1-31-40. Powers and duties of Commission.

(A) The commission shall:

(1) provide the minority community consisting of African Americans, Native American Indians, Hispanics/Latinos, Asians, and others with a single point of contact for statistical and technical assistance in the areas of research and planning for a greater economic future;

(2) work with minority officials on the state, county, and local levels of government in disseminating statistical data and its impact on their constituencies;

(3) provide for publication of a statewide statistical abstract on minority affairs;

(4) provide statistical analyses for members of the General Assembly on the state of minority communities as the State experiences economic growth and changes;

(5) provide the minority community with assistance and information on Voting Rights Act submissions in the State, as well as other related areas of concern to the minority community;

(6) determine, approve, and acknowledge by certification state recognition for Native American Indian entities; however, notwithstanding their state certification, the tribes have no power or authority to take any action which would establish, advance, or promote any form of gambling in this State;

(7) establish advisory committees representative of minority groups, as the commission considers appropriate to advise the commission;

(8) act as liaison with the business community to provide programs and opportunities to fulfill its duties under this chapter;

(9) seek federal and other funding on behalf of the State of South Carolina for the express purpose of implementing various programs and services for African Americans, Native American Indians, Hispanics/Latinos, Asians, and other minority groups;

(10) promulgate regulations as may be necessary to carry out the provisions of this article including, but not limited to, regulations regarding State Recognition of Native American Indian entities in the State of South Carolina;

(11) establish and maintain a twenty-four hour toll free telephone number and electronic website in accordance with Section 8-30-10; and

(12) perform other duties necessary to implement programs.

(B) The commission may delegate these powers and duties as necessary.

(C) Nothing in this chapter recognizes, creates, extends, or forms the basis of any right or claim of interest in land or real estate in this State for any Native American tribe which is recognized by the State.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2003 Act No. 85, Section 4; 2008 Act No. 280, Section 2, eff June 4, 2008.

Effect of Amendment

The 2008 amendment added subparagraph (A)(11) relating to a toll free telephone number and electronic website, and redesignated subparagraph (A)(11) as (A)(12).



Section 1-31-50. Promulgation of regulations to carry out duties.

The commission may promulgate those regulations necessary to carry out its duties under this chapter.

HISTORY: 1993 Act No. 164, Part II, Section 110.






CHAPTER 32 - SOUTH CAROLINA RELIGIOUS FREEDOM ACT

Section 1-32-10. Short title.

This chapter may be cited as the "South Carolina Religious Freedom Act".

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-20. Definitions.

In this chapter:

(1) "Demonstrates" means meets the burdens of going forward with the evidence and of persuasion.

(2) "Exercise of religion" means the exercise of religion under the First Amendment to the United States Constitution or Article I, Section 2 of the State Constitution.

(3) "Person" includes, but is not limited to, an individual, corporation, firm, partnership, association, or organization.

(4) "State" means the State of South Carolina and any political subdivision of the State and includes a branch, department, agency, board, commission, instrumentality, entity, or officer, employee, official of the State or a political subdivision of the State, or any other person acting under color of law.

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-30. Purposes of chapter.

The purposes of this chapter are to:

(1) restore the compelling interest test as set forth in Wisconsin v. Yoder, 406 U.S. 205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963), and to guarantee that a test of compelling state interest will be imposed on all state and local laws and ordinances in all cases in which the free exercise of religion is substantially burdened; and

(2) provide a claim or defense to persons whose exercise of religion is substantially burdened by the State.

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-40. Restriction on state's ability to burden exercise of religion.

The State may not substantially burden a person's exercise of religion, even if the burden results from a rule of general applicability, unless the State demonstrates that application of the burden to the person is:

(1) in furtherance of a compelling state interest; and

(2) the least restrictive means of furthering that compelling state interest.

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-45. Inmate litigation.

This chapter does not affect the application of and must be applied in conjunction with Chapter 27 of Title 24, concerning inmate litigation.

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-50. Burden on exercise of religion a claim or defense; attorney's fees.

If a person's exercise of religion has been burdened in violation of this chapter, the person may assert the violation as a claim or defense in a judicial proceeding. If the person prevails in such a proceeding, the court shall award attorney's fees and costs.

HISTORY: 1999 Act No. 38, Section 1.



Section 1-32-60. Applicability; construction.

(A) This chapter applies to all state and local laws and ordinances and the implementation of those laws and ordinances, whether statutory or otherwise, and whether adopted before or after the effective date of this act.

(B) Nothing in this chapter may be construed to authorize the State to burden any religious belief.

(C) Nothing in this chapter may be construed to affect, interpret, or in any way address:

(1) that portion of the First Amendment of the United States Constitution prohibiting laws respecting the establishment of religion;

(2) that portion of Article I, Section 2 of the State Constitution prohibiting laws respecting the establishment of religion.

(D) Granting state funding, benefits, or exemptions, to the extent permissible under the constitutional provisions enumerated in subsection (C)(1) and (2), does not constitute a violation of this chapter.

As used in this subsection, "granting", with respect to state funding, benefits, or exemptions, does not include the denial of government funding, benefits, or exemptions.

HISTORY: 1999 Act No. 38, Section 1.






CHAPTER 34 - NATIONAL BUILDING CODES

Section 1-34-10. Purpose.

The public policy of South Carolina is to maintain reasonable and consistent standards of construction in buildings and other structures in the State in order to protect the public health, safety, and welfare of its citizens. Accordingly, all agencies should enforce the same editions of nationally recognized codes and standards for the construction, manufacture, renovation, improvement, and maintenance of structures. To effect this policy, it is intended that all state regulatory agencies enforce the same editions of nationally recognized codes.

HISTORY: 2003 Act No. 83, Section 3.



Section 1-34-20. Definitions.

As used in this chapter:

(1) "Agency" or "state agency" means each state board, commission, department, executive department, or office, other than the General Assembly or the courts, charged with the regulation of buildings or other structures by enforcing a nationally recognized code. An agency is charged with the regulation of buildings or other structures by enforcing a nationally recognized code if the code is referenced in the statutes or regulations administered by that agency.

(2) "Building code" means building, electrical, plumbing, mechanical, gas, or fire codes which are part of the International Building Code series or Standard Building Code series, as published, promulgated, or made available by the Southern Building Code Congress International, Inc., the energy code as published by the Council of American Building Officials, and the National Electrical Code and Fire and Life Safety Code, as made available by the National Fire Protection Association, if the code is referenced by any other statute or regulation.

(3) "Latest edition" means latest complete edition officially published, adopted, or approved by the organization which issued the nationally recognized code.

(4) "Nationally recognized code" means all building codes or standards. Unless expressly adopted as stated in this chapter or otherwise required by law, a "nationally recognized code" does not include its appendices. For the purposes of this chapter, "nationally recognized code" does not include any provision of a building code or standard which concerns the qualification, removal, dismissal, duties, responsibilities of, or administrative procedures for all building officials, fire officials, deputy officials, chief inspectors, or other inspectors, assistants, or administrators.

(5) "Revision" means a change to a nationally recognized code if that change was officially published, adopted, or approved other than at the time a complete edition was officially published, adopted, or approved.

(6) "Standard" means building, energy, electrical, plumbing, mechanical, gas, or fire standards published by organizations including the American National Standards Institute, the American Society of Mechanical Engineers, the American Standard Testing Materials Institute, and the National Fire Protection Association if the standard is referenced by any other statute or regulation.

HISTORY: 2003 Act No. 83, Section 3.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.



Section 1-34-30. Adoption of latest edition of nationally recognized codes; notice requirements; public comments; agencies requiring compliance with earliest edition of a code.

(A) An agency shall adopt the latest edition of all nationally recognized codes which it is charged by statute or regulation with enforcing. An agency may propose the adoption of the latest edition of a nationally recognized code by publishing a notice in the State Register. The notice shall contain:

(1) a reference to the agency's original adoption of the nationally recognized code;

(2) the complete name of the nationally recognized code and the edition being adopted;

(3) the name and address of the organization which issued the nationally recognized code; and

(4) an invitation to comment to the agency concerning particular sections of the proposed edition.

(B) If no comments are received within sixty days of publication provided pursuant to subsection (A), the agency may file a notice with the Legislative Council to be published in the State Register that the nationally recognized code is promulgated without amendment. Publication of the notice creates a rebuttable presumption that the edition to which it refers was promulgated under this section, is available for public inspection at the agency, and was promulgated without amendment.

(C) If negative comments are received concerning sections of the latest edition or if the agency proposes amendments to the latest edition, the notice provided for in subsection (A) shall serve as the notice of drafting required pursuant to Section 1-23-110 and all affected sections must be proposed as regulations pursuant to Section 1-23-120 and are subject to the Administrative Procedures Act. All other sections of the latest edition may be promulgated by notice pursuant to subsection (B).

(D) An agency that requires compliance with an earlier edition of a nationally recognized code shall accept full and complete compliance with the latest edition of that code unless it has promulgated amendments to the code pursuant to this section.

HISTORY: 2003 Act No. 83, Section 3.



Section 1-34-40. Compliance with latest edition of a nationally recognized code.

(A) Notwithstanding any other provision of law, an agency shall accept full and complete compliance with the latest edition of a nationally recognized code as compliance with a provision of a statute or regulation which refers to a particular edition of that nationally recognized code unless the agency has published a notice under Section 1-34-30(C) stating that the edition has not been adopted.

(B) This section does not affect when, or the circumstances under which, a nationally recognized code is applicable.

HISTORY: 2003 Act No. 83, Section 3.



Section 1-34-50. Adoption of a nationally recognized code appendix.

If an agency is authorized or required by law to enforce the provisions contained in a nationally recognized code appendix, the agency may adopt the appendix, in accordance with Section 1-34-30, in conjunction with, or in addition to, the adoption of the nationally recognized code.

HISTORY: 2003 Act No. 83, Section 3.



Section 1-34-60. Promulgation of regulations by agencies authorized to modify nationally recognized code.

An agency authorized to modify a nationally recognized code by promulgating regulations shall promulgate these regulations in accordance with the Administrative Procedures Act.

HISTORY: 2003 Act No. 83, Section 3.



Section 1-34-70. Enforcement of provision of nationally recognized code inconsistent with state statute.

Unless otherwise required by law, an agency may not enforce a provision of a nationally recognized code to the extent it is inconsistent with any state statute or regulation that does not rely on a nationally recognized code.

HISTORY: 2003 Act No. 83, Section 3.









Title 2 - General Assembly

CHAPTER 1 - GENERAL PROVISIONS

Section 2-1-20. Election date of members of House.

Representatives to the House of Representatives shall be elected from the several counties of the State at the general election to be held on Tuesday after the first Monday in November of every even-numbered year.

HISTORY: 1962 Code Section 30-2; 1952 Code Section 30-2; 1942 Code Section 2052; 1932 Code Section 2052; Civ. C. '22 Section 14; Civ. C. '12 Section 14; Civ. C. '02 Section 12; G. S. 11; R. S. 11; 1901 (23) 611; 1902 (23) 1197; 1908 (25) 1283; 1910 (26) 867; 1911 (27) 68; 1912 (27) 827; 1916 (29) 717; 1918 (30) 881; 1919 (31) 5; 1922 (32) 922; 1932 (37) 1111.



Section 2-1-30. Each House office shall be separate and distinct; candidate must qualify for one specific office.

Each House office in this State shall constitute a separate and distinct office to which a separate number shall be assigned within each election district for such an office. A candidate for such an office shall be required to qualify for a specific office and shall not be permitted to qualify for more than one such office in any one election.

The election ballots for House offices shall reflect the number assigned to each office and the names of the candidates.

HISTORY: 1962 Code Section 30-2.1; 1972 (57) 2384.



Section 2-1-35. House of Representatives election districts. Part 1

Beginning with the 2012 general election, one representative of the House of Representatives must be elected from each of the following districts:

DISTRICT 1 Area Population Oconee County Holly Springs 763 Keowee Tract 302 Blocks: 3064, 4024, 4025, 4026, 4034, 4035 0 Tract 303 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2051, 2052, 2053, 2054, 2055, 2056, 2070, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3032, 3033, 3043, 3059, 3060, 3061, 3065, 3066, 3067, 3068, 3069, 3070, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3103, 3104 2,326 Tract 305 Blocks: 3004, 3005 0 Keowee Subtotal 2,326 Longs Creek 697 Madison 958 Mountain Rest 1,322 Richland 1,499 Salem 2,839 Stamp Creek 2,393 Tamasee 1,823 Walhalla No. 1, Walhalla No. 2 11,411 West Union 2,501 Westminster No. 1, Westminster No. 2 7,996 DISTRICT TOTAL 36,528 PERCENT VARIATION -2.072 DISTRICT 2 Area Population Oconee County Bountyland 2,544 Earles Grove 1,499 Fair Play 1,189 Friendship 2,887 Keowee Tract 302 Blocks: 4056, 4057 0 Tract 303 Blocks: 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3062, 3063, 3064, 3071, 3084, 3085, 3086, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3105, 3106, 3107, 3108, 3109, 3110, 3111 1,625 Tract 306.01 Blocks: 3000 0 Tract 306.02 Blocks: 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1112, 1113, 1114, 1115, 1116, 1117 495 Keowee Subtotal 2,120 Newry-Cornith 424 Oakway 1,397 Ravenel 3,317 Return 1,054 Seneca No. 1, Seneca No. 2, Seneca No. 3, Seneca No. 13,231 Shiloh 2,304 South Union 1,790 Tokeena/Providence 2,493 Utica 1,496 Pickens County Stone Church Tract 112.02 Blocks: 2075, 2076, 2077, 2078, 2079, 2080 0 Stone Church Subtotal 0 DISTRICT TOTAL 37,745 PERCENT VARIATION 1.190 DISTRICT 3 Area Population Pickens County Abel 1,804 Calhoun 2,788 Central 1 4,870 Central 2 2,799 Clemson 1 1,680 Clemson 2 1,576 Flat Rock Tract 110.02 Blocks: 4031, 4032, 4033, 4038, 4039, 4040, 4044, 4045, 4046, 4047, 4048, 4051 149 Tract 110.03 Blocks: 2018, 2019, 2020, 2021, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2041 212 Flat Rock Subtotal 361 Lawrence Chapel 1,554 Liberty 1 Tract 110.02 Blocks: 4025, 4029, 4030, 4041, 4042, 4043, 4052 67 Liberty 1 Subtotal 67 Morrison 3,281 Mountain View Tract 102 Blocks: 1059, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241 1,520 Mountain View Subtotal 1,520 Norris Tract 110.02 Blocks: 4002, 4005, 4006, 4008, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4049, 4050, 4053, 4054, 4055 394 Tract 111.01 Blocks: 2000, 2001, 2003, 2004 15 Tract 111.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006 124 Tract 111.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1070, 1071, 1072, 1084, 1085 1,158 Norris Subtotal 1,691 Pike 1,206 Praters Creek 2 2,159 Six Mile 2,344 Stone Church Tract 112.02 Blocks: 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074 105 Tract 112.03 Blocks: 1075, 2021, 2022, 2023, 2024, 2025, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 1,716 Stone Church Subtotal 1,821 University 6,593 DISTRICT TOTAL 38,114 PERCENT VARIATION 2.180 DISTRICT 4 Area Population Pickens County Albert R. Lewis 1,981 Arial Mill 1,840 Crossroads 2,379 Dacusville 1 1,382 Dacusville 2 1,804 Glassy Mountain 1,465 Griffin 2,197 Holly Springs 2,348 Liberty 1 Tract 110.02 Blocks: 2031, 2032, 2039, 2040, 2041, 2042, 2043, 2044, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2101, 3029, 3030, 3038, 3039, 3040, 3043, 4009, 4024, 4026, 4027, 4028 2,235 Liberty 1 Subtotal 2,235 Liberty 2 2,727 Mountain View Tract 102 Blocks: 1023, 1024, 1027, 1028, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1070, 1071, 1113, 1197, 1198, 2065, 2066, 2067, 2068, 2069, 2076, 2077 506 Mountain View Subtotal 506 Norris Tract 110.01 Blocks: 1039, 1042, 1043, 1045, 1046, 1048, 1049, 1070, 1071, 1072 344 Tract 110.02 Blocks: 4000, 4001, 4003, 4004, 4007, 4010, 4023 348 Norris Subtotal 692 Pickens 1 2,756 Pickens 2 2,653 Pickens 3 2,031 Pickens 4 1,531 Praters Creek 1 1,072 Pumpkintown 2,186 Rices Creek 1,979 Skelton 2,415 DISTRICT TOTAL 38,179 PERCENT VARIATION 2.354 DISTRICT 5 Area Population Pickens County Brushy Creek 2,909 Cedar Rock 2,256 Crosswell 1 Tract 106.02 Blocks: 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 3006, 3007, 3016, 3017, 3018, 3020 1,575 Crosswell 1 Subtotal 1,575 Crosswell 2 Tract 106.02 Blocks: 4026, 4030, 4031 11 Crosswell 2 Subtotal 11 Easley 1,895 Flat Rock Tract 110.02 Blocks: 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2097, 2098, 2099, 2100, 3026, 3027, 3044, 3045, 3046, 3047, 3048, 4034, 4035, 4036, 4037 289 Tract 110.03 Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 2,047 Flat Rock Subtotal 2,336 Forest Acres 1,730 Georges Creek 2,985 McKissick 2,581 Park Street 2,081 Pickensville 2,089 Powdersville 1 2,144 Powdersville 2 Tract 109.02 Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1029, 1030, 1033, 1035, 1036, 1037, 1039, 1040 603 Tract 109.03 Blocks: 2035, 2041, 2042, 2043, 2047, 2048, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2086, 2087, 2088, 2089, 2090, 2091 2,142 Powdersville 2 Subtotal 2,745 Rock Springs 1,875 Simpson 1,320 Smith Grove 2,662 Woodside 2,431 Zion 2,410 DISTRICT TOTAL 38,035 PERCENT VARIATION 1.968 DISTRICT 6 Area Population Anderson County Anderson 1/1 2,850 Anderson 5/A Tract 7 Blocks: 1000, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2010 1,045 Tract 9 Blocks: 3047, 3048 0 Tract 123 Blocks: 1036, 1046, 1049 22 Anderson 5/A Subtotal 1,067 Anderson 6/1 2,797 Anderson 6/2 796 Appleton-Equinox 1,715 Bishop's Branch 3,054 Edgewood Station A Tract 8 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014 539 Tract 9 Blocks: 1007, 1008, 1009 4 Tract 10 Blocks: 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1047, 1048, 1049, 1050, 1051, 1052, 1056, 1057, 1058, 1059, 1060, 1061, 1063 1,371 Tract 111 Blocks: 1053, 1058, 1059, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090 473 Edgewood Station A Subtotal 2,387 Edgewood Station B 2,432 Five Forks 1,784 Hopewell 5,389 La France Tract 106 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4044, 4045, 4046, 4051, 4052, 4057, 4061, 4064, 4065, 4066 804 Tract 107 Blocks: 4029, 4030, 4031, 4032, 4033, 4034, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 5037, 5042, 5043, 5044 303 La France Subtotal 1,107 Melton 817 Pendleton Tract 107 Blocks: 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2012, 2020, 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4035, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5028, 5029, 5036, 5041, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076, 6077, 6078, 6079, 6080, 6081, 6082, 6084, 6085, 6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093, 6094, 6095 3,980 Pendleton Subtotal 3,980 Piercetown 2,024 Three and Twenty Tract 101.04 Blocks: 2031, 2032, 2040, 2043, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3030, 3038, 3039 1,382 Tract 106 Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1128 828 Three and Twenty Subtotal 2,210 White Plains Tract 101.04 Blocks: 3012, 3031, 3032, 3033, 3034, 3035, 3036 530 Tract 103 Blocks: 1026 0 Tract 105 Blocks: 1007, 1008, 1009, 1010, 1011, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3106, 3107, 3108, 3109, 3112, 3119, 3120, 3122, 3123, 3124, 3125 3,100 White Plains Subtotal 3,630 DISTRICT TOTAL 38,039 PERCENT VARIATION 1.978 DISTRICT 7 Area Population Abbeville County Broadmouth Tract 9501 Blocks: 1041, 1042, 1043, 1049, 1050, 1096 51 Broadmouth Subtotal 51 Keowee Tract 9501 Blocks: 1063, 1064, 1065, 1066 15 Keowee Subtotal 15 Anderson County Anderson 3/2 Tract 5 Blocks: 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 2000, 2001, 2010 757 Anderson 3/2 Subtotal 757 Anderson 4/2 Tract 6 Blocks: 2022, 2023, 2024, 2027, 2028, 2029, 2031, 2032, 2033 239 Anderson 4/2 Subtotal 239 Barker's Creek 518 Belton 5,999 Bowling Green Tract 104.02 Blocks: 3018, 3031, 3033, 3037, 3038, 3039 243 Bowling Green Subtotal 243 Broadview 789 Broadway 2,134 Cedar Grove Tract 104.01 Blocks: 1041, 1043, 1044, 1045 21 Tract 104.02 Blocks: 3009, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, 3029, 3030, 4017, 4018, 4019, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4068, 4069, 4070, 4071, 4073, 4074 1,199 Cedar Grove Subtotal 1,220 Chiquola Mill 1,501 Craytonville 1,550 Flat Rock Tract 122 Blocks: 3045, 3046, 3047, 3048, 3049, 3050 196 Flat Rock Subtotal 196 Friendship 1,627 Hall 2,585 High Point 774 Homeland Park Tract 118 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027 557 Tract 119.01 Blocks: 5011, 5012, 5013, 5029, 5030 200 Tract 119.02 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2025, 2026, 2027, 2035, 2036, 2037, 2040, 2041, 2042, 2043, 2050, 2051 1,468 Homeland Park Subtotal 2,225 Honea Path 1,998 Iva 2,858 Jackson Mill 1,324 Neals Creek 3,040 Rock Spring 1,226 Shirleys Store 1,269 Starr Tract 117 Blocks: 1001, 1140, 3066 0 Tract 122 Blocks: 3034, 3044, 3057, 3058, 3059, 3067, 3068, 3069, 3072, 3073 164 Starr Subtotal 164 Toney Creek 889 Wrights School 1,249 DISTRICT TOTAL 36,440 PERCENT VARIATION -2.308 DISTRICT 8 Area Population Anderson County Anderson 4/2 Tract 6 Blocks: 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4021, 4023, 4024, 4026 81 Anderson 4/2 Subtotal 81 Anderson 5/A Tract 7 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2025, 2026, 2034, 2035, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 740 Tract 123 Blocks: 1050, 1053, 1054, 1055 1 Anderson 5/A Subtotal 741 Anderson 5/B 2,656 Center Rock 3,329 Centerville Station A 3,797 Centerville Station B 3,732 Denver-Sandy Springs 1,999 Edgewood Station A Tract 106 Blocks: 3122 0 Tract 111 Blocks: 1020, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1052, 1054, 1055, 1056, 1057, 1060, 1061, 1062, 1063, 1071, 1072, 1073, 1074, 1083, 1084, 1085, 1091 1,283 Edgewood Station A Subtotal 1,283 Fork No. 1 1,812 Fork No. 2 2,072 Green Pond Station A 3,621 Homeland Park Tract 6 Blocks: 4019, 4020, 4022, 4025, 4027, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040 335 Tract 7 Blocks: 4028, 4059, 4060, 4061, 4063, 4064, 4065, 4066 73 Tract 119.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1012, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2038, 2039 572 Homeland Park Subtotal 980 La France Tract 106 Blocks: 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4042, 4043, 4060 58 Tract 107 Blocks: 5038, 5039, 5040 22 Tract 108 Blocks: 2023, 2029, 2030, 2031, 2032 203 La France Subtotal 283 Lakeside 3,824 Mount Tabor 3,147 Pendleton Tract 107 Blocks: 5027, 5030, 5031, 5032, 5033, 5034, 5035, 5045, 5046 197 Pendleton Subtotal 197 Rock Mill 1,248 Townville 970 Varennes Tract 119.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1028, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1047 889 Tract 120.02 Blocks: 2028, 2029, 2030, 2031, 2032, 2033, 2034 132 Varennes Subtotal 1,021 West Savannah Tract 122 Blocks: 1067, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1080, 1081, 1082, 1083 85 West Savannah Subtotal 85 DISTRICT TOTAL 36,878 PERCENT VARIATION -1.134 DISTRICT 9 Area Population Anderson County Anderson 1/2 1,633 Anderson 2/1 1,834 Anderson 2/2 4,362 Anderson 3/1 1,824 Anderson 3/2 Tract 3 Blocks: 1026, 1027 0 Tract 5 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1031, 1034, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 2,118 Tract 112.02 Blocks: 1005, 1007, 1008 156 Tract 123 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2049, 2056, 2057, 2058 1,202 Anderson 3/2 Subtotal 3,476 Anderson 4/1 1,406 Anderson 4/2 Tract 6 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4012, 4013, 4018 1,136 Anderson 4/2 Subtotal 1,136 Bowling Green Tract 104.02 Blocks: 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 3032, 3034, 3035, 3036 859 Bowling Green Subtotal 859 Cedar Grove Tract 104.01 Blocks: 1031, 1035, 1036, 1037, 1038, 1039, 1040, 5049, 5050, 5051, 5053 263 Tract 104.02 Blocks: 2012, 2013, 2014, 2015, 2016, 2031, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3025, 4009, 4010, 4011, 4012, 4016 865 Cedar Grove Subtotal 1,128 Cox Creek 1,709 Hammond Annex 2,099 Hammond School 5,200 Pelzer 1,377 West Pelzer Tract 103 Blocks: 2008, 2009, 2010, 2011, 2012, 2014, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4042, 4043, 4064 1,105 West Pelzer Subtotal 1,105 Williamston 3,310 Williamston Mill 5,133 DISTRICT TOTAL 37,591 PERCENT VARIATION 0.777 DISTRICT 10 Area Population Anderson County Brushy Creek 2,885 Concrete 3,578 Hunt Meadows 4,762 Mt. Airy 2,768 Piedmont 1,538 Powdersville 4,033 Simpsonville 3,513 Three and Twenty Tract 101.04 Blocks: 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2045 1,248 Tract 106 Blocks: 1000, 1001, 1002, 1038 27 Three and Twenty Subtotal 1,275 West Pelzer Tract 102 Blocks: 3041 0 Tract 103 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2013, 2015, 2017, 2018 1,838 West Pelzer Subtotal 1,838 White Plains Tract 101.02 Blocks: 3042, 3044, 3045, 3052 133 Tract 103 Blocks: 1013, 1025 0 Tract 105 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1012, 1013, 1014, 1015, 1016, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1055, 1056, 1061, 1062 608 White Plains Subtotal 741 Greenville County Aiken Tract 22.02 Blocks: 1008, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2016, 2017, 2018, 2025, 2027 1,232 Aiken Subtotal 1,232 Grove Tract 35 Blocks: 1031, 1070, 1071, 1072, 1073, 1074 70 Grove Subtotal 70 Monaview Tract 22.01 Blocks: 1014, 1020, 1021, 2006, 2007 204 Monaview Subtotal 204 Piedmont Tract 33.01 Blocks: 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2046, 2051, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042 2,235 Tract 35 Blocks: 1044, 1045, 1062, 1063 0 Piedmont Subtotal 2,235 Westcliffe Tract 36.01 Blocks: 3006, 3009, 3016, 3017, 3018, 3019, 3020, 3021 224 Tract 37.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017 723 Westcliffe Subtotal 947 Westside Tract 22.01 Blocks: 1015, 1016, 1017, 1018, 1019, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2038, 2039, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 1,215 Tract 22.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1012, 2009, 2010, 2011, 2012, 2013 424 Westside Subtotal 1,639 Pickens County Crosswell 1 Tract 106.02 Blocks: 2018, 2019, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3028, 3029, 3030, 3031 910 Crosswell 1 Subtotal 910 Crosswell 2 Tract 106.02 Blocks: 2020, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4029, 4032, 4033, 4034, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046 1,494 Crosswell 2 Subtotal 1,494 Powdersville 2 Tract 109.03 Blocks: 2049, 2050, 2054, 2066, 2092 460 Powdersville 2 Subtotal 460 Saluda 2,032 DISTRICT TOTAL 38,154 PERCENT VARIATION 2.287 DISTRICT 11 Area Population Abbeville County Abbeville No. 1 3,012 Abbeville No. 2 2,937 Abbeville No. 3 2,283 Abbeville No. 4 1,400 Antreville 1,753 Broadmouth Tract 9501 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1067, 1068, 1069, 1074, 1075, 1079, 1080, 1092, 1093, 1094, 1095, 2038 766 Broadmouth Subtotal 766 Calhoun Falls 2,720 Cold Springs 1,342 Donalds 799 Due West 2,647 Hall's Store 1,125 Keowee Tract 9501 Blocks: 1060, 1061, 1062, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1090, 1091, 3010 514 Tract 9502 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2001, 2061, 2066, 2067, 3034, 3035 1,440 Tract 9503 Blocks: 1000, 1001, 1006, 1043, 1070 35 Keowee Subtotal 1,989 Lebanon 1,038 Lowndesville 1,540 Anderson County Flat Rock Tract 118 Blocks: 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3033, 3034, 3035, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047 2,057 Tract 119.01 Blocks: 4029, 4030, 4031, 4032, 4033, 5025, 5026 174 Flat Rock Subtotal 2,231 Gluck Mill 919 Grove School 890 Homeland Park Tract 118 Blocks: 1016, 1017, 1018, 1028, 1029, 1051 157 Tract 119.01 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021, 4022, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5027, 5028 1,507 Homeland Park Subtotal 1,664 Mountain Creek 2,539 Starr Tract 122 Blocks: 3021, 3022, 3023, 3026, 3027, 3028, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3051, 3052, 3053, 3054, 3055, 3056, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3070, 3071, 4015, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086 1,128 Starr Subtotal 1,128 Varennes Tract 119.01 Blocks: 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1037, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3033, 3034, 3035, 3036 1,590 Varennes Subtotal 1,590 West Savannah Tract 122 Blocks: 1043, 1044, 1045, 1046, 1065, 1066, 1079, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4016, 4032, 4033, 4034, 4035, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4048, 4049, 4050, 4051, 4052, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066 352 West Savannah Subtotal 352 DISTRICT TOTAL 36,664 PERCENT VARIATION -1.708 DISTRICT 12 Area Population Greenwood County Bradley 318 Callison Tract 9709 Blocks: 1045, 1057, 1059 141 Callison Subtotal 141 Civic Center Tract 9702.01 Blocks: 1036, 1037, 1038, 1039, 1040, 1048, 1049 401 Tract 9702.02 Blocks: 3026, 3027, 3028 0 Tract 9706 Blocks: 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2032 996 Tract 9707.02 Blocks: 1021 2 Civic Center Subtotal 1,399 Emerald 2,256 Greenwood Mill Tract 9704 Blocks: 1000, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 3012, 3013, 3014 92 Greenwood Mill Subtotal 92 Greenwood No. 1 1,947 Greenwood No. 2 2,403 Greenwood No. 3 Tract 9702.02 Blocks: 4000, 4001, 4002, 4003, 4004, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 1,100 Tract 9703.01 Blocks: 3012, 3013, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3027, 3043 1,224 Greenwood No. 3 Subtotal 2,324 Greenwood No. 4 Tract 9702.02 Blocks: 3004, 3005, 3006, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3020, 3021, 3022, 3023, 3024, 3025, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 1,242 Greenwood No. 4 Subtotal 1,242 Greenwood No. 5 Tract 9704 Blocks: 1020, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 3017, 3018, 3019, 3030, 3031, 3032, 3033, 3034, 3046, 3047, 3049, 3050, 3051, 3052, 3053, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3087 1,382 Greenwood No. 5 Subtotal 1,382 Greenwood No. 6 3,392 Greenwood No. 7 Tract 9703.01 Blocks: 3024, 3025, 3036, 3037, 3038, 3041, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 1,329 Tract 9705 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036 1,046 Greenwood No. 7 Subtotal 2,375 Greenwood No. 8 Tract 9706 Blocks: 2019, 2030, 2031, 2034, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3022, 3023, 3033, 3034 732 Greenwood No. 8 Subtotal 732 Laco Tract 9704 Blocks: 3035, 3043, 3044, 3045, 3048, 3077, 3078, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096 54 Tract 9708 Blocks: 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5052, 5054, 5062, 5063, 5064, 5065, 5069, 5070, 5071, 5072, 5073, 5074, 5076, 5080, 6003, 6004, 6009, 6010, 6011, 6012, 6014, 6015, 6016, 6017, 6018, 6062, 6063, 6064, 6075 1,439 Tract 9709 Blocks: 1019, 1041 22 Laco Subtotal 1,515 Liberty Tract 9706 Blocks: 5000, 5001, 5002, 5003 516 Tract 9708 Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 6000, 6001, 6002, 6005, 6006, 6007, 6008, 6013 971 Liberty Subtotal 1,487 Marshall Oaks 1,769 New Market Tract 9706 Blocks: 3000, 3001, 3012, 3013, 3014, 3015, 3021 369 Tract 9707.02 Blocks: 1027, 1028, 1029 215 New Market Subtotal 584 Troy 215 Verdery Tract 9708 Blocks: 6022, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6077 534 Tract 9709 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018 263 Verdery Subtotal 797 McCormick County 10,233 DISTRICT TOTAL 36,603 PERCENT VARIATION -1.871 DISTRICT 13 Area Population Greenwood County Airport 1,723 Biltmore Pines 1,613 Callison Tract 9708 Blocks: 6076 5 Tract 9709 Blocks: 1040, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1060, 1061, 1126, 1130, 1131, 1132, 1133, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1173, 1174 1,051 Tract 9710 Blocks: 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1113, 1114, 1115, 1116, 1117, 1119, 1120, 1121, 1122, 1124, 1125, 1126, 1127, 1128, 1129, 1130 343 Callison Subtotal 1,399 Civic Center Tract 9702.01 Blocks: 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1041, 2027, 2028, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062, 2063, 2067, 2068, 2070 750 Tract 9706 Blocks: 1038 6 Civic Center Subtotal 756 Cokesbury Tract 9701.01 Blocks: 1044, 1047, 1048, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2013, 2014, 2015, 2016 642 Tract 9702.01 Blocks: 1002, 1003, 1004, 1005, 1006 200 Cokesbury Subtotal 842 Coronaca Tract 9702.01 Blocks: 1000, 1001, 2025, 2026, 2029, 2030, 2031, 2032, 2048, 2049, 2061, 2071 211 Coronaca Subtotal 211 Emerald High 706 Epworth 983 Georgetown 1,461 Glendale 1,873 Greenwood High 1,503 Greenwood Mill Tract 9704 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3015, 3016, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3036, 3037 1,136 Greenwood Mill Subtotal 1,136 Greenwood No. 3 Tract 9703.01 Blocks: 2017, 2027, 2028, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3042, 3044 490 Tract 9703.02 Blocks: 3012, 3016, 3017, 3028, 3029, 3030, 3034, 3035, 3036, 3037, 3048, 3049 299 Greenwood No. 3 Subtotal 789 Greenwood No. 4 Tract 9702.01 Blocks: 1026, 1033, 1043, 1044, 1045, 1046, 1047 237 Tract 9702.02 Blocks: 3002, 3003 44 Greenwood No. 4 Subtotal 281 Greenwood No. 5 Tract 9704 Blocks: 3024, 3038, 3039, 3040, 3041, 3042, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3097, 4008, 4009, 4010 101 Greenwood No. 5 Subtotal 101 Greenwood No. 7 Tract 9703.01 Blocks: 3039, 3040 23 Tract 9703.02 Blocks: 3032, 3033, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3050, 3051 164 Greenwood No. 7 Subtotal 187 Greenwood No. 8 Tract 9706 Blocks: 3035, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4019, 4056 638 Greenwood No. 8 Subtotal 638 Harris 882 Hodges 1,950 Laco Tract 9704 Blocks: 4045, 4046, 4047, 4049, 4050, 4051, 4052, 4053, 4054, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 6015 316 Tract 9706 Blocks: 5008, 5009, 5010, 5011, 5015 334 Tract 9710 Blocks: 1030, 1031, 1032, 1033 50 Laco Subtotal 700 Liberty Tract 9706 Blocks: 4036, 4037, 4055, 5004, 5005, 5006, 5007 190 Liberty Subtotal 190 Lower Lake Tract 9707.01 Blocks: 1000, 1001, 1013, 1036 67 Lower Lake Subtotal 67 Maxwellton Pike 1,049 Merrywood 2,329 New Market Tract 9706 Blocks: 3016, 3017, 3018, 3019, 3020, 3027, 3028, 3029, 3030, 3031, 3032, 3036, 4000, 4001, 4002, 4003, 4004, 4018, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4038, 4039, 4047, 4048, 4049, 4050, 4054 1,032 New Market Subtotal 1,032 Newcastle 1,298 Ninety-Six 1,360 Ninety-Six Mill 2,409 Pinecrest 1,474 Riley Tract 9701.02 Blocks: 2039, 2041, 2051, 2052, 2053, 2054, 2055, 3000 194 Riley Subtotal 194 Rutherford Tract 9701.02 Blocks: 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 2004, 2005, 2006, 2008, 2011, 2019, 2021, 2022, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2042, 2081 1,010 Rutherford Subtotal 1,010 Sandridge 1,074 Shoals Junction 481 Sparrows Grace 1,559 Stonewood Tract 9702.01 Blocks: 2050 0 Tract 9706 Blocks: 1030, 1031, 1034, 1035, 1036, 1037, 1055, 1056 148 Tract 9707.01 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012 527 Tract 9707.02 Blocks: 1000 7 Stonewood Subtotal 682 Verdery Tract 9704 Blocks: 6005, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6016, 6017, 6018 443 Tract 9708 Blocks: 6019, 6020, 6021, 6023, 6024, 6036, 6037 577 Verdery Subtotal 1,020 Ware Shoals 1,154 DISTRICT TOTAL 38,116 PERCENT VARIATION 2.185 DISTRICT 14 Area Population Greenwood County Cokesbury Tract 9701.01 Blocks: 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1045, 1046, 1053, 1054, 1055 904 Cokesbury Subtotal 904 Coronaca Tract 9701.01 Blocks: 1021, 1022, 1023, 1024, 1025, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1049, 1050, 1051, 1052, 1058, 1059 486 Tract 9702.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2064, 2065, 2066, 2069, 2072, 2073, 2074 1,173 Coronaca Subtotal 1,659 Lower Lake Tract 9707.01 Blocks: 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1070, 1096, 1097, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114 968 Tract 9707.02 Blocks: 2012, 2013, 2014, 2015 37 Lower Lake Subtotal 1,005 Riley Tract 9701.01 Blocks: 1014, 1015, 1016, 1017, 1018, 1019 178 Tract 9701.02 Blocks: 2040 0 Riley Subtotal 178 Rutherford Tract 9701.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020 231 Rutherford Subtotal 231 Stonewood Tract 9706 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1033, 1057, 1058 1,198 Stonewood Subtotal 1,198 Laurens County Bailey 2,269 Barksdale-Narnie Tract 9203.01 Blocks: 1001, 1002, 1003, 1004, 1067 13 Tract 9205.02 Blocks: 6003, 6004, 6006, 6007, 6032, 6066 63 Barksdale-Narnie Subtotal 76 Brewerton 678 Cross Hill 2,294 Ekom 901 Gray Court Tract 9201.03 Blocks: 1031, 1032, 1033, 1035, 1037, 1062, 2015, 2016, 2020, 2028, 2029, 2030, 2031, 2032, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 3005, 3006 563 Tract 9201.04 Blocks: 1043, 1044, 1045 37 Gray Court Subtotal 600 Greenpond 2,329 Hickory Tavern 3,459 Jones Tract 9201.04 Blocks: 1002, 1003, 1004, 1005, 1006, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1048, 2016 603 Jones Subtotal 603 Madden 1,725 Martins-Poplar Spring 1,152 Mountville 947 Mt. Olive 1,803 Owings Tract 9201.03 Blocks: 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2033, 2034, 2045, 3007, 3008 586 Tract 9201.04 Blocks: 1007, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1047 121 Owings Subtotal 707 Princeton 491 Trinity Ridge 1,980 Ward 1 1,054 Ward 2 Tract 9203.01 Blocks: 1070 0 Tract 9203.02 Blocks: 3015, 3016, 3017 8 Tract 9204 Blocks: 1014, 1016, 1018, 1021, 1023, 1024, 1025, 1026, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2053, 2054, 2093 268 Ward 2 Subtotal 276 Ward 3 Tract 9203.02 Blocks: 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3028, 3029, 3034, 3037, 3038, 3048, 3052, 3057, 3059, 3060, 3067, 3075 769 Tract 9204 Blocks: 2000, 2050, 2051, 2052, 2094, 2095 16 Ward 3 Subtotal 785 Ward 4 1,022 Ward 5 2,198 Ward 6 Tract 9203.01 Blocks: 1016, 1017, 1018, 1021, 1025, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1058, 1059, 1060, 1061, 1063, 1064, 1065, 1066, 1068, 1069, 1071, 2001, 2002, 2003, 2006, 2009, 2016 531 Tract 9204 Blocks: 1007, 1012, 1013, 1019, 1020, 1022, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1039, 1042, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1062, 2016, 2020, 2021, 2023, 5007, 5009, 5013 677 Tract 9205.02 Blocks: 6005, 6010, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6025, 6027, 6028, 6029, 6030, 6031, 6033, 6034 274 Ward 6 Subtotal 1,482 Waterloo 2,281 Wattsville Tract 9203.02 Blocks: 2002, 2003 65 Tract 9205.02 Blocks: 1043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4014, 4015, 4016, 5000, 5001, 5002, 5003, 5004, 5006, 5007, 5032, 5033 1,690 Wattsville Subtotal 1,755 DISTRICT TOTAL 38,042 PERCENT VARIATION 1.987 DISTRICT 15 Area Population Berkeley County Boulder Bluff No. 2 Tract 207.07 Blocks: 1073, 1074, 1075, 1076, 1078, 1079, 1081, 1082, 1083, 1086, 1101, 1102, 1103, 1104, 1118, 1121, 1122 25 Tract 207.24 Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1038, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1124 70 Tract 208.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1054, 1055 1,005 Boulder Bluff No. 2 Subtotal 1,100 Foster Creek Tract 208.10 Blocks: 1001, 1002, 1003, 1004, 1006, 1008, 1035, 1036, 1038, 1040, 1041, 1042, 1043, 1044, 1047, 1049 554 Tract 208.11 Blocks: 2009, 2011, 2012, 2015, 3002, 3003, 3004, 3006 1,056 Tract 208.12 Blocks: 1001, 1002, 1003, 1004, 1005, 1038, 1039, 1040, 1041, 1045, 1046, 1052, 1056 304 Tract 209.04 Blocks: 1000, 1002, 1008, 1009, 1018, 1020, 2000 0 Foster Creek Subtotal 1,914 Goose Creek No. 1 Tract 207.24 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1079, 1080, 1103, 1104, 1105, 1106, 1107, 1108, 1121, 1122, 1123, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 2,946 Tract 207.25 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 1,055 Tract 208.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 2,627 Tract 208.08 Blocks: 1039 0 Tract 208.09 Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 945 Goose Creek No. 1 Subtotal 7,573 Goose Creek No. 2 6,748 Hanahan No. 1 2,914 Howe Hall Tract 208.08 Blocks: 1000, 1021, 1038 131 Tract 208.09 Blocks: 3018 1 Howe Hall Subtotal 132 Pimlico 2,301 Charleston County Deer Park 2A Tract 31.14 Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2006, 2007, 2008, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009 3,345 Deer Park 2A Subtotal 3,345 Deer Park 2B Tract 31.14 Blocks: 1023, 1024, 1025, 1026, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 3002, 3016, 3017, 3018, 3019, 3020, 3021 1,492 Deer Park 2B Subtotal 1,492 Deer Park 3 Tract 31.13 Blocks: 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035 2,333 Tract 31.14 Blocks: 1048 0 Deer Park 3 Subtotal 2,333 North Charleston 27 Tract 31.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1026, 1029, 1033, 1034, 1037, 1041, 1042, 1043, 1067 1,824 North Charleston 27 Subtotal 1,824 North Charleston 28 2,203 North Charleston 29 2,746 DISTRICT TOTAL 36,625 PERCENT VARIATION -1.812 DISTRICT 16 Area Population Greenville County Bells Crossing Tract 30.09 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2051 1,537 Bells Crossing Subtotal 1,537 Fountain Inn 1 4,156 Fountain Inn 2 2,229 Hillcrest 2 Tract 30.09 Blocks: 2013 42 Tract 30.10 Blocks: 2000 12 Hillcrest 2 Subtotal 54 Pineview Tract 31.03 Blocks: 1051 7 Pineview Subtotal 7 Raintree Tract 31.01 Blocks: 2025, 2027, 2067, 2068, 2069, 2070 0 Tract 31.03 Blocks: 1000, 1001, 1004, 1011, 1018, 1052, 1091 1 Raintree Subtotal 1 Simpsonville 3 Tract 30.11 Blocks: 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1049, 1050, 1051, 1052, 1053, 1055, 1072 199 Simpsonville 3 Subtotal 199 Simpsonville 5 Tract 30.05 Blocks: 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061 75 Tract 30.11 Blocks: 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1061, 1062, 1063, 1068, 1069, 1070, 1073, 1074, 1075 1,722 Tract 31.01 Blocks: 1000, 1001, 1005, 1006, 1007, 1010, 2014, 2018, 2019, 2020, 2021, 2024, 2026, 2028, 2029 710 Simpsonville 5 Subtotal 2,507 Simpsonville 6 Tract 30.13 Blocks: 2027, 2028 0 Simpsonville 6 Subtotal 0 Sycamore 2,014 Walnut Springs Tract 30.09 Blocks: 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2052 916 Walnut Springs Subtotal 916 Laurens County Barksdale-Narnie Tract 9201.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1068 601 Tract 9205.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1052, 1053, 1054, 1055, 1056, 1069, 1070, 1071, 6000, 6001, 6002, 6008 870 Barksdale-Narnie Subtotal 1,471 Clinton Mill Tract 9206 Blocks: 3087, 3089, 3090, 3091, 3092, 4006, 4007, 4008, 4038 24 Tract 9207 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4009, 4012, 4016, 4017, 4020, 4021, 4024, 4025 2,440 Clinton Mill Subtotal 2,464 Clinton No. 1 Tract 9206 Blocks: 2028, 2029, 2037, 2038, 3088, 4000, 4001, 4002, 4003, 4005, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4019, 4020, 4022, 4035, 4036, 4037 934 Clinton No. 1 Subtotal 934 Clinton No. 2 Tract 9206 Blocks: 3097 0 Tract 9207 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4013, 4041, 4042, 4043, 4044, 4046 240 Tract 9208 Blocks: 1003, 1004, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2009, 3001, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4037, 4038, 4039, 4040, 4041, 4044 870 Clinton No. 2 Subtotal 1,110 Clinton No. 3 Tract 9208 Blocks: 3033, 3035, 3038 185 Clinton No. 3 Subtotal 185 Cooks 3,886 Gray Court Tract 9201.02 Blocks: 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 2055, 2056, 2057, 2058, 2059, 2060 242 Tract 9201.03 Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1034, 1036, 1065, 1066, 1067, 1079, 1080, 1081, 1082, 1083, 1084, 2037, 2038, 3001, 3002, 3003, 3004, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044 1,178 Gray Court Subtotal 1,420 Jones Tract 9201.01 Blocks: 1018, 1031, 1032, 1033, 1035, 1041, 1043, 1044, 1045, 1046, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1070, 1071, 1072, 1074, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3072, 3085, 3088, 3089, 3090, 3091 1,588 Tract 9201.04 Blocks: 1000, 1001, 1009, 1049 0 Jones Subtotal 1,588 Long Branch Tract 9205.01 Blocks: 1055, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1123 663 Tract 9205.02 Blocks: 2000, 2001, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 3012 371 Tract 9206 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1076, 1077, 1080 862 Tract 9207 Blocks: 1018, 1019, 1020, 1021 0 Long Branch Subtotal 1,896 Lydia Mill 2,212 Ora-Lanford 1,403 Owings Tract 9201.01 Blocks: 3004, 3053, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3086, 3087, 3092, 3093, 3094, 3095 568 Tract 9201.02 Blocks: 2061 0 Tract 9201.03 Blocks: 1028, 1029, 2014, 2035, 2036, 3000, 3009, 3010, 3015 8 Owings Subtotal 576 Ward 2 Tract 9204 Blocks: 1000, 1001, 1003, 1004, 1005, 1015, 1017 296 Tract 9205.02 Blocks: 5017, 5036, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6067, 6068, 6069, 6070 557 Ward 2 Subtotal 853 Ward 3 Tract 9205.02 Blocks: 4009, 4010, 4011, 4012, 4013, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5008, 5009, 5010, 5013, 5014, 5015, 5016, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5034, 5035 1,150 Ward 3 Subtotal 1,150 Ward 6 Tract 9204 Blocks: 1002, 1006, 1008, 1009, 1010, 1011 144 Tract 9205.02 Blocks: 6050 2 Ward 6 Subtotal 146 Wattsville Tract 9205.02 Blocks: 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1049, 1050, 1051, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2020, 2022, 2023, 5005, 5011, 5012, 6009, 6011, 6012, 6013, 6014, 6015, 6016, 6022, 6026, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6051, 6052, 6053, 6071 1,127 Wattsville Subtotal 1,127 Youngs 2,016 DISTRICT TOTAL 38,057 PERCENT VARIATION 2.027 DISTRICT 17 Area Population Greenville County Altamont Forest Tract 27.01 Blocks: 1000, 1001, 1002, 1015, 1016, 1021 315 Altamont Forest Subtotal 315 Clear Creek Tract 26.06 Blocks: 1006, 1007, 1010, 1011, 1012, 1016, 1017, 1021, 1025, 1026 1, 181 Tract 26.11 Blocks: 1008 68 Clear Creek Subtotal 1,249 Darby Ridge Tract 26.06 Blocks: 1008, 1009 170 Tract 26.11 Blocks: 1003, 1004, 1005, 1006, 1007, 1009, 1010 782 Tract 27.02 Blocks: 1000, 1001, 1002, 1006 564 Tract 39.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2027, 2039, 2040, 2041, 2042 319 Darby Ridge Subtotal 1,835 Ebenezer 3,274 Furman Tract 37.01 Blocks: 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1026 632 Tract 38.01 Blocks: 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 841 Furman Subtotal 1,473 Jennings Mill 1,830 Maridell 2,773 Mountain View 3,166 Sandy Flat 3,902 Slater Marietta 5,410 Sulphur Springs Tract 37.01 Blocks: 1001, 1002, 1003, 1008 90 Sulphur Springs Subtotal 90 Tigerville 4,192 Travelers Rest 1 3,317 Travelers Rest 2 2,414 Tubbs Mountain 2,966 DISTRICT TOTAL 38,206 PERCENT VARIATION 2.426 DISTRICT 18 Area Population Greenville County Clear Creek Tract 26.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1013, 1014, 1015 554 Tract 26.11 Blocks: 1011, 1012, 1013 411 Clear Creek Subtotal 965 Frohawk 1,859 Frohawk 2 1,968 Gowensville 2,603 Laurel Ridge 3,063 Maple Creek Tract 25.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1037, 1056, 3048, 3049 241 Tract 25.05 Blocks: 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2045, 2049 461 Maple Creek Subtotal 702 Oneal 1 3,481 ONeal 2 3,181 Riverside 1 Tract 26.08 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016, 3017, 3020, 3022, 3023, 3024, 3025, 3026, 3027 1,235 Riverside 1 Subtotal 1,235 Riverside 2 Tract 25.03 Blocks: 2027, 2028, 2032, 2049, 2050, 2051 114 Riverside 2 Subtotal 114 Skyland 3,456 Stone Valley Tract 26.10 Blocks: 2004, 2005, 2006, 2007, 2008 1,216 Tract 26.11 Blocks: 1014, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 1, 031 Stone Valley Subtotal 2,247 Suber Mill 3,572 Taylors Tract 26.04 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067 1,280 Taylors Subtotal 1,280 Trade Tract 25.03 Blocks: 3000, 3001, 3002, 3003, 3004, 3026, 3027, 3030, 3034, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3050, 3051, 3083, 3084 864 Tract 25.04 Blocks: 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 1,536 Tract 25.05 Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2032, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040 1,189 Trade Subtotal 3,589 Tyger River 1 2,424 Tyger River 2 2,450 DISTRICT TOTAL 38,189 PERCENT VARIATION 2.381 DISTRICT 19 Area Population Greenville County Altamont Forest Tract 27.01 Blocks: 1014, 1018, 1019, 1020, 1022, 1028, 1032, 1035, 1038, 1040, 1042, 1077, 1078, 1079 618 Tract 38.02 Blocks: 1000, 1001, 1002, 1003, 1011, 1012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4013 538 Altamont Forest Subtotal 1,156 Berea 3,340 Enoree 3,843 Furman Tract 27.01 Blocks: 1058, 1075 0 Tract 37.01 Blocks: 1020 183 Tract 38.01 Blocks: 1000, 1001, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 3,223 Tract 38.02 Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 4007 638 Furman Subtotal 4,044 Lakeview Tract 22.01 Blocks: 5028 0 Tract 23.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 954 Tract 23.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1036, 1037, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038 2,316 Tract 23.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019, 2020 444 Lakeview Subtotal 3,714 Leawood Tract 23.04 Blocks: 2000, 2001, 2002, 2007, 2010, 2013, 2014, 2015, 2036, 2037 375 Tract 38.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3022 1,728 Leawood Subtotal 2,103 Monaview Tract 22.01 Blocks: 1000, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5061, 5067, 5068, 5069 3,380 Tract 23.01 Blocks: 2021 0 Tract 23.02 Blocks: 1016 0 Tract 37.04 Blocks: 1000, 1001, 1002, 1003, 1022, 1023 1,077 Tract 37.06 Blocks: 1015, 1017 103 Monaview Subtotal 4,560 Paris Mountain Tract 27.01 Blocks: 1027, 1068, 1069, 1070, 1071, 1072, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 809 Tract 38.02 Blocks: 4008, 4009, 4010, 4011, 4012 564 Paris Mountain Subtotal 1,373 Poinsett 3,774 Saluda 2,212 Sulphur Springs Tract 37.01 Blocks: 1004, 1005, 1007, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048 1,161 Tract 37.06 Blocks: 2000 22 Tract 37.07 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 2,598 Sulphur Springs Subtotal 3,781 Westcliffe Tract 37.01 Blocks: 2021, 2023, 2024, 2029 54 Tract 37.05 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 1,173 Westcliffe Subtotal 1,227 Westside Tract 22.01 Blocks: 3000, 3001 76 Tract 37.04 Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 2,741 Westside Subtotal 2,817 DISTRICT TOTAL 37,944 PERCENT VARIATION 1.724 DISTRICT 20 Area Population Greenville County Avon 2,310 Boiling Springs 2,546 Brookglenn 1,818 Darby Ridge Tract 27.02 Blocks: 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024 1,244 Darby Ridge Subtotal 1,244 Del Norte 3,499 Devenger Tract 28.03 Blocks: 3004, 3005, 3006, 3007, 3011, 3012, 3018 1,382 Devenger Subtotal 1,382 Eastside 3,286 Edwards Forest 2,931 Mountain Creek 2,558 Northwood 2,706 Paris Mountain Tract 27.01 Blocks: 1066, 1067, 1076, 2017 185 Paris Mountain Subtotal 185 Pebble Creek 2,531 Sevier 3,687 Silverleaf Tract 26.04 Blocks: 2011, 2012, 2015, 2016, 2017, 2018 478 Silverleaf Subtotal 478 Stone Valley Tract 26.10 Blocks: 2000, 2001, 2002, 2003, 2009 1,141 Stone Valley Subtotal 1,141 Taylors Tract 26.04 Blocks: 1069, 1070, 1071, 1072, 2005, 2006, 2007, 2008, 2009, 2010, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 2,255 Taylors Subtotal 2,255 Wade Hampton Tract 17 Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3018 3,566 Tract 18.03 Blocks: 1008, 1021, 1022, 1023, 1024, 3013, 3014 0 Tract 18.05 Blocks: 2000, 2003, 2011, 3000, 3001, 3008, 3009, 3010 0 Wade Hampton Subtotal 3,566 DISTRICT TOTAL 38,123 PERCENT VARIATION 2.204 DISTRICT 21 Area Population Greenville County Asheton Lakes 3,488 Canebrake 3,560 Circle Creek Tract 28.14 Blocks: 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 1,510 Circle Creek Subtotal 1,510 Gilder Creek 1 Tract 28.12 Blocks: 1038, 1039, 1040 397 Tract 28.15 Blocks: 1019, 1020 210 Gilder Creek 1 Subtotal 607 Highland Creek 1 2,584 Oakview 3,928 Palmetto 2,726 Pelham Falls 1,502 Riverside 1 Tract 26.08 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2018, 2019, 2020, 3010, 3011, 3012, 3021 1,654 Riverside 1 Subtotal 1,654 Riverside 2 Tract 25.03 Blocks: 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2075, 2076, 2077 2,853 Tract 26.08 Blocks: 1010, 1011, 1020 0 Riverside 2 Subtotal 2,853 Riverwalk Tract 28.15 Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 434 Riverwalk Subtotal 434 Silverleaf Tract 26.08 Blocks: 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 2,133 Silverleaf Subtotal 2,133 Stonehaven 2,304 Sugar Creek 2,838 Thornblade 4,432 Woodruff Lakes Tract 28.12 Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037 1,652 Woodruff Lakes Subtotal 1,652 DISTRICT TOTAL 38,205 PERCENT VARIATION 2.424 DISTRICT 22 Area Population Greenville County Botany Woods 2,633 Devenger Tract 28.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1029, 1030, 1031, 1032 915 Devenger Subtotal 915 Dove Tree 2,353 Feaster 2,160 Greenville 1 1,886 Greenville 24 Tract 18.08 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1053, 1054, 1055, 1056, 1057, 1058, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2024, 2025, 2026, 2031, 2032, 2034, 2035 1,839 Greenville 24 Subtotal 1,839 Greenville 25 Tract 18.10 Blocks: 2002, 2004, 2005, 2006, 2007 171 Greenville 25 Subtotal 171 Greenville 27 3,932 Greenville 28 Tract 12.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 2000, 2003, 2004 431 Greenville 28 Subtotal 431 Greenville 3 2,981 Greenville 4 Tract 10 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1018 577 Tract 11.02 Blocks: 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021 402 Greenville 4 Subtotal 979 Greenville 5 Tract 1 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2008 795 Tract 10 Blocks: 1000, 1016, 1017, 1019, 2006 295 Greenville 5 Subtotal 1,090 Mission 2,937 Rock Hill 3,620 Rolling Green 1,827 Spring Forest 3,084 Timberlake 3,203 Wade Hampton Tract 12.03 Blocks: 1000 0 Tract 17 Blocks: 3013, 3014, 3015, 3016, 3017, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 502 Wade Hampton Subtotal 502 Wellington 1,683 DISTRICT TOTAL 38,226 PERCENT VARIATION 2.480 DISTRICT 23 Area Population Greenville County Aiken Tract 21.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1027, 1028, 1029, 1030, 1031, 1032, 1033 971 Tract 22.02 Blocks: 1031, 2026, 2028 12 Aiken Subtotal 983 Chestnut Hills Tract 21.07 Blocks: 1000, 1005, 1006, 1007, 2000, 2001, 2006, 2041, 2043, 2044, 2045 843 Tract 21.08 Blocks: 2019, 2020, 2021, 2022, 2023, 2024, 2029, 2030, 2031 67 Chestnut Hills Subtotal 910 Greenville 2,793 Greenville 10 Tract 1 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035 1,452 Tract 2 Blocks: 1000, 1024, 1025, 1026, 1027, 1028, 1029, 1051, 1052 9 Tract 4 Blocks: 1001, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1028 126 Tract 43 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2034 1,164 Greenville 10 Subtotal 2,751 Greenville 14 2,399 Greenville 16 Tract 4 Blocks: 1042, 1043, 1044 54 Greenville 16 Subtotal 54 Greenville 17 Tract 42 Blocks: 1009, 1010 383 Greenville 17 Subtotal 383 Greenville 21 Tract 14 Blocks: 1005, 1006, 1007, 2000 777 Greenville 21 Subtotal 777 Greenville 23 Tract 14 Blocks: 1009, 1011, 1012, 1013 371 Greenville 23 Subtotal 371 Greenville 24 Tract 18.10 Blocks: 1011 0 Tract 44 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2050, 2052 755 Greenville 24 Subtotal 755 Greenville 25 Tract 18.10 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 2000, 2001, 2008, 2009 3,462 Greenville 25 Subtotal 3,462 Greenville 28 Tract 12.04 Blocks: 1007, 1009, 1010, 1011, 1012, 1013, 1014 1,160 Greenville 28 Subtotal 1,160 Greenville 4 Tract 9 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1034 671 Tract 10 Blocks: 1013, 1014, 1015 122 Tract 11.02 Blocks: 2002, 2003, 2004 217 Tract 23.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1058, 2015, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 1,149 Tract 23.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039 832 Greenville 4 Subtotal 2,991 Greenville 5 Tract 1 Blocks: 2009 18 Tract 2 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1057 383 Tract 7 Blocks: 1000, 1008, 1009 0 Tract 9 Blocks: 1010, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038 431 Tract 10 Blocks: 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 1,067 Greenville 5 Subtotal 1,899 Greenville 6 1,318 Greenville 7 3,324 Greenville 8 Tract 2 Blocks: 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1079, 1080 66 Tract 4 Blocks: 1002, 1003, 1004, 1005, 1006, 1010, 1011, 1012, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1046, 1047, 1048 470 Tract 5 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 1,286 Tract 7 Blocks: 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2056, 2057, 2058, 2059, 2063 651 Tract 21.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1067, 1068, 1074 367 Tract 21.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2032 888 Greenville 8 Subtotal 3,728 Lakeview Tract 23.02 Blocks: 1013, 1017, 1018, 1021, 1022, 1029, 1030, 1031, 1032, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 2036 799 Tract 23.03 Blocks: 1006, 2013, 2014, 2021, 2022 25 Lakeview Subtotal 824 Leawood Tract 23.04 Blocks: 2003, 2004, 2005, 2006, 2008, 2009, 2011, 2012, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 1,242 Tract 38.02 Blocks: 3012, 3013, 3019, 3020, 3021 532 Leawood Subtotal 1,774 Monaview Tract 7 Blocks: 2002 0 Tract 22.01 Blocks: 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2018, 5058, 5060, 5062, 5063, 5064, 5065, 5066, 5070, 5071 886 Tract 23.03 Blocks: 1053, 1057 0 Monaview Subtotal 886 Welcome Tract 21.05 Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1069, 1070, 1071, 1072, 1073 818 Tract 21.06 Blocks: 1000, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 1,045 Welcome Subtotal 1,863 Westcliffe Tract 36.01 Blocks: 3000, 3001, 3004, 3005, 3007, 3010, 3012, 3014, 3015 779 Tract 37.05 Blocks: 1014 0 Westcliffe Subtotal 779 Westside Tract 22.01 Blocks: 2016, 2019, 2020 43 Tract 22.02 Blocks: 2005, 2006, 2007, 2008, 2014, 2015, 2030 147 Westside Subtotal 190 DISTRICT TOTAL 36,374 PERCENT VARIATION -2.485 DISTRICT 24 Area Population Greenville County Chestnut Hills Tract 21.07 Blocks: 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042 1,792 Tract 21.08 Blocks: 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038 376 Chestnut Hills Subtotal 2,168 Greenville 10 Tract 1 Blocks: 2031 0 Tract 2 Blocks: 1045, 1046, 1047, 1048, 1049, 1050, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1077, 1078, 1081, 1082, 1083 496 Tract 4 Blocks: 1000, 1007, 1009, 1035, 1036, 1037 243 Tract 42 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014 165 Greenville 10 Subtotal 904 Greenville 16 Tract 4 Blocks: 1033, 1034, 1041, 1045 143 Tract 15.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 1,582 Tract 21.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2027 101 Tract 42 Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 257 Greenville 16 Subtotal 2,083 Greenville 17 Tract 4 Blocks: 1038, 1039, 1040 127 Tract 42 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 1,551 Greenville 17 Subtotal 1,678 Greenville 18 1,652 Greenville 20 Tract 14 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2012, 2018, 2019, 2021, 2022, 2023 1,355 Greenville 20 Subtotal 1,355 Greenville 21 Tract 14 Blocks: 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2020 1,012 Greenville 21 Subtotal 1,012 Greenville 22 2,727 Greenville 23 Tract 14 Blocks: 1003, 1004, 1008, 1014 0 Tract 19 Blocks: 1012, 1013, 1014, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2036, 2037, 2038, 3058, 3059, 3060, 3061, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076 2,238 Greenville 23 Subtotal 2,238 Greenville 24 Tract 18.08 Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2022, 2023 784 Tract 19 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, 3050, 3051, 3065, 3066, 3077, 3078, 3079, 3080 220 Tract 44 Blocks: 2024, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051 320 Greenville 24 Subtotal 1,324 Greenville 8 Tract 21.08 Blocks: 2006, 2009, 2010 104 Greenville 8 Subtotal 104 Mauldin 1 Tract 29.03 Blocks: 1016, 1018, 1019 2 Tract 29.04 Blocks: 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043 2,294 Mauldin 1 Subtotal 2,296 Mauldin 2 3,584 Mauldin 4 Tract 29.03 Blocks: 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022 1,531 Mauldin 4 Subtotal 1,531 Mauldin 5 Tract 28.11 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1039, 1040, 1041, 1042, 1043, 1050, 1052, 1053 1,400 Tract 28.12 Blocks: 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2014 166 Mauldin 5 Subtotal 1,566 Rocky Creek 2,538 Southside Tract 21.03 Blocks: 1011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 1,986 Tract 21.07 Blocks: 1014 0 Southside Subtotal 1,986 Tanglewood Tract 36.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 4002, 4003, 4004, 4007, 4009, 4012, 4013, 4014, 4015, 4016 2,332 Tanglewood Subtotal 2,332 Welcome Tract 21.06 Blocks: 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3010, 3013, 3014, 3015 2,318 Welcome Subtotal 2,318 Westcliffe Tract 21.04 Blocks: 1018, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 1039 200 Tract 21.06 Blocks: 1002, 1003, 1004, 1005 0 Tract 36.01 Blocks: 3002, 3003, 3008, 3011, 3013, 3022, 3023, 3024, 3025, 4000, 4001, 4005, 4006, 4008, 4010, 4011 302 Westcliffe Subtotal 502 Woodruff Lakes Tract 28.12 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 1,995 Woodruff Lakes Subtotal 1,995 DISTRICT TOTAL 37,893 PERCENT VARIATION 1.587 DISTRICT 25 Area Population Greenville County Belle Meade 2,744 Belmont 1,643 Carolina 2,520 Donaldson Tract 33.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1044, 2000, 2001, 2002, 2003, 2005 100 Tract 33.04 Blocks: 3001, 3002, 3003, 3004, 3005, 3006 402 Tract 34.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050 1,073 Donaldson Subtotal 1,575 Greenville 19 3,298 Greenville 20 Tract 14 Blocks: 1035, 1036 198 Greenville 20 Subtotal 198 Greenville 29 Tract 19 Blocks: 3054, 3055, 3056, 3057, 3062, 3063, 3064 477 Tract 20.05 Blocks: 1000 0 Tract 29.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1070, 1072, 1078, 1079, 1081 2,627 Tract 29.04 Blocks: 1044 0 Greenville 29 Subtotal 3,104 Grove Tract 20.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1023, 1024, 1025, 1026, 1027, 1047 740 Tract 35 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1075, 1076, 1077, 1078, 1079, 1081, 1082, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 2,122 Tract 36.02 Blocks: 1024, 1025, 1026, 1027, 1030, 1031, 1032, 2021, 2022 0 Grove Subtotal 2,862 Mauldin 1 Tract 29.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1012 199 Mauldin 1 Subtotal 199 Mt. Pleasant 3,808 Piedmont Tract 33.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3027, 3034, 4030, 4031, 4032 2,351 Tract 35 Blocks: 1042, 1043, 1046, 1047, 1055, 1061, 1064, 1065, 1066, 1067, 1068, 1069, 1080 85 Piedmont Subtotal 2,436 Reedy Fork Tract 32.01 Blocks: 3000, 3001, 3002, 3003, 3007, 3010, 3011, 3016 1,375 Tract 33.04 Blocks: 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3021, 3022, 3024 1,902 Reedy Fork Subtotal 3,277 Royal Oaks 2,088 Southside Tract 21.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031 1,235 Southside Subtotal 1,235 Tanglewood Tract 36.01 Blocks: 1022, 1023, 2000, 2001, 2002, 2003, 2004, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027 1,959 Tract 36.02 Blocks: 2007, 2013, 2018, 2019 8 Tanglewood Subtotal 1,967 Ware Place 2 Tract 33.03 Blocks: 3003, 3004, 3005, 3014 149 Ware Place 2 Subtotal 149 Woodmont Tract 33.03 Blocks: 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 1036, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 3,610 Woodmont Subtotal 3,610 DISTRICT TOTAL 36,713 PERCENT VARIATION -1.576 DISTRICT 26 Area Population York County Anderson Road Tract 609.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1066, 1067, 1076, 1077, 1078, 1079, 1080, 1081, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2026 870 Tract 612.01 Blocks: 1007, 1008, 1026, 1027, 1028, 1029, 1030, 1057, 1067 47 Anderson Road Subtotal 917 Carolina 1,532 Fort Mill No. 1 3,549 Fort Mill No. 3 2,930 Fort Mill No. 4 2,121 Fort Mill No. 5 2,126 Fort Mill No. 6 2,156 Gold Hill Tract 610.05 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009 1,597 Tract 610.06 Blocks: 2007 0 Gold Hill Subtotal 1,597 Nation Ford 2,044 Orchard Park 5,055 Pleasant Road 1,695 Riverview 2,010 Springfield 1,302 Stateline 2,549 Steele Creek 2,819 Waterstone 2,512 DISTRICT TOTAL 36,914 PERCENT VARIATION -1.038 DISTRICT 27 Area Population Greenville County Gilder Creek 1 Tract 30.08 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1020, 1021, 1026, 1028 944 Gilder Creek 1 Subtotal 944 Gilder Creek 2 2,003 Greenbriar 2 2,154 Hillcrest 1 2,748 Hillcrest 2 Tract 30.08 Blocks: 2017, 2020, 2021, 2027, 2028, 2030 893 Tract 30.10 Blocks: 1064 1 Hillcrest 2 Subtotal 894 Mauldin 3 3,351 Mauldin 4 Tract 29.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105 2,499 Tract 30.05 Blocks: 2000 0 Tract 30.10 Blocks: 1033, 1034, 1035, 1036, 1037, 1063 206 Mauldin 4 Subtotal 2,705 Mauldin 5 Tract 28.11 Blocks: 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046, 1047, 1048, 1049, 1051 2,534 Tract 28.12 Blocks: 2013, 2025, 2041, 2042, 2043 0 Mauldin 5 Subtotal 2,534 Mauldin 6 2,949 Mauldin 7 2,466 Simpsonville 1 3,451 Simpsonville 2 2,557 Simpsonville 3 Tract 30.05 Blocks: 1001, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1062, 1063, 1064, 1065 958 Tract 30.11 Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1038, 1054, 1057, 1059, 1060, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030 2,058 Simpsonville 3 Subtotal 3,016 Simpsonville 4 3,137 Simpsonville 5 Tract 30.05 Blocks: 1040, 1042, 1043, 1044, 1045 1 Tract 30.11 Blocks: 1056, 1058 1 Simpsonville 5 Subtotal 2 Simpsonville 6 Tract 30.13 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034 3,288 Simpsonville 6 Subtotal 3,288 DISTRICT TOTAL 38,199 PERCENT VARIATION 2.407 DISTRICT 28 Area Population Greenville County Conestee 3,515 Donaldson Tract 33.04 Blocks: 3000, 3007, 3008, 3009 108 Tract 34.01 Blocks: 1038 6 Donaldson Subtotal 114 Dunklin 3,698 Fork Shoals 2,730 Greenbriar 1 3,389 Greenville 29 Tract 29.01 Blocks: 1071, 1073, 1074, 1076 34 Greenville 29 Subtotal 34 Long Creek 1 2,517 Long Creek 2 1,784 Neely Farms 3,675 Pineview Tract 31.03 Blocks: 1020, 1050, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1067, 1068, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1088, 1090 1,110 Tract 31.04 Blocks: 1000, 1001, 1002, 1003, 1012, 1013, 1016, 1017, 1018, 1046 570 Pineview Subtotal 1,680 Raintree Tract 30.13 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015 2,451 Tract 31.03 Blocks: 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1063, 1094 881 Raintree Subtotal 3,332 Reedy Fork Tract 32.01 Blocks: 3004, 3005, 3006, 3008, 3009, 3012, 3013, 3014, 3015, 3017, 3018, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3052, 3053, 3054, 3055, 3056, 3065, 3066, 3067 275 Tract 33.04 Blocks: 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3023 192 Reedy Fork Subtotal 467 Standing Springs 1 2,688 Standing Springs 2 2,356 Ware Place 1 3,041 Ware Place 2 Tract 33.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1019, 1021, 2040, 2041, 2043, 2044, 2045, 2047, 2048, 2049, 2050, 3026, 3028, 3029, 3030, 3031, 3032, 3033 1,203 Tract 33.03 Blocks: 1037, 1038, 1039, 1040, 1043, 3000, 3001, 3002, 3006, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3026 1,014 Ware Place 2 Subtotal 2,217 Woodmont Tract 33.03 Blocks: 1031, 1032, 1041, 1042 69 Woodmont Subtotal 69 DISTRICT TOTAL 37,306 PERCENT VARIATION 0.013 DISTRICT 29 Area Population Cherokee County Allens 1,729 Alma Mill Tract 9705.02 Blocks: 4013, 4015, 6006 15 Alma Mill Subtotal 15 Antioch and King's Creek Tract 9704.02 Blocks: 3079, 4169, 4170 0 Antioch and King's Creek Subtotal 0 Central 1,046 Draytonville Tract 9705.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1056 1,003 Tract 9705.02 Blocks: 6032 23 Tract 9705.03 Blocks: 1017, 1018, 1019, 1020, 1028, 1029, 1030, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053 397 Tract 9706.02 Blocks: 1016, 1017, 1018, 1023, 1024, 1025, 2000 269 Draytonville Subtotal 1,692 Gaffney Ward No. 3 1,560 Gaffney Ward No. 4 1,950 Gaffney Ward No. 5 716 Gaffney Ward No. 6 1,824 Goucher and Thicketty 1,886 Little John and Sarratt's 641 Macedonia Tract 9701 Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3045, 3046, 3047, 3048, 3050, 3052, 3053, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4009, 4017, 4019, 4020, 4021, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 1,517 Tract 9702.01 Blocks: 3016, 3020, 3043, 3044 0 Tract 9703.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1017, 1018, 1019, 1022, 1025, 1026, 1027, 1028, 1029 189 Macedonia Subtotal 1,706 Musgrove Mill 2,118 Ravenna and Brown's Mill 926 Timber Ridge 1,293 White Plains 1,460 Wilkinsville and Metcalf 923 Chester County Wilksburg 863 York County Bullocks Creek 605 Cannon Mill Tract 616.02 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 1018, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015 1,232 Cannon Mill Subtotal 1,232 Cotton Belt 2,701 Delphia Tract 614.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1061, 1068, 1069, 1070, 1071 1,530 Tract 615.02 Blocks: 1029, 1030 394 Delphia Subtotal 1,924 Hickory Grove 1,535 McConnells 2,275 Sharon 2,050 Smyrna 1,126 York No. 1 Tract 615.01 Blocks: 2065 0 Tract 616.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1035, 1039, 1040, 1041, 1042, 1043, 1064, 1065, 1066, 1067 388 York No. 1 Subtotal 388 York No. 2 Tract 616.02 Blocks: 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4028, 4029, 4030, 4031 1,207 York No. 2 Subtotal 1,207 DISTRICT TOTAL 37,391 PERCENT VARIATION 0.241 DISTRICT 30 Area Population Cherokee County Alma Mill Tract 9703.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1024, 1025, 1028, 1035, 1036, 1043, 1053, 1054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049 2,737 Tract 9705.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2047, 2048, 2049, 2050, 4014, 6000, 6001, 6002, 6003, 6004, 6008, 6009, 6010, 6011, 6012, 6013, 6015, 6033 702 Tract 9705.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2030, 2031, 2036, 2037 281 Alma Mill Subtotal 3,720 Antioch and King's Creek Tract 9704.01 Blocks: 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045 173 Tract 9704.02 Blocks: 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3058, 3059, 3060, 3061, 3062, 3067, 3068, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4171, 4172, 4173, 4174, 4175, 4180, 4181, 4182 2,046 Antioch and King's Creek Subtotal 2,219 Ashworth 1,722 Blacksburg Ward No. 1 1,159 Blacksburg Ward No. 2 311 Blacksburg Ward No. 3 872 Blacksburg Ward No. 4 1,347 Draytonville Tract 9705.02 Blocks: 5003, 5004, 5005, 5006, 5014, 6016, 6017, 6018, 6019, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6034, 6035, 6036, 6037, 6038, 6039 716 Tract 9705.03 Blocks: 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035 566 Draytonville Subtotal 1,282 Ezells-Butler 2,485 Gaffney Ward No. 1 1,507 Gaffney Ward No. 2 2,094 Grassy Pond 2,860 Holly Grove and Buffalo 2,290 Limestone Mill 1,872 Macedonia Tract 9701 Blocks: 3000 0 Tract 9702.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3099, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3118, 3119 769 Macedonia Subtotal 769 Morgan 1,906 Ninety Nine and Cherokee Falls 1,455 Pleasant Grove 1,545 Pleasant Meadows 1,101 Wood's 1,341 York County Bethany 3,151 DISTRICT TOTAL 37,008 PERCENT VARIATION -0.786 DISTRICT 31 Area Population Spartanburg County Arcadia Elementary 2,634 Beaumont Methodist Tract 212 Blocks: 1003, 1004, 1005, 1006, 1007, 1008 79 Tract 215 Blocks: 3008, 3015, 3016, 3029, 3030, 3033, 3034, 3036, 3037, 3038, 3054, 3060, 3061, 3062, 3063, 3064, 3065, 3066 120 Beaumont Methodist Subtotal 199 Bethany Baptist 3,217 C.C. Woodson Recreation Center 2,241 Chapman Elementary Tract 214.02 Blocks: 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041 148 Tract 218.02 Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4023, 4024 219 Chapman Elementary Subtotal 367 Cleveland Elementary 4,501 Cornerstone Baptist Tract 211 Blocks: 2001, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2036, 3000, 3001, 3002, 3003, 3007, 3010, 3011, 3012, 3013, 3014, 3019, 3021, 3023 1,242 Tract 221.01 Blocks: 2045 0 Cornerstone Baptist Subtotal 1,242 E.P. Todd Elementary Tract 211 Blocks: 3004, 3005, 3006, 3008, 3009, 3015, 3016, 3017, 3018, 3020, 3022, 4008, 4014, 4017, 4019, 4023, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 761 E.P. Todd Elementary Subtotal 761 Ebenezer Baptist 1,526 Hayne Baptist Tract 218.02 Blocks: 1000, 1001, 1002, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2050, 2051, 3009, 3010, 3011, 3017, 3018, 3019, 3020, 3021, 3022, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 2,697 Tract 218.03 Blocks: 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3038, 3039, 3040 363 Tract 219.01 Blocks: 1024, 1025, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1045, 1046 25 Hayne Baptist Subtotal 3,085 Jesse Boyd Elementary 2,725 Mt. Moriah Baptist 2,245 Mt. Zion Full Gospel Baptist 1,265 Park Hills Elementary 1,585 Powell Saxon Una Fire Station 2,629 Roebuck Bethlehem Tract 220.07 Blocks: 1035, 1039, 1040, 1041, 1046, 1047, 1050 24 Roebuck Bethlehem Subtotal 24 Roebuck Elementary Tract 220.07 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 208 Roebuck Elementary Subtotal 208 Silverhill Methodist Church 936 Southside Baptist 2,169 Trinity Methodist Tract 212 Blocks: 1000, 1001, 1002, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1034, 1053, 1054, 1055 611 Trinity Methodist Subtotal 611 Una Fire Station 1,377 White Stone Methodist Tract 221.01 Blocks: 2025, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2074, 2075, 2076 313 White Stone Methodist Subtotal 313 Woodland Heights Recreation Center Tract 206.01 Blocks: 2024, 2025 0 Tract 207.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3014, 3015, 3016 1,465 Tract 207.02 Blocks: 2021, 2022, 2024, 2026, 2031, 2044, 2049, 2050 19 Woodland Heights Recreation Center Subtotal 1,484 DISTRICT TOTAL 37,344 PERCENT VARIATION 0.115 DISTRICT 32 Area Population Spartanburg County Beaumont Methodist Tract 213.01 Blocks: 1009, 1010, 1011, 1012, 1013 260 Tract 214.03 Blocks: 3031 0 Tract 215 Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2037, 3009, 3010, 3011, 3012, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3031, 3032, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3055, 3056, 3057, 3058, 3059 727 Beaumont Methodist Subtotal 987 Ben Avon Methodist Tract 213.02 Blocks: 3000, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3030, 3031, 3033, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, 3054 486 Ben Avon Methodist Subtotal 486 Boiling Springs High School Tract 224.03 Blocks: 3025, 3029 295 Boiling Springs High School Subtotal 295 Cannons Elementary 1,702 Carlisle Fosters Home 2,677 Chapman Elementary Tract 214.02 Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3039 1,029 Tract 214.03 Blocks: 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1027, 1028, 1029 368 Chapman Elementary Subtotal 1,397 Cherokee Springs Fire Station 2,426 Chesnee Senior Center Tract 223.02 Blocks: 1021, 1027, 1030, 1031, 1032, 1037, 1038 311 Tract 223.04 Blocks: 1060, 1061, 1062, 1064, 1067 49 Chesnee Senior Center Subtotal 360 Converse Fire Station 1,936 Cornerstone Baptist Tract 211 Blocks: 1018, 1019, 1025, 2000, 2030, 2031, 2032, 2033, 2034, 2035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4018, 4020, 4021, 4022, 4024, 4025 907 Cornerstone Baptist Subtotal 907 Cowpens Fire Station Tract 222.02 Blocks: 4007, 4008, 4009, 4010 95 Tract 223.02 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034 994 Cowpens Fire Station Subtotal 1,089 Cudd Memorial 2,298 Daniel Morgan Technology Center 1,563 Drayton Fire Station 2,721 Eastside Baptist Tract 213.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2008, 2009, 2010, 2011 322 Tract 213.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046 1,154 Tract 222.01 Blocks: 2067 0 Eastside Baptist Subtotal 1,476 Jesse Boyd Elementary 2,474 Mayo Elementary 3,022 Mountain View Baptist Tract 224.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020, 3000, 3001, 3002, 3003, 3004, 3007, 3018, 3019, 3020, 3024 1,818 Mountain View Baptist Subtotal 1,818 Pine Street Elementary 1,563 Spartanburg High School Tract 213.02 Blocks: 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028 755 Tract 213.03 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3021, 3022, 3023, 3024, 3025 1,415 Spartanburg High School Subtotal 2,170 Trinity Methodist Tract 212 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3012, 3013, 3020, 3021 1,598 Tract 213.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2012 184 Trinity Methodist Subtotal 1,782 Whitlock Jr. High Tract 214.01 Blocks: 1023 0 Tract 214.02 Blocks: 1000, 1001, 1002, 1003, 1011, 1016, 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2023, 2024, 2025, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3005, 3006, 3028 812 Tract 214.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1023, 1024, 1025, 1026 932 Whitlock Jr. High Subtotal 1,744 DISTRICT TOTAL 36,893 PERCENT VARIATION -1.094 DISTRICT 33 Area Population Spartanburg County Ben Avon Methodist Tract 221.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2077, 2078 2,969 Tract 221.02 Blocks: 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2016 1,045 Tract 239 Blocks: 1009, 1018 0 Ben Avon Methodist Subtotal 4,014 Canaan Baptist 1,724 Cavins Hobbysville 1,479 Cliffdale Elementary 1,416 Cowpens Depot Museum 2,069 Cowpens Fire Station Tract 222.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4012, 4013, 4014, 4015, 4016, 4017 1,802 Cowpens Fire Station Subtotal 1,802 Croft Baptist 1,892 Cross Anchor Fire Station 1,311 Eastside Baptist Tract 221.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 1014, 1039 232 Eastside Baptist Subtotal 232 Enoree First Baptist 2,314 Gable Middle School 3,978 Glendale Fire Station 2,278 Mt. Calvary Presbyterian 5,021 Pacolet Town Hall 1,241 Pauline Gleen Springs Elementary 1,599 R.D. Anderson Vocational Tract 234.02 Blocks: 2024, 2031, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2046 663 Tract 235 Blocks: 1011, 1012, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2031, 2032, 2033, 2034, 2035, 2040 512 Tract 238.02 Blocks: 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3039, 3064, 3065 247 R.D. Anderson Vocational Subtotal 1,422 Spartanburg High School Tract 213.03 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007 899 Spartanburg High School Subtotal 899 T.W. Edwards Recreation Center 2,386 White Stone Methodist Tract 221.01 Blocks: 1031, 1036, 2019, 2020, 2071, 2072, 2073 74 Tract 238.01 Blocks: 1000, 1001, 1002, 1006, 2000, 2001, 2002, 2003, 2004, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2045 95 Tract 239 Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082 815 White Stone Methodist Subtotal 984 DISTRICT TOTAL 38,061 PERCENT VARIATION 2.037 DISTRICT 34 Area Population Spartanburg County Anderson Mill Elementary 5,456 E.P. Todd Elementary Tract 220.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2010, 2011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 2,012 Tract 220.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 821 E.P. Todd Elementary Subtotal 2,833 Fairforest Middle School 4,594 Poplar Springs Fire Station 2,985 R.D. Anderson Vocational Tract 220.06 Blocks: 3015, 3020, 3021, 3022, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3039, 3040, 3041 166 Tract 234.02 Blocks: 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2034 88 R.D. Anderson Vocational Subtotal 254 Roebuck Bethlehem Tract 220.06 Blocks: 2000, 2001, 2002, 2003, 2005, 2006 374 Tract 220.07 Blocks: 1001, 1002, 1005, 1006, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1042, 1043, 1044, 1045, 1048, 1052 1,443 Roebuck Bethlehem Subtotal 1,817 Roebuck Elementary Tract 220.03 Blocks: 2007, 2008, 2009, 2012, 2013, 2014, 2029, 2030, 2031, 2032, 2033, 2034, 2035 194 Tract 220.06 Blocks: 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3023, 3024, 3038, 3042 2,516 Tract 220.07 Blocks: 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2044, 2045 1,004 Roebuck Elementary Subtotal 3,714 Travelers Rest Baptist 4,755 Wellford Fire Station Tract 230.02 Blocks: 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086 623 Tract 231.02 Blocks: 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2073, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2091, 2092, 2093, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 4001, 4002, 4003, 4004, 4079, 4080 363 Wellford Fire Station Subtotal 986 West Side Baptist 3,564 West View Elementary 4,991 Woodland Heights Recreation Center Tract 206.02 Blocks: 1000, 1001, 1002, 1035, 1036 427 Tract 206.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3001, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 1,285 Tract 207.02 Blocks: 2023, 2025, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2045, 2046 0 Tract 220.07 Blocks: 1000, 1003, 1004 0 Woodland Heights Recreation Center Subtotal 1,712 DISTRICT TOTAL 37,661 PERCENT VARIATION 0.965 DISTRICT 35 Area Population Greenville County Bells Crossing Tract 28.15 Blocks: 1002, 1004, 1005, 1006, 1007, 1008, 1024 431 Tract 30.08 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2012, 2013, 2014, 2015, 2016 1,663 Bells Crossing Subtotal 2,094 Circle Creek Tract 28.14 Blocks: 2007 0 Tract 28.16 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2025, 2026, 2027, 2028, 2029 1,080 Circle Creek Subtotal 1,080 Highland Creek 2 2,977 Hillcrest 2 Tract 30.08 Blocks: 2008, 2009, 2010, 2011, 2018, 2019, 2022, 2023, 2024, 2025, 2026 987 Hillcrest 2 Subtotal 987 Riverwalk Tract 28.15 Blocks: 1000, 1001, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023 2,083 Tract 30.08 Blocks: 1000, 1001, 1002, 1003, 1004 615 Riverwalk Subtotal 2,698 Walnut Springs Tract 28.16 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2023, 2024, 2031, 2032 1,674 Tract 30.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1029, 1030, 1032, 1048 1,248 Walnut Springs Subtotal 2,922 Spartanburg County Abner Creek Baptist 1,526 Bethany Wesleyan 3,238 Pelham Fire Station 1,773 R.D. Anderson Vocational Tract 235 Blocks: 1009, 1010, 1034, 1035, 1039, 1040, 1041, 1042, 2006, 2007, 2009, 2010, 2011, 2019, 2020, 2021, 2022 415 R.D. Anderson Vocational Subtotal 415 Reidville Elementary 4,231 Reidville Fire Station 5,480 Woodruff American Legion 1,133 Woodruff Armory Drive Fire Stations 2,282 Woodruff Fire Station 1,816 Woodruff Town Hall 3,541 DISTRICT TOTAL 38,193 PERCENT VARIATION 2.391 DISTRICT 36 Area Population Greenville County Maple Creek Tract 25.03 Blocks: 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057 1,127 Tract 25.05 Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2030, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046 1,671 Maple Creek Subtotal 2,798 Riverside 2 Tract 25.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014, 2015 127 Riverside 2 Subtotal 127 Trade Tract 25.04 Blocks: 1000, 1001, 1002, 1015, 1016, 1020, 1021, 1022, 1023, 1047, 1048, 1049 140 Tract 25.05 Blocks: 1001, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 77 Trade Subtotal 217 Spartanburg County Beech Springs Intermediate 3,058 Cedar Grove Baptist 2,215 Friendship Baptist 6,039 Grace Baptist 2,572 Lyman Town Hall 4,365 North Spartanburg Fire Station Tract 228.02 Blocks: 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1031, 1034, 1035, 1036, 1048, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, 2023, 2024, 2026, 2027, 2036, 2059, 2060, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2073 2,039 Tract 230.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1028, 1029, 1030, 1032, 1038 1,098 North Spartanburg Fire Station Subtotal 3,137 Rebirth Missionary Baptist 4,529 Startex Fire Station 1,737 Victor Mill Methodist 3,909 Wellford Fire Station Tract 228.02 Blocks: 1027, 1029, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 2025, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2072 310 Tract 230.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036 732 Tract 231.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2046, 2047, 2048, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2072, 2074, 2075, 2076, 2088, 2089, 2090, 2094, 2095, 2103, 3000, 3002, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4023, 4024, 4029, 4030 1,726 Wellford Fire Station Subtotal 2,768 DISTRICT TOTAL 37,471 PERCENT VARIATION 0.456 DISTRICT 37 Area Population Spartanburg County Boiling Springs 9th Grade 4,639 Boiling Springs High School Tract 224.03 Blocks: 3008, 3009, 3010, 3011, 3012, 3016, 3017, 3021, 3022, 3023, 3026, 3027, 3028 638 Tract 224.05 Blocks: 1000, 1001, 1005, 1006, 1008, 1009, 1010, 1011 1,220 Boiling Springs High School Subtotal 1,858 Boiling Springs Intermediate 4,973 Boiling Springs Jr. High 1,952 Boining Springs Intermediate 4,573 Chapman Elementary Tract 214.02 Blocks: 1010, 1012, 1013, 1014, 1015, 3003, 3004 471 Tract 218.02 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4012, 4013, 4014, 4022 771 Chapman Elementary Subtotal 1,242 Hayne Baptist Tract 218.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3012, 3013, 3014, 3023, 3024, 3025, 3026, 3027, 3028, 3029 2,340 Tract 218.04 Blocks: 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016 579 Tract 219.01 Blocks: 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1040, 1041, 1042, 1043, 1044, 1085, 1086 185 Hayne Baptist Subtotal 3,104 Hendrix Elementary 5,535 Inman Mills Baptist 3,883 Lake Bowen Baptist Tract 224.04 Blocks: 3016, 3017, 3019, 3022, 3025, 3026, 3027, 3028 217 Lake Bowen Baptist Subtotal 217 Mountain View Baptist Tract 224.03 Blocks: 3005, 3006, 3013, 3014, 3015 162 Mountain View Baptist Subtotal 162 North Spartanburg Fire Station Tract 228.02 Blocks: 1012, 1013, 1024, 1025, 1032, 1033, 1042, 2004, 2005, 2006, 2007, 2008, 2009, 2010 678 North Spartanburg Fire Station Subtotal 678 Oakland Elementary 2,734 Whitlock Jr. High Tract 214.02 Blocks: 1004, 1005, 1006, 1007, 1008, 1009 826 Whitlock Jr. High Subtotal 826 DISTRICT TOTAL 36,376 PERCENT VARIATION -2.480 DISTRICT 38 Area Population Spartanburg County Arrowood Baptist 1,027 Chapman High School 4,170 Chesnee Senior Center Tract 223.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1035, 1036, 1039 730 Tract 223.03 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107 1,524 Tract 223.04 Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1066, 2019, 2020, 2021, 2022, 2023, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2057, 2058, 2059, 2060 1,115 Chesnee Senior Center Subtotal 3,369 Colley Springs Baptist 4,043 Gramling Methodist 2,206 Holly Springs Baptist 4,260 Lake Bowen Baptist Tract 224.01 Blocks: 3016 0 Tract 224.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2008, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 3,000 Tract 228.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3026, 3027, 3028, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4037, 4040, 4041, 4042 2,202 Lake Bowen Baptist Subtotal 5,202 Landrum High School 3,564 Landrum United Methodist 4,317 Motlow Creek Baptist 1,483 Swofford Career Center 4,567 DISTRICT TOTAL 38,208 PERCENT VARIATION 2.432 DISTRICT 39 Area Population Lexington County VTD 001 3,046 VTD 002 1,701 VTD 007 3,262 VTD 008 Tract 213.07 Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1075, 1076, 1077, 1078 1,755 Tract 213.08 Blocks: 1019, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1092, 1104, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1117, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2093, 2094, 2095, 2096, 2097, 2098 2,015 Tract 214.03 Blocks: 2000, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 588 VTD 008 Subtotal 4,358 VTD 010 2,606 VTD 011 2,127 VTD 012 3,552 VTD 015 Tract 213.04 Blocks: 2065, 2066, 2067, 2073, 2076, 2077, 2078, 2082, 2083 219 VTD 015 Subtotal 219 VTD 020 Tract 209.03 Blocks: 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2082 78 Tract 213.08 Blocks: 1045, 1046, 1091, 1093, 1094, 1095, 1100, 1101, 1102, 1103, 1106, 1107 190 VTD 020 Subtotal 268 Saluda County Centennial 810 Clyde 400 Delmar 603 Fruit Hill Tract 9602.01 Blocks: 2035, 4000, 4001, 4002, 4007, 4008, 4009, 4010, 4011, 4012, 4020 245 Fruit Hill Subtotal 245 Higgins/Zoar 1,394 Holly 1,156 Hollywood 1,684 Holstons 1,501 Mayson Tract 9602.01 Blocks: 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3020, 3021, 3022, 3029, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3043, 3055, 3058, 3059, 3061, 3067 339 Mayson Subtotal 339 Mt. Willing 405 Pleasant Grove 829 Richland Tract 9602.02 Blocks: 1047, 1048, 1049, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1072, 1073 154 Tract 9604 Blocks: 1004, 1005, 1009, 1010, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1073, 1074, 1075, 1076, 1077, 1078, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1189, 1190, 1194 773 Richland Subtotal 927 Ridge Spring/Monetta Tract 9604 Blocks: 2009, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2027, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3026, 3027, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3057, 3058, 3059 1,189 Ridge Spring/Monetta Subtotal 1,189 Saluda No. 1 Tract 9602.02 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1041, 1046, 1050, 1054, 2007, 2008, 2009, 2010, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2092, 2094, 2102, 2103, 2104, 2106, 2108 2,891 Saluda No. 1 Subtotal 2,891 Saluda No. 2 Tract 9602.01 Blocks: 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2045, 2052, 3088, 3089 1,751 Tract 9602.02 Blocks: 2035, 2036, 2056, 2057 116 Saluda No. 2 Subtotal 1,867 Sardis 753 Ward Tract 9604 Blocks: 1069, 1079, 1080, 1081, 1096, 1104, 1106, 1107, 1108, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131 93 Ward Subtotal 93 DISTRICT TOTAL 38,225 PERCENT VARIATION 2.477 DISTRICT 40 Area Population Newberry County 37,508 DISTRICT TOTAL 37,508 PERCENT VARIATION 0.555 DISTRICT 41 Area Population Chester County Baldwin Mill Tract 202 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2025, 2026, 2027, 2028, 2029, 2030 877 Tract 203 Blocks: 2000, 2001, 2002, 2003, 2004, 2010, 2011, 2012, 2015 251 Tract 205 Blocks: 3034, 3038, 3039, 3040, 3042, 3044, 3045, 3046, 3047, 3048, 3049 213 Tract 206.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1112 36 Baldwin Mill Subtotal 1,377 Blackstock Tract 206.01 Blocks: 1052, 1054, 1055, 1056, 1060, 1061, 1062, 1063, 1064, 1074, 1103, 2033, 2034, 2036, 2037, 2039, 2040, 2041, 2045, 2047, 2048, 2049, 2053, 2061 273 Blackstock Subtotal 273 Chester Ward 1 Tract 201 Blocks: 3006, 3007 56 Tract 202 Blocks: 2000, 2001, 2006, 3002, 3003, 3004, 3006, 3007, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3026, 3027, 3030, 4013 397 Tract 203 Blocks: 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1018, 1019, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4015, 4019, 4020, 4021, 4022, 4025, 4026, 4027, 4028, 4029, 4030, 4039, 4040 1,686 Tract 204 Blocks: 1062, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089 382 Tract 206.01 Blocks: 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1034, 1035, 1037, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1053, 1057, 1058, 1059, 1111, 1113, 1114, 2022, 2023, 2024, 2028, 2029, 2030 337 Chester Ward 1 Subtotal 2,858 Chester Ward 2 Tract 202 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1033, 1034, 1035, 1036, 1037, 2009, 2010, 2011, 2012, 2020, 2021, 2022, 2023, 2024 733 Tract 203 Blocks: 2005, 2006, 2007, 2008, 2009, 2013, 2014 488 Tract 205 Blocks: 3050 0 Tract 206.01 Blocks: 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1110 87 Chester Ward 2 Subtotal 1,308 Chester Ward 4 Tract 201 Blocks: 1036, 1037, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020 490 Tract 202 Blocks: 4000, 4001, 4002, 4005, 4006, 4007 69 Tract 203 Blocks: 1023, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4016, 4017, 4018, 4023, 4024, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038 516 Chester Ward 4 Subtotal 1,075 Eureka Mill Tract 201 Blocks: 1017, 1038 45 Tract 203 Blocks: 1000, 1001, 1002, 1005, 1013, 1014, 1017, 1021, 1022, 4000, 4001, 4002, 4003, 4004, 4012 598 Tract 204 Blocks: 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2051, 2053 513 Tract 206.02 Blocks: 1042, 1043, 1044, 1045, 1046, 1047, 1048 316 Eureka Mill Subtotal 1,472 Halsellville 304 Fairfield County 23,956 Richland County Kelley Mill 1,506 Lake Carolina Tract 101.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2023, 2024, 2025 150 Tract 114.16 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1024, 1026, 1038, 1051, 1121, 1122, 1123, 1149, 1150, 1151, 1152, 1153, 1154, 1155 2,827 Lake Carolina Subtotal 2,977 DISTRICT TOTAL 37,106 PERCENT VARIATION -0.523 DISTRICT 42 Area Population Laurens County Clinton Mill Tract 9206 Blocks: 3083, 3084, 3085, 3086, 3093, 3094, 3095 118 Clinton Mill Subtotal 118 Clinton No. 1 Tract 9206 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2064, 2065, 2066, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2110, 2113, 2114, 2115, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 4004, 4017, 4018, 4021, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4039, 4040, 4041 2,036 Tract 9208 Blocks: 2000 0 Clinton No. 1 Subtotal 2,036 Clinton No. 2 Tract 9206 Blocks: 3096 0 Tract 9208 Blocks: 1000, 1001, 1002, 1005, 1010, 1011, 1012, 1021, 1022, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2040, 2041, 2042, 2043, 2049, 2050, 2051, 3000, 3002, 3004, 3005, 3006, 3016, 3026, 3027 2,156 Clinton No. 2 Subtotal 2,156 Clinton No. 3 Tract 9208 Blocks: 2036, 2037, 2038, 2039, 2044, 2045, 2046, 2047, 2048, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 3034, 3036, 3037, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3048, 3049 1,773 Clinton No. 3 Subtotal 1,773 Joanna 3,092 Long Branch Tract 9206 Blocks: 1000, 1001, 1072, 1073, 1074, 1075, 1078, 1079, 1081, 2018 58 Long Branch Subtotal 58 Union County 28,961 DISTRICT TOTAL 38,194 PERCENT VARIATION 2.394 DISTRICT 43 Area Population Chester County Baldwin Mill Tract 205 Blocks: 3001, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3041, 3043, 3051 766 Tract 206.01 Blocks: 1038 0 Baldwin Mill Subtotal 766 Baton Rouge 1,021 Beckhamville 1,348 Blackstock Tract 206.01 Blocks: 2031, 2032, 2042, 2043, 2044, 2046, 2050, 2051, 2052, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3014, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3061, 3062, 3063, 3064, 3065, 3066 706 Blackstock Subtotal 706 Chester Ward 1 Tract 201 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035 615 Tract 202 Blocks: 3000, 3001, 3005, 3008, 3009, 3010, 3021, 3028, 3029, 3031, 3032, 3033, 3034, 4003, 4004, 4008, 4009, 4010, 4011, 4012, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 888 Tract 205 Blocks: 3008, 3009 59 Tract 206.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2025, 2026, 2027, 2035, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 453 Tract 206.02 Blocks: 2004, 2005, 2006, 2007, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2052, 2064, 2065, 2066, 2067, 2068, 2088, 2089, 2090, 2091, 2092, 2093 1,131 Chester Ward 1 Subtotal 3,146 Chester Ward 2 Tract 202 Blocks: 2002, 2003, 2004, 2005, 2007, 2008, 2031 307 Tract 205 Blocks: 3037 6 Tract 206.01 Blocks: 1031, 1032, 1033 13 Chester Ward 2 Subtotal 326 Chester Ward 4 Tract 201 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1040, 1041, 1042, 2000, 2002, 2003, 2015, 2016 190 Tract 206.02 Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1065, 1066, 1067, 1069, 1070, 1076, 1077, 1078, 1079 296 Chester Ward 4 Subtotal 486 Edgemoor 1,568 Eureka Mill Tract 201 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1039 576 Tract 206.02 Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1049, 1050, 1051, 1052, 1068, 1071, 1072, 1073, 1074, 1075, 1080 562 Eureka Mill Subtotal 1,138 Fort Lawn 2,415 Great Falls No.3 617 Great Falls Nos. 1 and 2 1,263 Hazelwood 1,200 Lando 385 Lansford 1,224 Lowrys 1,434 Richburg 1,972 Rodman 1,889 Rossville 706 York County Catawba 4,359 Independence Tract 612.01 Blocks: 2010, 2011, 2012, 2013, 2014, 2017, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2049, 2050, 2051, 2055 904 Tract 613.02 Blocks: 1000, 1001, 1002, 1005, 1006, 1010, 2004, 2005, 2006 482 Independence Subtotal 1,386 Lesslie 2,193 Neelys Creek 1,667 Six Mile 1,728 Springdale 1,981 DISTRICT TOTAL 36,924 PERCENT VARIATION -1.011 DISTRICT 44 Area Population Lancaster County Camp Creek 1,247 Carmel 852 Chesterfield Ave 2,235 Douglas 2,794 Dwight Tract 110.01 Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020 956 Tract 110.02 Blocks: 2053, 2054, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065 487 Dwight Subtotal 1,443 Elgin 2,315 Erwin Farm 2,763 Gooch's Cross Road 4,578 Heath Springs 1,856 Hyde Park 2,685 Kershaw North 2,955 Kershaw South 2,050 Lancaster East 3,066 Lynwood Drive 3,548 Pleasant Hill 1,995 Unity 1,704 DISTRICT TOTAL 38,086 PERCENT VARIATION 2.105 DISTRICT 45 Area Population Lancaster County Belair 3,765 Belair No. 2 5,077 Jacksonham 2,147 Lancaster West 1,735 Pleasant Valley 4,833 Pleasant Valley No. 2 4,630 Riverside 2,343 Van Wyck 1,422 Wylie Park 2,491 York County Dobys Bridge 1,987 Ferry Branch 1,812 Fort Mill No. 2 2,643 Friendship 927 Hopewell 1,294 DISTRICT TOTAL 37,106 PERCENT VARIATION -0.523 DISTRICT 46 Area Population York County Airport Tract 609.06 Blocks: 3039, 3040, 3044, 3045 542 Airport Subtotal 542 Allison Creek Tract 609.06 Blocks: 2024 15 Allison Creek Subtotal 15 Anderson Road Tract 609.01 Blocks: 2043, 2044, 2049, 2050, 2051, 2052, 2062, 2063, 2064, 2065, 2066, 2072, 2074, 2075, 2077, 2078, 2079 471 Anderson Road Subtotal 471 Ebenezer Tract 609.05 Blocks: 1038, 1039, 1045, 1046, 1052, 1053, 1054, 1055, 1056, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1085, 1088 1,500 Ebenezer Subtotal 1,500 Ebinport 3,700 Fairgrounds Tract 601.02 Blocks: 3004 107 Tract 605.01 Blocks: 2002 0 Tract 607 Blocks: 2023, 2024, 2025, 2026, 3017, 3018, 3019, 3020, 3021, 3022 378 Tract 609.05 Blocks: 2000, 2011 35 Fairgrounds Subtotal 520 Fewell Park 1,508 Harvest 1,536 Highland Park Tract 602 Blocks: 1016, 1019, 1020, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2031, 2032, 2040, 2041, 2042, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 1,224 Tract 603 Blocks: 1021, 2000, 2017, 2018, 2027 22 Highland Park Subtotal 1,246 Hollis Lakes 2,994 Independence Tract 612.01 Blocks: 1082, 1083, 1084, 1095, 1117, 1122, 2034, 2035, 2044, 2045, 2046 29 Independence Subtotal 29 Manchester 1,872 Mt. Gallant Tract 609.06 Blocks: 2022, 2023 115 Mt. Gallant Subtotal 115 Newport 1,726 Northernwestern 2,813 Northside Tract 601.02 Blocks: 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2014 347 Tract 602 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 1,949 Tract 603 Blocks: 1000, 1004 27 Tract 605.01 Blocks: 2028, 2029, 2030, 2031, 2032, 2033, 2049 0 Northside Subtotal 2,323 Oakwood Tract 608.03 Blocks: 1000, 1001, 1002, 1003 114 Tract 608.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2047, 2068 1,356 Oakwood Subtotal 1,470 Old Pointe 2,117 Rock Hill No. 4 Tract 609.05 Blocks: 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2017, 2020, 2021, 2022, 2042, 2043, 2044, 2051 1,047 Rock Hill No. 4 Subtotal 1,047 Rock Hill No. 5 Tract 601.02 Blocks: 1001, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2006, 2010, 2011, 2012, 2013, 2015, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 2,295 Tract 605.01 Blocks: 2008, 2022, 2023, 2024, 2025, 2026, 2027, 2034 91 Tract 606 Blocks: 1000, 1013, 1014 9 Tract 607 Blocks: 3009 2 Rock Hill No. 5 Subtotal 2,397 Rock Hill No. 7 4,206 Tools Fork Tract 609.04 Blocks: 2013, 2014 22 Tract 614.03 Blocks: 1000, 1001, 1002, 1003, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2024, 2027, 2028, 2029, 2042, 2043, 2044 1,579 Tract 614.04 Blocks: 1011 0 Tools Fork Subtotal 1,601 University 1,861 DISTRICT TOTAL 37,609 PERCENT VARIATION 0.826 DISTRICT 47 Area Population York County Adnah 1,166 Allison Creek Tract 615.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3018, 3019, 3020, 3044, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055 1,303 Allison Creek Subtotal 1,303 Bethel No. 1 1,739 Bethel School 3,210 Bowling Green 2,362 Cannon Mill Tract 615.01 Blocks: 3038, 3039, 3040, 3041, 3042, 3044, 3051, 3052, 3056, 3057, 3058, 3059 358 Tract 615.02 Blocks: 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3064 574 Tract 616.02 Blocks: 1000, 1001, 1012, 1013, 1014, 3000, 3001 535 Cannon Mill Subtotal 1,467 Clover No. 1 5,335 Clover No. 2 4,139 Filbert 2,775 Lakeshore Tract 617.07 Blocks: 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 160 Lakeshore Subtotal 160 Mill Creek 1,564 New Home 3,198 Pole Branch 1,881 Tirzah 3,060 Wylie 1,513 York No. 2 Tract 615.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1033, 1034, 1035, 1049, 1050 1,097 Tract 616.02 Blocks: 1019, 1020, 1021, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 3034, 3035, 3036, 3037, 5000, 5010, 5011, 5012, 5013, 5014 1,176 York No. 2 Subtotal 2,273 DISTRICT TOTAL 37,145 PERCENT VARIATION -0.418 DISTRICT 48 Area Population York County Airport Tract 609.06 Blocks: 2025, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3041, 3042, 3043, 3046 1,796 Airport Subtotal 1,796 Allison Creek Tract 609.06 Blocks: 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 1043, 1044, 1064 1,943 Allison Creek Subtotal 1,943 Anderson Road Tract 608.02 Blocks: 1000 0 Tract 608.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2039, 2040, 2041, 2042, 2043, 2044, 2051, 2052, 2053, 2054, 2055, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2069, 2070, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 1,613 Tract 609.01 Blocks: 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2019, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2048, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2067, 2068, 2069, 2070, 2071, 2073 2,952 Anderson Road Subtotal 4,565 Bethel No. 2 2,209 Gold Hill Tract 610.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1025 505 Gold Hill Subtotal 505 India Hook 1,549 Lakeshore Tract 617.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 4,042 Lakeshore Subtotal 4,042 Lakewood 1,961 Laurel Creek 1,505 Mt. Gallant Tract 609.06 Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000 1,745 Mt. Gallant Subtotal 1,745 Oakwood Tract 608.04 Blocks: 2037, 2045, 2046, 2048, 2049, 2050, 2056 1,391 Oakwood Subtotal 1,391 Palmetto 1,903 Rosewood 5,382 Shoreline 2,842 Tega Cay 1,592 Windjammer 2,396 DISTRICT TOTAL 37,326 PERCENT VARIATION 0.067 DISTRICT 49 Area Population York County Delphia Tract 615.02 Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1031, 1032, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048 1,073 Tract 616.01 Blocks: 2050, 2051, 2052, 2053 0 Delphia Subtotal 1,073 Ebenezer Tract 609.05 Blocks: 1084, 1087 56 Ebenezer Subtotal 56 Edgewood 3,038 Fairgrounds Tract 605.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2013, 2014, 2062, 2063, 2064 2,542 Tract 606 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018 1,753 Tract 609.05 Blocks: 2012, 2033 120 Tract 614.04 Blocks: 2000, 2001, 2002, 2011, 2041 284 Fairgrounds Subtotal 4,699 Highland Park Tract 602 Blocks: 2027, 2028, 2029, 2030, 2033, 2034, 2035, 2036, 2037, 2038, 2039 655 Tract 603 Blocks: 2001, 2002, 2003, 2004, 2005, 2015, 2016 206 Highland Park Subtotal 861 Mt. Holly 4,065 Northside Tract 603 Blocks: 1001, 1002, 1003, 1009, 1010 183 Tract 605.01 Blocks: 2040, 2041, 2044, 2046, 2047, 2048 5 Northside Subtotal 188 Oak Ridge 3,554 Ogden 3,042 Rock Hill No. 2 2,510 Rock Hill No. 3 3,076 Rock Hill No. 4 Tract 609.05 Blocks: 2002, 2013, 2014, 2015, 2016, 2018, 2019, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2053, 2054 2,523 Rock Hill No. 4 Subtotal 2,523 Rock Hill No. 5 Tract 605.01 Blocks: 2019, 2020, 2021, 2035 70 Rock Hill No. 5 Subtotal 70 Rock Hill No. 6 2,321 Rock Hill No. 8 1,636 Tools Fork Tract 614.03 Blocks: 2008, 2022, 2023, 2025, 2026 209 Tools Fork Subtotal 209 York No. 1 Tract 615.01 Blocks: 1042, 1043, 1044, 1045, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1078 179 Tract 615.02 Blocks: 1026 73 Tract 616.01 Blocks: 1018, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2054, 2055, 2056 2,573 York No. 1 Subtotal 2,825 York No. 2 Tract 616.02 Blocks: 4006, 4007, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4032, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023 1,162 York No. 2 Subtotal 1,162 DISTRICT TOTAL 36,908 PERCENT VARIATION -1.054 DISTRICT 50 Area Population Kershaw County Antioch 1,286 Bethune Tract 9701 Blocks: 1047, 1057, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1085, 1086, 1090, 1099, 1100, 1101, 1102, 1103, 2002, 2003, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2022, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2103, 2104, 2105, 2113, 2114, 2115, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148 1,110 Bethune Subtotal 1,110 Cassatt Tract 9701 Blocks: 1052, 1053, 1054, 1055, 1056, 1062, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121 569 Tract 9702 Blocks: 2090, 2091 203 Tract 9706.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2122, 2123, 2124, 2131, 2132, 2133, 2135, 2137, 2138 1,622 Cassatt Subtotal 2,394 Lee County 19,220 Sumter County Dalzel #1 Tract 2.02 Blocks: 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2041, 2043, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2061, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2084, 2085, 2086, 2095, 2096, 2097, 2098, 2104, 2105, 2106, 2107, 2108, 2111, 2112, 2120 1,268 Dalzel #1 Subtotal 1,268 Dalzel #2 1,851 Ebenezer #1 2,193 Hillcrest Tract 1 Blocks: 1146, 1147, 1160 0 Tract 2.02 Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1032, 1060, 1061, 1062 544 Hillcrest Subtotal 544 Oswego Tract 4 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4062, 4063, 4064, 4065, 4067, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5056, 5057, 5058, 5059, 5060, 5061, 5079 1,239 Oswego Subtotal 1,239 Rembert 3,679 Thomas Sumpter 1,774 DISTRICT TOTAL 36,558 PERCENT VARIATION -1.992 DISTRICT 51 Area Population Sumter County Bates 906 Birnie 1,458 Burns-Downs Tract 9.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3035, 3039, 3040, 3041 281 Burns-Downs Subtotal 281 Crosswell 2,408 Folsom Park 2,516 Lemira 2,248 Loring 2,000 Magnolia-Harmony 1,356 Millwood 1,055 Morris College 2,199 Mullberry 1,527 Oswego Tract 4 Blocks: 5020, 5021, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5076, 5077, 5078, 5080, 5081, 6015 470 Oswego Subtotal 470 Palmetto Park 2,565 Salterstown 1,580 Savage-Glover 932 South Liberty 1,050 South Red Bay 1,425 Spectrum 1,499 Stone Hill 1,029 Sumter High #1 1,043 Sumter High #2 1,926 Sunset 1,889 Turkey Creek 1,984 Wilder 1,327 DISTRICT TOTAL 36,673 PERCENT VARIATION -1.684 DISTRICT 52 Area Population Kershaw County Airport 1,985 Camden No. 1 1,995 Camden No. 2 487 Camden No. 3 954 Camden No. 4 1,305 Camden No. 5 1,041 Camden No. 5-A 764 Camden No. 6 550 Cassatt Tract 9706.02 Blocks: 2016, 2036, 2037, 3119, 3120, 3121, 3122 148 Cassatt Subtotal 148 Cherlotte Thompson 2,051 East Camden-Hermitage 877 Elgin No. 2 Tract 9709.04 Blocks: 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1024, 2003, 2006, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2045, 2046, 2047 2,068 Elgin No. 2 Subtotal 2,068 Liberty Hill 503 Lugoff No. 1 1,898 Lugoff No. 2 2,641 Lugoff No. 3 2,073 Lugoff No. 4 1,548 Malvern Hill 2,232 Rabon's Crossroads 2,521 Riverdale 1,611 Salt Pond 1,950 Shaylor's Hill 1,125 Springdale 1,961 Westville Tract 9702 Blocks: 2084, 2085, 2086, 2087, 2089 83 Tract 9703 Blocks: 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3024, 3025, 3026, 3027, 3028, 3029, 3032, 3033, 3034, 3043, 3044, 3045, 3046, 3047, 3048, 3051, 3052, 3053, 3054, 3055, 3056, 3058, 3059 326 Tract 9706.02 Blocks: 3002, 3005, 3006, 3007, 3008, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3057, 3058, 3059, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3099, 3100, 3102, 3103, 3105, 3106, 3112, 3113, 3114, 3118, 3123, 3124 978 Westville Subtotal 1,387 White's Gardens 2,553 DISTRICT TOTAL 38,228 PERCENT VARIATION 2.485 DISTRICT 53 Area Population Chesterfield County Bay Springs 618 Black Creek 897 Brocks Mill Tract 9504 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1142, 3041, 3042, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3102, 3105 325 Tract 9505.01 Blocks: 1051, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101 1,440 Brocks Mill Subtotal 1,765 Center Grove-Winzo 2,035 Cheraw No. 1 2,032 Cheraw No. 2 1,747 Cheraw No. 3 Tract 9506 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2018, 2019, 2020, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 5000, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5013, 5014, 5016, 5017, 5018, 5020, 5021, 5022, 5023, 5029, 5034, 5035, 5036, 5037, 5043, 5044, 5047, 5048 2,435 Cheraw No. 3 Subtotal 2,435 Cheraw No. 4 Tract 9505.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3019, 3022, 3024, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051 1,989 Tract 9506 Blocks: 1061 0 Cheraw No. 4 Subtotal 1,989 Courthouse 3,200 Dudley-Mangum 1,741 Grants Mill 2,075 Middendorf Tract 9507 Blocks: 4028, 4029, 4030, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4046, 4047, 4053, 4123 332 Middendorf Subtotal 332 Mt. Croghan 642 Pageland No. 1 3,656 Pageland No. 2 3,064 Patrick 1,322 Ruby 1,756 Shiloh 924 Snow Hill-Vaughn 1,034 Lancaster County Spring Hill 3,251 DISTRICT TOTAL 36,515 PERCENT VARIATION -2.107 DISTRICT 54 Area Population Chesterfield County Brocks Mill Tract 9504 Blocks: 3000, 3001, 3002, 3006, 3007, 3008, 3009, 3016, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036 181 Tract 9505.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1067, 1105 817 Tract 9505.02 Blocks: 5017 0 Brocks Mill Subtotal 998 Cash 1,580 Cheraw No. 3 Tract 9506 Blocks: 2000, 2015, 2017, 2021, 2022, 2030, 2031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4016, 4079, 4080, 5001, 5011, 5012, 5015, 5019, 5024, 5025, 5026, 5027, 5028, 5030, 5031, 5032, 5033, 5038, 5039, 5040, 5041, 5042, 5045, 5046, 5049, 5050, 5051, 5052, 5053 826 Cheraw No. 3 Subtotal 826 Cheraw No. 4 Tract 9505.02 Blocks: 3006, 3010, 3018, 3020, 3021, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3040, 3041, 3042, 3043 471 Cheraw No. 4 Subtotal 471 Middendorf Tract 9507 Blocks: 2098, 4045, 4048, 4049, 4050, 4051, 4052, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122 1,160 Tract 9508 Blocks: 1026, 1188 0 Middendorf Subtotal 1,160 Ousleydale 1,247 Pee Dee 461 Darlington County Antioch 2,820 Society Hill 1,089 Marlboro County Adamsville 636 Blenheim Tract 9606 Blocks: 1052, 2008, 2009, 2010, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2070, 2071, 2072, 2073, 2074, 2075 235 Blenheim Subtotal 235 Brightsville 966 Clio Tract 9604 Blocks: 1073, 1079, 1080, 1081 5 Tract 9605 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1059, 1060, 1061, 2008, 2009, 2010, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2032, 2033, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2071, 2072, 2101, 2102, 2115 939 Clio Subtotal 944 East Bennettsville 2,821 East McColl 1,218 McColl Tract 9604 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2028, 2029, 2038, 2039, 2040, 2041, 2042, 2046, 2047, 2048, 2049, 2050, 2051, 2055, 3051, 3052, 3053, 3054, 3058, 4008, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4033, 4034, 4038, 4050, 4051, 4052 1,327 McColl Subtotal 1,327 North Bennettsville 5,236 Quicks X Roads 3,044 Redhill 2,017 South Bennettsville 1,780 Tatum 585 Wallace 1,940 West Bennettsville 3,211 DISTRICT TOTAL 36,612 PERCENT VARIATION -1.847 DISTRICT 55 Area Population Darlington County Mechanicsville Tract 101 Blocks: 2029, 3005, 3006, 3007, 3008, 3038, 3043, 3044, 3047 146 Tract 113 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2021 1,219 Mechanicsville Subtotal 1,365 Dillon County Bermuda 528 Carolina 557 East Dillon 2,678 Floydale 917 Fork 677 Gaddy's Mill 402 Hamer 1,646 Kemper 886 Lake View 2,075 Latta Tract 9706 Blocks: 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3020, 3022, 3049, 4000, 4021, 4022, 4023, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4049, 5014, 5020, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033 1,450 Latta Subtotal 1,450 Little Rock 1,092 Manning 649 Minturn 297 Mt. Calvary 3,890 New Holly 611 Oak Grove 1,682 Oakland 1,703 Pleasant Hill 363 South Dillon 3,374 West Dillon 3,906 Horry County Floyds Tract 101 Blocks: 1003, 1009, 1010, 1011, 1012, 1015, 1016, 1030, 1031, 1032, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1072, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1094, 1095, 1096, 1109, 1110, 1117, 1118, 1119, 1120 377 Floyds Subtotal 377 Green Sea Tract 101 Blocks: 1107, 1108 12 Tract 201 Blocks: 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1058, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2062, 2073 1,016 Green Sea Subtotal 1,028 Mt. Olive 913 Norton 262 Spring Branch 318 Marlboro County Blenheim Tract 9605 Blocks: 2109, 2116 7 Tract 9606 Blocks: 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2017, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045 194 Blenheim Subtotal 201 Brownsville 511 Clio Tract 9604 Blocks: 4000, 4001, 4041, 4042, 4043, 4044, 4045, 4046, 4048 81 Tract 9605 Blocks: 1002, 1010, 1011, 1012, 1013, 1014, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1053, 1054, 1055, 1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066, 2014, 2015, 2016, 2017, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, 2035, 2036, 2037, 2038, 2039, 2047, 2048, 2049, 2050, 2051, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2103, 2104, 2105, 2108, 2110, 2111, 2112, 2114, 2117 1,217 Tract 9606 Blocks: 2016 0 Clio Subtotal 1,298 McColl Tract 9604 Blocks: 2052, 2053, 2054, 2056, 2057, 3000, 3001, 3002, 3003, 3004, 3040, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3055, 3056, 3057, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4028, 4029, 4030, 4031, 4032, 4035, 4036, 4037, 4039, 4040, 4047, 4049 887 Tract 9605 Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009 76 McColl Subtotal 963 DISTRICT TOTAL 36,619 PERCENT VARIATION -1.828 DISTRICT 56 Area Population Horry County Carolina Forest 1 3,634 Carolina Forest 2 2,628 Dogwood Tract 603.01 Blocks: 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2024, 2034, 2035, 2036, 2047 610 Tract 603.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1175, 2008, 2009, 2010, 2011, 2012, 2013 1,314 Dogwood Subtotal 1,924 Ebenezer Tract 301.02 Blocks: 2000, 2001 154 Ebenezer Subtotal 154 Emerald Forest 1 6,312 Emerald Forest 2 3,701 Emerald Forest 3 Tract 602.06 Blocks: 1000, 1037, 1038 0 Tract 602.07 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053 3,741 Tract 602.08 Blocks: 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066 232 Tract 603.08 Blocks: 1075, 1076, 1077, 1078, 1079, 1098, 1099, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1139, 1140, 1141, 1142, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1163 759 Emerald Forest 3 Subtotal 4,732 Leon 1,846 Red Bluff Tract 301.02 Blocks: 2028, 2029, 2030 99 Red Bluff Subtotal 99 Salem Tract 603.08 Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047 1,175 Tract 604.04 Blocks: 1000, 1001 0 Salem Subtotal 1,175 Socastee 4 5,473 Tilly Swamp Tract 603.08 Blocks: 1018, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1051, 1052, 1053, 1054, 1055, 1057, 1080, 1179 323 Tilly Swamp Subtotal 323 Wampee Tract 401.01 Blocks: 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020 702 Tract 401.02 Blocks: 1010, 1011, 1012, 1049 131 Tract 603.01 Blocks: 2000, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 996 Tract 603.03 Blocks: 1003, 1004 64 Tract 603.08 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014, 2016, 2017, 2018, 2019, 2020 596 Wampee Subtotal 2,489 Wild Wing Tract 603.08 Blocks: 1046, 1048, 1160, 1161, 1164, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1176 242 Tract 604.03 Blocks: 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1046, 1047, 1077, 1078, 1079, 1091, 1093, 1094, 1097, 1102, 1105, 1106, 1107 1,953 Tract 604.04 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075 1,330 Wild Wing Subtotal 3,525 DISTRICT TOTAL 38,015 PERCENT VARIATION 1.914 DISTRICT 57 Area Population Dillon County Latta Tract 9706 Blocks: 3004, 3015, 3016, 3017, 3018, 3019, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4024, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4050, 4051, 4052, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, 5016, 5017, 5018, 5019, 5021, 5022, 5023, 5024, 5025, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 6036, 6037, 6062 2,679 Latta Subtotal 2,679 Horry County Bayboro Tract 203 Blocks: 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060 950 Tract 707.01 Blocks: 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1016, 1021, 1041 185 Tract 801.01 Blocks: 1000, 1001, 1029, 1048, 2000, 2001, 2006 43 Bayboro Subtotal 1,178 Floyds Tract 101 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2032, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2049, 2055 486 Floyds Subtotal 486 Hickory Hill Tract 203 Blocks: 1000, 1001, 1005, 1028 81 Hickory Hill Subtotal 81 Joyner Swamp Tract 203 Blocks: 1029, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046 90 Tract 801.01 Blocks: 1002, 1026, 1027, 1028, 1034, 1035, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2048, 2049, 2050, 2051, 2052, 2053, 2059, 2060, 2072, 2073 346 Joyner Swamp Subtotal 436 Pleasant View 449 Taylorsville Tract 101 Blocks: 2043, 2044, 2048, 2050, 2051, 2052, 2053, 2054, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2077, 2078, 2145, 2146 383 Taylorsville Subtotal 383 Marion County Britton's Neck 2,381 Centenary 1,998 Friendship 460 Marion No. 1 1,928 Marion No. 2 1,838 Marion North 2,242 Marion South 4,586 Nichols 1,195 Northeast Mullins 3,305 Northwest Mullins 2,664 Rains 1,256 Southeast Mullins 2,153 Southwest Mullins 2,328 Temperance 1,740 Zion 871 DISTRICT TOTAL 36,637 PERCENT VARIATION -1.780 DISTRICT 58 Area Population Horry County Aynor 2,167 Brownway 2,147 Cedar Grove 1,427 Cool Springs 769 Dog Bluff 1,655 Four Mile 2,918 Galivants Ferry 257 Homewood 1,769 Horry 1,425 Jackson Bluff 925 Jamestown 4,545 Jordanville 918 Joyner Swamp Tract 801.01 Blocks: 2010, 2011, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2054, 2055, 2058, 2061, 2081 247 Joyner Swamp Subtotal 247 Juniper Bay 2,953 Methodist Rehobeth 752 Mill Swamp 415 North Conway 1 1,657 Poplar Hill 1,246 Racepath #1 Tract 704 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100 1,432 Tract 705 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 1014, 1019 130 Racepath #1 Subtotal 1,562 Racepath #2 2,091 Red Hill 2 2,968 Taylorsville Tract 101 Blocks: 2067, 2068, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2079, 2080, 2081, 2082, 2083, 2139, 2140, 2141, 2142, 2143, 2144, 2148 259 Tract 801.01 Blocks: 1016 0 Taylorsville Subtotal 259 Toddville Tract 706.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1031, 1049, 1050, 1051, 1052, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047 1,363 Toddville Subtotal 1,363 DISTRICT TOTAL 36,435 PERCENT VARIATION -2.322 DISTRICT 59 Area Population Darlington County Mechanicsville Tract 113 Blocks: 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2051, 3000, 3001, 3002 1,362 Mechanicsville Subtotal 1,362 Palmetto Tract 113 Blocks: 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3040, 3043, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5016 1,829 Palmetto Subtotal 1,829 Florence County Back Swamp 1,204 Brookgreen Tract 1.01 Blocks: 1000, 1008, 1009 0 Tract 3 Blocks: 2001, 2002, 2003, 2004, 2005, 2007 133 Brookgreen Subtotal 133 Claussen Tract 16.01 Blocks: 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2010, 2013, 2025, 2026, 2047 737 Tract 16.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1013 237 Tract 17 Blocks: 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1061, 1064, 1065, 1066, 1067, 1068, 1069, 1072 453 Claussen Subtotal 1,427 Coles Crossroads 3,699 Florence Ward 1 1,891 Florence Ward 10 1,272 Florence Ward 11 Tract 11 Blocks: 2000, 2008, 2009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009 490 Florence Ward 11 Subtotal 490 Florence Ward 14 Tract 6 Blocks: 1004, 1019, 1020, 1021, 1030, 1031, 1032, 1033, 1034, 1035, 1036 251 Tract 7 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 689 Florence Ward 14 Subtotal 940 Florence Ward 2 Tract 7 Blocks: 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1039, 1040, 1041, 1042, 1048, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1069, 1076, 1077, 1079, 1080, 1081, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044 1,639 Tract 10 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2032, 2033, 2034, 2035 98 Florence Ward 2 Subtotal 1,737 Florence Ward 3 2,237 Florence Ward 4 Tract 10 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1014, 1015 133 Florence Ward 4 Subtotal 133 Florence Ward 5 Tract 9 Blocks: 1029, 1030, 1047, 1048, 1049, 1054, 1055, 1056, 1057, 1060, 1061, 1062, 1063, 1065, 1066 321 Tract 11 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1017, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013 592 Florence Ward 5 Subtotal 913 Florence Ward 9 2,437 Gilbert 3,635 Greenwood 2,859 Mars Bluff No. 1 Tract 4 Blocks: 2097, 3054 292 Tract 5 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2021, 2022, 4007, 4008, 4009, 4029 1,616 Tract 16.01 Blocks: 2000 0 Mars Bluff No. 1 Subtotal 1,908 Mars Bluff No. 2 Tract 4 Blocks: 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3015, 3019, 3020, 3021, 3022, 3023, 3024 895 Mars Bluff No. 2 Subtotal 895 Quinby 1,458 South Florence 2 Tract 16.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2041, 2042, 2043, 2044, 2045, 2048, 3008, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045 2,488 South Florence 2 Subtotal 2,488 Spaulding 1,459 DISTRICT TOTAL 36,406 PERCENT VARIATION -2.399 DISTRICT 60 Area Population Darlington County Indian Branch 1,339 Lake Swamp Tract 115 Blocks: 2013, 2019, 2020, 2021, 2036, 2037, 2038, 2039, 2050, 2051, 2052, 3008, 3026, 3027, 3028, 3029, 3030, 3031, 3035, 3036, 3037, 3041, 3044, 3045, 3050, 3054, 3055 924 Lake Swamp Subtotal 924 Lamar No. 1 1,209 Lamar No. 2 2,335 Oates 1,488 Swift Creek Tract 108 Blocks: 2065, 2066, 2067, 2068, 2076, 2077, 2078, 2079, 2080, 2086, 2088, 2089, 2090 501 Tract 109 Blocks: 2038, 2039, 2040, 2041, 2042, 2043, 3028 196 Swift Creek Subtotal 697 Florence County Cartersville 1,250 Claussen Tract 16.02 Blocks: 1005, 1006, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1027 541 Tract 17 Blocks: 1070, 1071, 1073, 1074 0 Claussen Subtotal 541 Cowards No. 1 1,470 Cowards No. 2 1,760 Delmae No. 2 2,466 Ebenezer No. 2 Tract 15.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2035, 2036, 2047 2,035 Ebenezer No. 2 Subtotal 2,035 Ebenezer No. 3 Tract 15.04 Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011 2 Ebenezer No. 3 Subtotal 2 Effingham 1,841 Elim-Glenwood 2,642 Evergreen 1,605 Oak Grove-Sardis 1,749 Salem 971 Savannah Grove Tract 15.04 Blocks: 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3045 5,080 Savannah Grove Subtotal 5,080 South Florence 2 Tract 15.05 Blocks: 1007, 1008, 1009, 1018, 1019, 1020, 1021, 1023, 1024, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1055 599 South Florence 2 Subtotal 599 Tans Bay 2,932 Timmonsville 2 Tract 15.03 Blocks: 2032, 2033, 2034, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 539 Tract 15.04 Blocks: 1012, 1013, 1038, 1039, 1040, 1041, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 507 Tract 26 Blocks: 3000, 3001, 3005, 3006, 3009, 3010, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3031, 3033, 3039, 4000, 4001, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4018, 4019, 4020, 4021, 4024, 4025, 4026, 4027 401 Timmonsville 2 Subtotal 1,447 DISTRICT TOTAL 36,382 PERCENT VARIATION -2.464 DISTRICT 61 Area Population Florence County Claussen Tract 16.02 Blocks: 1024, 1025, 1026 10 Tract 17 Blocks: 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091 763 Claussen Subtotal 773 Friendfield 848 Hannah 1,102 High Hill 826 Johnsonville 3,640 Kingsburg-Stone 1,474 Lake City No. 1 2,252 Lake City No. 2 1,837 Lake City No. 3 2,358 Lake City No. 4 3,346 Leo 588 Mars Bluff No. 1 Tract 4 Blocks: 3028, 3029, 3030, 3044, 3045, 3049, 3050, 3051, 3052, 3053, 3055 109 Tract 5 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 2,664 Tract 17 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1035, 1036 381 Mars Bluff No. 1 Subtotal 3,154 Mars Bluff No. 2 Tract 4 Blocks: 2086, 2092, 2093, 2094, 2095, 2096, 3012, 3013, 3014, 3016, 3017, 3018, 3025, 3026, 3027, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3046, 3047, 3048 1,251 Mars Bluff No. 2 Subtotal 1,251 McAllister Mill 1,268 Mill Branch 890 Olanta 2,195 Pamplico No. 1 1,702 Pamplico No. 2 1,283 Prospect 664 Scranton 1,670 Vox 1,166 Marion County Marion West 1,738 Sellers 379 DISTRICT TOTAL 36,404 PERCENT VARIATION -2.405 DISTRICT 62 Area Population Darlington County Auburn 948 Bethel 1,081 Darlington No. 1 437 Darlington No. 2 2,336 Darlington No. 3 4,014 Darlington No. 4 2,206 Darlington No. 5 2,649 Darlington No. 6 2,895 Dovesville 2,325 Hartsville No. 4 1,556 Hartsville No. 6 2,352 Hartsville No. 7 2,052 Hartsville No. 9 Tract 103 Blocks: 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 4033, 4034 382 Hartsville No. 9 Subtotal 382 High Hill 4,017 Lake Swamp Tract 115 Blocks: 2049, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3032, 3033, 3034, 3038, 3039, 3040, 3042, 3043, 3046, 3047, 3048, 3049, 3051, 3052, 3053 1,142 Lake Swamp Subtotal 1,142 Lydia 1,054 Palmetto Tract 109 Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5017, 5018, 5019, 5020, 5021, 5022, 5026, 5027, 5028, 5049 524 Tract 113 Blocks: 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3041, 3042, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015 854 Palmetto Subtotal 1,378 Swift Creek Tract 108 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2036, 2037, 2038, 2039, 2072, 2073, 2074, 2075, 2081, 2082, 2083, 2084 333 Tract 109 Blocks: 2005, 2006, 2007, 2008, 2014, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3004 448 Swift Creek Subtotal 781 Florence County Brookgreen Tract 1.01 Blocks: 1001, 1002, 1006, 1007, 1010, 1011, 1014, 1015, 1016, 1045 271 Tract 3 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 640 Brookgreen Subtotal 911 Timmonsville 1 2,546 Timmonsville 2 Tract 26 Blocks: 3002, 3003, 3004, 3007, 3008, 3011, 3012, 3013, 3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3034, 3035, 3036, 3037, 3038, 3040 581 Timmonsville 2 Subtotal 581 West Florence 1 Tract 1.01 Blocks: 1003, 1004, 1005, 1012, 1013, 1017, 1018, 1019, 1027, 1028, 1029 252 Tract 2.01 Blocks: 1008 0 West Florence 1 Subtotal 252 West Florence 2 Tract 1.01 Blocks: 1030, 1031, 1032, 1044 0 Tract 2.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1019 327 West Florence 2 Subtotal 327 DISTRICT TOTAL 38,222 PERCENT VARIATION 2.469 DISTRICT 63 Area Population Florence County Delmae No. 1 3,892 Ebenezer No. 1 4,557 Ebenezer No. 2 Tract 1.02 Blocks: 2019, 2020, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 704 Tract 15.03 Blocks: 1000, 2000, 2001, 2002, 2004, 2015, 2016 392 Ebenezer No. 2 Subtotal 1,096 Ebenezer No. 3 Tract 2.01 Blocks: 2099, 2100, 2101, 2102, 2112, 2113, 2114, 2115, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140 2 Tract 2.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030 1,506 Tract 15.04 Blocks: 1000, 1001, 1002, 1003 0 Ebenezer No. 3 Subtotal 1,508 Florence Ward 11 Tract 11 Blocks: 2018, 2019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5010, 5011, 5012, 5013, 5014, 5015, 5016 1,002 Florence Ward 11 Subtotal 1,002 Florence Ward 12 3,405 Florence Ward 13 2,830 Florence Ward 14 Tract 6 Blocks: 1022, 1023, 1024, 1025, 1026, 1027 0 Tract 7 Blocks: 3013, 3014 0 Florence Ward 14 Subtotal 0 Florence Ward 2 Tract 10 Blocks: 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2026, 2027, 2028, 2029, 2030, 2031, 2036 383 Florence Ward 2 Subtotal 383 Florence Ward 4 Tract 10 Blocks: 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047 1,090 Florence Ward 4 Subtotal 1,090 Florence Ward 5 Tract 11 Blocks: 1014, 1015, 1016, 1018, 1019, 1020, 1024, 1025, 1026, 1027, 1028, 1040, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2024, 2025 948 Florence Ward 5 Subtotal 948 Florence Ward 6 1,122 Florence Ward 7 2,896 Florence Ward 8 2,397 Savannah Grove Tract 15.04 Blocks: 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 284 Savannah Grove Subtotal 284 South Florence 1 3,901 South Florence 2 Tract 15.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1022 71 South Florence 2 Subtotal 71 West Florence 1 Tract 1.01 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065 2,131 Tract 1.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 194 Tract 2.01 Blocks: 1009, 2031, 2034, 2035, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2116, 2117, 2125, 2126, 2127, 2128, 2129, 2142, 2143, 2144, 2145, 2146, 2147 360 Tract 11 Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1041, 1043 519 West Florence 1 Subtotal 3,204 West Florence 2 Tract 2.01 Blocks: 1010, 1011, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2141 1,790 Tract 11 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1042 0 West Florence 2 Subtotal 1,790 DISTRICT TOTAL 36,376 PERCENT VARIATION -2.480 DISTRICT 64 Area Population Clarendon County Alcolu 1,339 Barrineau 880 Barrows Mill 222 Bloomville Tract 9606 Blocks: 2038, 2039, 2040, 2041, 2042, 2043, 2048, 2049, 2053, 2080, 2081 196 Tract 9607.01 Blocks: 3039, 3040, 3041, 3042, 3043 74 Tract 9607.02 Blocks: 1000, 1001, 1005, 1006, 1007, 1008, 1009, 1011 105 Bloomville Subtotal 375 Calvary 880 Davis Station 2,473 Harmony 925 Hicks 1,093 Home Branch 592 Jordan Tract 9607.01 Blocks: 2024, 2025, 2026, 2047, 2051, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063 209 Tract 9607.02 Blocks: 1002, 1003, 1004 56 Tract 9607.03 Blocks: 1000, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005 330 Jordan Subtotal 595 Manning No. 1 1,066 Manning No. 2 1,602 Manning No. 3 1,991 Manning No. 4 2,527 Manning No. 5 1,893 New Zion 662 Oakdale 443 Panola 410 Paxville 1,467 Sardina-Gable 470 Summerton No. 1 2,696 Summerton No. 2 613 Summerton No. 3 1,724 Turbeville 3,038 Wilson Foreston Tract 9603 Blocks: 2107, 2108 0 Tract 9606 Blocks: 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070, 2000, 2001, 2002, 2003, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2044, 2045, 2046, 2047 1,919 Wilson Foreston Subtotal 1,919 Sumter County Mayesville 772 Mayewood 1,987 Salem 514 St. John 1,835 DISTRICT TOTAL 37,003 PERCENT VARIATION -0.799 DISTRICT 65 Area Population Chesterfield County Angelus-Cararrh 1,134 Jefferson 3,078 Mcbee 2,515 Darlington County Black Creek-Clyde 2,068 Burnt Branch 1,100 Hartsville No. 1 2,005 Hartsville No. 5 3,172 Hartsville No. 8 3,988 Hartsville No. 9 Tract 103 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018, 2022, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3014, 3015, 3016, 3017, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043 2,476 Hartsville No. 9 Subtotal 2,476 Kellytown 2,199 New Market 1,611 Kershaw County Bethune Tract 9701 Blocks: 1012, 1013, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 1058, 1059, 1060, 1061, 1072, 1073, 1084, 1087, 1088, 1089, 2000, 2001, 2004, 2006, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2098, 2099, 2100, 2101, 2102, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2116, 2117, 2126 758 Bethune Subtotal 758 Buffalo 1,668 Gates Ford 529 Westville Tract 9702 Blocks: 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2066, 2067, 2068, 2069, 2070, 2072, 2073, 2074, 2075, 2076, 2078, 2079, 2080, 2081, 2082, 2083, 2088 384 Tract 9703 Blocks: 3000, 3001, 3022, 3023, 3030, 3031, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3057 602 Tract 9706.02 Blocks: 3000, 3001, 3003, 3004, 3026, 3027, 3028 346 Westville Subtotal 1,332 Lancaster County Antioch 1,284 Dwight Tract 101 Blocks: 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2035, 2036, 2038, 2040, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050 1,127 Tract 102 Blocks: 1029 32 Dwight Subtotal 1,159 Midway 3,026 Rich Hill 1,403 DISTRICT TOTAL 36,505 PERCENT VARIATION -2.134 DISTRICT 66 Area Population Orangeburg County Bethel 1,049 Bowman 1 1,967 Bowman 2 1,167 Branchville 1 1,479 Branchville 2 701 Cordova 2 Tract 116 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4062, 4063, 4064, 4065, 4066 2,776 Cordova 2 Subtotal 2,776 Elloree 1 1,432 Elloree 2 1,096 Eutawville 1 2,013 Eutawville 2 2,764 Holly Hill 1 2,759 Holly Hill 2 2,721 Orangeburg Ward 2 Tract 113 Blocks: 1010, 1027, 1028, 1029, 1042, 1045, 1046, 1047, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1087, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2051 912 Orangeburg Ward 2 Subtotal 912 Orangeburg Ward 3 2,102 Orangeburg Ward 4 Tract 113 Blocks: 1011, 1012, 1013, 1014, 1020, 1023, 1024, 1025, 1026, 1082, 1083, 1084, 1085 50 Orangeburg Ward 4 Subtotal 50 Providence 1,544 Rowesville 961 Santee 1 1,876 Santee 2 1,840 Suburban 3 Tract 106 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3043, 3044, 3045, 3048, 3049, 3050, 3051, 3052, 3055, 3056, 3059, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074 2,162 Tract 107 Blocks: 3009, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3027 39 Tract 113 Blocks: 2034, 2035, 2046 0 Suburban 3 Subtotal 2,201 Suburban 4 1,085 Suburban 5 Tract 115 Blocks: 1016, 1020, 1021, 1022, 1023, 1036, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059 177 Suburban 5 Subtotal 177 Vance 2,076 DISTRICT TOTAL 36,748 PERCENT VARIATION -1.483 DISTRICT 67 Area Population Sumter County Burns-Downs Tract 9.01 Blocks: 3025, 3026, 3030, 3031, 3032, 3033, 3036, 3037, 3038 12 Tract 9.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 958 Burns-Downs Subtotal 970 Causeway Branch #1 1,917 Causeway Branch #2 1,094 Cherryvale 1,546 Ebenezer #2 2,263 Furman 2,698 Green Swamp #1 3,029 Green Swamp #2 1,350 Hampton Park 1,040 McCray's Mill #1 Tract 17.03 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1031, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2036 1,565 McCray's Mill #1 Subtotal 1,565 McCray's Mill #2 Tract 17.03 Blocks: 1016, 1017, 1018, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2029, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044 2,118 McCray's Mill #2 Subtotal 2,118 Pocotaligo #1 3,212 Pocotaligo #2 2,378 Privateer 2,751 Second Mill 2,264 Shaw 2,395 St. Paul Tract 17.01 Blocks: 1061, 1062, 1063 151 Tract 18.02 Blocks: 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 4069, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083 1,148 St. Paul Subtotal 1,299 Swan Lake 1,533 Wilson Hall 2,184 DISTRICT TOTAL 37,606 PERCENT VARIATION 0.818 DISTRICT 68 Area Population Horry County Enterprise 3,923 Forestbrook 3,422 Lake Park Tract 515.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 6,985 Tract 515.03 Blocks: 1008, 1009, 1010, 1011, 1012, 1019, 1021, 1022, 1023, 1024, 1025, 1026 1,485 Lake Park Subtotal 8,470 Myrtle Trace 1,444 Palmetto Bays 3,971 Sea Winds 4,494 Socastee 1 Tract 515.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 3,616 Tract 515.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1020, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2035, 2036, 2037, 2038, 2041, 2042, 2043 1,809 Socastee 1 Subtotal 5,425 Socastee 2 3,012 Socastee 3 3,654 DISTRICT TOTAL 37,815 PERCENT VARIATION 1.378 DISTRICT 69 Area Population Lexington County VTD 009 Tract 211.09 Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1037 1,076 VTD 009 Subtotal 1,076 VTD 032 2,058 VTD 033 3,982 VTD 034 Tract 210.29 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 93 VTD 034 Subtotal 93 VTD 050 Tract 211.09 Blocks: 1015, 1016, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045 0 VTD 050 Subtotal 0 VTD 051 2,215 VTD 052 2,600 VTD 053 2,959 VTD 058 Tract 205.10 Blocks: 1000, 1001, 1002, 1003, 1006, 1007 249 Tract 205.11 Blocks: 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 2,393 VTD 058 Subtotal 2,642 VTD 062 Tract 211.15 Blocks: 1028, 1029, 1030 14 VTD 062 Subtotal 14 VTD 064 3,767 VTD 066 3,816 VTD 068 Tract 210.25 Blocks: 0002, 0003, 0008, 1032, 1033, 1039, 1040 577 Tract 210.27 Blocks: 1021, 1022 296 VTD 068 Subtotal 873 VTD 070 Tract 210.25 Blocks: 0006, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1041, 1042, 1043 194 Tract 210.27 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1058, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074 1,622 VTD 070 Subtotal 1,816 VTD 071 Tract 210.30 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062 2,728 Tract 210.31 Blocks: 1019 0 VTD 071 Subtotal 2,728 VTD 072 1,572 VTD 079 2,040 VTD 088 3,317 DISTRICT TOTAL 37,568 PERCENT VARIATION 0.716 DISTRICT 70 Area Population Richland County Bluff Tract 117.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2087, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2102, 2103, 2104, 2105 3,542 Tract 118 Blocks: 4028 0 Bluff Subtotal 3,542 Brandon Tract 116.07 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1074 3,346 Tract 116.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 2,811 Brandon Subtotal 6,157 Eastover Tract 118 Blocks: 3011, 3012, 3018, 3030 58 Tract 120 Blocks: 3000, 3037, 3065, 3066, 3067, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3097, 3098, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3177, 3178, 3179, 4007, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4051, 4052, 4056, 4057, 4058, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4071, 4072, 4073, 4075, 4076, 4077, 4078, 4079, 4087, 4088, 4089, 4090, 4091, 4094, 4095, 4096, 4097, 4098, 4102, 4103 1,824 Eastover Subtotal 1,882 Gadsden 2,597 Hopkins 3,832 Hunting Creek 730 Lykesland Tract 116.08 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 836 Lykesland Subtotal 836 Mill Creek Tract 116.07 Blocks: 1049, 1050, 1051, 1052, 1053, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1075, 1076, 1077 174 Tract 116.08 Blocks: 1070, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 991 Mill Creek Subtotal 1,165 Olympia Tract 117.01 Blocks: 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088 2 Tract 117.02 Blocks: 2086, 2088 3 Olympia Subtotal 5 Pennington Tract 116.03 Blocks: 1023, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084 128 Pennington Subtotal 128 Sumter County Dalzel #1 Tract 2.02 Blocks: 1036, 1044, 1045, 1046 30 Tract 3 Blocks: 1000, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 4006, 4007, 4009, 4011, 4013, 4014, 4015 1,111 Dalzel #1 Subtotal 1,141 Delaine 2,372 Hillcrest Tract 2.02 Blocks: 1028, 1029, 1030, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059 797 Hillcrest Subtotal 797 Horatio 812 Manchester Forest 2,396 McCray's Mill #1 Tract 17.03 Blocks: 1051, 1052, 1053, 1054, 2023, 2024, 2025, 2026, 2027, 2028, 2033 288 McCray's Mill #1 Subtotal 288 McCray's Mill #2 Tract 17.03 Blocks: 2030, 2031, 2032, 2034 182 McCray's Mill #2 Subtotal 182 Oakland Plantation #1 2,006 Oakland Plantation #2 1,430 Pinewood 2,799 St. Paul Tract 17.01 Blocks: 2031, 2032, 2033 13 Tract 18.02 Blocks: 1004, 1106, 1107, 2019, 2020, 2023, 2024, 2025, 2037, 2038, 3019, 3020, 3024, 3025, 3026, 3027, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3050 1,285 St. Paul Subtotal 1,298 DISTRICT TOTAL 36,395 PERCENT VARIATION -2.429 DISTRICT 71 Area Population Lexington County VTD 059 Tract 211.14 Blocks: 1000, 1001, 1030, 1031, 1032 128 VTD 059 Subtotal 128 VTD 063 Tract 212.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2029, 2031, 2032, 2033, 2034, 2035, 2051, 2052, 2053, 2055 1,054 Tract 212.04 Blocks: 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2104 640 VTD 063 Subtotal 1,694 Richland County Ballentine 3,554 Dutch Fork #1 3,071 Dutch Fork #2 4,249 Friarsgate #1 2,959 Friarsgate #2 2,393 Oak Point 4,427 Old Friarsgate 1,652 Parkridge 1,352 River Springs 5,019 Spring Hill 1,618 Springville 4,369 DISTRICT TOTAL 36,485 PERCENT VARIATION -2.188 DISTRICT 72 Area Population Richland County Beatty Road 2,055 Bluff Tract 117.02 Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2052, 2053, 2054, 2101, 2106 5 Bluff Subtotal 5 Hampton Tract 26.02 Blocks: 2036, 2038 57 Tract 26.03 Blocks: 3000, 3003, 3004, 3022 129 Hampton Subtotal 186 Olympia Tract 26.02 Blocks: 2016, 2039, 2040 0 Tract 26.03 Blocks: 3021, 3025, 3026 0 Tract 27 Blocks: 4006, 4007, 4009 0 Tract 28 Blocks: 1024, 1025, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1061, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1075, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 3025, 3026, 3027, 3030, 3031, 3032, 3033, 3034 2,033 Tract 117.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067 5,135 Olympia Subtotal 7,168 Riverside 2,182 Skyland 1,945 St. Andrews 1,938 Ward 1 Tract 27 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 501 Tract 29 Blocks: 2000, 2026, 3000, 3001, 3002, 3003, 3004, 3005 2,669 Tract 30 Blocks: 1007, 1011, 1012, 1013, 1014, 1015, 2005, 2006, 2008, 2009, 2010, 2011 673 Tract 31 Blocks: 2041, 2042, 2046, 2048, 2049, 2050 135 Ward 1 Subtotal 3,978 Ward 10 2,176 Ward 11 Tract 26.02 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037 1,738 Tract 26.03 Blocks: 1043, 3017, 3024 487 Ward 11 Subtotal 2,225 Ward 12 2,034 Ward 13 2,786 Ward 2 Tract 31 Blocks: 2029, 2030, 2031, 2032, 2039, 2040 69 Ward 2 Subtotal 69 Ward 30 Tract 16 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 879 Tract 31 Blocks: 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 2038 0 Ward 30 Subtotal 879 Ward 5 5,092 Whitewell 3,174 DISTRICT TOTAL 37,892 PERCENT VARIATION 1.584 DISTRICT 73 Area Population Richland County Blythewood #1 Tract 102 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1022, 1023, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056 917 Blythewood #1 Subtotal 917 College Place 2,668 Dennyside Tract 105.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042 1,121 Tract 106 Blocks: 3001, 3002 0 Dennyside Subtotal 1,121 Fairwold 1,165 Greenview 2,292 Harbison #1 3,805 Harbison #2 1,871 Kingswood 4,286 Monticello Tract 102 Blocks: 1026, 1027, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3072, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3108, 3109, 3110, 3111 1,145 Tract 105.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025 868 Monticello Subtotal 2,013 Pine Grove 2,857 Ridgewood Tract 3 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010 265 Tract 106 Blocks: 3024, 4001, 4006, 4008, 4010, 4011, 4013, 4014, 4015 52 Ridgewood Subtotal 317 Riverwalk 3,760 Walden 7,768 Ward 21 Tract 1 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1043, 1044, 1045, 1046, 2000, 2001, 2002 1,992 Ward 21 Subtotal 1,992 Ward 29 Tract 106 Blocks: 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3046, 3047, 3048, 3049, 3050, 3051, 4000, 4005, 4045 1,400 Ward 29 Subtotal 1,400 DISTRICT TOTAL 38,232 PERCENT VARIATION 2.496 DISTRICT 74 Area Population Richland County Ardincaple 430 Keenan Tract 111.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 1,447 Keenan Subtotal 1,447 Oakwood Tract 111.02 Blocks: 1080, 1081, 1082, 1083, 1084, 1092, 1093, 1094, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 3009, 3010, 3011, 3012, 3013, 3014, 3022, 3023, 3024, 3099 799 Oakwood Subtotal 799 Ridgewood Tract 3 Blocks: 1006, 1021 140 Tract 106 Blocks: 3044, 4002, 4003, 4004, 4007, 4009, 4012, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044 508 Ridgewood Subtotal 648 S Forest Acres Tract 11 Blocks: 3012, 3013, 3014, 3015, 3021, 3022, 3027, 3028, 3029, 3031, 3032, 3034 300 S Forest Acres Subtotal 300 Ward 1 Tract 30 Blocks: 1001, 1003, 2000, 2001, 2002, 2003, 2004, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 2,081 Ward 1 Subtotal 2,081 Ward 18 2,207 Ward 19 2,194 Ward 2 Tract 31 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 948 Ward 2 Subtotal 948 Ward 20 2,424 Ward 22 2,471 Ward 23 Tract 22 Blocks: 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 916 Tract 25 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2011 336 Ward 23 Subtotal 1,252 Ward 29 Tract 2 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024 583 Tract 106 Blocks: 3042, 3043, 3045, 4027, 4028 234 Ward 29 Subtotal 817 Ward 3 2,014 Ward 30 Tract 16 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006 357 Tract 31 Blocks: 2023 61 Ward 30 Subtotal 418 Ward 31 Tract 1 Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2003, 2004 475 Tract 2 Blocks: 1022, 1023, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 894 Ward 31 Subtotal 1,369 Ward 32 1,345 Ward 33 1,370 Ward 34 1,536 Ward 4 2,042 Ward 6 Tract 111.01 Blocks: 3013, 3017, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044 1,016 Tract 112.02 Blocks: 2012, 2013 31 Ward 6 Subtotal 1,047 Ward 7 Tract 7 Blocks: 1001 0 Tract 9 Blocks: 1013, 1014, 1015, 1016, 1017 277 Tract 10 Blocks: 3000, 3003 34 Ward 7 Subtotal 311 Ward 8 2,163 Ward 9 2,185 Westminster 2,958 DISTRICT TOTAL 36,776 PERCENT VARIATION -1.407 DISTRICT 75 Area Population Richland County Brandon Tract 116.03 Blocks: 2048 0 Tract 116.07 Blocks: 1007 35 Tract 116.08 Blocks: 1062, 1063 0 Brandon Subtotal 35 E Forest Acres Tract 112.01 Blocks: 1000 65 E Forest Acres Subtotal 65 Gregg Park Tract 24 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3033, 3034, 3037, 3038, 3039, 3040 734 Tract 113.01 Blocks: 6007, 6008, 6009, 6020, 6021, 6025, 6026 0 Gregg Park Subtotal 734 Hampton Tract 26.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1016, 1024, 1025, 1026, 1041, 1042, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 2054, 3001, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020 2,670 Hampton Subtotal 2,670 Meadowfield 2,333 N Forest Acres Tract 112.02 Blocks: 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2043, 2044, 2045, 2046 652 N Forest Acres Subtotal 652 Pennington Tract 116.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 2029, 2047 3,849 Tract 116.08 Blocks: 1058, 1059, 1060, 1061 0 Pennington Subtotal 3,849 S Forest Acres Tract 12 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1038, 1041, 1042, 1043 421 Tract 24 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2026, 2039 83 Tract 112.01 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2031 1,180 S Forest Acres Subtotal 1,684 South Beltline 2,714 Ward 11 Tract 26.03 Blocks: 3023 64 Ward 11 Subtotal 64 Ward 14 2,038 Ward 15 1,297 Ward 16 1,531 Ward 17 1,911 Ward 23 Tract 22 Blocks: 1005, 1006 59 Tract 23 Blocks: 1007, 1008 46 Ward 23 Subtotal 105 Ward 24 1,142 Ward 25 2,104 Ward 26 Tract 24 Blocks: 3028, 3031, 3032 0 Tract 115.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1090, 1091, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3009, 3010, 3011, 3012, 3013, 3014, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058 8,007 Tract 116.03 Blocks: 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2049, 2050, 2051, 2052, 2053 1,403 Ward 26 Subtotal 9,410 Woodlands 2,841 DISTRICT TOTAL 37,179 PERCENT VARIATION -0.327 DISTRICT 76 Area Population Richland County Briarwood 3,990 Dentsville 3,332 Edgewood 2,894 Keels Tract 108.05 Blocks: 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064 2,426 Tract 113.03 Blocks: 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3013, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3036, 3037, 3038, 3039, 3040, 3041, 3065 2,298 Tract 114.04 Blocks: 4007, 4008, 4009, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 890 Keels Subtotal 5,614 Keenan Tract 108.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 1,200 Keenan Subtotal 1,200 Midway 5,180 North springs #2 3,604 Oakwood Tract 111.02 Blocks: 1038, 1039, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1069, 1071, 1078, 1079, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1096, 1097, 1099 486 Oakwood Subtotal 486 Polo Road Tract 114.12 Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1028, 1029, 1030, 1031, 1038, 1049, 1051 1,665 Polo Road Subtotal 1,665 Spring Valley 3,058 Ward 21 Tract 109 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2034, 2036, 2037, 2046, 2048, 2049, 2051, 2052, 2053, 2056 1, 157 Tract 110 Blocks: 1000, 1001, 1002, 1003 23 Ward 21 Subtotal 1,180 Ward 31 Tract 109 Blocks: 1017, 1018, 1019, 1020, 1021 354 Ward 31 Subtotal 354 Ward 7 Tract 9 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006 1,782 Tract 110 Blocks: 2017 0 Ward 7 Subtotal 1,782 Woodfield Tract 113.04 Blocks: 3027 31 Tract 113.05 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 3,810 Woodfield Subtotal 3,841 DISTRICT TOTAL 38,180 PERCENT VARIATION 2.357 DISTRICT 77 Area Population Richland County Blythewood #1 Tract 101.02 Blocks: 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1322, 1324 208 Tract 102 Blocks: 1000, 1001, 1002, 1003, 1004, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1035, 1036, 1037, 1038, 1039, 1108 340 Blythewood #1 Subtotal 548 Blythewood #2 2,317 Blythewood #3 2,034 Dennyside Tract 107.01 Blocks: 3009, 3010, 3011, 3012, 3015, 3017, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037 15 Dennyside Subtotal 15 Fairlawn 4,445 Keels Tract 114.04 Blocks: 4000, 4001, 4002, 4010, 4011 220 Keels Subtotal 220 Killian 1,995 Lincolnshire 3,360 Longcreek 4,849 Meadowlake 3,410 Monticello Tract 102 Blocks: 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2087, 2088, 2092, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3073, 3083, 3084, 3093, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3112 1,566 Monticello Subtotal 1,566 North Springs #1 Tract 114.19 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 928 North Springs #1 Subtotal 928 Round Top 957 Sandlapper 5,168 Spring Valley West 4,095 Valley State Park Tract 101.02 Blocks: 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1283, 1284, 1285, 1286, 1287, 1288, 1290, 1291, 1296, 1304, 1305 6 Tract 101.03 Blocks: 1026, 1027, 2039, 2040 138 Tract 114.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1036, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064 2, 137 Valley State Park Subtotal 2,281 DISTRICT TOTAL 38,188 PERCENT VARIATION 2.378 DISTRICT 78 Area Population Richland County Arcadia 2,142 Cooper 1,335 E Forest Acres Tract 111.02 Blocks: 3098 48 Tract 112.02 Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039 993 Tract 113.01 Blocks: 7046, 7047, 7048, 7049, 7051, 7065, 7066, 7069, 7070, 7071, 7072, 7073, 7075, 7076, 7080, 7088, 7089, 7090, 7091, 7092, 7093, 7094, 7095, 7099, 7100 420 E Forest Acres Subtotal 1,461 Gregg Park Tract 113.01 Blocks: 4042, 4043, 4044, 4045, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6001, 6002, 6003, 6004, 6005, 6006, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6022, 6023, 6024, 6027, 6028, 6029, 6030, 6031, 6032, 7061, 7062, 7063, 7064, 7077, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7096, 7097, 7098 1,912 Tract 115.01 Blocks: 4012, 4060 0 Gregg Park Subtotal 1,912 N Forest Acres Tract 111.01 Blocks: 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2024, 2029 562 Tract 112.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 2019, 2020, 2023, 2024, 2030, 2031, 2041, 2042, 2048 783 N Forest Acres Subtotal 1,345 Polo Road Tract 114.12 Blocks: 1011, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045 2,055 Tract 114.13 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2012, 2017, 2036 4,830 Polo Road Subtotal 6,885 Pontiac Tract 114.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132 3,009 Tract 114.14 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1025, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089 1,995 Pontiac Subtotal 5,004 Satchel Ford 1,775 Trenhom Road 1,183 Valhalla 3,772 Ward 26 Tract 113.01 Blocks: 6000 0 Tract 115.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4059, 4061 2,938 Tract 115.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009 2, 133 Tract 9801 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1092, 1093, 1094, 1095, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154 22 Ward 26 Subtotal 5,093 Ward 6 Tract 111.01 Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2018, 2019, 2022, 2023, 2025, 2026, 2027, 2028 496 Tract 112.02 Blocks: 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2021, 2022, 2047 242 Ward 6 Subtotal 738 Wildewood 3,528 Woodfield Tract 113.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035 1, 344 Woodfield Subtotal 1,344 DISTRICT TOTAL 37,517 PERCENT VARIATION 0.579 DISTRICT 79 Area Population Richland County Estates 6,565 Lake Carolina Tract 114.16 Blocks: 1017, 1023, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1169, 1170 946 Lake Carolina Subtotal 946 North Springs #1 Tract 114.18 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2038, 2039, 2040, 2041 1,798 Tract 114.19 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1017, 1018, 1027, 1028, 1029, 2006 2,008 North Springs #1 Subtotal 3,806 Parkway #1 8,518 Parkway #2 4,409 Rice Creek 5,812 Ridgeview 7,104 Valley State Park Tract 101.03 Blocks: 1017, 1019, 1020, 1021, 1022, 4012, 4013 1,039 Valley State Park Subtotal 1,039 DISTRICT TOTAL 38,199 PERCENT VARIATION 2.407 DISTRICT 80 Area Population Kershaw County Doby's Mill 3,029 Elgin No. 1 2,399 Elgin No. 2 Tract 9709.04 Blocks: 1010, 1019, 1020, 1021, 1022, 1023 72 Elgin No. 2 Subtotal 72 Elgin No. 3 3,744 Elgin No. 4 3,081 Elgin No. 5 2,067 Richland County Caughman Road 2,545 Eastover Tract 120 Blocks: 1149, 1172, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3068, 3069, 3070, 3096, 3099, 3174, 3175, 3176, 3180, 3181, 3182, 4000, 4001, 4002, 4003, 4004, 4005, 4006 1,860 Eastover Subtotal 1,860 Garners 1,532 Horrell Hill 3,823 Lykesland Tract 116.06 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016 1,672 Tract 116.08 Blocks: 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023 751 Lykesland Subtotal 2,423 McEntire 1,148 Mill Creek Tract 116.06 Blocks: 4021, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037 480 Tract 116.07 Blocks: 1069 0 Tract 116.08 Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021 1,570 Mill Creek Subtotal 2,050 Pine Lakes 4,214 Pinewood 2,419 Pontiac Tract 114.07 Blocks: 1104, 1105, 1106, 1107, 1108, 1109, 1110 153 Tract 120 Blocks: 1000, 1001, 1010, 1011, 1012, 1013, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1193 154 Pontiac Subtotal 307 Ward 26 Tract 9801 Blocks: 1000, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112 0 Ward 26 Subtotal 0 DISTRICT TOTAL 36,713 PERCENT VARIATION -1.576 DISTRICT 81 Area Population Aiken County Aiken #1 1,482 Aiken #2 Tract 213 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1026, 1027, 1028, 1029, 1030, 1031, 1045, 1049, 1060, 1061, 1062, 1063, 1064, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3056 231 Tract 214 Blocks: 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2039, 2040, 2041, 2042, 2043, 2044, 2063, 2064, 3041, 3042, 3043, 3044, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072 98 Aiken #2 Subtotal 329 Aiken #47 1,482 Aiken #5 Tract 213 Blocks: 1067, 1068, 1096, 1097, 1098, 1099, 1100, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1127, 1128, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144 121 Tract 214 Blocks: 1041, 1042, 1043, 1044, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1103, 1104, 1110 162 Tract 215 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 3013, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3038, 4008, 4018, 4019 525 Aiken #5 Subtotal 808 Aiken #6 1,528 Anderson Pond #69 1,402 Breezy Hill Tract 203.02 Blocks: 2049 0 Tract 204 Blocks: 4000, 4001, 4002, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4037, 4038, 4039, 4040, 4048 249 Breezy Hill Subtotal 249 College Acres 2,420 Gem Lakes 3,121 Graniteville Tract 203.02 Blocks: 2024, 2025, 2026, 2027, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062 428 Tract 204 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2046, 2047, 4041, 4052 1,646 Tract 213 Blocks: 4028, 4029 0 Graniteville Subtotal 2,074 Hitchcock #66 1,525 Hollow Creek 1,368 Levels 2,938 Levels #72 Tract 215 Blocks: 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053 1,046 Tract 216.02 Blocks: 2013, 2014, 2015, 2016, 2042, 2043 124 Levels #72 Subtotal 1,170 Millbrook 2,470 Pine Forest Tract 209.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1037 516 Tract 220.02 Blocks: 1037 0 Pine Forest Subtotal 516 Sandstone #70 3,128 Six Points #35 3,079 Sleepy Hollow #65 Tract 220.02 Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1042, 1047, 1082, 1083, 1087 1,803 Sleepy Hollow #65 Subtotal 1,803 South Aiken #76 1,855 Talatha Tract 220.02 Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1070, 2001, 2003 115 Talatha Subtotal 115 Vaucluse Tract 203.02 Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2048, 2050 924 Vaucluse Subtotal 924 Warrenville Tract 211.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2019 1,946 Tract 212.01 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4029, 4051 295 Warrenville Subtotal 2,241 DISTRICT TOTAL 38,027 PERCENT VARIATION 1.946 DISTRICT 82 Area Population Aiken County Aiken #2 Tract 214 Blocks: 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3073, 3074, 4028, 4029, 4033, 4034, 4035, 4036, 4037, 4039, 4040, 4041, 4042, 4043, 4044, 5033, 5043, 5044 1,520 Aiken #2 Subtotal 1,520 Aiken #3 2,937 Aiken #4 1,144 Aiken #5 Tract 214 Blocks: 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1122, 1123 85 Tract 215 Blocks: 1000, 1001, 1024, 1025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3014, 3015, 3016, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4020, 4021, 4025, 4026, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4044 680 Tract 216.01 Blocks: 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074 136 Aiken #5 Subtotal 901 China Springs 2,832 Eureka Tract 203.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1164, 1165, 1169, 1180 1,739 Eureka Subtotal 1,739 Levels #72 Tract 215 Blocks: 4000, 4001, 4002, 4022, 4023, 4024, 4027, 4040, 4041, 4042, 4043, 4045, 4046 70 Levels #72 Subtotal 70 Redds Branch Tract 216.01 Blocks: 1007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3028, 3032 947 Redds Branch Subtotal 947 Six Points #46 2,221 Vaucluse Tract 203.01 Blocks: 1054, 1055, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1113, 1114, 1123, 1125, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1151, 1152, 1153, 1154, 1158, 1163, 1179, 1181, 1182, 1183, 1184 184 Tract 203.02 Blocks: 1014, 1015, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1042, 1043, 1065 580 Vaucluse Subtotal 764 Edgefield County Brunson 853 Edgefield No. 1 1,257 Edgefield No. 2 1,898 Harmony 1,282 Johnston No. 1 2,112 Johnston No. 2 1,836 Kendall 3,172 North Side 629 Trenton 5,024 West Side 1,327 Saluda County Fruit Hill Tract 9602.01 Blocks: 4003, 4004, 4006, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4092, 4101 820 Fruit Hill Subtotal 820 Mayson Tract 9602.01 Blocks: 3038, 3039, 3040, 3041, 3042, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3056, 3057, 3060, 3062, 3063, 3064, 3065, 3066, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3090, 4005 300 Mayson Subtotal 300 Pleasant Cross 330 Richland Tract 9602.02 Blocks: 1038, 1039, 1042, 1043, 1044, 1074 20 Tract 9604 Blocks: 1067 16 Richland Subtotal 36 Ridge Spring/Monetta Tract 9604 Blocks: 3023, 3025, 3028, 3032, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3060, 3061, 3062 90 Ridge Spring/Monetta Subtotal 90 Saluda No. 1 Tract 9602.02 Blocks: 1036, 1037, 1040, 1045, 1066, 1067, 1068, 1076, 1077, 1078 167 Saluda No. 1 Subtotal 167 Saluda No. 2 Tract 9602.01 Blocks: 2024, 2025, 2026, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 2049, 2050, 2051 414 Saluda No. 2 Subtotal 414 Ward Tract 9602.02 Blocks: 1064, 1065, 1080, 1081, 1083, 1087 14 Tract 9604 Blocks: 1068, 1070, 1071, 1072, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1191, 1192, 1193, 3039 618 Ward Subtotal 632 DISTRICT TOTAL 37,254 PERCENT VARIATION -0.126 DISTRICT 83 Area Population Aiken County Belvedere #44 Tract 206.02 Blocks: 3000, 3015, 3016, 3017, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043 2,220 Tract 210.02 Blocks: 3009, 3010 25 Belvedere #44 Subtotal 2,245 Belvedere #62 2,042 Belvedere #74 1,131 Belvedere #9 2,771 Carolina Heights Tract 207.02 Blocks: 2015, 2016, 2017, 2018, 2022, 3011, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 1,571 Tract 209.02 Blocks: 3021, 3023, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3077, 3078, 3105 128 Tract 210.02 Blocks: 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4013, 4014 103 Carolina Heights Subtotal 1,802 Fox Creek #58 1,931 Fox Creek #73 1,641 Misty Lakes Tract 206.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009 0 Misty Lakes Subtotal 0 North Augusta #25 2,417 North Augusta #26 2,679 North Augusta #27 2,008 North Augusta #28 1,414 North Augusta #29 1,773 North Augusta #54 2,004 North Augusta #55 1,310 North Augusta #67 1,463 North Augusta #68 1,950 Edgefield County Merriweather No. 1 3,160 Merriweather No. 2 4,435 DISTRICT TOTAL 38,176 PERCENT VARIATION 2.346 DISTRICT 84 Area Population Aiken County Ascauga Lake 2,721 Bath 1,712 Beech Island 2,583 Belvedere #44 Tract 210.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3006, 3036 21 Belvedere #44 Subtotal 21 Breezy Hill Tract 203.01 Blocks: 1112, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1124, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1155, 1156, 1157, 1159, 1160, 1161, 1162, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178 484 Tract 204 Blocks: 2017, 2019, 2020, 2021, 2022, 2043, 2044, 2045, 4003, 4007, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4042, 4043, 4044, 4045, 4046, 4047, 4049, 4050, 4051 2,298 Tract 205 Blocks: 3059 0 Breezy Hill Subtotal 2,782 Carolina Heights Tract 209.02 Blocks: 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3024, 3025, 3026, 3027, 3028, 3058 0 Tract 210.02 Blocks: 4008, 4009, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 420 Carolina Heights Subtotal 420 Clearwater 1,450 Gloverville 1,908 Graniteville Tract 204 Blocks: 3000 0 Graniteville Subtotal 0 Hammond 3,019 Jackson 2,463 Langley 2,672 Lynwood 1,634 Midland Valley #51 1,464 Midland Valley #71 2,441 Misty Lakes Tract 204 Blocks: 3022, 3023 0 Tract 205 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058 1,625 Tract 206.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1020, 1047, 1051, 1052, 1053, 1054, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1079 1, 004 Misty Lakes Subtotal 2,629 Pine Forest Tract 209.02 Blocks: 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1033, 1034, 1035, 1036, 1040, 1041, 1042 1,703 Pine Forest Subtotal 1,703 Silver Bluff 2,979 Sleepy Hollow #65 Tract 220.02 Blocks: 1041, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1054 437 Sleepy Hollow #65 Subtotal 437 Talatha Tract 220.02 Blocks: 3000, 3030, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4088 236 Talatha Subtotal 236 Warrenville Tract 211.01 Blocks: 2004, 2005, 2006, 2007, 2008, 2018, 2019, 2043, 2075 39 Tract 211.02 Blocks: 2008, 2014, 2016, 2017, 2018 394 Warrenville Subtotal 433 Willow Springs 2,503 DISTRICT TOTAL 38,210 PERCENT VARIATION 2.437 DISTRICT 85 Area Population Lexington County VTD 009 Tract 211.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1026, 1027, 1028, 1029, 1030, 1046, 1047 747 Tract 211.10 Blocks: 2024, 2025, 2026, 2027, 2031, 2032, 2033, 2034, 2035, 2036, 2037 588 VTD 009 Subtotal 1,335 VTD 028 3,654 VTD 048 3,105 VTD 049 2,495 VTD 050 Tract 211.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 2,859 VTD 050 Subtotal 2,859 VTD 054 2,709 VTD 057 2,415 VTD 058 Tract 205.11 Blocks: 1000, 1001, 1006, 1007, 1008, 1009, 1010 657 VTD 058 Subtotal 657 VTD 059 Tract 211.14 Blocks: 0001, 0002, 0003, 0004, 0005, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 1,346 Tract 211.15 Blocks: 0001, 0002, 0003, 0004, 0005, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021 1,067 VTD 059 Subtotal 2,413 VTD 060 2,695 VTD 061 3,707 VTD 062 Tract 211.09 Blocks: 2006, 2016 0 Tract 211.15 Blocks: 1022, 1023, 1024, 1025, 1026, 1031 508 Tract 211.16 Blocks: 1002, 1003, 1004, 1005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 1,748 VTD 062 Subtotal 2,256 VTD 063 Tract 212.03 Blocks: 0001, 0002, 0003, 2015, 2016, 2026, 2027, 2028, 2030, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2054, 2056, 2057, 2058, 2059, 2060, 2061, 2067, 2068, 2069, 2073, 2074, 2075, 2076, 2079 620 VTD 063 Subtotal 620 VTD 084 1,401 VTD 085 3,152 VTD 086 2,659 DISTRICT TOTAL 38,132 PERCENT VARIATION 2.228 DISTRICT 86 Area Population Aiken County Cedar Creek #64 1,644 Couchton 2,126 Eureka Tract 202 Blocks: 3002, 3006, 3007, 3008, 3009, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3066, 3067, 3097, 3098, 3099, 3101, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3133 679 Eureka Subtotal 679 Monetta 1,959 Montmorenci 3,548 New Ellenton 2,067 New Holland 1,317 Oak Grove 1,696 Perry 1,253 Redds Branch Tract 216.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1011, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1075, 1076, 1077, 1078, 1079, 1080, 2021, 2022, 2049, 2050, 2051, 2052, 2053, 2054, 2056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3024, 3025, 3026, 3027, 3033 1,386 Redds Branch Subtotal 1,386 Salley 991 Shaws Fork 872 Shiloh 2,711 South Aiken #75 2,189 SRS 0 Tabernacle 1,067 Talatha Tract 220.01 Blocks: 1037, 1038, 1041, 1046, 1049, 1050, 1053, 1073, 1077, 1078, 1079, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2028, 2047, 2048, 2049, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2080, 3000, 3001, 3002, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045 640 Tract 220.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1084, 1085, 1086, 1088, 2000, 2031, 2035, 2036, 2041, 4000, 4002, 4003, 4004, 4005, 4011, 4036, 4037, 4038, 4039, 4040, 4041, 4089 1,216 Tract 9801 Blocks: 1421, 1439, 1440 0 Talatha Subtotal 1,856 Wagner 3,155 Ward 2,351 White Pond 1,263 Windsor 4,076 DISTRICT TOTAL 38,206 PERCENT VARIATION 2.426 DISTRICT 87 Area Population Lexington County VTD 003 2,430 VTD 004 2,402 VTD 006 2,277 VTD 008 Tract 213.07 Blocks: 1022 0 Tract 213.08 Blocks: 2008, 2010, 2027 37 VTD 008 Subtotal 37 VTD 015 Tract 213.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2070, 2071, 2074, 2075, 2079, 2080, 2081 2,863 VTD 015 Subtotal 2,863 VTD 016 Tract 210.09 Blocks: 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2029, 2030, 2031, 2032, 2036, 2039, 2053 821 Tract 210.24 Blocks: 1050, 1051, 1056 0 Tract 213.06 Blocks: 2045 0 Tract 213.08 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2026, 2028 502 VTD 016 Subtotal 1,323 VTD 018 Tract 210.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2014, 2015, 2016, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2057, 2058, 2059, 2060 3,794 Tract 210.24 Blocks: 1044 0 Tract 210.29 Blocks: 1050, 1051, 1053, 1054 0 VTD 018 Subtotal 3,794 VTD 019 4,526 VTD 034 Tract 210.29 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1052, 1055, 1056, 1057, 1058, 2006, 2007, 2009, 2010, 2011, 2012, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041 3,221 VTD 034 Subtotal 3,221 VTD 056 4,475 VTD 068 Tract 210.25 Blocks: 0004, 0009, 0012, 0013, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2024, 2026 1,919 VTD 068 Subtotal 1,919 VTD 070 Tract 210.27 Blocks: 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1056, 1057, 1059, 1060, 1061, 1062, 1063, 1072, 1075 1,382 Tract 210.28 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024 498 VTD 070 Subtotal 1,880 VTD 073 3,850 VTD 076 3,179 DISTRICT TOTAL 38,176 PERCENT VARIATION 2.346 DISTRICT 88 Area Population Lexington County VTD 005 Tract 210.34 Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 2,348 Tract 9801 Blocks: 1006 0 VTD 005 Subtotal 2,348 VTD 013 6,205 VTD 014 3,393 VTD 017 Tract 209.05 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1067 178 Tract 209.08 Blocks: 1017, 1018, 1019, 1025, 1034, 1037, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070 1,062 VTD 017 Subtotal 1,240 VTD 018 Tract 210.17 Blocks: 1019 5 Tract 210.18 Blocks: 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1034, 1035, 1041 834 VTD 018 Subtotal 839 VTD 039 3,234 VTD 043 Tract 206.05 Blocks: 1035, 1036, 1037, 1038, 1039, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 2030, 2031, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2059 921 Tract 207.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2027, 2028 3,259 Tract 207.08 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2054, 2056, 2057, 2061, 2062 871 VTD 043 Subtotal 5,051 VTD 065 3,142 VTD 067 2,816 VTD 071 Tract 210.30 Blocks: 1016, 1017, 1018, 1019, 1036, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1051, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2068, 2069, 2070, 2071 2,173 VTD 071 Subtotal 2,173 VTD 077 1,388 VTD 078 3,549 VTD 080 Tract 209.05 Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1032, 1068, 1089 438 VTD 080 Subtotal 438 VTD 087 2,242 DISTRICT TOTAL 38,058 PERCENT VARIATION 2.029 DISTRICT 89 Area Population Lexington County VTD 005 Tract 206.02 Blocks: 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030 426 Tract 9801 Blocks: 1005 0 VTD 005 Subtotal 426 VTD 021 2,465 VTD 029 2,443 VTD 030 2,151 VTD 031 2,782 VTD 035 2,654 VTD 036 Tract 201 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039 2, 762 Tract 202.01 Blocks: 3024, 3026, 3027, 3028, 3029 0 Tract 202.02 Blocks: 1032, 1033, 1035, 1036, 1050, 1051 320 Tract 206.05 Blocks: 2008, 2009 0 VTD 036 Subtotal 3,082 VTD 037 1,096 VTD 038 Tract 206.05 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015 0 VTD 038 Subtotal 0 VTD 040 3,790 VTD 041 3,422 VTD 042 2,664 VTD 043 Tract 206.04 Blocks: 3045, 3054, 3056, 3057, 3060, 3061, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070 0 Tract 206.05 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1028, 1029, 1030, 1031, 1032, 1033, 1034 21 VTD 043 Subtotal 21 VTD 044 1,825 VTD 045 2,031 VTD 046 985 VTD 047 2,868 VTD 055 2,180 VTD 074 1,148 DISTRICT TOTAL 38,033 PERCENT VARIATION 1.962 DISTRICT 90 Area Population Bamberg County 15,987 Barnwell County Barnwell No. 3 Tract 9704 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2018 208 Barnwell No. 3 Subtotal 208 Blackville No. 1 Tract 9702 Blocks: 4068, 4069 49 Blackville No. 1 Subtotal 49 Blackville No. 2 Tract 9702 Blocks: 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041 141 Blackville No. 2 Subtotal 141 Friendship 1,096 Hilda 1,538 Kline Tract 9705 Blocks: 1000, 1001, 1002, 1003, 1004, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1126, 1127, 1132, 1133, 1141, 1142, 1143 418 Kline Subtotal 418 Colleton County Ashton 156 Bells 417 Berea 140 Canady's 741 Edisto 421 Hendersonville 1,499 Horse Pen 1,002 Hudson Mill 893 Lodge 628 Maple Cane Tract 9707 Blocks: 1025, 1029, 1030, 1116, 1117 282 Maple Cane Subtotal 282 Peeples Tract 9706 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1028 422 Tract 9707 Blocks: 1036, 1037 31 Peeples Subtotal 453 Peniel Tract 9703 Blocks: 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3027, 3033, 3037, 3038, 3039, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3091, 3092 569 Peniel Subtotal 569 Petits 319 Rice Patch 927 Ruffin 435 Sidneys 619 Smoaks 1,244 Sniders 1,018 Stokes Tract 9703 Blocks: 2000, 2013, 2014, 2015, 2016, 2017, 2027, 2028, 2029, 2030, 2031, 2067 179 Tract 9704.01 Blocks: 2036, 2037, 2072, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2121, 2125, 2126, 2127, 2129, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3037, 3038, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3138 757 Stokes Subtotal 936 Walterboro No. 1 Tract 9703 Blocks: 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2032, 2033, 2034, 2035, 2059, 2060, 2061 272 Walterboro No. 1 Subtotal 272 Walterboro No. 4 Tract 9704.02 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2043, 2045, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3045, 3046 2,020 Tract 9705 Blocks: 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5021, 5022, 5023, 5024, 5025, 5027, 5034, 5036 876 Walterboro No. 4 Subtotal 2,896 Williams 410 Wolfe Creek Tract 9704.01 Blocks: 2071, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2095, 2096, 2097, 2122, 2128, 2130, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3021, 3022, 3023, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3103, 3104, 3107, 3109, 3110, 3113 567 Tract 9704.02 Blocks: 1016, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 3000, 3005 94 Tract 9705 Blocks: 5010 0 Wolfe Creek Subtotal 661 DISTRICT TOTAL 36,375 PERCENT VARIATION -2.483 DISTRICT 91 Area Population Allendale County 10,419 Barnwell County Barnwell No. 1 1,344 Barnwell No. 2 2,245 Barnwell No. 3 Tract 9704 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068 1,634 Tract 9705 Blocks: 1005, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1034, 1035, 1036, 1037, 1149, 1151, 1152 537 Barnwell No. 3 Subtotal 2,171 Barnwell No. 4 2,287 Blackville No. 1 Tract 9702 Blocks: 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2039, 2040, 2041, 2042, 2043, 2044, 2054, 2055, 2066, 2067, 2068, 2071, 2072, 2073, 2074, 2075, 2077, 2078, 2079, 2080, 2081, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081 1,445 Tract 9703 Blocks: 4000, 4003, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017 188 Blackville No. 1 Subtotal 1,633 Blackville No. 2 Tract 9702 Blocks: 2000, 2034, 2035, 2036, 2037, 2038, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2069, 2070, 2082, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3037, 4000 769 Blackville No. 2 Subtotal 769 Elko 752 Healing Springs 1,316 Kline Tract 9705 Blocks: 1016, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1098, 1099, 1100, 1122, 1123, 1124, 1125, 1128, 1129, 1130, 1131, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1144, 1145, 1146, 1147, 1148, 1150 426 Kline Subtotal 426 Snelling 1,898 SRS 0 Williston No. 1 2,110 Williston No. 2 891 Williston No. 3 1,329 Orangeburg County Neeses-Livingston 1,991 North 1 Tract 118 Blocks: 5015, 5016, 5022, 5024, 5025, 5026, 5027, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5047, 5048, 5049, 5053, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063 150 Tract 119 Blocks: 1011, 1012, 1013, 1014 95 North 1 Subtotal 245 Norway 1,917 Pine Hill 1,727 Springfield 1,817 DISTRICT TOTAL 37,287 PERCENT VARIATION -0.038 DISTRICT 92 Area Population Berkeley County Boulder Bluff No. 1 Tract 207.07 Blocks: 1109, 1110, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2041, 2042 1,916 Boulder Bluff No. 1 Subtotal 1,916 Carnes Crossroads No. 2 Tract 207.13 Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 1023, 1028, 1030, 1031, 1032, 1050, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062 464 Carnes Crossroads No. 2 Subtotal 464 Devon Forest No. 2 4,401 Sangree No. 1 Tract 207.15 Blocks: 1000, 1001, 1002, 1003 388 Tract 207.16 Blocks: 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2043, 3000, 3001, 3006 1,261 Tract 207.17 Blocks: 1004, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2020 959 Sangree No. 1 Subtotal 2,608 Sangree No. 2 4,245 Sangree No. 3 3,333 Stratford No. 1 Tract 207.16 Blocks: 1005, 1006, 2000 0 Tract 207.17 Blocks: 2004, 2005, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 1,669 Tract 207.18 Blocks: 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023 69 Tract 207.21 Blocks: 1025 0 Stratford No. 1 Subtotal 1,738 Stratford No. 2 3,178 Stratford No. 3 3,535 Stratford No. 4 3,166 Westview No. 1 2,796 Westview No. 2 3,798 Westview No. 3 Tract 207.22 Blocks: 3010 0 Tract 207.23 Blocks: 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1015, 1016, 1023, 1024, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015 1,477 Westview No. 3 Subtotal 1,477 DISTRICT TOTAL 36,655 PERCENT VARIATION -1.732 DISTRICT 93 Area Population Calhoun County 15,175 Lexington County VTD 024 Tract 208.02 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1084, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 1,828 VTD 024 Subtotal 1,828 VTD 025 1,514 VTD 026 Tract 207.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1021, 1022, 1023, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2050, 2053 1,451 Tract 208.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1015, 1017, 1018, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1065, 1066, 1078, 1079, 1080, 1081, 1082, 1083 568 VTD 026 Subtotal 2,019 VTD 036 Tract 201 Blocks: 2032, 2033 0 VTD 036 Subtotal 0 VTD 038 Tract 201 Blocks: 2034 0 Tract 206.05 Blocks: 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035, 2037, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058 284 Tract 207.05 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2033, 2036, 2037, 2038, 2048, 2049, 2051, 2052, 2054, 2055 1,646 Tract 207.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010 3,181 VTD 038 Subtotal 5,111 VTD 043 Tract 207.07 Blocks: 2023, 2024, 2025, 2026 444 VTD 043 Subtotal 444 VTD 075 Tract 207.05 Blocks: 2030, 2031, 2032, 2034, 2035, 2046, 2047 175 Tract 208.03 Blocks: 2000, 2041, 2042, 2043, 2044, 2045, 2046, 2047 24 Tract 208.04 Blocks: 1040, 1041, 1042 25 Tract 208.05 Blocks: 1037, 1038, 1039, 1040, 1041, 1045, 1047, 1048, 1049 115 VTD 075 Subtotal 339 VTD 082 Tract 208.03 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3021, 3022, 3023, 3024, 3028, 3090 9 VTD 082 Subtotal 9 Orangeburg County Four Holes 863 Jamison Tract 107 Blocks: 1040 0 Tract 108 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1139, 1142, 1143, 1144, 1145, 1146, 1147 2, 283 Jamison Subtotal 2,283 Limestone 1 Tract 109 Blocks: 2010, 2014, 2015 326 Tract 119 Blocks: 3026 0 Tract 120 Blocks: 3074, 3075, 3076, 3077, 3078, 3079, 3084, 3086, 3090, 3121, 3122, 3123, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3136, 3161 234 Limestone 1 Subtotal 560 Limestone 2 Tract 109 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1066, 1067 830 Tract 120 Blocks: 3038, 3039, 3040, 3041, 3070, 3071, 3072, 3073, 3085, 3087, 3088, 3089, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3153, 3154, 3155, 3156, 3160 663 Limestone 2 Subtotal 1,493 North 1 Tract 118 Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5017, 5018, 5019, 5020, 5021, 5023, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036 267 Tract 119 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022 155 Tract 120 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123 1,192 North 1 Subtotal 1,614 North 2 1,966 Suburban 2 Tract 107 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3022 463 Suburban 2 Subtotal 463 Whittaker 1,793 DISTRICT TOTAL 37,474 PERCENT VARIATION 0.464 DISTRICT 94 Area Population Charleston County Deer Park 1B Tract 31.07 Blocks: 3070, 3071, 3079, 3080, 3081, 3082, 3083, 3106 67 Deer Park 1B Subtotal 67 Ladson Tract 31.06 Blocks: 1056, 1057, 1058, 1059, 1060, 1061, 1075, 1076, 1077, 1078, 1079, 1080, 1085, 1086, 1087, 2031, 3042, 3043, 3044, 3045 1,342 Ladson Subtotal 1,342 Lincolnville Tract 31.06 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1062, 1063, 1064, 1067, 1068, 1081, 1082, 1089, 1090, 1091 187 Lincolnville Subtotal 187 Dorchester County Bacons Bridge Tract 105.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1032, 1033, 1034 1,016 Bacons Bridge Subtotal 1,016 Briarwood Tract 108.13 Blocks: 2003, 2020, 2021, 2023, 2024, 2030 835 Briarwood Subtotal 835 Briarwood 2 1,462 Central 2,015 Central 2 1,965 Coastal 1,880 Coastal 2 Tract 108.14 Blocks: 1000, 1001, 1002, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054 1, 528 Coastal 2 Subtotal 1,528 Coastal Center Tract 108.09 Blocks: 2039 45 Tract 108.13 Blocks: 1000, 1001, 1018, 1064, 1065, 1066 650 Coastal Center Subtotal 695 Dorchester 1,528 Dorchester 2 1,128 Germantown 2,057 Greenhurst 1,609 Greenwave 2,167 Irongate Tract 108.08 Blocks: 3007 57 Irongate Subtotal 57 Irongate 2 895 Irongate 3 Tract 108.08 Blocks: 2002, 2003, 2005 187 Irongate 3 Subtotal 187 Miles/Jamison 2,804 Newington 1,529 Newington 2 1,004 North Summerville Tract 106.06 Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1039 195 Tract 107 Blocks: 1042, 1043, 2057, 2058, 2059, 2060, 2065, 2070, 2071, 2072, 2073, 2074, 2079, 3049, 3060, 3061, 3062, 3063, 3065 472 North Summerville Subtotal 667 Sawmill Branch 1,868 Spann 1,732 Stallsville 1,331 Tupperway 1,352 Tupperway 2 1,495 DISTRICT TOTAL 36,402 PERCENT VARIATION -2.410 DISTRICT 95 Area Population Orangeburg County Bolentown 2,173 Brookdale 1,672 Cope 1,063 Cordova 1 2,326 Cordova 2 Tract 116 Blocks: 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3034, 3035 179 Cordova 2 Subtotal 179 Edisto 1,593 Jamison Tract 108 Blocks: 1066, 1067 65 Tract 110 Blocks: 1000, 1001, 1002 0 Tract 111 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2066, 2067, 2100, 2101 536 Jamison Subtotal 601 Limestone 1 Tract 109 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2016, 2017, 2018, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 4025, 4026, 4027 2,186 Limestone 1 Subtotal 2,186 Limestone 2 Tract 109 Blocks: 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070, 1071, 1072, 1073, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3016, 3026, 3027 956 Tract 110 Blocks: 1003, 1049 0 Limestone 2 Subtotal 956 Nix 2,088 Orangeburg Ward 1 1,062 Orangeburg Ward 10 1,090 Orangeburg Ward 2 Tract 113 Blocks: 1006, 1009, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1073, 1074, 1088 152 Tract 114 Blocks: 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3068, 3069, 3070, 4011, 4012, 4016, 4017, 4018, 4019 177 Orangeburg Ward 2 Subtotal 329 Orangeburg Ward 4 Tract 112 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1045, 1046, 1047, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 2,278 Tract 113 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1015, 1016, 1021, 1022 290 Tract 114 Blocks: 4013 0 Orangeburg Ward 4 Subtotal 2,568 Orangeburg Ward 5 1,217 Orangeburg Ward 6 1,301 Orangeburg Ward 7 927 Orangeburg Ward 8 868 Orangeburg Ward 9 995 Suburban 1 1,781 Suburban 2 Tract 112 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1042, 1043, 1044, 1048, 1049, 1050, 1051 565 Tract 113 Blocks: 1017 25 Suburban 2 Subtotal 590 Suburban 3 Tract 113 Blocks: 1018 0 Suburban 3 Subtotal 0 Suburban 5 Tract 115 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2058 2,067 Suburban 5 Subtotal 2,067 Suburban 6 1,550 Suburban 7 2,380 Suburban 8 1,188 Suburban 9 2,271 DISTRICT TOTAL 37,021 PERCENT VARIATION -0.751 DISTRICT 96 Area Population Lexington County VTD 008 Tract 213.08 Blocks: 1006, 1007, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1035, 1042, 1043, 1044, 1048, 1118, 2065, 2066, 2070, 2071, 2072, 2073, 2083, 2084 677 VTD 008 Subtotal 677 VTD 016 Tract 210.09 Blocks: 2035, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2054, 2055, 2056 3,921 Tract 213.08 Blocks: 2029, 2030, 2063, 2064, 2092 78 VTD 016 Subtotal 3,999 VTD 017 Tract 209.05 Blocks: 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045 1,003 VTD 017 Subtotal 1,003 VTD 020 Tract 209.03 Blocks: 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2049, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2080, 2081, 2083, 2084, 2085, 2086, 2087 1,034 Tract 213.08 Blocks: 1039, 1040, 1041, 1047, 1077, 1096, 1097, 1098, 1099, 1105 260 VTD 020 Subtotal 1,294 VTD 022 2,753 VTD 023 1,300 VTD 024 Tract 208.02 Blocks: 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 243 VTD 024 Subtotal 243 VTD 026 Tract 207.05 Blocks: 1016, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1042, 1055, 1056 349 Tract 208.02 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016 179 VTD 026 Subtotal 528 VTD 027 3,853 VTD 069 4,428 VTD 075 Tract 208.03 Blocks: 2001, 2002, 2003, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2035, 2036, 2037, 2038, 2039, 2040 176 Tract 208.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1019, 1020, 1021, 1022, 1043 372 Tract 208.05 Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1042, 1043, 1044, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2038, 2039, 2041 2,643 VTD 075 Subtotal 3,191 VTD 080 Tract 208.05 Blocks: 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2023, 2024, 2025, 2026, 2027, 2035, 2036, 2037, 2040 2,740 Tract 209.05 Blocks: 1002, 1006, 1046, 1047, 1048, 1049 364 VTD 080 Subtotal 3,104 VTD 081 6,303 VTD 082 Tract 208.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1083, 1084, 1085, 1086, 1087, 1089, 1090, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2033, 2034, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 2,871 VTD 082 Subtotal 2,871 VTD 083 2,652 DISTRICT TOTAL 38,199 PERCENT VARIATION 2.407 DISTRICT 97 Area Population Colleton County Cottageville Tract 9707 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2050, 2051, 2077, 2095, 2100 1,287 Cottageville Subtotal 1,287 Maple Cane Tract 9707 Blocks: 1000, 1001, 1002, 1003, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1026, 1028, 1031, 1032, 1033, 1034, 1110, 1111, 1112, 1113, 1114 620 Maple Cane Subtotal 620 Round O Tract 9707 Blocks: 1035, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1055, 1107, 1108, 1109 718 Round O Subtotal 718 Dorchester County Butternut 2,560 Clemson 1,959 Clemson 2 2,462 Clemson 3 2,923 Cypress 3,559 Delemars Tract 108.01 Blocks: 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2063, 2064, 2065, 2067, 2068, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2206 632 Delemars Subtotal 632 Flowertown 2,529 Flowertown 2 2,367 Givhans 1,295 Givhans 2 976 Grover 1,162 Indian Field 807 Indian Field 2 1,268 Knightsville 1,868 Reevesville 1,399 Ridgeville Tract 104 Blocks: 1003, 1005, 1029, 1034, 2000, 2006, 2007, 2008, 2016, 2017, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3006, 3007, 3008 907 Ridgeville Subtotal 907 Ridgeville 2 Tract 104 Blocks: 2018, 2032, 2043 47 Ridgeville 2 Subtotal 47 Rosinville Tract 103 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090 881 Rosinville Subtotal 881 Rosses 1,339 St. George No. 1 1,780 St. George No. 2 1,267 DISTRICT TOTAL 36,612 PERCENT VARIATION -1.847 DISTRICT 98 Area Population Dorchester County Ashborough East 1,609 Ashborough East 2 1,000 Ashley River 2,186 Brandymill 895 Brandymill 2 2,022 Briarwood Tract 108.13 Blocks: 1002, 1003, 1004, 1005, 1007, 1009, 1030, 1031, 1032, 1033, 1034, 2028, 2029 1,239 Briarwood Subtotal 1,239 Briarwood 3 1,054 Coastal 2 Tract 108.13 Blocks: 1014, 1015, 1016, 1024, 1025, 1052 622 Coastal 2 Subtotal 622 Coastal Center Tract 108.13 Blocks: 1010, 1011, 1017 389 Coastal Center Subtotal 389 Coosaw 2,284 Coosaw 2 4,919 Irongate Tract 108.08 Blocks: 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4005, 4006, 4015 851 Irongate Subtotal 851 Irongate 3 Tract 108.08 Blocks: 2004, 2006, 2007, 2008, 2025, 2026, 3005, 3019, 4003, 4004 641 Irongate 3 Subtotal 641 Kings Grant 2,193 Kings Grant 2 Tract 108.19 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1021, 1026, 1032, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 1,433 Kings Grant 2 Subtotal 1,433 Oakbrook 5,454 Tranquil 1,201 Tranquil 2 3,876 Trolley 2,437 Windsor Tract 108.17 Blocks: 1007, 1008 21 Tract 108.18 Blocks: 2000, 3000, 3001, 3002, 3003, 3004, 4000 243 Windsor Subtotal 264 DISTRICT TOTAL 36,569 PERCENT VARIATION -1.962 DISTRICT 99 Area Population Berkeley County Cainhoy Tract 204.03 Blocks: 1009, 1133 0 Tract 204.04 Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1063, 1064, 1069, 1070, 1071, 1072, 1077, 1078, 1079, 1080, 1144, 1145, 1146, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1167, 1170, 1175, 1177 155 Tract 204.05 Blocks: 1270, 1271, 1272 0 Cainhoy Subtotal 155 Daniel Island No. 1 4,386 Daniel Island No. 2 4,976 Foster Creek Tract 208.11 Blocks: 3005 0 Tract 208.12 Blocks: 1006, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1042, 1043, 1044, 1049, 1050, 1051, 1053, 1054, 1055, 1057 4,400 Tract 209.03 Blocks: 1019 0 Foster Creek Subtotal 4,400 Goose Creek No. 1 Tract 207.24 Blocks: 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102 223 Tract 208.12 Blocks: 1000, 1007, 1008, 1009 0 Tract 9801 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040 0 Goose Creek No. 1 Subtotal 223 Hanahan No. 2 2,413 Hanahan No. 3 2,979 Hanahan No. 4 4,443 Charleston County Mt. Pleasant 26 745 Mt. Pleasant 28 1,615 Mt. Pleasant 29 412 Mt. Pleasant 31 Tract 46.08 Blocks: 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2086, 2091, 2093, 2095, 2096, 3000, 3003, 3038 1,624 Tract 46.14 Blocks: 1001 0 Mt. Pleasant 31 Subtotal 1,624 Mt. Pleasant 32 2,954 Mt. Pleasant 33 3,945 Mt. Pleasant 35 Tract 46.08 Blocks: 1003, 1026, 1027, 1028, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1101, 1102, 1103, 1118, 1122, 4000, 4001, 4002, 4003, 4004, 4012, 4018, 4022, 4024, 4028, 4035, 4036, 4037, 4038, 4123, 4124, 5054 1,791 Mt. Pleasant 35 Subtotal 1,791 DISTRICT TOTAL 37,061 PERCENT VARIATION -0.643 DISTRICT 100 Area Population Berkeley County Bethera Tract 203.01 Blocks: 2017, 2018, 2033, 2047, 2048, 2049 90 Tract 204.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2052, 2053, 2057, 2088, 2124, 2125, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2146, 2157, 2158, 2162, 2164, 2285, 2292 214 Bethera Subtotal 304 Bonneau Tract 203.01 Blocks: 1050, 1051 0 Tract 203.02 Blocks: 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2036, 2043, 2044, 2052, 2053 481 Bonneau Subtotal 481 Bonneau Beach 2,069 Carnes Crossroads No. 1 Tract 207.11 Blocks: 1058, 1087, 1088, 1089, 1090, 1093, 1094 446 Tract 207.12 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1023, 1025, 1026, 1028, 1029, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 3,178 Carnes Crossroads No. 1 Subtotal 3,624 Carnes Crossroads No. 2 Tract 207.10 Blocks: 2036, 2037, 2038, 2056, 2057, 2058, 2063, 2064 14 Tract 207.13 Blocks: 1003, 1008, 1018, 1019, 1024, 1025, 1026, 1027, 1029, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071 1,863 Carnes Crossroads No. 2 Subtotal 1,877 Cordesville 1,809 Macbeth Tract 203.02 Blocks: 2058, 2059, 2060, 2061, 2062, 3017, 3018, 3020, 3021, 3049, 3050, 3056, 4069, 4070, 4074, 4075, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4108 504 Macbeth Subtotal 504 Macedonia Tract 203.01 Blocks: 1005, 1021, 1022, 1023, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1052, 1053, 1054, 1055, 1057, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2050, 2051, 2052 2,376 Tract 203.02 Blocks: 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2054 141 Tract 204.01 Blocks: 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2049, 2050, 2051, 2288, 2291 215 Macedonia Subtotal 2,732 Moncks Corner No. 1 Tract 205.03 Blocks: 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3053, 3054, 3055, 3056, 3058, 3059, 3060, 3079 668 Moncks Corner No. 1 Subtotal 668 Moncks Corner No. 3 3,214 Moncks Corner No. 4 Tract 205.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3055 3,113 Tract 206 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1028, 1070, 1071, 1081, 1086, 1087, 1088, 1089 472 Moncks Corner No. 4 Subtotal 3,585 Pinopolis Tract 201.01 Blocks: 2065, 2073, 2074, 2075, 2076, 2123, 2128 0 Tract 205.03 Blocks: 2000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3057, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078 1,109 Pinopolis Subtotal 1,109 Sangree No. 1 Tract 207.14 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3020 1,646 Sangree No. 1 Subtotal 1,646 Wassamassaw No. 1 Tract 207.11 Blocks: 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1091, 1092, 1096, 1097 1,386 Tract 207.12 Blocks: 2001 0 Wassamassaw No. 1 Subtotal 1,386 Wassamassaw No. 2 5,528 Whitesville-Berkeley 5,954 DISTRICT TOTAL 36,490 PERCENT VARIATION -2.174 DISTRICT 101 Area Population Clarendon County Bloomville Tract 9606 Blocks: 2050, 2051, 2052, 2054, 2055, 2056, 2057, 2058, 2059, 2061, 2062, 2075, 2076 131 Tract 9607.02 Blocks: 1010, 1042, 1043, 1044, 1045, 1049, 1050, 1051, 1052, 1053, 1054 195 Bloomville Subtotal 326 Jordan Tract 9607.02 Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1046, 1047, 1048, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091 794 Tract 9607.03 Blocks: 1065, 1069, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2093, 2094, 2095, 2096, 2097, 3026 1,763 Jordan Subtotal 2,557 Wilson Foreston Tract 9606 Blocks: 1066, 1067, 1071, 1072, 2060, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2077, 2082 193 Wilson Foreston Subtotal 193 Williamsburg County VTD 031 407 Black River 487 Bloomingvale 1,249 Cades 898 Cedar Swamp 423 Central 1,187 Earles 975 Greeleyville 1,957 Harmony 498 Hebron 753 Hemmingway 2,244 Henry Poplar Hl 839 Indiantown 1,889 Kingstree No. 1 4,340 Kingstree No. 2 1,586 Kingstree No. 3 3,485 Kingstree No. 4 1,918 Lane 1,129 Mount Vernon 509 Muddy Creek 1,113 Pergamos 384 Piney Forest 556 Salters 2,545 Sandy Bay 524 Suttons 320 Trio 1,135 DISTRICT TOTAL 36,426 PERCENT VARIATION -2.346 DISTRICT 102 Area Population Berkeley County Alvin 1,304 Bethera Tract 204.01 Blocks: 1091, 1100, 1101, 1102, 1103, 1107, 1108, 1109 5 Bethera Subtotal 5 Bonneau Tract 202.01 Blocks: 2074, 2075, 2076, 2077, 2078 0 Tract 203.01 Blocks: 1046, 1056 0 Tract 203.02 Blocks: 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 4000, 4003, 4007, 4008, 4113 1,338 Bonneau Subtotal 1,338 Cainhoy Tract 204.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1073, 1074, 1075, 1076, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1106, 1107, 1108, 1171 431 Tract 204.05 Blocks: 1006, 1007, 1008, 1009, 1010, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1113, 1114, 1115, 1116, 1117, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1139, 1141, 1146, 1150, 1151, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1265, 1266, 1267, 1268, 1269 1,598 Cainhoy Subtotal 2,029 Cross 3,598 Eadytown 937 Hilton Cross Roads 2,807 Huger 1,776 Jamestown 818 Lebanon 1,015 Macbeth Tract 203.02 Blocks: 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3051, 3052, 3053, 3054, 3055, 4076 867 Macbeth Subtotal 867 Macedonia Tract 203.02 Blocks: 2039, 2040, 2041, 2042, 2055, 2056, 2057 96 Macedonia Subtotal 96 Moncks Corner No. 1 Tract 205.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2018, 2019, 2024, 2025, 2034, 2047 2,264 Tract 205.06 Blocks: 1070 0 Moncks Corner No. 1 Subtotal 2,264 Moncks Corner No. 2 2,664 Moncks Corner No. 4 Tract 205.04 Blocks: 1017, 1018, 1019, 1025, 1040, 1068, 1069 0 Tract 205.06 Blocks: 1006, 1009, 1010, 1011, 1012, 1017, 1036, 1050, 1051, 1052, 1068, 1069, 3000 203 Moncks Corner No. 4 Subtotal 203 Pinopolis Tract 205.03 Blocks: 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2045, 2046, 2071, 2072, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2108, 2111, 2112, 2113, 2114 1,287 Tract 205.04 Blocks: 2033 0 Pinopolis Subtotal 1,287 Russellville 2,047 Shulerville 477 St. Stephen No. 1 2,421 St. Stephen No. 2 2,351 Wassamassaw No. 1 Tract 205.03 Blocks: 2033, 2042, 2043, 2047, 2070, 2073, 2074, 2075, 2076, 2077, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2103, 2104, 2105, 2106, 2107, 2109, 2110, 2118, 2119, 2120, 2121, 2122 779 Tract 207.11 Blocks: 1004, 1016, 1017, 1018, 1019, 1085 464 Wassamassaw No. 1 Subtotal 1,243 Dorchester County Four Hole 1,443 Harleyville 1,011 Ridgeville Tract 104 Blocks: 1000, 1001, 1002, 1004, 1006, 1007, 1008, 1009, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1040, 2001, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2012, 2013, 2014, 2015 560 Ridgeville Subtotal 560 Ridgeville 2 Tract 104 Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034 2,281 Ridgeville 2 Subtotal 2,281 Rosinville Tract 103 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2079, 2080, 4030 1,039 Rosinville Subtotal 1,039 DISTRICT TOTAL 37,881 PERCENT VARIATION 1.555 DISTRICT 103 Area Population Georgetown County Andrews 2,743 Andrews Outside 1,702 Bethel 1,731 Brown's Ferry Tract 9202.02 Blocks: 1051, 1068, 1069 0 Tract 9203.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1168, 1169, 1170, 1171, 1173, 1174, 1175, 1177 2,145 Brown's Ferry Subtotal 2,145 Carver's Ferry 310 Cedar Creek 781 Choppee 1,465 Dreamkeepers 1,561 Folly Grove 1,228 Georgetown No. 1 1,052 Georgetown No. 3 2,708 Georgetown No. 4 730 Georgetown No. 5 2,623 Kensington Tract 9203.02 Blocks: 1000, 1001, 1002, 2004, 2005, 2006, 2009, 2012, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2080, 2081, 2084, 2085, 2086 785 Tract 9206 Blocks: 3000, 3001, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003 367 Kensington Subtotal 1,152 Murrell's Inlet No. 3 Tract 9204 Blocks: 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1167, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1199, 1200, 1201, 1202 66 Murrell's Inlet No. 3 Subtotal 66 Myersville 633 Pee Dee 760 Penny Royal Tract 9207 Blocks: 4000, 4001, 4002, 4004, 4012, 4013, 4014, 4015, 4016, 4107, 4108, 4109, 4110, 4111, 4112, 4118 160 Penny Royal Subtotal 160 Plantersville Tract 9204 Blocks: 1128, 1129, 1130, 1133, 1134, 1135, 1137, 1139, 1140, 1141, 1142, 1168, 1169, 1170, 1175, 2010, 2011, 2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2077, 2096, 2103, 2104, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2125, 2156, 2157, 2158, 2162, 2164, 2165, 2166, 2167, 2168, 2169 840 Plantersville Subtotal 840 Pleasant Hill 1,412 Potato Bed Ferry 844 Sampit 1,463 Santee Tract 9208 Blocks: 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2156, 2157, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2220, 2226, 2227, 2228, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3211, 3212, 3213, 3304, 3305, 3306, 3309, 3310, 3311, 3312, 3313, 3326 1,582 Santee Subtotal 1,582 Spring Gully 2,960 Horry County Inland 517 Pawley's Swamp 1,003 Port Harrelson 909 Toddville Tract 706.02 Blocks: 1047, 1048, 2045, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2079, 2080, 2081 382 Toddville Subtotal 382 Williamsburg County Morrisville 323 Nesmith 750 DISTRICT TOTAL 36,535 PERCENT VARIATION -2.054 DISTRICT 104 Area Population Horry County Atlantic Beach 369 Brooksville 3,816 Cherry Grove 1 2,485 Cherry Grove 2 1,387 Cresent 2,320 Daisy Tract 301.01 Blocks: 1030, 1031 20 Daisy Subtotal 20 Dogwood Tract 603.08 Blocks: 1010, 1012, 1071 0 Dogwood Subtotal 0 Dunes 1 Tract 501.02 Blocks: 2009 0 Tract 603.08 Blocks: 1060, 1081, 1082, 1092, 1093, 1094, 1095, 1096, 1097, 1124, 1125, 1126 0 Dunes 1 Subtotal 0 Dunes 2 Tract 405 Blocks: 1069 0 Tract 501.02 Blocks: 2000, 2001, 2002, 2008 0 Dunes 2 Subtotal 0 Dunes 3 Tract 405 Blocks: 1041, 1056, 2032, 2033, 2034, 2035, 2036, 2054 39 Dunes 3 Subtotal 39 Ebenezer Tract 301.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1028, 1042, 1043, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2031, 2032, 2033, 2034, 2035, 2036, 2037 1,572 Ebenezer Subtotal 1,572 Little River 1 1,934 Little River 2 3,389 Little River 3 1,942 Mt. Vernon Tract 301.01 Blocks: 1028, 1029, 1033, 1034 64 Tract 301.02 Blocks: 2015, 2016, 2017, 2018, 2026 89 Tract 301.03 Blocks: 1016, 1039, 1040, 1041 100 Mt. Vernon Subtotal 253 Nixon's Cross Roads 1 5,094 Nixon's Cross Roads 2 2,143 Ocean Drive 1 2,077 Ocean Drive 2 3,025 Red Bluff Tract 301.02 Blocks: 1058, 2006, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2031 358 Red Bluff Subtotal 358 Sweet Home 1,476 Tilly Swamp Tract 603.08 Blocks: 1019, 1058, 1059, 1069, 1070, 1121, 1122, 1146 0 Tilly Swamp Subtotal 0 Wampee Tract 401.02 Blocks: 2044, 2045, 2046 0 Tract 404 Blocks: 1002, 1003 0 Tract 603.03 Blocks: 1000, 1001, 1002, 1005, 1006, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1032, 1058 71 Tract 603.08 Blocks: 2015 4 Wampee Subtotal 75 Windy Hill 1 1,673 Windy Hill 2 1,445 DISTRICT TOTAL 36,892 PERCENT VARIATION -1.096 DISTRICT 105 Area Population Horry County Adrian 3,841 Allsbrook 1,105 Bayboro Tract 203 Blocks: 2014, 2016, 2017, 2018, 2019, 2020, 2048, 2049, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2064, 2065, 2066, 2067, 2068, 2069, 2077, 2078, 2096, 2097 653 Tract 707.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1019, 1020, 1022, 1023 182 Bayboro Subtotal 835 Coastal Carolina 3,571 Daisy Tract 203 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4039, 4040, 4041, 4042, 4043, 4044, 4057 1,977 Tract 301.02 Blocks: 1000 35 Daisy Subtotal 2,012 Dogwood Tract 603.01 Blocks: 2037, 2038, 2039, 2045, 2046, 2048 14 Tract 603.08 Blocks: 1009 0 Dogwood Subtotal 14 East Conway 1,559 East Lorris 3,860 Green Sea Tract 201 Blocks: 1039, 1053, 1054, 1055, 1056, 1057, 1061, 1062, 1063, 1069, 1108, 1109, 1110, 1111, 1112, 1115, 1117, 1118, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2044, 2045, 2055, 2057, 2058, 2059, 2060, 2061, 2063, 2064, 2065, 2066, 2067, 2068 616 Green Sea Subtotal 616 Gurley 401 Hickory Grove 2,152 Hickory Hill Tract 203 Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015 186 Hickory Hill Subtotal 186 Jerigan's Crossroads 1,157 Live Oak 855 Maple 1,713 Mt. Vernon Tract 203 Blocks: 4035, 4036, 4037, 4038, 4048, 4049, 4058, 4059 132 Tract 301.02 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1023 556 Mt. Vernon Subtotal 688 North Conway 2 1,432 Racepath #1 Tract 703 Blocks: 2028, 2029, 2031, 2032, 2033, 2041, 2042, 2043, 2044, 2055, 2056, 2057, 2058, 2059 169 Racepath #1 Subtotal 169 Red Bluff Tract 301.02 Blocks: 1014, 1015, 1016, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 1057, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047 639 Tract 701.02 Blocks: 2000, 2001, 2002, 2051 123 Red Bluff Subtotal 762 Red Hill 1 3,232 Salem Tract 603.01 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024 864 Tract 604.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1103, 1104 448 Salem Subtotal 1,312 Shell 1,379 Tilly Swamp Tract 603.01 Blocks: 1000, 2040, 2041, 2042, 2043, 2044, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068 752 Tract 603.08 Blocks: 1016, 1017, 1022, 1023, 1165 105 Tilly Swamp Subtotal 857 West Conway 1,237 West Lorris 1,513 White Oak 1,077 Wild Wing Tract 604.03 Blocks: 1010, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1060, 1081, 1082, 1083, 1084 102 Wild Wing Subtotal 102 DISTRICT TOTAL 37,637 PERCENT VARIATION 0.901 DISTRICT 106 Area Population Horry County Burgess 1 4,138 Burgess 2 3,206 Burgess 3 2,629 Deerfield 3,274 Garden City 1 2,251 Garden City 2 1,460 Garden City 3 2,439 Garden City 4 1,385 Glenns Bay 2,845 Marlowe 3,400 Marlowe 2 3,253 Surfside 1 2,960 Surfside 2 857 Surfside 3 2,463 Surfside 4 Tract 517 Blocks: 2135, 2136, 2147, 2298 12 Surfside 4 Subtotal 12 DISTRICT TOTAL 36,572 PERCENT VARIATION -1.954 DISTRICT 107 Area Population Horry County Coastal Lane 1 1,441 Coastal Lane 2 3,379 Dunes 1 Tract 501.02 Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 204 Tract 503.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2052 1,825 Tract 603.08 Blocks: 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1123, 1127, 1137, 1138, 1143, 1144, 1177, 1178 258 Tract 9901 Blocks: 0027 0 Dunes 1 Subtotal 2,287 Dunes 2 Tract 405 Blocks: 1068, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2127, 2128, 2129 164 Tract 501.02 Blocks: 2003, 2004, 2005, 2006, 2007 0 Tract 502 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 1,353 Tract 9901 Blocks: 0018, 0019, 0023, 0026, 0042 0 Dunes 2 Subtotal 1,517 Dunes 3 Tract 405 Blocks: 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2064, 2065 981 Tract 9901 Blocks: 0017, 0020, 0024 0 Dunes 3 Subtotal 981 Emerald Forest 3 Tract 603.08 Blocks: 1145, 1147, 1162 0 Emerald Forest 3 Subtotal 0 Jet Port 1 2,692 Jet Port 2 2,382 Lake Park Tract 510 Blocks: 2002, 2003 0 Tract 515.02 Blocks: 2033, 2038 133 Tract 515.03 Blocks: 1014, 1015, 1016, 1017, 1018, 2044, 2045, 2049, 2050, 2051 2 Lake Park Subtotal 135 Myrtlewood 1 2,097 Myrtlewood 2 2,226 Myrtlewood 3 2,341 Ocean Forest 1 1,379 Ocean Forest 2 1,945 Ocean Forest 3 2,201 Sea Oats 1 3,294 Sea Oats 2 4,357 Socastee 1 Tract 509 Blocks: 1047, 1048, 1091 0 Tract 515.03 Blocks: 2014, 2015, 2017, 2028, 2029, 2046 0 Socastee 1 Subtotal 0 Surfside 4 Tract 510 Blocks: 2038, 2039, 2040 0 Tract 514.03 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053 1,957 Tract 517 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326 592 Tract 9901 Blocks: 0037 0 Surfside 4 Subtotal 2,549 DISTRICT TOTAL 37,203 PERCENT VARIATION -0.263 DISTRICT 108 Area Population Charleston County Awendaw 1,609 Christ Church 1,169 Isle of Palms 1C Tract 46.09 Blocks: 1035, 1037, 1039, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 1056, 1057 39 Tract 9901 Blocks: 0012, 0013 0 Isle of Palms 1C Subtotal 39 McClellanville 2,097 Mt. Pleasant 37 Tract 46.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1038, 1040, 1041, 1042, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2078, 2088, 2093 1,100 Tract 46.10 Blocks: 2004 0 Tract 50 Blocks: 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1240, 1241, 1242, 1347, 1348 214 Tract 9901 Blocks: 0009, 0010, 0011 0 Mt. Pleasant 37 Subtotal 1,314 Mt. Pleasant 38 1,806 Mt. Pleasant 39 Tract 46.08 Blocks: 4113, 5037, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5104, 5105, 5106, 5107, 5108, 5109 897 Mt. Pleasant 39 Subtotal 897 Georgetown County Black River 2,331 Brown's Ferry Tract 9203.01 Blocks: 1104, 1105, 1106, 1107, 1108, 2000, 2001, 2002, 2008 65 Brown's Ferry Subtotal 65 Kensington Tract 9203.02 Blocks: 2003, 2008, 2010, 2014, 2015, 2046, 2065, 2066, 2067, 2068, 2069, 2082, 2083 316 Kensington Subtotal 316 Murrell's Inlet No. 1 2,876 Murrell's Inlet No. 2 2,480 Murrell's Inlet No. 3 Tract 9205.01 Blocks: 2043, 2044 4 Tract 9205.02 Blocks: 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123 943 Tract 9901 Blocks: 0003, 0004, 0005, 0009 0 Murrell's Inlet No. 3 Subtotal 947 Murrell's Inlet No. 4 1,562 Pawley's Island No. 1 2,913 Pawley's Island No. 2 3,689 Pawley's Island No. 3 2,293 Pawley's Island No. 4 2,501 Pawley's Island No. 5 2,962 Penny Royal Tract 9207 Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3020, 3023, 3024, 3025, 3030, 3039, 3040, 3041, 3042, 3043, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4028, 4055, 4056, 4100 900 Penny Royal Subtotal 900 Plantersville Tract 9204 Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2015, 2016, 2017, 2018, 2097, 2100, 2101, 2102, 2106, 2107, 2108, 2124, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2163, 2170, 2172 124 Plantersville Subtotal 124 Santee Tract 9208 Blocks: 2219, 3000, 3001, 3002, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3307, 3308, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334 213 Tract 9901 Blocks: 0015, 0016, 0017, 0018, 0019, 0020, 0021 0 Santee Subtotal 213 Winyah Bay 1,335 DISTRICT TOTAL 36,438 PERCENT VARIATION -2.314 DISTRICT 109 Area Population Charleston County Charleston 15 Tract 9 Blocks: 1002, 1003 0 Tract 46.06 Blocks: 1060 0 Tract 54 Blocks: 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2020, 2021, 2025, 2026, 2027 0 Tract 55 Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1114, 1115, 1116, 1119, 1122, 1123, 1124, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1138, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1167, 1168, 1169, 1170 27 Charleston 15 Subtotal 27 Mt. Pleasant 3 Tract 46.06 Blocks: 1003, 1004, 1005, 1009, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1047, 1052, 1053, 1059 1,255 Mt. Pleasant 3 Subtotal 1,255 North Charleston 1 Tract 43 Blocks: 3008, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052 587 Tract 44 Blocks: 1000, 2042, 2057 0 Tract 54 Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048 685 North Charleston 1 Subtotal 1,272 North Charleston 18 Tract 31.10 Blocks: 3020, 4007, 4023 219 Tract 31.11 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1045, 1050, 1053, 1054, 1055, 1056, 1057, 1058, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1093, 1094, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2014, 2016, 2017, 2018, 2029, 2030, 3001, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 3,085 Tract 32 Blocks: 1027, 1104, 1105, 1106, 1107 0 North Charleston 18 Subtotal 3,304 North Charleston 19 Tract 31.11 Blocks: 1081, 2004, 2010, 2013, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019 2,690 North Charleston 19 Subtotal 2,690 North Charleston 20 Tract 31.10 Blocks: 3043, 3044, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4025, 4026, 4027, 4028, 4041 1,073 North Charleston 20 Subtotal 1,073 North Charleston 21 2,552 North Charleston 22 2,276 North Charleston 23 3,389 North Charleston 24 Tract 31.08 Blocks: 1017, 1018, 1025, 1026, 1027, 1028, 1029, 1030, 1034, 1035, 1036, 1037, 1038, 1039 1,349 Tract 31.09 Blocks: 1000, 1001, 1021, 2000, 2001, 2002, 2003, 2004, 2018 0 North Charleston 24 Subtotal 1,349 North Charleston 4 1,745 North Charleston 5 2,983 North Charleston 6 2,127 Dorchester County Archdale 1,915 Archdale 2 2,076 Lincoln 3,202 Patriot 2,876 Windsor Tract 108.18 Blocks: 2001, 2002, 2003, 2004, 2005, 2012, 2013, 2014, 2015, 2016, 2017, 2025, 3005, 3006, 3007, 3008, 3009, 3010, 4006 1,695 Windsor Subtotal 1,695 DISTRICT TOTAL 37,806 PERCENT VARIATION 1.354 DISTRICT 110 Area Population Charleston County Charleston 1 1,077 Charleston 10 Tract 7 Blocks: 1006, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 2014, 2015 2,368 Charleston 10 Subtotal 2,368 Charleston 11 Tract 6 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011 500 Tract 7 Blocks: 1014, 1015, 2016, 2017 482 Charleston 11 Subtotal 982 Charleston 2 915 Charleston 3 1,230 Charleston 4 1,507 Charleston 5 1,123 Charleston 6 1,876 Charleston 7 2,436 Charleston 9 Tract 7 Blocks: 2001, 2002, 2008, 2009, 2011, 2012, 2013 250 Charleston 9 Subtotal 250 Mt. Pleasant 1 1,696 Mt. Pleasant 13 Tract 46.06 Blocks: 3029, 3030, 3031, 3036, 3041, 3042, 4028, 4033, 4035, 4036, 4037, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4055, 4056, 4057, 4062, 4063 1,049 Tract 46.07 Blocks: 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4012, 4013, 4014, 4031, 4032 238 Mt. Pleasant 13 Subtotal 1,287 Mt. Pleasant 14 2,141 Mt. Pleasant 15 2,659 Mt. Pleasant 16 892 Mt. Pleasant 17 3,331 Mt. Pleasant 18 1,453 Mt. Pleasant 2 1,216 Mt. Pleasant 27 3,055 Mt. Pleasant 3 Tract 46.06 Blocks: 1006, 1007, 1008, 1010 370 Mt. Pleasant 3 Subtotal 370 Mt. Pleasant 4 1,483 Mt. Pleasant 5 1,534 Mt. Pleasant 6 2,541 DISTRICT TOTAL 37,422 PERCENT VARIATION 0.324 DISTRICT 111 Area Population Charleston County Charleston 10 Tract 7 Blocks: 1007, 1008 142 Charleston 10 Subtotal 142 Charleston 11 Tract 6 Blocks: 1000, 1001, 1002, 1003, 1004, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040 756 Tract 10 Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 654 Tract 11 Blocks: 3007, 3015, 3024 0 Charleston 11 Subtotal 1,410 Charleston 12 4,104 Charleston 13 1,269 Charleston 14 1,624 Charleston 15 Tract 9 Blocks: 1004, 1005, 1006 0 Tract 53 Blocks: 1011, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 1,533 Tract 54 Blocks: 2015, 2018, 2019, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3050, 3051 862 Charleston 15 Subtotal 2,395 Charleston 16 1,390 Charleston 17 1,151 Charleston 18 1,727 Charleston 19 945 Charleston 20 1,347 Charleston 21 1,225 Charleston 8 1,563 Charleston 9 Tract 7 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2003, 2004, 2005, 2006, 2007, 2010, 2018 262 Tract 51 Blocks: 1000, 1001, 1002, 1003, 1004, 2019, 2020, 2021 728 Charleston 9 Subtotal 990 North Charleston 1 Tract 44 Blocks: 1022, 1024 0 Tract 54 Blocks: 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 51 North Charleston 1 Subtotal 51 North Charleston 18 Tract 31.10 Blocks: 4001, 4002, 4003, 4004, 4005, 4006, 4029, 4030, 4031, 4032 230 North Charleston 18 Subtotal 230 North Charleston 19 Tract 31.10 Blocks: 4000, 4040 48 North Charleston 19 Subtotal 48 North Charleston 2 3,063 North Charleston 20 Tract 31.10 Blocks: 4033, 4034, 4035, 4036, 4037, 4038, 4039 139 North Charleston 20 Subtotal 139 North Charleston 3 1,588 St. Andrews 1 870 St. Andrews 10 1,500 St. Andrews 18 2,683 St. Andrews 3 1,714 St. Andrews 8 1,278 St. Andrews 9 2,179 DISTRICT TOTAL 36,625 PERCENT VARIATION -1.812 DISTRICT 112 Area Population Charleston County Isle Of Palms 1A 1,159 Isle of Palms 1B 1,574 Isle of Palms 1C Tract 49.01 Blocks: 2000, 2010 81 Tract 49.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2032, 2033, 2034, 2035, 2036, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 1,319 Tract 9901 Blocks: 0014, 0015, 0016, 0017, 0018 0 Isle of Palms 1C Subtotal 1,400 Mt. Pleasant 10 975 Mt. Pleasant 11 1,457 Mt. Pleasant 12 1,946 Mt. Pleasant 13 Tract 46.06 Blocks: 4038, 4041, 4049, 4050, 4051, 4052, 4053, 4054, 4058, 4059, 4060, 4061 7 Tract 46.07 Blocks: 4000, 4004, 4005 0 Tract 46.11 Blocks: 3062, 3063, 3064 0 Tract 46.12 Blocks: 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033 286 Mt. Pleasant 13 Subtotal 293 Mt. Pleasant 19 2,423 Mt. Pleasant 20 1,545 Mt. Pleasant 21 1,782 Mt. Pleasant 22 911 Mt. Pleasant 23 2,177 Mt. Pleasant 24 986 Mt. Pleasant 25 1,218 Mt. Pleasant 30 2,598 Mt. Pleasant 31 Tract 46.08 Blocks: 1054, 1057, 1069, 1104, 1105, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1119, 1120, 1126, 1129, 1130, 1131, 1136, 1137, 4042, 4085, 4086 270 Mt. Pleasant 31 Subtotal 270 Mt. Pleasant 34 1,903 Mt. Pleasant 35 Tract 46.08 Blocks: 1125, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4023, 4025, 4026, 4027, 4029, 4030, 4031, 4032, 4033, 4034, 4039, 4040, 4041, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4066, 4067, 4068, 4076, 4077, 4082, 4083, 4084, 4105, 4106, 4107, 4108, 4125, 5085, 5103 3,621 Mt. Pleasant 35 Subtotal 3,621 Mt. Pleasant 36 1,473 Mt. Pleasant 37 Tract 46.09 Blocks: 2021, 2053, 2054, 2055, 2056, 2057, 2059, 2060, 2062, 2063, 2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2077, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2134, 2135, 2136, 2137, 2139, 2141 2,143 Tract 46.10 Blocks: 2005 0 Mt. Pleasant 37 Subtotal 2,143 Mt. Pleasant 39 Tract 46.08 Blocks: 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4099, 4100, 4101, 4102, 4103, 4109, 4110, 4111, 4112 135 Mt. Pleasant 39 Subtotal 135 Mt. Pleasant 7 918 Mt. Pleasant 8 1,054 Mt. Pleasant 9 1,191 Sullivans Island 1,791 DISTRICT TOTAL 36,943 PERCENT VARIATION -0.960 DISTRICT 113 Area Population Charleston County Deer Park 1B Tract 31.07 Blocks: 3015, 3016, 3018, 3019, 3021, 3022, 3023, 3029, 3030, 3031, 3032, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3084, 3094, 3107, 3111 876 Deer Park 1B Subtotal 876 Ladson Tract 31.06 Blocks: 2019, 2020, 2023, 2024, 2027, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3046, 3047, 3048, 3049, 3050 2,989 Ladson Subtotal 2,989 Lincolnville Tract 31.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1065, 1066, 1069, 1070, 1071, 1072, 1073, 1074, 1083, 1084, 1088, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2025, 2026, 2028, 2029 1,437 Lincolnville Subtotal 1,437 North Charleston 10 2,771 North Charleston 11 1,115 North Charleston 12 602 North Charleston 13 1,856 North Charleston 14 817 North Charleston 15 2,279 North Charleston 16 1,354 North Charleston 17 1,523 North Charleston 24 Tract 31.04 Blocks: 1019 0 Tract 31.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1031, 1032, 1033, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056 1,497 Tract 31.11 Blocks: 1002, 1003 0 Tract 32 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, 1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1108 871 North Charleston 24 Subtotal 2,368 North Charleston 25 909 North Charleston 26 830 North Charleston 27 Tract 31.05 Blocks: 1024, 1035, 1036, 1038, 1039, 1040, 1058, 1059, 1060, 1061, 1062, 1069, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2071, 2074, 2075, 2077, 2078, 2079, 2080, 2081 1,333 North Charleston 27 Subtotal 1,333 North Charleston 30 3,029 North Charleston 7 2,532 North Charleston 8 1,219 North Charleston 9 2,579 Dorchester County Carolina 838 North Summerville Tract 107 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3064, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074 1,745 North Summerville Subtotal 1,745 North Summerville 2 2,012 DISTRICT TOTAL 37,013 PERCENT VARIATION -0.772 DISTRICT 114 Area Population Charleston County St. Andrews 11 1,029 St. Andrews 12 1,345 St. Andrews 13 1,468 St. Andrews 14 1,936 St. Andrews 20 Tract 26.12 Blocks: 1007, 1008, 1010, 1011, 1013, 1014, 1015, 1018, 1028, 1029, 1030, 1031, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003 1,724 St. Andrews 20 Subtotal 1,724 St. Andrews 21 1,391 St. Andrews 22 1,399 St. Andrews 23 1,485 St. Andrews 24 2,100 St. Andrews 31 1,453 St. Andrews 32 1,479 St. Andrews 33 886 St. Andrews 34 2,883 St. Andrews 35 2,035 St. Andrews 36 2,049 St. Andrews 37 3,474 Dorchester County Ashborough West 799 Ashborough West 2 1,432 Bacons Bridge Tract 105.04 Blocks: 1012, 1017, 1029, 1030, 1031, 1035, 1036, 1037, 1038, 1039 1,078 Tract 108.01 Blocks: 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 2000, 2004 529 Bacons Bridge Subtotal 1,607 Beech Hill 1,819 Beech Hill 2 1,501 Delemars Tract 108.01 Blocks: 2039, 2040, 2062, 2066, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2202, 2203 25 Delemars Subtotal 25 Kings Grant 2 Tract 108.01 Blocks: 1001, 1002 0 Tract 108.19 Blocks: 2000, 2001, 2002, 2003, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 661 Kings Grant 2 Subtotal 661 Saul Dam 656 DISTRICT TOTAL 36,636 PERCENT VARIATION -1.783 DISTRICT 115 Area Population Charleston County Folly Beach 1 1,189 Folly Beach 2 1,448 James Island 10 1,996 James Island 11 2,302 James Island 12 1,558 James Island 13 1,753 James Island 14 1,082 James Island 15 2,105 James Island 17 2,469 James Island 19 1,831 James Island 1A Tract 20.03 Blocks: 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, 1115, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1144, 1168, 1169, 1170, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3052, 3053, 3054, 3056, 3057, 3069, 3074, 3081, 3082, 3083, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3113, 3114, 3131, 3132, 3133, 3148, 3149 2,009 James Island 1A Subtotal 2,009 James Island 1B Tract 20.03 Blocks: 1116, 1117, 1118, 1119, 1147, 1151, 1152, 1153, 1154, 3123, 3124, 3125, 3135, 3145 16 James Island 1B Subtotal 16 James Island 20 1,686 James Island 5A 1,638 James Island 5B 874 James Island 6 2,036 James Island 7 2,028 James Island 8A 1,638 James Island 8B Tract 19.01 Blocks: 1070, 1103, 1104, 1105 0 Tract 19.02 Blocks: 1078 0 Tract 20.02 Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1042, 1043, 1044, 1045, 1046, 1047, 1057, 1058, 1059, 1060, 1061, 1063, 1076 511 Tract 20.03 Blocks: 1000, 1015, 1016, 1017, 1022, 1023, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1045, 1048, 1049, 1050, 1051, 1052, 1166 1,851 James Island 8B Subtotal 2,362 James Island 9 1,868 Kiawah Island 1,626 Town of Seabrook 1,738 DISTRICT TOTAL 37,252 PERCENT VARIATION -0.131 DISTRICT 116 Area Population Charleston County Edisto Island 1,879 Johns Island 1A 2,571 Johns Island 1B 2,914 Johns Island 3B 1,954 St. Andrews 27 2,596 St. Andrews 28 2,386 St. Pauls 1 1,167 St. Pauls 2A 1,498 St. Pauls 2B 1,908 St. Pauls 3 2,057 St. Pauls 4 2,253 St. Pauls 5 1,795 St. Pauls 6 2,477 Wadmalaw Island 1 1,306 Wadmalaw Island 2 1,419 Colleton County Cottageville Tract 9707 Blocks: 2044, 2045, 2046, 2047, 2048, 2049, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2096, 2097, 2098, 2099, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3068, 3069, 3070, 3084, 3085, 3113, 3115 2,453 Cottageville Subtotal 2,453 Jacksonboro Tract 9707 Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3114, 3116 5 Tract 9708 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1026, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1143, 1152, 1153, 1154, 1155, 1156 68 Jacksonboro Subtotal 73 Mashawville Tract 9706 Blocks: 2002, 2003, 2004, 2005, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2061, 2062, 2067, 2068, 2069, 2070, 2072, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 4037 305 Tract 9707 Blocks: 1061, 1062, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1115, 1118, 1119 67 Tract 9708 Blocks: 1023 11 Mashawville Subtotal 383 Peeples Tract 9706 Blocks: 1008, 1009, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1038, 1040 759 Peeples Subtotal 759 Round O Tract 9706 Blocks: 1029, 1034, 1077, 2000, 2001 90 Tract 9707 Blocks: 1038, 1039, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1063, 1064, 1065, 1073 220 Round O Subtotal 310 Walterboro No. 2 Tract 9706 Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1030, 1032, 1033, 1035, 1036, 1037, 1039, 1041, 1042, 1043, 1044, 1046, 1063, 1064, 1065, 1066, 1067, 1071, 1074, 1075, 1076, 1080, 1081, 1083, 1084, 1088, 1090 1,571 Walterboro No. 2 Subtotal 1,571 Walterboro No. 3 Tract 9706 Blocks: 2006, 2007, 2029, 2030, 2031, 2032, 2033, 2035, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2059, 2060, 2064 296 Walterboro No. 3 Subtotal 296 Walterboro No. 4 Tract 9704.02 Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1034, 1035, 1048, 1049, 1050, 1051, 1052, 1053, 1054 448 Walterboro No. 4 Subtotal 448 DISTRICT TOTAL 36,473 PERCENT VARIATION -2.220 DISTRICT 117 Area Population Berkeley County Boulder Bluff No. 1 Tract 207.07 Blocks: 2000, 2001, 2002, 2004, 2005, 2006, 2019, 2039, 2040, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3022, 3023, 3024, 3026, 3027, 3028, 3029 2,059 Boulder Bluff No. 1 Subtotal 2,059 Boulder Bluff No. 2 Tract 207.07 Blocks: 1119, 3000, 3007, 3012, 3017, 3021, 3025 0 Tract 208.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 3,641 Tract 208.07 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071 4,465 Boulder Bluff No. 2 Subtotal 8,106 Carnes Crossroads No. 1 Tract 207.07 Blocks: 1024, 1027, 1028, 1030, 1031, 1037, 1038, 1039, 1040, 1041, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1054, 1090, 1091, 1092, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1105, 1106, 1107, 1108, 1111, 1114, 1115, 1116, 1117, 1124, 3001 300 Tract 207.12 Blocks: 1016, 1021, 1022, 1024, 1027, 1030, 1031, 1032 237 Carnes Crossroads No. 1 Subtotal 537 Carnes Crossroads No. 2 Tract 207.12 Blocks: 1033 0 Tract 207.18 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023 1,475 Carnes Crossroads No. 2 Subtotal 1,475 Devon Forest No. 1 3,068 Howe Hall Tract 208.08 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 1041, 1042, 1043 3,204 Tract 208.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006 2,394 Howe Hall Subtotal 5,598 Stratford No. 1 Tract 207.17 Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2022 1,858 Tract 207.18 Blocks: 1013, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3025, 3026 2,592 Stratford No. 1 Subtotal 4,450 Westview No. 3 Tract 207.23 Blocks: 1005, 1006, 1007, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 2016, 2017 1,201 Tract 208.09 Blocks: 1005 0 Westview No. 3 Subtotal 1,201 Charleston County Deer Park 1A 2,417 Deer Park 1B Tract 31.07 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3017, 3020, 3024, 3025, 3026, 3027, 3028, 3033, 3034, 3035, 3036, 3037 425 Tract 31.13 Blocks: 1000, 1006 0 Tract 31.15 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 3000, 3001, 3002, 3003, 3004, 3005, 3030, 3031, 3032, 3034, 3035, 3036, 3048, 3049 3,679 Deer Park 1B Subtotal 4,104 Deer Park 2A Tract 31.13 Blocks: 1013 0 Tract 31.15 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054 1,017 Deer Park 2A Subtotal 1,017 Deer Park 2B Tract 31.14 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1036, 1038, 3015 990 Deer Park 2B Subtotal 990 Deer Park 2C 1,306 Deer Park 3 Tract 31.13 Blocks: 1001, 1002, 1003, 1004, 1005, 1012, 1014, 1018 439 Deer Park 3 Subtotal 439 DISTRICT TOTAL 36,767 PERCENT VARIATION -1.432 DISTRICT 118 Area Population Beaufort County Bluffton 1A 2,746 Bluffton 1D 3,829 Bluffton 2B 4,420 Bluffton 2C 3,802 Bluffton 4C 3,792 Sun City 1A Tract 21.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2042, 2043, 2044, 2045, 2046, 2047, 2049 1,067 Tract 21.05 Blocks: 1007 0 Tract 22.02 Blocks: 1136 0 Sun City 1A Subtotal 1,067 Sun City 1B 2,092 Sun City 2 954 Sun City 3A 1,636 Sun City 3B 1,057 Sun City 4A 1,545 Sun City 4B 3,259 Jasper County Hardeeville 1 2,767 Hardeeville 2 Tract 9503 Blocks: 1055, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1127, 1128, 1129, 1130, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1142 1,388 Hardeeville 2 Subtotal 1,388 Levy 2,878 DISTRICT TOTAL 37,232 PERCENT VARIATION -0.185 DISTRICT 119 Area Population Charleston County James Island 1A Tract 20.03 Blocks: 3058, 3075, 3076, 3077, 3080, 3084, 3085, 3086, 3110 145 James Island 1A Subtotal 145 James Island 1B Tract 20.03 Blocks: 1060, 1061, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1121, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1145, 1146, 1148, 1149, 1150, 1155, 1157, 1158, 1159, 1160, 1167, 3051, 3055, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3070, 3071, 3072, 3073, 3078, 3079, 3111, 3112, 3152 1,184 James Island 1B Subtotal 1,184 James Island 2 3,401 James Island 22 1,784 James Island 3 1,152 James Island 8B Tract 20.03 Blocks: 1046, 1047, 1054, 1055, 1056, 1057, 1059, 1065 96 James Island 8B Subtotal 96 Johns Island 3A 2,557 Johns Island 4 1,784 St. Andrews 15 1,927 St. Andrews 16 1,292 St. Andrews 17 2,260 St. Andrews 19 410 St. Andrews 2 1,279 St. Andrews 20 Tract 26.12 Blocks: 4004, 4006, 4008, 4010, 4011, 4012, 4014, 4016, 4017, 4019, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5010, 5011, 5012, 5014, 5042, 5043, 5044, 5046, 5048, 5049, 5065 1,996 St. Andrews 20 Subtotal 1,996 St. Andrews 25 2,060 St. Andrews 26 1,871 St. Andrews 29 2,837 St. Andrews 30 2,744 St. Andrews 4 1,551 St. Andrews 5 1,422 St. Andrews 6 1,429 St. Andrews 7 2,181 DISTRICT TOTAL 37,362 PERCENT VARIATION 0.164 DISTRICT 120 Area Population Beaufort County Belfair 618 Bluffton 1B 1,748 Bluffton 1C 3,007 Bluffton 2A 3,144 Bluffton 3A 1,615 Bluffton 3B 2,430 Bluffton 4A 1,838 Bluffton 4B 1,857 Bluffton 5 2,973 Burton 1A Tract 5.01 Blocks: 1043, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1076, 1077, 1080, 1081, 1082 1,373 Tract 5.02 Blocks: 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1074, 1075, 1076, 1077, 1078, 1079 903 Burton 1A Subtotal 2,276 Burton 1C Tract 2 Blocks: 1111, 1113, 1127, 1128, 1129 339 Tract 3 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1024, 1025, 1026, 1027, 1028, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2014, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3027, 3028, 3029 3,043 Tract 5.01 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1072, 1074, 1075, 1078, 1079, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 2008, 2009, 2010, 2011 1,841 Tract 22.02 Blocks: 1000, 1151, 1152 0 Burton 1C Subtotal 5,223 Burton 2B Tract 5.02 Blocks: 1026, 1030, 1049, 1054, 1055, 1056, 1057, 1058, 1059, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091 793 Tract 5.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036 853 Burton 2B Subtotal 1,646 Chechessee 2,578 Hilton Head 1B Tract 105 Blocks: 2001, 2002, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2078, 2085, 2087, 2088, 2090 1,095 Tract 106 Blocks: 1052, 1062, 1063 0 Hilton Head 1B Subtotal 1,095 Seabrook 1 Tract 2 Blocks: 1098, 1099, 1116, 1130 0 Tract 3 Blocks: 1017, 1018, 1019, 1021, 1022, 1023, 2000, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026 1,807 Tract 5.01 Blocks: 1000, 1001 3 Seabrook 1 Subtotal 1,810 Sun City 1A Tract 22.02 Blocks: 1119, 1120, 1143, 1144, 1145, 1146, 1147, 1148, 1149 354 Sun City 1A Subtotal 354 Jasper County Grahamville 1 Tract 9502.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2033, 2034, 2048, 2049, 2050, 2051, 2052, 2053, 2071, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2100, 2101, 2102, 2103, 2104, 2105, 2125, 2126, 2127, 2128, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2224, 2225, 2229, 2230, 2231, 2232, 2233, 2234 819 Tract 9502.02 Blocks: 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2076, 2077, 2078, 2081 62 Grahamville 1 Subtotal 881 Okatie 1,457 DISTRICT TOTAL 36,550 PERCENT VARIATION -2.013 DISTRICT 121 Area Population Beaufort County Beaufort 1 Tract 4 Blocks: 1093, 1094, 1095, 1097 0 Tract 6 Blocks: 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1088, 1089, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 936 Tract 9.01 Blocks: 1051, 1056 0 Beaufort 1 Subtotal 936 Burton 1A Tract 5.02 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1031, 1032, 1033 497 Burton 1A Subtotal 497 Burton 1B 2,053 Burton 1C Tract 2 Blocks: 1112, 1115 136 Tract 5.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2012, 2013 615 Burton 1C Subtotal 751 Burton 2B Tract 5.02 Blocks: 1017, 1018, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1060 648 Burton 2B Subtotal 648 Burton 3 2,366 Dale Lobeco 1,629 Seabrook 1 Tract 2 Blocks: 1034, 1036, 1053, 1054, 1055, 1056, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1080, 1084, 1095, 1096, 1097 771 Tract 3 Blocks: 3000, 3001, 3009, 3019 0 Seabrook 1 Subtotal 771 Seabrook 2 1,401 Seabrook 3 2,415 Sheldon 1 Tract 1 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1142, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 2031, 2032, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2082, 2083, 2084, 2085, 2086, 2087, 2089 1,368 Tract 2 Blocks: 1023, 1024, 1025 0 Sheldon 1 Subtotal 1,368 Sheldon 2 Tract 1 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2025, 2026, 2027, 2028, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2080, 2081, 2088, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 3052 1,153 Sheldon 2 Subtotal 1,153 St. Helena 1A Tract 11.02 Blocks: 1011, 1012, 1013, 1014, 1015, 1018, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1068, 1069, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2073, 3092 1,531 Tract 12 Blocks: 1026 0 St. Helena 1A Subtotal 1,531 St. Helena 1B 1,782 St. Helena 2A 1,497 St. Helena 2B 1,923 St. Helena 2C 718 Colleton County Edisto Beach 529 Green Pond 1,107 Jacksonboro Tract 9706 Blocks: 4119 0 Tract 9708 Blocks: 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1048, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1103, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151 484 Jacksonboro Subtotal 484 Mashawville Tract 9706 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013, 4015, 4016, 4017, 4024, 4026, 4027, 4028, 4029, 4030, 4032, 4034, 4035, 4036, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4048, 4049, 4053, 4108, 4112, 4113, 4114, 4115, 4116 623 Mashawville Subtotal 623 Peniel Tract 9703 Blocks: 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3022, 3026, 3028, 3031, 3034, 3035, 3052, 3053 269 Peniel Subtotal 269 Ritter 997 Stokes Tract 9703 Blocks: 2037, 2038 0 Stokes Subtotal 0 Walterboro No. 1 Tract 9703 Blocks: 2036, 2040, 2041, 2043, 2045, 2048, 2049, 2050, 2053, 2054, 2055, 2056, 2057, 2058, 2062, 2063, 2064, 2065, 2066, 2068, 2069, 2070, 2071, 2072, 2074, 3000, 3001, 3002, 3003, 3004, 3029, 3030, 3032, 3036, 3040, 3090 775 Tract 9705 Blocks: 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4061, 4062, 4063 869 Tract 9706 Blocks: 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3043, 3045, 3064, 3066, 4012, 4072, 4075 875 Walterboro No. 1 Subtotal 2,519 Walterboro No. 2 Tract 9705 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 1,916 Tract 9706 Blocks: 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1068, 1069, 1070, 1072, 1073, 1078, 1079, 1082, 1085, 1086, 1087, 1089, 2010, 2013, 2014, 2086 292 Walterboro No. 2 Subtotal 2,208 Walterboro No. 3 Tract 9705 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 4060 1,299 Tract 9706 Blocks: 2008, 2009, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2049, 2050, 2063, 2065, 2066, 2071, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3042, 3044, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3065 1,714 Walterboro No. 3 Subtotal 3,013 Walterboro No. 4 Tract 9703 Blocks: 2039, 2042, 2044, 2046, 2047, 2051, 2052 24 Tract 9704.02 Blocks: 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 3030, 3031, 3032, 3040, 3041, 3042, 3043, 3044, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3065, 3066, 3067, 3068, 3069 273 Tract 9705 Blocks: 5001, 5002, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5026, 5028, 5029, 5030, 5031, 5032, 5033, 5035, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072 990 Walterboro No. 4 Subtotal 1,287 Wolfe Creek Tract 9704.01 Blocks: 3105, 3106, 3108, 3111, 3112 0 Tract 9704.02 Blocks: 3064 0 Tract 9705 Blocks: 5000, 5011 0 Wolfe Creek Subtotal 0 DISTRICT TOTAL 36,475 PERCENT VARIATION -2.214 DISTRICT 122 Area Population Beaufort County Sheldon 1 Tract 1 Blocks: 2018, 2020, 2023, 2024, 2033, 2109 0 Sheldon 1 Subtotal 0 Sheldon 2 Tract 1 Blocks: 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2029, 2030 119 Sheldon 2 Subtotal 119 Hampton County 21,090 Jasper County Coosawatchie 736 Gillisonville 826 Grahamville 1 Tract 9502.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1081, 2028, 2029, 2032, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2136, 2137, 2138, 2139, 2159, 2160, 2161 796 Grahamville 1 Subtotal 796 Grahamville 2 4,589 Grays 885 Hardeeville 2 Tract 9503 Blocks: 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1041, 1042, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1133, 1143 519 Hardeeville 2 Subtotal 519 Pineland 1,134 Ridgeland 1 1,732 Ridgeland 2 1,811 Ridgeland 3 1,349 Tillman 1,029 DISTRICT TOTAL 36,615 PERCENT VARIATION -1.839 DISTRICT 123 Area Population Beaufort County Dafuskie 416 Hilton Head 10 2,143 Hilton Head 11 1,382 Hilton Head 12 1,161 Hilton Head 13 1,149 Hilton Head 14 1,085 Hilton Head 15A 668 Hilton Head 15B 897 Hilton Head 1A 1,752 Hilton Head 1B Tract 104 Blocks: 2018 0 Tract 105 Blocks: 2017, 2018, 2019, 2020, 2022, 2077, 2079, 2080, 2081, 2083, 2084 775 Hilton Head 1B Subtotal 775 Hilton Head 2A 1,943 Hilton Head 2B 4,080 Hilton Head 2C 1,763 Hilton Head 3 860 Hilton Head 4A 855 Hilton Head 4B 1,140 Hilton Head 4C 1,117 Hilton Head 4D 1,290 Hilton Head 5A 1,098 Hilton Head 5B 969 Hilton Head 5C 882 Hilton Head 6A 1,314 Hilton Head 6B 1,033 Hilton Head 7A 1,030 Hilton Head 7B 1,577 Hilton Head 8A 455 Hilton Head 8B 958 Hilton Head 9A 1,487 Hilton Head 9B 1,835 DISTRICT TOTAL 37,114 PERCENT VARIATION -0.501 DISTRICT 124 Area Population Beaufort County Beaufort 1 Tract 7 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2042, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 640 Beaufort 1 Subtotal 640 Beaufort 2 1,305 Beaufort 3 1,830 Burton 2A 6,385 Burton 2B Tract 5.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3058, 3059, 3060, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3093, 3094, 3095, 3096 943 Tract 8 Blocks: 2016, 2021, 2022, 2023, 2024 0 Burton 2B Subtotal 943 Burton 2C 2,572 Lady's Island 1A 2,062 Lady's Island 1B 1,881 Lady's Island 2A 2,132 Lady's Island 2B 2,364 Lady's Island 3A 2,872 Lady's Island 3B 1,259 MO 1A 1,522 MO 1B 1,648 MO 2 1,874 Port Royal 1 1,813 Port Royal 2 2,018 St. Helena 1A Tract 9.02 Blocks: 3030, 3064, 3065, 3066, 3068 0 Tract 11.01 Blocks: 2037, 2060, 2061, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2088, 2090, 2092, 2094 460 St. Helena 1A Subtotal 460 St. Helena 1C 1,570 DISTRICT TOTAL 37,150 PERCENT VARIATION -0.405

HISTORY: 2011 Act No. 72, Section 2, eff June 28, 2011.

Editor's Note

2011 Act No. 72, Sections 4 and 5, provide as follows:

"SECTION 4. Upon the effective date of this act, the Speaker of the South Carolina House of Representatives is designated as the appropriate official of the submitting authority, who is responsible for obtaining preclearance of the revised election districts set forth in Section 2-1-35 as contained in SECTION 2 of this act in compliance with 42 U.S.C. 1973c.

"SECTION 5. If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid or denied preclearance under Section 5 of the Voting Rights Act, such holding or denial does not affect the constitutionality or validity of the remaining portions of this act or the ability to hold timely elections in all districts not forming the basis of the Section 5 objection, the General Assembly hereby declaring that it would have passed this act, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective."



Section 2-1-40. Candidate must be resident of district; terms of office.

Any person otherwise qualified by law and the Constitution of this State may file as a candidate and can be elected only in the district in which he is a resident. A person may file for only one House office. Terms of office shall be for two years.

HISTORY: 1962 Code Section 30-2.2; 1974 (58) 2124.



Section 2-1-45. Repealed by 2011 Act No. 72, Section 3, eff June 28, 2011.

Editor's Note

2011 Act No. 72, Section 3, provides as follows:

"Section 2-1-45 of the 1976 Code is repealed, provided that until the members of the House of Representatives elected in the 2012 general election from the districts enumerated in Section 2-1-35 qualify and take office, the districts now provided by law continue to apply for purposes of vacancies in office for members of the House of Representatives."

Former Section 2-1-45 was entitled "Election districts for the House of Representatives" and was derived from 2003 Act No. 55, Section 8.



Section 2-1-50. Clerk of House shall send names of persons elected or appointed during session to Secretary of State.

The clerk of the House of Representatives shall within ten days from the adjournment of the General Assembly sine die send the names of all persons elected or appointed by the General Assembly during the session to the Secretary of State, together with the action of the General Assembly with reference thereto, and the Secretary of State shall keep them for public inspection.

HISTORY: 1962 Code Section 30-3; 1952 Code Section 30-3; 1942 Code Section 2070; 1932 Code Section 2070; 1922 (32) 1290.



Section 2-1-70. Senate Election Districts; Commencing with 2012 Election

Commencing with the 2012 general election, one member of the Senate must be elected from each of the following districts:

DISTRICT 1 Area Population Oconee County 74,273 Pickens County Abel 1,804 Calhoun 2,788 Clemson 1 1,680 Clemson 2 1,576 Lawrence Chapel 1,554 Morrison 3,281 Pike 1,206 Stone Church 1,821 University 6,593 DISTRICT TOTAL 96,576 PERCENT VARIATION -3.953 DISTRICT 2 Area Population Pickens County Albert R. Lewis 1,981 Arial Mill 1,840 Brushy Creek 2,909 Cedar Rock 2,256 Central 1 4,870 Central 2 2,799 Crossroads 2,379 Crosswell 1 2,485 Crosswell 2 1,505 Dacusville 1 1,382 Dacusville 2 1,804 Easley 1,895 Flat Rock 2,697 Forest Acres 1,730 Georges Creek 2,985 Glassy Mountain 1,465 Griffin 2,197 Holly Springs 2,348 Liberty 1 2,302 Liberty 2 2,727 McKissick 2,581 Mountain View 2,026 Norris 2,383 Park Street 2,081 Pickens 1 2,756 Pickens 2 2,653 Pickens 3 2,031 Pickens 4 1,531 Pickensville 2,089 Powdersville 1 2,144 Powdersville 2 3,205 Praters Creek 1 1,072 Praters Creek 2 2,159 Pumpkintown 2,186 Rices Creek 1,979 Rock Springs 1,875 Saluda 2,032 Simpson 1,320 Six Mile 2,344 Skelton 2,415 Smith Grove 2,662 Woodside 2,431 Zion 2,410 DISTRICT TOTAL 96,921 PERCENT VARIATION -3.610 DISTRICT 3 Area Population Anderson County Anderson 1/1 2,850 Anderson 1/2 1,633 Anderson 2/1 1,834 Anderson 2/2 4,362 Anderson 6/1 2,797 Appleton-Equinox 1,715 Bishop's Branch 3,054 Bowling Green 1,102 Brushy Creek 2,885 Center Rock 3,329 Centerville Station A 3,797 Centerville Station B 3,732 Concrete 3,578 Cox Creek 1,709 Denver-Sandy Springs 1,999 Edgewood Station A 3,670 Edgewood Station B 2,432 Five Forks 1,784 Fork No. 1 1,812 Fork No. 2 2,072 Green Pond Station A 3,621 Hammond Annex 2,099 Hammond School 5,200 Hopewell 5,389 Hunt Meadows 4,762 La France 1,390 Melton 817 Mount Tabor 3,147 Mt. Airy 2,768 Pendleton 4,177 Piercetown 2,024 Powdersville 4,033 Rock Mill 1,248 Three and Twenty 3,485 Townville 970 White Plains 4,371 DISTRICT TOTAL 101,647 PERCENT VARIATION 1.090 DISTRICT 4 Area Population Abbeville County Broadmouth 817 Donalds 799 Hall's Store 1,125 Anderson County Anderson 3/1 1,824 Anderson 3/2 4,233 Anderson 4/1 1,406 Anderson 4/2 1,456 Anderson 5/A 1,808 Anderson 5/B 2,656 Anderson 6/2 796 Barker's Creek 518 Belton 5,999 Broadview 789 Broadway 2,134 Cedar Grove 2,348 Chiquola Mill 1,501 Craytonville 1,550 Flat Rock 2,427 Friendship 1,627 Gluck Mill 919 Grove School 890 Hall 2,585 High Point 774 Homeland Park 4,869 Honea Path 1,998 Iva 2,858 Jackson Mill 1,324 Lakeside 3,824 Mountain Creek 2,539 Neal's Creek 3,040 Pelzer 1,377 Piedmont 1,538 Rock Spring 1,226 Shirleys Store 1,269 Simpsonville 3,513 Starr 1,292 Toney Creek 889 Varennes 2,611 West Pelzer 2,943 West Savannah 437 Williamston 3,310 Williamston Mill 5,133 Wright's School 1,249 Greenwood County Biltmore Pines 1,613 Emerald High 706 Glendale 1,873 Greenwood Mill 1,228 Harris 882 Hodges 1,950 Maxwellton Pike Tract 9703.02 Blocks: 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1064, 1065, 1066, 1067, 1068, 1074 435 Tract 9704 Blocks: 4012, 4013, 4014 387 Maxwellton Pike Subtotal 822 Shoals Junction 481 Sparrows Grace 1,559 DISTRICT TOTAL 99,334 PERCENT VARIATION -1.210 DISTRICT 5 Area Population Greenville County Castle Rock 3,481 Clear Creek 2,214 Darby Ridge 3,079 Fox Chase 2,424 Frohawk 1,968 Gowensville 2,603 Jennings Mill 1,830 Laurel Ridge 3,063 Locust Hill 1,859 Maple Creek 3,500 Maridell 2,773 Mountain View 3,166 O'Neal 3,181 Riverside 2,889 Sandy Flat 3,902 Skyland 3,456 Slater Marietta 5,410 Stone Valley 3,388 Suber Mill 3,572 Taylors 3,535 Tigerville 4,192 Trade 3,806 Tubbs Mountain 2,966 Tyger River 2,450 Spartanburg County Friendship Baptist 6,039 Gramling Methodist 2,206 Holly Springs Baptist 4,260 Landrum High School 3,564 Landrum United Methodist 4,317 Motlow Creek Baptist 1,483 Rebirth Missionary Baptist 4,529 DISTRICT TOTAL 101,105 PERCENT VARIATION 0.551 DISTRICT 6 Area Population Greenville County Altamont Forest 1,471 Avon 2,310 Berea 3,340 Botany Woods 2,633 Brookglenn 1,818 Eastside 3,286 Ebenezer 3,274 Edwards Forest 2,931 Enoree 3,843 Furman 5,517 Greenville 1 1,886 Greenville 25 3,633 Greenville 27 3,932 Greenville 3 2,981 Greenville 4 Tract 10 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018 699 Tract 11.02 Blocks: 2002, 2003, 2004, 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021 619 Tract 23.04 Blocks: 1028, 1029, 1033, 1034, 1035, 1038, 1039 0 Greenville 4 Subtotal 1,318 Greenville 5 Tract 1 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014 490 Tract 10 Blocks: 1000, 1016, 1017 220 Greenville 5 Subtotal 710 Lakeview Tract 23.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 954 Lakeview Subtotal 954 Leawood Tract 23.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2025, 2026, 2036, 2037 1,006 Tract 38.02 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 2,260 Leawood Subtotal 3,266 Monaview Tract 22.01 Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 2,064 Tract 23.01 Blocks: 2021 0 Tract 37.04 Blocks: 1000, 1001, 1002, 1003, 1022, 1023 1,077 Tract 37.06 Blocks: 1015, 1017 103 Monaview Subtotal 3,244 Mountain Creek 2,558 Northwood 2,706 Paris Mountain 1,558 Pebble Creek 2,531 Poinsett 3,774 Saluda 2,212 Sevier 3,687 Silverleaf 2,611 Spring Forest 3,084 Sulphur Springs 3,871 Timberlake 3,203 Travelers Rest 1 3,317 Travelers Rest 2 2,414 Wade Hampton 4,068 Wellington 1,683 Westcliffe Tract 37.01 Blocks: 2021, 2023, 2024, 2029 54 Tract 37.05 Blocks: 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 $1,693 Westcliffe Subtotal 1,747 Westside Tract 22.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 808 Tract 22.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1012 267 Tract 37.04 Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 2,741 Westside Subtotal 3,816 DISTRICT TOTAL 101,187 PERCENT VARIATION 0.633 DISTRICT 7 Area Population Greenville County Aiken 2,215 Belle Meade 2,744 Belmont 1,643 Carolina 2,520 Chestnut Hills 3,078 Conestee 3,515 Donaldson 1,689 Greenbriar 2,154 Greenville 10 3,655 Greenville 14 2,399 Greenville 19 3,298 Greenville 26 2,793 Greenville 28 1,591 Greenville 29 3,138 Greenville 4 Tract 9 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1034 671 Tract 23.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1058, 2015, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 1,149 Tract 23.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1036, 1037 832 Greenville 4 Subtotal 2,652 Greenville 5 Tract 1 Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2008, 2009 323 Tract 2 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1057 383 Tract 7 Blocks: 1000, 1008, 1009 0 Tract 9 Blocks: 1010, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038 431 Tract 10 Blocks: 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 1,142 Greenville 5 Subtotal 2,279 Greenville 6 1,318 Greenville 7 3,324 Greenville 8 3,832 Grove 2,932 Lakeview Tract 22.01 Blocks: 5028 0 Tract 23.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 3,115 Tract 23.03 Blocks: 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022 469 Lakeview Subtotal 3,584 Leawood Tract 23.04 Blocks: 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032, 2033 611 Leawood Subtotal 611 Mauldin 1 2,495 Mauldin 3 3,351 Monaview Tract 7 Blocks: 2002 0 Tract 22.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071 2,406 Tract 23.02 Blocks: 1016 0 Tract 23.03 Blocks: 1053, 1057 0 Monaview Subtotal 2,406 Mt. Pleasant 3,808 Ranch Creek 3,389 Reedy Fork 3,744 Royal Oaks 2,088 Southside 3,221 Tanglewood 4,299 Welcome 4,181 Westcliffe Tract 21.04 Blocks: 1018, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 1039 200 Tract 21.06 Blocks: 1002, 1003, 1004, 1005 0 Tract 36.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4005, 4006, 4008, 4010, 4011 1,305 Tract 37.05 Blocks: 1001, 1002, 1003, 1013, 1014, 1015, 1016 203 Westcliffe Subtotal 1,708 Westside Tract 22.01 Blocks: 1015, 1016, 1017, 1018, 1019, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2038, 2039 526 Tract 22.02 Blocks: 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2030 304 Westside Subtotal 830 Woodmont 3,679 DISTRICT TOTAL 96,163 PERCENT VARIATION -4.364 DISTRICT 8 Area Population Greenville County Boiling Springs 2,546 Bridge Fork 2,003 Del Norte 3,499 Devenger 2,297 Dove Tree 2,353 Fountain Inn 1 4,156 Fountain Inn 2 2,229 Greenville 16 2,137 Greenville 17 2,061 Greenville 18 1,652 Greenville 20 1,553 Greenville 21 1,789 Greenville 22 2,727 Greenville 23 2,609 Greenville 24 3,918 Hillcrest 2,748 Holly Tree 1,551 Mauldin 2 3,584 Mauldin 4 4,236 Mauldin 5 4,100 Mauldin 6 2,949 Mauldin 7 2,466 Mission 2,937 Neely Farms 3,675 Palmetto 2,726 Riverwalk 3,132 Rock Hill 3,620 Rocky Creek 2,538 Simpsonville 1 3,451 Simpsonville 2 2,557 Simpsonville 3 3,215 Simpsonville 4 3,137 Simpsonville 5 2,509 Simpsonville 6 3,288 Sycamore 2,014 Woodruff Lakes 3,647 DISTRICT TOTAL 101,609 PERCENT VARIATION 1.052 DISTRICT 9 Area Population Greenville County Baker Creek 2,366 Dunklin 3,698 Fork Shoals 2,730 Long Creek 1,784 Moore Creek 2,688 Piedmont 4,671 Pineview 1,687 Raintree 3,333 Standing Springs 2,356 Verdmont 2,517 Ware Place 1 3,041 Laurens County 66,537 DISTRICT TOTAL 97,408 PERCENT VARIATION -3.126 DISTRICT 10 Area Population Abbeville County Abbeville No. 1 3,012 Abbeville No. 2 2,937 Abbeville No. 3 2,283 Abbeville No. 4 1,400 Antreville 1,753 Calhoun Falls 2,720 Cold Springs 1,342 Due West 2,647 Keowee 2,004 Lebanon 1,038 Lowndesville 1,540 Greenwood County Airport 1,723 Bradley 318 Callison 1,540 Civic Center 2,155 Cokesbury 1,746 Coronaca 1,870 Emerald 2,256 Epworth 983 Georgetown 1,461 Greenwood High 1,503 Greenwood No. 1 1,947 Greenwood No. 2 2,403 Greenwood No. 3 3,113 Greenwood No. 4 1,523 Greenwood No. 5 1,483 Greenwood No. 6 3,392 Greenwood No. 7 2,562 Greenwood No. 8 1,370 Laco 2,215 Liberty 1,677 Lower Lake 1,072 Marshall Oaks 1,769 Maxwellton Pike Tract 9704 Blocks: 4015, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4048, 4055 227 Maxwellton Pike Subtotal 227 Merrywood 2,329 New Market 1,616 Newcastle 1,298 Ninety-Six 1,360 Ninety-Six Mill 2,409 Pinecrest 1,474 Riley 372 Rutherford 1,241 Sandridge 1,074 Stonewood 1,880 Troy 215 Verdery 1,817 Ware Shoals 1,154 McCormick County Bethany 455 McCormick No. 1 3,588 Mt. Carmel Tract 9201 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1048, 1049, 1050, 1060, 1061, 1062, 1063, 1064, 1065, 1077, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, 1097, 1098, 1099, 1100, 1101, 1105, 1132, 1134, 1135 182 Mt. Carmel Subtotal 182 Willington Tract 9201 Blocks: 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1066, 1067, 1068, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1093, 1095, 1096, 1106, 1107, 1108, 1109, 1110, 1111, 1113, 1114, 1115, 1117, 1129, 1130, 1133, 1158, 1159, 1160, 1161, 1162, 1163, 1166 201 Willington Subtotal 201 Saluda County Centennial 810 Fruit Hill 1,065 Higgins-Zoar 1,394 Hollywood 1,684 Mayson 639 Saluda No. 1 3,058 Saluda No. 2 2,281 DISTRICT TOTAL 96,580 PERCENT VARIATION -3.949 DISTRICT 11 Area Population Spartanburg County Arcadia Elementary 2,634 Arrowood Baptist 1,027 Bethany Baptist 3,217 Boiling Springs 9th Grade 4,639 Boiling Springs Elementary 4,573 Boiling Springs High School 2,153 Boiling Springs Intermediate 4,973 Boiling Springs Jr. High 1,952 C.C. Woodson Recreation Center 2,241 Chapman Elementary Tract 214.02 Blocks: 1010, 1012, 1013, 1014, 1015, 3003, 3004, 3008, 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041 619 Tract 218.02 Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 990 Chapman Elementary Subtotal 1,609 Chapman High School 4,170 Chesnee Senior Center 3,729 Cleveland Elementary 4,501 Colley Springs Baptist 4,043 Cornerstone Baptist 2,149 Ebenezer Baptist 1,526 Hayne Baptist 6,189 Hendrix Elementary 5,535 Inman Mills Baptist 3,883 Jesse Bobo Elementary 2,725 Lake Bowen Baptist 5,419 Mountain View Baptist 1,980 Mt. Moriah Baptist 2,245 Mt. Zion Full Gospel Baptist 1,265 Oakland Elementary 2,734 Park Hills Elementary 1,585 Powell Saxon Una Fire Station 2,629 Silverhill Methodist Church 936 Southside Baptist 2,169 Swofford Career Center 4,567 Trinity Methodist 2,393 Una Fire Station 1,377 Whitlock Jr. High Tract 214.02 Blocks: 1004, 1005, 1006, 1007, 1008, 1009 826 Whitlock Jr. High Subtotal 826 Woodland Heights Recreation Center 3,196 DISTRICT TOTAL 100,789 PERCENT VARIATION 0.237 DISTRICT 12 Area Population Greenville County Asheton Lakes 3,488 Canebrake 3,560 Circle Creek 2,590 Feaster 2,160 Granite Creek 3,094 Oakview 3,928 Pelham Falls 1,502 Rolling Green 1,827 Sparrows Point 2,584 Stonehaven 2,304 Sugar Creek 2,838 Thornblade 4,432 Spartanburg County Abner Creek Baptist 1,526 Anderson Mill Elementary 5,456 Beech Springs Intermediate 3,058 Bethany Wesleyan 3,238 Cedar Grove Baptist 2,215 Fairforest Middle School 4,594 Grace Baptist 2,572 Lyman Town Hall 4,365 North Spartanburg Fire Station 3,815 Pelham Fire Station 1,773 Poplar Springs Fire Station 2,985 Reidville Elementary 4,231 Reidville Fire Station 5,480 Roebuck Bethlehem 1,841 Startex Fire Station 1,737 Travelers Rest Baptist 4,755 Victor Mill Methodist 3,909 Wellford Fire Station 3,754 West Side Baptist 3,564 West View Elementary 4,991 DISTRICT TOTAL 104,166 PERCENT VARIATION 3.595 DISTRICT 13 Area Population Greenville County Bells Crossing 3,631 Graze Branch 1,935 Kilgore Farms 2,977 Walnut Springs 3,838 Spartanburg County Beaumont Methodist 1,186 Ben Avon Methodist-Mt. Sinai Baptist 4,500 Canaan Baptist 1,724 Cannons Elementary 1,702 Cavins Hobbysville 1,479 Chapman Elementary Tract 214.02 Blocks: 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3039 1,029 Tract 214.03 Blocks: 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1027, 1028, 1029 368 Chapman Elementary Subtotal 1,397 Cliffdale Elementary 1,416 Converse Fire Station 1,936 Croft Baptist 1,892 Cross Anchor Fire Station 1,311 Cudd Memorial 2,298 Daniel Morgan Technology Center 1,563 Drayton Fire Station 2,721 E.P. Todd Elementary 3,594 Eastside Baptist 1,708 Enoree First Baptist 2,314 Gable Middle School 3,978 Glendale Fire Station 2,278 Jesse Boyd Elementary 2,474 Mt. Calvary Presbyterian 5,021 Pacolet Town Hall 1,241 Pauline Gleen Springs Elementary 1,599 Pine Street Elementary 1,563 R.D. Anderson Vocational 2,091 Roebuck Elementary 3,922 Spartanburg High School 3,069 T.W. Edwards Recreation Center 2,386 White Stone Methodist 1,297 Whitlock Jr. High Tract 214.01 Blocks: 1023 0 Tract 214.02 Blocks: 1000, 1001, 1002, 1003, 1011, 1016, 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2023, 2024, 2025, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3005, 3006, 3028 812 Tract 214.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1023, 1024, 1025, 1026 932 Whitlock Jr. High Subtotal 1,744 Woodruff American Legion 1,133 Woodruff Armory Drive Fire Stations 2,282 Woodruff Fire Station 1,816 Woodruff Town Hall 3,541 Union County Bonham 1,726 Buffalo Box 1 1,422 Cross Keys 1,283 East Buffalo 584 Jonesville Box 1 1,628 Jonesville Box 2 1,946 Putnam 1,039 Union Ward 1 Box 1 1,039 Union Ward 1 Box 2 1,798 Union Ward 2 1,392 Union Ward 3 1,288 Union Ward 4 Box 1 1,500 Union Ward 4 Box 2 723 West Springs 432 DISTRICT TOTAL 104,357 PERCENT VARIATION 3.785 DISTRICT 14 Area Population Cherokee County 55,342 Spartanburg County Carlisle Fosters Home 2,677 Cherokee Springs Fire Station 2,426 Cowpens Depot Museum 2,069 Cowpens Fire Station 2,891 Mayo Elementary 3,022 Union County Adamsburg 1,051 Kelton 1,450 Lockhart 1,061 Monarch Box 1 Tract 303 Blocks: 1000, 1001, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038 1,150 Tract 304 Blocks: 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5012, 5013, 5014, 5017, 5018, 5019, 5021, 5022, 5035, 5037, 5050, 5051, 5052, 5053, 5054 760 Tract 305 Blocks: 1021, 1029 3 Monarch Box 1 Subtotal 1,913 York County Bethany 3,151 Bethel No. 1 1,739 Bethel School 3,210 Bowling Green 2,362 Clover No. 1 5,335 Clover No. 2 4,139 Cotton Belt 2,701 Hickory Grove 1,535 Mill Creek 1,564 Pole Branch Tract 617.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1014, 1021, 1022, 1024, 1025, 1026, 1027, 1040 968 Pole Branch Subtotal 968 Sharon 2,050 Smyrna 1,126 Wylie 1,513 DISTRICT TOTAL 105,295 PERCENT VARIATION 4.718 DISTRICT 15 Area Population York County Adnah 1,166 Airport 2,338 Allison Creek-Mt. Gallant 3,261 Anderson Road 5,953 Bethel No. 2 2,209 Dobys Bridge Tract 611.04 Blocks: 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1010, 2031, 2035 1,166 Dobys Bridge Subtotal 1,166 Ebenezer 1,556 Ebinport 3,700 Fairgrounds 5,219 Fewell Park 1,508 Fort Mill No. 2 2,643 Friendship 927 Harvest 1,536 Highland Park 2,107 Hollis Lakes 2,994 Hopewell 1,294 Independence 1,415 India Hook 1,549 Lakeshore 4,202 Lakewood 1,961 Laurel Creek 1,505 Lesslie Tract 612.02 Blocks: 1030 573 Tract 612.03 Blocks: 1000, 1001, 1005, 1006 478 Lesslie Subtotal 1,051 Manchester 1,872 Mt. Gallant 1,860 Neelys Creek 1,667 New Home 3,198 Newport 1,726 Northernwestern 2,813 Northside 2,511 Oak Ridge 3,554 Oakwood 2,861 Old Pointe 2,117 Palmetto 1,903 Pole Branch Tract 617.07 Blocks: 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2053 913 Pole Branch Subtotal 913 Rock Hill No. 4 3,570 Rock Hill No. 5 2,467 Rock Hill No. 7 4,206 Rosewood 5,382 Shoreline 2,842 Springdale 1,981 Tirzah 3,060 Tools Fork 1,810 University 1,861 DISTRICT TOTAL 105,434 PERCENT VARIATION 4.856 DISTRICT 16 Area Population Lancaster County Antioch 1,284 Belair 3,765 Belair No. 2 5,077 Camp Creek 1,247 Chesterfield Ave 2,235 Douglas 2,794 Dwight 2,602 Elgin 2,315 Erwin Farm 2,763 Gooch's Cross Road 4,578 Hyde Park 2,685 Jacksonham 2,147 Lancaster East 3,066 Lancaster West 1,735 Lynwood Drive 3,548 Midway Tract 101 Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2043, 2065, 2067, 2077 132 Midway Subtotal 132 Pleasant Valley 4,833 Pleasant Valley No. 2 4,630 Rich Hill 1,403 Riverside 2,343 Spring Hill 3,251 Unity 1,704 Van Wyck 1,422 Wylie Park 2,491 York County Carolina 1,532 Dobys Bridge Tract 611.04 Blocks: 1003, 1004, 1005, 2000, 2001, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034 821 Dobys Bridge Subtotal 821 Fort Mill No. 1 3,549 Fort Mill No. 3 2,930 Fort Mill No. 4 2,121 Fort Mill No. 5 2,126 Fort Mill No. 6 2,156 Gold Hill 2,102 Nation Ford 2,044 Orchard Park 5,055 Pleasant Road 1,695 Riverview 2,010 Springfield 1,302 Stateline 2,549 Steele Creek 2,819 Tega Cay 1,592 Waterstone 2,512 Windjammer 2,396 DISTRICT TOTAL 105,361 PERCENT VARIATION 4.784 DISTRICT 17 Area Population Chester County 33,140 Fairfield County 23,956 York County Bullocks Creek 605 Cannon Mill 2,699 Catawba 4,359 Delphia 2,997 Edgewood 3,038 Ferry Branch 1,812 Filbert 2,775 Lesslie Tract 612.02 Blocks: 1034, 1035, 1036, 1039 224 Tract 612.03 Blocks: 2001, 2002, 2007, 2008, 2009, 2010, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2033, 2034 918 Lesslie Subtotal 1,142 McConnells 2,275 Mt. Holly 4,065 Ogden 3,042 Rock Hill No. 2 2,510 Rock Hill No. 3 3,076 Rock Hill No. 6 2,321 Rock Hill No. 8 1,636 Six Mile 1,728 York No. 1 3,213 York No. 2 4,642 DISTRICT TOTAL 105,031 PERCENT VARIATION 4.455 DISTRICT 18 Area Population Lexington County Amicks Ferry 3,707 Beulah Church 2,277 Bush River 2,270 Chapin 3,654 Dreher Island 1,401 Dutchman Shores 2,314 Faith Church 3,816 Irmo 3,105 Lake Murray No. 1 2,430 Lake Murray No. 2 TractTract 210.21 Blocks: 0003, 0004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 945 Tract 210.22 Blocks: 1007, 1031, 1032 98 Lake Murray No. 2 Subtotal 1,043 Lexington No. 1 3,982 Lexington No. 3 3,696 Lincreek 2,659 Midway 1,572 Mount Horeb 2,402 Old Lexington 3,152 Park Road 1 3,850 Pilgrim Church 3,767 Providence Church 2,792 Ridge Road Tract 213.03 Blocks: 0005, 0006, 0007, 0008, 0009, 0010, 0015, 0016, 0017, 0018, 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058 981 Ridge Road Subtotal 981 St. Michaels 2,541 Newberry County 37,508 Union County Black Rock 559 Carlisle 817 Excelsior 2,301 Monarch Box 1 Tract 305 Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1033, 1034, 1085 180 Monarch Box 1 Subtotal 180 Monarch Box 2 738 Santuck 1,091 DISTRICT TOTAL 100,605 PERCENT VARIATION 0.054 DISTRICT 19 Area Population Richland County Ardincaple 430 Beatty Road 2,055 Blythewood #3 2,034 College Place 2,668 Dennyside 1,136 Fairlawn 4,445 Fairwold 1,165 Greenview 2,292 Harbison #1 3,805 Harbison #2 1,871 Keels 5,834 Killian 1,995 Kingswood 4,286 Lincolnshire 3,360 Meadowlake 3,410 Monticello 3,579 Parkridge 1,352 Pine Grove 2,857 Rice Creek 5,812 Ridgewood 965 Riverside 2,182 Riverwalk 3,760 Sandlapper Tract 101.02 Blocks: 1193, 1194, 1195, 1196, 1201, 1264, 1265, 1266 30 Tract 101.03 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2041, 2042 4,701 Sandlapper Subtotal 4,731 Spring Valley West 4,095 Valley State Park 3,320 Walden 7,768 Ward 20 2,424 Ward 21 Tract 1 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1043, 1044, 1045, 1046, 2000, 2001, 2002 1,992 Tract 109 Blocks: 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016 254 Ward 21 Subtotal 2,246 Ward 22 2,471 Ward 29 2,217 Ward 3 2,014 Ward 31 1,723 Ward 4 Tract 7 Blocks: 2003, 2008 0 Ward 4 Subtotal 0 Westminster 2,958 Whitewell 3,174 DISTRICT TOTAL 100,434 PERCENT VARIATION -0.116 DISTRICT 20 Area Population Lexington County Challedon 2,495 Coldstream 2,415 Gardendale 2,215 Grenadier 3,299 Murraywood 2,695 Quail Valley 2,709 Seven Oaks 2,411 Whitehall 2,859 Woodland Hills 2,600 Richland County Ballentine 3,554 Brandon Tract 116.03 Blocks: 2048 0 Tract 116.07 Blocks: 1011 0 Tract 116.08 Blocks: 1062, 1063, 1064 0 Brandon Subtotal 0 Dutch Fork #1 3,071 Dutch Fork #2 4,249 Friarsgate #1 2,959 Friarsgate #2 2,393 Hampton 2,856 Meadowfield 2,333 Oak Point 4,427 Old Friarsgate 1,652 Pennington Tract 116.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1048, 1049, 1050, 1051, 1052, 1053, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 2047 3,301 Tract 116.08 Blocks: 1058, 1059, 1060, 1061 0 Pennington Subtotal 3,301 River Springs 5,019 Skyland 1,945 South Beltline 2,714 Spring Hill 1,618 Springville 4,369 St. Andrews 1,938 Ward 1 6,059 Ward 10 2,176 Ward 11 2,289 Ward 12 2,034 Ward 13 2,786 Ward 14 2,038 Ward 30 1,297 Ward 4 Tract 5 Blocks: 2027, 2043, 2044, 2045, 2046, 2047, 2054, 2056, 2057, 2058 0 Tract 7 Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 1,736 Tract 10 Blocks: 3001, 3002, 3004, 3005, 3006, 3007, 3008 306 Ward 4 Subtotal 2,042 Ward 5 5,092 Woodlands 2,841 DISTRICT TOTAL 100,750 PERCENT VARIATION 0.198 DISTRICT 21 Area Population Richland County Bluff 3,547 Brandon Tract 116.07 Blocks: 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1074 3,381 Tract 116.08 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 2,811 Brandon Subtotal 6,192 Caughman Road 2,545 Dentsville 3,332 Eastover 3,742 Edgewood 2,894 Gadsden 2,597 Garners 1,532 Hopkins 3,832 Horrell Hill 3,823 Hunting Creek 730 Keenan 2,647 Lykesland 3,259 McEntire 1,148 Mill Creek 3,215 Oakwood 1,285 Olympia 7,173 Pennington Tract 116.03 Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046, 1047, 1054, 1055, 1056, 1057, 1058, 1059, 1069, 2029 676 Pennington Subtotal 676 Pine Lakes 4,214 Pinewood 2,419 Pontiac-Ward 26 14,503 Ward 15 1,297 Ward 16 1,531 Ward 17 1,911 Ward 18 2,207 Ward 19 2,194 Ward 2 1,017 Ward 21 Tract 109 Blocks: 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2034, 2036, 2037, 2046, 2048, 2049, 2051, 2052, 2053, 2056 903 Tract 110 Blocks: 1000, 1001, 1002, 1003 23 Ward 21 Subtotal 926 Ward 23 1,357 Ward 32 1,345 Ward 33 1,370 Ward 34 1,536 Ward 6 1,785 Ward 7 2,093 Ward 8 2,163 Ward 9 2,185 DISTRICT TOTAL 100,222 PERCENT VARIATION -0.327 DISTRICT 22 Area Population Kershaw County Elgin No. 5 2,067 Richland County Arcadia 2,142 Blythewood #1 1,465 Blythewood #2 2,317 Briarwood 3,990 Cooper 1,335 E. Forest Acres 1,526 Gregg Park 2,646 Kelley Mill 1,506 Lake Carolina 3,923 Longcreek 4,849 Midway 5,180 N. Forest Acres 1,997 North Springs #1 4,734 North springs #2 3,604 Parkway #1 8,518 Parkway #2 4,409 Polo Road 8,550 Ridgeview 7,104 Round Top 957 S. Forest Acres 1,984 Sandlapper Tract 101.03 Blocks: 3040, 3041, 3042, 3078, 3079 437 Sandlapper Subtotal 437 Satchelford 1,775 Spring Valley 3,058 Trenholm Road 1,183 Valhalla 3,772 Ward 24 1,142 Ward 25 2,104 Wildewood 3,528 Woodfield 5,185 DISTRICT TOTAL 96,987 PERCENT VARIATION -3.544 DISTRICT 23 Area Population Lexington County Batesburg 3,046 Bethany 6,303 Boiling Springs 5,322 Boiling Springs South 4,428 Cedarcrest 2,242 Congaree No. 1 3,234 Congaree No. 2 1,388 Cromer 2,058 Edmund 2,243 Emmanuel Church 3,393 Fairview 1,562 Gaston 1 2,547 Gaston 2 3,530 Hollow Creek Tract 213.04 Blocks: 2076, 2082, 2083 105 Hollow Creek Subtotal 105 Kitti Wake 2,816 Leesville 3,552 Lexington No. 4 4,901 Mims 1,701 Oakwood 3,317 Old Barnwell Road 2,774 Pelion No. 1 2,753 Pelion No. 2 Tract 209.03 Blocks: 2060, 2061, 2062, 2064, 2065, 2066, 2067, 2068, 2088, 2089, 2090 56 Tract 209.04 Blocks: 1002, 1003, 1004, 1005, 1006, 2006, 2007, 2008, 2018, 2020, 2021, 2022, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2055, 2060, 2063 594 Tract 209.05 Blocks: 1079 47 Pelion No. 2 Subtotal 697 Pond Branch 5,072 Red Bank 4,633 Red Bank South 1-2 6,205 Ridge Road Tract 213.04 Blocks: 2084 48 Tract 214.04 Blocks: 1009, 1010, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1068, 1069, 1070, 1087 375 Ridge Road Subtotal 423 Saint Davids 3,549 Sand Hill 3,542 Sharpe's Hill 3,853 Springdale 2,664 Springdale South 1,148 White Knoll 3,142 DISTRICT TOTAL 98,143 PERCENT VARIATION -2.395 DISTRICT 24 Area Population Aiken County Aiken #1 1,482 Aiken #47 1,482 Aiken #5 Tract 213 Blocks: 1106, 1107, 1108, 1109, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1127, 1128, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144 103 Tract 214 Blocks: 1050, 1052, 1053, 1054, 1055, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1110 145 Tract 215 Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 61 Aiken #5 Subtotal 309 Aiken #6 1,528 Anderson Pond #69 1,402 Beech Island 2,583 Belvedere #62 2,042 Belvedere #9 2,771 Carolina Heights 2,222 Cedar Creek #64 1,644 College Acres 2,420 Couchton 2,126 Fox Creek #58 1,931 Fox Creek #73 1,641 Gem Lakes 3,121 Gloverville 1,908 Hammond 3,019 Hitchcock #66 1,525 Hollow Creek 1,368 Jackson 2,463 Levels 2,938 Levels #72 Tract 215 Blocks: 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053 1,046 Tract 216.02 Blocks: 2013, 2014, 2015, 2016, 2042, 2043 124 Levels #72 Subtotal 1,170 Millbrook 2,470 Montmorenci #22 3,548 New Ellenton 2,067 North Augusta #25 2,417 North Augusta #26 2,679 North Augusta #27 2,008 North Augusta #28 1,414 North Augusta #29 1,773 North Augusta #54 2,004 North Augusta #55 1,310 North Augusta #67 1,463 North Augusta #68 1,950 Pine Forest 2,219 Redds Branch 2,333 Sandstone #70 3,128 Shaws Fork 872 Silver Bluff 2,979 Six Points #35 Tract 213 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3050, 3051, 3052, 3053, 3054, 3055, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4058, 4059, 4060, 4062, 4065, 4066, 4067, 4068, 4070 2,203 Tract 214 Blocks: 4038 0 Six Points #35 Subtotal 2,203 Sleepy Hollow #65 2,240 South Aiken #75 2,189 South Aiken #76 1,855 SRS 0 Talatha 2,207 Warrenville 2,674 Windsor 4,076 DISTRICT TOTAL 97,173 PERCENT VARIATION -3.359 DISTRICT 25 Area Population Aiken County Ascauga Lake 2,721 Bath 1,712 Belvedere #44 2,266 Belvedere #74 1,131 Breezy Hill 3,031 Clearwater 1,450 Eureka 2,418 Graniteville 2,074 Langley 2,672 Lynwood 1,634 Midland Valley #51 1,464 Midland Valley #71 2,441 Misty Lakes 2,629 Six Points #35 Tract 203.02 Blocks: 2023, 2061 0 Tract 213 Blocks: 4007, 4008, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4054, 4055, 4056, 4057, 4061, 4063, 4064, 4069 876 Six Points #35 Subtotal 876 Vaucluse 1,688 Willow Springs 2,503 Edgefield County 26,985 Lexington County Barr Road 1-2 4,475 Gilbert 3,262 Hollow Creek Tract 213.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2070, 2071, 2073, 2074, 2075, 2077, 2078, 2079, 2080, 2081 2,977 Hollow Creek Subtotal 2,977 Lake Murray No. 2 Tract 210.22 Blocks: 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033 2,136 Lake Murray No. 2 Subtotal 2,136 Lexington No. 2 3,314 Ridge Road Tract 213.03 Blocks: 1055, 1056 14 Tract 213.04 Blocks: 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2045, 2046, 2047, 2048, 2049, 2050, 2068, 2069, 2072, 2085 634 Tract 214.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1039, 1060, 1088 554 Ridge Road Subtotal 1,202 Round Hill 4,526 Summit 2,127 McCormick County Clarks Hill 806 McCormick No. 2 1,472 Modoc 216 Mt. Carmel Tract 9201 Blocks: 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1102, 1103, 1104, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1164, 1312, 1313 133 Mt. Carmel Subtotal 133 Parksville 278 Plum Branch 1,186 Savannah 1,549 Willington Tract 9201 Blocks: 1146, 1147, 1148, 1149, 1150, 1151, 1155, 1156, 1157, 1165, 1167, 1168, 1169, 1170, 1171, 1301 167 Willington Subtotal 167 Saluda County Clyde 400 Delmar 603 Holly 1,156 Holstons 1,501 Mt. Willing 405 Pleasant Cross 330 Pleasant Grove 829 Richland 963 Sardis 753 Ward 725 DISTRICT TOTAL 97,186 PERCENT VARIATION -3.347 DISTRICT 26 Area Population Aiken County Aiken #2 1,849 Aiken #3 2,937 Aiken #4 1,144 Aiken #5 Tract 213 Blocks: 1067, 1068, 1096, 1097, 1098, 1099, 1100, 1110, 1111, 1112, 1113, 1114, 1115, 1116 18 Tract 214 Blocks: 1041, 1042, 1043, 1044, 1051, 1056, 1088, 1089, 1090, 1103, 1104, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1122, 1123 102 Tract 215 Blocks: 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1023, 1024, 1025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3038, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4026, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4044 1,144 Tract 216.01 Blocks: 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074 136 Aiken #5 Subtotal 1,400 China Springs 2,832 Levels #72 Tract 215 Blocks: 4000, 4001, 4002, 4022, 4023, 4024, 4027, 4040, 4041, 4042, 4043, 4045, 4046 70 Levels #72 Subtotal 70 Monetta 1,959 New Holland 1,317 Oak Grove 1,696 Perry 1,253 Salley 991 Shiloh 2,711 Six Points #46 2,221 Tabernacle 1,067 Wagner 3,155 Ward 2,351 White Pond 1,263 Calhoun County Bethel 1,412 Center Hill 1,659 Fall Branch 732 Sandy Run 2,399 Lexington County Cayce 2A 2,180 Cayce No. 1 2,654 Cayce No. 2 3,082 Cayce No. 3 1,096 Chalk Hill 5,111 Edenwood 2,782 Hook's Store 3,790 Leaphart Road 2,443 Mack-Edisto 1,300 Mt. Hebron 2,040 Pelion No. 2 Tract 209.03 Blocks: 2002, 2039, 2040, 2041, 2042, 2045, 2048, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2063, 2069, 2070, 2079 802 Tract 209.04 Blocks: 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1039, 1041, 1042, 1049, 1083, 2002, 2003, 2004, 2005, 2023, 2024, 2025, 2050, 2052, 2053, 2054, 2056, 2057, 2058, 2061, 2062 1,153 Pelion No. 2 Subtotal 1,955 Pine Ridge 1-2 5,516 Pineview 2,959 Quail Hollow 2,465 Saluda River 3,422 Sandy Run 1,514 Swansea No. 1 2,071 Swansea No. 2 2,880 West Columbia No. 1 1,825 West Columbia No. 2 2,031 West Columbia No. 3 985 West Columbia No. 4 2,868 Westover 2,151 Saluda County Ridge Spring-Monetta 1,279 DISTRICT TOTAL 96,817 PERCENT VARIATION -3.714 DISTRICT 27 Area Population Chesterfield County Angelus-Cararrh 1,134 Bay Springs 618 Black Creek 897 Brocks Mill 2,763 Center Grove-Winzo 2,035 Cheraw No. 1 2,032 Cheraw No. 2 1,747 Cheraw No. 3 3,261 Cheraw No. 4 2,460 Courthouse 3,200 Dudley-Mangum 1,741 Grants Mill 2,075 Jefferson 3,078 Mcbee 2,515 Middendorf 1,492 Mt. Croghan 642 Ousleydale 1,247 Pageland No. 1 3,656 Pageland No. 2 3,064 Patrick 1,322 Pee Dee 461 Ruby 1,756 Shiloh 924 Snow Hill-Vaughn 1,034 Kershaw County Airport 1,985 Antioch 1,286 Bethune 1,868 Buffalo 1,668 Camden No. 1 1,995 Camden No. 2 487 Camden No. 3 954 Camden No. 4 1,305 Camden No. 5 1,041 Camden No. 5-A 764 Camden No. 6 550 Cassatt 2,542 Cherlotte Thompson 2,051 East Camden-Hermitage 877 Gates Ford 529 Liberty Hill 503 Lugoff No. 1 1,898 Malvern Hill 2,232 Rabon's Crossroads 2,521 Riverdale 1,611 Salt Pond 1,950 Shaylor's Hill 1,125 Springdale 1,961 Westville 2,719 Whites Gardens 2,553 Lancaster County Carmel 852 Heath Springs 1,856 Kershaw North 2,955 Kershaw South 2,050 Midway Tract 101 Blocks: 2025, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2066, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2078, 2079, 2080, 2081 163 Tract 102 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1048, 1049, 1051, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1113, 1127, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046 2,731 Midway Subtotal 2,894 Pleasant Hill 1,995 DISTRICT TOTAL 96,731 PERCENT VARIATION -3.799 DISTRICT 28 Area Population Dillon County Bermuda 528 Floydale 917 Fork 677 Gaddy's Mill 402 Kemper 886 Lake View 2,075 Horry County Adrian 3,841 Allsbrook 1,105 Atlantic Beach 369 Bayboro 2,013 Brooksville 3,816 Cedar Grove 1,427 Cherry Grove 1 2,485 Cherry Grove 2 1,387 Cresent 2,320 Daisy 2,032 Dog Bluff 1,655 Dogwood 1,938 Dunes 3 1,020 East Lorris 3,860 Ebenezer 1,726 Floyds 863 Four Mile 2,918 Green Sea 1,644 Gurley 401 Hickory Hill 267 Horry 1,425 Jamestown 4,545 Jerigan's Crossroads 1,157 Jordanville 918 Joyner Swamp 683 Juniper Bay 2,953 Leon 1,846 Little River 1 1,934 Little River 2 3,389 Little River 3 1,942 Live Oak 855 Mt. Olive 913 Mt. Vernon 941 Nixon's Cross Roads 1 5,094 Nixon's Cross Roads 2 2,143 Norton 262 Ocean Drive 1 2,077 Ocean Drive 2 3,025 Pleasant View 449 Racepath #1 1,731 Racepath #2 2,091 Red Bluff 1,219 Shell 1,379 Spring Branch 318 Sweet Home 1,476 Taylorsville 642 Tilly Swamp 1,180 Wampee 2,564 West Lorris 1,513 White Oak 1,077 Windy Hill 1 1,673 Windy Hill 2 1,445 DISTRICT TOTAL 97,431 PERCENT VARIATION -3.103 DISTRICT 29 Area Population Chesterfield County Cash 1,580 Darlington County Antioch 2,820 Auburn 948 Bethel 1,081 Black Creek-Clyde 2,068 Burnt Branch 1,100 Darlington No. 1 437 Darlington No. 2 2,336 Darlington No. 3 4,014 Darlington No. 4 2,206 Darlington No. 5 2,649 Darlington No. 6 2,895 Dovesville 2,325 Hartsville No. 1 2,005 Hartsville No. 4 1,556 Hartsville No. 5 3,172 Hartsville No. 6 2,352 Hartsville No. 7 2,052 Hartsville No. 8 3,988 Hartsville No. 9 2,858 Indian Branch 1,339 Kellytown 2,199 Lamar No. 1 1,209 Lamar No. 2 2,335 Lydia 1,054 Mechanicsville 2,727 New Market 1,611 Society Hill 1,089 Swift Creek 1,478 Lee County Bishopville No. 1 2,762 Bishopville No. 2 1,054 Bishopville No. 4 1,767 Cypress 769 Elliott 638 Lynchburg 940 Manville Tract 9203.02 Blocks: 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4054, 4072, 4073, 4075, 4076, 4077, 4078, 4079 819 Tract 9205 Blocks: 1020, 1021, 1022, 1023, 1024, 1026 202 Manville Subtotal 1,021 Mt. Clio 323 S Lynchburg 653 St. Charles 1,301 Marlboro County Adamsville 636 Blenheim 436 Brightsville 966 Brownsville 511 East Bennettsville 2,821 East McColl 1,218 McColl 2,290 North Bennettsville 5,236 Quicks X Roads 3,044 Red Hill 2,017 South Bennettsville 1,780 Wallace 1,940 West Bennettsville 3,211 DISTRICT TOTAL 96,817 PERCENT VARIATION -3.714 DISTRICT 30 Area Population Dillon County Carolina 557 East Dillon 2,678 Hamer 1,646 Latta 4,129 Little Rock 1,092 Manning 649 Minturn 297 Mt. Calvary 3,890 New Holly 611 Oak Grove 1,682 Oakland 1,703 Pleasant Hill 363 South Dillon 3,374 West Dillon 3,906 Florence County Brookgreen 1,044 Florence Ward 1 1,891 Florence Ward 10 1,272 Florence Ward 15 940 Florence Ward 2 2,120 Florence Ward 3 2,237 Florence Ward 4 Tract 10 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1014, 1015 133 Florence Ward 4 Subtotal 133 Florence Ward 9 2,437 Gilbert 3,635 Mars Bluff No. 1 5,062 Mars Bluff No. 2 2,146 Mill Branch 890 Pamplico No. 2 1,283 Quinby 1,458 Spaulding 1,459 Horry County Aynor 2,167 Cool Springs 769 Galivants Ferry 257 Methodist Rehobeth 752 Mill Swamp 415 Poplar Hill 1,246 Marion County 33,062 Marlboro County Clio 2,242 Tatum 585 DISTRICT TOTAL 96,079 PERCENT VARIATION -4.447 DISTRICT 31 Area Population Darlington County High Hill 4,017 Palmetto 3,207 Florence County Back Swamp 1,204 Claussen 2,741 Coles Crossroads 3,699 Cowards No. 1 1,470 Cowards No. 2 1,760 Delmae No. 1 3,892 Delmae No. 2 2,466 Ebenezer No. 1 4,557 Ebenezer No. 2 3,131 Ebenezer No. 3 1,510 Effingham 1,841 Elim-Glenwood 2,642 Evergreen 1,605 Florence Ward 11 1,492 Florence Ward 12 3,405 Florence Ward 14 2,830 Florence Ward 4 Tract 10 Blocks: 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047 1,090 Florence Ward 4 Subtotal 1,090 Florence Ward 5 1,861 Florence Ward 6 1,122 Florence Ward 7 2,896 Florence Ward 8 2,397 Friendfield 848 Greenwood 2,859 Hannah 1,102 High Hill 826 Johnsonville 3,640 Kingsburg-Stone 1,474 Leo 588 McAllister Mill 1,268 Oak Grove-Sardis 1,749 Pamplico No. 1 1,702 Prospect 664 Salem 971 Savannah Grove 5,364 Scranton 1,670 South Florence 1 3,901 South Florence 2 3,158 Tans Bay 2,932 Timmonsville 2 Tract 15.04 Blocks: 1012, 1013, 1038, 1039, 1040, 1041, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3025, 3026, 3027, 3028, 3029 464 Timmonsville 2 Subtotal 464 Vox 1,166 West Florence 1 3,456 West Florence 2 2,117 DISTRICT TOTAL 98,754 PERCENT VARIATION -1.787 DISTRICT 32 Area Population Berkeley County Alvin 1,304 Eadytown 937 Jamestown 818 Russellville 2,047 Shulerville 477 St. Stephen No. 1 2,421 St. Stephen No. 2 2,351 Florence County Lake City No. 1 2,252 Lake City No. 2 1,837 Lake City No. 3 2,358 Lake City No. 4 3,346 Georgetown County Andrews 2,743 Andrews Outside 1,702 Bethel 1,731 Black River 2,331 Brown's Ferry 2,210 Carver's Ferry 310 Cedar Creek 781 Choppee 1,465 Dreamkeepers 1,561 Folly Grove 1,228 Georgetown No. 1 1,052 Georgetown No. 3 2,708 Georgetown No. 4 730 Georgetown No. 5 2,623 Kensington 1,468 Myersville 633 Pee Dee 760 Penny Royal 1,060 Plantersville 964 Pleasant Hill 1,412 Potato Bed Ferry 844 Sampit 1,463 Santee Tract 9208 Blocks: 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2156, 2157, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2220, 2226, 2227, 2228, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3211, 3212, 3213, 3304, 3305, 3306, 3309, 3310, 3311, 3312, 3313, 3326 1,582 Santee Subtotal 1,582 Spring Gully 2,960 Winyah Bay 1,335 Horry County Brownway 2,147 Inland 517 Pawleys Swamp 1,003 Port Harrelson 909 Williamsburg County 34,423 DISTRICT TOTAL 96,803 PERCENT VARIATION -3.727 DISTRICT 33 Area Population Horry County Carolina Forest 1 3,634 Carolina Forest 2 2,628 Coastal Carolina 3,571 Coastal Lane 1 1,441 Coastal Lane 2 3,379 Dunes 1 2,287 Dunes 2 1,517 East Conway 1,559 Emerald Forest 1 6,312 Emerald Forest 2 3,701 Emerald Forest 3 4,732 Forestbrook 3,422 Hickory Grove 2,152 Homewood 1,769 Jackson Bluff 925 Jet Port 1 2,692 Maple 1,713 Myrtle Trace 1,444 Myrtlewood 1 2,097 Myrtlewood 2 2,226 Myrtlewood 3 2,341 North Conway 1 1,657 North Conway 2 1,432 Ocean Forest 1 1,379 Ocean Forest 2 1,945 Ocean Forest 3 2,201 Palmetto Bays 3,971 Red Hill 1 3,232 Red Hill 2 2,968 Salem 2,487 Sea Oats 1 3,294 Sea Oats 2 4,357 Socastee 2 3,012 Socastee 3 3,654 Socastee 4 5,473 Toddville 1,745 West Conway 1,237 Wild Wing 3,627 DISTRICT TOTAL 103,213 PERCENT VARIATION 2.647 DISTRICT 34 Area Population Charleston County Awendaw Tract 50 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1204, 1205, 1206, 1207, 1208, 1210, 1211, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1298, 1299, 1300, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1349, 1350, 1351, 1352, 1353, 1355, 1357, 1358, 2024, 2026, 2029, 2030, 2031, 2038, 2113, 2114, 2115, 2116, 2118, 2120, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2134, 2135, 2136, 2138, 2139, 2140, 2141, 2142, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2394, 2395, 2396, 2410, 2411, 2412 1,609 Tract 9901 Blocks: 0005, 0006 0 Awendaw Subtotal 1,609 Christ Church 1,169 McClellanville 2,097 Mt. Pleasant 20 1,545 Mt. Pleasant 21 1,782 Mt. Pleasant 22 911 Mt. Pleasant 23 2,177 Mt. Pleasant 36 Tract 46.08 Blocks: 3046, 3047, 3048, 3049, 4079, 4081, 4090, 4104, 4114, 4115, 4116, 4119, 4122 0 Tract 46.09 Blocks: 2075, 2076, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2138 547 Mt. Pleasant 36 Subtotal 547 Mt. Pleasant 37 Tract 46.09 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1040, 1041, 1042, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2021, 2053, 2054, 2055, 2056, 2057, 2059, 2060, 2062, 2063, 2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2077, 2078, 2088, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2134, 2135, 2136, 2137, 2139, 2141 3,243 Tract 46.10 Blocks: 2004, 2005 0 Tract 50 Blocks: 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1178, 1179, 1180, 1181, 1182, 1183, 1212, 1213, 1214, 1215, 1218, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1241, 1242, 1347, 1348 210 Mt. Pleasant 37 Subtotal 3,453 Mt. Pleasant 38 1,806 Georgetown County Murrell's Inlet No. 1 2,876 Murrell's Inlet No. 2 2,480 Murrell's Inlet No. 3 1,013 Murrell's Inlet No. 4 1,562 Pawley's Island No. 1 2,913 Pawley's Island No. 2 3,689 Pawley's Island No. 3 2,293 Pawley's Island No. 4 2,501 Pawley's Island No. 5 2,962 Santee Tract 9208 Blocks: 2219, 3000, 3001, 3002, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3307, 3308, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334 213 Tract 9901 Blocks: 0015, 0016, 0017, 0018, 0019, 0020, 0021 0 Santee Subtotal 213 Horry County Burgess 1 4,138 Burgess 2 3,206 Burgess 3 2,629 Deerfield 3,274 Enterprise 3,923 Garden City 1 2,251 Garden City 2 1,460 Garden City 3 2,439 Garden City 4 1,385 Glenns Bay 2,845 Jet Port 2 2,382 Lake Park 8,605 Marlowe 3,400 Marlowe 2 3,253 Sea Winds 4,494 Socastee 1 5,425 Surfside 1 2,960 Surfside 2 857 Surfside 3 2,463 Surfside 4 2,561 DISTRICT TOTAL 103,548 PERCENT VARIATION 2.981 DISTRICT 35 Area Population Kershaw County Doby's Mill 3,029 Elgin No. 1 2,399 Elgin No. 2 2,140 Elgin No. 3 3,744 Elgin No. 4 3,081 Lugoff No. 2 2,641 Lugoff No. 3 2,073 Lugoff No. 4 1,548 Lee County Ashland/Stokes Bridge 781 Ashwood 961 Bishopville No. 3 1,090 Cedar Creek 503 Hickory Hill 517 Ionia 970 Manville Tract 9205 Blocks: 1025 111 Manville Subtotal 111 Rattlesnake Springs 511 Schrocks Mill/Lucknow 731 Spring Hill 955 St. Matthews 249 Turkey Creek 218 Woodrow 395 Richland County Estates 6,565 Pontiac 5,311 Sumter County Burns-Downs 1,251 Causeway Branch #1 1,917 Causeway Branch #2 1,094 Cherryvale 1,546 Dalzel #1 2,409 Dalzel #2 1,851 Delaine 2,372 Ebenezer #1 2,193 Ebenezer #2 2,263 Green Swamp #1 3,029 Green Swamp #2 1,350 Hillcrest 1,341 Horatio 812 Manchester Forest 2,396 McCray's Mill #1 1,853 Millwood 1,055 Oakland Plantation #1 2,006 Oakland Plantation #2 1,430 Palmetto Park 2,565 Pinewood 2,799 Rembert 3,679 Second Mill 2,264 Shaw 2,395 Spectrum 1,499 St. Paul 2,597 Sumter High #1 1,043 Swan Lake 1,533 Thomas Sumpter 1,774 Wilson Hall 2,184 DISTRICT TOTAL 97,023 PERCENT VARIATION -3.509 DISTRICT 36 Area Population Clarendon County 34,971 Darlington County Lake Swamp 2,066 Oates 1,488 Florence County Cartersville 1,250 Olanta 2,195 Timmonsville 1 2,546 Timmonsville 2 Tract 15.03 Blocks: 2032, 2033, 2034, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 539 Tract 15.04 Blocks: 3022, 3023, 3024 43 Tract 26 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4018, 4019, 4020, 4021, 4024, 4025, 4026, 4027 982 Timmonsville 2 Subtotal 1,564 Sumter County Bates 906 Birnie 1,458 Crosswell 2,408 Folsom Park 2,516 Furman 2,698 Hampton Park 1,040 Lemira 2,248 Loring 2,000 Magnolia-Harmony 1,356 Mayesville 772 Mayewood 1,987 McCray's Mill #2 2,300 Morris College 2,199 Mullberry 1,527 Oswego 1,709 Pocotaligo #1 3,212 Pocotaligo #2 2,378 Privateer 2,751 Salem 514 Salterstown 1,580 Savage-Glover 932 South Liberty 1,050 South Red Bay 1,425 St. John 1,835 Stone Hill 1,029 Sumter High #2 1,926 Sunset 1,889 Turkey Creek 1,984 Wilder 1,327 DISTRICT TOTAL 97,036 PERCENT VARIATION -3.496 DISTRICT 37 Area Population Berkeley County Bethera 309 Beverly Hills-Liberty Hall- Medway 9,206 Bonneau 1,819 Bonneau Beach 2,069 Cainhoy 2,184 Cordesville 1,809 Daniel Island No. 1 4,386 Daniel Island No. 2 4,976 Goose Creek No. 1 Tract 207.24 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1121, 1122, 1123, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 3,169 Tract 207.25 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 1,055 Tract 9801 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040 0 Goose Creek No. 1 Subtotal 4,224 Hanahan No. 3 2,979 Hanahan No. 4 4,443 Huger 1,776 Macbeth 1,371 Macedonia 2,828 Moncks Corner No. 1 2,932 Moncks Corner No. 2 2,664 Moncks Corner No. 3 3,214 Moncks Corner No. 4 3,788 Pimlico 2,301 Pinopolis 2,396 Wassamassaw No. 1 Tract 205.03 Blocks: 2033, 2042, 2043, 2047, 2070, 2073, 2074, 2075, 2076, 2077, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2103, 2104, 2105, 2106, 2107, 2109, 2110, 2118, 2119, 2120, 2121, 2122 779 Tract 207.11 Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1053, 1054, 1055, 1085, 1091, 1092 584 Wassamassaw No. 1 Subtotal 1,363 Wassamassaw No. 2 Tract 207.10 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1034, 1035 1,541 Wassamassaw No. 2 Subtotal 1,541 Whitesville 1-2 5,954 Charleston County Mt. Pleasant 17 3,331 Mt. Pleasant 26 745 Mt. Pleasant 27 3,055 Mt. Pleasant 28 1,615 Mt. Pleasant 30 2,598 Mt. Pleasant 31 1,894 Mt. Pleasant 32 2,954 Mt. Pleasant 33 3,945 Mt. Pleasant 34 1,903 Mt. Pleasant 35 5,412 Mt. Pleasant 36 Tract 46.08 Blocks: 3040, 3041, 4078, 4080, 4087, 4088, 4089, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4117, 4118, 4120, 4121 926 Mt. Pleasant 36 Subtotal 926 Mt. Pleasant 39 1,032 North Charleston 9 2,579 DISTRICT TOTAL 102,521 PERCENT VARIATION 1.959 DISTRICT 38 Area Population Berkeley County Sangree No. 1 Tract 207.14 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 1,646 Tract 207.16 Blocks: 3000, 3001, 3006 148 Sangree No. 1 Subtotal 1,794 Stratford No. 3 Tract 207.16 Blocks: 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 1,117 Tract 207.21 Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051 82 Stratford No. 3 Subtotal 1,199 Charleston County Ladson 4,331 Lincolnville 1,624 Dorchester County Ashborough East 1,609 Ashborough East 2 1,000 Bacons Bridge 2,623 Beech Hill 1,819 Beech Hill 2 1,501 Brandymill 895 Brandymill 2 2,022 Briarwood 2,074 Briarwood 2 1,462 Briarwood 3 1,054 Butternut 2,560 Central 2,015 Central 2 1,965 Clemson 1,959 Clemson 2 2,462 Clemson 3 2,923 Coastal 1,880 Coastal 2 2,150 Coastal 3 1,084 Coosaw 2,284 Coosaw 2 4,919 Cypress 3,559 Dorchester 2 1,128 Flowertown 2,529 Flowertown 2 2,367 Givhans 2 976 Greenhurst 1,609 Greenwave 2,167 Irongate 908 Irongate 2 895 Irongate 3 828 Knightsville 1,868 Lincoln 3,202 Miles/Jamison 2,804 Newington 1,529 Newington 2 1,004 North Summerville 2,412 Oakbrook 5,454 Sawmill Branch 1,868 Spann 1,732 Stallsville 1,331 Tranquil 1,201 Tranquil 2 3,876 Trolley 2,437 Tupperway 1,352 Tupperway 2 1,495 Windsor 1,959 DISTRICT TOTAL 103,698 PERCENT VARIATION 3.130 DISTRICT 39 Area Population Berkeley County Cross 3,598 Hilton Cross Roads 2,807 Lebanon 1,015 Calhoun County Cameron 986 Creston 317 Dixie 2,855 Fort Motte 380 Lone Star 1,299 Midway 421 Murph Hill 686 St. Matthews 2,029 Colleton County Berea 140 Canady's 741 Cottageville 3,740 Edisto 421 Horse Pen 1,002 Maple Cane 902 Peeples 1,212 Round O 1,028 Sidneys 619 Smoaks 1,244 Dorchester County Delemars 657 Four Hole 1,443 Givhans 1,295 Grover 1,162 Harleyville 1,011 Indian Field 807 Indian Field 2 1,268 Reevesville 1,399 Ridgeville 1,467 Ridgeville 2 2,328 Rosinville 1,920 Rosses 1,339 St. George No. 1 1,780 St. George No. 2 1,267 Orangeburg County Bethel 1,049 Bowman 1 1,967 Bowman 2 1,167 Branchville 1 1,479 Branchville 2 701 Cope 1,063 Cordova 1 2,326 Cordova 2 2,955 Edisto 1,593 Elloree 1 1,432 Elloree 2 1,096 Eutawville 1 2,013 Eutawville 2 2,764 Four Holes 863 Holly Hill 1 2,759 Holly Hill 2 2,721 Orangeburg Ward 3 2,102 Orangeburg Ward 4 2,618 Providence 1,544 Rowesville 961 Santee 1 1,876 Santee 2 1,840 Suburban 2 1,053 Suburban 3 2,201 Suburban 4 1,085 Suburban 5 2,244 Vance 2,076 Whittaker 1,793 DISTRICT TOTAL 95,926 PERCENT VARIATION -4.600 DISTRICT 40 Area Population Allendale County Allendale No. 1 2,096 Fairfax No. 1 882 Sycamore 678 Ulmer 274 Bamberg County 15,987 Barnwell County 22,621 Colleton County Ashton 156 Bells 417 Hudson Mill 893 Lodge 628 Peniel 838 Petits 319 Rice Patch 927 Ruffin 435 Sniders 1,018 Stokes 936 Walterboro No. 4 4,631 Williams 410 Wolfe Creek 661 Hampton County Brunson 1,113 Crocket-Miley 808 Hampton Cthse 2 2,048 Hampton No. 1 1,816 Rivers Mill 112 Orangeburg County Bolentown 2,173 Brookdale 1,672 Jamison 2,884 Limestone 1 2,746 Limestone 2 2,449 Neeses-Livingston 1,991 Nix 2,088 North 1 1,859 North 2 1,966 Norway 1,917 Orangeburg Ward 1 1,062 Orangeburg Ward 10 1,090 Orangeburg Ward 2 1,241 Orangeburg Ward 5 1,217 Orangeburg Ward 6 1,301 Orangeburg Ward 7 927 Orangeburg Ward 8 868 Orangeburg Ward 9 995 Pine Hill 1,727 Springfield 1,817 Suburban 1 1,781 Suburban 6 1,550 Suburban 7 2,380 Suburban 8 1,188 Suburban 9 2,271 DISTRICT TOTAL 103,864 PERCENT VARIATION 3.295 DISTRICT 41 Area Population Charleston County James Island 10 1,996 James Island 11 2,302 James Island 12 1,558 James Island 13 1,753 James Island 14 1,082 James Island 15 2,105 James Island 17 2,469 James Island 19 1,831 James Island 20 1,686 James Island 22 1,784 James Island 6 Tract 20.06 Blocks: 2023, 2024, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2053, 2054 634 James Island 6 Subtotal 634 James Island 8A 1,638 James Island 8B 2,458 James Island 9 1,868 Johns Island 2 3,401 Johns Island 3A 2,557 North Charleston 20 1,212 North Charleston 23 3,389 North Charleston 3 1,588 St. Andrews 1 Tract 30 Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1008, 1015, 1016, 1017, 1025, 1026, 1027, 1077, 1078, 1080, 1081 187 St. Andrews 1 Subtotal 187 St. Andrews 10 1,500 St. Andrews 11 1,029 St. Andrews 12 1,345 St. Andrews 13 1,468 St. Andrews 14 1,936 St. Andrews 16 1,292 St. Andrews 17 2,260 St. Andrews 18 Tract 26.12 Blocks: 5009, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5047, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5063, 5064 249 St. Andrews 18 Subtotal 249 St. Andrews 20 3,720 St. Andrews 21 1,391 St. Andrews 22 1,399 St. Andrews 23 1,485 St. Andrews 24 2,100 St. Andrews 26 1,871 St. Andrews 27 2,596 St. Andrews 28 2,386 St. Andrews 29 2,837 St. Andrews 30 2,744 St. Andrews 31 1,453 St. Andrews 32 1,479 St. Andrews 33 886 St. Andrews 34 2,883 St. Andrews 35 2,035 St. Andrews 36 2,049 St. Andrews 37 3,474 St. Andrews 4 1,551 St. Andrews 5 1,422 St. Andrews 6 Tract 28.02 Blocks: 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033 1,369 St. Andrews 6 Subtotal 1,369 St. Andrews 7 Tract 28.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3038, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3059, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3087, 3088, 3089, 3090, 3096, 3097, 3098, 3101, 3102, 3103 946 Tract 28.02 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1049, 1050, 1051, 1052, 1053, 1055, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2022 1,148 St. Andrews 7 Subtotal 2,094 Dorchester County Archdale 1,915 Archdale 2 2,076 Ashborough West 799 Ashborough West 2 1,432 Ashley River 2,186 Kings Grant 2,193 Kings Grant 2 2,094 Saul Dam 656 DISTRICT TOTAL 105,152 PERCENT VARIATION 4.576 DISTRICT 42 Area Population Charleston County Charleston 10 2,510 Charleston 11 2,392 Charleston 12 4,104 Charleston 13 1,269 Charleston 14 1,624 Charleston 15 2,422 Charleston 16 1,390 Charleston 17 1,151 Charleston 18 1,727 Charleston 19 945 Charleston 20 1,347 Charleston 21 1,225 Charleston 8 1,563 Charleston 9 1,240 Deer Park 2A Tract 31.14 Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2006, 2007, 2008, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009 3,345 Deer Park 2A Subtotal 3,345 Deer Park 2C 1,306 Deer Park 3 Tract 31.13 Blocks: 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035 2,333 Tract 31.14 Blocks: 1048 0 Deer Park 3 Subtotal 2,333 North Charleston 1 1,323 North Charleston 10 2,771 North Charleston 11 1,115 North Charleston 12 602 North Charleston 13 1,856 North Charleston 14 817 North Charleston 15 2,279 North Charleston 16 1,354 North Charleston 17 1,523 North Charleston 18 3,534 North Charleston 19 2,738 North Charleston 2 3,063 North Charleston 21 2,552 North Charleston 22 2,276 North Charleston 24 3,717 North Charleston 25 909 North Charleston 26 830 North Charleston 27 3,157 North Charleston 28 2,203 North Charleston 29 2,746 North Charleston 30 3,029 North Charleston 4 1,745 North Charleston 5 2,983 North Charleston 6 2,127 North Charleston 7 2,532 North Charleston 8 1,219 St. Andrews 1 Tract 29 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1040, 1041, 1042, 1043, 2000, 2001, 2053, 2054, 2109, 2110, 2111, 2112, 2113, 2114 683 St. Andrews 1 Subtotal 683 St. Andrews 15 1,927 St. Andrews 18 Tract 27.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1062, 1094, 1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1107 620 Tract 27.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1046, 1047, 1048, 1053, 1054, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035 1,814 St. Andrews 18 Subtotal 2,434 St. Andrews 19 410 St. Andrews 2 1,279 St. Andrews 25 2,060 St. Andrews 3 1,714 St. Andrews 6 Tract 28.02 Blocks: 2004, 2005, 2006, 2007, 2028 60 St. Andrews 6 Subtotal 60 St. Andrews 7 Tract 28.02 Blocks: 1000, 1001 87 St. Andrews 7 Subtotal 87 St. Andrews 8 1,278 St. Andrews 9 2,179 Dorchester County Patriot 2,876 DISTRICT TOTAL 103,880 PERCENT VARIATION 3.311 DISTRICT 43 Area Population Beaufort County Burton 2A 6,385 Burton 2B Tract 5.02 Blocks: 1090 0 Tract 5.03 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3058, 3059, 3060, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3093, 3094, 3095, 3096 1,796 Tract 8 Blocks: 2016, 2021, 2022, 2023, 2024 0 Burton 2B Subtotal 1,796 Lady's Island 1A 2,062 Lady's Island 1B 1,881 Lady's Island 2A 2,132 Lady's Island 2B 2,364 Lady's Island 3A 2,872 Lady's Island 3B 1,259 MO 1A 1,522 MO 1B 1,648 MO 2 1,874 Port Royal 1 1,813 Port Royal 2 2,018 St. Helena 1A 1,991 St. Helena 1B 1,782 St. Helena 1C 1,570 St. Helena 2A 1,497 St. Helena 2B 1,923 St. Helena 2C 718 Charleston County Awendaw Tract 50 Blocks: 1021, 1022, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1209, 1295, 1296, 1297, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1354, 1356 0 Tract 9901 Blocks: 0007, 0008 0 Awendaw Subtotal 0 Charleston 1 1,077 Charleston 2 915 Charleston 3 1,230 Charleston 4 1,507 Charleston 5 1,123 Charleston 6 1,876 Charleston 7 2,436 Edisto Island 1,879 Folly Beach 1 1,189 Folly Beach 2 1,448 Isle Of Palms 1A 1,159 Isle of Palms 1B 1,574 Isle of Palms 1C 1,439 James Island 1A 2,154 James Island 1B 1,200 James Island 3 1,152 James Island 5A 1,638 James Island 5B 874 James Island 6 Tract 20.05 Blocks: 2033, 2034, 2035, 2036, 2037, 2038, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2053, 2054, 2080, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3044, 3045, 3049, 3050, 3051, 3063 1,402 James Island 6 Subtotal 1,402 James Island 7 2,028 Kiawah Island 1,626 Mt. Pleasant 1 1,696 Mt. Pleasant 10 975 Mt. Pleasant 11 1,457 Mt. Pleasant 12 1,946 Mt. Pleasant 13 1,580 Mt. Pleasant 14 2,141 Mt. Pleasant 15 2,659 Mt. Pleasant 16 892 Mt. Pleasant 18 1,453 Mt. Pleasant 19 2,423 Mt. Pleasant 2 1,216 Mt. Pleasant 24 986 Mt. Pleasant 25 1,218 Mt. Pleasant 29 412 Mt. Pleasant 3 1,625 Mt. Pleasant 37 Tract 46.09 Blocks: 1036, 1038 0 Tract 50 Blocks: 1172, 1173, 1174, 1175, 1176, 1177, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1216, 1217, 1219, 1220, 1221, 1231, 1240 4 Tract 9901 Blocks: 0009, 0010, 0011 0 Mt. Pleasant 37 Subtotal 4 Mt. Pleasant 4 1,483 Mt. Pleasant 5 1,534 Mt. Pleasant 6 2,541 Mt. Pleasant 7 918 Mt. Pleasant 8 1,054 Mt. Pleasant 9 1,191 Sullivans Island 1,791 Town of Seabrook 1,738 Colleton County Edisto Beach 529 Jacksonboro Tract 9708 Blocks: 1090, 1091, 1092, 1093, 1094, 1109, 1110, 1111, 1117, 1119, 1121, 1123, 1124, 1125, 1126, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1140, 1141, 1142 29 Jacksonboro Subtotal 29 DISTRICT TOTAL 105,524 PERCENT VARIATION 4.946 DISTRICT 44 Area Population Berkeley County Boulder Bluff No. 1 3,975 Carnes Crossroads No. 1 4,161 Carnes Crossroads No. 2 3,816 Devon Forest No. 1 3,068 Devon Forest No. 2 4,401 Foster Creek 6,314 Goose Creek No. 1 Tract 208.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 2,627 Tract 208.08 Blocks: 1039 0 Tract 208.09 Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 945 Tract 208.12 Blocks: 1000, 1007, 1008, 1009 0 Goose Creek No. 1 Subtotal 3,572 Goose Creek No. 2 6,748 Hanahan No. 1 2,914 Hanahan No. 2 2,413 Howe Hall 1-2 5,730 Sangree No. 1 Tract 207.14 Blocks: 3020 0 Tract 207.15 Blocks: 1000, 1001, 1002, 1003 388 Tract 207.16 Blocks: 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2043 1,113 Tract 207.17 Blocks: 1004, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2020 959 Sangree No. 1 Subtotal 2,460 Sangree No. 2 4,245 Sangree No. 3 3,333 Stratford No. 1 6,188 Stratford No. 2 3,178 Stratford No. 3 Tract 207.16 Blocks: 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057 2,336 Tract 207.21 Blocks: 1041, 1053 0 Stratford No. 3 Subtotal 2,336 Stratford No. 4 3,166 Wassamassaw No. 1 Tract 207.11 Blocks: 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1056, 1057, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1096, 1097 1,266 Tract 207.12 Blocks: 2001 0 Wassamassaw No. 1 Subtotal 1,266 Wassamassaw No. 2 Tract 207.10 Blocks: 1015, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2059, 2060, 2061, 2062, 2065, 2066, 2067, 2068 3,893 Tract 207.13 Blocks: 1000, 1001, 1002, 1004, 1005, 1006, 1007 94 Wassamassaw No. 2 Subtotal 3,987 Westview No. 1 2,796 Westview No. 2 3,798 Westview No. 3 2,678 Charleston County Deer Park 1A 2,417 Deer Park 1B 5,047 Deer Park 2A Tract 31.13 Blocks: 1013 0 Tract 31.15 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054 1,017 Deer Park 2A Subtotal 1,017 Deer Park 2B 2,482 Deer Park 3 Tract 31.13 Blocks: 1001, 1002, 1003, 1004, 1005, 1012, 1014, 1018 439 Deer Park 3 Subtotal 439 Dorchester County Carolina 838 Dorchester 1,528 Germantown 2,057 North Summerville 2 2,012 DISTRICT TOTAL 104,380 PERCENT VARIATION 3.808 DISTRICT 45 Area Population Allendale County Allendale No. 2 1,600 Fairfax No. 2 3,203 Martin 521 Woods 1,165 Beaufort County Bluffton 2C Tract 21.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2005, 2007, 2008, 2009, 2010, 2011, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2115, 2116, 2117, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2164, 2166, 2178, 2179, 2180, 2181 1,517 Tract 21.07 Blocks: 5022, 5029, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5042, 5046, 5047 171 Bluffton 2C Subtotal 1,688 Burton 1B 2,053 Burton 1C Tract 2 Blocks: 1111, 1112, 1113, 1115, 1127, 1128, 1129 475 Tract 3 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1020, 1024, 1025, 1026, 1027, 1028, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2014, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3027, 3028 3,043 Tract 5.01 Blocks: 1002, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 1,070 Burton 1C Subtotal 4,588 Burton 3 Tract 2 Blocks: 1070, 1089, 1090, 1092, 1093, 1094, 1100, 1101, 1121, 1122, 1124, 1125, 1126 1 Tract 4 Blocks: 1005, 1010, 1011, 1012, 1013, 1016, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1071, 1072, 1073, 1074, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144 995 Tract 5.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3028, 3029, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3068 721 Tract 6 Blocks: 1004, 1005, 1012, 1053, 1056, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1086, 1090 29 Burton 3 Subtotal 1,746 Dale Lobeco 1,629 Seabrook 1 2,581 Seabrook 2 1,401 Seabrook 3 2,415 Sheldon 1 1,368 Sheldon 2 1,272 Charleston County Johns Island 1A 2,571 Johns Island 1B 2,914 Johns Island 3B 1,954 Johns Island 4 1,784 St. Pauls 1 1,167 St. Pauls 2A 1,498 St. Pauls 2B 1,908 St. Pauls 3 2,057 St. Pauls 4 2,253 St. Pauls 5 1,795 St. Pauls 6 2,477 Wadmalaw Island 1 1,306 Wadmalaw Island 2 1,419 Colleton County Green Pond 1,107 Hendersonville 1,499 Jacksonboro Tract 9706 Blocks: 4119 0 Tract 9707 Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3114, 3116 5 Tract 9708 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1095, 1096, 1097, 1103, 1107, 1108, 1112, 1113, 1114, 1115, 1116, 1118, 1120, 1122, 1139, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156 523 Jacksonboro Subtotal 528 Mashawville 1,006 Ritter 997 Walterboro No. 1 2,791 Walterboro No. 2 3,779 Walterboro No. 3 3,309 Hampton County Black Creek 388 Bonnett 983 Cummings 1,015 Early Branch 766 Estill 4,747 Furman 534 Garnett 477 Gifford 422 Hopewell 460 Horse Gall 124 Scotia 441 Varnville 3,234 Yemassee 1,602 Jasper County Coosawatchie 736 Gillisonville 826 Grahamville 1 Tract 9502.01 Blocks: 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2030, 2050, 2076, 2077, 2078, 2079, 2080, 2082, 2083, 2084, 2085, 2086, 2125, 2126, 2127, 2128, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2224, 2225, 2229, 2230 526 Grahamville 1 Subtotal 526 Grahamville 2 4,589 Grays 885 Hardeeville 1 Tract 9503 Blocks: 1035, 1140, 1141, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2030, 2046, 2047, 2048, 2049, 2050, 2051, 2053, 2054, 2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2128, 2129, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2143, 2144, 2145, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3054, 3055, 3063, 3064, 3065, 4056, 4057 2,454 Hardeeville 1 Subtotal 2,454 Hardeeville 2 1,907 Levy 2,878 Pineland 1,134 Ridgeland 1 1,732 Ridgeland 2 1,811 Ridgeland 3 1,349 Tillman 1,029 DISTRICT TOTAL 104,398 PERCENT VARIATION 3.826 DISTRICT 46 Area Population Beaufort County Beaufort 1 1,576 Beaufort 2 1,305 Beaufort 3 1,830 Belfair 618 Bluffton 1A 2,746 Bluffton 1B 1,748 Bluffton 1C 3,007 Bluffton 1D 3,829 Bluffton 2A 3,144 Bluffton 2B 4,420 Bluffton 2C Tract 21.03 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053 2,114 Tract 21.04 Blocks: 1086, 1093 0 Bluffton 2C Subtotal 2,114 Bluffton 3A 1,615 Bluffton 3B 2,430 Bluffton 4A 1,838 Bluffton 4B 1,857 Bluffton 4C 3,792 Bluffton 5 2,973 Burton 1A 2,773 Burton 1C Tract 3 Blocks: 1014, 1015, 2030, 2031, 3029 0 Tract 5.01 Blocks: 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1072, 1074, 1075, 1078, 1079, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098 1,386 Tract 22.02 Blocks: 1000, 1151, 1152 0 Burton 1C Subtotal 1,386 Burton 2B Tract 5.02 Blocks: 1017, 1018, 1026, 1030, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1091 1,441 Burton 2B Subtotal 1,441 Burton 2C 2,572 Burton 3 Tract 5.01 Blocks: 3044 0 Tract 5.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2052, 2053, 2085, 2101, 2104 547 Tract 6 Blocks: 1052, 1057, 1058, 1059, 1060, 1061, 1087 73 Burton 3 Subtotal 620 Chechessee 2,578 Daufuskie 416 Hilton Head 10 2,143 Hilton Head 11 1,382 Hilton Head 12 1,161 Hilton Head 13 1,149 Hilton Head 14 1,085 Hilton Head 15A 668 Hilton Head 15B 897 Hilton Head 1A 1,752 Hilton Head 1B 1,870 Hilton Head 2A 1,943 Hilton Head 2B 4,080 Hilton Head 2C 1,763 Hilton Head 3 860 Hilton Head 4A 855 Hilton Head 4B 1,140 Hilton Head 4C 1,117 Hilton Head 4D 1,290 Hilton Head 5A 1,098 Hilton Head 5B 969 Hilton Head 5C 882 Hilton Head 6A 1,314 Hilton Head 6B 1,033 Hilton Head 7A 1,030 Hilton Head 7B 1,577 Hilton Head 8A 455 Hilton Head 8B 958 Hilton Head 9A 1,487 Hilton Head 9B 1,835 Sun City 1A 1,421 Sun City 1B 2,092 Sun City 2 954 Sun City 3A 1,636 Sun City 3A-4A 1,545 Sun City 3B 1,057 Sun City 4B 3,259 Jasper County Grahamville 1 Tract 9502.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1081, 2000, 2001, 2002, 2006, 2019, 2026, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2081, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2100, 2101, 2102, 2103, 2104, 2105, 2136, 2137, 2138, 2139, 2159, 2160, 2161, 2215, 2231, 2232, 2233, 2234 1,089 Tract 9502.02 Blocks: 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2076, 2077, 2078, 2081 62 Grahamville 1 Subtotal 1,151 Hardeeville 1 Tract 9503 Blocks: 2001, 2002, 2020, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2052, 2057, 2058, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2130, 2131, 2132, 2142, 2146 313 Hardeeville 1 Subtotal 313 Okatie 1,457 DISTRICT TOTAL 105,306 PERCENT VARIATION 4.729

HISTORY: 2011 Act No. 71, Pt II, Section 2, eff June 28, 2011.

Editor's Note

2011 Act No. 71, Section 4, provides as follows:

"Upon the effective date of this act, the President Pro Tempore of the South Carolina Senate is designated as the appropriate official of the submitting authority, who is responsible for obtaining preclearance of the revised election districts set forth in Section 2-1-70 as contained in SECTION 2 of this act in compliance with 42 U.S.C. 1973c."



Section 2-1-75. Repealed by 2011 Act No. 71, Section 3, eff Nov. 6, 2012.

Editor's Note

Former Section 2-1-75 was entitled "Senate election districts" and was derived from 2003 Act No. 55, Section 1.

2011 Act No. 71, Section 3, provides as follows:

"Section 2-1-75 of the 1976 Code is repealed effective with the 2012 general election."



Section 2-1-80. Holding over by committee chairmen who are ex officio members of boards and commissions; vacancies.

Every chairman of a committee of the House of Representatives or of the Senate who is ex officio a member of any commission or board shall continue to be a member of such commission or board after each general election and until his successor shall be appointed chairman of such committee of the House or Senate and, if a vacancy occurs in any such chairmanship or the chairman is unable to serve by reason of temporary disability or other cause when the General Assembly is not in session, the Speaker of the House or the President of the Senate shall designate some member of such committee of the House or Senate, as the case may be, to serve as such member of the commission or board in the place of such chairman until the next meeting of the General Assembly or until the temporary disability is removed.

HISTORY: 1962 Code Section 30-5; 1952 Code Section 30-5; 1942 Code Section 2069; 1932 Code Section 2069; Civ. C. '22 Section 32; 1915 (29) 263.



Section 2-1-85. Legislative members of state boards and commissions shall serve until succeeded.

The term of legislative members of the state boards and commissions is coterminous with their term of office in the General Assembly except that they shall serve until their successors are elected or appointed and qualify. Nothing in this section prohibits the reappointment of legislative members to state boards or commissions.

HISTORY: 1976 Act No. 520, Section 1; 1987 Act No. 48, Section 1.



Section 2-1-90. Committee members, rather than chairmen, may be elected by committees to serve ex officio on boards and commissions.

Wherever a statute provides for the chairman of a standing committee of the General Assembly to be a member of a board or commission, ex officio, the members of the standing committee may elect another member of the committee to serve in lieu of the chairman.

HISTORY: 1975 (59) 204.



Section 2-1-100. Members shall not be eligible for office created by General Assembly.

No Senator or Representative shall, during the time for which he was elected, be elected by the General Assembly or appointed by any executive authority to any civil office under the dominion of this State which shall have been created during the time for which such Senator or Representative was elected to serve in the General Assembly.

HISTORY: 1962 Code Section 30-6; 1952 Code Section 30-6; 1942 Code Section 2070-2; 1937 (40) 136.



Section 2-1-110. Members of Richland delegation shall not serve in certain organizations.

No member of the legislative delegation of Richland County shall be eligible to appointment to membership on the board of Columbia township auditorium, the venereal clinic or on any such like organization or board of the county or of Columbia township receiving financial aid from the county or township. All vacancies from time to time occurring in the membership of any such board, which it is provided by law shall be filled by the county legislative delegation, shall be filled by a majority vote of the delegation.

HISTORY: 1962 Code Section 30-7; 1952 Code Section 30-7; 1942 Code Section 4730; 1932 (37) 1188.



Section 2-1-120. Members shall retain teaching certificates while serving in General Assembly.

Notwithstanding any other provisions of law or regulations of the Department of Education, members of the General Assembly while serving elected terms of office shall be exempted from any requirements of recertification and such members' teaching certificates shall remain valid during that period.

HISTORY: 1975 (59) 333.



Section 2-1-130. Distribution without charge of copies of legislative manual.

The clerk of the House of Representatives may distribute, without charge, copies of each legislative manual as published to the following individuals, institutions and offices in South Carolina:

(a) Members, clerks and attaches of the General Assembly;

(b) Members of the South Carolina Congressional Delegation;

(c) Justices of the Supreme Court and circuit judges;

(d) Circuit and county court solicitors;

(e) Clerks of court;

(f) State departments, boards and commissions;

(g) Representatives of news media reporting sessions of the General Assembly;

(h) State-supported institutions of higher learning;

(i) Penal and charitable institutions;

(j) Federal departments;

(k) Public schools;

(l) Public libraries;

(m) schools; and

(n) In those counties with only one resident member of the House of Representatives, the same number of manuals shall be issued that was normally issued to such county when it had a resident Senator.

HISTORY: 1962 Code Section 30-9; 1964 (53) 1823; 1968 (55) 2855; 1969 (56) 444.



Section 2-1-140. Sale of legislative manual to public.

The clerk of the House of Representatives may offer for sale to the public at least five hundred copies of each legislative manual, as published, at such price as may be determined by the clerk; provided, that this price may not be less than the additional cost of printing each such manual.

HISTORY: 1962 Code Section 30-10; 1964 (53) 1823.



Section 2-1-150. Members shall not be required to appear in court while General Assembly is in session.

Notwithstanding any other provisions of law or rule of court, no member of the General Assembly shall be required to appear in court as an attorney, who is the attorney of record, witness or otherwise during any regular legislative day, on any day in which the General Assembly is in special session, or on any other day when any legislator is required to attend any official legislative committee meeting. During the same period no case in which a member of the General Assembly is listed as an attorney of record shall be stricken from the calendar because such member of the General Assembly failed to appear for trial at the time designated by the court.

Notwithstanding the foregoing, the right to a continuance, where such continuance is based upon an attorney in such case being a member of the legislature, shall be a matter of right except in the following situations and under the following circumstances, and none other, to wit:

(1) where litigation involves emergency relief and irreparable damage;

(2) where such attorney has previously been granted continuances for the same case for a period greater than one hundred eighty days; or

(3) in a criminal case where the client is incarcerated unless the defendant shall give his written consent to the continuance.

This section shall not affect or deny any other rights which a legislator may have to be excused from court appearances or appearances before administrative bodies or commissions provided by other provisions of law.

HISTORY: 1962 Code Section 30-11; 1971 (57) 458; 1979 Act No. 178, Section 1.



Section 2-1-160. Escheat of furniture to members.

No furniture owned by the State and utilized by the General Assembly shall escheat to any member of either body unless such member shall have served for not less than six years.

HISTORY: 1962 Code Section 30-12; 1971 (57) 937.



Section 2-1-170. General Assembly shall not give away State-owned property.

The General Assembly shall not by act or resolution give away any State-owned property but may provide that State-owned property may be sold at fair market value.

HISTORY: 1962 Code Section 30-13; 1974 (58) 2608.



Section 2-1-180. Adjournment of General Assembly; conditions for extended session.

The regular annual session of the General Assembly shall adjourn sine die each year not later than five o'clock p.m. on the second Thursday in May. The regular annual session of the General Assembly can be extended:

(a) if the House of Representatives fails to give a third reading to the annual general appropriations bill by March thirty-first, the date of sine die adjournment is extended by one statewide day for each statewide day after March thirty-first that the House of Representatives fails to give the bill third reading; or

(b) if a forecast reduction is submitted by the Board of Economic Advisors pursuant to Section 11-9-880 after April tenth for the next fiscal year, the adjournment date for the General Assembly may be extended up to two weeks with the agreement of the Speaker of the House and the President Pro Tempore of the Senate; or

(c) if a concurrent resolution is adopted by a two-thirds vote of both the Senate and House of Representatives not later than five o'clock p.m. on the second Thursday in May. During the time between five o'clock p.m. on the second Thursday in May and the extended sine die adjournment date, as set forth herein, no legislation or other business may be considered except the general appropriations bill and any matters approved for consideration by a concurrent resolution adopted by two-thirds vote in both houses.

HISTORY: 1979 Act No. 146, Section 2; 1983 Act No. 151, Part II, Section 38; 1985 Act No. 201, Part II, Section 59; 2016 Act No. 199 (S.267), Section 1, eff June 3, 2016.

Editor's Note

2016 Act No. 199, Section 3, provides as follows:

"SECTION 3. This act takes effect upon the approval by the Governor and first applies for the next annual regular session of the General Assembly."

Effect of Amendment

2016 Act No. 199, Section 1, rewrote the section, changing the date for the mandatory adjournment of the general assembly to the second Thursday in May from the first Thursday in June, and to provide that the adjournment date may be extended up to two weeks in the discretion of the speaker of the house and the president pro tempore of the senate if a forecast reduction is submitted by the board of economic advisors after April tenth.



Section 2-1-215. Orientation program for new legislators.

Beginning with members of the General Assembly first elected in the 1992 General Election, the Operations and Management Committees of the House of Representatives and the Senate acting as a joint committee shall establish a program for newly elected members of the General Assembly to familiarize them with the operations of state agencies. The joint committee shall approve the content of the program and may designate an appropriate agency or institution to administer the program. This orientation program must supplement any orientation provided by the House of Representatives or the Senate about their internal operations.

The program must focus on the purpose, structure, funding, and operations of the various agencies, institutions, departments, divisions, and offices of state government. Agencies shall cooperate with the joint committee in making necessary presentations and arranging visitations to facilities. All programs must be scheduled on legislative days. All members of the General Assembly may participate in the orientation program.

HISTORY: 1991 Act No. 49, Section 1.



Section 2-1-220. Legislative appropriations; exemption from approval requirements.

Notwithstanding any other provision of law or regulation, or any limitation or provision contained in the annual general appropriations act, each house of the General Assembly is exempt from any provision which requires the approval of the State Fiscal Accountability Authority, Revenue and Fiscal Affairs Office, or Executive Budget Office or any other executive branch agency for the expenditure, management, or transfer of any legislative branch appropriations.

HISTORY: 2002 Act No. 356, Section 1, Part VI.N.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 2-1-230. Electronic transmission of agency reports to General Assembly.

(A) With the exception of the Governor's Executive Budget and related documents and telephone directories, an agency, a department, or an entity of state government required by law to report to the General Assembly shall prepare its report and transmit its report electronically to the Legislative Services Agency (LSA) and to the State Library as provided in Section 60-2-30. LSA shall notify the members of the General Assembly that the report is available. An agency, a department, or an entity of state government may not provide the General Assembly with hard copies of a publication whether or not the publication, report, or other document is required by law to be furnished to the General Assembly, and a publication only may be provided to a member of the General Assembly if the member requests the publication.

(B) The agency, department, or entity of state government shall transmit these publications to the Legislative Services Agency (LSA) by electronic medium in a format and form pursuant to technical standards as may be established by LSA. LSA shall make information transmitted available through its network.

(C) A report governed by the requirements of this section may be published in hard copy form for distribution to the General Assembly if authorized by the Speaker of the House and the President Pro Tempore of the Senate.

HISTORY: 2005 Act No. 119, Section 1, eff June 3, 2005; 2013 Act No. 31, Section 4, eff May 21, 2013.

Effect of Amendment

The 2013 amendment, in subsection (A), substituted "Legislative Services Agency (LSA)" for "Office of Legislative Printing, Information and Technology Systems (LPITS)"; and in subsection (B), substituted "Legislative Services Agency (LSA)" for "Printing, Information and Technology Systems (LPITS)", and twice substituted "LSA" for "LPITS".



Section 2-1-240. Placement of monuments on State House grounds and in State House; exemption; procedure for lifting moratorium and approving placement of new monument.

(A) For the purposes of this section, "monument" means a statue, bust, mural, portrait, or other memorial to a person or event venerated for its enduring historical significance.

(B) There is established a moratorium on the placement of additional monuments on the State House grounds or in the State House. The chambers of the Senate and the House of Representatives are exempt from this moratorium.

(C) If the moratorium is lifted, the State House Committee may approve the placement of a new monument, pursuant to this section, if the monument represents enduring significant historical contributions, achievements, or accomplishments of a South Carolinian or a milestone in the state's history.

(D) To approve the placement of a new monument:

(1) a majority of the State House Committee must vote to review proposals for the placement of a new monument. To be considered, a proposal must include:

(a) a detailed, written statement explaining the enduring historical significance of the proposed monument, including how the monument will represent the contributions, achievements, and accomplishments of a South Carolinian or a milestone in the state's history;

(b) an artist's rendering, scale model, or stamped architectural rendering of the proposed monument; and

(c) a detailed statement of the funding for the proposed monument and its installation;

(2) two-thirds of the State House Committee must vote in favor of recommending placement of the monument to the General Assembly; and

(3) the General Assembly must adopt the proposal by concurrent resolution calling for the placement of the new monument.

HISTORY: 2007 Act No. 77, Section 1, eff June 13, 2007.



Section 2-1-250. South Carolina Housing Commission established; membership; terms; vacancies; powers and duties of chairman; annual summary of activity; staffing; compensation.

(A) The South Carolina Housing Commission (commission) is hereby established. The purpose of the commission is to provide recommendations to the Governor and the General Assembly on an annual basis to ensure and foster the availability of safe, sound, and affordable housing and workforce housing for every South Carolinian. The commission also may make recommendations relating to such other housing, real property, and community development issues as it considers desirable.

(B) The commission shall consist of fifteen members. Of these members, five must be members of the House of Representatives to be appointed by the Speaker of the House; five must be members of the Senate to be appointed by the President Pro Tempore of the Senate; and five must be nonlegislative members selected by the other legislative members. All members must be qualified electors of this State.

Legislative members shall serve terms concurrent with their terms of office. Nonlegislative members shall serve for terms of four years each. Appointments to fill vacancies, other than by expiration of a term, must be for the unexpired terms. Legislative and nonlegislative members may be reappointed for successive terms. Vacancies must be filled in the same manner as the original appointments.

The commission shall elect a chairman and vice chairman every two years from among its membership, who must be members of the General Assembly.

(C) A majority of the members shall constitute a quorum. The meetings of the commission shall be held at the call of the chairman or whenever the majority of the members request.

No recommendation of the commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the commission vote against the recommendation.

(D) The commission shall have the following powers and duties:

(1) undertake analyses, gather information and data, and pursue such other activities as may be desirable to accomplish its purposes;

(2) report annually on its activities during the preceding year and include a discussion of analyses made and recommendations for administrative or legislative action; and

(3) review newly enacted federal legislation pertaining to mortgage lending and brokering and determine if the federal legislation necessitates amendments to the laws of this State.

(E) The chairman shall submit to the General Assembly and the Governor an annual summary of the activity and work of the commission together with its recommendations no later than the first day of each regular session of the General Assembly.

(F) Staff for the commission shall be provided from the standing committees of the House of Representatives and the Senate with jurisdiction over the subject matter being studied by the commission.

(G) Members of the commission shall serve without compensation, subsistence, per diem, or mileage.

HISTORY: 2009 Act No. 80, Section 1, eff July 1, 2009.






CHAPTER 2 - LEGISLATIVE OVERSIGHT OF EXECUTIVE DEPARTMENT

Section 2-2-5. Declaration of public policy.

The General Assembly finds and declares the following to be the public policy of the State of South Carolina:

(1) Section 1, Article XII of the State Constitution requires the General Assembly to provide for appropriate agencies to function in the areas of health, welfare, and safety and to determine the activities, powers, and duties of these agencies and departments.

(2) This constitutional duty is a continuing and ongoing obligation of the General Assembly that is best addressed by periodic review of the programs of the agencies and departments and their responsiveness to the needs of the state's citizens by the standing committees of the State Senate or House of Representatives.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-10. Definitions.

As used in this chapter:

(1) "Agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive or judicial departments of state government, including administrative bodies. "Agency" includes a body corporate and politic established as an instrumentality of the State. "Agency" does not include:

(a) the legislative department of state government; or

(b) a political subdivision.

(2) "Investigating committee" means any standing committee or subcommittee of a standing committee exercising its authority to conduct an oversight study and investigation of an agency within the standing committee's subject matter jurisdiction.

(3) "Program evaluation report" means a report compiled by an agency at the request of an investigating committee that may include, but is not limited to, a review of agency management and organization, program delivery, agency goals and objectives, compliance with its statutory mandate, and fiscal accountability.

(4) "Request for information" means a list of questions that an investigating committee serves on a department or agency under investigation. The questions may relate to any matters concerning the department or agency's actions that are the subject of the investigation.

(5) "Standing committee" means a permanent committee with a regular meeting schedule and designated subject matter jurisdiction that is authorized by the Rules of the Senate or the Rules of the House of Representatives.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-20. Scheduled seven-year oversight studies and investigations.

(A) Beginning January 1, 2015, each standing committee shall conduct oversight studies and investigations on all agencies within the standing committee's subject matter jurisdiction at least once every seven years in accordance with a schedule adopted as provided in this chapter.

(B) The purpose of these oversight studies and investigations is to determine if agency laws and programs within the subject matter jurisdiction of a standing committee:

(1) are being implemented and carried out in accordance with the intent of the General Assembly; and

(2) should be continued, curtailed, or eliminated.

(C) The oversight studies and investigations must consider:

(1) the application, administration, execution, and effectiveness of laws and programs addressing subjects within the standing committee's subject matter jurisdiction;

(2) the organization and operation of state agencies and entities having responsibilities for the administration and execution of laws and programs addressing subjects within the standing committee's subject matter jurisdiction; and

(3) any conditions or circumstances that may indicate the necessity or desirability of enacting new or additional legislation addressing subjects within the standing committee's subject matter jurisdiction.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-30. Procedure for conducting oversight studies and investigations.

(A) The procedure for conducting the oversight studies and investigations is provided in this section.

(B)(1) The President Pro Tempore of the Senate, upon consulting with the chairmen of the standing committees in the Senate and the Clerk of the Senate, shall determine the agencies for which each standing committee must conduct oversight studies and investigations. A proposed seven-year review schedule must be published in the Senate Journal on the first day of session each year.

(2) In order to accomplish the requirements of this chapter, the chairman of each standing committee must schedule oversight studies and investigations for the agencies for which his standing committee is the investigating committee and may:

(a) coordinate schedules for conducting oversight studies and investigations with the chairmen of other standing committees; and

(b) appoint joint investigating committees to conduct the oversight studies and investigations including, but not limited to, joint committees of the Senate and House of Representatives or joint standing committees of concurrent subject matter jurisdiction within the Senate or within the House of Representatives.

(3) Chairmen of standing committees having concurrent subject matter jurisdiction over an agency or the programs and law governing an agency by virtue of the Rules of the Senate or Rules of the House of Representatives, may request that a joint investigating committee be appointed to conduct the oversight study and investigation for an agency.

(C)(1) The Speaker of the House of Representatives, upon consulting with the chairmen of the standing committees in the House of Representatives and the Clerk of the House of Representatives, shall determine the agencies for which each standing committee must conduct oversight studies and investigations. A proposed seven-year review schedule must be published in the House Journal on the first day of session each year.

(2) In order to accomplish the requirements of this chapter, the chairman of each standing committee must schedule oversight studies and investigations for the agencies for which his standing committee is the investigating committee and may:

(a) coordinate schedules for conducting oversight studies and investigations with the chairmen of other standing committees; and

(b) appoint joint investigating committees to conduct the oversight studies and investigations including, but not limited to, joint committees of the Senate and House of Representatives or joint standing committees of concurrent subject matter jurisdiction within the Senate or within the House of Representatives.

(3) Chairmen of standing committees having concurrent subject matter jurisdiction over an agency or the programs and law governing an agency by virtue of the Rules of the Senate or Rules of the House of Representatives, may request that a joint investigating committee be appointed to conduct the oversight study and investigation for the agency.

(D) The chairman of an investigating committee may vest the standing committee's full investigative power and authority in a subcommittee. A subcommittee conducting an oversight study and investigation of an agency: (1) must make a full report of its findings and recommendations to the standing committee at the conclusion of its oversight study and investigation; and (2) must not consist of fewer than three members.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-40. Unscheduled oversight studies and investigations.

(A) In addition to the scheduled seven-year oversight studies and investigations, a standing committee of the Senate or House of Representatives may initiate an oversight study and investigation of an agency within its subject matter jurisdiction. The motion calling for the oversight study and investigation must state the subject matter and scope of the oversight study and investigation. The oversight study and investigation must not exceed the scope stated in the motion or the scope of the information uncovered by the investigation.

(B) Nothing in the provisions of this chapter prohibits or restricts the President Pro Tempore of the Senate, the Speaker of the House of Representatives, or chairmen of standing committees from fulfilling their constitutional obligations by authorizing and conducting legislative investigations into agencies' functions, duties, and activities.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-50. Acquisition of evidence or information.

When an investigating committee conducts an oversight study and investigation or a legislative investigation is conducted pursuant to Section 2-2-40(B), evidence or information related to the investigation may be acquired by any lawful means, including, but not limited to:

(A) serving a request for information on the agency being studied or investigated. The request for information must be answered separately and fully in writing under oath and returned to the investigating committee within forty-five days after being served upon the department or agency. The time for answering a request for information may be extended for a period to be agreed upon by the investigating committee and the agency for good cause shown. The head of the department or agency must sign the answers verifying them as true and correct. If any question contains a request for records, policies, audio or video recordings, or other documents, the question is not considered to have been answered unless a complete set of records, policies, audio or video recordings, or other documents is included with the answer;

(B) deposing witnesses upon oral examination. A deposition upon oral examination may be taken from any person that the investigating committee has reason to believe has knowledge of the activities under investigation. The investigating committee shall provide the person being deposed and the agency under investigation with no less than ten days notice of the deposition. The notice to the agency shall state the time and place for taking the deposition and name and address of each person to be examined. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena must be attached to or included in the notice. The deposition must be taken under oath administered by the chairman of the investigating committee or his designee. The testimony must be taken stenographically or recorded by some other means and may be videotaped. A person may be compelled to attend a deposition in the county in which he resides or in Richland County;

(C) issuing subpoenas and subpoenas duces tecum pursuant to Chapter 69, Title 2; and

(D) requiring the agency to prepare and submit to the investigating committee a program evaluation report by a date specified by the investigating committee. The investigating committee must specify the agency program or programs or agency operations that it is studying or investigating and the information to be contained in the program evaluation report.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-60. Program evaluation reports.

(A) An investigating committee's request for a program evaluation report must contain:

(1) the agency program or operations that it intends to investigate;

(2) the information that must be included in the report; and

(3) the date that the report must be submitted to the committee.

(B) An investigating committee may request that the program evaluation report contain any of the following information:

(1) enabling or authorizing law or other relevant mandate, including any federal mandates;

(2) a description of each program administered by the agency identified by the investigating committee in the request for a program evaluation report, including the following information:

(a) established priorities, including goals and objectives in meeting each priority;

(b) performance criteria, timetables, or other benchmarks used by the agency to measure its progress in achieving its goals and objectives;

(c) an assessment by the agency indicating the extent to which it has met the goals and objectives, using the performance criteria. When an agency has not met its goals and objectives, the agency shall identify the reasons for not meeting them and the corrective measures the agency has taken to meet them in the future;

(3) organizational structure, including a position count, job classification, and organization flow chart indicating lines of responsibility;

(4) financial summary, including sources of funding by program and the amounts allocated or appropriated and expended over the last ten years;

(5) identification of areas where the agency has coordinated efforts with other state and federal agencies in achieving program objectives and other areas in which an agency could establish cooperative arrangements including, but not limited to, cooperative arrangements to coordinate services and eliminate redundant requirements;

(6) identification of the constituencies served by the agency or program, noting any changes or projected changes in the constituencies;

(7) a summary of efforts by the agency or program regarding the use of alternative delivery systems, including privatization, in meeting its goals and objectives;

(8) identification of emerging issues for the agency;

(9) a comparison of any related federal laws and regulations to the state laws governing the agency or program and the rules implemented by the agency or program;

(10) agency policies for collecting, managing, and using personal information over the Internet and nonelectronically, information on the agency's implementation of information technologies;

(11) a list of reports, applications, and other similar paperwork required to be filed with the agency by the public. The list must include:

(a) the statutory authority for each filing requirement;

(b) the date each filing requirement was adopted or last amended by the agency;

(c) the frequency that filing is required;

(d) the number of filings received annually for the last seven years and the number of anticipated filings for the next four years;

(e) a description of the actions taken or contemplated by the agency to reduce filing requirements and paperwork duplication;

(12) any other relevant information specifically requested by the investigating committee.

(C) All information contained in a program evaluation report must be presented in a concise and complete manner.

(D) The chairman of the investigating committee may direct the Legislative Audit Council to perform a study of the program evaluation report and report its findings to the investigating committee. The chairman also may direct the Legislative Audit Council to perform its own audit of the program or operations being studied or investigated by the investigating committee.

(E) A state agency that is vested with revenue bonding authority may submit annual reports and annual external audit reports conducted by a third party in lieu of a program evaluation report.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-70. Testimony under oath.

All testimony given to the investigating committee must be under oath.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-80. Witnesses; right to counsel; legal privilege; ruling on objections; review.

Any witness testifying before the investigating committee may have counsel present to advise him. The witness or his counsel may, during the time of testimony, claim any legal privilege recognized by the laws of this State in response to any question and is entitled to have a ruling by the chairman on any objection. In making his ruling, the chairman of the investigating committee shall follow as closely as possible the statutory law and the decisions of the courts of this State regarding legal privileges. The ruling of the chair may not be reviewed by the courts of this State except in a separate proceeding for contempt of the General Assembly.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-90. Witnesses; privilege at law.

A witness shall be given the benefit of any privilege at law which he may have in court as a party to a civil action.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-100. Contempt; penalty.

Any person who appears before a committee or subcommittee of either house, pursuant to this chapter, and wilfully gives false, materially misleading, or materially incomplete testimony under oath is guilty of contempt of the General Assembly. A person who is convicted of or pleads guilty to contempt of the General Assembly is guilty of a felony and, upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or both.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-110. Notification to Attorney General of violations of Section 2-2-100; filing of charges.

Whenever any person violates Section 2-2-100 it is the duty of the chair of the committee or subcommittee before which the false, misleading, or incomplete testimony was given, to notify the Attorney General of South Carolina who shall cause charges to be filed in the appropriate county.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.



Section 2-2-120. Criminal contempt; penalty.

A person is guilty of criminal contempt when, having been duly subpoenaed to attend as a witness before either house of the legislature or before any committee thereof, he:

(1) fails or refuses to attend without lawful excuse; or

(2) refuses to be sworn; or

(3) refuses to answer any material and proper question; or

(4) refuses, after reasonable notice, to produce books, papers, or documents in his possession or under his control which constitute material and proper evidence.

A person who is convicted of or pleads guilty to criminal contempt is guilty of a felony and, upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or both.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.D, eff January 1, 2015.






CHAPTER 3 - ORGANIZATION, EMPLOYEES AND COMPENSATION

Section 2-3-10. Oath of members.

All members elected to the General Assembly shall take the oath prescribed in Article III, section 26, of the Constitution of the State, before entering upon the duties of their office.

HISTORY: 1962 Code Section 30-51; 1952 Code Section 30-51; 1942 Code Section 2053; 1932 Code Section 2053; Civ. C. '22 Section 15; Civ. C. '12 Section 15; Civ. C. '02 Section 13; G. S. 12; R. S. 12; 1880 (17) 502.



Section 2-3-20. Compensation of members.

Members of the General Assembly shall annually receive as compensation for their services such sum as may be provided by law and mileage at the rate provided for by law for the actual distance traveled in the most direct route going to and returning from their homes on weekend adjournments of the General Assembly at the place where the sessions of the General Assembly are held. The terms of this provision shall be subject to limitations imposed by the State Constitution.

The President of the Senate, the President pro tempore of the Senate, the Speaker of the House and the Speaker pro tempore of the House shall receive, in addition, such amounts as may annually appear in the State appropriation act.

HISTORY: 1962 Code Section 30-52; 1952 Code Section 30-52; 1942 Code Section 2054; 1932 Code Section 2054; Civ. C. '22 Section 16; Civ. C. '12 Section 16; Civ. C. '02 Section 14; G. S. 13; R. S. 13; 1877 (16) 246; 1893 (21) 417; 1908 (25) 1079; 1920 (31) 875; 1938 (40) 1672; 1944 (43) 1429; 1960 (51) 1779; 1964 (53) 1918.



Section 2-3-22. Prohibition of members of the General Assembly from receiving in any one calendar year on account of service during the regular session of the General Assembly any amount which exceeds the total amount appropriated for personal service.

No member of the General Assembly may receive in any one calendar year on account of service during the regular session of the General Assembly any amount which exceeds the total amount appropriated for personal service for members of the General Assembly for the applicable fiscal year divided by one hundred seventy.

HISTORY: 1995 Act No. 145, Part II, Section 58.



Section 2-3-25. Requirement of member of General Assembly to repay compensation in event of resignation or expulsion; procedure; remedy for nonpayment.

Effective after July 1,1995, if a member of the General Assembly resigns or is expelled, he must repay any compensation he has received for that year on a pro rata basis, pro rated from the first day of the session in January each year through the end of the annual session. The Clerk of the Senate or the Clerk of the House of Representatives, as appropriate, shall request the repayment of the compensation paid. If the member does not repay the monies he has received within thirty days of the date of request by the clerk, the Comptroller General is authorized to deduct the appropriate amount from any retirement benefits the member may receive and remit this amount to the credit of the general fund of the State, pro rated from the first day of the session in January each year through the end of the annual session.

HISTORY: 1995 Act No. 145, Part II, Section 106.



Section 2-3-27. Compensation or expense reimbursement of General Assembly member convicted of felony.

A member of the General Assembly who has been convicted of a felony under state or federal law, or who has pled guilty or nolo contendere to these offenses, may not receive compensation or reimbursable expenses provided for members of the General Assembly in the annual general appropriations act. However, this section does not apply to a person who has been pardoned under state or federal law of the disqualifying felony.

HISTORY: 2002 Act No. 356, Section 1, Part VI.O.



Section 2-3-30. Subsistence expenses for members and Lieutenant Governor.

Except for legislative days which, by Senate or House action, are designated for consideration only of local and uncontested matters, members of the General Assembly, including the Lieutenant Governor, shall be paid fifty ($50.00) dollars subsistence expenses for each legislative day. Provided, such subsistence allowance shall be paid for each calendar day occurring within the same legislative day to members of that body in session on each calendar day.

HISTORY: 1962 Code Section 30-52.1; 1958 (50) 1721; 1962 (52) 1741; 1966 (54) 2424; 1969 (56) 444; 1977 Act No. 219, Part II, Section 6; 1980 Act No. 517, Part II, Section 24.



Section 2-3-40. Payment to members for postage expense.

The clerk of the Senate shall, on the first day of each session, draw a pay certificate of fifteen dollars in favor of each Senator and the clerk of the House of Representatives shall likewise, on the first day of each session, draw a pay certificate of fifteen dollars in favor of each member of the House of Representatives, which shall be given in lieu of all postage to be used by such Senator or Representative in his official capacity during each session and shall be in addition to his per diem.

HISTORY: 1962 Code Section 30-53; 1952 Code Section 30-53; 1942 Code Section 2055; 1932 Code Section 2055; Civ. C. '22 Section 17; Civ. C. '12 Section 17; Civ. C. '02 Section 15; G. S. 14; R. S. 14; 1893 (21) 184; 1961 (52) 272.



Section 2-3-45. Postage and telephone allocation; using unused funds in other category.

Notwithstanding another provision of law, a member of the House of Representatives who does not use all of his annual allocation for postage or telephone expenses may use the remaining funds in one category in the other category during that year.

HISTORY: 2002 Act No. 356, Section 1, Part VI.L.



Section 2-3-50. Stationery for each house.

The clerks of the Senate and of the House of Representatives shall each furnish for his house for its use and for the use of its several committees, such stationery as may be necessary for each session.

HISTORY: 1962 Code Section 30-53; 1952 Code Section 30-54; 1942 Code Section 2056; 1932 Code Section 2056; Civ. C. '22 Section 18; Civ. C. '12 Section 18; Civ. C. '02 Section 16; G. S. 15; R. S. 15; 1893 (21) 234; 1961 (52) 272.



Section 2-3-60. Supplies and equipment for Speaker of House and President of Senate.

The clerk of the House, upon the request of the Speaker of the House of Representatives, shall furnish for his office such supplies and equipment as are requested by the Speaker, and the clerk of the Senate, upon the request of the President of the Senate, shall furnish for his office such supplies and equipment as are requested by the President.

HISTORY: 1962 Code Section 30-54.1; 1967 (55) 719.



Section 2-3-65. Preparation of payment and expense vouchers for General Assembly; warrants for necessary extra clerical services.

(A) All vouchers for the payment of the expenses or compensation, or both, of the General Assembly must be prepared by the clerks of the two houses of the General Assembly.

(B) The clerks of the two houses and the Legislative Council may issue their warrants on approved accounts for necessary extra clerical or other services with the approval of: (a) the Speaker on behalf of the House of Representatives; (b) the President of the Senate on behalf of the Senate; and (c) the executive director of the Legislative Council on behalf of the Legislative Council.

HISTORY: 2002 Act No. 356, Section 1, Part VI.B.



Section 2-3-67. Installation of telephone service for use by General Assembly membership.

The clerks of the Senate and the House, with the approval of the Senate Operations and Management Committee and the Speaker of the House, respectively, shall have installed an appropriate telephone service for use of the membership and presiding officers of the two houses of the General Assembly.

HISTORY: 2002 Act No. 356, Section 1, Part VI.C.



Section 2-3-70. Purchase of supplies and equipment for General Assembly.

Except as provided for in Section 2-3-110, all supplies and equipment for use of the General Assembly shall be purchased only upon authority of either the Clerk of the Senate, Clerk of the House or the Legislative Council for the respective branches of the General Assembly, and that a copy of such written authority shall be attached to all warrants in payment thereof before such warrants are honored by the Comptroller General.

HISTORY: 1962 Code Section 30-54.2; 1971 (57) 709.



Section 2-3-75. Legislative Services Agency.

(A) The name of the Office of Legislative Printing, Information and Technology Systems (LPITS) on the effective date of this subsection is hereby changed to the Legislative Services Agency (LSA). All references to the former Office of Legislative Printing, Information and Technology Systems (LPITS) in the 1976 Code, or other provisions of law are considered to be and must be construed to mean the Legislative Services Agency (LSA).

(B) The Legislative Services Agency (LSA) is established under the joint direction and management of the Clerk of the Senate and the Clerk of the House. The clerks shall employ a director to carry out the business of the office, who shall have authority to hire and discharge staff with the approval of the clerks, with funds as may be authorized by the General Assembly. The Legislative Services Agency has the following authority and duties:

(1) The Legislative Services Agency shall provide printing and technical services to the House of Representatives, the Senate, the Legislative Council, and the Code Commissioner. The Director of LSA, with the approval of the clerks shall contract for all legislative printing requirements not otherwise provided for by law. LSA also shall contract for the printing requirements of the Code Commissioner as contained in Section 2-13-60(4).

(2) Any materials which have been printed or paid for under the LSA printing contract may be sold to other state agencies and private persons. All funds received for this service must be deposited in the state treasury to the credit of the general fund of the State. Before any funds are paid into the state treasury, all necessary expenses incurred by LSA in the production and distribution of materials in accordance with this section may be first deducted and retained by LSA. Payment for these expenses may be made on order of the Director of the Legislative Services Agency and approval of the Clerks of the House and Senate.

(3) Legislative Services Agency may sell by means of electronic transmission or by other means as it considers appropriate any legislative document or report which may be obtained under the provisions of Chapter 4, Title 30. This sale is with the approval of the Clerks of the House and Senate upon their prior consultation with the Speaker of the House and the President Pro Tempore of the Senate.

HISTORY: 1985 Act No. 201, Part II, Section 81A; 1987 Act No. 194, Section 4; 2002 Act No. 333, Section 2; 2002 Act No. 356, Section 1, Part VI.P(2); 2013 Act No. 31, Section 5, eff May 21, 2013.

Effect of Amendment

The 2013 amendment rewrote the section.



Section 2-3-80. Election of clerks of Senate and House of Representatives.

The Senate and House of Representatives, immediately after assembling in the session following a general election, shall each proceed to the election of a clerk, to be known as the clerk of the Senate and the clerk of the House of Representatives, respectively.

HISTORY: 1962 Code Section 30-55; 1952 Code Section 30-55; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418.



Section 2-3-90. Election of reading clerks, sergeants at arms, and assistant sergeants at arms.

The Senate and House of Representatives shall also, at the same time, each for itself elect a reading clerk, a sergeant at arms, and an assistant sergeant at arms. Should a vacancy occur in the sergeant at arms or assistant sergeant at arms while the General Assembly is not in session, the Lieutenant Governor or the Speaker of the House is authorized to appoint for their respective Houses a sergeant at arms or assistant sergeant at arms until the convening of the next General Assembly.

HISTORY: 1962 Code Section 30-56; 1952 Code Section 30-56; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418; 1972 (57) 3013.



Section 2-3-100. Duties of sergeants at arms.

The sergeant at arms of the Senate and the sergeant at arms of the House of Representatives shall take exclusive care and charge of the Senate chamber and the hall of the House of Representatives and the committee rooms, respectively, and be held responsible for their keeping and the keeping and protection of the furniture and furnishings belonging to them, packing such as may need packing and inspecting and caring for them during the recess of the General Assembly. The sergeant at arms of both houses shall employ such laborers and help as may be necessary to carry out the provisions of this section.

HISTORY: 1962 Code Section 30-57; 1952 Code Section 30-57; 1942 Code Section 2068; 1932 Code Section 2068; Civ. C. '22 Section 31; Civ. C. '12 Section 31; 1907 (25) 651; 1922 (32) 1287; 1931 (37) 160; 1951 (47) 506; 1961 (52) 270; 1967 (55) 719.



Section 2-3-105. Duties of Sergeants at Arms and Directors of Security.

(A) The duties of the Sergeants at Arms and Directors of Security of the respective Houses or the Assistant Sergeant at Arms, or both, are:

(1) as provided by law;

(2) as provided by the Rules of the respective Houses;

(3) the security of personnel and property of the respective Houses; and

(4) those designated by the President Pro Tempore of the Senate or the Speaker of the House of Representatives.

(B) The Sergeants at Arms and Directors of Security of the respective Houses or the Assistant Sergeant at Arms, or both, shall meet and escort visitors in and about their respective bodies and must be, during the hours of duty, dressed in a distinctive manner, so as to be easily identified as Sergeants at Arms and Directors of Security of the respective Houses.

HISTORY: 2002 Act No. 356, Section 1, Part VI.E.



Section 2-3-110. Speaker designated as department head and chief administrative officer of House; supplies and equipment for Speaker and standing committees.

The Speaker is hereby designated as the department head and chief administrative officer of the House of Representatives. He is authorized to furnish his office and those of the various standing committees of the House with such supplies and equipment as he deems necessary to be paid for from the approved accounts of the House.

HISTORY: 1962 Code Section 30-58; 1971 (57) 709.



Section 2-3-120. Election of chaplains.

The Senate and House of Representatives shall each elect, on the first day of the session of each General Assembly, a chaplain, who shall serve as such officer during the sessions.

HISTORY: 1962 Code Section 30-59; 1952 Code Section 30-59; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418; 1961 (52) 254.



Section 2-3-130. Appointment of other officers and employees of the Senate.

There shall be appointed at the commencement of the first session of every term of the General Assembly for the Senate:

(1) By the presiding officer of the Senate the secretary to the president, the secretary between sessions, the pages, the postmistress, a telephone page, three doorkeepers and a keeper of the president's office;

(2) By the clerk of the Senate an assistant clerk, the general desk clerks, the bill clerks, the journal clerks, the general committee clerks, the committee sergeant, the amendment clerks, the assistant amendment clerks, the attendants and the laborers;

(3) By the chairman of the finance committee two stenographers, a clerk and a keeper of the finance committee room;

(4) By the chairman of the judiciary committee the stenographers and a keeper of the judiciary committee room; and

(5) By the chairman of other committees the general committee stenographers as specified in the general appropriation bill.

HISTORY: 1962 Code Section 30-60; 1952 Code Section 30-60; 1942 Code Section 2058; 1932 Code Section 2058; Civ. C. '22 Section 21; Civ. C. '12 Section 21; Civ. C. '02 Section 19; 1920 (31) 766; 1935 (39) 461; 1961 (52) 270.



Section 2-3-140. Appointment of other officers and employees of the House.

The clerk of the House of Representatives shall appoint all of the clerical and stenographic help in the House and in addition thereto shall be authorized to employ one porter. The sergeant at arms of the House shall appoint one porter. The Speaker of the House shall appoint the staff personnel of the various standing committees, the secretary to the Speaker, the amendment clerks and all other employees of the House of Representatives.

HISTORY: 1962 Code Section 30-61; 1952 Code Section 30-61; 1942 Code Section 2058; 1932 Code Section 2058; Civ. C. '22 Section 21; Civ. C. '12 Section 21; Civ. C. '02 Section 19; 1920 (31) 766; 1935 (39) 461; 1961 (52) 270; 1971 (57) 709.



Section 2-3-150. Additional employees for office of Speaker of House.

The Speaker of the House of Representatives shall have authority to employ such additional employees, not in excess of two, as he deems necessary for the proper operation of his office and upon his approval their salaries as set by him shall be paid from the approved accounts of the House.

HISTORY: 1962 Code Section 30-62; 1964 (53) 2307.



Section 2-3-155. Appointment of Executive Director of Research and Directors of Research for each standing committee; funding of research assistants.

(A) The Speaker of the House of Representatives shall appoint the Executive Director of Research. The Speaker, with the advice and consent of the individual committee chairmen, shall appoint the Director of Research for each standing committee.

(B) Necessary temporary or permanent research assistants for the House of Representatives must be paid from approved accounts of the House of Representatives upon the approval of the Speaker with the advice and consent of the applicable standing committee chairman. The Speaker may adjust salary levels of House employees using funds carried forward from the research assistant accounts.

HISTORY: 2002 Act No. 356, Section 1, Part VI.D.



Section 2-3-160. Employees shall be designated as temporary or full time in budget requests.

When either the House of Representatives or the Senate submits its annual budget requests all employees shall be designated as temporary or full time and the compensation of all full-time employees shall be shown as a line item.

HISTORY: 1962 Code Section 30-63; 1967 (55) 719.



Section 2-3-170. Compensation of officers and employees; pay increases.

(A) All persons elected or appointed under the provisions of this chapter shall receive such compensation as the General Assembly shall determine.

(B) Notwithstanding any other law, the Speaker must authorize and allocate any base pay increase, merit pay, or bonus among the staff of the House of Representatives in the manner the Speaker determines after consultation with the Operations and Management Committee and chairmen of the standing committees of the House.

HISTORY: 1962 Code Section 30-64; 1952 Code Section 30-64; 1942 Code Section 2062; 1932 Code Section 2062; Civ. C. '22 Section 25; Civ. C. '12 Section 25; Civ. C. '02 Section 23; G. S. 23; R. S. 23; 1877 (16) 294; 1951 (47) 506; 1961 (52) 254; 1967 (55) 719; 1968 (55) 2855; 2002 Act No. 356, Section 1, Part VI.M.



Section 2-3-175. Outside employment.

Full-time employees of the House of Representatives and the Senate are prohibited from outside employment during normal working hours, except with the permission of an employee's department head, and annual leave must be taken for any approved outside employment.

HISTORY: 2002 Act No. 356, Section 1, Part VI.J.



Section 2-3-180. Lists of appointments shall be filed with Treasurer.

All officers making any of the appointments provided for in this chapter shall forthwith, when each appointment is made, furnish correct lists thereof to the clerks of the two houses respectively and copies of such lists, together with a list of the officers or attaches elected by the two houses, shall be filed by said clerks with the State Treasurer.

HISTORY: 1962 Code Section 30-65; 1952 Code Section 30-65; 1942 Code Section 2063; 1932 Code Section 2063; Civ. C. '22 Section 26; Civ. C. '12 Section 26; Civ. C. '02 Section 24; G. S. 24; R. S. 24; 1877 (16) 294.



Section 2-3-190. Qualification for appointment of officers and employees.

No person holding or exercising the duties of any office in this State and no person not a permanent resident of this State shall be eligible to election or appointment to any of the offices or positions provided for in this chapter.

HISTORY: 1962 Code Section 30-66; 1952 Code Section 30-66; 1942 Code Section 2061; 1932 Code Section 2061; Civ. C. '22 Section 24; Civ. C. '12 Section 24; Civ. C. '02 Section 22; G. S. 22; R. S. 22; 1877 (16) 294.



Section 2-3-200. Pay certificates for members.

The clerks of the Senate and House of Representatives shall furnish each member of their respective bodies a pay certificate for the amount of his mileage and compensation, to include such dates as the General Assembly shall, by concurrent resolution, direct.

HISTORY: 1962 Code Section 30-67; 1952 Code Section 30-67; 1942 Code Section 2064; 1932 Code Section 2064; Civ. C. '22 Section 27; Civ. C. '12 Section 27; Civ. C. '02 Section 25; G. S. 25; R. S. 25.



Section 2-3-210. Certification and attestation of pay certificates.

Such certificates shall be certified by the President of the Senate and attested by the clerk of the Senate for all members of that body and by the Speaker of the House of Representatives and the clerk of the House for all members of that body.

HISTORY: 1962 Code Section 30-68; 1952 Code Section 30-68; 1942 Code Section 2065; 1932 Code Section 2065; Civ. C. '22 Section 28; Civ. C. '12 Section 28; Civ. C. '02 Section 26; G. S. 26; R. S. 26; 1869 (14) 310.



Section 2-3-220. Pay certificates of officers and employees.

The subordinate officers and employees of the General Assembly shall, in like manner, be furnished with certificates of pay in such amounts as shall be fixed by that branch of the General Assembly to which such officers and employees shall respectively belong except that the pay certificates for services common to the two houses shall be signed by the President of the Senate and countersigned by the Speaker of the House of Representatives.

HISTORY: 1962 Code Section 30-69; 1952 Code Section 30-69; 1942 Code Section 2066; 1932 Code Section 2066; Civ. C. '22 Section 29; Civ. C. '12 Section 29; Civ. C. '02 Section 27; G. S. 27; R. S. 27; 1869 (14) 310.



Section 2-3-225. Reimbursement of travel and other expenses.

The Speaker of the House is authorized to reimburse travel and other expenses incurred by employees of the House of Representatives for official business in accordance with applicable policies and regulations.

HISTORY: 2002 Act No. 356, Section 1, Part VI.A.



Section 2-3-235. State House and L. Marion Gressette Senate Office Building nursing staff; annual leave; health and accident insurance coverage.

Nursing personnel employed to staff the Nursing Stations in the State House and in the L. Marion Gressette Senate Office Building shall accrue annual leave and receive the same annual leave allowance and receive the same basic health and accident insurance coverage as is provided pursuant to law to other state employees.

HISTORY: 2002 Act No. 356, Section 1, Part VI.G.






CHAPTER 5 - EMERGENCY INTERIM LEGISLATIVE SUCCESSION ACT

Section 2-5-10. Short title.

This chapter shall be known as the "Emergency Interim Legislative Succession Act."

HISTORY: 1962 Code Section 30-401; 1962 (52) 2192.



Section 2-5-20. Definitions.

As used in this chapter:

(a) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this State whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or methods.

(b) "Unavailable" means absent from the place of session (other than on official business of the General Assembly), or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a member of the General Assembly, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

HISTORY: 1962 Code Section 30-402; 1962 (52) 2192.



Section 2-5-30. Designation of emergency interim successors.

Each member of the General Assembly (hereinafter referred to as legislator) shall designate not fewer than three nor more than seven emergency interim successors to his powers and duties and specify their order of succession. Each legislator shall review and, as necessary, promptly revise the designations of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors.

HISTORY: 1962 Code Section 30-403; 1962 (52) 2192.



Section 2-5-40. Qualifications, powers and terms of successors.

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he may under the Constitution and statutes hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.

HISTORY: 1962 Code Section 30-404; 1962 (52) 2192.



Section 2-5-50. Designation of successors when legislator does not designate sufficient number.

Prior to an attack, if a legislator fails to designate the required minimum number of emergency interim successors within thirty days following April 7, 1962, or, after such period, if for any reason the number of emergency interim successors for any legislator falls below the required minimum and remains below such minimum for a period of thirty days, then the presiding officer of the same house as such legislator shall promptly designate as many emergency interim successors as are required to achieve such minimum number, but the presiding officer shall not assign to any of his designees a rank in order of succession higher than that of any remaining emergency interim successor previously designated by a legislator for succession to his own powers and duties. Each emergency interim successor designated by the presiding officer shall serve at the pleasure of the person designating him, but the legislator for whom the emergency interim successor is designated or any subsequent incumbent of his office may change the rank in order of succession or replace at his pleasure any emergency interim successor so designated.

HISTORY: 1962 Code Section 30-405; 1962 (52) 2192.



Section 2-5-60. Effective dates of designations, removals and changes in order of succession.

Each designation of an emergency interim successor shall become effective when the legislator or presiding officer making the designation files with the Secretary of State the successor's name, address and rank in order of succession. The removal of an emergency interim successor or change in order of succession shall become effective when the legislator or presiding officer so acting files this information with the Secretary of State. All such data shall be open to public inspection. The Secretary of State shall inform the Governor, the State Office of Civil Defense, the clerk of the House concerned and all emergency interim successors, of all such designations, removals and changes in order of succession. The clerk of each House shall enter all information regarding emergency interim successors for the House in its public journal at the beginning of each legislative session and shall enter all changes in membership or order of succession as soon as possible after their occurrence.

HISTORY: 1962 Code Section 30-406; 1962 (52) 2192.



Section 2-5-70. Oath of successors.

Promptly after designation each emergency interim successor shall take the oath required for the legislator to whose powers and duties he is designated to succeed. No other oath shall be required.

HISTORY: 1962 Code Section 30-407; 1962 (52) 2192.



Section 2-5-80. Successor shall keep himself informed.

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the General Assembly, and each legislator shall assist his emergency interim successors to keep themselves so informed.

HISTORY: 1962 Code Section 30-408; 1962 (52) 2192.



Section 2-5-90. Change of place of session.

Whenever in the event of an attack, or upon finding that an attack may be imminent, the Governor deems the place of session then prescribed to be unsafe, he may change it to any place within or without the State which he deems safer and convenient.

HISTORY: 1962 Code Section 30-409; 1962 (52) 2192.



Section 2-5-100. Sessions after attack.

In the event of an attack, the Governor shall call the General Assembly into session as soon as practicable, and in any case within ninety days following the inception of the attack. If the Governor fails to issue such call, the General Assembly shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the Governor then has his office. Each legislator and each emergency interim successor, unless he is certain that the legislator to whose powers and duties he is designated to succeed or any emergency interim successor higher in order of succession will not be unavailable, shall proceed to the place of session as expeditiously as practicable. At each session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of session and on the subjects which may be acted upon shall be suspended.

HISTORY: 1962 Code Section 30-410; 1962 (52) 2192.



Section 2-5-110. Exercise of powers and assumption of duties of legislator by successor.

If in the event of an attack a legislator is unavailable, his emergency interim successor highest in order of succession who is not unavailable shall, except for the power and duty to appoint emergency interim successors, exercise the powers and assume the duties of such legislator. An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, an emergency interim successor higher in order of succession, or a legislator appointed or elected and legally qualified can act. Each House of the General Assembly shall, in accordance with its own rules, determine who is entitled under the provisions of this chapter to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.

HISTORY: 1962 Code Section 30-411; 1962 (52) 2192.



Section 2-5-120. Privileges of office of successor.

When an emergency interim successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his travel in the same manner and amount as a legislator. This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

HISTORY: 1962 Code Section 30-412; 1962 (52) 2192.



Section 2-5-130. Quorum; necessary proportion of vote.

In the event of an attack, (1) quorum requirements for the General Assembly shall be suspended, and (2) where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.

HISTORY: 1962 Code Section 30-413; 1962 (52) 2192.



Section 2-5-140. Termination, extension or restoration of emergency procedure.

The authority of emergency interim successors to succeed to the powers and duties of legislators, and the operation of the provisions of this chapter relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon, shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the General Assembly in accordance with applicable constitutional and statutory provisions. The Governor, acting by proclamation, or the General Assembly, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon a finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.

HISTORY: 1962 Code Section 30-414; 1962 (52) 2192.






CHAPTER 7 - LEGISLATIVE ENACTMENTS

Section 2-7-10. Effective date of legislative enactments.

No act or joint resolution passed by the General Assembly shall take effect or become of force until the twentieth day after the day of its approval by the executive, unless some other day be specially named in the body of the act or joint resolution as the day upon which it shall take effect.

HISTORY: 1962 Code Section 30-201; 1952 Code Section 30-201; 1942 Code Section 2079; 1932 Code Section 2079; Civ. C. '22 Section 41; Civ. C. '12 Section 39; Civ. C. '02 Section 36; G. S. 33; R. S. 36; 1879 (17) 69.



Section 2-7-20. Effect of repeal of legislative enactment.

The repeal of an act or joint resolution shall not revive any law theretofore repealed or superseded, nor any office theretofore abolished.

HISTORY: 1962 Code Section 30-202; 1952 Code Section 30-202; 1942 Code Section 2080; 1932 Code Section 2080; Civ. C. '22 Section 42; Civ. C. '12 Section 40; Civ. C. '02 Section 37; G. S. 34; R. S. 37; 1872 (15) 37.



Section 2-7-30. Construction of words.

(A) The words "person" and "party" and any other word importing the singular number used in any act or joint resolution shall be held to include the plural and to include firms, companies, associations, and corporations and all words in the plural shall apply also to the singular in all cases in which the spirit and intent of the act or joint resolution may require it. All words in an act or joint resolution importing the masculine gender shall apply to females also and words in the feminine gender shall apply to males. And all words importing the present tense shall apply to the future also.

(B)(1) In determining the meaning of any act or joint resolution of the General Assembly or in a regulation promulgated pursuant to Article 1, Chapter 23, Title 1, unless otherwise defined in the act, joint resolution, or regulation, the words "person", "human being", "child", and "individual" must include every infant member of the species homo sapiens who is born alive at any stage of development.

(2) As used in this subsection, the term "born alive", with respect to a member of the species homo sapiens, means the complete expulsion or extraction from the mother of that member, at any stage of development, who after the expulsion or extraction breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut, and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, cesarean section, or induced abortion.

(3) Nothing in this subsection may be construed to affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species homo sapiens at any point before being born alive as defined in this subsection.

HISTORY: 1962 Code Section 30-203; 1952 Code Section 30-203; 1942 Code Section 2081; 1932 Code Section 2081; Civ. C. '22 Section 43; Civ. C. '12 Section 41; Civ. C. '02 Section 38; G. S. 35; R. S. 38; 2012 Act No. 174, Section 2, eff May 25, 2012.

Editor's Note

2012 Act No. 174, Section 1, provides as follows:

"This act may be referred to and cited as the 'Born Alive Infant Protection Act'."

Effect of Amendment

The 2012 amendment rewrote the section.



Section 2-7-35. Handicapped person defined.

Wherever the term "handicapped person" appears in the laws of this State, unless it is stated to the contrary, it shall mean a person who:

(1) Has a physical or mental impairment which substantially limits one or more major life activities including, but not limited to caring for himself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working;

(2) Meets any other definition prescribed by federal law or regulation for use by agencies of state government which serve handicapped persons.

HISTORY: 1978 Act No. 437, Section 1.



Section 2-7-40. References to members of county legislative delegations in certain statutes affecting multi-county senatorial districts.

In multi-county senatorial districts, all references in existing statutes relative to county affairs and appointments to the members of a county legislative delegation or language of similar import, except in statutes relating to appointments required to be made upon the advice and consent of the Senate, in a determination of action by the delegation under the statutes, shall mean a majority of the members of the House of Representatives resident in the county when such county is without a resident Senator and one half of such members when such county has a resident Senator and shall include in all such counties with or without a resident Senator at least one Senator thereof in those districts having not more than two Senators and at least two Senators in those districts having at least three Senators; provided, however, that this section shall not apply to any county having more than five members of the House of Representatives.

HISTORY: 1962 Code Section 30-203.1; 1967 (55) 1005.



Section 2-7-45. Adoption of the Code of Laws of South Carolina, 1976, as only general statutory law of State.

The Code of Laws of South Carolina, 1976, which contains the permanent laws of general application through the 1975 session of the General Assembly and which was presented to the members of the General Assembly during the 1977 session is hereby adopted as the Code of Laws of South Carolina, 1976, and is declared to be the only general statutory law of the State as of January 1, 1976.

HISTORY: 1977 Act No. 95, Section 1.



Section 2-7-50. Amendments, additions and repeals may be made by reference to this Code.

Whenever, in any act, reference is made to this Code for the purpose of altering, amending, adding to or repealing any part thereof, such reference, alteration, amendment, addition or repeal shall be construed to apply to the original law purporting to be revised in such revision as fully and specifically as though such original laws were mentioned in the act containing such reference, alteration, amendment, addition or repeal.

HISTORY: 1962 Code Section 30-204; 1952 Code Section 30-204; 1942 Code Section 2110; 1932 Code Section 2110; Civ. C. '22 Section 74; Civ. C. '12 Section 64; Civ. C. '02 Section 61; 1896 (22) 3.



Section 2-7-60. Annual general appropriations act.

The General Assembly shall annually provide for all expenditures in the general appropriation act and the appropriations made for any department, institution, board or commission shall be in a definite sum for each purpose or activity with such itemization under the activity as may be deemed necessary by the General Assembly.

HISTORY: 1962 Code Section 30-205; 1952 Code Section 30-205; 1942 Code Section 2082; 1932 Code Section 2082; Civ. C. '22 Section 44; 1921 (32) 114.



Section 2-7-62. Report to General Assembly on transfer of funds resulting from transfers for responsibilities between agencies during consideration of general appropriation act.

At each stage of consideration of the annual general appropriation act, the Revenue and Fiscal Affairs Office shall compile and submit a report to the Members of the General Assembly containing any transfer of funds resulting from the transfer of programs, functions, or responsibilities between agencies and institutions of state government. A transfer must be designated as to its origin and subsequent placement in the act with reference to the appropriate page and line number.

HISTORY: 1981 Act No. 178, Part II, Section 34; 2005 Act No. 164, Section 3, eff June 10, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2005 amendment in the first sentence substituted "Budget and Control Board" for "State Auditor" and made nonsubstantive changes throughout.



Section 2-7-65. Agencies, departments and institutions to justify amount of requested appropriations.

The Governor shall, prior to making annual recommendations to the General Assembly of the amounts to be appropriated to the various state agencies, departments and institutions, as required by Section 2-7-60 of the 1976 Code, require them to justify the entire amount of money they are requesting. It is the intent of this section that each state agency, department or institution shall be required to justify its recurring expenses, as well as any new or additional expenses.

For the purpose of justification as set forth in this provision, the Budget and Control Board shall require each state agency, department and institution to submit for each program the purposes, objectives and such quantitative measurements regarding services provided as the Budget and Control Board in consultation with the Joint Legislative Appropriations Review Committee might deem necessary for program evaluation.

HISTORY: 1979 Act No. 199, Part II, Section 8; 1980 Act No. 517, Part II, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in the first paragraph of this section to the former State Budget and Control Board was changed to the Governor pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1). Reference in the second paragraph to the former State Budget and Control Board was not changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 2-7-66. Education Improvement Act appropriations to agencies and entities other than Education Department.

Education Improvement Act of 1984 appropriations for programs which are administered by agencies and entities other than the State Department of Education must be included in the annual general appropriations bill under the section containing appropriations for the State Department of Education in a separate subsection titled "Education Improvement Act Appropriations to Other Agencies and Entities"; Funds appropriated under this subsection must be disbursed to the agencies and entities by the State Treasurer in accordance with state accounting policies and procedures.

HISTORY: 1988 Act No. 658, Part II, Section 29.



Section 2-7-68. Format for general appropriations bill sections providing for employment of additional personnel.

Beginning with the State General Appropriation Bill for the Fiscal Year 1980-81 and each year thereafter, each section of the Bill which provides for the employment of additional personnel shall include a separate line item for all new employees for whom compensation is provided in the section concerned and such line items shall be divided according to the job classifications of such additional employees.

Beginning with Fiscal Year 1984-85 and each year thereafter, every proviso appearing in Part I of the Bill which regulates the expenditure of any funds appropriated or deals with related matters, but which did not appear as a proviso in Part I of the State General Appropriation Bill or State General Appropriation Act for the immediately preceding fiscal year, must be italicized.

HISTORY: 1979 Act No. 199, Section 32; 1980 Act No. 517, Part II, Section 26; 1981 Act No. 178, Part II, Section 5; 1983 Act No. 151, Part II, Section 19.



Section 2-7-69. Inclusion of new positions in general appropriation act; copies of Analysis of Change in appropriations by agency.

(A) Notwithstanding another provision of law, if the Budget and Control Board authorizes a state agency to exceed the number of positions authorized by the general appropriation act, the authorization for the positions must terminate at the end of the fiscal year in which the authorization is made unless the authorization is included as a new position in the general appropriation act for the following fiscal year. At each stage of the consideration of the annual general appropriation bill, the Budget and Control Board shall compile and present in a report to the Members of the General Assembly an explanation and justification of all such new positions.

(B) At each stage of consideration of the general appropriation bill, the Revenue and Fiscal Affairs Office shall provide a member of the body presently considering the bill, upon his request, a copy of the Analysis of Change which details changes in appropriations by agency as of the most recent legislative action.

HISTORY: 1981 Act No. 178, Part II, Section 31; 1982 Act No. 466, Part II, Section 24; 2005 Act No. 164, Section 4, eff June 10, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in (A) to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly. Reference in (B) to the former Budget and Control Board was changed to the Revenue and Fiscal Affairs Office pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2005 amendment, in subsection (A), in the second sentence substituted "Budget and Control Board" for "State Auditor" and made nonsubstantive changes subsections (A) and (B).



Section 2-7-70. Itemization of appropriation bills.

All bills introduced in either house carrying appropriations shall be itemized in accordance with the classifications used in the budget.

HISTORY: 1962 Code Section 30-206; 1952 Code Section 30-206; 1942 Code Section 3221; 1932 Code Section 3221; Civ. C. '22 Section 917; 1919 (31) 187.



Section 2-7-71. Tax bills; requirement of estimated revenue impact statement.

When a bill relating to state taxes is reported out of a standing committee of the Senate or House of Representatives for consideration, there must be attached and printed as a part of the committee report a statement of the estimated revenue impact of the bill on the finances of the State certified by the Board of Economic Advisors. As used in this section "statement of estimated revenue impact" means the consensus of the persons executing the required statement as to the increase or decrease in the net tax revenue to the State if the bill concerned is enacted by the General Assembly. In preparing a statement, the Board of Economic Advisors may request technical advice of the Department of Revenue.

HISTORY: 1978 Act No. 644, Part II, Section 338; 1983 Act No. 151, Part II, Section 15; 1993 Act No. 181, Section 21; 1997 Act No. 82, Section 1.



Section 2-7-72. Bills and resolutions requiring expenditure of funds shall have fiscal impact statements.

Whenever a bill or resolution is introduced in the General Assembly requiring the expenditure of funds, the principal author shall affix a statement of estimated fiscal impact and cost of the proposed legislation. Before reporting the bill out of committee, if the amount is substantially different from the original estimate, the committee shall attach a statement of estimated fiscal impact to the bill signed by the Executive Director of the Revenue and Fiscal Affairs Office or his designee. As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the State for the first year and the annual cost thereafter.

HISTORY: 1978 Act No. 644, Part II, Section 39; 1988 Act No. 658, Part II, Section 49; 2014 Act No. 121 (S.22), Pt VI, Section 8.E, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.E, substituted "Executive Director of the Revenue and Fiscal Affairs Office" for "Director of the State Budget Division of the State Budget and Control Board".



Section 2-7-73. Bills and resolutions mandating health insurance coverage shall have fiscal impact statement.

(A) Any bill or resolution which would mandate a health coverage or offering of a health coverage by an insurance carrier, health care service contractor, or health maintenance organization as a component of individual or group policies, must have attached to it a statement of the financial impact of the coverage, according to the guidelines enumerated in subsection (B). This financial impact analysis must be conducted by the Revenue and Fiscal Affairs Office and signed by an authorized agent of the Department of Insurance, or his designee. The statement required by this section must be delivered to the Senate or House committee to which any bill or resolution is referred, within thirty days of the written request of the chairman of such committee.

(B) Guidelines for assessing the financial impact of proposed mandated or mandatorily offered health coverage to the extent that information is available, must include, but are not limited to, the following:

(1) to what extent does the coverage increase or decrease the cost of treatment or services;

(2) to what extent does the coverage increase or decrease the use of treatment or service;

(3) to what extent does the mandated treatment or service substitute for more expensive treatment or service;

(4) to what extent does the coverage increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders; and

(5) what is the impact of this coverage on the total cost of health care.

HISTORY: 1990 Act No. 428, Section 2; 1993 Act No. 181, Section 22; 2014 Act No. 121 (S.22), Pt VI, Section 8.F, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.F, in subsection (A), substituted "Revenue and Fiscal Affairs Office" for "Division of Research and Statistical Services".



Section 2-7-74. Statement of estimated fiscal impacts of criminal offense changes.

(A) As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the State for the first year and the annual cost thereafter.

(B) The principal author of legislation that would establish a new criminal offense or that would amend the sentencing provisions of an existing criminal offense may affix a statement of estimated fiscal impact of the proposed legislation. Upon request from the principal author of the legislation, the Revenue and Fiscal Affairs Office shall assist in preparing the fiscal impact statement.

(C) If a fiscal impact statement is not affixed to legislation at the time of introduction, the committee to which the legislation is referred shall request a fiscal impact statement from the Revenue and Fiscal Affairs Office. The Revenue and Fiscal Affairs Office shall have at least fifteen calendar days from the date of the request to deliver the fiscal impact statement to the Senate or House of Representatives committee to which the legislation is referred, unless the Revenue and Fiscal Affairs Office requests an extension of time. The Revenue and Fiscal Affairs Office shall not unreasonably delay the delivery of a fiscal impact statement.

(D) The committee shall not take action on the legislation until the committee has received the fiscal impact statement.

(E) If the legislation is reported out of the committee, the committee shall attach the fiscal impact statement to the legislation. If the legislation has been amended, the committee shall request a revised fiscal impact statement from the Revenue and Fiscal Affairs Office and shall attach the revised fiscal impact statement to the legislation.

(F) State agencies and political subdivisions shall cooperate with the Revenue and Fiscal Affairs Office in preparing fiscal impact statements. Such agencies and political subdivisions shall submit requested information to the Revenue and Fiscal Affairs Office in a timely fashion.

(G) In preparing fiscal impact statements, the Revenue and Fiscal Affairs Office shall consider and evaluate information as submitted by state agencies and political subdivisions. The Revenue and Fiscal Affairs Office shall provide to the requesting Senate or House of Representatives committee any estimates provided by a state agency or political subdivision, which are substantially different from the fiscal impact as issued by the Revenue and Fiscal Affairs Office.

(H) The Revenue and Fiscal Affairs Office may request information from nongovernmental agencies and organizations to assist in preparing the fiscal impact statement.

HISTORY: 2010 Act No. 273, Section 61, eff June 2, 2010; 2014 Act No. 121 (S.22), Pt VI, Section 8.G, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.G, in subsections (B), (C), (E), (F), (G), (H), substituted "Revenue and Fiscal Affairs Office" for "Office of State Budget".



Section 2-7-75. Funds to be used in fiscal year for which they are appropriated, in accordance with line item appropriations.

All state funds appropriated shall be used and all federal and other funds may be used for the operation of state agencies and institutions for the fiscal year for which they are appropriated or made available for use. All agencies and institutions are directed to expend state appropriated funds in strict accordance with the line item appropriations as authorized by the annual appropriations act except for such transfers of funds as may be approved by the Budget and Control Board under its authority as set forth in the appropriations act or other provisions of law. When practicable, all agencies and institutions having federal or other funds available for the financing of their operation shall expend such funds in accordance with the line item appropriations. The authorization to spend federal and other funds shall be reduced to the extent that receipts from these sources do not meet the estimates as reflected in each section of the appropriation act. The Budget and Control Board shall give consideration to the intent of the General Assembly expressed in this section when exercising its responsibility for reviewing grant requests as set forth in the annual appropriations act.

HISTORY: 1979 Act No. 199, Part II, Section 9.



Section 2-7-76. Fiscal or revenue impact statements for certain bills and resolutions affecting the expenditure of funds by counties or municipalities.

(A) The chairman of the legislative committee to which a bill or resolution was referred shall direct the Revenue and Fiscal Affairs Office to prepare and affix to it a statement of the estimated fiscal and revenue impact and cost to the counties and municipalities of the proposed legislation before the legislation is reported out of that committee if a bill or resolution:

(1) requires a county or municipality to expend funds allocated to the county or municipality pursuant to Chapter 27 of Title 6;

(2) is introduced in the General Assembly to require the expenditure of funds by a county or municipality;

(3) requires the use of county or municipal personnel, facilities, or equipment to implement a general law or regulations promulgated pursuant to a general law; or

(4) relates to taxes imposed by political subdivisions.

(B) A revised estimated fiscal and revenue impact and cost statement must be prepared at the direction of the presiding officer of the House of Representatives or the Senate by the Revenue and Fiscal Affairs Office before third reading of the bill or resolution, if there is a significant amendment to the bill or resolution.

(C) For purposes of this section, "political subdivision" means a county, municipality, school district, special purpose district, public service district, or consolidated political subdivision.

HISTORY: 1991 Act No. 171, Part II, Section 27; 1994 Act No. 497, Part II, Section 115; 1999 Act No. 114, Section 3; 2014 Act No. 121 (S.22), Pt VI, Section 8.H, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.H, in subsections (A) and (B), substituted "Revenue and Fiscal Affairs Office" for "Budget Division or the Economic Research Section of the Budget and Control Board, as appropriate," and substituted "estimated fiscal and revenue impact" for estimated fiscal or revenue impact".



Section 2-7-78. Requirements for certification of revenue estimate in the Governor's recommended appropriations bill and the conference committee report.

This section applies to the annual appropriation recommendation of the Governor and to the report of the conference committee on the annual general appropriations bill. A provision offered for inclusion in the annual general appropriations bill by amendment or otherwise, by the Governor, or which increases or decreases the most recent official projection of general fund revenues of the Board of Economic Advisors must not be included in the bill or recommendation unless the revenue impact is certified by the board. Changes to the official general fund revenue estimate as a result of the provision may not exceed the amounts certified by the board. The requirements of this section are in addition to the other provisions of law regarding fiscal impact statements.

HISTORY: 1995 Act No. 145, Part II, Section 22.



Section 2-7-80. Printing and distribution of acts; copies.

The clerks of the two houses of the General Assembly are to make available to the public all acts after their approval by the Governor, not later than two weeks after the approval date. A copy of these acts must be mailed to the house of those members of the General Assembly who request these services. After Sine Die adjournment each year, the clerks of the two houses of the General Assembly are directed to mail a copy of all acts not placed on the members' desks during the session to the home address of each member of the General Assembly who requests these services. In addition, three copies must be mailed to the head of each state department and institution, to the Chief Justice and associate justices and Clerk of the Supreme Court, to the Chief Judge and associate judges and Clerk of the Court of Appeals, and each judge and clerk of the judicial circuits who requests these services. The Secretary of State shall notify the respective clerks immediately upon receipt of all acts available to them for proofreading.

HISTORY: 1962 Code Section 30-207; 1967 (55) 719; 1979 Act No. 125, Section 1; 1985 Act No. 201, Part II, Section 81J; 1987 Act No. 194, Section 1; 2002 Act No. 356, Section 1, Part VI.H; 2009 Act No. 10, Section 1, eff May 6, 2009.

Effect of Amendment

The 2009 amendment rewrote this section.



Section 2-7-90. Use of certified mail satisfies requirement for registered mail.

Whenever in the statute laws of this State requirements are made that notices be sent by registered mail, the use of certified mail, or such other form of United States mail as may be instituted by the United States Post Office providing for proof of mailing or delivery of such mail, shall be considered as compliance with such statutory requirements.

HISTORY: 1962 Code Section 1-66; 1957 (50) 60.



Section 2-7-105. Authorization for state capital improvement bonds.

State capital improvement bonds may be authorized by the General Assembly in odd-numbered years. A project may be authorized in the act only for a state agency or institution included in the annual general appropriations act.

HISTORY: 1980 Act No. 518, Section 13; 1985 Act No. 201, Part II, Section 35B; 1990 Act No. 612, Part II, Section 52; 1993 Act No. 181, Section 23; 1995 Act No. 33, Section 3; 1997 Act No. 111, Section 3.

Editor's Note

2001 Act No. 1, Part II, Section 1.C., provides as follows:

"Notwithstanding any other provision of law, the provisions of Section 2-7-105 of the 1976 Code do not apply to the provisions of this section [2001, Act No. 1, Part II, Section 1]."



Section 2-7-110. Bill or resolution requiring expenditure by county, municipality, special purpose district, or school district; statement of estimated fiscal impact.

Whenever a bill or resolution is introduced in the General Assembly requiring the expenditure of funds by a county, municipality, special purpose district, or school district, the principal author shall affix thereto a statement of estimated fiscal impact and cost of the proposed legislation. Prior to reporting the bill out of committee, if the amount is substantially different from the original estimate, the committee chairman shall cause a revised statement of the estimated fiscal impact of the bill to be attached to the bill. As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the county, municipality, special purpose district, or school district for the first year and the annual cost thereafter.

HISTORY: 1983 Act No. 141, Section 1; 1984 Act No. 361, Section 1; 1983 Act No. 141, Section 1; 1984 Act No. 362, Section 1.



Section 2-7-115. Appropriations for debt service in general appropriations act; additional bonds.

The General Assembly finds that the appropriations for debt service in the general appropriations act are the estimated debt service requirements of bonds of the State for each fiscal year. The inclusion of these appropriations in the annual general appropriations act shall not prevent the issuance of additional bonds pursuant to current or future authorizations if permitted by law.

HISTORY: 1995 Act No. 145, Part II, Section 29.



Section 2-7-120. Designation of non-recurring or one-time expenditures in budget recommendations and general appropriations bills.

Whenever the General Assembly appropriates funds for nonrecurring or one-time expenditures, the appropriation must be listed in a separate program entitled "Nonrecurring Appropriation". The Governor, when making annual budget recommendations, shall identify in a separate marking "Nonrecurring Appropriations" all nonrecurring or one-time expenditures.

HISTORY: 1984 Act No. 512, Part II, Section 53.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 2-7-125. Recorded roll call vote defined; when required.

(A) For purposes of this section, a 'recorded roll call vote' means a vote recorded in the journals of the respective houses of the General Assembly, which must be by yeas and nays and recorded by name.

(B) The Annual General Appropriations Bill must be considered section-by-section prior to third reading, and must receive a recorded roll call vote by the House of Representatives and the Senate when the pending question is the adoption of an individual section.

(C) A bill or joint resolution must receive a recorded roll call vote by the House of Representatives and the Senate when:

(1) the pending question is adoption of a Conference or Free Conference Report;

(2) the pending question is the passage of a bill or joint resolution on second reading;

(3) either the House of Representatives or the Senate agrees to the other body's amendment; or

(4) a bill or joint resolution is amended and the pending question is the passage of a bill on third reading.

HISTORY: 2011 Act No. 6, Section 2, eff April 12, 2011.

Editor's Note

2011 Act No. 6, Section 1, provides as follows:

"SECTION 1. This act may be cited as the 'Spending Accountability Act of 2011'."



Section 2-7-210. Clerk shall correct typographical and clerical errors in legislative enactments.

As hereinafter provided the clerk of the Senate and the clerk of the House of Representatives shall correct typographical and clerical errors in acts and joint resolutions which have been passed by the General Assembly, either before or after approval thereof by the Governor. The authority granted in this section shall only apply to such matter as has been duly passed by both houses of the General Assembly.

HISTORY: 1962 Code Section 30-211; 1952 Code Section 30-211; 1942 (42) 1684.



Section 2-7-220. Procedure for making corrections.

When a typographical or clerical error shall have been called to the attention of the clerk of the Senate or the clerk of the House of Representatives, the clerk may correct such error and shall affix upon the page of the act his signature showing such correction together with the date of such correction and his reason for making such correction. The clerk of the Senate shall certify such corrections on all acts originating in the Senate and the clerk of the House of Representatives shall certify such corrections on all acts originating in the House of Representatives.

HISTORY: 1962 Code Section 30-212; 1952 Code Section 30-212; 1942 (42) 1684.



Section 2-7-230. Doubtful matters shall not be corrected.

If, upon examination of such errors as may be called to their attention, the clerk of the Senate and the clerk of the House of Representatives shall be in doubt as to their authority to make a correction as hereinabove provided, said clerks shall withhold their certificates of correction.

HISTORY: 1962 Code Section 30-213; 1952 Code Section 30-213; 1942 (42) 1684.



Section 2-7-240. No correction shall be made after fifteen days.

No act or joint resolution lodged in the Secretary of State's office over fifteen days shall be corrected as hereinabove provided for in this article.

HISTORY: 1962 Code Section 30-214; 1952 Code Section 30-214; 1942 (42) 1684.



Section 2-7-410. Petition and draft of bill for legislation for private purposes.

No bill (a) to charter or incorporate or amend the charter of any society, company, organization or body politic of any kind, (b) for the granting of any privilege or immunity or (c) for any other private purpose whatsoever shall be introduced or entertained in either house of the General Assembly, except by petition to be signed by the persons seeking to be incorporated, by the incorporators or their officers or duly appointed agents seeking an amendment of a charter or by the person seeking such privilege, immunity or other private grant or relief. The petition must be accompanied in each instance by a draft of a bill or joint resolution, as the case may be, to charter or incorporate such society, organization or body politic, to amend the charter thereof, to grant the privilege or immunity or to carry out the private purpose prayed for in the petition.

HISTORY: 1962 Code Section 30-301; 1952 Code Section 30-301; 1942 Code Section 2074; 1932 Code Section 2074; Civ. C. '22 Section 36; Civ. C. '12 Section 34; Civ. C. '02 Section 31; R. S. 31; 1885 (19) 309.



Section 2-7-420. Statement of reasons for legislative charter.

In case of an application for a charter or incorporation, other than of a railroad or canal company, the petition shall state and set forth why the charter cannot be obtained under the provisions of the general statutes, in pursuance of the Constitution, relating to incorporations and any other special reasons on which such charter or incorporation is sought.

HISTORY: 1962 Code Section 30-302; 1952 Code Section 30-302; 1942 Code Section 2075; 1932 Code Section 2075; Civ. C. '22 Section 37; Civ. C. '12 Section 35; Civ. C. '02 Section 32; R. S. 32; 1885 (19) 309.



Section 2-7-430. Application for charter or incorporation of transportation company.

In case of an application for the charter or incorporation of a railroad, canal, tramway, plank road or turnpike company and the grant of the right of way therefor, in addition to the foregoing requirements for other charters and incorporations, the petition shall set forth and describe approximately the route proposed for the projected road and where such route will cross any railroad existing or in the course of construction and shall be accompanied by a plat or map delineating the same. And in case of an application for a railroad charter, the notice required by law shall be given before the application for the charter is made.

HISTORY: 1962 Code Section 30-303; 1952 Code Section 30-303; 1942 Code Section 2076; 1932 Code Section 2076; Civ. C. '22 Section 38; Civ. C. '12 Section 36; Civ. C. '02 Section 33; R. S. 33; 1885 (19) 309.



Section 2-7-440. Statement of merits effect on others and notice.

In any case other than that of a charter or incorporation, the petition shall set forth fully and distinctly the merits and particulars of the case and, if the proposed legislation shall in any wise directly affect the rights of others who reside in this State, the petition shall be accompanied with proof that the parties, so far as known, who may be affected merely, have had sixty days' notice of the presentation of such petition before such petition is presented and also that notice of the intention of the petitioner or petitioners to make such application has been published in the newspaper having the largest circulation published in the county in which the privilege or immunity is to be enjoyed, once a week for at least three weeks, the first of which publications shall be at least sixty days before such petition is presented.

HISTORY: 1962 Code Section 30-304; 1952 Code Section 30-304; 1942 Code Section 2077; 1932 Code Section 2077; Civ. C. '22 Section 39; Civ. C. '12 Section 37; Civ. C. '02 Section 34; R. S. 34; 1885 (19) 309.



Section 2-7-450. Reference of petition to committee.

Any such petition together with the draft of the bill or joint resolution shall be referred to some appropriate committee of the house in which such petition is presented, to be acted upon by such committee.

HISTORY: 1962 Code Section 30-305; 1952 Code Section 30-305; 1942 Code Section 2074; 1932 Code Section 2074; Civ. C. '22 Section 36; Civ. C. '12 Section 34; Civ. C. '02 Section 31; R. S. 31; 1885 (19) 309.






CHAPTER 11 - LEGISLATIVE COUNCIL

Section 2-11-10. Creation and composition.

There is hereby created a Legislative Council of the General Assembly of South Carolina, the membership of which shall be composed of the President of the Senate, the Speaker of the House of Representatives, the Secretary of State, the chairman of the Judiciary Committee of the Senate or his designee, and the chairman of the Judiciary Committee of the House of Representatives.

HISTORY: 1962 Code Section 30-101; 1952 Code Section 30-101; 1949 (46) 555; 1954 (48) 1761; 1989 Act No. 157, Section 2.



Section 2-11-20. Officers.

The Legislative Council shall elect from its membership a chairman and vice-chairman.

HISTORY: 1962 Code Section 30-102; 1952 Code Section 30-102; 1949 (46) 555.



Section 2-11-30. Meetings.

The Legislative Council shall meet upon the call of the chairman or a majority of the members.

HISTORY: 1962 Code Section 30-103; 1952 Code Section 30-103; 1949 (46) 555; 1982 Act No. 344, Section 1.



Section 2-11-40. Limitations on compensation of members.

The members of the Legislative Council shall not receive compensation for attending meetings of the Council held while the General Assembly is in session, nor shall they be paid for more than a total of ten days between sessions of the General Assembly.

HISTORY: 1962 Code Section 30-104; 1952 Code Section 30-104; 1949 (46) 555.



Section 2-11-50. General duties of Council.

The Legislative Council shall be responsible for the organization and operation of the research, reference, and bill drafting facilities herein provided to serve the General Assembly. The Legislative Council shall make preliminary studies and recommendations upon proposed legislation when so requested by committees or members of the General Assembly and conduct investigations when so directed by either Joint, Senate, or House Resolutions.

HISTORY: 1962 Code Section 30-105; 1952 Code Section 30-105; 1949 (46) 555; 1984 Act No. 450, Section 1.



Section 2-11-60. Research, reference and drafting divisions.

The Legislative Council shall organize and supervise operation of research, reference and drafting divisions.

HISTORY: 1962 Code Section 30-106; 1952 Code Section 30-106; 1949 (46) 555.



Section 2-11-70. Maintenance of Legislative Library.

The Legislative Council shall, in addition to its other functions, maintain a Legislative Library which shall consist of the Codes of Laws of the several states and legislative documents of the State of South Carolina along with other materials deemed necessary in connection with its function and for the benefit of the members of the General Assembly.

HISTORY: 1962 Code Section 30-107; 1971 (57) 709.



Section 2-11-80. Sale of books and documents.

The Director of the Legislative Council may sell any codes, supplements, books, and documents and the proceeds of any sale must be invested in other books or documents for the Legislative Council Library or code inventory.

HISTORY: 1962 Code Section 30-108; 1971 (57) 709; 1991 Act No. 171, Part II, Section 69A.



Section 2-11-90. Penalty for stealing or damaging book, document or other property.

Any person wilfully embezzling, stealing, defacing, damaging or in any manner mutilating or destroying while in his possession or in the custody of the Director any book, document or other property confided to the safekeeping of the Director shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, or by imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 30-109; 1971 (57) 709.






CHAPTER 13 - CODE COMMISSIONER AND COMMITTEE ON STATUTORY LAWS

Section 2-13-10. Election, term and compensation of Code Commissioner.

A Code Commissioner shall be elected by a majority vote of the Legislative Council for a term of four years and until his successor is elected and qualifies. The term shall commence on July first of the year in which he is elected. He shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-301; 1952 Code Section 1-301; 1941 Code Section 2111; 1932 Code Section 2111; Civ. C. '22 Section 75; Civ. C. '12 Section 65; Civ. C. '02 Section 62; 1901 (23) 697; 1918 (30) 798; 1934 (38) 1329; 1940 (41) 1940; 1954 (48) 1761; 1982 Act No. 344, Section 2.



Section 2-13-20. Vacancy.

In case of vacancy in the office of Code Commissioner from any cause, the Legislative Council shall, as soon as practicable, elect a successor for the unexpired term.

HISTORY: 1962 Code Section 1-302; 1952 Code Section 1-302; 1942 Code Section 2111; 1932 Code Section 2111; Civ. C. '22 Section 75; Civ. C. '12 Section 65; Civ. C. '02 Section 62; 1901 (23) 697; 1918 (30) 798; 1934 (38) 1329; 1940 (41) 1940; 1954 (48) 1761.



Section 2-13-30. Powers of Legislative Council as to revision of Code; establishment of Committee on Statutory Laws.

The Legislative Council shall determine the time, manner, and means of revising the Code of Laws for the State, shall determine the method for keeping the general permanent statutory law of the State supplemented and shall check on the work of the Code Commissioner. The Council may let bids for publishing the Code or supplements or may negotiate for the publications whichever it determines is in the best interest of the State. In order to advise the Council in all matters relating to Code Commissioner work, there is created the Committee on Statutory Laws to be composed of three members of the Judiciary Committee of the Senate and three members of the Judiciary Committee of the House of Representatives who shall be appointed at the first session of each General Assembly.

HISTORY: 1962 Code Section 1-303; 1952 Section 1-303; 1942 Code Section 2117; 1932 Code Section 2117; 1931 (37) 165; 1940 (41) 1940; 1975 (59) 160; 1981 Act No. 178, Section 25; 1981 Act No. 148, Section 14; 1982 Act No. 344, Section 3.



Section 2-13-40. Meetings, pay and expenses of Committee.

The Committee shall meet at the call of the chairman. Each member of the Committee shall receive traveling expenses, subsistence, and per diem, as provided by law for members of boards, committees, and commissions, which shall be paid from the approved accounts of the respective Houses of the members, when actually engaged in his duties.

HISTORY: 1962 Code Section 1-304; 1952 Code Section 1-304; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1982 Act No. 344, Section 4.



Section 2-13-50. Positions of Committee secretary and director of Legislative Council shall be held by Code Commissioner; employment of clerical personnel and assistants.

The Code Commissioner shall act as secretary for the Committee on Statutory Laws, and shall be the director of the Legislative Council. As such director he shall employ, subject to the approval of the Legislative Council, such clerical and other assistants as may be necessary for the proper performance of the duties of the several divisions of the Legislative Council, as provided for in Sections 2-11-50 and 2-11-60.

HISTORY: 1962 Code Section 1-305; 1952 Code Sections 1-305, 30-107, 30-108; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1949 (46) 555; 1954 (48) 1761.



Section 2-13-60. Duties of Code Commissioner.

The Code Commissioner must:

(1) compile the public statutes of the State;

(2) prepare indices and cross-indices to the codification of public statutes, and publish these indices in the appropriate code volumes;

(3) note by annotation decisions of the State Supreme Court, the State Court of Appeals, and the federal District Court for the District of South Carolina and decisions relevant to the State from the federal Fourth Circuit Court of Appeals and the United States Supreme Court under the appropriate sections of the codified statutes, the State Constitution of 1895, the United States Constitution, and the state rules of court;

(4) note by annotation all unpublished opinions sent to the Code Commissioner by a federal District Judge of the South Carolina District which, in the Code Commissioners opinion, affect or invalidate a South Carolina statute, act, or resolution;

(5) annually prepare for publication, to be printed by the Legislative Services Agency, the statutes and joint resolutions passed at the preceding session;

(6) place analysis lines at the beginning of each section in every act and joint resolution, except state appropriation measures;

(7) make references, by act number and year in which the act is published, to each act and joint resolution of a previous session when amended or repealed;

(8) divide the acts and joint resolutions into general permanent laws and local or temporary laws, with indices and cross-indices;

(9) arrange all local enactments according to counties in alphabetical order;

(10) regularly review and examine all the general statutory laws of the State;

(11) correct typographical and clerical errors;

(12) change or substitute names, titles, and other designations to make them conform to new laws enacted by the General Assembly or new rules, regulations, or orders having the force and effect of law.

HISTORY: 1962 Code Section 1-306; 1952 Code Section 1-306; 1942 Code Section 2112; 1932 Code Section 2112; Civ. C. '22 Section 76; Civ. C. '12 Section 66; Civ. C. '02 Section 63; 1913 (28) 68; 1927 (35) 268; 1934 (38) 1329; 1972 (57) 2775; 1982 Act No. 344, Section 5; 1985 Act No. 201, Part II, Section 81I; 1999 Act No. 55, Section 5; 2001 Act No. 23, Section 1; 2002 Act No. 333, Section 3; 2002 Act No. 356, Section 1, Part VI.P(3); 2013 Act No. 31, Section 6, eff May 21, 2013.

Effect of Amendment

The 2013 amendment, in subsection (5), substituted "Legislative Services Agency" for "Office of Legislative Printing, Information and Technology Systems (LPITS)".



Section 2-13-65. Code Commissioner to delete legislative members from boards and commissions.

The Code Commissioner is directed to delete all references to legislative members serving in any capacity as a member of a state board or commission, except as allowed by Section 8-13-770.

HISTORY: 1991 Act No. 248, Section 6.



Section 2-13-66. Code Commissioner to add crimes to appropriate category.

The Code Commissioner is authorized to add all crimes and offenses enacted by the General Assembly to Sections 16-1-90 and 16-1-100 of the 1976 Code. However, the crimes and offenses must be added to the appropriate category as established by Section 16-1-20(A). If the term of imprisonment for a crime or offense does not fit into one of the six established felony categories or one of the three established misdemeanor categories, it must be placed on the list of exempt offenses contained in Section 16-1-10(D). The purpose of this provision is to allow the Code Commissioner to place crimes and offenses in the appropriate category as established by the General Assembly without requiring each act which affects crimes and offenses to specifically reference Section 16-1-90 or 16-1-100. The Code Commissioner is prohibited from changing the designation by the General Assembly of any crime or offense from felony to misdemeanor or from misdemeanor to felony and is likewise prohibited from changing the number of years of any sentence set by the General Assembly.

HISTORY: 1993 Act No. 184, Section 265.



Section 2-13-70. Position of Code Commissioner as constitutional office; annual report.

The position of Code Commissioner does not constitute an office referred to in Section 3, Article VI of the State Constitution. The Code Commissioner shall report annually to the Legislative Council expenditures from approved accounts appropriated to the Council in the general appropriations act.

HISTORY: 1987 Act No. 170, Part II, Section 37.



Section 2-13-80. Annual cumulative supplements to Code.

There shall be prepared and published annually, under the supervision and direction of the Legislative Council and the Code Commissioner, cumulative supplements to the Code of Laws showing in such detail as the Council and Commissioner may deem proper and sufficient:

(1) All general permanent statutes enacted during the annual sessions of the General Assembly whereby the general statutory law as contained in the Code of Laws has been added to, amended, repealed or otherwise affected;

(2) All changes, since the adoption of the Code, in the Constitution of the United States, the Constitution of South Carolina, the rules of the various state courts, and the regulations issued by departments and agencies of the State;

(3) All decisions of the Supreme Court of South Carolina, the court of appeals of South Carolina, and of the courts of the United States, subsequent to those referred to in the then existing Code of Laws, construing the general and permanent statutory law and the Constitution of South Carolina.

HISTORY: 1962 Code Section 1-307; 1952 Code Section 1-307; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1976 Act No. 522, Section 1; 1982 Act No. 344, Section 6; 1999 Act No. 55, Section 6.



Section 2-13-90. Revised Code volumes.

If at any time the supplement of any volume of the Code of Laws shall, in the judgment of the Council and the Commissioner, become too bulky for convenient use, the Council and the Commissioner shall contract to be prepared and published under their supervision and direction, and submit to the General Assembly for its consideration, a revised volume setting forth the contents of the original volume revised and codified to include the effect of such cumulative pocket supplement; and the General Assembly, having considered and approved such revised volume shall, by bill passed under the formalities prescribed by the Constitution of South Carolina for the passage of laws, declare the revised volume to be substituted for the original volume as a part of the then existing Code of Laws, and, to the extent of its contents, the only general permanent statutory law of the State. All replacement volumes shall include an annotation to any general permanent statutory law which is impliedly repealed and must be included as it had been previously printed in the Cumulative Supplement it replaced.

HISTORY: 1962 Code Section 1-307.1; 1952 Code Section 1-307; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1982 Act No. 344, Section 7; 1986 Act No. 455, Section 4.



Section 2-13-100. Contracts for annual cumulative supplements.

The Legislative Council may contract for the preparation and publication of the annual cumulative supplements to the Code of Laws, and contracts may be awarded for a period of not more than five years under terms as the Council may see fit.

HISTORY: 1962 Code Section 1-308; 1952 Code Section 1-308; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1982 Act No. 344, Section 8.



Section 2-13-140. Access to State papers and documents; assistance of State officers.

The Code Commissioner and the Legislative Council shall have access to State papers and documents in the custody of the Secretary of State or other custodians of the State laws and archives. The Attorney General and his office, the South Carolina Archives Department and other State agencies and State officers shall on request of the Commissioner and Council cooperate in the codifying of the general statutory law.

HISTORY: 1962 Code Section 1-312; 1952 Code Section 1-312; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6 Section 5; 1896 (22) 203; 1940 (41) 1940; 1954 (48) 1752; 1975 (59) 160.



Section 2-13-150. Inclusion in Code of matter other than statutory law and Constitution.

The Legislative Council shall determine the laws to be included in the Code of Laws and reports thereon. Such Code and reports shall contain the general permanent statutory law, the Constitution of South Carolina and such other matter as the Legislative Council may determine.

HISTORY: 1962 Code Section 1-313; 1952 Code Section 1-313; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6, Section 5; 1896 (22) 203; 1940 (41) 1940; 1975 (59) 160; 1982 Act No. 344, Section 9.



Section 2-13-160. Elimination from Code of provisions providing compensation of officers and employees referred to in Section 8-15-10.

The Commissioner in preparing a proposed code for adoption by the General Assembly shall eliminate therefrom all provisions providing compensation of all such officers and employees as are referred to in Section 8-15-10.

HISTORY: 1962 Code Section 1-313.1; 1952 Code Section 1-313.1; 1951 (47) 506.



Section 2-13-170. Adoption of Code and subsequent amendment.

The Code thus prepared by the Commissioner shall be declared by the General Assembly, in an act passed according to the forms in the Constitution of 1895 for the enactment of laws, to be the only general permanent statutory law of the State, and no alterations or additions to any of the laws therein contained shall be made except by act passed under the formalities required in the Constitution.

HISTORY: 1962 Code Section 1-314; 1952 Code Section 1-314; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6, Section 5; 1896 (22) 203; 1940 (41) 1940; 1982 Act No. 344, Section 10.



Section 2-13-175. Catch line heading or caption not part of Code section.

The catch line heading or caption which immediately follows the section number of any section of the Code of Laws must not be deemed to be part of the section and must not be used to construe the section more broadly or narrowly than the text of the section would indicate. The catch line or caption is not part of the law and is merely inserted for purposes of convenience to the person using the Code.

HISTORY: 1994 Act No. 292, Section 1.



Section 2-13-180. Publication of advance sheets of statutes; page proofs.

The Code Commissioner, from time to time during any session of the General Assembly, shall furnish the Legislative Services Agency (LSA) with all acts and joint resolutions of a general and permanent nature which have become law. The Legislative Services Agency (LSA) as soon as practicable after delivery of these acts and joint resolutions, shall furnish the Code Commissioner with page proofs of all acts and joint resolutions.

HISTORY: 1962 Code Section 1-315; 1952 Code Section 1-315; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1955 (49) 319; 1985 Act No. 201, Part II, Section 81F; 2002 Act No. 333, Section 4; 2002 Act No. 356, Section 1, Part VI.P(4); 2013 Act No. 31, Section 7, eff May 21, 2013.

Effect of Amendment

The 2013 amendment twice substituted "Legislative Services Agency (LSA)" for "Office of Legislative Printing, Information and Technology Systems (LPITS)".



Section 2-13-190. Publication of advance sheets; distribution online.

After receiving the page proofs corrected from the Code Commissioner, the Legislative Services Agency shall print the same and shall deliver not more than twenty-five copies to the Code Commissioner as the commissioner orders. LSA shall publish the advance sheets online as directed by the Code Commissioner and in accordance with applicable law. Dissemination of advance sheets to previous recipients will be accomplished by making them available online only and will not be provided in printed form.

HISTORY: 1962 Code Section 1-316; 1952 Code Section 1-316; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1948 (45) 1643; 1952 (47) 2890; 1954 (48) 1752; 1960 (51) 1646; 1961 (52) 173; 1968 (55) 2845; 1985 Act No. 201, Part II, Section 81G; 1987 Act No. 194, Section 3; 1993 Act No. 181, Section 24; 2002 Act No. 333, Section 5; 2002 Act No. 356, Section 1, Part VI.P(5); 2009 Act No. 10, Section 2, eff May 6, 2009; 2013 Act No. 31, Section 8, eff May 21, 2013.

Code Commissioner's Note

2007 Act No. 114, Section 9, directed the Code Commissioner to change "Director" to "Secretary" of the Department of Transportation.

Effect of Amendment

The 2009 amendment rewrote this section to eliminate the requirements for distribution of printed copies of advance sheets and to provide for distribution online.

The 2013 amendment substituted "Legislative Services Agency" for "Office of Legislative Printing, Information and Technology Systems (LPITS)" and substituted "LSA" for "LPITS".



Section 2-13-200. Sale of signatures and disposition of proceeds.

The Code Commissioner and the Legislative Council may sell the service mentioned in Section 2-13-190 on terms agreeable to the council and the Code Commissioner. All funds received for this service must be deposited in the state treasury, to the credit of the General Fund of the State, but before any funds are paid into the state treasury, the expenses of the Code Commissioner and the Legislative Services Agency (LSA) for additional supplies, postage, and clerical help may be first deducted. Payment of these additional expenses may be made on order of the Chairman of the Legislative Council and the Clerks of the House and Senate.

HISTORY: 1962 Code Section 1-316.1; 1952 Code Section 1-316.1; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1975 (59) 160; 1985 Act No. 201, Part II, Section 81H; 2002 Act No. 333, Section 6; 2002 Act No. 356, Section 1, Part VI.P(6); 2013 Act No. 31, Section 9, eff May 21, 2013.

Effect of Amendment

The 2013 amendment substituted "Legislative Services Agency (LSA)" for "Office of Legislative Printing, Information and Technology Systems (LPITS)".



Section 2-13-210. Publication of complete annual Acts and Joint Resolutions.

Within twenty-five days after the adjournment of any session of the General Assembly, the Code Commissioner shall furnish the Director of the Legislative Services Agency all acts and joint resolutions passed, and which have been approved by the Governor. The Code Commissioner shall deliver to the Director of the Legislative Services Agency, within fifteen days after the receipt of the final page proof, a complete index of all the acts and joint resolutions furnished the director and such other copy as may be necessary for the published acts. The style and makeup of the acts and joint resolutions must be in such form as the Code Commissioner and Clerks of the Senate and the House may agree upon.

HISTORY: 1962 Code Section 1-317; 1952 Code Section 1-317; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1985 Act No. 201, Part II, Section 81K; 2002 Act No. 333, Section 7; 2002 Act No. 356, Section 1, Part VI.P(7); 2013 Act No. 31, Section 10, eff May 21, 2013.

Effect of Amendment

The 2013 amendment twice substituted "Director of the Legislative Services Agency" for "Director of the Office of Legislative Printing, Information and Technology Systems".



Section 2-13-240. Distribution of the Code of Laws of South Carolina, 1976.

(a) Sets of the Code of Laws of South Carolina, 1976, shall be distributed by the Legislative Council as follows:

(1) Governor, three;

(2) Lieutenant Governor, two;

(3) Secretary of State, three;

(4) Treasurer, one;

(5) Attorney General, fifty;

(6) Adjutant General, one;

(7) Comptroller General, two;

(8) Superintendent of Education, two;

(9) Commissioner of Agriculture, two;

(10) each member of the General Assembly, one;

(11) office of the Speaker of the House of Representatives, one;

(12) Clerk of the Senate, one;

(13) Clerk of the House of Representatives, one;

(14) each committee room of the General Assembly, one;

(15) each member of the Legislative Council, one;

(16) Code Commissioner, one;

(17) Legislative Council, ten;

(18) Supreme Court, fourteen;

(19) Court Administration Office, five;

(20) each circuit court judge, one;

(21) each circuit court solicitor, one;

(22) each family court judge, one;

(23) each county court judge, one;

(24) Administrative Law Judge Division, nine;

(25) College of Charleston, one;

(26) The Citadel, two;

(27) Clemson University, three;

(28) Francis Marion College, one;

(29) Lander College, one;

(30) Medical University of South Carolina, two;

(31) South Carolina State College, two;

(32) University of South Carolina, four;

(33) each regional campus of the University of South Carolina, one;

(34) University of South Carolina Law School, forty-six;

(35) Winthrop College, two;

(36) each technical college or center, one;

(37) each county governing body, one;

(38) each county clerk of court and register of deeds where such offices are separate, one;

(39) each county auditor, one;

(40) each county coroner, one;

(41) each county magistrate, one;

(42) each county master in equity, one;

(43) each county probate judge, one;

(44) each county public library, one;

(45) each county sheriff, one;

(46) each public defender, one;

(47) each county superintendent of education, one;

(48) each county treasurer, one;

(49) Library of Congress, three;

(50) United States Supreme Court, one;

(51) each member of Congress from South Carolina, one;

(52) each state library which furnishes this State a free set of its Code of Laws, one;

(53) Division of Aeronautics of the Department of Commerce, one;

(54) Department of Alcohol and other Drug Abuse Services, one;

(55) Department of Archives and History, one;

(56) Board of Bank Control, one;

(57) Commissioner of Banking, one;

(58) Budget and Control Board:

(a) Auditor, six;

(b) General Services Division, six;

(c) Personnel Division, one;

(d) Research and Statistical Services Division, one;

(e) Retirement System, one.

(59) Children's Bureau, one;

(60) Department of Consumer Affairs, one;

(61) Department of Corrections, two;

(62) Criminal Justice Academy, one;

(63) Department of Commerce, five;

(64) Department of Employment and Workforce, two;

(65) Ethics Commission, one;

(66) Forestry Commission, one;

(67) Department of Health and Environmental Control, five;

(68) Department of Transportation, five;

(69) Department of Public Safety, five;

(70) Human Affairs Commission, one;

(71) Workers' Compensation Commission, seven;

(72) Department of Insurance, two;

(73) Department of Juvenile Justice and Aftercare, one;

(74) Department of Labor, Licensing and Regulation, two;

(75) South Carolina Law Enforcement Division, four;

(76) Legislative Audit Council, one;

(77) State Library, three;

(78) Department of Mental Health, three;

(79) Department of Disabilities and Special Needs, five;

(80) Ports Authority, one;

(81) Department of Probation, Parole and Pardon, two;

(82) Public Service Commission, three;

(83) Department of Social Services, two;

(84) Department of Revenue, six;

(85) Board for Technical and Comprehensive Education, one;

(86) Veterans' Affairs Division of the Governor's office, one;

(87) Vocational Rehabilitation, one;

(88) Department of Natural Resources, four.

(b) If any technical college or center offers a course in paralegal practice such college or center shall be allowed two additional sets of the Code.

(c) All remaining copies of the Code may be sold or distributed in the best interest of the State as may be determined by the Legislative Council.

(d) The provisions of Sections 8-15-30 and 8-15-40 of the 1976 Code shall not apply to members of the General Assembly, members of the Legislative Council and the Code Commissioner.

HISTORY: 1977 Act No. 244, Sections 1 to 4; 1993 Act No. 181, Section 25; 1997 Act No. 34, Section 1; 1998 Act No. 419, Part II, Section 35B; 1998 Act No. 419, Part II, Section 44.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.

Editor's Note

2004 Act No. 202, Section 3, provides as follows:

"Wherever the term 'Administrative Law Judge Division' appears in any provision of law, regulation, or other document, it must be construed to mean the Administrative Law Court established by this act."






CHAPTER 15 - LEGISLATIVE AUDIT COUNCIL

Section 2-15-10. Creation and membership of council.

There is created the Legislative Audit Council consisting of five members, one of whom must be a practicing certified public accountant or a licensed public accountant and one of whom must be an attorney. The council must be elected by the General Assembly in a joint session from the nominees presented by the nominating committee. The council also includes as ex officio members the following: the Chairmen of the Senate and House Judiciary Committees or a designee by either chairman from the membership of the respective committees and the Chairmen of the Senate Finance Committee and the House Ways and Means Committee or a designee by either chairman from the membership of the respective committees. The ex officio members, including their designees, are voting members on all matters except those pertaining to auditing functions and personnel matters. The council is directly responsible to the General Assembly and is independent of any other state agency, board, or department.

HISTORY: 1962 Code Section 30-111; 1974 (58) 2608; 1975 (59) 178; 1990 Act No. 329, Section 1; 1995 Act No. 8, Section 1.



Section 2-15-20. Nominating committee.

The nominating committee must be composed of six members, three of whom must be appointed by the President of the South Carolina Senate and three of whom must be appointed by the Speaker of the South Carolina House of Representatives. The nominating committee shall present not more than three nominees for each vacancy. When a vacancy occurs, the director shall immediately notify those charged with appointing the nominating committee. If the General Assembly is in session at the time notice is given, a nominating committee must be appointed within fifteen days of the notification and the election must be held within forty-five days of the notification and no later than sine die adjournment of the General Assembly. If the General Assembly is not in session and a vacancy exists in the non ex officio members of the council, the Speaker and President of the Senate, acting jointly, shall fill the vacancy until an election can be held.

HISTORY: 1962 Code Section 30-112; 1974 (58) 2608; 1975 (59) 178; 1995 Act No. 8, Section 2.



Section 2-15-30. Terms of office; prohibition of membership to members of General Assembly; chairman.

The terms of office of the members of the Council shall be for six years and until their successors are appointed and qualify, except that of the initial members, one shall be elected for the term of two years, one for a term of four years and one for a term of six years. No person who is either a member of the General Assembly or has served in the General Assembly during the preceding two years shall be elected to the Council. Any member may succeed himself on the Council. The Council shall elect its own chairman.

HISTORY: 1962 Code Section 30-113; 1974 (58) 2608; 1975 (59) 178.



Section 2-15-40. Election, qualifications and duties of Director.

The Council shall be in charge of a Director who shall be elected by a majority vote of the Council and he shall hold office for a term of four years and until his successor shall have been elected and qualifies. The Director shall be chosen solely on the grounds of fitness to perform the duties assigned to him and shall possess the following minimum qualifications: (a) a Baccalaureate Degree from an accredited college or university; (b) at least five years of experience in public, industrial or governmental accounting with at least three years in a responsible managerial capacity. No member of the General Assembly nor anyone who shall have been a member for two years previously shall be appointed as Director. The Director shall act as Secretary for the Council and he shall have authority to employ, with the approval of the Council, such technical, clerical, and stenographic assistance as may be necessary to carry out the duties of the office; provided, however, that at least one staff member shall be qualified to audit or to supervise the audit of State programs and activities in order to determine if funds have been used in a faithful, effective, economical and efficient manner.

HISTORY: 1962 Code Section 30-114; 1974 (58) 2608; 1975 (59) 178.



Section 2-15-50. "State agencies", "audit" defined.

For the purpose of this chapter "state agencies" means all officers, departments, boards, commissions, institutions, universities, colleges, bodies politic and corporate of the State and any other person or any other administrative unit of state government or corporate outgrowth of state government, expending or encumbering state funds by virtue of an appropriation from the General Assembly, or handling money on behalf of the State, or holding any trust funds from any source derived, but does not mean or include counties.

For the purposes of this chapter, "audit" means a full-scope examination of and investigation into all state agency matters necessary to make a determination of:

(a)(1) whether the entity is acquiring, protecting, and using its resources, such as personnel, property, and space, economically and efficiently;

(2) the causes of inefficiencies or uneconomical practices; and

(3) whether the entity has complied with laws and regulations concerning matters of economy and efficiency; and

(b)(1) the extent to which the desired results or benefits established by the General Assembly or other authorizing body are achieved;

(2) the effectiveness of organizations, programs, activities, or functions and whether these organizations, programs, activities, or functions should be continued, revised, or eliminated; and

(3) whether the entity has complied with laws and regulations applicable to the program.

HISTORY: 1975 (59) 178; 1985 Act No. 201, Part II, Section 16A; 1990 Act No. 329, Section 2; 2014 Act No. 121 (S.22), Pt IX, Section 26.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 26.B, rewrote subsection (b)(2).



Section 2-15-60. Duties of council.

It is the duty of the council:

(a) To respond to any request concerning a fiscal matter or information related to the purposes set forth in Section 2-15-50 which may be referred to it by the General Assembly or any of its members or committees.

(b) To conduct audits, if authorized by the council, upon request of the General Assembly or either of its respective bodies, a standing committee, the Speaker of the House, the President Pro Tempore of the Senate, or not less than five members of the General Assembly, and to submit a report containing its findings and recommendations to the requesting entity or persons and to any member of the General Assembly who may request a copy.

(c) To assist the General Assembly in the performance of its official functions by providing its members and committees with impartial and accurate information and reports concerning the fiscal problems presented to them as members of the General Assembly.

(d) To establish a system of post audits for all fiscal matters and financial transactions for all state agencies of the state government.

HISTORY: 1962 Code Section 30-115; 1974 (58) 2608; 1975 (59) 178; 1990 Act No. 329, Section 3.



Section 2-15-61. Access by Council to agency records and facilities; exception.

For the purposes of carrying out its audit duties under this chapter, the Legislative Audit Council shall have access to the records and facilities of every state agency during that agency's operating hours with the exception of reports and returns of the South Carolina Department of Revenue as provided in Sections 12-7-1680 and 12-35-1530.

HISTORY: 1985 Act No. 201, Part II, Section 16B; 1993 Act No. 181, Section 26.



Section 2-15-62. Applicability of provisions relative to confidentiality of records.

In the performance of their audit duties, Legislative Audit Council staff members are subject to the statutory provisions and penalties regarding confidentiality of records of the agency under review.

HISTORY: 1985 Act No. 201, Part II, Section 16C.



Section 2-15-63. Management performance audit of Lottery Commission.

(A) Beginning in December 2004 and every three years after that, the Legislative Audit Council shall conduct a management performance audit of the South Carolina Lottery Commission. The cost of this audit is an operating expense of the commission.

(B) Nothing in this section limits, abridges, or otherwise affects the provisions of Section 2-15-60.

(C) The Legislative Audit Council may contract with an independent firm experienced in security procedures including, but not limited to, computer security and systems security, to periodically conduct a comprehensive study and evaluation of all aspects of security in the operation of the commission and the lottery. This firm mUst not have a financial interest in a lottery vendor with whom the commission is under contract. The cost of this evaluation is an operating expense of the commission. The commission shall pay directly to the Legislative Audit Council the cost of the evaluation.

HISTORY: 2001 Act No. 59, Section 6.



Section 2-15-64. Department of Social Services audits.

Beginning December 31, 2013, and every three years thereafter, the Legislative Audit Council shall conduct a management performance audit of a program of the South Carolina Department of Social Services. The program to be reviewed will be determined after consultation with the House of Representatives and the Senate. The Legislative Audit Council is authorized to charge the Department of Social Services for federal funds, if available, for the costs associated with this audit and shall provide certification to the Department of Social Services of certified public expenditures that are eligible for matching federal funds. The Department of Social Services shall remit the federal funds to the Legislative Audit Council as reimbursement for the costs of the audit.

HISTORY: 2014 Act No. 281 (H.3102), Section 3, eff June 10, 2014.



Section 2-15-65. Auditing for Title XX funds.

Notwithstanding any other provision of law, in order to further comply with federal requirements and increase the oversight abilities of the General Assembly, the Legislative Audit Council shall ensure that an appropriate amount is budgeted for audit purposes in all Title XX federal programs and shall designate and assign audit responsibility in accordance with state and federal laws and regulations and the intent of the General Assembly.

HISTORY: 1977 Act No. 219, Part II, Section 30.



Section 2-15-70. Use of facilities of State institutions of higher learning and other agencies.

The facilities of the State institutions of higher learning and any other tax supported agencies shall be available for use by the Council in carrying out its functions.

HISTORY: 1962 Code Section 30-116; 1974 (58) 2608; 1975 (59) 178.



Section 2-15-80. Employees shall not urge or oppose legislation or give financial advice.

Neither the Director nor any other employee of the Council shall urge or oppose any legislation or give financial advice to any person except members of the legislature.

HISTORY: 1962 Code Section 30-117; 1974 (58) 2608; 1975 (59) 178.



Section 2-15-90. Council shall not prepare legislation; relations with Legislative Council.

It shall not be a function of the Council staff to prepare legislation and all suggested legislation resulting from staff studies shall be channeled through the Legislative Council which shall cooperate with the staff.

HISTORY: 1962 Code Section 30-118; 1974 (58) 2608; 1975 (59) 178.



Section 2-15-110. Expenses of members of nominating committee and Council.

The members of the nominating committee and the members of the Legislative Audit Council shall be entitled to per diem, mileage and subsistence as provided by law for members of boards, committees and commissions.

HISTORY: 1975 (59) 178.



Section 2-15-120. Confidentiality of records; penalty for violations.

All records and audit working papers of the Legislative Audit Council with the exception of its final audit reports provided for by Section 2-15-60 are confidential and not subject to public disclosure. The court in determining the extent to which any disclosure of all or any part of a council record is necessary shall impose appropriate safeguards against unauthorized disclosure.

As used in this section, "records" includes, but is not limited to books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials regardless of physical form or characteristics prepared, owned, used, in the possession of, or retained by the Legislative Audit Council.

Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, may be fined not more than one thousand dollars or imprisoned not more than one year. If the person convicted is an officer or employee of the State, he must be dismissed from office or employment and is ineligible to hold any public office in this State for a period of five years after the conviction.

HISTORY: 1981 Act No. 29; 1998 Act No. 419, Part II, Section 35C; 2002 Act No. 244, Section 1.






CHAPTER 17 - LOBBYISTS AND LOBBYING

Section 2-17-5. Transfer of duties and powers from Secretary of State to State Ethics Commission.

On July 1, 1993, the duties and powers given to the Secretary of State in this chapter must be transferred to the State Ethics Commission. When this transfer takes place, the Code Commissioner is directed to change all references in this chapter from the Secretary of State to the State Ethics Commission.

HISTORY: 1991 Act No. 248, Section 2.



Section 2-17-10. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1)(a) "Anything of value" or "thing of value" means:

(i) a pecuniary item, including money, a bank bill, or a bank note;

(ii) a promissory note, bill of exchange, an order, a draft, warrant, check, or bond given for the payment of money;

(iii) a contract, agreement, promise, or other obligation for an advance, a conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

(iv) a stock, bond, note, or other investment interest in an entity;

(v) a receipt given for the payment of money or other property;

(vi) a chose-in-action;

(vii) a gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

(viii) a loan or forgiveness of indebtedness;

(ix) a work of art, an antique, or a collectible;

(x) an automobile or other means of personal transportation;

(xi) real property or an interest in real property, including title to realty, a fee simple or partial interest in realty including present, future, contingent, or vested interests in realty, a leasehold interest, or other beneficial interest in realty;

(xii) an honorarium or compensation for services;

(xiii) a promise or offer of employment;

(xiv) any other item that is of pecuniary or compensatory worth to a person.

(b) "Anything of value" or "thing of value" does not mean:

(i) printed informational or promotional material, not to exceed ten dollars in monetary value;

(ii) items of nominal value, not to exceed ten dollars, containing or displaying promotional material;

(iii) a personalized plaque or trophy with a value that does not exceed one hundred fifty dollars;

(iv) educational material of a nominal value directly related to the public official's, public member's, or public employee's official responsibilities;

(v) an honorary degree bestowed upon a public official, public member, or public employee from a public or private university or college;

(vi) promotional or marketing items offered to the general public on the same terms and conditions without regard to status as a public official or public employee; or

(vii) a campaign contribution properly received and reported under the provisions of Chapter 13 of Title 8.

(2) "Covered agency actions" means the proposal, drafting, development, consideration, amendment, withdrawal, or promulgation of a regulation under Article 1, Chapter 23 of Title 1 of the 1976 Code.

(3) "Covered gubernatorial actions" means:

(a) gubernatorial approval or veto of legislation;

(b) gubernatorial consideration or issuance of any executive order;

(c) gubernatorial consideration or making of any appointment; or

(d) gubernatorial consideration of or the decision to award any grant derived from federal or other funds or from any source.

(4)(a) "Economic interest" means an interest distinct from that of the general public in a purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services in which a public official or public employee may gain an economic benefit of fifty dollars or more.

(b) This definition does not prohibit a public official or public employee from participating in, voting on, or influencing or attempting to influence an official decision if the only economic interest or reasonably foreseeable benefit that may accrue to the public official or public employee is incidental to the public official's or public employee's position or which accrues to the public official or public employee as a member of a profession, occupation, or large class to no greater extent than the economic interest or potential benefit could reasonably be foreseen to accrue to all other members of the profession, occupation, or large class.

(5) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, gift of money or anything of value for any purpose, and a payment to a lobbyist for compensation, for expenses, or lobbying, including the direct payment of expenses incurred at the request or suggestion of a lobbyist.

(6) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, grandparent, or grandchild; or

(b) a member of the individual's immediate family.

(7) "Immediate family" means:

(a) a child residing in a public official's or public employee's household;

(b) a spouse of a public official or public employee; or

(c) an individual claimed by the public official or public employee or the public official's or public employee's spouse as a dependent for income tax purposes.

(8) "Individual" means one human being.

(9) "Income" means the receipt or promise of any consideration, whether or not legally enforceable, including attorney's fees attributable to lobbying.

(10) "Legislation" means:

(a) bills, resolutions, amendments, reports, legislative acts, vetoes, nominations, rules, and regulations pending or proposed in either the House or Senate;

(b) any other matter which may be the subject of action by either house; or

(c) the appointment of committees of conference and free conference by the Speaker of the House of Representatives or the President of the Senate.

(11) "Legislative caucus" means:

(a) a committee of either house of the General Assembly controlled by the caucus of a political party or a caucus based upon racial or ethnic affinity, or gender;

(b) a party or group of either house of the General Assembly based upon racial or ethnic affinity, or gender. However, each house may establish only one committee for racial, ethnic, or gender-based affinity;

(c) "legislative caucus" does not include a legislative special interest caucus as defined in Section 2-17-10(21).

(12) "Lobbying" means promoting or opposing through direct communication with public officials or public employees:

(a) the introduction or enactment of legislation before the General Assembly or the committees or members of the General Assembly;

(b) covered gubernatorial actions;

(c) covered agency actions; or

(d) consideration of the election or appointment of an individual to a public office elected or appointed by the General Assembly.

"Lobbying" does not include the activities of a member of the General Assembly, a member of the staff of a member of the Senate or House of Representatives, the Governor, the Lieutenant Governor, or a member of the executive staff of the Governor or Lieutenant Governor acting in his capacity as a public official or public employee with regard to his public duties.

(13) "Lobbyist" means any person who is employed, appointed, or retained, with or without compensation, by another person to influence by direct communication with public officials or public employees: (i) the action or vote of any member of the General Assembly, the Governor, the Lieutenant Governor, or any other statewide constitutional officer concerning any legislation; (ii) the vote of any public official on any state agency, board, or commission concerning any covered agency actions; or (iii) the action of the Governor or any member of his executive staff concerning any covered gubernatorial actions. "Lobbyist" also means any person who is employed, appointed, or retained, with or without compensation, by a state agency, college, university, or other institution of higher learning to influence by direct communication with public officials or public employees: (i) the action or vote of any member of the General Assembly, the Governor, the Lieutenant Governor, or any other statewide constitutional officer concerning any legislation; (ii) the vote of any public official of any state agency, board, or commission concerning any covered agency actions; or (iii) the action of the Governor or any member of his executive staff concerning any covered gubernatorial actions. "Lobbyist" does not include:

(a) an individual who receives no compensation to engage in lobbying and who expresses a personal opinion on legislation, covered gubernatorial actions, or covered agency actions to any public official or public employee;

(b) a person who appears only before public sessions of committees or subcommittees of the General Assembly, public hearings of state agencies, public hearings before any public body of a quasi-judicial nature, or proceedings of any court of this State;

(c) any duly elected or appointed official or employee of the State, the United States, a county, municipality, school district, or a political subdivision thereof, or a member of the judiciary when appearing solely on matters pertaining to his office and public duties unless lobbying constitutes a regular and substantial portion of such official's or employee's duties;

(d) a person performing professional services in drafting legislation or in advising and rendering opinions to clients as to the construction and effect of proposed or pending legislation;

(e) a person who owns, publishes, or is employed by a radio station, television station, wire service, or other bona fide news medium which in the ordinary course of business disseminates news, editorials, columns, other comments, or other regularly published periodicals if such person represents no other person in lobbying for legislation, covered agency actions, or covered gubernatorial actions. This exception applies to the publication of any periodical which is published and distributed by a membership organization to its subscribers at least twelve times annually and for which an annual subscription charge of at least one dollar fifty cents a subscriber is made;

(f) a person who represents any established church solely for the purpose of protecting the rights of the membership of the church or for the purpose of protecting the doctrines of the church or on matters considered to have an adverse effect upon the moral welfare of the membership of the church;

(g) a person who is running for office elected by the General Assembly or a person soliciting votes on the behalf of a person who is running for office elected by the General Assembly unless such person is otherwise defined as a lobbyist by this section; or

(h) an individual who receives no compensation to engage in lobbying and who does not make expenditures or incur obligations for lobbying in an aggregate amount in excess of five hundred dollars in a calendar year.

(14) "Lobbyist's principal" means the person on whose behalf and for whose benefit the lobbyist engages in lobbying and who directly employs, appoints, or retains a lobbyist to engage in lobbying. However, a lobbyist's principal does not include a person who belongs to an association or organization that employs a lobbyist, nor an employee, officer, or shareholder of a person who employs a lobbyist. If a membership association or organization is a lobbyist's principal, the association or organization must register and report under the provisions of this chapter. A person is considered a lobbyist's principal only as to the public office or public body to which he has authorized, pursuant to this chapter, a lobbyist to engage in lobbying.

(15) "Person" means an individual, a partnership, committee, an association, a corporation, labor organization, or any other organization or group of persons.

(16) "Public body" means the General Assembly, the Executive Office of the Governor, any department of the State, or any state board, commission, agency, or authority, including committees of any such body, by whatever name known.

(17) "Public employee" means any person employed by the State.

(18) "Public official" means any elected or appointed official of the State, including candidates for any such state office. However, "public official" does not mean a member of the judiciary.

(19) "Voluntary membership organization" means an organization composed of persons who are members thereof on a voluntary basis and who, as a condition of membership, are required to make regular payments to the organization.

(20) "Official capacity" means activities which:

(a) arise because of the position held by the public official or public employee;

(b) involve matters which fall within the official responsibility of the agency, the public official, or the public employee; and

(c) are services the agency would normally provide and for which the public official or public employee would be subject to expense reimbursement by the agency with which the public official or public employee is associated.

(21) "Legislative special interest caucus" means two or more legislators who seek to be affiliated based upon a special interest. Under no circumstances may a legislative special interest caucus engage in any activity that would influence the outcome of an election or ballot measure. Each legislative special interest caucus must register with the Clerk's Office of the Senate or House of Representatives in a manner mandated by the Clerk's Office. However, each legislative special interest caucus must provide, and the Clerk's Office must maintain a record of:

(a) the name and purpose of the caucus;

(b) the names of all caucus members; and

(c) the date of creation, and dissolution, if applicable.

The Clerk's Office must maintain these records for at least four years following the dissolution of the caucus. A legislative special interest caucus may include, but is not limited to, a representation of sportsmen and women desiring to enhance and protect hunting, fishing, and shooting sports.

HISTORY: 1962 Code Section 30-151; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 1, 2; 2006 Act No. 344, Sections 1, 2, eff May 31, 2006.

Effect of Amendment

The 2006 amendment, in item (11), added paragraph (c); and added item (21) defining special legislative caucus.



Section 2-17-15. Persons prohibited from serving as lobbyist; application of section.

(A) The Governor, the Lieutenant Governor, any other statewide constitutional officer, a member of the General Assembly, a director or deputy director of a state department appointed by the Governor and a member of the immediate family of any of these public officials may not serve as a lobbyist during the time the official holds office and for one year after such public service ends.

(B) The provisions of this section apply to the Governor, the Lieutenant Governor, or any other statewide constitutional officer who is elected after December 31, 1993, or any member of the General Assembly who is elected after December 31, 1991, and any director or deputy director of a state department appointed after June 30, 1993.

HISTORY: 1991 Act No. 248, Section 2; 1993 Act No. 181, Section 27.



Section 2-17-17. Outside lobbyists' disclosure statements; copies to board members, commissioners, etc.

A department director, constitutional officer, agency director, state board or commission, or governing body of any other entity of state government whose department, office, agency, board, commission, or entity employs or contracts with a lobbyist, as defined in Section 2-17-10, who is not a full-time employee of the state, from funds appropriated in the annual general appropriations act, must retain and use a portion of these funds to provide in a timely fashion copies of the disclosure statements and reports filed by the lobbyist with the Secretary of State or State Ethics Commission by mail to the home address of each member of the board, commission, or governing body, authority or official of such department, agency, or entity.

HISTORY: 1993 Act No. 164, Part II, Section 54.



Section 2-17-20. Registration of lobbyists; notice of termination of lobbying activities; supplemental registration statements; list of lobbyists; recording keeping requirements; reregistration requirements.

(A) Any person who acts as a lobbyist must, within fifteen days of being employed, appointed, or retained as a lobbyist, register with the State Ethics Commission as provided in this section. Each person registering must pay a fee of one hundred dollars and present to the State Ethics Commission a communication reflecting the authority of the registrant to represent the person by whom he is employed, appointed, or retained. If a partnership, committee, association, corporation, labor organization, or any other organization or group of persons registers as a lobbyist, it must identify each person who will act as a lobbyist on its behalf during the covered period. There is no registration fee for a lobbyist who is a full- time employee of a state agency and limits his lobbying to efforts on behalf of that particular state agency.

(B) The registration must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the lobbyist's full name and address, telephone number, occupation, name of employer, principal place of business, and position held in that business by the lobbyist;

(2) an identification of the public office or public body which the lobbyist will engage in lobbying and the subject matter in which the lobbyist will engage in lobbying, including the name of legislation, covered agency actions, or covered gubernatorial actions, if known; and

(3) certification by the lobbyist that the information contained on the registration statement is true and correct.

(4) If a lobbyist fails to identify the public office or public body for which he is authorized to engage in lobbying, as required by item (2) of this subsection, then the lobbyist's principal for whom the lobbyist is authorized to engage in lobbying is deemed a lobbyist's principal as to all public offices or public bodies of the State.

(C) Each lobbyist who ceases to engage in lobbying requiring him to register pursuant to the provisions of this section shall file a written statement with the State Ethics Commission acknowledging the termination of lobbying. The written statement of termination is effective immediately, except that the provisions of Sections 2-17-80(A)(5), 2-17-80(B)(5), 2-17-110(C), and 2-17-110(F) continue in force and effect for the remainder of the calendar year in which the lobbyist was registered, regardless of the date of the termination statement filed with the State Ethics Commission. Each lobbyist who files a written statement of termination pursuant to the provisions of this section must file reports required by this chapter for any reporting period during which the lobbyist was registered pursuant to the provisions of this section.

(D) A lobbyist must file a supplemental registration statement indicating any substantial change in the information contained in the prior registration statement within fifteen days after the date of the change.

(E) The State Ethics Commission annually must furnish to each chairman of standing and special committees of the General Assembly, each member of the General Assembly, and each statewide constitutional officer a list of all lobbyists registered with that office. The State Ethics Commission must furnish monthly updates to the same persons. These lists must be available to state agency heads upon request.

(F) Each lobbyist must maintain for not less than four years records which must be available to the State Ethics Commission for inspection and which must contain:

(1) the identification of each person from whom income attributable to the lobbyist's lobbying is paid or promised and the amount of such income attributable to the lobbyist's lobbying paid or promised; and

(2) the total expenditures of the lobbyist for lobbying.

(G) A lobbyist must reregister annually with the State Ethics Commission by January fifth of each year.

(H) The State Ethics Commission shall not allow a lobbyist to register, reregister, or continue to be registered pursuant to this section until the lobbyist complies with the reporting requirements pursuant to Section 2-17-30, and pays all late filing penalties in accordance with Section 2-17-50 and all complaint fines in accordance with Section 8-13-320(10)(1).

HISTORY: 1962 Code Section 30-152; 1952 Code Section 30-151; 1942 Code Section 2070-1; 1935 (39) 3; 1953 (48) 361; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 3, 4; 2003 Act No. 76, Sections 1, 2; 2011 Act No. 40, Section 1, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote subsection (H).



Section 2-17-25. Registration of lobbyist's principal; notice of termination of lobbying authority; supplemental registration statements; list of lobbyist's principal; recording keeping requirements; reregistration requirements.

(A) Any lobbyist's principal must, within fifteen days of employing, appointing, or retaining a lobbyist, register with the State Ethics Commission as provided in this section. Each person registering must pay a fee of one hundred dollars. If a partnership, committee, an association, a corporation, labor organization, or any other organization or group of persons registers as a lobbyist's principal, it must identify each person who will act as a lobbyist on its behalf during the covered period. If the State is a lobbyist's principal, the State is exempt from paying a registration fee and filing a lobbyist's principal registration statement.

(B) The registration must be in a form prescribed by the State Ethics Commission and be limited to and include:

(1) the full name, address, and telephone number of the lobbyist's principal. If the lobbyist's principal is an individual, the lobbyist's principal also shall include his occupation, name of employer, principal place of business, and position of authority held in that business by the lobbyist's principal;

(2) an identification of each person the lobbyist's principal expects to employ, appoint, or retain as a lobbyist;

(3) an identification of the public office or public body which the lobbyist's principal will authorize lobbying and the subject matter in which the lobbyist's principal will authorize lobbying, including the name of legislation, covered agency actions, or covered gubernatorial actions, if known; and

(4) certification by the lobbyist's principal that the information contained on the registration statement is true and correct.

(5) If a lobbyist's principal fails to identify the public office or public body for which he has authorized lobbying as required by item (3) of this subsection, then the lobbyist's principal is deemed a lobbyist's principal as to all public offices or public bodies of the State.

A lobbyist's principal may comply with the requirements of items (1), (2), and (3) above by attaching a copy of the information submitted by any lobbyist employed, retained, or appointed by the lobbyist's principal if the information requested from the lobbyist's principal is the same as the information supplied by the lobbyist pursuant to Section 2-17-20.

(C) Each lobbyist's principal who ceases to authorize lobbying requiring him to register pursuant to this section must file a written statement with the State Ethics Commission acknowledging the termination of lobbying. The written statement of termination is effective immediately, except that the provisions of Sections 2-17-80(A)(5), 2-17-80(B)(5), 2-17-110(C), and 2-17-110(F) continue in force and effect for the remainder of the calendar year in which the lobbyist's principal was registered, regardless of the date of the termination statement filed with the State Ethics Commission. Each lobbyist's principal who files a written statement of termination pursuant to this section shall file reports required by this chapter for any reporting period during which the lobbyist's principal was registered pursuant to this section.

(D) A lobbyist's principal must file a supplemental registration statement indicating any substantial change in the information contained in the prior registration statement within fifteen days after the date of the change.

(E) The State Ethics Commission annually must furnish to each chairman of standing and special committees of the General Assembly, each member of the General Assembly, and each statewide constitutional officer a list of every lobbyist's principal registered with that office. The State Ethics Commission must furnish monthly updates to the same persons. These lists must be available to state agency heads upon request.

(F) Each lobbyist's principal must maintain for not less than four years records which must be available to the State Ethics Commission for inspection and which must contain:

(1) the identification of each person to whom income attributable to lobbying is paid or promised and the amount of such income attributable to lobbying paid or promised;

(2) the total expenditures of the lobbyist's principal for lobbying; and

(3) in the case of a voluntary membership organization, dues, fees, or other amounts payable to the organization during any calendar year from a member need be recorded only if the contribution to the organization is more than five hundred dollars and more than twenty percent of the total contributions of the organization during that calendar year.

(G) A lobbyist's principal must reregister annually with the State Ethics Commission by January fifth of each year.

(H) The State Ethics Commission shall not allow a lobbyist's principal to register, reregister, or continue to be registered pursuant to this section until the lobbyist's principal complies with the reporting requirements pursuant to Section 2-17-35, and pays all late filing penalties in accordance with Section 2-17-50 and all complaint fines in accordance with Section 8-13-320(10)(1).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 5, 6; 2003 Act No. 76, Sections 3, 4; 2011 Act No. 40, Section 2, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote subsection (H).



Section 2-17-30. Lobbyist's reporting of lobbying activities.

(A) Each lobbyist, no later than June thirtieth and January thirty-first of each year, must file a report with the State Ethics Commission covering that lobbyist's lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-20(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the full name, address, and telephone number of the reporting lobbyist;

(2) an identification of each person on whose behalf the reporting lobbyist engaged in lobbying during the covered period;

(3) the official name, number, or description, designated by the House or Senate or by an agency, of legislation, covered agency actions, or covered gubernatorial actions for which the reporting lobbyist engaged in lobbying during the covered period;

(4) the identification of each person from whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(5)(a) a complete and itemized account of the totals of all amounts expended by a lobbyist in the performance of his lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) any expenditure directly or indirectly related to lobbying if expended while engaged in the general course of lobbying and if reimbursed by the lobbyist's principal;

(6) the name of each member of the judiciary on whose behalf a lobbyist initiated or made expenditures and a complete and itemized account of the amount expended by the lobbyist for each member of the judiciary;

(7) a statement detailing any direct business association of a lobbyist with any current member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees. For the purposes of this item, direct business association does not include:

(a) ownership interests held by a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in the same corporation or partnership unless the interest of each exceeds five percent of the total shares outstanding or partnership interests in such entity;

(b) an interest held by a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in a partnership or corporation represented by a lobbyist or a lobbyist's principal if the interest is less than five percent of the total shares outstanding or partnership interests in such entity; or

(c) any commercial transaction between a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in which the fair market value of the goods transferred or services rendered is paid.

(B) Where total amounts are required to be reported, totals must be reported both for the period covered and for the entire calendar year to date.

HISTORY: 1962 Code Section 30-153; 1952 Code Section 30-153; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 7; 2003 Act No. 76, Section 5.



Section 2-17-35. Lobbyist's principal's reporting of lobbying expenditures.

(A) Except as otherwise provided by Section 2-17-90(E), each lobbyist's principal, no later than June thirtieth and January thirty-first of each year, must file a report with the State Ethics Commission covering that lobbyist's principal's expenditures attributable to lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-25(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the full name, address, and telephone number of the reporting lobbyist's principal;

(2) an identification of each person who acted as a lobbyist on behalf of the reporting lobbyist's principal during the covered period;

(3) the official name, number, or description, designated by the House or Senate or by an agency, of legislation, covered agency actions, or covered gubernatorial actions for which its lobbyist engaged in lobbying during the covered period;

(4) the identification of each person to whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(5)(a) a complete and itemized account of all amounts expended by a lobbyist's principal for lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) any expenditure directly or indirectly related to lobbying if expended while a lobbyist's principal or his lobbyist is engaged in the general course of lobbying;

(c) the name of each public official on whose behalf a lobbyist's principal initiated or made expenditures pursuant to Section 2-17-90 and a complete and itemized account of the amount expended by the lobbyist's principal for each public official;

(d) any reimbursements of or expenditures for actual expenses as allowed in Section 2-17-100;

(6) the name of each member of the judiciary on whose behalf a lobbyist's principal initiated or made expenditures and a complete and itemized account of the amount expended by the lobbyist's principal for each member of the judiciary;

(7) a statement detailing any direct business association of a lobbyist's principal with any current member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees. For the purposes of this item, direct business association does not include:

(a) ownership interests held by a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in the same corporation or partnership unless the interest of each exceeds five percent of the total shares outstanding or partnership interests in the entity;

(b) an interest held by a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in a partnership or corporation represented by a lobbyist or a lobbyist's principal if the interest is less than five percent of the total shares outstanding or partnership interests in such entity; or

(c) any commercial transaction between a lobbyist or lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in which the fair market value of the goods transferred or services rendered is paid;

(8) any contribution, as defined by Section 8-13-1300(7), made by the lobbyist's principal to any candidate or public official, including an itemization of:

(a) the name and address of the public official or candidate to whom the contribution was made;

(b) the amount of the contribution;

(c) the date of the contribution;

(9) in the case of a voluntary membership organization, dues, fees, or other amounts payable to the organization during any calendar year from a member need be recorded only if the contribution to the organization is more than five hundred dollars and more than twenty percent of the total contributions of the organization during that calendar year.

(B) A lobbyist's principal may comply with the requirements of subsection (A) by attaching a copy of the information submitted by any lobbyists employed, retained, or appointed by the lobbyist's principal if the information requested from the lobbyist's principal is the same as the information supplied by the lobbyist pursuant to Section 2-17-30(A).

(C) Where total amounts are required to be reported, totals must be reported both for the period covered and for the entire calendar year to date.

(D) If the State is a lobbyist's principal, the State is exempt from filing a report except as provided in Section 2-17-40(A).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 8; 2003 Act No. 76, Section 6.



Section 2-17-40. Report of lobbying activities of state agency or department.

(A) Each state agency or department must, no later than June thirtieth and January thirty-first of each year, file a report with the State Ethics Commission covering that agency's lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-25(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) an identification of each public official, public employee, or other person who engaged in lobbying for that agency during the covered period;

(2) legislation, covered agency actions, or covered gubernatorial actions the persons identified in item (1) engaged in lobbying during the covered period;

(3) the identification of each person to whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(4)(a) a complete and itemized account of all expenditures made or incurred by those persons identified in item (1) in the performance of their lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) the name of each public official on whose behalf the state agency or department initiated or made expenditures pursuant to Section 2-17-90 and a complete and itemized account of the amount expended by the state agency or department for each public official;

(c) any reimbursements of or expenditures for actual expenses as allowed in Section 2-17-100.

(B) Where total amounts are required to be reported, totals must be reported for the entire calendar year to date. The reports required by this section are not required from any agency whose only lobbying is appearing before any committee of the General Assembly at the request of that committee or at the request of any member or members of that committee.

HISTORY: 1962 Code Section 30-154; 1952 Code Section 30-155; 1942 Code Section 2070-1; 1935 (39) 3; 1972 (57) 2558; 1974 (58) 2622; 1991 Act No. 248, Section 2; 2003 Act No. 76, Section 7.



Section 2-17-45. Reports required of certain entities which rank or rate actions, votes or failures to act or vote of certain public officials.

An entity which ranks or rates the actions, vote, or failure to act or vote of the Governor, the Lieutenant Governor, or a member or committee of the General Assembly as to any action, vote, or failure to act or vote by these public officials and which disseminates its rankings or ratings to the general public must no later than April first of each year file a report with the State Ethics Commission. The provisions of this section do not apply to an entity whose primary business is the publication of a newspaper or other periodical or the production of electronic media programming or to a private membership organization which disseminates its rankings or ratings only to its own membership. The entity shall file the report on a form prescribed by the State Ethics Commission which must contain the full name, address, and telephone number of:

(1) the entity;

(2) each officer and director of the entity;

(3) each member of the entity who is a member of the General Assembly; and

(4) each member of the entity who is a lobbyist or a lobbyist's principal.

HISTORY: 1991 Act No. 248, Section 2.



Section 2-17-50. State Ethics Commission to enforce filing requirements of chapter and to assess civil or criminal penalties for failure to file; filing of required reports and payment of fine constitutes compliance; payment of fine without filing not to excuse or exempt person from filing requirements.

(A) The State Ethics Commission shall:

(1) require a person to submit information pursuant to the requirements of this chapter;

(2) in addition to any other penalty in this chapter, require a person who files a late statement or fails to file a required statement to be assessed a civil penalty as follows:

(a) a fine of one hundred dollars if not filed within ten days after the established deadline provided in this chapter; and

(b) after notice has been given by certified or registered mail that a required statement has not been filed, a fine of ten dollars per calendar day for the first ten days after notice has been given, and one hundred dollars for each additional calendar day in which the required statement or report is not filed, not exceeding five thousand dollars.

(B) After the maximum civil penalty has been levied and the requirement statement or report has not been filed, the person is:

(1) for a first offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days;

(2) for a second offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not less than two thousand five hundred dollars nor more than five thousand dollars or imprisoned not less than a mandatory minimum of thirty days;

(3) for a third or subsequent offense, guilty of a misdemeanor and must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(C) Filing of the required report and payment of the fine within twenty days of notice by the State Ethics Commission that a required statement has not been filed constitutes compliance with this chapter.

(D) Payment of the fine without filing the required report does not in any way excuse or exempt a person required to file from the filing requirements of this chapter.

HISTORY: 1962 Code Section 30-155; 1952 Code Section 30-156; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2; 2011 Act No. 40, Section 3, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section to provide for criminal penalties.



Section 2-17-60. Duties of State Ethics Commission.

The State Ethics Commission has the following duties:

(1) to develop forms for the filing of notices of registration, representation, complaints, and reports required by this chapter and to furnish the forms to persons upon request;

(2) to issue identification cards to each lobbyist before the lobbyist can engage in lobbying and prior to January tenth of each succeeding year;

(3) to develop a filing, coding, and cross-indexing system consonant with the purpose of this chapter;

(4) to make the notices of registration and the reports filed with the State Ethics Commission available for public inspection and copying as soon as practicable after receipt of them and to permit copying of any report or statement by hand or by duplicating machine, as requested by any person, at the expense of the person;

(5) to preserve the originals or copies of notices and reports for a period of four years from date of receipt;

(6) to have information, compiled and summarized, made available for public inspection and copying within thirty days after the close of each filing period.

HISTORY: 1962 Code Section 30-156; 1952 Code Section 30-157; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2.



Section 2-17-65. Review of reports for compliance; audits of lobbyists and principals; procedure upon failure to file required information after notice.

(A) The State Ethics Commission shall conduct periodic reviews of reports filed with the State Ethics Commission so as to ascertain whether any lobbyist or lobbyist's principal has failed to comply fully and accurately with the disclosure requirements of this chapter and promptly notify the person to file notices and reports as are necessary to satisfy the requirements of this chapter or regulations prescribed by the State Ethics Commission under this chapter.

(B) The State Ethics Commission, upon a failure by any lobbyist or lobbyist's principal to comply fully and accurately with the disclosure requirements of this chapter, may conduct audits of the records of the lobbyist or the lobbyist's principal to verify the accuracy of the information provided by the lobbyist or the lobbyist's principal according to the requirements of this chapter. However, the State Ethics Commission shall limit his audit of those records of a lobbyist or a lobbyist's principal to matters within the scope of lobbying.

(C) If, after notification by the State Ethics Commission that a required statement has not been filed, the person fails to file the necessary notices and reports, the State Ethics Commission shall, upon a finding of probable cause, file a complaint against the person in accordance with the provisions of Section 8-13-320(9) and (10).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 9.



Section 2-17-80. Acts prohibited of lobbyists; acts prohibited of public officials and employees; exceptions.

(A) A lobbyist or a person acting on behalf of a lobbyist shall not offer, solicit, facilitate, or provide to or on behalf of any member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees any of the following:

(1) lodging;

(2) transportation;

(3) entertainment;

(4) food, meals, beverages, money, or any other thing of value;

(5) contributions, as defined in Section 8-13-1300(7).

(B) A member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees shall not solicit or receive from a lobbyist or a person acting on behalf of a lobbyist any of the following:

(1) lodging;

(2) transportation;

(3) entertainment;

(4) food, meals, beverages, money, or any other thing of value;

(5) contributions, as defined in Section 8-13-1300(7).

(C) Subsections (A)(1) through (A)(4) and subsections (B)(1) through (B)(4) of this section do not apply to the furnishing of lodging, transportation, entertainment, food, meals, beverages, or any other thing of value which also is furnished on the same terms or at the same expense to a member of the general public without regard to status as a public official or public employee.

(D) Subsections (A)(1), (A)(2), (B)(1), and (B)(2) of this section do not apply to the rendering of emergency assistance given gratuitously and in good faith by a lobbyist, a lobbyist's principal, or any person acting on behalf of a lobbyist or a lobbyist's principal to any member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees.

(E) Subsections (A) and (B) do not apply to anything of value given to a family member for love and affection.

HISTORY: 1991 Act No. 248, Section 2.



Section 2-17-90. Acts prohibited of lobbyists' principals; acts prohibited of public officials and employees; exceptions; disclosure requirements.

(A) Except as otherwise provided under Section 2-17-100, no lobbyist's principal may offer, solicit, facilitate, or provide to a public official or public employee, and no public official or public employee may accept lodging, transportation, entertainment, food, meals, beverages, or an invitation to a function paid for by a lobbyist's principal, except for:

(1) as to members of the General Assembly, a function to which a member of the General Assembly is invited if the entire membership of the House, the Senate, or the General Assembly is invited, or one of the committees, subcommittees, joint committees, legislative caucuses or their committees or subcommittees, or county legislative delegations of the General Assembly of which the legislator is a member is invited. However, the Speaker of the House and Speaker Pro Tempore of the House may be included in an invitation to one of the above groups. In addition, invitations may be extended and accepted when the invitation is extended to all members in attendance at (a) national and regional conventions and conferences of organizations for which the General Assembly pays annual dues as a membership requirement and (b) American Legislative Exchange Council conventions and conferences;

(2) as to a public official of a state agency, board, or commission, a function to which an official of a state agency, board, or commission is invited if the entire board or commission of which the public official is a member is invited;

(3) as to public employees, except for public employees of any statewide constitutional officer, a function to which a public employee is invited if a public official of the agency or department by which the public employee is employed also is invited under another provision of this section;

(4) as to public employees of any statewide constitutional officer, a function to which all statewide constitutional officers are invited;

(5) as to statewide constitutional officers, a function to which a statewide constitutional officer is invited;

(6) as to public officials or public employees, activities reasonably and directly related to state or local economic development efforts. However, the public official or public employee first must obtain prior written approval from:

(a) the Governor, in the case of any of his employees or of any public officials of any state agencies or any of their employees which are not listed in a subitem below;

(b) any statewide constitutional officer, in the case of himself or any of his employees;

(c) the President Pro Tempore of the Senate, in the case of any member of the Senate or its employees; or

(d) the Speaker of the House, in the case of a member of the House of Representatives or its employees.

(7) as to cabinet officers, a function to which all cabinet officers are invited.

(B)(1) No lobbyist's principal or person acting on behalf of a lobbyist's principal may provide to a public official or a public employee pursuant to subsection (A)(1), (A)(2), (A)(3), (A)(4), (A)(5), or (A)(7) the value of lodging, transportation, entertainment, food, meals, or beverages exceeding fifty dollars in a day and four hundred dollars in a calendar year per public official, public employee, or cabinet officer.

(2) The daily dollar limitation in item (1) must be adjusted on January first of each even-numbered year by multiplying the base amount by the cumulative Consumer Price Index and rounding it to the nearest five dollar amount. For purposes of this section, "base amount" is the daily limitation of fifty dollars, and "Consumer Price Index" means the Southeastern Consumer Price Index All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

(3) The State Ethics Commission must determine the cumulative increase in the Consumer Price Index through June thirtieth in odd-numbered years, and determine the adjustment, if any, to be made in the daily limitation. The State Ethics Commission shall approve the adjustment of the annual amount to a figure eight times the adjusted daily limitation.

(4) The State Ethics Commission must notify all lobbyists' principals of the adjusted limitations at the time of registration.

(C) Except as otherwise provided by subsection (E), any public official or any public employee who is required to file a statement of economic interests under Section 8-13-1110 and who accepts lodging, transportation, entertainment, food, meals, or beverages under subsection (A) or (G) must report on his statement of economic interests pursuant to Section 8-13-1120 the value of anything received.

(D) Except as otherwise provided by subsection (E), a lobbyist's principal extending an invitation under subsection (A) must report all expenses as required by Section 2-17-35.

(E) If the disclosure required by subsection (C) or (D) would compromise the confidentiality of a state or local economic development project and the approving official under subsection (A)(6) has indicated in the prior written approval that disclosure of that information would jeopardize the negotiations in an economic development project, then the approving official must forward a confidential copy of the prior written approval to the lobbyist's principal involved and the State Ethics Commission. The public official must disclose only the value of the thing of value received with a notation "for economic development-confidential" on the forms required by Sections 8-13-1110 and 8-13-1120. The lobbyist's principal must not disclose any information identifying the recipient or details of the expenditure on the form required by Section 2-17-35. The public official and the lobbyist's principal must report all required information on forms developed by the State Ethics Commission for the reporting of information under this subsection. These forms must be marked "confidential" and must not be a part of the public record until such time as the approving official determines that public disclosure is appropriate.

(F) The provisions of this section do not apply to a public official or a public employee who pays for his lodging, transportation, entertainment, meals, food, or beverages at a function to which he has been invited by a lobbyist's principal or to a public official or a public employee who pays the face value of a ticket to attend a ticketed event sponsored by a lobbyist's principal when the ticketed event is open to the general public.

(G) Notwithstanding any other provisions of this section, a public official or public employee may accept lodging, transportation, entertainment, food, meals, beverages, or an invitation to a function paid for by a lobbyist's principal if it is provided to the public official or public employee solely on the basis that the spouse of the public official or public employee is an official or employee of the providing lobbyist's principal and the spouse's receipt of the lodging, transportation, entertainment, food, meals, beverages, or invitation is purely incidental to the spouse's office or employment with the lobbyist's principal and the public official or public employee is receiving it only as the spouse of an official or employee of the providing lobbyist's principal.

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 10-12; 2003 Act No. 76, Sections 8, 9, 10.



Section 2-17-100. Public officials and employees not to receive compensation for speaking before audiences; exception and rules for payment of expenses.

A public official or a public employee acting in an official capacity may not receive anything of value from a lobbyist's principal for speaking before a public or private group. A public official or public employee is not prohibited by this section from accepting a meal provided in conjunction with a speaking engagement where all participants are entitled to the same meal and the meal is incidental to the speaking engagement. Notwithstanding the limitations of Section 2-17-90, a public official or public employee may receive payment or reimbursement for actual expenses incurred for a speaking engagement. The expenses must be reasonable and must be incurred in a reasonable time and manner in which to accomplish the purpose of the engagement. The payment or reimbursement must be disclosed by the lobbyist's principal as required by Section 2-17-35 and by any public official or public employee who is required to file a statement of economic interests under Section 8-13-1110. A public official or public employee required to file a statement of economic interests under Section 8-13-1110 must report on his statement of economic interests the organization which paid for or reimbursed actual expenses, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement. A public official or public employee who is not required to file a statement of economic interests but who is paid or reimbursed actual expenses for a speaking engagement must report this same information in writing to the chief administrative official or employee of the agency with which the public official or public employee is associated.

If the expenses are incurred out of state, the public official or public employee incurring the expenses must receive prior written approval for the payment or reimbursement from:

(1) the Governor, in the case of a public official of a state agency who is not listed in an item below;

(2) any statewide constitutional officer, in the case of himself;

(3) the President Pro Tempore of the Senate, in the case of a member of the Senate;

(4) the Speaker of the House, in the case of a member of the House of Representatives; or

(5) the chief executive of a department of the State or any state board, commission, agency, or authority, including committees of any such body, by whatever name known, in all other cases.

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 13.



Section 2-17-110. Additional acts prohibited of lobbyists and lobbyists' principals, public officials, and public employees.

(A) A lobbyist may not solicit or accept compensation dependent in any manner upon the passage or defeat of any pending or proposed legislation, covered agency actions, or covered gubernatorial actions. A lobbyist's principal may not employ, appoint, or retain a lobbyist for compensation dependent in any manner upon the passage or defeat of any pending or proposed legislation, covered agency actions, or covered gubernatorial actions.

(B) A lobbyist may not cause the introduction of legislation, covered agency actions, or covered gubernatorial actions for the purpose of obtaining employment to engage in lobbying in support of or in opposition to the action.

(C) A lobbyist may not serve as a treasurer for a candidate, as defined in Section 8-13-1300(4).

(D) A lobbyist may not serve as a member of a state board or state commission, except that any lobbyist serving as a member of a state board or a state commission before January 1, 1991, may continue to serve as a member of the same state board or state commission until the end of his current term.

(E) A lobbyist, including a lobbyist who is a former member of the General Assembly, may not enter the floor of the House of Representatives or the Senate unless invited by the membership of the respective chamber during a session of the General Assembly.

(F) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not host events to raise funds for public officials. No public official may solicit a lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal to host a fundraising event for the public official.

(G) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not employ on retainer a public official, a public employee, a member of the immediate family of a public official or public employee, or a firm or organization in which the public official or public employee has an economic interest. A retainer, for purposes of this section, is a payment for availability to perform services rather than for actual services rendered.

(H) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal shall not pay an honorarium to a public official or a public employee. This subsection does not prohibit the reimbursement of or expenditure for actual expenses by a lobbyist's principal as allowed in Section 2-17-100.

(I) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not offer, facilitate, or provide a loan to or on behalf of a statewide constitutional officer or a member of the General Assembly unless the lobbyist's principal is a financial institution authorized to transact business in the State and makes the loan in the ordinary course of business.

(J) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal shall not offer or provide contributions or any other type of funds or financial assistance to a legislative special interest caucus as defined in Section 2-17-10(21).

HISTORY: 1991 Act No. 248, Section 2; 2006 Act No. 344, Section 6, eff May 31, 2006.

Effect of Amendment

The 2006 amendment added subsection (J) relating to contributions to a legislative special interest caucus.



Section 2-17-120. Suspension of lobbyist upon indictment for violation of provision of this chapter.

A lobbyist who is indicted in a state or federal court for a violation of this chapter must be suspended immediately from acting as a lobbyist by the State Ethics Commission. The suspension shall remain in effect until the lobbyist is acquitted, the charge is dismissed, or the lobbyist becomes subject to Section 2-17-130.

HISTORY: 1991 Act No. 248, Section 2.



Section 2-17-130. Penalties For violations of provisions of this chapter.

(A) A lobbyist or a lobbyist's principal who wilfully violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than one year, or both. In addition, any lobbyist or lobbyist's principal convicted of or pleading guilty or nolo contendere to a misdemeanor under the provisions of this section is barred from acting as a lobbyist or a lobbyist's principal for a period of three years from the date of the conviction.

(B) A member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees who wilfully violate the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than one year, or both.

(C) The payment of any fines does not in any way excuse or exempt any person required to file from the filing requirements of this chapter.

HISTORY: 1991 Act No. 248, Section 2.



Section 2-17-140. Groundless allegations of violations to be stricken from public record; penalties for wilful filing of groundless complaint.

If an alleged violation is found to be groundless by the State Ethics Commission, the entire matter must be stricken from public record. If the State Ethics Commission finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to the Attorney General. The wilful filing of a groundless complaint by a person with the State Ethics Commission is a misdemeanor, and the person filing a complaint, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this section, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof, by a preponderance of the evidence, that the filing of the complaint was wilful and without just cause or with malice.

HISTORY: 1991 Act No. 248, Section 2; 1993 Act No. 184, Section 127.



Section 2-17-150. Statute of limitations for prosecuting violation of provision of this chapter.

A prosecution for a violation of the provisions of this chapter must be commenced no later than four years after the date the violation is alleged to have occurred unless a person, who by fraud or other device, prevents discovery of the violation.

HISTORY: 1991 Act No. 248, Section 2.






CHAPTER 19 - ELECTION OF JUSTICES AND JUDGES

Extra Notes

Editor's Note

2004 Act No. 202, Section 3, provides as follows:

"Wherever the term 'Administrative Law Judge Division' appears in any provision of law, regulation, or other document, it must be construed to mean the Administrative Law Court established by this act."



Section 2-19-10. Judicial Merit Selection Commission; appointment; qualifications; term.

(A) Whenever an election is to be held by the General Assembly in Joint Session, for members of the judiciary, a Judicial Merit Selection Commission, composed of ten members, shall be appointed, in the manner prescribed by this section, to consider the qualifications of the candidates. The Judicial Merit Selection Commission shall meet at least once annually and at other times as may be designated by the chairman. The commission, at its first meeting and then annually, shall elect a chairman and a vice chairman who shall serve for a term of one year and until their successors are elected and qualified, and adopt rules necessary to the purposes of the commission. These rules shall address, among other things:

(1) the confidentiality of records and other information received concerning candidates for judicial office;

(2) the conduct of proceedings before the commission;

(3) receipt of public statements in support of or in opposition to any of the candidates;

(4) procedures to review the qualifications of retired judges for continued judicial service;

(5) contacting incumbent judges regarding their desire to seek re-election;

(6) prohibition against candidates communicating with individual members of the commission concerning the qualifications of candidates unless specifically authorized by the commission.

A member may succeed himself as chairman or vice chairman. Six members of the commission constitute a quorum at all meetings.

(B) Notwithstanding any other provision of law, the Judicial Merit Selection Commission shall consist of the following individuals:

(1) five members appointed by the Speaker of the House of Representatives and of these appointments:

(a) three members must be serving members of the General Assembly; and

(b) two members must be selected from the general public;

(2) three members appointed by the Chairman of the Senate Judiciary Committee and two members appointed by the President Pro Tempore of the Senate and of these appointments:

(a) three members must be serving members of the General Assembly; and

(b) two members must be selected from the general public.

(C) In making appointments to the commission, race, gender, national origin, and other demographic factors should be considered to ensure nondiscrimination to the greatest extent possible as to all segments of the population of the State.

(D) The term of office of a member of the commission who is not a member of the General Assembly shall be for four years subject to a right of removal at any time by the person appointing him, and until his successor is appointed and qualifies. A member of the commission who is a serving member of the General Assembly shall serve for the term of office to which he has been elected.

(E) A vacancy on the Judicial Merit Selection Commission must be filled for the remainder of the unexpired term in the same manner as provided for the original selection.

(F) No member of the commission shall receive any compensation for commission services, except those set by law for travel, board, and lodging expenses incurred in the performance of commission duties.

(G) No member of the Judicial Merit Selection Commission is eligible for nomination and appointment as a judge or justice of the state court system or administrative law judge division while serving on the commission and for a period of one year thereafter.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



Section 2-19-20. Investigation by Commission; publication of vacancies.

(A) It is the responsibility of the Judicial Merit Selection Commission to determine when judicial vacancies are to occur in the administrative law judge division and on the family court, circuit court, court of appeals, or Supreme Court and to expeditiously investigate in advance the qualifications of those who seek nomination. For purposes of this chapter, a vacancy is created in the administrative law judge division or on the family court, circuit court, court of appeals, or Supreme Court when any of the following occurs: a term expires; a new judicial position is created; or a judge can no longer serve due to resignation, retirement, disciplinary action, disability, or death.

(B) The commission, upon receiving notice of a judicial vacancy, ascertaining that a judicial vacancy shall occur, or receiving the decision of an incumbent judge regarding his seeking re-election, shall notify the Supreme Court of the vacancy for publication in the advance sheets provided by the Clerk of the Supreme Court at least thirty days prior to closing applications for the vacancy. The commission shall, if practicable, also notify the South Carolina Bar, other professional legal organizations it considers appropriate, and each newspaper of this State with daily circulation of the vacancy at least thirty days prior to closing applications for the vacancy. This notice must include, but not be limited to, the judicial office in which the vacancy occurs, the address to which, and the date by which interested candidates may apply.

(C) The Judicial Merit Selection Commission shall announce and publicize vacancies and forthcoming vacancies in the administrative law judge division, on the family court, circuit court, court of appeals, and Supreme Court. A person who desires to be considered for nomination as justice or judge may make application to the commission. No person may concurrently seek more than one judicial vacancy. The commission shall announce the names of those persons who have applied.

(D) Any person wishing to seek a judicial office, which is elected by the General Assembly, shall file a notice of intention to seek the office with the Judicial Merit Selection Commission. Upon receipt of the notice of intention, the commission shall begin to conduct the investigation of the candidate as it considers appropriate and may in the investigation utilize the services of any agency of state government. This agency shall, upon request, cooperate fully with the commission.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1; 1999 Act No. 32, Section 1.



Section 2-19-25. Solicitation of Bar assessment.

The Judicial Merit Selection Commission is authorized to investigate and obtain information relative to any candidate for an administrative law judgeship or a family court, circuit court, court of appeals, or Supreme Court judgeship from any state agency or other group including, but not limited to, court administration and any law enforcement agency, to the extent permitted by law. The chairman of the commission shall notify the president of the South Carolina Bar of the judgeships to be filled and of the candidates for those judgeships no later than four weeks before the scheduled date for the public hearing. The chairman of the commission shall also request the South Carolina Bar to offer the commission an assessment of each candidate's qualifications for the judgeship sought, and the date by which the assessment must be returned to the commission. This assessment must specify the bar's finding as to whether each candidate is qualified or unqualified for the judgeship sought and the reasons for that finding. The commission may receive the bar's assessment in that form and at that time it desires but shall attach the assessments to its findings of fact in such form as the commission considers appropriate. Failure of the bar to return the assessment by the date requested is not a ground for delaying the applicable hearings or election.

HISTORY: 1996 Act No. 391, Part I, Section 1.



Section 2-19-30. Hearings; executive session.

(A) Upon completion of the investigation, the chairman of the Judicial Merit Selection Commission shall schedule a public hearing concerning the qualifications of the candidates. Any person who desires to testify at the hearing, including candidates, shall furnish a written statement of his proposed testimony to the commission no later than two weeks prior to the date and time set for the hearing unless sufficient cause is determined by the Judicial Merit Selection Commission for allowing the submitting individual's testimony after the deadline. The commission shall determine the persons who shall testify at the hearing. All testimony, including documents furnished to the commission, must be submitted under oath and persons knowingly furnishing false information either orally or in writing are subject to the penalties provided by law for perjury and false swearing.

(B) During the course of the investigation, the commission may schedule an executive session at which each candidate, and other persons whom the commission wishes to interview, may be interviewed by the commission on matters pertinent to the candidate's qualification for the office to be filled.

(C) A reasonable time thereafter the commission shall render its tentative findings as to whether the candidate is qualified for the office to be filled and its reasons therefor as to each candidate.

(D) As soon as possible after the completion of the hearing, a verbatim copy of the testimony, documents submitted at the hearing, and findings of fact must be transcribed and published or otherwise made available in a reasonable number of copies to the members of both houses prior to the date of the scheduled election, and a copy thereof shall be furnished to each candidate and anyone else upon request. A charge for these copies may be made as authorized in the Freedom of Information Act.

(E) A candidate may withdraw at any stage of the proceedings and in this event no further inquiry or consideration of his candidacy shall be made. All materials concerning that candidate including his report, transcript, application, materials, and other information gathered during the commission's investigation must be kept confidential and destroyed as soon as possible after the candidate's written notification to the commission of his withdrawal. The information concerning a withdrawn candidate also shall be exempt from disclosure pursuant to Chapter 4 of Title 30.

HISTORY: 1975 (59) 122; 1993 Act No. 181, Section 28; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 1; 2008 Act No. 219, Section 1, eff May 15, 2008.

Effect of Amendment

The 2008 amendment, in subsection (A), added the provision at the end of the second sentence relating to the time for submitting written statements of proposed testimony and deleted the third sentence requiring that the statements be furnished no later than 48 hours before the hearing.



Section 2-19-35. Criteria for investigations and consideration of Commission.

(A) The responsibility of the Judicial Merit Selection Commission is to investigate and consider the qualifications of the candidates for judicial office in the administrative law judge division or on the family court, circuit court, court of appeals, or Supreme Court. Investigations and consideration of the commission should include, but are not limited to, the following areas:

(1) constitutional qualifications;

(2) ethical fitness;

(3) professional and academic ability;

(4) character;

(5) reputation;

(6) physical health;

(7) mental stability;

(8) experience; and

(9) judicial temperament.

(B) In making nominations, race, gender, national origin, and other demographic factors should be considered by the commission to ensure nondiscrimination to the greatest extent possible as to all segments of the population of the State.

HISTORY: 1994 Act No. 413, Section 1; 1996 Act No. 391, Part I, Section 1.



Section 2-19-40. Exemption from hearing.

Notwithstanding the provisions of this chapter, when there is no known opposition to a candidate, and there appears to be no substantial reason for having a public hearing, whether or not a candidate is an incumbent, and no request is made by at least six members of the Judicial Merit Selection Commission for a public hearing, the commission chairman upon recommendation of the commission may determine that the public hearing is unnecessary and it may not be held.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



Section 2-19-50. Confidentiality of records, information and other material; destruction thereof.

All records, information, and other material that the Judicial Merit Selection Commission has obtained or used to make its findings of fact, except materials, records, and information presented under oath at the public hearing, must be kept strictly confidential. After the commission has reported its findings of fact, all records, information, and material required to be kept confidential must be destroyed. The information required to be kept confidential also shall be exempt from disclosure pursuant to Chapter 4 of Title 30.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 2.



Section 2-19-60. Powers of Commission.

The Judicial Merit Selection Commission in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the investigation of the candidate.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the Judicial Merit Selection Commission on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. But no individual shall be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in so testifying.

In case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the Judicial Merit Selection Commission may issue to this person an order requiring him to appear before the commission to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the Judicial Merit Selection Commission and shall be signed by the commission chairman. Subpoenas shall be issued to those persons as the commission may designate.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



Section 2-19-70. Prohibition against dual offices, privileges of the floor, and pledges.

(A) No member of the General Assembly may be elected to a judicial office while he is serving in the General Assembly nor shall that person be elected to a judicial office for a period of one year after he either:

(1) ceases to be a member of the General Assembly; or

(2) fails to file for election to the General Assembly in accordance with Section 7-11-15.

(B) The privilege of the floor in either house of the General Assembly may not be granted to any candidate or any immediate family member of a candidate unless the family member is serving in the General Assembly, during the time the candidate's application is pending before the commission and during the time his nomination by the commission for election to a particular judicial office is pending in the General Assembly.

(C) No candidate for judicial office may seek directly or indirectly the pledge of a member of the General Assembly's vote or, directly or indirectly, contact a member of the General Assembly regarding screening for the judicial office until the qualifications of all candidates for that office have been determined by the Judicial Merit Selection Commission and the commission has formally released its report as to the qualifications of all candidates for the vacancy to the General Assembly. No member of the General Assembly may offer his pledge until the qualifications of all candidates for that office have been determined by the Judicial Merit Selection Commission and until the commission has formally released its report as to the qualifications of its nominees to the General Assembly. The formal release of the report of qualifications shall occur no earlier than forty-eight hours after the nominees have been initially released to members of the General Assembly. For purposes of this section, indirectly seeking a pledge means the candidate, or someone acting on behalf of and at the request of the candidate, requesting a person to contact a member of the General Assembly on behalf of the candidate before nominations for that office are formally made by the commission. The prohibitions of this section do not extend to an announcement of candidacy by the candidate and statements by the candidate detailing the candidate's qualifications.

(D) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for judicial office.

(E) Violations of this section may be considered by the merit selection commission when it considers the candidate's qualifications. Violations of this section by members of the General Assembly shall be reported by the commission to the House or Senate Ethics Committee, as may be applicable. Violations of this section by nonlegislative commission members shall be reported by the commission to the State Ethics Commission. A violation of this section is a misdemeanor and, upon conviction, the violator must be fined not more than one thousand dollars or imprisoned not more than ninety days. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 1990 Act No. 610, Part IV, Section 6; 1993 Act No. 181, Section 29; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 3.



Section 2-19-80. Nomination of qualified candidates to the General Assembly.

(A) The commission shall make nominations to the General Assembly of candidates and their qualifications for election to the Supreme Court, court of appeals, circuit court, family court, and the administrative law judge division. It shall review the qualifications of all applicants for a judicial office and select therefrom and submit to the General Assembly the names and qualifications of the three candidates whom it considers best qualified for the judicial office under consideration. If fewer than three persons apply to fill a vacancy or if the commission concludes there are fewer than three candidates qualified for a vacancy, it shall submit to the General Assembly only the names and qualifications of those who are considered to be qualified, with a written explanation for submitting fewer than three names.

(B) The nominations of the commission for any judgeship are binding on the General Assembly, and it shall not elect a person not nominated by the commission. Nothing shall prevent the General Assembly from rejecting all persons nominated. In this event, the commission shall submit another group of names and qualifications for that position. Further nominations in the manner required by this chapter must be made until the office is filled.

(C)(1) If the commission does not find the incumbent justice or judge qualified for the judicial office held and sought, his name shall not be submitted to the General Assembly for re-election and upon expiration of his then current term of office, he shall cease serving in that judicial position.

(2) If the commission finds an incumbent judge not qualified for the office sought, or if an incumbent judge dies, withdraws, or becomes otherwise disqualified for the office sought between the time he makes application for the office and the date of the election therefor, the election for the office may not be held at that scheduled time, and the commission shall proceed in accordance with the provisions of this chapter to make other nominations for the office as though a new vacancy without an incumbent exists in that office, including reopening the application process with all required notices. Nothing prevents the commission from including in its new nominations the names and qualifications of persons other than the incumbent judge it included in its previous nominations.

(D) The commission shall accompany its nominations to the General Assembly with reports or recommendations as to the qualifications of particular candidates.

(E) A period of at least two weeks must elapse between the date of the commission's nominations to the General Assembly and the date the General Assembly conducts the election for these judgeships.

HISTORY: 1990 Act No. 610, Part IV, Section 7; 1996 Act No. 391, Part I, Section 1; 2001 Act No. 49, Section 1.



Section 2-19-90. Approval of General Assembly in joint session.

The General Assembly shall meet in joint session for the election of judges. The date and time for the joint session shall be set by concurrent resolution upon the recommendation of the Judicial Merit Selection Commission. The Chairman of the Judicial Merit Selection Commission shall announce the commission's nominees for each judicial race, and no further nominating or seconding speeches shall be allowed by members of the General Assembly. In order to be elected, a candidate must receive a majority of the vote of the members of the General Assembly voting in joint session.

HISTORY: 1996 Act No. 391, Part I, Section 1.



Section 2-19-100. Eligibility of retired judges for appointment.

In order to be eligible for appointment by the Chief Justice to serve, any retired justice or judge of this State must have been reviewed by the Judicial Merit Selection Commission under procedures it shall establish to review retired judges' qualifications for continued judicial service and be found by the commission to be qualified to serve in these situations within four years of the date of his appointment to serve, except that if a justice or judge retired before the expiration of his then current term, no further review of that justice or judge is required until that term would have expired.

HISTORY: 1996 Act No. 391, Part I, Section 1; 1997 Act No. 35, Section 1.



Section 2-19-110. Vacancy in office of master-in-equity; recommendations by county legislative delegations.

Upon a vacancy in the office of master-in-equity, candidates therefor shall submit an application to the Judicial Merit Selection Commission. Upon completion of reports and recommendations, the commission shall submit such reports and recommendations on master-in-equity candidates to the appropriate county legislative delegations. The county legislative delegations shall then submit the name of a candidate to the Governor for consideration for appointment. Nothing shall prevent the Governor from rejecting the person nominated by the delegation. In this event, the delegation shall submit another name for consideration. No person found not qualified by the commission may be appointed to the office of master-in-equity. For purposes of this section, a vacancy is created in the office of the master-in-equity when any of the following occurs: a term expires, a new judicial position is created, or a judge no longer can serve due to resignation, retirement, disciplinary action, disability, or death. The Judicial Merit Selection Commission may begin screening prior to the actual date of the vacancy in the case of an expiration of term, resignation, or retirement pursuant to written notice thereof.

HISTORY: 1996 Act No. 391, Part I, Section 1; 1997 Act No. 35, Section 2.



Section 2-19-120. Citizens Committees on Judicial Qualifications; membership; compensation.

(A) The Chairman of the Judicial Merit Selection Commission, upon the advice of the commission, shall select members to serve on Citizens Committees on Judicial Qualifications for each geographic district set by the commission. These committees shall, under the rules adopted by the commission, advise the commission concerning judicial candidates. The committees shall report their findings to the commission in such form as prescribed by the commission.

(B) The members appointed to the Citizens Committees on Judicial Qualifications shall be compensated with an emolument of one hundred dollars per round of screening.

HISTORY: 1997 Act No. 35, Section 3.






CHAPTER 20 - NONJUDICIAL SCREENING AND ELECTION

Section 2-20-10. Appointment of joint committee; election of officers.

Except as otherwise provided in Sections 58-3-520 and 58-3-530, whenever an election is to be held by the General Assembly in joint session, except for members of the judiciary and for trustees elected pursuant to Article 3, a joint committee composed of eight members, four of whom must be members of the House of Representatives and four of whom must be members of the Senate, must be appointed to consider the qualifications of the candidates. Each body shall determine how its respective members are selected. Each joint committee shall meet as soon after its appointment as practicable and elect one of its members as chairman, one as secretary, and other officers as it considers desirable.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2006 Act No. 318, Section 232, eff May 24, 2006; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

The 2006 amendment in the first sentence substituted "Sections 58-3-520 and 58-3-530" for "Section 58-3-26".

2017 Act No. 17, Section 1, inserted "and for trustees elected pursuant to Article 3".



Section 2-20-15. Elective office; notice of vacancy.

For any office filled by election of the General Assembly for which screening is required pursuant to this chapter, except for judicial offices, the joint committee may not accept a notice of intention to seek the office from any candidate as provided by Section 2-20-10, until the clerk of the House or Senate, as appropriate, has certified that the proper notices required by this section have been published or provided or until the time for the publication of the notices has expired.

(1) If the office to be filled is from the State at large, a notice of the position vacancy must be forwarded to three newspapers of general circulation in the State with a request that it be published at least once a week for four consecutive weeks. If the office to be filled is from a congressional district, judicial circuit, or other area of this State less than the State at large, a notice of the position vacancy must be forwarded to three newspapers of general circulation in that district, circuit, or area with a request that it be published at least once a week for four consecutive weeks.

(2) Notices of the position vacancy also must be furnished, on or before the date of the first newspaper publication provided in item (1), in writing to any person who has informed the committee that he desires to be notified of the vacancy.

(3) If the office to be filled is from a congressional district, judicial circuit, or other area of the State but not from the State at large, notices of the position vacancy also must be provided to each member of the General Assembly representing a portion of that district, circuit, or area. If it is a position filled from the State at large, each member of the General Assembly shall receive the notice.

(4) The cost of the notification process required by this section must be absorbed and paid from the approved accounts of both houses as contained in the annual general appropriations act.

Nothing in this section prevents the joint committee from providing notices other than those required by this section, which the committee believes are appropriate.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-20. Notice of intention to seek office; investigation of candidate.

Any person wishing to seek an office, which is elected by the General Assembly, shall file a notice of intention to seek the office with the joint committee. Upon receipt of the notice of intention, the joint committee shall begin to conduct investigation of the candidate as it considers appropriate and may in the investigation utilize the services of any agency of state government. The agency shall, upon request, cooperate fully with the joint committee.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-25. Notice required when person not seeking reelection to an office elected by General Assembly; extension of filing period.

A person serving in an office elected by the General Assembly who is not seeking reelection must give written notice to the joint committee to review candidates for that office of his decision not to seek reelection. The notice must be given not less than thirty days before the last date for filing for that office. If the notice is given less than thirty days before the last date for filing for that office or if the notice is withdrawn and the person seeks reelection, the joint committee may reopen or extend, as appropriate, the time period for filing for the office. For purposes of this subsection, "person serving in an office elected by the General Assembly" includes a person serving in office as an appointee to an unexpired term.

HISTORY: 1999 Act No. 21, Section 1; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-30. Public hearing of candidate qualifications.

Upon completion of the investigation, the chairman of the joint committee shall schedule a public hearing concerning the qualifications of the candidates. The hearing shall be conducted no later than two weeks prior to the date set in the election resolution for the election. Any person who desires to testify at the hearing, including candidates, shall furnish a written statement of his proposed testimony to the chairman of the joint committee. These statements shall be furnished no later than forty-eight hours prior to the date and time set for the hearing. The joint committee shall determine the persons who shall testify at the hearing. All testimony, including documents furnished to the joint committee, shall be submitted under oath and persons knowingly furnishing false information either orally or in writing shall be subject to the penalties provided by law for perjury and false swearing. During the course of the investigation, the joint committee may schedule an executive session at which each candidate, and other persons whom the committee wishes to interview, may be interviewed by the joint committee on matters pertinent to the candidate's qualification for the office to be filled. A reasonable time thereafter the committee shall render its tentative findings as to whether the candidate is qualified for the office to be filled and its reasons therefor as to each candidate.

As soon as possible after the completion of the hearing, a verbatim copy of the testimony, documents submitted at the hearing, and findings of fact shall be transcribed and published in the journals of both houses or otherwise made available in a reasonable number of copies to the members of both houses prior to the date of the scheduled election, and a copy thereof shall be furnished to each candidate.

A candidate may withdraw at any stage of the proceedings, and in this event no further inquiry, report on, or consideration of his candidacy shall be made.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-35. Omitted.

HISTORY: Former Section, titled Election of trustee of college or university; consideration of applicants by joint review committee, had the following history: 1996 Act No. 391, Part II, Section 2. Omitted by 2017 Act No. 17, Section 1, eff May 9, 2017.



Section 2-20-40. Dispensation of public hearing on recommendation of joint committee; unopposed candidate.

Notwithstanding the provisions of this chapter, when there is no known opposition to a candidate, and there appears to be no substantial reason for having a public hearing, whether or not the candidate be an incumbent, and no request is made by at least ten members of the House of Representatives and five members of the Senate for a public hearing, the joint committee chairman upon recommendation of the joint committee may determine that a public hearing is unnecessary and shall not be held, but no election shall be held prior to this determination.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-50. Confidentiality of records and other fact finding materials.

All records, information, and other material that the joint committee has obtained or used to make its findings of fact, except materials, records, and information presented under oath at the public hearing, shall be kept strictly confidential. After the joint committee has reported its findings of fact, or after a candidate withdraws his name from consideration, all records, information, and material required to be kept confidential shall be destroyed.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-60. Powers of joint committee in discharge of investigatory duties; subpoena and contempt powers.

The joint committee in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the investigation of the joint committee.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the joint committee on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. However, no individual shall be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in so testifying.

In case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the joint committee may issue to the person an order requiring him to appear before the joint committee to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the joint committee and shall be signed by the joint committee chairman. Subpoenas shall be issued to those persons as the joint committee may designate.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-70. Privilege of the floor during candidate's pending application or election; restrictions.

The privilege of the floor in either house of the General Assembly may not be granted to any candidate, or any immediate family member of a candidate unless the family member is serving in the General Assembly, during the time the candidate's application is pending before the joint committee and during the time his election is pending in the General Assembly.

HISTORY: 1998 Act No. 388, Section 4; 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.

Effect of Amendment

2017 Act No. 17, Section 1, reenacted the section with no apparent changes.



Section 2-20-310. Appointment of screening commission; rules; compensation; costs.

(A) Whenever an election is to be held by the General Assembly in joint session, for trustees to state-supported colleges and universities, Wil Lou Gray Opportunity School, and the Old Exchange Building Commission, a College and University Trustee Screening Commission, composed of eight members, shall be appointed to consider the qualifications of the candidates and make nominations to the General Assembly. The commission must be composed of four members of the House of Representatives appointed by the Speaker and four members of the Senate appointed by the President. The commission shall meet as soon after its appointment as practicable and elect one of its members as chairman and other officers as it considers desirable.

(B) The commission shall adopt rules necessary to fulfill the purposes of the commission. The rules shall address, among other things:

(1) the conduct of proceedings before the commission;

(2) receipt of public statements in support of or in opposition to any of the candidates;

(3) procedure to review the qualifications of the candidates; and

(4) procedure for determining the residency of the candidates when running for an office to be filled from a congressional district, judicial circuit, or other area of the State, but not from the State at large.

(C) Five members of the commission constitute a quorum.

(D) No member of the commission shall receive any compensation for commission services, except those set by law for travel, board, and lodging expenses incurred in the performance of commission duties.

(E) The commission must use professional employees of the General Assembly for its staff, who must be made available to the commission. The costs and expenses of the commission and staff must be paid for by approved accounts of both the Senate and House of Representatives.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-320. Vacancies; identification; publication.

(A) It is the responsibility of the commission to ascertain when vacancies are to occur on the following boards:

(1) The Citadel Board of Visitors

(2) Clemson University Board of Trustees

(3) Coastal Carolina University Board of Trustees

(4) College of Charleston Board of Trustees

(5) Francis Marion University Board of Trustees

(6) Lander University Board of Trustees

(7) The Medical University of South Carolina Board of Trustees

(8) South Carolina State University Board of Trustees

(9) The University of South Carolina Board of Trustees

(10) Winthrop University Board of Trustees

(11) Old Exchange Building Commission

(12) Wil Lou Gray Opportunity School Board of Trustees.

For purposes of this chapter, a vacancy is created when any of the following occurs: a term expires, a new seat is created, or a trustee can no longer serve due to resignation, retirement, disciplinary action, disability, or death.

(B) The commission shall announce and publicize vacancies and forthcoming vacancies. No person may concurrently seek more than one trustee seat.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-330. Letter of intent to seek office; investigation of candidate.

A person who desires to be considered for nomination as a trustee shall file a letter of intent to seek the office with the commission. Upon receipt of the letter of intent, the commission shall begin to conduct investigation of the candidate as it considers appropriate and may in the investigation utilize the services of any agency of state government. The agency must, upon request, cooperate fully with the commission. The commission shall announce the names of the persons who have filed a letter of intent.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-340. Public hearings concerning candidates; testimony; executive sessions; findings; publication; withdrawal of candidacy.

(A) Upon completion of the investigation, the chairman of the commission shall schedule a public hearing concerning the qualifications of the candidates. Any person other than the candidate who desires to testify at the hearing shall furnish a written statement of his proposed testimony to the chairman of the commission no later than two weeks prior to the date and time set for the hearing unless the commission determines that sufficient cause exists for allowing the submitting individual's testimony after the deadline. The commission shall determine the persons who may testify at the hearing. All testimony, including documents furnished to the commission, must be submitted under oath and persons knowingly furnishing false information either orally or in writing are subject to the penalties provided by law for perjury and false swearing.

(B) During the course of the investigation, the commission may schedule an executive session at which each candidate, and other persons whom the commission wishes to interview, may be interviewed by the commission on matters pertinent to the candidate's qualification for the office to be filled.

(C)(1) A reasonable time after the completion of the investigation and public hearing, the commission shall render its tentative findings as to whether the candidate is qualified for the office to be filled and its reasons therefore as to each candidate.

(2) As soon as possible after the completion of the hearing, a verbatim copy of the testimony, documents submitted at the hearing, and findings of fact shall be transcribed and published or otherwise made available in a reasonable number of copies to members of the General Assembly prior to the date of the scheduled election. Also, a copy must be furnished to each candidate and anyone else upon request. A charge for these copies may be made as authorized in the Freedom of Information Act.

(D) A candidate may withdraw at any stage of the proceedings, and in this event, no further inquiry or consideration of his candidacy may be made.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-350. Scope of commission's investigation.

(A) Investigations and consideration of the commission shall include, but are not limited to, the following areas:

(1) knowledge of the institution;

(2) ethical fitness;

(3) professional and academic ability;

(4) character;

(5) reputation;

(6) physical health;

(7) mental stability;

(8) experience; and

(9) demonstrated support of and involvement in the institution.

(B) In making nominations, race, gender, national origin, and other demographic factors must be considered by the commission.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-360. Public hearing unnecessary; conditions.

Notwithstanding any other provision of this chapter, when there is no known opposition to a candidate, and there appears to be no substantial reason for having a public hearing, and no request is made by at least ten members of the House of Representatives and five members of the Senate for a public hearing, the commission chairman upon recommendation of the commission may determine that a public hearing is unnecessary and shall not be held, but no election shall be held prior to this determination.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-370. Confidentiality of records, information, and other material; retention.

All records, information, and other material that the commission has obtained or used to make its findings of fact, except materials, records, and information presented under oath at the public hearing, must be kept strictly confidential. After the commission has reported its findings of fact, or after a candidate withdraws his name from consideration, all records, information, and material must be kept confidential and may be retained by the commission for at least six years.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-380. Powers of commission in discharge of investigatory duties; subpoena and contempt powers.

(A) The commission in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the investigation of the commission.

(B) No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the commission on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. However, no individual may be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in testifying.

(C) In the case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the commission may issue to the person an order requiring him to appear before the commission to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt of the commission. Subpoenas must be issued in the name of the commission and must be signed by the commission chairman. Subpoenas must be issued to those persons as the commission may designate.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-390. Privilege of the floor during candidate's pending application or election; restrictions.

The privilege of the floor in either house of the General Assembly may not be granted to any candidate, or any immediate family member of a candidate, unless the family member is serving in the General Assembly, during the time the candidate's application is pending before the commission and during the time his election is pending in the General Assembly.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-400. Nominations; review of qualifications; time for election.

(A) The commission shall make nominations to the General Assembly of candidates and their qualifications for election to the boards in Section 2-20-320. It shall review the qualifications of all applicants for each trustee seat, select from the applicants, and submit the names of the qualified candidates to the General Assembly.

(B) The nominations of the commission for trustee positions are binding on the General Assembly, and it shall not elect a person not nominated by the commission. Nothing shall prevent the General Assembly from rejecting all persons nominated. In this event, the commission shall reopen the nominating process. Further nominations in the manner required by this article must be made until the office is filled.

(C) The commission shall accompany its nominations to the General Assembly with the electronic link to the screening transcript.

(D) A period of at least two weeks must elapse between the date of the commission's nominations to the General Assembly and the date the General Assembly conducts the election for the board of trustee offices.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-410. Election to the boards; majority vote.

The General Assembly shall meet in joint session for the election to the boards in Section 2-20-320. The date and time for the joint session must be set by concurrent resolution upon the recommendation of the commission. The chairman of the commission shall announce the commission's nominees for each trustee race, and no further nominating or seconding speeches may be allowed by members of the General Assembly. In order to be elected, a candidate must receive a majority of the vote of the members of the General Assembly present and voting in joint session.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.



Section 2-20-420. Prohibition against dual offices; pledges; penalty for violations.

(A) No member of the General Assembly may be elected to any board in Section 2-20-320 while he is serving in the General Assembly nor shall that person be elected to any board in Section 2-20-320 for a period of one year after he either:

(1) ceases to be a member of the General Assembly; or

(2) fails to file for election to the General Assembly in accordance with Section 7-11-15.

(B) No candidate for a seat on the board of any institution listed in Section 2-20-320 or any other person may seek, directly or indirectly, the pledge of a member of the General Assembly's vote or, directly or indirectly, contact a member of the General Assembly regarding screening for the seat until the qualifications of all candidates for that office have been determined by the commission and the commission has formally released its report as to the qualifications of all candidates for the vacancy to the General Assembly. No member of the General Assembly may offer his pledge until the qualifications of all candidates for that office have been determined by the commission and until the commission has formally released its report as to the qualifications of its nominees to the General Assembly. The formal release of the report of qualifications shall occur no earlier than forty-eight hours after the names of the nominees have been initially released to members of the General Assembly. For purposes of this section, indirectly seeking a pledge means the candidate, or someone acting on behalf of and at the request of the candidate, requesting a person to contact a member of the General Assembly on behalf of the candidate before nominations for that office are formally made by the commission. The prohibitions of this section do not extend to an announcement of candidacy by the candidate and statements by the candidate detailing the candidate's qualifications.

(C) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for a seat on the board of any institution listed in Section 2-20-320.

(D) Violations of this section may be considered by the commission when it considers a candidate's qualifications. Violations of this section by members of the General Assembly must be reported by the commission to the House or Senate Ethics Committee, as applicable. A violation of this section is a misdemeanor and, upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than ninety days. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 2017 Act No. 17 (S.213), Section 1, eff May 9, 2017.






CHAPTER 35 - LOCAL GOVERNMENT STUDY COMMITTEE

Section 2-35-10. Creation, membership, terms, officers and meetings of Committee.

A permanent committee, designated the Local Government Study Committee, consisting of twelve members is hereby created to be appointed as follows: Four shall be appointed by the President of the Senate from the membership of that body, four shall be appointed by the Speaker of House of Representatives from the membership of that body, and four shall be appointed by the Governor. Terms of the members shall be for two years and appointing authorities are requested to reappoint eligible members to provide continuity of the studies of the committee. The committee shall meet as soon as practicable after appointment and shall organize itself by electing one of its members as chairman and such other officers as the committee may deem necessary. Thereafter, the committee shall meet on the call of the chairman or a majority of the members.

HISTORY: 1962 Code Section 30-145.21; 1965 (54) 829; 1969 (56) 828; 1970 (56) 2559; 1973 (58) 280.



Section 2-35-20. Duties.

The committee shall study the problems confronting the municipalities and county governments of the State which have resulted from rapid growth and development of recent years. This shall embody all phases of the municipalities and county governments, giving adequate consideration to long-range planning in order to facilitate the orderly development of our State. The committee shall report its findings and such recommendations as it may consider necessary annually to the General Assembly.

HISTORY: 1962 Code Section 30-145.22; 1965 (54) 829; 1967 (55) 1191; 1969 (56) 828.



Section 2-35-30. Compensation and cost and expenses of members.

The members shall be entitled to such mileage, subsistence and per diem as authorized by law for members of boards, committees and commissions while in the performance of the duties for which appointed. This shall be paid from the approved accounts of both houses.

HISTORY: 1962 Code Section 30-145.23; 1965 (54) 829.



Section 2-35-40. Employment of personnel; expenses of committee.

The committee is authorized to employ such assistants as may be necessary and to incur necessary expenses. Payments from the fund's appropriation shall be made only upon vouchers signed by the chairman of the committee.

HISTORY: 1962 Code Section 30-145.24; 1965 (54) 829; 1967 (55) 1191.



Section 2-35-50. Employment of professional assistance.

The committee may employ such professional assistance as it deems necessary, within the limit of funds appropriated, in the conduct of its studies.

HISTORY: 1962 Code Section 30-145.25; 1973 (58) 280.






CHAPTER 41 - JOINT COMMITTEE ON TAXATION

Section 2-41-10. Joint Committee established; appointment of members.

There is established the Joint Committee on Taxation composed of nine members. The nine members must be appointed as follows:

(1) three Senators appointed by the Chairman of the Senate Finance Committee;

(2) three members of the House of Representatives appointed by the Chairman of the Ways and Means Committee; and

(3) three representatives of the business community, one being a certified public accountant, appointed by the Governor.

Members of the Senate and House of Representatives serve exofficio. The committee chairman must be one of the legislative members and the vice-chairman must be one of the business community members. Both officers are to be elected by the membership of the committee. The terms of members appointed by the Governor shall be coterminous with the term of the appointing Governor.

HISTORY: 2002 Act No. 334, Section 18.



Section 2-41-20. Joint Committee function and duties.

The committee must:

(1) make a detailed and careful study of the revenue laws of the State, together with all other laws of the State which have a bearing upon the study of the revenue laws, and to make recommendations to the General Assembly;

(2) provide for the revision of revenue laws so as to develop a more easily understandable and workable system of revenue laws for the State;

(3) recommend changes in the basic tax structure of the State and in the rates of taxation, together with predicted revenue effects of the charges together with proposed alternate sources of revenue, to the end that our revenue system may be stable and equitable, and yet so fair when compared with the tax structures of other states, that business enterprises and persons would be encouraged by the economic impact of the South Carolina revenue laws to move themselves and their business enterprises into the State;

(4) recommend study of alternate sources of revenue found in the tax structures of other states, and particularly in the other southeastern states, and to make a report of the economic impact of the South Carolina tax structure upon the business enterprises of various types of industry, as compared with those of other southeastern states; and

(5) make recommendations for long-range revenue planning and for future amendments of the revenue laws of South Carolina.

HISTORY: 2002 Act No. 334, Section 18.



Section 2-41-30. Public hearings; receipt of testimony; assistance in performance of duties.

The committee may:

(1) hold public hearings;

(2) receive testimony of any employees of the State or any other witnesses who may assist the committee in its duties; and

(3) call for assistance in the performance of its duties from any employees or agencies of the State or any of its political subdivisions.

HISTORY: 2002 Act No. 334, Section 18.



Section 2-41-40. Adoption of rules.

The committee may adopt by majority vote rules not inconsistent with this chapter it considers proper with respect to matters relating to the discharge of its duties under this chapter.

HISTORY: 2002 Act No. 334, Section 18.



Section 2-41-50. Professional and clerical support services.

Professional and clerical services for the committee must be made available from the staffs of the General Assembly, the Revenue and Fiscal Affairs Office and the Executive Budget Office, the Department of Revenue, and other state agencies and institutions.

HISTORY: 2002 Act No. 334, Section 18.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 2-41-60. Reports and recommendations.

The committee must make reports and recommendations to the General Assembly and the Governor by June 30, 2006, at which time the committee will be dissolved. These findings and recommendations must be published and made available to the public.

HISTORY: 2002 Act No. 334, Section 18.



Section 2-41-70. Expense reimbursement.

The members of the committee are entitled to receive the per diem, mileage, and subsistence as is allowed by law for members of boards, committees, and commissions when engaged in the exercise of their duties as members of the committee. These expenses must be paid from approved accounts of their respective appointing authority. All other costs and expenses of the committee must be paid in equal proportion by the Senate, the House of Representatives, and the Office of the Governor, but only after the expenditures have been approved in advance by the President Pro Tempore of the Senate, the Speaker of the House, and the Governor.

HISTORY: 2002 Act No. 334, Section 18.






CHAPTER 47 - JOINT BOND REVIEW COMMITTEE

Section 2-47-10. Declaration of legislative findings.

The General Assembly finds that a need exists for careful planning of permanent improvements and of the utilization of state general obligation and institutional bond authority in order to ensure the continued favorable bond credit rating our State has historically enjoyed. It further finds that the responsibility for management of these matters is properly placed upon the legislative and executive branches of government. It is the purpose of this chapter to further ensure the proper legislative and executive response in the fulfillment of this responsibility.

HISTORY: 1976 Act No. 761, Section 1; 1979 Act No. 194, Part I, Section 10; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, in the second sentence, substituted "legislative and executive branches of government" for "General Assembly by our State Constitution"; in the third sentence, substituted "chapter" for "resolution", and inserted "and executive" following "proper legislative"; and made other nonsubstantive changes.



Section 2-47-20. Joint Bond Review Committee created; membership; expenses and assistance.

There is hereby created a six member joint committee of the General Assembly to be known as the Joint Bond Review Committee to study and monitor policies and procedures relating to the approval of permanent improvement projects and to the issuance of state general obligation and institutional bonds; to evaluate the effect of current and past policies on the bond credit rating of the State; and provide advisory assistance in the establishment of future capital management policies. Three members shall be appointed from the Senate Finance Committee by the chairman thereof and three from the Ways and Means Committee of the House of Representatives by the chairman of that committee corresponding to the terms for which they are elected to the General Assembly. The committee shall elect officers of the committee, but any person so elected may succeed himself if elected to do so.

The expenses of the committee shall be paid from approved accounts of both houses. The Legislative Council and all other legislative staff organizations shall provide such assistance as the joint committee may request.

HISTORY: 1976 Act No. 761, Section 2; 1979 Act No. 194, Part I, Section 10; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, in the first undesignated paragraph, substituted "corresponding" for "Terms of members of the committee shall correspond"; and made other nonsubstantive changes.



Section 2-47-25. Additional committee members to be appointed.

In addition to the members provided for by Section 2-47-20, two additional members shall be appointed by the Chairman of the Ways and Means Committee of the House of Representatives from the membership of that body. Two additional members shall be appointed by the Chairman of the Finance Committee of the Senate from the membership of the Senate. Members shall serve the same terms as the members of the committee provided for in Section 2-47-20.

HISTORY: 1981 Act No. 179, Section 14; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, made nonsubstantive changes.



Section 2-47-30. Powers and duties.

The committee is specifically charged with, but not limited to, the following responsibilities:

(1) to review, prior to approval by the State Fiscal Accountability Authority, the establishment of any permanent improvement project and the source of funds for any such project not previously authorized specifically by the General Assembly;

(2) to study the amount and nature of existing general obligation and institutional bond obligations and the capability of the State to fulfill such obligations based on current and projected revenues;

(3) to recommend priorities of future bond issuance based on the social and economic needs of the State;

(4) to recommend prudent limitations of bond obligations related to present and future revenue estimates;

(5) to consult with independent bond counsel and other nonlegislative authorities on such matters and with fiscal officials of other states to gain in-depth knowledge of capital management and assist in the formulation of short- and long-term recommendations for the General Assembly;

(6) to carry out all of the above assigned responsibilities in consultation and cooperation with the executive branch of government and the authority;

(7) to report its findings and recommendations to the General Assembly annually or more frequently if deemed advisable by the committee.

HISTORY: 1976 Act No. 761, Section 3; 1979 Act No. 194, Part I, Section 10; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, in subsection (1), substituted "State Fiscal Accountability Authority" for "Budget and Control Board"; in subsection (6), substituted "authority" for "Budget and Control Board"; and made other nonsubstantive changes.



Section 2-47-35. Establishment of funding priorities.

No project authorized in whole or in part for capital improvement bond funding under the provisions of Act 1377 of 1968, as amended, may be implemented until funds can be made available and until the Joint Bond Review Committee, in consultation with the authority, establishes priorities for the funding of the projects. The Joint Bond Review Committee shall report its priorities to the members of the General Assembly within thirty days of the establishment of the funding priorities.

HISTORY: 1986 Act No. 547, Section 3; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, substituted "authority" for "Budget and Control Board".



Section 2-47-40. Information to be furnished by agencies and institutions.

(A) To assist the authority and the Joint Bond Review Committee in carrying out their respective responsibilities, any agency or institution requesting or receiving funds from any source for use in the financing of any permanent improvement project, as a minimum, shall provide to the authority, in such form and at such times as the authority, after review by the committee, may prescribe:

(1) a complete description of the proposed project;

(2) a statement of justification for the proposed project;

(3) a statement of the purposes and intended uses of the proposed project;

(4) the estimated total cost of the proposed project;

(5) an estimate of the additional future annual operating costs associated with the proposed project;

(6) a statement of the expected impact of the proposed project on the five-year operating plan of the agency or institution proposing the project;

(7) a proposed plan of financing the project, specifically identifying funds proposed from sources other than capital improvement bond authorizations; and

(8) the specification of the priority of each project among those proposed.

(B) All institutions of higher learning shall submit permanent improvement project proposal and justification statements to the authority, through the Commission on Higher Education, which shall forward all such statements and all supporting documentation received to the authority together with its comments and recommendations. The recommendations of the Commission on Higher Education, among other things, shall include all of the permanent improvement projects requested by the several institutions listed in the order of priority deemed appropriate by the Commission on Higher Education without regard to the sources of funds proposed for the financing of the projects requested.

The authority shall forward a copy of each project proposal and justification statement and supporting documentation received together with the authority's recommendations on such projects to the committee for its review and action. The recommendations of the Commission on Higher Education shall be included in the materials forwarded to the committee by the authority.

(C) No provision in this section or elsewhere in this chapter, shall be construed to limit in any manner the prerogatives of the committee and the General Assembly with regard to recommending or authorizing permanent improvement projects and the funding such projects may require.

HISTORY: 1980 Act No. 518, Section 11; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, added the subsection designators; in subsection (A), substituted "authority" for "State Budget and Control Board (the Board)", deleted "(the Committee)" following "Joint Bond Review Committee", twice substituted "authority" for "Board", and set out the subparagraphs (1) through (8), which formerly were not set out as separate paragraphs; in subsection (B) and the following undesignated paragraph, substituted "authority" for "Board" throughout; and made other nonsubstantive changes.



Section 2-47-50. Establishment of permanent improvement projects by authority; review of proposed revisions; "permanent improvement project" defined.

(A) The authority shall establish formally each permanent improvement project before actions of any sort which implement the project in any way may be undertaken and no expenditure of any funds for any services or for any other project purpose contracted for, delivered, or otherwise provided prior to the date of the formal action of the authority to establish the project shall be approved. State agencies and institutions may advertise and interview for project architectural and engineering services for a pending project so long as the architectural and engineering contract is not awarded until after a state project number is assigned. After the committee has reviewed the form to be used to request the establishment of permanent improvement projects and has reviewed the time schedule for considering such requests as proposed by the authority, requests to establish permanent improvement projects shall be made in such form and at such times as the authority may require.

(B) Any proposal to finance all or any part of any project using any funds not previously authorized specifically for the project by the General Assembly or using any funds not previously approved for the project by the authority and reviewed by the committee shall be referred to the committee for review prior to approval by the authority.

(C) Any proposed revision of the scope or of the budget of an established permanent improvement project deemed by the authority to be substantial shall be referred to the committee for its review prior to any final action by the authority. In making their determinations regarding changes in project scope, the authority, and the committee shall utilize the permanent improvement project proposal and justification statements, together with any supporting documentation, considered at the time the project was authorized or established originally. Any proposal to increase the budget of a previously approved project using any funds not previously approved for the project by the authority and reviewed by the committee shall in all cases be deemed to be a substantial revision of a project budget which shall be referred to the committee for review. The committee shall be advised promptly of all actions taken by the authority which approve revisions in the scope of or the budget of any previously established permanent improvement project not deemed substantial by the authority.

(D) For purposes of this chapter, with regard to all institutions of higher learning, permanent improvement project is defined as:

(1) acquisition of land, regardless of cost, with staff level review of the committee and the State Fiscal Accountability Authority, up to two hundred fifty thousand dollars;

(2) acquisition, as opposed to the construction, of buildings or other structures, regardless of cost, with staff level review of the committee and the State Fiscal Accountability Authority, up to two hundred fifty thousand dollars;

(3) work on existing facilities for any given project including their renovation, repair, maintenance, alteration, or demolition in those instances in which the total cost of all work involved is one million dollars or more;

(4) architectural and engineering and other types of planning and design work, regardless of cost, which is intended to result in a permanent improvement project. Master plans and feasibility studies are not permanent improvement projects and are not to be included;

(5) capital lease purchase of a facility acquisition or construction in which the total cost is one million dollars or more;

(6) equipment that either becomes a permanent fixture of a facility or does not become permanent but is included in the construction contract shall be included as a part of a project in which the total cost is one million dollars or more; and

(7) new construction of a facility that exceeds a total cost of five hundred thousand dollars.

(E) Any permanent improvement project that meets the above definition must become a project, regardless of the source of funds. However, an institution of higher learning that has been authorized or appropriated capital improvement bond funds, capital reserve funds or state appropriated funds, or state infrastructure bond funds by the General Assembly for capital improvements shall process a permanent improvement project, regardless of the amount.

(F) For purposes of establishing permanent improvement projects, Clemson University Public Service Activities (Clemson-PSA) and South Carolina State University Public Service Activities (SC State-PSA) are subject to the provisions of this chapter.

HISTORY: 1980 Act No. 518, Section 11; 1993 Act No. 178, Section 4; 2004 Act No. 187, Section 10, eff March 17, 2004; 2005 Act No. 143, Section 3, eff June 7, 2005; 2011 Act No. 74, Pt IV, Section 4, eff August 1, 2011; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

The 2004 amendment added the fourth undesignated paragraph containing items (1) through (6) and the fifth undesignated paragraph relating to the status of projects that meet the definition of permanent improvement project.

The 2005 amendment reprinted the fourth and fifth undesignated paragraphs no apparent change.

The 2011 amendment, in the fourth undesignated paragraph, in subparagraph (1), inserted ", with staff level review of the committee and the Budget and Control Board, Capital Budget Office, up to two hundred fifty thousand dollars", in subparagraph (2), inserted ", with staff level review of the committee and the Budget and Control Board, Capital Budget Office, up to two hundred fifty thousand dollars", in subparagraph (3), deleted "construction of additional facilities and" from the beginning, and substituted "one million" for "five hundred thousand", in subparagraph (5), substituted "in which the total cost is one million dollars or more;" for "and", in subparagraph (6), added "in which the total cost is one million dollars or more; and", and added subparagraph (7); and added the last undesignated paragraph relating to Clemson-PSA and SC State-PSA.

2014 Act No. 121, Section 18.B, added the subsection designators; substituted "authority" for "board" throughout; and in subsections (D)(1) and (D)(2), substituted "State Fiscal Accountability Authority" for "Budget and Control Board, Capital Budget Office".



Section 2-47-55. Comprehensive Permanent Improvement Plan.

(A) All state agencies responsible for providing and maintaining physical facilities are required to submit a Comprehensive Permanent Improvement Plan (CPIP) to the Joint Bond Review Committee and the authority. The CPIP must include all of the agency's permanent improvement projects anticipated and proposed over the next five years beginning with the fiscal year starting July first after submission. The purpose of the CPIP process is to provide the authority and the committee with an outline of each agency's permanent improvement activities for the next five years. Agencies must submit a CPIP to the committee and the authority on or before a date to be determined by the committee and the authority. The CPIP for each higher education agency, including the technical colleges, must be submitted through the Commission on Higher Education which must review the CPIP and provide its recommendations to the authority and the committee. The authority and the committee must approve the CPIP after submission and may develop policies and procedures to implement and accomplish the purposes of this section.

(B) The State shall define a permanent improvement only in terms of capital improvements, as defined by generally accepted accounting principles, for reporting purposes to the State.

HISTORY: 1993 Act No. 178, Section 5, eff July 1, 1993; 2003 Act No. 5, Section 1; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, in subsection (A), substituted "authority" for "Budget and Control Board", substituted "authority" for "board" throughout, and made other nonsubstantive changes.



Section 2-47-56. Acceptance of gifts-in-kind for architectural and engineering services.

Each state agency and institution may accept gifts-in-kind for architectural and engineering services and construction of a value less than two hundred fifty thousand dollars with the approval of the Commission of Higher Education or its designated staff, the director of the department, and the Joint Bond Review Committee or its designated staff. No other approvals or procedural requirements, including the provisions of Section 11-35-10, may be imposed on the acceptance of such gifts.

HISTORY: 1993 Act No. 178, Section 6; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, substituted "director of the department" for "Director of the Division of General Services".



Section 2-47-60. Joint Bond Review Committee to regulate starting date of certain highway projects.

The Joint Bond Review Committee is hereby authorized and directed to regulate the starting date of the various projects approved for funding through the issuance of state highway bonds so as to ensure that the sources of revenue for debt service on such bonds shall be sufficient during the current fiscal year.

HISTORY: 1993 Act No. 181, Section 32; 2014 Act No. 121 (S.22), Pt VII, Section 18.B, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 18.B, reenacted the section with no apparent changes.






CHAPTER 48 - COMMUNITY CORRECTIONS INCENTIVE ACT

Section 2-48-10. State and local corrections and incarceration needs.

(A) A need exists for careful planning to expand local detention and correctional facilities to enable local governments adequately to incarcerate offenders who are awaiting trial or serving sentences of imprisonment at the local level. At the same time, South Carolina faces a critical need for more prison space to accommodate the projected increase in the inmate population. At a time when the state's prisons are becoming increasingly overcrowded, budgetary resources are becoming more limited and the future availability of capital improvement bonds for more prison construction is uncertain.

(B) To ensure that adequate space is available in state corrections facilities for violent and habitual offenders, a need exists for additional community correctional facilities to enable courts to sentence nonviolent offenders to these less costly community correctional facilities which enable the offenders to make restitution payments and otherwise compensate the community for their crimes and which require participation in programs emphasizing substance abuse, education, and mental health counseling.

(C) The need exists for South Carolina to create a plan from which the State can establish a partnership with local governments to meet the corrections and incarceration needs of local governments and the State by offering less costly facilities for housing state and local inmates in alternative sentencing programs.

HISTORY: 1995 Act No. 7, Part II, Section 39.



Section 2-48-20. Authority to contract for housing and care of inmates; authority to construct community correctional facilities.

(A) The Department of Corrections and a county, a municipality, another local governmental entity, or a multi-jurisdictional entity may enter into contracts for the incarceration of state, county, or municipal jail inmates and all services necessary, appropriate, or incidental to the housing and care of the inmates.

(B) The Department of Corrections, with the approval of the governing body of the local or multi-jurisdictional entity provided in subsection (A), may construct, contract to have constructed, or fund all or a portion of the construction costs associated with community correctional facilities for alternative sentencing programs within a municipality, county, or multi-jurisdictional region if the General Assembly appropriates the necessary funds.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 1.



Section 2-48-30. Local governmental entity to provide land for community correctional facility; construction costs; equipment costs; construction of facility.

(A) Before construction of a community correctional facility by the Department of Corrections pursuant to Section 2-48-20, tracts of land suitable for the construction of community corrections facilities must be provided by the county, municipality, or other local governmental or multi-jurisdictional entity involved. The title of the lands provided must be conveyed to the State of South Carolina. Upon the acquisition of the land in the name of the State, the Department of Administration has the authority to convey the land to the Department of Corrections for the erection and construction of the facilities. The original construction costs and necessary equipment costs for the facilities must be paid by the State. These facilities must be constructed to the extent possible by utilizing inmate labor as determined appropriate by the Director of the Department of Corrections. When circumstances warrant, the Department of Corrections may contract for the construction of these facilities. Legal title to the facilities must be transferred to the State of South Carolina, as set forth in this chapter, and the facilities are the property of the Department of Corrections.

(B) The Department of Corrections may contract with a county, municipality, or other local governmental or multi-jurisdictional entity to fund all or a portion of the construction costs associated with a community correctional facility if the appropriations are provided by the General Assembly. All other provisions of Chapter 48 and all other applicable statutes apply in respect to this contractual arrangement, except that the title to the land and the title to the facilities are not transferred to the State of South Carolina and neither the land nor the facilities shall become the property of the Department of Corrections.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 2-48-40. Purpose of community correctional facility

The construction of community correctional facilities, as authorized pursuant to this chapter, provides the courts with a less costly alternative to committing offenders to more secure state correctional institutions and assists in the supervision and rehabilitation of drug and alcohol and other nonviolent offenders, who can be incarcerated safely in community correctional facilities. The facilities may be used for furthering the reintegration of offenders into the community before their release. Facilities established pursuant to this chapter must be available as a means of providing sentencing alternatives for persons sentenced to incarceration in a state correctional facility. However, upon the approval by the Director of the Department of Corrections, the facilities may be made available to persons who otherwise would be sentenced to incarceration in a jail of the county, municipality, other local governmental, or multi-jurisdictional entity involved, if the inmates do not displace state inmates from participating in the programs.

HISTORY: 1995 Act No. 7, Part II, Section 39.



Section 2-48-50. What constitutes community correctional facility.

Community correctional facilities constructed pursuant to this chapter may include:

(1) work camps or other minimum security facilities to house offenders who are assigned under Section 24-13-660 or 24-13-910;

(2) minimum security or nonsecure facilities to house former probationers who have violated the terms or conditions of their probation;

(3) minimum security or nonsecure residential drug treatment facilities to house nonviolent drug offenders who are required to reside in them while receiving outpatient substance abuse treatment and working or attending school;

(4) minimum security or nonsecure facilities to house persons who are required to reside in them while working to make restitution.

HISTORY: 1995 Act No. 7, Part II, Section 39.



Section 2-48-60. Contract with local entity required for construction of facility; terms of contract.

Before the construction of a community correctional facility, as authorized pursuant to this chapter, the Department of Corrections shall establish a contract with the involved municipality, county, other local governmental entity, or multi-jurisdictional entity by which the involved local governing body agrees to:

(1) operate and manage the community correctional facility in accordance with the Minimum Standards for Local Detention Facilities in South Carolina;

(2) provide for the treatment, care, maintenance, employment, and rehabilitation of inmates in the community correctional facility. The municipality, county, other local governmental entity, or multi-jurisdictional entity may be reimbursed for the cost of caring for each state inmate as provided by contract. The contract also must:

(a) allow the governing body of the municipality, county, other local governmental entity, or multi-jurisdictional entity to rescind the contract by notification of its intention to rescind the contract at the beginning of the fiscal year. The recision is effective beginning the following fiscal year;

(b) provide that upon recision, the operation and management of the facilities constructed pursuant to this chapter and the care of the state inmates located at that facility revert to the Department of Corrections;

(c) provide that all inmates under the jurisdiction of the municipality, county, other local governmental entity, or multi-jurisdictional entity who are incarcerated at that facility must be returned to the custody of their respective governmental entities.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 3.



Section 2-48-70. Application of applicable zoning laws or regulations not preempted

This chapter does not preempt application of applicable zoning laws or regulations.

HISTORY: 1995 Act No. 7, Part II, Section 39.



Section 2-48-80. Legal custody of state inmates assigned to community correctional facility.

Legal custody of state inmates assigned to a community correctional facility is in accordance with Section 24-3-30.

HISTORY: 1995 Act No. 7, Part II, Section 39.






CHAPTER 51 - SERVICES, PROGRAMS AND FACILITIES FOR THE AGING STUDY COMMITTEE

Section 2-51-10. Committee created; membership; terms.

There is created a permanent committee to conduct continuing studies of public and private services, programs, and facilities for the Aging in South Carolina and report its findings and recommendations annually to the General Assembly. Three members must be appointed from the Senate by the President thereof, three members must be appointed from the House of Representatives by the Speaker, and three members must be appointed by the Governor. Terms of legislative members are coterminous with their terms as members of the General Assembly and terms of members appointed by the Governor shall be coterminous with the term of the appointing Governor. The Legislative Council shall provide such legal services as the committee may require in the performance of its duties. From funds appropriated to the State Reorganization Commission in the General Appropriations Act for Fiscal Year 1997-98 and subsequent years, the commission shall provide all other staff support for the committee.

HISTORY: 1978 Act No. 402, Section 2; 1997 Act No. 155, Part II, Section 30A.






CHAPTER 59 - SENATE MANAGEMENT AND OPERATIONS COMMITTEE

Section 2-59-10. Committee created; duties; compensation.

There is hereby created a permanent Senate Operations and Management Committee composed of nine members of the Senate appointed by the President Pro Tempore whose duties shall include, but not be limited to, the following:

1. management of the L. Marion Gressette Building and the Senate areas of the State House with sole authority to formulate and implement policies and procedures for the effective utilization of personnel, equipment, and space within the L. Marion Gressette Building and the Senate areas of the State House;

2. develop and implement policies for a Senate Personnel Plan which shall include:

(a) establishment of policies and procedures for the employment and dismissal of Senate employees;

(b) establishment of guidelines for the effective management and supervision of Senate employees; and

(c) review requirements and needs of members and committees of the Senate for staff support.

The personnel policies and procedures established by the committee shall be the controlling policies and procedures for management of Senate personnel.

In furtherance of the requirements of this section the committee is authorized to continue work during the interim to secure such information and make such investigations as it may deem necessary. The members shall be paid the regular per diem, mileage, and subsistence allowance provided by law to be paid from approved accounts of the Senate.

HISTORY: 1980 Act No. 517 Part II, Section 7; 2001 Act No. 6, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.G.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.G.2, rewrote paragraph 1.






CHAPTER 65 - SOUTH CAROLINA FEDERAL AND OTHER FUNDS OVERSIGHT ACT

Section 2-65-10. Short title.

This chapter may be cited as "The South Carolina Federal and Other Funds Oversight Act".

HISTORY: 1978 Act No. 651, Section 3; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 3; 1981 Act No. 178, Part II, Section 18A; 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-15. Definitions.

As used in this chapter:

(1) "Appropriations act" means the annual general appropriations act.

(2) "Agency" means any state office, department, institution, board, commission, council, committee, or other entity of the executive, judicial, or legislative branch.

(3) "Block grant" means federal funds distributed to the State in accordance with a statutory formula for use in a variety of activities within a broad functional area.

(4) "Board" means the Executive Budget Office.

(5) "Federal funds" means financial assistance made to a state agency by the United States Government in any form including, but not limited to, a grant, loan, subsidy, reimbursement, contract, donation, or shared federal revenues, or noncash federal assistance in the form of equipment, buildings, and land. Financial assistance which originates with the United States Government, but which is received by a state agency from another state or local agency in any form, is considered "federal funds".

(6) "Indirect costs" means those costs of supportive services within an agency or provided by another agency which benefit more than one program and which may be charged to federal programs in accordance with Office Management and Budget Circular A-87 or A-21.

(7) "Matching funds" means a specific amount of general fund or other funds monies identified by a state agency, and required by the federal government, as a cash contribution for a federal program.

(8) "Other funds" means any revenues received by an agency which are not federal funds and are not general funds appropriated by the General Assembly in the appropriations act.

(9) "Research grant" means an award of funds from the United States Government or other entity for the principal purpose of systematic study and investigation undertaken to discover or establish facts or principles. The principal purpose of a "research grant" is not to provide services to the public or to the employees or clients thereof.

(10) "Major federal program" means a program which:

(a) represents a transfer of program responsibility from the federal to the state level;

(b) is available to the State on a noncompetitive basis;

(c) is financially significant in relation to its proportion of the administering agency's budget.

Any new block grant or any form of federal turnback program is considered a "major federal program".

HISTORY: 1978 Act No. 651, Section 2; 1983 Act No. 151, Part II, Section 10B; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 1, eff May 23, 2011; 2014 Act No. 121 (S.22), Pt VIII, Section 23.A, eff July 1, 2015.

Editor's Note

2011 Act No. 28, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and first applies for agency proposed budget submissions for Fiscal Year 2012-2013 and for all agency requests to the State Budget and Control Board to spend unanticipated federal funds submitted after the effective date of this act."

Effect of Amendment

The 2011 amendment in subsection (7), inserted "or other funds".

2014 Act No. 121, Section 23.A, in subsection (4), substituted "Executive Budget Office" for "State Budget and Control Board".



Section 2-65-20. Appropriation of anticipated federal and other funds.

The General Assembly shall appropriate all anticipated federal and other funds for the operations of state agencies in the appropriations act and must include any conditions on the expenditure of these funds as part of the appropriations act, consistent with federal laws and regulations. Increases in project amounts as appropriated in the act must be authorized in accordance with procedures set forth in Section 2-65-40, consistent with policies as provided in the appropriations act and other applicable laws and regulations.

(1) All agencies shall provide to the Governor, as part of their budget submissions, detailed statements of the sources of all federal and other funds contained in their budgets.

(2) All state agencies shall submit programmatic and financial information for all federal funds the agencies seek to expend in the fiscal year to the Governor in a manner prescribed by the Governor. The submission must provide a separate listing of all conditions imposed on this State if the funds are accepted and expended, including, but not limited to, matching requirements; maintenance of effort requirements for the activity for which the funds are to be expended; limits on program changes, including eligibility requirements, either by agency action or legislative enactment; and any other requirements that limit the authority of this State, by legislative enactment or administrative process to revise, extend, or eliminate the activity in aid of which the federal funds are to be expended. The submission also must include information on all federal funds available to the agency or for which the agency is eligible to request or draw upon that have not been requested or drawn upon due to insufficient matching funds being available or any other reason and also must include the potential costs, conditions, and restrictions of the federal program providing or offering the funds. The information must be submitted in a timely manner so as to permit review of the projects as part of the budget process.

(3) The Governor shall provide to the Ways and Means Committee and the Senate Finance Committee at appropriate times during the budget review process his recommendations with respect to federal funds proposed for inclusion in the agency's budget request. A favorable recommendation must include the Governor's specific request for the inclusion of the federal funds and the details of the conditions imposed by the inclusion and appropriation of the federal funds.

(4) The appropriation of federal funds must be decreased to the extent that receipts from these sources do not meet the estimates reflected in each section of the appropriations act.

(5) With the exception of funds defined as "exempt" in Section 2-65-100, no agency may receive or spend federal or other funds that are not authorized in the appropriations act, but unanticipated federal or other funds may be received and spent upon authorization pursuant to Section 2-65-30 or 2-65-40, as applicable.

HISTORY: 1978 Act No. 651, Section 4; 1979 Act No. 199 Part II, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 4; 1979 Act No. 199, Part II, Section 6A; 1981 Act No. 178, Part II, Section 18B; 1983 Act No. 151, Part II, Section 10C; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 2, eff May 23, 2011.

Editor's Note

2011 Act No. 28, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and first applies for agency proposed budget submissions for Fiscal Year 2012-2013 and for all agency requests to the State Budget and Control Board to spend unanticipated federal funds submitted after the effective date of this act."

Effect of Amendment

The 2011 amendment rewrote subsections (1) to (3).



Section 2-65-30. Receipt and expenditure of unanticipated funds; submission of proposals; Committee reports.

(A) A state agency may receive and spend unanticipated federal funds, and funds from private foundations or industries, which are not included in the appropriations act, but state agencies must submit expenditure proposals to the board and receive authorization from the board before expenditure of funds. No authorization may be made without first securing and considering the board's recommendation on each expenditure proposal. The request must include the conditions imposed on the state's receipt and expenditure of the federal funds as those conditions are described pursuant to Section 2-65-20(2), and the board's authorization to receive and expend the federal funds must specifically accept those conditions. Any such authorization is subject to all of the following standards:

(1) The unanticipated nature of the receipt of the federal funds precluded the consideration and approval of the federal funds as part of the state appropriations process as described in Section 2-65-20.

(2) The federal funds will assist the applicant state agency to achieve objectives or goals in keeping with the recognized powers and functions of the state agency.

(3) The applicant state agency is the appropriate entity to conduct project activities and no duplication of services is created by the authorization.

(4) State matching funds, if required, are available within the existing resources of the applicant state agency.

(5) The project benefits the health or welfare of the people of the State.

(B) Notwithstanding any other provisions of this chapter, no authorization of unanticipated federal or private foundation or industry funds may involve a commitment of future legislative enactment to provide additional state funds to support the project.

(C) The board shall provide the House Ways and Means Committee and the Senate Finance Committee with periodic reports which describe actions taken under the provisions of this section.

(D) Notwithstanding any other provisions of this chapter, a state agency may not implement an unanticipated major federal program without prior approval of the General Assembly, except:

(1) that to the extent that the unanticipated program replaces existing services currently provided by a state agency, other governmental entity, private nonprofit organization, or other service provider, the services may be authorized by the board to continue at an equivalent level, within the constraints of federal law and funding, until the General Assembly acts;

(2) if the unanticipated program creates services not currently provided, and the board agrees that delayed implementation would result in a significant loss of federal funds to the State, the program may be authorized by the board to proceed at a minimal level, until such time as the General Assembly may act.

HISTORY: 1978 Act No. 651, Section 5; 1979 Act No. 199, Part II, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 5; 1979 Act No. 199, Part II, Section 6B; 1981 Act No. 178, Part II, Section 18C; 1983 Act No. 151, Part II, Section 10D; 1986 Act No. 455 Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 3, eff May 23, 2011.

Editor's Note

2011 Act No. 28, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and first applies for agency proposed budget submissions for Fiscal Year 2012-2013 and for all agency requests to the State Budget and Control Board to spend unanticipated federal funds submitted after the effective date of this act."

Effect of Amendment

The 2011 amendment, in subsection (A), in the introductory paragraph, inserted the third sentence; in subsection (A)(1), substituted "receipt of federal funds" for "project", and "the consideration" for "it from consideration", and inserted "of the federal funds"; and in subsection (A)(2), substituted "federal funds will assist" for "project assists".



Section 2-65-40. Expenditure of "other" funds; authorization; Committee reports.

(A) A state agency may spend "other" funds above the amount in the appropriations act and increases in anticipated federal programs if the expenditure of the funds receives the authorization of the board.

(B) Authorizations under this section are subject to the following standards, as applicable:

(1) the proposed use of the funds do not result in a fund of surplus money which may be used by the agency to expand programs without legislative approval;

(2) if the funds are earmarked for specific use in the appropriations act, or by federal law or regulation, any additional funds must be used for the same purpose;

(3) if the increase results from a fee or charge for service, the agency has the legal authority to impose the fee, and has secured any approvals required by applicable law or regulations;

(4) the proposed use of funds assists the state agency to achieve objectives or goals in keeping with the recognized powers and functions of the state agency;

(5) if the funds are generated from a new revenue source:

(a) the proposed use of funds covers only a minimum amount of administrative costs necessary to support the revenue collection, and any excess must be remitted to the general fund of the State;

(b) it is determined that the requesting state agency is the appropriate entity to carry out the proposed activities and no duplication of services is created by the authorization;

(6) if the increase in federal funds requires a corresponding increase in state matching funds, the state match is available from existing resources.

(C) The board shall provide the House Ways and Means Committee and the Senate Finance Committee with periodic reports which describe actions taken under the provisions of this section.

HISTORY: 1978 Act No. 651, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 6; 1981 Act No. 178, Part II, Section 18D; 1983 Act No. 151, Part II, Section 10E; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-50. Estimates of research and student aid funds; reports by board.

Agencies shall include estimates of research and student aid funds in the detailed budget statements required in Section 2-65-20 of this chapter. Agencies may not be required to submit the detailed programmatic and financial information required in Section 2-65-20(2) of this chapter, except that the agencies must furnish to the board notices of actual awards and allocations of research and student aid funds within fourteen days of receipt of the notices from funding agencies. The board shall maintain quarterly reports of the funds received by the agency, and must, upon request, provide copies to the House Ways and Means Committee or the Senate Finance Committee, or both.

HISTORY: 1978 Act No. 651, Section 7; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 7; 1981 Act No. 178, Part II, Section 18E; 1983 Act No. 151, Part II, Section 10F; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-60. Duties of Comptroller General.

The Comptroller General shall account for and control expenditures of individual federally funded projects for all agencies using the Statewide Accounting and Reporting System. For continuing federal projects, the board shall certify to the Comptroller General the actual funds approved for each project pursuant to Section 2-65-20 of this chapter, and any further adjustments to this amount, based on grant award documentation and pursuant to Section 2-65-40 of this chapter. For new federally funded projects, the board shall inform the Comptroller General of funding levels authorized pursuant to Section 2-65-30 of this chapter.

The Comptroller General shall authorize expenditures on each project not to exceed the amount certified by the board. Upon request of the board, the House Ways and Means Committee, or the Senate Finance Committee, the Comptroller General shall provide periodic reports of authorization levels, expenditures, revenues, and other data related to the federal projects. Upon request of the board, the House Ways and Means Committee, or the Senate Finance Committee, state agencies shall provide grant award and related actual funding information.

HISTORY: 1978 Act No. 651, Section 8; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 8; 1981 Act No. 178, Part II, Section 18F; 1983 Act No. 151, Part II, Section 10G; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-70. Recovery of indirect costs.

(A) All agencies receiving federal grants or contracts shall recover the maximum allowable indirect costs on those projects, subject to applicable federal laws and regulations. All indirect cost recoveries must be credited to the general fund of the State, with the exception of recoveries from research and student aid grants and contracts. Further, after January 1, 1999, federal grants and contracts whose annual award is two hundred thousand dollars or less are exempted also from this cost recovery requirement.

(1) Each agency receiving grants or contracts to which indirect costs may be charged must have an approved indirect cost rate or cost allocation plan. Agencies shall prepare the indirect cost proposals and submit them to the board for review. The board shall submit the proposals to the appropriate federal agencies, negotiate the agreements, and transmit approved agreements to the state agencies. The board, upon request, also shall provide a report on the proposals to the House Ways and Means Committee or the Senate Finance Committee, or both.

(2) The board annually shall prepare the Statewide Cost Allocation Plan for allocation of central service costs to federal and other programs. The board shall ensure that state agencies recover costs approved in the plan through federal grants and contracts, subject to federal laws and regulations.

(3) The State Comptroller General shall assist the board in ensuring compliance with this section.

(B) If it is determined to be in the best interest of the State and the agency receiving the federal funds, the requirements of this section may be waived; except that indirect cost waivers may not be granted for unanticipated federal projects authorized pursuant to Section 2-65-30 of this chapter. Requests for indirect cost waivers for continuing federal projects must be made by the applicant agency as a part of its budget request and must be reviewed in accordance with the provisions of Section 2-65-20 of this chapter.

HISTORY: 1980 Act No. 517, Part II, Section 9; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 9; 1981 Act No. 178, Part II, Section 18H; 1983 Act No. 151, Part II, Section 10H; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-80. Block grants.

(A) The General Assembly shall designate through the appropriations act an agency to operate each block grant. If a new block grant is approved by Congress after the appropriations act has been approved, it must be approved in accordance with the provisions of Section 2-65-30 (D) of this chapter.

(B) The agency operating each block grant shall conduct public hearings for those block grants for which federal laws and regulations require legislative public hearings, and any other block grants for which legislative public hearings are considered necessary. Public comments must be taken into consideration by the board in review and authorization of federal funds according to the procedures set forth in Section 2-65-20 of this chapter.

(C) The board, in accordance with Chapter 23 of Title 1, shall issue administrative regulations and cost principles for block grants.

(D) The board shall ensure that audits of block grants are conducted in accordance with federal laws and regulations.

HISTORY: 1978 Act No. 651, Section 9; 1981 Act No. 178, Part II, Section 18; 1980 Act No. 517, Part II, Section 9; 1981 Act No. 178, Part II, Section 18G; 1983 Act No. 151, Part II, Section 10I; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-90. Review and coordination of proposed federal financial assistance and direct federal development.

The board shall design and operate a state process for review and coordination of proposed federal financial assistance and direct federal development by state and local officials as required by Section 401(a) of the federal Intergovernmental Cooperation Act of 1968 and federal regulations and executive orders. The board shall seek the advice of the South Carolina Advisory Commission on Intergovernmental Relations and the Regional Councils of Government in the development and implementation of the state process.

HISTORY: 1978 Act No. 651, Section 10; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 10; 1981 Act No. 178, Part II, Section 18I; 1983 Act No. 151, Part II, Section 10J; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.

Editor's Note

1983 Act No. 151 Part II 10 J renumbered "Section 10" of Act No. 651 of 1978 to read "Section 11".



Section 2-65-100. Exemption of funds.

Funds from the following sources are exempt from the requirements of this chapter:

(1) general fund appropriations;

(2) funds appropriated by a South Carolina local government;

(3) nonstate funded research grants and contracts and federal financial aid, including work study, except as otherwise provided in this chapter;

(4) donated materials, supplies, in-kind services, buildings, land and equipment, if the donations do not create a future obligation of state general fund monies. If a donation does create a future obligation of state general fund monies, the donation is subject to review and approval, in accordance with Section 2-65-30 of this chapter;

(5) federal funds used in connection with capital improvement bond funds subject to authorization pursuant to Act 1377 of 1968.

HISTORY: 1978 Act No. 651, Section 11; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 11; 1981 Act No. 178, Part II, Section 18J; 1983 Act No. 151, Part II, Section 10K; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 4, eff May 23, 2011.

Editor's Note

1983 Act No. 151 Part II Section 10 K, renumbered Section 11 of Act No. 651 of 1978, to read "Section 12".

2011 Act No. 28, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and first applies for agency proposed budget submissions for Fiscal Year 2012-2013 and for all agency requests to the State Budget and Control Board to spend unanticipated federal funds submitted after the effective date of this act."

Effect of Amendment

The 2011 amendment, in subsection (3), substituted "non-state funded research grants and contracts and federal financial aid, including work study," for "research and student aid grants".



Section 2-65-120. Cooperation of state agencies and institutions in implementing chapter.

Notwithstanding any other provisions of law, all agencies and institutions of the State shall cooperate fully with the board in the implementation of this chapter.

HISTORY: 1983 Act No. 151, Section 10L; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



Section 2-65-130. Consideration of expenditure proposal by Fiscal Accountability Authority.

If the board does not authorize an expenditure proposal then the proposal must be forwarded to the State Fiscal Accountability Authority for consideration. The authority may overturn the decision by the board and authorize the expenditures requested in the proposal if the authority finds that the expenditure proposal meets the standards for approval provided in this chapter.

HISTORY: 2014 Act No. 121 (S.22), Pt VIII, Section 23.B, eff July 1, 2015.






CHAPTER 66 - JEAN LANEY HARRIS FOLK HERITAGE AWARD

Section 2-66-10. Award purpose; criteria.

(A) There is created the Jean Laney Harris Folk Heritage Award which may be presented to no more than four recipients each year by the General Assembly. At the discretion of the awards advisory committee, an additional Jean Laney Harris Folk Heritage Award may be presented to no more than one folk arts advocate each year by the General Assembly.

(B) The purpose of the award is to recognize lifetime achievement in this State for traditional folk art. The award recognizes individuals or groups who have used their lives to create beauty and meaning for their communities and the State as a whole in ways that are significant because they have lasted, often for hundreds of years. Winners of the award represent those who have demonstrated excellence in folk art, and have maintained and enriched the lives of all persons of their communities and of the State through their unique talents.

(C) Criteria for the award are as follows:

(1) emphasis on authenticity of tradition, giving the highest priority to those crafts with a long history of practice in this State;

(2) the significance of the individual folk artist or folk art group in maintaining or stimulating the craft to higher levels of artistic achievement; or, the significance of the folk arts advocate in supporting authentic South Carolina traditional craft or interpreting it to a wider audience;

(3) the award must be given to folk artists living and practicing in this State.

(D) There is established an awards advisory committee to the South Carolina Arts Commission whose purpose is to choose award recipients. This advisory committee must be composed of six members who shall serve two-year terms. The members of the advisory committee shall receive no mileage, per diem, or subsistence unless provided for by private funds. The advisory committee is comprised of:

(1) one member of the South Carolina Arts Commission, or a designee;

(2) the Folk Arts Coordinator at McKissick Museum;

(3) two citizens, one of whom represents the Afro-American community, to be appointed by the Speaker of the House of Representatives;

(4) two citizens, one of whom represents the American Indian community, to be appointed by the President of the Senate.

(E) State funds may be used for this award in an amount not to exceed two thousand dollars per year. Private funds may be raised to cover any expenses incurred or associated with presenting the award and these funds must be remitted to and managed and disbursed by the South Carolina Arts Commission.

HISTORY: 1996 Act No. 458, Part II, Section 35B; 1997 Act No. 12, Section 1; 2002 Act No. 208, Section 1.






CHAPTER 67 - SOUTH CAROLINA MEDAL OF VALOR

Section 2-67-10. Short title.

This chapter must be known and may be cited as the "South Carolina Medal of Valor Act of 2012".

HISTORY: 2012 Act No. 175, Section 1, eff May 25, 2012.



Section 2-67-20. South Carolina Medal of Valor; criteria for award; Medal of Valor roll; eligibility; concurrent resolution; design and appearance.

(A) There is created the South Carolina Medal of Valor to be awarded to a South Carolinian, or an individual with certain ties to South Carolina, who was killed either while serving in or deploying to a combat zone. The South Carolina Medal of Valor is awarded on behalf of the people of the State of South Carolina and is presented to the families of these fallen service members.

(B) The South Carolina Medal of Valor may be awarded, on behalf of the people of the State of South Carolina, to an individual who was killed in action or died while:

(1) engaged in an action against an enemy of the United States;

(2) engaged in military operations involving conflict with an opposing foreign force;

(3) served with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party; or

(4) served in, or was in the process of deploying to, an area where hostile fire pay or imminent danger pay was authorized pursuant to federal law or regulation.

(C) Recipients of the South Carolina Medal of Valor shall have their names entered on the South Carolina Medal of Valor roll, which is to be maintained by the Adjutant General of the State of South Carolina.

(D) Individuals eligible to receive the South Carolina Medal of Valor include:

(1) members of the South Carolina National Guard who were legal residents of South Carolina at the time of their death;

(2) members of a Reserve Component of the United States Armed Forces who were legal residents of South Carolina at the time of their death;

(3) members of the regular United States Armed Forces who were:

(a) legal residents of South Carolina at the time of their death; or

(b) stationed in South Carolina by a proper order of the United States Department of Defense at the time they were killed in action; or

(4) members of the South Carolina National Guard, a regular or reserve component of the United States Armed Forces who:

(a) attended a public or private educational institution in South Carolina at some period during their lives; and

(b) were killed or died as described in subsection (B).

(E) The South Carolina Medal of Valor shall be awarded solely by a concurrent resolution:

(1) introduced by:

(a) the President Pro Tempore of the Senate; or

(b) the Speaker of the House of Representatives; and

(2) adopted by both houses of the General Assembly.

(F) The Adjutant General shall develop the appropriate design and appearance of the medal. However, nothing in this section requires the Adjutant General to provide or pay for the medal or its design.

HISTORY: 2012 Act No. 175, Section 1, eff May 25, 2012.






CHAPTER 69 - SUBPOENAS AND SUBPOENAS DUCES TECUM

Section 2-69-10. Authority of standing committees to issue subpoenas and subpoenas duces tecum.

Every standing committee of the Senate and of the House of Representatives, in the discharge of its duties, including, but not limited to, the conducting of studies or investigations, is by majority vote of the committee authorized to issue subpoenas and subpoenas duces tecum to any agency, department, board, or commission of this State or of any political subdivision of this State or to any representative of any agency, department, board, or commission of this State or of any political subdivision of this State to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to its work, investigation, or study. Every standing committee of the Senate and of the House of Representatives is also authorized to issue subpoenas and subpoenas duces tecum on behalf of any of its subcommittees. The committee shall have the right to issue such subpoenas and/or receive the subpoenaed evidence in executive session.

HISTORY: 1986 Act No. 352, Section 1.



Section 2-69-20. Requests by joint study committees that subpoenas and subpoenas duces tecum be issued.

Every joint study committee created by act or resolution of the General Assembly, in the discharge of its duties, including, but not limited to, the conducting of studies or investigations, is, by majority vote of the committee, authorized to request a standing committee of the Senate or House of Representatives to issue subpoenas and subpoenas duces tecum on behalf of the joint study committee to any agency, department, board, or commission of this State or of any political subdivision of this State or to any representative of any agency, department, board, or commission of this State or of any political subdivision of this State to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to its work, investigation, or study. The committee shall have the right to receive the subpoenaed evidence in executive session. The committee must seek instructions from the President Pro Tempore of the Senate and the Speaker of the House of Representatives as to which standing committee shall issue the subpoena. The standing committee which issues a subpoena on behalf of a joint study committee must comply with the procedures prescribed Section 2-69-40.

HISTORY: 1986 Act No. 352, Section 2.



Section 2-69-30. Authority of committee to administer oaths and affirmations, take depositions, and receive testimony and evidence.

The committee, in the discharge of its duties, may administer oaths and affirmations, take depositions, and receive testimony and evidence as necessary in connection with its work, study, or investigation.

HISTORY: 1986 Act No. 352, Section 3.



Section 2-69-40. Conditions upon issuance of subpoenas; signatures of President Pro Tempore of Senate and Speaker of House of Representatives.

Subpoenas and subpoenas duces tecum may only be issued upon a majority vote of the members of the committee, must be issued in the name of the committee, and must be signed by the committee chairman or the presiding officer who may administer oaths to witnesses. Subpoenas and subpoenas duces tecum which are issued for a joint study committee of the General Assembly must be co-signed by both the President Pro Tempore of the Senate and the Speaker of the House of Representatives. Subpoenas and subpoenas duces tecum which are issued by a standing committee of the Senate must be co-signed by the President Pro Tempore of the Senate. Subpoenas and subpoenas duces tecum which are issued by the House of Representatives must be co-signed by the Speaker of the House of Representatives. If the President Pro Tempore of the Senate refuses to co-sign the subpoena or subpoena duces tecum, the requirement that the subpoena or subpoena duces tecum must be co- signed by the President Pro Tempore of the Senate may be suspended as to that particular subpoena or subpoena duces tecum by a majority vote of the members of the Senate present and voting. If the Speaker of the House of Representatives refuses to co-sign the subpoena or subpoena duces tecum, the requirement that the subpoena or subpoena duces tecum must be co-signed by the Speaker of the House of Representatives may be suspended as to that particular subpoena or subpoena duces tecum by a majority vote of the members of the House of Representatives present and voting. In determining whether or not to co-sign the subpoena or subpoena duces tecum, the President Pro Tempore of the Senate or the Speaker of the House of Representatives must conclude that:

(1) The information sought by the subpoena is within the scope of the committee's jurisdiction;

(2) The information is relevant to a legitimate legislative purpose;

(3) The nature of the information sought is as clearly described as possible in the subpoena or the authorizing resolution;

(4) The subpoena does not intrude impermissibly upon civil liberties;

(5) The revelation of the information subpoenaed would not unduly intrude into the decision-making processes of other branches of government; and

(6) A subpoena issued to a local government does not violate the provisions of Articles VII and VIII of the Constitution of South Carolina, 1895, and Title 4 of the Code of Laws of South Carolina, 1976.

HISTORY: 1986 Act No. 352, Section 4.



Section 2-69-50. Requests for protective order; receipt of evidence in executive session.

Any person served with a subpoena or subpoena duces tecum may request that the committee issue a protective order, which revokes, limits, or otherwise modifies the subpoena or subpoena duces tecum in order to protect the legal rights of any person or entity. The committee may for good cause shown elect to receive certain testimony and evidence in executive session.

HISTORY: 1986 Act No. 352, Section 5.



Section 2-69-60. Issuance by court of common pleas of order requiring obedience to subpoena; punishment of disobedience as contempt.

In case of contumacy by any person or refusal to obey a subpoena, or to testify as directed by the committee, the court of common pleas, upon application of the General Assembly in the case of a joint study committee, or upon application of the Senate in the case of a standing committee of the Senate, or upon application of the House of Representatives in the case of a standing committee of the House of Representatives, may issue to the person an order requiring him or it to appear before the committee to produce evidence or give testimony touching upon the matter under inquiry, study, or investigation. The court may take appropriate action to ensure compliance with its order and any failure to obey an order may be punished as a contempt thereof.

HISTORY: 1986 Act No. 352, Section 6.



Section 2-69-70. Good faith reliance by party subject to subpoena duces tecum as defense to action.

A good faith reliance by the party subject to the subpoena duces tecum, issued pursuant to this chapter is a defense to any action, civil or criminal, arising from the production of records, documents, or other tangible materials in response to the subpoena.

HISTORY: 1986 Act No. 352, Section 7.






CHAPTER 75 - SOUTH CAROLINA RESEARCH CENTERS OF ECONOMIC EXCELLENCE

Section 2-75-5. Short title; legislative intent.

(A) This chapter is known and may be cited as the "South Carolina Research Centers of Economic Excellence Act".

(B) The General Assembly finds that:

(1) it is in the public interest to create incentives for the senior research universities of South Carolina consisting of Clemson University, the Medical University of South Carolina, and the University of South Carolina to raise capital from the private sector to fund endowments for professorships in research areas targeted to create well-paying jobs and enhanced economic opportunities for the people of South Carolina;

(2) these endowed professorships should be used to recruit and maintain leading scientists and engineers at the senior research universities of South Carolina for the purposes of developing and leveraging the research capabilities of the universities for the creation of well-paying jobs and enhanced economic opportunities in knowledge-based industries for all South Carolinians;

(3) in communities across the United States in which better paying jobs and enhanced economic development in knowledge-based industries has flourished, the local or state government has created incentives and made a long-term commitment to public and private funding for a significant number of endowments for professorships in targeted knowledge-based industries;

(4) the South Carolina Education Lottery provides a source of funding and an incentive for the senior research universities to raise, in dollar-for-dollar matching amounts, sums from nonstate sources sufficient to create endowed professorships;

(5) these endowed professorships should be awarded to the senior research universities through a competitive application process, provided that the competitive process must encourage the senior research universities to submit cooperative applications with one another as well as in cooperation with other institutions of higher education; and

(6) these endowed professorships, funded equally from the South Carolina Education Lottery and from other nonstate sources, provide a foundation for the creation of centers of economic excellence.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 1, eff June 25, 2008.

Effect of Amendment

The 2008 amendment, in paragraphs (B)(4) and (B)(6), substituted "nonstate sources" for "private sources".



Section 2-75-10. Research Centers of Excellence Review Board; appointment of members; terms; responsibilities and duties.

There is created the Research Centers of Excellence Review Board. The review board shall consist of eleven members. Of the eleven members, three must be appointed by the Governor, three must be appointed by the President Pro Tempore of the Senate, three must be appointed by the Speaker of the House of Representatives, one by the Chairman of the Senate Finance Committee, and one by the Chairman of the House Ways and Means Committee. The terms of members are three years and members are eligible to be appointed for no more than two additional terms. Of the members initially appointed by the Governor, the President Pro Tempore, and the Speaker of the House, one shall be appointed for a term of one year, one for a term of two years, and one for a term of three years, the initial term of each member to be designated by the Governor, President Pro Tempore, and Speaker of the House when making the appointments. The Governor, the President Pro Tempore, and the Speaker of the House shall appoint persons with substantial experience in business, law, accounting, technology, manufacturing, engineering, or other professions and experience which provide an understanding of the purposes of this chapter. The review board shall be responsible for providing annually to the Commission on Higher Education a schedule by which applications for funding are received and awarded on a competitive basis, the awarding of matching funds as provided in Section 2-75-60, and for oversight and operation of the fund created by Section 2-75-30. Members of the review board shall serve without compensation and must provide an annual report by November thirtieth of each calendar year to the General Assembly as well as the State Fiscal Accountability Authority, Revenue and Fiscal Affairs Office, and Executive Budget Office, which shall include an audit performed by an independent auditor. This annual report must include, but not be limited to, a complete accounting for total state appropriations to the endowment and total proposals awarded up to the previous fiscal year.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 2, eff June 25, 2008; 2010 Act No. 290, Section 31, eff January 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2008 amendment in the first and second sentences substituted "eleven" for "nine" members, in the third sentence added ", one by the chairman of the Senate Finance Committee, and one by the chairman of the House Ways and Means Committee", in the eighth sentence added the requirements that the members serve without compensation and that they provide the annual report by October 1 of each calendar year to the General Assembly as well as the State Budget and Control Board, and added the ninth sentence relating to the contents of the annual report.

The 2010 amendment substituted "November thirtieth" for "October 1".



Section 2-75-20. Ex officio members.

The presidents of the senior research universities shall serve as ex officio nonvoting members of the board.

HISTORY: 2002 Act No. 356, Section 3C.



Section 2-75-30. Centers of Excellence Matching Endowment; funding source and management; allocation and award of endowments.

(A) There is created the Centers of Excellence Matching Endowment. The endowment must be funded annually by appropriations from the South Carolina Education Lottery Account in an amount equal to thirty million dollars annually, except that endowment appropriations may not be funded until all state-supported scholarships are fully funded and only if eighty percent of the total state appropriations have been awarded by the review board as of June thirtieth of the previous fiscal year. Three-quarters of the endowment shall be awarded by the review board in its discretion. One-quarter of the endowment shall be awarded by the review board pursuant to requests by and recommendations of the Secretary of Commerce as set forth in subsection (C). The total state appropriated funding amount shall include funds that have been returned to the endowment due to a dissolution, withdrawal, or termination of a center of excellence. The fund must be managed by the State Treasurer, subject to awards from the endowment as provided in this chapter. Interest earnings of the endowment must remain in the fund, and may be used at the review board's discretion for additional state awards. Interest earnings are not considered part of the total state appropriations unless used by the review board for additional state awards.

(B) Except as provided in subsection (C), an endowed chair proposal is considered awarded once a full review process is complete and the review board has voted in an affirmative on each proposal. A full review process shall include the following, but is not limited to:

(1) a technical and scientific review of each proposal. The three research universities shall work with the review board staff to nominate reviewers. The review board staff shall select no fewer than five technical reviewers to review each proposal, and a minimum of three technical and scientific reviews must be received by the review board staff for each proposal. The review board staff shall determine an appropriate number of technical reviewers and scientific and technical reviews. The review board staff shall limit the number of university-nominated reviewers to two per proposal;

(2) an on-site review of each proposal. The review board staff shall contract with a minimum of five out-of-state expert reviewers, to include individuals with expertise in economic development as well as in appropriate scientific disciplines, to serve on a site review team that shall visit each of the research universities. The review board staff shall determine an appropriate number of expert reviewers. The on-site review team shall interview relevant investigators and other university personnel regarding proposals and shall have access to collected scientific and technical reviews as well as other materials germane to the proposed projects. The on-site review team shall evaluate the proposals using an approved set of metrics; each recommendation must include a detailed narrative which explains the on-site review team's recommendations; and

(3) a presentation of findings. The on-site review team shall present its findings to the review board, which shall make final decisions on awards. The on-site review team shall recommend an appropriate level of funding to achieve successfully the stated goals of each project. The review board shall consider these recommendations in determining award amounts for each project.

(C) The Secretary of Commerce may request that the review board allocate and award, pursuant to Sections 2-75-50 and 2-75-60, an endowment of up to two million dollars for each significant capital investment committed by a qualified project or industry sector. Upon such request, the review board shall review the requested endowment and may award the endowment upon an affirmative vote. Once allocated, the qualified project or industry sector will have thirty-six months from the date of allocation to make the significant capital investment. Once the significant capital investment has been made, the Secretary of Commerce shall certify to the review board and the review board shall make awards for one or more endowed professors who will directly support the industry in which the significant capital investment is made. The review board only may make awards from funds appropriated from the South Carolina Lottery account pursuant to this section from Fiscal Year 2011 forward, together with any unallocated funds and any accrued interest earnings which have not already been awarded by the review board, including funds that have been returned to the endowment due to a dissolution, withdrawal, or termination of a center of excellence. A dissolution, withdrawal, or termination of a center of excellence includes the failure of the center to provide the requisite matching funds during the allowable timeframe. For purposes of this subsection:

(i) "qualified projects or industries" are those that have made a significant capital investment in South Carolina after January 1, 2010, in one or more of the following areas: Engineering, Nanotechnology, Biomedical Sciences, Energy Sciences, Environmental Sciences, Information and Management Sciences, Distribution and Logistics Sciences, or any other science, research, development, or industry that creates well-paying jobs and enhanced economic opportunities for the State as determined by the Secretary of Commerce; and

(ii) "significant capital investment" means at least one hundred million private dollars for a single project or at least five hundred million private dollars for an industry sector. No public funds used to support a qualified project or industry may be included as part of the significant capital investment.

The requirements related to matching funds contained in Sections 2-75-50, 2-75-90, and 2-75-110 shall not apply to these awards. Awards by the review board pursuant to this subsection only may be used to fund new or existing endowed professorships at one or more of the state's three research universities.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 3, eff June 25, 2008; 2010 Act No. 290, Section 30, eff January 1, 2011.

Effect of Amendment

The 2008 amendment designated and rewrote subsection (A) and added subsection (B) relating to an endowed chair proposal.

The 2010 amendment, in subsection (A), inserted the third sentence; in subsection (B), inserted "Except as provided in subsection (C),"; and added subsection (C) relating to an endowment.



Section 2-75-40. Applications for awards from endowment.

The senior research universities, individually, in conjunction with one or more other senior research universities or with other South Carolina higher education institutions, may make application for awards from the endowment as provided in this chapter.

HISTORY: 2002 Act No. 356, Section 3C.



Section 2-75-50. Application requirements; partnering to develop proposals to enhance economic competitiveness.

(A) An application for an award from the endowment shall:

(1) provide to the review board documentation of private matching funds, on hand, in an amount equal to the amount for which application is made;

(2) provide to the review board documentation that all matching funds have been committed and raised exclusively from sources other than South Carolina tax dollars, and that the funds have been committed and raised after January 1, 2002;

(3) be in an amount of not less than two million dollars and not more than five million dollars;

(4) document that the application has significant potential to provide for enhanced economic development for the citizens of South Carolina in a specified knowledge-based industry or field of commerce; and

(5) provide specific partnering activities with other institutions, businesses, or the community.

(B) Eligible research universities are strongly encouraged to partner with other South Carolina colleges and universities to develop proposals to enhance the economic competitiveness of our State and to enhance science and engineering through collaborations in related disciplines.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 4, eff June 25, 2008.

Effect of Amendment

The 2008 amendment designated subsection (A), in paragraphs (A)(1) and (A)(2), added "review"; and added subsection (B) relating to partnering.



Section 2-75-60. Review by panel of experts; site visits.

Upon a determination by the board that the provisions of Section 2-75-50 have been met, the board must appoint a panel of experts chosen from outside South Carolina for their expertise in the respective research field to review the application. The members appointed to the panel shall have no affiliation with the senior research universities. The panel will convene in the State to review the proposals and to conduct site visits to ensure that appropriate research infrastructure exists at the applying university. The panel shall make a report and recommendation to the board as to the merits of the application not more than ninety days after submission to the panel. The board shall then make a determination as to whether or not to award the matching funds and the amount of the award.

HISTORY: 2002 Act No. 356, Section 3C.



Section 2-75-70. Staff and support for operations of board and panels; reimbursement of expenses.

Staff and support for the operations of the board and the panels must be provided by the Commission on Higher Education. The Commission on Higher Education shall approve all necessary funds for the prudent operation of the board, including per diem, subsistence, and mileage expenses of board members as provided by law for members of state boards, committees, and commissions, and for the costs and expenses of the panel members. The expenditures authorized by this section must be provided from the fund created by Section 2-75-30 upon approval by the commission.

HISTORY: 2002 Act No. 356, Section 3C.



Section 2-75-80. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this chapter is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this section, the General Assembly hereby declaring that it would have passed this section, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 356, Section 3C.



Section 2-75-90. Meeting matching requirement with private or federal funds specifically provided for use in certain areas.

(A) To meet the endowed professorships matching requirement, a research university may use funds specifically provided for use in the areas provided in subsection (B) that are derived from private or federal government sources, excluding state appropriations to the institution, tuition, or fees. Subject to the restrictions in subsection (B), only federal dollars received after July 1, 2003, may be used to meet the endowed professorships matching requirement.

(B) The matching funds in subsection (A) may be used only in the areas of Engineering, Nanotechnology, Biomedical Sciences, Energy Sciences, Environmental Sciences, Information and Management Sciences, and for other sciences and research that create well-paying jobs and enhanced economic opportunities for the people of South Carolina and that are approved by the Research Centers of Excellence Review Board.

HISTORY: 2004 Act No. 187, Section 11, eff March 17, 2004; 2008 Act No. 355, Section 5, eff June 25, 2008.

Effect of Amendment

The 2008 amendment, in subsection (A), in the first sentence deleted the references to paragraphs (B)(4) and (6) of Section 2-75-05.



Section 2-75-100. Use of matching funds.

(A) The review board may, at its discretion, permit the senior research universities to utilize a portion of the nonstate matching funds of any single award to pay for initial operating costs including, but not limited to, infrastructure improvement, purchase of equipment, and payment of salaries for junior faculty, researchers, technicians, and other support staff directly associated with the establishment of the professorship's research efforts and the creation of the center of economic excellence which the professorship serves. The portion established by the review board must apply equally to all of the senior research universities' centers of economic excellence and endowed professorships created under this act. The portion established by the review board may be modified by the review board in order to facilitate program success.

(B) The full amount of every state award, with the exception of programmatic support proposals, must be placed into and remain in endowment. Should a center of economic excellence be dissolved, withdrawn, or otherwise terminated, the entirety of the state award which has been drawn by the institution must be returned to the Centers of Excellence Matching Endowment.

HISTORY: 2008 Act No. 355, Section 6, eff June 25, 2008.



Section 2-75-110. Source of matching funds; nonstate sources.

In addition to accepting and applying nonstate funds, as stipulated in Section 2-75-90(A), to meet the matching requirement of each state award, a senior research university may accept and apply cash equivalent and in-kind donations from nonstate sources. Such donations must directly impact and promote the research of the endowed professorship and the center of economic excellence which the professorship serves. Such donations may include, but are not limited to, donated or rent-discounted laboratory, and research facility space; buildings, including sale-lease back; equipment; furnishings; and infrastructure upgrades. The value of each cash equivalent or in-kind donation must be determined using standard accounting methods and a cost share accounting policy established by the review board. The total value of cash equivalent and in-kind donations applicable per award may not exceed the portion of nonstate matching funds available for nonendowment use established by the board. Cash equivalent and in-kind donations may only be applied if received by a senior research university after July 1, 2002.

HISTORY: 2008 Act No. 355, Section 7, eff June 25, 2008.






CHAPTER 77 - SOUTH CAROLINA HIGHER EDUCATION EXCELLENCE ENHANCEMENT PROGRAM

Section 2-77-10. Legislative findings.

The General Assembly finds that:

(1) a significant part of the state mission in education has been to enhance excellence in higher education for low-income and educationally disadvantaged students;

(2) certain institutions have played an integral role in offering higher educational access to low-income and educationally disadvantaged students who otherwise might not have been able to obtain a college education, which has resulted in a substantial public benefit;

(3) these institutions provide a unique educational opportunity for these targeted groups of students by offering flexible admission policies, low tuition rates, and small enrollments to ensure smaller class size tailored to the needs of these targeted students;

(4) these institutions are often limited in their abilities to raise funds from their respective student populations from tuition and fees because of the demographic profiles of their students and, as a result, charge tuition rates which on average are substantially lower than those charged by other higher educational institutions in this State;

(5) the federal government has recognized the unique ability of certain institutions to accomplish the important public benefit of enhancing opportunities in higher education for low-income and educationally disadvantaged students;

(6) public educational assistance made available to the institutions that serve these targeted students provides a direct educational benefit to the students by improving the overall quality of their educational experiences by offering enhanced facilities and improved academic instruction; and

(7) it is necessary that the State of South Carolina enable these institutions to effectively partner with the federal government to ensure the continued existence in this State of these institutions, which provide a substantial public benefit to the State by enabling these targeted students to be well-educated, to move into the workforce, and to improve the quality of life in South Carolina.

HISTORY: 2003 Act No. 24, Section 1.



Section 2-77-15. Definitions.

For purposes of this chapter:

(1) "Eligible institution" means a four-year institution of higher learning or an institution of higher learning that is accredited to offer, and is actively offering, at least one nonsectarian program at the baccalaureate level:

(a)(i) at which sixty percent or more of the enrolled undergraduate students were low-income and educationally disadvantaged students, for the four consecutive years immediately preceding the then current year and which is defined in Part B, Subchapter III, Chapter 28, Title 20 of the United States Code; or

(ii) which is an historically single gender women's institution of traditional students, as evidenced by ninety percent or more of full-time female undergraduates under twenty-five years of age for the four consecutive years immediately preceding the current year;

(b)(i) that is accredited by the Southern Association of Colleges and Schools; or

(ii) which receives Title III funding and is accredited by an accrediting organization recognized by the United States Department of Education;

(c) that is organized as a nonprofit corporation or is a public institution; and

(d) that has its main campus located in South Carolina.

(2) "Federal funding program" means:

(a) Section 507(c) of the Omnibus Parks and Land Management Act of 1996 (16 U.S.C. 470a note), as amended; or

(b) Part B, Subchapter III, Chapter 28, Title 20 of the United States Code.

(3) "Low-income and educationally disadvantaged student" means a student who receives a Pell Grant.

HISTORY: 2003 Act No. 24, Section 1; 2005 Act No. 162, Section 2, eff June 14, 2005; 2016 Act No. 143 (H.3534), Section 1, eff July 1, 2016.

Effect of Amendment

The 2005 amendment rewrote item (1).

2016 Act No. 143, Section 1, in (1), expanded the definition of "eligible institution".



Section 2-77-20. Establishment of program; purpose; funding.

(A) There is hereby established the South Carolina Higher Education Excellence Enhancement Program for the general purpose of enhancing the educational opportunities of low-income and educationally disadvantaged students. The program must be administered by the Commission on Higher Education. The commission must enter into annual contracts with eligible institutions to accomplish the purposes of this program.

(B) The program must be funded by appropriations from the Education Lottery Account in an amount provided by the General Assembly.

(C)(1) An institution seeking to qualify as an eligible institution must submit an annual application to the commission. The commission must certify the eligibility of institutions seeking contracts pursuant to this section. Subject to the provisions of item (2), and less any allocations made pursuant to item (2), the funds appropriated for this program must be allocated equally among the eligible institutions.

(2) The Commission on Higher Education, or its successor, annually shall review and determine if funds allocated to a school pursuant to item (1) have been properly used by the school pursuant to Section 2-77-30. If the Commission on Higher Education, or its successor, determines these funds were used inappropriately by a school, the funds must be returned, and the following year that school's allocation must be reduced by fifty percent of the amount appropriated to each eligible institution pursuant to item (1). The balance remaining from a school's reduced allocation must be distributed equally among the remaining eligible institutions.

(D) From the amounts allocated on an equal basis, an institution receiving an allocation of funds must first use the funds as the nonfederal match required by a federal funding program that provides funding for historic preservation or for capital improvements. In awarding funds based on merit, the commission shall give priority to those proposals that can be matched with funds from a federal funding program.

HISTORY: 2003 Act No. 24, Section 1; 2011 Act No. 74, Pt VI, Section 16, eff August 1, 2011; 2016 Act No. 143 (H.3534), Section 2, eff July 1, 2016.

Effect of Amendment

The 2011 amendment in subsection (C), in the third sentence substituted "The" for "Of the" and deleted ", one-half" before "must be allocated"; and deleted the fourth sentence relating to the remainder of appropriated funds.

2016 Act No. 143, Section 2, in (C)(1), inserted the text before "the funds appropriated" in the last sentence, and added (C)(2).



Section 2-77-30. Contracting with eligible institutions.

(A) From amounts appropriated by the General Assembly, the commission must enter into contracts with eligible institutions that are certified by the commission for any of the following uses:

(1) purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes;

(2) construction, maintenance, renovation, and improvement in classroom, library, laboratory, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services;

(3) support of faculty exchanges, faculty development, and faculty fellowships to assist in attaining advanced degrees in their fields of instruction;

(4) purchase of library books, periodicals, microfilm, and other educational materials, including telecommunications program materials;

(5) tutoring, counseling, and student service programs designed to improve academic success;

(6) funds and administrative management, and acquisition of equipment for use in strengthening funds management;

(7) joint use of facilities, such as laboratories and libraries;

(8) establishing or improving a development office to strengthen or improve contributions from alumni and the private sector;

(9) establishing or enhancing a program of teacher education designed to qualify students to teach in a public elementary or secondary school in the State that must include, as part of the program, preparation for teacher certification; and

(10) other activities proposed that contribute to carrying out the purposes of this act, and which are approved by the commission as part of the review and acceptance of the application.

(B) Each eligible institution must keep such records as the commission prescribes, including records which fully disclose:

(1) the amount and disposition by each recipient of the proceeds of the assistance;

(2) the cost of the project or undertaking in connection with which the assistance is given or used;

(3) the amount of that portion of the cost of the project or undertaking supplied by other sources; and

(4) such other records as will facilitate an effective audit by the Commission on Higher Education.

HISTORY: 2003 Act No. 24, Section 1.



Section 2-77-40. Repayment of unexpended funds.

Any funds paid to an eligible institution pursuant to this chapter but not expended or used for the purposes for which the funds were paid within three years following the date of the contract awarded to an eligible institution must be repaid to the Education Lottery Account immediately upon the expiration of the three-year period.

HISTORY: 2003 Act No. 24, Section 1.



Section 2-77-50. Regulations.

The commission must promulgate regulations and establish procedures to administer the provisions of this chapter including, but not limited to, audits of contracting institutions.

HISTORY: 2003 Act No. 24, Section 1.






CHAPTER 79 - STATE AGENCY DEFICIT PREVENTION AND RECOGNITION

Section 2-79-10. Short title.

This chapter may be cited as the "State Agency Deficit Prevention and Recognition Act".

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 10.A, eff July 1, 2015.



Section 2-79-20. Responsibility of state agencies.

It is the responsibility of each state agency, department, and institution to operate within the limits of appropriations set forth in the annual general appropriations act, appropriation acts, or joint resolution supplemental thereto, and any other approved expenditures of monies. A state agency, department, or institution shall not operate in a manner that results in a year-end deficit except as provided in this chapter.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 10.A, eff July 1, 2015.



Section 2-79-30. Notice of likely agency deficit; deficit avoidance plan.

If at the end of each quarterly deficit monitoring review by the Executive Budget Office, it is determined by either the Executive Budget Office or a state agency, department, or institution that the likelihood of a deficit for the current fiscal year exists, the state agency shall notify the General Assembly within fifteen days of this determination and shall further request the Executive Budget Office to work with it to develop a plan to avoid the deficit. Within fifteen days of the deficit avoidance plan being completed, the Executive Budget Office shall either request the General Assembly to recognize the deficit in the manner provided in this chapter if it determines the deficit avoidance plan will not be sufficient to avoid a deficit or notify the General Assembly of how the deficit will be avoided based on the deficit avoidance plan if the Executive Budget Office determines the plan will be sufficient to avoid a deficit.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 10.A, eff July 1, 2015.



Section 2-79-40. Recognition of deficit.

(A) Upon notification from the Executive Budget Office as provided in Section 2-79-30 that an agency will run a deficit and requesting that it be recognized, the General Assembly, by joint resolution, may make a finding that the cause of, or likelihood of, a deficit is unavoidable due to factors which are outside the control of the state agency, department, or institution, and recognize the deficit. Any legislation to recognize a deficit must be in a separate joint resolution enacted for the sole purpose of recognizing the deficit of a particular state agency, department, or institution. A deficit only may be recognized by an affirmative vote of each branch of the General Assembly.

(B) If the General Assembly recognizes the deficit, then the actual deficit at the close of the fiscal year must be reduced as necessary from surplus revenues or surplus funds available at the close of the fiscal year in which the deficit occurs and from funds available in the General Reserve Fund and the Capital Reserve Fund, as required by the Constitution of this State.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 10.A, eff July 1, 2015.



Section 2-79-50. Limitations on agency spending when deficit recognized.

Once a deficit has been recognized by the General Assembly, the state agency, department, or institution shall limit travel and conference attendance to that which is deemed essential by the director of the agency, department, or institution. In addition, the General Assembly, when recognizing a deficit may direct that any pay increases and purchases of equipment and vehicles must be approved by the Executive Budget Office.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 10.A, eff July 1, 2015.









Title 3 - U.S. Government, Agreements and Relations With

CHAPTER 1 - CONSENT TO ACQUISITION OF LANDS BY UNITED STATES GENERALLY

Section 3-1-10. Jurisdiction ceded.

The jurisdiction of the State is hereby ceded to the United States over so much land as is necessary for the public purposes of the United States; provided, that the jurisdiction hereby ceded shall not vest until the United States shall have acquired the title to the lands by grant or deed from the owner thereof and the evidences thereof shall have been recorded in the office where, by law, the title to such land is recorded. The United States is to retain such jurisdiction so long as such lands shall be used for the purposes aforementioned and no longer.

HISTORY: 1962 Code Section 39-81; 1952 Code Section 39-81; 1942 Code Section 2048; 1932 Code Section 2048; Civ. C. '22 Section 10; Civ. C. '12 Section 10; Civ. C. '02 Section 9; G. S. 9; R. S. 9; 1871 (14) 535.



Section 3-1-20. Retention of concurrent jurisdiction for service of civil and criminal process.

Such jurisdiction is granted upon the express condition that the State shall retain a concurrent jurisdiction with the United States in and over such lands, so far as that civil process in all cases not affecting the real or personal property of the United States and such criminal or other process as shall issue under the authority of the State against any person charged with crimes or misdemeanors committed within or without the limit of such lands may be executed therein in the same way and manner as if no jurisdiction had been hereby ceded.

HISTORY: 1962 Code Section 39-82; 1952 Code Section 39-82; 1942 Code Section 2048; 1932 Code Section 2048; Civ. C. '22 Section 10; Civ. C. '12 Section 10; Civ. C. '02 Section 9; G. S. 9; R. S. 9; 1871 (14) 535.



Section 3-1-30. Exemption from taxation.

All lands and tenements which may be granted to the United States pursuant to the provisions of Section 3-1-10 shall be and continue, so long as the same shall be used for the purposes in said section mentioned, exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of the State.

HISTORY: 1962 Code Section 39-83; 1952 Code Section 39-83; 1942 Code Section 2049; 1932 Code Section 2049; Civ. C. '22 Section 11; Civ. C. '12 Section 11; Civ. C. '02 Section 10; G. S. 10; R. S. 10; 1871 (15) 536.



Section 3-1-40. Property on military base used for military housing exempt from property tax.

There is exempt from ad valorem taxation any real property, and improvements thereon, located within a military base or installation that is used or owned by the United States Armed Forces and is used as military housing for military-affiliated personnel and their families. Military housing includes ancillary facilities that support the military housing. This exemption continues to apply if the real property is improved, maintained, or leased to a party that would otherwise subject the real property to tax, so long as there is a contractual agreement by and between a branch of the United States Armed Forces and the lessee which requires the lessee to use the property for military housing.

HISTORY: 2014 Act No. 289 (S.825), Pt II, Section 2.A, eff June 23, 2014.

Editor's Note

2014 Act No. 289, Section 2.B, provides as follows:

"B. This section takes effect upon approval by the Governor and applies for property tax years beginning after 2013."



Section 3-1-110. General consent of State given to acquisition of lands by United States.

The consent of this State is hereby given, in accordance with the seventeenth clause, eighth section, of the first article of the Constitution of the United States, to the acquisition by the United States by purchase, condemnation, or otherwise of any land in this State required for sites for customhouses, courthouses, post offices, arsenals or other public buildings whatever or any other purposes of the government.

HISTORY: 1962 Code Section 39-51; 1952 Code Section 39-51; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



Section 3-1-120. Jurisdiction over lands acquired by United States; service of process.

(A) Exclusive jurisdiction in and over any land so acquired by the United States pursuant to the consent given by Section 3-1-110 shall be, and the same is hereby, ceded to the United States for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. The jurisdiction so ceded shall continue no longer than the United States shall own such lands.

(B) The United States may accept exclusive jurisdiction or concurrent jurisdiction in and over any federal correction facility so acquired by the United States pursuant to the consent given by Section 3-1-110 which shall be, and the same is hereby, ceded to the United States for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. The jurisdiction so ceded shall continue no longer than the United States shall own such federal correction facilities.

HISTORY: 1962 Code Section 39-52; 1952 Code Section 39-52; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127; 1994 Act No. 460, Section 1, eff June 16, 1994.

Effect of Amendment

The 1994 amendment designated the first paragraph, which formerly constituted the entirety of the section, as subsection (A), and added subsection (B).



Section 3-1-130. Acquisition by United States of title to lands as prerequisite to vesting of jurisdiction ceded by State.

The jurisdiction ceded in any case pursuant to Section 3-1-120 shall not vest until the United States shall have acquired the title to any such lands by purchase, condemnation or otherwise.

HISTORY: 1962 Code Section 39-53; 1952 Code Section 39-53; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



Section 3-1-140. Exemption from taxation.

So long as any land acquired by the United States pursuant to the consent given by Section 3-1-110 shall remain the property of the United States, and no longer, such lands shall be and continue exempt and exonerated from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State.

HISTORY: 1962 Code Section 39-54; 1952 Code Section 39-54; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



Section 3-1-150. Acceptance of relinquishment of United States jurisdiction by Fiscal Accountability Authority.

Whenever a duly authorized official or agent of the United States, acting pursuant to authority conferred by the Congress, notifies the State Fiscal Accountability Authority or any other State official, department or agency, that the United States desires or is willing to relinquish to the State the jurisdiction, or a portion thereof, held by the United States over the lands designated in such notice, the State Fiscal Accountability Authority may, in its discretion, accept such relinquishment. Such acceptance may be made by sending a notice of acceptance to the official or agent designated by the United States to receive such notice of acceptance. The State Fiscal Accountability Authority shall send a signed copy of the notice of acceptance, together with the notice of relinquishment received from the United States, to the Secretary of State, who shall maintain a permanent file of the notices.

Upon the sending of the notice of acceptance to the designated official or agent of the United States, the State shall immediately have such jurisdiction over the lands designated in the notice of relinquishment as the notice shall specify.

The provisions of this section shall apply to the relinquishment of jurisdiction acquired by the United States under the provisions of Sections 3-1-110 and 3-1-120.

HISTORY: 1962 Code Section 39-141; 1974 (58) 2673.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 3-1-310. Power of Governor to convey or cede tracts.

Whenever the United States desires to acquire title to land belonging to the State and covered by the navigable waters of the United States, within the limits thereof, for the site of a lighthouse, beacon or other aid to navigation and application is made by a duly authorized agent of the United States, describing the site required for one of the purposes aforesaid, the Governor may convey the title to the United States and cede to the United States jurisdiction over such land; provided, that no single tract so conveyed shall contain more than ten acres.

HISTORY: 1962 Code Section 39-71; 1952 Code Section 39-71; 1942 Code Section 2047; 1932 Code Section 2047; Civ. C. '22 Section 9; Civ. C. '12 Section 9; Civ. C. '02 Section 8; G. S. 8; R. S. 8; 1874 (15) 790.



Section 3-1-320. Retention of concurrent jurisdiction for service of civil and criminal process.

The State shall retain concurrent jurisdiction so far that all process, civil or criminal, issuing under the authority of the State, may be executed by the proper officers thereof upon any person amenable to such process within the limits of land so ceded in like manner and to like effect as if this article had never been enacted.

HISTORY: 1962 Code Section 39-72; 1952 Code Section 39-72; 1942 Code Section 2047; 1932 Code Section 2047; Civ. C. '22 Section 9; Civ. C. '12 Section 9; Civ. C. '02 Section 8; G. S. 8; R. S. 8; 1874 (15) 790.



Section 3-1-410. Consent of State given to acquisition.

The consent of the State is hereby given to the acquisition by the United States, by purchase, gift or condemnation according to law, of such forest lands or such other property as it may acquire by purchase, deed or otherwise in this State as, in the opinion of the Federal Government, may be needed for the establishment of a national forest service in that region; provided, that unless the consent of the owner of such land is had and obtained, nothing herein contained shall be construed as giving the right to condemn any building, dwelling house or cultivated or pasture land.

But all such national forest land acquisitions shall be confined to (a) the acquisition area boundaries of the existing national forests in this State as such area existed on February 20 1948 and (b) land unsuited or little suited to agriculture, in so far as practical.

HISTORY: 1962 Code Section 39-91; 1952 Code Section 39-91; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; 1914 (29) 1; 1915 (29) 63; 1948 (45) 1641.



Section 3-1-420. Power of United States over acquired lands.

The United States may adopt such laws and make or provide for the making of such rules and regulations of both civil and criminal nature, and provide punishment for violation thereof, as, in its judgment, may be necessary for the management, control and protection of such lands as may be from time to time acquired by the United States under the provisions of Section 3-1-410.

HISTORY: 1962 Code Section 39-92; 1952 Code Section 39-92; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; Ex. Sess. 1914 (29) 1; 1915 (29) 63.



Section 3-1-430. Retention of concurrent jurisdiction for service of civil and criminal process.

The State shall retain a concurrent jurisdiction with the United States in and over such land so far that civil process in all cases and such criminal process as may issue under the authority of the State against any person charged with the commission of any crime without or within such jurisdiction may be executed thereon in like manner as if this article had not been passed.

HISTORY: 1962 Code Section 39-93; 1952 Code Section 39-93; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; Ex. Sess. 1914 (29) 1; 1915 (29) 63.



Section 3-1-440. National Forest Land Board.

The South Carolina National Forest Land Board is hereby created to consist of the Governor, the chairman of the Senate committee on agriculture, the chairman of the House committee on agriculture, the director of the South Carolina State extension service at Clemson University and the State Forester.

HISTORY: 1962 Code Section 39-94; 1952 Code Section 39-94; 1948 (45) 1641.



Section 3-1-450. Consent of Board to extension of national forests.

There shall be no further expansion of the national forest acquisition boundaries in this State except with the consent of the South Carolina National Forest Land Board.

HISTORY: 1962 Code Section 39-95; 1952 Code Section 39-95; 1948 (45) 1641.






CHAPTER 3 - SPECIFIC GRANTS OR CESSIONS OF JURISDICTION TO UNITED STATES

Section 3-3-10. Places ceded to the United States remain subject to concurrent jurisdiction.

In respect to the places within the boundaries of this State ceded by the State to the United States, the jurisdiction of this State is concurrent with that of the United States, according to the terms of cession in each case respectively.

HISTORY: 1962 Code Section 39-101; 1952 Code Section 39-101; 1942 Code Section 2042; 1932 Code Section 2042; 1790 (5) 148.



Section 3-3-20. Certain beacon or lighthouse sites.

There has been ceded to the United States:

(1) A site on Morris' Island in Charleston County for a beacon or lighthouse;

(2) A site on Thomas' Island, for a beacon or lighthouse;

(3) Sites for three beacons to be placed on or near North and South Island points in the vicinity of Georgetown in Georgetown County;

(4) A site on Cape Island in Charleston County on some point in the immediate vicinity of the lighthouse in existence there in the year 1853 on Cape Romain for a lighthouse; and

(5) A site on the east battery, in the city of Charleston, for a beacon or harbor light.

None of the sites so ceded, as described in this section, exceed ten acres in any one case, nor may such sites be used for any other purpose than the purposes specified. Nothing in such cession shall exclude or prevent process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of such cessions.

HISTORY: 1962 Code Section 39-102; 1952 Code Section 39-102; 1942 Code Section 2042; 1932 Code Section 2042; 1853 (12) 295.



Section 3-3-30. Other beacon or lighthouse sites.

There has been ceded to the United States:

(1) A site for a beacon to range with Charleston lighthouse and a site for a day beacon for St. Helena Sound in Beaufort County;

(2) Two sites for two beacons, to serve as a range for Calibogue Sound in Beaufort County;

(3) A site for a lighthouse and beacon light on the mainland at North Edisto in Charleston County;

(4) A site for a lighthouse and beacon light on the north point of Hunting Island in Beaufort County; and

(5) A site for a lighthouse and beacon light on or near Hilton Head in Beaufort County.

None of the sites so ceded, as described in this section, exceed fifty acres in any one case and such sites shall be forever exempt from any taxes to be paid to this State. The same restrictions are attached thereto as are attached to the cession of a lot on South Island as set forth in Section 3-3-290. The cession of said sites shall not be construed to authorize their use for any other purpose than the purposes specified, nor to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits thereof.

HISTORY: 1962 Code Section 39-103; 1952 Code Section 39-103; 1942 Code Section 2042; 1932 Code Section 2042; 1854 (12) 315, 316; 1856 (12) 592.



Section 3-3-40. Sites in cities of Chester, Anderson and Greenwood.

The consent of this State has been given, in accordance with the 17th clause of the 8th section of article I of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation, or otherwise, of the several lots or parcels of land in this State hereinafter mentioned or described to wit:

(1) A site in the city of Chester for a post-office or courthouse building, described as follows: Beginning at the north corner of the intersection of Main and Wylie Streets, thence N. 46° 00' W. 130 feet along Wylie Street to west corner, thence N. 44° 15' E. 120 feet to north corner, thence S. 46° 00' E. 127 feet and 5 inches to east corner, thence N. 44° 40' W. 120 feet to the beginning corner, being the south corner of said lot, bounded by said Main and Wylie Streets and the lands formerly owned by John J. Hemphill and G. Brown White;

(2) A site in the city of Anderson for a post-office building, at the northwest corner of North Main and Federal Street beginning at the intersection of said streets and running along Federal Street S. 79° W. 135 feet to corner on Federal Street, thence N. 11° W. 150 feet to corner, thence N. 79° E. 135 feet to corner on Main Street, thence S. 11° E. 150 feet along Main Street to the beginning corner; and

(3) A site in the city of Greenwood for a post-office building, described as follows: That certain lot or parcel of land situate on the northwestern corner of Main and Oregon Streets, of the city of Greenwood, Greenwood County, containing thirty-five one-hundredths of an acre and bounded north one hundred and twenty feet by a lot formerly owned by Mrs. C. T. Bailey; east one hundred and thirty feet by Main Street; south one hundred and twenty feet by Oregon Street; and west one hundred and thirty feet by a lot formerly owned by Mrs. C. T. Bailey.

Title ceded. - The right, title and interest of this State to, and its jurisdiction over, said lots or parcels of land were ceded to the United States of America on condition that the jurisdiction so ceded would not vest until the United States acquired the title to said lands, by purchase, condemnation or otherwise, and would continue so long as the lands remained the property of the United States.

Service of process. - This State shall retain jurisdiction for the execution within said lands of all process, civil or criminal, lawfully issued by the authority of this State and not incompatible with such cession.

Exemption from taxation. - Said lands and all the buildings and structures of every kind which may be erected thereon shall be exempt from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State so long as they shall remain the property of the United States.

HISTORY: 1962 Code Section 39-104; 1952 Code Section 39-104; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 634.



Section 3-3-50. Sites in cities of Columbia, Spartanburg, Rock Hill and Georgetown.

The consent of the State has been given in accordance with the 17th clause of the 8th section of article I of the Constitution of the United States to the acquisition by the United States, by purchase, condemnation or otherwise, of the several lots or parcels of land in this State hereinafter mentioned or described, to wit:

(1) A site in or near the city of Columbia, Richland County, for a weather bureau for the government;

(2) A site in the city of Spartanburg, Spartanburg County, for a post office and courthouse, described as follows: Beginning at the southwest corner of North Church and Walnut Streets in said city and running thence westerly with Walnut Street one hundred forty-one and two tenths feet to a stake; thence S. 29° E. 147 feet to a stake; thence easterly to North Church Street one hundred thirty-nine and six tenths feet; and thence northerly with North Church Street one hundred forty-seven and five tenths feet to the beginning corner, being the lot conveyed to the United States by J. F. and J. B. Cleveland, by deed dated April 24 1903;

(3) A site in the city of Rock Hill, York County, for a post office and courthouse, described as follows: Beginning on the east corner of Caldwell and Main Streets and running along Caldwell Street one hundred and thirty-six feet to corner; thence along the line of the Roach lot one hundred and thirty feet to corner; thence along the line of the lot formerly owned by the estate of Fannie B. Reid to a corner on Main Street one hundred and thirty-five feet; thence to the beginning corner one hundred and thirty feet; bounded by said streets, the Roach lot and lands formerly of the estate of Fannie B. Reid, being the identical lot conveyed to the United States of America by the heirs of the estate of John Roach; and

(4) A site in the city of Georgetown, Georgetown County, for a public building for the purposes of the government, described as follows: All that certain piece, parcel or lot of land situate, lying and being at the corner of King and Front Streets in said city of Georgetown and measuring on King Street one hundred and twenty feet and on Front Street one hundred and thirty feet and bounded by Front Street, King Street and on all other sides by lands formerly owned by the estate of George R. Congdon, deceased, being the same premises conveyed by said George R. Congdon, in his lifetime, to the United States by deed bearing date May 9 1903, and duly recorded in the office of the register of deeds for Georgetown County, in book V, page 317.

Jurisdiction of State ceded; condition. - The right, title and interest of this State to, and its jurisdiction over, said lots or parcels of land were ceded to the United States but the jurisdiction so ceded was on condition that it would not vest until the United States acquired the title to such lands by purchase, condemnation or otherwise and that such jurisdiction should continue so long as such lands remained the property of the United States.

Service of process. - This State shall retain jurisdiction for the execution within such lands of all process, civil or criminal, lawfully issued by the authority of this State and not incompatible with such cession.

Lands exempt from State taxation. - Such lands and all the buildings and structures of every kind which may be erected thereon shall be exempt from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State so long as they shall remain the property of the United States.

HISTORY: 1962 Code Section 39-105; 1952 Code Section 39-105; 1942 Code Section 2042; 1932 Code Section 2042; 1904 (24) 470.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 3-3-60. One acre on Otter Island in Colleton County; one acre on Station Creek in Beaufort County; one acre on Bob's Island in Beaufort County.

One acre of land on Otter Island in Colleton County has been ceded to the United States for a lighthouse, one acre of land on the north side of Station Creek, near St. Helena Island, in Beaufort County has been ceded to the United States for the erection of a beacon light and one acre of land on Bob's Island, at the entrance of Scull Creek, in Beaufort County has been ceded to the United States for the erection of a beacon light. But said lands and every person or officer residing or employed thereon, whether in the service of the United States or not, shall be subject and liable to the government of this State and the jurisdiction, laws and authority thereof in the same manner as if the cession had never been made and the United States shall exercise no more authority or power within the limits of such lands than it might have done previously to the cession thereof or than may be necessary for the building, erection, repairing or internal government of the lighthouse and the regulation and management of the lighthouse and the beacon lights that may be built and erected on such lands and of the officers and persons by them to be employed in and about the same.

Such lands shall be forever exempt from any taxes to be paid to this State.

HISTORY: 1962 Code Section 39-106; 1952 Code Section 39-106; 1942 Code Section 2042; 1932 Code Section 2042; 1837 (6) 569.



Section 3-3-70. Lot in city of Aiken.

The right, title and interest of the State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: All that certain piece, parcel or lot of land situate, lying and being in the city of Aiken, in Aiken County, beginning at the southwest corner of Park Avenue and Laurens Street, running thence southerly with the west line of Laurens Street one hundred and forty feet; thence westerly at right angles with Laurens Street one hundred and twenty feet; thence northerly, parallel with Laurens Street, one hundred feet, more or less; thence easterly with Park Avenue one hundred and twenty feet, more or less, to the point of beginning.

Jurisdiction and service of process. - Exclusive jurisdiction in and over said lot or parcel of land, when acquired by the United States, was ceded to the United States for the purposes mentioned except the service upon such sites of all civil and criminal processes of the courts of this State; but the jurisdiction so ceded shall continue no longer than the United States shall own such piece of land.

Condition of cession; exemption from taxes. - Such jurisdiction was so ceded on condition that it would not vest until the United States acquired the title to such land by purchase from its owner. So long as the lot or parcel of land shall remain the property of the United States when so acquired and no longer it shall be and continue exempt and exonerated from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State.

HISTORY: 1962 Code Section 39-107; 1952 Code Section 39-107; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 638.



Section 3-3-80. Marshland in Beaufort County for inland navigation.

There has been granted to the United States a strip of marshland not exceeding seven hundred feet in width, lying and being in Beaufort County between the tidal streams known as Ramshorn Creek and Cooper River, and being more particularly described as follows: Beginning at a point "A" near the north bank of Ramshorn Creek, said point being a permanent triangulation station the location of which is recorded in the United States engineer office, Savannah, Ga.; thence 800 feet N. 47° 00' E. (true) to a point "B" near the south bank of Cooper River, said point being a permanent triangulation station; thence N. 47° 00' E. (true) to a point "C," said point being at the low-water line in Cooper River; thence following the low-water line in Cooper River to a point "D"; thence approximately 2300 feet S. 47° 00' W. (true) to a point "E," said point being a permanent triangulation station (the line from point "D" to point "E" being parallel 700 feet from the line between point "A" and point "B"); thence approximately 385 feet west at a point "F," said point being at the low-water line in Ramshorn Creek; thence following the low-water line in Ramshorn Creek to a point "G"; thence N. 47° 00' E. to the point of beginning. Said grant was made in order to facilitate the improvement of inland navigation and the United States may dredge, cut, fill in, occupy and use said strip of marshland in any way that may be necessary to execute any project for said improvement which the Department of Defense or Congress, may adopt and for no other purpose.

HISTORY: 1962 Code Section 39-108; 1952 Code Section 39-108; 1942 Code Section 2042; 1932 Code Section 2042; 1925 (34) 96.



Section 3-3-90. Other marshland in Beaufort County for inland navigation.

There has been granted to the United States a strip of marshland not exceeding one thousand feet in width, lying in and along a tidal stream known as Archer's Creek, on either side thereof, and extending throughout the entire length of said creek, the exact limits having been determined by the Secretary of War. This grant was made in order to facilitate the improvement of said creek for the purposes of navigation and the United States may dredge, fill in, occupy and use said strip of land in any way that may be necessary to execute any project for such improvement which Congress has adopted since February 21 1912 or may hereafter adopt and for no other purpose.

HISTORY: 1962 Code Section 39-109; 1952 Code Section 39-109; 1942 Code Section 2042; 1932 Code Section 2042; 1912 (27) 653.



Section 3-3-100. Lands in Beaufort County for naval and military purposes.

The right, title and interest of the State in and to, and the jurisdiction of the State over, the following described lands situated in Beaufort County has been granted and ceded to the United States for naval and military purposes, to wit: All the area between high and low-water marks immediately adjacent to and surrounding Parris Island and all islands immediately contiguous to Parris Island and now owned by the United States.

Reversion. - When the use thereof by the United States for naval and military purposes is terminated or is deemed no longer necessary the title to such lands shall revert to the State.

Criminal jurisdiction and service of process. - There was reserved to the State a concurrent jurisdiction of criminal cases cognizable under the laws of the State and for the execution upon or within said area of all process, civil and criminal, lawfully issued by the courts of the State and not incompatible with such cession.

Compensation of individuals. - Such grant was made upon condition that it would not be effectual as to any portion of the premises embraced in the foregoing description, in or to which any person had then any right, title, leasehold or interest or upon which any person then owned or had buildings, structures or improvements, until the United States compensated such person for such right, title, leasehold or interest and for such buildings, structures and improvements and acquired the right, title, leasehold or interest of such person thereto or therein.

Determination of such compensation. - In case of the failure of the United States and any person interested as aforesaid or owner as aforesaid to agree upon proper compensation to be paid, as above provided, the United States may have such compensation determined by the verdict of a jury, upon application by petition to the court of common pleas of Beaufort County. Said court shall have exclusive jurisdiction of such petition which shall be served as by law a summons in a civil action in said court is required to be served. Any such cause shall be heard, without delay, at a term of court and under the direction of the presiding judge thereof and such determination shall be final and without appeal. Upon the amount so found being paid, with all costs of the proceeding, if any, the right, title and interest of such person or owner thereto and therein shall vest in the United States.

HISTORY: 1962 Code Section 39-110; 1952 Code Section 39-110; 1942 Code Section 2042; 1941 (42) 192.



Section 3-3-110. Other lands in Beaufort County for military purposes.

The following described lands situated in Beaufort County have been granted and ceded to the United States for military purposes in providing for a road to and from the United States training station, to wit: A strip of land two hundred feet wide, starting at a point on the north bank of Archer's Creek, N. 64° 29' W. 6563 feet from monument numbered 31 at the marine barracks, Parris Island, South Carolina, thence N. 13° 40' W. 4605 feet to a point at the mean high-water line near Jericho Point; thence N. 87° 39' E. 204 feet to a point also at the mean high-water line near Jericho Point; thence S. 13° 40' E. 4565 feet to a point on the north bank of Archer's Creek; thence S. 76° 20' W. 200 feet to the point of beginning. The conveyance of the tract of land herein described to the United States was made upon the express condition and limitation that said property shall be used only for military purposes and when it shall cease to be actually used for military purposes, the title and right of possession shall immediately revert to this State without notice, demand or action brought.

The grant was also made upon condition that it would not be effectual as to any portion of the premises embraced in the foregoing description in or to which any person had any right, title or interest or upon which any person owned or had buildings, structures or improvements until the United States compensated such person for such right, title and interest and for such buildings, structures and improvements and acquired the right, title and interest of such person thereto or therein. In case of the failure of the United States and any person interested as aforesaid or owner as aforesaid to agree upon proper compensation to be paid as above provided the United States may have such compensation determined by the verdict of a jury upon application by petition to the court of common pleas of Beaufort County. Such court shall have exclusive jurisdiction of such petition which shall be served as by law a summons in a civil action in said court is to be served. Such cause shall be heard without delay, at a term of court, and under the direction of the presiding judge thereof and such determination shall be final and without appeal. And upon the amount so found being paid, with all costs of the proceedings, if any, the right, title and interest of such person or owner thereto and therein shall vest in the United States.

HISTORY: 1962 Code Section 39-111; 1952 Code Section 39-111; 1942 Code Section 2042; 1932 Code Section 2042; 1929 (36) 722.



Section 3-3-120. Five acres in Charleston for a customhouse.

A lot, not to exceed five acres, in the city of Charleston has been ceded to the United States for the erection of a customhouse. Such lot and the buildings erected thereon shall be exempt from any tax to be paid to this State. But all process, civil or criminal, issued under the authority of this State or any officer thereof shall and may be served and executed on any part of such land and on any person there being and implicated in matters of law.

HISTORY: 1962 Code Section 39-112; 1952 Code Section 39-112; 1942 Code Section 2042; 1932 Code Section 2042; 1848 (11) 514.



Section 3-3-130. One hundred feet on Haddrell's Point in Charleston County for erection of beacon.

One hundred feet square of land on Haddrell's Point in Charleston County, conveyed by Mrs. Rebecca Bee Barksdale for the use of the United States, has been ceded to the United States for the purpose of erecting a beacon thereon. But nothing contained in such cession shall be construed to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of such cession.

HISTORY: 1962 Code Section 39-113; 1952 Code Section 39-113; 1942 Code Section 2042; 1932 Code Section 2042; 1823 (6) 220.



Section 3-3-140. Fort Mechanic in Charleston County for maintenance of military post.

The lots or tracts of land whereon Fort Mechanic is erected and such other lots and parcels of land as may be considered necessary to that establishment have been ceded to the United States for all purposes necessary to the maintenance of a military post. But nothing in such cession shall be construed to prevent any process, civil or criminal, issuing from any of the courts of this State or any other competent authority from being served or executed within the limits of such lots or tracts of land nor to impair the rights and privileges vested in the city council of Charleston, under their charter of incorporation. But said city council may relinquish its right or jurisdiction in and over the land aforesaid.

HISTORY: 1962 Code Section 39-114; 1952 Code Section 39-114; 1942 Code Section 2042; 1932 Code Section 2042; 1813 (5) 696.



Section 3-3-150. "Charleston Club House," on Meeting Street, in Charleston for courthouse or other purpose.

A lot of land for a courthouse and office connected therewith for the use of the United States courts or for any other purposes to which the government of the United States may think proper to apply it has been ceded to the United States described as follows, viz.: All that lot, piece or parcel of land, with the buildings thereon, known as the "Charleston Club House," situate, lying and being on the west side of Meeting Street, in the city of Charleston, measuring and continuing in front, on Meeting Street, fifty-eight feet, more or less, by about two hundred and thirty-six feet in depth, more or less; bounding, north, on lands formerly of Wm. P. Greeland; to the east, on Meeting Street; to the south, on lands formerly of M. C. Mordecai; and to the west, on lands of the French Protestant Church. But all process, civil or criminal, issued under the authority of this State or any officer thereof may be served and executed on any part of said premises and on any person there being and implicated in any matter of law. Said lot of land and all the buildings and structures of every kind erected thereon shall be absolutely and forever exempt from all taxes of the county of Charleston, the corporation of the city of Charleston and this State.

HISTORY: 1962 Code Section 39-115; 1952 Code Section 39-115; 1942 Code Section 2042; 1932 Code Section 2042; 1870 (14) 213.



Section 3-3-160. Fifty feet on South Battery in Charleston for beacon or harbor light.

A site, restricted to fifty feet square, on South Battery in the city of Charleston has been ceded to the United States for a beacon or harbor light. Such site shall be forever exempt from any taxes to be paid to this State and shall be subject to the same restriction as was attached to the cession of a lot on South Island as set forth in Section 3-3-290.

HISTORY: 1962 Code Section 39-116; 1952 Code Section 39-116; 1942 Code Section 2042; 1932 Code Section 2042; 1854 (12) 315.



Section 3-3-170. Lands in Charleston County for naval purposes.

The jurisdiction and control of this State have been granted and ceded to the United States in and over the several following described pieces, parcels and tracts of land and land covered with water hereinafter described, to wit:

(1) All that tract or parcel of land and land covered with water, situate, lying and being on the west bank of Cooper River, in Charleston County measuring and containing seven hundred and sixty acres, more or less, abutting and bounded to the north by lands formerly of Mrs. W. W. Lawton and by the Cooper River, on the east by the Cooper River, on the south by Ship Yard Creek and on the west by Ship Yard Creek, as is delineated on a map of the city of Charleston and vicinity, made by J. H. Dingle, city surveyor, December 1900, conveyed by J. Adger Smyth, as mayor of the city of Charleston, by deed, dated August 12 1901, and recorded in the office of the register of deeds for said county at page 247 of book X 23 to the United States for the purpose of a naval station in accordance with the limitations set forth in the act of the General Assembly approved February 8 1901 (Acts 1901, p. 607);

(2) All that certain piece, parcel and tract of land, containing one hundred and seventy-one and three one-hundredths (171.03) acres, bounded on the north by Noisette Creek, on the east by Cooper River, on the south by lands formerly of Cecilia Lawton and on the west by other lands belonging to the city of Charleston, constituting a portion of Chicora Park and specifically shown and designated on the plat of said park made by A. J. Menocal, engineer, United States Navy, being wholly within the red lines laid down on said plat, conveyed to the United States by deed of said J. Adger Smyth, mayor, dated August 12 1901, recorded in the office aforesaid in book X 23 at page 245;

(3) All that certain piece, parcel and tract of land, situate, lying and being in said county of Charleston on the west bank of the Cooper River, containing two hundred and fifty-eight and eleven one-hundredths (258.11) acres, more or less, bounded on the north by lands of the city of Charleston known as Chicora Park, on the east by Cooper River, on the south by lands formerly of Mappus and J. C. H. Claussen and the Old Clement's Ferry Road and a body of marshland, and on the south by lands formerly of said Cecilia Lawton, being the tract of land conveyed by said Cecilia Lawton to the United States by deed dated August 14 1901 recorded in the office aforesaid in book X 23 at page 234; and

(4) All that certain piece, parcel and tract of land situate, lying and being in Charleston County westward of and adjoining the United States navy yard and containing ninety-six and one-half (96.5) acres, more or less, and having such shape, metes, marks, bounds, dimensions and distances as is represented on a plat thereof made by J. W. G. Walker, civil engineer, United States Navy, on September 9 1902 and being the parcel conveyed to the United States by said J. Adger Smyth, mayor, by deed dated July 12 1902 recorded in the office aforesaid in book F 24 at page 30;

Excepting, however, that portion of one or more of such tracts or parcels of land that the United States, through the Secretary of the Navy of the United States, did by deed dated April 16 1903 recorded in the office aforesaid at page 156 of book F 24 reconvey in fee simple unto the city of Charleston more particularly described as follows: All that certain piece, parcel and tract of land situate, lying and being in Charleston County on the south bank of Noisette Creek, containing one thousand eight hundred and twenty-six and seven-tenths square feet, more or less, and bounded as follows, that is to say: On the north by Noisette Creek, on the southeast by a line running in continuation of the northwestern boundary line of the naval hospital tract from the point where such line intersects the western boundary line of the navy yard tract to said creek and on the southwest by the western boundary line of the navy yard tract, from the point where said line is intersected by the northwestern boundary line of the naval hospital tract to said creek.

Service of process. - This State retains and shall retain jurisdiction, concurrent with that of the United States, in and over said pieces, parcels and tracts of land and land covered with water so far as that civil process and writs in all cases not affecting the real and personal property of the United States and any and all criminal or other process and writs lawfully issued in the name and under the authority of this State against any person charged with crimes, felonies or misdemeanors committed against the peace and dignity of the State within and without the limits of said pieces, parcels and tracts of land and land covered with water and not incompatible with the cession may be executed at any and all times within the limits of said pieces, parcels and tracts of land and land covered with water in the same manner as if no jurisdiction had been so granted and ceded.

Exemption from taxation. - Said pieces, parcels and tracts of land and land covered with water, so long as they shall be and remain the property of the United States and shall be used for the purposes for which they have been heretofore granted and conveyed as aforesaid, shall be and continue wholly exempt and exonerated from and of any and all taxes, assessments and other charges whatsoever which might otherwise be imposed by and under the authority of this State.

HISTORY: 1962 Code Section 39-117; 1952 Code Section 39-117; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 548.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 3-3-180. Lands in Charleston County for inland waterway.

The right, title and interest of this State to, and the jurisdiction and control of this State over, a strip of land and land covered with water four hundred feet wide and lying two hundred feet on each side of the center line of the route selected by the United States for an inland waterway between Charleston Harbor and a point opposite McClellanville has been granted and ceded to the United States for the purpose of constructing and improving the inland waterways between Charleston Harbor and a point opposite the town of McClellanville, in Charleston County.

Said strip of land is described as follows, to wit: From the cove back of Sullivan's Island following the deepest water of Sullivan's Island Narrows to the bend next east of the point known as Spanish Fort; thence the route leaves the natural waterway and a marsh cut was made across a long bend; thence along the deepest part of the natural waterway to Branch Inlet; thence back of Isle of Palms to Meeting Reach and through it to the Seven Reaches; thence through Seven Reaches to Dewees Inlet; thence to and through Bull Yard Sound and into Capers Inlet; thence to and through Santee Pass to Price's Inlet; thence to and through Bull Narrows, having one marsh cut across a bend at or near the narrowest part of this passage; thence through Bull Creek and across the marsh to Seewee Creek; thence across the marsh to Vander Horst Creek; thence down said creek and across the marsh to Vander Horst Creek and through the marsh to Belvedere Creek; thence up Belvedere Creek and through the marsh to Salt Pond Creek; thence up Salt Pond Creek and through the marsh to Graham's Creek; thence up Graham's Creek, cutting across one sharp bend, and through the marsh to Awendaw Creek; thence down Awendaw Creek and Harbor River to Long Creek; thence by Long Creek and a marsh cut to Bull River; thence down Bull River to Five Fathom Creek, which junction is the nearest point in the proposed route to McClellanville.

Dredging material deposited on adjoining lands. - The material dredged from the proposed channel in order to widen and deepen it may be disposed of by depositing such material upon the adjoining marshlands outside of the strip of land designated herein, if such disposal be found necessary or desirable for construction or maintenance of the channel. But by the use of such adjoining lands for such purpose the United States shall not acquire any right, title or interest in or to the lands outside of such strip four hundred feet wide, excepting the right to deposit material thereon.

Condition of grant. - Such grant was made upon the condition that it would not be effectual as to any portion of the premises embraced in the foregoing description in which any person then had any right, title or interest or upon which any person then had any legal structures or improvements, until title was acquired by the United States to such right, title or interest or to such structures or improvements.

Service of process. - There was reserved to this State a concurrent jurisdiction for the execution within such lands of all process, civil or criminal, lawfully issued by the courts of the State and not incompatible with such cession.

Land ceded tax free. - All lands and tenements granted as aforesaid to the United States of America shall be, so long as they shall be used for the purposes hereinbefore mentioned, exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of this State.

HISTORY: 1962 Code Section 39-118; 1952 Code Section 39-118; 1942 Code Section 2042; 1932 Code Section 2042; 1903 (24) 6.



Section 3-3-190. Lighthouse on Middle Bay Island, in Charleston Harbor.

The lighthouse on Middle Bay Island, within the bar of Charleston Harbor, has been ceded to the United States and is bounded to the north by a small inlet passing between said island and Morris Island; to the south, by an inlet called Folly Inlet; to the east, by the Atlantic Ocean; and to the west, by a sound or creek passing between the said Middle Bay Island and the other island aforesaid; together with the lands and tenements thereunto belonging and together with the jurisdiction of said island as far as such jurisdiction shall be incident and essential for the erection of forts, magazines, arsenals, dockyards and other needful buildings, the appointment of officers and the general regulation of the lighthouse, forts, magazines, arsenals and dockyards, in fee simple in as full, ample and effectual manner as the premises could be granted, aliened, transferred, conveyed and confirmed by any deed or devise in due form of law. But said island was so ceded upon the special proviso and condition, nevertheless, that the United States shall sufficiently support, maintain, keep in good repair and rebuild, when necessary, the lighthouse, from time to time and at all times hereafter and shall also erect, or cause to be erected, proper leading marks to and for, or as appending to, the lighthouse and cause buoys to be stationed in fit places for further and better facilitating and securing the navigation and that all expenses which shall accrue in, for and about the lighthouse or the leading marks and buoys above mentioned shall be defrayed out of the treasury of the United States.

HISTORY: 1962 Code Section 39-119; 1952 Code Section 39-119; 1942 Code Section 2042; 1932 Code Section 2042; 1790 (5) 148.



Section 3-3-200. Land for Charleston jetties.

So much land of the State, not exceeding one hundred and fifty acres, as may be needed for the permanent construction of the shore end of the jetties in Charleston Harbor lying on and next adjacent to Morris' Island and the creeks and marshes contiguous thereto has been granted to the United States for the purpose of the erection and construction of the shore end of such jetties. But nothing contained in such grant shall be construed to impair or affect the rights of any owner or of any private individuals claiming such lands or any part thereof.

HISTORY: 1962 Code Section 39-120; 1952 Code Section 39-120; 1942 Code Section 2042; 1932 Code Section 2042; 1899 (23) 290.



Section 3-3-210. Lands in Charleston County for migratory bird refuge.

Subject to the rights of the South Carolina Department of Natural Resources or its successors to lease and subject to the rights of the people of the State to gather oysters and other shellfish on any of the lands hereinafter described, there has been granted to the United States all of the marshlands, sand banks, shores, edges and lands uncovered by water at low tide which are included within the outside boundaries of the premises hereinafter described or which are contiguous and adjacent to such boundaries, to wit:

(1) All that plantation or tract of land containing a body of marshland, in all seven thousand five hundred and sixty-eight (7,568) acres, situate in and around Bull Bay, in the county of Charleston, embracing those islands known as White Banks, being the premises granted to Richard T. Morrison, September 1, 1860, by grants recorded in book Q No. 6, pages 218 and 219, in the office of the Secretary of State, plats of which tracts are also recorded in volume 57, page 429 and page 430, in the office of the Secretary of State;

(2) All those fifteen islands, together containing sixteen thousand nine hundred and ninety-two (16,992) acres, situate near Bull Bay in Charleston County, which islands as a group bound east on the Atlantic Ocean, to the west partly on Bull Bay, to the northward on creeks and marshes, names unknown, and to the southward on Raccoon Keys, being the islands granted to John Bowman, August 1, 1791, by grant recorded in grant book No. 5, page 205, in the office of the Secretary of State aforesaid, and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 216, in the R.M.C. office for Charleston County aforesaid, a plat of which islands is recorded in plat book 1, page 205, in the office of the Secretary of State aforesaid and also in plat book B, page 136, in the R.M.C. office aforesaid;

(3) All that tract of land, marsh and sandbank, known as the Casinas, containing three hundred and sixty (360) acres, more or less, near Cape Romain in Charleston County, being the tract granted to John Lee, William Lee and Charles E. Lee, August 3, 1840, by grant recorded in grant book O No. 6, page 485, in the office of the Secretary of State aforesaid, and subsequently conveyed to Henry P. Jackson, by deed recorded in book Y-20, page 214, in the R.M.C. office aforesaid, a plat of which tract is recorded in volume 42, page 68, in the office of the Secretary of State aforesaid and in book B, page 133, in the R.M.C. office aforesaid;

(4) All that tract of land known as Cape Romain and Bird Bank containing nine hundred and seventy (970) acres, situated in Charleston County, being the premises granted to John Lee, William Lee and Charles E. Lee, by grant recorded in grant book O No. 6, page 486, in the office of the Secretary of State aforesaid and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 215, in the R.M.C. office aforesaid, a plat of which is recorded in plat book B, page 131, in the R.M.C. office aforesaid;

(5) All that tract of land containing five thousand five hundred and sixty (5,560) acres on an island known as Big and Little Raccoon Keys, situate in Charleston County, which island bounds eastward on Cape Romain Inlet, southward on the Atlantic Ocean and westward on Bull Bay, being the island granted to John Vinyard, October 7, 1816, by grant recorded in volume 61, page 86, in the office of the Secretary of State aforesaid, and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 213, in the R.M.C. office aforesaid; and

(6) All that tract of land and marshland containing one thousand and forty (1,040) acres, more or less, situate in Christ Church Parish in Charleston County, bounded on the north and northeast by Palmetto Creek, to the north and northwest by lands late of the estate of Whitesides, C. B. Northrop, Hodge and Kelly, south and southwest by lands late of Moses Whitesides, Esq., south and southeast by a creek known as No Man's Friend Creek, being the tract granted to C. B. Northrop, July 2, 1855, by grant recorded in book Q No. 6, page 67, in the office of the Secretary of State and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 217, in the R.M.C. office aforesaid, a plat of which tract is recorded in State record volume 43, page 270, and also in book B, page 132, in the R.M.C. office aforesaid.

Jurisdiction; migratory bird refuge.- Subject to the rights of the South Carolina Department of Natural Resources as provided above the United States shall have exclusive jurisdiction on the lands so granted for the purpose of carrying out the provisions of the act of Congress approved February 18, 1929, known as the "Migratory Bird Conservation Act" and all acts hereafter amendatory thereof, and for the purpose of the preservation and conservation of all migratory birds which are or hereafter may be under the jurisdiction of the United States.

Service of process.- Nothing contained in said grant shall be construed to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of said grant.

Reverter when no longer used for game refuge.- The lands so granted shall revert to the State in the event the United States shall cease to use said lands for the purpose of a migratory bird refuge.

Consent to conveyance of part of such lands.- The consent of the State has also been given to the conveyance by the United States or its duly authorized agency, to I. W. Limbaker of tract "A," as shown on plat of the Intercoastal Waterway, Winyah Bay-Charleston, Canal Prism and Spoil Disposal Areas, prepared by the United States engineer office, Charleston, South Carolina, February 6, 1939, and on file in the United States engineer office aforesaid in file No. 42-4, said tract "A" having been a portion of the lands granted the United States as aforesaid, in exchange for the conveyance by I. W. Limbaker to the United States or its duly authorized department, or tract "B," as shown on said plat, the granting clause of said conveyance from I. W. Limbaker reading as follows:

"That the said deeded land shall revert to the State of South Carolina in the event the United States of America ceases to use the said lands for the purpose of a migratory bird refuge." And it is hereby specifically declared that said tract "A" shall not revert to the State on account of said conveyance, but having been conveyed to I. W. Limbaker as so authorized, shall be freed of the provision for reversion contained in the cession of said property to the United States.

HISTORY: 1962 Code Section 39-121; 1952 Code Section 39-121; 1942 Code Section 2042; 1932 Code Section 2042; 1930 (36) 1303; 1939 (41) 917; 1952 (47) 2890; 1993 Act No. 181, Section 36, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Natural Resources" for "Wildlife and Marine Resources Commission."



Section 3-3-220. Marshlands adjacent to Castle or Fort Pinckney ceded for sanatorium.

Certain marshlands next adjacent to Castle or Fort Pinckney, not previously ceded to the United States, and consisting of fifty acres of marshlands, more or less, were granted to the United States in 1898 for the purpose of erecting, constructing and maintaining a home or sanatorium for disabled officers, soldiers and sailors of the Army and Navy of the United States.

Land tax exempt. - Such lands shall so long as they shall be used for the purpose aforesaid be exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of this State.

Plat to be made and filed. - The proper officers of the United States in charge of such institution were required to cause to be executed a plat of the lands which were acquired for such purpose and file it in the office of the Secretary of State of this State.

HISTORY: 1962 Code Section 39-122; 1952 Code Section 39-122; 1942 Code Section 2042; 1932 Code Section 2042; 1898 (22) 962.



Section 3-3-230. Fortification sites on Sullivan's Island, James' Island and Shute's Folly Island in Charleston County.

The lands, forts, fortifications and sites for the erection of forts on Sullivan's Island, James' Island and Shute's Folly Island in Charleston County, as delineated in a plan of survey made by Robert Q. Pinckney on November 17 1846, under the direction of commissioners appointed under a resolution of 1845, have been ceded to the United States. Such lands, sites, forts and fortifications so ceded shall be exempt from any tax to be paid to this State. But all process, civil or criminal, issued under the authority of this State or any officer thereof shall and may be served and executed on any part of the lands, sites, forts and fortifications so ceded and on any person there being and implicated in matters of law. And nothing in such cession contained shall be construed to interfere with the rights and property of the citizens or so as to affect any of the streets, thoroughfares or public landings on said islands.

HISTORY: 1962 Code Section 39-123; 1952 Code Section 39-123; 1942 Code Section 2042; 1932 Code Section 2042; 1846 (11) 366; 1848 (11) 514.



Section 3-3-240. Lands on Sullivan's Island for Fort Moultrie.

The right, title and interest of this State to, and the jurisdiction and control of this State over, the following described tracts or parcels of land and land covered with water situated on Sullivan's Island (those described in items (1) to (14) below being in the town of Moultrieville) in Charleston County have been granted and ceded to the United States as sites for the location, construction and prosecution of works of fortifications and coast defenses in the case of the lands described in items (1), (2) and (3) below, as sites for the location, construction and prosecution of works of fortifications and coast defense and for the use of the garrison in the case of the lands described in items (4) and (5) below, for military purposes in the case of the land described in item (6) below, for the enlargement of the military reservations on said island in the case of the lands described in items (7), (8), (9), (10) and (11) below, for the location, construction and prosecution of works of fortifications and coast defenses, the enlargement of the military reservations on said island and generally for any military purposes whatsoever in the case of the lands described in items (12) and (13) below, for the purpose of affording a clear field of view from the fire-control station pertaining to the defenses at Fort Moultrie and for such other purposes as shall render its use needful or desirable in connection with the works of fortification and at Fort Moultrie established by the United States Government on Sullivan's Island in the case of the land described in item (14) below, and for the purposes of the United States Government as permitted and directed by statute in the case of the lands described in item (15) below, to wit:

(1) Beginning at the point of intersection of the eastern boundary line of Fort Moultrie military reservation with the line of the southern side of Beach Avenue and running thence along the southern side of Beach Avenue in an easterly direction to its intersection with the western side of Sumter Street; thence along the western side of Sumter Street extended, in a southerly direction, to a point in the sea one hundred yards beyond low-water mark; thence in a westerly direction, following the meanderings or intersections of a line in the sea one hundred yards beyond low-water mark to the eastern boundary line of the Fort Moultrie military reservation extended and thence along the eastern boundary line of the Fort Moultrie military reservation extended and along said eastern boundary line in a northerly direction to the place of beginning;

(2) Beginning at a point in the sea on the prolongation or extension, in a southerly direction, of the dividing line between lot T and lot U, as laid down on the plan of the town of Moultrieville, one hundred yards beyond low-water mark and running thence in a northerly direction, along the prolongation or extension of said dividing line and the line that divides lot No. 224 from lot No. 225, as laid down on the plan of the town of Moultrieville, to the southerly side of Ion Street; thence in an easterly direction, along the southerly side of Ion Street, to the point of intersection of the southerly side of that street with the dividing line between lot No. 256 and lot No. 257, as laid down on the plan of the town of Moultrieville; thence in a southerly direction, along the dividing line between said lots 256 and 257 and the dividing line between lot No. 260 and lot No. 261, as laid down on the plan of the town of Moultrieville, and the prolongation or extension of said dividing lines to a point in the sea one hundred yards beyond low-water mark; thence in a southwesterly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water mark to the place of beginning, excepting from the tract or parcel of land so described and ceded the United States jetty reservation;

(3) Beginning at a point in the sea on the prolongation or extension, in a northerly direction, of the easterly side of Horry Street, one hundred yards beyond low-water mark, and running thence in a southerly direction along the prolongation of the easterly side of Horry Street and along the easterly side of said street to its intersection with the northerly side of East Middle Street or Beach Avenue; thence in an easterly direction along the northerly side of East Middle Street or Beach Avenue to the point of intersection of the northerly side of that street with the dividing line between lot No. 269 and lot No. 270, as laid down on the plan of the town of Moultrieville; thence in a northerly direction along the dividing line between said lots Nos. 269 and 270 and the dividing line between lot No. 265 and lot No. 266, as laid down on the plan of the town of Moultrieville, and the prolongation of said dividing lines to a point in the sea one hundred yards beyond low-water mark; thence in a southwesterly direction, following the meanderings or indentations of a line in the sea one hundred yards beyond low-water mark to the place of beginning;

(4) Beginning at a point on the prolongation or extension in a northerly direction of the westerly line of lot 159, as laid down on the plan of the town of Moultrieville, on the back beach, one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension in a northerly direction of the western line of Petigru Street; thence in a southerly direction along said prolongation or extension of the westerly line of Petigru Street, along the westerly line of Petigru Street and along the prolongation or extension in a southerly direction of the westerly line of Petigru Street to a point one hundred yards beyond low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water line to its intersection with the prolongation or extension, in a southerly direction, of the eastern side of Marion Street; thence in a northerly direction along the prolongation or extension of the eastern side of Marion Street and along the eastern side of Marion Street to its intersection with the northern side of Central Avenue; thence in a westerly direction along the northern side of Central Avenue to the southwest corner of lot 159 aforesaid; and thence in a northerly direction along the western line of said lot 159 and along the prolongation or extension, in a northerly direction, of the western line of said lot 159 to the place of beginning; excepting from the area described those portions which are occupied and in use by the public as highways, known as Central Avenue and Beach Avenue;

(5) Beginning at a point on the prolongation or extension, in a northerly direction, of the westerly line of lot 131, as laid down on the plan of the town of Moultrieville, on the back beach, and one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension, in a northerly direction, of the eastern line of Marion Street; thence in a southerly direction along said prolongation or extension of said easterly line of Marion Street, along said easterly line of Marion Street and along the prolongation or extension in a southerly direction of the easterly line of Marion Street to a point one hundred yards beyond low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond the low-water line to its intersection with the prolongation or extension in a southerly direction of the eastern side of Sumter Street; thence in a northerly direction along the prolongation or extension of the eastern side of Sumter Street and along the eastern side of Sumter Street to the place of beginning; excepting from the area described those portions which are occupied and in use by the public as highways, known as Central Avenue and Beach Avenue;

(6) The lands comprising those portions of Central Avenue and Beach Avenue, in the town of Moultrieville, Sullivan's Island, which lie between Petigru and Sumter Streets;

(7) Bounded on the west by the former boundary of Fort Moultrie reservation and parade ground; on the south by lands acquired by the United States for fortification purposes; on the east by lands acquired by the United States for garrison purposes; and on the north by a line following the meanderings or indentations of a line in the sea one hundred yards beyond high-water line; the easterly and westerly boundaries to be extended to meet this last-mentioned line;

(8) All that tract or parcel of land and land covered with water on the eastern end of Sullivan's Island lying to the south of the right of way of the seashore division of the Charleston Consolidated Railway, Gas and Electric Company and east of the street known as Sixth Street and of said street extended southward to low-water mark on the plan of Moultrieville made by Lamble, surveyor, in 1899 and recorded in the office of the register of deeds for Charleston County;

(9) All those pieces or parcels or tracts of land, lying and being in said town of Moultrieville and comprising not only the two lots designated by the letters "O" and "P" on a plan of Moultrieville compiled from official maps and surveys by H. S. Lamble, civil engineer, in April 1902, and recorded July 15 1902, at page 189 of plat book D in the office of the register of deeds for the county of Charleston, on which or a part of which is located the lifesaving station, but also the land of the same width as that of said two lots together and extending in front of and from said two lots down to mean low-water mark, said two lots "O" and "P" together measuring two hundred (200) feet, more or less, from rear to front and two hundred and twenty-five (225) feet, more or less, in width and abutting and bounding northeastwardly on Patrick Street, northwestwardly on Ion Street, southwestwardly on the lot designated by the letter "N" on said plan and southeastwardly on Atlantic Street or the front beach;

(10) All those pieces or parcels of land lying and being in the town of Moultrieville, shown on a plan of Moultrieville compiled from official maps and surveys made by H. S. Lamble, civil engineer, in April 1902, and recorded July 15 1902, at page 189 of plat book D, in the office of the register of deeds for the county of Charleston, comprising all the land lying to the westward of the United States Government reservations at old Fort Moultrie and contained between said reservations on the east and the town lots numbers 73, 74 and 77 on the west, embracing lots numbers 78, 79 and 80, the town hall lot, portions of West Fort Street, Main Street and Middle Street, and marshlands to the north of lot 78, more particularly described as follows: Beginning at low-water mark in the cove on the north side of Sullivan's Island at the former northwest corner of United States Government reservation and extending approximately south 21 degrees 35 minutes west 1,170 feet following the former west line of said United States Government reservation to its western corner to the north of Middle Street; thence approximately south 52 degrees 15 minutes west 65 feet to the corner stone at the northwest corner of the old Fort Moultrie reservation; thence following the boundaries of this reservation approximately south 17 degrees west 126 feet to a corner stone, approximately north 75 degrees west 82.4 feet to a corner stone and approximately south 15 degrees 30 minutes west 580 feet to the low-water line on the south or ocean side of Sullivan's Island; thence westward along the low-water line approximately 100 feet to the extension of the west line of West Fort Street; thence along the west line of West Fort Street approximately north 12 degrees 30 minutes east 695 feet to the southeast corner of lot No. 74; thence approximately south 77 degrees 30 minutes east 80.8 feet along Middle Street to the eastern corner of the public square; thence approximately north 6 degrees east 90 feet to the southeast corner of lot No. 73 on West Fort Street, thence along the west side of West Fort Street and its extension northward approximately north 12 degrees 30 minutes east 1,030 feet to low-water mark on the cove or north side of Sullivan's Island; thence along low-water mark eastward to the original point of beginning;

(11) The streets and avenues between the east and west lines of the original reservations of Fort Moultrie as said reservations existed on January 1 1894;

(12) Beginning at a point on the prolongation or extension in a northerly direction of the westerly line of Petigru Street, as laid down on the plan of the town of Moultrieville, made by H. S. Lamble in 1902, on the back beach and one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension in a northerly direction of the western line of Frost Street; thence in a southerly direction along said prolongation or extension of the westerly line of Frost Street, along the westerly line of Frost Street and along the prolongation or extension in a southerly direction of the westerly line of Frost Street to a point one hundred yards below low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water line to its intersection with the prolongation or extension in a southerly direction of the western side of Petigru Street; thence in a northerly direction along said prolongation or extension of the western side of Petigru Street and along said western side of Petigru Street in a northerly direction and along the prolongation or extension in a northerly direction of the western line of said Petigru Street to the place of beginning;

(13) All that piece, parcel or tract of land and the wharf or wharves thereon situate on the extreme western end of Sullivan's Island, formerly owned by the Charleston Isle of Palms Traction Company, being wharf sites one (1), two (2) and four (4) and also the lot of wharf site number three (3), between wharf sites two and four aforesaid, as per plat made by Louis Y. Dawson, engineer, November 29 1912, being traced from a plat of Sullivan's Island by William Hume, dated July 1871, and such other property in the neighborhood thereof and contiguous thereto as may be needed by the United States Government for the purposes for which such cession was made as hereinabove set forth;

(14) Beginning at the southeast corner of the main United States Government reservation on Sullivan's Island, such point being located on the extension of the west line of Petigru Street in the town of Moultrieville one hundred yards to seaward from low-water line in the Atlantic Ocean (wherever such low-water line may now or hereafter be); thence northerly along the easterly boundary of said United States Government reservations (said boundary line being the west line of Petigru Street) to a point in the line with the southerly boundary of lots M, N, O and P, as shown on the Lamble map, recorded in the office of the register of deeds July 15 1902, in plat book "D"; thence easterly along said southerly boundary of said lots M, N, O and P to the east side of Patrick Street, a distance of 500 feet, more or less; thence southerly along the west boundary of lot Q, shown on said Lamble map, a distance of 150 feet, more or less; thence easterly along the southerly boundary of lots Q, R, S and T, shown on the above-mentioned Lamble map, crossing Wharf Street, to the United States Government reservation known as Thomson reservation, a distance of 490 feet, more or less; thence southerly along the boundary of said Thomson reservation to a point one hundred yards to seaward from the low-water line in the Atlantic Ocean (wherever such low-water line may now or hereafter be); thence westerly along a line in the Atlantic Ocean at all points one hundred yards to seaward from low-water line (wherever such low-water line may now or hereafter be) to the point of beginning; containing in all, above low-water line, at the time of the original cession, eleven acres, more or less; and

(15) All that tract, piece or parcel of land situate, lying and being on the western end of Sullivan's Island, in Charleston County, being all the land lying to the northward and westward of the western boundary of the road leading to Cove Inlet Bridge and to the northward and westward of the west line of Church Street, including specifically lots numbered 1 through 17 inclusive, including the half lots, and also including all that portion of Middle Street which lies to the northward and westward of the west boundary of Church Street extended, together with the water lots and marshes; all of which is shown on the map of Sullivan's Island waterworks, made by the John McCrady Company, dated November 1937 and on file in the office of the board of township commissioners for Sullivan's Island.

Reservation of driveway. - The cessions of the lands described in items (8), (9), (12), (13), (14) and (15) above were subject to the following reservations and exceptions, to wit: That such portion of the front beach of Sullivan's Island included within the limits described in said items as lies below a line drawn along said beach twenty (20) feet above high-water mark and parallel thereto, limited, however, in the case of the cession of the lands described in item (15) above to such portions as are adjacent to lots Nos. 8, 10, 11, 15 and 16 as shown on the map aforesaid, shall be always open to the public as a footway and driveway, so that the public shall have the free and unobstructed right of passage by foot and vehicle upon, over and across it, subject to the right of the United States Government to close and exclusively occupy it, so far as these reservations are concerned, at the following times and under the following circumstances, to wit: (a) during hours of actual target practice in, over or upon such portion of said premises, during which time (and prior thereto in the case of the lands described in items (9) and (15) above) due and proper notice thereof shall be given to the public; (b) during hours of actual military drill in, over and upon such portion of said premises, except the portion thereof included within the land described in item (14) above; and (c) during time of war.

Effect of grant on streets. - The portion of Beach Avenue so ceded and all other streets, roads and highways within said tracts or parcels of land were vacated and discontinued as and from the time such cessions, respectively, became effectual except:

(a) Central Avenue (but not excepting any portion of Central Avenue, if any, within the lands described in items (8), (9) and (13) above);

(b) The portions of the streets and avenues within the land described in item (10);

(c) The portion of East Middle Street included in the land described in item (12) above; and

(d) The streets and avenues within the land described in item (14) above.

The portions of Central Avenue so ceded (except any portions thereof, if any, included within the lands described in items (8), (9), (13) and (15) above) and the portions of East Middle Street included within the lands described in item (12) above shall be forever kept open as a public street and such portions of Central Avenue (other than the portions lying within the lands described in item (12) above), together with the continuation of Central Avenue through the government reservation, shall be kept in proper condition and repair by the United States Government; and such cession shall in no way interfere with any private rights or franchises heretofore legally granted with reference to Central Avenue nor shall the cessions of the tracts described in items (10) and (12) above in any way interfere with any such right or franchise with reference to any portion of Middle Street included within the lands described in item (10) or any portion of East Middle Street included within the lands described in item (12). The State also reserved the right to authorize the laying and maintaining of tracks for railroad or traction purposes on and across the portion of Central Avenue described in all items above except (8), (9), (13) and (15) and on or across the portions of East Middle Street within the lands described in item (12) above or on lands contiguous thereto and lying within fifteen feet thereof.

And all streets and avenues, within the boundaries of the lands described in item (14) marked and indicated at the time of the cessions thereof on said plat of Lamble and the extensions thereof, on and over such lands shall be forever kept open and unobstructed as highways for the passage of the public to and from the beach and other portions of Sullivan's Island and more particularly the extension of Atlantic Street from lot "Q" westward to the main government reservation and the extension of Bayonne Avenue eastward from the extension of Patrick Street to the extension of Wharf Street and thence by a line parallel with the north line of the lands so described to the west line of said Thomson reservation.

Compensation required. - The cessions of lands described in this section were made upon the condition that they should not be effectual as to any portion of the premises embraced therein in which any person then had any right, title or interest or upon which any person then owned or had any structures or improvements until the United States compensated such person for such right, title and interest or for such buildings, structures and improvements and acquired the title of such person thereto, nor until the United States further compensated the persons who, at and before the cession of such jetty reservations, owned like interests or owned structures and improvements upon the territory theretofore ceded by this State to the United States for jetty reservations.

Determinations of amount when not agreed. - In case of the failure of the United States and any persons interested as aforesaid or owner as aforesaid to agree upon the proper compensation to be paid as above provided the United States may have the same determined by the verdict of a jury upon application by petition to the court of common pleas for Charleston County, which shall be served as by law a summons in a civil action in said court is required to be served. Such application shall be heard without delay at a term of said court and under the direction of the presiding judge thereof, and such determination shall be final and without appeal. And upon the amount so found being paid, with the cost of clerk and sheriff, if any, the right and title of the parties thereto shall vest in the United States.

Service of process. - There was also reserved to this State a concurrent jurisdiction for the execution within said lands mentioned in this section of all process, civil or criminal, lawfully issued by the courts of the State and not incompatible with such cessions.

HISTORY: 1962 Code Section 39-124; 1952 Code Section 39-124; 1942 Code Section 2042; 1932 Code Section 2042; 1890 (20) 422; 1896 (22) 390; 1900 (23) 422; 1901 (23) 608; 1903 (24) 4; 1905 (24) 825; 1906 (25) 19; 1908 (25) 1130; 1909 (26) 180; 1916 (29) 782; 1921 (32) 181; 1939 (41) 526.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 3-3-250. Land in Berkeley County.

The jurisdiction and control of this State has been granted and ceded to the United States in and over the parcel or tract of land and land covered with water hereinafter described, to wit: All that piece, parcel or tract of marshland, containing nine hundred and thirty-seven acres, more or less, situate, lying and being in the parish of St. Thomas in Berkeley County on the east side of Cooper River, according to a survey made by J. H. Dingle, surveyor, being bounded on the south and west by the Cooper River, on the east by Clouter's Creek and Broad Creek and on the north by a similar tract of marshland formerly the property of Maria D. Winthrop and being the parcel conveyed to the United States by deed of said Maria D. Winthrop dated March 21 1902.

Said grant and cession was and shall remain subject to the provisions set forth in the last two paragraphs of Section 3-3-170.

HISTORY: 1962 Code Section 39-124.1; 1952 Code Section 39-124.1; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 548.



Section 3-3-260. The National Cemetery in Florence County.

The jurisdiction of the State has been ceded to the United States over certain land situate in Florence County, near the city of Florence, known as the "National Cemetery." The United States shall retain such jurisdiction so long as such lands shall be used as a national cemetery and no longer. Such jurisdiction is granted on the express condition that this State shall retain a concurrent jurisdiction with the United States in and over such lands, so far as that civil process in all cases not affecting the real or personal property of the United States and such criminal or other process as shall issue under the authority of this State against any person charged with crime or misdemeanor committed within or without the limits of such lands may be executed thereon in the same way and manner as if no jurisdiction had been so ceded.

HISTORY: 1962 Code Section 39-125; 1952 Code Section 39-125; 1942 Code Section 2042; 1932 Code Section 2042; 1871 (15) 312.



Section 3-3-270. Lot in Florence for erecting public buildings.

The right, title and interest of this State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: That lot of land in the city of Florence, county of Florence, situate on the northwestern corner of Evans and Irby Streets, fronting on each street one hundred and fifty feet, and known on the plat of the city of Florence, made by J. W. Brunson, surveyor, May 5 1896, as the eastern part of lot No. 21, in sectional block C, and bounded north by lot No. 20, east by Irby Street, south by Evans Street and west by part of lot No. 21.

There was reserved to this State a concurrent jurisdiction for the execution within said lot of all process, civil or criminal, lawfully issued by the courts of this State and not incompatible with such cession.

HISTORY: 1962 Code Section 39-126; 1952 Code Section 39-126; 1942 Code Section 2042; 1932 Code Section 2042; 1904 (24) 460.



Section 3-3-280. Seven acres of land on North Island, Georgetown County.

Seven acres of land on North Island, in Georgetown County, abutting and bounding to the eastward on the sea, to the west and north by lands belonging to Paul Trapier and to the south by Winyah Bay, has been ceded to the United States but on condition that nothing contained in this cession shall be construed to exclude or prevent any process, criminal or civil, issuing from any of the courts of this State from being served or executed within the limits of said tract of seven acres of land.

HISTORY: 1962 Code Section 39-127; 1952 Code Section 39-127; 1942 Code Section 2042; 1932 Code Section 2042; 1797 (5) 309.



Section 3-3-290. Lot on South Island in Georgetown County for lighthouse.

A lot on South Island in Georgetown County, on the southern edge of Winyah Entrance, has been ceded to the United States for a lighthouse. Such lot shall, during the continuance of such lighthouse, be exempt from any taxes to be paid to this State. But such lot and every person and officer residing or employed thereon, whether in the service of the United States or not, shall be subject and liable to the government of this State and the jurisdiction, laws and authority thereof in the same manner as if this cession had never been made and the United States shall exercise no more authority or power within the limits of said land than it might have done previous to the cession thereof or than may be necessary for the building, erection, repairing or internal government of the lighthouse and of the officers and persons by the United States to be employed in and about the same.

HISTORY: 1962 Code Section 39-128; 1952 Code Section 39-128; 1942 Code Section 2042; 1932 Code Section 2042; 1847 (11) 442.



Section 3-3-300. Lands in city of Georgetown.

All of the land lying below high-water mark in the city of Georgetown at the foot of King Street on the Sampit River adjacent to certain lands conveyed by the city of Georgetown to the United States Government, or any department thereof, has been ceded to the United States Government or department thereof. The lands so ceded to the United States shall revert to the State when they cease to be used by the United States. There was reserved to this State in such cession the concurrent jurisdiction for the execution within such premises of all processes, civil and criminal, lawfully issued by the courts of this State and not incompatible with this cession.

HISTORY: 1962 Code Section 39-129; 1952 Code Section 39-129; 1942 Code Section 2042; 1932 Code Section 2042; 1930 (36) 1394.



Section 3-3-310. Land for Georgetown jetties.

There has been ceded to the United States, for the purpose of constructing jetties for the improvement of the bar at the entrance of Winyah Bay, any and all rights of the State to the adjacent water-covered territory extending from high-water mark in certain lands granted by Bettie Mason Alexander and Edward P. Alexander to the United States of America by deed bearing the date September 17 1889, and recorded in the office of register of deeds for Georgetown County, in book K, pages 692 to 695, outward about five hundred (500) feet, and also from the jetties to be constructed by the United States outward about five hundred feet in every direction into the Atlantic Ocean and Winyah Bay, respectively, and any and all accretions to such territory growing out of the construction of such jetties or from any other causes, this territory having, when ceded, been bounded as follows, to wit:

(1) Land on North Island. - Beginning at a point on the west side of the southern point of said island at high-water line, about sixteen hundred (1,600) feet distant and S. 4° 39' E. from the center of the Georgetown lighthouse; and running thence due west about one thousand two hundred (1,200) feet; thence S. 47° 16' E. sixty-two hundred (6,200) feet; thence S. 63° 45' E. twenty-eight hundred (2,800) feet; thence S. 84° E. ten thousand two hundred (10,200) feet; thence north one thousand (1,000) feet; thence N. 84° W. ninety-nine hundred (9,900) feet; thence N. 63° 45' W. twenty-four hundred (2,400) feet; thence N. 47° 16' W. twenty-seven hundred (2,700) feet; thence N. 45° E. twenty-five hundred (2,500) feet; thence west to the high-water line on the east side of North Island Point; thence around said point toward Winyah Bay, with the various meanderings of said high-water line to the beginning;

(2) Land on South Island. - Beginning at a point on the beach of said island about twelve thousand five hundred and eleven (12,511) feet south of the eastern end of the southern boundary of land formerly belonging to W. C. Johnstone and from which the Georgetown lighthouse bears N. 28 1/2° E. and the center of the United States dyke across Lagoon Creek bears N. 33 1/2° W.; running thence in a southerly direction eight hundred (800) feet to a point on the high-water line; thence due east twenty-two thousand one hundred (22,100) feet; thence south one thousand (1,000) feet; thence due west to the high-water line on South Island; thence with the various meanderings of said high-water line to the second corner from the beginning (counting the beginning corner as the first corner).

All such lands and territory shall be exempted from all State taxes, assessments and other charges, as provided in Section 3-1-30.

The proper officers of the United States in charge of such jetties from time to time shall cause to be executed a plat of the lands which may be required for the purposes aforesaid and file such plats with the register of deeds for Georgetown County.

HISTORY: 1962 Code Section 39-130; 1952 Code Section 39-130; 1942 Code Section 2042; 1932 Code Section 2042; 1899 (23) 291; 1994 Act No. 474, Section 1, eff July 14, 1994.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.

Effect of Amendment

The 1994 amendment, in the third undesignated paragraph, substituted "with the register of mesne conveyances for Georgetown County" for "in the office of the Secretary of State."



Section 3-3-320. Shaw Field in Sumter County.

The State hereby consents to acquisition by the United States of America of those certain pieces, parcels or tracts of land known as Shaw Air Force Base in Sumter County, containing twenty-eight hundred acres, more or less, together with the radio range used in conjunction therewith, containing eleven acres, more or less, and all other lands owned by the United States of America adjacent to said Shaw Air Force Base which were being used for military purposes by the United States of America on February 9 1950. The State waives any right to compensation which it may have by reason of the taking and use of such lands by the United States of America and the State cedes to the United States of America, without compensation, all the right, title, interest and estate which the State had in said tracts of land so acquired by the United States of America. Exclusive jurisdiction in and over said Shaw Air Force Base and the above-described lands adjacent thereto so acquired by the United States of America shall be and is hereby ceded to the United States of America for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. But the jurisdiction so ceded shall continue no longer than the United States of America shall own such lands and continue to use them for military purposes.

HISTORY: 1962 Code Section 39-132; 1952 Code Section 39-132; 1950 (46) 1829.



Section 3-3-330. Lot in city of Sumter for public building.

The right, title and interest of this State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: That lot of land in the city of Sumter, Sumter County, situate on the southeastern corner of Main and Caldwell Streets, of said city, fronting and measuring on Main Street one hundred and fifteen (115) feet and on Caldwell Street one hundred and thirty (130) feet and bounded on the north by Caldwell Street; on the east by land formerly of C. G. Rowland and others; on the south by land formerly of C. G. Rowland and others; and on the west by Main Street.

Service of process. - There was reserved to the State concurrent jurisdiction for the execution within and upon the premises so granted of all process, civil or criminal, lawfully issued by the courts of this State, not incompatible with such cession.

HISTORY: 1962 Code Section 39-133; 1952 Code Section 39-133; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 638.



Section 3-3-340. Other lands ceded.

Other lands that have been ceded to the United States are:

(1) Fort Moultrie, on Sullivan's Island, Charleston County. - In addition to the lands mentioned in Section 3-3-240, all the lands originally reserved for Fort Moultrie, on Sullivan's Island, in Charleston County, not in excess of five acres, with all the forts, fortifications and buildings thereon, together with the canal leading from the cove on the back of the fort nearly up to the same, as delineated on the plan of Charleston Harbor by Col. Senf in the Secretary of State's office at Columbia;

(2) Fort Johnson, Charleston County. - The high lands and part of the marsh belonging to Fort Johnson not in excess of twenty acres, as delineated on said plan of Charleston Harbor, including the present site of Fort Johnson;

(3) Fort Pinckney, Charleston County. - The land on which Fort Pinckney is built and three acres around the same in Charleston County;

(4) Sandbank on southeast point of Charleston. - A portion of the sandbank marked "C" on the southeasternmost point of Charleston, as delineated on said plan of Charleston Harbor, not exceeding two acres;

(5) Ten acres on Blythe's Point, Sampit River, in Georgetown County. - A lot, not exceeding four acres, for a battery or fort and necessary buildings on Dr. Blythe's point of land at the mouth of Sampit River, Georgetown County, and a quantity of land, not exceeding six acres, on Dr. Blythe's said point of land at the mouth of Sampit River, adjoining and in addition to such four acres; and for the same purposes;

(6) Mustard Island and seven acres on St. Helena Island, Beaufort County. - Mustard Island, opposite Parris Island, in Beaufort River, and a tract of land on St. Helena Island, opposite Mustard Island, not exceeding seven acres in Beaufort County;

(7) Five acres in Beaufort, Beaufort County. - Five acres of the public lands near the town of Beaufort, including the site of Fort Lyttleton in Beaufort County, for the purpose of erecting a fort;

(8) Site at Mount Pleasant, Charleston County. - A site for a lighthouse in or near Mount Pleasant in Charleston Harbor, not exceeding one acre;

(9) Site at White Point, in Charleston County. - A site for a beacon light at White Point, in the city of Charleston, as heretofore designated by the city council of Charleston;

(10) Site at Fort Point in Georgetown County. - A site, not exceeding twenty acres, for a lighthouse on Fort Point, near Georgetown in Georgetown County;

(11) Shore line of Sullivan's Island for jetty for Charleston Harbor. - A quantity of land on Sullivan's Island in Charleston Harbor, not exceeding three hundred feet in length and two hundred feet in breadth, for the shore line of a jetty erected for the improvement and deepening of the bar of Charleston Harbor, described and located as follows: Starting from the magistral of the northeast salient angle of Fort Moultrie, thence running south two degrees, seven and one-half minutes (2° 7 1/2 ' ) east, eight hundred and forty-six (846) feet, to a point near high-water line on the south shore of Sullivan's Island; thence north eighty-six degrees, thirty-five and one-half minutes (86° 35 1/2 ' ) east, two thousand eight hundred (2,800) feet, to a point near the same high-water line; thence north seventy-seven degrees, thirty-eight and one-half minutes (77° 38 1/2 ' ) east, two thousand one hundred and ninety and one-half (2,190 1/2 et, to a point on the high-water line of said shore which is the southwest angle of the tract hereby conveyed; thence north seventy-seven degrees, thirty-eight and one-half minutes (77° 38 1/2 ' ) east, along said water line three hundred (300) feet; thence north twelve degrees, twenty-one and one-half minutes (12° 21 1/2 ' ) west, two hundred (200) feet; thence south seventy-seven degrees, thirty-eight and one-half minutes (77° 38 1/2 ' ) west, three hundred (300) feet; thence south twelve degrees, twenty-one and one-half minutes (12° 21 1/2 ' ) east, two hundred (200) feet, to the high-water line at the before-mentioned southwest angle of the tract herein conveyed; together with the accretion on the three hundred (300) feet of water front of said tract;

(12) Shore line on Morris Island for jetty for Charleston Harbor. - A quantity of land on Morris Island in Charleston Harbor sufficient for the erection of a shore line of a jetty for the improvement and deepening of the bar of Charleston Harbor, not exceeding fifteen hundred feet in length, measured on the high-water line, and two hundred feet in breadth, as located and selected from the land formerly owned by the State at the north end of Morris Island, together with the accretion on the water front of such land so granted, for the purposes aforesaid. And also such other quantity of land on Morris Island as may be needed for the shore line of the jetty aforesaid, belonging or formerly belonging to any person other than the State if and when such land has been conveyed by the owner thereof to the United States; provided a plat of all such lands be made and be deposited in the office of the Secretary of State under the supervision and direction of the proper officer of the United States in charge of the jetties;

(13) Lands connecting Winyah Bay and Santee River. - Such lands as may be required for the purpose of connecting Winyah Bay and Santee River in Georgetown County so as to facilitate commerce;

(14) Tracts in Charleston, Beaufort and Georgetown Counties for quarantine purposes. - The right, title and interest of this State to, and the jurisdiction of this State over, the following described tracts of land and land covered by water, situated in the counties of Charleston, Beaufort and Georgetown, granted and ceded to the United States for the purposes of quarantine, to wit:

(a) A Tract of Land on James' Island and Buildings. - A tract of land on James' Island, Charleston Harbor, lying and being upon the easterly, southerly and westerly sides of the land belonging to the United State Government and known as the Fort Johnson Reservation, being ninety acres, more or less, and including the marshland and tide flats east and south of said Fort Johnson Reservation to low-water line and the buildings then on said ninety-acre tract;

(b) Quarantine Station at Georgetown. - The quarantine station at Georgetown, on South Island, entrance to Georgetown Harbor, consisting of five acres of land, more or less, a residence and outbuildings;

(c) Quarantine Station at Buzzard's Island, Beaufort County. - The quarantine station on Buzzard's Island, at the entrance of St. Helena Sound, consisting of ten acres, more or less, officers' quarters, two hospital buildings and quarters for crew;

(d) Quarantine Station at Parris Island, Beaufort County. - The quarantine station on Parris Island, Port Royal Sound, consisting of fifteen acres, more or less, an officer's residence, two hospitals and outbuildings; and

(15) Portion of Laurel Street in Columbia. - That portion of Laurel Street in the city of Columbia that was being used on April 19 1943 for a recreational center by the United States.

HISTORY: 1962 Code Section 39-134; 1952 Code Section 39-134; 1942 Code Section 2042; 1932 Code Section 2042; 1805 (5) 501; 1808 (5) 576; 1856 (12) 591; A. A. 1882; 1878 (16) 709; 1907 (25) 636; 1911 (27) 95; 1943 (43) 214.



Section 3-3-350. Concurrent jurisdiction; National Advocacy Center, the Inn at USC, and The Kirkland Apartment building.

(A) Notwithstanding any other provision of law, concurrent law enforcement jurisdiction is granted to the United States of America over that certain tract of land situate on the campus of the University of South Carolina in the City of Columbia in Richland County, bounded on the west by Pickens Street, on the north by Pendleton Street, on the east by Barnwell Street, and on the south by College Street and the northern boundary of the University of South Carolina College Street pedestrian walkway.

The State of South Carolina reserves concurrent jurisdiction to enforce the criminal and civil laws of this State within the area delineated in this subsection and further reserves the right to serve criminal or civil process within that area in prosecutions or suits for or on account of crimes committed, rights acquired, or obligations incurred in the State of South Carolina. The jurisdiction ceded by this subsection continues as long as the United States of America occupies any state-owned property within the area delineated in this subsection.

(B) Concurrent jurisdiction is also extended and reserved in the manner and for the duration provided in subsection (A) of this section to the properties commonly known as the Inn at USC, located at 1619 Pendleton Street, and the Kirkland Apartment Building, located at 1611 Pendleton Street, both in the City of Columbia, South Carolina.

HISTORY: 1998 Act No. 263, Section 1, eff February 20, 1998; 2011 Act No. 10, Section 1, eff April 12, 2011.

Code Commissioner's Note

1998 Act No. 263 was codified as Section 3-3-350 by the Code Commissioner.

Effect of Amendment

The 2011 amendment rewrote this section.






CHAPTER 5 - GRANTS OF PERPETUAL RIGHTS AND EASEMENTS TO UNITED STATES FOR DEVELOPMENT OF WATERWAYS

Section 3-5-10. Governor and Secretary of State authorized to issue grants to United States for projects.

For the purpose of aiding in the construction and maintenance by the United States of the projects approved by Congress by the River and Harbor Act approved August 26, 1937 for the construction of the intracoastal waterway from the Cape Fear River, North Carolina, to the Savannah River, Georgia (Rivers and Harbors Committee Document No. 6, 75th Congress, first session), of the Ashley River, South Carolina, project (House Document No. 449, 74th Congress, second session) and of the Shipyard River, South Carolina, project (Rivers and Harbors Committee Document No. 38, 75th Congress, first session) and any changes, modifications or extensions thereto and any tributaries thereof, the Governor and the Secretary of State may issue to the United States of America a grant or grants of a perpetual right and easement to enter upon, excavate, cut away and remove any and all of the land, including submerged lands, composing a part of the prism required for the channels, anchorage areas and turning basin, and their slopes and berms, as may be required at any time for construction and maintenance of said intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof and for said Ashley River and Shipyard River projects and to maintain the portions so excavated and the channels, anchorage areas and turning basin thereby created as a part of the navigable waters of the United States and a further perpetual right and easement to enter upon, occupy and use any portion of the land, including submerged land, composing a part of the spoil disposal area not so cut away and converted into public navigable waters as aforesaid, for the deposit of dredged material and for such other purposes as may be needful in the construction, maintenance and improvement of said intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of the Ashley River and Shipyard River projects, in so far as such lands, including submerged lands, are subject to grant by the State, such grant to issue upon a certificate showing the location and description of such rights of way and spoil disposal areas furnished to the Governor by the Secretary of the Army, any authorized officer of the Corps of Engineers of the United States Army or any other authorized official exercising control over the construction or maintenance of such projects.

HISTORY: 1962 Code Section 70-251; 1952 Code Section 70-251; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



Section 3-5-20. Right of United States to use previously submerged lands raised by projects.

Whenever in the construction or maintenance of such intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River, and its tributaries, or the Ashley River or Shipyard River projects, lands theretofore submerged shall be raised above the water by the deposit of excavated material, the United States of America shall have a perpetual right and easement to enter upon, excavate, cut away and remove any and all of such land, including submerged land, composing a part of the prism required for the channels, anchorage areas and turning basin, and their slopes and berms, as may be required at any time for construction and maintenance of such intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of said Ashley River or Shipyard River projects and to maintain the portion so excavated and the channels, anchorage areas and turning basin thereby created, as a part of the navigable waters of the United States, and a further perpetual right and easement to enter upon, occupy and use any portion of such land, including submerged lands, composing a part of the spoil disposal area not so cut away and converted into public navigable waters, as aforesaid, for the deposit of dredged material and for such other purposes as may be useful in the construction, maintenance and improvement of said intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of the Ashley River and Shipyard River projects, if within the limits of such rights of way or spoil disposal areas.

HISTORY: 1962 Code Section 70-252; 1952 Code Section 70-252; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



Section 3-5-30. Governor and Secretary of State authorized to issue to United States grants of easements with respect to previously submerged lands raised by projects.

The Governor and Secretary of State may issue to the United States of America a grant or grants within such limits as above specified of a perpetual right and easement to enter upon, excavate, cut away and remove any and all of the land raised above water as mentioned in Section 3-5-20, including submerged land, composing a part of the prism required for the channels, anchorage areas and turning basin, their slopes and berms, as may be required at any time for the construction and maintenance of said intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof and for the Ashley River and Shipyard River projects and to maintain the portions so excavated and the channels, anchorage areas and turning basin thereby created as a part of the navigable waters of the United States and a further perpetual right and easement to enter upon, occupy and use any portion of such land, including submerged land, composing a part of the spoil disposal areas not so cut away and converted into public navigable waters, as aforesaid, for the deposit of dredged material and for such other purposes as may be needful in the construction, maintenance and improvement of such intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and the Ashley River and Shipyard River projects, the grant or grants to issue upon a certificate furnished to the Governor by some authorized official of the United States as provided in Section 3-5-10.

HISTORY: 1962 Code Section 70-253; 1952 Code Section 70-253; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



Section 3-5-40. Acquisition of land needed from private persons or public service companies.

If the title to any part of the lands, including submerged lands, property or property rights, required by the United States Government for the construction and maintenance of the aforesaid intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof, and the Ashley River and Shipyard River projects shall be in any private person, firm or corporation, telephone or telegraph company or other public service corporation or shall have been donated or condemned for public or public service purposes by any political subdivision of this State or any public service corporation, the South Carolina Department of Health and Environmental Control may, acting for and in behalf of the State, secure the above described rights of way and spoil disposal areas for such intracoastal waterway and all its tributaries and for the Ashley River and Shipyard River projects upon, across and through such lands, including submerged lands, or any part thereof, including oyster beds, telephone and telegraph lines, railroad lines, property of other public service corporations and other property and property rights, by purchase, donation or otherwise, through agreement with the owner when possible. And when any such easement or property is thus acquired the Governor and the Secretary of State shall execute a deed for it to the United States.

HISTORY: 1962 Code Section 70-254; 1952 Code Section 70-254; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-254; 1952 Code Section 70-254; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40), 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 37, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "South Carolina Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-50. Condemnation of lands needed from private persons or public service companies by Department of Health and Environmental Control.

If for any reason the South Carolina Department of Health and Environmental Control is unable to secure any rights-of-way and spoil disposal area upon, across, or through any such land, including submerged lands, property, or rights, by voluntary agreement with the owner, the South Carolina Department of Health and Environmental Control, acting for and in behalf of the State may condemn it.

HISTORY: 1962 Code Section 70-255; 1952 Code Section 70-255; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-255; 1952 Code Section 70-255; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 3, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181, Section 38, eff July 1, 1994.

Effect of Amendment

The 1987 Amendment rewrote this section, removing references to condemnation of land under the provisions of Article 3 of Chapter 17 of Title 57.

The 1993 amendment substituted "South Carolina Department of Health and Environmental Control" for "South Carolina Coastal Council" and "Council."



Section 3-5-60. Condemnation by United States of lands needed from private persons or public service companies.

If the United States Government shall so determine, it may condemn and use all lands, including submerged lands, property and property rights which may be needed for the purposes set forth in Section 3-5-40 under the authority of the United States Government and according to the provisions existing in the Federal statutes for condemning lands and property for the use of the United States Government. In case the United States Government shall so condemn such lands, including submerged lands, property and property rights, the South Carolina Department of Health and Environmental Control may pay all expenses of such condemnation proceedings and any award that may be made thereunder out of any monies appropriated for such purposes.

HISTORY: 1962 Code Section 70-256; 1952 Code Section 70-256; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-256; 1952 Code Section 70-256; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 39, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "South Carolina Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-70. Uses for which property is condemned declared to be for purposes paramount to other uses.

In such condemnation proceedings the uses for which such easements or property are condemned are hereby declared to be for a purpose paramount to all other public uses and the fact that any portion of it has previously been condemned by a railroad company, canal company, telephone or telegraph company or other public service corporation or by any political subdivision of the State for public uses or has been conveyed by any person for any such public uses shall in no way affect the right of the State or of the United States Government to condemn such lands, property and property rights as herein provided.

HISTORY: 1962 Code Section 70-257; 1952 Code Section 70-257; 1942 Code Section 6031-2; 1934 (38) 1314.



Section 3-5-80. Surveys for purpose of determining property necessary for uses.

For the purpose of determining the lands, easements and property necessary for the uses herein set out, the South Carolina Department of Health and Environmental Control or the United States Government, or the agents of either, may enter upon any lands along the general line of the rights of way for the purposes of locating definitely the specific lines of such rights of way and the land required for such purposes and there shall be no claim against the State or the United States for such acts as may be done in making such surveys.

HISTORY: 1962 Code Section 70-258; 1952 Code Section 70-258; 1942 Code Section 6031-6; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-258; 1952 Code Section 70-258; 1942 Code Section 6031-6; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 40, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "South Carolina Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-90. State shall retain jurisdiction over property granted.

Neither this article, nor any part thereof, nor any grant or deed made under the authority hereof shall operate to divest the State of jurisdiction over any lands and all civil or criminal process issued under the authority of any laws of this State may be executed in or on any part of the lands or premises devoted to the use of the intracoastal waterway or to any use incidental thereto to the same effect as if this article had not been enacted and as if such grant or deed had not been executed.

HISTORY: 1962 Code Section 70-259; 1952 Code Section 70-259; 1942 Code Section 6031-7; 1934 (38) 1314.



Section 3-5-100. Areas leased for cultivation and gathering of oysters; rights of lessees.

If any of the lands or property, the use of which is acquired for the rights-of-way and spoil disposal areas has been leased by the South Carolina Department of Natural Resources to any person for the cultivation and gathering of oysters, the Department of Natural Resources shall substitute for the leased areas lying within the rights-of-way and spoil disposal areas other equal areas lying without the rights-of-way and spoil disposal areas that also are suitable for the cultivation and gathering of oysters. The Department of Health and Environmental Control may reimburse the person for any direct actual losses resulting from the transfer of leased oyster beds. If for any reason the Department of Natural Resources is unable to reach an agreement with the owner of the leased oyster beds, the Department of Health and Environmental Control, acting for the State, may condemn the rights and property of the lessees in the leased areas.

HISTORY: 1962 Code Section 70-260; 1952 Code Section 70-260; 1942 Code Section 6031-3; 1934 (38) 1314; 1945 (44) 156; 1952 (47) 2890; 1954 (48) 1745; 1972 (57) 2431; 1962 Code Section 70-260; 1952 Code Section 70-260; 1942 Code Section 6031-3; 1934 (38) 1314; 1945 (44) 156; 1952 (47) 2890; 1954 (48) 1745; 1972 (57), 2431; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 4, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181 Section 41, eff July 1, 1994.

Effect of Amendment

The 1987 Amendment deleted a reference to section 3-3-50 prescribing the manner for condemning rights-of-way, and made grammatical changes.

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council", and "Department of Natural Resources" for "Wildlife and Marine Resources Commission."



Section 3-5-110. Damages to oysters and oyster beds beyond area of waterway.

All persons engaged in the cultivation of oysters on oyster beds held either in fee simple or in leasehold beyond the limits of the areas to be acquired for said waterway project from Winyah Bay to the State boundary line in the Savannah River shall be entitled to compensation for damages done to such oyster beds or the oysters therein by reason of dredging operations in the construction of said waterway, such compensation to be paid by the persons engaged in the dredging operations and not by the State.

HISTORY: 1962 Code Section 70-261; 1952 Code Section 70-261; 1942 Code Section 6031-4; 1934 (38) 1314.



Section 3-5-120. Survey and determination of damage to oyster beds or oysters.

If and when any such oyster beds or oysters growing therein shall have been damaged by muddy water or by other effects of such dredging operations any person holding such oyster beds in fee simple or in leasehold or owning the oysters growing therein or any person engaged in the prosecution of the work of constructing the waterway shall be privileged to apply to the South Carolina Department of Health and Environmental Control to survey such oyster beds and oysters and to determine the extent and amount of such damage. Upon any such application, the Department of Health and Environmental Control shall proceed promptly to survey the damage done to such oyster beds and oysters and to determine the identity of the person causing such damage and the identity of the owner in fee or in leasehold of such oyster beds and oysters suffering such damage. The South Carolina Department of Health and Environmental Control may subpoena witnesses to assist in the determination of such facts. The department of Health and Environmental Control must afford the owner of the alleged damaged oyster beds and oysters and the person alleged to have caused the damage an opportunity to be heard.

HISTORY: 1962 Code Section 70-262; 1952 Code Section 70-262; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-262; 1952 Code Section 70-262; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 42, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "South Carolina Department of Health and Environmental Control" for "South Carolina Coastal Council" and "Council."



Section 3-5-130. Coastal Division to make determination of actual damages.

Staff of the Coastal Division of the Department of Health and Environmental Control shall make a determination of the amount of actual damage.

HISTORY: 1962 Code Section 70-263; 1952 Code Section 70-263; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-263; 1952 Code Section 70-263; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 43, eff July 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section.



Section 3-5-140. Review of and appeal of damage determinations; recording final award.

If the person in whose favor or the person against whom such determination is made shall be dissatisfied therewith, such person may apply to an Administrative Law Judge to review the determination. An appeal from the decision of the Administrative Law Judge may be taken to the Coastal Zone Management Appellate Panel. An appeal from the decision of the Panel may be taken to the court of common pleas for the county in which the oyster beds lie. The Court shall review the award in the same manner as reports of a master in equity are reviewed by the court and the determination of the amount of the award by the court of common pleas shall be final.

Before a review shall be granted to the person against whom the award is made, such person shall pay to the person in whose favor the award is made, one half of the amount of the said award, and shall file with the said clerk of court a bond conditioned for the payment of the remaining half of the award or so much thereof as may be finally awarded, such bond to be approved by the clerk of court of the county in which the oyster beds lie as to form, surety and amount.

The final award shall be entered on record in the office of the clerk of court of common pleas for the county in which the oyster beds lie and when so entered shall have the force and effect of a judgment. The amount of the award shall be limited to the direct actual damage suffered by the person owning in fee or in leasehold the oyster beds and the oysters growing therein.

HISTORY: 1962 Code Section 70-264; 1952 Code Section 70-264; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-264; 1952 Code Section 70-264; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 44, eff July 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section.



Section 3-5-150. Cost of survey to be repaid.

Upon the filing with the clerk of court of any such award there shall be added thereto as a part thereof the costs of the survey held to determine the damage resulting in such award. Such costs shall be repaid to the Department of Health and Environmental Control by the person against whom the award is given. If it shall be finally determined that no damage has been done the cost of the survey shall be paid by the person requesting the survey.

HISTORY: 1962 Code Section 70-265; 1952 Code Section 70-265; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-265; 1952 Code Section 70-265; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 45, eff July 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section.



Section 3-5-160. Accounting for moneys recovered.

The Department of Health and Environmental Control shall account for all monies recovered under the provisions of Sections 3-5-110 to 3-5-150 to the State Treasurer.

HISTORY: 1962 Code Section 70-265.1; 1952 Code Section 70-265.1; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-265.1; 1952 Code Section 70-265.1; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 46, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-170. Removal of cultivated oysters which might be damaged to different leased area.

Should any person cultivating oysters upon an area leased from the State outside of the limits to be acquired for said waterway project from Winyah Bay to the state boundary line in the Savannah River elect, in lieu of claiming damages which might be done to such oysters by dredging operations, to transfer such cultivated oysters to a different leased area and the person whose dredging operations in the construction of said intracoastal waterway either shall have damaged or might damage such oysters agrees to pay the expenses of such removal, the South Carolina Department of Natural Resources may substitute for such leased areas other equal areas suitable for the cultivation and gathering of oysters in a location not subject to damage by dredging operation.

HISTORY: 1962 Code Section 70-266; 1952 Code Section 70-266; 1942 Code Section 6031-3; 1934 (38) 1314; 1952 (47) 2890; 1993 Act No. 181 Section 47, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Natural Resources" for "Wildlife and Marine Resources Commission."



Section 3-5-180. Remedies with respect to oysters beyond limits of acquired areas exclusive.

The remedies herein given with respect to oysters lying beyond the limits of the areas to be acquired for said waterway project such rights of way shall be exclusive.

HISTORY: 1962 Code Section 70-267; 1952 Code Section 70-267; 1942 Code Section 6031-4; 1934 (38) 1314.



Section 3-5-190. Compensation for damage to oysters precludes further claims for damage.

Any person, his heirs, executors, administrators, successors or assigns, who may be compensated for damage to oysters during the construction or maintenance of said intracoastal waterway and its tributaries and the Ashley River and Shipyard River projects, whether by the Department of Health and Environmental Control, the contractor engaged on the work or the United States, shall be estopped from making further claim for damage to oysters in or upon the same area on account of dredging operations during maintenance or further improvement of the waterway and its tributaries or Ashley River or Shipyard River.

HISTORY: 1962 Code Section 70-268; 1952 Code Section 70-268; 1942 Code Section 6031-5; 1934 (38) 1314; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-268; 1952 Code Section 70-268; 1942 Code Section 6031-5; 1934 (38) 1314; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 48, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-310. Right of way from Little River to Winyah Bay.

For the purpose of aiding in the construction of the proposed inland waterway by the United States from the North Carolina-South Carolina State line at Little River to Winyah Bay the Governor and the Secretary of State may issue to the United States of America a grant to the land located within said inland waterway right of way of a width of one thousand feet when the land does not exceed eight feet in elevation above mean low water, with increased widths approximately in proportion to the quantity of excavation required as the elevation of the land increases until a maximum of one thousand seven hundred and fifty feet is reached when the ground elevation is thirty feet or more above mean low water, in so far as such land is subject to grant by the State, such grant to issue upon a certificate showing the location and description of such right of way furnished to the Governor by the Secretary of the Army or by an authorized officer of the Corps of Engineers of the United States Army or by any other authorized official exercising control over the construction of said waterway. Whenever in the construction of such inland waterway within this State lands theretofore submerged shall be raised above the water by the deposit of excavated material, the lands so formed shall become the property of the United States if within the limits of such inland waterway right of way and the Governor and the Secretary of State may issue to the United States of America a grant to the land so formed within such limits as above specified, the grant to issue upon a certificate furnished to the Governor by some authorized official of the United States as above provided.

HISTORY: 1962 Code Section 70-281; 1952 Code Section 70-281; 1942 Code Section 6037; 1932 Code Section 6037; 1931 (37) 225.



Section 3-5-320. Acquisition of lands from private persons or public service companies.

If the title to any part of the lands required by the United States Government for the construction of the aforesaid inland waterway from the North Carolina-South Carolina State line at Little River to Winyah Bay shall be in any private person, company, firm or corporation, railroad company, canal company, telephone or telegraph company or other public service corporation or shall have been donated or condemned for any such use by any political subdivision of this State, the Department of Health and Environmental Control may, acting for and in behalf of the State, secure a right of way of the width aforesaid for such inland waterway upon, across and through such lands or any part thereof by purchase, donation or otherwise, through agreement with the owner when possible, and when any such property is thus acquired the Governor and the Secretary of State shall execute a deed for it to the United States.

HISTORY: 1962 Code Section 70-282; 1952 Code Section 70-282; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-282; 1952 Code Section 70-282; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 49, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-330. Condemnation of lands needed from private persons or public service companies by Department of Health and Environmental Control.

If for any reason the Department of Health and Environmental Control is unable to secure the right-of-way upon, across, or through the property by voluntary agreement with the owner, the Department of Health and Environmental Control acting for the State, may condemn the right-of-way. The Governor and the Secretary of State shall promptly execute a deed for the condemned property to the United States.

HISTORY: 1962 Code Section 70-283; 1952 Code Section 70-283; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-283; 1952 Code Section 70-283; 1942 Code Section 6038; 1932 Code 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 5, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181 Section 50, eff July 1, 1994.

Effect of Amendment

The 1987 Amendment rewrote this section, removing references to condemnation of land under the provisions of Article 3 of Chapter 17 of Title 57.

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council" and "Council."



Section 3-5-340. Condemnation by United States of lands needed from private persons or public service companies.

If the United States Government shall so determine, it may condemn and use all lands and property which may be needed for the purposes set forth in Section 3-5-310 under the authority of the United States Government and according to the provisions existing in the Federal statutes for condemning lands and property for the use of the United States Government. In case the United States Government shall so condemn such lands and property, the Department of Health and Environmental Control may pay all expenses of the condemnation proceedings and any award that may be made thereunder out of any moneys appropriated or which may be appropriated for such purposes.

HISTORY: 1962 Code Section 70-284; 1952 Code Section 70-284; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-284; 1952 Code Section 70-284; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 51, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-350. Uses for which property is condemned declared to be for purposes paramount to other uses.

In such condemnation proceedings the uses for which such land or property is condemned are hereby declared to be for a purpose paramount to all other public uses and the fact that any portion thereof has theretofore been condemned by a railroad company, canal company, telephone or telegraph company or other public service corporation or by any political subdivision of the State for public uses or has been conveyed by any person for any such public uses shall in no way affect the right of the State or the United States Government to condemn such lands and property as herein provided.

HISTORY: 1962 Code Section 70-285; 1952 Code Section 70-285; 1942 Code Section 6039; 1932 Code Section 6039; 1931 (37) 228.



Section 3-5-360. Surveys for purpose of determining property necessary for uses.

For the purpose of determining the lands and property necessary for the uses herein set out the Department of Health and Environmental Control or the United States Government, or the agents of either, may enter upon any lands along the general line of said right of way and make such surveys and do such other acts as in their judgment may be necessary for the purpose of definitely locating the specific lines of said right of way and the lands required for said purposes and there shall be no claim against the State or the United States for such acts as may be done in making such surveys.

HISTORY: 1962 Code Section 70-286; 1952 Code Section 70-286; 1942 Code Section 6041; 1932 Code Section 6041; 1931 (37) 228; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-286; 1952 Code Section 70-286; 1942 Code Section 6041; 1932 Code Section 6041; 1931 (37) 28; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 52, eff July 1, 1994.

Effect of Amendment

The 1993 amendment substituted "Department of Health and Environmental Control" for "South Carolina Coastal Council."



Section 3-5-370. State shall retain concurrent jurisdiction over lands for purpose of civil and criminal process.

The State retains concurrent jurisdiction with the United States over any lands acquired and held in pursuance of the provisions of this article so far as that all civil and criminal process issued under authority of any laws of this State may be executed in any part of the premises so acquired for such inland waterway or for the buildings or constructions thereon erected for the purposes of such inland waterway.

HISTORY: 1962 Code Section 70-287; 1952 Code Section 70-287; 1942 Code Section 6042; 1932 Code Section 6042; 1931 (37) 229.






CHAPTER 7 - AGREEMENTS WITH UNITED STATES

Section 3-7-10. State and political subdivisions authorized to enter into agreements with United States Government.

The State, the agencies of the State, the governing bodies of the counties and municipalities are authorized to adopt resolutions or ordinances of assurances required by the Secretary of the Army or the Chief of Engineers for the fulfillment of the required items of local cooperation as expressed in the appropriate acts of Congress or congressional documents upon a determination by the State, State agencies, governing bodies of the counties or municipalities that a project will accrue to the general or special benefit of the governing authority, may contract or otherwise commit itself to the United States to provide the necessary interest in lands and all existing structures on the lands, to make contributions of money or property in lieu of providing disposal areas for dredge materials, to hold the United States safe and harmless from damages done or caused to be done or for any claim or demand whatsoever for such damages suffered by or done to any property on which work is being performed and to provide or satisfy any other items or conditions of local cooperation as required by the Secretary of the Army or in the congressional documents covering the particular project.

HISTORY: 1962 Code Section 1-77; 1973 (58) 432.



Section 3-7-110. Definitions.

The following definitions shall be applied to the terms used in this article:

(1) "Agreement" shall mean contract and shall include renewals and alterations of a contract;

(2) "Political subdivision" shall mean any agency or unit of this State, corporate or otherwise, which is authorized to levy taxes or empowered to cause taxes to be levied;

(3) "Services" shall mean such public and municipal functions as are performed for property in and persons residing within a political subdivision; and

(4) "Project" shall mean any reforestation project, resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision and shall include the persons inhabiting such project.

HISTORY: 1962 Code Section 59-101; 1952 Code Section 59-101; 1942 Code Section 2788; 1939 (41) 529.



Section 3-7-120. Counties authorized to agree to perform services for projects and receive payments in lieu of taxes.

The governing body of any county in this State may make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay and may enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

HISTORY: 1962 Code Section 59-102; 1952 Code Section 59-102; 1942 Code Section 2789; 1939 (41) 529.



Section 3-7-130. Agreement shall provide for division of payments; notice thereof.

Each agreement entered into pursuant to Section 3-7-120 shall contain the names of the political subdivisions with respect to which it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The governing body of the county shall immediately notify each political subdivision with respect to which an agreement is entered into of the consummation thereof.

HISTORY: 1962 Code Section 59-103; 1952 Code Section 59-103; 1942 Code Section 2790; 1939 (41) 529.



Section 3-7-140. Political subdivisions authorized to act in lieu of counties if United States declines to deal with governing body of county.

If the United States declines to deal with the governing body of a county with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county or if the jurisdictional limits of a political subdivision lie in more than one county, such political subdivision may make request of the United States for such payments in lieu of taxes as the United States may agree to pay and may enter into an agreement with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

HISTORY: 1962 Code Section 59-104; 1952 Code Section 59-104; 1942 Code Section 2793; 1939 (41) 529.



Section 3-7-150. Basis of payments of sums in lieu of taxes.

The amount of any payment of sums in lieu of taxes may be based on the estimated costs to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by the political subdivision from such project, but shall not be in excess of the taxes which would result to the political subdivision for such period if the real property of the project within the political subdivision were taxable.

HISTORY: 1962 Code Section 59-105; 1952 Code Section 59-105; 1942 Code Section 2794; 1939 (41) 529.



Section 3-7-160. Collection by county treasurer.

The governing body of the county shall file one copy of an agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due the county treasurer shall present a bill to the United States in the name of the county in the amount of such payment. Whenever such payment is received the county treasurer shall issue a receipt therefor, in the name of the county.

HISTORY: 1962 Code Section 59-106; 1952 Code Section 59-106; 1942 Code Section 2791; 1939 (41) 529.



Section 3-7-170. Disbursement of funds by county treasurer.

Immediately after receiving a payment in lieu of taxes the county treasurer shall apportion and pay it, without any deduction, to the several political subdivisions, in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds.

HISTORY: 1962 Code Section 59-108; 1952 Code Section 59-108; 1942 Code Section 2792; 1939 (41) 529.



Section 3-7-180. Deposit of funds by political subdivisions.

All money received by a political subdivision pursuant to Sections 3-7-140 and 3-7-170 shall be deposited in such fund or funds as may be designated in the agreement and if the agreement does not make such designation the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

HISTORY: 1962 Code Section 59-108.1; 1952 Code Section 59-108.1; 1942 Code Section 2795; 1939 (41) 529.



Section 3-7-190. Services which political subdivisions are required to furnish.

No provision of this article shall be construed to relieve any political subdivision of this State, in the absence of an agreement for payment of sums in lieu of taxes by the United States as provided in this article, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and persons residing within, the political subdivision without a payment in lieu of taxes.

HISTORY: 1962 Code Section 59-109; 1952 Code Section 59-109; 1942 Code Section 2796; 1939 (41) 529.






CHAPTER 9 - ACQUISITION AND DISTRIBUTION OF FEDERAL SURPLUS PROPERTY

Section 3-9-10. Authority and duties of Division of General Services of Department of Administration.

(a) The Division of General Services of the Department of Administration is authorized:

(1) to acquire from the United States of America under and in conformance with the provisions of Section 203 (j) of the Federal Property and Administrative Services Act of 1949, as amended, hereafter referred to as the "act," such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for purposes of education, public health or civil defense, including research for any such purpose, and for such other purposes as may now or hereafter be authorized by federal law;

(2) to warehouse such property; and

(3) to distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which are exempt from taxation under Section 501 (c)(3) of the United States Internal Revenue Code of 1954, to civil defense organizations of the State, or political subdivisions and instrumentalities thereof, which are established pursuant to State law, and to such other types of institutions or activities as may now be or hereafter become eligible under Federal law to acquire such property.

(b) The Division of General Services of the Department of Administration is authorized to receive applications from eligible health and educational institutions for the acquisition of Federal surplus real property, investigate the applications, obtain expression of views respecting the applications from the appropriate health or educational authorities of the State, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization, the suitability of the property for the purposes, and otherwise assist in the processing of the applications for acquisition of real and related personal property of the United States under Section 203 (k) of the act.

(c) For the purpose of executing its authority under this chapter, the Division of General Services is authorized to adopt, amend or rescind rules and regulations and prescribe such requirements as may be deemed necessary; and take such other action as is deemed necessary and suitable, in the administration of this chapter, to assure maximum utilization by and benefit to health, educational and civil defense institutions and organizations within the State from property distributed under this chapter.

(d) The Department of Administration is authorized to appoint advisory boards or committees, and to employ such personnel and prescribe their duties as are deemed necessary and suitable for the administration of this chapter.

(e) The Director of the Division of General Services is authorized to make such certifications, take such action and enter into such contracts, agreements and undertakings for and in the name of the State (including cooperative agreements with any Federal agencies providing for utilization of property and facilities by and exchange between them of personnel and services without reimbursement), require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the receipt, warehousing, and distribution of personal property received by him from the United States of America.

(f) The Division of General Services is authorized to act as clearinghouse of information for the public and private nonprofit institutions, organizations and agencies referred to in subparagraph (a) of this section and other institutions eligible to acquire federal surplus personal property, to locate both real and personal property available for acquisition from the United States of America, to ascertain the terms and conditions under which such property may be obtained, to receive requests from the above-mentioned institutions, organizations, and agencies and to transmit to them all available information in reference to such property, and to aid and assist such institutions, organizations, and agencies in every way possible in the consummation of acquisitions or transactions hereunder.

(g) The Division of General Services, in the administration of this chapter, shall cooperate to the fullest extent consistent with the provisions of the act and with the departments or agencies of the United States of America, file a State plan of operation, and operate in accordance therewith, take such action as may be necessary to meet the minimum standards prescribed in accordance with the act, make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require, and comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use or accounting for, property donable or donated to the State.

HISTORY: 1962 Code Section 1-1041; 1965 (54) 538; 2014 Act No. 121 (S.22), Pt V, Section 7.H, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.H, in subsections (a) and (d), substituted "Department of Administration" for "State Budget and Control Board"; in subsection (b), inserted "of the Department of Administration"; and made other nonsubstantive changes.



Section 3-9-20. Delegation of authority; bonds.

The Director of the Division of General Services may delegate such power and authority as he deems reasonable and proper for the effective administration of this chapter. The Department of Administration may require bond of any person in the employ of the Division of General Services receiving or distributing property from the United States under authority of this chapter.

HISTORY: 1962 Code Section 1-1042; 1965 (54) 538; 2014 Act No. 121 (S.22), Pt V, Section 7.H, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.H, substituted "Department of Administration" for "State Budget and Control Board".



Section 3-9-30. Fees and charges.

Any charges made or fees assessed by the Division of General Services for the acquisition, warehousing, distribution, or transfer of any property of the United States of America for educational, public health, or civil defense purposes, including research for any such purpose, or for any purpose which may now be or hereafter become eligible under the act, shall be limited to those reasonably related to the costs of care and handling in respect to its acquisition, receipt, warehousing, distribution, or transfer.

HISTORY: 1962 Code Section 1-1043; 1965 (54) 538; 2014 Act No. 121 (S.22), Pt V, Section 7.H, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.H, made nonsubstantive changes.



Section 3-9-40. Kinds of acquisitions to which chapter is not applicable.

The provisions of this chapter shall not apply to the acquisition of property acquired by agencies of the State under the priorities established by Section 308 (b), Title 23, United States Code, Annotated.

HISTORY: 1962 Code Section 1-1044; 1965 (54) 538; 2014 Act No. 121 (S.22), Pt V, Section 7.H, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.H, made nonsubstantive changes.






CHAPTER 11 - GAMBLING CRUISE ACT

Section 3-11-100. Definitions.

For purposes of this chapter:

(1) "Gambling vessel" means a boat, ship, casino boat, watercraft, or barge kept, operated, or maintained for the purpose of gambling, with one or more gaming establishments aboard, that carries or operates gambling devices for the use of its passengers or otherwise provides facilities for the purpose of gambling, whether within or without the jurisdiction of this State, and whether it is anchored, berthed, lying to, or navigating, and the sailing, voyaging, or cruising, or any segment of the sailing, voyaging, or cruising begins and ends within this State.

(2) "Gambling" or "gambling device" means any game of chance and includes, but is not limited to, slot machines, punchboards, video poker or blackjack machines, keeno, roulette, craps, or any other gaming table type gambling or poker, blackjack, or any other card gambling game.

(3) "Intervening stop" occurs when a vessel departs the territorial waters of this State and sails into United States or international waters, and between the time the vessel departs the territorial waters of this State and the time it returns to the territorial waters of this State, the vessel docks at a port of call in another state, possession of the United States, or foreign country.

(4) "Destination cruise" means a cruise in which a vessel makes one or more intervening stops.

(5) "Passenger cruise liner" means a vessel that:

(a) has a draft that is equal to or larger than the controlled depth of the intercoastal waterway as determined by the United States Army Corps of Engineers;

(b) provides separate passenger cabins, including bathroom or head facilities, in a size reasonably suitable to accommodate living and sleeping space in a ratio of at least one cabin for every four passengers;

(c) contains kitchen or galley facilities and dining facilities reasonably suitable to offer and accommodate all of the vessel's passengers at seated meals in no more than two sittings for each of the meals at breakfast, lunch, and dinner times;

(d) offers other support facilities and services including, but not limited to, exercise facilities, gift shops, medical services, and musical programs;

(e) is principally engaged in entertaining and transporting passengers on destination cruises; and

(f) is certified or authorized by the United States Coast Guard or equivalent foreign authority to carry passengers for hire upon the open ocean without navigational limitations.

(6) "Per passenger" means the number of passengers allowed on a vessel pursuant to its United States Coast Guard certificate of documentation or equivalent foreign documentation.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.

Editor's Note

2005 Act No. 104, Section 1, provides as follows:

"This act may be cited as the 'Gambling Cruise Act'. It is the intent of the General Assembly to delegate to counties and municipalities of this State the authority to prohibit or regulate the operation of gambling vessels that are engaged in voyages that depart from the territorial waters of the State, sail into United States or international waters, and return to the territorial waters of the State without an intervening stop, but to exempt from county or municipal regulation passenger cruise liners, as defined in Section 3-11-100(5), as contained in SECTION 2 of this act, because passenger cruise liners are vessels principally engaged in destination cruises and are not vessels used primarily for the operation of gambling. Furthermore, passenger cruise liners do not burden the public health or safety of the county or municipality because their voyages are infrequent, their cruises are not principally operated for the purpose of gambling, and their itineraries predominantly involve voyages that include one or more intervening stops."

2005 Act No. 104, Section 3, provides as follows:

"The exceptions for passenger cruise lines and Section 3-11-400(D) in this act are so connected with the other sections of the act that they are mutually dependent on each other as conditions and considerations for each other, so that the General Assembly would not have adopted this act without them; therefore, should these exceptions be found unconstitutional or invalid, it is the intent of the General Assembly that the entire act be found invalid."



Section 3-11-200. Delegation of power to regulate gambling vessels to counties and municipalities; exception.

(A) Except as provided for in subsection (B), the General Assembly delegates to a county for the unincorporated areas of a county, and to a municipality for the municipality, the authority conferred to this State by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177. The authority delegated herein includes the power to regulate or prohibit gambling aboard gambling vessels while such vessels are outside the territorial waters of the State, when such vessels embark or disembark passengers within their respective jurisdictions for voyages that depart from the territorial waters of the State, sail into United States or international waters, and return to the territorial waters of the State without an intervening stop.

(B) The General Assembly specifically retains and does not delegate to a county or municipality the authority to regulate or prohibit gambling on passenger cruise liners, as defined in this chapter, which is conferred to this State by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177.

(C) The authority delegated to a county or municipality under subsection (A) is delegated pursuant to Chapter 9 of Title 4 and Chapter 7 of Title 5, Code of Laws of South Carolina.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



Section 3-11-210. Penalties under ordinances adopted pursuant to Section 3-11-200.

A county or municipality adopting an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-200 may assess only a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per vessel for a twenty-four hour period. Additionally, a county or municipality may obtain injunctive relief against a person for violation of an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-200.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



Section 3-11-300. Grant of additional authority; vessels outside territorial waters of state; passenger cruise liner exception.

(A) The authority delegated to a county or municipality pursuant to this section is granted pursuant to Chapter 9 of Title 4 and Chapter 7 of Title 5 of the Code of Laws of South Carolina. This authority is separate from and in addition to the authority granted to a county or municipality pursuant to Sections 3-11-200 through 3-11-210, which authorize exercise of this state's Johnson Act authority pursuant to 15 U.S.C. Sections 1171 through 1177, except for passenger cruise liners.

(B) Except as provided for in subsection (C), the General Assembly delegates to a county for the unincorporated areas of a county, and to a municipality for the municipality, the authority to regulate or prohibit gambling aboard gambling vessels while such vessels are outside the territorial waters of the State, when such vessels embark or disembark passengers within their respective jurisdictions for voyages that depart from the territorial waters of the State, sail into United States or international waters, and return to the territorial waters of the State without an intervening stop.

(C) A county or municipality is prohibited from regulating or prohibiting gambling on passenger cruise liners, as defined in this chapter.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



Section 3-11-310. Penalties under ordinances adopted pursuant to Section 3-11-300.

A county or municipality adopting an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-300 may assess only a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per gambling vessel for a twenty-four hour period. Additionally, a county or municipality may obtain injunctive relief against a person for violation of an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-300.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



Section 3-11-320. Cruise liners.

Any county or municipal ordinance prohibiting or regulating gambling or gambling vessels pursuant to Sections 3-11-200 or 3-11-300 must not be construed to prohibit or regulate a passenger cruise liner from having gambling devices on board so long as there is no gambling allowed while the passenger cruise liner is within the territorial waters of the State.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



Section 3-11-400. Applicability to United States and foreign-flagged vessels; imposition and collection of surcharges on gambling vessel ticket sales; phasing out of gambling business following enactment of prohibiting ordinance.

(A) This chapter does not apply to any gambling activity conducted on United States-flagged or foreign-flagged vessels during travel from a foreign nation or another state or possession of the United States up to the point of first entry into South Carolina waters or during travel to a foreign nation or another state or possession of the United States from the point of departure from South Carolina waters, provided that such vessels make intervening stops as defined in this chapter. Nothing herein precludes prosecution for any other offense that is unlawful.

(B) The provisions of this chapter must not be construed to:

(1) repeal or modify any other provision of law relating to gambling, or any existing county or municipal ordinance regulating or prohibiting gambling or gambling vessels;

(2) repeal or modify any law with regard to bingo or the operation of a device or machine pursuant to Section 12-21-2720(A)(3);

(3) allow or permit gambling aboard any vessel, gambling vessel, or passenger cruise liner within the territorial waters of the State;

(4) preclude prosecution for any other applicable gambling offense under state law; or

(5) preclude prosecution for violations of 15 U.S.C. Sections 1172, 1173, 1174, or 1175, to the extent not otherwise prohibited by provisions of the South Carolina Constitution.

(C)(1) For purposes of this section, "gross proceeds" means the total amount wagered or otherwise paid, in cash or credit, by a passenger or user of a gambling device aboard a gambling vessel.

(2) If a county or municipality does not adopt an ordinance prohibiting a gambling vessel from operating, or if a gambling vessel other than a passenger cruise liner is permitted to operate because that gambling vessel, on each cruise, makes an intervening stop in another State, possession of the United States, or foreign country, the county or municipality may assess a surcharge of up to ten percent of each ticket sold per gambling cruise, and a surcharge of up to five percent of the gross proceeds of each gambling vessel.

(3)(a) If a county or municipality assesses the surcharges set forth in item (2), then the proceeds of the surcharges are to be paid to the county or municipality from which the gambling vessel originates its cruise. The county or municipality is responsible for setting forth the procedures by which the proceeds are paid to the county or the municipality.

(b)(i) Each gambling vessel must report to the Department of Revenue, on a monthly basis, the average daily percentage of winnings to losses for each gambling device used on a gambling vessel. The report must be delivered to the Department of Revenue on the twentieth day of the month for the preceding month, in a form and format determined by the department. If no gambling devices are used, the gambling vessel must report to the department that no gambling devices were used. The department must perform an annual audit to verify the accuracy of the reports.

(ii) A gambling vessel that fails to deliver the report of winnings and losses to the department may be assessed a civil penalty up to the amount of one hundred dollars per day per gambling device for each day that the report is late.

(iii) The department must make this information available, on a quarterly basis, to the governing body of the county or municipality from which the gambling vessel originates and to the general public. In addition, quarterly reports must be submitted to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

(iv) The department is authorized to promulgate regulations to implement the provisions of this subsection.

(D) When a county or municipality enacts an ordinance pursuant to Sections 3-11-200 or 3-11-300 prohibiting gambling vessels, and a gambling vessel business operating as of January 1, 2005, would cease operation because of enforcement of this ordinance, then the county or municipality must allow the continued operation of the gambling vessel business for a period of five years from the effective date of the county or municipal ordinance. If, after the enactment of an ordinance pursuant to Sections 3-11-200 or 3-11-300 prohibiting gambling vessels, a county or municipality subsequently enacts an ordinance allowing gambling vessels and then enacts a later ordinance prohibiting gambling vessels and a gambling vessel business, the county or municipality must allow the continued operation of the gambling vessel business for a period of five years from the effective date of the county or municipal ordinance. The gambling vessel business must only operate in the same location with no more than the number of vessels that were operating as of January 1, 2005. The provisions of this subsection are also applicable to a county or municipal ordinance substantially described in Section 3-11-500(A).

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.

Editor's Note

2005 Act No. 104, Section 3, provides as follows:

"The exceptions for passenger cruise lines and Section 3-11-400(D) in this act are so connected with the other sections of the act that they are mutually dependent on each other as conditions and considerations for each other, so that the General Assembly would not have adopted this act without them; therefore, should these exceptions be found unconstitutional or invalid, it is the intent of the General Assembly that the entire act be found invalid."



Section 3-11-500. Prior ordinances; text of ordinance prohibiting gambling vessels.

(A) A county or municipal ordinance prohibiting gambling vessels enacted before the effective date of this chapter, to the extent that it is consistent with the provisions of this chapter, remains in full force and effect after the effective date of this chapter, and is considered as promulgated pursuant to the powers and authority delegated to counties and municipalities by this chapter.

(B) A county or municipality, in order to prohibit gambling vessels in accordance with the provisions of this chapter, may, after the effective date of this chapter, enact an ordinance that substantially reads as follows:

(1) The governing body of ______________________, in accordance with Section 3-11-200 of the Code of Laws of South Carolina, 1976, as amended, exercises the authority conferred to the State of South Carolina by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177, and hereby prohibits within its jurisdiction the docking and embarkation or disembarkation of passengers aboard gambling vessels, as defined in Section 3-11-100(1) of the 1976 Code, that provide gambling aboard voyages that depart from the jurisdiction of ______________, leave the territorial waters of the State of South Carolina, sail into United States or international waters, and return to the territorial waters of the State of South Carolina, without making an intervening stop, as defined in Section 3-11-100(3) of the 1976 Code. Nothing herein shall be construed to prohibit, regulate, or otherwise apply to passenger cruise liners, as defined by Section 3-11-100(5) of the 1976 Code, nor does this ordinance apply to vessels described in Section 3-11-400(A) of the 1976 Code.

(2) The governing body of _________________, in accordance with the authority delegated by Section 3-11-300 of the Code of Laws of South Carolina, 1976, as amended, hereby prohibits within its jurisdiction the docking and embarkation or disembarkation of passengers aboard gambling vessels, as defined in Section 3-11-100(1) of the 1976 Code, that provide gambling aboard voyages that depart from the jurisdiction of __________, leave the territorial waters of the State of South Carolina, sail into United States or international waters, and return to the territorial waters of the State of South Carolina without making an intervening stop, as defined in Section 3-11-100(3) of the 1976 Code. Nothing herein shall be construed to prohibit, regulate, or otherwise apply to passenger cruise liners, as defined by Section 3-11-100(5) of the 1976 Code, nor shall this ordinance apply to vessels described in Section 3-11-400(A) of the 1976 Code.

(3) Anyone violating this ordinance must be assessed a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per gambling vessel for a twenty-four hour period. For the purposes of this ordinance, "per passenger" is defined as the total number of passengers allowed on a vessel pursuant to its United States Coast Guard certificate of documentation or equivalent foreign documentation. In addition, violations of this ordinance are subject to injunctive relief.

(4) The exceptions for passenger cruise liners and Section 3-11-400(D) in this ordinance are so connected with the other sections of the ordinance that they are mutually dependent on each other as conditions and considerations for each other, so that the council would not have adopted this ordinance without them; therefore, should these exceptions be found unconstitutional or invalid, it is the intent of the council that the entire ordinance be found invalid.

(5) Except as provided for in subitem (4), if any other section, subsection, paragraph, item, subitem, subparagraph, sentence, clause, phrase, or word of this ordinance is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of the chapter, the council hereby declaring that it would have passed each and every section, subsection, item, subitem, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, items, subitems, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.









Title 4 - Counties

CHAPTER 1 - GENERAL PROVISIONS

Section 4-1-10. Division of State into counties; each county is a body politic and corporate.

The State of South Carolina is divided into forty-six counties. Each county is a body politic and corporate for the following purposes:

(1) To sue and be sued;

(2) To purchase and hold, for the use of the county, lands and personalty within the limits thereof;

(3) To make all contracts; and

(4) To do all acts in relation to the property and concerns of the county necessary thereto.

HISTORY: 1962 Code Section 14-1; 1952 Code Section 14-1; 1942 Code Section 2975; 1932 Code Section 2975; Civ. C. '22 Section 667; Civ. C. '12 Section 587; Civ. C. '02 Section 529; G. S. 403; R. S. 461; 1868 (14) 134; 1822 (17) 682; 1912 (27) 807; 1916 (29) 717; 1919 (31) 5.



Section 4-1-20. Procedures to follow when citizens desire to relocate courthouse.

Whenever the citizens of any county desire to move the courthouse they shall file a petition to that effect stating the point to which the courthouse is proposed to be removed and signed by one third of the qualified electors of such county with the Governor, who shall within twenty days after the filing order an election in such county to be held within sixty days, at which election the electors shall vote for or against the proposed removal. The commissioners of election for such county shall appoint managers of each precinct in the county and furnish them with the necessary boxes and registration books, which the officers of registration may furnish the commissioners. Such election shall be conducted as general elections in this State, and all electors qualified to vote at general elections shall be entitled to vote thereat. The commissioners of election of such county shall receive the returns of the managers, tabulate the vote and declare the result. If two thirds of the qualified voters voting in such election vote in favor of such removal the governing body of the county shall take the necessary steps to remove the courthouse and public records of such county to the place designated.

HISTORY: 1962 Code Section 14-2; 1952 Code Section 14-2; 1942 Code Section 3037; 1932 Code Section 3037; Civ. C. '22 Section 729; Civ. C. '12 Section 645; Civ. C. '02 Section 579; 1899 (23) 77; 1919 (31) 40.



Section 4-1-30. Courthouse shall not be relocated within eight miles of county line.

In the location of any courthouse by removal within this State it shall be unlawful to locate such courthouse within eight miles of any county line, all laws to the contrary notwithstanding.

HISTORY: 1962 Code Section 14-3; 1952 Code Section 14-3; 1942 Code Section 3037; 1932 Code Section 3037; Civ. C. '22 Section 729; Civ. C. '12 Section 645; Civ. C. '02 Section 579; 1899 (23) 77; 1919 (31) 40.



Section 4-1-40. Authority to change name of townships; notice of change.

The governing body of any county may change the name of any township in its county. It shall give notice of such change of name as it may make within fifteen days thereafter by publication in a public gazette published in the county or by notices posted in at least three public places in the county if no gazette is published therein.

HISTORY: 1962 Code Section 14-5; 1952 Code Section 14-5; 1942 Code Section 3880; 1932 Code Section 3880; Civ. C. '22 Section 1121; Civ. C. '12 Section 1000; Civ. C. '02 Section 815; G. S. 641; R. S. 702; 1878 (16) 365.



Section 4-1-50. Chairmen of county boards of township commissioners may administer oaths in certain matters.

The chairmen of the county boards of township commissioners in the several counties of this State may administer oaths as notaries public, in all matters connected with the conduct of their offices.

HISTORY: 1962 Code Section 14-6; 1952 Code Section 14-6; 1942 Code Section 3830; 1932 Code Section 3830; Civ. C. '22 Section 1074; Civ. C. '12 Section 955; 1907 (25) 651.



Section 4-1-60. Population added to certain cities by annexation shall be counted in applying statutes to counties.

Whenever authority or direction is given by statute to a county containing a city having a population of more than seventy thousand according to the official United States census or the latest United States census, or words of similar import, such legislation shall be fully applicable to a county containing a city having a population of more than seventy thousand as revealed by a determination of the population of areas annexed to such city after the date of a decennial census, where such determination of population is certified by the Bureau of the Census, by adding the certified population of such annexed areas to the officially certified population of such city.

HISTORY: 1962 Code Section 14-7; 1961 (52) 427.



Section 4-1-70. Investment of sinking funds in defense securities.

The sinking fund commissions or other similar custodians of sinking funds of the various counties of the State may invest the sinking funds of their respective counties in United States Defense Bonds and Defense Securities.

HISTORY: 1962 Code Section 14-10; 1952 Code Section 14-10; 1942 (42) 1549.



Section 4-1-80. County officers shall be furnished office space, furniture and equipment by county.

The governing body of each county shall furnish the probate judge, auditor, superintendent of education, clerk of court, sheriff, treasurer and master in equity of their respective counties office room, together with necessary furniture and stationery for the same, which shall be kept at the courthouse of their respective counties, and it shall supply the offices of such officials with fuel, lights, postage and other incidentals necessary to the proper transaction of the legitimate business of such offices.

The provisions of this section, as they relate to office space in the courthouse, shall not apply to Richland County.

HISTORY: 1962 Code Section 14-11; 1952 Code Section 14-11; 1942 Code Section 3877; 1932 Code Section 3877; Civ. C. '22 Section 1118; Civ. C. '12 Section 997; Civ. C. '02 Section 812; R. S. 699; 1900 (23) 291; 1903 (23) 29; 1909 (26) 27; 1965 (54) 213.



Section 4-1-90. Furnishing rooms for courts and public officers when courthouse unusable.

If at any time the courthouse of any county in this State shall be in course of reconstruction or repair or from any other cause shall not be in condition to be occupied, the governing body of the county must furnish suitable rooms for the accommodation of the courts and public officers.

HISTORY: 1962 Code Section 14-14; 1952 Code Section 14-14; 1942 Code Section 3878; 1932 Code Section 3878; Civ. C. '22 Section 1119; Civ. C. '12 Section 998; Civ. C. '02 Section 813; G. S. 634; R. S. 700; 1875 (15) 996; 1893 (21) 181.



Section 4-1-110. County funds not subject to levy.

No funds raised by taxation for any county purposes whatsoever shall be subject to levy under the process of any court of this State.

HISTORY: 1962 Code Section 14-18; 1952 Code Section 14-18; 1942 Code Section 3868; 1932 Code Section 3868; Civ. C. '22 Section 1109; Civ. C. '12 Section 988; Civ. C. '02 Section 803; G. S. 617; R. S. 688; 1875 (15) 997.



Section 4-1-120. Operation of county government in county without county appropriation act.

If no county appropriation act is enacted at any session of the General Assembly to provide for the county government of any county of the State then the appropriation, terms and conditions contained in the last enacted county appropriation act of such county shall be continued for an additional year; provided, that only usual appropriations and no special appropriations for unusual purposes, if contained in such act, shall be held as appropriated by the continuance of such act.

HISTORY: 1962 Code Section 14-19; 1952 Code Section 14-19; 1947 (45) 102; 1951 (47) 710.



Section 4-1-130. Fees to be paid by county.

Each county shall pay:

(1) The fees of the grand and petit jurors while in attendance upon the circuit court;

(2) Witnesses' fees in the State cases for actual attendance upon the circuit courts as provided by law;

(3) Fees of physicians and surgeons testifying as experts before a coroner's jury or the circuit court;

(4) Fees of sheriffs and clerk of court as provided by law;

(5) Fees of county coroners as allowed by law;

(6) Fees or salaries of magistrates and constables;

(7) The compensation of auditors, treasurers and county supervisors as provided by law; and

(8) Accounts accrued for dieting prisoners confined in the State Penitentiary pending their trial or committed thereto for safekeeping and not for service of any sentence imposed by law.

HISTORY: 1962 Code Section 14-20; 1952 Code Section 14-20; 1942 Code Section 3859; 1932 Code Section 3859; Civ. C. '22 Section 1100; Civ. C. '12 Section 979; Civ. C. '02 Section 794; R. S. 676; 1893 (21) 489.



Section 4-1-140. Method of payment of court fees.

The fees allowed jurors, constables and witnesses shall be paid by the treasurers of the respective counties on the presentation to them of certificates signed by the clerk of court or may be received by such treasurers in the payment of all county taxes on presentation of such certificates duly signed by the clerk of court.

HISTORY: 1962 Code Section 14-21; 1952 Code Section 14-21; 1942 Code Section 3860; 1932 Code Section 3860; Civ. C. '22 Section 1101; Civ. C. '12 Section 980; Civ. C. '02 Section 795; R. S. 677; 1893 (21) 489; 1954 (48) 1770.



Section 4-1-150. Fees charged by clerks of court and registers of deeds.

Fees charged by clerks of court and registers of deeds of each county for recording, indexing and other services, except those fees and fines generated by circuit and family courts, may be established by ordinance of the governing body of the county.

HISTORY: 1977 Act No. 214 Section 15.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 4-1-170. Joint development of industrial or business park; consent of municipality.

(A) By written agreement, counties may develop jointly an industrial or business park with other counties within the geographical boundaries of one or more of the member counties as provided in Section 13 of Article VIII of the Constitution of this State. The written agreement entered into by the participating counties must include provisions which:

(1) address sharing expenses of the park;

(2) specify by percentage the revenue to be allocated to each county;

(3) specify the manner in which revenue must be distributed to each of the taxing entities within each of the participating counties.

(B) For the purpose of bonded indebtedness limitation and for the purpose of computing the index of taxpaying ability pursuant to Section 59-20-20(3), allocation of the assessed value of property within the park to the participating counties and to each of the taxing entities within the participating counties must be identical to the allocation of revenue received and retained by each of the counties and by each of the taxing entities within the participating counties. Misallocations may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. Provided, however, that the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(C) If the industrial or business park encompasses all or a portion of a municipality, the counties must obtain the consent of the municipality prior to the creation of the multi-county industrial park.

HISTORY: 1989 Act No. 139, Section 1, eff June 6, 1989; 1992 Act No. 361, Section 36, eff May 4, 1992; 1993 Act No. 123, Section 2, eff June 14, 1993; 1997 Act No. 54, Section 1, eff June 5, 1997; 2001 Act No. 89, Section 47, eff July 20, 2001.

Editor's Note

1993 Act No. 123, Section 7, effective June 14, 1993, provides as follows:

"SECTION 7. This act takes effect upon approval by the Governor and applies prospectively to any project for which an inducement agreement was not entered into before the effective date of this act; provided, however, that projects with respect to which an inducement agreement, millage rate agreement, or both, have been entered into before the effective date of this act are entitled but not required to use the provisions of Section 4-29-67 of the 1976 Code, as amended by this act, and also one or more of the provisions of the following subsections of Section 4-29-67 of the 1976 Code as in existence before the amendments contained in this act: (B); (F)(1)(c); (F)(2); (G); and (I); and provided further that investors having a lease agreement which was entered into before the effective date of this act meeting the eighty-five million dollar minimum level of investment required under Section 4-29-67(C) within five years from the date the lease agreement was signed shall have seven years from the date the lease agreement was signed to complete the investment, unless a longer period is otherwise stipulated in the lease agreement. The last sentence of Section 4-29-67(I) of the 1976 Code, as amended by this act, is not applicable to any project with respect to which an inducement agreement was entered into or an inducement or similar resolution was adopted by the governing body of the county before the effective date of this act; provided, however, that if an inducement agreement has not been entered into before the effective date of this act, such an agreement must be entered into with respect to any such project within one year of the effective date of this act in order for pre-inducement agreement project expenditures to qualify for the fee provided in subsection (D)(2). Any lease which was entered into with a county prior to the effective date of this act, in order to preserve the eligibility of certain property for subsequent inclusion in a fee in lieu of taxes arrangement, and which lease provides for lease payments within two dollars of what the property taxes on the leased property would otherwise have been, shall not be considered a lease agreement of any kind for purposes of beginning the running of any time period provided under Section 4-29-67 of the 1976 Code, including, but not limited to, the five, seven, and twenty-year periods provided therein. For purposes of this SECTION 7, references to inducement or millage rate agreements shall be considered to exclude any amendments or replacements of such agreements."

Effect of Amendment

The 1992 amendment revised the second paragraph of this section.

The 1993 amendment, in the second paragraph, added the second sentence, containing a proviso as to computing bonded indebtedness.

The 1997 amendment added the third paragraph.

The 2001 amendment divided the section into subsections (A), (B), and (C); and in subsection (B) inserted the sentence relating to misallocations.



Section 4-1-172. Multicounty parks to consist of contiguous counties.

All multicounty parks must consist of contiguous counties.

HISTORY: 1995 Act No. 4, Section 3, eff January 10, 1995.



Section 4-1-175. Special source revenue bonds authorized; pledging of revenues; determination of debt limitation.

A county or municipality receiving revenues from a payment in lieu of taxes pursuant to Section 13 of Article VIII of the Constitution of this State may issue special source revenue bonds secured by and payable from all or a part of that portion of the revenues which the county is entitled to retain pursuant to the agreement required by Section 4-1-170 in the manner and for the purposes set forth in Section 4-29-68. The county or municipality may pledge the revenues for the additional securing of other indebtedness in the manner and for the purposes set forth in Section 4-29-68.

A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 13 of Article VIII of the Constitution of this State may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing the special source revenue bonds or meeting the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the revenues received and retained under Section 13 of Article VIII of the Constitution of this State.

A political subdivision of this State subject to the limitation of either Section 14(7)(a) or Section 15(6) of Article X of the Constitution of this State pledging pursuant to this section all or a portion of the revenues received and retained by that subdivision from a payment in lieu of taxes to the repayment of any bonds shall not include in the assessed value of taxable property located in the political subdivision for the purposes of calculating the limit imposed by those sections of the Constitution any amount representing the value of the property that is the basis of the pledged portion of revenues. If the political subdivision, before pledging revenues pursuant to this section, has included an amount representing the value of a parcel or item of property that is the subject of a payment in lieu of taxes in the assessed value of taxable property located in the political subdivision and has issued general obligation debt within the debt limit calculated on the basis of such assessed value, then it may not pledge pursuant to this section revenues based on the item or parcel of property, to the extent that the amount representing its value is necessary to permit the outstanding general obligation debt within the debt limit of the political subdivision.

HISTORY: 1992 Act No. 361, Section 34, eff May 4, 1992; 1997 Act No. 149, Section 4, eff June 24, 1997; 2007 Act No. 116, Section 7.A, eff June 28, 2007.

Effect of Amendment

The 1997 amendment inserted the second paragraph.

The 2007 amendment, in the second undesignated paragraph added the final clause starting with "by providing a credit".



Section 4-1-180. County employee furlough program; exemptions.

(A) In a fiscal year in which the governing body of a county determines that an employee furlough is necessary, the governing body may institute employee furlough programs of not more than ten working days in the fiscal year pursuant to this section. The furlough must be inclusive of all employees of the county or within a designated department, agency or program of the county regardless of source of funds or place of work, including all employees in the designated area. If the county will incur costs for overtime under the federal Fair Labor Standards Act, law enforcement employees and correctional employees may be exempted from a mandatory furlough. Employees who provide direct patient or client care and front-line employees who deliver direct customer services also may be exempted from the mandatory furlough. During this furlough, affected employees shall be entitled to participate in the same benefits as otherwise available to them except for receiving their salaries. As to those benefits that require employer and employee contributions, including, but not limited to, contributions to the South Carolina retirement systems or the optional retirement program, the county is responsible for making both employer and employee contributions if coverage would otherwise be interrupted; and as to those benefits which require only employee contributions, the employee remains solely responsible for making those contributions.

(B) A governing body of a county may implement an employee furlough in any other manner authorized by law without participating in the mandatory furlough program authorized by this section and without being subject to the provisions set forth in this section including the provisions related to the South Carolina retirement systems.

(C) A county governing body which implemented a furlough program on or after January 1, 2009, the terms of which were consistent with the requirements of the mandatory furlough program established pursuant to this section, may, during the fiscal year in which the provisions of this section take effect, make any employee and employer contributions necessary to ensure that a furloughed employee's benefits were not interrupted as a result of the furlough.

HISTORY: 2010 Act No. 283, Section 1, eff June 16, 2010.






CHAPTER 3 - BOUNDARIES OF EXISTING COUNTIES

Section 4-3-2. Use of geographic coordinate system.

A geographic coordinate used to define a point on a county boundary in this chapter utilizes the coordinate system for defining location of points in this State as provided in Chapter 2 of Title 27 and must control if the physical features also used to describe the location of a point are different.

HISTORY: 1993 Act No. 7, Section 1, eff February 18, 1993.



Section 4-3-5. Center line of waterways defined.

For purposes of describing the boundaries of counties when a county boundary is used to establish or describe the boundary of a jury area in Chapter 2 of Title 22, the center line of waterways is defined as:

(1) for areas influenced by the tide, the center line is the line described by a series of points equidistant from the banks as delineated at mean high tide, except when an island is present; then the center line follows the main channel around the island and is the line described by a series of points equidistant from the banks of the main channel as delineated at mean high tide; and

(2) for areas not influenced by the tide, the center line is the line described by a series of points equidistant from the banks as delineated by the ordinary high-water mark, except when an island is present; then the center line follows the main channel around the island and is the line described by a series of points equidistant from the banks of the main channel as delineated by the ordinary high-water mark.

HISTORY: 1992 Act No. 302, Section 1, eff April 8, 1992.



Section 4-3-10. Abbeville County.

Abbeville County is bounded as follows: on the southwest by the Savannah River, by which it is separated from Georgia; on the northwest by Anderson County, from which it is separated by a line (the old Indian boundary) drawn from a marked black gum, on the east bank of the Savannah River, at the foot of Grape Shoals, N. 50° E. to a willow oak, marked "A. & P.," on the south side of Saluda River; on the northeast by Laurens County, from which it is separated by the Saluda River, and by Greenwood County; and on the southeast by McCormick County.

HISTORY: 1962 Code Section 14-51; 1952 Code Section 14-51; 1942 Code Section 2976; 1932 Code Section 2976; Civ. C. '22 Section 668; Civ. C. '12 Section 588; Civ. C. '02 Section 530; G. S. 404; R. S. 462; (4) 661; (7) 199, 252, 284; 1897 (22) 605; 1898 (22) 896; 1916 (29) 717.



Section 4-3-20. Aiken County.

Aiken County is bounded as follows: on the northwest by Edgefield and Saluda Counties from which it is divided by a straight line commencing at the mouth of Fox's Creek, where it empties into Savannah River, and running thence to where the south branch of Chinquapin Falls Creek (a tributary of the North Edisto River) intersects the Saluda and Lexington line; on the northeast by Lexington County, from which it is divided by said creek to where it empties into the North Fork of the Edisto River and by the said North Fork to where the dividing line between Lexington and Orangeburg Counties (running from Big Beaver Creek to the North Fork of the Edisto) touches said river; on the southeast by Orangeburg and Barnwell Counties, from which it is divided by a straight line established by J. Seth Mixon, deputy surveyor, running by A. J. Weathersbee's old mill to the Savannah River, at a point below the mouth of the Upper Three Runs Creek, said survey having been made under act of Assembly approved March 14 1874; on the southwest by Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-52; 1952 Code Section 14-52; 1942 Code Section 2977; 1932 Code Section 2977; Civ. C. '22 Section 669; Civ. C. '12 Section 589; Civ. C. '02 Section 531; (4) 661, 664; (5) 478, 506; (6) 473; (7) 199, 248, 261, 284; 1868 (14) 695; (15) 649; 1896 (22) 249.



Section 4-3-30. Allendale County.

Allendale County is bounded as follows: beginning at a point in the Savannah River on the South Carolina and Georgia boundary line opposite Steel Landing and running in a northerly direction to a stake at Steel Landing; thence a straight line N. 43° E. about 6.12 miles to a stake at or near the intersection of the Barnwell-Robbins public road with a road leading to Millett; thence S. 73° E. about 5.23 miles to a stake at or near Stinson's Bridge on Lower Three Runs; thence S. 70° E. about 5.50 miles at a stake at or near Goodson's Mill site; thence E. about 4.72 miles to a stake on Well Branch; thence down the run of Well Branch to the Salkehatchie River; thence down the Salkehatchie River to its intersection with the Bamberg-Colleton County line; thence southwesterly along a continuation of said Bamberg-Colleton County line to its intersection with the eastern edge of the right of way of the Seaboard Air Line Railway; thence in a southerly direction along said eastern edge of said railway right of way to a stake eight miles and 200 feet from the Hampton County courthouse; thence in a westerly direction to the confluence of Beach Branch with the Coosawhatchie River; thence up the run of said Beach Branch to its intersection with the eastern edge of the right of way of the Southern Railway Company; thence southerly along said eastern edge of said right of way 3.78 miles to a stake; thence S. 49 1/2 ° W. 1.68 miles to the junction of the Hudson Ferry Road and the Sisters Ferry Road; thence southerly along the south side of the said Hudson Ferry Road to a stake about one-half mile above Long Creek Bridge; thence in a straight line S. 71° W. about 1.75 miles to a stake on the east side of the River Road about one-fourth mile north of Long Creek Bridge on said River Road; thence in a straight line S. 55° W. 10104 feet to a stake between an ironwood tree and a small branch; thence west 3306 feet to a stake on the east side of the Savannah River; thence continuing west to a point in the Savannah River on the South Carolina-Georgia State line; thence northerly along said South Carolina-Georgia State line to the point of beginning.

HISTORY: 1962 Code Section 14-53; 1952 Code Section 14-53; 1942 Code Section 2978; 1932 Code Section 2978; Civ. C. '22 Section 670; 1919 (31) 5.



Section 4-3-40. Anderson County.

Anderson County is bounded as follows: on the northwest and north by Oconee and Pickens Counties, from which it is divided by a line commencing at the mouth of Cane Creek, on Tugaloo River and running thence to the point where Eighteen Mile Creek is crossed by the road leading from Pendleton to Hagood's Store, thence to the mouth of George's Creek, on the Saluda River; on the northeast and east by Greenville County, from which it is separated by the Saluda River; on the southeast by Abbeville County, from which it is divided by a line drawn from a marked black gum on the east bank of the Savannah River, at the foot of Grape Shoals, to a willow oak, marked "A. & P.," on the south side of the Saluda River; on the southwest by the state of Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-54; 1952 Code Section 14-54; 1942 Code Section 2979; 1932 Code Section 2979; Civ. C. '22 Section 671; Civ. C. '12 Section 590; Civ. C. '02 Section 532; G. S. 406; R. S. 464; (1) 196; (6) 39, 289, 341; (7) 261.



Section 4-3-50. Bamberg County.

Bamberg County is bounded as follows: beginning at a point in the middle of the stream of the Salkehatchie River, where George's Creek enters said river, and running due north up said stream by Rush's Mill to a gum tree one and one-fourth miles above Rush's Mill; thence due north to a point in the middle of the stream of South Edisto River; thence down the middle of the stream of said river to where it enters into the Edisto River; thence down the middle of the latter river to the point where the same is intersected by the old district line, dividing the old county of Barnwell from the county of Colleton; thence along said dividing line to the corner of Colleton County; thence S. 30° E. 31.50 chains to a stake on ditch; thence S. 24° 50' E. 4.50 chains to a stake by ditch; thence S. 64° 25' E. 6 chains to a stake on road; thence S. 17° 50' E. 40 chains to a stake; thence S. 72° E. 62 links to a chain; thence S. 8° 5' W. 27.59 chains to a stake on road passing between property now or formerly owned by D. N. Linder and H. B. Linder; thence S. 1° W. 18.50 chains to a stake in edge of pond passing through property now or formerly owned by H. B. Linder; thence following the run of the branch to a large gum marked XIII; thence S. 82° E. 10 chains to corner stake between land now or formerly owned by James Barnes and Isham Padgett; thence S. 64° E. 24 chains to a stake marked XIII at Branchville-Lodge Road; thence S. 39.25° E. 14 chains to gum marked XIII at edge of small pond; thence S. 34° E. 17.60 chains to a corner in stream of Little Swamp; thence following down the run of Little Swamp, following it in its devious courses across the Smoak-Bamberg Road and Mauldin Railroad to stake marked XIII in midstream; thence S. 82 1/2 ° W. 443.18 chains following old ditch line to stake marked XIII in midstream of Little Salkehatchie River; thence up the same river, following in its devious courses across the Mauldin Railroad and Lodge Dirt Road to gum in midstream marked XIII; thence with the meanderings of Little Salkehatchie River to a point on the Bamberg-Colleton line; thence with the old district line, hereinbefore mentioned, to the Big Salkehatchie River; thence in a northwesterly direction with the Big Salkehatchie to the beginning corner.

HISTORY: 1962 Code Section 14-55; 1952 Code Section 14-55; 1942 Code Section 2980; 1932 Code Section 2980; Civ. C. '22 Section 672; Civ. C. '12 Section 591; Civ. C. '02 Section 533; 1897 (22) 580; 1920 (31) 773.



Section 4-3-60. Barnwell County.

Barnwell County is bounded as follows: on the northwest by Aiken County, from which it is divided by a line beginning at the point upon the Savannah River, below the mouth of the Upper Three Runs Creek, as established by the survey of J. Seth Mixon, under act approved March 14 1874, and following said line to A. J. Weathersbee's old mill, then to the South Edisto River, in the direction of the point on the North Edisto River (mouth of Cedar Branch), where the line between Orangeburg and Lexington Counties, drawn from Big Beaver Creek, touches said river; on the northeast by Orangeburg County, from which it is separated by the South Edisto River as far down as the northeast corner of Bamberg County; on the east by the line separating it from Bamberg County; on the southeast by Allendale County; and on the southwest by the state of Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-56; 1952 Code Section 14-56; 1942 Code Section 2981; 1932 Code Section 2981; Civ. C. '22 Section 672; Civ. C. '12 Section 591; Civ. C. '02 Section 534; G. S. 407; R. S. 465; (4) 664; (7) 199, 284; 1868 (14) 695; (15) 649; 1897 (22) 580; 1919 (31) 5.



Section 4-3-70. Beaufort County.

Beaufort County is bounded as follows: by a line originating at a point at latitude 32° 29' 06.078" N, longitude 80° 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence westward from said point following the center line of the Coosaw River to its intersection with the center line of the Combahee River; thence northwestward following the center line of the Combahee River to its intersection with the center line of the railroad track of CSX Corporation; thence southwestward following the center line of said railroad track to its intersection with the center line of the Pocotaligo River; thence southeastward following the center line of the Pocotaligo River to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of Boyd Creek; thence westward following the center line of Boyd Creek to its intersection with the center line of Coles Creek; thence by its various courses following the center line of Coles Creek to its intersection with a straight line having a true azimuth of 15° (bearing of N 15° E) extending from a point at latitude 32° 27' 01.235" N, longitude 80° 50' 30.835" W (North American Datum 1983) on Belia Point on the south side of Coles Creek; thence southwestward following said line to said point; thence southwestward following a straight line from said point to the center line of Euhaw Creek opposite Bolon Hall; thence following the center line of Euhaw Creek to its intersection with the center line of Hazzard Creek; thence following the center line of Hazzard Creek and through the nearest waterways following their center lines to a point on Manigaults Neck where the land line dividing the land now or formerly owned by the Chelsea Club from the land now or formerly owned by Fripp intersect the center line of said creek or waterway; thence following said land line to its intersection with the Fripp public road; thence following the Jasper County side of the said Fripp public road to its intersection with the Hazel road; thence westward following the Jasper County side of said Hazel road to its intersection with a public road at or near Hazel Episcopal Church; thence westward following the Jasper County side of said public road to its intersection with the Charleston and Savannah turnpike; thence following the Jasper County side of the said turnpike to a point opposite its intersection with the southern boundary line of the land now or formerly owned by the Okeetee Club; thence across said road to said boundary line; thence westward following said line to the center line of the New River; thence southeastward following the center line of the New River to a point at latitude 32° 04' 47.542" N, longitude 80° 52' 44.958" W (North American Datum 1983) at the mouth of the New River; thence southeastward on a true azimuth of 135° (bearing of S 45° E) to the seaward boundary of South Carolina and Georgia; thence eastward along the seaward boundary of South Carolina and Georgia to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 115° 30' (bearing of S 64° 30' E) extending from a point at latitude 32° 29' 06.078" N, longitude 80° 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of the Coosaw River, the point of origin.

HISTORY: 1962 Code Section 14-57; 1952 Code Section 14-57; 1942 Code Section 2982; 1932 Code Section 2982; Civ. C. '22 Section 674; Civ. C. '12 Section 593; Civ. C. '02 Section 535; G. S. 408; R. S. 466; (7) 199, 251, 484; 1878 (16) 375; 1912 (27) 827; 1916 (29) 754; 1950 (46) 2332; 1992 Act No. 302, Section 2, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Beaufort County.



Section 4-3-80. Berkeley County.

Berkeley County is bounded as follows: northeastwardly and north by the Santee River, separating it from the counties of Georgetown, Williamsburg and Clarendon; northwestwardly by Orangeburg County; southwestwardly by Dorchester County; southwestwardly and southeastwardly by Charleston County. And said Berkeley County shall include within its limits the whole of the subdivision formerly known as the Parishes of St. John, Berkeley, St. Stephen, St. Thomas and St. Dennis, and parts of the subdivisions formerly known as St. James Goose Creek, St. James Santee and St. Andrews; provided, that the county lines of Berkeley County and of Orangeburg County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to and incorporate within said Orangeburg County all of that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at a point located on Four Holes Swamp at the intersection of the boundary lines of Orangeburg, Dorchester and Berkeley Counties, and extending in a southeasterly direction, along Four Holes Swamp, the same being the boundary between Dorchester and Berkeley Counties, to a large cypress which stands at the confluence of Four Holes and Dean Swamps, at the upper part of Turkey Lake; thence up and along the run of Dean Swamp as it meanders to a point where Dean Swamp and Black Creek unite; thence up Black Creek to the point where Big Black Creek and Little Black Creek unite; thence up Little Black Creek to the point where the "new road" crosses said Little Black Creek; thence northerly up the "new road" to the Monck's Corner Public Road, near Mark Richardson's place; thence N. 10 chains to a pine; then N. 14° E. 38 chains to a stake; thence S. 37° 15' E. 49 chains to a stake; thence E. 9.70 chains to a stake; thence N. 39.50 chains to a stake; thence N. 87° E. 34 chains and 10 links; thence N. 54.50 chains to a stake; thence N. 1° 30' W. 18 chains and 60 links to a stake; thence N. 30° W. 31 chains to a stake; thence N. 8° W. 11 chains to a cypress at the River Road and Rock Creek Bridge; thence northeast along Rock Creek to where Rock Creek empties into the Santee River; thence up the Santee River to the mouth of Eutaw Creek, where the Orangeburg and Berkeley lines connect; thence southwest along the boundary line between Orangeburg and Berkeley Counties to the point of beginning, less the following territory transferred to Charleston County by act of the General Assembly approved February 28 1921, to wit: the county lines of Berkeley County and of Charleston County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to incorporate within said Charleston County, all that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at the intersection of the present line between Charleston County and Berkeley County with the western line of the right of way of Atlantic Coast Line Railroad, and running thence northwardly with the western line of said right of way to its intersection with the run of Goose Creek; thence with the run of Goose Creek in a westerly direction to its intersection with the eastern boundary of Elms Tract, now owned by Goose Creek Land Company; thence northwardly along the eastern boundary of said tract to its intersection with the southern line of the Ladson Road; thence westwardly with the southern line of said Ladson Road to its intersection with the eastern line of the Blue House Road; thence on a bearing N. 50° 20' W. to the southeast corner of Dorchester County; thence with the run of Saw Mill Branch westwardly to a point in Dorchester County line 59 chains west of the western right-of-way line of the Southern Railway; thence S. 44° 30' E. along the Dorchester County line 638 chains to a corner; thence S. 19° 30' W. along the Dorchester County line 247 chains to the mouth of Saw Pit Creek; thence on a bearing N. 79° 50' E. 396 chains to the point of beginning.

HISTORY: 1962 Code Section 14-58; 1952 Code Section 14-58; 1942 Code Section 2983; 1932 Code Section 2983; Civ. C. '22 Section 675; Civ. C. '12 Section 594; Civ. C. '02 Section 536; G. S. 409; R. S. 467; 1893 (21) 561; 1896 (22) 309; 1897 (22) 595; 1921 (32) 184; 1931 (37) 552.



Section 4-3-85. Berkeley County; Charleston County area transferred to Berkeley County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Berkeley County:

All that area, approximately 4.04 acres, now lying in the County of Charleston and identified as a portion of TMS #487-00-00-026 located adjacent to Crowfield Plantation Development and shown on a map prepared by ADC Engineer, Inc., designated as Job #02227 and dated December 4, 2002.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Berkeley County.

(B) Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Berkeley County, it has the same force and effect in Berkeley County that it had in Charleston County and any record not transferred continues in force and effect, and each has the same force and effect in Berkeley County as if it had been transferred and made a record in the proper office in Berkeley County.

HISTORY: 2004 Act No. 244, Section 1, eff May 24, 2004.



Section 4-3-90. Calhoun County.

Calhoun County is bounded as follows: beginning in Lexington County on the Congaree River at a point where the land line between land now or formerly owned by C. M. Cremaretie and land now or formerly owned by Vandy Spears strikes said river and running the land line between said lands (Said Cremaretie land is in and said Spears land is out of Calhoun County) crossing the State Road on this same land line, continuing straight line 125 chains to a pine on the Pine Plain Road, thence S. 21° 50' W. 16.50 chains to pine on same road; thence S. 10° W. 71 chains to a stake on land now or formerly owned by Nina Davis; thence S. 23° E. on said line (Said Davis land is out of and land now or formerly owned by Geiger is in Calhoun County) crossing the Savanay Hunt Creek (Land now or formerly owned by Crawley is out of Calhoun County) at 45 chains to a pine, total distance 103 chains, then S. 11° W. to a dead pine on Pine Plain Road, distance 3 miles, S. 2° E. with road 20 chains, same line 55 chains to Big Sandy Run near the south of Huckabass Mill, continuing to 1 mile, then S. 36.50° W. 35 chains to a pine near Pine Plain Road, S. 29.50° W. said road line, 23.50 chains, dead pine then S. 33° W. 53 chains to pine and stake on Rast land, then S. 9.50° W. 11 chains pine, S. 1° E. straight line to line of land now or formerly owned by Mrs. R. L. Baker, then with said line to a corner near Camp Ground Road, then a straight line to Orangeburg Road near Porterfield Mill, then a direct line to the head of Branham Branch and with said branch to Beaver Creek, then with the Orangeburg and Lexington line southwest to the corner of Caw Caw and Elizabeth townships and with said line southwest to the Joe Amaker old mill on Lime Stone Creek, then N. 45° E. to Little Lime Stone, then with same creek north to Poplar on Robertson Plantation Road, then S. 7.6° E. to the Kennerly Road, crossing the Kennerly Road one-half mile south of the house now or formerly owned by Moody Godwin, continuing the same line crossing the Columbia Road nine miles north of Orangeburg, continuing to the Southern Railway crossing 8.50 miles northeast of Orangeburg courthouse, continuing from said point on Southern Railway to a point on Four Hole Creek marked and designated by an ash tree X and witnessed by maple and gum trees, said line having the following course: S. 49° E. and being about 47,550 feet, thence with the creek to the land formerly owned by Jacob Riley, and with said land line out to State Road near the property formerly owned by Fred Dantzler, down said road to the land corner of said Fred Dantzler property then said Dantzler land line to point on line of land formerly owned by Haigler then said Haigler's land line, the line to public road, Oak X 3 N. near former residence of David Smith, said road the line to a branch southwest of former residence of T. V. Blair then up said branch 40 chains to a stake X 3 N., then northeast across Atlantic Coast Line Railroad to stake 66 feet from center of track, then up the said right of way N. 57.50° W. 120 chains to stake on the Orangeburg Road 66 feet from center of Atlantic Coast Line Railroad track, Orangeburg Road the line to the Monck's Corner Road, then N. 73° E. passing at the north edge of the old Santee Graveyard, continuing to a stake X 3 N., north of C. W. Shumaker's former residence, then S. 67° E. to a stake by road of Capt. George D. Rast's estate land, then N. 79° 45' E. to an oak on the road near Trinity Graveyard, then N. 69° E. to a stake on Two Chop Road by Neighborhood Road, intersecting on land formerly owned by J. A. Johnson, then south Two Chop Road the line to Little Poplar Creek, distance 37 chains, then down the said creek the line to McCord's Ferry Road, said road the line S. 45° E. 209 chains to Hydrick's old mill on Big Poplar Creek, said creek the line to Santee River, up the Santee River to the Congaree River, up the Congaree River to beginning point.

HISTORY: 1962 Code Section 14-59; 1952 Code Section 14-59; 1942 Code Section 2984; 1932 Code Section 2984; Civ. C. '22 Section 676; Civ. C. '12 Section 595; 1908 (25) 1279.



Section 4-3-100. Charleston County.

Charleston County is bounded as follows: by a line originating at a point at latitude 32° 30' 57.711" N, longitude 80° 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence westward from said point following the center lines of Scott Creek and Big Bay Creek; thence northwestward on a straight line extending the center line of Big Bay Creek to a point at latitude 32° 30' 00.676" N and longitude 80° 21' 09.844" W (North American Datum 1983) in the South Edisto River; thence northward from said point following the center lines of the South Edisto River and the Edisto River to the point where the Dorchester County line intersects the center line of the Edisto River; thence eastward following the Dorchester County line to the center line of Secondary State Highway 10-317 or 18-317 (Parker's Ferry Road); thence eastward following the center line of Secondary State Highway 10-317 or 18-317 (Parker's Ferry Road) to its intersection with the center line of Rantowles Creek; thence northward following the center line of Rantowles Creek to its intersection with the Dorchester County line; thence following said line to its intersection with the property of Charles H. P. Duell (Middleton Gardens); thence following the eastern boundary of the property of Charles H. P. Duell (Middleton Gardens) to the ordinary high-water line on the eastern bank of the Ashley River; thence following the ordinary high-water line on the eastern bank of said river to a point on the ordinary high-water line of the eastern bank of the Ashley River 472 ft. west of the point where Sawpit Creek enters the Ashley River; thence from said point on a true bearing of N 22° 38' 39" E along a ditch on the eastern boundary of Archdale Hall subdivision and onward for a total distance of 248.61 chains to a concrete monument marked "CHAS/DOR"; thence on a true bearing of N 42° 15' 31" W to a point of intersection with the property line of Monroe E. and Winifred J. Hartzog; thence northeastward 800 ft. following the property line of Monroe E. and Winifred Hartzog to a point of intersection with the property line of James C. and Mary Palmer; thence southeastward following the property line of James C. and Mary Palmer for 406 ft. ± thence northeastward to a point on the north side of Secondary State Highway S10-1120 (Jamison Road); thence eastward following the northern boundary of Secondary State Highway S10-1120 (Jamison Road) to its intersection with the northwestern boundary of Secondary State Highway S10-76 (Ladson Road); thence following the northwestern boundary of Secondary State Highway S10-76 (Ladson Road) to the intersection of the northwestern boundary of Secondary State Highway S10-76 (Ladson Road) and the southwestern boundary of Secondary State Highway S10-881 (Lincolnville Road); thence northwestward, a distance of 9,700 ft. ± following the southwestern boundary of Secondary State Highway S10-881 (Lincolnville Road) to a point; thence southwestward 5,400 ft. ± to a point; thence northwestward 550 ft. ± to a point; thence southwestward 600 ft. ± to a point; thence northwestward on a true bearing of N 42° 15' 31" W to the center line of Sawmill Branch, 51.1 chains southwest of the southwestern right-of-way line of the Norfolk Southern Corporation (measured in a straight line); thence from this point following the center line of Sawmill Branch to its intersection with the southeastern right-of-way line of Richardson Avenue; thence from this point southeastward along the southeastern right-of-way of Richardson Avenue to its intersection with Owens Road; thence northeastward following the eastern boundaries of Challedon and Meadowbrook subdivisions to a point on the north side of East Third Street North; thence northwestward a distance of 1,200 ft. ± to a point; thence northeastward to a point on the north side of U.S. Highway 78 (5th North); thence southeastward following the northern boundary of U.S. Highway 78 (5th North) to a point; thence southwestward a distance of 325 ft. ± to a point; thence southeastward a distance of 379 ft. ± to a point; thence northeastward a distance of 325 ft. ± to a point on the north side of U.S. Highway 78 (5th North); thence a distance of approximately 760 ft. ± to a point; thence northeastward a distance of 1,500 ft. ± following the property line of the real estate of John Finucan and Maggie F. Peters to a point at which the northeastern corner of Dorchester County intersects with Berkeley and Charleston counties; thence S 50° 20' E to intersection with the eastern right-of-way line of U.S. Highway 78, a distance of 83.9 chains; thence southeastward following the southeastern right-of-way line of U.S. Highway 78 to its intersection with the southern right-of-way line of the S.C. Highway S10-76 (Ladson Road), a distance of 259.1 chains; thence eastward following the southern right-of-way line of S.C. Highway S10-76 (Ladson Road) to its intersection with the eastern boundary of the Elms Tract, now owned by the Goose Creek Land Company; thence southward following the eastern boundary of said tract to its intersection with the center line of Goose Creek; thence eastward following the center line of Goose Creek to its intersection with the western right-of-way line of the CSX Corporation; thence southward following said western right-of-way line to its intersection with the southern right-of-way line of Secondary State Highway S-8-13 (Remount Road); thence eastward by a straight line to its intersection with the center line of Goose Creek at its mouth; thence following a line with a true azimuth of 147° (bearing of S 33° E) to the center line of the Cooper River; thence southward following the center line of the Cooper River to its intersection with the center line of the Wando River as shown on the National Oceanic and Atmospheric Administration, National Ocean Survey chart 11524, 38th edition, dated March 23, 1991; thence northeastward following the center line of the Wando River to its intersection with the center line of Guerin's Creek; thence northeastward following the center line of Guerin's Creek to its intersection with the center line of Secondary State Highway 98 (Guerin Bridge Road); thence northward following the center line of Secondary State Highway 98 (Guerin Bridge Road) to its intersection with the center line of the old Halfway Creek Road; thence northeastward following the center line of the old Halfway Creek Road to its intersection with the center line of Lincoln Road; thence southward following the center line of Lincoln Road to its intersection with the center line of Wambaw Creek; thence eastward following the center line of Wambaw Creek to its intersection with the center line of the South Santee River; thence southeastward following the center line of the South Santee River to a point at latitude 33° 06' 59.743" N, longitude 79° 16' 50.003" W (North American Datum 1983) in the South Santee River; thence southwestward on a straight line to a point at latitude 33° 05' 55.943" N, longitude 79° 17' 42.847" W (North American Datum 1983); thence southeastward on a true azimuth of 145° (bearing of S 35° E) to the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 145° (bearing of S 35° E) extending from a point at 32° 30' 57.711" N, longitude 80° 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of Jeremy Inlet, the point of origin.

HISTORY: 1962 Code Section 14-60; 1952 Code Section 14-60; 1942 Code Section 2985; 1932 Code Section 2985; Civ. C. '22 Section 677; Civ. C. '12 Section 596; Civ. C. '02 Section 537; G. S. 410; R. S. 468; 1893 (21) 561; 1896 (22) 310; 1921 (32) 184; 1931 (37) 552; 1953 (48) 211; 1982 Act No. 407, Section 1; 1992 Act No. 302, Section 3, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Charleston County.



Section 4-3-110. Cherokee County.

Cherokee County is bounded as follows: beginning at the mouth of Brown's Branch and running up branch 76.60 chains to near where G. W. Webster now lives or formerly resided, placing his present or former residence in new county; thence S. 75° W. 66.23 chains to rock N. E. corner lot of property now or formerly owned by Pacolet Manufacturing Company at Brown's old mill; thence N. 63° W. 15.70 with line of said lot to rock; thence S. 45° N. 5.73 to maple; thence same course 87 links to Pacolet River; thence with said river upstream 7.36 to stake on Pacolet; thence N. 16° W. property now or formerly owned by H. L. C. Murphy in old county, property known as Hammett property in new county, Hammett School House near crossroads in old county, property now or formerly owned by Miss Mary Brown in new county, 509.80 chains to stake 1 mile east of town of Cowpens; thence N. 24° W. 64 chains to line of Lime Stone township; thence west with Lime Stone township 80 chains to southwest corner of said township; thence N. 116.80 chains with line of Lime Stone township to mark line running N. 24° W.; thence N. 24° W., leaving property now or formerly owned by Joel Petty and property now or formerly owned by Cleveland Gossett in old county, passing through house now or formerly occupied by J. G. Powell, leaving the property now or formerly owned by Andy Norton in Spartanburg County, also house now or formerly owned by Mrs. Price, placing the house now or formerly belonging to Cash and the house now or formerly owned by Fate Martin in new county, passing through the storeroom now or formerly belonging to Finch Martin, but leaving his present or former dwelling house in old county, leaving properties now or formerly owned by John Walker and Mrs. Cudd in Spartanburg County, 785.65 chains to stake on North Carolina line; thence with said line crossing Broad River, and continuing at the corner of Cherokee township in York County; thence south with east boundary of said township to stake; thence west to corner of said township on King's Creek; thence down King's Creek to middle of Broad River; thence down Broad River to center of river opposite Pacolet River; thence up Pacolet River to opposite Brown's Branch to beginning point, and in addition thereto the following territory containing two square miles transferred from York County by act of the General Assembly, approved February 11 1921, to wit: beginning at a stake in road in State line on top of mountain at Burned Grocery and running thence S. 43.5° W. 224 chains to a large pine at northeast end of Brown Mountain; thence with the Cherokee County line N. 2.5° W. 152 chains to B. O., E. A. Patterson's corner in State line; thence S. 86° E. 165 chains with State line to the beginning corner, containing two square miles.

HISTORY: 1962 Code Section 14-61; 1952 Code Section 14-61; 1942 Code Section 2986; 1932 Code Section 2986; Civ. C. '22 Section 678; Civ. C. '12 Section 597; Civ. C. '02 Section 538; 1897 (22) 588; 1921 (32) 23.



Section 4-3-120. Chester County.

Chester County is bounded as follows: on the north by a line beginning at a hickory tree on the southwest side of the Catawba River about ten chains above the mouth of Ferrill's Creek and running (nearly 80° west) by an old line called and known by the name of the Line of the New Acquisition to an ash and black gum on the bank of Broad River on Robert Elliott's lands; thence down Broad River to the mouth of Sandy River; thence in a direct line to the mouth of Rock Creek on the Catawba River; thence up to the Catawba River to the place of beginning.

HISTORY: 1962 Code Section 14-62; 1952 Code Section 14-62; 1942 Code Section 2987; 1932 Code Section 2987; Civ. C. '22 Section 679; Civ. C. '12 Section 598; Civ. C. '02 Section 539; G. S. 411; R. S. 469; (4) 662; (5) 317; (7) 284.



Section 4-3-130. Chesterfield County.

Chesterfield County is bounded as follows: on the north by the North Carolina line; on the east by Marlboro County from which it is separated by Great Pee Dee River; on the south by Darlington County from which it is divided by Cedar Creek, commencing at its mouth where it enters into the Great Pee Dee, and up said creek to the head of the southernmost branch, and thence by a direct line S. 51° 45' W., to the fork of Lynch's River; on the southwest by Kershaw and Lancaster Counties from which it is separated by Lynch's River.

HISTORY: 1962 Code Section 14-63; 1952 Code Section 14-63; 1942 Code Section 2988; 1932 Code Section 2988; Civ. C. '22 Section 680; Civ. C. '12 Section 599; Civ. C. '02 Section 540; G. S. 412; R. S. 470; (4) 662; (7) 199, 261, 284; (12) 785.



Section 4-3-140. Clarendon County.

Clarendon County is bounded as follows: on the north and northwest by Sumter County, from which it is separated by the following lines: beginning at a corner on the east side of Santee River and running thence N. 76° E. 654 chains to a forked pine corner; thence S. 82° E. 104 chains to a pine corner; thence N. 76° 520 chains to a post on the Vance's Ferry Road; thence N. 77° E. 368 chains and 50 links to a corner on Pocotaligo River; thence N. 34° E. 134 chains and 50 links to a corner; thence N. 55° E. 650 chains and 50 links to a corner in Black River; thence N. 86.5° E. 63 chains to a post on the Salem Road; thence N. 52° E. 200 chains to a black gum corner; thence N. 55° E. 401 chains to a pine corner; thence N. 58.5° E. 135 chains to the eastern side of Dyall's Bay; thence N. 55° E. 15 chains to Mill Bay; thence N. 57.5° E. 94 chains to two sweet gums; thence N. 55° E. 46 chains and 80 links to Wood's Mill; thence by a straight southerly line to Hudson's Mill; thence following the Centennial Road in an easterly direction until it intersects the old dividing line between Clarendon and Williamsburg Counties, said line being the old district line; thence S. 63° 15' W. 98.19 chains to a point on the Cade Road; thence S. 80° 35' W. 49.15 chains to the Lynchburg Road; thence S. 46° W. 330.30 chains to a stake; thence S. 19° 17' E. 159.85 chains to a stake; thence S. 19° 2' E. 110.37 chains to a cypress on Black River where said river intersects the old district line hereinbefore mentioned; thence with the old district line in a southwesterly direction until it intersects the Santee River three fourths of a mile below Gaillard's Island; and on the south and southwest by Santee River, which separates it from Berkeley, Orangeburg and Calhoun Counties, less the following territory containing 93.50 square miles transferred to Sumter County, by act of the General Assembly, approved March 7 1921, to wit: commencing at a point on the Sumter County line and running thence south 1.42 miles to an oak at the intersection of the public road leading from Paxville to Pinewood with the road leading from Paxville to Broadway siding; thence S. 9° 30' E. 1.52 miles to the center of Curtis Mill dam; thence S. 1° 20' E. 2.36 miles to the intersection of the run of Hungary Hall Branch, with the run of Des Champs Branch; thence with the run of Des Champs Branch to the intersection of said run with the public road leading from Panola to Calvary Church; thence S. 78° 2.93 miles to intersection with the line of School District No. 1; thence S. 2° 30' W. 2.49 miles to intersection with the boundary between Big Horn Hickory Elmwood plantation or the intersection with a projection of said boundary line; then S. 39° 4,000 feet; then N. 47° W. 817 feet; then in a southwesterly direction to Santee River; then in a northwesterly direction with the Santee River to a point where the same intersects the Sumter County line; then eastwardly along the Sumter County line to the beginning point.

To above-described area of Clarendon County is to be added, however, that territory transferred from Sumter County by act approved March 11 1922, to wit: all that certain territory or portion formerly of Sumter County, embraced within the following lines and boundaries, to wit: beginning at a point on Santee River 72 feet northwest of the center of the Atlantic Coast Line Railroad running from Sumter to Orangeburg, running N. 46° 50' E. for a distance of 9,521 feet parallel to railroad; thence N. 41° 2' E. for a distance of 5,658 feet to a point 72 feet west of center of railroad; thence N. 16° E. for a distance of 7,257 feet parallel to railroad; thence N. 26° 50' E. for a distance of 8,650 feet to a point 72 feet northwest of railroad; thence S. 87° E. for a distance of 6,864 feet; thence N. 12° 30' E. for a distance of 8,840 feet; thence N. 87° 30' E. for a distance of 5,920 feet; thence S. 15° 30' E. for a distance of 5,430 feet; thence S. 65° W. for a distance of 2,370 feet; thence S. 9° W. for a distance of 3,432 feet; thence N. 85° E. for a distance of 13,200 feet; thence S. 1° 20' E. for a distance of 10,479 feet to the intersection of Hungary Hall Branch and Des Champs Branch; thence up the run of Des Champs Branch in a southwesterly direction to the public road; thence S. 78° W. for a distance of 16,390 feet; thence S. 2° 30' W. for a distance of 13,200 feet; thence S. 39° W. for a distance of 4,000 feet; thence N. 47° W. for a distance of 817 feet; thence S. 42° W. for a distance of 2,248 feet; thence S. 40° W. for a distance of 2,280 feet; thence S. 37° 30' W. for a distance of 13,268 feet to a point on Santee River; thence up Santee River to the beginning point 72 feet northwest of railroad.

HISTORY: 1962 Code Section 14-64; 1952 Code Section 14-64; 1942 Code Section 2989; 1932 Code Section 2989; Civ. C. '22 Section 681; Civ. C. '12 Section 600; Civ. C. '02 Section 541; G. S. 413; R. S. 471; (4) 662; (7) 199, 261; 1853 (12) 416, 611; 1888 (20) 168; 1889 (20) 507, 517; 1914 (28) 612; 1921 (32) 283; 1922 (32) 987.



Section 4-3-150. Colleton County.

Colleton County is bounded as follows: by a line originating at a point where the center line of the Big Salkehatchie River intersects the Bamberg County line; thence northeastward by its various courses following the Bamberg County line to its intersection with the center line of the Edisto River; thence southeastward and eastward following the center line of the Edisto River to its intersection with the center line of the South Edisto River; thence southward by the center line of the South Edisto River to a point at latitude 32° 30' 00.676" N, longitude 80° 21' 09.844" W (North American Datum 1983); thence southeastward from said point following a straight line extending to the center line of Big Bay Creek; thence eastward by the center lines of Big Bay Creek and Scott Creek to a point at latitude 32° 30' 57.711" N, longitude 80° 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence from said point following a line with a true azimuth of 145° (bearing of S 35° E) to the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 115° 30' (bearing of S 64° 30' E) extending from a point at latitude 32° 29' 06.078" N, longitude 80° 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of the Coosaw River; thence westward following the center line of the Coosaw River to its intersection with the center line of the Combahee River; thence northwestward following the center line of the Combahee River to its intersection with the center line of the Big Salkehatchie River; thence northwestward following the center line of the Big Salkehatchie River to a point where said line intersects the Bamberg County line, the point of origin.

HISTORY: 1962 Code Section 14-65; 1952 Code Section 14-65; 1942 Code Section 2990; 1932 Code Section 2990; Civ. C. '22 Section 682; Civ. C. '12 Section 601; Civ. C. '02 Section 542; G. S. 414; R. S. 472; (7) 109, 284; 1897 (22) 580, 595; 1919 (31) 95; 1920 (31) 773; 1953 (48) 211; 1992 Act No. 302, Section 4, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Colleton County.



Section 4-3-160. Repealed by 1992 Act No. 302, Section 14, eff April 8, 1992.

Editor's Note

Former Section 4-3-160 was entitled "Colleton County; Portion of Edisto Beach in Charleston County transferred to Colleton County; transfer of records" and was derived from 1975 (59) 88.



Section 4-3-170. Darlington County.

Darlington County is bounded as follows: on the southwest by Lynch's River and Lee County, beginning at the mouth of Little Lynch's River; thence down Lynch's River a distance of 3 miles near Kelley's Bridge 1/4 of a mile south of said bridge; thence N. 42° E. 3 miles to Ashland Methodist Church; thence N. 22° E. crossing the Chesterfield Road between the property now or formerly owned by J. E. Woodham and the property now or formerly owned by J. W. Gardner 2.62 of a mile to Stuckey's gate on the Old State Road; thence down said road 3/4 of a mile; thence due south 2.62 of a mile to Liberty Hill Church, at the head of Sparrow Swamp; thence down Sparrow Swamp to a point in the Marco Mill Pond near property now or formerly owned by B. A. Howls; thence in Cypress township S. 28° E. 1 1/2 miles to Long Branch; thence up said branch 1/4 of a mile; thence S. 28° E. 1 1/8 miles to Screeches Branch; thence due south 3 miles to the Lamar township line; thence following said line to Lynch's River; thence down said river to Sander's Bridge; thence by an air line running to the point where the Cheraw and Darlington Railroad crosses High Hill Creek; thence down High Hill Creek to its confluence with Black Creek; thence up Black Creek to Muse's Bridge; thence following the direction of a straight line running from Muse's Bridge to Cashua's Ferry until Back Swamp is reached; thence down Back Swamp to Herring Creek; thence down said creek to its confluence with the Great Pee Dee River; thence up the Great Pee Dee to the mouth of Cedar Creek; thence up Cedar Creek and its southernmost branch to the head of the said branch, and thence by direct line S. 51° 45' to the place of beginning.

HISTORY: 1962 Code Section 14-66; 1952 Code Section 14-66; 1942 Code Section 2991; 1932 Code Section 2991; Civ. C. '22 Section 683; Civ. C. '12 Section 602; Civ. C. '02 Section 543; G. S. 415; R. S. 473; (4) 662; (7) 199, 261, 284; 1853 (12) 789; 1888 (20) 168; 1889 (20) 507, 517.



Section 4-3-180. Dillon County.

Dillon County is bounded as follows: beginning at the mouth of Mill Creek where it empties into Big Pee Dee River and in middle of said river at said point; thence up the run of said creek to the bridge on the river road to a stake X 111 N.; thence N. 75° 56' E. 4,395 feet to a stake X 111 N., at the intersection of Gum Swamp and Cud Swamp; thence up the run of Cud Swamp to the public road leading from L. D. Haselden's to Sellers, to a stake near bridge; thence N. 82° 47' E. 3,061 feet along said road to the town limits of Seller's to a stake; thence N. 10° 26' W. 3,496.5 feet to a stake X; thence N. 87° 43' E. 2,100 feet to a stake X; thence N. 53° 22' E. 1,335 feet to a stake X; thence S. 56° 32' E. 1,107 feet to a stake X; thence N. 82° 30' E. 11,801 feet to a stake; thence N. 69° 40' E. 5,678 feet to an iron stake west side of the Marion and Latta public road near the property now or formerly owned by David Watson; thence N. 88° 30' E. 2,305 feet to an iron stake of the public highway leading from Latta towards Marion, South Carolina, on the old Bryant place, the said roads being the ones heretofore referred to in the original petition setting forth the boundary lines of the proposed new county; thence S. 89° 10' E. 6,940 feet to a stake X; thence S. 68° 72' E. 4,920 feet to a stake X; thence S. 60° 10' E. 20,545 feet to a stake X at east side of railroad; thence N. 51° 37' E. 4,242 feet to its intersection with Buck Swamp; thence down the run of Buck Swamp with its various courses and distances to its junction with Little Pee Dee River; thence a straight line N. 48° 40' E. 17,300 feet to a stake X 111 N.; thence a straight line S. 44° 48' E. 18,924 feet to a cypress tree X 3 N. at the junction of Ash Pole Swamp and Lumber River; thence along the Lumber River to the North and South Carolina State line; thence along the North and South Carolina State line to the point where it intersects the line between Dillon and Marlboro Counties; thence along said line to the median line of the Great Pee Dee River; thence down the median line of said river to the beginning corner.

HISTORY: 1962 Code Section 14-67; 1952 Code Section 14-67; 1942 Code Section 2992; 1932 Code Section 2992; Civ. C. '22 Section 684; Civ. C. '12 Section 603; 1909 (26) 863.



Section 4-3-190. Dillon County; creation of Huggins township.

All of that area of what is presently known as Manning township lying south of Maple Swamp, extending from the Little Pee Dee River to the intersection with the Atlantic Coast Line Railroad and thence along the right of way of the railroad to Bethea township is hereby created a township to be known as Huggins.

HISTORY: 1962 Code Section 14-67.1; 1961 (52) 583.



Section 4-3-200. Dorchester County.

Dorchester County is composed of all that territory formerly a portion of Colleton County comprised in the townships of George, Koger, Carn, Burns, Givhans, Dorchester and that part of Collins township formerly in said county of Colleton lying north of the public road leading from Parker's Ferry, upon the Edisto River, to a public landing known as Lowndes' Landing, upon Rantowles Creek, and all that portion formerly of Berkeley County included within the following lines, to wit: from the intersection of the county line between Colleton and Berkeley Counties with the run of Four Holes Creek a straight line to a point upon Saw Mill Branch one mile northeast of the Southern Railway; thence along said branch to the former Colleton County line, and thence back to the starting point along the former line of division between Colleton and Berkeley Counties. And is bounded northeast by Berkeley County, from which it is separated by the Four Holes Swamp from the intersection of said swamp with the old district line (drawn from Nelson's Ferry, on the Santee River, to Matthews' Bluff, on Savannah River) to the intersection of the run of said swamp with the old county line between Colleton and Berkeley Counties; and by a straight line running thence to a point upon Saw Mill Branch one mile northeast of the South Carolina and Georgia Railroad, and thence along said branch to the old division line between Colleton and Berkeley Counties; and thence by said old division line to the point where said line intersects the division line between Charleston and Berkeley Counties; on the southeast by Charleston County, from which it is separated by the old division line between Charleston and Colleton Counties to Lowndes' Landing, on Rantowles Creek; southwest by Colleton County, from which it is separated by the public road leading from Lowndes' Landing, on Rantowles Creek, to Parker's Ferry, on Edisto River; and thence by the said river to the intersection of said river with the old district line down from Nelson's Ferry, on Matthews' Bluff; and on the northwest and northeast by Orangeburg County, from which it is separated by said last-mentioned district line.

HISTORY: 1962 Code Section 14-68; 1952 Code Section 14-68; 1942 Code Section 2993; 1932 Code Section 2993; Civ. C. '22 Section 685; Civ. C. '12 Section 604; Civ. C. '02 Section 544; 1897 (22) 595.



Section 4-3-210. Dorchester County; portion of Lincolnville area in Charleston County transferred to Dorchester County.

That portion of the Lincolnville area in Charleston County which was the subject of an election held March 14 1967, by the commissioners of election for Charleston County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Dorchester County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by Dorchester County, the county to which the area is transferred.

HISTORY: 1962 Code Section 14-68.1; 1967 (55) 316.



Section 4-3-220. Dorchester County; additional area of Charleston County transferred to Dorchester County.

That portion of Charleston County which was the subject of an election held October 29 1968 by the commissioners of election of Charleston County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Dorchester County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by the county to which the area is transferred.

HISTORY: 1962 Code Section 14-68.2; 1969 (56) 54.



Section 4-3-230. Dorchester County; additional area of Charleston County transferred to Dorchester County; designation of area.

The portion of Charleston County described below is hereby annexed to and made a part of Dorchester County:

Beginning at a stake on what was the Berkeley-Charleston County line, what is now the Berkeley-Dorchester County line, and running in a southwesterly direction for a distance of four thousand one hundred thirty-two and twenty-two hundredths feet along what is now Charleston County to a stake on what is commonly known as the Owens Road, the old Dorchester-Charleston County line; thence, running in a Northwesterly direction for a distance of nine hundred twenty feet along said Owens Road and Dorchester County to the center of the run of what is commonly known as Sawmill Branch, the old Charleston-Dorchester County boundary line; thence, running along said Sawmill Branch in a northeasterly direction to the old Berkeley-Dorchester-Charleston County lines; thence, running in a southeasterly direction for a distance of eight hundred seventy-nine and five-tenths feet along the old Berkeley-Charleston County line, now the Berkeley-Dorchester County line to the stake designated "B" on a plat of J.N. Frank, surveyor, dated 12 August, 1968.

HISTORY: 1962 Code Section 14-68.3; 1969 (56) 53.



Section 4-3-231. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that tract of land now situate and lying in Charleston County, being a portion of property formerly known as "Middleton Tract" and more commonly known as "Middleton Place", said tract containing 1,085 acres more or less and constituting the southernmost portion of Middleton Place to the west of South Carolina Highway 61 and more particularly shown on the tax maps of Charleston County as T.M.S. Number 301-001 and also shown on a plat recorded in the office of the Clerk of Court for Dorchester County in Plat Book 21, at page 42, and in the R.M.C. office for Charleston County in Plat Book AC, at page 144; and

All that tract of land now situate and lying in Charleston County, being a portion of property formerly known as "Middleton Tract" and more commonly known as "Middleton Place", said tract containing 130 acres, more or less, of highland and 49 acres, more or less, of marshland, and constituting the southernmost portion of Middleton Place to the east of South Carolina Highway 61 and more particularly shown on the tax maps of Charleston County as T.M.S. Number 364-011 and also shown on a plat recorded in the office of the Clerk of Court for Dorchester County in Plat Book 21, at page 42 and in the R.M.C. office for Charleston County in Plat Book AC, at page 144.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 295; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 4-3-232. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that area now situate, lying and being in the County of Charleston beginning at a point on the southern right-of-way of S. C. 881 (the point of beginning), thence southeast for a distance of 9,700 feet ± along the right-of-way of S. C. 881 to a point which is on the right-of-way of S. C. 881 and Highway 78 that is better known as Ladson Road, thence southwest along the right-of-way of Ladson Road 8,000 ± to a point which is on the right-of-way of Ladson Road and Highway 1120 that is better known as Jamison Road, thence northwest along the right-of-way of Jamison Road 2,700 feet ± to a point which is on the northern right-of-way of Jamison Road, thence southwest 50 feet ± to a point which is on the southern right-of-way of Jamison Road, thence southwest 180 feet ± to a point, thence southwest 130 feet ± to a point, thence northwest 370 feet ± to a point, thence southwest 800 feet ± to a point which is on the Charleston-Dorchester County line, thence northwest along the Charleston and Dorchester County Line 2,200 feet ± to a point which is on the southern right-of-way of Jamison Road, thence northwest along the Charleston and Dorchester County Line 50 feet ± to a point which is on the northern right-of-way of Jamison Road, thence northwest 600 feet ± along the Charleston-Dorchester County Line to a point, thence southeast 550 feet ± to a point, thence northeast 5,400 feet ± to a point which is the point of the beginning; which area is more specifically shown on that certain PLAT, of a 855.61 ACRE TRACT LOCATED IN CHARLESTON COUNTY, SOUTH CAROLINA BEING CONSIDERED FOR ANNEXATION INTO DORCHESTER COUNTY, S. C. DATE: 4 Aug. '76, Scale 1" -600' , W. E. Gilbert & Associates Inc., Engineers, Greenwood, South Carolina, as certified to by W. E. Gilbert, S. C. Reg. L. S. No. 4387, Greenwood, South Carolina, R. K. Leake, S. C. Reg. L. S. No. 2946 and J. B. Hudson, S. C. Reg. L. S. No. 4036, McCormick, South Carolina as boundary commissioners which plat is on file in the offices of the Clerks of Court of Charleston and Dorchester Counties with reference thereto being had for a more full and complete description.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 296.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 4-3-233. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that area now situate and lying in Charleston County commencing at a point on the Northeast side of U. S. Highway No. 78 (also known as Fifth North Street) - which said point is on the present Dorchester-Charleston county line, and proceeding along the present Dorchester-Charleston county line in a northeasterly direction for a distance of approximately two thousand five hundred (2500) feet to the intersection of said Dorchester-Charleston county line with the Berkeley-Charleston county line; thence in a southeasterly direction along the Berkeley-Charleston county line, approximately eighteen hundred (1800) feet to the northeast corner of the property owned by John Finucan and Magie F. Peters; thence in a southwesterly direction along the property line of the real estate of John Finucan and Magie F. Peters, a distance of approximately fifteen hundred (1500) feet to a point on the northeast side of U. S. Highway No. 78 (also known as Fifth North Street); thence in a westerly direction along the northeast side of said U. S. Highway No. 78 (also known as Fifth North Street) for a distance of approximately seven hundred and sixty (760) feet to the southwest corner of the real estate of the said John Finucan and Magie F. Peters; thence in a southerly direction across said U. S. Highway No. 78 (also known as Fifth North Street) to the northeast corner of lot owned by W. C. Cumbee; thence along the southeastern line of the said lot of W. C. Cumbee, two hundred fifty-eight and five/tenths (258.5) feet to a point; thence northwest along the property of the said W. C. Cumbee and David H. Smith, a distance of three hundred seventy-nine (379) feet to the southwestern corner of a lot owned by David H. Smith, thence northeast along the property of David H. Smith, a distance of approximately three hundred and twenty-five (325) feet to a point on the northeastern side of said U. S. Highway No. 78 (also known as Fifth North Street); thence west along the northeast side of said U. S. Highway No. 78 (also known as Fifth North Street) to the point of beginning.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 297.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 4-3-234. Dorchester County; additional area of Charleston County transferred to Dorchester County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Dorchester County:

All that area beginning at an iron bar 248.50 feet from the northeastern intersection of rights-of-way of Garbon Street (S-18-847) and West Boundary Street (S-10-2396), on a bearing of N 46°-15'-31" W, being the southwestern corner of a parcel of land described as Tract 6, a 30.12 acre parcel, the point of beginning; thence N 46°-15'-31" W along the northern edge of the right-of-way of West Boundary Street for a distance of 1600.00 feet to a point, the southwestern corner of Tract 7; thence N 34°-23'-49" W for a distance of 800.00 feet to a point, the common property corner of Tracts 4, 6, and 7; thence N 34°-23'-49" W for a distance of 772.34 feet to a point, the common property corner of Tracts 3, 4, and 7; thence N 53°-03'-47" E for a distance of 1000.00 feet to a point, the southeastern corner of Tract 3; thence N 53°-03'-47" E for a distance of 673.35 feet to a point, the northeastern corner of Tract 8; thence S 38°-30'-29" E for a distance of 433.69 feet to a point; thence S 48°-10'-31" W for a distance of 61.18 feet to a point; thence S 38°-30'-29" E for a distance of 927.24 feet to a point, the western intersection of rights-of-way of West Boundary Street and West Boundary Street, the southeastern corner of Tract 8; thence S 38°-30' -29" E for a distance of ± 55 feet to a point, the southern edge of the right-of-way of West Boundary Street; thence S 46°-15'-31" W along the southern edge of the right-of-way of West Boundary Street for a distance of ± 3,332 feet to a point; thence N 23°-50'-11" W for a distance of ± 55 feet to a point, the southwestern corner of Tract 6, to the point of beginning.

Said tract measures and contains 60.94 acres of land, more or less, and is more clearly shown on a plat by Robert David Branton dated October 1, 1993, and recorded in plat book CN, page 188 at the RMC office of Charleston County, South Carolina.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Dorchester County.

(B) Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Dorchester County, it has the same force and effect in Dorchester County that it had in Charleston County and any record not transferred shall continue in force and effect, and each has the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 2000 Act No. 310, Section 1, eff May 30, 2000.



Section 4-3-235. Dorchester County; additional area of Charleston County transferred to Dorchester County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Dorchester County:

All that area, approximately 30.12 acres, now lying in the County of Charleston and identified as TMS #379-00-00-064 and is Tract 6, a portion of Gahagan Plantation, and shown on a map prepared by Cornerstone Surveying & Engineering, Incorporated, designated as project #04069 and dated October 1, 1993.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Dorchester County.

(B) Upon application, the clerk of court, register of mesne conveyances, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Dorchester County, it has the same force and effect in Dorchester County that it had in Charleston County and any record not transferred continues in force and effect, and each has the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 2004 Act No. 255, Section 1, eff June 15, 2004.



Section 4-3-236. Portion of Charleston County transferred to Dorchester County.

(A) The following described portion of Charleston County is transferred and annexed to Dorchester County:

All that tract of land containing 50.61 acres and bounded on the west and north by property of Charles H. P. Duell, on the east by property of W. O. Hanahan, and on the south by South Carolina Highway #61, all as shown on a plat entitled "A Plat of a Tract owned by Charles H. P. Duell Showing Present and Proposed Dorchester-Charleston County line, St. Andrew's Parish, Charleston County, South Carolina" dated February 11, 1984, by William C. Boineau, Thomas G. McLeod, and Robert J. Sample, copies of which are filed with the Secretary of State of South Carolina and with the Clerk of Court of Charleston County and with the Clerk of Court of Dorchester County.

The above-described 50.61 acre tract of land abuts, bounds and measures, according to said plat, as follows:

Beginning at an iron marker at the intersection of the present Charleston County-Dorchester County line with the northern right-of-way line of South Carolina Highway #61 (which point is designated "A" on said plat) as the point of beginning and continuing thence in a southeasterly direction along the northern right-of-way line of South Carolina Highway #61, a distance of 511.83 feet to a point on the northern right-of-way line of South Carolina Highway #61 designated "1" on said plat; and continuing thence north 17 degrees, 0 minutes, 0 seconds east, a distance of 2,827.59 feet to a concrete marker at a point marked "H" on said plat; and continuing thence south 63 degrees, 35 minutes, 0 seconds west, a distance of 279.61 feet to a point designated "G" on said plat; and continuing thence south 76 degrees, 47 minutes, 3 seconds west, a distance of 564.77 feet to a point designated "F" on said plat; and continuing thence north 52 degrees, 53 minutes, 54 seconds west, a distance of 370.90 feet to an iron marker designated "E" on said plat; and continuing thence south 10 degrees, 32 minutes, 1 second west, a distance of 515.61 feet to an Old 30" Pine Stump designated by the letter "D" on said plat; and continuing thence south 3 degrees, 43 minutes, 24 seconds west, a distance of 589.80 feet to an iron marker designated by the letter "C" on said plat; and continuing thence south 16 degrees, 29 minutes, 12 seconds west, a distance of 361.70 feet to an iron marker designated by the letter "B" on said plat and continuing thence south 11 degrees, 40 minutes, 0 seconds west, a distance of 1,019.58 feet to an iron marker on the northern right-of-way line of South Carolina Highway #61 designated by the letter "A" on the said plat and being the point of beginning.

(B) Upon application, the clerk of court, register of mesne conveyances, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when the certified copy is filed or recorded in the proper office of Dorchester County, it shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

(C) Dorchester County shall assume the proper proportion of the existing Charleston County indebtedness of the area transferred pursuant to the provisions of subsection (A) of this section, which is $219.06.

HISTORY: 1985 Act No. 267, Sections 1-3, eff June 28, 1985.

Code Commissioner's Note

This section was codified in 2016 at the direction of the Code Commissioner. In (C), the reference to "Section 1 of this act" was changed to "subsection (A) of this section,".



Section 4-3-240. Edgefield County.

Edgefield County is bounded as follows: on the north and northeast by Greenwood and Saluda Counties; on the southeast by Aiken County; on the south and southwest by the Savannah River, which separates it from Georgia and McCormick County, which latter county is separated from Edgefield County by a line beginning on the Greenwood-Edgefield County line more particularly described in the boundaries of McCormick County, and running in a westerly direction to a stake about 1/4 of a mile west of the old White place; thence in a straight line S. 13° E. 10,978 feet to a stake; thence S. 77° W. 3,750 feet to a stake; thence S. 13° E. 8,522 feet to a pine; thence S. 35° 45' E. 20,400 feet to Cochran's Bridge, on Turkey Creek; thence S. 26° 30' E. 1,680 feet to a point where a branch crosses a public road; thence S. 59° 30' W. 27,908 feet to the run of Big Stevens' Creek; thence down the run of Big Stevens' Creek to a stake; thence S. 50° W. 22,828 feet to the South Carolina-Georgia line in the Savannah River, and in addition the following territory transferred from McCormick County by act of the General Assembly, approved February 9 1921, to wit: beginning on the McCormick and Edgefield County line at Moultrie's Mill Branch on Turkey Creek; thence down the run of Turkey Creek to its intersection with Stephen's Creek; thence down the run of Stephen's Creek to the Edgefield and McCormick County line; thence to Edgefield and McCormick County line N. 59° 45' E. 27,908 feet to a corner at the intersection of a public road with a branch of Beaver Creek; thence with the Edgefield and McCormick County line N. 26° 15' W. 16,800 feet to the beginning, less the following territory transferred to McCormick County by act of the General Assembly, approved February 11 1921, to wit: all of that certain territory or portion of Edgefield County embraced within the following lines and boundaries, to wit: beginning at a cottonwood tree on the west bank of Stephen's Creek; thence to Edgefield and McCormick County line and the South Carolina and Georgia State line of the Savannah River; thence the South Carolina and Georgia State line on the Savannah River to old Furry's Ferry; thence a straight line N. 24° E. to a stake X 3 N. on the west bank of Stephen's Creek to the beginning point.

HISTORY: 1962 Code Section 14-69; 1952 Code Section 14-69; 1942 Code Section 2994; 1932 Code Section 2994; Civ. C. '22 Section 686; Civ. C. '12 Section 605; Civ. C. '02 Section 545; G. S. 416; R. S. 474; (4) 661; (6) 463; (7) 196; 1870 (14) 695; 1896 (22) 248; 1898 (22) 604, 896; 1916 (29) 717; 1921 (32) 6, 34.



Section 4-3-250. Fairfield County.

Fairfield County is bounded as follows: on the north by Chester County from which it is divided by a line from the mouth of Rocky Creek on the Catawba River to the mouth of Sandy River on Broad River; on the west and southwest by Broad River by which it is separated from the counties of Union, Newberry and Lexington; on the south by Richland County from which it is separated by Little River from its mouth up to a point about one-half mile above the plantation now or formerly owned by Mr. Shaffer (one mile above the mouth of Shaffer's Creek) and the line running from thence in a direct course to new corner on the Fairfield-Richland line where it crosses the median line of Cedar Creek; thence up the median line of Cedar Creek with its various sources to Simmons' Creek; thence up the median line of Simmons' Creek to a point marked X 3 N. on the bank of Simmons' Fork on Cedar Creek; thence N. 72° 10' E. 23,800 feet to a stake on the Ridgeway-Blythewood Road; thence N. 82° 20' E. 41,338 feet to a stake on the dividing line between Fairfield and Kershaw Counties; on the east by the counties of Kershaw and Lancaster from which it is separated by a line drawn from the last-named point in a northeasterly direction to Wateree River where Cornell's Creek enters it; thence by the Wateree and Catawba Rivers as high as the mouth of Rocky Creek.

HISTORY: 1962 Code Section 14-70; 1952 Code Section 14-71; 1942 Code Section 2995; 1932 Code Section 2995; Civ. C. '22 Section 687; Civ. C. '12 Section 606; Civ. C. '02 Section 546; G. S. 417; R. S. 475; (4) 662; (5) 317; (7) 199, 284; 1913 (28) 117.



Section 4-3-260. Florence County.

Florence County is bounded as follows: by a line beginning at Sanders' Bridge on Lynch's River running in an air line to a point where the Cheraw and Darlington Railroad crosses High Hill Creek; thence down High Hill Creek to its confluence with Black Creek; thence up Black Creek to Muse's Bridge; thence following the direction of a straight line running from Muse's Bridge to Cashua's Ferry to Back Swamp; thence down Back Swamp to Herring Creek; thence down said creek to its confluence with the Great Pee Dee River; thence following the Great Pee Dee River down to its intersection with Lynch's River; thence following said river up to a point and above Anderson's Bridge; thence in a straight line westward to the Williamsburg and Clarendon County line so as to embrace twenty-eight square miles of the territory of Williamsburg County; thence following said Clarendon and Williamsburg County line in a southwesterly direction to its intersection with what is known as the Centennial Road; thence following said Centennial Road in a westerly direction to Hudson's Mill; thence running in a northerly direction to a point on the Clarendon and Sumter County line at Wood's Mill; thence following the Clarendon and Sumter County line in a northeast direction to Lynch's River; thence following said river up to Sanders' Bridge to the beginning corner. Florence County also embraces the following described sections cut off from Williamsburg County and incorporated within the county of Florence, as follows, to wit: all that portion of Lee and Lake townships as appears from plat made by E. J. Smith, surveyor, dated November 28 1903, beginning at a point one mile south of Anderson's Bridge on Lynch's River and then running in a westerly direction through portions of Lee and Lake townships in said county of Williamsburg to the line separating the county of Williamsburg from Mott's township in the county of Florence and also that portion of Williamsburg County annexed to Florence County pursuant to an act of the General Assembly of South Carolina, approved February 16 1912, and appearing as act No. 456, at page 817 of the acts of 1912, vol. 27 of the statutes at large, and described as follows: commencing at a point where the center of Lynch's Lake Swamp intersects the present Florence County line and following said Florence County line N. 16° 45' E. 26,000 feet to Cathold Landing and following in an easterly direction the run of the branch crossing Lynch's River and down the middle of said run to the point where the middle of Lynch's Lake Swamp intersects the middle of the run of Lynch's River; and thence up said middle of Lynch's Lake Swamp to point of beginning according to map made in February 1911 by R. M. Cantey and Joseph Palmer, surveyors, and filed in the office of the clerk of court for Florence County and in addition the following territory containing 45.3 square miles, transferred from Williamsburg County by act of the General Assembly approved March 4 1921, to wit: beginning at a point in the road leading to Lee's Cross Roads where the same crosses Lynch's Creek and running S. 12° 30' W. 1,943 feet; thence S. 8° 10' W. 526 feet; thence S. 14° 30' E. 1,119 feet; thence S. 25° 20' E. 730 feet; thence S. 72° 20' E. 43,610 feet to a stake at the road leading from Indian Town in Kingstree; thence N. 26° E. 316 feet; thence along the Kingstree road N. 71° 35' E. 10,094 feet; thence 504 feet along said road to the intersection of Owen's Swamp; thence 527 feet along said road; thence 806 feet along said road; thence northeast 711 feet; thence northeast 559 feet; thence E. 506 feet; thence southeast 1,225 feet to a point in the center of said road; thence northeast 3,380 feet along center of said road; thence 2,315 feet to where it intersects Flanagan's Creek; thence along Muddy Creek to the intersection of Clark's Creek; thence along Clark's Creek to the intersection of Pee Dee River; thence along Pee Dee River to the mouth of Lynch's River; thence along Lynch's River to the mouth of Lynch's Lake; thence along Lynch's Lake to the beginning point.

HISTORY: 1962 Code Section 14-71; 1952 Code Section 14-70; 1942 Code Section 2996; 1932 Code Section 2996; Civ. C. '22 Section 688; Civ. C. '12 Section 607; Civ. C. '02 Section 547; R. S. 476; 1888 (20) 168; 1889 (20) 507, 517; 1904 (24) 447; 1912 (26) 817; 1921 (32) 212.



Section 4-3-270. Georgetown County.

Georgetown County is bounded as follows: by a line originating at Britton's Ferry (abandoned) on the Great Pee Dee River; thence northeastward on a true azimuth of 45° (bearing of N 45° E) to the center line of the Great Pee Dee River; thence southeastward following the center line of the Great Pee Dee River to its intersection with the center line of Bull Creek; thence southeastward following the center line of Bull Creek to its intersection with the center line of the Waccamaw River; thence southward following the center line of the Waccamaw River to a point at latitude 33° 34' 22.623" N, longitude 79° 06' 03.848" W (North American Datum 1983); thence eastward following a straight line to a point at latitude 33° 34' 21.602" N, longitude 79° 00' 06.564" W (North American Datum 1983) on the seashore; thence on a true azimuth of 126° (bearing of S 54° E) to the Territorial Sea boundary; thence southeastward following the Territorial Sea boundary to its intersection with a line extending from a point at latitude 33 ° 05' 55.931" N, longitude 79° 17' 42.847" W (North American Datum 1983) to the Territorial Sea boundary on a true azimuth of 145° (bearing of S 35° E); thence northwestward on said line from the Territorial Sea boundary to said point; thence northeastward following a straight line to a point at latitude 33 ° 06' 59.785" N, longitude 79° 16' 49.966" W (North American Datum 1983) in the South Santee River; thence northeastward and northwestward following the center line of the South Santee River to its intersection with the center line of the Santee River; thence northwestward following the center line of the Santee River to its intersection with a line extending on a true azimuth of 36° 30' (bearing of N 36° 30' E) from Leneud's Ferry (abandoned) on the southwest bank of the Santee River; thence northeastward from said point on said line to the main road leading from Leneud's Ferry (abandoned) on the northeast bank of the Santee River; thence northeastward following the old main road leading from Leneud's Ferry (abandoned) across Potato Ferry (abandoned) on the Black River to Britton's Ferry (abandoned) on the Great Pee Dee River, the point of origin.

HISTORY: 1962 Code Section 14-72; 1952 Code Section 14-72; 1942 Code Section 2997; 1932 Code Section 2997; Civ. C. '22 Section 689; Civ. C. '12 Section 608; Civ. C. '02 Section 548; G. S. 418; R. S. 477; (4) 662; (5) 407, 478; (7) 199; 1992 Act No. 302, Section 5, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Georgetown County.



Section 4-3-280. Greenville County.

Greenville County is bounded as follows: on the north by the North Carolina line; on the east and southeast by Spartanburg and Laurens Counties from which it is divided as follows: from Spartanburg County, by a line commencing on the North Carolina line at a stone marked "S.C. 1815" on one side and "N.C. Sept. 15" on the other side at N 1,225,788.54 and E 1,636,650.35 [North American Datum 1983-86 (NAD 83-86)]; thence following a straight line southsouthwestward to a point at N 1,193,615.00 and E 1,635,730.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,155,409.00 and E 1,634,410.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,133,159.00 and E 1,633,701.00 (NAD 83-86) at the north end of North Line Street at its approximate intersection with Arlington Avenue in the City of Greer; thence following a straight line southward approximately along the centerline of North Line Street to a point N 1,131,240.00 and E 1,633,595.00 (NAD 83-86) where North Line Street becomes South Line Street in the City of Greer; thence following a straight line southward approximately along the centerline of South Line Street to a point at N 1,128,573.00 and E 1,633,500.00 (NAD 83-86) where the centerline of South Line Street is approximately tangent to the centerline of New Woodruff Road in the city of Greer; thence following a straight line southsouthwestward to a point at N 1,102,217.00 and E 1,632,108.00 (NAD 83-86) which is a point where the old bridge crossed the Enoree River; thence down the Enoree River to a point about one and three-fourths miles below Anderson's Bridge (the corner of Greenville and Laurens Counties); from Laurens County, by a line commencing at said point (opposite Zadock's Ford) and running S. 17° W. 11 miles and 60 chains to a point; thence S. 4° E. 3 miles and 45 chains to a water oak marked "L. G." on Reedy River; thence running to the mouth of Line Creek where it enters the Saluda River; on the west by Anderson and Pickens Counties from which it is separated by the Saluda River.

HISTORY: 1962 Code Section 14-73; 1952 Code Section 14-73; 1942 Code Section 2998; 1932 Code Section 2998; Civ. C. '22 Section 690; Civ. C. '12 Section 609; Civ. C. '02 Section 549; G. S. 419; R. S. 478; (7) 245, 284; 1993 Act No. 7, Section 2, eff February 18, 1993; 1994 Act No. 497, Part II, Section 142A, eff June 29, 1994.

Effect of Amendment

The 1993 amendment redefined the boundary of Greenville County.

The 1994 amendment substituted "Line Street" for "Main Street" in five instances, to correct the boundary description.



Section 4-3-290. Greenwood County.

Greenwood County is bounded as follows: beginning at the middle line of Saluda River at the northeast corner of Saluda County, thence along the line of Saluda County to its northwest corner on Mountain Creek; thence a straight line to the middle line of Shinburg Bridge on Cuffa Town Creek; thence down the middle line of Cuffa Town Creek to its junction with Hard Labor Creek; thence down the middle of Stevens' Creek to the mouth of Rocky Creek; thence up the middle line of Rocky Creek to the Abbeville and Edgefield County line; thence N. 33° W. to milepost on public road leading from Troy to McCormick near George Lebert's residence; thence N. 13° W. to a corner post 150 feet south of Jordan's old mill on Long Cane Creek; thence N. 50° E. 2 3/4 miles; thence N. 42° E. 2 miles; thence N. 27° 50' E. 2 miles; thence N. 13° 20' E. 2 miles; thence N. 1° W. 2 miles; thence N. 15° 10' W. 2 miles; thence N. 29° 20' W. 2 miles; thence N. 43° 35' W. 2 miles; thence N. 57° 45' W. 1 1/5 miles, to post 400 feet north of Douglas' Mill Bridge on Long Cane Creek; thence N. 7° W. to division line between Long Cane and Cokesbury township; thence up said division line to its crossing of Long Cane Creek; thence up the middle line of Long Cane Creek to its crossing of the division line between Donald's and Cokesbury townships; thence along said Cokesbury and Donald's township division line to the middle line of Saluda River; thence down the middle line of Saluda River to the northeast corner of Saluda County, the point of beginning.

HISTORY: 1962 Code Section 14-74; 1952 Code Section 14-74; 1942 Code Section 2999; 1932 Code Section 2999; Civ. C. '22 Section 691; Civ. C. '12 Section 610; Civ. C. '02 Section 550; 1897 (22) 604; 1898 (22) 897.



Section 4-3-300. Hampton County.

Hampton County is bounded as follows: on the northeast by Colleton County from which it is separated by the Combahee and Salkehatchie Rivers; on the northwest by Allendale County; on the southwest by the Savannah River which separates it from the state of Georgia and on the southeast by the counties of Jasper and Beaufort.

HISTORY: 1962 Code Section 14-75; 1952 Code Section 14-75; 1942 Code Section 3000; 1932 Code Section 3000; Civ. C. '22 Section 692; Civ. C. '12 Section 611; Civ. C. '02 Section 551; G. S. 420; R. S. 479; 1878 (16) 375; 1912 (27) 827; 1914 (28) 626; 1916 (29) 754; 1919 (31) 5.



Section 4-3-310. Horry County.

Horry County is bounded as follows: by a line originating at the point where the boundary line between South Carolina and North Carolina intersects the center line of the Lumber River; thence southwestward following the center line of the Lumber River to its intersection with the center line of the Little Pee Dee River; thence southwestward and southeastward following the center line of the Little Pee Dee River to its intersection with the center line of the Great Pee Dee River; thence southeastward following the center line of the Great Pee Dee River to its intersection with the center line of Bull Creek; thence southeastward following the center line of Bull Creek to its intersection with the center line of the Waccamaw River; thence southward following the center line of the Waccamaw River to a point at latitude 33° 34' 22.623" N, longitude 79° 06' 03.848" W (North American Datum 1983) in the Waccamaw River; thence eastward following a straight line to a point at latitude 33° 34' 21.602" N, longitude 79° 00' 06.564" W (North American Datum 1983) on the seashore; thence on a true azimuth of 126° (bearing of S 54° E) to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with the seaward boundary between South Carolina and North Carolina; thence northwestward following the seaward boundary between South Carolina and North Carolina on a line as described by monuments located at latitude 33° 51' 50.7214" N, longitude 78° 33' 22.9448" W (NC-SC Granite Marker #2); latitude 33° 51' 36.4626" N, longitude 78° 33' 06.1937" W (NC-SC Granite Marker #1); and latitude 33° 51' 07.8792" N, longitude 78° 32' 32.6210" W (Bird Island-NC-SC Boundary 1977) (North American Datum 1927); thence northwestward following the boundary line between South Carolina and North Carolina to its intersection with the center line of the Lumber River, the point of origin.

HISTORY: 1962 Code Section 14-76; 1952 Code Section 14-76; 1942 Code Section 3001; 1932 Code Section 3001; Civ. C. '22 Section 693; Civ. C. '12 Section 612; Civ. C. '02 Section 552; G. S. 421; R. S. 480; (4) 663; (5) 407, 544; 1992 Act No. 302, Section 6, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Horry County.



Section 4-3-311. Defined area of Georgetown County annexed by Horry County.

(A) The following described portion of Georgetown County is transferred and annexed to Horry County:

"Beginning at the intersection of the Horry-Georgetown County line and the canal which runs from Horry County into Georgetown County to the intersection of Murrells Inlet Creek, thence northeasterly along the center line of Murrells Inlet Creek to its intersection with the Horry-Georgetown County line."

(B) This tract measures and contains 18.42 acres of land, more or less, and is clearly shown on a plat by William F. Cox, William N. Kellahan, Jr., and Samuel H. Hanna III, dated July 19, 2002, and filed with the Secretary of State on August 15, 2002.

(C) The proper proportion of the existing Georgetown County indebtedness of the area transferred is assumed by Horry County.

HISTORY: 2003 Act No. 36, Section 1, eff May 14, 2003.

Editor's Note

2003 Act No. 36, Section 2, provides as follows:

"Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Georgetown County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when a certified copy is filed or recorded in the proper office of Horry County, the same has the same force and effect in Horry County that it had in Georgetown County and any record not transferred continues in force and effect and each has the same force and effect in Horry County as if it had been transferred and made a record in the proper office of Horry County."



Section 4-3-320. Jasper County.

Jasper County is bounded as follows: by a line originating at a point in the Savannah River, where the township line between Lawton and Goethe townships on one side and Robert and Coosawhatchie townships on the other in Hampton County intersects the South Carolina-Georgia state line; thence northeastward following said line between said townships to its intersection with the center line of the Coosawhatchie River; thence southeastward following the center line of the Coosawhatchie River to its intersection with the center line of the Tulifinny River; thence southeastward following the center line of the Tulifinny River to its intersection with the western side of the right-of-way of the CSX Corporation's railroad track; thence northeastward following the western side of said right-of-way to its intersection with the center line of the Pocotaligo River; thence southeastward following the center line of the Pocotaligo River to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of Boyd Creek; thence westward following the center line of Boyd Creek to its intersection with the center line of Coles Creek; thence by its various courses following the center line of Coles Creek to its intersection with a straight line having a true azimuth of 15° (bearing of N 15° E) extending from a point at latitude 32° 27' 01.235" N, longitude 80° 50' 30.835" W (North American Datum 1983) on Belia Point on the south side of Coles Creek; thence southwestward following said line to said point; thence southwestward following a straight line from said point to the center line of Euhaw Creek opposite Bolon Hall; thence following the center line of Euhaw Creek to its intersection with the center line of Hazzard Creek; thence following the center line of Hazzard Creek and through the nearest waterways following their center lines to a point on Manigaults Neck where the land line dividing the land now or formerly owned by the Chelsea Club from the land now or formerly owned by Fripp intersect the center line of said creek or waterway; thence following said land line to its intersection with the Fripp public road; thence following the Jasper County side of the said Fripp public road to its intersection with the Hazel road; thence westward following the Jasper County side of said Hazel road to its intersection with a public road at or near Hazel Episcopal Church; thence westward following the Jasper County side of said public road to its intersection with the Charleston and Savannah turnpike; thence following the Jasper County side of the said turnpike to a point opposite its intersection with the southern boundary line of the land now or formerly owned by the Okeetee Club; thence across said road to said boundary line; thence westward following said line to the center line of the New River; thence southeastward following the center line of the New River to a point at latitude 32° 04' 47.542" N, longitude 80° 52' 44.958" W (North American Datum 1983) at the mouth of the New River; thence southeastward on a true azimuth of 135° (bearing of S 45° E) to the seaward boundary of South Carolina and Georgia; thence westward along the seaward boundary of South Carolina and Georgia to the Savannah River and continuing northwestward up the Savannah River along the South Carolina-Georgia boundary in the Savannah River to the point of origin.

HISTORY: 1962 Code Section 14-77; 1952 Code Section 14-77; 1942 Code Section 3002; 1932 Code Section 3002; Civ. C. '22 Section 694; 1912 (27) 827; 1914 (28) 626; 1916 (29) 754; 1939 (41) 536; 1950 (46) 2332; 1992 Act No. 302, Section 7, eff April 8, 1992.

Effect of Amendment

The 1992 amendment respecified the boundaries of Jasper County.



Section 4-3-330. Kershaw County.

Kershaw County is bounded on the southeast by Lee and Sumter Counties from which it is divided by a line beginning at Spivey's Ferry on Lynch's River and extending along the Lee County line to the point where the line between Lee County and Sumter County meets the line of Kershaw County; thence in a southwest direction along the Sumter County line to the Wateree River; on the southwest by Richland County, from which it is divided by a line beginning at the Wateree River, opposite to the last-mentioned point, and running S. 66° W. or by Raglin's Creek to Speer's Creek; thence up Raglin's Creek to its head; thence by a straight line N. 40.75° W. 10 miles 17 chains; thence N. 56.5° W. 1 mile 14 chains to a point over Rice Creek on Peay's plantation, nearly half a mile above the fork of Twenty-five Mile Creek; on the west by Fairfield County, from which it is separated by a line drawn from the last-mentioned point N. 18.25° E. 23 miles 14 chains or until it intersects the Wateree River and up said river 1/2 mile above Peay's Ferry; on the northwest and north by Lancaster County from which it is divided by the following lines: beginning at a point on Catawba River 1/2 mile above Peay's Ferry, thence N. 54° E. 9 miles 62 chains to stone corner near Russell Place; thence N. 74° E. 1 mile 37 chains and 50 links to corner at Hammond's Springs 75 feet left; thence N. 48° E. 2 miles 63 chains to stone corner near Hanging Rock Bridge; thence south along the Salisbury Road 4 miles 16 chains to corner near Bethel Church; thence N. 66° E. 14 miles 76 chains 16 links to Lynch's River, separating Chesterfield from Kershaw and Lancaster Counties; on the northeast by Chesterfield and Darlington Counties, from which it is separated by Lynch's River down to the place of beginning, less the following territory transferred to Lee County by act of the General Assembly approved March 7 1921, to wit: commencing at that point on the McCullum public road from Bishopville to Camden, west of Marshall's just where the present boundary line between Lee and Kershaw Counties enters said road; thence a northerly direction to a point where the lands now or formerly owned by Joseph Radcliffe, D. L. Johnson and Richard Cullum corner; thence in a northeasterly direction to Neil's crossing on Thickhead Swamp; thence in a northeasterly direction along the boundary line between lands now or formerly owned by M. H. Pate and Wesley McCaskill to neighborhood road leading from the McCullum road by residence of Wesley McCaskill; thence in a northerly direction along said road to the point where the land now or formerly owned by J. S. Tisdale corners with the land now or formerly belonging to the estate of Bullock; thence in a northeasterly direction along the boundary line between said lands of estate of Bullock and lands now or formerly owned by J. S. Tisdale and between lands now or formerly belonging to J. J. Self and Wiley Hatfield to neighborhood road, known as Riley's old road; thence with the said road in a northeasterly direction to the intersection of Lee County and Kershaw County boundary lines; thence with the Lee County line back to the beginning point. To the above-described area of Kershaw County is to be added that territory transferred from Lee County by act approved March 5 1925, to wit: all that small portion of Lee County containing one thousand and seventeen acres, or one and 58/100 square miles, as shown by plat thereof on file in the office of the Secretary of State, executed by H. W. Shaw and A. B. Boykin, surveyors, dated June 25 and 26 1924, that is to say, that body of land which lies between the lines heretofore dividing the said two counties, and the line represented on said plat as beginning at Harbord Branch where the line between the said two counties crosses said branch running thence S. 41° E. 3319 feet; thence 27° 30' E. 1025 feet; thence S. 79° W. 2530 feet; thence S. 1° W. 5147.09 feet; thence S. 8° 15' E. 3288 feet; thence S. 33° W. 8225 feet; thence N. 78° 30' W., to the Three Notch Road, be and the same is hereby annexed to Kershaw County, and the lines heretofore dividing the said two counties are altered accordingly.

HISTORY: 1962 Code Section 14-78; 1952 Code Section 14-78; 1942 Code Section 3003; 1932 Code Section 3003; Civ. C. '22 Section 695; Civ. C. '12 Section 613; Civ. C. '02 Section 553; G. S. 422; R. S. 484; (5) 218; (6) 69; (7) 270, 284; (9) 386; 1892 (21) 296; 1921 (32) 239; 1925 (34) 12.



Section 4-3-340. Lancaster County.

Lancaster County is bounded as follows: on the north by the North Carolina line; on the west by the Catawba River and Big Sugar Creek from the point where it enters said river to intersection of the North Carolina line, which separates it from the counties of York, Chester and Fairfield; on the south by Kershaw County from which it is divided by the line mentioned in Section 4-3-330 and on the east by Chesterfield County, from which it is separated by Lynch's River.

HISTORY: 1962 Code Section 14-79; 1952 Code Section 14-79; 1942 Code Section 3004; 1932 Code Section 3004; Civ. C. '22 Section 696; Civ. C. '12 Section 614; Civ. C. '02 Section 554; G. S. 423; R. S. 482; (4) 662; (5) 218, 697; (6) 69; (7) 284; 1873 (15) 425.



Section 4-3-341. Lancaster County; area of Kershaw County annexed to Lancaster County.

That portion of Kershaw County shown on a certain SURVEY OF A PORTION OF KERSHAW COUNTY, SOUTH CAROLINA, AS PROPOSED FOR ANNEXATION INTO LANCASTER COUNTY, SOUTH CAROLINA, dated December, 1976, as certified by H. C. Clarkson, Jr., S. C. Reg. L. S. No. 2589, Greenville, W. R. Williams, Jr., S. C. Reg. L. S. No. 3979, Travelers Rest, and William A. Blackwood, Jr., S. C. Reg. L. S. No. 3923, Spartanburg, recorded in the office of the Clerk of Court of Kershaw County in Plat Book 35, at Page 2455, and recorded in the office of the Clerk of Court of Lancaster County as Plat No. 2710, is hereby transferred and annexed to Lancaster County.

Upon application the clerk of court, sheriff and probate judge of Kershaw County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage or other papers signed or recorded in the office of such officers upon payment of proper fees and, when such certified copy is filed or recorded in the proper office of Lancaster County, the same shall have the same force and effect in Lancaster County that it had in Kershaw County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Lancaster County as if it had been transferred and made a record in the proper office in Lancaster County.

In accordance with Article VII, Section 7, of the Constitution of South Carolina, 1895, as amended, Lancaster County shall assume one hundred sixty-five thousand dollars of the indebtedness of Kershaw County and shall pay that amount in five equal installments to Kershaw County, the first installment being due on January 15, 1978, and continuing consecutively thereafter on an annual basis until the full amount is paid.

Kershaw County shall provide to Lancaster County copies of all necessary tax records concerning the property annexed to Lancaster County on a basis of actual cost of reproduction of the documents.

HISTORY: 1977 Act No. 348; 1977 Act No. 351.



Section 4-3-350. Laurens County.

Laurens County is bounded as follows: on the southwest by the Saluda River by which it is separated from Abbeville and Greenwood Counties; on the northwest by Greenville County from which it is divided by a line commencing at the mouth of Line Creek, where it enters the Saluda River, and running 5 miles and 45 chains to a water oak, marked "L. G." on the Reedy River; thence N. 4° W. 3 miles and 45 chains to a point; thence N. 17° E. 11 miles and 60 chains, to the ford on Enoree River opposite Zadock's Ford; on the northeast by the Enoree River which separates it from Spartanburg and Union Counties; on the southeast by Newberry County from which it is divided by the old road leading from Odel's Ford on the Enoree River, to Island Ford on the Saluda River.

HISTORY: 1962 Code Section 14-80; 1952 Code Section 14-80; 1942 Code Section 3005; 1932 Code Section 3005; Civ. C. '22 Section 697; Civ. C. '12 Section 615; Civ. C. '02 Section 555; G. S. 424; R. S. 483; (4) 661; (5) 220, 545; 1898 (22) 897.



Section 4-3-360. Lee County.

Lee County is bounded as follows: beginning at Field's Bridge on Lynch's River and running down said river a distance of thirteen miles, leaving said river back of Irby Truluck's plantation and crossing the Lynchburg and Lake City Road between the places now or formerly belonging to Bob Welsh and Dr. Miller a course S. 28° W. 3.25 miles striking a new road; thence S. 80° W. 2.75 miles to the Pudding Swamp Road at the land now or formerly T. L. Kirkpatrick's; thence S. 65° W. crossing Raccoon Road at the place now or formerly Sam Wilson's 5.75 miles to Scottsville; thence from Scottsville S. 76.25° W. .75 of a mile to Black River; thence up Black River, in Sumter County, 3.75 miles to Witherspoon Crossing; thence S. 80° W. to Scape O'er Swamp; thence up said swamp 2 5/8 miles to the C. S. & N. R. R. Crossing; thence N. 80° W. to a pine on the old dividing line between Lee and Sumter Counties on the west side of the public road leading from Oswego to DuBose's Cross Roads, and at a distance of .4 of a mile from the center of said public road; and running thence N. 16° 27' W. 1.74 miles to a point in the center of said public road leading from Oswego to DuBose's Cross Roads about opposite the dwelling of Mrs. Martin; thence along the center of said public road for a distance of 1.27 miles to DuBose's Cross Roads; thence N. 61° 10' W. along the center of the road leading to Herriott's Cross Roads, a distance of .3 of a mile; thence S. 87° 35' W. a distance of 3.23 miles to the bridge at the main run of Open Branch on the road leading to Bradford's Springs; thence S. 63° 20' W. a distance of 1.11 miles to a point in field now or formerly Stanyarne Burrow's; thence S. 43° 50' W. to the intersection with the line between Lee and Sumter Counties; thence N. 62° 5.37 miles to a point in Bradley's field near the Kershaw County line; thence due north 1.87 miles to Kershaw County line; thence down said line 2.62 miles to Reynold's Mill; thence following the Three Notch Road, in Kershaw County, a distance of 3 miles to Antioch schoolhouse; thence N. 50° E. 1.25 miles; thence due north 1.75 miles to the Camden Road; thence following said road a distance of 4.75 miles to Harrison Hall Mill; thence in an eastern direction 1.87 miles to the old Georgetown Road; thence up said road to near the head of Turkey Creek; thence in a northern line to the Camden Road leading from Kelly's Bridge on Lynch's River to Camden; thence down said road to the Holland Ditch; thence up said ditch .75 of a mile to a corner of plantation now or formerly belonging to Edmond Tiller; thence 63° E. crossing the Mecklenburg Road near the house now or formerly occupied by Whitfield Gardner to Lynch's River south of the place now or formerly Dr. Norwood's 3.37 miles; thence down said river a distance of 3 miles near Kelly's Bridge, .25 of a mile south of said bridge; thence N. 42° E. 3 miles to Ashland Methodist Church; thence N. 22° E. crossing the Chesterfield road between the property now or formerly belonging to J. E. Woodham and the property now or formerly J. W. Gardner's 2.62 miles to Stuckey's gate on the old State road; thence down said road .75 of a mile; thence due south 2.62 miles to Liberty Hill Church at the head of Sparrow Swamp; thence down Sparrow Swamp to a point in the Marco Mill Pond, near the property now or formerly owned by B. A. Howls; thence in Cypress township S. 28° E. 1.5 miles to Long Branch; thence up said Branch .25 of a mile; thence S. 28° E. 1 1/8 miles to Screeches Branch; thence due south 3 miles to the Lamar township line; thence following said line to the beginning corner, and in addition the following territory transferred from Kershaw County by act of the General Assembly, approved March 7 1921, to wit: commencing at that point on the McCullum public road from Bishopville to Camden, west of Marshall's church, where the present boundary line between Lee and Kershaw Counties enters said road, thence a northern direction to the point where the land now or formerly owned by Joseph Radcliffe, D. L. Johnson and Richard Outlaw corner; thence in a northeasterly direction to Neil's Crossing on Thickhead Swamp; thence in a northeasterly direction along the boundary line between land now or formerly owned by M. H. Pate and Wesley McCaskill to neighborhood road leading from the McCullum road by residence now or formerly occupied by Wesley McCaskill; thence in a northerly direction along said road to the point where the land now or formerly owned by J. S. Tisdale corners with the land now or formerly belonging to the estate of Bullock; thence in a northeasterly direction along the boundary line between said lands of estate of Bullock and land of J. S. Tisdale and between land now or formerly owned by J. J. Self and land now or formerly owned by Wiley Hatfield to neighborhood road known as the Riley Hall road; thence with the said road in a northeasterly direction to the intersection of the Lee County and Kershaw County boundary line; thence with the Lee County line back to the beginning point, containing by survey 4.24 square miles. Less, however, that territory transferred to Kershaw County by act approved March 5 1925, to wit: all that small portion of Lee County containing 1017 acres, or 1.58 square miles, as shown by plat thereof on file in the office of the Secretary of State executed by H. W. Shaw and A. B. Boykin, surveyors, dated June 25 and 26 1924, that is to say, that body of land which lies between the lines heretofore dividing said two counties, and the line represented on said plat as beginning at Harbord Branch where the line between the said two counties crosses said branch running thence S. 41° E. 3319 feet; thence 27° 30' E. 1025 feet; thence S. 79° W. 2530 feet; thence S. 1° W. 5147.09 feet; thence S. 8° 15' E. 3288 feet; thence S. 33° W. 8225 feet; thence N. 78° 30' W. to the Three Notch Road, be and the same is hereby annexed to Kershaw County, and the lines heretofore dividing the said two counties are altered accordingly.

HISTORY: 1962 Code Section 14-81; 1952 Code Section 14-81; 1942 Code Section 3006; 1932 Code Section 3006; Civ. C. '22 Section 698; Civ. C. '12 Section 616; 1902 (23) 1194; 1914 (28) 647; 1921 (32) 239; 1925 (34) 12.



Section 4-3-370. Lexington County.

Lexington County is bounded on the northeast and east by Richland County; on the southeast by Orangeburg and Calhoun Counties, from which it is divided by Beaver Creek; on the Southwest by Aiken County, from which it is separated by the north fork of the Edisto River to the mouth of the southern branch of Chinquepin Falls Creek and then by said creek to a point where it intersects the line drawn from Silver Bluff, on the Savannah River, to the mouth of Rocky Creek, on Saluda River; on the northwest by Saluda County, from which it is separated by a line drawn from Silver Bluff, on Savannah River, to the mouth of Rocky Creek, on the Saluda River; and by Newberry County, from which it is separated by a line beginning at a point in Broad River, on the Fairfield-Lexington County line, about .25 of a mile below Peak, and running thence S. 40° W. to a point on the west bank of Broad River; thence S. 40° W. 1956 feet to an oak; thence S. 46° 40' W. 2410 feet to a stone on the public road; thence S. 41° W. 1143 feet to a stake; thence S. 32° 30' W. 9568 feet to a stake on a branch; thence down the run of the branch to a stake; thence S. 45° W. 575 feet to a stake; thence N. 86° 30' W. 3782 feet to a pine; thence S. 26° 30' W. 3650 feet to a stake; thence S. 53° 30' W. 4990 feet to a point on the Columbia, Newberry and Laurens Railroad; thence S. 73° 30' W. 2613 feet to a maple in a branch; thence S. 68° 30' W. 2180 feet to a stake near a negro church; thence N. 77° 30' W. 5577 feet to a stake just west of the public road, near Little Mountain; thence S. 28° W. 20850 feet to Camping Creek, near the mouth of Stevens Creek; thence up the run of Camping Creek to the old Newberry-Lexington County line; thence southwesterly with the old Newberry-Lexington County line to Saluda County on Broad River. Less however, that territory transferred to Richland County by act approved March 11 1922, to wit: all that certain piece of land containing 8900 acres, or 14 square miles, situate in the northeastern part of Lexington County on the Broad River, and being bounded and delineated as follows, to wit: beginning at a point on said Broad River, and running S. 41° W. 82.51 chains to a stake, thence turning and running S. 32.5° W. 160.65 chains to a stake, thence running along a creek which empties into Wateree Creek 42.24 chains to a stake, thence running to the point where said creek joins Wateree Creek 71.51 chains, thence running along said Wateree Creek 94 chains, thence turning and running S. 23° E. 142.50 chains to a point in Slice Creek known as Rocky Ford, thence turning and running northerly along Slice Creek 164 chains, thence turning and running easterly along Wateree Creek 305.00 chains to the point of entrance of Wateree Creek and Broad River, thence turning and running in a northwesterly direction along Broad River 410 chains, said piece of land being bounded on the west by Newberry County, on the south and southwest by Lexington County, on the south by Richland County, and on the east and north by the Broad River, being more particularly known as the plat of said property, completed on November 25 1921, by W. A. Counts and J. C. Wessinger, surveyors, said plat being filed in the office of the Secretary of State. And less that territory transferred to Newberry County by act approved May 12 1953, to wit: all of that certain territory or portion of Lexington County embraced within the following lines and boundaries, to wit: beginning at a point of the intersection of Lexington County-Saluda County-Newberry County lines at Saluda River; thence N. 22° 30' E. 17710 feet to Camping Creek; thence in a general southeastern direction along Camping Creek to confluence of Saluda River; thence in a northwesterly direction along Saluda River to point of beginning, being more particularly lined and described on a plat of said territory by the Columbia Engineering Company, completed November 1 1952, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-82; 1952 Code Section 14-82; 1942 Code Section 3007; 1932 Code Section 3007; Civ. C. '22 Section 699; Civ. C. '12 Section 617; Civ. C. '02 Section 556; G. S. 125; R. S. 484; (5) 478, 506; (6) 463, 664; (7) 248; 1870 (14) 695; 1896 (22) 249; 1901 (23) 662; 1912 (27) 821; 1913 (28) 107; 1920 (31) 976; 1922 (32) 977; 1953 (48) 416.



Section 4-3-380. Marion County.

Marion County is bounded as follows: on the north by Dillon County; on the west by the Great Pee Dee River; thence down the Great Pee Dee River, which divides it from Florence, Williamsburg and Georgetown Counties, to the mouth of the Little Pee Dee River; thence up the Little Pee Dee and Lumber Rivers, separating it on the east from Horry County, to the line of Dillon County on the Little Pee Dee River.

HISTORY: 1962 Code Section 14-83; 1952 Code Section 14-83; 1942 Code Section 3008; 1932 Code Section 3008; Civ. C. '22 Section 700; Civ. C. '12 Section 618; Civ. C. '02 Section 557; G. S. 426; R. S. 485; (4) 663; (7) 199, 261, 284; 1853 (12) 785, 835; 1888 (20) 168; 1889 (20) 507, 517.



Section 4-3-390. Marlboro County.

Marlboro County is bounded as follows: on the west by the Great Pee Dee River, which separates it from the counties of Chesterfield, Darlington and Florence; and on the southeast by Dillon County, from which it is divided by a line drawn from a dead pine on the North Carolina line S. 22.5° W. 24.75 miles until it intersects the Great Pee Dee River.

HISTORY: 1962 Code Section 14-84; 1952 Code Section 14-84; 1942 Code Section 3009; 1932 Code Section 3009; Civ. C. '22 Section 701; Civ. C. '12 Section 619; Civ. C. '02 Section 558; G. S. 427; R. S. 486; (4) 662; (7) 199, 284.



Section 4-3-400. McCormick County.

McCormick County is bounded as follows: beginning at a point on the South Carolina-Georgia line in the Savannah River, opposite the mouth of Coffer Creek; thence a straight line N. 45° E. 26728 feet to the fork of roads at Riley's; thence the public road in an easterly direction to Island Bridge over Little River; thence continuing 6978 feet to the fork of road; thence turning to the east, following the right-hand road to the south of Little River, known as White's Creek; thence a straight line S. 85° 30' E. 23800 feet to a point in the road near Clatworthy's Cross Roads; thence a straight line N. 78° 15' E. 15700 feet to a point on the Greenwood-Abbeville County line near Jordan's Mill; thence the said Greenwood-Abbeville County line, in a southerly direction to its intersection with the C. & W. C. Railway, about one mile south of Troy; thence a straight line N. 58° E. 5000 feet to a stake, south of the incorporated limits of Troy; thence a straight line N. 46° E. 19659 feet to a stake on the Abbeville-Edgefield public road; thence the said Abbeville-Edgefield public road in a southerly direction to a road opposite the place now or formerly owned by Jabe Stone; thence N. 44° 30' E. 7200 feet to a stake; thence a straight line S. 83° E. 13361 feet to a stake near or at Callison's old mill on Cuffytown Creek; thence up the run of said creek to the Callison-Kirksey township line; thence the said township line in an easterly direction to the Martintown road; thence the said Martintown road in a southeasterly direction to the Greenwood-Edgefield County line; thence the said Greenwood-Edgefield County line in a westerly direction to a stake about one quarter of a mile west of the old White place; thence a straight line S. 13° E. 10978 feet to a stake; thence a straight line S. 77° W. 3750 feet to a stake; thence a straight line S. 13° E. 8522 feet to a pine; thence a straight line S. 35° 45' 20400 feet to Cochran Bridge on Turkey Creek; thence a straight line S. 26° 30' E. 16800 feet to a point where a branch crosses a public road; thence a straight line S. 59° 10' W. 27908 feet to the run of Big Stevens Creek; thence down the run of Big Stevens Creek to a stake; thence a straight line S. 50° W. 22828 feet to the South Carolina-Georgia State line in the Savannah River; thence the said South Carolina-Georgia State line in a northwesterly direction to the beginning point. The said county is hereby named McCormick, and the county seat thereof is hereby established in the town of McCormick, and in addition the following territory transferred from Edgefield County by act of the General Assembly, approved February 11 1921, to wit: beginning at a cottonwood tree on the west bank of Stevens Creek; thence the Edgefield and McCormick County line to the South Carolina and Georgia State line in the Savannah River; thence the South Carolina and Georgia State line in the Savannah River to old Furry's Ferry; thence a straight line north twenty-four degrees east to a stake X3N on the west bank of Stevens Creek; thence up the west bank of Stevens Creek to the beginning point, and less the following territory transferred to Edgefield County by act of the General Assembly, approved February 9 1921, to wit: beginning on the McCormick and Edgefield County line at Moultrie's Mill Bridge on Turkey Creek; thence down the run of Turkey Creek to its intersection with Stevens Creek; thence down the run of Stevens Creek to the Edgefield and McCormick County line; thence the Edgefield and McCormick County line N. 59° 45' E. 27908 feet to a corner at the intersection of a public road with a branch of Beaver Creek; thence the Edgefield and McCormick County line N. 26° 15' W. 16800 feet to the beginning point.

HISTORY: 1962 Code Section 14-85; 1952 Code Section 14-85; 1942 Code Section 3010; 1932 Code Section 3010; Civ. C. '22 Section 702; 1916 (29) 717; 1921 (32) 6, 34.



Section 4-3-410. Newberry County.

Newberry County is bounded as follows: on the northwest by Laurens County from which it is separated by line beginning at Island Ford on Saluda River and running thence along the old road to O'Dell's Ford on Enoree River; on the north by a line commencing at O'Dell's Ford on Enoree River and running thence down Enoree River to Anderson's Ford; thence along the road to Hill's Ferry on Tyger River; thence down the same to the mouth; thence down Broad River to a point on the Fairfield-Lexington County line about one fourth of a mile below Peak, and running thence S. 40° W. to a point on the west bank of Broad River; thence S. 40° W. 1956 feet to an oak; thence S. 46° 40' W. 2410 feet to a stone in the public road; thence S. 41° W. 1143 feet to a stake; thence S. 32° 30' W. 95.68 feet to a stake on a branch; thence down the run of the branch to a stake; thence S. 55° W. 575 feet to a stake; thence N. 86° 30' W. 3782 feet to a pine; thence S. 26° 30' W. 3650 feet to a stake; thence S. 50° 30' W. 4940 feet to a point on the Columbia, Newberry and Laurens Railroad; thence S. 73° 30' W. 2613 feet to a maple in a branch; thence S. 68° 30' W. 2180 feet to a stake near a negro church; thence N. 77° 30' W. 5577 feet to a stake, just west of the public road near Little Mountain; thence S. 28° W. 2850 feet to Camping Creek near the mouth of Stevens' Creek; thence up the run of Camping Creek to the old Newberry-Lexington County line; thence with the old Lexington-Newberry County line to the Saluda River; and on the southwest by the Saluda River, which separates it from Saluda and Greenwood Counties. To the above-described area of Newberry County is to be added all that territory transferred from Lexington County by act approved May 12 1953, to wit: all of that certain territory or portion of Lexington County embraced within the following lines and boundaries, to wit: beginning at a point of the intersection of Lexington County-Saluda County-Newberry County lines at Saluda River; thence N. 22° 30' E. 17710 feet to Camping Creek; thence in a general southeastern direction along Camping Creek to confluence of Saluda River; thence in a northwesterly direction along Saluda River to point of beginning, being more particularly lined and described on a plat of said territory by the Columbia Engineering Company, completed November 1 1952, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-86; 1952 Code Section 14-86; 1942 Code Section 3011; 1932 Code Section 3011; Civ. C. '22 Section 703; Civ. C. '12 Section 620; Civ. C. '02 Section 559; G. S. 428; R. S. 487; (4) 661; (7) 199, 248, 262, 284; 1901 (23) 662; 1920 (31) 976; 1953 (48) 416.



Section 4-3-420. Oconee County.

Oconee County is bounded as follows: on the north by the North Carolina line; on the east by Pickens County from which it is separated by a line beginning in the middle of Seneca River, where Ravenel's Bridge is located over said river (Survey Station No. 1, being the center-width and length of said bridge) thence S. 78° 10' E. 17.60 chains to corner, S. 37.5° E. 6.48 chains to corner, S. 64° 20' E. 4.92 chains to corner, N. 75° E. 8.06 chains to corner, S. 87° 35' E. 23.78 chains then the following courses and distances: S. 83° E. 9.16 chains, S. 72° 10' E. 6.00 chains, S. 54.75° E. 6.08 chains, S. 38.75° E. 1.43 chains, S. 31° E. 10.53 chains, to stone on east side of road near Agricultural Hall, thence S. 72° 50' E. 5.10 chains to corner, N. 85° 25' E. 20.17 chains to corner, N. 89° E. 15.13 chains to corner, N. 84° E. 9.13 chains, S. 76° E. 14.40 chains, S. 61° E. 4.86 chains, S. 33.5° E. 11.86 chains, S. 50° 20' E. 34.96 chains, S. 56.5° E. 21.15 chains, S. 62.25° E. 8.86 chains, S. 43.5° E. 11.44 chains, S. 37° E. 18.45 chains, S. 64.25° E. 19.40 chains, to corner in center of top-soil highway on the Anderson County line. Said corner being N. 65.5° W. 4.81 chains from the northwest corner of cement bridge over Eighteen Mile Creek. It is the intent of this section to establish the new top-soil highway as the boundary of Pickens and Oconee Counties. It is bounded on the south by Anderson County, from which it is separated by a line, commencing at the mouth of Cane Creek on Tugaloo River and running thence along the line which originally separated Anderson and Pickens districts to its point of intersection with the public road leading from Ravenel's Bridge to Pendleton Village; on the west and northwest by the state of Georgia, from which it is separated by the Tugaloo and Chatooga Rivers.

HISTORY: 1962 Code Section 14-87; 1952 Code Section 14-87; 1942 Code Section 3012; 1932 Code Section 3012; Civ. C. '22 Section 704; Civ. C. '12 Section 621; Civ. C. '02 Section 560; G. S. 429; R. S. 448; (1) 196; (6) 39, 289, 341; 1875 (15) 1014; 1917 (30) 164; 1923 (33) 237; Const. Art. 2 Section 3.



Section 4-3-430. Orangeburg County.

Orangeburg County is bounded as follows: on the north and northeast by Calhoun and Clarendon Counties from which it is separated by the Santee River and the line of Calhoun County; on the southwest by Berkeley and Colleton Counties from which it is divided by a line drawn S. 52° W. from Nelson's Ferry, on the Santee River, to Matthews' Bluff, on the Savannah River; on the southwest by Barnwell and Bamberg Counties from which it is separated by the South Edisto River; on the northwest by Aiken and Lexington Counties from which it is divided by a direct line drawn from A. J. Weathersbee's old mill, on the line between Barnwell and Aiken Counties, to the point where the Cedar Pond Branch empties into the North Fork of the Edisto, and by another direct line, drawn from said point where the Cedar Pond Branch empties into the North Fork of the Edisto, to the headwaters of the main branch of Beaver Creek; thence down said creek to the line of Calhoun County; thence along said line to the Santee River; provided, that the county lines of Berkeley County and of Orangeburg County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to and incorporate within said Orangeburg County all of that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at a point located on Four Holes Swamp at the intersection of the boundary lines of Orangeburg, Dorchester and Berkeley Counties, and extending in a southeasterly direction, along Four Holes Swamp, the same being the boundary between Dorchester and Berkeley Counties to a large cypress which stands at the confluence of Four Holes and Dean Swamps at the upper part of Turkey Lake; thence up and along the run of Dean Swamp as it meanders to a point where Dean Swamp and Black Creek unite; thence up Black Creek to the point where Big Black Creek and Little Black Creek unite; thence up Little Black Creek to the point where the "new road" crosses said Little Black Creek; thence northerly up the "new road" to the Monck's Corner public road, near the place now or formerly Mark Richardson's; thence north 10 chains to a pine; thence N. 14° E. 38 chains to a stake; thence S. 37° 15' E. 49 chains to a stake; thence east 9.70 chains to a stake; thence north 39.50 chains to a stake; thence N. 87° E. 34 chains and 10 links; thence north 54.5 chains to a stake; thence N. 1° 30' W. 18 chains and 60 links to a stake; thence N. 30° W. 31 chains to a stake; thence N. 8° W. 11 chains to a cypress at the river road and Rock Creek Bridge; thence northeast along Rock Creek to where Rock Creek empties into the Santee River; thence up the Santee River to the mouth of Eutaw Creek where the Orangeburg and Berkeley lines connect; thence southwest along the boundary line between Orangeburg and Berkeley Counties to the point of beginning.

HISTORY: 1962 Code Section 14-88; 1952 Code Section 14-88; 1942 Code Section 3013; 1932 Code Section 3013; Civ. C. '22 Section 705; Civ. C. '12 Section 622; Civ. C. '02 Section 561; G. S. 430; R. S. 489; (5) 407; (7) 199, 261, 284; 1870 (14) 695.



Section 4-3-440. Pickens County.

Pickens County is bounded as follows: on the north by the North Carolina line; on the east by Greenville County from which it is separated by the Saluda River; on the south by Anderson County from which it is separated by a line beginning at the mouth of Cane Creek on the Tugaloo River and then running to a point where Eighteen Mile Creek is crossed by the road leading from Pendleton to Hagood's Store, and thence to the mouth of George's Creek, on the Saluda River; on the west by Oconee County by a line more particularly described in Section 4-3-420 setting forth the boundary line between Oconee and Pickens Counties.

HISTORY: 1962 Code Section 14-89; 1952 Code Section 14-89; 1942 Code Section 3014; 1932 Code Section 3014; Civ. C. '22 Section 706; Civ. C. '12 Section 623; Civ. C. '02 Section 562; G. S. 438; R. S. 497; 1868 (14) 134, 284; 1875 (15) 1014; 1917 (30) 164; 1923 (33) 237.



Section 4-3-450. Pickens County; annexation of portion of Stone Church area in Oconee County to Pickens County.

That portion of Stone Church area in Oconee County which was the subject of an election held November 8 1966, by the commissioners of election of Oconee County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Pickens County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by the county to which the area is transferred.

HISTORY: 1962 Code Section 14-89.1; 1967 (55) 46.



Section 4-3-460. Richland County.

Richland County is bounded on the north by Fairfield County, from which it is separated by new boundary lines set forth and specifically described in the location and boundary of Fairfield County; on the east by Kershaw County and Sumter County from which it is separated by the Wateree River; on the south by Calhoun County; on the west by Lexington County, from which it is separated by a line beginning on the Congaree River where the counties of Lexington and Richland meet on the southern division thereof, and running thence with the Congaree River to where the confluence of the Broad and Saluda Rivers unite to form the Congaree, and following the thread of Saluda River about two and one-half miles to a concrete boundary marker; thence in a northwesterly direction upon the circumference of a circle having Lexington courthouse as its center, with a radius of not less than eight miles and a deflection of 1° 21' for every one thousand feet, to a concrete boundary marker on the eastern boundary line of the town of Irmo; thence along the boundary line of the town of Irmo to the northeast corner of the town; thence west along the northern boundary of the town of Irmo 2,260 feet to a stake located thereon; thence along the circumference of the circle first described 11,360 feet to a stake; then N. 42° 30' W. 878 feet; thence west 5,000 feet to a stake; thence S. 85° W. 5,000 feet to a stake; thence S. 80° W. 5,541 feet to a stake; thence N. 37° 28' W. 10,618 feet to a stake; thence S. 85° W. 750 feet to a pine; thence N. 34° 45' W. 10,491 feet to a stake; thence N. 22° E. 914 feet to a stake; thence N. 37° 5' W. 1,313 feet to a stake; thence N. 13° 45' E. 2,597 feet to a stake; thence N. 56° 35' E. 3,920 feet to a point on Rocky Ford on Wateree Creek; thence north, northeast and east along the Wateree Creek to where it empties into Broad River. To the above-described area of Richland County is to be added all that territory transferred from Lexington County by act approved March 11 1922, to wit: all that certain piece of land containing 8,900 acres, or 14 square miles, situate in the northeastern part of Lexington County on the Broad River, and being bounded and delineated as follows, to wit: beginning at a point on the Broad River, and running S. 41° W. 82.51 chains to a stake; thence turning and running S. 32.5° W. 160.65 chains to a stake; thence running along a creek which empties into Wateree Creek 42.24 chains to a stake; thence running to the point where said creek joins Wateree Creek 71.51 chains; thence running along Wateree Creek 94 chains; thence turning and running S. 23° E. 142.50 chains to a point in Slice Creek known as Rocky Ford; thence turning and running northerly along Slice Creek 164 chains; thence turning and running easterly along Wateree Creek 305.00 chains to the point of entrance of Wateree Creek and Broad River; thence turning and running in a northwesterly direction along Broad River 410 chains, said piece of land being bounded on the west by Newberry County, on the south and southwest by Lexington County, on the south by Richland County, and on the east and north by the Broad River, being more particularly known as the plat of said property, completed on November 25 1921, by W.A. Counts and J.C. Wessinger, surveyors, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-90; 1952 Code Section 14-90; 1942 Code Section 3015; 1932 Code Section 3015; Civ. C. '22 Section 707; Civ. C. '12 Section 624; Civ. C. '02 Section 563; G. S. 432; R. S. 491; (4) 662; (5) 219, 317; (7) 290; 1913 (28) 107, 117; 1922 (32) 977; 1969 (56) 819.



Section 4-3-470. Saluda County.

Saluda County is bounded by a line beginning at the center of Big Saluda River at a point opposite the corner of Edgefield and Lexington Counties; thence the old Edgefield and Lexington line to the corner of Lexington and Aiken Counties; thence the old Edgefield and Aiken line to a point three miles north of where the public road crosses said line near Lybrand's old mill; thence a straight line to ten-mile post on public highway leading from Edgefield to Columbia, near the present or former residence of J. W. L. Bartley; thence a straight line to the junction of the public road leading from Pleasant Cross with the Long Cane road near the present or former residence of William Lott; thence by the Long Cane road to Matt Mathis' crossroads; thence a straight line to Owdom's Postoffice; thence a straight line to Little Red Hill schoolhouse near Dr. Landrum's old place; thence a straight line to a point on the northwestern line of Pine Grove township, one mile north of Double Bridges; thence along the northwestern boundary of Pine Grove township to the point on the old Charleston and Cambridge road, where it crosses Halfway Swamp Creek; thence down the middle of Halfway Swamp Creek to a point in the middle of Saluda River opposite the mouth of said creek; thence down the middle of Big Saluda River to the initial point.

HISTORY: 1962 Code Section 14-91; 1952 Code Section 14-91; 1942 Code Section 3016; 1932 Code Section 3016; Civ. C. '22 Section 708; Civ. C. '12 Section 625; Civ. C. '02 Section 564; 1896 (22) 249.



Section 4-3-480. Spartanburg County.

Spartanburg County is bounded as follows: on the north by the North Carolina line; on the west by Greenville County from which it is divided by a line commencing on the North Carolina line at a stone marked "S.C. 1815" on one side and "N.C. Sept.15" on the other side at N 1,225,788.54 and E 1,636,650.35 [North American Datum 1983-86 (NAD 83-86)]; thence following a straight line southsouthwestward to a point at N 1,193,615.00 and E 1,635,730.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,155,409.00 and E 1,634,410.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,133,159.00 and E 1,633,701.00 (NAD 83-86) at the north end of North Line Street at its approximate intersection with Arlington Avenue in the City of Greer; thence following a straight line southward approximately along the centerline of North Line Street to a point N 1,131,240.00 and E 1,633,595.00 (NAD 83-86) where North Line Street becomes South Line Street in the City of Greer; thence following a straight line southward approximately along the centerline of South Line Street to a point at N 1,128,573.00 and E 1,633,500.00 (NAD 83-86) where the centerline of South Line Street is approximately tangent to the centerline of New Woodruff Road in the City of Greer; thence following a straight line southsouthwestward to a point at N 1,102,217.00 and E 1,632,108.00 (NAD 83-86) which is a point where the old bridge crossed the Enoree River; thence down the Enoree River to a point about one and three-fourths miles below Anderson's Bridge (the corner of Greenville and Laurens Counties); on the southwest by the Enoree River, down to a dead Spanish oak below Head's Ford, and a little above the mouth of a small creek which divides it from Laurens County; on the southeast by Union County, from which it is divided by the following lines: beginning at the dead Spanish oak on the north side of the Enoree River, and running N. 12° E.3 miles and 26 chains; thence N. 17° E.2 miles and 28 chains; thence N. 6.5° E.11 miles and 15 chains, crossing Tyger River to Fair Forest Creek; thence N. 33° 45' E.6 miles and 37 chains to Pacolet River, a little below Gist's Mill; thence along the western boundary of Cherokee County to the North Carolina state line.

HISTORY: 1962 Code Section 14-92; 1952 Code Section 14-92; 1942 Code Section 3017; 1932 Code Section 3017; Civ. C. '22 Section 709; Civ. C. '12 Section 626; Civ. C. '02 Section 565; G. S. 433; R. S. 492; (4) 661; (7) 284; 1897 (22) 589; 1993 Act No. 7, Section 3, eff February 18, 1993; 1994 Act No. 497, Part II, Section 142B, eff June 29, 1994.

Effect of Amendment

The 1993 amendment redefined the boundary of Spartanburg County.

The 1994 amendment substituted "Line Street" for "Main Street" in five instances, to correct the boundary description.



Section 4-3-490. Sumter County.

Sumter County is bounded as follows: on the north by Kershaw, Lee and Florence Counties; on the east by Florence County; on the south by Clarendon County, from which it is separated by the northwestern line of Clarendon County mentioned in Section 4-3-140 defining boundaries of Clarendon County; on the west by the Santee River, which separates it from Richland County; on the northwest by Kershaw County, from which it is separated by a line running up Raglin's Gut to Big Swift Creek and in addition the following territory transferred from Clarendon County by act of the General Assembly, approved March 7 1921, to wit: commencing at a point on the Sumter County line and running due south 1.42 miles to an oak at the intersection of the public road leading from Paxville to Pinewood with the road leading from Paxville to Broadways siding; then S. 9° 30' E. 1.52 miles to the center of the Curtis Mill dam; then S. 1° 20' E. 2.36 miles to the intersection of the run of Hungary Hall Branch with the run of Des Champs Branch; then following the run of Des Champs Branch to the intersection of said run with the public road leading from Panola to Calvary Church; then S. 78° 2.93 miles to intersection with the line of School District No. 1; then S. 2° 30' W. 2.49 miles to intersection with the boundary between Big Home, Hickory Hill and Elmwood plantation or to intersection with a projection of said boundary line; then S. 39° W. 4000 feet, then N. 47° W. 817 feet; then in a southwest direction to Santee River; then in a northwest direction up the Santee River to a point where the same intersects the Sumter County line, then eastwardly along the Sumter line to the beginning point. The metes and bounds and location and lines are more accurately set forth on plat bearing date July 16 1920, made by Theodore C. Hamby, William Weston and Lindley Arthur, filed in the office of the Secretary of State. The territory to be taken from Clarendon County to be added to and to be incorporated into Sumter County contains, by actual survey, 93.50 square miles; less, however, that territory transferred to Clarendon County by act approved March 11 1922, to wit: all that certain territory or portion of Sumter County embraced within the following lines and boundaries, to wit: beginning at a point on Santee River 72 feet northwest of the center of the Atlantic Coast Line Railroad running from Sumter to Orangeburg, running N. 46° 50' E. for a distance of 9521 feet parallel to railroad; thence N. 41° 2' E. for a distance 5658 feet to a point 72 feet west of center of railroad; thence N. 16° E. for a distance of 7257 feet, parallel to railroad; thence N. 26° 50' E. for a distance of 8650 feet to a point 72 feet northwest of railroad; thence S. 87° E. for a distance of 6864 feet; thence N. 12° 30' E. for a distance of 8840 feet; thence N. 87° 30' E. for a distance of 5920 feet; thence S. 15° 30' E. for a distance of 5430 feet; thence S. 65° W. for a distance of 2370 feet; thence S. 9° W. for a distance of 3432 feet; thence N. 85° E. for a distance of 13200 feet; thence S. 1° 20' E. for a distance of 10479 feet to the intersection of Hungary Hall Branch and Des Champs Branch; thence up the run of Des Champs Branch in a southwesterly direction to the public road; thence S. 78° W. for a distance of 16390 feet; thence S. 2° 30' W. for a distance of 13200 feet; thence S. 39° W. for a distance of 4000 feet; thence N. 47° W. for a distance of 817 feet; thence S. 42° W. for a distance of 2248 feet; thence S. 40° W. for a distance of 2280 feet; thence S. 37° 30' W. for a distance of 13268 feet to a point on Santee River; thence up Santee River to the beginning point 72 feet northwest of railroad.

HISTORY: 1962 Code Section 14-93; 1952 Code Section 14-93; 1942 Code Section 3018; 1932 Code Section 3018; Civ. C. '22 Section 710; Civ. C. '12 Section 627; Civ. C. '02 Section 566; G. S. 434; R. S. 493; (7) 284; 1853 (12) 416; 1890 (20) 517; 1914 (28) 647; 1921 (32) 283; 1922 (32) 987.



Section 4-3-500. Union County.

Union County is bounded as follows: on the north by the Pacolet River which separates it from Cherokee County; on the east by Broad River which separates it from York, Chester and Fairfield Counties; on the northwest by Spartanburg County from which it is divided by a line, beginning at the corner of Cherokee and Union Counties with Spartanburg County on the Pacolet River, and running thence S. 33.75° W. to the intersection of Fair Forest Creek; thence S. 6.5° W. across the Tyger River to Hackett's Creek; thence S. 17° W. 2 miles and 28 chains to the Cross Keys road; thence S. 12° W. to a dead Spanish oak on the north bank of the Enoree River, a little above Nusgrove's Ford, opposite Gordon's Mill; on the southwest by Laurens and Newberry Counties, from which it is divided by the Enoree River, down to Avery's Ford; thence by the road to Crenshaw's Ford, on the Tyger River; thence down said river to its junction with the Broad River, which forms its southeast boundary.

HISTORY: 1962 Code Section 14-94; 1952 Code Section 14-94; 1942 Code Section 3019; 1932 Code Section 3019; Civ. C. '22 Section 711; Civ. C. '12 Section 628; Civ. C. '02 Section 567; G. S. 435; R. S. 404; (4) 662; (7) 284; 1897 (22) 588.



Section 4-3-510. Union County; boundaries of townships.

The boundaries of the townships of Bogansville, Cross Keys, Fishdam, Goshen Hill, Jonesville, Pinckney, Santuc and Union, which compose Union County, as shown on a map prepared by Claude E. Sparks and John W. McClure, Jr., South Carolina registered land surveyors, the pilot map of which is on file in the office of the clerk of court for Union County, are confirmed and set forth as follows:

(1) Bogansville township is bounded as follows: On the north by Jonesville township, from which it is divided by a line extending in an easterly direction from a point on the line between Spartanburg and Union Counties to a corner at the railroad crossing just above Bonham; on the east by Union township, from which it is divided by a line extending in a southerly direction from the corner at the railroad crossing to the old Lower Fair Forest Brick Church site and continuing in the same straight line to Tyger River; on the south by Tyger River, which separates it from Cross Keys township; and on the west by a line running in a northerly direction from Tyger River to the beginning point, which is the dividing line between Union and Spartanburg Counties;

(2) Cross Keys township is bounded as follows: On the north and northeast by Tyger River, which separates it from Bogansville and Union townships; on the southeast by Goshen Hill township, from which it is divided by a line beginning on Tyger River at Gist Bridge and running in a southwesterly direction to the old Quaker Methodist Church site and from there to a point on Enoree River, at the old Browning Ferry; on the south by Enoree River, which separates it and Union County from Laurens County; and on the west by Spartanburg County, from which it is divided by a line running in a northerly direction from a point on Enoree River, opposite Gordon's or Musgrove Mill site, to the Cross Keys road and thence to the mouth of Hackers Creek on Tyger River;

(3) Fishdam township is bounded as follows: On the northeast and east by Broad River, which separates it and Union County from Chester and Fairfield Counties; on the south by Tyger River, which separates it and Union County from Newberry County; on the southwest by Tyger River, which separates it from Goshen Hill township; and on the northwest by Santuc township, from which it is divided by a line running in a northeasterly direction from Rogers Ferry site above Highway No. 72 on Tyger River to the beginning point on Broad River at the mouth of Neals Creek;

(4) Goshen Hill township is bounded as follows: On the northeast by Tyger River, which separates it from Union, Santuc and Fishdam townships; on the southeast by Newberry County, by the county line extending in a southwesterly direction from a point on Tyger River to Enoree River; on the southwest by Enoree River, which separates it and Union County from Newberry and Laurens Counties; and on the northwest by Cross Keys township, from which it is divided by a line running in a northeasterly direction from a point on Enoree River at Brownings Ferry to the old Quaker Methodist Church site on Padgett's Creek and thence a straight line to Gist Bridge, on Tyger River;

(5) Jonesville township is bounded as follows: On the north by Pacolet River, which separates it and Union County from Cherokee County; on the east by Pinckney township, from which it is divided by a line beginning at a point on Pacolet River, below the mouth of Peter Hawk Creek, and running in a southerly direction to a corner at the railroad crossing at Bonham, which is the corner also for Bogansville, Pinckney and Union townships; on the south by Bogansville township, from which it is divided by a line running in a westerly direction from the corner at the railroad crossing to a point on the dividing line between Spartanburg and Union Counties; and on the northwest by Spartanburg County, from which it is divided by a line running in a northeasterly direction to the beginning point on Pacolet River;

(6) Pinckney township is bounded as follows: On the north by Pacolet River, which separates it and Union County from Cherokee County; on the east by Broad River, that separates it and Union County from York and Chester Counties; on the south and southwest by Santuc and Union townships, from which it is divided by a line running in a northwesterly direction from Worthy's Ferry on Broad River to a corner at the railroad crossing at Bonham; and on the west by Jonesville township, from which it is divided by a line running in a northerly direction from the corner at the railroad crossing to the beginning point on Pacolet River, below the mouth of Peter Hawk Creek;

(7) Santuc township is bounded as follows: On the north by Pinckney township, from which it is divided by a line beginning at the northeast corner of Union township and running in a southeasterly direction to Worthy's Ferry on Broad River; on the northeast by Broad River, which separates it and Union County from Chester County; on the southeast by Fishdam township, from which it is divided by a line beginning at the mouth of Neals Creek on Broad River and running in southwesterly direction to the old Hamilton's or Rogers Ferry site on Tyger River; on the southwest by Tyger River, which separates it from Goshen Hill township; and on the northwest by Union township, from which it is divided by a line beginning at the mouth of Fair Forest Creek and running in a northeasterly direction to State Highway No. 49 at the point where it is intersected by Highway No. 43 and continuing in the same direction to the beginning corner on the Pinckney township line; and

(8) Union township is bounded as follows: On the northeast by Pinckney township, from which it is divided by a line beginning at the corner at the railroad crossing near Bonham and running in southeasterly direction to the northwest corner of Santuc township; on the southeast by Santuc township, from which it is divided by a line running in southwesterly direction to the mouth of Fair Forest Creek on Tyger River; on the southwest by Tyger River, which separates it from Goshen Hill and Cross Keys townships; and on the northwest by Bogansville township, from which it is divided by a line running in a northeasterly direction from a point on Tyger River to the old Lower Fair Forest Brick Church site and continuing in a straight line to the beginning corner at the railroad crossing.

HISTORY: 1962 Code Section 14-94.1; 1961 (52) 12.



Section 4-3-520. Williamsburg County.

Williamsburg County is bounded as follows: on the southwest by Berkeley County from which it is separated by the Santee River; on the north and northwest by Clarendon and Florence Counties; on the east and southeast by Marion County from which it is separated by the Great Pee Dee River and by Georgetown County from which it is separated by a line commencing on the Great Pee Dee River, the dividing line between Williamsburg, Marion and Georgetown Counties, and running to the road leading from Britton's and Bradley's Ferry, on said Great Pee Dee River, to Leneud's Ferry, on Santee River, the said road being the boundary line on the southeast separating it from Georgetown County, less the following territory transferred to Florence County by act of the General Assembly, approved March 4 1921, to wit: beginning at a point in the road leading to Lee's Cross Road, where same crosses Lynche's Lake and running S. 12° 30' W. 1943 feet, thence S. 8° 10' W. 526 feet, thence S. 14° 30' E. 1119 feet, thence S. 25° 20' E. 730 feet, thence S. 72° 20' E. 43610 feet to a stake at the road leading from Indiantown to Kingstree, thence N. 26° E. 316 feet, thence along the Kingstree road N. 71° 35' E. 10094 feet, thence 504 feet along said road to the intersection of Owens Swamp, thence 527 feet along said road, thence 806 feet along said road, thence N. E. 711 feet, thence N. E. 559 feet, thence E. 506 feet, thence S. E. 1225 feet to a point in the center of said road, thence N. E. 3380 feet along center of said road, thence 2315 feet to where it intersects Flannigan's Creek, thence along Muddy Creek to the intersection of Clark's Creek, thence along Clark's Creek to the intersection of Pee Dee River, thence along Pee Dee River to the mouth of Lynche's River, thence along Lynche's River to the mouth of Lynche's Lake, thence along Lynche's Lake to the beginning point, containing 45.3 square miles according to map made by J. W. Coggshall and T. E. Wilson, civil engineers, April 18 1920, and filed in the Governor's office and in the office of the clerk of court of Florence County. For a more accurate description reference to said plat is hereby made.

HISTORY: 1962 Code Section 14-95; 1952 Code Section 14-95; 1942 Code Section 3020; 1932 Code Section 3020; Civ. C. '22 Section 712; Civ. C. '12 Section 629; Civ. C. '02 Section 568; (4) 663; (5) 407; (7) 199, 261; 1888 (20) 168; 1889 (20) 507, 517; 1912 (27) 817; 1914 (28) 612; 1921 (32) 212.



Section 4-3-530. York County.

York County is bounded as follows: on the north by the North Carolina line; on the west by the eastern line of Cherokee County, mentioned in 4-3-110; on the south by Chester County from which it is divided by a line beginning at a hickory tree, on the southwest side of the Catawba River, and about 10 chains above the mouth of Ferrill's Creek, and running nearly S. 88° W., by an old line called and known by the name of the line of the new acquisition, to an ash and black gum on the bank of Broad River, on land now or formerly owned by Robert Elliott; on the east by the county of Lancaster and the North Carolina line; less the following territory transferred to Cherokee County by act of the General Assembly, approved February 11 1921, to wit: beginning at a stake in a road in the State line on top of a mountain at Burned Grocery and running thence S. 43 1/2 ° W. 224.00 chains to a large pine at the northeast end of Brown's Mountain; thence with the Cherokee County line N. 2 1/2 ° W. 152.00 chains to now or formerly B. O., E. A. Patterson's corner in the State line; thence S. 86° E. 165.00 chains with the State line to the beginning corner containing two square miles. The metes and bounds and location and lines are more accurately set forth on a plat bearing the name of A. P. Falls, surveyor, filed in the office of the Governor.

HISTORY: 1962 Code Section 14-96; 1952 Code Section 14-96; 1942 Code Section 3021; 1932 Code Section 3021; Civ. C. '22 Section 713; Civ. C. '12 Section 630; Civ. C. '02 Section 569; G. S. 437; R. S. 496; (1) 132; (4) 662; (5) 318; (7) 284; 1873 (15) 425; 1921 (32) 23.






CHAPTER 5 - CHANGE OF BOUNDARIES

Section 4-5-120. Procedure for annexing part of a county.

Whenever the governing body of a county by resolution requests that a part of such county be merged with one or more adjoining counties or whenever ten percent of the registered voters in an area of one county petition in writing that such area be transferred to another county, the county governing body or the petitioners, as the case may be, shall deposit with the clerk of court of such county an amount of money sufficient to cover the expenses of surveys and plats and of the annexation commission and the election to be held to determine whether the proposed annexation shall be effected and shall file such resolution or petition in the office of the clerk of court of such county and transmit the petition or resolution to the Governor.

HISTORY: 1976 Act No. 697 Section 1.



Section 4-5-130. Appointment of commission for annexation.

When a request of a county governing body or a petition as prescribed in Section 4-5-120 has been presented to the Governor for changing the boundary line or lines between two counties, whereby a portion of the territory of one county would be annexed to another, the Governor shall within thirty days appoint a commission of four persons, two from the territory proposed to be annexed and two from the other territory of the county or counties from which such territory has theretofore been a part. Two of the persons, if such are to be found, shall be opponents and two advocates of the proposed change of line.

HISTORY: 1976 Act No. 697 Section 2.



Section 4-5-140. Employment of surveyors to survey line; marking line on land.

The commission may contract for the survey and location of the proposed change of line and for such purpose may employ three competent disinterested surveyors, who are nonresidents of the counties affected, two to be selected by the commission and the third by the two selected by the commission. Such surveyors shall clearly mark the proposed change of line upon the land with due regard to all legal provisions and limitations and certify plats showing such line.

HISTORY: 1976 Act No. 697 Section 3.



Section 4-5-150. Filing of plats; deposit of money to cover expenses.

Certified plats of such line shall be filed with the Secretary of State and with the respective clerks of court of each county affected thereby and a deposit of an amount of money sufficient to cover expenses of survey and plats and other necessary expenses including advertising shall be made with the treasurer of the county whose territory is proposed to be reduced by those requesting or petitioning for the change of line.

HISTORY: 1976 Act No. 697 Section 4.



Section 4-5-160. Commission shall report all relevant facts.

The commission shall carefully investigate all facts relating to the area, population and assessed property values of the territory proposed to be severed and that remaining, the proximity of the line to any courthouse and the proper amount of indebtedness of the county losing area to be assessed to the county gaining such area and shall report in writing to the Governor upon all such relevant matters as the Governor may direct for his information. The commission shall also report to the Governor an itemized statement of the expense of the survey and plats.

HISTORY: 1976 Act No. 697 Section 5.



Section 4-5-170. Governor shall order election; voting place; eligible electors.

(A) Upon satisfactory compliance with Sections 4-5-120 to 4-5-160, the Governor shall order an election to be held in an area sought to be transferred and an election to be held in the county to which the area is proposed to be transferred. If there is no established voting place in the area proposed to be transferred, the Governor in his order of election shall designate the place or places at which the voters in the area shall vote. All qualified electors of the area proposed to be annexed and the county to which the area is proposed to be annexed are eligible to vote in the elections.

(B) Where the area proposed to be annexed is less than fifty acres in size and is titled in the name of ten or fewer freeholders as defined in Section 5-3-240 and upon satisfactory compliance with Sections 4-5-120 through 4-5-160, the Governor shall order the county board of elections in the county in which the area proposed to be annexed is located to canvass the qualified electors residing in the area as to whether the area proposed to be annexed should be transferred to the annexing county. Notice of the canvassing must be given to the qualified electors residing in the area proposed to be annexed by certified mail. The canvassing of the qualified electors must be in the form of a census taken by the county board of elections on the third Tuesday after the notice is given or attempted. If the county commission of elections certifies that two-thirds of the qualified electors in the area proposed to be annexed favor annexation, the governing body of the county to which the area is proposed to be transferred, upon the concurring vote of the governing body of the county from which the area is proposed to be transferred, may vote to require the General Assembly to ratify the transfer of property under Section 4-5-220.

HISTORY: 1976 Act No. 697 Section 6; 1988 Act No. 520, eff May 18, 1988.

Effect of Amendment

The 1988 amendment made grammatical changes, redesignated the first paragraph as subsection (A), and added subsection (B) relating to canvassing.



Section 4-5-180. Conduct of elections.

Except as provided in Section 4-5-170(B), the elections called for must be conducted at the time specified in the Governor's order by the respective election commissions of the two counties in accordance with the applicable constitutional and statutory provisions relating to elections.

HISTORY: 1976 Act No. 697 Section 7; 1988 Act No. 520, eff May 18, 1988.

Effect of Amendment

The 1988 amendment added a reference to Section 4-5-170(B).



Section 4-5-190. Election results; canvass of returns in annexed area.

Except as provided for in Section 4-5-170(B), the commissioners of elections for the county from which the area is proposed to be transferred shall canvass the returns of the managers of each precinct in the area seeking annexation in their county as the returns are canvassed in general elections and shall certify the results of the canvassing in a tabulated statement of the vote at each precinct to the Secretary of State who shall transmit a tabulated statement of the vote at each precinct of the county to the Senate and House of Representatives at its next session.

HISTORY: 1976 Act No. 697 Section 8; 1988 Act No. 520, eff May 18, 1988.

Effect of Amendment

The 1988 amendment added a reference to Section 4-5-170(B) and made grammatical changes.



Section 4-5-200. Election results; canvass of returns in annexing area.

Except as provided in Section 4-5-170(B), the commissioners of election for the county to which the area is proposed to be transferred shall canvass the returns of the managers of each voting place in the county as the returns are canvassed in the general elections and shall certify the results of the canvass in a tabulated statement of the vote at each polling place to the Secretary of State who shall transmit a tabulated statement of the vote at each polling place to the General Assembly for action as provided for in Section 4-5-220.

HISTORY: 1976 Act No. 697 Section 9; 1988 Act No. 520, eff May 18, 1988.

Effect of Amendment

The 1988 amendment made grammatical changes and added a reference to Section 4-5-170(B).



Section 4-5-210. Protests or contests; appeals.

The commissioners of election respectively as judicial officers shall decide all cases of protest or contest in the areas of their jurisdiction that may arise in such elections and their decisions shall be final and conclusive evidence of the result of the elections unless appealed from within five days to the Court of Common Pleas of the county in which the election was held.

HISTORY: 1976 Act No. 697 Section 10.



Section 4-5-220. Alteration of county line or lines by General Assembly.

The General Assembly upon receipt of the certified returns shall as soon as practicable alter the county line or lines in accordance with the request or petition if two-thirds of the qualified electors voting or otherwise indicating their preference, under Section 4-5-170(B), on the question in the area to be transferred vote or otherwise indicate, under Section 4-5-170(B), in favor of the transfer and if a majority of the qualified electors voting in the county to which the transfer is proposed or the members of the county governing boards, under Section 4-5-170(B), vote in favor of the transfer, provided that all the constitutional requirements for the alteration of county lines have been complied with, all of which must be determined by the General Assembly. The annexation must then become effective.

HISTORY: 1976 Act No. 697 Section 11; 1988 Act No. 520, eff May 18, 1988.

Effect of Amendment

The 1988 amendment added references to Section 4-5-170(B).



Section 4-5-230. Payment of costs by annexing county; special tax.

When one portion of a county is annexed to another county, the county to which it is annexed shall levy a special tax upon all property in such annexed area to cover the cost of survey and transfer or so much thereof as the governing body of the county to which the annexation or addition is made shall deem just and proper, and such governing body may levy upon the property within the original lines of their county such tax as in their judgment shall seem just and fair to augment the amount raised by taxation within the annexed area to reimburse and refund those who made the deposit as provided in Section 4-5-120 for the cost of annexation.

HISTORY: 1976 Act No. 697 Section 12.



Section 4-5-240. Compensation and expenses of commissioners.

The commissioners appointed by the Governor in accordance with Section 4-5-130 shall each be entitled as compensation for services to twenty-five dollars per day for not exceeding five days and necessary traveling expenses to be voted and paid as expenses of survey. Upon filing of their report and certified plats as herein required, the commissioners may draw their warrant upon the county treasurer with whom deposit has been made as herein required for payment of the expenses of survey and a warrant shall be payable only out of such deposit.

HISTORY: 1976 Act No. 697 Section 13.



Section 4-5-250. Subsequent election after defeat of proposal.

Upon the defeat of any proposed change of boundary line of a county at any election thereon, no election upon the same or any modified change of such boundary line shall be held within four years thereafter.

HISTORY: 1976 Act No. 697 Section 14.



Section 4-5-260. State aid to subdivisions for county government; allocation formula for annexed county.

With respect to state aid to subdivisions for county government and the allocation formula for an annexed county, where a portion of one county is annexed to another county, the total amount allocated to the two counties shall not exceed the total which would be allocated to the two counties separately. However, the population of the annexed areas must be taken into consideration in determining the proportionate share of the total allocation due to each county.

HISTORY: 1995 Act No. 145, Part II, Section 33, eff June 29, 1995.






CHAPTER 7 - CREATION OF NEW COUNTIES AND CONSOLIDATION OF COUNTIES

Section 4-7-10. Certain shaped counties shall not be established.

The General Assembly shall not establish any new county the greatest length of which shall be more than four times as long as the least central width thereof or which will leave the county or counties from which the territory is taken of a length more than four times as long as the least central width thereof. And the Governor shall not order an election upon a petition for the formation of a new county when the result of the establishment of a county pursuant to such election would be to create a new county of or reduce an old county to such an area.

The term "central width" shall be construed to mean any width not entirely within eight miles of one of the ends of the greatest length of the county.

HISTORY: 1962 Code Section 14-151; 1952 Code Section 14-151; 1942 Code Section 3028; 1932 Code Section 3028; Civ. C. '22 Section 720; 1912 (27) 841.



Section 4-7-20. Petition for formation of new counties.

Whenever two or more sections of an old county or counties desire to be incorporated into a new county there shall be filed with the Governor a petition signed by one third of the qualified electors residing within the area of each section of the old county or counties proposed to be cut off to form a new county, setting forth the boundaries of the proposed new county, the proposed name, the number of inhabitants, the area and the taxable property as shown by the last tax returns and that the proposed lines for the new county do not run nearer to any courthouse building then established than eight miles therefrom.

HISTORY: 1962 Code Section 14-152; 1952 Code Section 14-152; 1942 Code Section 3025; 1932 Code Section 3025; Civ. C. '22 Section 717; Civ. C. '12 Section 634; Civ. C. '02 Section 574; 1896 (22) 64.



Section 4-7-30. Procedures where there is no voting place in area affected.

When there is no established polling place or voting place in a section proposed to be incorporated in a new county the petitioners shall name a voting place or places in their petition, and the Governor shall in his order of election designate such place or places as the voting place or places, and managers of election shall be appointed therefor, and all electors otherwise qualified shall be allowed to vote at such voting place or places so named as may be most convenient, as legally as if their registration certificates called for that place by name.

HISTORY: 1962 Code Section 14-153; 1952 Code Section 14-153; 1942 Code Section 3038; 1932 Code Section 3038; Civ. C. '22 Section 730; Civ. C. '12 Section 646; Civ. C. '02 Section 580; 1899 (23) 77; 1920 (31) 729.



Section 4-7-40. Petitioners shall deposit money to cover costs.

Whenever a petition is filed for the formation of a new county the petitioners shall deposit with the clerk of court of any county affected thereby an amount of money sufficient to cover expenses of survey and plats, of the commissioners and of the election to be held to determine whether the proposed new county shall be formed. In case the result of the election be unfavorable to such formation, the deposit so required and designated shall become a part of the funds of the county or counties from which such new county was proposed to be formed.

HISTORY: 1962 Code Section 14-154; 1952 Code Section 14-154; 1942 Code Section 3026; 1932 Code Section 3026; Civ. C. '22 Section 718; Civ. C. '12 Section 635; 1911 (27) 155.



Section 4-7-50. Appointment of commission.

Whenever a petition is presented to and filed with the Governor for the creation of any new county he shall before ordering any election thereon refer the petition to a commission which he shall appoint, as provided in Section 4-7-60, for investigation by the Commission as to whether the requirements of the Constitution as to area, distance, wealth, population, etc., have been complied with.

HISTORY: 1962 Code Section 14-155; 1952 Code Section 14-155; 1942 Code Section 3027; 1932 Code Section 3027; Civ. C. '22 Section 719; Civ. C. '12 Section 636; 1905 (24) 915.



Section 4-7-60. Composition of commission.

The commission shall consist of one person of discretion from each of the old counties, who is opposed to the new county, if there be any opposition, and an equal number of citizens who favor the formation of the new county, to be taken from within the territory of the proposed new county. The representation of the proposed new county and the old county or counties from which the new county is proposed to be formed must be equal in number on the commission.

HISTORY: 1962 Code Section 14-156; 1952 Code Section 14-156; 1942 Code Section 3029; 1932 Code Section 3029; Civ. C. '22 Section 721; Civ. C. '12 Section 637; 1905 (24) 915.



Section 4-7-70. Appointment and duties of surveyors.

Upon receiving such petition and any annexed exhibits the commission shall appoint and contract with two competent surveyors, who shall not be residents of any county to be cut by the lines of the proposed new county, and these two surveyors shall name and call in a third similarly qualified to settle any points of difference between them. These surveyors shall ascertain and settle all necessary questions as to area, both of the proposed new county and of the old counties after being diminished by the new, and as to the distances of the lines of the proposed new county from any existing courthouse. They shall also make a survey of the proposed new lines and plainly mark the same, so as to clearly define the population and wealth taken and left and so as to provide a guide as to who can vote by reason of residence, if the election be finally ordered. They shall make full return and report of their finding, with plats of their work, to the commission, who shall annex the same to the petition. The surveyors shall be paid by warrant of the commission on the treasurer of each old county involved for the prorata cost of the survey made within the territory of each and to this end the surveyors shall render an itemized bill of their work for each county to be cut by the new lines.

HISTORY: 1962 Code Section 14-157; 1952 Code Section 14-157; 1942 Code Section 3030; 1932 Code Section 3030; Civ. C. '22 Section 722; Civ. C. '12 Section 638; 1904 (24) 915.



Section 4-7-80. Commission shall investigate and report facts.

The commission, after the return by the surveyors has been filed with it, shall thoroughly investigate as to the population and wealth proposed to be taken and left by the new county and to that end may send for persons, papers and books giving statistics and may administer oaths, take testimony and employ a stenographer, if deemed by it necessary. It shall make a full report to the Governor of its finding as to the wealth and population embraced within the limits of the proposed new county and as to the wealth and population to be left in each old county to be cut by the new and shall annex to the petition its report with proper exhibits and with any evidence on which the report is based. Forthwith upon the completion of its investigation and report it shall return the petition and such finding and showing as is hereinbefore provided for to the Governor for his information.

HISTORY: 1962 Code Section 14-158; 1952 Code Section 14-158; 1942 Code Section 3031; 1932 Code Section 3031; Civ. C. '22 Section 723; Civ. C. '12 Section 639; 1905 (24) 915.



Section 4-7-90. Election for new county; time and place.

Within twenty days after receipt of the report of the commission the Governor shall order an election in the territory proposed to be cut off for the new county to be held within sixty days from the date of the order. At such election the electors shall vote "yes" or "no" upon the question of creating and upon the name and county seat of such proposed new county.

HISTORY: 1962 Code Section 14-159; 1952 Code Section 14-159; 1942 Code Section 3032; 1932 Code Section 3032; Civ. C. '22 Section 724; Civ. C. '12 Section 640; Civ. C. '02 Section 575; 1896 (22) 64.



Section 4-7-100. Conduct of election; appointment of managers.

For the purpose of such election the commissioners of election for each old county proposed to be cut shall appoint three managers for each voting place in the area of the old county proposed to be cut off, not more than two of whom shall be in favor of the proposed new county or against it, and shall deliver to them the books of registration for those voting places which the registration officers shall turn over to the commissioners on demand. Such election shall be conducted in the same manner as general elections in this State and all persons entitled to vote under the Constitution and laws of this State at general elections shall be entitled to vote at such election.

HISTORY: 1962 Code Section 14-160; 1952 Code Section 14-160; 1942 Code Section 3033; 1932 Code Section 3033; Civ. C. '22 Section 725; Civ. C. '12 Section 641; Civ. C. '02 Section 576; 1896 (22) 64.



Section 4-7-110. Canvassing election returns and certifying results.

The commissioners of election for each old county proposed to be cut shall canvass the returns of the managers of each precinct in their county at which such election has been held, as such returns in general elections in this State are canvassed, and shall certify the result thereof in a tabulated statement of the vote at each precinct to the Secretary of State who shall transmit a tabulated statement of the vote at each precinct of an old county proposed to be cut off to both branches of the General Assembly at its next session.

HISTORY: 1962 Code Section 14-161; 1952 Code Section 14-161; 1942 Code Section 3034; 1932 Code Section 3034; Civ. C. '22 Section 726; Civ. C. '12 Section 642; Civ. C. '02 Section 577; 1899 (23) 77.



Section 4-7-120. Election protests or contests.

The commissioners of election, respectively, shall, as judicial officers, decide all cases of protest or contest that may arise, subject to appeal to the Board of State Canvassers. The decision of the commissioners of election shall be final and conclusive evidence of the result of the election, unless appealed from within five days, in which case a decision of the Board of State Canvassers shall be final and conclusive evidence of the election on all questions of fact.

HISTORY: 1962 Code Section 14-162; 1952 Code Section 14-162; 1942 Code Section 3034; 1932 Code Section 3034; Civ. C. '22 Section 726; Civ. C. '12 Section 642; Civ. C. '02 Section 577; 1899 (23) 77.



Section 4-7-130. General Assembly shall create new county if certain conditions are met.

The General Assembly at its next session shall create the new county if two thirds of the qualified electors voting at such election shall vote in favor of the establishment of such new county and if all the constitutional requirements for the formation of new counties have been complied with, of all of which the General Assembly must judge.

HISTORY: 1962 Code Section 14-163; 1952 Code Section 14-163; 1942 Code Section 3035; 1932 Code Section 3035; Civ. C. '22 Section 727; Civ. C. '12 Section 643; Civ. C. '02 Section 578; 1899 (23) 77.



Section 4-7-140. Payment of costs by new county; tax.

In case such new county is formed the county so newly created shall pay all the costs and expenses of its creation, and in no wise shall any county which has been cut for the formation of a new county be liable for any of the cost or expenses incurred in cutting the same or in the formation thereof. The auditor of the newly created county, after such county has been organized and its officers elected, shall levy a tax upon all the taxable property in his county sufficient to cover the costs and expenses of its creation.

HISTORY: 1962 Code Section 14-164; 1952 Code Section 14-164; 1942 Code Section 3026; 1932 Code Section 3026; Civ. C. '22 Section 718; Civ. C. '12 Section 635; 1911 (27) 155.



Section 4-7-150. Time between elections for new counties.

No election shall be ordered for the creation or establishment of any new county which shall embrace one half or more of the area of any proposed new county in which an election for its creation was defeated within four years preceding the date of the filing of the petition for such new county.

HISTORY: 1962 Code Section 14-165; 1952 Code Section 14-165; 1942 Code Section 3036; 1932 Code Section 3036; Civ. C. '22 Section 728; Civ. C. '12 Section 644; 1908 (25) 1080.



Section 4-7-160. Procedures when citizens desire two or more counties to consolidate.

Whenever the citizens of two or more counties desire to consolidate them into one they shall file a petition with the Governor to that effect, signed by one third of the qualified electors residing in the counties, and upon the filing of such petition the same proceedings shall be had as in the formation of new counties provided for in this chapter. At the election ordered upon such petition the electors shall vote for or against consolidation, the name of the new county and the location of the county seat.

HISTORY: 1962 Code Section 14-166; 1952 Code Section 14-166; 1942 Code Section 3040; 1932 Code Section 3040; Civ. C. '22 Section 732; Civ. C. '12 Section 648; Civ. C. '02 Section 581.






CHAPTER 8 - CONSOLIDATION OF POLITICAL SUBDIVISIONS

Section 4-8-10. Special purpose district defined.

As used in this chapter, "special purpose district" means any district created by an act of the General Assembly or pursuant to general law and which provides any local governmental service or function including, but not limited to, fire protection, sewerage treatment, water distribution, and recreation. "Special purpose district" also means any rural community water district authorized or created under the provisions of Chapter 13 of Title 6. Special purpose district does not include any state agency, department, or commission.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.

Editor's Note

1992 Act No. 319, Section 1 effective April 8, 1992, reads as follows:

"SECTION 1. It is the legislative intent and purpose of this chapter to provide a means for the consolidation of the governmental and corporate functions now vested in municipal corporations and other political subdivisions and with the governmental and corporate functions now vested in the counties in which these municipal corporations and other political subdivisions are located, and to provide a method for the creation of consolidated governments which may be used to fulfill the unique needs and demands in various county areas. This chapter is provided as enabling legislation to be liberally construed as a utilization of the constitutional power granted by Section 12 of Article VIII of the Constitution of South Carolina, 1895."



Section 4-8-20. Authorization to create consolidated government charter commission; creation; membership and appointment; vacancies.

(A) The governing body of any county is authorized to create a consolidated government charter commission subject to the provisions of subsection (B) of this section. The commission shall consist of eighteen members, all of whom must be residents of the county.

(1) The governing body of the county shall appoint six members of the commission, at least four of whom shall reside outside the corporate limits of the largest municipality in the county, with no more than two county appointees being elected officials.

(2)(a) Six members of the commission must be residents of the incorporated municipalities within the county.

(b) The total population of all incorporated municipalities within the county, as determined by the most recent United States census, must be divided by six, the result being an apportionate average. The respective population of each municipality in the county must be divided by the apportionate average to determine any appointive index.

(c) Each municipality in the county shall appoint a number of members to the commission equal to the whole number indicated by their appointive index. However, no single municipality may appoint more than four members to the commission. No more than two municipal elected officials may be members of the commission. The option to appoint a municipal elected official is with the two municipalities with the largest population.

(d) When less than six members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members must be selected in a joint meeting of the charter commission appointees of the municipalities in the county. The member or members must be chosen from among the residents of the municipalities in the county which before this time have not provided a representative for the commission.

(3)(a) Each special purpose district in the county may appoint a member to the commission equal to the nearest whole number indicated by their appointive index. However, no single special purpose district may appoint more than four members to the commission. No more than two officials from special purpose districts in the county may be members of the commission. The option to appoint a special purpose district official is with the two special purpose districts with the largest population. In no case may there be less than one member of the commission representing special purpose districts when a special purpose district exists within the county.

(b) The total population of all special purpose districts within the county, as determined by the most recent United States census, must be divided by six, the result being an apportionate average. The respective population of each special purpose district in the county must be divided by the apportionate average to determine any appointive index.

(c) When less than six members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members of the charter commission must be selected in a joint meeting of the charter commission appointees of the special purpose districts in the county. The member or members must be chosen from among the residents of the special purpose districts in the county which before this time have not provided a representative for the commission.

(B) If the governing body of any county creates a commission, it must be created in accordance with the procedures specified in subsection (A) and only upon the request of the governing body of the county or upon petition of not less than ten percent of the registered electors within the county. The petition must contain the signatures of not less than ten percent of persons registered to vote in the county. Petitions must be certified as valid or rejected by the county board of registration within thirty days and if certified, must be filed with the governing body which shall create a charter commission within thirty days after certification. If within the thirty-day period one or more of the municipalities or special purpose districts fails or refuses to appoint their proportionate number of members to the commission, the county governing body shall appoint an additional number of members equal to the number that any such municipality or special purpose district is entitled to appoint. A vacancy on the commission must be filled in the manner of the original appointment.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-30. Convening of commission; selection of officers; rules; quorum; compensation; expenses; employment of staff; contracts for special studies for preparation of charter.

(A) Within ten days following the appointment of all the members of the commission, it is the duty of the chairman of the county governing body to call an organizational meeting of the commission and to set the date, time, and location of the meeting.

(B) The first order of business at the organizational meeting is the election of the permanent chairman who must be elected by majority vote of the members of the commission.

(C) After organization and election of a permanent chairman, the commission shall elect a secretary, who need not be a member, and such other officers as it considers necessary. The commission shall adopt rules to govern the conduct of its business as it considers necessary. A majority of members of the commission constitutes a quorum for the transaction of business, but no recommendation of the commission may be included in the proposed charter unless adopted by a two-thirds vote of all of the members of the commission.

(D) The members of the commission shall receive no compensation for their services except reimbursement for actual expenses incurred by them in carrying out their duties as members of the commission. The governing body of the county and the governing bodies of municipalities and special purpose districts within the county are authorized to expend public funds in carrying out the provisions of this chapter.

(E) The commission is authorized to employ such staff and contract with such consultants as it considers necessary to conduct special studies and assemble information for preparation of the charter subject to the limitation of funds made available to it. No person who holds an elected public office may be employed by the commission.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-40. Preliminary study; draft of proposed charter; provisions allowable in proposed charter.

The commission is authorized to study all matters relating to the establishment of a single countywide government within the county to be known as a consolidated political subdivision which has powers and jurisdiction throughout the territorial limits of the county and which shall supersede and replace the existing participating governments of the county and of all participating municipalities and all other participating political subdivisions in the county not continued by the charter. For those purposes the commission is authorized to draft a proposed consolidated government charter which may include any provisions necessary to effectuate the purposes of this chapter. To that end and without limiting the generality of the foregoing, the commission is authorized to draft a proposed charter which may provide any one or more of the following:

(1) For the abolishment of specified existing governments within the county and for the creation of a new single government having all the powers formerly exercised by the county, special and public service districts, and the municipalities within the county and having such other powers as may be necessary or desirable, including those rights, powers, duties, and liabilities as are now or may be vested in counties or municipalities, or both, by the Constitution or by other provisions of law. However, in those counties where a special purpose district elects to exclude itself from consolidation pursuant to Section 4-8-95, the remaining special purpose districts shall continue to operate as if no consolidation had taken place for the purpose of its special purpose only. The form and composition of the new consolidated political subdivision is as authorized for counties pursuant to the provisions of Chapter 9 of Title 4. However, in those counties in which there is located a municipality whose boundaries encompass more than one county, the governing body of that municipality shall make a recommendation to the charter commission as to how that municipality shall comply with the provisions of this section. The commission shall include the recommendations of that municipality in the charter submitted to the qualified electors of the county pursuant to the provisions of Section 4-8-80. No changes in the recommendation by the municipality may be made by the charter commission.

(2) For the new consolidated political subdivision to be eligible to have, hold, enjoy, and be entitled to any assistance, credits, benefits, monies, grants, grants-in-aid, funds, loans, aid, appropriations, and matching funds to the same extent that any county, municipality, or other political subdivisions of the State is entitled or by any other provision of law or under any present or future state or federal programs.

(3) For the abolishment of any public authorities, public service and special purpose districts, boards, and commissions created under acts of the General Assembly relating specifically to the county, public service or special purpose districts, or municipalities concerned and for the transfer of all powers, duties, and obligations of the authorities and special purpose districts to the consolidated political subdivision in the manner provided in the charter. However, the charter may also provide that specified public service districts and special purpose districts may continue to perform the functions assigned to them by law under the supervision of district governing bodies existing prior to the consolidation except that, for those special purpose districts which elect to be excluded from consolidation pursuant to Section 4-8-95, the charter must provide that the special purpose district electing to be excluded may, as permitted under this chapter, continue to perform the functions assigned to them by law as existing before the consolidation.

(4) For the abolishment of any public offices, positions of public employment of the county and of any municipality within the county, created by law of the State, and positions of public employment with any public authorities or special purpose districts located and operated within the county, excluding constitutional officers, members of the judiciary, and persons employed by or elected to serve in the public school system.

(5) For the creation of the governing body of the consolidated political subdivision, including the number of members, their powers, duties, terms of office, manner of election, compensation, method of removal, and all other matters of the governing body subject only to constitutional limitation.

(6) For the creation, modification, and abolishment of various departments, offices, advisory boards, advisory commissions, and positions of public employment of the consolidated political subdivision, all of which must be subordinate branches or employees of the consolidated political subdivision, and all other matters related to it.

(7) For the assumption by the consolidated political subdivision of all bonded indebtedness and all other obligations of whatever kind of all governmental units, public authorities, public service, and special purpose districts which are consolidated by the consolidated government charter and the method by which the consolidated political subdivision shall assume the payment of obligations issued under the Constitution and law of this State.

(8) For the purposes for which the consolidated political subdivision or an agency of it may levy any type tax authorized by law for counties and municipalities and the debt limitations applicable to the consolidated political subdivision or an agency of it, subject to constitutional limitations. As used in this item the term "taxes" includes uniform service charges based on services provided which may be levied in conjunction with or in lieu of ad valorem taxes.

(9) For the creation of several classifications of taxing districts by which taxes must be assessed, levied, and collected by the consolidated political subdivision in accordance with the kind, character, type, and degree of services provided within the taxing districts, including a general service district which consists of the total area of the county, and in which must be provided such services as are generally required or demanded by all citizens of the county. The rate and manner of taxation may vary in any one district from that in other districts.

(10) For a method by which the taxing districts are created, other than the general services district, may be expanded or reduced in area, or transformed from one tax district classification to another and a system by which no district may be taxed in any way for services, functions, or programs that are not available or provided to the citizens or property owners of that district.

(11) For the method or methods by which the consolidated political subdivision may be dissolved. Any proposal to disband or dissolve a consolidated political subdivision is not authorized until a consolidated political subdivision has been in existence for a minimum of four years.

(12) For the method or methods by which the charter of the consolidated political subdivision may be amended and municipalities or special purpose districts of the county not included in the initial boundaries of the consolidated political subdivision if any may be annexed to it.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-50. Completion of studies and draft of charter within twelve months; extension of time.

The commission shall complete all of its studies and draft a proposed charter within twelve months following the date of its initial appointment. The period for the work of the commission may be extended by resolution adopted by the governing body of the county upon a written request submitted by the chairman of the charter commission and approved by a majority vote of the commission's members.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-60. Matters involving public education not affected.

Nothing in this chapter may be construed to authorize any commission created pursuant to this chapter to devolve any additional powers upon consolidated political subdivisions with regard to public school education or school districts or to abolish any school district within the county or transfer any of its powers, duties, and obligations to the consolidated political subdivision. County boards of education and boards of trustees shall continue to perform their statutory functions in matters related to them as prescribed in the Constitution and the general law of the State.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-70. Public hearings; notice; certification and filing of proposed charter; public nature of records; informing public.

(A) During the course of its studies, the commission is required to hold at least three public hearings to determine the sentiment of the citizens of the county regarding the work of the commission. The commission shall advertise the date, time, and place of the hearings in a newspaper of general circulation in the county at least twice during the week immediately preceding the week in which public hearings are to be held.

(B) Immediately upon the completion of its work and the framing of a proposed charter for the creation of a consolidated political subdivision within the county, the proposed charter must be filed by the commission with the clerk of the governing body of the county and with the clerk of the governing body of each of the municipalities within the county and must be certified by the chairman of the commission. The copies are public records and available for inspection or examination by any interested person.

(C) The commission shall take such steps as it considers reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-80. Election by all qualified voters of county; notice and publication; form of ballot.

Not more than thirty days after the receipt of the certified copy of the proposed charter, the governing body of the county shall call for an election for the purpose of submitting the question of consolidation and the proposed charter to all of the qualified voters of the county including those residing in municipalities continued by the charter for approval or rejection. The county governing body shall set the date of the election for a day not less than sixty nor more than ninety days after the issuance of the call. The county shall publish the date and purpose of the election once a week for three weeks immediately preceding the date of the election in a newspaper of general circulation in the county. The ballot must have written or printed on it the following:

"Must a consolidated political subdivision be formed and the proposed charter framed for it to be adopted in __________ County?

In favor of consolidation __________

Opposed to consolidation __________

Persons desiring to vote in favor of consolidation, the proposed charter, and for the creation of a consolidated political subdivision shall vote for approval and those persons desiring to vote for rejection of consolidation and the proposed charter shall vote against approval."

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-90. Methods for presenting question of consolidation and adoption of charter; effect of unsuccessful election; conduct of, and expenses of, election.

(A) The charter study commission must select one of the following methods of presenting the question of consolidation and the adoption of the charter:

(1) The charter for the creation of a consolidated political subdivision is effective upon the approval of a majority of the qualified electors of the county voting on the question as provided in Section 4-8-80; or

(2) If the charter for the creation of a consolidated political subdivision is approved by the qualified electors of the county as required by item (1) of this section but not approved by a majority of the qualified electors voting on the question in a municipality or special purpose district, the charter is void and of no force and effect only in that municipality or special purpose district.

(B) If the charter and consolidation do not become effective for any of the reasons enumerated in subsection (A), another charter commission may not be created in the county for at least four years from the date of the unsuccessful election.

(C) The expense of the election must be borne by the county and be conducted in accordance with procedures governing county elections under the general law.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-95. Election of city or special purpose district to be excluded from consolidation.

(A) A special purpose district or city may elect to exclude itself from consolidation.

(B) In each election held pursuant to this chapter, votes cast must be counted and recorded by municipality and by special purpose district. A majority vote in opposition to the consolidation from the municipality or special purpose district must be construed as a decision to be excluded from consolidation.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-100. Certified copy of adopted charter for consolidation furnished to Secretary of State with election returns; proclamation of results.

Whenever a charter for the consolidation of any county and the municipalities and other political subdivisions within the county has been adopted, the county governing body shall furnish a certified copy of the charter with returns of the special election provided for in this chapter to the Secretary of State. The Secretary of State shall issue his proclamation showing and declaring the results of the election on the adoption of the proposed charter. One copy of the proclamation must be attached to a copy of the charter certified to the Secretary of State and one copy must be delivered to the clerk of the governing body of the county and the clerks of the governing bodies of the respective municipalities of the county.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-110. When government of consolidated political subdivision becomes effective; governing body to implement provisions of charter.

The government for the consolidated political subdivision becomes effective within the county concerned when the governing body of the consolidated political subdivision has been elected and the members of the consolidated political subdivision qualified in accordance with the provisions of the charter and the governing body shall take all actions necessary to implement the provisions of the charter.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-120. Subsequent inclusion of municipality or special purpose district in consolidated political subdivision; referenda.

(A) Any municipality initially not included in the consolidated political subdivision created under the provisions of this chapter, may, at any future time, surrender its certificate of incorporation and become part of the consolidated political subdivision under the terms and conditions and in accordance with the procedures prescribed in the charter. However, no municipality shall become part of the consolidated political subdivision until consolidation of that municipality is approved by a favorable vote of a majority of the electors of the particular municipality concerned and a majority of the governing body of the consolidated political subdivision.

(B) Any special purpose district initially not included in the consolidated political subdivision created under the provisions of this chapter may, at any future time, become part of the consolidated political subdivision under such terms and conditions and in accordance with the procedures prescribed in the charter. No special purpose district may become part of the consolidated political subdivision until consolidation of that special purpose district is approved by a favorable vote of a majority of the electors of the consolidated political subdivision voting in a referendum and a majority of the qualified electors voting in a referendum in the particular special purpose district concerned.

(C) The referendum is a special election called only for the purpose of determining whether or not the municipality or special purpose district shall become a part of the consolidated political subdivision.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-130. Zoning ordinances and regulations not affected.

The creation and establishment of a consolidated government pursuant to this chapter does not alter or change zoning regulations or other ordinances effective in the county or the municipalities consolidated, and the regulations or ordinances continue until modified or changed by the consolidated council acting under authority granted through the charter of the consolidated government.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-140. Rights, obligations, duties and privileges of consolidated government; ownership of property, assets, contracts and franchises; inapplicability to municipality or special purpose district that does not approve charter.

Any consolidated government established under this chapter acquires and succeeds to all rights, obligations, duties, and privileges of the county and in the municipalities and other political subdivisions consolidated. Without the necessity or formality of deed, bill of sale, or other instrument of transfer, the consolidated government becomes the owner of all property, assets, contracts, and franchises previously belonging to the county and consolidated municipalities and other political subdivisions and special purpose districts in the consolidated political subdivision except school districts. However, if a majority of the qualified electors voting on the question of consolidation in a municipality or special purpose district do not approve the charter as provided under Section 4-8-90(B), this section does not apply to the municipality or special purpose district.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



Section 4-8-150. Furnishing of electric services within consolidated political subdivision.

Except as provided in Section 58-27-20, the furnishing of electric service or the construction of facilities for the furnishing of electric service within a consolidated political subdivision is governed by the provisions of Title 58 of Chapter 27, Section 5-7-60, and, in unassigned territory, Section 6-21-400.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.






CHAPTER 9 - COUNTY GOVERNMENT

Section 4-9-10. Referendum to determine form of county government; adoption of form of government selected; form of government when not otherwise determined by referendum; change in initial form; continuation of officials in office.

(a) Each county, after at least two public hearings which shall have been advertised in a newspaper of general circulation in the county and wherein the alternate forms of government provided for in this chapter are explained by the legislative delegation of the county, may prior to July 1, 1976, conduct a referendum to determine the wishes of the qualified electors as to the form of government to be selected or become subject to the provisions of subsection (b) of this section. The referendum may be called by an act of the General Assembly, resolution of the governing body, or upon petition of not less than ten percent of the registered electors of the county. The referendum shall be conducted by the county election commission. The question submitted shall be framed by the authority calling for the referendum and when called by petition such petition shall state the question to be proposed. All alternate forms of government provided for in this chapter shall appear on the ballot and unless one form receives a majority favorable vote in the initial referendum, a second or runoff referendum shall be held two weeks after the first referendum at which time the two forms which received the highest number of votes shall again be submitted to the qualified electors for final selection of the form to be adopted. A referendum may also be called to determine the wishes of the registered electors as to the question of whether the members of the governing body of the county shall be elected from defined single member election districts or at large from the county. Such referendum may be called by an act of the General Assembly, resolution of the governing body of the county or by petition of not less than ten percent of the registered electors. The governing body shall by resolution provide for adoption of the form of government selected in the referendum, which shall be filed in the office of the Secretary of State and be effective immediately upon such filing. All resolutions which adopt a form of county government shall be printed in the Code of Laws of South Carolina and remain a part thereof until amended or repealed. The General Assembly shall provide for the number of councilmen or commissioners. In the event that the members of the governing body are required to be elected from defined single member election districts, the General Assembly shall provide for the composition of such districts.

(b) Notwithstanding any other provisions of this chapter, unless otherwise determined by referendum prior to July 1, 1976, the county concerned shall, beginning on that date, have the form of government including the method of election, number, composition and terms of the governing body most nearly corresponding to the form in effect in the county immediately prior to that date, which the General Assembly hereby determines to be as follows:

For the counties of Abbeville, Allendale, Barnwell, Calhoun, Dillon, Georgetown, Greenwood, Horry, Laurens, Oconee and Saluda, the council form of government as prescribed in Article 3 of this chapter.

For the counties of Anderson, Bamberg, McCormick, Union and York, the council-supervisor form of government as prescribed in Article 5 of this chapter.

For the counties of Aiken, Beaufort, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Darlington, Dorchester, Edgefield, Fairfield, Florence, Greenville, Hampton, Jasper, Kershaw, Lee, Lancaster, Lexington, Newberry, Pickens, Richland, Spartanburg and Sumter the council-administrator form of government as prescribed in Article 7 of this chapter.

For the counties of Berkeley, Colleton, Marion, Orangeburg, Marlboro and Williamsburg, the county board of commissioners form of government as prescribed in Article 11 of this chapter.

For those counties in which the county governing body, immediately prior to June 25, 1975, was appointed rather than elected, the members of the governing body shall be required to be elected from defined single member election districts, unless otherwise determined by a valid referendum prior to July 1, 1976. For the purpose of this section, such referendum shall be deemed valid unless declared to be in violation of state or federal law by a court of competent jurisdiction.

(c) After the initial form of government and the number and method of election of county council including the chairman has been adopted and selected, the adopted form, number, and method of election shall not be changed for a period of two years from the date such form becomes effective and then only as a result of a referendum as hereinafter provided for. Referendums may be called by the governing body or upon petition of not less than ten percent of the registered electors of the county. Petitions shall be certified as valid or rejected by the county board of registration within sixty days after they have been delivered to the board and, if certified, shall be filed with the governing body which shall provide for a referendum not more than ninety days thereafter. If more than one petition is filed within the time allowed for such filing, the petition bearing the largest number of signatures of registered electors shall be the proposal presented, in the manner set forth hereinafter. Referendums shall be conducted by the county election commissioner and may be held in a general election or in a special election as determined by the governing body. No change to an alternate form of government, different number of council members, or method of election of council including the chairman as a result of a referendum shall become effective unless such proposed form receives a favorable vote of a majority of those persons voting in a referendum. In any referendum, the question voted upon, whether it be to change the form of government, number of council members, or methods of election, shall give the qualified electors an alternative to retain the existing form of government, number of council members, or method of election or change to one other designated form, number, or method of election. After a referendum has been held and whether or not a change in the form results therefrom, no additional referendums shall be held for a period of four years.

If the governing body of the county as initially or subsequently established pursuant to a referendum or otherwise shall be declared to be illegal and not in compliance with state and federal law by a court of competent jurisdiction, the General Assembly shall have the right to prescribe the form of government, the method of election, and the number and terms of council members but may submit to the qualified electors by referendum a question as to their wishes with respect to any element thereof which question shall include as an option the method of election in effect at the time of the referendum.

(d) Notwithstanding any other provision of this section, the council-manager form of government as provided for in Article 9 of this chapter shall be adopted only after receiving a favorable referendum vote.

(e) All members of the governing bodies of the respective counties serving terms of office on the date on which a particular form of county government becomes effective shall continue to serve the terms for which they were elected or appointed and until their successors are elected or appointed and have qualified.

HISTORY: 1962 Code Section 14-3701; 1975 (59) 692; 1980 Act No. 300, Sections 1, 1A, 2; 1982 Act No. 313, Section 3.



Section 4-9-20. Designation of permissible alternative forms of government.

The alternate forms of government which may be adopted pursuant to Section 4-9-10 shall be one of the following:

(a) Council form as set forth in Article 3;

(b) Council-supervisor form as set forth in Article 5;

(c) Council-administrator form as set forth in Article 7;

(d) Council-manager form as set forth in Article 9;

(e) Board of commissioners form as set forth in Article 11.

HISTORY: 1962 Code Section 14-3702; 1975 (59) 692.



Section 4-9-25. Powers of counties.

All counties of the State, in addition to the powers conferred to their specific form of government, have authority to enact regulations, resolutions, and ordinances, not inconsistent with the Constitution and general law of this State, including the exercise of these powers in relation to health and order in counties or respecting any subject as appears to them necessary and proper for the security, general welfare, and convenience of counties or for preserving health, peace, order, and good government in them. The powers of a county must be liberally construed in favor of the county and the specific mention of particular powers may not be construed as limiting in any manner the general powers of counties.

HISTORY: 1989 Act No. 139, Section 3, eff June 6, 1989.



Section 4-9-30. Designation of powers under each alternative form of government except board of commissioners form.

Under each of the alternate forms of government listed in Section 4-9-20, except the board of commissioners form provided for in Article 11, each county government within the authority granted by the Constitution and subject to the general law of this State shall have the following enumerated powers which shall be exercised by the respective governing bodies thereof:

(1) to adopt, use and revise a corporate seal;

(2) to acquire real property by purchase or gift; to lease, sell or otherwise dispose of real and personal property; and to acquire tangible personal property and supplies;

(3) to make and execute contracts;

(4) to exercise powers of eminent domain for county purposes except where the land concerned is devoted to a public use; provided, however, the property of corporations not for profit organized under the provisions of Chapter 35 of Title 33 shall not be subject to condemnation unless the county in which their service area is located intends to make comparable water service available in such service area and such condemnation is for that purpose. After any such condemnation, the county shall assume all obligations of the corporation related to the property and the facilities thereon which were condemned;

(5)(a) to assess property and levy ad valorem property taxes and uniform service charges, including the power to tax different areas at different rates related to the nature and level of governmental services provided and make appropriations for functions and operations of the county, including, but not limited to, appropriations for general public works, including roads, drainage, street lighting, and other public works; water treatment and distribution; sewage collection and treatment; courts and criminal justice administration; correctional institutions; public health; social services; transportation; planning; economic development; recreation; public safety, including police and fire protection, disaster preparedness, regulatory code enforcement; hospital and medical care; sanitation, including solid waste collection and disposal; elections; libraries; and to provide for the regulation and enforcement of the above. However, prior to the creation of a special tax district for the purposes enumerated in this item, one of the following procedures is required:

(i) When fifteen percent of the electors in a proposed special tax district sign and present to the county council a petition requesting the creation of a special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the special tax district, the nature of the services to be rendered and the maximum level of taxes or user service charges, or both, authorized to be levied and collected. The petition must contain a description of the proposed special tax district, the elector's signature and address. If the county council finds that the petition has been signed by fifteen percent or more of the electors resident within the area of the proposed special tax district, it may certify that fact to the county election commission. Upon receipt of a written resolution certifying that the petition meets the requirements of this section, the county election commission shall order an election to be held within the area of the proposed special tax district. The election ordered pursuant to this section is a special election and must be held, regulated, and conducted with the provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this section. The county election commission shall give at least thirty days' notice in a newspaper of general circulation within the proposed special tax district. The county election commission shall certify the result of the election to the county council and county council by written resolution shall publish the result of the election.

(ii) When a petition is submitted to the county council signed by seventy-five percent or more of the resident freeholders who own at least seventy-five percent of the assessed valuation of real property in the proposed special tax district, the county council upon certification of the petition may pass an ordinance establishing the special tax district. For the purposes of this item, "freeholder" has the same meaning as defined in Section 5-3-240. The petition must contain a designation of the boundaries of the proposed special tax district, the nature of the services to be rendered, and the maximum level of the taxes or user service charges, or both, authorized to be levied and collected.

(iii) When the area of the proposed special tax district consists of the entire unincorporated area of the county, county council may pass an ordinance establishing a special tax district. For the purposes of this item "unincorporated area" means the area not included within the corporate boundaries of a municipal corporation created pursuant to Chapter 1 of Title 5 or within a special purpose district created before March 7, 1973, to which has been committed the governmental service which the county council intends to provide through the proposed special taxing district unless the special purpose district has been dormant for five years or more. If, however, the same service intended to be rendered by the special taxing district is being rendered or is intended to be rendered within any portion of the territory of the special purpose district, then no such service may be rendered by the special taxing district without consent of the governing body of the special purpose district.

(b) In the ordinance establishing the special tax district, county council shall provide for the operation of the special tax district. The special tax district may be operated as an administrative division of the county, or county council may appoint a commission consisting of three to five members and provide for their terms of office.

(c) Notwithstanding any provision to the contrary, the county council shall not finance any service not being rendered by the county on March 7, 1973, by a countywide tax where the service is being provided by any municipality within that municipality or where the service has been budgeted or funds have been applied for as certified by the municipal governing body, except upon concurrence of the municipal governing body. For purposes of this subitem, "municipality" means a municipal corporation created pursuant to Chapter 1 of Title 5.

(d) Before the issuance of any general obligation bonds to provide a service in a special tax district and the levy of a tax to retire the bonds at rates different from those levied in the remainder of the county related to the nature and level of government services to be provided in the special tax district, the county council shall first approve the issuance of the general obligation bonds and the levy of the tax to retire the bonds by ordinance.

(e) County council may by ordinance diminish boundaries of or abolish a special tax district. It must first conduct a public hearing. Notice of the hearing must be given two weeks before it in a newspaper of general circulation in the tax district.

(f) After a special tax district is created, pursuant to the provisions of this item, the governing body of the county may, by ordinance, provide that the uniform service charge be collected on an annual, semiannual, quarterly, or monthly basis. The governing body by ordinance also may provide for monthly delinquency penalty charges by special tax notices.

(g) Any special taxing district created prior to the effective date of this act pursuant to this subsection, the creation of which would have been valid but for any inconsistency in or constitutional infirmity of this subsection as codified at the time of such creation, is hereby created and declared to be valid, and its existence is confirmed as of the date of its prior creation; provided, however, that any such special taxing district shall be subject to all provisions of this subsection as provided for in this act, including without limitation item (e).

(h) The creation of a street lighting system within a county may not disrupt the assignment of electric service rights by the Public Service Commission. The special tax district may not treat the street lighting system as one premises for the purchase of electric energy. Those lighting structures located in an area assigned by the South Carolina Public Service Commission to an electric supplier pursuant to Section 58-27-640, et seq., must be served by the designated electric supplier unless it consents to service by another supplier. Those light structures located in an unassigned area must be considered a single premises and may be served by an electric supplier pursuant to the customer choice provisions of Section 58-27-620 or by an electrical utility pursuant to the certificate of public convenience and necessity provisions of Section 58-27-1230 to serve the lighting structures planned for the unassigned areas.

After a special tax district is created pursuant to this item, the governing body of the county by ordinance may provide that the uniform service charge be collected on an annual, semiannual, quarterly, or monthly basis.

(6) to establish such agencies, departments, boards, commissions and positions in the county as may be necessary and proper to provide services of local concern for public purposes, to prescribe the functions thereof and to regulate, modify, merge or abolish any such agencies, departments, boards, commissions and positions, except as otherwise provided for in this title. Any county governing body may by ordinance abolish a rural or other county police system established pursuant to Chapter 6 of Title 53 [of the Code of Laws, 1962] and devolve the powers and duties of the system upon the county sheriff; provided, however, that such an ordinance shall not become effective until the registered electors of the county shall first approve the ordinance by referendum called by the governing body;

(7) to develop personnel system policies and procedures for county employees by which all county employees are regulated except those elected directly by the people, and to be responsible for the employment and discharge of county personnel in those county departments in which the employment authority is vested in the county government. This employment and discharge authority does not extend to any personnel employed in departments or agencies under the direction of an elected official or an official appointed by an authority outside county government. Any employee discharged shall follow the grievance procedures as established by county council in those counties where the grievance procedures are operative, retaining all appellate rights provided for in the procedures. In those counties where a grievance procedure is not established, a county employee discharged by the chief administrative officer or designated department head must be granted a public hearing before the entire county council if he submits a request in writing to the clerk of the county council within five days of receipt of notice of discharge. The hearing must be held within fifteen days of receipt of the request. The employee must be relieved of his duties pending the hearing and if a majority of the county council sustains the discharge, it is final subject to judicial review, but if a majority of the county council reverses the dismissal, the employee must be reinstated and paid a salary for the time he was suspended from his employment.

The salary of those officials elected by the people may be increased but may not be reduced during the terms for which they are elected, except that salaries for members of council and supervisors under the council-supervisor form of government must be set as provided in this chapter;

(8) to provide for an accounting and reporting system whereby funds are received, safely kept, allocated and disbursed;

(9) to provide for land use and promulgate regulations pursuant thereto subject to the provisions of Chapter 7 of Title 6;

(10) to establish and implement policies and procedures for the issuance of revenue and general obligation bonds subject to the bonded debt limitation;

(11) to grant franchises and make charges in areas outside the corporate limits of municipalities within the county in the manner provided by law for municipalities and subject to the same limitations, to provide for the orderly control of services and utilities affected with the public interest; provided, however, that the provisions of this subsection shall not apply to persons or businesses acting in the capacity of telephone, telegraph, gas and electric utilities, or suppliers, nor shall it apply to utilities owned and operated by a municipality; provided, further, that the provisions of this subsection shall apply to the authority to grant franchises and contracts for the use of public beaches;

(12) to levy uniform license taxes upon persons and businesses engaged in or intending to engage in a business, occupation, or profession, in whole or in part, within the county but outside the corporate limits of a municipality except those persons who are engaged in the profession of teaching or who are ministers of the gospel and rabbis, except persons and businesses acting in the capacity of telephone, telegraph, gas and electric utilities, suppliers, or other utility regulated by the Public Service Commission and except an entity which is exempt from license tax under another law or a subsidiary or affiliate of any such exempt entity. No county license fee or tax may be levied on insurance companies. The license tax must be graduated according to the gross income of the person or business taxed. A business engaged in making loans secured by real estate is subject to the license tax only if it has premises located in the county but outside the corporate limits of a municipality. If the person or business taxed pays a license tax to another county or to a municipality, the gross income for the purpose of computing the tax must be reduced by the amount of gross income taxed in the other county or municipality.

(13) to participate in multi-county projects and programs authorized by the general law and appropriate funds therefor;

(14) to enact ordinances for the implementation and enforcement of the powers granted in this section and provide penalties for violations thereof not to exceed the penalty jurisdiction of magistrates' courts. Alleged violations of such ordinances shall be heard and disposed of in courts created by the general law including the magistrates' courts of the county. County officials are further empowered to seek and obtain compliance with ordinances and regulations issued pursuant thereto through injunctive relief in courts of competent jurisdiction. No ordinance including penalty provisions shall be enacted with regard to matters provided for by the general law, except as specifically authorized by such general law; and

(15) to undertake and carry out slum clearance and redevelopment work in areas which are predominantly slum or blighted, the preparation of such areas for reuse, and the sale or other disposition of such areas to private enterprise for private uses or to public bodies for public uses and to that end the General Assembly delegates to any county the right to exercise the power of eminent domain as to any property essential to the plan of slum clearance and redevelopment. Any county may acquire air rights or subsurface rights, both as hereinafter defined, by any means permitted by law for acquisition or real estate, including eminent domain, and may dispose of air rights and subsurface rights regardless of how or for what purpose acquired for public use by lease, mortgage, sale, or otherwise. Air rights shall mean estates, rights, and interests in the space above the surface of the ground or the surface of streets, roads, or rights-of-way including access, support, and other appurtenant rights required for the utilization thereof;

(16) to conduct advisory referenda;

(16.1) to enact ordinances to regulate solicitation within the county by requiring permits therefor, establish criteria for issuing such permits and provide for a fine of one hundred dollars or thirty days' imprisonment for violations; and

(16.2) To obtain injunctive relief in the Court of Common Pleas to abate nuisances created by the operation of business establishments in an excessively noisy or disorderly manner which disturbs the peace in the community in which such establishments are located. Such injunctive relief shall be initiated by petition of the County Attorney in the name of the County Council not sooner than ten days following noncompliance with a written notice to the owner of the offending establishment or his agent to cease and desist in the conduct or practice which disturbs the peace and good order of the area. The provisions of this item are supplemental to Chapter 43 of Title 15.

(17) to exercise such other powers as may be authorized for counties by the general law. The governing body of any county shall not create a special tax district, other than watershed district, any portion of which falls within the corporate boundaries of a municipality, except upon the concurrence of the governing body of the municipality.

HISTORY: 1962 Code Section 14-3703; 1975 (59) 692; 1976 Act No. 601; 1976 Act No. 693; 1977 Act No. 74; 1982 Act No. 420; 1988 Act No. 312, Section 1, eff February 24, 1988; 1988 Act No. 495, Section 1, eff May 9, 1988; 1989 Act No. 176, Section 2, eff June 6, 1989; 1991 Act No. 114, Sections 1, 2, eff June 5, 1991; 1994 Act No. 405, Section 1, eff May 24, 1994; 1999 Act No. 113, Section 21, eff June 30, 1999.

Code Commissioner's Note

Chapter 35 of Title 33 referred to in paragraph (4) has been repealed. The reference should be to Chapter 36 of Title 33 entitled "Corporations Not-for-Profit Financed by Federal or State Loans."

Editor's Note

Paragraph (4) of this section, as it appears in the bound volume, contains a typographical error. It is reprinted in this supplement in its correct form.

1995 Act No. 52, Section 1, provides as follows:

"SECTION 1. In furtherance of the powers granted to the counties of this State pursuant to the provisions of Section 4-9-30, and Section 6-21-10 et seq., of the 1976 Code, each of the counties of this State is authorized to establish transportation authorities and to finance, following the public hearing and referendum required in this act, the cost of acquiring, designing, constructing, equipping and operating highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities including, but not limited to, the South Carolina Department of Transportation."

1999 Act No. 113, Section 21D, effective June 30, 1999, provides as follows:

"Notwithstanding any other provision of this section or any other provision of law, the provisions of this section shall not affect, alter, or abrogate contracts existing and in effect on the effective date of this act."

2005 Act No. 145, Section 56, provides as follows:

"Notwithstanding the provisions of Section 12-43-217 of the 1976 Code, a county which conducted a countywide property tax equalization and reassessment program after 2000 which has not yet been implemented, may by ordinance postpone the implementation for one additional year."

Effect of Amendment

The first 1988 amendment (1988 Act No. 312, Section 1) rewrote paragraph (7), relating to employee discharge and grievance procedures.

The second 1988 amendment (1988 Act No. 495, Section 1) rewrote paragraph (12) adding a provision exempting from the license tax any entity exempt under any other law, and adding a provision limiting the right to levy a business license tax on businesses making loans secured by real estate.

The 1989 amendment, in paragraph (5), added the third paragraph.

The 1991 amendment, in paragraph (5), in what later became subparagraph (f), added "After a special tax district is created, pursuant to the provisions of this item, the governing body of the county may, by ordinance, provide that the uniform service charge be collected on an annual, semiannual, quarterly, or monthly basis."

The 1994 amendment, in paragraph (12), added a sentence providing "No county license fee or tax may be levied on insurance companies."

The 1999 amendment inserted "and make charges" and the last provision regarding applicability to franchises and contracts for use of public beaches in subsection (11).



Section 4-9-33. Referendum required to approve creation of county police department.

A referendum must be held to approve the creation of a county police department prior to the implementation of an ordinance adopted by a county council which would duplicate or replace the law enforcement functions of a sheriff. As used in this section, the term law enforcement means those activities and duties which require the exercise of custodial arrest authority by a sheriff or his duly appointed and sworn deputy or the performance of duties conferred by state law upon a sheriff and those activities incidental to the performance of law enforcement duties.

Nothing in this section shall be construed as a limitation on the authority of a county council to provide litter control and animal control, to appoint and commission code enforcement officers as provided for in Section 4-9-145, to provide other services not directly related to law enforcement, to exercise the powers conferred by general law upon counties to protect the public health, safety, and general welfare of the community, or to adopt capital and operating budgets for the operation of the county as provided for in Section 4-9-140.

A county council may provide for E-911 services as provided for in Chapter 47 of Title 23; provided, however, that access to criminal records databases and other similar restricted databases relating to law enforcement functions must remain under the supervision of the sheriff or his designee unless law enforcement functions are transferred to a county police department pursuant to a referendum provided for in this section.

HISTORY: 1993 Act No. 12, Section 1, eff March 23, 1993.



Section 4-9-35. County public library systems; boards of trustees.

(A) Each county council shall prior to July 1, 1979, by ordinance establish within the county a county public library system, which ordinance shall be consistent with the provisions of this section; provided, however, notwithstanding any other provision of this chapter, the governing body of any county may by ordinance provide for the composition, function, duties, responsibilities, and operation of the county library system. County library systems created by such ordinances shall be deemed a continuing function of county government and shall not be subject to the provisions of Section 4-9-50 except as state funds are specifically appropriated under other provisions of law.

(B) Each county public library system shall be controlled and managed by a board of trustees consisting of not fewer than seven nor more than eleven members appointed by the county council (council) for terms of four years and until successors are appointed and qualify except that of those members initially appointed one-half of such appointees less one shall be appointed for terms of two years only. Previous service on a county library board prior to the enactment of the county ordinance establishing the board shall not limit service on the board. Vacancies shall be filled in the manner of the original appointment for the unexpired term. To the extent feasible, members shall be appointed from all geographical areas of the county.

(C) The board shall annually elect a chairman, vice-chairman, secretary, treasurer and such other officers as it deems necessary. The board shall meet not less than four times each year and at other times as called by the chairman or upon the written request by a majority of the members.

HISTORY: 1978 Act No. 564 Section 2.



Section 4-9-36. Duties of boards of trustees.

The board as provided for in Section 4-9-35 shall be authorized to exercise powers as to the policies of the county library which shall not be inconsistent with the general policies established by the governing body of the county, and pursuant to that authority shall be empowered to:

(1) Employ a chief librarian whose qualifications and credentials shall meet the certification requirements of the State Library Board, and who shall be responsible to the county library board for the administration of the program and the selection of library staff members required to carry out the functions of the library system.

(2) Purchase, lease, hold and dispose of real and personal property in the name of the county for the exclusive use of the county public library system. Provided, however, any such conveyance, lease or purchase of real property shall be by the county governing body in accordance with the provisions of Sections 4-9-10 et seq. and Sections 5-1-10 et seq., as amended.

(3) Acquire books and other library materials and provide for use thereof throughout the county.

(4) Accept donations of real property, services, books and other items suitable for use in the library system.

(5) Designate or mark equipment, rooms and buildings, and other library facilities to commemorate and identify gifts and donations made to the library system.

(6) Cooperate or enter into contracts or agreements with any public or private agency which results in improved services or the receipt of financial aid in carrying out the functions of the library system. Provided, however, such contracts and agreements shall be subject to approval by the governing body of the county.

(7) Enter into contracts or agreements with other counties to operate regional or joint libraries and related facilities. Provided, however, such contracts and agreements shall be subject to approval by the governing body of the county.

(8) Receive and expend grants, appropriations, gifts and donations from any private or public source for the operation, expansion or improvement of the library system.

(9) Take any actions deemed necessary and proper by the board to establish, equip, operate and maintain an effective library system within limits of approved appropriations of county council.

HISTORY: 1978 Act No. 564 Section 2.



Section 4-9-37. Additional duties of boards of trustees.

In addition to the powers and duties prescribed in Section 4-9-36 the board shall:

(a) Provide and make available to the residents of the county books and library materials and in the fulfillment of this function shall establish a headquarters library and may establish branches and subdivisions thereof in appropriate geographical areas of the county within the limits of available funds. The board may operate one or more bookmobiles over routes determined by the board.

(b) Adopt regulations necessary to insure effective operation, maintenance and security of the property of the library system. Provided, however, such regulations shall not be in conflict with policy or regulations established by the county governing body.

(c) Annually at a time designated by the county council submit to the council a budget for the ensuing fiscal year adequate to fund the operation and programs of the library system. Such budget shall list all funds which the board anticipates will be available for the operation of the library system. All funds appropriated, earned, granted or donated to the library system, including funds appropriated by the county council, shall be deposited and expended as provided for by the ordinance in each county establishing the library system. All funds appropriated, earned, granted or donated to the library system or any of its parts shall be used exclusively for library purposes. All financial procedures relating to the library system including audits shall conform to the procedures established by the county council.

(d) Annually file a detailed report of its operations and expenditures for the previous fiscal year with the county council.

HISTORY: 1978 Act No. 564 Section 2.



Section 4-9-38. Status of donations for tax purposes; applicability of state laws.

All county public library systems established pursuant to Section 4-9-35 are deemed to be educational agencies and gifts and donations of funds or property to such systems shall be deductible by the donors for tax purposes as provided by law for gifts and donations for tax purposes.

All state laws and regulations relating to county public library systems shall apply to library systems created pursuant to Section 4-9-35.

All employees of a county public library system shall be subject to the provisions of item (7) of Section 4-9-30.

HISTORY: 1978 Act No. 564 Section 2.



Section 4-9-39. Funding of systems; transfer of assets of former libraries.

County public library systems shall be funded by annual appropriations by the county council including millage, if any, levied specifically for the county public library system plus aid provided by the state and federal governments and other sources. If any county council levies a tax specifically for the support of a county public library system, such tax shall apply to all persons and corporations subject to school taxes.

All assets and property, both real and personal, owned by any county library prior to the creation of a library system under Section 4-9-35 shall be transferred to the county by the persons or entities owning title thereto provided, however, any decision to sell or otherwise transfer the property for use other than for library purposes must be made by two-thirds majority of the county governing body.

HISTORY: 1978 Act No. 564 Section 2; 1994 Act No. 480, Section 1, eff July 14, 1994.

Effect of Amendment

The 1994 amendment, at the end of the second paragraph, deleted "; provided, however, that all such assets and property shall be used exclusively for library purposes."



Section 4-9-40. Power of county to contract for services within municipalities.

Any county may perform any of its functions, furnish any of its services within the corporate limits of any municipality, situated within the county, by contract with any individual, corporation or municipal governing body, subject always to the general law and the Constitution of this State regarding such matters. Provided, however, that where such service is being provided by the municipality or has been budgeted or funds have been applied for that such service may not be rendered without the permission of the municipal governing body.

HISTORY: 1962 Code Section 14-3703.1; 1975 (59) 692.



Section 4-9-41. Joint administration of functions by county, incorporated municipality, special purpose district, or other political subdivision.

(A) Any county, incorporated municipality, special purpose district, or other political subdivision may provide for the joint administration of any function and exercise of powers as authorized by Section 13 of Article VIII of the South Carolina Constitution.

(B) The provisions of this section may not be construed in any manner to result in diminution or alteration of the political integrity of any of the participant subdivisions which agree to and become a part of the functional consolidation, nor may any constitutional office be abolished by it.

HISTORY: 1992 Act No. 319, Section 2, eff April 8, 1992.

Editor's Note

1992 Act No. 319, Section 1 effective April 8, 1992, reads as follows:

"SECTION 1. It is the legislative intent and purpose of this chapter to provide a means for the consolidation of the governmental and corporate functions now vested in municipal corporations and other political subdivisions and with the governmental and corporate functions now vested in the counties in which these municipal corporations and other political subdivisions are located, and to provide a method for the creation of consolidated governments which may be used to fulfill the unique needs and demands in various county areas. This chapter is provided as enabling legislation to be liberally construed as a utilization of the constitutional power granted by Section 12 of Article VIII of the Constitution of South Carolina, 1895."



Section 4-9-45. Police jurisdiction of coastal counties.

For the purpose of maintaining proper policing, to provide proper sanitation and to abate nuisances, the police jurisdiction and authority of any county bordering on the high tide line of the Atlantic Ocean is extended to include all that area lying between the high tide line and the low tide line not within the corporate limits of any municipality. Such area shall be subject to all the ordinances and regulations that may be applicable to the area lying within the boundary limits of the county, and the magistrates' courts shall have jurisdiction to punish individuals violating the provisions of the county ordinances where such misdemeanor occurred in the area defined in this section.

HISTORY: 1980 Act No. 300, Section 3.



Section 4-9-50. Source of funds for use of county personnel, facilities, or equipment to implement general law.

Whenever the General Assembly shall provide by general law for the use of county personnel, facilities or equipment to implement such general law or rules and regulations promulgated pursuant thereto, the State agency or department responsible for administering such general law shall provide sufficient funds for county implementation from appropriations to that agency of department; provided, that this section shall not apply to construction of or improvement to county capital improvements or other permanent facilities required by the provisions of the general law or regulations promulgated pursuant thereto.

HISTORY: 1962 Code Section 14-3703.2; 1975 (59) 692.



Section 4-9-55. Enactment of general laws affecting counties' expenditures and revenue raising; conditions; exceptions.

(A) A county may not be bound by any general law requiring it to spend funds or to take an action requiring the expenditure of funds unless the General Assembly has determined that the law fulfills a state interest and the law requiring the expenditure is approved by two-thirds of the members voting in each house of the General Assembly provided a simple majority of the members voting in each house is required if one of the following applies:

(1) funds have been appropriated that have been estimated by the Revenue and Fiscal Affairs Office at the time of enactment to be sufficient to fund the expenditures;

(2) the General Assembly authorizes or has authorized a county to enact a funding source not available for the county on July 1, 1993, that can be used to generate the amount of funds estimated to be sufficient to fund the expenditure by a simple majority vote of the governing body of the county;

(3) the expenditure is required to comply with a law that applies to all persons similarly situated, including the state and local governments;

(4) the law is either required to comply with a federal requirement or required for eligibility for a federal entitlement.

(B) Except upon approval of each house of the General Assembly by two-thirds of the members voting in each house, the General Assembly may not enact, amend, or repeal any general law if the anticipated effect of doing so would be to reduce the authority that counties have to raise revenues in the aggregate, as the authority exists on July 1, 1993.

(C) The provisions of this section do not apply to:

(1) laws enacted to require funding of pension benefits existing on the effective date of this section;

(2) laws relating to the judicial department;

(3) criminal laws;

(4) election laws;

(5) the Department of Education;

(6) laws reauthorizing but not expanding then-existing statutory authority;

(7) laws having a fiscal impact of less than ten cents per capita on a statewide basis; laws creating, modifying, or repealing noncriminal infractions.

(D) The duties, requirements, and obligations imposed by general laws in effect on July 1, 1993, are not suspended by the provisions of this section.

(E) A provision of, or amendment to, an appropriation bill that contains a permanent or temporary provision of law must be adopted by a separate vote of the General Assembly in the manner provided in subsections (A) through (D) of this section. Provided, however, that once a provision or amendment to an appropriation bill is adopted, the vote to adopt or reject an appropriation bill on second reading, third reading, or adoption of the conference committee or free conference committee report is not subject to the provisions of subsections (A) through (D) of this section.

HISTORY: 1993 Act No. 157, Section 1, eff June 15, 1993; 1997 Act No. 138, Section 1, eff July 1, 1997.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in (A)(1) to Division of Budget and Analyses, was changed to Revenue and Fiscal Affairs Office, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 1997 amendment, in the introductory paragraph of subsection (A), substituted "A county may not" for "No county may"; in subsection (C), deleted former item (5), renumbered former item (6) as item (5), deleted former item (7), and renumbered former items (8) and (9) as items (6) and (7); and added subsection (E).



Section 4-9-60. Election or appointment, and terms, of county treasurer and auditor under certain forms of government; continuation of officials in office.

Under the council, council-supervisor and council-administrator forms of government provided for in this chapter the county treasurer and the county auditor shall be elected. Officials serving unexpired terms when a form of government provided for in this chapter is adopted by a particular county shall continue to serve until successors are elected and qualify. Under the council-manager form the county treasurer and county auditor shall serve out their unexpired terms but shall thereafter be elected or appointed as council shall by ordinance prescribe.

HISTORY: 1962 Code Section 14-3703.3; 1975 (59) 692.



Section 4-9-70. Powers of county councils with regard to public school education; establishing school tax millage.

The provisions of this chapter shall not be construed to devolve any additional powers upon county councils with regard to public school education, and all school districts, boards of trustees and county boards of education shall continue to perform their statutory functions in matters related thereto as prescribed in the general law of the State; provided, however, that except as otherwise provided for in this section the county council shall determine by ordinance the method of establishing the school tax millage except in those cases where boards of trustees of the districts or the county board of education established such millage at the time one of the alternate forms of government provided for in this chapter becomes effective. In counties containing more than one school district, where all such districts are located wholly within the boundaries of the county, council may by ordinance establish county-wide school tax millage. Provided, further, that in any county where the General Assembly retained the authority to establish or limit the millage levied by school districts or levy a tax for educational purposes, on January 1, 1974, such authority shall continue in the General Assembly until such time as such authority may be transferred to the school district or the county governing body by act of the General Assembly. Provided, further, in any county where on January 1, 1975 the school district tax millage and budget was established in meetings or referendums of the qualified electors of the district at which meetings or referendums such electors changed, altered, rejected, or amended by voice vote or ballot the school budget and necessary tax millage to implement such budget as proposed by the district board of trustees, such procedures to establish the school tax millage shall continue unaffected or modified by the provisions of this section or any other provision of law in conflict with this proviso.

HISTORY: 1962 Code Section 14-3704; 1975 (59) 692.



Section 4-9-80. Powers of county councils with regard to public service and special purpose districts, water and sewer authorities, and other political subdivisions; procedures upon dissolution of such districts.

The provisions of this chapter shall not be construed to devolve any additional powers upon county councils with regard to public service districts, special purpose districts, water and sewer authorities, or other political subdivisions by whatever name designated, (which are in existence on the date one of the forms of government provided for in this chapter becomes effective in a particular county) and such political subdivisions shall continue to perform their statutory functions prescribed in laws creating such districts or authorities except as they may be modified by act of the General Assembly, and any such act which dissolves a district or absorbs its function entirely within the county government shall provide that such act shall be effective only upon approval of such abolition or absorption by favorable referendum vote of a majority of the qualified electors of the district voting in such referendum. Upon the dissolution of any district within a county and the assumption of its function by the county government, the county shall take title to the property of the district and assume all of its debts and obligations which shall be retired by charges or assessment of taxes in those areas of the county receiving benefits from the facilities of the district; provided, however, notwithstanding any other provision of law, when any county council under existing law is authorized to appoint members to the governing body of a public or special service district or a water resources commission within the county and such governing body by resolution directed to the council requests a change in the size or manner in which members of such governing body are selected, the council may by ordinance effect such changes and the council action shall have the full force and effect of law from the effective date of the ordinance.

HISTORY: 1962 Code Section 14-3705; 1975 (59) 692; 1979 Act No. 135 Section 2.



Section 4-9-81. Authority for increasing size of governing body of district; procedure.

(A) The governing body of any special purpose or public service district, or water and sewer authority, which is elected may provide by resolution for an increase in the size of its governing body. The governing body may not reduce the number of members on its governing body which is serving on January 1, 1987.

(B) The resolution is effective only after approval by a majority of the qualified electors in the district voting in a referendum.

(C) The referendum may be called by resolution of the governing body of the district. The county election commission must call a referendum not later than ninety nor earlier than thirty days after district action.

(D) Notice of the referendum must be published in a newspaper of general circulation in the district at least thirty days prior to the referendum.

(E) If the results of the referendum are favorable, the governing body of the district shall call for a special election or an election to be conducted at the time of the general election to elect additional members of the governing body as provided in the resolution as authorized in subsection (A).

(F) The terms of office of any additional members must be established by the governing body of the district so that they are staggered, if the terms of the existing members of the district are staggered. The terms of any members elected under the provisions of this section must be the same length as those members serving on the governing body at the time the election is held, except as provided in this section, in order to stagger the terms.

(G) All costs associated with conducting the referendum or election, or both, provided for in this section must be borne by the affected district.

HISTORY: 1987 Act No. 28 Section 1, eff April 14, 1987.



Section 4-9-82. Transfer by hospital public service district of assets, properties and responsibilities for delivery of medical services.

(A) The governing body of any hospital public service district is authorized to transfer its assets and properties for the delivery of medical services upon assumption by the transferee of the responsibilities of the district for the delivery of medical services as set forth in the legislation creating the hospital public service district.

(B) The transfer is not completed until the question of the transfer has been submitted to and approved by a favorable referendum vote of a majority of the qualified electors of the district voting in the referendum. The referendum vote may be conducted either as a special referendum within the district for this specific purpose or at the same time as a general election.

(C) Provided, however, that the requirements of subsection (B) do not apply to a transfer by a hospital public service district that owns or controls less than one hundred forty-five licensed or otherwise authorized acute care hospital beds and is located entirely within a county with a population of less than forty thousand persons, and the:

(1) transfer is to a not-for-profit entity whose governing board is appointed by the Governor, upon the recommendation of the legislative delegation from the county where the hospital public service district is located, and which otherwise is in compliance with subsection (A); or

(2) transfer is to an entity created pursuant to the provisions of Chapter 31, Title 33, or the provisions of Chapter 35, Title 33, or the provisions of Articles 15 and 16, Chapter 7, Title 44, and whose governing board is appointed by the Governor, upon recommendation of the legislative delegation from the county where the hospital public service district is located; or

(3) transfer is to another governmental entity.

(D) Any hospital public service district which transfers its assets and properties as provided in this section may dissolve the hospital public service district upon the completion of the transfer and upon the assumption or other appropriate disposition by the transferee of all of the responsibilities and obligations of the hospital public service district.

(E) If the hospital public service district transfers its assets to an entity outside of its geographic boundaries, then any proceeds from the transfer must be used solely for the provision of health care services in a manner consistent with the obligations and responsibilities of the transferring hospital public service district.

(F) Notwithstanding any other provision of law, the provisions of this section do not apply to any transaction that includes the hospital public service district's entry into a lease of any or all of its real property associated with the delivery of hospital services regardless of:

(1) the length of the term of the real property lease; or

(2) whether or not the transaction also includes the sale or lease of other assets of the district.

HISTORY: 1987 Act No. 93 Section 2, eff May 13, 1987; 1999 Act No. 94, Section 1, eff June 11, 1999; 2015 Act No. 14 (S.673), Sections 1, 2, eff May 7, 2015.

Editor's Note

1987 Act No. 93, Section 1, provides as follows:

"The General Assembly finds that under certain circumstances public service districts created prior to March 7, 1973, which were created to provide clinical medical services could better accomplish their initial intended purpose and provide for a more complete utilization of services, assets, and properties of the district if they were authorized to transfer their assets and properties to another political subdivision or an appropriate health care provider located within the district. It is the purpose of this act to authorize the transfer of these assets and properties upon favorable referendum vote of a majority of the qualified electors of the district voting in the referendum. It is also the purpose of this act to authorize the public service district to dissolve upon completion of the transfer of its assets and properties."

Effect of Amendment

The 1999 amendment added subsection identifiers, inserted "hospital" preceding "public service district" throughout the section, deleted "clinical" preceding "medical services" in two locations in the subsection (A), deleted a provision in subsection (A) regarding eligible transferees, moved a referendum provision to subsection (B), and added subsections (C) and (E).

2015 Act No. 14, Section 1, added (F).

2015 Act No. 14, Section 2, in (C), substituted "less than one hundred forty-five" for "less than one hundred thirty", and made nonsubstantive changes in (C)(2).



Section 4-9-85. Examination of financial impact on revenues of county where district is abolished; procedure for refunding taxes.

Within sixty days after the abolishment of a special purpose district (district), the governing body of the county in which the district is located must commence an examination of the financial impact of the abolishment of the district on the revenues of the county. The governing body shall conduct at least two public meetings within the geographical boundaries of the territory formerly comprising the district. The governing body shall advertise in a newspaper of general circulation in the county ten days prior to each meeting. At the meetings the governing body may receive such information as it considers necessary. At the conclusion of the sixty-day period, the county governing body of the county shall make a determination and formulation of the financial impact of the abolishment of the district including, but not limited to, a procedure for any refund of taxes that may have been legally levied and collected by the county for the district. The determination and formulation must be published by the governing body in a newspaper of general circulation in the county in which the special purpose district formerly was located. The county governing body shall take action by ordinance on the determination and formulation within thirty days after it has been published in the newspaper. Any resident of the area formerly comprising the district has standing to bring an action in a court of competent jurisdiction to enforce the provisions of this section.

HISTORY: 1983 Act No. 81.



Section 4-9-90. Election of council members; reapportionment of single-member election districts; terms of office and vacancies; election at large of chairman; procedure for changing term of office; continuation in office after reapportionment.

Council members must be elected from defined single-member election districts unless otherwise determined under the provisions of subsection (a), (b), or (c) of Section 4-9-10 or under the provisions of any plan ordered by a court of competent jurisdiction prior to May 1, 1986. In the event the members of the governing body are required to be elected from defined single-member election districts, they must be elected by the qualified electors of the district in which they reside. All districts must be reapportioned as to population by the county council within a reasonable time prior to the next scheduled general election which follows the adoption by the State of each federal decennial census. The population variance between defined election districts shall not exceed ten percent.

Members of the governing body of the county shall be elected in the general election for terms of two years or four years as the General Assembly may determine for each county commencing on the second of January next following their election. Vacancies on the governing body shall be filled in the manner of original election for the unexpired terms in the next general election after the vacancy occurs or by special election if the vacancy occurs one hundred eighty days or more prior to the next general election.

In those counties where the members are elected for four year terms, such terms shall be staggered. If necessary, in the initial election for members one-half plus one of the members elected who receive the highest number of votes shall serve terms of four years and the remaining members elected shall initially serve terms of two years only. In those counties in which the chairman of the governing body was elected at large as a separate office prior to the adoption of one of the alternate forms of government provided for in this chapter, the chairman shall continue to be so elected.

In any county in which terms of county council members are for two years only, the council may by ordinance change such terms to four-year staggered terms but such ordinance shall not become effective until approved by a favorable vote of the qualified electors of the county voting in a referendum conducted for that purpose. In the event the referendum is conducted at the time of the general election in which council members are elected, and the vote is favorable on the ordinance, the terms of council members shall automatically be changed to four-year terms except that of those elected in that general election one half plus one of such members who receive the highest vote shall serve four-year terms and the remaining members elected shall serve terms of two years only.

Any council member who is serving a four-year term in a district that has been reapportioned and whose term does not expire until two years after reapportionment becomes effective shall be allowed to continue to serve the balance of his unexpired term representing the people in the new reapportioned district if he is an elector in such reapportioned district. In the event that two or more council members, because of reapportionment, become electors in the same district, an election shall then be required. Provided, however, that if any seat should become vacant after election districts have been reapportioned but prior to the expiration of the incumbent's term of office due to death, resignation, removal, or any other cause, the resulting vacancy shall be filled under the new reapportionment plan in the manner provided by law for the district that has the same district number as the district from which the council member whose office is vacant was elected. For the purpose of this section, a council member will be deemed a resident of the district he represents as long as he resides in any part of the district as constituted at the time of his election.

HISTORY: 1962 Code Section 14-3706; 1975 (59) 692; 1980 Act No. 300, Section 4; 1980 Act No. 487; 1982 Act No. 313, Sections 1, 2; 1986 Act No. 501, eff June 10, 1986.

Effect of Amendment

The 1986 amendment revised the first paragraph by making grammatical changes and by adding "or under the provisions of any plan ordered by a court of competent jurisdiction prior to May 1, 1986."



Section 4-9-100. Council members shall not hold other offices; salaries and expenses of members.

No member of council, including supervisors, shall hold any other office of honor or profit in government, except military commissions and commissions as notaries public, during his elected term. After adoption of a form of government as provided for in this chapter, council shall by ordinance prescribe the salary and compensation for its members. After the initial determination of salary, council may by ordinance adjust the salary but the ordinance changing the salary is not effective until the date of commencement of terms of at least two members of council elected at the next general election following the enactment of the ordinance affecting the salary changes at which time it will become effective for all members. A chairman of a county council who is assigned additional administrative duties may receive additional compensation as the council may provide. The additional compensation becomes effective with the passage of the ordinance increasing the compensation of the chairman. Members may also be reimbursed for actual expenses incurred in the conduct of their official duties. The restriction on salary changes does not apply to supervisors under the council-supervisor form of government whose salaries may be increased during their terms of office but supervisors shall not vote on the question when it is considered by council.

HISTORY: 1962 Code Section 14-3707; 1975 (59) 692; 1980 Act No. 300, Section 5; 1985 Act No. 114, Section 1.



Section 4-9-110. Council shall select chairman and other officers; terms of office; appointment of clerk; frequency and conduct of meetings; minutes of proceedings.

The council shall select one of its members as chairman, except where the chairman is elected as a separate office, one as vice-chairman and such other officers as are deemed necessary for such terms as the council shall determine, unless otherwise provided for in the form of government adopted. The council shall appoint a clerk to record its proceedings and perform such additional duties as the council may prescribe. The council after public notice shall meet at least once each month but may meet more frequently in accordance with a schedule prescribed by the council and made public. All meetings shall be conducted in accordance with the general law of the State of South Carolina affecting meetings of public bodies. Special meetings may be called by the chairman or a majority of the members after twenty-four hours' notice.

The council shall determine its own rules and order of business. It shall keep a journal in which shall be recorded the minutes of its proceedings which shall be open to public inspection.

HISTORY: 1962 Code Section 14-3708; 1975 (59) 692.



Section 4-9-120. Procedures for adoption of ordinances; proceedings and all ordinances shall be recorded.

The council shall take legislative action by ordinance which may be introduced by any member. With the exception of emergency ordinances, all ordinances shall be read at three public meetings of council on three separate days with an interval of not less than seven days between the second and third readings. All proceedings of council shall be recorded and all ordinances adopted by council shall be compiled, indexed, codified, published by title and made available to public inspection at the office of the clerk of council. The clerk of council shall maintain a permanent record of all ordinances adopted and shall furnish a copy of such record to the clerk of court for filing in that office.

HISTORY: 1962 Code Section 14-3709; 1975 (59) 692.



Section 4-9-130. Public hearings on notice must be held in certain instances; adoption of standard codes or technical regulations and furnishing copies thereof; emergency ordinances.

Public hearings, after reasonable public notice, must be held before final council action is taken to:

(1) adopt annual operational and capital budgets;

(2) make appropriations, including supplemental appropriations;

(3) adopt building, housing, electrical, plumbing, gas and all other regulatory codes involving penalties;

(4) adopt zoning and subdivision regulations;

(5) levy taxes;

(6) sell, lease or contract to sell or lease real property owned by the county.

The council may adopt any standard code or technical regulations authorized under Section 6-9-60 by reference thereto in the adopting ordinance. The procedure and requirements governing the ordinances shall be as prescribed for ordinances listed in (1) through (6) above.

Copies of any adopted code of technical regulations shall be made available by the clerk of council for distribution or for purchase at a reasonable price.

Not less than fifteen days' notice of the time and place of such hearings shall be published in at least one newspaper of general circulation in the county.

To meet public emergencies affecting life, health, safety or the property of the people, council may adopt emergency ordinances; but such ordinances shall not levy taxes, grant, renew or extend a franchise or impose or change a service rate. Every emergency ordinance shall be designated as such and shall contain a declaration that an emergency exists and describe the emergency. Every emergency ordinance shall be enacted by the affirmative vote of at least two-thirds of the members of council present. An emergency ordinance is effective immediately upon its enactment without regard to any reading, public hearing, publication requirements, or public notice requirements. Emergency ordinances shall expire automatically as of the sixty-first day following the date of enactment.

HISTORY: 1962 Code Section 14-3710; 1975 (59) 692; 1982 Act No. 351, Section 1.



Section 4-9-140. Designation of fiscal and budget years; annual fiscal reports; adoption of budgets; levying and collection of taxes; supplemental appropriations; obtaining reports, estimates, and statistics.

The fiscal year of the county government shall begin on the first day of July of each year and shall end on the thirtieth day of June next following, and the fiscal year shall constitute the budget year of the county government. All county offices, departments, boards, commissions or institutions receiving county funds shall make a full, detailed annual fiscal report to the county council at the end of the fiscal year.

County council shall adopt annually and prior to the beginning of the fiscal year operating and capital budgets for the operation of county government and shall in such budgets identify the sources of anticipated revenue including taxes necessary to meet the financial requirements of the budgets adopted. Council shall further provide for the levy and collection of taxes necessary to meet all budget requirements except as provided for by other revenue sources.

Council may make supplemental appropriations which shall specify the source of funds for such appropriations. The procedure for approval of supplemental appropriations shall be the same as that prescribed for enactment of ordinances.

For the purposes of this section a supplemental appropriation shall be defined as an appropriation of additional funds which have come available during the fiscal year and which have not been previously obligated by the current operating or capital budget. The provisions of this section shall not be construed to prohibit the transfer of funds appropriated in the annual budget for purposes other than as specified in such annual budget when such transfers are approved by the council.

In the preparation of annual budgets or supplemental appropriations, council may require such reports, estimates and statistics from any county agency or department as may be necessary to perform its duties as the responsible fiscal body of the county.

HISTORY: 1962 Code Section 14-3711; 1975 (59) 692; 1977 Act No. 56.



Section 4-9-145. Litter control officers; custodial arrest authority; number of officers; powers and duties.

(A) Except as provided in subsection (B), the governing body of a county may appoint and commission as many code enforcement officers as may be necessary for the proper security, general welfare, and convenience of the county. These officers are vested with all the powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the county. However, no code enforcement officer commissioned under this section may perform a custodial arrest, except as provided in subsection (B). These code enforcement officers must exercise their powers on all private and public property within the county. The governing body of the county may limit the scope of a code enforcement officer's authority or the geographic area for which he is authorized to exercise the authority granted.

(B)(1) The number of litter control officers vested with custodial arrest authority who are appointed and commissioned pursuant to subsection (A) must not exceed the greater of:

(a) the number of officers appointed and commissioned by the county on July 1, 2001; or

(b) one officer for every twenty-five thousand persons in the county, based upon the 2000 census. Each county may appoint and commission at least one officer, without regard to the population of the county.

(2)(a) A litter control officer appointed and commissioned pursuant to subsection (A) may exercise the power of arrest with respect to his primary duties of enforcement of litter control laws and ordinances and other state and local laws and ordinances as may arise incidental to the enforcement of his primary duties only if the officer has been certified as a law enforcement officer pursuant to Article 9, Chapter 6, Title 23.

(b) In the absence of an arrest for a violation of the litter control laws and ordinances, a litter control officer authorized to exercise the power of arrest pursuant to subitem (a) may not stop a person or make an incidental arrest of a person for a violation of other state and local laws and ordinances.

(3) For purposes of this section, the phrase "litter control officer" means a code enforcement officer authorized to enforce litter control laws and ordinances.

HISTORY: 1990 Act No. 598, Section 3, eff June 25, 1990; 1992 Act No. 411, Section 1, eff June 1, 1992; 1996 Act No. 373, Section 1, eff May 29, 1996; 2001 Act No. 109, Section 1, eff October 4, 2001.

Effect of Amendment

The 1992 amendment deleted language at the end of the second sentence relative to noninterference with the sheriff's department, added the third sentence, and inserted "code" preceding "enforcement officers" in two places.

The 1996 amendment added the last sentence beginning "The governing body of the county."

The 2001 amendment designated the former section as subsection (A), inserted references to subsection (B), and made language changes; and added subsection (B).



Section 4-9-150. Audits of county records; designation of auditors; public inspection of report.

The council shall provide for an independent annual audit of all financial records and transactions of the county and any agency funded in whole by county funds and may provide for more frequent audits as it considers necessary. Special audits may be provided for any agency receiving county funds as the county governing body considers necessary. The audits must be made by a certified public accountant or public accountant or firm of these accountants who have no personal interest, direct or indirect, in the fiscal affairs of the county government or any of its officers. The council may, without requiring competitive bids, designate the accountant or firm annually or for a period not exceeding three years. The designation for any particular fiscal year must be made no later than thirty days after the beginning of the fiscal year. The report of the audit must be made available for public inspection. A copy of the report of the audit must be submitted to the Comptroller General no later than January first each year following the close of the books of the previous fiscal year.

If the report is not timely filed, or within the time extended for filing the report, funds distributed by the Comptroller General to the county in the current fiscal year must be withheld pending receipt of a copy of the report.

HISTORY: 1962 Code Section 14-3712; 1975 (59) 692; 1977 Act No. 96; 1988 Act No. 365, Part II, Section 3, eff July 1, 1988; 2002 Act No. 356, Section 1, Pt XI.P, eff July 1, 2002; 2005 Act No. 164, Section 36, eff June 10, 2005.

Editor's Note

1988 Act No. 365, Part II, Section 1, provides as follows:

"The General Assembly finds that numerous changes have been made at the local levels of government in South Carolina since the early part of this century. New laws have been enacted, technological progress has been made, and the art of accounting has changed, all of which have impacted upon the reporting requirements of the local governments as well as the State. Many of the laws pertaining to property tax and local financial reporting procedures existing prior to Home Rule have become archaic, irrelevant, and cumbersome since their enactment early in this century. Many of these laws now foster inefficiency, duplication of effort, and a waste of resources. The purpose of this part is to amend and repeal those statutes as necessary in order to eliminate unnecessary procedures and reports, to eliminate waste associated with the duplication of effort, and to provide for more pertinent data from those reports found to be necessary."

Effect of Amendment

The 1988 amendment made grammatical changes, and added the last sentence, relating to a copy of the report of audit being submitted to the Comptroller General.

The 2002 amendment added the second undesignated paragraph relating to failure to file the report on time.

The 2005 amendment, in the first undesignated paragraph, at the end of the fourth sentence substituted "three years" for "one year".



Section 4-9-155. Repealed by 1994 Act No. 516, Section 36, eff August 31, 1994.

Editor's Note

Former Section 4-9-155 was entitled "Audit standards; penalties" and was derived from 1990 Act No. 603, Section 2; 1992 Act No. 361, Section 1; 1993 Act No. 181, Section 53; 1993 Act No. 115, Section 1.

1990 Act No. 603, Section 1, eff July 1, 1991, provides as follows:

"SECTION 1. The General Assembly finds that there is a lack of uniformity in the annual audits of the offices of the county assessor, auditor, treasurer, and tax collector and that on occasion important facts are overlooked or not considered. The purpose of this act is to establish the minimum standard of accounting to be followed so as to increase the accuracy of the audits of these offices."



Section 4-9-160. Council shall provide for centralized purchasing system.

The council shall provide for a centralized purchasing system for procurement of goods and services required by the county government.

HISTORY: 1962 Code Section 14-3713; 1975 (59) 692.



Section 4-9-170. Council shall provide for appointment of certain boards, committees, and commissions; appointive powers of council.

The council shall provide by ordinance for the appointment of all county boards, committees and commissions whose appointment is not provided for by the general law or the Constitution. Each council shall have such appointive powers with regard to existing boards and commissions as may be authorized by the General Assembly except as otherwise provided for by the general law and the Constitution, but this authority shall not extend to school districts, special purpose districts or other political subdivisions created by the General Assembly; provided, however, that beginning January 1, 1980, the council shall provide by ordinance for the appointment of all county boards, committees and commissions whose appointment is not provided for by the general law or the Constitution, but this authority shall not extend to school districts, special purpose districts or other political subdivisions created by the General Assembly.

HISTORY: 1962 Code Section 14-3714; 1975 (59) 692.



Section 4-9-175. Per diem, travel, and other expenses authorized for travel by board or commission members outside county.

The governing body of a county may pay per diem, travel, or any other expenses, in an amount it considers necessary, to any member of a county board or commission when the member travels outside of the county and incurs expenses relating to his duties while serving on the board.

HISTORY: 1993 Act No. 147, Section 1, eff June 14, 1993.



Section 4-9-180. Officers and employees shall disclose personal interests in county business and refrain from voting on or participating in such matters.

Any county officer or employee who has a substantial financial interest in any business which contracts with the county for sale or lease of land, materials, supplies, equipment or services or who personally engages in such matters shall make known that interest and refrain from voting upon or otherwise participating in his capacity as a county officer or employee in matters related thereto.

Any county officer or employee who wilfully violates the requirements of this section shall be deemed guilty of malfeasance in office and upon conviction shall forfeit his office or position. Violation of this section with the knowledge express or implied of the person or corporation contracting with or making a sale to the county shall render the contract or sale voidable by the county governing body.

HISTORY: 1962 Code Section 14-3715; 1975 (59) 692.



Section 4-9-190. Certain provisions inapplicable to board of commissioners form of government.

The sections of this article, except Sections 4-9-10 and 4-9-20 shall not apply to the board of commissioners form of government provided for in Article 11.

HISTORY: 1962 Code Section 14-3716; 1975 (59) 692.



Section 4-9-195. Grant of special property tax assessments to "rehabilitated historic property" or "low and moderate income rental property".

(A) The governing body of any county by ordinance may grant the special property tax assessments authorized by this section to real property which qualifies as either "rehabilitated historic property" or as "low and moderate income rental property" in the manner provided in this section. A county governing body may designate, in its discretion, an agency or a department to perform its functions and duties pursuant to the provisions of this section in its discretion.

(1) All qualifying property may receive preliminary certification from the county governing body and upon this preliminary certification, the property must be assessed for two years on the fair market value of the property at the time the preliminary certification was made. If the project is not complete after two years, but the minimum expenditures for rehabilitation have been incurred, the property continues to receive the special assessment until the project is completed.

(2) Upon completion of a project, the project must receive final certification from the county governing body in order to be eligible for the special assessment. Upon final certification, the property must be assessed for the remainder of the special assessment period on the fair market value of the property at the time the preliminary certification was made or the final certification was made, whichever occurred earlier. If a completed project does not comply with all requirements for final certification, final certification must not be granted and any monies not collected by the county due to the special assessment must be returned to the county.

(3) The special assessment only begins in the current or future tax years as provided for in this section. In no instance may the special assessment be applied retroactively.

(B) As used in this section:

(1) "Historic designation" means the owner of the property applies for and is granted historic designation by the county governing body for the purpose of the special property tax assessment based on one or more of the following reasons:

(a) the property is listed in the National Register of Historic Places;

(b) the property is designated as a historic property by the county governing body based upon criteria established by the county governing body and is at least fifty years old; or

(c) the property is at least fifty years old and is located in a historic district designated by the county governing body at any location within the geographical area of the county.

(2) "Approval of rehabilitation work" means the proposed and completed rehabilitation work is approved by the reviewing authority as appropriate for the historic building and the historic district in which it is located.

(3) "Minimum expenditures for rehabilitation" means the owner or his estate rehabilitates the building, with expenditures for rehabilitation exceeding the minimum percentage of the fair market value of the building established by the county in its ordinance. The county governing body may set different minimum percentages for owner-occupied property and income producing real property, between twenty percent and one hundred percent.

(4) "Special assessment period" means the county governing body shall set the length of the special assessment in its ordinance of not more than twenty years.

(5) "Preliminary certification" means a property has met the following conditions:

(a) the owner of the property applies for and is granted historic designation by the county governing body; and

(b) the proposed rehabilitation receives approval of rehabilitation work from the reviewing authority.

A county governing body may require that an owner applies for preliminary certification before any project work begins.

(6) "Final certification" means a property has met the following conditions:

(a) the owner of the property applies for and is granted historic designation by the county governing body;

(b) the completed rehabilitation receives approval of rehabilitation work from the reviewing authority; and

(c) the minimum expenditures for rehabilitation were incurred and paid.

(7) "Reviewing authority" for approval of rehabilitation work pursuant to this section is defined as:

(a) the board of architectural review in counties with a board of architectural review with jurisdiction over historic properties operating pursuant to Section 6-29-870;

(b) in counties without a board of architectural review with jurisdiction over historic properties, the county governing body may designate another qualified entity with historic preservation expertise to review the rehabilitation work; or

(c) if the county governing body does not designate another qualified entity, the Department of Archives and History shall review the rehabilitation work. No separate application to the department is required for properties receiving preliminary and final approval for the federal income tax credit allowed pursuant to Section 47 of the Internal Revenue Code or the state income tax credit allowed pursuant to Section 12-6-3535.

(8) "Rehabilitated historic property" means the property has met all the criteria for final certification.

(C) "Low and moderate income rental property" is eligible for certification if:

(1) the property provides accommodations under the Section 8 Program as defined in the United States Housing Act of 1937 and amended by the Housing and Community Act of 1974 for low and moderate income families and persons as defined by Section 31-13-170(p); or

(2) in the case of income-producing real property, the expenditures for rehabilitation exceed the appraised value of the property; and

(3) if the low and moderate income housing rehabilitation is located in an area designated by the local government as a Low and Moderate Housing Rehabilitation District; and

(4) the owner or estate of any property certified as "low and moderate income rental property" takes no actions which cause the property to be unsuitable for such a designation. The county governing body granting the initial certification has the authority to decertify property in these cases, and the property becomes immediately ineligible for the special tax assessments provided for this type of property; and

(5) if the property qualifies as "historic" as defined in subsection (B)(1), then the rehabilitation work must be approved by the appropriate reviewing authority as provided in subsections (B) and (D).

(D) The Department of Archives and History may provide training and technical assistance to counties and procedures for application, consideration, and appeal through appropriate regulations for "rehabilitated historic property" provisions of the law. The governing body may establish fees for applications for preliminary or final certification, or both, through the ordinance or regulations.

(E) When property has received final certification and is assessed as rehabilitated historic property, or low or moderate income rental property, it remains so certified and must be granted the special assessment until the property becomes disqualified by any one of the following:

(1) written notice by the owner to the county to remove the preferential assessment;

(2) removal of the historic designation by the county governing body;

(3) decertification of the property by the local governing body as low or moderate income rental property for persons and families of moderate to low income as defined by Section 31-13-170(p);

(4) rescission of the approval of rehabilitation work by the reviewing authority because of alterations or renovations by the owner or his estate which cause the property to no longer possess the qualities and features which made it eligible for final certification.

Under no circumstances shall the sale or transfer of ownership of real property certified and assessed in accordance with this section and any ordinance in effect at the time disqualify the property from receiving the special property tax assessment under this section. This provision shall be applicable and given full force and effect to any special property tax assessment granted prior to the effective date of this paragraph notwithstanding any ordinance in effect from time to time to the contrary.

Notification of any change affecting eligibility must be given immediately to the appropriate county taxing and assessing authorities.

(F) If an application for preliminary or final certification is filed by May first or the preliminary or final certification is approved by August first, the special assessment authorized by this section is effective for that year. Otherwise it is effective beginning with the following year.

(G) Once the governing body has granted the special property tax assessments authorized by this section, the owner of the property shall make application to the auditor for the special assessment provided for by this section.

(H) A property certified to receive the special property tax assessment under the existing law continues to receive the special assessment in effect at the time certification was made.

HISTORY: 1990 Act No. 474, Section 1, eff May 14, 1990; 1992 Act No. 375, Sections 1-4, eff May 19, 1992; 2004 Act No. 292, Section 1, eff August 16, 2004; 2010 Act No. 182, Section 5, eff May 28, 2010.

Effect of Amendment

The 1992 amendment revised (A)(1) and (2), (B)(4) and (5), and (C), and added subsection (H).

The 2004 amendment rewrote this section.

The 2010 amendment rewrote subsection (E).



Section 4-9-310. Responsibility for policy making and administration; membership of council; applicability of Article 1.

In those counties adopting the council form of government provided for in this article, the responsibility for policy making and administration of county government shall be vested in the county council which shall consist of not less than three nor more than twelve members who are qualified electors of the county. The structure, organization, powers, duties, functions and responsibilities of county government under the council form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3720; 1975 (59) 692.



Section 4-9-410. Membership of council; election, term, and compensation of supervisor.

The council in those counties adopting the council-supervisor form of government provided for in this article shall consist of not less than two nor more than twelve members who are qualified electors of the county. The supervisor shall serve as chairman and vote only to break tie votes. The supervisor shall be a qualified elector of the county, elected at large from the county in the general election for a term of two or four years.

The compensation for the supervisor shall be prescribed by the council by ordinance. The council shall not reduce or increase the compensation of the supervisor during the term of office for which he was elected.

HISTORY: 1962 Code Section 14-3730; 1975 (59) 692.



Section 4-9-420. Powers and duties of supervisor.

The powers and duties of the supervisor shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council;

(5) to supervise the expenditure of funds appropriated by council;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to recommend measures for adoption;

(8) to serve as presiding officer of the council, voting in case of council ties;

(9) to serve as official spokesman for the council with respect to council's policies and programs;

(10) to inspect books, accounts, records, or documents pertaining to the property, money or assets of the county;

(11) to be responsible for the administration of county personnel policies approved by the council including salary and classification plans;

(12) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose.

HISTORY: 1962 Code Section 14-3731; 1975 (59) 692.



Section 4-9-430. Powers of council and its members; authority of supervisor over certain elected officials.

The council shall not remove any county administrative officers or employees whom the county supervisor or any of his subordinates are empowered to appoint, unless by two-thirds vote of the members present and voting.

Except for the purposes of inquiries and official investigations, neither the council nor its members shall give direct orders to any county officer or employee, either publicly or privately.

With the exception of organizational policies established by the governing body, the county supervisor shall exercise no authority over any elected officials of the county whose offices were created either by the Constitution or by general law of the State.

HISTORY: 1962 Code Section 14-3732; 1975 (59) 692.



Section 4-9-440. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions, and responsibilities of county government under the council-supervisor form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3733; 1975 (59) 692.



Section 4-9-610. Membership of council; election and term of members.

The council in those counties adopting the council-administrator form of government provided for in this article shall consist of not less than three nor more than twelve members who are qualified electors of the county. Council members shall be elected in the general election for terms of two or four years commencing on the first of January next following their election.

HISTORY: 1962 Code Section 14-3740; 1975 (59) 692.



Section 4-9-620. Employment and qualifications of administrator; compensation; term of employment; procedure for removal.

The council shall employ an administrator who shall be the administrative head of the county government and shall be responsible for the administration of all the departments of the county government which the council has the authority to control. He shall be employed with regard to his executive and administrative qualifications only, and need not be a resident of the county at the time of his employment. The term of employment of the administrator shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the administrator for a definite term. If the council determines to remove the county administrator, he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council. Within five days after the notice of removal is delivered to the administrator he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The administrator may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 14-3741; 1975 (59) 692.



Section 4-9-630. Powers and duties of administrator.

The powers and duties of the administrator shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies, directives and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council and in the exercise of these responsibilities he shall be empowered to require such reports, estimates and statistics on an annual or periodic basis as he deems necessary from all county departments and agencies;

(5) to supervise the expenditure of appropriated funds;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to be responsible for the administration of county personnel policies including salary and classification plans approved by council;

(8) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose; and

(9) to perform such other duties as may be required by the council.

HISTORY: 1962 Code Section 14-3742; 1975 (59) 692.



Section 4-9-640. Preparation and submission of budget and descriptive statement.

The county administrator shall prepare the proposed operating and capital budgets and submit them to the council at such time as the council determines. At the time of submitting the proposed budget, the county administrator shall submit to the council a statement describing the important features of the proposed budgets including all sources of anticipated revenue of the county government and the amount of tax revenue required to meet the financial requirements of the county.

HISTORY: 1962 Code Section 14-3743; 1975 (59) 692.



Section 4-9-650. Authority of administrator over certain elected officials.

With the exception of organizational policies established by the governing body, the county administrator shall exercise no authority over any elected officials of the county whose offices were created either by the Constitution or by the general law of the State.

HISTORY: 1962 Code Section 14-3744; 1975 (59) 692.



Section 4-9-660. Authority of council and its members over county officers and employees.

Except for the purposes of inquiries and investigations, the council shall deal with county officers and employees who are subject to the direction and supervision of the county administrator solely through the administrator, and neither the council nor its members shall give orders or instructions to any such officers or employees.

HISTORY: 1962 Code Section 14-3745; 1975 (59) 692.



Section 4-9-670. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions and responsibilities of county government under the council-administrator form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3746; 1975 (59) 692.



Section 4-9-810. Membership of council; election and terms of members.

The council in those counties adopting the council-manager form of government provided for in this article shall consist of not less than five nor more than twelve members who are qualified electors of the county. Council members shall be elected in the general election for terms of two or four years commencing on the first of January next following their election.

HISTORY: 1962 Code Section 14-3770; 1975 (59) 692.



Section 4-9-820. Employment and qualifications of manager; term of office; compensation; procedure for removal.

The council shall employ a manager who shall be the administrative head of the county government and shall be responsible for the administration of all the departments of the county government which the council has the authority to control. He shall be employed with regard to his executive and administrative qualifications only, and need not be a resident of the county at the time of his employment. The term of employment of the manager shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the manager for a definite term. If the council determines to remove the county manager, he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council.

Within five days after the notice of removal is delivered to the manager, he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The manager may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 14-3771; 1975 (59) 692.



Section 4-9-830. Powers and duties of manager.

The powers and duties of the manager shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies, directives and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council and, in the exercise of that authority, he shall be empowered to require such reports, estimates and statistics on an annual or periodic basis as he deems necessary from all county departments and agencies for the performance of his duties in budget preparation;

(5) to supervise the expenditure of appropriated funds;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to be responsible for the administration of county personnel policies including salary and classification plans approved by council;

(8) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose; and

(9) to perform such other duties as may be required by the council.

HISTORY: 1962 Code Section 14-3772; 1975 (59) 692.



Section 4-9-840. Preparation and submission of budget and descriptive statement.

The county manager shall prepare the proposed operating and capital budgets and submit them to the council at such time as the council determines. At the time of submitting the proposed budget, the county manager shall submit to the council a statement describing the important features of the proposed budgets including all sources of anticipated revenue of the county government and the amount of tax revenue required to meet the financial requirements of the county.

HISTORY: 1962 Code Section 14-3773; 1975 (59) 692.



Section 4-9-850. Authority of county manager over elected officials; authority of council and its members over county officers and employees.

With the exception of organizational policies established by the governing body, the county manager shall exercise no authority over any elected officials of the county.

Except for the purposes of inquiries and investigations, neither the council nor its members shall give orders or instructions to county officers or employees.

HISTORY: 1962 Code Section 14-3774; 1975 (59) 692.



Section 4-9-860. Election or appointment of county treasurer and auditor.

The county treasurer and county auditor, or their counterparts, by whatever terms those officials are designated may be elected or appointed by council as the council may determine by ordinance. If such officials are appointed, they shall be subject to control by council and the manager in the same manner as other appointed county department heads.

HISTORY: 1962 Code Section 14-3775; 1975 (59) 692.



Section 4-9-870. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions and responsibilities of county government under the council-manager form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3776; 1975 (59) 692.



Section 4-9-1010. Membership of county board of commissioners.

The governing body in those counties adopting the county board of commissioners form of government provided for in this article shall consist of not less than four nor more than twelve commissioners, as may be determined by the General Assembly for each county electing to adopt the form of government provided for in this article, all of whom shall be qualified electors of the county.

HISTORY: 1962 Code Section 14-3785; 1975 (59) 692.



Section 4-9-1020. Supervisor as administrator; method of election and terms of office of supervisor and commission members; vacancies.

Those counties presently electing the supervisor shall continue to do so and he shall serve as chairman of the board of commissioners. Those counties presently hiring or appointing the supervisor or administrator shall continue to do so. Method of election and terms of office of either two years or four years for the supervisor and board of commissioners shall be as the General Assembly shall provide when a form of government is selected for the county concerned. In the event terms for commission members are established for four years, terms of office shall be staggered so that not more than one-half of the board of commissioners shall be elected at any single general election except the initial election at which time one-half of the membership shall be elected for two years only.

Terms shall commence on the Monday following their election. Vacancies shall be filled in the same manner for the unexpired portion of the term only. Provided, that any vacancy having less than one year of the term remaining shall be filled in the manner provided for boards, committees and commissions in Section 4-9-1100.

HISTORY: 1962 Code Section 14-3785.1; 1975 (59) 692.



Section 4-9-1030. Board shall be county governing body; duties of board.

The county board of commissioners shall be the governing body of the county. The board shall be charged with the administration of county affairs, including but not limited to:

(a) The hearing of all budget requests and the submission of a proposed annual budget for the operation of the affairs of the county which shall be submitted to the General Assembly not later than March fifteenth for appropriate action.

(b) The formulation and implementation of personnel policies for county employees including supervision of insurance programs, except that the rights of the constitutional officers of the county, the county tax collector, the auditor and the treasurer to select their own personnel shall not be infringed.

(c) The purchasing of all supplies and equipment by the county and the maintenance of inventory records thereon.

(d) Approval of expenditures from the contingent fund as it may be established from time to time by law.

(e) The supervision of all buildings and grounds owned by the county, including the allocation of office space in all county buildings and the providing of office space for all countywide officers.

(f) The acquisition of property by purchase or gift.

(g) The adoption, use and alteration of a corporate seal.

(h) The leasing or sale of property owned by the county.

(i) The making of contracts for the county.

(j) The exercise of the power of eminent domain within the county.

(k) The performance of such other acts necessary to carry out its responsibilities.

(l) The determination of its own rules and order of business.

HISTORY: 1962 Code Section 14-3785.2; 1975 (59) 692.



Section 4-9-1040. Time and place of meetings; special meetings; notice.

The board shall meet at least once each month at such times, dates and places as set by it at its first meeting following each general election. Special meetings may be called at any time by the chairman or by a majority of the commissioners; provided, that all members shall be notified as to the subject matter and the date, time and place of such meeting.

HISTORY: 1962 Code Section 14-3785.3; 1975 (59) 692.



Section 4-9-1050. Board may elect clerk; duties, salary, and term of office.

The board in each of the counties may elect a clerk who shall perform the duties of secretary and be paid an annual salary as provided by law and whose term of office shall be coterminous with that of the members of the board electing him.

HISTORY: 1962 Code Section 14-3785.4; 1975 (59) 692.



Section 4-9-1060. Commissioners shall account for claims audited and allowed and conform to prescribed system of bookkeeping.

The county commissioners shall keep an account of claims audited and allowed by them against the several funds appropriated for county purposes in accordance with a form to be prescribed by the Comptroller General, and they shall conform to any system of bookkeeping that may be prescribed for use in their office by the Comptroller General.

HISTORY: 1962 Code Section 14-3785.5; 1975 (59) 692.



Section 4-9-1070. Commissioners may administer oaths and punish for contempt of their proceedings.

The members of the county board of commissioners may administer oaths to all persons appearing before them and punish by fine not exceeding ten dollars or imprisonment in the county jail not exceeding twenty hours any and all persons guilty of disorderly conduct amounting to an open or direct contempt or wilful interruption of their proceedings.

HISTORY: 1962 Code Section 14-3785.6; 1975 (59) 692.



Section 4-9-1080. Commissioners shall not be interested in certain contracts.

No member of a board of county commissioners shall be directly or indirectly interested in any contract pertaining to his duty as commissioner.

HISTORY: 1962 Code Section 14-3785.7; 1975 (59) 692.



Section 4-9-1090. Commissioners must give bond.

The county commissioners shall each give bond in the sum of five thousand dollars.

HISTORY: 1962 Code Section 14-3785.8; 1975 (59) 692.



Section 4-9-1100. Governor shall make certain appointments.

All appointments to boards, committees and commissions in those counties adopting the county board of commissioners form of government shall be made by the Governor upon approval of a majority of the members of the legislative delegation, including the Senator or Senators of the particular county.

HISTORY: 1962 Code Section 14-3585.10; 1975 (59) 692.



Section 4-9-1110. Inapplicability of certain provisions to county board of commissioners form of government.

The provisions of Sections 6-11-410 to 6-11-650 shall not apply to counties operating under the county board of commissioners form of government.

HISTORY: 1962 Code Section 14-3785.9; 1975 (59) 692.



Section 4-9-1210. Electors may propose and adopt or reject certain ordinances; submission by petition to council.

The qualified electors of any county may propose any ordinance, except an ordinance appropriating money or authorizing the levy of taxes, and adopt or reject such ordinance at the polls. Any initiated ordinance may be submitted to the council by a petition signed by qualified electors of the county equal in number to at least fifteen percent of the qualified electors of the county.

HISTORY: 1962 Code Section 14-3790; 1975 (59) 692; 1977 Act No. 33 Section 1.



Section 4-9-1220. Electors may petition for repeal of certain ordinances.

Within sixty days after the enactment by the council of any ordinance authorizing the issuance of bonds, notes or other evidence of debt the repayment of which requires a pledge of the full faith and credit of the county, or requires the approval of the issuance of bonds by a public service district within the county a petition signed by qualified electors of the county equal in number to at least fifteen percent of the qualified electors of the county, or if such ordinance relates to a bond issue for a public service district, fifteen percent of the qualified electors of the district may be filed with the clerk of the county council requesting that any such ordinance be repealed; provided, however, that this section shall not apply to bond issues approved by referendum or to notes issued in anticipation of taxes.

HISTORY: 1962 Code Section 14-3791; 1975 (59) 692; 1977 Act No. 33 Section 1.



Section 4-9-1230. Election shall be held where council fails to adopt or repeal ordinance.

If the council shall fail to pass an ordinance proposed by initiative petition or shall pass it in a form substantially different from that set forth in the petition therefor or if the council shall fail to repeal an ordinance for which a petition for repeal has been presented, the adoption or repeal of the ordinance concerned shall be submitted to the electors not less than thirty days nor more than one year from the date the council takes its final vote thereon. The council may, in its discretion, and if no regular election is to be held within such period, provide for a special election. All county councils shall be bound by the results of any such referendum.

HISTORY: 1962 Code Section 14-3792; 1975 (59) 692; 1977 Act No. 33 Section 1.






CHAPTER 10 - LOCAL SALES AND USE TAX

Section 4-10-10. Definitions.

For purposes of this chapter:

(1) "County area" means a county and all municipalities within its geographical boundaries.

(2) "County" means the unincorporated areas of a county area or county government as the use of the term dictates.

(3) "Municipality" means a municipal corporation created pursuant to Chapter 1 of Title 5 or a municipal government as the use of the term dictates.

(4) "Minimum distribution" means an amount equal to two million dollars for the first distribution and after that adjusted annually on a cumulative basis by a percentage equal to the increase in revenues credited to the Education Improvement Act Fund for the most recently completed fiscal year over the revenues credited to that fund in the preceding fiscal year.

(5) "Population" means population as determined in the most recent official United States Census.

(6) "General election" means the Tuesday following the first Monday in November in any year.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 2016 Act No. 250 (H.5078), Section 1, eff June 6, 2016.

Editor's Note

1990 Act No. 317, Section 3, provides as follows:

"(A) Of the funds appropriated in Part I of the 1990-91 General Appropriations Act under formula funded Aid to Counties and Municipalities, an amount not to exceed seven hundred fifty thousand dollars must be allocated to the South Carolina Tax Commission to defray the administrative start-up expenses incurred by the commission in fiscal year 1990-91 for the implementation of the local sales and use tax provided for in Chapter 10 of Title 4 of the 1976 Code and as added in Section 1 of this act. The State Treasurer shall withhold this amount from the income tax distribution with counties and municipalities sharing equally. No funds provided for in this section may be drawn upon by the commission before November, 1990. However, no funds may be drawn unless at least one favorable referendum has been conducted in which the electors of that county have approved the imposition of the tax. If the expenses are not incurred by the commission by May 31, 1991, the funds must be distributed to the counties and municipalities.

"(B) The amount allocated to the commission pursuant to subsection (A) must be reimbursed by the commission from the administrative expense provided to the commission in Section 4-10-90(B) of the 1976 Code, as added in Section 1 of this act."

Effect of Amendment

2016 Act No. 250, Section 1, added (6), definition of "general election".



Section 4-10-20. Rate of tax; exemptions; reports by utilities; rental units.

A county, upon referendum approval, may levy a sales and use tax of one percent on the gross proceeds of sales within the county area which are subject to tax under Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The sale of items with a maximum tax levied in accordance with Section 12-36-2110 and Article 17 of Chapter 36 of Title 12 is exempt from the local sales and use tax. The adopted rate also applies to tangible personal property subject to the use tax in Section 12-36-1310. Taxpayers required to remit taxes under Section 12-36-1310 shall identify the county or municipality in the county area in which tangible personal property purchased at retail is stored, used, or consumed in this State. Utilities are required to report sales in the county or municipality in which consumption of the tangible personal property occurs. A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county or municipality, shall report separately in his sales tax return the total gross proceeds from business done in each county or municipality.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1997 Act No. 149, Section 9A, eff for sales or use made on or after December 1, 1992; 1997 Act No. 151, Section 1A, eff for sales or use made on or after December 1, 1992.

Code Commissioner's Note

The references in this section, as amended by 1990 Act No. 317, to various sections in Chapter 35 of Title 12 are incorrect. Chapter 35 was repealed and replaced with a new Chapter 36. At the Direction of the Code Commissioner these references have been corrected.

1997 Act No. 149, Section 9C, provides as follows:

"SECTION 1C. Notwithstanding any other effective date provided in this act, this section is effective for sales or use made on or after December 1, 1992."

1997 Act No. 151, Section 1C, provides as follows:

"SECTION 9C. Notwithstanding any other effective date provided in this act, this section is effective for sales or use made on or after December 1, 1992."

Effect of Amendment

The first 1997 amendment (by Act No. 149), in the second sentence, deleted "(A), (B) and (C)" following "Section 12-36-2110"; and, in the sixth sentence, inserted "Section".

The second 1997 amendment (by Act No. 151), effected the same change as the first 1997 amendment.



Section 4-10-25. Construction contracts; application.

The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under Section 4-10-20 in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the local sales and use tax provided in Section 4-10-20 if a verified copy of the contract is filed with the South Carolina Department of Revenue within six months after the imposition of the local sales and use tax.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181 Section 54, eff July 1, 1993.

Effect of Amendment

The 1993 amendment changed "Tax Commission" to "Department of Revenue."



Section 4-10-30. Referendum on question of implementing local option sales and use tax within county.

(A) The county election commission in each county shall conduct a referendum on the Tuesday following the first Monday in November on the question of implementing the local option sales and use tax within the county area. The state election laws apply to the referendum mutatis mutandis. The county election commission shall publish the results of the referendum and certify them to the county council. The sales and use tax must not be imposed in the county area, unless a majority of the qualified electors voting in the referendum approve the question.

(B) The ballot must read substantially as follows:

"Must a one percent sales and use tax be levied in __________ County for the purpose of allowing a credit against a taxpayer's county and municipal ad valorem tax liability and for the purpose of funding county and municipal operations in the __________ County area?

Yes []

No []"

(C) If the question is not approved at the initial referendum, the county council may call for another referendum on the question. However, following the initial referendum, a referendum for this purpose must not be held more often than once in twelve months and must be held on the Tuesday following the first Monday in November.

(D) Two weeks before the referendum the county council and the municipal councils in the county area shall publish in a newspaper of general circulation within the jurisdiction the anticipated credit against property taxes in the first year of implementation of the property tax credit fund. The notice must show the anticipated credit on the following classes of property:

(1) a primary residence;

(2) personal property including, but not limited to, an automobile;

(3) a commercial facility;

(4) an industrial facility.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



Section 4-10-35. Petition to rescind tax; referendum.

(A) Upon petition of fifteen percent of the qualified electors of a county presented to the governing body of that county which has implemented the one percent sales and use tax authorized by this chapter requesting that this tax be rescinded, the county governing body shall conduct a referendum on the Tuesday following the first Monday in November next following on the question of rescinding the local option sales and use tax within the county area. The state election laws apply to the referendum mutatis mutandis. The county election commission shall publish the results of the referendum and certify them to the county council. The sales and use tax must be rescinded in the county area upon the certification of the results if a majority of the qualified electors voting in the referendum vote in favor of rescinding the tax.

(B) The ballot must read substantially as follows:

"Must the one percent local option sales and use tax levied in __________ County pursuant to Chapter 10, Title 4 of the 1976 Code be rescinded?

Yes []

No []"

(C) A referendum for rescission of this tax may not be held earlier than two years after the tax has been levied in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.

Editor's Note

2006 Act No. 388, Section 3.(A), provides as follows:

"Notwithstanding any other provision of law, a county governing body by ordinance or upon petition signed by five percent of the qualified electors of the county submitted to the county governing body with all signatures verified at least sixty days before the 2006 general election shall conduct a referendum at the same time as the 2006 general election as to whether or not a local option sales tax presently imposed in that county should be repealed. If the qualified electors of the county vote in favor of repealing the local option sales tax, the tax shall be repealed as of January 1, 2007."



Section 4-10-40. Distribution of revenue allocated to Property Tax Credit Fund.

(A) The revenue allocated to the Property Tax Credit Fund, as provided in Section 4-10-90, must be distributed to the county and the municipalities in the county area as follows:

(1) sixty-seven percent to the county;

(2) thirty-three percent to the municipalities in the county area so that each municipality receives an amount equal to what its percentage of population bears to the total population in all the municipalities in the county area.

(B)(1) All of the revenue received by a county and municipality from the Property Tax Credit Fund must be used to provide a credit against the property tax liability of taxpayers in the county and municipality in an amount determined by multiplying the appraised value of the taxpayer's taxable property by a fraction in which the numerator is the total estimated revenue received by the county or municipality from the Property Tax Credit Fund during the applicable fiscal year of the political subdivision and the denominator is the total of the appraised value of taxable property in the county or municipality as of January 1 of the applicable taxable year.

(2) For purposes of this chapter:

(a) property tax liability includes liability to pay fees in lieu of property taxes;

(b) taxable property includes exempt property for which the owner must pay fees in lieu of property taxes; and

(c) reference to liability for fees in lieu of tax applies to fees arising pursuant to Section 4-1-170 in connection with location in a multi-county industrial or business park as provided in Section 13 of Article VIII of the Constitution of the State of South Carolina.

(C) All interest accruing to the credit funds received by a county or a municipality from the Property Tax Credit Fund must be used to provide an additional credit as provided in this section.

(D) If a municipality has adopted or adopts a redevelopment plan for a tax increment financed redevelopment project pursuant to Chapter 6 of Title 31, a deficiency resulting from the application of this section in the tax allocation fund or separate fund established to pay project costs must be funded from the municipality's allocation from the County/Municipal Revenue Fund each year so as to provide full funding for the project. A tax increment financing bond holder, agent, or trustee may enforce this requirement.

(E) For motor vehicles subject to the payment of property taxes pursuant to Article 21, Chapter 37 of Title 12, the credit provided under this section applies against the tax liability for motor vehicle tax years beginning after December of the year in which the credit is calculated.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 109, Section 8, eff May 30, 1991; 1991 Act No. 168, Section 12, eff June 28, 1991; 1998 Act No. 442, Section 13, eff August 31, 1998.

Effect of Amendment

The 1991 amendment, by Act No. 109, in subsection (B), changed "tax year" to "fiscal year of the political subdivision."

The 1991 amendment by Act No. 168, added subsection (E) relating to motor vehicle tax credit.

The 1998 amendment, in subsection (B), designated the existing text as paragraph (1) and added paragraph (2).



Section 4-10-50. Distribution of revenue set aside for the County/Municipal Revenue Fund.

(A) The revenue generated in a county area and set aside and allocated to the County/Municipal Revenue Fund must be distributed to the county and the municipalities in the county area as follows:

(1) fifty percent based upon the location of the sale;

(2) fifty percent based on population.

(B) The population of the county is the population of the county area, and the population of the municipalities is the population within the corporate boundaries of the municipalities in the county area.

(C) Revenue distributed to a county or municipality under this section may be used to provide an additional property tax credit in the manner provided in Section 4-10-40(B).

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 168, Section 14, eff June 28, 1991.

Effect of Amendment

The 1991 amendment added subsection (C), providing for additional property tax credit from revenue distributed to a county or municipality under this section.



Section 4-10-60. Withholdings from amount collected by counties; apportionment amongst other counties.

(A) At the end of each fiscal year and before August first a percentage, to be determined by the State Treasurer and not to exceed five percent of collections, must be withheld from those county areas collecting five million dollars or more from the sales and use tax authorized by this chapter, and that amount must be distributed to assure that each county area receives a minimum distribution. The difference between the minimum distribution and the actual collections within a county area must be distributed to the eligible units within the county area based on population as provided for in this chapter.

(B) The amount withheld from those county areas collecting five million dollars or more must be apportioned among the county and the municipalities in the county area in the same proportion as those units received remittances as provided in this chapter. An amount withheld in excess must be distributed back to the county areas whose collections exceed five million dollars based on the ratio of the funds available to the collections by each county area.

(C) As a condition precedent to a county area being subject to an assessment by the State Treasurer or being a recipient of revenue pursuant to this section, the county area must have implemented the sales and use tax as authorized by this chapter.

(D) The provisions of subsection (A) do not apply if the total number of county areas adopting the sales and use tax authorized by this chapter, which are projected by the Department of Revenue to collect five million dollars or more, generated fifty percent or less during the most currently available fiscal year of the total statewide collections from the levy of a one percent sales and use tax, then those county areas generating five million dollars or more must be assessed five percent of the amount generated in the county area, and that amount must be used as a supplement to those county areas generating less than the minimum distribution. The supplement to those county areas generating less than the minimum distribution must be distributed so that each county area receives an amount equal to what its percentage of population bears to the total population in all of the county areas generating less than the minimum distribution which have implemented the sales and use tax authorized by this chapter. Once the amount of the supplement has been determined for each of the county areas to be supplemented, then the supplement must be distributed to the eligible units within the county area based on population as provided for in this chapter. However, the supplement to the county area combined with collections within the county area may not exceed the minimum distribution.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181, Section 55, eff July 1, 1993.

Effect of Amendment

The 1993 amendment in subsection (D), changed "Tax Commission" to "Department of Revenue."



Section 4-10-65. Local option tax revenues not identified as to unit shall go to local option supplemental revenue fund.

Funds collected by the department from the local option sales tax which are not identified as to the governmental unit due the tax, and cannot be so identified after a reasonable effort by the department to determine the appropriate governmental unit, must be deposited to a local option supplemental revenue fund. These funds must be distributed in accordance with Section 4-10-60 to those counties generating less than the minimum distribution.

HISTORY: 1993 Act No. 164, Part II, Section 99, eff June 21, 1993; 1999 Act No. 93, Section 1, eff June 11, 1999.

Effect of Amendment

The 1999 amendment changed "Tax Commission" and "commission" to "department" and made grammatical changes in the first sentence.



Section 4-10-67. Deposit and distribution of local option use tax.

Local option use tax collected by the department in conjunction with the filing of individual income tax returns must be deposited to a local option supplemental revenue fund and distributed in accordance with Section 4-10-60 to those counties generating less than their minimum distribution.

HISTORY: 2000 Act No. 399, Section 3(S), eff August 17, 2000.



Section 4-10-70. Determination of amount to be received by eligible unit within county area.

No eligible unit within a county area may receive less from the distribution of the sales and use tax authorized by this chapter than it received in the previous fiscal year. However, if the amount of collections from the sales and use tax in the county area is less than the preceding fiscal year's collections, then the distributions to the eligible units within the county area must be reduced on a proportional basis.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



Section 4-10-80. Reports as to total amount of revenue collected.

Annually by August fifteenth the State Treasurer shall report to the county chief administrative officers, county treasurers, and municipal clerks in those county areas which levy the sales and use tax authorized by this chapter the total amount of revenue collected as reported by the Department of Revenue in the county area for the preceding fiscal year.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181, Section 56, eff July 1, 1993.

Effect of Amendment

The 1993 amendment changed "Tax Commission" to "Department of Revenue."



Section 4-10-90. Department of Revenue to administer and collect local sales and use tax; forms; regulations; notice by county that tax has been approved; revenues to be credited to Local Sales and Use Tax Fund; reports to State Treasurer; refunds.

(A) The Department of Revenue shall administer and collect the local sales and use tax in the manner that sales and use taxes are administered and collected pursuant to Chapter 36 of Title 12. The commission may prescribe forms and promulgate regulations in conformity with this chapter, including tables prescribing the amount to be added to the sales price. The county shall notify the Department of Revenue and the State Treasurer through delivery of a certified copy of a resolution adopted by the county by December thirty-first following the referendum for the tax to be imposed May first. Failure to deliver the resolution by December thirty-first causes a delay of the imposition until the first day of May of the next calendar year. Notwithstanding the provisions of this subsection, the local sales and use tax must not be imposed before July first following the first referendum held pursuant to Section 4-10-30.

(B) All revenues collected by the Department of Revenue on behalf of a county area pursuant to this chapter must be remitted to the State Treasurer to be credited to a Local Sales and Use Tax Fund which is separate and distinct from the state general fund. After deducting the amount of refunds made and the costs to the Department of Revenue of administering the tax, not to exceed one-half of one percent of the fund or seven hundred fifty thousand dollars, whichever is greater, the State Treasurer shall deposit the revenue into the Local Sales and Use Tax Fund which consists of two separate funds: the Property Tax Credit Fund and the County/Municipal Revenue Fund. The revenue collected pursuant to this chapter must be allocated to each fund as follows:

(1) During the first year after the effective date of this act, sixty-three percent to the Property Tax Credit Fund and thirty-seven percent to the County/Municipal Revenue Fund.

(2) During the second year after the effective date of this act, sixty-five percent to the Property Tax Credit Fund and thirty-five percent to the County/Municipal Revenue Fund.

(3) During the third year after the effective date of this act, sixty-seven percent to the Property Tax Credit Fund and thirty-three percent to the County/Municipal Revenue Fund.

(4) During the fourth year after the effective date of this act, sixty-nine percent to the Property Tax Credit Fund and thirty-one percent to the County/Municipal Revenue Fund.

(5) During the fifth year after the effective date of this act, and each year thereafter, seventy-one percent to the Property Tax Credit Fund and twenty-nine percent to the County/Municipal Revenue Fund. The allocation of revenue to each fund provided for in this section must remain uniform as to the percentage allocated to each fund regardless of the year in which a county adopts the local sales and use tax. The State Treasurer shall distribute monthly the revenues according to the provisions of this chapter.

(C) The Department of Revenue shall furnish data to the State Treasurer and to the governing bodies of the counties and municipalities receiving revenues for the purpose of calculating distributions and estimating revenues. The information which may be supplied to counties and municipalities includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information by taxpayer received by appropriate county or municipal officials is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240. The State Treasurer may correct misallocations from the Property Tax Credit Fund and County/Municipal Revenue Fund by adjusting subsequent allocations, but these adjustments may be made only in allocations made in the same fiscal year as the misallocation. However, allocations made as a result of city or county code errors must be corrected prospectively.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 168, Sections 1, 13, eff June 28, 1991; 1993 Act No 181 Section 57, eff July 1, 1993; 1998 Act No. 432, Section 18A, eff for tax years beginning after December 31, 1998.

Code Commissioner's Note

This section, as amended by 1993 Act No. 181, Section 57, contained a reference in subsection (A) to Chapter 35 of Title 12. This reference is incorrect. Chapter 35 of Title 12 was repealed and replaced with a new Chapter 36. At the direction of the Code Commissioner, the reference to Chapter 35 was changed to Chapter 36.

Editor's Note

1990 Act No. 317, Section 3, provides as follows:

"SECTION 3. (A) Of the funds appropriated in Part I of the 1990-91 General Appropriations Act under formula funded Aid to Counties and Municipalities, an amount not to exceed seven hundred fifty thousand dollars must be allocated to the South Carolina Tax Commission to defray the administrative start-up expenses incurred by the commission in fiscal year 1990-91 for the implementation of the local sales and use tax provided for in Chapter 10 of Title 4 of the 1976 Code and as added in Section 1 of this act. The State Treasurer shall withhold this amount from the income tax distribution with counties and municipalities sharing equally. No funds provided for in this section may be drawn upon by the commission before November, 1990. However, no funds may be drawn unless at least one favorable referendum has been conducted in which the electors of that county have approved the imposition of the tax. If the expenses are not incurred by the commission by May 31, 1991, the funds must be distributed to the counties and municipalities.

"(B) The amount allocated to the commission pursuant to subsection (A) must be reimbursed by the commission from the administrative expense provided to the commission in Section 4-10-90(B) of the 1976 Code, as added in Section 1 of this act."

Act No. 458, Part II, Section 88 of 1996 provides that whenever the term "Department of Revenue and Taxation" appears in the Acts and Joint Resolutions of the General Assembly or the 1976 Code of Laws of South Carolina, it shall mean the "Department of Revenue."

Effect of Amendment

The 1991 amendment by Section 13, in subsection (A), inserted specific dates, such as December thirty-first and May first, in place of dates measured from a referendum or calendar quarter; by Section 1, in subsection (C) deleted the former fifth and sixth sentences and replaced them with one sentence.

The 1993 amendment changed "Tax Commission" to "Department of Revenue."

The 1998 amendment, in subsection (C), added the last sentence.



Section 4-10-100. Commencement of local sales and use tax.

Notwithstanding the date of general imposition of the local sales and use tax authorized pursuant to this chapter, with respect to services that are regularly billed on a monthly basis, the local sales and use tax is imposed beginning on the first day of the billing period beginning on or after the date of general imposition.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.

Code Commissioner's Note

The reference in subsection (A) of this section, as amended by 1990 Act No. 317, to Chapter 35 of Title 12 is incorrect. Chapter 35 was repealed and replaced with a new Chapter 36. At the direction of the Code Commissioner, this reference has been corrected.



Section 4-10-300. Short title.

This article may be cited as the "Capital Project Sales Tax Act".

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



Section 4-10-310. Imposition of tax.

Subject to the requirements of this article, the county governing body may impose a one percent sales and use tax by ordinance, subject to a referendum, within the county area for a specific purpose or purposes and for a limited amount of time. The revenues collected pursuant to this article may be used to defray debt service on bonds issued to pay for projects authorized in this article. However, at no time may any portion of the county area be subject to more than one percent sales tax levied pursuant to this article, pursuant to Chapter 37, Title 4, or pursuant to any local law enacted by the General Assembly. This limitation does not apply in a county area in which, as of July 1, 2012, a local sales and use tax was imposed pursuant to a local act of the General Assembly, the revenues of which are used to offset the costs of school construction, or other school purposes, or other government expenses, or for any combination of these uses.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 2009 Act No. 49, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009); 2012 Act No. 267, Section 4, eff June 20, 2012.

Effect of Amendment

The 2009 amendment deleted "to collect a limited amount of money" from the end of the first sentence.

The 2012 amendment added the last sentence which provides an exception.



Section 4-10-320. Commission creation; composition.

(A) The governing body of any county is authorized to create a commission subject to the provisions of this section. The commission consists of six members, all of whom must be residents of the county, appointed as follows:

(1) The governing body of the county must appoint three members of the commission.

(2) The municipalities in the county must appoint three members, who must be residents of incorporated municipalities within the county, and who are selected according to the following mechanism:

(a) The total population of all incorporated municipalities within the county, as determined by the most recent United States census, must be divided by three, the result being an apportionate average.

(b) The respective population of each municipality in the county must be divided by the apportionate average to determine an appointive index.

(c) Each municipality in the county appoints a number of members to the commission equal to the whole number indicated by their appointive index. However, no single municipality may appoint more than two members to the commission; unless there is only one municipality in the county, and in such case the municipality is entitled to three appointments to the commission.

(d) When less than three members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members must be selected in a joint meeting of the commission appointees of the municipalities in the county. The member or members must be chosen from among the residents of the municipalities in the county that before this time have not provided a representative for the commission.

(e) In the event no municipality is entitled to appoint a member to the commission pursuant to the formula in subitem (c) of this subsection, the municipality with the highest appointive index must be deemed to have an appointive index of one.

(B) When the governing body of any county creates a commission, it must be created in accordance with the procedures specified in subsection (A) and only upon the request of the governing body of the county. If within the thirty-day period following the adoption of a resolution to create the commission, one or more of the municipalities fails or refuses to appoint their proportionate number of members to the commission, the county governing body must appoint an additional number of members equal to the number that any such municipality is entitled to appoint. A vacancy on the commission must be filled in the manner of the original appointment.

(C) The commission created pursuant to this section must consider proposals for funding capital projects within the county area. The commission then formulates the referendum question that is to appear on the ballot pursuant to Section 4-10-330(D).

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



Section 4-10-330. Contents of ballot question; purpose for which proceeds of tax to be used.

(A) The sales and use tax authorized by this article is imposed by an enacting ordinance of the county governing body containing the ballot question formulated by the commission pursuant to Section 4-10-320(C), subject to referendum approval in the county. The ordinance must specify:

(1) the purpose for which the proceeds of the tax are to be used, which may include projects located within or without, or both within and without, the boundaries of the local governmental entities, including the county, municipalities, and special purpose districts located in the county area, and may include the following types of projects:

(a) highways, roads, streets, bridges, and public parking garages and related facilities;

(b) courthouses, administration buildings, civic centers, hospitals, emergency medical facilities, police stations, fire stations, jails, correctional facilities, detention facilities, libraries, coliseums, educational facilities under the direction of an area commission for technical education, or any combination of these projects;

(c) cultural, recreational, or historic facilities, or any combination of these facilities;

(d) water, sewer, or water and sewer projects;

(e) flood control projects and storm water management facilities;

(f) beach access and beach renourishment;

(g) dredging, dewatering, and constructing spoil sites, disposing of spoil materials, and other matters directly related to the act of dredging;

(h) jointly operated projects of the county, a municipality, special purpose district, and school district, or any combination of those entities, for the projects delineated in subitems (a) through (g) of this item;

(i) any combination of the projects described in subitems (a) through (h) of this item;

(2) the maximum time, in two-year increments not to exceed eight years from the date of imposition, or in the case of a reimposed tax, a period ending on April thirtieth, not to exceed seven years, for which the tax may be imposed;

(3)(a) if the county proposes to issue bonds to provide for the payment of any costs of the projects, the maximum amount of bonds to be issued, whether the sales tax proceeds are to be pledged to the payment of the bonds and, if other sources of funds are to be used for the projects, specifying the other sources;

(b) the maximum cost of the project or facilities or portion of the project or portion of the facilities, to be funded from proceeds of the tax or bonds issued as provided in this article and the maximum amount of net proceeds expected to be used to pay the cost or debt service on the bonds, as the case may be; and

(4) any other condition precedent, as determined by the commission, to the imposition of the sales and use tax authorized by this article or condition or restriction on the use of sales and use tax revenue collected pursuant to this article.

(B) When the tax authorized by this article is imposed for more than one purpose, the enacting ordinance must set forth the priority in which the net proceeds are to be expended for the purposes stated. The enacting ordinance may set forth a formula or system by which multiple projects are funded simultaneously.

(C)(1) Upon receipt of the ordinance, the county election commission must conduct a referendum on the question of imposing the sales and use tax in the area of the county that is to be subject to the tax. The referendum for imposition or reimposition of the tax must be held at the time of the general election. Subject to item (2), two weeks before the referendum the election commission must publish in a newspaper of general circulation the question that is to appear on the ballot, with the list of projects and the cost of the projects. If the proposed question includes the use of sales taxes to defray debt service on bonds issued to pay the costs of any project, the notice must include a statement indicating that principal amount of the bonds proposed to be issued for the purpose and, if the issuance of the bonds is to be approved as part of the referendum, stating that the referendum includes the authorization of the issuance of bonds in that amount. This notice is in lieu of any other notice otherwise required by law.

(2) If the referendum on the question of imposing sales and use tax is conducted in an odd-numbered year, and it is the only matter being considered at the general election, then six weeks before the referendum, the election commission must publish in a newspaper of general circulation the question that is to appear on the ballot, with the list of projects and the cost of the projects.

(D) The referendum question to be on the ballot must read substantially as follows:

"Must a special one percent sales and use tax be imposed in (county) for not more than (time) to raise the amounts specified for the following purposes?

(1) $________ for __________ (2) $________ for __________ (3) etc. Yes [] No []"

If the referendum includes the issuance of bonds, the question must be revised to include the principal amount of bonds proposed to be authorized by the referendum and the sources of payment of the bonds if the sales tax approved in the referendum is inadequate for the payment of the bonds.

(E) All qualified electors desiring to vote in favor of imposing the tax for the stated purposes shall vote "yes" and all qualified electors opposed to levying the tax shall vote "no". If a majority of the votes cast are in favor of imposing the tax, then the tax is imposed as provided in this article and the enacting ordinance. A subsequent referendum on this question must be held on the date prescribed in subsection (C). The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than November thirtieth to the county governing body and to the Department of Revenue. Expenses of the referendum must be paid by the governmental entities that would receive the proceeds of the tax in the same proportion that those entities would receive the net proceeds of the tax.

(F) Upon receipt of the returns of the referendum, the county governing body must, by resolution, declare the results thereof. In such event, the results of the referendum, as declared by resolution of the county governing body, are not open to question except by a suit or proceeding instituted within thirty days from the date such resolution is adopted.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 2, eff June 11, 1999; 2002 Act No. 334, Sections 22.A, 22.B and 22.E, eff June 24, 2002; 2004 Act No. 244, Section 2, eff May 24, 2004; 2004 Act No. 292, Section 2, eff August 16, 2004; 2009 Act No. 49, Section 2, eff upon approval (became law without the Governor's signature on June 3, 2009); 2012 Act No. 268, Section 1, eff June 20, 2012; 2014 Act No. 243 (S.809), Section 1, eff June 6, 2014; 2016 Act No. 250 (H.5078), Sections 2, 4, eff June 6, 2016.

Editor's Note

2009 Act No. 49 Section 5 provides as follows:

"This act takes effect upon approval by the Governor; provided, that the amendments to Section 4-10-330(A)(1)(b) of the 1976 Code, as contained in Section 2, apply with respect to Capital Project Sales and Use Tax Act taxes imposed or reimposed pursuant to a referendum held after the effective date of this act."

2014 Act No. 243, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and first applies to a referendum for which a referendum date is not set as of the time of approval."

Effect of Amendment

The 1999 amendment changed the election commission certification deadline in subsection (E) from "December thirty-first" to "November thirtieth".

The first 2002 amendment rewrote paragraph (A)(3) and subsection (C); and in subsection (D), added the last undesignated paragraph.

The first 2004 amendment, in paragraph (A)(1), in subparagraph (a) added "and public parking garages and related facilities", added subparagraph (f) relating to beaches, redesignated subparagraphs (f) and (g) as subparagraphs (g) and (h), and made conforming changes throughout.

The second 2004 amendment in subparagraph (A)(1)(a), made identical changes to those made by 2004 act No. 244, Section 2.

The 2009 amendment, in subsection (A), in subparagraph (1)(b) added "educational facilities under the direction of an area commission for technical education," and in subparagraph (2) substituted "in two-year increments" for "stated in terms of calendar or fiscal years or quarters, or a combination thereof,", "eight years" for "seven years", and added "or in the case of a reimposed tax, a period ending on April thirtieth of an odd-numbered year, not to exceed seven years"; and, in subsection (C), in the second sentence substituted "imposition or reimposition of the tax" for "this purpose" and "2009" for "2002.

The 2012 amendment in subsection (A)(1), added a new subitem (g) relating to dredging, and redesignated former subitems (g) and (h) as (h) and (i).

2014 Act No. 243, Section 1, rewrote subsection (C), deleting a provision allowing the referendum for imposition or reimposition to be held at a time other than at the time of the general election.

2016 Act No. 250, Sections 2, 4 in (A)(2), deleted "of an odd-numbered year" following "ending on April thirtieth"; in (C), added designator (1); in (C)(1), substituted "Subject to item (2), two" for "Two"; and added (C)(2), relating to particular referendum publication requirements for certain sales and use tax questions.



Section 4-10-340. Tax imposition and termination.

(A) If the sales and use tax is approved in the referendum, the tax is imposed on the first of May following the date of the referendum. If the reimposition of an existing sales and use tax imposed pursuant to this article is approved in the referendum, the new tax is imposed immediately following the termination of the earlier imposed tax and the reimposed tax terminates on the applicable thirtieth of April, not to exceed seven years from the date of reimposition. If the certification is not timely made to the Department of Revenue, the imposition is postponed for twelve months.

(B) The tax terminates the final day of the maximum time period specified for the imposition.

(C)(1) Amounts collected in excess of the required net proceeds must first be applied, if necessary, to complete a project for which the tax was imposed.

(2) If funds still remain after first using the funds as described in item (1) and the tax is reimposed, the remaining funds must be used to fund the projects approved by the voters in the referendum to reimpose the tax, in priority order as the projects appeared on the enacting ordinance.

(3) If funds still remain after first using the funds as described in item (1) and the tax is not reimposed, the remaining funds must be used for the purposes set forth in Section 4-10-330(A)(1). These remaining funds only may be expended for the purposes set forth in Section 4-10-330(A)(1) following an ordinance specifying the authorized purpose or purposes for which the funds will be used.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 2002 Act No. 334, Sections 22.C and 22.F, eff June 24, 2002; 2009 Act No. 49, Section 3, eff upon approval (became law without the Governor's signature on June 3, 2009); 2016 Act No. 250 (H.5078), Section 3, eff June 6, 2016.

Effect of Amendment

The 2002 amendment, in subsection (A), added the second sentence relating to the reimposition of an existing sales and use tax; and rewrote paragraph (B)(2).

The 2009 amendment, in subsection (A), in the second sentence added "and the reimposed tax terminates on the thirtieth of April in an odd-numbered year, not to exceed seven years from the date of reimposition"; and rewrote subsections (B) and (C).

2016 Act No. 250, Section 3, in (A), substituted "applicable thirtieth of April" for "thirtieth of April in an odd-numbered year" in the second sentence.



Section 4-10-350. Department of Revenue to administer and collect local tax.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36, Title 12 and the enforcement provisions of Chapter 54, Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 are exempt from the tax imposed by this article. Unprepared food items eligible for purchase with United States Department of Agriculture food coupons are exempt from the tax imposed pursuant to this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36, Title 12.

(C) A taxpayer required to remit taxes under Article 13, Chapter 36 of Title 12 must identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) A utility is required to report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county, must report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 3, eff June 11, 1999; 2009 Act No. 49, Section 4.A, eff upon approval (became law without the Governor's signature on June 3, 2009).

Editor's Note

2009 Act No. 49 Section 4.B provides as follows:

"Notwithstanding the general effective date of this act, this section takes effect on the approval of this act by the Governor and applies with respect to Capital Project Sales Tax Act taxes imposed or reimposed pursuant to a referendum held after that date."

Effect of Amendment

The 1999 amendment deleted provisions relating to municipalities and made grammatical changes in subsections (C) through (E).

The 2009 amendment, in subsection (B), added the third sentence relating to unprepared food items.



Section 4-10-360. Revenue remitted to State Treasurer and held in a separate fund.

The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of city or county code errors must be corrected prospectively. Within thirty days of the receipt of any quarterly payment, the county treasurer or the county administrator shall certify to the Department of Revenue amounts of net proceeds applied to the costs of each project and the amount of project costs remaining to be paid and, if bonds have been issued that were approved in the referendum, a schedule of payments remaining due on the bonds that are payable from the net proceeds of the sales tax authorized in the referendum.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 4, eff June 11, 1999; 2002 Act No. 334, Section 22D, eff June 24, 2002.

Effect of Amendment

The 1999 amendment added the last sentence.

The 2002 amendment added the last sentence relating to certification of net proceeds.



Section 4-10-370. Calculating distributions to counties; confidentiality.

The Department of Revenue shall furnish data to the State Treasurer and to the county treasurers receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to counties and municipalities upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



Section 4-10-380. Unidentified funds; transfer and supplemental distributions.

Annually, and only in the month of June, funds collected by the department from the local option capital project sales tax, which are not identified as to the governmental unit due the tax, must be transferred, after reasonable effort by the department to determine the appropriate governmental unit, to the State Treasurer's Office. The State Treasurer shall distribute these funds to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer shall calculate this supplemental distribution on a proportional basis, based on the current fiscal year's county area revenue collections.

HISTORY: 1999 Act No. 93, Section 5, eff June 11, 1999.



Section 4-10-410. Citation of act.

This act may be cited as the "Education Capital Improvements Sales and Use Tax Act".

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-415. Definitions.

For purposes of this article, the following terms and words are defined as follows:

(1) "Area commission" means the governing body, however described, of a technical college under the jurisdiction of the State Board for Technical and Comprehensive Education which has a campus located in the county which contains the site of a capital improvement financed by revenue of the tax authorized pursuant to this article.

(2) "School district board of trustees" means the governing body of a school district.

(3) "County" means a county within which the sales and use tax authorized by this article is imposed.

(4) "County auditor" means the county auditor of the county.

(5) "County treasurer" means the county treasurer of the county.

(6) "Election authority" means the authority charged with the conduct of countywide elections within the county.

(7) "Higher education board of trustees" means the governing body of a public institution of higher learning, other than a technical college, as defined in Section 59-103-5, which has a campus located in the county which contains the site of a capital improvement financed by revenue of the tax authorized pursuant to this article.

(8) "Memorandum of agreement" means a written document executed by the school district board of trustees and the area commission or higher education board of trustees, or both of these entities, to provide for the school district's sharing of the revenue of the tax authorized pursuant to this article. The agreement must contain, inter alia, the revenue distribution formula expressed in percentages and the specific capital improvement projects for which the shared revenue must be used. The memorandum of agreement is not effective unless it has been ratified by a recorded vote of at least two-thirds of the membership of the school district board of trustees and a recorded vote of at least two-thirds of the membership of the area commission or higher education board of trustees, or both, as applicable. When ratified by all parties and incorporated into the resolution adopted by the school district board of trustees, the memorandum of agreement is binding on all parties.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-420. Authority to impose county sales and use tax; sharing revenues among school districts.

(A) Subject to the requirements of this article, there may be imposed a one percent sales and use tax within a county for specific education capital improvements for the school district or school districts listed in the referendum question as provided pursuant to Section 4-10-425(C). Pursuant to a memorandum of agreement, a portion of the revenue of the tax may be shared with and distributed to the area commission or higher education board of trustees, or both such governing bodies for specific education capital improvements on the campus or campuses of the recipient governing body located in the county as listed in the referendum question pursuant to Section 4-10-425(C). The proceeds of the tax must be distributed as provided in this article. The boards of trustees of the school districts, in the resolution adopted pursuant to Section 4-10-425, shall provide specific capital improvement projects for which the proceeds of the tax distributed to those school districts must be expended. Where an area commission or higher education board of trustees shares in the revenues, the resolution must incorporate the memorandum of agreement.

A school district board of trustees shall use the school district's share of the distribution only to pay for those capital improvements provided in the resolution and included in the referendum question directly, or to service general obligation debt incurred by the districts for such improvements, or a combination of these purposes.

An area commission or higher education board of trustees, or both, shall use its share of the distribution only to pay for its capital improvements provided in the memorandum of agreement and included in the referendum question directly, or to replace tuition revenues pledged to service state institution bonds issued for such improvements, for some other applicable method of financing capital improvements provided by law, or a combination of these purposes. If any necessary approvals required by law for the issuing of state institution bonds or other method of financing are not forthcoming, the area commission and higher education board of trustees, as appropriate, shall then use the revenue for the projects approved to the extent possible and may prioritize among their projects for their completion.

(B)(1) The tax allowed by this article may not be imposed in a county in which there is currently imposed or scheduled to be imposed a local sales and use tax for public school capital improvements authorized pursuant to any local law enacted by the General Assembly.

(2) Notwithstanding any other provision of law, a local sales and use tax for public school capital improvements authorized by a local law enacted by the General Assembly may not be imposed in a county while the tax authorized pursuant to this article is imposed in that county.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-425. Procedure for imposing tax; referendum; ballot.

(A) The tax authorized by this article may be imposed in the county upon the adoption of an approving resolution by the board of trustees of a school district, and the subsequent approval of the imposition of the tax by referendum open to all qualified electors residing in the county in which the question includes each specific education capital improvement included in the resolution and any incorporated memorandum of agreement.

The approving resolution must specify some period, stated in calendar years, not to exceed fifteen years, for which the tax must be imposed, the date of the referendum, and the question to appear on the referendum ballot. The approving resolution, upon adoption, must be forwarded to the election authority. The referendum required by this article may only be conducted in even-numbered years at the time of the general election.

(B) Upon receipt of a resolution from the board of trustees of a school district, the election authority shall conduct a referendum on the question of imposing the tax in the county. Notice of the election must be provided in the manner provided by the general election law and include the question to be voted upon in the referendum. Expenses of the referendum must be paid by the school district or school districts for which the referendum is being held.

(C) The ballot to be voted upon in the referendum must read substantially as follows:

EDUCATION CAPITAL IMPROVEMENTS SALES AND USE TAX ACT REFERENDUM FOR ____________ COUNTY

Must a special one percent sales and use tax be imposed in _____ County for not more than ____ years with the revenue of the tax used to pay, directly or indirectly, the cost of the following education capital improvement projects in _____________ County

(1) _____________

(2) _____________ etc.?

Yes []

No []

Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square after the word "Yes", and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word "No".

The ballot may contain a short explanation of the question to be voted upon in this referendum.

(D) Upon receipt and certification of the returns of the referendum, the election authority shall by resolution certify the results of the referendum by resolution and within ten days thereafter file the resolution with the clerk of court for the county and with the South Carolina Department of Revenue. The result of the referendum, as declared by resolution of the election authority and as filed with the clerk of court, is not open to question except by a civil action instituted in the county within twenty days of the filing of the resolution. If a majority of the total votes cast is in favor of imposing the tax, then the tax is imposed as provided in this section; otherwise the tax is not imposed.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-430. Commencement and termination.

(A) If the tax is approved in the referendum, the tax must be imposed beginning upon the first day of the fourth full month following the filing of the declaration of results of the referendum with the Department of Revenue.

(B) The tax terminates upon the earlier of:

(1) the final day of the maximum time specified for the imposition; or

(2) sixty days following the filing with the Department of Revenue of certified copies of a resolution adopted by the board of trustees of the school district requesting termination of the tax. Where revenues of the tax are shared pursuant to a memorandum of agreement as provided pursuant to Section 4-10-420, the termination resolution must be adopted by all parties to the memorandum of agreement.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-435. Collection and administration by Department of Revenue.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The Department of Revenue may prescribe the amounts which may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of the sales in the county which are subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this article. The gross proceeds of the sale of unprepared food items which may lawfully be purchased with United States Department of Agriculture food coupons are exempt from the tax imposed by this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Chapter 36 of Title 12.

(C) Taxpayers required to remit use taxes under Chapter 36 of Title 12 shall identify the county in which the tangible personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities are required to report sales in the county in which consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920 who owns or manages rental units in more than one county shall separately report in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in the county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the special local sales and use tax provided in this section if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition of the special local sales and use tax.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this article, with respect to services that are regularly billed on a monthly basis, the sales and use tax is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-440. Remitting revenues to State Treasurer; distribution and use of proceeds.

(A) The revenues of the sales and use tax collected under this article must be remitted to the State Treasurer and credited to a fund separate and distinct from the general fund of the State. If revenue of the tax is shared, the school district shall forward a certified copy of the resolution and an incorporated memorandum of agreement to the State Treasurer. After deducting the amount of refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues monthly as provided pursuant to subsection (B) of this section. The State Treasurer may correct misallocation costs or refunds by adjusting proportionately subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocation.

(B) The State Treasurer shall distribute proceeds of the tax due the school district to the county treasurer for the benefit of the school district. If revenues are shared, any revenue due the area commission or higher education board of trustees, or both of these entities, must be distributed by the State Treasurer monthly to approved accounts of those entities. All such distributions must be proportionately reduced by amounts attributable to refunds and administration as provided pursuant to subsection (A) of this section.

(C) Except as provided in Section 4-10-445, withdrawals by a school district of tax proceeds from the county treasurer must be made in the same manner as are funds appropriated to the school districts by the State. Pending these withdrawals, taxes must be deposited in an account for the school district, separate and distinct from accounts established for any other purpose, and investment earnings derived from monies in such an account must be credited to the account. The school district shall maintain records which demonstrate that tax proceeds are spent only for the purposes as approved by its board of trustees and in accordance with this article.

(D) The proceeds of the sales and use tax paid to the county treasurer for the benefit of a school district must be applied only for the purposes set forth in the resolution adopted pursuant to Section 4-10-425.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-445. Application of proceeds to debt service.

(A) If a school district has provided in its resolution adopted pursuant to Section 4-10-425, that any portion of the proceeds of the sales and use tax allocated to it must be applied to debt service on general obligation bonds, the school district shall notify the county treasurer in writing no later than the first day of August of each year of the amount of sales and use taxes to be applied to offset the debt service millage levy for such general obligation bonds. The amount so specified must not exceed the amount of sales and use tax proceeds held by the county treasurer for the school district as of the June thirtieth immediately preceding such first day of August. The notice applies only to debt service payments to be made in the eighteen-month period following that June thirtieth.

Upon receipt of notice from a school district pursuant to this section, the county treasurer shall certify to the county auditor, by the fifteenth day of August of the amount of sales and use taxes designated by the school district for application to general obligation bond debt service payments. The county auditor shall reduce the next levy of property taxes required to pay debt service on such general obligation bonds by the amount of sales and use tax revenues certified as held by the county treasurer and designated by the school district for the purpose. This amount of sales and use taxes thereafter must not be released to the school district, but must be held by the county treasurer to pay debt service on general obligation bonds. However, any sales and use taxes held by the county treasurer in excess of the amounts designated by the school district for payment of debt service on such general obligation bonds must be expended as directed by the school district in accordance with this article. Any investment earnings derived from the sales and use tax must be expended as directed by the school district in accordance with this article. Any sales and use taxes allocated to a school district and not required to accomplish the purposes described in the resolution of the school district adopted pursuant to Section 4-10-425 may be applied to debt service on any general obligation bonds of the school district.

(B) If the school district presents the county treasurer with a surety bond or letter of credit from a financial institution which is rated in one of the two highest rating categories by two national ratings agencies, the county treasurer may treat the amount available under such surety as if it were taxes held by the county treasurer and shall provide the certificate called for in the foregoing paragraph to the auditor by including the amount available under the surety or letter of credit so long as such amount is not in excess of ninety percent of the actual sales and use taxes allocated to the school district in the prior fiscal year, or which would have been allocated if the sales and use tax had been in force for all of the prior fiscal year. The county auditor shall reduce the next levy of ad valorem property taxes required to pay debt service on bonds to which the tax is applicable by the amount so certified by the county treasurer. If the sales and use taxes thereafter allocated to the school district are less than the amount required to pay debt service on bonds during the eighteen-month period established in Section 4-10-445(A), the county treasurer shall draw upon the surety to provide for timely payment of such general obligation bonds. The costs of such surety, including any reimbursements for payments thereon, are deemed to be part of the debt service requirements for such general obligation bonds covered by such surety and may be paid from amounts available in the fund created in accordance with Section 4-10-445(A). Any reimbursement to the financial institution providing such surety may be paid from the fund from taxes collected in the year after any draw.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-450. Availability of data to calculate distributions and estimate revenues.

The Department of Revenue shall furnish data to the State Treasurer and to a school district and others receiving tax revenues pursuant to this article for the purpose of calculating distributions and estimating revenues. The information which must be supplied to the school district upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 4-10-460. Renewal or reimposition of tax.

The tax authorized in this article may be renewed and imposed within a county in the same manner as proceedings for the initial imposition of the tax. A referendum on the question of reimposition of a tax must not be held earlier than within the calendar year which is two years before the calendar year in which the tax then in effect is scheduled to terminate, but any reimposition is effective immediately upon the termination of the tax previously imposed.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2014 Act No. 290 (S.940), Section 2, eff June 24, 2014.

Effect of Amendment

2014 Act No. 290, Section 2, substituted "earlier than within the calendar year which is two years before the calendar year in which" for "more than two years before the date upon".



Section 4-10-470. Counties in which sales and use tax may be imposed.

(A) The Education Capital Improvements Sales and Use Tax authorized by this article may only be imposed in counties which have collected at least seven million dollars in state accommodations taxes as imposed pursuant to Section 12-36-920(A) in the most recent fiscal year for which full collection figures are available. Once a county meets this threshold it thereafter remains eligible to impose this tax.

(B)(1) The Education Capital Improvements Sales and Use Tax authorized by this article also may be imposed in a county without regard to the requirements of subsection (A) if:

(a) at the time of the referendum, no portion of the county in which the tax is to be imposed is subject to more than two percent total local sales tax; and

(b) the county in which the tax is to be imposed is encompassed completely by one entire school district, and that school district also extends into one adjacent county.

(2) Notwithstanding any other provision of this article, if the Education Capital Improvements Sales and Use Tax is imposed pursuant to this subsection, then:

(a) stated in calendar years, the tax may not be imposed for more than ten years;

(b) at least ten percent of the proceeds must be used to provide a credit against existing debt service millage on general obligation bonds in the same manner as in item (3) with the applicable adjustment to the numerator. The offset only may be applied within the county, and not to the portion of the adjacent county, in a manner similar to item (3); and

(c) the total debt service on bonds issued by the school district resulting from the imposition, net of any premium or accrued interest, shall not exceed ninety percent of the total amount of Education Capital Improvements Sales and Use Tax proceeds estimated to be allocated to the school district during the imposition, minus any amounts dedicated to the credit required pursuant to subitem (b). The Board of Economic Advisors shall provide the estimate of the total amount.

(3)(a) The revenues allotted to the district must be used to provide a nonrefundable credit against the millage imposed for debt service to service bonds issued by the district resulting from the imposition, on property taxable in the county only. The amount of the credit is determined by multiplying the value of the taxable property, before the exemption provided in Section 12-37-250, by a fraction in which the numerator is the total estimated revenue allotted to the district during the applicable fiscal year of the district minus the amounts set forth in item (2), and the denominator is the total of the property tax value of taxable property in the county as defined pursuant to Section 12-37-3135(5), including the value exempted in Section 12-37-250, in the district as of January first of the applicable property tax year. For motor vehicles subject to the payment of property taxes pursuant to Article 21, Chapter 37, Title 12, the credit provided pursuant to this subsection applies against the tax liability for motor vehicle tax years beginning after December of the year in which the credit is calculated. The credit applies first against the liability arising from millage imposed for debt obligations for schools, and then against any liability arising from school operations.

(b) The credit provided by this article is in addition to any credits allowed pursuant to Article 1 of this chapter, and to the extent that there is unused credit, then the credit provided by this article may be applied proportionately against other property tax liability.

(c) Before the provisions of subitem (b) apply, an amount equal to the credit that would apply against the property tax liability for school operations imposed on an owner-occupied residence but for the exemption allowed pursuant to Section 12-37-220(B)(47) is allowed as a credit to be applied proportionately against all nonschool-related property tax otherwise due on the residence.

(d) If proceeds from the imposition are unused after the termination of the tax, then the unused funds must be used to provide a credit in the same manner as provided in subitem (a) over the next three property tax years.

(4) Notwithstanding any other provision of law, if, within a county there is imposed the Education Capital Improvements Sales and Use Tax pursuant to this subsection, then no other local sales tax may be imposed in that county if the subsequent imposition causes the total sales tax to exceed two percent in any portion of the county. This limitation applies so long as this subsection is utilized to impose the Education Capital Improvements Sales and Use Tax.

(5) Notwithstanding any other provision of law, if the tax imposed pursuant to this subsection and another sales tax are approved at the same referendum, and the approval of both subjects any portion of the county to more than two percent total local sales tax, then only the tax whose approving resolution was adopted first may be imposed, and the other tax is deemed to not have been approved.

(6) For purposes of this subsection, a sales tax is a tax levied pursuant to this chapter, pursuant to Chapter 37, Title 4, or pursuant to any local law enacted by the General Assembly.

(C) Notwithstanding any other provision of this section, the Education Capital Improvements Sales and Use Tax authorized by this article also may be imposed in a county so long as the county or school district imposed a local sales and use tax to fund education capital improvements on January 1, 2014. The Education Capital Improvements Sales and Use Tax may be imposed pursuant to this subsection at any time after the local sales and use tax terminates.

(D) The Education Capital Improvements Sales and Use Tax authorized by this article also may be imposed in a county which does not meet the collection requirements of subsection (A) so long as:

(1) the county only has one school district which encompasses the entire county area in which the tax is to be imposed; and

(2) the county collected at least one million dollars in state accommodations taxes as imposed pursuant to Section 12-36-920(A) in the most recent fiscal year for which full collection figures are available. Once a county meets this threshold, it thereafter remains eligible to impose this tax pursuant to this subsection.

(E)(1) The Education Capital Improvements Sales and Use Tax authorized by this article also may be imposed in a county which does not meet the collection requirements of subsection (A) so long as the county in which the tax is to be imposed:

(a) is comprised of more than one school district and the county has a county board of education; and

(b) has no other local sales tax imposition at the time of the referendum.

(2) Notwithstanding any other provision of this article, if the Education Capital Improvements Sales and Use Tax is imposed pursuant to this subsection, then:

(a) at least ten percent of the proceeds must be used to provide property tax relief by using the proceeds to offset the existing debt service millage levy on general obligation bonds pursuant to Section 4-10-445; and

(b) the tax revenue distributed to each district must be in the proportion that the district's average daily membership (ADM) attributes to the total ADM of all the school districts in the county, limited to ADM attributable to the county.

(3) The resolution required pursuant to Section 4-10-425 must be agreed to by a majority vote of the board of trustees of each school district located in whole or in part in the county.

(4) For purposes of this subsection, a sales tax is a tax levied pursuant to this chapter, pursuant to Chapter 37, Title 4, or pursuant to any local law enacted by the General Assembly.

(5) Once a county meets the provisions of item (1) and imposes the Education Capital Improvements Sales and Use Tax, it thereafter remains eligible to impose this tax pursuant to this subsection.

(F) The Education Capital Improvements Sales and Use Tax authorized by this article also may be imposed in a county which does not meet the collection requirements of subsection (A) so long as:

(1) immediately prior to the imposition date, if approved, the county is imposing the local option sales tax imposed pursuant to Article 1, and the county had not imposed that tax for twenty years or more as of the date the imposition of the education capital improvements sales tax authorized in this article was first proposed in that county in a 2014 referendum, in which any portion of a calendar year counts as a year, and no other local sales and use tax that is administered by the Department of Revenue is imposed in the county; and

(2) the county collected at least one hundred thousand dollars in state accommodations taxes as imposed pursuant to Section 12-36-920(A) in the most recent fiscal year for which full collection figures are available.

Once a county meets the provisions of item (1) and the threshold in item (2), it thereafter remains eligible to impose this tax pursuant to this subsection.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2014 Act No. 290 (S.940), Section 1, eff June 24, 2014; 2016 Act No. 182 (S.1233), Section 1, eff May 25, 2016.

Effect of Amendment

2014 Act No. 290, Section 1, added subsection designator (A), and added subsections (B) through (F).

2016 Act No. 182, Section 1, in (F)(1), substituted "had not" for "has not", and inserted reference to the education capital improvements sales tax.



Section 4-10-510. Article title.

This article may be cited as the "Personal Property Tax Exemption Sales Tax Act".

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-520. Purpose.

This article provides the only method in which the governing body of a county by ordinance may exempt private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors from property taxes levied in the county as provided in Section 3, Article X of the Constitution of this State.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-530. Meaning of "county".

As used in this article, a county has the meaning provided for "county areas" in Section 4-10-10(1).

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-540. Imposition of sales and use tax to replace vehicle tax.

(A) Subject to the requirements of this article, the county council by ordinance may impose a sales and use tax in increments of one-tenth of one percent, not to exceed two percent, subject to referendum approval. The rate of the tax must be set at an amount expressed in tenths of one percent estimated to be sufficient to produce revenues that do not exceed those necessary to replace private passenger motor vehicle, motorcycle, general aviation aircraft, boat, and boat motor property tax revenue in the county in the most recently completed fiscal year, but in no case more than two percent. The county council must obtain from the Board of Economic Advisors the board's certified estimate of the rate of sales and use tax necessary in the county to equal property tax revenues derived from private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors in the latest completed fiscal year. If this rate exceeds two percent, the maximum rate the board may certify is two percent. This certified rate is the rate of tax that must appear in the referendum question. If the revenue of a two percent tax does not at least equal the revenue not collected, then for the first year of implementation, the shortfall must be made up by a distribution to the county from the Trust Fund for Tax Relief, and this distribution is considered additional sales tax revenue pursuant to this article. Thereafter, this distribution must be adjusted by an amount equal to any increase in the consumer price index in the most recently completed calendar year, but in no case may this distribution result in a reimbursement to a county that exceeds the personal property tax revenue not collected because of the exemption allowed by this article.

(B) If the property tax assessment ratio applicable to private passenger motor vehicles and motorcycles is reduced, then for a county where the tax allowed by this article is imposed, the board shall certify a new tax rate applying the reduced assessment ratio to the assessed value of vehicles in the county in the most recently completed fiscal year, using the millage applicable for that fiscal year, and calculate a tax rate sufficient to produce that revenue in a fiscal year plus the revenue not collected because of the exemption for general aviation aircraft, boats, and boat motors from the original calculation, not to exceed two percent. This new rate applies effective beginning with the month the assessment ratio changes and continues to apply while that assessment ratio applies or until the tax is rescinded.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-550. Ordinance and referendum; certification of results.

(A) The sales and use tax authorized by this article is imposed by an enacting ordinance of the county council.

(B) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the sales and use tax. A referendum for this purpose must be held at the time of the general election. Two weeks before the referendum the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(C) The referendum question to be on the ballot must read substantially as follows:

"Must a (rate) sales and use tax be imposed in (county) to replace property tax revenues not collected because of a one hundred percent property tax exemption for private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors otherwise taxable in the county?

Yes [ ]

No [ ]"

(D) All qualified electors desiring to vote in favor of imposing the tax shall vote "Yes" and all qualified electors opposed to imposing the tax shall vote "No". If a majority of the votes cast are in favor of imposing the tax, then the tax is imposed as provided in this article and beginning for motor vehicle tax years beginning on and after that date, and all other property tax years beginning after the year in which the referendum is held, all private passenger motor vehicles as defined in Section 56-3-630, motorcycles, general aviation aircraft, boats, and boat motors otherwise taxable in the county are exempt from property taxes levied in the county. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county governing body and to the Department of Revenue.

(E) Upon receipt of the returns of the referendum, the county council, by resolution, shall declare the results thereof. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-560. Date of imposition.

If the sales and use tax is approved in the referendum, the tax is imposed on the first of July following the date of the referendum. If the certification is not timely made to the Department of Revenue, the imposition and property tax exemption is postponed for twelve months.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-570. Petition to rescind; referendum.

(A) Upon petition of at least fifteen percent of the qualified electors of a county presented to the county council of the county which has implemented the sales and use tax authorized by this article requesting that this tax be rescinded, the council shall direct the county election commission to conduct a referendum on the question of rescinding the sales and use tax. A referendum for this purpose must be held on the Tuesday following the first Monday in November following verification of the petition. Two weeks before the referendum the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must the (rate) sales and use tax imposed in (county) be rescinded with the revenue not collected replaced by extending the property tax to private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors previously not subject to property tax in this county?

Yes [ ]

No [ ]"

(C)(1) All qualified electors desiring to vote in favor of rescinding the tax shall vote "Yes" and all qualified electors opposed to rescinding the tax shall vote "No". If a majority of the votes cast are in favor of rescinding the tax, then the tax is rescinded effective July first following the referendum and property taxes apply to all private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors taxable in the county for motor vehicle tax years beginning after June 30 following the referendum and other property tax years beginning after the year in which the referendum is held. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county council. If a majority "Yes" vote is certified, it must be certified to the Department of Revenue by the same date.

(2) Upon receipt of the return of the referendum, the county council shall declare the results thereof by resolution. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

(D) A referendum for rescission of this tax may not be held earlier than two years after the tax has been imposed in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-580. Administration and collection.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(C) Taxpayers required to remit taxes under Article 13, Chapter 36 of Title 12 shall identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities shall report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county shall report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-590. Distribution of revenues.

(A) The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer of the county in which the tax is imposed. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations.

(B) Revenues of the tax must be distributed by the county treasurer to the general funds of property taxing entities in the county in the proportion that each such entity collects of all property taxes levied in the county.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-600. Availability of data to calculate distributions.

The Board of Economic Advisors shall furnish data to the State Treasurer and to the counties receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to counties upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



Section 4-10-720. Definitions.

As used in this article:

(1) "Class of property" means property classified for property tax purposes as provided pursuant to Section 1, Article X of the Constitution of this State and as further permitted in Section 12-43-220. Property subject to a fee in lieu of property taxes, as defined in Chapter 12, Title 4 is not included in this definition of a class of property. All classes of property are provided a credit against property tax liability as provided in this article.

(2) "Political subdivision" means a county, or a school district located wholly or partly within a county area, or both the county and a school district so located.

(3) "Property tax" means all property tax millage imposed for operating purposes by a political subdivision.

(4) "Property tax liability" means the amount of tax due as a result of the imposition of property tax.

(5) "ORS" means the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 4-10-730. Local option sales and use tax; credit against property tax liability.

(A)(1) Subject to the requirements of this article, the governing body of the county by a county council ordinance or by an initiated ordinance submitted to the governing body of the county by a petition signed by qualified electors of the county, equal in number to at least seven percent of the qualified electors of the county, may impose a sales and use tax in increments of one-tenth of one percent, not to exceed one percent, subject to referendum approval in order to provide a credit against property tax imposed by a political subdivision for all classes of property subject to such tax. The ordinance may provide for a credit against the property tax liability for the county or the school district(s) in the county, or the property tax liability for both the county and the school district(s) in the county. An ordinance must be enacted or a petition initiating an ordinance must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year.

(2) The rate of the tax must be set at an amount expressed in tenths of one percent estimated to be sufficient to produce revenues that do not exceed those necessary to replace property tax revenue in the county for the affected political subdivisions in the most recently completed fiscal year, but not more than one percent and must take into account reimbursements received by political subdivisions for property tax exemptions.

(3) If the county or municipality within the county has enacted a tax increment financing redevelopment plan, or other financing plan that relies upon property tax for its funding to retire indebtedness or pay for project costs, the rate of tax must be set in an amount that must consider full funding for the project or retirement of indebtedness, which must include compliance with any covenants in the governing documents authorizing this indebtedness or future indebtedness heretofore authorized by the tax increment financing redevelopment plan that relies upon property tax for its funding for the amount that the sales tax would substitute for the property tax payments. The revenues of such tax attributable to the funding replacement for a tax increment redevelopment financing plan that relies upon property tax for its funding must be distributed by the county treasurer pursuant to Section 4-10-780.

(4) The governing body of the county shall obtain from ORS after ORS has obtained all information necessary to provide such estimate, a certified estimate of the rate of sales and use tax necessary in the county to equal the property tax not collected, and for the amount, if applicable, for the funding replacement for the tax increment financing redevelopment plan or other financing plan that relies upon property tax for its funding. This certified rate, not to exceed one percent, is the rate of tax that must appear in the referendum question.

(5) A qualified elector of the county desiring to circulate a petition shall file a written request with the governing body of the county detailing the property tax liability or liabilities to which the credit will apply and the governing body shall forward the request to ORS, which shall design the petition form in consultation with the State Election Commission and calculate and certify the tax rate necessary to provide the credits proposed in the petition. The petition form and a copy of the certification must be forwarded to the governing body of the county and the governing body shall provide the petition form to the qualified elector requesting the petition form.

(6) If competing petitions are timely filed with the governing body of the county and the signatures verified, the governing body may determine which petition initiated ordinance shall go on the ballot or it may substitute its own ordinance in lieu of any petition initiated ordinance.

(B) If the sales and use tax authorized pursuant to this article is imposed in a county, then the sales and use tax revenue must be used to provide a credit against the property tax liability on all classes of property by the affected political subdivision.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-740. Referendum.

(A) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the sales and use tax. A referendum for this purpose must be held on the first Tuesday after the first Monday in November in any year. Two weeks before the referendum, the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must a (rate) sales and use tax be levied in _______ County for the purpose of allowing a credit for all classes of property against the property tax liability for [affected political subdivision(s)] operations?

Yes []

No []"

(C) All qualified electors desiring to vote in favor of imposing the tax shall vote "Yes" and all qualified electors opposed to imposing the tax shall vote "No". If a majority of the votes cast are in favor of imposing the tax, the tax is imposed as provided in this article, and beginning after the fiscal year in which the referendum is held, all classes of property in the county shall receive a credit against the property tax liability of the political subdivision. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the results no later than December thirty-first to the county governing body and to the Department of Revenue. The credit must be calculated in the manner provided pursuant to Section 4-10-40(B), mutatis mutandis.

(D) Upon receipt of the returns of the referendum, the county council, by resolution, shall declare the results thereof. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-750. Subsequent referendum.

(A) If the sales and use tax is approved in the referendum, the tax must be imposed by ordinance on the first of July following the date of the referendum. If the certification is not timely made to the Department of Revenue, the imposition of the tax and the property tax credits are postponed for twelve months.

(B) If the sales and use tax is not approved in the referendum, the county governing body by ordinance, or seven percent of the qualified electors of the county, by an initiated ordinance submitted to the governing body of the county, may provide for a subsequent referendum held in the manner provided pursuant to Section 4-10-740, but such a referendum may be held only on the first Tuesday after the first Monday in November in any year.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-760. Referendum on question of rescinding tax.

(A) Upon petition of at least seven percent of the qualified electors of a county presented to the county council of the county which has implemented the sales and use tax authorized by this article requesting that this tax be rescinded, the council shall direct the county election commission to conduct a referendum on the question of rescinding the sales and use tax. A referendum for this purpose must be held on the Tuesday following the first Monday in November following verification of the petition. Two weeks before the referendum, the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must the (rate) sales and use tax levied in __________ County for the purpose of allowing a credit for all classes of property against the property tax liability imposed for [affected political subdivision(s)] operations be rescinded?

Yes []

No []"

(C)(1) All qualified electors desiring to vote in favor of rescinding the tax shall vote "Yes" and all qualified electors opposed to rescinding the tax shall vote "No". If a majority of the votes cast are in favor of rescinding the tax, the tax is rescinded effective July first following the referendum and the applicable property taxes apply without credit beginning after the year in which the referendum is held. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county council. If a majority "Yes" vote is certified, it must be certified to the Department of Revenue by the same date.

(2) Upon receipt of the return of the referendum, the county council shall declare the results thereof by resolution. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

(D) A referendum for rescission of this tax may not be held earlier than two years after the tax has been imposed in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-770. Collection process.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B)(1) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12.

(2) The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(3) Any additional local sales and use tax imposed by this article does not apply to:

(a) amounts taxed pursuant to Section 12-36-920(A), the tax on accommodations for transients;

(b) items subject to a maximum sales and use tax pursuant to Section 12-36-2110; and

(c) unprepared food that may be lawfully purchased with United States Department of Agriculture food coupons.

(C) Taxpayers required to remit taxes under Article 13, Chapter 36 of Title 12 shall identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities shall report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county, shall report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided for in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-780. Distribution of revenues.

(A) The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer of the county in which the tax is imposed. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations.

(B)(1) Revenues of the tax collected and deposited pursuant to subsection (A) of this section must be distributed by the county treasurer to the political subdivisions as determined by the ordinance establishing the referendum.

(2) The amount of the revenues of the tax collected that is attributable to the funding replacement for the tax increment financing redevelopment plan or other financing plan that relies upon property tax for its funding for a particular political subdivision must be distributed by the county treasurer to the political subdivision that has enacted this financing plan to be deposited into the special tax allocation fund or other similar fund of that political subdivision as may be required by the tax increment financing law, as applicable to counties or municipalities, or by other applicable law.

(3) For counties in which there is more than one school district, the county treasurer shall distribute the revenues of the tax:

(a) in direct proportion to the one-hundred-thirty-five-day average daily membership as referenced in Section 59-20-40(1)(a) for each of the school districts for the fiscal year immediately preceding that in which a distribution is made, as certified by the State Treasurer, upon advice of the State Department of Education;

(b) pursuant to a distribution plan unanimously agreed upon by all entities with fiscal authority over the school districts within the county; or

(c) pursuant to a distribution plan authorized by local act of the General Assembly or local ordinance.

(4) For school districts that are composed of more than one county, the county treasurer shall distribute the revenues of the tax:

(a) to the portion of the school district that resides in the county adopting the provisions of this article in proportion to the district's one-hundred-thirty-five-day average daily membership, as referenced in Section 59-20-40(1)(a), in comparison to the remainder of the school district outside of the county; or

(b) pursuant to a distribution plan authorized by agreement of the multiple counties comprising the school district through local act of the General Assembly or local ordinance. For purposes of this section, the one-hundred-thirty-five-day average daily membership as referenced in Section 59-20-40(1)(a) excludes any student not residing in the county.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-790. Calculating distributions and estimating revenues; use of data furnished by Revenue and Fiscal Affairs Office.

The Revenue and Fiscal Affairs Office shall furnish data to the State Treasurer and to the applicable political subdivisions receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to political subdivisions upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 4-10-800. Millage limits.

Nothing in this article in anyway alters the property tax millage limits imposed on political subdivisions pursuant to Section 6-1-320.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-810. Revenues as one of local revenues used in computation of Education Improvement Act maintenance of local effort.

Where applicable, the actual revenues of the sales and use tax collected pursuant to this article that are used to provide a credit against the property tax liability for school operations must be considered, pursuant to the requirements of Section 59-21-1030, one of the local revenues used in computation of the required Education Improvement Act maintenance of local effort.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



Section 4-10-910. Citation of article.

This article may be cited as the "Local Option Tourism Development Fee Act".

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



Section 4-10-920. Definitions.

For purposes of this article:

(1) "County" means a county in which revenues of the state accommodations tax imposed pursuant to Section 12-36-920 have aggregated at least fourteen million dollars in a fiscal year.

(2) "Fee" means the local option tourism development fee allowed to be imposed as provided in this article.

(3) "Municipality" means a municipal corporation created pursuant to Chapter 1, Title 5 or a municipal government as the use of the term dictates, located in a county as defined by subsection (1).

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



Section 4-10-930. Imposition of fee; referendum and ballot; recision; filing results with Department of Revenue.

(A) Subject to the requirements of this article, a municipality may impose in the municipality a fee not to exceed one percent for not more than ten years for the purposes provided in Section 4-10-970 by:

(1) an ordinance adopted by a supermajority of the municipal council which must be at least two-thirds of the members of a municipal council; or

(2) the approval of a majority of qualified electors voting in a referendum held pursuant to this section called by a majority of the members of the municipal council.

(B)(1) Upon the adoption of a resolution calling for a referendum by the municipal council, the municipal election commission in each municipality shall conduct a referendum on the first Tuesday ninety days after the adoption of the resolution on the question of implementing the fee within the municipality. The state election laws apply to the referendum, mutatis mutandis. The municipal election commission shall publish the results of the referendum and certify them to the municipal council. The fee must not be imposed in the municipality, unless a majority of the qualified electors voting in the referendum approve the question.

(2) The ballot must read substantially as follows:

"Must a one percent fee on the gross proceeds of sales or sales price of all amounts subject to the sales and use tax imposed pursuant to Chapter 36, Title 12, but not the gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 and the gross proceeds of sales of unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons, be levied in __________ for the purpose of tourism advertisement and promotion directed at non-South Carolina residents?

Yes []

No []"

(3) If the question is not approved at the initial referendum, the municipal council may call for another referendum on the question. However, following the initial referendum, a referendum for this purpose must not be held more often than once in a twenty-four month period on the Tuesday following the first Monday in November in even-numbered years.

(4) Two weeks before the referendum, the municipal council shall publish in a newspaper of general circulation within the jurisdiction a description of and the uses for the fee.

(C)(1) Upon the adoption of a resolution calling for a referendum to rescind the fee by the municipal council, the municipal election commission shall conduct a referendum in the same manner provided in subsection (B) on the question of rescinding the fee imposed by this section. The state election laws apply to the referendum, mutatis mutandis. The municipal election commission shall publish the results of the referendum and certify them to the municipal council. The fee must be rescinded in the municipality upon the certification of the results if a majority of the qualified electors voting in the referendum vote in favor of rescinding the fee.

(2) The ballot must read substantially as follows:

"Must the one percent local fee levied in __________ pursuant to Section 4-10-930 of the 1976 Code be rescinded?

Yes []

No []"

(3) A referendum for rescission of this fee may not be held earlier than two years after the fee has been levied in the municipality. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the fee, no further rescission referendums may be held for a period of twenty-four months on the first Tuesday following the first Monday in November of even-numbered years. If a majority of the qualified electors vote in favor of rescinding the tax, the fee may not be reimposed in the municipality for a period of two years.

(D) The imposition date of the fee allowed pursuant to this article is the first day of the first month beginning more than sixty days after the municipality files a certified copy of the imposition ordinance or the certification of the results of the referendum with the South Carolina Department of Revenue.

(E) Once a certified copy of the ordinance or referendum results is filed with the Department of Revenue, for the period of imposition provided in that ordinance or referendum, the department may not accept as filed any additional ordinance or referendum results from the municipality that in any way relates to the fee allowed to be imposed pursuant to this chapter except an ordinance or the referendum results reducing or repealing the existing fee. The department shall accept for filing a certified copy of an ordinance or referendum results reducing or repealing the fee and that reduction or repeal applies in the manner provided in Section 4-10-930(D) for imposition.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



Section 4-10-940. Allowable fee; administration and collection.

(A) The fee allowed by this article is an amount not to exceed one percent of the gross proceeds of sales or sales price of all amounts subject to the sales and use tax imposed pursuant to Chapter 36, Title 12.

(B) The fee imposed pursuant to this article must be administered and collected by the Department of Revenue in the same manner that sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the fee.

(C) The fee authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36, Title 12 and the enforcement provisions of Chapter 54, Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 and the gross proceeds of sales of unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons are exempt from the fee imposed by this article. The fee imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36, Title 12.

(D) The provisions of subsections (C), (D), (E), (F), and (G) of Section 4-10-350 apply for fee payors and the fee allowed to be imposed pursuant to this article, including further identification of point of sale jurisdictions, mutatis mutandis.

(E) The revenues of the fee imposed pursuant to this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues and interest quarterly based on point of collection to the treasurer of the municipality in which the fee is imposed and the revenues must be used only for the purposes provided in Section 4-10-970. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of municipal code errors must be corrected prospectively.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



Section 4-10-960. Information for purpose of calculating distributions and estimating revenues.

The Department of Revenue shall furnish data to the State Treasurer and to the municipal treasurers receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to municipalities upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



Section 4-10-970. Use of revenues; designation of receiving organizations and regional tourism promoters; report required.

(A)(1) Except as provided in item (2) of this subsection, all revenues and interest of the fee must be used exclusively for tourism advertisement and promotion directed at non-South Carolina residents.

(2) Revenues received in the second and subsequent years of imposition must be used as provided in item (1) except that up to twenty percent may be retained by the municipality and used as follows:

(a) at least twenty percent of the amount retained must be used to provide a credit against the property tax liability imposed by the municipality on parcels of owner-occupied residential property located in the municipality classified for property taxes pursuant to Section 12-43-220(c). The credit is an amount determined by multiplying the appraised value of the residence by a fraction in which the numerator is the total estimated revenue retained by the municipality allocated to the credit and the denominator is the total of the appraised value of all such property in the municipality as of January first of the applicable property tax year. For purposes of this calculation, appraised value is as defined in Section 12-37-3130(3) reduced by the limitation provided pursuant to Section 12-37-3140(B);

(b) the balance for tourism-related capital projects. No capital project is eligible to be funded directly or indirectly with fee revenues unless the project consists of construction of new or renovation of existing tourism-related facilities intended to grow or maintain the overnight tourism market in the municipality; and

(c) the credit allowed pursuant to subitem (a) of this item applies after all other credits have been applied. To the extent that the credit amount allowed by this item exceeds the municipal property tax liability, the excess credit is added to the amount set aside for use as provided in subitem (b) of this item. If no projects are funded pursuant to subitem (b) of this item, the excess credit must be used to provide a credit against the municipal tax liability of all taxable property in the municipality ineligible for the credit allowed by subitem (a) of this item. This credit must be calculated in the same manner as the credit provided in subitem (a), mutatis mutandis.

(B) The municipality shall designate no more than two organizations within the county to receive the revenues and interest and conduct the promotional activities provided pursuant to subsection (A)(1). These organizations must be nonprofit destination marketing organizations representing a broad cross-section of tourism interests within the county. In addition, before an organization may be designated, it must certify to the imposing municipality that:

(1) its promotional and advertising programs are based on research based outcomes;

(2) the organization has a proven record of success in creating new and repeat visitation to the county;

(3) it has sufficient resources to create, plan, implement, and measure the marketing program generated by the fee revenues;

(4) it will use the funds only for the purposes provided pursuant to subsection (B)(1) of this section.

(C) Municipalities located in the same county that are imposing a fee pursuant to this article jointly may designate a regional tourism promoter located in the county to jointly promote tourism in the municipalities imposing the fee. The regional tourism promoter must be designated in the manner provided in subsection (B) and only may promote tourism to non-South Carolina residents.

(D) At least quarterly, an organization designated by the municipality pursuant to this section shall provide a report to the municipality that includes identification of revenues received from the Local Option Tourism Development Fee during the previous quarter, as well as expenditures made from those funds during the previous quarter. Each report also shall be posted by the organization on its website.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009); 2010 Act No. 130, Sections 1, 2, eff upon approval (became law without the Governor's signature on February 25, 2010).

Effect of Amendment

The 2010 amendment rewrote subsection (A) and added subsection (D).



Section 4-10-980. Reimposition of local option tourism development fee.

The fee authorized in this article may be renewed and imposed within a municipality in the same manner as authorized by this article for the initial imposition of the fee. If the fee is reimposed pursuant to Section 4-10-930(A)(2), the referendum on the question of reimposition of the fee must not be held earlier than within the calendar year which is two years before the calendar year in which the fee then in effect is scheduled to terminate. Notwithstanding Section 4-10-930(D) and (E), any reimposition of the fee is effective immediately upon the termination of the fee previously imposed. Revenues from the reimposition must be expended for the same purposes as set forth in this article, and the provisions of Section 4-10-970(A)(2) apply immediately upon reimposition.

HISTORY: 2016 Act No. 249 (H.5011), Section 1, eff June 1, 2016.






CHAPTER 11 - COUNTY OFFICERS

Section 4-11-10. Time for commencement of terms of county officers.

The time for the commencement of the terms of office of the various county officers is the first Tuesday in January next after their election, except that the terms of the county auditors and county treasurers shall commence the first day of July next following their election. Nothing in this section applies to those officers who are appointed by the Governor. This section does not apply to elections held for an unexpired term of office.

HISTORY: 1962 Code Section 14-301; 1952 Code Section 14-301; 1942 Code Section 3072; 1932 Code Section 3072; Civ. C. '22 Section 759; Civ. C. '12 Section 675; 1907 (25) 541; 1987 Act No. 21 Section 1, eff March 31, 1987.

Editor's Note

1987 Act No. 21, Section 2, provides as follows:

"Any present county auditor or county treasurer whose current term of office expires in a particular year prior to the first day of July of that year shall serve through the last day of June of that year."

Effect of Amendment

The 1987 amendment provided that the terms of office of county auditors and treasurers shall commence on the first day of July following their election.



Section 4-11-20. Filling vacancies in county offices; term of office of appointees; duties and liabilities.

In the event of a vacancy at any time in any of the offices of any county of the State the Governor may appoint some suitable person, who shall be an elector of the county, and, upon duly qualifying according to law, he shall be entitled to enter upon and hold the office to which he has been appointed:

(1) If it be an elective office, until the next general election for such office if the term of such office be fixed by the State Constitution or until the next general election if the term be not so fixed, in which latter case an election shall then be held to fill the unexpired term and in either such event such person shall hold office until his successor shall qualify; and

(2) If it be an office which was filled originally by appointment, until the adjournment of the General Assembly at the regular session next after such appointment.

Any officer so appointed shall be subject to all the duties and liabilities incident to his office during the term of his service therein. Any officer elected to fill an unexpired term under the provisions of this section shall hold office for such term and until his successor shall qualify.

HISTORY: 1962 Code Section 14-302; 1952 Code Section 14-302; 1942 Code Section 2351; 1932 Code Section 2351; Civ. C. '22 Section 284; Civ. C. '12 Section 281; Civ. C. '02 Section 254; G. S. 161; R. S. 212; 1882 (18) 375; 1899 (23) 84.



Section 4-11-30. Recommendation of certain legislative delegations as to appointment; procedures.

In all cases in which the Governor is required to appoint any person to any position created by statute in any county of this State having a population of between 101,060 and 117,000, as shown by the United States census of 1930, upon the recommendation of a certain number or proportion of the county legislative delegation from such county or by a certain proportion of the House delegation and the Senator of such county, as the case may be, the Governor shall make such appointments within ten days from the date of the filing in his office of such recommendation signed by the requisite number of members of the House and Senate as may be required under the terms of the particular statute relating to that particular position. Upon the failure of the Governor to make any such appointment and certify the same immediately to the Secretary of State within the time limit herein provided, such recommendation so signed and filed in the office of the Governor shall of itself, automatically as a matter of law, immediately operate as an effectual appointment of the person so recommended, having the same legal force and effect as though the Governor himself had made the appointment, and thereupon the Secretary of State shall immediately, upon the expiration of said ten-day period, issue to the person so appointed a commission in the usual form showing such appointment and deliver it to the appointee, who shall upon production thereof be entitled to take over the office or other position to which he has been appointed, and any person in possession thereof shall forthwith surrender the same to him, together with all records and property relating thereto.

HISTORY: 1962 Code Section 14-303; 1952 Code Section 14-303; 1942 Code Section 3095-1; 1937 (40) 609.



Section 4-11-40. Removing county officer; filling vacancy.

Any county officer who is guilty of misconduct or persistent neglect of duty in office or any person who persists in holding any county office to which he has been appointed or elected but the duties of which he has not the capacity to properly discharge shall, upon indictment and true bill after warrant or after presentment of a grand jury and indictment and true bill thereon, be tried as for misdemeanor in office, and upon his conviction the office shall be declared vacant, and the sentence shall be removal of defendant from office. The vacancy shall be filled as when a vacancy occurs by death or resignation.

HISTORY: 1962 Code Section 14-304; 1952 Code Section 14-304; 1942 Code Section 1515; 1932 Code Section 1515; Cr. C. '22 Section 463; Cr. C. '12 Section 538; Cr. C. '02 Section 381; 1897 (22) 423.



Section 4-11-50. Each county shall have farm and home demonstration agents.

The extension service of Clemson University shall place at least one farm and one home demonstration agent in each county in this State, subject to confirmation by a majority of the county delegation, such agents to be employed as at present and payment of their salaries to be made through the treasurer of the extension service as provided for the payment of that portion of the salaries of such agents contributed by the State and Federal governments.

In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

HISTORY: 1962 Code Section 14-306; 1952 Code Section 14-306; 1942 Code Section 5806-11; 1932 Code Section 5773; 1929 (36) 1053.

Editor's Note

By a Ordinance No. 96-5-15, dated October 2, 1996, the Berkeley County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 159 of 1995 which were formerly made by the Berkeley County Legislative Delegation pursuant to the authority of this section.

By Resolution 96-07, dated July 15, 1996, the Dorchester County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 512 of 1996 which were formerly made by the Dorchester County Legislative Delegation pursuant to the authority of this section.



Section 4-11-60. County officers shall keep records of moneys received or due as pay for services; violations.

Each county officer shall be required to purchase and keep in his office, open to public inspection during office hours, a book in which shall be kept an itemized account of all moneys received by or due him, whether received by him or due to him as salary, fees or costs or in any other manner, as pay for him for his services by virtue of his office; provided, that nothing herein contained shall be construed to require any officer to demand the payment of his fees and costs in advance. Any county officer neglecting or refusing to comply with any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than fifty nor more than two hundred dollars or imprisoned in the county jail not less than two nor more than six months, either or both at the discretion of the court.

HISTORY: 1962 Code Section 14-307; 1952 Code Section 14-307; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



Section 4-11-65. Purchase of fidelity bond for certain officials.

(A) When bonding of county officials or employees is statutorily required, the governing body of a county may purchase a fidelity bond to cover all or a portion of the county officials and employees. A fidelity bond may be used instead of specific statutory bond requirements including, but not limited to, those found in Sections 12-39-10, 12-45-10, 14-17-40, 14-17-60, 14-17-350, 14-23-1050, 17-5-20, 17-5-70, 22-1-150, 22-1-160, 23-11-30, and 23-13-20. Any officials or employees not covered by a fidelity bond must be bonded as required by statute.

(B) The purchase of a fidelity bond as provided in subsection (A) or the replacement of an existing bond with a fidelity bond covering one or more county officials or employees must be evidenced by passage of a resolution by the county's governing body. A fidelity bond must meet or exceed the minimum value of the bond required by the statute or statutes for the covered officials or employees.

HISTORY: 2005 Act No. 58, Section 1, eff May 16, 2005.



Section 4-11-70. County officers shall transmit copies of financial records to certain persons.

At the close of each fiscal year, when so required by the Senator from such county or a majority of the members of the House of Representatives from the county, each county officer shall transmit an itemized copy of such account, under oath, to the office of the county supervisor or to the members of the governing body in any county where there is no county supervisor, and shall transmit a copy thereof to the Senator and each member of the House of Representatives from the county on or before the tenth day of January next ensuing.

HISTORY: 1962 Code Section 14-308; 1952 Code Section 14-308; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



Section 4-11-80. County supervisor shall keep account of county officers' financial records.

The county supervisor, in addition to other books kept in his office, shall keep a separate book in which he shall enter the total amount of each account so furnished, opposite the name of the officer furnishing the account, and shall file the account in his office, as other county records are kept.

HISTORY: 1962 Code Section 14-309; 1952 Code Section 14-309; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



Section 4-11-90. Repealed by 1992 Act No. 264, Section 2, eff February 19, 1992.

Editor's Note

Former Section 4-11-90 was entitled "County officers shall pay over certain unclaimed funds to county treasurers" and was derived from 1962 Code Section 14-311; 1952 Code Section 14-311; 1943 (43) 274.



Section 4-11-100. Transfer and disposition of certain unclaimed funds which have been invested or loaned out.

Any of such funds which may be invested or loaned out for the benefit of those who cannot be ascertained shall be paid over to the county treasurer as soon as they are collected. Such funds shall be by such treasurers credited to their respective general funds.

HISTORY: 1962 Code Section 14-312; 1952 Code Section 14-312; 1943 (43) 274.



Section 4-11-110. Subsequent claim of transferred funds by owner.

In the event any owner shall establish his right to any of such fund and the same has been accredited by the county treasurer, such fund shall be paid to such owner or claimant by the order of the court of common pleas from the general fund of the county.

HISTORY: 1962 Code Section 14-313; 1952 Code Section 14-313; 1943 (43) 274.



Section 4-11-120. County officers shall keep accounts of transferred funds.

Such officers shall keep accounts of all such funds so paid by each of them respectively to such county treasurers. Such accounts shall show the dates of such payments, the titles of cases or sources from which such funds are derived and the amount so paid over to the said treasurer. Each county treasurer shall open and keep a separate account with each officer paying such funds to him of all funds so received by him from such officers. Such accounts shall show the dates of such payments and the titles of cases or sources from which funds are derived. The accounts shall be open to public inspection at any time during officer hours.

HISTORY: 1962 Code Section 14-314; 1952 Code Section 14-314; 1943 (43) 274.



Section 4-11-130. Disbursing officers shall not exceed or transfer appropriations; violations; suspension by Governor.

It is unlawful for an officer, clerk, or other person charged with disbursements of county funds appropriated by the General Assembly to exceed the amounts and purposes stated in the appropriation or to change or shift appropriations from one item to another. Transfers may be authorized by the General Assembly in any county appropriation act. An officer, clerk, or other person violating the provisions of this section is guilty of malfeasance in office, and the Governor may suspend the officer and shall investigate his conduct. Upon conviction, the person is guilty of a misdemeanor and must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 14-315; 1952 Code Section 14-315; 1942 Code Sections 1592, 3070, 3071; 1932 Code Sections 1592, 3070, 3071; Civ. C. '22 Sections 757, 758; Cr. C. '22 Section 557; 1921 (32) 117; 1993 Act No. 184 Section 128, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 4-11-140. Intermingling official funds with private funds prohibited; violations; intent of section.

It shall be unlawful for any county official to deposit public or trust funds with individual or private funds in any bank or other depository in this State or for any such officer to withdraw any such public or trust funds or any part thereof for any purpose other than that for which they were received and deposited. Any county official violating this provision of law shall be subject to a fine or imprisonment at the discretion of the court and in addition shall be subject to removal from office for malfeasance in office. This section is intended to require all county officers to carry a county fund not required to be deposited by them in the State Treasury under the provisions of Section 11-13-110 in a separate account to be known as public or trust funds without allowing any private funds to be deposited in such account.

HISTORY: 1962 Code Section 14-316; 1952 Code Section 14-316; 1942 Code Section 3184; 1932 Code Section 3184; 1930 (36) 1250.



Section 4-11-150. Consequences of failure to remit funds.

Any county officer who neglects or fails to remit to the State Treasurer as required by law shall become responsible on his official bond for any loss the State may sustain by reason of such neglect or failure to remit.

HISTORY: 1962 Code Section 14-317; 1952 Code Section 14-317; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273; 1926 (34) 1049; 1952 (47) 1892; 1955 (49) 151.



Section 4-11-160. Charging off of losses in county offices with approval of county council.

Whenever there shall occur in any county office in this State a loss of public funds arising through defalcation, bank deposits, theft or otherwise, the county treasurer or other officer having custody of the records in which such loss appears may charge off such loss with the approval of the county council, but, in the case of bank losses, only if the bank shall have been liquidated and the receiver or other agent discharged and, in the case of any other loss, only if the sums recoverable by bond or otherwise shall have been applied against the loss and the remaining sum definitely ascertained to be irrecoverable.

HISTORY: 1962 Code Section 14-317.1; 1952 Code Section 14-317.1; 1942 Code Section 2805; 1933 (38) 491; 1982 Act No. 332.



Section 4-11-170. Extra allowance to salaried officers forbidden.

No member of the governing body of any county shall vote for an extra allowance to any person who is paid by salary, nor shall the treasurer of any county knowingly pay to any such person any extra allowance.

HISTORY: 1962 Code Section 14-318; 1952 Code Section 14-318; 1942 Code Section 3879; 1932 Code Section 3879; Civ. C. '22 Section 1120; Civ. C. '12 Section 998; Civ. C. '02 Section 813; G. S. 634; R. S. 700; 1875 (15) 996; 1893 (21) 481.



Section 4-11-265. Budget authority of governing body of special purpose district; referenda.

(A) The legislative delegation of any county, including the Senator, may, by majority vote at a duly called meeting, initiate a referendum in that county to determine the wishes of the registered electors residing in the geographical areas of all special purpose and public service districts (districts) with regard to budgetary powers and election of the governing bodies of the districts.

(B) The referendum must be conducted only at the time of a general election. Ballots must be printed with the following questions printed on them:

[] Shall the governing body of (insert name) district be elected and have fiscal autonomy to approve a budget and instruct the local auditor to fix a millage sufficient to raise the budget amount? [] Shall the governing body of (insert name) district be appointed by and have its annual budget subject to final approval of the governing body of the county in which it is located? Mark one.

(C) The county election commission shall count the ballots and certify the results to the county legislative delegation.

(D)(1) In those districts in which the registered electors vote to have elected governing bodies, the governing body of each district shall hold an election at the time of the next general election after certification of the results of the referendum by the county election commission. Notice of the election must be published in a newspaper of general circulation in the district which shall contain detailed information concerning the election. The notice must be published not less than five nor more than fifteen days before the date of the election. All members of the governing bodies must be elected in nonpartisan elections for four-year terms, except of those initially elected one-half minus one in the case of odd-numbered governing bodies and one-half in the case of even-numbered governing bodies must be elected for terms of two years. At the expiration of the two-year terms, members elected for those terms must be elected for terms of four years.

(2) Any governing body of a special purpose district may decide that its members may be elected from the district at large, at large with residency requirement, or from single member election districts.

(3) To place the name of a candidate on the ballot, qualified electors of the district shall file with the county election commission, not less than sixty days before the date of the election, a petition which shall contain the names of qualified electors of a number equal to not less than five hundred qualified electors of the district or five percent of the total number of electors of the district, whichever is the lesser.

(4) The number of members elected under the provisions of this subsection must be the same number as provided by law for the number of members for each district.

(E) In those districts in which the registered electors vote to have appointed district governing bodies, the governing body of the county in which the district is located is vested with power to appoint the governing body of that district and shall exercise the budgetary approval process over the budget of the district.

(F) The provisions of this section apply only to districts existing prior to March 7, 1973, but not to any district whose governing body is elected by the qualified electors and which governing body has the authority to levy taxes.

HISTORY: 1984 Act No. 512, Part II, Section 70.



Section 4-11-290. Dissolution of special purpose districts; procedures; disposition of assets.

(A) For purposes of this section, "special purpose district" or "district" means any district created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, and includes those districts created by special legislation as well as those districts created by virtue of referenda held pursuant to general legislation.

(B) No special purpose district may be dissolved pursuant to this section if any one or more of the following conditions exists:

(1) the district is presently providing a governmental service within its boundaries;

(2) the district has outstanding general obligation indebtedness;

(3) the district has outstanding indebtedness payable from revenues derived from the provision of one or more governmental services and neither (i) the indebtedness has been assumed, with the consent of the holder of the indebtedness, by a political subdivision of the State of South Carolina that is authorized by law to provide the governmental services and that has agreed to take title to all necessary assets of the system from which revenues are derived, nor (ii) provision for payment or defeasance of the indebtedness has been made;

(4) a receiver has been appointed to manage the affairs of the district or application has been made for the appointment of a receiver;

(5) the district has provided a governmental service within two years of the date of the petition and has formally budgeted funds to resume the provision of a governmental service within the present or succeeding fiscal year; or

(6) the governing body of a county in which the district is located objects to the dissolution of the district.

(C) An individual residing or owning property within the boundaries of a special purpose district may petition the Secretary of State to dissolve the district through the issuance of an order of dissolution.

(D) A petition for dissolution of a special purpose district must contain the following items:

(1) a description of the governmental services which the district is authorized by law to provide;

(2) a statement that the district is not presently providing any authorized governmental service;

(3) identification of the special legislation or the general legislation pursuant to which the district was created. If the district was created pursuant to general legislation, the petition must state the date upon which the approving referendum was held;

(4) a general description of the boundaries of the district. If the boundaries of the district have at any time been enlarged or diminished pursuant to general laws, the date or dates of the action must be stated;

(5) a statement of the reason or reasons for which dissolution of the district is sought;

(6) if indebtedness is to be assumed and assets transferred to another political subdivision of the State of South Carolina as provided for in subsection (B)(3), evidence of official action by the governing body of the political subdivision authorizing the assumption of indebtedness and acceptance of assets;

(7) if provision for the payment or defeasance of indebtedness is to be made as provided for in subsection (B)(3), evidence of the provision for the payment or defeasance of indebtedness.

(E) The petition must be filed with the clerk of court of each county in which the district is located, and a certified copy of the petition shall within ten days after that time be filed with the Secretary of State.

(F) The Secretary of State shall, upon receipt of a petition, commence proceedings as set forth in this subsection for the purpose of investigating the matters set forth in the petition and determining whether a district must be dissolved.

(1) Within twenty days of the receipt of a petition, the Secretary of State shall serve upon the Governor, the State Treasurer, and the governing bodies of the county or counties in which the district is located a copy of the petition, together with a copy of the notice of review authorized by subsection (F)(2). The Governor, the State Treasurer, and the county governing bodies may comment upon the petition, or in the case of county governing bodies, interpose an objection to dissolution of the district, by serving a return to the petition setting forth the comments or grounds for the objection within forty days of the service of the petition.

(2) Within twenty days of the receipt of a petition, the Secretary of State must have published in a newspaper of general circulation in each county in which the district is located once a week for three successive weeks a notice of review which must state:

(a) the name of the district and the boundaries of it;

(b) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by the authorization;

(c) the date upon which the petition was received by the Secretary of State;

(d) that the petition is available for inspection at the office of the clerks of court in each county in which the district is located;

(e) that the Secretary of State is reviewing the matters set forth in the petition and may undertake to dissolve the district if the matters are found to be true;

(f) the names of the persons shown in the records of the Secretary of State, or, in the case of a district with an elected governing body, the county election commission, who constitute the most recently appointed or elected governing body of the district. In the case of an appointed governing body, there also must be identified the official or officials charged with appointing the members of the governing body; and

(g) that persons wishing to comment upon the dissolution of the district may file a return to the petition within twenty days of the last publication of the notice.

(3) A copy of the petition and the notice of review must be served, in the manner provided by law for service of process upon individuals, upon the persons identified as members of the governing body of the district in subsection (F)(2)(f) and mailed to the last known address, if any, of the office of the governing body.

(G) Upon the expiration of the time periods set forth in subsections (F)(1) and (2), the filing of a return to the petition, the Secretary of State shall determine whether the district must be dissolved. The district must be dissolved if the procedures established by this section have been met and if none of the conditions set forth in subsection (B) are found by the Secretary of State to exist. The findings of the Secretary of State must be published in an order of dissolution. The order of dissolution must state:

(1) the name of the district and the boundaries of it;

(2) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by such authorization;

(3) the date upon which the petition was received by the Secretary of State;

(4) that the petition has been served upon the Governor, the State Treasurer, and the governing bodies of each county in which the district is located;

(5) that the notice of review provided for by subsection (F)(2) was published once a week for three successive weeks in a newspaper of general circulation in each county in which the district is located;

(6) that the persons shown in the records of the Secretary of State, or, in the case of a district with an elected governing body, the county election commission, who constitute the most recently appointed or elected governing body of the district, were served with a copy of the petition and the notice of review; and

(7) that the Secretary of State has caused investigation to be made and has determined that the district must be dissolved pursuant to this act.

(H)(1) The order of dissolution must be filed in the office of the clerk of court in each county in which the district is located. The Secretary of State shall have published once a week for three successive weeks in a newspaper of general circulation in each county in which the district is located a notice of dissolution, which must state:

(a) the date of the filing of the petition;

(b) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by the authorization and the boundaries of the district;

(c) that the Secretary of State has determined that the district must be dissolved pursuant to this section;

(d) that the order of dissolution is available for inspection in the office of the clerk of court of each county in which the district is located; and

(e) that the order of dissolution will become final on the twenty-first day following the final publication of the notice of dissolution.

(2) The notice of dissolution also must be served upon the Governor and the State Treasurer in the manner provided by law for service of process upon individuals, upon the persons identified as members of the governing body of the district in subsection (F)(2)(f) and be mailed to the last known address, if any, of the office of such governing body.

(3) Any resident or landowner of the district, the Governor, the State Treasurer, or a county governing body may, by action de novo instituted in the court of common pleas in a county in which the district is located, within twenty days following the publication of the notice of dissolution, but not afterwards, challenge the action of the Secretary of State. The scope of any action must be limited to the authorization of the Secretary of State to issue the order of dissolution in accordance with the requirements of this chapter or of the Constitution of this State.

(I) In the event a district is located in more than one county and the Secretary of State declines to issue an order of dissolution solely on the grounds that the governing bodies of one or more of such counties object to dissolution, the governing body of any county which does not object to dissolution is authorized to diminish the boundaries of the district so that it no longer includes any portion of that county. In diminishing the boundaries of a district, the governing body shall utilize the procedure set forth in Article 3, Chapter 11, Title 6. No consent or action by the governing bodies of other counties in which the district is located is required.

(J) In the event the district being dissolved has title to real or personal assets, those assets shall be disposed of as provided in this subsection.

(1) To the extent that the district is authorized by the act creating or establishing the district to provide services and one or more of those services are as of the date of dissolution provided by another political subdivision of the State of South Carolina, the Secretary of State:

(a) must convey to such political subdivision:

(i) any and all assets of the district necessary, useful, or otherwise related to the provision of the service or services by the political subdivision; and

(ii) any assets then being used by the political subdivision to provide the service or services to the political subdivision; and

(b) must execute and deliver any deeds, bills of sale, or other evidence of conveyance of the property as may be required by law to make the asset conveyance effective.

(2) In the event that a political subdivision has assumed indebtedness of the district being dissolved as provided in subsection (B)(3), all assets securing such indebtedness must be conveyed to the political subdivision in accordance with this subsection. The Secretary of State is authorized to convey by his signature title to any and all assets as provided in this subsection, and his signature on any deed, bill of sale, or other instrument of conveyance shall be effective and binding for that purpose.

(3) All other assets of the district shall escheat to the State and shall be disposed of in accordance with Chapter 27 of Title 19.

HISTORY: 1992 Act No. 516, Section 5(B), eff September 2, 1992; 2006 Act No. 343, Section 1, eff June 10, 2006.

Editor's Note

1992 Act No. 516 Section 1, effective September 2, 1992, provides as follows:

"SECTION 1. Act 926 of 1974 provides a vehicle for the consolidation and enlargement of special purpose districts. The consolidation of special purpose districts which do not share identical powers, or the enlargement of a single special purpose district authorized to provide multiple services, may result in an overlap in service areas with a separate political subdivision. According to the decision of the South Carolina Supreme Court in North Carolina Electrical Membership Corp. v. White, 301 S.C. 274, 391 S.E.2d 751 (1990), these overlapping service areas are forbidden. The General Assembly adopts this act to provide that, in order to avoid this type of overlap, the governing body of a county, as an alternative to diminishing the boundaries of the overlapping political subdivision, may limit the provision of service by the consolidated or enlarged special purpose district so that there is no overlap in authorized service areas."

1992 Act No. 516 Section 5(A), effective September 2, 1992, provides as follows:

"SECTION 5. (A) As incident to the adoption of this section, the General Assembly finds that it has created numerous special purpose districts to provide one or more governmental services within specified localities. Additional special purpose districts have been created as a result of referenda held pursuant to authorizing legislation. While many of these special purpose districts continue to provide governmental services and otherwise exercise the authority granted them pursuant to their respective enabling legislation, there exists a number of special purpose districts which have ceased to provide governmental services, or which have never provided any service.

"The existence of these nonfunctioning special purpose districts has created inefficiencies in the provision of governmental services to the people of this State. The General Assembly adopts this section in order to provide a means in which special purpose districts which do not provide any governmental service, and which have made no provision for providing the service, may be dissolved. It is the intent of the General Assembly that dissolution of a special purpose district is mandatory if the conditions and procedures set forth in this section are met."

Effect of Amendment

The 2006 amendment rewrote subsection (B); in subsection (D), added subparagraphs (6) and (7) relating to indebtedness; and added subsection (J) relating to disposition of assets.






CHAPTER 12 - FEE IN LIEU OF PROPERTY TAXES

Extra Notes

Editor's Note

2000 Act No. 283, Section 3.A, provides as follows:

"The General Assembly finds that notwithstanding previous attempts by the General Assembly to simplify fee-in-lieu, one of South Carolina's most important tax incentives, the current system is cumbersome, complex, and continues to inhibit use of popular financing techniques by South Carolina taxpayers which are widely used in other states. The General Assembly further finds that the purpose of this legislation is to simplify the fee program by making it more like traditional ad valorem taxation, which imposes no limitation on financing techniques, and to make explicit the General Assembly's intent that businesses be afforded broad flexibility in their choice of financing techniques. This legislation also allows two businesses which are not part of a controlled group, which are involved in a simple project, for example, one owns the real estate and the other the machinery and equipment, to execute a single fee-in-lieu where the aggregate investment equals or exceeds the statutory minimum. This legislation is not intended to, and does not, expand the incentive itself, for example by decreasing the assessment ratio."



Section 4-12-10. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Revenue.

(2) "Project" means land, buildings, and other improvements on the land including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(3) "Sponsor" means one or more entities which sign the inducement agreement with the county and also includes a sponsor affiliate unless the context clearly indicates otherwise.

(4) "Sponsor affiliate" means an entity that joins with or is an affiliate of a sponsor and that participates in the investment in, or financing of, a project.

(5) "Lease agreement" means an agreement between the county and the sponsor leasing the property at the project from the county to the sponsor.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 2000 Act No. 283, Section 3(B), eff May 19, 2000; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003; 2008 Act No. 313, Section 2.I.5, eff upon approval (became law without the Governor's signature on June 12, 2008).

Effect of Amendment

The 2000 amendment added items (3), (4) and (5).

The 2003 amendment, in item (2), deleted ", without limiting the generality of the forgoing" after "the land including" and made nonsubstantive changes, in item (3) added "fee inducement" preceding "agreement", and in item (5) substituted the definition of "lease agreement" for the definition of "Title to the property".

The 2008 amendment added the second and third sentences in item (2) relating to aircraft.



Section 4-12-20. Lease agreements between county, municipality, school district, water and sewer authority, or other political subdivisions and another party to contain provision for fees in lieu of taxes.

Every agreement between a county, municipality, school district, water and sewer authority, or other political subdivision and another party in the form of a lease must contain a provision requiring the other party to make payments to the county, municipality, school district, water and sewer authority, and other political subdivisions in which the project is located in lieu of taxes, in the amounts that would result from taxes levied on the project by a county, municipality, school district, water and sewer authority, and other political subdivisions, if the project were owned by the other party, but with appropriate reductions similar to the tax exemptions, if any, which would be afforded to the other party if it were owner of the project.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 1998 Act No. 432, Section 19A, eff for leases entered into after June 23, 1998; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.

Editor's Note

2003 Act No. 69, Section 3.YY.2, in part provides as follows:

"(i) for those projects which have been granted a two-year extension of time to complete the project and that two-year period has not expired, the sponsor may at any time during the two-year extension request an additional three years to complete the project, and (ii) the county and the sponsor may agree to waive the provisions of Section 4-12-45 under any agreement whenever executed."

Effect of Amendment

The 1998 amendment substituted ", municipality, school district, water and sewer authority, or other political subdivision" for "council or county councils", "other party" for "industry" in three places, "water and sewer authority" for "or school districts" in two places, and "subdivisions" for "units" in two places; and made other nonsubstantive changes.

The 2003 amendment reprinted this section with no apparent changes.



Section 4-12-30. Fees in lieu of taxes; exception for qualifying inducement lease agreements.

(A) Notwithstanding the provisions of Section 4-12-20 for a project qualifying under subsection (B), the county and a sponsor may enter into an inducement agreement which provides for a fee in lieu of taxes, as provided in this section, for certain property, title to which is held by the county, and leased to the sponsor.

(B) In order for property to qualify for the fee, as provided in subsection (D)(2):

(1) Title to the property must be held by the county. In the case of a project located in an industrial development park, as defined in Section 4-1-170, title may be held by more than one county, if each county is a member of the industrial development park. Any real property transferred to the county through a lease agreement must include a legal description and plat of the real property. Property titled in the name of a county pursuant to this section is considered privately owned for purposes of Section 58-3-240.

(2) The project must be located in a single county or an industrial development park, as defined in Section 4-1-170. A project located on a contiguous tract of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(a) the counties agree on the terms of the fee and the distribution of the fee payment;

(b) the minimum millage rate is provided for in the agreement; and

(c) all the counties are parties to all agreements establishing the terms of the fee.

(3) The minimum level of investment in the project must be at least two and one-half million dollars and must be invested within the time period provided in subsection (C)(2). If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four months based on data available on the most recent November first, the minimum level of investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose inducement agreement is signed in the calendar year following the county designation. Investments may include amounts expended by a sponsor as a nonresponsible party in a voluntary cleanup contract on the property at a project pursuant to Article 7, Chapter 56 of Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control has issued a certificate of completion for the cleanup. If the amounts, under the Brownfields Voluntary Cleanup Program, equal at least one million dollars, the investment threshold requirement of this chapter is deemed to have been met.

(4)(a) A sponsor and a sponsor affiliate may qualify for the fee if each sponsor and sponsor affiliate invests the minimum level of investment as specified in subsection (B)(3).

(b) If the project consists of a manufacturing, research and development, corporate office, or distribution facility, as those terms are defined in Section 12-6-3360(M), each sponsor or sponsor affiliate is not required to invest the minimum investment required by subsection (B)(3), if the total investment in the project exceeds five million dollars.

(c) Investments by sponsor affiliates within the time periods provided in subsections (C)(1) and (C)(2) qualify for the fee whether or not the affiliate was part of the inducement agreement. To qualify for the fee, the sponsor affiliates are approved specifically by the county and agree to be bound by agreements with the county relating to the fee, except that the sponsor affiliates are not bound by agreements, or portions of agreements, to the extent the agreements do not affect the county. The inducement agreement or the lease agreement may provide for a process for approval of sponsor affiliates.

(d) The investments pursuant to this item must be at the same project.

(e) The department must be notified in writing of all sponsor affiliates which have investments subject to the fee before or within ninety days after the end of the calendar year during which the project or pertinent phase of the project was first placed in service. The department may extend this period upon written request. Failure to meet this notice requirement does not affect the fee adversely, but a penalty may be assessed by the department for late notification in the amount of ten thousand dollars a month or portion of a month, not to exceed fifty thousand dollars.

(f)(i) if at any time a sponsor or sponsor affiliate no longer has the minimum level of investment as provided in subsection (B)(3), without regard to depreciation, that sponsor or sponsor affiliate no longer qualifies for the fee.

(ii) Except as provided in subsection (H)(3), if the sponsor qualifies for the fee under subsection (D)(4), the sponsor must maintain the applicable level of investment, without regard to the depreciation. If the sponsor fails to maintain the applicable investment, it no longer qualifies for the fee.

(5) Before undertaking a project, the county council or county councils shall:

(a) find that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(b) find that the project gives rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power;

(c) find that the purposes to be accomplished by the project are proper governmental and public purposes;

(d) find that the benefits of the project are greater than the costs;

(e) seek the advice and assistance of the department or the Revenue and Fiscal Affairs Office in making the findings in items (a) through (d) above if necessary or helpful; and

(f) set forth in an ordinance its determination and findings.

(6) Every lease agreement with respect to a project must contain a provision obligating the sponsor to complete and maintain the project, and to carry all proper insurance with respect to the project.

(C)(1) From the end of the property tax year in which the sponsor and the county execute an inducement agreement, the sponsor has five years in which to enter into an initial lease agreement with the county.

(2) From the end of the property tax year in which the sponsor and the county execute the initial lease agreement, the sponsor has five years in which to complete its investment for purposes of qualifying for this section. If the sponsor does not anticipate completing the project within five years, the sponsor may apply to the county before the end of the five-year period for making the minimum investment for an extension of time to complete the project. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original lease documentation, the county council of the county may approve any extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted. There is no extension allowed for the five-year period in which to meet the minimum level of investment. If the minimum level of investment is not met within five years, all property under the lease agreement or agreements, reverts retroactively to the payments required by Section 4-12-20. The difference between the fee actually paid by the sponsor and the payment which is due under Section 4-12-20 is subject to interest, as provided in Section 12-54-25(D). To the extent necessary to determine if a sponsor or sponsor affiliate has met its investment requirements, any statute of limitations that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates during the time period allowed to make the required investment and the department or county may seek collection of any amount that may be due pursuant to this subsection. Any property placed in service after the five-year period, or ten-year period in the case of a project which has received an extension, is not part of the fee agreement under subsection (D)(2) and is subject to the payments required by Section 4-12-20 if the county has title to the property, or to ad valorem property taxes, if the sponsor has title to the property. For purposes of those sponsors qualifying under subsection (D)(4), the five-year period referred to in this subsection is eight years.

(3) For those sponsors that, after qualifying pursuant to subsection (D)(4), have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the five-year period referred to in this subsection is ten years, and the ten-year period for completing the project is fifteen years.

(4) The annual fee provided by subsection (D)(2) is available for no more than thirty years for an applicable piece of property. The sponsor may apply to the county prior to the end of the thirty-year period for an extension of the fee period for up to ten years. The county council of the county shall approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution shall be delivered to the department within thirty days of the date the resolution was adopted. For projects completed and placed in service during more than one year, each year's investment may be subject to the fee in subsection (D)(2) for thirty years or, if extended as provided in this subsection up to forty years, for an aggregate fee period of up to fifty years. For those sponsors qualifying under subsection (D)(4), the annual fee is available for no more than forty years for an applicable piece of property and for those projects placed in service in more than one year the annual fee is available for an aggregate fee period of up to fifty-three years, or for those sponsors qualifying pursuant to subsection (C)(3), fifty-five years.

(5) Annually, during the time period allowed to meet the minimum investment level, the sponsor shall provide the total amount invested to the appropriate county official.

(D) The inducement agreement must provide for fee payments, to the extent applicable, as follows:

(1)(a) Any property is subject to an annual fee payment, as provided in Section 4-12-20.

(b) Any undeveloped land before being developed and placed in service, is subject to an annual fee payment as provided in Section 4-12-20. The time during which fee payments are made under Section 4-12-20 is not considered part of the maximum periods provided in subsections (C)(2) through (C)(4), and a lease is not considered an "initial lease agreement" for purposes of this subsection until the first day of the calendar year for which a fee payment is due under item (2) in connection with the lease.

(2) After property qualifying under subsection (B) is placed in service, an annual fee payment determined in accordance with one of the following is due:

(a) an annual payment in an amount not less than the property taxes that would be due on the project if it were taxable, but using an assessment ratio of not less than six percent, or four percent of those projects qualifying pursuant to subsection (D)(4), a fixed millage rate as provided in subsection (G), and a fair market value estimate determined by the department as follows:

(i) for real property, using the original income tax basis for South Carolina income tax purposes without regard to depreciation, if real property is constructed for the fee or is purchased in an arm's length transaction; otherwise, the property must be reported at its fair market value for ad valorem property tax purposes as determined by appraisal. The fair market value estimate established for the first year of the fee remains the fair market value of the real property for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by the department's appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years; and

(ii) for personal property, using the original tax basis for South Carolina income tax purposes less depreciation allowable for property tax purposes, except that the sponsor is not entitled to any extraordinary obsolescence.

(b) an annual payment as provided in subsection (D)(2)(a), except that every fifth year the applicable millage rate is allowed to increase or decrease in step with the average actual millage rate applicable in the district where the project is located based on the preceding five-year period.

(3) At the conclusion of the payments determined pursuant to items (1) and (2) of this subsection, an annual payment equal to the taxes is due on the project as if it were taxable. When the property is no longer subject to the fee under subsection (D)(2), the fee or property taxes must be assessed:

(a) with respect to real property, based on the fair market value as of the latest reassessment date for similar taxable property; and

(b) with respect to personal property, based on the then depreciated value applicable to such property under the fee, and thereafter continuing with the South Carolina property tax depreciation schedule.

(4)(a) The assessment ratio may not be lower than four percent:

(i) in the case of a single sponsor investing at least one hundred fifty million dollars and creating at least one hundred twenty-five new full-time jobs in this State;

(ii) in the case of a single sponsor investing at least four hundred million dollars at a project; or

(iii) in the case of a project that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in Section 4-12-30(M)(2), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(b) The new full-time jobs requirement of this item does not apply in the case of a sponsor which for more than the twenty-five years ending on the date of the agreement paid more than fifty percent of all property taxes actually collected in the county.

(c) In an instance in which the governing body of a county has by contractual agreement provided for a change in fee in lieu of taxes arrangement conditioned on a future legislative enactment, any new enactment shall not bind the original parties to the agreement unless the change is ratified by the governing body of the county.

(5) Notwithstanding the use of the term "assessment ratio", a sponsor qualifying for the fee may negotiate an inducement agreement with a county using differing assessment ratios for different assessment years or levels of investment covered by the inducement agreement. However, the lowest assessment ratio allowed is the lowest ratio for which the sponsor may qualify under this section.

(E) Calculations pursuant to subsection (D)(2) must be made on the basis that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed under Section 3(g) of Article X of the Constitution of this State and the exemption allowed pursuant to Section 12-37-220(B)(32) and (34).

(F) With regard to calculation of the fee provided in subsection (D)(2), the inducement agreement may provide for the disposal of property and the replacement of property subject to the fee as follows:

(1)(a) If a sponsor disposes of property subject to the fee, the fee must be reduced by the amount of the fee applicable to that property.

(b) Property is disposed of only when it is scrapped or sold or it is removed from the project. If it is removed from the project, it becomes subject to ad valorem property taxes to the extent the property remains in this State.

(c) If there is no provision in the agreement dealing with the disposal of property in accordance with this subsection, the fee remains fixed and no adjustment to the fee is allowed for disposed property.

(2) Any property which is placed in service as a replacement for property which is subject to the fee payment may become part of the fee payment, as provided in this item:

(a) Replacement property does not have to serve the same function as the property it is replacing. Replacement property is deemed to replace the oldest property subject to the fee, whether real or personal, which is disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies for fee treatment provided in subsection (D)(2) only up to the original income tax basis of fee property it is replacing. More than one piece of replacement property can replace a single piece of fee property. To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the property which it is replacing, the excess amount is subject to payments, as provided in Section 4-12-20. Replacement property is entitled to the fee payment for the period of time remaining on the fee period for the property which it is replacing.

(b) The new replacement property which qualifies for the fee provided in subsection (D)(2) is recorded using its income tax basis and the fee is calculated using the millage rate and assessment ratio provided for the original fee property. The fee payment for replacement property must be based on subsection (D)(2)(a) or (D)(2)(b), if the sponsor originally used this method.

(c) In order to qualify as replacement property, title to the replacement property must be held by the county.

(d) If there is no provision in the inducement agreement dealing with replacement property, any property placed in service after the time period allowed for investments, as provided by subsection (C)(2), is subject to the payments required by Section 4-12-20 if the county has title to the property, or to ad valorem property taxes if the sponsor has title to the property.

(G)(1) The county and the sponsor may enter into a millage rate agreement to establish the millage rate for purposes of calculating payments under subsection (D)(2)(a), and the first five years under subsection (D)(2)(b). This millage rate agreement may be executed at any time up to and including, but not later than, the date of the initial lease agreement. This millage rate agreement may be a separate agreement or may be made a part of either the inducement agreement or the initial lease agreement.

(2) The millage rate established pursuant to subsection (G)(1) must be no lower than the cumulative property tax millage rate levied by or on behalf of all taxing entities within which the project is to be located on either:

(a) June thirtieth of the year preceding the calendar year in which the millage rate agreement is executed or the initial lease agreement is executed if there is no millage rate agreement; or

(b) June thirtieth of the calendar year in which the millage rate agreement is executed. If a millage rate agreement is not executed, the initial lease agreement is considered to be the millage rate agreement for purposes of this item.

(H)(1) Upon agreement of the parties, and except as provided in item (2) of this subsection, an inducement agreement, a millage rate agreement, or both, may be amended or terminated and replaced with regard to all matters including, but not limited to, the addition or removal of sponsors or sponsor affiliates.

(2) No amendment or replacement of an inducement agreement or millage rate agreement may be used to lower the millage rate, assessment ratio, or, except as provided in Sections 4-12-30(C)(2) and (C)(4), increase the term of the agreement under any such agreement. However, existing inducement agreements which have not yet been implemented by the execution and delivery of a millage rate agreement or a lease agreement may be amended up to the date of execution and delivery of a millage rate agreement or a lease agreement in the discretion of the governing body.

(3) An inducement agreement or a lease agreement may provide that a sponsor who has committed to an investment under subsection (D)(4) may continue to receive the benefits of this chapter even if the sponsor fails to make or maintain the required investment or fails to create the jobs required by subsection (D)(4), if the sponsor meets the two and one-half million dollar minimum investment. If the sponsor fails to make or maintain the required investment or create the required number of jobs, the inducement agreement or the lease agreement may not provide for an assessment ratio and an exemption period more favorable than those allowed for the minimum investment. To the extent that the sponsor obtained a four percent assessment ratio under subsection (D)(4), the sponsor must recalculate the fee using a six percent ratio or such other ratio as the inducement agreement or lease agreement may provide for all years in which the four percent assessment ratio was used and pay the county any difference. This difference is subject to interest as provided in Section 12-54-25.

(I) Investment expenditures incurred by any sponsor in connection with a project, or relevant phase of a project for a project completed and placed in service in more than one year, qualify as expenditures subject to the fee in subsection (D)(2), so long as those expenditures are incurred before the end of the applicable five-year, eight-year, ten-year, or fifteen-year period referenced in subsection (C)(2) or (C)(3). An inducement agreement must be executed within two years after the date on which the county adopts an inducement or resolution identifying the project; otherwise, only investment expenditures made or incurred by any sponsor after the date of the inducement agreement in connection with a project qualifies as expenditures subject to the fee in subsection (D)(2).

(J)(1) Property which has been previously subject to property taxes in South Carolina does not qualify for the fee except as provided in this subsection:

(a) land, excluding improvements on the land, on which a new project is to be located may qualify for the fee even if it has previously been subject to South Carolina property taxes;

(b) property which has been subject to South Carolina property taxes, but which has never been placed in service in South Carolina, or which was placed in service in South Carolina pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the lease agreement pursuant to subsection (C)(1), may qualify for the fee.

(2) Repairs, alterations, or modifications to real or personal property which are not subject to a fee are not eligible for a fee, even if they are capitalized expenditures, except for modifications to existing real property improvements which constitute an expansion of the improvements.

(3) Project expenditures which are incurred within the applicable time period provided in subsection (I) by an entity whose investments are not being computed in the level of investment for purposes of subsection (B)(3) or (D)(4) qualify as investment expenditures subject to the fee in subsection (D)(2) if:

(a) the expenditures are part of the original cost of the property which is transferred, within the applicable time period provided in subsection (I), to one or more sponsors and whose investments are being computed in the level of investment for purposes of subsection (B) or (C);

(b) the property would have qualified for the fee in subsection (D)(2) if it had been initially acquired by the sponsor rather than the transferor entity;

(c) the income tax basis of the property immediately before the transfer must equal the income tax basis of the property immediately after the transfer. However, to the extent income tax basis of the property immediately after the transfer unintentionally exceeds the income tax basis of the property immediately before the transfer, the excess shall be subject to payments under Section 4-12-20; and

(d) the county agrees to any inclusion in the fee of the property described in subsection (J)(3).

(K)(1) For a project not located in an industrial development park, as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable, but without regard to an exemption otherwise available to the project pursuant to Section 12-37-220 for that year.

(2) For a project located in an industrial development park, as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the manner provided for by the agreement establishing the industrial development park.

(3) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing special source revenue bonds or the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from a sponsor.

(4) Misallocations of the distribution of the fee in lieu of taxes on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent distributions are made improperly in previous years, a claim for adjustment must be made within one year of the distribution.

(L) Projects on which a fee in lieu of taxes is paid pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park, as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(M)(1) Any interest in an inducement agreement, millage rate agreement, lease agreement, and property to which these agreements relate may be transferred to another entity at any time. Notwithstanding any other provision of this chapter, any equity interest in a sponsor may be transferred to another entity or person at any time. To the extent an agreement is transferred, the transferee assumes the current basis the sponsor has in real or personal property subject to the fee for purposes of calculating the fee.

(2) A sponsor or a county may enter into any lending, financing, security, lease, or similar arrangement, or succession of such arrangements, with any financing entity, concerning all or part of a project including, without limitation, any sale-leaseback arrangement, equipment lease, build-to-suit lease, synthetic lease, nordic lease, defeased tax benefit, or transfer lease, an assignment, a sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities, concerning all or part of a project, regardless of the identity of the income tax owner of the property which is subject to the fee payment under subsection (D)(2). Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the original transferor, pursuant to terms in the sale-leaseback agreement, shall affect the amount of the fee due.

(3) All transfers undertaken with respect to other projects to effect a financing authorized under subsection (M) must meet the following requirements:

(a) The department and the county must receive notification in writing within sixty days after the transfer of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement shall not adversely affect the fee, but a penalty may be assessed by the department for late notification for up to ten thousand dollars a year or portion of a year up to a maximum penalty of fifty thousand dollars.

(b) If a financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates with the sponsor remaining secondarily liable for the payment of the fee or the sponsor must agree to continue to be primarily liable for the payment of the fee as to that portion of the project to which the transfer relates.

(4) A sponsor may transfer an inducement agreement, millage rate agreement, lease agreement, or the assets subject to the lease agreement, if it obtains the prior approval, or subsequent ratification, of the county with whom it entered into the original inducement agreement, millage rate agreement, or lease agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective inducement, millage rate, or lease agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

(N) The minimum amount of investment provided in subsection (B)(3) of this section may not be reduced except by a special vote which, for purposes of this section, means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(O)(1) The sponsor shall file the returns, contracts, and other information which may be required by the department.

(2) Fee payments and returns showing investments and calculating fee payments are due at the same time as property tax payments and property tax returns would be due if the property were owned by the sponsor obligated to make the fee payments and file the returns.

(3) Failure to make a timely fee payment and file required returns shall result in penalties being assessed as if the payment or return were a property tax payment or return.

(4) The department may issue the rulings and promulgate regulations it determines necessary or appropriate to carry out the purpose of this section.

(5) The provisions of Chapters 4 and 54 of Title 12 applicable to property taxes shall apply to this section; and, for purposes of such application, the fee is considered a property tax. Sections 12-54-80 and 12-54-155 do not apply to this section.

(6) If a sponsor fails to make the fee or lease payments as provided by the agreements between the sponsor and the county, upon ninety days' notice, the county may terminate the fee and lease agreement and sell the property to which the county has title free from any claim by the sponsor.

(7) Within thirty days of the date of execution of an inducement or lease agreement, a copy of the agreement must be filed with the department and the county auditors and the county assessors for the county or counties in which the project is located. If the project is located in an industrial development park, the agreements must be filed with the auditors and assessors for all counties participating in the industrial development park.

(8) The department, for good cause, may allow additional time for filing of returns required under this chapter. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(9) To the extent a form or a return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and the treasurer of the county or counties in which the project is located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(10) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

(P) All references in this section to taxes mean South Carolina taxes unless otherwise expressly stated.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 1996 Act No. 462, Section 6A-J, L, M, eff July 2, 1996; 1997 Act No. 149, Section 5, eff June 24, 1997; 1997 Act No. 151, Section 2A, eff for millage rate agreements executed after July 1, 1996; 1999 Act No. 100, Part II, Section 20, eff June 30, 1999; 1999 Act No. 114, Section 4, eff for property tax years beginning after 1998; 2000 Act No. 283, Section 3(C), eff May 19, 2000; 2000 Act No. 399, Sections 3(R)(1) and (2), eff August 17, 2000; 2001 Act No. 89, Sections 51A, 61B, 65A eff July 20, 2001; 2001 Act No. 89, Section 51B, eff July 20, 2001, applicable to a fee in lieu of property taxes agreement in which an initial lease agreement is executed on or after that date; 2002 Act No. 280, Section 1, eff May 28, 2002; 2002 Act No. 334, Sections 7.A and 7.B, eff June 24, 2002; 2003 Act No. 69, Sections 3.Q, 3.YY.1, eff Jan. 1, 2003; 2005 Act No. 71, Section 3, eff May 23, 2005; 2005 Act No. 145, Section 44.B, eff June 7, 2005; 2005 Act No. 161, Section 40.B, eff upon approval (became law without the Governor's signature on June 9, 2005); 2006 Act No. 384, Sections 14, 15, 16, 17, eff June 14, 2006; 2006 Act No. 386, Section 57, eff June 14, 2006; 2007 Act No. 116, Section 7.B, eff June 28, 2007; 2008 Act No. 313, Sections 2.H, 2.I.6, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 352, Section 2.H, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 290, Sections 2.A, 3.A, 4.A, 5, eff January 1, 2011; 2012 Act No. 187, Section 4, eff June 7, 2012.

Code Commissioner's Note

The 2000 amendments to subsection (B)(4) were read together at the direction of the Code Commissioner.

At the direction of the Code Commissioner, subitem (D)(4)(iv) as added by 2001 Act 89, Section 65A was redesignated as subitem (D)(4)(v).

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

1996 Act No. 462, Section 6N, eff July 2, 1996, provides as follows:

"SECTION 6. N. The amendments made in this section to Chapter 12, Title 4 of the 1976 Code are effective upon signature by the Governor [July 2, 1996]. These amendments may be applied to inducement resolutions, inducement agreements, millage rate agreements, and lease agreements with regard to projects for which lease agreements have been entered into prior to the effective date of this act, if the parties to each such agreement agree to modify such agreement to provide for the application of the appropriate provisions. However, except as provided in Section 4-12-30(H) of the 1976 Code, no amendment to such agreements may reduce the millage rate or assessment ratio under such agreements".

1997 Act No. 151, Section 2B, provides as follows:

"SECTION 2B. The amendment to Section 4-12-30(G) of the 1976 Code as contained in subsection A. is effective for millage rate agreements executed after July 1, 1996."

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection R. applies to inducement agreements entered into after December 31, 2000."

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2003 Act No. 69, Section 3.YY.2, in part provides as follows:

"(i) for those projects which have been granted a two-year extension of time to complete the project and that two-year period has not expired, the sponsor may at any time during the two-year extension request an additional three years to complete the project, and (ii) the county and the sponsor may agree to waive the provisions of Section 4-12-45 under any agreement whenever executed."

2003 Act No. 69, Section 3.AAA.2, provides in part as follows:

"For those projects that have been granted a two-year extension of time to complete the project and the two-year period has expired, the sponsor may request an additional three years to complete the project notwithstanding the provisions of Section 4-12-30(C)(2)".

2010 Act No. 290, Sections 2.B, and 3.B, provide:

"2.B. This provision takes effect for fee-in-lieu agreements executed after January 1, 2011, provided that a county may amend existing fee-in-lieu agreements at any time prior to the expiration of the fee to incorporate the amendment to Section 4-12-30(B)(4)(b) as contained in subsection A."

"3.B. This provision takes effect for fee-in-lieu agreements executed after January 1, 2011, provided that a county may amend existing fee-in-lieu agreements at any time prior to the expiration of the fee to incorporate the amendment to Section 4-12-30(C)(4) as contained in subsection A."

2010 Act No. 290, Section 4.B, provides as follows:

"This SECTION shall take effect in each county in the first property tax year in which a countywide reassessment program is implemented after December 31, 2010."

Effect of Amendment

The 1996 amendment revised (B)(4)(a), (B)(4)(b)(iv), (B)(5)(b), (C), (D), (F), (H)-(K), (M), and reserved (N).

The first 1997 amendment (by Act No. 149), in subsection (Q), added paragraph (7).

The second 1997 amendment (by Act No. 151), in subsection (G), added paragraph (3).

The first 1999 amendment (by Act No. 100), in subsection (B)(3), added the second sentence relating to counties with double the state average unemployment rate.

The second 1999 amendment (by Act No. 114) revised the replacement property provisions in subparagraph (F)(2)(a).

The first 2000 amendment (by Act No. 283) substituted "sponsor" for "investor", and substantially rewrote subsections (B)(4) and (M)(2) and rewrote subsection (O).

The second 2000 amendment (by Act No. 399) rewrote subsection (B)(4) and, in subsection (O), changed the $5,000,000.00 minimum to a reference to the minimum provided in subsection (B)(3), moved the provision relating to subsection (C)(2), and made nonsubstantive language changes.

The 2001 amendment added subitems (iv) and (v) to item (D)(4)(a); in subsection (G), rewrote the second sentence of paragraph (G)(1) and paragraphs (G)(2) and (G)(3); and added paragraph (K)(4), relating to adjustments to misallocations.

The first 2002 amendment, in paragraph (B)(3), added the third and fourth sentences.

The second 2002 amendment, in paragraph (C)(2), in the fourth sentence, substituted "five" for "two"; in the eighth sentence, substituted "up to ten" for "seven"; in the second undesignated paragraph, deleted "and the seven year period is ten years" following "eight years"; and added paragraph (Q)(8).

The 2003 amendments rewrote this section.

The three 2005 amendments added a substantially identical subparagraph (D)(4)(a)(v).

The first 2006 amendment, in subparagraph (B)(1), added the fourth sentence relating to property titled in the name of a county; in subparagraphs (B)(3) and (H)(3), in the first sentence substituted "two and one-half" for "five" million; in subparagraph (D)(4)(a), in (i) substituted "one hundred fifty" for "two hundred" and "three hundred" for "four hundred" million dollars and "one hundred twenty-five" for "two hundred" new full-time jobs, deleted (iii), redesignated (iv) as (iii), merged the paragraph designated as "A" into it and deleted the paragraph designated as "B"; redesignated (v) as (iv); and made conforming amendments.

The second 2006 amendment, added an identical fourth sentence in subparagraph (B)(1) as that added by the first 2006 amendment.

The 2007 amendment, in paragraph (C)(2), deleted the third sentence requiring extensions to be in writing and delivered to the department with in 30 days of being granted and added the fourth and fifth sentences; rewrote paragraph (C)(4) and subparagraph (D)(4)(a); in paragraph (H)(2), in the first sentence added ", except as provided in Sections 4-12-30(C)(2) and (C)(4),"; and, in paragraph (K)(3), added "or payment derived from" and deleted the second sentence which stated "A direct payment of cash may not be made to the sponsor."

The first 2008 amendment, in subparagraph (D)(4)(a), added the undesignated paragraph at the end applicable to tax years beginning on or after January 1, 2008; and, in paragraph (M)(4) added the second sentence applicable for property tax years beginning after 2007.

The second 2008 amendment added an identical undesignated paragraph at the end of subparagraph (D)(4)(a).

The 2010 amendment, in in subparagraph (B)(4)(b), substituted "five" for "ten"; in paragraph (C)(4), three time substituted "thirty" for "twenty", twice substituted "forty" for "thirty", and three times substituted "fifty" for "forty"; in sub-subparagraph (D)(2)(a)(i), inserted ". The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by the department's appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years;"; and in subparagraph (J)(1)(b), inserted "or which was placed in service in South Carolina pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the lease agreement pursuant to subsection (C)(1),".

The 2012 amendment added subsection (O)(10).



Section 4-12-40. [Reserved]

Editor's Note

2003 Act No. 69, Section 3.YY.1, eff January 1, 2003, omitted and reserved Section 4-12-40 which was entitled "Applicability of chapter; option for projects which exceed forty-five million" and was derived from 1995 Act Nol 125, Section 4A, amended 1996 Act No. 462, Section 6K.



Section 4-12-45. Agreements; content requirements; waiver.

(A) All agreements entered into pursuant to this chapter must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(1) the legal name of each party to the agreement;

(2) the county and street address of the project and property to be subject to the agreement;

(3) the minimum investment agreed upon;

(4) the length and term of the agreement;

(5) the assessment ratio applicable for each year of the agreement;

(6) the millage rate applicable for each year of the agreement;

(7) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(8) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(9) a statement answering the following questions:

(a) Is the project to be located in a multi-county park formed pursuant to Chapter 29 of Title 4?;

(b) Is disposal of property subject to the fee allowed?;

(c) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(d) Will payment amounts be modified using a net present value calculation?; and

(e) Do replacement property provisions apply?;

(10) any other feature or aspect of the agreement which may affect the calculation of items (7) and (8) of this subsection;

(11) a description of the effect upon the schedules required by items (7) and (8) of this subsection of any feature covered by items (9) and (10) not reflected in the schedules for items (7) and (8) of this subsection;

(12) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(B) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subsection (A)(7) or as modified pursuant to subsection (A)(10), (11), or (12) and that payment must be distributed to the affected taxing entities according to the schedule in subsection (A)(8) or as modified pursuant to subsection (A)(10), (11), or (12).

(C) The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this section.

HISTORY: 2002 Act No. 334, Section 4, eff June 24, 2002; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.

Editor's Note

2003 Act No. 69, Section 3.YY.2, in part provides as follows:

"(i) for those projects which have been granted a two-year extension of time to complete the project and that two-year period has not expired, the sponsor may at any time during the two-year extension request an additional three years to complete the project, and (ii) the county and the sponsor may agree to waive the provisions of Section 4-12-45 under any agreement whenever executed."

Effect of Amendment

The 2003 amendment added subsection (C), relating to waiver of items described in this section, and made nonsubstantive changes in subsection (A)(9)(d).



Section 4-12-50. Severability.

If any provision of this chapter or its application to any circumstance is held by a court of competent jurisdiction to be invalid for any reason, this holding does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.

Effect of Amendment

The 2003 amendment made no apparent changes.






CHAPTER 13 - CLAIMS AGAINST COUNTIES

Section 4-13-10. Claims shall be itemized and verified.

No account shall be audited and ordered to be paid by the governing body of any county for any labor performed, fees, services, disbursements or any other matter unless it shall be made out in items and accompanied by an affidavit attached thereto and made by the person or officer presenting or claiming the same that the items are correct and that the labor, fees, disbursements, services or other matters charged therein have been in fact done, made, rendered or are due and that no part of the same has been paid or satisfied.

HISTORY: 1962 Code Section 14-402; 1952 Code Section 14-402; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406; 1957 (50) 530.



Section 4-13-20. Claims filed by court clerk, sheriff or magistrate require additional oath.

When any such account is filed by a clerk of the court, sheriff or magistrate, the officer filing the claim shall declare further on oath that the costs in the case out of which the claim arises have not been recovered out of the defendants and that the defendants are unable to pay costs; and also that the fines and penalties theretofore collected by them have been faithfully and fully paid over to the county treasurer. In every case the magistrate shall exhibit the original papers in which costs have accrued.

HISTORY: 1962 Code Section 14-404; 1952 Code Section 14-404; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



Section 4-13-30. Claims of certain county officers and physicians for post mortems.

The accounts of the coroners, sheriffs and supervisors and physicians' or surgeons' fees for post mortems shall be approved by the governing body of the county, and the supervisor, on their approval, shall draw an order upon the county treasurer for the payment of such accounts, countersigned by the secretary of the governing body.

HISTORY: 1962 Code Section 14-404.1; 1952 Code Section 14-404.1; 1942 Code Section 3861; 1932 Code Section 3861; Civ. C. '22 Section 1102; Civ. C. '12 Section 981; Civ. C. '02 Section 796; R. S. 678; 1893 (21) 489; 1899 (23) 10.



Section 4-13-40. "File Book" of claims.

The governing body of each county shall keep in its office a "File Book" in which all claims presented for its consideration shall be entered by its clerk, the entry designating the date of filing, by whom presented, to whom such claim belongs and the character and amount thereof. The clerk shall number such claims in the order in which they are filed, audited and allowed from number one upwards.

HISTORY: 1962 Code Section 14-405; 1952 Code Section 14-405; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



Section 4-13-50. Memorandum of time of presentment and name of claimant must appear in minutes.

A memorandum of the time of presenting such claims and the names of the persons in whose favor they are made out and by whom presented shall be entered in the minutes of the governing body.

HISTORY: 1962 Code Section 14-406; 1952 Code Section 14-406; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



Section 4-13-60. Custody of claim; withdrawal from custody.

No account when presented, audited and ordered to be paid shall be withdrawn from the custody of the governing body or its clerk for any purpose whatever, except to be used in evidence upon a judicial trial or proceeding, in which case it shall, after being so used, be forthwith returned to such custody.

HISTORY: 1962 Code Section 14-407; 1952 Code Section 14-407; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



Section 4-13-70. Time when claims shall be barred.

No claim against any county of this State shall be valid and payable unless the same be presented to and filed with the governing body of such county during the fiscal year in which it is contracted or the next thereafter, and all claims not so presented and filed shall be barred. No claim audited and allowed by the governing body or clerk of court for fees of witnesses and jurors shall be paid by the county treasurer unless it is presented to him for payment within five years from the date it is audited and allowed. This provision shall not affect the law as to the bonded debt of any county.

HISTORY: 1962 Code Section 14-412; 1952 Code Section 14-412; 1942 Code Section 3873; 1932 Code Section 3873; Civ. C. '22 Section 1114; Civ. C. '12 Section 993; Civ. C. '02 Section 808; G. S. 625; R. S. 693; 1898 (22) 737.



Section 4-13-80. Governing body shall disallow certain claims; only legal and verified claims shall be allowed.

Nothing in this chapter shall be construed to prevent the governing body of any county from disallowing any account, in whole or in part, when so rendered and verified, if it appears that the charges are incorrect or that the services or disbursements have not, in fact, been made or rendered, nor from requiring any other or further evidence of the truth or propriety thereof. No allowance or payment beyond legal claims shall ever be allowed. And the governing body of the county may refuse to audit or allow any claim or demand whatsoever unless made out and verified in the manner herein specified.

HISTORY: 1962 Code Section 14-413; 1952 Code Section 14-413; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



Section 4-13-90. Fees shall not be paid by county in connection with proof of claims.

No fees shall be paid by the governing body of any county for the proof of any claim presented to them. All public officers are required to probate without compensation all claims against their respective counties.

HISTORY: 1962 Code Section 14-414; 1952 Code Section 14-414; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



Section 4-13-100. Drawing of orders on county treasurer.

The county supervisor shall draw orders on the county treasurer, under the seal of the supervisor, countersigned by the secretary or clerk of the governing body of the county for all accounts against the county which the governing body has allowed, but he shall draw no orders until after the monthly report of the treasurer has been received by the governing body, nor unless he has reported that there are funds in the treasury to pay the same. The county supervisor shall inform the county treasurer of the orders drawn, in whose favor, the amount and the order in which they are drawn.

HISTORY: 1962 Code Section 14-415; 1952 Code Section 14-415; 1942 Code Section 3874; 1932 Code Section 3874; Civ. C. '22 Section 1115; Civ. C. '12 Section 994; Civ. C. '02 Section 809; G. S. 626; R. S. 694; 1878 (16) 364; 1939 (41) 553; 1940 (41) 1790, 1791.



Section 4-13-110. Repealed by 1993 Act No. 100, Section 1, eff June 14, 1993.

Editor's Note

Former Section 4-13-110 was entitled "Unlawful to pay orders improperly drawn; violations" and was derived from 1962 Code Section 14-416; 1952 Code Section 14-416; 1942 Code Section 3874; 1932 Code Section 3874; Civ. C. '22 Section 1115; Civ. C. '12 Section 994; Civ. C. '02 Section 809; G. S. 626; R. S. 694; 1878 (16) 364; 1939 (41) 553; 1940 (41) 1790, 1791.



Section 4-13-120. Copies of claims approved by county authorities shall be delivered to legislative delegation.

The county supervisor or the governing body of each county in this State shall have a duplicate of each claim approved by the county supervisor or by the governing body of the county for each fiscal year. Such duplicate copy shall show the township from which it originates and be for the use of the Senators and members of the House of Representatives of the respective counties. They shall be made as the different transactions occur in the different offices of the county supervisor or governing body of the county and shall be delivered on demand to the Senator or any of the members of the House of Representatives for any such county upon their receipt for the same; provided, that at the beginning of each fiscal year the Senator or some member of the House of Representatives shall give notice that such duplicate copy is required of them for his use or for the use of the legislative delegation from such county.

HISTORY: 1962 Code Section 14-424; 1952 Code Section 14-424; 1942 Code Section 3828; 1932 Code Section 3828; Civ. C. '22 Section 1072; Civ. C. '12 Section 953; Civ. C. '02 Section 770; 1898 (22) 735.



Section 4-13-130. Publication of list of claims audited.

The county supervisors shall publish in some newspaper published in their respective counties, at least in one issue thereof and within fifteen days after each meeting of the governing body of the county at which claims are audited, a full statement of the claims audited by such governing body at its meeting immediately preceding such publication. The statement shall show, as published, the file number of the claim, the amount claimed, the amount allowed, the nature of the claim or service rendered and the name of the claimant. Such publication shall be paid for at the rate now allowed by law for public printing, provided the same does not exceed sixty dollars per annum.

HISTORY: 1962 Code Section 14-425; 1952 Code Section 14-425; 1942 Code Section 3827; 1932 Code Section 3827; Civ. C. '22 Section 1067; Civ. C. '12 Section 951; 1907 (25) 634; 1910 (26) 631; 1916 (29) 808; 1920 (31) 866; 1921 (32) 48; 1933 (38) 92.



Section 4-13-140. Failure to publish list of claims audited.

The failure of any supervisor or of the governing body of any county to publish the quarterly reports required by Section 4-13-130 shall be a misdemeanor, punishable by fine or imprisonment or both, within the discretion of the court.

HISTORY: 1962 Code Section 14-429; 1952 Code Section 14-429; 1942 Code Section 3827-1; 1932 Code Section 1586; Cr. C. '22 Section 541; Cr. C. '12 Section 594; 1902 (23) 983.



Section 4-13-150. Designation of accounts allowed; copies; endorsements.

The county supervisor shall designate every account upon which any sum shall be audited and allowed by the board, the amount so audited and allowed and the charges for which the same was allowed. He shall also deliver to any person who may desire it a certified copy of any account on file in his office on receiving from such person ten cents for every folio of one hundred words contained in such copy. And the supervisor shall endorse on every account allowed and ordered to be paid words indicating that it has been audited above the signature of the county supervisor.

HISTORY: 1962 Code Section 14-430; 1952 Code Section 14-430; 1942 Code Section 3875; 1932 Code Section 3875; Civ. C. '22 Section 1116; Civ. C. '12 Section 995; Civ. C. '02 Section 810; G. S. 629; R. S. 695; 1875 (15) 994.






CHAPTER 15 - COUNTY BONDS

Section 4-15-10. Short title.

This chapter may be cited as "The County Bond Act."

HISTORY: 1962 Code Section 14-511; 1952 Code Section 14-511; 1951 (47) 763.



Section 4-15-20. Definitions.

As used in this chapter:

(1) The word "authorities" shall mean the county board of commissioners or other board or body to which is delegated the administrative duties of the particular county; and

(2) The term "authorized purpose" shall mean any purpose for which the particular county might, under the applicable constitutional provisions, issue bonds or levy taxes.

HISTORY: 1962 Code Section 14-512; 1952 Code Section 14-512; 1951 (47) 763.



Section 4-15-30. When counties may issue bonds; amount thereof.

(A) The authorities of a county may issue general obligation bonds of the county to defray the cost of any authorized purpose and for any amount not exceeding its applicable constitutional debt limit, if:

(1) the election required by this chapter as a condition precedent to the issuance of bonds is favorable; and

(2) the bonds are issued within five years following the holding of the election.

(B) Bonds issued pursuant to the provisions of this chapter may be issued in either a single issue or from time to time as several separate issues.

(C) The five-year period required in (A)(2) of this section is tolled while litigation contesting the validity of the election is pending.

HISTORY: 1962 Code Section 14-513; 1952 Code Section 14-513; 1951 (47) 763; 1991 Act No. 83, Section 2, eff May 27, 1991.

Editor's Note

1991 Act No. 83, Sections 1 and 3, effective May 27, 1991, and applicable to all elections conducted pursuant to the provisions of Chapter 15, Title 4 of the 1976 Code after January 1, 1985, provides as follows:

"SECTION 1. (A) Article X of the Constitution of South Carolina, 1895, which became effective on November 30, 1977, provides in Section 14(6)(c) that general obligation debt authorized as a result of a favorable referendum result of an election must be issued within five years of the date of that referendum. However, Section 4-15-30 of the 1976 Code provides that bonds authorized as a consequence of a favorable result of an election must be issued within three years following the election. In order to conform Section 4-15-30, with the provision of new Article X of the Constitution of South Carolina, it is necessary to provide that all bonds authorized as a result of the favorable election must be issued within five years following the date on which the election was held.

"(B) It has come to the attention of the General Assembly that litigation challenging an election may take several years to complete. It has further come to the attention of the General Assembly that during the pendency of this litigation, bonds authorized by the election may not be issued due to the existence of the litigation. In order to permit the five-year period contemplated by the Constitution during which bonds may be issued following an election, it may be necessary to provide that the five-year period is tolled while litigation contesting the validity of the election is pending."

"SECTION 3. The provisions of this act apply to all elections conducted pursuant to the provisions of Chapter 15, Title 4 of the 1976 Code after January 1, 1985."

Effect of Amendment

The 1991 amendment designated the existing provisions of the section as subsection (A) and, in (A)(2) extended the time limit for the issuance of bonds from three to five years; and added subsections (B) and (C).



Section 4-15-40. Holding of election; persons who may vote therein.

The election required by this chapter shall be held in accordance with the provisions of the election law applicable to special elections and all persons resident in the county and qualified to vote under the Constitution and laws of the State shall be permitted to vote.

HISTORY: 1962 Code Section 14-514; 1952 Code Section 14-514; 1951 (47) 763.



Section 4-15-50. Notice of election.

Notice of the holding of such an election shall be given, by publication thereof in some newspaper published in the county, at least once not less than fifteen days prior to the occasion set for the holding of such election. Such notice shall state:

(1) The occasion of the holding of the election;

(2) The location of the several polling places;

(3) The qualifications imposed upon persons desirous of voting;

(4) The amount of bonds to be issued; and

(5) A brief description of the purpose for which the proceeds of the bonds are to be applied.

HISTORY: 1962 Code Section 14-515; 1952 Code Section 14-515; 1951 (47) 763.



Section 4-15-60. Declaration of election results; effect of filing if no contest instituted within thirty days.

Upon the receipt of the returns of the election the authorities shall by resolution declare the results thereof and may provide for the filing of a certified copy of such resolution declaring the results of the election in the office of the clerk of the court for such county. In such event the results of the election, as declared by resolution of the authorities so certified and filed, shall not be open to question except by a suit or proceeding instituted within thirty days from the date of the filing thereof.

HISTORY: 1962 Code Section 14-516; 1952 Code Section 14-516; 1951 (47) 763.



Section 4-15-70. Maturity of bonds.

Any such bonds shall mature in such annual series or installments as the authorities shall provide, except that:

(1) The first maturing bonds shall mature within three years from the date as of which they may be issued;

(2) Not less than three per cent of the aggregate of the issue shall mature in any year; and

(3) No bond shall mature later than twenty-five years from the date as of which it may be issued.

The provisions of this section shall not prevent the authorities from issuing the aggregate of the bonds authorized by the election on one or more occasions, as two or more issues.

HISTORY: 1962 Code Section 14-517; 1952 Code Section 14-517; 1951 (47) 763.



Section 4-15-80. Redemption provisions.

Any bond issued may be issued with a provision providing for its redemption prior to its stated maturity at par and accrued interest, plus such redemption premium as may be prescribed by the authorities, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 14-518; 1952 Code Section 14-518; 1951 (47) 763.



Section 4-15-90. Form and negotiability of bonds; registration.

Bonds issued pursuant to this chapter shall be in the form of negotiable coupon bonds, payable to bearer, with the privilege to the holder of having them registered as to principal on the books of the treasurer of the county and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the authorities may prescribe. Unless registered such bonds shall have all qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law. Provided, however, any bonds issued pursuant to this chapter and purchased by the United States or any agency or department thereof, may be in fully registered form as to both principal and interest, and may be registered on the books of the treasurer of the county.

HISTORY: 1962 Code Section 14-519; 1952 Code Section 14-519; 1951 (47) 763; 1977 Act No. 58.



Section 4-15-100. Place of payment.

The bonds issued pursuant to this chapter shall be payable at such places, within or without the State, as the authorities shall provide.

HISTORY: 1962 Code Section 14-520; 1952 Code Section 14-520; 1951 (47) 763.



Section 4-15-110. Interest rates.

Such bonds shall bear interest at rates to be named by the authorities.

HISTORY: 1962 Code Section 14-521; 1952 Code Section 14-521; 1951 (47) 763.



Section 4-15-120. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the authorities.

HISTORY: 1962 Code Section 14-522; 1952 Code Section 14-522; 1951 (47) 763.



Section 4-15-130. Advertisement and sale of bonds.

Such bonds shall be sold at public sale, after advertisement thereof in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the authorities, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

HISTORY: 1962 Code Section 14-523; 1952 Code Section 14-523; 1951 (47) 763.



Section 4-15-140. Minimum sale price.

All such bonds must be sold at a price of not less than par and accrued interest to the date of delivery.

HISTORY: 1962 Code Section 14-524; 1952 Code Section 14-524; 1951 (47) 763.



Section 4-15-150. Pledge of credit for payment; levy and collection of tax therefor.

For the payment of the principal and interest on such bonds as they respectively mature and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the county are irrevocably pledged and there shall be levied annually by the county auditor and collected by the county treasurer in the same manner as other county taxes are levied and collected, a tax, without limit, on all taxable property in the county sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor.

HISTORY: 1962 Code Section 14-525; 1952 Code Section 14-525; 1951 (47) 763.



Section 4-15-160. Exemption from taxes.

Bonds issued under this chapter shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 14-526; 1952 Code Section 14-526; 1951 (47) 763.



Section 4-15-170. Bonds shall be legal for fiduciary investments.

The authorities, all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions may invest any moneys in their hands in bonds issued under this chapter.

HISTORY: 1962 Code Section 14-527; 1952 Code Section 14-527; 1951 (47) 763.



Section 4-15-180. Deposit and application of proceeds of sale of bonds.

The proceeds derived from the sale of any such bonds shall be deposited with the county treasurer in a special fund to the credit of the county and shall be applied solely to the purposes for which the bonds were issued, except that the premium, if any, shall be placed in the sinking fund established by Section 4-15-150 and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds.

HISTORY: 1962 Code Section 14-528; 1952 Code Section 14-528; 1951 (47) 763.






CHAPTER 17 - BUILDINGS AND LANDS GENERALLY

Section 4-17-10. Property conveyed to inhabitants, committee, or other person for use of county deemed to be property of county.

Real and personal estate conveyed prior to September 26 1942 by any form of conveyance to the inhabitants of a county or district or to a committee, commissioners or other persons or existing on said date in a county or district for the use and benefit of such county or district shall be deemed to be the property of such county. And such conveyance shall have the same force and effect as if made to such county by its corporate name.

HISTORY: 1962 Code Section 14-601; 1952 Code Section 14-601; 1942 Code Section 3022; 1932 Code Section 3022; Civ. C. '22 Section 714; Civ. C. '12 Section 631; Civ. C. '02 Section 570; G. S. 438; R. S. 497; 1868 (14) 134.



Section 4-17-20. Acquisition, restoration and preservation of historic property.

The governing bodies of all counties in the State may accept for their counties by gift, donation, or devise and may acquire by purchase or condemnation action any real property of historical value by reason of any war in which the United States of America or any section thereof participated or by reason of any other historical event.

Upon acquiring the property, any governing body shall preserve it and, when it considers it practicable, shall restore it so that the historical value of the property is at its maximum. It shall do other desirable things relating to the property to preserve and enhance its historical value. The property referred to in this section shall include, but not be limited to, battlefields, ruins of forts, and remains of military operations during any war.

HISTORY: 1962 Code Section 14-602; 1952 Code Section 14-602; 1942 Code Section 3884-1; 1938 (40) 1936; 1987 Act No. 173 Section 6, eff nine months from approval by Governor (approved by Governor on June 30, 1987).

Effect of Amendment

The 1987 amendment deleted a reference to condemnation of land under the provisions of former Article 13 of Chapter 15 of Title 58 dealing with condemnation by railways and canals of lands or rights of way, and made grammatical changes.



Section 4-17-30. County property exempt from attachment, levy and sale.

All county poor farms and poorhouses and hospitals, courthouses and jails and all other public property of every kind or description actually used as such are forever exempt from attachment, levy and sale on account of any judgment, lien or claim whatsoever against the county to which they or any of them belong.

HISTORY: 1962 Code Section 14-603; 1952 Code Section 14-603; 1942 Code Section 3024; 1932 Code Section 3024; Civ. C. '22 Section 716; Civ. C. '12 Section 633; Civ. C. '02 Section 572; G. S. 440; R. S. 499; 1874 (15) 686.



Section 4-17-40. State flag shall be displayed on courthouse.

The State flag shall be displayed daily, except in rainy weather, from a staff upon every courthouse. The officer in charge of each courthouse shall purchase a suitable flag and cause it to be displayed, the expense to be borne out of the funds provided for maintenance of the courthouse.

HISTORY: 1962 Code Section 14-604; 1952 Code Section 14-604; 1942 Code Section 5703; 1932 Code Sections 5703, 5705; Civ. C. '22 Sections 2772, 2773; Civ. C. '12 Sections 1842, 1843; 1910 (26) 753; 1922 (32) 779.



Section 4-17-50. Public officers may insure public buildings.

Subject to the provisions of Sections 10-7-10 to 10-7-230 the public officers having by law the care and custody of town, village, city or county buildings may insure the same at the expense and for the benefit of the town, village, city or county owning the same.

HISTORY: 1962 Code Section 14-605; 1952 Code Section 14-605; 1942 Code Section 3023; 1932 Code Section 3023; Civ. C. '22 Section 715; Civ. C. '12 Section 632; Civ. C. '02 Section 571; G. S. 439; R. S. 498; 1868 (14) 32, 134.



Section 4-17-60. Alterations and addition in courthouse or jail.

The governing bodies of the several counties shall make any alterations and additions deemed advisable, or which may become necessary, to any courthouse or jail built in the several counties.

HISTORY: 1962 Code Section 14-606; 1952 Code Section 14-606; 1942 Code Section 1955; 1932 Code Section 1955; Cr. C. '22 Section 937; Cr. C. '12 Section 939; Cr. C. '02 Section 653; G. S. 2705; R. S. 540; 1841 (11) 156.



Section 4-17-70. Wilful injury to courthouse or jail.

It is unlawful for a person to wilfully injure or destroy any part of a courthouse or jail in this State or its interior.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 14-607; 1952 Code Section 14-607; 1942 Code Section 1177; 1932 Code Section 1177; Cr. C. '22 Section 67; Cr. C. '12 Section 942; Cr. C. '02 Section 656; G. S. 2708; R. S. 543; 1827 (6) 321; 1993 Act No. 184 Section 129, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.






CHAPTER 18 - REGULATION OF WRECKERS AT SCENES OF ACCIDENTS

Section 4-18-10. Counties may prohibit wreckers proceeding to accident unless requested.

Each county may provide by ordinance that no wrecker shall proceed to the scene of an accident unless requested by the owner or driver of the vehicle involved in the accident or the law enforcement officer in charge at the scene of the accident.

HISTORY: 1978 Act No. 551 Section 1.



Section 4-18-20. Establishment of procedure for dispatching wreckers.

Each county adopting such an ordinance shall establish, in conjunction with local highway patrol officials and the sheriff's office, an orderly procedure for dispatching a wrecker to the scene of an accident as provided for in Section 4-18-10.

HISTORY: 1978 Act No. 551 Section 2.



Section 4-18-30. Penalties.

If a wrecker proceeds to the scene in violation of any of the provisions of this chapter, the owner of the wrecker shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed two hundred dollars or imprisoned for a term not to exceed thirty days.

HISTORY: 1978 Act No. 551 Section 3.






CHAPTER 19 - FIRE PROTECTION SERVICES

Section 4-19-10. Powers of governing body generally.

The governing body of each county has the following powers:

(a) To establish, operate, and maintain a system of fire protection.

(b) To designate, subject to the provisions of Section 4-19-20, the areas of the county where fire protection service may be furnished by the county under the provisions of this chapter (referred to in this chapter as service areas); provided, however, that these service areas shall exclude those areas where fire protection is then being furnished by some other political subdivision unless an agreement be entered into between the county and such other political subdivision for the joint exercise of fire protection powers within the service area of such political subdivision and the sharing of the costs thereof.

(c) To buy such fire-fighting equipment as the governing body deems necessary for the purpose of controlling fires within the service areas.

(d) To select sites or places within the service areas where the fire-fighting equipment must be kept.

(e) To employ all necessary fire protection personnel and fix their compensation.

(f) To employ and supervise the training of firemen to insure that the equipment is utilized for the best interest of all service areas within the county.

(g) To be responsible for the purchase, acquisition, upkeep, maintenance, and repairs of all fire-fighting equipment and fire stations and the sites of the stations.

(h) To promulgate such relations as it may deem proper and necessary to insure that the equipment is being used to the best advantage of the county and to carry out the provisions of this chapter.

(i) To construct the necessary buildings to house the equipment authorized by this chapter, and all fire stations necessary to provide an adequate fire protection system.

(j) To place into effect and to revise, whenever it so wishes or may be required, a schedule of rates and charges for the furnishing of fire protection services within each service area.

(k) To appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they must be bonded for the faithful performance of their duties.

(l) To effect the levy and collection of ad valorem taxes without limit as to rate or amount upon all taxable property in each service area where fire protection services are furnished to effect the payment of principal and interest of all bonds issued pursuant to this chapter or required for the maintenance and operation of the fire protection system.

(m) To exercise any and all other powers necessary to operating and maintaining a system of fire protection.

HISTORY: 1962 Code Section 14-700.201; 1974 (58) 2681; Re-enacted 1984 Act No. 408, Section 2.

Editor's Note

1992 Act No. 519 Section 1, effective thirty days after September 3, 1992, provides as follows:

"SECTION 1. As incident to the adoption of this amendment to Act 408 of the Acts and Joint Resolutions of the General Assembly of the State of South Carolina, the General Assembly finds that Act 408 of 1984, which was adopted in order to reverse the holding of the Supreme Court of South Carolina in the case of City of Myrtle Beach v. Richardson, 280 S.C. 167, 311 S.E.2d 922 (1984), is a useful and needed vehicle for the provision of fire protection services to residents and businesses in the unincorporated areas of the State. The utility of Act 408 of 1984 has been limited by the decision of the Supreme Court in the case of Carolina Power & Light Co. v. Darlington County, S.C., 405 S.E.2d 823 (1991), in which the court narrowly construed the purpose of a limitations period contained in Act 408. The court's ruling has left the creation of fire protection districts pursuant to Act 408 subject to challenge for an unlimited period of time. The General Assembly adopts this act to clarify the procedure to be followed by the governing bodies of counties in the establishment of fire protection districts, to provide that the limitations period contained in Act 408 applies to all challenges to the establishment of a taxing district for fire protection created under the act, and to provide for the validity of fire protection districts established on the effective date of this act pursuant to Act 408 of 1984."



Section 4-19-15. Extension of fire protection, in area where service offered on individual contractual basis, to landowners not served by other political subdivision.

In those areas of the county where fire protection service is offered on an individual contractual basis, a county governing body may extend fire protection to those landowners within the service area who are not served by a contract with another political subdivision.

HISTORY: 1993 Act No. 146, Section 2, eff June 14, 1993.

Editor's Note

1993 Act No. 146, Section 1, effective June 14, 1993, provides as follows:

"SECTION 1. The General Assembly finds that the practice of offering fire protection services to residents by contract is leaving parts of the State without comprehensive service area coverage available to all citizens. The effect of these arrangements has resulted in overlapping and ineffective provision of fire protection service. The purpose of this act is to ensure that all persons within an area are provided the same level of fire protection service."



Section 4-19-20. Prerequisites to creation of fire protection district; ad valorem taxes within district.

Before the establishment of a fire protection district pursuant to this chapter, the governing body must comply with the following requirements:

(1) The governing body shall, by resolution, order a public hearing to be held on the question of the establishment of the district.

(2) Notice of the hearing must be published once a week for three successive weeks in a newspaper of general circulation in the county and the notice must state:

(a) the time and place of the public hearing, provided that the date of the public hearing must not be less than sixteen days following the first publication of the notice;

(b) a description of the area to be included within the proposed fire protection district;

(c) whether there must be levied within the proposed fire protection district ad valorem taxes for the operation and maintenance of it;

(d) whether there must be imposed rates and charges within the proposed fire protection district for the operation and maintenance of it; and

(e) whether the governing body is empowered to issue general obligation bonds of the county, payable from an ad valorem tax levied within the district, for the purpose of providing fire protection service in it.

(3) The hearing must be conducted publicly and both proponents and opponents of the proposed action must be given full opportunity to be heard.

(4) Following the hearing, the governing body, by ordinance, may establish the fire protection district and, in order to provide for the operation and maintenance of it, authorize the levy of an annual ad valorem tax on all taxable property within the fire protection district or the imposition of rates and charges for fire protection services within the fire protection district, or both. The governing body shall specifically find by ordinance that the establishment of the fire protection district satisfies the requirements and conditions set forth in Section 4-19-10 and in this section. The governing body also shall provide for the administration of the fire protection district. The fire protection district may be operated as an administrative division of the county, or the governing body may appoint a commission consisting of three to seven members and provide for their duties and terms of office.

(5) The governing body shall give notice of its action by publishing it once a week for two successive weeks in a newspaper of general circulation within the county, which shall state:

(a) the boundaries of the fire protection district;

(b) whether there must be levied within the proposed fire protection district ad valorem taxes for the operation and maintenance of it;

(c) whether there must be imposed rates and charges within the proposed fire protection district for the operation and maintenance of it; and

(d) whether the governing body is empowered to issue general obligation bonds of the county, payable from an ad valorem tax levied within the district for the purpose of providing fire protection service in it.

(6) A person affected by the action of the governing body taken in accordance with this section, by action de novo instituted in the court of common pleas for the county, within twenty days following the last publication of the notice prescribed by item (5) of this section, but not afterwards, may challenge the action of the governing body.

HISTORY: 1962 Code Section 14-700.202; 1974 (58) 2681; 1984 Act No. 408, Section 2; 1992 Act No. 519, Section 3, eff thirty days after September 3, 1992.

Editor's Note

1992 Act No. 519 Section 1, effective thirty days after September 3, 1992, provides as follows:

"SECTION 1. As incident to the adoption of this amendment to Act 408 of the Acts and Joint Resolutions of the General Assembly of the State of South Carolina, the General Assembly finds that Act 408 of 1984, which was adopted in order to reverse the holding of the Supreme Court of South Carolina in the case of City of Myrtle Beach v. Richardson, 280 S.C. 167, 311 S.E.2d 922 (1984), is a useful and needed vehicle for the provision of fire protection services to residents and businesses in the unincorporated areas of the State. The utility of Act 408 of 1984 has been limited by the decision of the Supreme Court in the case of Carolina Power & Light Co. v. Darlington County, S.C., 405 S.E.2d 823 (1991), in which the court narrowly construed the purpose of a limitations period contained in Act 408. The court's ruling has left the creation of fire protection districts pursuant to Act 408 subject to challenge for an unlimited period of time. The General Assembly adopts this act to clarify the procedure to be followed by the governing bodies of counties in the establishment of fire protection districts, to provide that the limitations period contained in Act 408 applies to all challenges to the establishment of a taxing district for fire protection created under the act, and to provide for the validity of fire protection districts established on the effective date of this act pursuant to Act 408 of 1984."

1992 Act No. 519 Section 4, effective thirty days after September 3, 1992, provides as follows:

"SECTION 4. If any section, paragraph, clause, or provision of this act is held invalid or unenforceable under any circumstances, the holding does not affect the validity or enforceability of this act as a whole or of any other article, section, paragraph, clause, or provision of this act."

Effect of Amendment

The 1992 amendment revised the procedure for the establishment of a fire protection district and limit challenges to the establishment of a district.



Section 4-19-25. Creation of fire protection districts validated.

(A) All fire protection districts created pursuant to the provisions of Act 408 of 1984 or its predecessor as of the effective date of this section are declared to be validly created and constituted according to the terms of the resolution or ordinance pursuant to which created.

(B) The provisions of subsection (A) do not affect actions filed before the effective date of this section.

HISTORY: 1992 Act No. 519, Section 2, eff thirty days after September 3, 1992.

Editor's Note

1992 Act No. 519 Section 1, effective thirty days after September 3, 1992, provides as follows:

"SECTION 1. As incident to the adoption of this amendment to Act 408 of the Acts and Joint Resolutions of the General Assembly of the State of South Carolina, the General Assembly finds that Act 408 of 1984, which was adopted in order to reverse the holding of the Supreme Court of South Carolina in the case of City of Myrtle Beach v. Richardson, 280 S.C. 167, 311 S.E.2d 922 (1984), is a useful and needed vehicle for the provision of fire protection services to residents and businesses in the unincorporated areas of the State. The utility of Act 408 of 1984 has been limited by the decision of the Supreme Court in the case of Carolina Power & Light Co. v. Darlington County, S.C., 405 S.E.2d 823 (1991), in which the court narrowly construed the purpose of a limitations period contained in Act 408. The court's ruling has left the creation of fire protection districts pursuant to Act 408 subject to challenge for an unlimited period of time. The General Assembly adopts this act to clarify the procedure to be followed by the governing bodies of counties in the establishment of fire protection districts, to provide that the limitations period contained in Act 408 applies to all challenges to the establishment of a taxing district for fire protection created under the act, and to provide for the validity of fire protection districts established on the effective date of this act pursuant to Act 408 of 1984."

1992 Act No. 519 Section 4, effective thirty days after September 3, 1992, provides as follows:

"SECTION 4. If any section, paragraph, clause, or provision of this act is held invalid or unenforceable under any circumstances, the holding does not affect the validity or enforceability of this act as a whole or of any other article, section, paragraph, clause, or provision of this act."



Section 4-19-30. Conditions precedent to issuance of bonds.

As a condition precedent to the issuance of any bonds under this chapter, the governing body shall provide for either:

(a) The levy and collection of an annual ad valorem tax within the service areas where fire protection services will be furnished from the proceeds of the bonds to be issued which will be sufficient to provide for the payment of the principal and interest on the bonds to be issued; or

(b) The imposition of rates and charges for the furnishing of fire protection services within each service area where fire protection services will be furnished from the proceeds of the bonds to be issued which will be sufficient to provide for the payment of the principal and interest on the bonds to be issued.

The finding by the governing body that one of these conditions precedent to the issuance of bonds hereunder has been met shall be conclusive.

HISTORY: 1962 Code Section 14-700.203; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-40. No further action required for issuance of bonds.

No election is prescribed as a condition precedent to the issuance of bonds pursuant to this chapter, and no action other than that prescribed in this chapter need be taken to effect the issuance of the bonds herein authorized, nor is the governing body required to obtain the approval of any public agency to any action taken pursuant to the authorizations of this chapter, nor is the publication of any ordinance or resolution providing for the issuance of any bonds under this chapter required.

HISTORY: 1962 Code Section 14-700.218; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-50. Power to issue bonds.

In order to provide a means by which a county may raise monies to establish, maintain, and operate a fire protection system as provided by this chapter and to purchase the necessary fire-fighting equipment and to construct, acquire, and build the necessary fire stations and acquire sites for the stations, the governing body of any county is empowered to issue as a single issue, or from time to time as several separate issues, general obligation bonds of the county, without the necessity of holding an election, to such extent as, on the occasion of the issuance of any such bonds, is permitted by the constitutional debt limitation applicable to the county.

HISTORY: 1962 Code Section 14-700.204; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-60. Maturity of bonds.

All bonds issued pursuant to this chapter shall mature in such annual series or installments as the governing body shall prescribe, except that the first maturing bonds shall mature within three years from the date of the issue, and no bond shall mature later than thirty years from the date of issue.

HISTORY: 1962 Code Section 14-700.205; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-70. Redemption of bonds.

Any bond issued pursuant to this chapter may be issued with a provision permitting its redemption prior to its stated maturity, at par and accrued interest, plus such redemption premium as may be prescribed by the governing body, but no bond is redeemable prior to its stated maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds, provision must be made specifying the manner of call and the notice thereof that must be given as to bonds redeemable prior to their stated maturities.

HISTORY: 1962 Code Section 14-700.206; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-80. Form and negotiability of bonds; registration.

The bonds issued pursuant to this chapter must be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the county treasurer upon such conditions as the governing body may prescribe. Except when registered, all bonds issued pursuant to this chapter shall have all attributes of negotiable instruments under the law merchant and the Uniform Commercial Code. Provided, however, that any bonds issued under this chapter and purchased by the United States of America, or any agency or department thereof, may be in fully registered form as to both principal and interest and registered on the books of the county treasurer.

HISTORY: 1962 Code Section 14-700.207; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-90. Place of payment.

The bonds issued pursuant to this chapter must be made payable at such place or places, within or without the State, as the governing body shall provide.

HISTORY: 1962 Code Section 14-700.208; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-100. Interest on bonds.

Bonds issued pursuant to this chapter shall bear interest at a rate or rates determined by the governing body, not in excess of that permitted by the general law of the State prescribing limitations upon the rate of interest borne by obligations of the State and its political subdivisions, which interest may be payable at such intervals as the governing body may prescribe.

HISTORY: 1962 Code Section 14-700.209; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-110. Execution of bonds.

The bonds and the coupons to be attached to the bonds must be in such form and denomination and be executed in such manner as the governing body shall prescribe.

HISTORY: 1962 Code Section 14-700.210; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-120. Advertisement and sale of bonds.

Bonds issued pursuant to this chapter must be sold at a price of not less than par and accrued interest to the date of their respective deliveries. They must be sold after public advertisement of their sale in a newspaper of general circulation in South Carolina, or in a financial journal published in the city of New York. Such published notice shall appear not less than seven days prior to the occasion set for opening bids; provided, however, that any bonds issued pursuant to the provisions of this chapter may be sold at private sale to the United States of America or any agency or department thereof.

HISTORY: 1962 Code Section 14-700.211; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-130. Additional security for payment of bonds.

The governing body may provide in the ordinance or resolution, which makes provision for the issuance of any bonds under this chapter, that such bonds may be additionally secured by all or any portion, designated in the ordinance or resolution, of the revenues to be derived from the rates and charges for fire protection services.

HISTORY: 1962 Code Section 14-700.212; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-140. Payment of principal and interest on bonds; creation of sinking fund; sources of funds.

For the payment of the principal of and interest on all bonds issued pursuant to this chapter, as they respectively mature, and for the creation of the sinking fund as may be necessary for the fund, the full faith, credit, and taxing power of the county must be irrevocably pledged, and there must be levied annually by the county auditor and collected by the county treasurer a tax sufficient to pay the principal of and interest on the bonds as they respectively mature and to create such sinking fund as may be necessary; provided, however, that in the event that such revenues from the ad valorem tax levied in the service areas under the provisions of item (1) of Section 4-19-10 or from the rates and charges for fire protection services must be available for the payment of debt service on such bonds (whether or not such revenues have been pledged for that purpose), and must be delivered to the county treasurer for the payment of such principal and interest and for no other purpose, prior to the occasion when the county auditor fixes the annual tax levy, and annual ad valorem tax to be levied for the payment of the principal and interest on such bonds may be reduced in each year by the amount of such revenues derived from such taxes levied in the service areas or from such rates and charges which are actually in the hands of the county treasurer at the time the tax for the year is required to be levied; provided, further, that bonds issued for a service area subject to the imposition of taxes must be primarily the obligation of the service area and for the payment of principal and interest thereof, as the same mature, there must be levied and collected service charges, assessments, or ad valorem taxes upon all taxable property in the service area, and resort to the tax levy required by the preceding paragraph of this section must be made only in the event that funds from the sources required by this paragraph prove insufficient to meet the payment of the principal and interest.

HISTORY: 1962 Code Section 14-700.213; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-150. Bonds exempt from taxation.

The principal of and interest on bonds issued pursuant to this chapter shall have the tax-exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 14-700.214; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-160. Disposition of proceeds from sale of bonds; use of balance in bond account.

The proceeds derived from the sale of any bonds issued pursuant to this chapter must be paid to the county treasurer, to be deposited in a separate bond account fund, and must be expanded from time to time and made use of as follows:

(a) Any accrued interest must be applied to the payment of the first installment of interest to become due to such bonds.

(b) Any premium must be applied to the payment of the first installment of principal of such bonds.

(c) The remaining proceeds must be expended, upon the warrant or order of the governing body, for the following purposes:

(1) To defray the costs of issuing the bonds authorized by this chapter;

(2) To pay interest on such bonds for a period of not exceeding two years; and

(3) To provide for fire protection services for the county.

(d) If, after the final completion of any fire protection system, the governing body shall certify to the county treasurer that any remaining balance in the bond account is no longer needed for its fire protection program, then the balance must be held by the treasurer and used to effect the retirement of bonds then outstanding, which have been issued pursuant to this chapter. Provided, however, that the purchaser of the bonds is not responsible for the proper application of the proceeds to the purposes for which the bonds are issued.

HISTORY: 1962 Code Section 14-700.215; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-170. Powers to be additional and may be exercised at regular or special meeting.

The powers and authorizations conferred upon the governing body are in addition to all other powers and authorizations previously vested in the governing body and may be availed of pursuant to action taken at one regular or special meeting of the governing body.

HISTORY: 1962 Code Section 14-700.216; 1974 (58) 2681; 1984 Act No. 408, Section 2.



Section 4-19-180. No time limit set for issuance of bonds.

The authorizations granted by this chapter shall remain of full force and effect until they are rescinded by subsequent enactment and no time limit is set for the issuance of bonds pursuant to this chapter.

HISTORY: 1962 Code Section 14-700.217; 1974 (58) 2681; 1984 Act No. 408, Section 2.






CHAPTER 20 - COMMUNITY RECREATION SPECIAL TAX DISTRICT

Section 4-20-10. Short title; establishment of Community Recreation Special Tax Districts.

(A) In addition to other methods provided by law for the provision of recreation services by a county, a Community Recreation Special Tax District may be created as authorized in this chapter for the purpose of providing recreational services and programs. This chapter may be cited as the Community Recreation Special Tax District Act of 1994.

(B) This chapter will apply only to a county which does not already have existing within that county a special purpose or special tax district which exists for the purpose of, and which provides, recreation services and programs within that county.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



Section 4-20-20. Initiating and conducting referendum; petition or council resolution.

(A) When fifteen percent of the electors in a proposed community recreation special tax district having a population of less than fifty thousand sign and present to the county council a petition requesting the creation of a community recreation special tax district or upon a resolution adopted by county council calling for a referendum to be held for the purpose of creating a community recreation special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the community recreation special tax district.

(B) When ten percent of the electors in a proposed community recreation special tax district having a population of fifty thousand or more sign and present to the county council a petition requesting the creation of a community recreation special tax district or upon a resolution adopted by county council calling for a referendum to be held for the purpose of creating a community recreation special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the community recreation special tax district.

(C)(1) If the referendum is initiated by petition, the petition must contain a description of the geographic boundaries of the proposed district, the maximum level of taxes or user service charges, or both, authorized to be levied and collected, and the elector's signature and address. The petition must be submitted to county council not later than 12:00 noon on July 1 or if July 1 falls on a Sunday, not later than 12:00 noon on the following Monday. Certification of the petition must be completed within thirty days. If the petition fails because of invalid signatures, one or more new petitions may be submitted with any number of additional signatures. Signatures on any combination of petitions submitted may be added to obtain the requisite percent of electors required for a referendum. These additional petitions must be submitted not later than 12:00 noon on August 1 or if August 1 falls on a Sunday, not later than 12:00 noon on the following Monday.

(2) If the referendum is initiated by county council resolution, the resolution must contain a description of the geographic boundaries of the proposed district and the maximum level of taxes or user service charges, or both, authorized to be levied and collected.

(D) If the county council finds that the petition has been signed by the requisite percent or more of the electors within the area of the proposed community recreation special tax district, it shall certify that fact to the county election commission. Upon receipt of a written resolution certifying that the petition meets the requirements of this section or upon receipt of a written resolution by county council calling for a referendum upon county council's own initiative, the county election commission shall order an election to be held within the area of the proposed community recreation special tax district.

(E) The election may be held on the date set for a state general election or on a date set for a special election, as determined by the county council, and must be held, regulated, and conducted as prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this act.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 1, eff May 6, 1996.

Effect of Amendment

The 1996 amendment revised subsection (E), substituting "may" for "must" preceding "be held" and inserting "or on a date set for a special election, as determined by the county council," after "general election."



Section 4-20-30. Affirmative vote; ordinance establishing district; inclusion of all or part of incorporated municipality within district.

(A) If a majority of the electors in the proposed community recreation special tax district voting in the referendum shall approve the creation of the community recreation special tax district and the maximum level of taxes or user service charges, or both, authorized to be levied and collected, the county council shall pass an ordinance establishing the community recreation special tax district.

(B) No community recreation special tax district may be established which includes within the area of the district any part or all of an incorporated municipality unless the governing body of the affected municipality has by formal action concurred with the inclusion of that part of the municipality within the area of the community recreation special tax district and provided written notice of that concurrence to county council.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



Section 4-20-40. Council to provide for operation of district; commission to be created.

County council shall by ordinance provide for the operations of the community recreation special tax district which shall include the creation of a commission consisting of three to seven members appointed by the county council. Appointments by county council to the commission shall be in accordance with any written agreement entered into between the county and any municipality having any part of its territory within the district. County council shall set the term of office for the members of the commission. All members appointed by the county council to the commission must reside in the district, and no member of the commission shall receive compensation for service on the commission. The public works department, with county council approval, may provide services to a recreation special tax district at the same cost as incurred and charged for those same services in nonrecreation special tax districts. County council may provide funding from general fund tax revenue to a recreation special tax district at the same level and for the same purposes as for nonrecreation special tax districts.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 2, eff May 6, 1996; 1997 Act No. 114, Section 2, eff June 13, 1997.

Effect of Amendment

The 1996 amendment revised this section, adding the second sentence beginning "Appointments by county council."

The 1997 amendment added the last two sentences.



Section 4-20-50. Inclusion of all or part of incorporated municipality within district, intergovernmental agreement required.

If any part or all of an incorporated municipality is included within the area of a community recreation special tax district, then pursuant to Article VIII, Section 13 of the South Carolina Constitution, the county council and the governing body of the municipality shall enter into an intergovernmental agreement setting forth the terms and conditions governing the transfer or use of real or personal property or other assets owned or in the possession of the municipality which may be used by the community recreation special tax district. The intergovernmental agreement must be approved by the county council and the governing body of the municipality prior to the county council's ordering the county election commission to hold a referendum on the creation of the district. However, this agreement may be amended after the creation of the district by agreement of the county council and of the governing body of the municipality.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



Section 4-20-60. Issuance of bonds; levy of tax or service charge; council approval required.

Before the issuance of any general obligation bonds or any revenue bonds and the levy of a tax or service charge to retire the bonds at rates different from those levied in the remainder of the county, the county council shall first approve the issuance of the general obligation bonds or the revenue bonds and the levy of the tax or service charge to retire the bonds. The levy of a tax or service charge for general obligation bonds or revenue bonds is subject to the limitation imposed by referendum on the maximum level of taxes or user service charges authorized to be levied and collected for the district.

With the approval of the governing body of the county, the district may pledge collateral and borrow by means other than bonds for the same purposes for which bonds may be issued and subject to the same limitations on repayment of general obligation or revenue bonds.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 3, eff May 6, 1996.

Effect of Amendment

The 1996 amendment revised this section, adding the second paragraph beginning "With the approval."



Section 4-20-70. Abolition of district; increase or decrease in boundaries.

(A) A community recreation special tax district may be abolished or its boundaries decreased in the same manner as provided in this chapter for its creation.

(B)(1) The boundaries of a community recreation special tax district may be increased:

(a) by ordinance of the county council upon filing with the council of a petition so requesting signed by at least fifteen percent of the qualified electors residing in the area proposed to be added to the district; or

(b) in the same manner provided in Section 4-20-20 for creation of a community recreation special tax district, except that no new petition is required to be submitted if a petition was submitted pursuant to subitem (a) of this item and that petition also complies with Section 4-20-20.

(2) An area proposed to be added to a community recreation special tax district must be contiguous to the existing boundaries of the current community recreation special tax district.

(C) No increase or decrease of boundaries of a district which after the increase or decrease will include any area within an incorporated municipality shall be effective unless the municipal governing body has by formal action concurred in the increase or decrease and provided written notice of its concurrence to the county council.

(D) Notwithstanding any provision of law to the contrary, if county council determines to provide for a countywide recreation program to be financed by a countywide tax or user service charge, or both, then county council by ordinance and with the consent of the governing body of each municipality in the county may abolish a community recreation special tax district.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 4, eff May 6, 1996.

Effect of Amendment

The 1996 amendment revised this section, designating subsections (A) through (D).






CHAPTER 21 - FIRE PROTECTION AND AMBULANCE SERVICES; MEDICAL CLINIC FACILITIES

Section 4-21-10. Counties may provide fire protection and ambulance services and medical clinic facilities; special tax, fees and charges; municipalities may choose not to participate.

The governing body of any county may by ordinance or resolution provide that the county shall provide fire protection services, ambulance services and medical clinic facilities. Services may be provided by use of county employees and equipment or by contract with municipalities or private agencies. Counties may contract with water and sewer authorities to make provision for fire protection services. As used in this act "private agencies" shall include but not be limited to nonprofit corporations organized pursuant to Chapter 35 of Title 33 and financed in whole or in part by the Farmers Home Administration.

A special tax, fee or service charge may be levied against property or occupants thereof in areas receiving such services. Proceeds of such taxes, fees or service charges shall be used to defray the cost of providing the particular service for which they are levied, including the fulfillment of contract obligations with municipalities and private agencies.

Any municipality may by resolution choose not to participate in any such services or facilities provided such resolution is filed with the county governing body within ninety days after written notice is given the municipal governing body. The written notice shall specify the nature of the services to be rendered and the level of taxes to be levied.

HISTORY: 1962 Code Section 14-700.231; 1974 (58) 2277; 1975 (59) 318; 1975 (59) 619.



Section 4-21-20. House Legislative Districts may choose not to participate.

(1) Any House Legislative District located in one county only by petition executed by a majority of the qualified electors of the district and presented to the governing body of the county concerned may choose not to participate in the fire fighting, fire prevention or ambulance service phases provided by the county. Such petition shall be certified by the appropriate county election commission as containing the signatures of a majority of the qualified electors of the district.

(2) If a House Legislative District is composed of sections of more than one county, that portion of the district located in a particular county by petition executed by a majority of the qualified electors of the district from that county and presented to the governing body of the county concerned may choose not to participate in the fire fighting, fire prevention or ambulance service phases provided by the county. Such petition shall be certified by the appropriate county election commission as containing the signatures of a majority of the qualified electors of the district.

HISTORY: 1975 (59) 318.



Section 4-21-30. County governing body shall give certain notices.

Beginning July 1, 1975, the county governing body, at least ninety days before implementing any additional fire fighting, fire prevention or ambulance service under the provisions of this chapter or before levying any additional tax therefor, shall give written notice to the governing body of each municipality affected and to the member of the House of Representatives representing each House Legislative District affected which shall specify the nature of the services to be rendered and the amount of taxes to be levied.

HISTORY: 1975 (59) 318.



Section 4-21-40. Authority to promulgate rules and regulations.

The governing body of any county which engages in providing fire protection and ambulance services or medical clinic facilities is authorized to promulgate rules and regulations as deemed necessary to carry out and regulate such functions authorized by this chapter. Provided, that no rule or regulation shall become effective until the tenth day after it has been both filed with the county clerk of court and published in a newspaper having daily general circulation in the county.

HISTORY: 1962 Code Section 14-700.232; 1974 (58) 2277; 1975 (59) 619.



Section 4-21-50. Penalties.

Any person violating the provisions of such rules and regulations shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 14-700.233; 1974 (58) 2277.



Section 4-21-60. Chapter shall not limit powers of county; authority to contract for services.

The provisions of this chapter shall not be construed to be a limitation on the powers of counties and all counties may provide any service authorized by the general law in accordance with the provisions of this chapter, including specifically those provisions which authorize counties to contract with municipalities or private agencies to perform such services.

HISTORY: 1975 (59) 619.






CHAPTER 23 - JOINT COUNTY FIRE DISTRICTS

Section 4-23-10. District created; boundaries.

There is established the Murrell's Inlet-Garden City Fire District in Georgetown and Horry Counties. Effective January 1, 2016, the district consists of that area shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document F-43-51-16, and as shown on certified copies of the official map which must be kept on file at the fire district.

HISTORY: 1962 Code Section 14-700.101; 1966 (54) 2205; 2016 Act No. 141 (S.1002), Section 1, eff March 14, 2016.

Editor's Note

2016 Act No. 141, Section 3, provides as follows:

"SECTION 3. This act takes effect upon approval by the Governor. This act applies to all property tax years beginning after 2015, and the auditor of each respective county shall adjust the millage levy appropriately for each taxpayer within the district to reflect the provisions of this act."

Effect of Amendment

2016 Act No. 141, Section 1, rewrote the section.



Section 4-23-15. Repealed.

HISTORY: Former Section, titled Murrell's Inlet-Garden City Fire District expanded, had the following history: 2015 Act No. 78 (S.754), Section 1, eff June 8, 2015. Repealed by 2016 Act No. 141, Section 2, eff March 14, 2016.



Section 4-23-20. Board of Fire Control; appointment or election, terms and compensation of members; reports; chairman.

After the creation of the Murrell's Inlet-Garden City Fire District, there is established a Board of Fire Control for the District to be composed of three members from Georgetown County who must be appointed by the Governor upon the recommendation of a majority of the Georgetown County legislative delegation notwithstanding the provisions of Act 515 of 1996 and three members from Horry County who must be appointed by the Governor upon the recommendation of a majority of the members of the Horry County legislative delegation. The members of the board shall serve without pay and shall file annually a report with the governing bodies of Georgetown and Horry Counties not later than the first of November of each year, showing all activities and disbursements made by the board during the year. The board shall elect a chairman from its membership and such other officers as it considers necessary. The chairman shall not vote except in case of a tie.

If at least twenty percent of the qualified electors residing in the District petition the commissioners of election by the first of September of any general election year, the commissioners shall call an election to be held at the following general election for the purpose of electing a member to the board to succeed the member whose term expires during the year, for a four-year term. Thereafter, members must be elected in each succeeding general election for terms of four years.

HISTORY: 1962 Code Section 14-700.102; 1966 (54) 2205; 2013 Act No. 86, Section 1, eff June 13, 2013.

Editor's Note

2013 Act No. 86, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and first applies to members from Georgetown County on the Board of Fire Control of the Murrell's Inlet-Garden City Fire District whose terms expire on or after that date."

Effect of Amendment

The 2013 amendment rewrote the section.



Section 4-23-30. Duties and responsibilities of Board of Fire Control.

The Board shall have the following duties and responsibilities:

(a) To buy such fire-fighting equipment as the Board deems necessary for the purpose of controlling fires within the money allocated or made available to the Board for such purposes.

(b) To select the sites or places within the area where the fire-fighting equipment shall be kept.

(c) To provide and select the drivers and other volunteer firemen to man such equipment who shall serve without compensation.

(d) To provide for the hiring and paying of such permanent, full-time firemen as shall be necessary to qualify this Fire District for the most advantageous fire protection classification as established by the rating authorities.

(e) To procure and supervise the training of the volunteer firemen selected to insure that the equipment shall be utilized for the best interest of the area.

(f) To be responsible for the upkeep, maintenance and repairs of the trucks and other fire-fighting equipment and to that end shall, as often as is deemed necessary, inspect such equipment.

(g) To promulgate such rules and regulations as it may deem proper and necessary to insure that the equipment is being used to the best advantage of the area.

(h) To construct, if necessary, buildings to house the equipment authorized herein.

(i) To borrow not exceeding twenty-five thousand dollars on such terms and for such a period as to the Fire Control Board may seem most beneficial for the Fire District, in anticipation of taxes. The indebtedness shall be evidenced by a note or notes issued by the members of the Board and the county treasurers of Georgetown and Horry Counties. The full faith, credit and taxing power of the Murrell's Inlet-Garden City Fire District is hereby irrevocably pledged for the payment of the indebtedness; provided, that in no event shall the credit of Georgetown or Horry Counties be obligated for any indebtedness of the District.

HISTORY: 1962 Code Section 14-700.103; 1966 (54) 2205.



Section 4-23-40. Tax shall be levied and collected; moneys credited to Fire District.

The auditors and treasurers of Georgetown and Horry Counties are hereby directed to levy and collect a tax of not more than five mills, to be determined by the Board of Fire Control, upon all the taxable property of the District for the purpose of defraying the expenses incurred by the Board. All moneys collected from this levy shall be credited to the Fire District.

HISTORY: 1962 Code Section 14-700.104; 1966 (54) 2205.



Section 4-23-50. Supervision of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its use and operation and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1962 Code Section 14-700.105; 1966 (54) 2205.



Section 4-23-60. Control of traffic at fires; enforcement of laws.

All members of the truck company of the District may direct and control traffic at the scene of any fire in the area and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in like manner as provided for the enforcement of such laws by peace officers.

HISTORY: 1962 Code Section 14-700.106; 1966 (54) 2205.



Section 4-23-70. Interference with firemen or apparatus is unlawful; violations.

It is unlawful to interfere with a member of a fire department in the discharge of his duties in the District or to interfere with any fire apparatus used by the fire department in the District, and any person so offending shall be subject to a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 14-700.107; 1966 (54) 2205.



Section 4-23-210. District created; boundaries shall be shown on recorded plat.

There is hereby established the Pelham-Batesville Fire District in Spartanburg and Greenville Counties encompassed within the lines as shown on a plat to be recorded in the R.M.C. Offices of Spartanburg and Greenville Counties.

HISTORY: 1962 Code Section 14-700.151; 1971 (57) 1044.



Section 4-23-220. Board of Fire Control; appointment or election, terms and compensation of members; annual report.

After the creation of the Fire District, there shall be established a Board of Fire Control for the District composed of five members appointed by the Governor upon the recommendation of a majority of the Spartanburg and Greenville County legislative delegations. Terms of office shall be for four years and until successors are appointed and qualify. Provided, however, that of those first appointed two shall serve a term of two years, one shall serve a term of three years and two shall serve a term of four years, the respective terms of office being designated by the Governor in his appointments. The members of the Board shall serve without pay and shall file annually a report with the Spartanburg County Board of Control and the Greenville County Council, not later than the first of November of each year, showing all activities and disbursements made by the Board during the year.

If at least twenty percent of the qualified electors residing in the district petition the commissioners of election by the first of September of any general election year, the commissioners shall call an election to be held at the following general election for the purpose of electing a member to the Board to succeed the members whose terms will expire during such year, for a four-year term. Thereafter, members shall be elected in each succeeding general election for terms of four years.

HISTORY: 1962 Code Section 14-700.152; 1971 (57) 1044.



Section 4-23-230. Duties and responsibilities of Board of Fire Control.

The board has the following duties and responsibilities:

(a) to buy such firefighting equipment as the board considers necessary for the purpose of controlling fires within the money allocated or made available to the board for these purposes;

(b) to select the sites or places within the area where the firefighting equipment must be kept;

(c) to provide and select the drivers and other volunteer firemen to man this equipment who shall serve without compensation;

(d) to procure and supervise the training of the volunteer firemen selected to ensure that the equipment must be utilized for the best interest of the area;

(e) to be responsible for the upkeep, maintenance, and repairs of the trucks and other firefighting equipment and shall inspect this equipment as often as is considered necessary;

(f) to promulgate regulations as it considers necessary to ensure that the equipment is being used to the best advantage of the area;

(g) to construct, if necessary, buildings to house the equipment authorized in this section;

(h) to borrow not exceeding twenty thousand dollars on such terms and for such a period as to the Fire Control Board may seem most beneficial for the fire district in anticipation of taxes. The indebtedness must be evidenced by a note issued by the members of the board and the treasurer of each county. The full faith, credit, and taxing power of the fire district is irrevocably pledged for the payment of the indebtedness;

(i) to contract for construction, engineering, and other services, for purchase of water, and for maintenance of water pipes, hydrants, valves, and equipment necessary to provide water for protection against and control of fire;

(j) to appoint and hire officers, agents, employees, and servants, prescribe their duties, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties;

(k) to acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in the property, and to acquire by purchase or by exercise of the power of eminent domain.

HISTORY: 1962 Code Section 14-700.153; 1971 (57) 1044; 2000 Act No. 255, Section 1, eff May 1, 2000.

Effect of Amendment

The 2000 amendment added Items (i), (j) and (k) and made other nonsubstantive changes.



Section 4-23-240. Tax shall be levied and collected; moneys credited to Fire District.

The auditors and treasurers of Spartanburg and Greenville Counties are hereby directed to levy and collect a tax, to be determined by the Board of Fire Control, upon all taxable property of the District for the purpose of defraying the expenses incurred by the Board, which shall reflect any difference in assessment procedures between the two counties. All moneys collected from this levy shall be credited to the Fire District.

HISTORY: 1962 Code Section 14-700.154; 1971 (57) 1044.



Section 4-23-250. Supervision of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its use and operation, and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1962 Code Section 14-700.155; 1971 (57) 1044.



Section 4-23-260. Control of traffic at fires; enforcement of laws.

All members of the truck company of the District may direct and control traffic at the scene of any fire in the area of the District and to enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in a like manner as provided for the enforcement of such laws by peace officers.

HISTORY: 1962 Code Section 14-700.156; 1971 (57) 1044.



Section 4-23-270. Interference with firemen or apparatus is unlawful; violations.

It is unlawful to interfere with a member of a fire department in the discharge of his duties in the District or to interfere with any fire apparatus used by the fire department in the District, and any person so offending shall be subject to a fine of not exceeding one hundred dollars or imprisonment for not exceeding thirty days.

HISTORY: 1962 Code Section 14-700.157; 1971 (57) 1044.



Section 4-23-280. Bonding; capital improvements.

(A) The Pelham-Batesville Fire District (district) was established by the South Carolina General Assembly pursuant to the provisions of Act 554 of 1971, as amended (act). The implementation of the act was contingent upon the results of a referendum to create the district. Thereafter, a referendum was held on September 14, 1971, which resulted favorably to the creation of the district. The district serves portions of Greenville County and Spartanburg County for the purpose of providing fire protection services. Since its creation, the area of the district has grown both industrially and commercially and now includes numerous manufacturing facilities as well as corporate headquarters of national and international companies along and beyond the corridor of I-85 between the cities of Greenville and Spartanburg.

In order to adequately serve the residents, commercial establishments and industrial facilities, the board of fire control, the governing body of the district (fire board) has determined that certain capital improvements must be undertaken as provided in subsection (B) (improvements). Due to the fact that the district is not a governmental entity with its boundaries located in only one county but is a fully integrated political unit located both in Greenville and Spartanburg counties, neither the County Council of Greenville County nor the County Council of Spartanburg has the individual authority to authorize the fire board to issue general obligation bonds. Thus, because of its regional nature, the fire board has determined to ask the General Assembly to authorize the issuance of general obligation bonds of the district in a specific amount for specific purposes.

(B) The district is hereby authorized to issue general obligation bonds (bonds) in the principal amount of $6,500,000 in a single series or multiple series, in accordance with the remaining subsections of this section. The proceeds shall be used to defray the costs of the improvements to include, as follows:

(1) the development, construction, and outfitting of an approximately 26,000 square foot headquarters and fire station building of the district, to include public access areas for meeting facilities, training, and community events; office and administrative areas; crew quarters; apparatus bays and apparatus and facility support areas; and furniture, fixtures, and equipment, the plan of which shall provide sufficient space, facilities, and equipment to satisfy the current and projected future needs of the district as necessary to ensure the district is capable of meeting the standards of modern fire and rescue facilities; and

(2) the costs of issuance of the bonds.

(C) A public hearing or hearings shall be held upon the question of the issuance of the bonds of the district by the governing bodies of both Spartanburg and Greenville counties at such time and place as they may prescribe. In the event public hearings are held under the provisions of Article 5, Chapter 11, Title 6 of the 1976 Code, as amended, such hearings shall meet the requirements to hold the public hearings provided for herein.

(D) A notice of each public hearing shall be published once a week for three successive weeks in a newspaper or newspapers, as necessary, of general circulation in Greenville County and in Spartanburg County. Such notice shall state:

(1) the time and date of each such public hearing, which shall be not less than sixteen days following the first publication of the notice;

(2) the place of each such public hearing;

(3) the proposed principal amount of bonds to be issued by the district;

(4) a statement setting forth the purpose for which the proceeds of such bonds are to be expended; and

(5) a brief summary of the reasons for the issuance of such bonds and the method by which the principal and interest of such bonds are to be paid.

(E) Such public hearing or hearings shall be conducted publicly and both proponents and opponents of the issuance of the bonds shall be given full opportunity to be heard.

(F) Following the holding of the public hearing or hearings by the governing bodies of Greenville County and Spartanburg County, the fire board shall hold a public hearing in order to discuss the use of the proceeds of the bonds, the estimated annual principal and interest requirements for the proposed bonds and the method by which the bonds will be paid. A notice of such public hearing shall be published once not less than sixteen days prior to the public hearing in a newspaper of general circulation in Greenville County and in a newspaper of general circulation in Spartanburg County and except for requiring only one notice to be published, shall state the same particulars as required by the notice published pursuant to subsection (D). Subsequent to this public hearing, the fire board, by public vote, shall determine whether the bonds are to be issued. If the bonds are to be issued, the fire board shall determine by resolution the manner in which the bonds shall be issued, all in accordance with the remaining subsections of this section.

(G) All bonds issued pursuant to this section shall mature in such annual series or installments as the fire board shall prescribe, except that the first maturing bonds shall mature not later than five years from the date of their original issuance. No bond shall mature later than forty years from the date of its original issuance.

The bonds shall be dated as of the date of delivery and shall bear interest from their dated date. The resolution of the fire board approving the bonds (resolution) shall state: (1) whether the bonds will be issued in fully registered form registered in the name of the purchaser thereof or under a book-entry only system in accordance with the provisions of subsection (R); (2) the denomination of the bonds, and the interest payment dates of the bonds; (3) whether to award the bonds on a net interest cost or true interest cost basis; (4) whether, and in what manner, the bonds may be subject to optional and/or mandatory sinking fund redemption; and (5) such other matters regarding the bonds as are necessary, desirable, or appropriate to effect the issuance thereof.

(H) Subsequent to the adoption of the resolution, a notice of such adoption shall be published in a newspaper or newspapers, as necessary, of general circulation in Greenville County and in Spartanburg County. The resolution and the validity of the bonds authorized thereby shall not be open to question except by a suit or other proceeding instituted within twenty (20) days from the date of the publication.

(I) Subject to the last sentence of this subsection, as long as any of the bonds remain outstanding, there shall be a registrar and paying agent, each of which shall be a financial institution maintaining corporate trust offices where: (1) the bonds may be presented for registration of transfers and exchanges, (2) notices and demands to or upon the district in respect of the bonds may be served, and (3) the bonds may be presented for payment, exchange, and transfer. Initially, such financial institution designated by the fire board shall act as both registrar and paying agent. In the event the bonds are issued in physical form payable to the successful bidder at the sale of the bonds, the Treasurer of Greenville County shall serve as registrar and paying agent for the bonds.

(J) Any bonds issued pursuant to this section may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the fire board, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of redemption and the notice thereof that must be given.

(K) The bonds shall be payable in any coin or currency of the United States of America which at the time of payment is legal tender for the payment of public and private debts.

(L) The bonds issued pursuant to this section shall bear interest at a rate or rates determined by the fire board.

(M)(1) The bonds shall be executed in the name and on behalf of the district by the manual or facsimile signature of the chairman of the fire board, with its official seal impressed, imprinted, or otherwise reproduced thereon, and attested by the manual or facsimile signature of the secretary of the fire board. The bonds may bear the signature of any person who shall have been such an officer authorized to sign the bond at the time such bond was so executed, and shall bind the district notwithstanding the fact that his or her authorization may have ceased prior to the authentication and delivery of the bond.

(2) Each bond shall not be valid or obligatory for any purpose nor shall it be entitled to any right or benefit hereunder unless there shall be endorsed on the bond a certificate of authentication in the form set forth in the resolution, duly executed by the manual signature of the registrar, and such certificate of authentication upon any bond executed on behalf of the district shall be conclusive evidence that the bond so authenticated has been duly issued hereunder and that the holder thereof is entitled to the benefit of the terms and provisions of the resolution authorizing the issuance of the bonds.

(N) The bonds shall be sold at public sale, after advertisement of a notice of sale, which may be in summary form, in The State Newspaper or in a financial publication published in the City of New York. The advertisement must appear not less than seven days prior to the date set for the sale. The advertisement may set as a sale date a fixed date not less than seven days following publication, or the advertisement may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the notice of sale published in accordance with this subsection, the date selected for the receipt of bids must be disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of the bids. If a fixed date of sale is set forth in the notice of sale, it may be modified by notice disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this section on a date that is more than sixty days after the date of the most recent publication of the notice of sale. Bids for the purchase of bonds may be received in such form as determined by the fire board.

(O) For the payment of the principal and interest of all bonds issued pursuant to this section, as they respectively mature, and for the creation of such sinking fund as may be necessary therefor, the full faith, credit, and taxing power of the district shall be irrevocably pledged, and there shall be levied annually by the auditors of Greenville County and Spartanburg County and collected by the treasurers of Greenville County and Spartanburg County, in the same manner as county taxes are levied and collected, a tax without limit on all taxable property in the district sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor. The taxes levied and collected for the bonds shall be subject to a statutory lien in favor of the purchaser of the bonds. Each bond shall contain a statement on the face thereof specifying the sources from which payment is to be made and shall state that the full faith, credit, and taxing power of the district are pledged therefor.

(P) The auditors of Greenville County and Spartanburg County and the treasurers of Greenville County and Spartanburg County shall each be notified of the issuance of the bonds or each series of bonds, as the case may be, and directed to levy and collect, upon all taxable property in the district an annual tax sufficient to meet the payment of the principal installment and interest on said bonds, as the same respectively mature, and to create such sinking fund as may be necessary therefor.

(Q) The bond payments shall be exempt from all State, county, municipal, school district, and all other taxes or assessments of the State, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, except inheritance, estate, transfer, or certain franchise taxes.

(R)(1) Notwithstanding anything to the contrary herein, the fire board may determine that the bonds will be issued in physical form to the purchaser or issued under the book-entry only system in fully registered form, registered in the name of a securities depository nominee (the securities depository nominee), which will act as initial securities depository (a securities depository) for the bonds. Notwithstanding anything to the contrary herein, so long as the bonds are being held under a book-entry system of a securities depository, transfers of beneficial ownership of the bonds will be effected pursuant to rules and procedures established by such securities depository.

(2) As long as a book-entry system is in effect for the bonds, the securities depository nominee will be recognized as the holder of the bonds for the purposes of: (i) paying the principal, interest, and premium, if any, on such bonds, (ii) selecting the portions of such bonds to be redeemed, if bonds are to be redeemed in part, (iii) giving any notice permitted or required to be given to bondholders under the resolution, (iv) registering the transfer of bonds, and (v) requesting any consent or other action to be taken by the holders of such bonds, and for all other purposes whatsoever, and the district shall not be affected by any notice to the contrary.

(3) The district shall not have any responsibility or obligation to any participant, any beneficial owner or any other person claiming a beneficial ownership in any bonds which are registered to a securities depository nominee under or through the securities depository with respect to any action taken by the securities depository as holder of such bonds.

(4) The paying agent shall pay all principal, interest, and premium, if any, on bonds issued under a book-entry system, only to the securities depository or the securities depository nominee, as the case may be, for such bonds, and all such payments shall be valid and effectual to fully satisfy and discharge the obligations with respect to the principal of and premium, if any, and interest on such bonds.

(5) In the event that the district determines that it is in the best interest of the district to discontinue the book-entry system of transfer for the bonds, or that the interests of the beneficial owners of the bonds may be adversely affected if the book-entry system is continued, then the district shall notify the securities depository of such determination. In such event, the district shall appoint the Treasurer of Greenville County as registrar and paying agent, which shall authenticate, register and deliver physical certificates for the bonds in exchange for the bonds registered in the name of the securities depository nominee.

(6) In the event that the securities depository for the bonds discontinues providing its services, the district shall either engage the services of another securities depository or arrange with the registrar and paying agent for the delivery of physical certificates in the manner described in subsection (5).

(7) In connection with any notice or other communication to be provided to the holders of bonds by the district or by the registrar and paying agent with respect to any consent or other action to be taken by the holders of bonds, the district or the registrar and paying agent, as the case may be, shall establish a record date for such consent or other action and give the securities depository nominee notice of such record date not less than fifteen days in advance of such record date to the extent possible.

(S) The proceeds derived from the sale of any bonds issued pursuant to this section shall be paid to the Treasurer of Greenville County, to be deposited in a bond account fund for the district, and shall be expended and made use of by the fire board as follows:

(1) Any accrued interest shall be applied to the payment of the first installment of interest to become due on such bonds.

(2) Any premium shall be applied to the payment of the first installments of principal of, and/or interest on the bonds or paid into the bond account fund described above.

(3) The remaining proceeds shall be used to pay the cost of acquiring and constructing the improvements specified in subsection (A) and to pay the costs of issuance of the bonds, and, if the fire board shall so prescribe, to fund the interest to become due on the bonds issued under this section during but not exceeding the first three years following the date of the bonds.

(4) If any balance remains, it shall be held by the Treasurer of Greenville County in a special fund or otherwise transferred to the paying agent and used to effect the retirement of the bonds authorized hereby.

(T) The district may utilize the provisions of Article 5, Chapter 15, Title 11 of the 1976 Code, as amended, to effect the refunding or, pursuant to Section 11-21-20 of the 1976 Code, as amended, the advance refunding of the bonds issued pursuant hereto.

(U) Any prior act, or provision contained within a prior act, of the General Assembly related to bonding by the district that is in conflict with this section, or any provision contained within this section, shall be superseded by the provisions contained herein.

HISTORY: 2017 Act No. 20 (S.530), Sections 1 to 21, eff May 9, 2017.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner. To accommodate the codification, nonsubstantive changes were made.



Section 4-23-410. District created; boundaries.

There is created and established in Greenville and Spartanburg Counties the Gowensville Fire District. The district shall consist of areas of Greenville and Spartanburg Counties and more specifically described as follows:

The district is defined as an area encompassing approximately fifty square miles. The boundary lines of the district are defined as follows: Beginning at a point where South Carolina Highway 14 intersects with the Spartanburg-Greenville County line; thence running in a northeasterly direction following the center of County Road 845 to a point being the center of the intersection of County Roads 845 and 184; thence in a southerly direction along the center of Road 184 to its intersection with U.S. Highway 11; thence following the center of Highway 11 in a northerly direction to Road S-42-833 also known as Caldwell Road; thence following the center of S-42-833 in a southerly direction, crossing Macedonia Church Road, to Rocky Creek Road; thence along the center of Rocky Creek Road to its intersection with S-42-210; thence southwesterly along the center of S-42-210 to its intersection with S-42-876; thence southerly along the center of S-42-876 to its intersection of County Road 52 also known as New Cut Road; thence northeasterly along the center of New Cut Road to a point approximately 1,000 feet west of Road 357 and joining the Holly Springs Fire District northern boundary; thence precisely parallel with the Holly Springs Fire District westerly to the Spartanburg-Greenville county line; thence joining line no. 316 of Greenville County map 620.1 and following the Middle Tyger River northerly to the intersection of lines 315-316 of said map; thence westerly along said line (Reference map 629.1) to its intersection with Barnette and Jug Factory Roads (Jug Factory also known as Wingo Road); thence westerly along the center of Barnette Road to its intersection with Babb Road; thence along the center of Babb Road to Highway 14; thence crossing Highway 14 to Pink Dill Mill Road; thence along the center of Pink Dill Mill Road to its intersection with Liberty Church Road (Reference Maps 629.1 and 629.2); thence westerly along Pink Dill Mill Road to a creek being the westerly boundaries of lot nos. 21.1, 21.4 (Reference map 636.4); thence following then the southwesterly and northwesterly boundaries of lot nos. 21.4, 24, 25, and 28 to a point where lot no. 28 corners with lot no. 1 just below Beaverdam Creek; thence northerly along westerly boundary of lot no. 1; thence following a northerly course along the western boundary of block map 636.1 to its conclusion at the Middle Tyger River; thence easterly to the common corner of block maps 636.1, 637.3, and 627.1; thence northerly along the common boundary of 637.3 and 627.1 to the common corner of 673.3, 627.1, and 637.1; thence northerly along the common boundary of 627.1 and 637.1 to Highway 11; thence following the northern boundary of lot no. 4 of map 637.1 in a westerly course to the corner of lot nos. 1, 2, and 4 of said map; thence to the southwesterly most corner of lot no. 1; thence northerly to the center of S. C. Highway 116; thence following the center of S. C. Highway 116 to a point being at the center of the Pacolet River also being a property line (Reference 626.1); thence northerly along said straight line of lot nos. PT6, 6.2, PT6 to the common corner of lots 8.3 and 8, being at the intersection of S. C. Highway 116 and S. C. Highway 180; thence easterly from said corner 413'; thence northerly along the southeastern line of lot 8 to the common corner of lot nos. 8 and 1; thence easterly to the common corner of lot nos. 7.3 and 7.4; thence northerly along the common boundary of map 626.1 and 623.2 to its intersection with the boundary line of map 623.1 at lot no. 1; thence easterly along this boundary line 1668 feet; thence northerly in a straight line to the center of Blue Mill Road; thence following this road to its intersection with Highway 340 also known as Blue Mill Road (Reference map 723.2); thence along the center of this road to its intersection with Highway 14 at the Spartanburg-Greenville County line, be all measurements a little more or less.

HISTORY: 1982 Act No. 346, Section 1; 1983 Act No. 35.



Section 4-23-420. Gowensville Fire District Commission; commissioners.

The district shall be governed by a commission to be known as the Gowensville Fire District Commission. The commission shall consist of five resident electors of the district who shall be elected by the qualified electors of the district. The election shall be conducted by the Greenville and Spartanburg County Election Commissions upon a date set by the commissions. The commissions shall give notice by publication sixty days prior to the election and a second notice two weeks after the first notice, in one or more newspapers with general circulation in the district. The election commissions in both counties shall certify the five candidates receiving the highest vote as the elected commissioners of the district. Beginning with the election in 1982, the terms of the three commissioners who receive the highest number of votes shall expire December 31, 1985, and an election shall be held on the Tuesday following the first Monday in November 1985 to elect their successors. The terms of the remaining two commissioners shall expire December 31, 1983, and an election shall be held on the Tuesday following the first Monday in November 1983 to elect their successors. Beginning with the election in 1983, all terms shall be for four years and such terms shall commence on the first day of January in the year following the election. The election shall be held on the Tuesday following the first Monday of each of the odd years. Any vacancy occurring by reason of death, resignation, or otherwise, shall be filled by the Governor, upon recommendation by the members of the House of Representatives in Greenville County from Districts 17, 18, and in Spartanburg County, from District 38 for the remainder of the unexpired term. Upon any commissioner moving out of the area of the district, his position shall become vacant. During the period between the initial election of commissioners, and December 31, 1982, the Gowensville Fire District shall continue as provided by Greenville County Council Ordinance No. 644, adopted September 19, 1978.

Any resident qualified elector of the district may be a candidate for the position of commissioner by filing with the election commission of the county in which he resides at least thirty days prior to the election.

HISTORY: 1982 Act No. 346, Section 2; 1982 Act No. 408, Section 1.



Section 4-23-430. Powers and duties of commission.

There is committed to the district the functions of constructing, operating, maintaining, improving and extending a fire protection and fire control district. To that end the commission shall be empowered as follows:

1. Have perpetual succession.

2. Sue and be sued.

3. Adopt, use and alter a corporate seal.

4. Make bylaws for the management and regulations of its affairs.

5. Acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein, and to acquire easements or other property rights necessary for the operation of its stated functions.

6. Build, construct, operate, and maintain water lines and water mains throughout the district and all apparatus necessary for the proper functioning of same in the control and prevention of fires.

7. Purchase or otherwise acquire a supply of water sufficient to furnish proper fire protection and fire control to residents of the district.

8. Enter into contracts for the purchase of water and for maintenance of water pipes, hydrants, valves, and all equipment necessary to provide water for protection against and control of fire.

9. Appoint officers, agents, employees and servants, prescribe the duties of such, fix their compensation, and determine if and to what extent they shall be bonded for the faithful performance of their duties.

10. Make contracts for construction, engineering and other services with or without competitive bidding.

11. To purchase such fire fighting equipment as the commission deems necessary for controlling fires and furnishing fire protection in the district.

12. To select the sites or places within the area where the fire fighting equipment shall be kept.

13. To provide personnel, voluntary or otherwise, necessary to man such equipment.

14. To provide and supervise the training of any volunteers used in manning such equipment with the end that the equipment shall be fully utilized for the protection and control of fire within the district.

15. To be responsible for the upkeep, maintenance and repairs of the trucks and other fire fighting equipment and to make regular inspection of all equipment and operations.

16. To promulgate such regulations as it may deem necessary and proper to insure that the equipment shall be utilized for the best advantage of the area.

17. To construct, if necessary, buildings to house the equipment provided for herein.

18. [Blank]

19. [Blank]

20. Do all other acts necessary or convenient to carry out any function or power granted to the district.

21. The commission is vested with the power to raise funds for discharging the duties vested in it by levying a tax therefor. The commission shall notify the auditors and treasurers of Greenville and Spartanburg Counties of any desired tax, which tax shall be uniform throughout the district, and they shall assess and collect the tax as requested and the treasurers shall hold the funds and disburse them as directed by the commission. All such taxes shall constitute a lien upon the property against which the same are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this article.

HISTORY: 1982 Act No. 346, Section 3; 1982 Act No. 408, Sections 2, 3, 4.



Section 4-23-450. Rates charged for services by revenue producing facility.

The rates charged for services furnished by any revenue-producing facility of the district, as constructed, improved, enlarged or extended, shall not be subject to supervision or regulation of any state bureau, board, commission or other like instrumentality or agency thereof.

HISTORY: 1982 Act No. 346, Section 5.



Section 4-23-460. Exemption of property and income of district from taxation.

The property of and income of the district shall be exempt from all taxes levied by the State, county, or any municipality, division, subdivision or agency thereof direct or indirect.

HISTORY: 1982 Act No. 346, Section 6.



Section 4-23-470. Indebtedness of district; contract provisions between district and holder of obligations.

So long as the district shall be indebted to any person on any bonds, notes or other obligations issued pursuant to the authority of this article, the provisions of this article and the powers granted to the district and the Commission shall not be in any way diminished or restricted, and this provision of this article shall be deemed a part of the contract between the district and the holders of such obligations.

HISTORY: 1982 Act No. 346, Section 7.



Section 4-23-480. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its usage and operation, and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1982 Act No. 346, Section 8.



Section 4-23-490. Traffic control at fire scene.

All members of the truck company or fire districts, employees or volunteers may direct and control traffic at the scene of any fire in the area of the county and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of such laws by law enforcement officers.

HISTORY: 1982 Act No. 346, Section 9.



Section 4-23-500. Interference with firemen; damage to property of fire district; penalties.

It shall be unlawful for any person to wilfully destroy or damage any facility of the district, or equipment used in the operation of such facility, to interfere with a member of a fire department in the discharge of his duties in the district or to interfere with any fire apparatus used by the fire department in the district. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not exceeding one hundred dollars or be imprisoned not exceeding thirty days.

HISTORY: 1982 Act No. 346, Section 10.



Section 4-23-810. District created; boundaries.

There is created in Florence and Williamsburg Counties the South Lynches Fire District (district). It consists of areas of Florence and Williamsburg Counties encompassing approximately two hundred eleven square miles described as follows, with the exception of the municipalities of Lake City and Scranton as they presently exist or may exist in the future and that portion of Subdistrict No. 3 of the Florence County Fire District as established by Act 1817 of 1972 not hereinafter included in the following description:

Beginning at a point in the center of the Turbeville Highway (U. S. 378) at the intersection of the Florence, Williamsburg, and Clarendon County lines; thence running due north for 1000 feet; thence turning in an easterly direction and running parallel with and 1000 feet north of the Florence-Williamsburg County line (being the center of the Turbeville Highway) to a point 1000 feet west of Osborne Road; thence turning in a northeasterly direction and running parallel with and 1000 feet northwest of the Florence-Williamsburg County line (being the center of Osborne Road) and proceeding across South Green Road(S-21-485) along said Osborne Road for 1000 feet; thence turning in a northwesterly direction and running parallel with and 1000 feet northeast of South Green Road (S-21-485) to the center of the Olanta Highway (S. C. 341); thence turning in a northerly direction and running straight to the intersection of Bethel Road (S. C. 403) and Hancock Road (S-21-514); thence turning in a northeasterly direction and running straight to a point in the center of Salem Road (S. C. 541) lying 1000 feet west of the intersection of said road with Pole Cat Road; thence turning in a northerly direction and running parallel with and 1000 feet west of Pole Cat Road to the center of Old No. 4 Highway (S-21-147); thence turning in a due north direction and running straight to the center of Lynches River; thence turning in an easterly direction and running along the center of said Lynches River the same being the northern boundary of Florence County School District No. 3 to a point at which said boundary leaves Lynches River; thence turning in a southerly direction, joining the western boundary of the Johnsonville Rural Fire District, and running parallel to said boundary to its intersection with the main run of Lynches Lake Swamp; thence turning in a westerly direction and continuing to run parallel to the Johnsonville Rural Fire District boundary to its intersection with South Old Georgetown Road (S-21-58); thence turning in a southerly direction, joining the Florence-Williamsburg County line, and running parallel to said line (also being the center of the Old Georgetown Road), to a point at which said county line turns from said road; thence turning in an easterly direction and continuing to run parallel to the Florence-Williamsburg County line for two and two-tenths (2.2) miles; thence turning and running due south to the center of the Old Georgetown Road (S-45-39); thence turning in a westerly direction and running straight to the intersection of the Cades-Indiantown Road (S. C. 512) and Roper Road (S-45-504); thence turning in a southwesterly direction and running straight to a point in the center of an unnamed dirt road lying 1000 feet south of the eastern terminus of Road S-45-572; thence proceeding in a southwesterly direction parallel with and 1000 feet south of Road S-45-572 to the center of Cooper Road (S-45-116); thence proceeding in a southwesterly direction parallel with and 1000 feet south of an unnamed dirt road, thence forms an extension of Road S-45-572 at its western terminus, to the center of Road S-45-591; thence turning in a westerly direction and running parallel with and 1000 feet south of Road S-45-591 to the center of Thomas Road (S-45-159); thence proceeding in a westerly direction straight to the intersection of the Ridge-King Township boundary and the center of the Seaboard System Railroad right-of-way; thence proceeding in a westerly direction parallel to the Ridge-King Township boundary to the center of U. S. Highway 52; thence proceeding in a westerly direction straight to the intersection of Sandy Bay Road (S-45-44) and Ditchbank Road (S-45-490); thence turning in a northerly direction and running straight to a point in the center of Road S-45-454 lying 1000 feet west of the intersection of said road and Coleman Road (S-45-490); thence turning in a westerly direction and running straight to the intersection of Road S-45-28 and the Williamsburg-Clarendon County line; thence turning in a northeasterly direction and running parallel to said county line to the intersection with the Florence County line in the center of the Turbeville Highway (U. S. 378), this being the point of beginning.

HISTORY: 1983 Act No. 149 Section 1.



Section 4-23-820. South Lynches Fire District Commission; members.

(A) The district must be governed by a commission to be known as the South Lynches Fire District Commission (commission). The commission shall consist of five resident electors of the district who shall be elected by the qualified electors of the district.

(B) The initial five commissioners shall be appointed by the Senators and members of the House of Representatives who represent any portion of the district. They shall be appointed upon a date not later than ninety days after the effective date of this article, their terms expire December 31, 1984. Thereafter, all commissioners shall be elected as provided by this article.

(C) The election shall be conducted by the Florence and Williamsburg County Election Commissions at the time of the general election. The commissions shall give notice by publication sixty days prior to the election and a second notice two weeks after the first notice, in one or more newspapers with general circulation in the district. The election commissions in both counties shall certify the candidates receiving the highest number of votes as the election commissioners of the district as provided by this section. In order to stagger the terms, beginning with the election in 1984, the terms of the three commissioners who receive the highest number of votes shall begin January 1, 1984, and expire December 31, 1988, and the two commissioners receiving the lowest number of votes shall receive two-year terms to begin January 1, 1984, and expire December 31, 1986. At the expiration of these terms, all commissioners shall be elected for terms of four years.

(D) Any vacancy occurring by reason of death, resignation, or otherwise must be filled by the Senators and members of the House of Representatives representing any portion of the district for the remainder of the unexpired term. Upon any commissioner moving out of the area of the district, his position shall become vacant.

(E) Any resident qualified elector of the district may be a candidate for the position of commissioner by filing with the election commission of the county in which he resides at least thirty days prior to the election.

HISTORY: 1983 Act No. 149 Section 2.



Section 4-23-830. Powers and duties of commission.

There is committed to the district the functions of constructing, operating, maintaining, improving, and extending a fire protection and fire control district. To that end the commission is empowered as follows:

1. Have perpetual succession.

2. Sue and be sued.

3. Adopt, use, and alter a corporate seal.

4. Make bylaws for the management and regulations of its affairs.

5. Acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein, and to acquire easements or other property rights necessary for the operation of its stated functions.

6. Enter into contracts for the purchase of water and for maintenance of water pipes, hydrants, valves, and all equipment necessary to provide water for protection against and control of fire.

7. Appoint officers, agents, employees and servants, prescribe the duties of such, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties.

8. Make contracts for construction, engineering, and other services.

9. To purchase such fire fighting equipment as the commission deems necessary for controlling fires and furnishing fire protection in the district.

10. To select the sites or places within the area where the fire fighting equipment must be kept.

11. To provide personnel, voluntary or otherwise, necessary to man such equipment.

12. To provide and supervise the training of any volunteers used in manning such equipment with the end that the equipment must be fully utilized for the protection and control of fire within the district.

13. To be responsible for the upkeep, maintenance, and repairs of the trucks and other fire fighting equipment and to make regular inspection of all equipment and operations.

14. To promulgate such regulations as it may deem necessary and proper to insure that the equipment is utilized for the best advantage of the area.

15. To construct, if necessary, buildings to house the equipment provided for herein.

16. To borrow in anticipation of taxes on such terms and for such a period as the governing body of Florence and Williamsburg Counties may deem most beneficial. The indebtedness must be evidenced by a note or notes issued by the members of the commission and the county treasurers of Florence and Williamsburg Counties. The full faith, credit, and taxing power of the commission is hereby irrevocably pledged for the payment of the indebtedness; provided, that in no event shall the credit of Florence and Williamsburg Counties be obligated for any indebtedness of the commission.

17. Do all other acts necessary or convenient to carry out any function or power granted to the district.

18. The commission is vested with the power to raise funds for discharging the duties vested in it by levying a tax therefor. The commission shall notify the auditors and treasurers of Florence and Williamsburg Counties of any desired tax not to exceed twenty mills, which tax shall be uniform throughout the district, and they shall assess and collect the tax as requested and the treasurers shall hold the funds and disburse them as directed by the commission. The commission is authorized a tax in excess of twenty mills upon a favorable vote of the registered electors of the district. All such taxes shall constitute a lien upon the property against which the same are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this article.

HISTORY: 1983 Act No. 149 Section 3.



Section 4-23-840. Exemption of property and income of district from taxation.

The property of and income of the district is exempt from all taxes levied by the State, county, or any municipality, division, subdivision, or agency thereof direct or indirect.

HISTORY: 1983 Act No. 149 Section 4.



Section 4-23-850. Indebtedness of district.

So long as the district is indebted to any person on any bonds, notes, or other obligations issued pursuant to the authority of this article, the provisions of this article and the powers granted to the district and the commission may not be in any way diminished or restricted, and this provision of this article is deemed a part of the contract between the district and the holders of such obligations.

The district must assume a portion of indebtedness from the Florence County Fire District to be determined by agreement of the Florence County Fire District, the South Lynches Fire District Commission, and the governing body of Florence County.

HISTORY: 1983 Act No. 149 Section 5.



Section 4-23-860. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its usage and operation, and it is his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1983 Act No. 149 Section 6.



Section 4-23-870. Emergency vehicles.

Vehicles of the fire departments and vehicles of individual members of the fire departments in this district are designated and are deemed emergency vehicles while traveling to fires.

HISTORY: 1983 Act No. 149 Section 7.



Section 4-23-880. Parking in vicinity of fire apparatus or emergency vehicle.

It is unlawful in the fire district to park within five hundred feet of a place where fire apparatus or an emergency vehicle is stopped in answer to an emergency and no person shall cause any highway, road, either public or private, in the area of fire apparatus or emergency vehicles to be blocked by his vehicle in such a manner that fire apparatus or emergency vehicles will be hindered from reaching the scene of the emergency. It is also unlawful to drive a vehicle over any unprotected hose of a fire department without the consent of the fire department official in command on any street, road, or private driveway when the hose is being used for fire fighting. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than ten dollars or more than one hundred dollars.

HISTORY: 1983 Act No. 149 Section 8; 1998 Act No. 392, Section 1, eff June 15, 1998.

Effect of Amendment

The 1998 amendment substantially rewrote the section to include emergency vehicles.



Section 4-23-890. Traffic control at fire scene.

All members of the truck company of fire districts, employees or volunteers may direct and control traffic at the scene of any fire in the area of the county and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose, and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of such laws by law enforcement officers.

HISTORY: 1983 Act No. 149, Section 9.



Section 4-23-900. Damage to property of fire district; penalty.

It is unlawful for any person to wilfully destroy or damage any facility of the district, or equipment used in the operation of such facility, to interfere with a member of a fire department in the discharge of his duties in the district or to interfere with any fire apparatus used by the fire department in the district. Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not less than thirty dollars nor more than one hundred dollars or be imprisoned not exceeding thirty days.

HISTORY: 1983 Act No. 149, Section 10.



Section 4-23-1000. Legislative findings.

The General Assembly finds that a certain portion of Darlington County primarily consisting of Interstate 95 from the Florence County line northward to Exit 169 in Darlington County is presently served by fire departments in Florence County because no fire department in Darlington County provides service to this area. This therefore presents concerns for the safety and well-being of citizens residing and traveling in this area in addition to placing additional burdens on fire personnel in Florence County which are called on to provide fire service in this area. The General Assembly has therefore determined to create a joint county fire district in the same manner other joint county fire districts have been established pursuant to this chapter, consisting of areas in two counties, to solve this problem, and to provide fire service to all areas of the district on the most economically feasible basis possible.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1005. West Florence Fire District.

There is created in Florence and Darlington counties the West Florence Fire District (district). It consists of areas of Florence and Darlington counties as follows:

(1) the unincorporated areas of the West Florence Rural Fire District as it existed on May 7, 2014, the introduction date of H.5225 of 2014 (Act 183 of 2014). The General Assembly declares that it intended the original Florence County portion of the West Florence Fire District created by this article to be the unincorporated area of the former West Florence Rural Fire District from which the new district drew its name and from which commissioners were properly elected in 2014 after this article took effect, as provided in Section 4-23-1010, and that it has therefore amended the description of the Florence County portion of the West Florence Fire District created by this article without changing the original boundaries of the district at its creation to remove any ambiguity as to the Florence County portion of this new district or to any citations thereto;

(2) the area of Darlington County reflected in the rights of way for Interstate 95 beginning at the boundary line of Florence County and Darlington County and extending northward into Darlington County for approximately three miles to Exit 169. Additionally, areas described by the following Tax Map Sheet numbers in Darlington County also are included in the area of the district:

(a) TMS 218-14-01-013;

(b) TMS 219-03-01-001; and

(c) TMS 219-03-01-002.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014; 2015 Act No. 89 (H.3670), Section 1, eff July 7, 2015.

Editor's Note

2015 Act No. 89, Section 6, provides as follows:

"SECTION 6. The provisions of this act shall expire five years from its effective date."

Effect of Amendment

2015 Act No. 89, Section 1, rewrote (1), clarifying the original boundaries.



Section 4-23-1006. New areas of district.

In addition to the area of the West Florence Fire District in Florence and Darlington counties as enumerated in Section 4-23-1005, there is added to the area of the district that area bounded by the following: beginning at the intersection of Hoffmeyer Road and the Florence-Darlington County line running in a westerly direction including all parcels on both sides of the road until the intersection of Hoffmeyer Road and Winburn Drive, turning down Winburn Drive running in a southerly direction until the intersection of Winburn Drive and the Florence-Darlington County line and being bounded on the east by the Florence-Darlington County line.

HISTORY: 2015 Act No. 89 (H.3670), Section 2, eff July 7, 2015.

Editor's Note

2015 Act No. 89, Section 6, provides as follows:

"SECTION 6. The provisions of this act shall expire five years from its effective date."



Section 4-23-1010. West Florence Fire District Commission.

(A) The district must be governed by a commission to be known as the West Florence Fire District Commission (commission). The commission shall consist of five resident electors of the district who shall be elected by the qualified electors of the district.

(B) The five commissioners shall be elected in a nonpartisan special election to be conducted on the first Tuesday following the first Monday in September 2014, and thereafter in nonpartisan elections to be conducted at the same time as the general election every two or four years thereafter beginning in 2016, in a manner required by this article and other applicable provisions of law.

(C) The election shall be conducted by the Florence and Darlington County Election Commissions. The commissions shall give notice by publication sixty days prior to the election and a second notice two weeks after the first notice, in one or more newspapers with general circulation in the district. Filing for election to the commission opens on July 1, 2014 at noon to run for a period of fifteen days until noon on July 15, 2014. The election commissions in both counties shall certify the candidates receiving the highest number of votes as the election commissioners of the district as provided by this section. In order to stagger the terms, the terms of the three commissioners who receive the highest number of votes in 2014, shall serve initial terms of four years each and the two commissioners receiving the next highest number of votes in 2014, shall serve initial terms of two years each. At the expiration of these initial terms which shall expire at the time the commissioners elected in either 2016 or 2018 qualify and take office, all commissioners shall be elected for terms of four years. The results of the elections shall be determined in accordance with the nonpartisan plurality method provided in Section 5-15-61.

(D) Any vacancy occurring by reason of death, resignation, or otherwise must be filled by the Senators and members of the House of Representatives representing any portion of the district for the remainder of the unexpired term or until the next scheduled election if the remainder of the unexpired term runs past this date. Commissioners shall take office on the Monday following their election. Upon any commissioner moving out of the area of the district, his position shall become vacant.

(E) Any resident qualified elector of the district may be a candidate for the position of commissioner by filing with the election commission of the county in which he resides at least thirty days prior to the election.

(F) After taking office in 2014, the commissioners shall meet within ten days of their election to organize, select officers and determine the tax millage levy for 2014. The commission shall elect from among its membership a chairman, vice chairman and such other officers as they consider necessary.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1015. District functions; power to raise funds; millage levy.

(A) There is committed to the district the functions of constructing, operating, maintaining, improving, and extending a fire protection and fire control district. To that end the commission is empowered as follows:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) make bylaws for the management and regulations of its affairs;

(5) acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein, and to acquire easements or other property rights necessary for the operation of its stated functions;

(6) enter into contracts for the purchase of water and for maintenance of water pipes, hydrants, valves, and all equipment necessary to provide water for protection against and control of fire;

(7) appoint officers, agents, employees, and servants, prescribe their duties, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties;

(8) make contracts for construction, engineering, and other services;

(9) purchase that firefighting equipment as the commission deems necessary for controlling fires and furnishing fire protection in the district;

(10) select the sites or places within the area where the firefighting equipment must be kept;

(11) provide personnel, voluntary or otherwise, necessary to man this equipment;

(12) provide and supervise the training of any volunteers used in manning this equipment with the end that the equipment must be fully utilized for the protection and control of fire within the district;

(13) be responsible for the upkeep, maintenance, and repairs of the trucks and other firefighting equipment and to make regular inspection of all equipment and operations;

(14) promulgate those regulations as it considers necessary and proper to ensure that the equipment is utilized for the best advantage of the area;

(15) construct, if necessary, buildings to house the equipment provided for herein;

(16) borrow in anticipation of taxes on those terms and for such a period as the governing body of Florence and Darlington counties considers most beneficial. The indebtedness must be evidenced by a note or notes issued by the members of the commission and the county treasurers of Florence and Darlington counties. The full faith, credit, and taxing power of the commission is hereby irrevocably pledged for the payment of the indebtedness; provided, that in no event shall the credit of Florence and Darlington counties be obligated for any indebtedness of the commission; and

(17) do all other acts necessary or convenient to carry out any function or power granted to the district.

(B) The commission is vested with the power to raise funds for discharging the duties vested in it by levying a tax for the benefit of the district. The commission shall notify the auditors and treasurers of Florence and Darlington counties of any desired tax not to exceed thirteen mills for the year 2014. Thereafter, the authorized millage levy for any year shall be at the discretion of the commission, subject to all applicable provisions of law. The millage levy shall be uniform throughout the district, and they shall assess and collect the tax as requested and the treasurers shall hold the funds and disburse them as directed by the commission. All such taxes shall constitute a lien upon the property against which the same are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this article.

(C) Notwithstanding the provisions of Section 6-1-320, the commission is authorized to impose a millage levy after 2014 it considers appropriate and necessary for the operation of the district above that permitted by Section 6-1-320 upon a favorable vote of the registered electors of the district in a referendum called for this purpose by the commission held pursuant to the provisions and requirements of Sections 6-11-271 and 6-11-273.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014; 2015 Act No. 89 (H.3670), Section 3, eff July 7, 2015.

Editor's Note

2015 Act No. 89, Section 6, provides as follows:

"SECTION 6. The provisions of this act shall expire five years from its effective date."

Effect of Amendment

2015 Act No. 89, Section 3, in (C), inserted "held pursuant to the provisions and requirements of Sections 6-11-271 and 6-11-273".



Section 4-23-1020. Exemption of property and income of district from taxation.

The property of and income of the district is exempt from all taxes levied by the State, county, or any municipality, division, subdivision, or agency thereof direct or indirect.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1025. Indebtedness of district; controlling provisions; transfer of property.

(A) So long as the district is indebted to any person on any bonds, notes, or other obligations issued pursuant to the authority of this article, the provisions of this article and the powers granted to the district and the commission may not be in any way diminished or restricted, and the provisions of this article are considered a part of the contract between the district and the holders of these obligations. However, the provisions of Section 5-3-310 supersede any provisions of this section to the contrary and upon annexation of any real property in the area of this district by a municipality, the provisions of Section 5-3-310 shall control.

(B) The real and personal property of the former West Florence Rural Fire District shall be transferred to the new West Florence Fire District created by this article. However, the district must assume any current indebtedness attributed to the West Florence Rural Fire District, if any, to be determined by agreement of the West Florence Fire District Commission, and the governing body of Florence County. The real property on Hoffmeyer Road in the county which the governing body of Florence County has acquired to construct a new fire station also must be transferred to the new district established by this article.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014; 2015 Act No. 89 (H.3670), Section 4, eff July 7, 2015.

Editor's Note

2015 Act No. 89, Section 6, provides as follows:

"SECTION 6. The provisions of this act shall expire five years from its effective date."

Effect of Amendment

2015 Act No. 89, Section 4, in (A), added the second sentence, and rewrote (B).



Section 4-23-1030. Rates charged for services.

The rates charged for services furnished by any revenue-producing facility of the district, as constructed, improved, enlarged or extended, shall not be subject to supervision or regulation of any state bureau, board, commission or other like instrumentality or agency of it.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1035. General obligation bonds.

The district commission is authorized and empowered to issue general obligation bonds of the district in the manner provided in Article 11 of this chapter.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1040. Other millage levy or uniform service fee for the provision of fire services.

Upon the establishment of the district, notwithstanding any other provisions of law, no other millage levy or uniform service fee may be imposed in the district by any other political subdivision or entity for the provision of fire services. The provisions of this section shall not be construed as any type of property tax or other type of exemption, but rather a clarification of what property taxes may be imposed in the district and by whom to prevent double or multiple taxation for the same fire protection services.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014; 2015 Act No. 89 (H.3670), Section 5, eff July 7, 2015.

Editor's Note

2015 Act No. 89, Section 6, provides as follows:

"SECTION 6. The provisions of this act shall expire five years from its effective date."

Effect of Amendment

2015 Act No. 89, Section 5, added the second sentence.



Section 4-23-1045. Agreements with other departments to provide fire services.

The district commission, upon agreement with another fire department or district not located in the service area of the district, may permit the other department or district to provide fire services in certain parts of the district if this is considered to be a more cost-effective solution to the provision of fire services in that particular location, and alternatively also may agree to provide fire services in parts of Florence or Darlington counties outside the service area of the district if this is considered to be a more cost-effective solution to the provision of fire services in that particular location.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1050. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its usage and operation, and it is his responsibility to ensure that the equipment is readily available for use at all times.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1055. Emergency vehicles.

Vehicles of the fire departments and vehicles of individual members of the fire departments in this district are designated and are considered emergency vehicles while traveling to fires.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1060. Parking in vicinity of fire apparatus or emergency vehicle; penalty.

It is unlawful in the fire district to park within five hundred feet of a place where fire apparatus or an emergency vehicle is stopped in answer to an emergency and no person shall cause any highway, road, either public or private, in the area of fire apparatus or emergency vehicles to be blocked by his vehicle in such a manner that fire apparatus or emergency vehicles will be hindered from reaching the scene of the emergency. It is also unlawful to drive a vehicle over any unprotected hose of a fire department without the consent of the fire department official in command on any street, road, or private driveway when the hose is being used for firefighting. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than ten dollars nor more than one hundred dollars.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1065. Traffic control at fire scene.

All members of a truck company of the fire district, employees, or volunteers may direct and control traffic at the scene of any fire in the area of the district and enforce the laws of this State relating to the following of fire apparatus, the crossing of a fire hose, and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of these laws by law enforcement officers.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1070. Damage to property of fire district; penalty.

It is unlawful for any person to wilfully destroy or damage any facility of the district, or equipment used in the operation of a facility, to interfere with a member of a fire department in the discharge of his duties in the district or to interfere with any fire apparatus used by the fire department in the district. Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than thirty dollars nor more than one hundred dollars or be imprisoned not exceeding thirty days.

HISTORY: 2014 Act No. 183 (H.5225), Section 1, eff May 28, 2014.



Section 4-23-1100. Joint county fire district defined.

For purposes of this article, "joint county fire district" means a special purpose district created for the provision of fire protection consisting of areas in more than one county and created by act of the General Assembly before the effective date of this article.

HISTORY: 2011 Act No. 16, Section 1, eff May 9, 2011.



Section 4-23-1105. General obligation bonds; authorization for Joint county fire district to issue; purpose; procedures.

A joint county fire district may issue general obligation bonds for any corporate purpose by utilizing the procedures set forth in Sections 6-11-820 through 6-11-1030, the provisions of Section 6-11-810(d) and (e) notwithstanding.

HISTORY: 2011 Act No. 16, Section 1, eff May 9, 2011.



Section 4-23-1200. Landrum Area Fire and Rescue District established.

(A) There is created and established in Greenville and Spartanburg Counties a multicounty special purpose district to be known as "Landrum Area Fire and Rescue District" (district). The district shall consist of areas of Greenville and Spartanburg Counties, which are more specifically described in subsection (B). The Spartanburg County Council and the Greenville County Council are authorized to enlarge, diminish, or alter the boundaries of the district located within their respective counties pursuant to the provisions of Article 3, Chapter 11, Title 6.

(B) The district is defined as an area consisting of the following three regions:

(1) the region within the corporate limits of the City of Landrum in Spartanburg County (Region 1);

(2) the region surrounding the City of Landrum designated as the Landrum Community Fire Service Area by Resolution No. 836, adopted by Spartanburg County Council on November 28, 1990, (Region 2) described as:

"Beginning at a point where existing Gowensville Fire Department intersects the Spartanburg-Greenville County line (northern most point); thence following the Spartanburg-Greenville County line in a northern direction approximately three miles to its intersection with the Polk County N.C. line; thence following the Spartanburg-Polk County line in an eastern direction approximately five miles to its intersection with County Road #940 (Pacolet Road) (existing New Prospect Fire District); thence following North Pacolet Road in a southwestern direction approximately one mile to its intersection with Landrum Mill Road (County Road #936); thence following Landrum Mill Road for approximately three and one-half miles to its intersection with Miracle Farm Road; thence following said road for approximately one hundred feet to its intersection with Howard Road (County Road #2010); thence following Howard Road in a southwestern direction for approximately one mile to its intersection with State Highway 176; thence following State Highway 176 in a southern direction for approximately twenty-five feet to its intersection with State Road 209; thence following State Road 209 in a southern direction for approximately one mile to its intersection with State Road 183; thence following State Road 183 in a northern direction for approximately one mile to its intersection with State Road 208; thence following State Road 208 in a southwestern direction for approximately one-half mile to its intersection with existing Gowensville Fire District, the point of ending"; and

(3) a region equal to approximately twenty-two percent of that area in Greenville County currently designated as the Foothills Fire Service Area by Ordinance No. 2268 enacted by Greenville County Council on June 18, 1991, (Region 3), and shown on a map identified as F-45-83-15-Landrum that is maintained by the Revenue and Fiscal Affairs Office.

(C) The assets used by the City of Landrum to provide fire protection and other first-responder services to Regions 1, 2, and 3 must be transferred to the district and used by the district to provide fire protection and other first-responder services to Regions 1, 2, and 3. Any liabilities of the City of Landrum related to or arising from the provision of fire services also must be transferred to the district.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1210. Landrum Fire and Rescue District Commission established.

(A) The district must be governed by a commission to be known as the Landrum Fire and Rescue District Commission (commission). The commission shall consist of five resident electors of the district, two residing in Region 1, two residing in Region 2, and one residing in Region 3; however, upon the effective date of this act and prior to the election of commissioners, the City Council of the City of Landrum shall appoint two commissioners, the County Council of Spartanburg County shall appoint two commissioners, and the members of the Board of Directors of Foothills Fire Service Area Board shall appoint one commissioner, with each commissioner serving until his or her successor is elected and qualifies.

(B) After the original appointments, a nonpartisan election must be conducted by the Greenville and Spartanburg County Boards of Voter Registration and Elections on the first Tuesday following the first Monday in November of the first odd-numbered year after the effective date of this act. The county boards of voter registration and elections shall give notice by publication ninety days prior to the election and a second notice two weeks after the first notice, in one or more newspapers of general circulation in the district. The terms of the commissioners who receive the highest number of votes from Regions 1 and 2 and the term of the commissioner from Region 3 shall expire on December thirty-first of the fourth full year following the election. The terms of the remaining commissioners shall expire on December thirty-first of the second full year following the election. After these terms expire, each successor commissioner's term must be four years, and each successor commissioner must be elected during the general election in November prior to the expiration of a commissioner's term. These terms shall commence on the first day of January in the year following the election.

(C) A vacancy occurring on the commission by reason of death, resignation, incapacity, or otherwise, must be filled for the remainder of the unexpired term by the Governor upon recommendation by the members of the South Carolina Senate and House of Representatives who represent the district. Upon a commissioner moving his legal residence out of the appropriate district region, dying, or resigning, that commissioner's position automatically becomes vacant.

(D) A resident qualified elector of the district may be a candidate for election to the position of commissioner by filing with the county board of voter registration and elections of the county in which he resides at least ninety days prior to the election.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1220. Authority of commission.

There is committed to the district the functions of constructing, operating, equipping, maintaining, improving and extending a fire protection and fire control district and the functions of providing other first-responder services to promote the general safety of the district. To that end, the commission must be empowered to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) make bylaws for the management and regulations of its affairs;

(5) acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal or mixed, or interest in any real, personal or mixed property, and to acquire easements or other property rights necessary for the operation of its stated functions;

(6) appoint officers and agents, and employ paid employees and servants, as well as volunteers, and to prescribe the duties of each of these, fix their compensation, if any, and determine if and to what extent they must be bonded for the faithful performance of their duties, and to establish employment policies;

(7) adopt appropriately competitive policies of procurement suited for the particular needs of the district, as required by Section 11-35-50;

(8) solicit proposals or bids for and enter into contracts for construction and equipment purchases in accordance with procurement procedures; however, engineering, land surveying, and architectural services must be procured based on qualifications, as required by state law, rather than through competitive bidding;

(9) purchase fire-fighting and other first-responder equipment the commission considers necessary for controlling fires and furnishing fire protection and first-responder services in the district;

(10) select the sites or places within the area where the fire-fighting and other equipment is kept;

(11) provide sufficient personnel or volunteers necessary to man the equipment;

(12) provide and supervise the training of all personnel used in manning the equipment with the end that the equipment is fully utilized for the protection and control of fire and the provision of first-responder services within the district;

(13) be responsible for the upkeep, maintenance and repairs of the trucks and other equipment, and to make regular inspections of all equipment and operations;

(14) promulgate regulations it may consider necessary and proper to insure that the equipment is utilized for the best advantage of the area;

(15) construct, if necessary, buildings to house the equipment provided for in this section;

(16) issue general obligation bonds of the district in the manner and up to the limits provided by Article X, Section 14 of the South Carolina Constitution, 1895, the proceeds of which must be used to defray the costs of constructing and establishing a fire protection and control system in the district and the costs of providing first-responder services in the district. For purposes of this section, the term "construct and establish" includes the cost of direct construction, the cost of all land, property, rights, easements, and franchises acquired that are considered necessary for this fire protection system, the cost of all machinery, equipment, and apparatus needed for this system, payment to contractors, laborers, or others for work done or material furnished, financing charges, interest prior to and during construction and for six months after completion of construction, cost of engineering services, legal services, legal expenses, plans, specifications, surveys, administrative expenses and other expenses necessary or incidental to the construction of a fire control or fire protection system, and the placing of this system in operation. If bonds are issued pursuant to this item:

(a) They must be issued as a single issue, or from time to time, as several separate issues. They shall bear the date or dates the commission determines and the bonds of an issue shall mature in equal or unequal annual installments determined by the commission. They must be made payable at a place or places the commission prescribes and shall bear interest at a rate or rates payable in the manner the commission determines. The bonds may be registered with the privilege to the holder of having them registered as to principal on the books of the treasurers of Greenville and Spartanburg counties and the principal on them made payable to the registered holder, unless the last registered transfer shall have been to bearer, upon conditions the commission may prescribe. A bond issued pursuant to this subitem may be made subject to redemption prior to its stated maturity on the terms and conditions and with a redemption premium the commission prescribes.

(b) They must be sold at not less than par and accrued interest to the date of their respective deliveries at public sale and, at least thirty days prior to a sale, notice announcing the intention to receive bids for the sale of these bonds must be published in a newspaper of general circulation in the State of South Carolina. In offering the bonds for sale, the commission reserves the right to reject any and all bids, and if all bids are rejected, the commission may negotiate privately for the disposition of these bonds.

(c) These bonds and all interest to become due on them shall have the tax exempt status prescribed by Section 12-2-50.

(d) These bonds must be executed in the name of "Landrum Fire and Rescue District" by the Chairman of the Landrum Fire and Rescue District Commission and authenticated by the treasurers of Greenville and Spartanburg counties and under the seal of the district. The delivery of any bonds so executed and authenticated must be valid, notwithstanding any changes in offices occurring after the execution or authentication.

(e) There must be irrevocably pledged for the payment of the bonds and interest, as they mature, the full faith, credit, and resources of the district, and the auditors and treasurers of Greenville and Spartanburg counties are authorized and directed to annually levy and collect a tax upon all taxable property within the district sufficient to pay the bonds and interest as they respectively mature, and to create a sinking fund as necessary for the redemption of the bonds and interest at their respective maturities. The bonds additionally may be secured by a pledge of the net revenues that the district may derive from the operation of a revenue-producing facility. In that event, net revenues available must be delivered to the treasurers of Greenville and Spartanburg counties prior to the occasion when the auditors fix the annual levy. The annual ad valorem tax in this section directed to be levied may be reduced each year by the amount of net revenues actually in the hands of the treasurers of Greenville and Spartanburg counties at the time the tax for that year is required to be levied, and the tax may be entirely suspended for any year in case the monies on hand, applicable as aforesaid, are sufficient to pay both principal and interest then due or falling due in that year and remaining unpaid.

(f) The pledge of net revenues authorized by subitem (e), in the discretion of the commission, need not be exclusive and the commission may reserve the right to issue further bonds, payable in whole or in part, from these net revenues, on a parity with the bonds authorized by this subitem under conditions the commission prescribes.

(g) The proceeds derived from the sale of these bonds must be deposited with the treasurers of Greenville and Spartanburg counties in a separate and special fund and must be expended upon the warrants and orders of the commission for the purpose specified in this act, and no others except that any premium received must be deposited with the treasurers of Greenville and Spartanburg counties and applied by them to the first installment of principal becoming due on the bonds, and any accrued interest received must be applied by the treasurers of Greenville and Spartanburg counties to the first installment of interest becoming due on the bonds. Neither the purchasers of the bonds, nor any subsequent holders of the bonds, are responsible for the proper application of the proceeds of sale.

(h) The issuance of these bonds is exempt from the requirements contained in Article 5, Chapter 11, Title 6.

(17) raise funds for discharging the duties vested in it by levying a property tax for that purpose. The commission may levy for operating purposes without the approval of any additional governing boards or bodies. The commission shall notify the auditors and treasurers of Greenville and Spartanburg counties of any desired property tax necessary to fund the annual budget. That tax must be uniformly imposed throughout the district. The auditors shall assess and collect the tax as requested, and the treasurers shall hold the funds and disburse them as directed by the commission. All property taxes shall constitute a lien upon the property against which they are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this act;

(18) exercise the power of eminent domain as provided by the laws of this State to acquire any land, any easement, or any right of way for an authorized public purpose; and

(19) do all other acts necessary or convenient to carry out a function or power granted to the district.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1230. Revenues derived by the commission.

All revenues derived by the commission from the operation of a revenue-producing facility, which may not be required to discharge covenants made by it in issuing bonds, notes, or other obligations authorized by this act, must be utilized by the commission from time to time for the public purposes of the district.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1240. Rates charged for services.

The rates charged for services furnished by a revenue-producing facility of the district, as constructed, improved, enlarged or extended, are not subject to supervision or regulation by a state bureau, board, commission or other like instrumentality or agency of the State.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1250. Exemption of property and income of district from taxation.

The property and income of the district is exempt from all taxes levied by the State, county, or any municipality, division, subdivision or agency of them, direct or indirect.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1260. Indebtedness of district; contract provisions between district and holder of obligations.

So long as the district is indebted to a person on any bonds, notes or other obligations issued pursuant to the authority of this act, the provisions of this act and the powers granted to the district and the commission are not in any way diminished or restricted, and this provision of this act is considered a part of the contract between the district and the holders of these obligations.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1270. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck companies to which equipment is assigned shall have complete supervision over its usage and operation, and it is his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1280. Traffic control at fire scene.

All members of the truck companies of the district, whether employees or volunteers, may direct and control traffic at the scene of a fire in the area of the district and enforce the laws of this State relating to the following of fire apparatus, the crossing of a fire hose, and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of these laws by law enforcement officers.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.



Section 4-23-1290. Damage to property of fire district; penalty.

It is unlawful for a person to wilfully destroy or damage a facility of the district or equipment used in the operation of a facility, to interfere with a member of a fire department in the discharge of his duties in the district, or to interfere with a fire apparatus used by the fire department in the district. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, may be fined or imprisoned in an amount or for a term not exceeding the maximum penalty for an offense within the jurisdiction of the magistrates courts, unless a lesser penalty is established by state law.

HISTORY: 2015 Act No. 48 (H.3304), Section 1, eff June 3, 2015.






CHAPTER 25 - REGULATION OF BUILDING CONSTRUCTION

Section 4-25-10. Authority to regulate construction and electrical work and to license contractors.

The governing body of each county in this State with a population of more than one hundred fifty thousand persons, according to the most recent official United States census, may determine those areas or sections in the county lying outside of the limits of incorporated municipalities which, by reason of density of settlement or population, or urban growth and development, residential, commercial, business, or industrial, shall come within the purview of those rules and regulations which the governing body of the county may issue pursuant to this section. The governing body may, either by resolution or ordinance, provide and prescribe reasonable rules and regulations for (a) the construction, alteration or repair of all buildings and structures of every kind, (b) the installation of electrical wiring and appliances in such buildings, (c) the licensing on the basis of their qualifications, competence and performance record, of all contractors engaged in the construction, alteration or repair of such buildings, and all electrical contractors engaged in the installation of electrical wiring and appliances in such buildings, and (d) the adoption of such other reasonable rules, regulations and codes pertaining to buildings and structures of every kind not otherwise provided by law, including but not limited to minimum housing, fire prevention, and gas codes, in any such area or section in which the governing body shall deem such rules and regulations to be necessary or proper for the protection of public health and safety in such area or section.

HISTORY: 1962 Code Section 14-400.601; 1956 (49) 2154; 1957 (50) 367; 1971 (57) 879.



Section 4-25-20. Notice and hearing before adoption of rules and regulations.

When the governing body shall determine that such rules and regulations are necessary in any area or section of the county lying outside of the limits of incorporated municipalities, it shall hold a public hearing, after notice thereof, describing the area or section, shall have been published in a newspaper of general circulation in the county at least once a week for three successive weeks, for the purpose of considering the necessity of such rules and regulations, the type, coverage and contents thereof, and the exact extent of the area or section proposed to be covered thereby, at which hearing any and all interested parties shall be entitled to appear and be heard. After such hearing shall have been had, and not before, the governing body may provide and prescribe by resolution or ordinance the rules and regulations applicable in and to such area or section.

HISTORY: 1962 Code Section 14-400.602; 1956 (49) 2154.



Section 4-25-30. Licenses shall not be required for certain work.

No rule or regulation shall require a license for, or prohibit for lack of license, the performance of any kind of construction, alteration, repair, electrical wiring installation or other work upon any property by the owner thereof, or (a) by employees of the owner or members of the family of the owner; or (b) by or for public utility corporations subject to regulation by the duly constituted authorities of the Public Service Commission and where such property is required as a part of the plant of any such corporation and is so utilized in rendering its service to the public. The words "by employees of the owner," as used in this section, shall not be construed to include any contractor employed by the owner; nor shall the wording in this section be interpreted so as to abrogate or in any way modify the permit, inspection or other sections and provisions of this article; nor shall the relief from licensing provided by this section apply to a builder, developer or contractor engaged in the construction of buildings for resale.

HISTORY: 1962 Code Section 14-400.603; 1957 (50) 367; 1962 (52) 2155.



Section 4-25-40. Copies of rules and regulations shall be furnished.

When rules and regulations shall have been provided and prescribed under this article, it shall be the duty of the governing body providing and prescribing them forthwith to cause to be printed a sufficient number of copies to furnish a copy thereof to anyone applying therefor, and the governing body shall cause to be published in a newspaper of general circulation in the county a notice stating in substance that such rules and regulations have been provided and prescribed, and giving the place at which copies thereof may be obtained.

HISTORY: 1962 Code Section 14-400.604; 1956 (49) 2154.



Section 4-25-50. Rules and regulations may be amended or repealed.

The governing body shall at all times have the right to amend or repeal any rules or regulations provided and prescribed under this article, after due notice and hearing as in the case of their original adoption.

HISTORY: 1962 Code Section 14-400.605; 1956 (49) 2154.



Section 4-25-60. Duty to enforce rules and regulations.

It shall be the duty of the building inspector or other appropriate official or employee of the county to see that all rules and regulations provided and prescribed under this article are faithfully and diligently observed and executed.

HISTORY: 1962 Code Section 14-400.606; 1956 (49) 2154.



Section 4-25-70. Violations.

Any person wilfully failing or refusing to comply with any applicable rule or regulation provided and prescribed under this article, after written notice of such rule or regulation and demand for compliance therewith, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or imprisonment of not more than thirty days. Each day, after conviction of any such failure or refusal to comply, that such failure or refusal shall continue shall constitute a separate offense and be subject to like conviction and punishment.

HISTORY: 1962 Code Section 14-400.607; 1956 (49) 2154.



Section 4-25-210. Building permit required.

It shall be unlawful for any person to erect or construct any improvements on real estate, which cost in excess of one thousand dollars, in any county containing a municipality with a population of more than ninety-seven thousand, according to the latest official United States census, unless an application has been filed with and a permit granted by the county auditor to erect or construct such improvements; provided, that no application or permit shall be required for such improvements upon real estate situate within any incorporated municipality, which requires a permit for the erection or construction of such improvements.

HISTORY: 1962 Code Section 14-400.621; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



Section 4-25-220. Application for permit.

The auditor shall prepare and furnish application forms, which shall show information to be of assistance to him in locating the real estate on which such improvements or construction are to be made and in checking tax returns. Such information shall include, but shall not be limited to, the following:

(1) Name of owner of the real estate;

(2) School district;

(3) Street number or road and rural post-office box number;

(4) Estimated cost of construction;

(5) Estimated total floor area in square feet;

(6) Type of construction;

(7) Type of roof;

(8) Number of stories;

(9) Number of rooms;

(10) Use to be made of improvements;

(11) Width of right-of-way of street; and

(12) Approximate distance from the limits of the nearest municipality.

HISTORY: 1962 Code Section 14-400.622; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



Section 4-25-230. Issuance of permit; fee.

The auditor shall issue the permit upon the applicant's paying a fee of two dollars when the construction will cost less than two thousand five hundred dollars or five dollars when the construction will cost more than two thousand five hundred dollars. The permit shall be numbered and a card issued to be posted on the real estate on which the construction or improvements are to be made. The permit shall be made in duplicate and the original shall be filed with the county auditor.

HISTORY: 1962 Code Section 14-400.623; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



Section 4-25-240. Building permit inspector.

The auditor may appoint, subject to the approval of at least one half of the county legislative delegation, including the Senator, a building permit inspector who may issue permits upon application and retain one half of the fee collected for issuing such permits, and remit the remaining one half to the county treasurer on or before the tenth day of the succeeding month.

HISTORY: 1962 Code Section 14-400.624; 1961 (52) 716; 1966 (54) 2659.

Editor's Note

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

By Resolution 96-07, dated July 15, 1996, the Dorchester County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 512 of 1996 which were formerly made by the Dorchester County Legislative Delegation pursuant to the authority of this section.



Section 4-25-250. Electricity shall not be furnished to building constructed without permit or to saw service.

It shall be unlawful for any electric utility company or electric cooperative to make a new connection of electrical energy to a new building or facility requiring a permit under this article unless such permit was acquired for the construction of the building or facility or to a saw service. Any company or cooperative making such a connection shall report to the county assessor on or before the tenth of each month the location of each such connection, together with such other information as the assessor may direct.

HISTORY: 1962 Code Section 14-400.624:1; 1965 (54) 45.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2004 Act No. 179, Section 9.(A), "rural electric cooperative" was changed to "electric cooperative" in the first sentence.



Section 4-25-260. Additional tax penalty on improvements not taxed for lack of permit.

The auditor may impose, in addition to any other penalty provided by law, an additional tax of fifty percent of the taxes payable in respect of any improvements which shall not have been taxed by reason of the failure to obtain such permit. The amount of such penalty shall be a lien upon the property for ten years.

HISTORY: 1962 Code Section 14-400.625; 1961 (52) 716.



Section 4-25-270. Municipalities shall furnish copies of permits to auditor.

Every municipality, in such county, requiring permits for the erection or construction of any improvements upon real estate situate within such municipality, shall furnish to the auditor copies of all such permits issued by such municipality.

HISTORY: 1962 Code Section 14-400.626; 1957 (50) 642; 1961 (52) 716.



Section 4-25-280. Violations.

Any person violating the provisions of this article shall, upon conviction, be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 14-400.627; 1957 (50) 642; 1961 (52) 716.






CHAPTER 27 - COUNTY PLANNING [REPEALED]

Section 4-27-10 to 4-27-360. Repealed by 1994 Act No. 355, Section 2, as amended by 1999 Act No. 15, Section 1, eff April 30, 1999.

Editor's Note

Former Section 4-27-10 was entitled "Short title; election to come under provisions" and was derived from 1962 Code Section 14-351; 1952 Code Section 14-351; 1942 (42) 1631; 1962 (52) 1947; 1966 (54) 2163.

Former Section 4-27-20 was entitled "Division of county into districts for zoning purposes; regulations in various districts may differ" and was derived from 1962 Code Section 14-352; 1952 Code Section 14-352; 1942 (42) 1631.

Former Section 4-27-30 was entitled "Governing body may adopt regulations and provide for county planning" and was derived from 1962 Code Section 14-353; 1952 Code Section 14-353; 1942 (42) 1631.

Former Section 4-27-40 was entitled "Purposes of zoning regulations" and was derived from 1962 Code Section 14-354; 1952 Code Section 14-354; 1942 (42) 1631.

Former Section 4-27-50 was entitled "County planning board" and was derived from 1962 Code Section 14-355; 1952 Code Section 14-355; 1942 (42) 1631; 1955 (49) 583; 1963 (53) 595.

Former Section 4-27-60 was entitled "Employees; State officials, departments and agencies shall cooperate" and was derived from 1962 Code Section 14-356; 1952 Code Section 14-356; 1942 (42) 1631.

Former Section 4-27-70 was entitled "Planning board shall cooperate with other agencies; committees and rules" and was derived from 1962 Code Section 14-357; 1952 Code Section 14-357; 1942 (42) 1631.

Former Section 4-27-80 was entitled "Jurisdiction of planning board and governing body" and was derived from 1962 Code Section 14-357.1; 1952 Code Section 14-357.1; 1942 (42) 1631.

Former Section 4-27-90 was entitled "Planning board may act within municipalities" and was derived from 1962 Code Section 14-358; 1952 Code Section 14-358; 1942 (42) 1631.

Former Section 4-27-100 was entitled "Power and duty of municipal governing body to adopt and enforce planning measures" and was derived from 1962 Code Section 14-358.1; 1957 (50) 293.

Former Section 4-27-110 was entitled "Regional planning board" and was derived from 1962 Code Section 14-359; 1952 Code Section 14-359; 1942 (42) 1631.

Former Section 4-27-120 was entitled "Master plan and maps for systematic future development" and was derived from 1962 Code Section 14-360; 1952 Code Section 14-360; 1942 (42) 1631.

Former Section 4-27-130 was entitled "Zoning plan to be certified to governing body" and was derived from 1962 Code Section 14-361; 1952 Code Section 14-361; 1942 (42) 1631.

Former Section 4-27-140 was entitled "Hearing on plan before board; notice; board may summon witnesses, administer oaths and compel testimony" and was derived from 1962 Code Section 14-362; 1952 Code Section 14-362; 1942 (42) 1631.

Former Section 4-27-150 was entitled "Hearing on plan before county governing body; notice; changes or departures from certified plan" and was derived from 1962 Code Section 14-363; 1952 Code Section 14-363; 1942 (42) 1631.

Former Section 4-27-160 was entitled "Procedure to amend districts or regulations; public hearing" and was derived from 1962 Code Section 14-364; 1952 Code Section 14-364; 1942 (42) 1631.

Former Section 4-27-170 was entitled "Nonconforming uses" and was derived from 1962 Code Section 14-365; 1952 Code Section 14-365; 1942 (42) 1631.

Former Section 4-27-180 was entitled "Regulations concerning new streets, roads and subdivisions; preparation of preliminary and final plans" and was derived from 1962 Code Section 14-366; 1952 Code Section 14-366; 1942 (42) 1631; 1955 (49) 583.

Former Section 4-27-190 was entitled "Regulation of building or set-back lines on streets and highways proposed for widening; public hearing" and was derived from 1962 Code Section 14-367; 1952 Code Section 14-367; 1942 (42) 1631; 1955 (49) 583.

Former Section 4-27-200 was entitled "Board of adjustment; appointment, term, removal, vacancies and associate members" and was derived from 1962 Code Section 14-368; 1952 Code Section 14-368; 1942 (42) 1631.

Former Section 4-27-210 was entitled "Board of adjustment; officers, meetings and minutes" and was derived from 1962 Code Section 14-369; 1952 Code Section 14-369; 1942 (42) 1631.

Former Section 4-27-220 was entitled "County board of adjustment may act for municipality" and was derived from 1962 Code Section 14-370; 1952 Code Section 14-370; 1942 (42) 1631.

Former Section 4-27-230 was entitled "Joint boards of adjustment; expenses may be apportioned" and was derived from 1962 Code Section 14-371; 1952 Code Section 14-371; 1942 (42) 1631.

Former Section 4-27-240 was entitled "Rules governing board of adjustment" and was derived from 1962 Code Section 14-372; 1952 Code Section 14-372; 1942 (42) 1631.

Former Section 4-27-250 was entitled "Appeals to board of adjustment" and was derived from 1962 Code Section 14-373; 1952 Code Section 14-373; 1942 (42) 1631.

Former Section 4-27-260 was entitled "Hearing on appeal to board; public notice; majority vote of members sufficient to determine appeal" and was derived 1962 Code Section 14-374; 1952 Code Section 14-374; 1942 (42) 1631.

Former Section 4-27-270 was entitled "Powers of board of adjustment on appeal" and was derived from 1962 Code Section 14-375; 1952 Code Section 14-375; 1942 (42) 1631; 1958 (50) 2002.

Former Section 4-27-280 was entitled "Appeal to circuit court" and was derived from 1962 Code Section 14-376; 1952 Code Section 14-376; 1942 (42) 1631.

Former Section 4-27-290 was entitled "Notice of appeal to circuit court and filing of transcript" and was derived from 1962 Code Section 14-377; 1952 Code Section 14-377; 1942 (42) 1631.

Former Section 4-27-300 was entitled "Effect of appeal to circuit court" and was derived from 1962 Code Section 14-378; 1952 Code Section 14-378; 1942 (42) 1631.

Former Section 4-27-310 was entitled "Hearing and decision of circuit court; findings of fact by board of adjustment conclusive at hearing; costs" and was derived from 1962 Code Section 14-379; 1952 Code Section 14-379; 1942 (42) 1631.

Former Section 4-27-320 was entitled "Appeal from circuit court judgment to Supreme Court" and was derived from 1962 Code Section 14-380; 1952 Code Section 14-380; 1942 (42) 1631; 1961 (52) 8; 1999 Act No. 55, Section 7, eff June 1, 1999.

Former Section 4-27-330 was entitled "Appropriations; gifts" and was derived from 1962 Code Section 14-381; 1952 Code Section 14-381; 1942 (42) 1631.

Former Section 4-27-340 was entitled "Contempt of planning or adjustment board" and was derived from 1962 Code Section 14-382; 1952 Code Section 14-382; 1942 (42) 1631.

Former Section 4-27-350 was entitled "Injunction against violations" and was derived from 1962 Code Section 14-383; 1952 Code Section 14-383; 1942 (42) 1631.

Former Section 4-27-360 was entitled "Penalties" and was derived from 1962 Code Section 14-384; 1952 Code Section 14-384; 1942 (42) 1631.

For new provisions, see Sections 6-29-310 et seq.



Section 4-27-510 to 4-27-650. Repealed by 1994 Act No. 355, Section 2, as amended by 1999 Act No. 15, Section 1, eff April 30, 1999.

Editor's Note

Former Section 4-27-510 was entitled "Authority to establish; election to come under provisions" and was derived from 1962 Code Section 14-391; 1952 Code Section 14-391; 1951 (47) 85; 1966 (54) 2163.

Former Section 4-27-520 was entitled "Appointment of members; term of office; vacancies" and was derived from 1962 Code Section 14-392; 1952 Code Section 14-392; 1951 (47) 85; 1967 (55) 214.

Former Section 4-27-530 was entitled "County governing body may be appointed as the county planning commission" and was derived from 1962 Code Section 14-393; 1968 (55) 2306, 2313.

Former Section 4-27-540 was entitled "Salary of commissioners; reimbursement of expenses; appropriations" and was derived from 1962 Code Section 14-394; 1952 Code Section 14-394; 1951 (47) 85.

Former Section 4-27-550 was entitled "Quorum; officers; meetings; rules for conducting business; records" and was derived from 1962 Code Section 14-395; 1952 Code Section 14-395; 1951 (47) 85.

Former Section 4-27-560 was entitled "Authority to contract for services" and was derived from 1962 Code Section 14-396; 1952 Code Section 14-396; 1951 (47) 85.

Former Section 4-27-570 was entitled "Appointment of administrative officers; employees; enforcement of orders and regulations" and was derived from 1962 Code Section 14-397; 1952 Code Section 14-397; 1951 (47) 85.

Former Section 4-27-580 was entitled "Powers of commission; municipalities shall approve certain regulations" and was derived from 1962 Code Section 14-398; 1952 Code Section 14-398; 1951 (47) 85.

Former Section 4-27-590 was entitled "Division of county into districts; regulations among various districts may differ" and was derived from 1962 Code Section 14-399; 1952 Code Section 14-399; 1951 (47) 85.

Former Section 4-27-600 was entitled "Regulations to accord with master plan; purposes" and was derived from 1962 Code Section 14-399.1; 1952 Code Section 14-399.1; 1951 (47) 85.

Former Section 4-27-610 was entitled "Appeal from act or decision of commission" and was derived from 1962 Code Section 14-399.2; 1952 Code Section 14-399.2; 1951 (47) 85.

Former Section 4-27-620 was entitled "Circuit court review of commission decisions" and was derived from 1962 Code Section 14-399.3; 1952 Code Section 14-399.3; 1951 (47) 85.

Former Section 4-27-630 was entitled "Appeal to Supreme Court and was derived from" 1962 Code Section 14-399.4; 1952 Code Section 14-399.4; 1951 (47) 85; 1961 (52) 7; 1999 Act No. 55, Section 8, eff June 1, 1999.

Former Section 4-27-640 was entitled "Effect of findings of fact by commission" and was derived from 1962 Code Section 14-399.5; 1952 Code Section 14-399.5; 1951 (47) 85.

Former Section 4-27-650 was entitled "Penalties" and was derived from 1962 Code Section 14-399.6; 1952 Code Section 14-399.6; 1951 (47) 85.






CHAPTER 29 - INDUSTRIAL DEVELOPMENT PROJECTS

Section 4-29-10. Definitions.

Whenever used in this chapter, unless a different meaning clearly appears from the context, the following terms, whether used in the singular or plural, shall be given the following meanings:

(1) "Bonds" shall include notes, bonds, refunding bonds, and other obligations authorized to be issued by this chapter.

(2) "Governing Board" shall mean any one of the governing bodies of the several counties and incorporated municipalities of the State as now or hereafter constituted; and in the event that any project shall be located in more than one county, the term "governing board" shall also relate to the governing bodies of the several counties wherein such project shall be located.

(3) "Project" means any land and any buildings and other improvements on the land including, without limiting the generality of the foregoing, water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by the following investors or any combination of them:

(a) any enterprise for the manufacturing, processing, or assembling of any agricultural or manufactured products;

(b) any commercial enterprise engaged in storing, warehousing, distributing, transporting, or selling products of agriculture, mining, or industry, or engaged in providing laundry services to hospitals, to convalescent homes, or to medical treatment facilities of any type, public or private, within or outside of the issuing county or incorporated municipality and within or outside of the State;

(c) any enterprise for research in connection with any of the foregoing or for the purpose of developing new products or new processes or improving existing products or processes;

(d) any enterprise engaged in commercial business including, but not limited to, wholesale, retail, or other mercantile establishments; residential and mixed use developments of two thousand five hundred acres or more; office buildings; computer centers; tourism, sports, and recreational facilities; convention and trade show facilities; and public lodging and restaurant facilities if the primary purpose is to provide service in connection with another facility qualifying under this subitem; and

(e) any enlargement, improvement, or expansion of any existing facility in subitems (a), (b), (c), and (d) of this item.

The term "project" does not include facilities for an enterprise primarily engaged in the sale or distribution to the public of electricity, gas, or telephone services. A project may be located in one or more counties or incorporated municipalities. The term "project" also includes any structure, building, machinery, system, land, interest in land, water right, or other property necessary or desirable to provide facilities to be owned and operated by any person, firm, or corporation for the purpose of providing drinking water, water, or wastewater treatment services or facilities to any public body, agency, political subdivision, or special purpose district. This definition is for purposes of industrial revenue bonds only.

Notwithstanding another provision hereof, the term "project" shall include any recovery zone property as defined in Section 1400U-3(b) of the Internal Revenue Code and any "Qualified Conservation Purpose" as defined in Section 54D(f) of the Internal Revenue Code or other purposes set forth in Section 54D(e) of the Code. No restriction herein relating to the user or use of a project shall apply to any recovery zone property.

(4) "State Board" shall mean the State Fiscal Accountability Authority of South Carolina.

(5) "Security Agreement" shall mean any trust agreement, mortgage, security agreement or assignment by which any bond or bonds issued pursuant to this chapter may be secured.

(6) "Industry" shall mean any person, firm or corporation engaged in any one or more of the enterprises identified in item (3) of this section or any person, firm or corporation providing facilities constituting a project to be used by any one or more of the enterprises identified in item (3) of this section.

(7) "Financing Agreement" shall mean any agreement, including without limitation an agreement whereby a county or incorporated municipality shall lease or sell a project to an industry, made by and between the governing board and any one or more industries by which the industry or industries agree to pay to (and to secure if so required) the county or the incorporated municipality, as the case may be, or to any assignee thereof, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds.

(8) "Tourism, sports, and recreational facilities" shall mean property used for or useful in connection with theme parks, amusement parks, historical, educational or trade museums, cultural centers, or spectator or participatory sports facilities, generally available to the public, including without limitation thereto marinas, beaches, bathing facilities, golf courses, theaters, arenas, and auditoriums.

(9) (Reserved)

(10) (Reserved)

(11) (Reserved)

HISTORY: 1962 Code Section 14-399.21; 1967 (55) 120; 1971 (57) 454; 1980 Act No. 518, Section 10B; 1981 Act No. 164, Section 2; 1981 Act No. 179 Section 9; 1984 Act No. 479, Section 9; 1985 Act No. 196, Section 2; 1997 Act No. 151, Section 3, eff for tax years beginning after 1996; 2001 Act No. 89, Sections 51C, 51D, eff July 20, 2001; 2003 Act No. 69, Section 3.ZZ.2, eff January 1, 2003; 2010 Act No. 290, Section 15.B, eff June 23, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1997 amendment, in subsection (3), in the introductory clause, substituted "of them:" for "thereof:"; in clause (d) of the first sentence, inserted "residential and mixed use developments of two thousand five hundred acres or more;"; and added the last sentence.

The 2001 amendment rewrote the definition of "project" in paragraph (3); and added paragraphs (9), (10), and (11) defining "investor", "investor affiliate" and "business".

The 2003 amendment deleted items (9), (10), and (11), relating to the definitions of "Investor", "Investor affiliate", and "Business" respectively, and reserved these items for future use.

The 2010 amendment, in subsection (3) added the second undesignated paragraph, relating to terms defined in the Internal Revenue Code.



Section 4-29-20. Powers of counties and incorporated municipalities in connection with projects; joint acquisition of projects located in more than one county; authority to issue revenue bonds for certain purposes.

Subject to obtaining the approval from the State Fiscal Accountability Authority required by Section 4-29-140, the several counties, incorporated municipalities of the State functioning through their respective governing boards shall have, in addition to such other powers as may be vested in such counties and incorporated municipalities by laws now existing or hereafter enacted, the following powers: (1) to acquire or cause to be acquired, and, in connection with such acquisition, to enlarge, improve and expand, whether by construction, purchase, gift or lease, one or more projects which shall be located within the county, or incorporated municipality; provided, that powers given to the governing board of a county may be exercised in respect to projects anywhere within the county, including any incorporated municipality therein; (2) to enter into agreements with any industry to construct and thereafter operate, maintain and improve a project; (3) to enter into a financing agreement with such industry prescribing the terms and conditions of the payments to be made by the industry to the county or incorporated municipality, or its assignee, to meet the payments that shall become due on bonds; (4) to issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase, and in connection with any such acquisition, to enlarge, improve and expand any project, and to secure the payment of such bonds, all as hereinafter provided; (5) to accept any state or federal grant that might become applicable to defray any portion of the cost of any project. No governing board shall have the power to operate any project as a business or in any manner except as lessor thereof.

HISTORY: 1962 Code Section 14-399.22; 1967 (55) 120; 1980 Act No. 518, Section 10B.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 4-29-30. Bonds payable solely from project revenues; bonds are not county or municipal debt; execution, form, delivery, conditions, and sale of bonds; bond anticipation notes.

All bonds issued by a governing board for a project under authority of this chapter shall be limited obligations of its county or incorporated municipality, the principal of and interest on which shall be payable solely out of the revenues derived by the county or the incorporated municipality pursuant to the financing agreement with respect to such a project which the bonds are issued to finance. Bonds and interest coupons issued under authority of this chapter shall never constitute an indebtedness of such county or incorporated municipality within the meaning of any State constitutional provision or statutory limitation but such bonds and coupons shall be indebtedness payable solely from a revenue producing project or from a special source, which source does not include revenues from any tax or license, and shall never constitute nor give rise to a pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the governing board authorizing the bonds. Any bonds issued under the authority of this chapter may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the cost of acquiring any project, and out of the bond proceeds, all expenses, premiums and commissions which the governing board may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this chapter except registered bonds, registered otherwise than to bearer and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but such proceedings shall preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bonds or bonds afterwards issued on a parity with the bonds.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1962 Code Section 14-399.23; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-40. Security for payment of bonds; pledge of revenues and financing agreement; procedures upon default.

The principal of and interest on any bonds issued under the authority of this chapter shall be secured by a pledge of the revenues from which such bonds shall be payable, may be secured by a security agreement covering all or any part of the project from which the revenues so pledged are derived, or any property given as security by the industry pursuant to the financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to such project. The proceedings under which such bonds are authorized to be issued or any such security agreement may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of obligations owning under any financing agreement for any project covered by such proceedings or security agreement, the terms to be incorporated in the financing agreements, the maintenance and insurance of the project, the creation and maintenance of special funds, and the rights and remedies available in the event of default to the bondholders or to the trustee under such security agreement, all as the governing board shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making any such agreements or provisions a county or incorporated municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues from the financing agreement, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any security agreement securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or security agreement, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect obligations owing under any financing agreement and to apply the revenues from the project in accordance with such proceedings or the provisions of such security agreement. Any such security agreement may provide also that in the event of default in payment or the violation of any agreement contained in the security agreement, it may be foreclosed by proceedings at law or in equity, and may provide that any trustee under the security agreement or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale, if he is the highest bidder. No breach of any such agreement shall impose any pecuniary liability upon a county or incorporated municipality or any charge upon its general credit or against its taxing power.

The trustee or trustees under any security agreement, or any depository specified by such security agreement, may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresident of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1962 Code Section 14-399.24; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-50. Contracts for construction of projects.

Contracts for the construction of any projects may be let on such terms and under such conditions as the governing board shall prescribe and may be let with or without advertisement or call for bids therefor.

HISTORY: 1962 Code Section 14-399.25; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-60. Findings necessary prior to undertaking projects; required provisions in financing agreements.

Prior to undertaking any project, the governing board shall find: That the project will subserve the purposes of this chapter; that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation or other public benefits not otherwise provided locally; that the project will give rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power; the amount of bonds required to finance the project; the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project; the amount necessary to be paid each year into any reserve funds which the governing board may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and, unless the terms of a financing agreement with respect to a project provide that the industry shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the governing board required to be made above shall be set forth in the proceedings under which the proposed bonds are to be issued.

Every financing agreement with respect to a project shall contain an agreement obligating the industry to effect the completion of the project if the proceeds of the bonds prove insufficient, and obligating the industry to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations theretofore made, will be sufficient (a) to pay the principal of and interest on the bonds issued to finance the project, (b) to build up and maintain any reserves deemed by the governing board to be advisable in connection therewith, and (c) unless the financing agreement obligates the industry to pay for the maintenance and insurance of the project, to pay the costs of maintaining the project in good repair and keeping it properly insured.

Every financing agreement in the form of a lease shall contain a provision requiring the industry to make payments to the county or counties, municipality or municipalities, school district or school districts, and other political units wherein the project shall be located in lieu of taxes, in such amounts as would result from taxes levied on the project by such county or counties, municipality or municipalities, school district or school districts, and other political unit or units, if the project were owned by the industry, but with appropriate reductions similar to the tax exemptions, if any, which would be afforded to the industry if it were the owner of the project.

HISTORY: 1962 Code Section 14-399.26; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1981 Act No. 179 Section 9.



Section 4-29-65. Requirement of feasibility report.

After January 1, 1986, before any project may be purchased or leased from any municipality, county, agency, political subdivision, or special purpose district for the purpose of providing a project hereunder, the plan for the purchase or lease must be submitted to the applicable council of governments for the preparation of a feasibility report which shall include the fiscal impact of the proposed action on the taxpayers of each taxing authority affected by the project. The report must be submitted to the governing body of the municipality, county, agency, political subdivision, or special purpose district at least thirty days prior to the execution of the final purchase or lease arrangement.

HISTORY: 1985 Act No. 196, Section 3.



Section 4-29-67. Industrial development projects requiring a fee in lieu of property taxes; definitions.

(A)(1) As used in this section:

(a) "Department" means the South Carolina Department of Revenue.

(b) "Lease agreement" means an agreement between the county and a sponsor leasing the property at the project from the county to a sponsor.

(c) "Project" means land, buildings, and other improvements on the land including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(d) "Qualified nuclear plant facility" means a nuclear electric power generating plant regulated by the Nuclear Regulatory Commission and includes all real and personal property incorporated into or associated with the facility located or to be located within this State with a total minimum level of investment of one billion dollars.

(e) "Sponsor" means one or more entities which sign the inducement agreement with the county and also includes a sponsor affiliate unless the context clearly indicates otherwise.

(f) "Sponsor affiliate" means an entity that joins with, or is an affiliate of, a sponsor and that participates in the investment in, or financing of, a project.

(2) Notwithstanding the provisions of Section 4-29-60, and notwithstanding that the sponsor does not request the county to issue bonds to finance the property, the county and a sponsor may enter into an inducement agreement that provides for a fee in lieu of taxes as provided in this section for certain property, title to which is held by the county and which is leased to a sponsor.

(B) For property to qualify for the fee as provided in subsection (D)(2):

(1) Title to the property must be held by the county. In the case of a project located in an industrial development park as defined in Section 4-1-170, title may be held by more than one county, if each county is a member of the industrial development park. Real property transferred to the county through a lease agreement must include a legal description and plat of the real property. Property titled in the name of a county pursuant to this section is considered privately owned for purposes of Section 58-3-240.

(2) The project must be located in a single county or an industrial development park as defined in Section 4-1-170. A project located on a contiguous tract of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(a) the counties agree on the terms of the fee and the distribution of the fee payment;

(b) the minimum millage rate is provided for in the agreement; and

(c) all the counties are parties to all agreements establishing the terms of the fee.

(3) The minimum level of investment in the project must be at least forty-five million dollars and must be invested within the time period provided in subsection (C). If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four months based on data available on the most recent November first, the minimum level of investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose inducement agreement is signed in the calendar year following the county designation. Investments may include amounts expended by a sponsor or sponsor affiliate as a nonresponsible party in a voluntary cleanup contract on the property at the project pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control certifies completion of the cleanup. If the amounts under the Brownfields Voluntary Cleanup Program equal at least one million dollars, the investment threshold requirement of this section is met.

(4)(a) A sponsor and a sponsor affiliate may qualify for the fee if each sponsor and sponsor affiliate invests the minimum level of investment at the project. If the project consists of a manufacturing, research and development, corporate office, or distribution facility as those terms are defined in Section 12-6-3360(M) and including a qualified nuclear plant facility as defined in subsection (A)(1)(d), each sponsor or sponsor affiliate is not required to invest the minimum investment required by subsection (B)(3) if the total investment at the project exceeds forty-five million dollars.

(b)(i) Investments by sponsor affiliates within the time periods provided in subsection (C)(1) and (2) qualify for the fee regardless of whether or not the sponsor affiliate was part of the inducement agreement, so long as sponsor affiliates are approved specifically by the county and agree to be bound by agreements with the county relating to the fee; except that sponsor affiliates are not bound by agreements, or portions of agreements, to the extent those agreements do not affect the county. The investments pursuant to this subsection must be at the same project. The inducement agreement or the lease agreement may provide for a process for approval of sponsor affiliates.

(ii) The department must be notified in writing of all sponsor affiliates that have investments subject to the fee on or before ninety days after the end of the calendar year during which the project or pertinent phase of the project is placed in service. The department may extend this period upon written request. Failure to meet this notice requirement does not affect adversely the fee, but a penalty of up to ten thousand dollars a month or portion of a month with the total penalty not to exceed one hundred twenty thousand dollars may be assessed by the department for late notification.

(iii) A. Except as provided in subsection (D)(4) if, at any time, a sponsor no longer has the minimum level of investment as provided in subsection (B)(3), that sponsor no longer qualifies for the fee.

B. Except as provided in subsection (Q), if a sponsor qualifies for the fee pursuant to subsection (D)(4), the sponsor must maintain the applicable level of investment, without regard to depreciation, and any applicable job requirements provided in (D)(4). If the sponsor fails to maintain the applicable investment or any job requirements provided in (D)(4), it no longer qualifies for the fee.

C. Except as provided in subsection (Q), if an inducement agreement or a lease agreement provides for an investment above the minimum investment provided in subsection (B)(3), and the sponsor fails to maintain the investment provided for in the agreement, the sponsor no longer qualifies for the fee.

(C)(1) Except as provided in subsection (W)(1), from the end of the property tax year in which the sponsor and the county execute an inducement agreement, the sponsor has five years in which to enter into an initial lease agreement with the county.

(2)(a) From the end of the property tax year in which the sponsor and the county execute the initial lease agreement, the sponsor has five years in which to complete its investment for purposes of qualifying for this section. If the sponsor does not anticipate completing the project within five years, the sponsor may apply to the county before the end of the five-year period for making the investment for an extension of time to complete the project. If the county agrees to grant the extension, it must be in writing, and a copy must be delivered to the department within thirty days of the date the extension was granted. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original lease documentation, the county council of the county may approve any extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted.

(b) An extension of the five-year period in which to meet the minimum level of investment is not allowed. If the minimum level of investment is not met within five years, all property covered by the lease agreement or agreements reverts retroactively to the payments required by Section 4-29-60. The difference between the fee actually paid by the sponsor and the payment due pursuant to Section 4-29-60 is subject to interest, as provided in Section 12-54-25(D). To the extent necessary to determine if a sponsor or sponsor affiliate has met its investment requirements, any statute of limitation that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates and the department or the county may seek to collect any amounts that may be due pursuant to this section.

(c) Unless property qualifies as replacement property pursuant to a contract provision enacted pursuant to subsection (F)(2), property placed in service after the five-year period, or the ten-year period in the case of a project which has received an extension, is not part of the fee agreement pursuant to subsection (D)(2) and is subject to the payments required by Section 4-29-60 if the county has title to the property or ad valorem property taxes, if the sponsor has title to the property.

(d) For purposes of those businesses qualifying under subsection (D)(4), the five-year period referred to in this subsection is eight years. For those sponsors which, after qualifying pursuant to subsection (D)(4), have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the five-year period referred to in this subsection is ten years, and the ten-year period is fifteen years.

(3) The annual fee provided by subsection (D)(2) is available for no more than thirty years for an applicable piece of property. The sponsor may apply to the county prior to the end of the thirty-year period for an extension of the fee period for up to ten years. The county council of the county may approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution shall be delivered to the department within thirty days of the date the resolution was adopted. For projects which are completed and placed in service during more than one year, each year's investment may be subject to the fee in subsection (D)(2) for thirty years or, if extended as provided in this subsection, up to forty years, for an aggregate maximum fee period of up to fifty years. For those sponsors qualifying under subsection (D)(4), the annual fee is available for no more than forty years for an applicable piece of property and for those projects placed in service in more than one year, the annual fee is available for an aggregate fee period of up to fifty-three years or, for those sponsors qualifying pursuant to item (2)(d), fifty-five years.

(4) During the time period allowed to meet the minimum investment level, the investor annually must inform the appropriate county official of the total amount invested.

(D) The inducement agreement must provide for fee payments, to the extent applicable, as follows:

(1)(a) Any property is subject to an annual fee payment as provided in Section 4-29-60 before being placed in service.

(b) Any undeveloped land is subject to an annual fee payment as provided in Section 4-29-60 before being developed and placed in service. The time during which fee payments are made pursuant to Section 4-29-60 is not considered part of the maximum periods provided in subsection (C)(2) and (3), and a lease is not an "initial lease agreement" for purposes of this section until the first day of the calendar year for which a fee payment is due pursuant to subsection (D)(2) in connection with the lease.

(2) After property qualifying pursuant to subsection (B) is placed in service, an annual fee payment, determined in accordance with one of the following, is due:

(a) an annual payment in an amount not less than the property taxes that would be due on the project if it were taxable, but using:

(i) an assessment ratio of at least six percent, or four percent for those projects qualifying pursuant to subsection (D)(4);

(ii) a fixed millage rate as provided in subsection (G); and

(iii) a fair market value estimate determined by the department as follows:

A. for real property, using the original income tax basis for South Carolina income tax purposes without regard to depreciation. If real property is constructed for the fee or is purchased in an arms-length transaction, using the original tax basis, otherwise the property must be reported at its fair market value for ad valorem property tax purposes as determined by appraisal. The fair market value established for the first year of the fee remains the fair market value for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by the department's appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years; and

B. for personal property, using the original tax basis for South Carolina income tax purposes, less depreciation allowable for property tax purposes; except that the sponsor is not entitled to any extraordinary obsolescence;

(b) an annual payment based on an alternative arrangement yielding a net present value of the sum of the fees for the life of the agreement not less than the net present value of the fee schedule as calculated pursuant to subsection (D)(2)(a). Net present value calculations performed pursuant to this subsection must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published during the month in which the inducement agreement is executed. If no yield is available for the month in which the inducement agreement is executed, the last published yield for the appropriate maturity must be used. If there are no bonds of appropriate maturity available, bonds of different maturities may be averaged to obtain the appropriate maturity; or

(c) an annual payment as provided in subsection (D)(2)(a), except that every fifth year the applicable millage rate may increase or decrease in step with the average actual millage rate applicable in the district where the project is located based on the preceding five-year period.

(3) At the conclusion of the payments determined pursuant to items (1) and (2) of this subsection the annual fee payment is equal to the taxes due on the project as if it were taxable. When the property is no longer subject to the fee pursuant to subsection (D)(2), the fee or property taxes must be assessed:

(a) with respect to real property, based on the fair market value as of the latest reassessment date for similar taxable property; and

(b) with respect to personal property, based on the then-depreciated value applicable to the property under the fee, and after that continuing with the South Carolina property tax depreciation schedule.

(4)(a) The assessment ratio may not be lower than four percent:

(i) in the case of a single sponsor investing at least one hundred fifty million dollars and which is creating at least one hundred twenty-five new full-time jobs at the project;

(ii) in the case of a single sponsor investing at least four hundred million dollars in this State;

(iii) in the case of a project that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in subsection (O)(2), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(b) The new full-time jobs requirement of this item does not apply in the case of a business that paid more than fifty percent of all property taxes actually collected in the county for more than the twenty-five years ending on the date of the lease agreement.

(c) In an instance in which the governing body of a county has provided, by contractual agreement, for a change in fee in lieu of taxes arrangements conditioned on a future legislative enactment, a new enactment does not bind the original parties to the agreement unless the change is ratified by the governing body of the county.

(5) Notwithstanding the use of the term "assessment ratio", a sponsor qualifying for the fee may negotiate an inducement agreement with a county using differing assessment ratios for different assessment years or levels of investment covered by the inducement agreement. The lowest assessment ratio allowed is the lowest ratio for which the sponsor may qualify under this section.

(E) Calculations pursuant to subsection (D)(2) must be made on the basis that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed pursuant to Section 3(g) of Article X of the Constitution of this State and the exemptions allowed pursuant to Section 12-37-220(B)(32) and (34).

(F) With regard to calculation of the fee provided in subsection (D)(2), the inducement agreement may provide for the disposal of property and the replacement of property subject to the fee as follows:

(1) If a sponsor disposes of property subject to the fee, the fee must be reduced by the amount of the fee applicable to that property. Property is disposed of only when it is scrapped or sold or removed from the project. If it is removed from the project, it becomes subject to ad valorem property taxes to the extent it remains in the State. If the sponsor used any method to compute the fee other than that provided in subsection (D)(2)(a), the fee on the property which was disposed of must be recomputed in accordance with subsection (D)(2)(a) and to the extent the amount that would have been paid pursuant to subsection (D)(2)(a) exceeds the fee actually paid by the sponsor, the sponsor must pay the difference with the next fee payment due after the property is disposed of. If the sponsor used the method provided in subsection (D)(2)(c), the millage rate provided in subsection (D)(2)(c) must be used to calculate the amount which would have been paid pursuant to subsection (D)(2)(a). If there is no provision in the agreement dealing with the disposal of property in accordance with this subsection, the fee remains fixed and no adjustment to the fee is allowed for disposed property.

(2) Property placed in service as a replacement for property that is subject to the fee payment may become part of the fee payment as provided in this item:

(a) Replacement property may have a function that differs from the property it is replacing. Replacement property is considered to replace the oldest real or personal property subject to the fee and disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies for fee treatment provided in subsection (D)(2) only up to the original income tax basis of fee property it replaces. More than one piece of replacement property may replace a single piece of fee property. To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the property it replaces, the excess amount is subject to payments as provided in Section 4-29-60. Replacement property is entitled to the fee payment for the period of time remaining on the twenty-year fee period for the property it replaces.

(b) The new replacement property that qualifies for the fee provided in subsection (D)(2) is recorded using its income tax basis, and the fee is calculated using the millage rate and assessment ratio provided on the original fee property. The fee payment for replacement property must be based on subsection (D)(2)(a) or (c) if the investor originally used that method, without regard to present value.

(c) To qualify as replacement property, title to the replacement property must be held by the county.

(d) If there is no provision in the inducement agreement dealing with replacement property, any property placed in service after the time period allowed for investments as provided by subsection (C)(2), is subject to the payments required by Section 4-29-60 if the county has title to the property or ad valorem property taxes, if the sponsor has title to the property.

(G)(1) The county and the sponsor may enter into a millage rate agreement to establish the millage rate for purposes of calculating payments pursuant to subsection (D)(2)(a) and the first five years pursuant to subsection (D)(2)(c). This millage rate agreement may be executed at any time up to and including, but not later than, the date of the initial lease agreement. This millage rate agreement may be a separate agreement or may be made a part of either the inducement agreement or the initial lease agreement.

(2) The millage rate established pursuant to item (1) of this subsection must be no lower than the cumulative property tax millage rate levied by or on behalf of all taxing entities within which the project is to be located on either:

(a) June thirtieth of the year preceding the year in which the millage rate agreement is executed or the initial lease agreement is executed if no millage rate agreement is executed; or

(b) June thirtieth of the year in which the millage rate agreement is executed if a millage rate agreement is not executed the lease agreement is deemed to be the millage rate agreement for purposes of this item.

(H)(1) Upon agreement of the parties, and except as provided in subsection (H)(2), an inducement agreement, a millage rate agreement, or both, may be amended or terminated and replaced with regard to all matters including, but not limited to, the addition or removal of sponsors or sponsor affiliates.

(2) An amendment or a replacement of an inducement agreement or millage rate agreement may not be used to lower the millage rate, discount rate, assessment ratio, or, except as provided in subsections (C)(2) and (C)(4) increase the term of the agreement; except that an existing inducement agreement that has not been implemented by the execution and delivery of a millage rate agreement or a lease agreement may be amended up to the date of execution and delivery of a millage rate agreement or a lease agreement in the discretion of the governing body.

(I) Investment expenditures incurred by a sponsor in connection with the project, or relevant phase of a project, for a project completed and placed in service in more than one year, qualify as expenditures subject to the fee in subsection (D)(2), so long as these expenditures are incurred before the end of the applicable five-year, eight-year, ten-year, or fifteen-year period referenced in subsection (C)(2) or (3). An inducement agreement must be executed within two years after the date the county adopts an inducement resolution; otherwise, only investment expenditures made or incurred by a sponsor after the date of the inducement agreement in connection with a project qualify as expenditures subject to the fee in subsection (D)(2).

(J) Subject to subsection (K), project expenditures incurred within the applicable time period provided in subsection (I) by an entity whose investments are not computed at the level of investment for purposes of subsection (B) or (C) qualify as investment expenditures subject to the fee in subsection (D)(2) if the:

(a) expenditures are part of the original cost of property that is transferred, within the applicable time period provided in subsection (I) to one or more other investors or investor affiliates whose investments are being computed at the level of investment for purposes of subsection (B) or (C);

(b) property would have qualified for the fee in subsection (D)(2) if it had been initially acquired by the sponsor instead of the transferor entity;

(c) the income tax basis of the property immediately before the transfer equal the income tax basis of the property immediately after the transfer; except that, to the extent income tax basis of the property immediately after the transfer unintentionally exceeds the income tax basis of the property immediately before the transfer, the excess is subject to payments pursuant to Section 4-29-60;

(d) the county agrees to an inclusion in the fee of the property described in subsection (J).

(K)(1) Property previously subject to property taxes in South Carolina does not qualify for the fee except as provided in this subsection:

(a) land, excluding improvements on it, on which a new project is located may qualify for the fee even if it has previously been subject to South Carolina property taxes;

(b) property that has been subject previously to South Carolina property taxes, but has never been placed in service in South Carolina, or which was placed in service in South Carolina pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the lease agreement pursuant to subsection (C)(1), may qualify for the fee; and

(c) property placed in service in South Carolina and subject to South Carolina property taxes that is purchased in a transaction other than between any of the entities specified in Section 267(b) of the Internal Revenue Code, as defined pursuant to Chapter 6, Title 12 as of the time of the transfer, may qualify for the fee if the sponsor invests at least an additional forty-five million dollars in the project.

(2) Repairs, alterations, or modifications to real or personal property which are not subject to a fee are not eligible for a fee, even if they are capitalized expenditures, except for modifications to existing real property improvements constituting an expansion of the improvements.

(L)(1) For a project not located in an industrial development park as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable but without regard to exemptions otherwise available to a project pursuant to Section 12-37-220 for that year.

(2) For a project located in an industrial development park as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the manner provided for by the agreement establishing the industrial development park.

(3) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing special source revenue bonds or the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from the sponsor.

(4) Misallocations of the distribution of the fee in lieu of taxes on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent distributions are made improperly in prior years, a claim for adjustment must be made within one year of the distribution.

(M) As a directly foreseeable result of negotiating the fee, gross revenue of a school district in which a project is located in any year a fee negotiated pursuant to this section is paid may not be less than gross revenues of the district in the year before the first year for which a fee in lieu of taxes is paid. In negotiating the fee, the parties shall assume that the formulas for the distribution of state aid at the time of the execution of the inducement agreement must remain unchanged for the duration of the lease agreement.

(N) Projects on which a fee in lieu of taxes is paid pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). Provided, however, that the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(O)(1) An interest in an inducement agreement, millage rate agreement, and lease agreement, and property to which these agreements relate, may be transferred to another entity at any time. Notwithstanding another provision of this chapter, an equity interest in a sponsor or sponsor affiliate may be transferred to another entity or person at any time. To the extent an agreement is transferred, the transferee assumes the current basis the sponsor has in the property subject to the fee for purposes of calculating the fee.

(2) A sponsor or county may enter into a lending, financing, security, lease, or similar arrangement, or succession of such arrangements, with a financing entity, concerning all or part of a project including, without limitation, a sale-leaseback arrangement, equipment lease build-to-suit-lease, synthetic lease, Nordic lease, defeased tax benefit, transfer lease, assignment, sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities, concerning all or part of a project, regardless of the identity of the income tax owner of the property which is subject to the fee payment pursuant to subsection (D)(2). Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the original sponsor pursuant to terms in the sale-leaseback agreement, affects the amount of the fee due.

(3) A transfer undertaken with respect to other projects to effect a financing authorized by subsection (O) must meet the following requirements:

(a) The department and the county shall receive written notification, within sixty days after the transfer, of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement does not affect adversely the fee, but a penalty up to ten thousand dollars a year or portion of a year up to a maximum penalty of fifty thousand dollars may be assessed by the department for late notification.

(b) If the financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates with the sponsor remaining secondarily liable for the payment of the fee or the sponsor agrees to be primarily liable for the payment of the fee as to that portion of the project to which the transfer relates.

(4) A sponsor may transfer an inducement agreement, millage rate agreement, lease agreement, or the assets subject to the lease agreement, if it obtains the prior approval, or subsequent ratification, of the county with which it entered into the original agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective inducement, millage rate, or lease agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

(P) An inducement agreement, a millage rate agreement, or a lease agreement, or the rights of a sponsor or sponsor affiliate pursuant to that agreement including, without limitation, the availability of the subsection (D)(2) fee, may not be affected adversely if the bonds issued pursuant to that agreement are purchased by one or more of the entities that are or become sponsor or sponsor affiliates.

(Q) Except as provided in subsection (B)(4)(a), if a sponsor fails to make the minimum investment required by subsection (D)(2) or an investment under subsection (D)(4) if applicable, within the time provided in subsection (C)(2), then the sponsor is entitled to the benefits of Chapter 12 of this title if and to the extent allowed pursuant to an applicable agreement between the sponsor and the county, and if the requirements of subsection (B)(4)(a) are satisfied. Otherwise, the fee provided in subsection (D)(2) or (D)(4) is no longer available and the sponsor must make the payments due pursuant to Section 4-29-60 for the remainder of the lease period.

(R) The minimum amount of the initial investment provided in subsection (B)(3) of this section may not be reduced except by a special vote which, for purposes of this section, means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(S)(1) The sponsor shall file the returns, contracts, and other information that may be required by the department.

(2) Fee payments, and returns showing investments and calculating fee payments, are due at the same time as property tax payments and property tax returns would be due if the property were owned by the sponsor obligated to make the fee payments and file such returns.

(3) Failure to make a timely fee payment and file required returns results in penalties being assessed as if the payment or return were a property tax payment or return.

(4) The department may issue rulings and promulgate regulations necessary or appropriate to carry out the purpose of this section.

(5) The provisions of Chapters 4 and 54, Title 12, applicable to property taxes, apply to this section, and, for purposes of that application, the fee is considered a property tax. Sections 12-54-20, 12-54-80, and 12-54-155 do not apply to this section.

(6) Within thirty days of the date of execution of an inducement or lease agreement, a copy of the agreement must be filed with the department and the county auditor and the county assessor for every county in which the project is located. If the project is located in an industrial development park, the agreements must be filed with the auditors and assessors for all counties participating in the industrial development park.

(7) The department, for good cause, may allow additional time for filing of returns required under this section. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(8) To the extent a form or return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and treasurer of the county or counties in which the project is physically located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(9) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

(T) Except as otherwise expressly provided in subsection (C)(2), a loss of fee benefits pursuant to this section is prospective only from the date of noncompliance and, subject to subsection (Q), only with respect to that portion of the project to which the noncompliance relates; except that the loss of fee benefits may not result in the recovery from the sponsor of fee payments for more than:

(1) three years from the date a return concerning the fee is filed for the time period during which the noncompliance occurs. A showing of bad faith noncompliance increases the three-year period to a ten-year period; or

(2) ten years if a return is not filed for the time period during which the noncompliance occurs.

(U) Section 4-29-65 does not apply to this section. All references in this section to taxes mean South Carolina taxes unless otherwise expressly stated.

(V)(1) Notwithstanding another provision of this section, in the case of a project consisting of a qualified recycling facility, the annual fee is available for no more than thirty years, and for those projects constructed or placed in service during a period of more than one year, the annual fee is available for a maximum of forty years.

(2) Notwithstanding another provision of this section, for a qualified recycling facility, the assessment ratio must be at least three percent.

(3) Any machinery and equipment foundations, port facilities, or railroad track systems used, or to be used, for a qualified recycling facility is considered tangible personal property.

(4) Notwithstanding subsections (F) and (I) of this section, the total costs of all investments made for a qualified recycling facility are eligible for fee payments as provided in this section.

(5) For purposes of fees that may be due on undeveloped property for which title has been transferred to the county by or for the owner or operator of a qualified recycling facility, the assessment ratio is three percent.

(6) Notwithstanding subsection (D)(2)(b) of this section, in the case of a qualified recycling facility, net present value calculations performed pursuant to that subsection must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published on any day selected by the sponsor during the year in which assets are placed into service or in which the inducement agreement is executed.

(7) As used in this subsection, "qualified recycling facility" and "investment" have the meaning provided in Section 12-6-3460.

(W)(1) Notwithstanding subsection (C)(1), in the case of a qualified nuclear plant facility, the sponsor has five years from the end of the calendar year in which the Nuclear Regulatory Commission grants the sponsor a combined license to construct and operate a nuclear power plant to enter into an initial lease agreement with the county but in no event more than fifteen years from the latter of the adoption of an inducement resolution or execution of an inducement agreement by the county.

(2) Notwithstanding subsection (C)(2)(d), in the case of a qualified nuclear plant facility, the sponsor has fifteen years from the end of the calendar year in which the initial lease agreement is executed to meet the minimum investment and fifteen years from the end of the calendar year in which the first piece of property is placed into service to complete the project.

(X)(1) All agreements entered into pursuant to this section must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(a) the legal name of each party to the agreement;

(b) the county and street address of the project and property to be subject to the agreement;

(c) the minimum investment agreed upon;

(d) the length and term of the agreement;

(e) the assessment ratio applicable for each year of the agreement;

(f) the millage rate applicable for each year of the agreement;

(g) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(h) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(i) a statement answering the following questions:

(i) Is the project to be located in a multi-county park formed pursuant to Chapter 29, Title 4?;

(ii) Is disposal of property subject to the fee allowed?;

(iii) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(iv) Will payment amounts be modified using a net present value calculation?; and

(v) Do replacement property provisions apply?;

(j) any other feature or aspect of the agreement which may affect the calculation of subitems (g) and (h) of this item;

(k) a description of the effect upon the schedules required by subitems (g) and (h) of this item of any feature covered by subitems (i) and (j) not reflected in the schedules for subitems (g) and (h);

(l) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(2) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subitem (1)(g) or as modified pursuant to subitem (1)(j), (k), or (l) and that payment must be distributed to the affected taxing entities according to the schedule in subitem (1)(g) or as modified pursuant to subitem (1)(j), (k), or (l).

(3) The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this subsection.

HISTORY: 1988 Act No. 487, eff May 2, 1988; 1989 Act No. 173, Section 1, eff June 8, 1989; 1992 Act No. 361, Section 37, eff May 4, 1992; 1993 Act No. 123, Section 3, eff June 14, 1993; 1993 Act No 181 Section 58, eff July 1, 1993; 1994 Act No. 497, Part II, Section 118, eff June 29, 1994; 1995 Act No. 32, Section 2, eff April 6, 1995; 1996 Act No. 462, Sections 7A, eff July 2, 1996, Section B(1), eff January 1, 1996; 1997 Act No. 149, Section 6, eff June 24, 1997; 1997 Act No. 151, Sections 4, 5, eff for tax years beginning after 1996; 1999 Act No. 114, Section 4, eff for property tax years beginning after 1998; 2000 Act No. 279, Section 1, eff May 19, 2000; 2001 Act No. 89, Sections 51E, 58, 59, 61C, 64, and 65B, eff July 20, 2001; 2002 Act No. 280, Section 2, eff May 28, 2002; 2002 Act No. 334, Sections 3, 7C, 7D, 7E, eff June 24, 2002; 2003 Act No. 69, Section 3.ZZ.1, eff June 18, 2003; 2005 Act No. 71, Section 4, eff May 23, 2005; 2005 Act No. 145, Section 44.C, eff June 7, 2005; 2005 Act No. 161, Section 40.C, eff upon approval (became law without the Governor's signature on June 9, 2005); 2006 Act No. 384, Sections 17, 20, eff June 14, 2006; 2006 Act No. 386, Section 58, eff June 14, 2006; 2007 Act No. 116, Section 7.C, eff June 28, 2007; 2008 Act No. 313, Sections 2.G, 2.I.7, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 352, Section 2.G, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 161, Sections 1.A to 1.D, eff May 12, 2010; 2010 Act No. 290, Section 6.A, eff June 23, 2010 and January 1, 2011; 2012 Act No. 187, Section 5, eff June 7, 2012.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

At the direction of the Code Commissioner, subitem (A)(1)(cc), as added by 2010 Act 161, Section 1.A., was redesignated as subitem (A)(1)(d), and subitems (A)(1)(d) and (A(1)(e) were redesignated as subitems (A)(1)(e) and (A)(1)(f).

At the direction of the Code Commissioner in 2014, the reference to Section 12-7-1275(A) in subsection (V)(7) was changed to Section 12-6-3460.

Editor's Note

This section was amended by 1993 Act No. 181, Section 58, and by 1993 Act No. 123, Section 3. As set out above, this section reads as appearing in Act No. 123, with the name changes of Act No. 181 incorporated, pursuant to the direction of 1993 Act No. 181, Section 1614, which reads as follows:

"SECTION 1614. Notwithstanding any permanent or temporary provision of law, any enactment, or portion thereof, of the General Assembly in 1993 in conflict with any provision of this act shall be suspended as to its force and effect until March 1, 1994. Where there is no conflict the provisions of any other enactments shall supersede the provisions of this act. For the purposes of this section, 'conflict' shall not include:

"(1) where provisions of the Code of Laws of 1976, as amended, are repeated herein so as to incorporate only changes in the names of agencies, divisions or departments, except so far as such change in name conflicts with another enactment or a portion of another enactment, or.

"(2) where provisions of the Code of Laws of 1976, as amended, are repeated herein so as to incorporate only changes in the governance or structure of an agency, division or department except so far as such governance or structure is in conflict with another enactment or some portion of another enactment."

1992 Act No. 361, Section 39, eff May 4, 1992, provides as follows:

"SECTION 39. (A) In connection with a written agreement between the county and the investor executed in good faith prior to March 15, 1992, concerning the method for calculating the fee allowed pursuant to Section 4-29-67 of the 1976 Code, the method provided in the agreement by the parties will be binding except as provided in subsections (D) and (E) of this section.

"(B) If the investor and county are operating under an existing agreement which does not discuss replacement property or the disposal of property subject to the fee, the parties can agree to follow any previously written opinion of the Attorney General or Department of Revenue concerning these issues.

"(C) The investor and the county who are operating under an existing fee agreement may renegotiate the payment to include provisions concerning property which is disposed of and replacement property which is consistent with Section 4-29-67(F) of the 1976 Code.

"(D) The investor and the county who are operating under an existing fee agreement may agree to an extension as provided in Section 4-29-67(C)(2) of the 1976 Code. In no event may an existing or modified agreement exceed in total the time period provided in Section 4-29-67(C)(1) of the 1976 Code.

"(E) An existing agreement may not provide that the terms of the agreement can be amended except as provided in Section 4-29-67(H) of the 1976 Code."

1993 Act No. 123, Sections 5 and 7, eff June 14, 1993, provide as follows:

"SECTION 5. Nothing in this act may be construed as amending or repealing any provision of Section 39, Act 361 of 1992."

"SECTION 7. This act takes effect upon approval by the Governor and applies prospectively to any project for which an inducement agreement was not entered into before the effective date of this act; provided, however, that projects with respect to which an inducement agreement, millage rate agreement, or both, have been entered into before the effective date of this act are entitled but not required to use the provisions of Section 4-29-67 of the 1976 Code, as amended by this act, and also one or more of the provisions of the following subsections of Section 4-29-67 of the 1976 Code as in existence before the amendments contained in this act: (B); (F)(1)(c); (F)(2); (G); and (I); and provided further that investors having a lease agreement which was entered into before the effective date of this act meeting the eighty-five million dollar minimum level of investment required under Section 4-29-67(C) within five years from the date the lease agreement was signed shall have seven years from the date the lease agreement was signed to complete the investment, unless a longer period is otherwise stipulated in the lease agreement. The last sentence of Section 4-29-67(I) of the 1976 Code, as amended by this act, is not applicable to any project with respect to which an inducement agreement was entered into or an inducement or similar resolution was adopted by the governing body of the county before the effective date of this act; provided, however, that if an inducement agreement has not been entered into before the effective date of this act, such an agreement must be entered into with respect to any such project within one year of the effective date of this act in order for pre-inducement agreement project expenditures to qualify for the fee provided in subsection (D)(2). Any lease which was entered into with a county prior to the effective date of this act, in order to preserve the eligibility of certain property for subsequent inclusion in a fee in lieu of taxes arrangement, and which lease provides for lease payments within two dollars of what the property taxes on the leased property would otherwise have been, shall not be considered a lease agreement of any kind for purposes of beginning the running of any time period provided under Section 4-29-67 of the 1976 Code, including, but not limited to, the five, seven, and twenty-year periods provided therein. For purposes of this SECTION 7, references to inducement or millage rate agreements shall be considered to exclude any amendments or replacements of such agreements."

1996 Act No. 462, Sections 7 B(2), C, provide as follows:

"SECTION 7. B.(2) This item [the reservation of item (Z) effected by Section B.(1)] is effective January 1, 1996."

"SECTION 7. C. The amendments to Section 4-29-67 of the 1976 Code contained in this section are effective for inducement resolutions, inducement agreements, millage rate agreements, and lease agreements with regard to projects for which lease agreements are entered into after December 31, 1995. However, the provisions affecting Section 4-29-67(B)(3), (B)(4)(b)(iii), (H), (K)(1)(c), (O), and (U) of the 1976 Code are effective for inducement resolutions, inducement agreements, millage rate agreements, and lease agreements with regard to projects for which lease agreements have been entered into on or before December 31, 1995, if the investor and the county agree to modify the agreement to allow these provisions to apply to their agreement. However, except as provided in Section 4-29-67(H) of the 1976 Code, no amendment to an inducement agreement or millage rate agreement may reduce the millage rate, discount rate, or assessment ratio under such agreements."

2000 Act No. 279, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to fee payments due after June 30, 2000."

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2003 Act No. 69, Section 3.ZZ.3, provides in part as follows:

"(i) for those projects which have been granted a two-year extension of time to complete the project and that two-year period has not expired, the sponsor may at any time during the two-year extension request an additional three years to complete the project, and (ii) the county and the sponsor may agree to waive the provisions of subsection (W) under any agreement whenever executed."

2010 Act No. 290, Section 6.B, provides:

"The provisions of this section take effect upon approval by the Governor except that the provisions of Section 4-29-67(C)(3) take effect January 1, 2011, provided that a county may amend an existing fee-in-lieu agreement at any time prior to the expiration of the fee to incorporate the amendments to Section 4-29-67(C)(3) as contained in subsection A. Also, except that Section 4-29-67(D) shall take effect in each county in the first property tax year in which a countywide reassessment program is implemented after December 31, 2010."

Effect of Amendment

The 1989 amendment rewrote this section.

The 1992 amendment rewrote this section.

The first 1993 amendment rewrote this section, so as to revise the manner in which and conditions under which fees in lieu of taxes are authorized.

The second 1993 amendment changed "Tax Commission" to "Department of Revenue" throughout.

The 1994 amendment added subsection (Z).

The 1995 amendment added subsection (AA).

The 1996 amendment revised subsections (A)-(U) and reserved (Z).

The first 1997 amendment (by Act No. 149), in subsection (W), added paragraph (6).

The second 1997 amendment (by Act No. 151), by Section 4, in subsection (B)(4)(a), added the last sentence; and, by Section 5, in subsection (D)(4)(a), added item (iv).

The 1999 amendment revised the replacement property provisions in subparagraph (F)(2)(a).

The 2000 amendment added subsection (BB).

The 2001 amendments revised the section, providing for investors and investor affiliates, with guidelines for their qualification for the 4% fee; providing for time periods for executing millage rate agreements and computations relating to cumulative property tax millage and alternative determination of the millage rate; providing for adjustments for misallocations; and making technical changes.

The first 2002 amendment added paragraph (B)(5).

The second 2002 amendment, in item (C)(2)(a), in the second sentence, substituted "five" for "two"; in item (C)(2)(c), in the introductory paragraph, substituted "up to ten" for "seven"; added paragraph (S)(7) and added subsection (W).

The 2003 amendment rewrote this section.

The first 2005 amendment, in subsection (D)(4), in the introductory statement to subparagraph (a) substituted "may not be lower than" for "must be at least"; in subparagraph (a)(iv)A, substituted "project" for "facility"; and added subparagraph (a)(v).

The second and third 2005 amendments added a virtually identical subparagraph (D)(4)(a)(v) to that added by the first 2005 amendment.

The first 2006 amendment, in subparagraph (B)(1), added the fourth sentence relating to property titled in the name of a county; and, in subparagraph (D)(4)(a), in (i) substituted "one hundred fifty" for "two hundred" and "three hundred" for "four hundred" million dollars and "one hundred twenty-five" for "two hundred" new full-time jobs, deleted (iii), redesignated (iv) as (iii), merged the paragraph designated as "A" into it and deleted the paragraph designated as "B"; redesignated (v) as (iv); and made conforming amendments.

The second 2006 amendment added an identical fourth sentence in subparagraph (B)(1) to that added by the first 2006 amendment.

The 2007 amendment, in subparagraph (C)(2)(a), added the fifth and sixth sentences; rewrote paragraph (C)(3) and subparagraph (D)(4)(a); in subparagraph (D)((4)(b), substituted "lease" for "inducement"; in subparagraph (H)(2), added ", or except as provided in Sections 4-29-67(C)(2) and (C)(4)"; and, in paragraph (L)(3) added "or payment derived from" and deleted the second sentence relating to a direct payment of cash to a sponsor.

The first 2008 amendment, in subparagraph (D)(4)(a), added the undesignated paragraph at the end applicable to tax years beginning on or after January 1, 2008; and, in subparagraph (A)(1)(c), added the second sentence and, in paragraph (O)(4), added the second sentence relating to evidence of county's prior approval or subsequent ratification applicable for property tax years beginning after 2007.

The second 2008 amendment added an identical undesignated paragraph at the end of subparagraph (D)(4)(a) effective upon approval.

The first 2010 amendment, 2010 Act No. 161, Sections 1.A to 1.D, in subsection (A) added the definition of "qualified nuclear plant facility"; in subitem (B)(4)(a) inserted "and including a qualified nuclear plant facility as defined in Section 12-44-30(16A)" in the second sentence; in subsection (C)(1) inserted the exception; and added subsection (X).

The second 2010 amendment, 2010 Act No. 290, Section 6, rewrote the section.

The 2012 amendment added subsection (S)(9).



Section 4-29-68. Special source revenue bonds.

(A) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may issue special source revenue bonds secured by and payable from all or a part of such revenues, subject to the following terms and conditions:

(1) The issuance of bonds is authorized by a duly adopted ordinance of the governing body of the issuer or, if the issuer is a special purpose district, an ordinance of the county council or councils in the county or counties in which the special purpose district is located, and a resolution of the governing body of the issuer, after a public hearing is held at least fifteen days after notice of the hearing is published in a newspaper of general circulation in the county or municipality or special purpose district.

(2)(i) The bonds are issued for the purpose of paying the cost of designing, acquiring, constructing, improving, or expanding (a) the infrastructure serving the issuer or the project, (b) for improved or unimproved real estate and personal property including machinery and equipment used in the operation of a manufacturing or commercial enterprise, or (c) aircraft which qualifies as a project pursuant to Section 12-44-30(16), which property is determined by the issuer to enhance the economic development of the issuer. Costs of issuance of the bonds also may be paid from bond proceeds. Bonds issued pursuant to this section to finance the acquisition of real or personal property may be additionally secured by a mortgage of that real or personal property.

(ii) To the extent that the bonds or any credit or offset against a fee in lieu of taxes that is allowed in lieu of the issuance of the bonds, is used as payment for personal property, including machinery and equipment, and the personal property is removed from the project at any time during the life of the fee, the amount of the fee in lieu of taxes due on the personal property for the year in which the personal property was removed from the project also shall be due for the two years immediately following the removal. The amounts will be remitted by the department to the county in which the project is located.

(a) To the extent that any payment amounts were used for both real property and personal property or infrastructure and personal property, all amounts will be presumed to have been first used for personal property.

(b) If personal property is removed from the project but is replaced with qualifying replacement property, then the personal property will not be considered to have been removed from the property.

(3) The bonds may include amounts for capitalized interest for a period not to extend beyond the later of (a) the date that is three years from the date of issuance of the bonds and (b) the first date on which any ad valorem taxes (including, but not limited to, county or school district taxes) would have been payable on the property (other than unimproved real property) which is the subject of the payment in lieu of taxes.

(4) The issuer may use proceeds of the bonds (including by establishment of a reserve fund to be used) (a) directly for infrastructure owned or controlled by the issuer or (b) to make loans or grants to, or to participate in joint undertakings with, other agencies or political subdivisions of the State that own or control the infrastructure referred to in item (2) of this subsection.

(5) The bonds are, and must state on their face that they are, (a) payable solely from all or a specifically described part of the payments in lieu of taxes received and retained by the issuer under Section 4-29-60, Section 4-29-67, Section 4-12-20, Section 4-12-30, or Section 13 of Article VIII of the Constitution of this State, (b) not secured by, or in any way entitled to, a pledge of the full faith, credit, or taxing power of the issuer, (c) not an indebtedness of the issuer within the meaning of any state constitutional provision or statutory limitation but are payable solely from a special source that does not include revenues from any tax or license, and (d) not a pecuniary liability of the issuer or a charge against the issuer's general credit or taxing power.

(6) The ordinance authorizing the issuance of the bonds shall specifically describe the portion of the payments in lieu of taxes received and retained by the issuer from which the bonds are payable and by which the bonds are secured.

(7) The bonds may be executed and delivered at any time as a single issue or from time to time as several issues, be in the form and denominations, be of the tenor, be payable in the installments and at the time or times not to exceed the time over which payments in lieu of taxes are scheduled to be received, be subject to the terms of redemption, be payable at the place or places, bear interest at the rate or rates which is payable at the place or places, and contain provisions not inconsistent with this section, all of which must be provided in the ordinance authorizing the bonds.

(8) The bonds may be sold at public or private sale at the prices and in the manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the costs described in item (2) of this subsection, and out of the bond proceeds, all expenses, premiums, commissions, and expenses which the governing board considers necessary or advantageous in connection with the authorization, sale, and issuance of the bonds.

(9) The ordinance may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but the proceedings may preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bond or bonds afterward issued on a parity with the bonds.

(10) Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Section 11-17-10 to Section 11-17-110, as now or hereafter amended, are applicable to the bond anticipatory borrowing.

(11) The ordinance authorizing the issuance of the bonds may contain agreements and provisions customarily contained in the instruments securing revenue or special source bonds as the governing board considers advisable, but the issuer does not have the power to obligate itself to impose or maintain any particular level of tax rates.

(B) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may pledge the revenues as additional security for general obligation debt or revenue debt of the issuer if the general obligation debt or revenue debt is issued in accordance with items (1) and (2) of this subsection.

(C) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may pledge the revenues as additional security for general obligation debt or revenue debt of other agencies or political subdivisions of the State referred to in item (4)(b) of this subsection if the pledge is authorized by a duly-adopted ordinance of the governing body of the county or municipality or special purpose district after a public hearing is held at least fifteen days after notice of the hearing is published in a newspaper of general circulation in the county or municipality or special purpose district, and if the general obligation debt or revenue debt to which the revenues received from a payment in lieu of taxes are pledged is issued solely for the purpose of paying the cost of designing, acquiring, constructing, improving, or expanding the infrastructure serving the county or municipality or special purpose district in order to enhance the economic development of the county or municipality or special purpose district and costs of issuance of the bonds.

(D) Revenues received by a county or municipality or special purpose district which may be pledged or from which bonds may be payable and secured pursuant to this Section 4-29-68 or Section 4-1-175 may be used jointly to pay or secure a single series of bonds.

(E) A political subdivision of this State subject to the limitation of Section 14(7)(a) of Article X of the Constitution of this State pledging pursuant to this section all or a portion of the revenues received and retained by that subdivision from a payment in lieu of taxes to the repayment of any bonds shall not include in the assessed value of taxable property located in the political subdivision for the purposes of calculating the limit imposed by that section of the Constitution any amount representing the value of the property that is the basis of the pledged portion of revenues. If the political subdivision, before pledging revenues pursuant to this section, has included an amount representing the value of a parcel or item of property that is the subject of a payment in lieu of taxes in the assessed value of taxable property located in the political subdivision and has issued general obligation debt within the debt limit calculated on the basis of such assessed value, then it may not pledge pursuant to this section revenues based on the item or parcel of property, to the extent that the amount representing its value is necessary to permit the outstanding general obligation debt within the debt limit of the political subdivision.

(F) A county, municipality, or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-1-170, 4-12-30, 4-29-60, 4-29-67, or Chapter 44, Title 12 in which these revenues are derived in whole or in part from a redevelopment project area established pursuant to Title 31, Chapter 6 shall allocate these revenues in accordance with the ordinance of the municipality adopted pursuant to Section 31-6-70 as if these revenues remained ad valorem taxes. All fees collected in the redevelopment project area which are not subject to the ordinance of the municipality adopted pursuant to Section 31-6-70 become payments in lieu of taxes and the portion collected by the municipality may be pledged to secure special source revenue bonds issued by the municipality pursuant to Section 4-1-175 or this section.

(G) If the stream of payments from a fee in lieu of tax agreement becomes insufficient to completely service the payments of interest and principal due pursuant to a debt obligation issued pursuant to Section 4-29-68, a penalty must be imposed, in addition to any amount of fee in lieu of tax payment otherwise due or payable, in the amount necessary to pay all amounts of interest and principal which are not otherwise paid by the pledged fee revenue. This penalty does not apply if the entity obligated to make the fee payments or a member of the control group associated with the entity owns the entire bond issue one year before any such default of payment.

HISTORY: 1992 Act No. 361, Section 35, eff May 4, 1992; 1993 Act No. 123, Section 4, eff June 14, 1993; 1995 Act No. 4, Section 1, eff January 10, 1995; 1995 Act No. 125, Section 4B, approved June 7, 1995 and effective for taxable years beginning after 1995; 1996 Act No. 462, Section 23, eff July 2, 1996; 1997 Act No. 149, Section 7, eff June 24, 1997; 1999 Act No. 114, Section 4, eff June 30, 1999; 2007 Act No. 116, Section 67, eff June 28, 2007; 2010 Act No. 290, Section 7, eff January 1, 2011.

Code Commissioner's Note

Subsection (G) was originally codified at the direction of the Code Commissioner as Section 12-44-180. On March 12, 1999, it was redesignated as Section 4-29-68(G), at the direction of the Code Commissioner.

Editor's Note

1993 Act No. 123, Section 7, eff June 14, 1993, provides as follows:

"SECTION 7. This act takes effect upon approval by the Governor and applies prospectively to any project for which an inducement agreement was not entered into before the effective date of this act; provided, however, that projects with respect to which an inducement agreement, millage rate agreement, or both, have been entered into before the effective date of this act are entitled but not required to use the provisions of Section 4-29-67 of the 1976 Code, as amended by this act, and also one or more of the provisions of the following subsections of Section 4-29-67 of the 1976 Code as in existence before the amendments contained in this act: (B); (F)(1)(c); (F)(2); (G); and (I); and provided further that investors having a lease agreement which was entered into before the effective date of this act meeting the eighty-five million dollar minimum level of investment required under Section 4-29-67(C) within five years from the date the lease agreement was signed shall have seven years from the date the lease agreement was signed to complete the investment, unless a longer period is otherwise stipulated in the lease agreement. The last sentence of Section 4-29-67(I) of the 1976 Code, as amended by this act, is not applicable to any project with respect to which an inducement agreement was entered into or an inducement or similar resolution was adopted by the governing body of the county before the effective date of this act; provided, however, that if an inducement agreement has not been entered into before the effective date of this act, such an agreement must be entered into with respect to any such project within one year of the effective date of this act in order for pre-inducement agreement project expenditures to qualify for the fee provided in subsection (D)(2). Any lease which was entered into with a county prior to the effective date of this act, in order to preserve the eligibility of certain property for subsequent inclusion in a fee in lieu of taxes arrangement, and which lease provides for lease payments within two dollars of what the property taxes on the leased property would otherwise have been, shall not be considered a lease agreement of any kind for purposes of beginning the running of any time period provided under Section 4-29-67 of the 1976 Code, including, but not limited to, the five, seven, and twenty-year periods provided therein. For purposes of this SECTION 7, references to inducement or millage rate agreements shall be considered to exclude any amendments or replacements of such agreements."

Effect of Amendment

The 1993 amendment added references throughout to "special purpose district"; in subsection (A) rewrote paragraphs (1), (2), (4) and (9); and in subsection (E), first sentence, deleted "or Section 15(6)" preceding "of Article X."

The first 1995 amendment, Act No. 4, Section 1, added subsection (F).

The second 1995 amendment, Act No. 125, Section 4B, added references to Sections 4-12-20 and 4-12-30 in subsections (A) through (C).

The 1996 amendment revised subsection (A) paragraph (2).

The 1997 amendment added subsection (G).

The 1999 amendment inserted "4-12-30" and "Chapter 44, Title 12", changed "taxes" to "fees" and made grammatical changes in subsection (F).

The 2007 amendment rewrote paragraph (A)(2).

The 2010 amendment rewrote paragraph (A)(2).



Section 4-29-69. Inducement agreement providing for payment in lieu of property taxes.

(A) For purposes of this section:

(1) "Qualified property" means all real and tangible personal property owned, leased, licensed, or acquired by a qualified manufacturer during the consolidation period regardless of (a) when the property is placed into service in this State, and (b) whether the property has been previously subject to property taxes in this State.

(2) "Qualified manufacturer" means a manufacturing facility in this State which:

(a) employed at least seven hundred persons at the beginning of the consolidation period; and

(b) is located in a county which is designated at the beginning of the consolidation period as a less-developed county by the South Carolina Department of Revenue pursuant to Section 12-7-1220.

(3) "Qualified consolidation" means:

(a) a restructuring or transfer or series of transfers involving assets of a manufacturing facility in this State and a manufacturing facility which is located in a state other than this State, pursuant to which all or a portion of the assets of the manufacturing facility located in the other state are transferred to a manufacturing facility in this State;

(b) during the consolidation period, (i) the corporations which own or lease the manufacturing facility in the other state and the facility in this State are members of the same controlled group as defined under Internal Revenue Code Section 1563, or (ii) the same corporation owns or leases the facility in this State and the facility in the other state;

(c) at least one hundred new jobs are created at the facility in this State during the consolidation period; and

(d) during the consolidation period, at least ten million dollars of original cost, without regard to depreciation at the time of the transfer to the facility, of manufacturing and related property are added to the facility in this State, either from the manufacturing facility in the other state, or purchased or leased from a third party.

(4) "Payment in lieu of taxes" means one or more payments made to the county at the times and in the amounts as the county, and entity or entities which will initially make the payment in lieu of taxes, may agree, pursuant to a transfer of title to the property which is subject to such payments to the county, and a lease of the property by the county to the entity or entities which will initially make such payments.

(5) "Consolidation period" means the eighteen-month period beginning on the first date that assets are transferred to the facility in this State from the manufacturing facility in the other state. The South Carolina Economic Development Board shall certify in writing to the South Carolina Department of Revenue the specific date that the consolidation period begins.

(B) In the case of a financing agreement in the form of a lease or a lease purchase, the county and the investor may enter into an inducement agreement which provides for a payment in lieu of property taxes under this section for qualified property owned by, or leased or licensed to, one or more qualified manufacturers which complete a qualified consolidation between June 1, 1992, and December 31, 1993.

(C) Any interest in the assets which are subject to the payment in lieu of taxes, or the lease relating to the assets, may be freely transferred without restriction, except as the county, and the entity or entities which will make such payment, may otherwise agree. This agreement, and any inducement agreement, may be freely amended or replaced at any time.

(D) Distribution of the payment in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable.

(E) The provisions of this section do not apply to any construction of Section 4-29-67, and to the extent that Sections 4-29-60, 4-29-67, or any other provision of Title 4 are inconsistent with this section, this section controls.

HISTORY: 1993 Act No. 123, Section 1, eff June 14, 1993.

Editor's Note

1993 Act No. 123, Section 7, effective June 14, 1993, provides as follows:

"SECTION 7. This act takes effect upon approval by the Governor and applies prospectively to any project for which an inducement agreement was not entered into before the effective date of this act; provided, however, that projects with respect to which an inducement agreement, millage rate agreement, or both, have been entered into before the effective date of this act are entitled but not required to use the provisions of Section 4-29-67 of the 1976 Code, as amended by this act, and also one or more of the provisions of the following subsections of Section 4-29-67 of the 1976 Code as in existence before the amendments contained in this act: (B); (F)(1)(c); (F)(2); (G); and (I); and provided further that investors having a lease agreement which was entered into before the effective date of this act meeting the eighty-five million dollar minimum level of investment required under Section 4-29-67(C) within five years from the date the lease agreement was signed shall have seven years from the date the lease agreement was signed to complete the investment, unless a longer period is otherwise stipulated in the lease agreement. The last sentence of Section 4-29-67(I) of the 1976 Code, as amended by this act, is not applicable to any project with respect to which an inducement agreement was entered into or an inducement or similar resolution was adopted by the governing body of the county before the effective date of this act; provided, however, that if an inducement agreement has not been entered into before the effective date of this act, such an agreement must be entered into with respect to any such project within one year of the effective date of this act in order for pre-inducement agreement project expenditures to qualify for the fee provided in subsection (D)(2). Any lease which was entered into with a county prior to the effective date of this act, in order to preserve the eligibility of certain property for subsequent inclusion in a fee in lieu of taxes arrangement, and which lease provides for lease payments within two dollars of what the property taxes on the leased property would otherwise have been, shall not be considered a lease agreement of any kind for purposes of beginning the running of any time period provided under Section 4-29-67 of the 1976 Code, including, but not limited to, the five, seven, and twenty-year periods provided therein. For purposes of this SECTION 7, references to inducement or millage rate agreements shall be considered to exclude any amendments or replacements of such agreements."



Section 4-29-70. Options in leases; consideration for renewal of lease or purchase of project.

Any financing agreement in the form of a lease of any project may include a provision that the industry shall have options to renew such lease and/or to purchase any or all of the leased project on such terms, at such times, and upon such considerations as the governing board shall agree to. The consideration for any renewal of the lease or for the purchase of any or all of the project need not require the payment by the industry of the full market value thereof, but may be fixed at such lesser consideration as the governing board shall determine to be in the interest of the county or incorporated municipality and in furtherance of the policy of this chapter.

HISTORY: 1962 Code Section 14-399.27; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-80. Additional powers of governing boards.

The governing board has the power to provide that the project and improvements must be acquired by the county or incorporated municipality, the industry, or both, on real estate owned by the county, incorporated municipality, or other agency or political subdivision of the State or the industry, that bond proceeds must be disbursed by the trustee bank or banks or depository during construction upon the estimate, order, or certificate of the industry, and if the financing agreement is in the form of a lease that the project need not be conveyed to the county or incorporated municipality for lease to the industry until its completion. The governing board may authorize the industry to acquire real estate and commence construction in anticipation of the issuance of bonds and to provide that the industry must be reimbursed for the expenditures from the proceeds of the bonds if and when issued. In making the agreements or provisions the governing board does not have the power to obligate the county or incorporated municipality except with respect to the project and the application of the revenues therefrom and does not have the power to incur a pecuniary liability or a charge upon the general credit of the county or incorporated municipality or against its taxing powers.

HISTORY: 1962 Code Section 14-399.28; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1992 Act No. 361, Section 38, eff May 4, 1992.

Effect of Amendment

The 1992 amendment revised this section.



Section 4-29-90. Application of proceeds from sale of bonds; cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project shall be deemed to include the following: The actual cost of the construction of any part of a project which may be constructed, including architects' and engineers' fees; the purchase price of any part of a project that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on the bonds for a reasonable time prior to construction, during construction, and for not exceeding one year after completion of the construction.

HISTORY: 1962 Code Section 14-399.29; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-100. Payments from county or municipal general funds prohibited; use of lands owned by county or municipality; donations of property or money.

No county or incorporated municipality shall have the power to pay out of its general funds or otherwise contribute, any part of the costs of acquiring a project, except that lands owned by any county or incorporated municipality not required for any other public purpose, may be utilized to the extent required for a project, but under such circumstances the reasonable value of the lands shall be deemed a part of the cost of construction, and shall be paid out of the proceeds of the bonds to the general fund of the county or incorporated municipality. The determination by the governing board of the reasonable value of the land shall be conclusive but review of the determination may be instituted by any interested party within twenty days, but not afterwards, following the publication of notice of the determination in a newspaper of general circulation in each county in which the land is situated, by proceedings de novo in the court of common pleas of the county. The entire cost of acquiring any project shall be paid out of the proceeds from the sale of bonds issued under the authority of this chapter; provided, however, that this provision shall not be construed to prevent a county or incorporated municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

HISTORY: 1962 Code Section 14-399.30; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-110. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a county or incorporated municipality, but only with the approval of the State Fiscal Accountability Authority being first obtained, by the issuance of its refunding bonds in such amount as the governing board may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under the authority of this chapter shall be payable in the same manner and under the same terms and conditions as are herein provided for the issuance of bonds. In addition to the powers herein granted for the issuance of refunding bonds the county boards may avail themselves of the provisions of Sections 11-21-10 to 11-21-80 (the Advanced Refunding Act).

HISTORY: 1962 Code Section 14-399.31; 1967 (55) 120; 1980 Act No. 518, Section 10B.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 4-29-120. Bonds deemed to be legal investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this chapter.

HISTORY: 1962 Code Section 14-399.32; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-130. Bonds, income therefrom, security agreements, financing agreements, and projects are exempt from certain taxes.

The bonds authorized by this chapter and the income therefrom, all security agreements executed as security therefor, all financing agreements made pursuant to the provisions hereof, and all projects so long as county or municipalities owned and the revenue derived from any financing agreement shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all security agreements and financing agreements made pursuant to the provisions of this chapter shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1962 Code Section 14-399.33; 1967 (55) 120; 1980 Act No. 518, Section 10B.



Section 4-29-140. Fiscal Accountability Authority shall approve proposal of governing board; petition shall be filed; investigation; notice of approval; challenging validity of approval.

(A) No bonds may be issued pursuant to the provisions of this chapter until the proposal of the governing board to issue the bonds receives the approval of the State Fiscal Accountability Authority. Whenever a governing board proposes to issue bonds pursuant to the provisions of this chapter, it shall file its petition with the State Fiscal Accountability Authority setting forth:

(1) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the county or incorporated municipality in which the project is to be located and of the areas adjacent to it;

(2) a reasonable estimate of the cost of the project;

(3) a general summary of the terms and conditions of the financing agreement and security agreement to be made, including a statement establishing the basis for the payment of sums in lieu of taxes as required by Section 4-29-60; and

(4) such other information as the State Fiscal Accountability Authority requires.

Upon the filing of the petition the State Fiscal Accountability Authority, as soon as practicable, shall conduct such review as it considers advisable, and if it finds that the proposal of the governing board is intended to promote the purposes of this chapter, it is authorized to approve the proposal. At any time following the approval, the governing board may proceed with the acquisition and financing of the project in accordance with the proposal as approved by the State Fiscal Accountability Authority. Notice of the approval of a proposal by the State Fiscal Accountability Authority must be published at least once by the State Fiscal Accountability Authority in a newspaper having general circulation in the county where the project is to be located.

(B) Any interested party, within twenty days after the date of the publication of the notice, but not afterwards, may challenge the validity of the approval by action de novo in the court of common pleas in the county where the project is to be located.

HISTORY: 1962 Code Section 14-399.34; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1994 Act No. 426, Section 1, eff May 27, 1994.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1994 amendment organized this section into lettered and numbered subsections and paragraphs; in subsection (A) added paragraph (4) reading "such other information as the state board requires"; in subsection (B) deleted "and is reasonably anticipated to effect such result" following "intended to promote the purposes of this chapter"; and made grammatical changes.



Section 4-29-150. Chapter provisions are cumulative; governing board may act at regular or special meeting without notice of proceedings.

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which a county or incorporated municipality might otherwise have under any laws of this State, but shall be construed as cumulative. Subject to the limitations and requirements of Chapter 9, Title 4, of the 1976 Code, the authorizations herein granted may be carried out by any governing board acting at any regular or special meeting and without publication of the proceedings, notwithstanding any restriction, limitation, or other procedure, imposed upon the governing board by any other statute.

HISTORY: 1962 Code Section 14-399.35; 1967 (55) 120; 1980 Act No. 518, Section 10B.






CHAPTER 31 - JOINT COUNTY ECONOMIC OPPORTUNITY COMMISSIONS

Section 4-31-10. Commission created.

There is hereby created the Newberry-Saluda Economic Opportunity Commission.

HISTORY: 1962 Code Section 14-691; 1966 (54) 2045.



Section 4-31-20. Commission deemed to be body politic and corporate.

The Commission is hereby declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges of such.

HISTORY: 1962 Code Section 14-692; 1966 (54) 2045.



Section 4-31-30. Membership; appointment and qualifications; meetings; members shall serve without compensation.

The Commission shall be composed of thirty members, twenty of whom shall be residents of Newberry County and ten of whom shall be residents of Saluda County, who shall be appointed by the Governor upon the recommendation of the Newberry and Saluda legislative delegations. The Commission shall have at least two meetings each year. The members of the Commission shall serve without compensation.

HISTORY: 1962 Code Section 14-693; 1966 (54) 2045.



Section 4-31-40. Terms of office; vacancies; present members of Newberry and Saluda Commissions shall continue to serve.

The terms of office of the members of the Commission shall be for two years or until their successors are appointed and qualify. In the event of a vacancy in the membership of the Commission, a successor for the unexpired portion of the term shall be appointed in the same manner as his predecessor. Of the initial appointees, fifteen shall serve for one year. Present members of the Newberry County and Saluda County Economic Opportunity Commission shall continue to serve until the expiration of their terms.

HISTORY: 1962 Code Section 14-694; 1966 (54) 2045.



Section 4-31-50. Officers; record of members.

Immediately upon the appointment of the Commission, it shall organize by electing one of its members as chairman, two as vice-chairmen, one from Saluda County and one from Newberry County, and a fourth as secretary and treasurer. The Commission shall file a record of its members in the offices of the clerks of court for Newberry and Saluda Counties.

HISTORY: 1962 Code Section 14-695; 1966 (54) 2045.



Section 4-31-60. Powers and duties.

The Commission shall be responsible for the improvement of communication and cooperation among existing and future programs and the administration of one or more new programs designed to improve the health, education, welfare, housing or employment of the residents of Newberry and Saluda Counties. To this end the Commission shall be empowered as follows:

(a) To sue and be sued;

(b) To adopt, use and alter a corporate seal;

(c) To make bylaws for the management and regulation of its affairs;

(d) To appoint agents, employees and servants, to prescribe their duties, to fix their compensation, to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(e) To undertake the improvement of communication and cooperation among existing and future programs administered by Federal, State, county and municipal governmental agencies and private nonprofit organizations designed to improve the health, education, welfare, housing or employment of the counties' residents and, with the consent of such agencies and organizations, to coordinate same;

(f) To enter into contracts and agreements for performance of its programs and duties with Federal, State, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) To accept and receive funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources;

(h) To designate, at its first meeting in each calendar year but not later than January thirty-first, from its membership an executive committee who shall have power to interview and employ staff personnel. This committee shall meet once a month or as often as may be necessary;

(i) To maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any Federal, State, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization; and

(j) To acquire, own or hold in trust, preserve, restore, maintain or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs.

HISTORY: 1962 Code Section 14-696; 1966 (54) 2045.



Section 4-31-70. Commission property shall be exempt from certain taxes.

All property of the Commission shall be exempt from all ad valorem taxes levied by Newberry and Saluda Counties or any municipality therein, or any division, subdivision or agency thereof, directly or indirectly.

HISTORY: 1962 Code Section 14-697; 1966 (54) 2045.



Section 4-31-80. Conduct of affairs; fiscal year; audit.

The Commission shall conduct its affairs on the fiscal year basis employed by Newberry and Saluda Counties. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the Commission. Copies of such audit, incorporated into an annual report of the Commission, shall be filed with the Newberry and Saluda legislative delegations.

HISTORY: 1962 Code Section 14-698; 1966 (54) 2045.



Section 4-31-90. Amendment or rescission of article.

The right to alter, amend or rescind this article is hereby expressly reserved and disclosed, but no such amendment or repeal shall operate to impair the operation of any contract otherwise made by the authority pursuant to any power conferred by this article.

HISTORY: 1962 Code Section 14-699; 1966 (54) 2045.



Section 4-31-100. When action may be taken.

Any action required of the Commission may be taken at any regular or special meeting, and at such meeting a majority of the members shall constitute a quorum.

HISTORY: 1962 Code Section 14-700; 1966 (54) 2045.



Section 4-31-310. Commission created.

There is hereby created the Berkeley and Dorchester Economic Opportunity Commission.

HISTORY: 1962 Code Section 14-700.11; 1973 (58) 150.



Section 4-31-320. Commission deemed to be body politic and corporate.

The Commission is hereby declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges of such.

HISTORY: 1962 Code Section 14-700.12; 1973 (58) 150.



Section 4-31-330. Membership; appointment; terms of office; compensation and expenses; petition and hearing concerning representation.

The Commission shall not exceed twenty-seven members and shall be so constituted that (1) one third of the members of the Commission are public officials, or their representatives, unless the number of such officials reasonably available or willing to serve is less than one third of the membership of the Commission; (2) at least one third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; and (3) the remainder of the members are officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the counties. Each member of the Commission selected to represent a specific geographic area within the counties must reside in the area he represents and at least ten qualified electors of each county shall be members of the commission.

All members shall be appointed by the Governor upon the recommendation of a majority of the members of the legislative delegations from Berkeley and Dorchester Counties, including the Senators representing the districts of which these counties are a part. The members shall serve without compensation but shall be allowed the usual per diem, mileage and subsistence as provided by law for members of boards, commissions and committees.

Any petition containing two hundred signatures of persons who feel that they are inadequately represented on the Commission shall require a prompt and fair hearing by the Commission. Upon receipt of such a petition, a description of the action taken to insure a prompt and fair hearing to the petitioners, and a statement of any action taken as a result of such a petition shall be promptly recorded in the records of the Commission.

HISTORY: 1962 Code Section 14-700.13; 1973 (58) 150.

Editor's Note

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

By Resolution 96-07, dated July 15, 1996, the Dorchester County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 512 of 1996 which were formerly made by the Dorchester County Legislative Delegation pursuant to the authority of this section.

By a resolution dated August 13, 1996, the Georgetown County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 515 of 1996 which were formerly made by the Georgetown County Legislative Delegation pursuant to the authority of this section.



Section 4-31-340. Terms of office; vacancies.

The term of office of the members of the Commission shall be for two years or until their successors are appointed and qualify. In the event of a vacancy in the membership of the Commission, a successor for the unexpired portion of the term shall be appointed in the same manner as provided for the original appointments.

HISTORY: 1962 Code Section 14-700.14; 1973 (58) 150.



Section 4-31-350. Officers; record of members.

Immediately upon the appointment of the Commission, it shall organize by electing one of its members as chairman, a second as vice-chairman and a third as secretary-treasurer. The Commission shall file a record of its members in the offices of the clerks of court of the respective counties.

HISTORY: 1962 Code Section 14-700.15; 1973 (58) 150.



Section 4-31-360. Powers and duties.

The Commission shall be responsible for the improvement of communication and cooperation among existing and future programs and the administration of one or more new programs designed to improve the health, education, welfare, housing or employment of the residents of Berkeley and Dorchester Counties. To this end the Commission shall be empowered as follows:

(a) To sue and be sued;

(b) To adopt, use and alter a corporate seal;

(c) To make bylaws for the management and regulations of its affairs;

(d) To appoint a director of the Commission and such other officers, agents and employees that the Commission deems necessary, to prescribe their duties, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties; provided, however, that the following persons shall initially be employed by the Commission in the following capacities, if such persons are willing and able to accept such employment: Mr. Thomas Myers, Director; Mr. Bernard Staggers, Assistant Director; Miss Andrea Spann, Executive Secretary; and Mrs. Beverly Jefferson, Bookkeeper;

(e) To undertake the improvement of communication and cooperation among existing and future programs administered by Federal, State, county and municipal governmental agencies and private nonprofit organizations designed to improve the health, education, welfare, housing or employment of the county residents and, with the consent of such agencies and organizations, to coordinate same;

(f) To enter into contracts and agreements for performance of its programs and duties with Federal, State, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) To accept and receive funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources and to this end, the Commission is specifically authorized to accept from the Berkeley, Colleton and Dorchester Counties Economic Development Corporation any gift or bequest of funds or real or personal property;

(h) To designate an executive committee from among the members of the Commission to which may be delegated one or more duties and responsibilities of the Commission; provided, however, that one third of the members of such a committee shall be representatives selected by the poor, and, from time to time, to appoint one or more subcommittees composed of residents of Berkeley and Dorchester Counties to advise and assist in the administration of its program and the performance of its duties;

(i) To maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any Federal, State, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization; and

(j) To acquire, own or hold in trust, preserve, restore, maintain or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs.

HISTORY: 1962 Code Section 14-700.16; 1973 (58) 150.



Section 4-31-370. Commission property shall be exempt from certain taxes.

All property of the Commission shall be exempt from all ad valorem taxes levied by Berkeley and Dorchester Counties or municipalities therein, or any division, subdivision or agency thereof, directly or indirectly.

HISTORY: 1962 Code Section 14-700.17; 1973 (58) 150.



Section 4-31-380. Conduct of affairs; fiscal year; audit.

The Commission shall conduct its affairs on the fiscal year basis employed by Berkeley County. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the Commission. Copies of such audit, incorporated into an annual report of the Commission, shall be filed annually with the legislative delegations from Berkeley and Dorchester Counties.

HISTORY: 1962 Code Section 14-700.18; 1973 (58) 150.



Section 4-31-390. When action may be taken.

Any action required of the Commission may be taken at any regular or special meeting, and at such meeting a majority of the members shall constitute a quorum.

HISTORY: 1962 Code Section 14-700.19; 1973 (58) 150.






CHAPTER 33 - COUNTY FAIRS

Section 4-33-10. Authorization for educational exhibits.

The Commissioner of Agriculture, who is the authorized custodian of the State exhibit property, and the Department of Health and Environmental Control shall, whenever application is made to either or both by the officials of county fairs held in the State and upon the guarantee by such officials of all expenses connected with the undertaking, prepare and send to such fairs exhibits of such educational character as will be instructive and beneficial to the people attending the fairs.

HISTORY: 1962 Code Section 14-651; 1952 Code Section 14-651; 1942 Code Section 3247; 1932 Code Section 3247; Civ. C. '22 Section 953; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.



Section 4-33-20. Demonstrators shall be assigned to educational exhibits.

The Commissioner of Agriculture and the Department of Health and Environmental Control shall send in charge of these exhibits demonstrators competent to explain fully to visitors at the fairs the educational value of such exhibits.

HISTORY: 1962 Code Section 14-652; 1952 Code Section 14-652; 1942 Code Section 3248; 1932 Code Section 3248; Civ. C. '22 Section 954; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.



Section 4-33-30. Demonstrators may be persons employed for other purposes; expenses.

The Commissioner of Agriculture and the Department of Health and Environmental Control may detail necessary men to this service, though they may be employed and paid for other purposes, and may expend such funds as may be at their command and as may be necessary to prepare and arrange the exhibits contemplated by Section 4-33-10.

HISTORY: 1962 Code Section 14-653; 1952 Code Section 14-653; 1942 Code Section 3249; 1932 Code Section 3249; Civ. C. '22 Section 955; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.






CHAPTER 35 - COUNTY PUBLIC WORKS IMPROVEMENT ACT

Section 4-35-10. Short title; counties authorized to exercise powers and provisions.

This chapter may be cited as the "County Public Works Improvement Act". A county may exercise the powers and provisions of this chapter.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-20. Authorizations constitute cumulative and alternative powers.

Nothing contained in this chapter may be construed to limit or restrict the powers of a county. The authorization provided in this chapter is cumulative to those powers and is provided as an alternate means for the provision of public works projects.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-30. Definitions.

As used in this chapter:

(1) "Assessment" means an assessment voluntarily agreed upon by a majority of the owners of real property within an improvement district and representing at least sixty-six percent of the assessed value of all real property within the improvement district. The assessment must be made upon all real property located within the district, other than property constituting improvements within the meaning of this section, and based upon assessed value, front footage, area, per parcel basis, the value of improvements to be constructed within the district, or a combination of them, as the basis is determined by the governing body of the county. An assessment imposed upon real property with the consent of the owner remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision and transfer of real property.

(2) "Improvements" means recreational facilities, pedestrian facilities, sidewalks, storm drains, or water course facilities or improvements, the relocation, construction, widening, and paving of roads and streets, any building or other facilities for public use, any public works eligible for financing pursuant to Section 6-21-50, and may include the acquisition of necessary easements and land and all things incidental to the provision of the above. These improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and the improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-15.

(3) "Improvement district" means an area within the county designated by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished.

(4) "Improvement plan" means the overall plan by which the governing body proposes to effect improvements within an improvement district to preserve property values, prevent deterioration, and preserve the tax base.

(5) "Owner" means a person twenty-one years of age or older, or the proper legal representative for a person younger than twenty-one years of age, and a firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, and future interest) and who owns, at the date of the petition or written consent, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and a duly organized group whose tax interest is at least equal to a one-tenth interest in a single tract. If a firm or person has a leasehold interest requiring it or him to pay all county taxes, the agreement is not applicable to charges of the assessment of the district as only the owner has the right to petition on the assessment charge for the improvement district.

(6) "Governing body" means the governing body of a county.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Sections 1, 5, eff June 15, 1998.

Effect of Amendment

The 1998 amendments rewrote subsections (1) and (2); and added subsection (6).



Section 4-35-40. Powers of governing body with respect to improvements; means of financing.

The governing body is authorized to acquire, own, construct, establish, enlarge, improve, expand, operate, maintain and repair, and sell, lease, and otherwise dispose of an improvement and to finance the acquisition, construction, establishment, enlargement, improvement, expansion, operation, maintenance and repair, in whole or in part, by the imposition of assessments in accordance with this chapter and through the issuance of special district bonds, general obligation bonds of the county, or revenue bonds of the county, from general revenues from any source not restricted from that use by law, or by a combination of the funding sources.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 2, eff June 15, 1998.

Effect of Amendment

The 1998 amendment deleted "install," preceding "enlarge", deleted "installation," preceding "enlargement", substituted "and through the issuance of special district bonds" for "by special district bonds", inserted "or revenue bonds of the county", and made nonsubstantive changes throughout the section.



Section 4-35-50. Requisites for establishment of improvement district; power to implement and finance improvement plan.

(A) If the governing body finds that (1) improvements may be beneficial within a designated improvement district, (2) the improvements may preserve property values within the district, (3) in the absence of the improvements, property values within the area would likely depreciate, (4) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property located within the district, and (5) written consent for the creation of the improvement district from a majority of the owners of real property within the district and having an aggregate assessed value in excess of sixty-six percent of the assessed value of all real property within the improvement district has been obtained, the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter.

(B) Instead of items (A)(2) and (A)(3), the governing body may find that the improvements are likely significantly to improve property values within the district by promoting the development of the property.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 3, eff June 15, 1998.

Effect of Amendment

The 1998 amendment designated the existing text as subsection (A) and made nonsubstantive changes within that text; and added subsection (B).



Section 4-35-60. Resolution describing improvement district and plan, including costs, assessments, etc.; establishing time and place of hearing.

The governing body, by resolution, shall describe the improvement district and the improvement plan to be affected in it, including property within the improvement district to be acquired and improved, the projected time schedule for the accomplishment of the improvement plan, the estimated cost and the amount of the cost to be derived from assessments, bonds, or other general funds, together with the proposed basis and rates of assessments to be imposed within the improvement district. The resolution also must establish the time and place of a public hearing to be held but the public hearing may not take place sooner than thirty days nor more than forty-five days following the adoption of the resolution.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-70. Publication of resolution providing for improvement district; public hearing.

A resolution providing for an improvement district, when adopted, must be published once a week for three successive weeks in a newspaper of general circulation within the county and the final publication must be at least ten days before the date of the scheduled public hearing. At the public hearing and at any adjournment of it, all interested persons may be heard either in person or by their designees.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-80. Improvements financed through assessments, bonds, general revenues, or combination of sources.

The governing body may provide by the resolution for the payment of the cost of the improvements and facilities to be constructed within the improvement district by assessments on the property as defined in Section 4-35-30, by the issuance of special district bonds, revenue bonds, or general obligation bonds of the county, from general revenues from a source not restricted from that use by law, or from a combination of the financing sources as may be provided in the improvement plan. The governing body may use the provisions of Chapter 21, Title 6 to issue revenue bonds, and any assessments authorized by this chapter are revenues of the system for that purpose.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 4, eff June 15, 1998.

Effect of Amendment

The 1998 amendment, in the first sentence, inserted the reference to revenue bonds; and added the second sentence relating to the issuance of revenue bonds under the provisions of Chapter 21, Title 6.



Section 4-35-90. Financing discretionary with governing body; assessment rates may vary.

The financing of improvements by assessment, bonds, or other revenues, and the proportions of them, must be in the discretion of the governing body, and the rates of assessments upon property owners within the improvement district need not be uniform but may vary in proportion to improvements made immediately adjacent to or abutting upon the property of each owner in the district as well as other bases as provided in Section 4-35-30.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-100. Preparation of assessment roll.

If all or a part of improvements and facilities within the district are to be financed by assessments on property in it, the governing body shall prepare an assessment roll in which there must be entered the names of the persons whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-110. Notice of improvement and assessment; statement of lien; time and place for hearing; opportunity to file written objection; failure to file objection constitutes consent.

As soon as practicable after the completion of the assessment roll provided in Section 4-35-100, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the county treasurer, a notice stating the nature of the improvement, the total proposed cost of it, the amount to be assessed against the particular property, and the basis upon which the assessment is made, together with the terms and conditions upon which the assessment may be paid. The notice must contain a brief description of the particular property involved, together with a statement that the amount assessed constitutes a lien against the property superior to all other liens except property taxes. The notice also must state the time and place fixed for the hearing of objections in respect to the assessment. A property owner who fails to file with the county council a written objection to the assessment against his property within the time provided for hearing the objections is considered to have consented to the assessment, and the published and written notices prescribed in this chapter shall so state.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-120. Hearing of objections and supporting proof; corrections to assessment; confirmation of roll; filing of copy; lien created; assessment and collection together with property taxes.

The governing body shall hear the objection as provided in this chapter of all persons who file written notice of objection within the time prescribed and who may appear and make proof in relation to the objection, either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may make corrections in the assessment roll as it considers proper and confirm them, or set it aside and provide for a new assessment. Whenever the governing body confirms an assessment, either as originally prepared or as corrected later, a copy of it must be filed in the office of the clerk of court, and from the time of filing the assessment impressed in the assessment roll constitutes and is a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and must be annually assessed and collected with the property taxes on it.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-130. Mailing of notice of confirmation to persons who filed objections; appeal to court; hearing; effect.

Upon the confirmation of an assessment, if any, the governing body shall mail a written notice to all persons who have filed written objections as provided in this chapter of the amount of the assessment finally confirmed. The property owner may appeal the assessment only if he, within twenty days after the mailing of the notice to him confirming the assessment, gives written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate, but no such appeal delays or stays the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals must be heard and determined on the record in the manner of appeals from administrative bodies in this State.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-140. Creation of improvement district by ordinance; filing.

Not sooner than ten days nor more than one hundred twenty days following the conclusion of the public hearing provided in Section 4-35-60, the governing body, by ordinance, may provide for the creation of the improvement district as originally proposed or with changes and modifications the governing body may determine, and provide for the financing by assessment, bonds, or other revenues as provided in this chapter. The ordinance may incorporate by reference plats and engineering reports and other data on file in the office of the county. The place of filing and reasonable hours for inspection must be made available to all interested persons.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



Section 4-35-150. Improvement ownership, removal, additions and alterations; special assessments.

The improvements as defined in Section 4-35-30 must be owned by the county, the State, or another public entity for the benefit of the citizens and residents of the improvement district or the entity owning the improvement, and at any time may be removed, altered, changed, or added to, as the governing body of the owner may determine except that during the continuance or maintenance of the improvements, the special assessments on property may be utilized for the preservation, operation, and maintenance of the improvements and facilities provided in the improvement plan, for the management and operation of the improvement district as provided in the improvement plan, and for payment of indebtedness incurred.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1999 Act No. 114, Section 6, eff 20 days after approval by Governor (approved June 30, 1999).

Effect of Amendment

The 1999 amendment rewrote the section.



Section 4-35-160. Abolition of district; notice and hearing.

The governing body may by ordinance abolish the improvement district if there is no outstanding public debt for which assessments have been imposed on property within the improvement district for the payment of the debt. The governing body must first conduct a public hearing. Notice of the hearing must appear in a newspaper of general circulation in the improvement district two weeks before the hearing is held.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.






CHAPTER 37 - OPTIONAL METHODS FOR FINANCING TRANSPORTATION FACILITIES

Section 4-37-10. Transportation authority; establishment; membership.

(A) Subject to requirements of this chapter and the referendum described in Section 4-37-30, the governing body of a county may by ordinance establish a transportation authority with all of the rights and powers described in Section 4-37-20. If, pursuant to this section, a county chooses to finance all of the cost of highways, roads, streets, bridges, and other transportation-related projects and elects to create an authority for that purpose, the members of the authority board must be appointed by the county governing body in the manner it determines.

(B) If a county chooses to enter into a partnership, consortium, or other contractual arrangement with one or more other governmental entities and if the parties choose to form an authority for such purpose, those other governmental entities must have one or more designated appointees on the authority board as provided in an intergovernmental agreement to be entered into by the parties. In order for a county to enter into the formation of an authority, partnership, consortium, or other intergovernmental agreement pursuant to the provisions of this chapter with other counties, a referendum on the action must be held by each county and the referendum must be approved by each and every separate county and together.

(C) For purposes of this chapter "governmental entity" is a county in South Carolina, or the State of South Carolina and its departments and agencies.

(D) The existence of any authority created pursuant to this chapter must terminate not later than twelve months after a sales and use tax or toll authorized by this chapter terminates.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995).

Editor's Note

1995 Act No. 52, Section 1, provides as follows:

"SECTION 1. In furtherance of the powers granted to the counties of this State pursuant to the provisions of Section 4-9-30, and Section 6-21-10 et seq., of the 1976 Code, each of the counties of this State is authorized to establish transportation authorities and to finance, following the public hearing and referendum required in this act, the cost of acquiring, designing, constructing, equipping and operating highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities including, but not limited to, the South Carolina Department of Transportation."



Section 4-37-20. Rights and power of transportation authority.

The board of the authority has all the rights and powers of a public body, politic and corporate of this State, including, without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it may consider advisable, necessary, or convenient in carrying out its powers including, but not limited to, the following rights and powers:

(1) to have perpetual succession;

(2) to sue and be sued;

(3) to adopt, use, and alter a seal;

(4) to make and amend bylaws for regulation of its affairs consistent with the provisions of this chapter;

(5) to acquire by gift, deed or easement, purchase, hold, use, improve, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority as security for notes, bonds, evidences of indebtedness, or other obligations of the authority;

(6) to borrow money, make and issue notes, bonds, and other evidences of indebtedness; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on any of its property, contracts, franchises, or revenues;

(7) to make contracts, including service contracts with a person, corporation, or partnership including, without limitation, the South Carolina Department of Transportation, to provide the facilities and services provided herein; and

(8) execute all instruments necessary or convenient for the carrying out of business.

The board of the authority is not authorized to exercise the powers of eminent domain; however, it may recommend to the county governing body that property be acquired through eminent domain. The county governing body must determine if the property is to be acquired through eminent domain and, if so, to commence the eminent domain proceedings.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 1997 Act No. 122, Section 2, eff June 13, 1997.

Effect of Amendment

The 1997 amendment deleted former clause (8); redesignated former clause (9) as clause (8); and added the second paragraph.



Section 4-37-25. Transportation authority; procurement methods and requirements.

An authority created pursuant to this chapter must comply with Section 11-35-50. When procuring the construction, maintenance, and repair of bridges, highways, and roads, an authority must use the same procurement methods and apply the same procurement requirements used by and applied to the South Carolina Department of Transportation in the construction, maintenance, and repair of bridges, highways, and roads including the provisions of Section 12-27-1320 except that when applying Section 12-27-1320, the contracting entity may meet the expenditures standards of Section 12-27-1320 by either direct or indirect contracts. For purposes of this provision, "contracting entity" includes a governmental body and a private entity with which a governmental body contracts for the construction, maintenance, and repair of bridges, highways, and roads.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995).



Section 4-37-30. Sales and use taxes or tolls as revenue for transportation facilities.

To accomplish the purposes of this chapter, counties are empowered to impose one but not both of the following sources of revenue: a sales and use tax as provided in item (A) or to authorize an authority established by the county governing body as provided in Section 4-37-10 to use and impose tolls in accordance with the provisions of item (B):

(A) Subject to the requirements of this section, the governing body of a county may impose by ordinance a sales and use tax in an amount not to exceed one percent within its jurisdiction for a single project or for multiple projects and for a specific period of time to collect a limited amount of money.

(1) The governing body of a county may vote to impose the tax authorized by this section, subject to a referendum, by enacting an ordinance. The ordinance must specify:

(a) the project or projects and a description of the project or projects for which the proceeds of the tax are to be used, which may include projects located within or without, or both within and without, the boundaries of the county imposing the tax and which may include:

(i) highways, roads, streets, bridges, mass transit systems, greenbelts, and other transportation-related projects facilities including, but not limited to, drainage facilities relating to the highways, roads, streets, bridges, and other transportation-related projects;

(ii) jointly-operated projects, of the type specified in sub-subitem (i), of the county and South Carolina Department of Transportation; or

(iii) projects, of the type specified in sub-subitem (i), operated by the county or jointly-operated projects of the county and other governmental entities;

(b) the maximum time, stated in calendar years or calendar quarters, or a combination of them, not to exceed twenty-five years or the length of payment for each project whichever is shorter in length, for which the tax may be imposed;

(c) the estimated capital cost of the project or projects to be funded in whole or in part from proceeds of the tax and the principal amount of bonds to be supported by the tax; and

(d) the anticipated year the tax will end.

(2) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the optional special sales and use tax in the jurisdiction. A referendum for the initial imposition of the sales and use tax within a county pursuant to this chapter and all subsequent referendums to impose, extend, or renew the tax must be held at the time of the general election. The commission shall publish the date and purpose of the referendum once a week for four consecutive weeks immediately preceding the date of the referendum in a newspaper of general circulation in the jurisdiction. A public hearing must be conducted at least fourteen days before the referendum after publication of a notice setting forth the date, time, and location of the public hearing. The notice must be published in a newspaper of general circulation in the county at least fourteen days before the date fixed for the public hearing.

(3) A separate question must be included on the referendum ballot for each purpose which purpose may, as determined by the governing body of a county, be set forth as a single question relating to several of the projects, and the question must read substantially as follows:

"I approve a special sales and use tax in the amount of (fractional amount of one percent) (one percent) to be imposed in (county) for not more than (time) to fund the following project or projects:

Project (1) for __________ $ __________

Yes ___

No ___

Project (2), etc."

In addition, the referendum, as determined by the governing body of a county, may contain a question on the authorization of general obligation bonds under the exemption provided in Section 14(6), Article X of the Constitution of South Carolina, 1895, so that revenues derived from the imposition of the optional sales and use tax may be pledged to the repayment of the bonds. The additional question must read substantially as follows:

"I approve the issuance of not exceeding $_____ of general obligation bonds of _____ County, maturing over a period not to exceed ___ years to fund the _____ project or projects.

Yes ___

No ___"

If the referendum on the question relating to the issuance of general obligation bonds is approved, the county may issue bonds in an amount sufficient to fund the expenses of the project or projects.

(4)(a) If a county has imposed a tax pursuant to this chapter for less than the maximum twenty-five year term allowed and the tax remains in effect, the governing body of the county at any time may call for a referendum to extend the term of the tax for up to seven years, and thereafter call for referendums to extend the term of the tax for up to seven years, for an aggregate total not to exceed twenty-five years. The referendum to extend the term of the tax must be held at the general election. A separate question must be included on the referendum ballot for each purpose which purpose, as determined by the governing body of a county, may be set forth as a single question relating to several of the projects and the question must indicate whether the project is an existing project or new project. A new project or projects only may be listed on the ballot to the extent that the county has, or will, complete existing projects. The question must read substantially as follows:

"I approve the extension of a special sales and use tax in the amount of (fractional amount of one percent) (one percent) to be imposed in (county) not to exceed ___ years to fund the completion of the following existing project or projects and/or to fund the following new project or projects:

Project (1) for _________ $ ____________ (new or existing)

Yes ___

No ___

Project (2), etc."

(b) All qualified electors desiring to vote in favor of imposing the tax for a particular purpose shall vote "yes" and all qualified electors opposed to levying the tax for a particular purpose shall vote "no". If a majority of the votes cast are in favor of imposing the tax for one or more of the specified purposes, then the tax is imposed as provided in this section; otherwise, the tax is not imposed. The election commission shall conduct the referendum pursuant to the election laws of this State, mutatis mutandis, and shall certify the result no later than November thirtieth after the date of the referendum to the appropriate governing body and to the Department of Revenue. Included in the certification must be the maximum cost of the project or projects or facilities to be funded in whole or in part from proceeds of the tax, the maximum time specified for the imposition of the tax, and the principal amount of bonds to be supported by the tax receiving a favorable vote. Expenses of the referendum must be paid by the jurisdiction conducting the referendum. If the tax is approved in the referendum, the tax is imposed effective the first day of May following the date of the referendum. If the reimposition of the tax pursuant to this article is approved in the referendum, the new or existing tax must be imposed, extended, or renewed immediately following the termination of the earlier imposed tax. If the certification is not made timely to the Department of Revenue, the imposition is postponed for twelve months.

(5) The tax terminates on the earlier of:

(a) the final day of the maximum time specified for the imposition; or

(b) the end of the calendar month during which the Department of Revenue determines that the tax has raised revenues sufficient to provide the greater of either the cost of the project or projects as approved in the referendum or the cost to amortize all debts related to the approved projects.

(6) When the optional sales and use tax is imposed, the governing body of the jurisdiction authorizing the referendum for the tax shall include by definition more than one item as defined in (a)(i) and (a)(ii) to describe the single project or multiple projects for which the proceeds of the tax are to be used.

(7) Amounts collected in excess of the required proceeds first must be applied, if necessary, to complete each project for which the tax was imposed. Any additional revenue collected above the specified amount must be applied to the reduction of debt principal of the imposing political subdivision on transportation infrastructure debts only.

(8) The tax levied pursuant to this section must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe the amounts which may be added to the sales price because of the tax.

(9) The tax authorized by this section is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable jurisdiction which are subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this section. The gross proceeds of the sale of food lawfully purchased with United States Department of Agriculture food stamps are exempt from the tax imposed by this section. The tax imposed by this section also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(10) Taxpayers required to remit taxes pursuant to Article 13, Chapter 36 of Title 12 must identify the county in which the tangible personal property purchase at retail is stored, used, or consumed in this State.

(11) Utilities are required to report sales in the county in which consumption of the tangible personal property occurs.

(12) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county shall report separately in his sales tax return the total gross proceeds from business done in each county.

(13) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied pursuant to this section in a county, either pursuant to the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the special local sales and use tax provided in this section if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition of the special local sales and use tax.

(14) Notwithstanding the imposition date of the special local sales and use tax authorized pursuant to this section, with respect to services that are billed regularly on a monthly basis, the special local sales and use tax is imposed beginning on the first day of the billing period beginning on or after the imposition date.

(15) The revenues of the tax collected in each county pursuant to this section must be remitted to the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues and all interest earned on the revenues while on deposit with him quarterly to the county in which the tax is imposed, and these revenues and interest earnings must be used only for the purpose stated in the imposition ordinance. The State Treasurer may correct misallocations by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of city or county code errors must be corrected prospectively.

(16) The Department of Revenue shall furnish data to the State Treasurer and to the counties receiving revenues for the purpose of calculating distributions and estimating revenues. The information which must be supplied to counties upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

(17) The Department of Revenue may promulgate regulations necessary to implement this section.

(B)(1)(a) This item (B) is intended to provide an additional and alternative method, subject to a referendum, for the provision of and financing for highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities to the end that these transportation-related projects may be undertaken in such manner as may best be calculated to expedite relief of hazardous and congested traffic conditions on the highways in the State, including the authorization for turnpike projects undertaken by the Department of Transportation in Article 9 of Chapter 5 of Title 57. The Department of Transportation is prohibited from removing funds previously dedicated to the project or designated county area under its allocation formula based upon the fact that a county has passed a referendum to impose the tax provided in this chapter.

(b) Subject to the requirements of this item (B), the governing body of a county may by ordinance authorize, subject to a referendum, an authority to use tolls to finance projects authorized by this section.

(c) The ordinance enacted by the governing body of the county to authorize an authority to use tolls must specify:

(i) the purpose for which the toll revenues are to be used which may include jointly-operated projects between the authority and the South Carolina Department of Transportation;

(ii) the maximum time, stated in calendar years or calendar quarters, or a combination of them, not to exceed twenty-five years, for which the tolls may be imposed; and

(iii) the maximum cost of the project or facilities to be funded in whole or in part from toll revenues and the principal amount of bonds to be supported by the tolls.

(d) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of authorizing an authority to use tolls in the jurisdiction. The referendum must be held on the first Tuesday occurring sixty days after the election commission receives the ordinance. If that Tuesday is a legal holiday then the referendum must be held on the next succeeding Tuesday that is not a holiday. The commission shall publish the date and purpose of the referendum once a week for four consecutive weeks immediately preceding the date of the referendum, in a newspaper of general circulation in the jurisdiction. A public hearing must be conducted at least fourteen days before the referendum, after publication of a notice setting forth the date, time, and location of the public hearing. The notice must be published in a newspaper of general circulation in the county at least fourteen days before the date fixed for the public hearing.

(e) A separate question must be included on the referendum ballot for each purpose and the question must read substantially as follows:

"I approve the imposition of tolls on the following project or projects in (county) for not more than (time) to fund the following project or projects:

Project (1) for __________ $ __________

Yes ___

No ___

Project (2) etc."

(f) All qualified electors desiring to vote in favor of imposing tolls for a particular purpose shall vote "yes" and all qualified electors opposed to imposing tolls for a particular purpose shall vote "no". If a majority of the votes cast are in favor of imposing tolls for one or more of the specified purposes, then tolls are imposed as provided in this section; otherwise, an authority is not authorized to impose tolls. A subsequent referendum on this question, after the question is disapproved, must not be held more than once in twenty-four months. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than sixty days after the date of the referendum to the appropriate county governing body and authority and to the South Carolina Department of Transportation. Included in the certification must be the maximum cost of the project or facilities to be funded in whole or in part from proceeds of the tolls and the maximum time specified for the imposition of the tolls receiving a favorable vote. Expenses of the referendum must be paid by the jurisdiction conducting the referendum.

(g) Tolls terminate on the earlier of:

(i) the final day of the maximum time specified for the imposition; or

(ii) the end of the calendar month during which the authority determines that the tolls have raised revenues sufficient to provide the greater of either the cost of the project or projects as approved in the referendum or the cost to amortize all debts related to the approved projects.

(h) When tolls are imposed for more than one purpose, the governing body of the jurisdiction authorizing the referendum for the tolls shall determine the priority for the expenditure of the net proceeds of the tolls for the purposes stated in the referendum.

(i) Amounts collected in excess of the required proceeds must first be applied, if necessary, to complete each project for which the toll was imposed; otherwise, the excess amounts must be credited to the general fund of the jurisdiction imposing the tax for infrastructure use only.

(2) If the voters have approved the imposition of tolls by referendum and if the authority enters into a partnership, consortium, or other contractual arrangement with the Department of Transportation relating to turnpike facilities, the authority may designate, establish, plan, improve, construct, maintain, operate, and regulate designated highways, roads, streets, and bridges as "turnpike facilities" as a part of the state highway system or any federal aid system whenever the authority determines the traffic conditions, present or future, justify these facilities. Under such partnership arrangement, the authority may utilize funds available for the maintenance of the state highway system for the maintenance of any turnpike facility financed pursuant to this chapter. If the authority determines it is feasible to make all or part of a construction project a turnpike facility, it may engage in the preliminary estimates and studies incident to the determination of the feasibility or practicability of constructing any toll road as it from time to time considers necessary and the cost of the preliminary estimates and studies may be paid from the general highway fund and must be reimbursed from funds provided under this chapter only if the studies and estimates lead to the construction of a toll road.

(3) Under the partnership arrangement, the authority may acquire such lands and property, including rights of access as may be needed for turnpike facilities, by gift, devise, purchase, or condemnation by easement or in fee simple as authorized by law on or after the effective date of this chapter for acquiring property or property rights in connection with other state highways.

(4) In designating, establishing, planning, abandoning, improving, constructing, maintaining, and regulating turnpike facilities, the authority may exercise such authorizations as are granted generally to the Department of Transportation by the statutory law applicable to the state highway system, except as they may be inconsistent with the provisions included in this chapter.

(5) Whenever it becomes necessary that monies be raised for the transportation facilities described in this chapter, the authority may issue toll revenue bonds in a principal amount not to exceed the amount authorized in the referendum to authorize the authority to impose tolls to provide all or a portion of the cost of these facilities and maintenance of the toll road after adopting its resolution setting forth the following:

(a) the toll facility proposed to be constructed;

(b) the amount required for feasibility studies, planning, design, right-of-way acquisition, and construction of the toll facility;

(c) a tentative time schedule setting forth the period of time for which the toll shall be imposed and set forth a schedule for elimination of all or part of all tolls;

(d) a debt service table showing the estimated annual principal and interest requirements for the proposed toll revenue bonds;

(e) any feasibility study obtained by the authority relating to the proposed toll facility;

(f) any covenants to be made in the bond resolution respecting competition between the proposed toll facility and possible future highways whose construction would have an adverse effect upon the toll revenues which would otherwise be derived by the proposed toll facility;

(g) any additional revenue collected above the specified amount to satisfy the principal and interest of toll revenue bonds or maintenance must be applied to the reduction of debt principal of the imposing political subdivision.

(6) In addition to the powers listed above, the authority may in connection with such toll facilities:

(a) fix and revise from time to time and charge and collect tolls for transit over each turnpike facility constructed by it;

(b) combine for the purpose of financing the facilities any two or more turnpike facilities;

(c) control access to turnpike facilities;

(d) to the extent permitted by a bond resolution, expend turnpike facility revenues in advertising the facilities and services of the turnpike facility or facilities to the traveling public;

(e) receive and accept from any federal agency grants for or in the aid of the construction of any turnpike facility;

(f) do all acts and things necessary or convenient to carry out the powers expressly granted in this chapter;

(g) enter into contracts with the Department of Transportation for sharing the cost of building and the revenues derived from the facilities authorized in this chapter and for the operation and maintenance of the facilities for transportation infrastructure debts only.

(C) It is intended that this chapter is an additional and alternative method of financing highway and bridge projects to those already provided under the provisions of the State Highway Bond Act (Section 57-11-210), the State Turnpike Bond Act (Section 57-5-1310 et seq.), the Revenue Bond Act for Utilities (Section 6-21-10 et seq.), and Section 4-9-30(5).

(D) The Department of Transportation must not diminish or decrease funds available to a municipality, county, or multi-county area because a project has been funded in the municipality, county, or multi-county area pursuant to a referendum provided in this chapter.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 1997 Act No. 122, Section 1, eff June 13, 1997; 1999 Act No. 93, Section 6, eff June 11, 1999; 2000 Act No. 368, Section 1, eff June 14, 2000; 2001 Act No. 89, Section 41, eff July 20, 2001; 2014 Act No. 229 (S.1085), Section 1, eff June 2, 2014.

Editor's Note

Act No. 458, Part II, Section 88 of 1996 provides that whenever the term "Department of Revenue and Taxation" appears in the Acts and Joint Resolutions of the General Assembly or the 1976 Code of Laws of South Carolina, it shall mean the "Department of Revenue."

Effect of Amendment

The 1997 amendment, in the first paragraph of subsection (A), inserted "or for multiple projects"; in subsection (A)(1)(a), inserted "or projects" in two places; in subsections (A)(1)(a)(ii) and (iii), inserted ", of the type specified in sub-item (i),"; in subsection (A)(1)(c), inserted "or projects"; rewrote subsection (A)(2); in subsection (A)(6), substituted "to describe the single project or multiple projects for which the proceeds of the tax are to be used" for "as long as the projects are connected and form a single transportation system"; and made other nonsubstantive changes.

The 1999 amendment in subsection (A)(4) changed "sixty days" to "November thirtieth" and "the month occurring one hundred eighty days after" to "May following", and in subsection (A)(15) changed "the State Treasurer" to "him" and "subsequent" to "later" and added the last sentence.

The 2000 amendment, in the first paragraph of subsection (A), substituted "in an amount not to exceed one percent" for "one percent", in subsection (A)(1)(a) added "mass transit systems, greenbelts,", in subsection (A)(2) deleted from the beginning of the second sentence "If the ordinance is received prior to January 1, 1998, a referendum for this purpose may be held on the Tuesday following the first Monday in November; however, if the ordinance is received on January 1, 1998, or thereafter", in subsection (A)(3) added in the first paragraph "which purpose may, as determined by the governing body of a county, be set forth as a single question relating to several of the projects,", in the first quoted paragraph substituted "in the amount of (fractional amount of one percent (one percent)" for "one percent", and in the first sentence of the second paragraph substituted "as determined by the governing body of a county, may" for "shall", and made nonsubstantive changes throughout subsection (A).

The 2001 amendment in paragraph (A)(15) clarified "misallocations" for purposes of adjusting later distributions.

2014 Act No. 229, Section 1, in subsection (A)(2), substituted "the initial imposition of the sales and use tax within a county pursuant to this chapter and all subsequent referendums to impose, extend, or renew the tax" for "this purpose" in the second sentence; and rewrote subsection (A)(4).



Section 4-37-40. Limitation on sales tax rate.

At no time may any portion of the county area be subject to more than one percent sales tax levied pursuant to this chapter, Article 3, Chapter 10 of this title, or pursuant to any local legislation enacted by the General Assembly.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 2000 Act No. 368, Section 2, eff June 14, 2000.

Effect of Amendment

The 2000 amendment rewrote this section.



Section 4-37-50. Unidentified funds; transfer and supplemental distributions.

Annually, and only in the month of June, funds collected by the department from the local option transportation facility tax, which are not identified as to the governmental unit due the tax, must be transferred, after reasonable effort by the department to determine the appropriate governmental unit, to the State Treasurer's Office. The State Treasurer shall distribute these funds to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer shall calculate this supplemental distribution on a proportional basis, based on the current fiscal year's county area revenue collections.

HISTORY: 1999 Act No. 93, Section 7, eff June 11, 1999.









Title 5 - Municipal Corporations

CHAPTER 1 - INCORPORATION

Section 5-1-10. Certified municipalities and established townships declared perpetual bodies politic and corporate.

(A) A municipality having a certificate of incorporation issued by the Secretary of State and a township established by act of the General Assembly are declared to be perpetual bodies, politic and corporate, entitled to exercise all the powers and privileges provided for municipal corporations in this State, and subject to all the limitations and liabilities provided for municipal corporations in this State.

(B) The incorporation or corporate capacity of a municipality or township established by act of the General Assembly must not be attacked in any court in this State except as provided by statute.

HISTORY: 1962 Code Section 47-1; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment designated subsections (A) and (B); in subsection (A), added "provided for municipal corporations in this State" following "privileges"; and made nonsubstantive language changes throughout.



Section 5-1-20. Definitions.

As used in Chapters 1 through 17 of this title, unless the context clearly indicates otherwise:

(1) "Municipality" means a city or town issued a certificate of incorporation, or township created by act of the General Assembly.

(2) "Publicly-owned property" means any federally-owned, state-owned, or county-owned land or water area.

HISTORY: 1962 Code Section 47-10.1; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment rewrote the introductory statement, designated paragraphs (1) and (2), made nonsubstantive language changes in paragraph (1), and added paragraph (2).



Section 5-1-22. Public policy for incorporation of publicly-owned property established.

The General Assembly finds and declares the following to be the public policy of the State of South Carolina:

(1) publicly-owned property may be incorporated or annexed by a municipality as provided by the state's statutory law; however, publicly-owned property is for the benefit of all citizens of the State and is not the exclusive territory of any one municipality; and

(2) incorporation or annexation of publicly-owned property does not confer or convey to a municipality control over the publicly-owned property that in any way:

(a) interferes with the superior authority of the federal, state, or county government; or

(b) prevents an area seeking to be incorporated from using the publicly- owned property to establish contiguity as provided in Section 5-1-30(A)(4).

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.



Section 5-1-24. Application for incorporation; contents; review.

(A) After June 30, 2005, citizens of an area seeking municipal incorporation shall file an application for incorporation with the Secretary of State's office containing:

(1) a petition setting out the corporate limits proposed for the municipality and the number of inhabitants residing within the proposed corporate limits, and signed by fifteen percent of the qualified electors who reside within the proposed municipality; and

(2) documentation concerning the minimum service standard incorporation requirements as provided in Section 5-1-30.

(B) Upon receipt of a filing for a proposed municipal incorporation, the Secretary of State shall transfer a copy of the filing to the Joint Legislative Committee on Municipal Incorporation for review.

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.



Section 5-1-26. Joint Legislative Committee on Municipal Incorporation created; membership; terms; chairman; committee staff.

(A) The Joint Legislative Committee on Municipal Incorporation is created to review the petition and documentation submitted by an area seeking municipal incorporation and to make a recommendation to the Secretary of State whether the area meets the minimum service standard incorporation requirements as provided in Section 5-1-30.

(B) The committee consists of seven members:

(1) two Senators appointed by the President Pro Tempore of the Senate;

(2) two members of the House of Representatives appointed by the Speaker of the House of Representatives;

(3) one person appointed by the Governor;

(4) one city manager or elected city official appointed by the President Pro Tempore of the Senate from a list of three persons recommended by the Municipal Association of South Carolina; and

(5) one county council member or county manager or administrator appointed by the Speaker of the House of Representatives from a list of three persons recommended by the South Carolina Association of Counties.

(C) The members are appointed to serve terms of two years, initially beginning on July 1, 2005, and until their successors are appointed and qualify. A vacancy must be filled in the same manner as the original appointment for the unexpired term.

(D) The committee shall elect a chairman from its membership for a one-year term. The position of chairman rotates among the members.

(E) The committee meets at times and places as it may determine.

(F) Staff for the committee must be provided by the President Pro Tempore of the Senate and Speaker of the House of Representatives.

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.

Editor's Note

2005 Act No. 77, Section 3, provides as follows:

"The provisions of this act take effect July 1, 2005; however, the appointment of the members of the Joint Legislative Committee on Municipal Incorporation may be made upon signature by the Governor."



Section 5-1-30. Prerequisites to issuance of corporate certificate to proposed municipality.

(A) Before issuing a corporate certificate to a proposed municipality, the Secretary of State shall determine based on the filing submitted and the recommendation of the Joint Legislative Committee on Municipal Incorporation whether the proposed municipality meets the following requirements:

(1) the area seeking to be incorporated has a population density of at least three hundred persons a square mile according to the latest official United States Census, except as provided in subsections (B) through (E);

(2) no part of the area is within five miles of the boundary of an active incorporated municipality, except as provided in subsections (B) through (E);

(3) the area seeking to be incorporated has filed a service feasibility study that has been reviewed by the Joint Legislative Committee on Municipal Incorporation and approved by the Secretary of State;

(4) the area proposed to be incorporated is contiguous as defined and as described in this item. "Contiguous" means adjacent properties that share a continuous border. If a publicly-owned property intervenes between two areas proposed to be incorporated together, which but for the intervening publicly-owned property would be adjacent and share a continuous border, the intervening publicly-owned property does not destroy contiguity;

(5) the area seeking to be incorporated has filed a proposal for providing either directly or indirectly a substantially similar level of law enforcement services to the area's existing law enforcement coverage prior to seeking incorporation; and

(6) the area seeking to be incorporated has filed a proposal demonstrating that at least three of the following services, either directly or by contract, will be provided to the incorporated area no later than the first day of the third fiscal year following the effective date of incorporation:

(a) fire protection at a minimum service level required in regulations promulgated by the South Carolina Fire Marshal;

(b) solid waste collection and disposal;

(c) water supply, water distribution, or both;

(d) wastewater collection and treatment;

(e) storm water collection and disposal;

(f) enforcement of building, housing, plumbing, and electrical codes;

(g) planning and zoning;

(h) recreational facilities and programs; or

(i) street lighting.

(B)(1) When an area seeking incorporation has petitioned pursuant to Chapter 17 the nearest incorporated municipality to be annexed to the municipality, and has been refused annexation by the municipality for six months, or when the population of the area seeking incorporation exceeds seven thousand persons, then the provision of the five-mile limitation of this section does not apply to the area.

(2) For purposes of item (1) of this subsection, a refusal to annex the area by the municipality includes a statement from the municipality that the area does not meet the statutory requirements for annexation.

(C) The five-mile limit does not apply when the boundaries of the area seeking incorporation are within five miles of the boundaries of two different incorporated municipalities in two separate counties other than the county within which the area seeking incorporation lies, and when the boundaries of the proposed municipality are more than five miles from the boundaries of the nearest incorporated municipality that lies within the same county within which the proposed municipality lies, and when the land area of the territory seeking incorporation exceeds one-fourth of the land area of the nearest incorporated municipality.

(D) The population requirements do not apply to areas bordering on and being within two miles of the Atlantic Ocean and to all sea islands bounded on at least one side by the Atlantic Ocean, both of which have a minimum of one hundred fifty dwelling units and at least an average of one dwelling unit for each three acres of land within the area and for which petitions for incorporation contain the signatures of at least fifteen percent of the qualified electors of the respective areas seeking incorporation.

(E) The five-mile limit does not apply to counties with a population according to the latest official United States Census of less than fifty-one thousand.

HISTORY: 1962 Code Section 47-2; 1975 (59) 692; 1991 Act No. 7, Section 1; 2000 Act No. 250, Section 1; 2005 Act No. 77, Section 1, eff July 1, 2005; 2006 Act No. 239, Section 1, eff March 15, 2006.

Editor's Note

2006 Act No. 239, Section 2, provides as follows:

"By passing this act, the General Assembly intends and declares that any regulations passed by the State Law Enforcement Division to comply with the requirements of Act 77 of 2005 do not for any past, present, or future time represent or establish any minimum level of law enforcement service requirements for existing municipalities or towns or areas seeking to incorporate as municipalities or towns."

Effect of Amendment

The 2005 amendment rewrote this section.

The 2006 amendment rewrote subsection (A)(5) to require a proposal for a substantially similar level of law enforcement.



Section 5-1-40. Joint Legislative Committee on Municipal Incorporation recommendation; submission of subsequent application.

(A) The Joint Legislative Committee on Municipal Incorporation shall return the copy of filing to the Secretary of State with a written decision of its recommendation concerning the application for municipal incorporation.

(B) The Secretary of State shall provide the applicant with a copy of the committee's written decision.

(C) A recommendation by the committee or a determination by the Secretary of State that the requirements of Section 5-1-30 have not been met does not preclude the area seeking from submitting a subsequent application.

HISTORY: 1962 Code Section 47-3; 1975 (59) 692; 2000 Act No. 250, Section 2; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment rewrote this section.



Section 5-1-50. Issuance of commission by Secretary of State authorizing incorporation election; questions to be voted on; initial governing body.

(A)(1) After receipt of a recommendation from the Joint Legislative Committee on Municipal Incorporation, the Secretary of State shall determine whether the requirements of Section 5-1-30 have been met. If the Secretary of State determines that the requirements of Section 5-1-30 have been met, he shall issue to three or more persons residing in the area of the proposed municipality, a commission empowering them to:

(a) hold an election not less than twenty days nor more than ninety days after the issuance of the commission; and

(b) appoint three managers of election who shall conduct the election.

(2) Notice of the election must be published in a newspaper of general circulation in the community or by posting in three public places within the area sought to be incorporated which contains detailed information concerning the election. The notice must be published or posted not less than five nor more than fifteen days before the date of the election.

(B)(1) At such election, all registered electors living in the area sought to be incorporated must be allowed to vote on the following questions:

(a) incorporation;

(b) name of the municipality;

(c) the form of government;

(d) method of election as prescribed in Section 5-15-20;

(e) whether the election is partisan or nonpartisan; and

(f) the terms of the mayor and council members.

(2) When any of the above questions proposed in an election contain more than two options, the option receiving the highest number of votes will prevail.

(3) If a community votes in favor of incorporation pursuant to this section and selects a form of government in an election, notwithstanding the results of the selections made by the voters as to questions (d), (e), and (f) in item (1) of this subsection, the initial governing body of the incorporated municipality consists of four council members and a mayor, all elected at large in a nonpartisan election for terms of two years.

(C) The managers of election shall conduct the election, unless otherwise provided for in this chapter, according to the general law governing the conduct of special elections mutatis mutandi.

HISTORY: 1962 Code Section 47-4; 1975 (59) 692; 1977 Act No. 152; 2005 Act No. 77, Section 1, eff July 1, 2005.

Editor's Note

It would appear that the word "or" should appear in the second sentence of the first paragraph of this section between the words "community by."

Effect of Amendment

The 2005 amendment designated the subsections; rewrote subsection (A)(1) to provide for the recommendation of the Joint Legislative Committee on Municipal Incorporation and determination by the Secretary of State as to whether the requirements of Section 5-1-30 have been met; and made nonsubstantive language changes throughout.



Section 5-1-60. Election managers' sworn returns of election results.

The managers of the election shall make their sworn returns of the result of the election to the commissioners. The returns must show the total number of those voting in the election, together with the number of those voting on each question proposed.

HISTORY: 1962 Code Section 47-5; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive changes.



Section 5-1-70. Certification of results by commissioners; issuance of certificate of incorporation by Secretary of State.

The commissioners shall certify the result of the election under oath to the Secretary of State, and if the result is in favor of incorporation, the Secretary of State shall issue a certificate of incorporation to the municipality and the municipality has all the privileges, powers, and immunities and are subject to the limitations provided by law.

HISTORY: 1962 Code Section 47-6; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive changes.



Section 5-1-80. Incorporation fees.

Before delivery of a certificate of incorporation, the Secretary of State shall require the production of a receipt from the State Treasurer for the payment of the following incorporation fees for municipalities with a population:

(1) of one thousand or less, one hundred dollars;

(2) between one thousand and five thousand, three hundred dollars;

(3) over five thousand, six hundred dollars.

HISTORY: 1962 Code Section 47-7; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive language and format changes.



Section 5-1-90. Certificate of incorporation effective upon election of municipal officers.

The certificate of incorporation must be issued to the commissioners who immediately shall provide for the election of municipal officers pursuant to Chapter 15 and in accordance with the certificate as to form of government. Until the municipal officers are elected and qualify, the certificate of incorporation does not become effective and the powers of the municipality must be exercised only by the municipal council when the municipal council is created by election.

HISTORY: 1962 Code Section 47-8; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive changes.



Section 5-1-100. Forfeiture, surrender or cancellation of certificate.

(A) When following its incorporation a municipality's population has decreased to less than fifty inhabitants, the certificate of the municipality must be automatically forfeited and void. If a majority of the registered electors of a municipality files a petition requesting the municipal certificate be surrendered with the municipal council, the council shall order an election to determine the question, at which election all qualified electors of the municipality must be permitted to vote, and if two-thirds of those voting vote in favor of surrendering the certificate, the council shall certify the result to the Secretary of State, who shall cancel the certificate issued to the municipality.

(B) If the Secretary of State determines that any previously incorporated municipality is neither performing municipal services nor collecting taxes or other revenues and has not held an election during the past four years, he shall cancel the certificate of the municipality.

HISTORY: 1962 Code Section 47-9; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive language changes.



Section 5-1-110. Time limit for bringing suit challenging incorporation procedures of municipal corporation.

A suit to challenge the incorporation procedures of a municipal corporation pursuant to the provisions of Chapters 1 through 17 must be brought within sixty days after the issuance of the certificate of incorporation.

HISTORY: 1962 Code Section 47-10; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.

Effect of Amendment

The 2005 amendment made nonsubstantive changes.






CHAPTER 3 - CHANGE OF CORPORATE LIMITS

Section 5-3-10. Power to extend corporate limits.

Any city or town council may extend the corporate limits of the municipality in the manner set forth in this chapter.

HISTORY: 1962 Code Section 47-11; 1952 Code Section 47-11; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 2000 Act No. 250, Section 3.



Section 5-3-15. Municipality may not annex certain property.

No municipality may annex, under the provisions of this chapter, any real property owned by an airport district composed of more than one county without prior written approval of the governing body of the district.

HISTORY: 1995 Act No. 99, Section 1; 2000 Act No. 250, Section 3.



Section 5-3-30. Consolidation of two or more municipal corporations without petition.

When two or more municipal corporations propose to consolidate, no petition shall be required and each municipal corporation desiring to consolidate may call for the election hereinafter provided by ordinance.

HISTORY: 1962 Code Section 47-12.1; 1971 (57) 413; 2000 Act No. 250, Section 3.



Section 5-3-40. Agreement upon terms of consolidation.

Whenever it is proposed to extend the corporate limits of any municipality by inclusion of territory of another adjacent municipality in whole or in part, the governing bodies of the municipalities may, after public hearing, stipulate and agree upon terms of consolidation or boundary adjustment by ordinance adopted by each municipality, which shall be binding upon the enlarged municipality, and the consolidation or adjustment shall be effective on the date of adoption of the final ordinance.

HISTORY: 1962 Code Section 47-13; 1952 Code Section 47-13; 1942 Code Section 7231; 1932 Code Section 7231; Civ. C. '22 Section 4386; Civ. C. '12 Section 2992; 1911 (27) 22; 1996 Act No. 412, Section 1; 2000 Act No. 250, Section 3.



Section 5-3-90. Filing notice with Secretary of State, Department of Transportation, and Department of Public Safety.

Any municipality increasing its territory shall file a notice with the Secretary of State, Department of Transportation, and the Department of Public Safety describing its new boundaries. The notice shall include a written description of the boundary, along with a map or plat which clearly defines the new territory added.

HISTORY: 1962 Code Section 47-18; 1952 Code Section 47-18; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 1968 (55) 2590; 1993 Act No. 181, Section 59; 2000 Act No. 250, Section 3.



Section 5-3-100. Alternate method when entire area owned by annexing municipality or county.

If the territory proposed to be annexed belongs entirely to the municipality seeking its annexation and is adjacent thereto, the territory may be annexed by resolution of the governing body of the municipality. When the territory proposed to be annexed to the municipality belongs entirely to the county in which the municipality is located and is adjacent thereto, it may be annexed by resolution of the governing body of the municipality and the governing body of the county. Upon the adoption of the resolutions required by this section and the passage of an ordinance to that effect by the municipality, the annexation is complete.

HISTORY: 1962 Code Section 47-18.1; 1955 (49) 270; 2000 Act No. 250, Section 3.



Section 5-3-110. Annexation of right-of-way area of street lying beyond but abutting on corporate limits.

Whenever the whole or any part of any street, roadway, or highway has been accepted for and is under permanent public maintenance by a city, a county, or the Department of Transportation, that portion of any right-of-way area not exceeding the width thereof lying beyond but abutting on the corporate limits of the city may be annexed to and incorporated within the city by adoption of an ordinance so declaring, without necessity for election of any sort, upon prior consent in writing of any public agency other than the city engaged in maintenance of the right-of-way area to be annexed. Consent on behalf of the Department of Transportation may be given by the director. Consent on behalf of any county may be given by its county commissioners, county board of directors, or other local county agency or governing body having jurisdiction over county roads.

HISTORY: 1962 Code Section 47-18.2; 1971 (57) 299; 1993 Act No. 181, Section 60; 2000 Act No. 250, Section 3.



Section 5-3-115. Annexation of property within a multicounty park.

Notwithstanding any other provision of law, any real property which is or has been included within a multicounty park under Section 4-1-170 and title to which is held by the State of South Carolina, may be annexed only upon approval by the State Fiscal Accountability Authority.

HISTORY: 1995 Act No. 4, Section 2; 2000 Act No. 250, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 5-3-120. Alternate method when entire area proposed to be annexed owned by corporation.

If the entire area proposed to be annexed belongs to a corporation only, it may be annexed on the petition of the stockholders of the corporation. Upon agreement of the governing body of the municipality to accept the petition and the passage of an ordinance to that effect by the municipality, the annexation is complete.

HISTORY: 1962 Code Section 47-19; 1952 Code Section 47-19; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 1964 (53) 1810; 2000 Act No. 250, Section 3.



Section 5-3-130. Alternate method when entire area proposed to be annexed owned by school district.

If the area proposed to be annexed belongs entirely to a school district, it may be annexed upon the petition of the board of trustees of the school district to the city or town council. Upon agreement of the city or town council to accept the petition and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-19.1; 1953 (48) 221; 2000 Act No. 250, Section 3.



Section 5-3-140. Alternate method when entire area proposed to be annexed owned by Federal or State Government.

If the territory proposed to be annexed belongs entirely to the federal government or to the State of South Carolina and is adjacent to a municipality, it may be annexed upon the petition of the federal government or of the State to the city or town council thereof. As used in this section, a petition by the State shall mean a petition executed by the State Fiscal Accountability Authority. Upon agreement of the city or town council to accept the petition and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-19.2; 1967 (55) 952; 1971 (57) 798; 2000 Act No. 250, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 5-3-150. Alternate methods where petition signed by all or seventy-five percent of landowners.

(1) Any area or property which is contiguous to a municipality may be annexed to the municipality by filing with the municipal governing body a petition signed by seventy-five percent or more of the freeholders, as defined in Section 5-3-240, owning at least seventy-five percent of the assessed valuation of the real property in the area requesting annexation. Upon the agreement of the governing body to accept the petition and annex the area, and the enactment of an ordinance declaring the area annexed to the municipality, the annexation is complete. No member of the governing body who owns property or stock in a corporation owning property in the area proposed to be annexed is eligible to vote on the ordinance. This method of annexation is in addition to any other methods authorized by law; however, this property may not be annexed unless the following has been complied with: (1) the petition must be dated before the first signature is affixed to it and all necessary signatures must be obtained within six months from the date of the petition; (2) the petition and all signatures to it are open for public inspection at any time on demand of any resident of the municipality or area affected by the proposed annexation or by anyone owning property in the area to be annexed; (3) the petition must state the act or code section pursuant to which the proposed annexation is to be accomplished; (4) the petition must contain a description of the area to be annexed and there must be attached to the petition a plat of the area to be annexed; (5) the municipality or any resident of it and any person residing in the area to be annexed or owning real property of it may institute and maintain a suit in the court of common pleas, and in that suit the person may challenge and have adjudicated any issue raised in connection with the proposed or completed annexation; (6) not less than thirty days before acting on an annexation petition, the annexing municipality must give notice of a public hearing by publication in a newspaper of general circulation in the community, by posting the notice of the public hearing on the municipal bulletin board, and by written notification to the taxpayer of record of all properties within the area proposed to be annexed, to the chief administrative officer of the county, to all public service or special purpose districts, and all fire departments, whether volunteer or full time. This public hearing must include a map of the proposed annexation area, a complete legal description of the proposed annexation area, a statement as to what public services are to be assumed or provided by the municipality, and the taxes and fees required for these services. The notice must include a projected timetable for the provision or assumption of these services.

(2) The conditions relating to petitions set forth in this section apply only to the alternate method of annexation as defined in subsection (1) of this section.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, any area or property which is contiguous to a municipality may be annexed to the municipality by filing with the municipal governing body a petition signed by all persons owning real estate in the area requesting annexation. Upon the agreement of the governing body to accept the petition and annex the area, and the enactment of an ordinance declaring the area annexed to the municipality, the annexation is complete. No member of the governing body who owns property or stock in a corporation owning property in the area proposed to be annexed is eligible to vote on the ordinance. This method of annexation is in addition to any other methods authorized by law.

(4) For purposes of this section any real property owned by a governmental entity and leased to any other entity pursuant to a fee in lieu of taxes transaction under Section 4-29-67 or 4-29-69 is considered to have an assessed valuation equal to the original cost of the real property as determined under Section 4-29-67(D). For purposes of this section, the lessee of real property pursuant to a fee in lieu of taxes transaction under Section 4-29-67 or 4-29-69 is the freeholder with respect to the property.

(5) For purposes of this section, any real property included within a multicounty park under Section 4-1-170 is considered to have the same assessed valuation that it would have if the multicounty park did not exist. Notwithstanding any other provision of law, any real property which is or has been included within a multicounty park under Section 4-1-170 and title to which is held by the State of South Carolina, only may be annexed with prior written consent of the State of South Carolina, and when title to real property in the park is held by a political subdivision of the State, the property may be annexed only with prior written consent of the governing body of the political subdivision holding title.

HISTORY: 1962 Code Section 47-19.5; 1964 (53) 2081; 1967 (55) 619; 1994 Act No. 497, Part II, Section 142C; 1995 Act No. 45, Section 1; 2000 Act No. 250, Section 3.



Section 5-3-155. Rules for annexation of certain properties by municipalities.

An area in this State located more than twelve miles from the Atlantic Ocean, which is a peninsula being predominately industrial in character, separating a freshwater reservoir from a body of brackish water subject to tidal influences, and created by the construction of a manmade canal and manmade dam, may be annexed by a municipality only under the provisions of Section 5-3-150.

HISTORY: 1979 Act No. 194, Part III, Section 2; 2000 Act No. 250, Section 3.



Section 5-3-210. Subsequent election after defeat of annexation election.

When an annexation election is defeated either by the voters inside the municipality concerned or within the territory proposed to be annexed, or both, another annexation election within the territory proposed to be annexed shall not be initiated within a period of twenty-four months from the date upon which the voting took place.

HISTORY: 1962 Code Section 47-19.16; 1963 (53) 264; 2000 Act No. 250, Section 3.



Section 5-3-235. Assessed value of any single freeholder's real property not to exceed twenty-five percent of assessed value of existing municipality; exceptions.

Except when the procedures for an annexation provided for in Sections 5-3-100, 5-3-110, 5-3-120, 5-3-130, 5-3-140, and 5-3-150 are followed, the assessed value of real property of any single freeholder to be annexed, as defined in Section 5-3-240, shall not at the time of a proposed annexation exceed twenty-five percent of the assessed value of real property of the existing area of a municipality.

HISTORY: 1980 Act No. 464; 2000 Act No. 250, Section 3.



Section 5-3-240. "Freeholder" defined for purposes of pertinent provisions.

For the purposes of Sections 5-3-150, 5-3-280, and 5-3-300 , a "freeholder" is defined as any person eighteen years of age, or older, and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interests) and who owns, at the date of the petition or of the referendum, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate.

HISTORY: 1962 Code Section 47-19.19; 1963 (53) 264; 1976 Act No. 695, Section 1; 2000 Act No. 250, Section 3.



Section 5-3-250. Extension of corporate limits to include cemeteries.

Any municipality may extend its corporate limits so as to include any or all cemeteries adjoining the municipality, for the purposes only of police and sanitary measures, by the passage of an ordinance declaring them to be a portion of the municipality. But the inclusion of these cemeteries shall not give to the municipality the right to tax them in any manner.

HISTORY: 1962 Code Section 47-20; 1952 Code Section 47-20; 1942 Code Section 7232; 1932 Code Section 7232; Civ. C. '22 Section 4387; Civ. C. '12 Section 2993; Civ. C. '02 Section 1998; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 2000 Act No. 250, Section 3.



Section 5-3-260. Annexation of church property.

Any area owned entirely by an established church or religious group which is contiguous to a municipality may be annexed to the municipality upon the petition of the governing body of the church or religious group being submitted to the governing body of a municipality. Upon agreement of the governing body of the municipality to accept the petition, and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-21; 1962 (52) 2145; 2000 Act No. 250, Section 3.



Section 5-3-270. Time within which contest on extension of municipal limits must be instituted.

When the limits of a municipality are ordered extended, no contest thereabout shall be allowed unless the person interested therein files, within sixty days after the result has been published or declared, with both the clerk of the municipality and the clerk of court of the county in which the municipality is located, a notice of his intention to contest the extension, nor unless, within ninety days from the time the result has been published or declared an action is begun and the original summons and complaint filed with the clerk of court of the county in which the municipality is located.

HISTORY: 1962 Code Section 47-22; 1952 Code Section 47-22; 1946 (44) 1376; 2000 Act No. 250, Section 3.



Section 5-3-280. Reduction of corporate limits.

Whenever a petition is presented to a city or town council signed by a majority of the resident freeholders of the municipality asking for a reduction of the corporate limits of the city or town, the council shall order an election after not less than ten days' public advertisement. This advertisement shall describe the territory that is proposed to be cut off. If a majority of the qualified electors vote at the election in favor of the release of the territory, the council must issue an ordinance declaring the territory no longer a portion of the municipality and must notify the Secretary of State of the new boundaries of the municipality.

HISTORY: 1962 Code Section 47-23; 1952 Code Section 47-23; 1942 Code Section 7232; 1932 Code Section 7232; Civ. C. '22 Section 4387; Civ. C. '12 Section 2993; Civ. C. '02 Section 1998; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 2000 Act No. 250, Section 3.



Section 5-3-285. Removal of territory from within corporate limits of municipality.

Territory proposed to be removed from within the corporate limits of a municipality which is owned entirely by that municipality may be removed from within the corporate limits by ordinance of the governing body of the municipality. Territory proposed to be removed from within the corporate limits of a municipality which is owned entirely by a county or jointly by a county and a municipality may be removed from within the corporate limits by ordinance of the governing body of the municipality upon receipt of a resolution from the county governing body requesting the removal.

HISTORY: 1997 Act No. 9, Section 1; 2000 Act No. 250, Section 3.



Section 5-3-290. "Municipality" defined.

The word "municipality" as used in this chapter shall be construed to mean any incorporated city or town located within this State.

HISTORY: 1962 Code Section 47-24; 1952 Code Section 47-24; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 2000 Act No. 250, Section 3.



Section 5-3-300. Annexation procedure.

(A) In addition to other methods of annexation authorized by this chapter, any area which is contiguous to a municipality may be annexed to the municipality by the filing of a petition with the council signed by twenty-five percent or more of the qualified electors who are residents within the area proposed to be annexed.

(B) The petition must contain a description of the area to be annexed, the signature of the qualified elector, the address of residence, and the act or code section pursuant to which the proposed annexation is to be accomplished.

(C) If the municipal council finds that the petition has been signed by twenty-five percent or more of the qualified electors resident within the area proposed to be annexed, the council may certify that fact to the county election commission of the county in which the area is situated. Upon receipt of a written resolution certifying that the petition meets the requirements of this section, the county election commission shall order an election to be held within the area proposed to be annexed to the municipality on the question of extension of the corporate limits of the municipality by annexation of the area proposed to be annexed.

(D) The election ordered pursuant to this section is a special election and not a municipal election and must be held, regulated, and conducted with the provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this section. The county election commission shall give at least thirty days' notice in a newspaper of general circulation within the area proposed to be annexed to the municipality. Registered qualified electors residing within the area proposed to be annexed to the municipality shall have the same qualifications to vote in this election as are required of registered qualified electors to vote in state and county general elections. At the election, the registered qualified electors residing within the area proposed to be annexed shall vote in a box or boxes to be provided for the purpose within the area proposed to be annexed by the county election commission. The county election commission shall certify the result of the election to the municipal council of the municipality. If a majority of the votes cast by the qualified electors of the area proposed to be annexed are in favor of the annexation, the council by written resolution must publish the result of the election.

(E) After publishing the result of the election, the municipal council shall publish in a newspaper of general circulation within the municipality a notice which must contain:

(1) a description of the area to be annexed;

(2) the act or code section pursuant to which the proposed annexation is to be accomplished;

(3) a statement that the qualified electors of the area to be annexed voted to be annexed to the municipality; and

(4) a statement that the municipal council will approve the annexation of the area unless a petition signed by five percent or more of the qualified electors within the municipality is presented to the municipal council within thirty days from the date of the notice requesting that the municipal council order an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed.

(F) The municipal council may give final reading approval to an ordinance declaring the area annexed not less than thirty days from the date of the publication of the notice required by subsection (E). However, if within thirty days from the date of the publication of the notice required by subsection (E), a petition signed by five percent or more of the qualified electors within the municipality is presented to the municipal council requesting an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed, the municipal council shall delay final reading approval of the ordinance declaring the area annexed until the results of the election within the municipality are published.

(G) If within thirty days from the date of the publication of the notice required by subsection (E), a petition is presented to the municipal council requesting an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed, the municipal council, after verifying that at least five percent of the qualified electors within the municipality have signed the petition, shall certify that fact to the municipal election commission and order an election. The election ordered pursuant to this subsection is a municipal election and must be held, regulated, and conducted by the municipal election commission pursuant to provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this subsection. The municipal election commission shall give at least thirty days' notice prior to the date set for the election by publishing the notice in a newspaper of general circulation within the municipality. Registered qualified electors residing within the municipality shall have the same qualifications to vote in this election as are required of registered qualified electors to vote in the state and county general elections. The municipal election commission shall certify the result of the election to the municipal council.

(H) If a majority of the votes cast by the qualified electors of the municipality are in favor of the annexation, the council shall give final reading approval to the ordinance declaring the area annexed. If a majority of the votes cast by the qualified electors of the municipality are in opposition to the annexation, the municipal council shall publish the result of the election and table the proposed ordinance.

(I) When the procedure for annexation provided for in this section is followed, any freeholder owning real property in the area to be annexed equal to twenty-five percent or more of the total assessed value of all real property of the area proposed to be annexed and any freeholder owning agricultural real property in the area to be annexed shall receive written notice of the proposed annexation by certified mail, return receipt requested, from the municipal clerk. Unless the freeholder files written notice with the municipal clerk at least ten days before the election provided for in subsection (D), the freeholder's property must be considered as part of the area proposed to be annexed for the purposes of the annexation election. If the freeholder files written notice objecting to the inclusion of his property in the area to be annexed with the municipal clerk at least ten days before the election provided for in subsection (D), the freeholder's property must be excluded from the area to be annexed. For purposes of this section, "agricultural real property" means:

(1) land used to grow timber, if the size of the tract is ten acres or more. Tracts of timberland of less than ten acres which are contiguous to or are under the same management system as a tract of timberland which meets the minimum acreage requirement are treated as part of the qualifying tract. Tracts of timberland of less than ten acres are agricultural real property when they are owned in combination with other tracts of nontimberland agricultural real property that qualify as agricultural real property. For purposes of this item, tracts of timberland must be actively devoted to growing trees for commercial use;

(2) all other agricultural real property, if the size of the tract is ten acres or more. Tracts of other than timberland of less than ten acres which are contiguous to a tract which meets the minimum acreage requirement are treated as part of the qualifying tract;

(3) tracts of other than timberland not meeting the acreage requirement qualify if the freeholder reported at least one thousand dollars of gross farm income on his federal income tax return Schedule E or F for at least three of the five taxable years preceding the year of the annexation. The municipal clerk may require the freeholder (a) to give written authorization consistent with privacy laws allowing the clerk to verify farm income from the South Carolina Department of Revenue or the Internal Revenue Service and (b) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

HISTORY: 1988 Act No. 626, Section 1; 1993 Act No. 181, Section 613; 2000 Act No. 250, Section 3.



Section 5-3-305. Contiguous property defined.

For purposes of this chapter, "contiguous" means property which is adjacent to a municipality and shares a continuous border. Contiguity is not established by a road, waterway, right-of-way, easement, railroad track, marshland, or utility line which connects one property to another; however, if the connecting road, waterway, easement, railroad track, marshland, or utility line intervenes between two properties, which but for the intervening connector would be adjacent and share a continuous border, the intervening connector does not destroy contiguity.

HISTORY: 2000 Act No. 250, Section 3.



Section 5-3-310. Annexation of special purpose district.

When all or part of the area of a special purpose district as defined in Section 6-11-1610 or a special taxing district created pursuant to Section 4-9-30 or Section 4-19-10, et seq. or an assessment district created pursuant to Chapter 15 of Title 6, or any other special purpose district or special taxing or assessment district is annexed into a municipality under the provisions of Section 5-3-150 or 5-3-300, the following provisions apply:

(1) At the time of annexation or at any time thereafter the municipality may elect at its sole option to provide the service formerly provided by the district within the annexed area. The transfer of service rights must be made pursuant to a plan formulated under the provisions of Sections 5-3-300 through 5-3-315.

(2) Until the municipality upon reasonable written notice elects to displace the district's service, the district must be allowed to continue providing service within the district's annexed area.

(3) Annexation does not divest the district of any property; however, subject to the provisions of item (4) below, real or tangible personal property located within the area annexed must be transferred to the municipality pursuant to a plan formulated under the provisions of Sections 5-3-300 through 5-3-315.

(4) In any case in which the municipality annexes less than the total service area of the district, the district may, at its sole discretion, retain ownership and control of any asset, within or without the annexed area, used by or intended to be used by residents within the district's unannexed area or used or intended to be used to provide service to residents in the unannexed area of the district.

(5) Upon annexation of less than the total area of the district, the district's boundaries must be modified, if at all, by the plan formulated pursuant to the provisions of Sections 5-3-300 through 5-3-315. The plan must specify the new boundaries of the district.

HISTORY: 1988 Act No. 626, Section 2; 2000 Act No. 250, Section 3.



Section 5-3-311. Committee to formulate plan in absence of agreement.

The plan contemplated by Sections 5-3-300 through 5-3-315 may be formulated by agreement of the district and the annexing municipality. If, however, the district and municipality do not agree on such a plan within ninety days following a favorable vote at the last referendum election required to be held to authorize the annexation, the district and the municipality must appoint a committee to formulate such a plan in accordance with the following:

(1) The district and municipality shall each select a member of the committee and the two members so selected shall select a third member.

(2) If the two members fail to select a third member within thirty days after the second of them is appointed, either member may petition the court of common pleas for the county in which the annexed area or any part thereof lies to appoint a third member.

(3) Within ten days after appointment of a third member, the three members must select a committee chairman from among themselves.

(4) Within sixty days after selection of a chairman, the committee must develop a plan and present it to the district and the municipality.

(5) If either the annexing municipality or the district objects to the plan, it may appeal the plan to the court of common pleas for the county in which the annexed area or any part thereof lies. The appeal must be instituted within thirty days of the date the district or municipality receives the committee's plan.

(6) The court may modify the plan forwarded by the committee only upon finding an error of law, abuse of discretion, or arbitrary or capricious action by the committee.

(7) The fact that a plan has not been finalized may not in any way alter or delay the effective date of annexation; however, the district shall retain the right to operate its existing system, collect revenues, and collect taxes from or within the area annexed until such time as the municipality and the district agree on a plan or a plan is presented to the municipality and the district under item (4) above. In the event a plan is appealed to the courts, the court of common pleas for the county in which the annexed area or any part thereof lies may enter such orders under its general equitable powers as are necessary to protect the rights of parties pending final resolution of any appeal.

HISTORY: 1988 Act No. 626, Section 3; 2000 Act No. 250, Section 3.



Section 5-3-312. Plan to balance equities and interest.

The plan formulated under Sections 5-3-300 through 5-3-315 shall seek to balance the equities and interests of the residents and taxpayers of the annexed area and of the area of the district not annexed. The plan may be formulated with regard to any factors bearing on such balance of equities and interests in accordance with the following:

(1) The plan may provide for certain service contracts to be entered into between the municipality and the district. The municipality has the right, in its sole discretion, to determine whether the municipality will provide service to the area annexed directly or by contract with the district. At the option of the district, the plan may provide for service contracts by which the municipality will provide service to residents of unannexed areas of the district.

(2) In any case in which less than the total service area of the district will be annexed by the municipality, the plan shall:

(a) protect the district's ability to serve the residents of the district's unannexed area economically and efficiently and protect the district's ability to continue to expand or otherwise make service available throughout its unannexed area;

(b) protect the ability of the municipality to serve residents of the annexed area of the district economically and efficiently;

(c) protect the rights of the district's bondholders.

(3) To carry out the requirements of subitem (a) of item (2) above, the plan shall require the municipality to assume contractually the obligation to pay debt service on an amount of the district's bonded indebtedness or other obligations including lease purchase obligations adequate to offset the district's loss of net service revenue or tax revenue from the area annexed, in accordance with the following:

(a) specifically included within this amount must be revenues, if any, projected under the provisions of any governmentally approved plan promulgated pursuant to federal pollution control legislation;

(b) as the district retires bonded indebtedness existing at the time of annexation, the municipality's payment obligation under this provision must be reduced by the proportion which the principal amount of the indebtedness retired bears to the total principal amount of bonded indebtedness of the district at the time of annexation;

(c) as used herein, net service revenue means revenue from fees, charges, and all other sources, attributable to service provided in the area annexed, less the actual cost of operating and maintaining the system or facilities needed to serve that area; however, debt service or other payments required to finance capital assets may not be considered to be part of such operating and maintenance expenses. Tax revenue means taxes collected from property owners within the annexed area.

(4) Under any plan whereby the district must disconnect or reintegrate its facilities, the municipality shall bear the reasonable cost of such disconnection or reintegration. In the event that the plan contemplates that the district will continue to provide service by contract within the incorporated limits of the municipality, the municipality shall agree to provide the district with all permits or authority necessary to use municipal streets, alleys, ways, and other public spaces for the provision of such service.

(5) In no event may any provision be incorporated in any plan which will impair the rights of bondholders, or which will impair the statutory liens created by Section 6-21-330 or Title 7 of the United States Code, Section 1926(b), or which will accelerate the requirement to repay bonds, or which would violate the conditions of any grant.

(6) In no event may any plan require that the residents in the annexed area be taxed or assessed by both the municipality and the district for the provision of the same service, except as provided by the laws of this State.

(7) Absent consent of the district, neither annexation nor any plan hereunder entitles the municipality to any cash, securities, or other liquid assets of any kind of the district.

(8) Subject to the provisions of Article VIII, Section 15 of the Constitution of this State, the service provided or made available through any district may not be curtailed or limited by inclusion of the area served by the district within the boundaries of any municipal corporation or other public body, or by the granting of any private franchise for similar service within such area in a manner which would impair any of the district revenue bonds.

HISTORY: 1988 Act No. 626, Section 4; 2000 Act No. 250, Section 3.



Section 5-3-313. Auditor and treasurer to conform to plan.

The auditor and treasurer of the county or counties in which the annexed area is located shall take such action as is appropriate to conform with the plan finally established pursuant to the terms of Sections 5-3-300 through 5-3-315, including releasing or adjusting any levy of district taxes within any annexed area. The annexing municipality and the district shall execute and deliver such documents, including any deeds or bills of sale, appropriate to the implementation of such a plan.

HISTORY: 1988 Act No. 626, Section 5; 2000 Act No. 250, Section 3.



Section 5-3-314. Obligation may not be disturbed.

In no event under any plan or otherwise may the obligation between the district and its general obligation bondholders or, in the case of a special tax or assessment district, the obligation between the district and the holders of the county bonds issued on its behalf, be disturbed. If adequate provision is not made for the levy of taxes or for payment of the principal and interest on such bonds, it is the duty of the auditor of the county to levy, and of the treasurer of the county to collect, an ad valorem tax, without limit as to rate or amount, upon all taxable property within the district as it was constituted on the dates those bonds were issued sufficient to pay principal and interest as they become due. Only bondholders or agents or trustees acting on their behalf may proceed at law or in equity to enforce this requirement.

HISTORY: 1988 Act No. 626, Section 6; 2000 Act No. 250, Section 3.



Section 5-3-315. Public hearing.

Any district affected by the proposed annexation may conduct a public hearing within sixty days prior to the required election. The district must give at least fourteen days' notice of the time and place of this public hearing in a newspaper of general circulation within the area proposed to be annexed; however, failure to conduct a public hearing or failure to publish proper notice of the hearing may not delay any election or other proceedings herein.

HISTORY: 1988 Act No. 626, Section 7; 2000 Act No. 250, Section 3.






CHAPTER 5 - SELECTION OF FORMS OF MUNICIPAL GOVERNMENT

Section 5-5-10. Forms of municipal government; selection of form of government made by ordinance of municipal council.

The forms of municipal government in this State shall be as follows:

(a) the mayor-council form provided for in Chapter 9;

(b) the council form provided for in Chapter 11;

(c) the council-manager form provided for in Chapter 13.

All municipalities shall adopt one of these forms in the manner prescribed in this chapter.

The selection shall be made by ordinance of the municipal council after at least one public meeting. The form selected shall be the form most nearly corresponding to the form in effect in the particular municipality on March 1, 1974, as determined by the municipal governing body; provided, however, that those municipalities which adopted a new form of government through a referendum after March 1, 1974, and prior to June 1, 1975, shall adopt the form selected by the referendum.

If a municipality failed to adopt one of the above forms of government within fifteen months of December 31, 1977, it shall be considered to have forfeited its articles of incorporation, until such time as the municipality adopts one of these forms of government and certifies the adoption to the office of the Secretary of State. Upon certification by the governing body of the municipality of the adoption of one of the forms of government to the office of the Secretary of State, the articles of incorporation for the municipality shall be reinstated. All actions taken by the governing body municipality during the period of forfeiture shall be deemed to have been ratified by the governing body of the municipality upon reinstatement of the articles of incorporation. The reinstating municipality must not be contiguous to any existing municipality.

HISTORY: 1962 Code Section 47-26; 1975 (59) 692; 1976 Act No. 656; 1996 Act No. 338, Section 1.



Section 5-5-20. Petition or ordinance calling for special election to determine form of government after date of official council action.

After the date of official council action if a petition executed by fifteen percent of the qualified electors is presented to the municipal governing body, certified by the county election commission, for an election to determine or change the form of government or if the municipal governing body shall by ordinance call for such an election, the municipal governing body shall conduct a special election not later than ninety days nor earlier than thirty days after the receipt of the certified petition or the passage of the council ordinance; provided, however, that no referendum shall be held pursuant to ordinance of the municipal council sooner than two years following the date the form of municipal government is initially selected pursuant to the provisions of this chapter.

HISTORY: 1962 Code Section 47-27; 1975 (59) 692; 1976 Act No. 642.



Section 5-5-30. Determination of form of government by governing body effective until changed by election; subsequent elections.

Until changed by an election, the selection of the form of government as initially determined by the governing body by ordinance shall remain effective. The ordinance selecting the form of government shall be filed in the office of the Secretary of State who shall issue an appropriate certificate of incorporation to the municipality. No other such election shall be held for a period of four years after an election is held pursuant to Section 5-5-20.

HISTORY: 1962 Code Section 47-28; 1975 (59) 692.



Section 5-5-40. Preparation of election ballot; majority of votes cast by qualified electors required to effect change in form of government.

In any election to determine a change of a form of government of a municipality, the question must be framed by the governing body and printed on the prepared ballot in the following form: "Shall the municipality of (name of municipality) change its form of government from (form selected by council or by prior election) to (form or forms requested by petition or by ordinance)?

Yes []

No []

Those in favor of the question shall deposit a ballot with a check or cross mark in the square after the word 'YES', and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word 'NO'."

To effect a change in the form of government a proposed form must receive a majority of the votes cast by the qualified electors of the municipality in the election.

HISTORY: 1962 Code Section 47-29; 1975 (59) 692; 1990 Act No. 342, Section 1.



Section 5-5-50. Notice, expenses and conduct of elections.

Notice of all special elections relating to a change in form of government shall be published at least three weeks in advance in a newspaper of general circulation in the municipality in which such election is to be held. The municipality shall pay all expenses incurred in the conduct of any election. Elections shall be conducted in accordance with the provisions of general law regulating special elections as they apply to referendums in this State, mutatis mutandi.

HISTORY: 1962 Code Section 47-29.1; 1975 (59) 692.



Section 5-5-60. Service of existing members of governing body after adoption of or change to one of alternate forms of government.

Upon initial adoption of or on any change to one of the alternate forms of government, all members of the existing governing body shall continue to serve their elected terms and until their successors are elected and qualify.

HISTORY: 1962 Code Section 47-29.2; 1975 (59) 692.






CHAPTER 7 - GENERAL STRUCTURE, ORGANIZATION, POWERS, DUTIES, FUNCTIONS AND RESPONSIBILITIES OF ALL MUNICIPALITIES

Section 5-7-10. Scope of chapter.

The provisions of this chapter provide for the structure, organization, powers, duties, functions and responsibilities of municipalities under all forms of municipal government provided for in Chapters 9, 11 and 13 unless otherwise specifically provided for in those chapters. The powers of a municipality shall be liberally construed in favor of the municipality and the specific mention of particular powers shall not be construed as limiting in any manner the general powers of such municipalities.

HISTORY: 1962 Code Section 47-30; 1975 (59) 692.



Section 5-7-12. School resource officers; procedures for certain arrests; jurisdiction; employment rights.

(A) The governing body of a municipality or county may upon the request of another governing body or of another political subdivision of the State, including school districts, designate certain officers to be assigned to the duty of a school resource officer and to work within the school systems of the municipality or county. The person assigned as a school resource officer shall have statewide jurisdiction to arrest persons committing crimes in connection with a school activity or school-sponsored event. In all circumstances in which a school resource officer arrests a student for a misdemeanor offense, the officer may issue a courtesy summons to appear to a student involved in the particular incident in connection with a school activity or school-sponsored event. Notwithstanding another provision of law, a student arrested for a misdemeanor offense by a school resource officer must have a bond hearing in magistrates court within twenty-four hours of his arrest. When acting pursuant to this section and outside of the sworn municipality or county of the school resource officer, the officer shall enjoy all authority, rights, privileges, and immunities, including coverage under the workers' compensation laws that he would have enjoyed if operating in his sworn jurisdiction.

(B) For purposes of this section, a "school resource officer" is defined as a person who is a sworn law enforcement officer pursuant to the requirements of any jurisdiction of this State, who has completed the basic course of instruction for School Resource Officers as provided or recognized by the National Association of School Resource Officers or the South Carolina Criminal Justice Academy, and who is assigned to one or more school districts within this State to have as a primary duty the responsibility to act as a law enforcement officer, advisor, and teacher for that school district.

HISTORY: 1998 Act No. 435, Section 3; 2008 Act No. 267, Section 2, eff June 4, 2008.

Effect of Amendment

The 2008 amendment, in subsection (A), in the first sentence substituted "another" for "any other" in two places and added the third and fourth sentences relating to student arrests.



Section 5-7-20. Form and effect of corporate name of municipality.

The corporate name of every city or town incorporated under this title shall be 'the city of "__________"' or 'the town of "__________"', and in such corporate name the municipality shall have all powers granted to municipalities by the Constitution and the general law of this State as fully and completely as though they were specifically enumerated herein.

HISTORY: 1962 Code Section 47-31; 1975 (59) 692.



Section 5-7-30. Powers conferred upon municipalities; surtax for parking spaces.

Each municipality of the State, in addition to the powers conferred to its specific form of government, may enact regulations, resolutions, and ordinances, not inconsistent with the Constitution and general law of this State, including the exercise of powers in relation to roads, streets, markets, law enforcement, health, and order in the municipality or respecting any subject which appears to it necessary and proper for the security, general welfare, and convenience of the municipality or for preserving health, peace, order, and good government in it, including the authority to levy and collect taxes on real and personal property and as otherwise authorized in this section, make assessments, and establish uniform service charges relating to them; the authority to abate nuisances; the authority to provide police protection in contiguous municipalities and in unincorporated areas located not more than three miles from the municipal limits upon the request and agreement of the governing body of such contiguous municipality or the county, including agreement as to the boundaries of such police jurisdictional areas, in which case the municipal law enforcement officers shall have the full jurisdiction, authority, rights, privileges, and immunities, including coverage under the workers' compensation law, which they have in the municipality, including the authority to make arrests, and to execute criminal process within the extended jurisdictional area; provided, however, that this shall not extend the effect of the laws of the municipality beyond its corporate boundaries; grant franchises for the use of public streets and make charges for them; grant franchises and make charges for the use of public beaches; engage in the recreation function; levy a business license tax on gross income, but a wholesaler delivering goods to retailers in a municipality is not subject to the business license tax unless he maintains within the corporate limits of the municipality a warehouse or mercantile establishment for the distribution of wholesale goods; and a business engaged in making loans secured by real estate is not subject to the business license tax unless it has premises located within the corporate limits of the municipality and no entity which is exempt from the license tax under another law nor a subsidiary or affiliate of an exempt entity is subject to the business license tax; borrow in anticipation of taxes; and pledge revenues to be collected and the full faith and credit of the municipality against its note and conduct advisory referenda. The municipal governing body may fix fines and penalties for the violation of municipal ordinances and regulations not exceeding five hundred dollars or imprisonment not exceeding thirty days, or both. If the person or business taxed pays a business license tax to a county or to another municipality where the income is earned, the gross income for the purpose of computing the tax must be reduced by the amount of gross income taxed in the other county or municipality.

For the purpose of providing and maintaining parking for the benefit of a downtown commercial area, a municipality may levy a surtax upon the business license of a person doing business in a designated area in an amount not to exceed fifty percent of the current yearly business license tax upon terms and conditions fixed by ordinance of the municipal council. The area must be designated by council only after a petition is submitted by not less than two-thirds of the persons paying a business license tax in the area and who paid not less than one-half of the total business license tax collected for the preceding calendar year requesting the designation of the area. The business within the designated area which is providing twenty-five or more parking spaces for customer use is required to pay not more than twenty-five percent of a surtax levied pursuant to the provisions of this paragraph.

HISTORY: 1962 Code Section 47-32; 1975 (59) 692; 1976 Act No. 729; 1978 Act No. 409, Section 1; 1988 Act No. 495, Section 2; 1993 Act No. 171, Section 1; 1999 Act No. 113, Section 21; 2008 Act No. 412, Section 2, eff June 25, 2008.

Effect of Amendment

The 2008 amendment, in the first undesignated paragraph, added the third sentence relating to reduction of the amount of gross income taxed.



Section 5-7-32. Municipal code enforcement officers; appointment; powers and duties.

A municipality may appoint and commission as many code enforcement officers as may be necessary for the proper security, general welfare, and convenience of the municipality. These officers are vested with all the powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the municipality. However, no code enforcement officer commissioned under this section may perform a custodial arrest. These code enforcement officers shall exercise their powers on all private and public property within the municipality.

HISTORY: 1994 Act No. 341, Section 1.



Section 5-7-35. Mailing, to division superintendent or local agent of railroad, copies of certain municipal ordinances.

No ordinance of a municipality which affects the operation of any railroad, as defined by Section 58-17-10, is effective until a certified copy of the ordinance has been sent to the division superintendent or local agent of the railroad company affected, by certified mail, return receipt requested. If a municipality annexes an area in which a railroad company operates, any existing ordinance which affects the company is not effective until the division superintendent or local agent of the company has been sent a certified copy, by certified mail, return receipt requested, of the ordinance declaring the area annexed.

HISTORY: 1984 Act No. 343.



Section 5-7-36. Assessments for additional police, fire, and garbage services on residential property in improvement districts.

No assessment for the Improvement District improvements may be made on residential property for additional police, fire, and garbage services therein which are part of the plan. Provided, further, no assessment may be assessed against real property which qualifies for exemption from ad valorem taxes as a historic fort pursuant to the statutes of South Carolina.

HISTORY: 2000 Act No. 384, Section 4.



Section 5-7-40. Ownership and disposition of property by municipalities.

All municipalities of this State may own and possess property within and without their corporate limits, real, personal or mixed, without limitation, and may, by resolution of the council adopted at a public meeting and upon such terms and conditions as such council may deem advisable, sell, alien, convey, lease or otherwise dispose of personal property and in the case of a sale, alienation, conveyance, lease or other disposition of real or mixed property, such council action must be effected by ordinance.

HISTORY: 1962 Code Section 47-33; 1975 (59) 692; 1976 Act No. 623, Section 2; 1978 Act No. 435, Section 5.



Section 5-7-50. Municipalities' acquisition of land, easement or right-of-way by condemnation.

Any municipality desiring to become the owner of any land or to acquire any easement or right-of-way therein for any authorized corporate or public purpose shall have the right to condemn such land or right-of-way or easement, subject to the general law of this State, within and without the corporate limits in the county in which it is situated and in any adjoining county or counties. This authority shall not apply to any property devoted to public use; provided, however, the property of corporations not for profit organized under the provisions of Chapter 35 of Title 33, shall not be subject to condemnation unless the municipality in which their service area is located intends to make comparable water service available in such service area and such condemnation is for that purpose. After any such condemnation, the municipality shall assume all obligations of the corporation related to the property and the facilities thereon which were condemned. Provided, however, that any incorporated municipality, or any housing or redevelopment authority now existing or hereafter established to function, may undertake and carry out slum clearance and redevelopment work in areas which are predominately slum or blighted, the preparation of such areas for reuse, and the sale or other disposition of such areas to private enterprise or to public bodies for public uses and to that end the General Assembly delegates to any incorporated municipality, or such authorities, the right to exercise the power of eminent domain as to any property essential to the plan of slum clearance and redevelopment. Any incorporated municipality, political subdivision or authority may acquire air rights or subsurface rights, both as hereinafter defined, by any means permitted by law for acquisition of real estate, including eminent domain, and may dispose of air rights and subsurface rights regardless of who or for what purpose acquired for private or public use by lease, mortgage, sale or otherwise. Air rights shall mean estates, rights and interests in the space above the surface of the ground or the surface of streets, roads, or rights-of-ways including access, support and other appurtenant rights required for the utilization thereof. Subsurface rights shall mean estates, rights and interests in the space below the surface of the ground or the surface of streets, roads, or rights-of-way including access, support and other appurtenant rights required for the utilization thereof.

HISTORY: 1962 Code Section 47-34; 1975 (59) 692.



Section 5-7-60. Municipality authorized to perform any of its functions or to furnish any of its services; charges and financing.

Any municipality may perform any of its functions, furnish any of its services, except services of police officers, and make charges therefor and may participate in the financing thereof in areas outside the corporate limits of such municipality by contract with any individual, corporation, state or political subdivision or agency thereof or with the United States Government or any agency thereof, subject always to the general law and Constitution of this State regarding such matters, except within a designated service area for all such services of another municipality or political subdivision, including water and sewer authorities, and in the case of electric service, except within a service area assigned by the Public Service Commission pursuant to Article 5 of Chapter 27 of Title 58 or areas in which the South Carolina Public Service Authority may provide electric service pursuant to statute. For the purposes of this section designated service area shall mean an area in which the particular service is being provided or is budgeted or funds have been applied for as certified by the governing body thereof. Provided, however, the limitation as to service areas of other municipalities or political subdivisions shall not apply when permission for such municipal operations is approved by the governing body of the other municipality or political subdivision concerned.

HISTORY: 1962 Code Section 47-35; 1975 (59) 692.



Section 5-7-80. Ordinances relating to upkeep of property within municipality.

(1) Any municipality is authorized to provide by ordinance that the owner of any lot or property in the municipality shall keep such lot or property clean and free of rubbish, debris and other unhealthy and unsightly material or conditions which constitute a public nuisance.

(2) The municipality may provide by ordinance for notification to the owner of conditions needing correction, may require that the owner take such action as is necessary to correct the conditions, may provide the terms and conditions under which employees of the municipality or any person employed for that purpose may go upon the property to correct the conditions and may provide that the cost of such shall become a lien upon the real estate and shall be collectable in the same manner as municipal taxes.

HISTORY: 1962 Code Section 47-37; 1975 (59) 692.



Section 5-7-90. Trial of persons charged with violations of ordinances of municipality or laws of State.

The municipal judge or judges of a municipality shall speedily try all persons arrested and incarcerated with violations of the ordinances of the municipality or the laws of the State within their jurisdiction in a summary manner without a jury unless jury trial is demanded by the accused. Trial must be held within ten days after the arrest or at a time scheduled by the court, in which event the trial is deferred. The municipal judge shall have the same power as a magistrate to compel the attendance of witnesses and require them to give evidence upon the trial before them of any person for the violation of ordinances of the municipality or the laws of this State subject to Section 5-7-30.

HISTORY: 1962 Code Section 47-38; 1975 (59) 692; 2012 Act No. 263, Section 1, eff June 18, 2012.

Effect of Amendment

The 2012 amendment deleted "mayor or" twice before "municipal judge", substituted "arrested and incarcerated" for "charged", substituted "ten days" for "seven days", and made other nonsubstantive changes.



Section 5-7-100. Investigations of departments of municipal government by governing body; compelling attendance of witnesses; subpoenas; contempt.

The governing body of the municipalities or its agents may investigate any department of the municipal government and any office thereof and such governing body shall have the same power which a magistrate has to compel the attendance of witnesses and to require them to give evidence under oath in the same manner as is customary in the courts of this State. In case of contumacy of any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the municipality is located, upon application by the governing body of the municipality or its designated agent, may issue to such person an order requiring him to appear before the governing body of the municipality to produce evidence if so ordered or to give testimony on the matter under investigation. Any failure to obey an order of the court may be punished as a contempt thereof. Subpoenas shall be issued in the name of the municipality and shall be signed by a majority of the governing body. Subpoenas shall be issued to such persons as the governing body may designate.

HISTORY: 1962 Code Section 47-39; 1975 (59) 692.



Section 5-7-110. Municipal police officers; contracting to provide police protection beyond corporate limits of municipality.

Any municipality may appoint or elect as many police officers, regular or special, as may be necessary for the proper law enforcement in such municipality and fix their salaries and prescribe their duties.

Police officers shall be vested with all the powers and duties conferred by law upon constables, in addition to the special duties imposed upon them by the municipality.

Any such police officers shall exercise their powers on all private and public property within the corporate limits of the municipality and on all property owned or controlled by the municipality wheresoever situated; provided, that the municipality may contract with any public utility, agency or with any private business to provide police protection beyond the corporate limits. Should the municipality provide police protection beyond its corporate limits by contract, the legal description of the area to be served shall be filed with the State Law Enforcement Division, the office of the county sheriff and the Department of Public Safety.

HISTORY: 1962 Code Section 47-40; 1975 (59) 692; 1993 Act No. 181, Section 62.



Section 5-7-120. Municipalities authorized to send law enforcement officers to other political subdivisions of State upon request in emergency situations.

(A) The governing body of any municipality may upon the request of the governing body of any other political subdivision of the State, send any law enforcement officers to the requesting political subdivision in cases of emergency. A complete record of the request, together with the names of the officers sent, must be recorded in the minutes of the next regular or special meeting of the governing bodies of both the requesting and the sending political subdivisions. Failure to record the request at the next regular or special meeting of the governing bodies does not affect the applicability of the tort liability coverage. Expenses of the requested services may be borne by the requesting municipality.

(B) When law enforcement officers are sent to another municipality pursuant to this section, the jurisdiction, authority, rights, privileges, and immunities, including coverage under the workmen's compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78 of Title 15, which they have in the sending municipality are extended to and include the area in which like benefits, authorities, and tort liability coverage are or could be afforded to the law enforcement officers of the requesting political subdivision. When so sent they have the same authority to make arrests and to execute criminal process as is vested by law in the law enforcement officers of the requesting political subdivision, but this section does not extend the effect of the laws of the sending political subdivision.

HISTORY: 1962 Code Section 47-41; 1975 (59) 692; 1978 Act No. 435, Section 1; 1993 Act No. 36, Section 1.



Section 5-7-130. Conflict of interests of municipal officer or employee.

Any municipal officer or employee who has a substantial financial interest in any business which contracts with the municipality for sale or lease of land, materials, supplies, equipment or services or who personally engages in such matters shall make known that interest and refrain from voting upon or otherwise participating in his capacity as a city officer or employee in matters related thereto.

Any city officer or employee who wilfully conceals such a substantial financial interest or wilfully violates the requirements of this section shall constitute malfeasance in office and upon conviction shall forfeit his office or position. Violation of this section with the knowledge express or implied of the person or corporation contracting with or making a sale to the city shall render the contract or sale voidable by the municipal governing body.

HISTORY: 1962 Code Section 47-42; 1975 (59) 692.



Section 5-7-140. Extension of police jurisdiction and authority of municipalities bordering on high tide line or high water mark of navigable body of water.

(A) The corporate limits of any municipality bordering on the high-tide line of the Atlantic Ocean are extended to include all that area lying between the high-tide line and one mile seaward of the high-tide line. These areas are subject to all the ordinances and regulations that may be applicable to the areas lying within the corporate limits of the municipality, and the municipal courts have jurisdiction to punish individuals violating the provisions of the municipal ordinances where the misdemeanor occurred in the area defined in this section.

(B) The corporate limits of any municipality bordering on the high-water mark of a navigable body of water, other than the Atlantic Ocean, are extended to include all that area lying between the high-water mark and the low-water mark. These areas are subject to all of the ordinances and regulations that may be applicable to the areas lying within the corporate limits of the municipality, and the municipal courts have jurisdiction to punish individuals violating the provisions of the municipal ordinances where the misdemeanor occurred in the areas defined in this section.

HISTORY: 1962 Code Section 47-43; 1975 (59) 692; 1986 Act No. 4576; 1996 Act No. 420, Section 3, and 1996 Act No. 443, Section 2.



Section 5-7-145. Lifeguard and safety services provided by coastal municipalities.

(A) Each municipality bordering on the Atlantic Ocean is authorized to provide lifeguard and other safety related services on and along the public beaches within its corporate limits. A coastal municipality may enact and enforce regulations it determines necessary for the safety of all persons on the beach.

(B) Lifeguard services may be provided using municipal employees or by service agreement with a private beach safety company.

If the municipality elects to provide the services by an agreement with a private beach safety company, the following conditions apply:

(1) the municipality shall follow the procedures of the State Procurement Code, as found in Chapter 35 of Title 11, or the procedures of the municipal procurement code, in the awarding of contracts with private beach safety companies;

(2) the agreement between the municipality and private beach safety company may last no longer than seven years;

(3) the municipality may grant the exclusive right to the beach safety company to rent only the beach equipment and to sell only the items to the public on the beach that are allowed by the municipality on the effective date of this section; provided, however, that on and after the effective date of this section there shall be no granting of the right to rent any additional tangible items, or to sell any beverages to the public on the beach, or otherwise, unless and until additional personnel are hired for the additional rentals and additional activities sufficient in number so that employees already employed on the effective date of this section will not be unduly burdened as determined by the appropriate municipal governing body;

(4) lifeguard personnel employed by the private beach safety company must be tested and certified as required by the municipality; and

(5) the conduct of the limited commercial activities granted to the private beach safety company shall not prevent or interfere in a substantial way with the peaceful, recreational use of the public beach by the general public.

(C) Nothing in this section enlarges, restricts, or infringes upon the existing rights of the owners of private property adjacent to the public beaches.

HISTORY: 1999 Act No. 113, Section 21.



Section 5-7-150. Coastal municipalities' criminal jurisdiction over piers and other structures and waters of the ocean.

Every coastal municipality has criminal jurisdiction over piers and other structures and the waters of the ocean, a sound, or an inlet within one mile of those portions of the strand within the corporate limits. The corporate limits of the municipality are extended in a straight line from the strand into the ocean, inlet, or sound from the point where the corporate limits of the municipality reach the high-water mark of the strand. If an extension overlaps with the criminal jurisdiction of another political subdivision, the jurisdiction of each political subdivision extends to the equidistant point from the high-water mark of each strand.

HISTORY: 1962 Code Section 47-44; 1975 (59) 692; 1991 Act No. 133, Section 1.



Section 5-7-155. Police jurisdiction over certain streets and highways along which municipal boundaries run.

If any portion of a street or highway is within the boundary of a municipality, the right of way of the street or highway not within the municipal boundary but touching the boundary is nevertheless considered to be within the boundary of that municipality for purposes of its police jurisdiction.

A street or highway which serves as the boundary between municipalities is under the police jurisdiction of both municipalities regardless of the municipality in which the street or highway is located.

HISTORY: 1987 Act No. 164, Section 1; 1989 Act No. 141, Section 1; 1994 Act No. 414, Section 1.



Section 5-7-160. Powers of municipality vested in council; quorum.

All powers of the municipality are vested in the council, except as otherwise provided by law, and the council shall provide for the exercise thereof and for the performance of all duties and obligations imposed on the municipality by law. A majority of the total membership of the council shall constitute a quorum for the purpose of transacting council business.

HISTORY: 1962 Code Section 47-45; 1975 (59) 692; 1976 Act No. 623, Section 3.



Section 5-7-170. Salaries and expenses of mayor and councilmen determined by council through ordinance.

The council may determine the annual salary of its members by ordinance; provided, that an ordinance establishing or increasing such salaries shall not become effective until the commencement date of the terms of two or more members elected at the next general election following the adoption of the ordinance, at which time it will become effective for all members whether or not they were elected in such election. The mayor and council members may also receive payment for actual expenses incurred in the performance of their official duties within limitations prescribed by ordinance.

HISTORY: 1962 Code Section 47-46; 1975 (59) 692; 1979 Act No. 98, Section 1.



Section 5-7-180. Mayor or councilman prohibited from holding other political office during term elected.

Except where authorized by law, no mayor or councilman shall hold any other municipal office or municipal employment while serving the term for which he was elected.

HISTORY: 1962 Code Section 47-47; 1975 (59) 692.



Section 5-7-190. Mayor pro tempore elected from council membership.

Immediately after any general election for the municipal council, the council shall elect from its membership a mayor pro tempore for a term of not more than two years. The mayor pro tempore shall act as mayor during the absence or disability of the mayor. If a vacancy occurs in the office of mayor, the mayor pro tempore shall serve as mayor until a successor is elected.

HISTORY: 1962 Code Section 47-48; 1975 (59) 692.



Section 5-7-200. Grounds for forfeiture of office of mayor or councilman; filling vacancies in office.

(a) A mayor or councilman shall forfeit his office if he (1) lacks at any time during his term of office any qualification for the office prescribed by the general law and the Constitution; (2) violates any express prohibition of Chapters 1 to 17; or (3) is convicted of a crime involving moral turpitude.

(b) A vacancy in the office of mayor or council shall be filled for the remainder of the unexpired term at the next regular election or at a special election if the vacancy occurs one hundred eighty days or more prior to the next general election.

HISTORY: 1962 Code Section 47-49; 1975 (59) 692.



Section 5-7-210. Council as judge of election and qualifications of its members and of grounds for forfeiture of their office.

The council shall be the judge of the election and qualifications of its members and of the grounds for forfeiture of their office and for that purpose shall have power to subpoena witnesses, administer oaths and require the production of evidence. A member charged with conduct constituting grounds for forfeiture of his office shall be entitled to a public hearing, and notice of such hearing shall be published in one or more newspapers of general circulation in the municipality at least one week in advance of the hearing. Decisions made by the council under this section may be appealed to the court of common pleas.

HISTORY: 1962 Code Section 47-50; 1975 (59) 692.



Section 5-7-220. Appointment and duties of municipal clerk.

The council under the council and mayor-council forms of government or city manager under the council-manager form shall appoint an officer of the municipality who shall have the title of municipal clerk. The municipal clerk shall give notice of council meetings to its members and the public, keep the minutes of its proceedings and perform such other duties as are assigned by council.

HISTORY: 1962 Code Section 47-51; 1975 (59) 692; 1978 Act No. 435, Section 2.



Section 5-7-230. Appointment or election of municipal attorney and judge of municipal court.

The city council may elect or appoint a municipal attorney and a judge or judges of the municipal court, whose duties shall be as prescribed by law. No mayor or councilman shall be so elected or appointed to serve as municipal judge during his term of office. The provisions of this section do not apply to a mayor who presides over a mayor's court in his capacity as mayor as authorized in Section 5-7-90.

HISTORY: 1962 Code Section 47-52; 1975 (59) 692.



Section 5-7-240. Council required to provide for independent annual audit of financial records and transactions of municipality and agencies funded by municipal funds.

The council shall provide for an independent annual audit of all financial records and transactions of the municipality and any agency funded in whole by municipal funds and may provide for more frequent audits as it deems necessary. Special audits may be provided for any agency receiving municipal funds as the municipality deems necessary. Such audits shall be made by a certified public accountant or public accountant or firm of such accountants who have no personal interest, direct or indirect, in the fiscal affairs of the municipal government or any of its officers. The council may, without requiring competitive bids, designate such accountant or firm annually or for a period not exceeding four years, provided, that the designation for any particular fiscal year shall be made no later than thirty days after the beginning of such fiscal year. The report of the audit shall be made available for public inspection. The council may in its discretion accept independent audits of municipal agencies and departments and include such audits in its general report of the audit of the municipality.

HISTORY: 1962 Code Section 47-53; 1975 (59) 692; 1977 Act No. 109.



Section 5-7-250. Council meetings; rules and procedures for meetings; freedom of information; emergency ordinances.

(a) The council, after public notice shall meet regularly at least once in every month at such times and places as the council may prescribe by rule. Special meetings may be held on the call of the mayor or of a majority of the members.

(b) The council shall determine its own rules and order of business and shall provide for keeping minutes of its proceedings which shall be a public record.

(c) Procedures for meetings of a municipal governing body shall not conflict with the provisions of the general laws of the state with regard to freedom of information.

(d) To meet public emergencies affecting life, health, safety or the property of the people, council may adopt emergency ordinances; but such ordinances shall not levy taxes, grant, renew or extend a franchise or impose or change a service rate. Every emergency ordinance shall be enacted by the affirmative vote of at least two-thirds of the members of council present. An emergency ordinance is effective immediately upon its enactment without regard to any reading, public hearing, publication requirements, or public notice requirements. Emergency ordinances shall expire automatically as of the sixty-first day following the date of enactment.

HISTORY: 1962 Code Section 47-54; 1975 (59) 692.



Section 5-7-260. Acts of municipal council which are required to be done by ordinance.

In addition to other acts required by law to be done by ordinance, those acts of the municipal council shall be by ordinances which:

(1) Adopt or amend an administrative code or establish, alter or abolish any municipal department, office or agency;

(2) Provide for a fine or other penalty or establish a rule or regulation in which a fine or other penalty is imposed for violations;

(3) Adopt budgets, levy taxes, except as otherwise provided with respect to the property tax levied by adoption of a budget, pursuant to public notice;

(4) Grant, renew or extend franchises;

(5) Authorize the borrowing of money;

(6) Sell or lease or contract to sell or lease any lands of the municipality; and

(7) Amend or repeal any ordinance described in items (1) through (6) above.

In matters other than those referred to in this section council may act either by ordinance or resolution.

HISTORY: 1962 Code Section 47-55; 1975 (59) 692.



Section 5-7-270. Form and procedures for introducing and passing ordinances.

Every proposed ordinance shall be introduced in writing and in the form required for final adoption. Each municipality shall by ordinance establish its own rules and procedures as to adoption of ordinances. No ordinance shall have the force of law until it shall have been read two times on two separate days with at least six days between each reading.

HISTORY: 1962 Code Section 47-56; 1975 (59) 692.



Section 5-7-280. Adoption of standard codes or technical regulations in ordinances.

The council may adopt any standard code or technical regulations authorized under Section 6-9-60 by reference thereto in the adopting ordinance; provided, that the council shall hold at least one public hearing before the adoption of any such standard code or technical regulations. The procedure and requirements governing such ordinance shall be as prescribed for ordinances listed in Section 5-7-260 and subject to the provisions of Section 5-7-270.

Copies of any adopted code or technical regulations shall be made available by the municipal clerk for distribution or for purchase at a reasonable price.

HISTORY: 1962 Code Section 47-57; 1975 (59) 692; 1982 Act No. 351, Section 2.



Section 5-7-290. Municipal ordinances to be codified; public inspection.

Each municipal council shall provide by ordinance for the codification and indexing of all ordinances, either typewritten or printed, and the maintenance of ordinances in a current form reflecting all amendments and repeals. All ordinances as codified shall be available for public inspection at reasonable times.

HISTORY: 1962 Code Section 47-58; 1976 Act No. 623, Section 1.



Section 5-7-300. Collection of delinquent ad valorem property taxes by municipalities.

(A) All municipalities of the State may provide by ordinance a procedure for the collection of delinquent real and personal property taxes, except taxes on motor vehicles. The municipal governing body may provide for a penalty not exceeding fifteen percent of the taxes levied for nonpayment of these taxes payable when the taxes become delinquent. The property taxes levied, with any penalty added for nonpayment when due and costs of execution, are a lien upon the property upon which the tax is levied until paid. The lien is paramount to all other liens except the lien for county and state taxes. Payment of a lien for state or county taxes, without payment of a lien for municipal taxes, does not extinguish a lien for municipal taxes. For those municipalities that, as of the effective date of this sentence collect their delinquent municipal taxes without an agreement as to collection with a county, such payment makes the municipal lien a first lien on the property which shall continue in full force and effect until legally discharged.

(B) For the purpose of collecting delinquent real and personal property taxes, the municipal governing body may enforce payment against the property of delinquent property taxpayers to the same extent, and substantially in the same manner, as is provided by law for the collection of county property taxes and penalties, except that a municipal governing body may determine the municipality's tax year, penalty dates, and the amount of penalty to be added on the penalty dates. Executions to enforce the payment of the taxes and penalties must be issued under the seal of the municipality and directed to the person designated by the municipal governing body for that purpose. All sales under and by virtue of that execution must take place at a public place in the municipality designated by ordinance, unless otherwise provided in subsection (D) if the sale is held in conjunction with the delinquent tax sale of the county.

(C) All expense of the levy, seizure, and sale must be added and collected as additional execution costs, and includes, but is not limited to, the expense of taking possession of real or personal property, advertising, storage, identifying the boundaries of the property, and mailing certified notices.

(D) A municipality may contract with the county for the collection of municipal taxes or for the collection of delinquent municipal taxes upon terms and conditions mutually agreeable to both the municipality and the county. If a municipality contracts with a county for collection of municipal taxes or delinquent municipal taxes, the provisions of state law that prescribe the procedure for collection of property taxes by counties must be followed. A delinquent tax sale for the purpose of collecting municipal taxes and held in conjunction with a delinquent tax sale for the purpose of collecting county taxes may take place at the public place in the county that is designated by the county.

(E) A municipality may contract by ordinance with an individual, firm, or organization to assist the municipality in collecting property or business license taxes.

HISTORY: 1987 Act No. 19 Section 1; 1988 Act No. 419; 2002 Act No. 179, Section 1; 2006 Act No. 238, Section 1, eff March 15, 2006.

Effect of Amendment

The 2006 amendment, in subsection (A), added the fifth and sixth sentences relating to municipal taxes and making a municipal lien a first lien.



Section 5-7-310. Provisions of Section 4-9-55 apply to general laws which affect municipalities.

The provisions of Section 4-9-55 apply to general laws enacted by the General Assembly which affect municipalities.

HISTORY: 1993 Act No. 157, Section 2.






CHAPTER 9 - MAYOR-COUNCIL FORM OF GOVERNMENT

Section 5-9-10. Applicability of Chapter 7.

Except as specifically provided for in this chapter, the structure, organization, powers, duties, functions and responsibilities of municipal government under the mayor-council form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-60; 1975 (59) 692.



Section 5-9-20. Structure of mayor-council form of government; election of council members.

(a) Under the mayor-council form of government there shall be a municipal council composed of a mayor and not less than four council members.

(b) The members of council shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-61; 1975 (59) 692; 1976 Act No. 623, Section 8.



Section 5-9-30. Responsibilities and powers of mayor.

The mayor shall be the chief administrative officer of the municipality. He shall be responsible to the council for the administration of all city affairs placed in his charge by or under Chapters 1 through 17. He shall have the following powers and duties:

(1) to appoint and, when he deems it necessary for the good of the municipality, suspend or remove all municipal employees and appointive administrative officers provided for by or under Chapters 1 through 17, except as otherwise provided by law, or personnel rules adopted pursuant to Chapters 1 through 17. He may authorize any administrative officer who is subject to his direction and supervision to exercise these powers with respect to subordinates in that officer's department, office or agency;

(2) to direct and supervise the administration of all departments, offices and agencies of the municipality except as otherwise provided by Chapters 1 through 17;

(3) to preside at meetings of the council and vote as other councilmen;

(4) to act to insure that all laws, provisions of Chapters 1 through 17 and ordinances of the council, subject to enforcement by him or by officers subject to his direction and supervision, are faithfully executed;

(5) to prepare and submit the annual budget and capital program to the council;

(6) to submit to the council and make available to the public a complete report on the finances and administrative activities of the municipality as of the end of each fiscal year; and

(7) to make such other reports as the council may require concerning the operations of municipal departments, offices and agencies subject to his direction and supervision.

HISTORY: 1962 Code Section 47-62; 1975 (59) 692.



Section 5-9-40. Establishment of municipal departments, offices and agencies by council; employment of administrator to assist mayor; offices and agencies under direction of mayor administered by officer appointed by mayor; annual budget.

The council may establish municipal departments, offices, and agencies in addition to those created by Chapters 1 through 17 and may prescribe the functions of all departments, offices and agencies, except that no function assigned by law to a particular department, office or agency may be discontinued or assigned to any other agency. The mayor and council may employ an administrator to assist the mayor in his office.

All departments, offices and agencies under the direction and supervision of the mayor shall be administered by an officer appointed by and subject to the direction and supervision of the mayor.

The council shall adopt an annual budget for the operation of the municipality and capital improvements.

HISTORY: 1962 Code Section 47-63; 1975 (59) 692; 1976 Act No. 623, Section 4.






CHAPTER 11 - COUNCIL FORM OF GOVERNMENT

Section 5-11-10. Applicability of Chapter 7.

Except as specifically provided for in this chapter, the structure, organization, powers, duties, functions and responsibilities of municipal government under the council form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-70; 1975 (59) 692.



Section 5-11-20. Structure of council form of government; election of mayor and members of council.

(a) Under the council form of government there shall be a municipal council composed of five, seven or nine members including the mayor.

(b) The mayor and members of the council shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-71; 1975 (59) 692.



Section 5-11-30. Legislative and administrative powers of municipality vested in municipal council.

All legislative and administrative powers of the municipality and the determination of all matters of policy shall be vested in the municipal council. Each member of council, including the mayor, shall have one vote.

HISTORY: 1962 Code Section 47-72; 1975 (59) 692.



Section 5-11-40. Establishment of municipal departments, offices or agencies; employment of administrator; administrative officers appointed and controlled by council; annual budget; taxes.

(a) The council may establish municipal departments, offices or agencies in addition to those created by Chapters 1 through 17 and may prescribe the functions of all departments, offices and agencies. The council may hire an administrator to assist the council.

(b) All departments, offices and agencies may be administered by an officer appointed by and subject to the direction and supervision of the council.

(c) The municipal council shall adopt annually, prior to the beginning of the fiscal year, operating and capital budgets for the operation of city government and shall in such budgets identify the sources of anticipated revenue including taxes necessary to meet the financial requirements of the budgets adopted. The council shall further provide for the levy and collection of taxes necessary to meet all budget requirements except as provided for by other revenue sources.

HISTORY: 1962 Code Section 47-73; 1975 (59) 692; 1976 Act No. 623, Section 5.






CHAPTER 13 - COUNCIL-MANAGER FORM OF GOVERNMENT

Section 5-13-10. Applicability of Chapter 7.

Except as specifically provided for in this Chapter the structure, organization, powers, duties, functions and responsibilities of municipal government under the council-manager form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-80; 1975 (59) 692.



Section 5-13-20. Structure of council-manager form of government; election of members of council and mayor.

(a) Under the council-manager form of government there shall be a municipal council composed of a mayor and four, six or eight councilmen.

(b) The members of council and the mayor shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-81; 1975 (59) 692.



Section 5-13-30. Powers and duties of municipal council.

All legislative powers of the municipality and the determination of all matters of policy shall be vested in the municipal council, each member, including the mayor, to have one vote. Without limitation of the foregoing, the council shall:

(1) Employ a manager;

(2) Establish other administrative departments and assign and distribute the work thereof upon recommendation of and with the approval of the manager;

(3) Adopt the budget of the municipality;

(4) Authorize the issuance of bonds by bond ordinance, subject to such restrictions and limitations as may be prescribed by law;

(5) Have the power to inquire into the conduct of any office, department or agency of the municipality, make investigations as to municipal affairs and give the public information concerning them;

(6) Adopt plats;

(7) Adopt and modify the official map of the municipality;

(8) Provide for an independent annual audit of the books and business affairs of the municipality and for a general survey of municipal business;

(9) Provide for the general health and welfare of the municipality in accordance with the statute law of the State with reference to the general police powers granted to municipalities;

(10) Enact ordinances of any nature and kind, not prohibited by the law or Constitution of the State or of the United States; and

(11) With the advice of the manager, appoint all committees, boards and commissions relating to the affairs of the municipal government, except as otherwise provided by law.

HISTORY: 1962 Code Section 47-82; 1975 (59) 692.



Section 5-13-40. Councilmen prohibited from holding other offices during term, appointing or removing employees whom manager is empowered to appoint and dealing with employees under control and supervision of manager.

(a) Except where authorized by law, no councilman shall hold any other municipal office or municipal employment while serving the term for which he was elected to the council.

(b) Neither the council nor any of its members shall in any manner be involved in the appointment or removal of any municipal administrative officers or employees whom the manager or any of his subordinates are empowered to appoint.

(c) Except for the purpose of inquiries and investigations, neither the council nor its members shall deal with municipal officers and employees who are subject to the direction and supervision of the manager except through the manager, and neither the council nor its members shall give orders to any such officer or employee, either publicly or privately.

HISTORY: 1962 Code Section 47-83; 1975 (59) 692.



Section 5-13-50. Employment and qualifications of manager.

The council shall employ a manager and fix his compensation. The manager shall be employed solely on the basis of his executive and administrative qualifications. He need not be a resident of the municipality or state at the time of his employment and may reside outside the municipality while in office only with the approval of the council.

No councilman or mayor shall be employed as manager of the municipality from which he was elected during the term for which he shall have been elected.

HISTORY: 1962 Code Section 47-84; 1975 (59) 692.



Section 5-13-60. Surety bonds of manager and other municipal employees.

The municipal council may require suitable surety bonds of the manager and other municipal employees conditioned for the faithful performance of their duties. The cost of such bonds shall be paid by the municipality.

HISTORY: 1962 Code Section 47-85; 1975 (59) 692.



Section 5-13-70. Term of employment and compensation of manager; removal of manager by council.

The term of employment of the manager shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the manager for a definite term. If the council determines to remove the manager he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council.

Within five days after the notice of removal is delivered to the manager, he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The manager may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 47-86; 1975 (59) 692.



Section 5-13-80. Designation by manager of administrative officer to act in manager's absence or disability; effect of manager's failure to designate officer.

By letter filed with the municipal clerk the manager shall designate a qualified municipal administrative officer to exercise the powers and perform the duties of manager during his temporary absence or disability.

In the event of the failure of the manager to make such designation the municipal council may by resolution appoint an officer of the municipality to perform the duties of the manager until he shall return or his disability shall cease.

During such absence or disability, the council may revoke such designation at any time and appoint another officer of the municipality to serve until the manager shall return or his disability shall cease.

HISTORY: 1962 Code Section 47-87; 1975 (59) 692.



Section 5-13-90. Responsibilities of manager.

The manager shall be the chief executive officer and head of the administrative branch of the municipal government. He shall be responsible to the municipal council for the proper administration of all affairs of the municipality and to that end, subject to the provisions of this chapter, he shall:

(1) Appoint and, when necessary for the good of the municipality, remove any appointive officer or employee of the municipality and fix the salaries of such officers and employees, except as otherwise provided in this chapter or prohibited by law and except as he may authorize the head of a department or office to appoint and remove subordinates in such department or office;

(2) Prepare the budget annually, submit it to the municipal council and be responsible for its administration after adoption;

(3) Prepare and submit to the municipal council at the end of each fiscal year a complete annual report on the finances and administrative activities of the municipality for the preceding year and make such other financial reports from time to time as may be required by the council or by Chapters 1 through 17;

(4) Keep the municipal council advised of the financial condition and future needs of the municipality and make such recommendations as may seem to him desirable; and

(5) Perform such other duties as may be prescribed by law or required of him by the municipal council, not inconsistent with the provisions of Chapters 1 through 17.

HISTORY: 1962 Code Section 47-88; 1975 (59) 692.



Section 5-13-100. Council authorized to create, change and abolish offices, departments or agencies.

Municipal council may, by ordinance, create, change and abolish offices, departments or agencies of municipal government upon the recommendation of the manager or may, in accordance with such recommendations, assign additional functions and duties to such offices. The head of each department shall be designated director thereof and shall have supervision and control over his department subject, however, to the direction of the manager.

HISTORY: 1962 Code Section 47-89; 1975 (59) 692.






CHAPTER 15 - NOMINATIONS AND ELECTIONS FOR MUNICIPAL OFFICES

Section 5-15-10. Municipal primary, general and special elections conducted mutatis mutandi.

Municipal primary, general and special elections shall be conducted pursuant to Title 7, mutatis mutandi, except as otherwise provided for specifically in Chapters 1 through 17.

HISTORY: 1962 Code Section 47-90; 1975 (59) 692.



Section 5-15-20. Methods of election of council; mayor elected at large; qualifications.

Each municipality in this State shall provide by ordinance for the election of its council. Councils shall select any one of the following methods of election of council:

(1) Members of the council elected from the municipality at large.

(2) One member elected from each ward of the municipality by the qualified electors of the ward. Candidates seeking office from a particular ward shall be residents of the ward during their entire terms of office.

(3) Some members elected from wards as provided for in (2) and the remainder elected from the municipality at large.

(4) Members required to be residents of particular wards but be elected from the municipality at large.

(5) Some members may be required to be residents of particular wards and others may be residents of the municipality without regard to a particular ward and all members shall be elected from the municipality at large.

Regardless of the form adopted by the municipality, the mayor shall be elected at large.

Mayors and councilmen shall be qualified electors of the municipality and, if they are elected subject to residential or ward requirements as provided in this section, they shall be qualified electors of the ward prescribed for their election qualification.

HISTORY: 1962 Code Section 47-91; 1975 (59) 692; 1976 Act No. 623, Section 6.



Section 5-15-30. Procedure for changing number of or method of election of council members.

If by action of a majority of council, or if fifteen percent of the registered municipal electors present to the municipal election commission a duly executed petition on which none of the signatures is more than six months old, in which an election is sought to change the number of council members to a number authorized by the form of government under which the municipality is then operating or to change the method of election of council members, then the municipal governing body shall call a referendum not later than ninety days nor earlier than thirty days after the petition has been certified and delivered to the governing body by the municipal election commission. A petition must be certified as valid or rejected by the municipal election commission within sixty days after it has been delivered to the commission. There may be only one question framed by the municipal governing body for the referendum in a format similar to that provided by Section 5-5-40, and no other election on the same question may be held for two years after that time. If more than one petition is received before publication of a notice of special election, the change sought in the petition bearing the highest number of qualified signatures must be submitted on the ballot. A change receiving a majority of the votes cast is effective at the next general election of the municipality.

HISTORY: 1962 Code Section 47-91.1; 1975 (59) 692; 1988 Act No. 455; 1990 Act No. 490, Section 1.



Section 5-15-40. Terms of office of mayor and councilmen.

The mayor and councilmen of each municipality shall be elected for terms of two or four years. Unless otherwise provided by ordinance, four-year terms shall be set so that not more than one-half of the council and mayor shall be elected in the same general election; provided, that in the first election after incorporation of a new municipality or adoption of a form of government pursuant to Section 5-5-10, one-half of the councilmen may be elected for terms of two years and one-half of the councilmen and mayor may be elected for terms of four years if necessary to establish staggered terms. Two-year terms shall not be staggered.

HISTORY: 1962 Code Section 47-92; 1975 (59) 692; 1977 Act No. 81, Section 1A.



Section 5-15-50. Establishment of municipal ward lines and time for general and special elections; public notice of elections.

Each municipal governing body may by ordinance establish municipal ward lines and the time for general and special elections within the municipality. Public notice of the elections shall be given at least sixty days prior to such elections.

HISTORY: 1962 Code Section 47-93; 1975 (59) 692; 1978 Act No. 435, Section 3.



Section 5-15-60. Municipality to adopt method of nominating candidates for and determining results of nonpartisan elections.

Each municipality in this State shall adopt by ordinance one of the following alternative methods of nominating candidates for and determining the results of its nonpartisan elections:

(1) The nonpartisan plurality method prescribed in Section 5-15-61;

(2) The nonpartisan election and runoff election method prescribed in Section 5-15-62;

(3) The nonpartisan primary election and general election method prescribed in Section 5-15-63. If nonpartisan elections are not provided for, nomination of candidates for municipal offices may be by party primary, party convention or by petition in accordance with the provisions of this chapter, the applicable provisions of the state election laws and the rules of municipal political party organizations not in conflict therewith.

HISTORY: 1962 Code Section 47-94; 1975 (59) 692; 1977 Act No. 81, Section 2.



Section 5-15-61. Determination of election results under nonpartisan plurality method.

In conducting nonpartisan elections and using the plurality method, election results shall be determined in accordance with the following rules:

(1) When more than one person is seeking election to a single office, the candidate who receives the highest number of votes shall be declared elected.

(2) When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, those candidates receiving the highest number of votes, equal in number to the number of offices to be filled, shall be declared elected.

HISTORY: 1962 Code Section 47-94.1; 1977 Act No. 81, Section 1.



Section 5-15-62. Determination of election results under nonpartisan election and runoff election method.

(a) Except as otherwise provided in this section, results in nonpartisan municipal elections in municipalities using the election and runoff election method shall be determined by a majority of the votes cast. A majority within the meaning of this section shall be determined as follows:

(1) When more than one person is seeking election to a single office, the majority shall be ascertained by dividing the total votes cast for all candidates by two. Any excess of the sum so ascertained shall be a majority and the candidate who obtains a majority shall be declared elected.

(2) When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, the majority shall be ascertained by dividing the total vote cast for all candidates by the number of officers to be filled and by dividing the result by two. Any excess of the sum so ascertained shall be a majority and the candidates who obtain a majority shall be declared elected. If more candidates obtain a majority than there are offices to be filled, those having the highest vote (equal to the number of offices to be filled) shall be declared elected.

(b) If no candidate for a single office receives a majority of the votes cast in the first election or if an insufficient number of candidates receives a majority of the votes cast for a group of offices, a runoff election shall be held as herein provided:

(1) If no candidate for a single office receives a majority of the votes cast in the first election, a second election shall be conducted two weeks later between the two candidates receiving the largest number of votes in the first election who do not withdraw. The candidate receiving a majority of the votes cast in the runoff election shall be declared elected.

(2) If candidates for two or more offices (constituting a group) are to be selected and aspirants for some or all of the positions within the group do not receive a majority of the votes cast in the first election, a second election shall be conducted two weeks later between one more than the number of candidates necessary to fill the vacant offices. The candidates receiving the highest number of the votes cast in the second election equal in number to the number to be elected shall be declared elected.

HISTORY: 1962 Code Section 47-94.2; 1977 Act No. 81, Section 1.



Section 5-15-63. Determination of election results under nonpartisan primary election and general election method.

(a) In municipalities whose elections are nonpartisan and which use the nonpartisan primary election and general election method, there shall be a primary election to reduce the field of candidates to two candidates for each position to be filled, if when the filing period closes there are more than two candidates for a single office or the number of candidates for a group of offices exceeds twice the number of positions to be filled. If only one or two candidates file for a single office, no primary election shall be held for that office and the candidates shall be declared nominated.

(b) In the primary election the two candidates for a single office receiving the highest number of votes and those candidates for a group of offices receiving the highest number of votes, equal to twice the number of positions to be filled, shall be declared nominated.

(c) In the election, the names of those candidates declared nominated without a primary election and those candidates nominated in the primary election shall be placed on the ballot. The candidate for a single office receiving the highest number of votes shall be elected. Those candidates for a group of offices receiving the highest number of votes, equal in number to the number of positions to be filled, shall be declared elected.

HISTORY: 1962 Code Section 47-94.3; 1977 Act No. 81, Section 1.



Section 5-15-70. Duty of governing body of municipality to enact ordinances relating to time requirements for nominations, primaries and the like.

Each municipal governing body shall determine by ordinance the time for filing nominating petitions, holding primary elections or conventions, the time for entry of candidates for nominations in municipal party primary elections or conventions, the time for closing of entries, and the time and manner of filing by candidates in nonpartisan elections. The municipal governing body may determine by ordinance that either filing a statement of candidacy or a petition with the municipal election commission is required to place the name of the candidate on the ballot in nonpartisan general elections. However, no candidate's name may be placed on the ballot by petition in a general election conducted in accordance with the provisions of Section 5-15-63. If the municipal council determines that the petition method is used, the percentage of electors required on these petitions may not be less than five percent of the qualified electors of the geographical area of the office for which he offers as a candidate.

When a candidate's name is to be placed on the ballot by virtue of a primary election or convention, the party concerned shall certify the candidacy to the municipal election commission not later than sixty days prior to the election. When the filing by statement of candidacy is authorized, the individual candidate shall file the statement with the commission not later than sixty days prior to the election and the commission shall place the name of the candidate upon the ballot. If the petition method is authorized, the candidate shall file the necessary petition with the municipal clerk seventy-five days prior to the general election concerned and the clerk shall deliver the petition to the commission. The commission shall examine the petition and determine its validity not later than sixty days prior to the general election concerned and when so validated, the commission shall place the name of the petition candidate upon the ballot.

For nonpartisan special elections, if the petition method is authorized, the candidate shall file the petition with the municipal clerk not later than twelve o'clock noon, sixty days prior to the election. The commission shall determine the validity of the petition not later than forty-five days prior to the election and when so validated, shall place the candidate's name on the ballot. If the statement of candidacy is authorized, these statements must be filed not later than twelve o'clock noon, forty-five days prior to the election.

For partisan special elections, petitions must be submitted pursuant to Section 7-13-190(B).

HISTORY: 1962 Code Section 47-95; 1975 (59) 692; 1977 Act No. 81 Section 3; 1988 Act No. 387, Section 1; 1998 Act No. 412, Section 1.



Section 5-15-80. Results of political party primaries; protests and contests.

The results of any political party primary shall be declared by the party conducting the election. Protests and contests shall be filed in writing with the municipal party chairman within two days after the day of the declaration of the results of the election and the municipal party executive committee shall determine such protests within five days after the filing thereof. From the decision of the municipal party committee an appeal may be made to the Board of State Canvassers of Municipal Primaries as provided in Section 7-17-580. Notice and grounds of appeal must be filed in writing with the chairman of the Board of State Canvassers of Municipal Primaries within five days following the date on which the decision of the municipal committee is declared.

Any appeal thereafter shall be to the court of common pleas of the county in which the municipality is situate. Notice and grounds of appeal shall be served on the opposing parties or their attorneys within ten days following the decision of the Board of State Canvassers of Municipal Primaries.

HISTORY: 1962 Code Section 47-96; 1975 (59) 692.



Section 5-15-90. Municipal elections conducted by municipal election commission; composition of commission and terms of members; training and certification program.

(A) All municipal elections held under the provisions of this chapter must be conducted by a municipal election commission composed of three electors who must be residents of the municipality and who must be appointed by the municipal governing body. The terms of the members are six years except of those first appointed one shall serve a term of four years and one a term of two years.

(B)(1) Each municipal election commissioner and each staff person designated by the commission, shall complete, within eighteen months after a commissioner's initial appointment or his reappointment after a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a commissioner or staff person has successfully completed the training and certification program, the State Election Commission shall issue the commissioner or staff person a certification, whether or not the commissioner or staff person applies for the certification.

(2)(a) The provisions of this section do not exempt a member or staff person from completing the training and certification program required in item (1).

(b) A member appointed or reappointed after a break in service before the effective date of this section or a staff person employed or reemployed after a break in service before the effective date of this section shall successfully complete a training and certification program by the latter of:

(i) eighteen months after the member's appointment or reappointment after a break in service or the staff person's employment or reemployment after a break in service; or

(ii) ninety days after the effective date of this section.

(c) On and after the effective date of this section, a member appointed or reappointed after a break in service or a staff person employed or reemployed after a break in service shall complete the training and certification program required in item (1) within eighteen months after the member's appointment or reappointment after a break in service or staff person's employment or reemployment after a break in service.

(3) If a member does not fulfill the training and certification program as provided in this section, the municipal governing body, upon notification, shall remove that member from the board unless the municipal governing body grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(4) Following completion of the training and certification program required in item (1), each commission member, and staff person designated by the commission, shall take at least one training course each year.

HISTORY: 1962 Code Section 47-97; 1975 (59) 692; 2010 Act No. 191, Section 1, eff May 28, 2010.

Effect of Amendment

The 2010 amendment added the subsection designators and added all the text following subsection (A), and made other nonsubstantive changes in subsection (A).



Section 5-15-100. Functions, powers and duties of municipal election commission.

The municipal election commission shall be vested with the functions, powers and duties of Municipal Supervisors of Registration if no such supervisors have been appointed pursuant to Section 7-5-640, and shall also have the functions, powers and duties of commissioners of election, as set forth in Section 7-5-10 and other provisions of Title 7. The municipal election commission shall insure proper books of registration are provided for each ward or precinct, shall prepare and distribute ballots and election materials, appoint managers of election for each polling place and otherwise supervise and conduct all municipal, special and general elections. The managers shall certify the results of the election to the commission within one day and the commission shall declare the results not later than three days following the election.

Nominees in a party primary or party convention and nominees by petition shall be certified to the municipal election commission within the time specified herein and when so certified, the commission shall place the names of such nominees upon the ballots.

HISTORY: 1962 Code Section 47-98; 1975 (59) 692.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 7-13-70 in the first paragraph was changed to Section 7-5-10, to correct the reference in light of 2014 Act No. 196, which repealed Section 7-13-70 and amended Section 7-5-10.



Section 5-15-110. Filing with municipal election commission of nomination petition by candidates nominated by petition.

Candidates for municipal offices in any partisan or nonpartisan general election nominated by petition shall file the necessary petition with the municipal election commission seventy-five days before the general election concerned. The commission shall examine the petition and determine its validity not later than sixty days before the general election concerned. A nomination petition must bear the signatures of not less than five percent of the qualified electors of the geographical area of the office for which he offers as a candidate.

HISTORY: 1962 Code Section 47-99; 1975 (59) 692; 1977 Act No. 81 Section 4; 1988 Act No. 387, Section 2; 1998 Act No. 412, Section 2.



Section 5-15-120. Vote counting.

Immediately upon the closing of the polls at any municipal election, the managers shall count publicly the votes cast and make a statement of the whole number of votes cast in such election together with the number of votes cast for each candidate for mayor and councilman and transmit this information to the municipal election commission. In partisan elections the person securing the highest number of votes for mayor shall be declared elected and the councilmen shall be selected by the following methods:

(a) When all councilmen are to be elected at large, the persons receiving the highest number of votes in number equal to the number to be chosen shall be declared elected.

(b) When the councilmen are to be elected from each ward and are required to be residents of that ward, the person receiving the highest number of votes in that ward shall be declared elected.

(c) When some councilmen are to be elected from each ward and required to be residents of that ward and the remainder of the councilmen to be elected at large, those persons receiving the highest number of votes in each ward shall be declared elected and those persons running at large who receive the highest number of votes in number equal to the number to be chosen at large shall be declared elected.

(d) When all councilmen are to be elected at large, but required to reside in a particular ward, the person receiving the highest number of votes for the seat to be filled shall be declared elected.

(e) When all councilmen are to be elected at large, but some are required to be residents of particular wards and other councilmen may not be so required, the person receiving the highest number of votes for the seat to be filled shall be declared elected.

Newly elected officers shall not be qualified until at least forty-eight hours after the closing of the polls and in the case a contest is finally filed the incumbents shall hold over until the contest is finally determined.

HISTORY: 1962 Code Section 47-100; 1975 (59) 692; 1977 Act No. 81, Section 5.



Section 5-15-125. Municipal elections resulting in tie.

If any municipal election results in a tie, the municipal election commission or the municipal party committee shall conduct a runoff election to break the tie two weeks following that election. In the tie-breaking runoff, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday. If a tie-breaking runoff election is required, any remaining municipal elections required are postponed for two weeks. If the date of a postponed election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 1.



Section 5-15-130. Procedures for contesting results of election.

Within forty-eight hours after the closing of the polls, any candidate may contest the result of the election as reported by the managers by filing a written notice of such contest together with a concise statement of the grounds therefor with the Municipal Election Commission. Within forty-eight hours after the filing of such notice, the Municipal Election Commission shall, after due notice to the parties concerned, conduct a hearing on the contest, decide the issues raised, file its report together with all recorded testimony and exhibits with the clerk of court of the county in which the municipality is situated, notify the parties concerned of the decisions made, and when the decision invalidates the election the council shall order a new election as to the parties concerned.

Neither the mayor nor any member of council shall be eligible to pass on the issues arising in any contest in which he is a party.

HISTORY: 1962 Code Section 47-101; 1975 (59) 692.



Section 5-15-140. Contesting election results; appeal from decision of municipal election commission.

Within ten days after notice of the decision of the municipal election commission, any party aggrieved thereby may appeal from such decision to the court of common pleas. Notice of appeal shall be served on the opposing parties or their attorneys and filed in the office of the clerk of court within ten days. The notice of appeal shall act as a stay of further proceedings pending the appeal.

HISTORY: 1962 Code Section 47-102; 1975 (59) 692.



Section 5-15-145. Transfer of authority to conduct municipal elections to county elections commission.

(A) Municipalities are authorized to transfer authority for conducting municipal elections to the county elections commission. County elections commissions are authorized to conduct municipal elections.

(B) As a condition of the transfer of authority to conduct elections pursuant to this section, the governing bodies of the municipality and the county must agree to the terms of the transfer and enact ordinances embodying the terms of that agreement. The municipal ordinance must state what authority is being transferred and the county ordinance must accept the authority being transferred.

(C) When the total responsibility for the conduct of a municipal election is transferred to a county election commission, pursuant to the provisions of this section, the municipal election commission is abolished.

(D) If the municipality, by ordinance transfers a portion of the responsibilities for the conduct of a municipal election to a county election commission, the municipality shall not abolish the municipal election commission.

(E) A municipality which by ordinance transfers authority for conducting municipal elections to the county election commission under this section may by ordinance set the filing dates for municipal offices, and the date by which candidates must be certified to the appropriate authority to be placed on the ballot, to run concurrently with the filing dates set by law for countywide and less than countywide offices or other filing dates as may be mutually agreed upon between the municipality and the county election commission.

HISTORY: 1992 Act No. 289, Section 1; 1996 Act No. 443, Section 1; 1998 Act No. 412, Section 3.



Section 5-15-150. Oath of office for mayor and councilmen.

The mayor and councilmen, before entering upon the duties of their respective offices, shall take the oath prescribed by the Constitution and also the following oath, to wit:

"As mayor (councilman) of the municipality of __________ I will equally, fairly, and impartially, to the best of my ability and skill, exercise the trust reposed in me, and I will use my best endeavors to preserve the peace and carry into effect according to law the purposes for which I have been elected. So help me God."

HISTORY: 1962 Code Section 47-103; 1975 (59) 692.



Section 5-15-160. Term of office of commissioner of public works may be extended.

Notwithstanding any other provisions of law, a municipal council is authorized by ordinance to provide that the term of office of any commissioner of public works of any municipality of this State which now expires at a time other than the time of the general election for municipal officials in such municipality shall be extended until fifteen days after the general election for municipal officials of such municipality next succeeding the expiration of such commissioner's present term of office.

No municipal council shall adopt an ordinance as provided by this section unless it has been requested by the Board of Commissioners of Public Works of such municipality.

The term of office of each succeeding commissioner shall be for a period of six years, and until his successor is elected and qualified.

HISTORY: 1981 Act No. 169, Section 2.



Section 5-15-170. Ratification of actions of commissioner.

Any and all actions taken by a commissioner of public works whose term of office expired prior to the adoption of the ordinance provided for by Section 5-15-160 are ratified, validated and confirmed.

HISTORY: 1981 Act No. 169, Section 3.






CHAPTER 17 - INITIATIVE AND REFERENDUM

Section 5-17-10. Electors of municipality permitted to propose ordinances.

The electors of a municipality may propose any ordinance, except an ordinance appropriating money or authorizing the levy of taxes. Any initiated ordinance may be submitted to the council by a petition signed by qualified electors of the municipality equal in number to at least fifteen percent of the registered voters at the last regular municipal election and certified by the municipal election commission as being in accordance with the provisions of this section.

HISTORY: 1962 Code Section 47-220; 1975 (59) 692; 1978 Act No. 435, Section 4.



Section 5-17-20. Electors' petition requesting repeal of ordinance authorizing evidences of debt requiring pledge of full faith and credit of municipality.

Within sixty days after the enactment by the council of any ordinance authorizing the issuance of bonds, notes or other evidence of debt the repayment of which requires a pledge of the full faith and credit of the municipality, a petition signed by the qualified electors of the municipality equal in number to at least fifteen percent of the registered voters at the last preceding regular municipal election may be filed with the municipal clerk requesting that any such ordinance be repealed; provided, however, that this section shall not apply to bond issues approved by referendum or to notes issued in anticipation of taxes.

HISTORY: 1962 Code Section 47-221; 1975 (59) 692; 1977 Act No. 33, Section 2.



Section 5-17-30. Special election subsequent to council's failure or refusal to act upon initiative petition in manner desired by electors.

If the council shall fail to pass an ordinance proposed by initiative petition or shall pass it in a form substantially different from that set forth in the petition therefor or if the council fail to repeal an ordinance for which a petition has been presented, the adoption or repeal of the ordinance concerned shall be submitted to the electors not less than thirty days nor more than one year from the date the council takes its final vote thereon. The council may, in its discretion, and if no regular election is to be held within such period, provide for a special election.

HISTORY: 1962 Code Section 47-222; 1975 (59) 692.






CHAPTER 19 - CIVIL SERVICE COMMISSIONS

Section 5-19-10. Appointment and removal of commissioners; vacancies.

The city or town council of any city or town adopting the commission form of government, except a municipality of over two thousand and less than four thousand inhabitants, shall immediately after the organization of the new city council first elected after adoption of such form of government by ordinance appoint three civil service commissioners, who shall hold office for two, four and six years, the successors of each to be thereafter appointed for the term of six years at the expiration of the preceding term of service. Such commissioners shall be removable from office by council only for cause, four councilmen voting for such removal. Council shall have authority to fill any vacancy for the unexpired term. Each such commissioner shall before entering upon his duties take and subscribe the oaths required of councilmen by law.

HISTORY: 1962 Code Section 47-701; 1952 Code Section 47-701; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



Section 5-19-20. Examinations and certification of results.

The civil service commissioners shall, twice a year or oftener if they deem it necessary, under such rules and regulations as they may prescribe, hold examinations for the purpose of determining the qualifications of applicants for positions on the police force, in the fire department, in the health department in cities of more than ten thousand and less than twenty thousand inhabitants and of more than fifty thousand and less than one hundred thousand inhabitants or in any other special line of service in the city government which may be placed by the city council under civil service regulations. The examination for each line of service shall be practical, fairly testing the fitness of the persons examined to discharge efficiently the duties of the particular line of employment. The commissioners shall, as soon as practicable after each such examination, certify to the council the persons who have satisfactorily passed such examination, stating the order of excellence. But the commissioners shall not certify the name of, and may deny the examination to, any person as to whose honesty and integrity or general moral character they have not reasonably satisfied themselves by affirmative investigation.

HISTORY: 1962 Code Section 47-703; 1952 Code Section 47-703; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



Section 5-19-30. Other duties of commissioners.

The civil service commissioners shall give attention to the work of all the departments within the civil service of the city and make reports to the council and such publications to the public as they may deem proper.

HISTORY: 1962 Code Section 47-704; 1952 Code Section 47-704; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



Section 5-19-40. Selection and removal of employees.

Council may choose employees in the civil service departments of the government, which shall always include the police department and the fire department and, in cities of more than ten thousand and less than twenty thousand inhabitants and of more than fifty thousand and less than one hundred thousand inhabitants, the department of health, only from persons so certified by the civil service commissioners. No appointee to a civil service position shall be removed from office by council except by and with the approval of a majority of the civil service commissioners upon charges duly presented as to which the employee shall have the opportunity to make his defense, except that the chief of police and the chief of the fire department or any superintendent or foreman in charge of municipal work may temporarily suspend or discharge any subordinate then under his direction for neglect of duty or disobedience of his orders, but shall within twenty-four hours thereafter report such suspension or discharge and the reason therefor to the member of council who is the superintendent of such department. Such member of council shall thereupon affirm or revoke such discharge or suspension which shall be final unless such employee shall, within five days of such ruling, appeal therefrom to council, which shall, with the civil service commissioners, fully hear and determine the matter and shall not finally discharge the employee without the concurrence of two thirds of the civil service commissioners.

HISTORY: 1962 Code Section 47-705; 1952 Code Section 47-705; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



Section 5-19-110. Authorization.

Any municipality in this State which does not operate under the commission form of government and which had a population of (a) not more than sixty-five thousand and not less than ten thousand, (b) not more than seven thousand and not less than six thousand five hundred or (c) not more than six thousand and not less than five thousand five hundred, according to the United States census of 1970, may by ordinance provide for a civil service commission for such municipality, to be administered by not more than five commissioners to be elected by the city council of such municipality, with the duties, powers and authority conferred and authorized by this article. One member of the first commission so created under this article shall be chosen for one year, one for two years and the other for three years. Thereafter at the expiration of each respective term of office the city council shall elect a commissioner for the term of three years so that the term of office of one member shall expire each year. Vacancies shall be filled by the city council for the unexpired term.

If a municipality chooses to have five commissioners, of those initially elected one shall be elected for one year, one for two years, one for three years, one for four years and one for five years. Their successors shall be elected to serve for terms of five years and until their successors are elected and qualify.

HISTORY: 1962 Code Section 47-721; 1952 Code Section 47-721; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45; 1949 (46) 45; 1950 (46) 2168, 2301; 1953 (48) 86; 1972 (57) 2379; 1978 Act No. 619.



Section 5-19-120. Qualifications of commissioners; oath; removal.

The members of any such commission shall be of good moral character and not less than thirty years of age and shall possess the qualifications and requirements in force with respect to other officers of the city and shall take a similar oath of office. They shall be and remain residents of the municipality during their term of office and shall be subject to removal from office only for cause and after written charges have been preferred and sustained by a two-thirds vote of the city council.

HISTORY: 1962 Code Section 47-722; 1952 Code Section 47-722; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-130. Compensation.

The commissioners shall be paid such compensation for their services as may be fixed by the city council, and the chairman and secretary of the commission may be paid additional compensation in the discretion of council for their services.

HISTORY: 1962 Code Section 47-723; 1952 Code Section 47-723; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-140. Chairman and secretary.

On the creation of such commission and each year thereafter when the expiring term has been filled, the commissioners shall elect from their number a chairman. The city clerk of such city or his assistant shall serve as secretary for the commission. The chairman shall enforce the orders of the commission and preside at its meetings. The secretary shall be the custodian of all the records of the commission and shall keep accurate minutes and records of all regular and special meetings of the commission.

HISTORY: 1962 Code Section 47-724; 1952 Code Section 47-724; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-150. Meetings.

The commission shall hold meetings at least once during each month at a fixed and stated time, as well as such special or extra meetings as may be called by the chairman or a majority of the commission.

HISTORY: 1962 Code Section 47-725; 1952 Code Section 47-725; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-160. Mayor, city council or any committee from city council may attend commission meetings.

The mayor, the city council or any committee from the city council may sit in at any regular commission meeting and join in the discussion, but shall not be permitted to vote on matters herein delegated to the commission.

HISTORY: 1962 Code Section 47-726; 1952 Code Section 47-726; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-170. General duties; employees.

Such civil service commission, by and with the advice of the chief of each department, shall have disciplinary control and supervision over the employees of the fire department and the police department of such city and may employ, promote and discharge employees thereof, except that the chiefs of the fire, police and detective departments shall be elected by the commission and confirmed or approved by city council. The commission shall make and enforce all such rules and regulations as may be deemed necessary in the exercise of their duties and powers and establish and fix the requirements of applicants for employment therein.

HISTORY: 1962 Code Section 47-727; 1952 Code Section 47-727; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-180. Examinations of applicants for positions in fire and police departments; temporary and clerical employees; minimum age for applicants for positions in fire departments.

All applicants for position in the fire or police departments shall be subjected to an examination by the commission which shall be competitive and free to all resident persons possessing the right of suffrage and meeting the requirements prescribed by the commission, subject to reasonable limitations as to residence, age, health, education and moral character. Such examinations shall be practical in their nature and shall relate to those matters which fairly test the relative capacity and fitness of the persons examined to discharge the duties of the position to which they seek to be appointed. But no such applicants shall be examined concerning their political or religious opinions or affiliations. In the conduct of such examinations the commission may call to its assistance the aid of such persons as it may desire either from within or without the personnel of the department affected.

With the approval of the city council special and temporary policemen or firemen may be appointed by the commission to serve at its pleasure, such employees not to be subject to the provisions of this section having reference to competitive examinations. And employees performing strictly clerical work for either department or the commission, if there be any such, shall likewise not be subject to the provisions of this section having reference to competitive examinations, and such employees shall also be appointed with the approval of the city council and hold office at the pleasure of the commission. Provided, as to age, applicants for positions in fire departments within this article shall have a minimum age of eighteen years.

HISTORY: 1962 Code Section 47-728; 1952 Code Section 47-728; 1942 Code Section 7546; 1939 (41) 160; 1965 (54) 537.



Section 5-19-190. Notice of examinations.

Notice of the time and place of the holding of every examination shall be given by the commission by posting such notice in a conspicuous place at the city hall in such municipality for at least two weeks preceding such examination and by publication in a newspaper published in the city affected, at least one week preceding such examination.

HISTORY: 1962 Code Section 47-729; 1952 Code Section 47-729; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-200. Register of successful applicants; re-examinations.

The commission shall prepare and keep a register of persons successfully passing such examination, and such register shall determine the order of appointments under the rules and regulations established by the commission, except that after the expiration of one year from the date of such examination the commission may require further satisfactory examination on one or more of the points covered by the original examination before naming an applicant to a position in either department.

HISTORY: 1962 Code Section 47-730; 1952 Code Section 47-730; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-210. Probation period.

A six months' period shall elapse from the date of employment of new and additional officers and men under the terms and conditions of the ordinance establishing the commission during which six months' probation period the commission may discharge such officers or employees without cause and without a hearing, at its discretion. But after such six months' probation period, no officer or employee may be discharged except as provided for in Sections 5-19-240, 5-19-260, and 5-19-270.

HISTORY: 1962 Code Section 47-731; 1952 Code Section 47-731; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45; 1959 (51) 313.



Section 5-19-220. Service records.

A practical and reasonably accurate service record of each and every employee shall be kept in conformity with rules to be established by the commission, and such records shall be considered by the commission in making promotions.

HISTORY: 1962 Code Section 47-732; 1952 Code Section 47-732; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-230. Promotions; appointments of department chiefs.

All promotions in the fire or police department of any such municipality shall be by the chief of each respective department, by and with the approval of the commission, except for the office of chief of these departments, which offices shall be filled by the commission, subject to confirmation and approval by the city council. But no person shall be eligible for such appointment as chief unless he has been a member of such department for a period of at least two years prior to such appointment, except that if the commission is unable to secure from the personnel of the department an acceptable person, then it may apply to the city council for permission to elect such officer or officers from outside the department, and, if such approval is granted, the commission may name such official from qualified applicants outside the personnel of the department.

HISTORY: 1962 Code Section 47-733; 1952 Code Section 47-733; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-240. Employees shall be removable only for cause; suspension pending investigation.

No officer or employee of the fire or police department, including the chiefs thereof, shall be dismissed, removed, or discharged except for cause. But the commission may suspend any officer or employee pending an investigation of charges against him not to exceed fifteen days at any one time.

HISTORY: 1962 Code Section 47-734; 1952 Code Section 47-734; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-250. Suspension of employees by superior officers.

An employee of either department may be suspended for a period not exceeding five days by his chief for the commission of any of the offenses referred to in Section 5-19-270, but such suspension shall be reported to the commission within twenty-four hours, and it may remove such suspension or shorten the term thereof.

HISTORY: 1962 Code Section 47-735; 1952 Code Section 47-735; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-260. Complaints and trials.

A complaint against any officer or employee of either department may be orally or in writing lodged with the commission or any member thereof. The commission or any member may investigate the charge, and if a prima facie case is found to exist, the officer or employee may be brought to trial by the commission. But the commission, five days before any such trial, shall have served upon the officer or employee a written statement of the charges upon which the trial is to be had. In or for the conduct of such trial, the commissioners shall have the power to secure by summons both the attendance and testimony of witnesses and the production of books and papers relevant to such trial. And the accused shall have the same right. At any such trial both the commission and the accused may be heard in person or by counsel, and the city council may employ counsel to prosecute the case and fix the fee to be paid for such services.

HISTORY: 1962 Code Section 47-736; 1952 Code Section 47-736; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-270. Acts for which officer or employee may be punished upon finding of guilt; punishment.

In the event any officer or employee be found guilty of (a) violating any ordinance of his city or law of the State or any rule or order of the commission or city council pertaining to his work or conduct or the conduct of the department of which he is an officer or employee, (b) insubordination to the commission or his superior officer, (c) disrespectful conduct toward the mayor of the city or any of its councilmen, (d) conduct unbecoming an employee of the city or his department, (e) conduct which might bring discredit upon or disrepute to the city or his department, (f) inefficiency or (g) oppressive use of his authority, the commission may dismiss or discharge him from service, demote him in rank, fine him not exceeding thirty days' pay or withdraw his vacation privileges.

HISTORY: 1962 Code Section 47-737; 1952 Code Section 47-737; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-280. Reports.

Every such commission shall make a full semiannual report to the city council of its actions for the preceding six months, including the rules and regulations promulgated and in force, and it may include in such report any recommendations affecting the police and fire departments. Copies of such semiannual report shall be kept in the files of the commission as a part of its permanent records. The city council may at any time call upon the commission for a report on any special matter, and the commission shall provide a full and complete report in keeping with such request.

HISTORY: 1962 Code Section 47-738; 1952 Code Section 47-738; 1942 Code Section 7546; 1939 (41) 160.



Section 5-19-290. Effect of provisions of article upon powers of city council.

No clause or provision of this article shall be so construed as to deprive the city council of such municipality of its control over the operations of the police and fire departments or the right to prescribe and require the performance of the duties of the personnel of such departments, nor so as to deprive such city council of the right to control the finances and fix the number of employees in the departments and the compensation to be paid each and to exercise the exclusive right to purchase all equipment and supplies for such departments.

HISTORY: 1962 Code Section 47-739; 1952 Code Section 47-739; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



Section 5-19-300. Article is cumulative.

It is not intended by this article to repeal any existing laws as they may affect municipalities of this State, but to extend and enlarge the powers of such municipalities as may fall within the population limitations of this article, and as may elect to create such civil service commission by appropriate ordinance.

HISTORY: 1962 Code Section 47-740; 1952 Code Section 47-740; 1942 Code Section 7546; 1939 (41) 160.






CHAPTER 21 - FINANCIAL MATTERS GENERALLY

Section 5-21-10. Prerequisites to creating debts or endorsing or guaranteeing notes and the like in cities over 45,000.

No city council of any city of over forty-five thousand inhabitants shall create any debt beyond the municipal income of the current year or endorse or guarantee the notes, bonds or obligations or accept the drafts of any person for any purpose whatsoever, unless the following terms and conditions be first observed and complied with:

(1) A resolution declaring the intention of the city council to create such indebtedness or incur such liability and specifying the amount thereof shall first have been passed at a regular meeting of the city council by a vote of two thirds of the whole body;

(2) The proposition, after being adopted in such manner by the city council, shall have been submitted to the qualified voters of the city at an election held under resolution of the city council after ninety days' notice thereof and two thirds of the number of qualified voters voting at such election shall have voted affirmatively; and

(3) The proposition shall have been submitted to the General Assembly for approval and approved by the General Assembly.

HISTORY: 1962 Code Section 47-802; 1952 Code Section 47-802; 1942 Code Section 7552; 1932 Code Section 7530; Civ. C. '22 Section 4644; Civ. C. '12 Section 2959; Civ. C. '02 Section 1993; 1899 (23) 51.



Section 5-21-20. Exceptions to 5-21-10.

Nothing in Section 5-21-10 contained shall apply to any debt contracted or to any note, bond, draft or obligation executed, indorsed or guaranteed by the city council of such city and approved and confirmed by a two-thirds vote of the whole of such city council, at a regular meeting thereof, for the purpose of (a) the establishment of a sewage system, (b) securing a supply of water or light for its public use, by contract or (c) the lease, purchase, construction or operation by the city council of any plant for waterworks or lighting purposes, one or both. For any of such purposes the city council may create debts and incur liabilities beyond the municipal income of the current year, upon the same being approved and confirmed by a two-thirds vote of the whole of the city council at a regular meeting thereof. But no purchase or construction of any such plant for waterworks or lighting purposes shall be made by the city council except upon a majority vote of the electors in such city who are qualified to vote on the bonded indebtedness of the city.

HISTORY: 1962 Code Section 47-803; 1952 Code Section 47-803; 1942 Code Section 7552; 1932 Code Section 7530; Civ. C. '22 Section 4644; Civ. C. '12 Section 2959; Civ. C. '02 Section 1993; 1899 (23) 51.



Section 5-21-30. Municipal officers prohibited from contracting with municipality; exceptions.

(A) It is unlawful for a municipal officer to take a contract to perform work or furnish material for the municipal corporation of which he is an officer or receive compensation on any contract except that:

(1) in cities of over thirty thousand inhabitants such contracts may be allowed by the unanimous vote of the city council upon each specific contract, the vote to be taken by yeas and nays and entered upon the council's journal; and

(2) a municipal officer may enter into a contract whenever the contract is awarded to him as low bidder after a public call for bids and the contract is allowed by the unanimous vote of the city or town council upon each particular contract, the vote to be taken by yeas and nays and entered upon the council's minutes.

(B) A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 47-804; 1952 Code Section 47-804; 1942 Code Sections 1516, 7242; 1932 Code Sections 1516, 7242; Civ. C. '22 Section 4397; Cr. C. '22 Section 464; Civ. C. '12 Section 2999; Cr. C. '12 Section 304; Civ. C. '02 Section 2002; Cr. C. '02 Section 224; 1900 (23) 455; 1946 (44) 1418; 1993 Act No. 184, Section 130.



Section 5-21-40. Officers required to account to municipality for interest collected on deposits.

A municipal officer depositing funds at interest in a bank or other depository shall account to the municipality for all interest collected on the deposits. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 47-805; 1952 Code Section 47-805; 1942 Code Section 1577; 1932 Code Section 1577; Cr. C. '22 Section 530; 1915 (29) 56; 1993 Act No. 184, Section 131.



Section 5-21-50. Towns over 200 required to publish financial statements.

All towns in this State of more than two hundred population shall keep an itemized account of all receipts and disbursements and shall publish quarterly statements of such accounts in some newspaper in the county in which such town is situated or shall post such quarterly statements at some conspicuous place or places in the town.

HISTORY: 1962 Code Section 47-807; 1952 Code Section 47-807; 1942 Code Section 7243; 1932 Code Section 7243; Civ. C. '22 Section 4398; 1912 (27) 817; 1933 (38) 163.



Section 5-21-60. Prorating of municipal business license taxes on business establishments annexed into municipalities.

Notwithstanding any other provision of law, when any business establishment is annexed into the corporate limits of a municipality which has a business license tax, the tax for the business concerned for the year in which the annexation became effective shall be prorated so that the amount payable shall be one-twelfth of the annual tax multiplied by the number of full months of the tax year the business was located within the corporate limits. The provisions of this section shall apply to the year 1976 and each year thereafter.

HISTORY: 1977 Act No. 126.



Section 5-21-110. Property subject to municipal taxes.

All municipal taxes levied by cities and towns in this State shall be levied on all property, real and personal, not exempt by law from taxation, situate within the limits of such cities and towns.

All clauses of charters of cities or towns restricting taxation in such cities or towns to real estate only are hereby repealed.

HISTORY: 1962 Code Section 47-821; 1952 Code Section 47-821; 1942 Code Section 7265; 1932 Code Section 7265; Civ. C. '22 Section 4420; Civ. C. '12 Section 3011; Civ. C. '02 Section 2006; 1897 (22) 409.



Section 5-21-120. Cities and towns authorized to collect taxes in installments.

The cities and towns of this State may collect the taxes of such cities or towns in such installments as the municipal authorities thereof may by ordinance prescribe.

HISTORY: 1962 Code Section 47-822; 1952 Code Section 47-822; 1942 Code Section 7266; 1932 Code Section 7266; Civ. C. '22 Section 4421; Civ. C. '12 Section 3012; Civ. C. '02 Section 2007; 1898 (22) 728.



Section 5-21-130. Unlawful for proceeds of tax specially levied to be applied for other purposes.

Whenever a municipal corporation shall levy and collect a tax for any specific purpose, it shall be unlawful for the officers or agents of such municipal corporation to apply any of the proceeds of such tax levy to any other purpose than that for which it was collected, until such purpose shall have been discharged, fulfilled or abandoned. Any municipal officer or agent violating the provisions of this section shall be fined in a sum of not less than five hundred dollars or imprisoned not less than six months, or both, in the discretion of the judge.

HISTORY: 1962 Code Section 47-823; 1952 Code Section 47-823; 1942 Code Section 1509; 1932 Code Section 1509; Cr. C. '22 Section 458; Cr. C. '12 Section 533; 1909 (26) 124.



Section 5-21-140. Authority of municipalities to grant special property tax assessments to rehabilitated historic properties and low and moderate income rental properties.

The powers and authorities conferred upon county governing bodies by Section 4-9-195 are also conferred upon municipal governing bodies, mutatis mutandi.

HISTORY: 1990 Act No. 474, Section 2.



Section 5-21-210. Short title.

This article may be cited as the "Municipal Bond Act."

HISTORY: 1962 Code Section 47-831; 1952 Code Section 47-831; 1951 (47) 771.



Section 5-21-220. Definitions.

As used in this article:

(1) The word "municipality" shall mean an incorporated city or town, irrespective of its population;

(2) The term "municipal council" shall mean the governing body of any incorporated city or town;

(3) The term "corporate purpose" shall denote any public purpose, necessary or convenient to the welfare of the municipality and shall include the funding of existing indebtedness, evidenced otherwise than by bonds of the municipality; and

(4) The word "commissioners" shall mean the commissioners of public works or the board of public works or other body established by law and given the power of operating any waterworks system, electric light system, sewage system or other municipal utility.

HISTORY: 1962 Code Section 47-832; 1952 Code Section 47-832; 1951 (47) 771.



Section 5-21-230. Declaration of purpose.

This article is designed to authorize the issuance of general obligation bonds by the several incorporated cities and towns of this State and to provide the procedure for the issuance and the method for the payment of such bonds for all corporate purposes for which the municipal corporations shall be empowered to issue bonds, except:

(1) Bonds issued to refund other bonds; and

(2) Bonds issued in anticipation of the collection of unpaid paving assessments due such municipalities.

HISTORY: 1962 Code Section 47-833; 1952 Code Section 47-833; 1951 (47) 771.



Section 5-21-240. Municipal councils authorized to issue bonds; extent of issue.

The municipal council of any municipality may issue general obligation bonds of such municipality for any corporate purpose of such municipality to any amount not exceeding the constitutional debt limitation applicable, if such there be, under the conditions prescribed by this article.

HISTORY: 1962 Code Section 47-834; 1952 Code Section 47-834; 1951 (47) 771.



Section 5-21-250. Petition for election on issuance.

Unless exempted in whole or in part from the following requirement by reason of a special constitutional amendment, there shall be filed with the municipal council a petition signed by a majority of the freeholders of such municipality, as shown by its tax books, petitioning the municipal council to hold an election of the sort provided for by the Constitution of the State upon the question of issuing bonds of the municipality. The petition shall set forth the amount of bonds sought to be issued and the purpose or purposes for which the proceeds thereof are to be expended. Each purpose shall be separately enumerated, except that a proposed bond issue for water and sewer purposes may be combined. The filing of such petition shall be a condition precedent to the holding of the election provided for by this article.

HISTORY: 1962 Code Section 47-835; 1952 Code Section 47-835; 1951 (47) 771.



Section 5-21-260. Notice of filing of petition.

Upon the filing of such a petition the municipal council shall give notice that it has been filed and will be open for public inspection on all secular days during the week following the publication of the notice and that action will be taken on the petition on some occasion specified in such notice, not sooner than ten days following the occasion when the notice shall be published. Such notice shall be published in some newspaper having general circulation in the municipality.

HISTORY: 1962 Code Section 47-836; 1952 Code Section 47-836; 1951 (47) 771.



Section 5-21-270. Action on petition.

Upon the occasion fixed in the notice a meeting of the municipal council shall be held for the purpose of determining the sufficiency of the petition and action thereon shall be taken at such meeting or some adjournment thereof. If the municipal council shall find:

(1) That the petition is signed by a majority of the freeholders of the municipality;

(2) That it seeks the issuance of bonds for corporate purposes of the municipality; and

(3) That it seeks the issuance of bonds in an amount not prohibited by any constitutional limitation;

The municipal council shall order such an election.

HISTORY: 1962 Code Section 47-837; 1952 Code Section 47-837; 1951 (47) 771.



Section 5-21-280. Time for holding election.

Such election shall be held not sooner than twenty days from the occasion on which the election shall be ordered.

HISTORY: 1962 Code Section 47-838; 1952 Code Section 47-838; 1951 (47) 771.



Section 5-21-290. Notice of the holding of the election.

Notice of the holding of the election shall be published in some newspaper having general circulation in the municipality on not less than two occasions. The first publication shall appear not less than fifteen days prior to the occasion of the holding of the election and the second publication shall appear within the week prior to the election. Such notice shall specify:

(1) The time of the holding of the election;

(2) The location of the several polling places;

(3) The qualifications imposed upon persons desirous of voting;

(4) The amount of bonds to be issued; and

(5) A brief description of the purposes for which the proceeds of the bonds are to be applied.

HISTORY: 1962 Code Section 47-839; 1952 Code Section 47-839; 1951 (47) 771.



Section 5-21-300. Qualified voters.

Only those persons, residents of the municipality, qualified under the applicable constitutional provisions to vote in such elections shall be entitled to vote.

HISTORY: 1962 Code Section 47-840; 1952 Code Section 47-840; 1951 (47) 771.



Section 5-21-310. Ballots.

The form of ballot shall seek an answer to the question or questions as to whether the municipal council of the municipality shall be empowered to issue general obligation bonds of such municipality for the purpose specified in the petition. The question thus presented shall be followed with the words "YES" and "NO" and instructions shall appear on such ballot that those who wish the issuance of bonds shall strike through the word "NO" while those who oppose the issuance of bonds shall strike through the word "YES." As many questions may be submitted on a single ballot as there are purposes for which bonds are sought to be issued in the petition, but each question shall be separately stated, except that when bonds are sought to be issued for water and sewer purposes those questions may be combined. If more than one question appears on the ballot, the instructions shall make it clear to all voters that they may vote for one or more proposals and against the others or that they may vote for one or more proposals and not vote for or against the others.

HISTORY: 1962 Code Section 47-841; 1952 Code Section 47-841; 1951 (47) 771.



Section 5-21-320. Declaration of result of election; effect when filed.

Upon the receipt of the returns of the election the municipal council shall by resolution declare the results thereof. It may then provide for the filing of a certified copy of such resolution declaring the results of the election in the office of the clerk of court for the county wherein the municipality is located. In such event the results of the election, as declared by resolution of the municipality so certified and filed, shall not be open to question except by a suit or other proceeding instituted within thirty days from the date of the filing thereof.

HISTORY: 1962 Code Section 47-842; 1952 Code Section 47-842; 1951 (47) 771.



Section 5-21-330. Issuance of bonds as single issue or as several separate issues; time limit for issuance of bonds.

The bonds authorized as a consequence of the favorable result of such an election may be issued either as a single issue or from time to time as several separate issues, but no bonds shall be issued subsequent to five years following the occasion on which the election was held.

HISTORY: 1962 Code Section 47-843; 1952 Code Section 47-843; 1951 (47) 771; 1976 Act No. 527; 1980 Act No. 424, Section 2.



Section 5-21-340. Maturity of bonds.

Bonds issued hereunder shall mature in such annual series or instalments, equal or unequal in amount, as the municipal council shall provide, except that:

(1) The first maturing bonds shall mature within five years from the date as of which they are issued;

(2) Not less than two per cent of the aggregate of the issue shall mature in any year; and

(3) No bonds shall mature later than forty years from the date as of which they are issued.

HISTORY: 1962 Code Section 47-844; 1952 Code Section 47-844; 1951 (47) 771.



Section 5-21-350. Redemption privilege.

All bonds maturing subsequent to fifteen years from their date shall be subject to redemption not later than fifteen years from their date and on all subsequent interest payment dates prior to their respective maturities. Bonds may be issued with a provision permitting their redemption on any interest payment date prior to their respective maturities. Bonds made subject to redemption prior to their stated maturities may contain a provision requiring the municipality to pay a premium for the privilege of exercising the right of redemption, in such amount as the municipal council shall have prescribed in the proceedings taken to authorize the issuance of such bonds. All bonds that are subject to redemption shall contain a statement to that effect on the face of each bond. In the proceedings authorizing the issuance of such bonds, provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 47-845; 1952 Code Section 47-845; 1951 (47) 771.



Section 5-21-360. Negotiability; registration.

Bonds issued hereunder shall be in the form of negotiable coupon bonds, payable to bearer, with the privilege to the holder of having them registered on the books of the treasurer of the municipality and the principal thus made payable to the registered holder, unless the last registered transfer shall have been to bearer, upon such conditions as the municipal council may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 47-846; 1952 Code Section 47-846; 1951 (47) 771.



Section 5-21-370. Place of payment.

Such bonds shall be made payable at such place or places, within or without the State, as the municipal council shall provide.

HISTORY: 1962 Code Section 47-847; 1952 Code Section 47-847; 1951 (47) 771.



Section 5-21-380. Interest rate.

The bonds shall bear interest at the rate or rates to be named by the municipal council.

HISTORY: 1962 Code Section 47-848; 1952 Code Section 47-848; 1951 (47) 771.



Section 5-21-390. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the municipal council.

HISTORY: 1962 Code Section 47-849; 1952 Code Section 47-849; 1951 (47) 771.



Section 5-21-400. Pledge of credit for payment and tax therefor; sinking fund.

For the payment of the principal and interest of the bonds as they respectively mature and for the creation of a sinking fund to aid in the retirement and payment thereof the full faith, credit and taxing power of the municipality shall be irrevocably pledged, and there shall be levied and collected annually upon all taxable property in the municipality an ad valorem tax, without limitation as to rate or amount, sufficient for such purposes.

HISTORY: 1962 Code Section 47-850; 1952 Code Section 47-850; 1951 (47) 771.



Section 5-21-410. Additional pledge of utility revenues.

The municipal council may, in its discretion, additionally secure bonds by a pledge of the net revenues which it may derive from any municipally owned public utility. In making a pledge of such revenues the municipality may reserve the right to place other bonds, general obligation or revenue, on a parity with the bonds additionally secured in the manner provided for by this section.

If the net revenues of any municipally owned utility shall be pledged and such utility shall be under the management of commissioners, the commissioners shall give their consent to the issuance of bonds and to the pledge and covenants securing them.

HISTORY: 1962 Code Section 47-851; 1952 Code Section 47-851; 1951 (47) 771.



Section 5-21-420. Covenants permissible if revenues are pledged.

If revenues are pledged pursuant to the provisions of Section 5-21-410, the municipality may covenant and agree:

(1) That the schedule of rates and charges for the services rendered by the utility shall be designed at all times to produce not less than the amount needed to discharge the covenants and obligations undertaken by the municipality in the proceedings authorizing the issuance of such bonds;

(2) That it will operate the utility in an efficient and economical manner;

(3) That it will segregate the revenues therefrom into funds designed to (a) operate and maintain the utility, (b) pay the principal and interest of the bonds secured by such pledge, (c) establish a cushion or reserve fund to insure the timely payment of such principal and interest and (d) provide for contingencies and for depreciation; and

(4) That upon its failure to pay any instalment of interest or principal as it becomes due and payable or to observe the covenants and obligations undertaken in issuing the bonds any court having jurisdiction thereof may appoint a receiver to operate and administer such utility.

HISTORY: 1962 Code Section 47-852; 1952 Code Section 47-852; 1951 (47) 771.



Section 5-21-430. Sale of bonds.

Bonds issued hereunder shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the municipal council, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States or any agency thereof.

HISTORY: 1962 Code Section 47-853; 1952 Code Section 47-853; 1951 (47) 771.



Section 5-21-440. Minimum sale price.

Such bonds must be sold at a price of not less than par and accrued interest to the date of delivery.

HISTORY: 1962 Code Section 47-854; 1952 Code Section 47-854; 1951 (47) 771.



Section 5-21-450. Deposit and use of proceeds.

The proceeds derived from the sale of any such bonds shall be deposited in a special fund, separate and distinct from all other funds, and applied solely to the purposes for which the bonds are issued, except that the premium, if any, shall be placed in the sinking fund established by Section 5-21-400 and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds. Should any surplus remain it shall be deposited in the sinking fund required by the provisions of Section 5-21-400 to be established for the payment of the bonds.

HISTORY: 1962 Code Section 47-855; 1952 Code Section 47-855; 1951 (47) 771.



Section 5-21-460. Bonds are legal investments for fiduciaries and sinking funds commissions.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions to invest any moneys in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 47-856; 1952 Code Section 47-856; 1951 (47) 771.



Section 5-21-470. Exemption from taxes.

Bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 47-857; 1952 Code Section 47-857; 1951 (47) 771.



Section 5-21-480. Use of bonds in payment of taxes.

The municipal council may provide in the proceedings taken in connection with the issuance of bonds that the bonds or the coupons, either or both, shall be receivable for taxes due to the municipality during the years in which they respectively mature.

HISTORY: 1962 Code Section 47-858; 1952 Code Section 47-858; 1951 (47) 771.



Section 5-21-490. Bond holder's right to require levying of taxes and to enforce covenants.

If the municipal council shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of taxes and enforce the performance of the covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 47-859; 1952 Code Section 47-859; 1951 (47) 771.



Section 5-21-500. Diversion of and payment of funds; penalties.

Any member of any municipal council or any commissioner who shall vote to divert money applicable to the payment of principal or interest of bonds or to the sinking fund or cushion fund for them and any disbursing officer who shall pay out any moneys applicable thereto, whether or not such payment has been ordered by the municipal council, the commissioners or any officer or agent of either, shall be guilty of a misdemeanor and shall be punished by imprisonment for a term of not less than thirty days nor more than one year and by a fine of not less than two hundred dollars nor more than five hundred dollars, either or both, within the discretion of the court.

HISTORY: 1962 Code Section 47-860; 1952 Code Section 47-860; 1951 (47) 771.



Section 5-21-610. Short title.

This article shall be cited as the "Paving Bond Act."

HISTORY: 1962 Code Section 47-860.1; 1952 Code Section 47-860.1; 1951 (47) 767.



Section 5-21-620. Definitions.

As used in this article:

(1) The word "municipality" shall mean an incorporated city or town, irrespective of its population;

(2) The term "municipal council" shall mean the governing body of any incorporated city or town; and

(3) The word "assessments" shall denote such sums as may be due to the municipality by reason of improvements to streets and sidewalks, in the nature of roadway paving, sidewalk paving, the installation of curbs, the installation of gutters, the installation of storm drains or sewers, the paving of sidewalk or roadway intersections, street lighting or any other improvement for which such municipality shall be authorized to pay, in whole or in part, through the means of assessments against the real property benefited thereby.

HISTORY: 1962 Code Section 47-860.2; 1952 Code Section 47-860.2; 1951 (47) 767.



Section 5-21-630. Declaration of purpose.

This article is designed to furnish a method by which incorporated cities and towns to which there are due sums of money represented by unpaid and unmatured assessments levied for improvements benefiting real property may realize such sums at once through the issuance and sale of paving bonds.

HISTORY: 1962 Code Section 47-860.3; 1952 Code Section 47-860.3; 1951 (47) 767.



Section 5-21-640. Issuance of paving bonds authorized after levy by municipality of assessments against real property for permanent improvements to streets and sidewalks; amount of bonds.

When any municipality shall have levied assessments against real property for the purpose of paying for any permanent improvement to streets and sidewalks of any type mentioned in Section 5-21-620, the municipal council may by ordinance direct that bonds of the municipality, to be known as paving bonds, be issued in anticipation of the collection of such assessments. The amount of the bonds to be issued may equal but shall not exceed the amount of the unmatured assessments remaining uncollected at the time of the adoption of the ordinance authorizing their issuance. A single issue of paving bonds may be authorized and issued in anticipation of the collection of two or more separate assessments.

HISTORY: 1962 Code Section 47-860.4; 1952 Code Section 47-860.4; 1951 (47) 767.



Section 5-21-650. Maturities of bonds.

Each issue of such paving bonds shall mature in annual installments of equal or unequal amounts, beginning not more than one year from the date of the bonds and ending not more than two years following the occasion when the last installment of the assessments, in anticipation of whose collection such bonds are issued, shall fall due. In fixing the dates or amounts of annual installments the municipal council shall consider the probable amounts to be collected in each year upon the assessments and shall endeavor, so far as may be practicable, to make the bonds mature in such amounts that the principal of the bonds will be paid by means of the assessments.

HISTORY: 1962 Code Section 47-860.5; 1952 Code Section 47-860.5; 1951 (47) 767.



Section 5-21-660. Redemption privilege.

Any bond issued may be issued with a provision providing for its redemption prior to its stated maturity at par and accrued interest plus such redemption premium as may be prescribed by the municipal council, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 47-860.6; 1952 Code Section 47-860.6; 1951 (47) 767.



Section 5-21-670. Denominations of bonds.

Bonds issued under this article shall be of such denominations as may be fixed by the municipal council.

HISTORY: 1962 Code Section 47-860.7; 1952 Code Section 47-860.7; 1951 (47) 767.



Section 5-21-680. Coupons, registrations and negotiability.

Any such bonds shall be issued as coupon bonds, payable to bearer, with the privilege to the holder of having them registered on the books of the treasurer of the municipality and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the municipal council may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 47-860.8; 1952 Code Section 47-860.8; 1951 (47) 767.



Section 5-21-690. Place of payment.

The bonds shall be made payable at such place or places, within or without the State, as the municipal council shall provide.

HISTORY: 1962 Code Section 47-860.9; 1952 Code Section 47-860.9; 1951 (47) 767.



Section 5-21-700. Interest rates.

Such bonds shall bear interest at the rate or rates to be named by the municipal council.

HISTORY: 1962 Code Section 47-860.10; 1952 Code Section 47-860.10; 1951 (47) 767.



Section 5-21-710. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the municipal council.

HISTORY: 1962 Code Section 47-860.11; 1952 Code Section 47-860.11; 1951 (47) 767.



Section 5-21-720. Exemption from taxes.

Bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 47-860.12; 1952 Code Section 47-860.12; 1951 (47) 767.



Section 5-21-730. Sale of bonds.

Such bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the municipal council, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States or any agency thereof.

HISTORY: 1962 Code Section 47-860.13; 1952 Code Section 47-860.13; 1951 (47) 767.



Section 5-21-740. Minimum sale price.

All bonds must be sold at a price of not less than par and accrued interest to date of delivery.

HISTORY: 1962 Code Section 47-860.14; 1952 Code Section 47-860.14; 1951 (47) 767.



Section 5-21-750. Deposit and use of proceeds.

The proceeds derived from the sale of any bonds issued under this article shall be deposited in a special fund, separate and distinct from all other funds, and applied solely to the cost of the improvements for which were levied the assessments in anticipation of which the bonds were issued, except that the premium, if any, shall be placed in the fund established for the payment of the principal of the bonds and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds. Should any surplus remain after paying for the cost of the improvements, it shall be deposited in the fund established for the payment of such principal and interest.

HISTORY: 1962 Code Section 47-860.15; 1952 Code Section 47-860.15; 1951 (47) 767.



Section 5-21-760. Bonds are legal investments for fiduciaries and sinking fund commissions.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions to invest any moneys in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 47-860.16; 1952 Code Section 47-860.16; 1951 (47) 767.



Section 5-21-770. Use of bonds in payment of taxes.

The municipal council may provide in the proceedings taken in connection with the issuance of bonds that the bonds or the coupons, either or both, shall be receivable for taxes due to the municipality during the year in which they respectively mature.

HISTORY: 1962 Code Section 47-860.17; 1952 Code Section 47-860.17; 1951 (47) 767.



Section 5-21-780. Credit pledged for payment; levy of taxes to pay.

The full faith, credit and taxing power of the municipality shall be pledged for the punctual payment of the principal and interest of all bonds issued pursuant to this article as such principal and interest become due. The municipal council shall levy annually on all taxable property in the municipality a tax sufficient to pay such principal and interest as they respectively become due. Such tax, however, shall be reduced in each year by the amount of moneys in the special fund provided for by Section 5-21-790 which are applicable to the payment of such principal and interest then due or falling due in such year, and such tax shall be entirely suspended for such year in case such moneys on hand and applicable as aforesaid are sufficient to pay such principal and interest then due or falling due in such year and remaining unpaid.

HISTORY: 1962 Code Section 47-860.18; 1952 Code Section 47-860.18; 1951 (47) 767.



Section 5-21-790. Use and pledge of assessments collected.

All moneys derived from the collection of the assessments upon which any such paving bonds are predicated, which are collected subsequent to the passage of the ordinance authorizing the bonds, including all interest on any deferred payment of the assessments, shall be placed in a special fund to be used only for the payment of the principal and interest of the bonds. The amount of such special fund to be applied to the payment of interest shall not exceed so much of such fund as shall have been derived from the collections by way of interest on deferred payments of the assessments. The special fund shall be pledged for such purposes and such pledge shall be an obligation of the contract between the municipality and the holders of its paving bonds.

HISTORY: 1962 Code Section 47-860.19; 1952 Code Section 47-860.19; 1951 (47) 767.



Section 5-21-800. Bond holder's right to require levying of taxes and to enforce covenants.

If the municipal council shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of such taxes and enforce the performance of such covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 47-860.20; 1952 Code Section 47-860.20; 1951 (47) 767.






CHAPTER 23 - ZONING AND PLANNING [REPEALED]

CHAPTER 23

Zoning and Planning [Repealed]

Editor's Note

This Chapter, which included Sections 5-23-10 to 5-23-190, Sections 5-23-310 to 5-23-340, and Sections 5-23-410 to 5-23-740, was repealed by 1994 Act No. 355, Section 2, as amended by 1999 Act No. 15, Section 1, effective December 31, 1999. For comparable provisions, see Sections 6-29-310 et seq.



CHAPTER 25 - BUILDING CODES AND FIRE PREVENTION

Section 5-25-10. Application of chapter.

None of the provisions of this chapter, except Sections 5-25-20, 5-25-40, and 5-25-160 to 5-25-210, shall apply to towns of less than five thousand inhabitants, nor shall any of the provisions of this chapter, except Sections 5-25-20, 5-25-30, 5-25-40 and 5-25-160 to 5-25-210, apply to municipalities of five thousand or more inhabitants which shall have adopted the Southern Building Code by ordinance.

HISTORY: 1962 Code Section 47-1151; 1952 Code Section 47-1151; 1942 Code Section 7527; 1932 Code Section 7527; Civ. C.'22 Section 4642; 1917 (30) 77; 1951 (47) 751; 1963 (53) 18, 38, 52.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.



Section 5-25-20. Fire departments in cities and towns of one hundred inhabitants; fire limits and construction therein.

Any city or town council of a city or town of not less than one hundred inhabitants may equip and control a fire department for the protection of such city or town in such way as it deems necessary and by ordinance establish fire limits in such city or town and prescribe and designate the kind and character of material to be used in erecting and repairing buildings or structures within and upon that portion of such city or town included within such fire limits. All buildings or structures erected within such fire limits contrary to the ordinance of such city or town may be abated and removed by such council as a public nuisance.

HISTORY: 1962 Code Section 47-1154; 1952 Code Section 47-1154; 1942 Code Sections 7424, 7439; 1932 Code Sections 7424, 7439; Civ. C. '22 Sections 4536, 4551; Civ. C. '12 Sections 2915, 2952; Civ. C. '02 Sections 1957, 1986; 1896 (22) 67; 1899 (23) 54; 1901 (23) 649; 1906 (25) 10.



Section 5-25-40. Fire alarm boxes in hospitals and public schools.

Each hospital operating over ten beds and all public schools located in a city or town in this State in which there is a general fire alarm station and an electrically operated fire alarm system shall be equipped with a fire alarm box of the type and character used in such city or town, to be located on the premises at such place as the chief of the fire department may direct, and when such box is installed by such hospital or public school, the municipal authorities shall connect such box with the general fire alarm system and shall thereafter maintain such box in good repair, and such municipal authorities or their agents may enter every such hospital or school at any reasonable time for the purpose of inspecting and repairing any such box. The failure so to install and equip any such hospital or public school shall be a misdemeanor and punishable by a fine of not less than fifty dollars and not more than one hundred dollars or by imprisonment for a period of not less than ten days and not more than thirty days at the discretion of the court.

HISTORY: 1962 Code Section 47-1158; 1952 Code Section 47-1158; 1942 Code Section 7386; 1932 Code Section 7310; 1926 (34) 944.



Section 5-25-50. Amount of explosives, inflammable liquids and matches that may be kept.

Explosives, inflammable liquids and matches may be kept within the corporate limits only in such quantities and in such manner as shall not cause an increase in the insurance rate on any property affected thereby.

HISTORY: 1962 Code Section 47-1159; 1952 Code Section 47-1159; 1942 Code Section 7525; 1932 Code Section 7525; Civ. C. '22 Section 4640; 1917 (30) 77.



Section 5-25-110. Chief of fire department.

The city council or governing body of every city and incorporated town shall appoint a chief of the city or town fire department and see that such officer is reasonably remunerated by the city or town for the services required of him by law. When such governing body fails or neglects to perform either of such duties, the State Fire Marshal shall call it to their attention and, if necessary, bring the matter before the proper court. Nothing herein shall prevent any person appointed hereunder from holding some other position in the government of such city or town.

HISTORY: 1962 Code Section 47-1171; 1952 Code Section 47-1171; 1942 Code Section 7475; 1932 Code Section 7475; Civ. C. '22 Section 4590; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-120. Inspectors of buildings.

The chief of a fire department shall also be the local inspector of buildings for the city or town for which he is appointed and shall perform the duties required herein and make all reports required by the State law, by city or town ordinances or by the State Fire Marshal. He shall make all inspections and perform such duties as may be required by the State Fire Marshal. But any city or town may appoint and reasonably remunerate a local inspector of buildings, in which case the chief of the fire department shall be relieved of the duties herein imposed.

HISTORY: 1962 Code Section 47-1172; 1952 Code Section 47-1172; 1942 Code Section 7476; 1932 Code Section 7476; Civ. C. '22 Section 4591; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-130. Deputy building inspector.

All duties imposed by this chapter upon the building inspector may be performed by a deputy, duly appointed and approved by the city council or other governing body of the town.

HISTORY: 1962 Code Section 47-1173; 1952 Code Section 47-1173; 1942 Code Section 7478; 1932 Code Section 7478; Civ. C. '22 Section 4593; 1917 (30) 77.



Section 5-25-140. Electrical inspector.

The city council of any incorporated city or town may, in its discretion, appoint an electrical inspector in addition to the building inspector, and when such electrical inspector is so appointed, he shall do and perform all things herein set out for the building inspector to do and perform in regard to electrical wiring and certificates for such wiring, and in such cases the building inspector shall be relieved of such duties.

HISTORY: 1962 Code Section 47-1174; 1952 Code Section 47-1174; 1942 Code Section 7477; 1932 Code Section 7477; Civ. C. '22 Section 4592; 1917 (30) 77.



Section 5-25-150. Review of actions or orders of inspector by city council.

The city council may at any time review, reverse, modify or affirm any action or order given by the inspector.

HISTORY: 1962 Code Section 47-1175; 1952 Code Section 47-1175; 1942 Code Section 7475; 1932 Code Section 7475; Civ. C. '22 Section 4590; 1917 (30) 77.



Section 5-25-160. Building inspectors' responsibility to hold inquiries into origins of fires; ex officio inspectors.

The inspector of buildings of every incorporated city or town in this State shall hold an inquiry into the origin of every fire occurring within the limits of such city or town. The inspector of buildings may subpoena witnesses as may magistrates of the State. The mayor, chief of the fire department or other municipal officer may be ex officio inspector of buildings.

HISTORY: 1962 Code Section 47-1176; 1952 Code Section 47-1176; 1942 Code Section 7259; 1932 Code Section 7259; Civ. C. '22 Section 4414; 1917 (30) 361; 1961 (52) 498.



Section 5-25-170. Report to State Fire Marshal.

After making a complete inquiry upon such fire any such inspector of buildings shall make a report in writing to the State Fire Marshal upon blanks to be furnished by the Marshal, showing how, in his opinion, the fire originated.

HISTORY: 1962 Code Section 47-1177; 1952 Code Section 47-1177; 1942 Code Section 7260; 1932 Code Section 7260; Civ. C. '22 Section 4415; 1917 (30) 361; 1960 (51) 1646.



Section 5-25-180. Fee for inquiry; from whom derived.

An inspector of buildings shall be entitled to a fee of three dollars for making any such inquiry, such fee to be taxed against the person owning the property burned, if the fire was caused by faulty construction or negligence of the owner; but in case the inspector shall conclude that the fire was due to lack of proper care on the part of the occupant of the house in which the fire occurred, the fee shall be paid by the occupant, except that, upon affidavit made that the occupant is in indigent circumstance and is unable to pay the fee, it shall be paid by the municipality within the limits of which the fire occurred or, if it shall have been without the limits of the municipality, the fee shall be paid by the State Fire Marshal out of funds available for this purpose. And when the fire originated from accidental causes the fee shall be paid by the State Fire Marshal out of funds available for this purpose.

HISTORY: 1962 Code Section 47-1178; 1952 Code Section 47-1178; 1942 Code Section 7261; 1932 Code Section 7261; Civ. C. '22 Section 4416; 1917 (30) 361; 1960 (51) 1646.



Section 5-25-190. Procedure and penalty in cases of criminal carelessness.

If the officer shall consider that the fire be due to criminal carelessness, the person responsible for it shall be indicted before a magistrate for a misdemeanor and, upon conviction of the same, may be fined in a sum not exceeding fifty dollars or imprisoned for not more than ten days.

HISTORY: 1962 Code Section 47-1179; 1952 Code Section 47-1179; 1942 Code Section 7262; 1932 Code Section 7262; Civ. C. '22 Section 4417; Cr. C. '22 Section 119; 1917 (30) 361.



Section 5-25-200. Procedure when municipality fails to appoint inspector.

If the governing body of any municipality shall fail or refuse to appoint an officer to make the investigation required, the State Fire Marshal shall make such appointment.

HISTORY: 1962 Code Section 47-1180; 1952 Code Section 47-1180; 1942 Code Section 7263; 1932 Code Section 7263; Civ. C. '22 Section 4418; 1917 (30) 361; 1960 (51) 1646.



Section 5-25-210. Penalties; enforcement.

An officer so appointed who, after accepting such appointment, shall fail to carry out the provisions of Sections 5-25-160 and 5-25-170 shall be liable to a penalty of twenty-five dollars, recoverable before a magistrate, and to dismissal from office. The State Fire Marshal shall enforce the provisions of Sections 5-25-160 to 5-25-210.

HISTORY: 1962 Code Section 47-1180.1; 1952 Code Section 47-1180.1; 1942 Code Section 7264; 1932 Code Section 7264; Civ. C. '22 Section 4419; 1917 (30) 361; 1960 (51) 1646.



Section 5-25-310. Building permit.

Before a building is begun the owner of the property shall apply to the inspector for a permit to build. This permit shall be given in writing and shall contain a provision that the building shall be constructed according to the requirements of this chapter. This requirement shall not prevent cities or towns from requiring submission of plans to the city engineer.

HISTORY: 1962 Code Section 47-1181; 1952 Code Section 47-1181; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



Section 5-25-320. Inspections and certificate of compliance.

As the construction of any building progresses the inspector shall make as many inspections as may be necessary to satisfy him that the building is being constructed according to the provisions of this chapter. As soon as the building is completed the owner shall notify the inspector, who shall proceed at once to inspect the building and determine whether or not the flues and the building are properly constructed in accordance with the provisions of this chapter. If the building meets the requirements of the provisions of this chapter, the inspector shall then issue to the owner of the building a certificate which shall state that he has complied with the requirements of this chapter as to that particular building, giving a description and the locality and street number, if numbered.

HISTORY: 1962 Code Section 47-1182; 1952 Code Section 47-1182; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



Section 5-25-330. Permit for moving building.

No building shall be moved until a permit has been obtained from the inspector, and such official shall not issue such a permit if in his judgment the proposed new location of the building would seriously increase the fire hazard of the surrounding buildings.

HISTORY: 1962 Code Section 47-1183; 1952 Code Section 47-1183; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



Section 5-25-340. Right to enter premises.

The local inspector shall at all times have the right to enter any dwelling, store or other building and premises to inspect them, without molestation from anyone. Provided, that a private dwelling or premise may not be entered without permission, unless there exists probable cause to believe that a violation of provisions respecting fire laws, or there exists imminent danger to the occupant thereof.

HISTORY: 1962 Code Section 47-1184; 1952 Code Section 47-1184; 1942 Code Section 7481; 1932 Code Section 7481; Civ. C. '22 Section 4596; 1917 (30) 77; 1960 (51) 1646; 1975 (59) 613.



Section 5-25-350. Reports of noncompliance.

The inspector shall report to the State Fire Marshal every person neglecting to secure such permit and certificate and shall also bring the matter before the mayor or recorder of the municipal court for his attention and action.

HISTORY: 1962 Code Section 47-1185; 1952 Code Section 47-1185; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-360. Quarterly inspections of premises within fire limits; reports.

Once in every three months the inspector or his deputy shall make a personal inspection of every building and premises within the fire limits and shall especially inspect the basement and garret and he shall make such other inspections as may be required by the State Fire Marshal. He shall report to the city council and to the Marshal all defects found by him in any building and all dangerous conditions on premises upon a blank furnished by the Marshal. The inspector shall notify the owner or occupant of buildings of any defects and notify them to correct them within a reasonable time.

HISTORY: 1962 Code Section 47-1186; 1952 Code Section 47-1186; 1942 Code Section 7480; 1932 Code Section 7480; Civ. C. '22 Section 4595; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-370. Annual inspections required.

At least once in each and every year the inspector or his deputy shall make a general inspection of all buildings in the corporate limits and ascertain if the provisions of this chapter are being complied with. The local inspector shall notify the occupant and owner of any premises of any defects found in this general inspection and shall see that they are properly corrected and that dangerous inflammable conditions on the premises are removed. Provided, that the inspector may enter a private dwelling or premise only with the permission of the owner or occupant, unless there exists probable cause to believe that there exists a violation of provisions respecting fire laws, or imminent danger to occupants thereof.

HISTORY: 1962 Code Section 47-1187; 1952 Code Section 47-1187; 1942 Code Section 7481; 1932 Code Section 7481; Civ. C. '22 Section 4596; 1917 (30) 77; 1975 (59) 613.



Section 5-25-380. Procedure in case of defective or illegal construction.

Whenever the inspector finds any defects in any new building or finds that such building is not being constructed or has not been constructed in accordance with the provisions of this chapter or that an old building, because of its condition, is dangerous and likely to cause fire, he shall notify the owner of such building of such defects or of such failure to comply with the provisions of this chapter and such owner or builder shall immediately remedy the defect and make the building comply with the provisions of this chapter. The owner or builder may appeal from the decision of the inspector to the city council.

HISTORY: 1962 Code Section 47-1188; 1952 Code Section 47-1188; 1942 Code Section 7485; 1932 Code Section 7485; Civ. C. '22 Section 4600; 1917 (30) 77.



Section 5-25-390. Notice to repair unsafe buildings.

To every building which shall appear to the inspector to be dangerous to life or limb or, because of its liability to fire, bad condition of walls, overloaded floors, defective construction, decay or other cause, shall be held to be unsafe the inspector shall affix a notice of the dangerous character of the structure at a conspicuous place on the exterior wall of the building and shall give immediate notice to the owner or agent, fixing a reasonable time under the circumstances for the correction of such condition.

HISTORY: 1962 Code Section 47-1189; 1952 Code Section 47-1189; 1942 Code Section 7486; 1932 Code Section 7486; Civ. C. '22 Section 4601; 1917 (30) 77.



Section 5-25-400. Approval required of proposed alterations.

No building shall be altered, repaired or moved until it has been examined and approved by the inspector as being in a good and safe condition to be altered as proposed, and the alteration, repair or change so made shall conform to the provisions of this chapter.

HISTORY: 1962 Code Section 47-1190; 1952 Code Section 47-1190; 1942 Code Section 7486; 1932 Code Section 7486; Civ. C. '22 Section 4601; 1917 (30) 77.



Section 5-25-410. Effect of failure of owner to correct defects in new building.

If the owner or builder erecting any new building, upon notice from the inspector, shall fail or refuse to comply with the terms of the notice by correcting the defects pointed out in such notice so as to make such building comply with the law as regards new buildings, he shall be guilty of a misdemeanor and shall be fined not exceeding fifty dollars. Every twenty days during which any defect in the building is wilfully allowed to remain, after notice from the inspector, shall constitute a separate and distinct offense.

HISTORY: 1962 Code Section 47-1191; 1952 Code Section 47-1191; 1942 Code Section 7488; 1932 Code Section 7488; Civ. C. '22 Section 4603; Cr. C. '22 Section 299; 1917 (30) 77.



Section 5-25-420. Penalty if owner of unsafe and dangerous building fails to remedy defects.

If the owner of any building which has been condemned as unsafe and dangerous by any local inspector, after being notified by the inspector in writing of the unsafe and dangerous character of such building, shall permit it to stand or continue in that condition, he shall forfeit and pay a fine of not less than five dollars nor more than twenty-five dollars for each day such building continues in such condition after such notice.

HISTORY: 1962 Code Section 47-1192; 1952 Code Section 47-1192; 1942 Code Section 7490; 1932 Code Section 7490; Civ. C. '22 Section 4605; Cr. C. '22 Section 301; 1917 (30) 77.



Section 5-25-430. Removal of notice is a misdemeanor.

If any person shall remove any notice which has been affixed to any building by the inspector of any city or town stating the dangerous character of the building, he shall be guilty of a misdemeanor and be fined not less than ten nor more than fifty dollars for each offense.

HISTORY: 1962 Code Section 47-1193; 1952 Code Section 47-1193; 1942 Code Section 7489; 1932 Code Section 7489; Civ C. '22 Section 4604; Cr. C. '22 Section 300; 1917 (30) 77.



Section 5-25-440. Records kept by inspector.

The inspector shall keep the following records:

(1) A book indexed and kept so that it will show readily by reference all such buildings as are approved, that is, the name and residence of the owner, the location of the building, how it is or is to be occupied, the date of inspection, what defects were found and when remedied and date of the building certificate;

(2) A record which shall show the date of every general inspection, defects discovered and when remedied;

(3) A record which shall show the date, circumstances and origin of every fire that occurs, the name of the owner and occupant of the building in which the fire originated and the kind and value of property destroyed or damaged; and

(4) A record of inspection of electrical wiring and certificates issued.

HISTORY: 1962 Code Section 47-1194; 1952 Code Section 47-1194; 1942 Code Section 7482; 1932 Code Section 7482; Civ. C. '22 Section 4597; 1917 (30) 77.



Section 5-25-450. Reports of inspections.

The inspector shall report before the fifteenth day of February of each year the number and dates of his general and quarterly inspections during the year ending the preceding thirty-first day of December upon blanks furnished by the State Fire Marshal and shall furnish such other information and make such other reports as shall be called for by the Marshal.

HISTORY: 1962 Code Section 47-1195; 1952 Code Section 47-1195; 1942 Code Section 7483; 1932 Code Section 7483; Civ. C. '22 Section 4598; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-460. Misconduct of inspector.

If the inspector shall (a) fail to perform the duties required of him by law, (b) give a certificate of inspection without first making the inspection required by law or (c) improperly give a certificate of inspection, he shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding fifty dollars or may be discharged from office.

HISTORY: 1962 Code Section 47-1196; 1952 Code Section 47-1196; 1942 Code Section 7487; 1932 Code Section 7487; Civ. C. '22 Section 4602; 1917 (30) 77.



Section 5-25-470. Fees for inspections; compensation of inspectors.

For every inspection of a new building or of an old building repaired or altered the following fees shall be charged: Two dollars for each mercantile store room, livery stable or building for manufacturing of one story, and fifty cents per room. But the inspection fee shall in no case exceed five dollars. Before issuing any building permit such fee shall be paid to the city treasurer. The building inspector shall be paid adequate compensation by the city or town for inspections made under the terms of this chapter.

HISTORY: 1962 Code Section 47-1197; 1952 Code Section 47-1197; 1942 Code Section 7484; 1932 Code Section 7484; Civ. C. '22 Section 4599; 1917 (30) 77.



Section 5-25-480. Inspection fees in cities of 70,000 or more.

Cities having a population of seventy thousand or more, according to the official United States census, may establish a schedule of fees for the inspection of new buildings and the inspection of repairs to or alterations of existing buildings, which shall not exceed two dollars for any construction, repairs or alterations costing less than two thousand dollars, and shall not exceed one dollar for each and every one thousand dollars of cost of construction, repairs or alterations costing in excess of two thousand dollars.

HISTORY: 1962 Code Section 47-1198; 1952 Code Section 47-1198; 1945 (44) 33.



Section 5-25-610. Height of buildings; floor area between fire walls.

No building hereafter erected or altered shall exceed four stories or fifty-five feet in height, unless it be of fireproof construction, when it shall not exceed fifteen stories or one hundred and ninety feet. Except when built as specified in Section 5-25-920, no building hereafter erected having walls of hollow terra-cotta or concrete blocks shall exceed three stories or forty feet in height. The floor area between fire walls of nonfireproof buildings shall not exceed the following: When fronting on one street, five thousand square feet; when fronting on two streets, six thousand square feet; and when fronting on three streets, seven thousand five hundred square feet. These area limits may be increased under the following conditions, as indicated: For nonfireproof buildings, fully equipped with approved automatic sprinklers, fifty per cent; for fireproof buildings, not exceeding one hundred and twenty-five feet in height, fifty per cent; for fireproof buildings, not exceeding one hundred and twenty-five feet in height, fully equipped with approved automatic sprinklers, one hundred per cent.

HISTORY: 1962 Code Section 47-1221; 1952 Code Section 47-1221; 1942 Code Section 7496; 1932 Code Section 7496; Civ. C. '22 Section 4611; 1917 (30) 77; 1921 (32) 101.



Section 5-25-620. Height of frame buildings.

No frame building erected or altered after February 20 1917 shall exceed two stories or thirty feet in height, except that private dwellings may be three stories or forty feet high.

HISTORY: 1962 Code Section 47-1224; 1952 Code Section 47-1224; 1942 Code Section 7523; 1932 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



Section 5-25-630. Openings in walls; standard fire doors; windows.

No opening in any interior masonry wall shall exceed eight feet by ten feet. If the opening be in a party or fire wall, it shall have a standard automatic fire door on each side of the wall. If an opening in a fire wall is made to serve as an emergency exit, it shall not exceed forty-eight square feet in area and a self-closing fire door shall be substituted for one of the automatic fire doors. The total openings in a fire wall shall not exceed twenty-five per cent in lineal length of the wall. Every building within the fire limits, except churches, dwellings, tenement houses, dormitories and lodging houses, shall have standard fire doors, shutters or wired glass in incombustible frames and sashes on every exterior opening above the first story, except when fronting on a street not less than thirty-five feet wide, or when no other building is within thirty-five feet of such opening. The wall of a building in the same plane as that in which the opening is situated shall not be considered as coming within the intent of this rule. All openings in the side and rear walls of the first story, except show windows, shall be protected as prescribed in this section when within thirty-five feet of another building. All windows more than seventy-five feet above the curb shall have incombustible frames and sash glazed with wired glass. Occupants of buildings shall close all exterior and interior fire doors, shutters and windows at the close of business of each day.

HISTORY: 1962 Code Section 47-1229; 1952 Code Section 47-1229; 1942 Code Section 7499; 1932 Code Section 7499; Civ. C. '22 Section 4614; 1917 (30) 77.



Section 5-25-640. Business buildings required to have standpipes; free connections and service with city water mains.

All business buildings erected after February 20 1917 being more than fifty-six feet high and covering an area of more than five thousand superficial feet and also all buildings exceeding eighty feet in height shall have a four-inch or larger metallic standpipe within or near the front wall, extending above the roof and arranged so that engine hose can be attached from the street, such riser to have a two-and-one-half-inch hose coupling on each floor. The inspector may, with the approval of the State Fire Marshal, allow two or more standpipes of smaller size and proper hose couplings, provided they are of such sizes and number as to be at least equivalent in service to the large standpipe required. All hose couplings shall conform to the size and pattern adopted by the fire department. Free connection and service with the city water mains shall be furnished by the municipal authorities.

HISTORY: 1962 Code Section 47-1230; 1952 Code Section 47-1230; 1942 Code Section 7500; 1932 Code Section 7500; Civ. C. '22 Section 4615; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-650. Structures around chimneys, flues and fireplaces.

No wooden beams or joists shall be placed within two inches of the outside face of a chimney or flue, whether it be for smoke, air or any other purpose. No woodwork shall be within four inches of the back wall of any fireplace. All spaces between the chimney and the wooden beams shall be solidly filled with mortar, mineral wool or other incombustible material. The header beam, carrying the tail beams of a floor and supporting the timber arch in front of a fireplace, shall be not less than twenty inches from the chimney breast. No wooden furring or studding shall be placed against any chimney but the plastering shall be directly on the masonry or on metal lathing. Woodwork fastened to plaster which is against the masonry of a chimney shall have a layer of asbestos board at least one-eighth inch thick placed between the woodwork and the plaster.

HISTORY: 1962 Code Section 47-1232; 1952 Code Section 47-1232; 1942 Code Section 7502; 1932 Code Section 7502; Civ. C. '22 Section 4617; 1917 (30) 77.



Section 5-25-660. Construction of fireplaces and chimneys.

All fireplaces and chimneys in stone or brick walls in any building erected after February 20 1917 and any chimneys or flues altered or repaired after said date shall have the joints struck smooth on the inside, and the firebacks of all fireplaces erected after said date shall be not less than eight inches in thickness of solid masonry, the chimney walls to be not less than four inches thick and the top of the chimney to extend not less than five feet above the roof for flat roofs and two feet above the ridge of any pitched roof. No woodwork or timber shall be placed under any fireplace or under the brickwork of any chimney. All floor beams, joists and headers shall be kept at least two inches clear of any wall enclosing a fire flue or chimney breast.

HISTORY: 1962 Code Section 47-1233; 1952 Code Section 47-1233; 1942 Code Section 7503; 1932 Code Section 7503; Civ. C. '22 Section 4618; 1917 (30) 77.



Section 5-25-670. Additional regulations as to chimneys.

No chimney shall be started or built upon a beam, wood or floor, the brickwork in all cases to start from the ground with proper foundation. In no case shall a chimney be corbeled out more than three inches from the wall and in all cases corbeling shall consist of at least five courses of brick, the corbeling to start at least three feet below the bottom of the flue.

HISTORY: 1962 Code Section 47-1234; 1952 Code Section 47-1234; 1942 Code Section 7504; 1932 Code Section 7504; Civ. C. '22 Section 4619; 1917 (30) 77.



Section 5-25-680. Construction of flues.

All flues shall extend at least three feet above the roof and always above the comb of the roof and shall be coped with well-burnt terra cotta, stone, cast iron or cement. In all buildings erected after February 20 1917 the stone or brickwork of all flues and the chimney shafts of all furnaces, boilers, bakers' ovens, large cooking ranges and laundry stoves and all flues used for similar purposes shall be at least eight inches in thickness, with the exception of smoke flues which are lined with fire-clay lining or cast iron. These may be four inches in thickness, but this shall not apply to metal stacks or boiler houses where properly constructed and arranged at a safe distance from wood or other inflammable material. All buildings erected after said date shall have smoke flues constructed, either in walls of eight inches thickness or with smoke flues lined with cast-iron or fire-clay lining, the walls of which may be four inches in thickness, the lining to commence at the bottom of the flue or at the throat of the fireplace and to be carried up continuously the entire height of the flue. All joints shall be closely fitted, and the lining shall be built in as the flue is carried up. All chimneys which shall be dangerous in any manner whatever shall be repaired and made safe or taken down.

HISTORY: 1962 Code Section 47-1235; 1952 Code Section 47-1235; 1942 Code Section 7505; 1932 Code Section 7505; Civ. C. '22 Section 4620; 1917 (30) 77.



Section 5-25-690. Hanging flues.

Hanging flues i e., for the reception of stovepipes built otherwise than from the ground) shall be allowed only when built according to the following specifications. The flue shall be built four inches thick, of the best hard brick, laid on flat side, never on edge, extending at least three feet above the roof and always above the comb of the roof and lined on the inside with cast-iron or fire-clay flue lining from the bottom of the flue to the extreme height of the flue, the ends of all such lining pipes being made to fit close together and the lining pipe being built in as the flue is carried up. If the flue starts at the ceiling and receives the stovepipe vertically, it shall be hung on iron stirrups, bent to come flush with the bottom of ceiling joints. All flues shall have a proper and sufficient support at their base and in no case shall they be supported even partially by contact in passing through partitions, ceilings or roofs. Flues not lined as above shall be built from the ground eight inches thick, of the best hard brick, with the joints struck smooth on the inside. The flues of every building shall be properly cleaned and all rubbish removed and the flues left smooth on the inside upon the completion of the building.

HISTORY: 1962 Code Section 47-1236; 1952 Code Section 47-1236; 1942 Code Section 7506; 1932 Code Section 7506; Civ. C. '22 Section 4621; 1917 (30) 77.



Section 5-25-700. Stovepipe construction.

No stovepipe shall pass through any roof window or weatherboarding and no stovepipe in any building with wood or combustible floors, ceilings or partitions shall enter any flue unless such pipe shall be at least twelve inches from such floors, ceilings or partitions, or unless it is properly protected by a metal shield, in which case the distance shall not be less than six inches. When stovepipes pass through wooden partitions of any kind or other woodwork, they shall be guarded by either a double collar of metal, with at least three inches air space and holes for ventilation, or by a soapstone or burnt-clay ring not less than one inch in thickness extending through the partition or other woodwork.

HISTORY: 1962 Code Section 47-1237; 1952 Code Section 47-1237; 1942 Code Section 7507; 1932 Code Section 7507; Civ. C. '22 Section 4622; 1917 (30) 77.



Section 5-25-710. Correction of dangerous chimneys, flues or heating apparatus.

If any chimney, flue or heating apparatus on any premises shall, in the opinion of the inspector, endanger the premises, the inspector shall at once notify in writing the owner or agent of such premises. If such owner or agent fails for a period of five days after the service of such notice upon him to make such chimney, flue or heating apparatus safe, he shall be liable to a fine of not less than ten dollars nor more than fifty dollars for each day that the condition remains uncorrected.

HISTORY: 1962 Code Section 47-1238; 1952 Code Section 47-1238; 1942 Code Section 7507; 1932 Code Section 7507; Civ. C. '22 Section 4622; 1917 (30) 77.



Section 5-25-720. Foundry chimneys.

Iron cupola or other chimneys of foundries shall extend at least ten feet above the highest point of any roof within a radius of fifty feet of such cupola or chimney.

HISTORY: 1962 Code Section 47-1239; 1952 Code Section 47-1239; 1942 Code Section 7508; 1932 Code Section 7508; Civ. C. '22 Section 4623; 1917 (30) 77.



Section 5-25-730. Steam pipes.

No steam pipes shall be placed within two inches of any timber or woodwork unless the timber or woodwork is protected by a metal shield and then the distance shall not be less than one inch. All steam pipes passing through floors and ceilings or laths and plastered partitions shall be protected by a metal tube one inch larger in diameter than the pipe, and the space shall be filled in with mineral wool, asbestos or other incombustible material.

HISTORY: 1962 Code Section 47-1240; 1952 Code Section 47-1240; 1942 Code Section 7509; 1932 Code Section 7509; Civ. C. '22 Section 4624; 1917 (30) 77.



Section 5-25-740. Heater pipes.

All heater pipes from hot-air furnaces, where passing through combustible partitions or floors, must be doubled in tin pipes with at least one inch air space between them. Horizontal hot-air pipes leading from the furnace shall not be less than six inches from any woodwork, unless the woodwork be covered with loose fitting tin or the pipe be covered with at least half an inch of corrugated asbestos, in which latter cases the distance from the woodwork may be reduced to not less than three inches. No hot-air pipe shall be placed in a wooden stud partition or any wooden enclosure unless it be at least eight feet horizontal distance from the furnace. Hot-air pipes contained in combustible partitions shall be placed inside another pipe arranged to maintain half an inch of air space between the two on all sides or be securely covered with half an inch of corrugated asbestos. Neither the outer pipe nor the covering shall be within one inch of wooden studding, and no wooden lath shall be used to cover the portion of the partition in which the hot-air pipe is located. Hot-air pipes in closets shall be double, with a space of at least one inch between them on all sides.

HISTORY: 1962 Code Section 47-1241; 1952 Code Section 47-1241; 1942 Code Section 7510; 1932 Code Section 7510; Civ. C. '22 Section 4625; 1917 (30) 77.



Section 5-25-750. Registers, register boxes and cold-air ducts for hot-air furnaces.

Every hot-air furnace shall have at least one register without valve or louvres. A register box placed in the floor over a portable furnace shall have an open space around it of not less than four inches on all sides and be supported by an incombustible border. Hot-air registers placed in any woodwork or combustible floors shall be surrounded with borders of incombustible material, not less than two inches wide, securely set in place. The register boxes shall be of metal and be double and the distance between the two shall be not less than one inch, or they may be single, if covered with asbestos, not less than one-eighth inch in thickness and if all woodwork within two inches be covered with tin. Cold-air ducts for hot-air furnaces shall be made of incombustible material.

HISTORY: 1962 Code Section 47-1242; 1952 Code Section 47-1242; 1942 Code Section 7510; 1932 Code Section 7510; Civ. C. '22 Section 4625; 1917 (30) 77.



Section 5-25-760. Ranges and stoves.

No kitchen range or stove in any building shall be placed less than three feet from any woodwork or wooden lath and plaster partition, unless the woodwork or partition is properly protected by metal shields, in which case the distance shall be not less than eighteen inches. Metal shields shall be loosely attached, thus preserving an air space behind them. Hotel and restaurant ranges shall be provided with a metal hood, placed at least nine inches below any wooden lath and plaster or wooden ceiling, and have an individual pipe outlet connected with a good thick flue. The pipe shall be protected by at least one inch of asbestos covering or its equivalent.

HISTORY: 1962 Code Section 47-1243; 1952 Code Section 47-1243; 1942 Code Section 7511; 1932 Code Section 7511; Civ. C. '22 Section 4626; 1917 (30) 77.



Section 5-25-770. Combustible floors under coal ranges.

Combustible floors under coal ranges and similar appliances without legs such as are mentioned in Section 5-25-780, in which hot fires are maintained, shall be protected by a sheet of metal or a one-eighth inch layer of asbestos building lumber, which shall be covered with not less than four inches of masonry set in cement mortar. Such masonry shall consist of one course of four-inch hollow terra cotta, at least one of which shall be hollowed and be laid to preserve a free circulation of air throughout the whole course. Concrete may be substituted for a course of solid brick if desired. The masonry work shall be covered by sheet metal of not less than No. 26 gauge, so arranged as not to obstruct the ventilating passages beneath. Such hearths shall extend at least twenty-four inches in front and twelve inches on the sides and back of the range or similar heating appliance. All coal stoves or ranges, with legs, shall be set on incombustible material, which shall extend at least twelve inches in front.

HISTORY: 1962 Code Section 47-1244; 1952 Code Section 47-1244; 1942 Code Section 7511; 1932 Code Section 7511; Civ. C. '22 Section 4626; 1917 (30) 77.



Section 5-25-780. Protection of woodwork near boilers, furnaces and similar appliances.

Any woodwork, wooden lath and plaster partition or ceiling within four feet of the sides or back or six feet from the front of any heating boiler, furnace, bakery oven, coffee roaster, fire-heated candy kettle, laundry stove or other similar appliance shall be covered with metal to a height of at least four feet above the floor. This covering shall extend the full length of the boiler, furnace or heating appliance and to at least five feet in front of it. Metal shields shall be loosely attached, thus preserving an air space behind them. In no case shall such combustible construction be permitted within two feet of the sides or back of the heating appliance or five feet in front of it. No furnace, boiler, range or other heating appliance shall be placed against a wall furred with wood. Heating boilers shall be encased on sides and top by an incombustible protective covering not less than one and one-half inches thick.

HISTORY: 1962 Code Section 47-1245; 1952 Code Section 47-1245; 1942 Code Section 7512; 1932 Code Section 7512; Civ. C. '22 Section 4627; 1917 (30) 77.



Section 5-25-790. Gas, gasoline, oil or charcoal stoves or heating devices.

All gas, gasoline, oil or charcoal-burning stoves or heating devices shall be placed on iron stands at least six inches above combustible supports, unless the burners are at least five inches above the base, with metal guard placed four inches below the burners. No open-flame heating or lighting device shall be used in any room where gasoline or other volatile inflammable fluids are stored or handled.

HISTORY: 1962 Code Section 47-1246; 1952 Code Section 47-1246; 1942 Code Section 7513; 1932 Code Section 7513; Civ. C. '22 Section 4628; 1917 (30) 77.



Section 5-25-800. Gas connections.

Gas connections to stoves and similar heating devices and lighting devices shall be made by rigid metal pipes. For small portable gas heating devices, flexible metal or rubber tubing may be used when there is no valve or other shut-off on the device.

HISTORY: 1962 Code Section 47-1247; 1952 Code Section 47-1247; 1942 Code Section 7514; 1932 Code Section 7514; Civ. C. '22 Section 4629; 1917 (30) 77.



Section 5-25-810. Electric wiring.

The electrical wiring of houses or buildings for lighting or other purposes shall conform to the regulations prescribed by the National Board of Fire Underwriters.

HISTORY: 1962 Code Section 47-1248; 1952 Code Section 47-1248; 1942 Code Section 7515; 1932 Code Section 7515; Civ. C. '22 Section 4630; 1917 (30) 77.



Section 5-25-820. Inspections of new electrical wiring; alterations.

It shall be unlawful for any person controlling such wiring to allow any electrical current for lighting or other purposes to be turned on in any building without first having had an inspection of the wiring made and a certificate of such inspection issued by the inspector. Such inspection shall be made by the city electrician, who shall certify it to the inspector in writing, who may, thereupon, issue the certificate. No alterations shall be made in the wiring of any building unless a certificate shall be obtained from the inspector approving them.

HISTORY: 1962 Code Section 47-1249; 1952 Code Section 47-1249; 1942 Code Section 7515; 1932 Code Section 7515; Civ. C. '22 Section 4630; 1917 (30) 77.



Section 5-25-830. Stair and elevator shafts; partitions.

In all buildings erected after February 20 1917, except private dwellings, which are used above the first floor for business purposes or public assemblages, or for any purpose whatever if over three stories high, the stair shafts shall be separately and continuously enclosed by incombustible partitions, unless such buildings are provided with outside fire escapes. Elevator shafts in all buildings erected after said date shall be enclosed in the same manner. The partitions shall be constructed of brick or other fire-resistive material, approved by the inspector or other designated official, and all mortar used in the construction shall be cement mortar. No such hollow partition shall be less than six inches thick. No brick partition shall be less than eight inches thick and no other solid partition less than four inches thick. Except as herein stated, the stair, elevator or hoistway shafts in all buildings over two stories high in existence on February 20 1917 of the class described in this section shall be separately enclosed by incombustible partitions as above specified or the shafts may be enclosed (a) by approved hollow or solid partition blocks not less than three inches thick, set in portland cement mortar, (b) by four-inch stud partitions covered on each side with not less than three-quarter inch of portland cement plaster on metal lath or (c) by two-inch solid metal lath and portland cement plaster partitions. The metal framework of such partitions shall be securely fastened to both floor and ceiling. All lath used for such partitions shall be of galvanized steel, weighing not less than fifty-four ounces per square yard. Wire lath shall not be less than No. 20 gauge and sheet metal lath not less than No. 24 gauge. All such partitions erected in buildings in existence on February 20 1917 shall be firestopped with incombustible material the full depth of the floor beams at each floor level. The enclosure walls for all elevator shafts shall extend at least three feet above the roof and at least three fourths of the area shall be covered with a skylight constructed as specified in Section 5-25-850.

HISTORY: 1962 Code Section 47-1250; 1952 Code Section 47-1250; 1942 Code Section 7516; 1932 Code Section 7516; Civ. C. '22 Section 4631; 1917 (30) 77.



Section 5-25-840. Door openings in stair and elevator enclosures.

All door openings in stair and elevator enclosures shall be protected by fire doors mounted with wrought iron or steel hardware and shall be securely attached to the wall or partition or to substantial incombustible frames anchored thereto. If glass panels be used in such doors, they shall be of wired glass not exceeding seven hundred and twenty square inches in area. Interior shaft windows shall not be permitted. Doors opening into stairway shafts shall swing in the direction of exit travel, shall be self-closing and shall be at least thirty-six inches wide.

If in the opinion of the inspector or other designated official it is necessary to preserve an open elevator or hoistway in a building in existence on February 20 1917, the floor opening through which it passes shall be equipped with automatically closing trap doors not less than one and one-half inches thick, made of two thicknesses of matched boards, covered on the under side with tin. Such trap doors, when closed, shall extend beyond the openings on all sides. Such trap doors shall be protected by a substantial guard or gate, which shall be kept closed at all times except when in actual use.

HISTORY: 1962 Code Section 47-1251; 1952 Code Section 47-1251; 1942 Code Section 7516; 1932 Code Section 7516; Civ. C. '22 Section 4631; 1917 (30) 77.



Section 5-25-850. Skylights covering stairway, elevator or dumbwaiter shaft.

Where a stairway, elevator or dumbwaiter shaft extends through the roof and is covered with a skylight, the skylight shall be constructed with incombustible frame and sash, glazed with ordinary thin glass, and shall be protected by a galvanized steel wire screen with a mesh not exceeding one inch and the wire not smaller than No. 12 gauge. The screen shall have metal supports and shall be placed not less than six inches above the skylight. Instead of a skylight, a window may be placed in the side of the shaft above the roof which is furthest removed from a property line. The window shall have incombustible frame and sash and be glazed with thin glass.

HISTORY: 1962 Code Section 47-1252; 1952 Code Section 47-1252; 1942 Code Section 7517; 1932 Code Section 7517; Civ. C. '22 Section 4632; 1917 (30) 77.



Section 5-25-860. Interior light or vent shafts; dumbwaiter shafts.

In every building erected or altered after February 20 1917, except frame buildings, all walls or partitions forming interior light or vent shafts shall be built in accordance with the requirements for stair and elevator shafts in new buildings as specified in Section 5-25-830. The walls of the dumbwaiter shafts, except those in dwellings which extend only one story above the basement or cellar, shall be of fire-resistive construction and shall be not less than three inches thick, if constructed of brick, hollow or solid blocks, or of steel studding and metal lath with three-quarter inch of portland cement plaster on each side or a two-inch solid metal lath and portland cement plaster wall may be permitted, if securely anchored at each floor. The material and method of construction shall be as specified for stair and elevator shafts in existing buildings in Section 5-25-830. In frame buildings, outside the fire limits, the enclosure partitions of all such shafts may be constructed as provided in Section 5-25-830 for stair and elevator shafts in buildings existing on February 20 1917. Where a dumb-waiter shaft does not extend through the roof, the top of the shaft shall be of fire-resistive construction of the same thickness as the walls of the shaft. All openings in dumb-waiter shafts shall be protected by fire doors mounted in incombustible frames securely anchored to the walls. The walls of all light and vent shafts erected after February 20 1917 shall extend not less than three feet above the roof level, except that when a shaft is covered by an incombustible ventilating skylight, the walls need not extend more than two feet above the roof. Masonry walls shall be properly coped. When metal louvres are used for ventilating purposes, the louvres or slats shall be riveted to the metal frame.

HISTORY: 1962 Code Section 47-1253; 1952 Code Section 47-1253; 1942 Code Section 7518; 1932 Code Section 7518; Civ. C. '22 Section 4633; 1917 (30) 77.



Section 5-25-870. Restrictions as to openings in a roof for admission of light or air.

All openings in roofs for the admission of light or air, other than those provided for in Sections 5-25-660 and 5-25-680, shall have incombustible frames and sash glazed with wired glass, but ordinary glass may be used if protected above and below by galvanized steel wire screens with a mesh not exceeding one inch and the wire not smaller than No. 12 gauge. The top screen shall be installed as specified in Section 5-25-850.

HISTORY: 1962 Code Section 47-1254; 1952 Code Section 47-1254; 1942 Code Section 7519; 1932 Code Section 7519; Civ. C. '22 Section 4634; 1917 (30) 77.



Section 5-25-880. Required means of egress.

In every building erected after February 20 1917, except in private dwellings, each floor area above the first shall be provided with at least two means of egress, remote from each other, one of which shall be an enclosed stairway as provided by Sections 5-25-830 and 5-25-840, an outside iron fire escape, a doorway in a fire wall leading to another floor area separately provided with adequate stairs or other independent means of exit. Such doorway serving as an emergency exit in a fire wall shall be protected by an automatic and self-closing fire door. No portion of any floor area shall be more than one hundred feet from a place of egress. Elevators shall not be considered as a means of egress as specified in this section.

The term "floor area" as used in this section, shall mean the entire floor space between exterior walls and fire walls.

HISTORY: 1962 Code Section 47-1255; 1952 Code Section 47-1255; 1942 Code Section 7520; 1932 Code Section 7520; Civ. C. '22 Section 4635; 1917 (30) 77.



Section 5-25-890. Stairways; exit doors.

Except in dwellings, no required stairway shall be less than forty-four inches wide and the total width of exit doorways leading therefrom shall at least be equal to the total width of the stairways which they serve. The total width of stairway, interior and exterior, provided for the occupancy of each floor and those above, shall be not less than forty-four inches for the first fifty persons and twelve inches for each additional fifty persons to be accommodated thereby. The stair treads shall be not less than nine and one-half inches wide and the risers not more than seven and three-fourths inches high. Windows in any such required stairway are prohibited. Every hospital and theater over one story high shall have at least two stairways constructed entirely of incombustible material, located remote from each other and continuous from grade line to the topmost story or outside iron fire escapes of approved design. All exit doors in hospitals, theaters and other places of public assemblage shall open outwards.

HISTORY: 1962 Code Section 47-1256; 1952 Code Section 47-1256; 1942 Code Section 7520; 1932 Code Section 7520; Civ. C. '22 Section 4635; 1917 (30) 77.



Section 5-25-900. Firestopping construction on floor levels.

At each floor level, in all buildings erected after February 20 1917 all stud walls, partitions, furrings and spaces between joists, where they rest on division walls or partitions, shall be firestopped with incombustible material in a manner to cut off completely communication by fire through concealed spaces. Such firestopping shall extend the full depth of the joists and at least four inches above each floor level. Stair carriages shall be firestopped at least once in the middle portion of each run.

HISTORY: 1962 Code Section 47-1257; 1952 Code Section 47-1257; 1942 Code Section 7521; 1932 Code Section 7521; Civ. C. '22 Section 4636; 1917 (30) 77.



Section 5-25-910. Construction of areaways.

All areaways shall be guarded with suitable railings or be protected by incombustible covers or gratings. If gratings be used, they shall have a wire screen of not more than one-half-inch mesh securely attached to the underside.

HISTORY: 1962 Code Section 47-1258; 1952 Code Section 47-1258; 1942 Code Section 7522; 1932 Code Section 7522; Civ. C. '22 Section 4637; 1917 (30) 77.



Section 5-25-920. Rows of frame houses.

In rows of frame houses, the dividing walls or partitions between houses shall be built of brick, terra cotta, concrete or other incombustible material or they may be built with four-inch studs, filled solidly with brickwork laid in mortar or with other incombustible material. If lath be used on such partitions, it shall be metal lath. Such dividing partitions shall rest on masonry walls and shall extend to the underside of roof boards. A flush mortar joint shall be made between the roof boards and the wall or partition. In rows of more than three houses, every alternate division wall or partition shall be constructed of solid brickwork not less than eight inches in thickness. Buildings with wooden framework, clad with sheet metal or veneered with brick, shall be classed as frame buildings.

HISTORY: 1962 Code Section 47-1259; 1952 Code Section 47-1259; 1942 Code Section 7523; 1923 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



Section 5-25-930. Buildings outside of fire limits of incombustible material.

Outside the fire limits, when any building is to be erected of brick, stone, hollow block or concrete that could under this chapter be constructed of wood, the inspector or other designated official shall allow reasonable modifications of this chapter relating to brick buildings, in consideration of the use of incombustible material instead of wood. Such modifications, however, shall not permit variations from the requirements of Sections 5-25-650, 5-25-830, 5-25-840, 5-25-880, and 5-25-890.

HISTORY: 1962 Code Section 47-1260; 1952 Code Section 47-1260; 1942 Code Section 7523; 1932 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



Section 5-25-940. Construction not provided for in this chapter.

The construction of any or all buildings not provided for in this chapter shall be in accord with the construction required by some recognized authority approved by the State Fire Marshal.

HISTORY: 1962 Code Section 47-1261; 1952 Code Section 47-1261; 1942 Code Section 7526; 1932 Code Section 7526; Civ. C. '22 Section 4641; 1917 (30) 77; 1960 (51) 1646.



Section 5-25-1110. Municipalities shall pass fire limit ordinances.

The city council or governing body of every incorporated city or town shall pass an ordinance establishing and defining fire limits, which shall include the principle business portion of the city or town.

HISTORY: 1962 Code Section 47-1211; 1952 Code Section 47-1211; 1942 Code Section 7491; 1932 Code Section 7491; Civ C '22 Section 4606; 1917 (30) 77.



Section 5-25-1120. Manner in which buildings in fire limits shall be constructed.

Every building hereafter erected or enlarged within the fire limits shall be enclosed on all sides with walls constructed wholly of stone, well-burned brick, terra cotta, concrete or other equivalent incombustible materials and shall have the roof and the roof top and sides of all roof structures, including dormer windows, covered with incombustible material. All cornices shall be of incombustible material.

HISTORY: 1962 Code Section 47-1212; 1952 Code Section 47-1212; 1942 Code Section 7492; 1932 Code Section 7492; Civ C '22 Section 4607; 1917 (30) 77.



Section 5-25-1130. No frame structures shall be built or moved within fire limits; exceptions.

No frame or wood structure shall be built within such fire limits except the following, and all roofs placed upon such buildings or structures shall have an incombustible covering, (a) temporary one-story frame buildings for the use of builders and (b) wooden fences not over eight feet high. No frame building shall be moved from without to within the fire limits.

HISTORY: 1962 Code Section 47-1213; 1952 Code Section 47-1213; 1942 Code Section 7493; 1932 Code Section 7493; Civ C '22 Section 4608; 1917 (30) 77.



Section 5-25-1140. Construction of certain buildings in fire limits.

No building shall hereafter be built for a public garage, coffee roaster, bakery, dry cleaning establishment or steam laundry within the fire limits, unless it be of slow-burning construction with exterior walls and roof of incombustible material.

HISTORY: 1962 Code Section 47-1214; 1952 Code Section 47-1214; 1942 Code Section 7495; 1932 Code Section 7495; Civ C '22 Section 4610; 1917 (30) 77.



Section 5-25-1150. Repairs to roofs within fire limits.

All repairs to roofs within the fire limits shall be by the use of incombustible materials.

HISTORY: 1962 Code Section 47-1215; 1952 Code Section 47-1215; 1942 Code Section 7494; 1932 Code Section 7494; Civ C '22 Section 4609; 1917 (30) 77.



Section 5-25-1160. Removal of damaged frame buildings.

An existing frame building within the fire limits which may hereafter be damaged by fire, decay or otherwise to an amount greater than one half of its value on February 20 1917, exclusive of the foundation, shall not be repaired or rebuilt but shall be removed.

HISTORY: 1962 Code Section 47-1216; 1952 Code Section 47-1216; 1942 Code Section 7494; 1932 Code Section 7494; Civ C '22 Section 4609; 1917 (30) 77.



Section 5-25-1310. Smoke detectors required for one-family and two-family dwellings, including manufactured housing.

(A) One-family and two-family dwellings, including manufactured housing, must be equipped with approved and properly functioning smoke detectors installed in accordance with National Fire Protection Association (NFPA) Standard 72E, 1990 Edition, and with NFPA Standard 74, 1989 Edition; provided, however, that the various requirements of this article apply only to dwellings and housing which are rental dwellings and housing.

(B) A newly constructed dwelling or a dwelling remodeled in excess of fifty percent of its assessed value after December 31, 1994, must be equipped with electrically powered smoke detectors. Electrical power to the smoke detectors must be a dependable, commercial electrical source. Detectors must be installed according to manufacturer's instructions.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1320. Battery-operated detectors permitted in certain existing dwellings.

A battery-operated detector meeting the requirements of NFPA 74, 1989 Edition, is permitted in an existing dwelling that has not undergone remodeling exceeding fifty percent of its assessed value. Detectors must be installed according to manufacturer's instructions.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1330. Responsibility of owner of dwelling to supply and install smoke detectors in rental dwellings and housing; instructions for operation of detectors; notice of deficiencies in detectors; repair or replacement of detector.

(A) The owner of a dwelling is responsible for supplying and installing the smoke detectors in rental dwellings and housing and shall provide the tenant at the time the tenant takes possession of the dwelling written or verbal instructions, or both, for testing the detectors and replacing batteries in battery-powered detectors.

(B) The tenant of a rental dwelling shall notify the owner in writing of any deficiencies in the performance of the smoke detectors. The owner must be considered notified upon delivery of the written notice at the place of business of the owner through which the rental agreement was made or at any place held out by him as the place of receipt for the payment of rent or other communications.

(C) Upon written notification by the tenant that a smoke detector is deficient, the owner shall repair or replace the detector within fifteen days. No obligation is created hereby for the owner to replace or repair a detector that he determines upon visual inspection or testing has been deliberately tampered with, damaged, or destroyed by the tenant or any person authorized to reside in the residence by the tenant and notifies the tenant in writing of these findings. The owner may repair or replace a detector that he determines has been deliberately tampered with, damaged, or destroyed by the tenant or any person authorized by the tenant to reside in the residence and may assess against the tenant the actual cost of the repair or replacement of the detector.

(D) No obligation is created hereby for the owner to provide batteries for battery-powered detectors allowed under Section 5-25-1320.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1340. Conveyance or transfer of real estate prohibited unless smoke detectors have been installed and are functioning.

No person may convey a title to real estate which includes a dwelling to which the article applies pursuant to Section 5-25-1310(A) or transfer possession of a building to which this article applies pursuant to Section 5-25-1310(A) unless smoke detectors have been installed and are functioning in accordance with this article. The purchaser may inspect the detectors at any reasonable time prior to closing to verify that they have been properly installed and are functioning in accordance with this article. The seller shall provide to the purchaser at closing an affidavit stating that the smoke detectors have been installed and are functioning in accordance with this article. Compliance with this section relieves the seller of any further liability after closing with respect to the performance of the smoke detectors. Violation of the provisions of this section does not affect the validity of the conveyance.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1360. Enforcement of article by State Fire Marshal or local fire official.

Upon entry into a dwelling on official business by invitation of the owner or occupant or in response to an emergency, the State Fire Marshal or a local fire official, or both, shall enforce this article.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1370. Penalties for violations of article.

A person who violates this article on first offense has fifteen days to install a smoke detector or to repair or replace the detector. On second offense, a person who violates this article is guilty of a misdemeanor and, upon conviction, must be fined not less than fifty dollars nor more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1994 Act No. 524, Section 1.



Section 5-25-1380. Failure to comply with article does not create cause of action or basis for insurance company to deny coverage.

Failure to comply with the provisions of this article does not create a cause of action for a per se statutory violation for liability, or for negligence-based liability, for death, injury, or damages. Nor shall failure to comply with the provisions of this article be used by any insurance company to deny coverage, void a policy, or deny a claim.

HISTORY: 1994 Act No. 524, Section 1.






CHAPTER 27 - STREETS AND SIDEWALKS

Section 5-27-10. Purchase of land for purpose of establishing or improving streets, alleys, roads, courts or lanes.

Whenever the mayor and aldermen of any city or the intendant and wardens of any town in this State shall think it expedient to widen, open, lay out, extend or establish any street, alley, road, court or lane, they may purchase the lot, lots or parts of lots of land necessary for such street, alley, road, court or lane, and the fee simple of such land shall be vested in such city or town for the use of the public from the day of delivery of the deed of sale.

HISTORY: 1962 Code Section 47-1301; 1952 Code Section 47-1301; 1942 Code Section 7367; 1932 Code Section 7367; Civ. C. '22 Section 4499; Civ. C. '12 Section 3065; Civ. C. '02 Section 1396; R. S. 1181; 1884 (18) 781; 1905 (24) 964.



Section 5-27-110. Maintenance and repair of streets and ways in towns of less than 1,000.

Every town council of a town of less than one thousand inhabitants shall keep all streets and ways which may be necessary for public use within the limits of the town open and in good repair and for that purpose they are hereby invested with the powers, rights and privileges granted by law to the governing body of the county without the limits of the town. For neglect of duty they shall be liable to the pains and penalties imposed by Section 57-17-80 upon governing bodies of counties for like neglect.

HISTORY: 1962 Code Section 47-1321; 1952 Code Section 47-1321; 1942 Code Section 7411; 1932 Code Section 7411; Civ. C. '22 Section 4523; Civ. C. '12 Section 2902; Civ. C. '02 Section 1944; 1896 (22) 78.



Section 5-27-120. Repair of streets, ways and bridges in municipalities of over 1,000.

The city or town council of any city or town of over one thousand inhabitants shall keep in good repair all the streets, ways and bridges within the limits of the city or town and for such purpose it is invested with all the powers, rights and privileges within the limits of such city or town that are given to the governing bodies of the several counties of this State as to the public roads.

HISTORY: 1962 Code Section 47-1323; 1952 Code Section 47-1323; 1942 Code Section 7438; 1932 Code Section 7438; Civ. C. '22 Section 4550; Civ. C. '12 Section 2951; Civ. C. '02 Section 1985; 1896 (22) 67; 1901 (23) 649; 1908 (25) 1023.



Section 5-27-130. Prisoners may be required to work on roads in municipalities of over 1,000.

Every person sentenced to imprisonment in any such city or town, either directly or in consequence of a failure to pay a fine imposed, shall be subject to work upon the public roads of such city or town of over one thousand inhabitants or of the county in which such city or town is situate during the term of such imprisonment.

HISTORY: 1962 Code Section 47-1325; 1952 Code Section 47-1325; 1942 Code Section 7432; 1932 Code Section 7432; Civ. C. '22 Section 4544; Civ. C. '12 Section 2946; Civ. C. '02 Section 1982; 1896 (22) 67; 1901 (23) 649.



Section 5-27-140. Erection of poles, posts and the like on streets in towns under 5,000.

In towns of less than five thousand inhabitants, incorporated under the provisions of Chapter 1 of Title 5 of the 1976 Code of Laws of South Carolina, the town council may, in its discretion, authorize the erection of poles, posts and any other obstruction which, without legislative sanction, either mediately or immediately given, would constitute nuisances in, upon or under the highways, streets and roads of said town.

HISTORY: 1962 Code Section 47-1326; 1952 Code Section 47-1326; 1942 Code Section 7438; 1932 Code Section 7438; Civ. C. '22 Section 4550; Civ. C. '12 Section 2951; Civ. C. '02 Section 1985; 1896 (22) 67; 1901 (23) 649; 1908 (25) 1023.



Section 5-27-150. Opening, closing or otherwise altering streets in cities over 5,000.

The city council of any city containing more than five thousand inhabitants may open new streets, close, widen, or alter streets in the city when, in its judgment, it may be necessary for the improvement of the city. It shall first pay damages, should any be claimed, to any landowner through whose premises the streets may run, according to the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 47-1327; 1952 Code Section 47-1327; 1942 Code Section 7455; 1932 Code Section 7455; Civ. C. '22 Section 4570; Civ. C. '12 Section 2926; Civ. C. '02 Section 1967; 1901 (23) 648; 1953 (48) 272; 1987 Act No. 173, Section 7.



Section 5-27-160. Approval of subdivisions in cities of 35,000 or more.

It shall be unlawful to sell and convey lots or parcels of real estate subdivided into lots and streets, situated within five miles of a city having a population of thirty-five thousand or more, unless and until a map or plat has been approved by the city engineer of the city constituting the county seat in the county in which such lot or parcel is located and until such map, with the approval of such city engineer, has been duly recorded in the office of the clerk of the court of common pleas or of the register of deeds for such county in which it is located. If the city engineer shall disapprove the plans submitted to him or if his rulings shall be unsatisfactory to those persons submitting such plans an appeal may be had to the city council or other governing body of the city.

HISTORY: 1962 Code Section 47-1329; 1952 Code Section 47-1329; 1942 Code Section 7549; 1932 Code Section 7389; 1925 (34) 14; 1940 (41) 1849; 1997 Act No. 34, Section 1.



Section 5-27-170. Change of street names near cities of 50,000 or more.

In any county and beyond the borders of any incorporated city or town and within a radius of five miles of any city having a population of fifty thousand or more, the city engineer of such city and the county engineer of such county may change the name of any street or road. Any such change of name when made shall be certified to the office of the clerk of court of common pleas and general sessions or of the register of deeds for such county, there to be recorded. In any county having no county engineer the executive officer of the county department or agency having jurisdiction of the construction and maintenance of county roads and highways shall act in his stead. But the city engineer of a city that had a population of more than sixty thousand and less than seventy thousand according to the 1940 United States census shall not have the right to change the names of streets that lie outside the county in which the city hall of such city is located.

HISTORY: 1962 Code Section 47-1330; 1952 Code Section 47-1330; 1942 Code Section 7549; 1932 Code Section 7389; 1925 (34) 14; 1940 (41) 1849; 1944 (43) 1294; 1997 Act No. 34, Section 1.



Section 5-27-180. Names of streets and numbers of lots in counties with cities between 85,000 and 100,000.

In any county containing a city having a population of more than eighty-five thousand and less than one hundred thousand, according to the latest official United States census, the city engineer of such city and the county engineer of such county may name any street or road beyond the borders of such incorporated city or town and may change and give a number to designate each lot of land facing and fronting on such street or road for a distance of every twenty-six feet. A copy of the plat, and any revisions thereof, showing the street or road to be named and lots to be numbered shall be filed with the county engineer before he or the city engineer may name any street or road or give a number to any lot thereon. The street or road shown on such plat shall be located and referenced with an existing named street or road or a fixed or natural marker. Any such name or any number designating such a lot facing on a street or road, when made, shall be certified to the office of the clerk of court of such county for recording.

HISTORY: 1962 Code Section 47-1331; 1952 Code Section 47-1331; 1944 (43) 1294; 1957 (50) 168; 1961 (52) 97.



Section 5-27-310. Authorization for assessment.

Any incorporated city or town of this State may provide by ordinance for the payment of the cost of the permanent improvements of its streets and sidewalks by levying upon the owners of property immediately abutting on the streets and sidewalks or parts of either so improved an assessment in proportion to the frontage only of such property on such streets or sidewalks or parts of either so improved of not exceeding in the aggregate one half of the cost of such improvements.

HISTORY: 1962 Code Section 47-1341; 1952 Code Section 47-1341; 1942 Code Section 7374; 1932 Code Section 7374; Civ. C. '22 Section 4506; 1915 (29) 250; 1919 (31) 140.



Section 5-27-320. Prerequisites to assessment.

No such assessment shall be so laid upon the abutting property owners until such improvements have been ordered pursuant to such ordinance upon the written consent, signed and filed with the city or town clerk, of not less than two thirds in number of the owners of the property abutting upon the street, sidewalk or part of either proposed to be improved and provision made for the payment by the corporate authorities of such city or town of not less than one half of the cost of such improvement. The times and terms of payment and rates of interest on deferred payments of assessments by such property owners shall be such as may be prescribed by ordinance.

HISTORY: 1962 Code Section 47-1342; 1952 Code Section 47-1342; 1942 Code Section 7374; 1932 Code Section 7374; Civ. C. '22 Section 4506; 1915 (29) 250; 1919 (31) 140.



Section 5-27-330. Use of funds.

The amounts of money raised by such assessments, together with the amounts added thereto by the city or town authorities from the city or town treasury, shall constitute and be kept as a separate fund, to be used only for the purpose for which it was raised and appropriated.

HISTORY: 1962 Code Section 47-1349; 1952 Code Section 47-1349; 1942 Code Section 7375; 1932 Code Section 7375; Civ. C. '22 Section 4507; 1919 (31) 140.



Section 5-27-340. Assessment as lien; enforcement.

Such assessments shall be entered in a book kept by the city or town clerk, to be entitled "assessment liens," stating the names of the owners, the location of the property and the amount of the assessment and the time or times of payment. When so entered such assessments shall constitute and be a lien upon the property so assessed and payment thereof may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on such book until the expiration of five years from the date when final payment is due and payable, unless sooner paid. Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of any such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible as city or town taxes are collected and with such penalties and costs as are now provided for the payment of such taxes.

HISTORY: 1962 Code Section 47-1350; 1952 Code Section 47-1350; 1942 Code Section 7376; 1932 Code Section 7376; Civ. C. '22 Section 4508; 1919 (31) 140.



Section 5-27-350. Entry of satisfaction upon payment.

The city or town clerk shall be required by ordinance of the city or town to make entry of satisfaction on such "assessment liens" book as soon as full payment is made, and the lien shall be thereby extinguished.

HISTORY: 1962 Code Section 47-1352; 1952 Code Section 47-1352; 1942 Code Section 7377; 1932 Code Section 7377; Civ. C. '22 Section 4509; 1919 (31) 140.



Section 5-27-360. Notice of transfer of property before extinguishment of assessment lien.

Such cities or towns may, by ordinance, require the grantor and grantee of any property or part thereof sold or transferred after such assessment has been laid thereon and before such assessment lien has been extinguished, as provided herein, to file in writing with the city or town clerk, within ten days after every such sale or transfer, the name of such grantor and grantee, an accurate description of the property sold or transferred and the date of such sale or transfer.

HISTORY: 1962 Code Section 47-1356; 1952 Code Section 47-1356; 1942 Code Section 7379; 1932 Code Section 7379; Civ. C. '22 Section 4511; 1919 (31) 140.



Section 5-27-370. Provisions not effective locally until approved by local elections.

The provisions of Sections 5-27-310, 5-27-320, 5-27-330, 5-27-340, 5-27-350 and 5-27-360 shall not apply or become operative in any city or town until upon being submitted to the qualified electors thereof by the city or town council for approval, a majority of the qualified electors voting on the question of such approval vote in favor thereof at any general municipal election or at any special municipal election, whether called and held for that purpose or not, when the question of such approval of said sections is submitted and voted on separately and the ballots thereon deposited in a separate box properly labeled and provided for that purpose.

HISTORY: 1962 Code Section 47-1357; 1952 Code Section 47-1357; 1942 Code Section 7381; 1932 Code Sections 7380, 7381; Civ. C. '22 Section 4512; 1919 (31) 140; 1922 (32) 974; 1925 (34) 281; 1926 (34) 1028; 1929 (36) 624; 1930 (36) 1324; 1932 (37) 1149; 1936 (39) 1288; 1937 (40) 304, 457; 1938 (40) 1802.



Section 5-27-510. Municipalities empowered to construct or authorize construction of buildings projecting over sidewalks.

A municipality may construct or authorize the construction of any building which encroaches upon or projects over a public sidewalk. Any encroachment on a street which is included in the state highway system shall be subject to the approval of the South Carolina Department of Transportation.

HISTORY: 1962 Code Section 47-1334; 1968 (55) 2660; 1993 Act No. 181, Section 63.



Section 5-27-520. Municipalities empowered to construct or authorize parking facilities which project over sidewalks.

A municipality may construct or authorize the construction of motor vehicle parking facilities which encroach upon or project over a public sidewalk in the shopping districts of such municipality. Any such encroachment or projection shall be, in the opinion of the municipality's governing body, of a sufficient height above the sidewalk so as not to impede or interfere with normal pedestrian or vehicular movement. No such parking facility shall be allowed to encroach upon or project over any street within the State highway system or which has been constructed or improved with Federal aid funds, but this provision shall not apply to any such parking facility constructed or in the process of construction on May 23, 1961. The encroachment or projection of any such parking facility shall be removable and shall be removed, without compensation, upon reasonable notice given by the governing body of the municipality that the area subject to encroachment or projection is needed for street-widening purposes or that the encroachment or projection interferes with normal pedestrian or vehicular movement.

HISTORY: 1962 Code Section 47-1335; 1961 (52) 553.



Section 5-27-910. Issuance to certain organizations of permits to solicit funds from motorists.

Any rescue squad, volunteer fire department, or charitable or eleemosynary organization in this State may solicit funds from motorists on highways and streets located within a municipality with a permit issued by the governing body of the municipality or within the unincorporated areas of a county with a permit issued by the governing body of the county. The governing body may grant or deny a permit. Permits may be issued for more than one day but no organization may be issued more than two permits in any one calendar year. Permits may impose limits upon solicitation as the governing body of the municipality or county determines are necessary to protect the health and safety of motorists, pedestrians, and those soliciting for an organization and to ensure that solicitation does not unreasonably impede the flow of traffic. The governing body issuing the permit shall have responsibility for supervising the solicitation and enforcing the terms of the permit; provided, that the municipality or county is immune from liability as provided in the Tort Claims Act for any loss or injury occurring as a result of these solicitations.

HISTORY: 1986 Act No. 392, Section 1; 1988 Act No. 373, Section 1.






CHAPTER 29 - OFF-STREET PARKING FACILITIES

Section 5-29-10. Short title.

This chapter, and all statutes incorporated herein by reference, may collectively be cited as the "Off-Street Parking Facilities Act."

HISTORY: 1962 Code Section 59-566; 1954 (48) 1771.



Section 5-29-20. Definitions.

As used in this chapter:

(1) The term "municipality" shall mean any incorporated city or town in this State.

(2) The term "Revenue Bond Act" shall mean Sections 6-21-10 through 6-21-570, as the same are now constituted, or as the same shall hereafter be amended.

(3) The term "Refunding Revenue Bond Act" shall mean Sections 6-17-10 through 6-17-320, as the same are now constituted, or as the same shall hereafter be amended.

(4) The term "off-street parking facilities" shall mean motor vehicular parking facilities of all sorts, including parking lots, buildings or ramps.

(5) The term "on-street parking facilities" shall mean any system of parking meters, curb line or other, regulating the parking of motor vehicles on any street within the corporate limits of any municipality, requiring the payment of a charge for the right to make use of any portion of any street set apart for motor vehicular parking.

HISTORY: 1962 Code Section 59-566.1; 1954 (48) 1771.



Section 5-29-30. Right of municipalities to establish on-street parking facilities reaffirmed.

The right of any municipality to establish on-street parking facilities is reaffirmed, and such facilities may be established and operated wherever traffic conditions in such municipality require.

HISTORY: 1962 Code Section 59-566.2; 1954 (48) 1771.



Section 5-29-40. Right of municipalities to establish, construct, maintain, and improve off-street parking facilities.

Any municipality shall be permitted to make provision for the construction, establishment, maintenance and improvement of off-street parking facilities, and to finance or refinance the cost of such construction, establishment, maintenance and improvement through the issuance of bonds pursuant to the Revenue Bond Act or the Refunding Revenue Bond Act.

HISTORY: 1962 Code Section 59-566.3; 1954 (48) 1771.



Section 5-29-50. Authority of municipalities under Revenue Bond Act and Refunding Revenue Bond Act.

Any municipality shall be fully empowered to avail itself of all powers granted by either or both of the Revenue Bond Act or the Refunding Revenue Bond Act. In exercising the powers conferred by such acts, the municipality may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of bonds issued pursuant to either of such acts all rights and liens authorized thereby. But in making any pledge pursuant to the Revenue Bond Act or the Refunding Revenue Bond Act, the municipality shall reserve the right to make appropriate changes in the location of any parking meters or other part of any on-street parking facilities, made necessary by street widening or street closing, and shall also reserve the right to substitute and make changes in the location of parking meters or other part of any on-street parking facilities, to provide essential and necessary traffic regulation and control. It shall also reserve the right to discontinue the use of on-street parking facilities wherever traffic requirements make such action necessary.

HISTORY: 1962 Code Section 59-566.4; 1954 (48) 1771; 1969 (56) 788.



Section 5-29-60. Additional powers of municipalities as to bonds.

Any municipality may:

(1) Provide that any revenue bonds issued under this chapter shall be payable, both as to principal and interest, from such portions of the revenues of either or both of its off-street parking facilities and its on-street parking facilities as the municipality shall prescribe in the proceedings adopted in the issuance of bonds pursuant to this chapter but any pledge with respect to revenues derived from on-street parking facilities shall reserve the right in the municipality to discontinue the use of on-street parking facilities whenever traffic conditions so require;

(1A) Additionally secure the payment of the principal and interest of bonds issued pursuant to this chapter by a pledge of so much of the moneys as the municipality shall derive from business license taxes as may be necessary to pay the principal of and interest on any bonds issued under this chapter, and covenant and agree that all powers granted to such municipality to impose business license taxes shall be exercised to such degree as will enable the municipality to discharge the covenant herein first authorized;

(2) Covenant and agree that upon its being adjudged in default as to the payment of any installment of principal or interest upon any bond issued by it, or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all bonds of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(3) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and also of all revenues derived from the operation of either or both of its off-street parking facilities and its on-street parking facilities, in accordance with and in the order of priority prescribed by the proceedings adopted by the municipality as an incident to the issuance of any bonds;

(4) Dispose of its bonds at public or private sale, and upon such terms and conditions as it shall approve;

(5) Make such provision for the redemption of bonds issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the municipality shall approve;

(6) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any bonds shall be in a fixed amount;

(7) Covenant and agree that no free service will be furnished to any person, firm, corporation, municipal corporation, or any subdivision or division of the State, or limit the conditions under which free service may be made available;

(8) Prescribe the procedure, if any, by which the terms of the contract with the holders of its bonds may be amended, the number of bonds whose holders must consent thereto, and the manner in which such consent shall be given; and

(9) Prescribe the events of default and the terms and conditions upon which all or any bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived.

HISTORY: 1962 Code Section 59-566.5; 1954 (48) 1771; 1969 (56) 788.






CHAPTER 31 - ELECTRICITY, WATER, NATURAL GAS AND SEWERAGE SYSTEMS

Section 5-31-10. Laying water pipes under streams or highways.

Any municipal corporation of this State having power to construct and operate a plant for water supply or any person contemplating the laying of pipes for supplying water to a municipal corporation or to a community of citizens may lay water pipes for the purpose of carrying water on or under the bed of any nontidal navigable stream of this State and, with the approval of the county authorities in any county, on or under any highway of such county. Such pipes shall be so laid as not to interfere with the free use of such highway or the navigation of such streams by boats to the same extent that they would be navigable if such pipes were not laid.

Every such municipality or person, having laid such pipes, shall keep them in repair.

HISTORY: 1962 Code Section 59-151; 1952 Code Section 59-151; 1942 Code Section 7346; 1932 Code Section 7346; Civ. C. '22 Section 4479; Civ. C. '12 Section 3054; 1903 (24) 77.



Section 5-31-20. Interference with sewers, waterworks and the like prohibited.

No person shall turn, remove, raise or in any manner tamper with any cover of any manhole, filter, bed or other appurtenance of any public sewer without a written permit from the proper authorities of such works and no person except those engaged by the proper authorities shall enter any public sewer without a special written permit.

And no person shall, either within or without any city or town, obstruct, damage or injure any pipe, ditch, drain, filter, beds or appurtenance of any waterworks, sewerage or drainage of any such city or town.

Every person violating any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, be subject to a fine not to exceed one hundred dollars or imprisonment for thirty days.

HISTORY: 1962 Code Section 59-152; 1952 Code Section 59-152; 1942 Code Section 1204; 1932 Code Section 1204; Cr. C. '22 Section 92; Cr. C. '12 Section 253; Cr. C. '02 Section 194; 1900 (23) 446.



Section 5-31-30. Investment of proceeds of sale of public utilities; sinking funds for outstanding bonds.

Whenever any city or town in this State had prior to February 7 1927 issued bonds for the acquisition, by construction, purchase or otherwise, of any waterworks, lighting plant or other public utility and sells such utility prior to the maturity of such bonds, the governing body of such city or town may invest an amount of the proceeds of sale of such utility equal to the amount of outstanding bonds in duly secured notes of the purchaser of such utility or otherwise, as the governing body may determine. Upon any such investment being made, such governing body may, by resolution, set apart such investment as a sinking fund for the retirement of such outstanding bonds and when such investment is so made and set apart any other sinking funds on hand for the retirement of such bonds shall become freed of their character as sinking funds and may be lawfully diverted to any other legal municipal purpose; and no further annual tax levy for the repayment of such bonds shall be necessary.

HISTORY: 1962 Code Section 59-153; 1952 Code Section 59-153; 1942 Code Section 7279; 1932 Code Section 7279; 1927 (35) 42.



Section 5-31-40. Powers under certain sections cumulative.

The powers conferred by Sections 5-31-210 to 5-31-270, 5-31-430, 5-31-610 to 5-31-640, and 5-31-660 upon the cities and towns of the State are, and shall be taken, deemed and construed to be, in addition to the powers now enjoyed by such cities and towns.

HISTORY: 1962 Code Section 59-158; 1952 Code Section 59-158; 1942 Code Section 7294; 1932 Code Section 7294; Civ. C. '22 Section 4443; Civ. C. '12 Section 3020; Civ. C. '02 Section 2013; 1897 (22) 507.



Section 5-31-50. Exclusive municipal franchises for furnishing water or waste disposal service.

All cities and towns of this State may grant to persons the exclusive franchise of furnishing water or waste disposal service to such cities and towns and the inhabitants thereof for a period not exceeding forty years. No such franchise shall be valid unless it shall first receive the vote of two thirds of the governing body of the city or town granting it and be subsequently confirmed by a vote of a majority of the qualified electors of such city or town, voting at an election to be called specially for the purpose. Any ordinance or resolution granting such a franchise shall prescribe a method for determining rates for furnishing water, both for public and private consumption, and for waste disposal service, and make provision for periodic renewal of such franchises. No such franchise shall exceed a period of forty years from the initial delivery of water or the commencement of waste disposal services or affect any existing contractual rights.

HISTORY: 1962 Code Section 58-151; 1952 Code Section 58-151; 1942 Code Section 7269; 1932 Code Section 7269; Civ. C. '22 Section 4424; Civ. C. '12 Section 3014; 1902 (23) 1039; 1968 (55) 2593.



Section 5-31-210. Election and terms of commissioners of public works in municipalities.

At any election for bonds held to meet the costs of acquiring property of the character referred to in Section 5-31-610 the elector shall vote for three citizens of the city or town whose terms of office shall be respectively two, four and six years and until the general election for municipal officers next following the expiration of the short term, and until their successors are elected and qualified. The classification above designated as to the term shall be ascertained by the commissioners after election by lot. At each general election for municipal officers following the expiration of the term of the commissioner holding the short term and at every such election every two years thereafter, one such commissioner shall be elected for a term of six years and until his successor is elected and qualified. The officers so elected and their successors in office shall be known as the commissioners of public works of such municipality and by that name may sue and be sued in any of the courts of this State.

In addition to the three members of the board of commissioners of public works of a municipality authorized above, the governing body of a municipality with a population of fifty thousand persons or less according to the 1980 official United States Census may provide by ordinance for the election of two additional commissioners. The new commissioners must be elected at a special election or at any general election following the enactment of the ordinance in the same manner that the other commissioners are elected. The new member receiving the highest number of votes in that election shall serve for a term of six years and the new member receiving the next highest number of votes in that election shall serve for a term of four years. Their successors must be elected in the election for municipal officers every four or six years thereafter for terms of office of six years. The members elected shall serve until their successors are elected and qualify. Vacancies in these two new positions must be filled in the same manner as other vacancies on the board of commissioners of public works are filled. The provisions of this paragraph for two additional commissioners apply only to boards of commissioners of public works founded after 1920.

HISTORY: 1962 Code Section 59-171; 1952 Code Section 59-171; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 113; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815; 1980 Act No. 476; 1989 Act No. 117, Section 1.



Section 5-31-215. Ex officio commissioners of public works in certain cities.

In a city with a population of more than thirty thousand persons and fewer than fifty thousand persons, according to the most recent official United States Census, in addition to the commissioners of public works to be elected as provided in Section 5-31-210, the mayor and the chairman of the committee on water supply, if there be such a committee, shall be ex officio commissioners of public works, if requested by a resolution approved by seventy-five percent or more of the commissioners of public works and authorized by an ordinance approved by seventy-five percent or more of the members of the municipal council of the municipality. The board of commissioners of public works in any such city shall fill any vacancy occurring in the commission by appointment for the unexpired term, appointment to be made by the remaining commissioners, except in the case of an ex officio member of the commission.

HISTORY: 1995 Act No. 66, Section 1.



Section 5-31-220. Special provisions for cities over 50,000.

In cities of fifty thousand inhabitants or more, in addition to the three commissioners of public works to be elected as provided in Section 5-31-210, the mayor and the chairman of the committee on water supply, if there be such a committee, shall be ex officio commissioners of public works. In such cities such commissioners of public works shall serve without compensation. The board of commissioners of public works in any such city shall fill any vacancy occurring in the commission by appointment for the unexpired term, appointment to be made by the remaining commissioners, except in the case of an ex officio member of the commission.

HISTORY: 1962 Code Section 59-172; 1952 Code Section 59-172; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815.



Section 5-31-230. Municipalities in which there are no board of commissioners of public works.

The following cities and towns shall have no board of commissioners of public works: Abbeville, Allendale, Barnwell, Beaufort, Belton, Bennettsville, Blackville, Bluffton, Bowman, Branchville, Camden, Central, Chapin, Cheraw, Cherry Grove Beach, Chesnee, Chester, Clemson, Clinton, Clio, Clover, Conway, Cowpens, Crescent Beach, Denmark, Dillon, Donalds, Due West, Duncan, Edgefield, Elgin, Estill, Fairfax, Forest Acres, Fort Mill, Fountain Inn, Georgetown, Goose Creek, Govan, Great Falls, Hampton, Hardeeville, Heath Springs, Hemingway, Hilda, Honea Path, Irmo, Iva, Jamestown, Johnston, Kingstree, Lake City, Lamar, Lancaster, Landrum, Lane, Latta, Lexington, Liberty, Little Mountain, Lodge, Loris, Lyman, Marion, McCall, Moneta, Mullins, Myrtle Beach, Newberry, North Augusta, Norway, Ocean Drive Beach, Orangeburg, Pelion, Pelzer, Pickens, Prosperity, Quinby, Ridgeland, Ridge Spring, Ridgeville, Rock Hill, St. George, St. Stephen, Salem, Salley, Scranton, Sharon, Simpsonville, Smoaks, Society Hill, Springfield, Sumter, Swansea, Tega Cay, Timmonsville, Trenton, Union, Varnville, Walhalla, Walterboro, Ware Shoals, West Columbia, West Greenville, West Union, Westminster, Williams, Windy Hill Beach, Winnsboro, and York. In these cities and towns, the duties, powers, and responsibilities vested in a board of commissioners of public works must be vested in the respective city or town council, except that:

(a) in the cities of Marion and Newberry and in the town of Landrum, they must be vested in the mayor and aldermen;

(b) in the cities and towns of Beaufort, Bennettsville, Blackville, Branchville, Chesnee, Clio, Clover, Dillon, Due West, Hampton, Johnston, Kingstree, Lancaster, Myrtle Beach, North Augusta, Prosperity, Rock Hill, Salley, Union, Walhalla, West Columbia, West Union, and York, they must be vested in the mayor and city or town council or in the intendant and wardens, as applicable;

(c) in the town of Winnsboro, they must be vested in the mayor and commissioners;

(d) in the city of Forest Acres, they are devolved upon a director of public works until June 30, 1975, and after that time are devolved upon the city council; and

(e) in the city of Westminster, they are devolved upon the city council on July 1, 2005.

HISTORY: 1962 Code Section 59-174; 1952 Code Section 59-174; 1942 Code Sections 7281, 7675-6, 7675-22, 7675-27, 7675-38, 7675-39; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 717; 1920 (31) 716, 786; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 896; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1350, 1408; 1933 (38) 466, 515; 1934 (38) 1473; 1936 (39) 1368, 1480; 1940 (41) 1815; 1942 (42) 1446, 1482; 1946 (44) 1347, 1355, 1403; 1947 (45) 296, 520, 533; 1948 (45) 1661, 2017; 1949 (46) 149; 1950 (46) 1923, 1928, 1952, 2011, 2029, 2152, 2233, 2321; 1951 (47) 364; 1952 (47) 2076; 1953 (48) 33, 39, 182, 256; 1954 (48) 1529, 1846; 1955 (49) 15, 132; 1956 (49) 1591, 1800, 1985; 1957 (50) 5, 7; 1958 (50) 1901; 1959 (51) 47, 144; 1960 (51) 1547; 1962 (52) 2238; 1963 (53) 18, 283, 603; 1964 (53) 1789, 1790, 1827, 2170, 2363; 1965 (54) 36, 325; 1966 (54) 2005, 2032; 1967 (55) 23, 327, 571, 914; 1968 (55) 2269, 2276, 2381, 2406; 1969 (56) 11, 19, 32, 60, 321; 1970 (56) 1897, 2002, 2551, 2647, 2650; 1971 (57) 21, 167, 1089; 1972 (57) 2309, 2403, 3115; 1973 (58) 187; 2005 Act No. 22, Section 1, eff March 22, 2005; 2012 Act No. 145, Section 1, eff April 2, 2012.

Effect of Amendment

The 2005 amendment reworded this section to divide it into two sentences and in the first sentence, added "Westminster" and in the second sentence redesignated items (d) and (e) as items (c) and (d) and added item (e) relating to the city of Westminster.

The 2012 amendment added "Tega Cay"; and substituted "after that time" for "thereafter" in subsection (d).



Section 5-31-235. Abolition of commissions of public works.

(A) If the commissioners of public works unanimously, by resolution, petition the municipal council to abolish the commission, the municipal council may, after a public hearing, adopt an ordinance abolishing the commission of public works.

(B) The municipal council of any municipality shall, upon receiving a petition signed by thirty percent of the registered voters of the qualified voters of the municipality, call for a binding referendum to determine whether or not the Commission of Public Works must be abolished. The referendum must be held in accordance with the general election laws of this State. The question on the ballot must be as follows: "Shall the Commission of Public Works of the municipality of (name of the appropriate municipality) be abolished?"

Yes []

No []

(C) If a majority of the voters who vote in that referendum determines that the Commission of Public Works be abolished, then the municipal council shall adopt an ordinance abolishing the Commission of Public Works and the municipality shall assume all the rights, duties, responsibilities, assets, and liabilities of the former Commission of Public Works. The Commission of Public Works shall cease to exist as of the date of the final passage of the ordinance abolishing it, and the municipality shall assume the rights, duties, responsibilities, assets, and liabilities of the former Commission of Public Works at the same instant. The referendum provided for in subsection (B), whether successful or unsuccessful, may not be conducted more often than every thirty-six months.

(D) As an alternative to the procedure provided in subsections (B) and (C), a commission of public works may be abolished by an affirmative vote of a majority of the members of the commission transferring the rights, duties, responsibilities, assets, and liabilities of the former commission to a municipality. The transfer is effective when the municipality adopts an ordinance accepting the transfer.

(E) The provisions of subsections (B), (C), and (D) of this section apply only to a municipality which has been created as a result of the consolidation of two or more municipalities.

HISTORY: 1984 Act No. 376; 1993 Act No. 145, Section 1.



Section 5-31-240. Qualification; organization; officers; vacancies.

The mayor of the city or the mayor or intendant of the town shall notify the persons so elected as members of the commissioners of public works of their election, within ten days after the results of such election are declared. The persons elected or appointed to such office shall qualify by taking the same oath as the elected officers of the municipality take. At the first meeting of the commissioners after the election, and after any election for a full term, they shall organize by the election of one of their number as chairman. The clerk or recorder of the municipality shall act as secretary of the commissioners. The mayor and aldermen or council of the city or the mayor or intendant and the council or wardens of a town shall fill any vacancy occurring in the commission by appointment for the unexpired term.

HISTORY: 1962 Code Section 59-175; 1952 Code Section 59-175; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815.



Section 5-31-250. Powers.

The board of commissioners of public works of any city or town may purchase, build or contract for building any waterworks or electric light plant authorized under Article 7 of this chapter and may operate them and shall have full control and management of them. It may supply and furnish water to citizens of the city or town and also electric, gas or other light and may require payment of such rates, tolls and charges as it may establish for the use of water and light.

HISTORY: 1962 Code Section 59-179; 1952 Code Section 59-179; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277; 1955 (49) 311; 1957 (50) 218; 1960 (51) 1987.



Section 5-31-260. Incurring indebtedness.

No board of commissioners of public works may incur any indebtedness without the concurrence of the city or town council.

HISTORY: 1962 Code Section 59-181; 1952 Code Section 59-181; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277.



Section 5-31-270. Monthly financial report.

Each board of commissioners of public works shall make a full statement to the city or town council at the end of each month of its receipts and disbursements of all kinds during the preceding month.

HISTORY: 1962 Code Section 59-185; 1952 Code Section 59-185; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277.



Section 5-31-410. Purchase of lands for public works within corporate limits.

Any municipal corporation desiring to become the owner of any land, situate within the corporate limits of such municipal corporation, in this State, for the erection of a public building for the use of the corporation or the purpose of procuring a supply of water or establishing a sewerage system or other public works for the use of the corporation, may purchase such land from the owner thereof and pay for it in such manner as such municipal corporation may determine.

HISTORY: 1962 Code Section 59-201; 1952 Code Section 59-201; 1942 Code Section 7307; 1932 Code Section 7307; Civ. C. '22 Section 4455; Civ. C. '12 Section 3032; 1907 (25) 640.



Section 5-31-420. Condemnation upon refusal to sell land desired.

In case the owner of a any land situate within the corporate limits and desired by a municipal corporation for any of the purposes referred to in Section 5-31-410 or (b) any land desired by the corporation for enlarging, extending, or establishing a sewerage system or a water system within or without the corporate limits shall refuse to sell it, the municipal corporation may condemn the land in the manner provided in the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 59-202; 1952 Code Section 59-202; 1942 Code Section 7308; 1932 Code Section 7308; Civ. C. '22 Section 4456; Civ. C. '12 Section 3033; 1907 (25) 640; 1951 (47) 732; 1953 (48) 272; 1987 Act No. 173, Section 8.



Section 5-31-430. Powers of municipalities with respect to acquisition of property and operation of water and electric works.

Cities and towns may purchase and hold suitable lands and water and erect aqueducts, dams, canals, buildings, machine shops, and other works and construct and lay conduits, mains, and pipes as may be necessary to obtain and secure a supply of water and power for operating the waterworks and electric light works. They may erect poles and wires along any of the adjacent highways and in the cities and towns and may condemn (a) any property and lands, the drainage from which would contaminate the water supply of the city or town, (b) streams, lakes, or lands as may be required for the water supply of the city or town, or (c) rights-of-way to enable them to lay mains and pipes for water, sewerage, or drainage, and erect and operate the aqueducts, dams, canals and water and electrical works and electric lines after paying to the owner just compensation for the property or rights-of-way to be condemned, as determined in the manner provided by the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 59-221; 1952 Code Section 59-221; 1942 Code Section 7293; 1932 Code Section 7293; Civ. C. '22 Section 4442; Civ. C. '12 Section 3019; Civ. C. '02 Section 2012; 1896 (22) 83; 1953 (48) 272; 1987 Act No. 173, Section 9.



Section 5-31-440. Condemnation of land for waterworks and to protect watersheds.

Any municipal corporation in this State desiring to establish waterworks or to enlarge or extend such works, whether it owns or operates the plant or not, may condemn lands, water rights, and water privileges or any other property, including existing waterworks or pipelines, or any part of them, necessary for the purpose of establishing, maintaining, extending, or operating a waterworks plant for supplying water to the municipal corporation and to its citizens. Proper compensation must be first made to the owners. The condemnation must be made in the manner provided in the Eminent Domain Procedure Act (Chapter 2 of Title 28). No municipality shall condemn any waterworks during the life of any franchise, nor when by contract there is any other method of valuation for the purpose of acquisition by the municipality upon the expiration of the franchise, except that the condemnation actions may be had during the last year of the term of the franchise to take effect by the transfer of title and possession immediately upon the expiration of such franchise. A municipal corporation may also enter upon and condemn lands and tenements for the purpose of protecting the watersheds from contamination, nuisances, or any condition which may be a menace to the public health, upon proper compensation being first made to the owner.

HISTORY: 1962 Code Section 59-222; 1952 Code Section 59-222; 1942 Code Section 7302; 1932 Code Section 7302; Civ. C. '22 Section 4450; Civ. C. '12 Section 3027; 1905 (24) 867; 1914 (28) 499; 1916 (29) 941; 1953 (48) 272; 1987 Act No. 173, Section 10.



Section 5-31-450. Drains for surface water.

Whenever, within the boundaries of any municipality, it shall be necessary or desirable to carry off the surface water from any street, alley or other public thoroughfare along such thoroughfare rather than over private lands adjacent to or adjoining such thoroughfare, such municipality shall, upon demand from the owner of such private lands, provide sufficient drainage for such water through open or covered drains, except when the formation of the street renders it impracticable, along or under such streets, alleys or other thoroughfare in such manner as to prevent the passage of such water over such private lands or property. But if such drains cannot be had along or under such streets, alleys or other thoroughfare, the municipal authorities may obtain, under proper proceedings for condemnation on payment of damages to the landowner, a right of way through the lands of such landowner for the necessary drains for such drainage. If any municipal corporation in this State shall fail or refuse to carry out the provisions of this section, any person injured thereby may have and maintain an action against such municipality for the actual damages sustained by such person.

HISTORY: 1962 Code Section 59-224; 1952 Code Section 59-224; 1942 Code Section 7301; 1932 Code Section 7301; Civ. C. '22 Section 4449; Civ. C. '12 Section 3026; 1902 (23) 1038; 1953 (48) 272.



Section 5-31-460. Condemnation for use of another corporation.

When any lands are condemned by a municipal corporation for the use of a corporation other than itself, such other corporation shall pay all the costs and expenses incurred in such condemnation, together with all damages which may be assessed in favor of the landowner under such condemnation proceedings, as well as all damages that may be recovered against such municipality in any court of competent jurisdiction by anyone injured or damaged by such condemnation. If in any such case the ingress or egress from the lands of any person be cut off, such corporation shall open, construct and maintain a convenient means of ingress and egress to the lands so cut off. No such condemnation shall be had for the benefit of any corporation unless it is made to appear to the satisfaction of the city or town council that the land sought to be condemned is necessary for the proper use and maintenance of a waterworks or for the proper protection of the health of the citizens of such municipality, the city or town council of such municipality to determine the question as to whether such land is necessary for the proper use and maintenance of such waterworks or for the proper protection of the health of such municipality.

HISTORY: 1962 Code Section 59-225; 1952 Code Section 59-225; 1942 Code Section 7304; 1932 Code Section 7304; Civ. C. '22 Section 4452; Civ. C. '12 Section 3029; 1905 (24) 867.



Section 5-31-610. Construction and operation of municipal utilities.

Any city or town may:

(1) Construct, purchase, operate and maintain waterworks and electric light works within or without, partially within and partially without, their corporate limits for the use and benefit of such city or town and the inhabitants thereof;

(2) Purchase, own, operate and maintain machinery, equipment and apparatus for generating either electricity or gas for the use and benefit of such city or town and the inhabitants thereof;

(3) Acquire existing waterworks by condemnation;

(4) Contract for the erection of plants for waterworks, sewerage or lighting purposes, one or all, for the use of such cities and towns, and the inhabitants thereof; and

(5) Sell, convey and dispose of any and all such properties, any such sale, conveyance or disposal of an electric light plant or water system, however, to be made under the provisions of Article 13 of this chapter and not under the succeeding provisions of this article.

HISTORY: 1962 Code Section 59-241; 1952 Code Section 59-241; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953; 1953 (48) 272; 1987 Act No. 173, Section 11.



Section 5-31-620. Election prerequisite to action under article.

Before such construction, purchase, sale, conveyance or disposal of any such property, or any part thereof, shall be made under the provisions of this article, the city or town council of the municipality shall submit the question of such construction, purchase, sale, conveyance or disposal of the qualified registered electors of the city or town at an election to be ordered for that purpose by the city or town council and to be conducted in accordance with the laws governing municipal elections.

HISTORY: 1962 Code Section 59-243; 1952 Code Section 59-243; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953.



Section 5-31-630. Election prerequisite to condemnation of waterworks.

Proceedings to condemn existing waterworks shall not be instituted until after an election ordered by the city or town council upon thirty days' notice shall have determined, by a majority of the qualified electors of the city or town, the policy of the city or town in favor of municipal ownership of waterworks.

HISTORY: 1962 Code Section 59-244; 1952 Code Section 59-244; 1942 Code Sections 7280, 7306; 1932 Code Sections 7280, 7306; Civ. C. '22 Sections 4430, 4454; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939, 941; 1920 (31) 767, 797; 1922 (32) 953.



Section 5-31-640. Petition prerequisite to election.

Before any election shall be held under the provisions of this article at least twenty-five per cent of the resident freeholders of the city or town, as shown by its tax books, shall petition the city or town council that such election be ordered.

HISTORY: 1962 Code Section 59-245; 1952 Code Section 59-245; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953; 1947 (45) 175; 1965 (54) 642.



Section 5-31-650. Question may refer to issue of revenue bonds.

Any question set forth in any petition for an election on the question of a city or town acquiring, by construction or purchase, and operating a waterworks system, presented and filed pursuant to Section 5-31-640, may, but need not, state that the cost of constructing or purchasing the waterworks system described in such question shall be met by the issuance of bonds payable solely from the revenues derived from the operation of such system.

HISTORY: 1962 Code Section 59-246; 1952 Code Section 59-246; 1942 Code Section 7280-1; 1935 (39) 2.



Section 5-31-660. Action if election result is favorable.

If a majority of the electors voting in such election shall vote for the construction or purchase of such property in question, the city or town council shall so declare by ordinance and shall acquire the property. And if a majority of the electors voting in any such election shall vote for the sale of the property in question, the city or town council shall sell, convey and transfer the same as so authorized.

HISTORY: 1962 Code Section 59-247; 1952 Code Section 59-247; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953.



Section 5-31-670. Furnishing water for compensation; sewerage charge.

Any city or town or special service district may, after acquiring a waterworks or sewer system, furnish water to persons for reasonable compensation and charge a minimum and reasonable sewerage charge for maintenance or construction of such sewerage system within such city or town or special service district.

HISTORY: 1962 Code Section 59-248; 1952 Code Section 59-248; 1942 Code Section 7280-1; 1935 (39) 2; 1957 (50) 225; 1964 (53) 2182.



Section 5-31-680. Sale, lease or other disposition of municipally owned natural gas system.

Notwithstanding any other provisions of this article, any city or town may sell, lease or otherwise dispose of any municipally owned natural gas system upon the favorable vote of a majority of the qualified electors of the municipality voting in a general or special election held after notice thereof, explaining in general terms the proposed transaction, has been given in a newspaper of general circulation in the city or town once a week for two successive weeks, the first of which shall appear not more than thirty days prior to the election date. Such election shall be held in accordance with the laws governing municipal elections and no petition as prescribed by Section 5-31-640 shall be required in connection therewith.

HISTORY: 1962 Code Section 59-249; 1967 (55) 623.



Section 5-31-690. Restrictions on interruption of electric or gas services to residential customer for nonpayment of bill; exceptions.

(A) Except as provided in subsection (B) of this section, a municipality must not interrupt electric or gas service to any residential customer for nonpayment of a bill until twenty-five days have elapsed from the date of billing.

(B) A municipality may interrupt electric or natural gas service to any residential customer who has voluntarily enrolled in a prepay program if the prepay program allows the customer to monitor his consumption of electricity or natural gas and his account balance on a daily basis and the balance of that customer's prepay account is zero, provided that the following conditions are met: (1) at the time the residential customer enrolls in the prepay program, the residential customer is informed and agrees that his electric or natural gas service may be interrupted when the balance of his prepay account reaches zero; (2) electric or natural gas service must not be interrupted before 10:00 a.m. on the next business day following an attempt by the municipality to give the customer notice of the impending interruption by telephone or electronically; and (3) electric or natural gas service must not be interrupted except during hours when the municipality is accepting cash payments. For purposes of this subsection, a business day is a day in which the municipality, or an agent, is accepting cash payments.

(C) Nothing contained herein shall be construed so as to relieve a municipality of the requirements of Act 313 of 2006.

(D) Any person aggrieved by a violation of this section may petition the courts of this State for redress in accordance with applicable law and notwithstanding Section 58-27-210, the Public Service Commission shall have no jurisdiction over a municipality by reason of this section.

HISTORY: 2010 Act No. 258, Section 5, eff June 11, 2010.



Section 5-31-810. Establishment of municipal sewerage system.

Any city or town in this State may incur bonded indebtedness and own and possess property to any amount within the discretion of the municipal authorities of such city or town for the purposes of purchase, establishment and maintenance of sewerage systems; provided, that the question of such purchase, establishment or indebtedness shall be submitted to an election and no such purchase, or establishment or indebtedness shall be made except upon the vote in favor thereof of a majority of the electors of such city or town who are qualified to vote on the bonded indebtedness of such city or town; and provided, further, that the question of incurring such indebtedness be submitted with favorable results to the freeholders of such municipalities by petition.

HISTORY: 1962 Code Section 59-481; 1952 Code Section 59-481; 1942 Code Section 7278; 1932 Code Section 7278; Civ. C. '22 Section 4429; 1918 (30) 801.



Section 5-31-820. Sewerage commission; composition.

Any municipal corporation in this State which is about to enlarge, extend or establish a system of sewerage therein may, by its mayor and aldermen, intendant and wardens or city or town council, elect five or seven of its citizens, who shall be freeholders therein, as a sewerage commission, which shall be known and designated as the sewerage commission of such municipal corporation; provided, that not more than three persons so elected as members of said commission shall be members of the body electing such commission. The members of the sewerage commission shall continue as such for a term of two years and until their successors are elected or until the enlarging, extending or establishment of the system of sewerage is fully completed, as contemplated under the laws and ordinances providing therefor.

HISTORY: 1962 Code Section 59-482; 1952 Code Section 59-482; 1942 Code Section 7295; 1932 Code Section 7295; Civ. C. '22 Section 4444; Civ. C. '12 Section 3021; 1902 (23) 1040.



Section 5-31-830. Sewerage commission; oaths of members; officers; vacancies and removal from office.

The members of the sewerage commission, before entering upon their duties, shall take the same oaths required of members of the body electing them. They shall organize by electing one of the members as chairman thereof and a secretary, who may be the same person as the clerk of the city or town council.

Any vacancy occurring in the membership of the commission shall be filled by election as provided in Section 5-31-820 and any member thereof may be removed for cause by any such city or town council.

HISTORY: 1962 Code Section 59-485; 1952 Code Section 59-485; 1942 Code Sections 7295, 7296; 1932 Code Sections 7295, 7296; Civ. C. '22 Sections 4444, 4445; Civ. C. '12 Sections 3021, 3022; 1902 (23) 1040.



Section 5-31-840. Sewerage commission; duties.

Any such sewerage commission shall have the construction of the sewerage system in charge and, subject to the approval of the city or town council, shall advertise for bids for at least thirty days in two or more newspapers for the work to be done and for material to be used therein, with the right to reject any and all bids, and shall enter into contracts with the lowest responsible bidders thereon and secure competent persons, if deemed advisable, to superintend the construction and counsel and advise in matters relating thereto.

HISTORY: 1962 Code Section 59-486; 1952 Code Section 59-486; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



Section 5-31-850. Sewerage commission; contracts with member.

No member of any such commission shall be permitted to enter into any contract with such commission for furnishing materials or for the construction of any of the work of such sewerage system.

HISTORY: 1962 Code Section 59-487; 1952 Code Section 59-487; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



Section 5-31-860. Sewerage commission; expenditures.

No such sewerage commission shall expend more money in enlarging, extending or establishing the system of sewerage than has been appropriated therefor, according to law. All payments for material furnished and work performed shall be made by the treasurer of the city or town council on warrants issued by the commission and approved by the city or town council.

HISTORY: 1962 Code Section 59-488; 1952 Code Section 59-488; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



Section 5-31-870. Sewerage commission; records.

A permanent record shall be made and kept by each sewerage commission of all its proceedings, contracts and other matters done and performed by it, including an accurate plan of the work done, showing the situation of the sewerage pipes, manholes, water flushes and all other things relating thereto that should be shown. And such records shall be open at all times to the inspection of any citizen of such municipality and to the city or town council thereof and shall be turned over to such city or town council as a permanent record thereof, with all convenient speed, on the completion of the work.

HISTORY: 1962 Code Section 59-489; 1952 Code Section 59-489; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



Section 5-31-880. Use of streets, highways and public buildings for sewerage purposes.

Any municipal corporation in this State, for the purpose of enlarging, extending or establishing a system of sewerage, may use any of the streets of such municipal corporation, and any of the public buildings, roads and highways of the county in which the municipality is located for the purpose of constructing, operating, repairing and protecting such system. But it shall restore all highways to as good a condition as they were in prior to such use without any unnecessary delay and with the least possible inconvenience to the public.

HISTORY: 1962 Code Section 59-490; 1952 Code Section 59-490; 1942 Code Section 7299; 1932 Code Section 7299; Civ. C. '22 Section 4447; Civ. C. '12 Section 3024; 1902 (23) 1040; 1939 (41) 412.



Section 5-31-890. Contracts as to systems of sewage disposal.

All municipalities in this State owning, controlling, leasing or planning to construct a system of sewage disposal with or without outfalls, rights of way, easements and appurtenances thereto, may, through proper officials, commissioners of public works, sewer commissions or any of them or like bodies, enter into contracts and agreements with persons or political subdivisions outside the corporate limits of such municipalities, whether contiguous thereto or not, for the construction, maintenance, operation, improvement, leasing, controlling or furnishing the use, benefits and facilities thereof upon such terms and at such rates and charges as may be fixed by the contract or agreement between the parties when, in the judgment of the proper officials, commissioners of public works, sewer commissions, or any of them or like bodies, as the case may be, it is for the best interest of the city, town or municipality so to do. But no such contract or agreement shall be for a period exceeding thirty years from the effective date thereof.

Nothing herein contained shall be construed as abrogating, limiting or qualifying any contracts or agreements of the nature set forth herein which may have heretofore been entered into and under which the parties thereto are operating.

HISTORY: 1962 Code Section 59-491; 1952 Code Section 59-491; 1948 (45) 1686.



Section 5-31-900. General ordinances, rules and regulations.

Any such municipal corporation may enact all necessary ordinances, rules and regulations consistent with law for the establishment, construction, maintenance, operation, protection, use, control and repairing of its system of sewerage, both within and without its corporate limits.

HISTORY: 1962 Code Section 59-493; 1952 Code Section 59-493; 1942 Code Section 7299; 1932 Code Section 7299; Civ. C. '22 Section 4447; Civ. C. '12 Section 3024; 1902 (23) 1040; 1939 (41) 412.



Section 5-31-910. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; definitions.

As used in Sections 5-31-910 to 5-31-940, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(a) "council" shall mean the governing body of any incorporated municipality.

(b) "municipality" shall mean any incorporated municipality under the laws of the State of South Carolina.

(c) "public agency" shall mean any County, Authority, Special Purpose District, or other political subdivision of the State of South Carolina empowered within its service area either to dispose of solid waste or to provide primary, secondary or tertiary sewage treatment.

HISTORY: 1975 (59) 745.



Section 5-31-920. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; terms and conditions.

Each municipality, subject to compliance with the provisions of Section 5-31-930, is authorized to enter into contracts with any public agency in order to provide such municipality with primary, secondary or tertiary sewage treatment or in order to dispose of solid waste, upon such terms and conditions as its council shall deem appropriate, including, without limitation, the following:

(a) that the municipality unconditionally obligates itself to pay a stipulated or ascertainable amount for a designated period of time;

(b) that the obligation of the municipality under the contract is secured by a pledge of the municipality's full faith, credit and taxing power for the payment of which an unlimited ad valorem tax shall be levied upon all taxable property in the municipality;

(c) that the obligation of the municipality under the contract is primarily payable from designated revenues other than revenues derived from ad valorem taxes;

(d) that the obligation of the municipality under the contract is primarily payable from designated revenues other than revenues derived from ad valorem taxes and such obligation is guaranteed to the extent such revenues are insufficient by a pledge of the municipality's full faith, credit and taxing power for the payment of which an unlimited ad valorem tax shall be levied upon all taxable property in the municipality.

HISTORY: 1975 (59) 745.



Section 5-31-930. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; ordinance.

No municipality shall enter into a contract under the authorization of Sections 5-31-910 to 5-31-940 except pursuant to an Ordinance which shall have been duly enacted by its council after compliance with the following:

(a) Subsequent to the introduction of such Ordinance and prior to its second reading, a public hearing shall be held on the question of the passage of such Ordinance at which all interested persons may appear and be heard. Such hearing shall be held after notice thereof has been published in a newspaper having general circulation in the municipality not less than seven (7) days prior to the date of the hearing.

(b) The Ordinance shall not be given final reading sooner than seven (7) days following the holding of the public hearing prescribed herein.

HISTORY: 1975 (59) 745.



Section 5-31-940. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; powers and authorizations cumulative.

The powers and authorizations herein are in addition to all other powers and authorizations now or hereafter vested in municipalities and none of the provisions of Sections 5-31-910 to 5-31-940 is intended to be construed as a limitation upon or in derogation of any such other powers and authorizations.

HISTORY: 1975 (59) 745.



Section 5-31-1110. Interfering with or opening fire hydrants.

It shall be unlawful for any person not connected with the commissioners of public works of any municipality of this State, the fire department of any such municipality or the body charged with the duties of commissioners of public works in municipalities which have no such commissioners to interfere with or open for any purpose whatever any of the fire hydrants on the mains of the waterworks of such municipalities, except in case of fire, without first having obtained a proper permit so to do from the authorized representatives of such commissioners, fire department or other such body.

HISTORY: 1962 Code Section 59-421; 1952 Code Section 59-421; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1120. Interfering with property or appurtenances.

It shall be unlawful for any person to interfere or tamper with any of the property or appurtenances belonging to a municipality or controlled by the commissioners of public works or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners in connection with the waterworks system or to turn on or off the supply of water to any premises at and with the curb cock, without first having obtained the proper permit so to do from the authorized representatives of such municipality or the commissioners of public works or other such body.

HISTORY: 1962 Code Section 59-422; 1952 Code Section 59-422; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1130. Injury or obstructions to systems; pollution of water.

It shall be unlawful for any person to remove, obstruct, deface or injure, within or without the corporate limits of any municipality, any of the fire hydrants, public drinking fountains or valve covers or any pipe, ditch, drain or appurtenances of the waterworks of any municipality or to pollute the water supply of any municipality of this State, controlled by such municipality or by the commissioners of public works of such municipality or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners.

HISTORY: 1962 Code Section 59-423; 1952 Code Section 59-423; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1140. Unauthorized use of water.

Any person who has a contract, agreement, license or permission, oral or written, with or from any municipality or the commissioners of public works thereof or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners for the use of water belonging to or furnished by any such municipality, commissioners of public works or other such body, for certain specified purposes, who shall willfully and intentionally withdraw or cause to be withdrawn water in any manner and appropriate it to his own use or to the use of any other person, for purposes other than those specified, shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided in Section 5-31-1170. Any such person to whom such water is furnished from or by means of a meter, who shall, willfully and with intention to cheat and defraud any such municipality, commissioners or other such body, alter or interfere with such meter or by any contrivance whatsoever withdraw or take off water in any manner except through such meter, shall be guilty of a misdemeanor and be punished as provided in said section.

HISTORY: 1962 Code Section 59-424; 1952 Code Section 59-424; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1150. Use of water without contract is a misdemeanor.

Any person who has no contract, agreement, license or permission with or from any municipality or the commissioners of public works thereof or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners, for the use of water belonging to or furnished by such municipality, commissioners or other such body, who shall willfully withdraw or cause to be withdrawn in any manner and appropriate such water from the water mains or pipes of such municipality, commissioners or other such body or any water mains or pipes connected therewith, for his own use or for the use of any other person, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Section 5-31-1170.

HISTORY: 1962 Code Section 59-425; 1952 Code Section 59-425; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1160. Tapping water main without permit.

It shall not be lawful for any person to extend service pipes attached to the mains and water supply on any premises within or without a municipality without first obtaining permission therefor in writing from the municipality or the commissioners of public works or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners and before any workman or plumber shall perform any work connected with the extension of such service pipes written permission for such extension shall be obtained.

HISTORY: 1962 Code Section 59-426; 1952 Code Section 59-426; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1170. Violations.

Any person violating any provision of this article shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding two hundred dollars or by imprisonment not exceeding sixty days, or by both such fine and imprisonment.

HISTORY: 1962 Code Section 59-427; 1952 Code Section 59-427; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



Section 5-31-1310. Election to consider sale of light or water plants.

Should the city or town council of any city or town in this State which owns its electric light plant and water system, either or both, at any time receive an offer for such electric light plant or water system, the council may order a special election in such city or town for the purpose of determining whether or not such offer shall be accepted.

HISTORY: 1962 Code Section 59-441; 1952 Code Section 59-441; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1320. Security from proposed purchaser.

Prior to the ordering of such election, such city or town council may take from the proposed purchaser such security as it may deem sufficient for the performance of the offer of purchase in the event of its acceptance.

HISTORY: 1962 Code Section 59-442; 1952 Code Section 59-442; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1330. Notice of election.

In the event such election be ordered, six weeks' notice thereof shall be given by publication in a newspaper of general circulation in such city or town once each week for six weeks preceding the date of such election. Such notice shall contain in substance the terms of the offer for such property.

HISTORY: 1962 Code Section 59-443; 1952 Code Section 59-443; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1340. Persons entitled to vote; conduct of election.

The city or town council shall conduct the election, appoint managers therefor and canvass and declare the result thereof in the manner provided by law in reference to general elections in such city or town. All qualified electors of such city or town shall be entitled to vote in the election.

HISTORY: 1962 Code Section 59-445; 1952 Code Section 59-445; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1350. Sale if majority favors.

In the event the result of the election is in favor of the acceptance of the offer so submitted to the people, the city or town council of such city or town shall accept such offer and complete the sale by the conveyance to the purchaser of the property purchased, executing and delivering all proper deeds of conveyance therefor.

HISTORY: 1962 Code Section 59-446; 1952 Code Section 59-446; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1360. Operating agreement with purchaser; maximum rates.

In connection with such sale, such city or town council may make and enter into an agreement with the purchaser for the operation of the property so purchased and the furnishing to the people of the city or town of electric current or water or both, as the case may be, and may fix maximum rates therefor during such period as may then be agreed upon.

HISTORY: 1962 Code Section 59-448; 1952 Code Section 59-448; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1370. Grant of franchise.

In connection with such sale such city or town council may grant to the purchaser an exclusive or nonexclusive franchise for furnishing electric current or water, or both, to such city or town and the inhabitants thereof. But no such exclusive franchise shall affect any existing contractual rights and no such exclusive franchise for furnishing water shall be for a period exceeding thirty years.

HISTORY: 1962 Code Section 59-449; 1952 Code Section 59-449; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



Section 5-31-1510. Extension and assessment therefor.

Upon the written request of any property owner requesting the city or town to extend to him water and sewer service and agreeing to pay the cost thereof the city or town may provide such service and levy an assessment against the property of the owner so requesting such service for the costs thereof.

HISTORY: 1962 Code Section 59-461; 1952 Code Section 59-461; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1520. Extension beyond city limits.

Any city or town may extend its system to any property beyond the city limits provided that both the water and sewer systems are extended to such property.

HISTORY: 1962 Code Section 59-462; 1952 Code Section 59-462; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1530. Ordinance to provide for payment of costs.

Any incorporated city or town of this State may provide by ordinance for the payment of the costs of extending its water and sewer system to any property owner as herein provided.

HISTORY: 1962 Code Section 59-463; 1952 Code Section 59-463; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1540. Entry of assessments.

Such assessments shall be entered in a book kept by the city or town clerk, to be entitled "water and sewer assessment liens," stating the names of the owners, the location of the property, the amount of the assessment and the time or times of payment.

HISTORY: 1962 Code Section 59-464; 1952 Code Section 59-464; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1550. Entry of assessments when extensions are beyond city limits.

When such water and sewer system is extended to property beyond the city limits the assessments shall be entered in an assessment book in the office of the clerk of the court for the county in which such city is located which shall be furnished by the city.

HISTORY: 1962 Code Section 59-465; 1952 Code Section 59-465; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1560. Lien of assessments.

The assessments so laid shall constitute a lien upon the property so assessed which shall be superior to all other liens except the liens for county, State and city taxes and payment thereof may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on the "water and sewer assessment liens" book until the expiration of five years from the date when final payment is due and payable, unless sooner paid.

HISTORY: 1962 Code Section 59-466; 1952 Code Section 59-466; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1570. Effect of default in payment of installment.

Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible, at the option of the city or town, and shall be collectible as city or town taxes are collected, with such penalties and costs as are provided for the payment of such taxes.

HISTORY: 1962 Code Section 59-467; 1952 Code Section 59-467; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1580. Entry of satisfaction of assessments.

It shall by ordinance be made the duty of the city or town clerk to make entry of satisfaction on such water and sewer assessment liens book as soon as full payment is made, and the lien shall be thereby extinguished.

HISTORY: 1962 Code Section 59-468; 1952 Code Section 59-468; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1590. Deposit and use of receipts.

The amounts of money raised by such assessments shall constitute and be kept as a separate fund, to be used for the purpose for which it was raised.

HISTORY: 1962 Code Section 59-469; 1952 Code Section 59-469; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1600. Certificates of indebtedness against assessments.

The city or town council of any such city or town may issue certificates of indebtedness showing the amounts of money due to such city or town by property owners as deferred payments or installments upon such assessments and may sell any such certificates of indebtedness or borrow money by pledging any of them as collateral security for the payment of such debt or debts and, in the event of either a sale or collateral pledge of such certificates, or any of them, may pledge the faith and credit of such city or town for the payment thereof and guarantee the payment thereof for and in the name of such city or town. In any such case it shall not be necessary for a separate certificate of indebtedness to be issued showing the amount due from each property owner, but such certificates may be issued in denominations of one hundred dollars, or any multiple thereof. Nor shall it be necessary for the maturities of such certificates of indebtedness to correspond exactly to the maturities of such deferred payments or installments of the assessments and such certificates may be issued having fixed dates of maturities, but, in the event of payment of the assessments before the maturity of the certificates, the amount of such assessments so paid shall be placed in a sinking fund and held solely for the payment of the certificates of indebtedness issued against them.

HISTORY: 1962 Code Section 59-470; 1952 Code Section 59-470; 1945 (44) 256; 1947 (45) 506.



Section 5-31-1710. Authorization for municipalities having populations between 3,000 and 4,000 to extend water or sewer disposal facilities beyond city limits.

Any municipal corporation in this State having a population of between three thousand and four thousand based upon the latest United States census is hereby authorized and empowered, through action of its town council, to extend its water or sewer disposal facilities, any one or both, to any persons or corporations without the corporate limits of such municipality and to enter into contracts with such persons or corporations, or both, for the furnishing of water or sewage disposal facilities, any one or both, upon such terms, rates and charges as may be fixed by town council, either for domestic or industrial purposes, or both, when in the judgment of the town council it is for the best interest of the municipality so to do. No such contract shall be for a longer period than ten years but any such contract may be renewed from time to time for successive periods of ten years.

HISTORY: 1962 Code Section 59-540; 1957 (50) 525; 1965 (54) 575.



Section 5-31-1720. Assessments for costs of extensions.

Any municipality, as provided in Section 5-31-1710, may provide by ordinance for the payment of the costs of extending its water or sewer system, any one or both, to any property owner by assessments as herein provided.

HISTORY: 1962 Code Section 59-540.1; 1957 (50) 525.



Section 5-31-1730. Assessment book.

Assessments shall be entered in an assessment book, to be entitled "water and sewer assessment liens for the town of __________," and shall state the names of the owners, the location of the property, the amount of the assessment and the time or times of payment, and such assessment book shall be furnished by the municipality and kept in the office of the clerk of the court for the county in which such municipality is located.

HISTORY: 1962 Code Section 59-540.2; 1957 (50) 525.



Section 5-31-1740. Lien of assessments.

The assessments so laid shall constitute a lien upon the property so assessed which shall be superior to all other liens except the liens for county and State taxes, and payment may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on the "water and sewer assessment liens" book until the expiration of five years from the date when final payment is due and payable, unless sooner paid.

HISTORY: 1962 Code Section 59-540.3; 1957 (50) 525.



Section 5-31-1750. Effect of default in payment of installment.

Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible, at the option of the municipality, and shall be collectible as city or town taxes are collected, with such penalties and costs as are provided for the payment of such taxes.

HISTORY: 1962 Code Section 59-540.4; 1957 (50) 525.



Section 5-31-1760. Entry of satisfaction of assessments.

The municipality shall require the town clerk to make entry of satisfaction on the water and sewer assessment liens book as soon as full payment is made, and the lien shall be thereby extinguished, and the municipality shall adopt a suitable ordinance to require this duty of the clerk.

HISTORY: 1962 Code Section 59-540.5; 1957 (50) 525.



Section 5-31-1770. Deposit and use of receipts.

The amounts of money raised by such assessments shall constitute and be kept as a separate fund, to be used for the purpose for which the money was raised.

HISTORY: 1962 Code Section 59-540.6; 1957 (50) 525.



Section 5-31-1780. Certificates of indebtedness against assessments.

The town council of any municipality as provided in this article may issue certificates of indebtedness showing the amounts of money due to such municipality by property owners as deferred payments or installments upon such assessments and may sell any such certificates of indebtedness or borrow money by pledging any of them as collateral security for the payment of such debt or debts, and, in the event of either a sale or collateral pledge of such certificates, or any of them, may pledge the faith and credit of such municipality for the payment thereof and guarantee the payment thereof for and in the name of such city or town. In any such case it shall not be necessary for a separate certificate of indebtedness to be issued showing the amount due from each property owner, but such certificates may be issued in denominations of one hundred dollars, or any multiple thereof. Nor shall it be necessary for the maturities of such certificates of indebtedness to correspond exactly to the maturities of such deferred payments or installments of the assessments and such certificates may be issued having fixed dates of maturities, but, in the event of payment of the assessments before the maturity of the certificates, the amount of such assessments so paid shall be placed in a sinking fund and held solely for the payment of the certificates of indebtedness issued against them.

HISTORY: 1962 Code Section 59-540.7; 1957 (50) 525.



Section 5-31-1910. Authorization for cities and towns to furnish water and electric current beyond corporate limits.

Any city or town in this State owning a water or light plant may, through the proper officials of such city or town, enter into a contract with any person without the corporate limits of such city or town but contiguous thereto to furnish such person electric current or water from such water or light plant of such city or town and may furnish such water or light upon such terms, rates and charges as may be fixed by the contract or agreement between the parties in this behalf, either for lighting or for manufacturing purposes, when in the judgment of the city or town council it is for the best interest of the municipality so to do. No such contract shall be for a longer period than two years but any such contract may be renewed from time to time for a like period.

HISTORY: 1962 Code Section 59-531; 1952 Code Section 59-531; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842.



Section 5-31-1920. Special provision for cities over 70,000, 1940 census.

The limitation of two years imposed by Section 5-31-1910 shall not apply to cities having a population of over seventy thousand according to the 1940 United States census, and such cities may enter into a contract as set forth in said section with persons, other cities, towns, public service commissions or political subdivisions without the corporate limits of the city, whether contiguous to the corporate limits or not, either for lighting or manufacturing or any other purposes, for any period or periods not exceeding fifty years, and such contracts may include options for extending the existence thereof beyond the date of their expiration for any additional period or periods, not exceeding fifty years, and for similar extensions beyond the date of any such extended period or periods.

HISTORY: 1962 Code Section 59-532; 1952 Code Section 59-532; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842; 1950 (46) 2261.



Section 5-31-1930. Special provision for cities of 50,000 to 60,000, 1950 census.

The limitations imposed by Section 5-31-1910 shall not apply to cities having a population of over fifty thousand and not more than sixty thousand as shown by United States Government census of 1950. Such cities may contract as set forth in said section with persons or other cities or towns, public service commissions or other political subdivisions without the corporate limits of the city, whether contiguous to the corporate limits or not, and may contract for a period not exceeding twenty-five years.

HISTORY: 1962 Code Section 59-533; 1952 Code Section 59-533; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842; 1951 (47) 143.



Section 5-31-2010. Declaration of legislative findings and intent.

The General Assembly takes note of the fact that incorporated cities and towns (municipalities) throughout the State have in many instances experienced considerable growth with the result that sewage collection and treatment facilities must be extended and enlarged in order to serve all of the persons residing within the corporate limits. Such extensions and enlargements are customarily paid from ad valorem taxes levied throughout the municipality and from sewer service charges. However, it appears that in some instances the cost of constructing all or a portion of such facilities can be more equitably distributed by assessing all or a portion of the cost of constructing sewer laterals against the properties facing thereon.

The General Assembly concludes that in order to facilitate the construction and operation of sewer systems by municipalities, all municipalities should be granted all of the powers set forth in this article.

In view of the foregoing, the General Assembly has determined to confirm in the governing body of each municipality the power: (1) To place into effect, revise, enforce, and collect a schedule of charges for its sewage collection service and (2) to adopt and enforce regulations requiring all properties to which sewer service is available to connect to the municipality's sewage collection facilities as now existing or hereafter improved; and to give the governing body of each municipality in addition to those powers already vested in them, the power: (a) To contract with any public or private agency operating a water system for the collection of such sewer charges; (b) to make regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities; (c) to impose front-foot assessments against properties abutting the sewage collection laterals; and (d) to make unpaid sewer service charges a lien against the property served.

It is the legislative intent of this article that it shall be deemed complementary and supplementary to existing laws relating to any municipalities and to add to the powers, functions and duties committed to the several governing bodies thereof in order that all municipalities may fulfill their function of preserving the public health, and provide for all those who own, use or occupy dwellings, commercial buildings or other structures therein. In enacting this article, the General Assembly exercises its general police powers having found that such exercise was necessary for the maintenance and preservation of the health of the inhabitants of the State. Nothing herein contained shall be construed to be in derogation of the powers of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-501; 1965 (54) 614.



Section 5-31-2020. Definitions.

For all purposes of this article:

(a) The term "municipality" shall mean any incorporated city or town now or hereafter existing;

(b) The term "council" shall mean the governing body of any municipality as now or hereafter constituted;

(c) The term "water distribution agency" shall mean any public or private agency operating a water distribution system within any municipality or any portion thereof;

(d) The term "sewage" shall mean domestic or industrial waste requiring collection, disposal and treatment;

(e) The term "sewer service charge" shall mean the monthly, quarterly or annual charge imposed by any municipality for the collection, treatment and disposal of sewage irrespective of whether the same shall be collected by a water distribution agency or whether it shall be assessed against the property served as provided by Section 5-31-2030;

(f) The term "sewer connection charge" shall mean the charge imposed upon property owners as a condition to authorizing them to connect to and discharge sewage into any public sewer system; and

(g) The term "front-foot assessment" shall mean the assessment levied to reimburse a municipality for that portion of the cost of installing sewer laterals (collection lines) imposed by the council on a front-foot basis.

HISTORY: 1962 Code Section 59-502; 1965 (54) 614.



Section 5-31-2030. Powers of municipalities enumerated.

Each council is empowered by ordinance duly adopted:

(1) To place into effect and revise whenever it so wishes or may be required a schedule of sewer service and sewer connection charges for the use of and connection to any sewage disposal system which it may operate. Prior to the furnishing of any sewage disposal service for which the prescribed sewer service charge shall, pursuant to Section 5-31-2040, become a lien on the property affected and prior to any subsequent increase in any such sewer service charge, not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity if desired and requested, to appear and be heard in person or by counsel before the council. Following such hearing, if such be requested and held, action shall be taken by the council and notice of its decision shall be given to the property owner concerned or to his counsel, as the case may be, not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the council may proceed by certiorari in the court of common pleas for the county in which the property affected or any part thereof lies to have such court review the action taken by the council, at which time the court will determine the validity and reasonableness of the sewer service charge so made. Sewer service charges not intended to become liens in the case of nonpayment can be imposed and subsequently increased upon any user in the municipality without such notice and hearing.

(2) To enter into contracts with any water distribution agency upon terms and conditions to be mutually agreed upon by which the council shall constitute the water collection agency the agent of the council, for the purpose of collecting such sewer service charges as the council shall from time to time impose upon those who utilize its sewage disposal facilities and shall empower the water collection agency as such agent to disconnect water service upon failure of any user to pay such sewer service charges.

(3) To prescribe and enforce regulations (a) requiring persons who shall be residents of the municipality to make use of any sewer system which the municipality shall from time to time operate; and (b) generally with respect to the discharge of sewage and the use of privies, septic tanks and other sewage facilities within the municipality.

(4) To provide that the actual cost of the establishment and construction of any sewer lateral collection lines hereafter constructed by the municipality and any extensions thereof within the municipality, or so much of the actual cost thereof as the council in its discretion deems appropriate, shall be assessed subject to the provision of the succeeding paragraph, upon the lots and parcels of land abutting directly on such lateral lines or extensions thereof according to the extent of the respective frontage thereon, by an equal rate per foot of such frontage; but the council may, in its discretion, provide, in the instance of corner lots, for an assessment deemed to be equitable. The council may provide in such resolution that the front-foot assessments to be levied in connection with such installations may be paid in equal installments covering a period of not exceeding ten years. Such deferred payments shall be payable annually within the period that county taxes are payable and late payments shall be penalized to the same extent as in the case of county taxes. The General Assembly does not intend through this article to permit assessments against abutting property where no benefit will result to such property or where any such benefit would result only at some remote future time. Accordingly, no council shall, pursuant to this article, impose any front-foot assessment against any property unless the assessment is being used for or is devoted to commercial or residential purposes at the time of the assessment or unless, in the case of properties on which no buildings shall be situate, such properties shall have been platted or otherwise developed as a part of a subdivision devoted to residential or commercial purposes; if any such property, which pursuant to the provisions of this paragraph is exempt from front-foot assessment at the time the assessment is originally levied, is later converted to commercial or residential purposes or is later platted or otherwise developed then at such time front-foot assessments may be levied against such property. No individual parcel shall be assessed on the basis of more than two hundred fifty feet of frontage.

In connection with the imposition of such front-foot assessments:

(a) The ordinance providing for such front-foot assessments shall designate by a general description the improvement to be made and the street or parts thereof whereon the work is to be effected and the actual cost thereof and the amount of the cost to be assessed upon all abutting property subject to the provisions of the preceding paragraph and the terms and manner of payment. Such ordinance shall not become effective until at least seven days after it shall have been published in a newspaper of general circulation in the municipality. Such ordinance may incorporate by reference plats and engineering reports and other data on file in the council's office provided that the place of filing and reasonable hours for inspection by interested persons are specified in the ordinance.

(b) Upon the completion of the construction of any such sewer laterals or any extensions thereof the council shall compute and ascertain the total cost thereof and shall thereupon make an assessment of such total cost or so much thereof as it deems appropriate. For that purpose the council shall make out an assessment roll in which must be entered the names of the persons assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

(c) Immediately after such assessment roll has been completed, the council shall forthwith cause one copy thereof to be deposited in the council's office for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the municipality a notice of completion of the assessment roll setting forth a description in general terms of the improvements and the time fixed for the meeting of the council for a hearing of objections in respect of the front-foot assessments; such meeting not to be earlier than ten days from the date of the publication of such notice.

(d) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice above-mentioned in subparagraph (c) the council shall mail to the owner or owners of each lot or parcel of land against which a front-foot assessment is to be levied at his or their address, if any, appearing on the records of the treasurer of the municipality, a notice stating the nature of the improvement, the total cost thereof, the amount to be assessed against the particular property and the frontage in feet upon which the front-foot assessment is based, together with the terms and conditions upon which the front-foot assessment may be paid. This notice shall also contain a brief description of the particular property involved together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the meeting of the council above-mentioned for a hearing of objections in respect of the front-foot assessments. Any property owner who fails, not later than three days prior to the date set for such meeting, to file with the council a written objection to the front-foot assessments against his property shall be deemed to have waived all rights to object to such front-foot assessment; and the notice prescribed herein shall so state.

(e) At the time and place specified for the meeting above-mentioned, or at some other time to which it may adjourn, the council shall hear the objections of all persons who have filed written notice of objection within the time prescribed above who may appear and make proof in relation thereto either in person or by their attorney. The council may thereupon make such corrections in the assessment roll as it may deem proper, confirm the same, set it aside and provide for a new assessment. Whenever the council shall confirm an assessment roll, either as originally prepared or as thereafter corrected, a copy thereof certified by the secretary of the council shall forthwith be filed in the office of the clerk of court of common pleas of each county in which any property lies, and against which any front-foot assessments have been levied; from the time of such filing the front-foot assessments impressed in the assessment roll shall constitute and be a lien on the real property against which the same are assessed superior to all other liens and encumbrances except only the lien for property taxes.

(f) After the assessment roll has been confirmed a certified copy thereof shall be delivered to the treasurer of such municipality in which any front-foot assessments are levied thereby who shall prepare and keep a separate book or books in connection therewith and who shall proceed to collect the same in the manner of municipal taxes and shall remit such collections on or before April fifteenth of each year upon the direction of the council. Each year the treasurer of the municipality shall mail out notices of such front-foot assessments at the same time county tax notices are mailed. Past due front-foot assessments shall be turned over by the respective municipal treasurers to the sheriff or delinquent tax collector of the municipality who shall proceed to collect in the same manner as unpaid municipal taxes are collected. The collecting official shall likewise keep separate records in connection with such past due assessments and shall remit all sums collected forthwith upon the direction of the council.

(g) Immediately upon the confirmation of an assessment the council shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the front-foot assessment finally confirmed against his property. If any such person is dissatisfied with the amount of the front-foot assessment so confirmed and shall within ten days after the mailing of the notice confirming the assessment to him may give written notice to the council of his intent to appeal his front-foot assessment to the court of common pleas for the county in which his property is assessed, or any part thereof, is located, and shall within five days after giving such notice to the council serve upon the council a statement of facts upon which he bases his appeal; but no such appeal shall delay or stop the construction of the improvements or affect the validity of the front-foot assessments confirmed and not appealed. The appeal shall be tried at the next term of court as other actions at law with priority over all other cases.

(h) The council may correct, cancel or remit any such front-foot assessment and may remit, cancel or adjust the interest or penalties of any front-foot assessment and is empowered, when in its judgment there is any irregularity, omission, error or lack of jurisdiction in any of the proceedings relating thereto, to set aside the whole of any assessment made by it and thereupon to make a reassessment.

(i) In the event the council provides that such front-foot assessments may be paid in equal annual installments, then in that event the front-foot assessment shall be deemed to be due and payable in the equal annual installments prescribed by the council and shall bear interest at the rate of four per cent per annum from the date of the confirmation of the assessment roll, payable with such annual installment. Any property owner shall have the right at any time in his option to prepay in full the front-foot assessment against his property by the payment of the balance due plus interest calculated to the date of prepayment. If any property owner shall fail or neglect to pay any installment when the same becomes due and payable, then and in that event the council may, at its option, declare all of the installments remaining unpaid at once due and payable and such property shall be sold by the sheriff in the same manner and with the same right of redemption as are prescribed by law for the sale of land for unpaid property taxes.

(j) All moneys realized from front-foot assessments shall be kept in a separate and distinct fund either on deposit with the municipal treasurer or, in the discretion of the council, in a bank located within the county in which the municipality is located and used to defray the cost to the extent prescribed by the council in the ordinance providing for such front-foot assessments of the establishing and construction of the sewage lateral collection lines in connection with which the front-foot assessments were levied, or to provide debt service on bonds issued by the municipality to defray the costs of such construction; and for no other purpose. In the event a municipality issues bonds and uses only a portion of the proceeds thereof to defray all or a part of the cost of constructing sewer lateral collection lines, moneys derived from the front-foot assessments shall be used to provide debt service to the extent prescribed in the ordinances providing for the imposition of the front-foot assessments and authorizing the issuance of the bonds.

(k) Moneys received by the council from front-foot assessments and deposited by it as prescribed in the foregoing paragraph may to the extent practicable be invested in the discretion of the council in obligations of the United States of America, obligations of any agency of the United States of America or obligations guaranteed by any agency of the United States of America, maturing in such fashion as to provide cash moneys for the principal and interest payments of bonds payable therefrom when due. All income derived from any such investment shall be applied to the same purpose to which the invested funds are applicable.

(l) Whenever moneys derived from the front-foot assessments are deposited in a bank, the amount of such deposits in excess of the amount insured by the Federal Deposit Insurance Corporation shall be secured by direct obligations of the United States or by obligations of an agency of the United States or by obligations guaranteed by an agency of the United States. Nothing herein shall be construed to prohibit the council from requiring such additional security as it may deem appropriate.

HISTORY: 1962 Code Section 59-503; 1965 (54) 614; 1970 (56) 2577; 1971 (57) 83.



Section 5-31-2040. Lien on real estate for sewer service charges; collection of past-due charges.

If the notice or notices prescribed by paragraph (1) of Section 5-31-2030 shall have been given and any hearing requested pursuant thereto shall have been held, all sewer service charges imposed by the council following that procedure under authority of this article and not paid when due and payable shall be and constitute a lien upon the real estate to which the sewage service concerned relates so long as the sewer service charges remain unpaid. In addition to such other rights and remedies as may be available to the council in law or in equity for the collection of the sewer service charges, the lien may be enforced by the council in the same manner and fashion as the lien of property taxes on real estate. The lien herein provided shall be superior to all other liens except liens for unpaid property taxes.

The method provided in this article for the enforcement of the collection of past due sewer service charges shall not be the exclusive method of enforcing such collections and the council is fully empowered to enforce the collection of any such sewer service charges in any other lawful manner in all or any part of the municipality, including particularly by way of a contract with a water distribution agency as authorized under paragraph (2) of Section 5-31-2030.

HISTORY: 1962 Code Section 59-504; 1965 (54) 614.



Section 5-31-2310. "Political subdivision" defined.

For the purposes of this article, "political subdivision" means a municipality, county, or special purpose district which operates a sewer system authorized by law.

HISTORY: 1992 Act No. 423, Section 1.



Section 5-31-2320. Authority to expend funds collected by front-foot or per-parcel assessments for sewer improvements.

Notwithstanding any other provision of law, a political subdivision by resolution or ordinance duly adopted may provide for the expenditure of funds collected by way of front-foot assessments or per-parcel assessments for sewer improvements in accordance with this article.

HISTORY: 1992 Act No. 423, Section 2.



Section 5-31-2330. Application of funds to maintenance, repair and replacement of lines; conditions.

In the event that a political subdivision, pursuant to special or general act, has collected funds by way of front-foot assessments or per-parcel assessments to defray the cost of construction of sewer collection lines, these funds may be applied by the political subdivision to the maintenance, repair, and replacement of the lines as long as the following conditions are satisfied:

(1) the construction of all sewer collection lines for which the assessments were imposed and collected has been completed; and

(2) any obligations issued to finance the construction of the sewer collection lines have been discharged.

HISTORY: 1992 Act No. 423, Section 3.



Section 5-31-2340. Requirements on political subdivision prior to expenditure of funds.

Before the expenditure of funds in accordance with this article, the political subdivision first shall find by resolution or ordinance that the conditions set forth in Section 5-31-2330 are satisfied. The political subdivision also shall set forth in its resolution or ordinance a general description of the properties upon which the assessments were imposed and a general description of the use to which the funds shall be applied; however, the funds shall be applied only to maintenance, repair, or replacement of those sewer collection lines in connection with which the assessments were imposed.

HISTORY: 1992 Act No. 423, Section 4.



Section 5-31-2510. Definitions.

For purposes of this article:

(1) "Licensed health care provider" means a licensed medical doctor, physician's assistant, nurse practitioner, or advanced-practice registered nurse.

(2) "Special needs account customer" means the account of a residential customer:

(a) when the customer can furnish to the municipality furnishing electricity or natural gas to its citizens a certificate on a form provided by the municipality and signed by a licensed health care provider that states that termination of electric or gas service would be dangerous to the health of the customer or a member of his household at the premises to which electric or natural gas service is rendered; or

(b) who suffers from Alzheimer's disease or dementia as certified by a licensed health care provider.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006; 2012 Act No. 122, Section 1, eff February 22, 2012.

Effect of Amendment

The 2012 amendment in subsection (2), added the subsection identifiers, added subsection (b) relating to Alzheimer's disease, and made other nonsubstantive changes.



Section 5-31-2520. Termination procedures; contents.

(A) Each municipality furnishing electricity or natural gas to its citizens must establish written procedures for termination of service due to nonpayment for a special needs account customer at any time and for all residential customers during weather conditions marked by extremely cold or hot temperatures. Each municipality must submit its procedures to the Office of Regulatory Staff by November 1, 2006. Any subsequent revisions must be submitted semiannually by March first or September first.

(B) The procedures for termination must include the following:

(1) notification procedures so that the customer is made aware of an impending termination and the time within which he must make arrangements for payment prior to termination;

(2) arrangements for a payment arrangement plan to enable a residential customer, who has a satisfactory payment history as determined by the municipality, to pay by installments where the customer is unable to pay the full amount due for electric service;

(3) a procedure to advise customers who are unable to pay the full amount due or who are not approved for a payment arrangement plan that they may contact local social service agencies to determine the availability of public or private assistance with the payment of electric bills;

(4) a schedule of termination that takes into account the availability of the acceptance of payment and the reconnection of service; and

(5) the standards for determining weather conditions marked by extremely cold or hot temperatures.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



Section 5-31-2530. Third party notification program.

Each municipality furnishing electricity or natural gas to its citizens must consider establishing and maintaining a third-party notification program to allow a residential customer to designate a third party to be notified if the electric or natural gas service is scheduled for termination.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



Section 5-31-2540. Disconnection when public safety emergency exists.

Notwithstanding another provision of this article, a municipality furnishing electricity or natural gas to its citizens may disconnect a customer when it is determined that a public safety emergency exists.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



Section 5-31-2550. Right of action; duty of care.

This article does not create a new private right of action or a new duty of care. This article does not diminish, increase, affect, or evidence any duty of care existing under the laws of this State prior to the effective date of this article.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.






CHAPTER 33 - ICE PLANTS

Section 5-33-10. Acquisition and operation of ice plant authorized upon vote of electors.

The municipal authorities of any incorporated city or town in this State may acquire, by construction or purchase, and operate manufactories or plants for making ice and may furnish ice at wholesale or retail for reasonable compensation. But no such purchase or construction shall be made except upon a majority vote of the electors in such cities or towns who are qualified to vote on a proposed increase of the bonded indebtedness of any such city or town.

HISTORY: 1962 Code Section 59-541; 1952 Code Section 59-541; 1942 Code Section 7272; 1932 Code Section 7272; Civ. C. '22 Section 4426; 1920 (31) 1040.



Section 5-33-20. Supervisor of plant; bond; removal.

The mayor and council of any city or the mayor or intendant and wardens or council of any town acquiring an ice plant under the provisions of this chapter may appoint such suitable and competent person or persons as may be necessary to operate such ice plant, at salaries to be fixed by such municipal authorities, and the person or persons so appointed may be required to give bond for the faithful performance of their duties in a sum to be fixed by such municipal authorities. Such person or persons may be removed at the will and pleasure of such municipal authorities.

HISTORY: 1962 Code Section 59-544; 1952 Code Section 59-544; 1942 Code Section 7274; 1932 Code Section 7274; Civ. C. '22 Section 4427; 1920 (31) 1040.



Section 5-33-30. Selling price of ice.

The price at which the product of any such ice plant as may be established hereunder shall be sold may be fixed from time to time by the municipal authorities of any such city or town and shall be sufficient to reimburse such city or town for the expenses and cost of manufacture thereof, together with any interest for which such city or town may be liable upon any bonds issued for the purpose of acquiring such ice plant.

HISTORY: 1962 Code Section 59-545; 1952 Code Section 59-545; 1942 Code Section 7275; 1932 Code Section 7275; Civ. C. '22 Section 4428; 1920 (31) 1040.



Section 5-33-40. Sale of ice plant.

Should the city council of any city in this State which owns its ice plant or any board which controls any such plant at any time receive an offer for such plant, the city council or board may order a special election in the city for the purpose of determining whether or not such offer shall be accepted.

HISTORY: 1962 Code Section 59-546; 1952 Code Section 59-546; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



Section 5-33-50. Security required of proposed purchaser.

Prior to the ordering of such election the city council or board controlling the plant may take from the proposed purchaser such security as it may deem sufficient for the performance of the offer of purchase in the event of its acceptance.

HISTORY: 1962 Code Section 59-547; 1952 Code Section 59-547; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



Section 5-33-60. Notice of election on issue of sale.

In the event such election be ordered four weeks' notice thereof shall be given by publication in a newspaper of general circulation in such city once in each week for four weeks preceding the date of such election. Such notice shall contain in substance the terms of the offer for such property.

HISTORY: 1962 Code Section 59-548; 1952 Code Section 59-548; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



Section 5-33-70. Sale authorized if election favorable; contract for operation; maximum rates.

In the event the result of the election is in favor of the acceptance of the offer so submitted to the people, the city council or board shall accept such offer, complete the sale by the conveyance to the purchaser of the property purchased and execute and deliver proper deeds of conveyance therefor. In connection with such sale, such city council or board may make and enter into an agreement with the purchaser for the operation of the property so purchased and the furnishing to the people of ice and may fix maximum rates therefor during such period as may then be agreed upon.

HISTORY: 1962 Code Section 59-551; 1952 Code Section 59-551; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.






CHAPTER 35 - WATER FRONT IMPROVEMENTS

Section 5-35-10. Cities of 10,000 or more empowered to condemn lands on water front.

When any city of this State having a population of ten thousand inhabitants or more and located upon a navigable stream, whether tidal or nontidal, desires to extend, improve, or protect its waterfront for public purposes, it may acquire by condemnation all private property, within or without the city or partly within and partly without the city, needed for the extension, improvement, or protection. The right conferred on the city includes the right to condemn the title or possession of any and all lands, water or riparian rights, wharves, docks, warehouses, buildings, rights-of-way, or any other property, including any property which may already have been condemned, when the property is taken for the purpose of establishing, improving, developing, maintaining, or operating the port and terminal utilities of the city for public purpose. Title acquired under this section shall vest absolutely in the city. No lands condemned under this section may be sold to private owners by the city.

HISTORY: 1962 Code Section 59-561; 1952 Code Section 59-561; 1942 Code Section 7554; 1932 Code Section 7569; Civ. C. '22 Section 4752; Civ. C. '12 Section 3094; 1909 (26) 170; 1920 (31) 904; 1953 (48) 272; 1987 Act No. 173, Section 12.



Section 5-35-20. Filling up lowlands owned by private persons.

Whenever such extension, improvement or protection shall make necessary the filling up of lowlands, owned by private persons, to a level established by the city and such filling up is proposed to be accomplished by excavation from the bed of a stream bordering the water front so to be extended, improved or protected under a general plan established by the city, such lowlands may be filled up by the city at the expense of such private owners and the costs thereof shall be a lien upon the lands so filled up. The cost to each private owner shall be determined by the proportion which the cubic contents of the filling in each lot or parcel of land, separately owned, shall bear to the cubic contents of the whole area filled. If the municipality and the owner cannot agree as to the cost of the filling aforesaid to be borne by such private owner, then it shall be determined by a proceeding in the nature of an action against such property, to be instituted by the municipality in the court of common pleas for the county in which such municipality is situated, to recover the amount claimed to be due and the reasonable costs to be paid by such lot owner shall be determined by the jury as in the case of similar actions.

HISTORY: 1962 Code Section 59-562; 1952 Code Section 59-562; 1942 Code Section 7555; 1932 Code Section 7570; Civ. C. '22 Section 4753; Civ. C. '12 Section 3095; 1909 (26) 170.



Section 5-35-30. Notification of proposed plan and fill levels.

The municipality shall first notify each private owner interested of the plan proposed and of the level up to which such lots are to be filled and of the general plan proposed and such private owners may, if they see fit, arrange to fill up their lands at their own expense, such filling up to be done either prior to or contemporaneously with the filling done by the city, and to be in accord with the general plan adopted. And the owner of any such land shall be entitled to use the mud or soil in the bed of the river in front of such land for the purpose of filling up his land, in preference to any other, to the extent necessary to fill such lands.

HISTORY: 1962 Code Section 59-563; 1952 Code Section 59-563; 1942 Code Section 7556; 1932 Code Section 7571; Civ. C. '22 Section 4754; Civ. C. '12 Section 3096; 1909 (26) 170.



Section 5-35-40. Condemnation by city in cases of disagreement as to filling up lowlands.

In the event that any lot owner objects to the cost of filling his lot, such owner may require the municipality to purchase such lot at a price agreed upon between the municipality and the owner, and, in case of failure to agree upon the price, the municipality shall proceed to condemn such lot. And upon paying to the owner the price that may be fixed therefor, as herein provided, the title thereof shall vest in the municipality, which shall proceed to fill such lot and may sell it to reimburse itself for all expenses and charges.

HISTORY: 1962 Code Section 59-564; 1952 Code Section 59-564; 1942 Code Section 7557; 1932 Code Section 7572; Civ. C. '22 Section 4755; Civ. C. '12 Section 3097; 1909 (26) 170.






CHAPTER 37 - MUNICIPAL IMPROVEMENTS ACT OF 1999

Section 5-37-10. Short title; authority of municipalities.

This chapter may be referred to as the "Municipal Improvement Act of 1999", and any municipal corporation of this State is hereby authorized to exercise the powers and provisions hereof.

HISTORY: 1962 Code Section 59-599.151; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-20. Definitions.

As used in this chapter, the following terms have the following meanings:

(1) "Assessment" means a charge against the real property of an owner within an improvement district created pursuant to this chapter which may be based on assessed value, front footage, area, per parcel basis, the value of improvements to be constructed within the district, or any combination of them, as the basis is determined by the governing body of the municipality. In the event the governing body of a municipality determines that another basis for assessment is appropriate or a more equitable allocation of costs among property owners is appropriate, it may substitute such method for any of the foregoing. An assessment imposed upon real property under this chapter remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision and transfer of real property or upon such other event as the governing body of a municipality considers appropriate.

(2) "Improvements" include open or covered malls, parkways, parks and playgrounds, recreation facilities, athletic facilities, pedestrian facilities, parking facilities, parking garages, and underground parking facilities, and facade redevelopment, the widening and dredging of existing channels, canals, and waterways used specifically for recreational or other purposes provided that the municipality, the State, or other public entity owns fee simple title or an easement for maintenance in these channels, canals, or waterways, the relocation, construction, widening, and paving of streets, roads, and bridges, including demolition of them, underground utilities, all activities authorized by Chapter 1, Title 31 (State Housing Law), a building or other facilities for public use, a public works eligible for financing pursuant to the provisions of Section 6-21-50, services or functions which a municipality in accordance with state law may by law provide, and all things incidental to the improvements, including planning, engineering, administration, managing, promotion, marketing, and acquisition of necessary easements and land, and may include facilities for lease or use by a private person, firm, or corporation. However, improvements as defined in this chapter must comply with all applicable state and federal laws and regulations governing these activities. These improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and these improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-40. The governing body of a municipality, after due investigation and study, may determine that improvements located outside the boundaries of an improvement district confer a benefit upon property inside an improvement district or are necessary to make improvements within the improvement district effective for the benefit of property inside the improvement district.

(3) "Improvement district" means any area within the municipality designated by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished. No special improvement district may include the grounds of the State House in the City of Columbia.

(4) "Improvement plan" means an overall plan by which the governing body proposes to effect improvements within an improvement district to preserve property values, prevent deterioration of urban areas, and preserve the tax base of the municipality, and includes an overall plan by which the governing body proposes to effect improvements within an improvement district in order to encourage and promote private or public development within the improvement district.

(5) "Governing body" means the municipal council or other governing body in which the general governing powers of the municipality are vested.

(6) "Owner" means any person twenty-one years of age, or older, or the proper legal representative for any person younger than twenty-one years of age, and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interest) and who owns, at the date of the petition or written consent, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and any duly organized group whose total interest is at least equal to a one-tenth interest in a single tract.

It is provided, however, that, if any firm or person has a leasehold interest requiring it or him to pay all municipal taxes, such agreement shall not be applicable to charges of the assessment of the district as only the owner has the right to petition on the assessment charge for the improvement district.

HISTORY: 1962 Code Section 59-599.152; 1974 (58) 2813; 1981 Act No 115, Section 1; 1988 Act No. 505, Section 1; 1991 Act No. 116, Section 1; 1999 Act No. 118, Section 2; 2000 Act No. 384, Section 1; 2010 Act No. 282, Section 1, eff June 16, 2010; 2010 Act No. 290, Section 33.C, eff January 1, 2011.

Effect of Amendment

The two 2010 amendments in item (2), inserted "provided that the municipality, the State, or other public entity owns fee simple title or an easement for maintenance in these channels, canals, or waterways" in the first sentence and made other nonsubstantive changes.



Section 5-37-25. Consent required to use revenues for improvements outside municipality where improvement district is located.

A municipality must obtain the consent of the county governing body and any other municipality where the improvement is located to use revenue collected pursuant to this chapter for improvements located outside the municipal boundaries in which the improvement district is located.

HISTORY: 1999 Act No. 118, Section 2.



Section 5-37-30. Improvements authorized; funding sources.

The governing body is authorized to acquire, own, construct, establish, install, enlarge, improve, expand, operate, maintain and repair, and sell, lease, and otherwise dispose of any improvement and to finance such acquisition, construction, establishment, installation, enlargement, improvement, expansion, operation, maintenance, and repair, in whole or in part, by the imposition of assessments in accordance with this chapter, by special district bonds, by general obligation bonds of the municipality, by revenue bonds of the municipality, or from general revenues from any source not restricted from such use by law, or by any combination of such funding sources. In addition to any other authorization provided herein or by other law, the governing body of a municipality may issue its special district bonds or revenue bonds of the municipality under such terms and conditions as the governing body may determine by ordinance subject to the following: such bonds may be sold at public or private sale for such price as is determined by the governing body; such bonds may be secured by a pledge of and be payable from the assessments authorized herein or any other source of funds not constituting a general tax as may be available and authorized by the governing body; such bonds may be issued pursuant to and secured under the terms of a trust agreement or indenture with a corporate trustee and the ordinance authorizing such bonds or trust agreement or indenture pertaining thereto may contain provisions for the establishment of a reserve fund, and such other funds or accounts as are determined by the governing body to be appropriate to be held by the governing body or the trustee. The proceeds of any bonds may be applied to the payment of the costs of any improvements, including expenses associated with the issuance and sale of the bonds and any costs for planning and designing the improvements or planning or arranging for the financing and any engineering, architectural, surveying, testing, or similar costs or expenses necessary or appropriate for the planning, designing, and construction or implementation of any plan in connection with the improvements.

HISTORY: 1962 Code Section 59-599.153; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-35. Assessments for fund improvements not to be imposed on property not located in improvement district; exception for bonds issued pursuant to Section 5-37-30.

(A) Notwithstanding the provisions of Section 5-37-30, assessments, revenues, or debt service on bonds which may be used under this chapter to fund municipal improvements must not impose or be derived from, in whole or in part, a tax or assessment on property not located in the improvement district. Bonds issued pursuant to Section 5-37-30, however, may be made payable from assessments imposed on property located in the improvement district, and may be additionally secured, in whole or in part, by the full faith, credit, and taxing power of the municipality, if the governing body of the municipality certifies on the date of issuance of the bonds that the assessments as imposed are sufficient as to both amount and duration to pay all debt service on these bonds as they become due.

(B) The provisions of this section do not apply to projects or undertakings designated by a municipal governing body as a "system" pursuant to Section 6-21-40.

HISTORY: 2000 Act No. 384, Section 2; 2010 Act No. 282, Section 2, eff June 16, 2010; 2010 Act No. 290, Section 33.B, eff January 1, 2011.

Effect of Amendment

The two 2010 amendments made the same changes rewriting this section.



Section 5-37-40. Establishment of improvement districts; written consent of owners.

(A) If the governing body finds that:

(1) improvements would be beneficial within a designated improvement district;

(2) the improvements would preserve or increase property values within the district;

(3) in the absence of the improvements, property values within the area would be likely to depreciate, or that the proposed improvements would be likely to encourage development in the improvement district;

(4) the general welfare and tax base of the city would be maintained or likely improved by creation of an improvement district in the city; and

(5) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property within the district, the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district.

(B) If an improvement district is located in a redevelopment project area created pursuant to Chapter 6, Title 31, the improvement district being created under the provisions of this chapter must be considered to satisfy items (1) through (5) of subsection (A). The ordinance creating an improvement district may be adopted by a majority of council after a public hearing at which the plan is presented, including the proposed basis and amount of assessment, or upon written petition signed by a majority in number of the owners of real property within the district that is not exempt from ad valorem taxation as provided by law. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district.

HISTORY: 1962 Code Section 59-599.154; 1974 (58) 2813; 1987 Act No. 160 Section 1; 1988 Act No. 505, Section 2; 1999 Act No. 118, Section 2; 2005 Act No. 109, Sections 7.A, 7.B, eff June 2, 2005; 2010 Act No. 282, Section 3, eff June 16, 2010; 2010 Act No. 290, Section 33.D, eff January 1, 2011; 2012 Act No. 268, Section 2, eff June 20, 2012.

Effect of Amendment

The 2005 amendment, in item (A)(5) and subsection (B), in the last sentence added "or will be taxed" and "at the time the improvement district is created".

The two 2010 amendments, in subsection (A)(5) and subsection (B), inserted "except in the case of an improvement district in which the sole improvements are the widening and dredging of canals,"; in the second sentence of paragraph (A)(5) substituted "pursuant to" for "under"; in the first sentence of subsection (B), substituted "pursuant to Chapter 6, Title 31," for "under Title 31, Chapter 6,"; and in the third sentence of subsection (B) substituted "pursuant to" for "under".

The 2012 amendment inserted "and waterways that are connected to canals as described in Section 48-39-130(D)(10)" and made other, nonsubstantive, changes in subsections (A)(5) and (B).



Section 5-37-45. Inclusion in improvement district of area in which the proposed improvements have been constructed or are under construction; exceptions.

(A)(1) The governing body may include within an improvement district an area within the municipality in which the proposed improvements have been constructed or are under construction at the time of the establishment of the improvement district.

(2) Before the commencement of the construction of these improvements, a written agreement with the owner of the area to be improved must be entered into by the municipality authorizing the construction of the improvements in anticipation of the inclusion of the area which is improved in the improvement district upon such terms and conditions as the governing body agrees, including the reimbursement, as a cost of constructing improvements under this chapter, of any monies expended for the construction before and subsequent to the establishment of the improvement district. Any agreement providing for the construction of the improvements before the establishment of the improvement district must be authorized by an ordinance of the governing body, notice of which must be given by publication in a newspaper of general circulation within the municipality, at least seven days before the final adoption of the ordinance. Any agreements entered into in accordance with the foregoing conditions before the effective date of this section are ratified and confirmed and the area improved declared eligible for inclusion in the improvement district as proposed in the agreement.

(B) The provisions of item (2) of subsection (A) do not apply to any area proposed for inclusion within an improvement district which, within three years prior to the date of the adoption of the resolution required by Section 5-37-50, is subject to a development agreement pursuant to the South Carolina Local Government Development Agreement Act.

HISTORY: 1988 Act No. 505 Section 3; 1999 Act No. 118, Section 2; 2001 Act No. 93, Section 1.



Section 5-37-50. Resolution regarding improvement plan and public hearing.

The governing body, by resolution adopted, shall describe the improvement district and the improvement plan to be effected, including a property within the improvement district to be acquired and improved, the projected time schedule for the accomplishment of the improvement plan, the estimated cost and the amount of the cost to be derived from assessments, bonds, or other general funds, together with the proposed basis and rates of assessments to be imposed within the improvement district. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district. The resolution also shall establish the time and place of a public hearing to be held within the municipality not sooner than twenty days nor more than forty days following the adoption of the resolution, at which an interested person may attend and be heard, either in person or by attorney, on a matter in connection with the improvement district.

HISTORY: 1962 Code Section 59-599.155; 1974 (58) 2813; 1999 Act No. 118, Section 2; 2005 Act No. 109, Section 8, eff June 2, 2005; 2010 Act No. 282, Section 4, eff June 16, 2010; 2010 Act No. 290, Section 33.E, eff January 1, 2011; 2012 Act No. 268, Section 3, eff June 20, 2012.

Effect of Amendment

The 2005 amendment, in the second sentence, added "or will be taxed" and "at the time the improvement district is created".

The two 2010 amendments made the same changes and rewrote this section.

The 2012 amendment inserted "and waterways that are connected to canals as described in Section 48-39-130(D)(10)" and made other, nonsubstantive, changes throughout the section.



Section 5-37-60. Publication of resolution.

A resolution providing for an improvement district, when adopted, shall be published once a week for two successive weeks in a newspaper of general circulation within the incorporated municipality and the final publication shall be at least ten days prior to the date of the scheduled public hearing. At the public hearing and at any adjournment thereof, all interested persons may be heard either in person or by attorney.

HISTORY: 1962 Code Section 59-599.156; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-70. Payment of costs of improvements.

The governing body may provide by the resolution for the payment of the cost of the improvements and facilities to be constructed within the improvement district by assessments on the property therein as defined in Section 5-37-20, or by the issuance of special district bonds, or by general obligation bonds of the municipality, or from general municipal revenues from any source not restricted from such use by law, or from any combination of such financing sources as may be provided in the improvement plan.

HISTORY: 1962 Code Section 59-599.157; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-80. Assessments upon property owners.

The financing of improvements by assessments, bonds, or other revenues, and the proportions thereof, shall be in the discretion of the governing body; and the rates of assessments upon property owners within the improvement district need not be uniform but may vary in proportion to improvements made immediately adjacent to or abutting upon the property of each owner therein, as well as other bases as provided in Section 5-37-20.

HISTORY: 1962 Code Section 59-599.158; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-90. Improvements as property of municipality; use of special assessments.

The improvements as defined in Section 5-37-20 are to be or become the property of the municipality, State, or other public entity and may at any time be removed, altered, changed, or added to, as the governing body may in its discretion determine; provided, that during the continuance or maintenance of the improvements, the special assessments on property therein may be utilized for the preservation, operation, and maintenance of the improvements and facilities provided in the improvement plan, and for the management and operation of the improvement district as provided in the improvement plan, and for payment of indebtedness incurred therefor.

HISTORY: 1962 Code Section 59-599.159; 1974 (58) 2813; 1981 Act No. 115, Section 2; 1991 Act No. 116, Section 2; 1999 Act No. 118, Section 2.



Section 5-37-100. Ordinance creating improvement district.

No sooner than ten days nor more than one hundred twenty days following the conclusion of the public hearing provided in Section 5-37-50, the governing body, by ordinance, may provide for the creation of the improvement district as originally proposed or with the changes and modifications in it as the governing body may determine, and provide for the financing by assessment, bonds, or other revenues as provided in this chapter. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner gives the governing body written permission to include the property within the improvement district. The ordinance may not become effective until at least seven days after it has been published in a newspaper of general circulation in the municipality. The ordinance may incorporate by reference plats and engineering reports and other data on file in the offices of the municipality. The place of filing and reasonable hours for inspection must be made available to all interested persons.

HISTORY: 1962 Code Section 59-599.160; 1974 (58) 2813; 1999 Act No. 118, Section 2; 2010 Act No. 282, Section 5, eff June 16, 2010; 2010 Act No. 290, Section 33.F, eff January 1, 2011; 2012 Act No. 268, Section 4, eff June 20, 2012.

Effect of Amendment

The two 2010 amendment made the same changes and rewrote this section.

The 2012 amendment inserted "and waterways that are connected to canals as described in Section 48-39-130(D)(10)" and made other, nonsubstantive, changes throughout the section.



Section 5-37-110. Assessment roll; preparation and distribution; publication of notice; hearing of objections.

In the event all or any part of improvements and facilities within the district are to be financed by assessments on property therein, the governing body shall prepare an assessment roll in which there shall be entered the names of the persons whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed. Immediately after such assessment roll has been completed the governing body shall cause one copy thereof to be deposited in the offices of the municipality for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the municipality a notice of completion of the assessment roll setting forth a description in general terms of the improvements and providing at least ten days' notice of the time fixed for hearing of objections in respect to such assessments. The time for hearing such objections shall be at least thirty days, and hearings may be conducted by one or more members of the governing body of the municipality, but the final decision on each such objection shall be made by vote of the whole governing body at a public session thereof.

HISTORY: 1962 Code Section 59-599.161; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-120. Notice of assessment to owners; filing of objections.

As soon as practicable after the completion of the assessment roll and prior to the publication of the notice provided in Section 5-37-110, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the city or county treasurer, a notice stating the nature of the improvement, the total proposed cost thereof, the amount to be assessed against the particular property and the basis upon which the assessment is made, together with the terms and conditions upon which the assessment may be paid. The notice shall contain a brief description of the particular property involved, together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the hearing of objections in respect to the assessment. Any property owner who fails to file with the municipal council a written objection to the assessment against his property within the time provided for hearing such objections shall be deemed to have consented to such assessment, and the published and written notices prescribed in this chapter shall so state. If all of the owners of property upon which an assessment is to be levied consent in writing to the imposition of such assessment, the provisions of this section shall be deemed satisfied.

HISTORY: 1962 Code Section 59-599.162; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-130. Conduct of hearings; filed assessment constitutes superior lien.

The governing body shall hear the objections as provided herein of all persons who have filed written notice of objection within the time prescribed and who may appear and make proof in relation thereto either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may thereupon make such corrections in the assessment roll as it may deem proper and confirm the same or set it aside and provide for a new assessment. Whenever the governing body shall confirm an assessment, either as originally prepared or as thereafter corrected, a copy thereof certified by the clerk of the municipality shall be filed in the office of the clerk of court of the county in which the municipality is situate, and from the time of such filing the assessment impressed in the assessment roll shall constitute and be a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and shall be annually assessed and collected with the property taxes thereon.

HISTORY: 1962 Code Section 59-599.163; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-140. Appeals from decisions of governing body.

Upon the confirmation of an assessment, if any, the governing body shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the assessment finally confirmed. Such property owner may appeal such assessment only if he shall, within twenty days after the mailing of the notice to him confirming the assessment, give written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate; but no such appeal shall delay or stay the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals shall be heard and determined on the record in the manner of appeals from administrative bodies in this State.

HISTORY: 1962 Code Section 59-599.164; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-150. Powers are cumulative.

Nothing contained herein shall be construed to limit or restrict the powers of any incorporated municipality, but the authorizations herein contained shall be in addition to any such powers.

HISTORY: 1962 Code Section 59-599.165; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-160. Effectiveness of petition or consent and of acts taken under other laws.

Any written petition or consent signed by a property owner prior to July 18, 1974, requesting or consenting to an assessment in an improvement district shall be effective and binding upon said property and property owner and all acts of any municipality taken under any other law shall be effective and binding upon all property owners in an improvement district.

HISTORY: 1962 Code Section 59-599.166; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-170. Approval required for inclusion of streets in State highway system in mall developments.

No street in the state highway system shall be included in a mall development without prior written approval of the Department of Transportation.

HISTORY: 1962 Code Section 59-599.167; 1974 (58) 2813; 1999 Act No. 118, Section 2.



Section 5-37-180. Mall developments; streets near courthouses.

No street which is located in front of the county courthouse and adjacent thereto shall be included in the mall development without prior written approval of the governing body having jurisdiction over such public property. Likewise, no street which shall in effect block the entrance to the courthouse square shall be included in the mall complex without prior written approval of same governing body.

HISTORY: 1962 Code Section 59-599.168; 1974 (58) 2813; 1999 Act No. 118, Section 2.






CHAPTER 39 - CEMETERIES AND CEMETERY COMMISSIONS

Section 5-39-10. Acquisition and operation of cemeteries authorized; police powers outside municipality.

The city or town council of every incorporated city or town in this State may purchase or otherwise acquire, own, hold, operate, subdivide and develop cemeteries or burial grounds in or near such city or town and lands for cemeteries or burial grounds in or near such city or town and dispose of lots or portions of such cemeteries or burial grounds and lots or portions of such lands under such terms and conditions as the city or town council may prescribe. All police powers of any such municipality shall extend to any cemetery or burial ground owned, operated or controlled by the municipality which lies outside the incorporated limits thereof.

HISTORY: 1962 Code Section 47-1401; 1952 Code Section 47-1401; 1947 (45) 54.



Section 5-39-110. Appointment and term.

Any city or town council of any city or town in this State which has a population of more than two thousand and less than five thousand according to the latest census of the United States Government may create by ordinance for such city or town a cemetery commission to be composed of three resident qualified electors of such city or town and may elect three commissioners, the term of their office to run as follows: One commissioner for two years, one commissioner for four years and one commissioner for six years. At the expiration of each of such terms such city or town council shall elect a successor whose term of office shall be six years, so that not more than one of such commissioners' terms of office shall expire every two years.

HISTORY: 1962 Code Section 47-1411; 1952 Code Section 47-1411; 1942 Code Section 7452-1; 1939 (41) 292.



Section 5-39-120. Removal; vacancies.

When such commissioners are elected and accept the appointment of the office, they shall not be subject to removal by the council except for cause. Should a vacancy occur then the council shall elect a successor for the unexpired term only.

HISTORY: 1962 Code Section 47-1412; 1952 Code Section 47-1412; 1942 Code Section 7452-1; 1939 (41) 292.



Section 5-39-130. Duties and powers.

Such cemetery commission shall meet and from its number elect a chairman and secretary and shall meet thereafter as often as may be reasonably necessary. It shall receive from the custodian of such city or town any and all funds then in the hands of the officials of such city or town which may be allotted, bequeathed, devised, donated, given or otherwise acquired for cemetery purposes and shall continue to receive, accept and administer all such funds and property and shall hold, manage and invest them by loaning or depositing such funds or property under and in accordance with the statute law of this State pertaining to trust funds or fiduciaries, with full power and authority to acquire real estate by purchase and with full power and authority to sell and convey real estate upon the approval of the city or town council. It shall have charge of the upkeep and maintenance of the cemetery under the control of such city or town and shall fully discharge the duties pertaining to such cemetery from time to time.

HISTORY: 1962 Code Section 47-1413; 1952 Code Section 47-1413; 1942 Code Section 7452-1; 1939 (41) 292.



Section 5-39-210. Appointment and term.

Any incorporated city in this State having a population of twenty thousand inhabitants or above and owning a cemetery or burying ground may create by ordinance a cemetery commission, to be composed of three discreet persons, residents of such city, whose terms of office shall be six years from the date of their respective appointments, except that at the creation of such commission one shall be appointed for two years, one for four and the other for six.

HISTORY: 1962 Code Section 47-1431; 1952 Code Section 47-1431; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-220. Bond and compensation.

The commissioners shall each give bond in such sum as the city or town council shall fix, the premiums therefor to be paid out of the funds left with them, each fund bearing its proportion of such expense. The commissioners shall receive no compensation except such as may be allowed the secretary and treasurer, to be paid by the city or town, and the position of commissioner shall not be such office as defined or held in this State to prevent the holding of any office or position of honor, profit or trust.

HISTORY: 1962 Code Section 47-1432; 1952 Code Section 47-1432; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-230. Officers.

Every such commission shall once in every two years elect from its number a chairman and a secretary and treasurer.

HISTORY: 1962 Code Section 47-1433; 1952 Code Section 47-1433; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-240. Receipt of gifts, devises, bequests and the like for care of graves.

Any such commission may receive by gift, devise, bequest or settlement in trust any sum of money from any person turned over to it in trust to be invested and the income used in the upkeep and care of any grave or graves as may be then or thereafter designated by the person turning such fund over to it.

HISTORY: 1962 Code Section 47-1434; 1952 Code Section 47-1434; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-250. Transfer of funds to commission.

Any commission, committee, person, city or town now having funds in its hands for the upkeep and care of graves in such cemeteries may deliver such funds to such commission contemporaneously with a statement showing the sources and the designation of graves to be cared for and amounts therefor. A receipt from the commission shall operate as a discharge of liability for the amount so delivered.

HISTORY: 1962 Code Section 47-1435; 1952 Code Section 47-1435; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-260. Investments.

The members of any such commission shall invest or handle such funds in the manner provided by law for investments or handling of funds by executors, administrators, guardians and trustees, and the income shall be collected annually and expended in such manner as, in the judgment of the commission, will meet the purpose for which such fund was delivered.

HISTORY: 1962 Code Section 47-1436; 1952 Code Section 47-1436; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-270. Disbursements and reports.

No disbursement shall be made except by check, and at the end of each calendar year the commission shall make up and file with the city council a report showing all of its acts and doings and the funds received and disbursed during such year. All checks and vouchers shall be signed by the secretary and treasurer and one other member of the commission.

HISTORY: 1962 Code Section 47-1437; 1952 Code Section 47-1437; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-280. Liability of cities.

No liability shall attach to any city or town for any funds herein referred to or by reason of the handling or expenditure of such funds.

HISTORY: 1962 Code Section 47-1438; 1952 Code Section 47-1438; 1942 Code Section 7536; 1935 (39) 97.



Section 5-39-410. Acceptance of trust for maintenance of burial lots, graves, tombs and the like.

Any incorporated city in this State having a population of more than five thousand inhabitants and owning a cemetery may receive by gift, devise, bequest or settlement in trust any sum of money from any person when such sum is turned over to it in trust to be invested and the annual income used in maintaining, caring for or keeping in repair any tomb, burial lot, grave or graves as may be then or thereafter designated by the person creating such trust fund and agreed to by such city.

HISTORY: 1962 Code Section 47-1421; 1952 Code Section 47-1421; 1942 Code Section 7471; 1938 (40) 1662.



Section 5-39-420. Transfer of funds to city.

Any person that may have funds to be used for the maintenance, care or keeping in repair of any tomb, burial lot, grave or graves in any such cemetery may with the consent of any such city deliver such funds to such city with a statement showing the source thereof and the designation of the tomb, burial lot, grave or graves to be maintained, cared for or kept in repair, and a receipt from such city shall operate as a discharge of liability for the amount so delivered in trust to any such city.

HISTORY: 1962 Code Section 47-1422; 1952 Code Section 47-1422; 1942 Code Section 7471; 1938 (40) 1662.



Section 5-39-430. Ordinance shall provide terms of acceptance.

Any such city desiring to avail itself of the provisions of Sections 5-39-410 and 5-39-420 shall by ordinance or resolution provide the terms and conditions upon which any such trust funds will be received and administered by it, and no such city shall be liable to account for any such trust funds so long as such city shall substantially comply with such terms and conditions.

HISTORY: 1962 Code Section 47-1423; 1952 Code Section 47-1423; 1942 Code Section 7471; 1938 (40) 1662.



Section 5-39-440. City empowered to contract for service.

Any such city may contract with any person for the maintenance, care and keeping in repair of any tomb, burial lot or grave in any such cemetery for such consideration and upon such terms and conditions as may be fixed by any such city.

HISTORY: 1962 Code Section 47-1424; 1952 Code Section 47-1424; 1942 Code Section 7471; 1938 (40) 1662.









Title 6 - Local Government - Provisions Applicable to Special Purpose Districts and Other Political Subdivisions

CHAPTER 1 - GENERAL PROVISIONS

Section 6-1-10. Power of political subdivisions to proceed under legislation dealing with bankruptcy or composition of indebtedness.

The consent of the State is hereby granted to, and all appropriate powers are hereby conferred upon, any county, municipal corporation, township, school district, drainage district or other taxing or governmental unit organized under the laws of the State to institute any appropriate action and in any other respect to proceed under and take advantage of and avail itself of the benefits and privileges conferred, and to accept the burdens and obligations created, by any existing act of the Congress of the United States and any future enactment of the Congress of the United States relating to bankruptcy or the composition of indebtedness on the part of the counties, municipal corporations, townships, school districts, drainage districts and other taxing or governmental units or any of them.

HISTORY: 1962 Code Section 1-71; 1952 Code Section 1-71; 1942 Code Section 7041-1; 1939 (41) 10.



Section 6-1-20. Contractual agreements to provide joint public facilities and services authorized.

Local governments, including counties, municipalities and special service districts, may enter into contractual agreements with each other to provide joint public facilities and services when considered mutually desirable.

The governing body of each local government entering into such agreements for joint public facilities and services shall approve the contractual agreement and be parties thereto.

The provisions of this section shall not be construed to restrict the powers of the participating local governments nor permit the levy of taxes not otherwise authorized by law.

HISTORY: 1962 Code Section 1-75; 1967 (55) 267.



Section 6-1-30. Counties and municipalities authorized to implement Title I of the Housing and Community Development Act of 1974.

All counties and municipalities of this State may by appropriate resolution or ordinance implement the provisions of Title I of the Housing and Community Development Act of 1974, Public Law 93-383, enacted by the Congress of the United States, and shall be authorized to engage in all community development activities encompassed therein, including, but not limited to, the application for funds; designation of officials for administration of grants; acquisition of eligible property; appropriation of funds for eligible projects, property rehabilitation loans, grants and loan guarantees, relocation assistance, planning, management and administrative costs; and the execution of all plans, contracts, certifications, applications, agreements, indemnities, reports, guarantees and other documents required thereby. Local governments may enter into mutual contracts to accomplish the purposes of this section.

HISTORY: 1975 (59) 109.



Section 6-1-35. Preservation and protection of cemeteries.

(A) Counties and municipalities are authorized to preserve and protect any cemetery located within its jurisdiction which the county or municipality determines has been abandoned or is not being maintained and are further authorized to expend public funds and use county or municipal inmate labor, in the manner authorized by law, in connection with the cemetery.

(B) As used in this section, the term "preserve and protect" means to keep safe from destruction, peril, or other adversity and may include the placement of signs, markers, fencing, or other appropriate features so as to identify the site as a cemetery and so as to aid in the preservation and protection of the abandoned cemetery.

HISTORY: 1989 Act No. 125, Section 1.



Section 6-1-40. Interstate extension of water and sewer systems.

No water or sewage system owned or operated by a county, municipality, special purpose district, or political subdivision created, organized, or existing under the laws of any other state may be extended, leased, or operated in the unincorporated area of any county of this State unless the county governing body wherein the system is proposed to be extended, leased, or operated has by ordinance approved and authorized the extension, lease, or operation.

HISTORY: 1984 Act No. 448.



Section 6-1-50. Financial report required.

Counties and municipalities receiving revenues from state aid, currently known as Aid to Subdivisions, shall submit annually to the Revenue and Fiscal Affairs Office a financial report detailing their sources of revenue, expenditures by category, indebtedness, and other information as the Revenue and Fiscal Affairs Office requires. The Revenue and Fiscal Affairs Office shall determine the content and format of the annual financial report. The financial report for the most recently completed fiscal year must be submitted to the Revenue and Fiscal Affairs Office by January fifteenth of each year. If an entity fails to file the financial report by January fifteenth, then the chief administrative officer of the entity shall be notified in writing that the entity has thirty days to comply with the requirements of this section. The Director of the Revenue and Fiscal Affairs Office may, for good cause, grant a local entity an extension of time to file the annual financial report. Notification by the Director of the Revenue and Fiscal Affairs Office to the Comptroller General that an entity has failed to file the annual financial report thirty days after written notification to the chief administrative officer of the entity must result in the withholding of ten percent of subsequent payments of state aid to the entity until the report is filed. The Revenue and Fiscal Affairs Office is responsible for collecting, maintaining, and compiling the financial data provided by counties and municipalities in the annual financial report required by this section.

HISTORY: 1988 Act No. 365, Part I, Section 2; 2006 Act No. 388, Pt IV, Section 2.C, eff June 10, 2006; 2007 Act No. 57, Section 2.A, eff June 6, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2006 amendment rewrote this section.

The 2007 amendment, in the third sentence, substituted "January" for "November" in two places.



Section 6-1-70. Prohibition on real estate transfer fees; exceptions.

(A) Except as provided in subsection (B), the governing body of each county, municipality, school district, or special purpose district may not impose any fee or tax of any nature or description on the transfer of real property unless the General Assembly has expressly authorized by general law the imposition of the fee or tax.

(B) A municipality that originally enacted a real estate transfer fee prior to January 1, 1991 may impose and collect a real estate transfer fee, by ordinance, regardless of whether imposition of the fee was discontinued for a period after January 1, 1991.

HISTORY: 1994 Act No. 497, Part II, Section 132A7; 1997 Act No. 155, Part II, Sections 71A, 72A.



Section 6-1-75. Allocation of aid to counties based on population of annexed areas.

Where a portion of one county is annexed to another county, the total amount allocated by the General Assembly under Aid to Subdivisions to the two counties must not exceed the total which would be allocated to the two counties separately. However, the population of the annexed areas must be taken into consideration in determining the proportionate share of the total allocation due to each county.

HISTORY: 1995 Act No. 145, Part II, Section 40.



Section 6-1-80. Budget adoption.

(A) A county, municipality, special purpose or public service district, and a school district shall provide notice to the public by advertising the public hearing before the adoption of its budget for the next fiscal year in at least one South Carolina newspaper of general circulation in the area. This notice must be given not less than fifteen days in advance of the public hearing and must be a minimum of two columns wide with a bold headline.

(B) The notice must include the following:

(1) the governing entity's name;

(2) the time, date, and location of the public hearing on the budget;

(3) the total revenues and expenditures from the current operating fiscal year's budget of the governing entity;

(4) the proposed total projected revenue and operating expenditures for the next fiscal year as estimated in next year's budget for the governing entity;

(5) the proposed or estimated percentage change in estimated operating budgets between the current fiscal year and the proposed budget;

(6) the millage for the current fiscal year; and

(7) the estimated millage in dollars as necessary for the next fiscal year's proposed budget.

(C) This notice is given in lieu of the requirements of Section 4-9-130.

HISTORY: 1995 Act No. 146, Section 9A.



Section 6-1-85. Monitor, review of tax burden borne by certain classes of property; determination and estimation of tax incidence; publication of reports.

(A) The Office of Research and Statistics of the Revenue and Fiscal Affairs Office, shall monitor and review the tax burden borne by the classes of property listed in Article X, Section 1 of the State Constitution. To determine the tax burden of each class of property, the Office of Research and Statistics may use a ratio that compares total property taxes paid by the property class divided by the total fair market value of the property class. The Department of Revenue shall provide to the Office of Research and Statistics the information on assessed values and fair market values of properties as collected in accordance with Section 59-20-20(3).

(B) The Office of Research and Statistics of the Revenue and Fiscal Affairs Office, shall develop a methodology to determine and estimate tax incidence. A tax incidence statement, prepared by the Office of Research and Statistics, must be attached to any bill or resolution that has the potential to cause a shift in tax incidence. The tax incidence refers to the ultimate payer of a tax.

(C) The Office of Research and Statistics of the Revenue and Fiscal Affairs Office, may consult with outside experts with respect to fulfilling the requirements of subsections (A) and (B) of this section.

(D) Reports of the Office of Research and Statistics of the Revenue and Fiscal Affairs Office required under this section must be published and reported to the Governor, the members of the State Fiscal Accountability Authority, the members of the General Assembly and made available to the public.

HISTORY: 1997 Act No. 138, Section 6.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 6-1-90. Authorization of gifts to certain volunteer service personnel.

(A) Notwithstanding another provision of law, the governing body of a local government may authorize the distribution of a gratuitous year-end or holiday monetary or other type of gift to the following categories of volunteer service personnel:

(1) reserve law enforcement officers;

(2) volunteer firefighters; or

(3) volunteer emergency medical service personnel.

(B) If the governing body of a local government elects to authorize the distribution of a gratuitous year-end or holiday monetary or other type of gift, it shall ensure all personnel in that respective category bequeathed pursuant to this section are treated equally.

HISTORY: 2013 Act No. 76, Section 2, eff June 13, 2013.

Editor's Note

2013 Act No. 76, Section 1, provides as follows:

"SECTION 1. This act shall be known as the 'Volunteer Service Personnel Appreciation Act'."



Section 6-1-110. Moratorium prohibited; notification requirement.

No municipality or county may adopt an ordinance which imposes a moratorium on a construction project for which a permit has been granted without giving a two-week notice in a newspaper of general circulation in the county in which the project is located. No moratorium may be imposed without at least two readings which are a week apart.

HISTORY: 1996 Act No. 357, Section 1.



Section 6-1-120. Confidentiality of county or municipal taxpayer information.

(A) Except in accordance with a proper judicial order or as otherwise provided by the Freedom of Information Act, it is unlawful for an officer or employee of a county or municipality, or the agent of such an officer or employee to divulge or make known in any manner the financial information, or other information indicative of units of goods or services sold, provided by a taxpayer included in a report, tax return, or application required to be filed by the taxpayer with that county or municipality pursuant to a county or municipal ordinance imposing a:

(1) tax authorized under Article 5 or Article 7;

(2) business license tax authorized under Section 4-9-30(12) or Section 5-7-30;

(3) fee the measure of which is:

(a) gross proceeds of sales of goods or services; or

(b) paid admissions to a place of amusement.

(B) Nothing in this section prohibits the:

(1) publication of statistics classified to prevent the identification of particular reports, returns, or applications and the information on them;

(2) inspection of reports, returns, or applications and the information included on them by an officer or employee of the county or municipality, or an agent retained by an officer or employee, in connection with audits of the taxpayer, appeals by the taxpayer, and collection efforts in connection with the tax or fee which is the subject of the return, report, or application;

(3) sharing of data between public officials or employees in the performance of their duties, including the specific sharing of data as provided in Article 8 of this chapter, the Fairness in Lodging Act.

(C) A person who knowingly violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both. In addition, if the person convicted is an officer or employee of the county or municipality, the offender must be dismissed from the office or position held and is disqualified from holding a public office in this State for five years following the conviction.

HISTORY: 1999 Act No. 111, Section 1; 2000 Act No. 269, Section 1; 2014 Act No. 261 (S.985), Section 2, eff June 9, 2014.

Effect of Amendment

2014 Act No. 261, Section 2, in subsection (B)(3), inserted the reference to the Fairness in Lodging Act.



Section 6-1-130. Political subdivisions; scope of authority to set minimum wage rates.

(A) For purposes of this section "political subdivision" includes, but is not limited to a municipality, county, school district, special purpose district, or public service district.

(B) A political subdivision of this State may not establish, mandate, or otherwise require a minimum wage rate that exceeds the federal minimum wage rate set forth in Section 6 of the Fair Labor Standards Act of 1938, 29 U.S.C. 206. Also, a political subdivision of this State may not establish, mandate, or otherwise require a minimum wage rate related to employee wages that are exempt under 29 U.S.C. 201 et seq., the Fair Labor Standards Act of 1938.

(C) This section does not limit the authority of political subdivisions to establish wage rates in contracts to which they are a party.

(D) For purposes of this section, "wage" has the same meaning set forth in Section 3(m) of the Fair Labor Standards Act of 1938, 29 U.S.C. 203(m).

HISTORY: 2002 Act No. 243, Section 1.



Section 6-1-140. Advisory referenda regarding activities of local or regional hospitals.

Notwithstanding any other provision of law, for political subdivisions of this State that were created to operate hospitals on a local or regional basis, which receive Medicaid funds to directly provide health care services, and whose governing body is not a county board, committee, or commission within the meaning of Section 4-9-170, the ability to call for or conduct advisory referenda regarding their activities shall rest solely with the governing board of the political subdivision or a governmental body which appoints the board, including a county legislative delegation.

HISTORY: 2004 Act No. 272, Section 1, eff July 16, 2004.



Section 6-1-150. Derelict mobile homes; removal and sale.

(A) For purposes of this section:

(1) "Derelict mobile home" means a mobile home:

(a) that is:

(i) not connected to electricity or not connected to a source of safe potable water supply sufficient for normal residential needs, or both;

(ii) not connected to a Department of Health and Environmental Control approved wastewater disposal system; or

(iii) unoccupied for a period of at least thirty days and for which there is clear and convincing evidence that the occupant does not intend to return on a temporary or permanent basis; and

(b) that is so damaged, decayed, dilapidated, unsanitary, unsafe, or vermin-infested that it creates a hazard to the health or safety of the occupants, the persons using the mobile home, or the public.

(2) "Landowner" means the owner of real property on which a derelict mobile home is located.

(3) "Local governing body" means the governing body of a county or municipality.

(4) "Local official" means the office or agency that is responsible for inspecting or zoning property in a county or a municipality.

(5) "Mobile home" means a structure, not including a modular home, designed for temporary or permanent habitation and constructed to permit its transport on wheels, temporarily or permanently attached to its frame, from its place of construction or sale to a location where it is intended to be a housing unit or a storage unit. For purposes of this section only, "mobile home" includes both mobile and manufactured homes.

(B)(1) If a landowner seeks to have a mobile home removed from his property and sold, the landowner may apply to a magistrate and follow the procedures in Section 29-15-10. The landowner does not have to have the mobile home determined to be a derelict mobile home in order to have it removed from his property and sold following the procedures of Section 29-15-10.

(2) If a landowner seeks to have a mobile home determined to be derelict so it may be removed from the landowner's property and destroyed, the landowner must:

(a) apply to the local official to have the mobile home inspected;

(b) receive written confirmation from the local official that the mobile home has been inspected and meets the requirements for removal and disposal and provided in this section;

(c) file the required pleadings with the magistrate to seek to have the mobile home removed from the property and destroyed, and follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and that the matter is the subject of a proceeding in the magistrates court; and

(d) post a notice on each door of the mobile home for thirty consecutive days reading substantially as follows:

"NOTICE

This mobile home is the subject of a proceeding in the magistrates court to determine if it will be removed from this property. For further information, please contact: (name and telephone number of landowner seeking removal) or (name and telephone number of magistrates court where action is pending).

(Date of Notice)"

(3) If, in a court proceeding with the proper notice, the magistrate determines that the mobile home is derelict, as provided in this section, and orders the derelict mobile home to be removed and destroyed, the landowner must remove and dispose of the derelict mobile home and send proof of the removal and disposal to the county auditor as provided in Section 12-49-85(D).

(C)(1) If a local official determines that a derelict mobile home has value for which it may be sold, the local official may apply to a magistrate and follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and has filed the required pleadings with the magistrate to seek to have the mobile home removed from the property and sold.

(2) If a local official seeks to remove and destroy a derelict mobile home, the local official must follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and has filed the required pleadings with the magistrate to seek to have the mobile home removed from the property and destroyed.

(3) In addition to the notice requirements in the magistrates court, in order to (a) remove and sell, or (b) remove and destroy a derelict mobile home, a local official must post a notice on each door of the mobile home for thirty consecutive days reading substantially as follows:

"NOTICE

This mobile home is the subject of a proceeding in the magistrates court to determine if it will be removed from this property. For further information, please contact: (name and telephone number of local government office seeking removal) or (name and telephone number of magistrates court where action is pending).

(Date of Notice)"

(4) In a court proceeding with the proper notice, a magistrate must determine whether a derelict mobile home may be either (a) removed and sold, or (b) removed and destroyed. In order for the mobile home to be removed and destroyed, it must meet the requirements of a derelict mobile home as defined in this section.

(5) If the magistrate determines that the mobile home is derelict and is to be removed and sold, the local official must follow the procedures in Section 29-15-10.

(6) If the magistrate determines that the mobile home is derelict and is to be removed and destroyed, the local official or the landowner must remove and dispose of the derelict mobile home and send proof of the removal and disposal to the county auditor as provided in Section 12-49-85(D).

(D)(1) All costs of removal and disposal are the responsibility of the owner of the derelict mobile home, and may be waived only by order of the magistrates court or if a local governing body has a program that covers removal and disposal costs.

(2) A lienholder of the derelict mobile home is not responsible for the costs of removal and disposal unless the lienholder or his agent effects a recovery of the mobile home under its lien and subsequently the lienholder or his agent knowingly abandons the mobile home on the property and allows the mobile home to become a derelict mobile home.

(3) If the landowner is the owner of the derelict mobile home and is unwilling or unable to pay the costs of removal and disposal, a lien for the costs of removal and disposal may be placed on the landowner's real property where the derelict mobile home was located.

(E) To defray the costs of location, identification, and inspection of derelict mobile homes, a local governing body may impose a registration fee of no more than twenty-five dollars to be paid when a manufactured home or mobile home is registered with the county or municipality. This fee may be in addition to all other fees and charges relating to a manufactured home or mobile home and may be required to be paid before electrical connection.

HISTORY: 2007 Act No. 45, Section 1, eff June 4, 2007.



Section 6-1-160. Authority to adopt policy to permit invocation to open meeting of public body; definitions.

(A) For purposes of this section:

(1) "Public invocation" means a prayer or invocation delivered in a method provided pursuant to subsection (B) to open the public meeting of a deliberative public body. In order to comply with applicable constitutional law, a public invocation must not:

(a) be exploited to proselytize or advance any one, or to disparage any other faith or belief; or

(b) coerce participation by observers of the invocation.

(2) "Deliberative public body" includes, but is not limited to, a state board or commission; the governing body of a county or municipal government; a school district board; a branch or division of a county or municipal government; and a special purpose or public service district.

(B) A deliberative public body may adopt a policy to permit a public invocation as defined in subsection (A)(1) before each meeting of the public body, for the benefit of the public body. The policy may allow for a public invocation to be offered on a voluntary basis, at the beginning of the meeting, by:

(1) one of the public officials, elected or appointed to the deliberative public body;

(2) a chaplain elected by the public officials of the deliberative public body; or

(3) an invocation speaker selected on an objective basis from among a wide pool of religious leaders serving established religious congregations in the local community in which the deliberative public body meets. To ensure objectivity in the selection, the deliberative public body may, but is not required to, compile a list of known, established religious congregations and assemblies, and invite a "religious leader" from each congregation and assembly to give a public invocation on a first-come, first-served basis. The invitation may contain, in addition to scheduling and other general information, the following statement: "A religious leader is free to offer a public invocation according to the dictates of his own conscience, but, in order to comply with applicable constitutional law, the [name of deliberative public body issuing the invitation] requests that the public invocation opportunity not be exploited to proselytize or advance any one, or to disparage any other faith or belief; or coerce participation by observers of the invocation".

(C) In order that deliberative public bodies may have access to advice on the current status of the law concerning public invocations, the Attorney General's office shall prepare a statement of the applicable constitutional law and, upon request, make that statement available to a member of the General Assembly or a deliberative public body. As necessary, the Attorney General's office shall update this statement to reflect any changes made in the law. The Attorney General's office may make the statement available through the most economical and convenient method including, but not limited to, posting the statement on a website.

(D) The Attorney General shall defend any deliberative public body against a facial challenge to the constitutionality of this act.

(E) Nothing in this section prohibits a deliberative public body from developing its own policy on public invocations based upon advice from legal counsel.

HISTORY: 2008 Act No. 241, Section 2 eff May 27, 2008; 2016 Act No. 198 (S.233), Section 2, eff June 3, 2016.

Editor's Note

2008 Act No. 241, Section 1 provides as follows:

"This act may be cited as the 'South Carolina Public Invocation Act'."

2016 Act No. 198, preamble and Section 1, provide as follows:

"Whereas, state and local governing bodies across the nation have long maintained a tradition of solemnizing their proceedings by allowing for an opening invocation before each meeting for the benefit and blessing of those public bodies; and

"Whereas, such invocations before deliberative public bodies have been consistently upheld as constitutional by American courts, including the United States Supreme Court and the United States Court of Appeals for the Fourth Circuit; and

"Whereas, in Marsh v. Chambers, 463 U.S. 783, 786 (1983), the United States Supreme Court rejected a challenge to the Nebraska Legislature's practice of opening each day of its sessions with a prayer by a chaplain paid with taxpayer dollars, and specifically concluded, 'The opening of sessions of legislative and other deliberative public bodies with prayer is deeply embedded in the history and tradition of this country. From colonial times through the founding of the Republic and ever since, the practice of legislative prayer has coexisted with the principles of disestablishment and religious freedom'; and

"Whereas, the United States Supreme Court clarified in Marsh, 463 U.S. at 794-795, 'The content of [such] prayer is not of concern to judges where . . . there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief'; and

"Whereas, in Simpson v. Chesterfield County Board of Supervisors, 404 F.3d 276 (4th Cir. 2004), cert. denied, the United States Court of Appeals for the Fourth Circuit reviewed and specifically approved the policy of a county board in which various clergy in the county's religious community were invited to present invocations before meetings of the board; and

"Whereas, the Fourth Circuit's ruling in Simpson can be distinguished from its earlier decision in Wynne v. Town of Great Falls, 376 F.3d 292, 298 (4th Cir. 2004, cert. denied) (citing Marsh, 463 U.S. at 794), where the court found a town council 'improperly "exploited" a "prayer opportunity" to "advance" one religion over others'; and

"Whereas, in Town of Greece v. Galloway, 134 S.Ct. 1811 (2014), the United States Supreme Court subsequently held a town's practice of opening its town board meetings with sectarian prayers by guest religious leaders expressing the beliefs of one faith did not violate the Establishment Clause; and

"Whereas, the Galloway Court rejected an argument that the Establishment Clause requires nonsectarian or ecumenical prayer, holding the explicitly sectarian nature of the prayers was not outside the tradition recognized in Marsh and reasoning a rule that requires prayers to be nonsectarian would force the legislatures and courts to act impermissibly as 'supervisors and censors of religious speech'; and

"Whereas, the Galloway Court held that prayer practice is permissible so long as it is consistent with the tradition of lending 'gravity to public business'; 'there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief'; the town does not discriminate against minority faiths in determining who may offer a prayer; and the prayer does not coerce participation by nonadherents; and

"Whereas, the Galloway Court explained that '[a]bsent a pattern of prayers that over time denigrate, proselytize, or betray an impermissible government purpose, a challenge based solely on the content of a prayer will not likely establish a constitutional violation'; and

"Whereas, the General Assembly passed Act 241 of 2008 before the United States Supreme Court issued Galloway and now wishes to amend the act to incorporate Galloway's holding; and

"Whereas, this act signifies the General Assembly's belief that deliberate public bodies in this State may adopt policies that will permit public invocations in a constitutionally permissible fashion. This act does not signify the General Assembly's belief in the limits of constitutional law, nor preempt the deliberative public body from exercising a constitutional right to permit public invocations pursuant to a policy other than that set forth in this act."

"SECTION 1. This act may be cited as the 'South Carolina Public Prayer and Invocation Act'."

Effect of Amendment

2016 Act No. 198, Section 1, rewrote (A) through (B).



Section 6-1-170. Preemption of local ordinance relating to immigration; civil actions.

(A) For purposes of this section, "political subdivision" includes, but is not limited to, a municipality, county, school district, special purpose district, or public service district.

(B) A political subdivision of this State may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce a state law with regard to immigration.

(C) A political subdivision of this State may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from communicating to appropriate federal or state officials with regard to the immigration status of any person within this State.

(D) A city, county, municipality, or other local government or political subdivision may not enact any ordinance, policy, regulation, or other legislation pertaining to the employment, licensing, permitting, or otherwise doing business with a person based upon that person's authorization to work in the United States that exceeds or otherwise conflicts with federal law or that is in conflict with state law. An enactment found to be in conflict with federal or state law is void.

(E)(1) Notwithstanding any other provision of law, a resident of a political subdivision in this State may bring a civil action in the circuit court in which the resident and political subdivision are located to enjoin:

(a) an enactment by the political subdivision of any ordinance or policy that intentionally limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce a state law with regard to immigration;

(b) an enactment by the political subdivision of any ordinance or policy that intentionally limits or prohibits a law enforcement officer, local official, or local government employee from communicating to appropriate federal or state officials regarding the immigration status of a person within this State; or

(c) an enactment by the political subdivision of any ordinance, policy, regulation, or other legislation pertaining to the employment, licensing, permitting, or otherwise doing business with a person based upon that person's authorization to work in the United States, which intentionally exceeds or conflicts with federal law or that intentionally conflicts with state law.

(2) A person who is not a resident of the political subdivision may not bring an action against the political subdivision pursuant to this subsection. The action must be brought against the political subdivision and not against an employee of the political subdivision acting in the employee's individual capacity.

(3) If the court finds that the political subdivision has intentionally violated this section, the court shall enjoin the enactment, action, policy, or practice, and may enter a judgment against the political subdivision of not less than one thousand dollars nor more than five thousand dollars for each day that the enactment, action, policy, or practice remains or remained in effect. The proceeds from any such judgment must be used to reimburse the resident's reasonable attorney's fees. Any remaining proceeds must be used to cover the administrative costs of implementing, investigating, and enforcing the provisions of Chapter 8, Title 41.

HISTORY: 2008 Act No. 280, Section 18, eff June 4, 2008; 2011 Act No. 69, Section 1, eff January 1, 2012.

Effect of Amendment

The 2011 amendment added subsection (E).



Section 6-1-300. Definitions.

As used in the article:

(1) "Consumer price index" means the consumer price index for all-urban consumers published by the U.S. Department of Labor. In the event of a revision of the consumer price index, the index that is most consistent with the consumer price index for all-urban consumers as calculated in 1996 must be used.

(2) "Intergovernmental transfer of funding responsibility" means an act, resolution, court order, administrative order, or other action by a higher level of government that requires a lower level of government to use its own funds, personnel, facilities, or equipment.

(3) "Local governing body" means the governing body of a county, municipality, or special purpose district. As used in Section 6-1-320 only, local governing body also refers to the body authorized by law to levy school taxes.

(4) "New tax" is a tax that the local governing body had not enacted as of December 31, 1996.

(5) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

(6) "Service or user fee" means a charge required to be paid in return for a particular government service or program made available to the payer that benefits the payer in some manner different from the members of the general public not paying the fee. "Service or user fee" also includes "uniform service charges".

(7) "Specifically authorized by the General Assembly" means an express grant of power:

(a) in a prior act;

(b) by this act; or

(c) in a future act.

HISTORY: 1997 Act No. 138, Section 7.



Section 6-1-310. Prohibition on imposition of new local taxes.

A local governing body may not impose a new tax after December 31, 1996, unless specifically authorized by the General Assembly.

HISTORY: 1997 Act No. 138, Section 7.



Section 6-1-315. Limitation on imposition or increase of business license and real estate professional and auctioneer fees.

(A) By ordinance adopted by a positive majority vote, a local governing body may impose a business license tax or increase the rate of a business license tax, authorized by Sections 4-9-30(12) and 5-7-30.

(B)(1) Notwithstanding any other provision of law, the governing body of a county or municipality may not impose a license, occupation, or professional tax or fee upon real estate licensees, except upon the broker-in-charge at the place where the real estate licensee shall maintain a principal or branch office. The license, occupation, or professional tax or fee shall permit the broker-in-charge and the broker's affiliated associate brokers, salespersons, and property managers to engage in all of the brokerage activities described in Chapter 57 of Title 40 without further licensing or taxing, other than the state licenses issued pursuant to Chapter 57 of Title 40 or pursuant to other provisions of law. No license, occupation, or professional tax or fee shall be required of the affiliated associate brokers, salespersons, or property managers of a broker-in-charge for such gross receipts upon which a license, occupation, or professional tax or fee has already been paid.

(2) Brokered transactions of real property in counties or municipalities other than those in which the broker-in-charge maintains a principal or branch office create a nexus for imposition of a license, occupation, or professional tax or fee only with respect to gross receipts derived from transactions of property located in that county or municipality.

(3) Notwithstanding any other provision of law, the governing body of a county or municipality may not impose a license, occupation, or professional tax or fee upon the gross proceeds of an auctioneer licensed under Chapter 6 of Title 40 for the first three auctions conducted by the auctioneer in the county or municipality, unless the auctioneer maintains a principal or branch office in the county or municipality.

HISTORY: 1997 Act No. 138, Section 7; 2008 Act No. 412, Section 1, eff June 25, 2008.

Effect of Amendment

The 2008 amendment designated subsection (A) and added subsection (B) relating to real estate professionals and auctioneers.



Section 6-1-320. Millage rate increase limitation; exceptions.

(A)(1) Notwithstanding Section 12-37-251(E), a local governing body may increase the millage rate imposed for general operating purposes above the rate imposed for such purposes for the preceding tax year only to the extent of the increase in the average of the twelve monthly consumer price indices for the most recent twelve-month period consisting of January through December of the preceding calendar year, plus, beginning in 2007, the percentage increase in the previous year in the population of the entity as determined by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office. If the average of the twelve monthly consumer price indices experiences a negative percentage, the average is deemed to be zero. If an entity experiences a reduction in population, the percentage change in population is deemed to be zero. However, in the year in which a reassessment program is implemented, the rollback millage, as calculated pursuant to Section 12-37-251(E), must be used in lieu of the previous year's millage rate.

(2) There may be added to the operating millage increase allowed pursuant to item (1) of this subsection any such increase, allowed but not previously imposed, for the three property tax years preceding the year to which the current limit applies.

(B) Notwithstanding the limitation upon millage rate increases contained in subsection (A), the millage rate limitation may be suspended and the millage rate may be increased upon a two-thirds vote of the membership of the local governing body for the following purposes:

(1) the deficiency of the preceding year;

(2) any catastrophic event outside the control of the governing body such as a natural disaster, severe weather event, act of God, or act of terrorism, fire, war, or riot;

(3) compliance with a court order or decree;

(4) taxpayer closure due to circumstances outside the control of the governing body that decreases by ten percent or more the amount of revenue payable to the taxing jurisdiction in the preceding year; or

(5) compliance with a regulation promulgated or statute enacted by the federal or state government after the ratification date of this section for which an appropriation or a method for obtaining an appropriation is not provided by the federal or state government.

(6) purchase by the local governing body of undeveloped real property or of the residential development rights in undeveloped real property near an operating United States military base which property has been identified as suitable for residential development but which residential development would constitute undesirable residential encroachment upon the United States military base as determined by the local governing body. The local governing body shall enact an ordinance authorizing such purchase and the ordinance must state the nature and extent of the potential residential encroachment, how the purchased property or development rights would be used and specifically how and why this use would be beneficial to the United States military base, and what the impact would be to the United States military base if such purchase were not made. Millage rate increases for the purpose of such purchase must be separately stated on each tax bill and must specify the property, or the development rights to be purchased, the amount to be collected for such purchase, and the length of time that the millage rate increase will be in effect. The millage rate increase must reasonably relate to the purchase price and must be rescinded five years after it was placed in effect or when the amount specified to be collected is collected, whichever occurs first. The millage rate increase for such purchase may not be reinstated unless approved by a majority of the qualified voters of the governmental entity voting in a referendum. The cost of holding the referendum must be paid from the taxes collected due to the increased millage rate; or

(7) to purchase capital equipment and make expenditures related to the installation, operation, and purchase of the capital equipment including, but not limited to, taxes, duty, transportation, delivery, and transit insurance, in a county having a population of less than one hundred thousand persons and having at least forty thousand acres of state or national forest land. For purposes of this section, "capital equipment" means an article of nonexpendable, tangible, personal property, to include communication software when purchased with a computer, having a useful life of more than one year and an acquisition cost of fifty thousand dollars or more for each unit.

If a tax is levied to pay for items (1) through (5) above, then the amount of tax for each taxpayer must be listed on the tax statement as a separate surcharge, for each aforementioned applicable item, and not be included with a general millage increase. Each separate surcharge must have an explanation of the reason for the surcharge. The surcharge must be continued only for the years necessary to pay for the deficiency, for the catastrophic event, or for compliance with the court order or decree.

(C) The millage increase permitted by subsection (B) is in addition to the increases from the previous year permitted pursuant to subsection (A) and shall be an additional millage levy above that permitted by subsection (A). The millage limitation provisions of this section do not apply to revenues, fees, or grants not derived from ad valorem property tax millage or to the receipt or expenditures of state funds.

(D) The restriction contained in this section does not affect millage that is levied to pay bonded indebtedness or payments for real property purchased using a lease-purchase agreement or used to maintain a reserve account. Nothing in this section prohibits the use of energy-saving performance contracts as provided in Section 48-52-670.

(E) Notwithstanding any provision contained in this article, this article does not and may not be construed to amend or to repeal the rights of a legislative delegation to set or restrict school district millage, and this article does not and may not be construed to amend or to repeal any caps on school millage provided by current law or statute or limitation on the fiscal autonomy of a school district that are more restrictive than the limit provided pursuant to subsection (A) of this section.

(F) The restriction contained in this section does not affect millage imposed to pay bonded indebtedness or operating expenses of a special tax district established pursuant to Section 4-9-30(5), but the special tax district is subject to the millage rate limitations in Section 4-9-30(5).

(G)(1) Notwithstanding the limitation upon millage rate increases contained in subsection (A), a fire district's governing body may adopt an ordinance or resolution requesting the governing body of the county to conduct a referendum to suspend the millage rate limitation for general operating purposes of the fire district. If the governing body of the county agrees to hold the referendum and subject to the results of the referendum, the millage rate limitation may be suspended and the millage rate may be increased for general operating purposes of the fire district. The referendum must be held at the time of the general election, and upon a majority of the qualified voters within the fire district voting favorably in the referendum, the millage rate may be increased in the next fiscal year. The referendum must include the amount of the millage increase. The actual millage levy may not exceed the millage increase specified in the referendum.

(2) This subsection only applies to a fire district that existed on January 1, 2014, and serves less than seven hundred homes.

(H) Notwithstanding the limitation upon millage rate increases contained in subsection (A), the governing body of a county may adopt an ordinance, subject to a referendum, to suspend the millage rate limitation for the purpose of imposing up to six-tenths of a mill for mental health. The referendum must be held at the time of the general election, and upon a majority of the qualified voters within the county voting favorably in the referendum, this special millage may be imposed in the next fiscal year. The state election laws apply to the referendum mutatis mutandis. This special millage may be removed only upon a majority vote of the local governing body. The amounts collected from the increased millage:

(1) must be deposited into a mental health services fund separate and distinct from the county general fund and all other county funds;

(2) must be dedicated only to expenditures for mental health services in the county; and

(3) must not be used to supplant existing funds for mental health programs in the county.

HISTORY: 1997 Act No. 138, Section 7; 1999 Act No. 114, Section 4; 2005 Act No. 145, Section 6, eff June 7, 2005; 2006 Act No. 388, Pt II, Section 2.A, eff January 1, 2007; 2007 Act No. 57, Section 3, eff June 6, 2007; 2007 Act No. 110, Section 34.A, eff June 21, 2007; 2007 Act No. 116, Section 40, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 410, Section 1, eff June 25, 2008; 2011 Act No. 57, Sections 2.A, 2.B, eff June 14, 2011; 2014 Act No. 249 (S.964), Sections 1. 2, eff June 6, 2014; 2016 Act No. 276 (H.4762), Section 1, eff June 15, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner, subsection (A) appears as amended by 2007 Act No. 57, Section 3 which includes the changes made by the subsequent 2007 amendments.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2005 amendment, in subsection (A), in the first sentence substituted "in the average of the twelve monthly consumer price indexes for the most recent twelve-month period consisting of January through December of the" for "in the consumer price index for the".

The 2006 amendment, in subsection (A), at the end of the first sentence added the clause starting with ", plus, beginning in 2007,"; rewrote subsections (B) and (C); and deleted subsection (F).

The first 2007 amendment, in subsection (A), in the first sentence substituted "indices" for "indexes" and added the second and third sentences; and, in subsection (E), in the introductory clause substituted "in this article" for "herein" and at the end substituted "that are more restrictive than the limit provided pursuant to subsection (A) of this section" for "as currently in the existing law".

The second and third 2007 amendments by Acts 110 and 116, in subsection (A), added an identical sentence pertaining to reduction in population as the fifth sentence added by the first 2007 amendment.

The 2008 amendment added paragraphs (B)(6) and (7).

The 2011 amendment, in subsection (A), designated the existing text as paragraph (1) and added paragraph (2); and added subsection (F).

2014 Act No. 249, Sections 1, 2, added subsections (G) and (H).

2016 Act No. 276, Section 1, in (B)(7), inserted "or national".



Section 6-1-330. Local fee imposition limitations.

(A) A local governing body, by ordinance approved by a positive majority, is authorized to charge and collect a service or user fee. A local governing body must provide public notice of any new service or user fee being considered and the governing body is required to hold a public hearing on any proposed new service or user fee prior to final adoption of any new service or user fee. Public comment must be received by the governing body prior to the final reading of the ordinance to adopt a new service or user fee. A fee adopted or imposed by a local governing body prior to December 31, 1996, remains in force and effect until repealed by the enacting local governing body, notwithstanding the provisions of this section.

(B) The revenue derived from a service or user fee imposed to finance the provision of public services must be used to pay costs related to the provision of the service or program for which the fee was paid. If the revenue generated by a fee is five percent or more of the imposing entity's prior fiscal year's total budget, the proceeds of the fee must be kept in a separate and segregated fund from the general fund of the imposing governmental entity.

(C) If a governmental entity proposes to adopt a service or user fee to fund a service that was previously funded by property tax revenue, the notice required pursuant to Section 6-1-80 must include that fact in the text of the published notice.

(D) The governing body of a county may not impose a fee on agricultural lands, forestlands, or undeveloped lands for a stormwater, sediment, or erosion control program unless Chapter 14, Title 48 allows for the imposition of this fee on these lands; provided, that any county which imposes such a fee on these lands on the effective date of this subsection may continue to impose that fee under its same terms, conditions, and amounts.

HISTORY: 1997 Act No. 138, Section 7; 2009 Act No. 75, Section 2, eff June 16, 2009.

Effect of Amendment

The 2009 amendment added subsection (D) relating to imposition of stormwater, sediment, or erosion control fees on agricultural, forest, or undeveloped lands.



Section 6-1-500. Short title.

This article may be cited as the "Local Accommodations Tax Act".

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-510. Definitions.

As used in this article:

(1) "Local accommodations tax" means a tax on the gross proceeds derived from the rental or charges for accommodations furnished to transients as provided in Section 12-36-920(A) and which is imposed on every person engaged or continuing within the jurisdiction of the imposing local governmental body in the business of furnishing accommodations to transients for consideration.

(2) "Local governing body" means the governing body of a county or municipality.

(3) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-520. Imposition of local accommodations tax.

(A) A local governing body may impose, by ordinance, a local accommodations tax, not to exceed three percent. However, an ordinance imposing the local accommodations tax must be adopted by a positive majority vote. The governing body of a county may not impose a local accommodations tax in excess of one and one-half percent within the boundaries of a municipality without the consent, by resolution, of the appropriate municipal governing body.

(B) All proceeds from a local accommodations tax must be kept in a separate fund segregated from the imposing entity's general fund. All interest generated by the local accommodations tax fund must be credited to the local accommodations tax fund.

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-530. Use of revenue from local accommodations tax.

(A) The revenue generated by the local accommodations tax must be used exclusively for the following purposes:

(1) tourism-related buildings including, but not limited to, civic centers, coliseums, and aquariums;

(2) tourism-related cultural, recreational, or historic facilities;

(3) beach access, renourishment, or other tourism-related lands and water access;

(4) highways, roads, streets, and bridges providing access to tourist destinations;

(5) advertisements and promotions related to tourism development; or

(6) water and sewer infrastructure to serve tourism-related demand.

(B)(1) In a county in which at least nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, the revenues of the local accommodations tax authorized in this article may also be used for the operation and maintenance of those items provided in (A)(1) through (6) including police, fire protection, emergency medical services, and emergency-preparedness operations directly attendant to those facilities.

(2) In a county in which less than nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, an amount not to exceed fifty percent of the revenue in the preceding fiscal year of the local accommodations tax authorized pursuant to this article may be used for the additional purposes provided in item (1) of this subsection.

HISTORY: 1997 Act No. 138, Section 8; 1999 Act No. 93, Section 13; 2002 Act No. 312, Section 1; 2006 Act No. 314, Section 1, eff June 1, 2006; 2010 Act No. 290, Section 35, eff January 1, 2011.

Effect of Amendment

The 2006 amendment, in subsection (B), designated subparagraph (1) and added subparagraph (2).

The 2010 amendment, in paragraph (B)(2), substituted "fifty" for "twenty".



Section 6-1-540. Cumulative rate of local accommodations tax.

The cumulative rate of county and municipal local accommodations taxes for any portion of the county area may not exceed three percent, unless the cumulative total of such taxes were in excess of three percent prior to December 31, 1996, in which case the cumulative rate may not exceed the rate that was imposed as of December 31, 1996.

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-550. Local accommodations tax revenue upon annexation.

In an area of the county where the county has imposed a local accommodations tax that is annexed by a municipality, the municipality must receive only that portion of the revenue generated in excess of the county local accommodations tax revenue for the previous twelve months in the area annexed.

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-560. Real estate agents required to report when rental property listing dropped.

Real estate agents, brokers, corporations, or listing services required to remit taxes under this section must notify the appropriate local governmental entity or entities if rental property, previously listed by them, is dropped from their listings.

HISTORY: 1997 Act No. 138, Section 8.



Section 6-1-570. Remitting tax to local governing body; frequency determined by estimated average amounts.

The tax provided for in this article must be remitted to the local governing body on a monthly basis when the estimated amount of average tax is more than fifty dollars a month, on a quarterly basis when the estimated amount of average tax is twenty-five dollars to fifty dollars a month, and on an annual basis when the estimated amount of average tax is less than twenty-five dollars a month.

HISTORY: 1998 Act No. 419, Part II, Section 63A.



Section 6-1-610. Short title.

This article may be cited as the "Beach Preservation Act".

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-620. Definitions.

As used in this article:

(1) "Beach preservation fee" means a fee imposed on the gross proceeds derived from the rental or charges for accommodations furnished to transients for consideration within the jurisdiction of the governing body which are subject to the tax imposed pursuant to Section 12-36-920(A).

(2) "Governing body" means the governing body of a qualified coastal municipality.

(3) "Qualified coastal municipality" means a municipality bordering on the Atlantic Ocean that has a public beach within its corporate limits and which imposes a local accommodations tax pursuant to Section 6-1-520 that does not exceed one and one-half percent pursuant to the limitations imposed pursuant to Section 6-1-540.

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-630. Beach preservation fee; referendum.

(A) The governing body of a qualified coastal municipality by ordinance, subject to a referendum, may impose a beach preservation fee not to exceed one percent.

(B) Upon the adoption of an ordinance calling for a referendum, the county election commission shall conduct a referendum at the time specified in the ordinance on the question of implementing a one percent beach preservation fee. The state election laws apply to the referendum, mutatis mutandis. The county election commission shall publish the results of the referendum to certify them to the governing body. The beach preservation fee must not be imposed unless a majority of the qualified electors residing in the municipality voting in the referendum vote in favor of the referendum.

(C)(1) The ballot must read substantially as follows:

"Must an additional one percent beach preservation fee be added to the accommodations tax for the purpose of nourishment, renourishment, maintenance, erosion mitigation, and monitoring of beaches, dune restoration and maintenance, including planting of grass, sea oats, or other vegetation useful in preserving the dune system, and maintenance of public beach accesses within the corporate limits of _____.

Yes ___

No ___

(2) If the question is not approved at the initial referendum, the governing body may, by an ordinance meeting the requirements of this section, call for another referendum on the question. However, following the initial referendum, a referendum for this purpose must not be held more often than once in a twenty-four month period on the Tuesday following the first Monday in November in even-numbered years.

(3) Once a week for the four weeks immediately preceding the referendum, the governing body of the municipality shall publish notice in a newspaper of general circulation within the jurisdiction a description of and the specific uses for the beach preservation fee. The governing body also must publish notice on its website in the same manner.

(D) The fee authorized by this article is in addition to all other local accommodations taxes imposed pursuant to Section 6-1-520 and must not be deemed cumulative with the local accommodations tax or fee rate for the purposes of Section 6-1-540.

(E) All proceeds from the beach preservation fee must be kept in a separate fund segregated from the governing body's general fund. All interest generated by the beach preservation fee fund must be credited to the beach preservation fee fund.

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-640. Use of revenue generated by beach preservation fee.

The revenue generated by the beach preservation fee must be used exclusively for the following purposes:

(1) nourishment, renourishment, maintenance, erosion mitigation, and monitoring of the beaches within the corporate limits of the qualified coastal municipality;

(2) dune restoration and maintenance, including planting of grass, sea oats, or other vegetation useful in preserving the dune system within the corporate limits of the qualified coastal municipality; and

(3) maintenance of public beach accesses within the corporate limits of the qualified coastal municipality.

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-650. Notice of dropped rental property.

Real estate agents, brokers, corporations, or listing services required to remit fees under this section must notify the appropriate governing body if rental property, previously listed by them, is dropped from their listings.

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-660. Fees remitted to local governing body.

The fee provided for pursuant to this article must be remitted to the local governing body on a monthly basis when the estimated amount of the average of the total of the tax imposed pursuant to Article 5 of this chapter and this article is more than fifty dollars a month, on a quarterly basis when the estimated amount of such average is twenty-five dollars to fifty dollars a month, and on an annual basis when the estimated amount of such average is less than twenty-five dollars a month.

HISTORY: 2014 Act No. 188 (S.503), Section 1, eff June 2, 2014.



Section 6-1-700. Short title.

This article may be cited as the "Local Hospitality Tax Act".

HISTORY: 1997 Act No. 138, Section 9.



Section 6-1-710. Definitions.

As used in the article:

(1) "Local governing body" means the governing body of a county or municipality.

(2) "Local hospitality tax" is a tax on the sales of prepared meals and beverages sold in establishments or sales of prepared meals and beverages sold in establishments licensed for on-premises consumption of alcoholic beverages, beer, or wine.

(3) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

HISTORY: 1997 Act No. 138, Section 9.



Section 6-1-720. Imposition of local hospitality tax.

(A) A local governing body may impose, by ordinance, a local hospitality tax not to exceed two percent of the charges for food and beverages. However, an ordinance imposing the local hospitality tax must be adopted by a positive majority vote. The governing body of a county may not impose a local hospitality tax in excess of one percent within the boundaries of a municipality without the consent, by resolution, of the appropriate municipal governing body.

(B) All proceeds from a local hospitality tax must be kept in a separate fund segregated from the imposing entity's general fund. All interest generated by the local hospitality tax fund must be credited to the local hospitality tax fund.

HISTORY: 1997 Act No. 138, Section 9.



Section 6-1-730. Use of revenue from local hospitality tax.

(A) The revenue generated by the hospitality tax must be used exclusively for the following purposes:

(1) tourism-related buildings including, but not limited to, civic centers, coliseums, and aquariums;

(2) tourism-related cultural, recreational, or historic facilities;

(3) beach access and renourishment;

(4) highways, roads, streets, and bridges providing access to tourist destinations;

(5) advertisements and promotions related to tourism development; or

(6) water and sewer infrastructure to serve tourism-related demand.

(B)(1) In a county in which at least nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, the revenues of the hospitality tax authorized in this article may be used for the operation and maintenance of those items provided in (A)(1) through (6) including police, fire protection, emergency medical services, and emergency-preparedness operations directly attendant to those facilities.

(2) In a county in which less than nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, an amount not to exceed fifty percent of the revenue in the preceding fiscal year of the local hospitality tax authorized pursuant to this article may be used for the additional purposes provided in item (1) of this subsection.

HISTORY: 1997 Act No. 138, Section 9; 1999 Act No. 93, Section 14; 2006 Act No. 314, Section 2, eff June 1, 2006; 2010 Act No. 290, Section 36, eff January 1, 2011.

Effect of Amendment

The 2006 amendment, in subsection (B), designated subparagraph (1) and added subparagraph (2).

The 2010 amendment, in subsection (B)(2), substituted "fifty" for "twenty".



Section 6-1-740. Cumulative rate of local hospitality tax.

The cumulative rate of county and municipal hospitality taxes for any portion of the county area may not exceed two percent, unless the cumulative total of such taxes was in excess of two percent or were authorized to be in excess of two percent prior to December 31, 1996, in which case the cumulative rate may not exceed the rate that was imposed or adopted as of December 31, 1996.

HISTORY: 1997 Act No. 138, Section 9.



Section 6-1-750. Local hospitality tax revenue upon annexation.

In an area of the county where the county has imposed a local hospitality tax that is annexed by a municipality, the municipality must receive only that portion of the revenue generated in excess of the county local hospitality tax revenue for the previous twelve months in the area annexed.

HISTORY: 1997 Act No. 138, Section 9.



Section 6-1-760. Ordinances prior to March 15, 1997; calculation; revenue.

(A) With respect to capital projects and as used in this section, "tourist" means a person who does not reside in but rather enters temporarily, for reasons of recreation or leisure, the jurisdictional boundaries of a municipality for a municipal project or the immediate area of the project for a county project.

(B) Notwithstanding any provision of this article, any ordinance enacted by county or municipality prior to March 15, 1997, imposing an accommodations fee which does not exceed the three percent maximum cumulative rate prescribed in Section 6-1-540, is calculated upon a base consistent with Section 6-1-510(1), and the revenue from which is used for the purposes enumerated in Section 6-1-530, remains authorized and effective after the effective date of this section. Any county or municipality is authorized to issue bonds, pursuant to Section 14(10), Article X of the Constitution of this State, utilizing the procedures of Section 4-29-68, Section 6-17-10 and related sections, or Section 6-21-10 and related sections, for the purposes enumerated in Section 6-1-530, to pledge as security for such bonds and to retire such bonds with the proceeds of accommodations fees imposed under Article 5 of this chapter, hospitality fees imposed under this chapter, state accommodations fees allocated pursuant to Section 6-4-10(1), (2), and (4), or any combination thereof, and the pledge of such other nontax revenues as may be available for those purposes for capital projects used to attract and support tourists.

HISTORY: 1997 Act No. 138, Section 10; 2010 Act No. 284, Section 1, eff upon approval (became law without the Governor's signature on June 28, 2010).

Code Commissioner's Note

This section was classified as Section 6-1-760 at the direction of the Code Commissioner.

Effect of Amendment

The 2010 amendment rewrote this section.



Section 6-1-770. Remitting tax to local governing body; frequency determined by estimated average amounts.

The tax provided for in this article must be remitted to the local governing body on a monthly basis when the estimated amount of average tax is more than fifty dollars a month, on a quarterly basis when the estimated amount of average tax is twenty-five dollars to fifty dollars a month, and on an annual basis when the estimated amount of average tax is less than twenty-five dollars a month.

HISTORY: 1998 Act No. 419, Part II, Section 63B.



Section 6-1-810. Short title; findings.

(A) This article may be cited as the "Fairness in Lodging Act".

(B) The General Assembly finds that:

(1) providing lodging accommodations for tourists is a major business in this State;

(2) there are instances where individuals who rent residential accommodations to tourists are failing to collect and remit the local accommodations tax imposed pursuant to Article 5 of this chapter and the state sales tax on accommodations imposed pursuant to Section 12-36-920;

(3) those who fail to collect and remit local and state taxes on providing accommodations to transients are competing unfairly against those who dutifully meet these legal obligations;

(4) by the enactment of the Fairness in Lodging Act, municipalities and counties are provided the option to exercise additional enforcement authority with respect to these taxes and to engage in active cooperation with the South Carolina Department of Revenue in data sharing, to provide comprehensive enforcement of the applicable accommodations tax laws so as to promote a more equal competitive playing field for those engaged in this State in the business of renting accommodations to tourists.

HISTORY: 2014 Act No. 261 (S.985), Section 1, eff June 9, 2014.



Section 6-1-815. Implementation of article by municipality or county.

(A) The governing body of a municipality or county by ordinance may implement the provisions of this article if it imposes the local accommodations tax provided pursuant to Article 5 of this title. This article applies in the applicable jurisdiction when a certified copy of the implementation ordinance is provided to the Director of the South Carolina Department of Revenue.

(B) The provisions of this article do not apply to any residential real property lawfully assessed for property tax purposes pursuant to Section 12-43-220(c) when all rental income on the property is not included in gross income for federal income tax purposes pursuant to Internal Revenue Code Section 280A(g).

HISTORY: 2014 Act No. 261 (S.985), Section 1, eff June 9, 2014.



Section 6-1-820. Sharing of data between implementing jurisdictions and Department of Revenue; notices in annual property tax notices; civil penalties.

(A) When the provisions of this article apply in an implementing jurisdiction, the South Carolina Department of Revenue, and the implementing jurisdiction using returns and copies of returns and other documents filed with or otherwise available to them shall share data helpful to both the department and the implementing jurisdiction in determining possible instances of noncompliance.

(B) Implementing jurisdictions shall include or cause to be included notices in annual property tax notices for parcels of residential real property assessed for property tax purposes pursuant to Section 12-43-220(e) as the implementing jurisdiction determines appropriate. These notices must provide details of local accommodations tax and state sales tax on accommodations required to be paid by persons renting residential real property to tourists in the implementing jurisdiction and the intention of the implementing jurisdiction vigorously to enforce these requirements. Details must include specific information on obtaining additional information with respect to these requirements and the names, addresses, and telephone numbers of officials of implementing jurisdictions that are able to answer questions, provide forms, and assist in compliance. Counties must be reimbursed by implementing municipalities for extra expenses incurred by a county in providing these notices.

(C) In addition to other penalties and interest imposed by the ordinance of an implementing jurisdiction for failure to comply with local accommodations tax requirements imposed pursuant to Article 5 of this chapter required of owners in the business of renting residential accommodations to tourists, the jurisdiction may impose, with respect to a single rental property, a one-time civil penalty for noncompliance for failure to collect and remit local accommodations tax of not less than five hundred dollars nor more than two thousand dollars for each seven days the property was rented. This additional penalty may not be imposed unless the owner has received the notice provided pursuant to subsection (B). For purposes of enforcement and collection, this penalty is deemed property tax on the rental property.

HISTORY: 2014 Act No. 261 (S.985), Section 1, eff June 9, 2014.



Section 6-1-825. Identification of "rent by owner" websites; requests to post statement on websites regarding licensing, fees, and taxes.

The South Carolina Department of Revenue shall identify websites containing "rent by owner" vacation rental opportunities and request them to post a statement on the website that the owner of South Carolina rental properties is required to be licensed and to collect applicable local and state fees and taxes.

HISTORY: 2014 Act No. 261 (S.985), Section 1, eff June 9, 2014.



Section 6-1-910. Short title.

This article may be cited as the "South Carolina Development Impact Fee Act".

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-920. Definitions.

As used in this article:

(1) "Affordable housing" means housing affordable to families whose incomes do not exceed eighty percent of the median income for the service area or areas within the jurisdiction of the governmental entity.

(2) "Capital improvements" means improvements with a useful life of five years or more, by new construction or other action, which increase or increased the service capacity of a public facility.

(3) "Capital improvements plan" means a plan that identifies capital improvements for which development impact fees may be used as a funding source.

(4) "Connection charges" and "hookup charges" mean charges for the actual cost of connecting a property to a public water or public sewer system, limited to labor and materials involved in making pipe connections, installation of water meters, and other actual costs.

(5) "Developer" means an individual or corporation, partnership, or other entity undertaking development.

(6) "Development" means construction or installation of a new building or structure, or a change in use of a building or structure, any of which creates additional demand and need for public facilities. A building or structure shall include, but not be limited to, modular buildings and manufactured housing. "Development" does not include alterations made to existing single-family homes.

(7) "Development approval" means a document from a governmental entity which authorizes the commencement of a development.

(8) "Development impact fee" or "impact fee" means a payment of money imposed as a condition of development approval to pay a proportionate share of the cost of system improvements needed to serve the people utilizing the improvements. The term does not include:

(a) a charge or fee to pay the administrative, plan review, or inspection costs associated with permits required for development;

(b) connection or hookup charges;

(c) amounts collected from a developer in a transaction in which the governmental entity has incurred expenses in constructing capital improvements for the development if the owner or developer has agreed to be financially responsible for the construction or installation of the capital improvements;

(d) fees authorized by Article 3 of this chapter.

(9) "Development permit" means a permit issued for construction on or development of land when no subsequent building permit issued pursuant to Chapter 9 of Title 6 is required.

(10) "Fee payor" means the individual or legal entity that pays or is required to pay a development impact fee.

(11) "Governmental entity" means a county, as provided in Chapter 9, Title 4, and a municipality, as defined in Section 5-1-20.

(12) "Incidental benefits" are benefits which accrue to a property as a secondary result or as a minor consequence of the provision of public facilities to another property.

(13) "Land use assumptions" means a description of the service area and projections of land uses, densities, intensities, and population in the service area over at least a ten-year period.

(14) "Level of service" means a measure of the relationship between service capacity and service demand for public facilities.

(15) "Local planning commission" means the entity created pursuant to Article 1, Chapter 29, Title 6.

(16) "Project" means a particular development on an identified parcel of land.

(17) "Proportionate share" means that portion of the cost of system improvements determined pursuant to Section 6-1-990 which reasonably relates to the service demands and needs of the project.

(18) "Public facilities" means:

(a) water supply production, treatment, laboratory, engineering, administration, storage, and transmission facilities;

(b) wastewater collection, treatment, laboratory, engineering, administration, and disposal facilities;

(c) solid waste and recycling collection, treatment, and disposal facilities;

(d) roads, streets, and bridges including, but not limited to, rights-of-way and traffic signals;

(e) storm water transmission, retention, detention, treatment, and disposal facilities and flood control facilities;

(f) public safety facilities, including law enforcement, fire, emergency medical and rescue, and street lighting facilities;

(g) capital equipment and vehicles, with an individual unit purchase price of not less than one hundred thousand dollars including, but not limited to, equipment and vehicles used in the delivery of public safety services, emergency preparedness services, collection and disposal of solid waste, and storm water management and control;

(h) parks, libraries, and recreational facilities;

(i) public education facilities for grades K-12 including, but not limited to, schools, offices, classrooms, parking areas, playgrounds, libraries, cafeterias, gymnasiums, health and music rooms, computer and science laboratories, and other facilities considered necessary for the proper public education of the state's children.

(19) "Service area" means, based on sound planning or engineering principles, or both, a defined geographic area in which specific public facilities provide service to development within the area defined. Provided, however, that no provision in this article may be interpreted to alter, enlarge, or reduce the service area or boundaries of a political subdivision which is authorized or set by law.

(20) "Service unit" means a standardized measure of consumption, use, generation, or discharge attributable to an individual unit of development calculated in accordance with generally accepted engineering or planning standards for a particular category of capital improvements.

(21) "System improvements" means capital improvements to public facilities which are designed to provide service to a service area.

(22) "System improvement costs" means costs incurred for construction or reconstruction of system improvements, including design, acquisition, engineering, and other costs attributable to the improvements, and also including the costs of providing additional public facilities needed to serve new growth and development. System improvement costs do not include:

(a) construction, acquisition, or expansion of public facilities other than capital improvements identified in the capital improvements plan;

(b) repair, operation, or maintenance of existing or new capital improvements;

(c) upgrading, updating, expanding, or replacing existing capital improvements to serve existing development in order to meet stricter safety, efficiency, environmental, or regulatory standards;

(d) upgrading, updating, expanding, or replacing existing capital improvements to provide better service to existing development;

(e) administrative and operating costs of the governmental entity; or

(f) principal payments and interest or other finance charges on bonds or other indebtedness except financial obligations issued by or on behalf of the governmental entity to finance capital improvements identified in the capital improvements plan.

HISTORY: 1999 Act No. 118, Section 1; 2016 Act No. 229 (H.4416), Section 2, eff June 3, 2016.

Effect of Amendment

2016 Act No. 229, Section 2, added (18)(i), relating to certain public education facilities.



Section 6-1-930. Developmental impact fee.

(A)(1) Only a governmental entity that has a comprehensive plan, as provided in Chapter 29 of this title, and which complies with the requirements of this article may impose a development impact fee. If a governmental entity has not adopted a comprehensive plan, but has adopted a capital improvements plan which substantially complies with the requirements of Section 6-1-960(B), then it may impose a development impact fee. A governmental entity may not impose an impact fee, regardless of how it is designated, except as provided in this article. However, a special purpose district or public service district which (a) provides fire protection services or recreation services, (b) was created by act of the General Assembly prior to 1973, and (c) had the power to impose development impact fees prior to the effective date of this section is not prohibited from imposing development impact fees.

(2) Before imposing a development impact fee on residential units, a governmental entity shall prepare a report which estimates the effect of recovering capital costs through impact fees on the availability of affordable housing within the political jurisdiction of the governmental entity.

(B)(1) An impact fee may be imposed and collected by the governmental entity only upon the passage of an ordinance approved by a positive majority, as defined in Article 3 of this chapter.

(2) The amount of the development impact fee must be based on actual improvement costs or reasonable estimates of the costs, supported by sound engineering studies.

(3) An ordinance authorizing the imposition of a development impact fee must:

(a) establish a procedure for timely processing of applications for determinations by the governmental entity of development impact fees applicable to all property subject to impact fees and for the timely processing of applications for individual assessment of development impact fees, credits, or reimbursements allowed or paid under this article;

(b) include a description of acceptable levels of service for system improvements; and

(c) provide for the termination of the impact fee.

(C) A governmental entity shall prepare and publish an annual report describing the amount of all impact fees collected, appropriated, or spent during the preceding year by category of public facility and service area.

(D) Payment of an impact fee may result in an incidental benefit to property owners or developers within the service area other than the fee payor, except that an impact fee that results in benefits to property owners or developers within the service area, other than the fee payor, in an amount which is greater than incidental benefits is prohibited.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-940. Amount of impact fee.

A governmental entity imposing an impact fee must provide in the impact fee ordinance the amount of impact fee due for each unit of development in a project for which an individual building permit or certificate of occupancy is issued. The governmental entity is bound by the amount of impact fee specified in the ordinance and may not charge higher or additional impact fees for the same purpose unless the number of service units increases or the scope of the development changes and the amount of additional impact fees is limited to the amount attributable to the additional service units or change in scope of the development. The impact fee ordinance must:

(1) include an explanation of the calculation of the impact fee, including an explanation of the factors considered pursuant to this article;

(2) specify the system improvements for which the impact fee is intended to be used;

(3) inform the developer that he may pay a project's proportionate share of system improvement costs by payment of impact fees according to the fee schedule as full and complete payment of the developer's proportionate share of system improvements costs;

(4) inform the fee payor that:

(a) he may negotiate and contract for facilities or services with the governmental entity in lieu of the development impact fee as defined in Section 6-1-1050;

(b) he has the right of appeal, as provided in Section 6-1-1030;

(c) the impact fee must be paid no earlier than the time of issuance of the building permit or issuance of a development permit if no building permit is required.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-950. Procedure for adoption of ordinance imposing impact fees.

(A) The governing body of a governmental entity begins the process for adoption of an ordinance imposing an impact fee by enacting a resolution directing the local planning commission to conduct the studies and to recommend an impact fee ordinance, developed in accordance with the requirements of this article. Under no circumstances may the governing body of a governmental entity impose an impact fee for any public facility which has been paid for entirely by the developer.

(B) Upon receipt of the resolution enacted pursuant to subsection (A), the local planning commission shall develop, within the time designated in the resolution, and make recommendations to the governmental entity for a capital improvements plan and impact fees by service unit. The local planning commission shall prepare and adopt its recommendations in the same manner and using the same procedures as those used for developing recommendations for a comprehensive plan as provided in Article 3, Chapter 29, Title 6, except as otherwise provided in this article. The commission shall review and update the capital improvements plan and impact fees in the same manner and on the same review cycle as the governmental entity's comprehensive plan or elements of it.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-960. Recommended capital improvements plan; notice; contents of plan.

(A) The local planning commission shall recommend to the governmental entity a capital improvements plan which may be adopted by the governmental entity by ordinance. The recommendations of the commission are not binding on the governmental entity, which may amend or alter the plan. After reasonable public notice, a public hearing must be held before final action to adopt the ordinance approving the capital improvements plan. The notice must be published not less than thirty days before the time of the hearing in at least one newspaper of general circulation in the county. The notice must advise the public of the time and place of the hearing, that a copy of the capital improvements plan is available for public inspection in the offices of the governmental entity, and that members of the public will be given an opportunity to be heard.

(B) The capital improvements plan must contain:

(1) a general description of all existing public facilities, and their existing deficiencies, within the service area or areas of the governmental entity, a reasonable estimate of all costs, and a plan to develop the funding resources, including existing sources of revenues, related to curing the existing deficiencies including, but not limited to, the upgrading, updating, improving, expanding, or replacing of these facilities to meet existing needs and usage;

(2) an analysis of the total capacity, the level of current usage, and commitments for usage of capacity of existing public facilities, which must be prepared by a qualified professional using generally accepted principles and professional standards;

(3) a description of the land use assumptions;

(4) a definitive table establishing the specific service unit for each category of system improvements and an equivalency or conversion table establishing the ratio of a service unit to various types of land uses, including residential, commercial, agricultural, and industrial, as appropriate;

(5) a description of all system improvements and their costs necessitated by and attributable to new development in the service area, based on the approved land use assumptions, to provide a level of service not to exceed the level of service currently existing in the community or service area, unless a different or higher level of service is required by law, court order, or safety consideration;

(6) the total number of service units necessitated by and attributable to new development within the service area based on the land use assumptions and calculated in accordance with generally accepted engineering or planning criteria;

(7) the projected demand for system improvements required by new service units projected over a reasonable period of time not to exceed twenty years;

(8) identification of all sources and levels of funding available to the governmental entity for the financing of the system improvements; and

(9) a schedule setting forth estimated dates for commencing and completing construction of all improvements identified in the capital improvements plan.

(C) Changes in the capital improvements plan must be approved in the same manner as approval of the original plan.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-970. Exemptions from impact fees.

The following structures or activities are exempt from impact fees:

(1) rebuilding the same amount of floor space of a structure that was destroyed by fire or other catastrophe;

(2) remodeling or repairing a structure that does not result in an increase in the number of service units;

(3) replacing a residential unit, including a manufactured home, with another residential unit on the same lot, if the number of service units does not increase;

(4) placing a construction trailer or office on a lot during the period of construction on the lot;

(5) constructing an addition on a residential structure which does not increase the number of service units;

(6) adding uses that are typically accessory to residential uses, such as a tennis court or a clubhouse, unless it is demonstrated clearly that the use creates a significant impact on the system's capacity;

(7) all or part of a particular development project if:

(a) the project is determined to create affordable housing; and

(b) the exempt development's proportionate share of system improvements is funded through a revenue source other than development impact fees;

(8) constructing a new elementary, middle, or secondary school; and

(9) constructing a new volunteer fire department.

HISTORY: 1999 Act No. 118, Section 1; 2016 Act No. 229 (H.4416), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 229, Section 1, added (8) and (9), relating to certain schools and volunteer fire departments.



Section 6-1-980. Calculation of impact fees.

(A) The impact fee for each service unit may not exceed the amount determined by dividing the costs of the capital improvements by the total number of projected service units that potentially could use the capital improvement. If the number of new service units projected over a reasonable period of time is less than the total number of new service units shown by the approved land use assumptions at full development of the service area, the maximum impact fee for each service unit must be calculated by dividing the costs of the part of the capital improvements necessitated by and attributable to the projected new service units by the total projected new service units.

(B) An impact fee must be calculated in accordance with generally accepted accounting principles.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-990. Maximum impact fee; proportionate share of costs of improvements to serve new development.

(A) The impact fee imposed upon a fee payor may not exceed a proportionate share of the costs incurred by the governmental entity in providing system improvements to serve the new development. The proportionate share is the cost attributable to the development after the governmental entity reduces the amount to be imposed by the following factors:

(1) appropriate credit, offset, or contribution of money, dedication of land, or construction of system improvements; and

(2) all other sources of funding the system improvements including funds obtained from economic development incentives or grants secured which are not required to be repaid.

(B) In determining the proportionate share of the cost of system improvements to be paid, the governmental entity imposing the impact fee must consider the:

(1) cost of existing system improvements resulting from new development within the service area or areas;

(2) means by which existing system improvements have been financed;

(3) extent to which the new development contributes to the cost of system improvements;

(4) extent to which the new development is required to contribute to the cost of existing system improvements in the future;

(5) extent to which the new development is required to provide system improvements, without charge to other properties within the service area or areas;

(6) time and price differentials inherent in a fair comparison of fees paid at different times; and

(7) availability of other sources of funding system improvements including, but not limited to, user charges, general tax levies, intergovernmental transfers, and special taxation.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1000. Fair compensation or reimbursement of developers for costs, dedication of land or oversize facilities.

A developer required to pay a development impact fee may not be required to pay more than his proportionate share of the costs of the project, including the payment of money or contribution or dedication of land, or to oversize his facilities for use of others outside of the project without fair compensation or reimbursement.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1010. Accounting; expenditures.

(A) Revenues from all development impact fees must be maintained in one or more interest-bearing accounts. Accounting records must be maintained for each category of system improvements and the service area in which the fees are collected. Interest earned on development impact fees must be considered funds of the account on which it is earned, and must be subject to all restrictions placed on the use of impact fees pursuant to the provisions of this article.

(B) Expenditures of development impact fees must be made only for the category of system improvements and within or for the benefit of the service area for which the impact fee was imposed as shown by the capital improvements plan and as authorized in this article. Impact fees may not be used for:

(1) a purpose other than system improvement costs to create additional improvements to serve new growth;

(2) a category of system improvements other than that for which they were collected; or

(3) the benefit of service areas other than the area for which they were imposed.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1020. Refunds of impact fees.

(A) An impact fee must be refunded to the owner of record of property on which a development impact fee has been paid if:

(1) the impact fees have not been expended within three years of the date they were scheduled to be expended on a first-in, first-out basis; or

(2) a building permit or permit for installation of a manufactured home is denied.

(B) When the right to a refund exists, the governmental entity shall send a refund to the owner of record within ninety days after it is determined by the entity that a refund is due.

(C) A refund must include the pro rata portion of interest earned while on deposit in the impact fee account.

(D) A person entitled to a refund has standing to sue for a refund pursuant to this article if there has not been a timely payment of a refund pursuant to subsection (B) of this section.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1030. Appeals.

(A) A governmental entity which adopts a development impact fee ordinance shall provide for administrative appeals by the developer or fee payor.

(B) A fee payor may pay a development impact fee under protest. A fee payor making the payment is not estopped from exercising the right of appeal provided in this article, nor is the fee payor estopped from receiving a refund of an amount considered to have been illegally collected. Instead of making a payment of an impact fee under protest, a fee payor, at his option, may post a bond or submit an irrevocable letter of credit for the amount of impact fees due, pending the outcome of an appeal.

(C) A governmental entity which adopts a development impact fee ordinance shall provide for mediation by a qualified independent party, upon voluntary agreement by both the fee payor and the governmental entity, to address a disagreement related to the impact fee for proposed development. Participation in mediation does not preclude the fee payor from pursuing other remedies provided for in this section or otherwise available by law.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1040. Collection of development impact fees.

A governmental entity may provide in a development impact fee ordinance the method for collection of development impact fees including, but not limited to:

(1) additions to the fee for reasonable interest and penalties for nonpayment or late payment;

(2) withholding of the certificate of occupancy, or building permit if no certificate of occupancy is required, until the development impact fee is paid;

(3) withholding of utility services until the development impact fee is paid; and

(4) imposing liens for failure to pay timely a development impact fee.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1050. Permissible agreements for payments or construction or installation of improvements by fee payors and developers; credits and reimbursements.

A fee payor and developer may enter into an agreement with a governmental entity, including an agreement entered into pursuant to the South Carolina Local Government Development Agreement Act, providing for payments instead of impact fees for facilities or services. That agreement may provide for the construction or installation of system improvements by the fee payor or developer and for credits or reimbursements for costs incurred by a fee payor or developer including interproject transfers of credits or reimbursement for project improvements which are used or shared by more than one development project. An impact fee may not be imposed on a fee payor or developer who has entered into an agreement as described in this section.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1060. Article shall not affect existing laws.

(A) The provisions of this article do not repeal existing laws authorizing a governmental entity to impose fees or require contributions or property dedications for capital improvements. A development impact fee adopted in accordance with existing laws before the enactment of this article is not affected until termination of the development impact fee. A subsequent change or reenactment of the development impact fee must comply with the provisions of this article. Requirements for developers to pay in whole or in part for system improvements may be imposed by governmental entities only by way of impact fees imposed pursuant to the ordinance.

(B) Notwithstanding another provision of this article, property for which a valid building permit or certificate of occupancy has been issued or construction has commenced before the effective date of a development impact fee ordinance is not subject to additional development impact fees.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1070. Shared funding among units of government; agreements.

(A) If the proposed system improvements include the improvement of public facilities under the jurisdiction of another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public service district, an agreement between the governmental entity and other unit of government must specify the reasonable share of funding by each unit. The governmental entity authorized to impose impact fees may not assume more than its reasonable share of funding joint improvements, nor may another unit of government which is not authorized to impose impact fees do so unless the expenditure is pursuant to an agreement under Section 6-1-1050 of this section.

(B) A governmental entity may enter into an agreement with another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public service district, that has the responsibility of providing the service for which an impact fee may be imposed. The determination of the amount of the impact fee for the contracting governmental entity must be made in the same manner and is subject to the same procedures and limitations as provided in this article. The agreement must provide for the collection of the impact fee by the governmental entity and for the expenditure of the impact fee by another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public services district unless otherwise provided by contract.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1080. Exemptions; water or wastewater utilities.

The provisions of this chapter do not apply to a development impact fee for water or wastewater utilities, or both, imposed by a city, county, commissioners of public works, special purpose district, or nonprofit corporation organized pursuant to Chapter 35 or 36 of Title 33, except that in order to impose a development impact fee for water or wastewater utilities, or both, the city, county, commissioners of public works, special purpose district or nonprofit corporation organized pursuant to Chapter 35 or 36 of Title 33 must:

(1) have a capital improvements plan before imposition of the development impact fee; and

(2) prepare a report to be made public before imposition of the development impact fee, which shall include, but not be limited to, an explanation of the basis, use, calculation, and method of collection of the development impact fee; and

(3) enact the fee in accordance with the requirements of Article 3 of this chapter.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-1090. Annexations by municipalities.

A county development impact fee ordinance imposed in an area which is annexed by a municipality is not affected by this article until the development impact fee terminates, unless the municipality assumes any liability which is to be paid with the impact fee revenue.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-2000. Taxation or revenue authority by political subdivisions.

This article shall not create, grant, or confer any new or additional taxing or revenue raising authority to a political subdivision which was not specifically granted to that entity by a previous act of the General Assembly.

HISTORY: 1999 Act No. 118, Section 1.



Section 6-1-2010. Compliance with public notice or public hearing requirements.

Compliance with any requirement for public notice or public hearing in this article is considered to be in compliance with any other public notice or public hearing requirement otherwise applicable including, but not limited to, the provisions of Chapter 4, Title 30, and Article 3 of this chapter.

HISTORY: 1999 Act No. 118, Section 1.






CHAPTER 3 - EMERGENCY SEATS OF GOVERNMENT FOR POLITICAL SUBDIVISIONS

Section 6-3-10. Establishment of emergency locations for seats of government of political subdivisions.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this State.

HISTORY: 1962 Code Section 1-1031; 1962 (52) 2203.



Section 6-3-20. Conduct of public business at emergency locations.

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

HISTORY: 1962 Code Section 1-1032; 1962 (52) 2203.



Section 6-3-30. Chapter shall be controlling.

The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.

HISTORY: 1962 Code Section 1-1033; 1962 (52) 2203.






CHAPTER 4 - ALLOCATION OF ACCOMMODATIONS TAX REVENUES

Section 6-4-5. Definitions.

As used in this chapter:

(1) "County area" means a county and municipalities within the geographical boundaries of the county.

(2) "Cultural", as it applies to members of advisory committees in Section 6-4-25, means persons actively involved and familiar with the cultural community of the area including, but not limited to, the arts, historical preservation, museums, and festivals.

(3) "Hospitality", as it applies to members of the committees in item (2), means persons directly involved in the service segment of the travel and tourism industry including, but not limited to, businesses that primarily serve visitors such as lodging facilities, restaurants, attractions, recreational amenities, transportation facilities and services, and travel information and promotion entities.

(4) "Travel" and "tourism" mean the action and activities of people taking trips outside their home communities for any purpose, except daily commuting to and from work.

HISTORY: 1991 Act No. 147, Section 1; 2001 Act No. 74, Section 2; 2002 Act No. 312, Section 2.



Section 6-4-10. Allocation to general fund; special fund for tourism; management and use of special fund.

The funds received by a municipality or a county in county areas collecting more than fifty thousand dollars from the local accommodations tax provided in Section 12-36-2630(3) must be allocated in the following manner:

(1) The first twenty-five thousand dollars must be allocated to the general fund of the municipality or county and is exempt from all other requirements of this chapter.

(2) Five percent of the balance must be allocated to the general fund of the municipality or county and is exempt from all other requirements of this chapter.

(3) Thirty percent of the balance must be allocated to a special fund and used only for advertising and promotion of tourism to develop and increase tourist attendance through the generation of publicity. To manage and direct the expenditure of these tourism promotion funds, the municipality or county shall select one or more organizations, such as a chamber of commerce, visitor and convention bureau, or regional tourism commission, which has an existing, ongoing tourist promotion program. If no organization exists, the municipality or county shall create an organization with the same membership standard in Section 6-4-25. To be eligible for selection the organization must be organized as a nonprofit organization and shall demonstrate to the municipality or county that it has an existing, ongoing tourism promotion program or that it can develop an effective tourism promotion program. Immediately upon an allocation to the special fund, a municipality or county shall distribute the tourism promotion funds to the organizations selected or created to receive them. Before the beginning of each fiscal year, an organization receiving funds from the accommodations tax from a municipality or county shall submit for approval a budget of planned expenditures. At the end of each fiscal year, an organization receiving funds shall render an accounting of the expenditure to the municipality or county which distributed them. Fees allocated pursuant to this subsection must not be used to pledge as security for bonds and to retire bonds. Also, fees allocated pursuant to this subsection must be allocated to a special fund and used only for advertising and promotion of tourism to develop and increase tourist attendance through the generation of publicity, and not used to pledge as security for bonds and to retire bonds.

(4)(a) The remaining balance plus earned interest received by a municipality or county must be allocated to a special fund and used for tourism-related expenditures. This section does not prohibit a municipality or county from using accommodations tax general fund revenues for tourism-related expenditures.

(b) The funds received by a county or municipality which has a high concentration of tourism activity may be used to provide additional county and municipal services including, but not limited to, law enforcement, traffic control, public facilities, and highway and street maintenance, as well as the continual promotion of tourism. The funds must not be used as an additional source of revenue to provide services normally provided by the county or municipality but to promote tourism and enlarge its economic benefits through advertising, promotion, and providing those facilities and services which enhance the ability of the county or municipality to attract and provide for tourists.

"Tourism-related expenditures" include:

(i) advertising and promotion of tourism so as to develop and increase tourist attendance through the generation of publicity;

(ii) promotion of the arts and cultural events;

(iii) construction, maintenance, and operation of facilities for civic and cultural activities including construction and maintenance of access and other nearby roads and utilities for the facilities;

(iv) the criminal justice system, law enforcement, fire protection, solid waste collection, and health facilities when required to serve tourists and tourist facilities. This is based on the estimated percentage of costs directly attributed to tourists;

(v) public facilities such as restrooms, dressing rooms, parks, and parking lots;

(vi) tourist shuttle transportation;

(vii) control and repair of waterfront erosion, including beach renourishment;

(viii) operating visitor information centers.

(c)(i) Allocations to the special fund must be spent by the municipality or county within two years of receipt. However, the time limit may be extended upon the recommendation of the local governing body of the county or municipality and approval of the oversight committee established pursuant to Section 6-4-35. An extension must include provisions that funds be committed for a specific project or program.

(ii) Notwithstanding the provisions of subsubitem (i), upon a two-thirds affirmative vote of the membership of the appropriate local governing body, a county or municipality may carry forward unexpended allocations to the special fund beyond two years provided that the county or municipality commits use of the funds exclusively to the control and repair of waterfront erosion, including beach renourishment. The county or municipality annually shall notify the oversight committee, established pursuant to Section 6-4-35, of the basic activity of the committed funds, including beginning balance, deposits, expenditures, and ending balance.

(d) In the expenditure of these funds, counties and municipalities are required to promote tourism and make tourism-related expenditures primarily in the geographical areas of the county or municipality in which the proceeds of the tax are collected where it is practical.

HISTORY: 1990 Act No. 612, Part II, Section 74B; 1991 Act No. 147, Section 1; 2010 Act No. 284, Section 2, eff upon approval (became law without the Governor's signature on June 28, 2010); 2014 Act No. 184 (S.294), Sections 1, 2, eff June 2, 2014.

Effect of Amendment

The 2010 amendment, in item (3), inserted "only" preceding "for advertising" in the first sentence and added the last two sentences.

2014 Act No. 184, Section 1, in subsection (4)(b), changed the paragraph designators from arabic to roman numbers"; and in subsection (4)(b)(vii), inserted ", including beach renourishment".

2014 Act No. 184, Section 2, rewrote subsection (4)(c).



Section 6-4-15. Use of revenues to finance bonds.

A municipality or county may issue bonds, enter into other financial obligations, or create reserves to secure obligations to finance all or a portion of the cost of constructing facilities for civic activities, the arts, and cultural events which fulfill the purpose of this chapter. The annual debt service of indebtedness incurred to finance the facilities or lease payments for the use of the facilities may be provided from the funds received by a municipality or county from the accommodations tax in an amount not to exceed the amount received by the municipality or county after deduction of the accommodations tax funds dedicated to the general fund and the advertising and promotion fund. However, none of the revenue received by a municipality or county from the accommodations tax may be used to retire outstanding bonded indebtedness unless accommodations tax revenue was obligated for that purpose when the debt was incurred.

HISTORY: 1991 Act No. 147, Section 1.



Section 6-4-20. Administration account established; State Treasurer's duties; distribution of account revenues; exceptions to tourism spending mandate.

(A) An accommodations tax account is created to be administered by the State Treasurer.

(B) At the end of each fiscal year and before August first a percentage, to be determined by the State Treasurer, must be withheld from those county areas collecting four hundred thousand dollars or more from that amount which exceeds four hundred thousand dollars from the tax authorized by Section 12-36-2630(3), and that amount must be distributed to assure that each county area receives a minimum of fifty thousand dollars. The amount withheld from those county areas collecting four hundred thousand dollars or more must be apportioned among the municipalities and the county in the same proportion as those units received quarterly remittances in Section 12-36-2630(3). If the total statewide collections from the local accommodations tax exceeds the statewide collections for the preceding fiscal year then this fifty thousand dollar figure must be increased by a percentage equal to seventy-five percent of the statewide percentage increase in statewide collections for the preceding fiscal year. The difference between the fifty thousand dollars minimum and the actual collections within a county area must be distributed to the eligible units within the county area based on population as determined by the most recent United States census.

(C) At the end of each fiscal year and before August first, the State Treasurer shall distribute to each county area collecting more than fifty thousand dollars but less than four hundred thousand dollars an additional fifteen thousand dollars. If the total statewide collections from the local accommodations tax exceed the statewide collections for the preceding fiscal year, this fifteen thousand dollar figure must be increased by a percentage equal to seventy-five percent of the statewide percentage increase in statewide collections for the preceding fiscal year. This amount must be distributed in the same manner as the fifty thousand dollars in subsection (B). The amount paid those qualified county areas under this subsection must be paid from the account created under this section.

(D) The amount withheld in excess must be distributed to the county areas whose collections exceed four hundred thousand dollars based on the ratio of the funds available to the collections by each county area.

(E) The accommodations tax funds received by a municipality or county in county areas collecting fifty thousand dollars or less are not subject to the tourism-related provisions of this chapter.

(F) Two percent of the local accommodations tax levied pursuant to Section 12-36-2630(3) must be remitted quarterly and equally to the eleven agencies designated by law and regional organizations to administer multi-county tourism programs in the state tourism regions as identified in the promotional publications of the South Carolina Department of Parks, Recreation and Tourism. This remittance is in addition to other funds that may be allocated to the agencies by local governments.

(G) The State Treasurer may correct misallocations to counties and municipalities from accommodations tax revenues by adjusting subsequent allocations, but these adjustments may be made only in allocations made in the same fiscal year as the misallocation.

HISTORY: 1990 Act No. 612, Part II, Section 74B; 1991 Act No. 147, Section 1; 1991 Act No. 168, Section 2.

Code Commissioner's Note

1991 Act No. 168, Section 2, originally amended this section by adding item "(5)." By direction of the Code Commissioner, the added text was redesignated as subsection "(G)" to conform to the designations in the earlier amendment of this section by 1991 Act No. 147, Section 1.



Section 6-4-25. Advisory Committee; guidelines for expenditures; annual reports; reports to Accommodations Tax Oversight Committee.

(A) A municipality or county receiving more than fifty thousand dollars in revenue from the accommodations tax in county areas collecting more than fifty thousand dollars shall appoint an advisory committee to make recommendations on the expenditure of revenue generated from the accommodations tax. The advisory committee consists of seven members with a majority being selected from the hospitality industry of the municipality or county receiving the revenue. At least two of the hospitality industry members must be from the lodging industry where applicable. One member shall represent the cultural organizations of the municipality or county receiving the revenue. For county advisory committees, members shall represent the geographic area where the majority of the revenue is derived. However, if a county which receives more in distributions of accommodations taxes than it collects in accommodations taxes, the membership of its advisory committee must be representative of all areas of the county with a majority of the membership coming from no one area.

(B) A municipality or county and its advisory committee shall adopt guidelines to fit the needs and time schedules of the area. The guidelines must include the requirements for applications for funds from the special fund used for tourism-related expenditures. A recipient's application must be reviewed by an advisory committee before it receives funds from a county or municipality.

(C) Advisory committees shall submit written recommendations to a municipality or county at least once annually. The recommendations must be considered by the municipality or county in conjunction with the requirements of this chapter.

(D) Municipalities and counties annually shall submit to the South Carolina Accommodations Tax Oversight Committee:

(1) end-of-the-year report detailing advisory committee accommodations tax recommendations;

(2) municipality's or county's action following the recommendations;

(3) list of how funds from the accommodations tax are spent, except for the first twenty-five thousand dollars and five percent of the balance in Section 6-4-10(2) allocated to the general fund. The list is due before October first and must include funds received and dispersed during the previous fiscal year;

(4) list of advisory committee members noting the chairman, business address if applicable, and representation of the hospitality industry including the lodging industry and cultural interests.

(E) The regional tourism agencies in Section 6-4-20 annually shall submit reports on their budgets and annual expenditure of accommodations tax funds pursuant to this chapter to the Accommodations Tax Oversight Committee.

HISTORY: 1991 Act No. 147, Section 1; 2002 Act No. 312, Section 3.



Section 6-4-30. Repealed by 2003 Act No. 96, Section 3.MM, eff June 18, 2003.

Editor's Note

Former section 12-10-35 was entitled "Department of Revenue's duties regarding accommodations taxes" and was derived from 1991 Act No. 147, Section 1; 1997 Act No. 87, Section 1; 2001 Act No. 74, Section 3.B.



Section 6-4-35. Tourism Expenditure Review Committee.

(A) There is established the Tourism Expenditure Review Committee consisting of eleven members as follows:

(1) one member appointed by the Speaker of the House;

(2) one member appointed by the President Pro Tempore of the Senate;

(3) the Director of the South Carolina Department of Parks, Recreation and Tourism, or his designee, ex officio;

(4) eight members appointed by the Governor as follows:

(a) one member on the recommendation of the South Carolina Association of Tourism Regions;

(b) one member on the recommendation of the South Carolina Association of Convention and Visitors Bureaus;

(c) one member on the recommendation of the South Carolina Travel and Tourism Coalition;

(d) one member on the recommendation of the Municipal Association of South Carolina;

(e) one member on the recommendation of the South Carolina Association of Counties;

(f) one member on the recommendation of the Hospitality Association of South Carolina;

(g) one member on the recommendation of the South Carolina Arts Commission; and

(h) one member at large.

Appointed members shall serve for terms of four years and until their successors are appointed and qualify, except that of those first appointed by the Governor, four shall serve for a term of two years and the term must be noted on the appointment. Regardless of the date of appointment, all terms expire July first of the applicable year. Members shall serve without compensation but may receive the mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term.

(B)(1)(a) The Tourism Expenditure Review Committee shall serve as the oversight authority on all questionable tourism-related expenditures and to that end, all reports filed pursuant to Section 6-4-25(D)(3) must be forwarded to the committee for review to determine if they are in compliance with this chapter. The municipality or county must be notified if an expenditure is questioned, and the committee may consider any further supporting information the municipality or county may provide. If the committee finds an expenditure to be in noncompliance, it shall certify the noncompliance to the State Treasurer, who shall withhold the amount of the expenditure found in noncompliance from subsequent distributions in accommodations tax revenue otherwise due the municipality or county. An appeal from an action of the committee under this subitem lies with the Administrative Law Judge Division.

(b) If the committee determines that a municipality or county has failed to file the reports required pursuant to Section 6-4-25(D)(3), it may impose a fee of five hundred dollars a month or part of a month for each month the report is not filed, but not more than five thousand dollars. The committee shall certify the penalty to the State Treasurer, who shall withhold the amount of the penalty from subsequent distributions otherwise due the municipality or county. An appeal from an action of the committee under this subitem lies with the Administrative Law Judge Division.

(c) Allocations withheld must be reallocated proportionately to all other recipients.

(2) The committee has jurisdiction to investigate and research facts on written complaints submitted to it with regard to the appropriate tourism-related expenditures and resolve these complaints as provided in item (1) of this subsection.

(3) The committee shall forward copies of information submitted by the local governments and regional tourism agencies pursuant to Section 6-4-25 arising under the tourism provisions of this chapter to the Department of Parks, Recreation and Tourism, which shall publish an annual report on the information submitted.

HISTORY: 2001 Act No. 74, Section 3.A; 2003 Act No. 38, Section 1, eff June 2, 2003.

Editor's Note

2004 Act No. 202, Section 3, provides as follows:

"Wherever the term 'Administrative Law Judge Division' appears in any provision of law, regulation, or other document, it must be construed to mean the Administrative Law Court established by this act."

Effect of Amendment

The 2003 amendment, in subsection (A) substituted "eleven" for "nine" in the introductory paragraph, substituted "eight" for "six" in paragraph (4), added paragraphs (4)(g) and (4)(h), and made nonsubstantive changes.






CHAPTER 5 - INVESTMENT OF FUNDS BY POLITICAL SUBDIVISIONS

Section 6-5-10. Authorized investments by political subdivisions.

(a) The governing body of any municipality, county, school district, or other local government unit or political subdivision and county treasurers may invest money subject to their control and jurisdiction in:

(1) Obligations of the United States and its agencies, the principal and interest of which is fully guaranteed by the United States.

(2) Obligations issued by the Federal Financing Bank, Federal Farm Credit Bank, the Bank of Cooperatives, the Federal Intermediate Credit Bank, the Federal Land Banks, the Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Housing Administration, and the Farmers Home Administration, if, at the time of investment, the obligor has a long-term, unenhanced, unsecured debt rating in one of the top two ratings categories, without regard to a refinement or gradation of rating category by numerical modifier or otherwise, issued by at least two nationally recognized credit rating organizations.

(3)(i) General obligations of the State of South Carolina or any of its political units; or (ii) revenue obligations of the State of South Carolina or its political units, if at the time of investment, the obligor has a long-term, unenhanced, unsecured debt rating in one of the top two ratings categories, without regard to a refinement or gradation of rating category by numerical modifier or otherwise, issued by at least two nationally recognized credit rating organizations.

(4) Savings and Loan Associations to the extent that the same are insured by an agency of the federal government.

(5) Certificates of deposit where the certificates are collaterally secured by securities of the type described in (1) and (2) above held by a third party as escrow agent or custodian, of a market value not less than the amount of the certificates of deposit so secured, including interest; provided, however, such collateral shall not be required to the extent the same are insured by an agency of the federal government.

(6) Repurchase agreements when collateralized by securities as set forth in this section.

(7) No load open-end or closed-end management type investment companies or investment trusts registered under the Investment Company Act of 1940, as amended, where the investment is made by a bank or trust company or savings and loan association or other financial institution when acting as trustee or agent for a bond or other debt issue of that local government unit, political subdivision, or county treasurer if the particular portfolio of the investment company or investment trust in which the investment is made (i) is limited to obligations described in items (1), (2), (3), and (6) of this subsection, and (ii) has among its objectives the attempt to maintain a constant net asset value of one dollar a share and to that end, value its assets by the amortized cost method.

(8) A political subdivision receiving Medicaid funds appropriated by the General Assembly in the annual general appropriations act may utilize appropriated funds and other monies generated by hospital operations to participate in principal protected investments in the form of notes, bonds, guaranteed investment contracts, debentures, or other contracts issued by a bank chartered in the United States or agency of a bank if chartered in the United States, financial institution, insurance company, or other entity which provides for full principal payment at the end of a contract term not to exceed twelve years if the issuer has received a rating in one of three highest general rating categories issued by no fewer than two nationally recognized credit rating organizations. No more than forty percent of the appropriated funds and other monies generated by hospital operations may be invested in the manner provided in this item. Revenue realized pursuant to these investments must be expended on health care services.

(b) The provisions of this chapter shall not impair the power of a municipality, county, school district or other local governmental unit or political subdivision or county treasurer to hold funds in deposit accounts with banking institutions as otherwise authorized by law.

(c) Such investments shall have maturities consistent with the time or times when the invested moneys will be needed in cash.

(d) For purposes of subsection (a), in the case of a defeased obligation, an obligation shall be treated as the obligation of the issuer of the obligation included in the qualifying defeasance escrow for the defeased obligation. A "defeased obligation" means any obligation the payment of which is secured and payable solely from a qualifying defeasance escrow and the terms of which may not be amended or modified without the consent of each of the holders of the defeased obligation. A "qualifying defeasance escrow" means a deposit of securities, including defeasance obligations, with a trustee or similar fiduciary under the terms of an agreement that requires the trustee or fiduciary to apply the proceeds of any interest payments or maturity of the defeasance obligation to the payment of the defeased obligation and when the trustee or fiduciary has received verification from a certified public accountant that the payments will be sufficient to pay the defeased obligation timely. A defeasance obligation must not be callable or subject to prepayment by the issuer and it must be a direct general obligation of the United States and its agencies, or an obligation the payment of principal and interest on which is fully and unconditionally guaranteed by the United States.

HISTORY: 1962 Code Section 1-67; 1967 (55) 625; 1977 Act No. 222; 1988 Act No. 518; 1990 Act No. 326, Section 1; 2000 Act No. 387, Part II, Section 50; 2007 Act No. 110, Section 56, eff June 21, 2007; 2007 Act No. 116, Section 61, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 231, Section 3, eff upon approval (became law without the Governor's signature on May 22, 2008).

Effect of Amendment

The first 2007 amendment, in subsection (a), in paragraph (1) substituted ", the principal and interest of which is fully guaranteed by the United States" for "thereof", added paragraph (2), redesignated paragraph (2) as paragraph (3) designating (i) and adding (ii), and redesignated paragraphs (3) to (7) as paragraphs (4) to (8).

The second 2007 amendment made the same changes as the first.

The 2008 amendment added subsection (d) regarding defeased obligations.



Section 6-5-15. Securing deposits of funds by local entities.

(A) As used in this section, "local entity" means the governing body of a municipality, county, school district, other local government unit or political subdivision, or a county treasurer.

(B) A qualified public depository, as defined in subsection (G), upon the deposit of funds by a local entity, must secure these deposits by deposit insurance, surety bonds, investment securities, or letters of credit to protect the local entity against loss in the event of insolvency or liquidation of the institution or for any other cause.

(C) To the extent that these deposits exceed the amount of insurance coverage provided by the Federal Deposit Insurance Corporation, the qualified public depository at the time of deposit must:

(1) furnish an indemnity bond in a responsible surety company authorized to do business in this State; or

(2) pledge as collateral:

(a) obligations of the United States;

(b) obligations fully guaranteed both as to principal and interest by the United States;

(c) general obligations of this State or any political subdivision of this State; or

(d) obligations of the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation; or

(3) provide an irrevocable letter of credit issued by the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation, in which the local entity is named as beneficiary and the letter of credit otherwise meets the criteria established and prescribed by the local entity.

(D) The local entity must exercise prudence in accepting collateral securities or other forms of deposit security.

(E)(1) A qualified public depository has the following options:

(a) to secure all or a portion of uninsured funds under the Dedicated Method where all or a portion of the uninsured funds are secured separately. The qualified public depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The local entity shall maintain a record of the securities pledged for monitoring purposes;

(b) to secure all or the remainder of uninsured funds under the Pooling Method where a pool of collateral is established by the qualified public depository under the direction of the State Treasurer for the benefit of local entities. The depository shall obtain written approval from each entity before pooling an entity's collateral. The depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall determine the requirements and operating procedures for this pool. The State Treasurer is responsible for monitoring and ensuring a depository's compliance and providing monthly reports to each local entity in the pool.

(2) Notwithstanding the provisions of item (1), the local entity, when other federal or state law applies, may require a qualified public depository to secure all uninsured funds separately under the Dedicated Method.

(F) A qualified public depository shall not accept or retain any funds that are required to be secured unless it has deposited eligible collateral equal to its required collateral with some proper depository pursuant to this chapter.

(G) "Qualified public depository" means a national banking association, state banking association, federal savings and loan association, or federal savings bank located in this State and a bank, trust company, or savings institution organized under the law of this State that receives or holds funds that are secured pursuant to this chapter.

(H) In addition to the investments authorized for local entities in Section 6-5-10 and notwithstanding another provision of law, a local entity may deposit all or a portion of surplus public funds in its control or possession in accordance with the following conditions:

(1) the funds are initially deposited in a qualified public depository selected by the local entity;

(2) the selected qualified public depository arranges for depositing the funds in one or more federally insured banks or savings and loan associations, wherever located, for the account of the local entity;

(3) the full amount of the principal and accrued interest of each deposit is insured by the Federal Deposit Insurance Corporation; and

(4) the selected qualified public depository acts as custodian for the local entity with respect to each deposit.

HISTORY: 2004 Act No. 270, Section 1, eff July 16, 2004; 2008 Act No. 231, Section 1, eff January 1, 2009; 2015 Act No. 28 (S.375), Section 1, eff June 1, 2015.

Effect of Amendment

The 2008 amendment in subsection (B) substituted "qualified public depository, as defined in subsection (G) of this section" for "bank or savings loan association", in subsection (C) substituted "qualified public depository" for "bank or saving and loan association", and added subsections (E) to (G) regarding qualified public depositories.

2015 Act No. 28, Section 1, added (H); and made nonsubstantive changes in (B), (E), and (G).



Section 6-5-20. Delegation of investment authority.

The governing body may delegate the investment authority provided by Section 6-5-10 to the treasurer or other financial officer or any fiscal agent or corporate trustee charged with custody of the funds of the local government, who shall thereafter assume full responsibility for such investment transaction until the delegation of authority terminates or is revoked.

HISTORY: 1962 Code Section 1-68; 1967 (55) 625.



Section 6-5-30. Assistance of State Treasurer.

The State Treasurer is authorized to assist local governments in investing funds that are temporarily in excess of operating needs by:

(1) Explaining investment opportunities to such local governments through publication and other appropriate means;

(2) Acquainting such local governments with the State's practice and experience in investing short-term funds; and

(3) Providing technical assistance in investment of idle funds to local governments that request such assistance.

HISTORY: 1962 Code Section 1-69; 1967 (55) 625.



Section 6-5-40. Chapter shall be supplementary to other statutes.

The provisions of this chapter are not in lieu of, but are supplementary to, existing analogous statutory authorizations relating to investments, all of which shall remain in full force and effect.

HISTORY: 1962 Code Section 1-70; 1967 (55) 625.






CHAPTER 6 - SOUTH CAROLINA POOLED INVESTMENT FUND

Section 6-6-10. Establishment of South Carolina Pooled Investment Fund.

Notwithstanding any other provision of law, the State Treasurer may establish and maintain a common trust fund to be known as the South Carolina Pooled Investment Fund in which may be deposited public monies in excess of current needs which are under the custody of any county treasurer or the governing body of any municipality, county, school district, regional council of government, or any other political subdivision of the State.

HISTORY: 1983 Act No. 54.



Section 6-6-20. Adoption of accounting principles and regulations; investments.

The treasurer shall adopt accounting procedures from which the exact interest of the monies combined for investment can be determined and may adopt regulations as may be necessary to administer the provisions of this chapter. He may invest the monies of the fund in the same types of investments provided for in Sections 6-5-10, 11-9-660, and 11-9-661.

HISTORY: 1983 Act No. 54.



Section 6-6-30. Sale of participation units to political subdivisions.

The Treasurer may sell to all political subdivisions of the State participation units in the fund which shall be legal investments for the subdivisions in addition to the investments and deposits authorized in Section 6-5-10, 12-45-220, and 11-1-60. The officials charged with custody of the monies of the political subdivisions are authorized to invest in the participation units of the fund only with the consent of their governing bodies.

HISTORY: 1983 Act No. 54; 1985 Act No. 201, Part II, Section 46.



Section 6-6-40. Annual report by treasurer.

The treasurer shall annually report to the General Assembly and to the governing body of the political subdivision where the public monies are invested and the rate of interest the investment is earning.

HISTORY: 1983 Act No. 54.






CHAPTER 7 - PLANNING BY LOCAL GOVERNMENTS

Section 6-7-10. Declaration of purpose.

The intent of this chapter is to enable municipalities and counties acting individually or in concert to preserve and enhance their present advantages, to overcome their present handicaps, and to prevent or minimize such future problems as may be foreseen. To accomplish this intent local governments are encouraged to plan for future development; to prepare, adopt, and from time to time revise, a comprehensive plan to guide future local development; and to participate in a regional planning organization to coordinate local planning and development with that of the surrounding region. As aids in the implementation of the comprehensive plan local governments are encouraged to adopt and enforce appropriate land use controls, and cooperate with other governmental authorities.

The provisions of this chapter are declared to be necessary for the promotion, protection, and improvement of the public health, safety, comfort, good order, appearance, convenience, prosperity, morals, and general welfare.

Any county or municipality may, but shall not be required to, exercise any of the powers granted by this chapter. Whenever such a governing authority shall elect to exercise any of the powers granted by this chapter, such powers shall be exercised in the manner hereinafter prescribed.

HISTORY: 1962 Code Section 14-341; 1967 (55) 863.



Section 6-7-15. Church-related activities; zoning ordinances in single family residences.

(A) For purposes of this section, "church-related activities" does not include regularly scheduled worship services.

(B) Notwithstanding any other provision of law, no zoning ordinance of a municipality or county may prohibit church-related activities in a single-family residence.

HISTORY: 1998 Act No. 276, Section 1.



Section 6-7-20. Effect of chapter on certain planning organizations.

This chapter shall not have any effect upon the powers and duties of any planning organization, either local or regional, existing prior to July 3, 1967.

HISTORY: 1962 Code Section 14-342; 1967 (55) 863.



Section 6-7-110. Authorization and geographic groupings for regional councils of government; participation by municipalities.

The governing bodies of the counties are authorized to create regional councils of government by means of an agreement approved by the governing bodies of the participating counties and approved by the Governor. The regional councils of government, including more than one county, shall be grouped in accordance with the following geographic areas:

1-Anderson, Cherokee, Greenville, Oconee, Pickens and Spartanburg;

2-Abbeville, Edgefield, Greenwood, Laurens, McCormick and Saluda;

3-Chester, Lancaster, Union and York;

4-Fairfield, Lexington, Newberry and Richland;

5-Allendale, Aiken, Bamberg, Barnwell, Calhoun and Orangeburg;

6-Clarendon, Kershaw, Lee and Sumter;

7-Chesterfield, Darlington, Dillon, Florence, Marion and Marlboro;

8-Georgetown, Horry and Williamsburg;

9-Berkeley, Charleston and Dorchester; and

10-Beaufort, Colleton, Hampton and Jasper.

At least two counties within the foregoing geographic groupings shall be necessary participants in order to form such regional councils of government, and no county shall belong to more than one such regional council of government. The governing bodies of municipalities lying within a county which is a part of one of the foregoing geographic areas may participate as a member of such regional council of government, irrespective of whether the county within which such municipality lies is or is not a member, by approval of the agreement creating the regional council of government, and no municipality shall belong to more than one such council of government. In those municipalities which may be bisected by county lines, the municipality shall participate in the geographic grouping, as set forth above, within which the major portion of its population lies.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 14-343; 1971 (57) 485.



Section 6-7-120. Terms of regional council agreement.

Such agreements herein provided for shall describe the area served by the organization, provisions for representation, financing, and other matters not inconsistent with the provisions of this article.

HISTORY: 1962 Code Section 14-344; 1971 (57) 485.



Section 6-7-130. Members of regional council; representatives on policy-making body.

Each county and municipality executing the agreement creating the regional council of government must be a member. Representation of members on the policymaking body of the regional council of government must be as prescribed in the agreement creating the council of governments. The agreement shall specify the procedure for the appointment of representatives of the member local governments; provided, however, at least a majority of the members of the policymaking body must be members of the governing bodies of the participating cities and counties. Provided, further, that a resident member of the General Assembly may be appointed by their respective resident county legislative delegation from each county comprising the council with these members serving ex officio. If a county has no resident member of the General Assembly, then the county council shall select a member of the General Assembly who represents some or all of the county in question to serve ex officio, but no member is required to serve pursuant to such selection. The representatives of the members serving on the policymaking body shall serve without salary for a term of four years; however, these representatives may be reimbursed for expenses incurred in the performance of their duties. The regional council of government shall adopt bylaws designating the officers and their method of selection and providing for the conduct of its business.

HISTORY: 1962 Code Section 14-345; 1971 (57) 485; 1998 Act No. 393, Section 1.



Section 6-7-140. Powers and duties of regional councils.

In discharging its responsibilities, the regional council of government shall have the power and duty to:

(1) Prepare studies and make recommendations on such matters as it deems appropriate;

(2) Coordinate and promote cooperative programs and action with and among its members and other governmental and nongovernmental entities, including those of other states;

(3) Study and make recommendations on matters affecting the public health, safety, general welfare, education, recreation, pollution control, utilities, planning, development and such other matters as the common interest of the participating governments may dictate;

(4) Provide continuing technical assistance, and information to the member local governments and other agencies and individuals;

(5) In general, the regional council of government shall have the power to carry on such planning activities and the development of such studies and programs as it deems to be in the interest of the area;

(6) Acquire and dispose of real and personal property necessary to the conduct of its business;

(7) After coordination with the appropriate State, local and Federal agencies, the regional council of government may adopt such plans and programs as it may from time to time prepare. Such plans and programs as are adopted shall constitute the recommendations of the regional council of government.

HISTORY: 1962 Code Section 14-346; 1971 (57) 485.



Section 6-7-150. Cooperation with and acceptance of funds from other agencies.

A regional council of government may cooperate with, contract with, and accept funds from Federal, State, or local governments, public or semi-public agencies or private individuals or corporations. It may expend such funds and it may carry out such cooperative undertakings and contracts.

HISTORY: 1962 Code Section 14-347; 1971 (57) 485.



Section 6-7-155. Disbursement of funds to regional councils of government.

The State Treasurer shall remit to each regional council of government its share of state funds upon approval by the Executive Budget Office.

HISTORY: 1995 Act No. 145, Part II, Section 39.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 6-7-157. Spending plan prior to receipt of funds by regional council; annual audit.

Before receipt of state funds, each regional council of government shall submit a plan for the expenditure of appropriated funds to the Executive Budget Office. Within ninety days following the end of the fiscal year, each council of government shall submit to the office a copy of an audit of appropriated funds to be performed by an independent certified public accountant.

HISTORY: 1995 Act No. 145, Part II, Section 38.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 6-7-160. Employment of staff and expert assistance.

The regional council of government may employ such staff, consultants and other expert assistance as it deems necessary.

HISTORY: 1962 Code Section 14-348; 1971 (57) 485.



Section 6-7-170. Appropriation of funds for expenses of council; audit; annual report.

The member local governments may appropriate funds to meet the expenses of the regional council of government. The council shall keep books of account which shall be independently audited at least once in each calendar year. A copy of the audit report shall be provided to the member cities and counties. The regional council of government shall make an annual report of its activities to the member cities and counties.

HISTORY: 1962 Code Section 14-349; 1971 (57) 485.



Section 6-7-180. Appropriation of funds, facilities and equipment for council by political subdivisions.

The governing authorities of the local governmental entities within the designated geographic area of each council of governments may appropriate funds, loan, lease, or sell facilities, equipment and supplies to the council of government.

HISTORY: 1962 Code Section 14-349.1; 1971 (57) 485.



Section 6-7-185. Allocation of appropriation to regional councils.

Fifty percent of the amount appropriated in the annual general appropriations act for the regional councils of governments must be divided equally among the ten districts. The remaining fifty percent must be allocated in proportion to the population of each district according to the most recent United States census.

HISTORY: 1995 Act No. 145, Part II, Section 37.



Section 6-7-190. Councils declared to be public agencies; exemption from taxation; participation in State Retirement System; services of State Purchasing Department.

Each council of government established under authority of this article exists for nonprofit and public purposes and is a public agency, and the carrying out of the purpose of each council of government is exclusively for public benefit and its property is public property, and no council of government is required to pay any state or local ad valorem tax, income tax, or other taxes from which public agencies are exempt. Councils of government may participate in the State Retirement System and utilize the services of the State Purchasing Department of the Division of General Services.

HISTORY: 1962 Code Section 14-349.2; 1971 (57) 485; 1986 Act No. 382; 1992 Act No. 364, Section 2.



Section 6-7-200. Duties of local or regional councils organized under other laws.

Each local or regional council of governments organized under another provision of law shall submit an informational copy of all plans or studies which it adopts from time to time to the appropriate regional council of governments created under this article.

HISTORY: 1962 Code Section 14-349.3; 1971 (57) 485.



Section 6-7-210. Certain laws shall not be invalidated by article.

Nothing contained herein shall be construed to repeal the provisions of Act No. 160, approved by the Governor on April 7 1971, the provisions of which shall continue in full force and effect; provided, nothing herein contained shall invalidate any act providing for regional councils of government limited to the geographical area of a single county.

HISTORY: 1962 Code Section 14-349.4; 1971 (57) 485.

Editor's Note

1971 Act No. 160 (1971 (57) 148), referred to in this section, created the Florence Regional Council of Government.



Section 6-7-1210. "Official map" defined.

"Official map" means a map or maps showing the location of existing or proposed public street, highway, and public utility rights-of-way, public building sites and public open spaces adopted by the governing authority of a municipality or county in accordance with the provisions of this chapter. A public building site is one on which a building is to be constructed for public use with public funds.

HISTORY: 1962 Code Section 14-350.39; 1967 (55) 863.



Section 6-7-1220. Authorization for and purpose of official maps.

Counties and municipalities may establish official maps to reserve future locations of any street, highway, or public utility rights-of-way, public building site or public open space for future public acquisition and to regulate structures or changes in land use in such rights-of-way, building sites or open spaces. This authority is declared necessary in order to promote and preserve the public safety, economy, good order, appearance, convenience, prosperity, and general welfare and is one of the several instruments of land use control authorized by this chapter for the implementation of comprehensive plans, or parts thereof, adopted in accordance with the provisions of this chapter.

HISTORY: 1962 Code Section 14-350.40; 1967 (55) 863.



Section 6-7-1230. Establishment of official map.

The governing authority of a municipality may establish an official map of the municipality. The governing authority of a county may establish an official map of the unincorporated areas of the county. Such official maps may show the location of existing or proposed public street, highway and utility rights-of-way, public building sites, and public open spaces. The official map may include the whole or any part or parts of the municipality or county within the jurisdiction of the establishing governing authority. The governing authority shall certify the fact of the establishment of the official maps to the clerk of the circuit court of the county.

The official map may consist of any number of separate maps which need not be drawn to the same scale; however, such maps shall be indexed on a single map depicting the area of jurisdiction of the governing authority.

HISTORY: 1962 Code Section 14-350.41; 1967 (55) 863.



Section 6-7-1240. Creation of maps by planning commission showing recommended lines of streets or highways, public building sites, public utilities or public open space.

After the local planning commission shall have prepared and adopted a comprehensive plan or at least the major street portion of such plan and upon receiving approval thereof by the appropriate governing authority, the local planning commission may make or cause to be made surveys for the exact location of the lines of proposed new, extended, widened and otherwise improved streets and highways in the whole or in any portion of the municipality or county and to make and certify to the governing authority a map or maps of the area thus surveyed on which are indicated the lines recommended by the local planning commission as the mapped lines of the rights-of-way required for future streets and highways and for future extensions, widenings and other improvements to existing streets and highways.

After the local planning commission shall have prepared and adopted a comprehensive plan or at least the public building sites, public open spaces or public utilities portion of such comprehensive plan, and upon receiving approval thereof by the appropriate governing authority, the local planning commission may make or cause to be made, from time to time, surveys of the exact location of the boundary lines of proposed new and enlarged sites for public buildings, public parks, public playgrounds, public utilities and other public open spaces in the whole or in any portion of the municipality or county and to make and certify to the governing authority of the municipality or to the governing authority of the county maps of the areas thus surveyed on which are indicated the locations of the lines recommended by the planning commission as the mapped boundary lines of future public building sites, public parks, public playgrounds, public utilities and other future open space areas.

The making or certifying of such maps by the planning commission shall be in the form of a recommendation and shall not of itself constitute the opening or establishment of any street or highway or public building site or public park, public playground, public utility or other public open space or the taking or acceptance of any land for such purpose.

HISTORY: 1962 Code Section 14-350.42; 1967 (55) 863.



Section 6-7-1250. Adoption of and hearing on map of proposed boundary lines.

After the local planning commission shall have made and recommended to the appropriate governing authority maps on which are indicated the locations of the lines recommended by the planning commission as the mapped boundary lines of future streets and highways, future street and highway extensions and widenings, future public building sites, public parks, public utilities, public playgrounds and other future public open space areas, the appropriate governing authority may adopt such maps as the official maps.

Before adopting the map as the official map, the governing authority shall hold a public hearing thereon which shall be advertised and conducted according to the lawfully prescribed procedures for that municipality or county. If no established procedures exist, then at least fifteen days' notice of the time and place of the public hearing shall be published in a newspaper of general circulation in the municipality or county.

HISTORY: 1962 Code Section 14-350.43; 1967 (55) 863.



Section 6-7-1260. Procedure for making additions and modifications to map.

The governing authority of the municipality or the governing authority of the county from time to time may make additions to or modifications of its official maps.

No change in or departure from the maps shall be made until such proposed changes or departures shall first have been submitted to the local planning commission for review and recommendation. The local planning commission shall have thirty days within which to submit its report. If the local planning commission fails to submit a report within the thirty-day period, it shall be deemed to have recommended that the changes or departures be approved. Before taking such action, the governing authority shall hold a public hearing thereon, according to the provisions set forth in this chapter.

HISTORY: 1962 Code Section 14-350.44; 1967 (55) 863.



Section 6-7-1270. No permits for construction or change in land use allowed within mapped lines; procedure for appeal.

After adoption of any official map by the governing authority of the municipality or the governing authority of the county no permit shall be issued for the construction, improvement, repair or moving of any building or structure and no change in land use shall be made on any land located within the mapped lines of any street or highway, public building site, public utility line, or public open space as shown on the official map. In cases where any permit has been refused under this authority, the following appeal procedure may be utilized by any affected property owner:

(1) An appeal shall be presented to the appropriate local planning commission.

(2) The local planning commission shall evaluate the appeal and make a report within thirty days to the governing authority and to any other appropriate public agency. If no report is made within thirty days, the planning commission shall be deemed to have recommended that the appeal be granted.

(3) The local planning commission's report shall recommend:

(a) That the governing authority take official action to exempt the affected land from the restrictions of the official map; or

(b) That the governing authority take official action to authorize the issuance of desired permits subject to specified conditions; or

(c) That the governing authority initiate appropriate action to acquire the property.

(4) Upon receipt of the report of the local planning commission the governing authority shall within one hundred days:

(a) Take official action to exempt the affected land from the restrictions of the official map; provided, that such exemption shall have no effect on any applicable zoning restrictions pertaining to permitted uses; or

(b) Take official action to authorize the issuance of the denied permits subject to specified conditions accepted by the owner; provided, that such conditions shall not be contrary to any applicable zoning restrictions pertaining to permitted uses; or

(c) Either enter into an agreement to acquire or institute condemnation proceedings to acquire the property affected. Action to acquire such property may be instituted by the governing authority or other appropriate public agency.

Failure of the governing authority to act within one hundred days of the receipt of the report of the local planning commission shall be deemed to constitute approval of the proposed appeal. Thereupon, denied permits shall be issued upon demand.

HISTORY: 1962 Code Section 14-350.45; 1967 (55) 863.



Section 6-7-1280. Procedure for obtaining exemption of property from restrictions of official map.

After adoption of any official map by the governing authority of the municipality or the governing authority of the county any property owner owning property located within the mapped lines of any street or highway, public building site, public utility line, or public open space as shown on the official map, may apply to the local planning commission for exemption of such property from the restrictions of the official map. When such application has been made the following procedure shall be utilized:

(1) The local planning commission shall evaluate the application and make a report within thirty days to the governing authority and to any other appropriate public agency. If no report is made within thirty days, the planning commission shall be deemed to have recommended that the application be granted.

(2) The local planning commission's report shall recommend:

(a) That the governing authority take official action to exempt the affected property from the restrictions of the official map; or

(b) That the governing authority initiate appropriate action to acquire the property.

(3) Upon receipt of the report of the local planning commission the governing authority shall within seventy-five days:

(a) Take official action to exempt the affected property from the restrictions of the official map; provided, that such exemption shall have no effect on any applicable zoning restrictions pertaining to permitted uses; or

(b) Either enter into an agreement to acquire or institute condemnation proceedings to acquire the property affected. Action to acquire such property may be instituted by the governing authority or other appropriate public agency. Failure of the governing authority to act within seventy-five days of the receipt of the report of the local planning commission shall be deemed to constitute granting of the application.

HISTORY: 1962 Code Section 14-350.46; 1967 (55) 863.






CHAPTER 8 - BUILDING CODES ENFORCEMENT OFFICERS

Section 6-8-10. Definitions.

As used in this chapter:

(1) "Building codes enforcement officer" means a person employed by a local jurisdiction, who is responsible for administering a building inspection department, enforcement or rendering interpretations of building, residential, plumbing, electrical, mechanical, fuel gas and energy conservation codes, performing building plan reviews, or performing inspections on one or more building systems.

(2) "Construction trade discipline" means a discipline, other than any activity regulated by Chapter 13, Title 46, related to the construction of a building including, but not limited to, building, electrical, gas, plumbing, mechanical, or energy services.

(3) "Contract inspector" means a person certified to perform a building inspection, other than a special inspection, in a construction trade discipline within a local jurisdiction on a contract basis.

(4) "Local jurisdiction" means a municipality or county of this State.

(5) "Special inspector" means a person certified to perform special inspections in one or more construction trade disciplines pursuant to the International Building Code.

(6) "Special registration" means a current authorization issued by the South Carolina Building Codes Council for a person who holds a certification by a recognized code organization, approved by the council, in no more than one construction trade discipline.

(7) "General registration" means a current authorization issued by the South Carolina Building Codes Council for a person certified in multiple construction trade disciplines by a code organization recognized and approved by the council.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-8-20. South Carolina Building Codes Council; powers and duties.

(A) The South Carolina Building Codes Council is responsible for the registration of a building codes enforcement officer, contract inspector, and special inspector pursuant to this chapter. The council or its designated representative may conduct hearings and proceedings required by law or considered necessary by the council. The Department of Labor, Licensing and Regulation shall employ and supervise personnel needed to administer this chapter. The council may promulgate regulations for the proper enforcement of this chapter.

(B) The council shall keep a record of its hearings and proceedings and publish a roster of its registrants. A registrant shall notify the council of a change in required information within ten days of the change.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-8-30. Certificates of registration; provisional registration.

(A) Certificates of registration issued without examination to building codes enforcement officers employed in codes enforcement by July 2, 2003, remain valid only for the position and locality held at the time of registration and may be renewed.

(B) Upon initial employment by a local jurisdiction, an uncertified individual must be granted a provisional registration without examination which is valid from the date the individual is assigned to perform code enforcement, for the time period authorized by regulation for the requested registration classification. A current or previously registered individual holding all certifications required for the registration classification for which the person was hired, may be granted a provisional registration for a different classification. The provisional registration may not be renewed.

HISTORY: 1997 Act No. 123, Section 3; 1999 Act No. 44, Section 1; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-8-40. Registration requirement for codes enforcement officer, contract inspector and special inspector; penalties.

(A) Unless registered pursuant to the requirements of this chapter, a person may not practice as a code enforcement officer, contract inspector, or special inspector in this State, except an architect licensed by the Board of Architectural Examiners of this State or an engineer registered by the Board of Professional Engineers and Land Surveyors of this State may practice as a special inspector without additional registration required by this chapter.

(B) It is unlawful to act as a building codes enforcement officer, contract inspector, or special inspector without having first obtained authorization from the Building Codes Council and the Department of Labor, Licensing and Regulation. A person violating this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days for a first violation of this section. For each subsequent violation, a person is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

(C) A separate violation occurs on each day of a violation.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-8-50. Violations of chapter; injunction.

If the council has reason to believe that a person is violating or intends to violate a provision of this chapter, in addition to other remedies, it may order the person to refrain from the conduct. The council may apply to the Administrative Law Court for an injunction restraining the person from the conduct. The court may issue a temporary injunction ex parte not to exceed ten days and upon notice and full hearing may issue other orders in the matter it considers proper. No bond is required of the council by the court as a condition to the issuance of an injunction or order pursuant to this section.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment in the first sentence deleted "immediately" preceding "to refrain" and in the second sentence substituted "Administrative Law Court" for "court of common pleas".



Section 6-8-60. Application for registration; special and general registration.

(A) A person seeking registration as required by this chapter shall apply on a form prescribed by the council.

(B) An applicant shall furnish satisfactory proof to the council of valid certification by a recognized code organization or testing agency in the general or special construction trade discipline for which he is employed to perform an inspection. A special registration authorizes the registrant to practice in the named construction discipline only. A general registration authorizes a registrant to practice in all construction trade disciplines for which certification has been obtained. The council or its designated representatives shall review the guidelines employed by the code organization or testing agency in order to determine their continued compatibility with the requirements considered by the council to be consistent with this chapter.

(C) A local jurisdiction may impose additional requirements upon a person employed as a building codes enforcement officer or contract inspector in its jurisdiction.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote subsections (A) and (B) and, in subsection (C), added "or contract inspector".



Section 6-8-70. Duration of certificates; renewal; continuing education requirements; funding.

(A) All registrations, except provisional, expire on July first of each odd-numbered year unless renewed before that date. Renewal of a registration must be based upon a determination by council of the applicant's participation in approved continuing education. The council may promulgate regulations setting forth the continuing education requirements for a registrant. A person failing to renew registration by the expiration date may not practice until registered in accordance with this chapter and shall qualify in the manner provided for new registrants.

(B) Funding for the certification, training, and continuing education of building code enforcement officers employed by local jurisdictions must be appropriated to the Department of Labor, Licensing and Regulation in the manner provided in Section 38-7-35.

(C) Certification, training, and continuing education of building code enforcement officers providing inspection services to local jurisdictions on a contractual basis do not qualify for funding as provided in subsection (B).

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).

Effect of Amendment

The 2009 amendment rewrote subsection (A); in subsection (B), added "employed by local jurisdictions"; and added subsection (C) relating to local jurisdictions.






CHAPTER 9 - BUILDING CODES

Section 6-9-5. Public policy for building codes.

(A) The public policy of South Carolina is to maintain reasonable standards of construction in buildings and other structures in the State consistent with the public health, safety, and welfare of its citizens. To secure these purposes, a person performing building codes enforcement must be certified by the South Carolina Building Codes Council, and this act is necessary to provide for certification.

(B) To clarify the intent of the General Assembly and address questions which might arise or have arisen with respect to provisions of the nationally known codes which have been or are in place, only those portions or provisions of the nationally known building and safety codes which relate to building standards and safety are binding upon a state or local governmental entity or agency which adopts the building and safety codes authorized or required by this chapter.

(C) To further clarify the intent of the General Assembly, Chapter 9, Title 23 continues to apply to a person who may act under authority of the State Fire Marshal and that the allocation of inspection duties among local officials is not dictated by Title 6 but remains a matter for the local authority.

HISTORY: 1997 Act No. 123, Section 7; 2003 Act No. 83, Section 1, eff July 2, 2003.

Code Commissioner's Note

This section was classified as Section 6-9-5 at the direction of the Code Commissioner.

Effect of Amendment

The 2003 amendment designated the first and second undesignated paragraphs as subsections (A) and (B), substituted "this chapter" for "Chapter 9 of Title 6 of the South Carolina Code of Laws" and made a nonsubstantive change in subsection (B), and added subsection (C) relating to persons acting under the authority of the Fire Marshal and the allocation of inspection duties.



Section 6-9-10. Enforcement of building codes by municipalities and counties; applicability to electric cooperatives, Public Service Authority and certain public utility corporations; conflicts with federal manufactured housing construction and installation regulations.

(A) All municipalities, as defined by Section 5-1-20, and counties in this State shall enforce building, energy, electrical, plumbing, mechanical, gas, and fire codes, referred to as building codes in this chapter, relating to the construction, livability, sanitation, erection, energy efficiency, installation of equipment, alteration, repair, occupancy, classification, or removal of structures located within their jurisdictions and promulgate regulations to implement their enforcement. The municipality or county shall enforce only the national building and safety codes provided in this chapter.

(B) With the exception of structures used primarily for offices, storage, warehouses, shop areas, or residential housing, nothing in the building codes or regulations applies to electric cooperatives, the Public Service Authority, or to a public utility corporation subject to regulation by the authorities of the South Carolina Public Service Commission or the Liquefied Petroleum Gas Board.

(C) To the extent that federal regulations preempt state and local laws, nothing in this chapter conflicts with the federal Department of Housing and Urban Development regulations regarding manufactured housing construction and installation.

HISTORY: 1962 Code Section 14-400.581; 1972 (57) 2607; 1977 Act No. 173 Section 1; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

Effect of Amendment

The 2003 amendment designated the three existing undesignated paragraphs as subsections (A), (B), and (C); in new subsection (A) substituted "enforce" for "adopt" and added "classification," after "occupancy," in the first sentence and substituted "shall enforce" for "may adopt", "building and safety" for ", regional, or model", and "this chapter" for "Section 6-9-50" in the second sentence; and in subsection (C) substituted "conflicts" for "shall conflict".



Section 6-9-14. Wheelchair ramps built with Medicare or Medicaid dollars; fees and permits.

A municipality or county may not charge a permit fee or require a permit for a wheelchair access ramp built with Medicare or Medicaid dollars as long as the construction is performed, overseen, or inspected by an Americans with Disabilities Act inspector.

HISTORY: 2006 Act No. 341, Section 3, eff June 10, 2006.



Section 6-9-20. Agreements with other governmental entities for provision of services required by this chapter.

Municipalities and counties may establish agreements with other governmental entities of the State to issue permits and enforce building codes in order to provide the services required by this chapter. The South Carolina Building Codes Council (council) may assist in arranging for municipalities, counties, or consultants to provide the services required by this chapter to other municipalities or counties if a written request from the governing body of the municipality or county is submitted to the council.

HISTORY: 1962 Code Section 14-400.582; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

Effect of Amendment

The 2003 amendment deleted the last three sentences relating to an affidavit of exemption.



Section 6-9-30. Appointment of building official or contractual arrangement for such services; affidavit for exemption.

(A) Each county shall appoint a building official or contract with other political subdivisions as authorized in Section 6-9-20 so that the unincorporated area of the county is under the jurisdiction of a building official. Each municipality shall appoint a building official or contract for a building official within the municipal limits. Based on the needs established by each municipality or county, the building official or appointing authority may appoint and employ other personnel and assistants necessary to perform the required inspections and duties and may prescribe fees for construction permits and inspections.

(B) If a municipality or county determines that it is unable to arrange for services for any annual period at costs totally within the schedule of fees recommended in the appendices to the building codes referred to in Section 6-9-50, the municipality or county shall submit an affidavit to the council to be exempt from the requirements of this chapter. The affidavit shall provide the financial reasoning as to why the municipality or county cannot provide the services. If such affidavit is submitted, the municipality or county is exempt from the requirements of this chapter, which exemption is effective until such time as it becomes financially feasible for a municipality or county to provide the services, or five years, whichever is less. A municipality or county may renew its affidavit at the end of five years and at each five-year interval thereafter if it makes another determination that it cannot arrange for services at costs totally within the schedule of fees recommended in the building codes referred to in Section 6-9-50.

HISTORY: 1962 Code Section 14-400.583; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment designated the first undesignated paragraph as subsection (A), deleted the fourth sentence and items (1), (2), and (3) relating to building inspection programs and correlating date and population figures, and added subsection (B) relating to affidavits for exemption.



Section 6-9-40. Building code adoption procedure; notice, comments and public meetings; effective date; promulgation and readoption of modifications.

(A) The council is authorized to review, adopt, modify, and promulgate the building codes referenced in Section 6-9-50, provided that:

(1) a notice of intention to adopt a code, adopt a new edition of a code, or modify an existing code must be published in the State Register as a Notice of General Interest, on websites published by the Department of Labor, Licensing and Regulation, and must be provided to each local building department with instructions for its prominent display;

(2) the notice must include:

(a) the address to which interested persons may submit written comments; and

(b) a period of not less than one hundred eighty days during which comments may be received;

(3) comments must be assigned to a study committee appointed by the council which shall publish Notice of General Interest in the same manner as provided in item (1) setting out the committee's scope of review. The notice must give instructions for filing an intention to appear before or provide evidence or comments to the committee, or both. The committee must be comprised of at least three people with different technical backgrounds; and

(4) the committee shall hold at least one public meeting, accept evidence and comments, and make a written recommendation to the council. Within one hundred eighty days from the end of the comment period, the council shall adopt, modify, or deny the recommendations from the committee. The council may modify or amend the code after a finding on the record that the modifications provide a reasonable degree of public health, safety, and welfare.

Any amended or modified code shall be codified as provided for in Section 1-23-90. The council shall determine whether the amended or modified code becomes effective on the first day of January or July.

(B)(1) If it is discovered at any time between building code cycles that an existing building code requirement constitutes a new threat to the life or safety of building occupants that was unknown when the building code was last approved, an emergency building code modification may be made by the council. An emergency building code modification shall take effect on a date established by the council.

(2) The council must provide notice of a request for an emergency building code modification in the same manner as required for a regular council meeting.

(3) The council must conduct a hearing to consider an emergency building code modification at an open council meeting, and all proponents and opponents must be given ample time to state their positions.

(C) Modifications promulgated pursuant to this section do not require readoption by the council for subsequent editions of the building codes. Upon submission of a formal request, existing modifications shall be reconsidered each time a new edition of the building code is considered for adoption by the council.

HISTORY: 1962 Code Section 14-400.584; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003; 2005 Act No. 28, Section 1, eff March 22, 2005; 2007 Act No. 54, Section 1, eff June 6, 2007.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

2005 Act No. 28, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and affects modifications authorized from the 2000 code cycle forward."

Effect of Amendment

The 2003 amendment rewrote this section.

The 2005 amendment designated subsection (A) and added subsection (B) relating to readoption of previously promulgated modifications.

The 2007 amendment, in subsection (A), in paragraph (1) substituted ", adopt" for "or" and added ", or modify an existing code", deleted paragraphs (5) and (6), and added the undesignated paragraph at the end; added subsection (B) relating to emergency modifications; and redesignated subsection (B) as subsection (C).



Section 6-9-50. Adoption by reference of nationally recognized codes and standards; outdoor burning exception.

(A) The council shall adopt by reference and amend only the latest editions of the following nationally recognized codes and the standards referenced in those codes for regulation of construction within this State: building, residential, gas, plumbing, mechanical, fire, and energy codes as promulgated, published, or made available by the International Code Council, Inc. and the National Electrical Code as published by the National Fire Protection Association. The appendices of the codes provided in this section may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption. However, the provisions of the codes referenced in this section which concern the qualification, removal, dismissal, duties, responsibilities of, and administrative procedures for all building officials, deputy building officials, chief inspectors, other inspectors, and assistants do not apply unless they have been adopted by the municipal or county governing body.

(B) The governing body of a county may not enforce that portion of a nationally recognized fire prevention code it has adopted which may regulate outdoor burning for forestry, wildlife, and agricultural purposes as regulated by the South Carolina Forestry Commission.

HISTORY: 1962 Code Section 14-400.585; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 1998 Act No. 381, Section 1; 1999 Act No. 44, Section 2; 2003 Act No. 83, Section 1, eff July 2, 2003; 2009 Act No. 46, Section 2, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2003 amendment rewrote subsection (A) and added subsections (D), relating to public accessibility through the Internet to referenced codes adopted by the council, and (E), relating to homes with three floors of living space being considered a three-story building.

The 2009 amendment deleted subsections (C) through (E) relating to compliance by residential buildings.



Section 6-9-55. Council to promulgate certain regulations.

(A) The council shall promulgate as regulations, in accordance with the procedure and requirements contained in Article 1, Chapter 23, Title 1, any provision of or amendment to any building code that would affect construction requirements for one-family or two-family dwellings. No building code provision that would otherwise become effective after the effective date of this section concerning construction requirements for one-family or two-family dwellings shall be enforced until the effective date of the regulations required to be promulgated by this section.

(B) Notwithstanding subsection (A), a regulation mandating the installation of an automatic residential fire sprinkler system in one-family or two-family dwellings shall not become effective at any time before July 1, 2015.

(C) Notwithstanding subsection (A), Section 501.3 of the 2012 International Residential Code must not be enforced.

HISTORY: 2010 Act No. 232, Section 2, eff June 7, 2010; 2013 Act No. 65, Section 1, eff June 14, 2013; 2015 Act No. 17 (H.3662), Section 1, eff May 7, 2015.

Effect of Amendment

The 2013 amendment, in subsection (B), substituted "July 1, 2015" for "January 1, 2014", and added subsection (C) relating to the International Residential Code.

2015 Act No. 17, Section 1, substituted "enforced" for "enforced at any time before July 1, 2015".



Section 6-9-60. Adoption by reference of certain nationally recognized codes and standards.

Municipalities and counties may adopt by reference only the latest editions of the following nationally recognized codes and the standards referenced in those codes for regulation of construction within their respective jurisdictions: property maintenance, performance codes for buildings and facilities, existing building, and swimming pool codes as promulgated, published, or made available by the International Code Council, Inc. The appendices of the codes provided in this section may be adopted as needed by a municipality or county, but the specific appendix or appendices must be referenced by name or letter designation in the adopting ordinance. However, the provisions of the codes referenced in this section which concern the qualification, removal, dismissal, duties, responsibilities of, and the administrative procedures for all building officials, deputy building officials, chief inspectors, other inspectors, and assistants do not apply unless they have been adopted by the municipal or county governing body.

HISTORY: 1962 Code Section 14-400.586; 1972 (57) 2607; 1977 Act No. 173 Section 2; 1978 Act No. 629; 1984 Act No. 481, Section 2; 1993 Act No. 181, Section 64; 1997 Act No. 123, Section 1; 1998 Act No. 381, Section 2; 1999 Act No. 44, Section 3; 2002 Act No. 173, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment rewrote this section.



Section 6-9-63. South Carolina Building Codes Council; membership; function of council; per diem; meeting requirements.

(A) Each member of the council must be appointed by the Governor for a term of four years and until a successor is appointed and qualifies. The council consists of sixteen members composed of:

(1) an architect licensed in South Carolina;

(2) an engineer licensed in South Carolina from a list of qualified candidates submitted to the Governor by the South Carolina Council of Engineering and Surveying Societies;

(3) a residential home builder licensed in South Carolina from a list of qualified candidates submitted to the Governor by the Home Builders Association of South Carolina;

(4) a general contractor licensed in South Carolina from a list of qualified candidates submitted to the Governor by the Association of General Contractors;

(5) a representative of the modular building industry from a list of qualified candidates submitted to the Governor by the Manufactured Housing Institute of South Carolina;

(6) a code enforcement officer registered in South Carolina;

(7) a fire marshal or fire chief designated by the State Fire Marshal;

(8) a municipal administrator, manager, or elected official;

(9) a county administrator, manager, or elected official;

(10) a representative designated by the State Engineer of the Department of Administration;

(11) a representative of the general public who is not in the practice of home or commercial safety inspection, construction, or building, and who does not have any financial interest in these professions, and who does not have any immediate family member in these professions;

(12) a disabled person;

(13) a representative of the property, casualty insurance industry;

(14) a representative of the electrical industry who is either an engineer licensed in South Carolina or a master electrician from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina;

(15) a representative of the mechanical or gas industry who is either an engineer licensed in South Carolina or a master mechanic from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina; and

(16) a representative of the plumbing industry who is either an engineer registered in South Carolina or a master plumber from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina.

(B) A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term.

(C) The primary function of the council is to accept all requests for variation from the series of codes listed in this chapter and to determine which variations, if any, are justified by local conditions and can be enacted after a finding on the record that the modification provides a reasonable degree of public health, safety, and welfare.

(D) Each member of the council shall receive mileage, subsistence, and per diem as provided for other state boards, committees, or commissions for attendance at board meetings called by the chairman.

(E) The council shall elect from its members a chairman and vice chairman. The council shall adopt regulations consistent with this chapter. A meeting may be called by the chairman on his own initiative and must be called by him at the request of three or more members of the council. Each member must be notified by the chairman in writing of the time and place of the meeting at least seven days before the meeting. Nine members constitute a quorum. Each meeting is open to the public. An official decision of the council may be made only by a vote of at least two-thirds of those members in attendance at the meeting.

HISTORY: 2003 Act No. 83, Section 1, eff July 2, 2003.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 6-9-65. Regulation of construction or improvement of farm structure; authority to issue building permits.

(A) For purposes of this section, "farm structure" means a structure which is constructed on a farm, other than a residence or a structure attached to it, for use on the farm including, but not limited to, barns, sheds, and poultry houses, but not public livestock areas. For purposes of this section, "farm structure" does not include a structure originally qualifying as a "farm structure" but later converted to another use.

(B) The governing body of a county or municipality may not enforce that portion of a nationally recognized building code which regulates the construction or improvement of a farm structure. The standards published by the Federal Emergency Management Agency for the National Flood Insurance Program shall apply.

(C) The provisions of this section do not apply unless, before constructing a farm structure, the person owning the property on which the structure is to be constructed files an affidavit with the county or municipal official responsible for enforcing the building code stating that the structure is being constructed as a farm structure. The affidavit must include a statement of purpose or intended use of the proposed structure or addition.

(D) This section does not affect the authority of the governing body of a county or municipality to issue building permits before the construction or improvement of a farm structure.

HISTORY: 1987 Act No. 24 Section 1; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

Effect of Amendment

The 2003 amendment deleted "it has adopted" after "nationally recognized building code" in subsection (B) and made a nonsubstantive change in subsection (C).



Section 6-9-70. Omitted by 2003 Act No. 83, Section 1, eff July 2, 2003.

Editor's Note

Former Section 6-9-70 was entitled "Penalties for violation of code or regulation; opportunity to remedy certain violations" and was derived from 1962 Code Section 14-400.587; 1972 (57) 2607; Amended by 1984 Act No. 481, Section 2, eff June 20, 1984; 1997 Act No. 123, Section 1", eff June 13, 1997.



Section 6-9-80. Mandamus and injunctive relief for violation of code or regulation; penalties.

(A) For a violation of the building codes or regulations adopted pursuant to this chapter, the local building officials, municipal or county attorneys, or other appropriate authorities of a political subdivision, or an adjacent or neighboring property owner who would be damaged by the violation, in addition to other remedies, may apply for injunctive relief, mandamus, or other appropriate proceeding. A court may grant temporary injunctive relief upon receipt of a verified complaint of an imminent danger or emergency situation.

(B) A person found to be in violation of a building code or regulation adopted pursuant to the provisions of this chapter must be cited and fined, by civil fine, in an amount not more than two hundred dollars. Before being charged with a second violation, the person must be given seven calendar days to remedy the violation or submit a plan for correcting the violation.

(C) A person who fails to correct a violation or submit a plan for correcting a violation within seven calendar days after citation or written notice must be cited and fined, by civil fine, in an amount not to exceed two thousand dollars. Each day a violation continues is a separate offense.

HISTORY: 1962 Code Section 14-400.588; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

Effect of Amendment

The 2003 amendment designated the existing undesignated paragraph as subsection (A) and added the second sentence of new subsection (A), relating to granting injunctive relief upon complaint of imminent danger or emergency, and subsections (B) and (C), relating to penalties for violations of the building code and the failure to correct or submit a plan to correct violations.



Section 6-9-90. Imposition of fees upon vote; exceptions.

Notwithstanding any other provision of law, the governing body of a county or municipality may impose fees necessary and consistent with Section 6-9-30(B) to implement and continue the programs required by this chapter upon a vote of a simple majority of the governing body unless a super majority vote is required by local ordinance.

HISTORY: 1962 Code Section 14-400.589; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment added "and consistent with Section 6-9-30(B)" preceding "to implement" and deleted "(1)" preceding "a super majority", ", or" after "ordinance", and clauses (2) and (3) relating other exceptions to this section following "local ordinance".



Section 6-9-100. Provisions of chapter cumulative; county and municipality authority not limited.

The provisions of this chapter are cumulative to other local ordinances and do not limit the authority of counties or municipalities.

HISTORY: 1962 Code Section 14-400.590; 1972 (57) 2607; 1982 Act No. 351, Section 3; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment made no apparent changes.



Section 6-9-105. Variations based on physical or climatological conditions; description of boundaries.

(A) If a municipality or county contends that the codes authorized by this chapter do not meet its needs due to local physical or climatological conditions, the proposed variations and modifications must be submitted to the council.

(B) The council may issue an approval after a finding on the record that the variation or modification provides a reasonable standard of public health, safety, and welfare.

(C) Where a boundary for a physical or climatological condition is referenced in a code, the council, upon adoption of the code, is required to define the boundary so that it approximates the physical or climatological area, using logical geographic features such as major highways, waterbodies, or ridgelines. Political boundaries may not be used unless they approximate the physical area.

HISTORY: 2003 Act No. 83, Section 1, eff July 2, 2003.



Section 6-9-110. Ordinances or regulations requiring purchase or acquisition of permit or license; inapplicability to certain state and school district projects; jurisdiction of deputy state fire marshals and certified State Engineer's Office personnel.

(A) A county, municipal, or other local ordinance or regulation which requires the purchase or acquisition of a permit, license, or other device utilized to enforce any building standard does not apply to a:

(1) state department, institution, or agency permanent improvement project, construction project, renovation project, or property; or

(2) school district facility, permanent improvement project, construction project, renovation project, or property which is reviewed and approved by the State Department of Education; except that the State Department of Education or a local school district may direct that the local ordinance or regulation apply to a particular facility, project, or property.

(B) After successful completion of all requirements, the State Fire Marshal shall certify personnel of the State Engineer's Office of the State Fiscal Accountability Authority designated by the State Engineer. The certified personnel and deputy state fire marshals, including resident state fire marshals, have exclusive jurisdiction over state buildings, including schools, in the exercise of the powers and jurisdictional authority of the State Fire Marshal under Sections 23-9-30, 23-9-40, and 23-9-50.

HISTORY: 1982 Act No. 466 Part II Section 28; 1984 Act No. 481, Section 2; 1986 Act No. 347, Section 6; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

At the direction of the Code Commissioner in 2016, in (B), "State Fiscal Accountability Authority" was substituted for "Department of Administration", to conform to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2003 amendment made no apparent changes.



Section 6-9-120. Effect on water, landscape irrigation and sewer systems.

Nothing in this chapter affects landscape irrigation systems, except those where chemical concentrates are directly injected, water systems, or sewer systems in this State.

HISTORY: 1997 Act No. 123, Section 1; 2000 Act No. 308, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment made no apparent changes.



Section 6-9-130. Codes applicable to building inspections.

(A) Buildings must be inspected in accordance with the codes in effect for the locality on the date of the issuance of the original building permit, except that:

(1) If no date of issuance of original building permit can be found, the date of submission of the completed application to the local authority must be used.

(2) If no date of application for, or date of issuance of, building permit is available, the director of the applicable county planning and development service (or similar agency) shall determine the nearest possible date by using available documents, such as transfer of property records, mortgage records, tax records, or rent records.

(B) A building inspection conducted in conjunction with any change in structure must be performed in accordance with the applicable code in effect on date of application or date of permit.

(C) A building inspection conducted in conjunction with a change of use for the building or space must be performed in accordance with the applicable code in effect on the date of the inspection. This inspection should be done with the intention of avoiding extreme hardship to the owner whenever practical.

HISTORY: 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.

Effect of Amendment

The 2003 amendment designated the existing undesignated paragraph as subsection (A); in new subsection (A) substituted "in accordance with" for "according to" and added "original" preceding "building" and ", except that:" at the end; and added subsections (A)(1) and (A)(2), relating to exceptions to subsection (A), and subsections (B) and (C), relating to inspections conducted in conjunction with a change in structure or change in the use of a building.



Section 6-9-135. Repealed by 2010 Act No. 232, Section 4, eff June 7, 2010.

Editor's Note

Former Section 6-9-135 was entitled "Adoption of certain provisions in 2006 International Residential Code relating to flood coverage" and was derived from 2008 Act No. 353, Section 2, Pt 32D.1.






CHAPTER 10 - ENERGY STANDARD ACT

Extra Notes

Editor's Note

1997 Act No. 123, Section 6, provides as follows:

"SECTION 6. Chapter 10 of Title 6 of the 1976 Code is not applicable in counties or municipalities which have fully implemented building codes as required in Section 6-9-10, as amended by this act."



Section 6-10-10. Short title.

This chapter may be cited as the Energy Standard Act.

HISTORY: 1979 Act No. 156, Section 1; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment substituted "Energy Standard Act" for "South Carolina Building Energy Efficiency Standard Act".



Section 6-10-20. Definitions.

As used in this chapter, unless a different meaning is clearly indicated by the context:

(1) "Addition" means the extension or increase in floor area or height of a building.

(2) "Building" means any combination of materials, which comprises a structure affording facilities or shelter for any occupancy. The word "building" must be construed wherever used in this chapter as if followed by the words "or part or parts of the building and all equipment in the building" unless the context clearly requires a different meaning. The term "building" includes manufactured buildings but not manufactured housing or buildings heated to less than fifty degrees Fahrenheit.

(3) "Building inspection department" means the agency of a local jurisdiction with authority to make energy related building inspections and to enforce state and local laws, ordinances, and regulations applicable to the construction of buildings.

(4) "Construction" means the erection, fabrication, reconstruction, alteration, conversion, or repair of a building, or the installation of equipment in a building.

(5) "Equipment" means components associated with plumbing, heating, electrical, ventilating, air conditioning, lighting and refrigerating systems, and elevators, dumbwaiters, escalators, boilers, and pressure vessels.

(6) "Local jurisdiction" means a county, city, municipality, or other political subdivision of this State.

(7) "One- or two-family dwelling" means a building which contains one or two units, each providing complete, independent living facilities for one or more persons, including permanent provisions for sleeping, cooking, and sanitation.

(8) "Renovations" means the condition where within any twelve-month period, alterations or repairs costing in excess of fifty percent of the then physical value of the building are made to an existing building.

HISTORY: 1979 Act No. 156, Section 3; 1981 Act No. 125, Section 1; 2009 Act No. 46, Section 1, eff July 1, 2009.

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-10-30. Energy standard adoption; compliance.

The 2009 edition of the International Energy Conservation Code is adopted as the Energy Standard. All new and renovated buildings and additions constructed within the State must comply with this standard.

HISTORY: 1979 Act No. 156, Section 4; 1981 Act No. 125, Sections 2, 4; 1992 Act No. 449, Part III, Section 2; 2009 Act No. 46, Section 1, eff July 1, 2009; 2012 Act No. 143, Section 1, eff January 1, 2013.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment rewrote this section.

The 2012 amendment substituted "2009" for "2006".



Section 6-10-35. Wood-burning fireplace requirements.

Notwithstanding Section 402.4.3 of the 2009 Edition of the International Energy Conservation Code, new wood-burning fireplaces shall have tight-fitting flue dampers and outdoor combustion air.

HISTORY: 2013 Act No. 65, Section 2, eff June 14, 2013.



Section 6-10-40. Appeal by local jurisdiction for variance based on special local conditions; factors considered.

A local jurisdiction may appeal to the South Carolina Building Codes Council for a variance from the Energy Standard for application within its jurisdiction based on special local conditions. The council may approve variations if it is established to the council's satisfaction that the proposed variance:

(1) is consistent with this chapter, so that its application will not reduce statewide uniformity of effective energy conservation;

(2) does not discriminate against particular technologies, techniques, or materials;

(3) does not unnecessarily increase the cost of construction and operation of the building in the jurisdiction; or

(4) is necessary to protect the public health, safety, and welfare within the jurisdiction.

Copies of an approved variance must be provided upon the request by the State Energy Office.

HISTORY: 1979 Act No. 156, Section 5; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-10-50. Enforcement by local building officials or jurisdictions; examination and approval of plans; permit requirement; inspection during construction; certificate of occupancy.

(A) Local building officials shall enforce the provisions of the Energy Standard.

(B) In areas of the State without a building official, the local jurisdiction may designate its engineer, director of public works, or chief fire inspector to enforce the provisions of the Energy Standard.

Upon request, the State Energy Office shall provide local jurisdictions a brief synopsis of the Energy Standard, the Residential Energy Efficiency Requirements that apply to South Carolina, and penalties.

(C) The building officials are responsible for examination and approval or disapproval of plans and specifications, the issuance and revocation of building permits, licenses, certificates, and similar documents, and the inspection of buildings pursuant to the provisions of the Energy Standard.

(D) Except as otherwise provided in the Energy Standard, the construction of a building must not begin until a building permit is issued. Upon submission of an application to the building official, if the building proposed to be erected will comply with this chapter, a permit must be issued. The building official may suspend or revoke a building permit if the building under construction pursuant to that building permit does not comply with this chapter.

(E) The building official periodically shall inspect, or cause to be inspected, all construction undertaken pursuant to permits issued by the building official to assure compliance with this chapter. If a building is found not to comply with the Energy Standard, the building official shall notify the permit holder in writing to bring the building into compliance with the standard or to secure it from entry or both; if the permit holder fails to comply with the notification, the building official shall revoke the permit.

(F) A building constructed after the effective date of the Energy Standard must not be used or occupied until a certificate of occupancy has been issued.

HISTORY: 1979 Act No. 156, Section 6; 1981 Act No. 125, Section 3; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-10-60. Fee schedule.

Each local jurisdiction may establish a schedule of fees for the functions performed by the building inspection department in connection with the enforcement of this chapter.

HISTORY: 1979 Act No. 156, Section 7; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment substituted "local jurisdiction" for "local government" and "building inspection department" for "local enforcement agency".



Section 6-10-70. Local appeals boards and process for routine granting of variances for recreational and certain other dwellings; relief from duty to appoint local appeals board; boards serving two or more jurisdictions.

(A) Local jurisdictions must provide an appeals board and process for the routine granting of variations for residential recreational dwellings not intended for use as permanent residences and for buildings such as log buildings which, if insulation were required on the walls, would change the character of these buildings. Until the boards are established, appeals must be heard by the South Carolina Building Codes Council. A local jurisdiction must be relieved of the duty to appoint local appeals boards if it is established to the satisfaction of the council that qualified people cannot be found in the jurisdiction or through cooperation with neighboring jurisdictions. Two or more local jurisdictions may establish a building board of appeals to serve their jurisdictions.

(B) Where local jurisdictions have been relieved of the duty to appoint an appeals board because qualified people cannot be found in the jurisdiction, appeals may be made to the South Carolina Building Codes Council.

(C) The council promptly shall hear and decide appeals brought by a person or party in an individual capacity, or on behalf of a call of persons or parties, affected by a regulation or decision pursuant to this chapter. Final decisions by the council are reviewable on appeal, or on successive appeals, in the courts of competent jurisdiction.

HISTORY: 1979 Act No. 156, Section 8; 1981 Act No. 125, Section 5; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment rewrote this section.



Section 6-10-80. Injunctions.

The building official may obtain injunctive relief from a court of competent jurisdiction to enjoin the offering for sale, delivery, use, occupancy, erection, alteration, or installation of a building covered by this chapter, upon an affidavit from the building official specifying the manner in which the building does not conform to the requirements of this chapter.

HISTORY: 1979 Act No. 156, Section 9; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment substituted "The building official" for "Any local enforcement agency of the Council", "the building official" for "such agency", deleted from the end "or the South Carolina Building Energy Efficiency Standard", and made nonsubstantive changes throughout.



Section 6-10-90. Penalties.

(A) When a violation of the provisions of this chapter is discovered, the person in violation must be granted thirty days to correct the violation. A person who fails to correct a violation is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days for each offense.

(B) A separate violation is deemed to have occurred with respect to each building not in compliance with this chapter. Each day the violation continues constitutes a separate violation.

HISTORY: 1979 Act No. 156, Section 10; 2009 Act No. 46, Section 1, eff July 1, 2009.

Editor's Note

2009 Act No. 46 Section 3, effective July 1, 2009, provides as follows:

"The provisions of this act do not apply to projects which have received the proper permits as required by law before the effective date of this act."

Effect of Amendment

The 2009 amendment rewrote this section.






CHAPTER 11 - SPECIAL PURPOSE OR PUBLIC SERVICE DISTRICTS GENERALLY

Section 6-11-10. Authority to establish special purpose or public service districts.

In order to protect the public health, electric lighting districts, water supply districts, fire protection districts, and sewer districts may be established pursuant to this section for the purpose of supplying lights, water, providing fire protection with or without rescue response services related to the provision of fire services, a sewerage collection system, and a sewage treatment plant to a portion of any county in this State which is not included in an incorporated city or town.

HISTORY: 1962 Code Section 59-601; 1952 Code Section 59-601; 1942 Code Section 8555-131; 1934 (38) 1292; 2012 Act No. 178, Section 1, eff May 25, 2012.

Effect of Amendment

The 2012 amendment inserted "with or without rescue response services related to the provision of fire services," and made other, nonsubstantive, changes.



Section 6-11-20. Petition for formation of district.

Before any such district is formed there shall be filed with the clerk of the court of the county in which such district is proposed to be located a written petition signed by a majority of the resident landowners in the proposed district or by the owners of more than half the land and acreage which will be affected by or assessed for the expense of the proposed improvements, as shown by the tax assessment rolls. The petition shall be accompanied by a plat showing the limits of the proposed district. When such proposed district is situated in two or more counties such petition shall be filed with the clerk of the court of each county wherein the district is to be located.

HISTORY: 1962 Code Section 59-602; 1952 Code Section 59-602; 1942 Code Section 8555-132; 1934 (38) 1292.



Section 6-11-30. Call of election for establishment of district.

When the petition is approved by the clerk of the court in which the proposed district is located, the clerk of the court shall call an election of the qualified voters of the district to vote upon the establishment of the district and of the electric light, water supply, fire protection and sewerage plant.

HISTORY: 1962 Code Section 59-603; 1952 Code Section 59-603; 1942 Code Section 8555-132; 1934 (38) 1292.



Section 6-11-40. Qualifications of voters.

Any person who is qualified to vote under the general law of this State and who resides within the district shall be eligible to vote.

HISTORY: 1962 Code Section 59-604; 1952 Code Section 59-604; 1942 Code Section 8555-133; 1934 (38) 1292; 1966 (54) 2621.



Section 6-11-50. Place, managers and notice of election; declaration of result.

The clerk of the court shall select some place within the proposed district for the holding of such election and shall appoint the managers thereof and declare the result. He shall give notice of the time and place thereof for at least two weeks in some newspaper published within the county and by posting notice thereof in at least three public places within the proposed district for such length of time unless there be no newspaper published within the county, in which event the posting of the notices shall suffice.

HISTORY: 1962 Code Section 59-605; 1952 Code Section 59-605; 1942 Code Section 8555-133; 1934 (38) 1292.



Section 6-11-60. Electors shall vote on establishment of district and on election of commissioners.

At such election the qualified voters shall vote "Yes" or "No" on the establishment of such electric light, water supply, fire protection and sewerage district and of the electric light, water supply, fire protection and sewerage plant and at the same election they shall vote on the election of three commissioners of the district who shall hold office for a period of six years and until their successors are elected and qualified, the members of the first commission, however, to have terms of office of two, four and six years. Thereafter a commissioner shall be elected at each State biennial election.

HISTORY: 1962 Code Section 59-606; 1952 Code Section 59-606; 1942 Code Section 8555-133; 1934 (38) 1292.



Section 6-11-70. Date for election of board members; implementation of section; statement of candidacy or petition for nomination; number of signatures; certain counties exempt.

(A) When a special purpose district elects its board members, the board members must be elected in the November general election held in an even-numbered year. To implement the provisions of this section, the governing body of a county shall by ordinance or resolution extend terms, for necessary periods, of persons to be elected to permit the persons to be elected in accordance with the provisions of this section, but no elected term may be shortened for that purpose.

(B) Notwithstanding any provision of Title 7 or other provision of law, in such a district a candidate is required to file a statement of candidacy or obtain on a petition the signatures of five percent of the qualified electors of the district in order to have his name placed on the ballot for election as a commissioner of a special purpose district within the county.

(C) The provisions of subsection (A) do not apply to districts in counties that have adopted, by ordinance, uniform election dates for districts within those counties before the effective date of this section. The provisions of subsections (A) and (B) do not apply to districts in which the commissioners are elected pursuant to a petition and referendum provided for in Article 2 of Chapter 11 of Title 6.

HISTORY: 1975 (59) 331; 1992 Act No. 340, Section 1; 1993 Act No. 56, Sections 1, 2; 1993 Act No. 160, Section 1; 1998 Act No. 397, Section 1.



Section 6-11-80. Organization of and vacancies on commission.

As soon as practicable after the election the commissioners shall meet and organize as the board of electric light, water supply, fire and sewerage commissioners, as the case may be, for such district. They shall draw by lot the commissioners who shall hold the two, four and six year terms respectively. At the organizational meeting they shall elect one of their number as chairman. In the event of any vacancy on the commission the remaining members of the commission shall elect a commissioner to fill the unexpired term.

HISTORY: 1962 Code Section 59-607; 1952 Code Section 59-607; 1942 Code Section 8555-133; 1934 (38) 1292.



Section 6-11-90. Record of meetings; compensation.

The commissioners shall keep a record of their deliberations and for this purpose shall appoint a secretary, who shall receive such remuneration as the commissioners may determine. The commissioners shall serve without emolument.

HISTORY: 1962 Code Section 59-608; 1952 Code Section 59-608; 1942 Code Section 8555-133; 1934 (38) 1292.



Section 6-11-91. Compensation and benefits for district governing bodies.

The governing body of a public service district or special purpose district by resolution or ordinance may fix or change the compensation or other benefits, including insurance benefits and per diem for the members of the district governing body. Reimbursable expenses actually incurred while on official business may not exceed the amounts authorized for members of state boards, committees, and commissions, and insurance benefits shall not exceed those provided for state employees.

HISTORY: 1980 Act No. 515, Section 1; 1996 Act No. 380, Section 1.



Section 6-11-92. Continuation of existing benefit plans.

Any public service district or special purpose district operating on the effective date of Sections 6-11-91 through 6-11-93 may continue to use the compensation or benefit plan now in existence on the effective date of Sections 6-11-91 through 6-11-93.

HISTORY: 1980 Act No. 515, Section 2.



Section 6-11-93. Compensation from two or more districts prohibited.

No person who serves on the governing body of any public service district or special purpose district shall receive compensation on any two such districts at the same time.

HISTORY: 1980 Act No. 515, Section 3.



Section 6-11-100. General powers and duties of commissioners.

The boards of commissioners of these districts must be bodies politic and shall exercise and enjoy all the rights and privileges of such. They may purchase and build or contract for building electric light, water supply, fire protection, and sewerage systems, and may lease, own, hold, and acquire all necessary equipment and property for that purpose. They may operate it and may contract with existing light and water companies and municipalities for light, water, and fire protection, or contract and connect with existing sewerage systems of municipalities or other districts. They may supply and furnish lights and water and provide for fire protection and sewerage disposal to citizens of these districts and may require an exact payment of rates, tolls, rentals, and charges they may establish for the use of lights, water, fire protection, and the sewerage plant. Property purchased by the boards of commissioners may be held in either the name of the commission or the name of the district.

HISTORY: 1962 Code Section 59-609; 1952 Code Section 59-609; 1942 Code Section 8555-134; 1934 (38) 1292; 2012 Act No. 192, Section 2, eff June 7, 2012.

Effect of Amendment

The 2012 amendment inserted "Property purchased by the boards of commissioners may be held in either the name of the commission or the name of the district." and made other, nonsubstantive, changes.



Section 6-11-101. Hospital districts; powers.

Any hospital district created by the General Assembly shall be authorized to own, lease, operate, maintain, convey, sell, or otherwise dispose of "hospital facilities", as defined in Section 44-7-1430(f), and as authorized by Section 6-21-100. Additionally, any hospital district shall be authorized to mortgage its hospital facilities so long as the action is made in connection with the purchase of the hospital district's indebtedness by any federal agency or the guarantee of the hospital district's indebtedness by any federal agency. Any hospital district shall be authorized to own, operate, convey, sell, or lease hospital facilities located outside the current limits of the hospital district in any county adjacent to the boundaries of the hospital district, as set out in the hospital district's enabling legislation, all on such terms as its governing body shall approve, whenever it shall be economically feasible. Additionally, any hospital district shall be authorized to create and establish an entity under Chapters 31 or 44, Title 33.

HISTORY: 2010 Act No. 199, Section 3, eff upon approval (became law without the Governor's signature on June 1, 2010).



Section 6-11-105. Emergency ban on burning within a special purpose or public service district.

The governing body of a county by ordinance may place an emergency ban on the burning of trash or debris within a special purpose district or public service district in the county providing fire protection services for a specified period of time if circumstances require, except that no ban may be placed on burning conducted for agricultural, forestry, and wildlife purposes as authorized by the South Carolina Forestry Commission.

A person violating such an ordinance is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or by imprisonment for a term not exceeding thirty days.

HISTORY: 1991 Act No. 80, Section 1.



Section 6-11-110. Commissioners in certain counties may furnish services outside district.

In counties having a population between forty-one thousand and forty-three thousand according to the 1950 census, boards of commissioners of such districts may provide water, sewerage and fire protection to citizens outside of such districts in those counties or adjacent counties and charge such rates therefor as they may fix, which may be more but not less than the rates charged citizens of such districts for similar services and facilities.

HISTORY: 1962 Code Section 59-609.1; 1952 (47) 2026.



Section 6-11-120. Filing of plat of district.

The commission shall cause a copy of the plat showing the limits of the proposed district to be filed in the office of the auditor of the county in which the district is located.

HISTORY: 1962 Code Section 59-610; 1952 Code Section 59-610; 1942 Code Section 8555-133; 1934 (38) 1292.



Section 6-11-130. Power of condemnation.

The boards of commissioners of the districts shall have power of condemnation.

HISTORY: 1962 Code Section 59-611; 1952 Code Section 59-611; 1942 Code Section 8555-134; 1934 (38) 1292; 1987 Act No. 173 Section 13.



Section 6-11-140. Establishment of rates.

The board of commissioners of any such electric light, water supply, fire protection and sewerage district shall establish and maintain just and equitable rates, rentals or charges for the use of and the service rendered by such works, to be paid by the owner of each and every lot, parcel of real estate or building that is connected with and uses such works by or through any part of the electric light system, water supply system, fire protection system and sewerage system or that in any way is served by such works and may change or adjust such rates or charges from time to time.

HISTORY: 1962 Code Section 59-612; 1952 Code Section 59-612; 1942 Code Section 8555-137; 1934 (38) 1292.



Section 6-11-150. Hearing prior to establishment of rates.

No such rates or charges shall be established until after a public hearing at which all the users of the works and the owners of property served or to be served thereby shall have an opportunity to be heard concerning the proposed rates. Notice of such hearing, setting forth the proposed schedule of such rates, shall be given by one publication in a newspaper published in the county wherein the district is located at least ten days before the date fixed in such notice for the hearing. After such hearing the rate shall be passed upon by the board of commissioners and put into effect.

HISTORY: 1962 Code Section 59-613; 1952 Code Section 59-613; 1942 Code Section 8555-137; 1934 (38) 1292.



Section 6-11-160. Schedule of rates shall be kept on file.

A copy of the schedule of such rates so established shall be kept on file in the office of the board of commissioners.

HISTORY: 1962 Code Section 59-614; 1952 Code Section 59-614; 1942 Code Section 8555-137; 1934 (38) 1292.



Section 6-11-170. Lien for rates; suits therefor.

All such rates or charges if not paid when due shall constitute a lien upon the premises served by such works. If any service rate or charge so established shall not be paid within thirty days after it is due, the amount thereof, together with a penalty of ten per cent and a reasonable attorney's fee, may be recovered by the board in a civil action in the name of the district and in connection with such action such lien may be foreclosed against such lot, parcel of land or building, in accordance with the laws relating thereto.

HISTORY: 1962 Code Section 59-615; 1952 Code Section 59-615; 1942 Code Section 8555-137; 1934 (38) 1292.



Section 6-11-175. Construction of elevated water storage facility; notice and hearing.

Prior to beginning to construct an elevated water storage facility, the district must hold a public meeting to explain the details of the project and take comments from members of the public. The district must advertise in a newspaper of general circulation in the district the time and place of the meeting and the general nature and scope of the proposed project. The notice must be published on two occasions prior to the meeting, and at least ten days prior to the meeting.

HISTORY: 2008 Act No. 358, Section 3, eff June 25, 2008.



Section 6-11-180. Issue of bonds for construction or acquisition.

To meet the costs of construction or acquisition of the lighting system, waterworks system, fire protection system and sewerage system, the commissioners of any district may issue and sell serial coupon bonds for and in behalf of the township within which the district is located.

HISTORY: 1962 Code Section 59-616; 1952 Code Section 59-616; 1942 Code Section 8555-135; 1934 (38) 1292.



Section 6-11-190. Terms and amount of bonds.

Such bonds shall be issued serially and the last of them shall mature not more than forty years from the date of issue, to bear a rate of interest not to exceed six percent per annum payable semiannually at some place in the State or the office of some banking or trust company in the city of New York to be selected by the commissioners. The amount of the bonds to be issued shall be determined by the commissioners of the districts.

HISTORY: 1962 Code Section 59-617; 1952 Code Section 59-617; 1942 Code Section 8555-135; 1934 (38) 1292; 1966 (54) 2384.



Section 6-11-200. Election on bond issue on petition of resident electors.

Before any such bonds shall be issued the question of issuing them shall be first submitted to the qualified voters of the electric light, water supply, fire protection and sewerage district at an election to determine whether such bonds shall be issued or not, to be held upon the written petition or request of at least one third of the resident electors or a like proportion of the freeholders of the age of twenty-one years or over. Upon the receipt of such petition, the board of commissioners of the electric light, water supply, fire protection or sewerage district, as the case may be, shall order an election to be held at such place in the district as may be designated by the board of commissioners on the question as to whether such bonds shall be issued or not. In such election only qualified voters residing in such district shall be allowed to vote. The board of commissioners shall give notice of such election for at least ten days in a newspaper published in the county or by posting such notice in three public places in the district. It shall designate the time and place and appoint the managers of the election and receive the returns of the managers and declare the result. The ballots cast must have written or printed on them "for bonds" or "against bonds."

HISTORY: 1962 Code Section 59-618; 1952 Code Section 59-618; 1942 Code Section 8555-135; 1934 (38) 1292; 1961 (52) 511.



Section 6-11-210. Issuance and sale of bonds; use of proceeds.

If a majority of the votes cast at such election shall be for the issuing of bonds, such bonds shall be issued and sold by the board of commissioners at not less than par and accrued interest and the proceeds shall be used by the board of commissioners for the purpose of construction and equipment in behalf of the district of the electric light, water supply, fire protection or sewerage system, as the case may be.

HISTORY: 1962 Code Section 59-619; 1952 Code Section 59-619; 1942 Code Section 8555-135; 1934 (38) 1292.



Section 6-11-220. Signature of bonds.

All bonds issued under and in pursuance of the provisions of this article shall be signed by the chairman of the board of commissioners of the electric light, water supply, fire protection or sewerage district and by the county supervisor of the county in which such district is situated. The names on the coupons attached to the bonds may be lithographed, which shall constitute a proper and sufficient signing thereof.

HISTORY: 1962 Code Section 59-620; 1952 Code Section 59-620; 1942 Code Section 8555-135; 1934 (38) 1292.



Section 6-11-230. Bonds shall be tax free.

All such bonds shall be exempt from State, county and municipal taxation.

HISTORY: 1962 Code Section 59-621; 1952 Code Section 59-621; 1942 Code Section 8555-135; 1934 (38) 1292.



Section 6-11-240. Maturity date of bonds issued by water or sewer districts.

Notwithstanding any other provision of law, any water or sewer district of this State may, on May 26 1975 issue bonds which mature not later than forty years from the date of issue.

HISTORY: 1975 (59) 210.



Section 6-11-250. Government loans.

The board of commissioners of any electric light, water supply, fire protection or sewerage district may avail itself of any provision for loans to construct electric light systems, water supply systems, fire protection systems or sewerage systems from the United States Government, through any office or agency thereof, and may issue revenue bonds pledging the income from any such system in liquidation of any loan made as aforesaid by the United States Government.

HISTORY: 1962 Code Section 59-622; 1952 Code Section 59-622; 1942 Code Section 8555-138; 1934 (38) 1292; 1961 (52) 549.



Section 6-11-260. Adoption of budget of district.

To meet the expenses of operation and maintenance and the sinking fund and interest charges on the bond issue when the income derived from the works is not sufficient to meet such charges, the board of commissioners of any such electric light, water supply, fire protection or sewerage district shall each year before the levying of taxes make up an estimate or budget for such district, which shall give the estimated maintenance and expenses for the succeeding year and shall submit it to the county supervisor for approval and adoption. Any surplus or deficit that may occur in any one year shall be carried forward and applied to the next year's account and properly considered in the budget for the expenses of the district for the ensuing year.

HISTORY: 1962 Code Section 59-623; 1952 Code Section 59-623; 1942 Code Section 8555-136; 1934 (38) 1292.



Section 6-11-270. Levy, collection and disbursement of taxes.

After the approval thereof by the county supervisor, taxes shall be levied to meet such expenses upon all assessable property in the district and upon collection of them by the county treasurer they shall be disbursed only upon the approval of the board of commissioners of the said electric light, water supply, fire protection or sewerage district, as the case may be, by an order on the county treasurer drawn by the supervisor of the county in which said district is located. All taxes so levied for any such district shall be kept separate on the assessment roll from other levies and moneys so collected shall be kept in a separate fund for the district.

HISTORY: 1962 Code Section 59-624; 1952 Code Section 59-624; 1942 Code Section 8555-136; 1934 (38) 1292.



Section 6-11-271. Millage levy for special purpose district.

(A) For purposes of this section, "special purpose district" means any special purpose district or public service authority, however named, created prior to March 7, 1973, by or pursuant to an act of the General Assembly of this State.

(B)(1) This subsection applies only to those special purpose districts the governing bodies of which are not elected but are presently authorized by law to levy for operations and maintenance in each year millage up to or not exceeding a given amount and did impose this levy in fiscal year 1997-98.

(2) There must be levied annually in each special purpose district described in item (1) of this subsection, beginning with the levy for fiscal year 1999, ad valorem property tax millage in the amount equal to the millage levy imposed in fiscal year 1998.

(C)(1) This subsection applies only to those special purpose districts, the governing bodies of which are not elected but are presently authorized by law to levy for operations and maintenance in each year millage without limit as to amount.

(2) There must be levied annually in each special purpose district described in item (1) of this subsection, beginning with the levy for fiscal year 1999, ad valorem property tax millage in the amount equal to the millage levy imposed in that special purpose district for operations and maintenance for fiscal year 1998.

(D) Notwithstanding any other provision of law, any special purpose district within which taxes are authorized to be levied for maintenance and operation in accordance with the provisions of subsections (B) or (C) of this section, or otherwise, may request the commissioners of election of the county in which the special purpose district is located to conduct a referendum to propose a modification in the tax millage of the district. Upon receipt of such request, the commissioners of election shall schedule and conduct the requested referendum on a date specified by the governing body of the district. If approved by referendum, such modification in tax millage shall remain effective until changed in a manner provided by law.

(E)(1) All special purpose districts located wholly within a single county and within which taxes are authorized to be levied for maintenance and operation in accordance with the provisions of subsections (B) or (C) of this section, or otherwise, are authorized to modify their respective millage limitations, provided the same is first approved by the governing body of the district and by the governing body of the county in which the district is located by resolutions duly adopted. Any increase in millage effectuated pursuant to this subsection is effective for only one year.

(2) Any millage increase levied pursuant to the provisions of item (1) of this subsection must be levied and collected by the appropriate county auditor and county treasurer.

HISTORY: 1998 Act No. 397, Section 4.



Section 6-11-273. Tax levy referendums.

Notwithstanding any other provision of law, any special purpose district created by an act of the General Assembly which is authorized to levy taxes for the operation of the district may request the commissioners of election of the county in which the district is located to conduct a referendum to propose a change in the tax millage of the district. Upon receipt of such request the commissioners of election shall schedule and conduct the requested referendum on a date specified by the governing body of the district.

If a majority of the qualified electors of the district voting in the referendum vote in favor of the proposed tax millage change, the governing body of the district shall by resolution adopt the new millage rate which shall thereupon have the full force and effect of law.

HISTORY: 1976 Act No. 501.



Section 6-11-275. Increase in millage limitation; collection.

All special purpose districts totally located within a county, which were in existence prior to March 7, 1973, and which have the statutory authority to annually levy taxes for maintenance and operation are authorized to increase their respective millage limitations upon the written approval of the governing body of the county in which they are located. Any increase above the statutory limitation must be approved each year.

Any such millage increase shall be levied and collected by the appropriate county auditor and county treasurer.

HISTORY: 1976 Act No. 622 Section 1.



Section 6-11-276. Authority to borrow in anticipation of taxes.

Each special purpose district referred to in Section 6-11-275 is authorized to borrow funds in anticipation of any annual tax levy, not to exceed seventy-five percent, with the written approval of the county governing body.

HISTORY: 1976 Act No. 622 Section 2.



Section 6-11-280. Interference with sewers, waterworks and drainage facilities of political subdivision; penalties.

No person shall turn, remove, raise or in any manner tamper with any cover of any manhole, filter, bed or other appurtenance of any sewer of any political subdivision without a written permit from the proper authorities of such subdivision and no person except those engaged by the proper authorities shall enter or tap to any public sewer without a special written permit.

No person shall, either within or without any political subdivision, obstruct, damage or injure any appurtenance of any waterworks, sewerage or drainage of any such subdivision.

Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, be subject to a fine not to exceed one hundred dollars or imprisoned for not to exceed thirty days.

HISTORY: 1962 Code Section 59-624.1; 1967 (55) 200.



Section 6-11-285. Civil penalties for violations of permit conditions or regulations of public entities which operate wastewater plants or treatment facilities, water treatment facilities, or water distribution systems; hearings and appeals.

(A) For purpose of this section:

(1) "Political subdivision" means any municipality, county, public service district, special service district, or other public entity charged with the operation and maintenance of wastewater plants or treatment facilities, water treatment facilities, or with the operation and management of any water distribution system;

(2) "Person" means a person as defined in item (1) of Section 48-1-10.

(B) Any person violating any ordinance or regulation of a political subdivision or any permit, permit condition, or final determination of any political subdivision as required by state or federal law is subject to a civil penalty not to exceed two thousand dollars for each day of violation.

(C) Any political subdivision, prior to the imposition of any civil penalty, shall issue a rule to show cause requiring the person to appear and show cause why civil penalties should not be imposed and specifying which violations are charged. A hearing upon the rule must be held before a hearing officer designated by the governing body of the political subdivision.

(D) All penalties assessed under the provisions of this section must be held as debt and payable to the political subdivision by the person against whom they have been charged and shall constitute a lien against the property of the person.

(E) The hearing procedure required under the provisions of this section must be in accordance, as practicably possible, with that procedure as prescribed by Regulation 61-72 of the Department of Health and Environmental Control.

(F) All appeals from the decision of the hearing officer under the provisions of this section must be heard in the court of common pleas in the county in which the political subdivision is located.

HISTORY: 1986 Act No. 515.



Section 6-11-290. Construction of article; no effect on Department of Health and Environmental Control.

This article being necessary for the public health, safety and welfare, it shall be liberally construed to effectuate the purposes thereof. But all functions, powers and duties of the Department of Health and Environmental Control shall remain unaffected by this article.

HISTORY: 1962 Code Section 59-625; 1952 Code Section 59-625; 1942 Code Section 8555-139; 1934 (38) 1292.



Section 6-11-295. Violations; penalties.

Violations of ordinances or regulations of special purpose districts or public service districts relating to garbage or trash collection are unlawful, and a person convicted of a violation is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than fifty dollars or imprisoned for not more than ten days. This section applies only to ordinances or regulations of districts which have governing bodies elected by the qualified electors of the district.

HISTORY: 1989 Act No. 176, Section 1.



Section 6-11-300. Reports by state board, commission or authority furnishing natural gas to residents.

Any board, commission, or authority in this State, established under the provisions of Chapter 11 of Title 6 of the 1976 Code, which provides natural gas to residents of this State, shall, within thirty days of the end of the fiscal year of the board, Commission, or authority, provide to the State Treasurer a detailed statement of all accounts, receipts, disbursements, and expenditures of funds by the board, commission, or authority during the preceding fiscal year. The statement shall be in such form as prescribed by the State Treasurer and shall be made available for inspection and copying to the public.

HISTORY: 1983 Act No. 65, Section 2.



Section 6-11-320. Special purpose districts empowered to provide water services authorized to provide sewage collection and disposal services; requirements.

(A) A special purpose district, which was empowered as of March 7, 1973, to provide water service to the area within its boundaries, may provide sewer service to the area within its boundaries if it has received permission, by written resolution, from the governing body of the county in which the district is located, provided that the sewer service may not be provided to those parts of that area where sewer service, at that time, is being provided by a governmental entity at the time the district's governing body determines to utilize the provisions of this section. The district may build, acquire, construct, operate, and maintain sewage collection, treatment, and disposal facilities or contract for the use of any facilities as are, in the opinion of the governing body of the special purpose district, necessary for the district. The district may impose such schedule of rates and charges for the use of sewage collection, treatment, and disposal facilities as the governing body of the district shall from time to time approve. The governing body may place into effect and revise, whenever it wishes or is required, a schedule of rates for the sewer service made available by it to persons, firms, and corporations within the district.

(B) All other powers of a special purpose district shall continue and are not considered to be changed by the provisions of this section.

HISTORY: 1992 Act No. 429, Section 2.



Section 6-11-325. Financing construction of sewage collection lines.

Notwithstanding another provision of law, a special purpose district which only provides sewage collection and disposal may use any method of financing authorized by law for the construction of sewer lateral collection lines within the district.

HISTORY: 2007 Act No. 30, Section 1, eff May 24, 2007.



Section 6-11-330. Special purpose districts providing fire protection services authorized to provide emergency medical services.

(A) A special purpose district that was empowered as of March 7, 1973, to provide fire protection services to the area within its boundaries may provide emergency medical services to the area within its boundaries if it has received permission, by written resolution, from the governing body of the county or counties in which the district is located, provided that these emergency medical services may not be provided to those parts of the district's area where emergency medical services are being provided by a governmental entity at the time the district's governing body determines to utilize the provisions of this section. The district may build, acquire, construct, operate, and maintain such facilities, contract for the use of these facilities, acquire or lease such equipment, and hire, train, and employ the personnel as are in the opinion of the governing body of the special purpose district necessary to or helpful in the provision of emergency medical services by the district. The district may impose such schedule of rates and charges for the provision of emergency medical services as the governing body of the district shall from time-to-time approve. The governing body of the district may place into effect and revise, whenever it wishes or is required, a schedule of rates for the emergency medical services made available by it.

(B) All other powers of a special purpose district shall continue and are not considered to be changed by the provisions of this section.

HISTORY: 2000 Act No. 404, Section 9.



Section 6-11-335. Additional members.

(A) For purposes of this section:

(1) "membership" means the governing body of a public service district created prior to 1975, located wholly in one county, and providing water, sewer, or fire service; and

(2) "additional members" means the persons who increase the membership as provided by this section.

(B) The membership may seek to authorize additional members not to exceed a total of ten by petitioning:

(1) the county legislative delegation if the membership is appointed by or upon the recommendation of the county legislative delegation; or

(2) the county governing body, if the membership is elected or appointed by or upon the recommendation of the county governing body or an entity other than the county legislative delegation.

(C) The petition must be in writing and include reasons for the increase in membership.

(D) If the county legislative delegation or the county governing body has not affirmatively disapproved the petition within sixty days of receiving the petition, the membership may file the petition with the Office of the Secretary of State. Upon certification by the Secretary of State that additional members have been authorized, the membership shall be increased.

(E) If the membership is elected, the additional members shall be elected at the next regularly scheduled election for the membership in the same manner as the membership is elected and to serve for terms of the same length and until their successors are elected and qualify; provided, that of the additional members first elected:

(1) if an even number of additional members is elected, one-half of the additional members receiving the highest number of votes shall serve initial terms of the same length as the membership, and the remaining additional members receiving the next highest number of votes shall serve initial terms of one-half that length; or

(2) if an odd number of additional members is elected, one-half plus one of the additional members receiving the highest number of votes shall serve initial terms of the same length as the membership and the remaining additional members receiving the next highest number of votes shall serve initial terms of one-half that length.

Thereafter, the successors of the additional members must be elected for terms of the same length as the membership.

(F) If the membership is appointed, the additional members may be appointed in the same manner the membership is appointed with at least one-half of the additional members to serve initial terms of the same length as the membership, and the remaining additional members to serve initial terms of one-half that length. The initial terms of all additional members must be designated by their appointing authority. Thereafter, their successors must be appointed for terms of the same length as the membership.

(G) All members shall serve until their successors are elected or appointed and qualify.

HISTORY: 2012 Act No. 146, Section 1, eff April 18, 2012.



Section 6-11-340. Protection of special purpose district facilities; public safety departments; appointment and training of public safety officers.

(A) The General Assembly finds that the public interest requires the safeguarding and protection of facilities owned by special purpose districts, such as water treatment plants, water storage tanks, wastewater treatment plants, pumping stations, and natural gas storage facilities. The health, safety, and protection of human life is dependent, in part, upon these facilities being properly protected from attack by terrorists or others seeking to disrupt the proper operation of facilities.

(B) For purposes of this section, "special purpose district" means a special purpose district charged with the operation and maintenance of natural gas distribution facilities, wastewater plants or treatment facilities, or water treatment facilities, or with the operation and management of any water distribution system.

(C) Each special purpose district is authorized to establish a public safety department to protect and police the facilities owned by the district under such reasonable rules and regulations as the district may from time to time promulgate. The district may appoint and commission as many public safety officers as necessary for the proper security, general welfare, and convenience of the facilities. The public safety officers must be vested with all powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the district. The jurisdiction of these public safety officers is limited to the property of the special purpose district and the streets and roads through and contiguous to the property, except that these officers may not make an incidental arrest of a person for, or issue a ticket for, a traffic violation.

(D) The public safety officers appointed and commissioned by a special purpose district must be law enforcement officers trained and certified pursuant to Chapter 23, Title 23 in accordance with the training and certification standards established for officers performing similar duties. The expense of the training must be paid by the special purpose district by which that person is employed and the Criminal Justice Academy is authorized to establish and collect a fee for this training.

HISTORY: 2002 Act No. 339, Section 6; 2006 Act No. 317, Section 2, eff May 30, 2006; 2008 Act No. 335, Section 1, eff June 16, 2008.

Effect of Amendment

The 2006 amendment, in subsection (D), in the second sentence substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy Division of the Department of Public Safety".

The 2008 amendment, in subsection (D), in the first sentence substituted "Chapter 23, Title 23" for "Article 9, Chapter 6, Title 23".



Section 6-11-350. Application of article; referendum petition by qualified electors; contents, verification, and time of submission requirements.

(A) For the purposes of this article, "special purpose district" or "district" means any district, including a public service district, created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, including those districts created by special legislation and those districts created by referenda held pursuant to general legislation. This article applies only to those special purpose districts, the governing bodies of which were not, as of January 1, 1997, elected directly by the qualified electors residing in the district. This article does not apply to (1) any special purpose district, the boundaries of which include areas within more than one county, or (2) any special purpose district which, as of April 1, 1998, pursuant to written contract provided one or more of its authorized services to areas outside the State. The referendum authorized in this article must be held on the date of the general election held on the first Tuesday following the first Monday in November in even-numbered years.

(B) The qualified electors residing in a special purpose district may by petition request a referendum on the question of electing the governing body of such district by popular vote of the qualified electors in the district. The petition must contain the referendum question and the names, signatures, addresses, voter registration numbers, and dates of signature of at least fifteen percent of the qualified electors of the district. The petition must contain a geographical description of the boundaries of the district and a map clearly setting out the lines of the district in a county, which must be supplied by the district within thirty days of a request of any elector residing in the district.

(C) The original petition must be delivered to the county board of voter registration in the county in which the special purpose district is located. The board must review each name on the petition to determine if each signature is that of a qualified elector in the district and must verify the number of valid signatures of registered electors contained on the petition submitted and the number of qualified electors in the district. Signatures dated more than one hundred eighty calendar days prior to the date of the submission of the petition shall be disregarded and shall not be counted toward the fifteen percent requirement pursuant to this section. The board shall notify the clerk of the county governing body and the governing body of the special purpose district of the result of the verification process. A copy of the text of the petition which indicates the date the petition was received by the board must be delivered to the clerk of the county governing body and the governing body of the special purpose district.

(D) The petition must be submitted to the board before August first of an even-numbered general election year to be considered for inclusion on the ballot in that year. Upon receipt of a petition, the board must review and verify or reject the petition by twelve o'clock noon September first. If the petition is verified as complete, the question must be placed on the general election ballot in November of that same year. The costs associated with any referendum held pursuant to this article must be paid by the special purpose district.

HISTORY: 1998 Act No. 397, Section 2.



Section 6-11-351. Referendum request by governing body of special purpose district.

The governing body of a special purpose district may by resolution adopted by majority vote of all members of the governing body request a referendum on the question of election of governing body members be held in accordance with the provisions of this article. If adopted, a certified copy of the resolution and a map clearly setting out the lines of the district in the county must be presented to the county election commission prior to August first of a general election held in an even-numbered year in order for the referendum to be held on the date of the general election in November of that year.

HISTORY: 1998 Act No. 397, Section 2.



Section 6-11-352. Content and format of referendum question on ballot.

The referendum question must read substantially as follows:

Shall the governing body for the (special purpose district) be elected by popular vote of the qualified electors residing in the (special purpose district) for four-year terms in non-partisan elections during the November general election held in even-numbered years?

Yes [] No []

Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square after the word "Yes", and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word "No".

HISTORY: 1998 Act No. 397, Section 2.



Section 6-11-353. Notice of referendum.

Notice of the referendum must be published by the governing body of the special purpose district at least three times prior to the referendum, including (i) not less than sixty days prior to the date of the referendum, (ii) two weeks after the first date of publication, and (iii) a date not more than fifteen and not less than ten days prior to the date of the referendum. The notice must appear in a newspaper of general circulation within the special purpose district and contain at a minimum the following:

(1) the full name of the district and its governing body;

(2) the names, addresses, and telephone numbers of the members of the district's governing body;

(3) the existing means of appointment of members of the district's governing body;

(4) the act by which the district was initially created and the year effective;

(5) a brief description of the governmental services provided by the district;

(6) a description of the taxing authority of the district, if any, and the limitations on that taxing authority;

(7) a map showing generally the boundaries of the district;

(8) a list of precincts and polling places in which ballots may be cast;

(9) the purpose of the referendum and the question to be presented to qualified electors;

(10) an explanation of the procedure to be followed for election of members of the district's governing body if the result of the referendum is favorable; and

(11) other additional information required by the general law of the State relating to notices of elections.

HISTORY: 1998 Act No. 397, Section 2.



Section 6-11-354. Election of commissioners of district's governing body; procedures.

(A) Notwithstanding any other provision of law, in a referendum held pursuant to this article, if a majority of electors from the special purpose district voting in the election vote in favor of the election of members of the district's governing body, the county election commission must conduct non-partisan elections as provided in this section. Nothing in this article shall bar any appointed member of the district's governing body from becoming a candidate for an election to the district's governing body in any election.

(B) On the first Tuesday following the first Monday in November in the year immediately following the year of the referendum, the voters shall elect commissioners for all seats on the district's governing body. Candidates must file a statement of intention of candidacy with the county election commission. Except for the initial election of commissioners as provided in subsection (C), all commissioners must be elected on an at-large basis for terms of four years with terms staggered so that a simple majority of the commissioners are elected in a general election in an even-numbered year, and the remaining commissioners are elected at the next preceding and following general elections in even-numbered years. The terms of office of commissioners whose seats are subject to contest in a general election shall expire fourteen days following the general election.

(C) For the initial election of commissioners, all seats shall be considered vacant. From among the commissioners elected in the initial election, a simple majority thereof shall serve terms which expire fourteen days following the general election held three years after the initial election. Those commissioners entitled to serve the initial three-year terms shall be those commissioners equal in number to a simple majority of the membership who received the highest number of votes cast in the initial election. The remaining commissioners shall serve terms which expire fourteen days following the general election held the year following the initial election.

(D) The county board of elections shall conduct and supervise the elections for commissioners in the manner governed by the election laws of this State, mutatis mutandis. Vacancies must be filled in the manner provided in Section 7-13-190.

HISTORY: 1998 Act No. 397, Section 2.



Section 6-11-410. Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(a) "Special purpose district" shall mean any district created by act of the General Assembly prior to March 7, 1973, and to which has been committed prior to March 7, 1973, any local governmental function.

(b) "County board" shall mean the governing bodies of the several counties of the State as now or hereafter constituted.

(c) "Commission" shall mean the governing body of any special purpose district as now or hereafter constituted.

HISTORY: 1962 Code Section 59-599.91; 1974 (58) 2018.



Section 6-11-420. Special purpose districts may be enlarged, diminished or consolidated; general obligation bonds authorized.

The county boards of the several counties of the State are authorized to enlarge, diminish or consolidate any existing special purpose districts located within such county and authorize the issuance of general obligation bonds by such special purpose district by the procedure prescribed by this article.

HISTORY: 1962 Code Section 59-599.92; 1974 (58) 2018.



Section 6-11-430. Exercise of powers by county board; public hearing.

Each county board may, on its own motion, and shall, upon the petition of the commissions of the special purpose districts to be affected, take the action authorized by this article to enlarge, diminish or consolidate any special purpose districts lying within such county. In each such instance, by resolution duly adopted, the county board shall order a public hearing to be held for the purpose of making a determination as to whether and to what extent a special purpose district shall be enlarged, diminished or consolidated.

HISTORY: 1962 Code Section 59-599.93; 1974 (58) 2018.



Section 6-11-435. "Political subdivision" defined; provision of governmental services in event of alteration of boundaries of special purpose district.

(A) For purposes of this section "political subdivision" means a municipality, county, or special purpose district.

(B) A consolidated or enlarged special purpose district which results from action taken pursuant to this chapter may not provide a governmental service to an area within its boundaries to which it has not previously provided such service if an overlapping political subdivision is authorized to provide that same service in the area and the area is situated within the boundaries of such overlapping political subdivision without the express authorization of the governing body of such overlapping political subdivision. The governing body of the county shall expressly provide by ordinance that the consolidated or enlarged special purpose district shall not provide a governmental service to an area within its boundaries within which an overlapping political subdivision is authorized to provide that same service.

(C) If the boundaries of a special purpose district which provides waterworks or sewer service are diminished in accordance with this article, the special purpose district may continue to provide water or sewer services outside of its diminished boundaries (1) in accordance with its enabling legislation, or (2) if provided by the governing body of the county in the resolution required by Section 6-11-460, pursuant to an intergovernmental agreement with one or more political subdivisions authorized to provide the water or sewer service directly.

HISTORY: 1992 Act No. 516, Section 2; 2003 Act No. 81, Section 1, eff June 26, 2003.

Effect of Amendment

The 2003 amendment added subsection (C) relating to providing water or sewer services outside of the special purpose district's diminished boundaries.



Section 6-11-440. Notice of hearing.

(A) The notice required by Section 6-11-430 must be published once a week for three successive weeks in a newspaper of general circulation in the county. Such notice must state:

(1) the time of the public hearing which may be not less than sixteen days following the first publication of the notice;

(2) the place of the hearing;

(3) the nature of the change to be made in the special purpose district;

(4) a brief description of the new boundary lines to result if the proposed change is made;

(5) the functions to be performed by the special purpose district;

(6) a summary of the reasons for the proposed change;

(7) the cost of proposed improvements, if any, and a statement as to the method to be employed to raise the funds necessary for it; and

(8) a statement of the amount and type of bonds, if any, then proposed to be issued immediately following the change of boundaries of the special purpose district.

(B) If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, the notice prescribed by subsection (A) also must include a description of the area in which the governmental service will not be provided by the special purpose district and shall identify the political subdivision which is authorized to provide the service.

HISTORY: 1962 Code Section 59-599.94; 1974 (58) 2018; 1992 Act No. 516, Section 3.



Section 6-11-450. Hearing.

Such hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1962 Code Section 59-599.95; 1974 (58) 2018.



Section 6-11-455. Levying of ad valorem taxes in overlap areas.

If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, there must not be levied within the area ad valorem taxes for the purpose of providing the service to the remaining portions of the special purpose district.

HISTORY: 1992 Act No. 516, Section 2.



Section 6-11-460. Decision of county board.

Following the hearing the county board shall, by resolution, make a finding as to whether and to what extent the boundaries of the special purpose district shall be changed or whether the special purpose districts shall be consolidated. If such finding be affirmative, such resolution shall redefine the boundaries of the special purpose district in such fashion as to make possible appropriate entries in the records of the county auditor and the county treasurer establishing the boundaries of the special purpose district as reconstituted.

HISTORY: 1962 Code Section 59-599.96; 1974 (58) 2018.



Section 6-11-470. Publication of action of county board.

(A) The county board shall give notice of its action to be published once a week for two successive weeks in a newspaper of general circulation within the county which shall state:

(1) the results of its action;

(2) whether, pursuant to the remaining provisions of this article, bonds of the special purpose district are then to be immediately issued, and, if so, the amount of bonds and the method provided for their payment; and

(3) whether, pursuant to the provisions of Section 6-11-10, there will be a new commission or changes made in the personnel of the old commission for the special purpose district as enlarged, diminished, or consolidated.

(B) If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, the notice prescribed by subsection (A) also shall include a description of the area in which the governmental service will not be provided by the special purpose district and shall identify the political subdivision which is authorized to provide the service.

HISTORY: 1962 Code Section 59-599.97; 1974 (58) 2018; 1962 Code Section 59-599.97; 1974 (58) 2018; 1992 Act No. 516, Section 4.



Section 6-11-480. Challenge of county board's decision in court.

Any person affected by the action of the county board may, by action de novo instituted in the Court of Common Pleas for such county, within the twenty days following the last publication of the notice prescribed by Section 6-11-470, but not afterwards, challenge the action of the county board.

HISTORY: 1962 Code Section 59-599.98; 1974 (58) 2018.



Section 6-11-490. County board may authorize issuance of general obligation bonds.

If, in order to provide for the cost of any improvements, it is necessary that general obligation bonds be issued the county board shall be empowered at any time to authorize the applicable commission to issue general obligation bonds of the special purpose district. Any county board may, but shall not be required to, condition the issuance of general obligation bonds upon the result of a special election held in the special purpose district as reconstituted and such election shall be conducted in the manner and under the procedure made applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4.

HISTORY: 1962 Code Section 59-599.99; 1974 (58) 2018.



Section 6-11-500. Manner in which bonds shall be issued.

General obligation bonds of any special purpose district issued following authorization of the county board, given pursuant to this article, shall be issued by the commission on behalf of the special purpose district in accordance with the provisions of Sections 6-11-490 through 6-11-600.

HISTORY: 1962 Code Section 59-599.100; 1974 (58) 2018.



Section 6-11-510. Maturity of bonds.

All bonds issued pursuant to this article shall mature in such annual series or installments as the commission shall prescribe, except that the first maturing bonds of any issue shall mature not later than three years from the date as of which they shall be issued; no bond shall mature later than thirty years from the date as of which it shall be issued.

HISTORY: 1962 Code Section 59-599.101; 1974 (58) 2018.



Section 6-11-520. Redemption of bonds before maturity.

Any bonds issued pursuant to this article may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the commission, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 59-599.102; 1974 (58) 2018.



Section 6-11-530. Form of bonds.

The bonds issued pursuant to this article shall be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the treasurer of the county in which the special purpose district is located, upon such conditions as the commission may prescribe. Except when so registered, all bonds issued pursuant to this article shall have all attributes of negotiable instruments.

HISTORY: 1962 Code Section 59-599.103; 1974 (58) 2018.



Section 6-11-540. Denominations and places of payment of bonds.

The bonds issued pursuant to this article shall be in such denomination and shall be made payable at such place or places, within or without the State, as the commission shall prescribe.

HISTORY: 1962 Code Section 59-599.104; 1974 (58) 2018.



Section 6-11-550. Interest on bonds.

Bonds issued pursuant to this article shall bear interest at a rate or rates determined by the commission.

HISTORY: 1962 Code Section 59-599.105; 1974 (58) 2018.



Section 6-11-560. Execution of bonds.

The bonds, and the coupons to be thereunto attached, shall be executed in such manner as the commission shall by resolution prescribe.

HISTORY: 1962 Code Section 59-599.106; 1974 (58) 2018.



Section 6-11-570. Sale of bonds.

Bonds issued pursuant to this article shall be sold at a price of not less than par and accrued interest to the date of their respective deliveries. All bonds authorized by this article shall be sold at public sale, after public advertisement of the sale in a newspaper of general circulation in South Carolina or a financial journal published in the city of New York. The published notice shall appear not less than seven days prior to the occasion set for opening bids.

HISTORY: 1962 Code Section 59-599.107; 1974 (58) 2018.



Section 6-11-580. Tax and pledge of taxing power for payment of bonds.

For the payment of the principal and interest of all bonds issued pursuant to this article, as they respectively mature, and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the special purpose district shall be irrevocably pledged, and there shall be levied annually by the auditor, and collected by the treasurer of the county in which the special purpose district is located in the same manner as county taxes are levied and collected, a tax without limit on all taxable property in the special purpose district sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor.

HISTORY: 1962 Code Section 59-599.108; 1974 (58) 2018.



Section 6-11-590. Bonds exempt from taxes.

The principal and interest of bonds issued pursuant to this article shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 59-599.109; 1974 (58) 2018.



Section 6-11-600. Disposition of proceeds of bonds.

The proceeds derived from the sale of any bonds issued pursuant to this article shall be paid to the treasurer of the county in which the special purpose district is located, to be deposited in a bond account fund for the special purpose district, and shall be expended and made use of by the commission as follows:

(a) Any accrued interest shall be applied to the payment of the first installment of interest to become due on such bonds.

(b) Any premium shall be applied to the payment of the first installment of principal of the bonds.

(c) The remaining proceeds shall be used to defray the cost of issuing bonds authorized hereby, and to pay the cost of acquiring and constructing the necessary improvements in the special purpose district.

(d) If any balance remains, it shall be held by the treasurer of the county in which the special purpose district is located in a special fund and used to effect the retirement of bonds authorized hereby.

HISTORY: 1962 Code Section 59-599.110; 1974 (58) 2018.



Section 6-11-610. Changes in district commissions pursuant to modification of districts.

If the county board shall have found that by reason of its action in enlarging, diminishing or consolidating, there should be a new commission or changes made in the personnel of the old commission for the special purpose district to result from its action in order to provide for the proper functioning of the special purpose district, then in such event it shall advise the Governor of its recommendations. The number of commissioners shall be not less than three nor more than nine. All members of any commission so altered shall hold office for terms to begin upon their appointment and to end two years from the January first following the date of the action of the county board, and the term of all other members of the commission shall extend to and end on such date. All new members to any commission shall be appointed by the Governor upon recommendation of a majority of the legislative delegation of the county, including the resident Senator or Senators, if any. Vacancies in office shall be filled in like manner for the balance of the term of the person whom the appointee is replacing. Following the expiration of the term of office of all members of the commission (whether appointed pursuant to this article or otherwise) successors shall be appointed in the manner provided by this section. All members of any commission shall hold office until their successors shall have been appointed and shall have qualified.

In instances where two or more special purpose districts petition the county board for consolidation such petitions may prescribe that the members of the commission of the consolidated special purpose district shall be selected in the manner in which the members of the commission of any petitioning special purpose district have heretofore been selected and for terms of office commensurate with the terms of office of the members of the commission of any petitioning special purpose district; provided, that if the members of the commission of any of the petitioning special purpose districts have been elected by popular election, the members of the commission of the consolidated special purpose district shall be elected by such election for terms of office commensurate with the terms of office of the members of the commission of any of the petitioning special purpose districts.

HISTORY: 1962 Code Section 59-599.111; 1974 (58) 2018; 1981 Act No. 153, Section 2.



Section 6-11-620. Powers of new commissions; modified districts shall assume properties and liabilities of antecedent districts.

Each commission created pursuant to the provisions of Section 6-11-610 shall have all of the powers of the predecessor commission and in the case of any consolidation, the new commission shall succeed to any and all powers enjoyed by any of the preexisting districts so consolidated.

All districts modified pursuant to this article shall assume all properties and liabilities of the antecedent district.

In instances where two or more special purpose districts petition the county board for consolidation such petitions may prescribe the disposition of the properties, assets and liabilities of the antecedent districts and may prescribe that for the purpose of discharging any existing indebtedness such existing districts shall continue as viable political entities under the government of the commission of the consolidated district.

HISTORY: 1962 Code Section 59-599.112; 1974 (58) 2018; 1981 Act No. 153, Section 3.



Section 6-11-630. Powers to issue revenue bonds shall not be affected by article.

The power to utilize the provisions of general laws empowering commissions to issue revenue bonds shall not be abrogated by the provisions of this article, but shall continue, and revenue bonds issued pursuant thereto shall be issued in accordance with the provisions of such general laws rather than in accordance with the provisions of Sections 6-11-490 through 6-11-600 which relate only to general obligation bonds.

HISTORY: 1962 Code Section 59-599.113; 1974 (58) 2018.



Section 6-11-640. Powers granted by article shall be cumulative.

The powers and authorizations hereby conferred upon the commissions shall be in addition to all other powers and authorizations previously vested in such commissions, and may be availed of pursuant to action taken at any regular or special meeting of the commission by a resolution to take effect immediately upon its adoption.

HISTORY: 1962 Code Section 59-599.114; 1974 (58) 2018.



Section 6-11-650. Exceptions to application of article.

The provisions of this article do not apply to special service districts organized for historical purposes.

HISTORY: 1962 Code Section 59-599.115; 1974 (58) 2018; 1987 Act No. 74 Section 1.



Section 6-11-810. Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(a) "Commission" shall mean the governing body of any special purpose district.

(b) "County board" shall mean the governing body of the several counties of this State as now or hereafter constituted, and where a special purpose district is in more than one county shall mean the governing body of each county wherein the special purpose district shall be located.

(c) "Bonds" shall mean obligations of a special purpose district for the payment of all or any part of the principal and interest of which ad valorem taxes are to be levied.

(d) "Special purpose district" shall mean any district created by act of the General Assembly prior to March 7 1973, and to which has been committed prior to March 7 1973, any local governmental power or function.

(e) "Power" shall mean any power or function committed to any special purpose district in effect on March 7 1973.

HISTORY: 1962 Code Section 59-599.51; 1974 (58) 2787.



Section 6-11-820. County boards may authorize issuance of bonds by special purpose district commissions.

The county boards of all counties wherein special purpose districts exist shall be empowered to authorize the commission of such special purpose district to issue bonds whose proceeds shall be used in furtherance of any power of the special purpose district under the procedures herein prescribed.

HISTORY: 1962 Code Section 59-599.52; 1974 (58) 2787.



Section 6-11-830. Hearing on issuance of bonds.

If, upon its own finding or upon petition of any commission, the county board shall determine that it may be in the interest of any special purpose district to raise moneys for the furtherance of any power of such special purpose district, the county board may order a public hearing to be held upon the question of the issuance of bonds of such special purpose district.

HISTORY: 1962 Code Section 59-599.53; 1974 (58) 2787.



Section 6-11-840. Notice of hearing.

The notice required by Section 6-11-830 shall be published once a week for three successive weeks in a newspaper of general circulation in the county. Such notice shall state:

(a) The time of the public hearing, which shall be not less than sixteen days following the first publication of the notice.

(b) The place of the hearing.

(c) The proposed amount of bonds to be issued by the special purpose district.

(d) A statement setting forth the purpose for which the proceeds of such bonds are to be expended.

(e) A brief summary of the reasons for the issuance of such bonds and the method by which the principal and interest of such bonds are to be paid.

HISTORY: 1962 Code Section 59-599.54; 1974 (58) 2787.



Section 6-11-850. Proponents and opponents of bond issue shall be heard.

Such hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1962 Code Section 59-599.55; 1974 (58) 2787.



Section 6-11-860. Decision of board; inapplicability of certain provisions in event of election.

Following the hearing, the county board shall, by resolution, make a finding as to whether and to what extent bonds of the special purpose district shall be issued, and may thereupon authorize the commission of such special purpose district to issue bonds to the extent it shall have found necessary. In the event that the county board shall require an election under Section 6-11-890 as a condition to the issuance of general obligation bonds by such special purpose district, then the provisions of Section 6-11-870 and 6-11-880 of this article shall not be applicable.

HISTORY: 1962 Code Section 59-599.56; 1974 (58) 2787; 1978 Act No. 468.



Section 6-11-870. Publication of action by board.

The county board shall thereupon cause notice of its action to be published for three successive weeks in a newspaper of general circulation in the county which shall state:

(a) The results of its action;

(b) The extent to which bonds of the special purpose district are to be issued and the method to be provided for their payment; and

(c) Whether or not an election shall be ordered in the special purpose district upon the question of the issuance of bonds of the special purpose district.

HISTORY: 1962 Code Section 59-599.57; 1974 (58) 2787.



Section 6-11-880. Challenge of county board's decision in court.

Any person affected by the action of the county board may, by action de novo instituted in the court of common pleas for such county, within twenty days following the last publication of notice prescribed by Section 6-11-870, but not afterwards, challenge the action of the county board.

HISTORY: 1962 Code Section 59-599.58; 1974 (58) 2787.



Section 6-11-890. Special elections may be held.

The county board may, but shall not be required to, condition the issuance of general obligation bonds upon the results of a special election held in the special purpose district; and such election, if so ordered, shall be conducted in the manner and under the procedure applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4.

HISTORY: 1962 Code Section 59-599.59; 1974 (58) 2787.



Section 6-11-900. Manner in which bonds shall be issued.

Bonds of any special purpose district issued following authorization of the county board, given pursuant to this article, shall be issued by the commission on behalf of the special purpose district in accordance with the provisions of Sections 6-11-900 through 6-11-1010.

HISTORY: 1962 Code Section 59-599.60; 1974 (58) 2787.



Section 6-11-910. Maturity of bonds.

All bonds issued pursuant to this article shall mature in such annual series or installments as the commission shall prescribe, except that the first maturing bonds of any issue shall mature not later than five years from the date as of which they shall be issued. No bond shall mature later than forty years from the date as of which it shall be issued.

HISTORY: 1962 Code Section 59-599.61; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-920. Redemption of bonds before maturity.

Any bonds issued pursuant to this article may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the commission, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 59-599.62; 1974 (58) 2787.



Section 6-11-930. Form of bonds.

The bonds issued pursuant to this article shall be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the treasurer of the county in which the special purpose district is located, upon such conditions as the commission may prescribe. Except when so registered, all coupon bonds issued pursuant to this article shall have all attributes of negotiable instruments.

HISTORY: 1962 Code Section 59-599.63; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-940. Fully registered form of bonds; conversion privileges.

Bonds issued pursuant to this article may be in fully registered form and may contain such conversion privileges as the commission shall prescribe. Bonds issued pursuant to this article may also be in the form of a single fully registered note or in the form of a note or notes payable to bearer or to a named payee.

HISTORY: 1975 (59) 268.



Section 6-11-950. Denominations and places of payment of bonds.

The bonds issued pursuant to this article shall be in such denomination and shall be made payable at such place or places, within or without the State, as the commission shall prescribe.

HISTORY: 1962 Code Section 59-599.64; 1974 (58) 2787.



Section 6-11-960. Interest on bonds.

Bonds issued pursuant to this article shall bear interest at a rate or rates determined by the commission within the limitations of Section 11-9-350.

HISTORY: 1962 Code Section 59-599.65; 1974 (58) 2787.



Section 6-11-970. Execution of bonds.

The bonds, and the coupons to be thereunto attached, shall be executed in such manner as the commission shall by resolution prescribe.

HISTORY: 1962 Code Section 59-599.66; 1974 (58) 2787.



Section 6-11-980. Sale of bonds.

Bonds issued pursuant to this article shall be sold at a price of not less than par and accrued interest to the date of their respective deliveries. All bonds authorized by this article shall be sold at public sale, after public advertisement of the sale in a newspaper of general circulation in South Carolina or a financial journal published in the city of New York. The published notice shall appear not less than seven days prior to the occasion set for opening bids; provided, however, that any bonds issued hereunder may be sold at a private sale to the United States of America or any agency or department thereof.

HISTORY: 1962 Code Section 59-599.67; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-990. Tax and pledge of taxing power and revenues for payment of bonds.

For the payment of the principal and interest of all bonds issued pursuant to this article, as they respectively mature, and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the special purpose district shall be irrevocably pledged, and there shall be levied annually by the auditor, and collected by the treasurer of the county in which the special purpose district is located, in the same manner as county taxes are levied and collected, a tax without limit on all taxable property in the special purpose district sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor. Such bonds may be additionally secured by a pledge of revenues derived from the undertaking to be financed and, if so additionally secured, the tax levy herein ordered shall be reduced to the extent that moneys for the payment of the principal or interest of such bonds shall be in the hands of the county treasurer on the occasion for the imposition of the tax levy herein otherwise ordered; provided, that the ad valorem tax levy shall also be reduced to the extent that there has been deposited with the county treasurer moneys derived from any revenues not pledged to additionally secure such bonds on the occasion in each year when the ad valorem tax levy is to be made, and in all instances where an annual tax levy is so reduced, the moneys derived from such unpledged revenues be applied to the payment of principal and interest of the bonds and to no other purpose.

HISTORY: 1962 Code Section 59-599.68; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-1000. Bonds exempt from taxes.

The principal and interest of bonds issued pursuant to this article shall have the tax-exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 59-599.69; 1974 (58) 2787.



Section 6-11-1010. Disposition of proceeds of bonds.

The proceeds derived from the sale of any bonds issued pursuant to this article shall be paid to the treasurer of the county in which the special purpose district is located, to be deposited in a bond account fund for the special purpose district, and shall be expended and made use of by the commission as follows:

(a) Any accrued interest shall be applied to the payment of the first installment of interest to become due on such bonds.

(b) Any premium shall be applied to the payment of the first installment of principal of the bonds.

(c) The remaining proceeds shall be used to defray the cost of issuing bonds authorized hereby, to pay the cost of acquiring and constructing the necessary improvements in the special purpose district, and, if the commission shall so prescribe, to fund the interest to become due on the bonds issued under this article during not exceeding the first three years following the date of the bonds.

(d) If any balance remains, it shall be held by the treasurer of the county in which the special purpose district is located in a special fund and used to effect the retirement of bonds authorized hereby.

HISTORY: 1962 Code Section 59-599.70; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-1020. Power to issue revenue bonds shall not be affected by article.

The power to utilize the provisions of general laws empowering commissions to issue revenue bonds shall not be abrogated by the provisions of this article, but shall continue, and revenue bonds issued pursuant thereto shall be issued in accordance with the provisions of such general laws rather than in accordance with the provisions of this article which are declared to relate to bonds only.

HISTORY: 1962 Code Section 59-599.71; 1974 (58) 2787.



Section 6-11-1030. Powers granted by article shall be cumulative.

The powers and authorizations hereby conferred upon the commissions shall be in addition to all other powers and authorizations previously vested in such commissions, and may be availed of pursuant to action taken at any regular or special meeting of the commission by a resolution to take effect immediately upon its adoption, nor shall the publication of any ordinance or resolution providing for the issuance of any bonds under this article be required other than as provided herein.

HISTORY: 1962 Code Section 59-599.72; 1974 (58) 2787; 1975 (59) 268.



Section 6-11-1040. Certain bond issues validated.

All bonds of all special purpose districts issued or sold prior to the effective date of this article are hereby declared to be valid and binding obligations of such special purpose district according to their tenor and effect.

HISTORY: 1962 Code Section 59-599.73; 1974 (58) 2787.



Section 6-11-1050. Issuance of additional revenue bonds.

The governing body of any recreation district in this State that has authority to issue revenue bonds is authorized to issue additional revenue bonds upon the written consent of a majority of the public officials who are authorized to make recommendations to the Governor for appointment of members of the governing body of the district.

HISTORY: 1988 Act No. 519, Section 1.



Section 6-11-1210. Declaration of purpose.

The General Assembly has from time to time created and established special purpose or public service districts throughout the State of South Carolina for the purpose, inter alia, of providing for the establishing of appropriate facilities for the collection, disposal or the treatment of sewage. Generally the cost of constructing such facilities has been defrayed from the proceeds of a districtwide ad valorem tax upon all property lying within the district involved. This method of financing such facilities was based upon the General Assembly's conclusion that all properties within the district benefited by the proposed improvement in proportion to their assessed value. However, it appears that in some instances the cost of constructing all or a portion of such facilities can be more equitably distributed by assessing the cost of constructing sewer laterals against the properties facing thereon. In addition a sewer service charge is likewise proper in many instances.

The General Assembly concludes that in order to facilitate the construction and operation of sewer systems by special purpose or public service districts, all of such districts should be granted all of the powers set forth in this article.

In view of the foregoing, the General Assembly has determined to give the governing body of each such district, in addition to those powers already vested in them respectively, the power: (a) To place into effect, revise, enforce, and collect a schedule of charges for its sewage collection service; (b) to contract with any public or private agency operating a water system for the collection of such sewer charges; (c) to adopt and enforce regulations requiring all properties to which sewer service is available to connect to the district's sewage collection facilities as now existing or hereafter improved; (d) to make regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities; (e) to impose front-foot assessments against properties abutting the sewage collection laterals; and (f) to make unpaid sewer service charges a lien against the property served.

It is the legislative intent of this article that it shall be deemed complementary and supplementary to existing laws relating to each such district and to add to the powers, functions and duties committed to the several governing bodies thereof in order that such districts may fulfill their function of preserving the public health and provide for all those who own, use or occupy dwellings, commercial buildings or other structures therein. In enacting this law, the General Assembly exercises its general police powers having found that such exercise was necessary for the maintenance and preservation of the health of the inhabitants of the State. Nothing herein contained shall be construed to be in derogation of the powers of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-495; 1965 (54) 718.



Section 6-11-1220. Definitions.

For all purposes of this article:

(a) The term "district" shall mean any rural water district organized under Chapter 13 of Title 6, special purpose district, or public service district now existing or hereafter created by an act of the General Assembly now or from time to time exercising the power to construct and operate sewer collection, disposal, and treatment facilities;

(b) The term "commission" shall mean the governing agency of any district as now or hereafter constituted;

(c) The term "water distribution agency" shall mean any public or private agency operating a water distribution system within any district or any portion thereof;

(d) The term "sewage" shall mean domestic or industrial waste requiring collection, disposal and treatment;

(e) The term "sewer service charge" shall mean the monthly, quarterly or annual charge imposed by any district for the collection, treatment and disposal of sewage irrespective of whether the same shall be collected by a water distribution agency or whether it shall be assessed against the property served as provided by Section 6-11-1230;

(f) The term "sewer connection charge" shall mean the charge imposed upon property owners as a condition to authorizing them to connect to and discharge sewage into any public sewer system; and

(g) The term "front-foot assessment" shall mean the assessment levied to reimburse a district for that portion of the cost of installing sewer laterals (collection lines) imposed by the commission on a front-foot basis.

(h) The term "lateral collection lines" shall mean the gravity system, to include pump stations, lift stations and force drains, utilized to transmit waste water to a central or master transmission station.

HISTORY: 1962 Code Section 59-496; 1965 (54) 718; 1978 Act No. 543 Section 1; 2008 Act No. 358, Section 4, eff June 25, 2008.

Effect of Amendment

The 2008 amendment, in item (a), added "rural water district organized under Chapter 13 of Title 6" and made conforming amendments.



Section 6-11-1230. Powers of commissions.

Each commission shall be empowered as follows:

(1) To place into effect and revise whenever it so wishes or may be required a schedule of sewer service and sewer connection charges for the use of and connection to any sewage disposal system which it may operate. Prior to the making of any sewer connection or the furnishing of any sewage disposal service for which the prescribed sewer service charge shall, pursuant to Section 6-11-1240, become a lien on the property affected and prior to any subsequent increase in any such sewer service charge, not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity if desired and requested, to appear and be heard in person or by counsel before the commission. Following such hearing, if such be requested and held, action shall be taken by the commission and notice of its decision shall be given to the property owner concerned or to his counsel, as the case may be, not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the commission may, under the provisions of Chapter 7, Title 18, appeal to the court of common pleas for the county in which the property affected or any part thereof lies to have such court review the action taken by the commission, at which time the court will determine the validity and reasonableness of the sewer service charge so made. Sewer service charges not intended to become liens in the case of nonpayment can be imposed and subsequently increased upon any user in the district without such notice and hearing.

(2) To enter into contracts with any water distribution agency upon terms and conditions to be mutually agreed upon by which the commission shall constitute the water collection agency the agent of the commission, for the purpose of collecting such sewer service charges as the commission shall from time to time impose upon those who utilize its sewage disposal facilities and shall empower the water collection agency as such agent to disconnect water service upon failure of any user to pay such sewer service charges.

(3) To prescribe and enforce regulations (a) requiring all persons to whom it shall be available to make use of any sewer system which the district shall from time to time operate; and (b) generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities within the district. Any such regulations shall, however, become effective only after they have been adopted by resolution of the commission, a certified copy thereof has been recorded in the office of the register of deeds, or, if none, in the office of the clerk of court of common pleas for each county in which such sewer system lies, a copy posted in the courthouse of each such county, and notice of the adoption of such resolution has been published at least once a week for three successive weeks in a newspaper having general circulation in the district. The published notice shall specify in brief the scope of the regulations and shall state the date on which the same shall become effective. Prior to the adoption of the aforesaid resolution, the commission shall give public notice of a meeting to be held to consider its adoption and the notice shall appear in a newspaper having general circulation in the district at least once not less than seven days prior to the occasion fixed for the holding of such meeting. Any person affected may attend such meeting and express his views on the proposed regulations. The provisions of this paragraph prescribing conditions upon the effectiveness of the regulations specified above in this paragraph shall not be deemed to impose mandatory conditions upon the exercise of any other power or the adoption of any other type of regulation authorized by this article or otherwise.

The regulations authorized hereby include regulations which permit the disconnection of property from sewer service in the event of nonpayment of sewer charges. No such regulations shall permit any disconnection until after the customer has been given an opportunity to be heard in person or by counsel on the question of disconnection before the commission or any person designated by the commission after not less than five days' written notice specifying the basis for the disconnection.

(4) To provide by resolution that the actual cost of the establishment and construction of a water distribution line or sewer lateral collection line hereafter constructed by the commission and an extension of a line within the district, or so much of the actual cost as the commission considers appropriate, must be assessed subject to the provisions of the next paragraph upon the lots and parcels of land abutting directly on the lateral line or extension of a line according to the extent of the respective frontage on them, by an equal rate per foot of frontage; but the commission may provide, in the instance of corner lots, for an assessment considered to be equitable. If the area to be served is part of a development plan or zoned for residential use, then an assessment may be levied by the commission on a parcel or per unit basis rather than on a front-foot basis. As used in this section, "front-foot assessment" includes assessments levied on a parcel or per unit basis. The commission may provide in the resolution that the front-foot assessments to be levied in connection with the installations may be paid in equal installments covering a period of not exceeding twenty years. The deferred payments are payable annually within the period that county taxes are payable and late payments must be penalized to the same extent as in the case of county taxes.

The General Assembly does not intend through this article to permit assessments against abutting property where no benefit results to the property or where a benefit results only at some remote future time. Accordingly, no commission pursuant to this article may impose a front-foot assessment against any property unless the property is being used for or is devoted to commercial or residential purposes at the time of the assessment or unless, in the case of properties on which no buildings are situate, those properties have been platted, zoned, or otherwise developed as a part of a subdivision devoted to residential or commercial purposes. If any property pursuant to the provisions of this paragraph is exempt from front-foot assessment at the time the assessment is originally levied, is later converted to commercial, industrial, or residential purposes, or is later platted, zoned, or otherwise developed then at that time front-foot assessments may be levied against the property. No individual residential parcel may be assessed on the basis of more than two hundred fifty feet of frontage.

If, on the effective date of this paragraph, the area to be served is a residential subdivision that received conceptual approval under Regulation 61-57 for septic tank use and has five or more lots later denied permits for a septic tank system for which the Department of Health and Environmental Control has developed standards, an assessment may be levied on the abutting parcels in the subdivision for the actual costs of sewer lateral collection lines in the subdivision and for transmission lines and associated infrastructure, including, but not limited to, trunk lines, force mains, pump stations, and lift stations, to be constructed to connect the sewer lateral collection lines to other infrastructure of the district. The satisfaction of the preconditions to this subsection may be conclusively established by a letter or certificate of the department.

In connection with the imposition of such front-foot assessments:

(a) The resolution providing for such front-foot assessments shall designate by a general description the improvement to be made and the street or parts thereof whereon the work is to be effected and the actual cost thereof and the amount of the cost to be assessed upon all abutting property subject to the provisions of the preceding paragraph and the terms and manner of payment. Such resolution shall not become effective until at least seven days after it shall have been published in a newspaper of general circulation in the district. Such resolution may incorporate by reference plats and engineering reports and other data on file in the commission's office provided that the place of filing and reasonable hours for inspection by interested persons are specified in the resolution. Within thirty days of such publication the commission shall prepare in poster form a notice advising of the proposed assessments and generally describing the area to be affected and shall deliver the notice to the register of deeds or, if none, to the clerk of court of each county wherein any affected property lies. The register of deeds or clerk of court shall prominently display such notice in his office until the assessment roll prescribed by subitem (e) has been filed. Failure to provide or post such notice shall not affect the validity of any assessment hereunder.

(b) Upon the completion of the construction of any such sewer laterals or any extensions thereof the commission shall compute and ascertain the total cost thereof and shall thereupon make an assessment of such total cost or so much thereof as it deems appropriate. For that purpose the commission shall make out an assessment roll in which must be entered the names of the persons assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

(c) Immediately after such assessment roll has been completed, the commission shall forthwith cause one copy thereof to be deposited in the commission's office for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the district a notice of completion of the assessment roll setting forth a description in general terms of the improvements and the time fixed for the meeting of the commission for a hearing of objections in respect of the front-foot assessments; such meeting not to be earlier than ten days from the date of the publication of such notice.

(d) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice above-mentioned in subparagraph (c) the commission shall mail to the owner or owners of each lot or parcel of land against which a front-foot assessment is to be levied at his or their address, if any, appearing on the records of the county treasurer, a notice stating the nature of the improvement, the total cost thereof, the amount to be assessed against the particular property and the frontage in feet upon which the front-foot assessment is based, together with the terms and conditions upon which the front-foot assessment may be paid. This notice shall also contain a brief description of the particular property involved together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the meeting of the commission above-mentioned for a hearing of objections in respect of the front-foot assessments. Any property owner who fails, not later than three days prior to the date set for such meeting, to file with the commission a written objection to the front-foot assessments against his property shall be deemed to have waived all rights to object to such front-foot assessment; and the notice prescribed herein shall so state.

(e) At the time and place specified for the meeting above-mentioned, or at some other time to which it may adjourn, the commission shall hear the objections of all persons who have filed written notice of objection within the time prescribed above who may appear and make proof in relation thereto either in person or by their attorney. The commission may thereupon make such corrections in the assessment roll as it may deem proper, confirm the same, set it aside and provide for a new assessment. Whenever the commission shall confirm an assessment roll, either as originally prepared or as thereafter corrected, a copy thereof certified by the secretary of the commission shall forthwith be filed in the office of the register of deeds or, if none, in the office of the clerk of court of common pleas of each county in which any property lies, and against which any front-foot assessments have been levied; from the time of such filing the front-foot assessments impressed in the assessment roll shall constitute and be a lien on the real property against which the same are assessed superior to all other liens and encumbrances except only the lien for property taxes.

(f) After the assessment roll has been confirmed a certified copy thereof shall be delivered to the treasurer of each county in which any front-foot assessments are levied thereby who shall prepare and keep a separate book or books in connection therewith and who shall proceed to collect the same in the manner of county taxes and shall remit such collections on or before April fifteenth of each year upon the direction of the commission. Each year the county treasurer shall mail out notices of such front-foot assessments at the same time county tax notices are mailed. Past due front-foot assessments shall be turned over by the respective county treasurers to the county sheriff or delinquent tax collector who shall proceed to collect in the same manner as unpaid county taxes are collected. The collecting official shall likewise keep separate records in connection with such past due assessments and shall remit all sums collected forthwith upon the direction of the commission.

(g) Immediately upon the confirmation of an assessment the commission shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the front-foot assessment finally confirmed against his property. If any such person is dissatisfied with the amount of the front-foot assessment so confirmed and shall within ten days after the mailing of the notice confirming the assessment to him may give written notice to the commission of his intent to appeal his front-foot assessment to the court of common pleas for the county in which his property is assessed, or any part thereof, is located, and shall within five days after giving such notice to the commission serve upon the commission a statement of facts upon which he bases his appeal; but no such appeal shall delay or stop the construction of the improvements or affect the validity of the front-foot assessments confirmed and not appealed. The appeal shall be tried at the next term of court as other actions at law with priority over all other cases.

(h) The commission may correct, cancel or remit any such front-foot assessment and may remit, cancel or adjust the interest or penalties of any front-foot assessment and is empowered, when in its judgment there is any irregularity, omission, error or lack of jurisdiction in any of the proceedings relating thereto, to set aside the whole of any assessment made by it and thereupon to make a reassessment.

(i) In the event the commission provides that such front-foot assessments may be paid in equal annual installments, then in that event the front-foot assessment shall be deemed to be due and payable in the equal annual installments prescribed by the commission and shall bear interest at a rate prescribed by the commission not to exceed the same rate of interest paid by the commission on monies it borrowed to make the improvements for which the assessment was levied not to exceed the interest rate limitation as prescribed by law from the date of the confirmation of the assessment roll, payable with such annual installment. Any property owner shall have the right at any time in his option to prepay in full the front-foot assessment against his property by the payment of the balance due plus interest calculated to the date of prepayment. If any property owner shall fail or neglect to pay any installment when the same becomes due and payable, then and in that event the commission may, at its option, declare all of the installments remaining unpaid at once due and payable and such property shall be sold by the county sheriff in the same manner and with the same right of redemption as are prescribed by law for the sale of land for unpaid property taxes.

(j) All moneys realized from front-foot assessments shall be kept in a separate and distinct fund either on deposit with the county treasurer or, in the discretion of the commission, in a bank located within the county in which the district is located and used first to defray the cost to the extent prescribed by the commission in the resolution providing for such front-foot assessments of the establishment and construction of the sewage lateral collection lines in connection with which the front-foot assessments were levied, or second to provide debt service on bonds issued by the district to defray the costs of such construction; and for no other purpose. In the event a district issues bond and uses only a portion of the proceeds thereof to defray all or a part of the cost of constructing sewer lateral collection lines, moneys derived from the front-foot assessments shall be used to provide debt service to the extent prescribed in the resolutions providing for the imposition of the front-foot assessments and authorizing the issuance of the bonds. Nothing contained in this article shall be construed to authorize any borrowing by a district.

(k) Moneys received by the commission from front-foot assessments and deposited by it as prescribed in the foregoing paragraph may to the extent practicable be invested in the discretion of the commission in obligations of the United States of America, obligations of any agency of the United States of America or obligations guaranteed by any agency of the United States of America, maturing in such fashion as to provide cash moneys for the principal and interest payments of bonds payable therefrom when due. All income derived from any such investment shall be applied to the same purpose to which the invested funds are applicable.

(l) In the event moneys derived from the front-foot assessments are held by the county treasurer such funds shall be secured in the same manner as county funds. In the event such funds are deposited in a bank, the amount of such deposits in excess of the amount insured by the Federal Deposit Insurance Corporation shall be secured by direct obligations of the United States or by obligations of an agency of the United States or by obligations guaranteed by an agency of the United States. Nothing herein shall be construed to prohibit the commission from requiring such additional security as it may deem appropriate.

HISTORY: 1962 Code Section 59-497; 1965 (54) 718; 1969 (56) 246; 1974 (58) 2801; 1978 Act No. 543 Sections 2, 3; 1979 Act No. 181 Section 1; 1988 Act No. 597; 1997 Act No. 34, Section 1; 2012 Act No. 192, Section 1, eff June 7, 2012.

Effect of Amendment

The 2012 amendment added the second, undesignated paragraph following item (4), regarding assessments to be levied on residential subdivisions approved for septic tanks.



Section 6-11-1240. Circumstances in which sewer service charges shall constitute lien on real estate; other methods of collection shall not be precluded.

If the notice or notices prescribed by paragraph (1) of Section 6-11-1230 shall have been given and any hearing requested pursuant thereto shall have been held, all sewer service charges imposed by the commission following that procedure under authority of this article and not paid when due and payable shall be and constitute a lien upon the real estate to which the sewage service concerned relates so long as the sewer service charges remain unpaid. In addition to such other rights and remedies as may be available to the commission in law or in equity for the collection of the sewer service charges, the lien may be enforced by the commission in the same manner and fashion as the lien of property taxes on real estate. The lien herein provided shall be superior to all other liens except liens for unpaid property taxes.

The method provided in this article for the enforcement of the collection of past due sewer service charges shall not be the exclusive method of enforcing such collections and the commission is fully empowered to enforce the collection of any such sewer service charges in any other lawful manner in all or any part of the district, including particularly by way of a contract with a water distribution agency as authorized under paragraph (2) of Section 6-11-1230.

HISTORY: 1962 Code Section 59-498; 1965 (54) 718.



Section 6-11-1250. Regulations may be enforced by courts.

Paragraph (3) of Section 6-11-1230 authorizes any commission in the interest of the health of the district to adopt regulations requiring the use of its sewer system and regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities. Any commission is expressly authorized to apply to any court of general jurisdiction for the enforcement of any such regulations within the district governed by it through the means of mandatory injunction or other remedial process; provided such regulation has been duly adopted in the fashion prescribed by paragraph (3) of Section 6-11-1230.

HISTORY: 1962 Code Section 59-499; 1965 (54) 718.



Section 6-11-1260. Manner in which powers conferred shall be exercised; special acts superseded.

The powers conferred herein shall hereafter be exercised by all commissions in the manner and to the extent hereinbefore set forth, and, to that end, the provisions of this article shall supersede the analogous provisions of all special acts empowering commissions to exercise any of the powers herein before conferred.

HISTORY: 1962 Code Section 59-500; 1965 (54) 718.



Section 6-11-1410. Definitions.

For purposes of this article "Fire Authority" means any lawfully and regularly organized fire department, fire protection district, or fire company regularly charged with the responsibility of providing fire protection and other emergency services incident thereto.

HISTORY: 1983 Act No. 65, Section 1.



Section 6-11-1420. Operations at scene of fire.

Notwithstanding any other provisions of law, authorized representatives of the Fire Authority having jurisdiction, as may be in charge at the scene of a fire or other emergency involving the protection of life or property or any part thereof, have the power and authority to direct such operation as may be necessary to extinguish or control the fire, perform any rescue operation, evacuate hazardous areas, investigate the existence of suspected or reported fires, gas leaks, or other hazardous conditions or situations, and of taking any other action necessary in the reasonable performance of their duty. In the exercise of such power, the Fire Authority having jurisdiction may prohibit any person, vehicle, vessel, or object from approaching the scene and may remove or cause to be removed or kept away from the scene any person, vehicle, vessel, or object which may impede or interfere with the operations of the Fire Authority having jurisdiction.

HISTORY: 1983 Act No. 65, Section 1.



Section 6-11-1430. Evacuation from buildings adjacent to burning structure.

The Fire Authority having jurisdiction may, within the means of its resources, evacuate or cause to be evacuated all persons within and adjacent to burning structures, open fires, dangerous gas leaks, flammable liquid spills, and transportation incidents.

The following are exempt from the provisions of this article (1) Industrial processing and manufacturing plants which have a State Labor Department (OSHA) or Department of Health and Environmental Control approved emergency evacuation plans; (2) Hospitals and similar type health care facilities which conduct surgery or administer care through the use of life support systems and which have approved emergency evacuation plans by the authority having jurisdiction; (3) The Forestry Commission in the carrying out of its forest fire protection duties and responsibilities as provided in Sections 48-23-90, 48-33-30, 48-33-40, and 48-33-70. The Fire Authority having jurisdiction does not have the power and authority to declare a state of emergency and order and compel an evacuation of the scope and magnitude that would be necessary during an actual or threatened enemy attack, sabotage, flood, storm, epidemic, earthquake, riot, or other public calamity.

HISTORY: 1983 Act No. 65, Section 1.



Section 6-11-1440. Notice of evacuation of local area.

In the event an evacuation of any local area is ordered or caused to be effected by any Fire Authority, the authorized representatives of the Fire Authority shall immediately notify all state and local law enforcement authorities normally having or exercising police jurisdiction over the area involved. The authorized representatives of the Fire Authority shall notify the state or local Emergency Preparedness Director of the evacuation, and upon arrival of law enforcement assistance, shall yield control of the evacuated area to the law enforcement authorities who shall manage the evacuation and area evacuated in cooperation with the Fire Authority, the state and local Emergency Preparedness Director, and other state and local agencies having jurisdiction and authority under the circumstances.

HISTORY: 1983 Act No. 65, Section 1.



Section 6-11-1450. Interference with operations of fire authority.

Any person who obstructs the operations of the Fire Authority in connection with extinguishing any fire, or other emergency, or disobeys any lawful command of the fire official or officer of the Fire Authority who may be in charge at such a scene, or any part thereof, or any police officer assisting the Fire Authority, is guilty of a misdemeanor and, upon conviction, may be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1983 Act No. 65, Section 1.



Section 6-11-1460. Emergency volunteer job protection.

(A) This section may be cited as the "Volunteer Firefighter and Emergency Medical Services Personnel Job Protection Act".

(B) As used in this section, "volunteer firefighter" means a firefighter who does not receive monetary compensation for services to a fire authority and who does not work for another fire authority for monetary compensation.

(C) As used in this section, "volunteer emergency medical services personnel" means an emergency medical services employee who does not receive monetary compensation for services to a first responder agency, an organized rescue squad, or a county emergency medical service system and who does not work for another related entity for monetary compensation.

(D) An employer may not fire an employee who is a volunteer firefighter or a volunteer emergency medical services personnel and who, when acting as a volunteer firefighter or a volunteer emergency medical services personnel, is part of the firefighter mobilization plan established pursuant to Chapter 49 of Title 23 and is responding to an emergency where the President of the United States has declared a state of emergency or where the Governor has declared a state of emergency in a county in the State.

HISTORY: 2005 Act No. 78, Section 1, eff May 26, 2005.



Section 6-11-1610. Special purpose district, defined.

For the purposes of this article, "special purpose district" means any district created by an act of the General Assembly or pursuant to general law and which provides any local governmental power or function including, but not limited to, fire protection, sewerage treatment, water or natural gas distribution, recreation, and means any rural community water district authorized or created under the provisions of Chapter 13 of Title 6. Special purpose districts do not include any state agency, department, commission, or school district.

HISTORY: 1984 Act No. 488, Section 2.



Section 6-11-1620. Notification requirement, form.

(A) Within ninety days after the effective date of this article, and before December thirty-first of every even-numbered year thereafter, the governing bodies of all special purpose districts in this State must notify the Secretary of State and the auditor of the county in which the special purpose district is located of their existence.

(B) The notification required by subsection (A) of this section must substantially conform to the following form and all portions of the form must be completed if applicable:

SPECIAL PURPOSE DISTRICT NOTIFICATION FORM 1. Legal Name of Special Purpose District 2. Permanent address (If no permanent address, telephone number, name, and address of agent) 3. Services provided 4. General description of geographical boundary of service area (Attach legal description) 5. Citation of Statutory Authority (Please include copy) 6. Date of Origin 7. Tax Rate or Fee Charged 8. Names of Members of Governing Body and terms of office: 9. Method of selecting members of governing body 10. Financial information for prior fiscal year (Please identify year): Total revenues by source including investment earnings Total expenditures Total indebtedness (indicate bonded or otherwise) Total investments (individual amounts, location, rate of interest) 11. Person Completing this Form Title Date

(C) The auditor of the county in which the special purpose district is located must inspect and sign the notification forms.

HISTORY: 1984 Act No. 488, Section 2.



Section 6-11-1630. Notification by new districts; issuance of directory; effect of non-compliance.

(A) Notification as provided in Section 6-11-1620 must be forwarded to the Secretary of State and the auditor of the county in which the district is located within ninety days after the election of the governing body of a special purpose district created after the effective date of this article.

(B) The Secretary of State shall issue each even-numbered year a directory of active and inactive special purpose districts in the State. The directory shall contain all information provided by the districts as required by the notification form. Inactive districts must be deleted after being listed for two consecutive report cycles. This directory must be mailed to all special purpose districts and general purpose governments in the State.

(C) If the governing body of a public service district fails to report to the Secretary of State as provided by this article, the Secretary may determine that the district is nonfunctioning and notify the governing body of the county or municipality with a certified copy of the letter to any of the last known members of the governing body of the public service district. Thereafter, the district may not be registered with the Secretary of State and it must be declared inactive.

(D) The governing body of any county or municipality so notified shall withhold any fees, taxes, or interest thereon collected for any special purpose district by the municipality or county until the special purpose district complies with the notification requirements of this article.

HISTORY: 1984 Act No. 488, Section 2.



Section 6-11-1640. Investigation upon failure to disclose required information; extensions; mandamus.

(A) The Secretary of State shall investigate failures of special purpose districts to disclose information required by this article. Where special failures are a result of good faith efforts to file reports, the Secretary of State may grant extensions to districts not to exceed sixty days.

(B) When the reports required by this article have not been produced because of a volitional refusal by the governing body of a special purpose district, the Secretary of State or the county auditor may seek a writ of mandamus in the county in which the special purpose district is located to compel the production of the reports.

HISTORY: 1984 Act No. 488, Section 2.



Section 6-11-1650. Annual financial audit.

Each special purpose district shall provide an annual financial audit performed by a certified public accountant or public accountant to the county auditor in which the district resides. Where the boundaries of the district lie in more than one county, the audit must be made to each auditor in which the district is located.

HISTORY: 1984 Act No. 488, Section 2.



Section 6-11-1810. Authorization of mutual aid assistance.

Any municipality, fire district, fire protection agency, or other emergency service entity may provide mutual aid assistance, upon request, from any other municipality, fire district, fire protection agency, or other emergency service delivery system in South Carolina at the time of a significant incident such as fire, earthquake, hurricane, flood, tornado, hazardous material event, or other such disaster. The chief or highest ranking officer, with the approval and consent of the governing body, may provide this assistance while acting in accordance with the policies, ordinances, and procedures set forth by the governing body of the providing governmental entity.

HISTORY: 1994 Act No. 323, Section 1.



Section 6-11-1820. Utilization of incident commander, and Incident Command System, at emergency incidents.

Any municipality, fire district, fire protection agency, or other emergency service entity requesting mutual aid assistance from any emergency service delivery system in South Carolina shall utilize an incident commander, and the Incident Command System, at all emergency incidents.

HISTORY: 1994 Act No. 323, Section 2.



Section 6-11-1830. Proper training and equipment required.

When providing mutual aid, any municipality, fire district, fire protection agency, or other emergency service entity must be properly trained and equipped and is subject to all provisions of federal, state, or local laws which govern the incident location.

HISTORY: 1994 Act No. 323, Section 3.



Section 6-11-1840. Article not to conflict with mutual aid agreements or contracts.

The provisions of this article shall not conflict with any existing or future mutual aid agreements or contracts between municipalities, fire districts, fire protection agencies, or other emergency service entities.

HISTORY: 1994 Act No. 323, Section 4.



Section 6-11-2010. Definitions.

For purposes of this article:

(1) "Special purpose district" or "district" means any district, including a public service district, created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, including those districts created by general or special legislation and those districts created by referenda held pursuant to general or special legislation, the boundaries of which are wholly within a single county and which are not expressly governed by Chapter 9 of Title 4 or Chapter 7 of Title 5.

(2) "Commissioners of election" means the commissioners of registration and election of a county. In a county where the functions of voter registration and conducting elections are not combined, the petition referred to in Section 6-11-2030 must be filed with the body responsible for voter registration in that county. This body is responsible for taking the action required by Section 6-11-2040, and with the commissioners of election or other body charged by law with conducting elections within the county, which shall undertake all other actions required of the "commissioners of election" in this article.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2020. Dissolution referendum.

Notwithstanding any other provision of law, a special purpose district may be dissolved in accordance with this article upon a two-thirds vote of the qualified electors of the district voting in the referendum. These votes must be cast at a referendum held in accordance with this article and with the election laws of this State, mutatis mutandis.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2027. Expired.

Editor's Note

Former Section 6-11-2027 was entitled "Transfer of special purpose district assets and liabilities to county" and was derived from 2008 Act No. 325, Section 1. Expired December 31, 2008 by 2008 Act No. 325, Section 1.



Section 6-11-2028. Expired.

HISTORY: Former Section, titled Transfer of assets and liabilities of special purpose district to county, had the following history: 2013 Act No. 20, Section 1, eff May 3, 2013. Repealed by 2013 Act No. 20, Section 1, eff May 3, 2013. Expired by terms of the section; two years from the effective date of the act.



Section 6-11-2030. Notice to successor provider; resolution or ordinance relating to assets or liabilities.

Before the circulation of a petition for consideration by qualified electors of a district, the entity or entities named in the petition as those which shall assume the assets and liabilities of the district upon dissolution and shall provide the services currently provided by the district (each a "successor provider") must be provided with a copy of the proposed petition. A successor provider may within one hundred twenty days following receipt of such proposed petition adopt a resolution or ordinance, as appropriate under the general law of the State, by which such successor provider agrees, should a referendum held pursuant to this article be successful, to become responsible for the assets and liabilities of the district and to provide the service or services set forth in the petition upon the dissolution of the district. The resolution or ordinance must affirmatively state that the political subdivision is authorized by law to provide such service or services, and is authorized to and shall, before the dissolution of the district, issue such obligations as are necessary to fully pay or defease all outstanding general obligation bonds, revenue bonds, lease-purchase obligations, and other obligations of the district, except to the extent, if any, that the political subdivision is able to lawfully assume the obligations with the consent of the holder thereof. A certified copy of the resolution or ordinance must be forwarded to the governing body of the district and the party submitting the petition within five days of its adoption. Signatures affixed to a petition before the adoption by each successor provider named in it of a resolution or ordinance, as appropriate, in accordance with this paragraph are of no force or effect.

(1) If the successor provider is a county and the county proposes to finance the provision of one or more services then provided by the district to the area within the district in whole or in part through the levy and collection of ad valorem taxes, the tax district must be established pursuant to the ordinance adopted pursuant to the preceding paragraph, subject to the dissolution of the district. Nothing herein contained shall prevent a county from creating a special tax district pursuant to this article solely for the purpose of payment of debt service on general obligation bonds issued by the county as a successor provider in order to discharge obligations of the district.

(2) In the event that more than one successor provider is named in the petition or resolution of the governing body of the district, the entities so named, before the adoption of a resolution or ordinance as provided above, shall agree in writing as to the division of assets and liabilities of the district, and such agreement must be incorporated by reference into each resolution or ordinance adopted.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2040. Contents of petition.

The referendum must be called and held in accordance with this article upon the filing with the commissioners of election for the county in which the district is located a petition conforming with the following requirements:

(1) The petition must contain the name and address of the person clearly printed and the signature of each individual executing the same; and

(2) printed at the top of each page of the petition an explanation of its purpose, which explanation shall contain, at a minimum:

(a) the name of the district proposed to be dissolved;

(b) a statement that the purpose of the petition is to authorize a referendum to be held on the question of the dissolution of the district;

(c) the following inscription: "This petition shall not become effective unless signed by at least forty percent of the qualified electors in (name of district).";

(d) the services which the district is by law authorized to provide;

(e) the outstanding principal balance of general obligation bonds of the district, the outstanding principal balance of the revenue bonds of the district, the outstanding principal balance of lease-purchase obligations of the district, and an outstanding balance of the total of other obligations of the district; and

(f) if the services are to continue, the name of the entity or entities which shall assume the assets and liabilities of the district upon dissolution and shall provide the services currently provided by the district.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2050. Duties of county commissioners of election; certificate of number of qualified electors and number signing petition.

(A) Upon the filing of a petition, it is the duty of the commissioners of election of a county to:

(1) forward a copy of the petition to the governing body of the district;

(2) ascertain the number of qualified electors residing in the district; and

(3) ascertain that each person named on the petition is a qualified elector shown on voter registration books maintained by the commissioners of election as residing at an address located within the district.

(B) The commissioners of election shall within thirty days of the receipt of a petition deliver to the governing body of the district a certificate showing the number of qualified electors within the district and the number of qualified electors residing in the district that have signed the petition. Signatures on the petition are valid only if:

(1) dated not more than one hundred eighty days prior to the delivery of the petition to the commissioners of election, and

(2) they are of persons ascertained to be a qualified elector residing in the district as shown on the voter registration books.

Signatures on the petition accompanied by illegible names and addresses are void and must be disregarded in determination of the number of qualified electors residing in the district that have signed the petition.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2060. Petition to be forwarded to successor providers.

Upon receipt of the commissioners of election, and if the certificate demonstrates that at least forty percent of the qualified electors of the district have signed a petition conforming to this article, the governing body of the district shall forward it to each political subdivision which is named by the petition as a successor provider.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2070. Authorization of referendum; when held.

Upon receipt of a petition pursuant to Section 6-11-2050, and provided that the governing body of the district has received all necessary resolutions or ordinances conforming with Section 6-11-2030 from each successor provider, the governing body shall within thirty days of the petition action adopt a resolution by which it authorizes a referendum to be held on the question of the dissolution of the district. The referendum must be held on the date of the general election in November of the even-numbered year if the governing body has received all required resolutions or ordinances and the petition by one hundred twenty days before that election. If all required resolutions or ordinances and the petition are not received by that deadline, the governing body must schedule the referendum for the next following general election.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2080. Publication of notice of referendum; contents.

The resolution required by Section 6-11-2070 shall also provide for the publication of notice of the referendum in one newspaper of general circulation within the district. The notice of referendum must be published no less than sixty days prior to the referendum, on that date which is two weeks following the initial publication, and once a week for each of the four weeks immediately preceding the week in which the referendum is held. The notice shall contain matters required by the general election laws of the State and shall also include the following information:

(1) the name of the district proposed to be dissolved;

(2) a statement that the purpose of the referendum is to determine whether the district should be dissolved;

(3) a general description of the boundaries of the district;

(4) the names, addresses, and telephone numbers of each current member of the governing body of the district;

(5) the services which the district is by law authorized to provide;

(6) the outstanding principal balance of general obligation bonds of the district, the outstanding principal balance of the revenue bonds of the district, the outstanding principal balance of lease-purchase obligations of the district, and the outstanding principal balance of other obligations of the district;

(7) the name of the political subdivision or subdivisions which shall assume the assets and liabilities of the district upon dissolution and, if services are to be continued, shall provide the services currently provided by the district;

(8) where applicable, a statement that a copy of the written agreement of the successor providers as to the proposed distribution of assets and liabilities is available at the office of the principal administrator of each successor entity and at the principal office of the district;

(9) where applicable, a statement that in the event the district is dissolved, the area formerly included within the district must be, without further action or approval, designated as a special tax district of the county in which the district is located for the provision of the service or services presently provided by the district for which the county is the successor provider, that the district will be subject to an annual tax for operations and maintenance of it not exceeding the amount as provided in the ordinance of the county enacted pursuant to Section 6-11-2060, and for debt service on general obligation bonds issued to finance the provision of the service or services; and

(10) the question to be voted upon in the referendum.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2090. Where and when referendum held.

The referendum must be conducted by the commissioners of election for the county in which the district is located and held on the general election date in November of the next even-numbered year pursuant to Section 6-11-2070.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2100. Contents and format of referendum question on ballot.

(A) The question to be voted upon in the referendum must be substantially similar to one of the following:

Must (name of district) be dissolved and its assets and liabilities distributed to (successors providers), upon the condition that (successor provider) must upon dissolution of the district be responsible for providing (name of service) that (additional successor provider) must upon dissolution of the district be responsible for providing (name of service)? IN FAVOR OF DISSOLVING (name of district) OPPOSED TO DISSOLVING (name of district) Must (name of district) be dissolved and upon the dissolution the area formerly included within (name of district) constitutes a special tax district of _______________ County for the purpose of providing (name of services provided by district to be provided through tax district) in which special tax district there must be levied not exceeding ________ mills annually for the operation and maintenance thereof? IN FAVOR OF DISSOLVING (name of district) OPPOSED TO DISSOLVING (name of district)

(B) Suitable instructions for completion of the ballot must be provided on it.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2110. Filing of certificate of results.

The commissioners of election for the county in which the referendum is held shall certify the results of the election to the governing body of the district. The question presented in referendum shall be considered approved if at least two-thirds of the qualified electors of the district voting in the referendum vote in favor of it. The commissioners of election shall also cause the certificate of results of the referendum to be filed with the clerk of court for the county in which the district is located within five days of the date of the certification. The results of the referendum and the validity of those actions taken precedent to it are not open to question except by action instituted within thirty days from the filing of the certificate of results.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2120. Notice of approval to subsequent provider.

If the question presented in the referendum is approved as provided in Section 6-11-2110, the governing body of the district shall declare the results of the referendum in writing and within ten days following the referendum provide certified copies of the declaration of results to each successor provider.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2130. Adoption of confirming resolution or ordinance by successor provider.

Upon receipt of a certified copy of the declaration of results of the referendum, a successor provider must adopt a resolution or ordinance, as appropriate, confirming its prior action in agreeing to serve as successor provider within ninety days of receipt of a certified declaration of results. This confirming resolution or ordinance must be forwarded to the governing body of the district and to every other successor provider.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2140. Winding up of district affairs.

When each successor provider has adopted a confirming resolution or ordinance, the governing body of each and of the district shall agree to an orderly winding up of the affairs of the district. Dissolution is not effective before the time as all general obligation debt, revenue debt, lease-purchase obligations, and other obligations, except those obligations which a successor provider may lawfully assume with the consent of the holder thereof, have been paid in full or legally defeased.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2150. Cost of referendum.

The cost of any referendum held under the provisions of this article and all costs of dissolution must be borne by the district, provided, however, that the district is not responsible for any costs associated with the preparation or circulation of any petition calling for a referendum under this article.

HISTORY: 1998 Act No. 397, Section 3.



Section 6-11-2510. Definitions.

For purposes of this article:

(1) "Licensed health care provider" means a licensed medical doctor, physician's assistant, nurse practitioner, or advanced-practice registered nurse.

(2) "Special needs account customer" means the account of a residential customer:

(a) when the customer can furnish to the special purpose or public service district furnishing electricity or natural gas to residents of this State a certificate on a form provided by the special purpose or public service district and signed by a licensed health care provider that states that termination of electric or gas service would be dangerous to the health of the customer or a member of his household at the premises to which electric or natural gas service is rendered; or

(b) who suffers from Alzheimer's disease or dementia as certified by a licensed health care provider.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006; 2012 Act No. 122, Section 2, eff February 22, 2012.

Effect of Amendment

The 2012 amendment in subsection (2), added the subsection identifiers, added subsection (b) relating to Alzheimer's disease, and made other nonsubstantive changes.



Section 6-11-2520. Termination procedures; contents.

(A) Each special purpose or public service district furnishing electricity or natural gas to residents of this State must establish written procedures for termination of service due to nonpayment for a special needs account customer at any time and for all residential customers during weather conditions marked by extremely cold or hot temperatures. Each special purpose or public service district must submit its procedures to the Office of Regulatory Staff by November 1, 2006. Any subsequent revisions must be submitted semiannually by March first or September first.

(B) The procedures for termination must include the following:

(1) notification procedures so that the customer is made aware of an impending termination and the time within which he must make arrangements for payment prior to termination;

(2) arrangements for a payment arrangement plan to enable a residential customer, who has a satisfactory payment history as determined by the special purpose or public service district, to pay by installments where the customer is unable to pay the full amount due for electric service;

(3) a procedure to advise customers who are unable to pay the full amount due or who are not approved for a payment arrangement plan that they may contact local social service agencies to determine the availability of public or private assistance with the payment of electric bills;

(4) a schedule of termination that takes into account the availability of the acceptance of payment and the reconnection of service; and

(5) the standards for determining weather conditions marked by extremely cold or hot temperatures.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



Section 6-11-2530. Third-party notification program.

Each special purpose or public service district furnishing electricity or natural gas to residents of this State must consider establishing and maintaining a third-party notification program to allow a residential customer of a special purpose or public service district to designate a third party to be notified if the electric or natural gas service is scheduled for termination.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



Section 6-11-2540. Disconnection of service when public emergency exists.

Notwithstanding another provision of this article, a special purpose or public service district furnishing electricity or natural gas to residents of this State may disconnect a customer when it is determined that a public safety emergency exists.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



Section 6-11-2550. Private right of action; duty of care.

This article does not create a new private right of action or a new duty of care. This article does not diminish, increase, affect, or evidence any duty of care existing under the laws of this State prior to the effective date of this article.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



Section 6-11-2710. Old Pendleton District Historical Commission created; members; terms; vacancies; officers; employ personnel.

There is hereby created an Historical and Recreational Commission for Anderson, Oconee and Pickens Counties to be known as the Pendleton District Historical and Recreational Commission. The Commission shall be composed of nine members, three each from Anderson, Oconee and Pickens Counties, who shall be appointed by the Governor on recommendation by a majority of the county legislative delegation of the respective counties. The members of the Commission shall be appointed for terms of six years and until their successors are appointed and qualify, except that of those first appointed, one member from each county shall serve for two years, one member from each county shall serve four years, and one member from each county shall serve for six years. In case of any vacancy, the appointment to fill the vacancy shall be made in the same manner as provided for the original appointment. The commissioners, upon being appointed, shall meet and elect a chairman and secretary-treasurer. The members of the Commission shall serve without compensation. They may employ a director and a secretary who shall perform such duties as the Commission may direct. Compensation paid the director and secretary shall be fixed by the Commission.

HISTORY: 1966 Act No. 794, Section 1, eff March 11, 1966; 1966 Act No. 859, Section 1, eff March 31, 1966; 1967 Act No. 267, Section 1, eff May 16, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.

Effect of Amendment

The 1966 amendment substituted "nine" and "three" for "six" and "two"; and rewrote the third and fourth sentences.

The 1967 amendment substituted "an Historical and Recreational Commission" for "a Historical Commission" and the "Pendleton District Historical and Recreational Commission" for "Old Pendleton District Historical Commission".



Section 6-11-2720. Powers and duties.

The Commission may, without regard to the laws and procedures applicable to State agencies, procure supplies, services and property and make contracts and expend in furtherance of this act funds donated or funds received and may, within the limits of statutory authority, exercise those powers that are necessary to enable it to carry out efficiently and in the public interest the purposes of this act.

The Commission shall have the authority to procure and purchase books, documents, transcripts of documents, or other historical materials, paintings, works of art or any artistic objects of historic interest; to collect and preserve objects of interest pertaining to natural history of Anderson, Oconee and Pickens Counties or the State of South Carolina and other like property; to arrange and catalogue them; to provide for their restoration when necessary; to provide for public display, examination and use in the furtherance of the cultural life of Anderson, Oconee and Pickens Counties and the State; to purchase or lease property or buildings necessary to establish and conduct a museum of history and natural science; to mortgage or pledge its real or personal property, and to receive funds, grants, donations and appropriations for the purpose of establishing and operating a museum of history and natural science. The Commission shall have full authority to operate, maintain and expand the collection or museum so far as its funds allow. The Commission may enter into agreements, leases, working arrangements with other museums, art centers, or eleemosynary corporations or with State or Federal departments or agencies in the acquisition of historic sites or historic objects or in the purchase, development and operation of historic properties, pageants or dramas for the cultural and economic development of the three county area.

HISTORY: 1966 Act No. 794, Section 2, eff March 11, 1966.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.



Section 6-11-2730. Accept donations; cooperate with other agencies.

The Commission is authorized to accept donations of money, property or personal services; to cooperate with national, state, civic, patriotic, hereditary and historical groups and institutions of learning; and to call upon State and Federal departments or agencies for their advice and assistance in carrying out the purposes of this act.

HISTORY: 1966 Act No. 794, Section 3, eff March 11, 1966.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.



Section 6-11-2740. Powers and duties further.

The Commission shall select markers and appropriately mark and designate points and places of historical interest in the three counties. The Commission shall be responsible for the operation and upkeep of such historical sites. It shall receive and disburse funds, accept donations, and compile, print and sell historical pamphlets. In addition, the Commission shall advise the county legislative delegations on matters of historical interest in the three counties.

Effective March 1, 2012, the name of the Pendleton District Agricultural Museum established and operated by the Pendleton District Historical and Recreational Commission, pursuant to Section 6-11-2720, must be the "Bart Garrison Agricultural Museum of South Carolina". The commission shall erect appropriate markers and signs reflecting the name of the agricultural museum as the "Bart Garrison Agricultural Museum of South Carolina".

HISTORY: 1966 Act No. 794, Section 4, eff March 11, 1966; 2012 Act No. 123, Section 1, eff February 22, 2012.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner.

Effect of Amendment

The 2012 amendment added the second paragraph.






CHAPTER 13 - RURAL COMMUNITY WATER DISTRICTS

Section 6-13-10. Authority to establish and functions of water districts.

There may be created in the counties of this State water districts which shall be bodies corporate and politic of perpetual succession. It shall be the purpose and function of any district created under the provisions of this article to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select, to provide a flow of water through pipes for domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as may be created. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1962 Code Section 59-626; 1964 (53) 2341.



Section 6-13-15. Authority to provide service; sewerage collection, treatment, and disposal facilities.

(A)(1) A rural water district established pursuant to this chapter prior to March 7, 1973, may provide sewer service to the area within its boundaries and its legal service area if, prior to the district utilizing the provisions of this section:

(a) the district's board has been selected from an area that encompasses the boundaries and the entire legal service area to which service has been extended by the district;

(b) the district has received permission, by written resolution, from the governing body of the county in which the district is located; and

(c) the provision of sewer service authorized by this section is consistent with any comprehensive plan or land use plan adopted pursuant to Chapter 29 of Title 6.

(2) A rural water district established pursuant to this chapter prior to March 7, 1973, utilizing the provisions of this section, must not provide sewer service to:

(a) areas outside the district's boundaries and legal service area at the time the district's governing body determines to utilize the provisions of this section; or

(b) those parts of the area within the district's boundaries and legal service area where sewer service is being provided by another private or governmental entity at the time the district's governing body determines to utilize the provisions of this section.

(B) The water district may build, acquire, construct, operate, and maintain sewage collection, treatment, and disposal facilities or contract for the use of any facilities as are, in the opinion of the governing body of the water district, necessary for the district. The district may impose such schedule of rates and charges for the use of sewage collection, treatment, and disposal facilities as the governing body of the district shall from time to time approve. The governing body of the district may place into effect and revise, whenever it wishes or is required, a schedule of rates for the sewer service made available by it to persons, firms, and corporations within the district. The powers of the district granted in Section 6-13-50 shall apply to the provision of sewer service by the district except for Section 6-13-50(23).

(C) Unless they are owned by another political subdivision or other entity, the treatment and disposal facilities, transmission and collection lines, pump stations and their several component parts, and all other apparatus, equipment, and property incident to the provision of sewer service or used or useful in the provision of sewer service and all additions, improvements, extensions, and enlargements to any of them shall constitute a portion of the system belonging to the water district.

(D) The powers provided to a water district by this section are in addition to all other powers authorized by law.

HISTORY: 2008 Act No. 358, Section 5, eff June 25, 2008.



Section 6-13-20. Procedure for creation of district.

In order to create a district under the provisions of this article, at least twenty-five owners of real property residing within the boundaries of the proposed district shall file a petition with the governing body of the county which, among other things, shall propose a name for the district. The petition shall set forth a full description of the area of the district. Upon receipt of the petition, the governing body shall call for an election to be held within the area within sixty days. Notice of the election shall be published in a newspaper having general circulation within the area for at least two consecutive weeks prior to the election. The governing body shall have prepared and distributed a sufficient number of ballots, including absentee ballots, if requested. The ballots shall contain the question regarding the formation of the district and such other instructions as the governing body deems necessary. The governing body shall appoint managers for the election and such other personnel as it deems necessary and shall canvass the results of the ballots. The final result shall be filed in the office of the clerk of court and, if favorable, also in the offices of the Secretary of State and the Code Commissioner, together with a full description of the district. Should a majority of those voting in the election vote in favor of the creation of the district, it shall become immediately effective.

HISTORY: 1962 Code Section 59-626.1; 1964 (53) 2341.



Section 6-13-30. Board of directors; membership; terms; vacancies; officers; revision of size of board.

(A) The district shall be operated and managed by a board of directors to be known as the "__________ Rural Community Water District Board of __________ County" which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor, upon the recommendation of a majority of the county legislative delegation. The original appointments shall be for a term of two years for two appointees, for a term of four years for two appointees, and for a term of six years for one appointee. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualified. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term.

Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice-chairman, one as secretary, and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

(B) Notwithstanding the provisions of subsection (A), the board of a rural community water district created by this article may revise the size of the board to not less than five members nor more than ten members by the procedure set forth in this subsection. To revise the board membership, the board must hold a public hearing in the district and adopt a resolution to increase or reduce the board membership by a vote of not less than seventy-five percent of the existing board members. A resolution to increase the board must include the initial term of appointment for each seat added, not to exceed six years, and after that time the terms must be as provided for in subsection (A). A board member's seat that is eliminated because of a resolution reducing the size of the board must cease to exist upon the expiration of the term of the board member serving in the seat being eliminated.

HISTORY: 1962 Code Section 59-626.2; 1964 (53) 2341; 2006 Act No. 277, Section 1, eff May 23, 2006.

Effect of Amendment

The 2006 amendment, in subsection (A), in the second sentence added "a term of"; and added subsection (B) relating to revision of the size of the board.



Section 6-13-40. Qualifications of voters.

Any person who is qualified to vote under the general law of this State and who resides in the district shall be eligible to vote.

HISTORY: 1962 Code Section 59-626.3:1; 1965 (54) 284.



Section 6-13-50. Powers of district.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions, and responsibilities including, but without limiting the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the sale of water with persons, private corporations, municipal corporations or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system. Provided, that prior to the adoption of any regulation, the district shall hold a public meeting for the consideration thereof, and shall advertise in a newspaper of general circulation in the district the time and place of such meeting, and the general nature and scope of the regulation to be considered for adoption, and such notice shall be published on two occasions prior to such meeting, and at least ten days prior thereto.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district, including contracts and franchise agreements with nonprofit corporations to provide water and sewerage service for periods up to forty years.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and State highway rights of way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII, of the Constitution of this State, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and State highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and 57-5-310 through 57-5-590, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these Code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. The provisions of this item shall not apply to public utilities and railroads which have the power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor the county, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the Code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such Code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the Code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolution adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given.

(j) Prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems beyond the defined limits of the district, within or without the county, but contiguous to the district, to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1962 Code Section 59-626.4; 1964 (53) 2341; 1968 (55) 2593, 2804.



Section 6-13-60. Exemption of rates from State regulation.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any State bureau, board, commission, or like instrumentality or agency thereof.

HISTORY: 1962 Code Section 59-626.5; 1964 (53) 2341.



Section 6-13-70. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidence of indebtedness issued pursuant to Section 6-13-50 (22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows: "The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, and municipal and other taxation whatsoever under the laws of the State."

(2) All property of the district shall be exempted from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1962 Code Section 59-626.6; 1964 (53) 2341.



Section 6-13-80. Audits; annual reports.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the auditor and treasurer of the county, and with the secretary to the legislative delegation of the county.

HISTORY: 1962 Code Section 59-626.7; 1964 (53) 2341.



Section 6-13-90. Wilful damage to system, pollution of water or unlawfully obtaining water; penalties.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1962 Code Section 59-626.8; 1964 (53) 2341.



Section 6-13-100. Contracts for sale of water to municipalities and public water systems.

The municipalities of the county and all public bodies and public agencies now or hereafter operating water distribution systems in the county shall be fully empowered to enter into contracts to buy water from the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1962 Code Section 59-626.9; 1964 (53) 2341.



Section 6-13-110. Protection of existing districts.

All rights, powers and duties of any district now existing in the county are hereby expressly reserved.

HISTORY: 1962 Code Section 59-626.10; 1964 (53) 2341.



Section 6-13-120. Procedure for dissolution of district.

(A) For purposes of this section, "assuming service provider" includes, but is not limited to, a county, municipality, special purpose district as defined by Section 6-11-810(d), or corporation not-for-profit as defined by Section 33-36-10.

(B) A district created pursuant to the provisions of this article may be dissolved if the procedures proscribed in subsections (C) or (D) of this section are followed.

(C) A petition signed by not less than twenty-five percent of the resident customers of the district, excluding corporations, requesting the dissolution of the district and identifying the assuming service provider must be presented to the governing body of the district. The governing body shall verify the petition within thirty days, and notify the county election commission of the county, or counties if the district is located in more than one county, in which the district is located of those customers eligible to vote in a referendum which must be held within sixty days after notification to the election commission. The district shall give thirty days notice to its customers of the referendum by including in the monthly statement for services a separate sheet of paper on which is printed the notice of the referendum which must state the time, date, purpose, and location where customers may vote. The commission, or commissions, if the district is located in more than one county, shall prepare the ballots, conduct the referendum, and determine its results pursuant to the election laws of this State, mutatis mutandis. The district shall reimburse the commission, or commissions, if the district is located in more than one county, for all costs incurred in conducting the referendum. If sixty percent of the resident users of the district voting in the referendum, excluding corporations, vote in favor of the dissolution of the district and its transfer to the assuming service provider, it is effective upon the assumption, by ordinance if assumed by a municipality or county, or by resolution if assumed by a special purpose district or nonprofit corporation, of all debts and obligations by the governing body of the assuming service provider. An assuming service provider must be located in the county where the district is located or be authorized to serve a contiguous area.

(D) A petition signed by not less than seventy-five percent of the resident customers of the district, excluding corporations, requesting the dissolution of the district and identifying the assuming service provider must be presented to the governing body of the district. The governing body shall verify the petition within thirty days. If the verified petition is signed by seventy-five percent of the resident users of the district, excluding corporations, requesting the dissolution of the district and its transfer to the assuming service provider, it is effective upon the assumption, by ordinance if assumed by a municipality or county, or by resolution if assumed by a special purpose district or nonprofit corporation, of all debts and obligations by the governing body of the assuming service provider. An assuming service provider must be located in the county where the district is located or be authorized to serve a contiguous area.

(E) The governing body of the district must notify the Secretary of State within sixty days of the referendum as provided in subsection (C), or verification of the petition as provided in subsection (D), if the district is dissolved.

HISTORY: 1993 Act No. 6, Section 1; 2000 Act No. 404, Section 6(A).



Section 6-13-210. Creation and purpose of Pioneer Rural Water District of Oconee and Anderson Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Pioneer Rural Water District of Oconee and Anderson Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-220, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1965 (54) 667.



Section 6-13-220. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

COMMENCING at the southern limits of the Town of Westminster along Highway 123, thence to the Dunlop Plant, thence down Coneross Creek to the Hartwell Lake, thence around the shoreline of Hartwell Lake in a southerly and westerly direction to Choestoe Creek, thence to South Carolina State Highway No. 20, thence northward to the Corporate Limits of the Town of Westminster, thence along the southern limits of Westminster to point of beginning.

HISTORY: 1965 (54) 667.



Section 6-13-230. Creation and membership of Pioneer Rural Water District Board of Oconee and Anderson Counties; election of board members.

(A)(1) The district must be operated and managed by a board of directors to be known as the Pioneer Rural Water District Board of Oconee and Anderson Counties which constitutes the governing body of the district. The board must consist of five residents of the district's service area who are qualified electors of Anderson or Oconee county. Board members serving on this subsection's effective date shall serve the remainder of their terms pursuant to their appointment and until their successors are elected and qualified. Upon the expiration of the term of each member serving on this subsection's effective date, the member's term will be for three years and until a successor is elected and qualified. The members must be elected to represent distinct territories within the district's service area. A vacancy must be filled for the remainder of the unexpired term.

(2) Each board member must be elected by the qualified customers of Pioneer Rural Water District who are both (a) residents of the district's service area and (b) qualified electors of Anderson or Oconee County. For purposes of this section, "resident" is an individual domiciled in Anderson or Oconee County. Each qualified customer is entitled to one vote, provided that only one vote is cast per household.

(B) Sixty days prior to an election to fill a board member's seat, a meeting of the qualified customers from the board member's territory shall be held to nominate an individual or individuals who reside in that territory and are qualified customers with service from the district within that territory. The nominated individual or individuals' names shall be placed on the ballot at the annual meeting. If more than two persons are nominated, only the two individuals receiving the highest number of votes will have their names placed on the ballot. Notice of a district or territory meeting must be provided as follows: (1) posted in at least one newspaper with general circulation in the district's service area fifteen days prior to the meeting; (2) posted on Pioneer Rural Water District's website for at least fifteen days prior to the meeting; and (3) written notice, in a conspicuous font, at least twenty-four point bold font, included with the water bill to customers eligible to vote in the district or territory meeting, as applicable, for the billing cycle immediately preceding the meeting.

HISTORY: 1965 (54) 667; 2012 Act No. 276, Section 1, eff June 26, 2012.

Effect of Amendment

The 2012 amendment rewrote the section.



Section 6-13-240. Powers and duties of district and board; investments by the board.

(A) The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions, and responsibilities including, but without limitation, the following:

(1) to have perpetual succession;

(2) to sue and be sued;

(3) to adopt, use, and alter a corporate seal;

(4) to define a quorum for meetings;

(5) to maintain a principal office;

(6) to make bylaws for the management and regulation of its affairs;

(7) to build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams, and reservoirs;

(8) to build, construct, maintain, and operate distribution systems for the distribution of water for domestic or industrial use;

(9) to acquire and operate any type of machinery, appliances, or appurtenances, necessary or useful in constructing, operating, and maintaining the system;

(10) to contract for or otherwise acquire a supply of water and sell water for industrial or domestic use;

(11) to prescribe rates and regulations under which such water shall be sold for industrial and domestic use;

(12) to enter into contracts of long duration for the purchase and sale of water with persons, private corporations, municipal corporations, or public bodies or agencies;

(13) to prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems, or elsewhere within its system;

(14) to make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district;

(15) to acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein;

(16) to make use of county and state highway rights of way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve;

(17) subject always to the limitations of Section 15, Article VIII, of the Constitution of South Carolina, 1895, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines;

(18) to alter and change county and state highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve;

(19) to exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Chapter 2, Title 28 and Sections 57-5-310 through 57-5-590, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this item. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain;

(20) to appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(21) to make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible qualified bidder;

(22) to borrow money and to make and issue negotiable bonds, notes, and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions, and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition, or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending, or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Oconee and Anderson Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this item. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the code, the district may:

(a) disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine;

(b) provide that its bonds, notes, or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district;

(c) covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(d) confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds, or other types of securities;

(e) dispose of bonds, notes, or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve;

(f) make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve;

(g) covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount;

(h) covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State;

(i) prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which consent shall be given;

(j) prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived;

(23) to extend its system or systems, within Oconee and Anderson Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations, and requirements concerning services being received from the district as persons residing within the district. The board, in its discretion, may establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district;

(24) to construct, operate, or maintain sewer lines or to contract with other entities to construct, operate, or maintain sewer lines. The authority granted in this item does not give the district the power to construct or operate a sewerage treatment facility.

(B) Before the board makes an investment in a facility or any other action that obligates the water district for one million dollars or more, it must provide for an independent audit by a certified public accountant or public accountant or firm of these accountants who have no personal interest, direct or indirect, in the fiscal affairs of the district or in an entity which may benefit financially from the transaction to be audited. This audit must include the potential impact of the board's action on its ratepayers and must be presented to the district's customers at a meeting prior to entering into the action prompting the audit. Notice of a meeting pursuant to this subsection must be provided to customers of the district as follows: (1) posted in at least one newspaper with general circulation in the district's service area fifteen days prior to the meeting; (2) posted on Pioneer Rural Water District's website for at least fifteen days prior to the meeting; and (3) written notice, in a conspicuous font, in at least twenty-four point bold font, included with the water bill to all customers for the billing cycle immediately preceding the meeting.

(C) Within thirty days of receiving the audit and prior to its presentation to the customers, the board must submit the audit to the Office of Regulatory Staff for the Office of Regulatory Staff to verify the audit's assumptions.

(D) Any action taken by the board must be made in the ratepayers' best interests. Best interests must include consideration of, but not limited to, the public interest of the ratepayers, financial integrity of the water district, and economic development of the area to be provided with service by the water district.

HISTORY: 1965 (54) 667; 2004 Act No. 277, Section 1, eff July 16, 2004; 2012 Act No. 276, Section 2, eff June 26, 2012.

Effect of Amendment

The 2004 amendment added paragraph (24).

The 2012 amendment added the subsection identifiers, added subsections (B), (C), and (D), and made other nonsubstantive changes.



Section 6-13-250. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged, and extended, shall not be subject to supervision or regulation by any state bureau, board, commission, or like instrumentality or agency thereof. However, the board must provide to the Office of Regulatory Staff by July first each year, for information purposes, in such form as the Office of Regulatory Staff may designate, schedules showing all rates, service rules and regulations, and forms of service contract established by the board.

HISTORY: 1965 (54) 667; 2012 Act No. 276, Section 3, eff June 26, 2012.

Effect of Amendment

The 2012 amendment added the second sentence, and made other nonsubstantive changes.



Section 6-13-260. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-240 (22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1965 (54) 667.



Section 6-13-270. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Oconee County, and the Auditor and Treasurer of Anderson County, and with the secretary to the Legislative Delegation of Oconee County and Anderson County.

HISTORY: 1965 (54) 667.



Section 6-13-280. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1965 (54) 667.



Section 6-13-290. Contracts for purchase or sale of water with other public entities.

The municipalities of Oconee and Anderson Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Oconee and Anderson Counties shall be fully empowered to enter into contracts to buy water from the district or sell water to the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1965 (54) 667.



Section 6-13-410. Creation and purpose of Saluda Valley Rural Water District of Pickens and Anderson Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Saluda Valley Rural Water District of Pickens and Anderson Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-420, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1968 (55) 3087.



Section 6-13-420. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

Beginning at a point in the center line of the Saluda River, joint corner of Anderson, Pickens and Greenville Counties; thence down the center line of the Saluda River in a southerly direction to the mouth of Brushy Creek; thence up the center line of Brushy Creek in a northerly direction for a distance of one mile; thence along a straight line in a southwesterly direction to the intersection of the center lines of Interstate Highway No. 85 and South Carolina Highway No. 86; thence in a northwesterly direction along the center line of South Carolina Highway No. 86 to the intersection of the center lines of such highway and a paved county road, the intersection being 0.5 miles southeast of the junction of South Carolina Highways No. 8 and No. 86; thence along a straight line in a northerly direction to the intersection of the center lines of Road S-4-485 and Brushy Creek; thence along the center line of Brushy Creek in a northerly direction across the Anderson-Pickens County line to a point; thence N 60° E to the intersection of the center lines of Roads S-39-29 and S-39-133; thence in a northeasterly direction along the center line of Road S-39-133 to its intersection with the center line of Road S-39-28; thence in an easterly direction along the center line of Road S-39-28 to its intersection with the center line of a paved county road, the intersection being 0.3 miles west of the junction of Roads S-29-28 and S-39-39; thence in a northerly direction along the center line of the county road to the intersection of its center line with the center lines of U. S. Highway No. 123 and Road S-39-189; thence in a northerly direction along the center line of Road S-39-189 to its intersection with the center line of the Southern Railway right-of-way; thence in a northeasterly direction along the center line of the Southern Railway right-of-way to its intersection with Georges Creek; thence up Georges Creek in a northwesterly direction to the center of the mouth of Burdine Creek; thence northeasterly in a straight line to the intersection of the center lines of South Carolina Highway No. 183 and a paved county road at the old Vineland School site; thence in a northerly direction to the intersection of the center lines of Roads S-39-110 and S-39-205 at Hunts Church; thence due east to a point in the center line of the Saluda River; thence down the center line of the Saluda River to the point of beginning.

HISTORY: 1968 (55) 3087.



Section 6-13-430. Creation and membership of Saluda Valley Rural Water District Board of Pickens and Anderson Counties.

The district shall be operated and managed by a board of directors to be known as the Saluda Valley Rural Water District Board of Pickens and Anderson Counties which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor upon the recommendation of a majority of those persons attending a meeting of residents of the area held pursuant to at least one week's notice in a local newspaper giving the time and place of the meeting. The chairman and secretary of the meeting shall certify the names of those recommended to the Governor. The initial board shall be selected as follows: one member from Anderson County and one member from Pickens County shall be selected to serve for terms of two years and one member from each of the two counties shall be selected to serve for terms of four years. One member from either of the two counties shall be selected to serve for a term of six years. The persons attending the meeting shall determine which of the counties the member shall represent. A meeting shall be held each two years for the purpose of selecting persons to be recommended for appointment as successors to members of the board, except successors to the director, initially appointed for six years, shall be appointed so that the counties represented shall be alternated each six years. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualify. The initial terms of office shall begin as of June 14, 1968. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term. Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice chairman, one as secretary and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

HISTORY: 1968 (55) 3087.



Section 6-13-440. Powers of district and board.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions and responsibilities including, but without limitation, the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the purchase and sale of water with persons, private corporations, municipal corporations or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and State highway rights-of-way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII of the Constitution of South Carolina, 1895, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and State highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and Sections 57-5-310 through 57-5-590 of the 1976 Code, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Pickens and Anderson Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the Code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto and the manner in which consent shall be given.

(j) Prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems, within Pickens and Anderson Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1968 (55) 3087.



Section 6-13-450. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any State bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1968 (55) 3087.



Section 6-13-460. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-440(22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1968 (55) 3087.



Section 6-13-470. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Pickens County, and the Auditor and Treasurer of Anderson County, and with the secretary to the Legislative Delegation of Pickens County and with the secretary to the Legislative Delegation of Anderson County.

HISTORY: 1968 (55) 3087.



Section 6-13-480. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1968 (55) 3087.



Section 6-13-490. Contracts for purchase or sale of water with other public entities.

The municipalities of Pickens and Anderson Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Pickens and Anderson Counties shall be fully empowered to enter into contracts to buy water from the district or sell water to the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1968 (55) 3087.



Section 6-13-500. Board abolished in Pickens County.

At such time that a board of directors is elected pursuant to the provisions of Section 6-13-430, the Saluda Valley Rural Community Water District, which was organized wholly in Pickens County pursuant to the provisions of Article 1 of this chapter, shall be abolished.

HISTORY: 1968 (55) 3087.



Section 6-13-610. Creation and purpose of Mitford Rural Water District of Fairfield and Chester Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Mitford Rural Water District of Fairfield and Chester Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a water works system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-620, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1965 (54) 259.



Section 6-13-620. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

BEGINNING where Rocky Creek empties into the Catawba River, also being the point where the Chester-Fairfield County line intersects the Catawba River, and proceeding upstream (Chester County) with the center of Rocky Creek to center of Hodges Branch; thence running upstream with the center of Hodges Branch to a point 1000' west of S. C. Hwy. #12-53; thence running in a southerly direction 1000' west of and parallel to S. C. Hwy. #12-53 to a point 1000' (measured perpendicularly) northwest of S. C. Hwy. #12-75; thence running southwesterly and parallel to and at a distance of 1000' from Hwy. #12-75 to the Fairfield County line and continuing with same road into Fairfield County (#20-89) to a point where this line intersects the centerline of Hwy. #20-52; thence approximately S 18 E about 8,700 feet to the center of the S. C. Hwy. #200 bridge over Mitford Branch; thence running downstream with the center of Mitford Branch to Wateree Creek; thence with the center of Wateree Creek downstream to the west bank of the Catawba River; thence running upstream with the west bank of the Catawba River to the Chester-Fairfield County Line, being the point of beginning.

HISTORY: 1965 (54) 259.



Section 6-13-630. Creation and membership of Mitford Rural Water District Board of Fairfield and Chester Counties.

The district shall be operated and managed by a board of directors to be known as the Mitford Rural Water District Board of Fairfield and Chester Counties which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor, upon the recommendation of a majority of those persons attending a meeting of residents of the area held pursuant to at least one week's notice in a local newspaper giving the time and place of the meeting. The chairman and secretary of the meeting shall certify the names of those recommended to the Governor. The original appointments shall be for a term of two years for two appointees, for four years for two appointees, and for six years for one appointee. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualified. The initial terms of office shall begin as of April 12, 1965. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term. Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice chairman, one as secretary and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

HISTORY: 1965 (54) 259.



Section 6-13-640. Powers of district and board.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions and responsibilities including, but without limitation, the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the sale of water with persons, private corporations, municipal corporations, or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and state highway rights-of-way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII, of the Constitution of this State, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and state highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and Sections 57-5-310 through 57-5-590, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Fairfield and Chester Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which consent shall be given.

(j) Prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems, within Fairfield and Chester Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1965 (54) 259.



Section 6-13-650. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any state bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1965 (54) 259.



Section 6-13-660. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-640(22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1965 (54) 259.



Section 6-13-670. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Fairfield County, and the Auditor and Treasurer of Chester County, and with the secretary to the Legislative Delegation of Fairfield County and Chester County.

HISTORY: 1965 (54) 259.



Section 6-13-680. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages by the district.

HISTORY: 1965 (54) 259.



Section 6-13-690. Contracts for purchase or sale of water with other public entities.

The municipalities of Fairfield and Chester Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Fairfield and Chester Counties shall be fully empowered to enter into contracts to buy water from the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1965 (54) 259.



Section 6-13-910. Edgefield County Water and Sewer Authority; service area.

There is hereby created a body corporate and politic to be known as the Edgefield County Water and Sewer Authority, hereinafter sometimes referred to as the "Authority." Its service area shall include all of Edgefield County, and the small area of Aiken County described in 6-13-960, excluding any area within an incorporated municipality which owns and operates a municipal waterworks system. It shall be the principal function of the Authority to acquire supplies of fresh water, capable of being used for industrial and domestic purposes, and to distribute such water, in the manner herein provided, for industrial and domestic use within its service area. To that end, it shall be empowered to construct such reservoirs, diversion dams, impounding dams or dikes, canals, conduits, aqueducts, tunnels, water distribution facilities, water mains and water lines, as in the opinion of the Authority may be deemed necessary, and to acquire such land, rights of way, easements, machinery, apparatus and equipment as shall be deemed useful therefor.

HISTORY: 1967 Act No. 571, Section 1, eff July 12, 1967; 1970 Act No. 1192, Section 1, eff May 1, 1970.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.

Effect of Amendment

The 1970 amendment inserted after "County," "and the small area of Aiken County described in Section 6-13-960,"; inserted "which owns and operates a municipal waterworks system" after "municipality"; and inserted between the words "the" and "function" the word "principal".



Section 6-13-920. Composition; terms; appointment.

The authority shall be composed of seven members, who shall be resident electors of either Edgefield or Aiken Counties; provided, however, that no more than two members may be resident electors of Aiken County. Those members of the authority who are resident electors of Edgefield County must be appointed by the Governor, upon the recommendation of a majority of the members of the Edgefield County Council with the approval of the Edgefield County Legislative Delegation. The Governor, upon the recommendation of the members of the Edgefield County Legislative Delegation, may appoint no more than two members of the authority who must be resident electors of Aiken County and who must reside within the service area of the authority in Aiken County. Of those originally appointed, two shall be appointed for terms of two years, two for terms of four years, and one for a term of six years. Upon the termination of the terms of the original members, their successor shall be appointed by the Governor, in the same manner as is provided for the original appointment, for terms of six years. Any vacancy occurring by reason of death, resignation, or otherwise shall be filled for the remainder of the unexpired term by appointment of the Governor in the same manner as is provided for the original appointment. All members of the authority shall hold office until their successors shall have been appointed and shall have qualified.

HISTORY: 1967 Act No. 571, Section 2, eff July 12, 1967; 1973 Act No. 337, Section 1, eff June 15, 1973; 2012 Act No. 240, Section 1, eff June 18, 2012.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.

Editor's Note

1973 Act No. 337, Section 2, provides as follows:

"The terms of the two members to be appointed pursuant to the provisions of this act shall be coterminous with the term of the original member of the Authority who was appointed for a term of six years."

Effect of Amendment

The 1973 amendment in the first sentence substituted "seven" for "five".

The 2012 amendment rewrote this section.



Section 6-13-930. Compensation.

Members of the authority are authorized a per diem of fifty dollars and may be reimbursed for the use of their personal automobile in traveling on necessary official business at the rate of twenty-one cents a mile and for any actual expenses incurred in connection with the business of the authority.

HISTORY: 1967 Act No. 571, Section 3, eff July 12, 1967; 1986 Act No. 600, Section 1, eff June 2, 1986.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.

Effect of Amendment

The 1986 amendment rewrote this section.



Section 6-13-940. Organization.

The Authority shall convene and organize by electing one of their number as chairman, a second as vice-chairman, and a third as secretary. The terms of office of the foregoing officers of the Authority shall be for such period as the Authority shall determine in its bylaws.

HISTORY: 1967 Act No. 571, Section 4, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-950. Reports.

The secretary of the Authority shall from time to time file in the office of the Clerk of Court for Edgefield County appropriate certificates showing the personnel of the Authority and the duration of the terms of the respective members.

HISTORY: 1967 Act No. 571, Section 5, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-960. Sale of water restricted.

To the end that the Authority shall not unduly compete with the existing publicly operated water systems in the county, the Authority shall not sell water to be used by persons or private corporations within the corporate limits of municipalities which own and operate therein a municipal waterworks system or areas now served by such municipalities without the consent of the municipal officers of such municipalities, nor shall it sell water elsewhere than in Edgefield County and in a small area in the southwestern corner of Aiken County bounded on the cast by the eastern right of way of U.S. Highway No. 25 and on the south by the southern right of way of U.S. Interstate 20. Edgefield County and the above described area of Aiken County are hereby defined to be the service area of the Authority.

HISTORY: 1967 Act No. 571, Section 6, eff July 12, 1967; 1970 Act No. 1192, Section 2, eff May 1, 1970.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.

Effect of Amendment

The 1970 amendment rewrote this section.



Section 6-13-970. Powers and duties.

The Authority shall be fully empowered to acquire, construct, operate, maintain, improve and extend facilities which would enable it to obtain fresh water in large volume, and to distribute and sell the same, subject to the limitations set forth in Section 6-13-960, to persons, firms, corporations, municipal corporations, political divisions, and the United States Government, or any agencies thereof, at any point within its service area. To that end, the Authority shall have the following powers:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for its meetings.

(5) To establish a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate canals, aqueducts, ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and water reservoirs.

(8) To impound fresh water in lakes or reservoirs.

(9) To build, construct, maintain and operate water distribution systems for the distribution of water for domestic or industrial use and from time to time enlarge and extend such systems.

(10) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful to discharge the functions committed to the Authority by this act.

(11) To accept gifts or grants of services, properties or moneys from the United States, or any of its agencies, under such conditions as the United States, or such agency shall prescribe.

(12) Subject to the provisions of Section 6-13-960, to sell water for industrial or domestic use.

(13) To prescribe rates and regulations under which water shall be sold for domestic and industrial use.

(13A) To prescribe rates and regulations under which sewer service shall be provided for domestic and industrial use.

(14) Subject to the provisions of Section 6-13-960, to enter into contracts for the sale of water, upon such terms as the parties thereto shall approve, with persons, private corporations, municipal corporations, public bodies, public agencies and with the United States Government or any agencies thereof.

(15) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its canals, aqueducts, reservoirs or distribution systems, and to provide for the efficient and sanitary collection and treatment of sewage.

(16) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the Authority.

(17) To lease or sell and convey lands, or interests therein.

(18) To make use of county and State highway rights of way in which to lay pipes and lines, in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve.

(19) Subject always to the limitations of Section 15, Article VIII of the Constitution, to make use of the streets and public ways of any incorporated municipality for the purpose of laying pipes and lines.

(20) To alter and change county and State highways wherever necessary in order that it may discharge the functions committed to it, in such manner and under such conditions as the appropriate officials in charge of such highways shall approve.

(21) To acquire, by purchase, gift, or through the exercise of eminent domain, all land, interests therein, easements, rights of way which the Authority shall deem necessary to enable it to fully and adequately discharge all functions committed to it. The power herein granted shall be deemed to include the power to acquire protective areas of land adjacent to any of its facilities.

(22) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by law or by following the procedure for the exercise of eminent domain by the Department of Transportation, prescribed by Article 1, Chapter 3, Title 57, as such statutes are now constituted or as they may afterwards be constituted following any amendments thereto.

(23) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(24) To make contracts for construction, engineering, legal and other services, with or without competitive bidding.

(25) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its facilities. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the facilities, and any extension, addition, and improvement thereto, including engineering costs, construction costs, the sum needed to pay interest during the period prior to which the facilities, or any extension, addition or improvement thereto shall be fully in operation, and self-liquidating, such sum as is needed to supply working capital to place the facilities in operation, and all other expenses of any sort that the Authority may incur in establishing, extending and enlarging the facilities. Neither the faith and credit of the State, nor of any county, municipality, or political subdivision of the State shall be pledged for the payment of the principal and interest of the obligations and there shall be on the face of each obligation a statement, plainly worded to that effect. Neither the members of the Authority nor any person signing the obligations shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the Authority shall be fully empowered to avail itself of all power granted by law and by Chapter 16, Title 6, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these Code provisions shall be deemed to amend and revise correspondingly the powers granted by this section. In exercising the power conferred upon the Authority by such Code provisions, the Authority may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by such Code provisions. Specifically, and notwithstanding contrary provisions in any of such Code provisions, if contrary provisions there be, the Authority may:

(a) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(b) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the facilities, in accordance with and in the order of priority prescribed by the resolutions adopted by the Authority as an incident to the issuance of any notes, bonds or other types of securities;

(c) Declare that such obligations and the interest thereon shall be exempt from all State, county, municipal, school district, and all other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise. This provision shall be deemed a part of the contract, inuring to the benefit of all holders or beneficiaries of its securities;

(d) Dispose of its obligations at public or private sale, and upon such terms and conditions as it shall approve;

(e) Make such provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the Authority shall approve;

(f) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligations shall be in a fixed amount;

(g) Limit or prohibit free service to any person, firm, corporation, municipal corporation, or any subdivision or division of the State;

(h) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given;

(i) Prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(26) To do all other acts and things necessary or convenient to carry out any function or power committed or granted to the Authority.

(27) To build, acquire, construct, operate and maintain such sewage facilities as shall, in the opinion of the Authority, be necessary for the district and economically practicable.

(28) To build, acquire, construct, operate and maintain a sewage treatment plant and sewage collection system.

(29) To build, acquire, construct, maintain, enlarge and improve sewer lines and facilities for the treatment and disposal of sewage and other waste.

(30) To acquire existing water systems and sewer systems upon such terms and conditions as the Authority shall agree upon, including any such systems under construction.

HISTORY: 1967 Act No. 571, Section 6, eff July 12, 1967; 1970 Act No. 1192, Sections 3, 4, eff May 1, 1970; 1971 Act No. 593, Section 1, eff July 7, 1971.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.

Effect of Amendment

The 1970 amendment rewrote item (15), and added items (28), (29), and (30).

The 1971 amendment added item (13A).



Section 6-13-980. Rates.

The rates charged for services furnished by the Authority shall not be subject to supervision or regulation by any State bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1967 Act No. 571, Section 8, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-990. Tax exempt.

All property of the Authority shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1967 Act No. 571, Section 9, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-1000. Fiscal year; audits.

The Authority shall conduct its affairs on the fiscal year basis employed by the State, viz., its fiscal year shall begin on July first of each year and shall end on the thirtieth day of June of the succeeding year. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants, of good standing, to be designated by the Authority. Copies of such audits, incorporated into an annual report of the Authority, shall be filed in the office of the Clerk of Court for Edgefield County, and with the Secretary of State.

HISTORY: 1967 Act No. 571, Section 10, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-1010. Penalties; prohibited acts.

It shall be unlawful for any person to willfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the facilities of the Authority, or any part of such facilities, or any machinery, apparatus or equipment of the Authority, or to pollute the water in any part of its service area, or to obtain water therefrom except in accordance with the regulations promulgated by the Authority. Any person so offending shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than ten dollars nor more than one hundred dollars, or shall be imprisoned for not more than thirty days at the discretion of the court, and shall be further liable to pay all damages suffered by the Authority.

HISTORY: 1967 Act No. 571, Section 11, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-1020. Disposition of revenue.

All revenues derived by the Authority from the operation of its facilities, which may not be required to discharge covenants made by it in issuing bonds, notes or other obligations authorized by this act, shall be disposed of by the Authority from time to time for purposes germane to the functions of the Authority, or in such other manner as the General Assembly may, by proper enactment, direct.

HISTORY: 1967 Act No. 571, Section 12, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.



Section 6-13-1030. Contractual authority.

All municipalities, public bodies and public agencies operating water district systems in and adjacent to Edgefield County shall be fully empowered to enter into contracts to buy water from the Authority. Such contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the Authority, and to the contracting municipality, public body or public agency. No municipality or other agency operating water systems shall extend its present facilities beyond the corporate limits without prior written approval of the Authority.

HISTORY: 1967 Act No. 571, Section 13, eff July 12, 1967.

Code Commissioner's Note

This section was codified at the direction of the Code Commissioner in 2012.






CHAPTER 15 - SEWAGE COLLECTION, DISPOSAL AND TREATMENT BY GOVERNMENTAL ENTITIES

Section 6-15-10. Definitions.

(1) The term "general obligation bonds" shall mean bonds payable from the proceeds of ad valorem taxes upon all taxable property within the corporate limits of the governmental entity issuing the same.

(2) The term "sewer facilities" shall mean any facilities used or useful in the collection, treatment or disposal of sewage, and shall include sewer mains, sewer trunks, sewer collecting lines, sewer lateral lines, disposal facilities, treatment facilities and any tools or implements used in the construction, maintenance, operation, improvement or enlargement thereof.

(3) The term "governmental entity" means any incorporated municipality, county, or special purpose district within the State of South Carolina.

(4) The term "governing body" means, in the case of an incorporated municipality, the municipal council of the municipality, in the case of a county, the governing council or board thereof, and in the case of any special purpose district, the agency or commission charged by law with performing the functions of the special purpose district.

(5) The term "municipality" shall mean any incorporated city or town.

(6) The term "person" shall mean any individual, firm or corporation.

(7) The term "sewage" shall mean domestic and industrial waste requiring collection, disposal or treatment.

(8) The term "revenue bonds" shall mean bonds issued pursuant to Sections 6-21-10 to 6-21-570, inclusive, or Chapter 11, Title 6, or any other law incorporating the general provisions of either of these laws.

(9) The term " sewer service charge " means any charge imposed by any municipality, county, or special purpose district for services rendered in the collection, disposal, or treatment of sewage.

(10) The term "sewer connection fee" or "connection fee" or "tapping fee" shall be the charge imposed by any governing body upon any person for providing a tap in or connection to any sewer facilities.

(11) The term "special purpose district" shall mean any special purpose or public service district now existing or hereafter created pursuant to general or special law and to which is committed any of the functions of collecting, disposing of and treating sewage.

HISTORY: 1962 Code Section 59-507; 1965 (54) 693; 1986 Act No. 499, Section 1.



Section 6-15-20. Governmental entities authorized to contract for collection and disposal of sewage and to construct sewer facilities; joint ownership.

Every governmental entity shall be empowered to enter into contracts with other governmental entities for the collection of sewage, for the disposal of sewage, and for the treatment of sewage, and to that end shall be jointly and severally empowered to construct, operate, maintain, enlarge and improve sewer facilities designed for use by the parties to the contract. Such contract may provide for the joint ownership of the sewer facilities or for the ownership of such facilities by any of the contracting parties, provided that, in such event, the remaining parties shall be empowered to utilize such sewer facilities to the extent provided for in the contract.

HISTORY: 1962 Code Section 59-507.1; 1965 (54) 693.



Section 6-15-30. Execution and filing of contracts.

Any contract made between governmental entities shall be executed on behalf of each contracting party, after it has been approved by resolution or other action taken by the governing body. Wherever any such contract shall be the basis for the issuance of revenue bonds or general obligation bonds by any of the contracting parties, such contract shall become a part of the transcript of proceedings incident to the issuance of such bonds and shall be filed in the manner prescribed by Section 11-15-10. Copies of all contracts made pursuant to this chapter shall also be filed with the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-507.2; 1965 (54) 693.



Section 6-15-40. Contract provisions for financing sewer facilities; bonds issued shall be for corporate purpose.

Contracts made pursuant to this chapter may provide that the funds required for sewer facilities be furnished by each of the contracting parties or by one or more of them, or may further provide that any one or more of the contracting parties shall furnish funds therefor at stated intervals. Any and all bonds issued by any contracting party pursuant to such contract shall be issued for a corporate purpose of such issuer for which both general obligation and revenue bonds may be issued.

Such contracts may provide that each contracting party shall pay a portion of the cost of operating and maintaining such sewer facilities and shall either provide that each contracting party shall pay a specified percentage of such operation and maintenance, or shall provide that the use of the sewer facilities be ascertained by metering or other device measuring the quantum of the use of each contracting party as a means of providing the share of the cost of operation and maintenance, and the parties may agree to periodic review and revision of such costs.

HISTORY: 1962 Code Section 59-507.3; 1965 (54) 693.



Section 6-15-50. Inclusion of contract obligation in annual budget of contracting party; tax levy.

The parties to the contract may obligate themselves to provide funds for the operation and maintenance of the sewer facilities, and when so obligated shall be required to include the quantum of such obligation in each annual budget of the contracting party, and shall be fully empowered to raise the same by ad valorem taxes levied in the manner that other ad valorem taxes are levied by or on behalf of such contracting party, or to raise the same through the imposition of a sewer service charge.

HISTORY: 1962 Code Section 59-507.4; 1965 (54) 693.



Section 6-15-60. Sewer charges authorized.

The General Assembly confirms the right of any governmental entity to impose upon all those to whom sewer service is rendered, (a) a sewer service charge therefor, which may, in the discretion of its governing body, be sufficient to provide for all or any part of the cost of operating and maintaining the sewer facilities and to provide debt service on bonds or other obligations of the governmental entity issued to provide any type of sewer collection, disposal, or treatment service, and (b) a sewer connection charge, or connection fee or tapping fee designed to adequately reimburse the governing body for effecting the connection to provide sewer service.

HISTORY: 1962 Code Section 59-507.5; 1965 (54) 693; 1986 Act No. 499, Section 2.



Section 6-15-70. Sewer service charge may be added to water service charge; disconnection of water service for nonpayment of sewer charge.

In instances where the governing body provides water service to any person to whom it furnishes sewer service, then the governing body of such governmental entity shall be fully empowered to add the sewer service charge to the charge rendered for water service in a single bill and to disconnect water service upon the failure of such person to pay both the water charge and sewer service charges.

HISTORY: 1962 Code Section 59-507.6; 1965 (54) 693.



Section 6-15-80. Contracts with other agencies for joint collection of charges for sewer and water service.

In instances where the governing body does not furnish water service, but some other private or public agency furnishes water service to some or to all of the persons to whom such governing body furnishes sewer collection service, then in such event the governing body shall be fully empowered to contract with such private or public agency for the collection of its sewer service charge as a part of a single joint bill for water and sewer service. Such contract shall be upon terms and conditions mutually agreeable and shall constitute the collecting agency, the agent of the particular governing body for the purpose of collecting sewer service charges as the governing body shall from time to time impose, and shall empower the collecting agency, as agent of the governing body to disconnect water service upon nonpayment of such sewer service charge.

HISTORY: 1962 Code Section 59-507.7; 1965 (54) 693.



Section 6-15-90. Levy of assessment for annual sewer service charge.

In the event that it is impractical to provide for the collection of all or any part of the sewer service charge jointly with charges rendered by a private or public agency for water service, then in such event the governing body shall be fully empowered to levy an assessment for the annual sewer service charge. Prior to the making of any sewer connection or the furnishing of any sewage disposal service for which the prescribed sewer service charge shall pursuant to Section 6-15-100 become a lien on the property affected and prior to any subsequent increase in any sewer service charge not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity, if desired and requested, to appear and be heard in person or by counsel before the governing body. Following such hearing, if such be requested and held, action shall be taken by the governing body and notice of its decision shall be given to the property owner concerned or his counsel as the case may be not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the governing body may proceed by appeal in the court of common pleas for the county in which his property or any part thereof lies, to have such court review the action taken by the governing body at which time the court will determine the validity and reasonableness of the sewer service charge. Sewer service charges not intended to become liens in the case of nonpayment may be imposed and subsequently increased upon any user without such notice and hearing. The appeal provided for herein shall be pursuant to the provisions of Chapter 7 of Title 18, providing for appeals to the court of common pleas.

HISTORY: 1962 Code Section 59-507.8; 1965 (54) 693.



Section 6-15-100. Lien for sewer service charge.

If the notice or notices prescribed by Section 6-15-90 shall have been given and any hearing requested pursuant thereto shall have been held all connection or tapping fees, sewer service charges and other charges imposed by the governing body following that procedure under authority of this chapter and not paid when due and payable, shall constitute a lien upon the real estate to which the sewage service concerned relates so long as the fees or charges remain unpaid. In addition to such other rights and remedies as may be available to the governing body in law or in equity for the collection of such fees and charges, the lien may be enforced by the governing body in the same manner and fashion as the lien of property taxes on real estate.

HISTORY: 1962 Code Section 59-507.9; 1965 (54) 693.



Section 6-15-110. Other methods of collecting overdue charges.

The method provided in this chapter for the enforcement of the collection of past due sewer service charges and connection fees by creating the liens against real property is not the exclusive method of enforcing this collection and the governing body is fully empowered to enforce the collection of these fees and charges in any other lawful manner in all or any part of the municipality, county, or special purpose district, including particularly by way of a contract as authorized under Section 6-15-80.

HISTORY: 1962 Code Section 59-507.10; 1965 (54) 693; 1986 Act No. 499, Section 3.



Section 6-15-120. Enforcement of contracts.

Any contract authorized pursuant to this chapter may provide for the enforcement of its terms and provisions through the means of specific performance, and any court of competent jurisdiction shall be fully empowered to enforce such contract according to its terms and conditions, and may utilize the process of injunction or mandamus to effect the enforcement thereof; and one contracting party may compel another contracting party to enforce the collection of sewer service charges where the agreement to impose sewer service charges is an obligation of any contract.

HISTORY: 1962 Code Section 59-507.11; 1965 (54) 693.



Section 6-15-130. Issuance of general obligation bonds of special purpose district authorized.

The governing body of any special purpose district entering into a contract pursuant to this chapter, by which it shall have agreed to issue bonds, whose proceeds are to be used for the purpose of constructing sewer facilities, or for any enlargement or improvement thereof, shall be fully empowered-in addition to all other authorizations then existing and without regard to any limitation otherwise imposed-to issue general obligation bonds of the special purpose district to enable such district to fulfill its contractual obligations. To the end that a convenient procedure may be prescribed therefor, such governing body shall be fully empowered to utilize the provisions of that portion of the County Bond Act now codified as Sections 4-15-70 to 4-15-180, inclusive, as such sections are now constituted or shall, after any amendment thereto, be hereafter constituted, it being intended that amendments or revisions of these sections of the County Bond Act shall be effective upon the powers granted by this section to governing bodies. It is intended that the statutory vehicle granted by this section to governing bodies for the issuance of bonds shall be in addition to power existing in such governing bodies to issue revenue bonds.

HISTORY: 1962 Code Section 59-507.12; 1965 (54) 693.



Section 6-15-140. Powers granted by chapter shall be cumulative.

All powers granted by this chapter are intended to be supplementary to any powers now existing and not in abrogation thereof.

HISTORY: 1962 Code Section 59-507.13; 1965 (54) 693.






CHAPTER 16 - SOLID WASTE DISPOSAL RESOURCE RECOVERY FACILITIES ACT

Section 6-16-10. Short title.

This chapter may be cited as the "Solid Waste Disposal-Resource Recovery Facilities Act".

HISTORY: 1980 Act No. 491, Section 2.



Section 6-16-20. Definitions.

The following terms whenever used or referred to in this chapter shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Joint agency" means a public body and body corporate and politic organized in accordance with the provisions of this chapter.

(b) "State" means the State of South Carolina.

(c) "Project" means any project undertaken by a joint agency for any one or more of the following purposes: the collection, transfer or disposal of solid wastes; the recovery of resources, including energy, from solid wastes; the processing of solid wastes or resources in order to facilitate such disposal or recovery; or the sale of recovered resources.

(d) "Cost", with respect to a project, means all costs of planning, designing, constructing and financing such projects including fees for professional services, costs of insurance, costs for principal interest during planning, designing and construction and for up to one year thereafter and reserves deemed necessary or desirable in connection with a project.

(e) "Governing bodies" means each political subdivision or entity of the State empowered to or responsible for the disposal of solid waste.

(f) "Member" of a joint agency means those governing bodies which have agreed to create a joint agency to undertake the ownership, operation, maintenance, financing or contractual use of a project.

HISTORY: 1980 Act No. 491, Section 3.



Section 6-16-30. Powers of joint agency; action by single governing body.

In addition to the powers granted to governing bodies, any two or more governing bodies may form a joint agency to plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, lease, sell, operate or maintain a project situated within this State. Each governing body may severally make such plans and enter into such contracts in connection with the foregoing, not inconsistent with the provisions of this chapter, as are necessary or appropriate.

Nothing contained herein shall be construed to prevent a single governing body from undertaking studies to determine whether there is a need for a project or whether such project is feasible or undertaking the project or facilities similar to a project singly and individually.

HISTORY: 1980 Act No. 491, Section 4.



Section 6-16-40. Creation of joint agency; findings prerequisite to creation; notice.

Any two or more governing bodies may by resolution or ordinance as appropriate determine that it is in the best interests of themselves and their residents to create a joint agency for the purpose of undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, sale, lease, operation or maintenance of a project to provide for the present and future needs of the inhabitants and residents of their service areas as an alternative to or supplementary of severally and individually assuming the responsibilities of ownership in a project.

Each resolution or ordinance shall be premised upon a finding that the creation of a joint agency is in the best interests of the governing body and its residents for one or more of the following reasons:

(a) That a joint agency may be able to finance the cost of a project in a more efficient and economical manner;

(b) That a better financial market acceptance may result if one entity is responsible for issuing all of the bonds and incurring all other debt required for a project in a timely and orderly manner;

(c) That fiscal savings and other advantages may be obtained by providing a separate entity responsible for the acquisition, purchase, construction, ownership and operation of a project.

If the creation of a joint agency is found to be in the best interests of a governing body, notice of the adoption of such ordinance or resolution shall be published once a week for two consecutive weeks in a newspaper of general circulation within the county in which such governing body is located. Any person affected by the action of such governing body may institute an action in the circuit court for the county in which such governing body is located within twenty days following the last publication of the notice prescribed challenging the action of such governing body.

HISTORY: 1980 Act No. 491, Section 5.



Section 6-16-50. Representatives to joint agency; application to Secretary of State; Secretary to examine application; corporate certificate; agency deemed valid.

Upon fulfilling the requirements set forth in Section 6-16-40, each governing body which determines that its participation in the proposed joint agency is in its best interest shall by resolution appoint one representative to the proposed joint agency. Any two or more representatives shall file with the Secretary of State an application signed by the representative of each proposed member setting forth:

(a) The names of all the proposed members and their respective appointed representatives;

(b) A certified copy of (i) the resolution or ordinance of each member determining it is in its best interest to participate in the proposed joint agency and (ii) the resolution appointing such member's representative;

(c) The desire that the joint agency be organized as a public body and a body corporate and politic under this chapter;

(d) The name which is proposed for the joint agency.

The Secretary of State shall file the application if after examining it and determining that it complies with the requirements set forth above and that the proposed name of the joint agency is not identical with that of any other corporation of the State or any agency or instrumentality or so nearly similar as to lead to confusion and uncertainty.

After the application has been made and filed, the Secretary of State shall issue a corporate certificate which shall be filed with the application and the joint agency shall then be constituted a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of the members and the name of the joint agency. Notice of the issuance of such corporate certificate shall be given to all members of the joint agency by the Secretary of State.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a joint agency, the joint agency in the absence of establishing fraud shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding and shall be conclusive proof of the filing and contents.

HISTORY: 1980 Act No. 491, Section 6.



Section 6-16-60. Board of directors; voting; election of chairman and other officers; quorum.

(a) The management and control of a joint agency shall be vested in a board of directors. The governing body of each member of a joint agency shall appoint a representative who shall be a director of the joint agency. The representative may be an officer or employee of the member and may also serve ex officio as a member of the board of directors. Each director shall have not less than one vote and may have such additional votes as a majority of the members of the joint agency shall determine. Each director shall serve at the pleasure of the governing body by which he was appointed. Each appointed member director, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially and a record of each such oath shall be filed with the governing body of the appointing authority.

(b) The board of directors of the joint agency shall annually elect, with each director having one vote, one of the directors as chairman, another as vice chairman and other persons who may, but need not be directors, as treasurer, secretary and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency and the secretary shall be the custodian of all books, records, documents and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal.

(c) A majority of the directors of the joint agency shall constitute a quorum. A vacancy on the board of directors of the joint agency shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency and each such resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this chapter or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No director of a joint agency shall receive any compensation solely for the performance of duties as a director but each director may be paid per diem, mileage and subsistence expenses, as provided by law for state boards, committees and commissions, incurred while engaged in the performance of such duties.

HISTORY: 1980 Act No. 491, Section 7.



Section 6-16-70. Admission of new members to agency; withdrawal; notice of membership change.

After the creation of a joint agency, any other governing body may become a member upon:

(a) Adoption of a resolution or ordinance complying with the requirements of Section 6-16-40 including publication of notice;

(b) Submission of an application to the joint agency;

(c) Approval of such application by resolution of the governing body of each member of such joint agency.

Any member may withdraw from a joint agency by resolution or ordinance of its governing body. All contractual rights acquired and contractual obligations incurred by a member while it was a member shall remain in full force and effect.

Notice of any change in membership shall be filed in the office of the Secretary of State and no change shall be final until such filing.

HISTORY: 1980 Act No. 491, Section 8.



Section 6-16-80. Dissolution of agency.

Whenever the board of directors of a joint agency and the governing body of each of its members shall by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint agency have been fully paid or satisfied, such board of directors and members may declare the joint agency to be dissolved. On the effective date of such resolution or ordinance the title to all funds and other property owned by the joint agency at the time of such dissolution shall be disbursed to the members of the joint agency according to its bylaws.

HISTORY: 1980 Act No. 491, Section 9.



Section 6-16-90. Executive committee.

The board of directors of a joint agency may create an executive committee, the composition of which shall be set forth in the bylaws of the joint agency. The composition of the executive committee shall afford a fair representation of the members. The executive committee may exercise such powers during intervals between the board's meetings as provided by the board. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the bylaws of the joint agency.

HISTORY: 1980 Act No. 491, Section 10.



Section 6-16-100. Rights and powers of joint agency.

Each joint agency shall have all the rights and powers of a public body politic and corporate of this State, including, without limitation, all the rights and powers necessary or convenient to carry out and effectuate the provisions of this chapter, including but not limited to, rights and powers:

(a) To adopt bylaws for the regulation of the affairs and the conduct of its business and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(b) To adopt an official seal and alter it at pleasure;

(c) To maintain an office at such place as it may determine;

(d) To sue and be sued in its own name and to plead and be impleaded;

(e) To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(f) To acquire by purchase, lease, gift, or otherwise or to obtain options for the acquisition of any property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(g) To sell, lease, exchange, transfer or otherwise dispose of or to grant options for any such purposes with respect to any real or personal property or interest therein in conformity with state law;

(h) To pledge or assign any money, rents, charges or other revenues and any proceeds derived by the joint agency from the sales of property, insurance or condemnation awards;

(i) To issue bonds of the joint agency for the purpose of providing funds for any of its corporate purposes;

(j) To authorize the construction, operation, or maintenance of any project by any person, firm or corporation, including political subdivisions and agencies of any state of the United States;

(k) To acquire by negotiated purchase or lease one or more projects which may be an existing project, project under construction or other property, either individually or jointly, with one or more other governing bodies or joint agencies in this State;

(l) To fix, charge and collect rents, rates, fees and charges for solid waste disposal and other services, facilities and commodities sold, furnished or supplied through any project;

(m) To generate, produce, transmit, deliver, exchange, purchase or sell electric power or energy or other form of energy derived from a project and to enter into contracts for any or all such purposes, subject to the provisions of Section 6-16-110;

(n) To negotiate and enter into contracts for the acquisition of solid wastes from any county, other governmental unit, or private businesses;

(o) To negotiate and enter into contracts for the sale of any recoverable resources derived from solid waste;

(p) To own, operate or maintain or provide for the ownership, operation or maintenance of any transportation, compacting or other facilities necessary or desirable for the collection and transport of solid waste to any of its projects;

(q) To own, operate and maintain a landfill or system of landfills or other similar facilities for the disposal of solid waste;

(r) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations and others;

(s) To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals and to obtain, hold and use any licenses, permits, certificates or approvals in the same manner as any other person or operating unit of any other person, previously obtained by such person;

(t) To employ engineers, architects, attorneys, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.

HISTORY: 1980 Act No. 491, Section 11.



Section 6-16-105. Requirements for joint agency member to contract for solid waste services with joint agency.

(A) A member of a joint agency may contract with the joint agency for the collection, transfer, and/or disposal of solid waste, the recovery of resources, including energy, from solid waste, the processing of solid waste or resources in order to facilitate disposal or recovery, or the sale of recovered resources. The contract may provide that the contracting member is obligated to make the payments required by the contract whether or not a project is completed, operable, or operating, and that the payments under the contract are not subject to any reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. A contract between a joint agency and its members also may provide that if one or more of the members defaults in the payment of obligations to the joint agency, the remaining members are required to satisfy proportionately the obligations of the defaulting member and are entitled proportionately to the benefits to be provided by the joint agency to the defaulting member to the extent of the payments made.

(B) For the purposes of this chapter, a contract authorized under subsection (A) may extend for a period not exceeding fifty years from the date a project is estimated to be placed in normal continuous operation and is not affected by the governing body ceasing to be a member of the joint agency. The execution and effectiveness of the contract is not subject to authorization or approval by the State or an agency, commission, instrumentality, or political subdivision of the State. A contract to which a county is a party must be approved by ordinance requiring three readings.

(C) Payments by a member under a contract with a joint agency may be made from the revenues derived by the member from fees and charges assessed by the member for the collection, transfer, and/or disposal of solid waste and from any other lawful source, and an obligation under the contract does not constitute a legal or equitable pledge, charge, lien, or encumbrance upon property of the governing body or upon any of its income, receipts, or revenues, except the revenues, if any, derived by the member from fees and charges assessed by the member for the collection, transfer, and/or disposal of solid waste and neither the faith and credit nor the taxing power of the member may be pledged for the payment of an obligation under the contract. A member shall fix, charge, and collect fees and charges for the collection, transfer, and/or disposal of solid waste and other services furnished or supplied by the member and the joint agency which, together with monies from other lawful sources available for payment must be sufficient to provide revenues adequate to meet its obligations under the contract and to pay all other amounts payable from or constituting a charge and lien upon the revenues derived from the collection of the fees and charges, including amounts sufficient to pay the principal of and interest on any other obligations heretofore or hereafter issued by the member for purposes related to the collection, transfer, and/or disposal of solid waste.

(D) A governing body which is a member of a joint agency may furnish the joint agency with money derived from its fees and charges assessed for the collection, transfer, and/or disposal of solid waste by the governing body and from any other lawful source and provide the joint agency with personnel, equipment, and property, both real and personal. A governing body also may provide services to a joint agency.

(E) A member may contract for, advance, or contribute funds to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall, if so agreed, repay the advances or contributions from proceeds of bonds, from operating revenues, or from other funds of the joint agency together with interest thereon as may be agreed upon by the member and joint agency.

(F) The powers granted under this section are in addition to the powers of governing bodies and joint agencies provided by law.

HISTORY: 1996 Act No. 313, Section 1.



Section 6-16-110. Agency may incur debt and issue bonds.

A joint agency may incur debt for any of its purposes and may issue bonds pledging to the payment as to both principal and interest the revenues, or any portion, derived or to be derived from all or any of its projects and any additions and betterments or extensions or contributions or advances from its members.

HISTORY: 1980 Act No. 491, Section 12.



Section 6-16-120. Approval of governing bodies required for projects financed by bonds.

No joint agency may undertake a project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of each member contracting with the joint agency for services relating to the project.

HISTORY: 1980 Act No. 491, Section 13; 1996 Act No. 313, Section 2.



Section 6-16-130. Status of joint agency personnel; participation in South Carolina Retirement System.

Personnel employed or appointed by a member to work for a joint agency shall have the same authority, rights, privileges and immunities (including coverage under the workmen's compensation laws) which the officers, agents and employees of the appointing member enjoy within the territory of that member whether within or without the territory of the appointing member when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint agency shall be qualified for participation in the South Carolina Retirement System, with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality, if they are residents of this State.

HISTORY: 1980 Act No. 491, Section 14.



Section 6-16-140. Annual report.

Each joint agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to each member. Each report shall set forth a complete operating and financial statement covering the operations of the joint agency during the year. The joint agency shall cause an audit of its books of record and accounts to be made at least once in each year by a certified public accountant and the cost may be treated as a part of the cost of construction of a project or otherwise as part of the expense of administration of a project covered by such audit.

HISTORY: 1980 Act No. 491, Section 15.



Section 6-16-150. Board may enter contracts and accept grants and loans.

The board of directors of a joint agency may make application and enter into contracts for and accept grants in aid and loans from the federal and state governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility or participating in any research or development program or performing any function which any of the members of the joint agency may be authorized by general or local law to provide or perform.

In order to exercise the authority granted by this section, the board of directors of a joint agency may:

(a) Enter into and carry out contracts with the state or federal government or any agency or institution under which such government, agency or institution grants financial or other assistance to the member or joint agency;

(b) Accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;

(c) Agree to and comply with any reasonable conditions which are imposed upon such grants or loans;

(d) Make expenditures from any funds so granted.

HISTORY: 1980 Act No. 491, Section 16.



Section 6-16-160. Eminent domain.

Any joint agency shall possess the power of eminent domain within the jurisdictional limits of any of its members in accordance with Section 5-7-50 and Chapter 2 of Title 28 of the 1976 Code in order to effectuate the purposes of this chapter and shall exercise such power in accordance with Chapter 2 of Title 28 of the 1976 Code.

HISTORY: 1980 Act No. 491, Section 17.

Code Commissioner's Note

This section, as enacted by 1980 Act No. 491, contained references to Chapter 9 of Title 28. Chapter 9 of Title 28 was repealed in 1987. At the direction of the Code Commissioner, the references to Chapter 9 have been replaced with references to Chapter 2 of Title 28.



Section 6-16-170. Enumerated powers deemed supplemental to existing laws.

The foregoing sections shall be deemed to provide an additional method for doing the things authorized and shall be deemed and construed to be supplemental to powers conferred by existing laws and shall not be regarded in derogation of any powers now existing. If any provisions of this chapter are inconsistent with the provisions of other general, special or local laws, the provisions of this chapter shall be controlling.

HISTORY: 1980 Act No. 491, Section 18.



Section 6-16-180. Chapter to be liberally construed.

The provisions of this chapter shall be liberally construed.

HISTORY: 1980 Act No. 491, Section 19.



Section 6-16-190. Waiver of immunity from suit.

The General Assembly waives and withdraws from the joint agencies authorized by this chapter their immunity from suit of every kind and description whether the suit is in tort, contract or otherwise when the suits arise out of or are in any way connected with the development, ownership, operation, maintenance or otherwise of a project or the doing, or failure to do, of anything authorized by this chapter.

HISTORY: 1980 Act No. 491, Section 20.






CHAPTER 17 - REVENUE BOND REFINANCING ACT OF 1937

Section 6-17-10. Short title.

This chapter may be cited as "The Revenue Bond Refinancing Act of 1937."

HISTORY: 1962 Code Section 59-651; 1952 Code Section 59-651; 1942 Code Section 9286; 1937 (40) 313.



Section 6-17-20. Definitions.

The following terms wherever used or referred to in this chapter shall have the following meanings, unless a different meaning appears from the context:

(1) "Municipality" means a county, township, city, incorporated town, or special purpose district;

(2) The term "governing body" shall mean the board, council or other legislative body having power to borrow money on behalf of a municipality;

(3) The term "law" shall mean any act or statute, general, special or local, of this State, including, without being limited to, the charter of any municipality;

(4) The term "enterprise" shall mean any work, undertaking or project which the municipality is or may hereafter be authorized to construct and from which the municipality has derived revenues, for the refinancing or the refinancing and improving of which enterprise refunding bonds are issued under this chapter, and such enterprise shall include all improvements, betterments, extensions and replacements thereto and all appurtenances, facilities, lands, rights in land, water rights, franchises and structures in connection therewith or incidental thereto; and such term shall likewise include a combination of any two or more projects, works, undertakings or systems which the governing body shall deem related to each other;

(5) The term "Federal agency" shall include the United States of America, the President of the United States of America, or any agency, instrumentality or corporation of the United States of America which has been designated or created by or pursuant to any act or joint resolution of the Congress of the United States of America or which may be owned or controlled, directly or indirectly, by the United States of America;

(6) The term "improving" shall mean reconstructing, replacing, extending, repairing, bettering, equipping, developing, embellishing or otherwise improving or any one or more or all of the foregoing;

(7) The term "refunding bonds" shall mean notes, bonds, certificates or other obligations of a municipality issued pursuant to this chapter or pursuant to any other law, as supplemented by or in conjunction with this chapter;

(8) The term "refinancing" shall mean funding, refunding, paying or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any notes, bonds or other obligations issued to finance or to aid in financing the acquisition, construction or improving of an enterprise, issued under this chapter for any purpose allowed hereunder and payable solely from all or any part of the revenues derived from the operations of any enterprise herein defined, including interest thereon in arrears or about to become due, whether or not represented by coupons or interest certificates;

(9) The term "revenue" shall mean all fees, tolls, rates, rentals and charges to be levied and collected in connection with, and all other income and receipts of whatever kind or character derived by the municipality from, the operation of any enterprise or arising from any enterprise; and

(10) The term "holder of bonds" or "bondholders" or any similar term shall mean any person who shall be the bearer of any outstanding refunding bond or refunding bonds registered to bearer or not registered or the registered owner of any such outstanding bond or bonds which shall at the time be registered other than to bearer.

HISTORY: 1962 Code Section 59-652; 1952 Code Section 59-652; 1942 Code Section 9287; 1937 (40) 313; 1940 (41) 1682; 1990 Act No. 315, Section 1.



Section 6-17-30. Borrowing or issuing refunding bonds and additional bonds for refinancing or improving enterprise.

Any municipality may refinance or refinance and improve any enterprise and for such purpose may borrow money and issue refunding bonds from time to time. Any municipality, which shall have outstanding bonds issued pursuant to this chapter, and which shall have, in the resolution authorizing such bonds, reserved the right to issue additional bonds, payable in whole or in part from the revenues of the enterprise, may issue such additional bonds pursuant to and in accordance with the provisions of this chapter, notwithstanding that the proceeds of such additional bonds be used solely for the improvement of the enterprise.

HISTORY: 1962 Code Section 59-653; 1952 Code Section 59-653; 1942 Code Section 9288; 1937 (40) 313; 1953 (48) 71.



Section 6-17-40. Combination of projects.

For the purpose of this chapter a governing body may by resolution combine two or more projects, works, undertakings or systems into a combined system or enterprise. A governing body may also combine into one system or enterprise any existing project, work, undertaking or system with any proposed project, work, undertaking or system which such governing body shall have deemed to be related and the initial construction of the proposed project, work, undertaking or system shall, for all purposes of this chapter, be considered an improvement, extension or betterment of the existing enterprise. Governing bodies are specifically empowered to combine into one enterprise an existing waterworks system with a proposed sewer system and, for the purpose of this chapter, the initial construction of the sewer system shall be deemed an improvement, extension or betterment of the existing waterworks system.

HISTORY: 1962 Code Section 59-654; 1952 Code Section 59-654; 1942 Code Section 9287; 1937 (40) 313; 1940 (41) 1682.



Section 6-17-50. Refunding shall be authorized by resolution.

The refunding shall be authorized by resolution of the governing body of the municipality. Such resolution may be adopted at a regular or special meeting and at the same meeting at which it is introduced by a majority of all the members of the governing body then in office. Such resolution shall take effect immediately upon the adoption thereof. No other proceedings or procedure of any character whatever shall be required for the issuance of refunding bonds by the municipality.

HISTORY: 1962 Code Section 59-655; 1952 Code Section 59-655; 1942 Code Section 9289; 1937 (40) 313.



Section 6-17-60. Terms and form of refunding bonds.

The refunding bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding the period of usefulness of the enterprise, as determined by the governing body in its discretion, nor in any event exceeding forty years from their respective dates, may bear such rate or rates of interest as the governing body shall determine, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without premium, may be declared or become due before the maturity date thereof, may provide for the replacement of mutilated, destroyed, stolen or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by resolution or resolutions of the governing body of the municipality. Notwithstanding the form or tenor thereof, and in the absence of an express recital on the face thereof that the bond is nonnegotiable, all refunding bonds shall at all times be, and shall be treated as, negotiable instruments for all purposes.

HISTORY: 1962 Code Section 59-656; 1952 Code Section 59-656; 1942 Code Section 9290; 1937 (40) 313; 1952 (47) 1715.



Section 6-17-70. Provisions permissible in resolution authorizing issue of bonds.

The governing body of any municipality may, in addition to the other powers conferred by this chapter, insert provisions in any resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds:

(1) As to limitations on the purpose to which the proceeds of sale of any issue of refunding bonds or any notes, bonds or other obligations then or thereafter to be issued to finance the improving of the enterprise may be applied;

(2) As to limitations on the issuance and on the lien of additional refunding bonds or additional notes, bonds or other obligations to finance the improving of the enterprise which are secured by or payable from the revenues of such enterprise;

(3) As to limitations on the right of the municipality or its governing body to restrict and regulate the use of the enterprise;

(4) As to the amount and kind of insurance to be maintained on the enterprise and the use and disposition of insurance moneys;

(5) Pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;

(6) Covenanting against pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;

(7) As to events of default and terms and conditions upon which any or all of the refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(8) As to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligations;

(9) Vesting in a trustee the right to enforce any covenants made to secure, to pay or in relation to the refunding bonds, as to the powers and duties of such trustee and the limitation of the liabilities thereof and as to the terms and conditions upon which the holders of the refunding bonds or any proportion or percentage of them may enforce any covenants made under this chapter or duties imposed hereby;

(10) As to a procedure by which the terms of any resolution authorizing refunding bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of refunding bonds the holders of which must consent thereto and the manner in which such consent may be given;

(11) As to the execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the municipality and the officers, agents and employees thereof;

(12) As to refraining from pledging or in any manner whatever claiming or taking the benefit or advantage of any stay or extension law which may affect the duties or covenants of the municipality in relation to the refunding bonds, the performance thereof or the lien of such refunding bonds;

(13) As to the purchase out of any funds available therefor, including but not limited to the proceeds of refunding bonds, of any outstanding notes, bonds or obligations, including, but not limited to, refunding bonds, and the price or prices at which and the manner in which such purchases may be made;

(14) As to any other acts and things that may be necessary, convenient or desirable in order to secure the refunding bonds or that may tend to make the refunding bonds more marketable;

(15) As to the manner of collecting the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise and the combining in one bill of the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise with the fees, tolls, rates, rentals or charges for other services, facilities or commodities afforded by the municipality; and

(16) As to the discontinuance of the services, facilities or commodities of the enterprise as well as any other services, facilities or commodities afforded by the municipality in the event that the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise are not paid.

Nothing in this section shall be construed to authorize any municipality to make any covenants, to perform any act or to do anything which shall require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

HISTORY: 1962 Code Section 59-657; 1952 Code Section 59-657; 1942 Code Section 9298; 1937 (40) 313.



Section 6-17-80. Exemption from certain taxes.

The refunding bonds and the income therefrom shall be exempt from taxation, except inheritance, estate and transfer taxes.

HISTORY: 1962 Code Section 59-658; 1952 Code Section 59-658; 1942 Code Section 9295; 1937 (40) 313.



Section 6-17-90. Lien of bonds on revenues and other security.

The refunding bonds shall be special obligations of the municipality and shall be payable from and secured by a lien upon the revenues of the enterprise as shall be more fully described in the resolution of the governing body authorizing the issuance of the refunding bonds, having due regard to the cost of operation and maintenance of the enterprise and the amount or proportion, if any, of the revenues of the enterprise previously pledged. Any municipality may by resolution of its governing body pledge for the security of the refunding bonds a fixed amount without regard to any fixed proportion of the gross revenues of the enterprise.

HISTORY: 1962 Code Section 59-659; 1952 Code Section 59-659; 1942 Code Section 9293; 1937 (40) 313.



Section 6-17-95. Municipalities providing hospital, nursing home, or care facilities; mortgages.

Under the revenue bond refinancing act, in the case of a municipality providing hospital, nursing home, or care facilities, the municipality may utilize the provisions of Section 44-7-60 to secure payment on any indebtedness purchased by any federal agency or any indebtedness guaranteed by any federal agency.

HISTORY: 2010 Act No. 199, Section 2, eff upon approval (became law without the Governor's signature on June 1, 2010).



Section 6-17-100. Holders of refunding bonds may be given rights and remedies of owners.

As additional security for any issue of refunding bonds hereunder, or any part thereof, any municipality may by resolution of its governing body confer upon the holders of the refunding bonds all rights, powers and remedies which the holders would be entitled to if they were the owners and had possession of the notes, bonds or other obligations for the refinancing of which such refunding bonds shall have been issued, including, but not limited to, the preservation of the lien of such notes, bonds or other obligations without extinguishment, impairment or diminution thereof. In the event any municipality exercises the power conferred by this section (a) each refunding bond shall contain a recital to the effect that the holder thereof has been granted the additional security provided by this section and (b) each note, bond, certificate or other obligation of the municipality to be refinanced by any such refunding bonds shall be kept intact and shall not be cancelled or destroyed until the refunding bonds, and interest thereon, have been finally paid and discharged but shall be stamped with a legend to the effect that such note, bond, certificate or other obligation has been refunded pursuant to The Revenue Bond Refinancing Act of 1937.

HISTORY: 1962 Code Section 59-660; 1952 Code Section 59-660; 1942 Code Section 9293; 1937 (40) 313.



Section 6-17-110. All refunding bonds shall be ratably secured.

All refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number or date of bonds, of sale, of execution or of delivery, by a lien upon the revenues of the enterprise in accordance with the provisions of Section 6-17-90 and the resolution authorizing the issuance of such refunding bonds.

HISTORY: 1962 Code Section 59-661; 1952 Code Section 59-661; 1942 Code Section 9293; 1937 (40) 313.



Section 6-17-120. Liability of funds other than pledged revenue of municipality on refunding bonds.

No recourse shall be had for the payment of the refunding bonds, or interest thereon, or any part thereof, against the general fund of any municipality, nor shall the credit or taxing power of any municipality be deemed to be pledged thereto.

The refunding bonds, and interest thereon, shall not be a debt of the municipality, nor a charge, lien or encumbrance, legal or equitable, upon any property of the municipality or upon any income, receipts or revenues of the municipality other than such of the revenues of the enterprise as shall have been pledged to the payment thereof, and every refunding bond shall recite in substance that such bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the municipality is under no obligation to pay the same, except from such revenues.

HISTORY: 1962 Code Section 59-662; 1952 Code Section 59-662; 1942 Code Section 9294; 1937 (40) 313.



Section 6-17-130. Execution by former officers shall be valid.

Refunding bonds bearing the signatures of officers of the municipality in office on the date of the signing thereof shall be valid and binding obligations of the municipality for all purposes, notwithstanding that before the delivery thereof any or all of the persons whose signatures appear thereon shall have ceased to be officers of the municipality, the same as if such persons had continued to be officers of the municipality until after the delivery thereof.

HISTORY: 1962 Code Section 59-663; 1952 Code Section 59-663; 1942 Code Section 9291; 1937 (40) 313.



Section 6-17-140. Effect on validity of bonds of proceedings or contracts for improving enterprise; effect of recital in resolution.

The validity of the authorization and issuance of the refunding bonds shall not be dependent on or affected in any way by proceedings taken for the improving of any enterprise for the refinancing and improving of which the refunding bonds are to be issued or by contracts made in connection with the improving of any such enterprise. Any resolution authorizing refunding bonds may provide that any such refunding bond may contain a recital that such refunding bond is issued pursuant to this chapter and any refunding bond containing such recital under authority of any such resolution shall be conclusively deemed to be valid and to have been issued in conformity with the provisions of this chapter.

HISTORY: 1962 Code Section 59-664; 1952 Code Section 59-664; 1942 Code Section 9291; 1937 (40) 313.



Section 6-17-150. Sale or exchange of bonds.

The refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one time. Any issue or series of refunding bonds may be exchanged in part or sold in part in installments at different times or at one time. The refunding bonds may be sold or exchanged at any time on, before or after the maturity of any of the outstanding notes, bonds, certificates or other obligations to be refinanced thereby.

HISTORY: 1962 Code Section 59-665; 1952 Code Section 59-665; 1942 Code Section 9292; 1937 (40) 313.



Section 6-17-160. Purposes for which refunding bonds may be exchanged; payment of accrued interest.

If the governing body determines to exchange any refunding bonds, such refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding notes, bonds or other obligations of the municipality issued to finance or to aid in financing the acquisition, construction, improving, refinancing or improving and refinancing of an enterprise. The refunding bonds may be exchanged for a like or greater principal amount of such notes, bonds or other obligations of the municipality and the principal amount of the refunding bonds may exceed the principal amount of such outstanding notes, bonds or other obligations to the extent necessary or advisable, in the discretion of the governing body, to fund interest in arrears or about to become due. The holder or holders of such outstanding notes, bonds or other obligations need not pay accrued interest on the refunding bonds to be delivered in exchange therefor if and to the extent that interest is due or accrued and unpaid on such outstanding notes, bonds or other obligations to be surrendered.

HISTORY: 1962 Code Section 59-666; 1952 Code Section 59-666; 1942 Code Section 9292; 1937 (40) 313.



Section 6-17-170. Manner in which refunding bonds shall be sold.

If the governing body determines to sell any refunding bonds, such refunding bonds shall be sold at public or private sale in such manner and upon such terms as the governing body shall deem best for the interest for the municipality; provided, that the interest cost to result from any such sale shall not exceed the limitation upon the rate of interest to be paid by discount or otherwise provided by Section 11-9-350.

HISTORY: 1962 Code Section 59-667; 1952 Code Section 59-667; 1942 Code Section 9292; 1937 (40) 313; 1974 (58) 2031.



Section 6-17-180. Duties of municipality and officers, agents and employees.

In order that the payment of the refunding bonds, and interest thereon, shall be adequately secured, any municipality issuing refunding bonds pursuant to this chapter and the proper officers, agents and employees thereof shall:

(1) Pay or cause to be paid punctually the principal of every refunding bond, and the interest thereon, on the date or dates and at the place or places and in the manner and out of the funds mentioned in such refunding bonds and in the coupons thereto appertaining and in accordance with the resolution authorizing their issuance;

(2) Operate the enterprise in an efficient and economical manner and establish, levy, maintain and collect such fees, tolls, rentals, rates and other charges in connection therewith as may be necessary or proper, which fees, tolls, rates, rentals and other charges shall be at least sufficient after making due and reasonable allowances for contingencies and for a margin of error in the estimates (a) to pay all current expenses of operation and maintenance of the enterprise, (b) to pay the interest on and principal of the refunding bonds as they shall become due and payable, (c) to comply in all respects with the terms of the resolution authorizing the issuance of refunding bonds or any other contract or agreement with the holders of the refunding bonds and (d) to meet any other obligations of the municipality which are charges, liens or encumbrances upon the revenues of such enterprise;

(3) Operate, maintain, preserve and keep, or cause to be operated, maintained, preserved and kept, the enterprise and every part and parcel thereof in good repair, working order and condition;

(4) Preserve and protect the security of the refunding bonds and the rights of the holders thereof and warrant and defend such rights against all claims and demands of all persons whomsoever;

(5) Pay and discharge, or cause to be paid or discharged, any and all lawful claims for labor, materials and supplies which, if unpaid, might by law become a lien or charge upon the revenues or any part thereof prior or superior to the lien of the refunding bonds or which might impair the security of the refunding bonds, to the end that the priority and security of the refunding bonds shall be fully preserved and protected;

(6) Hold in trust the revenues pledged to the payment of the refunding bonds for the benefit of the holders of the refunding bonds and apply such revenues only as provided by the resolution authorizing the issuance of the refunding bonds or, if such resolution shall thereafter be modified in the manner provided therein or herein, only as provided in such resolution as modified; and

(7) Keep proper books of record and accounts of the enterprise (separate from all other records and accounts) in which complete and correct entries shall be made of all transactions relating to the enterprise or any part thereof and which, together with all other books and papers of the municipality, shall at all times be subject to the inspection of the holder or holders of not less than ten per cent of the refunding bonds then outstanding or his or their representatives duly authorized in writing.

Compliance with the provisions of this section shall be of the essence of the contract of such municipality with the bondholders at all times but none of the foregoing duties shall be construed to require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

HISTORY: 1962 Code Section 59-668; 1952 Code Section 59-668; 1942 Code Section 9297; 1937 (40) 313.



Section 6-17-190. Fiscal agent.

Any municipality may, in connection with the issuance of refunding bonds, appoint a fiscal agent, provide for the powers, duties and functions and compensations of such fiscal agent, limit the liabilities of such fiscal agent and prescribe a method for the resignation, removal, merger or consolidation of such fiscal agent and the appointment of a successor fiscal agent and the transfer of rights and properties to such successor fiscal agent.

HISTORY: 1962 Code Section 59-669; 1952 Code Section 59-669; 1942 Code Section 9296; 1937 (40) 313.



Section 6-17-200. Appointment of receiver of enterprise.

If the municipality shall default in the payment of the principal or interest on any of the refunding bonds after such principal or interest shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or if the municipality, the governing body or the officers, agents or employees thereof shall fail or refuse to comply with the essential provisions of this chapter or shall default in any material respect in any agreement made with the holders of the refunding bonds, any holder of refunding bonds, or trustee therefor, may apply in an appropriate judicial proceeding to a State court exercising equitable jurisdiction or any court of competent jurisdiction for the appointment of a receiver of the enterprise, whether or not all refunding bonds have been declared due and payable and whether or not such holder or trustee therefor is seeking or has sought to enforce any other right or exercise any remedy in connection with such refunding bonds. Upon such application, if it deem such action necessary for the protection of the refunding bondholders, such a State court exercising equitable jurisdiction may and, if the application is made by the holder of twenty-five per cent in principal amount of such refunding bonds then outstanding or any trustee for holders of such refunding bonds in such principal amount, shall appoint a receiver of the enterprise.

HISTORY: 1962 Code Section 59-670; 1952 Code Section 59-670; 1942 Code Section 9299; 1937 (40) 313.



Section 6-17-210. Powers and duties of receiver.

The receiver so appointed shall forthwith, directly or by his agents and attorneys (a) enter into and upon and take possession of the enterprise and each and every part thereof and if the court so directs may exclude the municipality, its governing body, officers, agents and employees and all persons claiming under them wholly therefrom, (b) have, hold, use, operate, manage and control the enterprise and each and every part thereof and in the name of the municipality or otherwise, as the receiver may deem best and (c) exercise all the rights and powers of the municipality with respect to the enterprise as the municipality itself might do. Such receiver shall also (a) maintain, restore, insure and keep insured the enterprise and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient, (b) establish, levy, maintain and collect such fees, tolls, rentals and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable and (c) collect and receive all revenues, deposit them in a separate account and apply such revenues so collected and received in such manner as the court shall direct.

HISTORY: 1962 Code Section 59-671; 1952 Code Section 59-671; 1942 Code Section 9299; 1937 (40) 313.



Section 6-17-220. Receiver shall be subject to court orders.

Such receiver shall in the performance of the powers herein conferred upon him act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Except as provided in Section 6-17-230 nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.

HISTORY: 1962 Code Section 59-672; 1952 Code Section 59-672; 1942 Code Section 9299; 1937 (40) 313.



Section 6-17-230. Receiver shall not sell or otherwise dispose of property.

Notwithstanding anything in this chapter to the contrary, the receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the municipality and useful for the enterprise, but the authority of any such receiver shall be limited to the operation and maintenance of the enterprise, and no court shall have jurisdiction to enter any order or decree requiring or permitting the receiver to sell, assign, mortgage or otherwise dispose of any such assets.

HISTORY: 1962 Code Section 59-673; 1952 Code Section 59-673; 1942 Code Section 9299; 1937 (40) 313.



Section 6-17-240. Discharge of receiver.

Whenever all that is due upon the refunding bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein and all defaults shall have been cured and made good and it shall appear to the court that no default is imminent, the court shall direct the receiver to surrender possession of the enterprise to the municipality, the same right of the holders of the refunding bonds to secure the appointment of a receiver to exist upon any subsequent default as herein provided.

HISTORY: 1962 Code Section 59-674; 1952 Code Section 59-674; 1942 Code Section 9299; 1937 (40) 313.



Section 6-17-250. Rights and remedies of holders of bonds.

Subject to any contractual limitations binding upon the holders of any issue of refunding bonds, or trustee therefor, including, but not limited to, the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of refunding bonds, or trustee therefor, may for the equal benefit and protection of all holders of refunding bonds similarly situated:

(1) By mandamus or other suit, action or proceeding at law or in equity enforce his rights against the municipality, its governing body and any of its officers, agents and employees and require and compel such municipality, governing body or officer, agent or employee to perform and carry out its or his duties and obligations under this chapter and its or his covenants and agreements with the bondholders;

(2) By action or suit in equity require the municipality and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; or

(4) Bring suit upon the refunding bonds.

HISTORY: 1962 Code Section 59-675; 1952 Code Section 59-675; 1942 Code Section 9300; 1937 (40) 313.



Section 6-17-260. Remedies shall be cumulative.

No remedy conferred by this chapter upon any holder of refunding bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each such remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. Every substantive right and every remedy conferred upon the holders of refunding bonds may be enforced and exercised from time to time and as often as may be deemed expedient.

HISTORY: 1962 Code Section 59-676; 1952 Code Section 59-676; 1942 Code Section 9300; 1937 (40) 313.



Section 6-17-270. Effect of waiver or delay in invoking remedy.

No waiver of any default or breach of duty or contract, whether by any holder of refunding bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default or acquiescence therein.

HISTORY: 1962 Code Section 59-677; 1952 Code Section 59-677; 1942 Code Section 9300; 1937 (40) 313.



Section 6-17-280. Effect of abandonment or loss of suit.

In case any suit, action or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the refunding bonds, or any trustee therefor, the municipality and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken.

HISTORY: 1962 Code Section 59-678; 1952 Code Section 59-678; 1942 Code Section 9300; 1937 (40) 313.



Section 6-17-290. Compliance with chapter shall be sufficient for issuance of bonds.

This chapter constitutes full and complete authority for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, approvals, orders, acts or things by any governing body of any municipality or any board, officer, commission, department, agency or instrumentality of the State or any municipality shall be required to issue any refunding bonds or to do any act or perform anything under this chapter, except as may be prescribed in this chapter.

HISTORY: 1962 Code Section 59-679; 1952 Code Section 59-679; 1942 Code Section 9301; 1937 (40) 313.



Section 6-17-300. Debts of municipality are not authorized.

Nothing in this chapter shall be deemed in any way to authorize any municipality to do anything in any manner or for any purpose which would result in the creation or incurring of a debt or indebtedness or the issuance of any instrument which would constitute a bond or debt within the meaning of any provision, limitation or restriction of the Constitution relating to the creation or incurring of a debt or indebtedness or the issuance of an instrument constituting a bond or a debt.

HISTORY: 1962 Code Section 59-680; 1952 Code Section 59-680; 1942 Code Section 9293; 1937 (40) 313.



Section 6-17-310. Existing rights shall not be impaired by chapter.

Nothing in this chapter shall be deemed in any way (a) to alter the terms of any agreements made with the holders of any outstanding notes, bonds or other obligations of the municipality, (b) to authorize the municipality to alter the terms of any such agreements or (c) to impair or to authorize the municipality to impair the rights and remedies of any creditors of the municipality.

HISTORY: 1962 Code Section 59-681; 1952 Code Section 59-681; 1942 Code Section 9293; 1937 (40) 313.



Section 6-17-320. Chapter is supplemental and shall be liberally construed.

The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law. This chapter is remedial in nature and shall be liberally construed.

HISTORY: 1962 Code Section 59-682; 1952 Code Section 59-682; 1942 Code Section 9301; 1937 (40) 313.






CHAPTER 19 - STATE GRANTS FOR WATER AND SEWER AUTHORITIES, DISTRICTS OR SYSTEMS

Section 6-19-10. State authorized to make grants.

The State may make grants in aid in the financing of any public water supply authorities or districts, any sewer authorities or districts, any water and sewer authority, any rural community water or sewer system legally organized in the State, any nonprofit corporation organized pursuant to Chapter 36 of Title 33, any general purpose local government, water or sewer system; or any municipal water or sewer system in any city, town, or village of less than one thousand five hundred population in accordance with the most recent studies conducted by the United States Bureau of the Census.

HISTORY: 1962 Code Section 59-131; 1974 (58) 2280; 1975 (59) 745; 2000 Act No. 404, Section 6(B).



Section 6-19-20. Purposes for which funds may be used.

The grants may be made to districts, authorities, nonprofit corporations or communities to assist in financing of, but not limited to, engineering and legal service costs, specific projects for construction, be it original or enlargement of supply, treatment, purification, storage and distribution facilities for water systems and collection, treatment, forced mains, lift stations and disposal facilities for sewer systems or any other item necessary for the physical operation of the water or sewer systems, where grant funds are necessary to reduce the project cost per user to a reasonable level. The grants may be made to supplement funds from loan proceeds or other private or public sources when such grants are not available through any other state or federal agency. Grants authorized under the provisions of this chapter may be applied to National Demonstration Water Projects upon the approval of the advisory committee.

HISTORY: 1962 Code Section 59-132; 1974 (58) 2280; 1975 (59) 745.



Section 6-19-30. Source of funds; administration of grants; appointment and duties of advisory committee.

The fund for such grants must be from either revenue-sharing trust funds or from general appropriations to the Department of Health and Environmental Control, which shall administer the grants for intermission to public water supply authorities or districts, sewer authorities or districts, water and sewer authorities, rural community water or sewer systems, nonprofit corporations, or municipal sewer systems to which the grant is made. The Governor, with the advice and consent of the Senate, shall appoint an advisory committee composed of seven members, one from each congressional district of the State. In addition an employee of the Department of Health and Environmental Control, designated by the commissioner thereof, shall serve ex officio as a member of the committee. The Governor may invite a director, or his representative, from an agency providing water and sewer funds to serve as an advisory nonvoting member to the committee. All members must be appointed for terms of three years. In the event of a vacancy a successor shall be appointed for the unexpired term in the manner of original appointment. The advisory committee shall meet as soon after its appointment as may be practicable and shall organize by electing a chairman, vice chairman, secretary, and such other officers as it may deem desirable. The advisory committee shall select the projects to be funded pursuant to Section 6-19-40. Funds also may be expended from gifts or grants from any source which are made available for the purpose of carrying out the provisions of this chapter. Appropriations made to the fund but not expended at the end of the fiscal year for which appropriated shall not revert to the general fund but shall accrue to the credit of the fund. Grants must be made only for water supply and waste water facilities projects on which construction was not commenced before April 1, 1974.

HISTORY: 1962 Code Section 59-133; 1974 (58) 2280; 1975 (59) 745; 2012 Act No. 279, Section 4, eff June 26, 2012.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2012 amendment changed the number of members from six to seven and deleted the provisions relating to initial appointees.



Section 6-19-35. Utilization of funds; advisory committee responsibility.

The objective of the South Carolina Rural Water and Sewer Act is to assure that the financing available for rural area facilities is fully utilized by communities, authorities or districts in accordance with State guidelines and sound local priorities. Consistent with this objective the act shall consist of but not be limited to the following criteria:

(1) The advisory committee will be responsible for coordinating the activities of the Federal and State agencies and for working with State, regional and local planning agencies to develop the necessary area plans and priority listings. To the extent feasible, the State coordination program will be utilized to foster consolidated approaches to the delivery of water and waste disposal services and other common policies among existing agencies that will lead to improved and expanded service. State government funds will be applied when necessary to assist projects not eligible for supplementary assistance from other sources.

(2) The Department of Health and Environmental Control may, upon approval of the advisory committee, by a memorandum of understanding entered into with other funding agencies, designate one of such agencies, including itself, to administer or supervise any portion of a project funded under this act.

HISTORY: 1975 Act No. 286, Section 8.

Editor's Note

Before its codification as Section 6-19-35 in this volume, the contents of Section 8, Act No. 286, were included as a note following Section 6-19-40.



Section 6-19-40. Applications for grants; rules for consideration and approval.

(a) Application for a grant hereunder may be made to the advisory committee and accompanied by an application to the primary financial source and processed by the Department of Health and Environmental Control. The Department of Health and Environmental Control, on approval of the advisory committee, shall make the necessary rules and regulations for the consideration and processing of all State grant requests appropriated under this chapter, which shall generally conform to those used by Federal grant and loan agencies, which rules shall be filed in the office of the Secretary of State. The rules shall contain, but shall not be limited to the following criteria:

(1) Preliminary engineering costs study;

(2) Bonded indebtedness of the district, authority or community;

(3) Financial conditions of the district, authority or community;

(4) Costs per connection;

(5) Economic level in the district, area or community;

(6) Ratio of contracted users to potential users which shall not be less than sixty-seven percent;

(7) Conformity to overall State, regional or local plans;

(8) Operation and maintenance costs identified and proper replacement costs;

(9) Amount of connection charges and minimum user charges; and

(10) Sustaining costs of rural water and sewer systems.

(b) No funds shall be dispensed until the applicant furnishes evidence of a commitment from the primary financial source.

HISTORY: 1962 Code Section 59-134; 1974 (58) 2280; 1975 (59) 745.



Section 6-19-50. Maximum amount of grants.

In any case, the grant shall not be in excess of six hundred dollars per connection or twenty-five percent of the total project cost, whichever is less, or a maximum of four hundred thousand dollars, and no district or authority system may receive more than one grant for any purpose in any one-year period.

HISTORY: 1962 Code Section 59-135; 1974 (58) 2280; 1975 (59) 745; 1984 Act No. 512, Part II, Section 55.



Section 6-19-60. Restrictions on use of funds.

Grant funds shall not be used for easements or rights-of-way or for the administrative costs of the applicant or for land purchase unless land purchase is for an integral part of the treatment process, intake sites, or storage sites.

HISTORY: 1962 Code Section 59-136; 1974 (58) 2280; 1975 (59) 745.



Section 6-19-70. Minimum amount of funds for unincorporated communities.

No less than thirty-five percent of any designated funds shall be designated to unincorporated areas.

HISTORY: 1962 Code Section 59-137; 1974 (58) 2280; 1975 (59) 745.






CHAPTER 21 - REVENUE BOND ACT FOR UTILITIES

Section 6-21-5. Transportation authorities; power to establish and finance.

In furtherance of the powers granted to the counties of this State pursuant to the provisions of Section 4-9-30, and Section 6-21-10 et seq., of the 1976 Code, each of the counties of this State is authorized to establish transportation authorities and to finance, following the public hearing and referendum required in Chapter 37, Title 4, the cost of acquiring, designing, constructing, equipping and operating highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities including, but not limited to, the South Carolina Department of Transportation.

HISTORY: 1995 Act No. 52, Section 1

Editor's Note

Before its codification as Section 6-21-05 in this volume, the contents of Section 1, Act No. 52 of 1995, were included as a note following Section 6-21-10.



Section 6-21-10. "Borrower" defined.

The word "borrower" as used in this chapter shall be construed to mean the municipality operating under this chapter.

HISTORY: 1962 Code Section 59-361; 1952 Code Section 59-361; 1942 Code Section 9245; 1933 (38) 411.



Section 6-21-20. "Governing body" defined.

The term "governing body" as used in this chapter shall be construed to mean, in the case of a county, the board of county commissioners or other like governing body thereof, in the case of a city or incorporated town, the board of commissioners, the mayor and council or other like governing body thereof and, in the case of a township, the board of county commissioners or other governing body of the county in which the township is located.

HISTORY: 1962 Code Section 59-362; 1952 Code Section 59-362; 1942 Code Section 9246; 1933 (38) 411.



Section 6-21-30. "Municipality" defined.

As used in this chapter the term "municipality" shall, unless the context otherwise indicates, include counties, townships, cities, incorporated towns, school districts and other political subdivisions of the State.

HISTORY: 1962 Code Section 59-363; 1952 Code Section 59-363; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



Section 6-21-40. "System" defined.

The word "system" as used in this chapter shall include all of the projects and undertakings referred to in Section 6-21-50. The water and sewer systems of any municipality shall constitute one system and any two or more projects or undertakings described in Section 6-21-50 which are in any way related, as in the case of a waterworks system and a sewer system, may be deemed a single system or project for the purposes of this chapter if the governing body of the municipality establishing it shall so determine either in the ordinance authorizing the issuance of bonds pursuant to this chapter or in any other ordinance passed prior to the issuance of the bonds. Any city owning and operating a municipal airport may combine such airport with any harbor improvement plan, including one providing docking and other facilities common to marinas or yacht basins, into a single system for all of the purposes of this chapter.

HISTORY: 1962 Code Section 59-364; 1952 Code Section 59-364; 1942 Code Section 9240: 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1960 (51) 1616.



Section 6-21-45. Definition of "hospitals, nursing home and care facilities".

As used in Section 6-21-50, the phrase 'hospitals, nursing home and care facilities' has the same meaning as "hospital facilities" as defined in item (f) of Section 44-7-1430.

HISTORY: 1987 Act No. 201, Section 5.



Section 6-21-50. Authorized public works which may be purchased or constructed.

Any municipality of this State may purchase or construct a waterworks system, water supply system, sewer system, sanitary disposal equipment and appliances, garbage and trash disposal systems including plants for solid waste transfer, reduction and recyclement, light plant or system, natural gas system, ice plants, power plants and distribution systems, gas plants, incinerator plants, hospitals, nursing home and care facilities, piers, docks, terminals, airports, toll bridges, ferries, drainage systems, city halls, courthouses, armories, fire stations and fire fighting vehicles, auditoriums, hotels, municipal buildings, theatres, community auditoriums and hotels, city halls and hotels, public markets, public recreation parks, swimming pools, golf courses, stadiums, school auditoriums, gymnasiums or teacherages, cemeteries, parking buildings, parking lots, curb markets or other public buildings or structures and in furtherance thereof may purchase or construct any necessary part of any such system, either within or without the limits of such county or the corporate limits of such city or incorporated town. A county may under this chapter develop a courthouse and office building combined or a courthouse and jail combined. Curb markets may be purchased or constructed alone or as a single system together with parking lots for vehicles or together with buildings for storage or for rental either as space or as stores or offices, or together with both such parking lots and buildings.

Provided, however, that notwithstanding any other provision of law, any bonds issued for financing a fire fighting vehicle pursuant to the provisions of this chapter shall be subject to a maximum maturity of not more than twenty-five years.

HISTORY: 1962 Code Section 59-365; 1952 Code Section 59-365; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1949 (46) 103; 1950 (46) 1864; 1975 (59) 85; 1977 Act No. 213; 1978 Act No. 636.



Section 6-21-55. Debt service on bonds for municipal improvements not to be imposed on property not located in improvement district.

The debt service on bonds authorized by this chapter issued by a municipality to finance improvements under and permitted by the Municipal Improvement Act of 1999 shall not impose or be derived from in whole or in part a tax or assessment on property not located in the improvement district.

The provisions of this section do not apply to projects or undertakings designated by a municipal governing body as a "system" under Section 6-21-40.

HISTORY: 2000 Act No. 384, Section 3.



Section 6-21-60. Construction and operation by municipality of natural gas systems in other municipalities.

Any municipality proposing to construct and operate a natural gas system for the benefit of the municipality and its surrounding territory shall also be empowered to construct and operate natural gas systems in any other municipalities, regardless of the county in which situate, if lying within twenty miles of its transmission line or main, if the governing body of such other municipalities give their consent thereto, and upon such terms and conditions as may be agreed upon. In such circumstances, the municipality which shall undertake the construction of the natural gas system shall possess and may exercise all powers granted by this chapter in such other municipalities as fully and as effectually as it shall possess such powers with respect to itself. For the purpose of this chapter, the term "transmission line" shall mean the pipelines or mains connecting the distribution system of the municipality with the source of supply of natural gas.

HISTORY: 1962 Code Section 59-365.1; 1954 (48) 1789.



Section 6-21-70. Joint projects.

Any municipalities desiring to obtain the benefit of the provisions of this chapter through uniting or cooperating in joint projects or undertakings serving joint community interests may cooperate with each other under agreements made by their governing authorities through resolutions or ordinances either with or without statutory enactments creating new districts for the purpose of such projects.

HISTORY: 1962 Code Section 59-366; 1952 Code Section 59-366; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



Section 6-21-80. Improvement of existing system.

Any municipality which may own and operate any such system may improve, enlarge, extend or repair it; and, whenever there shall be in force an agreement between any municipality owning a waterworks system and any public authority or agency authorized to sell water at wholesale which agreement requires payments of money or a loan by the municipality to the authority, or both, in return for a commitment on the part of the public authority or agency to furnish water to the municipality in quantity for a period of not less than twenty years, the benefits to be derived by the municipality under such agreement shall be deemed an improvement to and extension of the waterworks system of the municipality so obligating itself, to finance which bonds may be issued pursuant to this chapter to obtain the moneys required by the municipality to discharge its undertakings.

HISTORY: 1962 Code Section 59-367; 1952 Code Section 59-367; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1955 (49) 194.



Section 6-21-90. Construction on private property.

In the case of waterworks and sewerage systems any such municipality may construct mains and pipelines, bathrooms, bathhouses or toilet houses and fixtures therein and locate and maintain them on private property if it shall acquire the right so to do by easement, lease or otherwise.

HISTORY: 1962 Code Section 59-368; 1952 Code Section 59-368; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



Section 6-21-100. Construction and operation of works; acquisition of property.

Any municipality in the State may construct, acquire, own, equip, operate, maintain, enlarge, extend or increase any of the works described in Section 6-21-50, together with all appurtenances necessary, useful or convenient for the maintenance and operation of such works, and may acquire by gift, grant, purchase, condemnation or otherwise all necessary land, rights, easements, franchises or other property therefor within or without the limits of such municipality in the county in which it is situate or in any adjoining county or counties. Title to property shall be taken in the name of the municipality.

HISTORY: 1962 Code Section 59-369; 1952 Code Section 59-369; 1942 Code Sections 9242, 9243; 1933 (38) 411; 1934 (38) 1543; 1951 (47) 182.



Section 6-21-110. Condemnation of property.

Any municipality may condemn any such works to be acquired and any land, rights, easements, franchises or other property, real or personal, deemed necessary or convenient for the construction of any such works or for extensions, improvements or additions thereto and such right shall extend to any such property in the county in which the municipality is situate and any adjoining county or counties and where the condemning municipality is a county such right shall extend to property within such county and to property in adjoining counties and in connection therewith any such municipality shall have all the rights, powers and privileges of eminent domain granted to municipalities under the laws relating thereto. If the project or work undertaken is for the establishment of a natural gas system, the municipality may exercise the power of condemnation in order to connect with the source of supply even though in so doing it shall become necessary to condemn lands, properties or rights of way in counties which do not adjoin the county in which the municipality is situated.

HISTORY: 1962 Code Section 59-370; 1952 Code Section 59-370; 1942 Code Sections 9242, 9243; 1933 (38) 411; 1934 (38) 1543; 1951 (47) 182.



Section 6-21-120. Municipality not bound to accept and pay for condemned property; source of payment.

The municipality shall be under no obligation to accept and pay for any property condemned and shall in no event pay for any property condemned or purchased except from the funds provided pursuant to this chapter.

HISTORY: 1962 Code Section 59-372; 1952 Code Section 59-372; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-130. Option or contract of purchase.

In the event of the acquisition by purchase the governing body may obtain and exercise an option from the owner of the property for the purchase thereof and may enter into a contract for the purchase thereof. Any such purchase may be made upon such terms and conditions and in such manner as the governing body may deem proper. But the exercise of an option to purchase or the entry into a contract for such purchase shall in no event bind or obligate the municipality or create any debt, liability or claim except such as may be paid from the funds provided under the authority of this chapter.

HISTORY: 1962 Code Section 59-373; 1952 Code Section 59-373; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-140. Estimate of cost of system.

Whenever the governing body of any borrower shall determine to purchase, construct, improve, enlarge, extend or repair any system named in Section 6-21-50 under the provisions of this chapter, it shall first cause an estimate to be made of the cost thereof and the fact that such estimate has been made and the amount thereof shall appear in the ordinance authorizing and providing for the issuance of the bonds.

HISTORY: 1962 Code Section 59-374; 1952 Code Section 59-374; 1942 Code Section 9247; 1933 (38) 411.



Section 6-21-150. Estimate of repairs and betterments when existing works acquired.

In the event of the acquisition by purchase or condemnation of any works already constructed the governing body, at or before the time of the adoption of the ordinance or resolution described in Section 6-21-160, shall cause to be determined what repairs, replacements, additions and betterments will be necessary in order that such works may be effective for their purpose, and an estimate of the cost of such improvements shall be included in the estimate of the cost required by Section 6-21-140 and such improvements shall be made upon the acquisition of the works and as a part of the cost thereof.

HISTORY: 1962 Code Section 59-375; 1952 Code Section 59-375; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-160. Ordinances or resolutions which may be adopted for purposes of chapter.

For the purposes of this chapter any borrower may adopt an ordinance providing for the issuance of revenue bonds as herein stated and any and all other appropriate ordinances and resolutions deemed necessary to effectuate the full intent and purpose of this chapter, including the segregation of revenues derived from the operation of any project named in Section 6-21-50, the determination, fixation and revision from time to time of rates to be charged for services, the protection of the properties, the adequate operation thereof, and the insurance of the security of the bonds.

HISTORY: 1962 Code Section 59-376; 1952 Code Section 59-376; 1942 Code Section 9248; 1933 (38) 411.



Section 6-21-170. Manner in which powers of counties and townships conferred by chapter may be exercised.

The powers conferred by this chapter on counties and townships may be exercised by resolution of the governing body of the county or the governing body of the county in which the township is situate. Such resolution may be adopted in accordance with the required or customary procedure of such body and may be amended by like resolution so adopted and no such resolution shall be subject to the provisions of any law relating to the adoption of ordinances by cities nor shall any resolution require the use of general funds or the levy of taxes for any of the purposes of this chapter. Such ordinances and resolutions of counties shall be recorded in the minutes of the governing body thereof as soon as practicable after their passage and shall be authenticated by the signature of the clerk of such governing body. Any such ordinances or resolutions of counties may be published in a newspaper of general circulation in such county.

HISTORY: 1962 Code Section 59-377; 1952 Code Section 59-377; 1942 Code Sections 9248, 9277; 1933 (38) 411; 1934 (38) 1392.



Section 6-21-180. Acceptance of Federal loans and grants.

Any municipality desiring to borrow money and issue bonds under this chapter may borrow such money from any Federal agency and may accept loans and grants from such agency and execute any agreements within the authority of this chapter and do all things necessary and convenient for such purpose.

HISTORY: 1962 Code Section 59-378; 1952 Code Section 59-378; 1942 Code Section 9278; 1934 (38) 1392.



Section 6-21-185. Special purpose districts providing hospital, nursing home, or care facilities; mortgages.

Under the revenue bond act for utilities in the case of a special purpose district providing hospital, nursing home, or care facilities, the special purpose district is authorized to provide a mortgage on any real or personal property to secure the purchase of any indebtedness by any federal agency or the guarantee of any indebtedness by any federal agency.

HISTORY: 2008 Act No. 350, Section 2, eff upon approval (became law without the Governor's signature on June 17, 2008); 2010 Act No. 199, Section 1, eff upon approval (became law without the Governor's signature on June 1, 2010).

Effect of Amendment

The 2010 amendment rewrote the section.



Section 6-21-190. Bond issues authorized.

For the purpose of defraying the cost of purchasing, constructing, improving, enlarging, extending or repairing any system or project of any character mentioned in Section 6-21-50 and, when the borrower is a city having a population of more than five thousand people and less than five thousand five hundred people according to the United States census of 1930, for the purpose of refunding temporary loans made for the purpose of financing the cost of purchasing, constructing, improving, enlarging, extending or repairing any such system or project, any borrower may borrow money and issue its negotiable serial bonds.

HISTORY: 1962 Code Section 59-379; 1952 Code Section 59-379; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



Section 6-21-200. Bonds shall not be subject to certain limitations.

The bonds authorized hereunder shall not be subject to any limitations or provisions of the municipal bond laws or the bond laws for counties.

HISTORY: 1962 Code Section 59-380; 1952 Code Section 59-380; 1942 Code Section 9253; 1933 (38) 411.



Section 6-21-210. Bond issue must be authorized by ordinance or resolution.

No such bonds shall be issued until authorized by an ordinance or resolution which shall set forth a brief description of the contemplated or completed improvement, the estimated cost thereof and the amount, maximum rate of interest, time and place of payment and other details in connection with the issuance of the bonds.

HISTORY: 1962 Code Section 59-381; 1952 Code Section 59-381; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



Section 6-21-220. Terms, form and execution of bonds.

Such serial bonds shall bear interest at not more than six per cent per annum, payable semiannually, and shall be payable at such times, not exceeding forty-five years from their date, and at such places as shall be prescribed in the ordinance or resolution providing for their issuance. The bonds and their coupons shall be made payable in lawful money of the United States. The bonds shall mature annually or semiannually, and the first installment thereof shall be made payable not more than five years from the date thereof. The principal of and interest upon such bonds shall be payable solely from the revenues derived from the operation of the system or project for the purchase, construction, improvement, enlargement, extension or repair of which they are issued except that when a borrower improves, enlarges, extends or repairs any system or project named in Section 6-21-50 the principal of and interest upon such bonds may be made payable from the revenues derived from the operation of the entire system or project. No bonds or coupon issued pursuant to this chapter shall constitute an indebtedness of the borrower within the meaning of any State constitutional provision or statutory limitations. It shall be plainly stated on the face of each such bond and coupon that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the borrower within any State constitutional provisions or statutory limitation.

The bonds and coupons shall be executed in such manner and shall be substantially in the form provided in the authorizing ordinance or resolution.

HISTORY: 1962 Code Section 59-382; 1952 Code Section 59-382; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



Section 6-21-230. Additional provisions as to form of bonds.

Bonds issued pursuant to this chapter may also be in fully registered form and may contain such conversion privileges as the governing body of the municipality shall prescribe. The principal of and or interest on bonds issued in fully registered form may be payable annually, semiannually, quarterly or monthly as the governing body of the municipality shall prescribe.

Bonds issued pursuant to this chapter may also be in the form of a single fully registered note or in the form of a note or notes payable to bearer or to a named payee.

HISTORY: 1962 Code Section 59-382.2; 1972 (57) 2467; 1975 (59) 87.



Section 6-21-240. Pledge of other revenues permitted for combined airport and harbor improvement project bonds of cities.

Any city combining its airport with any harbor improvement plan into a single system as provided in Section 6-21-40 may secure such bonds as may be issued therefor by pledges of the revenues from such combined system, and it may additionally secure such bonds by pledges of any of the revenues that might from time to time become receivable by said city from any other source or sources except the proceeds of ad valorem taxes. Bonds issued pursuant to this chapter for such purposes may, in the discretion of the governing body of said city, be primarily secured by a pledge of the revenues from such system as provided by Section 6-21-440.

HISTORY: 1962 Code Section 59-382.1; 1960 (51) 1616; 1990 Act No. 603, Section 7.



Section 6-21-250. Undelivered bonds executed by ex-officers shall be valid.

In case any of the officers whose signatures or countersignatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes as if such officers had remained in office until such delivery.

HISTORY: 1962 Code Section 59-383; 1952 Code Section 59-383; 1942 Code Section 9259; 1933 (38) 411.



Section 6-21-260. Bonds shall be negotiable.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 59-384; 1952 Code Section 59-384; 1942 Code Section 9256; 1933 (38) 411.



Section 6-21-270. Bonds shall be tax exempt.

The bonds and interest coupons issued hereunder are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State and it shall be plainly stated on the face of each such bond as follows: "The principal of and interest on this bond are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

HISTORY: 1962 Code Section 59-385; 1952 Code Section 59-385; 1942 Code Section 9255; 1933 (38) 411.



Section 6-21-280. Sale of bonds.

Such bonds shall be sold in such manner and upon such terms as the governing body shall deem for the best interest of the borrower. In no event shall any of the bonds be sold on a basis to yield more than six per cent per annum from the date of sale to the date of average maturity of the bonds sold.

In any contract for the purchase or construction of any system or project named in Section 6-21-50 or for the improvement, enlargement, extension or repair of any such system or project provision may be made that payment therefor shall be made in such bonds.

HISTORY: 1962 Code Section 59-386; 1952 Code Section 59-386; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



Section 6-21-290. Bonds shall be legal investments.

Bonds issued under the provisions of this chapter are legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of this State.

HISTORY: 1962 Code Section 59-387; 1952 Code Section 59-387; 1942 Code Section 9254; 1933 (38) 411.



Section 6-21-300. Deposit of and security for proceeds from bonds.

The governing body, when practicable, shall require that the proceeds of the sale of bonds issued under the provisions of this chapter be deposited in a special account or accounts in a bank or banks which are members of the Federal Reserve System and shall require, in so far as practicable, that each such deposit be secured by United States Government securities having an aggregate market value at least equal to the sum at the time on deposit or, in any event, the proceeds shall be deposited in some bank or other depository, either within or without the State, which will secure such deposit satisfactorily to the governing body.

HISTORY: 1962 Code Section 59-388; 1952 Code Section 59-388; 1942 Code Section 9257; 1933 (38) 411.



Section 6-21-310. Use of proceeds from bonds.

All moneys received from any such bonds shall be used solely for the purchase, construction, improvement, enlargement, extension or repair of the system, project or combined system for which the bonds were issued, including any engineering, legal and other expenses incident thereto, and to advance the payment of the interest on the bonds during the first three years following the date of the bonds. Any unexpended balance of the proceeds of the sale of any such bonds remaining after the completion of the project for which the bonds were issued shall be paid immediately into the bond and interest redemption fund for such bonds and shall be used only for the payment of the principal of the bonds or, in the alternative, to acquire outstanding bonds of the general issue from which the proceeds were derived by purchase of such bonds at a price (exclusive of accrued interest) not exceeding the face amount thereof. Any bonds so acquired by purchase shall be cancelled and shall not be reissued.

HISTORY: 1962 Code Section 59-389; 1952 Code Section 59-389; 1942 Code Section 9258; 1933 (38) 411.



Section 6-21-320. Payment of bonds before maturities.

The governing body of the borrower authorizing bonds issued under the provisions of this chapter may make provision for any of such bonds to be called for payment on any interest payment date before maturity under such circumstances and upon such terms and conditions as the governing body may prescribe.

HISTORY: 1962 Code Section 59-390; 1952 Code Section 59-390; 1942 Code Section 9272; 1933 (38) 411; 1967 (55) 489.



Section 6-21-330. Statutory lien of bondholders on system or project.

There shall be created in the authorizing ordinance a statutory lien upon any such system or project and the appurtenances and extensions thereto so to be purchased, constructed, improved, enlarged, extended or repaired to and in favor of the holders of the bonds and each of them and to and in favor of the holders of the coupons of the bonds and each of them; provided, however, that when a borrower purchases, constructs, improves, enlarges, extends or repairs any system or project named in Section 6-21-50 such statutory lien may be created and declared to be upon the whole of such combined system or project with appurtenances and extensions thereto, if the governing body so determines.

HISTORY: 1962 Code Section 59-391; 1952 Code Section 59-391; 1942 Code Section 9250; 1933 (38) 411.



Section 6-21-340. Pledge of water revenues for water and sewer system.

Any municipality may pledge the revenues of its water system for the construction or enlargement of its sewer system and its water system.

HISTORY: 1962 Code Section 59-392; 1952 Code Section 59-392; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



Section 6-21-350. Enforcement of lien of bondholders.

Such system, project or combined system so purchased, constructed, improved, enlarged, extended or repaired shall remain subject to such statutory lien until payment in full of the principal of and interest upon the bonds. Any holder of any of such bonds or of any of the coupons representing interest accrued thereon may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce such statutory lien and may, by suit, action, mandamus or other proceedings, enforce and compel performance of all duties of the officials of the borrower, including the fixing of sufficient rates, the collection of revenues, the proper segregation of the revenues of the project or combined system and the proper application thereof. But such statutory lien shall not be construed to give any such bond or coupon holder authority to compel the sale of the project or combined system or any part thereof.

HISTORY: 1962 Code Section 59-393; 1952 Code Section 59-393; 1942 Code Section 9251; 1933 (38) 411.



Section 6-21-360. Appointment and powers of receiver.

If there be any default in the payment of the principal of or interest upon any of the bonds any court having jurisdiction in any proper action may appoint a receiver to administer and operate the system, project or combined system so encumbered on behalf of the borrower with power to fix and charge rates and collect revenues sufficient to provide for the payment of any bonds or other obligations outstanding against the system, project or combined system and for the payment of the expenses of operating and maintaining it and to apply the income and revenues of the system, project or combined system in conformity with this chapter and the ordinance providing for the issuance of the bonds.

HISTORY: 1962 Code Section 59-394; 1952 Code Section 59-394; 1942 Code Section 9252; 1933 (38) 411.



Section 6-21-370. Additional bonds for further improvements.

Any borrower having purchased, constructed, improved, enlarged or repaired any such system, project or combined system pursuant to the provisions of this chapter, (b) issued bonds for any such purpose and (c) failed to provide in the authorizing ordinance for additional bonds for additional construction, improvement, enlargement or repair of such system, project or combined system may, by ordinance, provide for the issuance of additional bonds for further improvement, enlargement, extension or repair of any such system, project or combined system. Such additional bonds, when so issued and negotiated, shall rank junior in standing to the prior issue or issues of bonds for such system, project or combined system and shall so state on the face of the bonds.

HISTORY: 1962 Code Section 59-395; 1952 Code Section 59-395; 1942 Code Section 9261; 1933 (38) 411; 1945 (44) 269.



Section 6-21-380. Revenue refunding bonds.

When a borrower has outstanding any bonds issued under the provisions of this chapter, it may thereafter issue and negotiate new bonds on such terms as the governing body shall deem advisable for the purpose of providing for the payment of any such outstanding bonds. Such new bonds shall be designated "revenue refunding bonds" and shall be secured to the same extent and shall have the same source of payment as the bonds which have been thereby refunded.

HISTORY: 1962 Code Section 59-396; 1952 Code Section 59-396; 1942 Code Section 9262; 1933 (38) 411.



Section 6-21-390. Rates for service.

Rates for services furnished by any such system, project or combined system shall be fixed prior to the issuance of the bonds. Such rates shall be sufficient to provide for the payment of the interest upon and the principal of all such bonds as and when they become due and payable, to create a bond and interest redemption fund therefor, to provide for the payment of the expenses of administration and operation and such expenses for maintenance of the system, project or combined system as are necessary to preserve it in good repair and working order, to build up a reserve for depreciation of the existing system, project or combined system and to build up a reserve for improvements, betterments and extensions to the existing system, project or combined system other than those necessary to maintain it in good repair and working order as herein provided. Such rates shall be fixed and revised from time to time so as to produce these amounts and the governing body shall covenant and agree in the ordinance authorizing the issuance of the bonds and on the face of each bond at all times to maintain such rates for services furnished by such system, project or combined system as shall be sufficient to provide for the foregoing.

HISTORY: 1962 Code Section 59-397; 1952 Code Section 59-397; 1942 Code Section 9263; 1933 (38) 411.



Section 6-21-400. Rates shall not be subject to regulations; permits shall not be required.

Rates charged for services furnished by any system, project or combined system purchased, constructed, improved, enlarged, extended or repaired under the provisions of this chapter shall not be subject to supervision or regulation by any State bureau, board, commission or other like instrumentality or agency of the State and it shall not be necessary for any borrower operating under the provisions of this chapter to obtain any franchise or other permit from any State bureau, board, commission or other instrumentality of the State in order to construct, improve, enlarge, extend or repair any system, project or combined system named in this chapter. But the functions, powers and duties of the Department of Health and Environmental Control shall remain unaffected by this chapter.

HISTORY: 1962 Code Section 59-398; 1952 Code Section 59-398; 1942 Code Section 9270; 1933 (38) 411.



Section 6-21-410. Payment for service by borrower.

No free service shall be furnished by any such system, project or combined system to the municipality owning it or to any agency, instrumentality or person. The reasonable cost and value of any service rendered to any such borrower by any such system, project or combined system shall be charged against the borrower and shall be paid for monthly as the service accrues from the current funds or from the proceeds of taxes which the borrower, within constitutional limitations, is hereby authorized and required to levy in an amount sufficient for that purpose, and such funds, when so paid, shall be accounted for in the same manner as other revenues of such system, project or combined system.

HISTORY: 1962 Code Section 59-399; 1952 Code Section 59-399; 1942 Code Section 9260; 1933 (38) 411.



Section 6-21-420. Accounting basis of system or project.

The ordinance authorizing the issuance of such bonds shall definitely determine whether such system, project or combined system shall be operated upon a calendar, operating or fiscal year basis and the dates of the beginning and ending thereof.

HISTORY: 1962 Code Section 59-400; 1952 Code Section 59-400; 1942 Code Section 9266; 1933 (38) 411.



Section 6-21-430. Custodian of Gross Revenues; Funds shall be In Form of Trust.

The governing body of the borrower shall designate as custodian of the bond and interest redemption fund established pursuant to Section 6-21-440 a bank, depository, or trust company duly qualified and doing business within the State which shall be satisfactory to the governing body of such borrower. The bank, depository, or trust company shall signify its acceptance of such custodianship by a written instrument directed to the governing body of the borrower. Such fund from time to time held by such bank, depository, or trust company shall be impressed with a trust for the benefit of the persons entitled thereto.

HISTORY: 1962 Code Section 59-401; 1952 Code Section 59-401; 1942 Code Section 9265-1; 1933 (38) 411; 1936 (39) 1299; 1990 Act No. 603, Section 8.



Section 6-21-440. Segregation of revenues to several funds.

In the authorizing ordinance the governing body of the borrower shall set aside monthly (or more often if deemed advisable) and shall pledge either the gross revenues or net revenues of the system, project, or combined system, as the governing body of the borrower may determine, into separate and special funds as follows: Out of the revenues there shall be set aside a sum sufficient to pay the principal of and the interest upon the bonds as and when they become due and payable. If the revenues of any calendar, operating, or fiscal year shall be insufficient to pay the principal of and interest on the bonds maturing in any such calendar, operating, or fiscal year, an additional amount sufficient to pay the principal of and interest on such bonds outstanding and unpaid shall be set aside out of the revenues of the next succeeding calendar, operating, or fiscal year and applied to the payment of the principal of and interest on such outstanding and unpaid bonds. This fund shall be designated the "bond and interest redemption fund". Out of the revenues there also shall be set aside a sum sufficient to provide for the payment of all expenses of administration and operation and such expenses for maintenance as may be necessary to preserve the system, project or combined system in good repair and working order. This fund shall be designated the "operation and maintenance fund". If the pledge made is of gross revenues, the order of the foregoing set asides shall be first to the bond and interest redemption fund and next to the operation and maintenance fund; if the pledge is of net revenues, the order of the foregoing set asides shall be first to the operation and maintenance fund and next to the bond and interest redemption fund. Out of the remaining revenues there shall be next set aside a sum sufficient to build up a reserve for depreciation of the existing system or combined system. This fund shall be designated the "depreciation fund". Out of the remaining revenues there shall be next set aside a sum sufficient to build up a reserve for improvements, betterments, and extensions to the existing system, project, or combined system, other than those necessary to maintain it in good repair and working order as herein provided. This fund shall be designated the "contingent fund". Any surplus revenues thereafter remaining shall be disposed of by the governing body of the borrower as it may determine from time to time to be for the best interest of the borrower.

In the event the proceedings for the issuance of bonds provide for their repayment in whole or in part from front-foot assessments, the borrower need not make the payments provided for in this section for application for the payment of principal and interest on a monthly basis but may make them at least annually, provided that the payments shall be in such amounts and at such times that sufficient funds will be available to pay the principal and interest upon the bonds as and when they become due and payable.

HISTORY: 1962 Code Section 59-402; 1952 Code Section 59-402; 1942 Code Section 9264; 1933 (38) 411; 1980 Act No. 365; 1990 Act No. 603, Section 9.



Section 6-21-450. Payment of expenses of operation or maintenance from other funds.

Nothing in this chapter shall be construed to prohibit the borrower from appropriating and using any part of its available income or revenues derived from any source other than from the operation of such system, project or combined system in paying any immediate expenses of operation or maintenance of any such system, project or combined system. But nothing in this chapter shall be construed to require the borrower to do so.

HISTORY: 1962 Code Section 59-403; 1952 Code Section 59-403; 1942 Code Section 9265; 1933 (38) 411.



Section 6-21-460. Bonds payable only from bond and interest redemption fund.

Bonds issued under the provisions of this chapter shall be payable solely from the revenues in the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-404; 1952 Code Section 59-404; 1942 Code Section 9264; 1933 (38) 411.



Section 6-21-470. Excess contributions to bond and interest redemption fund.

In the segregation and separation of the gross revenues into the several funds in Section 6-21-440 stated, the governing body may prescribe a reasonable excess amount to be placed in the bond and interest redemption fund from time to time during the earlier years of maturities of such bonds so as thereby to produce and provide a cushion fund to meet any possible deficiencies therein in maturities of future years. If such excess amounts are thus provided provision may be made in the ordinance for the scaling down of such amounts in future years if the surplus so provided in the earlier years may then be found to have been accumulated and to be available.

HISTORY: 1962 Code Section 59-405; 1952 Code Section 59-405; 1942 Code Section 9264; 1933 (38) 411.



Section 6-21-480. Disposition of surplus in operation and maintenance fund.

If any surplus shall be accumulated in the operation and maintenance fund which shall be equal to the cost of operating and maintaining the system, project or combined system during the remainder of the calendar, operating or fiscal year, as provided by the authorizing ordinance, and the cost of operating and maintaining the system, project or combined system during the succeeding like calendar, operating or fiscal year, any such surplus may be transferred at any time by the governing body to the depreciation fund, the contingent fund or the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-406; 1952 Code Section 59-406; 1942 Code Section 9267; 1933 (38) 411.



Section 6-21-490. Disposition of surplus in depreciation fund.

If any surplus shall be accumulated in the depreciation fund over and above that which the governing body shall find may be necessary therein during the then present calendar, operating or fiscal year and the next ensuing calendar, operating or fiscal year, any such excess may be transferred to the contingent fund or the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-407; 1952 Code Section 59-407; 1942 Code Section 9268; 1933 (38) 411.



Section 6-21-500. Disposition of surplus in contingent fund.

If any surplus shall be accumulated in the contingent fund over and above that which the governing body shall find may be necessary for reasonable and proper improvements, betterments and extensions to the existing system, project or combined system during the current calendar, operating or fiscal year and the next ensuing calendar, operating or fiscal year, any such excess may be transferred to the bond and interest redemption fund or may be applied, in so far as possible, in the purchase or retirement of outstanding bonds issued under the provisions of this chapter and for that purpose the governing body may purchase bonds not due in the open market at not more than the fair market value thereof. When such bonds are purchased for investment the income from such investment shall be carried into the contingent fund.

HISTORY: 1962 Code Section 59-408; 1952 Code Section 59-408; 1942 Code Section 9269; 1933 (38) 411.



Section 6-21-510. Books and accounts; annual report; inspection.

Any borrower issuing revenue bonds under the provisions of this chapter shall install and maintain proper books of record and account (separate entirely from other records and accounts of such borrower) in which full and correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the system, project or combined system. The governing body of such borrower, not later than three months after the close of any calendar, operating or fiscal year, shall cause to be prepared a balance sheet and an income and surplus account, showing, respectively, in reasonable detail the financial condition of the system, project or combined system at the close of such preceding calendar, operating or fiscal year and the financial operations thereof during such year. Such balance sheets and income and surplus accounts shall at all reasonable times during usual business hours be open to examination and inspection by any taxpayer, user of the services furnished or holder of bonds issued under the provisions of this chapter or anyone acting for or on behalf of such taxpayer, user or bondholder.

HISTORY: 1962 Code Section 59-409; 1952 Code Section 59-409; 1942 Code Section 9271; 1933 (38) 411.



Section 6-21-520. Limitation on obligation which may be incurred by municipality.

No obligation shall be incurred by any municipality in any such construction, acquisition, extension or improvement except such as is payable solely from funds provided under the authority of this chapter.

HISTORY: 1962 Code Section 59-410; 1952 Code Section 59-410; 1942 Code Section 9242; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-530. Issuance of bonds without election or notice.

This chapter shall be construed as authorizing the issuance of such bonds provided for herein without submitting the proposition for the approval of them to the voters of the borrower. When bonds are authorized under this chapter it shall not be necessary to make publication of any ordinance, resolution, notice or proceeding relating thereto. But nothing in this chapter shall be construed to prohibit the governing body from making such publication as it may deem necessary in relation thereto.

HISTORY: 1962 Code Section 59-411; 1952 Code Section 59-411; 1942 Code Section 9274; 1933 (38) 411.



Section 6-21-540. Effect of former Public Works Administration Act.

All sections, provisions and clauses of this chapter which were repugnant to or inconsistent with the provisions of the former Public Works Administration Act of the Congress of the United States are hereby declared void in so far as they were in conflict with the Public Works Administration Act, the intention of this chapter being to enable the political subdivisions of this State to qualify for any right, privilege or immunity granted by any act of the Congress of the United States or any board, commission, agency or instrumentality thereof.

HISTORY: 1962 Code Section 59-412; 1952 Code Section 59-412; 1942 Code Section 9244; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-550. Effect of chapter on existing contracts and liens.

Nothing in this chapter shall be construed as authorizing any borrower to impair or commit a breach of the obligation of any valid lien or contract created or entered into by it, the intention hereof being to authorize the pledging, setting aside and segregation of gross revenues only when consistent with outstanding obligations of such borrower.

HISTORY: 1962 Code Section 59-413; 1952 Code Section 59-413; 1942 Code Section 9273; 1933 (38) 411.



Section 6-21-560. Chapter shall be cumulative.

This chapter shall be construed as cumulative authority for the purposes named in Section 6-21-50 and as to the manner and form of issuing revenue bonds for any such purpose and shall not be construed to repeal any existing laws with respect thereto, it being the purpose and intention of this chapter to create an additional and alternate method for the purposes herein named.

HISTORY: 1962 Code Section 59-414; 1952 Code Section 59-414; 1942 Code Section 9241; 1933 (38) 411; 1934 (38) 1543.



Section 6-21-570. Chapter shall be liberally construed.

This chapter being necessary for and to secure the public health, safety, convenience and welfare of the counties, townships, cities and incorporated towns of the State shall be liberally construed to effect the purposes hereof.

HISTORY: 1962 Code Section 59-415; 1952 Code Section 59-415; 1942 Code Section 9275; 1933 (38) 411.






CHAPTER 23 - JOINT MUNICIPAL ELECTRIC POWER AND ENERGY ACT

Section 6-23-10. Short title.

This chapter may be cited as the "Joint Municipal Electric Power and Energy Act".

HISTORY: 1978 Act No. 473, Section 2.



Section 6-23-20. Definitions.

The terms used in this chapter have the following meaning unless a different meaning clearly appears from the context:

(1) "Area generally served by the same electric supplier" means that area located in any county or counties of this State and assigned to an electric supplier by the Public Service Commission pursuant to the provisions of Section 58-27-640 and to the Public Service Authority by Article 3 of Title 58.

(2) "Bonds" mean electric revenue bonds, notes, certificates, or other obligations of indebtedness of a joint agency issued pursuant to the provisions of this chapter and include refunding bonds.

(3) "Cost" or "cost of a project" means, but is not limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, or extension of a project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating to it; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing these; administrative, legal, engineering, and inspection expenses; financing fees, expenses, and costs; working capital; initial fuel costs; interest on the bonds during construction and for a reasonable time after that is determined by the joint agency; establishment of reserves; and other expenditure of the joint agency incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, or extension of any project and the placing of them in operation.

(4) "Governing body" means, with respect to a municipality, the board, council, commission, or other legislative body charged by law with governing the municipality.

(5) "Electric supplier" means an electric utility regulated by the Public Service Commission, electric cooperative, or municipal electric system authorized to do business within the State or the Public Service Authority.

(6) "Joint agency" means a public body and body corporate and politic organized pursuant to the provisions of this chapter.

(7) "Municipality" means a city or town created pursuant to the laws of the State, or agency, board, commission, or council of it, that has owned for at least ten years a system or facilities for the generation, transmission, or distribution of electric power and energy for public and private uses.

(8) "Project" means a system or facilities for the generation, transmission, and transformation, not distribution, of electric power and energy by any means including, but not limited to, any one or more electric generating units situated at a particular site or any interest in any of them or any right to the output, capacity, use, or services of it.

(9) "State" means the State of South Carolina.

HISTORY: 1978 Act No. 473, Section 3; 1996 Act No. 358, Sections 7 and 8; 2007 Act No. 32, Section 1, eff May 22, 2007.

Effect of Amendment

The 2007 amendment redesignated items (a) to (i) as items (1) to (9) and made nonsubstantive language changes.



Section 6-23-30. Planning, construction, and ownership of electric distribution facilities.

In addition and supplemental to the powers granted to municipalities of the State, and in order to accomplish the purpose of this chapter, a municipality may plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, operate, and maintain an undivided interest as a tenant-in-common in a project situated within or without the State jointly with one or more municipalities in this State or any other state, owning electric distribution facilities, or with any political subdivisions or agencies of any other state, and may make these plans and enter into these contracts in connection with them, not inconsistent with the provisions of this chapter, as are necessary or appropriate; provided, all municipal tenants-in-common must be located within the area generally served by the same electric supplier. The acquisition of a project or projects by municipalities as tenants-in-common by purchase is limited to a project or projects under construction on the date of approval of this chapter, or a project or projects on which construction will commence subsequent to the date of approval of this chapter. The amount of capacity and output of a project purchased by municipal tenants-in-common may not be less than ten percent of the rated capacity of the project.

Municipal tenants-in-common pursuant to the provisions of this section, by contract, may waive their right of partition either in kind or by sale. The power and right to enter into agreements to waive the right of judicial partition authorized by this section are in addition to these powers and rights already authorized by the laws of South Carolina.

Nothing contained in this section prevents a municipality or municipalities from undertaking studies to determine whether there is a need for a project or whether the project is feasible.

HISTORY: 1978 Act No. 473, Section 4; 1979 Act No. 176, Section 1; 2007 Act No. 32, Section 1, eff May 22, 2007.

Effect of Amendment

The 2007 amendment, in the first undesignated paragraph, in the second sentence substituted "is" for "from an electric supplier generally serving the area in which the municipal tenants in common are located; provided, further, such purchase shall be", and made nonsubstantive language changes throughout the section.



Section 6-23-40. Determination by municipalities that joint agency is in their best interests; factors; publication; challenge in court.

The procedure before formation of a joint agency must be as follows:

(1) The governing body of two or more municipalities may determine, by resolution or ordinance, that it is in the best interests of the respective municipalities and their electric customers in accomplishing the purposes of this chapter to create a joint agency for the purpose of undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, operation, and maintenance of a project or projects to supply electric power and energy for the municipalities' present and future needs as an alternative or supplemental method of obtaining the benefits and assuming the responsibilities of ownership in a project; provided, membership of municipalities in a joint agency shall consist only of municipalities located within the area generally served by the same electric supplier as of the date of issuance of a corporate certificate for such joint agency pursuant to Section 6-23-80. This resolution or ordinance must be approved by a majority of the members of the governing body of the municipality.

(2) In determining whether or not the creation of a joint agency for this purpose is in the best interests of the municipalities and their electric customers, the governing body shall take into consideration, but is not limited to, the following:

(a) whether or not a separate entity may be able to finance the costs of a project or projects in a more efficient and economical manner;

(b) whether or not a better financial market acceptance may result if one entity is responsible for issuing all of the bonds required for a project or projects in a timely and orderly manner;

(c) whether or not savings and other advantages may be obtained by providing a separate entity responsible for the acquisition, purchase, construction, ownership, and operation of a project or projects.

(3) If the proposed creation of a joint agency is found to be in the best interests of a municipality, the governing body of the municipality shall give notice of its action publishing once a week for two consecutive weeks in a newspaper of general circulation within the municipality. A person affected by the action of the governing body of the municipality may challenge the action of the municipality, by action de novo, instituted in the court of common pleas for the county in which the municipality is located, within twenty days following the last publication of the notice prescribed in this section.

HISTORY: 1978 Act No. 473, Section 5; 1979 Act No. 176, Section 2; 2007 Act No. 32, Section 1, eff May 22, 2007.

Effect of Amendment

The 2007 amendment redesignated items (a) to (c) as items (1) to (3) and items (b)(i) to (b)(iii) as item (2)(a) to (2)(c) and made nonsubstantive language changes throughout.



Section 6-23-50. Formation of joint agency; certificate as proof of existence.

Upon fulfilling the requirements set forth in Section 6-23-40 hereof, the governing body of each municipality which determines that its participation in the proposed joint agency is in its best interest shall by resolution appoint one representative of the proposed joint agency. Any two or more representatives so appointed shall file with the Secretary of State an application signed by a representative of each proposed member municipality setting forth:

(a) The names of all the proposed member municipalities and their respective appointed representatives;

(b) A certified copy of the resolution or ordinance of each member municipality determining it is in its best interest to participate in the proposed joint agency and the resolution appointing such representative;

(c) The desire that the joint agency be organized as a public body and a body corporate and politic under this chapter; and

(d) The name which is proposed for the joint agency. The Secretary of State shall examine the application and, before filing such application, shall determine that the application complies with the requirements set forth above and, in addition, that the proposed name of the joint agency is not identical with that of any other corporation of the State or any agency or instrumentality thereof or so nearly similar as to lead to confusion and uncertainty. Thereupon, the Secretary of State shall receive and file the application.

When the application has been made and filed as provided herein, the Secretary of State shall make and issue a corporate certificate which shall be filed with the application, and the joint agency shall thereupon be and constitute a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of the member municipalities and the name of the joint agency. The existence of the joint agency shall begin when the corporate certificate is issued by the Secretary of State. Notice of the issuance of such corporate certificate shall be given to all member municipalities of the joint agency by the Secretary of State. The joint agency shall give notice of the issuance of such corporate certificate to the Public Service Commission.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the joint agency, the joint agency, in the absence of establishing fraud, shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof.

HISTORY: 1978 Act No. 473, Section 6.



Section 6-23-60. Filing of petition prior to acquisition of project; action by Commission; appeal.

(A) Prior to the proposed acquisition of a project for the generation or transmission of electric power and energy by a joint agency, a petition must be filed with the Public Service Commission setting forth the material necessary to permit the Public Service Commission to make the determination required by this section. Notice of the filing of the petition must be given by the Public Service Commission once a week for three consecutive weeks in a newspaper of general circulation in the State. A hearing on the petition is to be conducted as provided by law.

(B) The Public Service Commission is authorized to approve or disapprove the proposed acquisition by a joint agency of a project or projects which consist of an electric generating plant or plants and associated facilities designed for, or capable of, operation at a capacity of more than seventy-five megawatts, or which consist of electric transmission lines and associated facilities of a designed operating voltage of one hundred twenty-five kilovolts or more. There is no requirement for approval by the Public Service Commission for a project or projects for other transmission or generating facilities, or for facilities for distribution or transformation, or any of them, of electric power and energy. However, the joint agency may not acquire or purchase projects or capacity if, after the purchase or acquisition, the joint power agency would own, contract for, or control generating resources exceeding one hundred eighty-five percent of the member municipalities historical territorial peak. In determining whether it is beneficial to the joint agency, the Public Service Commission shall take into consideration, but is not limited to, the following:

(1) the economies and efficiencies to be achieved in constructing on a large scale, facilities for the generation and transmission of electric power and energy;

(2) the municipalities' needs for reserve and peaking capacity and to meet obligations under pooling and reserve-sharing agreements reasonably related to its needs for power and energy to which it is or may become a party;

(3) the estimated useful life of the project;

(4) the estimated time necessary for the planning, development, acquisition, or construction of the project and the length of time required in advance to obtain, acquire, or construct additional power supplies;

(5) the reliability and availability of existing or alternative power supply sources and the costs of the existing or alternative power supply sources;

(6) the load forecast of capacity of a project and the utilization of the capacity by the joint agency for a reasonable period of time subsequent to the date of commercial operation of the project; and

(7) the effect of the proposed acquisition on the ability of the joint agency to satisfy existing financial and contractual obligations that it may have incurred in the acquisition of any previously acquired projects.

(C) Any party in interest may appeal the commission's action pursuant to Sections 58-27-2310 to 58-27-2340 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 7; 1979 Act No. 176, Section 3; 1996 Act No. 358, Section 1; 2007 Act No. 32, Section 2, eff May 22, 2007.

Effect of Amendment

The 2007 amendment added paragraph (B)(7).



Section 6-23-70. Board of directors; new members of joint agency; withdrawal from and dissolution of joint agency.

(a) The management and control of a joint agency shall be vested in a board of directors. The governing body of each member municipality of a joint agency shall appoint a representative, as provided in Section 6-23-80 who shall be a director of the joint agency. The representative, at the discretion of the municipality, may be an officer or employee of the municipality and may also serve ex officio as a member of the board of directors of the joint agency. Each director shall have not less than one vote and may have, in addition thereto, such additional votes as a majority of the members of the joint agency shall determine. Each director shall serve at the pleasure of the governing body by which he was appointed. Each appointed director, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each such oath shall be filed with the governing body of the appointing municipality.

The board of directors of the joint agency shall annually elect, with each representative of member municipalities having one vote, one of the directors as chairman, another as vice chairman and another person or persons who may but need not be directors as treasurer, secretary, and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency, and the secretary shall be the custodian of all books, records, documents and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal.

A majority of the directors of the joint agency then in office shall constitute a quorum. A vacancy on the board of directors of the joint agency shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency, and each such resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this act or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No director of a joint agency shall receive any compensation for the performance of duties hereunder, provided, however, that each director may be paid per diem and subsistence expenses incurred while engaged in the performance of such duties.

(b) After the creation of a joint agency, any other municipality may become a member thereof (1) upon application to such joint agency; (2) upon compliance with the provisions of Section 6-23-20; and (3) with the unanimous consent of the members of the joint agency evidenced by the resolutions of their respective governing bodies. Notice of additional members shall be given to the Public Service Commission.

(c) Any municipality may withdraw from the joint agency, provided, however, that all contractual rights acquired and contractual obligation incurred by a municipality while such municipality was a member shall remain in full force and effect.

Whenever the board of directors of a joint agency and the governing body of each of its member municipalities shall by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds theretofore issued and all other obligations theretofore incurred by the joint agency have been fully paid or satisfied, such board of directors and governing bodies may declare the joint agency to be dissolved. On the effective date of such resolution or ordinance, the title to all funds and other property owned by the joint agency at the time of such dissolution shall vest in the member municipalities of the joint agency as provided in this chapter and the bylaws of the joint agency.

HISTORY: 1978 Act No. 473, Section 8; 1979 Act No. 176, Sections 4, 5.



Section 6-23-80. Executive committee.

The board of directors of a joint agency may create an executive committee the composition of which shall be set forth in the bylaws of the joint agency. The composition of the executive committee shall afford a fair representation of the member municipalities. The executive committee shall have and shall exercise such of the powers and authority of the board of directors during the intervals between the board's meetings in accordance with the board's bylaws, rules, motions or resolutions. The terms of office of the members of the executive committee and the method of filling vacancies therein shall be fixed by the bylaws of the joint agency.

HISTORY: 1978 Act No. 473, Section 9; 1979 Act No. 176, Section 6.



Section 6-23-90. Rights and powers of joint agency.

Each joint agency shall have all the rights and powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but not limited to, the rights and powers:

(a) To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places as it may determine;

(d) To sue and be sued in its own name, and to plead and be impleaded;

(e) To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(f) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof in conformity with state law;

(g) To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein in conformity with state law;

(h) To pledge or assign any money, rents, charges, or other revenues and any proceeds derived by the joint agency from the sales of property, insurance or condemnation awards;

(i) To issue bonds of the joint agency for the purpose of providing funds for any of its corporate purposes;

(j)(1) To acquire by negotiated purchase or lease from an electric supplier any portion of a project or projects under construction on the date of approval of this chapter, or on which construction will commence subsequent to the date of approval of this chapter, either individually or jointly with one or more municipalities in any other state, owning electric generation, transmission, or distribution facilities, or with any political subdivisions or agencies of any other state and to pay all or any part of the cost of it from the proceeds of bonds of the joint agency or from any other funds available to the joint agency;

(2) To, prior to and in connection with such acquisition of a project or projects, study, plan, finance, own, operate, and maintain such project or projects and after such acquisition, to study, plan, finance, acquire, construct, reconstruct, improve, enlarge, extend, own, operate and maintain one or more additional projects;

(k) To authorize the construction, operation or maintenance of any project or projects by any person, firm or corporation, including political subdivisions and agencies of any state, of the United States;

(l) a project under construction, or other property, either individually or jointly, with one or more municipalities in this State or any other state owning electric distribution facilities or with any political subdivisions or agencies of any other state or with other joint agencies created pursuant to this chapter;

(m) To dispose of by negotiated sale or lease, an existing project, a project under construction, or other property either individually or jointly with one or more municipalities in this State or any other state owning electric distribution facilities or with any political subdivisions or agencies of any other state or with other joint agencies created pursuant to this chapter;

(n) To fix, charge and collect rents, rates, fees and charges for electric power or energy and other services, facilities and commodities sold, furnished or supplied through any project;

(o) To generate, produce, transmit, deliver, exchange, purchase, or sell for resale only, electric power or energy, and to enter into contracts for any or all such purposes;

(p) To negotiate and enter into contracts for the purchase, exchange, interchange, wheeling, pooling, transmission, marketing, sale, or use, for resale only, of electric power and energy with any electric supplier within the State, or with any person, firm, or corporation, public or private, outside this State;

(q) to negotiate and enter into contracts for the purchase, exchange, interchange, wheeling, pooling, transmission, marketing, sale, or use, for resale only, of electric power and energy, with any electric supplier within the State, or with any person, firm, or corporation, public or private, outside this State, and the contract may provide that the joint agency is to be obligated to make the payments required by the contract whether the facilities from which the contracted services are provided, are completed, operable or operating, notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of the facilities, or the power and energy contracted for, and that the payments under the contract must not be subject to any reductions, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of any party to the contract;

(r) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations and others;

(s) To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary, and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals, and to obtain, hold and use any license, permits, certificates or approvals, in the same manner as any other person or operating unit of any other person, previously obtained by such person;

(t) To employ engineers, architects, attorneys, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.

HISTORY: 1978 Act No. 473, Section 10; 1979 Act No. 176, Sections 7-9; 1996 Act No. 358, Sections 2-5.



Section 6-23-100. Electric generating facilities as interrelated; responsibility for dispatching capacity and output and scheduling maintenance of project.

Because of pooling and reserve-sharing agreements between electric suppliers, public and private electric utilities and electric cooperatives, the General Assembly determines that electric generating facilities within the State are interrelated; therefore, it is necessary that the electric supplier generally serving the area in which the members of the joint agency are located be responsible for the dispatching of capacity and output and the scheduling of maintenance of a project owned by a joint agency in keeping with established utility practice, subject to contracts entered into for such capacity and output.

HISTORY: 1978 Act No. 473, Section 11.



Section 6-23-110. Municipalities may contract to buy power; terms of contract; sources of payment; advances.

Any municipality which is a member of the joint agency may contract to buy from the joint agency power and energy required for its present or future requirements, including the capacity and output of one or more specified projects. As the creation of a joint agency is an alternative method whereby a municipality may obtain the benefits and assume the responsibilities of ownership in a project, any such contract may provide that the municipality so contracting shall be obligated to make the payments required by the contract whether or not a project is completed, operable or operating notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. Any contract with respect to the sale or purchase of capacity or output of a project entered into between a joint agency and its member municipalities may also provide that if one or more of such municipalities shall default in the payment of its or their obligations with respect to the purchase of said capacity or output, then in that event the remaining member municipalities which are purchasing capacity and output under the contract shall be required to accept and pay for and shall be entitled proportionately to and may use or otherwise dispose of the capacity or output which was to be purchased by the defaulting municipality.

Notwithstanding the provisions of any other law to the contrary, the initial term for any such contracts with respect to the sale or purchase of capacity, output, power, or energy from a project may be for a period not to exceed the later of either fifty years from the date of the contract or fifty years from the date a project is estimated to be placed in normal continuous operation. Such contracts may be renewed or extended by the joint agency and the member municipality, upon such terms and conditions as the joint agency and the member municipality may agree, for an additional period not to exceed fifty years from the date of the renewal or extension. The execution and effectiveness of those contracts, or renewals or extensions of those contracts, are not subject to any authorizations or approvals by the State or any agency, commission, or instrumentality, or political subdivision thereof.

Payments by a municipality under any contract for the purchase of capacity and output from a joint agency shall be made from the revenues derived from the ownership and operation of the electric system of said municipality and any obligation under such contract shall not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipality or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through its electric system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on general obligation bonds, if any, heretofore or hereafter issued by the municipality for purposes related to its electric system.

Any municipality which is a member of a joint agency may furnish the joint agency with money derived from the ownership and operation of its electric system or facilities and provide the joint agency with personnel, equipment and property, both real and personal. Any municipality may also provide any services to a joint agency.

Any member of a joint agency may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or facilities to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall repay such advances or contributions from proceeds of bonds, from operating revenues or from any other funds of the joint agency, together with interest thereon as may be agreed upon by the member and the joint agency.

HISTORY: 1978 Act No. 473, Section 12; 2004 Act No. 210, Section 1, eff April 26, 2004; 2015 Act No. 25 (S.304), Section 2, eff June 1, 2015.

Effect of Amendment

The 2004 amendment, in the second paragraph, divided the existing text into the first and third sentences, inserted the second sentence relating to extension of the contract for the same period, in the third sentence substituted "effectiveness of those contracts or extensions of those contracts are not subject" for "effectiveness thereof shall not be subject", and made nonsubstantive changes.

2015 Act No. 25, Section 2, rewrote the second paragraph.



Section 6-23-130. Issuance of bonds authorized.

A joint agency may issue bonds pledging to the payment thereof as to both principal and interest the revenues, or any portion thereof, derived or to be derived from all or any of its projects, and any additions and betterments thereto or extensions thereof, or contributions or advances from its members. Bonds of a joint agency shall be authorized by resolution adopted by its board of directors.

HISTORY: 1978 Act No. 473, Section 14.



Section 6-23-140. Approval of projects financed by bonds; terms of bonds; proceeds; replacement of lost or destroyed bonds.

(a) A joint agency is hereby authorized to issue at one time or from time to time its bonds for the purpose of paying all or any part of the cost of any of the purposes herein authorized. The principal of, premium, if any, and the interest on such bonds shall be payable solely from the respective funds herein provided for such payment. The bonds of each issue may be sold at public or private sale. Notwithstanding any provision of law to the contrary, the bonds may be sold at such price, and shall bear interest at such rate or rates, as may be determined by the board of directors of the joint agency. The bonds of each issue shall be dated and shall mature in such amounts and at such time or times, not exceeding fifty years from their respective date or dates, as may be determined by the board of directors of the joint agency, and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the board of directors of the joint agency prior to the issuance of the bonds. The board of directors of the joint agency shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature of such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The board of directors of the joint agency may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the governing body of the issuer may determine, and provisions may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest; and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

(b) The proceeds of the bonds of each issue shall be used solely for the purposes for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the board of directors of the joint agency may provide in the resolution authorizing the issuance of such bonds or in any trust agreement securing the same. The joint agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The joint agency may also provide for the replacement of any bonds which shall have become mutilated or shall have been destroyed or lost.

(c) Bonds may be issued under provisions of this chapter without obtaining the consent or approval of the State or any political subdivision or any agency, commission or instrumentality thereof.

HISTORY: 1978 Act No. 473, Section 15; 1979 Act No. 176, Section 11.



Section 6-23-150. Trust agreements.

In the discretion of the board of directors of the joint agency, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the joint agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

(a) The pledge of all or any part of the revenues derived or to be derived from the project or projects to be financed by the bonds or from the electric system or facilities of a joint agency.

(b) The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the joint agency.

(c) The setting aside of reserves and the investment, regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any moneys held for the payment of bonds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(h) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(i) The preparation and maintenance of a budget.

(j) The retention or employment of conducting engineers, independent auditors and other technical consultants.

(k) Limitations on or the prohibition of free service to any person, firm or corporation, public or private.

(l) The acquisition and disposal of property, provided that no project or part thereof shall be mortgaged by such trust agreement or resolution.

(m) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(n) The continuing operation and maintenance of the project.

HISTORY: 1978 Act No. 473, Section 16.



Section 6-23-160. Rents, rates, fees and charges; validity and lien of pledge.

The joint agency is hereby authorized to fix, charge, and collect rents, rates, fees and charges for electric power and energy and other services, related to the generation, transmission and sale of electric energy. For so long as any bonds of a joint agency are outstanding and unpaid, the rents, rates, fees and charges shall be so fixed as to provide revenues at least sufficient, together with other available funds, to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds payable from said revenues, to create and maintain reserves and comply with such covenants as may be required by any resolution or trust agreement authorizing and securing bonds, and to pay any and all amounts which the joint agency may be obligated to pay from said revenues by law or contract.

Any pledge made by a joint agency pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues, securities and other moneys so pledged and then held or thereafter received by the joint agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality or joint agency without regard to whether such parties have notice thereof.

HISTORY: 1978 Act No. 473, Section 17; 1979 Act No. 176, Section 12.



Section 6-23-170. Investment of moneys pending disbursement.

Notwithstanding any provision of law to the contrary, the board of directors of joint agencies or persons authorized to make investment decisions on behalf of joint agencies investing public funds are considered to be trustees and subject to the prudent investor standard. When investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing public funds, a trustee shall act with care, skill, prudence, and diligence under the circumstances then prevailing, that a prudent person acting in a like capacity and familiarity with those matters would use in the conduct of funds of a like character. When investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing funds of a joint agency, the primary objective of a trustee is to safeguard the principal of the funds under its control. The secondary objective is to meet the liquidity needs of the joint agency. The third objective is to achieve a return on the funds under its control. Monies of joint agencies not required for the immediate necessities of the joint agency may be invested and reinvested in securities and other investments as the board of directors of joint agencies shall determine in accordance with the objectives enumerated above. The securities and other investments which may be used by the trustee is to be listed in a formal, written investment policy approved by the board of directors of joint agencies.

HISTORY: 1978 Act No. 473, Section 18; 1996 Act No. 358, Section 6.



Section 6-23-180. Legal action by bond holder and trustee.

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder, or, to the extent permitted by law, under such trust agreement or resolution authorizing the issuance of such bonds or under any agreement or other contract executed by the joint agency pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by any joint agency or municipality or by any officer thereof, including the fixing, charging and collecting of rents, rates, fees and charges.

HISTORY: 1978 Act No. 473, Section 19.



Section 6-23-190. Bonds and interest coupons designated investment securities.

Whether or not the bonds and interest coupons appertaining hereto are of such form and character as to be investment securities under Chapter 8, of Title 36 of the 1976 Code, all bonds and interest coupons appertaining thereto issued under this chapter are hereby made investment securities within the meaning of and for all the purposes of Chapter 8, of Title 36 of the 1976 Code, subject only to the provisions of the bonds, pertaining to registration.

HISTORY: 1978 Act No. 473, Section 20.



Section 6-23-200. Investment in bonds lawful.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this chapter.

HISTORY: 1978 Act No. 473, Section 21.



Section 6-23-210. Bonds to be special obligations; payment thereof.

The bonds shall be special obligations of the joint agency issuing them. The principal of, premium, if any, and interest on the bonds shall not be payable from the general funds of the joint agency, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of the State or any municipality is, or may be, pledged for the payment of the principal of or interest on the bonds, and no holder of the bonds shall have the right to compel the exercise of the taxing power by the State or any municipality or the forfeiture of any of its property in connection with any default thereon. Every bond shall recite in substance that the principal of and interest on the bond is payable solely from the revenues pledged to its payment and that the joint agency is not obligated to pay the principal or interest except from such revenues.

HISTORY: 1978 Act No. 473, Section 22.



Section 6-23-220. Issuance of refunding bonds authorized.

A joint agency is hereby authorized to provide by resolution for the issuance of refunding bonds of the joint agency for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the joint agency in respect to the same shall be governed by the provisions of this chapter which relate to the issuance of bonds, insofar as such provisions may be appropriate therefor.

HISTORY: 1978 Act No. 473, Section 23.



Section 6-23-230. Bonds tax exempt.

The principal of and interest on the bonds issued pursuant to this act shall have the tax exempt status prescribed by Section 12-1-60 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 24.



Section 6-23-235. Applicability of franchise and permit requirements.

That portion of Section 6-21-400 which states that it shall not be necessary for any borrower operating under the provisions of this chapter to obtain any franchise or other permit from any state bureau, board, commission, or other instrumentality of the State in order to construct, improve, enlarge, extend, or repair any system, project, or combined system named in Chapter 21, Article 6, shall not be applicable to a joint agency issuing bonds pursuant to the Revenue Bond Act for Utilities, Section 6-21-10, et seq.

HISTORY: 1996 Act No. 358, Section 9.



Section 6-23-240. Certification required.

The joint agency shall be required to obtain the necessary certification as appropriate under the "Utility Facility Siting and Environmental Protection Act", Sections 58-33-10 to 58-33-430 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 25.



Section 6-23-250. Projects and power as subject to taxation.

A project owned by a joint agency shall not be exempt from property taxes or other taxes if applied to the sale of energy; provided, however, that if all or any portion of the joint agency is declared exempt from property taxation then the joint agency shall, in lieu of property taxes, pay to any governmental body authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were subject to valuation and assessment by the respective governmental body authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were subject to valuation and assessment by the respective governmental body. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as are added to taxes on taxable property in the governmental body. Payments in lieu of taxes if made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.

Power and energy sold by a joint agency shall be subject to taxes.

Joint agencies are exempt from the tax imposed pursuant to Section 12-23-10.

HISTORY: 1978 Act No. 473, Section 26; 1991 Act No. 171, Part II, Section 57A.



Section 6-23-260. Rights and privileges of personnel.

Personnel employed or appointed by a municipality to work for a joint agency shall have the same authority, rights, privileges and immunities (including coverage under the workmen's compensation laws) which the officers, agents and employees of the appointing municipality enjoy within the territory of that municipality, whether within or without the territory of the appointing municipality, when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint agency shall be qualified for participation in the South Carolina Retirement System with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality; provided, that personnel participating in the South Carolina Retirement Systems shall be residents of this State.

HISTORY: 1978 Act No. 473, Section 27.



Section 6-23-270. Annual reports; audits.

Each joint agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to the governing bodies of its member municipalities. Each such report shall set forth a complete operating and financial statement covering the operations of the joint agency during such year. The joint agency shall cause an audit of its books of record and accounts to be made at least once in each year by a certified public accountant and the cost thereof may be treated as a part of the cost of construction of a project or projects, or otherwise as part of the expense of administration of a project covered by such audit.

HISTORY: 1978 Act No. 473, Section 28.



Section 6-23-280. Participation of joint agency in grant-in-aid and loan programs.

The board of directors of a joint agency is hereby authorized to make application and to enter into contracts for and to accept grants-in-aid and loans from the federal and State governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility, or participating in any research or development program, or performing any function which such municipality or joint agency may be authorized by general or local law to provide or perform.

In order to exercise the authority granted by this section, the board of directors of a joint agency may:

(a) Enter into and carry out contracts with the State or federal government or any agency or institution thereof under which government, agency or institution grants financial or other assistance to the municipality or joint agency;

(b) Accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;

(c) Agree to and comply with any reasonable conditions which are imposed upon such grants or loans;

(d) Make expenditures from any funds so granted.

HISTORY: 1978 Act No. 473, Section 29.



Section 6-23-290. Eminent domain.

In order to effectuate the purposes of this chapter, joint agencies may exercise the power of eminent domain in any county of this State. A joint agency exercising the power of eminent domain for the purpose authorized by this chapter has no power to condemn a facility under construction or an existing facility or any facility to be constructed in the future used for the generation, transmission, or distribution of electric power or energy.

HISTORY: 1978 Act No. 473, Section 30; 1987 Act No. 173, Section 14.



Section 6-23-300. Immunity of directors, officers and their agents.

No director of any joint agency or officer of any municipality or person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability by reason of carrying out any of the powers expressly or impliedly given in this chapter.

HISTORY: 1978 Act No. 473, Section 31.



Section 6-23-310. Immunity of joint agencies waived and withdrawn.

The General Assembly hereby waives and withdraws from the joint agencies authorized by this chapter their immunity from suit of every kind and description, whether the same be in tort, contract, or otherwise, which suits arise out of or are in any way connected with the development, ownership, operation, maintenance, or otherwise of a project or the doing, or failure to do, of anything authorized by this chapter.

HISTORY: 1978 Act No. 473, Section 34.



Section 6-23-320. Powers cumulative; bonds for financing private facilities not authorized.

The foregoing sections of this chapter shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized thereby and shall be deemed and construed to be supplemental and additional to powers conferred by existing laws, and shall not be regarded as in degradation of any powers not existing; provided, however, that insofar as provisions of this chapter are inconsistent with the provisions of any other general, special or local law, the provisions of this chapter shall be controlling. Nothing in this chapter shall be construed to authorize the issuance of the bonds for the purpose of financing facilities to be owned wholly or in part by any private corporation.

HISTORY: 1978 Act No. 473, Section 32.



Section 6-23-330. Liberal construction; savings clause.

In order to effectuate the purposes and policies prescribed in this chapter, the provisions hereof shall be liberally construed. If any provision or section of this chapter be held invalid or unconstitutional such holding shall not affect the remaining provisions of this chapter.

HISTORY: 1978 Act No. 473, Section 33.



Section 6-23-335. Provision, distribution, marketing, or sale by joint agency of energy or service to retail customers.

Nothing in this chapter shall be interpreted to authorize a joint agency to provide, distribute, market, or sell electric energy or service to retail customers.

HISTORY: 1996 Act No. 358, Section 10.



Section 6-23-340. Legal and binding effect of existing contracts.

Nothing in Act 358 of 1996 shall, or shall be deemed or construed to, amend, supplement, modify, or otherwise alter or affect the provisions of contracts entered into by a joint agency prior to the effective date of Act 358 of 1996.

HISTORY: 1996 Act No. 358, Section 11.






CHAPTER 24 - JOINT AGENCY ACT

Section 6-24-10. Title.

This chapter is known as the "Joint Agency Act".

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-20. Definitions.

As used in this chapter:

(1) "Cost", with respect to a project, means:

(a) all costs of planning, designing, constructing, and financing the project, including fees for professional services, costs of insurance, and costs for principal and interest, during planning, designing, and construction and for up to one year after completion of construction;

(b) all costs associated with establishing necessary or desirable reserves in connection with a project; and

(c) other expenditures of the joint agency incidental, necessary, or convenient to the acquisition, construction, implementation, reconstruction, improvement, enlargement, or extension of a project.

If a project does not involve the acquisition or construction of a facility, "cost" includes all costs of the undertaking or funding of the undertaking. In either case, "cost" may include those administrative expenses a joint agency considers appropriate.

(2) "Governing body" means the duly constituted governing body of a governmental entity.

(3) "Governmental entity" means a special purpose district created by the General Assembly of this State for the principal purpose of furnishing natural gas to the residents, businesses, and industries of the service area as defined in and fully described in the act of the General Assembly that created and established the special purpose district, and in amendments to that act.

(4) "Joint agency" means a public body and body corporate and politic organized in accordance with the provisions of this chapter.

(5) "Member" of a joint agency means each of those governmental entities which have agreed to create a joint agency to undertake the ownership, operation, maintenance, financing, or contractual use of a project.

(6) "Project", "undertaking", or " facility" means a project or other undertaking pursued by a joint agency for a purpose that is a public and corporate purpose of a member of a joint agency and also means any plant, works, system, facility, and real and personal property of any kind, together with all parts of it and appurtenances to it, and any contract rights, relating to the storage, acquisition, exploration, production, distribution, enrichment, transmission, purchase, sale, exchange, or interchange of gas and relating to the acquisition, extraction, conversion, transportation, storage, or reprocessing of fuel of any kind for those purposes, or any interest in, or right to the use, services, enrichment, output, or capacity of the plant, works, system, or facilities. "Project" or "undertaking" is intended to include contracts and contract rights as well as tangible property.

(7) "State" means the State of South Carolina.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-30. Power to enter into agreements with other governmental entities.

(A) In addition and supplemental to other powers granted to governmental entities of the State, a governmental entity may:

(1) jointly plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, operate, and maintain an undivided interest as a tenant-in-common in a project situated inside or outside the State with one or more governmental entities in this State and make plans and enter into contracts in connection with the project consistent with the provisions of this chapter and necessary or appropriate;

(2) undertake the exercise of any administrative function or power jointly with one or more governmental entities in this State and make plans and enter into contracts in connection with that exercise consistent with the provisions of this chapter and necessary or appropriate;

(3) enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements; and

(4) agree to share the costs of a like undertaking with another governmental entity as is appropriate.

(B) Each governmental entity agreeing to act jointly shall have the legal capacity, power, and authority, by charter, act, constitution, or other law, to so act on its own. This section does not grant any authorization other than as is specifically provided. Each governmental entity may make plans and enter into contracts severally in connection with the projects described consistent with the provisions of this chapter and necessary or appropriate.

(C) Governmental entities which become tenants-in-common pursuant to this section may waive by contract their right of partition, either in kind or by sale. The power and right to enter into agreements to waive the right of judicial partition authorized by this section are in addition to powers and rights authorized elsewhere.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-40. Creation of joint agency; finding of best interest; notice of adoption.

(A) Two or more governmental entities may determine by resolution, as appropriate, that it is in their best interests and those of their residents to create a joint agency for the purpose of:

(1) undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, sale, lease, operation, or maintenance of a project or other undertaking constituting a project;

(2) undertaking the exercise of any administrative function or power and making plans and entering into contracts in connection with that exercise consistent with the provisions of this chapter as necessary or appropriate; or

(3) sharing the costs of a like undertaking with another governmental entity as is appropriate to provide for the present and future needs of the inhabitants and residents of their jurisdictions or to whom they are permitted to provide services as an alternative or supplement to assuming severally and individually the responsibilities of ownership, undertaking a project, or administering a function or power.

(B) The finding that the creation of a joint agency is in the best interests of the governmental entity and its residents, or the residents of the State, must include one or more of the following reasons:

(1) a joint agency is able to acquire, construct, own, or operate a project, administer a function, or exercise a power more efficiently and economically than its members operating individually;

(2) a joint agency is able to undertake a project or exercise a power for the benefit of its members, but one or more of its members otherwise would be unable to undertake a similar project or exercise the power acting individually;

(3) a joint agency is able to finance the cost of a project more efficiently and economically;

(4) to the extent financing is required in connection with the undertaking, better financial market acceptance results if one entity is responsible for issuing all of the bonds and incurring all other debt required for a project;

(5) fiscal savings and other advantages are obtained by providing a separate entity responsible for the:

(i) acquisition, purchase, construction, ownership, or operation of, or otherwise undertaking, a project; or

(ii) administering a function or power.

(C) If the creation of a joint agency is found to be in the best interests of a governmental entity or those it serves, notice of the adoption of the resolution must be published once a week for two consecutive weeks in a newspaper of general circulation within the county in which the governmental entity is located or, if the governmental entity is located in two or more counties, in each of the counties, or if the governmental entity is an agency, instrumentality, board, or commission of the State, in a newspaper of general circulation within the State. A person affected by the action of the governmental entity may challenge the action by action de novo instituted in the court of common pleas for the county in which the governmental entity is located or, if the governmental entity is located in two or more counties, in one of the counties, within twenty days following the last publication of the notice.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-50. Appointment of representatives; application to Secretary of State; issuance and legal effect of corporate certificate.

(A) Upon fulfilling the requirements of Section 6-24-40, each governmental entity participating in the proposed joint agency shall appoint by resolution one representative to the proposed joint agency. Two or more appointed representatives shall file with the Secretary of State an application signed by the representative of each of the proposed members. The application must include:

(1) names of all the proposed members and their respective appointed representatives;

(2) a certified copy of:

(i) the resolution of each member determining it is in its best interests or the best interests of those it serves to participate in the proposed joint agency; and

(ii) the resolution appointing the member's representative;

(3) the statement of desire that the joint agency be organized as a public body and a body corporate and politic pursuant to this chapter;

(4) the proposed name for the joint agency; and

(5) the method of appointment of the board of directors, including the number of directors appointed by each member.

(B) The Secretary of State shall file the application after examining it and determining that it complies with the requirements of subsection (A) and that the proposed name of the joint agency is not identical to that of another corporation of the State or an agency or instrumentality, or so similar as to lead to confusion and uncertainty.

(C) The Secretary of State then shall issue a corporate certificate. The corporate certificate must include the names of the members and the name of the joint agency. The existence of the joint agency as a public body corporate and politic under the proposed name begins when the corporate certificate is issued by the Secretary of State. Notice of the issuance of the corporate certificate must be given to all members of the joint agency by the Secretary of State.

(D) In any suit, action, or proceeding involving the validity or enforcement of or otherwise relating to a contract of a joint agency, the joint agency is presumed conclusively to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State, absent a showing of fraud. A copy of the certificate, duly certified by the Secretary of State, is admissible in evidence in any suit, action, or proceeding and is conclusive proof of the filing and contents.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-60. Board of directors; election of officers; quorum; compensation.

(A) Management and control of the joint agency is vested in a board of directors consisting of the number of directors specified in the application as filed or as amended. The governing body of each member of the joint agency shall appoint the number of representatives provided, and each appointed representative is a director of the joint agency. The governing body of a member may provide that a representative be an officer or employee of the member and also serve ex officio as a member of the board of directors of the joint agency. Each director has at least one vote and has additional votes as a majority of the members of the joint agency may determine. Each director, who serves at the pleasure of the governing body by which he was appointed, before entering upon his duties shall take and subscribe to an oath, before a person authorized by law to administer oaths, to execute the duties of his office faithfully and impartially. A record of each oath must be filed with the governing body of the appointing governmental entity.

(B) The board of directors of the joint agency shall elect annually, with each director having one vote, one of the directors as chairman, another as vice-chairman, and other persons who may be, but need not be, directors as treasurer, secretary, and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors also may appoint additional officers as it considers necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency and the secretary is the custodian of all books, records, documents, and papers filed with the joint agency, the minute book or journal of the joint agency, and its official seal.

(C) A majority of the directors of the joint agency constitutes a quorum. A vacancy on the board of directors of the joint agency does not impair the right of a quorum to exercise all rights and perform all duties of the joint agency. An action taken by the joint agency pursuant to this chapter must be authorized by resolution at a regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency, and each resolution takes effect immediately, without publication or posting. Except as otherwise provided in this chapter or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, is necessary and sufficient to take any action or to pass a resolution. A director of a joint agency may not receive compensation solely for the performance of duties as a director, but each director may be paid per diem, mileage, and subsistence expenses as provided by law for state boards, committees, and commissions.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-70. Additional governmental entities; withdrawal of members; modification of composition of board of directors; filing of notice.

(A) After a joint agency is created, another governmental entity may become a member by:

(1) adopting a resolution complying with the requirements of Section 6-24-40, including publication of notice;

(2) submitting an application to the joint agency; and

(3) receiving approval of the application by resolution from the governing body of each member of the joint agency. The approval must include approval of any changes to the board of directors resulting from the addition.

(B) A member may withdraw from a joint agency by resolution of its governing body. All contractual rights acquired and contractual obligations incurred by a member while it was a member of the joint agency remain in full force and effect. Upon withdrawal of a member, the board of directors must be reduced by the number of directors appointed by the withdrawing member.

(C) The members of a joint agency may modify the composition of the board of directors to increase or decrease the number of directors or to change the number of directors appointed by each member through the adoption of a resolution approving the modification by the governing body of each member.

(D) Notice of a change in membership and a modification of the board of directors, including changes resulting from a change in membership, must be filed with the Secretary of State. A change is not final until the filing.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-80. Dissolution.

If the board of directors of a joint agency and the governing body of each of its members determine by resolution that the purposes for which the joint agency was formed have been fulfilled substantially and that all bonds issued and all other obligations incurred by the joint agency have been paid or satisfied fully, the board of directors and members may declare the joint agency to be dissolved. On the effective date of the resolution, title to all funds and other property owned by the joint agency at the time of the dissolution must be disbursed to the members of the joint agency according to its bylaws.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-90. Executive committee.

The board of directors of a joint agency may create an executive committee, the composition of which must be set forth in the bylaws of the joint agency and reflect a fair representation of the members. The executive committee may exercise powers during intervals between the board's meetings as provided by the board. The terms of office of the members of the executive committee and the methods of filling vacancies must be fixed by the bylaws of the joint agency.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-100. Rights and powers of joint agency.

Each joint agency has the rights and powers of a public body politic and corporate of the State including, without limitation, all the rights and powers necessary or convenient to carry out and effectuate the provisions of this chapter including, but not limited to, rights and powers to:

(1) adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies and promulgate regulations in connection with the performance of its functions and duties;

(2) adopt an official seal and alter it at its pleasure;

(3) maintain an office at a place it determines;

(4) sue and be sued in its own name and to plead and be impleaded;

(5) receive, administer, and comply with the conditions and requirements of a gift, grant, or donation of property or money;

(6) acquire by purchase, lease, gift, or otherwise acquire or to obtain options for the acquisition of property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(7) sell, lease, exchange, transfer, or otherwise dispose of, or grant options for those purposes with respect to, real or personal property, insurance, recovery, or condemnation award;

(8) pledge or assign any money, rents, charges, or other evidence of indebtedness of the joint agency for the purpose of providing funds for its corporate purposes;

(9) borrow money and issue notes, bonds, or other evidence of indebtedness of the joint agency for the purpose of providing funds for its corporate purposes;

(10) enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements;

(11) authorize the construction, operation, or maintenance of a project by a person, firm, or corporation, including political subdivisions and agencies of a state of the United States;

(12) acquire by negotiated purchase or lease from one of its members one or more projects which may be an existing project, project under construction, or other project, either individually or jointly with one or more other governing bodies or joint agencies in this State;

(13) fix, charge, and collect rents, rates, fees, and charges in connection with a project;

(14) make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency pursuant to this chapter, including contracts with persons, firms, corporations, and others;

(15) apply to the appropriate agencies of the State, the United States, or any state of the United States, and to another proper agency for necessary permits, licenses, certificates, or approvals and to construct, maintain, and operate projects in accordance with those licenses, permits, certificates, or approvals; and

(16) employ engineers, architects, attorneys, appraisers, financial advisors, and other consultants and employees as required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency for that purpose.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-110. Contracts between joint agencies and governmental entities.

(A) A governmental entity may contract with the joint agency for its present or future service requirements, including the capacity, supply, and output of one or more specified projects. The contract may provide that the contracting governmental entity is obligated to make the payments required by the contract whether or not a project is completed, operable, or operating and that payments pursuant to the contract are not subject to reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint agency or a member of the joint agency pursuant to the contract or other instrument. A contract entered into between a joint agency and its members also may provide that the remaining members of the joint agency shall assume on a proportional basis the obligations of a defaulting member if one or more of the members defaults in the payment of the obligations.

(B) A contract entered into between a governmental entity and a joint agency may be in the form of an obligation or bond issued under another statute authorizing or permitting the incurring of indebtedness by the governmental entity. The provisions of another statute authorizing or permitting the incurring of indebtedness by the governmental entity do not apply to the extent they would prohibit or limit the sale of the obligation by negotiation to a joint agency and the form of the obligation as a single instrument payable to the joint agency on terms as the joint agency considers appropriate. If the statute requires the establishment or maintenance of reserves or other funds or accounts, intended as security for the holders of the obligations, the joint agency may elect to eliminate or waive those requirements. To the extent any statute provides a lien or permits the pledge of property or revenues as security for obligations issued under it, the joint agency may be the direct beneficiary of the lien or pledge or to waive it.

(C) Notwithstanding the provisions of another law to the contrary, a contract between a governmental entity and a joint agency may extend for a period not exceeding fifty years from the date services are first provided pursuant to the contract, and the execution and effectiveness of the contract are not subject to authorizations or approvals by the State or any agency, commission, or instrumentality or political subdivision of the State.

(D) Except as specifically provided by the terms of the contract, payments by a governmental entity pursuant to a contract with a joint agency are not a legal or equitable pledge, charge, lien, or encumbrance upon property of the governmental entity or upon its income, receipts, or revenues.

(E) A governmental entity may authorize a joint agency to act on its behalf in the same manner and to the same extent as any agency, commission, or employee of the governmental entity. A governmental entity may exercise its governmental powers on behalf of a joint agency in instances where the exercise of the power cannot be delegated.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-120. Power to incur debt and enter into supply and financial management agreements.

A joint agency may incur debt for its purposes, which includes defraying the cost of a project, and may issue bonds pledging the revenues derived from all or any of its projects and additions and betterments or extensions or contributions or advances from its members to the payment of both principal and interest and other obligations. A joint agency may enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-130. Assurance of payment of principal or interest on bonds.

If a joint agency undertakes a project requiring financing, in whole or in part, with the proceeds of bonds, and the payment of principal or interest on the bonds is assured directly or indirectly by a contract with one or more members, the project must not be undertaken without the approval of the governing body of each member which provides assurance. For these purposes, a member has not assured payment on bonds unless its obligation pursuant to the contract is absolute and without regard to the completion or operation of the project.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-140. Issuance of bonds; use of proceeds.

(A) A joint agency may issue at one time, or from time to time, its bonds for the purpose of paying all or part of the cost of the projects and for the purposes authorized by this chapter. The principal of and the interest on the bonds, and any premium, are payable only from the fund provided for payment. The bonds of each issue may be sold at public or private sale. Notwithstanding another provision of law to the contrary, the bonds may be sold at a price, and bear interest at a rate or rates, as determined by the board of directors of the joint agency. The bonds of each issue must be dated and must mature in amounts and at a time, not exceeding fifty years from their respective date, as determined by the board of directors of the joint agency, and may be redeemable before maturity at a price and by terms and conditions as fixed by the board of directors of the joint agency before the issuance of the bonds. The board of directors of the joint agency shall determine the form and the manner of execution of the bonds, including interest coupons attached to them, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at a bank or trust company inside or outside the State. If an officer whose signature or signature facsimile appears on a bond or coupons ceases to be an officer before the delivery of the bonds, the signature or facsimile is valid and sufficient for all purposes as if he had remained in office until delivery. The board of directors of the joint agency also may provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in fully registered form or under a book-entry-only system, as the governing body of the issuer determines.

(B) The proceeds of the bonds of each issue must be used only for the purposes for which the bonds were issued, and must be disbursed in a manner as the board of directors of the joint agency provides in the resolution authorizing the issuance of the bonds or in a trust agreement securing the issuance. The joint agency may issue interim receipts or temporary bonds exchangeable for definitive bonds when the bonds are executed and available for delivery. The joint agency also may provide for the replacement of bonds which are mutilated, destroyed, or lost.

(C) Bonds may be issued pursuant to this chapter without obtaining the consent or approval of the State or any political subdivision, or agency, commission, or instrumentality of the State.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-150. Trust agreements for issuance of bonds.

The board of directors of the joint agency may elect to have bonds issued pursuant to this chapter secured by a trust agreement between the joint agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside the State. The trustee agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of the bonds may contain covenants including, but not limited to, the:

(1) assignment or pledge of:

(a) all or a part of the revenues derived from the project financed by the bonds; or

(b) the contracts and any collateral between the joint agency and any of its members or other governmental entities;

(2) rents, rates, fees, and charges to be established, maintained, and collected and the use and disposal of revenues, gifts, grants, and funds received by the joint agency;

(3) setting aside, investment, regulation, and disposition of reserves;

(4) custody, collection, securing, investment, and payment of monies held for the payment of bonds;

(5) limitations or restrictions on the purposes to which the proceeds of sale of issued bonds must be applied;

(6) limitations or restrictions on the issuance and security of additional bonds or the refunding of outstanding or other bonds;

(7) procedure for amending the terms of a contract with bondholders;

(8) events of default and the rights and liabilities arising upon default, and the terms and conditions upon which bonds issued pursuant to this chapter are or may be declared due before maturity, and the terms and conditions upon which that declaration and its consequences may be waived;

(9) preparation and maintenance of a budget;

(10) retention or employment of conducting engineers, independent auditors, and other technical consultants;

(11) limitations on, or the prohibition of, free service to a person, firm, or corporation, public or private;

(12) acquisition and disposal of property, except that a project or part of a project must not be mortgaged by the trust agreement or resolution. The joint agency may mortgage other property owned by it;

(13) provisions for insurance and for accounting reports and their inspection and audit;

(14) continuing operation and maintenance of the project.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-160. Payment of bonds, expenses and other obligations; pledge and resulting lien.

(A) The joint agency may fix, charge, and collect rents, rates, fees, and charges for services provided by the agency or the use of a project so as to provide revenues, for so long as the bonds are outstanding and unpaid, at least sufficient together with other available funds to:

(1) pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects and for all necessary repairs, replacements, or renewals;

(2) pay when due the principal and interest and any premiums on all bonds payable from the revenues;

(3) create and maintain reserves and comply with covenants required by a resolution or trust agreement authorizing and securing bonds; and

(4) pay amounts which the joint agency may be obligated by law or contract to pay from the revenues.

(B) A pledge made by a joint agency pursuant to this chapter is valid and binding from the date the pledge is made. The revenues, securities, and other monies pledged and held or received afterwards by the joint agency or fiduciary are subject immediately to the lien of the pledge without physical delivery of it or other act, and the lien of the pledge is valid and binding as against all parties having claims in tort, contract, or otherwise against the governmental entity or joint agency without regard to whether the parties have notice of it.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-170. Investment of monies from bond.

The resolution authorizing the bonds of an issue or the trust agreement securing the bonds may provide that the monies may be invested temporarily and reinvested pending disbursement in securities and other investments provided in the resolution or trust agreement. The resolution or trust agreement must provide that a bank or trust company with which the monies are deposited shall act as trustee of the monies and hold and apply them for the purposes of this joint agency, subject to regulation as this chapter and the resolution or trust agreement provide.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-180. Enforcement of bonds.

A holder of bonds issued pursuant to this chapter and the trustee pursuant to a trust agreement, except to the extent the rights are restricted by the trust agreement or the resolution authorizing the issuance of the bonds, may protect and enforce, either at law or in equity, by suit, action, mandamus, or other proceeding, all rights and compel performance of all duties arising out of the law of the State or terms of the trust agreement or resolution or other contract.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-190. Bonds as investment securities.

All bonds issued pursuant to this chapter are investment securities within the meaning of and for all the purposes of Chapter 8, Title 36 subject only to the provisions of the bonds pertaining to registration, regardless of whether or not the bonds authorized by this chapter are of such form and character as to be investment securities pursuant to Chapter 7, Title 36.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-200. Investment in bonds by guardians and other fiduciaries.

It is lawful for all executors, administrators, guardians, committees, and other fiduciaries to invest monies in their hands in bonds issued pursuant to this chapter.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-210. Bonds as special obligations; revenues pledged to payment.

The bonds issued pursuant to this chapter are special obligations of the joint agency issuing them. The principal and interest and any premium on the bonds are not payable from the general fund of the joint agency, nor are they a legal or equitable pledge, charge, lien, or encumbrance upon any of its property, income, receipts, or revenues, except the funds which are pledged pursuant to the resolution authorizing the bonds or the trust agreement securing the bonds. A bond must recite in substance that the principal of and interest on the bond is payable only from the revenues pledged to its payment and that the joint agency is not obligated to pay the principal or interest except from those revenues.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-220. Issuance of refunding bonds.

A joint agency may provide by resolution for the issuance of refunding bonds of the joint agency for the purpose of refunding outstanding bonds issued pursuant to this chapter, including the payment of a redemption premium on them and interest accrued to the date of their redemption. The refund of outstanding bonds may be exercised as considered desirable by the board of the joint agency. The issuance of the bonds, their maturities and other terms, the rights of their holders, and the rights, duties, and obligations of the joint agency in respect to the bonds must be governed by the provisions of this chapter relating to the issuance of bonds to the extent those provisions apply.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-230. Rights of personnel.

(A) Personnel employed or appointed by a member of a joint agency to work for it have the same authority, rights, privileges, and immunities, including coverage pursuant to workers' compensation laws, which the officers, agents, and employees of the appointing member enjoy within the territory of that member when they are acting within the scope of their authority or in the course of their employment.

(B) Personnel employed or appointed directly by a joint agency may participate in the South Carolina Retirement System if they are residents of this State with the same rights, privileges, obligations, and responsibilities as if they were employees of a governmental entity.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-240. Annual report; audit.

At the close of each fiscal year, a joint agency shall submit an annual report of its activities for the preceding year to each member, including a complete operating and financial statement covering the operations of the joint agency during the year. The joint agency shall cause an audit of its books of record and accounts to be made at least once a year by a certified public accountant, and the cost of the audit may be treated as a part of the cost of construction of a project or otherwise as part of the expense of administration of a project covered by the audit.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-250. Contracts with federal and other state government agencies; grants and loans.

(A) The board of directors of a joint agency may make application and enter into contracts for and accept grants-in-aid and loans from the federal and state governments and their agencies or political subdivisions, including members, for planning, acquiring, constructing, expanding, maintaining, and operating a project or facility or participating in a reserve or development program or performing a function which a member of the joint agency may authorize by general or local law to provide or perform.

(B) The board of directors of a joint agency may:

(1) enter into and carry out contracts with the state or federal government or an agency or institution through which the government, agency, or institution grants financial or other assistance to the member or joint agency;

(2) accept assistance or funds granted or loaned by the state or federal government with or without a contract;

(3) agree to and comply with reasonable conditions imposed upon grants or loans; and

(4) make expenditures from granted funds.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-260. Eminent domain.

A joint agency formed by governmental entities which themselves possess the power of eminent domain for the purpose for which the joint agency was formed possesses the power of eminent domain within the jurisdictional limits of its members in accordance with Sections 5-7-50 and 4-29-30 or other provision of law as may be applicable so as to effectuate the purposes of this chapter and may exercise the power as provided in Title 28.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-270. Immunity from personal liability.

A director of a joint agency or officer of a governmental entity or person acting for him is not subject to personal liability by reason of carrying out any of the powers expressly or impliedly provided in this chapter while acting within the scope of his authority.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-280. Relation of Chapter to existing laws.

This chapter provides an additional method for accomplishing the acts authorized, and is supplemental to powers conferred by existing laws and not in derogation of powers now existing. If a provision of this chapter is inconsistent with the provisions of other general, special, or local law, the provisions of this chapter control.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-290. Construction.

The provisions of this chapter must be liberally construed.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



Section 6-24-300. Limitation on retail sales of services.

This chapter does not empower a joint agency to make retail sales of services to residential, commercial, or industrial consumers beyond the service areas of its members, as those areas may be constituted from time to time, nor does it alter the service area of a governmental entity as it now exists.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.






CHAPTER 25 - JOINT AUTHORITY WATER AND SEWER SYSTEMS ACT

Extra Notes

Editor's Note

2007 Act No. 59, Section 1, changed the title of this chapter which was formerly "Joint Municipal Water Systems".



Section 6-25-5. Legislative findings.

The General Assembly finds that:

(1) The availability of water and sewer services to assist economic development and to provide for the health, safety, and welfare of its people is a very critical matter for this State.

(2) It is appropriate to make it possible for a member of a joint authority water system to utilize certain sources of revenues available to them, including payments in lieu of taxes, to assist in the development of additional water and sewer treatment capacity and the provision of collection and distribution lines.

(3) It is desirable to facilitate a joint authority water and sewer system in accommodating the desires of its members in projects and financings that affect only those members.

HISTORY: 1997 Act No. 74, Section 1; 2007 Act No. 59, Section 1, eff June 6, 2007.

Code Commissioner's Note

This section was classified at the direction of the Code Commissioner.

Effect of Amendment

The 2007 amendment, in item (2), substituted "authority" for "municipal"; and, in item (3), substituted "joint authority water and sewer system" for "joint water system".



Section 6-25-10. Short title.

This chapter may be cited as the "Joint Authority Water and Sewer Systems Act".

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment substituted "Joint Authority Water and Sewer" for "Joint Municipal Water".



Section 6-25-20. Definitions.

For purposes of this chapter:

(1) "Joint Authority Water and Sewer System" or "joint system" means a government entity organized under this chapter to undertake or acquire a water or sewer project.

(2) "State" means the State of South Carolina.

(3) "Project" means a project undertaken by a joint authority water and sewer system to:

(a) impound, produce, treat, transmit, distribute, sell, and service water to a member, or to an authority that is not a member but who is engaged in providing water or sewer service, or to any other person or entity if water service is not otherwise available from any other source when approved by the governing body of each member; and

(b) collect, transport, process, treat, dispose, and control municipal, domestic, industrial, or communal waste, flood water, or storm water, whether in fluid, solid, or composite state, including specifically the control, abatement, or reduction of pollution for a member, or for an authority that is not a member and is engaged in waste and wastewater collection, treatment, and disposal, or to any other person or entity if sewer service is not otherwise available from any other source when approved by the governing body of each member.

(4) "Cost" or "cost of a project" means, but is not limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating to the project; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and security for them; administrative, legal, professional, engineering, and inspection expenses; financing fees, expenses, and costs; working capital; insurance; interest on the bonds during the period of construction and for a reasonable period after construction as may be determined by the commission of the joint system; establishment of reserves; and all other expenditures of the joint system incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, or extension of any project and the placing of the project in operation.

(5) "Governing body" means with respect to an authority; the board, commission, council, or other entity charged by law with governing the authority.

(6) "Authority" includes:

(a) a county or municipality incorporated under the laws of this State;

(b) a consolidated political subdivision of this State;

(c) a commission of public works; and

(d) an agency or public body created under the laws of this State and authorized by legislation to be engaged in the sale and service of water for industrial and domestic purposes, or the collection for treatment of wastewater.

(7) "Revenue bonds" and "bonds" mean bonds, notes, certificates, or other obligations of a joint system issued pursuant to the provisions of this chapter and include a refinancing or refunding of bonds, notes, certificates, or other obligations, but which must be paid solely from the revenue or another source of funds available to a joint system.

(8) "Member of a joint system" means an authority that has taken the actions necessary to form or join the joint system.

(9) "Construction note" or "note" means a note of a joint system issued to provide funding for the creation of a financing pool and the costs associated with it.

(10) "Financing agreement" means an agreement entered into by a joint system organized to create a financing pool and a member of it in connection with the lending of the proceeds of construction notes or portion thereof by the joint system to the member so as to provide for the repayment of amounts loaned and interest on it by the member to the joint system.

(11) "Financing pool" means a fund of money, obtained through the issuance of a construction note of a joint authority water and sewer system, which may be loaned to the members of it by way of interim financing. A joint system may not lend more than five percent of the principal amount of a financing pool to a not-for-profit corporation established pursuant to Chapter 35 of Title 33.

(12) "Government" means the United States of America, acting through the United States Department of Agriculture, or its successor, and the agencies and divisions of it.

(13) "Interim financing" means bond anticipation notes issued pursuant to the provisions of Sections 11-17-10 to 11-17-120 in anticipation of the issuance of bonds of an authority to be sold to the government.

HISTORY: 1983 Act No. 82, Section 2; 1986 Act No. 312, Section 1; 1986 Act No. 456, Sections 1-4; 1997 Act No. 74, Section 2; 1999 Act No. 113, Sections 4, 5; 2001 Act No. 78, Section 3; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment redesignated items (a) to (m) as items (1) to (13); and rewrote items (1), (3), (5), (6), (7), (8), (11) and (13).



Section 6-25-25. Authority to purchase, construct, etc., facilities.

In addition to all other project purposes, the joint system formed under the Joint Authority Water and Sewer Systems Act is authorized to purchase, construct, acquire, own, operate, maintain, repair, and improve any and all works, improvements, facilities, plants, equipment, transportation lines, pump stations, sewage treatment plants, apparatus, and appliances incidental, helpful, or necessary to its members upon request and approval of its members in accordance with the bylaws of the joint system.

HISTORY: 1986 Act No. 312, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment substituted "Joint Authority Water and Sewer" for "Joint Municipal Water", and added "transportation lines, pump stations, sewage treatment plants, apparatus,".



Section 6-25-30. Creation of joint systems.

(A) The governing body of an authority may join another authority to form a joint system after ascertaining by resolution that a joint system best serves the interests of the authority, its citizens, and its customers.

(B) A joint system may be formed:

(1) to plan, finance, develop, construct, acquire, improve, enlarge, sell, lease, maintain, and operate a project to service the needs of its service area;

(2) to create a finance pool; or

(3) both.

(C) A governing body of a member of a joint system may plan and enter a contract in connection with a project of the joint system consistent with the terms of this chapter.

(D) An authority may conduct a study to assess the necessity and feasibility of a project.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment rewrote this section.



Section 6-25-35. Extension of provisions applicable to water.

A reference to the purpose of a project in this chapter pertaining specifically to water includes all the purposes as provided in Sections 6-25-20(3) and 6-25-25 and a power or authority provided for in this chapter to a joint system or a member of a joint system may be exercised with respect to any project or purpose of the joint system.

HISTORY: 1986 Act No. 312, Section 3; 1995 Act No. 145, Part II, Section 91A; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment made nonsubstantive and conforming changes.



Section 6-25-40. Notice of ordinance or resolution creating system; objections; exception.

An authority adopting a resolution to create a joint system shall publish notice of the adoption of the resolution in a newspaper of general circulation within the county in which the governing body is located. The publication must be made once a week for two consecutive weeks following the adoption of the resolution. A person affected by the adoption of the resolution may institute an action in the circuit court for the county in which the governing body is located within twenty days following the last publication of the notice prescribed challenging the action of the governing body and not thereafter.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 7; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment rewrote this section.



Section 6-25-50. Agreement as to number of commissioners each member may appoint; application filed with Secretary of State; corporate certificate.

(A) The governing bodies of the members of a joint system shall form an agreement specifying the number of commissioners each member may appoint to a commission created to govern the joint system pursuant to Section 6-25-60.

(B) Two or more commissioners shall file with the Secretary of State an application signed by the commissioner of each proposed member setting forth:

(1) the names of all proposed members and their respective appointed commissioners;

(2) a certified copy of:

(a) the resolution of each member determining it is in its best interest to participate in the proposed joint system; and

(b) the resolution appointing the member's commissioner;

(3) the desire that the joint system be organized as a public body corporate and politic under this chapter;

(4) the name which is proposed for the joint system; and

(5) the purpose for creation of the joint system.

The Secretary of State shall file the application if after examining it and determining that it complies with the requirements in this section and that the proposed name of the joint system is not identical with that of any other corporation of the State or any agency or instrumentality or so nearly similar as to lead to confusion and uncertainty.

After the application has been filed, the Secretary of State shall issue a corporate certificate that must be filed with the application, and the joint system then must be constituted a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of all voting members and of the name of the joint system. There also must be stated upon the corporate certificate the purpose for which it has been created, as set forth in the application. Notice of the issuance of such corporate certificate must be given to all members of the joint system by the Secretary of State.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, contract of a joint system, the joint system in the absence of establishing fraud shall be conclusively considered to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State. A copy of the certificate, duly certified by the Secretary of State, is admissible in evidence in any suit, action, or proceeding and is conclusive proof of the filing and contents.

HISTORY: 1983 Act No. 82 Section 2; 1999 Act No. 113, Section 8; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment designated the first sentence as subsection (A) and rewrote it; designated the second sentence and items (a) to (e) as subsection (B), redesignated items (a) to (e) as paragraphs (1) to (5) and substituted "commissioner" for "representative" throughout; and made nonsubstantive changes in the second and third undesignated paragraphs.



Section 6-25-60. Joint system to be managed and controlled by commission; appointment of commissioners; oath; records; seal; quorum; vacancies; expenses.

(A) The management and control of a joint system is vested in a commission that may consist of no fewer than five members and no more than eleven members. The governing body of each voting member of a joint system shall appoint a commissioner, pursuant to Section 6-25-50(A), to serve as a commissioner of the joint system. A commissioner has one vote and may have additional votes as a majority of the members of the joint system determines. A commissioner serves at the pleasure of the governing body by which he was appointed. A commissioner, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each oath must be filed with the governing body of the appointing authority.

Notwithstanding the provisions of this subsection requiring the commission managing a joint system to have no fewer than five members and no more than eleven members, a joint system in existence on this section's effective date and having fewer than five members or more than eleven members on this section's effective date may continue to maintain the number of members serving on the section's effective date and may add additional members as its commissioners determine.

(B) The commissioners of the joint system shall annually, or biennially, if provided in the bylaws of the joint system, elect, with each commissioner having one vote, one of the commissioners as chairman, another as vice chairman, and other persons who may, but need not be commissioners, as treasurer, secretary and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The commission may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint system shall keep a record of the proceedings of the joint system, and the secretary must be the custodian of all books, records, documents, and papers filed with the joint system, the minute book or journal of the joint system, and its official seal.

(C) A majority of the commissioners of the joint system shall constitute a quorum. A vacancy on the commission of the joint system shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint system. Any action taken by the joint system under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint system, and each resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this chapter or in the bylaws of the joint system, a majority of the votes which the commissioners present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No commissioner of a joint system shall receive any compensation solely for the performance of duties as a commissioner, but each commissioner may be paid per diem, mileage, and subsistence expenses, as provided by law for state boards, committees, and commissions, incurred while engaged in the performance of such duties.

HISTORY: 1983 Act No. 82, Section 2; 1988 Act No. 569; 1999 Act No. 113, Section 9; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment redesignated subsections (a) to (c) as subsections (A) to (C); in subsection (A), in the first paragraph in the first sentence added "that may consist of no fewer than five members and no more than eleven members", in the second sentence substituted "commissioner, pursuant to Section 6-25-50(A), to serve as" for "representative who must be", deleted the third sentence which provided "The representative may be an officer or employee of the member and may also serve ex officio as a member of the commission", and made nonsubstantive changes in the remaining sentences; and rewrote the second undesignated paragraph which related to appointment of additional representatives.



Section 6-25-70. Change in membership of joint system.

(A) After the creation of a joint system, any other authority may become a member upon:

(1) adoption of a resolution or ordinance by the governing body complying with the requirements of Section 6-25-40 including publication of notice;

(2) submission of an application to the joint system; and

(3) approval of the application by resolution of the governing body of each member of the joint system except in the case of a joint system organized for the purpose of creating a financing pool, in which case the application must be approved by resolution of the commission.

(B) A member may withdraw from a joint system by resolution or ordinance of its governing body. A contractual right acquired or contractual obligation incurred by a member while it was a member remains in full force and effect after the member's withdrawal.

(C) Notice of a change in membership must be filed in the Office of the Secretary of State. No change is final until this filing occurs. The filing is not required if a joint system is organized only for the purpose of creating a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 10; 2000 Act No. 404, Section 10; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment designated subsections (A) to (C) and redesignated items (a) to (c) as paragraphs (A)(1) to (A)(3); in subsection (A), substituted "authority" for "municipality"; in subsection (B), made nonsubstantive changes and added "after the member's withdrawal"; and, in subsection (C), made nonsubstantive changes.



Section 6-25-80. Dissolution of system.

Whenever the commission of a joint system and the governing body of each of its members shall by resolution or ordinance determine that the purposes for which the joint system was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint system have been fully paid or satisfied, the commission and members may declare the joint system to be dissolved. On the effective date of the resolution or ordinance, the title to all funds and other income and property owned by the joint system at the time of dissolution must be disbursed to the voting members of the joint system according to its bylaws.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 11; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-90. Executive committee; composition; powers; terms of office; vacancies; filing notice of change with Secretary of State.

The commission of a joint system may create an executive committee, the composition of which must be set forth in the bylaws of the joint system. The composition of the executive committee shall afford a fair representation of the members. The executive committee may exercise such powers during intervals between the commission's meetings as provided by the commission. The terms of office of the members of the executive committee and the method of filling vacancies must be fixed by the bylaws of the joint system. A change in membership of a joint system is not final until notice of the change is filed with the Secretary of State, except where a joint system is organized to create a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment added the fifth sentence relating to filing membership changes with the Secretary of State.



Section 6-25-100. Powers of joint system.

A joint system shall have all the rights and powers of a public body politic and corporate of this State, necessary or convenient to carry out the provisions of this chapter, including, without limitation, the power or right to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) maintain a principal office;

(5) make bylaws for the management and regulation of its affairs;

(6) receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money;

(7) purchase, build, construct, maintain, rent, lease, and operate ditches, tunnels, culverts, equipment, flumes, conduits, mains, pipes, dykes, dams, reservoirs, water treatment facilities, and any facilities to impound, treat, produce, transmit, distribute, operate, service, or sell water or to collect and treat wastewater in connection with the project;

(8) acquire and operate machines, appliances, or appurtenances necessary or useful to construct, operate, or maintain the system;

(9) enter contracts to purchase or sell water or provide sewer service;

(10) prescribe rates or regulations under which water is sold;

(11) make contracts and execute instruments or documents necessary or convenient to carry on the business of the joint system;

(12) sell, lease, exchange, transfer, or otherwise dispose of or to grant an option concerning an interest in property in conformity with state law;

(13) acquire by purchase, lease, gift, or otherwise, or to obtain an option for the acquisition of property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(14) borrow money and issue revenue bonds or notes of the joint system, to loan the proceeds of any borrowing to any member of the joint system to be paid solely from revenues of the system, the loan repayments of members, and such other funds as may be available therefor with a favorable vote of two-thirds of the commissioners. A bond or note may not be issued, the payment for which depends upon a contract or agreement with a member except with the approval of the governing body of such member, by resolution of the governing body of the member. The requirements of this item are satisfied and no further action is required with respect to a bond or note issued to finance a project that has been approved by the governing body of the member as provided in Section 6-25-110. The approval of a note or bond under this chapter shall include an issuance in one or more series and any refunding or refinancing of them so that only the original issuance of the debt must be approved. The members of a joint system may prescribe additional procedures and requirements as they determine appropriate to issue a note or bond in the bylaws of a joint system;

(15) pledge or assign money, rents, charges, or other revenue and proceeds derived by the joint system from the sale of property, insurance, or a condemnation award;

(16) authorize the construction, operation, or maintenance of a project by a person, firm, or corporation, including a political subdivision and agency of a state of the United States;

(17) apply to the appropriate agencies of the State, the United States or another state, and to another proper agency to obtain a permit, license, certificate, or approval as necessary; and to construct, maintain, and operate the project in accordance with such a license, permit, certificate, or approval;

(18) appoint officers, agents, employees, and servants to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(19) employ engineers, architects, attorneys, appraisers, financial advisors, or other consultants or employees required, and to fix and pay their compensation from funds available to the joint system;

(20) make use of county and state highway rights-of-way in which to lay pipes and lines, in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve;

(21) exercise the power of eminent domain as provided by the laws of this State;

(22) before, and in connection with the acquisition of a project, study, plan, finance, own, operate, and maintain the project, and after the acquisition, to study, plan, finance, acquire, construct, reconstruct, improve, enlarge, extend, own, operate, and maintain an additional project;

(23) acquire by negotiated purchase or lease an existing project, a project under construction, or other property, either individually or jointly, with another authority in this State or another state owning a water or sewer facility or with a political division or agency of another state, or another joint system created pursuant to this chapter;

(24) dispose of by negotiated sale or lease, an existing project, a project under construction, or other property, either individually or jointly, with one or more authority in this State or another state owning a water or sewer facility or with a political subdivision or agency of another state or with another joint system created pursuant to this chapter;

(25) fix, charge, and collect rents, rates, fees, and charges for water or sewage services, and commodities sold, furnished, or supplied through a project; and

(26) acquire and operate a water treatment system, water distribution system, or sewer system, including the system of a member if its consent is first obtained and referendum approval is obtained in those instances where required by law.

Provided, that the provisions of (7), (8), (9), (11), (17), (18), (21), (22), (23), (24), (25), and (26) do not apply to a joint system organized solely for the purpose of creating a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 1986 Act No. 456, Section 5; 1995 Act No. 145, Part II, Section 91B; 1997 Act No. 74, Section 3; 1999 Act No. 113, Sections 12, 13; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment redesignated items (a) et seq. as items (1) et seq.; deleted items (i) relating to contracts to sell water to member and nonmember municipalities, (z) relating to contracts with joint systems and municipalities, and (bb) relating to sale of water at retail and wholesale; and made conforming amendments throughout.



Section 6-25-110. Authorization to incur debt and issue bonds.

A joint system may incur debt for any of its purposes and may issue bonds pledging to the payment as to both principal and interest the revenues, or any portion, derived or to be derived from all or any of its projects and any additions and betterments or extensions or contributions or advances from its members or other sources of funds available to it. A joint system may not undertake a project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of each member which is obligated or to be obligated under any contract for the payment of amounts to be pledged as security therefore and a favorable vote of two-thirds of all commissioners. A joint system formed only for the purpose of creating a financing pool may issue notes in anticipation of the issuance of bonds by its members to the government.

HISTORY: 1983 Act No. 82, Section 2; 1997 Act No. 74, Section 4; 1999 Act No. 113, Section 14; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment made nonsubstantive changes.



Section 6-25-111. Issuance, sale, and execution of bonds; use of proceeds; issuance of temporary bonds; replacement of bonds.

(A) A joint system may issue bonds for the purpose of paying all or any part of the cost of any of the purposes authorized in this chapter. The principal of, premium, if any, and the interest on the bonds are payable solely from the respective funds provided for such payment by this chapter. The bonds of each issue may be sold at public or private sale. The bonds may be sold at a price, and must bear interest at a rate, as may be determined by the commission of the joint system. The bonds of each issue must be dated and must mature in amounts and at times not exceeding fifty years from their respective dates, as may be determined by the commission of the joint system, and may be made redeemable before maturity at a price and under terms and conditions as may be fixed by the commission of the joint system before the issuance of the bonds. The commission of the joint system shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached to them, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds, the signature of the facsimile is nevertheless valid and sufficient for all purposes the same as if he had remained in office until the delivery. The commission of the joint system also may provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the commission of the joint system may determine, and provisions may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest; and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

(B) The proceeds of the bonds of each issue may be used solely for the purposes for which the bonds are issued, and must be disbursed in a manner and under restrictions, if any, as the commission of the joint system may provide in the resolution authorizing the issuance of the bonds or in any trust agreement securing them. The joint system may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The joint system also may provide for the replacement of any bonds which have become mutilated or have been destroyed or lost.

(C) Bonds may be issued under provisions of this chapter without obtaining the consent or approval of the State or any political subdivision or any agency, commission, or instrumentality of them, but no joint system shall undertake any project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of members as prescribed in Section 6-25-110.

HISTORY: 1986 Act No. 456, Section 6; 1997 Act No. 74, Section 5; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment, in subsection (A), in the first sentence deleted "at one time or from time to time its" preceding "bonds".



Section 6-25-112. Trust agreements or resolutions providing for issuance of bonds.

In the discretion of the commission of the joint system, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the joint system and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustees as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of the bonds may contain covenants including, but not limited to, the following:

(1) the pledge of the revenue derived from the project to be financed by the bonds or from the water system or facilities of a joint system;

(2) the rents, rates, fees, and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants, and funds received or to be received by the joint system;

(3) the setting aside of reserves and the investment, regulation, and disposition of the reserves;

(4) the custody, collection, securing, investment, and payment of any monies held for the payment of bonds;

(5) limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter issued may be applied;

(6) limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds;

(7) the procedure to amend the terms of a contract with bondholders, the percentage of bonds the bondholders of which must consent thereto, and the manner in which the consent may be given;

(8) events of default and the rights and liabilities arising on default, the terms and conditions upon which a bond issued under this chapter becomes or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;

(9) the preparation and maintenance of a budget;

(10) the retention or employment of engineers, independent auditors, and other technical consultants;

(11) limitations on or the prohibition of free service to any public or private person;

(12) the acquisition and disposal of property, but no project or part of a project may be mortgaged by the trust agreement or resolution;

(13) provisions for insurance and for accounting reports and the inspection and audit of them;

(14) the continuing operation and maintenance of the project; or

(15) conditions under which the bonds may be defeased.

HISTORY: 1986 Act No. 456, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment redesignated items (a) to (o) as items (1) to (15) and made nonsubstantive changes.



Section 6-25-113. Revenues from which bonds payable; statement of restriction.

The bonds are special obligations of the joint system issuing them. The principal of, premium, if any, and interest on the bonds are not payable from the general funds of the joint system, nor do they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of the State or an authority is, or may be, pledged for the payment of the principal of or interest on the bonds, and no holder of the bonds has the right to compel the exercise of the taxing power by the State or an authority or the forfeiture of any of its property in connection with any default. However, the provisions of this section do not affect the ability of any member county or authority from providing a pledge of all or part of any revenues derived as payments in lieu of taxes with respect to a project. Every bond must recite in substance that the principal of and interest on the bond is payable solely from the revenues and other funds pledged to its payment and that the joint system is not obligated to pay the principal or interest except from such revenues and funds so pledged.

HISTORY: 1986 Act No. 456, Section 6; 1997 Act No. 74, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment substituted "authority" for "municipality" throughout.



Section 6-25-114. Issuance of refunding bonds.

A joint system may provide by resolution for the issuance of refunding bonds of the joint system for the purpose of refunding outstanding bonds that have been issued under the provisions of this chapter, including the payment of any redemption premium and interest accrued or to accrue to the date of redemption of the bond. The issuance of the bonds, their maturities, and other details, the rights of their holders, and the rights, duties, and obligations of the joint system in respect to the bonds are governed by the provisions of this chapter that relate to the issuance of bonds.

HISTORY: 1986 Act No. 456, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment made nonsubstantive changes.



Section 6-25-115. Financing pools and construction notes.

(A) A joint system organized only for the purpose of creating a financing pool may issue from time to time its construction notes for the purpose of creating a financing pool and providing funds to defray the cost of administration of the financing pool and the costs of issuance of the construction notes. The principal, applicable premium, and interest on an issue of construction notes must be payable solely from the proceeds of the construction notes, earning on the proceeds, the proceeds of bonds issued to the government by members of the joint system, financing agreements between the joint system and its members, and such funds and accounts of the joint system as provided by the resolution of the commission authorizing the issuance of such issue of construction notes or a trust agreement securing the issue of construction notes. Each issue of construction notes may be sold at public or private sale. The construction notes may be sold at a price, and must bear interest at a rate, as may be determined by the commission of the joint system. The construction notes of each issue must be dated and must mature in amounts and at times not exceeding two years from their respective dates, as may be determined by the commission of the joint system, and may be made redeemable before maturity at a price and under terms and conditions as may be fixed by the commission of the joint system before the issuance of the construction notes. The commission of the joint system shall determine the form and the manner of execution of the construction notes, including any interest coupons to be attached to them, and shall fix the denomination of the construction notes and the place of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any construction note or coupons ceases to be an officer before the delivery of the construction notes, the signature of the facsimile is nevertheless valid and sufficient for all purposes the same as if he had remained in office until the delivery. The commission of the joint system also may provide for the authentication of the construction notes by a trustee or fiscal agent. The construction notes may be issued in bearer or in fully registered form, or both, as the commission of the joint system may determine.

(B) The proceeds of the construction notes of each issue may be used solely for the purposes for which the construction notes are issued, and must be disbursed in a manner and under restrictions, if any, as the commission of the joint system may provide in the resolution authorizing the issuance of the construction notes or in any trust agreement securing them. The joint system also may provide for the replacement of any construction notes which have become mutilated or have been destroyed or lost.

(C) The proceeds of the construction notes must be applied solely to the costs of issuance thereof, the cost of administration of the joint system, to capitalized interest on the notes, and to create a financing pool.

(D) Money in a financing pool may be loaned to members of the joint system upon such terms and conditions as are set forth by the resolution of the commission authorizing construction notes issued to provide funds for the financing pool or a trust agreement securing the issue of construction notes, provided, however, that the loan made from the financing pool may be only made upon the delivery by the borrower of such funds of a letter of commitment from the government to provide permanent financing for the capital project to be initially financed by the loan.

(E) A construction note must be a special obligation of the joint system that issued the note, and the full faith, credit, and the taxing power of this State and its political subdivisions may not be pledged for these notes. All construction notes shall include a legend substantially similar to the following:

THIS NOTE IS A SPECIAL AND LIMITED OBLIGATION OF (NAME OF JOINT SYSTEM), A BODY CORPORATE AND POLITIC OF THE STATE OF SOUTH CAROLINA. THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THIS NOTE IS NOT PAYABLE FROM THE GENERAL FUNDS OF THE (NAME OF JOINT SYSTEM), NOR DOES IT CONSTITUTE A LEGAL OR EQUITABLE PLEDGE, CHARGE, LIEN, OR ENCUMBRANCE UPON ANY OF ITS PROPERTY OR UPON ANY OF ITS INCOME, RECEIPTS, OR REVENUES, EXCEPT THE FUNDS WHICH ARE PLEDGED UNDER THE RESOLUTION AUTHORIZING THE ISSUANCE OF THIS NOTE OR THE TRUST AGREEMENT SECURING THIS NOTE. THIS NOTE DOES NOT CONSTITUTE A DEBT, LIABILITY, OR OTHER OBLIGATION OF THE STATE OF SOUTH CAROLINA, OR ANY POLITICAL SUBDIVISION OF IT. THE (NAME OF JOINT SYSTEM) IS NOT OBLIGATED TO PAY THIS NOTE OR THE INTEREST HEREON EXCEPT FROM THE REVENUES, FUNDS, AND ASSETS PLEDGED THEREFORE, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF THE STATE OF SOUTH CAROLINA. THE (NAME OF JOINT SYSTEM) OR ITS MEMBER ENTITIES IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THIS NOTE. NO HOLDER OF THIS NOTE HAS THE RIGHT TO COMPEL THE EXERCISE OF THE TAXING POWER BY THE STATE OR ANY POLITICAL SUBDIVISION OF IT OR THE FORFEITURE OF ANY OF ITS PROPERTY IN CONNECTION WITH ANY DEFAULT.

(F) A construction note may be issued pursuant to this chapter without obtaining the consent or approval of this State or its political subdivision, or an agency, commission, or instrumentality of this State, but such a construction note may not be issued without the prior approval of a majority of the commissioners of the joint system present and voting at a duly called meeting of it. A member is not liable for a payment in respect of a construction note issued by a joint system except with the approval of the governing body of the member, by resolution or ordinance of the governing body of the member.

(G) In the discretion of the commission of the joint system, any construction notes issued under the provisions of this chapter may be secured by a trust agreement by and between the joint system and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the construction notes may contain provisions for protecting and enforcing the rights and remedies of the holders of the construction notes and of the trustees as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by holders of construction notes. The trust agreement or the resolution providing for the issuance of the construction notes may contain covenants including, but not limited to, the following:

(1) the pledge of the proceeds of the construction notes, earnings on the proceeds, the proceeds of bonds issued to the government by members of the joint system, agreements between the joint system and its members, and the funds and accounts of the joint system;

(2) the terms and conditions of loans to be made from the financing pool;

(3) the setting aside of reserves and the investment, regulation, and disposition of the reserves;

(4) the custody, collection, securing, investment, and payment of any monies held for the payment of construction notes;

(5) limitations or restrictions on the purposes to which the proceeds of sale of construction notes then or thereafter issued may be applied;

(6) limitations or restrictions on the issuance of additional construction notes, the terms upon which additional construction notes may be issued and secured, or the refunding of outstanding or other construction notes;

(7) the procedure by which the terms of any contract with holders of construction notes may be amended, the percentage of construction notes the holders of which must consent to, and the manner in which the consent may be given;

(8) events of default and the rights and liabilities arising on default, the terms and conditions upon which construction notes issued under this chapter become or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;

(9) the retention or employment of financial advisors, attorneys, independent auditors, and other technical consultants;

(10) provisions for insurance and for accounting reports and the inspection and audit of them; or

(11) conditions under which the construction notes may be defeased or redeemed.

HISTORY: 1999 Act No. 113, Section 1; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment made nonsubstantive changes.



Section 6-25-120. Repayment of notes, obligations, or bonds.

A joint system may not pledge the full faith, credit, or taxing power of its members when borrowing money or issuing a bond, note, or other obligation. Only revenues and other funds available to the joint system may be used to pay or pledged to the repayment of any notes, obligations, or bonds.

HISTORY: 1983 Act No. 82, Section 2; 1997 Act No. 74, Section 7; 1999 Act No. 113, Section 15; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment rewrote this section.



Section 6-25-125. Charges for services; pledges.

A joint system may fix, charge, and collect rents, rates, fees, and charges for its services. For so long as any bonds of a joint system are outstanding and unpaid, the rents, rates, fees, and charges must be fixed to provide revenues at least sufficient, together with other available funds, to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements, or renewals; to pay when due the principal of, premium, if any, and interest on all bonds payable from the revenues; to create and maintain reserves and comply with covenants as may be required by any resolution or trust agreement authorizing and securing bonds; and to pay any and all amounts which the joint system may be obligated to pay from the revenues by law or contract.

A pledge made by a joint system pursuant to this chapter is valid and binding from the date the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the joint system or any fiduciary is immediately subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority or joint system without regard to whether the parties have notice.

HISTORY: 1986 Act No. 456, Section 7; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment, in the first undesignated paragraph, in the first sentence substituted "its services" for "water and other services, related to the impounding, production, treatment, transmission, distribution, sale, and service of water"; and, in the second undesignated paragraph, in the second sentence substituted "authority" for "municipality".



Section 6-25-126. Temporary investment of funds pending disbursements.

The resolution authorizing the bonds or construction notes of any issue or the trust agreement securing the bonds or construction notes may provide that any of the monies may be temporarily invested and reinvested pending disbursements and the securities and other investments provided in the resolution or trust agreement, and must provide that any bank or trust company with which the monies are deposited shall act as trustee of the monies and shall hold and apply them for the purposes of this chapter, subject to regulation as this chapter and the resolution or trust agreement may provide.

HISTORY: 1986 Act No. 456, Section 7; 1999 Act No. 113, Section 16; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-127. Enforcement of bondholder and construction note holder rights.

Any holder of bond or construction notes issued under the provisions of this chapter or any of the coupons appertaining to them, and the trustee under any trust agreement, except to the extent the rights given by this chapter may be restricted by the trust agreement or the resolution authorizing the issuance of the bonds or construction notes, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State or granted under this chapter, or, to the extent permitted by law, under the trust agreement or resolution authorizing the issuance of the bonds or under any agreement or other contract executed by the joint system pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by any joint system or authority or by their officers, including the fixing, charging, and collecting of rents, fees, and charges.

HISTORY: 1986 Act No. 456, Section 7; 1999 Act No. 113, Section 17; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment substituted "authority" for "municipality".



Section 6-25-128. Contracts between authority and joint system; duration.

An authority may contract to buy from the joint system water required for its present or future requirements, including the capacity and output, or a portion or share of one or more specified projects. An authority also may contract for the collection or treatment of wastewater, including present or future capacity, or a portion or share of another project. The creation of a joint system is an alternative method whereby an authority may obtain the benefits and assume the responsibilities of ownership in a project, so a contract may provide that the authority forming the contract is obligated to make a payment required by the contract whether or not a project is completed, operable, or operating notwithstanding the suspension, interruption, interference, reduction, or curtailment of the output of a project or the water contracted for, and that the payments under the contract are not subject to reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint system or any other member of the joint system under the contract or any other instrument. A contract with respect to the sale or purchase of capacity or output, or a portion or share of them, of a project entered into between a joint system and its member authorities also may provide that if an authority or authorities default in the payment of its or their obligations with respect to the purchase of the capacity or output, or a portion or share of them, in that event the remaining member authorities which are purchasing capacity and output under the contract are required to accept and pay for and are entitled proportionately to and may use or otherwise dispose of the capacity or output which was to be purchased by the defaulting authority.

A contract concerning the sale or purchase of capacity and output from a project may extend for a period not exceeding fifty years from the date of the contract and may be renewable and extended upon terms as the parties may agree for not exceeding an additional fifty years; and the execution and effectiveness is not subject to any authorizations or approvals by the State or any agency, commission, or instrumentality or political subdivision of them.

Payments by an authority under a contract for the purchase of capacity and output from a joint system may be made from the revenues derived from the ownership and operation of the water system of the authority or from such other sources of funds as may be available, including any amounts received as payments in lieu of taxes. An authority may not pledge its full faith, credit, and taxing power to secure its obligations to the joint system or the bonds of the joint system. An authority is obligated to fix, charge, and collect rents, rates, fees, and charges for water or sewer services, facilities, and commodities sold, furnished, or supplied through its water or sewer system sufficient to provide revenues adequate to meet its obligations under any contract and to pay any and all other amounts payable from or constituting a charge and lien upon the revenues, including amounts sufficient to pay the principal of and interest on general obligation bonds, if any, heretofore or hereafter issued by the authority for purposes related to its water or sewer system.

An authority that is a member of a joint system may furnish the joint system with money derived from the ownership and operation of its water or sewer system or facilities and provide the joint system with personnel, equipment, and property, both real and personal, and from any other sources legally available to it for such purposes. An authority also may provide services to a joint system.

A member of a joint system may contract for, advance, or contribute funds derived from the ownership and operation of its water or sewer system or facilities or from another legal source to a joint system as agreed upon by the joint system and the member, and the joint system shall repay the advances or contributions from the proceeds of bonds, operating revenue, or other funds of the joint system, together with interest as agreed upon by the member and the joint system.

HISTORY: 1986 Act No. 456, Section 7; 1997 Act No. 74, Section 8; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment, in the first undesignated paragraph, added the second sentence relating to wastewater; in the third undesignated paragraph, in the third sentence added "or sewer" in two places; and substituted "authority" for "municipality" and made nonsubstantive changes throughout.



Section 6-25-129. Governmental functions; state tax exemption.

A joint system is an instrumentality of local government, and is authorized by this chapter exclusively for the performance of governmental functions, and the income of a joint system is exempt from state taxes.

HISTORY: 1999 Act No. 113, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-130. Employment or appointment of personnel; rights, privileges, and benefits.

Personnel employed or appointed by a member to work for a joint system shall have the same authority, rights, privileges, and immunities including coverage under the Workers' Compensation laws which the officers, agents, and employees of the appointing member enjoy within the territory of that member whether within or without the territory of the appointing member when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint system shall be qualified for participation in the South Carolina Retirement System with the same rights, privileges, obligations, and responsibilities as they would have if they were employees of an authority, if they are residents of this State.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment, in the second undesignated paragraph, substituted "an authority" for "a municipality".



Section 6-25-131. Restriction as to who may benefit from joint system income, profit or assets; exception.

The income, profit, or assets of a joint system may not inure to the benefit of an individual or private entity, except for a joint authority water and sewer system created under this chapter.

HISTORY: 1999 Act No. 113, Section 3; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment added ", except for a joint authority water and sewer system created under this chapter", and made nonsubstantive changes.



Section 6-25-140. Annual system audit; reports.

There shall be an annual audit of each joint system and reports given to the governing body of each of the members. The costs shall be considered as part of the construction costs or part of expenses of administration.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-145. Investment by fiduciaries in bonds and construction notes.

It is lawful for any executor, administrator, guardian, committee, or other fiduciary to invest any monies in his hand in bonds and construction notes issued under the provisions of this chapter.

HISTORY: 1986 Act No. 456, Section 8; 1999 Act No. 113, Section 18; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-150. Contracts with federal and state government and agencies.

The commission of any joint system may make application for grants and enter into contracts for and accept grants in aid and loans from the federal and state governments and their agencies in connection with the planning, acquiring, constructing, expanding, maintaining, and operating any project, or participating in any research or development program in connection therewith. The commission may agree to comply with any reasonable conditions which are imposed upon such grants, loans, or aids, and may accept such without a contract.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-155. Bonds, interest coupons and construction notes as investment securities.

Whether or not the bonds and interest coupons appertaining to them and construction notes are of a form and character as to be investment securities under Chapter 8 of Title 36, all bonds and interest coupons appertaining to them and construction notes issued under this chapter are hereby made investment securities within the meaning of and for all the purposes of Chapter 8 of Title 36, subject only to the provisions of the bonds and construction notes pertaining to registration.

HISTORY: 1986 Act No. 456, Section 9; 1999 Act No. 113, Section 19; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-160. Tax status of evidences of indebtedness issued by joint system.

The principal and interest on the bonds, notes, construction notes, or other evidences of indebtedness issued pursuant to this chapter have the tax-exempt status prescribed by Section 12-2-50.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 20; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.



Section 6-25-170. Construction of chapter.

The provisions of this chapter must be liberally construed.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.

Effect of Amendment

The 2007 amendment reprinted this section with no apparent change.






CHAPTER 27 - STATE AID TO SUBDIVISIONS ACT

Section 6-27-10. Short title.

This chapter may be cited as the State Aid to Subdivisions Act.

HISTORY: 1991 Act No. 171, Part II, Section 22A.



Section 6-27-20. Local Government Fund; fund exempt from mid-year cuts; exception.

There is created the Local Government Fund administered by the State Treasurer. This fund is part of the general fund of the State. It is the intent of the General Assembly that this fund not be subject to mid-year cuts. However, if mid-year cuts are mandated by the Executive Budget Office or the General Assembly, as appropriate, to avoid a year-end deficit, this fund is not subject to such cuts, except by a majority vote of the entire State Fiscal Accountability Authority which is separate and apart from any other reduction. These cuts are permitted only to the extent that counties and municipalities do not receive less funding than received in the immediate preceding fiscal year. The Local Government Fund must be financed as provided in this chapter.

HISTORY: 1991 Act No. 171, Part II, Section 22A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 6-27-30. Funding of Local Government Fund from general fund revenues.

In the annual general appropriations act, an amount equal to not less than four and one-half percent of general fund revenues of the latest completed fiscal year must be appropriated to the Local Government Fund.

HISTORY: 1991 Act No. 171, Part II, Section 22A.

Editor's Note

2017 Act No. 97, Pt 1B, Section 113.5 provides:

"113.5. (AS-TREAS: LGF) For Fiscal Year 2017-18, the provisions of Section 6-27-30 and Section 6-27-50 of the 1976 Code are suspended."



Section 6-27-40. Distribution of monies appropriated to Local Government Fund; use of funds distributed.

(A) Not later than thirty days after the end of the calendar quarter, the State Treasurer shall distribute the monies appropriated to the Local Government Fund as follows:

(1) Eighty-three and two hundred seventy-eight thousandths percent must be distributed to counties. Of the total distributed to counties, each county must receive an amount based on the ratio that the county's population is of the whole population of this State according to the most recent United States Census.

(2) Sixteen and seven hundred twenty-two thousandths percent must be distributed to municipalities. Of the total distributed to municipalities, each municipality must receive an amount based on the ratio that the municipality's population is of the population of all municipalities in this State according to the most recent United States Census.

(B) In making the quarterly distribution to counties, the State Treasurer must notify each county of the amount that must be used for educational purposes relating to the use of alcoholic liquors and for the rehabilitation of alcoholics and drug addicts. Counties may pool these funds with other counties and may combine these funds with other funds for the same purposes. The amount that must be used as provided in this subsection is equal to twenty-five percent of the revenue derived pursuant to Section 12-33-245 allocated on a per capita basis according to the most recent United States Census.

HISTORY: 1991 Act No. 171, Part II, Section 22A; 1996 Act No. 415, Section 2.



Section 6-27-50. Restrictions on amendment or repeal of chapter.

No section of this chapter may be amended or repealed except in separate legislation solely for that purpose.

HISTORY: 1991 Act No. 171, Part II, Section 22A.

Editor's Note

2017 Act No. 97, Pt 1B, Section 113.5 provides:

"113.5. (AS-TREAS: LGF) For Fiscal Year 2017-18, the provisions of Section 6-27-30 and Section 6-27-50 of the 1976 Code are suspended."



Section 6-27-55. Funding for county offices.

From funds distributed to the county pursuant to Section 6-27-40, a county council shall provide a reasonable amount of funds for all county offices of state agencies for which the council is required to provide funding by state law.

HISTORY: 1996 Act No. 458, Part II, Section 105.






CHAPTER 29 - SOUTH CAROLINA LOCAL GOVERNMENT COMPREHENSIVE PLANNING ENABLING ACT OF 1994

Section 6-29-310. "Local planning commission" defined.

For purposes of this chapter, "local planning commission" means a municipal planning commission, a county planning commission, a joint city-county planning commission, or a consolidated government planning commission.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-320. Bodies authorized to create local planning commissions.

The city council of each municipality may create a municipal planning commission. The county council of each county may create a county planning commission. The governing body of a consolidated government may create a planning commission. Any combination of municipal councils and a county council or any combination of municipal councils may create a joint planning commission.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-330. Areas of jurisdiction; agreement for county planning commission to act as municipal planning commission.

(A) A municipality may exercise the powers granted under the provisions of this chapter in the total area within its corporate limits. A county may exercise the powers granted under the provisions of this chapter in the total unincorporated area or specific parts of the unincorporated area. Unincorporated areas of the county or counties adjacent to incorporated municipalities may be added to and included in the area under municipal jurisdiction for the purposes of this chapter provided that the municipality and county councils involved adopt ordinances establishing the boundaries of the additional areas, the limitations of the authority to be exercised by the municipality, and representation on the boards and commissions provided under this chapter. The agreement must be formally approved and executed by the municipal council and the county councils involved.

(B) The governing body of a municipality may designate by ordinance the county planning commission as the official planning commission of the municipality. In the event of the designation, and acceptance by the county, the county planning commission may exercise the powers and duties as provided in this chapter for municipal planning commissions as are specified in the agreement reached by the governing authorities. The agreement must specify the procedures for the exercise of powers granted in the chapter and shall address the issue of equitable representation of the municipality and the county on the boards and commissions authorized by this chapter. This agreement must be formally stated in appropriate ordinances by the governing authorities involved.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-340. Functions, powers, and duties of local planning commissions.

(A) It is the function and duty of the local planning commission, when created by an ordinance passed by the municipal council or the county council, or both, to undertake a continuing planning program for the physical, social, and economic growth, development, and redevelopment of the area within its jurisdiction. The plans and programs must be designed to promote public health, safety, morals, convenience, prosperity, or the general welfare as well as the efficiency and economy of its area of jurisdiction. Specific planning elements must be based upon careful and comprehensive surveys and studies of existing conditions and probable future development and include recommended means of implementation. The local planning commission may make, publish, and distribute maps, plans, and reports and recommendations relating to the plans and programs and the development of its area of jurisdiction to public officials and agencies, public utility companies, civic, educational, professional, and other organizations and citizens. All public officials shall, upon request, furnish to the planning commission, within a reasonable time, such available information as it may require for its work. The planning commission, its members and employees, in the performance of its functions, may enter upon any land with consent of the property owner or after ten days' written notification to the owner of record, make examinations and surveys, and place and maintain necessary monuments and marks on them, provided, however, that the planning commission shall be liable for any injury or damage to property resulting therefrom. In general, the planning commission has the powers as may be necessary to enable it to perform its functions and promote the planning of its political jurisdiction.

(B) In the discharge of its responsibilities, the local planning commission has the power and duty to:

(1) prepare and revise periodically plans and programs for the development and redevelopment of its area as provided in this chapter; and

(2) prepare and recommend for adoption to the appropriate governing authority or authorities as a means for implementing the plans and programs in its area:

(a) zoning ordinances to include zoning district maps and appropriate revisions thereof, as provided in this chapter;

(b) regulations for the subdivision or development of land and appropriate revisions thereof, and to oversee the administration of the regulations that may be adopted as provided in this chapter;

(c) an official map and appropriate revision on it showing the exact location of existing or proposed public street, highway, and utility rights-of-way, and public building sites, together with regulations to control the erection of buildings or other structures or changes in land use within the rights-of-way, building sites, or open spaces within its political jurisdiction or a specified portion of it, as set forth in this chapter;

(d) a landscaping ordinance setting forth required planting, tree preservation, and other aesthetic considerations for land and structures;

(e) a capital improvements program setting forth projects required to implement plans which have been prepared and adopted, including an annual listing of priority projects for consideration by the governmental bodies responsible for implementation prior to preparation of their capital budget; and

(f) policies or procedures to facilitate implementation of planning elements.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-350. Membership; terms of office; compensation; qualifications.

(A) A local planning commission serving not more than two political jurisdictions may not have less than five nor more than twelve members. A local planning commission serving three or more political jurisdictions shall have a membership not greater than four times the number of jurisdictions it serves. In the case of a joint city-county planning commission the membership must be proportional to the population inside and outside the corporate limits of municipalities.

(B) No member of a planning commission may hold an elected public office in the municipality or county from which appointed. Members of the commission first to serve must be appointed for staggered terms as described in the agreement of organization and shall serve until their successors are appointed and qualified. The compensation of the members, if any, must be determined by the governing authority or authorities creating the commission. A vacancy in the membership of a planning commission must be filled for the unexpired term in the same manner as the original appointment. The governing authority or authorities creating the commission may remove any member of the commission for cause.

(C) In the appointment of planning commission members the appointing authority shall consider their professional expertise, knowledge of the community, and concern for the future welfare of the total community and its citizens. Members shall represent a broad cross section of the interests and concerns within the jurisdiction.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-360. Organization of commission; meetings; procedural rules; records; purchases.

(A) A local planning commission shall organize itself electing one of its members as chairman and one as vice-chairman whose terms must be for one year. It shall appoint a secretary who may be an officer or an employee of the governing authority or of the planning commission. The planning commission shall meet at the call of the chairman and at such times as the chairman or commission may determine.

(B) The commission shall adopt rules of organizational procedure and shall keep a record of its resolutions, findings, and determinations, which record must be a public record. The planning commission may purchase equipment and supplies and may employ or contract for such staff and such experts as it considers necessary and consistent with funds appropriated.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-370. Referral of matters to commission; reports.

The governing authority may provide for the reference of any matters or class of matters to the local planning commission, with the provision that final action on it may not be taken until the planning commission has submitted a report on it or has had a reasonable period of time, as determined by the governing authority to submit a report.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-380. Funding of commissions; expenditures; contracts.

A local planning commission may cooperate with, contract with, or accept funds from federal government agencies, state government agencies, local general purpose governments, school districts, special purpose districts, including those of other states, public or eleemosynary agencies, or private individuals or corporations; it may expend the funds; and it may carry out such cooperative undertakings and contracts as it considers necessary.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-510. Planning process; elements; comprehensive plan.

(A) The local planning commission shall develop and maintain a planning process which will result in the systematic preparation and continual re-evaluation and updating of those elements considered critical, necessary, and desirable to guide the development and redevelopment of its area of jurisdiction.

(B) Surveys and studies on which planning elements are based must include consideration of potential conflicts with adjacent jurisdictions and regional plans or issues.

(C) The basic planning process for all planning elements must include, but not be limited to:

(1) inventory of existing conditions;

(2) a statement of needs and goals; and

(3) implementation strategies with time frames.

(D) A local comprehensive plan must include, but not be limited to, the following planning elements:

(1) a population element which considers historic trends and projections, household numbers and sizes, educational levels, and income characteristics;

(2) an economic development element which considers labor force and labor force characteristics, employment by place of work and residence, and analysis of the economic base;

(3) a natural resources element which considers coastal resources, slope characteristics, prime agricultural and forest land, plant and animal habitats, parks and recreation areas, scenic views and sites, wetlands, and soil types. Where a separate board exists pursuant to this chapter, this element is the responsibility of the existing board;

(4) a cultural resources element which considers historic buildings and structures, commercial districts, residential districts, unique, natural, or scenic resources, archaeological, and other cultural resources. Where a separate board exists pursuant to this chapter, this element is the responsibility of the existing board;

(5) a community facilities element which considers water supply, treatment, and distribution; sewage system and wastewater treatment; solid waste collection and disposal, fire protection, emergency medical services, and general government facilities; education facilities; and libraries and other cultural facilities;

(6) a housing element which considers location, types, age, and condition of housing, owner and renter occupancy, and affordability of housing. This element includes an analysis to ascertain nonessential housing regulatory requirements, as defined in this chapter, that add to the cost of developing affordable housing but are not necessary to protect the public health, safety, or welfare and an analysis of market-based incentives that may be made available to encourage development of affordable housing, which incentives may include density bonuses, design flexibility, and streamlined permitting processes;

(7) a land use element which considers existing and future land use by categories, including residential, commercial, industrial, agricultural, forestry, mining, public and quasi-public, recreation, parks, open space, and vacant or undeveloped;

(8) a transportation element that considers transportation facilities, including major road improvements, new road construction, transit projects, pedestrian and bicycle projects, and other elements of a transportation network. This element must be developed in coordination with the land use element, to ensure transportation efficiency for existing and planned development;

(9) a priority investment element that analyzes the likely federal, state, and local funds available for public infrastructure and facilities during the next ten years, and recommends the projects for expenditure of those funds during the next ten years for needed public infrastructure and facilities such as water, sewer, roads, and schools. The recommendation of those projects for public expenditure must be done through coordination with adjacent and relevant jurisdictions and agencies. For the purposes of this item, "adjacent and relevant jurisdictions and agencies" means those counties, municipalities, public service districts, school districts, public and private utilities, transportation agencies, and other public entities that are affected by or have planning authority over the public project. For the purposes of this item, "coordination" means written notification by the local planning commission or its staff to adjacent and relevant jurisdictions and agencies of the proposed projects and the opportunity for adjacent and relevant jurisdictions and agencies to provide comment to the planning commission or its staff concerning the proposed projects. Failure of the planning commission or its staff to identify or notify an adjacent or relevant jurisdiction or agency does not invalidate the local comprehensive plan and does not give rise to a civil cause of action.

(E) All planning elements must be an expression of the planning commission recommendations to the appropriate governing bodies with regard to the wise and efficient use of public funds, the future growth, development, and redevelopment of its area of jurisdiction, and consideration of the fiscal impact on property owners. The planning elements whether done as a package or in separate increments together comprise the comprehensive plan for the jurisdiction at any one point in time. The local planning commission shall review the comprehensive plan or elements of it as often as necessary, but not less than once every five years, to determine whether changes in the amount, kind, or direction of development of the area or other reasons make it desirable to make additions or amendments to the plan. The comprehensive plan, including all elements of it, must be updated at least every ten years.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 2, eff May 23, 2007.

Effect of Amendment

The 2007 amendment, in subsection (D), in paragraph (5) deleted "transportation network;" following "considers", in paragraph (6) added the second sentence, added paragraph (8) pertaining to transportation elements, and added paragraph (9) pertaining to priority investment elements analyzing likely federal, state, and local funds available.



Section 6-29-520. Advisory committees; notice of meetings; recommendations by resolution; transmittal of recommended plan.

(A) In the preparation or periodic updating of any or all planning elements for the jurisdiction, the planning commission may use advisory committees with membership from both the planning commission or other public involvement mechanisms and other resource people not members of the planning commission. If the local government maintains a list of groups that have registered an interest in being informed of proceedings related to planning, notice of meetings must be mailed to these groups.

(B) Recommendation of the plan or any element, amendment, extension, or addition must be by resolution of the planning commission, carried by the affirmative votes of at least a majority of the entire membership. The resolution must refer expressly to maps and other descriptive matter intended by the planning commission to form the whole or element of the recommended plan and the action taken must be recorded in its official minutes of the planning commission. A copy of the recommended plan or element of it must be transmitted to the appropriate governing authorities and to all other legislative and administrative agencies affected by the plan.

(C) In satisfying the preparation and periodic updating of the required planning elements, the planning commission shall review and consider, and may recommend by reference, plans prepared by other agencies which the planning commission considers to meet the requirements of this article.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-530. Adoption of plan or elements; public hearing.

The local planning commission may recommend to the appropriate governing body and the body may adopt the plan as a whole by a single ordinance or elements of the plan by successive ordinances. The elements shall correspond with the major geographical sections or divisions of the planning area or with functional subdivisions of the subject matter of the comprehensive plan, or both. Before adoption of an element or a plan as a whole, the governing authority shall hold a public hearing on it after not less than thirty days' notice of the time and place of the hearings has been given in a newspaper having general circulation in the jurisdiction.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-540. Review of proposals following adoption of plan; projects in conflict with plan; exemption for utilities.

When the local planning commission has recommended and local governing authority or authorities have adopted the related comprehensive plan element set forth in this chapter, no new street, structure, utility, square, park, or other public way, grounds, or open space or public buildings for any use, whether publicly or privately owned, may be constructed or authorized in the political jurisdiction of the governing authority or authorities establishing the planning commission until the location, character, and extent of it have been submitted to the planning commission for review and comment as to the compatibility of the proposal with the comprehensive plan of the community. In the event the planning commission finds the proposal to be in conflict with the comprehensive plan, the commission shall transmit its findings and the particulars of the nonconformity to the entity proposing the facility. If the entity proposing the facility determines to go forward with the project which conflicts with the comprehensive plan, the governing or policy making body of the entity shall publicly state its intention to proceed and the reasons for the action. A copy of this finding must be sent to the local governing body, the local planning commission, and published as a public notice in a newspaper of general circulation in the community at least thirty days prior to awarding a contract or beginning construction. Telephone, sewer and gas utilities, or electric suppliers, utilities and providers, whether publicly or privately owned, whose plans have been approved by the local governing body or a state or federal regulatory agency, or electric suppliers, utilities and providers who are acting in accordance with a legislatively delegated right pursuant to Chapter 27 or 31 of Title 58 or Chapter 49 of Title 33 are exempt from this provision. These utilities must submit construction information to the appropriate local planning commission.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-710. Zoning ordinances; purposes.

(A) Zoning ordinances must be for the general purposes of guiding development in accordance with existing and future needs and promoting the public health, safety, morals, convenience, order, appearance, prosperity, and general welfare. To these ends, zoning ordinances must be made with reasonable consideration of the following purposes, where applicable:

(1) to provide for adequate light, air, and open space;

(2) to prevent the overcrowding of land, to avoid undue concentration of population, and to lessen congestion in the streets;

(3) to facilitate the creation of a convenient, attractive, and harmonious community;

(4) to protect and preserve scenic, historic, or ecologically sensitive areas;

(5) to regulate the density and distribution of populations and the uses of buildings, structures and land for trade, industry, residence, recreation, agriculture, forestry, conservation, airports and approaches thereto, water supply, sanitation, protection against floods, public activities, and other purposes;

(6) to facilitate the adequate provision or availability of transportation, police and fire protection, water, sewage, schools, parks, and other recreational facilities, affordable housing, disaster evacuation, and other public services and requirements. "Other public requirements" which the local governing body intends to address by a particular ordinance or action must be specified in the preamble or some other part of the ordinance or action;

(7) to secure safety from fire, flood, and other dangers; and

(8) to further the public welfare in any other regard specified by a local governing body.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-715. Church-related activities; zoning ordinances for single family residences.

(A) For purposes of this section, "church-related activities" does not include regularly scheduled worship services.

(B) Notwithstanding any other provision of law, no zoning ordinance of a municipality or county may prohibit church-related activities in a single-family residence.

HISTORY: 1998 Act No. 276, Section 2.



Section 6-29-720. Zoning districts; matters regulated; uniformity; zoning techniques.

(A) When the local planning commission has prepared and recommended and the governing body has adopted at least the land use element of the comprehensive plan as set forth in this chapter, the governing body of a municipality or county may adopt a zoning ordinance to help implement the comprehensive plan. The zoning ordinance shall create zoning districts of such number, shape, and size as the governing authority determines to be best suited to carry out the purposes of this chapter. Within each district the governing body may regulate:

(1) the use of buildings, structures, and land;

(2) the size, location, height, bulk, orientation, number of stories, erection, construction, reconstruction, alteration, demolition, or removal in whole or in part of buildings and other structures, including signage;

(3) the density of development, use, or occupancy of buildings, structures, or land;

(4) the areas and dimensions of land, water, and air space to be occupied by buildings and structures, and the size of yards, courts, and other open spaces;

(5) the amount of off-street parking and loading that must be provided, and restrictions or requirements related to the entry or use of motor vehicles on the land;

(6) other aspects of the site plan including, but not limited to, tree preservation, landscaping, buffers, lighting, and curb cuts; and

(7) other aspects of the development and use of land or structures necessary to accomplish the purposes set forth throughout this chapter.

(B) The regulations must be made in accordance with the comprehensive plan for the jurisdiction, and be made with a view to promoting the purposes set forth throughout this chapter. Except as provided in this chapter, all of these regulations must be uniform for each class or kind of building, structure, or use throughout each district, but the regulations in one district may differ from those in other districts.

(C) The zoning ordinance may utilize the following or any other zoning and planning techniques for implementation of the goals specified above. Failure to specify a particular technique does not cause use of that technique to be viewed as beyond the power of the local government choosing to use it:

(1) "cluster development" or the grouping of residential, commercial, or industrial uses within a subdivision or development site, permitting a reduction in the otherwise applicable lot size, while preserving substantial open space on the remainder of the parcel;

(2) "floating zone" or a zone which is described in the text of a zoning ordinance but is unmapped. A property owner may petition for the zone to be applied to a particular parcel meeting the minimum zoning district area requirements of the zoning ordinance through legislative action;

(3) "performance zoning" or zoning which specifies a minimum requirement or maximum limit on the effects of a land use rather than, or in addition to, specifying the use itself, simultaneously assuring compatibility with surrounding development and increasing a developer's flexibility;

(4) "planned development district" or a development project comprised of housing of different types and densities and of compatible commercial uses, or shopping centers, office parks, and mixed-use developments. A planned development district is established by rezoning prior to development and is characterized by a unified site design for a mixed use development;

(5) "overlay zone" or a zone which imposes a set of requirements or relaxes a set of requirements imposed by the underlying zoning district when there is a special public interest in a particular geographic area that does not coincide with the underlying zone boundaries;

(6) "conditional uses" or zoning ordinance provisions that impose conditions, restrictions, or limitations on a permitted use that are in addition to the restrictions applicable to all land in the zoning district. The conditions, restrictions, or limitations must be set forth in the text of the zoning ordinance; and

(7) "priority investment zone" in which the governing authority adopts market-based incentives or relaxes or eliminates nonessential housing regulatory requirements, as these terms are defined in this chapter, to encourage private development in the priority investment zone. The governing authority also may provide that traditional neighborhood design and affordable housing, as these terms are defined in this chapter, must be permitted within the priority investment zone.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 3, eff May 23, 2007.

Effect of Amendment

The 2007 amendment added paragraph (C)(7) relating to "priority investment zone".



Section 6-29-730. Nonconformities.

The regulations may provide that land, buildings, and structures and the uses of them which are lawful at the time of the enactment or amendment of zoning regulations may be continued although not in conformity with the regulations or amendments, which is called a nonconformity. The governing authority of a municipality or county may provide in the zoning ordinance or resolution for the continuance, restoration, reconstruction, extension, or substitution of nonconformities. The governing authority also may provide for the termination of a nonconformity by specifying the period or periods in which the nonconformity is required to cease or be brought into conformance, or by providing a formula where the compulsory termination of nonconformities may be so fixed as to allow for the recovery or amortization of the investment in the nonconformity.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-740. Planned development districts.

In order to achieve the objectives of the comprehensive plan of the locality and to allow flexibility in development that will result in improved design, character, and quality of new mixed use developments and preserve natural and scenic features of open spaces, the local governing authority may provide for the establishment of planned development districts as amendments to a locally adopted zoning ordinance and official zoning map. The adopted planned development map is the zoning district map for the property. The planned development provisions must encourage innovative site planning for residential, commercial, institutional, and industrial developments within planned development districts. Planned development districts may provide for variations from other ordinances and the regulations of other established zoning districts concerning use, setbacks, lot size, density, bulk, and other requirements to accommodate flexibility in the arrangement of uses for the general purpose of promoting and protecting the public health, safety, and general welfare. Amendments to a planned development district may be authorized by ordinance of the governing authority after recommendation from the planning commission. These amendments constitute zoning ordinance amendments and must follow prescribed procedures for the amendments. The adopted plan may include a method for minor modifications to the site plan or development provisions.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-750. Special development district parking facility plan; dedication.

In accordance with a special development district parking facility plan and program, which includes guidelines for preferred parking locations and indicates prohibited parking areas, the planning commission may recommend and the local governing body may adopt regulations which permit the reduction or waiver of parking requirements within the district in return for cash contributions or dedications of land earmarked for provision of public parking or public transit which may not be used for any other purpose. The cash contributions or the value of the land may not exceed the approximate cost to build the required spaces or provide the public transit that would have incurred had not the reduction or waiver been granted.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-760. Procedure for enactment or amendment of zoning regulation or map; notice and rights of landowners; time limit on challenges.

(A) Before enacting or amending any zoning regulations or maps, the governing authority or the planning commission, if authorized by the governing authority, shall hold a public hearing on it, which must be advertised and conducted according to lawfully prescribed procedures. If no established procedures exist, then at least fifteen days' notice of the time and place of the public hearing must be given in a newspaper of general circulation in the municipality or county. In cases involving rezoning, conspicuous notice shall be posted on or adjacent to the property affected, with at least one such notice being visible from each public thoroughfare that abuts the property. If the local government maintains a list of groups that have expressed an interest in being informed of zoning proceedings, notice of such meetings must be mailed to these groups. No change in or departure from the text or maps as recommended by the local planning commission may be made pursuant to the hearing unless the change or departure be first submitted to the planning commission for review and recommendation. The planning commission shall have a time prescribed in the ordinance which may not be more than thirty days within which to submit its report and recommendation on the change to the governing authority. If the planning commission fails to submit a report within the prescribed time period, it is deemed to have approved the change or departure. When the required public hearing is held by the planning commission, no public hearing by the governing authority is required before amending the zoning ordinance text or maps.

(B) If a landowner whose land is the subject of a proposed amendment will be allowed to present oral or written comments to the planning commission, at least ten days' notice and an opportunity to comment in the same manner must be given to other interested members of the public, including owners of adjoining property.

(C) An owner of adjoining land or his representative has standing to bring an action contesting the ordinance or amendment; however, this subsection does not create any new substantive right in any party.

(D) No challenge to the adequacy of notice or challenge to the validity of a regulation or map, or amendment to it, whether enacted before or after the effective date of this section, may be made sixty days after the decision of the governing body if there has been substantial compliance with the notice requirements of this section or with established procedures of the governing authority or the planning commission.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-770. Governmental entities subject to zoning ordinances; exceptions.

(A) Agencies, departments, and subdivisions of this State that use real property, as owner or tenant, in any county or municipality in this State are subject to the zoning ordinances.

(B) A county or agency, department or subdivision of it that uses any real property, as owner or tenant, within the limits of any municipality in this State is subject to the zoning ordinances of the municipality.

(C) A municipality or agency, department or subdivision of it, that uses any real property, as owner or tenant, within the limits of any county in this State but not within the limits of the municipality is subject to the zoning ordinances of the county.

(D) The provisions of this section do not require a state agency, department, or subdivision to move from facilities occupied on June 18, 1976, regardless of whether or not their location is in violation of municipal or county zoning ordinances.

(E) The provisions of this section do not apply to a home serving nine or fewer mentally or physically handicapped persons provided the home provides care on a twenty-four hour basis and is approved or licensed by a state agency or department or under contract with the agency or department for that purpose. A home is construed to be a natural family or such similar term as may be utilized by any county or municipal zoning ordinance to refer to persons related by blood or marriage. Prior to locating the home for the handicapped persons, the appropriate state agency or department or the private entity operating the home under contract must first give prior notice to the local governing body administering the pertinent zoning laws, advising of the exact site of any proposed home. The notice must also identify the individual representing the agency, department, or private entity for site selection purposes. If the local governing body objects to the selected site, the governing body must notify the site selection representative of the entity seeking to establish the home within fifteen days of receiving notice and must appoint a representative to assist the entity in selection of a comparable alternate site or structure, or both. The site selection representative of the entity seeking to establish the home and the representative of the local governing body shall select a third mutually agreeable person. The three persons have forty-five days to make a final selection of the site by majority vote. This final selection is binding on the entity and the governing body. In the event no selection has been made by the end of the forty-five day period, the entity establishing the home shall select the site without further proceedings. An application for variance or special exception is not required. No person may intervene to prevent the establishment of a community residence without reasonable justification.

(F) Prospective residents of these homes must be screened by the licensing agency to ensure that the placement is appropriate.

(G) The licensing agency shall conduct reviews of these homes no less frequently than every six months for the purpose of promoting the rehabilitative purposes of the homes and their continued compatibility with their neighborhoods.

(H) The governing body of a county or municipality whose zoning ordinances are violated by the provisions of this section may apply to a court of competent jurisdiction for injunctive and such other relief as the court may consider proper.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-775. Use of property obtained from federal government.

Notwithstanding the provisions of Section 6-29-770 of the 1976 Code or any other provision of law, a state agency or entity that acquires real property from the federal government or from a state instrumentality or redevelopment agency that received it from the federal government shall be permitted to use the property in the same manner the federal government was permitted to use the property. Further, the property in the hands of the state agency or entity shall be subject only to the same restrictions, if any, as it was in the hands of the federal government, and no county or municipality of this State by zoning or other means may restrict this permitted use or enjoyment of the property.

HISTORY: 2002 Act No. 256, Section 3.

Code Commissioner's Note-

Codified as Section 6-29-775 at the direction of the Code Commissioner.



Section 6-29-780. Board of zoning appeals; membership; terms of office; vacancies; compensation.

(A) As a part of the administrative mechanism designed to enforce the zoning ordinance, the zoning ordinance may provide for the creation of a board to be known as the board of zoning appeals. Local governing bodies with a joint planning commission and adopting a common zoning ordinance may create a board to be known as the joint board of appeals. All of these boards are referred to as the board.

(B) The board consists of not less than three nor more than nine members, a majority of which constitutes a quorum, appointed by the governing authority or authorities of the area served. The members shall serve for overlapping terms of not less than three nor more than five years or after that time until their successors are appointed. A vacancy in the membership must be filled for the unexpired term in the same manner as the initial appointment. The governing authority or authorities creating the board of zoning appeals may remove any member of the board for cause. The appointing authorities shall determine the amount of compensation, if any, to be paid to the members of a board of zoning appeals. None of the members shall hold any other public office or position in the municipality or county.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-790. Board of zoning appeals; officers; rules; meetings; notice; records.

The board shall elect one of its members chairman, who shall serve for one year or until he is re-elected or his successor is elected and qualified. The board shall appoint a secretary who may be an officer of the governing authority or of the zoning board. The board shall adopt rules of procedure in accordance with the provisions of an ordinance adopted pursuant to this chapter. Meetings of the board must be held at the call of the chairman and at such other times as the board may determine. Public notice of all meetings of the board of appeals shall be provided by publication in a newspaper of general circulation in the municipality or county. In cases involving variances or special exceptions conspicuous notice shall be posted on or adjacent to the property affected, with at least one such notice being visible from each public thoroughfare that abuts the property. The chairman or, in his or her absence, the acting chairman, may administer oaths and compel the attendance of witnesses by subpoena. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which must be immediately filed in the office of the board and must be a public record.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-800. Powers of board of appeals; variances; special exceptions; remand; stay; hearing; decisions and orders.

(A) The board of appeals has the following powers:

(1) to hear and decide appeals where it is alleged there is error in an order, requirement, decision, or determination made by an administrative official in the enforcement of the zoning ordinance;

(2) to hear and decide appeals for variance from the requirements of the zoning ordinance when strict application of the provisions of the ordinance would result in unnecessary hardship. A variance may be granted in an individual case of unnecessary hardship if the board makes and explains in writing the following findings:

(a) there are extraordinary and exceptional conditions pertaining to the particular piece of property;

(b) these conditions do not generally apply to other property in the vicinity;

(c) because of these conditions, the application of the ordinance to the particular piece of property would effectively prohibit or unreasonably restrict the utilization of the property; and

(d) the authorization of a variance will not be of substantial detriment to adjacent property or to the public good, and the character of the district will not be harmed by the granting of the variance.

(i) The board may not grant a variance, the effect of which would be to allow the establishment of a use not otherwise permitted in a zoning district, to extend physically a nonconforming use of land or to change the zoning district boundaries shown on the official zoning map. The fact that property may be utilized more profitably, if a variance is granted, may not be considered grounds for a variance. Other requirements may be prescribed by the zoning ordinance.

A local governing body by ordinance may permit or preclude the granting of a variance for a use of land, a building, or a structure that is prohibited in a given district, and if it does permit a variance, the governing body may require the affirmative vote of two-thirds of the local adjustment board members present and voting. Notwithstanding any other provision of this section, the local governing body may overrule the decision of the local board of adjustment concerning a use variance.

(ii) In granting a variance, the board may attach to it such conditions regarding the location, character, or other features of the proposed building, structure, or use as the board may consider advisable to protect established property values in the surrounding area or to promote the public health, safety, or general welfare;

(3) to permit uses by special exception subject to the terms and conditions for the uses set forth for such uses in the zoning ordinance; and

(4) to remand a matter to an administrative official, upon motion by a party or the board's own motion, if the board determines the record is insufficient for review. A party's motion for remand may be denied if the board determines that the record is sufficient for review. The board must set a rehearing on the remanded matter without further public notice for a time certain within sixty days unless otherwise agreed to by the parties. The board must maintain a list of persons who express an interest in being informed when the remanded matter is set for rehearing, and notice of the rehearing must be mailed to these persons prior to the rehearing.

(B) Appeals to the board may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality or county. The appeal must be taken within a reasonable time, as provided by the zoning ordinance or rules of the board, or both, by filing with the officer from whom the appeal is taken and with the board of appeals notice of appeal specifying the grounds for the appeal. If no time limit is provided, the appeal must be taken within thirty days from the date the appealing party has received actual notice of the action from which the appeal is taken. The officer from whom the appeal is taken immediately must transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(C) An appeal stays all legal proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board, after the notice of appeal has been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life and property. In that case, proceedings may not be stayed other than by a restraining order which may be granted by the board or by a court of record on application, on notice to the officer from whom the appeal is taken, and on due cause shown.

(D) The board must fix a reasonable time for the hearing of the appeal or other matter referred to the board, and give at least fifteen days' public notice of the hearing in a newspaper of general circulation in the community, as well as due notice to the parties in interest, and decide the appeal or matter within a reasonable time. At the hearing, any party may appear in person or by agent or by attorney.

(E) In exercising the above power, the board of appeals may, in conformity with the provisions of this chapter, reverse or affirm, wholly or in part, or may modify the order, requirements, decision, or determination, and to that end, has all the powers of the officer from whom the appeal is taken and may issue or direct the issuance of a permit. The board, in the execution of the duties specified in this chapter, may subpoena witnesses and in case of contempt may certify this fact to the circuit court having jurisdiction.

(F) All final decisions and orders of the board must be in writing and be permanently filed in the office of the board as a public record. All findings of fact and conclusions of law must be separately stated in final decisions or orders of the board which must be delivered to parties of interest by certified mail.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 2, eff June 2, 2003.

Effect of Amendment

The 2003 amendment rewrote this section.



Section 6-29-810. Contempt; penalty.

In case of contempt by a party, witness, or other person before the board of appeals, the board may certify this fact to the circuit court of the county in which the contempt occurs and the judge of the court, in open court or in chambers, after hearing, may impose a penalty as authorized by law.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-820. Appeal from zoning board of appeals to circuit court; pre-litigation mediation; filing requirements.

(A) A person who may have a substantial interest in any decision of the board of appeals or an officer or agent of the appropriate governing authority may appeal from a decision of the board to the circuit court in and for the county, by filing with the clerk of the court a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The appeal must be filed within thirty days after the decision of the board is mailed.

(B) A property owner whose land is the subject of a decision of the board of appeals may appeal either:

(1) as provided in subsection (A); or

(2) by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-825.

Any notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is postmarked.

(C) Any filing of an appeal from a particular board of appeals decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 3, eff June 2, 2003.

Effect of Amendment

The 2003 amendment added subsections (B) and (C) and designated the existing paragraph as subsection (A).



Section 6-29-825. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted, and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the board of appeals.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 4, eff June 2, 2003.



Section 6-29-830. Notice of appeal; transcript; supersedeas.

(A) Upon the filing of an appeal with a petition as provided in Section 6-29-820(A) or Section 6-29-825(F), the clerk of the circuit court must give immediate notice of the appeal to the secretary of the board and within thirty days from the time of the notice, the board must file with the clerk a duly certified copy of the proceedings held before the board of appeals, including a transcript of the evidence heard before the board, if any, and the decision of the board including its findings of fact and conclusions.

(B) The filing of an appeal in the circuit court from any decision of the board does not ipso facto act as a supersedeas, but the judge of the circuit court may in his discretion grant a supersedeas upon such terms and conditions as may seem reasonable and proper.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 5, eff June 2, 2003.

Effect of Amendment

The 2003 amendment, in subsection (A) inserted "with a petition as provided in Section 6-29-820(A) or Section 6-29-825(F)" preceding ", the clerk of circuit court", substituted "the appeal" for "it", inserted "duly" preceding "certified copy", and substituted "the board" for "it", in subsection (B) substituted "any" for "a" and "does" for "shall", and in subsections (A) and (B) made nonsubstantive changes.



Section 6-29-840. Determination of appeal; costs; trial by jury.

(A) At the next term of the circuit court or in chambers, upon ten days' notice to the parties, the presiding judge of the circuit court of the county must proceed to hear and pass upon the appeal on the certified record of the board proceedings. The findings of fact by the board of appeals must be treated in the same manner as a finding of fact by a jury, and the court may not take additional evidence. In the event the judge determines that the certified record is insufficient for review, the matter may be remanded to the zoning board of appeals for rehearing. In determining the questions presented by the appeal, the court must determine only whether the decision of the board is correct as a matter of law. In the event that the decision of the board is reversed by the circuit court, the board is charged with the costs, and the costs must be paid by the governing authority which established the board of appeals.

(B) When an appeal includes no issues triable of right by jury or when the parties consent, the appeal must be placed on the nonjury docket. A judge, upon request by any party, may in his discretion give the appeal precedence over other civil cases. Nothing in this subsection prohibits a property owner from subsequently electing to assert a pre-existing right to trial by jury of any issue beyond the subject matter jurisdiction of the board of appeals, such as, but not limited to, a determination of the amount of damages due for an unconstitutional taking.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 6, eff June 2, 2003.

Effect of Amendment

The 2003 amendment added subsection (B), designated the existing paragraph as subsection (A), and made nonsubstantive changes.



Section 6-29-850. Appeal to Supreme Court.

A party in interest who is aggrieved by the judgment rendered by the circuit court upon the appeal may appeal in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1994 Act No. 355, Section 1; 1999 Act No. 55, Section 10.



Section 6-29-860. Financing of board of zoning appeals.

The governing authority may appropriate such monies, otherwise unappropriated, as it considers fit to finance the work of the board of appeals and to generally provide for the enforcement of any zoning regulations and restrictions authorized under this chapter which are adopted and may accept and expend grants of money for those purposes from either private or public sources, whether local, state, or federal.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-870. Board of architectural review; membership; officers; rules; meetings; records.

(A) A local government which enacts a zoning ordinance which makes specific provision for the preservation and protection of historic and architecturally valuable districts and neighborhoods or significant or natural scenic areas, or protects or provides, or both, for the unique, special, or desired character of a defined district, corridor, or development area or any combination of it, by means of restriction and conditions governing the right to erect, demolish, remove in whole or in part, or alter the exterior appearance of all buildings or structures within the areas, may provide for appointment of a board of architectural review or similar body.

(B) The board shall consist of not more than ten members to be appointed by the governing body of the municipality or the governing body of the county which may restrict the membership on the board to those professionally qualified persons as it may desire. The governing authority or authorities creating the board may remove any member of the board which it has appointed.

(C) The appointing authorities shall determine the amount of compensation, if any, to be paid to the members of a board of architectural review. None of the members may hold any other public office or position in the municipality or county.

(D) The board shall elect one of its members chairman, who shall serve for one year or until he is re-elected or his successor is elected and qualified. The board shall appoint a secretary who may be an officer of the governing authority or of the board of architectural review. The board shall adopt rules of procedure in accordance with the provisions of any ordinance adopted pursuant to this chapter. Meetings of the board must be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his or her absence, the acting chairman, may administer oaths and compel the attendance of witnesses by subpoena. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which immediately must be filed in the office of the board and must be a public record.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-880. Powers of board of architectural review.

The board of architectural review has those powers involving the structures and neighborhoods as may be determined by the zoning ordinance. Decisions of the zoning administrator or other appropriate administrative official in matters under the purview of the board of architectural review may be appealed to the board where there is an alleged error in any order, requirement, determination, or decision.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-890. Appeal to board of architectural review.

(A) Appeals to the board may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality or county. The appeal must be taken within a reasonable time, as provided by the zoning ordinance or rules of the board, or both, by filing with the officer from whom the appeal is taken and with the board of architectural review notice of appeal specifying the grounds of it. The officer from whom the appeal is taken immediately must transmit to the board all the papers constituting the record upon which the action appealed from was taken. Upon a motion by a party or the board's own motion, the board may remand a matter to an administrative official if the board determines the record is insufficient for review. A party's motion for remand may be denied if the board determines that the record is sufficient for review. The board must set a rehearing on the remanded matter without further public notice for a time certain within sixty days unless otherwise agreed to by the parties. The board must maintain a list of persons who express an interest in being informed when the remanded matter is set for rehearing, and notice of the rehearing must be mailed to these persons prior to the rehearing.

(B) An appeal stays all legal proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board, after the notice of appeal has been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life and property. In that case, proceedings may not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application, upon notice to the officer from whom the appeal is taken, and on due cause shown.

(C) The board must fix a reasonable time for the hearing of the appeal or other matter referred to it, and give public notice of the hearing, as well as due notice to the parties in interest, and decide the appeal or other matter within a reasonable time. At the hearing, any party may appear in person, by agent, or by attorney.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 7, eff June 2, 2003.

Effect of Amendment

The 2003 amendment, in subsection (A) added the last four sentences relating to remand procedures, in subsection (C) substituted "the hearing" for "it" and "appeal or other matter" for "same", and in subsections (A),(B), and (C) made nonsubstantive changes.



Section 6-29-900. Appeal from board of architectural review to circuit court; pre-litigation mediation; filing requirements.

(A) A person who may have a substantial interest in any decision of the board of architectural review or any officer, or agent of the appropriate governing authority may appeal from any decision of the board to the circuit court in and for the county by filing with the clerk of court a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The appeal must be filed within thirty days after the affected party receives actual notice of the decision of the board of architectural review.

(B) A property owner whose land is the subject of a decision of the board of architectural review may appeal either:

(1) as provided in subsection (A); or

(2) by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-915.

A notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is postmarked.

(C) Any filing of an appeal from a particular board of architectural review decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 8, eff June 2, 2003.

Effect of Amendment

The 2003 amendment added subsections (B) and (C) and designated the existing paragraph as subsection (A).



Section 6-29-910. Contempt; penalty.

In case of contempt by a party, witness, or other person before the board of architectural review, the board may certify the fact to the circuit court of the county in which the contempt occurs and the judge of the court, in open court or in chambers, after hearing, may impose a penalty as authorized by law.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-915. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the board of architectural review.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 9, eff June 2, 2003.



Section 6-29-920. Notice of appeal; transcript; supersedeas.

(A) Upon filing of an appeal with a petition as provided in Section 6-29-900(A) or Section 6-29-915(F), the clerk of the circuit court must give immediate notice of the appeal to the secretary of the board and within thirty days from the time of the notice, the board must file with the clerk a duly certified copy of the proceedings held before the board of architectural review, including a transcript of the evidence heard before the board, if any, and the decision of the board including its findings of fact and conclusions.

(B) The filing of an appeal in the circuit court from any decision of the board does not ipso facto act as a supersedeas, but the judge of the circuit court may in his discretion grant a supersedeas upon such terms and conditions as may seem reasonable and proper.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 10, eff June 2, 2003.

Effect of Amendment

The 2003 amendment, in subsection (A) inserted "with a petition as provided in Section 6-29-900(A) or Section 6-29-915(F)" preceding ", the clerk of circuit court", and in subsections (A) and (B) made clarifying and nonsubstantive changes.



Section 6-29-930. Determination of appeal; costs; trial by jury.

(A) At the next term of the circuit court or in chambers upon ten days' notice to the parties, the resident presiding judge of the circuit court of the county must proceed to hear and pass upon the appeal on the certified record of the board proceedings. The findings of fact by the board of architectural review are final and conclusive on the hearing of the appeal, and the court may not take additional evidence. In the event the judge determines that the certified record is insufficient for review, the matter must be remanded to the board of architectural review for rehearing. In determining the questions presented by the appeal, the court must determine only whether the decision of the board is correct as a matter of law. In the event that the decision of the board is reversed by the circuit court, the board must be charged with the costs which must be paid by the governing authority which established the board of architectural review.

(B) When an appeal includes no issues triable of right by jury or when the parties consent, the appeal must be placed on the nonjury docket. A judge, upon request by any party, may in his discretion give the appeal precedence over other civil cases. Nothing in this subsection prohibits a property owner from subsequently electing to assert a pre-existing right to trial by jury of any issue beyond the subject matter jurisdiction of the board of architectural review, such as, but not limited to, a determination of the amount of damages due for an unconstitutional taking.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 11, eff June 2, 2003.

Effect of Amendment

The 2003 amendment added subsection (B), designated the existing paragraph as subsection (A), and made nonsubstantive changes.



Section 6-29-940. Appeal to Supreme Court.

A party in interest who is aggrieved by the judgment rendered by the circuit court upon the appeal may appeal in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1994 Act No. 355, Section 1; 1999 Act No. 55, Section 11.



Section 6-29-950. Enforcement of zoning ordinances; remedies for violations.

(A) The governing authorities of municipalities or counties may provide for the enforcement of any ordinance adopted pursuant to the provisions of this chapter by means of the withholding of building or zoning permits, or both, and the issuance of stop orders against any work undertaken by an entity not having a proper building or zoning permit, or both. It is unlawful to construct, reconstruct, alter, demolish, change the use of or occupy any land, building, or other structure without first obtaining the appropriate permit or permit approval. No permit may be issued or approved unless the requirements of this chapter or any ordinance adopted pursuant to it are complied with. It is unlawful for other officials to issue any permit for the use of any land, building, or structure, or the construction, conversion, demolition, enlargement, movement, or structural alteration of a building or structure without the approval of the zoning administrator. A violation of any ordinance adopted pursuant to the provisions of this chapter is a misdemeanor. In case a building, structure, or land is or is proposed to be used in violation of any ordinance adopted pursuant to this chapter, the zoning administrator or other appropriate administrative officer, municipal or county attorney, or other appropriate authority of the municipality or county or an adjacent or neighboring property owner who would be specially damaged by the violation may in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent the unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, or to correct or abate the violation, or to prevent the occupancy of the building, structure, or land. Each day the unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use continues is considered a separate offense.

(B) In case a building, structure, or land is or is proposed to be used in violation of an ordinance adopted pursuant to this chapter, the zoning administrator or other designated administrative officer may in addition to other remedies issue and serve upon a person pursuing the activity or activities a stop order requiring that entity stop all activities in violation of the zoning ordinance.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-960. Conflict with other laws.

When the regulations made under authority of this chapter require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or smaller number of stories, or require a greater percentage of lot to be left unoccupied, or impose other more restrictive standards than are required in or under another statute, or local ordinance or regulation, the regulations made under authority of this chapter govern. When the provisions of another statute require more restrictive standards than are required by the regulations made under authority of this chapter, the provisions of that statute govern.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1110. Definitions.

As used in this chapter:

(1) "Affordable housing" means in the case of dwelling units for sale, housing in which mortgage, amortization, taxes, insurance, and condominium or association fees, if any, constitute no more than twenty-eight percent of the annual household income for a household earning no more than eighty percent of the area median income, by household size, for the metropolitan statistical area as published from time to time by the U.S. Department of Housing and Community Development (HUD) and, in the case of dwelling units for rent, housing for which the rent and utilities constitute no more than thirty percent of the annual household income for a household earning no more than eighty percent of the area median income, by household size for the metropolitan statistical area as published from time to time by HUD.

(2) "Land development" means the changing of land characteristics through redevelopment, construction, subdivision into parcels, condominium complexes, apartment complexes, commercial parks, shopping centers, industrial parks, mobile home parks, and similar developments for sale, lease, or any combination of owner and rental characteristics.

(3) "Market-based incentives" mean incentives that encourage private developers to meet the governing authority's goals as developed in this chapter. Incentives may include, but are not limited to:

(a) density bonuses, allowing developers to build at a density higher than residential zones typically permit, and greater density bonuses, allowing developers to build at a density higher than residential affordable units in development, or allowing developers to purchase density by paying into a local housing trust fund;

(b) relaxed zoning regulations including, but not limited to, minimum lot area requirements, limitations of multifamily dwellings, minimum setbacks, yard requirements, variances, reduced parking requirements, and modified street standards;

(c) reduced or waived fees including those fees levied on new development projects where affordable housing is addressed, reimburse permit fees to builder upon certification that dwelling unit is affordable and waive up to one hundred percent of sewer/water tap-in fees for affordable housing units;

(d) fast-track permitting including, but not limited to, streamlining the permitting process for new development projects and expediting affordable housing developments to help reduce cost and time delays;

(e) design flexibility allowing for greater design flexibility, creating preapproved design standards to allow for quick and easy approval, and promoting infill development, mixed use and accessory dwellings.

(4) "Subdivision" means all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions for the purpose, whether immediate or future, of sale, lease, or building development, and includes all division of land involving a new street or change in existing streets, and includes re-subdivision which would involve the further division or relocation of lot lines of any lot or lots within a subdivision previously made and approved or recorded according to law; or, the alteration of any streets or the establishment of any new streets within any subdivision previously made and approved or recorded according to law, and includes combinations of lots of record; however, the following exceptions are included within this definition only for the purpose of requiring that the local planning agency be informed and have a record of the subdivisions:

(a) the combination or recombination of portions of previously platted lots where the total number of lots is not increased and the resultant lots are equal to the standards of the governing authority;

(b) the division of land into parcels of five acres or more where no new street is involved and plats of these exceptions must be received as information by the planning agency which shall indicate that fact on the plats; and

(c) the combination or recombination of entire lots of record where no new street or change in existing streets is involved.

(5) "Traditional neighborhood design" means development designs intended to enhance the appearance and functionality of the new development so that it functions like a traditional neighborhood or town. These designs make possible reasonably high residential densities, a mixture of residential and commercial land uses, a range of single and multifamily housing types, and street connectivity both within the new development and to surrounding roadways, pedestrian, and bicycle features.

(6) "Nonessential housing regulatory requirements" mean those development standards and procedures that are determined by the local governing body to be not essential within a specific priority investment zone to protect the public health, safety, or welfare and that may otherwise make a proposed housing development economically infeasible. Nonessential housing regulatory requirements may include, but are not limited to:

(a) standards or requirements for minimum lot size, building size, building setbacks, spacing between buildings, impervious surfaces, open space, landscaping, buffering, reforestation, road width, pavements, parking, sidewalks, paved paths, culverts and storm water drainage, and sizing of water and sewer lines that are excessive; and

(b) application and review procedures that require or result in extensive submittals and lengthy review periods.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 4, eff May 23, 2007.

Effect of Amendment

The 2007 amendment added item (1) defining "Affordable housing", item (3) defining "Market-based incentives" and item (5) defining "Traditional neighborhood design" and redesignated item (1), "Land development", as item (2) and item (2), "Subdivision", as item (4).



Section 6-29-1120. Legislative intent; purposes.

The public health, safety, economy, good order, appearance, convenience, morals, and general welfare require the harmonious, orderly, and progressive development of land within the municipalities and counties of the State. In furtherance of this general intent, the regulation of land development by municipalities, counties, or consolidated political subdivisions is authorized for the following purposes, among others:

(1) to encourage the development of economically sound and stable municipalities and counties;

(2) to assure the timely provision of required streets, utilities, and other facilities and services to new land developments;

(3) to assure the adequate provision of safe and convenient traffic access and circulation, both vehicular and pedestrian, in and through new land developments;

(4) to assure the provision of needed public open spaces and building sites in new land developments through the dedication or reservation of land for recreational, educational, transportation, and other public purposes; and

(5) to assure, in general, the wise and timely development of new areas, and redevelopment of previously developed areas in harmony with the comprehensive plans of municipalities and counties.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1130. Regulations.

(A) When at least the community facilities element, the housing element, and the priority investment element of the comprehensive plan as authorized by this chapter have been adopted by the local planning commission and the local governing body or bodies, the local planning commission may prepare and recommend to the governing body or bodies for adoption regulations governing the development of land within the jurisdiction. These regulations may provide for the harmonious development of the municipality and the county; for coordination of streets within subdivision and other types of land developments with other existing or planned streets or official map streets; for the size of blocks and lots; for the dedication or reservation of land for streets, school sites, and recreation areas and of easements for utilities and other public services and facilities; and for the distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, appearance, prosperity, or the general welfare. In particular, the regulations shall prescribe that no land development plan, including subdivision plats, will be approved unless all land intended for use as building sites can be used safely for building purposes, without danger from flood or other inundation or from other menaces to health, safety, or public welfare.

(B) These regulations may include requirements as to the extent to which and the manner in which streets must be graded, surfaced, and improved, and water, sewers, septic tanks, and other utility mains, piping, connections, or other facilities must be installed as a condition precedent to the approval of the plan. The governing authority of the municipality and the governing authority of the county are given the power to adopt and to amend the land development regulations after a public hearing on it, giving at least thirty days' notice of the time and place by publication in a newspaper of general circulation in the municipality or county.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 5, eff May 23, 2007.

Effect of Amendment

The 2007 amendment, in subsection (A) in the first sentence added ", the housing element, and the priority investment element" and substituted "have" for "has".



Section 6-29-1140. Development plan to comply with regulations; submission of unapproved plan for recording is a misdemeanor.

After the local governing authority has adopted land development regulations, no subdivision plat or other land development plan within the jurisdiction of the regulations may be filed or recorded in the office of the county where deeds are required to be recorded, and no building permit may be issued until the plat or plan bears the stamp of approval and is properly signed by the designated authority. The submission for filing or the recording of a subdivision plat or other land development plan without proper approval as required by this chapter is declared a misdemeanor and, upon conviction, is punishable as provided by law.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1145. Determining existence of restrictive covenant; effect.

(A) In an application for a permit, the local planning agency must inquire in the application or by written instructions to an applicant whether the tract or parcel of land is restricted by any recorded covenant that is contrary to, conflicts with, or prohibits the permitted activity.

(B) If a local planning agency has actual notice of a restrictive covenant on a tract or parcel of land that is contrary to, conflicts with, or prohibits the permitted activity:

(1) in the application for the permit;

(2) from materials or information submitted by the person or persons requesting the permit; or

(3) from any other source including, but not limited to, other property holders, the local planning agency must not issue the permit unless the local planning agency receives confirmation from the applicant that the restrictive covenant has been released for the tract or parcel of land by action of the appropriate authority or property holders or by court order.

(C) As used in this section:

(1) "actual notice" is not constructive notice of documents filed in local offices concerning the property, and does not require the local planning agency to conduct searches in any records offices for filed restrictive covenants;

(2) "permit" does not mean an authorization to build or place a structure on a tract or parcel of land; and

(3) "restrictive covenant" does not mean a restriction concerning a type of structure that may be built or placed on a tract or parcel of land.

HISTORY: 2007 Act No. 45, Section 3, eff June 4, 2007, applicable to applications for permits filed on and after July 1, 2007; 2007 Act No. 113, Section 2, eff June 27, 2007.

Effect of Amendment

The 2007 amendment, in subsection (A), substituted "in the application or by written instructions to an applicant whether" for "if", rewrote subsection (B); and in subsection (C), added paragraph (1) defining "actual notice" and redesignated paragraphs (1) and (2) as paragraphs (2) and (3).



Section 6-29-1150. Submission of plan or plat to planning commission; record; appeal.

(A) The land development regulations adopted by the governing authority must include a specific procedure for the submission and approval or disapproval by the planning commission or designated staff. These procedures may include requirements for submission of sketch plans, preliminary plans, and final plans for review and approval or disapproval. Time limits, not to exceed sixty days, must be set forth for action on plans or plats, or both, submitted for approval or disapproval. Failure of the designated authority to act within sixty days of the receipt of development plans or subdivision plats with all documentation required by the land development regulations is considered to constitute approval, and the developer must be issued a letter of approval and authorization to proceed based on the plans or plats and supporting documentation presented. The sixty-day time limit may be extended by mutual agreement.

(B) A record of all actions on all land development plans and subdivision plats with the grounds for approval or disapproval and any conditions attached to the action must be maintained as a public record. In addition, the developer must be notified in writing of the actions taken.

(C) Staff action, if authorized, to approve or disapprove a land development plan may be appealed to the planning commission by any party in interest. The planning commission must act on the appeal within sixty days, and the action of the planning commission is final.

(D)(1) An appeal from the decision of the planning commission must be taken to the circuit court within thirty days after actual notice of the decision.

(2) A property owner whose land is the subject of a decision of the planning commission may appeal by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-1155.

A notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is mailed.

(3) Any filing of an appeal from a particular planning commission decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

(4) When an appeal includes no issues triable of right by jury or when the parties consent, the appeal must be placed on the nonjury docket. A judge, upon request by any party, may in his discretion give the appeal precedence over other civil cases. Nothing in this subsection prohibits a property owner from subsequently electing to assert a pre-existing right to trial by jury of any issue beyond the subject matter jurisdiction of the planning commission, such as, but not limited to, a determination of the amount of damages due for an unconstitutional taking.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 12, eff June 2, 2003.

Effect of Amendment

The 2003 amendment substituted "considered" for "deemed" in subsection (A), made nonsubstantive changes in subsection (C), added subsections (D)(2), (D)(3), and (D)(4), redesignated subsection (D) as (D)(1), and in newly designated (D)(1) substituted "must' for "may" and inserted "the" preceding "circuit court".



Section 6-29-1155. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted, and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the planning commission.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 13, eff June 2, 2003.



Section 6-29-1160. Recording unapproved land development plan or plat; penalty; remedies.

The county official whose duty it is to accept and record real estate deeds and plats may not accept, file, or record a land development plan or subdivision plat involving a land area subject to land development regulations adopted pursuant to this chapter unless the development plan or subdivision plat has been properly approved. If a public official violates the provisions of this section, he is, in each instance, subject to the penalty provided in this article and the affected governing body, private individual, or corporation has rights and remedies as to enforcement or collection as are provided, and may enjoin any violations of them.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1170. Approval of plan or plat not acceptance of dedication of land.

The approval of the land development plan or subdivision plat may not be deemed to automatically constitute or effect an acceptance by the municipality or the county or the public of the dedication of any street, easement, or other ground shown upon the plat. Public acceptance of the lands must be by action of the governing body customary to these transactions.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1180. Surety bond for completion of site improvements.

In circumstances where the land development regulations adopted pursuant to this chapter require the installation and approval of site improvements prior to approval of the land development plan or subdivision plat for recording in the office of the county official whose duty it is to accept and record the instruments, the developer may be permitted to post a surety bond, certified check, or other instrument readily convertible to cash. The surety must be in an amount equal to at least one hundred twenty-five percent of the cost of the improvement. This surety must be in favor of the local government to ensure that, in the event of default by the developer, funds will be used to install the required improvements at the expense of the developer.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1190. Transfer of title to follow approval and recording of development plan; violation is a misdemeanor.

The owner or agent of the owner of any property being developed within the municipality or county may not transfer title to any lots or parts of the development unless the land development plan or subdivision has been approved by the local planning commission or designated authority and an approved plan or plat recorded in the office of the county charged with the responsibility of recording deeds, plats, and other property records. A transfer of title in violation of this provision is a misdemeanor and, upon conviction, must be punished in the discretion of the court. A description by metes and bounds in the instrument of transfer or other document used in the process of transfer does not exempt the transaction from these penalties. The municipality or county may enjoin the transfer by appropriate action.

HISTORY: 1994 Act No. 355, Section 1.



Section 6-29-1200. Approval of street names required; violation is a misdemeanor; changing street name.

(A) A local planning commission created under the provisions of this chapter shall, by proper certificate, approve and authorize the name of a street or road laid out within the territory over which the commission has jurisdiction. It is unlawful for a person in laying out a new street or road to name the street or road on a plat, by a marking or in a deed or instrument without first getting the approval of the planning commission. Any person violating this provision is guilty of a misdemeanor and, upon conviction, must be punished in the discretion of the court.

(B) A commission may, after reasonable notice through a newspaper having general circulation in which the commission is created and exists, change the name of a street or road within the boundary of its territorial jurisdiction:

(1) when there is duplication of names or other conditions which tend to confuse the traveling public or the delivery of mail, orders, or messages;

(2) when it is found that a change may simplify marking or giving of directions to persons seeking to locate addresses; or

(3) upon any other good and just reason that may appear to the commission.

(C) On the name being changed, after reasonable opportunity for a public hearing, the planning commission shall issue its certificate designating the change, which must be recorded in the office of the register of deeds or clerk of court, and the name changed and certified is the legal name of the street or road.

HISTORY: 1994 Act No. 355, Section 1; 1997 Act No. 34, Section 1.



Section 6-29-1210. Land development plan not required to execute a deed.

Under this chapter, the submission of a land development plan or land use plan is not a prerequisite and must not be required before the execution of a deed transferring undeveloped real property. A local governmental entity may still require the grantee to file a plat at the time the deed is recorded.

HISTORY: 2016 Act No. 144 (H.3972), Section 1, eff March 14, 2016.



Section 6-29-1310. Definitions.

As used in this article:

(1) "Advisory committee" means the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees;

(2) "Appointed official" means a planning commissioner, board of zoning appeals member, or board of architectural review member;

(3) "Clerk" means the clerk of the local governing body;

(4) "Local governing body" means the legislative governing body of a county or municipality;

(5) "Planning or zoning entity" means a planning commission, board of zoning appeals, or board of architectural review;

(6) "Professional employee" means a planning professional, zoning administrator, zoning official, or a deputy or assistant of a planning professional, zoning administrator, or zoning official.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1320. Identification of persons covered by act; compliance schedule.

(A) The local governing body must:

(1) by no later than December 31st of each year, identify the appointed officials and professional employees for the jurisdiction and provide a list of those appointed officials and professional employees to the clerk and each planning or zoning entity in the jurisdiction; and

(2) annually inform each planning or zoning entity in the jurisdiction of the requirements of this article.

(B) Appointed officials and professional employees must comply with the provisions of this article according to the following dates and populations based on the population figures of the latest official United States Census:

(1) municipalities and counties with a population of 35,000 and greater: by January 1, 2006; and

(2) municipalities and counties with a population under 35,000: by January 1, 2007.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003; 2004 Act No. 287, Section 3, eff July 22, 2004.

Effect of Amendment

The 2004 amendment, in paragraph (B)(1), substituted "of 35,000 and greater" for "above 70,000".



Section 6-29-1330. State Advisory Committee; creation; members; terms; duties; compensation; meetings; fees charged.

(A) There is created the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees.

(B) The advisory committee consists of five members appointed by the Governor. The advisory committee consists of:

(1) a planner recommended by the South Carolina Chapter of the American Planning Association;

(2) a municipal official or employee recommended by the Municipal Association of South Carolina;

(3) a county official or employee recommended by the South Carolina Association of Counties;

(4) a representative recommended by the University of South Carolina's Institute for Public Service and Policy Research; and

(5) a representative recommended by Clemson University's Department of Planning and Landscape Architecture. Recommendations must be submitted to the Governor not later than the thirty-first day of December of the year preceding the year in which appointments expire. If the Governor rejects any person recommended for appointment, the group or association who recommended the person must submit additional names to the Governor for consideration.

(C) The members of the advisory committee must serve a term of four years and until their successors are appointed and qualify; except that for the members first appointed to the advisory committee, the planner must serve a term of three years; the municipal official or employee and the county official or employee must each serve a term of two years; and the university representatives must each serve a term of one year. A vacancy on the advisory committee must be filled in the manner of the original appointment for the remainder of the unexpired term. The Governor may remove a member of the advisory committee in accordance with Section 1-3-240(B).

(D) The advisory committee's duties are to:

(1) compile and distribute a list of approved orientation and continuing education programs that satisfy the educational requirements in Section 6-29-1340;

(2) determine categories of persons with advanced degrees, training, or experience, that are eligible for exemption from the educational requirements in Section 6-29-1340; and

(3) make an annual report to the President Pro Tempore of the Senate and Speaker of the House of Representatives, no later than April fifteenth of each year, providing a detailed account of the advisory committee's:

(a) activities;

(b) expenses;

(c) fees collected; and

(d) determinations concerning approved education programs and categories of exemption.

(E) A list of approved education programs and categories of exemption by the advisory committee must be available for public distribution through notice in the State Register and posting on the General Assembly's Internet website. This list must be updated by the advisory committee at least annually.

(F) The members of the advisory committee must serve without compensation and must meet at a set location to which members must travel no more frequently than quarterly, at the call of the chairman selected by majority vote of at least a quorum of the members. Nothing in this subsection prohibits the chairman from using discretionary authority to conduct additional meetings by telephone conference if necessary. These telephone conference meetings may be conducted more frequently than quarterly. Three members of the advisory committee constitute a quorum. Decisions concerning the approval of education programs and categories of exemption must be made by majority vote with at least a quorum of members participating.

(G) The advisory committee may assess by majority vote of at least a quorum of the members a nominal fee to each entity applying for approval of an orientation or continuing education program; however, any fees charged must be applied to the operating expenses of the advisory committee and must not result in a net profit to the groups or associations that recommend the members of the advisory committee. An accounting of any fees collected by the advisory committee must be made in the advisory committee's annual report to the President Pro Tempore of the Senate and Speaker of the House of Representatives.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003; 2008 Act No. 273, Section 2, eff June 4, 2008.

Effect of Amendment

The 2008 amendment, in subsection (B), in the introductory paragraph deleted "with the advice and consent of the Senate" from the end of the first sentence; and in paragraph (B)(5) deleted "or the Governor's appointment is not confirmed by the Senate" following "appointment".



Section 6-29-1340. Educational requirements; time-frame for completion; subjects.

(A) Unless expressly exempted as provided in Section 6-29-1350, each appointed official and professional employee must:

(1) no earlier than one hundred and eighty days prior to and no later than three hundred and sixty-five days after the initial date of appointment or employment, attend a minimum of six hours of orientation training in one or more of the subjects listed in subsection (C); and

(2) annually, after the first year of service or employment, but no later than three hundred and sixty-five days after each anniversary of the initial date of appointment or employment, attend no fewer than three hours of continuing education in any of the subjects listed in subsection (C).

(B) An appointed official or professional employee who attended six hours of orientation training for a prior appointment or employment is not required to comply with the orientation requirement for a subsequent appointment or employment after a break in service. However, unless expressly exempted as provided in Section 6-29-1350, upon a subsequent appointment or employment, the appointed official or professional employee must comply with an annual requirement of attending no fewer than three hours of continuing education as provided in this section.

(C) The subjects for the education required by subsection (A) may include, but not be limited to, the following:

(1) land use planning;

(2) zoning;

(3) floodplains;

(4) transportation;

(5) community facilities;

(6) ethics;

(7) public utilities;

(8) wireless telecommunications facilities;

(9) parliamentary procedure;

(10) public hearing procedure;

(11) administrative law;

(12) economic development;

(13) housing;

(14) public buildings;

(15) building construction;

(16) land subdivision; and

(17) powers and duties of the planning commission, board of zoning appeals, or board of architectural review.

(D) In order to meet the educational requirements of subsection (A), an educational program must be approved by the advisory committee.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1350. Exemption from educational requirements.

(A) An appointed official or professional employee who has one or more of the following qualifications is exempt from the educational requirements of Section 6-29-1340:

(1) certification by the American Institute of Certified Planners;

(2) a masters or doctorate degree in planning from an accredited college or university;

(3) a masters or doctorate degree or specialized training or experience in a field related to planning as determined by the advisory committee;

(4) a license to practice law in South Carolina.

(B) An appointed official or professional employee who is exempt from the educational requirements of Section 6-29-1340 must file a certification form and documentation of his exemption as required in Section 6-29-1360 by no later than the first anniversary date of his appointment or employment. An exemption is established by a single filing for the tenure of the appointed official or professional employee and does not require the filing of annual certification forms and conforming documentation.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1360. Certification.

(A) An appointed official or professional employee must certify that he has satisfied the educational requirements in Section 6-29-1340 by filing a certification form and documentation with the clerk no later than the anniversary date of the appointed official's appointment or professional employee's employment each year.

(B) Each certification form must substantially conform to the following form and all applicable portions of the form must be completed:

EDUCATIONAL REQUIREMENTS

CERTIFICATION FORM

FOR LOCAL GOVERNMENT PLANNING OR ZONING

OFFICIALS OR EMPLOYEES

To report compliance with the educational requirements, please complete and file this form each year with the clerk of the local governing body no later than the anniversary date of your appointment or employment. To report an exemption from the educational requirements, please complete and file this form with the clerk of the local governing body by no later than the first anniversary of your current appointment or employment. Failure to timely file this form may subject an appointed official to removal for cause and an employee to dismissal.

Name of Appointed Official or Employee: _________________

Position: ___________________________________________

Initial Date of Appointment or Employment: _______________

Filing Date: _________________________________________

I have attended the following orientation or continuing education program(s) within the last three hundred and sixty-five days. (Please note that a program completed more than one hundred and eighty days prior to the date of your initial appointment or employment may not be used to satisfy this requirement.):

Program Name Sponsor Location Date Held Hours of Instruction

Also attached with this form is documentation that I attended the program(s).

OR

I am exempt from the orientation and continuing education requirements because (Please initial the applicable response on the line provided):

____ I am certified by the American Institute of Certified Planners.

____ I hold a masters or doctorate degree in planning from an accredited college or university.

____ I hold a masters or doctorate degree or have specialized training or experience in a field related to planning as determined by the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees. (Please describe your advanced degree or specialty on the line provided.)

___________________________________________________

____ I am licensed to practice law in South Carolina.

Also attached with this form is documentation to confirm my exemption.

I certify that I have satisfied or am exempt from the educational requirements for local planning or zoning officials or employees.

Signature: __________________________________________

(C) Each appointed official and professional employee is responsible for obtaining written documentation that either:

(1) is signed by a representative of the sponsor of any approved orientation or continuing education program for which credit is claimed and acknowledges that the filer attended the program for which credit is claimed; or

(2) establishes the filer's exemption.

The documentation must be filed with the clerk as required by this section.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1370. Sponsorship and funding of programs; compliance and exemption; certification as public records.

(A) The local governing body is responsible for:

(1) sponsoring and providing approved education programs; or

(2) funding approved education programs provided by a sponsor other than the local governing body for the appointed officials and professional employees in the jurisdiction.

(B) The clerk must keep in the official public records originals of:

(1) all filed forms and documentation that certify compliance with educational requirements for three years after the calendar year in which each form is filed; and

(2) all filed forms and documentation that certify an exemption for the tenure of the appointed official or professional employee.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1380. Failure to complete training requirements; false documentation.

(A) An appointed official is subject to removal from office for cause as provided in Section 6-29-350, 6-29-780, or 6-29-870 if he:

(1) fails to complete the requisite number of hours of orientation training and continuing education within the time allotted under Section 6-29-1340; or

(2) fails to file the certification form and documentation required by Section 6-29-1360.

(B) A professional employee is subject to suspension or dismissal from employment relating to planning or zoning by the local governing body or planning or zoning entity if he:

(1) fails to complete the requisite number of hours of orientation training and continuing education within the time allotted under Section 6-29-1340; or

(2) fails to file the certification form and documentation required by Section 6-29-1360.

(C) A local governing body must not appoint a person who has falsified the certification form or documentation required by Section 6-29-1360 to serve in the capacity of an appointed official.

(D) A local governing body or planning or zoning entity must not employ a person who has falsified the certification form or documentation required by Section 6-29-1360 to serve in the capacity of a professional employee.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



Section 6-29-1510. Citation of article.

This article may be cited as the "Vested Rights Act".

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1520. Definitions.

As used in this article:

(1) "Approved" or "approval" means a final action by the local governing body or an exhaustion of all administrative remedies that results in the authorization of a site specific development plan or a phased development plan.

(2) "Building permit" means a written warrant or license issued by a local building official that authorizes the construction or renovation of a building or structure at a specified location.

(3) "Conditionally approved" or "conditional approval" means an interim action taken by a local governing body that provides authorization for a site specific development plan or a phased development plan but is subject to approval.

(4) "Landowner" means an owner of a legal or equitable interest in real property including the heirs, devisees, successors, assigns, and personal representatives of the owner. "Landowner" may include a person holding a valid option to purchase real property pursuant to a contract with the owner to act as his agent or representative for purposes of submitting a proposed site specific development plan or a phased development plan pursuant to this article.

(5) "Local governing body" means: (a) the governing body of a county or municipality, or (b) a county or municipal body authorized by statute or by the governing body of the county or municipality to make land-use decisions.

(6) "Person" means an individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any legal entity as defined by South Carolina laws.

(7) "Phased development plan" means a development plan submitted to a local governing body by a landowner that shows the types and density or intensity of uses for a specific property or properties to be developed in phases, but which do not satisfy the requirements for a site specific development plan.

(8) "Real property" or "property" means all real property that is subject to the land use and development ordinances or regulations of a local governing body, and includes the earth, water, and air, above, below, or on the surface, and includes improvements or structures customarily regarded as a part of real property.

(9) "Site specific development plan" means a development plan submitted to a local governing body by a landowner describing with reasonable certainty the types and density or intensity of uses for a specific property or properties. The plan may be in the form of, but is not limited to, the following plans or approvals: planned unit development; subdivision plat; preliminary or general development plan; variance; conditional use or special use permit plan; conditional or special use district zoning plan; or other land-use approval designations as are used by a county or municipality.

(10) "Vested right" means the right to undertake and complete the development of property under the terms and conditions of a site specific development plan or a phased development plan as provided in this article and in the local land development ordinances or regulations adopted pursuant to this chapter.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1530. Two-year vested right established on approval of site specific development plan; conforming ordinances and regulations; renewal.

(A)(1) A vested right is established for two years upon the approval of a site specific development plan.

(2) On or before July 1, 2005, in the local land development ordinances or regulations adopted pursuant to this chapter, a local governing body must provide for:

(a) the establishment of a two-year vested right in an approved site specific development plan; and

(b) a process by which the landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval.

(B) A local governing body may provide in its local land development ordinances or regulations adopted pursuant to this chapter for the establishment of a two-year vested right in a conditionally approved site specific development plan.

(C) A local governing body may provide in its local land development ordinances or regulations adopted pursuant to this chapter for the establishment of a vested right in an approved or conditionally approved phased development plan not to exceed five years.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1540. Conditions and limitations.

A vested right established by this article and in accordance with the standards and procedures in the land development ordinances or regulations adopted pursuant to this chapter is subject to the following conditions and limitations:

(1) the form and contents of a site specific development plan must be prescribed in the land development ordinances or regulations;

(2) the factors that constitute a site specific development plan sufficient to trigger a vested right must be included in the land development ordinances or regulations;

(3) if a local governing body establishes a vested right for a phased development plan, a site specific development plan may be required for approval with respect to each phase in accordance with regulations in effect at the time of vesting;

(4) a vested right established under a conditionally approved site specific development plan or conditionally approved phased development plan may be terminated by the local governing body upon its determination, following notice and public hearing, that the landowner has failed to meet the terms of the conditional approval;

(5) the land development ordinances or regulations amended pursuant to this article must designate a vesting point earlier than the issuance of a building permit but not later than the approval by the local governing body of the site specific development plan or phased development plan that authorizes the developer or landowner to proceed with investment in grading, installation of utilities, streets, and other infrastructure, and to undertake other significant expenditures necessary to prepare for application for a building permit;

(6) a site specific development plan or phased development plan for which a variance, regulation, or special exception is necessary does not confer a vested right until the variance, regulation, or special exception is obtained;

(7) a vested right for a site specific development plan expires two years after vesting. The land development ordinances or regulations must authorize a process by which the landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval. The land development ordinances or regulations may authorize the local governing body to:

(a) set a time of vesting for a phased development plan not to exceed five years; and

(b) extend the time for a vested site specific development plan to a total of five years upon a determination that there is just cause for extension and that the public interest is not adversely affected. Upon expiration of a vested right, a building permit may be issued for development only in accordance with applicable land development ordinances or regulations;

(8) a vested site specific development plan or vested phased development plan may be amended if approved by the local governing body pursuant to the provisions of the land development ordinances or regulations;

(9) a validly issued building permit does not expire or is not revoked upon expiration of a vested right, except for public safety reasons or as prescribed by the applicable building code;

(10) a vested right to a site specific development plan or phased development plan is subject to revocation by the local governing body upon its determination, after notice and public hearing, that there was a material misrepresentation by the landowner or substantial noncompliance with the terms and conditions of the original or amended approval;

(11) a vested site specific development plan or vested phased development plan is subject to later enacted federal, state, or local laws adopted to protect public health, safety, and welfare including, but not limited to, building, fire, plumbing, electrical, and mechanical codes and nonconforming structure and use regulations which do not provide for the grandfathering of the vested right. The issuance of a building permit vests the specific construction project authorized by the building permit to the building, fire, plumbing, electrical, and mechanical codes in force at the time of the issuance of the building permit;

(12) a vested site specific development plan or vested phased development plan is subject to later local governmental overlay zoning that imposes site plan-related requirements but does not affect allowable types, height as it affects density or intensity of uses, or density or intensity of uses;

(13) a change in the zoning district designation or land-use regulations made subsequent to vesting that affect real property does not operate to affect, prevent, or delay development of the real property under a vested site specific development plan or vested phased development plan without consent of the landowner;

(14) if real property having a vested site specific development plan or vested phased development plan is annexed, the governing body of the municipality to which the real property has been annexed must determine, after notice and public hearing in which the landowner is allowed to present evidence, if the vested right is effective after the annexation;

(15) a local governing body must not require a landowner to waive his vested rights as a condition of approval or conditional approval of a site specific development plan or a phased development plan; and

(16) the land development ordinances or regulations adopted pursuant to this article may provide additional terms or phrases, consistent with the conditions and limitations of this section, that are necessary for the implementation or determination of vested rights.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1550. Vested right attaches to real property; applicability of laws relating to public health, safety and welfare.

A vested right pursuant to this section is not a personal right, but attaches to and runs with the applicable real property. The landowner and all successors to the landowner who secure a vested right pursuant to this article may rely upon and exercise the vested right for its duration subject to applicable federal, state, and local laws adopted to protect public health, safety, and welfare including, but not limited to, building, fire, plumbing, electrical, and mechanical codes and nonconforming structure and use regulations which do not provide for the grandfathering of the vested right. This article does not preclude judicial determination that a vested right exists pursuant to other statutory provisions. This article does not affect the provisions of a development agreement executed pursuant to the South Carolina Local Government Development Agreement Act in Chapter 31 of Title 6.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1560. Establishing vested right in absence of local ordinances providing therefor; significant affirmative government acts.

(A) If a local governing body does not have land development ordinances or regulations or fails to adopt an amendment to its land development ordinances or regulations as required by this section, a landowner has a vested right to proceed in accordance with an approved site specific development plan for a period of two years from the approval. The landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval. For purposes of this section, the landowner's rights are considered vested in the types of land use and density or intensity of uses defined in the development plan and the vesting is not affected by later amendment to a zoning ordinance or land-use or development regulation if the landowner:

(1) obtains, or is the beneficiary of, a significant affirmative government act that remains in effect allowing development of a specific project;

(2) relies in good faith on the significant affirmative government act; and

(3) incurs significant obligations and expenses in diligent pursuit of the specific project in reliance on the significant affirmative government act.

(B) For the purposes of this section, the following are significant affirmative governmental acts allowing development of a specific project:

(1) the local governing body has accepted exactions or issued conditions that specify a use related to a zoning amendment;

(2) the local governing body has approved an application for a rezoning for a specific use;

(3) the local governing body has approved an application for a density or intensity of use;

(4) the local governing body or board of appeals has granted a special exception or use permit with conditions;

(5) the local governing body has approved a variance;

(6) the local governing body or its designated agent has approved a preliminary subdivision plat, site plan, or plan of phased development for the landowner's property and the applicant diligently pursues approval of the final plat or plan within a reasonable period of time under the circumstances; or

(7) the local governing body or its designated agent has approved a final subdivision plat, site plan, or plan of phased development for the landowner's property.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



Section 6-29-1610. Short title.

This article may be cited as the "Federal Defense Facilities Utilization Integrity Protection Act".

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.

Code Commissioner's Note

Redesignated from Section 6-29-1510 to Section 6-29-1610 at the direction of the Code Commissioner.



Section 6-29-1620. Legislative purpose.

The General Assembly finds:

(1) As South Carolina continues to grow, there is significant potential for uncoordinated development in areas contiguous to federal military installations that can undermine the integrity and utility of land and airspace currently used for mission readiness and training.

(2) Despite consistent cooperation on the part of local government planners and developers, this potential remains for unplanned development in areas that could undermine federal military utility of lands and airspace in South Carolina.

(3) It is, therefore, desirous and in the best interests of the people of South Carolina to enact processes that will ensure that development in areas near federal military installations is conducted in a coordinated manner that takes into account and provides a voice for federal military interests in planning and zoning decisions by local governments.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.

Code Commissioner's Note

Redesignated from Section 6-29-1520 to Section 6-29-1620 at the direction of the Code Commissioner.



Section 6-29-1625. Definitions.

(A) For purposes of this article, "federal military installations" includes Fort Jackson, Shaw Air Force Base, McEntire Air Force Base, Charleston Air Force Base, Beaufort Marine Corps Air Station, Beaufort Naval Hospital, Parris Island Marine Recruit Depot, and Charleston Naval Weapons Station.

(B) For purposes of this article, a "federal military installation overlay zone" is an "overlay zone" as defined in Section 6-29-720(C)(5) in a geographic area including a federal military installation as defined in this section.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.

Code Commissioner's Note

Redesignated from Section 6-29-1525 to Section 6-29-1625 at the direction of the Code Commissioner.



Section 6-29-1630. Local planning department investigations, recommendations and findings; incorporation into official maps.

(A) In any local government which has established a planning department or other entity, such as a board of zoning appeals, charged with the duty of establishing, reviewing, or enforcing comprehensive land use plans or zoning ordinances, that planning department or other entity, with respect to each proposed land use or zoning decision involving land that is located within a federal military installation overlay zone or, if there is no such overlay zone, within three thousand feet of any federal military installation, or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield, shall:

(1) at least thirty days prior to any hearing conducted pursuant to Section 6-29-530 or 6-29-800, request from the commander of the federal military installation a written recommendation with supporting facts with regard to the matters specified in subsection (C) relating to the use of the property which is the subject of review; and

(2) upon receipt of the written recommendation specified in subsection (A) (1) make the written recommendations a part of the public record, and in addition to any other duties with which the planning department or other entity is charged by the local government, investigate and make recommendations of findings with respect to each of the matters enumerated in subsection (C).

(B) If the base commander does not submit a recommendation pursuant to subsection (A)(1) by the date of the public hearing, there is a presumption that the land use plan or zoning proposal does not have any adverse effect relative to the matters specified in subsection (C).

(C) The matters the planning department or other entity shall address in its investigation, recommendations, and findings must be:

(1) whether the land use plan or zoning proposal will permit a use that is suitable in view of the fact that the property under review is within the federal military installation overlay zone, or, if there is no such overlay zone located within three thousand feet of a federal military installation or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield;

(2) whether the land use plan or zoning proposal will adversely affect the existing use or usability of nearby property within the federal military installation overlay zone, or, if there is no such overlay zone, within three thousand feet of a federal military installation, or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield;

(3) whether the property to be affected by the land use plan or zoning proposal has a reasonable economic use as currently zoned;

(4) whether the land use plan or zoning proposal results in a use which causes or may cause a safety concern with respect to excessive or burdensome use of existing streets, transportation facilities, utilities, or schools where adjacent or nearby property is used as a federal military installation;

(5) if the local government has an adopted land use plan, whether the zoning proposal is in conformity with the policy and intent of the land use plan given the proximity of a federal military installation; and

(6) whether there are other existing or changing conditions affecting the use of the nearby property such as a federal military installation which give supporting grounds for either approval or disapproval of the proposed land use plan or zoning proposal.

(D) Where practicable, local governments shall incorporate identified boundaries, easements, and restrictions for federal military installations into official maps as part of their responsibilities delineated in Section 6-29-340.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.

Code Commissioner's Note

Redesignated from Section 6-29-1530 to Section 6-29-1630 at the direction of the Code Commissioner.



Section 6-29-1640. Application to former or closing military installations.

Nothing in this article is to be construed to apply to former military installations, or approaches or access related thereto, that are in the process of closing or redeveloping pursuant to base realignment and closure proceedings, including the former naval base facility on the Cooper River in and near the City of North Charleston, nor to the planned uses of, or construction of facilities on or near, that property by the South Carolina State Ports Authority, nor to the construction and uses of transportation routes and facilities necessary or useful thereto.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.

Code Commissioner's Note

Redesignated from Section 6-29-1540 to Section 6-29-1640 at the direction of the Code Commissioner.






CHAPTER 31 - SOUTH CAROLINA LOCAL GOVERNMENT DEVELOPMENT AGREEMENT ACT

Section 6-31-10. Short title; legislative findings and intent; authorization for development agreements; provisions are supplemental to those extant.

(A) This chapter may be cited as the "South Carolina Local Government Development Agreement Act".

(B)(1) The General Assembly finds: The lack of certainty in the approval of development can result in a waste of economic and land resources, can discourage sound capital improvement planning and financing, can cause the cost of housing and development to escalate, and can discourage commitment to comprehensive planning.

(2) Assurance to a developer that upon receipt of its development permits it may proceed in accordance with existing laws and policies, subject to the conditions of a development agreement, strengthens the public planning process, encourages sound capital improvement planning and financing, assists in assuring there are adequate capital facilities for the development, encourages private participation in comprehensive planning, reduces the economic costs of development, allows for the orderly planning of public facilities and services, and allows for the equitable allocation of the cost of public services.

(3) Because the development approval process involves the expenditure of considerable sums of money, predictability encourages the maximum efficient utilization of resources at the least economic cost to the public.

(4) Public benefits derived from development agreements may include, but are not limited to, affordable housing, design standards, and on and off-site infrastructure and other improvements. These public benefits may be negotiated in return for the vesting of development rights for a specific period.

(5) Land planning and development involve review and action by multiple governmental agencies. The use of development agreements may facilitate the cooperation and coordination of the requirements and needs of the various governmental agencies having jurisdiction over land development.

(6) Development agreements will encourage the vesting of property rights by protecting such rights from the effect of subsequently enacted local legislation or from the effects of changing policies and procedures of local government agencies which may conflict with any term or provision of the development agreement or in any way hinder, restrict, or prevent the development of the project. Development agreements will provide a reasonable certainty as to the lawful requirements that must be met in protecting vested property rights, while maintaining the authority and duty of government to enforce laws and regulations which promote the public safety, health, and general welfare of the citizens of our State.

(C) It is the intent of the General Assembly to encourage a stronger commitment to comprehensive and capital facilities planning, ensure the provision of adequate public facilities for development, encourage the efficient use of resources, and reduce the economic cost of development.

(D) This intent is effected by authorizing the appropriate local governments and agencies to enter into development agreements with developers, subject to the procedures and requirements of this chapter.

(E) This chapter must be regarded as supplemental and additional to the powers conferred upon local governments and other government agencies by other laws and must not be regarded as in derogation of any powers existing on the effective date of this chapter.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-20. Definitions.

As used in this chapter:

(1) "Comprehensive plan" means the master plan adopted pursuant to Sections 6-7-510, et seq., 5-23-490, et seq., or 4-27-600 and the official map adopted pursuant to Section 6-7-1210, et seq.

(2) "Developer" means a person, including a governmental agency or redevelopment authority created pursuant to the provisions of the Military Facilities Redevelopment Law, who intends to undertake any development and who has a legal or equitable interest in the property to be developed.

(3) "Development" means the planning for or carrying out of a building activity or mining operation, the making of a material change in the use or appearance of any structure or property, or the dividing of land into three or more parcels. "Development", as designated in a law or development permit, includes the planning for and all other activity customarily associated with it unless otherwise specified. When appropriate to the context, "development" refers to the planning for or the act of developing or to the result of development. Reference to a specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of this item.

(4) "Development permit" includes a building permit, zoning permit, subdivision approval, rezoning certification, special exception, variance, or any other official action of local government having the effect of permitting the development of property.

(5) "Governing body" means the county council of a county, the city council of a municipality, the governing body of a consolidated political subdivision, or any other chief governing body of a unit of local government, however designated.

(6) "Land development regulations" means ordinances and regulations enacted by the appropriate governing body for the regulation of any aspect of development and includes a local government zoning, rezoning, subdivision, building construction, or sign regulations or any other regulations controlling the development of property.

(7) "Laws" means all ordinances, resolutions, regulations, comprehensive plans, land development regulations, policies and rules adopted by a local government affecting the development of property and includes laws governing permitted uses of the property, governing density, and governing design, improvement, and construction standards and specifications, except as provided in Section 6-31-140 (A).

(8) "Property" means all real property subject to land use regulation by a local government and includes the earth, water, and air, above, below, or on the surface, and includes any improvements or structures customarily regarded as a part of real property.

(9) "Local government" means any county, municipality, special district, or governmental entity of the State, county, municipality, or region established pursuant to law which exercises regulatory authority over, and grants development permits for land development or which provides public facilities.

(10) "Local planning commission" means any planning commission established pursuant to Sections 4-27-510, 5-23-410, or 6-7-320.

(11) "Person" means an individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, state agency, or any legal entity.

(12) "Public facilities" means major capital improvements, including, but not limited to, transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational, and health systems and facilities.

HISTORY: 1993 Act No. 150, Section 1; 1994 Act No. 462, Section 3.



Section 6-31-30. Local governments authorized to enter into development agreements; approval of county or municipal governing body required.

A local government may establish procedures and requirements, as provided in this chapter, to consider and enter into development agreements with developers. A development agreement must be approved by the governing body of a county or municipality by the adoption of an ordinance.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-40. Developed property must contain certain number of acres of highland; permissible durations of agreements for differing amounts of highland content.

A local government may enter into a development agreement with a developer for the development of property as provided in this chapter provided the property contains twenty-five acres or more of highland. Development agreements involving property containing no more than two hundred fifty acres of highland shall be for a term not to exceed five years. Development agreements involving property containing one thousand acres or less of highland but more than two hundred fifty acres of highland shall be for a term not to exceed ten years. Development agreements involving property containing two thousand acres or less of highland but more than one thousand acres of highland shall be for a term not to exceed twenty years. Development agreements involving property containing more than two thousand acres and development agreements with a developer which is a redevelopment authority created pursuant to the provisions of the Military Facilities Redevelopment Law, regardless of the number of acres of property involved, may be for such term as the local government and the developer shall elect.

HISTORY: 1993 Act No. 150, Section 1; 1994 Act No. 462, Section 4.



Section 6-31-50. Public hearings; notice and publication.

(A) Before entering into a development agreement, a local government shall conduct at least two public hearings. At the option of the governing body, the public hearing may be held by the local planning commission.

(B)(1) Notice of intent to consider a development agreement must be advertised in a newspaper of general circulation in the county where the local government is located. If more than one hearing is to be held, the day, time, and place at which the second public hearing will be held must be announced at the first public hearing.

(2) The notice must specify the location of the property subject to the development agreement, the development uses proposed on the property, and must specify a place where a copy of the proposed development agreement can be obtained.

(C) In the event that the development agreement provides that the local government shall provide certain public facilities, the development agreement shall provide that the delivery date of such public facilities will be tied to defined completion percentages or other defined performance standards to be met by the developer.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-60. What development agreement must provide; what it may provide; major modification requires public notice and hearing.

(A) A development agreement must include:

(1) a legal description of the property subject to the agreement and the names of its legal and equitable property owners;

(2) the duration of the agreement. However, the parties are not precluded from extending the termination date by mutual agreement or from entering into subsequent development agreements;

(3) the development uses permitted on the property, including population densities and building intensities and height;

(4) a description of public facilities that will service the development, including who provides the facilities, the date any new public facilities, if needed, will be constructed, and a schedule to assure public facilities are available concurrent with the impacts of the development;

(5) a description, where appropriate, of any reservation or dedication of land for public purposes and any provisions to protect environmentally sensitive property as may be required or permitted pursuant to laws in effect at the time of entering into the development agreement;

(6) a description of all local development permits approved or needed to be approved for the development of the property together with a statement indicating that the failure of the agreement to address a particular permit, condition, term, or restriction does not relieve the developer of the necessity of complying with the law governing the permitting requirements, conditions, terms, or restrictions;

(7) a finding that the development permitted or proposed is consistent with the local government's comprehensive plan and land development regulations;

(8) a description of any conditions, terms, restrictions, or other requirements determined to be necessary by the local government for the public health, safety, or welfare of its citizens; and

(9) a description, where appropriate, of any provisions for the preservation and restoration of historic structures.

(B) A development agreement may provide that the entire development or any phase of it be commenced or completed within a specified period of time. The development agreement must provide a development schedule including commencement dates and interim completion dates at no greater than five year intervals; provided, however, the failure to meet a commencement or completion date shall not, in and of itself, constitute a material breach of the development agreement pursuant to Section 6-31-90, but must be judged based upon the totality of the circumstances. The development agreement may include other defined performance standards to be met by the developer. If the developer requests a modification in the dates as set forth in the agreement and is able to demonstrate and establish that there is good cause to modify those dates, those dates must be modified by the local government. A major modification of the agreement may occur only after public notice and a public hearing by the local government.

(C) If more than one local government is made party to an agreement, the agreement must specify which local government is responsible for the overall administration of the development agreement.

(D) The development agreement also may cover any other matter not inconsistent with this chapter not prohibited by law.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-70. Agreement and development must be consistent with local government comprehensive plan and land development regulations.

A development agreement and authorized development must be consistent with the local government's comprehensive plan and land development regulations.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-80. Law in effect at time of agreement governs development; exceptions.

(A) Subject to the provisions of Section 6-31-140 and unless otherwise provided by the development agreement, the laws applicable to development of the property subject to a development agreement, are those in force at the time of execution of the agreement.

(B) Subject to the provisions of Section 6-31-140, a local government may apply subsequently adopted laws to a development that is subject to a development agreement only if the local government has held a public hearing and determined:

(1) the laws are not in conflict with the laws governing the development agreement and do not prevent the development set forth in the development agreement;

(2) they are essential to the public health, safety, or welfare and the laws expressly state that they apply to a development that is subject to a development agreement;

(3) the laws are specifically anticipated and provided for in the development agreement;

(4) the local government demonstrates that substantial changes have occurred in pertinent conditions existing at the time of approval of the development agreement which changes, if not addressed by the local government, would pose a serious threat to the public health, safety, or welfare; or

(5) the development agreement is based on substantially and materially inaccurate information supplied by the developer.

(C) This section does not abrogate any rights preserved by Section 6-31-140 herein or that may vest pursuant to common law or otherwise in the absence of a development agreement.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-90. Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

(A) Procedures established pursuant to Section 6-31-40 must include a provision for requiring periodic review by the zoning administrator, or, if the local government has no zoning administrator, by an appropriate officer of the local government, at least every twelve months, at which time the developer must be required to demonstrate good faith compliance with the terms of the development agreement.

(B) If, as a result of a periodic review, the local government finds and determines that the developer has committed a material breach of the terms or conditions of the agreement, the local government shall serve notice in writing, within a reasonable time after the periodic review, upon the developer setting forth with reasonable particularity the nature of the breach and the evidence supporting the finding and determination, and providing the developer a reasonable time in which to cure the material breach.

(C) If the developer fails to cure the material breach within the time given, then the local government unilaterally may terminate or modify the development agreement; provided, that the local government has first given the developer the opportunity:

(1) to rebut the finding and determination; or

(2) to consent to amend the development agreement to meet the concerns of the local government with respect to the findings and determinations.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-100. Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

A development agreement may be amended or canceled by mutual consent of the parties to the agreement or by their successors in interest.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-110. Validity and duration of agreement entered into prior to incorporation or annexation of affected area; subsequent modification or suspension by municipality.

(A) Except as otherwise provided in Section 6-31-130 and subject to the provisions of Section 6-31-140, if a newly-incorporated municipality or newly-annexed area comprises territory that was formerly unincorporated, any development agreement entered into by a local government before the effective date of the incorporation or annexation remains valid for the duration of the agreement, or eight years from the effective date of the incorporation or annexation, whichever is earlier. The parties to the development agreement and the municipality may agree that the development agreement remains valid for more than eight years; provided, that the longer period may not exceed fifteen years from the effective date of the incorporation or annexation. The parties to the development agreement and the municipality have the same rights and obligations with respect to each other regarding matters addressed in the development agreement as if the property had remained in the unincorporated territory of the county.

(B) After incorporation or annexation the municipality may modify or suspend the provisions of the development agreement if the municipality determines that the failure of the municipality to do so would place the residents of the territory subject to the development agreement, or the residents of the municipality, or both, in a condition dangerous to their health or safety, or both.

(C) This section applies to any development agreement which meets all of the following:

(1) the application for the development agreement is submitted to the local government operating within the unincorporated territory before the date that the first signature was affixed to the petition for incorporation or annexation or the adoption of an annexation resolution pursuant to Chapter 1 or 3 of Title 5; and

(2) the local government operating within the unincorporated territory enters into the development agreement with the developer before the date of the election on the question of incorporation or annexation, or, in the case of an annexation without an election before the date that the municipality orders the annexation.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-120. Developer to record agreement within fourteen days; burdens and benefits inure to successors in interest.

Within fourteen days after a local government enters into a development agreement, the developer shall record the agreement with the register of mesne conveyance or clerk of court in the county where the property is located. The burdens of the development agreement are binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-130. Agreement to be modified or suspended to comply with later-enacted state or federal laws or regulations.

In the event state or federal laws or regulations, enacted after a development agreement has been entered into, prevent or preclude compliance with one or more provisions of the development agreement, the provisions of the agreement must be modified or suspended as may be necessary to comply with the state or federal laws or regulations.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-140. Rights, duties, and privileges of gas and electricity suppliers, and of municipalities with respect to providing same, not affected; no extraterritorial powers.

(A) The provisions of this act are not intended nor may they be construed in any way to alter or amend in any way the rights, duties, and privileges of suppliers of electricity or natural gas or of municipalities with reference to the provision of electricity or gas service, including, but not limited to, the generation, transmission, distribution, or provision of electricity at wholesale, retail or in any other capacity.

(B) This chapter is not intended to grant to local governments or agencies any authority over property lying beyond their corporate limits.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-145. Applicability to local government of constitutional and statutory procedures for approval of debt.

In the event that any of the obligations of the local government in the development agreement constitute debt, the local government shall comply at the time of the obligation to incur such debt becomes enforceable against the local government with any applicable constitutional and statutory procedures for the approval of this debt.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-150. Invalidity of all or part of Section 6-31-140 invalidates chapter.

If Section 6-31-140 or any provision therein or the application of any provision therein is held invalid, the invalidity applies to this chapter in its entirety, to any and all provisions of the chapter, and the application of this chapter or any provision of this chapter, and to this end the provisions of Section 6-31-140 of this chapter are not severable.

HISTORY: 1993 Act No. 150, Section 1.



Section 6-31-160. Agreement may not contravene or supersede building, housing, electrical, plumbing, or gas code; compliance with such code if subsequently enacted.

Notwithstanding any other provision of law, a development agreement adopted pursuant to this chapter must comply with any building, housing, electrical, plumbing, and gas codes subsequently adopted by the governing body of a municipality or county as authorized by Chapter 9 of Title 6. Such development agreement may not include provisions which supersede or contravene the requirements of any building, housing, electrical, plumbing, and gas codes adopted by the governing body of a municipality or county.

HISTORY: 1993 Act No. 150, Section 1.






CHAPTER 32 - TEXTILES COMMUNITIES REVITALIZATION ACT [REPEALED]

Section 6-32-10 to 6-32-50. Repealed by 2008 Act No. 313, Section 3.B, eff June 12, 2008.

Editor's Note

Former Section 6-32-10 was entitled "Title" and was derived from 2004 Act No. 227, Section 1, eff July 1, 2004, applicable for rehabilitation expenses incurred, without regard to the date such expenses were incurred, for eligible sites placed in service on or after July 1, 2004.

Former Section 6-32-20 was entitled "Purpose" and was derived from 2004 Act No. 227, Section 1, eff July 1, 2004, applicable for rehabilitation expenses incurred, without regard to the date such expenses were incurred, for eligible sites placed in service on or after July 1, 2004.

Former Section 6-32-30 was entitled "Definitions" and was derived from 2004 Act No. 227, Section 1, eff July 1, 2004, applicable for rehabilitation expenses incurred, without regard to the date such expenses were incurred, for eligible sites placed in service on or after July 1, 2004.

Former Section 6-32-40 was entitled "Property tax credits" and was derived from 2004 Act No. 227, Section 1, eff July 1, 2004, applicable for rehabilitation expenses incurred, without regard to the date such expenses were incurred, for eligible sites placed in service on or after July 1, 2004. Amended by 2005 Act No. 161, Section 17, eff upon approval (became law without the Governor's signature on June 9, 2005).

Former Section 6-32-50 was entitled "Applicability of provisions of Chapter 31" and was derived from 2004 Act No. 227, Section 1, eff July 1, 2004, applicable for rehabilitation expenses incurred, without regard to the date such expenses were incurred, for eligible sites placed in service on or after July 1, 2004.






CHAPTER 33 - TAX INCREMENT FINANCING FOR COUNTIES [REPEALED]

Extra Notes

Editor's Note

For provisions that appear identical or substantially similar to this chapter, see Sections 31-7-10 et seq.



Section 6-33-10 to 6-33-120. Repealed by 2008 Act No. 358, Section 6, eff June 25, 2008.

Editor's Note

Former Section 6-33-10 was entitled "Short title" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-20 was entitled "Legislative findings and intent; essential government functions; powers jointly exercised" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-30 was entitled "Definitions" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-40 was entitled "Obligations and pledges authorized; surplus fund distributions" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-50 was entitled "Application of proceeds" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-60 was entitled "State tax exemptions" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-70 was entitled "Ordinance adoption requirements and obligation retirement" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-75 was entitled "Municipal annexation; ad valorem tax valuation" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-80 was entitled "Conditions for issuing obligations; approving and modifying redevelopment plans" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-90 was entitled "Residential displacement requirements, benefits and protections" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-100 was entitled "County auditor certification; value assessments; extending taxes" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-110 was entitled "Revenues and grants; county powers" and was derived from 1999 Act No. 93, Section 11.

Former Section 6-33-120 was entitled "Joint county and municipality redevelopment plans" and was derived from 1999 Act No. 93, Section 11.






CHAPTER 34 - RETAIL FACILITIES REVITALIZATION ACT

Extra Notes

Editor's Note

2006 Act No. 285, Section 2, provides as follows:

"Chapter 34 of Title 6 of the 1976 Code, as added by the provisions of Section 1 of this act, is repealed on July 1, 2016."

2006 Act No. 285, Section 3.(A), provides as follows:

"Chapter 34 of Title 6 of the 1976 Code takes effect July 1, 2006, and applies for rehabilitation expenses incurred, without regard to the date these expenses were incurred, for eligible sites placed in service on or after July 1, 2006."



Section 6-34-10. Repealed.

HISTORY: Former Section, titled Citation of chapter, had the following history: 2006 Act No. 285, Section 1, eff July 1, 2006. Repealed by 2006 Act No. 285, Section 2, eff July 1, 2016.



Section 6-34-20. Repealed.

HISTORY: Former Section, titled Purpose, had the following history: 2006 Act No. 285, Section 1, eff July 1, 2006. Repealed by 2006 Act No. 285, Section 2, eff July 1, 2016.



Section 6-34-30. Repealed.

HISTORY: Former Section, titled Definitions, had the following history: 2006 Act No. 285, Section 1, eff July 1, 2006. Repealed by 2006 Act No. 285, Section 2, eff July 1, 2016.



Section 6-34-40. Repealed.

HISTORY: Former Section, titled Tax credits for rehabilitation expenses, had the following history: 2006 Act No. 285, Section 1, eff July 1, 2006; 2007 Act No. 110, Section 7.A, eff June 21, 2007; 2007 Act No. 116, Section 13.A, eff June 28, 2007. Repealed by 2006 Act No. 285, Section 2, eff July 1, 2016.






CHAPTER 35 - RESIDENTIAL IMPROVEMENT DISTRICT ACT

Section 6-35-10. Citation of chapter.

This chapter may be cited as the "South Carolina Residential Improvement District Act".

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-20. Definitions.

As used in this chapter:

(1) "Assessment" means a charge against the real property belonging to an owner within an improvement district created pursuant to this chapter. The assessment must be made upon real property located within the district, other than property constituting improvements within the meaning of this section, and may be based upon assessed value, front footage, area per parcel basis, the value of improvements to be constructed within the district, or a combination of them, or another basis agreed to between the owner and the governing body, as the basis is determined by the governing body of the county. An assessment imposed under this chapter remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the relevant property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision or transfer of real property, or upon such other event as may be deemed appropriate by the governing body. The rates of assessments within a district need not be uniform. The owner and the governing body shall agree upon the rates of assessment across different sections of, or uses within, the district.

(2) "Improvements" include, but are not limited to, public infrastructure improvements, such as a parkway, park, and playground; a recreation facility, athletic facility, and pedestrian facility; sidewalk; parking facility ancillary to another public facility; facade redevelopment; storm drain; the relocation, construction, widening, and paving of a street, road, and bridge including demolition of them; underground utility dedicated or to be dedicated to public use; all improvements permitted under Chapter 35, Title 4 and Chapter 37, Title 5; a building or other facility for public use; public works eligible for financing under the provisions of Section 6-21-50; and things incidental to an improvement including, but not limited to, planning, engineering, promotion, marketing, administrative fees, and acquisition of necessary easements and land, and may include a facility for lease or use by a private person, firm, or corporation. Improvements also include the construction of a new public school and the renovation and expansion of an existing public school. However, except as otherwise provided in this item, maintenance and an operational expense are not considered to be improvements. The construction of the improvements must comply with applicable state and federal law and regulations governing the construction of similar public improvements installed or constructed by a private entity. Improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and these improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-40. The governing body, after due investigation and study, may determine that improvements located outside the boundaries of a district confer a benefit upon property inside a district or are necessary to make improvements within the district effective for the benefit of property inside the district. Improvements must service primarily an owner of the property within the district. This requirement is met if the improvements are situated within:

(a) the district; or

(b) a designated service area that benefits the district.

(3) "Improvement plan" means an overall plan by which the governing body proposes and the owner accepts to effect improvements within a district and service area to preserve property values, prevent deterioration of urban areas, and preserve the tax base, and includes an overall plan by which the governing body proposes to effect improvements within an improvement district in order to encourage and promote private or public development within the improvement district.

(4) "District" means an area within the county or municipality designated by the governing body and proposed by petition and approved by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished. A district may be comprised of noncontiguous parcels of land. A district may be made up of varying proposed land uses including, but not limited to, residential, commercial, industrial, institutional, or a combination of some or all of those. A district may not include the grounds of the State House in the City of Columbia. Multiple districts may not be formed over the same property at the same time.

(5) "Governing body" means, as appropriate, the county council or the municipal council or councils with authority over the geographic area in which the district lies and acting under this chapter. School boards are not included within the definition of governing body under this chapter.

(6) "Government entity" means the county or municipality in which the district is located and the governing body of which acts under this chapter to create such district and impose assessments therein.

(7) "Owner" means any person eighteen years of age, or older, or the proper legal representative for any person younger than eighteen years of age or otherwise incapacitated person as defined in Section 62-5-101(1), and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater, expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interests, and who owns, at the date of the petition required by Section 6-35-118, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and any duly organized group whose total interest is equal to at least a one-tenth interest in a single tract.

(8) "Service area" means, based on sound planning or engineering principles, or both, a defined geographic area served by a particular improvement. A provision in this chapter may not be interpreted to alter, enlarge, or reduce the service area or boundaries of a political subdivision that is authorized or set by law. A service area may consist of tracts in more than one state, county, or municipality, provided that each relevant governing body approves the creation of the service area and the district. Each improvement may have its own specific service area.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).

Editor's Note



Section 6-35-30. Authority to exercise powers and provisions of chapter.

A county or municipality, only with the approval of the owners of all real property situated within a proposed district, as further provided in Section 6-35-118, may exercise the powers and provisions of this chapter.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-40. Relation to existing powers.

Nothing contained in this chapter may be construed to limit or restrict the existing powers of an owner, county, municipality, or local school board. The authorization contained in this chapter is in addition to their powers and is provided as an additional means for the provision of infrastructure and improvements related to new development and redevelopment.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-50. Assessments.

(A)(1) An assessment may be imposed and collected by the governing body only upon compliance with the procedures set forth in this chapter.

(2) The amount of the assessment must be based on actual costs of the improvements or reasonable estimates of those costs, to include, but not be limited to, interest expense, bond issuance costs, architectural and engineering costs, furniture, fixtures and equipment costs, and costs associated with the administration of the district.

(B) A governing body that has not adopted a comprehensive plan pursuant to Chapter 29 of this title may not impose an assessment. A governing body that has adopted a comprehensive plan may only impose an assessment pursuant to this chapter.

(C) A governing body shall prepare and publish an annual report describing, for each district, the amount of all assessments collected, appropriated, or spent during the preceding year. An annual summary must be made publicly available at the time that property tax bills are disseminated to property owners within the district.

(D) Payment of an assessment may result in an incidental benefit to property owners or residents within the service area other than the payor. Under no circumstances shall assessments or the burden of funding an improvement be charged to any property located outside of the district. The provisions of this section do not apply to projects or undertakings designated by a governing body as a "system" under Section 6-21-40.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-60. Issuance of special district bonds.

The government entity is authorized to acquire, own, construct, establish, install, enlarge, improve, and expand any improvement and to finance the acquisition, construction, establishment, installation, enlargement, improvement, expansion, in whole or in part, by the imposition of assessments in accordance with this chapter, the issuance of special district bonds, or any other method of financing, provided that the full faith and credit of the applicable county or municipality is not pledged as security for it. In addition to any other authorization provided herein or by other law, the governing body of a government entity may issue its special district bonds or revenue bonds of the government entity under such terms and conditions as the governing body may determine by ordinance subject to the following: such bonds may be sold at public or private sale for such price as is determined by the governing body; such bonds may be secured by a pledge of and be payable from the assessments authorized herein or any other source of funds not constituting a general tax as may be available and authorized by the governing body; such bonds may be issued pursuant to and secured under the terms of a trust agreement or indenture with a corporate trustee and the ordinance authorizing such bonds or trust agreement or indenture pertaining thereto may contain provisions for the establishment of a reserve fund, and such other funds or accounts as are determined by the governing body to be appropriate to be held by the governing body or the trustee. The proceeds of any bonds may be applied to the payment of the costs of any improvements, including capitalized interest, expenses associated with the issuance and sale of the bonds, and any costs for planning and designing the improvements or planning or arranging for the financing, and any engineering, architectural, surveying, testing, or similar costs or expenses necessary or appropriate for the planning, designing, and construction or implementation of any plan in connection with the improvements.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-70. Effect on bond-borrowing limit.

Bonds issued by the county or municipality pursuant to this chapter do not count for the purposes of calculating the bond-borrowing limit pursuant to Article X of the Constitution of this State.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-90. Inclusion of existing improvements.

The owner may include within a proposed district improvements that have been constructed or are under construction at the time of the establishment of the district.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-95. Disclosure to prospective purchasers that property subject to assessment.

The owner or developer of the real property in a residential improvement district must disclose to prospective purchasers of residential real property in the improvement district that the property is subject to an assessment under the provisions of this chapter and the maximum annual amount and duration of the assessments.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-100. Collection of improvement fees.

The governing body shall collect from the owner, upon the issuance of any obligations secured by assessments, an improvement fee in an amount equal to four percent of the aggregate par value of such obligations. The improvement fee must be used to construct improvements or collective improvements, as described in Section 6-35-110, in a service area that is related to and serves the district. The governing body may contract with the owner, or with a third party, for the construction of the improvements. The improvements must be part of the improvement plan. A governing body imposing an improvement fee must not impose any additional fee upon properties located within a district to recover any capital costs paid for from assessments which are imposed upon properties located within a district as provided in this chapter.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-110. Improvements to be funded by multiple districts; deposit in trust fund.

(A) The owner may include improvements that are proposed to be funded by multiple districts, known as a "collective improvement". The owner and the governing body may agree to designate all or part of the improvement fee for the construction of the collective improvement. If this occurs and if the collective improvement has not been identified previously in an improvement plan for another district, then the improvement plan must include:

(1) a description of the collective improvement;

(2) the estimated cost of it;

(3) a deadline by which the collective improvement must be initiated; and

(4) provisions for alternative uses of the improvement fee to defray the cost of other improvements within the same service area if the collective improvement is not initiated within the approved timeline.

(B) The improvement fee or portion allocated to a specific collective improvement must be deposited into a trust account maintained by a bank serving as trustee in connection with bonds or other obligations secured by assessments. This trust account is to be maintained only for the purpose of funding a specific collective improvement. Funds from multiple districts, including districts that are created after the creation of the trust fund and the identification of the collective improvement, may be commingled in these trust accounts for the purpose of funding the collective improvement.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-115. Improvements pertaining to schools.

If an improvement or a collective improvement is, or directly pertains to, a school including, but not limited to, new construction or additions to existing construction, then the proposed improvement or the collective improvement must be approved by the governing body of the school district prior to the adoption of the resolution required by Section 6-35-120.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-118. Petition to create improvement district and impose assessment.

Only the owner of real property may request by petition the governing body to create a district consisting of such real property and to impose assessments therein to defray the cost of improvements. The petition must:

(1) be signed by owners of all real property within the proposed district as of the date of submission of the petition;

(2) contain a legal description of such real property; and

(3) contain:

(a) an improvement plan;

(b) the projected time schedule for the accomplishment of the improvement plan;

(c) the estimated cost; and

(d) the amount of the cost to be derived from assessments or from bonds or other obligations secured by assessments, together with the proposed basis and rates of assessments to be imposed within the district.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-120. Resolution by public body describing proposed district and improvement plan; description of payment of costs; public hearing.

(A) The governing body, by resolution, shall describe the proposed district and the improvement plan; the projected time schedule for the accomplishment of the improvement plan; the estimated cost; and the amount of the cost to be derived from assessments or from bonds or other obligations secured by assessments, together with the proposed basis and rates of assessments to be imposed within the district.

(B) The governing body may provide by resolution for the payment of the cost of the improvements and facilities to be constructed within the service area by assessments, by the issuance of special district bonds or other obligations secured by assessments, from general revenues from any source not restricted from such use by law, or from any combination of such financing sources as may be provided in the improvement plan.

(C) The resolution also must establish the time and place of a public hearing to be held. The public hearing must take place:

(1) in a county, no earlier than thirty days nor more than forty-five days following the adoption of the resolution; or

(2) in a municipality, no earlier than twenty days nor more than forty days following the adoption of the resolution.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-130. Notice of public hearing; publication.

(A) Notice of a public hearing must be published:

(1) once a week for two successive weeks in a newspaper of general circulation within the relevant incorporated municipality; or

(2) once a week for two successive weeks in a newspaper of general circulation within the relevant county.

(B) The notice of public hearing must describe in general terms the location of the proposed district, contain a general description of the proposed improvements, identify each owner of twenty-five percent or more by acreage of the real property situated in the area of the proposed district, and state the date, time, and place of the public hearing.

(C) The final publication must be at least ten days before the date of the scheduled public hearing. At the public hearing and at any adjournment of the meeting, all interested persons may be heard either in person or by attorney.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-160. Improvement as property of public entity; alteration and leasing.

The improvements are to be or become the property of the municipality, county, State, special purpose district, school district, or other public or quasi-public entity and may at any time be removed, altered, changed, or added to, as the governing body may in its discretion determine. The public or quasi-public entity may lease these improvements to other public, quasi-public, or nonpublic entities.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-170. Ordinance creating district; findings; contents; notice of adoption.

(A) Not less than seven days after the public hearing, the governing body may proceed to create the district by enactment of an ordinance. The ordinance may provide for the creation of the district as originally proposed or with such changes and modifications as the governing body may determine. The ordinance may further provide for the financing of the improvements by assessments, bonds, or other obligations.

(B) An ordinance enacted under this section must contain the following findings:

(1) the proposed improvements may benefit the proposed district and the proposed service area;

(2) the improvements may preserve or increase property values within the district;

(3) in the absence of the improvements, property values within the district are likely to depreciate, or that the proposed improvements are likely to encourage development in the improvement district;

(4) the general welfare and tax base of the government entity would be maintained or likely improved by creation of an improvement district in the government entity;

(5) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property within the district, and the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter;

(6) the improvements are located within the district or within the relevant service area; and

(7) in circumstances where the district is proposed to consist of noncontiguous parcels, all parcels that comprise the district are situated within the relevant service area for each improvement.

(C) An ordinance authorizing the creation of a district must:

(1) include a description of potential levels of service resulting from improvements;

(2) provide a methodology for the imposition, apportionment, adjustment, and termination of the assessment; and

(3) include the expected impact upon school enrollments of development within the proposed district.

(D) Notice of adoption of the ordinance shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks. Any person affected by the action of the governing body may, by action de novo instituted in the court of common pleas for the county in which the district is located, within twenty days following the last publication of notice prescribed by this section, but not afterwards, challenge the action of the governing body.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-180. Assessment roll; preparation and notice; hearing of objections; correction and confirmation of assessment; waiver of notice requirements.

(A) In the event all or any part of improvements and facilities within the district are to be financed by assessments on property therein, the governing body shall prepare an assessment roll in which there shall be entered the names of the owners whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed. Immediately after such assessment roll has been completed the governing body shall cause one copy thereof to be deposited in the offices of the government entity for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the district a notice of completion of the assessment roll setting forth a description in general terms of the improvements and providing at least ten days' notice of the time fixed for hearing of objections in respect to such assessments. Hearings may be conducted by one or more members of the governing body, but the final decision on each such objection shall be made by vote of the governing body at a public session.

(B) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice provided in the preceding paragraph, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the city or county treasurer, a notice stating the nature of the improvements, the maximum total proposed cost thereof, and the maximum amount to be assessed against the particular property. The notice shall contain a brief description of the particular property involved, together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice also shall state the time and place fixed for the hearing of objections with respect to the assessment. Any property owner who fails to file with the governing body a written objection to the assessment against his property within the time provided for hearing such objections shall be deemed to have consented to such assessment, and the published and written notices prescribed in this chapter shall so state.

(C) The governing body, a panel of the governing body, or a hearing officer or officers as designated by the governing body shall hear the objections as provided herein of all persons who have filed written notice of objection within the time prescribed and who may appear and make proof in relation thereto either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may thereupon make such corrections in the assessment roll as it may deem proper and confirm the same or set it aside and provide for a new assessment. Whenever the governing body shall confirm an assessment, either as originally prepared or as thereafter corrected, a copy thereof, certified by the clerk of the government entity, shall be filed in the office of the clerk of court, register of deeds, or register of mesne conveyances of the county in which the government entity is situate, and from the time of such filing the assessment impressed in the assessment roll shall constitute and be a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and shall be annually assessed and collected with the property taxes.

(D) Upon the confirmation of an assessment, if any, the governing body shall mail a written notice of the amount of the assessment finally confirmed to all persons who have filed written objections as hereinabove provided. Such property owner may appeal such assessment only if he shall, within twenty days after the mailing of the notice to him confirming the assessment, give written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate; but no such appeal shall delay or stay the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals shall be heard and determined on the record in the manner of appeals from administrative bodies in this State.

(E) Following the completion of the assessment roll, the requirements of this section as to notice and hearing may be waived upon the filing with the governing body of a waiver signed by all owners of property within the district as of the date of filing of such waiver. Such waiver shall for each parcel in the district state the maximum assessment to be imposed thereupon and all owners of such parcel. Such waiver shall contain a statement that the persons signing the waiver intend thereby to waive all rights to notice, hearing, and appeal otherwise available under Section 6-35-180.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



Section 6-35-190. Abolishing district; public hearing.

The governing body may abolish the district if there are no outstanding bonds or other obligations secured by assessments. The governing body must first conduct a public hearing. Notice of the hearing must appear in a newspaper of general circulation in the district two weeks before the hearing is held.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).






CHAPTER 37 - BEAUFORT-JASPER WATER AND SEWER AUTHORITY

Section 6-37-10. Citation of chapter.

This chapter may be cited as the "Beaufort-Jasper Water and Sewer Authority Act".

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.

Editor's Note

2009 Act No. 55 Section 2 provides a follows:

"The provisions of this act are intended to supersede all other legislative acts or actions of a county council which are inconsistent with this act. Therefore, all other legislative acts or actions of a county council taken to date concerning the establishment of the authority that are inconsistent with this act are hereby repealed to the extent of such inconsistencies."



Section 6-37-20. "Authority".

For purposes of this chapter, unless the context clearly indicates otherwise, "authority" means the Beaufort-Jasper Water and Sewer Authority.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-30. Function and powers.

(A) The Beaufort-Jasper Water and Sewer Authority is a body corporate and politic whose function is to acquire supplies of water and to distribute such water within its service area. To that end, the authority is empowered to construct such reservoirs, wells, treatment facilities, impounding dams or dykes, canals, conduits, aqueducts, tunnels, water distribution facilities, water mains and water lines, and appurtenant facilities, as in the opinion of the authority as may be considered necessary, and to acquire such land, rights of way, easements, machinery, apparatus, and equipment as is considered useful.

(B) The authority shall acquire, construct, operate, maintain, improve, and enlarge facilities which provide for the collection, treatment, disposal, and recycling of water and wastewater at any point within its service area, wherever such facilities are found by the authority to be necessary for the public health and the protection of the environment; to make such facilities available to private persons, private corporations, and governmental entities as authorized by this chapter; and to finance the cost of such facilities by the means made available to the authority by the provisions of this chapter.

(C) In order to perform services and functions related to the provision of water and waste water collection, treatment, and disposal services and related public works activities, the authority is authorized to contract with any of the following counties and any political subdivision therein: Beaufort, Jasper, Hampton, and Colleton Counties.

(D) Without in any way limiting the provisions of this section, the service territory of the authority shall be Beaufort and Jasper Counties.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-40. Members; appointment; terms; compensation.

(A) Notwithstanding the provisions of Section 6-11-610 or any other provision of law, the authority is comprised of eleven members, seven of whom shall be resident electors of Beaufort County and four of whom shall be resident electors of Jasper County.

(B) The seven Beaufort County members of the authority shall be appointed by the Governor upon the recommendation of a majority of the Legislative Delegation of Beaufort County. Of the Beaufort County members, the respective governing bodies of the City of Beaufort, the Town of Bluffton, and the Town of Port Royal shall each recommend to the Legislative Delegation of Beaufort County one person who may in turn be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment and the Beaufort County Council shall recommend to the Legislative Delegation of Beaufort County three persons who may in turn be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment. One person shall be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment without recommendation by any other entity.

(C) The four Jasper County members of the authority shall be appointed by the Governor upon the recommendation of a majority of the Legislative Delegation of Jasper County. Of the Jasper County members, the respective governing bodies of the Town of Ridgeland and the City of Hardeeville shall each recommend to the Legislative Delegation of Jasper County one person who may in turn be recommended by the Legislative Delegation of Jasper County to the Governor for appointment.

(D) The terms of office for all members and their successors of the authority shall be for six years. All members of the authority shall hold office until their successors have been appointed and qualify. Any vacancy occurring for any reason among the members of the authority shall be filled for the remainder of the unexpired term by the same procedure for appointment. Notwithstanding the provisions of Section 6-11-610, the seating of additional members of the authority shall not affect the terms of other members serving upon the effective date of this section.

(E) The members of the authority may fix or change the compensation or other benefits, including insurance benefits and per diem for the members of the authority. Reimbursable expenses actually incurred while on official business must not exceed the amounts authorized for members of state boards, committees, and commissions, and insurance benefits must not exceed those provided for state employees.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-50. Powers relating to acquiring and operating facilities.

Subject to the limitations set forth in this section, the authority is fully empowered to acquire, construct, operate, maintain, improve, and extend facilities that enable it to obtain, distribute, and sell water, and to collect, treat, recycle, and dispose of water and wastewater, to persons, firms, corporations, municipal corporations, political divisions, and the United States Government, or any agencies thereof, at any point within its service area. To that end, the authority shall have the powers to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) define a quorum for its meetings;

(5) establish a principal office;

(6) make bylaws for the management and regulation of its affairs;

(7) build, construct, maintain, and operate wells, canals, aqueducts, ditches, tunnels, culverts, flumes, conduits, mains, pipes, dykes, dams, water reservoirs, treatment facilities, and appurtenant facilities;

(8) impound water in lakes or reservoirs;

(9) build, construct, maintain, and operate water distribution systems;

(10) construct, operate, maintain, improve, and enlarge facilities which provide for the collection, impoundment, retention, transmission, treatment, recycling, and disposal of water and wastewater;

(11) acquire and operate any type of machinery, appliances, or appurtenances, necessary or useful to discharge the functions committed to the authority by this chapter;

(12) accept gifts or grants of services, properties, or monies from the United States, or any of its agencies, under such conditions as the United States or such agency shall prescribe;

(13) subject to the provisions of this section, sell water and wastewater services for agricultural, industrial, commercial, residential, or domestic use;

(14) prescribe rates and regulations under which water and wastewater services shall be sold or provided;

(15) subject to the provisions of this section, enter into contracts for the sale of water and to enter into contracts to furnish services for any or all of the collection, treatment, recycling, and disposal of water or wastewater, upon such terms as the parties thereto shall approve, with persons, private corporations, municipal corporations, public bodies, public agencies, and with the United States Government, or any agencies thereof;

(16) prescribe regulations fixing the conditions under which services shall be provided;

(17) prescribe such regulations as the authority considers necessary to protect from pollution all water in its canals, aqueducts, reservoirs, or distribution systems;

(18) prescribe such regulations as the authority considers necessary to ensure the efficient use of water supply, collection, treatment, and disposal resources within its service area;

(19) make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the authority including, but not limited to, source water protection agreements with upstream landowners;

(20) lease or sell and convey lands or interests therein;

(21) make use of county and state highway rights of way in which to lay pipes and lines, in such manner and under such reasonable conditions as the appropriate officials in charge of such rights of way shall approve;

(22) alter and change county and state highways wherever necessary in order that the authority may discharge the functions committed to it, in such manner and under such reasonable conditions as the appropriate officials in charge of such highways shall approve;

(23) acquire, by purchase, gift, or through the exercise of eminent domain, all land, interests therein, easements, or rights of way, which the authority shall consider necessary to enable it to fully and adequately discharge all functions committed to it. The power herein granted shall be considered to include the power to acquire protective areas of land adjacent to any of its facilities and water supplies;

(24) exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by general law as it may be amended or expanded from time to time;

(25) appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(26) make contracts for construction, engineering, legal, and other services, with or without competitive bidding;

(27) borrow money and to make and issue negotiable bonds, notes, and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system and facilities. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the facilities, and any extension, addition, and improvement thereto, including engineering costs, construction costs, the sum needed to capitalize and pay interest for a period of three years from the date of delivery of the bonds, such sum as is needed to supply working capital to place the facilities in operation, and all other expenses of any sort that the authority may incur in establishing, extending, and enlarging its system or the facilities. Neither the faith and credit of the State of South Carolina, nor of any county, municipality, or political subdivision of the State shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the authority nor any person signing the obligations shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the authority shall be fully empowered to avail itself of all power granted by general law for the issuance or refinancing of revenue bonds by political subdivisions of the State including future amendments and modifications thereto. In exercising the power conferred upon the authority by such general law, the authority may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by such general law. Notwithstanding any other provision of law, the authority is specifically authorized to:

(a) covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(b) confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the facilities, in accordance with and in the order of priority prescribed by the resolutions adopted by the authority as an incident to the issuance of any notes, bonds, or other types of securities;

(c) dispose of its obligations at public or private sale, and upon such terms and conditions as it shall approve;

(d) make such provisions for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the authority shall approve;

(e) covenant and agree that any reserve fund established to further secure the payment of the principal and interest of any obligations shall be in a fixed amount;

(f) limit or prohibit free service to any person, firm, corporation, municipal corporation, or any subdivision or division of the State;

(g) prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given;

(h) prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived; notwithstanding any contrary provision of law, revenue bonds payable from the revenues of the system or systems of the authority shall be payable from and secured by a pledge of the net revenues of such system or systems remaining after provisions shall have been made for the operation and maintenance thereof;

(i) provide that all bonds of any issue mature at a fixed time in lieu of serial maturities;

(28) do all other acts and things necessary or convenient to carry out any function or power committed or granted to the authority;

(29) withdraw from the Salkehatchie River not more than twenty-five million gallons of water per day;

(30) withdraw from the Savannah River not more than one hundred million gallons of water per day;

(31) exercise the powers conferred on special purpose districts by the provisions of Article 7, Chapter 11, Title 6 related to front-foot assessments, and to provide that if assessments are imposed to defray the cost of a particular water or sewer line, any parcel that is initially or subsequently connected to the water or sewer line, whether or not the parcel actually abuts that particular line, is subject to the assessment at the time of the initial assessment or at the time the parcel becomes connected, and further provided that where any lines are extended in segments over time, the authority may treat all segments of the line or lines as a single project and may recalculate the assessments on properties subject to earlier front-foot assessments at the time of a subsequent extension of the line or lines, provided that:

(a) the new assessment is less than or equal to the amount of the earlier assessment; and

(b) the term of the new assessment must not be extended beyond the term of the original assessment.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-60. Rates for services furnished.

The rates charged for services furnished by the authority are not subject to supervision or regulation by any state bureau, board, commission, or like instrumentality, or agency thereof.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-70. Exemption of property from ad valorem taxes.

All property of the authority is exempt from all ad valorem taxes levied by the State, county, or any municipality, division, subdivision, or agency thereof, directly or indirectly.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-80. Fiscal year; annual report.

The authority shall conduct its affairs on the fiscal year basis employed by the State. The authority's fiscal year shall begin July first of each year and shall end on the thirtieth day of June of the succeeding year. Within one hundred eighty days of the end of each fiscal year, an audit of its affairs shall be made by certified public accountants, of good standing, to be designated by the authority. Copies of such audits, incorporated into an annual report of the authority, shall be filed in the office of the Clerks of Court for Beaufort and Jasper Counties, with the Beaufort and Jasper Legislative Delegations, and with the Secretary of State.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-90. Wilful injury or destruction of authority property; penalties.

(A) It is unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the facilities of the authority, or any part of the same, or any machinery, apparatus, or equipment of the authority, or to pollute the water in any part of its service area, or to obtain water illegally from facilities of the authority, or to turn, raise, remove, or in any manner tamper with any cover of any manhole, filter, bed, or other appurtenance of any sewer except in accordance with the regulations promulgated by the authority. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or shall be imprisoned for not more than thirty days at the discretion of the court, and shall be further liable to pay all damages suffered by the authority.

(B) Any person violating any regulation or any permit, permit condition, or final determination as required by state or federal law is subject to a civil penalty not to exceed two thousand dollars for each day of violation.

(C) All penalties assessed under this section must be held as debt and payable to the authority by the person against whom they have been charged and shall constitute a lien against the property of the person.

(D) The authority is empowered to conduct vulnerability assessments, prepare emergency response plans, and address threats from terrorist attacks, or other intentional actions designed to disrupt the provision of safe drinking water or significantly affect the public health or significantly affect the safety or supply of drinking water.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-100. Disposition of revenues.

All revenues derived by the authority from the operation of its facilities, which may not be required to discharge covenants made by it in issuing bonds, notes, or other obligations authorized by this chapter, shall be disposed of by the authority from time to time for purposes germane to the functions of the authority.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-110. Service contracts with municipalities.

All municipalities, public bodies, and public agencies operating water district systems or wastewater systems in any part of Beaufort, Jasper, Hampton, and Colleton Counties are authorized to enter into contracts to buy water and wastewater service from the authority. Such contracts shall extend over such periods of time and shall contain such terms and conditions as shall be mutually agreeable to the authority and to the contracting municipalities, public bodies, or public agencies.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



Section 6-37-120. Effect of amendment or repeal on contractual obligation.

Any amendment or repeal of this chapter shall not operate to impair the obligation of any contract made by the authority pursuant to any power conferred by this chapter.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.









Title 7 - Elections

CHAPTER 1 - GENERAL PROVISIONS

Section 7-1-10. Short title.

This Title shall be known as the "South Carolina Election Law."

HISTORY: 1962 Code Section 23-1; 1952 Code Section 23-1; 1950 (46) 2059.



Section 7-1-20. Definitions.

The following words and phrases, unless the same be plainly inconsistent with the context, shall be construed as follows:

(1) "General election" means the election to be held for the election of officers to the regular terms of office provided by law, whether State, United States, county, municipal, or of any other political subdivision of the State, and for voting on constitutional amendments proposed by the General Assembly.

(2) "Special election" means any other election including any referendum provided by law to be held under the provisions of law applicable to general elections.

(3) "Primary" means a party primary election held by a political party under the provisions of this title.

(4) "Inhabitants" means the number of inhabitants according to the federal census last taken.

(5) "Electoral board" means the board or other authority empowered to hold a general or special election.

(6) A "voting or polling precinct" means an area created by the legislature for convenient localization of polling places and which administers and counts votes therein as a local unit in all elections.

A "voting place" is a place within a voting or polling precinct where ballots may be cast.

(7) "Political party" means a political party, organization, or association certified by the State Election Commission as provided for in this title.

(8) "State committee" means the state executive committee of a political party.

(9) "State chairman" means the chairman of the state executive committee of a political party.

(10) "County committee" means the county executive committee of a political party.

(11) "County chairman" means the chairman of the county executive committee of a political party.

(12) "Booth" includes a voting machine booth, curtain, or enclosure.

(13) "Legal holiday" means a holiday recognized by state or federal law.

(14) "Voter", "registered voter", "elector", "registered elector", "qualified elector", or "qualified registered elector" means a person whose name is contained on the active roster of voters maintained by the State Election Commission and whose name has not been removed from the roster for any of the reasons named in Section 7-3-20(C)(2) and (3) and who possesses a valid registration certificate.

HISTORY: 1962 Code Section 23-2; 1952 Code Section 23-2; 1950 (46) 2059; 1967 (55) 634; 1984 Act No. 264, eff January 27, 1984; 1986 Act No. 346, Section 1, eff March 7, 1986; 2010 Act No. 245, Section 1, eff June 2, 2010.

Effect of Amendment

The 1984 amendment added item (15).

The 1986 amendment, in item (7), substituted "State Election Commission" for "Secretary of State" and made grammatical changes.

The 2010 amendment deleted subsection (12) relating to the definition of "Club district"; redesignated former subsections (13) through (15) as subsections (12) through (14); and made other nonsubstantive changes.



Section 7-1-25. "Domicile" defined.

(A) A person's residence is his domicile. "Domicile" means a person's fixed home where he has an intention of returning when he is absent. A person has only one domicile.

(B) For voting purposes, a person has changed his domicile if he (1) has abandoned his prior home and (2) has established a new home, has a present intention to make that place his home, and has no present intention to leave that place.

(C) For voting purposes, a spouse may establish a separate domicile.

(D) For voting purposes, factors to consider in determining a person's intention regarding his domicile include, but are not limited to:

(1) a voter's address reported on income tax returns;

(2) a voter's real estate interests, including the address for which the legal residence tax assessment ratio is claimed pursuant to Section 12-43-220(C);

(3) a voter's physical mailing address;

(4) a voter's address on driver's license or other identification issued by the Department of Motor Vehicles;

(5) a voter's address on legal and financial documents;

(6) a voter's address utilized for educational purposes, such as public school assignment and determination of tuition at institutions of higher education;

(7) a voter's address on an automobile registration;

(8) a voter's address utilized for membership in clubs and organizations;

(9) the location of a voter's personal property;

(10) residence of a voter's parents, spouse, and children; and

(11) whether a voter temporarily relocated due to medical care for the voter or for a member of the voter's immediate family.

HISTORY: 1999 Act No. 103, Section 1, eff June 30, 1999; 2011 Act No. 27, Section 1, eff May 18, 2011.

Editor's Note

2011 Act No. 27, Sections 7 and 8, provide as follows:

"SECTION 7. The State Elections Commission must establish an aggressive voter education program concerning the provisions contained in this legislation. The State Elections Commission must educate the public as follows:

"(1) Post information concerning changes contained in this legislation in a conspicuous location at each county board of registration and elections, each satellite office, the State Elections Commission office, and their respective websites.

"(2) Train poll managers and poll workers at their mandatory training sessions to answer questions by electors concerning the changes in this legislation.

"(3) Require documentation describing the changes in this legislation to be disseminated by poll managers and poll workers at every election held following preclearance by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first.

"(4) Coordinate with each county board of registration and elections so that at least two seminars are conducted in each county prior to December 15, 2011.

"(5) Coordinate with local and service organizations to provide for additional informational seminars at a local or statewide level.

"(6) Place an advertisement describing the changes in this legislation in South Carolina newspapers of general circulation by no later than December 15, 2011.

"(7) Coordinate with local media outlets to disseminate information concerning the changes in this legislation.

"(8) Notify each registered elector who does not have a South Carolina issued driver's license or identification card a notice of the provisions of this act by no later than December 1, 2011. This notice must include the requirements to vote absentee, early, or on election day and a description of voting by provisional ballot. It also must state the availability of a free South Carolina identification card pursuant to Section 56-1-3350.

"In addition to the items above, the State Elections Commission may implement additional educational programs in its discretion.

"SECTION 8. The State Election Commission is directed to create a list containing all registered voters of South Carolina who are otherwise qualified to vote but do not have a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles as of December 1, 2011. The list must be made available to any registered voter upon request. The Department of Motor Vehicles must provide the list of persons with a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles at no cost to the commission. The commission may charge a reasonable fee for the provision of the list in order to recover associated costs of producing the list."

Effect of Amendment

The 2011 amendment added subsection (D).



Section 7-1-30. Receipt of public aid does not disfranchise any citizen.

Nothing in this Title shall disfranchise any citizen, if otherwise qualified, who may receive any public aid from the State or Federal Government through the Department of Social Services or any other State or Federal agency.

HISTORY: 1962 Code Section 23-3; 1952 Code Section 23-3; 1950 (46) 2059.



Section 7-1-40. Title applicable to all elections.

This Title shall apply to and control all elections, including elections for the issuance of bonds and other elections in which any question or issue is submitted to a vote of the people.

HISTORY: 1962 Code Section 23-4; 1952 Code Section 23-4; 1950 (46) 2059, 2355.



Section 7-1-50. Contesting election of Governor.

In case of a contest of the election of Governor, if the General Assembly by concurrent resolution shall entertain the same, the Senate and House of Representatives shall, each separately, proceed to hear and determine the facts in the case, so far as they deem necessary, and decide thereon who is entitled to be declared elected. If the two branches of the General Assembly come to the same decision, they shall, by concurrent resolution, declare who is duly elected and entitled to enter upon and exercise the office of Governor; and such person thereupon shall, upon taking the oath prescribed in the Constitution, be inducted into office. If the two branches of the General Assembly do not come to the same decision, then an election shall be called by the Governor, to take place in not less than sixty nor more than ninety days, at which the qualified electors shall proceed to vote for a suitable person to fill the office of Governor.

HISTORY: 1962 Code Section 23-5; 1952 Code Section 23-5; 1942 Code Section 2324; 1932 Code Section 2324; Civ. C. '22 Section 258; Civ. C. '12 Section 256; Civ. C. '02 Section 230; G. S. 134; R. S. 188; 1882 (17) 1121; Const, Art 4 Section 4; 1961 (52) 48.



Section 7-1-60. Each multiple office is separate and distinct; candidate is to qualify for one specific office; ballots for multiple offices.

Each multiple office in this State shall constitute a separate and distinct office to which a separate number shall be assigned within each election district for such an office. A candidate for such an office shall be required to qualify for a specific office and shall not be permitted to qualify for more than one such office in any one election.

The election ballots for multiple offices shall reflect the number assigned to each office and the names of the candidates.

HISTORY: 1962 Code Section 23-5.1; 1972 (57) 2383.



Section 7-1-70. Catawba Indians, if otherwise qualified, are citizens.

All Catawba Indians, otherwise qualified, are hereby declared to be citizens of the State of South Carolina and shall enjoy and have all the rights and privileges belonging to other citizens of the State.

HISTORY: 1962 Code Section 23-6; 1952 Code Section 23-6; 1944 (43) 1208.



Section 7-1-80. Liability of broadcasting station for defamatory statement by candidate.

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations and the agents or employees of any such owner, licensee or operator shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast by a candidate for political office in those instances where, under the acts of Congress or the rules and regulations of the Federal Communications Commission, the broadcasting station or network of stations, is prohibited from censoring the material broadcast by such candidate, provided the owner, licensee, or operator shall cause to be made at the conclusion of the broadcast the following announcement in substance; "The broadcast you have just heard was not censored in accord with the immunity from censorship extended legally qualified political candidates."

HISTORY: 1962 Code Section 23-7; 1952 (47) 1939.



Section 7-1-100. Availability to media of local ballot question and simplified explanation thereof.

(A) If a countywide or less than countywide referendum is held on a question, the electoral board charged with conducting the referendum shall make the ballot question available to the news media in the county at least forty-five days in advance of the date of the referendum.

(B) If the electoral board determines that a referendum question is of a nature that it might not be clearly understood by the voters, it may prepare a simplified or, when appropriate, more detailed explanation of the question that must be placed on the ballot along with the referendum question. When mechanical devices for voting are used, printed copies of the explanation must be made available at each voting precinct. The explanation provided must be made available to the news media in the county on the same schedule provided in subsection (A).

(C) No referendum may be challenged on the grounds that the electoral board failed to act in a timely manner to implement this section.

(D) The provisions of Section 7-13-2130 apply with respect to any proceeding challenging a referendum based on any explanation provided by the electoral board.

(E) The provisions of this section do not apply to a referendum for which the General Assembly provides the ballot question.

HISTORY: 1999 Act No. 2, Section 1, eff January 1, 1999 (became law without the Governor's signature January 14, 1999).






CHAPTER 3 - STATE ELECTION COMMISSION; CENTRAL REGISTRATION SYSTEM

Section 7-3-10. State Election Commission created; appointment; term; composition; vacancies; chairman; meetings; powers and duties.

(a) There is hereby created the State Election Commission composed of five members, at least one of whom shall be a member of the majority political party represented in the General Assembly and at least one of whom shall be a member of the largest minority political party represented in the General Assembly, to be appointed by the Governor to serve terms of four years and until their successors have been elected and qualify, except of those first appointed three shall serve for terms of two years. Any vacancy on the Commission shall be filled for the unexpired portion of the term in the same manner as the original appointment.

(b) The Governor shall appoint one of the members to serve as chairman for a term of two years and until his successor has been appointed and qualifies. The Commission shall select such other officers from among its members as it may deem necessary.

(c) The commission shall meet at its offices in Columbia at least once each month or at such times as considered necessary by the commission. However, the commission may change the location of the meeting if the change is more convenient for the commission or any parties scheduled to appear before the commission.

(d) The Commission shall have the powers and duties as enumerated in this title.

(e) No member of the commission may participate in political management or in a political campaign during the member's term of office. No member of the commission may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate. Violation of this subsection subjects the commissioner to removal by the Governor.

HISTORY: 1962 Code Section 23-30; 1968 (55) 2316; 1992 Act No. 276, Section 1, eff March 10, 1992; 1996 Act No. 423, Section 2, eff June 18, 1996; 1998 Act No. 293, Section 1, eff April 20, 1998.

Effect of Amendment

The 1992 amendment in subsection (c), deleted "at such times as it may determine" from the end of the first sentence, and added the second sentence.

The 1996 amendment added subsection (e).

The 1998 amendment in subsection (c) added "or at such times as considered necessary by the commission" to the end of the first sentence.



Section 7-3-20. Executive director of State Election Commission.

(A) The State Election Commission shall elect an executive director who shall be directly responsible to the commission and who shall serve at the pleasure of the commission. The executive director shall be the chief administrative officer for the State Election Commission.

(B) The executive director shall receive such compensation and employ such staff, subject to the approval of the State Election Commission, as may be provided by law.

(C) The executive director shall:

(1) supervise the conduct of county board of elections and voter registration, as established pursuant to Article 1, Chapter 5, which administer elections and voter registration in the State and ensure those boards' compliance with the requirements with applicable state or federal law or State Election Commission policies and procedures with regard to the conduct of elections or the voter registration process by all persons involved in the elections process;

(2) conduct reviews, audits, or other postelection analysis of county board of elections and voter registration, as established pursuant to Article 1, Chapter 5, to ensure those boards' compliance with the requirements with applicable state or federal law or State Election Commission policies and procedures with regard to the conduct of elections or the voter registration process by all persons involved in the elections process;

(3) maintain a complete master file of all qualified electors by county and by precincts;

(4) delete the name of any elector:

(a) who is deceased;

(b) who is no longer qualified to vote in the precinct where currently registered;

(c) who has been convicted of a disqualifying crime;

(d) who is otherwise no longer qualified to vote as may be provided by law; or

(e) who requests in writing that his name be removed;

(5) enter names on the master file as they are reported by the county boards of voter registration and elections;

(6) furnish each county board of voter registration and elections with a master list of all registered voters in the county, together with a copy of all registered voters in each precinct of the county, at least ten days prior to each election. The precinct copies shall be used as the official list of voters;

(7) maintain all information furnished his office relating to the inclusion or deletion of names from the master file for four years;

(8) purchase, lease, or contract for the use of such equipment as may be necessary to properly execute the duties of his office, subject to the approval of the State Election Commission;

(9) secure from the United States courts and federal and state agencies available information as to persons convicted of disqualifying crimes;

(10) obtain information from any other source which may assist him in carrying out the purposes of this section;

(11) perform such other duties relating to elections as may be assigned him by the State Election Commission;

(12) furnish at reasonable price any precinct lists to a qualified elector requesting them;

(13) serve as the chief state election official responsible for implementing and coordinating the state's responsibilities under the National Voter Registration Act of 1993;

(14) serve as the chief state election official responsible for implementing and enforcing the state's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA), as set forth in the U.S.C., Title 42, Section 1973ff, et seq.; and

(15) establish and maintain a statewide voter registration database that shall be administered by the commission and made continuously available to each county board of voter registration and elections and to other agencies as authorized by law.

(D) The State Election Commission shall publish on the commission's website each change to voting procedures enacted by state or local governments. State and local governments shall file notice of all changes in voting procedures, including, but not limited to, changes to precincts with the State Election Commission within five days after adoption of the change or thirty-five days prior to the implementation, whichever is earlier. All voting procedure changes must remain on the commission's website at least through the date of the next general election. However, if changes are made within three months prior to the next general election, then the changes shall remain on the commission's website through the date of the following general election.

HISTORY: 1962 Code Section 23-31; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 466, Section 2, eff August 21, 1996; 2006 Act No. 253, Section 1, eff March 24, 2006; 2012 Act No. 265, Section 4, eff upon preclearance approval or declaratory judgment; 2014 Act No. 196 (S.815), Sections 1, 10, eff June 2, 2014.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.

Effect of Amendment

The 1996 amendment revised subsection (C).

The 2006 amendment added paragraph (C)(12) relating to implementation of the Uniformed and Overseas Citizens Absentee Voting Act.

The 2012 amendment added item (13) relating to a statewide voter registration database, and made other nonsubstantive changes.

2014 Act No. 196, Section 1, in subsection (C), added paragraphs (1) and (2), relating to county board of elections and voter registration, and redesignated the paragraphs accordingly.

2014 Act No. 196, Section 10, in subsection (C), added paragraph (16).



Section 7-3-25. Noncompliant county boards of voter registration and elections.

(A) In the event that the State Election Commission, acting through its executive director, determines that a county board of elections and voter registration has failed to comply with applicable state or federal law or State Election Commission policies and procedures with regard to the conduct of the election or voter registration process, the State Election Commission, acting through its executive director or other designee, must supervise, pursuant to Section 7-3-20(C)(1), the county board to the extent necessary to:

(1) identify the failure to comply with state or federal law or State Election Commission policies and procedures;

(2) establish a plan to correct the failure; and

(3) implement the plan to correct the failure. The officials and employees of the State Election Commission and the county board must work together, in good faith, to remedy the failure of the county board to adhere to state or federal law. In the event of a difference of policy or opinion between a county election official or employee and the State Election Commission or its designee, pertaining to the manner in which particular functions must be performed, the policy or opinion of the State Election Commission shall control.

(B) If a county board of voter registration and elections does not or cannot determine and certify the results of an election or referendum for which it is responsible by the time set for certification by applicable law, the responsibility to determine and certify the results is devolved upon the State Election Commission.

(C) If the State Election Commission determines that an official or an employee of a county board of voter registration and elections has negligently failed to comply with applicable state or federal law or State Election Commission policies and procedures with regard to the election or voter registration process or fails to comply with or cooperate with the corrective plan established by the State Election Commission or its designee under the provisions of subsection (A), the commission may order the decertification of that official or employee and if decertified the commission shall require that official to participate in a retraining program approved by the commission prior to recertification. If the commission finds that the failure to comply with state or federal law or State Election Commission policies and procedures by an official is wilful, it shall recommend the termination of that official to the Governor or it shall recommend termination of a staff member to the director of the appropriate county board of voter registration and elections.

HISTORY: 2014 Act No. 196 (S.815), Section 2, eff June 2, 2014.



Section 7-3-30. Notice of deletion of elector's name from roster of electors; appeal by elector; restoration of name.

(a) The executive director shall notify by mail each elector at the address last filed in the office, whose name has been deleted for the reasons of conviction or a change in the residence of a qualified voter. The notice shall state the reason for the deletion and inform the elector of his right to appeal to the county board of voter registration and elections and the time in which to perfect his appeal. A copy of the notice must be forwarded to the appropriate county board of voter registration and elections.

(b) Each elector whose name has been deleted has twenty days from the date the notice is mailed to appeal. The appeal must be to the county board of voter registration and elections from whose master file the deletion has been made. If the board determines that the elector's name should not have been deleted, it shall instruct the executive director to restore his name to the registration books; however, if the deletion is for conviction, the appeal must be to the Executive Director of the State Election Commission.

HISTORY: 1962 Code Section 23-32; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 466, Section 3, eff August 21, 1996; 2012 Act No. 265, Section 5, eff upon preclearance approval or declaratory judgment.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.

Effect of Amendment

The 1996 amendment revised subsection (b).

The 2012 amendment inserted "for the reasons of conviction or a change in the residence of a qualified voter" in subsection (a), substituted "executive director" for "central registration office" in subsection (b), and made other nonsubstantive changes.



Section 7-3-40. Reports to be furnished by Bureau of Vital Statistics.

The Bureau of Vital Statistics must furnish the executive director a monthly report of all persons eighteen years of age or older who have died in the State since making the previous report. All reports must contain the name of the deceased, county of residence, his social security or other identification number, and his date and place of birth. The bureau must provide this information at no charge.

HISTORY: 1962 Code Section 23-33; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 434, Section 1, eff June 4, 1996; 2012 Act No. 265, Section 6, eff upon preclearance approval or declaratory judgment.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.

Effect of Amendment

The 1996 amendment revised this section.

The 2012 amendment substituted "this information at no charge" for "that this information be furnished to it by each county".



Section 7-3-50. Information to be furnished by boards.

Each county board of voter registration and elections must furnish the executive director information as may be requested by him concerning each registered elector by the fifteenth day of each month and within five days after closing of the books prior to an election.

HISTORY: 1962 Code Section 23-34; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 510, Section 1, eff June 28, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment changed "shall" to "must" and deleted "a duplicate copy of each certificate issued and such other" before "information."



Section 7-3-60. Clerks and magistrates shall report persons convicted of certain offenses.

The clerks of the courts of common pleas and general sessions and every magistrate in the State must, annually on or before June first, make out under their respective hands and seals and report to the executive director a complete list as shown by the records of their respective offices for the preceding calendar year of all persons convicted in that year of felonies or crimes against the election laws, together with the social security or identification numbers of these persons and the month of conviction. Where there is no person to be reported, the report shall so state. Any clerk of the court or magistrate who fails or neglects to make any report required by this section must forfeit and pay to the county in which he holds office the sum of fifty dollars for each failure or neglect to make the report.

HISTORY: 1962 Code Section 23-92; 1952 Code Section 23-92; 1950 (46) 2059; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 289, eff March 5, 1984.

Effect of Amendment

The 1984 amendment deleted references to specific offenses, added "felonies or" in lieu thereof, and also added the requirement that a report contain the month of conviction.



Section 7-3-70. Reports furnished by Department of Motor Vehicles.

(a) The Department of Motor Vehicles must furnish the executive director a monthly report of all persons eighteen years of age or older who have surrendered their driver's license or identification card and obtained a driver's license or identification card in another state. All reports must contain the name of the driver or identification cardholder, social security number, date of birth, South Carolina county where previously a resident, and the state in which the license or identification card was surrendered. The department must provide this information at no charge.

(b) The Department of Motor Vehicles must furnish the executive director a monthly report of all persons eighteen years of age or older who were reported as deceased by Social Security Administration. All reports must contain the name, social security number, date of birth, and date of death. The department must provide this information at no charge.

HISTORY: 2012 Act No. 265, Section 7, eff upon preclearance approval or declaratory judgment.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.






CHAPTER 5 - QUALIFICATIONS AND REGISTRATION OF ELECTORS

Section 7-5-10. Appointment of board members; previous offices abolished; training and certification requirements.

(A)(1) The Governor shall appoint, upon the recommendation of the legislative delegation of the counties, competent and discreet persons in each county, who are qualified electors of that county and who must be known as the "Board of Voter Registration and Elections of _________ County". The total number of members on the board must not be less than five nor more than nine persons. At least one appointee on the board shall be a member of the majority political party represented in the General Assembly and at least one appointee shall be a member of the largest minority political party represented in the General Assembly.

(2) After their appointment, the board members must take and subscribe, before any officer authorized to administer oaths, the following oath of office prescribed by Section 26, Article III of the Constitution: "I do solemnly swear (or affirm) that I am duly qualified, according to the Constitution of this State, to exercise the duties of the office to which I have been elected (or appointed), and that I will, to the best of my ability, discharge the duties thereof, and preserve, protect and defend the Constitution of this State and of the United States. So help me God."

(3) The oath must be filed immediately in the office of the clerk of court of common pleas of the county in which the commissioners are appointed, or if there is no clerk of court, in the office of the Secretary of State.

(4) The Governor shall notify the State Election Commission in writing of the appointments. The members appointed are subject to removal by the Governor for incapacity, misconduct, or neglect of duty.

(B)(1) The Governor shall appoint the initial appointees within six months of the effective date of this section. Four of the initial appointees shall serve two-year terms, and the remaining initial appointees shall serve four-year terms. Upon expiration of the terms of those members initially appointed, the term of office for the members of the board is four years, and until their successors are appointed and qualify. Members may succeed themselves.

(2) A member must be present at a meeting in order to vote.

(3) If a member misses three consecutive meetings of the board, the chairman or his designee immediately shall notify the Governor who shall then remove the member from office.

(4) In case of a vacancy on the board, the vacancy must be filled in the same manner as an original appointment, as provided in this section, for the unexpired term.

(5) The board shall elect from among its members a chairman and such other officers as it may consider desirable. The board shall then notify the State Election Commission in writing of the name of the persons elected as chairman and officers of the board. Each officer shall be elected for a term of two years.

(6) The board must hire a director. The director is responsible for hiring and managing the staff. Staff positions are subject to the personnel system policies and procedures by which all county employees are regulated, except that the director serves at the pleasure of the board. A member of the board must not be hired or serve as a member of the staff while serving as a board member.

(7) Members of the board and its staff shall receive compensation as may be appropriated by the governing body of the county.

(C) The previous offices of county election commissions, voter registration boards, or combined boards are abolished. The powers and duties of the county election commissions, voter registration boards, or combined boards are devolved upon the board of voter registration and elections for each county created in subsection (A). Those members currently serving on the county election commissions, voter registration boards, or combined boards shall continue to serve in a combined governing capacity until at least five members of the successor board members established under this section are appointed and qualify.

(D)(1) Each member, and each staff person designated by the board, must complete, within eighteen months after a member's initial appointment or his reappointment following a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a member or staff person has successfully completed the training and certification program, the State Election Commission must issue the member or staff person a certification, whether or not the member or staff person applies for the certification.

(2) If a member does not fulfill the training and certification program as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(3) Following completion of the training and certification program required in item (1), each board member, and each staff person designated by the board or commission, must take at least one training course each year.

HISTORY: 1962 Code Section 23-51; 1952 Code Section 23-51; 1950 (46) 2059; 1967 (55) 634; 1970 (56) 2337; 1988 Act No. 422, Section 1, eff March 28, 1988; 1996 Act No. 465, Section 1, eff August 21, 1996; 1998 Act No. 304, Section 1, eff May 27, 1998; 2007 Act No. 100, Section 1, eff June 18, 2007; 2014 Act No. 196 (S.815), Section 3, eff June 2, 2014.

Effect of Amendment

The 1988 amendment replaced "shall be" with "are", deleted "citizens and" preceding "qualified", replaced "thereof" with "of that county", replaced "shall" with "must", and added the sentence requiring the governor to notify the commission of the appointments in writing.

The 1996 amendment added the final sentence.

The 1998 amendment, in the second paragraph, in the first sentence inserted "and such staff as designated by the board" and added the second sentence.

The 2007 amendment designated subsections (A) and (B) and rewrote subsection (B) relating to training and certification requirements.

2014 Act No. 196, Section 3, rewrote the section.



Section 7-5-20. Deputy members of boards.

The board of voter registration and elections of each county may appoint deputy members of the board, in numbers as may be necessary, whose terms shall be for a period of time as determined by the boards. The deputy members shall have the same powers and duties as regular members of the board. The clerk to each board may be made a deputy member of the board for the purpose of taking applications.

HISTORY: 1962 Code Section 23-51.1; 1967 (55) 634; 1984 Act No. 510, Section 2, eff June 28, 1984; 2014 Act No. 196 (S.815), Section 4, eff June 2, 2014.

Effect of Amendment

The 1984 amendment deleted "and issuing certificates" at the end of the third sentence, changed "deemed advisable" to "determined" in the first sentence, and made certain grammatical changes.

2014 Act No. 196, Section 4, substituted "board of voter registration and elections" for "board of registration".



Section 7-5-30. Duties of boards.

Such boards shall register and conduct the registration of the electors who shall apply for registration in their respective counties as herein required. Their office shall be at the county seat, and they shall keep a record of all their official acts and proceedings. Provided, that nothing herein shall be construed as prohibiting the boards of registration from taking their registration books across adjoining county lines to register qualified electors of their respective county whose regular place of employment is in an adjoining county or who are otherwise unable to get to the county seat during office hours to register. One member of the board shall constitute a quorum for the purpose of registering or refusing to register applications for registration.

HISTORY: 1962 Code Section 23-52; 1952 Code Section 23-52; 1950 (46) 2059; 1967 (55) 634; 1978 Act No. 391, eff Feb. 2, 1978; 2014 Act No. 196 (S.815), Section 5, eff June 2, 2014.

Effect of Amendment

The 1978 amendment added, as the third sentence, a proviso, authorizing the boards to take registration books across adjoining county lines in order to register a certain class of qualified electors.

2014 Act No. 196, Section 5, deleted the last two sentences relating to terms of office and vacancies.



Section 7-5-35. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-5-35 was titled Combined election and registration commission; applicability of provisions for inclusion of majority and minority party representatives; training and certification requirements and was derived from 1992 Act No. 253, Section 15, eff Feb 19, 1992; 1996 Act No. 465, Section 2, eff August 21, 1996; 1998 Act No. 304, Section 2, eff May 27, 1998; 2007 Act No. 100, Section 2, eff June 18, 2007.



Section 7-5-40. Supplements to counties to help defray expenses of registration office.

Each county shall receive an annual supplement from the State to help defray the expenses of personnel in keeping the registration office open as required in Section 7-5-130. Counties with populations from twenty-five thousand to one hundred thousand shall receive twice the amount of such supplement; counties with populations from one hundred thousand one to two hundred thousand shall receive three times the amount of the supplement; counties with over two hundred thousand shall receive four times the amount of the supplement. Such supplements shall be in such amounts as provided for in the annual general appropriations act of the State.

HISTORY: 1962 Code Section 23-51.2; 1967 (55) 634.



Section 7-5-110. Persons must register in order to vote.

No person shall be allowed to vote at any election unless he shall be registered as herein required.

HISTORY: 1962 Code Section 23-61; 1952 Code Section 23-61; 1950 (46) 2059; 1967 (55) 634.



Section 7-5-120. Qualifications for registration; persons disqualified from registering or voting.

(A) Every citizen of this State and the United States who applies for registration must be registered if he meets the following qualifications:

(1) meets the age qualification as provided in Section 4, Article II of the Constitution of this State;

(2) is not laboring under disabilities named in the Constitution of 1895 of this State; and

(3) is a resident in the county and in the polling precinct in which the elector offers to vote.

(B) A person is disqualified from being registered or voting if he:

(1) is mentally incompetent as adjudicated by a court of competent jurisdiction; or

(2) is serving a term of imprisonment resulting from a conviction of a crime; or

(3) is convicted of a felony or offenses against the election laws, unless the disqualification has been removed by service of the sentence, including probation and parole time unless sooner pardoned.

HISTORY: 1962 Code Section 23-62; 1952 Code Section 23-62; 1950 (46) 2059; 1961 (52) 50; 1963 (53) 155; 1967 (55) 657; 1974 (58) 2188; 1981 Act No. 1 Section 2, eff January 14, 1981; 1986 Act No. 345, Section 1, eff March 7, 1986; 1994 Act No. 365, Section 1, eff May 3, 1994; 1996 Act No. 408, Section 1, eff on the ratification of the amendment to Section 4, Article II of the Constitution of this State to change the age qualification to vote (ratified March 25, 1997).

Editor's Note

1981 Act No. 1, Section 2A, provides as follows:

"Section 2A. The provision of paragraph (b) of Section 7-5-120, as amended in Section 2, shall apply to all persons falling within the amended provision regardless of the date of their conviction."

Effect of Amendment

The 1981 amendment inserted the words "a felony" in paragraph (b) in place of the words "burglary, arson, obtaining goods or money under false pretenses, perjury, forgery, robbery, bribery, adultery, bigamy, wife-beating, housebreaking, receiving stolen goods, breach of trust with fraudulent intent, fornication, sodomy, incest, assault with intent to ravish, larceny, murder, rape"; substituted the word "offenses" for the word "crimes"; and substituted the words "service of the sentence, including probation and parole time unless sooner pardoned" for the word "pardon."

The 1986 amendment deleted former item (4), redesignated former item (5) as item (4), and made grammatical changes.

The 1994 amendment rewrote this section, primarily to provide that a person is disqualified from voting if he is serving a term of imprisonment resulting from a conviction of a crime.

The 1996 amendment substituted "meets the age qualification as provided in Section 4, Article II of the Constitution of this State" for "is at least eighteen years of age" in subsection (A)(1), and inserted "and" at the end of subsection (A)(2).



Section 7-5-125. Written notification of registration.

(A) Any person who applies for registration to vote and is found to be qualified by the county board of voter registration and elections to whom application is made must be issued a written notification of registration. This notification must be on a form prescribed and provided by the State Election Commission.

(B) If an elector loses or defaces his registration notification, he may obtain a duplicate notification from his county board of voter registration and elections upon request in person, or by telephone or mail.

HISTORY: 1988 Act No. 507, Section 1, eff May 9, 1988; 2011 Act No. 27, Section 2, eff May 18, 2011.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2011 Act No. 27, Sections 7 and 8, provide as follows:

"SECTION 7. The State Elections Commission must establish an aggressive voter education program concerning the provisions contained in this legislation. The State Elections Commission must educate the public as follows:

"(1) Post information concerning changes contained in this legislation in a conspicuous location at each county board of registration and elections, each satellite office, the State Elections Commission office, and their respective websites.

"(2) Train poll managers and poll workers at their mandatory training sessions to answer questions by electors concerning the changes in this legislation.

"(3) Require documentation describing the changes in this legislation to be disseminated by poll managers and poll workers at every election held following preclearance by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first.

"(4) Coordinate with each county board of registration and elections so that at least two seminars are conducted in each county prior to December 15, 2011.

"(5) Coordinate with local and service organizations to provide for additional informational seminars at a local or statewide level.

"(6) Place an advertisement describing the changes in this legislation in South Carolina newspapers of general circulation by no later than December 15, 2011.

"(7) Coordinate with local media outlets to disseminate information concerning the changes in this legislation.

"(8) Notify each registered elector who does not have a South Carolina issued driver's license or identification card a notice of the provisions of this act by no later than December 1, 2011. This notice must include the requirements to vote absentee, early, or on election day and a description of voting by provisional ballot. It also must state the availability of a free South Carolina identification card pursuant to Section 56-1-3350.

"In addition to the items above, the State Elections Commission may implement additional educational programs in its discretion.

"SECTION 8. The State Election Commission is directed to create a list containing all registered voters of South Carolina who are otherwise qualified to vote but do not have a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles as of December 1, 2011. The list must be made available to any registered voter upon request. The Department of Motor Vehicles must provide the list of persons with a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles at no cost to the commission. The commission may charge a reasonable fee for the provision of the list in order to recover associated costs of producing the list."

Effect of Amendment

The 2011 amendment designated the existing text as subsection (A), and added subsection (B).



Section 7-5-130. Time and place where books shall be kept open for registration.

The books of registration shall be open at each county courthouse, or at such other place as may be provided by the governing body of the county, during the same hours as other county offices are normally open, except as provided for in Section 7-5-150.

HISTORY: 1962 Code Section 23-63; 1952 Code Section 23-63; 1950 (46) 2059; 1967 (55) 634.



Section 7-5-140. Additional days and hours for registration; notice of time and place.

Boards of voter registration and elections shall remain open as provided by law and, in addition thereto, shall remain open and available for registration on any additional days, during such hours and at such various places throughout the county as the boards may determine. Such boards also shall remain open and available for absentee registration and absentee voting responsibilities during such additional hours as the boards may deem necessary. Notice of the time and place shall be given by prior publication in a newspaper of general circulation in the county.

HISTORY: 1962 Code Section 23-65.1; 1957 (50) 671; 1967 (55) 634; 1982 Act No. 280, Section 3, eff February 24, 1982.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment added the second sentence "Such boards also shall remain open and available for absentee registration and absentee voting responsibilities during such additional hours as the boards may deem necessary."



Section 7-5-150. Closing registration books; registration of persons coming of age while books closed.

The registration books shall be closed thirty days before each election, but only as to that election or any second race or runoff resulting from that election, and shall remain closed until the election has taken place, anything in this article to the contrary notwithstanding; provided, that the registration books shall be closed thirty days before the June primary and shall remain closed until after the second primary and shall likewise be closed thirty days before the November general election. They shall thereafter be opened from time to time in accordance with the provisions of this article. Any person eligible to register who has been discharged or separated from his service in the Armed Forces of the United States, and returned home too late to register at the time when registration is required, is entitled to register for the purpose of voting in the next ensuing election after the discharge or separation from service, up to 5:00 p.m. on the day of the election. This application for registration must be made at the office of the board of voter registration and elections in the county in which the person wishes to register, and if qualified, the person must be issued a registration notification stating the precinct in which he is entitled to vote and a certification to the managers of the precinct that he is entitled to vote and should be placed on the registration rolls of the precinct. Persons who become of age during this period of thirty days shall be entitled to register before the closing of the books if otherwise qualified.

HISTORY: 1962 Code Section 23-66; 1952 Code Section 23-66; 1950 (46) 2059; 1957 (50) 671; 1958 (50) 1548; 1996 Act No. 222, Section 1, eff February 12, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment revised this section to provide for late registration of eligible persons discharged or separated from service in the Armed Forces.



Section 7-5-155. Registration of electors by mail.

(a) Notwithstanding any other provision of law, the following procedures may be used in the registration of electors in addition to the procedure otherwise provided by law.

(1) Subject to the provision of Section 7-5-150, any qualified citizen may register to vote by mailing or having delivered a completed state registration by mail application form or a completed national registration by mail application form prescribed by the Federal Election Commission not later than thirty days before any election to his county board of voter registration and elections. The postmark date of a mailed application is considered the date of mailing. If the postmark date is missing or illegible, the county board of voter registration and elections must accept the application if it is received by mail no later than five days after the close of the registration books before any election.

(2) If the county board of voter registration and elections determines that the applicant is qualified and his application is legible and complete, the board shall mail the voter written notification of approval on a form to be prescribed and provided by the State Election Commission pursuant to Section 7-5-180. When the county board of voter registration and elections mails the written notification of approval, it must do so without requiring the elector to sign anything in the presence of a member of the board, a deputy member, or a registration clerk, and the attestation of the elector's signature is not required so long as the conditions set forth above are met.

(3) Any application must be rejected for any of the following reasons:

(i) any portion of the application is not complete;

(ii) any portion of the application is illegible in the opinion of a member and the clerk of the board;

(iii) the board is unable to determine, from the address stated on the application, the precinct in which the voter should be assigned or the election districts in which he is entitled to vote.

(4) Any person whose application is rejected must be notified of the rejection together with the reason for rejection. The applicant must further be informed that he still has a right to register by appearing in person before the county board of voter registration and elections or by submitting the information by mail necessary to correct his rejected application. The form for notifying applicants of rejection must be prescribed and provided by the State Election Commission pursuant to Section 7-5-180.

(b) Every application for registration by mail shall contain spaces for the home and work telephone numbers of the applicant and the applicant shall enter the numbers on the application where applicable.

(c) The State Election Commission shall furnish a sufficient number of application forms to the county boards of voter registration and elections and voter registration agencies specified in Section 7-5-310(B) so that distribution of the application forms may be made to various locations throughout the counties and mailed to persons requesting them.

County boards of voter registration and elections shall distribute application forms to various locations in their respective counties, including city halls and public libraries, where they must be readily available to the public.

(d) The original applications must remain on file in the office of the county board of voter registration and elections.

(e) The State Election Commission may promulgate regulations to implement the provisions of this section.

HISTORY: 1986 Act No. 535, eff June 23, 1986; 1996 Act No. 466, Sections 4, 5, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment revised subsection (a)(1), and subsection (c).



Section 7-5-160. Voter registration; permanent registration.

Effective July 1, 1976, any person who is registered to vote according to law shall remain permanently registered and entitled to all rights and privileges of such registration unless his name is removed from the registration list for cause. The provisions of this section shall not be construed to modify or repeal any of the provisions of this title or acts of the General Assembly which establish registration procedures and prescribe the causes for termination of registration or purging of registration rolls except those which require re-registration at ten-year intervals.

HISTORY: 1962 Code Section 23-67; 1952 Code Section 23-67; 1950 (46) 2059; 1957 (50) 671; 1976 Act No. 518.

Effect of Amendment

The 1976 amendment substantially revised this section.



Section 7-5-170. Necessity for written application for registration; information to be contain on form; oaths; decisions on applications.

(1) Written application required.-A person may not be registered to vote except upon written application or electronic application pursuant to Section 7-5-185, which shall become a part of the permanent records of the board to which it is presented and which must be open to public inspection. However, the social security number contained in the application must not be open to public inspection.

(2) Form of application. - The application must be on a form prescribed and provided by the executive director and shall contain the following information: name, sex, race, social security number, date of birth, residence address, mailing address, telephone number of the applicant, and location of prior voter registration. The applicant must affirm that he is not under a court order declaring him mentally incompetent, confined in any public prison, has never been convicted of a felony or offense against the election laws, or if previously convicted that he has served his entire sentence, including probation and parole time, or has received a pardon for the conviction. Additionally, the applicant must take the following oath: "I, do solemnly swear (or affirm) that I am a citizen of the United States and that on the date of the next ensuing election, I will have attained the age of eighteen years and am a resident of South Carolina, this county, and of my precinct. I further swear (or affirm) that the present residence address listed herein is my sole legal place of residence and that I claim no other place as my legal residence." Any applicant convicted of fraudulently applying for registration is guilty of perjury and is subject to the penalty for that offense.

(3) Administration of oaths. - Any member of the county board of voter registration and elections, deputy registrar, or any registration clerk must be qualified to administer oaths in connection with the application.

(4) Decisions on applications. - Any member of the county board of voter registration and elections, deputy registrar, or registration clerk may pass on the qualifications of the prospective voter. In case of a question of an applicant being refused registration, at least one member of the board shall pass on the qualifications of the voter. A concise statement of the reasons for the refusal must be written on the application.

HISTORY: 1962 Code Section 23-68; 1952 Code Section 23-68; 1950 (46) 2059; 1951 (47) 78; 1957 (50) 671; 1965 (54) 283; 1967 (55) 657; 1968 (55) 2316; 1974 (58) 2185; 1984 Act No. 304, eff March 22, 1984; 1984 Act No. 510, Section 3, eff June 28, 1984; 1986 Act No. 345, Section 2, eff March 7, 1986; 1993 Act No. 90, Section 1, eff January 1, 1994; 2004 Act No. 239, Section 1, eff May 24, 2004; 2012 Act No. 265, Section 1, eff upon preclearance approval or declaratory judgment.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.

Effect of Amendment

The first 1984 amendment revised item 5 in subsection (2) pertaining to conviction for certain crimes.

The second 1984 amendment changed subsection (1) by substituting "person may be registered to vote" for "registration certificate shall be issued," and "must" for "shall."

The 1986 amendment made grammatical changes and, in the form set forth in subsection (2), added ", a citizen of this State and the United States," deleted former item 4, redesignated former items 5-10 as 4-9, and added item 10 regarding the applicant's telephone number.

The 1993 amendment added that part of subsection (2) which follows "shall contain the following information:" and deleted a form for application which appeared following subsection (2).

The 2004 amendment, in subsection (1), added the second sentence relating to the social security number.

The 2012 amendment, in item (1), substituted "A person may not" for "No person may"; inserted "or electronic application pursuant to Section 7-5-185,"; and deleted "as required by this section" after "contained in the application".



Section 7-5-175. Providing voter registration application forms to high school administration.

The board of voter registration and elections in each county, or the entity charged by law with registering an elector, shall provide voter registration application forms to the administration of any high school in this State, upon the administration's request.

HISTORY: 2004 Act No. 253, Section 1, eff June 15, 2004.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-180. Procedure for registration when qualification shall be completed after closing books.

Except as otherwise provided by law, a person who has not attained the age of eighteen years before the closing of the books of registration preceding any election, including presidential primary elections, but attains that age before the next ensuing election appears before the county board of voter registration and elections and makes application for registration, under oath as to the facts above stated entitling a person to registration, the board shall register the applicant, if he is otherwise qualified. Any person not laboring under the disabilities named in the Constitution and in Section 7-5-120 and whose qualification as an elector is completed after the closing of the registration books, but before the next ensuing election, has the right to apply for and secure registration at any time within one hundred twenty days immediately preceding the closing of the books for the election or for the primary election preceding the election. Written notification of approval or rejection must be issued personally or mailed by the board to each applicant on a form to be prescribed and provided by the State Election Commission. The decision of the county board of voter registration and elections may be appealed as provided by Section 7-5-230.

HISTORY: 1962 Code Section 23-69; 1952 Code Section 23-69; 1950 (46) 2059; 1967 (55) 634; 1968 (55) 2316; 1976 Act No. 695 Section 1; 1984 Act No. 510, Section 4, eff June 28, 1984; 1988 Act No. 589, eff June 2, 1988; 1996, Act No. 408, Section 2, eff on the ratification of the amendment to Section 4, Article II of the Constitution of this State to change the age qualification to vote (ratified March 25, 1997).

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1976 amendment substituted "eighteen" for "twenty-one" in the first sentence.

The 1984 amendment substantially reworded this section.

The 1988 amendment substituted "one hundred twenty" for "sixty" in the second sentence and made grammatical changes.

The 1996 amendment substituted "Except as otherwise provided by law, a" for "In case any" in the first sentence.



Section 7-5-185. Electronic applications for voter registration.

(A) A person who is qualified to register to vote and who has a valid South Carolina driver's license or state identification card issued by the Department of Motor Vehicles may submit an application for voter registration electronically on the Internet website of the State Election Commission.

(B)(1) An application submitted pursuant to this section is effective upon receipt of the application by the State Election Commission if the application is received thirty days before an election to be held in the precinct of the person submitting the application.

(2) The applicant shall attest to the truth of the information provided in the application.

(3) For voter registration purposes, the applicant shall assent to the use of his signature from his driver's license or state identification card issued by the Department of Motor Vehicles.

(4) For each electronic application, the State Election Commission shall obtain an electronic copy of the applicant's signature from his driver's license or state identification card issued by the Department of Motor Vehicles directly from the Department of Motor Vehicles with no fee.

(5) An application submitted pursuant to this section must contain the applicant's name, sex, race, social security number, date of birth, residence address, mailing address, telephone number of the applicant, and location of prior voter registration. The applicant must affirm that he is not under a court order declaring him mentally incompetent, confined in a public prison, has never been convicted of a felony or offense against the election laws, or if previously convicted, that he has served his entire sentence, including probation and parole time, or has received a pardon for the conviction. Additionally, the applicant must attest to the following: "I do solemnly swear (or affirm) that I am a citizen of the United States and that on the date of the next ensuing election, I will have attained the age of eighteen years and am a resident of South Carolina, this county, and of my precinct. I further swear (or affirm) that the present residence address listed herein is my sole legal place of residence and that I claim no other place as my legal residence." An applicant convicted of fraudulently applying for registration is guilty of perjury and is subject to the penalty for that offense.

(C) Upon submission of an application pursuant to this section, the electronic voter registration system shall provide immediate verification that the:

(1) applicant has a South Carolina driver's license or state identification card issued by the Department of Motor Vehicles and that the number for that driver's license or identification card provided by the applicant matches the number for that person's driver's license or state identification card that is on file with the Department of Motor Vehicles;

(2) date of birth provided by the applicant matches the date of birth for that person, which is on file with the Department of Motor Vehicles;

(3) name provided by the applicant matches the name for the person which is on file with the Department of Motor Vehicles; and

(4) State Election Commission employs security measures to ensure the accuracy and integrity of voter registration applications submitted electronically pursuant to this section.

(D) Should there be a failure to match any of the information required in this section with the Department of Motor Vehicles, the State Election Commission immediately shall notify the applicant of the failure to match information and inform the applicant that his application for registration was not accepted.

(E) The State Election Commission may promulgate regulations necessary to effectuate the provisions of this section.

HISTORY: 2012 Act No. 265, Section 2, eff upon preclearance approval or declaratory judgment.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.



Section 7-5-186. Statewide voter registration database.

(A)(1) The State Election Commission shall establish and maintain a statewide voter registration database that must be administered by the commission and made continuously available to each county board of voter registration and elections and to other agencies as authorized by law.

(2)(a) State agencies, including, but not limited to, the Department of Health and Environmental Control, Office of Vital Statistics, Department of Motor Vehicles, Department of Employment and Workforce, and the Department of Corrections, shall provide information and data to the State Election Commission that the commission considers necessary in order to maintain the statewide voter registration database established pursuant to this section, except where prohibited by federal law or regulation. The State Election Commission shall ensure that any information or data provided to the State Election Commission, which is confidential in the possession of the entity providing the data, remains confidential while in the possession of the State Election Commission.

(b) Information provided under this division for maintenance of the statewide voter registration database must not be used to update the name or address of a registered elector. The name or address of a registered elector only must be updated as a result of the elector's actions in filing a notice of change of name, change of address, or both.

(c) A county board of voter registration and elections shall contact a registered elector by mail at the address on file with the board to verify the accuracy of the information in the statewide voter registration database regarding that elector if information provided under subsection (A)(2)(a) of this section identifies a discrepancy between the information regarding that elector that is maintained in the statewide voter registration database and maintained by a state agency.

(3) The State Election Commission may enter into agreements to share information or data with other states or groups of states, as the commission considers necessary, in order to maintain the statewide voter registration database established pursuant to this section. Except as otherwise provided in this subsection, the commission shall ensure that any information or data provided to the commission that is confidential in the possession of the state providing the data remains confidential while in the possession of the commission. The commission may provide such otherwise confidential information or data to persons or organizations that are engaging in legitimate governmental purposes related to the maintenance of the statewide voter registration database.

HISTORY: 2012 Act No. 265, Section 3, eff upon preclearance approval or declaratory judgment.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2012 Act No. 265, Section 9, provides as follows:

"This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

Preclearance approval for 2012 Act No. 265 was received on October 1, 2012.



Section 7-5-190. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-5-190 was entitled "Issuance and delivery of registration certificates by boards" and was derived from 1962 Code Section 23-70.1; 1957 (50) 671.



Section 7-5-200. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-5-200 was entitled "Certificates shall be furnished to registered voters; execution and form of certificates" and was derived from 1962 Code Section 23-71; 1952 Code Section 2371; 1950 (46) 2059; 1957 (50) 671; 1967 (55) 657; 1968 (55) 2316.



Section 7-5-210. Physically disabled persons may execute forms by mark.

In cases of inability to write on account of physical disability only, any prospective registrant to vote may sign the application and oath by mark in the presence of a clerk or a member of the county board of voter registration and elections.

HISTORY: 1962 Code Section 23-72.1; 1958 (50) 1591; 1984 Act No. 510, Section 5, eff June 28, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment deleted "and registration certificate" after "oath" in the first sentence, deleted the second sentence, and made certain grammatical changes.



Section 7-5-220. Certificates shall be invalid at election within thirty days of issuance.

Except as provided in Section 7-5-150, registration made thirty days or less before any election is not valid for that election or any second race or runoff resulting from that election but such registration shall be valid in any other election.

HISTORY: 1962 Code Section 23-72.2; 1958 (50) 1548; 1984 Act No. 510, Section 6, eff June 28, 1984; 1996 Act No. 222, Section 3, eff February 12, 1996.

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 1996 amendment revised this section to refer to Section 7-5-150, respecting the closing of registration books.



Section 7-5-230. Legal qualifications; challenges; proof of residency or domicile; appeals.

(A) The county boards of voter registration and elections to be appointed under Section 7-5-10 shall be the judges of the legal qualifications of all applicants for registration. The board is empowered to require proof of these qualifications as it considers necessary.

Once a person is registered, challenges of the qualifications of any elector, except for challenges issued at the polls pursuant to Sections 7-13-810, 7-13-820, and 7-15-420 must be made in writing to the county board of voter registration and elections in the county of registration. The board must, within ten days following the challenge and after first giving notice to the elector and the challenger, hold a hearing, accept evidence, and rule upon whether the elector meets or fails to meet the qualifications set forth in Section 7-5-120.

(B) When a challenge is made regarding the residence or domicile of an elector, the board must consider the provisions of Section 7-1-25(D).

(C) Any person denied registration or restoration of his name on the registration books shall have the right of appeal from the decision of the county board of voter registration and elections denying him registration or such restoration to the court of common pleas of the county or any judge thereof and subsequently to the Supreme Court.

HISTORY: 1962 Code Section 23-73; 1952 Code Section 23-73; 1950 (46) 2059; 1967 (55) 657; 1999 Act No. 103, Section 2, eff June 30, 1999; 2011 Act No. 27, Section 3, eff May 18, 2011.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2011 Act No. 27, Sections 7 and 8, provide as follows:

"SECTION 7. The State Elections Commission must establish an aggressive voter education program concerning the provisions contained in this legislation. The State Elections Commission must educate the public as follows:

"(1) Post information concerning changes contained in this legislation in a conspicuous location at each county board of registration and elections, each satellite office, the State Elections Commission office, and their respective websites.

"(2) Train poll managers and poll workers at their mandatory training sessions to answer questions by electors concerning the changes in this legislation.

"(3) Require documentation describing the changes in this legislation to be disseminated by poll managers and poll workers at every election held following preclearance by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first.

"(4) Coordinate with each county board of registration and elections so that at least two seminars are conducted in each county prior to December 15, 2011.

"(5) Coordinate with local and service organizations to provide for additional informational seminars at a local or statewide level.

"(6) Place an advertisement describing the changes in this legislation in South Carolina newspapers of general circulation by no later than December 15, 2011.

"(7) Coordinate with local media outlets to disseminate information concerning the changes in this legislation.

"(8) Notify each registered elector who does not have a South Carolina issued driver's license or identification card a notice of the provisions of this act by no later than December 1, 2011. This notice must include the requirements to vote absentee, early, or on election day and a description of voting by provisional ballot. It also must state the availability of a free South Carolina identification card pursuant to Section 56-1-3350.

"In addition to the items above, the State Elections Commission may implement additional educational programs in its discretion.

"SECTION 8. The State Election Commission is directed to create a list containing all registered voters of South Carolina who are otherwise qualified to vote but do not have a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles as of December 1, 2011. The list must be made available to any registered voter upon request. The Department of Motor Vehicles must provide the list of persons with a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles at no cost to the commission. The commission may charge a reasonable fee for the provision of the list in order to recover associated costs of producing the list."

Effect of Amendment

The 1999 amendment added the second sentence in the first paragraph and the second and third paragraphs regarding challenges and changed "thence" to "subsequently" in the last paragraph.

The 2011 amendment designated the first paragraph as subsection (A); designated the third paragraph as subsection (B), and therein, inserted "or domicile" following "the residence", substituted "the board must" for "the board may", and substituted "provisions of Section 7-1-25(D)" for "following proof to establish residence including, but not limited to, income tax returns; real estate interests; mailing address; address on driver's license; official papers and documents requiring the statement of residence address; automobile registration; checking and savings accounts; past voting record; membership in clubs and organizations; location of personal property; and the elector's statements as to his intent"; and designated the last paragraph as subsection (C).



Section 7-5-240. Proceedings on appeal in court of common pleas.

Any person denied registration or restoration of his name on the registration books and desiring to appeal must within ten days after written notice to him of the decision of the county board of voter registration and elections file with the board a written notice of his intention to appeal therefrom. Within ten days after the filing of such notice of intention to appeal, the board shall file with the clerk of court of common pleas for the county the notice of intention to appeal and any papers in its possession relating to the case, together with a report of the case if it deem proper. The clerk of the court shall file the same and enter the case on a special docket to be known as calendar number four. If the applicant desires the appeal to be heard by a judge at chambers he shall give every member of the board four days' written notice of the time and place of the hearing. On such appeal the hearing shall be de novo.

HISTORY: 1962 Code Section 23-74; 1952 Code Section 23-74; 1950 (46) 2059; 1967 (55) 657.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-250. Right to and proceedings on further appeal to Supreme Court.

From the decision of the court of common pleas or any judge thereof the applicant may further appeal to the Supreme Court by filing a written notice of his intention to appeal therefrom in the office of the clerk of court of common pleas within ten days after written notice to him of the filing of such decision and within such time serving a copy of such notice on any member of the county board of voter registration and elections. Thereupon, the clerk of the court of common pleas shall certify all the papers in the case to the clerk of the Supreme Court within ten days after the filing of such notice of intention to appeal. The clerk of the Supreme Court shall place the case on a special docket, and it shall come up for hearing upon the call thereof under such rules as the Supreme Court may make. If such appeal be filed with the clerk of the Supreme Court at a time that a session thereof will not be held between the date of filing and election at which the applicant will be entitled to vote if registered, the Chief Justice or, if he is unable to act or disqualified, the senior associate justice shall call an extra term of the court to hear and determine the case.

HISTORY: 1962 Code Section 23-75; 1952 Code Section 23-75; 1950 (46) 2059; 1967 (55) 634.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-260. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-5-260 was entitled "Reissuance of defaced or lost certificates; appeal" and was derived from 1962 Code Section 23-78; 1952 Code Section 23-78; 1950 (46) 2059; 1967 (55) 634.



Section 7-5-270. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-5-270 was entitled "Issuance of duplicate certificates when books are closed" and was derived from 1962 Code Section 23-79; 1957 (50) 671; 1958 (50) 1548.



Section 7-5-280. State Election Commission shall furnish registration forms.

The applications provided for in this article as well as all other forms necessary for registration, must be furnished to each county by the State Election Commission.

HISTORY: 1962 Code Section 23-80; 1957 (50) 671; 1971 (57) 85; 1984 Act No. 510, Section 7, eff June 28, 1984.

Effect of Amendment

The 1984 amendment deleted "registration certificates and" before "applications" and changed "shall" to "must."



Section 7-5-310. Definitions; designations.

(A) As used in this article:

(1) "Voter registration agency" means an office designated to perform specific voter registration activities;

(2) "Motor vehicle driver's license" means any personal identification document issued by the Department of Motor Vehicles.

(B) There are designated the following voter registration agencies:

(1) Department of Social Services;

(2) Department of Health and Environmental Control - WIC program;

(3) Department of Disabilities and Special Needs;

(4) Commission for the Blind;

(5) Department of Vocational Rehabilitation;

(6) South Carolina Protection and Advocacy System for the Handicapped;

(7) Armed Forces recruiting offices;

(8) Alcohol and Other Drug Abuse Services;

(9) Department of Mental Health.

(C) At each voter registration agency, the following services must be made available:

(1) distribution of voter registration application forms in accordance with subsection (F);

(2) assistance to applicants in completing voter registration application forms, unless the applicant refuses the assistance;

(3) acceptance of completed voter registration application forms for transmittal to the county board of voter registration and elections.

(D) If a voter registration agency designated under the provisions of this section provides services to a person with a disability at the person's home, the agency shall provide the services described in subsection (C) at the person's home.

(E) A person who provides services described in subsection (C) may not:

(1) seek to influence an applicant's political preference;

(2) display a political preference or party allegiance;

(3) make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action, the purpose or effect of which is to lead the applicant to believe that a decision to register to vote has any bearing on the availability of services or benefits.

(F) A voter registration agency that is an office that provides service or assistance in addition to conducting voter registration shall:

(1) distribute to each applicant for the service or assistance, and with each recertification, renewal, or change of address form relating to the service or assistance the voter registration application form, including a statement that:

(a) specifies each eligibility requirement (including citizenship);

(b) contains an attestation that the applicant meets the requirement; and

(c) requires the signature of the applicant, under penalty of perjury; or

(2)(a) provide a form that includes:

(i) the question, "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(ii) if the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(iii) boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote (failure to check either box being considered to constitute a declination to register for purposes of subsection (G), together with the statement (in close proximity to the boxes and in prominent type), "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(iv) the statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(v) the statement, "If you believe that someone has interfered with your right to register or decline to register to vote, your privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the State Election Commission." The name, address, and telephone number of the Executive Director of the State Election Commission must be printed on the form; and

(b) provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses the assistance.

(G) No information relating to a declination to register to vote in connection with an application made at an office described in subsection (B) may be used for any purpose other than voter registration.

(H)(1) A completed registration application accepted at a voter registration agency must be transmitted to the county board of voter registration and elections not later than ten days after acceptance.

(2) If a registration application is accepted within five days before the last day for registration to vote in an election, the application must be transmitted to the county board of voter registration and elections not later than five days after the date of acceptance.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety" was changed to "Department of Motor Vehicles" in paragraph (A)(2).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-320. Application for motor vehicle driver's license and voter registration.

(A)(1) Each state motor vehicle driver's license application, including a renewal application, submitted to the Department of Motor Vehicles serves as an application for voter registration unless the applicant fails to sign the voter registration application. Failure to sign the voter registration portion of the driver's license application serves as a declination to register.

(2) An application for voter registration submitted under item (1) is considered to update any previous voter registration by the applicant.

(B) No information relating to the failure of an applicant for a state motor vehicle driver's license to sign a voter registration application may be used for any purpose other than voter registration.

(C)(1) The Department of Motor Vehicles shall include a voter registration form as part of an application for a state motor vehicle driver's license.

(2) The voter registration application portion of an application for a state motor vehicle driver's license:

(a) may not require any information that duplicates information required in the driver's license portion of the form, other than a second signature or other information necessary under subitem (c);

(b) may require only the minimum amount of information necessary to:

(i) prevent duplicate voter registrations; and

(ii) enable a county board of voter registration and elections to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(c) includes a statement that:

(i) states each eligibility requirement, including citizenship;

(ii) contains an attestation that the applicant meets each requirement; and

(iii) requires the signature of the applicant under penalty of perjury;

(d) includes in print identical to that used in the attestation portion of the application:

(i) the information required in Section 7-5-320(C)(2)(c);

(ii) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and

(iii) a statement that, if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes; and

(e) must be made available, as submitted by the applicant, to the county board of voter registration and elections in which the application is made.

(D) A change of address form submitted in accordance with state law for purposes of a state motor vehicle driver's license serves as notification of change of address for voter registration unless the qualified elector states on the form that the change of address is not for voter registration purposes.

(E)(1) A completed voter registration portion of an application for a state motor vehicle driver's license accepted at a state motor vehicle authority must be transmitted to the county board of voter registration and elections no later than ten days after the date of acceptance.

(2) If a registration application is accepted within five days before the last day for registration to vote in an election, the application must be transmitted to the county board of voter registration and elections not later than five days after the date of acceptance.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety, Division of Motor Vehicles," was changed to "Department of Motor Vehicles" in paragraphs (A)(1) and (C)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-325. Address changes given under oath; fraud; penalties.

Any change of address submitted by an elector for registration or voting purposes as provided by Sections 7-5-320(D), 7-5-330(F)(2)(a), and 7-5-440, and any other written notification of change of address signed by an elector are considered to be given under oath. An elector convicted of fraudulently providing such change of address is guilty of violating Section 7-25-10 and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1999 Act No. 103, Section 3, eff June 30, 1999.



Section 7-5-330. Completion, receipt, and disposition of voter registration application; discretionary removal of elector.

(A) In the case of registration with a motor vehicle application under Section 7-5-320, the valid voter registration form of the applicant must be completed at the Department of Motor Vehicles no later than thirty days before the date of the election.

(B) In the case of registration by mail under Section 7-5-155, the valid voter registration form of the applicant must be postmarked no later than thirty days before the date of the election.

(C) In the case of registration at a voter registration agency, the valid voter registration form of the applicant must be completed at the voter registration agency no later than thirty days before the date of the election.

(D) In any other case, the valid voter registration form of the applicant must be received by the county board of voter registration and elections no later than thirty days before the date of the election.

(E)(1) The county board of voter registration and elections shall:

(a) send notice to each applicant of the disposition of the application; and

(b) ensure that the identity of the voter registration agency through which a particular voter is registered is not disclosed to the public.

(2) If the notice sent pursuant to the provisions of subitem (a) of this item is returned to the county board of voter registration and elections as undeliverable, the elector to whom it was sent must be reported by the board to the State Election Commission. The State Election Commission must place the elector in an inactive status on the master file and may remove this elector upon compliance with the provisions of Section 7-5-330(F).

(F)(1) The State Election Commission may not remove the name of a qualified elector from the official list of eligible voters on the ground that the qualified elector has changed residence unless the qualified elector:

(a) confirms in writing that the qualified elector has changed residence to a place outside the county in which the qualified elector is registered; or

(b)(i) has failed to respond to a notice described in item (2); and

(ii) has not voted or appeared to vote and, if necessary, correct the county board of voter registration and elections record of the qualified elector's address, in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice.

(2) "Notice", as used in this item, means a postage prepaid and preaddressed return card, sent by forwardable mail, on which the qualified elector may state his current address, together with a statement to the following effect:

(a) if the qualified elector did not change his residence, or changed residence but remained in the same county, the qualified elector shall return the card no later than thirty days before the date of the election. If the card is not returned, affirmation or confirmation of the qualified elector's address may be required before the qualified elector is permitted to vote during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice, and if the qualified elector does not vote in an election during that period, the qualified elector's name must be removed from the list of eligible voters;

(b) if the qualified elector has changed residence to a place outside the county in which the qualified elector is registered, information as to how the qualified elector can re-register to vote.

(3) The county board of voter registration and elections shall correct an official list of eligible voters in accordance with change of residence information obtained pursuant to the provisions of this subsection.

(4) The program required pursuant to the provisions of subsection (F) of this section must be completed no later than ninety days before the date of a statewide primary or general election.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety, Division of Motor Vehicles," was changed to "Department of Motor Vehicles" in subsection (A).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-340. Duties of State Election Commission respecting removal of elector from official list.

The State Election Commission shall:

(1) ensure that the name of a qualified elector may not be removed from the official list of eligible voters except:

(a) at the request of the qualified elector;

(b) if the elector is adjudicated mentally incompetent by a court of competent jurisdiction; or

(c) as provided under item (2);

(2) conduct a general program that makes a reasonable effort to remove the names of ineligible voters from the official lists of eligible voters by reason of:

(a) the death of the qualified elector; or

(b) a change in the residence of the qualified elector;

(3) inform applicants under Sections 7-5-155, 7-5-310, and 7-5-320 of:

(a) voter eligibility requirements; and

(b) penalties provided by law for submission of a false voter registration application;

(4) complete, no later than ninety days before the date of a statewide primary or general election, a program to systematically remove the names of ineligible voters from the official lists of eligible voters in compliance with the provisions of Section 7-5-330(F); this subitem may not be construed to preclude:

(a) the removal of names from official lists of voters on a basis described in items (1) and (2); or

(b) correction of registration records pursuant to this article.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.



Section 7-5-410. Maintenance and inspection of official registration records.

Each county board of voter registration and elections shall deposit the official records of registration for safekeeping in the board's office or in the office of the clerk of court of common pleas for its county, who shall keep them with the other records in his office. The official registration records shall be public records open to the inspection of any citizen at all times and shall not be removed from the office by any person except the county board of voter registration and elections which may take and keep them as long as may be necessary to enable it to perform its duties. The official records of registration shall not be kept anywhere else except when their use is required elsewhere by the provisions of this Title.

HISTORY: 1962 Code Section 23-97; 1952 Code Section 23-97; 1950 (46) 2059; 1967 (55) 634.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-420. Lists of voters for party primaries.

Immediately preceding each party primary election the board of voter registration and elections in each county shall furnish to the county committee of each political party proposing to hold a primary two official lists of voters for each polling precinct in the county, containing in each the names of all electors entitled to vote at each precinct.

HISTORY: 1962 Code Section 23-98; 1952 Code Section 23-98; 1950 (46) 2059; 1967 (55) 634.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-430. Books for general and special elections.

Immediately preceding each general election or any special election, the county board of voter registration and elections must furnish one registration book for each polling precinct in the county containing the names of all electors entitled to vote at each precinct.

HISTORY: 1962 Code Section 23-99; 1952 Code Section 23-99; 1950 (46) 2059; 1996 Act No. 434, Section 2, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate. The prior text "furnish to the commissioners of election for their county" was deleted as unnecessary.

Effect of Amendment

The 1996 amendment inserted a comma following "any special election", substituted "must" for "shall" following "the board of registration", substituted "one registration book" for "two registration books", and deleted "in each" preceding "the names of all electors".



Section 7-5-440. Failure to notify county board of voter registration and elections of change in address.

(A) A qualified elector who has moved from an address in a precinct to an address in the same precinct shall, notwithstanding failure to notify the county board of voter registration and elections of the change of address prior to the date of an election, be permitted to vote at that precinct's polling place upon oral or written affirmation by the qualified elector of the change of address before an election official at that polling place.

(B) A qualified elector who has moved from an address in one precinct to an address in another precinct within the same county, or has moved to another county within the thirty-day period before an election, and who has failed to notify the county board of voter registration and elections of the change of address before the date of an election, at the option of the elector:

(1) must be permitted to correct the voting records and vote provisional ballots containing only the races for federal, statewide, countywide, and municipalwide offices pursuant to the provisions of Section 7-13-830 at the elector's former polling place, upon oral or written affirmation by the elector of the new address before an election official at that polling place; or

(2) must be permitted to correct the voting records and vote at a central location located at the main office of the county board of voter registration and elections in his new county of residence where a list of eligible voters is maintained, upon written affirmation by the elector of the new address on a standard form provided at the central location.

(C) If the registration records indicate inaccurately that a qualified elector has moved from an address in the precinct, the elector shall be permitted to vote at that polling place, upon oral or written affirmation by the elector before an election official at that polling place that the qualified elector continues to reside at his address.

(D) For voting purposes, in the case of a change of address of a qualified elector to another address within the same county, the county board of voter registration and elections shall correct the voting registration list accordingly, and the elector's name may not be removed from the official list of eligible voters except as provided in Section 7-5-330(F).

(E) At least one member of the county board of voter registration and elections, the clerk, or deputy registrar must be present in the board's office at all hours during which the polls are open on every election day for the purpose of carrying out the provisions of this section.

HISTORY: 1962 Code Section 23-100; 1952 Code Section 23-100; 1950 (46) 2059; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 510, Section 8, eff June 28, 1984; 1996 Act No. 466, Section 6, eff August 21, 1996; 2000 Act No. 392, Section 2, eff August 1, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 1996 amendment revised this section.

The 2000 amendment, in the first undesignated paragraph of subsection (B), was amended by adding "or has moved to another with the thirty-day period before an election,", in paragraph (1), added ", and municipalwide" and in paragraph (2), added "in his new county of residence".



Section 7-5-450. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-5-450 was entitled "Who is to furnish certificate to prove registration" and was derived from 1962 Code Section 23-101; 1952 Code Section 23-101; 1950 (46) 2059; 1967 (55) 657; 1968 (55) 2316.



Section 7-5-460. Custody of books and return after election.

The commissioners of election or the county committee, as the case may be, shall turn over registration books to the election managers of each polling precinct, who are responsible for the care and custody of these books and the return of them within three days after the election. The commissioners of election or the county committee, as the case may be, shall return the books to the board of registration before the day on which the books of registration are next required by law to be opened by the board of registration and not later than twenty days after the election.

HISTORY: 1962 Code Section 23-102; 1952 Code Section 23-102; 1950 (46) 2059; 2010 Act No. 245, Section 2, eff June 2, 2010.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2010 amendment made nonsubstantive changes to the section.



Section 7-5-470. Division of registration books into sections.

The county board of voter registration and elections may divide the registration books into as many separate sections as shall be directed by the county committee of any political party, the cost of such additional separate section or sections to be borne by such county committee. The books constituting a separate section or sections shall first be approved by the State Election Commission.

HISTORY: 1962 Code Section 23-103; 1952 Code Section 23-103; 1950 (46) 2059, 2442; 1971 (57) 85.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-5-610. Who is entitled to vote in municipal elections.

Every citizen of this State and of the United States:

(1) Of the age of eighteen years and upwards;

(2) Having all the qualifications mentioned in Section 7-5-120;

(3) Who has resided within the corporate limits of any incorporated municipality in this State for thirty days previous to any municipal election;

(4) Who has been registered for county, state, and national elections as herein required;

is entitled to vote at all municipal elections of his municipality.

HISTORY: 1962 Code Section 23-111; 1952 Code Section 23-111; 1950 (46) 2059; 1951 (47) 78; 1984 Act No. 290, Section 1, eff March 5, 1984.

Effect of Amendment

The 1984 amendment substantially revised this section by changing "twenty-one" to "eighteen" in subsection (1), substituting "municipality" for "city or town," and "thirty days" for "four months" in subsection (2), and substituting "municipality" for "city or town" in subsections (3) and (4).



Section 7-5-620. Production of identification and proof of residence.

The production of a valid South Carolina driver's license or other form of identification required by Section 7-13-710, if he is not licensed to drive, and proof of the residence of the elector within the limits of the municipality for thirty days preceding any election constitutes conditions prerequisite to the right of any elector to vote.

HISTORY: 1962 Code Section 23-112; 1952 Code Section 23-112; 1951 (47) 78; 1984 Act No. 290, Section 2, eff March 5, 1984; 1984 Act No. 510, Section 9, eff June 28, 1984.

Effect of Amendment

The first 1984 amendment substituted "municipality" for "city or town", and "thirty days" for "four months".

The second 1984 amendment rewrote the section to provide that a voter must produce his driver's license or other form of identification rather than a certificate of registration from the board of registration.



Section 7-5-630. Municipal registration or enrollment shall not be required.

There shall be no registration or enrollment required for voting in municipal elections except the registration required for voting in county, State and national elections.

HISTORY: 1962 Code Section 23-113; 1952 Code Section 23-113; 1951 (47) 78, 229.



Section 7-5-640. Repealed by Act No. 290, Section 4, eff March 5, 1984.

Editor's Note

Former Section 7-5-640 was entitled "Municipal supervisors of registration; appointment; term; compensation; assistants and deputies" and was derived from 1962 Code Section 23-114; 1952 Code Section 23-114; 1950 (46) 2059; 1951 (47) 78, 229.



Section 7-5-650. Repealed by Act No. 290, Section 4, eff March 5, 1984.

Editor's Note

Former Section 7-5-650 was entitled "Filling vacancies in office of municipal supervisor of registration" and was derived from 1962 Code Section 23-115; 1952 Code Section 23-115; 1951 (47) 78, 229].



Section 7-5-660. Preparation of registration books.

The Executive Director of the State Election Commission must, along with the county board of voter registration and elections in each county, prepare duplicate sets of books of registration for each ward or each precinct, showing the duly registered electors, according to the county registration books, living in each particular ward or precinct in the municipality.

HISTORY: 1962 Code Section 23-116; 1952 Code Section 23-116; 1951 (47) 78, 229; 1984 Act No. 290, Section 3, eff March 5, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substituted "The Executive Director of the State Election Committee must" for "Such supervisors of registration shall", and "municipality" for "city or town".



Section 7-5-670. Use and custody of registration books.

The books of registration must be prepared and turned over to the managers of each voting place within the ward or precinct for use in conducting all municipal elections, but immediately following a municipal election the books must be turned over to the county board of voter registration and elections.

HISTORY: 1962 Code Section 23-117; 1952 Code Section 23-117; 1951 (47) 78, 229; 1996 Act No. 434, Section 3, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment substituted "must" for "shall" throughout this section, substituted "a municipal election the" for "any municipal election such", and deleted "and shall be safely kept in the office of the clerk of the court at the courthouse" following "board of registration".



Section 7-5-675. Voter registration cards; use.

The State Elections Commission shall implement a system in order to issue voter registration cards with a photograph of the elector. This voter registration card may be used for voting purposes only.

HISTORY: 2011 Act No. 27, Section 4, eff upon preclearance approval or declaratory judgment.

Editor's Note

2011 Act No. 27, Sections 7, 8, and 11, provide as follows:

"SECTION 7. The State Elections Commission must establish an aggressive voter education program concerning the provisions contained in this legislation. The State Elections Commission must educate the public as follows:

"(1) Post information concerning changes contained in this legislation in a conspicuous location at each county board of registration and elections, each satellite office, the State Elections Commission office, and their respective websites.

"(2) Train poll managers and poll workers at their mandatory training sessions to answer questions by electors concerning the changes in this legislation.

"(3) Require documentation describing the changes in this legislation to be disseminated by poll managers and poll workers at every election held following preclearance by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first.

"(4) Coordinate with each county board of registration and elections so that at least two seminars are conducted in each county prior to December 15, 2011.

"(5) Coordinate with local and service organizations to provide for additional informational seminars at a local or statewide level.

"(6) Place an advertisement describing the changes in this legislation in South Carolina newspapers of general circulation by no later than December 15, 2011.

"(7) Coordinate with local media outlets to disseminate information concerning the changes in this legislation.

"(8) Notify each registered elector who does not have a South Carolina issued driver's license or identification card a notice of the provisions of this act by no later than December 1, 2011. This notice must include the requirements to vote absentee, early, or on election day and a description of voting by provisional ballot. It also must state the availability of a free South Carolina identification card pursuant to Section 56-1-3350.

"In addition to the items above, the State Elections Commission may implement additional educational programs in its discretion.

"SECTION 8. The State Election Commission is directed to create a list containing all registered voters of South Carolina who are otherwise qualified to vote but do not have a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles as of December 1, 2011. The list must be made available to any registered voter upon request. The Department of Motor Vehicles must provide the list of persons with a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles at no cost to the commission. The commission may charge a reasonable fee for the provision of the list in order to recover associated costs of producing the list."

"SECTION 11. SECTION 4 takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Election Commission's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the State Election Commission from issuing voter registration cards by the methods allowed prior to the implementation of this SECTION."

The United States District Court for the District of Columbia precleared sections 4, 5, 7, and 8 of 2011 Act No. 27 for future elections in South Carolina beginning with any elections in 2013, see South Carolina v. U.S., 898 F.Supp.2d 30, 2012 WL 4814094 (D.D.C.,2012).






CHAPTER 7 - POLLING PRECINCTS AND VOTING PLACES

Section 7-7-10. Voting precincts established.

For the purpose of holding any general, primary, or special election in this State, the voting precincts and voting places in the several counties of the State shall be designated, fixed, and established by the General Assembly. Nothing in this chapter prohibits a county board of voter registration and elections from establishing multiple polling places within a precinct, provided that voters are assigned to these polling places alphabetically or geographically as determined by the county board of voter registration and elections and approved by a majority of that county's legislative delegation. A voter must be notified in writing of his transfer to a new polling place and the location of the new polling place.

HISTORY: 1962 Code Section 23-153; 1952 Code Section 23-153; 1950 (46) 2414; 1976 Act No. 503 Section 1; 2000 Act No. 365, Section 1, eff June 14, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1976 amendment substituted "shall be designated, fixed and established by the General Assembly" for "are designated, fixed and established as hereinafter set forth".

The 2000 amendment specified that a county election commission may establish multiple polling places so long as specified provisions are met, and required that voters be notified in writing if transferred to a new polling place.



Section 7-7-15. Notice of change in polling place.

When a polling place established by statute or ordinance or by an entity allowed by law to establish polling places is changed the entity charged with conducting elections at the polling place shall post at the time of the first election held after the change a notice on or next to the door of the entrance of the previous polling place stating in printing with letters large enough to be read easily by a person with normal vision from a distance of at least twenty feet the location of the new polling place and the address and telephone number of the entity in charge of the conduct of the election.

HISTORY: 1988 Act No. 378, eff March 14, 1988.



Section 7-7-20. Repealed by 1976 Act No. 503, Section 2.

Editor's Note

Former Section 7-7-20 was entitled "Registration boards may define areas" and was derived from 1962 Code Section 23-153.1; 1952 Code Section 23-153.1; 1950 (46) 2414].



Section 7-7-30. Designation of voting precincts in Abbeville County.

(A) In Abbeville County there are the following voting precincts:

Abbeville No. 1

Abbeville No. 2

Abbeville No. 3

Abbeville No. 4

Antreville

Broadmouth

Calhoun Falls

Cold Springs

Donalds

Due West

Hall's Store

Keowee

Lowndesville

Lebanon

Smithville

(B) The precinct lines defining the precincts identified in subsection (A) are as shown on map document P-01-17 and filed with the clerk of court of the county and the State Election Commission as provided and maintained by the Revenue and Fiscal Affairs Office.

(C) The polling places for the voting precincts in Abbeville County must be determined by the Board of Voter Registration and Elections of Abbeville County with the approval of a majority of the Abbeville County Legislative Delegation.

HISTORY: 1962 Code Section 23-154; 1952 Code Section 23-154; 1950 (46) 2414; 1956 (49) 1797; 1977 Act No. 188 Section 1; 1989 Act No. 22, Section 1, eff March 12, 1989; 1993 Act No. 24, Section 1, eff April 23, 1993; 1995 Act No. 130, Section 1, eff (became law without the Governor's signature on June 13, 1995); 2017 Act No. 83 (H.4179), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 188, Section 2, provides:

"SECTION 2. The board of registration of Abbeville County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment deleted "Abbeville Shops;" in the first paragraph of this section, and added the second paragraph.

The 1989 amendment deleted J. Claude Ashley's store as the polling place for Keowee Precinct, and provided for the designation of voting precincts in Abbeville County.

The 1993 amendment in subsection (C), replaced 24 specific polling places in Abbeville County with the provision that the polling places be determined by the Abbeville County election commission.

The 1995 amendment deleted Abbeville Mill, Calhoun Falls No. 2, Central, Hampton, Hillville, Level Land, Lowndesville No. 2, Mountain View, Rock Springs, and Watts precincts and designated the official precinct map as map document P-0195.

2017 Act No. 83, Section 1, in (A), added Smithville; in (B), substituted "identified in subsection (A)" for "above" and "P-01-17" for "P-0195", deleted "also on file with" preceding "the State Election Commission", and deleted "Office of Research and Statistics of the" preceding "Revenue and Fiscal Affairs Office"; and made nonsubstantive changes.



Section 7-7-40. Designation of voting precincts in Aiken County.

(A) In Aiken County there are the following voting precincts:

Aiken No. 1

Aiken No. 2

Aiken No. 3

Aiken No. 4

Aiken No. 5

Aiken No. 6

Aiken No. 47

Anderson Pond No. 69

Ascauga Lake

Ascauga Lake No. 84

Bath

Beech Island

Belvedere No. 9

Belvedere No. 44

Belvedere No. 62

Belvedere No. 74

Breezy Hill

Carolina Heights

Cedar Creek No. 64

China Springs

Clearwater

College Acres

Couchton

Eureka

Fox Creek No. 58

Fox Creek No. 73

Gem Lakes No. 60

Gem Lakes No. 77

Gloverville

Graniteville

Hammond

Hammond No. 81

New Holland

Hitchcock No. 66

Hollow Creek

Jackson

Langley

Levels No. 52

Levels No. 72

Levels No. 83

Lynwood

Midland Valley No. 51

Midland Valley No. 71

Millbrook

Misty Lakes

Monetta

Montmorenci No. 22

Montmorenci No. 78

New Ellenton

North Augusta No. 25

North Augusta No. 26

North Augusta No. 27

North Augusta No. 28

North Augusta No. 29

North Augusta No. 54

North Augusta No. 55

North Augusta No. 67

North Augusta No. 68

North Augusta No. 80

Oak Grove

Perry

Redds Branch

Salley

Sandstone No. 70

Sandstone No. 79

Shaws Fork

Shiloh

Silver Bluff

Six Points No. 35

Six Points No. 46

Sleepy Hollow No. 65

South Aiken No. 75

South Aiken No. 76

Tabernacle

Talatha

Pine Forest

Vaucluse

Wagener

Ward

Warrenville

White Pond

Willow Springs

Windsor

Windsor No. 82

(B) Precinct lines defining the precincts provided in subsection (A) of this section are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-03-16 and as shown on certified copies of the official map provided by the office to the State Election Commission and the Board of Voter Registration and Elections of Aiken County.

(C) Polling places for the precincts provided in subsection (A) of this section must be established by the Board of Voter Registration and Elections of Aiken County with the approval of a majority of the county legislative delegation.

HISTORY: 1962 Code Section 23-155; 1952 Code Section 23-155; 1950 (46) 2414; 1954 (48) 1839; 1956 (49) 2070, 2099; 1957 (50) 578; 1967 (55) 401; 1968 (55) 2633; 1969 (56) 348; 1971 (57) 988, 2045; 1977 Act No. 236 Section 1; 1978 Act No. 637 Section 1, became law without signature of Governor; 1979 Act No. 138 Section 1, eff June 4, 1979; 1980 Act No. 510, eff June 11, 1980; 1994 Act No. 285, Section 1, eff March 1, 1994; 2000 Act No. 243, Sections 1 and 2, eff March 29, 2000; 2001 Act No. 87, Section 1, eff August 10, 2001; 2004 Act No. 212, Section 1, eff April 22, 2004; 2006 Act No. 247, Section 1, eff March 15, 2006; 2010 Act No. 136, Section 1, eff March 30, 2010; 2014 Act No. 130 (H.4475), Section 1, eff March 4, 2014; 2015 Act No. 13 (S.588), Section 1, eff May 7, 2015; 2016 Act No. 139 (S.937), Section 1, eff March 14, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1978 amendment specified boundary lines for the voting precincts in Aiken County.

The 1979 amendment added the names of the voting precincts and changed the descriptions of precincts sixteen and forty one.

The 1980 amendment redefined the boundaries of precincts 16, 18, 19, 37, 46, 50 and 58.

The 1994 amendment redesignated and added new precincts in Aiken County.

The 2000 amendment, in subsection (A), substituted "Pine Forest" for "Town Creek" and, in subsection (B), substituted "P-0300" for "P-0394".

The 2001 amendment revised the list of voting precincts in subsection (A); and changed "document P0300" to "document P-03-01" in subsection (B).

The 2004 amendment in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", "P-03-04" for "P-03-01", and "provided by the office" for "provided by the division".

The 2006 amendment, in subsection (A), deleted the numbers in parentheses preceding each voting precinct and substituted "Fox Creek 58" and Fox Creek 73" for "(23) Fox Creek"; and, in subsection (B), substituted "P-03-06" for "P-03-04".

The 2010 amendment in subsection (A) added "Belvedere #74", substituted "Montmorenci #22" for "Montmorenci" , and added "South Aiken #75" and "South Aiken #76"; and in subsection (B) substituted "P-03-10" for "P-03-06".

2014 Act No. 130, Section 1, in subsection (A), substituted "Gem Lakes No. 60" for "Gem Lakes", added "Gem Lakes No. 77", substituted "Levels No. 52" for "Levels", and made other nonsubstantive changes; and in subsection (B), substituted "P-03-14" for "P-03-10.

2015 Act No. 13, Section 1, in (a), added "Ascauga Lake No. 84", "Hammond No. 81", "Levels No. 83", "North Augusta No. 80", and "Windsor No. 82"; in (B), substituted "Precinct" for "The precinct", deleted "Office of Research and Statistics of the" before "Revenue and Fiscal Affairs Office", and substituted "P-03-15" for "P-03-14"; and in (C), substituted "Polling" for "The polling".

2016 Act No. 139, Section 1, in (B), substituted "P-03-16" for "P-03-15".



Section 7-7-50. Designation of voting precincts in Allendale County.

(A) In Allendale County there are the following voting precincts:

Allendale No. 1

Allendale No. 2

Fairfax No. 1

Fairfax No. 2

Martin

Sycamore

Ulmer

Woods.

(B) The precinct lines defining the above precincts are as shown on maps on file with the Board of Voter Registration and Elections of Allendale County as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-05-12.

HISTORY: 1962 Code Section 23-156; 1952 Code Section 23-156; 1950 (46) 2414; 1966 (54) 2185; 1971 (57) 237; 1977 Act No. 241 Section 1; 1978 Act No. 630, became law without the signature of the Governor; 1984 Act No. 310, eff March 22, 1984; 2004 Act No. 199, Section 1, eff April 22, 2004; 2012 Act No. 132, Section 1, eff March 13, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 241, Section 2, provides as follows:

"The board of registration of Allendale County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1978 amendment specified boundary lines for the voting precincts in Allendale County.

The 1984 amendment altered the boundaries of the precincts.

The 2004 amendment designated the existing text as paragraph (A), deleted the geographic descriptions for each of the eight precincts and made a grammatical change; and added paragraph (B).

The 2012 amendment in subsection (B), substituted "Allendale County" for "State", "Division" for "Office", and "P-05-12" for "P-05-04".



Section 7-7-55. Establishment of polling places in Allendale County.

The polling places for the precincts provided in Section 7-7-50 must be established by the Board of Voter Registration and Elections of Allendale County subject to the approval of the majority of the Allendale County Legislative Delegation.

HISTORY: 1987 Act No. 15 Section 1, eff April 13, 1987; 1998 Act No. 318, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998).

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1998 amendment rewrote this section.



Section 7-7-60, 7-7-70. Repealed by implication by 1977 Act No. 241, Section 1.

Editor's Note

Former Section 7-7-60 was entitled "Designation of voting precincts in Allendale County; precincts where electors of certain abolished precincts are to vote" and was derived from 1962 Code Section 23-156.1, 1966 (54) 2185.

Former Section 7-7-70 was entitled "Designation of voting precincts in Allendale County; voting places in Allendale precinct" and was derived from 1962 Code Section 23-156.2; 1966 (54) 2185.



Section 7-7-80. Designation of voting precincts in Anderson County.

(A) In Anderson County there are the following voting precincts:

Appleton-Equinox

Barker's Creek-McAdams

Belton

Belton Annex

Bishop's Branch

Bowling Green

Broadview

Broadway

Brushy Creek

Cedar Grove

Center Rock

Centerville Station A

Centerville Station B

Chiquola Mill

Concrete

Cox's Creek

Craytonville

Denver-Sandy Springs

Edgewood Station A

Edgewood Station B

Five Forks

Flat Rock

Fork No. 1

Fork No. 2

Friendship

Glenview

Gluck Mill

Green Pond Station A

Grove School

Hall

Hammond School

Hammond Annex

High Point

Homeland Park

Honea Path

Hopewell

Hunt Meadows

Iva

Jackson Mill

LaFrance

Lakeside

Melton

Mount Tabor

Mountain Creek

Mt. Airy

Neal's Creek

North Pointe

Pelzer

Pendleton

Piedmont

Piercetown

Powdersville

Rock Mill

Rock Spring

Shirley's Store

Simpsonville

Starr

Three and Twenty

Toney Creek

Town Creek

Townville

Varennes

West Pelzer

West Savannah

White Plains

Williamston

Williamston Mill

Wright's School

Anderson 1/1

Anderson 1/2

Anderson 2/1

Anderson 2/2

Anderson 3/1

Anderson 3/2

Anderson 4/1

Anderson 4/2

Anderson 5/A

Anderson 5/B

Anderson 6/1

Anderson 6/2

(B) The precinct lines defining the precincts in Anderson County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-07-14 and as shown on official copies furnished to the Board of Voter Registration and Elections of Anderson County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Anderson County subject to the approval of the majority of the Anderson County Legislative Delegation.

HISTORY: 1962 Code Sections 23-157, 23-157.1; 1952 Code Section 23-157; 1950 (46) 2414; 1958 (50) 1715; 1964 (53) 2210; 1966 (54) 2066; 1967 (55) 1018; 1972 (57) 2349; 1977 Act No. 230 Section 1; 1978 Act No. 425 Section 1; 1978 Act No. 472 Section 1; 1982 Act No. 342, Sections 2-4, eff April 19, 1982; 1983 Act No. 69, Section 1, eff May 26, 1983; 1984 Act No. 296, eff March 1, 1984; 1986 Act No. 310 Section 1, eff February 4, 1986; 1988 Act No. 293, eff January 14, 1988; 1996 Act No. 309, Section 1, eff September 1, 1996; 1998 Act No. 288, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 2000 Act No. 280, Section 1, eff upon approval (became law without the Governor's signature on May 23, 2000); 2000 Act No. 291, Section 1, eff upon approval (became law without the Governor's signature on May 23, 2000); 2004 Act No. 211, Section 1, eff April 22, 2004; 2006 Act No. 226, Section 1, eff February 3, 2006; 2008 Act No. 217, Section 1, eff May 13, 2008; 2012 Act No. 182, Section 1, eff May 25, 2012; 2014 Act No. 124 (S.689), Section 1, eff March 4, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1977 amendment inserted the next-to-last paragraph of this section.

The first 1978 amendment redefined voting precincts and voting places in the city of Anderson and provided that any person whose registration is transferred to another precinct by the changes in the definitions of precincts shall be mailed a duplicate registration certificate reflecting such changes.

The second 1978 amendment amended this section by striking "Belton Mill" in the paragraph which designates the voting precincts in Anderson County outside the city of Anderson. The second 1978 amendment made no reference to the first 1978 amendment.

The first 1978 amendment redefined voting precincts and voting places in the city of Anderson and provided that any person whose registration is transferred to another precinct by the changes in the definitions of precincts shall be mailed a duplicate registration certificate reflecting such changes.

The 1983 amendment deleted the descriptive names of the voting precincts, and the boundary descriptions from the text. It also amended Section 5 of 1982 Act 342 concerning submission of the proposed 1982 amendment to the United States Department of Justice.

The 1984 amendment inserted "March 1, 1984" in lieu of "October 1, 1983".

The 1986 amendment rewrote this section.

The 1988 amendment revised the voting precincts of Anderson County, and provided for the establishment of polling places.

The 1996 amendment designated subsections (A) through (C); in subsection (A), inserted "Station A, Green Pond Station B" after "Green Pond" and "Station A, Homeland Park Station B" after "Homeland Park"; in subsection (B), inserted "designated as document P-0796" after "State Budget and Control Board"; and deleted from subsection (C) the last paragraph of this section beginning with the language "Following the annexation to the City of Anderson".

The 1998 amendment redesignated certain precincts and substituted "P-0798" for "P-0796".

The first 2000 amendment (by Act No. 280), in subsection (B), substituted "P-0700" for "P-0798".

The second 2000 amendment (by Act No. 291) made the same change.

The 2004 amendment in subsection (A), changed the existing list of precincts from a paragraph to list format, inserted "Concrete A", "Hammond Annex", "Three and Twenty A", made nonsubstantive changes; in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", "P-07-04" for "P-0700", and "by the office" for "by the division".

The 2006 amendment, in subsection (A), added and revised certain voting precincts; in subsection (B), substituted "P-07-05" for "P-07-04" and "on official copies furnished to the Registration and Elections Commission for Anderson County by the office" for "certified copies of the official map provided to the State Election Commission and the Anderson County Board of Voter Registration by the office"; and, in subsection (C), substituted "Registration and Elections Commission for Anderson County" for "Anderson County Election Commission".

The 2008 amendment, in subsection (B), substituted "P-07-08" for "P-07-05".

The 2012 amendment inserted "Town Creek" in subsection (A); substituted "Division" for "Office", substituted "P-07-12" for "P-07-08", and made other, nonsubstantive, changes in subsection (B).

2014 Act No. 124, Section 1, in subsection (A), added "Belton Annex", "Glenview", and "North Pointe; and in subsection (B), substituted "Office of Research" for "Division of Research", and substituted "P-07-14" for "P-07-12".



Section 7-7-90. Designation of voting precincts in Bamberg County.

(A) In Bamberg County the voting precincts are as follows:

Colston

East Denmark

Edisto

Ehrhardt

Govan

Hightower's Mill

Hunter's Chapel

Kearse

Little Swamp

North Bamberg

Olar

South Bamberg

West Denmark.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

(C) The polling places for the precincts in subsection (A) must be determined by the Board of Voter Registration and Elections of Bamberg County with the approval of a majority of the Bamberg County Legislative Delegation.

HISTORY: 1962 Code Section 23-158; 1952 Code Section 23-158; 1950 (46) 2414; 1977 Act No. 170 Section 1; 1998 Act No. 310, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 2006 Act No. 236, Section 1, eff February 17, 2006.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 170, Section 2, provides:

"The board of registration of Bamberg County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 1998 amendment added the third paragraph, relating to Edisto.

The 2006 amendment designated subsection (A), designated and rewrote subsection (B), and added subsection (C).



Section 7-7-100. Designation of voting precincts in Barnwell County.

(A) In Barnwell County there shall be voting precincts as follows: Barnwell No. 1; Barnwell No. 2; Barnwell No. 3; Barnwell No. 4; Blackville No. 1; Blackville No. 2; Elko; Friendship; Kline; Healing Springs; Hilda; Snelling; Williston No. 1; Williston No. 2; and Williston No. 3. The voting place for Barnwell No. 1; Barnwell No. 2; Barnwell No. 3; and Barnwell No. 4 shall be the Barnwell National Guard Armory.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as P-11-04 and as shown on copies of the official map provided to the State Election Commission and the Board of Voter Registration and Elections of Barnwell County.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Board of Voter Registration and Elections of Barnwell County with the approval of a majority of the Barnwell County Legislative Delegation.

HISTORY: 1962 Code Section 23-159; 1952 Code Section 23-159; 1950 (46) 2414; 1965 (54) 37; 1966 (54) 2783; 1967 (55) 139; 1977 Act No. 171 Section 1; 1978 Act No. 499, became law without signature of Governor; 1998 Act No. 378, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998); 2001 Act No. 86, Section 1, eff August 10, 2001; 2004 Act No. 219, Section 1, eff April 29, 2004.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1978 amendment designated a voting place for precincts in the city of Barnwell.

The 1998 amendment designated the existing paragraphs as subsections (A) and (B), and added subsection (C).

The 2001 amendment rewrote subsection (B).

The 2004 amendment, in subsection (B), substituted "Office of Research and Statistics" for "Office of Research and Statistical Services" and "P-11-04" for "P-11-01".



Section 7-7-110. Designation of voting precincts in Beaufort County.

(A) In Beaufort County there are the following voting precincts:

Beaufort 1

Beaufort 2

Beaufort 3

Belfair

Bluffton 1A

Bluffton 1B

Bluffton 1C

Bluffton 1D

Bluffton 2A

Bluffton 2B

Bluffton 2C

Bluffton 2D

Bluffton 2E

Bluffton 3

Bluffton 4A

Bluffton 4B

Bluffton 4C

Bluffton 4D

Bluffton 5A

Bluffton 5B

Burton 1A

Burton 1B

Burton 1C

Burton 1D

Burton 2A

Burton 2B

Burton 2C

Burton 3

Chechessee 1

Chechessee 2

Dale Lobeco

Daufuskie

Hilton Head 1A

Hilton Head 1B

Hilton Head 2A

Hilton Head 2B

Hilton Head 2C

Hilton Head 3

Hilton Head 4A

Hilton Head 4B

Hilton Head 4C

Hilton Head 4D

Hilton Head 5A

Hilton Head 5B

Hilton Head 5C

Hilton Head 6

Hilton Head 7A

Hilton Head 7B

Hilton Head 8

Hilton Head 9A

Hilton Head 9B

Hilton Head 10

Hilton Head 11

Hilton Head 12

Hilton Head 13

Hilton Head 14

Hilton Head 15A

Hilton Head 15B

Ladys Island 1A

Ladys Island 1B

Ladys Island 2A

Ladys Island 2B

Ladys Island 2C

Ladys Island 3A

Ladys Island 3B

Ladys Island 3C

Moss Creek

Mossy Oaks 1A

Mossy Oaks 1B

Mossy Oaks 2

Port Royal 1

Port Royal 2

Rose Hill

Seabrook 1

Seabrook 2

Seabrook 3

Sheldon 1

Sheldon 2

St. Helena 1A

St. Helena 1B

St. Helena 1C

St. Helena 2A

St. Helena 2B

St. Helena 2C

Sun City 1

Sun City 2

Sun City 3

Sun City 4

Sun City 5

Sun City 6

Sun City 7

Sun City 8

(B) The precinct lines defining the above precincts are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-13-14 and as shown on copies provided to the Board of Voter Registration and Elections of Beaufort County by the Office of Research and Statistics.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Beaufort County subject to the approval of a majority of the Beaufort County Delegation.

HISTORY: 1962 Code Section 23-160; 1952 Code Section 23-160; 1950 (46) 2414; 1960 (51) 2006; 1965 (54) 499; 1969 (56) 886; 1971 (57) 2031; 1976 Act No. 714 Sections 1-3; 1977 Act No. 194 Section 1; 1979 Act No. 193 Sections 1, 2, eff July 2, 1979; 1985 Act No. 89, eff May 13, 1985; 1987 Act No. 162 Section 1, eff June 8, 1987; 1990 Act No. 606, Section 1, eff June 25, 1990; 1996 Act No. 245, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 1998 Act No. 264, Section 1, eff upon approval (became law without the Governor's signature on February 24, 1998); 2000 Act No. 241, Section 1, eff March 29, 2000; 2002 Act No. 177, Section 1, eff upon approval (became law without the Governor's signature on March 6, 2002); 2007 Act No. 4, Section 1, eff March 27, 2007, applicable to elections conducted after July 15, 2007; 2012 Act No. 232, Section 1, eff June 18, 2012; 2014 Act No. 131 (H.4497), Section 1, eff March 4, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 194, Section 2, provides:

"The board of registration of Beaufort County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1979 Act No. 193, Section 3, provides as follows:

"All references to city limits in this act and in Act 194 of 1977 shall mean the Beaufort city limits in effect on July 1, 1978."

Effect of Amendment

The 1976 amendment substantially revised the limits of voting precinct No. 6 (Burton No. 1) as it appears in the parent volume, added the limits of voting precinct No. 7.5 (Burton No. 3) [appearing now as voting precinct No. 9 in this supplement], and substantially revised the limits of voting precinct No. 17 (Seabrook) [appearing now as voting precinct No. 23 in this supplement].

The 1977 amendment substantially revised this section.

The 1979 amendment redefined precincts nos. 4 and 20 in Section 1 of 1979 Act 193, and redefined precincts nos. 14, 17 and 24 in Section 2 of 1979 Act 193.

The 1985 amendment made grammatical changes, deleted former Nos. 13 through 17 which described Hilton Head Island precincts, renumbered former Nos. 18 through 27 as Nos. 13 through 22, and added Nos. 23 through 37.

The 1987 amendment revised this section by removing the descriptions of precinct boundaries, added new precincts, and provided that boundaries and voting places be determined by the county election commission.

The 1990 amendment revised the Bluffton and Hilton Head precincts.

The 1996 amendment revised this section.

The 1998 amendment revised the Bluffton, Hilton Head and Ladys Island precincts, added the Sun City precinct, and, in subsection (B), substituted "P-1398" for "P-1396".

The 2000 amendment, in subsection (A), added "Sun City 2" and "Sun City 3" and, in subsection (B), substituted "P-1300" for "P-1398".

The 2002 amendment, in subsection (A), revised the voting precinct list; in subsection (B), substituted "Office of Research and Statistical Services" for "Division of Research and Statistical Services" throughout and "P-13-02" for "P-1300".

The 2007 amendment, in subsection (A), added "Belfair", "Bluffton 1D", "Bluffton 4C", "Bluffton 5" and "Hilton Head 2C", and substituted "Sun City 3A", "Sun City 3B", Sun City 4A" and "Sun City 4B" for "Sun City 3"; in subsection (B), substituted "Statistics" for "Statistical Services" in two places, "P-13-07" for "P-13-02", "copies" for "certified copies of the official map" and "Beaufort County Board of Elections and Registration" for "State Election Commission of the Beaufort County Board of Voter Registration"; and added subsection (C).

The 2012 amendment rewrote subsections (A) and (B).

2014 Act No. 131, Section 1, in subsection (A), updated voting precincts for Bluffton, Burton, Ladys Island, Rose Hill, and Sun City; and in subsection (B), twice substituted "Office of Research" for "Division of Research", and substituted "P-13-14" for "P-13-12".



Section 7-7-120. Designation of voting precincts in Berkeley County.

(A) In Berkeley County there are the following voting precincts:

Alvin

Bethera

Beverly Hill

Bonneau

Bonneau Beach

Central

Cainhoy

Cane Bay

Carnes Cross Road 1

Carnes Cross Road 2

Carnes Cross Road 3

Cordesville

Cross

Daniel Island 1

Daniel Island 2

Daniel Island 3

Daniel Island 4

Devon Forest 1

Devon Forest 2

Discovery

Eadytown

Foster Creek 1

Foster Creek 2

Foster Creek 3

Foxbank

Hanahan 1

Hanahan 2

Hanahan 3

Hanahan 4

Hanahan 5

Harbour Lake

Hilton Cross Roads

Howe Hall 1

Howe Hall 2

Huger

Jamestown

Lebanon

Liberty Hall

Macedonia

McBeth

Medway

Moncks Corner 1

Moncks Corner 2

Moncks Corner 3

Moncks Corner 4

Moultrie

Old 52

Pimlico 1

Pimlico 2

Pinopolis

Royle

Russellville

Sangaree 1

Sangaree 2

Sangaree 3

Sedgefield 1

Sedgefield 2

Seventy Eight

Shulerville

St. James

St. Stephen 1

St. Stephen 2

Stone Lake

Stratford 1

Stratford 2

Stratford 3

Stratford 4

Stratford 5

The Village

Tramway

Wassamassaw 1

Wassamassaw 2

Weatherstone

Westview 1

Westview 2

Westview 3

Westview 4

Whitesville 1

Whitesville 2

Yellow House

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-15-17 and as shown on copies provided to the Board of Voter Registration and Elections of Berkeley County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Berkeley County subject to the approval of a majority of the Senators and a majority of the House members of the Berkeley County Delegation.

HISTORY: 1962 Code Section 23-161; 1952 Code Section 23-161; 1950 (46) 2414; 1955 (49) 176; 1960 (51) 1578; 1966 (54) 2744; 1968 (55) 3051; 1976 Act No. 704; 1977 Act No. 225 Section 1; 1983 Act No. 49 Sections 1, 2, eff April 29, 1983; 1983 Act No. 102, Sections 1, 2, eff June 9, 1983; 1984 Act No. 295, eff March 5, 1984; 1984 Act No. 351, Sections 1, 2, eff April 23, 1984; 1990 Act No. 405, Section 1, eff April 10, 1990; 1991 Act No. 31, Section 1, eff April 22, 1991; 1992 Act No. 371, Section 1, eff May 15, 1992; 1993 Act No. 180, Section 1, eff June 16, 1993; 1995 Act No. 133, Section 1, eff June 28, 1995; 2001 Act No. 22, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2001); 2008 Act No. 198, Section 1, eff April 15, 2008; 2010 Act No. 163, Section 1, eff May 12, 2010; 2013 Act No. 91, Section 1, eff June 13, 2013; 2014 Act No. 176 (H.4467), Section 1, eff July 1, 2014; 2015 Act No. 82 (H.4005), Section 1, eff July 1, 2015; 2017 Act No. 59 (S.651), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 225, Section 2, provides:

"SECTION 2. The board of registration of Berkeley County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

2010 Act No. 163, Section 2, provides:

"This act takes effect upon approval by the Governor and is effective for all elections conducted after the primary election of 2010."

Effect of Amendment

The 1976 amendment added "Pimlico;" in the first paragraph of this section.

The 1977 amendment deleted "Bannisterdown" in the first paragraph of this section, substituted "Goose Creek No. 1; Goose Creek No. 2; Goose Creek No. 3" for "Goose Creek" in the same paragraph, deleted "Honey Hill" in the same paragraph, substituted "Shulerville-Honey Hill" for "Shulerville" in the same paragraph, and added the second paragraph.

The first 1983 amendment changed the language of the first paragraph by changing "shall be" to "are" adding No. 1 to Russellville, and adding Russellville No. 2. The amendment also added a third paragraph concerning boundaries of the two Russellville precincts.

The second 1983 amendment deleted the reference to No. 1 following Russellville, deleted Russellville No. 2, and added Eadytown as a voting precinct. The second amendment also reidentified the boundaries set forth in paragraph three as Russellville and Eadytown.

The first 1984 amendment changed the boundaries of the Russellville precinct, designated the paragraph setting forth those boundaries as "Russellville No. 1", and designated the following paragraph as "Russellville No. 2".

The second 1984 amendment redesignated the "Russellville No. 1" boundaries as "Russellville", redesignated the "Russellville No. 2" boundaries as "Eadytown", and added the paragraph indicating the voting places of the Russellville and Eadytown precincts.

The 1990 amendment revised this section.

The 1991 amendment, in subsection (A) added a new item (24); renumbered former (24) through (26), as (25) through (27); and deleted former item (27) "Wide Awake; Stratford High School."

The 1992 amendment in subsection (A), item (5), substituted "Cainhoy Fire Department" for "Cainhoy High School".

The 1993 amendment, in subsection (A) added precincts for Devon Forest, Howe Hall and Sangaree, and renumbered the remaining precincts accordingly, changed "Goose Creek No. 2" to "Goose Creek High School", and deleted mention of each precinct's polling place; in subsection (B) added "designated as document P-15-93-A"; and added subsection (C) pertaining to polling places.

The 1995 amendment redesignated the Sangaree and the Stratford precincts and changed the reference to the official map from "P-15-93-A" to "P-1595A".

The 2001 amendment rewrote subsection (A); in subsection (B), substituted "P-15-01" for "P-1595A"; and in subsections (B) and (C) substituted "Board of Elections and Voter Registration of Berkeley County" for "Berkeley County Board of Voter Registration".

The 2008 amendment, in subsection (A), deleted the numbers preceding and the semi-colons following each precinct and substituted Daniel Island Nos. 1 and 2 for Daniel island, Devon Forest Nos. 1 and 2 for Devon Forest, and St. Stephen Nos. 1 and 2 for St. Stephen, and deleted Goose Creek No. 3; and, in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", "P-15-08" for "P-15-01", and "copies provided to" for "certified copies of the official map provided by the State Election Commission and".

The 2010 amendment in subsection (A) added "Beverly Hills", "Howe Hall No. 1", "Howe Hall No. 2", "Liberty Hall", "Medway", "Whitesville No. 1", and "Whitesville No. 2", and deleted "Boulder Bluff No. 2", "Howe Hall", and "Whitesville-Berkeley"; and in subsection (B) changed the document number from P-15-08 to P-15-10.

The 2013 amendment substituted "Central" for "Boulder Bluff No. 1"; inserted "Daniel Island No. 3", "Daniel Island No. 4", "The Village", and "Yellow House; deleted "Absentee" following "Whitesville No. 2"; and substituted "P-15-13" for "P-15-10" in paragraph (B).

2014 Act No. 176, Section 1, in subsection (A), deleted "No." from before numbers, and added "Cane Bay", "Discovery", "Foxbank", "Hanahan 5", "Moultrie", "Old 52", "Royle", "Seventy Eight", "Stone Lake", "Stratford 5", and "Westview 4"; in subsection (B), substituted "P-15-14" for "P-15-13".

2015 Act No. 82, Section 1, in (A), substituted Foster Creek 1 through 3 for Foster Creek, deleted Goose Creek 1 and 2, and added Harbour Lake, Sedgefield 1 and 2, St. James, Tramway, and Weatherstone; and in (B), deleted "Office of Research and Statistics of the" following "with the", and substituted "P-15-15" for "P-15-14".

2017 Act No. 59, Section 1, in (A), substituted "Beverly Hill" for "Beverly Hills" and "Pimlico 1" for "Pimlico", added "Carnes Cross Road 3" and "Pimlico 2"; and in (B), substituted "P-15-17" for "P-15-15".



Section 7-7-130. Designation of voting precincts in Calhoun County.

(A) In Calhoun County there are the following voting precincts:

Bethel

Cameron

Center Hill

Creston

Dixie

Fall Branch

Fort Motte

Lone Star

Midway

Murph Mill

Sandy Run

St. Matthews

(B) The precinct lines defining the above precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Revenue and Fiscal Affairs Office and designated as document P-17-17.

HISTORY: 1962 Code Section 23-162; 1952 Code Section 23-162; 1950 (46) 2414; 1960 (51) 1777; 1977 Act No. 242 Section 1; 2017 Act No. 8 (H.3661), Section 1, eff April 5, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

1977 Act No. 242, Section 2, provides:

"The board of registration of Calhoun County shall mail a duplicate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

2017 Act No. 8, Section 1, inserted the paragraph designators; in (A), substituted "there are" for "there shall be"'; in (B), substituted "Revenue and Fiscal Affairs Office and designated as document P-17-17" for "Office of Research and Statistics of the Revenue and Fiscal Affairs Office"; and made nonsubstantive changes.



Section 7-7-140. Designation of voting precincts in Charleston County.

(A) In Charleston County there are the following precincts:

Awendaw

Charleston 1

Charleston 2

Charleston 3

Charleston 4

Charleston 5

Charleston 6

Charleston 7

Charleston 8

Charleston 9

Charleston 10

Charleston 11

Charleston 12

Charleston 13

Charleston 14

Charleston 15

Charleston 16

Charleston 17

Charleston 18

Charleston 19

Charleston 20

Charleston 21

Christ Church

Deer Park 1A

Deer Park 1B

Deer Park 2A

Deer Park 2B

Deer Park 2C

Deer Park 3

Edisto Island

Folly Beach 1

Folly Beach 2

Isle of Palms 1A

Isle of Palms 1B

Isle of Palms 1C

James Island 1A

James Island 1B

James Island 3

James Island 5A

James Island 5B

James Island 6

James Island 7

James Island 8A

James Island 8B

James Island 9

James Island 10

James Island 11

James Island 12

James Island 13

James Island 14

James Island 15

James Island 17

James Island 19

James Island 20

James Island 22

Johns Island 1A

Johns Island 1B

Johns Island 2

Johns Island 3A

Johns Island 3B

Johns Island 4

Kiawah Island

Ladson

Lincolnville

McClellanville

Mt.Pleasant 1

Mt.Pleasant 2

Mt.Pleasant 3

Mt.Pleasant 4

Mt.Pleasant 5

Mt.Pleasant 6

Mt.Pleasant 7

Mt.Pleasant 8

Mt.Pleasant 9

Mt.Pleasant 10

Mt.Pleasant 11

Mt.Pleasant 12

Mt.Pleasant 13

Mt.Pleasant 14

Mt.Pleasant 15

Mt.Pleasant 16

Mt.Pleasant 17

Mt.Pleasant 18

Mt.Pleasant 19

Mt.Pleasant 20

Mt.Pleasant 21

Mt.Pleasant 22

Mt.Pleasant 23

Mt.Pleasant 24

Mt.Pleasant 25

Mt.Pleasant 26

Mt.Pleasant 27

Mt.Pleasant 28

Mt.Pleasant 29

Mt.Pleasant 30

Mt.Pleasant 31

Mt.Pleasant 32

Mt.Pleasant 33

Mt.Pleasant 34

Mt.Pleasant 35

Mt.Pleasant 36

Mt.Pleasant 37

Mt.Pleasant 38

Mt.Pleasant 39

North Charleston 1

North Charleston 2

North Charleston 3

North Charleston 4

North Charleston 5

North Charleston 6

North Charleston 7

North Charleston 8

North Charleston 9

North Charleston 10

North Charleston 11

North Charleston 12

North Charleston 13

North Charleston 14

North Charleston 15

North Charleston 16

North Charleston 17

North Charleston 18

North Charleston 19

North Charleston 20

North Charleston 21

North Charleston 22

North Charleston 23

North Charleston 24

North Charleston 25

North Charleston 26

North Charleston 27

North Charleston 28

North Charleston 29

North Charleston 30

Seabrook

St.Andrews 1

St.Andrews 2

St.Andrews 3

St.Andrews 4

St.Andrews 5

St.Andrews 6

St.Andrews 7

St.Andrews 8

St.Andrews 9

St.Andrews 10

St.Andrews 11

St.Andrews 12

St.Andrews 13

St.Andrews 14

St.Andrews 15

St.Andrews 16

St.Andrews 17

St.Andrews 18

St.Andrews 19

St.Andrews 20

St.Andrews 21

St.Andrews 22

St.Andrews 23

St.Andrews 24

St.Andrews 25

St.Andrews 26

St.Andrews 27

St.Andrews 28

St.Andrews 29

St.Andrews 30

St.Andrews 31

St.Andrews 32

St.Andrews 33

St.Andrews 34

St.Andrews 35

St.Andrews 36

St.Andrews 37

St.Pauls 1

St.Pauls 2A

St.Pauls 2B

St.Pauls 3

St.Pauls 4

St.Pauls 5

St.Pauls 6

Sullivans Island

Wadmalaw Island 1

Wadmalaw Island 2.

(B) The precinct lines pursuant to subsection (A) defining the precincts in Charleston County are as shown on the official map of the United States Census Bureau designated as P-19-17 on file with the Revenue and Fiscal Affairs Office. The Revenue and Fiscal Affairs Office shall provide revised copies of maps of the above precincts defining precinct changes incorporated by the Revenue and Fiscal Affairs Office pursuant to this section to the Board of Voter Registration and Elections of Charleston County.

(C) The Board of Voter Registration and Elections of Charleston County shall designate the polling place in each precinct.

HISTORY: 1962 Code Section 23-163; 1952 Code Section 23-163; 1950 (46) 2414; 1957 (50) 122, 190, 370, 655; 1960 (51) 1542, 1967, 2038; 1961 (52) 237, 276; 1962 (52) 1892, 2303, 2304; 1963 (53) 316; 1967 (55) 926; 1968 (55) 2671; 1970 (56) 2317; 1973 (58) 738; 1978 Act No. 498 Section 1; 1979 Act No. 32 Sections 1-4; 1980 Act No. 314; 1980 Act No. 395 Section 1; 1982 Act No. 357, Section 1, eff May 10, 1982; 1984 Act No. 409, Sections 1-6, eff May 23, 1984; 1992 Act No. 260, Section 1, eff February 19, 1992; 1993 Act No. 106, Section 1, eff June 11, 1993; 1996 Act No. 268, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1997 Act No. 142, Section 1, eff upon approval (became law without the Governor's signature on June 15, 1997); 1998 Act No. 278, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 1999 Act No. 5, Section 1, eff February 19, 1999; 2000 Act No. 329, Section 1, eff June 6, 2000; 2006 Act No. 225, Section 1, eff February 3, 2006; 2007 Act No. 43, Section 1, eff June 1, 2007; 2017 Act No. 26 (H.3936), Section 1, eff May 9, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1978 amendment changed the location of the polling place for the Meggett Precinct.

The 1979 amendment divided the former Deer Park Precinct No. 1 into Deer Park Precinct No. 1 and North Charleston Precinct No. 13 and divided Garden-Kiawah Precinct into Garden-Kiawah Precinct and City of Charleston Precinct No. 28.

The first 1980 amendment deleted the former Garden-Kiawh Precinct, and incorporated the area formerly covered by that precinct into the St. Phillip's and St. Michael's Precinct.

The second 1980 amendment changed the name of the former Lambs Precinct to Goodwin Precinct.

The 1982 amendment completely rewrote this section.

The 1984 amendment redefined Christ Church Precinct No. 4, Ravenel Precinct No. 2, and John's Island Precinct No. 4, and created Christ Church Precinct No. 6, St. Andrews Precinct No. 15, and John's Island Precinct No. 5.

The 1992 amendment eliminated the descriptions of the voting precincts; revised the precincts; added subsection (b); and relettered former subsection (b) as (c).

The 1993 amendment, in subsection (a) divided Charleston precinct 3 into Charleston 3A and Charleston 3B, and divided Folly Beach precinct into Folly Beach 1 and Folly Beach 2; and in subsection (b) substituted "designated as P1993" for "dated September 1, 1991".

The 1996 amendment revised this section to revise the voting precincts in subsection (A) and to replace in subsection (B) "P1993" with "P-1996".

The 1997 amendment revised Folly Beach 2, James Island 1, and James Island 4 precincts; and, in subsection (B), substituted ". The Division of Research and Statistical Services shall provide revised certified copies of maps of the above precincts defining precinct changes incorporated pursuant to the act" for "and as shown on the certified copies provided".

The 1998 amendment revised the voting precincts in subsection (A) and replaced "P-1996" with "P-1998" in subsection (B).

The 1999 amendment revised the voting precincts in subsection (A) to reflect the renaming of Johns Island 5A as Kiawah Island and Johns Island 5B as Town of Seabrook.

The 2000 amendment, in the first sentence of subsection B, substituted "P-19-00" for "P-1998".

The 2006 amendment, in subsection (A), revised the voting precincts; in subsection (B), substituted "P-19-05" for "P-19-00", "Office of Research and Statistics" for "Division of Research and Statistical Services", and "Board of Elections and Voter Registration of Charleston County" for "State Election Commission and the Board of Voter Registration of the County" and, in the second sentence, deleted "certified" preceding "copies of maps"; and, in subsection (C), deleted ", from time to time," following "designate".

The 2007 amendment, in subsection (B), in the first sentence substituted "pursuant to subsection (A) defining" for "defining the above" and "P-19-07" for "P-19-05".

2017 Act No. 26, Section 1, in (B), in the first sentence, substituted "P-19-17" for "P-19-07", and deleted "Office of Research and Statistics of the" following "on file with", in the second sentence, substituted "Revenue and Fiscal Affairs Office" for "Office of Research and Statistics", inserted "by the Revenue and Fiscal Affairs Office", and deleted "by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office" at the end.



Section 7-7-145. Repealed by 1992 Act No. 260, Section 2, eff February 19, 1992.

Editor's Note

Former Section 7-7-145 was derived from 1982 Act No. 357, Section 2; 1983 Act No. 148; 1984 Act No. 273, 1984 Act No. 409, Section 7; 1990 Act No. 558, Section 1. Former statute designated the voting places of the various precincts in Charleston County. Provision for designation of the polling places for such precincts is now made in Section 7-7-140.



Section 7-7-150. Repealed by 1982 Act No. 357, Section 3, eff May 10, 1982.

Editor's Note

Former Section 7-7-150 was entitled "Division of Mount Pleasant Voting Precinct in Christ Church Parish" and was derived from 1962 Code Section 23-163.1; 1966 (54) 2032.



Section 7-7-155. Repealed by 1982 Act No. 357, Section 3, eff May 10, 1982.

Editor's Note

Former Section 7-7-155 was derived from 1976 Act No. 664; Am 1976 Act No. 713; 1978 Act No. 498, Section 2; 1980 Act No. 395, Section 2; 1981 Act No. 84, Section 1; 1982 Act No. 307, Section 1. Regarding voting places of the various precincts in Charleston County, see Section 7-7-140.



Section 7-7-160. Designation of voting precincts in Cherokee County.

(A) In Cherokee County there are voting precincts as follows:

Allens

Alma Mill

Antioch and King's Creek

Ashworth

Blacksburg Ward No. 1

Blacksburg Ward No. 2

Draytonville

Ezells and Butler

Gaffney Ward No. 1

Gaffney Ward No. 2

Gaffney Ward No. 3

Gaffney Ward No. 4

Gaffney Ward No. 5

Gaffney Ward No. 6

Goucher and Thicketty

Grassy Pond

Holly Grove and Buffalo

Limestone Mill

Littlejohn's and Sarratt's

Macedonia

Morgan

Musgrove Mill

Ninety Nine and Cherokee Falls

Pleasant Grove

Pleasant Meadows

Timber Ridge

White Plains

Wilkinsville and Metcalf; and

Wood's.

(B) The polling places of the various voting precincts in Cherokee County must be designated by the Board of Voter Registration and Elections of Cherokee County. The precinct lines defining the above precincts are as shown on the official map designated as P-21-12 on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and as shown on copies provided to the Board of Voter Registration and Elections of Cherokee County by the Office of Research and Statistics. The official map may not be changed except by act of the General Assembly.

HISTORY: 1962 Code Section 23-164; 1952 Code Section 23-164; 1950 (46) 2414; 1970 (56) 2446; 1975 (59) 161; 1987 Act No. 169 Section 1, eff June 8, 1987; 2002 Act No. 223, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2002); 2012 Act No. 130, Section 1, eff March 13, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1987 amendment revised the voting precincts in Cherokee county and provided that the polling places would be designated by the election commission.

The 2002 amendment designated the subsections; in subsection (A), redesignated a number of the voting precincts in Cherokee County; in subsection (B), in the second sentence, inserted "designated as P-21-02" following "official map", and substituted "Office" for "Division" in two places.

The 2012 amendment deleted "Blacksburg Ward No. 3", "Blacksburg Ward No. 4", "Central", and "Ravenna and Brown's Mill" in subsection (A), and rewrote subsection (B).



Section 7-7-170. Chester County voting precincts.

(A) In Chester County there are the following voting precincts:

Baldwin Mill

Baton Rouge

Beckhamville

Blackstock

Edgemoor

Eureka Mill

Fort Lawn

Halsellville

Hazelwood

Lando/Lansford

Lowrys

Richburg

Rodman

Rossville

Wilksburg

Great Falls

Chester, Ward 1

Chester, Ward 2

Chester, Ward 3

Chester, Ward 4

Chester, Ward 5

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-23-14 and as shown on copies of the official map provided to the Board of Voter Registration and Elections of Chester County by the Office of Research and Statistics.

(C) The polling places for the above precincts must be determined by the Board of Voter Registration and Elections of Chester County with the approval of a majority of the Chester County Legislative Delegation.

HISTORY: 1962 Code Section 23-165; 1952 Code Section 23-165; 1950 (46) 2414; 1968 (55) 2554; 1972 (57) 2450; 1976 Act No. 513 Section 1; 1976 Act No. 704; 1977 Act No. 198 Section 1; 1978 Act No. 448, became law without signature of Governor; 1978 Act No. 537, became law without signature of Governor; 1984 Act No. 398, eff May 18, 1984; 1996 Act No. 232, Section 1, eff February 12, 1996; 1996 Act No. 240, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 2013 Act No. 92, Section 1, eff June 13, 2013; 2014 Act No. 212 (H.5159), Section 1, eff July 1, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1976 Act No. 513,Section 2, provides as follows:

"The electors formerly registered to vote in Great Falls No. 1 Precinct and in Great Falls No. 2 Precinct in Chester County shall be eligible to vote in the Great Falls No. 1 and 2 Precinct."

1977 Act No. 198, Section 2, provides:

"The board of registration of Chester County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The first 1976 amendment struck "Great Falls No. 1; Great Falls No. 2" and inserted in lieu thereof "Great Falls No. 1 and 2".

The second 1976 amendment designated the particular voting place within each particular voting precinct.

The 1977 amendment deleted the voting precincts of "Carters," "Colvin Springs," "Cornwell," "Liberty," "Mt. Pleasant," "New Hope," and "Wylie's Mill" in the first paragraph of this section, deleted the designation of particular voting places within each particular voting precinct in such paragraph as added by the second 1976 amendment, and added the second paragraph.

The first 1978 amendment designated voting places for each precinct.

The second 1978 amendment changed certain voting places. The second amendment did not expressly refer to the first amendment.

The 1984 amendment substantially revised the first paragraph of this section.

The first 1996 amendment by Act No. 232, Section 1, revised the first paragraph to specify Edgemoor at "Edgemoor Community Park".

The second 1996 amendment by Act No. 240, Section 1 revised the entire section and designated subsections (A) through (C).

The 2013 amendment rewrote the section.

2014 Act No. 212, Section 1, in subsection (A), combined "Lando" and "Lansford", substituted "Great Falls" for Great Falls Nos. 1-3; and in subsection (B), substituted "P-23-14" for "P-23-13".



Section 7-7-180. Designation of voting precincts in Chesterfield County.

(A) In Chesterfield County there are the following voting precincts:

Angelus-Catarrh

Bay Springs

Black Creek

Brocks Mill

Cash

Center Grove-Winzo

Cheraw No. 1

Cheraw No. 2

Cheraw No. 3

Cheraw No. 4

Courthouse

Dudley-Mangum

Grants Mill

Jefferson

Middendorf

Mt. Croghan

McBee

Ousleydale

Pageland No. 1

Pageland No. 2

Patrick

Pee Dee

Ruby

Shiloh

Snow Hill-Vaughn.

(B) The precinct lines defining the precincts in Chesterfield County pursuant to subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-25-08 and as shown on copies of the official map provided to the Board of Voter Registration and Elections of Chesterfield County by the office.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Chesterfield County subject to approval by a majority of the Chesterfield County Legislative Delegation.

HISTORY: 1962 Code Section 23-166; 1952 Code Section 23-166; 1950 (46) 2414; 1958 (50) 1978; 1960 (51) 1734; 1963 (53) 306; 1964 (53) 1799, 2063; 1977 Act No. 237 Section 1; 1989 Act No. 19, Section 1, eff March 12, 1989; 2008 Act No. 294, Section 1, eff January 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 237, Section 2, provides:

"The board of registration of Chesterfield County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment deleted the descriptions of Cheraw precincts Nos. 1, 2 and 3 as they appear in the parent volume, and added the second paragraph as it appears in this supplement.

The 1989 amendment combined the Center Grove and Winzo precincts into Center Grove-Winzo, and the Dudley and Mangum Precincts into the Dudley-Mangum precincts.

The 2008 amendment rewrote this section designating the subsections, updating the voting precincts in subsection (A) and agency and document references in subsection (B), and adding subsection (C) relating to establishing polling places for precincts.



Section 7-7-190. Designation of voting precincts in Clarendon County.

(A) In Clarendon County there are the following voting precincts:

Alcolu;

Barrineau;

Barrows Mill;

Bloomville;

Calvary;

Davis Station;

Harmony;

Hicks;

Home Branch;

Jordan;

Manning No. 1;

Manning No. 2;

Manning No. 3;

Manning No. 4;

Manning No. 5;

New Zion;

Oakdale;

Paxville;

Panola;

Sardinia-Gable;

Summerton No. 1;

Summerton No. 2;

Summerton No. 3;

Turbeville; and

Wilson-Foreston.

(B) The polling places for the above precincts must be determined by the Board of Voter Registration and Elections of Clarendon County with the approval of a majority of the Clarendon County Legislative Delegation.

(C) The precinct lines defining the precincts as provided in subsection (A) are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-27-17.

HISTORY: 1962 Code Section 23-167; 1952 Code Section 23-167; 1950 (46) 2414; 1958 (50) 1899; 1966 (54) 2039; 1967 (55) 1093; 1968 (55) 2303, 3096; 1977 Act No. 238 Section 1; 1991 Act No. 1, Section 1, eff February 20, 1991; 1992 Act No. 419, Section 1, eff June 1, 1992; 1993 Act No. 118 Section 1, eff June 11, 1993; 1996 Act No. 266, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 2008 Act No. 254, Section 1, eff June 4, 2008; 2017 Act No. 84 (H.4183), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 238, Section 2, provides:

"SECTION 2. The board of registration of Clarendon County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1991 amendment added a voting place for the Panola Precinct.

The 1992 amendment substituted the second paragraph for one which read "The voting place for the Panola Precinct is the Mt. Pleasant Church."

The 1993 amendment rewrote the second paragraph, which formerly read: "The voting place for the Panola Precinct is the Mt. Pleasant Church. The voting place for the Calvary Precinct is the Panola-Rimini Fire Station. The voting place for the Harmony Precinct is the Pleasant Grove School."

The 1996 amendment revised this section to designate subsections (A) through (C) and replaced "maps" with "map document P-2796".

The 2008 amendment rewrote subsection (C).

2017 Act No. 84, Section 1, in (C), deleted "Office of Research and Statistics of the" preceding "Revenue and Fiscal Affairs Office", and substituted "P-27-17" for "P-27-08".



Section 7-7-200. Designation of voting precincts in Colleton County.

(A) In Colleton County there are the following voting precincts:

Ashton-Lodge

Bells

Berea-Smoaks

Canadys

Cottageville

Edisto

Green Pond

Hendersonville

Horse Pen

Hudson Mill

Jacksonboro

Maple Cane

Mashawville

Peniel

Peeples

Petits

Rice Patch

Ritter

Round O

Ruffin

Sidneys

Sniders

Stokes

Walterboro No. 1

Walterboro No. 2

Walterboro No. 3

Walterboro No. 4

Walterboro No. 5

Walterboro No. 6

Williams

Edisto Beach

Wolfe Creek

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on maps filed with the Colleton County Board of Voter Registration and Elections as provided and maintained by the Revenue and Fiscal Affairs Office designated as document P-29-15.

(C) The polling places for the precincts provided in this section must be determined by the Colleton County Board of Voter Registration and Elections with the approval of a majority of the Colleton County Legislative Delegation.

HISTORY: 1962 Code Section 23-168; 1952 Code Section 23-168; 1950 (46) 2414; 1962 (52) 1710; 1967 (55) 891; 1968 (55) 2391, 2550; 1975 (59) 153; 1977 Act No. 197 Section 1; 2005 Act No. 3, Section 1, eff November 4, 2004; 2012 Act No. 193, Section 1, eff June 7, 2012; 2015 Act No. 67 (H.4260), Section 1, eff June 8, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 197, Section 2, provides:

"The board of registration of Colleton County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment deleted the second through ninth paragraphs of this section appearing in the parent volume, and added the new second paragraph.

The 2005 amendment designated subsections (A) and (B) and added subsection (C); in subsection (A) in the introduction substituted "are" for "shall be" and in subsection (B) substituted "Office of Research and Statistics" for "Division of Research and Statistical Services".

The 2012 amendment inserted "Walterboro No. 5"; rewrote subsection (B); and made other, nonsubstantive, changes.

2015 Act No. 67, Section 1, in (A), substituted "Ashton-Lodge" for "Ashton", "Berea-Smoaks" for "Berea (the boundaries of Berea precinct are hereby extended to include the area formerly included in Pine Grove precinct)", "Canadys" for "Canady's", "Hudson Mill" for "Hudson's Mill", "Peeples" for "Peoples", "Sidneys" for "Sidney", deleted "Lodge" and "Smoaks", and added "Walterboro No. 6"; rewrote (B); and in (C), substituted "Colleton County Board of Voter Registration and Elections" for "Board of Voter Registration and Elections of Colleton County".



Section 7-7-210. Designation of voting precincts in Darlington County.

(A) In Darlington County there are the following voting precincts:

Antioch

Auburn

Bethel

Burnt Branch

Black Creek-Clyde

Darlington No. 1

Darlington No. 2

Darlington No. 3

Darlington No. 4

Darlington No. 5

Darlington No. 6

Dovesville

Hartsville No. 1

Hartsville No. 4

Hartsville No. 5

Hartsville No. 6

Hartsville No. 7

Hartsville No. 8

Hartsville No. 9

High Hill

Indian Branch

Kelleytown

Lake Swamp

Lamar No. 1

Lamar No. 2

Lydia

Mechanicsville

New Market

Oates

Palmetto

Society Hill

Swift Creek.

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on map document P-31-07 on file with the Board of Voter Registration and Elections of Darlington County as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

(C) The polling places for the precincts provided in this section must be determined by the Board of Voter Registration and Elections of Darlington County with the approval of a majority of the Darlington County Legislative Delegation to include the member or members from that district.

HISTORY: 1962 Code Section 23-169; 1952 Code Section 23-169; 1950 (46) 2414, 2529; 1951 (47) 309; 1955 (49) 240; 1967 (55) 632; 1968 (55) 2263; 1977 Act No. 204 Section 1; 1992 Act No. 464, Section 1, eff June 15, 1992; 1993 Act No. 109, Section 1, eff June 11, 1993; 1995 Act No. 13, Section 1, eff March 7, 1995; 1995 Act No. 78, Section 1, eff upon approval (became law without the Governor's signature on June 13, 1995); 2004 Act No. 220, Section 1, eff April 29, 2004; 2007 Act No. 63, Section 1, eff June 8, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 204, Section 2, provides:

"SECTION 2. The board of registration of Darlington County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substituted the words "Pineridge (formerly Black Creek)" for the words "Black Creek" in the first paragraph of this section, inserted "Hartsville No. 9" in the same paragraph, deleted the words "and the boundary between Lamar No. 1 and No. 2 is the old Darlington-Sumpter railroad right-of-way" in the same paragraph, substituted the words "Swift Creek; and High Point" for the words "and Swift Creek" in the same paragraph, and added the second paragraph.

The 1992 amendment revised the voting precincts.

The 1993 amendment revised the date on the map that defines the lines of the Darlington County voting precincts, from April 27, 1992, to May 15, 1993.

The first 1995 amendment, in the first undesignated paragraph, deleted the Philadelphia precinct and, in the second undesignated paragraph, substituted "P-3194" for "P-3193".

The second 1995 amendment deleted several precincts and parenthetical references, deleted the third undesignated paragraph, substituted "P-3195 for P-3194", designated paragraphs (A) and (B), and added paragraph (C).

The 2004 amendment, in subsection (B), substituted "P-31-04" for "P-3195", deleted "and filed with the Clerk of Court of the county and also" following "P-31-04" and substituted "Office of Research and Statistics" for "Division of Research and Statistical Services".

The 2007 amendment, in subsection (A), deleted "Hartsville Nos. 2 and 3 (combined)"; and, in subsection (B), substituted "precincts provided for in subsection (A)" for "above precincts", "P-31-07" for "P-31-04", and "Darlington County Board of Elections and Registration" for "State Election Commission".



Section 7-7-220. Designation of voting precincts in Dillon County; polling places.

(A) In Dillon County there are the following voting precincts: Bermuda; Carolina; East Dillon; South Dillon; West Dillon; Floydale; Fork; Gaddy's Mill; Hamer; Kemper; Lake View; Latta; Little Rock; Manning; Minturn; Mt. Calvary; New Holly; Oak Grove; Oakland; and Pleasant Hill.

(B) The precinct lines defining these precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Revenue and Fiscal Affairs Office and designated as document P-33-17.

(C) Polling places for the precincts provided in this section must be determined by the Board of Voter Registration and Elections of Dillon County with the approval of a majority of the Senators and a majority of the members of the House of Representatives representing Dillon County.

HISTORY: 1962 Code Section 23-170; 1952 Code Section 23-170; 1950 (46) 2414; 1960 (51) 1710; 1977 Act No. 226 Section 1; 2002 Act No. 180, Section 1, eff upon approval (became law without the Governor's signature on February 27, 2002); 2017 Act No. 9 (H.3803), Section 1, eff April 5, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 226, Section 2, provides:

"The board of registration of Dillon County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 2002 amendment designated the subsections (A) and (B) and made nonsubstantive changes; and added subsection (C).

2017 Act No. 9, Section 1, in (B), substituted "Revenue and Fiscal Affairs Office and designated as document P-33-17" for "Office of Research and Statistics of the Revenue and Fiscal Affairs Office" and made nonsubstantive changes.



Section 7-7-230. Designation of voting precincts in Dorchester County.

(A) In Dorchester County there are the following voting precincts:

Archdale

Archdale 2

Ashborough East

Ashborough East 2

Ashborough West

Ashborough West 2

Ashley River

Bacons Bridge

Bacons Bridge 2

Beech Hill

Beech Hill 2

Brandymill

Brandymill 2

Briarwood

Briarwood 2

Briarwood 3

Butternut

Carolina

Central

Central 2

Clemson

Clemson 2

Clemson 3

Coastal

Coastal 2

Coastal 3

Coosaw

Coosaw 2

Coosaw 3

Cypress

Cypress 2

Delemars

Dorchester

Dorchester 2

Flowertown

Flowertown 2

Flowertown 3

Four Hole

German Town

Givhans

Givhans 2

Greenhurst

Greenwave

Grover

Harleyville

Indian Field

Indian Field 2

Irongate

Irongate 2

Irongate 3

King's Grant

King's Grant 2

Knightsville

Lincoln

Miles/Jamison

Newington

Newington 2

North Summerville

North Summerville 2

Oakbrook

Oakbrook 2

Patriot

Reevesville

Ridgeville

Ridgeville 2

Rosinville

Rosses

Saul Dam

Sawmill Branch

Spann

St. George No. 1

St. George No. 2

Stallsville

Tranquil

Tranquil 2

Tranquil 3

Trolley

Tupperway

Tupperway 2

Windsor

Windsor 2

(B) The precinct lines defining the above precincts are as shown on maps filed with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-35-14 and as shown on copies provided to the Board of Voter Registration and Elections of Dorchester County by the office.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Dorchester County.

HISTORY: 1962 Code Section 23-171; 1952 Code Section 23-171; 1950 (46) 2414; 1972 (57) 2124; 1973 (58) 229; 1977 Act No. 229 Section 1; 1982 Act No. 356, Section 1, eff May 10, 1982 [Repealed 1983 Act 119, Section 3, eff June 14, 1983]; 1983 Act 119, Section 1, eff June 14, 1983; 1984 Act No. 294, eff March 5, 1984; 1986 Act No. 536, Part IV, eff June 23, 1986; 1994 Act No. 422, Section 1, eff May 25, 1994; 1996 Act No. 238, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 2004 Act No. 182, Section 1, eff July 1, 2004; 2008 Act No. 212, Section 1, eff January 1, 2009; 2014 Act No. 141 (S.957), Section 1, eff March 13, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1982 Act No. 356, Section 2, provides as follows:

"The board of registration of Dorchester County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1983 Act No. 119, Sections 2 and 3, effective June 14, provide as follows:

"Section 2. The board of registration of Dorchester County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. The certificate shall not be required to be signed by the named elector in the presence of anyone.

"Section 3. Act 356 of 1982 is repealed."

1984 Act No. 294, Section 2, eff March 5, 1984, provides as follows:

"The board of registration of Dorchester County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. The certificate is not required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1982 amendment substantially revised this section.

The 1983 amendment added "Indian Field; North Summerville; Spann; Tupperway; and Irongate" as voting precincts in the first undesignated paragraph.

The 1984 amendment rewrote this section.

The 1986 amendment changed the voting place for the Clemson voting precinct (item 16) from the Industrial Building, Highway 78, to the Dubose Middle School.

The 1994 amendment assigned a letter to each of the subsections of this section; in subsection (A) deleted "6. Grover No. 1" and "7. Grover No. 3" and inserted "6. Grover", and renumbered all the subsequently listed precincts accordingly; deleted the column in subsection (A) setting forth the voting place for each district and inserted, instead, subsection (C) providing that polling places must be established by the county Election Commission; and rewrote subsection (B) which formerly read: "The precinct lines defining the above precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board."

The 1996 amendment, by Section 1, revised this section.

The 2004 amendment, in subsection (A), added new precinct names; in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", "P-35-04" for "P-3596", "Dorchester County Board of Elections and Registration" for "Dorchester County Board of Voter Registration" and, at the end, "office" for "division"; and, in subsection (C), substituted "Dorchester County Board of Elections and Registration" for "Dorchester County Election Commission".

The 2008 amendment, in subsection (A), added "Archdale 2", "Ashborough East 2", "Ashborough West 2", "Beech Hill 2", "Brandymill 2", "Briarwood 2", "Briarwood 3", "Central 2", "Clemson 2", "Clemson 3", "Coastal 2", "Coosaw 2", "Dorchester 2", "Flowertown 2", "Givhans 2", "Indianfield 2", "Irongate 2", "Irongate 3", "King's Grant 2", "North Summerville 2", "Ridgeville 2", "Tranquil 2" and "Tupperway 2"; and, in subsection (B), substituted "P-35-08" for "P-35-04" and deleted "certified" preceding "copies" and "the State Election Commission and" preceding "Dorchester County".

2014 Act No. 141, Section 1, in subsection (A), added "Bacons Bridge 2", "Coastal 3", "Coosaw 3", "Cypress 2", "Flowertown 3", "Newington 2", "Oakbrook 2", "Tranquil 3", and "Windsor 2"; and in subsection (B), substituted "P-35-14" for "P-35-08".



Section 7-7-240. Designation of voting precincts in Edgefield County.

(A) In Edgefield County there are the following voting precincts:

Edgefield No. 1

Edgefield No. 2

Johnston No. 1

Johnston No. 2

Trenton No. 1

Trenton No. 2

Merriweather No. 1

Merriweather No. 2

West Side

Harmony

North Side

Brunson

(B) The precinct lines defining the above precincts are as shown on maps provided to the Board of Voter Registration and Elections of Edgefield County as maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and designated as document P-37-13.

(C) Polling places for the precincts provided in this section must be determined by the Board of Voter Registration and Elections of Edgefield County with the approval of a majority of the Edgefield County Legislative Delegation.

HISTORY: 1962 Code Section 23-172; 1952 Code Section 23-172; 1950 (46) 2414; 1973 (58) 93; 1977 Act No. 232 Section 1; 2005 Act No. 131, Section 1, eff June 3, 2005; 2014 Act No. 122 (S.671), Section 1, eff January 27, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 232, Section 2, provides:

"The board of registration of Edgefield County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.

The 2005 amendment designated subsections (A) and (B) and added subsection (C); in subsection (A), substituted "Merriweather No. 1" and Merriweather No. 2" for "Merriweather"; and, in subsection (B), substituted "filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and" for "provided to the Registration and Elections Commission for Edgefield County as", substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", and added "and designated as document P-37-05".

2014 Act No. 122, Section 1, in subsection (A), deleted "Kendall", and substituted "Trenton No. 1" and "Trenton No. 2" for "Trenton"; and in subsection (B), substituted P-37-13" for "P-37-05".



Section 7-7-250. Designation of voting precincts in Fairfield County.

In Fairfield County there are the following voting precincts: Centerville; Feasterville; Horeb-Glenn; Mitford; Monticello; Ridgeway; Winnsboro, composed of Winnsboro Polling Place No. 1 (area west of Congress Street) and Winnsboro Polling Place No. 2 (area east of Congress Street); Woodward; Greenbrier; Lebanon; Jenkinsville; Winnsboro Mills; South Winnsboro; New Hope; Blairs; Gladden Grove; Hickory Ridge; White Oak; Simpson; Dutchman Creek; and Blackstock.

The precinct lines defining the above precincts are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and as shown on copies of the official map provided to the State Election Commission and the Board of Voter Registration and Elections of Fairfield County by the Office of Research and Statistics. The official date of the map is June 15, 1989.

The polling places for the above precincts must be determined by the Board of Voter Registration and Elections of Fairfield County with the approval of a majority of the Fairfield County Legislative Delegation.

HISTORY: 1962 Code Section 23-173; 1952 Code Section 23-173; 1950 (46) 2414; 1954 (48) 1553; 1956 (49) 1831; 1958 (50) 1588; 1960 (51) 1575, 1990; 1961 (52) 10, 18; 1966 (54) 2750; 1967 (55) 565; 1977 Act No. 199 Section 1; 1983 Act No. 147, eff July 14, 1983; 1987 Act No. 122 Section 1, eff June 1, 1987; 1990 Act No. 337, Section 1, eff February 28, 1990.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 199, Section 2, provides:

"The board of registration of Fairfield County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 1983 amendment substituted "Horeb-Glenn" for "Horeb" as a voting precinct in Fairfield County.

The 1987 amendment added Dutchman Creek as a new voting precinct in Fairfield County, and provided that polling places be determined by the election commission with approval of the county legislative delegation.

The 1990 amendment, in the 2nd paragraph, changed the date of the official map from "April 20, 1987" to "June 15, 1989".



Section 7-7-260. Designation of voting precincts in Florence County.

(A) In Florence County there are the following voting precincts:

Back Swamp

Brookgreen

Cartersville

Claussen

Coles Crossroads

Coward 1

Coward 2

Delmae 1

Delmae 2

Ebenezer 1

Ebenezer 2

Ebenezer 3

Effingham

Elim-Glenwood

Evergreen

Florence Ward 1

Florence Ward 2

Florence Ward 3

Florence Ward 4

Florence Ward 5

Florence Ward 6

Florence Ward 7

Florence Ward 8

Florence Ward 9

Florence Ward 10

Florence Ward 11

Florence Ward 12

Florence Ward 14

Florence Ward 15

Friendfield

Gilbert

Greenwood

Hannah

High Hill

Johnsonville

Kingsburg-Stone

Lake City No. 1

Lake City No. 2

Lake City No. 3

Lake City No. 4

Leo

Mars Bluff No. 1

Mars Bluff No. 2

McAllister Mill

Mill Branch

Oak Grove-Sardis

Olanta

Pamplico No. 1

Pamplico No. 2

Prospect

Quinby

Salem

Savannah Grove

Scranton

South Florence 1

South Florence 2

Spaulding

Tans Bay

Timmonsville 1

Timmonsville 2

Vox

West Florence 1

West Florence 2

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map designated P-4199 and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and as shown on certified copies provided to the State Election Commission and the Board of Voter Registration and Elections of Florence County by the Office of Research and Statistics.

(C) The polling places for the precincts provided for in subsection (A) must be established by the Board of Voter Registration and Elections of Florence County.

HISTORY: 1962 Code Section 23-174; 1952 Code Section 23-174; 1950 (46) 2414; 1956 (49) 1720; 1965 (54) 310; 1966 (54) 2064, 2091; 1967 (55) 1104; 1968 (55) 2714, 3118; 1970 (56) 1943, 2354, 2537; 1972 (57) 3143; 1976 Act No. 489; 1976 Act No. 499; 1979 Act No. 195 Section 1, eff July 1, 1980; 1980 Act No. 398, eff April 30, 1980; 1984 Act No. 515, Sections 1, 2, effective August 9, 1984; 1985 Act No. 75 Sections 1, 2, eff May 9, 1985; 1999 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999).

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1979 Act No. 195, Section 2, provides as follows:

"The board of registration of Florence County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1979 Act No. 195, Section 3, provides as follows:

"Any references to city limits in this act shall mean the city limits of the municipalities as of January 1, 1979."

Effect of Amendment

The first 1976 amendment added definitions of voting precincts in Johnsonville and Prospect.

The second 1976 amendment added definitions of voting precincts in Kingsburg and Stone.

The 1979 amendment redefined the Florence County voting precincts.

The 1980 amendment changed the effective date of the 1979 amendment from January 1, 1979 to July 1, 1980.

The 1984 amendment rewrote the precinct lines for West Florence and Ward 3.

The 1985 amendment rewrote the precinct lines for West Florence and Ward 3 of Florence City, and repealed Act No. 515 of 1984.

The 1999 amendment redesignated the precincts, designated a map number on which the lines of the precincts are delineated, and provided for establishment of polling places.



Section 7-7-265. Repealed by 1999 Act No. 23, Section 2, eff upon approval (became law without the Governor's signature on June 2, 1999).

Editor's Note

Former Section 7-7-265 was entitled "Designation of voting places in Florence County" and was derived from 1980 Act No. 425, Section 1.



Section 7-7-270. Designation of voting precincts in Georgetown County.

(A) In Georgetown County there are the following voting precincts:

Andrews

Andrews Outside

Bethel

Black River

Brown's Ferry

Carvers Bay

Choppee

Dream Keepers

Folly Grove

Georgetown No. 1

Georgetown No. 3

Georgetown No. 4

Georgetown No. 5

Kensington

Lambert Town

Murrells Inlet No. 1

Murrells Inlet No. 2

Murrells Inlet No. 3

Murrells Inlet No. 4

Myersville

Pawleys Island No. 1

Pawleys Island No. 2

Pawleys Island No. 3

Pawleys Island No. 4

Pawleys Island No. 5

Pee Dee

Pennyroyal

Plantersville

Pleasant Hill

Potato Bed Ferry

Sampit

Santee

Spring Gulley

Winyah Bay

(B) The precinct lines defining the above precincts in Georgetown County are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-43-17 and as shown on copies of the official map provided by the office to the Board of Voter Registration and Elections of Georgetown County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Georgetown County subject to approval by a majority of the Georgetown County Legislative Delegation.

HISTORY: 1962 Code Section 23-175; 1952 Code Section 23-175; 1950 (46) 2414; 1957 (50) 574; 1958 (50) 1597; 1962 (52) 2296; 1964 (53) 1770; 1966 (54) 2061, 2736; 1977 Act No. 228 Section 1; 1978 Act No. 420 Section 1, became law without signature of Governor; 1979 Act No. 161 Section 1, eff July 16, 1979; 1981 Act No. 175, eff August 27, 1981; 1987 Act No. 191 Section 1, eff June 30, 1987; 1989 Act No. 182, Section 1, eff June 6, 1989; 1998 Act No. 267, Section 1, eff upon approval (became law without the Governor's signature on February 24, 1998); 2004 Act No. 223, Section 1, eff April 29, 2004; 2009 Act No. 35, Sections 1, 2, eff June 2, 2009; 2017 Act No. 7 (H.3582), Section 1, eff April 5, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1979 Act No. 161, Section 2, provides as follows:

"The board of registration of Georgetown County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 1978 amendment amended this section by inserting "Andrews Outside;" between "Andrews;" and "Bethel;".

The 1979 amendment added subsections (B) and (C).

The 1981 amendment, in the first paragraph of subsection (A), deleted references to specific polling place locations in certain voting precincts and added to the paragraph the last sentence, directing party executive committees and the county election commission to establish polling places for primary and general elections, respectively.

The 1987 amendment revised the voting precincts in Georgetown county, and provided that voting places were to be established by the county election commission subject to the approval of the county legislative delegation.

The 1989 amendment, in subsection (A), revised the voting precincts of the county.

The 1998 amendment, in subsection (A), revised the voting precincts of the county.

The 2004 amendment, in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", added "designated as P-43-04" and substituted "office" for "division".

The 2009 amendment, in subsection (B), substituted "P-43-09" for "P-43-04" and "Elections and" for "Voter"; and, in subsection (C), substituted "Board of Elections and Registration" for "Election Commission".

2017 Act No. 7, Section 1, amended (A) and (B) by renaming four precincts and redesignating the map number on which the names of these precincts may be found.



Section 7-7-280. Designation of voting precincts in Greenville County.

(A) In Greenville County there are the following voting precincts:

Aiken

Altamont Forest

Asheton Lakes

Avon

Baker Creek

Belle Meade

Bells Crossing

Belmont

Berea

Boiling Springs

Botany Woods

Bridge Fork

Brookglenn

Canebrake

Carolina

Castle Rock

Chestnut Hills

Circle Creek

Clear Creek

Conestee

Darby Ridge

Del Norte

Devenger

Donaldson

Dove Tree

Dunklin

Eastside

Ebenezer

Edwards Forest

Enoree

Feaster

Fork Shoals

Fountain Inn 1

Fountain Inn 2

Fox Chase

Frohawk

Furman

Gowensville

Granite Creek

Graze Branch

Greenbriar

Greenville 1

Greenville 3

Greenville 4

Greenville 5

Greenville 6

Greenville 7

Greenville 8

Greenville 10

Greenville 14

Greenville 16

Greenville 17

Greenville 18

Greenville 19

Greenville 20

Greenville 21

Greenville 22

Greenville 23

Greenville 24

Greenville 25

Greenville 26

Greenville 27

Greenville 28

Greenville 29

Grove

Hillcrest

Holly Tree

Jennings Mill

Kilgore Farms

Lakeview

Laurel Ridge

Leawood

Locust Hill

Long Creek

Maple Creek

Maridell

Mauldin 1

Mauldin 2

Mauldin 3

Mauldin 4

Mauldin 5

Mauldin 6

Mauldin 7

Mission

Monaview

Moore Creek

Mountain Creek

Mountain View

Mt. Pleasant

Neely Farms

Northwood

Oakview

Oneal

Palmetto

Paris Mountain

Pebble Creek

Pelham Falls

Piedmont

Pineview

Poinsett

Raintree

Ranch Creek

Reedy Fork

Riverside

Riverwalk

Rock Hill

Rocky Creek

Rolling Green

Royal Oaks

Saluda

Sandy Flat

Sevier

Silverleaf

Simpsonville 1

Simpsonville 2

Simpsonville 3

Simpsonville 4

Simpsonville 5

Simpsonville 6

Skyland

Slater Marietta

Southside

Sparrows Point

Spring Forest

Standing Springs

Stonehaven

Stone Valley

Suber Mill

Sugar Creek

Sulphur Springs

Sycamore

Tanglewood

Taylors

Thornblade

Tigerville

Timberlake

Trade

Travelers Rest 1

Travelers Rest 2

Tubbs Mountain

Tyger River

Verdmont

Wade Hampton

Walnut Springs

Ware Place

Welcome

Wellington

Westcliffe

Westside

Woodmont

Woodruff Lakes.

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the Board of Voter Registration and Elections of Greenville County as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-45-09.

(C) The polling places for the precincts provided in subsection (A) must be established by the Board of Voter Registration and Elections of Greenville County with the approval of a majority of the members of the Greenville County Legislative Delegation.

HISTORY: 1962 Code Section 23-176; 1952 Code Section 23-176; 1950 (46) 2414; 1951 (47) 96; 1952 (47) 2124; 1953 (48) 451; 1956 (49) 1733, 1781; 1957 (50) 39, 214; 1961 (52) 659; 1962 (52) 1731, 2273; 1963 (53) 231; 1964 (53) 1732, 1792, 2419; 1965 (54) 132; 1966 (54) 2273, 2317, 2774, 2775, 3287; 1967 (55) 531; 1968 (55) 2535, 2819; 1969 (56) 295, 816; 1970 (56) 2065; 1971 (57) 534; 1972 (57) 3062; 1974 (58) 2194; 1976 Act No. 627 Section 1; 1977 Act No. 40 Section 1; 1977 Act No. 59 Section 1; 1977 Act No. 233; 1982 Act No. 298, eff March 5, 1982; 1983 Act No. 17, eff March 25, 1983; 1984 Act No. 495, eff June 27, 1984; 1985 Act No. 12, eff March 1, 1985; 1985 Act No. 71 Sections 1, 2, eff May 2, 1985; 1986 Act No. 339, eff March 7, 1986; 1988 Act No. 302, eff February 2, 1988; 1988 Act No. 403, eff March 21, 1988; 1988 Act No. 513, eff May 9, 1988; 1989 Act No. 4, Section 1, eff February 15, 1989; 1990 Act No. 343, Section 1, eff February 27, 1990; 1990 Act No. 371, Section 1, eff March 19, 1990; 1991 Act No. 45, Sections 1,2, eff April 29, 1991; 1991 Act No. 60, Sections 1,2, eff May 22, 1991; 1992 Act No. 262, Sections 1-5, eff February 18, 1992; 1992 Act No. 521, Section 5, eff June 23, 1992; 1993 Act No. 14, Section 1, eff March 18, 1993; 1995 Act No. 126, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1998 Act No. 320, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 2000 Act No. 271, Section 1, eff May 1, 2000; 2003 Act No. 74, Section 1, eff Jan. 1, 2004; 2006 Act No. 245, Section 1, eff March 15, 2006; 2009 Act No. 64, Section 1, eff June 2, 2009.

Code Commissioner's Note

1985 Act No. 71, Section 1, amended, inter alia, precinct 23, and, by direction of the Code Commissioner, a duplicate reference to "the Greenville City Limits, W. Butler Rd.," has been deleted. Duplicate language contained in section 2 of Act 71 amending precinct 124 referring to "the Greenville City Limits, W. Butler Rd.," has, likewise been deleted.

2000 Act No. 271, Section 2 directed the Code Commissioner to delete all references to specific polling places in Section 7-7-280 of the 1976 Code when the 2000 Cumulative Supplement to the Code of Laws of South Carolina, 1976, is printed.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1976 Act No. 627, Section 2, provides:

"The provisions of this act shall take effect after the selection of a local form of government pursuant to Section 14-3701 of the 1962 Code [Section 4-9-10 of the 1976 Code]."

1977 Act No. 40, Section 2, provides:

"The board of registration of Greenville County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of Section 1 of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1977 Act No. 59, Section 2, provides:

"The Commissioners of Election for Greenville County may reissue registration certificates to the registered electors residing in each district which may be mailed to the electors and which shall be valid even though they are not signed in the presence of a member of the Commissioners of Election or authorized official or employee of the Commissioners of Election."

1980 Act No. 371, Section 1, provides as follows:

"Notwithstanding the provisions of Section 7-7-280, Code of Laws of South Carolina, 1976, as amended, in Greenville County the voting place for Precinct No. 7 in the City of Greenville shall be the New West Greenville Recreation Center; the voting place for Precinct No. 8 in the City of Greenville shall be the West End Fire Station and the voting place for Precinct 70, Reedy Fork, shall be the Augusta Road Ruritan Building."

2009 Act No.64 Section 2 provides as follows:

"This act takes effect upon approval by the Governor and is effective for all elections conducted after December 31, 2009."

Effect of Amendment

The 1976 amendment substantially revised this section.

The first 1977 amendment substituted "Rt. 22 (State Park Rd.); on the south by unnamed creek, Paris Mountain State Park boundary, Altamont Rd.; and on the west by Poinsett Hwy., Travelers Rest city limits, U. S. 276" for"; on the south by Rt. 22 (State Park Rd.), Travelers Rest city limits and on the west by U. S. 276" in the description of Precinct 11, Travelers Rest No. 3, in former subsection (3) of this section substituted "on the north by Altamont Rd., Paris Mountain State Park boundary, unnamed creek, State Park Rd." for "on the north by Travelers Rest city limits, State Park Rd." in the description of Precinct 18, Paris Mountain, and changed the voting place for that precinct from "Clearview Baptist Church" to "Piedmont Park Fire Station" in the same subsection.

The second 1977 amendment substantially revised former subsection (1) of this section.

The third 1977 amendment substantially revised former subsection (2) of this section.

The 1982 amendment completely rewrote this section.

The 1983 amendment redefined the boundaries of precincts 15, 23, 53, 54, 76, 77, and 79; changed the polling places in precincts 24, 69, 81, 90, and 103; and changed the name of precinct 34 from Pleasant Hill to Skyland.

The 1984 amendment revised the polling place of precinct 52, Greer.

The first 1985 amendment changed the polling place for Precinct 75.

The second 1985 amendment redefined the boundaries of precincts 8, 15, 16, 18, 19, 23, 24, 25, 26, 27, 47, 62, 75, 76, 87, 89, 94, 99, 100, and 105; the amendment also added Precincts 123 and 124.

The 1986 amendment, in the paragraph beginning "Precinct 14 . . .", substituted "is Phillis Wheatley Center" for "shall be Nicholtown School".

The 1988 amendment by Act No. 302 changed the polling place in Precinct 97 (Pliney) from Pliney Grange Hall to Five Forks Baptist Church.

The 1988 amendment by Act No. 403 changed the polling places in precincts 11, 92, 113, and 117.

The 1988 amendment by Act No. 513 in the 81st paragraph, precinct 80, changed the polling place from Gantt Fire Station No. 2 to Church of the Redeemer, and made grammatical changes.

The 1989 amendment revised provisions relating to Precinct 92.

The 1990 amendment by Act No. 343 Section 1, revised Precinct 2, Greenville, by replacing "shall consist" with "consists" and "shall be Temple of Israel" with "is Head Start - SHARE Building".

The 1990 amendment by Act No. 371 Section 1, revised the provisions of Precinct 102 by substituting "consists" for "shall consist" in describing the boundary, and changed the polling place to Mauldin Fire Station No. 1 from the Springfield Recreation Center.

The 1991 amendment, by Act No. 45 Section 1, in precinct 6, replaced "shall consist" with "consist" and replaced "shall be the County Office Building." with "is the Downtown Baptist Church" and by Section 2, in precinct 117, replaced "South Greenville Fire District Office (old Burgess School)" with "Ellen Woodside School" as the polling place; and by Act No. 60 redefined the boundaries of precinct 56 and provided for a new polling place for it, and established a new precinct 56A, and its polling place.

The first 1992 amendment, by Act No. 262 Sections 1-5, changed the polling places for Precinct 30, Jennings Mill, Precinct 77, Chestnut Hills, Precinct 80, Paramount, Precinct 86, Wellington and Precinct 90, Devenger.

The second 1992 amendment, by Act No. 521 Section 5, revised all of the precincts and voting places of Greenville County.

The 1993 amendment revised this section, changing the polling places for Greenville 29, Mauldin 1, 2, and 6, Paramount, and Pleasant Grove.

The 1995 amendment added Adams Mill, Maple Creek, Suber Mill, Trade, Tryon, and Tyger River precincts, deleted Greer 1-Greer 4 and Monaghan precincts, and changed the location for Greenville 17, Ebenezer, Fountain Inn, Mauldin 1, and Simpsonville 3 precincts.

The 1998 amendment rewrote this section.

The 2000 amendment designated subsections (A) and (B) and added subsection (C), substituting, in subsection (B), "in subsection (A)" for "above" and adding "designated as document P-4592" at the end. See Code Commissioner's Note as to changes in the format of subsection (A).

The 2003 amendment, in subsection (A), in the introductory paragraph, deleted "and polling places" after "voting precincts" and rewrote the list of voting precincts; in subsection (B), substituted "P-45-03" for "P-4592"; and in subsection (C), deleted "Beginning January 1, 2001," before "The polling places".

The 2006 amendment, in subsection (A), added "Circle Creek", "Mt. Pleasant", "Oakview", "Reedy Fork", "Stone Valley" and "Woodruff Lakes" and deleted "Cobblestone", "Garrison", "Orchard Farms", and "Spaulding Farms"; and, in subsection (B), deleted "and also on file with the State Election Commission" following "Voter Registration" and substituted "P-45-05" for "P-45-03".

The 2009 amendment, in subsection (A), added "Baker Creek", "Bridge Fork", "Castle Rock", "Fox Chase", "Graze Branch", "Granite Creek", "Holly Tree", "Kilgore Farms", "Locust Hill", "Moore Creek", "Ranch Creek", "Sparrows Point", "Travelers Rest 1", "Travelers Rest 2", and "Verdmont", and deleted "Gilder Creek", "Highland Creek", and "Travelers Rest"; and, in subsection (B), substituted "P-45-09" for "P-45-05".



Section 7-7-290. Designation of voting precincts in Greenwood County.

(A) In Greenwood County there are the following voting precincts:

Angel Oaks Crossing

Graham's Glen

Greenwood No. 1

Greenwood No. 2

Greenwood No. 3

Greenwood No. 4

Greenwood No. 5

Greenwood No. 6

Greenwood No. 7

Greenwood No. 8

Glendale

Harris

Laco

Ninety Six

Ninety Six Mill

Ware Shoals

Hodges

Cokesbury

Coronaca

Greenwood High

Georgetown

Sandridge

Callison

Bradley

Troy

Epworth

Verdery

New Market

Emerald

Airport

Emerald High

Civic Center

Riley

Shoals Junction

Greenwood Mill

Stonewood

Mimosa Crest

Lower Lake

Pinecrest

Maxwellton Pike

New Castle

Rutherford Shoals

Liberty

Biltmore Pines

Marshall Oaks

Sparrows Grace

Mountain Laurel

Allie's Crossing

Gideon's Way

Parson's Mill

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map designated as document P-47-17 on file with the Revenue and Fiscal Affairs Office and as shown on copies provided to the Board of Voter Registration and Elections of Greenwood County. The official map may not be changed except by act of the General Assembly.

(C) The Board of Voter Registration and Elections of Greenwood County shall designate the polling places of each precinct.

HISTORY: 1962 Code Section 23-177; 1952 Code Section 23-177; 1950 (46) 2414; 1955 (49) 663; 1958 (50) 1947; 1961 (52) 36; 1964 (53) 2210; 1965 (54) 25; 1966 (54) 2736; 1967 (55) 1153; 1973 (58) 311; 1977 Act No. 240 Section 1; 1978 Act No. 642 Section 1, became law without the signature of the Governor; 1979 Act No. 81 Section 1, eff June 4, 1979; 1992 Act No. 346, Section 1, eff May 4, 1992; 1995 Act No. 131, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1997 Act No. 115, Section 1, eff upon approval (became law without the Governor's signature on June 15, 1997); 2000 Act No. 309, Section 1, eff May 30, 2000; 2005 Act No. 70, Section 1, eff May 23, 2005; 2007 Act No. 22, Section 1, eff May 14, 2007; 2009 Act No. 21, Section 1, eff May 19, 2009; 2013 Act No. 89, Section 1, eff June 13, 2013; 2014 Act No. 142 (S.989), Section 1, eff March 13, 2014; 2017 Act No. 85 (H.4204), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1977 amendment deleted the descriptions of the individual precincts as they appear in the parent volume, and added the second paragraph as it appears in this supplement.

The 1978 amendment defined the boundaries of the voting precincts in Greenwood County and rewrote the last sentence.

The 1979 amendment added precincts 32 and 33.

The 1992 amendment respecified the voting precincts.

The 1995 amendment added Greenwood No. 7 and No. 8, Greenwood High, Georgetown, Sandridge, Airport, Emerald High, Civic Center precincts; deleted Cambridge, Oak Grove, Kirksey's, Phoenix, Greenwood Mill, Blakedale and Fairground precincts, and revised the date of the official map on which the lines of the precincts are delineated.

The 1997 amendment, in subsection (A), inserted precinct 9 and renumbered former precincts 9 through 32 as precincts 10 through 33; and, in subsection (B), substituted "May 20, 1997" for "May 16, 1995".

The 2000 amendment, in subsection (A), renumbered Greenwood Mill from "9" to "33" and renumbered Glendale through Shoals Junction from "10" through "33" to "9" through "32" and, in subsection (B), substituted "P-4700" for "dated May 20, 1997".

The 2005 amendment, in subsection (a), added precincts 34 to 38 and, in subsection (B), substituted "P-47-05" for "P-4700" and "Office of Research and Statistics" for "Division of Research and Statistical Services" and deleted "certified" preceding "copies" and "State Election Commission and the" preceding "Greenwood".

The 2007 amendment, in subsection (A), added precincts 39 to 41; and, in subsection (B), substituted "P-47-07" for "P-47-05".

The 2009 amendment, in subsection (A), substituted "35-Mimosa Crest" for "35-Merrywood", "40-Rutherford Shoals" for "40-Rutherford Ford" and added "42-Biltmore Pines", "43-Marshall Oaks", and "44-Sparrows Grace"; and, in subsection (B), substituted "P-47-09" for "P-47-07".

The 2013 amendment deleted designations 1 to 44 preceding the names of the voting precincts in paragraph (A); added "Mountain Laurel", "Allie's Crossing", "Gideon's Way", and "Parson's Mill" in paragraph (A); and substituted "P-47-13" for "P-47-09" in paragraph (B).

2014 Act No. 142, Section 1, in subsection (B), substituted "P-47-14" for "P-47-13".

2017 Act No. 85, Section 1, in (A), inserted "Angel Oaks Crossing" and "Graham's Glen"; and in (B), inserted "in subsection (A)", and substituted "designated as document P-47-17 on file with the Revenue and Fiscal Affairs Office" for "P-47-14 on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office".



Section 7-7-300. Designation of voting precincts and polling places in Hampton County.

(A) In Hampton County there are the following voting precincts:

Black Creek

Bonnett

Brunson

Crocketville-Miley

Cummings

Early Branch

Estill

Furman

Garnett

Gifford

Hampton No. 1

Hampton No. 2

Hopewell

Horse Gall

Rivers Mill

Scotia

Varnville

Yemassee.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-49-12 and as shown on copies provided to the Board of Voter Registration and Elections of Hampton County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Hampton County subject to the approval of a majority of the Hampton County Legislative Delegation.

HISTORY: 1962 Code Section 23-178; 1952 Code Section 23-178; 1950 (46) 2414; 1963 (53) 602; 1967 (55) 463, 920; 1968 (55) 2299; 1969 (56) 840; 1977 Act No. 196 Section 1; 1978 Act No. 477 Section 1, became law without the signature of the Governor; 1984 Act No. 331, eff April 6, 1984; 1984 Act No. 428, eff June 5, 1984; 1986 Act No. 500, eff June 9, 1986; 2000 Act No. 230, Section 1, eff February 25, 2000; 2004 Act No. 191, Section 1, eff March 26, 2004; 2012 Act No. 141, Section 1, eff April 2, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 196, Section 2, provides:

"The board of registration of Hampton county shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment deleted the second, third and fourth sentences of the first paragraph of this section, and added the second paragraph.

The 1978 amendment added a voting precinct at Gifford.

The first 1984 amendment substantially rewrote this section.

The second 1984 amendment designated the polling place in the voting precincts of Early Branch, Bonnett, Crocketville-Miley, and Cummings.

The 1986 amendment made grammatical changes and changed the polling places for the Bonnett and Cummings precincts.

The 2000 amendment, in the first undesignated paragraph, substituted "Scotia Town Hall" for "Scotia Community House".

The 2004 amendment, in subsection (A), substituted "Fire Department" for "Town Hall" following "Brunson" and "Estill" and, in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services".

The 2012 amendment rewrote the section.



Section 7-7-310. Preparation of registration books for Estill precinct.

The registration books for the Estill Precinct shall be prepared in such manner as to reflect the names of persons entitled to vote at the respective polling places.

HISTORY: 1962 Code Section 23-178.1; 1967 (55) 920.



Section 7-7-320. Designation of voting precincts in Horry County.

(A) In Horry County there are the following voting precincts:

Adrian

Allsbrook

Atlantic Beach

Aynor

Bayboro-Gurley

Brooksville #1

Brooksville #2

Brownway

Burgess #1

Burgess #2

Burgess #3

Burgess #4

Carolina Bays

Carolina Forest #1

Carolina Forest #2

Cedar Grove

Cherry Grove #1

Cherry Grove #2

Coastal Carolina

Coastal Lane #1

Coastal Lane #2

Cool Springs

Crescent

Daisy

Deerfield

Dog Bluff

Dogwood

Dunes #1

Dunes #2

Dunes #3

East Conway

East Loris

Ebenezer

Emerald Forest #1

Emerald Forest #2

Emerald Forest #3

Enterprise

Forestbrook

Four Mile

Galivants Ferry

Garden City #1

Garden City #2

Garden City #3

Garden City #4

Glenns Bay

Green Sea

Hickory Grove

Hickory Hill

Homewood

Horry

Inland

Jackson Bluff

Jamestown

Jernigans X Roads

Jet Port #1

Jet Port #2

Jordanville

Joyner Swamp

Juniper Bay

Lake Park

Leon

Little River #1

Little River #2

Little River #3

Live Oak

Maple

Marlowe #1

Marlowe #2

Marlowe #3

Methodist-Mill Swamp

Mt. Olive

Mt. Vernon

Myrtle Trace

Myrtlewood #1

Myrtlewood #2

Myrtlewood #3

Nixons X Roads #1

Nixons X Roads #2

Nixons X Roads #3

North Conway #1

North Conway #2

Ocean Drive #1

Ocean Drive #2

Ocean Forest #1

Ocean Forest #2

Ocean Forest #3

Palmetto Bays

Pawley's Swamp

Pleasant View

Poplar Hill

Port Harrelson

Race Path #1

Race Path #2

Red Bluff

Red Hill #1

Red Hill #2

River Oaks

Salem

Sea Oats #1

Sea Oats #2

Sea Winds

Shell

Socastee #1

Socastee #2

Socastee #3

Socastee #4

Spring Branch

Surfside #1

Surfside #2

Surfside #3

Surfside #4

Sweet Home

Taylorsville

Tilly Swamp

Toddville

Wampee

West Conway

West Loris

White Oak

Wild Wing

Windy Hill #1

Windy Hill #2

(B) Precinct lines defining the precincts provided for in subsection (A) are as shown on maps filed with the Board of Voter Registration and Elections of Horry County as provided and maintained by the Revenue and Fiscal Affairs Office designated as document P-51-15A.

(C) Polling places for the precincts listed in subsection (A) must be determined by the Board of Voter Registration and Elections of Horry County with the approval of a majority of the Horry County Legislative Delegation.

HISTORY: 1962 Code Section 23-179; 1952 Code Section 23-179; 1950 (46) 2414; 1954 (48) 1532; 1957 (50) 656; 1958 (50) 1669; 1960 (51) 1574, 1711; 1961 (52) 121; 1962 (52) 2279; 1966 (54) 2597; 1968 (55) 2676; 1977 Act No. 202 Section 1; 1978 Act No. 626; 1982 Act No. 443, eff June 8, 1982; 1985 Act No. 181, Section 1, eff June 21, 1985; 1987 Act No. 183 Section 1, eff June 30, 1987; 2000 Act No. 229, Section 1, eff February 25, 2000; 2002 Act No. 170, Section 1, eff upon approval (became law without the Governor's signature on February 12, 2002); 2003 Act No. 66, Section 1, eff June 25, 2003; 2004 Act No. 247, Section 1, eff May 24, 2004; 2005 Act No. 126, Section 1, eff June 3, 2005; 2007 Act No. 64, Section 1, eff June 8, 2007; 2010 Act No. 129, Section 1, eff February 24, 2010; 2014 Act No. 137 (H.4468), Section 1, eff March 13, 2014; 2015 Act No. 38 (H.3840), Section 1, eff June 1, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 202, Section 2, provides:

"The board of registration of Horry County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1985 Act No. 181, Section 2, eff June 21, 1985, provides as follows:

"Notwithstanding any other provision of law, the boundary between White Oak voting precinct and Bayboro voting precinct in Horry County is as follows: S.C.L. Railroad tracks at portion between Bug Swamp and County Road 323."

Effect of Amendment

The 1977 amendment substituted the words "notwithstanding the provisions of Section 7-7-10, six voting precincts in the city of Myrtle Beach" for the words "three voting precincts in the city of Myrtle Beach" in the first paragraph of this section, and added the second paragraph.

The 1978 amendment added Garden City and Atlantic Beach as voting precincts.

The 1982 amendment added the last paragraph as to the White Oak Voting Precinct in Horry County.

The 1985 amendment made a grammatical change, added several precincts and deleted others, deleted provisions relating to precincts in Myrtle Beach to be determined by the Horry county board of registration.

The 1987 amendment added Garden City 4 precinct to Horry County voting precincts.

The 2000 amendment designated the first paragraph as subsection (A), reconfigured the districts as a list, and altered some of them, designated the second paragraph as subsection (B) and added "designated as document P-5199" and added subsection (C).

The 2002 amendment, in subsection (B), substituted "Office of Research and Statistical Services" for "Division of Research and Statistical Services", and "P-51-01" for "P-5199".

The 2003 amendment, in subsection (B), substituted "P-51-03" for "P-51-01".

The 2004 amendment, in subsection (B), substituted "P-51-04" for "P-51-03".

The 2005 amendment, in subsection (A), substituted "Burgess 1" and "Burgess 2" for "Burgess", "Jet Port 1" and "Jet Port 2" for "Jet Port" and added "Little River 3", "Myrtle Trace", "Palmetto Bays" and "Socastee 4"; and, in subsection (B), substituted "County Election Commission and the Voter Registration Board" for "clerk of the court of the county and also on file with the State Election Commission" and "P-51-05" for "P-51-04"; and, in subsection (C), substituted "Election Commission" for "Board of Registration and Elections".

The 2007 amendment, in subsection (A), substituted "Carolina Forest 1" and "Carolina Forest 2" for "Carolina Forest", "Cherry Grove 1" for "Cherry Grove Beach 1", "Cherry Grove 2" for "Cherry Grove Beach 2", "Crescent" for "Crescent Beach", "Emerald Forest 1", "Emerald Forest 2" and "Emerald Forest 3" for "Emerald Forest", "Surfside 1" for "Surfside Beach 1", "Surfside 2" for "Surfside Beach 2", "Surfside 3" for "Surfside Beach 3", "Surfside 4" for "Surfside Beach 4", and "Windy Hill 1" and "Windy Hill 2" for "Windy Hill"; and, in subsection (B), substituted "precincts provided for in subsection (A)" for "above precincts" and "P-51-07" for "P-51-05".

The 2010 amendment added "Burgess 3" and substituted "Marlowe 1" and "Marlowe 2" for "Marlowe" in subsection (A), and substituted "P-51-09" for "P-51-07" in subsection (C).

2014 Act No. 137, Section 1, in subsection (A), substituted "Bayboro-Gurley" for "Bayboro", added "Burgess #4", substituted "Forestbrook" for "Forest Brook", deleted "Gurley", deleted "Methodist Rehobeth", added "Marlowe #3", deleted "Mill Swamp", added "Methodist-Mill Swamp", and made nonsubstantive changes; in subsection (B), substituted "P-51-14" for "P-51-09".

2015 Act No. 38, Section 1, in (A), substituted Brooksville #1 & 2 for Brooksville, added Carolina Bays, deleted Floyds, substituted Jernigans X Roads for Jernigan's Cross Roads, substituted Nixons X Roads # 1, 2, and 3 for Nixon's Cross Roads # 1 and 2, deleted Norton, and added River Oaks; in (B), substituted "Precinct lines" for "The precinct lines", deleted "Office of Research and Statistics of the" before "Revenue and Fiscal Affairs Office", and substituted "P-51-15A" for "P-51-14"; and in (C), substituted "Polling places" for "The polling places".



Section 7-7-330. Designation of voting precincts in Jasper County.

(A) In Jasper County there are the following voting precincts:

Coosawhatchie

Gillisonville

Grahamville 1

Grahamville 2

Grays

Hardeeville 1

Hardeeville 2

Levy

Okatie

Pineland

Ridgeland 1

Ridgeland 2

Ridgeland 3

Sun City

Tillman

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-53-14.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Board of Voter Registration and Elections of Jasper County with the approval of a majority of the Jasper County Legislative Delegation.

HISTORY: 1962 Code Section 23-180; 1952 Code Section 23-180; 1950 (46) 2414; 1957 (50) 287; 1967 (55) 35; 1976 Act No. 720; 1977 Act No. 200 Section 1; 1980 Act No. 473, Section 1, eff June 9, 1980; 1985 Act No. 193, Section 1, eff June 21, 1985; 1999 Act No. 108, Section 1, eff June 30, 1999; 2014 Act No. 132 (H.4521), Section 1, eff July 1, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 200, Section 2, provides:

"The board of registration of Jasper County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1980 Act No. 473, Section 2, provides as follows:

"The board of registration of Jasper County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1985 Act No. 193, Section 2, eff June 21, 1985, provides as follows:

"The board of registration (board) of Jasper County shall appropriately change voter registration to reflect the new precinct for any person whose registration is transferred to another precinct by virtue of the provisions of this act. The board shall accomplish this change on any form or with any written notification, which the State Election Commission must provide, in accordance with general provisions of law relating to voter registration."

Effect of Amendment

The 1976 amendment added a new fourth paragraph reading: "Qualified electors of Hardeeville precinct shall vote at the Hardeeville Elementary School Gymnasium. Those electors whose last name begins with the letters A-J shall vote in one area of the gymnasium and those whose last name begins with the letters K-Z shall vote in another area, such areas to be designated by the County Election Commission."

The 1977 amendment deleted the second, third and fourth paragraphs of this section, and added a new second paragraph.

The 1980 amendment restructured this section, numbering the precincts and setting out their boundaries, divided Ridgeland into 2 precincts, and added Levy Precinct.

The 1985 amendment substantially rewrote this section.

The 1999 amendment designated the former text as subsection (A) and rewrote the descriptions in former items (a) through (m) as a list; and added subsections (B), relating to document P-5399, and (C), relating to polling places.

2014 Act No. 132, Section 1, in subsection (A), added "Sun City"; and in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", and substituted "P-53-14" for "P-5399".



Section 7-7-340. Designation of voting precincts in Kershaw County.

(A) In Kershaw County there are the following voting precincts:

Airport

Antioch

Bethune

Buffalo

Camden No. 1

Camden No. 2

Camden No. 5

Camden No. 5-A

Camden No. 6

Cassatt

Charlotte Thompson

Doby's Mill

East Camden-Hermitage

Elgin No. 1

Elgin No. 2

Elgin No. 3

Elgin No. 4

Elgin No. 5

Elgin No. 6

Gates Ford

Hobkirk's Hill

Liberty Hill

Lugoff No. 1

Lugoff No. 2

Lugoff No. 3

Lugoff No. 4

Malvern Hill

Rabon's Crossroads

Riverdale

Salt Pond

Shaylor's Hill

Springdale

Westville

White's Gardens.

(B) The precinct lines defining the above precincts in Kershaw County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-55-12 and as shown on copies of the official map provided to the Board of Voter Registration and Elections of Kershaw County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Kershaw County subject to approval by a majority of the Kershaw County Legislative Delegation.

HISTORY: 1962 Code Section 23-181; 1952 Code Section 23-181; 1950 (46) 2414; 1958 (50) 1597; 1967 (55) 1140; 1968 (55) 2272; 1970 (56) 2074; 1989 Act No. 198, Section 1, eff June 19, 1989; 2006 Act No. 265, Section 1, eff May 2, 2006; 2007 Act No. 109, Section 1, eff June 25, 2007; 2008 Act No. 216, Section 1, eff May 13, 2008; 2009 Act No. 9, Section 1, eff May 6, 2009; 2010 Act No. 131, Section 1, eff February 24, 2010; 2012 Act No. 151, Section 1, eff April 23, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1989 amendment rewrote this section.

The 2006 amendment, in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", added "designated as document P-55-06", deleted "by the division" following "provided" and deleted "State Election Commission and the" preceding and added "by the office" following "Kershaw County Board of Voter Registration".

The 2007 amendment, in subsection (A), added "Elgin No. 3", "Elgin No. 4", "Elgin No. 5" and "Lugoff No. 4"; and, in subsection (B), substituted "P-55-07" for "P-55-06".

The 2008 amendment, in subsection (B), substituted "P-55-08" for "P-55-07".

The 2009 amendment, in subsection (B), substituted "P-55-09" for P-55-08".

The 2010 amendment substituted "P-55-10" for "P-55-09" in subsection (B).

The 2012 amendment in subsection (A), removed "Camden No. 3" and "Camden No. 4", and added "Elgin No. 6" and "Hobkirk's Hill"; and in subsection (B), substituted "Division of Research" for "Office of Research", "P 55 12" for "P 55 10", and removed "by the office" following "Board of Voter Registration".



Section 7-7-350. Designation of voting precincts in Lancaster County.

(A) In Lancaster County there are the following voting precincts:

Antioch

Black Horse Run

Camp Creek

Carmel

Chesterfield Avenue

Douglas

Dwight

Elgin

Erwin Farm

Gold Hill

Gooch's Cross Road

Harrisburg

Heath Springs

Hyde Park

Jacksonham

Kershaw North

Kershaw South

Lake House

Lancaster East

Lancaster West

Lynwood Drive

Midway

Osceola

Pleasant Hill

Pleasant Valley

Possum Hollow

Rich Hill

River Road

Riverside

Shelley Mullis

Spring Hill

The Lodge

Unity

University

Van Wyck

(B) The precinct lines defining the above precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Revenue and Fiscal Affairs Office designated as document P-57-16.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Lancaster County subject to approval by a majority of the Lancaster County Legislative Delegation.

HISTORY: 1962 Code Section 23-182; 1952 Code Section 23-182; 1950 (46) 2414; 1954 (48) 1438; 1972 (57) 2143; 1977 Act No. 220 Section 1; 1978 Act No. 493, became law without signature of Governor; 1996 Act No. 440, Section 1, eff January 1, 1997; 2006 Act No. 369, Section 1, eff June 10, 2006; 2012 Act No. 156, Section 1, eff May 14, 2012; 2015 Act No. 40 (H.4106), Section 1, eff June 1, 2015; 2016 Act No. 176 (H.4705), Section 1, eff May 23, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 220, Section 2, provides:

"The board of registration of Lancaster County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

2006 Act No. 369, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to elections conducted after July 15, 2006."

Effect of Amendment

The 1977 amendment substituted "Kershaw No. 1, Kershaw No. 2" for "Kershaw" in the first paragraph of this section, inserted "Three-C" in the same paragraph, and added the second paragraph.

The 1978 amendment added Kershaw Health Center as a voting precinct.

The 1996 amendment designated the first and second paragraphs as subsections (A) and (B), and added subsection (C); in subsection (A), in the introductory matter substituted "are" for "shall be"; in the table of voting precincts deleted "Charlesboro", "Dixie", "schoolhouse at" preceding "Erwin Farm", "Flat Creek", "Flint Ridge", "Fork Hill", "Kershaw Mill", "Kershaw No. 1", "Kershaw No. 2", "Kershaw Health Center E. Lancaster", "W. Lancaster", "Oak Ridge", "Primus", "Springs Mill No. 1", "Springs Mill No. 2", "Tabernacle", "Three-C", "Tradesville", "Union", and "Welsh's", substituted "Lynwood" for "Linwood", and inserted "Kershaw North", "Kershaw South", "Lancaster East", "Lancaster West", and "Spring Hill"; in subsection (B) inserted "designated as document P-5796" following "Control Board"; and made nonsubstantive changes.

The 2006 amendment, in subsection (A), added "Belaire Number 2" and "Pleasant Valley Number 2"; and, in subsection (B), substituted "P-57-06" for "P-5796".

The 2012 amendment, in subsection (A), removed "Belaire" and inserted "Lake House"; in subsection (B), substituted "Division of Research and Statistics" for "Division of Research and Statistical Services" and substituted "P-57-12" for "P-57-06".

2015 Act No. 40, Section 1, in (A), deleted Belaire Number 2, Pleasant Valley Number 2, and Wylie Park, and added Black Horse Run, Gold Hill, Harrisburg, Osceola, Possum Hollow, River Road, Shelley Mullis, The Lodge, and University; and in (B), deleted "Office of Research and Statistics of the" before "Revenue and Fiscal Affairs Office", and substituted "P-57-15" for "P-57-12".

2016 Act No. 176, Section 1, in (B), substituted "P-57-16" for "P-57-15".



Section 7-7-360. Designation of voting precincts in Laurens County.

(A) In Laurens County there are the following precincts:

Bailey

Barksdale-Narnie

Brewerton

Clinton Mill

Clinton 1

Clinton 2

Clinton 3

Cooks

Cross Hill

Ekom

Gray Court

Greenpond

Hickory Tavern

Joanna

Jones

Laurens 1

Laurens 2

Laurens 3

Laurens 4

Laurens 5

Laurens 6

Long Branch

Lydia Mill

Madden

Martins-Poplar Springs

Mount Olive

Mountville

Ora-Lanford

Owings

Princeton

Trinity Ridge

Waterloo

Wattsville

Youngs.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map designated as P-59-15 and on file with the Revenue and Fiscal Affairs Office and as shown on certified copies provided to the Board of Voter Registration and Elections of Laurens County.

(C) The polling places for the precincts listed in subsection (A) must be established by the Board of Voter Registration and Elections of Laurens County with the approval of a majority of the Laurens County Legislative Delegation.

HISTORY: 1962 Code Section 23-183; 1952 Code Section 23-183; 1950 (46) 2414; 1953 (48) 191; 1956 (49) 1621, 2114; 1958 (50) 1655; 1960 (51) 1709; 1964 (53) 1887; 1972 (57) 2275; 1976 Act No. 724 Section 1; 1977 Act No. 167 Section 1; 1977 Act No. 191 Section 1; 1982 Act No. 383; 1982 Act No. 465, eff June 18, 1982; 1986 Act No. 319, eff February 20, 1986; 1990 Act No. 366, Section 1, eff March 19, 1990; 1991 Act No. 26, Sections 1, 2, eff January 1, 1993; 1996 Act No. 267, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1998 Act No. 315, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 1999 Act No. 123, Section 1, eff June 30, 1999; 2002 Act No. 191, Section 1, eff upon approval (became law without the Governor's signature on March 14, 2002); 2004 Act No. 174, Section 1, eff February 18, 2004; 2012 Act No. 194, Section 1, eff June 7, 2012; 2014 Act No. 138 (H.4647), Section 1, eff March 13, 2014; 2014 Act No. 240 (S.1307), Section 1, eff June 2, 2014; 2015 Act No. 39 (H.4076), Section 1, eff August 1, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendment to subsection (B) made by 2014 Act No. 240, Section 1, eff June 2, 2014, was deemed to prevail over the amendment to subsection (B) made by 2014 Act No. 138, Section 1, eff March 13, 2014, because it was enacted later.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1976 Act No. 724, Section 2, provides:

"Persons registered to vote in the Merna Precinct deleted by the amendment to Section 23-183 of the 1962 Code [Section 7-7-360 of the 1976 Code] in Section 1 of this act shall hereafter vote at the Hickory Tavern Precinct."

1977 Act No. 167, Section 2, provides:

"The Martin's Store Precinct shall be the same as the former Daniel's Store Precinct, which name was changed to the Martin's Store Precinct by the provisions of Section 1 of this act and persons registered to vote in the former Daniel's Store Precinct shall vote at the Martin's Store Precinct."

1977 Act No. 191, Section 2, provides:

"The board of registration of Laurens County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1998 Act No. 315, Section 2, effective upon approval (became law without the Governor's signature on May 28, 1998), provides as follows:

"The Division of Research and Statistical Services of the State Budget and Control Board is directed to reflect on the official map designated as P-5998 that the boundaries of Ward 1 Precinct in Laurens County are changed so that all of the property of the Martha Franks Baptist Retirement Center is moved into Ward 6 Precinct in Laurens County."

Effect of Amendment

The 1976 amendment deleted "Merna at Z. C. Reeves' store;" in the first sentence of the first paragraph of this section.

The first 1977 amendment substituted the words "Martin's store" for the words "Daniel's store" in the first sentence of the first paragraph of this section.

The second 1977 amendment added the second paragraph of this section.

The first 1982 amendment added "at the Greenpond Recreation Center" after "Woodville" in the former first paragraph of this section.

The second 1982 amendment rewrote this section completely, revising the voting precincts and specifically defining their boundaries.

The 1986 amendment rewrote this section.

The 1990 amendment inserted "Except as otherwise provided below, the" for "The" at the beginning of the second paragraph, and added paragraph three.

The 1991 amendment, in the first paragraph deleted precincts Clinton 1, Box 1; Clinton 1, Box 2; Hopewell; Shiloh; Dials; Lanford; Grays; Pleasant Mound; Steward Store; Ora; Renno; Shady Grove; Tip Top; Daniels Store; Mount Pleasant; Poplar Springs; and added Clinton No. 1; Clinton No. 2; Ora-Lanford; and Martins Store-Poplar Springs; and in the second paragraph, added "dated January 31, 1991," and in place of "South Carolina Budget and Control Board" inserted "State Budget and Control Board."

The 1996 amendment designated subsections (A) and (B) and revised subsection (B).

The 1998 amendment, in subsection (A) substituted "Greenpond" for "Woodville"; and in subsection (B) substituted "P-5998" for "P-5996".

The 1999 amendment, in subsection(A), inserted the Clinton No. 3 precinct; in subsection (B), changed the official map from P-5998 to P-5999 and changed the Board of Voter Registration to the Registration and Elections Commission for Laurens County; added subsection (C); and made language changes.

The 2002 amendment, in subsection (A), redesignated a number of voting precincts; and in subsection (B), substituted "P-59-02" for "P-5999", and "Office" for "Division" of Research and Statistical Services.

The 2004 amendment, in subsection (B), substituted "P-59-04" for "P-59-02" and "Statistics" for "Statistical Services".

The 2012 amendment rewrote subsections (A) and (B).

2014 Act No. 138, Section 1, in subsection (B), substituted "P-59-14" for "P-59-12", and substituted "Office of Research" for "Division of Research".

2014 Act No. 240, Section 1, in subsection (B), substituted "P-59-14A" for "P-59-12", and substituted "Office of Research" for "Division of Research".

2015 Act No. 39, Section 1, in (B), substituted "P-59-15" for "P-59-14A", and deleted "Office of Research and Statistics of the" before "Revenue and Fiscal Affairs Office".



Section 7-7-370. Designation of voting precincts in Lee County.

(A)(1) In Lee County there are the following voting precincts:

Ashland/Stokes Bridge

Ashwood

Bishopville No. 1

Bishopville No. 2

Bishopville No. 3

Bishopville No. 4

Cedar Creek

Cypress

Elliott

Hickory Hill

Ionia

Lynchburg

Manville

Mt. Clio

Rattlesnake Springs

Schrocks Mill/Lucknow

South Lynchburg

Spring Hill

St. Charles

St. Matthews

Turkey Creek

Woodrow.

(2) The division line between the voting precincts at Bishopville is Main Street and Church Street, Bishopville No. 1 being the southwest corner, Bishopville No. 2 the southeast corner, Bishopville No. 3 the northeast corner, and Bishopville No. 4 the northwest corner.

(B) The precinct lines defining the above precincts are as shown on maps filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-61-04.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Lee County upon approval of the Lee County Legislative Delegation.

HISTORY: 1962 Code Section 23-184; 1952 Code Section 23-184; 1950 (46) 2414; 1977 Act No. 224 Section 1; 2004 Act No. 213, Section 1, eff April 22, 2004.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 224, Section 2, provides:

"The board of registration of Lee County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 2004 amendment rewrote this section.



Section 7-7-380. Designation of voting precincts in Lexington County; determination of polling places by the Board of Voter Registration and Elections of Lexington County.

(A) In Lexington County there are the following voting precincts:

Amicks Ferry

Barr Road 1

Barr Road 2

Batesburg

Beulah Church

Boiling Springs

Boiling Springs South

Bush River

Carolina Springs

Cayce No. 1

Cayce No. 2

Cayce No. 3

Cayce 2A

Cedar Crest

Chalk Hill

Challedon

Chapin

Coldstream

Congaree 1

Congaree 2

Cromer

Dreher Island

Dutchman Shores

Edenwood

Edmund 1

Edmund 2

Emmanuel Church

Fairview

Faith Church

Gardendale

Gaston 1

Gaston 2

Gilbert

Grenadier

Hollow Creek

Hook's Store

Irmo

Kitti Wake

Lake Murray 1

Lake Murray 2

Leaphart Road

Leesville

Lexington No. 1

Lexington No. 2

Lexington No. 3

Lexington No. 4

Lincreek

Mack-Edisto

Midway

Mims

Mt. Hebron

Mount Horeb

Murraywood

Oakwood

Old Barnwell Road

Old Lexington

Park Road 1

Park Road 2

Pelion 1

Pelion 2

Pilgrim Church

Pine Ridge 1

Pine Ridge 2

Pineview

Platt Springs 1

Platt Springs 2

Pond Branch

Providence Church

Quail Hollow

Quail Valley

Red Bank

Red Bank South 1

Red Bank South 2

Ridge Road

River Bluff

Round Hill

Saluda River

Sand Hill

Sandy Run

Seven Oaks

Sharpe's Hill

Springdale

Springdale South

St. Davids

St. Michael

Summit

Swansea 1

Swansea 2

West Columbia No. 1

West Columbia No. 2

West Columbia No. 3

West Columbia No. 4

Westover

White Knoll

Whitehall

Woodland Hills

(B) The polling places of the various voting precincts in Lexington County must be designated by the Board of Voter Registration and Elections of Lexington County. The precinct lines defining the precincts in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-63-14 and as shown on copies provided to the Board of Voter Registration and Elections of Lexington County. The official map may not be changed except by act of the General Assembly.

HISTORY: 1962 Code Section 23-185; 1952 Code Section 23-185; 1950 (46) 2414, 2529; 1953 (48) 295; 1954 (48) 1563; 1955 (49) 292; 1958 (50) 1568; 1960 (51) 1527; 1970 (56) 1956; 1971 (57) 206, 1091; 1974 (58) 1957, 2805; 1984 Act No. 499, Sections 1, 2, & 4; 1985 Act No. 126, Section 1, eff May 31, 1985; 1989 Act No. 30, Section 1, eff March 31, 1989; 1993 Act No. 3, Section 1, eff February 22, 1993; 1993 Act No. 103, Section 1, eff June 11, 1993; 1995 Act No. 129, Section 1, eff (became law without the Governor's signature on June 13, 1995); 2002 Act No. 239, Section 1, eff upon approval (became law without the Governor's signature on ) May 2, 2002; 2003 Act No. 41, Section 1, eff June 2, 2003; 2005 Act No. 129, Section 1, eff June 3, 2005; 2007 Act No. 37, Section 1, eff June 6, 2007; 2010 Act No. 138, Section 1, eff July 15, 2010; 2012 Act No. 254, Section 1, eff June 18, 2012; 2014 Act No. 125 (S.807), Section 1, eff March 4, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2010 Act No. 245, Section 7,provides as follows:

"Notwithstanding the effective date of Act 138 of 2010, the amendments to Section 7-7-380 contained in Act 138 of 2010 do not take effect until July 15, 2010."

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 1985 amendment substantially reworded this section, and repealed 1984 Act No. 499.

The 1989 amendment replaced "Jamil Road" with "Grenadier".

The first 1993 amendment in the second paragraph, second sentence, added "dated May 28, 1992" following "official map".

The second 1993 amendment designated the subsections as (A) and (B); in subsection (A) added voting precincts Amicks Ferry, Bush River, Dutchman Shores, Pilgrim Church, and White Knoll; and in subsection (B) deleted from the second sentence "dated May 28, 1992" following "on the official map" and added "designated as document P-63-93".

The 1995 amendment added Barr Road, Beulah Church, Faith Church, Kitti Wake and Providence Church precincts; deleted Crapp's Store and Lakeside precincts; and changed the official map reference from "P-63-93" to "P-6395".

The 2002 amendment, in subsection (A), redesignated a number of voting precincts in Lexington County; and in subsection (B), substituted "Office" for "Division" and "P-63-02" for "P-6395".

The 2003 amendment, in subsection (A) deleted "Gaston" and inserted "Gaston 1" and "Gaston 2" in the list of voting precincts, and in subsection (B) substituted "P-63-03" for "P-63-02".

The 2005 amendment, in subsection (A), added "Bethany", "Cedar Crest", "Dreher Island", "Lincreek", "Mt. Hebron", "Oakwood", "Old Lexington", "Sand Hill" and "St. Davids", and substituted "Congaree 1" and "Congaree 2" for "Congaree", "Lake Murray 1" and "Lake Murray 2" for "Lake Murray", "Pelion 1" and "Pelion 2" for "Pelion" and "Swansea 1" and "Swansea 2" for "Swansea"; and, in subsection (B), substituted "Registration and Elections Commission for Lexington County" for "Lexington County Election Commission" in the first sentence and for "State Election Commission and the Board of Voter Registration of the county" in the second sentence, and "P-63-05" for "P-63-03", and deleted "certified" preceding "copies".

The 2007 amendment, in subsection (B), substituted "precincts in subsection (A)" for "above precincts", added "prepared by and" and substituted "P-63-07" for "P-63-05".

The 2010 amendment in subsection (A) substituted "Barr Road 1" and "Barr Road 2" for "Barr Road", substituted "Park Road 1" and "Park Road 2" for "Park Road", substituted "Pine Ridge 1" and "Pine Ridge 2" for "Pine Ridge", and substituted "Red Bank South 1" and "Red Bank South 2" for "Red Bank South"; and in subsection (B) substituted " P-63-10" for P-63-07".

The 2012 amendment, in subsection (A), removed "Bethany" and inserted "Edmund 1" and "Edmund 2"; and, in subsection (B), substituted "Division" for "Office", "P-63-12" for "P-63-10", and removed "by the Office of Research and Statistics".

2014 Act No. 125, Section 1, in subsection (A), added "Carolina Springs", "Platt Springs 1", "Platt Springs 2", and "River Bluff"; and in subsection (B), substituted "Office of Research" for "Division of Research", and substituted "P-63-14" for "P-63-12".



Section 7-7-390. Designation of voting precincts in McCormick County.

In McCormick County there are the following voting precincts:

Mt. Carmel

Willington

Savannah

McCormick No. 1

Bethany

McCormick No. 2

Plum Branch

Parksville

Modoc

Clarks Hill

Monticello

The precinct lines defining the above precincts are as shown on official maps on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-65-13 and as shown on certified copies provided to the State Election Commission and the Board of Voter Registration and Elections of McCormick County.

Polling places must be determined by the Board of Voter Registration and Elections of McCormick County with the approval of the McCormick County Legislative Delegation.

HISTORY: 1962 Code Section 23-186; 1952 Code Section 23-186; 1950 (46) 2414; 1953 (48) 54; 1963 (53) 13; 1976 Act No. 719; 1977 Act No. 239 Section 1; 1984 Act No. 297, eff March 5, 1984; 1987 Act No. 205 Section 1, eff June 30, 1987; 2013 Act No. 8, Section 1, eff March 22, 2013.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

For a local law authorizing the board of registration in McCormick County to define boundaries, see Local Law Index.

1977 Act No. 239, Section 2, provides:

"The board of registration of McCormick County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1976 amendment designated the particular voting place within each particular voting precinct in the first paragraph of this section.

The 1977 amendment added the second paragraph of this section.

The 1984 amendment changed the voting place for numerous precincts.

The 1987 amendment redesignated and numbered the voting precincts in McCormick County, eliminated references to voting places and provided for the designation of polling places.

The 2013 amendment, in the introductory paragraph, substituted "the following voting precincts" for "voting precincts numbered and named as follows"; added Monticello to the list of precincts; and in the paragraph following the precinct list, substituted "Office of Research and Statistics" for "Division of Research and Statistical Services", inserted "designated as document P-65-13", and deleted "by the Division" at the end.



Section 7-7-400. Designation of voting precincts in Marion County.

In Marion County there shall be the following voting precincts: Britton's Neck; Friendship; Centenary; Rains; Marion No. 1; Marion No. 2; Marion North; Marion South; Marion West; Sellers; Temperance; Zion; Northwest; Mullins; Southwest Mullins; Northeast Mullins; Southeast Mullins; and Nichols.

The precinct lines defining the above precincts are as shown on maps filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

HISTORY: 1962 Code Section 23-187; 1952 Code Section 23-187; 1950 (46) 2414; 1977 Act No. 235 Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

1977 Act No. 235, Section 2, provides:

"The board of registration of Marion County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.



Section 7-7-410. Designation of voting precincts in Marlboro County.

(A) In Marlboro County there are the following precincts:

(1) Adamsville

(2) Blenheim

(3) Brightsville

(4) Brownsville

(5) Clio

(6) McColl

(7) East McColl

(8) Quick's Cross Roads

(9) Red Hill

(10) Tatum

(11) Wallace

(12) North Bennettsville

(13) South Bennettsville

(14) East Bennettsville

(15) West Bennettsville

(B) The precinct lines defining the precincts provided in subsection (A) of this section are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-69-93 and as shown on certified copies of the official map provided by the office to the State Election Commission and the Board of Voter Registration and Elections of Marlboro County.

(C) The polling places for the precincts provided in subsection (A) of this section must be established by the Board of Voter Registration and Elections of Marlboro County with the approval of a majority of the Marlboro County Legislative Delegation.

HISTORY: 1962 Code Section 23-188; 1952 Code Section 23-188; 1950 (46) 2414; 1951 (47) 362; 1978 Act No. 406 Section 1, became law without signature of Governor; 1984 Act No. 453, Section eff June 15, 1984; 1993 Act No. 120, Section 1, eff June 11, 1993.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1978 Act No. 406, Section 2, provides as follows:

"SECTION 2. The board of registration of Malboro County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1978 amendment added the second paragraph to the section.

The 1984 amendment substantially reworded this section.

The 1993 amendment rewrote this section, so as to redesignate precincts, and add subsections (B) and (C).



Section 7-7-420. Designation of voting precincts in Newberry County.

(A) In Newberry County there are the following voting precincts:

Beth-Eden

Bush River

Chappells

Fairview

Hartford

Helena

Johnstone

Kinards-Jalapa

Little Mountain

Maybinton

Midway

Mt.Bethel-Garmany

Consolidated Number 5

Newberry Ward 1

Newberry Ward 2

Newberry Ward 3

Newberry Ward 4

Newberry Ward 5

Newberry Ward 6

Oakland

O'Neal

Peak

Pomaria

Prosperity

St.Phillips-Jolly Street

Silverstreet

Stoney Hill

Wheeland

Whitmire City

Whitmire Outside.

(B) The precinct lines defining the precincts provided in subsection (A) in Newberry County are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-71-17 and as shown on copies of the official map provided by the office to the State Election Commission and the Board of Voter Registration and Elections of Newberry County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Newberry County subject to the approval of the majority of the Newberry County Delegation.

HISTORY: 1962 Code Section 23-189; 1952 Code Section 23-189; 1950 (46) 2414; 1960 (51) 1580; 1987 Act No. 38 Section 1, eff April 13, 1987; 1991 Act No. 14, Section 1, eff April 4, 1991; 2002 Act No. 355, Section 1, eff July 19, 2002; 2005 Act No. 74, Section 1, eff May 23, 2005; 2017 Act No. 82 (H.4178), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1987 amendment revised voting precincts, and provided for maps of revised precinct boundaries and establishment of polling places.

The 1991 amendment, in the first paragraph, deleted Mt. Pleasant as a voting precinct and added Consolidated Number 5.

The 2002 amendment designated the subsections; in subsection (A), redesignated a number of voting precincts; in subsection (B), deleted "above" preceding "precincts", and inserted "provided in subsection (A)", "designated as document P-1-71-02", and "by the office", and substituted "Office" for "Division", and "Newberry County Registration and Election Commission" for "Newberry County board of Voter Registration by the division"; and in subsection (C), substituted "Newberry County Registration and Election Commission" for "Newberry County Election Commission".

The 2005 amendment, in subsection (A), substituted "Newberry Ward 3" for , "Newberry Ward 3-1" and Newberry Ward 3-2" and, in subsection (B), substituted "Office of Research and Statistics" for "Office of Research and Statistical Services" and "P-71-05" for "P-71-02".

2017 Act No. 82, Section 1, in (B), deleted "Office of Research and Statistics of the" preceding "Revenue and Fiscal Affairs Office", and substituted "P-71-17" for "P-71-05".



Section 7-7-430. Designation of voting precincts in Oconee County.

(A) In Oconee County there are the following voting precincts:

Bounty Land

Earles Grove

Fair Play

Friendship

Holly Springs

Keowee

Long Creek

Madison

Mountain Rest

New Hope

Newry-Corinth

Oakway

Ravenel

Return

Richland

Salem

Seneca No. 1

Seneca No. 2

Seneca No. 3

Seneca No. 4

Shiloh

South Union

Stamp Creek

Tamassee

Tokeena/Providence

Utica

Walhalla No. 1

Walhalla No. 2

Westminster No. 1

Westminster No. 2

West Union

(B) The precinct lines defining the above precincts in Oconee County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-73-13 and as shown on certified copies of the official map provided to the Board of Voter Registration and Elections of Oconee County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Oconee County.

HISTORY: 1962 Code Section 23-190; 1952 Code Section 23-190; 1950 (46) 2414; 1951 (47) 211; 1962 (52) 1655; 1966 (54) 2761; 1967 (55) 43; 1968 (55) 2275; 1979 Act No. 162 Section 1, eff January 1, 1980; 1989 Act No. 107, Sections 1-3, eff May 30, 1989; 1996 Act No. 379, Section 1, eff January 1, 1997; 1998 Act No. 282, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 2003 Act No. 75, Section 1, eff June 25, 2003; 2012 Act No. 157, Section 1, eff May 14, 2012; 2013 Act No. 52, Section 1, eff June 7, 2013.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1979 amendment substantially rewrote subsection A and added subsection B.

The 1989 amendment added "Stamp Creek" as a voting precinct in subsection A, rewrote the provisions pertaining to Keowee precinct in subsection B, and added Stamp Creek to the list of boundaries of voting precincts in subsection B.

The 1996 amendment revised this section to combine the Tokeena and Providence voting precincts and to provide as its voting place the Tokeena Cross Roads Fire Department, and corrected a typographical error.

The 1998 amendment rewrote this section.

The 2003 amendment, in subsection (A), arranged the voting precincts into a list format, added "Bounty Land" preceding "Earles Grove", and made nonsubstantive changes; and, in subsection (B), substituted "Office" for "Division" and "P-73-03" for "P-7398".

The 2012 amendment substituted "Division" for "Office", substituted "P-73-12" for "P-73-03", and removed "State Election Commission and the" from subsection (B).

The 2013 amendment inserted "New Hope"; and substituted "Office of Research and Statistics" for "Division of Research and Statistics" and "P-73-13" for "P-73-12" and deleted "by the division" following "Elections Commission" in paragraph (B).



Section 7-7-440. Designation of voting precincts in Orangeburg County.

(A) In Orangeburg County there are the following voting precincts:

Precinct Name

Orangeburg Ward 1

Orangeburg Ward 2

Orangeburg Ward 3

Orangeburg Ward 4

Orangeburg Ward 5

Orangeburg Ward 6

Orangeburg Ward 7

Orangeburg Ward 8

Orangeburg Ward 9

Orangeburg Ward 10

Suburban 1

Suburban 2

Suburban 3

Suburban 4

Suburban 5

Suburban 6

Suburban 7

Suburban 8

Suburban 9

Bethel

Bolentown

Bowman 1

Bowman 2

Branchville 1

Branchville 2

Brookdale

Cope

Cordova 1

Cordova 2

Edisto

Elloree 1

Elloree 2

Eutawville 1

Eutawville 2

Four Holes

Holly Hill 1

Holly Hill 2

Jamison

Limestone 1

Limestone 2

Neeses-Livingston

Nix

North 1

North 2

Norway

Pinehill

Providence

Rowesville

Santee 1

Santee 2

Springfield

Vance

Whittaker

(B) The precinct lines defining the precincts in subsection (A) are as shown on official maps on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and as shown on copies provided to the State Election Commission and the Board of Voter Registration and Elections of Orangeburg County by the office and designated as P-75-05.

(C) The polling places for the precincts provided in this section must be determined by the Board of Voter Registration and Elections of Orangeburg County subject to the approval of a majority of the Orangeburg County Legislative Delegation.

HISTORY: 1962 Code Section 23-191; 1952 Code Section 23-191; 1950 (46) 2414; 1952 (47) 2025; 1954 (48) 1730; 1956 (49) 1782; 1957 (50) 549; 1967 (55) 943; 1985 Act No. 150, Section 1, eff June 7, 1985; 1996 Act No. 270, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 2001 Act No. 88, Section 1, eff August 10, 2001; 2002 Act No. 249, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2002); 2005 Act No. 93, Section 1, eff May 26, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1985 amendment substantially rewrote this section.

The 1996 amendment amended by adding a paragraph at the end respecting polling places for precincts.

The 2001 amendment inserted subsection designators; in subsection (A) deleted a separate column of precinct numbers, designated Ward 10 as Orangeburg Ward 10, divided Cordova into Cordova #1 and #2, divided Elloree into Elloree #1 and #2, divided Limestone into Limestone #1 and #2, divided Pinehill-Bolen into separate precincts, divided Santee into Santee #1 and #2, combined East and West Springfield into Springfield, and deleted Barrier Free precinct; and rewrote subsections (B) and (C).

The 2002 amendment, in subsection (A), redesignated a number of the voting precincts in Orangeburg County; and in subsection (B), substituted "P-75-02" for "P-75-01".

The 2005 amendment, in subsection (B), substituted "Office of Research and Statistics" for "Office of Research and Statistical Services" and "P-75-05" for "P-75-02" and deleted "certified" preceding "copies".



Section 7-7-450. Designation of voting precincts in Pickens County.

(A) In Pickens County there are the following voting precincts:

Abel

Albert R. Lewis

Arial Mill

Brushy Creek

Calhoun

Cedar Rock

Clemson

Crescent Hill

Crestview

Crossroads

Crosswell

Dacusville

Easley

East Liberty

East Pickens

Flat Rock

Forest Acres

Fruit Mountain

Georges Creek

Glassy Mountain

Griffin

Holly Springs

Issaqueena

Lawrence Chapel

Lenhart

McAllister

McKissick

Morrison

Mountain View

Nine Forks

Norris

North Central

North Liberty

North Pickens

Pendleton

Pickensville

Pike

Pope Field

Praters Creek

Pumpkintown

Rices Creek

Rock Springs

Saluda

Sheffield

Simpson

Sitton

Six Mile

Six Mile Mountain

Skelton

Smith Grove

South Central

South Pickens

Stone Church

Tri County

University

Vinland

West Central

West Liberty

West Pickens

Woodside

Zion.

(B) The precinct lines defining the above precincts are as shown on official maps on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-77-12 and as shown on certified copies provided to the Board of Voter Registration and Elections of Pickens County.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Pickens County subject to the approval of the majority of the Pickens County Legislative Delegation.

HISTORY: 1962 Code Section 23-192; 1952 Code Section 23-192; 1950 (46) 2414; 1951 (47) 94; 1967 (55) 285; 1968 (55) 2555; 1971 (57) 537; 1977 Act No. 169 Section 1; 1985 Act No. 94, eff May 21, 1985; 1986 Act No. 348, eff March 28, 1986; 1989 Act No. 13, Section 1, eff February 15, 1989; 1990 Act No. 434, Section 1, eff April 24, 1990; 1993 Act No. 107, Section 1, eff June 11, 1993; 1996 Act No. 228, Section 2, eff February 12, 1996; 2001 Act No. 108, Section 1, eff September 20, 2001; 2012 Act No. 158, Section 1, eff May 14, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 169, Section 2, provides:

"SECTION 2. The board of registration of Pickens County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1996 Act No. 228, Section 1, provides as follows:

"SECTION 1. The University voting precinct and the Fort Hill voting precinct in Pickens County are hereby consolidated into a single precinct entitled the 'Fort Hill' precinct. The official maps on file with the Division of Research and Statistical Services of the Budget and Control Board shall be redrawn to show the new precinct lines."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 1985 amendment rewrote this section.

The 1986 amendment deleted a column of precinct numbers which corresponded with the precinct names.

The 1989 amendment added Rock Springs, Simpson and Pickensville to the list of precincts, and provided for polling places for precincts to be established by the Pickens County Registration and Elections Commission.

The 1990 amendment inserted "Pickens" in the second paragraph, and added the third paragraph redefining the Holly Springs and Pumpkintown precincts.

The 1993 amendment designated the former first, second and fourth paragraphs as subsections (A), (B), (C); in (A) added precincts for Fort Hill, Morrison, Griffin, Glassy Mountain, Enon and Saluda and divided Praters Creek and Dacusville precincts into Praters Creek I and II, and Dacusville I and II; in (B) added "designated as document P-77-93"; and deleted a former third paragraph reading "The precinct lines of the Holly Springs and Pumpkintown precincts are redefined as shown on the official map dated February 27, 1990".

The 1996 amendment revised this section to consolidate the University voting precinct with the Fort Hill precinct.

The 2001 amendment revised the list of precincts in subsection (A); and in subsection (B) changed "division" to "office" in two places, and changed "document P-7796" to "document "P-77-01".

The 2012 amendment rewrote subsections (A) and (B).



Section 7-7-460. Repealed by 1985 Act No. 20, Section 3, eff June 20, 1985.

Editor's Note

Former Section 7-7-460 was entitled "Designation of voting precincts in Richland County" and was derived from 1962 Code Section 23-193; 1952 Code Section 23-193; 1950 (46) 2414; 1954 (48) 1558, 1781; 1957 (50) 662; 1958 (50) 1694; 1960 (51) 1510, 1568, 930; 1962 (52) 1723; 1967 (55) 1027; 1968 (55) 2246, 2532, 3022, 3023; 1969 (56) 220, 714; 1972 (57) 2159; 1974 (58) 2975; 1975 (59) 635; 1978 Act No. 417, Section 1; 1979 Act No. 174, Sections 1-3.



Section 7-7-465. Richland County voting precincts.

(A) In Richland County there are the following voting precincts:

Ward 1

Ward 2

Ward 3

Ward 4

Ward 5

Ward 6

Ward 7

Ward 8

Ward 9

Ward 10

Ward 11

Ward 12

Ward 13

Ward 14

Ward 15

Ward 16

Ward 17

Ward 18

Ward 19

Ward 20

Ward 21

Ward 22

Ward 23

Ward 24

Ward 25

Ward 26

Ward 29

Ward 30

Ward 31

Ward 32

Ward 33

Ward 34

Arcadia

Ardincaple

Ballentine 1

Ballentine 2

Barrier Free

Beatty Road

Bluff

Blythewood 1

Blythewood 2

Blythewood 3

Bookman

Brandon 1

Brandon 2

Briarwood

Bridge Creek

Caughman Road

College Place

Cooper

Dennyside

Dentsville

Dutch Fork 1

Dutch Fork 2

Dutch Fork 3

Dutch Fork 4

Eastover

Edgewood

Estates

Fairlawn

Fairwold

East Forest Acres

North Forest Acres

South Forest Acres

Friarsgate 1

Friarsgate 2

Old Friarsgate

Gadsden

Garners

Greenview

Gregg Park

Hampton

Harbison 1

Harbison 2

Hopkins 1

Hopkins 2

Horrell Hill

Hunting Creek

Keels 1

Keels 2

Keenan

Kelly Mill

Killian

Kingswood

Lake Carolina

Lincolnshire

Longcreek

Longleaf

Lykesland

Mallet Hill

Meadowfield

Meadowlake

McEntire

Midway

Mill Creek

Monticello

North Springs 1

North Springs 2

North Springs 3

Oak Pointe 1

Oak Pointe 2

Oak Pointe 3

Oakwood

Olympia

Parkridge 1

Parkridge 2

Parkway 1

Parkway 2

Parkway 3

Pennington 1

Pennington 2

Pine Grove

Pine Lakes 1

Pine Lakes 2

Pinewood

Polo Road

Pontiac 1

Pontiac 2

Rice Creek 1

Rice Creek 2

Ridge View 1

Ridge View 2

Ridgewood

Riverside

Riversprings 1

Riversprings 2

Riversprings 3

Riverwalk

Round Top

St. Andrews

Sandlapper

Satchelford

Skyland

South Beltline

Spring Hill

Spring Valley

Spring Valley West

Springville 1

Springville 2

Trenholm Road

Trinity

Valhalla

Valley State Park

Walden

Webber

Westminster

Whitewell

Wildewood

Woodfield

Woodlands

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Revenue and Fiscal Affairs Office designated as document P-79-15 and as shown on copies of the official map provided to the Board of Voter Registration and Elections of Richland County by the Revenue and Fiscal Affairs Office.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Richland County subject to the approval of the majority of the Richland County Legislative Delegation.

(D) If the Board of Voter Registration and Elections of Richland County determines that a precinct contains no suitable location for a polling place, the board, upon approval by a majority of the county's legislative delegation, may locate the polling place inside the county and within five miles of the precinct's boundaries.

HISTORY: 1985 Act No. 20, Section 1, eff June 20, 1985; 1995 Act No. 127, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1999 Act No. 35, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 1999 Act No. 54, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 2002 Act No. 186, Section 1, eff upon approval (became law without the Governor's signature on) March 14, 2002; 2002 Act No. 221, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2002); 2007 Act No. 24, Section 1, eff May 14, 2007; 2013 Act No. 93, Section 1, eff January 1, 2014; 2015 Act No. 84 (H.4142), Section 1, eff June 11, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1985 Act No. 20, Section 2, effective June 20, 1985, provides as follows:

"The Richland County Board of Voter Registration shall appropriately change voter registration to reflect the new precinct for any person whose registration is transferred to another precinct by virtue of the provisions of this act as provided by Section 7-7-720 of the 1976 Code."

Effect of Amendment

The 1995 amendment added the Gregg Park precinct.

The first 1999 amendment (by Act No. 35) divided the section in to subsections (A) and (B); in subsection (A), rewrote the list of voting precincts; in subsection (B), changed the official map to document P-7999; and made other minor changes.

The second 1999 amendment (by Act No. 54) made the same changes as Act 35.

The 2002 amendments to subsection (B), by both Act 186 and Act 221, substituted "P-7901" for "P-7999".

The 2007 amendment, in subsection (A), added "Blythewood # 3", "Kelly Mill", "Lake Carolina", "Oak Point", "Parkridge", "Pine Grove", "Ridge View", "Round Top", "Sandlapper", "Spring Hill", and "Spring Valley West", and substituted "Dutch Fork #1" and "Dutch Fork #2" for "Dutch Fork", "Harbinson #1" and "Harbinson # 2" for "Harbinson", and "Parkway # 1" and "Parkway # 2" for "Parkway"; in subsection (B), substituted "Statistics" for "Statistical Services" in two places and "P-79-07" for "P-7901" and deleted "certified" preceding "copies" and "the State Election Commission and" preceding "the Richland County Board of Voter Registration"; and added subsection (C).

The 2013 amendment rewrote subsections (A), (B), and (C).

2015 Act No. 84, Section 1, in (B), deleted "Office of Research and Statistics of the" following "with the", substituted "P-79-15" for "P-79-13", and substituted "Revenue and Fiscal Affairs Office" for "Office of Research and Statistics".



Section 7-7-470. Repealed 1985 Act No. 20, Section 3, eff June 20, 1985.

Editor's Note

Former Section 7-7-470 was entitled "Designation of wards in City of Columbia" and was derived from 1962 Code Section 23-193.1; 1975 (59) 635; 1978 Act No. 417, Section 2.



Section 7-7-480. Designation of voting precincts in Saluda County.

(A) In Saluda County there are the following voting precincts:

Centennial

Clyde

Delmar

Fruit Hill

Higgins/Zoar

Holly

Hollywood

Holstons

Mayson

Mt. Willing

Pleasant Cross

Pleasant Grove

Richland

Ridge Spring/Monetta

Saluda No. 1

Saluda No. 2

Sardis

Ward

(B) The precinct lines defining the above precincts are as shown on official maps on file with the Revenue and Fiscal Affairs Office designated as document P-81-17 and as shown on certified copies provided to the State Election Commission and the Board of Voter Registration and Elections of Saluda County by the office.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Saluda County subject to the approval of a majority of the Saluda County Legislative Delegation.

HISTORY: 1962 Code Section 23-194; 1952 Code Section 23-194; 1950 (46) 2414; 1956 (49)1758; 1977 Act No. 172, Section 1; 1994 Act No. 320, Section 1, eff March 24, 1994; 1996 Act No. 286, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996); 1996 Act No. 311, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996); 2017 Act No. 73 (H.3667), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 172, Section 2, provides:

"The board of registration of Saluda County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment substantially revised this section.

The 1994 amendment redesignated the precincts in Saluda County, and provided that the precinct lines defining the precincts are as shown on official maps on file with the division of research and Statistical Services of the Budget and Control Board designated as document P-81-94 and must be established by the Saluda County Election Commission, and added subsection (C).

The First 1996 amendment deleted the Denny precinct from subsection (A).

The Second 1996 effected the same change as the first 1996 amendment.

2017 Act No. 73, Section 1, in (B), deleted "Office of Research and Statistics of the" preceding "Revenue and Fiscal Affairs Office", and substituted "P-81-17" for "P-81-94".



Section 7-7-490. Designation of voting precincts in Spartanburg County.

(A) In Spartanburg County there are the following voting precincts:

Abner Creek Baptist

Anderson Mill Baptist

Anderson Mill Elementary

Arcadia Elementary

Beaumont Methodist

Beech Springs Intermediate

Ben Avon Methodist

Bethany Baptist

Bethany Wesleyan

Boiling Springs Elementary

Boiling Springs High School

Boiling Springs Intermediate

Boiling Springs Jr. High

Boiling Springs 9th Grade

Canaan

Cannons Elementary

Carlisle Fosters Grove

Carlisle Wesleyan

Cavins Hobbysville

C.C. Woodson Recreation

Cedar Grove Baptist

Chapman Elementary

Chapman High School

Cherokee Springs Fire Station

Chesnee Elementary

Cleveland Elementary

Clifdale Elementary

Converse Fire Station

Cooley Springs Baptist

Cornerstone Baptist

Cowpens Depot Museum

Cowpens Fire Station

Croft Baptist

Cross Anchor Fire Station

Cudd Memorial

D. R. Hill Middle School

Daniel Morgan Technology Center

Drayton Fire Station

Duncan United Methodist

Eastside Baptist

Ebenezer Baptist

Enoree First Baptist

E.P. Todd Elementary

Fairforest Elementary

Fairforest Middle School

Gable Middle School

Glendale Fire Station

Gramling Methodist

Greater St. James

Hayne Baptist

Hendrix Elementary

Holly Springs Baptist

Hope

Jesse Bobo Elementary

Jesse Boyd Elementary

Lake Bowen Baptist

Landrum High School

Landrum United Methodist

Lyman Elementary

Lyman Town Hall

Mayo Elementary

Morningside Baptist

Motlow Creek Baptist

Mt. Calvary Presbyterian

Mt. Moriah Baptist

Mt. Zion Full Gospel Baptist

Oakland Elementary

Pacolet Elementary School

Park Hills Elementary

Pauline Glenn Springs Elementary

Pelham Fire Station

Poplar Springs Fire Station

Powell Saxon Una

R.D. Anderson Vocational

Rebirth Missionary Baptist

Reidville Elementary

Reidville Fire Station

River Ridge Elementary

Roebuck Bethlehem

Roebuck Elementary

Southside Baptist

Spartanburg High School

Startex Fire Station

St. John's Lutheran

Swofford Career Center

Travelers Rest Baptist

Trinity Methodist

Trinity Presbyterian

Victor Mill Methodist

Wellford Fire Station

Holy Communion

West View Elementary

White Stone Methodist

Whitlock Jr. High

Woodland Heights Recreation Center

Woodruff Elementary

Woodruff Fire Station

Woodruff Leisure Center

(B) Precinct lines defining the precincts in subsection (A) are as shown on the official map on file with the Revenue and Fiscal Affairs Office, and as shown on copies provided to the Board of Voter Registration and Elections of Spartanburg County by the Revenue and Fiscal Affairs Office designated as document P-83-17.

(C) Polling places for the precincts listed in subsection (A) must be determined by the Board of Voter Registration and Elections of Spartanburg County with the approval of a majority of the Spartanburg County Legislative Delegation.

HISTORY: 1962 Code Section 23-195; 1952 Code Section 23-195; 1950 (46) 2414; 1956 (49) 1751; 1958 (50) 1664; 1959 (51) 89; 1960 (51) 1516; 1967 (55) 968; 1968 (55) 2461; 1974 (58) 1986; 1975 (59) 770; 1977 Act No. 231 Section 1; 1978 Act No. 620, became law without the signature of the Governor; 1985 Act No. 96, eff May 21, 1985; 1986 Act No. 364, Sections 1-6, eff April 11, 1986, 1990 Act No. 384, Section 1, eff March 19, 1990; 1992 Act No. 402, Section 1, eff June 1, 1992; 2003 Act No. 67, Section 1, eff June 25, 2003; 2004 Act No. 217, Section 1, eff April 22, 2004; 2006 Act No. 272, Section 1, eff May 2, 2006; 2009 Act No. 54, Section 1, eff June 2, 2009; 2012 Act No. 167, Section 1, eff May 14, 2012; 2014 Act No. 127 (S.987), Section 1, eff March 4, 2014; 2014 Act No. 237 (S.1214), Section 1, eff July 1, 2014; 2015 Act No. 57 (H.3888), Section 1, eff June 3, 2015; 2016 Act No. 217 (S.1212), Section 1, eff July 1, 2016; 2017 Act No. 58 (S.637), Section 1, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendments to subsection (A) made by 2014 Act No. 127 and 2014 Act No. 237 were read together.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 231, Section 2, provides:

"The board of registration of Spartanburg County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1982 Act No. 337, Section 1, effective April 13, 1982, provides as follows:

"Notwithstanding any other provision of law, on the effective date of this act, the precinct lines defining the precincts in Spartanburg County are as shown on maps filed with the clerk of court of the county and on file with the State Election Commission and the Division of Research and Statistical Services of the State Budget and Control Board."

2012 Act No. 167, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to elections conducted after July 15, 2011."

Effect of Amendment

The 1977 amendment added the last paragraph of this section.

The 1978 amendment substantially rewrote this section.

The 1985 amendment rewrote this section.

The 1986 amendment changed the designations of voting precincts formerly designated "BOILING SPRINGS STATION C", "WHITESTONE CROFT STATION A", AND "WHITESTONE CROFT STATION B" to "BOWEN", "CROFT", and "WHITESTONE", respectively; in the description of the precinct designated "CANNON'S CAMPGROUND", substituted "Marconi Drive" for "Edison Circle" and added "to Cannon Road"; in the description of the precinct designated "DRAYTON", substituted "Marconi Drive" for "Edison Circle" and substituted "then east to Cannon Road" for "follow to Cannon Road"; and, following the description of the precinct designated "CLIFTON", added the provision changing the voting place from St. Andrews Methodist Church to Clifton Second Baptist Church.

The 1990 amendment, in voting precinct Hill Top, added at the end "The voting place for the precinct is Bethany Baptist Church."

The 1992 amendment regarding the City of Spartanburg, renamed the voting precincts and made grammatical changes.

The 2003 amendment rewrote the list of voting precincts under the existing introductory paragraph; designated the existing introductory paragraph as subsection (A) and the last existing undesignated paragraph as subsection (B); rewrote subsection (B); and added subsection (C) relating to approval of polling places for the precincts listed in the new subsection (A).

The 2004 amendment in subsection (B) substituted "P-83-04" for "P-83-03".

The 2006 amendment, in subsection (A), revised the voting precincts; and, in subsection (B), deleted "certified" preceding "copies" and "the State Election Commission and" preceding "the Board of Voter Registration" and substituted "P-83-06" for "P-83-04".

The 2009 amendment, in subsection (A), revised and renamed the voting precincts; and, in subsection (B), substituted "State" for "South Carolina" preceding "Budget and Control Board" and "P-83-09" for "P-83-06".

The 2012 amendment inserted "Greater St. James" and removed "Inman Mills Baptist" in subsection (A); substituted "Division" for "Office" in two places, and substituted "P-83-11" for "P-83-09" in subsection (B).

2014 Act No. 127, Section 1, in subsection (A), substituted "Pacolet Elementary School" for "Pacolet Town Hall", deleted "T.W. Edwards Recreation Center", and substituted "Holy Communion" for "West Side Baptist"; in subsection (B), twice substituted "Office of Research" for "Division of Research", and substituted "P-83-14" for "P-83-12".

2014 Act No. 237, Section 1, in subsection (A), added "Fairforest Elementary", added "Morningside Baptist", deleted "Mt. Sinai Baptist", deleted "North Spartanburg Fire Station", deleted "Pine Street Elementary", added "St. John's Lutheran", deleted "Woodruff Armory Drive Fire Station", and added "Woodruff Leisure Center"; in subsection (B), twice substituted "Office of Research" for "Division of Research", inserted ", or its successor agency,", and substituted "P-83-14" for "P-83-12".

2015 Act No. 57, Section 1, in (A), deleted Arrowood Baptist, Canaan Baptist, Chesnee Senior Center, Grace Baptist, Powell Saxon Una Fire Station, Silverhill United Methodist, Una Fire Station, Woodruff American Legion, and Woodruff Town Hall; in (A), added Canaan, Chesnee Elementary, Duncan United Methodist, Powell Saxon Una, and Woodruff Elementary; in (B), substituted "Precinct" for "The precinct", deleted "Office of Research and Statistics of the" before "Revenue and Fiscal Affairs Office", substituted "Revenue and Fiscal Affairs Office" for "Office of Research and Statistics", and substituted "P-83-15" for "P-83-14"; and in (C), substituted "Polling" for "The polling".

2016 Act No. 217, Section 1, in (A), added "Carlisle Wesleyan" and "River Ridge Elementary", and deleted "Mountain View Baptist"; in (B), substituted "P-83-16" for "P-83-15".

2017 Act No. 58, Section 1, in (A), added "Anderson Mill Baptist", "D. R. Hill Middle School", "Hope", "Lyman Elementary", and "Trinity Presbyterian" as voting precincts, and deleted "Friendship Baptist"; and in (B), substituted "P-83-17" for "P-83-16".



Section 7-7-500. Repealed by 1983 Act No. 137, Section 2, eff from and after January 1, 1985, as amended by 1984 Act No. 348, Section 1.

Editor's Note

1983 Act No. 137, Section 2, repealed this section eff June 20, 1983. Subsequently, 1984 Act No. 348, Section 1, changed the repeal date to January 1, 1985.

Former Section 7-7-500 was entitled "Designation of voting precincts in Sumter County" and was derived from 1962 Code Section 23-196; 1952 Code Section 23-196; 1950 (46) 2414; 1967 (55) 141.



Section 7-7-501. Designation of voting precincts in Sumter County.

(A) In Sumter County there are the following voting precincts:

Bates

Birnie

Burns-Downs

Causeway Branch 1

Causeway Branch 2

Cherryvale

Crosswell

Dalzell 1

Dalzell 2

Delaine

Ebenezer 1

Ebenezer 2

Folsom Park

Furman

Green Swamp 1

Green Swamp 2

Hampton Park

Hillcrest

Horatio

Lemira

Loring

Magnolia-Harmony

Manchester Forest

Mayesville

Mayewood

McCray's Mill 1

McCray's Mill 2

Millwood

Morris College

Mulberry

Oakland Plantation 1

Oakland Plantation 2

Oswego

Palmetto Park

Pinewood

Pocotaligo 1

Pocotaligo 2

Privateer

Rembert

Saint John

Saint Paul

Salem

Salterstown

Savage-Glover

Second Mill

Shaw

South Liberty

South Red Bay

Spectrum

Stone Hill

Sumter High 1

Sumter High 2

Sunset

Swan Lake

Thomas Sumter

Turkey Creek

Wilder

Wilson Hall.

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-85-09 and as shown on copies provided to the Board of Voter Registration and Elections of Sumter County by the office.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Sumter County subject to the approval of a majority of the Sumter County Legislative Delegation.

HISTORY: 1983 Act No. 137, Section 1; 1984 Act No. 348, eff January 1, 1985; 1985 Act No. 135, eff June 6, 1985; 1986 Act No. 315 Section 2, eff February 20, 1986; 1988 Act No. 608, Section 1, eff January 1, 1989; 1993 Act No. 108, Section 1, eff June 11, 1993; 2002 Act No. 168, Section 1, eff upon approval (became law without the Governor's signature on February 12, 2002); 2007 Act No. 62, Section 1, eff June 8, 2007; 2010 Act No. 128, Section 1, eff February 24, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1988 Act No. 608, Section 2, provides as follows:

"SECTION 2. The official map dated February 23, 1988, shows revised boundaries for the Manchester Forest and Pinewood Precincts."

Effect of Amendment

The 1985 amendment substantially revised the second paragraph.

The 1986 amendment added the paragraph relating to transfer of Sumter Elk's Club property to the Second Mill Precinct.

The 1988 amendment added "dated February 23, 1988" in the second paragraph.

The 1993 amendment rewrote this section, redesignating the voting precincts in Sumter County, deleting two paragraphs, and adding (B) and (C).

The 2002 amendment, in subsection (A), redesignated a number of the voting precincts; and, in subsection (B), substituted "Office" for "Division", "P-85-01" for "P-85-93", "Sumter County Registration and Elections Commission" for "Sumter County Board of Voter Registration", and "office" for "division".

The 2007 amendment, in subsection (A), substituted "Causeway Branch 1" and "Causeway Branch 2" for "Causeway Branch", "Ebenezer 1" and "Ebenezer 2" for "Ebenezer", and "Green Swamp 1" and "Green Swamp 2" for "Green Swamp"; in subsection (B), substituted "precincts provided for in subsection (A)" for "above precincts", "map prepared by and on" for "maps", "Office of Research and Statistics of the State Budget and Control Board" for "Office of Research and Statistical Services of the Budget and Control Board", and "P-85-07" for "P-85-01", and deleted "certified" preceding "copies" and "the State Election Commission and" preceding "The Sumter County".

The 2010 amendment in subsection (A) substituted "Dalzell 1" and "Dalzell 2" for "Dalzell" and in subsection (B) substituted "P-85-09" for "P-85-07".



Section 7-7-502. Repealed by 1993 Act No. 108, Section 2, eff June 11, 1993.

Editor's Note

Former Section 7-7-502 was derived from 1984 Act No. 272, Section 1; 1985 Act No. 41, Section 1; 1986 Act No. 315, Section 1. Former statute specified the voting places in Sumter County. See Section 7-7-501 for provisions governing voting places.



Section 7-7-510. Designation of voting precincts in Union County.

(A) In Union County there are the following voting precincts:

Adamsburg

Black Rock

Bonham

Buffalo, Box 1

Carlisle

Cross Keys

East Buffalo

Excelsior

Jonesville, Box 1

Jonesville, Box 2

Kelton

Lockhart

Monarch, Box 1

Monarch, Box 2

Putnam

Santuck

Union, Ward 1, Box 1

Union, Ward 1, Box 2

Union, Ward 2

Union, Ward 3

Union, Ward 4, Box 1

Union, Ward 4, Box 2

West Springs

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-87-03.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Board of Voter Registration and Elections of Union County with the approval of a majority of the Union County Legislative Delegation.

HISTORY: 1962 Code Section 23-197; 1952 Code Section 23-197; 1950 (46) 2414; 1951 (47) 361; 1953 (48) 140; 1955 (49) 21; 1958 (50) 1551, 1595, 1873; 1961 (52) 87; 1968 (55) 2301; 1977 Act No. 168 Section 1; 1978 Act No. 581, became law without the signature of the Governor; 1985 Act No. 24, eff March 19, 1985; 1986 Act No. 406, eff May 12, 1986; 2000 Act No. 231, Section 1, eff February 25, 2000; 2003 Act No. 46, Section 1, eff June 2, 2003.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 168, Section 2, provides:

"The board of registration of Union County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the provisions relative to maps showing precinct lines.

The 1978 amendment deleted Coleraine, Jonesville No. 3 and Parham as voting precincts.

The 1985 amendment substantially revised the provisions of this section setting forth the voting precincts and their respective polling places.

The 1986 amendment changed the polling place for Precinct Number Thirteen from "Sis' Toning and Fitness" to "New Buffalo Elementary School" and changed the polling place for Precinct Number Twenty-Six from "Lockhart Methodist Church Annex" to "Lockhart First Baptist Church Christian Activities Building".

The 2000 amendment designated the first paragraph as subsection (A) and eliminated precinct numbers from the descriptions of the precincts, designated the second paragraph as subsection (B) and added subsection (C).

The 2003 amendment, in subsection (A) inserted "Lockhart" and deleted "Lockhart, Box 1", "Lockhart, Box 2", "Meadows", "Oakland", and "Ottaray", and in subsection (B) substituted "Office" for "Division" and "P-87-03" for "P-8786".



Section 7-7-520. Designation of voting precincts in Williamsburg County.

(A) In Williamsburg County there are the following voting precincts:

Black River

Bloomingvale

Cades

Cedar Swamp

Central

Earles

Greeleyville

Harmony

Hebron

Hemingway

Henry-Poplar Hill

Indiantown

Kingstree No. 1

Kingstree No. 2

Kingstree No. 3

Kingstree No. 4

Lane

Morrisville

Mount Vernon

Muddy Creek

Nesmith

Pergamos

Piney Forest

Salters

Sandy Bay

Singletary

Suttons

Trio.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on maps filed with the Board of Voter Registration and Elections of Williamsburg County as provided and maintained by the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document P-89-12.

(C) The polling places for the precincts provided in this section must be established by the Board of Voter Registration and Elections of Williamsburg County subject to the approval of a majority of the Williamsburg County Delegation, including the Senators.

HISTORY: 1962 Code Section 23-198; 1952 Code Section 23-198; 1950 (46) 2414; 1957 (50) 223; 1967 (55) 1151; 1977 Act No. 203 Section 1; 1978 Act No. 455, became law without signature of Governor; 1990 Act No. 525, Section 1, eff May 31, 1990; 2005 Act No. 130, Section 1, eff June 3, 2005; 2006 Act No. 240, Section 1, eff March 15, 2006; 2012 Act No. 160, Section 1, eff May 14, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1977 Act No. 203, Section 2, provides:

"The board of registration of Williamsburg County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

Effect of Amendment

The 1977 amendment added the second paragraph of this section.

The 1978 amendment combined Henry and Poplar Hill.

The 1990 amendment provides for the establishment of polling places.

The 2005 amendment, designated subsections (A) to (C); in subsection (A), substituted "Earles" for "Earls" and "Sandy Bay" for "Sandy Ray", added "Kingstree No. 4", and deleted "Ebenezer", "Lenuds", "Midway", "Oak Ridge", "Pergamos" and "Workman"; in subsection (B), deleted "above" preceding "precincts" and added "provided in subsection (A)", substituted "filed with the County Election Commission and County Registration Board" for "filed with the clerk of court of the county and also on file with the State Election Commission" and "Office of Research and Statistics" for "Division of Research and Statistical Services" and added "designated as document P-89-05"; and, in subsection (C), deleted the second sentence relating to establishing certain polling places.

The 2006 amendment, in subsection (A), deleted the Millwood precinct and added the Pergamos precinct; and, in subsection (B), substituted "P-89-06" for "P-89-05".

The 2012 amendment substituted "Division" for "Office" and substituted "P-89-12" for "P-89-06" in subsection (B).



Section 7-7-530. Designation of voting precincts in York County.

(A) In York County there are the following voting precincts:

Adnah

Airport

Allison Creek

Anderson Road

Baxter

Bethany

Bethel

Bethel School

Bowling Green

Bullocks Creek

Cannon Mill

Carolina

Catawba

Clover

Cotton Belt

Delphia

Dobys Bridge

Ebenezer

Ebinport

Edgewood

Fairgrounds

Ferry Branch

Fewell Park

Filbert

Fort Mill No. 1

Fort Mill No. 2

Fort Mill No. 3

Fort Mill No. 4

Fort Mill No. 5

Fort Mill No. 6

Friendship

Gold Hill

Hampton Mill

Harvest

Hickory Grove

Highland Park

Hollis Lakes

Hopewell

Independence

India Hook

Kanawha

Lakeshore

Lakewood

Larne

Laurel Creek

Lesslie

Manchester

McConnells

Mill Creek

Mt. Holly

Mt. Gallant

Nation Ford

Neelys Creek

New Home

Newport

Northside

Northwestern

Oakridge

Oakwood

Old Pointe

Ogden

Orchard Park

Palmetto

Pleasant Road

Pole Branch

River's Edge

River Hills

Riverview

Rock Creek

Rock Hill No. 2

Rock Hill No. 3

Rock Hill No. 4

Rock Hill No. 5

Rock Hill No. 6

Rock Hill No. 7

Rock Hill No. 8

Roosevelt

Rosewood

Sharon

Shoreline

Six Mile

Smyrna

Springdale

Springfield

Stateline

Steele Creek

Tega Cay

Tirzah

Tools Fork

University

Waterstone

Windjammer

Wylie

York No. 1

York No. 2

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office, or its successor agency, designated as document P-91-14a and as shown on copies provided to the Board of Voter Registration and Elections of York County by the Office of Research and Statistics.

(C) The polling places for the precincts in subsection (A) must be determined by the Board of Voter Registration and Elections of York County with the approval of a majority of the York County Legislative Delegation.

HISTORY: 1962 Code Section 23-199; 1952 Code Section 23-199; 1950 (46) 2414; 1960 (51) 1684; 1970 (56) 2033; 1973 (58) 107; 1974 (58) 2874; 1976 Act No. 510; 1976 Act No. 570 Section 1; 1977 Act No. 227 Section 1; 1980 Act No. 635, Section 1, eff Sept. 5, 1980; 1986 Act No. 354, eff January 1, 1987; 1987 Act No. 4, Section 1, eff February 12, 1987; 1989 Act No. 138, Section 1, eff June 8, 1989; 1992 Act No. 270, Section 1, eff February 26, 1992; 1992 Act No. 508, Section 1, eff July 10, 1992; 1995 Act No. 77, Section 1, eff upon approval (became law without the Governor's signature on June 13, 1995); 1996 Act No. 269, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1997 Act No. 75, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1997); 1998 Act No. 296, Section 1, eff upon approval (became law without the Governor's signature on April 21, 1998); 1999 Act No. 36, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 2004 Act No; 194, Section 1, eff March 26, 2004; 2007 Act No. 6, Section 1, eff March 27, 2007; 2008 Act No. 209. Section 1, eff May 13, 2008; 2008 Act No. 327, Section 1, eff June 16, 2008; 2009 Act No. 53, Section 1, eff June 2, 2009; 2014 Act No. 143 (S.995), Section 1, eff March 13, 2014; 2014 Act No. 169 (S.1180), Section 1, eff July 1, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendment to subsection (B) made by 2014 Act No. 169, eff July 1, 2014, was deemed to prevail over the amendment to subsection (B) made by 2014 Act No. 143, eff March 13, 2014, because it was enacted later.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1976 Act No. 570, Section 2, provides:

"Any elector whose precinct is changed by this act shall have a new certificate mailed to him reflecting his new precinct by the county board of voter registration."

1977 Act No. 227, Section 2, provides:

"The board of registration of York County shall mail a duplicate certificate reflecting the new precinct to any person whose registration is transferred to another precinct by virtue of the provisions of this act. Such certificate shall not be required to be signed by the named elector in the presence of anyone."

1980 Act No. 635, Section 2, provides as follows:

"The Red River Precincts and the Mt. Gallant Precinct listed in Section 7-7-530 of the 1976 Code are consolidated into a single precinct designated 'Mt. Gallant' in that section as amended in Section 1 of this act. The maps of precincts filed with the clerk of court of the county and also on file with the State Election Commission and maintained by the Division of Research and Statistical Services of the State Budget and Control Board shall be adjusted to reflect the consolidation provided for in this act."

2009 Act No.53 Section 2 provides as follows:

"This act takes effect upon approval by the Governor and applies to all elections conducted after January 1, 2010."

Effect of Amendment

The first 1976 amendment added "Tega Cay;" in the first paragraph of this section.

The second 1976 amendment added the description of Tega Cay precinct in the first paragraph of this section.

The 1977 amendment added the second paragraph of this section.

The 1980 amendment consolidated the former Red River and Mt. Gallant precincts into a single precinct designated "Mt. Gallant".

The 1986 amendment, in the first paragraph, made grammatical changes, substituted "Bethel No. 1; Bethel No. 2" for "Bethel", deleted "Cannon Mill;" and "Filbert;" and added "Ebinport;", "Museum;", and "University;"; and rewrote the second paragraph. The above amendments become effective January 1, 1987.

The 1987 amendment made grammatical changes and created a new second paragraph including the description of Tega Cay precinct's boundaries, previously set forth in the first paragraph, and revised the boundaries of Bethel No. 1 precinct.

The 1989 amendment, in the first paragraph, added "Fort Mill No. 5", and added the fourth paragraph.

The first 1992 amendment created an additional voting precinct in York County named Rock Hill No. 8.

The second 1992 amendment added the third paragraph, referring to census blocks 212, 110A, 110B, and 112A.

The 1995 amendment substantially rewrote this section, and designated paragraphs (A), (B), and (C).

The 1996 amendment deleted "Fort Mill No. 2" from subsection (A) and replaced "P 9195" in subsection (B) with "P-9196".

The 1997 amendment, in subsection (A), deleted "Rock Hill No. 1", and, in subsection (B), substituted "P-9197" for "P-9196".

The 1998 amendment, in subsection (A), designated two polling places for Tega Cay; and in subsection (B), substituted "P-9198" for "P-9197".

The 1999 amendment inserted the New Home precinct, changed the map designation, and made other minor changes.

The 2004 amendment, in subsection (A), added "Doby's Bridge", "Fort Mill 2", "Orchard Park" and "Riverview" and, in subsection (B), substituted "Office of Research and Statistics" for "Division of Research and Statistical Services" in two places and "P-91-04" for "P-9199".

The 2007 amendment, in subsection (A), added "Airport", "Lakewood", "Laurel Creek" and "Mt. Gallant", and deleted "Museum"; in subsection (B), substituted "precincts in subsection (A)" for "above precincts", "P-91-07" for "P-91-04" and deleted "certified" preceding "copies" and "State Election Commission and the" preceding "Registration"; and, in subsection (C), substituted "precincts in subsection (A)" for "above precincts".

The first 2008 amendment, in subsection (A), added "Allison Creek", "Gold Hill", "McConnells", "Palmetto", "Steele Creek", "Tega Cay", "Waterstone" and "Windjammer" and deleted "Allison Creek Church", "McConnellsville", "Tega Cay 1", and "Tega Cay 2"; and, in subsection (B), substituted "P-91-08" for "P-91-07".

The second 2008 amendment, in subsection (A), added "Adnah", "Harvest", and "Old Pointe"; and, in subsection (B), substituted "P-91-08A" for "P-91-08".

The 2009 amendment, in subsection (A), added "Carolina", "Fairgrounds", "Ferry Branch", "Friendship", "Hollis Lakes", "Hopewell", "Independence" "Manchester", "Mill Creek", "Nation Ford", "Neelys Creek", "Old Pointe", "Pole Branch", "Six Mile", "Springfield", "Stateline", and "Wylie", substituted "Delphia" for "Delphos", "Dobys Bridge" for "Doby's Bridge", and "Oakridge" for "Oak Ridge", and deleted "Lesslie No. 1" and "Lesslie No. 2"; and, in subsection (B), substituted "P-91-09" for "P-91-08A".

2014 Act No. 143, Section 1, in subsection (B), substituted "P-91-14" for "P-91-09".

2014 Act No. 169, Section 1, in subsection (A), added "Baxter", substituted "Bethel" for "Bethel No. 1" and "Bethel No. 2", substituted "Clover" for "Clover No. 1" and "Clover No. 2", and added "Hampton Mill", "Kanawha", "Larne", "River's Edge", "River Hills", "Rock Creek", and "Roosevelt"; and in subsection (B), substituted "Control Board, or its successor agency," for "Control Board", and substituted "P-91-14a" for "P-91-09".



Section 7-7-710. State Election Commission shall report certain precincts to General Assembly for alteration; alteration by county boards of voter registration and elections where General Assembly fails to act.

The State Election Commission shall report the names of all polling precincts by county that have more than one thousand five hundred registered electors as of January first to the General Assembly not later than the fourth Tuesday of each odd-numbered year. If, by April first of the same year, the General Assembly has failed to alter the precincts so that no precinct shall have more than one thousand five hundred qualified electors the State Election Commission shall notify the respective county boards of voter registration and elections which shall make such alterations as necessary to conform all precincts to such limitations. Provided, that precincts isolated by water shall not be required to meet minimum requirements.

HISTORY: 1962 Code Section 23-221; 1971 (57) 398.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-7-720. Notification to persons whose registration is transferred; removal from registration books of person whose notification is returned undelivered; restoration of name.

(A) A person whose registration is transferred to another precinct by virtue of the provisions of this article must be notified by mail by the county board of voter registration and elections of the transfer.

(B) A person whose notification is returned to the county board of voter registration and elections as undeliverable must be reported by the board to the State Election Commission. The State Election Commission must place the elector in an inactive status on the master file and may remove this elector's name from inactive status upon compliance with the provisions of Section 7-5-330(F).

HISTORY: 1962 Code Section 23-222; 1971 (57) 398; 1984 Act No. 510, Section 10, eff June 28, 1984; 1996 Act No. 466, Section 7, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 1996 amendment made former undesignated paragraphs subsections (A) and (B), and otherwise revised this section.



Section 7-7-730. Division of precincts having more than 750 electors.

When a precinct has more than seven hundred fifty registered electors, the precinct list must be divided alphabetically so that no list contains more than seven hundred fifty electors and separate managers and facilities are provided within the polling place for each list of electors. Local registration boards dividing precincts alphabetically shall notify the State Election Commission of this division so that separate alphabetically arranged poll lists may be printed by the commission. Upon completion of the above, the provisions of Section 7-7-710 are considered to be complied with regardless of the number of electors in the precinct. Nothing in this section prevents the alteration of precincts pursuant to Section 7-7-710 where the General Assembly or local registration boards consider this alteration advisable.

HISTORY: 1962 Code Section 23-223; 1971 (57) 398; 1994 Act No. 304, Section 1, eff March 16, 1994.

Effect of Amendment

The 1994 amendment provides where a precinct has more than seven hundred fifty registered electors rather than fifteen hundred electors, the precinct list must be divided alphabetically so that no list contains more than seven hundred fifty names, and added the last two sentences.



Section 7-7-910. Designated polling places; alternative polling place.

(A) Subject to the provisions of Section 7-7-920 and Section 7-5-440 and except as provided in subsection (B) of this section, each elector must be registered and, unless otherwise specified on his voting certificate, shall vote at the designated polling place within the precinct of his residence, but in incorporated municipalities in which officers are elected by wards or other municipal subdivisions, electors must be registered and shall vote at their designated polling places.

(B)(1) For purposes of this subsection, an "emergency situation" means the designated polling place is not available for use as a polling place on the election day after the first notice of the election is published.

(2) If a designated polling place in a precinct is unavailable for use during an election as a result of an emergency situation, the authority charged by law with conducting the election shall designate an alternative polling place to be used for the electors in that precinct for any election occurring during the emergency situation. An alternative polling place for an emergency situation must be approved by the majority of the legislative delegation if the designation occurs more than seven days prior to the election. If an alternative polling place for an emergency situation is designated seven days or less prior to the election, the authority charged by law with conducting the election must notify the members of the legislative delegation of the alternative polling place.

(3) The alternative polling place is not required to be within the precinct of the elector's residence; however, the authority charged by law with conducting the election may designate an alternative polling place outside the precinct only if no other location within the precinct is available for use as a polling place. If an alternative polling place is outside the precinct, it must be located in an adjoining precinct. The alternative polling place must be selected with consideration of the distance the electors would be required to travel in order to vote.

(4) Every attempt must be made to notify electors of the alternative polling place before the election and on the day of the election through the media and by posted notice at the designated polling place.

(C) If an alternative polling place outside of the precinct is selected pursuant to subsection (B) of this section, the authority charged by law with conducting the election shall certify in writing to the State Election Commission that no other location within the precinct is available for use as a polling place and that the selection of a polling place was made with consideration of the distance electors would have to travel to vote.

HISTORY: 1962 Code Section 23-211; 1952 Code Section 23-211; 1950 (46) 2059; 1967 (55) 657; 1996 Act No. 466, Section 8, eff August 21, 1996; 2006 Act No. 339, Section 1, eff June 8, 2006.

Editor's Note

2006 Act No. 339, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and must not be put into practice until it receives preclearance by the United States Department of Justice." [Preclearance received September 5, 2006]

Effect of Amendment

The 1996 amendment revised this section.

The 2006 amendment designated subsection (A), substituting "and except as provided in subsection (B) of this section, each" for "every", and added subsections (B) and (C) relating to designation of alternate polling places.



Section 7-7-920. Places where electors shall vote in municipal elections.

In all municipal elections when the aldermen or councilmen are elected by wards, the electors shall vote at the voting place within their ward nearest their residences, and in all municipal elections when the aldermen, councilmen or other officials are elected by a vote at large within the municipality, the electors shall vote at the voting place in the precinct within which they reside which is nearest their residences.

In all municipal elections when the ward lines and the precinct lines coincide within the city limits of the municipality, electors shall vote at the nearest voting place within the ward or precinct.

In any city or town having not more than one polling precinct, established by ordinance, for municipal elections, all duly qualified electors shall be permitted to vote in municipal elections at such voting place if such electors are authorized to vote at any voting precinct within such city or town.

HISTORY: 1962 Code Section 23-211.1; 1952 Code Section 23-118; 1951 (47) 78, 229.



Section 7-7-930. Repealed by 1984 Act No. 510, Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-7-930 was entitled "Voting place must be where registration certificate designates" and was derived from 1962 Code Section 23-213; 1952 Code Section 23-213; 1950 (46) 2059.



Section 7-7-940. Procedure upon removal of elector from one precinct to another.

In case of the moving of a registered elector from one precinct to another in the same county, the elector must notify the board of voter registration and elections of the county. The board must note the fact upon the proper book and give the elector a notification of the precinct into which he is moved.

HISTORY: 1962 Code Section 23-215; 1952 Code Section 23-215; 1950 (46) 2059; 1984 Act No. 510, Section 11, eff June 28, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substantially reworded this section.



Section 7-7-950. Procedure where new precinct is established.

When a new voting precinct is established by law, the county board of voter registration and elections must transfer from the books of registration the names of electors registered to vote in other voting precincts as should register and vote in the new voting precinct and shall notify electors of the change of polling precincts.

HISTORY: 1962 Code Section 23-216; 1952 Code Section 23-216; 1950 (46) 2059; 1984 Act No. 510, Section 12, eff June 28, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substantially reworded this section.



Section 7-7-960. Procedure upon change of ward or precinct boundaries; effect of annexation of part of county to municipality divided into wards.

(a) Any elector whose precinct or ward is changed by a change of ward or precinct boundaries must have notification mailed to him by the county board of voter registration and elections reflecting his new precinct or ward.

(b) Any area in the county annexed to a municipality which is divided into wards shall be made part of a ward to which it is contiguous by the county board of voter registration and elections. In the event the annexed area in a municipality divided into wards contains at least five hundred qualified electors the area annexed shall be made a separate ward which must be given a numerical designation. As soon as practicable following annexation, the board must mail all registered electors of record residing in the annexed area notification designating the number of the ward, if appropriate, and precinct to which they have been assigned.

(c) The envelope in which notifications mailed out in conjunction with the provisions of subsections (a) and (b) must have printed on the front "DO NOT FORWARD". All electors whose precinct or ward is changed by boundary changes must be added to the records of the precinct or ward to which they are assigned and deleted from those of the precinct or ward to which they were formerly assigned.

HISTORY: 1962 Code Section 23-193.2; 1975 (59) 635; 1984 Act No. 510, Section 13, eff June 28, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substantially reworded this section.



Section 7-7-970. Change of location of voting place or name of precinct.

When one voting place has been changed to another in the same township or polling precinct, or when the name of the voting place has been changed since the last general election, the registration of electors for the former voting place shall be valid and effectual for the new voting place.

HISTORY: 1962 Code Section 23-217; 1952 Code Section 23-217; 1950 (46) 2059.



Section 7-7-980. Registration of officers and their spouses temporarily residing at capital or county seat.

Federal, State and county officers and their spouses temporarily residing at or near the capital or county seat may register and vote in their former home precincts if they so desire.

HISTORY: 1962 Code Section 23-218; 1952 Code Section 23-218; 1950 (46) 2059; 1968 (55) 2693.



Section 7-7-990. Barrier-free polling places for physically handicapped electors; criteria and procedures for use.

A. Notwithstanding any other provision of law, the county board of voter registration and elections in each county of the State is encouraged to make every polling place barrier free and shall provide at least one polling place, free of architectural barriers, which shall be known as the Countywide Barrier-Free Voting Precinct, for use by physically handicapped electors of the county. Such polling place may be within any existing polling place that now is barrier-free or that is made barrier-free. Any physically handicapped elector, regardless of his place of residence in the county, may vote in this polling place if he meets the following criteria:

(1) Elector either cannot ambulate without the aid of a wheelchair, leg braces, crutches or a walker, or elector suffers from a lung disease to such an extent that he is unable to walk without the aid of a respirator.

(2) Elector has applied in writing to and obtained from the county board of voter registration and elections thirty days before the election a voting registration transfer authorizing the elector to vote at the county barrier-free polling place. An elector whose physical handicap, as defined in item (1) of this subsection, is permanent, as certified by a licensed physician, is not required to register once he has done so initially under the provisions of this item.

B. For every election the State Election Commission shall furnish to the proper county or party officials a separate roster of those handicapped electors registered to vote at the barrier-free polling place, and the county election officials shall ensure that election managers are designated to staff the barrier-free polling place. Such roster shall also contain appropriate precinct and district references for each voter when practical and reasonable.

C. The county board of voter registration and elections shall be authorized to use paper ballots in lieu of voting machines in the Countywide Barrier-Free Voting Precinct in those counties where voting machines are used.

D. When the Countywide Barrier-Free Voting Precinct in the respective counties closes, the votes of the Countywide Barrier-Free Voting Precinct shall be tabulated and reported as a separate precinct when other ballots of the county are counted on election day.

E. The provisions of this section shall only apply to elections conducted by the county board of voter registration and elections or county executive committee of a political party and are in lieu of voting by absentee ballot.

HISTORY: 1982 Act No. 363, eff May 11, 1982; 1992 Act No. 494, Section 1, eff July 1, 1992.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1992 amendment, in subsection (A), item (2), substituted "before" for "prior to" and added the second sentence.



Section 7-7-1000. Pooling precincts in municipal elections.

For purposes of municipal elections only, a municipality may pool one or more precincts with other precincts and have one voting place for all of these pooled precincts upon the following conditions:

(1) Any precinct which contains five hundred or more registered voters within the municipality must have its own voting place.

(2) The total number of registered voters within the municipality in each group of pooled precincts cannot exceed one thousand five hundred.

(3) The voting place of any precinct pooled with others cannot be more than three miles from the nearest part of any pooled precinct.

(4) The notice requirements of Section 7-7-15 must be complied with and in addition to this requirement, the location of voting places for all precincts including those pooled must be published in a newspaper of general circulation in the municipality on the day of the election. If the newspaper is not published daily, then on the date of publication nearest and prior to the date of election.

(5) Whenever precincts are pooled in a municipal election, the voter registration lists, poll lists, and ballots for each precinct represented must be used by the managers of election. Results of the election must also be reported and certified by individual precinct.

HISTORY: 1998 Act No. 412, Section 8, eff June 9, 1998.






CHAPTER 9 - PARTY ORGANIZATION

Section 7-9-10. Certification and decertification of political parties.

Political parties desiring to nominate candidates for offices to be voted on in a general or special election shall, before doing so, have applied to the State Election Commission (Commission) for certification as such. Parties shall nominate candidates of that party on a regular basis, as provided in this title, in order to remain certified. Any certified political party that fails to organize on the precinct level as provided by law, hold county conventions as provided by Sections 7-9-70 and 7-9-80, and hold a state convention as provided by Section 7-9-100; that fails to nominate candidates for national, state, multi-county district, countywide, or less than countywide office by convention or party primary as provided by Sections 7-11-20, 7-11-30, and 7-13-40; and that fails to certify the candidates as provided by Section 7-13-350 in at least one of two consecutive general elections held on the first Tuesday following the first Monday in November of an even-numbered year, or that fails to nominate and certify candidates in any other election which might be held within the period of time intervening between the two general elections, must be decertified by the State Election Commission. The party must be notified in writing of its decertification at the last address of record. If the notification of decertification is returned as undeliverable, it must be placed on file in the office of the State Election Commission and with the Secretary of State.

Any decertified party or any noncertified party, organization, or association may obtain certification as a political party at any time by filing with the Commission a petition for the certification signed by ten thousand or more registered electors residing in this State, giving the name of the party, which must be substantially different from the name of any other party previously certified.

No petition for certification may be submitted to the Commission later than six months prior to any election in which the political party seeking certification wishes to nominate candidates for public office.

At the time a petition is submitted to the Commission for certification, the Commission shall issue a receipt to the person submitting the petition which reflects the date the petition was submitted and the total number of signatures contained therein. Once the petition is received by the Commission, the person submitting the petition shall not submit or add additional signatures.

If the Commission determines, after checking the validity of the signatures in the petition, that it does not contain the required signatures of registered electors, the person submitting the petition must be notified and shall not submit any new petition seeking certification as a political party under the same name for one year from the date the petition was rejected.

Once a petition for certification has been submitted and rejected by the Commission, the same signatures may not be submitted in any subsequent petition to certify a new political party.

Once submitted for verification, a petition for certification may not be returned to the political party, organization, or association seeking certification, but shall become a part of the permanent records of the Commission.

HISTORY: 1962 Code Section 23-251; 1952 Code Section 23-251; 1950 (46) 2059; 1974 (58) 2866; 1984 Act No. 263, Section 1, eff January 27, 1984; 1986 Act No. 346, Section 2, eff March 7, 1986.

Code Commissioner's Note

At the direction of the Code Commissioner, in the second sentence of the first paragraph, "precinct level as provided by law" was substituted for "precinct level as provided by Section 7-9-50". Section 7-9-50 was repealed by 2010 Act No. 245, Section 6.

Effect of Amendment

The 1984 amendment substantially rewrote this section so as to provide for certification upon petition.

The 1986 amendment rewrote the first paragraph except for the first sentence, added the second paragraph relative to certification of a decertified or noncertified party, substituted "shall" for "may" in the second sentence of the fourth paragraph and in the fifth paragraph, and made grammatical changes throughout the section.



Section 7-9-20. Qualifications for party membership and voting in primary election.

The qualifications for membership in a certified party and for voting at a party primary election include the following: the applicant for membership, or voter, must be at least eighteen years of age or become so before the succeeding general election, and must be a registered elector and a citizen of the United States and of this State. A person may not vote in a primary unless he is a registered elector. The state convention of any political party, organization, or association in this State may add by party rules to the qualifications for membership in the party, organization, or association and for voting at the primary elections if the qualifications do not conflict with the provisions of this section or with the Constitution and laws of this State or of the United States.

HISTORY: 1962 Code Section 23-253; 1952 Code Section 23-253; 1950 (46) 2059; 1970 (56) 1899; 1974 (58) 2866; 1984 Act No. 510, Section 14, eff June 28, 1984; 2010 Act No. 245, Section 3, eff June 2, 2010.

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 2010 amendment substituted "A person may not vote in a" for "No person may belong to any party club or vote in any" at the beginning of the second sentence; and made other nonsubstantive changes.



Section 7-9-30 to 7-9-60. Repealed by 2010 Act No. 245, Section 6, eff June 2, 2010.

Editor's Note

Former Section 7-9-30 was entitled "Party clubs; title, organization, officers, and committees" and was derived from 1962 Code Section 23-254; 1952 Code Section 23-254; 1950 (46) 2059; 1964 (53) 1831; 1990 Act No. 359, Section 1.

Former Section 7-9-40 was entitled "Party club membership and activities; membership lists; one voting place per club; absentee voting" and was derived from 1962 Code Section 23-255; 1952 Code Section 23-255; 1950 (46) 2059; 1984 Act No. 510, Section 15.

Former Section 7-9-50 was entitled "Meetings of clubs" and was derived from 1962 Code Section 23-256; 1952 Code Section 23-256; 1950 (46) 2059; 1954 (48) 1447; 1974 (58) 2866; 1986 Act No. 327, Section 1, eff February 20, 1986; 1996 Act No. 434, Section 4.

Former Section 7-9-60 was entitled "County committees" and was derived from 1962 Code Section 23-258; 1952 Code Section 23-258; 1950 (46) 2059, 2442; 1954 (48) 1447; 1974 (58) 2866.



Section 7-9-70. County conventions; notice, time.

A county convention must be held during a twelve-month period ending March thirty-first of each general election year during a month determined by the state committee as provided in Section 7-9-100. The county committee shall set the date, time, and location during the month designated by the state committee for the county convention to be held. The date set by the county committee for the county convention must be at least two weeks before the state convention. When a month in a nongeneral election year is chosen for the county convention, it must be held for the purpose of reorganization only. The date, time, and location that the county convention must be reconvened during the general election year to nominate candidates for public office to be filled in the general election must be set by county committee. Notices, both for the convention to be held for reorganization and for the reconvened convention to nominate candidates, must be published by the county committee, once a week for two consecutive weeks, not more than three nor less than two weeks, before the day in a newspaper having general circulation in the county.

HISTORY: 1962 Code Section 23-259; 1952 Code Section 23-259; 1950 (46) 2059; 1954 (48) 1447; 1964 (53) 1831; 1968 (55) 2349; 1974 (58) 2866; 1976 Act No. 479 Section 1; 1977 Act No. 133 Section 1; 1979 Act No. 173 Section 1, eff July 25, 1979; 1986 Act No. 327, Section 2, eff February 20, 1986; 2010 Act No. 245, Section 4, eff June 2, 2010.

Effect of Amendment

The 1976 amendment added after the word "year" in the third sentence "or based upon the number of votes for presidential electors at the last preceding general election therefor from the precinct as determined by the state committee; provided, the same basis shall be used in all precincts".

The 1977 amendment substituted the words "on a day from March first to March fifteenth to be determined by the county executive committee" for the words "on the first Monday in March; provided, that the county executive committee may set another day in March for such convention" in the first sentence of this section.

The 1979 amendment changed the time range for county conventions from "March first to March fifteenth" to "March first to March thirty-first".

The 1986 amendment substantially revised this section.

The 2010 amendment deleted the last four sentences of the section relating to convention delegates; and made other nonsubstantive changes to the section.



Section 7-9-80. County conventions; organization and conduct of business.

Each county convention shall be called to order by the county chairman and shall proceed to elect a temporary president, a temporary secretary and a committee on credentials for the purpose of organizing. When organized, it shall elect a permanent president, a secretary and treasurer. It shall also elect the county chairman, the county vice-chairman and a member of the State committee from the county and as many delegates to the State convention as triple the number of members from the county in the House of Representatives, plus one. But county conventions at their discretion may elect double the number of delegates in which case each delegate shall have one-half vote. The secretary of the convention shall keep a record of the proceedings in the minute book.

All officers except delegates shall be reported to the clerk of court of the county and to the Secretary of State prior to the State convention. The reports shall be public record.

HISTORY: 1962 Code Section 23-260; 1952 Code Section 23-260; 1950 (46) 2059; 1964 (53) 1831; 1968 (55) 2349.



Section 7-9-90. State committee.

The state committee is composed of one member from each county, elected by the county conventions, the state chairman and state vice-chairman, elected by the state convention; and for the Republican and Democratic party state committees, the president of the South Carolina Federation of Republican Women and the president of the South Carolina Federation of Democratic Women ex officio are members of their respective state committees. Those persons named as members of the national executive committee of a national party are ex officio members of the state committee. If the office of state chairman or state vice-chairman becomes vacant, the state committee may fill the vacancy by electing a chairman or vice-chairman to serve until the organization of the next regular state convention. The state committee shall choose its other officers, not necessarily from the membership. The state chairman may vote only in case of a tie. The state committee shall meet at the call of the state chairman or any five members and at a time and place as he may appoint. Vacancies on the state committee, other than in the offices of state chairman and state vice-chairman, and the presidents of the women's federations must be filled by the respective county committees. The members of the state committee shall continue in office for two years from the time of their election, and until their successors are elected. The state committee shall nominate presidential electors and a vacancy in the state ticket of electors or in the national committee of a party must be filled by the state committee by a majority of the whole committee.

HISTORY: 1962 Code Section 23-261; 1952 Code Section 23-261; 1950 (46) 2059; 1960 (51) 1612; 1992 Act No. 254, Section 1, eff February 18, 1992.

Effect of Amendment

The 1992 amendment added the provisions pertaining to the women's federations as ex officio members; provided that the state chairman "may", instead of "must", vote only in case of a tie; and made grammatical changes.



Section 7-9-100. State convention.

The state convention shall meet at a location in this State determined by the state committee to have adequate facilities during a thirteen-month period ending May fifteenth of every general election year on a day and at a time fixed by the state committee and announced publicly at least ten days before the meeting. The state committee shall notify the delegates to the state convention of the accommodations that are available for the delegates during the convention. This listing must be as complete as practicable and must include the accommodations in close proximity to the convention site as well as any other accommodations that are chosen by the state committee. This notice must include the name and location of the accommodations, the cost per day, and any discounts or surcharges that are applicable during the period of the convention. Should the state committee fix the date for the state convention in a nongeneral election year, it must be held for the purpose of reorganization only. The convention to be held for the purpose of nominating candidates for public office to be filled in the general election must be held in the general election year. At the time that the state committee sets the date for the state convention it shall set what month during the twelve-month period ending March thirty-first of every general election year that the county convention must be held. If it sets a month in a nongeneral election year for the county conventions to be held for the purpose of reorganization, it must set a month during the general election year for the county convention to be reconvened for the purpose of nominating candidates for public office to be filled in the general election. Sufficient advance notice of the month set for county conventions must be given to county executive committees so that the public notices required by law may be met. The convention must be composed of delegates elected by the county conventions. Each county is entitled to one delegate for each six thousand residents of the county, according to the latest official United States Census, plus two additional members. If a county has a fractional portion of population of at least three thousand residents above its last six thousand resident figure it is entitled to an additional delegate. When the state convention assembles, it must be called to order by the chairman of the state committee. A temporary president must be nominated and elected by the convention, and after its organization the convention shall proceed immediately to the election of permanent officers and to the transaction of business. When the business has concluded it shall adjourn sine die, or may recess. The state chairman may recall the state convention into special session at any time he determines appropriate.

The officers of the state convention must be a president, vice president, two secretaries, and a treasurer. Each county delegation to a state convention may fill any vacancies therein. Any county failing or refusing to organize under the provisions of this title may not have representation in the state convention. The state officers must be reported to the Secretary of State and to the State Election Commission within fifteen days of their election and the reports must be public record.

HISTORY: 1962 Code Section 23-262; 1952 Code Section 23-262; 1950 (46) 2059; 1954 (48) 1447; 1964 (53) 1831; 1974 (58) 2866; 1976 Act No. 459; 1977 Act No. 133 Section 2; 1986 Act No. 327, Section 3, eff February 20, 1986; 1988 Act No. 423, Section 1, eff April 5, 1988; 1989 Act No. 136, Section 1, eff June 5, 1989.

Effect of Amendment

The 1976 amendment struck the words "as many delegates as double the number of members in the House of Representatives from the county plus one additional member." in the second sentence and inserted "one delegate for each six thousand residents of the county, according to the latest official United States Census, plus two additional members. If a county has a fractional portion of population of at least three thousand residents above its last six thousand resident figure it shall be entitled to an additional delegate."

The 1977 amendment inserted the words "on a day from April first to April fifteenth" for the words "not later than April thirtieth on such day" in the first sentence of this section.

The 1986 amendment made grammatical changes in this section and, in the first paragraph, substituted "during a twelve-month period ending April fifteenth of every general election year on a day" for "every general election year on a day from April first to April fifteenth", added provisions regulating the purposes of state conventions in general election and non-general election years, and substituted "determines appropriate" for "deems wise".

The 1988 amendment in the first paragraph replaced "Columbia" with "a location in this State determined by the state committee to have adequate facilities", and added a provision requiring the state committee to notify delegates of available accommodations and related information.

The 1989 amendment in the first paragraph, replaced "twelve-month period ending April" with "thirteen-month period ending May".



Section 7-9-105. Use of state funds for state conventions prohibited.

No state funds shall in any manner be used for the purpose of holding conventions pursuant to the provisions of Section 7-9-100.

HISTORY: 1988 Act No. 423, Section 2, eff April 5, 1988.



Section 7-9-110. Conducting elections or primaries in facilities receiving state funds.

A political party or the State Election Commission may conduct a primary or election, without charge, in any facility that receives state funds for support or operation. The use of the facility, pursuant to the provisions of this section, is subject to the availability of the facility as determined by the facility's governing entity.

HISTORY: 2007 Act No. 81, Section 4, eff June 19, 2007.

Editor's Note

Former Section 7-9-110, which provided for the establishment, powers and rights of county party election commissions, was derived from 1984 Act No. 260, Section 1 and repealed by 1992 Act No. 253, Section 17, eff February 19, 1992.






CHAPTER 11 - DESIGNATION AND NOMINATION OF CANDIDATES

Section 7-11-10. Methods of nominating candidates.

Nominations for candidates for the offices to be voted on in a general or special election may be by political party primary, by political party convention, or by petition; however, a person who was defeated as a candidate for nomination to an office in a party primary or party convention shall not have his name placed on the ballot for the ensuing general or special election, except that this section does not prevent a defeated candidate from later becoming his party's nominee for that office in that election if the candidate first selected as the party's nominee dies, resigns, is disqualified, or otherwise ceases to become the party's nominee for that office before the election is held.

HISTORY: 1962 Code Section 23-263; 1952 Code Section 23-263; 1950 (46) 2059; 1982 Act No. 419, Section 5, eff June 8, 1982; 2013 Act No. 61, Section 1, eff June 25, 2013.

Editor's Note

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1982 amendment added the proviso at the end of the section.

The 2013 amendment substituted "however, a person" for "provided no person", inserted "not" after "in a party primary or party convention shall", substituted "does" for "shall" after "except that this section", and made other nonsubstantive changes.



Section 7-11-15. Qualifications to run as a candidate in general elections.

(A) In order to qualify as a candidate to run in the general election, all candidates seeking nomination by political party primary or political party convention must file a statement of intention of candidacy and party pledge and submit any filing fees between noon on March sixteenth and noon on March thirtieth as provided in this section.

(1) Except as otherwise provided in this section, candidates seeking nomination for a statewide, congressional, or district office that includes more than one county must file their statements of intention of candidacy, and party pledge and submit any filing fees with the State Election Commission.

(2) Candidates seeking nomination for the State Senate or House of Representatives must file their statements of intention of candidacy and party pledge and submit any filing fees with the county board of voter registration and elections in the county of their residence. The state executive committees must certify candidates pursuant to Section 7-13-40.

(3) Candidates seeking nomination for a countywide or less than countywide office shall file their statements of intention of candidacy and party pledge and submit any filing fees with the county board of voter registration and elections in the county of their residence.

(B) Except as provided herein, the election commission with whom the documents in subsection (A) are filed must provide a copy of all statements of intention of candidacy, the party pledge, receipt and filing fees, to the appropriate political party executive committee within two days following the deadline for filing. If the second day falls on Saturday, Sunday, or a legal holiday, the statement of intention of candidacy, party pledge, and filing fee must be filed by noon the following day that is not a Saturday, Sunday, or legal holiday. No candidate's name may appear on a primary election ballot, convention slate of candidates, general election ballot, or special election ballot, except as otherwise provided by law, if (1) the candidate's statement of intention of candidacy and party pledge has not been filed with the county board of voter registration and elections or State Election Commission, as the case may be, as well as any filing fee, by the deadline and (2) the candidate has not been certified by the appropriate political party as required by Sections 7-13-40 and 7-13-350, as applicable. The candidate's name must appear if the candidate produces the signed and dated copy of his timely filed statement of intention of candidacy. An error or omission by a person seeking to qualify as a candidate pursuant to this section that is not directly related to a constitutional or statutory qualification for that office must be construed in a manner that favors the person's access to the ballot.

(C) The statement of intention of candidacy required in this section and in Section 7-13-190(B) must be on a form designed and provided by the State Election Commission. This form, in addition to all other information, must contain an affirmation that the candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. The candidate must file three signed copies and the election commission with whom it is filed must stamp each copy with the date and time received, keep one copy, return one copy to the candidate, and send one copy to the appropriate political party executive committee.

(D) The candidate must file three signed copies of the party pledge, as required pursuant to Section 7-11-210, and the election commission with whom it is filed must stamp each copy with the date and time received, return one copy to the candidate, and send one copy to the appropriate political party executive committee.

(E) The candidate must sign a receipt for the filing fee, and the election commission with whom it is filed must stamp the receipt with the date and time the filing fee was received, provide one copy to the candidate and provide one copy to the appropriate political executive party. The filing fee must be made payable to the appropriate political party.

(F) If, after the closing of the time for filing the documents required pursuant to this section, there are not more than two candidates for any one office and one or more of the candidates dies, or withdraws, the state or county committee, as the case may be, if the nomination is by political party primary or political party convention only may, in its discretion, afford opportunity for the entry of other candidates for the office involved; however, for the office of State House of Representatives or State Senator, the discretion must be exercised by the state committee.

(G) The county chairman of a political party and the chairman of the state executive committee of a political party may designate a person to observe the filings made at the election commission pursuant to this section.

(H) The provisions of this section do not apply to nonpartisan school trustee elections in any school district where local law provisions provide for other dates and procedures for filing statements of candidacy or petitions, and to the extent the provisions of this section and the local law provisions conflict, the local law provisions control.

HISTORY: 1988 Act No. 363, Section 1, eff March 14, 1988; 1990 Act No. 583, Section 1, eff June 11, 1990; 1996 Act No. 226, Section 1, eff February 12, 1996; 2000 Act No. 236, Section 1, eff March 7, 2000; 2003 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on January 16, 2003); 2013 Act No. 61, Section 2, eff June 25, 2013.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1990 Act No. 583, Section 2, provides as follows:

"The amendment to Section 7-11-15 of the 1976 Code, as contained in Section 1 of this act, extends the time for filing a statement of candidacy or petition as provided by a local law governing a nonpartisan school trustee election for the general election of 1990 and all general elections conducted after that time."

1992 Act No. 289, Section 3 effective March 12, 1992, provides as follows:

"SECTION 3. Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, for 1992 only, the dates for filing for all candidates seeking nomination by a political party primary, political party convention, or petition is between noon June first and noon June twenty-fifth."

1997 Act No. 1, Section 6, eff February 12, 1997, provides as follows:

"SECTION 6. For purposes of the 1997 election for the members of the House of Representatives to be elected from those election districts revised by the provisions of Section 2-1-25 of the 1976 Code, as amended by Section 1 of this act, and for the members of the Senate to be elected from those election districts revised by Section 4 of this act, the following provisions apply:

"(1) Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, the dates for filing for all candidates seeking nomination by a political party primary or political party convention are between noon on June second and noon on June sixteenth.

"(2) Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, the date for filing the notice of candidacy and pledge is by noon on June sixteenth.

"(3) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than noon on June eighteenth.

"(4) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, the date for primary elections is the second Tuesday in August.

"(5) For these elections held in 1997 only, if run-off primary elections are necessary they must be held on August twenty-sixth.

"(6) Notwithstanding the provisions of Section 7-13-351 of the 1976 Code, all candidates seeking nomination by petition must file these petitions with the State Election Commission no later than noon on September ninth.

"(7) Notwithstanding the provisions of Section 7-13-350 of the 1976 Code, the names of all nominees to be placed on the special election ballots must be certified by the respective political party to the appropriate election commissioners by noon on September eleventh."

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1990 amendment added the fifth unnumbered paragraph pertaining to nonpartisan school trustee elections.

The 1996 amendment revised this section.

The 2000 amendment added the second sentence of the third undesignated paragraph relating to candidates' qualifications, and, in the fourth undesignated paragraph, added "State House of Representatives or".

The 2003 amendment, in the second undesignated paragraph of item (3), designated (1) and added (2) and made nonsubstantive changes in items (1), (2), and the third undesignated paragraph of item (3).

The 2013 amendment rewrote the section.



Section 7-11-20. Conduct of party conventions or party primary elections generally; presidential preference primaries.

(A) Except as provided in subsection (B), party conventions or party primary elections held by political parties certified as such by the State Election Commission pursuant to the provisions of this title to nominate candidates for any of the offices to be filled in a general or special election must be conducted in accordance with the provisions of this title and with party rules not in conflict with the provisions of this title or of the Constitution and laws of this State or of the United States.

(B)(1) Except as provided in item (2), a certified political party wishing to hold a presidential preference primary election may do so in accordance with the provisions of this title and party rules. However, notwithstanding any other provision of this title, the state committee of the party shall set the date and the hours that the polls will be open for the presidential primary election and the filing requirements. If a party holds a presidential preference primary election on a Saturday, an absentee ballot must be provided to a person who signs an affirmation stating that for religious reasons he does not wish to take part in the electoral process on a Saturday.

(2) If the state committee of a certified political party which received at least five percent of the popular vote in South Carolina for the party's candidate for President of the United States decides to hold a presidential preference primary election, the State Election Commission must conduct the presidential preference primary in accordance with the provisions of this title and party rules provided that a registered elector may cast a ballot in only one presidential preference primary. However, notwithstanding any other provision of this title, (a) the State Election Commission and the authorities responsible for conducting the elections in each county shall provide for cost-effective measures in conducting the presidential preference primaries including, but not limited to, combining polling places, while ensuring that voters have adequate notice and access to the polling places; and (b) the state committee of the party shall set the date and the filing requirements, including a certification fee. Political parties must verify the qualifications of candidates prior to certifying to the State Election Commission the names of candidates to be placed on primary ballots. The written certification required by this section must contain a statement that each certified candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications in the United States Constitution, statutory law, and party rules to participate in the presidential preference primary for which he has filed. Political parties must not certify any candidate who does not or will not by the time of the general election meet the qualifications in the United States Constitution, statutory law, and party rules for the presidential preference primary for which the candidate desires to file, and such candidate's name must not be placed on a primary ballot. Political parties may charge a certification fee to persons seeking to be candidates in the presidential preference primary for the political party. A filing fee not to exceed twenty thousand dollars, as determined by the State Election Commission, for each candidate certified by a political party must be transmitted by the respective political party to the State Election Commission and must be used for conducting the presidential preference primaries.

(3) The political party shall give written notice to the State Election Commission of the date set for the party's presidential preference primary no later than ninety days before the date of the primary.

(4) Nothing in this section prevents a political party from conducting a presidential preference primary pursuant to the provisions of Section 7-11-25.

HISTORY: 1962 Code Section 23-252; 1952 Code Section 23-252; 1950 (46) 2059; 1974 (58) 2866; 1991 Act No. 47, Section 1, eff May 1, 1991; 1992 Act No. 489, Section 3, eff July 1, 1992; 2007 Act No. 81, Section 1, eff June 19, 2007; 2014 Act No. 256 (H.4732), Section 1, eff June 6, 2014.

Effect of Amendment

The 1991 amendment added the second paragraph.

The 1992 amendment, in the second paragraph, added the third sentence.

The 2007 amendment designated the existing undesignated paragraphs as subsection (A) and paragraph (B)(1) and added paragraphs (B)(2) to (B)(4) relating to conducting presidential preference primaries.

2014 Act No. 256, Section 1, in subsections (B)(2) and (B)(4), deleted reference to the 2008 election cycle.



Section 7-11-25. Advisory primaries conducted by political party.

Nothing in this chapter nor any other provision of law may be construed as either requiring or prohibiting a political party in this State from conducting advisory primaries according to the party's own rules and at the party's expense.

HISTORY: 1992 Act No. 253, Section 14, eff February 19, 1992; 2007 Act No. 81, Section 3, eff June 19, 2007; 2014 Act No. 256 (H.4732), Section 2, eff June 6, 2014.

Effect of Amendment

The 2007 amendment rewrote this section to except presidential preference primaries.

2014 Act No. 256, Section 2, deleted from the beginning "Except for the provisions of Section 7-11-20 related to presidential preference primaries,".



Section 7-11-30. Convention nomination of candidates.

(A) A party may choose to change from nomination of candidates by primary to a method to nominate candidates by convention for all offices including, but not limited to, Governor, Lieutenant Governor, United States Senator, United States House of Representatives, Circuit Solicitor, State Senator, and members of the State House of Representatives if:

(1) there is a three-fourths vote of the total membership of the convention to use the convention nomination process; and

(2) a majority of voters in that party's next primary election approve the use of the convention nomination process.

(B) A party may not choose to nominate by party convention for an election cycle in which the filing period for candidates has begun.

(C) A political party nominating candidates by party convention shall nominate the party candidates and make the nominations public not later than the time for certifying candidates to the authority charged by law with preparing ballots for the general or special election.

(D) Nothing in this section requires a political party that has nominated candidates by convention in the previous election cycle to hold a primary in order to continue using the convention method to nominate candidates.

HISTORY: 1962 Code Section 23-264; 1952 Code Section 23-264; 1950 (46) 2059; 1964 (53) 1744; 1966 (54) 2093; 1968 (55) 2316; 1972 (57) 2531; 1974 (58) 2124; 1984 Act No. 403, Section 1, eff May 24, 1984; 2013 Act No. 61, Section 3, eff June 25, 2013; 2014 Act No. 196 (S.815), Section 6, eff June 2, 2014.

Editor's Note

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 2013 amendment rewrote the section.

2014 Act No. 196, Section 6, in subsection (A), substituted "change from nomination of candidates by primary to a method to nominate candidates by convention" for "nominate candidates"; and added subsection (D).



Section 7-11-40. Names and addresses of candidates for House of Representatives shall be reported to State Election Commission.

Notwithstanding any other provision of law, if a political party in this State shall nominate candidates by party primary election, the person with whom candidates of that party for the House of Representatives file shall report to the State Election Commission the names and addresses of all candidates so filing within twenty-four hours after the close of the filing period for the House of Representatives.

HISTORY: 1962 Code Section 23-265.4; 1974 (58) 2400.



Section 7-11-50. Substitution where party nominee dies, becomes disqualified or resigns for legitimate nonpolitical reason.

If a party nominee who was nominated by a method other than party primary election dies, becomes disqualified after his nomination, or resigns his candidacy for a legitimate nonpolitical reason as defined in this section and sufficient time does not remain to hold a convention to fill the vacancy or to nominate a nominee to enter a special election, the respective state or county party executive committee may nominate a nominee for the office, who must be duly certified by the respective county or state chairman.

"Legitimate nonpolitical reason" as used in this section is limited to:

(a) reasons of health, which include any health condition which, in the written opinion of a medical doctor, would be harmful to the health of the candidate if he continued;

(b) family crises, which include circumstances which would substantially alter the duties and responsibilities of the candidate to the family or to a family business;

(c) substantial business conflict, which includes the policy of an employer prohibiting employees being candidates for public offices and an employment change which would result in the ineligibility of the candidate or which would impair his capability to carry out properly the functions of the office being sought.

A candidate who withdraws based upon a legitimate nonpolitical reason which is not covered by the inclusions in (a), (b) or (c) has the strict burden of proof for his reason. A candidate who wishes to withdraw for a legitimate nonpolitical reason shall submit his reason by sworn affidavit.

This affidavit must be filed with the state party chairman of the nominee's party and also with the board of voter registration and elections of the county if the office concerned is countywide or less and with the State Election Commission if the office is statewide, multi-county, or for a member of the General Assembly. A substitution of candidates is not authorized, except for death or disqualification, unless the election commission to which the affidavit is submitted approves the affidavit as constituting a legitimate nonpolitical reason for the candidate's resignation within ten days of the date the affidavit is submitted to the commission. However, where this party nominee is unopposed, each political party registered with the State Election Commission has the privilege of nominating a candidate for the office involved. If the nomination is certified two weeks or more before the date of the general election, that office is to be filled at the general election. If the nomination is certified less than two weeks before the date of the general election, that office must not be filled at the general election but must be filled in a special election to be held on the second Tuesday in the month following the election, provided that the date of the special election to be conducted after the general election may be combined with other necessary elections scheduled to occur within a twenty-eight day period in the manner authorized by Section 7-13-190(D).

HISTORY: 1962 Code Section 23-266; 1952 Code Section 23-266; 1950 (46) 2059; 1968 (55) 2316; 1978 Act No. 432, eff March 13, 1978; 1991 Act No. 81, Section 1, eff May 27, 1991; 2006 Act No. 256, Section 1, eff January 1, 2007.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

The preamble to 1978 Act No. 432 provides in part:

"Whereas, it is the intent of the General Assembly to prohibit substitute candidates for those who qualify without the intention of pursuing an office; and the desired effect is to eliminate those persons commonly known as 'ghost candidates.'"

Effect of Amendment

The 1978 amendment substantially rewrote the section so as to limit substitutions for nominees to specific circumstances and require Election Commission approval to authorize substitutions.

The 1991 amendment in the first sentence added "who was nominated by a method other than party primary election" and deleted "or primary" following "convention"; rewrote the third paragraph; and made grammatical changes.

The 2006 amendment, in the first sentence of the last undesignated paragraph, deleted "including members of the General Assembly" following "countywide or less" and added at the end "multi-county, or for a member of the General Assembly"; and at the beginning of the second sentence, substituted "A substitution of candidates is not authorized" for "No substitution of candidates is authorized".



Section 7-11-53. Nomination of substitute candidate.

If the executive committee of a political party substitutes a candidate for a general or special election pursuant to Section 7-11-50, it must do so as soon as is reasonably possible. The executive committee must nominate a substitute candidate for an office not more than thirty days from the date the candidacy becomes vacant. If a party fails to name a substitute candidate within thirty days pursuant to Section 7-11-50, that party is prohibited from nominating a candidate for that office.

HISTORY: 2006 Act No. 337, Section 1, eff June 8, 2006.



Section 7-11-55. Substitution of candidates where nominee selected by primary election.

If a party nominee dies, becomes disqualified after his nomination, or resigns his candidacy for a legitimate nonpolitical reason as defined in Section 7-11-50 and was selected through a party primary election, the vacancy must be filled in a special primary election to be conducted as provided in this section. The filing period for this special primary election opens the second Tuesday after the death, disqualification, or approval of the resignation for one week. The special primary election then must be conducted on the second Tuesday immediately following the close of the filing period. A runoff, if necessary, must be held two weeks after the first primary. The nomination must be certified not less than two weeks before the date of the general election. If the nomination is certified two weeks or more before the date of the general election, that office is to be filled at the general election.

If the nomination is certified less than two weeks before the date of the general election, that office must not be filled at the general election but must be filled in a special election to be held on the second Tuesday in the month following the election, provided that the date of the special election to be conducted after the general election may be combined with other necessary elections scheduled to occur within a twenty-eight day period in the manner authorized by Section 7-13-190(D).

The procedures for resigning a candidacy under this section for legitimate nonpolitical reasons are the same as provided in Section 7-11-50.

Where the party nominee was unopposed, each political party registered with the State Election Commission has the privilege of nominating a candidate for the office involved through a special primary election in the same manner and under the same procedures stipulated by this section.

HISTORY: 1991 Act No. 81, Section 2, eff May 27, 1991.



Section 7-11-60. Repealed by 1984 Act No. 403, Section 2, eff May 24, 1984.

Editor's Note

Former Section 7-11-60 was entitled "Permissible number of nominees for State Senator from any county" and was derived from 1962 Code Section 23-267; 1966 (54) 2093.



Section 7-11-70. Nomination by petition.

A candidate's nominating petition for any office in this State shall contain the signatures of at least five percent of the qualified registered electors of the geographical area of the office for which he offers as a candidate; provided, that no petition candidate is required to furnish the signatures of more than ten thousand qualified registered electors for any office. The official number of qualified registered electors of the geographical area of any office must be the number of registered electors of such area registered one hundred twenty days prior to the date of the election for which the nomination petition is being submitted.

The petition must be certified to the State Election Commission in the case of national, state, circuit, and multicounty district offices; with the county board of voter registration and elections in the case of countywide or less than countywide offices with the exception of municipal offices; with the clerk of a municipality in case of a municipal office, and the certified petition shall constitute and be kept as a public record.

HISTORY: 1962 Code Section 23-400.16; 1952 Code Section 23-313; 1950 (46) 2059; 1956 (49) 1739; 1961 (52) 548; 1964 (53) 1744; 1966 (54) 2340; 1968 (55) 2316; 1972 (57) 2531; 1974 (58) 2124, 2866; 1984 Act No. 405, Section 2, eff May 24, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment substituted "one hundred and twenty" for "ninety" in the last sentence of the first paragraph, and made grammatical changes at various locations.



Section 7-11-71. Petitions in election for commissioners of public service districts.

Notwithstanding the provisions of Section 7-11-70, petitions to nominate candidates elected in the general election to serve as commissioners of public service districts shall require signatures of not less than two hundred fifty qualified electors of the district concerned or five percent of the total number of electors of the district, whichever is the lesser, if such petitions are otherwise in compliance with this chapter.

HISTORY: 1978 Act No. 597 eff July 18, 1978.



Section 7-11-80. Form of nominating petition.

All nominating petitions for any political office or petition of any political party seeking certification as such in the State of South Carolina shall be standardized as follows:

(1) Shall be on good quality original bond paper sized 8 1/2'' X 14''.

(2) Shall contain a concise statement of purpose; in the case of nomination of candidates, the name of the candidate, the office for which he offers and the date of the election for such office shall be contained in such petition.

(3) Shall contain in separate columns from left to right the following:

(a) Signature of voter and printed name of voter;

(b) Address of residence where registered; and

(c) Precinct of voter.

(4) No single petition page shall contain the signatures of registered voters from different counties.

(5) All signatures of registered voters shall be numbered consecutively.

(6) Petitions with more than one page must have the pages consecutively numbered upon filing with the appropriate authority.

The State Election Commission may furnish petition forms to the county election officials and to interested persons.

HISTORY: 1962 Code Section 23-400.16:1; 1974 (58) 2866; 1984 Act No. 510, Section 16, eff June 28, 1984.

Effect of Amendment

The 1984 amendment substantially reworded item (3).



Section 7-11-85. Verification of petition; bases for rejection of petitioners.

Every signature on a petition requiring five hundred or less signatures must be checked for validity by the respective county board of voter registration and elections against the signatures of the voters on the original applications for registration on file in the board office. When a petition requires more than five hundred signatures, every one of the first five hundred signatures must be checked for validity and at least one out of every ten signatures thereafter beginning with the five hundred and first signature must be checked for validity. If the projected number of valid signatures, using this percentage method for the signatures over five hundred plus the number of valid signatures in the first five hundred, total at least the number of signatures required by law on the petition, it must be certified as a valid petition. No petition, however, may be rejected if the number of signatures over five hundred checked using the percentage method plus the number of valid signatures in the first five hundred does not total at least the number required by law. If insufficient signatures are found using the percentage method in order to certify as a valid petition, the county board of voter registration and elections must check every signature over five hundred separately, or such number over five hundred until the required number of valid signatures is found.

If it is a petition seeking to certify a new political party or if the office for which the petition has been submitted comprises more than one county, and using the percentage method of checking does not result in the required number of valid signatures, the executive director of the Commission shall designate which counties must check additional signatures.

No signatures on a petition may be rejected if the address of a voter, registration certificate number of a voter, or the precinct of a voter, as required by Section 7-11-80, is missing or incorrect if the signature is otherwise valid. The signature of a voter may only be rejected if it is illegible and cannot be found in the records of the county board of voter registration and elections is missing from the petition, or is not that of the voter, or if the registration of the voter has been deleted for any of the reasons named in items (2) or (3) of Subsection (C) of Section 7-3-20.

The county board of voter registration and elections shall complete a summary form containing the results of checking any petition and must give the completed form to the requesting authority. The form used for this purpose must be prescribed and provided by the executive director.

HISTORY: 1984 Act No. 263, Section 2, eff January 27, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-11-90. Unopposed candidates.

After the closing of entries if any candidates shall be unopposed, the State committee in the case of State offices and the county committees in the case of county offices shall declare such unopposed candidates as party nominees, and the names of unopposed candidates shall not be placed upon the primary election ballots but shall be certified for the general election ballots.

HISTORY: 1962 Code Section 23-400.76; 1952 Code Section 23-375; 1950 (46) 2059; 1966 (54) 2340.



Section 7-11-210. Notice of candidacy and pledge.

Every candidate for selection as a nominee of any political party for any state office, United States Senator, member of Congress, or solicitor, to be voted for in any party primary election or political party convention, shall file with and place in the possession of the appropriate election commission, pursuant to Section 7-11-15 by twelve o'clock noon on March thirtieth a party pledge in the following form, the blanks being properly filled in and the party pledge signed by the candidate: "I hereby file my notice as a candidate for the nomination as __________ in the primary election or convention to be held on __________. I affiliate with the __________ Party, and I hereby pledge myself to abide by the results of the primary or convention. I shall not authorize my name to be placed on the general election ballot by petition and will not offer or campaign as a write-in candidate for this office or any other office for which the party has a nominee. I authorize the issuance of an injunction upon ex parte application by the party chairman, as provided by law, should I violate this pledge by offering or campaigning in the ensuing general election for election to this office or any other office for which a nominee has been elected in the party primary election, unless the nominee for the office has become deceased or otherwise disqualified for election in the ensuing general election. I hereby affirm that I meet, or will meet by the time of the general or special election, or as otherwise required by law, the qualifications for this office".

Every candidate for selection in a primary election as the nominee of any political party for member of the Senate, member of the House of Representatives, and all county and township offices shall file with and place in the possession of the county board of voter registration and elections of the county in which they reside by twelve o'clock noon on March thirtieth a like party pledge.

The party pledge required by this section to be filed by a candidate in a primary must be signed personally by the candidate, and the signature of the candidate must be signed in the presence of an individual authorized by the election commission director. Any party pledge of any candidate signed by an agent on behalf of a candidate shall not be valid.

In the event that a person who was defeated as a candidate for nomination to an office in a party's primary election shall thereafter offer or campaign as a candidate against any nominee for election to any office in the ensuing general election, the state chairman of the party which held the primary (if the office involved is one voted for in the general election by the electors of more than one county), or the county chairman of the party which held the primary (in the case of all other offices), shall forthwith institute an action in a court of competent jurisdiction for an order enjoining the person from so offering or campaigning in the general election, and the court is hereby empowered upon proof of these facts to issue an order.

HISTORY: 1962 Code Section 23-400.72; 1952 Code Section 23-373; 1950 (46) 2059; 1964 (53) 1778; 1966 (54) 2093, 2340; 1968 (55) 2277; 1974 (58) 2124; 1977 Act No. 133 Section 4; 1996 Act No. 226, Section 2, eff February 12, 1996; 2000 Act No. 236, Section 2, eff March 7, 2000; 2013 Act No. 61, Section 4, eff June 25, 2013.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1992 Act No. 289, Section 4 effective March 12, 1992, reads as follows:

"SECTION 4. Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, for 1992 only, the date for filing the notice of candidacy and pledge is by noon on June twenty-fifth."

1997 Act No. 1, Section 6, eff February 12, 1997, provides as follows:

"SECTION 6. For purposes of the 1997 election for the members of the House of Representatives to be elected from those election districts revised by the provisions of Section 2-1-25 of the 1976 Code, as amended by Section 1 of this act, and for the members of the Senate to be elected from those election districts revised by Section 4 of this act, the following provisions apply:

"(1) Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, the dates for filing for all candidates seeking nomination by a political party primary or political party convention are between noon on June second and noon on June sixteenth.

"(2) Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, the date for filing the notice of candidacy and pledge is by noon on June sixteenth.

"(3) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than noon on June eighteenth.

"(4) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, the date for primary elections is the second Tuesday in August.

"(5) For these elections held in 1997 only, if run-off primary elections are necessary they must be held on August twenty-sixth.

"(6) Notwithstanding the provisions of Section 7-13-351 of the 1976 Code, all candidates seeking nomination by petition must file these petitions with the State Election Commission no later than noon on September ninth.

"(7) Notwithstanding the provisions of Section 7-13-350 of the 1976 Code, the names of all nominees to be placed on the special election ballots must be certified by the respective political party to the appropriate election commissioners by noon on September eleventh."

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1977 amendment substituted the words "April thirtieth" for the words "the third Thursday following the State convention" in the first paragraph of this section, inserted the words "member of the Senate, member of the House of Representatives and" in the second paragraph, and substituted the words "March thirtieth" for the words "the third Tuesday following the county convention" in the same paragraph.

The 1996 amendment made minor revisions of style and provided for a March notice or pledge filing date.

The 2000 amendment rewrote the first undesignated paragraph.

The 2013 amendment, in the first paragraph, substituted "appropriate election commission, pursuant to Section 7-11-15" for "treasurer of the state committee", and twice substituted "party pledge" for "notice or pledge"; in the second paragraph, substituted "election commission of the county in which they reside by twelve o'clock noon on March thirtieth a like party pledge" for "chairman or other officer as may be named by the county committee of the county in which they reside by twelve o'clock noon on March thirtieth a like notice and pledge"; and rewrote the third sentence.



Section 7-11-220. Repealed by 2013 Act No. 61, Section 10, eff June 25, 2013.

Editor's Note

Former Section 7-11-220 was titled Notice or pledge by candidates for State Senator and was derived from 1962 Code Section 23-400.73; 1966 (54) 2093, 2340. 3.15.

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).



Section 7-11-230. Repealed by 1979 Act No. 47, Section 1, eff April 16, 1979.

Editor's Note

Former Section 7-11-230 was entitled "Making and filing of pledge by candidate; effect of failure to comply; penalty for violating pledge" and was derived from 1962 Code Section 23-265; 1952 Code Section 23-265; 1950 (46) 2059; 1952 (47) 1712; 1966 (54) 2093; 1971 (57) 85.

For similar provisions, see Section 7-11-210. See also Sections 8-13-10 et seq., for Ethics, rules of conduct and campaign practices.



Section 7-11-240. Repealed by 1979 Act No. 47, Section 1, eff, April 16, 1979.

Editor's Note

Former Section 7-11-240 was entitled "Successful political candidates shall file affidavits as to vote-buying" and was derived from 1962 Code Section 23-265.2; 1962 (52) 1694; 1971 (57) 85.

For similar provisions, see Section 7-11-210. See also Sections 8-13-10 et seq., for Ethics, rules of conduct and campaign practices.



Section 7-11-250. Repealed by 1979 Act No. 47, Section 1, eff, April 16, 1979.

Editor's Note

Former Section 7-11-250 was entitled "Places where notice of candidacy, pledge of candidates and statement of expenses shall be filed" and was derived from 1962 Code Section 23-265.3; 1974 (58) 2124.

For similar provisions, see Section 7-11-210. See also Sections 8-13-10 et seq., for Ethics, rules of conduct and campaign practices.



Section 7-11-410. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-11-410 was entitled "Assessments payable by candidates" and was derived from 1962 Code Section 23-400.74; 1952 Code Section 23-374; 1950 (46) 2059; 1966 (54) 2093, 2340.



Section 7-11-420. Amounts and proration of assessments to be paid by candidates for State Senator in multi-county districts.

In multi-county senatorial districts, the amounts of assessments to be paid by candidates for the office of State Senator at the time and place of filing notwithstanding the provisions of Section 7-11-410, shall be fixed by a majority of the county chairmen of the counties in the respective districts and shall be prorated among the county committees of the counties comprising the district in proportion to the number of precincts in each county. Provided, if such chairmen of any district fail to reach agreement within three days after the opening for entries the State executive committee shall fix the fee. Provided, further, that in 1966 only the chairmen shall have seven days in which to reach such agreement.

HISTORY: 1962 Code Section 23-400.75; 1966 (54) 2093, 2340.



Section 7-11-430. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-11-430 was entitled "Amounts and proration of assessments to be paid by candidates for House of Representatives" and was derived from 1962 Code Section 23-400.75:1; 1974 (58) 2124.






CHAPTER 13 - CONDUCT OF ELECTIONS

Section 7-13-10. Time of general elections for Federal, State and county officers; conduct of general and special elections.

General elections for Federal, State and county officers in this State shall be held on the first Tuesday following the first Monday in November in each even-numbered year at such voting places as have been or may be established by law. All general or special elections held pursuant to the Constitution of this State shall be regulated and conducted according to the rules, principles and provisions herein prescribed.

HISTORY: 1962 Code Section 23-391; 1952 Code Section 23-302; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-15. Primaries to be conducted by State Election Commission and county boards of voter registration and elections on second Tuesday in June; filing fees.

(A) This section does not apply to municipal primaries.

(B) Except as provided in subsection (A) or unless otherwise specifically provided for by statute or ordinance, the following primaries must be conducted by the State Election Commission and the county boards of voter registration and elections on the second Tuesday in June of each general election year:

(1) primaries for federal offices, excluding a presidential preference primary for the Office of President of the United States as provided pursuant to Section 7-11-20(B); and

(2) primaries for:

(a) state offices;

(b) offices including more than one county;

(c) countywide and less than countywide offices, specifically including, but not limited to, all school boards and school trustees; and

(d) special purpose district offices, which include, but are not limited to, water, sewer, fire, soil conservation, and other similar district offices.

(C) Filing fees received from candidates filing to run in primary elections may be retained and expended by the State Election Commission to pay for the conduct of primary elections. Any balance in the filing fee accounts or in the primary and general election accounts as of each June thirtieth may be carried forward in these accounts to the succeeding fiscal year and must be expended for the same purposes.

HISTORY: 1992 Act No. 253, Section 16, eff February 19, 1992; 2007 Act No. 81, Section 2, eff June 19, 2007; 2014 Act No. 256 (H.4732), Section 3, eff June 6, 2014.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2007 amendment rewrote this section.

2014 Act No. 256, Section 3, in subsection (A), deleted paragraph designator (1), and deleted paragraph (2), relating to an exception for presidential preference primary elections; in subsection (B)(1), substituted "federal" for "national", substituted "a presidential preference primary" for "the presidential preference primaries", and made other nonsubstantive changes; and added subsection (C), relating to filing fees.



Section 7-13-20. Time of general election for certain county officers.

There shall be a general election for county supervisors, county superintendents of education, sheriffs, coroners and clerks of the courts of common pleas held in each county at every alternate general election, reckoning from the year 1960, except in those counties in which the term of office of any such officers may be for a period other than four years. In such cases elections to fill such offices shall be held at the general election next preceding the expiration of any such term of office.

HISTORY: 1962 Code Section 23-392; 1952 Code Section 23-303; 1942 Code Section 2350; 1932 Code Section 2350; Civ. C. '22 Section 283; Civ. C. '12 Section 280; Civ. C. '02 Section 253; G. S. 160, 642, 701; R. S. 211; 1882 (17) 1125; 1885 (19) 144; 1889 (20) 281; 1966 (54) 2340.



Section 7-13-30. Time of election of probate judges.

The probate judge in every county shall be elected at every alternate general election, reckoning from the year 1958.

HISTORY: 1962 Code Section 23-394; 1952 Code Section 23-305; 1942 Code Section 2350; 1932 Code Section 2350; Civ. C. '22 Section 283; Civ. C. '12 Section 280; Civ. C. '02 Section 253; G. S. 160, 642, 701; R. S. 211; 1882 (17) 1125; 1885 (19) 144; 1889 (20) 281; 1966 (54) 2340.



Section 7-13-35. Notice of general, municipal, special, and primary elections.

The authority charged by law with conducting an election must publish two notices of general, municipal, special, and primary elections held in the county in a newspaper of general circulation in the county or municipality, as appropriate. Included in each notice must be a reminder of the last day persons may register to be eligible to vote in the election for which notice is given, notification of the date, time, and location of the hearing on ballots challenged in the election, a list of the precincts involved in the election, the location of the polling places in each of the precincts, and notification that the process of examining the return-addressed envelopes containing absentee ballots may begin at 2:00 p.m. on election day at a place designated in the notice by the authority charged with conducting the election. The first notice must appear not later than sixty days before the election and the second notice must appear not later than two weeks after the first notice.

HISTORY: 1978 Act No. 572, eff July 1, 1978; 1988 Act No. 422, Section 2, eff March 28, 1988; 1990 Act No. 357, Section 1, eff March 19, 1990; 1992 Act No. 253, Section 1, eff February 19, 1992; 1996 Act No. 434, Section 5, eff June 4, 1996.

Effect of Amendment

The 1988 amendment rewrote this section.

The 1990 amendment inserted the provision ", and notification that the process of examining the return-addressed envelopes containing absentee ballots will begin at 2:00 p.m. on election day", and replaced "shall" with "must" and "prior to" with "before".

The 1992 amendment substituted "county, except municipal elections," for "county or municipality" and deleted "or municipality" following the second occurrence of "county".

The 1996 amendment substituted "must" for "shall" preceding "publish two notices", inserted "municipal," preceding "special, and primary elections", deleted ", except municipal elections," following "held in the county", inserted "or municipality, as appropriate" following "circulation in the county", and substituted "may begin at 2:00 p.m. on election day at a place designated in the notice by the authority charged with conducting the election" for "will begin at 2:00 p.m. on election day".



Section 7-13-40. Time of party primary; certification of names; verification of candidates' qualifications; filing fee.

In the event that a party nominates candidates by party primary, a party primary must be held by the party and conducted by the State Election Commission and the respective county boards of voter registration and elections on the second Tuesday in June of each general election year, and a second and third primary each two weeks successively thereafter, if necessary. Written certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county board of voter registration and elections whichever is responsible under law for preparing the ballot, not later than twelve o'clock noon on April fifth, or if April fifth falls on a Saturday or Sunday, not later than twelve o'clock noon on the following Monday. Political parties nominating candidates by party primary must verify the qualifications of those candidates prior to certification to the appropriate election commission of the names of candidates to be placed on primary ballots. The written verification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for office for which he has filed. A political party must not certify any candidate who does not or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office for which the candidate has filed, and such candidate's name shall not be placed on a primary ballot. The filing fees for all candidates filing to run in all primaries, except municipal primaries, must be transmitted by the respective political parties to the State Election Commission and placed by the executive director of the commission in a special account designated for use in conducting primary elections and must be used for that purpose. The filing fee for each office is one percent of the total salary for the term of that office or one hundred dollars, whichever amount is greater.

HISTORY: 1962 Code Section 23-396; 1952 Code Section 23-372; 1950 (46) 2059; 1954 (48) 1447; 1966 (54) 2093, 2340; 1977 Act No. 133 Section 3; 1988 Act No. 363, Section 2, eff March 14, 1988; 1992 Act No. 253, Section 2, eff February 19, 1992; 1994 Act No. 497, Part II, Section 134, eff June 29, 1994; 1996 Act No. 226, Section 3, eff February 12, 1996; 2000 Act No. 236, Section 3, eff March 7, 2000; 2013 Act No. 61, Section 5, eff June 25, 2013.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1992 Act No. 289, Sections 5, 6, effective March 12, 1992, read as follows:

"SECTION 5. Notwithstanding the provisions of Section 7-13-40, Code of Laws of South Carolina, 1976, for 1992 only, the date for primary elections is the fourth Tuesday in August."

"SECTION 6. Notwithstanding any other provision of law, for candidates for school board whose primary elections coincide with the general primary election established by Section 7-13-40 of the 1976 Code:

"(1) for 1992 only, the dates for filing for all candidates seeking nomination by a political party primary, political party convention, or petition is between noon June first and noon June twenty-fifth;

"(2) for 1992 only, the date for filing the notice of candidacy and pledge is by noon on June twenty-fifth; and

"(3) for 1992 only, the date for primary elections is the fourth Tuesday in August."

1997 Act No. 1, Section 6, eff February 12, 1997, provides as follows:

"SECTION 6. For purposes of the 1997 election for the members of the House of Representatives to be elected from those election districts revised by the provisions of Section 2-1-25 of the 1976 Code, as amended by Section 1 of this act, and for the members of the Senate to be elected from those election districts revised by Section 4 of this act, the following provisions apply:

"(1) Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, the dates for filing for all candidates seeking nomination by a political party primary or political party convention are between noon on June second and noon on June sixteenth.

"(2) Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, the date for filing the notice of candidacy and pledge is by noon on June sixteenth.

"(3) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than noon on June eighteenth.

"(4) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, the date for primary elections is the second Tuesday in August.

"(5) For these elections held in 1997 only, if run-off primary elections are necessary they must be held on August twenty-sixth.

"(6) Notwithstanding the provisions of Section 7-13-351 of the 1976 Code, all candidates seeking nomination by petition must file these petitions with the State Election Commission no later than noon on September ninth.

"(7) Notwithstanding the provisions of Section 7-13-350 of the 1976 Code, the names of all nominees to be placed on the special election ballots must be certified by the respective political party to the appropriate election commissioners by noon on September eleventh."

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1977 amendment substantially revised the second sentence of this section.

The 1988 amendment deleted language relating to entries for nomination in party primary for a statewide, congressional, or district office which includes more than one county, State Senator, House of Representatives, a county wide or less than county wide office, and also deleted language relating to the death or withdrawal of a candidate.

The 1992 amendment provided for primary elections to be conducted by State and county election commissions, and added the second, third, and fourth sentences, relative to certification of names and filing fees.

The 1994 amendment, at the beginning of the third sentence, substituted "The filing fees for all candidates filing to run" for "The filing fees for candidates whose names are on ballots to be voted on".

The 1996 amendment revised this section to provide April ninth as the date for certification of names of candidates.

The 2000 amendment substituted "Written certification" for "Certification" and added "Saturday or" in the second sentence, added the third sentence relating to verification of candidates' qualifications, and substituted "primary elections" for "the primaries" in the fourth sentence.

The 2013 amendment substituted "April fifth, or if April fifth" for "April ninth, or if April ninth" in the second sentence, substituted "A political party must not certify" for "Political parties must not accept the filing of" in the fifth sentence, and substituted "has filed" for "desires to file" in the fifth sentence.



Section 7-13-45. Acceptance of filings.

(A) In every general election year, the Executive Director of the State Election Commission and the director of each county board of voter registration and elections shall:

(1) establish regular hours of not less than four hours a day during the final seventy-two hours of the filing period in which the director or some person he designates must be present to accept filings as required by Section 7-11-15;

(2) place an advertisement to appear two weeks before the filing period begins in a newspaper of general circulation in the county at least five by seven inches in size that notifies the public of the dates of the filing periods, the offices which may be filed for, the place and street address where filings may be made, and the hours that an authorized person will be present to receive filings.

HISTORY: 1989 Act No. 166, Section 1, eff January 1, 1990; 1996 Act No. 434, Section 6, eff June 4, 1996; 2013 Act No. 61, Section 6, eff June 25, 2013.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1996 amendment redesignated paragraphs (1) through (3) as paragraphs (2) through (4), and inserted a new paragraph (1); and in paragraph (4), as so redesignated, substituted "periods" for "period".

The 2013 amendment rewrote the section.



Section 7-13-50. Second and other primaries.

A second primary, when necessary, must be held two weeks after the first and is subject to the rules governing the first primary. At the second primary the two candidates among those who do not withdraw their candidacies and who received more votes in the first primary than any other remaining candidate alone shall run for any one office and if only one candidate remains, he is considered nominated, except that if there are two or more vacancies for any particular office, the number of candidates must be double the number of vacancies to be filled if so many candidates remain. In all second primaries the candidate receiving the largest number of votes cast for a given office must be declared the nominee for the office whether or not he has received a majority of the votes cast for that office, and when there are several candidates for several different offices, then the several candidates receiving the largest number of votes for the several positions are considered as nominated for the offices whether or not they received a majority of the votes cast. Other primaries, if necessary, must be ordered in a similar manner by the county board of voter registration and elections or the State Election Commission, as appropriate.

HISTORY: 1962 Code Section 23-397; 1952 Code Section 23-387; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1988 Act No. 364, Section 3, eff March 14, 1988; 1992 Act No. 253, Section 3, eff February 19, 1992.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1988 amendment made grammatical changes and deleted language relating to a tie in the second primary.

The 1992 amendment replaced "county chairman" with "county election commission" and "state chairman" with "State Election Commission".



Section 7-13-60. Hours polls open.

The polls must be opened at seven o'clock a.m. and closed at seven o'clock p.m. the day of election and must be held open during these hours without intermission or adjournment.

HISTORY: 1962 Code Section 23-398; 1952 Code Section 23-342; 1950 (46) 2059; 1956 (49) 1775, 1799; 1965 (54) 466; 1966 (54) 2340; 1986 Act No. 342, eff March 7, 1986; 1992 Act No. 253, Section 4, eff February 19, 1992.

Effect of Amendment

The 1986 amendment substituted "must" for "shall" and substituted "seven o'clock" for "eight o'clock" as the time when polls must be opened.

The 1992 amendment struck out the provision that the county committee may close any or all polls at an earlier hour than 7 p.m., and made several grammatical changes.



Section 7-13-70. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-13-70 was titled Appointment of county commissioners of election; oath; training and certification and was derived from 1962 Code Section 23-400; 1952 Code Section 23-306; 1950 (46) 2059; 1961 (52) 48; 1966 (54) 2340; 1968 (55) 2316; 1970 (56) 2367; 1988 Act No. 422, Section 3, eff March 28, 1988; 1990 Act No. 357, Section 2, eff March 19, 1990; 1990 Act No. 497, Section 1, eff May 29, 1990; 1992 Act No. 253, Section 5, eff February 19, 1992; 1996 Act No. 465, Section 3, eff August 21, 1996; 1998 Act No. 304, Section 3, eff May 27, 1998; 2007 Act No. 100, Section 3, eff June 18, 2007.



Section 7-13-72. Managers of election.

For the general election held on the first Tuesday following the first Monday in November in each even-numbered year, the members of the county board of voter registration and elections must appoint three managers of election for each polling place in the county for which they must respectively be appointed for each five hundred electors, or portion of each five hundred electors, registered to vote at the polling place.

For primary elections held on the second Tuesday in June of each general election year, the members of the county board of voter registration and elections must appoint three managers of election for each polling place in the county for which they must respectively be appointed for the first five hundred electors registered to vote in each precinct in the county, and may appoint three additional managers for each five hundred electors registered to vote in the precinct above the first five hundred electors, or portion thereof. The members of the county board of voter registration and elections must also appoint from among the managers a clerk for each polling place in the county, and none of the officers may be removed from office except for incompetence or misconduct.

For all other primary, special, or municipal elections, the authority charged by law with conducting the primary, special, or municipal elections must appoint three managers of election for the first five hundred electors registered to vote in each precinct in the county, municipality, or other election district and one additional manager for each five hundred electors registered to vote in the precinct above the first five hundred electors. The authority responsible by law for conducting the election must also appoint from among the managers a clerk for each polling place in a primary, special, or municipal election.

Forty-five days prior to any primary, except municipal primaries, each political party holding a primary may submit to the county board of voter registration and elections a list of prospective managers for each precinct. The county board of voter registration and elections must appoint at least one manager for each precinct from the list of names submitted by each political party holding a primary. However, the county board of voter registration and elections may refuse to appoint any prospective manager for good cause.

No person may be appointed as a manager in a primary, general, or special election who has not completed a training program approved by the State Election Commission concerning his duties and responsibilities as a poll manager and who has not received certification of having completed the training program. The training program and the issuance of certification must be carried out by the county board of voter registration and elections. After their appointment, the managers and clerks must take and subscribe, before any officer authorized to administer oaths, the following oath of office prescribed by Section 26 of Article III of the Constitution: "I do solemnly swear (or affirm) that I am duly qualified, according to the Constitution of this State, to exercise the duties of the office to which I have been appointed, and that I will, to the best of my ability, discharge the duties thereof, and preserve, protect and defend the Constitution of this State and of the United States. So help me God".

The oath must be immediately filed in the office of the clerk of court of common pleas of the county in which the managers and clerks are appointed, or if there is no clerk of court, in the office of the Secretary of State. Before opening the polls, the managers of election must take and subscribe the oath provided for in Section 7-13-100. Upon the completion of the canvassing of votes, this oath must be filed with the members of the county board of voter registration and elections along with the ballots from that election precinct.

HISTORY: 1996 Act No. 465, Section 4, eff August 21, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-75. Members of local boards of voter registration and elections; political activity prohibited.

No member of a county or municipal board of voter registration and elections may participate in political management or in a political campaign over whose election the member has jurisdiction during the member's term of office. No member may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate over whose election the member has jurisdiction. Violation of this section subjects the member to removal by the Governor or appropriate appointive authority.

HISTORY: 1996 Act No. 423, Section 1, eff June 18, 1996; 2000 Act No. 392, Section 1, eff August 1, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2000 amendment, in the first sentence, added "over whose election the member has jurisdiction".



Section 7-13-80. Organization of board of voter registration and elections managers and clerks; oaths.

The board members, managers, and clerks at their first meeting, respectively, must proceed to organize as a board. The county board of voter registration and elections must appoint the chairman of the board of managers. The chairman, in each instance, may administer oaths.

HISTORY: 1962 Code Section 23-400.1; 1952 Code Section 23-307; 1950 (46) 2059; 1961 (52) 48; 1966 (54) 2340; 1990 Act No. 357, Section 3, eff March 19, 1990; 1996 Act No. 434, Section 7, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1990 amendment deleted the authority to appoint a clerk and added references to clerks.

The 1996 amendment substituted "must" for "shall" following "respectively,", and substituted ". The county election commission must appoint the chairman of the board of managers. The" for "by appointing one of their number chairman of the board. And the".



Section 7-13-90. Repealed by 1992 Act No. 253, Section 17, eff February 19, 1992.

Editor's Note

Former Section 7-13-90 provided for the appointment, by county committees, of managers for primaries. Former statute was derived from 1962 Code Section 23-400.2; 1952 Code Section 23-376; 1950 (46) 2059, 2442; 1954 (48) 1447; 1966 (54) 2340; 1988 Act No. 422, Section 4.



Section 7-13-100. Managers shall take oath before opening polls.

The managers before opening the polls, shall take and sign the following oath: "We do solemnly swear that we will conduct this election according to law and will allow no person to vote who is not entitled by law to vote in this election, and we will not unlawfully assist any voter to prepare his ballot and will not advise any voter as to how he should vote at this election."

HISTORY: 1962 Code Section 23-400.3; 1952 Code Section 23-378; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-110. Poll managers to be residents and registered electors of counties; assistants.

All managers of election for the various polling places in the State must be residents and registered electors of the respective counties in which they are appointed to work or in an adjoining county. Any person at least sixteen years of age who has completed the training required by Section 7-13-72 and who is not otherwise disqualified by law may be appointed as a poll manager's assistant by the appropriate county board of voter registration and elections. Any sixteen- or seventeen-year-old appointed as a poll manager's assistant may not serve as chairman of the managers or clerk in the polling place to which he or she is appointed. Sixteen- and seventeen-year-olds must serve under supervision of the chairman of the managers of the polling place, and their specific duties must be prescribed by the county board of voter registration and elections. One sixteen- or seventeen-year-old assistant poll manager may be appointed for every two regular poll managers appointed to work in any precinct.

HISTORY: 1962 Code Section 23-400.3:1; 1974 (58) 2367; 2000 Act No. 337, Section 1, eff June 6, 2000; 2001 Act No. 53, Section 1, eff May 29, 2001.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2000 amendment changed "shall" to "must" in the first sentence, and added provisions relating to sixteen- and seventeen-year old assistants.

The 2001 amendment authorized one sixteen- or seventeen-year-old assistant poll manager for every two regular poll managers in a precinct, rather than a maximum of one sixteen- or seventeen-year-old assistant.



Section 7-13-120. Candidates and their relatives shall not be managers or clerks.

(1) It shall be unlawful for a candidate or the spouse, parents, children, brothers or sisters of a candidate for public office to work as a manager or clerk of election at a polling place where such candidate's name appears on the ballot.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 23:400.3:2; 1974 (58) 2209.



Section 7-13-130. Managers' table; guard rail; general arrangement; preservation of right to vote and secrecy of ballot.

The polling places shall be provided with a table for the managers. The polls shall be provided with a guard rail, so that no one except as herein authorized shall approach nearer than five feet to the booths in which the voters are preparing their ballots. The managers at each voting place shall arrange the table, desk or other place upon which the ballot boxes shall be placed so that there shall be no crowding or confusion immediately around the boxes, and suitable means shall be provided to enable each voter to approach the boxes and deposit his ballot without interference or hindrance. The right to vote of each person so entitled and the secrecy of the ballot shall be preserved at all times.

HISTORY: 1962 Code Section 23-400.4; 1952 Code Section 23-344; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-140. Maintenance of order; police powers of managers.

Managers of election are clothed with such police powers as may be necessary to carry out the provisions of this article. The managers shall possess full authority to maintain good order at the polls and to enforce obedience to their lawful commands during an election and during the canvass and counting of the votes. All peace officers shall answer all such calls for help in preserving the peace as may be made by the managers of election.

HISTORY: 1962 Code Section 23-400.5; 1952 Code Section 23-360; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-150. Penalty for failure to assist in maintaining order.

Any person who, when summoned or called upon by peace officers shall fail or refuse to assist him in maintaining the peace and good order at the polls shall be fined in a sum not to exceed one hundred dollars or imprisoned not to exceed thirty days.

HISTORY: 1962 Code Section 23-400.6; 1952 Code Section 23-361; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-160. Peace officers shall enter polling place only on request or to vote.

No sheriff, deputy sheriff, policeman or other officers shall be allowed to come within the polling place except to vote unless summoned into it by a majority of the managers. On failure of any sheriff, deputy sheriff, policeman or other officer to comply with the provisions of the preceding sentence, the managers of election, or one of them, shall make affidavit against such sheriff, deputy sheriff, policeman or other officer for his arrest.

HISTORY: 1962 Code Section 23-400.7; 1952 Code Section 23-362; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-170. Procedure when managers fail to attend, take charge of, or conduct election.

If all of the managers fail to attend at the same time and place appointed for holding the poll, or shall refuse or fail to act, or if no manager has been appointed for the poll, it is lawful for the voters present at the precinct voting place on that day to appoint from among the qualified voters of the precinct the managers to act as managers in the place and stead of the absent managers, and any one of the managers appointed shall administer the oath to the other managers. But if the duly appointed managers attend in a reasonable time, they shall take charge of and conduct the election.

HISTORY: 1962 Code Section 23-400.8; 1952 Code Section 23-343; 1950 (46) 2059; 1966 (54) 2340; 2010 Act No. 245, Section 5, eff June 2, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes to the section.



Section 7-13-180. Posting proposed constitutional amendments at polling place.

Whenever an amendment to the Constitution of this State shall be voted upon at any election, the board of voter registration and elections of each county in the State shall have such amendment conspicuously posted at each voting precinct in the county upon the day of the election. Such printed amendments shall be furnished to the members of the county board of voter registration and elections by the Secretary of State.

HISTORY: 1962 Code Section 23-400.23; 1952 Code Section 23-321; 1950 (46) 2059; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-190. Special elections to fill vacancies in office.

(A) Except as otherwise provided in this code as to specific offices, whenever a vacancy occurs in office by reason of death, resignation, or removal and the vacancy in office is one which is filled by a special election to complete the term of office, this section applies.

(B)(1) In partisan elections, whether seeking nomination by political party primary or political party convention, filing by these candidates shall open for the office at twelve o'clock noon on the third Friday after the vacancy occurs for a period to close eight days later at twelve o'clock noon. If seeking nomination by petition, the petitions must be submitted not later than twelve o'clock noon, sixty days prior to the election. Verification of these petitions must be made not later than twelve o'clock noon forty-five days prior to the election. If seeking nomination by political party primary or political party convention, filing with the appropriate official is the same as provided in Section 7-11-15 and if seeking nomination by petition, filing with the appropriate official is the same as provided in Section 7-11-70.

(2) A primary must be held on the eleventh Tuesday after the vacancy occurs. A runoff primary must be held on the thirteenth Tuesday after the vacancy occurs. The special election must be on the twentieth Tuesday after the vacancy occurs. If the twentieth Tuesday after the vacancy occurs is no more than sixty days prior to the general election, the special election must be held on the same day as the general election. If the filing period closes on a state holiday, then filing must be held open through the succeeding weekday. If the date for an election falls on a state holiday, the election must be set for the next succeeding Tuesday. For purposes of this section, state holiday does not mean the general election day.

(C) If the office is not one for which there are partisan elections, then the filing must be opened at noon on the third Friday after the vacancy occurs for a period to close ten days later at noon. The filing must be made to the same entity to which the nonpartisan officeholders would normally file for office in a general election year. The election must be set for the thirteenth Tuesday after the vacancy occurs. Both the filing date and the election date are subject to the provisions in subsection (B) of this section regarding holidays.

(D) Provided, however, if a vacancy occurs in more than one office in the same county requiring separate special elections to be held within a period of twenty-eight days under the provisions of this section, the county board of voter registration and elections or other authority responsible for the conduct of the elections shall conduct all of the elections on the same date. The special elections must be held on the latest date required for an election during the twenty-eight-day period.

[Subsection (E) deleted effective January 1, 2018 by 2017 Act No. 15, Section 2, see Code Commissioner's Note and Effect of Amendment Note below].

(E)(1) A special election to fill a vacancy in an office is not required to be conducted if fourteen calendar days have elapsed since the filing period for that office has closed and:

(a) only one person has filed for the office; and

(b) no person has filed a declaration to be a write-in candidate with the authority charged by law with conducting the election.

(2) In such an event, the candidate who filed for the office is deemed elected and shall take office on the Monday following certification.

(3) The provisions of this subsection also apply to municipal general elections.

When no person has filed a declaration to be a write-in candidate pursuant to this section, the candidate who filed for the office must be declared the winner by the authority charged by law with conducting the election, and the votes for the election must not be counted or otherwise tabulated. Nothing in this section requires a ballot containing the name of a person who has been declared the winner pursuant to this section to be reprinted to delete the winning candidate's name or candidates' names from the ballot.

HISTORY: 1986 Act No. 493, eff June 9, 1986; 1988 Act No. 363, Section 3, eff March 14, 1988; 1988 Act No. 380, eff March 14, 1988; 1991 Act No. 61, Section 1, eff May 22, 1991; 1996 Act No. 226, Section 4, eff February 12, 1996; 1996 Act No. 243, Section 1, eff March 4, 1996; 1998 Act No. 412, Section 4, eff June 9, 1998; 2003 Act No. 3, Section 2, eff upon approval (became law without the Governor's signature on January 16, 2003); 2017 Act No. 15 (H.3150), Section 1, eff May 4, 2017; 2017 Act No. 15 (H.3150), Section 2, eff January 1, 2018.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

At the direction of the Code Commissioner, the reserving of (E), as provided by 2017 Act No. 15, Section 2, was removed as unnecessary.

Editor's Note

2017 Act No. 15, Sections 3 to 5, provide as follows:

"SECTION 3. (A) For a federal special election for which the primary is held on May 2, 2017, the State Election Commission must provide a rank choice ballot to an individual who casts a ballot in accordance with the Uniformed and Overseas Citizens Absentee Voting Act.

"(B) This SECTION applies to any federal special election for which the primary is May 2, 2017.

"SECTION 4. SECTION 1 [amending (B)] takes effect upon approval by the Governor and applies to elections for which candidate filings begin on or after that date.

"SECTION 5. SECTION 2 [deleting (E)] takes effect on January 1, 2018, and applies to elections for which candidate filings begin on or after that date."

Effect of Amendment

The 1988 amendment by Act No. 363, Section 3, in subsection (B) added language relating to nomination by political party primary, political party convention, or by petition, and also added references to Section 7-11-15.

The 1988 amendment by Act No. 380, added subsection (D), relating to the occurrence of a vacancy in more than one office in the same county.

The 1991 amendment in the second paragraph of (B) added "For purposes of this section, state holiday does not mean the general election day."

The first 1996 amendment by Act No. 226, effective February 12, 1996, revised subsection (B) to provide filing times for persons seeking nomination by petition.

The second 1996 amendment by Act No. 243, effective March 4, 1996, further revised subsection (B) to provide for timing of a special election with respect to the general election.

The 1998 amendment, in the first paragraph of subsection (B), added "twelve o'clock" in two places in the first sentence and rewrote the second sentence.

The 2003 amendment added subsection (E).

2017 Act No. 15, Section 1, in (B), inserted the paragraph identifiers; in (B)(1), in the first sentence, substituted "eight days" for "ten days"; in (B)(2), substituted "twentieth Tuesday" for "eighteenth Tuesday" twice, in the fourth sentence, substituted "must be held" for "shall be held", in the in the sixth sentence, substituted "the election" for "it"; and made other nonsubstantive changes.

2017 Act No. 15, Section 2, deleted (E), which had previously related to exemptions from holding certain special and general elections.



Section 7-13-310. Kinds of general election ballots; different colored paper shall be used.

In the general elections provided for in Section 7-13-10, there shall be four kinds of ballots called, respectively: "Official Ballot for Presidential Elector"; "Official Ballot for State Offices, United States Senator and Members of Congress"; "Official Ballot for State Senator, Member of the House of Representatives, County, Circuit and Other Offices" and "Official Ballot on Constitutional Amendments or other Propositions Submitted." Each such kind of ballot shall be printed upon different colored paper as shall be provided for by the executive director.

HISTORY: 1962 Code Section 23-400.11; 1952 Code Section 23-308; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124.



Section 7-13-320. Ballot standards and specifications.

General election ballots shall conform to the following standards and specifications:

(A) The ballot shall be printed on paper of such thickness that the printing cannot be distinguished from the back and shall be of such size and color as directed by the State Election Commission. If more than one ballot is to be used in any election, each such ballot shall be printed upon different colored paper;

(B) Across the top of the ballot shall be printed "Official Ballot, General Election," beneath which shall be printed the date of the election, the county and the precinct. Above the caption of each ballot shall be one stub, with a perforated line between the stub and the top of the ballot. The stub shall have printed thereon "Official Ballot, General Election" and then shall appear the name of the county, the precinct and the date of the election. On the right side there shall be a blank line under which there shall be "Initials of Issuing Officer." Stubs on ballots for each precinct shall be prenumbered consecutively, beginning with No. 1;

(C) On the ballot for presidential electors there shall be printed, under the titles of the offices, the names of the candidates for President and Vice President of the United States nominated by each political party qualified under the provisions of Section 7-9-10 and those nominated by petition. A separate column shall be assigned to each political party with candidates and to each separate petition slate of candidates on the ballot and each party and each petition candidate's columns shall be separated by distinct black lines. At the head of each column the party or petition name shall be printed in large type and below it a circle, one-half inch in diameter, and below the circle the names of the party's and petition candidates for President and Vice President in that order. On the face of the ballot above the party and petition candidate's column division the following instruction shall be printed in heavy black type:

a. To vote this ballot make a cross (X) mark in the circle below the name of the political party or petition column for whose candidates you wish to vote.

b. A vote for the names of a political party's candidates or petition candidates for President and Vice President is a vote for the electors of that party or petition candidates, the names of whom are on file with the Secretary of State.

On the bottom of the ballot shall be printed an identified facsimile of the signature of the Executive Director of the State Election Commission.

(D) The names of candidates offering for any other office shall be placed in the proper place on the appropriate ballot, stating whether it is a state, congressional, legislative, county or other office.

(E) The names of the several officers to be voted for and the tickets of the parties and petition candidates shall be placed on the ballots in an order as arranged by the State Election Commission as to those ballots for which it is responsible for distribution and by the board of voter registration and elections members for the respective counties as to the ballots for which they are responsible for distribution, including those for State Senator and member of the House of Representatives. If the State Senator or member of the House of Representatives or any other officer is to be elected from more than one county, the board of voter registration and elections members from the various counties from which they are to be elected shall assure that there shall be uniformity of placement on the ballots of their respective counties and should the board members fail to agree within sixty days prior to the general election, and upon receipt of written certification by at least one commissioner, that they have failed to act, the State Election Commission shall determine the order of placing the names on the ballots.

(F) Each county board of voter registration and elections must provide a copy of each ballot style to be used for primary, general, and special elections in the absentee precinct in the county to the Executive Director of the State Election Commission not later than September fifteenth in the case of general elections, and not later than forty days prior to the date of the election in the case of special and primary elections. If the ballot styles are not available by these deadlines, the executive director must determine when absentee ballots for that county will be available. If a determination is made that absentee ballots will not be available in sufficient time to adequately effectuate absentee voting, the executive director is empowered to direct the county board of voter registration and elections to provide the blank ballots provided by Section 7-15-360 until the regular ballots are available. The executive director must also notify the chairman of the county's legislative delegation of his findings and the action taken.

HISTORY: 1962 Code Section 23-400.12; 1952 Code Section 23-309; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124; 1982 Act No. 419, Section 2, eff June 8, 1982; 1984 Act No. 402, Section 1, eff May 24, 1984; 2000 Act No. 236, Section 4, eff March 7, 2000; 2006 Act No. 223, Section 2, eff February 3, 2006.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment deleted items (C) and (D) as they appear in the parent volume, and inserted new items (C) through (E).

The 1984 amendment added "or petition column" to subitem a of item (C), and added "or petition candidates" to subitem b of item (C).

The 2000 amendment added subsection (F).

The 2006 amendment deleted the last undesignated paragraph of subsection (C) requiring to separate ballots for presidential electors.



Section 7-13-325. Use of candidate's given name, derivative thereof, or nickname on ballot.

The name of a candidate authorized by law to appear on a ballot in a general, special, or primary election in this State for any office may be one of the following or a combination of them:

(1) the candidate's given name;

(2) a derivative of the candidate's given name properly acquired under the common law and used in good faith for honest purposes; or

(3) a nickname which bears no relation to the candidate's given name but which is used in good faith for honest purposes and does not exceed fifteen letters on the ballot.

The derivative name or nickname may not imply professional or social status, an office, or military rank.

A candidate wanting to use a derivative name or a nickname, as permitted by items (2) and (3), respectively, of this section, shall notify the authority responsible by law for conducting the election, in writing, before a deadline for receiving or certifying candidates' names for inclusion on the ballot, the name he wishes to have appear and shall present evidence required by the authority conducting the election that the name indicated is his derivative name or nickname. In deciding whether the name indicated is the candidate's derivative name or nickname, the authority conducting the election shall consider appropriate criteria, including, but not limited to, the following:

(a) whether the name is the designation by which the candidate is usually and commonly known in the community in which he resides or called by other persons;

(b) whether the name is the designation by which the candidate calls himself or which he has adopted;

(c) whether the name is the designation under which the candidate transacts private and official business.

The State Election Commission may promulgate regulations to carry out the provisions of the section, including, but not limited to, forms to be completed by the candidate and the deadline by which a candidate shall indicate the name he wished to have appear on the ballot.

HISTORY: 1987 Act No. 180 Section 1, eff June 30, 1987; 1989 Act No. 106, Section 1, eff May 31, 1989.

Effect of Amendment

The 1989 amendment provides that if a derivative name or nickname is to be used, the authority responsible by law for conducting the election must be notified in writing.



Section 7-13-330. Form of ballot; instructions.

The arrangement of general election ballots containing the names of candidates for office must conform as nearly as possible to the following plan, with a column or columns added in case of nomination by petition and a blank column added for write-in votes, and must contain the specified instructions there set forth and no other:

GENERAL ELECTION OFFICIAL BALLOT No. __________________ COUNTY, SOUTH CAROLINA November ___, _____ ______________ Initials of Issuing Officer OFFICIAL BALLOT GENERAL ELECTION ____________________ County, South Carolina November ___, _____ Precinct __________

INSTRUCTIONS-To vote a straight party ticket, make a cross (X) in the circle (O) under the name of your party. Nothing further need or should be done. To vote a mixed ticket, or in other words for candidates of different parties or petition candidates, omit making a cross (X) mark in the party circle at the top and make a cross (X) in the voting square [] opposite the name of each candidate on the ballot for whom you wish to vote. If you wish to vote for a candidate not on any ticket, write or place the name of such candidate on your ticket opposite the name of the office. Before leaving the booth, fold the ballot so that the initials of the manager may be seen on the outside of the ballot.

Nomination by Name of Party Name of Party Petition Names of Office 0 0 STATE Governor Governor Governor Governor [] Name of [] Name of [] Name of Candidate Candidate Candidate Lieutenant Lieut. Governor Lieut. Governor Lieut. Governor Governor [] Name of [] Name of [] Name of Candidate Candidate Candidate Secretary of Sec. of State Sec. of State Sec. of State State [] Name of [] Name of [] Name of Candidate Candidate Candidate CONGRES- U.S. Senator U.S. Senator U.S. Senator SIONAL [] Name of [] Name of [] Name of Senator Candidate Candidate Candidate Representative U.S. Repre- U.S. Repre- U.S. Repre- in Congress sentative sentative sentative [] Name of [] Name of [] Name of District Candidate Candidate Candidate

HISTORY: 1962 Code Section 23-400.13; 1952 Code Section 23-310; 1950 (46) 2059; 1966 (54) 2340; 2000 Act No. 236, Section 5, eff March 7, 2000.

Effect of Amendment

The 2000 amendment substituted "must" for "shall" in two places in the first sentence, deleted "19" in two places in the official ballot form and, in the Instructions, added "or petition candidates" in the third sentence and "of the ballot" at the end of the fourth sentence.



Section 7-13-335. Arrangement of names on certain ballots.

The State Election Commission or the local entity responsible for printing general or special election ballots or the arrangement of a ballot by mechanical or electronic means shall conform these ballots to the requirements of Section 7-13-330. The names of candidates in nonpartisan and at-large, multi-seat races must be listed in alphabetical order.

HISTORY: 1996 Act No. 242, Section 1, eff March 4, 1996.



Section 7-13-340. Printing and distribution of ballots.

All ballots cast in general elections for national, State, county, municipal, district and circuit officers in the towns, counties, districts, circuits, cities and other political divisions shall be printed and distributed at public expense. The printing and distribution of all ballots, other than the county, State Senator, member of the House of Representatives, local or circuit ballots herein designated, the ballots for elections in cities and towns and the ballots for election on bonds or other local measures, shall be arranged and handled by the State Election Commission and shall be paid for by the State. The State Election Commission shall have all necessary ballots for elections for presidential electors, State officers, United States Senators and members of Congress printed, and shall deliver such ballots to the various county board of voter registration and elections at least ten days prior to the date of the election and the county board of voter registration and elections shall place such ballots in ballot boxes for distribution to the election managers of the various precincts.

The printing and distribution of ballots in all State Senate, member of the House of Representatives, county, local and circuit elections shall be arranged and handled by the board of voter registration and elections members of the several counties and shall be paid for by the respective counties, and the board members shall place such ballots in ballot boxes for distribution to the election managers of the various precincts. The printing and distribution of ballots in all municipal elections shall be arranged and handled by the municipal authorities conducting such elections and shall be paid for by the municipalities.

The terms "municipal" and "municipalities" as used in this section shall be construed to include school districts, public service districts and like political subdivisions.

HISTORY: 1962 Code Section 23-400.14; 1952 Code Section 23-311; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-350. Certification of candidates; verification of qualifications.

(A) Except as otherwise provided in this section, the nominees in a party primary or party convention held under the provisions of this title by any political party certified by the commission for one or more of the offices, national, state, circuit, multi-county district, countywide, less than countywide, or municipal to be voted on in the general election, held on the first Tuesday following the first Monday in November, must be placed upon the appropriate ballot for the election as candidates nominated by the party by the authority charged by law with preparing the ballot if the names of the nominees are certified, in writing, by the political party chairman, vice-chairman, or secretary to the authority, for general elections held under Section 7-13-10, not later than twelve o'clock noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday; and for a special or municipal general election, by at least twelve o'clock noon on the sixtieth day prior to the date of holding the election, or if the sixtieth day falls on Sunday, by twelve o'clock noon on the following Monday. Political parties nominating candidates by primary or convention must verify the qualifications of those candidates prior to certification to the authority charged by law with preparing the ballot. The written certification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office for which he has filed. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office for which he has filed shall not be nominated and certified, and such candidate's name shall not be placed on a general, special, or municipal election ballot.

(B) Candidates for President and Vice President must be certified not later than twelve o'clock noon on the first Tuesday following the first Monday in September to the State Election Commission.

HISTORY: 1962 Code Section 23-400.15; 1952 Code Section 23-312; 1950 (46) 2059; 1958 (50) 1860; 1959 (51) 285; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2866; 1976 Act No. 644; 1984 Act No. 263, Section 3, eff January 27, 1984; 1984 Act No. 405, Section 1, eff May 24, 1984; 1986 Act No. 344, Section 1, eff March 7, 1986; 1998 Act No. 412, Section 5, eff June 9, 1998; 2000 Act No. 236, Section 6, eff March 7, 2000; 2000 Act No. 392, Section 3, eff August 1, 2000; 2003 Act No. 3, Section 3, eff upon approval (became law without the Governor's signature on January 16, 2003); 2015 Act No. 79 (H.3154), Section 1, eff June 11, 2015.

Editor's Note

1992 Act No. 289, Section 7 effective March 12, 1992 reads as follows:

"SECTION 7. For elections held in 1992 only, if run-off primary elections are necessary they must be held on September 8, 1992. Notwithstanding the provisions of Section 7-13-350, Code of Laws of South Carolina, 1976, the results of all elections must be certified to the appropriate state or county election commissioners by 12:00 noon on September 18, 1992."

1997 Act No. 1, Section 6, eff February 12, 1997, provides as follows:

"SECTION 6. For purposes of the 1997 election for the members of the House of Representatives to be elected from those election districts revised by the provisions of Section 2-1-25 of the 1976 Code, as amended by Section 1 of this act, and for the members of the Senate to be elected from those election districts revised by Section 4 of this act, the following provisions apply:

"(1) Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, the dates for filing for all candidates seeking nomination by a political party primary or political party convention are between noon on June second and noon on June sixteenth.

"(2) Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, the date for filing the notice of candidacy and pledge is by noon on June sixteenth.

"(3) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than noon on June eighteenth.

"(4) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, the date for primary elections is the second Tuesday in August.

"(5) For these elections held in 1997 only, if run-off primary elections are necessary they must be held on August twenty-sixth.

"(6) Notwithstanding the provisions of Section 7-13-351 of the 1976 Code, all candidates seeking nomination by petition must file these petitions with the State Election Commission no later than noon on September ninth.

"(7) Notwithstanding the provisions of Section 7-13-350 of the 1976 Code, the names of all nominees to be placed on the special election ballots must be certified by the respective political party to the appropriate election commissioners by noon on September eleventh."

Effect of Amendment

The 1976 amendment added the provision that certification of names be "by the political party chairman, vice-chairman or secretary in the case of a party candidate and by the person authorized to receive a petition when the candidate is not a party nominee," and substituted "thirtieth day" for "forty-fifth day" in the two places that it appears in regard to special and municipal elections.

The first 1984 amendment deleted references to nominees by petition.

The second 1984 amendment added the provision pertaining to special or municipal elections and substituted "must" or "shall" in the first sentence.

The 1986 amendment substituted "countywide, or less than countywide," for "or county" and made grammatical changes.

The 1998 amendment added "or municipal" and ", held on the first Tuesday following the first Monday in November," substituted "forty-fifth" for "thirtieth", in two places, and made nonsubstantive changes throughout the section.

The first 2000 amendment (by Act No. 236) rewrote this section.

The second 2000 amendment (by Act No. 392) designated the existing section as subsection (A), added at the beginning of new subsection (A), "Except as otherwise provided in this section," and added subsection (B).

The 2003 amendment, in subsection (B), substituted "September tenth" for "August thirtieth".

2015 Act No. 79, Section 1, in (B), substituted "the first Tuesday following the first Monday in September to the State Election Commission" for "September tenth to the State Election Commission, or if September tenth falls on Sunday, not later than twelve o'clock noon on the following Monday".



Section 7-13-351. Nominees by petition.

Any nominee by petition for one or more of the national, state, circuit, multi-county district, countywide, or less than countywide offices, to be voted on in the general election must be placed upon the appropriate ballot by the officer, commissioners, or other authority charged by law with preparing the ballot if the petition is submitted to the officer, commissioner, or other authority, as the case may be, for general elections held under Section 7-13-10, not later than twelve o'clock noon on July fifteenth or, if July fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday. At the time the petition is submitted, the authority charged with accepting it shall issue a receipt to the person submitting the petition which must reflect the date it was submitted and the total number of signatures contained in the petition. The county board of voter registration and elections of each respective county must check the petition at the request of the authority charged with printing the ballot for that office and must certify the results to the authority not later than twelve o'clock noon August fifteenth or, if August fifteenth falls on Sunday, not later than twelve o'clock noon on the following Monday.

The petition of any candidate in any special election, including municipal special elections, must be submitted to the authority charged with printing the ballot for those offices not later than twelve o'clock noon on the sixtieth day prior to the date of the holding of the election, or if the sixtieth day falls on Sunday, by not later than twelve o'clock noon on the following Monday. At the time a petition is submitted, the authority charged with accepting it must issue a receipt to the person submitting the petition which must reflect the date the petition was submitted and the total number of signatures contained in the petition. The candidate submitting the petition must certify, on a form designed and provided by the State Election Commission, that he meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. The board of voter registration and elections of each respective county must check the petition at the request of the authority charged with printing of the ballots for that office and must certify the results thereof to the authority not later than twelve o'clock noon on the forty-fifth day prior to the date of holding the election, or if the forty-fifth day falls on Sunday, by twelve o'clock noon on the following Monday.

Once submitted for verification, a petition for nomination of a candidate for any office may not be returned to the petitioner, but must be retained by the authority to whom the petition was submitted and must become a part of the records of the election for which the petition was submitted.

In the event of an emergency declared by the Governor and the conditions precipitating the emergency declaration prevent a candidate from filing the nominating petition within the time required by this section, the candidate has an additional five days to submit the nominating petition to the appropriate office.

The authority to whom a petition is submitted must verify that qualifications of each potential petition candidate prior to certification of that candidate to be placed on the ballot. The written certification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office for which the petition is submitted. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office sought shall not have his name placed on the ballot.

HISTORY: 1984 Act No. 263, Section 4, eff January 27, 1984; 1986 Act No. 344, Section 2, eff March 7, 1986; 1991 Act No. 62, Section 1, eff May 27, 1991; 1998 Act No. 412, Section 6, eff June 9, 1998; 2000 Act No. 236, Section 7, eff March 7, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

1997 Act No. 1, Section 6, eff February 12, 1997, provides as follows:

"SECTION 6. For purposes of the 1997 election for the members of the House of Representatives to be elected from those election districts revised by the provisions of Section 2-1-25 of the 1976 Code, as amended by Section 1 of this act, and for the members of the Senate to be elected from those election districts revised by Section 4 of this act, the following provisions apply:

"(1) Notwithstanding the provisions of Section 7-11-15 of the 1976 Code, the dates for filing for all candidates seeking nomination by a political party primary or political party convention are between noon on June second and noon on June sixteenth.

"(2) Notwithstanding the provisions of Section 7-11-210 of the 1976 Code, the date for filing the notice of candidacy and pledge is by noon on June sixteenth.

"(3) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than noon on June eighteenth.

"(4) Notwithstanding the provisions of Section 7-13-40 of the 1976 Code, the date for primary elections is the second Tuesday in August.

"(5) For these elections held in 1997 only, if run-off primary elections are necessary they must be held on August twenty-sixth.

"(6) Notwithstanding the provisions of Section 7-13-351 of the 1976 Code, all candidates seeking nomination by petition must file these petitions with the State Election Commission no later than noon on September ninth.

"(7) Notwithstanding the provisions of Section 7-13-350 of the 1976 Code, the names of all nominees to be placed on the special election ballots must be certified by the respective political party to the appropriate election commissioners by noon on September eleventh."

Effect of Amendment

The 1986 amendment, in the first paragraph, substituted ", countywide or less than countywide" for "or county" and substituted "shall" for "must".

The 1991 amendment added the fourth paragraph, relative to extending the time for filing the petition in the event of an emergency.

The 1998 amendment, in the second paragraph, deleted "or municipal" preceding "election" in the first sentence, added ", including municipal special elections," and "twelve o'clock", and substituted "sixtieth" for "forty-fifth" in two places and "forty-fifth" for "thirtieth" in two places.

The 2000 amendment rewrote this section.



Section 7-13-352. Date by which statement of candidacy must be filed; verification of candidates' qualifications.

Any candidate for a nonpartisan office, multi-county district, countywide, or less than countywide, including municipal offices, to be voted on at the time of the general election, who qualifies by statement of candidacy shall file the statement of candidacy with the authority responsible by law for conducting the election not later than twelve o'clock noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday. Each candidate must affirm, in writing, that he meets, or will meet by the time of the election, or as otherwise required by law, the qualifications for the office sought. The authority with whom statements of candidacy are filed must verify that each candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office sought shall not have his name placed on the ballot.

HISTORY: 1986 Act No. 344, Section 3, eff March 7, 1986; 1998 Act No. 412, Section 7, eff June 9, 1998; 2000 Act No. 236, Section 8, eff March 7, 2000.

Effect of Amendment

The 1998 amendment added "including municipal offices,".

The 2000 amendment rewrote this section.



Section 7-13-355. Time for submitting question to election commission for submission as referendum to electors.

No question may be submitted to the qualified electors in a referendum held at the time of a general election unless the question is submitted to the appropriate election commission to be placed on the ballot no later than 12:00 noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than 12:00 noon on the following business day.

HISTORY: 1987 Act No. 131 Section 1, eff June 3, 1987; 2000 Act No. 236, Section 9, eff March 7, 2000.

Effect of Amendment

The 2000 amendment substituted "August fifteenth" for "September first" in two places and added "Saturday or".



Section 7-13-360. Place on ballot for write-in names.

The ballots shall also contain a place for voters to write in the name of any other person for whom they wish to vote except on ballots for the election of the President and Vice President.

HISTORY: 1962 Code Section 23-400.17; 1952 Code Section 23-314; 1950 (46) 2059; 1966 (54) 2340; 1982 Act No. 419, Section 4, eff June 8, 1982.

Effect of Amendment

The 1982 amendment added "except on ballots for the election of the President and Vice President." at the end of the paragraph.



Section 7-13-370. Death, withdrawal or disqualification of candidate after name printed on ballot.

If any candidate dies, withdraws or otherwise becomes disqualified after his name has been printed on an official election ballot and if any person is nominated, as authorized by law, to fill such vacancy, the name of the candidate so nominated to fill such vacancy need not be printed upon the ballots, but the name of such candidate so nominated shall be certified by the party executive committee making the nomination to the officer, commissioners or other authority charged with the duty of printing such ballots and a vote cast by a voter for the name of the candidate printed on the ballot who has either died, withdrawn or otherwise become disqualified shall be counted as a vote for the candidate subsequently nominated to fill such vacancy whose name is on file with such officer, board of voter registration and elections, or other authority.

HISTORY: 1962 Code Section 23-400.18; 1952 Code Section 23-315; 1950 (46) 2059; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-380. Reprinting ballots to delete name of deceased or withdrawn candidate is optional.

After the official ballots have been printed by the proper officer, board of voter registration and elections, or other authority, the death or withdrawal of a candidate whose name is printed on the official ballot does not require the officer, board of voter registration and elections, or other authority to reprint the official ballots, but the officer, board of voter registration and elections, or other authority having jurisdiction over the printing and distribution of the ballots concerned may (1) cause the ballots to be reprinted and be substituted in all respects for the first printed ballots if this substitution is considered feasible and advisable or (2) affix a blank label to cover the name of the deceased or withdrawn candidate on voting systems where possible or appropriate.

HISTORY: 1962 Code Section 23-400.19; 1952 Code Section 23-316; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 434, Section 8, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment substituted "does not require the officer" for "shall not require such officer", substituted "may (1) cause the ballots" for "may cause such ballots", substituted "if this substitution is considered feasible and advisable or (2) affix a blank label to cover the name of the deceased or withdrawn candidate on voting systems where possible or appropriate" for "if such substitution is deemed feasible and advisable", and made nonsubstantive changes.



Section 7-13-390. Limitations on withdrawal of candidacy.

After the proper officer, board of voter registration and elections or other authority has been notified of the nomination, as hereinbefore specified, of any candidate for office, he shall not withdraw such nomination unless upon the written request of the candidate so nominated made at least thirty days before the day of election.

HISTORY: 1962 Code Section 23-400.20; 1952 Code Section 23-317; 1950 (46) 2059; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-400. Form of ballot when questions are submitted.

The form of ballot in an election on the issuance of bonds or in which any other question or issue is submitted to a vote of the people shall be a statement of the question or questions and shall thereafter have the following words:

In favor of the question or issue (as the case may be)[]

Opposed to the question or issue (as the case may be)[]

The voter shall be instructed in substance, if he wishes to vote in favor of the proposition to place a check or cross mark in the square after the words first above written and if he wishes to vote against the proposition to place a check or cross mark in the square after the words second above written.

Nothing herein shall be construed to prevent any party from submitting to party members any question or issue.

HISTORY: 1962 Code Section 23-400.21; 1952 Code Section 23-318; 1950 (46) 2059, 2355; 1966 (54) 2340.



Section 7-13-410. Ballots where both state-wide and local constitutional amendments are submitted.

Whenever at any general election proposed amendments to the Constitution of both state-wide and local natures are submitted to the qualified electors of the State, the State officer charged with the duty of preparing the ballots shall arrange and classify the proposed amendments on such ballots as follows:

At the top of one ballot shall be printed the words "Statewide Constitutional Amendments." Under this heading there shall be placed the various proposed amendments of a state-wide nature. At the top of a separate ballot shall be printed the words "Local Constitutional Amendments." Under this heading there shall be printed in alphabetical order the names of the various counties of the State affected by any proposed local amendments and under the name of each county the particular amendment affecting such county, or any particular subdivision thereof, or municipality situated therein, but when any proposed amendment relates to two or more counties such proposed amendment shall be listed under a joint heading combined of the names of such counties. The heading shall be printed in larger type than that used in printing the proposed amendment.

Ballots for the state-wide constitutional amendments shall be printed on white paper and ballots for the local constitutional amendments shall be printed on a paper other than white.

HISTORY: 1962 Code Section 23-400.22; 1952 Code Section 23-319; 1950 (46) 2059; 1965 (54) 175; 1966 (54) 2340.



Section 7-13-420. Oath of printer of ballots and assistants.

The printer with whom the executive director, board of voter registration and elections or other authority, as the case may be, shall contract for the printing of official ballots shall, before the work is commenced, take an oath before the Executive Director of the State Election Commission or the chairman of the commissioners or other authority, as the case may be, who may administer such oath, to the following effect: "I, __________, do solemnly swear that I will print (here insert number) ballots according to the instructions of the __________ of __________; that I will not print or permit to be printed, directly or indirectly, more than the above number; that I will at once destroy all imperfect and perfect impressions other than those required to be delivered to the electoral board; that as soon as said number of ballots is printed I will distribute the type used for such work and that I will not communicate to anyone whomsoever, in any manner whatsoever, the size, style or contents of such ballots."

The above oath shall be reduced to writing and signed by the person taking it and also a similar affidavit shall be required of any employee or other person engaged upon the work or who shall have access to it. Any intentional violation of such oath shall constitute the crime of perjury. Any other violation of the provisions of this section shall be a misdemeanor and punished by a fine of one hundred dollars or imprisonment for thirty days in jail.

Nothing herein contained shall be construed to prohibit the executive director, the commissioners or other authority from publishing or otherwise disclosing the contents, style and size of ballots required to be printed by them which they are respectively authorized and empowered to publish or otherwise disclose.

HISTORY: 1962 Code Section 23-400.24; 1952 Code Section 23-320; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-430. Ballots provided where voting machines not used; substitute ballots; penalties for failure to provide; failsafe ballots.

(A) There must be provided for each voting place where voting machines are not used as many ballots as are equal to one hundred ten percent of the registered qualified voters at the voting place. There must be provided for each voting place where voting machines are used a number of ballots not to exceed ten percent of the registered qualified voters at the voting place. The authority responsible for conducting an election must provide to each poll manager the appropriate number of ballots according to the provisions of this section.

(B) When a sufficient number of official ballots are not available for all qualified electors present at the polling place to vote, the managers of election without undue delay shall provide ballots made as nearly as possible in the form of the official ballot to those electors for whom official ballots are unavailable, and for all purposes of the election laws of this State these ballots are the same as official ballots. A manager of election who fails to comply with the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

(C) There must be provided for each voting place a number of failsafe ballots, or ballots containing only the races for federal, statewide, countywide, and municipalwide offices, not to exceed five percent of the registered qualified voters at the voting place. The authority responsible for conducting an election must provide to each poll manager the appropriate number of ballots according to the provisions of this section.

HISTORY: 1962 Code Section 23-400.25; 1952 Code Section 23-347; 1950 (46) 2059; 1966 (54) 2340; 1990 Act No. 331, Section 1, eff February 20, 1990; 2000 Act No; 392, Section 4, eff August 1, 2000.

Effect of Amendment

The 1990 amendment designated the existing text as subsection (A), and in (A), replaced "shall" with "must" and "such " with "the", and added the last sentence; and added subsection (B).

The 2000 amendment, in the second sentence of subsection (A), substituted "a number of" for "as many" and "not to exceed" for "as are equal" and added subsection (C) relating to failsafe ballots.



Section 7-13-440. Voting machine ballots; arrangement of nominations.

In every county, city or town providing voting machines, the board of voter registration and elections shall furnish to the managers of election a sufficient number of ballots printed on clear white paper, of such form and size as will fit the ballot frames of the machines, the arrangement of the names of the candidates on such ballots to be prescribed by the board of voter registration and elections. Party nominations shall be arranged on each voting machine either in columns or horizontal rows, as shall nominations by petition, and the captions of the various ballots on such machines shall be so placed as to indicate to the voter what push knob, key lever or other device is to be used or operated in order to vote for the candidate or candidates of his choice.

HISTORY: 1962 Code Section 23-400.26; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-450. Use of voting machines shall not prohibit use of separate ballots on certain questions.

The use of voting machines in an election shall not prohibit the use of a separate ballot for constitutional amendments and other public measures.

HISTORY: 1962 Code Section 23-400.27; 1966 (54) 2340.



Section 7-13-460. Use of paper ballots.

(A) In special elections to fill vacancies in office, if the use of voting machines is not practicable or cost efficient, the county election officials may use paper ballots in these elections.

(B) If paper ballots are used, the procedure for their use and the counting of these ballots must be in accordance with the provisions of law governing the use of paper ballots, mutatis mutandis.

HISTORY: 1996 Act No. 367, Section 1, eff May 29, 1996.



Section 7-13-610. Ballot specifications; separate ballots for each party.

(A) The State Election Commission and the respective county boards of voter registration and elections shall prepare separate ballots for each political party holding a primary. The ballots for each party must contain in print only the names of the candidates who have filed to run in that particular party primary and must have a stub at the top perforated so as to be easily detached. On the stub must be printed "Official state (or county) Ballot, (name of party) Primary", the name of the county and the precinct, and the date of the primary. On the right side there must be a blank line under which must be printed "Initials of Issuing Officer". Stubs on ballots for each precinct must be numbered consecutively, beginning with "No. 1". The ballots must be furnished by the State Election Commission for all except members of the General Assembly, county officers, less than county officers, and circuit solicitors, for which the county board of voter registration and elections shall furnish the ballots. One ballot must contain the names of all persons in alphabetical order running for state and federal offices. The other ballot must contain, in alphabetical order, the names of all persons running for the General Assembly, county offices, less than county officers, and solicitors.

(B) Ballots furnished by the State Election Commission under this section must have marked on them in plain type, both on the stub and on the ballot, the words "Official State Ballot". Ballots furnished by the county board of voter registration and elections under this section must have marked on them in plain type, both on the stub and on the ballot, the words "Official County Ballot".

(C) The ballot must be printed on paper of a thickness so that the printing cannot be distinguished from the back and must be of a size and color as directed by the State Election Commission. If more than one ballot is to be used in a primary, each ballot must be printed on different colored paper. The ballot must contain a voting square opposite the name of each candidate, and the voter shall vote by putting a mark in the voting square opposite the name of the candidate of his choice. The State Election Commission may establish, under Chapter 23 of Title 1, such rules and regulations as are necessary for the proper administration of this section.

HISTORY: 1962 Code Section 23-400.31; 1952 Code Section 23-377; 1950 (46) 2059; 1966 (54) 2340; 1981 Act No. 1 Section 1, eff January 14, 1981; 1992 Act No. 253, Section 6, eff February 19, 1992; 1996 Act No. 242, Section 2, eff March 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1981 amendment added the fourth paragraph.

The 1992 amendment rewrote this section.

The 1996 amendment revised this section to designate subsections (A) through (C) and to provide for the alphabetical listing of names on each ballot.



Section 7-13-611. Arrangement of official county and state primary ballots.

The arrangement of each "Official County Ballot" for each primary, containing the names of candidates for office, must conform as nearly as practicable to the following plan and contain specified instructions and no others:

OFFICIAL COUNTY BALLOT, ____________________ PRIMARY (NAME OF PARTY) __________________ COUNTY, SOUTH CAROLINA NO: ______ __________________________ Initials of Issuing Officer __________________________, 19______ (DATE OF ELECTION) __________________________ (NAME OF PRECINCT) OFFICIAL COUNTY BALLOT, ____________________ PRIMARY (NAME OF PARTY) __________________ COUNTY, SOUTH CAROLINA __________________________, 19______ (DATE OF ELECTION) __________________________ (NAME OF PRECINCT) INSTRUCTIONS - Make a cross (X) in the voting square [] opposite the name of each candidate on the ballot for whom you wish to vote. Before leaving the booth, fold the ballot so that the initials of the manager may be seen on the outside. You may vote for one, less than one, but not more than one candidate. SHERIFF ONE SEAT TO FILL (Example) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) You may vote for three, less than three, but not more than three candidates. COUNTY COUNCIL THREE SEATS TO FILL (Example) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE) [] (NAME OF CANDIDATE)

Each "Official State Ballot" similarly must conform to the plan set forth in this section.

The State Election Commission is hereby empowered to promulgate such rules and regulations under Chapter 23 of Title 1 as are necessary for the arrangement of the official county ballot.

HISTORY: 1992 Act No. 253, Section 7, eff February 19, 1992.



Section 7-13-620. Repealed by 2000 Act No. 392, Section 11, eff August 1, 2000.

Editor's Note

Former Section 7-13-620 was entitled "Ballots provided where voting machines not used; substitute ballots; penalties for failure to provide" and was derived from; 1962 Code Section 23-400.32; 1952 Code Section 23-347; 1950 (46) 2059; 1966 (54) 2340; 1990 Act No. 331, Section 2, eff February 20, 1990.



Section 7-13-710. Proof of right to vote; signing poll list; comparison of signatures; provisional ballot; purpose of requirement.

(A) When a person presents himself to vote, he shall produce a valid and current:

(1) South Carolina driver's license; or

(2) other form of identification containing a photograph issued by the Department of Motor Vehicles; or

(3) passport; or

(4) military identification containing a photograph issued by the federal government; or

(5) South Carolina voter registration card containing a photograph of the voter pursuant to Section 7-5-675.

(B) After presentation of the required identification described in subsection (A), the elector's name must be checked by one of the managers on the margin of the page opposite his name upon the registration books, or copy of the books, furnished by the board of voter registration and elections. One of the managers also shall compare the photograph contained on the required identification with the person presenting himself to vote. The manager shall verify that the photograph is that of the person seeking to vote. The managers shall keep a poll list which must contain one column headed "Names of Voters". Before a ballot is delivered to a voter, the voter shall sign his name on the poll list, which must be furnished to the appropriate election officials by the State Election Commission. At the top of each page, the voter's oath appropriate to the election must be printed. The signing of the poll list or the marking of the poll list is considered to be an affirmation of the oath by the voter. One of the managers shall compare the signature on the poll list with the signature on the voter's driver's license, registration notification, or other identification and may require further identification of the voter and proof of his right to vote under this title as he considers necessary. If the voter is unable to write or if the voter is prevented from signing by physical handicap, he may sign his name to the poll list by mark with the assistance of one of the managers.

(C)(1) If the elector cannot produce the identification as required in subsection (A), he may cast a provisional ballot that is counted only if the elector brings a valid and current photograph identification to the county board of voter registration and elections before certification of the election by the county board of canvassers.

(2) If the manager disputes that the photograph contained on the required identification is the person presenting himself to vote, the elector may cast a provisional ballot. A determination of that provisional ballot must be made in accordance with Section 7-13-830.

(D)(1)(a) If an elector does not produce a valid and current photograph identification due to a religious objection to being photographed, he may complete an affidavit under penalty of perjury at the polling place and affirm that the elector: (i) is the same individual who personally appeared at the polling place; (ii) cast the provisional ballot on election day; and (iii) has a religious objection to being photographed. Upon completion of the affidavit, the elector may cast a provisional ballot. The affidavit must be submitted with the provisional ballot envelope and be filed with the county board of voter registration and elections before certification of the election by the county board of canvassers.

(b) If an elector does not produce a valid and current photograph identification because the elector suffers from a reasonable impediment that prevents the elector from obtaining photograph identification, he may complete an affidavit under the penalty of perjury at the polling place and affirm that the elector: (i) is the same individual who personally appeared at the polling place; (ii) cast the provisional ballot on election day; and (iii) the elector suffers from a reasonable impediment that prevents him from obtaining photograph identification. The elector also shall list the impediment, unless otherwise prohibited by state or federal law. Upon completion of the affidavit, the elector may cast a provisional ballot. The affidavit must be submitted with the provisional ballot envelope and be filed with the county board of voter registration and elections before certification of the election by the county board of canvassers.

(2) If the county board of voter registration and elections determines that the voter was challenged only for the inability to provide proof of identification and the required affidavit is submitted, the county board of voter registration and elections shall find that the provisional ballot is valid unless the board has grounds to believe the affidavit is false.

(3) If the county board of voter registration and elections determines that the voter has been challenged for a cause other than the inability to provide proof of identification as required by subsection (A), the county board of voter registration and elections shall:

(a) note on the envelope containing the provisional ballot that the voter complied with the proof of identification requirement; and

(b) proceed to determine the validity of the remaining challenges before ruling on the validity of the provisional ballot.

(E) The purpose of the identification required pursuant to subsection (A) is to confirm the person presenting himself to vote is the elector on the poll list. Any address listed on the identification is not determinative of an elector's domicile for the purpose of voting. An elector's domicile for the purpose of voting is determined pursuant to the provisions of Section 7-1-25.

HISTORY: 1962 Code Section 23-400.51; 1952 Code Sections 23-322, 23-380; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1984 Act No. 510, Section 17, eff June 28, 1984; 1988 Act No. 507, Section 2, eff May 9, 1988; 1993 Act No 181 Section 65, eff July 1, 1993; 1996 Act No. 459, Section 5, eff June 5, 1996; 2011 Act No. 27, Section 5, eff upon contingency.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety" was changed to "Department of Motor Vehicles" in the first sentence.

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2011 Act No. 27, Section 5, declared legally unenforceable pursuant to Section 5 of the Voting Rights Act of 1965 by the U.S. Department of Justice, see letter to S.C. Assistant Deputy Attorney General from the Civil Rights Division of the U.S. Department of Justice, dated December 23, 2011. 2011 Act No. 27, Section 5, amends Section 7-13-710, which read:

"When any person presents himself to vote, he shall produce his valid South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles, if he is not licensed to drive, or the written notification of registration provided for by Sections 7-5-125 and 7-5-180 if the notification has been signed by the elector. If the elector loses or defaces his registration notification, he may obtain a duplicate notification from his county board of registration upon request in person, or by telephone or mail. After presentation of the required identification, his name must be checked by one of the managers on the margin of the page opposite his name upon the registration books, or copy of the books, furnished by the board of registration. The managers shall keep a poll list which must contain one column headed 'Names of Voters'. Before any ballot is delivered to a voter, the voter shall sign his name on the poll list, which must be furnished to the appropriate election officials by the State Election Commission. At the top of each page the voter's oath appropriate to the election must be printed. The signing of the poll list or the marking of the poll list is considered to be an affirmation of the oath by the voter. One of the managers shall compare the signature on the poll list with the signature on the voter's driver's license, registration notification, or other identification and may require further identification of the voter and proof of his right to vote under this title as he considers necessary. If the voter is unable to write or if the voter is prevented from signing by physical handicap, he may sign his name to the poll list by mark with the assistance of one of the managers."

2011 Act No. 27, Sections 7 and 8, provide as follows:

"SECTION 7. The State Elections Commission must establish an aggressive voter education program concerning the provisions contained in this legislation. The State Elections Commission must educate the public as follows:

"(1) Post information concerning changes contained in this legislation in a conspicuous location at each county board of registration and elections, each satellite office, the State Elections Commission office, and their respective websites.

"(2) Train poll managers and poll workers at their mandatory training sessions to answer questions by electors concerning the changes in this legislation.

"(3) Require documentation describing the changes in this legislation to be disseminated by poll managers and poll workers at every election held following preclearance by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first.

"(4) Coordinate with each county board of registration and elections so that at least two seminars are conducted in each county prior to December 15, 2011.

"(5) Coordinate with local and service organizations to provide for additional informational seminars at a local or statewide level.

"(6) Place an advertisement describing the changes in this legislation in South Carolina newspapers of general circulation by no later than December 15, 2011.

"(7) Coordinate with local media outlets to disseminate information concerning the changes in this legislation.

"(8) Notify each registered elector who does not have a South Carolina issued driver's license or identification card a notice of the provisions of this act by no later than December 1, 2011. This notice must include the requirements to vote absentee, early, or on election day and a description of voting by provisional ballot. It also must state the availability of a free South Carolina identification card pursuant to Section 56-1-3350.

"In addition to the items above, the State Elections Commission may implement additional educational programs in its discretion.

"SECTION 8. The State Election Commission is directed to create a list containing all registered voters of South Carolina who are otherwise qualified to vote but do not have a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles as of December 1, 2011. The list must be made available to any registered voter upon request. The Department of Motor Vehicles must provide the list of persons with a South Carolina driver's license or other form of identification containing a photograph issued by the Department of Motor Vehicles at no cost to the commission. The commission may charge a reasonable fee for the provision of the list in order to recover associated costs of producing the list."

The United States District Court for the District of Columbia precleared sections 4, 5, 7, and 8 of 2011 Act No. 27 for future elections in South Carolina beginning with any elections in 2013, see South Carolina v. U.S., -- F.Supp.2d --, 2012 WL 4814094 (D.D.C.,2012).

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 1988 amendment added language so as to revise the voter identification requirements by providing for proof by written registration notification.

The 1993 amendment substituted "Department of Revenue" for "Department of Highways and Public Transportation (SCDHPT)".

The 1996 amendment in the first sentence, substituted "Department of Public Safety" for "South Carolina Department of Revenue".

The 2011 amendment rewrote the section.



Section 7-13-720. Oath of voter.

In the event the oath is not printed at the top of the poll list as provided for in Section 7-13-710, the managers of election shall administer to each person offering to vote an oath that he is qualified to vote at this election, according to the laws and Constitution of this State, and that he has not voted during this election.

HISTORY: 1962 Code Section 23-400.52; 1952 Code Section 23-346; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-730. Delivery and marking of ballot; deposit into ballot box.

If the managers are reasonably sure that the person is entitled to vote, they shall then deliver a ballot to such person, and thereupon the voter shall immediately go to the booth and mark his ballot preparatory to depositing it in the ballot box. After the voter has marked his ballot, he shall fold it so as to leave the stub remaining attached thereto visible in such position that it can be detached without unfolding. When the ballot is returned, one of the managers shall detach and retain the stub, and the voter shall then deposit his folded ballot in the box.

HISTORY: 1962 Code Section 23-400.53; 1952 Code Sections 23-323, 23-381; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-740. Number and construction of booths; only one voter in booth at a time; speaking to voter prohibited.

There must be provided at each polling precinct at least one booth. At least one booth must be provided for each two hundred and fifty registered electors or a major fraction thereof of the precinct. The booths must be made of wood, sheet metal, or other suitable substance; must not be less than thirty-two inches wide, thirty-two inches deep, and six feet six inches high; must have a curtain hanging from the top in front to within three feet of the floor; and must have a suitable shelf on which the voter can prepare his ballot. In primary, general, and special elections, the booths must be provided by the board of voter registration and elections. Only one voter shall be allowed to enter a booth at a time, and no one except as provided herein is allowed to speak to a voter while in the booth preparing his ballot.

HISTORY: 1962 Code Section 23-400.54; 1952 Code Section 23-348; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 434, Section 9, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment substituted "must" for "shall" throughout this section, deleted "any" preceding "other suitable substance", substituted "must have a curtain" for "shall be provided with a curtain", inserted "primary," following "prepare his ballot. In", substituted "board. Only one voter" for "board; in primaries by the county committee. But one voter", substituted "a" for "any" preceding "booth at a time", substituted "is" for "shall be" preceding "allowed to speak", and made other nonsubstantive changes.



Section 7-13-750. Repealed by 1984 Act No. 315, Section 1, eff April 2, 1984.

Editor's Note

Former Section 7-13-750 was entitled "Spouses may vote together" and was derived from 1975 (59) 815.



Section 7-13-760. Time when voter must leave booth and voting place; voter must be alone in booth and must not talk while voting.

No voter, while receiving, preparing and casting his ballot, shall occupy a booth or compartment for a longer time than five minutes. No voter shall be allowed to occupy a booth or compartment already occupied by another, nor to speak or converse with anyone, except as herein provided, while in the booth. After having voted, or declined or failed to vote within five minutes, the voter shall immediately withdraw from the voting place and shall not enter the polling place again during the election.

HISTORY: 1962 Code Section 23-400.55; 1952 Code Section 23-349; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-770. Unauthorized persons within guard rails; voters requiring assistance; minor children of qualified elector accompanying parent into booth.

(A) A person other than a voter preparing his ballot is not allowed within the guard rail, except as provided in this section. A voter who requires assistance to vote by reason of blindness, disability, or inability to read or write shall make the fact known to the managers. The chairman of the managers shall appoint one of the managers and a person of the voter's choice, other than the voter's employer or agent of that employer or officer or agent of the voter's union to assist the voter in preparing his ballot. After the voter's ballot has been prepared, the person chosen by the voter to assist him immediately shall leave the vicinity of the guard rail. Instead of the above assistance, a person may have a member of his family or, in the case of a blind voter, a person of his choosing render him assistance in voting without the presence of a manager. The term "family" means spouse, father, mother, son, daughter, brother, sister, grandfather, grandmother, grandson, granddaughter, aunt, uncle, niece, or nephew.

(B) Minor children of a qualified elector may accompany the qualified elector in the voting booth while he is casting his ballot. The qualified elector shall attest that the persons accompanying him are the minor children of the elector.

HISTORY: 1962 Code Section 23-400.56; 1952 Code Section 23-350; 1950 (46) 2059; 1966 (54) 2340; 1970 (56) 1913; 1984 Act No. 445, eff June 15, 1984; 2008 Act No; 205, Section 1, eff May 14, 2008.

Editor's Note

NOTE: The provisions of Section 7-13-770 have not been pre-cleared by the U.S. Department of Justice and cannot be put into effect. The 1982 Amendment to the Voting Rights Act would apply and must be used in lieu of this section.

The Voting Rights Act of 1965 was further amended in 1982, effective January 1, 1984, to provide that:

"Any voter who requires assistance to vote by reason of blindness, disability, or inability to read or write may be given assistance by a person of the voter's choice other than the voter's employer or agent of that employer or officer or agent of that voter's union."

Effect of Amendment

The 1984 amendment substantially reworded this section.

The 2008 amendment designated subsection (A), making nonsubstantive language changes, and added subsection (B) relating to children of qualified electors accompanying their parent into the booth.



Section 7-13-771. Voting by handicapped and elderly electors who cannot enter the polling place or cannot stand in line to vote.

(A) Any elector who, because of physical handicap or age, cannot enter the polling place in the precinct in which he is registered to vote, or is unable to stand in line to vote, may vote outside that polling place in the closest available parking area utilizing the vehicle in which he has been driven, or has driven to the polls.

(B) When the managers are informed that a handicapped or elderly voter cannot enter the polling place or cannot stand in line to vote, the voter's identification required by Section 7-13-710 must be presented to the managers who must verify that the voter is eligible to vote. Upon verification of the voter's eligibility, two managers shall take the poll list and the voter's ballot to the voter in his vehicle outside the polling place. The managers shall notify any poll watchers present who, at their discretion, may accompany the managers as observers. Where the polling place uses machines for the purposes of voting, the poll managers must use the ballots provided under Sections 7-13-1470 or 7-13-1870 for those voters who cannot enter the polling place.

(C) No person other than the voter is permitted in the vehicle in which the voter is casting his ballot unless the voter is entitled to assistance as provided in Section 7-13-770.

(D) After the voter has voted his ballot, he must fold it so that the secrecy of the ballot is preserved and return it to the managers waiting outside the vehicle. The managers shall carry the ballot to the ballot box, taking care not to violate the secrecy of the ballot, and after detaching the stub, deposit the ballot in the ballot box.

HISTORY: 1986 Act No. 407, Section 1, eff May 12, 1986.



Section 7-13-780. Designation of voters who may receive assistance.

Only those persons who are unable to read or write or who are physically unable or incapacitated from preparing a ballot or voting shall be entitled to receive assistance of any kind in voting.

HISTORY: 1962 Code Section 23-400.57; 1952 Code Section 23-351; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-790. Substitute for marred or defaced ballot.

If a voter shall mar or deface his ballot, he may obtain one additional ballot upon returning to the managers in charge of the ballots the ballot so marred or defaced with the stub attached. The manager in charge of the poll list shall change the number of the ballot on the poll list and place the marred or defaced ballot in a file. No voter shall be given a second ballot until he has returned the first one with the stub attached.

HISTORY: 1962 Code Section 23-400.58; 1952 Code Section 23-352; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-800. Write-ins shall be in handwriting of voter or authorized manager.

In casting a write-in ballot, the voter shall cast it in his own handwriting or in the handwriting of a duly authorized manager who is aiding the voter in casting his ballot when assistance is authorized by this Title.

Nothing contained in this section shall be construed to prevent the use of electronic methods of casting write-in ballots or the use of voting machines which do not employ paper and handwriting methods or technology for casting write-in ballots.

HISTORY: 1962 Code Section 23-400.59; 1952 Code Section 23-324; 1950 (46) 2059; 1966 (54) 2340; 1995 Act No. 145, Part II, Section 59B, eff June 29, 1995.

Effect of Amendment

The 1995 amendment added the second paragraph.



Section 7-13-810. Prevention of illegal voting or taking too much time; challenging voters.

The managers of election shall prevent any person from voting when they have good reason to believe the person has already voted. They shall refuse to allow a person to vote who is not a registered elector or who has become disqualified for any cause to vote in the voting precinct. They may also prevent any voter from consuming more than five minutes in voting, but no manager may examine, read, or handle the ballot being voted or about to be voted by a voter or interfere in any way with the voting of a voter otherwise than provided in this section. It is the duty of the managers of election to, and any elector or qualified watcher may, challenge the vote of a person who may be known or suspected not to be a qualified voter. However, the challenges by persons other than a manager must be addressed to the manager and not directly to the voter. The manager shall then present the challenge to the voter and act in accordance with the provisions provided for in this section. All challenges must be made before the time a voter deposits a paper ballot in a ballot box or casts his vote in a voting machine, and no challenge may be considered after that time. However, challenges may be made at any time before the opening of return-addressed envelopes and the removal of "Ballot Herein" envelopes from them as to absentee voters. Nothing contained from them affects the right of an elector or qualified watcher to challenge the vote of a person which is fraudulent or when the challenge is based on evidence discovered after the vote is cast. A candidate may protest an election in which he is a candidate pursuant to Section 7-17-30 when the protest is based in whole or in part on evidence discovered after the election. This evidence may include, but is not limited to, after-discovered evidence of voters who have voted in a precinct or for a district office other than the one in which they are entitled by law to vote.

HISTORY: 1962 Code Section 23-400.60; 1952 Code Section 23-353; 1950 (46) 2059; 1966 (54) 2340; 1974 (58) 2641; 1990 Act No. 357, Section 4, eff March 19, 1990; 1996 Act No. 466, Section 9, eff August 21, 1996.

Effect of Amendment

The 1990 amendment provides that challenges may be made at any time before the opening of the envelopes containing the absentee ballots, instead of when the ballots are counted.

The 1996 amendment revised this section.



Section 7-13-820. Voting by person whose name is not on registration book.

When any person presents himself with a valid South Carolina driver's license or other form of identification required by Section 7-13-710, if he is not licensed to drive, at the polling precinct and his name does not appear on the registration book a manager must call the county registration office from any phone available at or away from the polling precinct. The manager shall give only the name of the elector as it appears on the driver's license or other form of identification. The member of the board of voter registration and elections taking the call must check the records of the board and if the name of the person is found and he is eligible to vote in the precinct the date of birth of the person must be read to the manager who must then ask the person for such date. Upon answering correctly, the person may vote. When a manager is to make a call for such purpose, he must notify the poll watchers who may accompany the manager and have the information repeated to each of them. The manager must fill in the information on the driver's license or other form of identification on a form provided for that purpose before permitting such person to vote. In the event such call is a toll call it may be made collect and the registration office must accept the call.

If the name cannot be verified by the board of voter registration and elections, or if a phone is not available, the poll manager or his designee may permit the person to vote after following the procedures set forth in Section 7-13-830, and the vote must be processed as a provisional vote. The poll manager must be listed as the challenger.

The provisions of this section are in addition to the procedure provided in Section 7-5-440.

HISTORY: 1962 Code Section 23-400.60:1; 1974 (58) 2641; 1978 Act No. 521, eff May 30, 1978; 1984 Act No. 510, Section 18, eff June 28, 1984; 1996 Act No. 434, Section 10, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1978 amendment substantially rewrote this section.

The 1984 amendment substantially reworded this section.

The 1996 amendment in the second paragraph substituted "the" for "such" preceding "person to vote", substituted "provisional" for "challenged", and made nonsubstantive changes.



Section 7-13-830. Procedure when voter challenged.

When any person is so challenged, the manager must explain to him the qualifications of an elector and may examine his as to the same. If the person insists that he is qualified and the challenge is not withdrawn, his provisional vote must be received and placed in an envelope on which must be written the name of the voter and that of the challenger. The provisional votes must be kept separate and apart and not counted but turned over to the board of voter registration and elections or other authority having supervision of the election. At the meeting specified in either Section 7-17-10 or 7-17-510, whichever is applicable, this authority must hear all objections to these votes, and when no person appears or offers evidence before the meeting to sustain an objection made at the polls, the ballot is no longer a provisional ballot. When the challenger appears or produces witnesses or evidence in support of the challenge, the authority in charge must proceed to hear and determine the question. Its decision is final. Each provisional ballot which is no longer challenged and each ballot whose challenge was decided in favor of the voter must be removed from the envelope, mingled, and counted and the totals added to the previously counted regular ballot total of all precincts without attribution to a particular precinct. If the voting at the voting place is being done upon a voting machine, the managers must provide a paper ballot which must be placed in an envelope and treated as provided in this section.

Where, pursuant to Section 7-13-820, a person's name could not be verified by the board of voter registration and elections or where a telephone was not available and the person was allowed to vote a provisional ballot, the board of voter registration and elections, before the meeting, must certify to the authority in charge whether or not the voter is a qualified elector of the precinct in which he voted his provisional ballot. If the board certifies the person challenged is not a qualified elector of the precinct, this certification is considered an administrative challenge and is clear and convincing evidence for the meeting authority to disallow the ballot. Nothing in this section prohibits the county board of voter registration and elections from continuing any challenge administratively as long as it has evidence to sustain the challenge.

HISTORY: 1962 Code Section 23-400.61; 1952 Code Section 23-383; 1950 (46) 2059; 1966 (54) 2340; 1973 (58) 1861; 1987 Act No. 121, Section 1, eff June 2, 1987; 1987 Act No. 126, Section 1, eff June 8, 1987; 1988 Act No. 472, eff May 2, 1988; 1992 Act No. 253, Section 8, eff February 19, 1992; 1996 Act No. 434, Section 11, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

Section 7-13-830 was amended twice during 1987. Act No. 121, Section 1, amended this section, and subsequently Act No. 126, Section 1, amended this section without referring to the prior Act. The version appearing in Act No. 126, Section 1, is printed above as the latest expression of the General Assembly's intent.

Effect of Amendment

The 1987 amendment by Act 126 established the procedures to follow when challenging a voter where evidence is and is not offered to sustain an objection, procedures to follow when a person whose name is not on the registration book is allowed to vote a challenged ballot, and procedures for administrative challenge of an unqualified elector.

The 1988 amendment added in the first paragraph a provision providing that the total number of ballots no longer challenged or whose challenge was not sustained be added to the regular ballot total without attribution to a particular precinct, and made grammatical changes.

The 1992 amendment in the third sentence replaced "the county committee" with "other authority", and, in the fifth sentence, replaced "committee in charge" with "authority in charge".

The 1996 amendment substituted "must" for "shall" and "provisional" for "challenged" throughout this section; and in the first paragraph inserted "provisional" in the second sentence preceding "vote must be received and placed" and in the seventh sentence preceding "ballot which is no longer challenged".



Section 7-13-840. Ballot boxes; number, location, construction, color, labeling.

There shall be provided for each voting place a sufficient number of boxes to meet the anticipated requirements. In general and special elections they shall be provided by the board of voter registration and elections; in primaries by the county committee. There shall always be provided at least one box for each kind of ballot used. An opening shall be made in the lid of each box not larger than sufficient for a single ballot to be inserted therein at one time, through which the ballot shall be inserted by the person voting and by no other. Each box shall be provided with a sufficient lock and shall be publicly opened and inspected, to show that it is empty and secure, and locked just before the opening of the poll. The keys shall be returned to the managers and the box shall not be opened during the election. Each box shall be labeled in plain and distinct roman letters with the office or officers voted for and shall be painted in a color corresponding to the proper ballot to be placed therein, or have sample ballots conspicuously affixed to the box in which like ballots are to be deposited, and the managers, on the demand of the voter, shall be required to read to him the names of the boxes. The ballot boxes shall be so located as to be in view of the persons outside of the rail at the polling place during the time of the voting.

HISTORY: 1962 Code Section 23-400.62; 1952 Code Section 23-354; 1950 (46) 2059; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-850. Closing polls; voters waiting may vote.

At the time for closing the polls the chairman of the managers shall announce that the polls are closed, but any voters who are in the process of voting or are present waiting to vote shall be allowed to vote before the polls close.

HISTORY: 1962 Code Section 23-400.63; 1952 Code Section 23-355; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-860. Watchers; appointment, qualifications, identification, and conduct.

Each candidate who is not unopposed in a primary and each nonpartisan candidate, including announced write-in candidates in a general or special election, may appoint a watcher for any voting place where his name appears on the ballot. However, in any general or special election, all candidates who are certified by a political party must be jointly represented at each polling place by not more than two watchers from the party for each one thousand registered voters or fraction thereof registered at the polling place. Each watcher appointed hereunder must be a qualified voter in the county where he is to watch, and must be certified, in writing, to the managers of the voting precinct to which assigned. This certification must be signed by the primary or nonpartisan candidate or, in the case of watchers jointly representing all candidates of a political party, by an appropriate party official. Watchers must, at all times, wear visible identification specifying the candidate or party, as appropriate, which they represent. The identification badge of a poll watcher may not exceed four and one-fourth inches by four and one-fourth inches with individual letters on the badge not exceeding one-quarter inch in height or width. Badges may not be a color that has a fluorescent quality. After qualification, watchers must be placed in an area designated by the poll managers where the watchers can observe the entire election process at that polling place. No watcher may conduct himself in a manner that will interfere in the orderly conduct of the election or influence any voter in the casting of his ballot.

HISTORY: 1962 Code Section 23-400.64; 1952 Code Section 23-345; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 252, Section 1, eff April 1, 1996; 1996 Act No. 434, Section 12, eff June 4, 1996.

Effect of Amendment

The first 1996 amendment (by Act No. 252) substituted "the" for "such" throughout this section, replaced "shall" with "must" in the second and fifth sentences and with "may" in the final sentence, substituted "a primary and each nonpartisan candidate, including announced write-in candidates in a general or special election" for "the primary and each candidate in a general election", substituted "where his name appears on the ballot. However," for "that he may desire. Provided, however, that", deleted "that they may desire" preceding "by not more than two watchers" in the second sentence, in the third sentence substituted "Each" for "Every" and inserted ", in writing," preceding "to the managers", substituted ". This certification must be signed by the primary or nonpartisan candidate or, in the case of watchers jointly representing all candidates of a political party, by an appropriate party official. Watchers must, at all times, wear visible" for ", in writing, signed by the candidate or by an appropriate party official as having been designated to so act. Such watchers shall, at all times, wear appropriate, visible", in the fifth sentence inserted ", as appropriate," preceding "which they represent", inserted the sixth, seventh, and eighth sentences, and deleted "such" following "No" at the beginning of the final sentence.

The second 1996 amendment (by Act No. 434) in the seventh sentence substituted "may not be a color that has a fluorescent quality" for "must be printed on white or yellow paper with red, white, or blue ink".



Section 7-13-1010. Additional oath of voters.

The managers at each box shall require every voter to take the following additional oath and pledge: "I do solemnly swear or affirm that I am duly qualified to vote at this primary election and that I have not voted before at this primary election or in any other party's primary election or officially participated in the nominating convention for any vacancy for which this primary is being held."

HISTORY: 1962 Code Section 23-400.71; 1952 Code Section 23-379; 1950 (46) 2059; 1964 (53) 1809; 1966 (54) 2340; 1972 (57) 2441.



Section 7-13-1020. Absentee voting not permitted in primaries; exceptions.

Absentee enrollment and absentee voting may not be provided for by party rules or permitted in any primary election, except as provided in Section 7-13-1030 or in Chapter 15 of this Title.

HISTORY: 1962 Code Section 23-400.77; 1952 Code Section 23-384; 1950 (46) 2059; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2340.



Section 7-13-1030. Voting by National Guard when on duty.

In case the National Guard of South Carolina is called to active duty, is mobilized or is participated in field training, the State committee shall provide for the voting of all members of the National Guard qualified to vote, whether such members are within the State or elsewhere.

HISTORY: 1962 Code Section 23-400.78; 1952 Code Section 23-385; 1950 (46) 2059; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2340.



Section 7-13-1040. No person to vote in more than one primary on same day.

No person shall be entitled to vote in more than one party primary election held the same day.

HISTORY: 1962 Code Section 23-400.79; 1952 Code Section 23-382; 1950 (46) 2059; 1966 (54) 2340.



Section 7-13-1110. Counting ballots and declaration of result; volunteer personnel may assist.

At the close of the election the managers and clerk shall immediately proceed publicly to open the ballot boxes and count the ballots therein and shall continue such count, without adjournment or interruption, until it is completed. They shall then make and sign such statement of the result thereof as the nature of the election shall require. At the completion of the vote counting a duplicate of the statement and return of votes must be published by posting it in a conspicuous site at the polling places, except in counties where vote recorders are used for voting.

Managers of election are authorized to use additional volunteer personnel in counting the ballots. None of such personnel shall be a candidate or watcher for a candidate for an office voted on in the election and shall be required to take the following oath prior to assuming their duties: "I do solemnly swear or affirm that I am not a candidate or watcher in this election, am a qualified elector of this county, that I will count the ballots entrusted to my care in a fair and impartial manner, and make to the best of my ability a correct tabulation of the results." The managers shall be required to make a list of all such counters and turn such list in with other election material. The provisions of this section shall not apply to the counting of ballots at any precinct using vote recorders which require the ballot cards to be counted with the use of a tabulating machine.

HISTORY: 1962 Code Section 23-400.91; 1952 Code Section 23-356; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1970 (56) 1998; 1982 Act No. 280, Section 2, eff February 24, 1982; 1986 Act No. 398, eff May 6, 1986.

Effect of Amendment

The 1982 amendment made a number of changes to Chapter 15 of Title 7 with reference to absentee registration and voting, but this section was not affected.

The 1986 amendment added to the first paragraph the provision relative to posting of a duplicate of the statement and return of votes at polling places.



Section 7-13-1120. Disposition of improperly marked ballots.

If a voter marks more names than there are persons to be elected or nominated to an office or if for any reason it is impossible to determine the voter's choice for any office to be filled, his ballot shall not be counted for such office; but this shall not vitiate the ballot, so far as properly marked. Nothing herein shall be construed to prevent any voter in a general or special election from voting for any qualified person, other than those whose names are printed on the ballot, by writing in the name of the person opposite the office.

HISTORY: 1962 Code Section 23-400.92; 1952 Code Section 23-357; 1950 (46) 2059; 1966 (54) 2340; 1972 (57) 2383.



Section 7-13-1130. Disposition of ballots found in wrong box and ballots folded together.

If ballots shall be found on opening the box, upon which shall appear the name of an office or the name of a person in connection with an office other than that for which the box in which such ballot is found shall be designated and labeled, these ballots shall be counted, if in counting the ballots for that office the number of ballots does not exceed the number of names on the poll list. If the number of names on the poll list is exceeded by counting all of the ballots, then none of the ballots for that office found in the incorrect box shall be counted. If, in counting, two or more like ballots shall be found folded together compactly, one shall be counted. The other shall be destroyed. But if they bear different names, all shall be destroyed and none counted.

HISTORY: 1962 Code Section 23-400.93; 1952 Code Section 23-358; 1950 (46) 2059; 1965 (54) 242; 1966 (54) 2340.



Section 7-13-1140. Procedure when too many ballots found in box or too many votes tabulated.

If more ballots shall be found on opening the box or if more ballots, which are tabulated by vote recorder equipment, or if the number of votes tabulated on voting machines in any polling place exceeds the number of voters listed on the poll list at such polling place, the vote total for each candidate or issue shall be reduced by that fraction of the excess vote cast that his total vote bears to the total number of votes cast in the polling place. Fractional parts of single votes shall be disregarded.

If the number of votes cast by any type ballot or on machines in any polling place exceeds the number listed on the polling list by ten percent or more, the county executive committee or the county board of voter registration and elections, as the case may be, shall order a new primary or election at the polling place concerned if the outcome of the election could be affected. Only those who signed the poll list shall be permitted to vote in any such new primary or election.

HISTORY: 1962 Code Section 23-400.94; 1952 Code Section 23-359; 1950 (46) 2059; 1966 (54) 2340; 1973 (58) 1860.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1150. Accounting for ballots after election; returns; delivery of poll lists and other matters; unused ballots.

When the canvassing and counting of the votes are completed, the chairman of the managers, or one of them to be designated in writing by the managers, shall deliver to the board of voter registration and elections the poll list, the boxes containing the ballots and a written return of the result of the election in the voting precinct. Managers shall account to the board of voter registration and elections of the county for all ballots delivered to them and make the following returns, (a) the number of official ballots furnished to each voting precinct, (b) the number of official ballots spoiled and returned by voters, (c) the number of official ballots returned to the board of voter registration and elections and (d) the number of official ballots actually voted.

The board of voter registration and elections shall keep in possession all unused ballots, as well as those that have been spoiled, until the time for contesting the election has expired. Any ballot that has been lost must be accounted for by a certificate from the chairman of the managers of the particular precinct covering the circumstances.

HISTORY: 1962 Code Section 23-400.95; 1952 Code Sections 23-325, 23-386; 1950 (46) 2059; 1966 (54) 2340.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1160. Reporting of election results to State Election Commission.

Within twenty-four hours of the completion of the canvassing and counting of ballots, the persons in charge of each such election in each county shall notify the State Election Commission of the unofficial results of such election in each such county; provided, however, that failure to comply with the provisions of this section shall not invalidate the votes cast therein.

HISTORY: 1962 Code Section 23-400.96; 1966 (54) 2340; 1968 (55) 2316.



Section 7-13-1170. Ordering of new election by Governor.

When any election official of any political subdivision of this State charged with ordering, providing for, or holding an election has neglected, failed, or refused to order, provide for, or hold the election at the time appointed, or if for any reason the election is declared void by competent authority, and these facts are made to appear to the satisfaction of the Governor, he shall, should the law not otherwise provide for this contingency, order an election or a new election to be held at the time and place, and upon the notice being given which to him appears adequate to insure the will of the electorate being fairly expressed. To that end, he may designate the existing election official or other person as he may appoint to perform the necessary official duties pertaining to the election and to declare the result.

HISTORY: 1962 Code Section 23-400.97; 1952 Code Section 23-326; 1942 Code Section 2330; 1932 Code Section 2330; 1931 (37) 272; 1966 (54) 2340; 1988 Act No. 364, Section 4, eff March 14, 1988.

Effect of Amendment

The 1988 amendment deleted language relating to a tie vote, and made grammatical changes.



Section 7-13-1310. Repealed by 2005 Act No. 63 Section 5, eff May 16, 2005.

Editor's Note

Former Section 7-13-1310 was entitled "Authority of counties to procure and authorize use of vote recorders" and was derived from 1962 Code Section 23-400.101; 1970 (56) 2022.



Section 7-13-1320. Use of vote recorders in certain precincts; use of vote recorders of different kinds; number and capacity of vote records.

(a) The use of an optical scan voting system may be authorized for use in absentee precincts in a county.

(b) The county board of voter registration and elections shall provide an optical voting system in such numbers as it considers necessary in good working order and of sufficient capacity to accommodate the names of all candidates for all party offices and nominations and public offices that, under the provisions of existing laws and party rules, are to be voted for at any primary or other election.

HISTORY: 1962 Code Section 23-400.102; 1970 (56) 2022; 2005 Act No. 63, Section 2, eff May 16, 2005.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2005 amendment, in subsection (a), substituted "an optical scan voting system" for "vote recorders" and "absentee" for "some" and deleted "without requiring their use in all precincts" following "county"; deleted subsection (b) allowing different kinds of vote recorders to be used in different precincts within a county; redesignated subsection (c) as subsection (b) and substituted "an optical voting system" for "vote recorders" and "considers" for "deems".



Section 7-13-1330. Vote recorders and optical scan voting systems; approval process; duration and changes.

(A) Before any kind of optical scan voting system is used at any election, it must be approved by the State Election Commission, which shall examine the optical scan voting system and make and file in the commission's office a report, attested by the signature of the commission's executive director, stating whether, in the commission's opinion, the kind of optical scan voting system examined may be accurately and efficiently used by electors at elections, as provided by law. An optical scan voting system may not be approved for use in the State unless certified by a testing laboratory accredited by the Federal Election Assistance Commission as meeting or exceeding the minimum requirements of federal voting system standards.

(B) No kind of vote recorder not approved pursuant to this section shall be used at any election and if, upon the reexamination of any type vote recorder previously approved, it appears that the vote recorder so reexamined can no longer be accurately and efficiently used by electors at elections as provided by law, the approval of the vote recorder must immediately be revoked by the State Election Commission, and no such type vote recorder shall thereafter be purchased for use or used in this State.

(C) If a vote recorder, including an optical scan voting system, which was approved for use before July 1, 1999, is improved or otherwise changed in a way since its approval that does not impair its accuracy, efficiency, or capacity, the vote recorder may be used in elections. However, if the software, hardware, or firmware of the system is improved or otherwise changed, the system must comply with the requirements of subsection (A).

(D) Any person or company who requests an examination of any type of vote recorder or optical scan voting system shall pay a nonrefundable examination fee of one thousand dollars for a new voting system and a nonrefundable examination fee of five hundred dollars for an upgrade to any existing system to the State Election Commission. The State Election Commission may at any time, in its discretion, reexamine any vote recorder or optical scan voting system when evidence is presented to the commission that the accuracy or the ability of the system to be used satisfactorily in the conduct of elections is in question.

(E) Any person or company who seeks approval for any vote recorder or optical scan voting system in this State must file with the State Election Commission a list of all states or jurisdictions in which the system has been approved for use. This list must state how long the system has been used in the state; contain the name, address, and telephone number of that state or jurisdiction's chief election official; and must disclose any reports compiled by state or local government concerning the performance of the system. The vendor is responsible for filing this information on an ongoing basis.

(F) Any person or company who seeks approval for any vote recorder or optical scan voting system must file with the State Election Commission copies of all contracts and maintenance agreements used in connection with the sale of the voting system. All changes to standard contracts and maintenance agreements must be filed with the State Election Commission.

(G) Any person or company who seeks approval for any vote recorder or optical scan voting system must conduct, under the supervision of the State Election Commission and any county board of voter registration and elections, a field test for any new voting system, as part of the certification process. The field test shall involve South Carolina voters and election officials and must be conducted as part of a scheduled primary, general, or special election. This test must be held in two or more precincts, and all costs relating to the voting system must be borne by the vendor. The test must be designed to gauge voter reaction to the system, problems that voters have with the system, and the number of voting units required for the efficient operation of an election. The test must also demonstrate the accuracy of votes cast and reported on the system.

(H) Before an optical scan voting system may be used in elections in the State, all source codes for the system must be placed in escrow by the manufacturer, at the manufacturer's expense, with the authority approved by the Federal Election Assistance Commission. These source codes must be available to the State Election Commission in case the company goes out of business, pursuant to court order, or if the State Election Commission determines that an examination of these source codes is necessary. The manufacturer shall place all updates of these source codes in escrow, and notify the State Election Commission that this requirement has been met.

(I) After a vote recorder or optical scan voting system is approved, an improvement or change in the system must be submitted to the State Election Commission for approval pursuant to this section; however, this requirement does not apply to the technical capability of a general purpose computer or reader to electronically count and record votes or to a printer to accurately reproduce vote totals.

(J) If the State Election Commission determines that a vote recorder or optical scan voting system that was approved no longer meets the requirements set forth in subsections (A) and (C) or Section 7-13-1340, the commission may decertify that system. A decertified system shall not be used in elections unless the system is reapproved by the commission under subsections (A) and (C).

(K) Neither a member of the State Election Commission, any county board of voter registration and elections or custodian, nor a member of a county governing body shall have any pecuniary interest in any vote recorder, or in the manufacture or sale of the vote recorder.

HISTORY: 1962 Code Section 23-400.103; 1970 (56) 2022; 1999 Act No. 103, Section 4, eff June 30, 1999; 2005 Act No. 63, Section 3, eff May 16, 2005.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1999 amendment rewrote the section.

The 2005 amendment rewrote subsections (A) and (H) relating to optical scan voting systems.



Section 7-13-1340. Requirements for vote recorders or optical scan voting devices.

A vote recorder or optical scan voting device must not be adopted or used unless it:

(a) provides facilities for voting for the candidates as may be nominated and upon the questions as may be submitted;

(b) permits each elector, at other than primaries, to vote a straight party or body ticket, in one operation; and, in one operation, to vote for all the candidates of one party or body for every office to be voted for, except those offices as to which the elector votes for individual candidates;

(c) permits each elector, at other than primaries, to vote a ticket selected from the nominees of any and all parties or bodies, from independent nominations, and from persons not in nomination;

(d) permits each elector to vote, at any election, for any person and for any office for whom and for which the elector is lawfully entitled to vote, whether or not the name of the person or persons appears upon a ballot label as a candidate for election, and to vote for as many persons for an office as the elector is entitled to vote for, and to vote for or against any question upon which the elector is entitled to vote;

(e) precludes, when used in conjunction with a tabulating machine, the counting of votes for any candidate, or upon any question, for whom or upon which an elector is not entitled to vote, and precludes the counting of votes for more persons for any office than the elector is entitled to vote for or for fewer than the elector is required to vote for, and precludes the counting of votes for any candidate for the same office or upon any question more than once;

(f) permits voting in absolute secrecy, so that a person shall not see or know for whom any other elector has voted or is voting, except an elector whom the person has assisted or is assisting in voting, as prescribed by law;

(g) is constructed of material of good quality, in a neat and workmanlike manner;

(h) records, when properly operated, correctly and accurately every vote cast;

(i) is constructed so that an elector may readily learn the method of operating it;

(j) is safely transportable; and

(k) if approved after July 1, 1999, or if an upgrade in software, hardware, or firmware is submitted for approval as required by Section 7-13-1330(C), is able to electronically transmit vote totals for all elections to the State Election Commission in a format and time frame specified by the commission.

HISTORY: 1962 Code Section 23-400.104; 1970 (56) 2022; 1999 Act No. 103, Section 5, eff June 30, 1999; 2006 Act No. 223, Section 1, eff February 3, 2006.

Effect of Amendment

The 1999 amendment added subsection (k).

The 2006 amendment rewrote this section to include optical scan voting devices, delete the provisions requiring separate votes for presidential electors, and make nonsubstantive grammatical and language changes.



Section 7-13-1350. Payment for vote recorders.

The governing body of any county which adopts vote recorders in the manner provided for by this article shall, upon the purchase thereof, provide for payment therefor by the county.

HISTORY: 1962 Code Section 23-400.105; 1970 (56) 2022.



Section 7-13-1360. Form and contents of ballot labels; primary elections.

(a) The ballot labels shall be printed in black ink, upon clear, white material, of such size and arrangement as will suit the construction of the vote recorder, and in plain, clear type so as to be easily readable by persons with normal vision.

(b) The arrangement of offices, names of candidates and questions upon the ballot labels shall conform as nearly as practicable to the provisions of law for the arrangement of same on paper ballots. Provided, however, that such form may be varied in order to present a clear presentation of candidates and questions to the electors. In the event that there are more candidates for any office than can be placed upon one page, the label shall be clearly marked to indicate that the names of candidates for the office are continued on the following page.

(c) The form and arrangement of ballot labels shall be prescribed and prepared by the State Election Commission.

(d) In primaries, separate vote recorders may be used for each political party. If the same vote recorder is used for two or more political parties on the same day, the ballot cards of each party shall be clearly identified and so designed that only votes cast for candidates of that party will be counted by the tabulating machine.

HISTORY: 1962 Code Section 23-400.106; 1970 (56) 2022.



Section 7-13-1370. Ballot cards.

Ballot cards shall be of suitable design, size and stock, as prescribed by the State Election Commission, to permit processing by a tabulating machine. A serially-numbered stub and strip shall be attached to each ballot card in a manner and form similar to that prescribed by law for paper ballots.

HISTORY: 1962 Code Section 23-400.107; 1970 (56) 2022.



Section 7-13-1371. Ballot cards used in conjunction with optical scanning device; instructions.

(A) Ballot cards used in conjunction with an optical scanning device must include an instruction to vote both sides of the ballot card. This instruction must appear conspicuously at the top and at the bottom of the front side of the ballot card and must be printed in bold-faced type at least as large as the largest type on the ballot card.

(B) The State Election Commission must establish the form of a sign to be displayed in any polling place utilizing an optical scanning device. This sign must notify voters to vote both sides of the ballot card and must be displayed in three conspicuous places in the polling place.

HISTORY: 1986 Act No. 418, eff May 13, 1986; 1992 Act No. 418, Section 1, eff June 1, 1992.

Effect of Amendment

The 1992 amendment deleted former subsection (b), relative to the form of ballot card used during Presidential election or primary, redesignated former subsection (a) as (A), and redesignated former subsection (c) as (B).



Section 7-13-1380. Write-in votes.

Electors shall be permitted to cast write-in votes. The design of the ballot card shall permit the managers in counting the write-in votes to determine readily whether an elector has cast any write-in vote not authorized by law. The State Election Commission in specifying the form of the ballot shall provide for ballot secrecy in connection with write-in votes.

HISTORY: 1962 Code Section 23-400.108; 1970 (56) 2022.



Section 7-13-1390. Labeling, preparation, and testing of vote recorders; custodians and deputies; examination by interested persons.

(a) The election officials of each county shall cause the proper ballot labels to be placed on each vote recorder which is to be used in any election within such county and shall cause each vote recorder to be placed in proper order for voting.

(b) The election officials of each county shall appoint one custodian of vote recorders, and such deputy custodians as may be necessary, whose duty it shall be to prepare the vote recorders to be used in county elections. Each custodian and deputy custodian shall receive such compensation as provided for in the annual county appropriation. Such custodian shall, under the direction of the county election officials, have charge of and represent them during the preparation of the vote recorders as required by this article, and he and the deputy custodians, whose duty it shall be to assist him in the discharge of his duties, shall serve at the pleasure of the county election officials.

(c) On or before the third day preceding an election, the county election officials shall have the tabulating machines tested to ascertain that they will correctly count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be made at least five days prior thereto. Representatives of political parties and bodies, candidates, news media and the public shall be permitted to observe such tests. The test shall be conducted by processing a preaudited group of ballot cards clearly marked for such purpose, not to exceed fifty for each candidate or question, so punched or marked as to record a predetermined number of valid votes for each candidate and on each question, and shall include for each office one or more ballot cards which have votes in excess of or less than the number allowed by law in order to test the ability of the tabulating machine to reject such votes. The tabulating machine shall not be approved unless it produces an errorless counting. If any error is detected, the cause therefor shall be ascertained and corrected, and an errorless count shall be made before the machine is approved. The same test shall be repeated immediately before the start of the official count of the ballot cards and at the conclusion of such count. The county election officials or custodian shall also prepare the vote recorders for voting at the various polling places to be used in the election. In preparing the vote recorders, they shall arrange the recorders and the ballot labels so that they meet all requirements of voting and counting at such primary or election, thoroughly inspect and test the vote recorders, and file a certificate, as prescribed by the State Election Commission, in the office of the county election officials that the recorders are in proper order with correct ballot labels.

(d) Prior to the election, no county election officials, nor custodian, nor other employee shall in any way prevent free access to and examination of all voting machines which are to be used at the election under proper supervision and, at reasonable times, by any interested persons.

HISTORY: 1962 Code Section 23-400.109; 1970 (56) 2022.



Section 7-13-1400. Delivery of vote recorders; duties of officials at polling places.

(a) The county election officials shall deliver the proper vote recorder or vote recorders, properly furnished with ballot labels, to the polling places at least one hour before the time set for opening the polls at each election, and shall cause each vote recorder to be set up in the proper manner for use in voting. Such election officials shall place each vote recorder in a voting booth so that the ballot labels on the recorder can be plainly seen by the poll officers when not being voted on.

(b) The county election officials shall provide ample protection against molestation of and injury to the vote recorder and, for that purpose, shall call upon any law-enforcement officer to furnish such assistance as may be necessary, and it shall be the duty of the law-enforcement officer to furnish such assistance when so requested by such officials.

(c) The poll manager shall furnish for each vote recorder at least one hour before the opening of the polls:

(1) Sufficient light to enable electors, while in the voting booth, to read the ballot labels and suitable for the use of poll officers in examining the vote recorder.

(2) Two sample ballots printed on a single sheet of white paper or a number of sheets stapled together which shall be a reasonable facsimile of the ballot labels to be used in the primary or election, and accompanied by directions for voting on the vote recorder; and such sample ballots shall be posted prominently outside the enclosed space within the polling place.

(3) A seal for sealing the vote recorder after the polls are closed and such other materials and supplies as may be necessary or as may be required by law or by rules and regulations of the State Election Commission.

HISTORY: 1962 Code Section 23-400.110; 1970 (56) 2022.



Section 7-13-1410. Duties of officials after closing of polls; review of ballots; duplicate ballots.

Immediately following the closing of the polls, the manager shall:

(a) Count the number of electors who voted, as shown in the poll list.

(b) Count the unused ballots without removing stubs.

(c) Count the soiled and defaced ballots.

(d) Insert the totals of (a), (b) and (c) of this section on the report forms provided therefor.

(e) Count and secure or inactivate all marking devices in the polling place so that no device may be used or operated by any unauthorized person in the polling place.

(f) Remove the voted ballots from the containers and sort them according to types or parts of ballots if more than one type or part has been used. If the number of voted ballots exceeds the number of voters whose names appear upon the poll list, the managers shall enter on the poll list an explanation of such discrepancy. Any manager having a different explanation shall enter it on the poll list and subscribe to it.

Before leaving the precinct, each ballot shall be reviewed and, if there appear markings other than by the marking device or there are names of candidates in spaces authorized for write-in votes, such write-in votes shall be tabulated by the precinct officials and the results certified to the counting station. In such instance, the precinct officials shall first determine, for the contest in which a write-in vote has been cast, that the voter on such ballot has not, for such contest, voted contrary to the voting instructions for such contest. If it is determined that the voter has not violated such instructions, write-in votes shall be tabulated and the ballot shall be reinserted with the remainder of the ballots. If it is determined that the voter has violated the instruction for marking the ballot, then the entire ballot shall be tabulated by the precinct officials and the results certified to the counting station, or the county board of voter registration and elections may cause a duplicate to be made of that part of the ballot marked according to such instructions.

Provided, that if it appears that a ballot is so torn, bent, or otherwise defaced or has been marked by other than the marking device, so that it cannot be counted by the automatic tabulating equipment, the county board of voter registration and elections may cause a duplicate of each such ballot to be marked so that it can be so counted.

Such duplicate ballots, when so authorized by the board of voter registration and elections, shall be prepared at the counting station in the presence of witnesses and substituted for the original ballots, which duplicate ballots shall be counted by the automatic tabulating equipment. The original ballots shall be preserved and all such duplicate ballots shall be clearly labeled with the word "duplicate" and shall bear a serial number which shall also be recorded on the original. At the counting station, write-in votes tabulated by the precinct officials shall be added to the results from ballots tabulated with the automatic tabulating equipment and the totals certified as the precinct count on the summary sheet.

(g) Put the unused ballots with the stubs attached, and soiled and defaced ballots with the stubs attached, in the envelopes or containers provided and certify the number. The voted ballots shall be placed in designated containers provided by the county board of voter registration and elections for use with automatic tabulating equipment, sealed, and the containers shall be sealed. Officials duly authorized by the county board of voter registration and elections shall then transport all of the ballots, precinct election supplies and records to the location designated by the board of voter registration and elections for the processing or counting, or both, of such ballots.

HISTORY: 1962 Code Section 23-400.111; 1970 (56) 2022.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1420. Observation by poll watchers after polls close.

Poll watchers shall be allowed to remain in the polling place after the polls close and may observe the processing of the ballots and the sealing of the containers.

HISTORY: 1962 Code Section 23-400.112; 1970 (56) 2022.



Section 7-13-1430. Counting stations; processing and counting of ballots and preparation of summary sheets.

In counties where marking devices and automatic tabulating equipment have been adopted, the county board of voter registration and elections shall establish one or more counting stations to receive voted ballots and other precinct election supplies after the polling precincts are closed. Such stations shall be under the supervision and direction of the board of voter registration and elections. Processing and counting of voted ballots and the preparation of summary sheets shall be done in the presence of witnesses approved by the board of voter registration and elections.

HISTORY: 1962 Code Section 23-400.113; 1970 (56) 2022.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1440. Witnesses are to observe at counting station.

Witnesses shall not be allowed in the polling place but shall file their certificates of appointment at the proper counting station after the polls close and may observe all functions there.

HISTORY: 1962 Code Section 23-400.114; 1970 (56) 2022.



Section 7-13-1450. Public display of vote recorders preceding election.

During the thirty days next preceding a general election or during the ten days next preceding a special election, the county election officials shall place on public exhibition, in such public places and at such times as they may deem most suitable for the information and instruction of the electors, one or more vote recorders containing the ballot labels and showing the offices and questions to be voted upon, the names and arrangements of parties and bodies and, so far as practicable, the names and arrangements of the candidates to be voted for. Such recorder or recorders shall be under the charge and care of a person competent as custodian and instructor.

HISTORY: 1962 Code Section 23-400.115; 1970 (56) 2022.



Section 7-13-1460. Use of paper ballots where use of vote recorders is not possible or practicable.

If a method of election for any candidate or office or of voting on any question is prescribed by law in which the use of vote recorders is not possible or practicable, or in case at any election the number of candidates seeking nomination or nominated for any office renders the use of vote recorders for such office at such election impracticable, or if for any other reason at any election the use of vote recorders wholly or in part is not practicable, the county election officials may arrange to have the voting for such candidates or offices or for such questions conducted by paper ballots. In such cases, paper ballots shall be printed for such candidates, offices or questions, and the election conducted by the poll managers herein provided for, and the ballots counted and return thereof made in the manner required by law for such nominations, offices or questions, insofar as paper ballots are used.

HISTORY: 1962 Code Section 23-400.116; 1970 (56) 2022.



Section 7-13-1470. Procedure where vote recorder becomes out of order.

If any vote recorder being used in any election shall become out of order during such election, it shall be repaired, if possible, or another vote recorder substituted by the custodian or county election officials as promptly as possible, for which purpose the governing body of the county may purchase as many extra vote recorders as it may deem necessary, but in case such repair or substitution cannot be made, paper ballots, printed or written and of any suitable form, may be used for the taking of votes.

HISTORY: 1962 Code Section 23-400.117; 1970 (56) 2022.



Section 7-13-1480. Custody, storage, and care of vote recorders.

The county election officials shall designate a person who shall have the custody of the vote recorders of the county when they are not in use at an election and shall provide for his compensation and for the safe storage and care of the vote recorders. All vote recorders when not in use shall be properly covered and stored in a suitable place or places.

HISTORY: 1962 Code Section 23-400.118; 1970 (56) 2022.



Section 7-13-1490. Regulations, instructions and forms.

The State Election Commission shall adopt and promulgate such regulations and instructions and design such forms as it may deem necessary to carry out the purposes of this article. A sufficient number of such regulations, instructions and forms shall be distributed to each county board of voter registration and elections using the voting and counting equipment authorized by the provisions of this article.

HISTORY: 1962 Code Section 23-400.119; 1970 (56) 2022.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1500. Oath of person preparing or operating tabulating devices.

Any person who prepares or operates the tabulating devices in any election or preparatory thereto shall take an oath as a custodian and file in accordance with law.

HISTORY: 1962 Code Section 23-400.120; 1970 (56) 2022.



Section 7-13-1610. State Board of Voting Machine Commissioners.

The Board of State Canvassers shall, ex officio, constitute the State Board of Voting Machine Commissioners.

HISTORY: 1962 Code Section 23-401; 1952 Code Section 23-401; 1950 (46) 2059.



Section 7-13-1620. Voting system approval process.

(A) Before any kind of voting system, including an electronic voting system, is used at an election, it must be approved by the State Election Commission, which shall examine the voting system and make and file in the commission's office a report, attested to by the signature of the commission's executive director, stating whether, in the commission's opinion, the kind of voting system examined may be accurately and efficiently used by electors at elections, as provided by law. A voting system may not be approved for use in the State unless certified by a testing laboratory accredited by the Federal Election Assistance Commission as meeting or exceeding the minimum requirements of federal voting system standards.

(B) A person or company who requests an examination of any type of voting system shall pay a nonrefundable examination fee of one thousand dollars for a new voting system. A nonrefundable examination fee of five hundred dollars must be paid for an upgrade to any existing system. The State Election Commission may reexamine any voting system when evidence is presented to the commission that the accuracy or the ability of the system to be used satisfactorily in the conduct of elections is in question.

(C) A person or company who seeks approval for any type of voting system in this State shall file with the State Election Commission a list of all states or jurisdictions in which that voting system has been approved for use. This list must state how long the system has been used in the state; contain the name, address, and telephone number of that state or jurisdiction's chief election official; and disclose any reports compiled by state or local government concerning the performance of the system. The vendor is responsible for filing this information on an ongoing basis.

(D) A person or an individual who seeks approval for any type of voting system shall file with the State Election Commission copies of all contracts and maintenance agreements used in connection with the sale of the voting system. All changes to standard contracts and maintenance agreements must be filed with the State Election Commission.

(E) A person or company who seeks approval for any voting system shall conduct, under the supervision of the State Election Commission and any county board of voter registration and elections, a field test for any new voting system, as part of the certification process. The field test must involve South Carolina voters and election officials, and must be conducted as part of a scheduled primary, general, or special election. This test must be held in two or more precincts, and all costs relating to the use of the voting system must be borne by the vendor. The test must be designed to gauge voter reaction to the system, problems that voters have with the system, and the number of units required for the efficient operation of an election. The test also must demonstrate the accuracy of votes reported on the system.

(F) Before a voting system may be used in elections in the State, all source codes for the system must be placed in escrow by the manufacturer at the manufacturer's expense with the authority approved by the Federal Election Assistance Commission. These source codes must be available to the State Election Commission in case the company goes out of business, pursuant to court order, or if the State Election Commission determines that an examination of these source codes is necessary. The manufacturer shall place all updates of these source codes in escrow, and notify the State Election Commission that this requirement has been met.

(G) After a voting system is approved, an improvement or change in the system must be submitted to the State Election Commission for approval pursuant to this section. This requirement does not apply to the technical capability of a general purpose computer, reader, or printer used for election preparation or ballot tallying.

(H) If the State Election Commission determines that a voting system that was approved no longer meets the requirements of Title 7, the commission shall decertify that system. A decertified system must not be used in an election unless it is reapproved by the commission pursuant to the provisions of Title 7.

(I)(1) A vendor of any voting system that has been approved by the State Election Commission shall report in writing to the Director of the State Election Commission any decertification, ethical, or technical violations against the voting system in any state within ninety days after the decertification, ethical, or technical violations are issued by the other state. If the vendor does not provide evidence to the State Election Commission's satisfaction that the voting system deficiencies have been corrected to comply with the provisions of South Carolina law, then the voting system may be decertified.

(2) A vendor seeking the approval of a voting system by the State Election Commission shall report in writing to the Director of the State Election Commission any decertification, ethical, or technical violations issued against the voting system in any state that have occurred prior to or during the time the vendor seeks approval of the voting system by the State Election Commission. If the vendor does not provide evidence to the State Election Commission's satisfaction that the voting system deficiencies have been corrected to comply with the provisions of South Carolina law, then the voting system may not be approved.

(J) A member of the State Election Commission, county board of voter registration and elections, custodian, or member of a county governing body may not have a pecuniary interest in any voting system or in the manufacture or sale of any voting system.

HISTORY: 1962 Code Section 23-402; 1952 Code Section 23-402; 1950 (46) 2059; 1971 (57) 85; 1999 Act No. 103, Section 6, eff June 30, 1999; 2005 Act No. 63, Section 4, eff May 16, 2005.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1999 amendment rewrote the section.

The 2005 amendment rewrote this section, deleting subsection (B) and redesignating subsections (C) to (I) as subsections (B) to (H) and adding a new subsection (I).



Section 7-13-1630. Repealed by 1999 Act No. 103, Section 8, eff June 30, 1999.

Editor's Note

Former Section 7-13-1630 was entitled "Employment of experts to assist in examination" and was derived from 1962 Code Section 23-403; 1952 Code Section 23-403; 1950 (46) 2059.



Section 7-13-1640. Voting machine requirements.

(A) Any kind or type of voting machine may be approved by the State Board of Voting Machine Commissioners which is so constructed as to fulfill the following requirements. It shall:

(1) provide facilities for voting for all candidates of as many political parties or organizations as may make nominations of candidates at any election, for or against as many questions as may be submitted at any election, and at all general or special elections, permit the voter to vote for all of the candidates of one party or in part for the candidates of one or more parties;

(2) permit the voter to vote for as many persons for any office as he is lawfully entitled to vote for, but no more;

(3) prevent the voter from voting for the same person more than once for the same office;

(4) permit the voter to vote for or against any question he may have the right to vote on, but no other;

(5) if used at a primary election, be so equipped that all rows except those of the voter's party can be locked out by the managers of election by means of an adjustment on the outside of the machine;

(6) correctly register or record and accurately count all votes cast for any and all candidates and for or against all questions;

(7) be provided with a "protective counter" or "protective device" whereby any operation of the machine before or after the election will be detected;

(8) be provided with a counter which shows at all times during an election how many persons have voted;

(9) be provided with either an illustration or a mechanical model, illustrating the manner of voting on the machine, suitable for the instruction of voters; and

(10) ensure voting in absolute secrecy.

(B) A machine must be provided with a device for each party and for each nomination by petition for voting for presidential and vice-presidential candidates in one operation and listing the candidates by name and by party or indicating the candidate is nominated by petition.

(C) If approved after July 1, 1999, or if an upgrade in software, hardware, or firmware is submitted for approval as required by Section 7-13-1620(B), the voting system must be able to electronically transmit vote totals for all elections to the State Election Commission in a format and time frame specified by the commission.

HISTORY: 1962 Code Section 23-404; 1952 Code Section 23-404; 1950 (46) 2059; 1982 Act No. 419, Section 3, eff June 8, 1982; 1996 Act No. 316, Section 1, eff May 20, 1996; 1999 Act No. 103, Section 7, eff June 30, 1999.

Effect of Amendment

The 1982 amendment rewrote the last paragraph as it appears in the parent volume, and substituted a new paragraph.

The 1996 amendment revised this section to provide that the state board of voting machine commissioners be provided with either an illustration or a mechanical model which illustrates the manner of voting on the machine.

The 1999 amendment added subsection (C).



Section 7-13-1650. Experimental use of voting machines.

The governing body of any county, city or town may provide for the experimental use at an election in one or more districts or precincts of a machine which it might legally adopt without a formal adoption thereof, and its use at such election shall be as valid for all purposes as if it had been legally adopted.

HISTORY: 1962 Code Section 23-405; 1952 Code Section 23-405; 1950 (46) 2059.



Section 7-13-1655. "Voting system" defined; State Election Commission duties.

(A) As used in this section, "voting system" means:

(1) the total combination of mechanical, electromechanical, or electronic equipment, including the software, firmware, and documentation required to program, control, and support the equipment that is used to:

(a) define ballots;

(b) cast and count votes;

(c) report or display election results; and

(d) maintain and produce audit trail information;

(2) the practices and associated documentation used to:

(a) identify system components and versions of these components;

(b) test the system during its development and maintenance;

(c) maintain records of system errors and defects;

(d) determine specific system changes to be made to a system after the initial qualification of the system; and

(e) make available materials to the voter, such as notices, instructions, forms, or paper ballots.

(B) The State Election Commission shall:

(1) either approve and adopt one voting system to be used by authorities charged by law with conducting elections, or approve and adopt multiple voting systems if the commission, in its discretion, determines not to adopt one voting system;

(2) support the authorities charged by law with conducting elections by providing basic level training for personnel in the operation of the voting system approved and adopted by the commission;

(3) support all aspects of creating the ballots and the database of the voting system that is approved and adopted; and

(4) comply with the provisions of Chapter 35 of Title 11 in procuring a voting system or systems, as defined in subsection (A).

HISTORY: 2005 Act No. 63, Section 1, eff May 16, 2005.



Section 7-13-1660. Repealed by 2005 Act No. 63, Section 5, eff May 16, 2005.

Editor's Note

Former Section 7-13-1660 was entitled "Acquisition and use of approved voting machines by governing bodies" and was derived from 1962 Code Section 23-406; 1952 Code 23-406; 1950 (46) 2059.



Section 7-13-1670. Demonstrations with machines for instruction of voters.

In any county, city or town in which voting machines are to be used, the board of voter registration and elections or other electoral board may designate suitable and adequate times and places for the exhibition and demonstration of a voting machine containing sample ballots, showing the title of offices to be filled and, so far as practicable, the names of the candidates to be voted for at the next election for the purpose of giving instruction as to the use of a voting machine to all voters who may apply for it. No voting machine shall be used for such instruction after being prepared and sealed for use in an election. During such exhibition the counting mechanism of the voting machine shall be concealed from view.

HISTORY: 1962 Code Section 23-407; 1952 Code Section 23-407; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1680. Number of voting machines; type and use; repair; custody.

The governing body of any county or municipality providing voting machines at polling places for use at elections shall provide for each polling place at least one voting machine for each two hundred fifty registered voters or portion thereof or as near thereto as may be practicable. The machines shall be of the type approved as provided for in this title and shall be kept in complete and accurate working order and in proper repair. The machines may be used in such election districts or precincts in the county or municipality as the officials holding the election or conducting the primary may determine. The governing body of the county or municipality owning the machines shall have custody of such machines and other furniture or equipment of the polling places when not in use at an election.

HISTORY: 1962 Code Section 23-408; 1952 Code Section 23-408; 1950 (46) 2059; 1968 (55) 2316; 2000 Act No. 392, Section 5, eff August 1, 2000.

Effect of Amendment

The 2000 amendment in the first sentence substituted "two hundred fifty" for "three hundred and fifty" and made nonsubstantive changes throughout.



Section 7-13-1690. Employment and qualifications of custodians of voting machines.

For the purpose of placing ballots in the frames of a machine, putting it in order and setting, testing, adjusting and delivering the machine, the board of voter registration and elections or other electoral board may employ one or more competent persons, to be known as the custodians of voting machines, who shall be fully competent, thoroughly instructed and sworn to perform their duties honestly and faithfully. For such purpose such persons shall be appointed and instructed at least thirty days before the election and shall be considered as election officers.

HISTORY: 1962 Code Section 23-409; 1952 Code Section 23-409; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1700. Instruction of managers and clerks in use of machines; appointment of manager or clerk in emergency.

Not more than thirty days before each primary or general election, the board of voter registration and elections or other electoral board must instruct the managers and clerks appointed to serve in the election in the use of the machine and their duties in connection therewith; and the board of voter registration and elections shall not permit a person to serve as a manager or clerk, if there are clerks, who is not fully qualified to conduct an election with the machine. However, nothing in this section may be construed to prevent the appointment of a person as a manager or clerk of election to fill a vacancy in an emergency.

HISTORY: 1962 Code Section 23-410; 1952 Code Section 23-410; 1950 (46) 2059; 1996 Act No. 434, Section 13, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment substituted "more than thirty days" for "less than ten nor more than twenty-one days", inserted "primary or general" preceding "election, the commissioners", substituted "must instruct the managers and clerks appointed to serve in the election in the use" for "shall instruct or cause to be instructed in the use", substituted "therewith; and the commissioners shall not permit a person" for "therewith the managers and clerks, if clerks be appointed, appointed to serve in such election, and they shall not permit any person", deleted "properly" following "who is not fully qualified", substituted "However, nothing in this section may be" for "But nothing herein shall be", deleted ", if there be clerks," preceding "of election to fill", and made nonsubstantive changes.



Section 7-13-1710. Voting machine ballots; arrangement of nominations.

In every county, city or town providing voting machines, the board of voter registration and elections shall furnish to the managers of election a sufficient number of ballots printed on clear white paper, of such form and size as will fit the ballot frames of the machines, the arrangement of the names of the candidates on such ballots to be prescribed by the board of voter registration and elections. Party nominations shall be arranged on each voting machine either in columns or horizontal rows, as shall nominations by petition, and the captions of the various ballots on such machines shall be so placed as to indicate to the voter what push knob, key lever or other device is to be used or operated in order to vote for the candidate or candidates of his choice.

HISTORY: 1962 Code Section 23-411; 1952 Code Section 23-411; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1720. Unopposed candidates in primaries.

In any party primary in which voting machines shall be used in one or more voting precincts, the name of any unopposed candidate for nomination for any office shall be omitted from the ballot used in any such voting machine, and such unopposed candidate shall be declared to have received the total number of votes cast in such voting precinct.

HISTORY: 1962 Code Section 23-412; 1952 Code Section 23-412; 1950 (46) 2059.



Section 7-13-1730. Use of separate ballots on constitutional amendments and other public measures.

Nothing in this article shall be construed as prohibiting the use of a separate ballot for constitutional amendments and other public measures.

HISTORY: 1962 Code Section 23-413; 1952 Code Section 23-413; 1950 (46) 2059.



Section 7-13-1740. Sample or instruction ballots.

The board of voter registration and elections or other electoral board of any county, city or town in which voting machines are used shall provide for each voting precinct in which such machines are used two sample ballots or instruction ballots, which shall be arranged in the form of a diagram of the entire front of the voting machine as it will appear after the official ballots are arranged therein or thereon for voting on election day. Such sample ballots shall be open to public inspection at such polling place during the day of election.

HISTORY: 1962 Code Section 23-414; 1952 Code Section 23-414; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1750. Preparation of machines for elections; party representatives may examine machines.

Before preparing a voting machine for an election at which candidates for more than one political party or candidates nominated by petition are to be voted for, written notice must be mailed to the chairman of the local committee of each of the political parties that have certified candidates, stating the time and place where the machines will be prepared. At this time, one representative of each of these political parties must be afforded an opportunity to see that the machines are in proper condition for use at the election. When a machine has been examined by these representatives, it must be locked or sealed with a numbered seal in their presence. The representatives must certify as to the numbers of the machines, that all counters are set at zero (000), as to the number registered on the protective counter, and the number on the seal. When a voting machine has been properly prepared for an election, it must be locked or sealed against voting, and any necessary seals or keys to the machine retained in the custody of the board of voter registration and elections or other electoral board and delivered to the managers of election as provided in this chapter.

HISTORY: 1962 Code Section 23-415; 1952 Code Section 23-415; 1950 (46) 2059; 1996 Act No. 434, Section 14, eff June 4, 1996; 2000 Act No. 392, Section 6, eff August 1, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment substituted "must" for "shall" throughout this section, replaced "such" with "this" in the second sentence and with "these" in the third sentence, substituted "of these political parties" for "such political party" in the second sentence, in the third sentence deleted "metal" following "a numbered", in the fourth sentence substituted "The" for "Such", in the fifth sentence substituted ", sealed, and the keys to the machine" for "and sealed and the keys thereof shall be" and substituted "as provided in this chapter" for "as herein provided", and made other nonsubstantive changes.

The 2000 amendment in the first sentence deleted "two" before "political parties" and substituted "that have certified candidates" and "which at the general election next preceding cast the highest and next highest number of votes", in the third sentence added "locked or", and in the fifth sentence added "or sealed" before "against" and "any necessary seals or" before "keys" and deleted "sealed," following "voting,".



Section 7-13-1760. The boards of voter registration and elections shall see that machines and other equipment are in place and good order.

The board of voter registration and elections or other electoral board, as the case may be, shall have the voting machines and all necessary furniture and equipment at the polling places before the time fixed for the opening of the polls, have the counters on the machines set at zero (000) and otherwise have the machines in good and proper order for use at such election.

HISTORY: 1962 Code Section 23-416; 1952 Code Section 23-416; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1770. Duties of managers prior to opening polls; when machines may not be used for voting purposes.

The managers of each election precinct at which a voting machine is to be used shall meet at the voting place at least forty-five minutes before the time set for the opening of the polls at each election and shall proceed to arrange within the guard rail the furniture, supplies, and voting machine or machines for the conduct of the election. At that time, the managers shall post at least two instruction cards conspicuously within the polling place. If not previously done, they shall arrange, in their proper place on or in the voting machine, the ballots prepared for such election. A sealed envelope shall be delivered to the managers of election at least thirty minutes before the time set for the opening of the polls on which shall be written or printed the number of the voting machine, the number of any respective seals, and the number registered on the protective counter device. This envelope shall not be opened until all of the managers of election for the precinct are present at the polling place and have examined the envelope to see that it has not been opened. The machines, upon preparation for voting by the managers, shall not be operated except by voters in voting. Before opening the polls, each manager shall examine the machines and see that no vote has been cast and that the counters register zero (000). If any counter is found not to register zero (000), the managers shall not use the machine for voting purposes and notify the board of voter registration and elections.

HISTORY: 1962 Code Section 23-417; 1952 Code Section 23-417; 1950 (46) 2059; 2000 Act No. 392, Section 7, eff August 1, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2000 amendment rewrote this section.



Section 7-13-1780. Placement of voting machines in polling places.

At all elections at which voting machines are used the exterior of the voting machine and every part of the polling place shall be in plain view of the managers and clerks, if there be clerks of election. The voting machine shall be placed at least three feet from every wall or partition of the polling place and at least five feet from any table at which any of the election managers or clerks, if there be clerks, may be engaged or seated. The voting machine shall be so placed that the ballots on the face of the machine can be plainly seen by the managers of the election when not in use by voters. The managers of election shall not themselves be, or permit any other person to be, in any position or near any position that will permit them to see or ascertain how a voter votes or how he has voted.

HISTORY: 1962 Code Section 23-418; 1952 Code Section 23-418; 1950 (46) 2059.



Section 7-13-1790. Lights and screens.

Every voting machine shall be furnished with a lantern or other proper light, if necessary, to enable the voters while voting to read the ballots. All voting machines used in any election shall be provided with screen, hood or booth which shall conceal the voter and his action while voting.

HISTORY: 1962 Code Section 23-419; 1952 Code Section 23-419; 1950 (46) 2059.



Section 7-13-1800. Inspection of machines; covering of counter compartment shall be kept locked; attendance at voting places.

One of the managers of election may inspect the face of the machine after each voter has cast his vote, to see that the ballots on the face of the machine are in their proper places and that the machine has not been injured. During an election the door or other covering of the counter compartment of the machine shall not be unlocked or open or the counters exposed except for good and sufficient reasons, a statement of which shall be made and signed by the managers of election and attached to the returns of election. No person shall be permitted in or about the voting place except as otherwise provided by law in elections in which paper ballots and ballot boxes are used.

HISTORY: 1962 Code Section 23-420; 1952 Code Section 23-420; 1950 (46) 2059.



Section 7-13-1810. Instructions of voters by model machine at polling place.

For the instruction of voters on any election day, there shall be provided for each polling place either an illustration or a mechanically operated model of a portion of the face of the machine. The illustration or model shall be located on the table of one of the managers or in some other place accessible to the voters. Each voter so desiring shall, before entering the machine, be instructed regarding its operation on either the illustration or the model and the voter given an opportunity personally to operate the model. The voter's attention may also be called to the diagram of the face of the machine so that the voter may become familiar with the location of the questions and names of the offices and candidates.

HISTORY: 1962 Code Section 23-421; 1952 Code Section 23-421; 1950 (46) 2059; 1996 Act No. 316, Section 2, eff May 20, 1996.

Effect of Amendment

The 1996 amendment revised this section relating to the requirement that there must be provided on election day a mechanically operated model of a voting machine for instruction of voters, so as to authorize an illustration or mechanically operated model be provided for the instruction of voters.



Section 7-13-1820. Persons within guard rail; time permitted voters to vote.

After the opening of the polls, the managers of election shall not permit any voter or other person to pass within the guard rail until they ascertain that he or she is entitled to vote, in the manner required by Section 7-13-710, as the case may be, and only one voter at a time for each voting machine at the voting place shall be permitted to pass within or be within the guard rail to vote. No voter shall remain within the voting machine booth longer than three minutes, and if he shall refuse to leave it after the lapse of three minutes, he may be removed by the managers.

HISTORY: 1962 Code Section 23-422; 1952 Code Section 23-422; 1950 (46) 2059.



Section 7-13-1830. Instruction after voter has entered machine.

In case any voter, after entering the voting machine, shall ask for further instructions concerning the manner of voting, two of the managers shall give such instructions to him, but no manager or other election officer shall in any manner request or seek to persuade or induce any such voter to vote any particular ticket or for or against any particular candidate or for or against any particular amendment, question or proposition. After giving such instructions the managers shall, before the voter has voted, retire and such voter shall cast his ballot in secret.

HISTORY: 1962 Code Section 23-423; 1952 Code Section 23-423; 1950 (46) 2059.



Section 7-13-1840. Assistance may be given to voters.

The provisions of this Title relating to the assistance to be given to voters shall also apply where voting machines are used.

HISTORY: 1962 Code Section 23-424; 1952 Code Section 23-424; 1950 (46) 2059.



Section 7-13-1850. Write-in ballots.

Ballots voted for any person whose name does not appear on the machine as a nominated candidate for office are herein referred to as "write-in ballots." All write-in ballots voted shall be deposited, written or affixed in a single receptacle or device, and the elector may vote in or by such receptacle or device for one or more persons whose names do not appear upon the machine with or without the names of one or more persons whose names do so appear. A write-in ballot must be cast in its appropriate place on the machine or it shall be void and not counted.

HISTORY: 1962 Code Section 23-425; 1952 Code Section 23-425; 1950 (46) 2059.



Section 7-13-1860. Duty to protect machines against injury.

After the voting machines have been delivered to the polling places, it shall be the duty of the board of voter registration and elections or other electoral board to provide ample protection against molestation or injury to the machines.

HISTORY: 1962 Code Section 23-426; 1952 Code Section 23-426; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1870. Procedure when voting machine becomes inoperative.

In case any voting machine used in any election district shall, during the time the polls are open, become injured so as to render it inoperative in whole or in part, the managers shall give immediate notice thereof to the board of voter registration and elections or other electoral board, and such board of voter registration and elections or other electoral board shall, if possible, substitute a machine in good order for the injured machine, and at the close of the polls the record of both machines shall be taken and the votes shown on their counters shall be added together in ascertaining the results of the election. If no other machine is available for use at such election and the injured one cannot be repaired in time to continue use thereof at such election, unofficial ballots made as nearly as possible in the form of the official ballots may be used, received by the managers of election, placed in a receptacle in such case to be provided by the election officials and counted with the votes registered on the voting machine, and the result shall be declared as though there had been no accident to the voting machine. The ballots thus voted shall be preserved and returned with the statement of canvass with a certificate setting forth how and why they were voted.

HISTORY: 1962 Code Section 23-427; 1952 Code Section 23-427; 1950 (46) 2059.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-13-1880. Canvass and return of vote; return of provisional and failsafe ballots.

As soon as the polls of election are closed, the managers shall immediately lock or seal the voting machine against further voting and open the counter compartment in the presence of all persons who may be lawfully present at the time giving full view to the results, and they shall canvass and announce the results, including the votes recorded for each office on the independent ballots. They shall also announce the vote upon every amendment, proposition, or question voted upon, as provided by Section 7-13-110. The vote as registered shall be duly certified and sworn to and returned and filed as provided in this title for returning and filing election returns. No tally sheets or return blanks, as required by law for use in voting precincts in which paper ballots are used, need be furnished or used when voting machines are used, and no ballots need to be returned with the machine results except the provisional and failsafe ballots.

HISTORY: 1962 Code Section 23-428; 1952 Code Section 23-428; 1950 (46) 2059; 2000 Act No. 392, Section 8, eff August 1, 2000.

Effect of Amendment

The 2000 amendment rewrote this section.



Section 7-13-1890. Machines shall remain locked after election; certification of managers or election; verification of results of election.

A sealed envelope having endorsed thereon a certificate of the managers of election stating the number of the machine, the voting precinct, the numbers on the seals, and the number on the protective counter and containing all used seals for this election shall be returned and delivered by one of the managers of the election to the board of voter registration and elections or other electoral board from whom the envelope was received. After being locked or sealed by the managers of election, the voting machines shall remain locked or sealed for as long as may be necessary or advisable because of any contest of the result of the election, except as may be necessary to prepare the machines for another election and except that they may be opened and all data examined by the authority responsible for conducting the election in order to ascertain or verify the machine results of the election; however, this examination may be conducted only if all candidates in an affected race, or their representatives, are notified and given an opportunity to be present, or upon the order of a court of competent jurisdiction.

HISTORY: 1962 Code Section 23-429; 1952 Code Section 23-429; 1950 (46) 2059; 2000 Act No. 392, Section 9, eff August 1, 2000.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 2000 amendment rewrote this section.



Section 7-13-1900. Use of voting machines for primary elections.

If in any county, city or town voting machines shall have been provided under the provisions of this article for use at general and special elections, such machines shall be used at primary elections in such county, city or town. When so used all provisions of this article applying to their use at general or special elections shall apply, so far as applicable, to the use of such voting machines at such primary elections.

HISTORY: 1962 Code Section 23-430; 1952 Code Section 23-430; 1950 (46) 2059.



Section 7-13-1910. Possession of voting machine key by unauthorized person.

Any unauthorized person found in possession of any voting machine key shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than twenty-five nor more than five hundred dollars and imprisoned in jail not less than ten nor more than ninety days, or both so fined and imprisoned, in the discretion of the court.

HISTORY: 1962 Code Section 23-432; 1952 Code Section 23-432; 1950 (46) 2059.



Section 7-13-1920. Tampering with voting machine.

Any person who wilfully tampers with or attempts to tamper with, disarrange, deface or impair, in any manner whatsoever, or destroy any such voting machine while it is in use at any election or who shall, after such machine is locked in order to preserve the registration or record of any election made by it, tamper with or attempt to tamper with such machine or who instigates, aids or abets any other person in any case herein mentioned, with intent to destroy or change the record of votes on a voting machine, shall be guilty of a misdemeanor and, upon conviction thereof, shall be imprisoned for not less than three months nor more than three years.

HISTORY: 1962 Code Section 23-433; 1952 Code Section 23-433; 1950 (46) 2059; 1960 (51) 1602.



Section 7-13-1930. Other provisions of this Title applicable to use of voting machines.

All of the provisions of this Title not inconsistent with the provisions of this article shall apply with full force and effect to elections in counties, cities and towns adopting and using voting machines.

HISTORY: 1962 Code Section 23-431; 1952 Code Section 23-431; 1950 (46) 2059.



Section 7-13-2110. Authorization of simplified or more detailed explanation of proposed constitutional amendments.

In addition to all other requirements of law and the Constitution of this State, when any proposed amendment to the Constitution is submitted to the electorate for approval or disapproval in the general election and the proposed amendment is of such nature that it might not be clearly understood by the voters, a simplified or, when appropriate, more detailed explanation of the meaning and effect of such amendment shall be placed upon the ballot along with the proposed amendment question. When mechanical devices for voting are used, printed copies of such explanation shall be made available at each voting precinct. The provisions of this section shall apply only to statewide amendments.

HISTORY: 1975 (59) 246.



Section 7-13-2120. Constitutional Ballot Commission.

To establish an agency to determine whether or not a proposed constitutional amendment requires a simplified or more detailed explanation as provided for in Section 7-13-2110, there is hereby created the Constitutional Ballot Commission composed of the Attorney General, the Director of the State Election Commission and the Director of the Legislative Council. Prior to the printing of ballots in each general election year in which proposed constitutional amendments are voted upon, the Commission shall meet at the call of the Attorney General and:

(1) Consider each proposed amendment and make a determination as to whether or not a simplified or more detailed explanation is necessary or appropriate; and

(2) In those cases where it is determined that an explanation is deemed necessary or appropriate, phrase such explanation and submit it to the State Election Commission under the signatures of at least a majority of the ballot commissioners. The Election Commission shall arrange for the placement of amendment explanations on ballots and make them available to the news media, upon request, at least ten days prior to the general election.

HISTORY: 1975 (59) 246.



Section 7-13-2130. Jurisdiction of proceedings challenging explanations.

The State Supreme Court shall have exclusive and original jurisdiction in any proceeding challenging the amendment explanations prepared by the Ballot Commission.

HISTORY: 1975 (59) 246.



Section 7-13-2210. General or special election.

If any general election or special election, other than a nonpartisan municipal election, results in a tie vote and no candidate withdraws, the election officials who conducted the tie election shall conduct a runoff election to break the tie two weeks following the tie election. In the tie-breaking runoff, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff falls on a legal holiday, it must be held on the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 2, eff March 14, 1988.



Section 7-13-2220. Primary election.

If any primary election, other than a nonpartisan municipal primary election, results in a tie vote and no candidate withdraws, the party officials shall conduct a runoff election to break the tie two weeks following that election. In the tie-breaking election, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff election falls on a legal holiday, it must be held on the same day of the first week following which is not a legal holiday. If a tie-breaking runoff election is required, any remaining primary elections required are postponed for two weeks. If the date for a postponed election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 2, eff March 14, 1988.






CHAPTER 15 - ABSENTEE REGISTRATION AND VOTING

Section 7-15-10. Duties of State Election Commission.

The State Election Commission is responsible for carrying out the provisions of this chapter. The commission may promulgate regulations, and must have drafted, printed, and distributed all forms that are required to make it possible for persons eligible to vote by absentee ballot in primary, general, and special elections. Regulations promulgated pursuant to this section must be promulgated in accordance with the Administrative Procedures Act.

HISTORY: 1962 Code Section 23-450.3; 1975 (59) 263; 1962 Code Section 23-449.13; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 434, Section 15, eff June 4, 1996; 2015 Act No. 79 (H.3154), Section 2, eff June 11, 2015.

Editor's Note

Although 1962 Code Section 23-450.3 [appearing as 1976 Code Section 7-15-10] was repealed by Section 2 of 1976 Act No. 479, identical provisions were re-enacted by Section 2 of the 1976 Act as 1962 Code Section 23-449.13, and the original 1976 Code section numbers have been retained.

Effect of Amendment

The 1982 amendment added the words "promulgate regulations" and "drafted" in the first paragraph, and rewrote item (2).

The 1996 amendment deleted item (1) and eliminated the item (2) designation; replaced "shall" with "may" at the beginning of the second sentence and with "must" in the second and third sentences; in the first sentence substituted "is" for "shall be"; and in the second sentence substituted "The commission" for "It", deleted "effectuate these purposes:" following "are required to", deleted "To" from what had been the beginning of item (2) preceding "make it possible", substituted "listed" for "mentioned", and substituted "primary, general, and special elections" for "general and special elections only".

2015 Act No. 79, Section 2, deleted "Article 3 and Article 5 of" before "this chapter"; and substituted "eligible" for "listed in Section 7-15-320".



Section 7-15-20. Construction.

Article 3, Article 5, and Article 9 of this chapter shall be liberally construed in order to effectuate their purposes.

HISTORY: 1962 Code Section 23-450.4; 1975 (59) 263; 1962 Code Section 23-449.14; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982; 2015 Act No. 79 (H.3154), Section 3, eff June 11, 2015.

Editor's Note

Although 1962 Code Section 23-450.4 [appearing as 1976 Code Section 7-15-20] was repealed by Section 2 of 1976 Act No. 479, identical provisions were re-enacted by Section 2 of the 1976 Act as 1962 Code Section 23-449.14, and the original 1976 Code section numbers have been retained.

Effect of Amendment

The 1982 amendment made a number of changes to Chapter 15 of Title 7 with reference to absentee registration and voting, but this section was not affected.

2015 Act No. 79, Section 3, inserted "Article 9".



Section 7-15-110. Persons qualified to register to vote by absentee ballot.

The following persons are qualified to register to vote using the Standard Form 76, or any subsequent form replacing it, provided by the federal government:

(1) members of the Armed Forces of the United States;

(2) members of the Merchant Marine of the United States;

(3) a person serving with the American Red Cross or the United Service Organizations (USO) attached to and serving with the Armed Forces of the United States outside of the county of his residence in South Carolina;

(4) members or employees of any department of the United States Government serving overseas;

(5) a citizen of the United States residing outside the United States:

(a) if he last resided in South Carolina immediately before his departure from the United States;

(b) if he could have met all qualifications to vote in federal elections in South Carolina even though while residing outside the United States he does not have a place of abode or other address in South Carolina; even if his intent to return to South Carolina may be uncertain, as long as he has complied with all applicable South Carolina qualifications and requirements which are consistent with the Uniformed And Overseas Absentee Voting Act (Public Law 99-410).

HISTORY: 1962 Code Section 23-445; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Sections 1, 2, eff January 27, 1984; 1988 Act No. 422, Section 5, eff March 28, 1988; 1996 Act No. 434, Section 16, eff June 4, 1996.

Effect of Amendment

The 1982 amendment made a number of changes to Chapter 15 of Title 7 with reference to absentee registration and voting, but this section was not affected.

The 1984 amendment, in item (6), added the reference to item (9), and added item (9).

The 1988 amendment in item (9)(b) replaced the reference to the Federal Overseas Citizens Voting Rights Act of 1975 (Public Law 94-203) with Uniformed And Overseas Absentee Voting Act (Public Law 99-410).

The 1996 amendment in the first paragraph substituted "are qualified to register to vote using the Standard Form 76, or any subsequent form replacing it, provided by the federal government" for "shall be qualified to register to vote by the absentee method"; in item (3) substituted "United Service Organizations (USO)" for "United States Service Organizations"; deleted items (5) through (8), and redesignated item (9) as item (5); and made nonsubstantive changes.



Section 7-15-120. Registration forms.

Persons listed in Section 7-15-110, their spouses, and dependents residing with them, may register by using either federal Standard Form 76, or any subsequent form replacing it issued by the federal government. In order to be registered, either form must reach the county board of voter registration and elections not later than thirty days before the election.

HISTORY: 1962 Code Section 23-446; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 3, eff January 27, 1984; 1986 Act No. 407, Sections 2, 3, eff May 12, 1986; 1994 Act No. 365, Section 2, eff May 3, 1994; 1996 Act No. 434, Section 17, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment substituted "felony conviction or offense against the election laws" for "criminal offense or confined in any penal institution under the judgment of a court" in paragraph (4) concerning disqualifications from voting. The amendment also substituted a new 3rd paragraph under INSTRUCTIONS concerning disqualifications from voting.

The 1984 amendment added provisions relating to registration using standard federal form or state absentee registration form.

The 1986 amendment added item (j) to paragraph (5) of the absentee registration card and revised the instructions on the back of such card so as to allow persons in category (5)(g) to register permanently.

The 1994 amendment. in paragraph (5) of the form, inserted item (k).

The 1996 amendment in the first sentence deleted "items (1), (2), (3), or (4) of" following "Persons listed in", deleted "and item (9) of such section" preceding "may register by using", and deleted ", or the state absentee registration form" following "issued by the federal government"; deleted the third sentence which read "The State Election Commission shall have printed and shall furnish the board of registration of each county an adequate number of registration forms in the following form, substituting in each case the appropriate calendar year for which the cards are printed:"; deleted the absentee registration form; deleted "On the back of each card shall be printed the following:"; and deleted the instructions which followed.



Section 7-15-130. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-130 was entitled "Method of obtaining registration form" and was derived from 1962 Code Section 23-447; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 4, eff January 27, 1984; 1989 Act No. 193, Section 1, eff June 20, 1989.



Section 7-15-140. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-140 was entitled "Completion and return of registration form" and was derived from 1962 Code Section 23-448; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-150. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-150 was entitled "Entry into registration book" and was derived from 1962 Code Section 23-449; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-160. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-160 was entitled "Validity and effect of registration" and was derived from 1962 Code Section 23-450; 1975 (59) 263; 1982 Code Section 23-449.1; 1976 Act No. 479, Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-170. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-170 was entitled "Preservation and destruction of record books and registration forms" and was derived from 1962 Code Section 23-449.2; 1976 Act No. 479, Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-175. Article shall not be construed as allowing registration after books have been closed.

Except as provided in Section 7-5-150, nothing in this article shall be construed as allowing registration under the provisions of this article after the registration books have been closed as required by Section 7-5-150 and 7-5-220.

HISTORY: 1962 Code Section 23-450.1; 1975 (59) 263; 1962 Code Section 23-449.3; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 222, Section 2, eff February 12, 1996.

Effect of Amendment

The 1982 amendment made a number of changes to Chapter 15 of Title 7 with reference to absentee registration and voting, but this section was not affected.

The 1996 amendment revised this section to refer to Section 7-5-150, respecting the closing of registration books.



Section 7-15-180. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-180 was entitled "Verification of registration upon request for absentee ballot" 1962 Code Section 23-450.2; 1975 (59) 263; 1962 Code Section 23-449.4; 1976 Act No. 479, Section 2.



Section 7-15-190. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-190 was entitled "County commissioners of elections and county political party committees to be furnished names of registered persons requesting absentee ballots" and was derived from 1962 Code Section 23-449.5; 1976 Act No. 479, Section 2.



Section 7-15-200. Furnishing of election materials to persons requesting absentee ballots.

Upon receipt of the list of names the county committee, the board of voter registration and elections or other persons responsible for the conduct of the election shall, as soon as the ballots to be used in the election are delivered to them, mail at his absentee address, in one envelope, the following items to each person qualified to receive an absentee ballot and who has requested an absentee ballot:

(1) One of each ballot to be used in the election;

(2) A copy of the oath set forth in Section 7-15-220;

(3) Printed instructions as to the marking, folding and return of each ballot and as to the signing and return of the oath;

(4) A return-addressed envelope for the return of the ballots and the oath to the board of voter registration and elections;

(5) Any additional oath, instructions or information necessary to enable such absentee ballot applicant to execute and return a ballot legally acceptable by the officials charged with conducting such election.

HISTORY: 1962 Code Section 23-449.6; 1976 Act No. 479 Section 2.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-210. Specifications for return-addressed envelopes.

The return-addressed envelope required by item (4) of Section 7-15-200 to be sent to each absentee ballot applicant shall have printed on its face in the upper left hand corner the words "Absentee ballots for __________ County, __________ (county seat), South Carolina." All blanks on the face of the envelope shall be filled in by the board of voter registration and elections prior to the mailing of the ballot to the absentee ballot applicant. On the back shall appear blanks which the voter shall fill in with his name and address. The envelope shall be of such thickness as to make it impossible to read any of its contents without opening the envelope. When the ballot is for use in a primary election the return-addressed envelope referred to herein and in Section 7-15-200 shall be changed appropriately to insure its return to the proper county committee.

HISTORY: 1962 Code Section 23-449.7; 1976 Act No. 479 Section 2.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-220. Signing and witnessing of oath of absentee ballot applicant; exception.

(A) The oath, a copy of which is required by Section 7-15-200(2) to be sent each absentee ballot applicant and which is required by Section 7-15-230 to be returned with the absentee ballot applicant's ballot, shall be signed by the absentee ballot applicant and witnessed. The oath shall be in the following form:

"I hereby swear (or affirm) that I am duly qualified to vote at this election according to the Constitution of the State of South Carolina, that I have not voted during this election, that the ballot or ballots with which this oath is enclosed is my ballot and that I have received no assistance in voting my ballot that I would not have been entitled to receive had I voted in person at my voting precinct."

____________________________________

Signature of Voter

Dated on this ______ day of ____________ 20 ___

____________________

Signature of Witness

____________________

Address of Witness

(B) Qualified voters under the Uniformed and Overseas Citizens Absentee Voters Act are exempt from witness requirements in subsection (A).

HISTORY: 1962 Code Section 23-449.8; 1976 Act No. 479 Section 2; 2011 Act No. 43, Section 6, eff upon contingency, see editor's note, (approved June 7, 2011).

Editor's Note

2011 Act No. 43, Sections 1 and 10, provide as follows:

"SECTION 1. This act may be cited as the 'South Carolina Uniformed and Overseas Citizens Absentee Voters Act'."

"SECTION 10. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first." [Preclearance approval received August 22, 2011.]

Effect of Amendment

The 2011 amendment designated the existing text as subsection (A), and substituted "20_" for "19_"; and added subsection (B).



Section 7-15-230. Marking and return of ballot; ballot shall not be counted unless oath signed and ballot returned prior to closing of polls.

Upon receipt of the ballot or ballots the absentee ballot applicant shall mark each ballot on which he wishes to vote, fold it so that its contents cannot be distinguished without unfolding it and mail it in compliance with the instructions received by him with the ballot. Enclosed with the ballot or ballots shall be the oath set forth in Section 7-15-220. No ballot shall be counted unless the oath is properly signed and enclosed therewith nor shall any ballot be counted which is received by the board of voter registration and elections or other officials charged with the conduct of the election after time for closing of the polls, and the printed instructions required by item (3) of Section 7-15-200 to be sent each absentee ballot applicant shall notify him that his vote will not be counted in either of these events.

HISTORY: 1962 Code Section 23-449.9; 1976 Act No. 479 Section 2.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-240. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-240 was entitled "Absentee balloting in primary and special elections" and was derived from 1962 Code Section 23-449.10; 1976 Act No. 479, Section 2.



Section 7-15-250. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-250 was entitled "Duties of county committees in conducting primary elections" and was derived from 1962 Code Section 23-449.11; 1976 Act No. 479, Section 2.



Section 7-15-260. Responsibilities of political parties conducting municipal primary; expenses.

Any political party conducting a municipal primary in this State is responsible for carrying out the provisions of this article by making ballots and election material available so that the persons named in Section 7-15-320 may be enabled to vote in these primary elections subject to the rules and regulations of the political party. All expenses incurred by any political party in conducting elections subject to the provisions of this article must be borne by the political party.

HISTORY: 1962 Code Section 23-449.12; 1976 Act No. 479 Section 2; 1996 Act No. 434, Section 18, eff June 4, 1996.

Effect of Amendment

The 1996 amendment substituted "the" for "such" throughout the section; in the first sentence inserted "municipal" preceding "primary in this State", and inserted "these" preceding "primary elections subject"; in the second sentence substituted "must" for "shall"; and made a nonsubstantive change.



Section 7-15-310. Definitions.

As used in this article:

(1) "Members of the Armed Forces of the United States" means members of the United States Army, the United States Navy, the United States Marine Corps, the United States Air Force, the United States Coast Guard, or any of their respective components.

(2) "Members of the Merchant Marine of the United States" means all officers and men engaged in maritime service on board ships.

(3) "Students" means all persons residing outside of the counties of their respective residences, enrolled in an institution of learning.

(4) "Physically disabled person" means a person who, because of injury or illness, cannot be present in person at his voting place on election day.

(5) "Registration form" means Standard Form 76, or a subsequent form replacing it, authorized by the federal government or the state form described in Section 7-15-120.

(6) "Persons in employment" means those persons who by virtue of their employment obligations are unable to vote in person.

(7) "Authorized representative" means a registered elector who, with the voter's permission, acts on behalf of a voter unable to go to the polls because of illness or disability resulting in his confinement in a hospital, sanatorium, nursing home, or place of residence, or a voter unable because of a physical handicap to go to his polling place or because of a handicap is unable to vote at his polling place due to existing architectural barriers that deny him physical access to the polling place, voting booth, or voting apparatus or machinery. Under no circumstance shall a candidate or a member of a candidate's paid campaign staff or volunteers reimbursed for the time they expend on campaign activity be considered an "authorized representative" of an elector desiring to vote by absentee ballot.

(8) "Immediate family" means a person's spouse, parents, children, brothers, sisters, grandparents, grandchildren, and mothers-in-law, fathers-in-law, brothers-in-law, sisters-in-law, sons-in-law, and daughters-in-law.

(9) "Overseas citizen" means a citizen of the United States residing outside of the United States as specified by Section 7-15-110.

HISTORY: 1962 Code Section 23-441; 1953 (48) 423; 1966 (54) 2376; 1973 (58) 73; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No; 266, Sections 5, 6, eff January 27, 1984; 2000 Act No. 392, Section 10, eff August 1, 2000; 2015 Act No. 79 (H.3154), Section 4, eff June 11, 2015.

Effect of Amendment

The 1982 amendment added item (7) defining "authorized representative" and item (8) defining "immediate family".

The 1984 amendment, in item (5), provided for standard federal forms, and added item (9).

The 2000 amendment, in paragraph (8), added "grandparents, grandchildren, and mothers-in-law, fathers-in-law, brothers-in-law, sisters-in-law, and daughters-in-law".

2015 Act No. 79, Section 4, deleted "The term" after all paragraph designators and capitalized the defined terms; in (7), substituted "because of a handicap is unable to vote" for "because of such handicap unable to vote", and substituted "barriers that deny him" for "barriers which deny him"; and made other nonsubstantive changes.



Section 7-15-320. Persons qualified to vote by absentee ballot.

(A) Qualified electors in any of the following categories must be permitted to vote by absentee ballot in all elections when they are absent from their county of residence on election day during the hours the polls are open, to an extent that it prevents them from voting in person:

(1) students, their spouses, and dependents residing with them;

(2) persons serving with the American Red Cross or with the United Service Organizations (USO) who are attached to and serving with the Armed Forces of the United States, their spouses, and dependents residing with them;

(3) governmental employees, their spouses, and dependents residing with them;

(4) persons on vacation (who by virtue of vacation plans will be absent from their county of residence on election day); or

(5) overseas citizens.

(B) Qualified electors in any of the following categories must be permitted to vote by absentee ballot in all elections, whether or not they are absent from their county of residence on election day:

(1) physically disabled persons;

(2) persons whose employment obligations require that they be at their place of employment during the hours that the polls are open and present written certification of that obligation to the county board of voter registration and elections;

(3) certified poll watchers, poll managers, county board of voter registration and elections members and staff, county and state election commission members and staff working on election day;

(4) persons attending sick or physically disabled persons;

(5) persons admitted to hospitals as emergency patients on the day of an election or within a four-day period before the election;

(6) persons with a death or funeral in the family within a three-day period before the election;

(7) persons who will be serving as jurors in a state or federal court on election day;

(8) persons sixty-five years of age or older;

(9) persons confined to a jail or pretrial facility pending disposition of arrest or trial; or

(10) members of the Armed Forces and Merchant Marines of the United States, their spouses, and dependents residing with them.

HISTORY: 1962 Code Section 23-442; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2376; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 7, eff January 27, 1984; 1987 Act No. 130 Section 1, eff June 3, 1987; 1989 Act No. 48, Section 1, eff April 6, 1989; 1989 Act No. 193, Section 2, eff June 20, 1989; 1992 Act No. 489, Section 1, eff July 1, 1992; 1994 Act No. 365, Section 3, eff May 3, 1994; 1995 Act No. 80, Section 1, eff June 12, 1995; 1996 Act No. 434, Section 19, eff June 4, 1996; 1997 Act No. 25, Section 1, eff upon approval (became law without the Governor's signature on May 22, 1997); 2011 Act No. 43, Section 8, eff upon contingency, see editor's note, (approved June 7, 2011); 2014 Act No. 289 (S.825), Pt V, Section 6, eff June 23, 2014.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Editor's Note

2011 Act No. 43, Sections 1 and 10, provide as follows:

"SECTION 1. This act may be cited as the 'South Carolina Uniformed and Overseas Citizens Absentee Voters Act'."

"SECTION 10. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first." [Preclearance approval received August 22, 2011.]

Effect of Amendment

The 1982 amendment added the phrase "during the hours the polls are open" in the first sentence of the introductory paragraph, and also added the phrase "poll managers, county voter registration board members and staff, and county election commission members and staff working on election day" after physically disabled persons in the same sentence. In item (4), "Persons in" was added. Former item (8) concerning professions of ministry, teaching, and medical was deleted, former item (9) was renumbered (8), and a new item (9) was added.

The 1984 amendment added item (10).

The 1987 amendment added item (11) to extend the right to vote by absentee ballot to persons attending sick or physically disabled persons.

The first 1989 amendment by Act No. 48, Section 1 added item (13).

The second 1989 amendment by Act No. 193, Section 2, added the references to a person admitted to a hospital as an emergency patient on the day of an election or within four-day period before the election in the opening paragraph and as item (12).

The 1992 amendment added item (14).

The 1994 amendment added item (15).

The 1995 amendment substituted "sixty-five" for "seventy-two" in paragraph 14.

The 1996 amendment inserted "certified poll watchers," preceding "poll managers, county voter registration" both in the first paragraph and in item (9); and inserted "(USO)" in item (3).

The 1997 amendment, in the introductory paragraph, deleted ", signed by their employer," following "present written certification of that obligation".

The 2011 amendment rewrote the section.

2014 Act No. 289, Section 6, deleted former subsection (A)(2), redesignated former subsections (A)(3) through (A)(6) accordingly, added the text from former subsection (A)(2) as subsection (B)(10), and made other nonsubstantive changes.



Section 7-15-330. Time of application for absentee ballot; application in person.

To vote by absentee ballot, a qualified elector or a member of his immediate family must request an application to vote by absentee ballot in person, by telephone, or by mail from the county board of voter registration and elections, or at an extension office of the board of voter registration and elections as established by the county governing body, for the county of the voter's residence. A person requesting an application for a qualified elector as the qualified elector's authorized representative must request an application to vote by absentee ballot in person or by mail only and must himself be a registered voter and must sign an oath to the effect that he fits the statutory definition of a representative. This signed oath must be kept on file with the board of voter registration and elections until the end of the calendar year or until all contests concerning a particular election have been finally determined, whichever is later. A candidate or a member of a candidate's paid campaign staff, including volunteers reimbursed for time expended on campaign activity, is not allowed to request applications for absentee voting for any person designated in this section unless the person is a member of the immediate family. A request for an application to vote by absentee ballot may be made anytime during the calendar year in which the election in which the qualified elector desires to be permitted to vote by absentee ballot is being held. However, completed applications must be returned to the county board of voter registration and elections in person or by mail before 5:00 p.m. on the fourth day before the day of the election. Applications must be accepted by the county board of voter registration and elections until 5:00 p.m. on the day immediately preceding the election for those who appear in person and are qualified to vote absentee pursuant to Section 7-15-320. A member of the immediate family of a person who is admitted to a hospital as an emergency patient on the day of an election or within a four-day period before the election may obtain an application from the board on the day of an election, complete it, receive the ballot, deliver it personally to the patient who shall vote, and personally carry the ballot back to the board of voter registration and elections. The board of voter registration and elections shall serially number each absentee ballot application form and keep a record book in which must be recorded the number of the form, the name, home address, and absentee mailing address of the person for whom the absentee ballot application form is requested; the name, address, voter registration number, and relationship of the person requesting the form, if other than the applicant; the date upon which the form is requested; and the date upon which the form is issued. This information becomes a public record at 9:00 a.m. on the day immediately preceding the election, except that forms issued for emergency hospital patients must be made public by 9:00 a.m. on the day following an election. A person who violates the provisions of this section is subject to the penalties provided in Section 7-25-170.

HISTORY: 1962 Code Section 23-443; 1953 (48) 423; 1960 (51) 1598; 1971 (57) 85; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 8, eff January 27, 1984; 1988 Act No. 422, Section 6, eff March 28, 1988; 1989 Act No. 193, Section 3, eff June 20, 1989.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment substantially rewrote this section.

The 1984 amendment changed the time before an election within which an absentee ballot may be requested from forty-five days to sixty days.

The 1988 amendment changed the time during which a request for an application for an absentee ballot can be made from 60 days prior to the election to any time during the calendar year in which the election in which qualified electors desire to vote by absentee ballot is being held, and made grammatical changes.

The 1989 amendment provided that an application may be obtained from an extension office of the registration board, and added the references to emergency hospital patients.



Section 7-15-340. Form of application for absentee ballot.

The application required in Section 7-15-330 to be submitted to these election officials must be in a form prescribed and distributed by the State Election Commission; except that persons listed in Section 7-15-320(2), (3), (6), and (10) may use Standard Form 76, or any subsequent form replacing it, provided by the federal government as a simultaneous request for registration and an absentee ballot or a request for an absentee ballot if already registered.

The application must contain the following information: name, registration certificate number, address, absentee address, election of ballot request, election date, runoff preference, party preference, reason for request, oath of voter, and voter's signature.

The oath must be as follows: "I do swear or affirm that I am a qualified elector, that I am entitled to vote in this election, and that I will not vote again during this election. The information above is true in all respects, and I hereby apply for an absentee ballot for the reason indicated above." Any person who fraudulently applies for an absentee ballot in violation of this section, upon conviction, must be punished in accordance with Section 7-25-20.

HISTORY: 1962 Code Section 23-444; 1953 (48) 423; 1971 (57) 85; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 9, eff January 27, 1984; 1984 Act No. 402, Section 2, eff May 24, 1984; 1989 Act No. 48, Section 1, eff April 6, 1989; 1990 Act No. 356, Section 1, eff March 19, 1990; 1992 Act No. 489, Section 2, eff July 1, 1992; 1994 Act No. 365, Section 4, eff May 3, 1994; 1995 Act No. 80, Section 2, eff June 12, 1995; 1996 Act No; 434, Section 20, eff June 4, 1996; 2004 Act No. 236, Section 1, eff May 24, 2004.

Effect of Amendment

The 1982 amendment deleted the provisions for voting by persons in the profession of ministry, teaching, medical in former box 8, renumbered former box 9 to 8, and added box 9 concerning poll managers and county voter registration board staff workers. The amendment also made changes to the application form following box 9.

The first 1984 amendment provided for the use of standard federal forms by certain persons.

The second 1984 amendment added the provisions dealing with runoff elections and overseas citizens, substituted "Board of Voter Registration" for "Commissioners of Election", and made certain grammatical changes.

The 1989 amendment added box 11.

The 1990 amendment added boxes 11. and 12., and renumbered box 11. as 13.

The 1992 amendment added box 14.

The 1994 amendment added box 15.

The 1995 amendment substituted "sixty-five" for "seventy-two" in box 14.

The 1996 amendment in the first paragraph substituted "these" for "such" preceding "election officials", and substituted "a form prescribed and distributed by the State Election Commission" for "the following form"; deleted the absentee ballot application form; and added the current second and third paragraphs.

The 2004 amendment, in the second undesignated paragraph, deleted "social security number" following "absentee address".



Section 7-15-350. Repealed by 1996 Act No. 434, Section 25, eff June 4, 1996.

Editor's Note

Former Section 7-15-350 was entitled "Verification of registration" and was derived from 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-360. Furnishing ballots and envelopes.

The board of registration of each county must be furnished by the commissioners of election of the county or the county committee for each political party holding a primary, a sufficient number of ballots and envelopes not to exceed fifteen percent of the number of registered voters in that county to enable the board of registration to deliver these materials to qualified electors who desire to vote by absentee ballot. If an absentee ballot is not available at the time the voter requests it, the board of registration must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote a straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 434, Section 21, eff June 4, 1996.

Effect of Amendment

The 1996 amendment in the first sentence substituted "must" for "shall", and substituted "these materials to qualified electors who desire" for "such materials to qualified electors desiring"; added the second sentence; and made a nonsubstantive change.



Section 7-15-365. Ballots and instructions furnished by county board of voter registration and elections.

The board of voter registration and elections of each county must be furnished by the municipal election commission of each municipality holding an election or the executive committee of a municipal party holding a primary, a sufficient number of ballots, envelopes, and instructions to the absentee voter not to exceed fifteen percent of the number of registered voters in the municipality and sufficient postage to enable the board of voter registration and elections to deliver materials to qualified electors desiring to vote by absentee ballot. The envelope required by item (4) of Section 7-15-370 must bear the return address of the county board of voter registration and elections. If an absentee ballot is not available at the time the voter requests it, the board of voter registration and elections must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote a straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1984 Act No. 266, Section 10, eff January 27, 1984; 1996 Act No. 434, Section 22, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1996 amendment added the final sentence.



Section 7-15-370. Furnishing ballots and envelopes; duties of county board of voter registration and elections.

Upon receipt of the ballots and envelopes, the county board of voter registration and elections must, as soon as possible, furnish the following items to each person qualified to receive an absentee ballot and who has validly completed a written application for an absentee ballot:

(1) one of each ballot to be used in the election;

(2) printed instructions as to the marking, folding, and return of each ballot and as to the signing (and return) of the oath;

(3) an envelope marked 'Ballot Herein' in which all completed ballots are to be placed;

(4) a return-addressed envelope imprinted on the back with the oath set forth in Section 7-15-385 to be used for the return of the unmarked envelope (and enclosed ballots) to the board of voter registration and elections;

(5) any additional oath, instructions, or information necessary to enable the absentee ballot applicant to execute and return a ballot legally acceptable by the officials charged with conducting the election.

The board of voter registration and elections must record in the record book required by Section 7-15-330 to be kept by the board the date these materials are requested by written application and the date they are issued to the qualified elector. Election materials which are mailed must be sent to the voter's absentee mailing address.

If absentee ballots are not available at the time the voter requests one, the board of voter registration and elections must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1990 Act No. 357, Section 5, eff March 19, 1990; 1996 Act No. 434, Section 23, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1990 amendment deleted "unmarked", and added "marked 'Ballot Herein'" after "envelope", in item (3).

The 1996 amendment substituted "must" for "shall" throughout this section; replaced "such" with "the" in two places in item (5) and with "these" in the second undesignated paragraph; added the final undesignated paragraph; and made other nonsubstantive changes.



Section 7-15-375. Return envelope for absentee ballot.

The return-addressed envelope required by item (4) of Section 7-15-370 to be sent to each absentee ballot applicant shall have printed on its face in the upper left hand corner the words 'Absentee ballots for __________ County, __________ (county seat), South Carolina.' All blanks on the face of the envelope shall be filled in by the county board of voter registration and elections prior to the issuance of the ballot to the absentee ballot applicant. On the back shall appear blanks which the voter shall fill in with his name and address.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-380. Oath of absentee ballot applicant; exception.

(A) The oath, which is required by Section 7-15-370 to be imprinted on the return-addressed envelope, furnished each absentee ballot applicant, must be signed by the absentee ballot applicant and witnessed. The address of the witness shall appear on the oath. In the event the voter cannot write because of a physical handicap or illiteracy, the voter must make his mark and have the mark witnessed by someone designated by the voter. The oath must be in the following form:

"I hereby swear (or affirm) that I am duly qualified to vote at this election according to the Constitution of the State of South Carolina, that I have not voted during this election, that the ballot or ballots contained in this envelope is my ballot and that I have received no assistance in voting my ballot that I would not have been entitled to receive had I voted in person at my voting precinct."

____________________________________

Signature of Voter

Dated on this ______ day of ____________ 20 ___

____________________

Signature of Witness

____________________

Address of Witness

(B) Qualified voters under the Uniformed and Overseas Citizens Absentee Voters Act are exempt from witness requirements in subsection (A).

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 416, Section 1, eff June 4, 1996; 2011 Act No. 43, Section 7, eff upon contingency, see editor's note, (approved June 7, 2011).

Editor's Note

2011 Act No. 43, Sections 1 and 10, provide as follows:

"SECTION 1. This act may be cited as the 'South Carolina Uniformed and Overseas Citizens Absentee Voters Act'."

"SECTION 10. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first." [Preclearance approval received August 22, 2011.]

Effect of Amendment

The 1996 amendment substituted "must" for "shall" throughout the section; and inserted the third sentence in the first undesignated subsection.

The 2011 amendment designated the existing text as subsection (A), and substituted "20_" for "19_"; and added subsection (B).



Section 7-15-385. Marking ballot; return; records; storage.

Upon receipt of the ballot or ballots, the absentee ballot applicant must mark each ballot on which he wishes to vote and place each ballot in the single envelope marked "Ballot Herein" which in turn must be placed in the return-addressed envelope. The applicant must then return the return-addressed envelope to the board of voter registration and elections by mail, by personal delivery, or by authorizing another person to return the envelope for him. The authorization must be given in writing on a form prescribed by the State Election Commission and must be turned in to the board of voter registration and elections at the time the envelope is returned. The voter must sign the form, or in the event the voter cannot write because of a physical handicap or illiteracy, the voter must make his mark and have the mark witnessed by someone designated by the voter. The authorization must be preserved as part of the record of the election, and the board of voter registration and elections must note the authorization and the name of the authorized returnee in the record book required by Section 7-15-330. A candidate or a member of a candidate's paid campaign staff including volunteers reimbursed for time expended on campaign activity is not permitted to serve as an authorized returnee for any person unless the person is a member of the voter's immediate family as defined in Section 7-15-310. The oath set forth in Section 7-15-380 must be signed and witnessed on each returned envelope. The board of voter registration and elections must record in the record book required by Section 7-15-330 the date the return-addressed envelope with witnessed oath and enclosed ballot or ballots is received by the board. The board must securely store the envelopes in a locked box within the office of the board of voter registration and elections.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1987 Act No. 59 Section 1, eff April 28, 1987; 1996 Act No. 416, Section 2, eff June 4, 1996.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1987 amendment rewrote this section.

The 1996 amendment substituted "must" for "shall" throughout the section; substituted "the" for "such" following "then return", substituted "in" for "ever" following "must be turned", deleted "form must be signed by the" and "or by someone designated by the voted" in the fourth sentence and inserted "must sign the form, or", substituted "because of" for "due to" preceding "a physical handicap", and inserted "the voter must make his mark and have the mark witnessed by someone designated by the voter".



Section 7-15-390. Absentee balloting in primary and special elections; municipal elections.

Absentee balloting in the primary, special, and municipal elections must be in accordance with the provisions of Title 7.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 11, eff January 27, 1984.

Effect of Amendment

The 1984 amendment deleted exceptions for municipal elections and certain duties of election officials.



Section 7-15-395. Responsibilities of political parties; expenses.

Any political party conducting a primary in this State is responsible for carrying out the provisions of this article by making ballots and election material available so that the persons named in Section 7-15-320 may be enabled to vote in primary elections. All expenses incurred by any political party in conducting elections subject to the provisions of this article shall be borne by such political party.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982.



Section 7-15-400 to 7-15-406. Repealed.

HISTORY: Former 7-15-400, titled Applications for, and issuance of, special write-in absentee ballots; alternate submission of federal write-in absentee ballot, had the following history: 1986 Act No. 407, Section 4, eff May 12, 1986; 2011 Act No. 43, Section 2. Repealed by 2015 Act No. 79, Section 6, eff June 11, 2015. See, now Section 7-15-600 et seq.

HISTORY: Former 7-15-405, titled Voters eligible to vote under Uniformed and Overseas Citizens Absentee Voting Act; absentee instant runoff ballots for second primaries, had the following history: 2006 Act No. 253, Section 2, eff March 24, 2006; 2011 Act No. 43, Section 3. Repealed by 2015 Act No. 79, Section 6, eff June 11, 2015. See, now Section 7-15-600 et seq.

HISTORY: Former 7-15-406, titled Ballots to be sent to qualified electors under Uniformed and Overseas Citizens Absentee Voting Act; timing, had the following history: 2011 Act No. 43, Section 4. Repealed by 2015 Act No. 79, Section 6, eff June 11, 2015. See, now Section 7-15-600 et seq.



Section 7-15-410. Absentee voting precinct shall be established in each county; location.

In each county there must be established an absentee voting precinct located in the office of the county board of voter registration and elections. The county board of voter registration and elections, municipal election commission, county committee for each political party, or executive committee of each municipal party in the case of primary elections is responsible for the tabulation and reporting of ballots at the absentee voting precinct. The absentee ballots must remain in the custody of the county board of voter registration and elections until transferred to the county board of voter registration and elections, municipal election commission, county committee for each political party or executive committee of each municipal party for the purpose of tabulation and reporting as provided in Section 7-15-420.

HISTORY: 1962 Code Section 23-450.1; 1971 (57) 97; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 12, eff January 27, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment substantially rewrote this section.

The 1984 amendment redesignated persons responsible for tabulation of absentee ballots.



Section 7-15-420. Receipt, tabulation and reporting of absentee ballots.

The county board of voter registration and elections, municipal election commission, or executive committee of each municipal party in the case of municipal primary elections is responsible for the tabulation and reporting of absentee ballots. At 9:00 a.m. on election day, the managers appointed pursuant to Section 7-5-10, and in the presence of any watchers who have been appointed pursuant to Section 7-13-860, may begin the process of examining the return-addressed envelopes that have been received by the county board of voter registration and elections making certain that each oath has been properly signed and witnessed and includes the address of the witness. All return- addressed envelopes received by the county board of voter registration and elections before the time for closing the polls must be examined in this manner. A ballot may not be counted unless the oath is properly signed and witnessed nor may any ballot be counted which is received by the county board of voter registration and elections after time for closing of the polls. The printed instructions required by Section 7-15-370(2) to be sent each absentee ballot applicant must notify him that his vote will not be counted in either of these events. If a ballot is not challenged, the sealed return-addressed envelope must be opened by the managers, and the enclosed envelope marked "Ballot Herein" removed and placed in a locked box or boxes. After all return-addressed envelopes have been emptied in this manner, the managers shall remove the ballots contained in the envelopes marked "Ballot Herein", placing each one in the ballot box provided for the applicable contest. Beginning at 9:00 a.m. on election day, the absentee ballots may be tabulated, including any absentee ballots received on election day before the polls are closed. If any ballot is challenged, the return-addressed envelope must not be opened, but must be put aside and the procedure set forth in Section 7-13-830 must be utilized; but the absentee voter must be given reasonable notice of the challenged ballot. Results of the tabulation must not be publicly reported until after the polls are closed.

HISTORY: 1962 Code Section 23-450.2; 1971 (57) 97; 1980 Act No. 376, Section 1, eff April 23, 1980; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 13, eff January 27, 1984; 1990 Act No. 357, Section 6, eff March 19, 1990; 1992 Act No. 253, Section 9, eff February 19, 1992; 1996 Act No. 227, Section 1, eff February 12, 1996; 2006 Act No. 284, Section 3, eff May 19, 2006.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

At the direction of the Code Commissioner, the reference to Section 7-13-70 was changed to Section 7-5-10, to correct the reference in light of 2014 Act No. 196, which repealed Section 7-13-70 and amended Section 7-5-10.

Editor's Note

2006 Act No. 284, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and must not be put into practice until it receives preclearance by the United States Department of Justice." [preclearance received September 5, 2006]

Effect of Amendment

The 1980 amendment eliminated the requirement that the final tabulation of absentee ballots be included in the totals of the resident precinct of the absentee voter.

The 1982 amendment substantially rewrote this section.

The 1984 amendment redesignated persons responsible for tabulation of absentee ballots.

The 1990 amendment changed the time for processing the ballots from the closing of the polls to 2:00 P.M. on election day, authorized watchers to be present when absentee ballot envelopes are examined, and required all return-addressed envelopes to be received before the closing of the polls.

The 1992 amendment, in the first sentence, deleted the phrase "county committee for each political party," and added "municipal" before "primary elections".

The 1996 amendment revised this section.

The 2006 amendment, in the second sentence, substituted "9:00 a.m." for "2:00 p.m."; substituted the eighth sentence for the eighth and ninth sentences which read "When the polls have closed and all absentee ballots have been placed in the ballot boxes, they must be tabulated and reported as a separate precinct in the same manner as other ballots of the county and are counted on election day. The absentee voter precinct is a countywide precinct and a part of each election district in the county."; and added the final (tenth) sentence relating to public reporting of the tabulation.



Section 7-15-430. Absentee voters shall be noted on registration lists; voting by persons who have been issued absentee ballots.

Prior to the distribution of voter registration lists to the various precincts, the county board of voter registration and elections shall note opposite the name of each registered voter who has voted by absentee ballot the fact of such voting or that an absentee ballot has been issued to a voter, as the case may be.

No voter whose name is so marked on the registration list as having voted shall be permitted to vote in person in his resident precinct and no voter who has been issued an absentee ballot may vote whether such ballot has been cast or not, unless he shall furnish to the officials of his resident precinct a certificate from the county board of voter registration and elections that his absentee ballot has been returned to the board unmarked.

Should any voter be issued an absentee ballot after the board has released the registration books to be used in the election to the county board of voter registration and elections, municipal election commission, county committee, executive committee of any municipal party, or poll managers, the board of voter registration and elections shall immediately notify in writing the county board of voter registration and elections, municipal election commission, county committee, executive committee of any municipal party, or poll manager, as the case may be, of the name, address, and certificate number of each voter who has since been issued an absentee ballot and the registration books must be appropriately marked that the voter has been issued an absentee ballot.

HISTORY: 1962 Code Section 23-450.3; 1971 (57) 97; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 14, eff January 27, 1984.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1982 amendment substituted "county board of registration" for "election commissioners" in the first paragraph, substituted "county board of registration" for "county election commission" in the second paragraph, and added the third paragraph.

The 1984 amendment redesignated persons to whom registration books may be released.



Section 7-15-440. List of persons issued and who cast absentee ballots.

The county board of voter registration and elections shall, after each election, prepare a list of all persons to whom absentee ballots were issued and all persons who cast absentee ballots. The list so compiled shall be made available for public inspection upon request.

HISTORY: 1962 Code Section 23-450.4; 1971 (57) 97.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-450. Application of article.

This article applies to political parties holding a primary and any other authorities conducting an election.

HISTORY: 1962 Code Section 23-450.5; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1992 Act No. 253, Section 10, eff February 19, 1992.

Effect of Amendment

The 1982 amendment made a number of changes to Chapter 15 of Title 7 with reference to absentee registration and voting, but this section was not affected.

The 1992 amendment replaced "shall apply" with "applies"; and "conducting" with "holding".



Section 7-15-455. Repealed by 1998 Act No. 409, Section 3, eff December 31, 2000.

Editor's Note

Former Section 7-15-455 was entitled "Electronic voting by armed forces personnel and overseas citizens; pilot project" and was derived from 1998 Act No. 409, Section 1, eff June 8, 1998.



Section 7-15-460. Repealed.

HISTORY: Former Section, titled Absentee ballots as provided by Uniformed and Overseas Citizens Absentee Voting Act, had the following history: 1992 Act No. 275, Section 1, eff March 10, 1992; 2006 Act No. 253, Section 3, eff March 24, 2006; 2011 Act No. 43, Section 5. Repealed by 2015 Act No. 79, Section 6, eff June 11, 2015.



Section 7-15-470. Absentee ballots other than paper ballots.

Notwithstanding the provisions of this chapter, a county board of voter registration and elections may use other methods of voting by absentee ballot instead of by paper ballot. No voting machine or voting system, other than a paper-based system, may be used for in-person absentee voting that has not received written certification from the State Election Commission that the voting machine or voting system meets all statutory requirements for use in the State and certification that the machine can be secured against voting at times other than business hours of the county board of voter registration and elections, that the results of elections can be held secure from release until the time for counting ballots at any polling place, and votes cast using the machine can be challenged and held secure until the hearing on challenged ballots required by Section 7-13-830 is held. The State Election Commission must develop standards and guidelines for these purposes.

HISTORY: 2001 Act No. 83, Section 1, eff August 10, 2001.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-15-600. Short title.

This article may be cited as the "South Carolina Uniform Military and Overseas Voters Act".

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-610. Definitions.

As used in this article:

(1) "Members of the Armed Forces of the United States" means members of the United States Army, the United States Navy, the United States Marine Corps, the United States Air Force, the United States Coast Guard, or any of their respective components.

(2) "Members of the Merchant Marine of the United States" means all officers and men engaged in maritime service on board ships.

(3) "Registration form" means Standard Form 76, or a subsequent form replacing it, authorized by the federal government or the state form described in Section 7-15-120.

(4) "Overseas citizen" means a citizen of the United States residing outside of the United States who is a:

(a) member of the Armed Forces of the United States;

(b) member of the Merchant Marine of the United States;

(c) person serving with the American Red Cross or the United Service Organizations (USO) attached to and serving with the Armed Forces of the United States outside of the county of his residence in South Carolina;

(d) members or employees of any department of the United States Government serving overseas;

(e) citizen of the United States residing outside the United States:

(i) if he last resided in South Carolina immediately before his departure from the United States;

(ii) if he could have met all qualifications to vote in federal elections in South Carolina even though while residing outside the United States he does not have a place of abode or other address in South Carolina; even if his intent to return to South Carolina may be uncertain, as long as he has complied with all applicable South Carolina qualifications and requirements which are consistent with the Uniformed and Overseas Absentee Voting Act (Public Law 99-410).

(5) "Covered voter" means:

(a) a uniformed-service voter or an overseas voter who is registered to vote in this State;

(b) a uniformed-service voter whose voting residence is in this State and who otherwise satisfies this state's voter eligibility requirements;

(c) an overseas voter who, before leaving the United States, was last eligible to vote in this State and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements;

(d) an overseas voter who, before leaving the United States, would have been last eligible to vote in this State had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements; or

(e) an overseas voter who was born outside the United States, is not described in subitem (c) or (d), and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements, if:

(i) the last place where a parent or legal guardian of the voter was, or under this article would have been, eligible to vote before leaving the United States is within this State; and

(ii) the voter has not previously registered to vote in any other state.

(6) "Dependent" means an individual recognized as a dependent by a uniformed service.

(7) "Federal postcard application" means the application prescribed under Section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff(b)(2), or its successor.

(8) "Federal write-in absentee ballot" means the ballot described in Section 103 of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff-2, or its successor.

(9) "Military-overseas ballot" means:

(a) a federal write-in absentee ballot;

(b) a ballot specifically prepared or distributed for use by a covered voter in accordance with this article; or

(c) a ballot cast by a covered voter in accordance with this article.

(10) "Overseas voter" means a United States citizen who resides outside the United States.

(11) "Uniformed service" means:

(a) active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(c) the National Guard or organized militia.

(12) "Uniformed-service voter" means an individual who is qualified to vote and is:

(a) a member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

(b) a member of the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States;

(c) a member on activated status of the National Guard or organized militia; or

(d) a spouse or dependent of a member referred to in this item.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-620. Eligible voters may utilize absentee ballot process.

Notwithstanding other provisions of law, a voter who meets the requirements of this article may utilize the absentee ballot process established by this article, or as otherwise permitted by state or federal law.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-630. Application for special write-in absentee ballot; qualifications; issuance.

(A) A qualified elector of this State who is eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the 42 U.S.C. Section 1973ff, et seq., or its successor, may apply not earlier than ninety days before an election for a special write-in absentee ballot. This ballot must be used for each general and special election and primaries for federal offices, statewide offices, and members of the General Assembly.

(B) The application for a special write-in absentee ballot may be made on the federal postcard application form, or its electronic equivalent or on a form prescribed by the State Election Commission.

(C) In order to qualify for a special write-in absentee ballot, the voter must state that he is unable to vote by regular absentee ballot or in person due to requirements of military service or due to living in isolated areas or extremely remote areas of the world. This statement may be made on the federal postcard application or on a form prepared by the State Election Commission and supplied and returned with the special write-in absentee ballot.

(D) Upon receipt of this application, the county board of voter registration and elections shall issue the special write-in absentee ballot which must be prescribed and provided by the State Election Commission. The ballot shall list the offices for election in the general election. It may list the candidates for office if known at the time of election. This ballot shall permit the elector to vote by writing in a party preference for each federal, state, and local office, the names of specific candidates for each federal, state, and local office, or the name of the person whom the voter prefers for each office.

(E) A qualified elector may alternatively submit a federal write-in absentee ballot for any federal, state, or local office or state or local ballot measure.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-640. Application to register to vote.

(A) A covered voter may use a federal postcard application, the federal postcard application's electronic equivalent, or another method approved by the federal government or the State Election Commission to apply to register to vote.

(B) A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received before the closure of the registration books for that election pursuant to Section 7-5-120, 7-5-150 or 7-5-155, as appropriate. If the declaration is received after that date, it must be treated as an application to register to vote for subsequent elections.

(C) The Executive Director of the State Election Commission shall ensure that the election commission's electronic transmission system is capable of accepting both a federal postcard application and any other approved electronic registration application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to register to vote.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-650. Absentee instant runoff ballots; instructions; regulations.

(A) For the qualified electors of this State who are eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the 42 U.S.C. Section 1973ff, et seq., or its successor, an absentee ballot with an absentee instant runoff ballot for each potential second primary must be sent to the elector at least forty-five days prior to the primary election.

(B) The absentee instant runoff ballots for second primaries must be prepared by the authority charged with conducting the election.

(C) The absentee instant runoff ballot for a second primary shall permit the elector to vote his order of preference for each candidate for each office by indicating a rank next to the candidate's name on the ballot. However, the elector shall not be required to indicate his preference for more than one candidate on the ballot if he so chooses.

(D) The special absentee ballot shall be designated as an "absentee instant runoff ballot" and be clearly distinguishable from the regular absentee ballot.

(E) Instructions explaining the absentee instant runoff voting process must be provided with the ballot to the qualified elector.

(F) The State Election Commission shall promulgate regulations necessary for the implementation of this section.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-660. Voting precinct assignment.

An overseas voter who is registering to vote, and who is eligible to vote in this State shall use, and must be assigned to, the voting precinct of the address of the voter's last place of residence in this State, or in the case of a voter described by Section 7-15-610(5)(e), the address of the voter's parent's or legal guardian's place of last residence in this State. If that address is no longer a recognized residential address, the overseas voter must be assigned an address within the voting precinct of the last place of residence for voting purposes.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-670. Declaration by covered voter.

(A) A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received by the appropriate election official by seven o'clock p.m. on election day.

(B) To receive the benefits of this article, a covered voter must inform the appropriate election official that the voter is a covered voter. Methods of informing the appropriate election official that a voter is a covered voter include:

(1) the use of a federal postcard application or federal write-in absentee ballot;

(2) the use of an overseas address on an approved voter registration application or ballot application; and

(3) the inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-680. Sending absentee ballot to covered voter.

An absentee ballot must be sent to a covered voter, upon the voter's request, at least forty-five days prior to any election. However, if a ballot application from a covered voter arrives within the forty-five day period, an absentee ballot must be sent to the covered voter no later than five o'clock p.m. on the next business day after the application arrives.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-690. Duty of State Election Commission; regulations.

(A) To ensure that all South Carolina residents eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the 42 U.S.C. Section 1973ff, et seq., or its successor, have the opportunity to receive and cast any ballot they would have been eligible to cast if they resided in and had remained in South Carolina, the State Election Commission must, in cooperation with United States government agencies, take all steps and action as may be necessary including, but not limited to, electronic transmissions of Standard Form 76A, or its successor form, issued by the federal government as an application for voter registration and an application for absentee ballots and electronic transmissions of absentee ballots for all elections for federal, state, and local offices to voters in accordance with his preferred method of transmission.

(B) The State Election Commission shall promulgate regulations necessary for the implementation of this section.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-700. Delivery of valid military-overseas ballot; declaration of voter.

(A) A valid military-overseas ballot must be counted if it is delivered to the address that the State Election Commission or county board of voter registration and elections, as appropriate, has specified by the close of business on the business day before the county canvass.

(B) If, at the time of completing a military-overseas ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot may not be rejected on the basis that it has a late postmark, an unreadable postmark, or no postmark as long as the ballot was received in accordance with subsection (A).

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-710. Ballot to include signed declaration by voter.

A military-overseas ballot must include, or be accompanied by, a declaration signed by the voter that a material misstatement of fact in completing the ballot may be grounds for a conviction of perjury under the laws of the United States or this State.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-720. Electronic free-access system.

The Executive Director of the State Election Commission, in coordination with the county boards of voter registration and elections shall implement an electronic free-access system by which a covered voter may determine whether:

(1) the voter's federal postcard application or other registration or military-overseas ballot application has been received and accepted; or

(2) the voter's military-overseas ballot has been received and the current status of the ballot.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-730. Request for electronic-mail address; standing request for electronic delivery of ballot.

(A) The county board of voter registration and elections or the State Election Commission, as appropriate, shall request an electronic-mail address from each covered voter who registers to vote after the effective date of this article. An electronic-mail address provided by a covered voter may not be made available to the public or any individual or organization other than an employee or official with the county board of voter registration and elections or the State Election Commission, and is exempt from disclosure under the Freedom of Information Act of this State. The electronic-mail address may be used only for official communication with the covered voter about the voting process, including transmitting military-overseas ballots and election materials if the voter has requested electronic transmission, and verifying the covered voter's mailing address and physical location. The request for an electronic-mail address must describe the purposes for which the electronic-mail address may be used and include a statement that any other use or disclosure of the electronic-mail address is prohibited.

(B) A covered voter who provides an electronic-mail address may request that the voter's application for a military-overseas ballot be considered a standing request for electronic delivery of a ballot for all elections held through December thirty-first of the year following the calendar year of the date of the application or another shorter period the voter specifies, including for any runoff elections that occur as a result of those elections. An election official or employee shall provide a military-overseas ballot to a covered voter who makes a standing request for each election to which the request is applicable. A covered voter who is entitled to receive a military-overseas ballot for a primary election under this subsection is entitled to receive a military-overseas ballot for the general election.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-740. Preparation of election notices.

(A) At least one hundred days before a regularly scheduled election and as soon as practicable before an election not regularly scheduled, the Executive Director of the State Election Commission shall prepare appropriate election notices to be used in conjunction with a federal write-in absentee ballot. The election notice must contain a list of all of the ballot measures and federal, state, and local offices that as of that date the official expects to be on the ballot on the date of the election. The notice also must contain specific instructions for how a voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested.

(B) A covered voter may request a copy of an election notice. The executive director shall send the notice to the voter by facsimile, electronic mail, or regular mail, as the voter requests.

(C) As soon as ballot styles are certified, and not later than the date ballots are required to be transmitted to voters pursuant to Article 5, Chapter 15, the executive director shall update the notice with the certified candidates for each office and ballot measure questions and make the updated notice publicly available.

(D) A county board of voter registration and elections that maintains an online website shall make the election notice available by linking to the State Election Commission website.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-750. Effect of mistakes or omissions in document completion; notarization.

(A) If a covered voter's mistake or omission in the completion of a document pursuant to this article does not prevent determining whether a covered voter is eligible to vote, the mistake or omission does not invalidate the document. Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight, does not invalidate a document submitted pursuant to this article. In a write-in ballot authorized by this article or in a vote for a write-in candidate on a regular ballot, if the intention of the voter is discernable pursuant to the laws of this State, an abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party must be accepted as a valid vote.

(B) Notarization is not required for the execution of a document pursuant to this article. An authentication, other than the declaration specified in Section 7-15-710, or the declaration on the federal postcard application and federal write-in absentee ballot, is not required for execution of a document pursuant to this article. The declaration and any information in the declaration may be compared with information on file to ascertain the validity of the document.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.



Section 7-15-760. Equitable relief.

A court may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, this article on application by:

(1) a covered voter alleging a grievance under this article; or

(2) an election official in this State.

HISTORY: 2015 Act No. 79 (H.3154), Section 5, eff June 11, 2015.






CHAPTER 17 - CANVASS OF VOTES; CERTIFICATES AND RECORDS OF RESULTS

Section 7-17-10. Meeting and organization of county boards of canvassers.

The commissioners of election for Governor, Lieutenant Governor, state officers, circuit solicitors, members of the General Assembly, and county officers or any of these officers shall meet in some convenient place at the county seat on the Friday next following the election, before one o'clock in the afternoon of that day, and shall proceed to organize as the county board of canvassers. They may appoint some competent person as secretary. The chairman shall then proceed to administer the constitutional oath to each member of the board, as canvassers, and shall administer the constitutional oath to the secretary, and the secretary shall administer to the chairman the same oath that he has administered to the other members of the board. The commissioners of election for members of Congress and presidential electors or any of these officers shall likewise meet at the same time at the county seat and shall in the same manner proceed to organize as the county board of canvassers for the election of the federal officers.

HISTORY: 1962 Code Section 23-451; 1952 Code Section 23-451; 1942 Code Section 2310; 1932 Code Section 2310; Civ. C. '22 Section 244; Civ. C. '12 Section 242; Civ. C. '02 Section 216; G. S. 220; R. S. 174; 1882 (17) 1119; 1968 (55) 2316; 2002 Act No. 261, Section 1, eff May 20, 2002.

Effect of Amendment

The 2002 amendment, in the first sentence, substituted "these" for "such" and "Friday" for "Thursday", and deleted "and shall be" preceding "the county board"; in the third sentence, substituted "has" for "shall have"; in the fourth sentence, substituted "these" for "such" and "the same" for "like", deleted "and shall be" preceding "the county board", and "aforesaid" following "officers".



Section 7-17-20. Canvass of votes.

The county board of canvassers, respectively, shall then proceed to canvass the votes of the county and make such statements of such votes as the nature of the election shall require no later than noon on the Saturday next following the election and at such time shall transmit to the State Board of Canvassers the results of their findings.

HISTORY: 1962 Code Section 23-452; 1952 Code Section 23-452; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2316.



Section 7-17-30. Protests and contests.

The county boards shall decide all cases under protest or contest that arise in their respective counties in the case of county officers and less than county offices, except for primaries and municipal elections. Any protest or contest must be filed in writing with the chairman of the board, together with a copy for each candidate in the race, by noon Wednesday following the day of the declaration by the board of the result of the election. However, service upon the chairman may be perfected by depositing with the county sheriff one copy of the protest, together with a copy for each candidate in the race. The sheriff must take immediate steps to deliver the copies to the chairman. The protest must contain each ground concisely stated separately. The chairman of the board must serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the board for the purposes of hearing the protest.

HISTORY: 1962 Code Section 23-453; 1952 Code Section 23-453; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2316; 1974 (58) 2124; 1993 Act No. 91, Section 1, eff June 14, 1993; 1996 Act No. 434, Section 24, eff June 4, 1996.

Effect of Amendment

The 1993 amendment in the second sentence changed "Monday" to "Wednesday", and made grammatical changes.

The 1996 amendment in the first sentence deleted "may" preceding "arise in their respective", and inserted ", except for primaries and municipal elections"; in the third sentence substituted "However, service" for "Provided, however, that service"; and in the fourth sentence substituted "must" for "shall".



Section 7-17-40. Poll lists shall accompany ballots in protests.

The poll list of each polling place in a general, special or primary election shall accompany the ballots, printouts or other form of voter tabulation in each proceeding in which the votes cast at such polling place are involved in a protest.

HISTORY: 1962 Code Section 23-453.01; 1973 (58) 1859.



Section 7-17-50. Hearings on protests or contests.

The board shall hear the protest or contest on Monday next following the deadline for filing the protest or contest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of the protest.

The chairman of the board shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest, the board shall determine all issues by majority vote and forthwith certify the results of the election.

The board shall remain in session until a conclusion has been reached. All candidates in the protested or contested race and the chairman of the State Board of Canvassers shall be immediately notified of the board's decision.

The county board must submit the written transcript of the record of the hearing on the protest to the State Board of Canvassers not later than noon Monday, following the protest hearing before the county board.

HISTORY: 1962 Code Section 23-453.1; 1968 (55) 2316; 1993 Act No. 91, Section 2, eff June 14, 1993.

Effect of Amendment

The 1993 amendment, in the first paragraph, changed "Thursday" to "Monday next"; and added the fifth paragraph, pertaining to the county board's submitting a written transcript of the record of the hearing.



Section 7-17-60. Right to and notice of appeal from decision of county board.

The decision of the county board may be appealed to the State Board of Canvassers by any candidate adversely affected thereby. Notices of such appeal and the grounds thereof shall be made not later than noon Monday next following such decision by serving such notices on the chairman of the State Board. Provided, that service may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the grounds of appeal. A sufficient number of copies to be served upon all candidates in the protested race shall also be delivered to the county sheriff. Such officers shall take all steps necessary to deliver the notices to the respective parties.

HISTORY: 1962 Code Section 23-453.2; 1968 (55) 2316.



Section 7-17-70. Hearing of appeals.

Unless otherwise provided in Section 7-3-10(c), the state board must meet in Columbia not later than noon on Monday fourteen days following the filing of any notice perfected under Section 7-17-60 for the purpose of hearing appeals. The appellant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, and to be heard on the merits of the appeal. The state board is bound by the facts as determined by the county board. However, if in the opinion of at least two members of the state board the facts should be reviewed, then a hearing de novo must be held by the state board. In the event of a review of the facts, the state board may receive any new evidence or exhibits as it in its discretion considers necessary to determine the appeal. The state board must remain in session until all appeals have been disposed of.

HISTORY: 1962 Code Section 23-453.3; 1968 (55) 2316; 1992 Act No. 276, Section 2, eff March 10, 1992; 1993 Act No. 91, Section 3, eff June 14, 1993; 1997 Act No. 16, Section 1, eff April 23, 1997.

Effect of Amendment

The 1992 amendment, at the beginning of the first sentence, added "Unless otherwise provided in Section 7-3-10(c)".

The 1993 amendment changed the day for meeting from "Wednesday" to "Monday".

The 1997 amendment changed the state board meeting time from "not later than noon Monday next following" to "not later than noon on Monday fourteen days following".



Section 7-17-80. Statements and returns.

The boards of county canvassers shall make such statements of the votes of the precincts of each county as the nature of the election shall require, within ten days from their first meeting, and shall transmit to the Board of State Canvassers any protest and all papers relating to the election.

HISTORY: 1962 Code Section 23-454; 1952 Code Section 23-454; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2787.



Section 7-17-90. Duplicate statements shall be filed with clerk of county.

Except in the case of the election for electors for President and Vice-President, duplicate statements shall be made and filed in the office of the clerk of the county or, if there be no such clerk duly qualified according to law, in the office of the State Election Commission.

HISTORY: 1962 Code Section 23-455; 1952 Code Section 23-455; 1942 Code Section 2312; 1932 Code Section 2312; Civ. C. '22 Section 246; Civ. C. '12 Section 244; Civ. C. '02 Section 218; G. S. 122; R. S. 176; 1882 (17) 1119, 1170, 1172 Section 3; 1971 (57) 85.



Section 7-17-100. Separate statements of votes given for each candidate.

The board of county canvassers shall make separate statements of the whole number of votes given in the precincts of each county for representatives in Congress and separate statements of all other votes given for other officers. Such statements shall contain the names of the persons for whom such votes were given and the number of votes given for each, which shall be written out in words at full length.

HISTORY: 1962 Code Section 23-456; 1952 Code Section 23-456; 1942 Code Section 2313; 1932 Code Section 2313; Civ. C. '22 Section 247; Civ. C. '12 Section 245; Civ. C. '02 Section 219; G. S. 123; R. S. 177; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2787.



Section 7-17-210. State Election Commission constitutes Board.

The State Election Commission shall, ex officio, constitute the Board of State Canvassers.

HISTORY: 1962 Code Section 23-471; 1952 Code Section 23-471; 1942 Code Section 2318; 1932 Code Section 2318; Civ. C. '22 Section 252; Civ. C. '12 Section 250; Civ. C. '02 Section 224; G. S. 128; R. S. 182; 1882 (17) 1120 Section 41; 1968 (55) 2316.



Section 7-17-220. Meeting of Board; telecommunication or electronic communication; public access.

Unless otherwise provided in Section 7-3-10(c), the Board of State Canvassers shall convene a meeting scheduled through the office of the Election Commission within ten days after any general election for the purpose of canvassing the vote for all officers voted for at such election, including the vote for the electors for President and Vice President, and for the purpose of canvassing the vote on all Constitutional Amendments and questions and other issues. Nothing in this section prohibits the meeting from being conducted by using telephone conference or other means of telecommunication or electronic communication. Any meeting of the Board of Canvassers as provided in this section must be accessible and without cost to the public and must comply with the notice requirements of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1962 Code Section 23-473; 1952 Code Section 23-473; 1942 Code Section 2317; 1932 Code Section 2317; Civ. C. '22 Section 251; Civ. C. '12 Section 249; Civ. C. '02 Section 223; G. S. 127; R. S. 181; 1882 (17) 1120; 1968 (55) 2316; 1974 (58) 2188; 1992 Act No. 276, Section 3, eff March 10, 1992; 2010 Act No. 205, Section 1, eff June 8, 2010.

Effect of Amendment

The 1992 amendment, at the beginning of the first sentence, added "Unless otherwise provided in Section 7-3-10(c)".

The 2010 amendment in the first sentence, substituted "convene a meeting scheduled through" for "meet at" after "shall", and added the second and third sentences, relating to telecommunication or electronic communication and the Freedom of Information Act.



Section 7-17-230. Power to adjourn; procedure when all certified statements have not been received.

The Board shall have power to adjourn from day to day for a term not exceeding fifteen days. In case all the certified statements for the election of electors for President and Vice-President shall not have been received on the day set for the meeting of the Board, the Board may adjourn from day to day until the same shall have been received, not exceeding five days; and if at the expiration of four days certified copies of the statements of the county canvassers shall not have been received from any county, the Board shall proceed to canvass upon such of the statements as shall have been received.

HISTORY: 1962 Code Section 23-474; 1952 Code Section 23-474; 1942 Code Sections 2323, 2339; 1932 Code Sections 2323, 2339; Civ. C. '22 Sections 257, 272; Civ. C. '12 Sections 255, 269; Civ. C. '02 Sections 229, 242; G. S. 133, 146; R. S. 187, 200; 1882 (17) 1123.



Section 7-17-240. Board shall make certified statement of all votes cast.

The Board when thus formed shall, upon the certified copies of the statements made by the boards of county canvassers, proceed to make a statement of the whole number of votes given at such election for and against constitutional amendments and other questions and issues and for the various officers, including electors for President and Vice-President and for each of them voted for, distinguishing the several counties in which they were given. They shall certify such statements to be correct and subscribe the same with their proper names.

HISTORY: 1962 Code Section 23-475; 1952 Code Section 23-475; 1942 Code Section 2320; 1932 Code Section 2320; Civ. C. '22 Section 254; Civ. C. '12 Section 252; Civ. C. '02 Section 226; G. S. 130; R. S. 184; 1884 (17) 1120 Section 43; 1974 (58) 2187.



Section 7-17-250. Board shall declare persons elected and decide contested or protested cases; appeals.

Upon such statements the Board shall then proceed to determine and declare what persons have been duly elected to such offices. The Board shall act in an appellate judicial capacity in all cases contested or protested that come before it on appeals from county boards of canvassers.

Appeals from decisions of the State Board shall be taken directly to the Supreme Court on petition for a writ of certiorari only based on the record of the State Board hearing and shall be granted first priority of consideration by the Court. Notice of appeals shall be served within ten days of the Board's decision. Provided, however, that when a contest or protest concerns the election of a State Senator, appeals from decisions of the State Board shall be only to the Senate and when the election of a member of the House of Representatives is concerned, the appeal shall be only to the House of Representatives.

HISTORY: 1962 Code Section 23-476; 1952 Code Section 23-476; 1942 Code Section 2322; 1932 Code Section 2322; Civ. C. '22 Section 256; Civ. C. '12 Section 254; Civ. C. '02 Section 228; G. S. 132; R. S. 186; 1882 (17) 1120; 1968 (55) 2316; 1974 (58) 2182.



Section 7-17-260. Cases decided by State Board; filing and service.

The state board shall decide all cases under protest or contest that may arise in the case of federal officers, state officers, members of the State Senate and the State House of Representatives, and offices involving more than one county. Any such protest or contest shall be filed in writing with the chairman of the board, together with a copy for each candidate in the race, not later than noon five days following the canvassing of the votes for such offices by the board; provided, however, that service upon the board may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the protest, together with a copy for each candidate in the race. The chief shall take immediate steps to deliver such copies to the chairman. The protest shall contain each ground thereof concisely stated separately. The chairman of the board shall forthwith serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the board for the purposes of hearing the protest. A protest or contested case heard by the state board pursuant to Chapter 17 of Title 7 shall be considered an "administrative action" pursuant to Section 15-36-10.

HISTORY: 1962 Code Section 23-476.1; 1968 (55) 2316; 1993 Act No. 91, Section 4, eff June 14, 1993; 2006 Act No. 284, Section 4, eff May 19, 2006.

Editor's Note

2006 Act No. 284, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and must not be put into practice until it receives preclearance by the United States Department of Justice." [preclearance received September 5, 2006]

Effect of Amendment

The 1993 amendment, in the first sentence following "state officers" substituted ", members of the State Senate and the State House of Representatives, and offices" for "and officers"; in the second sentence substituted "five days following" for "of the fifth day following"; and made grammatical changes.

The 2006 amendment added the final (sixth) sentence referring to "administrative action".



Section 7-17-270. Hearing of protest or contest; procedure at hearing; notice of decision; appeals.

The board, acting in a judicial capacity, shall hear the protest or contest not earlier than the fifth nor later than the twenty-fifth day following receipt of the protest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race shall have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of the protest. The chairman of the board shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest, the board shall determine all issues by majority vote and forthwith certify the results of the election.

The board shall remain in session until a conclusion has been reached. All candidates in the protested or contested race shall be immediately notified of the board's decisions.

Appeals from decisions of the State Board shall be taken directly to the Supreme Court on petition for a writ of certiorari only based on the record of the State Board hearing and shall be granted first priority of consideration by the Court.

HISTORY: 1962 Code Section 23-476.2; 1968 (55) 2316; 1974 (58) 2197; 1993 Act No. 91, Section 5, eff June 14, 1993.

Effect of Amendment

The 1993 amendment in the first paragraph substituted "twenty-fifth day" for "tenth day"; and made grammatical changes.



Section 7-17-275. Petitioning Supreme Court for costs and attorney's fees associated with election protest.

(A) A party opposing an election protest that prevails at the hearing before the board may petition the circuit court for reasonable costs and attorney's fees associated with the defense of the protest if the protestant does not appeal the board's decision to the Supreme Court. The board may also petition the circuit court for reasonable costs and expenses associated with hearing the protest. For appeals filed pursuant to Section 7-17-70, the petition must be filed and heard in the county where the protest was originally filed. For protests filed pursuant to Section 7-17-260, involving officers elected on a statewide basis, the petition must be filed and heard in Richland County. For all other protests filed pursuant to Section 7-17-260, the petition may be filed in any county where voting precincts comprising the election district for the office under protest are located. In order to award costs and attorney's fees pursuant to this section, the court must find that the protestant brought the protest for an improper purpose, such as to harass or to cause unnecessary delay, or that the protest was not warranted by existing law, the facts of the case, or that it was frivolous in nature.

(B) Upon appeal from a decision of the board, the Supreme Court may award costs and attorney's fees associated with the appeal to the party prevailing on appeal when the Supreme Court finds that there were no reasonable grounds to appeal the decision of the board. In cases where the prevailing party is the party opposing the protest, the Supreme Court may award costs and attorney's fees associated with the entire defense of the protest if it finds that the protestant brought the protest for an improper purpose, such as to harass or to cause unnecessary delay, or that the protest was not warranted by existing law, the facts of the case, or that it was frivolous in nature.

HISTORY: 2006 Act No. 284, Section 1, eff May 19, 2006.

Editor's Note

2006 Act No. 284, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and must not be put into practice until it receives preclearance by the United States Department of Justice." [Preclearance received September 5, 2006]



Section 7-17-280. Mandatory recounts.

Whenever the difference between the number of votes received by a candidate who has been declared nominated for an office in a primary election or who has been declared elected to an office in a general election and the number of votes received by any other candidate or candidate not declared so nominated or elected or whenever the difference between the number of votes received by a candidate who received the least number of votes to qualify for a runoff election and a candidate or candidates who did not so qualify shall be not more than one percent of the total votes which were cast for such office therein, the committee or board charged by law with canvassing such votes shall order a recount of such votes to be made forthwith unless such other candidate or candidates shall waive a recount in writing.

Whenever the difference between the number of votes cast in favor of and opposed to any constitutional amendment, question or other issue is not more than one percent of the total cast thereon, the Board of State Canvassers shall order a recount of such votes to be made forthwith.

HISTORY: 1962 Code Section 23-476.3; 1964 (53) 1744; 1974 (58) 2189; 1977 Act No. 21, eff March 23, 1977.

Effect of Amendment

The 1977 amendment inserted the words "or whenever the difference between the number of votes received by a candidate who received the least number of votes to qualify for a runoff election and a candidate or candidates who did not so qualify" in the first paragraph of this section.



Section 7-17-290. Certificate of determination shall be delivered to Secretary of State.

The Board shall make and subscribe, on the proper statement, a certificate of their determination and shall deliver the same to the Secretary of State.

HISTORY: 1962 Code Section 23-477; 1952 Code Section 23-477; 1942 Code Section 2321; 1932 Code Section 2321; Civ. C. '22 Section 255; Civ. C. '12 Section 253; Civ. C. '02 Section 227; G. S. 113; R. S. 185; 1882 (17) 1120 Section 44.



Section 7-17-300. Secretary of State shall record result of canvass.

The Secretary of State shall record in his office, in a book to be kept by him for that purpose, each certified statement and determination which shall be delivered to him by the Board of State Canvassers and every dissent or protest that shall have been delivered to him by a canvasser.

HISTORY: 1962 Code Section 23-478; 1952 Code Section 23-478; 1942 Code Section 2325; 1932 Code Section 2325; Civ. C. '22 Section 259; Civ. C. '12 Section 257; Civ. C. '02 Section 231; G. S. 135; R. S. 189; 1882 (17) 1121 Section 48.



Section 7-17-310. Copies of determinations transmitted to persons elected and Governor.

The Secretary of State shall, without delay, transmit a copy, under the seal of his office, of such certified determination to each person thereby declared to be elected and a like copy to the Governor.

HISTORY: 1962 Code Section 23-479; 1952 Code Section 23-479; 1942 Code Sections 2326, 2341; 1932 Code Sections 2326, 2341; Civ. C. '22 Sections 260, 274; Civ. C. '12 Sections 257, 271; Civ. C. '02 Sections 231, 244; G. S. 135, 148; R. S. 189, 202; 1882 (17) 1121, 1123; 1968 (55) 2316.



Section 7-17-320. Statements shall be printed in public newspapers.

The Secretary of State shall cause a copy of such certified statements and determinations to be printed in one or more public newspapers of this State.

HISTORY: 1962 Code Section 23-480; 1952 Code Section 23-480; 1942 Code Section 2327; 1932 Code Section 2327; Civ. C. '22 Section 261; Civ. C. '12 Section 259; Civ. C. '02 Section 233; G. S. 137; R. S. 191; 1882 (17) 1121 Section 50.



Section 7-17-330. Certain certificates of election shall be sent to Congress.

The Secretary of State shall prepare a general certificate, under the seal of the State and attested by him as Secretary thereof, addressed to the House of Representatives of the United States in that Congress for which any person shall have been chosen, of the due election of such person as Representative of this State in Congress and shall transmit the same to such House of Representatives at their first meeting.

HISTORY: 1962 Code Section 23-481; 1952 Code Section 23-481; 1942 Code Section 2328; 1932 Code Section 2328; Civ. C. '22 Section 262; Civ. C. '12 Section 260; Civ. C. '02 Section 234; G. S. 138; R. S. 192; 1882 (17) 1121 Section 51.



Section 7-17-340. Record of elected county officers.

The Secretary of State shall enter in a book to be kept in his office the names of the respective county officers elected in this State, specifying the counties for which they were severally elected, their place of residence, the office for which they were respectively elected and their term of office.

HISTORY: 1962 Code Section 23-482; 1952 Code Section 23-482; 1942 Code Section 2329; 1932 Code Section 2329; Civ. C. '22 Section 263; Civ. C. '12 Section 261; Civ. C. '02 Section 235; G. S. 139; R. S. 193; 1882 (17) 1121 Section 52.



Section 7-17-510. Convening of county board of voter registration and elections as county boards of canvassers; canvass and certification of primary results; canvass and declaration of results by Board of State Canvassers; telecommunication or electronic communication; public access.

The board of voter registration and elections for the counties shall convene a meeting on the Thursday next following the primary, before one o'clock p.m. of that day and shall organize as the county board of canvassers for primaries. They may appoint a competent person as secretary. The chairman shall administer the constitutional oath to each member of the board and to the secretary. The secretary shall administer to the chairman the same oath. Each county board of canvassers for primaries shall canvass the votes of the county and declare the results. The county board of canvassers for primaries shall make statements of the votes of the precincts of its county as the nature of the primary requires not later than twelve o'clock noon on the Saturday next following the primary and at that time transmit and certify to the Board of State Canvassers the results of its findings. This procedure must be repeated following every primary runoff. The Board of State Canvassers shall convene a meeting scheduled through the office of the State Election Commission and shall canvass the vote and declare the results of the primaries and the runoffs no later than twelve o'clock noon on the Saturday next following the primary in the State for state offices, federal offices, and offices involving more than one county. Nothing in this section prohibits any meeting required by this section from being conducted by using telephone conference or other means of telecommunication or electronic communication. Any meeting provided for in this section must be accessible and without cost to the public and must comply with the notice requirements of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1962 Code Section 23-491; 1952 Code Section 23-491; 1950 (46) 2059; 1992 Act No. 253, Section 11, eff February 19, 1992; 2010 Act No. 205, Section 2, eff June 8, 2010.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1992 amendment rewrote this section.

The 2010 amendment, in the first sentence, substituted "convene a meeting" for "meet in a convenient place in the county seat"; in the eighth sentence, substituted "convene a meeting scheduled through" for "meet at"; and added the last two sentences, relating to telecommunication or electronic communication and the Freedom of Information Act.



Section 7-17-520. Protests and contests generally; filing and service.

The protests and contests in the case of county officers and less than county officers shall be filed in writing with the chairman of the county party executive committee, together with a copy for each candidate in the race not later than noon Monday following the day of the declaration by the county committee of the result of the election. Service may be perfected by depositing with the county sheriff a copy of the protest for the chairman together with a sufficient number of copies to be served upon all candidates in the protested or contested race. The sheriff must take immediate steps to deliver these copies to the chairman. The protest must contain each ground for the protest stated separately and concisely. The chairman must forthwith serve upon each candidate in the protested race a copy of the protest, and serve a notice of the time and place of the meeting of the executive committee for the purpose of hearing the protest.

HISTORY: 1962 Code Section 23-492; 1952 Code Section 23-492; 1950 (46) 2059; 1968 (55) 2316; 1997 Act No. 63, Section 1, eff June 10, 1997.

Effect of Amendment

The 1997 amendment rewrote this section.



Section 7-17-530. Hearing by county executive committee.

The executive committee shall hear the protest or contest on Thursday following the deadline for filing the protest or contest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race have the right to be present at the hearing set by the committee, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of protest.

The chairman of the committee must conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman has authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing on the protests, the committee shall determine all issues by majority vote and forthwith certify the results of the election. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing. This transcript must be filed with the appropriate state executive committee no later than 10:00 a.m. Saturday next following the decision of the county executive committee.

The committee must remain in session until a conclusion has been reached. All candidates in the protested or contested race and the chairman of the state executive committee must be immediately notified of the decision.

HISTORY: 1962 Code Section 23-492.1; 1968 (55) 2316; 1997 Act No. 63, Section 2, eff June 10, 1997.

Effect of Amendment

The 1997 amendment rewrote this section.



Section 7-17-540. Right to and notice of appeal from decision of county executive committee.

The decision of the county executive committee may be appealed to the State executive committee by any candidate adversely affected thereby. Notice of such appeal and the grounds thereof shall be made not later than three o'clock P.M., Friday next following such decision by serving such notice on the chairman of the State committee. Provided, that service may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the notice and grounds of appeal. A sufficient number of copies to be served upon all candidates in the protested race shall also be delivered to the county sheriff. Such officers shall take all steps necessary to deliver the notices to the respective parties.

HISTORY: 1962 Code Section 23-492.2; 1968 (55) 2316.



Section 7-17-550. Hearing of appeals by state executive committee.

The state executive committee must meet in Columbia not later than twelve noon on Saturday next following the filing of any notice perfected under Section 7-17-540 for the purpose of hearing appeals. The appellant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, and to be heard on the merits of the appeal. The state committee is bound by the facts as determined by the county committee. However, if in the opinion of at least eighteen members of the state committee the facts should be reviewed, then a hearing de novo must be held by the state committee. In the event of a review of the facts, the state committee may receive any new evidence or exhibits as it in its discretion considers necessary to determine the appeal. The state committee must remain in session until all appeals have been disposed of. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing.

HISTORY: 1962 Code Section 23-492.3; 1968 (55) 2316; 1997 Act No. 63, Section 3, eff June 10, 1997.

Effect of Amendment

The 1997 amendment rewrote this section.



Section 7-17-560. State executive committee to hear certain protests and contests; place of hearing; filing; notice and service.

The state executive committee must meet in Columbia at such place as may be designated by the chairman to hear and decide protests and contests that may arise in the case of federal officers, state officers, State Senate, State House of Representatives, and officers involving more than one county. Any protest or contest must be filed in writing with the chairman of the committee, together with a copy for each candidate in the race, not later than noon on Monday following the canvassing of the votes for these officers by the committee. However, service upon the chairman may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the protest, together with a copy for each candidate in the race. The chief must take immediate steps to deliver these copies to the chairman. The protest must contain each ground thereof stated separately and concisely. The chairman of the committee must forthwith serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the committee for the purposes of hearing the protest.

HISTORY: 1962 Code Section 23-492.5; 1968 (55) 2316; 1997 Act No. 63, Section 4, eff June 10, 1997.

Effect of Amendment

The 1997 amendment rewrote this section.



Section 7-17-570. Procedure for hearing protest or contest; notice of decision.

The executive committee shall hear the protest or contest on Thursday following the deadline for filing the same. Testimony at the hearing shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race shall have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses and to produce evidence relevant to the grounds of the protest. The chairman of the committee shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest the committee shall determine all issues by majority vote and forthwith certify the results of the election. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing.

The committee shall remain in session until a conclusion has been reached. All candidates in the protested or contested race shall be immediately notified of the committee's decision.

HISTORY: 1962 Code Section 23-492.6; 1968 (55) 2316; 1992 Act No. 253, Section 12, eff February 19, 1992.

Effect of Amendment

The 1992 amendment added the last sentence of the second paragraph providing that the State Election Commission pay the costs of court reporters and transcripts.



Section 7-17-580. Appeal of protests and contests in municipal primaries.

In every political primary election held by any political party, organization or association in any of the cities or towns of this State for the purpose of choosing candidates for offices therein or the election of delegates to conventions thereof, the decision of any protest or contest that may arise shall be subject to appeal to the Board of State Canvassers of Municipal Primaries of this State herein provided for, and upon such appeal it shall be the duty of the committee or canvassing officers from whose decision such appeal may be made to transmit to said Board any protest and all papers relating to the election, with a copy of any evidence taken before them within ten days from their first meeting to canvass the returns of managers of such election.

HISTORY: 1962 Code Section 23-493; 1952 Code Section 23-493; 1950 (46) 2059.



Section 7-17-590. Board of State Canvassers for Municipal Primaries.

The State executive committee of every political party in this State which may have such a committee shall immediately after its appointment elect from its body a committee of one from each congressional district which shall constitute the Board of State Canvassers for Municipal Primaries, each of whom, before hearing any appeal, shall take and subscribe an oath that he will fairly, impartially and honestly decide such an appeal. The Board shall, upon collection by their chairman of the estimated amount of the expenses of such appeal from the person or persons making it, decide as judicial officers all cases under protest or contest that may come before them on appeal from any decision of such committees or canvassing officers from whose decisions appeal is made upon the papers transmitted to them by such committees or canvassing officers, and the person or persons declared by the Board to be nominated at such election shall be the nominee or nominees of such political party in the respective elections for which such nominations were made. Any vacancies in said Board shall be filled by the State executive committee or, in case it should not be in session, by the chairman of the State executive committee. The members of said board shall serve until the meeting of the next State executive committee. A majority of the members of the Board shall constitute a quorum at any meeting.

HISTORY: 1962 Code Section 23-494; 1952 Code Section 23-494; 1950 (46) 2059.



Section 7-17-600. No candidate shall be declared nominated in first primary without majority vote.

No candidate shall be declared nominated in a first primary election unless he received a majority of the votes cast for the office for which he was a candidate. The question of a majority vote shall be determined by the number of votes cast for any particular office and not by the whole number of votes cast in the primary.

HISTORY: 1962 Code Section 23-496; 1952 Code Section 23-496; 1950 (46) 2059.



Section 7-17-610. What constitutes majority vote.

It is the intent of the South Carolina General Assembly that the following method be used in determining what candidates have received a majority vote for a particular office and are thereby entitled to be nominated on the first ballot according to the terms of Sections 7-17-600 and 7-13-50.

(1) If a candidate for a single office is to be selected, and there is more than one person seeking nomination, the majority shall be ascertained by dividing the total vote cast for all candidates by two. Any excess of the sum so ascertained shall be a majority, and the candidate who obtains a majority shall be declared the nominee.

(2) If nominees for two or more offices (constituting a group) are to be selected, and there are more persons seeking nomination than there are offices, the majority shall be ascertained by dividing the total vote cast for all candidates by the number of positions to be filled, and by dividing the result by two. Any excess of the sum so ascertained shall be a majority, and the candidates who obtain a majority shall be declared the nominees in the first primary. If more candidates obtain a majority than there are positions to be filled, those having the highest vote (equal to the number of positions to be filled) shall be declared the nominees.

HISTORY: 1962 Code Section 23-496.1; 1972 (57) 3087.



Section 7-17-620. Unopposed candidates declared nominees.

All unopposed candidates in primary elections shall be declared the nominees of the party by the respective State or county committees.

HISTORY: 1962 Code Section 23-497; 1952 Code Section 23-497; 1950 (46) 2059.



Section 7-17-700. Continuation of protest in event of death of candidate in primary or nonpartisan election.

If any candidate in a primary or nonpartisan election dies after the election but before the time for filing a protest or dies after a protest has been timely filed, his political party or a representative duly appointed by the court may file or continue the protest on his behalf. The authority reviewing the protest may then certify the results and deny the protest or uphold the protest in which case it must order a new election. In this event, additional filings of candidacy will be allowed and a new election held in the manner the authority responsible for conducting the election provides.

HISTORY: 1986 Act No. 357, eff March 28, 1986.



Section 7-17-710. Continuation of protest in event of death of candidate in special or general election.

If any candidate in a special or general election dies after the election but before the time for filing a protest or dies after a protest has been timely filed, his political party or a representative duly appointed by the court may file or continue the protest on his behalf. The authority reviewing the protest may then certify the results and deny the protest or uphold the protest in which case it must order a new election. In this event, additional filings of candidacy are allowed and a new election held in the manner the authority responsible for conducting the election provides.

HISTORY: 1986 Act No. 357, eff March 28, 1986.






CHAPTER 19 - SPECIAL PROVISIONS APPLICABLE TO FEDERAL ELECTIONS

Section 7-19-10. Election of United States Senators.

A United States Senator shall be elected at the general election next preceding the expiration of the term of any United States Senator from this State.

HISTORY: 1962 Code Section 23-551; 1952 Code Section 23-551; 1942 Code Section 2331; 1932 Code Section 2331; Civ. C. '22 Section 264; 1914 (29) 592; 1942 (42) 1520.



Section 7-19-20. Filling vacancies in office of United States Senator.

In case of a vacancy in the office of United States Senator from death, resignation or otherwise, the Governor may fill the place by appointment which shall be for the period of time intervening between the date of such appointment and January third following the next succeeding general election. But in the event any such vacancy shall occur less than one hundred days prior to any general election, the appointment shall be for the period of time intervening between the date of such appointment and January third following the second general election next succeeding. The Governor shall within five days after any such appointment order an election to be held in connection with and at the time of the general election immediately preceding the expiration date of such appointment if at the expiration of such appointment an unexpired term shall remain.

HISTORY: 1962 Code Section 23-552; 1952 Code Section 23-552; 1942 Code Section 2331; 1932 Code Section 2331; Civ. C. '22 Section 264; 1914 (29) 592; 1942 (42) 1520.



Section 7-19-30. Election of Representatives in Congress.

Representatives in the House of Representatives of the Congress of the United States shall be chosen at each general election in the several congressional districts by the qualified voters thereof.

HISTORY: 1962 Code Section 23-553; 1952 Code Section 23-553; 1942 Code Section 2332; 1932 Code Section 2332; Civ. C. '22 Section 265; Civ. C. '12 Section 262; Civ. C. '02 Section 236; G. S. 112; R. S. 194; 1882 (17) 1117 Section 25.



Section 7-19-35. Division of state into congressional districts.

The State is divided into seven congressional districts as follows:

DISTRICT 1 Area Population Beaufort County Beaufort 1 1,576 Beaufort 2 1,305 Beaufort 3 1,830 Belfair 618 Bluffton 1A 2,746 Bluffton 1B 1,748 Bluffton 1C 3,007 Bluffton 1D 3,829 Bluffton 2A 3,144 Bluffton 2B 4,420 Bluffton 2C 3,802 Bluffton 3A 1,615 Bluffton 3B 2,430 Bluffton 4A 1,838 Bluffton 4B 1,857 Bluffton 4C 3,792 Bluffton 5 2,973 Burton 1A 2,773 Burton 1B 2,053 Burton 2A 6,385 Burton 2B 3,237 Burton 2C 2,572 Burton 3 2,366 Chechessee 2,578 Dafuskie 416 Hilton Head 10 2,143 Hilton Head 11 1,382 Hilton Head 12 1,161 Hilton Head 13 1,149 Hilton Head 14 1,085 Hilton Head 15A 668 Hilton Head 15B 897 Hilton Head 1A 1,752 Hilton Head 1B 1,870 Hilton Head 2A 1,943 Hilton Head 2B 4,080 Hilton Head 2C 1,763 Hilton Head 3 860 Hilton Head 4A 855 Hilton Head 4B 1,140 Hilton Head 4C 1,117 Hilton Head 4D 1,290 Hilton Head 5A 1,098 Hilton Head 5B 969 Hilton Head 5C 882 Hilton Head 6A 1,314 Hilton Head 6B 1,033 Hilton Head 7A 1,030 Hilton Head 7B 1,577 Hilton Head 8A 455 Hilton Head 8B 958 Hilton Head 9A 1,487 Hilton Head 9B 1,835 Lady's Island 1A 2,062 Lady's Island 1B 1,881 Lady's Island 2A 2,132 Lady's Island 2B 2,364 Lady's Island 3A 2,872 Lady's Island 3B 1,259 MO 1A 1,522 MO 1B 1,648 MO 2 1,874 Port Royal 1 1,813 Port Royal 2 2,018 Seabrook 1 2,581 St. Helena 1A 1,991 St. Helena 1B 1,782 St. Helena 1C 1,570 St. Helena 2A 1,497 St. Helena 2B 1,923 St. Helena 2C 718 Sun City 1A 1,421 Sun City 1B 2,092 Sun City 2 954 Sun City 3A 1,636 Sun City 3B 1,057 Sun City 4A 1,545 Sun City 4B 3,259 Berkeley County Bonneau 1,819 Bonneau Beach 2,069 Boulder Bluff No. 1 3,975 Boulder Bluff No. 2 Tract 207.07 Blocks: 1073, 1074, 1075, 1076, 1078, 1079, 1081, 1082, 1083, 1086, 1101, 1102, 1103, 1104, 1118, 1119, 1121, 1122, 3000, 3007, 3012, 3017, 3021, 3025 25 Tract 208.06 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 3,641 Tract 208.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071 5,470 Boulder Bluff No. 2 Subtotal 9,136 Cainhoy Tract 204.05 Blocks: 1271 0 Cainhoy Subtotal 0 Carnes Crossroads No. 1 4,161 Carnes Crossroads No. 2 3,816 Daniel Island No. 1 Tract 204.03 Blocks: 1050, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1132, 1169, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082 1,273 Tract 204.04 Blocks: 1058, 1067, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1104, 1105, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1148, 1166, 1169, 1172, 1173, 1174, 1176, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082 3,113 Daniel Island No. 1 Subtotal 4,386 Daniel Island No. 2 Tract 204.03 Blocks: 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1105, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168 4,914 Tract 204.04 Blocks: 1149 0 Daniel Island No. 2 Subtotal 4,914 Devon Forest No. 1 3,068 Devon Forest No. 2 4,401 Foster Creek Tract 208.10 Blocks: 1001, 1002, 1003, 1004, 1006, 1008, 1035, 1036, 1038, 1040, 1041, 1042, 1043, 1044, 1047, 1049 554 Tract 208.11 Blocks: 2009, 2011, 2012, 2015, 3002, 3003, 3004, 3005, 3006 1,056 Tract 208.12 Blocks: 1001, 1002, 1006, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057 4,704 Tract 209.03 Blocks: 1019 0 Tract 209.04 Blocks: 1000, 1002, 1008, 1009, 1018, 1020, 2000 0 Foster Creek Subtotal 6,314 Goose Creek No. 1 Tract 208.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 2,627 Tract 208.08 Blocks: 1039 0 Tract 208.09 Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 945 Tract 208.12 Blocks: 1007 0 Goose Creek No. 1 Subtotal 3,572 Goose Creek No. 2 6,748 Hanahan No. 1 2,914 Hanahan No. 2 2,413 Hanahan No. 3 2,979 Hanahan No. 4 Tract 210 Blocks: 1073, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 4,067 Hanahan No. 4 Subtotal 4,067 Howe Hall 5,730 Lebanon 1,015 Macbeth 1,371 Macedonia Tract 203.01 Blocks: 1021, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1052, 1053, 1054, 1055, 1057, 1060, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2050, 2051, 2052 1,977 Tract 203.02 Blocks: 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2054, 2055, 2056, 2057 237 Tract 204.01 Blocks: 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2049, 2050, 2051, 2288, 2291 148 Macedonia Subtotal 2,362 Moncks Corner No. 1 2,932 Moncks Corner No. 2 2,664 Moncks Corner No. 3 3,214 Moncks Corner No. 4 3,788 Pimlico Tract 206 Blocks: 1080, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2040, 2041, 2042, 2043, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062, 2073, 2074, 2112, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3018, 3019, 3020, 3021, 3022, 3023 1,968 Tract 207.07 Blocks: 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1077, 1080, 1084, 1085, 1087, 1120 277 Pimlico Subtotal 2,245 Pinopolis 2,396 Sangree No. 1 4,254 Sangree No. 2 4,245 Sangree No. 3 3,333 Stratford No. 1 6,188 Stratford No. 2 3,178 Stratford No. 3 3,535 Stratford No. 4 3,166 Wassamassaw No. 1 2,629 Wassamassaw No. 2 5,528 Westview No. 1 2,796 Westview No. 2 3,798 Westview No. 3 2,678 Whitesville-Berkeley 5,954 Charleston County Awendaw 1,609 Charleston 1 1,077 Charleston 2 915 Charleston 3 1,230 Charleston 4 1,507 Charleston 5 1,123 Charleston 6 1,876 Charleston 7 2,436 Charleston 8 Tract 51 Blocks: 2006, 2016, 2018, 2022 136 Charleston 8 Subtotal 136 Charleston 9 Tract 7 Blocks: 2007, 2010, 2018 67 Tract 51 Blocks: 2019, 2020, 2021 153 Charleston 9 Subtotal 220 Christ Church 1,169 Deer Park 1A 2,417 Deer Park 1B 5,047 Deer Park 2A 4,362 Deer Park 2B 2,482 Deer Park 2C 1,306 Deer Park 3 Tract 31.13 Blocks: 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018 1,583 Deer Park 3 Subtotal 1,583 Edisto Island 1,879 Folly Beach 1 1,189 Folly Beach 2 1,448 Isle of Palms 1A 1,159 Isle of Palms 1B 1,574 Isle of Palms 1C 1,439 James Island 10 1,996 James Island 11 2,302 James Island 12 1,558 James Island 13 1,753 James Island 14 1,082 James Island 15 2,105 James Island 17 2,469 James Island 19 1,831 James Island 1A 2,154 James Island 1B 1,200 James Island 2 3,401 James Island 20 1,686 James Island 22 1,784 James Island 3 1,152 James Island 5A 1,638 James Island 5B 874 James Island 6 2,036 James Island 7 2,028 James Island 8A 1,638 James Island 8B 2,458 James Island 9 1,868 Johns Island 1A 2,571 Johns Island 1B 2,914 Johns Island 3A 2,557 Johns Island 3B 1,954 Johns Island 4 1,784 Kiawah Island 1,626 Ladson 4,331 Lincolnville 1,624 McClellanville 2,097 Mt. Pleasant 1 1,696 Mt. Pleasant 10 975 Mt. Pleasant 11 1,457 Mt. Pleasant 12 1,946 Mt. Pleasant 13 1,580 Mt. Pleasant 14 2,141 Mt. Pleasant 15 2,659 Mt. Pleasant 16 892 Mt. Pleasant 17 3,331 Mt. Pleasant 18 1,453 Mt. Pleasant 19 2,423 Mt. Pleasant 2 1,216 Mt. Pleasant 20 1,545 Mt. Pleasant 21 1,782 Mt. Pleasant 22 911 Mt. Pleasant 23 2,177 Mt. Pleasant 24 986 Mt. Pleasant 25 1,218 Mt. Pleasant 26 745 Mt. Pleasant 27 3,055 Mt. Pleasant 28 1,615 Mt. Pleasant 29 412 Mt. Pleasant 3 1,625 Mt. Pleasant 30 2,598 Mt. Pleasant 31 1,894 Mt. Pleasant 32 2,954 Mt. Pleasant 33 3,945 Mt. Pleasant 34 1,903 Mt. Pleasant 35 5,412 Mt. Pleasant 36 1,473 Mt. Pleasant 37 3,457 Mt. Pleasant 38 1,806 Mt. Pleasant 39 1,032 Mt. Pleasant 4 1,483 Mt. Pleasant 5 1,534 Mt. Pleasant 6 2,541 Mt. Pleasant 7 918 Mt. Pleasant 8 1,054 Mt. Pleasant 9 1,191 North Charleston 28 Tract 31.04 Blocks: 2000, 2001, 2034, 2035, 2036, 2050, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2066, 2067, 2082 233 Tract 31.14 Blocks: 1056 0 North Charleston 28 Subtotal 233 St. Andrews 1 870 St. Andrews 10 1,500 St. Andrews 11 1,029 St. Andrews 12 1,345 St. Andrews 13 1,468 St. Andrews 14 1,936 St. Andrews 15 1,927 St. Andrews 16 1,292 St. Andrews 17 2,260 St. Andrews 18 2,683 St. Andrews 19 410 St. Andrews 2 1,279 St. Andrews 20 3,720 St. Andrews 21 1,391 St. Andrews 22 1,399 St. Andrews 23 1,485 St. Andrews 24 2,100 St. Andrews 25 2,060 St. Andrews 26 1,871 St. Andrews 27 2,596 St. Andrews 28 2,386 St. Andrews 29 2,837 St. Andrews 3 1,714 St. Andrews 30 2,744 St. Andrews 31 1,453 St. Andrews 32 1,479 St. Andrews 33 886 St. Andrews 34 2,883 St. Andrews 35 2,035 St. Andrews 36 2,049 St. Andrews 37 3,474 St. Andrews 4 1,551 St. Andrews 5 1,422 St. Andrews 6 1,429 St. Andrews 7 2,181 St. Andrews 8 1,278 St. Andrews 9 2,179 Sullivans Island 1,791 Town of Seabrook 1,738 Wadmalaw Island 2 Tract 22 Blocks: 1117, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1166, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2118, 2124, 2127, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2159, 2160 824 Wadmalaw Island 2 Subtotal 824 Colleton County Edisto Beach 529 Green Pond Tract 9708 Blocks: 2088, 2148, 2153, 2154, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167 0 Green Pond Subtotal 0 Jacksonboro Tract 9708 Blocks: 1091, 1094, 1123, 1124, 1126, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1140, 1141, 1142 0 Jacksonboro Subtotal 0 Dorchester County Archdale 1,915 Archdale 2 2,076 Ashborough East 1,609 Ashborough East 2 1,000 Ashborough West 799 Ashborough West 2 1,432 Ashley River 2,186 Bacons Bridge 2,623 Beech Hill 1,819 Beech Hill 2 1,501 Brandymill 895 Brandymill 2 2,022 Briarwood 2,074 Briarwood 2 1,462 Briarwood 3 1,054 Butternut 2,560 Carolina 838 Central 2,015 Central 2 1,965 Clemson 1,959 Clemson 2 2,462 Clemson 3 2,923 Coastal 1,880 Coastal 2 2,150 Coastal Center 1,084 Coosaw 2,284 Coosaw 2 4,919 Cypress 3,559 Dorchester 1,528 Dorchester 2 1,128 Flowertown 2,529 Flowertown 2 2,367 Germantown 2,057 Greenhurst 1,609 Greenwave 2,167 Irongate 908 Irongate 2 895 Irongate 3 828 Kings Grant 2,193 Kings Grant 2 2,094 Knightsville 1,868 Lincoln 3,202 Miles/Jamison 2,804 Newington 1,529 Newington 2 1,004 North Summerville 2,412 North Summerville 2 2,012 Oakbrook 5,454 Patriot 2,876 Saul Dam 656 Sawmill Branch 1,868 Spann 1,732 Stallsville 1,331 Tranquil 1,201 Tranquil 2 3,876 Trolley 2,437 Tupperway 1,352 Tupperway 2 1,495 Windsor 1,959 DISTRICT TOTAL 660,766 PERCENT VARIATION 0.000 DISTRICT 2 Area Population Aiken County 160,099 Barnwell County 22,621 Lexington County 262,391 Orangeburg County Bolentown 2,173 Cope 1,063 Cordova 1 2,326 Cordova 2 Tract 116 Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3040, 3041, 3042, 3043, 3044, 3045, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4062, 4063, 4064, 4065, 4066 2,714 Cordova 2 Subtotal 2,714 Edisto 1,593 Neeses-Livingston 1,991 North 1 1,859 North 2 Tract 120 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3082, 3083, 3135, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3157, 3158, 3159, 3162, 3163 1,960 North 2 Subtotal 1,960 Norway 1,917 Pine Hill Tract 119 Blocks: 3014, 3015, 3016, 3017, 3018, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3044, 3045, 3046, 3047, 3048, 3049, 3052, 3053, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3069, 3071, 3072, 3073, 3074 1,025 Pine Hill Subtotal 1,025 Springfield 1,817 Richland County Arcadia 2,142 Ballentine 3,554 Blythewood #1 1,465 Blythewood #2 2,317 Blythewood #3 2,034 Brandon Tract 116.03 Blocks: 2048 0 Tract 116.07 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1074 243 Tract 116.08 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1062, 1063, 1064, 1073, 1074 271 Brandon Subtotal 514 Cooper 1,335 Dutch Fork #1 3,071 Dutch Fork #2 4,249 E Forest Acres 1,526 Estates 6,565 Friarsgate #1 2,959 Friarsgate #2 2,393 Gregg Park 2,646 Hampton Tract 26.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1016, 1024, 1025, 1026, 1041, 1042, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 2026, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2053 1,889 Hampton Subtotal 1,889 Harbison #1 3,805 Harbison #2 Tract 103.04 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3030, 3031, 3032, 3033, 3034 1,371 Tract 103.09 Blocks: 2000, 2001, 2002, 2003, 2004, 2056, 2057, 2058, 2059, 2060, 2061, 2062 1 Harbison #2 Subtotal 1,372 Keenan Tract 111.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1058, 1059, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3014, 3015, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 1,381 Keenan Subtotal 1,381 Kelley Mill 1,506 Lake Carolina 3,923 Longcreek 4,849 Lykesland Tract 116.08 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3030 226 Lykesland Subtotal 226 Meadowfield 2,333 Monticello Tract 102 Blocks: 1026, 1027, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 2019, 2020, 2021, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3061, 3062, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3100, 3109, 3110, 3111, 3112 1,332 Monticello Subtotal 1,332 N Forest Acres 1,997 North Springs #1 Tract 114.18 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2038, 2039, 2040, 2041 1,798 Tract 114.19 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 2006 2,581 North Springs #1 Subtotal 4,379 North springs #2 3,604 Oak Point 4,427 Oakwood 1,285 Old Friarsgate 1,652 Parkridge 1,352 Parkway #1 8,518 Parkway #2 4,409 Pennington 3,977 Polo Road 8,550 Pontiac Tract 114.07 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132 3,162 Tract 114.14 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1025, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089 1,995 Pontiac Subtotal 5,157 Rice Creek 5,812 Ridgeview 7,104 River Springs 5,019 Riverwalk 3,760 Round Top 957 S Forest Acres 1,984 Satchel Ford 1,775 South Beltline 2,714 Spring Hill 1,618 Spring Valley Tract 114.11 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 2,886 Spring Valley Subtotal 2,886 Springville 4,369 Trenhom Road 1,183 Valhalla 3,772 Ward 1 Tract 27 Blocks: 1000, 1001, 1002, 1004, 1007 184 Tract 30 Blocks: 1007, 1011, 1014, 1015 0 Ward 1 Subtotal 184 Ward 10 Tract 27 Blocks: 2000, 2001, 2002, 2003, 2014, 2016, 3001, 3002, 3009, 3010, 3013, 3014, 3015, 3023 643 Ward 10 Subtotal 643 Ward 12 2,034 Ward 13 Tract 25 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 916 Tract 26.03 Blocks: 1048 0 Ward 13 Subtotal 916 Ward 14 2,038 Ward 15 Tract 12 Blocks: 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 994 Tract 22 Blocks: 1000, 1001, 1002, 1003, 1007 134 Ward 15 Subtotal 1,128 Ward 16 1,531 Ward 17 1,911 Ward 18 Tract 11 Blocks: 2002, 2003, 2006, 2013, 2014, 3023 159 Ward 18 Subtotal 159 Ward 23 Tract 22 Blocks: 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022 526 Tract 23 Blocks: 1007, 1008 46 Tract 25 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2011 336 Ward 23 Subtotal 908 Ward 24 1,142 Ward 25 2,104 Ward 26 14,503 Ward 33 Tract 13 Blocks: 3010, 3015 92 Tract 21 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3027 847 Tract 30 Blocks: 1008 8 Ward 33 Subtotal 947 Ward 34 Tract 11 Blocks: 2000, 2001, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3030, 3033, 4000, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 934 Ward 34 Subtotal 934 Ward 6 Tract 111.01 Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2018, 2019, 2022, 2023, 2025, 2026, 2027, 2028, 3013, 3017, 3027, 3028, 3029, 3032, 3037, 3040, 3041, 3042, 3043, 3044 851 Tract 112.02 Blocks: 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2047 273 Ward 6 Subtotal 1,124 Wildewood 3,528 Woodfield Tract 113.05 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3002, 3003, 3004, 3005, 3006, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 4,996 Woodfield Subtotal 4,996 Woodlands 2,841 DISTRICT TOTAL 660,766 PERCENT VARIATION 0.000 DISTRICT 3 Area Population Abbeville County 25,417 Anderson County 187,126 Edgefield County 26,985 Greenville County Dunklin 3,698 Fork Shoals 2,730 Fountain Inn 1 4,156 Fountain Inn 2 2,229 Grove 2,932 Long Creek 1 2,517 Long Creek 2 1,784 Mt. Pleasant 3,808 Piedmont 4,671 Pineview 1,687 Raintree Tract 30.13 Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1008, 1010, 1011, 1013, 1014 2,058 Tract 31.01 Blocks: 2025, 2027, 2067, 2068, 2069, 2070 0 Tract 31.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1052, 1063, 1091, 1094 882 Raintree Subtotal 2,940 Reedy Fork 3,744 Simpsonville 5 Tract 30.05 Blocks: 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061 75 Tract 30.11 Blocks: 1027, 1041, 1042, 1061, 1062, 1063, 1068, 1069, 1070, 1073, 1074 248 Tract 31.01 Blocks: 1000, 1001, 1005, 1006, 1007, 1010, 2014, 2018, 2019, 2020, 2021, 2024, 2026, 2028, 2029 710 Simpsonville 5 Subtotal 1,033 Simpsonville 6 Tract 30.13 Blocks: 2020, 2022, 2024, 2025, 2026, 2027, 2028 0 Simpsonville 6 Subtotal 0 Standing Springs 1 Tract 30.14 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 1,296 Tract 33.04 Blocks: 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033 1,323 Standing Springs 1 Subtotal 2,619 Sycamore Tract 30.09 Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029 1,048 Tract 30.11 Blocks: 1000, 1001 432 Sycamore Subtotal 1,480 Walnut Springs 3,838 Ware Place 1 3,041 Ware Place 2 2,366 Woodmont 3,679 Greenwood County 69,661 Laurens County 66,537 McCormick County 10,233 Newberry County Beth-Eden Tract 9505.02 Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1020, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033 391 Beth-Eden Subtotal 391 Bush River 486 Chappells 903 Hartford 1,808 Helena Tract 9505.02 Blocks: 1034, 1035 8 Tract 9507 Blocks: 2070, 2071, 2072, 2073, 2076, 2077, 2078, 3011, 3012, 3015, 3016 34 Helena Subtotal 42 Johnstone Tract 9502.02 Blocks: 5143 3 Johnstone Subtotal 3 Kinards-Jalapa 739 Silverstreet 1,145 Stoney Hill 967 Oconee County 74,273 Pickens County 119,224 Saluda County 19,875 DISTRICT TOTAL 660,767 PERCENT VARIATION 0.000 DISTRICT 4 Area Population Greenville County Aiken 2,215 Altamont Forest 1,471 Asheton Lakes 3,488 Avon 2,310 Belle Meade 2,744 Bells Crossing 3,631 Belmont 1,643 Berea 3,340 Boiling Springs 2,546 Botany Woods 2,633 Brookglenn 1,818 Canebrake 3,560 Carolina 2,520 Chestnut Hills 3,078 Circle Creek 2,590 Clear Creek 2,214 Conestee 3,515 Darby Ridge 3,079 Del Norte 3,499 Devenger 2,297 Donaldson 1,689 Dove Tree 2,353 Eastside 3,286 Ebenezer 3,274 Edwards Forest 2,931 Enoree 3,843 Feaster 2,160 Frohawk 1,859 Frohawk 2 1,968 Furman 5,517 Gilder Creek 1 1,551 Gilder Creek 2 2,003 Gowensville 2,603 Greenbriar 1 3,389 Greenbriar 2 2,154 Greenville 2,793 Greenville 1 1,886 Greenville 10 3,655 Greenville 14 2,399 Greenville 16 2,137 Greenville 17 2,061 Greenville 18 1,652 Greenville 19 3,298 Greenville 20 1,553 Greenville 21 1,789 Greenville 22 2,727 Greenville 23 2,609 Greenville 24 3,918 Greenville 25 3,633 Greenville 27 3,932 Greenville 28 1,591 Greenville 29 3,138 Greenville 3 2,981 Greenville 4 3,970 Greenville 5 2,989 Greenville 6 1,318 Greenville 7 3,324 Greenville 8 3,832 Highland Creek 1 2,584 Highland Creek 2 2,977 Hillcrest 1 2,748 Hillcrest 2 1,935 Jennings Mill 1,830 Lakeview 4,538 Laurel Ridge 3,063 Leawood 3,877 Maple Creek 3,500 Maridell 2,773 Mauldin 1 2,495 Mauldin 2 3,584 Mauldin 3 3,351 Mauldin 4 4,236 Mauldin 5 4,100 Mauldin 6 2,949 Mauldin 7 2,466 Mission 2,937 Monaview 5,650 Mountain Creek 2,558 Mountain View 3,166 Neely Farms 3,675 Northwood 2,706 Oakview 3,928 Oneal 1 3,481 ONeal 2 3,181 Palmetto 2,726 Paris Mountain 1,558 Pebble Creek 2,531 Pelham Falls 1,502 Poinsett 3,774 Raintree Tract 30.13 Blocks: 1002, 1006, 1009, 1012, 1015 393 Raintree Subtotal 393 Riverside 1 2,889 Riverside 2 3,094 Riverwalk 3,132 Rock Hill 3,620 Rocky Creek 2,538 Rolling Green 1,827 Royal Oaks 2,088 Saluda 2,212 Sandy Flat 3,902 Sevier 3,687 Silverleaf 2,611 Simpsonville 1 3,451 Simpsonville 2 2,557 Simpsonville 3 3,215 Simpsonville 4 3,137 Simpsonville 5 Tract 30.05 Blocks: 1040, 1042, 1043, 1044, 1045, 1046 1 Tract 30.11 Blocks: 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1043, 1044, 1045, 1046, 1056, 1058, 1075 1,475 Simpsonville 5 Subtotal 1,476 Simpsonville 6 Tract 30.13 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2023, 2029, 2030, 2031, 2032, 2033, 2034 3,288 Simpsonville 6 Subtotal 3,288 Skyland 3,456 Slater Marietta 5,410 Southside 3,221 Spring Forest 3,084 Standing Springs 1 Tract 30.14 Blocks: 2006 6 Tract 30.15 Blocks: 2005, 2007, 2008 63 Standing Springs 1 Subtotal 69 Standing Springs 2 2,356 Stone Valley 3,388 Stonehaven 2,304 Suber Mill 3,572 Sugar Creek 2,838 Sulphur Springs 3,871 Sycamore Tract 30.09 Blocks: 2014, 2015, 2016, 2024, 2025 128 Tract 30.10 Blocks: 2047, 2048, 2049 187 Tract 30.11 Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1047, 1048, 1064, 1065, 1066, 1067, 1076 219 Sycamore Subtotal 534 Tanglewood 4,299 Taylors 3,535 Thornblade 4,432 Tigerville 4,192 Timberlake 3,203 Trade 3,806 Travelers Rest 1 3,317 Travelers Rest 2 2,414 Tubbs Mountain 2,966 Tyger River 1 2,424 Tyger River 2 2,450 Wade Hampton 4,068 Welcome 4,181 Wellington 1,683 Westcliffe 3,455 Westside 4,646 Woodruff Lakes 3,647 Spartanburg County Abner Creek Baptist 1,526 Anderson Mill Elementary 5,456 Arcadia Elementary 2,634 Beaumont Methodist 1,186 Beech Springs Intermediate 3,058 Ben Avon Methodist 4,500 Bethany Baptist 3,217 Bethany Wesleyan 3,238 Boiling Springs 9th Grade 4,639 Boiling Springs High School 2,153 Boiling Springs Intermediate 4,973 Boiling Springs Jr. High 1,952 Boining Springs Intermediate 4,573 C.C. Woodson Recreation Center 2,241 Canaan Baptist 1,724 Cannons Elementary 1,702 Cavins Hobbysville 1,479 Cedar Grove Baptist 2,215 Chapman Elementary 3,006 Chapman High School 4,170 Cleveland Elementary 4,501 Cliffdale Elementary 1,416 Converse Fire Station 1,936 Cornerstone Baptist 2,149 Cowpens Depot Museum 2,069 Cowpens Fire Station 2,891 Croft Baptist 1,892 Cross Anchor Fire Station 1,311 Cudd Memorial 2,298 Daniel Morgan Technology Center 1,563 Drayton Fire Station 2,721 E.P. Todd Elementary 3,594 Eastside Baptist 1,708 Ebenezer Baptist 1,526 Enoree First Baptist 2,314 Fairforest Middle School 4,594 Friendship Baptist 6,039 Gable Middle School 3,978 Glendale Fire Station 2,278 Grace Baptist 2,572 Gramling Methodist 2,206 Hayne Baptist 6,189 Hendrix Elementary 5,535 Holly Springs Baptist 4,260 Inman Mills Baptist 3,883 Jesse Boyd Elementary 2,474 Jesse Boyd Elementary 2,725 Lake Bowen Baptist Tract 224.01 Blocks: 3016 0 Tract 224.04 Blocks: 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2008, 2017, 3011, 3019, 3022, 3025, 3027, 3028 2,315 Tract 228.01 Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3026, 3027, 3028, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4037, 4040, 4041, 4042 2,202 Lake Bowen Baptist Subtotal 4,517 Landrum High School 3,564 Landrum United Methodist 4,317 Lyman Town Hall 4,365 Motlow Creek Baptist 1,483 Mt. Calvary Presbyterian 5,021 Mt. Moriah Baptist 2,245 Mt. Zion Full Gospel Baptist 1,265 North Spartanburg Fire Station 3,815 Oakland Elementary 2,734 Pacolet Town Hall 1,241 Park Hills Elementary 1,585 Pauline Gleen Springs Elementary 1,599 Pelham Fire Station 1,773 Pine Street Elementary 1,563 Poplar Springs Fire Station 2,985 Powell Saxon Una Fire Station 2,629 R.D. Anderson Vocational 2,091 Rebirth Missionary Baptist 4,529 Reidville Elementary 4,231 Reidville Fire Station 5,480 Roebuck Bethlehem 1,841 Roebuck Elementary 3,922 Silverhill Methodist Church 936 Southside Baptist 2,169 Spartanburg High School 3,069 Startex Fire Station 1,737 Swofford Career Center Tract 224.01 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1051, 1065, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 2021, 2028, 2029, 2030, 2031, 2032, 2033, 2038, 2039, 2040, 2041, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050 4,352 Tract 225 Blocks: 1018, 1030, 1031, 1032, 1033, 1046, 1047, 1048, 1049, 1145 207 Swofford Career Center Subtotal 4,559 T.W. Edwards Recreation Center 2,386 Travelers Rest Baptist 4,755 Trinity Methodist 2,393 Una Fire Station 1,377 Victor Mill Methodist 3,909 Wellford Fire Station 3,754 West Side Baptist 3,564 West View Elementary 4,991 White Stone Methodist 1,297 Whitlock Jr. High 2,570 Woodland Heights Recreation Center 3,196 Woodruff American Legion 1,133 Woodruff Armory Drive Fire Stations 2,282 Woodruff Fire Station 1,816 Woodruff Town Hall 3,541 DISTRICT TOTAL 660,766 PERCENT VARIATION 0.000 DISTRICT 5 Area Population Cherokee County 55,342 Chester County 33,140 Fairfield County 23,956 Kershaw County 61,697 Lancaster County 76,652 Lee County 19,220 Newberry County Beth-Eden Tract 9502.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048 428 Tract 9505.02 Blocks: 1008, 1019, 1022, 2000, 2001, 2004, 2005, 2007, 2021, 2022, 2026, 2027, 2029, 2030, 2031 243 Beth-Eden Subtotal 671 Consolidated Number 5 1,410 Fairview 1,939 Helena Tract 9505.02 Blocks: 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1050, 1051, 1052, 1053, 4004, 4005, 4006, 4023, 4024, 4032, 4033, 4034, 4076, 4080, 5045, 5060, 5061, 5062 474 Tract 9507 Blocks: 2079, 2080, 2081, 2082, 2083, 2084, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3020, 3021 671 Helena Subtotal 1,145 Johnstone Tract 9502.02 Blocks: 1060, 1061, 1062, 1063, 1065, 1066, 1071, 1073, 1074, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1093, 1107, 1108, 1112, 1113, 1119, 1120, 1122, 1123, 1130, 1131, 1132, 5004, 5010, 5011, 5018, 5020, 5021, 5023, 5024, 5026, 5029, 5033, 5035, 5040, 5042, 5043, 5044, 5045, 5046, 5047, 5053, 5078, 5079, 5080, 5081, 5086, 5087, 5088, 5089, 5091, 5092, 5093, 5141, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5152, 5159, 5160, 5161, 5162 769 Tract 9506.01 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1066, 2000, 2001, 2002, 2016, 2017, 2018 206 Johnstone Subtotal 975 Little Mountain 1,433 Maybinton 85 Midway 399 Mt. Bethel-Garmany 2,437 Newberry Ward 1 754 Newberry Ward 2 2,221 Newberry Ward 3 1,636 Newberry Ward 4 897 Newberry Ward 5 1,266 Newberry Ward 6 1,818 Oakland 1,769 O'Neal 1,577 Peak 171 Pomaria 853 Prosperity 2,751 St. Phillips-Jolly Street 1,535 Wheeland 604 Whitmire City 1,355 Whitmire Outside 1,323 Spartanburg County Arrowood Baptist 1,027 Carlisle Fosters Home 2,677 Cherokee Springs Fire Station 2,426 Chesnee Senior Center 3,729 Colley Springs Baptist 4,043 Lake Bowen Baptist Tract 224.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3026 902 Lake Bowen Baptist Subtotal 902 Mayo Elementary 3,022 Mountain View Baptist 1,980 Swofford Career Center Tract 224.01 Blocks: 2034, 2035, 2043 8 Swofford Career Center Subtotal 8 Sumter County Birnie Tract 13 Blocks: 1019, 1021, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042 331 Tract 15 Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1046, 1047, 1048, 1049, 1054, 1055, 1077 242 Tract 16 Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1045, 1046, 1047, 1048, 1053, 1054, 1056, 1057, 1058, 1059, 1060, 1061, 1069 218 Birnie Subtotal 791 Burns-Downs 1,251 Causeway Branch #1 1,917 Causeway Branch #2 1,094 Cherryvale 1,546 Dalzel #1 2,409 Dalzel #2 1,851 Delaine 2,372 Ebenezer #1 2,193 Ebenezer #2 2,263 Folsom Park Tract 8 Blocks: 1034, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 1,336 Tract 9.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082 1,015 Folsom Park Subtotal 2,351 Furman 2,698 Green Swamp #1 3,029 Green Swamp #2 1,350 Hampton Park Tract 20 Blocks: 1000, 1001, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 2022, 2023, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2041, 2042, 2043, 2044, 2045, 2046, 2047 796 Hampton Park Subtotal 796 Hillcrest 1,341 Horatio 812 Manchester Forest 2,396 Mayewood Tract 6 Blocks: 2036, 2037, 2056, 2057, 2058, 2059, 3008, 3009, 3040 216 Mayewood Subtotal 216 McCray's Mill #1 1,853 McCray's Mill #2 2,300 Millwood 1,055 Morris College Tract 20 Blocks: 1004 0 Morris College Subtotal 0 Mullberry 1,527 Oakland Plantation #1 2,006 Oakland Plantation #2 1,430 Oswego 1,709 Palmetto Park 2,565 Pinewood 2,799 Pocotaligo #1 3,212 Pocotaligo #2 2,378 Privateer 2,751 Rembert 3,679 Salterstown 1,580 Second Mill 2,264 Shaw 2,395 South Liberty Tract 13 Blocks: 1010, 1011, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028 270 South Liberty Subtotal 270 Spectrum 1,499 St. Paul 2,597 Sumter High #1 1,043 Sumter High #2 1,926 Sunset 1,889 Swan Lake 1,533 Thomas Sumpter 1,774 Turkey Creek Tract 6 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1054, 1055, 1056, 1057, 1062, 1063, 1064, 1065, 1066, 1067, 1079, 1080, 1081, 3002, 3003, 3004, 3005, 3006, 3010, 3011, 3012, 3014, 3015 655 Tract 11 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2108 11 Turkey Creek Subtotal 666 Wilder 1,327 Wilson Hall 2,184 Union County 28,961 York County 226,073 DISTRICT TOTAL 660,766 PERCENT VARIATION 0.000 DISTRICT 6 Area Population Allendale County 10,419 Bamberg County 15,987 Beaufort County Burton 1C 5,974 Dale Lobeco 1,629 Seabrook 2 1,401 Seabrook 3 2,415 Sheldon 1 1,368 Sheldon 2 1,272 Berkeley County Alvin 1,304 Bethera 309 Boulder Bluff No. 2 Tract 207.24 Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1038, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1124 70 Boulder Bluff No. 2 Subtotal 70 Cainhoy Tract 204.03 Blocks: 1009, 1133 0 Tract 204.04 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1063, 1064, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1106, 1107, 1108, 1144, 1145, 1146, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1167, 1170, 1171, 1175, 1177 586 Tract 204.05 Blocks: 1006, 1007, 1008, 1009, 1010, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1113, 1114, 1115, 1116, 1117, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1139, 1141, 1146, 1150, 1151, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1265, 1266, 1267, 1268, 1269, 1270, 1272 1,598 Cainhoy Subtotal 2,184 Cordesville 1,809 Cross 3,598 Daniel Island No. 1 Tract 204.04 Blocks: 1057, 1062, 1065, 1066, 1068, 1103, 1147, 1164, 1165, 1168 0 Daniel Island No. 1 Subtotal 0 Daniel Island No. 2 Tract 204.03 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1104, 1106, 1107 62 Daniel Island No. 2 Subtotal 62 Eadytown 937 Foster Creek Tract 208.12 Blocks: 1003, 1004, 1005, 1042, 1043 0 Foster Creek Subtotal 0 Goose Creek No. 1 Tract 207.24 Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1121, 1122, 1123, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 3,169 Tract 207.25 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 1,055 Tract 208.12 Blocks: 1000, 1008, 1009 0 Tract 9801 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040 0 Goose Creek No. 1 Subtotal 4,224 Hanahan No. 4 Tract 209.03 Blocks: 1000, 1001 0 Tract 210 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1084, 1085 376 Hanahan No. 4 Subtotal 376 Hilton Cross Roads 2,807 Huger 1,776 Jamestown 818 Macedonia Tract 203.01 Blocks: 1005, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2032, 2034 399 Tract 204.01 Blocks: 2030 67 Macedonia Subtotal 466 Pimlico Tract 204.01 Blocks: 2282 0 Tract 206 Blocks: 2061, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2113 56 Tract 207.24 Blocks: 1002 0 Pimlico Subtotal 56 Russellville 2,047 Shulerville 477 St. Stephen No. 1 2,421 St. Stephen No. 2 2,351 Calhoun County 15,175 Charleston County Charleston 10 2,510 Charleston 11 2,392 Charleston 12 4,104 Charleston 13 1,269 Charleston 14 1,624 Charleston 15 2,422 Charleston 16 1,390 Charleston 17 1,151 Charleston 18 1,727 Charleston 19 945 Charleston 20 1,347 Charleston 21 1,225 Charleston 8 Tract 9 Blocks: 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 1,413 Tract 51 Blocks: 2001, 2002, 2003, 2004, 2017 14 Tract 54 Blocks: 2022, 2023, 2024, 2034 0 Charleston 8 Subtotal 1,427 Charleston 9 Tract 7 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2011, 2012, 2013 445 Tract 51 Blocks: 1000, 1001, 1002, 1003, 1004 575 Charleston 9 Subtotal 1,020 Deer Park 3 Tract 31.13 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035 1,189 Tract 31.14 Blocks: 1048 0 Deer Park 3 Subtotal 1,189 North Charleston 1 1,323 North Charleston 10 2,771 North Charleston 11 1,115 North Charleston 12 602 North Charleston 13 1,856 North Charleston 14 817 North Charleston 15 2,279 North Charleston 16 1,354 North Charleston 17 1,523 North Charleston 18 3,534 North Charleston 19 2,738 North Charleston 2 3,063 North Charleston 20 1,212 North Charleston 21 2,552 North Charleston 22 2,276 North Charleston 23 3,389 North Charleston 24 3,717 North Charleston 25 909 North Charleston 26 830 North Charleston 27 3,157 North Charleston 28 Tract 31.04 Blocks: 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2064, 2065, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081 1,945 Tract 31.05 Blocks: 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2076 25 North Charleston 28 Subtotal 1,970 North Charleston 29 2,746 North Charleston 3 1,588 North Charleston 30 3,029 North Charleston 4 1,745 North Charleston 5 2,983 North Charleston 6 2,127 North Charleston 7 2,532 North Charleston 8 1,219 North Charleston 9 2,579 St. Pauls 1 1,167 St. Pauls 2A 1,498 St. Pauls 2B 1,908 St. Pauls 3 2,057 St. Pauls 4 2,253 St. Pauls 5 1,795 St. Pauls 6 2,477 Wadmalaw Island 1 1,306 Wadmalaw Island 2 Tract 22 Blocks: 1000, 1007, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1067, 1075, 1112, 1113, 1114, 1115, 1116, 1118, 1119, 1120, 1121, 1122, 1123, 1135, 2030, 2031, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2119, 2120, 2121, 2122, 2123, 2125, 2126, 2128, 2129, 2131, 2155, 2156, 2157, 2158, 2162, 2163, 2164 595 Wadmalaw Island 2 Subtotal 595 Clarendon County 34,971 Colleton County Ashton 156 Bells 417 Berea 140 Canady's 741 Cottageville 3,740 Edisto 421 Green Pond Tract 9703 Blocks: 5002, 5009, 5011, 5012, 5013, 5014, 5015, 5021, 5022, 5023, 5029, 5030, 5031, 5085, 5086, 5087, 5088, 5089, 5091, 5092, 5099 335 Tract 9708 Blocks: 1098, 1099, 1100, 1101, 1102, 1104, 1105, 1127, 1128, 1129, 1130, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018, 2019, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2112, 2113, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2149, 2150, 2151, 2152, 2155, 2156, 2157, 2168, 2169, 2170, 2171, 2172, 2173, 2174 772 Green Pond Subtotal 1,107 Hendersonville 1,499 Horse Pen 1,002 Hudson Mill 893 Jacksonboro Tract 9706 Blocks: 4119 0 Tract 9707 Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3114, 3116 5 Tract 9708 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1092, 1093, 1095, 1096, 1097, 1103, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1125, 1139, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156 552 Jacksonboro Subtotal 557 Lodge 628 Maple Cane 902 Mashawville 1,006 Peeples 1,212 Peniel 838 Petits 319 Rice Patch 927 Ritter 997 Round O 1,028 Ruffin 435 Sidneys 619 Smoaks 1,244 Sniders 1,018 Stokes 936 Walterboro No. 1 2,791 Walterboro No. 2 3,779 Walterboro No. 3 3,309 Walterboro No. 4 4,631 Williams 410 Wolfe Creek 661 Dorchester County Delemars 657 Four Hole 1,443 Givhans 1,295 Givhans 2 976 Grover 1,162 Harleyville 1,011 Indian Field 807 Indian Field 2 1,268 Reevesville 1,399 Ridgeville 1,467 Ridgeville 2 2,328 Rosinville 1,920 Rosses 1,339 St. George No. 1 1,780 St. George No. 2 1,267 Florence County Hannah Tract 18 Blocks: 3020, 3021, 3023, 3025, 3027, 3028, 3029, 3051 358 Hannah Subtotal 358 High Hill 826 Lake City No. 1 2,252 Lake City No. 2 1,837 Lake City No. 3 2,358 Lake City No. 4 3,346 Leo 588 McAllister Mill 1,268 Olanta 2,195 Prospect Tract 20 Blocks: 4032 11 Prospect Subtotal 11 Hampton County 21,090 Jasper County 24,777 Orangeburg County Bethel 1,049 Bowman 1 1,967 Bowman 2 1,167 Branchville 1 1,479 Branchville 2 701 Brookdale 1,672 Cordova 2 Tract 116 Blocks: 3000, 4000, 4001, 4002 241 Cordova 2 Subtotal 241 Elloree 1 1,432 Elloree 2 1,096 Eutawville 1 2,013 Eutawville 2 2,764 Four Holes 863 Holly Hill 1 2,759 Holly Hill 2 2,721 Jamison 2,884 Limestone 1 2,746 Limestone 2 2,449 Nix 2,088 North 2 Tract 120 Blocks: 3080, 3081, 3134 6 North 2 Subtotal 6 Orangeburg Ward 1 1,062 Orangeburg Ward 10 1,090 Orangeburg Ward 2 1,241 Orangeburg Ward 3 2,102 Orangeburg Ward 4 2,618 Orangeburg Ward 5 1,217 Orangeburg Ward 6 1,301 Orangeburg Ward 7 927 Orangeburg Ward 8 868 Orangeburg Ward 9 995 Pine Hill Tract 115 Blocks: 4004, 4005 27 Tract 119 Blocks: 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3041, 3042, 3043, 3050, 3051, 3067 675 Tract 120 Blocks: 3124 0 Pine Hill Subtotal 702 Providence 1,544 Rowesville 961 Santee 1 1,876 Santee 2 1,840 Suburban 1 1,781 Suburban 2 1,053 Suburban 3 2,201 Suburban 4 1,085 Suburban 5 2,244 Suburban 6 1,550 Suburban 7 2,380 Suburban 8 1,188 Suburban 9 2,271 Vance 2,076 Whittaker 1,793 Richland County Ardincaple 430 Beatty Road 2,055 Bluff 3,547 Brandon Tract 116.07 Blocks: 1014, 1015, 1016, 1017, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063 3,138 Tract 116.08 Blocks: 1000, 1001, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1075, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 2,540 Brandon Subtotal 5,678 Briarwood 3,990 Caughman Road 2,545 College Place 2,668 Dennyside 1,136 Dentsville 3,332 Eastover 3,742 Edgewood 2,894 Fairlawn 4,445 Fairwold 1,165 Gadsden 2,597 Garners 1,532 Greenview 2,292 Hampton Tract 26.02 Blocks: 2036, 2038 57 Tract 26.03 Blocks: 2020, 2021, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2051, 2052, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3022 910 Hampton Subtotal 967 Harbison #2 Tract 103.04 Blocks: 3029, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051 499 Harbison #2 Subtotal 499 Hopkins 3,832 Horrell Hill 3,823 Hunting Creek 730 Keels 5,834 Keenan Tract 108.04 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 1,200 Tract 111.01 Blocks: 1054, 1055, 1056, 1057, 3006, 3007, 3009, 3010, 3011, 3012, 3016 66 Keenan Subtotal 1,266 Killian 1,995 Kingswood 4,286 Lincolnshire 3,360 Lykesland Tract 116.06 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016 1,672 Tract 116.08 Blocks: 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023 1,361 Lykesland Subtotal 3,033 McEntire 1,148 Meadowlake 3,410 Midway 5,180 Mill Creek 3,215 Monticello Tract 102 Blocks: 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2087, 2088, 2092, 3057, 3058, 3059, 3060, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3097, 3098, 3099, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108 1,379 Tract 105.01 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025 868 Monticello Subtotal 2,247 North Springs #1 Tract 114.19 Blocks: 1025, 1026 355 North Springs #1 Subtotal 355 Olympia 7,173 Pine Grove 2,857 Pine Lakes 4,214 Pinewood 2,419 Pontiac Tract 120 Blocks: 1000, 1001, 1010, 1011, 1012, 1013, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1193 154 Pontiac Subtotal 154 Ridgewood 965 Riverside 2,182 Sandlapper 5,168 Skyland 1,945 Spring Valley Tract 114.11 Blocks: 3008, 3009, 3010, 3011, 3012, 3013, 3014 172 Spring Valley Subtotal 172 Spring Valley West 4,095 St. Andrews 1,938 Valley State Park 3,320 Walden 7,768 Ward 1 Tract 27 Blocks: 1003, 1005, 1006 317 Tract 29 Blocks: 2000, 2026, 3000, 3001, 3002, 3003, 3004, 3005 2,669 Tract 30 Blocks: 1001, 1003, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 2,754 Tract 31 Blocks: 2041, 2042, 2046, 2048, 2049, 2050 135 Ward 1 Subtotal 5,875 Ward 10 Tract 27 Blocks: 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2017, 3003, 3004, 3005, 3006, 3007, 3008, 3012, 3017, 3018, 3019, 3020, 3021, 3022, 4001, 4002, 4003, 4004, 4005, 4008, 4010, 4011, 4012, 4013 1,533 Ward 10 Subtotal 1,533 Ward 11 2,289 Ward 13 Tract 26.02 Blocks: 1000, 1001, 1002, 1003, 1004, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1037, 1038, 1047, 1048, 1049, 1050, 1051, 1052 1,162 Tract 26.03 Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1065 708 Ward 13 Subtotal 1,870 Ward 15 Tract 22 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006 169 Ward 15 Subtotal 169 Ward 18 Tract 11 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2019, 2020, 2021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 2,048 Ward 18 Subtotal 2,048 Ward 19 2,194 Ward 2 1,017 Ward 20 2,424 Ward 21 3,172 Ward 22 2,471 Ward 23 Tract 22 Blocks: 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 449 Ward 23 Subtotal 449 Ward 29 2,217 Ward 3 2,014 Ward 30 1,297 Ward 31 1,723 Ward 32 1,345 Ward 33 Tract 13 Blocks: 2022, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3009, 3012, 3013, 3014, 3016, 3017, 3018 357 Tract 30 Blocks: 1004, 1005, 1006, 1009, 1010 66 Ward 33 Subtotal 423 Ward 34 Tract 11 Blocks: 4001, 4002, 4003, 4004, 4005, 5027, 5028 602 Ward 34 Subtotal 602 Ward 4 2,042 Ward 5 5,092 Ward 6 Tract 111.01 Blocks: 3030, 3031, 3033, 3034, 3035, 3036, 3038, 3039 661 Ward 6 Subtotal 661 Ward 7 2,093 Ward 8 2,163 Ward 9 2,185 Westminster 2,958 Whitewell 3,174 Woodfield Tract 113.04 Blocks: 3027 31 Tract 113.05 Blocks: 3001, 3007, 3009, 4003, 4016 158 Woodfield Subtotal 189 Sumter County Bates 906 Birnie Tract 13 Blocks: 1016, 1017, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2050, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068 582 Tract 15 Blocks: 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1019, 1020, 1050, 1051 85 Birnie Subtotal 667 Crosswell 2,408 Folsom Park Tract 8 Blocks: 1039, 3000, 3001, 3002, 3003, 3004, 3007 165 Folsom Park Subtotal 165 Hampton Park Tract 20 Blocks: 1002, 1003, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 3045 244 Hampton Park Subtotal 244 Lemira 2,248 Loring 2,000 Magnolia-Harmony 1,356 Mayesville 772 Mayewood Tract 5 Blocks: 1110 0 Tract 6 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2060, 2061, 2062, 2063, 2064, 3013, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3062 1,771 Mayewood Subtotal 1,771 Morris College Tract 8 Blocks: 2021, 2022, 2023, 2024, 3005, 3006, 3008, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 1,385 Tract 20 Blocks: 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3042, 3043, 3044, 3046 814 Morris College Subtotal 2,199 Salem 514 Savage-Glover 932 South Liberty Tract 13 Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1018, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2036, 2037 780 South Liberty Subtotal 780 South Red Bay 1,425 St. John 1,835 Stone Hill 1,029 Turkey Creek Tract 6 Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1058, 1059, 1060, 1061, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1082, 3007, 3020 1,318 Turkey Creek Subtotal 1,318 Williamsburg County 34,423 DISTRICT TOTAL 660,766 PERCENT VARIATION 0.000 DISTRICT 7 Area Population Chesterfield County 46,734 Darlington County 68,681 Dillon County 32,062 Florence County Back Swamp 1,204 Brookgreen 1,044 Cartersville 1,250 Claussen 2,741 Coles Crossroads 3,699 Cowards No. 1 1,470 Cowards No. 2 1,760 Delmae No. 1 3,892 Delmae No. 2 2,466 Ebenezer No. 1 4,557 Ebenezer No. 2 3,131 Ebenezer No. 3 1,510 Effingham 1,841 Elim-Glenwood 2,642 Evergreen 1,605 Florence Ward 1 1,891 Florence Ward 10 1,272 Florence Ward 11 1,492 Florence Ward 12 3,405 Florence Ward 13 2,830 Florence Ward 14 940 Florence Ward 2 2,120 Florence Ward 3 2,237 Florence Ward 4 1,223 Florence Ward 5 1,861 Florence Ward 6 1,122 Florence Ward 7 2,896 Florence Ward 8 2,397 Florence Ward 9 2,437 Friendfield 848 Gilbert 3,635 Greenwood 2,859 Hannah Tract 18 Blocks: 2056, 2057, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3024, 3026, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3052, 3053, 3054, 3055, 3056 744 Hannah Subtotal 744 Johnsonville 3,640 Kingsburg-Stone 1,474 Mars Bluff No. 1 5,062 Mars Bluff No. 2 2,146 Mill Branch 890 Oak Grove-Sardis 1,749 Pamplico No. 1 1,702 Pamplico No. 2 1,283 Prospect Tract 19 Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2026, 2042, 2043 399 Tract 20 Blocks: 4000, 4001, 4002, 4033, 4036, 4037, 4038, 4039, 4040, 4042, 4043 254 Prospect Subtotal 653 Quinby 1,458 Salem 971 Savannah Grove 5,364 Scranton 1,670 South Florence 1 3,901 South Florence 2 3,158 Spaulding 1,459 Tans Bay 2,932 Timmonsville 1 2,546 Timmonsville 2 2,028 Vox 1,166 West Florence 1 3,456 West Florence 2 2,117 Georgetown County 60,158 Horry County 269,291 Marion County 33,062 Marlboro County 28,933 DISTRICT TOTAL 660,767 PERCENT VARIATION 0.000

HISTORY: 2011 Act No. 75, Pt II, Section 2, eff August 1, 2011.

Editor's Note

2011 Act No. 75, Pt II, Sections 4 and 5, provide as follows:

"SECTION 4. Upon the effective date of this act, the President Pro Tempore of the South Carolina Senate and the Speaker of the South Carolina House of Representatives are jointly designated as the appropriate officials of the submitting authority, who are responsible for obtaining preclearance of the revised election districts set forth in Section 7-19-35, as contained in SECTION 2 of this act in compliance with 42 U.S.C. 1973c.

""SECTION 5. Notwithstanding any other provision of law to the contrary, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a Congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member on it as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires."



Section 7-19-40. Repealed by 2012 Act No. 75, Pt II Section 3, eff Nov. 6, 2012.

Editor's Note

Former Section 7-19-40 was entitled "Division of State into six congressional districts" and was derived from 1962 Code Section 23-554; 1952 Code Section 23-554; 1942 Code, Section 2333; 1932 Code Section 2333; Civ. C. '22 Section 266; Civ. C. '12 Section 263; Civ. C. '02 Section 237; G. S. 141; R. S. 195; 1882 (17) 1169; 1893 (21) 413; 1902 (23) 977, 1197; 1908 (25) 1283; 1910 (26) 867; 1912 (27) 827; 1916 (29) 717; 1919 (31) 5; 1932 (37) 1356; 1963 (53) 309; 1966 (54) 2388; 1971 (57) 2078; 1994 Act No. 321, Section 1.

2011 Act No. 75, Pt II, Section 3, provides as follows:

"Section 7-19-40 of the 1976 Code is repealed effective with the 2012 general election, provided that until the members of the congressional districts elected in the 2012 general election from the districts enumerated in Section 7-19-35 qualify and take office, the districts now provided by law continue to apply for purposes of vacancies in office for members of the congressional districts."



Section 7-19-50. Each congressional district shall elect one member of Congress; procedure after new apportionment.

Until the next apportionment be made by the Congress of the United States, each of such congressional districts shall be entitled to elect one member to represent this State in the Congress of the United States. After such new apportionment by Congress the General Assembly shall divide the State into as many congressional districts as the State is entitled to members in the House of Representatives.

HISTORY: 1962 Code Section 23-555; 1952 Code Section 23-555; 1942 Code Section 2334; 1932 Code Section 2334; Civ. C. '22 Section 267; Civ. C. '12 Section 264; Civ. C. '02 Section 238; G. S. 142; R. S. 196; 1882 (17) 1122 Section 5.



Section 7-19-60. Writs of election in case State is given more Representatives.

In case the Congress of the United States shall by any new apportionment give to this State more than six members of the House of Representatives and the General Assembly shall not be in session, the Governor shall by proclamation issue writs of election for congressmen at large, one or more, as the case may be.

HISTORY: 1962 Code Section 23-556; 1952 Code Section 23-556; 1942 Code Section 2335; 1932 Code Section 2335; Civ. C. '22 Section 268; Civ. C. '12 Section 265; Civ. C. '02 Section 238; G. S. 142; R. S. 196; 1882 (17) 1122 Section 5.



Section 7-19-70. Election of presidential electors; certificates of appointment.

Unless otherwise provided, the election of presidential electors shall be conducted and the returns made in the manner prescribed by this chapter for the election of state officers.

The names of candidates for electors of President and Vice President nominated by any political party recognized in this State under Section 7-9-10 or by a valid petition shall be filed with the Secretary of State but shall not be printed on the ballot. In place of their names, in accordance with the provisions of Section 7-13-320, there shall be printed on the ballot the names of the candidates for President and Vice President of each political party recognized in this State and the names of any petition candidates for President and Vice President. A vote for the candidates named on the ballot shall be a vote for the electors of the party by which those candidates were nominated or the electors of petition candidates whose names have been filed with the Secretary of State.

Upon receipt of the certified determination of the Board of State Canvassers and delivered to him in accordance with Section 7-17-300, the Secretary of State, under his hand and the seal of his office, as required by Section 7-17-310, shall certify to the Governor the names of the persons elected to the office of elector for President and Vice President of the United States as stated in the certified determination, who shall be deemed appointed as electors.

It shall be the duty of the Governor, as soon as practicable after the conclusion of the appointment of the electors pursuant to the laws of the State providing for the election and appointment of the electors, to communicate by registered mail under the seal of the State to the Administrator of General Services a certificate of appointment of the electors, setting forth the names of the electors and the canvass or other ascertainment under the laws of this State of the number of votes given or cast for each person for whose appointment any and all votes have been given or cast. It shall also thereupon be the duty of the Governor to deliver to the electors of the State, on or before the day on which they are required by law to meet, six duplicate originals of the same certificate under the seal of the State. If there shall have been any final determination in the manner provided for by law of a controversy or contest concerning the appointment of all or any of the electors, it shall be the duty of the Governor, as soon as practicable after the determination, to communicate under the seal of the State to the Administrator of General Services a certificate of such determination.

HISTORY: 1962 Code Section 23-557; 1952 Code Section 23-557; 1942 Code Section 2336; 1932 Code Section 2336; Civ. C. '22 Section 269; Civ. C. '12 Section 266; Civ. C. '02 Section 239; G. S. 143; R. S. 197; 1882 (17) 1122 Section 56; 1961 (52) 246; 1982 Act No. 419, Section 1, eff June 8, 1982.

Effect of Amendment

The 1982 amendment deleted the first paragraph as it appears in the parent volume, and inserted the first three paragraphs to provide that the names of candidates of a recognized political party for President and Vice President of the United States be placed on the ballot and that a vote for them shall be a vote for each elector nominated by the political party.



Section 7-19-80. Candidate for elector shall declare for which candidates he will vote; elector shall vote for candidates for whom he declared.

Each candidate for presidential and vice-presidential elector shall declare which candidate for president and vice-president he will vote for if elected. Those elected shall vote for the president and vice-president candidates for whom they declared. Any person selected to fill a vacancy in the electoral college shall vote for the candidates the elector whose place he is taking had declared for. The declaration shall be made to the Secretary of State on such form as he may require not later than sixty days prior to the general election for electors. No candidate for president and vice-president elector shall have his name placed on the ballot who fails to make such declaration by the prescribed time. Any elector who votes contrary to the provisions of this section shall be deemed guilty of violating the election laws of this State and upon conviction shall be punished according to law. Any registered elector shall have the right to institute proper action to require compliance with the provisions of this section. The Attorney General shall institute criminal action for any violation of the provision of this section. Provided, the executive committee of the party from which an elector of the electoral college was elected may relieve the elector from the obligation to vote for a specific candidate when, in its judgment, circumstances shall have arisen which, in the opinion of the committee, it would not be in the best interest of the State for the elector to cast his ballot for such a candidate.

HISTORY: 1962 Code Section 23-557.1; 1971 (57) 270.



Section 7-19-90. Meeting of electors; organization; balloting and certification of results.

The electors for President and Vice President shall convene at the capitol, in the office of the Secretary of State, at eleven in the forenoon, on the first Monday after the second Wednesday in December next following their appointment, and shall proceed to effect a permanent organization by the election of a president and secretary from their own body. The electors shall next proceed to fill by ballot and by plurality of votes all vacancies in the electoral college occasioned by the death, refusal to serve, or neglect to attend, of any elector. The electors shall then and there vote by ballot for President and Vice President, one of whom at least shall not be an inhabitant of the same State with themselves.

The electors shall make and sign six certificates of all the votes given by them for President and Vice President, each of which certificates shall contain two distinct lists, one of the votes for President and the other for Vice President, and shall annex to each of the certificates one of the lists of the electors which shall have been furnished to them by the Secretary of State by direction of the Governor. The electors shall seal up separately the certificates and lists of the electors so made by them, and certify upon each that the list of all the votes of the State given for President, and of all of the votes given for Vice President are contained therein.

HISTORY: 1962 Code Section 23-558; 1952 Code Section 23-558; 1942 Code Section 2343; 1932 Code Section 2343; Civ. C. '22 Section 276; Civ. C. '12 Section 273; Civ. C. '02 Section 246; G. S. 153; R. S. 204; 1882 (17) 1124 Section 66; 1885 (19) 25 Section 1; 1889 (20) 365; 1936 (39) 1651; 1961 (52) 246.



Section 7-19-100. Disposition of certificates and lists.

The electors shall dispose of the certificates so made by them and the lists attached thereto in the following manner:

First. They shall forthwith forward by registered mail one of the certificates and lists to the President of the Senate at the seat of government.

Second. Two of the certificates and lists shall be delivered to the Secretary of State of South Carolina, one of which shall be held subject to the order of the President of the Senate, and the other shall be preserved by him for one year and shall be a part of the public records of his office and shall be open to public inspection.

Third. On the day thereafter they shall forward by registered mail two of the certificates and lists to the Administrator of General Services at the seat of government, one of which shall be held subject to the order of the President of the Senate.

Fourth. They shall forthwith cause the other of the certificates and lists to be delivered to the judge of the district in which the electors shall have assembled.

HISTORY: 1962 Code Section 23-559; 1952 Code Section 23-559; 1942 Code Section 2345; 1932 Code Section 2345; Civ. C. '22 Section 278; Civ. C. '12 Section 275; Civ. C. '02 Section 248; G. S. 155; R. S. 206; 1882 (17) 1124 Section 68; 1889 (20) 365; 1961 (52) 246.



Section 7-19-110. Compensation and expenses of electors.

Every elector for this State for the election of a president and vice-president of the United States who shall attend at any election of those officers and give his vote at the time and place appointed by law shall be entitled to receive for his attendance at such election and for traveling to and from his place of residence by the most usual route the regular mileage, subsistence and per diem allowance authorized for state boards, committees and commissions to be paid from appropriations to the office of the Secretary of State.

HISTORY: 1962 Code Section 23-563; 1952 Code Section 23-563; 1942 Code Section 2349; 1932 Code Section 2349; Civ. C. '22 Section 282; Civ. C. '12 Section 279; Civ. C. '02 Section 252; G. S. 159; R. S. 210; 1882 (17) 1125; 1915 (29) 178; 1982 Act No. 333, eff April 9, 1982.

Effect of Amendment

The 1982 amendment substituted the present provision for payment of the regular mileage, subsistence and per diem allowance for the former provision for payment of $5.00 per day and actual traveling expenses, paid by the State Treasurer upon warrant of the Comptroller General.



Section 7-19-120. Duties of State officials.

The Governor, Secretary of State and other State officers shall perform such duties and functions in respect to the election of electors, the election of the President and Vice-President of the United States and certification of electors and results of such election as provided by the acts of Congress in relation thereto.

HISTORY: 1962 Code Section 23-564; 1952 Code Section 23-564; 1942 Code Section 2344; 1932 Code Section 2344; Civ. C. '22 Section 277; Civ. C. '12 Section 274; Civ. C. '02 Section 247; G. S. 154; R. S. 205; 1882 (17) 1124 Section 67; 1889 (20) 365; 1936 (39) 1651.






CHAPTER 21 - SPECIAL PROVISIONS APPLICABLE TO ELECTION OF STATE SENATORS AND MEMBERS OF HOUSE OF REPRESENTATIVES

Section 7-21-10. No person shall seek more than one office of State Senator in any year.

No person shall be permitted to seek more than one office of State Senator in any election year.

HISTORY: 1962 Code Section 23-281; 1966 (54) 2093.



Section 7-21-20. Elections for State Senator shall be district-wide.

The election for the office of State Senator in all senatorial districts shall be district-wide.

HISTORY: 1962 Code Section 23-282; 1966 (54) 2093.



Section 7-21-30. Repealed by 1983 Act No. 257 Section 4, eff November 15, 1983; Repealed by 1984 Act No. 315 Section 1, eff April 2, 1984.

Editor's Note

Former Section 7-21-30 was entitled "Assignment of numbers for senatorial district seats" and was derived from 1962 Code Section 23-283.1; 1968 (55) 2316.



Section 7-21-40. Repealed by 1983 Act No. 257 Section 4, eff November 15, 1983; Repealed by 1984 Act No. 315 Section 1, eff April 2, 1984.

Editor's Note

Former Section 7-21-40 was entitled "Statement to be filed by candidates for State Senator from certain multicounty districts; order of filing; withdrawal of candidacy; forms; deposits; certification of list of candidates" and was derived from 1962 Code Section 23-285; 1966 (54) 2093, 2340; 1968 (55) 2316; 1970 (56) 1919.



Section 7-21-50. Application of provisions of this Title to office of State Senator and member of House of Representatives.

All of the provisions of Title 7 of the 1976 Code governing a State office shall apply to the offices of State Senator and of member of the House of Representatives except in those instances in which special provision is made for such offices and in those instances such special provisions shall control.

HISTORY: 1962 Code Section 23-287; 1966 (54) 2093; 1974 (58) 2124.






CHAPTER 23 - ELECTION EXPENSES

Section 7-23-10. Expenses of general election officers.

Each commissioner or board member of state and county general elections shall receive as expenses an amount as appropriated in the annual state general appropriations act, payable quarterly, and is entitled to election-day mileage as provided by law for state employees. Managers and clerks of general elections shall receive a per diem as is provided in the annual state general appropriations act.

HISTORY: 1962 Code Section 23-601; 1952 Code Section 23-601; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260; 1966 (54) 2243; 1984 Act No. 288, eff March 5, 1984; 1990 Act No. 352, Section 1, eff March 19, 1990.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1984 amendment changed the provisions so that managers and clerks of general elections are to receive per diem as provided in the annual state general appropriations act, rather than a specified rate of $10.00.

The 1990 amendment provided that commissioners receive as expenses an amount as appropriated annually by the General Assembly instead of two hundred dollars a year, and clarified the entitlement to mileage for a manager and clerk, limiting it to election-day mileage.



Section 7-23-20. Payment for notices of election.

Notices of election published in any public gazette or county newspaper by authority of the proper board of voter registration and elections, as required by law, shall be paid for at the rates prescribed by law for legal notices.

HISTORY: 1962 Code Section 23-603; 1952 Code Section 23-603; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.



Section 7-23-30. Repealed by 1982 Act No. 325 Section 2, eff April 9, 1982.

Editor's Note

Former Section 7-23-30 was entitled "Method of paying expenses" and was derived from 1962 Code Section 23-604; 1952 Code Section 23-604; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260.



Section 7-23-40. Expenses payable by counties.

The governing bodies of the several counties shall audit and pay all accounts for necessary expenses incurred by the members of the board of voter registration and elections and managers of election for stationery, the making of election boxes, rents and similar expenses in elections held in this State.

HISTORY: 1962 Code Section 23-605; 1952 Code Section 23-605; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.






CHAPTER 25 - OFFENSES AGAINST THE ELECTION LAWS

Section 7-25-10. False swearing in applying for registration.

It is unlawful for a person to falsely swear in making an application for registration under this chapter. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-650; 1957 (50) 671; 1993 Act No. 184 Section 135, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-20. Fraudulent registration or voting.

It is unlawful for a person to fraudulently:

(1) procure the registration of a name on the books of registration;

(2) offer or attempt to vote that name;

(3) offer or attempt to vote in violation of this title or under any false pretense as to circumstances affecting his qualifications to vote; or

(4) aid, counsel, or abet another in fraudulent registration or fraudulent offer or attempt to vote.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 23-651; 1952 Code Section 23-651; 1950 (46) 2059; 1993 Act No. 184 Section 136, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-30. Repealed by 1984 Act No. 510 Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-25-30 was entitled "Improperly furnishing registration certificate" and was derived from 1962 Code Section 23-652; 1952 Code Section 23-652; 1950 (46) 2059.



Section 7-25-40. Repealed by 1984 Act No. 510 Section 19, eff June 28, 1984.

Editor's Note

Former Section 7-25-40 was entitled "Receiving or using illegal registration certificate" and was derived from 1962 Code Section 23-653; 1952 Code Section 23-653; 1950 (46) 2059.



Section 7-25-50. Bribery at elections; unlawful to accept bribery.

It is unlawful for a person to procure, by the payment, delivery, or promise of money or other article of value, another to vote for or against any particular candidate or measure at any election held within this State, whether general, special, or primary, for members of the Congress of the United States, members of the General Assembly of this State, sheriff, clerk, judge of probate or other county officer, mayor, and aldermen of any city or intendant and wardens of any incorporated town, or at any other election held within this State. It is also unlawful for a person to accept such procurements. The person promising and the person voting are each guilty of a felony and, upon conviction, for the first offense, must be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned not more than five years. Upon conviction for a second or subsequent offense, the person must be fined not less than five hundred dollars nor more than five thousand dollars and imprisoned not more than ten years.

HISTORY: 1962 Code Section 23-654; 1952 Code Section 23-654; 1950 (46) 2059; 1993 Act No. 184 Section 10, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change portions from misdemeanors to felonies and the maximum term of imprisonment to conform to the new crime classification system.



Section 7-25-60. Procuring or offering to procure votes by bribery.

(A) It is unlawful for a person at any election to:

(1) procure, or offer or propose to procure, another, by the payment, delivery, or promise of money or other article of value, to vote for or against any particular candidate or measure; or

(2) vote, offer, or propose to vote for or against any particular candidate or measure for the consideration of money or other article of value paid, delivered, or promised, vote or offer or propose to vote for or against any particular candidate or measure.

(B) A person who violates the provisions of this section is guilty of a felony. Upon conviction for a first offense, the person must be fined in the discretion of the court and imprisoned not more than five years. Upon conviction for a second or subsequent offense, the person must be fined in the discretion of the court and imprisoned not more than ten years.

HISTORY: 1962 Code Section 23-655; 1952 Code Section 23-655; 1950 (46) 2059; 1993 Act No. 184 Section 11, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change portions from misdemeanors to felonies and the maximum term of imprisonment to conform to the new crime classification system.



Section 7-25-70. Procuring or offering to procure votes by threats.

It is unlawful for a person, by threats or any other form of intimidation, to procure, offer, or promise to endeavor to procure another to vote for or against any particular candidate in any election. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-656; 1952 Code Section 23-656; 1950 (46) 2059; 1993 Act No. 184 Section 137, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-80. Threatening, intimidating, or abusing voters.

A person who, at any of the elections, general, special, or primary, in any city, town, ward, or polling precinct, threatens, mistreats, or abuses a voter with a view to control or intimidate him in the free exercise of his right of suffrage, is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 23-657; 1952 Code Section 23-657; 1950 (46) 2059; 1993 Act No. 184 Section 12, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change portions from misdemeanors to felonies and the maximum term of imprisonment to conform to the new crime classification system.



Section 7-25-90. Repealed by 1978 Act No. 632 Part II Section 4, eff July 27, 1978.

Editor's Note

Former Section 7-25-90 was entitled "Selling or giving away liquor within one mile of voting precinct" and was derived from 1962 Code Section 23-658; 1952 Code Section 23-658; 1950 (46) 2059.



Section 7-25-100. Allowing ballot to be seen, removing ballot from voting place, improper assistance, and related offenses.

(A) It is unlawful in any election for a voter to:

(1) allow his ballot to be seen by a person, except as provided by law;

(2) take, remove, or attempt to take or remove a ballot from the polling place before the close of the polls;

(3) place a mark upon his ballot by which it may be identified;

(4) take into the election booth a mechanical device to enable him to mark his ballot; or

(5) remain longer than the specified time allowed by law in the booth or compartment after having been notified that his time has expired and requested by a manager to leave the compartment or booth.

(B) It is unlawful for a person to:

(1) interfere with a voter who is inside of the polling place or is marking his ballot;

(2) unduly influence or attempt to influence unduly a voter in the preparation of his ballot;

(3) endeavor to induce a voter to show how he marks or has marked his ballot; or

(4) aid or attempt to aid a voter by means of any mechanical device in marking his ballot.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than one year.

HISTORY: 1962 Code Section 23-659; 1952 Code Section 23-659; 1950 (46) 2059; 1993 Act No. 184 Section 138, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-110. Voting more than once at elections.

It is unlawful for a person qualified to vote at any general, special, or primary election for an office whether local, state, or federal to vote more than once at such election, for the same office. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 23-660; 1952 Code Section 23-660; 1950 (46) 2059; 1993 Act No. 184 Section 139, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-120. Impersonating a voter.

It is unlawful for a person to impersonate or attempt to impersonate another person for the purpose of voting in a general, special, or primary election, whether municipal or State. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not less than three hundred dollars nor more than twelve hundred dollars, or both. When a person who violates the provisions of this section is placed under bond, the bond may not be less than six hundred dollars nor more than twelve hundred dollars.

HISTORY: 1962 Code Section 23-661; 1952 Code Section 23-661; 1950 (46) 2059; 1993 Act No. 184 Section 140, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-130. Arrest of person who impersonates a voter.

If any manager of election of this State report to the sheriff or other peace officer that a person has violated Section 7-25-120 such peace officer shall arrest such person and have a proper warrant sworn out. Any sheriff or police officer refusing to make an arrest when demand is made by the proper authorities for any violation of Section 7-25-120 shall be subject to prosecution in the court of general sessions for malfeasance in office.

HISTORY: 1962 Code Section 23-662; 1952 Code Section 23-662; 1950 (46) 2059.



Section 7-25-140. Copies of certain election laws may be posted.

The authority responsible under law for conducting a party primary and the board of voter registration and elections or other electoral board in general and special elections in their discretion may post, or cause to be posted, a copy of Sections 7-25-120 to 7-25-140, printed on cardboard in as large type as a board twelve by twelve inches will carry, in each polling precinct.

HISTORY: 1962 Code Section 23-663; 1952 Code Section 23-663; 1950 (46) 2059; 1992 Act No. 253, Section 13, eff February 19, 1992.

Code Commissioner's Note

Pursuant to the directive in 2014 Act No. 196, Section 8, at the direction of the Code Commissioner, references in this section to county election commissions or commissioners or county boards of voter registration were changed to the "Board of Voter Registration and Elections" and board members as appropriate.

Effect of Amendment

The 1992 amendment replaced "county committee in any" with "authority responsible under law for conducting a", preceding "party primary", and deleted "and every" preceding "polling district".



Section 7-25-150. Swearing falsely at elections or taking oath in another's name.

Any voter who shall swear falsely at any election, general, special or primary, in taking the prescribed oath or shall impersonate another person and take the oath in his name in order to vote shall be guilty of perjury and be punished, upon conviction, as for perjury.

HISTORY: 1962 Code Section 23-664; 1952 Code Section 23-664; 1950 (46) 2059.



Section 7-25-160. Wilful neglect or corrupt conduct on part of poll managers.

A manager at any general, special, or primary election in this State who wilfully violates any of the duties devolved by law upon such position is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years. A manager who commits fraud or corruption in the management of such election is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-665; 1952 Code Section 23-665; 1950 (46) 2059; 1993 Act No. 184 Section 141, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-170. Wilful neglect or corrupt conduct by officers other than managers.

An officer, other than a manager at any election, on whom a duty is imposed by this title, except under Section 7-13-1170, Articles 1 and 3 of Chapter 17 and Chapters 19 and 23 of this title, who wilfully neglects such duty or engages in corrupt conduct in executing it is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years.

HISTORY: 1962 Code Section 23-666; 1952 Code Section 23-666; 1950 (46) 2059; 1993 Act No. 184 Section 142, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 7-25-180. Unlawful distribution of campaign literature.

(A) It is unlawful on an election day within two hundred feet of any entrance used by the voters to enter the polling place for a person to distribute any type of campaign literature or place any political posters. The poll manager shall use every reasonable means to keep the area within two hundred feet of any such entrance clear of political literature and displays, and the county and municipal law enforcement officers, upon request of a poll manager, shall remove or cause to be removed any material within two hundred feet of any such entrance distributed or displayed in violation of this section.

(B) A candidate may wear within two hundred feet of the polling place a label no larger than four and one-fourth inches by four and one-fourth inches that contains the candidate's name and the office he is seeking. If the candidate enters the polling place, he may not display any of this identification including, but not limited to, campaign stickers or buttons.

HISTORY: 1962 Code Section 23-658.2; 1968 (55) 2316; 1990 Act No. 393, Section 1, eff April 3, 1990; 1996 Act No. 466, Section 10, eff August 21, 1996.

Effect of Amendment

The 1990 amendment revised the section so as to prohibit distribution of campaign literature within two hundred feet of any entrance to the polling place instead of from the building in which the polling place is located.

The 1996 amendment added subsection (B).



Section 7-25-190. Illegal conduct at elections generally.

A person who votes at any general, special, or primary election who is not entitled to vote, or who by force, intimidation, deception, fraud, bribery, or undue influence obtains, procures, or controls the vote of any voter to be cast for any candidate or measure other than as intended or desired by such voter, or who violates any of the provisions of this title in regard to general, special, or primary elections is guilty of a felony. Upon conviction, the person must be fined not less than one hundred nor more than one thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 23-667; 1952 Code Section 23-667; 1950 (46) 2059; 1993 Act No. 184 Section 13, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change portions from misdemeanors to felonies and the maximum term of imprisonment to conform to the new crime classification system.



Section 7-25-200. Unlawful inducement to file for or withdraw from candidacy for election.

(A) It is unlawful to offer or accept, or attempt to offer or accept, either directly or indirectly, money, a loan of money, or any other thing of value which includes, but is not limited to, employment or the promise of employment to induce a person to file or withdraw as a candidate for any state or federal elected office.

Nothing in this section shall be construed to prohibit legitimate campaign contributions or the pledge to make a campaign contribution as otherwise allowed by law. Nor shall this section prevent a person from paying from his own funds, the filing fee of an immediate family member which means a spouse, child, grandchild, mother, father, sister, or brother.

Any person convicted of violating the provisions of this section shall be fined not more than ten thousand dollars or imprisoned for not more than one year.

(B) The Attorney General or the solicitor of the judicial circuit in which the violation occurred, shall prosecute immediately a person violating the provisions of this section.

(C) Nothing in this section shall preclude appropriate civil remedies by an aggrieved party. The court shall, upon a finding that a person violated the provisions of this section, award reasonable attorney's fees and the costs of bringing such action as determined by the court.

HISTORY: 1992 Act No. 287, Section 1, eff March 17, 1992, (became law without Governor's signature).



Section 7-25-210. Vandalizing or removing political campaign sign; exceptions; penalty.

(A) It is unlawful to deface, vandalize, tamper with, or remove a lawfully placed political campaign sign prior to the election without the permission of the candidate or party.

(B) This section does not apply to a governmental entity when a political campaign sign is removed because of noncompliance with applicable law, or because an employee of the governmental entity removing the sign is working within the course and scope of his employment.

(C) A person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 2005 Act No. 116, Section 1, eff June 3, 2005.



Section 7-25-220. Immunity of poll workers.

A poll worker, whether or not compensated, while acting pursuant to or in furtherance of the holding or conduct of an election, shall be immune from personal civil liability for any act or omission when the act or omission is done or made in good faith and does not constitute gross negligence, recklessness, willfulness, or wantonness.

HISTORY: 2006 Act No. 284, Section 2, eff May 19, 2006.

Editor's Note

2006 Act No. 284, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and must not be put into practice until it receives preclearance by the United States Department of Justice." [preclearance received September 5, 2006]






CHAPTER 27 - COUNTY BOARDS OF REGISTRATION AND ELECTION COMMISSIONS [REPEALED]

Section 7-27-110. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-110 was titled Appointment of members of boards and commissions and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-120. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-120 was titled Codification; purpose and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-130. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-130 was titled Effect of codification and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-210. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-210 was titled Registration and Elections Commission for Abbeville County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-215. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-215 was titled Registration and Elections Commission for Aiken County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-220. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-220 was titled Registration and Elections Commission for Allendale County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-225. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-225 was titled Registration and Elections Commission for Anderson County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-230. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-230 was titled Registration and Elections Commission for Bamberg County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-235. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-235 was titled Barnwell County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-240. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-240 was titled Beaufort County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2014 Act No. 174 (H.3939), Section 1, eff May 16, 2014.



Section 7-27-245. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-245 was titled Board of Elections and Voter Registration of Berkeley County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-250. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-250 was titled Calhoun County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-255. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-255 was titled Board of Elections and Voter Registration of Charleston County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-260. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-260 was titled Cherokee County Election Commission and Cherokee County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-265. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-265 was titled Registration and Election Commission of Chester County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-270. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-270 was titled Chesterfield County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-275. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-275 was titled Board of Elections and Voter Registration of Clarendon County; abolition of Clarendon County Board of Voter Registration and Clarendon County Election Commission and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2012 Act No. 214, Section 1, eff June 11, 2012; 2013 Act No. 9, Section 1, eff April 12, 2013.



Section 7-27-280. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-280 was titled Board of Elections and Voter Registration of Colleton County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-285. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-285 was titled Darlington County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-290. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-290 was titled Dillon County Election Commission and Dillon County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-295. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-295 was titled Dorchester County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-300. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-300 was titled Registration and Elections Commission for Edgefield County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-305. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-305 was titled Registration and Elections Commission of Fairfield County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-310. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-310 was titled Registration and Elections Commission for Florence County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-315. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-315 was titled Georgetown County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-320. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-320 was titled Greenville County Election Commission and Greenville County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-325. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-325 was titled Greenwood County Election Commission and Greenwood County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-330. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-330 was titled Board of Elections and Voter Registration of Hampton County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-335. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-335 was titled Horry County Election Commission and Horry County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-340. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-340 was titled Board of Elections and Voter Registration of Jasper County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-345. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-345 was titled Kershaw County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-350. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-350 was titled Registration and Election Commission for Lancaster County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-355. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-355 was titled Registration and Elections Commission for Laurens County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-360. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-360 was titled Lee County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-365. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-365 was titled Registration and Elections Commission for Lexington County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 189, Section 1, eff May 28, 2010.



Section 7-27-370. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-370 was titled Registration and Elections Commission for Marion County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-375. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-375 was titled Marlboro County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-380. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-380 was titled Board of Election and Registration of McComick County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-385. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-385 was titled Registration and Elections Commission for Newberry County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-390. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-390 was titled Registration and Elections Commission for Oconee County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-395. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-395 was titled Orangeburg County Board of Elections and Registration and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-400. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-400 was titled Registration and Elections Commission for Pickens County.f and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-405. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-405 was titled Board of Elections and Voter Registration of Richland County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2011 Act No. 17, Section 1, eff May 9, 2011.



Section 7-27-410. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-410 was titled Registration and Elections Commission for Saluda County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-415. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-415 was titled Spartanburg County Election Commission and Spartanburg County Board of Registration; appointment and power of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-420. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-420 was titled Registration and Elections Commission for Sumter County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-425. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-425 was titled Board of Election and Registration of Union County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-430. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-430 was titled Williamsburg County Election Commission and Williamsburg County Board of Registration; appointment and powers of members and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



Section 7-27-435. Repealed by 2014 Act No. 196, Section 7, eff June 2, 2014.

Editor's Note

Former Section 7-27-435 was titled Registration and Elections Commission for York County and was derived from 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).









Title 8 - Public Officers and Employees

CHAPTER 1 - GENERAL PROVISIONS

Section 8-1-10. "Public officers" defined.

The term "public officers" shall be construed to mean all officers of the State that have heretofore been commissioned and trustees of the various colleges of the State, members of various State boards and other persons whose duties are defined by law.

HISTORY: 1962 Code Section 50-1; 1952 Code Section 50-1; 1942 Code Sections 1512, 3042; 1932 Code Sections 1512, 3042; Civ. C. '22 Section 733; Cr. C. '22 Section 460; Civ. C. '12 Section 649; Cr. C. '12 Section 535; 1901 (23) 754.



Section 8-1-20. Illegal collecting and retaining rebates, commissions or discounts.

A state or county officer who receives or collects a rebate, commission, or discount from a person upon the purchase of books or other property or supplies or from printing or advertising, whether for use of the State or a county, and fails or refuses to pay it to the proper state or county authority at the time of receiving it is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years. A person convicted under this section must forfeit his office.

HISTORY: 1962 Code Section 50-2; 1952 Code Section 50-2; 1942 Code Section 1254; 1932 Code Section 1254; Cr. C. '22 Section 149; Cr. C. '12 Section 303; Cr. C. '02 Section 223; 1897 (22) 519; 1993 Act No. 184, Section 14, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change portions from misdemeanors to felonies and the maximum term of imprisonment to conform to the new crime classification system.



Section 8-1-30. Knowingly allowing false claims by witnesses or jurors of mileage traveled.

It is unlawful for an officer, whose duty it is to certify to the mileage of any juror, witness, or other person required to attend court or to travel to perform any legal duty, to knowingly allow a claim for mileage other than prescribed by law.

A person who violates the provisions of this section is guilty of a misdemeanor. Upon conviction, the officer must be fined in the discretion of the court or imprisoned not more than one year, or both. The officer is liable in a civil action to pay to the county a penalty equal to ten times the amount which the county may lose by reason of the excess payment for mileage.

HISTORY: 1962 Code Section 50-3; 1952 Code Section 50-3; 1942 Code Section 1517; 1932 Code Section 1517; Cr. C. '22 Section 465; Cr. C. '12 Section 302; Cr. C. '02 Section 222; 1897 (22) 732; 1993 Act No. 184, Section 143, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 8-1-40. Failure of clerk, sheriff or magistrate to pay over fines or penalties.

Any clerk of the circuit court, county sheriff or magistrate who shall neglect or refuse immediately to pay over, as required, any and all fines and penalties collected by him in any criminal cause or proceeding shall, on conviction thereof, be subject to a fine of not less than one hundred nor more than one thousand dollars and imprisonment for not less than three nor more than six months and shall be dismissed from office and disqualified from holding any office of trust and profit under this State.

HISTORY: 1962 Code Section 50-4; 1952 Code Section 50-4; 1942 Code Section 1519; 1932 Code Section 1519; Cr. C. '22 Section 467; Cr. C. '12 Section 540; Cr. C. '02 Section 383; G. S. 2553; R. S. 300; 1871 (15) 656.



Section 8-1-50. Allowing records to be taken from office.

If any clerk of any court of record, judge of probate, master, register of deeds or sheriff shall allow any record, or any part thereof, to be taken or removed from their respective offices by any person whomsoever, he shall be guilty of a misdemeanor and upon conviction thereof he shall be punished by a fine of fifty dollars for the first offense and for the second and any subsequent offense by a fine of one hundred dollars. Nothing herein contained shall be held to apply to the attendance of any of such officers with any of the records of their respective offices in any court when the actual production of such record is required by the proper process of such court for the purpose of evidence in any trial then proceeding therein nor shall the provisions of this section apply to the taking or removal of any books or records when done under any order of a circuit judge for the better preservation or protection of such books or records.

HISTORY: 1962 Code Section 50-5; 1952 Code Section 50-5; 1942 Code Section 1526; 1932 Code Section 1526; Cr. C. '22 Section 473; Cr. C. '12 Section 547; Cr. C. '02 Section 390; G. S. 2557; R. S. 307; 1882 (18) 871; 1885 (19) 415; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-1-60. Neglect of duty.

Any clerk of the court of common pleas and general sessions, sheriff, judge of probate or register of deeds in this State who shall wilfully fail or neglect to discharge all the duties and perform all the services which are required of him by law shall, in addition to his liability to the person aggrieved, be liable to be indicted as for a misdemeanor and upon conviction thereof shall be fined, at the discretion of the court, not exceeding five hundred dollars.

HISTORY: 1962 Code Section 50-6; 1952 Code Section 50-6; 1942 Code Section 1527; 1932 Code Section 1527; Cr. C. '22 Section 474; Cr. C. '12 Section 548; Cr. C. '02 Section 391; G. S. 2558; R. S. 308; 1837 (6) 577; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-1-70. Officers reported by circuit solicitor for neglect of duty; indictment.

If any clerk of the court of common pleas and general sessions, sheriff, judge of probate or register of deeds in this State shall be reported by a circuit solicitor as having wilfully failed or neglected to discharge any of the duties or to perform any of the services appertaining to his office which are required of him by law, the court shall order a bill of indictment to be preferred against such delinquent officer.

HISTORY: 1962 Code Section 50-7; 1952 Code Section 50-7; 1942 Code Section 1528; 1932 Code Section 1528; Cr. C. '22 Section 475; Cr. C. '12 Section 549; Cr. C. '02 Section 392; G. S. 2559; R. S. 309; 1837 (6) 577; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-1-80. Misconduct, habitual negligence and the like of public officer; office declared vacant.

Any public officer whose authority is limited to a single election or judicial district who is guilty of any official misconduct, habitual negligence, habitual drunkenness, corruption, fraud, or oppression shall be liable to indictment and, upon conviction thereof, shall be fined not more than one thousand dollars and imprisoned not more than one year.

The presiding judge before whom any public officer convicted under this section is tried shall order a certified copy of the indictment to be immediately transmitted to the Governor who must, upon receipt of the indictment, by executive order declare the office to be vacant. The office must be filled as in the case of the death or resignation of the officer.

HISTORY: 1962 Code Section 50-8; 1952 Code Section 50-8; 1942 Code Section 1525; 1932 Code Section 1525; Cr. C. '22 Section 472; Cr. C. '12 Section 545; Cr. C. '02 Section 388; R. S. 305; 1829 (6) 391; 1993 Act No 181 Section 66, eff July 1, 1993.

Effect of Amendment

The 1993 amendment added the second and third sentences, relating to declaring office vacant.



Section 8-1-90. Repealed by 1993 Act No. 181, Section 1617(A), eff July 1, 1993.

Editor's Note

Former Section 8-1-90 was entitled "Removal of officer convicted of misconduct, habitual negligence and the like" and was derived from 1962 Code Section 50-9; 1952 Code Section 50-9; 1942 Code Section 985; 1932 Code Section 985; Cr P. '22 Section 76; Cr. C. '12 Section 546; Cr. C. '02 Section 389; G. S. 2556; R. S. 306; 1896 (22) 312.



Section 8-1-100. Suspension of officer indicted for crime.

Except as provided in Section 8-1-110, any state or county officer who is indicted in any court for any crime may, in the discretion of the Governor, be suspended by the Governor, who in event of suspension shall appoint another in his stead until he shall be acquitted. In case of conviction, the office shall be declared vacant by the Governor and the vacancy filled as provided by law.

HISTORY: 1962 Code Section 50-10; 1956 (49) 1841; 1993 Act No 181, Section 67, eff July 1, 1993.

Effect of Amendment

The 1993 amendment added "Except as provided in Section 8-1-110," at the beginning of the section.



Section 8-1-110. Suspension of officer charged with embezzlement or misappropriation of funds; removal upon conviction.

Whenever it shall be brought to the notice of the Governor by affidavit that any officer who has the custody of public or trust funds is probably guilty of embezzlement or the appropriation of public or trust funds to private use then the Governor shall direct his immediate prosecution by the proper officer and, upon true bill found, the Governor shall suspend such officer and appoint one in his stead until he shall have been acquitted by the verdict of a jury. In case of conviction the office shall be declared vacant and the vacancy filled as may be provided by law.

HISTORY: 1962 Code Section 50-205; 1952 Code Section 50-205; 1942 Code Section 985; 1932 Code Section 985; Cr. P. '22 Section 76; Cr. C. '12 Section 546; Cr. C. '02 Section 389; G. S. 2556; R. S. 306; 1896 (22) 312.



Section 8-1-115. Lien on public retirement or pension plan of persons convicted of embezzling public funds; procedures; exceptions.

(A) There is hereby created a general lien upon any public retirement or pension plan not governed by ERISA of any public officer, public employee, or any other person who is convicted of an offense involving embezzlement or misappropriation of public funds or public property to the private use of himself or any other person, to the extent of the total loss, damage, and expense to the State, or to a county or municipality, or to any agency or political subdivision of the State, or to any state, county or municipal agency, any college or university, or to any school, special or public service district within the State, that is authorized by law to perform a governmental function or provide a governmental service.

(B)(1) The presiding judge before whom any public officer, employee, or any other person is convicted of an offense described in subsection (A) must send to the Attorney General and the appropriate retirement or pension plan system a notice of the lien showing the name of the person convicted whose retirement or pension plan is subject to the lien created by subsection (A) and the date of the conviction, which is the date upon which the lien attaches. The presiding judge must set the lien at the time of conviction and the presiding judge's notice of lien must state the amount of the lien.

(2)(a) Within ten days of the date of conviction, the convicted person's spouse or representative of the convicted person's minor children may file a petition with the presiding judge requesting the judge to dissolve the lien, in whole or in part, in favor of the spouse or minor children because the spouse or minor children would suffer extreme financial hardship if the lien were to attach. If the petition is filed, the lien is stayed pending a hearing on the petition and the ruling of the judge. Any benefits occurring during the stay accrue to the potential benefit of the spouse and minor children, if the petition is successful, and do not accrue to the benefit of the convicted person. The judge's ruling must be based on clear and convincing evidence that the spouse or minor children would suffer extreme financial hardship were the lien to attach and that the spouse or minor children have not been convicted of the same offense involving the embezzlement of public funds for which the lien was created. To the extent that the lien is dissolved in whole or in part in favor of the spouse or minor children, the appropriate retirement or pension plan system is directed to make payment directly to the spouse or representative of the minor children. The dissolution extends only until the minor children reach majority or the spouse dies or remarries at which time the lien reattaches.

(b) If the convicted person is divorced and is subject to a Qualified Domestic Relations Order (QDRO) pursuant to Section 9-18-10, et seq., then the lien shall not attach to the alternate payee's portion of the retirement benefit, unless the alternate payee has been convicted of the same offense involving embezzlement of public funds for which the lien was created. The pension plan is directed to make payment to the alternate payee in accordance with the provisions of the QDRO.

(c) If the convicted person's pension benefit is subject to an order for child support, then the lien shall not attach to the portion of the convicted person's benefit which goes to pay support for any minor child who has not been convicted of the same offense involving embezzlement of public funds for which the lien was created.

(C) In addition to any other sentence imposed upon a person convicted of an offense described in subsection (A) and taking into account the petition process set forth in subsection (B), the presiding judge may require full restitution of all public funds embezzled or misappropriated and full payment for the conversion, use, and value of public property appropriated to private use and may provide for an indeterminate sentence of incarceration or probation, or both, until restitution in full has been made.

(D) The Attorney General is charged with an affirmative duty to recover public funds and property embezzled or converted to private use, or the value thereof, and he or his designee may bring an action to enforce the lien created by this section at any time up to the death of a person whose retirement or pension plan is subject to the lien created by subsection (A).

(E) The Attorney General or his designee shall file a satisfaction and discharge of the lien created by this section after restitution has been made by payment of the amount of the lien in full or after the death of the person whose retirement or pension plan is subject to the lien created by subsection (A). If the beneficiary of the person whose retirement or pension plan is subject to the lien created by subsection (A) was, himself, convicted of the same offense involving the embezzlement or misappropriation of public funds or public property for which the lien was created, the lien must continue until restitution has been made or until the death of the beneficiary.

(F) The lien created by this section and the action to enforce the lien are cumulative and in addition to all other remedies provided by law.

HISTORY: 2001 Act No. 16, Section 1, eff April 10, 2001.

Editor's Note

2001 Act No. 16, Section 6, provides as follows:

"This act is intended to create remedies to more efficiently recover restitution due to state and local governmental entities in cases involving embezzlement or misappropriation of public funds or public property to the private use of a public officer or employee, or any other person. As such, it is remedial legislation intended to be retroactive as well as prospective in its application, so as to attach the general lien created by Section 8-1-115(A) to any public retirement or pension plan not governed by ERISA of any public officer, public employee, or any other person who has been convicted of an offense described in Section 8-1-115(A). In cases where a living person was convicted of an offense described in Section 8-1-115(A) before the effective date of this act, the lien attaches to their public retirement or pension plan not governed by ERISA immediately upon approval of this act by the Governor. In cases concluded before the effective date of this act the Attorney General or his designee may send the notice of lien required by Section 8-1-115(B) to the appropriate retirement or pension plan system instead of the presiding judge."



Section 8-1-120. County health employees entitled to same employee benefits as other public employees.

All county health department employees, without regard to whether they are compensated partially or wholly by the State or county, shall be entitled to all benefits to which other state or county employees are entitled including, but not limited to, group insurance benefits.

HISTORY: 1962 Code Section 32-108.1; 1974 (58) 2184.



Section 8-1-130. Holding certain offices and serving as city attorney not to constitute dual officeholding.

Any member of a lawfully and regularly organized fire department, county veterans affairs officer, constable, or municipal judge serving as attorney for another city is not considered to be a dual officeholder, by virtue of serving in that capacity, for the purposes of the Constitution of this State.

HISTORY: 1987 Act No. 127 Section 1, eff June 8, 1987.

Code Commissioner's Note

1988 Act No. 652, Section 1, which proposed to enact a Section 8-1-130, has been renumbered Section 8-1-150 by direction of the Code Commissioner.



Section 8-1-140. Repealed by 1990 Act No. 382, Section 2, eff March 19, 1990.

Editor's Note

Former Section 8-1-140 was derived from 1988 Act No. 294.

Former Section 8-1-140 provided procedures for an elected officeholder to tender an irrevocable resignation to be effective at a future date, and for the election to fill the vacancy created thereby. For similar provisions, see Section 8-1-145.



Section 8-1-145. Irrevocable resignation of elected office holder to take effect in future; election to fill vacancy.

(A) A person holding an office in this State filled by a vote of qualified electors may submit a written irrevocable resignation from that office which is effective on a specific date.

(B) An election must be held in accordance with the provisions of Section 7-13-190 or other applicable provisions of law to fill the office to be vacated as if the vacancy occurred on the date the written irrevocable resignation is submitted.

(C) The newly elected official may not take office until the vacancy actually occurs.

HISTORY: 1990 Act No. 382, Section 1, eff March 19, 1990.



Section 8-1-150. Filling vacancies.

Whenever a vacancy occurs in the membership of the governing body of a special purpose district or public service district, and the duties of the governing body are prescribed by law, and there is no provision for filling the vacancy, it must be filled in the same manner of original appointment or election for the remainder of the unexpired term.

HISTORY: 1988 Act No. 652, eff June 3, 1988.

Code Commissioner's Note

1988 Act No. 652, Section 1, enacted provisions relating to general provisions regarding public officers and employees, with the assigned codification as Section 8-1-130. Since a previous Section 8-1-130 had been enacted in 1987 by Act No. 127, Section 1, the provisions of 1988 Act No. 652, Section 1, have been codified as Section 8-1-150 by direction of the Code Commissioner.



Section 8-1-155. Preference to resident of State.

Notwithstanding another provision of law, if a vacancy occurs in a state agency, other than an institution of higher learning, or if an agency acts to fill a new position, the agency shall give preference to a resident of this State, if the applicants are equally qualified for the vacancy or new position.

HISTORY: 2008 Act No. 353, Section 2, Pt 20D, eff July 1, 2008.



Section 8-1-160. Performance increase or decrease in salary; redress for decrease.

Notwithstanding other provisions of law, state agencies may increase or decrease individual employee salaries based upon performance. Such increase or decrease shall be determined by the agency. Performance increases shall not place an employee's salary above the maximum of the grade or executive compensation level. Performance decreases may not place an employee's salary below the minimum of the grade or executive compensation level. Performance decreases shall be based on the results of an EPMS evaluation. Employees assessed salary decreases may seek redress through the state employees' grievance system.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.



Section 8-1-170. Group productivity incentive programs.

State agencies are authorized to develop group productivity incentive programs for the recognition and award of team accomplishments through group performance. Employees of any organizational unit within each of the various agencies are eligible to share equally twenty-five percent of the identified savings resulting from reduced operational costs in the unit up to a maximum of two thousand dollars per employee in a fiscal year. The agency shall adopt policies and procedures to determine unit expenses or base data and for the year of participation in the group productivity incentive program. Records of proposals, actual dollar savings, and employee awards will be reported to the Department of Administration or its designee. Any bonus or cash award paid as a group productivity incentive shall not become a part of the employee's base salary and shall not be considered as compensation in terms of contributions to and determination of benefits for any of the state's retirement systems.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-1-180. Tokens of recognition and other rewards; limit on amount per individual.

State agencies and institutions shall be allowed to spend public funds on employee plaques, certificates, and other events, including meals and similar types of recognition to reward innovations or improvements by individual employees or employee teams that enhance the quality of work or productivity or as a part of employee development programs of their agency or institution. Awards shall be limited to fifty dollars for each individual.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.



Section 8-1-190. Pilot programs to create innovation in state government.

Notwithstanding other provisions of law, the Budget and Control Board is authorized to enter into pilot programs with individual agencies or groups of agencies in order to create innovations in State Government. The Budget and Control Board will monitor the findings and results of pilot programs to determine if legislative recommendations should be provided to the General Assembly.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.






CHAPTER 3 - COMMISSIONS, OATHS AND BONDS

Section 8-3-10. Oath and commission prerequisite to assumption of duties.

It shall be unlawful for any person to assume the duties of any public office until he has taken the oath provided by the Constitution and been regularly commissioned by the Governor.

HISTORY: 1962 Code Section 50-51; 1952 Code Section 50-51; 1942 Code Sections 1512, 3042; 1932 Code Sections 1512, 3042; Civ. C. '22 Section 733; Cr. C. '22 Section 460; Civ. C. '12 Section 649; Cr. C. '12 Section 535; 1901 (23) 754.



Section 8-3-20. Repealed by 1989 Act No. 68, Section 1, eff May 10, 1989.

Editor's Note

Former Section 8-3-20 was entitled "Additional oath of county officers in respect to sharing profits" and was derived from 1962 Code Section 50-54; 1952 Code Section 50-54; 1942 Code Section 3044; 1932 Code Section 3044; Civ. C. '22 Section 735; Civ. C. '12 Section 651; Civ. C. '02 Section 583; G. S. 442; R. S. 502; 1829 (6) 384; 1880 (17) 501.



Section 8-3-30. Form of bond which shall be given by all public officers.

The bond given by any person elected or appointed to any office for which bond is required shall be of the form following:

"State of South Carolina.

"Know all men by these presents, that we (here insert the names of the person and his sureties) are held and firmly bound unto the State of South Carolina in the penal sum of (insert the amount required by law) dollars, to the payment of which, well and truly to be made, we bind ourselves and each and every of us, our heirs, executors and administrators, firmly by these presents. Sealed with our seal and dated this (insert the day) day of (insert the month) Anno Domini one thousand nine hundred and (insert the year) and in the (insert the year) year of the Independence of the United States of America.

"Whereas, The above bound (insert the name of the person appointed or elected) hath been appointed (or elected, as the case may be) to the office of (insert the office).

"Now the condition of the above obligation is such that if the above bound (insert the name of the person appointed or elected) shall well and truly perform the duties of said office, as now or hereafter required by law, during the whole period he may continue in said office, then the above obligation to be void and of none effect or else to remain in full force and virtue.

"Sealed and delivered in the presence of:

"__________, (L.S.) "(Here place name of witness.)"

HISTORY: 1962 Code Section 50-55; 1952 Code Section 50-55; 1942 Code Section 3045; 1932 Code Section 3045; Civ. C. '22 Section 736; Civ. C. '12 Section 652; Civ. C. '02 Section 584; G. S. 443; R. S. 504; 1829 (6) 383.



Section 8-3-40. Secretary of State to supply blank forms of bonds.

The Secretary of State shall ascertain the number of officers in this State for whom bonds are required and cause an equal number of such bonds to be printed annually at the expense of the State. Such forms shall include space for the proper officers to approve securities and for probate. The Secretary of State shall distribute to each county, annually, the number of such bonds equal to the number of officers for whom bonds are required in that county.

HISTORY: 1962 Code Section 50-56; 1952 Code Section 50-56; 1942 Code Section 3046; 1932 Code Section 3046; Civ. C. '22 Section 737; Civ. C. '12 Section 655; Civ. C. '02 Section 587; G. S. 444; R. S. 505; 1829 (6) 384; 1982 Act No. 329.



Section 8-3-50. Clerks shall receive blank forms and give to officers.

Each county clerk shall receive the bonds for his county and deliver one to each person elected or appointed to any such office, whenever called for.

HISTORY: 1962 Code Section 50-57; 1952 Code Section 50-57; 1942 Code Section 3047; 1932 Code Section 3047; Civ. C. '22 Section 738; Civ. C. '12 Section 656; Civ. C. '02 Section 588; G. S. 445; R. S. 506.



Section 8-3-60. Assumption of office before giving bond.

It shall be unlawful for any person to assume or attempt to assume the duties of any office for which a bond is required, without having given the bond required. Any person assuming or attempting to assume the duties of any office as aforesaid shall be guilty of a misdemeanor and shall be subject to a fine of five hundred dollars or imprisonment for not less than three months, in the discretion of the court.

HISTORY: 1962 Code Section 50-58; 1952 Code Section 50-58; 1942 Code Section 1513; 1932 Code Section 1513; Cr. C. '22 Section 461; Cr. C. '12 Section 536; Cr. C. '02 Section 379; 1901 (23) 750.



Section 8-3-70. Public officer shall not draw salary until bond given.

No executive, judicial or other officer, elected or appointed to any office in the State, shall be entitled to receive any pay or emoluments of office until he shall have been duly commissioned and qualified and shall have given bond when so required to do by law.

HISTORY: 1962 Code Section 50-59; 1952 Code Section 50-59; 1942 Code Section 3077; 1932 Code Section 3077; Civ. C. '22 Section 764; Civ. C. '12 Section 680; Civ. C. '02 Section 610; G. S. 582; R. S. 529; 1901 (23) 750.



Section 8-3-80. Certain county officials shall be required to give corporate surety.

Before any county official, other than a magistrate, constable or rural county policeman, who is required by law to give bond shall enter into the discharge of the duties of his office he shall secure bond in some reliable surety company authorized to do business in this State, except that if any official be refused bond by any of such surety companies, after proper application, a personal bond shall be accepted when approved as provided by law.

HISTORY: 1962 Code Section 50-60; 1952 Code Section 50-60; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.



Section 8-3-90. Surety company bonds authorized generally.

Solvent guaranty companies, surety companies, fidelity insurance companies and fidelity and deposit companies incorporated and organized under the laws of this State or any other state of the United States or foreign governments for the purpose of transacting the business of fidelity insurance which have a paid-up capital or surplus of two hundred fifty thousand dollars and which shall have complied with all the requirements of law as to a license required by this State may, upon proper proof thereof and upon production of evidence of solvency, be accepted upon the bonds of all city, county and State officers of this State. The various officers of this State whose duty it is to approve the sureties upon such bonds may accept such a company as one of the sureties or the only surety upon such bond as the solvency of such company may warrant. But no person having the approval of any bond shall exact that it be furnished by a guaranty company or by any particular guaranty company. Any such bond shall be made payable to the State.

HISTORY: 1962 Code Section 50-61; 1952 Code Section 50-61; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703; 1947 (45) 322.



Section 8-3-100. Cost of bonds from corporate surety.

When the official of any county secures bond from a surety company the cost of such bond shall be paid by the governing body of the county out of the ordinary county funds.

HISTORY: 1962 Code Section 50-63; 1952 Code Section 50-63; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.



Section 8-3-110. Distribution of liability among sureties.

Each surety on a personal official bond may state in writing the amount of the liability assumed by him, beyond which amount he shall not be held. The aggregate of the amounts assumed by all the sureties shall not be less than the penalty of the bond. In case of loss or default, the sureties will be entitled, as between each other, to contribution in the proportion of their liability.

HISTORY: 1962 Code Section 50-65; 1952 Code Section 50-65; 1942 Code Section 3048; 1932 Code Section 3048; Civ. C. '22 Section 739; Civ. C. '12 Section 657; Civ. C. '02 Section 589; G. S. 452; R. S. 507; 1866 (13) 469; 1868 (14) 19.



Section 8-3-120. Residence of sureties for county officers.

The sureties, other than corporate sureties, on bonds of all county officers must be citizens of the county in which their principal resides.

HISTORY: 1962 Code Section 50-66; 1952 Code Section 50-66; 1942 Code Section 3048; 1932 Code Section 3048; Civ. C. '22 Section 739; Civ. C. '12 Section 657; Civ. C. '02 Section 589; G. S. 452; R. S. 507; 1866 (13) 469; 1868 (14) 19.



Section 8-3-130. Examination and approval of bonds.

The official bond of each officer of the executive department must be submitted to the Governor for his approval. The official bonds of all county officers must be examined and approved or disapproved by the governing body of the county, except the bonds of the members of such governing body which must be examined and approved or disapproved by the clerk of court or the Attorney General. In all cases in which the governing body of the county refuses to approve the bond of any county officer, such officer may refer the bond to the Attorney General and, if approved by him, after hearing evidence, the bond shall be accepted by the governing body of the county.

HISTORY: 1962 Code Section 50-67; 1952 Code Section 50-67; 1942 Code Section 3049; 1932 Code Section 3049; Civ. C. '22 Section 740; Civ. C. '12 Section 658; Civ. C. '02 Section 590; G. S. 453, 466, 611; R. S. 508; 1868 (14) 70; 1872 (15) 106; 1875 (15) 986; 1893 (21) 481.



Section 8-3-140. Approval by Attorney General of form and execution of bonds of officers of State; recordation.

The bonds of all public officers of the State shall, before they are accepted or recorded, be examined by the Attorney General or by one of the solicitors, who must certify in writing upon the bond that he approves the form and execution thereof. When so examined, approved and certified the bonds of State, district or circuit officers shall be filed with the Secretary of State and shall be recorded by him, without charge, in suitable books kept by him for the purpose and when so recorded shall be filed with the State Treasurer except that the bond of the State Treasurer shall be filed with the Governor.

HISTORY: 1962 Code Section 50-68; 1952 Code Section 50-68; 1942 Code Section 3050; 1932 Code Section 3050; Civ. C. '22 Section 741; Civ. C. '12 Section 659; Civ. C. '02 Section 591; G. S. 446; R. S. 509; 1877 (16) 301; 1901 (23) 750.



Section 8-3-150. Recordation and filing of bonds of county officers.

Every county officer who is required to give bond for the faithful performance of the duties of his office shall, within thirty days after notification of his election or appointment, have his bond recorded in the office of the register of deeds or, if there be no such officer, in the office of the clerk of the circuit court for the county in which such officer resides and the register or clerk shall keep a separate book, properly indexed, for the purpose of recording such bonds, which shall be provided by the governing body of the county. The register or clerk shall be entitled to exact a fee from the public officer of one dollar for recording his bond. But no such bond shall be recorded until first approved as to surety by the proper officials as prescribed by law and as to execution and form by the Attorney General or such other official as may be designated for this purpose. Such bonds when recorded shall be immediately transmitted to the Secretary of State who, after recording them as required by Section 8-3-140, shall file them with the State Treasurer.

HISTORY: 1962 Code Section 50-69; 1952 Code Section 50-69; 1942 Code Section 3051; 1932 Code Section 3051; Civ. C. '22 Section 742; Civ. C. '12 Section 660; Civ. C. '02 Section 592; G. S. 449; R. S. 510; 1866 (13) 382; 1901 (23) 749; 1920 (31) 785; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-3-160. Governing body of county to examine sufficiency of county officers' bonds and correct deficiencies.

The governing body of each county in the State shall make an annual examination into the sufficiency of all the county officers' bonds within their respective counties and take action to correct any deficiencies with regard to any bond which, in its judgment, may be insufficient.

HISTORY: 1962 Code Section 50-70; 1952 Code Section 50-70; 1942 Code Section 3053; 1932 Code Section 3053; Civ. C. '22 Section 744; Civ. C. '12 Section 662; Civ. C. '02 Section 594; R. S. 512; 1876 (16) 699; 1982 Act No. 326.



Section 8-3-180. Procedure when bond becomes unsatisfactory.

If any surety on any such official bond should die or depart permanently from the State or if such board or the Governor, respectively, should, at the time of the annual examination or at any other time, be of opinion that any of the sureties is not worth as much clear of debt as his proportion of the obligation to which his name is affixed, the board or the Governor, as the case may be, shall cause the public officer whose surety has departed this life or removed from the State or is objected to for insufficiency of estate to be notified of such exception. Any such officer shall, within thirty days after the service of such notification, procure other surety satisfactory to the board or the Governor, as the case may be, but so as not to cancel or at all impair the original bond or produce satisfactory evidence to the board or the Governor, as the case may be, that the surety objected to as owning insufficient property, as aforesaid, is worth as much as his proportion of the obligation, clear of debt; or else the officer shall procure such additional and sufficient surety or sureties as the board or the Governor, respectively, shall approve. And in default of compliance with either of such requirements within thirty days the office of the defaulting officer shall be regarded as vacant.

HISTORY: 1962 Code Section 50-72; 1952 Code Section 50-72; 1942 Code Section 3052; 1932 Code Section 3052; Civ. C. '22 Section 743; Civ. C. '12 Section 661; Civ. C. '02 Section 593; G. S. 447; R. S. 511; 1820 (6) 147; 1886 (19) 381.



Section 8-3-190. Execution of new bond when surety demands relief; release of prior sureties.

When any of the sureties of any officer elected or appointed to any office shall, in writing, notify the proper officer whose duty it is to approve the bond of such officer that they desire to be relieved from their suretyship, the officer authorized by law to approve such bond shall require the officer to execute a new bond with surety, which, when approved, shall be as valid as the bond given on the original election of appointment of such officer. And the sureties upon the prior bond shall be released from responsibility for all acts or defaults of such officer which may be done or committed subsequent to the approval of such new bond.

HISTORY: 1962 Code Section 50-73; 1952 Code Section 50-73; 1942 Code Section 3056; 1932 Code Section 3056; Civ. C. '22 Section 747; Civ. C. '12 Section 665; Civ. C. '02 Section 597; R. S. 515; 1887 (19) 783.



Section 8-3-200. Effect of failure to submit satisfactory new bond.

When any officer shall be required to execute a new bond, with surety, as provided for in Section 8-3-190, he shall proceed forthwith to execute such new bond and submit it for approval to the officer authorized by law to approve it. If he shall fail or neglect to so execute and submit such new bond or fail or neglect to execute and submit a bond satisfactory to the officer authorized to approve such bond within thirty days after having been required so to do, the officer authorized to approve such new bond shall forthwith report to the Governor that such officer has been duly required under the provisions of Section 8-3-190 to furnish a new bond and that such officer has failed so to do. Upon being so informed and upon receiving a certified copy of all the papers relative to the case, the Governor, by public proclamation shall forthwith declare the office held by such defaulting officer vacant and such office so made vacant shall be filled in the manner now provided by law.

HISTORY: 1962 Code Section 50-74; 1952 Code Section 50-74; 1942 Code Section 3057; 1932 Code Section 3057; Civ. C. '22 Section 748; Civ. C. '12 Section 666; Civ. C. '02 Section 598; R. S. 516; 1887 (19) 783.



Section 8-3-210. State officers and employees shall advise interested persons as to bonds and furnish copies thereof.

Any officer, agent, servant or employee in any office of the State or any of its boards, bureaus, departments, commissions or other instrumentalities, upon request therefor by any interested person, shall supply such person with information as to whether any person employed in any office, board, bureau, department, commission, agency or other instrumentality of the State is bonded for any purpose and, if so, furnish such interested person with a copy of such bond.

HISTORY: 1962 Code Section 50-75; 1952 Code Section 50-75; 1942 Code Section 3061; 1939 (41) 335.



Section 8-3-220. Bonds of public officers may be sued on.

The bond of any public officer in this State may at all times be sued on by the public, any corporation or private person aggrieved by any misconduct of any such public officer.

HISTORY: 1962 Code Section 50-76; 1952 Code Section 50-76; 1942 Code Section 3054; 1932 Code Section 3054; Civ. C. '22 Section 745; Civ. C. '12 Section 663; Civ. C. '02 Section 595; G. S. 450; R. S. 513; 1901 (23) 750.



Section 8-3-230. Certified copies of bonds shall be delivered to parties to suit on request.

For the purpose of any suit brought under Section 8-3-220 the officer or officers, for the time being, with whom such bond may be filed or recorded, upon application at his or their office, shall deliver to any person applying therefor and paying the fees for doing so an exact and certified copy of the bond of such public officer there deposited or recorded.

HISTORY: 1962 Code Section 50-77; 1952 Code Section 50-77; 1942 Code Section 3054; 1932 Code Section 3054; Civ. C. '22 Section 745; Civ. C. '12 Section 663; Civ. C. '02 Section 595; G. S. 450; R. S. 513; 1901 (23) 750.



Section 8-3-240. Distribution of moneys recovered on bond after defalcation.

Whenever any officer of this State charged with the care, collection or disbursement of public funds is required to give bond to the State and a recovery is had upon such bond or any moneys are seized, levied upon or attached in his hands or turned over or surrendered by such officer to the State Treasurer upon his commitment to jail, under warrant from the State Treasurer, the moneys so recovered, seized, levied upon, attached, surrendered or turned over shall be distributed between the State, county, school or other specific funds, in proportion to the several amounts due by the officer to the State, county, school or other specific funds, at the time of such recovery, seizure, attachment, levy or surrender. The provision of this section shall only apply to suits, seizures, attachments or levies by or surrenders to public officers and not to suits upon the bonds of such officers brought by private individuals.

HISTORY: 1962 Code Section 50-78; 1952 Code Section 50-78; 1942 Code Section 3055; 1932 Code Section 3055; Civ. C. '22 Section 746; Civ. C. '12 Section 664; Civ. C. '02 Section 596; G. S. 451; R. S. 514.



Section 8-3-250. State officers shall not be officers of surety companies.

No State officer shall be an officer of any company issuing bonds for any of the county or State officers.

HISTORY: 1962 Code Section 50-79; 1952 Code Section 50-79; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.






CHAPTER 5 - BUYING AND SELLING OF OFFICES PROHIBITED

Section 8-5-10. Repealed by 1991 Act No. 248, Section 5, eff January 1, 1992.

Editor's Note

Former Section 8-5-10 was derived from 1962 Code Section 50-101; 1952 Code Section 50-101; 1942 Code Section 3068; 1932 Code Section 3068; Civ. C. '22 Section 755; Civ. C. '12 Section 673; Civ. C. '02 Section 604; 1896 (22) 123.

Former Section 8-5-10 prohibited nepotism. For the Ethics, Government Accountability, and Campaign Reform Act of 1991, see Sections 8-13-100 et seq.



Section 8-5-20. Buying and selling of offices forbidden.

If any person (a) bargain for the purchase or sale of, or sell, any office or deputation thereof, or any part thereof, (b) receive any money, fee, reward or any other profit, directly or indirectly or (c) take any promise, agreement, covenant, bond or assurance for the payment of any money, fee, reward or other profit, directly or indirectly, for any office or deputation thereof, or any part thereof or to the intent that any person should have, exercise or enjoy any office or deputation thereof, or any part thereof, which office, or any part thereof, shall in any wise touch or concern the administration or execution of justice or the receipt, control or payment of any public treasure, money, rent, revenue, account, auditorship or surveying of any public lands or which shall touch or concern any clerkship to be occupied in any court of record wherein justice is administered, such person shall not only lose and forfeit all right and interest in or to such office or deputation thereof, or any part thereof, but shall immediately, upon the payment of such fee, money or reward or upon any such promise, covenant, bond or agreement had or made for the payment of such fee, sum of money or reward, be adjudged a disabled person in law, to all intents and purposes, to have, occupy or enjoy such office or deputation, or any part thereof, for which any such person shall so give or enjoy or make any promise, covenant, bond or other assurance to give or pay any sum of money, fee or reward.

HISTORY: 1962 Code Section 50-102; 1952 Code Section 50-102; 1942 Code Section 3065; 1932 Code Section 3065; Civ. C. '22 Section 752; Civ. C. '12 Section 670; Civ. C. '02 Section 601; G. S. 454; R. S. 520; 1737 (3) 468.



Section 8-5-30. Sales and the like of offices shall be void.

Every bargain, sale, promise, bond, agreement, covenant and assurance, as before specified, shall be void to and against him by whom any such bargain, sale, bond, promise, covenant or assurance shall be had or made.

HISTORY: 1962 Code Section 50-103; 1952 Code Section 50-103; 1942 Code Section 3066; 1932 Code Section 3066; Civ. C. '22 Section 753; Civ. C. '12 Section 671; Civ. C. '02 Section 602; G. S. 555; R. S. 521; 1737 (3) 469.



Section 8-5-40. Official acts performed after offense but before removal shall be valid.

If any person shall offend in anything contrary to the tenor and effect of Sections 8-5-20 and 8-5-30, yet, notwithstanding, all judgments given and all other acts executed or done by such person so offending, by authority or color of the office or deputation which ought to be forfeited or not occupied or not enjoyed by the person so offending, after the offense so by such person committed or done and before such person so offending for such offense be removed from the exercise, administration and occupation of such office or deputation, shall be and remain good and sufficient in law to all intents, constructions and purposes.

HISTORY: 1962 Code Section 50-104; 1952 Code Section 50-104; 1942 Code Section 3067; 1932 Code Section 3067; Civ. C. '22 Section 754; Civ. C. '12 Section 672; Civ. C. '02 Section 603; G. S. 556; R. S. 522; 1737 (3) 469.






CHAPTER 7 - ABSENCES IN MILITARY SERVICE

Section 8-7-10. Definitions.

For the purpose of Sections 8-7-10 to 8-7-80, the following terms shall have the meanings ascribed to them by this section, unless the context clearly requires otherwise:

(1) "Officer" means any officer or employee of the State or any political subdivision thereof who is elected or appointed for a definite term which is fixed by law;

(2) "Military service" means service in the Army, Navy or Marine Corps of the United States or any compulsory service in any capacity to the Federal Government for the purpose of national defense; and

(3) "Appointive authority" means (a) the person, board, commission or other authority originally electing or appointing the officer, (b) if the officer was elected to his office in a general election or nominated in a primary, the Governor of the State, with the advice and consent of the Senate, if the officer is a State official or employee, (c) the Governor, upon the recommendation of the county legislative delegation, if the officer is an official or employee of a county or any of its political subdivisions and (d) the Governor, upon the recommendation of the mayor and city council or other governing body of a city or town if the officer is an official or employee of a municipality.

HISTORY: 1962 Code Section 50-151; 1952 Code Section 50-151; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-20. Leaves of absence authorized for public employees serving in armed forces.

Every employee of the State or any political subdivision thereof who, on or after June 25, 1950 has been, or shall be, commissioned, enlisted or selected for service in the armed forces of the United States shall, so long as the requirements and regulations of the armed forces shall prevent his return to his civil employment and for a period of ninety days thereafter, but in no event for a period longer than five years from the date of his entry into the armed forces of the United States, be entitled to leave of absence from his duties as an employee of the State or any political subdivision thereof, without loss of seniority or efficiency or register rating.

The word "employee" as used herein shall not be construed to mean an officer or official elected or appointed to a term pursuant to a statute or the Constitution of this State.

HISTORY: 1962 Code Section 50-151.1; 1952 Code Section 50-151.1; 1951 (47) 195; 1972 (57) 2404.



Section 8-7-30. Absence of public officer in military service creates temporary vacancy; "forfeiture of office" and "vacancy in office" defined.

The absence of any officer from his office or position caused by his being in the military service shall not create a forfeiture of or vacancy in the office or position to which such officer was elected or appointed but shall be construed merely to create a temporary vacancy. Wherever the terms "forfeiture of office" or "vacancy in office" or other words of similar import are used in any law of this State in relation to an officer they shall be construed in accordance with the provisions of Sections 8-7-10 to 8-7-80 and shall not be construed to apply to any absence of such officer who is absent from his office or position by reason of his being in the military service. An officer who is present at and able to perform the duties of his office shall not be considered absent within the meaning of this section.

HISTORY: 1962 Code Section 50-152; 1952 Code Section 50-152; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-40. Appointment of person to fill temporary vacancy; terms.

In case a temporary vacancy is created in any office or position by reason of the absence of the officer in the military service the appointive authority shall appoint some person to fill temporarily the office or position to which such officer was elected or appointed. All such appointees shall hold the office or position which they are temporarily to fill during the absence of the officer in the military service or until the expiration of the term for which such officer in the military service was elected or appointed, whichever period of time is the shorter.

HISTORY: 1962 Code Section 50-153; 1952 Code Section 50-153; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-50. Duties, powers and pay of temporary appointee.

The person appointed in accordance with the provisions of Sections 8-7-10 to 8-7-80 to fill temporarily any office or position shall have and may exercise all the rights, powers, authority and jurisdiction and shall perform the duties vested in or required by law of the officer whose office or position such person is so appointed to fill temporarily and shall receive the same salary, fees, expenses or other compensation as such officer would be entitled to receive.

HISTORY: 1962 Code Section 50-154; 1952 Code Section 50-154; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-60. Qualifications and bond of temporary appointee.

Every person who shall be appointed to fill temporarily any office or position shall possess the qualifications prescribed by law, if any, for the regular holder of such office or position. If a bond be required by law of the regular holder of such office or position then such person so appointed shall give bond in the manner and in the amount so prescribed by law and shall be liable thereon in like manner as the regular holder of the office.

HISTORY: 1962 Code Section 50-155; 1952 Code Section 50-155; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-70. Bond requirement shall be waived during military absence.

Any officer temporarily in the military service shall not be required to be under bond during the period of such absence.

HISTORY: 1962 Code Section 50-156; 1952 Code Section 50-156; 1943 (43) 250.



Section 8-7-80. Compensation and resumption of office by officer in military service.

An officer who shall be absent from his office or position in the military service shall not be entitled to any compensation as such officer during such absence, but upon his return, if he return before the expiration of the term for which he was elected or appointed, after thirty days' notice, in writing, he shall be entitled to possession of the office or position from which he was absent and upon reassuming the duties of the office to receive the compensation for the remainder of the term to which the holder thereof is entitled.

HISTORY: 1962 Code Section 50-157; 1952 Code Section 50-157; 1942 Code Section 3075-1; 1941 (42) 313.



Section 8-7-90. Leaves of absence for public officers and employees in National Guard or reserve military forces; service in combat zone.

All officers and employees of this State or a political subdivision of this State who are either enlisted or commissioned members of the South Carolina National Guard, the United States Army Reserve, the United States Air Force Reserve, the United States Naval Reserve, the United States Marine Corps Reserve, or the United States Coast Guard Reserve are entitled to leaves of absence from their respective duties without loss of pay, time, or efficiency rating for one or more periods not exceeding an aggregate of fifteen regularly scheduled work days in any one year during which they may engage in training or any other duties ordered by the Governor, the Department of Defense, the Department of the Army, the Department of the Air Force, the Department of the Navy, the Department of the Treasury, or any other department or agency of the government of the United States having authority to issue lawful orders requiring military service. Saturdays, Sundays, and state holidays may not be included in the fifteen-day aggregate unless the particular Saturday, Sunday, or holiday to be included is a regularly scheduled work day for the officer or employee involved. In the event any such person is called upon to serve during an emergency he is entitled to such leave of absence for not exceeding thirty additional days.

A state employee in a full time position who serves on active duty in a combat zone and who has exhausted all available leave for military purposes is entitled to receive up to thirty additional days of military leave in any one year.

As used in this section, "in any one year" means either a calendar year or, in the case of members required to perform active duty for training or other duties within or on a fiscal year basis, the fiscal year of the National Guard or reserve component issuing the orders. The provisions of this section must be construed liberally to encourage and allow full participation in all aspects of the National Guard and reserve programs of the Armed Forces of the United States and to allow state officers and employees who are enlisted or commissioned members of the National Guard or reserve components to excel in military and emergency preparedness and service by taking full advantage of all career-enhancing assignments and training opportunities.

HISTORY: 1962 Code Section 44-861; 1952 Code Section 44-861; 1950 (46) 2549; 1954 (48) 1566; 1961 (52) 104; 1968 (55) 2855; 1986 Act No. 540, Part II, Section 36, eff June 18, 1986 (became law without the Governor's signature); 1990 Act No. 587, Section 1, eff June 11, 1990; 2008 Act No. 353, Section 2, Pt 20C, eff July 1, 2009.

Effect of Amendment

The 1986 amendment added the provisions defining the phrase "in any one year" for purposes of this section.

The 1990 amendment provided new terms and conditions of authorized leaves of absence, revised the types of service or training for which these leaves of absence are authorized, and provided for the manner in which these provisions must be construed.

The 2008 amendment added the second undesignated paragraph relating to service in a combat zone.






CHAPTER 9 - DELIVERY OF BOOKS, RECORDS AND MONEY TO SUCCESSOR

Section 8-9-10. Delivery by officer of books and papers to successor.

A person removed from office or whose elected or appointed term expires shall deliver on demand to his successor all the books and papers in his custody as officer or in any way appertaining to his office. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 50-201; 1952 Code Section 50-201; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 453; 1993 Act No. 184, Section 144, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section, adding at the end "and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both."



Section 8-9-20. Successor may demand books and records from any person having possession of them.

If any person appointed or elected to any office shall die or his office shall in any way become vacant and any books or papers belonging or appertaining to such office shall come to the hands of any person, the successor to such office may, in like manner as prescribed in Section 15-63-130, demand such books or papers from the person having them in his possession. And if such books or papers are withheld an order may be obtained and the person charged may, in like manner as provided in Section 15-63-140, make oath of the delivery of all such books and papers that ever came to his possession and, in case of omission to make such oath and to deliver up the books and papers so demanded, such person may be committed to jail and a search warrant may be issued and the property seized by virtue thereof may be delivered to the complainant, as prescribed in Section 15-63-140.

HISTORY: 1962 Code Section 50-202; 1952 Code Section 50-202; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 453.



Section 8-9-30. Delivery by officer of moneys on hand to successor.

Every State or county officer entrusted with funds by virtue of his office upon retiring from office shall turn over to his successor all moneys received by him as such officer and remaining in his hands as such officer, within thirty days from the time when his successor shall have entered upon the duties of his office, in the same manner as he is required by law to turn over the furniture, books and papers. The successor shall receive and be responsible for the moneys so turned over to him in the same manner as he is liable for other moneys received by him officially. Any public officer neglecting or refusing obedience to the requisition herein contained shall be guilty of a misdemeanor and, upon conviction, shall be liable to a fine of one thousand dollars and imprisonment not exceeding twelve months, besides his liability on his official bond, at the suit of any person aggrieved by such neglect.

HISTORY: 1962 Code Section 50-203; 1952 Code Section 50-203; 1942 Code Sections 1524, 3069; 1932 Code Sections 1524, 3069; Civ. C. '22 Section 756; Cr. C. '22 Section 471; Civ. C. '12 Section 674; Cr. C. '12 Section 544; Civ. C. '02 Section 605; Cr. C. '02 Section 387; G. S. 457, 779; R. S. 304, 523; 1874 (15) 674; 1885 (19) 158; 1904 (24) 375.



Section 8-9-40. Representative of deceased officer shall deliver moneys to successor.

Upon the death of any State or county officer entrusted with funds by virtue of his office, his personal representative shall pay over to the successor of such deceased officer all moneys which such deceased officer had in his hands officially at the time of his death within two months after he shall have assumed the administration of such estate. Upon his neglect or failure to do so, without good cause, the estate of such deceased officer and the sureties on his official bond shall be liable to pay to such successor the amount due, with interest at the rate of five per cent per month thereon, after the expiration of such term of two months, to be recovered by action brought by such successor for the benefit of the parties entitled to receive such money.

HISTORY: 1962 Code Section 50-204; 1952 Code Section 50-204; 1942 Code Section 3069; 1932 Code Section 3069; Civ. C. '22 Section 756; Civ. C. '12 Section 674; Civ. C. '02 Section 605; G. S. 457; R. S. 523; 1874 (15) 674; 1885 (19) 158; 1904 (24) 375.






CHAPTER 11 - STATE OFFICERS AND EMPLOYEES

Section 8-11-10. Repealed by 2007, Act No. 73, Section 1, eff June 13, 2007.

Editor's Note

Former Section 8-11-10 was entitled "Office hours of departments of State government" and was derived from 1962 Code Section 1-40; 1958 (50) 1721; 1963 (53) 358 [478]; 1993 Act No. 181, Section 68, eff July 1, 1993; 1996 Act No. 459, Section 6, eff June 5, 1996.



Section 8-11-15. Minimum full-time workweek; alternative scheduling strategies and alternate work locations authorized.

(A) The minimum full-time workweek for employees of state agencies and institutions is thirty-seven and one-half hours. The agency or institution may vary an employee's work schedule through the use of alternative scheduling strategies to meet the needs and service delivery requirements of the agency or institution.

(B) State agencies may use alternate work locations, including telecommuting, that result in greater efficiency and cost savings.

HISTORY: 1993 Act No. 178, Section 8, eff July 1, 1993; 2002 Act No. 356, Section 1, Pt XI.N, eff July 1, 2002.

Effect of Amendment

The 2002 amendment designated subsection (A) and added subsection (B).



Section 8-11-17. Flexible scheduling.

In conformance with the authorization for use of alternative scheduling strategies for employees of state agencies and institutions pursuant to Section 8-11-15, a state agency or institution specifically may use flexible scheduling of the minimum full-time workweek hours for an employee, including hours before eight-thirty a.m. and after five p.m., so long as the implementation of flex-time does not impair the ability of the agency or institution to meet its needs and service delivery requirements.

HISTORY: 2001 Act No. 29, Section 1, eff May 29, 2001.

Code Commissioner's Note

At the direction of the Code Commissioner,"Notwithstanding the required office hours for the departments of state government as provided in Section 8-11-10, and" was deleted from the beginning of this section. Section 8-11-10 was repealed by 2007 Act No. 73.



Section 8-11-20. Oath and bonds of certain state employees; blanket departmental bonds.

All persons who hold or are appointed to any of the positions in the departments of the State government referred to in this section, or who shall be appointed by any of such departments as accountants to investigate and report the condition of any State or county officer, shall take oath of office in the usual form and the constitutional oath and give good and sufficient bond in the form of official bonds as prescribed by Section 8-3-30. Such bonds shall be approved and filed as the bonds of other State officers. In the instance of individual bonds to be given pursuant to this section by employees of each of the departments referred to below, the penal sums of such bonds shall be as follows: For each clerk in the office of the Secretary of State, four thousand dollars; for each clerk in the office of the Comptroller General, five thousand dollars; for each clerk in the office of the State Treasurer, ten thousand dollars; for each clerk in the office of the State Superintendent of Education, twenty-five hundred dollars; for each stenographer or typist in the office of the State Treasurer, twenty-five hundred dollars; for each Assistant Attorney General, twenty-five hundred dollars; and for each accountant appointed by any of such departments, five thousand dollars.

In lieu of the individual bonds as provided above, the heads of the respective departments referred to in this section may, with the approval of the Department of Administration, procure bonds in form to be approved by the Attorney General covering all persons employed in or by such department, including, if practical, such accountants mentioned above. In such event the penal sum of such bonds shall be in such amount as the Department of Administration shall approve.

Any individual or blanket bonds given pursuant to the requirements of this section shall be executed by a fidelity or surety company licensed to do business in this State. In all cases, the premium or annual payment required to keep such bonds in force and effect shall be paid by the State Treasurer on the warranty of the Comptroller General.

HISTORY: 1962 Code Section 1-41; 1952 Code Section 1-41; 1942 Code Section 3060; 1932 Code Section 3060; Civ. C. '22 Section 751; Civ. C. '12 Section 669; 1906 (25) 25; 1959 (51) 136.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-30. Payment or receipt of salary which is not due.

(A) It is unlawful for a person:

(1) to receive a salary from the State or any of its departments which is not due; or

(2) employed by the State to issue vouchers, checks, or otherwise pay salaries or monies that are not due to state employees, except that monies due to employees of the State or any department of the State earned during the month of December may be paid either just before or just after Christmas.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 1-42; 1952 Code Section 1-42; 1942 Code Section 3071-1; 1941 (42) 311; 1993 Act No. 184, Section 145, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 8-11-33. Withholding or deducting pay from state employee's wages.

Notwithstanding any other provision of law, a state agency that has its payroll processed by the Office of the Comptroller General is authorized to withhold or deduct any portion of a state employee's wages when:

(1) the State of South Carolina or a state agency that has its payroll processed by the Office of the Comptroller General in its role as an employer is required or empowered to do so by state or federal law; or

(2) an overpayment of wages to an employee as a result of a miscalculation or other bona fide error has occurred.

Prior to any deduction being made pursuant to this section, the employee must receive advance written notice of the deduction, the reason for the deduction, and the actual dollar amount or percentage of wages which will be deducted during one or more pay periods.

HISTORY: 2009 Act No. 29, Section 3, eff June 2, 2009.



Section 8-11-35. Salary payment schedule; maximum salaries; dual compensation; reports; exception.

(A) Except as otherwise provided by law, appropriations for compensation of state employees must be paid in twice-monthly installments to the person holding the position. To provide a regular and permanent schedule for payment of employees, the payroll period begins on June 2 of the prior fiscal year with the first pay period ending on June 16 of the prior fiscal year. The payroll period continues thereafter on a twice-monthly schedule as established by the Department of Administration. This schedule must continue from one fiscal year to another without interruption, on a twice-monthly basis. The Department of Administration may approve changes to this schedule where circumstances are considered justifiable.

(B) The appropriated salaries for specified positions means the maximum compensation for the position, except as specifically provided in other provisions of the annual general appropriations act or other provisions of law, and if the head of a department is able to secure the services for a particular position or work at a lower rate than the salary specified in the annual general appropriations act, the agency head is authorized to pay a lower salary.

(C) An employee of a state department or institution must not be paid any compensation from any other department of the state government except as approved under the provisions of Regulation 19-702.09 of the South Carolina Code of Regulations, and an employee of a department or institution must not be paid travel expenses by any other department or institution without approval of the agency by which he is regularly employed.

(D) The Comptroller General, after June thirtieth of each year, shall report to the Senate Finance Committee and the House Ways and Means Committee the names of all employees receiving dual compensation and the amounts received. The report shall list information under the primary employing agency, and in the format which lists employees under the requesting or secondary agency.

(E) The provisions of Regulation 19-707.02 of the South Carolina Code of Regulations and Section 8-13-750 do not apply to employees hired for one hundred twenty days or fewer.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.H, eff July 1, 2002.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-40. Sick leave; leave where employee attacked; leave for sick family member.

(A) All full-time state employees in FTE positions are entitled to fifteen days' sick leave a year with pay. Sick leave is earned by full-time state employees in FTE positions at the rate of one and one-fourth days a month and may be accumulated, but no more than one hundred eighty days may be carried over from one calendar year to another. The department or agency head is authorized to grant additional sick leave in extenuating circumstances upon approval of the Department of Administration. All part-time state employees in FTE positions are entitled to sick leave prorated on the basis of fifteen days a year subject to the same carry-over specified in this section. If an employee transfers from one state agency to another, his sick leave balance also is transferred. The Department of Administration may promulgate regulations in accordance with law as may be necessary to administer the provisions of this section, including the power to define the use of sick leave.

(B) State employees in FTE positions who are physically attacked while in the performance of official duties and suffer bodily harm as a result of the attack must be placed on administrative leave with pay by their employers rather than sick leave. The period of administrative leave for each incident may not exceed one hundred eighty calendar days.

(C) Employees earning sick leave as provided in this section may use not more than ten days of sick leave annually to care for ill members of their immediate families. For purposes of this section, the employee's "immediate family" means the employee's spouse and children and the following relations to the employee or the spouse of the employee: mother, father, brother, sister, grandparent, legal guardian, and grandchildren.

HISTORY: 1962 Code Section 1-42.2; 1968 (55) 2691; 1974 (58) 2364; 1977 Act No. 186 Section 1; 1983 Act No. 151 Part II Section 35; 1985 Act No. 58 Section 1; 1987 Act No. 67 Section 1, eff May 1, 1987; 1988 Act No. 524, Section 1, eff May 18, 1988; 1991 Act No. 53, Section 1, eff May 27, 1991; 1991 Act No; 171, Part II, Section 65, eff June 12, 1991; 1999 Act No. 100, Part II, Section 77, eff July 1, 1999; 2004 Act No. 295, Section 3, eff August 16, 2004.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1987 amendment added provisions in the third paragraph regarding use of sick leave to care for ill members of employees' immediate families.

The 1988 amendment rewrote the third paragraph redefining "immediate family".

The 1991 amendment by Act No. 53 Section 1, added the last sentence in the second paragraph providing that the period of administrative leave per incident may not exceed 180 calendar days.

The 1991 amendment by Act No. 171, Part II, Section 65, in the third paragraph increased the number of days an employee may use to care for ill members of his family from five days to eight days.

The 1999 amendment, in the third undesignated paragraph, added "brother, sister, grandparent" to the definition of "immediate family."

The 2004 amendment rewrote this section.



Section 8-11-41. Sick leave: application to all state agencies, departments and institutions; auditing of sick leave records.

The provisions of Section 8-11-40 shall apply to all state agencies, departments and institutions and shall be administered by each such agency, department and institution pursuant to rules and regulations adopted by the Department of Administration. The sick leave records of all agencies, departments and institutions coming under the provisions of this section and Section 8-11-40 shall be subject to audit by the Department of Administration.

HISTORY: 1977 Act No. 186 Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-45. Transfer of accumulated leave upon transfer of legislative employees.

Notwithstanding any other provision of law, any legislative employee who transfers from one agency of the General Assembly to another shall be permitted to transfer all accumulated annual and sick leave regardless of the employment status to which transferred.

The provisions of this section shall be effective commencing January 1, 1980.

HISTORY: 1980 Act No. 519, Part II, Section 11.



Section 8-11-46. Transfer of accumulated leave upon transfer between state agency and school district.

An employee of a state agency transferring to a school district of this State or a school district employee transferring to a state agency is permitted to transfer to and retain at his new employer all sick leave he accumulated at his former employer regardless of his employment status at the new employer. Sick leave not to exceed sixty days lost by a school district employee as a result of changing employment from the school district to a state agency or by a state employee as a result of changing employment from a state agency to a school district is restored if the employee was employed by the school district or the state agency after June 28, 1984, and is employed on June 30, 1991.

HISTORY: 1990 Act No. 612, Part II, Section 63, eff June 13, 1990 (became law without the Governor's signature); 1991 Act No. 171, Part II, Section 55, eff June 12, 1991.

Effect of Amendment

The 1991 amendment added the second sentence, restoring up to sixty days of sick leave for certain employees.



Section 8-11-50. Compensatory time for working on legal holidays.

A State employee, except employees of agencies following academic schedules, who is required to work on a legal holiday shall be given compensatory time at the convenience of the agency in which employed within ninety days of such holiday. Employees following academic schedules who are required to work on a legal holiday shall be given compensatory time at the convenience of the agency in which employed within one year from the date of the holiday. Permanent employees who do not work a normal Monday through Friday workweek shall receive no more nor any fewer number of holidays than those employees who work the normal Monday through Friday workweek. All State employees whose positions are nonexempt as defined by the Fair Labor Standards Act and who are not allowed to take compensatory leave, earned for working on a legal holiday, within the ninety-day period or the one-year period in the case of employees who follow academic schedules, shall be compensated for the holiday by the employing agency, at the straight hourly pay rate of the employee, no later than the second regular pay period following the last day of the time period prescribed in which compensatory time must be given. Provided, however, that the ninety day period referred to above may be extended for an additional ninety days upon a satisfactory showing to the Department of Administration that because of limited staffing compliance with the original ninety day limit is not feasible and upon approval of such extension by the department.

HISTORY: 1962 Code Section 64-151.2; 1975 (59) 272; 1979 Act No. 58.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-55. Compensatory time for working overtime.

Any state employee who is required to work overtime during any particular week may, as a result, be given compensatory time by his agency. Compensatory time, if granted, must be in accordance with the Federal Fair Labor Standards Act of 1938 as amended.

HISTORY: 1981 Act No. 178 Part II Section 4; 1986 Act No. 540, Part II, Section 39, eff June 18, 1986 (became law without the Governor's signature).

Effect of Amendment

The 1986 amendment substantially revised this section.



Section 8-11-57. Declaration of state of emergency or order to close state offices due to hazardous weather; paid leave.

Notwithstanding any other provision of law, whenever the Governor declares a state of emergency or orders all or some state offices closed due to hazardous weather conditions he may authorize up to five days leave with pay for affected state employees who are absent from work due to the state of emergency or the hazardous weather conditions.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.D, eff July 1, 2002.



Section 8-11-60. Removal of officers elected by General Assembly.

The manner and method of removal of State officers elected by the General Assembly shall be according to Section 3 of Article XV of the Constitution of South Carolina of 1895; provided, however, that should any grand jury present or return a true bill against any such officer on account of his official conduct, then the Governor may suspend such officer until the next General Assembly.

HISTORY: 1962 Code Section 1-43; 1952 Code Section 1-43; 1942 Code Section 3097; 1932 Code Section 3097; 1930 (36) 1219.



Section 8-11-65. Leaves of absence to be organ donor.

(A) All officers and employees of this State or a political subdivision of this State who wish to be an organ donor and who accrue annual or sick leave as part of their employment are entitled to leaves of absence from their respective duties without loss of pay, time, leave, or efficiency rating for one or more periods not exceeding an aggregate of thirty regularly scheduled workdays in any one calendar year during which they may engage in the donation of their organs. Saturdays, Sundays, and state holidays may not be included in the thirty-day aggregate unless the particular Saturday, Sunday, or holiday to be included is a regularly scheduled workday for the officer or employee involved.

(B) The officer or employee must show documentation from the attending physician of the proposed organ donation before leave is approved that confirms that the employee is the donor.

HISTORY: 2002 Act No. 347, Section 1, eff July 19, 2002; 2009 Act No. 29, Section 1, eff June 2, 2009.

Effect of Amendment

The 2009 amendment, in subsection (A), in the first sentence substituted "calendar" for "fiscal".



Section 8-11-70. Assistance in selling United States savings bonds to employees; deductions from pay.

All departments and institutions of the State may assist in the selling of United States savings bonds to their employees and such assistance shall include the making of deductions from their payrolls in such amounts as may be voluntarily authorized by the employees. Deductions so authorized by any employee, under this provision, shall be held in the State Treasury to the credit of the account of the employee until a sum sufficient to purchase one or more bonds is reached. The head of the department shall then purchase one or more bonds and deliver the same to the employee, in lieu of payment otherwise to the extent of the deduction authorized.

HISTORY: 1962 Code Section 1-48; 1952 Code Section 1-48; 1947 (45) 311.



Section 8-11-75. Repayment of deferred compensation plan loans.

An employee participating in any plan under the Deferred Compensation Program may repay a plan loan made by the employee through payroll deductions from the employee's compensation. At the request of a state employee the Comptroller General may by payroll deduction collect and pay over to the appropriate entity the amount designated by the employee to repay a deferred compensation plan loan.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.Q, eff July 1, 2002.



Section 8-11-80. Deduction for group life, hospital and other insurance.

The Comptroller General may, upon request of employees of the State, make deductions from the compensation of the employees for the payment of premiums for life, hospital, and other types of insurance plans as are in force and a member of the deduction system on the effective date of this act. The Comptroller General may not make deductions where deductions are made for less than two hundred fifty state employees in any particular plan. The Comptroller General shall pay over to the insurance company, or its agents designated to receive the funds, all amounts so collected or withheld. No part of the cost of the insurance or expenses incidental to the payroll deduction must be borne by the State, nor must any liability whatsoever be incurred by the State in connection with the deduction, nor may the State in any way aid insurance companies in the solicitation of policies by expressly or implicitly endorsing any particular insurance plan or company.

HISTORY: 1962 Code Section 1-49; 1952 Code Section 1-49; 1947 (45) 311; 1959 (51) 144; 1972 (57) 3013; 1977 Act No. 219 Pt II Section 20; 1978 Act No. 644 Part II Section 21; 1985 Act No. 201, Part II, Section 74.



Section 8-11-81. Repealed by 1992, Act No. 364, Section 4, eff July 1, 1992.

Editor's Note

Former Section 8-11-81 was derived from 1986 Act No. 540, Part II, Section 21.

Former Section 8-11-81 provided for the provision of insurance for active and retired employees of State and of public school districts, and the maintenance of Health Insurance Account and Dental Insurance Account. For similar provisions, see Sections 1-11-710 et seq.



Section 8-11-82. Repealed by 1992 Act No. 364, Section 4, eff July 1, 1992.

Editor's Note

Former Section 8-11-82 was derived from 1984 Act No. 512, Part II, Section 12; 1985 Act No. 201, Part II, Section 14; 1986 Act No. 540, Part II, Section 7; 1987 Act No. 170, Part II, Section 33.

Former Section 8-11-82 concerned the effect of retirement on eligibility for coverage under state health insurance plan. For similar provisions, see Sections 1-11-710 et seq.



Section 8-11-83. Payroll deduction for dues of certain organizations.

(A) The Comptroller General and all other state agencies, upon request of employees of the State, shall make deductions from the compensation of the employees for the payment of membership dues for the South Carolina State Employees' Association and for the South Carolina Troopers' Association. The Comptroller General and state agencies shall pay over to the respective associations all amounts so collected or withheld. Retirees from a state agency also may have withheld from their state retirement benefits their membership dues for the South Carolina State Employees' Association and for the South Carolina Troopers' Association. No deduction is permitted if the associations at any time engage in collective bargaining or encourage their members to strike.

(B) Membership dues or any portion of them which are deducted pursuant to this section may not be paid to a national or multistate association or group.

(C) Dues for the South Carolina Law Enforcement Officers' Association also may be deducted from the compensation of state employees and retirees and paid over to this association in the same manner other dues under this section are deducted and paid over. The same restrictions and conditions that apply to the other deductions under this section also apply to the deductions of dues for the South Carolina Law Enforcement Officers' Association.

(D) Membership dues for the Society of Former Agents of the State Law Enforcement Division also may be deducted from the compensation of state retirees and paid over to this association in the same manner other dues are deducted and paid pursuant to this section. The same restrictions and conditions that apply to the other deductions enumerated in this section also apply to the deduction of dues for the Society of Former Agents of the State Law Enforcement Division.

HISTORY: 1987 Act No. 98 Section 1, eff May 18, 1987 (became law without the Governor's signature); 1995 Act No. 111, Section 1, eff June 12, 1995; 2016 Act No. 277 (H.5270), Section 1, eff June 15, 2016.

Effect of Amendment

The 1995 amendment revised this section to authorize payroll deductions for the South Carolina Troopers' Association's dues and the South Carolina Law Enforcement Officers' Association's dues and to provide that such dues may not be paid to any national or multi-state association or group.

2016 Act No. 277, Section 1, added paragraph designators (A) through (C); made nonsubstantive changes in (B) and (C); and added (D), relating to membership dues for the Society of Former Agents of the State Law Enforcement Division.



Section 8-11-84. Repealed by 1992 Act No. 364, Section 4, eff July 1, 1992.

Editor's Note

Former Section 8-11-84 was derived from 1989 Act No. 124, Section 1.

Former Section 8-11-84 provided for the transfer of funds from the dental to health insurance account. For similar provisions, see Sections 1-11-710 et seq.



Section 8-11-85. Repealed by 1989, Act No. 189, Part II, Section 29.

Editor's Note

Former Section 8-11-85 was entitled "Payment of health insurance premiums for retired state employees and public school employees" and was derived from 1979 Act No. 199, Part II Section 27.



Section 8-11-90. Deductions for Federal taxes.

The Comptroller General, or any state department, institution, or agency of state government authorized by the Department of Administration to make disbursements from their own bank accounts shall make deductions for taxes required to be deducted or withheld by the federal government, from the compensation of state employees, and pay over to the Director of Internal Revenue, or any agency designated to receive such funds, all collections so deducted or withheld.

HISTORY: 1962 Code Section 1-49.1; 1954 (48) 1566; 1982 Act No. 334.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-91. Deductions for charitable contributions.

The Comptroller General shall, and the governing body of any school district may, upon written authorization by any officer or employee, deduct from the salary or wages of any such officer or employee contributions to be paid over to eligible nonprofit charitable organizations, or groups of such organizations, in the manner prescribed by Sections 8-11-92 through 8-11-97. Chief finance officers of state agencies and institutions maintaining payroll accounts separate from the office of the Comptroller General likewise shall make deductions from the salaries and wages of their officers and employees for such contributions.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-92. Qualifying criteria for charitable organizations; Secretary of State to determine eligibility.

A. Nonprofit charitable organizations for which such payroll deductions may be made shall include any nonprofit, eleemosynary corporation, association or organization which is organized and operated exclusively for charitable, health, or welfare services to the public and meets all of the following qualifications:

(1) Is and continues to be organized and qualified to solicit and operate under the laws of this State, pursuant to Chapter 55 of Title 33;

(2) Provide direct and continuing services to or on behalf of the citizens of the State. For purposes of this section, "direct and continuing services" means: (a) services other than legal advocacy services which are provided directly to and specifically for one individual or one family; or, (b) services which are in the nature of medical research; or, (c) services which involve the collection and administration of funds by umbrella organizations for other organizations, all of which qualify under this act;

(3) Is recognized as tax exempt under Section 501(c)(3) of Title 26, United States Code (the Internal Revenue Code of 1954, as amended);

(4) Is not an organization contemplated by Section 501(c)(4), 501(c)(5), or 501(c)(6) of Title 26, United States Code (the Internal Revenue Code of 1954, as amended) and is not an organization primarily engaged in the propagation of a religious faith or belief; this prohibition shall include, but not be limited to, organizations primarily engaged in lobbying or political activity;

(5) Is operated without discrimination in regard to all persons served, and complies with all requirements of law, including administrative regulations, respecting nondiscrimination and equal opportunity regarding its officers, staff, employees and volunteers;

(6) Has neither a parent organization nor a subsidiary organization which fails to meet qualifications herein contained in items (1) through (5).

B. The Secretary of State shall determine on an annual basis, based upon the applications of nonprofit, charitable organizations and groups of such organizations, those which are eligible to participate in payroll deductions for state-employee contributions. His decision shall be final unless determined by a court of competent jurisdiction to be arbitrary, capricious or unsupported by any credible evidence.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-93. Minimum level of employee participation required.

Because of the high cost to be borne by the State in providing administrative services regarding payroll deductions for contributions to charitable organizations, even though an organization may be eligible under Section 8-11-92 no such deductions shall be authorized by the Comptroller General, or by the chief finance officer of a state agency or institution maintaining separate payroll accounts, unless at least ten percent of the employees or two hundred employees, whichever shall be the lesser, who are paid from such payroll account, have made a written authorization to deduct contributions to an eligible charitable organization or group of such organizations.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-94. Names of contributors and amounts to be held confidential; exception for tax purposes.

The names of state employees authorizing deductions of charitable contributions and the amount of the individual contributions shall be confidential and shall not be made public. This prohibition against disclosure shall not bar the Secretary of State, State Auditor or state or federal tax authorities from access to all information necessary to verify or establish the eligibility, the tax exempt status or the tax liability of such organizations or groups of such organizations. The tax returns and books and records of such organizations or groups of such organizations shall be made available at all times necessary to determine the status and eligibility of any such charitable organization or groups of such organizations.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-95. Two charitable solicitation drives permitted per year.

The Comptroller General, and the chief finance officers of state agencies and institutions maintaining separate payroll accounts, shall permit two time periods during any calendar year for general charitable-solicitation drives within state offices, agencies and institutions.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-96. When authorization for payroll deductions may be made or terminated; deductions may be prorated.

Authorization for payroll deductions for charitable contributions may be made or terminated at any payroll period by the officer or employee concerned; provided, that either the Comptroller General or the chief finance officer concerned may require that deductions be made pro rata from each payroll check or in such other manner as will reduce to a minimum both the cost of handling such deductions and any interference with regular payroll procedures.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-97. Promulgation of regulations.

The Comptroller General, and the chief finance officers concerned, shall promulgate regulations necessary and expedient to accomplishing the purposes of Sections 8-11-91 through 8-11-96.

HISTORY: 1981 Act No. 149, Section 1.



Section 8-11-98. Deductions for payment to credit union.

The Comptroller General or any official of a political subdivision of the State which is authorized to disburse funds in payment of salaries or wages of public officers or employees shall, upon written authorization, deduct from the salary or wages of such officer or employee the amounts authorized for payment to any lawfully chartered credit union. The monies deducted shall be paid promptly to the designated organization.

Subject to any regulations prescribed by the Department of Administration, the Comptroller General may prescribe any procedures necessary to carry out the provisions of this section.

HISTORY: 1981 Act No. 149, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-99. Payroll deduction for parking fees on state-owned or state-operated property.

The Comptroller General, at the request of a state employee, may by payroll deduction collect and pay over to the appropriate entity fees assessed the employee for parking on state-owned or state-operated property.

HISTORY: 1993 Act No. 164, Part II, Section 34A, eff July 1, 1993.



Section 8-11-100. Representation on boards and commissions when new judicial circuits created.

Notwithstanding any other provisions of the law to the contrary, when a new judicial circuit is created, and representation on a board or commission of this State is now provided for by judicial circuits, then and in that event should the newly-created judicial circuit or an existing circuit not have a member, such new or existing circuit shall be entitled to representation on such board or commission. The member shall be elected or appointed to such board or commission as is now provided for by law. Any member elected or appointed under the provisions of this section shall be so elected or appointed for a term consistent with the procedure now prescribed for such board or commission.

HISTORY: 1962 Code Section 1-49.2; 1962 (52) 1885.



Section 8-11-110. Alcoholism.

The State of South Carolina recognizes alcoholism as a treatable illness and for the purposes of State policy:

(a) Alcoholism is defined as an illness in which the employee's job performance is impaired as a direct consequence of persistent and excessive use of alcohol.

(b) State employees having the illness or a drinking problem will receive the same careful consideration and offer of assistance that is presently extended to employees having any other illness.

(c) In view of this policy, the State is hopeful that employees who suspect they may have an alcoholism problem, even in its early stages, will be encouraged to seek diagnosis and, when indicated, follow through with prescribed treatment.

(d) The State's concern with alcoholism is strictly limited to its effects on the employee's performance on the job. The State neither condones nor promotes social drinking. Whether an employee chooses to drink socially is a decision of the individual.

(e) No State employee will have his job security or promotion opportunities jeopardized by his request for counseling or referral assistance.

(f) The confidential nature of medical records of employees with drinking problems will be preserved in the same manner as all other medical records.

(g) Sick leave will be granted for the purpose of participating in public and private treatment and rehabilitation programs which have been approved by the South Carolina Department of Mental Health.

(h) Employees may voluntarily seek counseling and information on an entirely confidential basis by contacting agencies designated to provide such services.

HISTORY: 1962 Code Section 1-42.3; 1972 (57) 2810.



Section 8-11-120. Posting notice of job vacancies.

In addition to any other requirement provided by law, when a job vacancy occurs in any state office, agency, department, or other division of the executive branch of state government, the appointing authority must post a notice with the Office of Human Resources of the Department of Administration and the South Carolina Department of Employment and Workforce at least five working days before employing a person to fill the vacancy. The posting must give notice of the job vacancy, describe the duties to be performed by a person employed in that position, and include any other information required by law.

For purposes of this section, "appointing authority" shall have the same meaning as in Section 8-11-220.

HISTORY: 1962 Code Section 1-42.4; 1972 (57) 2429; 1990 Act No. 484, Section 1, eff May 29, 1990; 2009 Act No. 29, Section 2, eff June 2, 2009.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1990 amendment rewrote this section, dividing it into subsections (A)-(C), to provide that notification of vacancies in classified positions must be given at least seven working days prior to the close of the application period, to prescribe the information which must be contained in such notification, and to set out what positions are exempt from these requirements.

The 2009 amendment rewrote this section.



Section 8-11-130. State agencies authorized to provide aid to employees in moving personal effects.

Any agency of the State Government is hereby authorized to provide reasonable aid or assistance to its regular employees in moving their personal effects from one town or place to another town or place when their headquarters are so moved in the course of the business of the agency.

HISTORY: 1976 Act No. 709 Part II Section 14.



Section 8-11-135. Payment of moving expenses of new employees.

A state agency may pay the cost of moving the personal and household effects for newly-employed personnel if all of the following conditions are met:

(a) The new employee's place of residence is outside of the State of South Carolina at the time of employment by the agency.

(b) The agency can demonstrate that paying these costs is necessary to fill the position.

(c) The maximum payment in any instance to any new employee may not exceed five thousand dollars.

(d) The payment is certified by the agency head (or the board or commission chairman if the new employee is the agency head) as the total paid by the agency toward the total moving cost incurred by the new employee.

(e) [Deleted]

HISTORY: 1985 Act No. 201, Part II, Section 10; 1992 Act No. 501, Part II Sections 45A, 45B, eff July 1, 1992; 2005 Act No. 164, Section 5, eff June 10, 2005.

Effect of Amendment

The 1992 amendment deleted item "(e) The amount certified by the agency is approved by the Budget and Control Board.", and added the last paragraph.

The 2005 amendment deleted the last undesignated paragraph which stated "The State Auditor, in the regular agency audit, shall determine the agency's compliance with the requirements of this section for payments for moving expenses".



Section 8-11-140. Minimum wage for state employees and public school bus drivers.

Notwithstanding any other provisions of law, effective March 1, 1978, and for the balance of fiscal year 1977-78, no state employee or public school bus driver shall receive as compensation from the State less than two dollars and sixty-five cents per hour.

HISTORY: 1978 Act No. 423.



Section 8-11-145. Use of sick or annual leave in conjunction with workers' compensation under certain circumstances.

If there is an accidental injury arising out of and in the course of employment with the State, which is covered under Workers' Compensation, an employee who is not eligible for or who has exhausted his paid administrative leave shall make an election to use either accrued leave time (sick or annual, or both) or Workers' Compensation benefits awarded in accordance with Title 42. Before the election is made, the effect of each available option on the employee's future leave must be explained to him by his employer. The election must be in writing and signed by the employee and the person who explains the options to him. The election of the employee is irrevocable as to each individual incident.

When an employee is placed on paid administrative leave or has elected to use all or any portion of accrued leave time and the leave time is exhausted before the employee can return to work, the employee is entitled to Workers' Compensation benefits effective at the time the specified amount of leave is exhausted.

An employee who is placed on paid administrative leave or who has elected to use accrued leave time, under the provisions of this section, is eligible for the payment of medical costs provided by Workers' Compensation benefits.

An employee also may elect to receive Workers' Compensation on a prorated basis in conjunction with sick or annual leave, or both, in accordance with a proration formula established by the Department of Administration. Before this election is made, the effect of this option on the employee's future leave must be explained to him by his employer. The election must be in writing and signed by the employee and the person who explains the option to him.

HISTORY: 1984 Act No. 512, Part II, Section 10; 1985 Act No. 58, Section 2; 1988 Act No. 310, Section 1, eff February 24, 1988.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1988 amendment added provisions requiring employers to explain the effect of available options, and requiring the election to be in writing and signed by the employee and employer.



Section 8-11-155. Use of sick leave to care for adopted child.

(A) An adoptive parent who is employed by this State, its departments, agencies, or institutions may use up to six weeks of his accrued sick leave to take time off for purposes of caring for the child after placement. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

(B) The leave authorized by this section may be requested by the employee only if the employee is the person who is primarily responsible for furnishing the care and nurture of the child.

HISTORY: 1990 Act No. 437, Section 1, eff April 25, 1990.



Section 8-11-160. Agency Head Salary Commission; salary increases for agency heads.

All boards and commissions are required to submit justification of an agency head's performance and salary recommendations to the Agency Head Salary Commission. This commission consists of four appointees of the chairman of the House Ways and Means Committee, four appointees of the chairman of the Senate Finance Committee, and three appointees of the Governor with experience in executive compensation.

Salary increases for agency heads must be based on recommendations by each agency board or commission to the Agency Head Salary Commission and their recommendations to the General Assembly.

HISTORY: 1985 Act No. 201, Part II, Section 3A; 1987 Act No. 20 Section 1, eff March 30, 1987.

Effect of Amendment

The 1987 amendment replaced Executive Salary and Performance Evaluation with the Agency Head Salary Commission, and made other minor changes.



Section 8-11-162. Technical College Presidents covered by authority of Agency Head Salary Commission.

For purposes of Section 8-11-160 and the other provisions related to the authority of the Agency Head Salary Commission, Technical College Presidents are covered by the authority of the commission.

HISTORY: 2011 Act No. 74, Pt VI, Section 12, eff August 1, 2011.



Section 8-11-165. Salary and fringe benefit survey for agency heads; limits on salaries of agency employees and presidents of a technical college; agency head salary adjustments; new members of agency governing board to attend performance appraisal training.

It is the intent of the General Assembly that a salary and fringe benefit survey for agency heads must be conducted by the Office of Human Resources of the Department of Administration every three years. The staff of the office shall serve as the support staff to the Agency Head Salary Commission.

No employee of agencies reviewed by the Agency Head Salary Commission may receive a salary in excess of ninety-five percent of the midpoint of the agency head salary range or the agency head actual salary, whichever is greater, except on approval of the State Budget and Control Board, and except for employees of higher education technical colleges, colleges, and universities.

No president of a technical college may receive a salary in excess of ninety-five percent of the midpoint of the agency head salary range or the agency head actual salary, whichever is greater, except on approval of the Agency Head Salary Commission and the State Budget and Control Board.

The Agency Head Salary Commission may recommend to the State Budget and Control Board that agency head salaries be adjusted to the minimum of their salary ranges and may recommend to the board that agency head salaries be adjusted when necessary up to the midpoints of their respective salary ranges. These increases must be based on criteria developed and approved by the Agency Head Salary Commission.

All new members appointed to a governing board of an agency where the performance of the agency head is reviewed and ranked by the Agency Head Salary Commission shall attend the training in agency head performance appraisal provided by the commission within the first year of their appointment unless specifically excused by the chairman of the Agency Head Salary Commission.

HISTORY: 1989 Act No. 189, Part II, Section 2, eff June 8, 1989 (became law without the Governor's signature); 1995 Act No. 145, Part II, Section 3, eff June 29, 1995; 2008 Act No. 353, Section 2, Pt 20B.1, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in the first paragraph of this section to the former State Budget and Control Board was changed to the Department of Administration pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015. Other references in this section to the former Budget and Control Board have not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.

Effect of Amendment

The 1995 amendment substituted "Office of Human Resources" for "Human Resource Management Division" and added the third paragraph regarding the salary of a president of a technical college.

The 2008 amendment added at the end of the second undesignated paragraph ", and except for employees of higher education technical colleges, colleges, and universities.



Section 8-11-170. Agency head dually employed by another state agency; timely payment.

(A) An agency head may not be dually employed by another state agency or institution of higher education without prior approval by the Agency Head Salary Commission and the State Budget and Control Board.

(B) An employee who is approved for dual employment must be paid in a timely manner. The secondary agency must make payment of funds approved for and earned under dual employment within forty-five days of the beginning of the employment.

HISTORY: 1993 Act No. 164, Part II, Section 46A, eff July 1, 1993; 2002 Act No. 356, Section 1, Pt XI.G, eff July 1, 2002.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.

Effect of Amendment

The 2002 amendment designated subsection (A) and made nonsubstantive changes and added subsection (B).



Section 8-11-175. Blood drives and donations.

(A) State agencies may periodically arrange for volunteer blood drives for their agencies. The blood drives may be held at those times and places as may be determined by the agency head and the agency's employees are permitted to participate in the blood drive during the employee's work hours at those times as may be determined by the agency without using accrued leave.

(B) A state employee desiring to donate blood at a time other than an agency arranged volunteer blood drive must be excused from work by his employer during the employee's regular work hours for the purpose of making the donation without prejudice to the employee and no leave or make-up time may be required. Any employee desiring to donate blood as provided in this subsection shall notify his employer of the scheduled donation and the amount of time needed for the donation as far in advance as may be practicable. The agency may deny the employee's request for time to donate pursuant to this subsection if the absence of the employee would create an extraordinary burden on the agency. In considering the employee's request, the agency shall take into consideration such factors as the necessity and type of blood donation and any other factor the agency considers appropriate. The agency may as a condition of approving the request require the employee to provide documentation of the donation.

HISTORY: 1990 Act No. 429, Section 1, eff April 24, 1990.



Section 8-11-177. Funeral leave.

(A) An employee, upon request, must be granted up to three consecutive workdays of leave with pay on the death of any member of the employee's immediate family. Immediate family is defined as the spouse, great-grandparents, grandparents, parents, legal guardians, brothers, spouse of brothers, sisters, spouse of sisters, children, spouse of children, grandchildren, great-grandchildren of either the employee or the spouse.

(B) An employee requesting leave for a death in the immediate family may be required by the employing agency to submit a statement stating the name and relationship of the deceased.

HISTORY: 2004 Act No. 295, Section 1, eff August 16, 2004.



Section 8-11-180. Paid leave for certified disaster service volunteers with the American Red Cross.

A state employee entitled to annual leave pursuant to Article 7 of this chapter who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay for not more than ten work days in each calendar year to participate in specialized disaster relief services for the American Red Cross. Upon the approval of the employee's employer, the employee must be released from work for this function upon request of the American Red Cross for the services of that employee. This leave is in addition to other leave to which the employee is entitled.

HISTORY: 2000 Act No. 361, Section 1, eff June 14, 2000.



Section 8-11-185. Reduction in work force applicant pool; priority consideration for vacancies or new positions; prohibition on filling vacancy without seeking qualified person from pool.

(A) Of the funds appropriated to the Office of Human Resources of the Department of Administration under "Recruitment - Other Operating Expenses" in the annual general appropriations act of the State, the office may use up to five thousand dollars to create and operate a reduction in force applicant pool.

(B) If a state agency has a reduction in personnel or positions for any reason including, but not limited to, internal restructuring, the agency must report to the Office of Human Resources for inclusion of information on all employees affected by this reduction in the office's reduction in force applicant pool. The information must include, but is not limited to, the name and social security number of the person, the position held, job classification, grade, years of experience, and the person's EPMS status for those wishing to be considered for other positions.

(C) An agency seeking to fill a vacancy or a new position must obtain information from the Office of Human Resources' reduction in force applicant pool provided to the office pursuant to subsection (A). An agency shall provide priority consideration to employees terminated due to a reduction in force for any vacancy or new position in the same classification, classification series, or position category held at the time of layoff. An agency is prohibited from filling the position if the agency does not first seek to fill the position from among these qualified employees provided by the Office of Human Resources.

HISTORY: 1995 Act No. 145, Part II, Section 61A, eff July 1, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-186. Reporting interim new full-time employment positions.

A state agency shall report to the appropriate Senate Finance and House of Representatives Ways and Means subcommittees an interim new full-time employment position when authorization is requested from the Budget and Control Board. The report must include, but not be limited to, justification of need for the position and a detailed explanation of the source of funding.

HISTORY: 1999 Act No. 100, Part II, Section 25, eff July 1, 1999.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 8-11-187. Reporting full-time employment positions transferred to or received from another state agency.

A state agency shall report to the appropriate Senate Finance and House of Representatives Ways and Means subcommittees a full-time employment position transferred to or received from another state agency. The report must include, but not be limited to, justification for the transfer and a detailed explanation of the source of funding.

HISTORY: 1999 Act No. 100, Part II, Section 26, eff July 1, 1999.



Section 8-11-190. Use of public funds to reward state employees.

State agencies and institutions must be allowed to spend public funds on employee plaques, certificates, and other events including, but not limited to, meals and similar types of recognition to reward innovations or improvements by individual employees or employee teams that enhance the quality of work or productivity or as a part of employee development programs of their agency or institution.

HISTORY: 1995 Act No. 145, Part II, Section 25, eff June 29, 1995.



Section 8-11-192. Mandatory state agency furlough programs; consultation and guidance services.

In a fiscal year in which the general funds appropriated for a state agency are less than the general funds appropriated for that agency in the prior fiscal year, or in a fiscal year in which an agency that is funded by other funds projects other funds collections to be less than in the prior fiscal year, or whenever the General Assembly or the Executive Budget Office implements a midyear across-the-board budget reduction, agency heads may institute employee furlough programs of not more than ten working days in the fiscal year in which the deficit is projected to occur.

The furlough program must be:

(1) inclusive of all employees in an agency or within a designated department or program regardless of source of funds or place of work, including all classified and unclassified employees in the designated area; or

(2) based upon pay band for classified employees and based upon pay rate for unclassified employees within the agency or designated department respectively.

If the state agency will incur costs for overtime under the federal Fair Labor Standards Act, law enforcement employees and correctional employees may be exempted from a mandatory furlough. Employees who provide direct patient or client care and front-line employees who deliver direct customer services may be exempted from a mandatory furlough. The mandatory furlough must include the agency head. Constitutional officers are exempt from mandatory furlough. Scheduling of furlough days, or portions of days, shall be at the discretion of the agency head, but under no circumstances should the agency close completely.

During this furlough, affected employees shall be entitled to participate in the same state benefits as otherwise available to them except for receiving their salaries. As to those benefits that require employer and employee contributions including, but not limited to, contributions to the South Carolina Retirement System or the optional retirement program, the state agencies, institutions, and departments are responsible for making both employer and employee contributions if coverage would otherwise be interrupted; and as to those benefits which require only employee contributions, the employee remains solely responsible for making those contributions.

Placement of an employee on furlough under this provision does not constitute a grievance or appeal under the State Employee Grievance Procedure Act.

In the event the reduction for the state agency, institution, or department is due solely to the General Assembly transferring or deleting a program, this section does not apply. The implementation of a furlough program authorized by this section shall be on an agency-by-agency basis. Agencies may allocate the employee's reduction in pay over the balance of the fiscal year for payroll purposes regardless of the pay period within which the furlough occurs. In the event that an agency implements both a voluntary furlough program and a mandatory furlough program during the fiscal year, furlough days taken voluntarily shall count toward furlough days required by the mandatory furlough.

The Department of Administration shall promulgate guidelines and policies, as necessary, to implement the provisions of this section. State agencies shall report information regarding furloughs to the Office of Human Resources of the State Budget and Control Board.

The Office of Human Resources of the Department of Administration must provide consultation and guidance to each state agency implementing a furlough or reduction in force regarding the long term career development of its employees and the potential financial benefit of implementing a furlough program or reduction in force.

The provisions of this section do not apply to employees of those state agencies or institutions covered by Section 8-11-193, and Section 8-11-193, rather than this section continues to apply to those employees in the manner provided by law.

HISTORY: 2009 Act No. 8, Section 1, eff May 6, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-193. Employee furloughs.

Notwithstanding any other provision of law, in a fiscal year in which the general funds appropriated for an institution of higher education are less than the general funds appropriated for that institution in the preceding fiscal year, or whenever the General Assembly or the Executive Budget Office implements a midyear across-the-board budget reduction, agency heads for institutions of higher education and the State Board for Technical and Comprehensive Education through policy and procedure for the Technical College System may institute employee furlough programs of not more than twenty working days in the fiscal year in which the deficit is projected to occur. The furlough must be inclusive of all employees regardless of source of funds, place of work, or tenure status, and must include employees in classified positions and unclassified positions as well as agency heads. Scheduling of furlough days, or portions of days, shall be at the discretion of the agency or individual institution. During the furlough, affected employees shall be entitled to receive the same state benefits as otherwise available to them except for receiving their salaries. For benefits which require employer and employee contributions including, but not limited to, contributions to the South Carolina Retirement System or the optional retirement program, institutions will be responsible for making both employer and employee contributions during the time of the furlough if coverage would otherwise be interrupted. For benefits which require only employee contributions, the employee remains solely responsible for making the contributions. Placement of an employee on furlough pursuant to this section does not constitute a grievance or appeal under the State Employee Grievance Act. In the event an institution's reduction is due solely to the General Assembly transferring or deleting a program, this section does not apply. The implementation of a furlough program authorized by this section shall be on an institution by institution basis.

HISTORY: 2008 Act No. 353, Section 2, Pt 1.A.1, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-194. Employee benefit costs not funded from general fund.

Any agency of state government whose operations are covered by funds from other than general fund appropriations must pay from such other sources a proportionate share of the employer costs of retirement, social security, workers' compensation insurance, unemployment compensation insurance, health and other insurance for active and retired employees, and any other employer contribution provided by the State for the agency's employees.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.I, eff July 1, 2002.



Section 8-11-195. State employee furlough policies.

(A) During a fiscal year when the Board of Economic Advisors officially estimates and the State Budget and Control Board formally certifies that revenues likely will result in a deficit in excess of the combined reserves in the Capital Reserve Fund and the General Fund Reserve, the board may authorize the furlough of employees of state agencies, institutions, or departments. However, a furlough only may be authorized by unanimous consent of the board and only as a last resort alternative to a reduction in force of state employees. Furloughs may be authorized for the time considered necessary by the board but may not exceed ten days in a fiscal year nor more than two days in a pay period. No furlough may be authorized before January fifteenth of the fiscal year in which the deficit is projected to occur.

(B) If the Budget and Control Board authorizes a furlough, to the extent practical it must be statewide in nature and inclusive of all employees regardless of source of funds, place of work, or tenure. The furlough must include employees in classified positions and unclassified positions as well as agency heads.

(C) Employees placed on furlough are on leave without pay status, without a break in service, with full continuation of all insurance benefits, and with continuing accumulation of sick and annual leave benefits.

HISTORY: 1995 Act No. 145, Part II, Section 23, eff June 29, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 8-11-196. Hiring of employees to fill temporary grant positions.

Notwithstanding another provision of law, state agencies and institutions may, at their discretion, hire employees to fill temporary grant positions specified in federal grants, public charity grants, private foundation grants, research grants, and positions with time-limited funding approved or authorized by the appropriate state authority in accordance with the following provisions:

(1) only funds authorized within the approved federal grant, public charity grant, private foundation grant, research grant, time-limited funds for a specified project, or grant generated revenue can be used to pay the salaries, or benefits, or both, of temporary employees hired under this provision;

(2) temporary grant or time-limited positions, employees, and the conditions of their employment must be reported in accordance with provisions developed by the Executive Budget Office;

(3) positions established under this provision must be limited to and must not exist beyond the duration of the time-limited project, grant, or a subsequent renewal of it. However, at the discretion of any agency, other funds may be used to fund continued employment between the expiration of one grant or time-limited project and the subsequent renewal of the same or similar grant or time-limited project. When the grant, time-limited project, or a subsequent renewal ends, temporary grant or time-limited project employees must be terminated and their positions will cease to exist. Temporary grant or time-limited project employees will be exempt from the provisions of Sections 8-17-310 through 8-17-380. State agencies and institutions must terminate all temporary grant or time-limited project positions when funding is terminated, or is insufficient to continue payments under the conditions of the grant or time-limited project;

(4) temporary grant or time-limited project employees may be eligible for benefits, excluding permanent or probationary employment status, not to exceed benefits available to permanent state employees if the funds are available within the grant, time-limited project, or that the use of grant generated revenue is determined to be appropriate by the agency or institution;

(5) temporary grant or time-limited project employees are employed at will. The use of grant generated revenue shall not alter the at will employment relationship of temporary grant or time-limited project employees. The temporary grant or time-limited project employees are not entitled to compensation beyond the date of termination, but for the part of the grant or time-limited project that has been performed; and

(6) discretionary determinations by a state agency or institution to hire an employee pursuant to this section are final and not subject to administrative or judicial appeal.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.I, eff July 1, 2002; 2009 Act No. 29, Section 4, eff June 2, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2009 amendment, in the first complete sentence in item (3), substituted "any agency, other funds" for "the public institutions of higher education, including the technical colleges and schools, grant generated revenue" and added "or time-limited project" in two places.



Section 8-11-197. Mileage reimbursement rate.

Employer-paid reimbursements paid to a state officer or employee for mileage expenses incurred in the performance of official duties must be paid at a per mile rate that is equal to the standard business mileage rate established by the Internal Revenue Service as that rate is periodically adjusted by the Internal Revenue Service.

HISTORY: 1999 Act No. 100, Part II, Section 34, eff July 1, 1999.



Section 8-11-198. Per diem from more than one source.

Per diem may not be paid to a public officer or state employee from more than one source for any one calendar day.

HISTORY: 2002 Act No. 356, Section 1, Pt VI.I, eff July 1, 2002.



Section 8-11-199. American Bar Association dues payment or reimbursement.

State agencies and institutions are prohibited from paying or reimbursing professional dues payments for individuals to the American Bar Association.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.L, eff July 1, 2002.



Section 8-11-200. Reimbursement of travel expenses to persons interviewing for state employment.

Reimbursement of travel expenses to persons interviewing for state employment, whether paid from state-appropriated, federal, or other funds, is allowed in accordance with the following provisions:

(1) Travel expenses, within the limitations applicable to state employees, may be paid to individuals being considered for employment by a state government agency if the head of the interviewing agency makes a specific, formal determination in each case that all of the following apply:

(a) The significance of the position to be filled is such that it warrants incurring the costs.

(b) The costs do not exceed the expense of conducting the interview at the interviewee's home area or elsewhere.

(c) Qualified candidates residing within South Carolina are considered before candidates from other states are sought.

(2) Where the position to be filled is that of an agency head, the determination referenced in item (1) must be made by the chairman of the board or commission of the interviewing agency.

HISTORY: 1995 Act No. 145, Part II, Section 24, eff June 29, 1995.



Section 8-11-210. Declaration of purpose.

It is the purpose of this article to establish a State Personnel Division under the Department of Administration to administer a comprehensive system of personnel administration responsive to the needs of the employees and agencies and essential to the efficient operation of State Government. It shall be applicable to all State agencies, departments, institutions, boards, commissions and authorities, except as may hereinafter be exempted.

HISTORY: 1975 (59) 212.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-220. Definitions.

As used in this article:

1. "Agency" shall mean any department, institution, commission, board or any other unit of government of the State.

2. "Appointing authority" shall mean any person having power by law, or by lawfully delegated authority, to make an appointment of a person for employment to any position in the State service.

3. "Agency head" shall mean the chief executive of a State agency in whom is vested final appointing authority for the agency.

4. "Classified service" shall mean all of those positions in the State service which are subject to the classification policies and regulations as authorized by the provisions of this article.

5. "Unclassified service" shall mean all of those positions in the State service which are not subject to the position classification policies and regulations.

6. "Exempt positions" shall mean all of those positions in the State service which are exempt from the provisions of this article as specified in Section 8-11-260.

7. "Position" shall mean any employment requiring the paid services of one person, or any office or employment in any agency requiring specific duties to be performed by one person.

8. "Academic personnel" shall mean presidents, provosts, vice-presidents, deans, teaching and research staffs, and others of academic rank employed by the State educational institutions of higher learning, or medical institutions of education and research.

HISTORY: 1975 (59) 212.



Section 8-11-230. Creation, duties and administrative head of State Personnel Division; duties of Department of Administration.

There is hereby created as a part of the Department of Administration, the State Personnel Division (hereinafter referred to as the Division), which shall be responsive to agency needs for all personnel functions and which shall implement the provisions of this article subject to the policies and direction of the Board.

The administrative head of the Division shall be the State Personnel Director who shall be appointed by the Board. The State Personnel Director may employ such staff as deemed necessary to efficiently carry out the provisions of this article within authorized funding.

The Department of Administration is authorized and directed to:

1. Establish procedures for the regulation of compensation of all State employees where not otherwise regulated directly by the General Assembly. Such procedures and regulations shall distinguish between two categories of positions, classified and unclassified. A uniform Classification and Compensation Plan shall be provided for such regulation of all positions in the classified service. Such additional procedures shall be provided as in its judgment adequately and equitably regulate unclassified positions.

2. Develop and revise as necessary in coordination with agencies served specifications for each position in the classified service concerning the minimum educational training, experience and other qualifications considered necessary to assure adequate performance of the duties and responsibilities. The Board and agency heads will require adherence to these specifications. The Board may waive training and experience requirements where circumstances warrant upon request and adequate justification by the agency head.

3. After coordinating with agencies served, develop fair employment policies to assure that appointments to position in the State classified service are made on the basis of merit and fitness without regard to race, sex, age, religion, political affiliation or national origin.

4. Operate a recruitment and applicant referral program as an optional service available to all agencies.

5. Validate selection procedures for the classified service in accordance with sound personnel practices and the requirements of federal law or regulation.

6. After coordination with agencies served, develop policies and programs concerning leave with or without pay, hours of work, fringe benefits (except State retirement benefits), employee/management relations, performance appraisals, grievance procedures, employee awards, dual employment, disciplinary action, separations, reductions in force, and other conditions of employment as may be needed.

7. Provide assistance and coordinate with the agencies served training and career development programs for State employees.

8. Enter into agreement with any political subdivision of the State to furnish services and facilities in the administration of its personnel program. Any such agreement shall provide for the reimbursement to the State of the reasonable cost of the services and facilities furnished. All political subdivisions of the State are hereby authorized to enter into such agreements.

9. Establish and maintain a central personnel data system on all State employees covered by this article, both classified and unclassified, and in coordination with agencies served, determine that data to be recorded on employees and positions and the procedures and forms to be used by all agencies in reporting data.

10. Develop a position management data system to assure conformity with Board policies and State law.

11. Delegate to the heads of the State agencies served such of the above responsibilities as may be appropriate in such form as the Board may determine.

HISTORY: 1975 (59) 212.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-240. Board shall approve policies and programs.

The Board shall exercise final approval on policies and programs incident to the administration of the provisions of this article and shall hear appeals of appointing authorities relating to the administration of the provisions of Section 8-11-230 that are not otherwise provided for by other statutes.

HISTORY: 1975 (59) 212.



Section 8-11-250. Creation, membership and duties of Advisory Council.

There is hereby created an Advisory Council whose function shall be to meet on a regular basis with the State Personnel Director to review and to comment on proposed policies, procedures and regulations and to make suggestions to the State Personnel Director on these or other matters referred to the Advisory Council. The Advisory Council shall be appointed by the Director of the Department of Administration and shall consist of five persons skilled or trained in personnel management or employee relations who may or may not be public employees. Provided, further, that one of the five members herein shall be the Executive Secretary of the South Carolina State Employees' Association. To guarantee continuity, appointments shall be made for staggered terms. To accomplish this purpose initial appointments shall be as follows: one member shall be appointed for two years, two members shall be appointed for three years, and two members shall be appointed for four years. All subsequent appointments shall be for four-year terms. Appointment of a chairman shall be by the Governor for a term coterminous with the Governor's term. Members of the Advisory Council shall receive no salary but shall receive compensation provided by law for members of boards, committees and commissions.

HISTORY: 1975 (59) 212.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-260. Exemptions from application of article.

The provisions of this article apply to all state employees except the following:

(a) members, officers, and employees of the General Assembly;

(b) staff of the Governor's Office;

(c) officers elected by popular vote and persons appointed to fill vacancies in the offices;

(d) all judges within the unified court system, all officers and employees of the judicial department, all employees of the Commission on Prosecution Coordination, and all judges, officers, and employees of the Administrative Law Court;

(e) members of boards, commissions, councils, advisory councils, and committees compensated on a per diem basis;

(f) all inmate help in all penal and correctional institutions, residents of charitable and mental health and intellectual disability facilities, and students employed in institutions of learning;

(g) part-time professional personnel engaged in consultant professional services without administrative duties and personnel employed for less than ninety working days per year;

(h) other categories of positions as the General Assembly may elect to exempt from time to time;

(i) athletic coaches and unclassified employees in the athletic departments of post-secondary educational institutions as defined in Section 59-107-10 except the technical education colleges and centers.

(j) Employees of the Medical University Hospital Authority.

(k) staff of the Office of the Lieutenant Governor who report directly to the Lieutenant Governor.

HISTORY: 1975 (59) 212; 1985 Act No. 201, Part II, Section 89; 1993 Act No. 48, Section 2, eff May 13, 1993; 1994 Act No. 452, Section 7, eff June 16, 1994; 2000 Act No. 264, Section 2, eff May 1, 2000; 2008 Act No. 353, Section 2, Pt 25A, eff July 1, 2009.

Code Commissioner's Note

Pursuant to 2011 Act No. 47, Section 14(B), the Code Commissioner substituted "intellectual disability" for "mentally retarded" and "person with intellectual disability" or "persons with intellectual disability" for "mentally retarded".

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".

Effect of Amendment

The 1993 amendment added to paragraph (d) reference to employees of the Commission on Prosecution Coordination, and added paragraph (i) pertaining to athletics personnel.

The 1994 amendment in paragraph (d) substituted "all employees of the Commission on Prosecution Coordination, and all judges, officers, and employees of the Administrative Law Judge Division" for "and all employees of the Commission on Prosecution Coordination".

The 2000 amendment added paragraph (j).

The 2008 amendment added subsection (k) relating to the staff of the Lieutenant Governor effective July 1, 2009.



Section 8-11-270. Exemptions from classification and compensation plan.

The classification and compensation plan shall not apply to:

1. Exempt employees specified in Section 8-11-260;

2. Academic personnel;

3. Officials or employees whose salaries are fixed by statute;

4. Such other positions the General Assembly may elect to exempt from time to time;

5. Such other personnel employed by the State institutions of higher learning and/or medical institutions of education and research as are recommended by the respective governing bodies and approved by the Department of Administration.

6. Instructional positions for which certification is required at the South Carolina School for the Deaf and Blind.

HISTORY: 1975 (59) 212; 1982 Act No. 405, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-271. Salary structure for instructional personnel at South Carolina School for the Deaf and Blind.

The salary structure for employees at the South Carolina School for the Deaf and Blind affected by item (6) of Section 8-11-270 shall be on the basis of comparable daily compensation with the school district with which the School for the Deaf and Blind competes for instructional personnel.

HISTORY: 1982 Act No. 405, Section 2.



Section 8-11-280. Prior actions shall remain in effect.

All classification, grades, conditions of work, and rules and regulations established prior to July 1, 1975 by the State Personnel Division, as constituted on that date, shall remain in force until repealed or suspended by the Board, acting under the authority of this article.

HISTORY: 1975 (59) 212.



Section 8-11-290. Legislators shall receive information annually.

The rules, classifications and compensation schedules shall be forwarded to each member of the General Assembly by July first of each year.

HISTORY: 1975 (59) 212.



Section 8-11-300. Compensation increases for certain State employees currently receiving maximum compensation under their classifications.

Any state employee covered under the State Classification and Compensation Plan who receives the maximum compensation under his present classification and who has not received a salary increase for at least twenty-four months other than base pay increases shall be eligible for an increase of five percent at the end of such twenty-four months and so long as he remains in such status shall be eligible at the end of every twenty-four months thereafter to receive an additional increase of five percent. No employee shall receive more than four such increases. Raises will be effective on the employee's merit review date. The Department of Administration through the State Personnel Division shall administer the provisions of this program.

Any state employee who has received such increase or increases shall continue to be paid for those amounts awarded on or before June 30, 1986, for the uninterrupted duration of the employee's state service as covered under the State Classification and Compensation Plan.

After June 30, 1986, no new or additional compensation increases for state employees receiving maximum compensation under their classification may be awarded to those state employees.

HISTORY: 1978 Act No. 644 Part II Section 18; 1986 Act No. 540, Part II, Section 2, eff June 18, 1986 (became law without the Governor's signature).

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1986 amendment added the second and third paragraphs.



Section 8-11-410. Repealed by 1995 Act No. 145, Part II, Section 54B, eff July 1, 1995.

Editor's Note

Former Section 8-11-410 was entitled "Creation, membership and officers of committee" and was derived from 1962 Code Section 1-49.21; 1973 (58) 338.



Section 8-11-420. Repealed by 1995 Act No. 145, Part II, Section 54B, eff July 1, 1995.

Editor's Note

Former Section 8-11-420 was entitled "Duties of committee" and was derived from 1962 Code Section 1-49.22; 1973 (58) 338.



Section 8-11-610. Manner in which annual leave shall be computed.

Any permanent full-time state employee is entitled to annual leave with pay, which is computed as follows:

For the first ten years of state service, he shall earn one and one-fourth working days' leave for each month of full-time employment a year. After ten years he shall earn a bonus of one and one-fourth working days' annual leave for each year of continuous service; however, the combined regular and bonus earnings shall not exceed thirty days in any one year. No employee is required to use all of his annual leave in any one year. Any unused annual leave may be accumulated, not to exceed forty-five days. Any employee of a department which allowed an accumulation in excess of forty-five days, who, as of June 2, 1972, had accumulated annual leave in excess of forty-five days may carry over and retain the excess leave which is the maximum amount the employee may carry over into future years. If the employee subsequently reduces the amount of the leave carried over, the reduced amount, if in excess of forty-five days, is the employee's maximum carry-over into future years. If the employee further reduces the amount of the leave carried over to forty-five days or less, forty-five days is the maximum amount of unused annual leave the employee may accumulate. It is at the discretion of the department heads to determine the maximum number of consecutive days any employee may have in any one period of leave. The total number of days of annual leave used in any one calendar year may not exceed thirty days.

Provided, further, that instructional personnel at the South Carolina School for the Deaf and Blind whose positions are unclassified shall be entitled to receive annual leave in the same manner as state employees and to utilize annual leave only as specified in the annual contract. The annual contract shall enable such instructional personnel to utilize up to but no more than nine days annual leave per year over and above scheduled vacations, but no more than one day per month of annual leave without the supervisor's permission except in cases of illness or maternity leave when all available sick leave has been taken. Such employees shall be entitled to accumulate up to the maximum accumulation allowed state employees. These provisions shall not obligate the school to provide monetary compensation for unutilized days accumulated beyond the maximum allowed state employees.

HISTORY: 1962 Code Section 1-91.9; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1982 Act No. 405, Section 3; 1985 Act No. 201, Part II, Section 78.

Editor's Note

1991 Act No. 171, Part II, Section 68, effective June 12, 1991, provides as follows:

"Notwithstanding the provisions of Section 8-11-610 of the 1976 Code, a permanent full-time state employee who served on active duty as a result of Operation Desert Storm may use up to forty-five days of accumulated annual leave in a calendar year if the leave is used before December 31, 1991."



Section 8-11-620. Leave and lump-sum payment permitted upon termination of employment, death or retirement of employee; retired police officers hired by state agency.

(A)(1) Upon termination from state employment, an employee may take both annual leave and a lump-sum payment for unused leave, but this combination may not exceed forty-five days in a calendar year except as provided in Section 8-11-610. If an employee dies, the employee's legal representative is entitled to a lump-sum payment for the employee's unused leave, not to exceed forty-five working days, except as provided in Section 8-11-610. An active member of the South Carolina Retirement System or South Carolina Police Officers Retirement System who is terminated within one year of retirement eligibility shall have five business days after the date of termination to purchase any service credit that the member is otherwise eligible to purchase as provided in Section 9-1-1140 or Section 9-11-50 in order to attain retirement eligibility.

(2) Upon retirement from state employment, if the member does not elect to participate in the Teacher and Employee Retention Incentive Program, a lump- sum must be paid for unused leave, not to exceed forty-five days, unless a higher maximum is approved pursuant to Section 8-11-610, and without regard to the earned leave taken during the calendar year in which the employee retires.

(3) Upon retirement from state employment, if the employee participates in the Teacher and Employee Retention Incentive Program, the employee shall not receive payment for unused annual leave until the employee terminates from state employment and ends participation in the Teacher and Employee Retention Incentive Program. Upon termination of state employment and participation in the Teacher and Employee Retention Incentive Program, a lump-sum must be paid for unused leave, not to exceed forty-five days, unless a higher maximum is approved pursuant to Section 8-11-610, and without regard to the earned leave taken during the calendar year in which the employee retires.

(4) No lump-sum for unused leave of a state employee must be paid following the termination for any reason from state employment of that employee if, while employed, that employee received a service retirement benefit on account of previous service under retirement systems established in Chapters 1 and 11 of Title 9.

(B) A retired member of the South Carolina Police Officers Retirement System who is hired by the State, a state agency, institution of higher learning, board, commission, or school that is a governmental unit of this State is not eligible for a lump-sum payment for unused leave provided pursuant to subsection (A) of this section.

HISTORY: 1962 Code Section 1-91.10; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1976 Act No. 621 Section 1; 2002 Act No. 356, Section 10, eff July 1, 2002; 2005 Act No. 153, Pt II, Section 1.A, eff July 1, 2005; 2016 Act No. 202 (S.381), Section 1, eff June 3, 2016.

Editor's Note

2005 Act No. 153, Section 1.B, provides as follows:

"The provisions of Section 8-11-620(A) of the 1976 Code, as amended by this act, apply for employees beginning participation in the TERI program after June 30, 2005, and retirees hired by the State after June 30, 2005."

Effect of Amendment

The 2002 amendment designated subsection (A) and added subsection (B).

The 2005 amendment, in subsection (A), designated the first and second sentences as paragraphs (1) and (2), making nonsubstantive changes in both and in paragraph (2) substituting "if the member does not elect to participate in the Teacher and Employee Retention Incentive Program" for "or upon the death of an employee"; and added paragraphs (3) and (4) relating to participation in the Teacher and Employee Retention Incentive Program upon retirement and a limitation on payment of lump-sum unused leave.

2016 Act No. 202, Section 1, in (A)(1), added the last sentence, relating to the purchase of service credit.



Section 8-11-630. Employment of additional employees to replace those on leave and those terminated.

No department head shall hire additional employees to replace employees on annual leave, but vacancies may be filled immediately for persons whose services have been terminated.

HISTORY: 1962 Code Section 1-91.11; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172.



Section 8-11-640. Credit for prior State service; transfer from one agency to another.

All employees of the State as of June 2, 1972, shall receive full credit for employment prior to such date. Following the date of June 2, 1972, all employees who are rehired following a break in service shall be given credit for prior state service for purposes of computing bonus earnings. In the event an employee transfers from one state agency to another, his annual leave balance shall also be transferred.

Any permanent employee of a state agency or department must be given full state service credit for prior service as a certified employee of a school district of this State for purposes of computing bonus earnings and no credit under this paragraph may be given for any out-of-state teaching service or other service with an out-of-state school district.

HISTORY: 1962 Code Section 1-91.12; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1976 Act No. 621 Section 2; 1994 Act No. 523, Section 1, eff September 23, 1994; 1996 Act No. 458, Part II, Section 98, eff June 19, 1996.

Effect of Amendment

The 1994 amendment added the second paragraph.

The 1996 amendment deleted "to a maximum of ten years" in the first paragraph.



Section 8-11-650. Workweek upon which leave shall be based.

Leave, as authorized by this article, shall be based upon a five-day workweek except where services are maintained seven days a week; provided, however, that no agency shall schedule a workweek of less than thirty-seven and one-half hours. The Department of Administration, through the State Personnel Division, may establish, by appropriate regulations, procedures for the equitable calculation of leave for those employees who work a different number of days, including permanent part-time employees.

HISTORY: 1962 Code Section 1-91.13; 1972 (57) 2525; 1974 (58) 2172.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-660. Situation in which leave shall not be credited.

Employees shall not be credited with leave earnings for any month in which they are not in pay status for one half or more of the workdays of the month.

HISTORY: 1962 Code Section 1-91.14; 1972 (57) 2525; 1974 (58) 2172.



Section 8-11-670. Additional leave may be granted in case of emergency or extreme hardship.

Notwithstanding any other provisions of law, including the provisions of this article, the department or agency head may allow an employee, under emergency or extreme hardship conditions, who has used all accumulated sick leave and thirty days of annual leave to use under such emergency or hardship conditions any remaining annual leave which he has accumulated, subject to review by the Department of Administration upon appeal by the employee.

HISTORY: 1962 Code Section 1-91.15; 1974 (58) 2172.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-680. Application of article.

The provisions of this article shall apply to all State agencies, departments and institutions and shall be administered by each such agency, department and institution pursuant to regulations adopted by the Department of Administration. The article, however, shall not apply to teaching personnel and officials of academic rank at State-supported institutions of higher learning. The personnel records of all agencies, departments and institutions coming under the provisions of this article shall be subject to audit by the State Personnel Division.

HISTORY: 1962 Code Section 1-91.8; 1972 (57) 2525; 1974 (58) 2172.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-700. Definitions.

As used in this article:

(1) "Employing agency" means the agency in which the leave recipient is employed.

(2) "Leave donor" means an employee of an employing agency whose voluntary written request for transfer of annual or sick leave to the pool leave account of his employing agency is granted.

(3) "Leave recipient" means an employee of an employing agency who has a personal emergency and is selected to receive annual or sick leave from the pool leave account of his employing agency.

(4) "Personal emergency" means a catastrophic and debilitating medical situations, severely complicated disabilities, severe accident cases, family medical emergencies or other hardship situations that are likely to require an employee's absence from duty for a prolonged period of time and to result in a substantial loss of income to the employee because of the unavailability of paid leave.

(5) "Division" means the Human Resource Management Division of the Department of Administration.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64A, eff June 29, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1995 amendment revised paragraph (4).



Section 8-11-710. Request for leave from pool leave account.

(A) Employees of a state agency may request leave from the pool leave account established in this article of his agency for a personal emergency in the manner and under the conditions authorized by this article.

(B) This leave request must be submitted to the employing agency and must be accompanied by the following information concerning the employee:

(1) the name, employing agency, position title, and classification of the employee; and

(2) a brief description of the nature, severity, and anticipated duration of the medical, family, or other hardship situation affecting the employee.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



Section 8-11-720. Selection of leave recipients.

In conformity with guidelines established by the Department of Administration, the director of the employing agency may select leave recipients within the agency for participation in the leave-transfer program from among the potential leave recipients of the agency requesting leave under Section 8-11-710. The selections of the director of the employing agency are final, and there is no administrative or judicial appeal of the selections. Unless the personal emergency involves a medical condition affecting the leave recipient, the employing agency may consider the likely impact on morale and efficiency within the agency in considering a leave recipient's request to use transferred leave.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1990 Act No. 339, Section 1, eff February 27, 1990; 1995 Act No. 145, Part II, Section 64B, eff June 29, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1990 amendment added references to "designee" of the Budget and Control Board.

The 1995 amendment rewrote the first two sentences which read: "In conformity with guidelines established by the division and following receipt of additional information it may require, the employing agency, subject to approval by the Budget and Control Board or its designee, may select leave recipients within the agency for participation in the leave-transfer program from among the potential leave recipients of the agency requesting leave under Section 8-11-710. The selections of the employing agency after approval by the Budget and Control Board or its designee, are final, and there is no administrative or judicial appeal of the selections."



Section 8-11-730. Transfer from annual or sick leave account to pool account.

(A) An employee of an employing agency may request voluntarily, in writing, that a specified number of hours of his accrued annual or sick leave or both be transferred from his annual or sick leave account to a pool account the agency establishes to distribute leave to leave recipients employed by the agency pursuant to this article, except that an employee with less than fifteen days in his sick leave account may not transfer any sick leave to the pool account, and an employee with more than fifteen days in his sick leave account may transfer sick leave to the pool account if he retains a minimum of fifteen days in his own sick leave account. An employee may donate no more than one-half of the annual or sick leave he earns within a calendar year to the appropriate pool leave account for that calendar year. Once leave of an employee has been transferred to the pool account, it may not be restored or returned to the leave donor.

(B) Under guidelines established by the Department of Administration, the employing agency may transfer all or any portion of the annual leave in the pool account to the annual leave account of the leave recipient, and all or any portion of the sick leave in the pool account to the sick leave account of the leave recipient.

(C) Annual or sick leave transferred under this section may be substituted retroactively for periods of leave without pay or used to liquidate an indebtedness for advanced annual or sick leave granted.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1990 Act No. 339, Section 2, eff February 27, 1990; 1995 Act No. 145, Part II, Section 64C, eff June 29, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1990 amendment, in subsection (A), inserted "An employee may donate no more than one-half of the annual or sick leave he earns within a calendar year to the appropriate pool leave account for that calendar year." and made grammatical changes.

The 1995 amendment, in subsection (B), substituted "guidelines" for "procedures" and substituted "State Budget and Control Board" for "division".



Section 8-11-740. Use of leave from pool account; unused portion of pool account upon termination of leave recipient's employment.

(A) Upon approval by the director of the employing agency, a leave recipient may use annual or sick leave from the pool account established under Section 8-11-730 in the same manner and for the same purposes as if he had accrued the leave in the manner provided by law. Leave that accrues to the account of the leave recipient must be used before any transferred leave from the pool account.

(B) Transferred annual or sick leave from the pool account remaining to the credit of a leave recipient when the leave recipient's employment terminates must not be transferred to another employee, included in a lump-sum payment for accrued leave, or included in the recipient's total service for retirement computation purposes.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64D, eff June 29, 1995.

Effect of Amendment

The 1995 amendment substituted subsection (A), for one which read: "Upon approval of his employer, a leave recipient may use annual or sick leave from the pool account established under Section 8-11-730 in the same manner and for the same purposes as if he had accrued the leave in the manner provided by law. Leave that accrues to the account of the leave recipient must be used before any transferred leave from the pool account."



Section 8-11-750. Termination of personal emergency.

(A) The personal emergency affecting a leave recipient terminates when the employing agency determines that the personal emergency no longer exists or the leave recipient's employment by the employing agency terminates.

(B) The employing agency shall monitor continuously the status of the personal emergency affecting the leave recipient and establish procedures to ensure that the leave recipient is not permitted to receive or use transferred annual or sick leave from the pool account after the personal emergency ceases to exist.

(C) When the personal emergency affecting a leave recipient terminates, the employing agency may not grant any further requests for transfer of annual or sick leave from the pool account to the leave accounts of the leave recipient.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



Section 8-11-760. Leave remaining after termination of personal emergency to be restored to pool account.

Under guidelines established by the Department of Administration, any transferred annual or sick leave remaining to the credit of a leave recipient when the personal emergency affecting the leave recipient terminates must be restored to the pool account.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64E, eff June 29, 1995.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1995 amendment substituted this section for one which read: "Under procedures established by the division, any transferred annual or sick leave remaining to the credit of a leave recipient when the personal emergency affecting the leave recipient terminates must be restored to the pool account."



Section 8-11-770. Employing agencies to maintain records and report pertinent information to division.

The division shall require employing agencies to maintain records and report pertinent information to the division concerning the administration of the leave-transfer program for the purpose of evaluating the desirability, feasibility, and cost of the transfer program.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



Section 8-11-910. Legislative intent.

It is the intent of the General Assembly that state employees receive any pay increase appropriated in a consistent and uniform manner.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



Section 8-11-920. Definitions.

For purposes of this article:

(1) "Base pay increase" means an increase applicable to all permanent state employees who qualify.

(2) "Board" means the Department of Administration.

(3) "Performance increase" means a pay increase applicable to permanent state employees based upon appraisal ratings of.

(a) below performance requirements;

(b) meets performance requirements;

(c) exceeds performance requirements; and

(d) substantially exceeds performance requirements.

(4) "Bonus" pay means a one-time payment for exceptional service and may be paid to employees who have performance ratings of "exceeds" or "substantially exceeds". Employees who have performance ratings of 'meets performance requirements' may be given the bonus pay upon approval of a special request by the agency head. This special request may not be used for agency-wide distribution of bonus pay. This payment is not a part of the employee's base salary and is not earnable compensation for purposes of employer or employee contributions to the respective retirement systems.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-11-930. Competitiveness report; determination of base pay increases; adjustment of minimum and maximum in salary grades.

The board and the General Assembly shall give first consideration to keeping the pay program for state employees competitive with the prevailing salaries, wages, and benefits in the private sector. To accomplish this, the board's Division of Human Resource Management shall submit an analysis of prevailing state and private sector salaries, wages, and benefits to the board, the Ways and Means Committee of the House of Representatives, and the Senate Finance Committee. This report must be completed every other year with the first report submitted no later than July 31, 1991. In determining the percentage of increase to be applied as a base pay increase, the board and the General Assembly and its committees shall consider the relative market value of each job classification. The minimum and maximum salary of each grade may be adjusted by law for the applicable year.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



Section 8-11-940. Performance increases.

(A) Performance increases must be based upon performance appraisals containing the following categories:

(1) below performance requirements - no increase;

(2) meets performance requirements - two percent increase;

(3) exceeds performance requirements - three percent increase;

(4) substantially exceeds performance requirements - four percent increase.

The dollar amount of each performance increase must be added to the employee's base pay until the pay level of the employee has reached the maximum of his grade or executive compensation level. After the employee has reached maximum pay in his grade or executive compensation level, he may continue to receive performance pay but it must not be added to the base pay.

(B) The estimated cost of these performance increases, based upon predetermined norms, is two and one-half percent of the payroll of each agency. If the General Assembly provides more or less than two and one-half percent for performance increases, the percentage of increase of each category of performance must be adjusted accordingly.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



Section 8-11-945. Increases applicable to certain health care providers.

For the purposes of this article, local health care providers of the Department of Disabilities and Special Needs, Division of Mental Retardation, Department of Alcohol and Other Drug Abuse Services, and the South Carolina Division on Aging are eligible for the base pay increase and performance pay increase as prescribed.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature); 1993 Act No 181, Section 69, eff July 1, 1993.

Code Commissioner's Note

2011 Act No. 47, Section 14(B), provided for the substitution of "intellectual disability" for "mental retardation" in the 1976 Code of Laws. At the Code Commissioner's discretion, the substitution was not made for the formal reference to the "Department of Disabilities and Special Needs, Division of Mental Retardation" in this section.

Effect of Amendment

The 1993 amendment revised this section by substituting "Department of Disabilities and Special Needs, Division of Mental Retardation" for "State Department of Mental Retardation", "Department of Alcohol and Other Drug Abuse Services" for "South Carolina Commission on Alcohol and Drug Abuse", and "Division on Aging" for "Commission on Aging".



Section 8-11-950. Bonus payments.

Funding for bonus payments when provided are given to reward exceptional service. Bonus payments must be given in accord with rules established by the board. The board and the General Assembly shall state the amount provided for bonus payment in terms of a percentage of agency payrolls and in dollar figures.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



Section 8-11-960. Increases totalling more than agency maximum; audits.

After the General Assembly appropriates amounts for base pay increases, performance pay, and bonus payments, the board shall determine the maximum amount available to each agency and the rules which apply if the merit increases proposed by the agency do not fit the norm.

The board's Division of Human Resource Management shall perform sample or detailed audits, or both, as necessary, to insure agency compliance with the General Assembly's intent for a fair and equitable distribution of performance pay and bonus pay. The Director of Human Resource Management shall submit to the board and the General Assembly an analysis of the audits, together with the analysis of prevailing state and private sector salaries, wages, and benefits required pursuant to Section 8-11-930.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).






CHAPTER 12 - INTERCHANGE OF GOVERNMENT EMPLOYEES BETWEEN AND AMONG FEDERAL, STATE AND LOCAL GOVERNMENTS

Section 8-12-10. Definitions.

For the purposes of this chapter:

(a) "Sending agency" means any department or agency of the federal government or a state or local government which sends any employee thereof to another government agency under the provisions of this chapter.

(b) "Receiving agency" means any department or agency of the federal government or a state or local government which receives an employee of another government under the provisions of this chapter.

(c) "Agency or department" of federal, state or local government means any agency, department, board, commission, committee or institution of higher learning thereof.

HISTORY: 1978 Act No. 480 Section 2.



Section 8-12-20. Interchange of governmental employees authorized; length of assignment; public officials; consent of employee.

(a) Any department or agency of this State or any political subdivision thereof is hereby authorized to participate in a program of interchange of employees with departments and agencies of the federal government, or this or any other state or any of their political subdivisions as a sending or receiving agency, or both.

(b) The period of individual assignment or detail under an interchange program shall not exceed two years; provided, however, the sending agency with the consent of the receiving agency may extend the period of assignment for not more than two additional years. Elected public officials of this State or any of its political subdivisions shall not be assigned from a sending agency nor detailed to a receiving agency.

(c) No employee of this State or any of its political subdivisions shall be required to participate in an interchange program without his consent.

HISTORY: 1978 Act No. 480 Section 3.



Section 8-12-30. Status of employees of sending agencies.

(a) Employees of a sending agency of this State or any political subdivision thereof participating in an exchange of personnel as authorized in Section 8-12-20 may be considered during such participation to be (1) on detail to regular work assignments of the sending agency, or (2) in a status of leave of absence from their positions in the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Employees who are in a leave of absence status as provided herein shall be carried on leave without pay; provided, that they shall be granted annual leave or other time off with pay to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits, and obligations as employees generally who are in such leave status and, notwithstanding any other provision of law, such employees shall be entitled to credit the period of such assignment toward any benefits provided them by law as employees of the sending agency.

(d) Any employee of a sending agency of this State or any political subdivision thereof who participates in an exchange under the terms of this chapter who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee who has sustained such injury in the performance of his duties with the sending agency but any benefits so received as an employee of the sending agency shall be reduced to the extent he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

HISTORY: 1978 Act No. 480 Section 4.



Section 8-12-40. Relation of interchanged employees with receiving agency.

(a) When any agency or department of this State or any political subdivision acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may (1) be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or may be given appointments without compensation, or (2) may, with the agreement of the sending agency, be considered to be on detail to the receiving agency with their compensation to be paid by the sending agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.

(c) Except for those benefits authorized by subsection (d) of this section, employees who are detailed to a receiving agency of this State or any political subdivision thereof shall not by virtue of such detail be considered to be employees of the receiving agency, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail shall be determined by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency not of this State or any political subdivision thereof, which employee is assigned to a receiving agency in this State, who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program as an employee who has sustained such injury in the performance of his duties with the receiving agency but any benefits so received as an employee of the receiving agency shall be reduced to the extent he is entitled to and elects to receive similar benefits as an employee under the sending agency's employee compensation program.

HISTORY: 1978 Act No. 480 Section 5.



Section 8-12-50. Payment of travel expenses by receiving agency.

A receiving agency in this State may, in accordance with the applicable travel regulations of such agency, pay the travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

HISTORY: 1978 Act No. 480 Section 6.



Section 8-12-60. Regulations.

The Department of Administration, through its state personnel division, shall promulgate regulations and administer the provisions of this chapter and shall assist any agency or department of this State or any political subdivision thereof in participating in employee interchange programs authorized by this chapter.

HISTORY: 1978 Act No. 480 Section 7.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.






CHAPTER 13 - ETHICS, GOVERNMENT ACCOUNTABILITY, AND CAMPAIGN REFORM

Section 8-13-10. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-10 was entitled "Findings and declaration of purpose" and was derived from 1975 (59) 217].



Section 8-13-20. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-20 was entitled "Definitions" and was derived from 1975 (59) 217; 1977 Act No. 150 Sections 1, 2; Am 1988 Act No. 606, Section 1.



Section 8-13-100. Definitions.

As used in Articles 1 through 11:

(1)(a) "Anything of value" or "thing of value" means:

(i) a pecuniary item, including money, a bank bill, or a bank note;

(ii) a promissory note, bill of exchange, an order, a draft, warrant, check, or bond given for the payment of money;

(iii) a contract, agreement, promise, or other obligation for an advance, a conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

(iv) a stock, bond, note, or other investment interest in an entity;

(v) a receipt given for the payment of money or other property;

(vi) a chose-in-action;

(vii) a gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

(viii) a loan or forgiveness of indebtedness;

(ix) a work of art, an antique, or a collectible;

(x) an automobile or other means of personal transportation;

(xi) real property or an interest in real property, including title to realty, a fee simple or partial interest in realty including present, future, contingent, or vested interests in realty, a leasehold interest, or other beneficial interest in realty;

(xii) an honorarium or compensation for services;

(xiii) a promise or offer of employment;

(xiv) any other item that is of pecuniary or compensatory worth to a person.

(b) "Anything of value" or "thing of value" does not mean:

(i) printed informational or promotional material, not to exceed ten dollars in monetary value;

(ii) items of nominal value, not to exceed ten dollars, containing or displaying promotional material;

(iii) a personalized plaque or trophy with a value that does not exceed one hundred fifty dollars;

(iv) educational material of a nominal value directly related to the public official's, public member's, or public employee's official responsibilities;

(v) an honorary degree bestowed upon a public official, public member, or public employee by a public or private university or college;

(vi) promotional or marketing items offered to the general public on the same terms and conditions without regard to status as a public official or public employee; or

(vii) a campaign contribution properly received and reported under the provisions of this chapter.

(2) "Appropriate supervisory office" means:

(a) the State Ethics Commission for all persons required to file reports under this chapter except for those members of or candidates for the office of State Senator or State Representative;

(b) the Senate Ethics Committee for members or staff, including staff elected to serve as officers of or candidates for the office of State Senator; and

(c) the House of Representatives Ethics Committee for members or staff, including staff elected to serve as officers of or candidates for the office of State Representative.

(3) "Business" means a corporation, partnership, proprietorship, firm, an enterprise, a franchise, an association, organization, or a self-employed individual.

(4) "Business with which he is associated" means a business of which the person or a member of his immediate family is a director, an officer, owner, employee, a compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(5) "Candidate" means a person who seeks appointment, nomination for election, or election to a state or local office, or authorizes or knowingly permits the collection or disbursement of money for the promotion of his candidacy or election. It also means a person on whose behalf write-in votes are solicited if the person has knowledge of such solicitation. "Candidate" does not include a person within the meaning of Section 431(b) of the Federal Election Campaign Act of 1976.

(6) "Compensation" means money, anything of value, an in-kind contribution or expenditure, or economic benefit conferred on or received by a person.

(7) "Confidential information" means information, whether transmitted orally or in writing, which is obtained by reason of the public position or office held and is of such nature that it is not, at the time of transmission, a matter of public record or public knowledge.

(8) "Consultant" means a person, other than a public official, public member, or public employee who contracts with the State, county, municipality, or a political subdivision thereof to:

(a) evaluate bids for public contracts, or

(b) award public contracts.

(9) "Contribution" means a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money or anything of value made to a candidate or committee, as defined in Section 8-13-1300(6), for the purpose of influencing an election; or payment or compensation for the personal service of another person which is rendered for any purpose to a candidate or committee without charge. "Contribution" does not include volunteer personal services on behalf of a candidate or committee for which the volunteer receives no compensation from any source.

(10) "Corporation" means an entity organized in the corporate form under federal law or the laws of any state.

(11)(a) "Economic interest" means an interest distinct from that of the general public in a purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services in which a public official, public member, or public employee may gain an economic benefit of fifty dollars or more.

(b) This definition does not prohibit a public official, public member, or public employee from participating in, voting on, or influencing or attempting to influence an official decision if the only economic interest or reasonably foreseeable benefit that may accrue to the public official, public member, or public employee is incidental to the public official's, public member's, or public employee's position or which accrues to the public official, public member, or public employee as a member of a profession, occupation, or large class to no greater extent than the economic interest or potential benefit could reasonably be foreseen to accrue to all other members of the profession, occupation, or large class.

(12) "Election" means:

(a) a general, special, primary, or runoff election;

(b) a convention or caucus of a political party held to nominate a candidate; or

(c) the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States or the Constitution of this State.

(13) "Elective office" means an office at the state, county, municipal, or political subdivision level. For the purposes of Articles 1 through 11, the term "elective office" does not include an office under the unified judicial system except that for purposes of campaign practices, campaign disclosure, and disclosure of economic interests, "elective office" includes the office of probate judge.

(14) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, a gift of money, or anything of value for any purpose.

(15) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, grandparent, or grandchild;

(b) a member of the individual's immediate family.

(16) "Gift" means anything of value, including entertainment, food, beverage, travel, and lodging given or paid to a public official, public member, or public employee to the extent that consideration of equal or greater value is not received. A gift includes a rebate or discount on the price of anything of value unless it is made in the ordinary course of business without regard to that person's status. A gift does not include campaign contributions accepted pursuant to this chapter.

(17) "Governmental entity" means the State, a county, municipality, or political subdivision thereof with which a public official, public member, or public employee is associated or employed. "Governmental entity" also means any charitable organization or foundation, but not an athletic organization or athletic foundation which is associated with a state educational institution and which is organized to raise funds for the academic, educational, research, or building programs of a college or university.

(18) "Immediate family" means:

(a) a child residing in a candidate's, public official's, public member's, or public employee's household;

(b) a spouse of a candidate, public official, public member, or public employee; or

(c) an individual claimed by the candidate, public official, public member, or public employee or the candidate's, public official's, public member's, or public employee's spouse as a dependent for income tax purposes.

(19) "Income" means the receipt or promise of any consideration, whether or not legally enforceable.

(20) "Individual" means one human being.

(21) "Individual with whom he is associated" means an individual with whom the person or a member of his immediate family mutually has an interest in any business of which the person or a member of his immediate family is a director, officer, owner, employee, compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(22) "Loan" means a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or in part.

(23) "Official responsibility" means the direct administrative or operating authority, whether intermediate or final and whether exercisable personally or through subordinates, to approve, disapprove, or otherwise direct government action.

(24) "Person" means an individual, a proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, an estate, a company, committee, an association, a corporation, club, labor organization, or any other organization or group of persons acting in concert.

(25) "Public employee" means a person employed by the State, a county, a municipality, or a political subdivision thereof.

(26) "Public member" means an individual appointed to a noncompensated part-time position on a board, commission, or council. A public member does not lose this status by receiving reimbursement of expenses or a per diem payment for services.

(27) "Public official" means an elected or appointed official of the State, a county, a municipality, or a political subdivision thereof, including candidates for the office. "Public official" does not mean a member of the judiciary except that for the purposes of campaign practices, campaign disclosure, and disclosure of economic interests, a probate judge is considered a public official and must meet the requirements of this chapter.

(28) "Represent" or "representation" means making an appearance, whether gratuitous or for compensation, before a state agency, office, department, division, bureau, board, commission, or council, including the General Assembly, or before a local or regional government office, department, division, bureau, board, or commission.

(29) "Substantial monetary value" means a monetary value of five hundred dollars or more.

(30) "Official capacity" means activities which:

(a) arise because of the position held by the public official, public member, or public employee;

(b) involve matters which fall within the official responsibility of the agency, the public official, the public member, or the public employee; and

(c) are services the agency would normally provide and for which the public official, public member, or public employee would be subject to expense reimbursement by the agency with which the public official, public member, or public employee is associated.

(31) "State board, commission, or council" means an agency created by legislation which has statewide jurisdiction and which exercises some of the sovereign power of the State.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 14-17, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 11, eff June 26, 2003; 2008 Act No. 245, Section 1, eff May 29, 2008; 2011 Act No. 40, Section 4, eff June 7, 2011.

Editor's Note

1991 Act No. 248, Section 1, provides that this act may be cited as the "Ethics, Government Accountability, and Campaign Reform Act of 1991." It is codified predominately as Title 2, Chapter 17, and Title 8, Chapter 13. For a complete list of sections affected by 1991 Act No. 248, consult the Statutory Tables Volume, Part II, Table B, Allocation and Disposition of Acts.

Effect of Amendment

The 1995 amendment, by Section 14, in paragraph (5), inserted the second sentence regarding write-in candidates; by Section 15, in paragraph (12), added item (d); by Section 16, added paragraph (30); and by Section 17, added paragraph (31).

The 2003 amendment, in paragraph (12), deleted item (d) relating to "a ballot measure" and made nonsubstantive changes.

The 2008 amendment designated paragraph (2)(c) from the last clause of paragraph (2)(b) and, in paragraphs (2)(b) and (c), added "or staff, including staff elected to serve as officers,"

The 2011 amendment, in subsection (15)(a), inserted "brother-in-law, sister-in-law," in the definition of "Family member".



Section 8-13-110. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-110 was entitled "Creation, membership, terms and compensation of members of State Ethics Commission" and was derived from 1980 Act No. 374, Sections 1, 2; 1977 Act No. 150, Sections 3, 4; 1975 (59) 217.



Section 8-13-120. Fee for education and training programs.

The State Ethics Commission may charge a ten dollar fee to partially offset the cost of providing ethics education and training programs, to include costs associated with travel, including, but not limited to, mileage, lodging, and meals, as well as, costs associated with handouts and other training materials.

HISTORY: 2008 Act No. 353, Section 2, Pt 22A, eff July 1, 2009.

Editor's Note

Former Section 8-13-120, entitled "Duties of State Ethics Commission; manner in which investigations shall be conducted", was repealed by 1991 Act No. 248, Section 3.



Section 8-13-130. Levying enforcement or administrative fees on persons in violation; use of fees and costs.

The State Ethics Commission, Senate Ethics Committee, and House of Representatives Ethics Committee may levy an enforcement or administrative fee on a person who is found in violation, or who admits to a violation, pursuant to Title 2 or Title 8. The fee must be used to reimburse the commission, the appropriate legislative Ethics Committee, or combination thereof, for costs associated with the investigation and hearing of a violation. The costs associated include:

(1) the investigator's time;

(2) mileage, meals, and lodging;

(3) the prosecutor's time;

(4) the hearing panel's travel, per diem, and meals;

(5) administrative time;

(6) subpoena costs to include witness fees and mileage; and

(7) miscellaneous costs such as postage and supplies.

These fees and costs are in addition to any fines as otherwise provided by law.

HISTORY: 2008 Act No. 353, Section 2, Pt 22B, eff July 1, 2009; 2016 Act No. 282 (H.3184), Section 1, eff April 1, 2017.

Editor's Note

Former Section 8-13-130, entitled "Employment of executive director and staff; location of commission's office", was repealed by 1991 Act No. 248, Section 3.

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

2016 Act No. 282, Section 1, in the first paragraph, inserted reference to legislative ethics committees, substituted "pursuant to Title 2 or Title 8" for "of the 'Ethics, Government Accountability and Campaign Reform Act of 1991'"; inserted ", the appropriate legislative Ethics Committee, or combination thereof,"; and in the last paragraph, substituted "These fees and costs are" for "This fee is".



Section 8-13-140. Retention of funds derived from additional assessments associated with late filing fees.

The State Ethics Commission is authorized to retain any funds derived from additional assessments associated with late filing fees to offset the costs of administering and enforcing the "Ethics, Government Accountability, and Campaign Reform Act of 1991". The commission is authorized to carry forward unexpended funds into the current fiscal year for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 22C, eff July 1, 2009.

Editor's Note

Former Section 8-13-140, entitled "Annual Reports", was repealed by 1991 Act No. 248, Section 3.



Section 8-13-150. Carrying forward unexpended lobbyists and lobbyist's principals registration fees.

The State Ethics Commission is authorized to carry forward unexpended lobbyists and lobbyist's principals registration fees into the current fiscal year and to use these funds for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 22D, eff July 1, 2009.



Section 8-13-210 to 8-13-260. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Sections 8-13-210 through 8-13-260 formerly comprised Article 5 of this chapter. Article 5 now consists of Sections 8-13-510 through 8-13-560.

Former Section 8-13-210 was entitled "Creation and membership of House of Representatives and Senate Legislative Ethics Committees" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.

Former Section 8-13-220 was entitled "Duty of committees to recommend changes in law relating to ethics" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.

Former Section 8-13-230 was entitled "Additional powers and duties of committees" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.

Former Section 8-13-240 was entitled "Manner in which investigations and hearings shall be conducted; report of committees' decisions" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.

Former Section 8-13-250 was entitled "Action by House or Senate on report of committee" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.

Former Section 8-13-260 was entitled "Disciplinary action against Senators charged with or convicted of certain offenses" and was derived from 1983 Act No. 61; 1979 Act No. 27; 1977 Act No. 150 Section 4A; 1975 (59) 217.



Section 8-13-310. State Ethics Commission reconstituted; appointment of members; terms of office; officers; quorum requirements; meetings; per diem, mileage, and subsistence for members; removal.

(A)(1) There is created the State Ethics Commission composed of eight members who must be appointed in the following manner:

(a) four members must be appointed by the Governor, no more than two of whom are members of the appointing Governor's political party;

(b) two members must be selected by the Senate, one upon the recommendation of the members of the majority political party in the Senate and one upon the recommendation of the members of the largest minority political party in the Senate;

(c) two members must be selected by the House of Representatives, one upon the recommendation of the members of the majority political party in the House and one upon the recommendation of the members of the largest minority political party in the House.

Each member must be appointed with the advice and consent of the General Assembly.

(2) The terms of the members serving on the State Ethics Commission as of March 30, 2017, shall end on March 31, 2017. A member who is serving at that time and who has not completed a full five-year term may be reappointed pursuant to this subsection. The initial appointments for service to begin on April 1, 2017, must be made as follows:

(a) two members appointed by the Governor must be appointed for a three-year term;

(b) two members appointed by the Governor must be appointed for a five-year term;

(c) one member appointed by the Senate upon the recommendation of the members of the majority political party in the Senate shall serve a three-year term;

(d) one member appointed by the Senate upon the recommendation of the members of the largest minority political party of the Senate must be appointed for a five-year term;

(e) one member appointed by the House upon the recommendation of the members of the majority political party of the House of Representatives must be appointed for a five-year term; and

(f) one member appointed by the House upon the recommendation of the members of the largest minority political party of the House of Representatives must be appointed for a three-year term.

The initial members who have served terms that are less than five years are eligible to be reappointed for one full five-year term.

(B) The qualifications the appointing authorities shall consider for the appointees include, but are not limited to:

(1) constitutional qualifications;

(2) ethical fitness;

(3) character;

(4) mental stability;

(5) experience; and

(6) judicial temperament.

(C)(1) In addition to other information that may be requested, candidates for appointment must provide the following information to the appointing authority, which must be shared with the General Assembly during the confirmation process:

(a) the candidate's membership in any civic, charitable, or social groups within the previous four years;

(b) a contribution made by the candidate to a candidate for Governor, Lieutenant Governor, or a member of the General Assembly within the previous four years; and

(c) a contribution, as defined in Section 8-13-1300(7), made by the candidate within the previous four years to a candidate as defined in Section 8-13-100(5).

(2) The appointing authorities shall make their appointments based on merit. However, in making appointments to the commission, the appointing authorities shall ensure that race, color, gender, national origin, and other demographic factors are considered to ensure the geographic and political balance of the appointments, and shall strive to assure that the membership of the commission will represent, to the greatest extent possible, all segments of the population of the State.

(3) The following are not eligible to serve on the State Ethics Commission:

(a) a member of the General Assembly;

(b) a former member of the General Assembly within eight years following the termination of his service in the General Assembly;

(c) a family member, as defined by Section 8-13-100(15), of a member of the General Assembly or the Governor, Lieutenant Governor, or other statewide elected official;

(d) a person who made a campaign contribution, as defined by Section 8-13-1300(7), within the previous four years to the Governor who appointed the person to serve on the State Ethics Commission, as well as that Governor's Lieutenant Governor;

(e) a person who registered as a lobbyist within four years of being appointed to the State Ethics Commission;

(f) a person who is under the jurisdiction of the State Ethics Commission, House of Representatives Ethics Committee, or Senate Ethics Committee.

(D) The terms of the members are for five years. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. Members of the commission who serve less than a full five-year term may be reappointed for one full five-year term. Members of the commission who have completed a full five-year term are not eligible for reappointment. A member shall not serve on the commission in hold-over status after the member's term expires. An appointee shall not serve on the commission, even in interim capacity, until he has been confirmed by the General Assembly.

(E) The commission shall elect a chairman, vice chairman, and such other officers as it considers necessary. Five members of the commission shall constitute a quorum. The commission must adopt a policy concerning the attendance of its members at commission meetings. The commission meets at the call of the chairman or a majority of its members. Members of the commission, while serving on business of the commission, receive per diem, mileage, and subsistence as provided by law for members of state boards, committees, and commissions.

(F)(1) A commission member appointed by the Governor may be removed from office by the Governor for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity pursuant to Section 1-3-240.

(2) A commission member appointed by the Senate may be removed for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity upon a vote of two-thirds of the membership of the Senate.

(3) A commission member appointed by the House of Representatives may be removed for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity upon a vote of two-thirds of the membership of the House of Representatives.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2012 Act No. 279, Section 5, eff June 26, 2012; 2016 Act No. 282 (H.3184), Section 2, eff April 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner in 2016, in (B), the paragraph designators were changed from (a) through (f) to (1) through (7).

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

The 2012 amendment substituted "seven" for "six" and "two" for "three" in subsection (B).

2016 Act No. 282, Section 2, rewrote the section, reconstituting the state ethics commission.



Section 8-13-320. Duties and powers of State Ethics Commission.

The State Ethics Commission has these duties and powers:

(1) to prescribe forms for statements required to be filed by this chapter and to furnish these forms to persons required to file them;

(2) to prepare and publish a manual setting forth recommended uniform methods of reporting for use by persons required to file statements required by this chapter;

(3) to accept and file information voluntarily supplied that exceeds the requirements of this chapter;

(4) to develop a filing, coding, and cross-indexing system consonant with the purposes of this chapter;

(5) to make the notices of registration and reports filed available for public inspection and copying as soon as may be practicable after receipt of them and to permit copying of a report or statement by hand or by duplicating machine, as requested by a person, at the expense of the person;

(6) to preserve the originals or copies of notices and reports for four years from date of receipt;

(7) to ascertain whether a person has failed to comply fully and accurately with the disclosure requirements of this chapter and promptly to notify the person to file the necessary notices and reports to satisfy the requirements of this chapter or regulations promulgated by the commission under this chapter;

(8) to request the Attorney General, in the name of the commission, to initiate, prosecute, defend, or appear in a civil or criminal action for the purpose of enforcing the provisions of this chapter, including a civil proceeding for injunctive relief and presentation to a grand jury;

(9) to initiate or receive complaints and make investigations, as provided in item (10), or as provided in Section 8-13-540, as appropriate, of statements filed or allegedly failed to be filed under the provisions of this chapter and Chapter 17, Title 2 and, upon complaint by an individual, of an alleged violation of this chapter or Chapter 17, Title 2 by a public official, public member, or public employee. Any person charged with a violation of this chapter or Chapter 17, Title 2 is entitled to the administrative hearing process contained in this section or in Article 5 of this chapter, as appropriate.

(a) The commission may commence an investigation on the filing of a complaint by an individual or by the commission, as provided in item (10)(d), upon a majority vote of the total membership of the commission.

(b)(1) No complaint may be accepted by the commission concerning a candidate for elective office during the fifty-day period before an election in which he is a candidate. During this fifty-day period, any person may petition the court of common pleas alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction, or both. Within ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued. A violation of this chapter by a candidate during this fifty-day period must be considered to be an irreparable injury for which no adequate remedy at law exists. The institution of an action for injunctive relief does not relieve any party to the proceeding from any penalty prescribed for violations of this chapter. The court must award reasonable attorney's fees and costs to the nonpetitioning party if a petition for mandamus or injunctive relief is dismissed based upon a finding that the:

(i) petition is being presented for an improper purpose such as harassment or to cause delay;

(ii) claims, defenses, and other legal contentions are not warranted by existing law or are based upon a frivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; and

(iii) allegations and other factual contentions do not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after reasonable opportunity for further investigation or discovery.

(2) Action on a complaint filed against a candidate which was received more than fifty days before the election but which cannot be disposed of or dismissed by the commission at least thirty days before the election must be postponed until after the election.

(c) If an alleged violation is found to be groundless by the commission, the entire matter must be stricken from public record. If the commission finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to the Attorney General. The wilful filing of a groundless complaint is a misdemeanor and, upon conviction, a person must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this item, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof, by a preponderance of the evidence, that the filing of the complaint was wilful and without just cause or with malice. In addition to any civil or criminal penalties, the filer of the groundless complaint may be ordered to reimburse the commission for the commission's costs associated with the investigation and disposition of the complaint.

(d) Action may not be taken on a complaint filed more than four years after the violation is alleged to have occurred unless a person, by fraud or other device, prevents discovery of the violation. The Attorney General may initiate an action to recover a fee, compensation, gift, or profit received by a person as a result of a violation of the chapter no later than one year after a determination by the commission that a violation of this chapter has occurred;

(10) to conduct its investigations, inquiries, and hearings in this manner:

(a) The commission shall accept from an individual, whether personally or on behalf of an organization or governmental body, a verified complaint, in writing, that states the name of a person alleged to have committed a violation of this chapter and the particulars of the violation. The commission shall forward a copy of the complaint, a general statement of the applicable law with respect to the complaint, and a statement explaining the due process rights of the respondent including, but not limited to, the right to counsel to the respondent within ten days of the filing of the complaint.

(b) If the commission, its executive director, or staff designated by the commission, determines that the complaint does not allege facts sufficient to constitute a violation, the commission must dismiss the complaint and notify the complainant and respondent. The entire matter must be stricken from public record unless the respondent, by written authorization to the State Ethics Commission, waives the confidentiality of the existence of the complaint and authorizes the release of information about the disposition of the complaint.

(c) If the commission, its executive director, or staff designated by the commission determines that the complaint alleges facts sufficient to constitute a violation, an investigation may be conducted of the alleged violation.

(d) If the commission, upon the receipt of any information, finds probable cause to believe that a violation of the chapter has occurred, it may, upon its own motion and an affirmative vote of six or more members of the commission, file a verified complaint, in writing, that states the name of the person alleged to have committed a violation of this chapter and the particulars of the violation. The commission shall forward a copy of the complaint, a general statement of the applicable law with respect to the complaint, and a statement explaining the due process rights of the respondent including, but not limited to, the right to counsel to the respondent within ten days of the filing of the complaint.

(e) If the commission determines that assistance is needed in conducting an investigation, the commission shall request the assistance of appropriate agencies.

(f) The commission may order testimony to be taken in any investigation or hearing by deposition before a person who is designated by the commission and has the power to administer oaths and, in these instances, to compel testimony. The commission may administer oaths and affirmation for the testimony of witnesses and issue subpoenas by approval of the chairman, subject to judicial enforcement, and issue subpoenas for the procurement of witnesses and materials including books, papers, records, documents, or other tangible objects relevant to the agency's investigation by approval of the chairman, subject to judicial enforcement. A person to whom a subpoena has been issued may move before a commission panel or the commission for an order quashing a subpoena issued under this section.

(g) All investigations, inquiries, hearings, and accompanying documents are confidential and only may be released pursuant to this section.

(i) After a dismissal following a finding of probable cause, except for dismissal pursuant to item (10)(b), or a technical violation pursuant to Section 8-13-1170 or 8-13-1372, the following documents become public record: the complaint, the response by the respondent, and the notice of dismissal.

(ii) After a finding of probable cause, except for a technical violation pursuant to Section 8-13-1170 or 8-13-1372, the following documents become public record: the complaint, the response by the respondent, and the notice of hearing. If a hearing is held on the matter, the final order and all exhibits introduced at the hearing shall become public record upon issuance of the final order by the commission. Exhibits introduced must be redacted prior to release to exclude personal information where the public disclosure would constitute an unreasonable invasion of personal privacy. In the event a hearing is not held on a matter after a finding of probable cause, the final disposition of the matter becomes public record.

The respondent or his counsel, by written notice, may waive the confidentiality requirement. The commission shall not accept any partial waivers. The wilful release of confidential information is a misdemeanor, and a person releasing such confidential information, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year.

(h) The commission must afford a public official, public member, public employee, lobbyist, or lobbyist's principal who is the subject of a complaint the opportunity to be heard on the alleged violation under oath, the opportunity to offer information, and the appropriate due process rights including, but not limited to, the right to counsel. The commission, in its discretion, may turn over to the Attorney General for prosecution apparent evidence of a violation of the chapter.

(i) At the conclusion of its investigation, the commission staff, in a preliminary written decision with findings of fact and conclusions of law, must make a recommendation whether probable cause exists to believe that a violation of this chapter has occurred. If the commission determines that probable cause does not exist, it shall send a written decision with findings of fact and conclusions of law to the respondent and the complainant. If the commission determines, by an affirmative vote of six or more commission members, that there is probable cause to believe that a violation has been committed, its preliminary decision may contain an order setting forth a date for a hearing before a panel of three commissioners, selected at random, to determine whether a violation of the chapter has occurred. If the commission finds probable cause, by an affirmative vote of six or more commission members, to believe that a violation of this chapter has occurred, the commission may waive further proceedings if the respondent takes action to remedy or correct the alleged violation. Probable cause is a finding that the allegations contained in the complaint are more likely than not to have occurred and constitute a violation of this chapter or Chapter 17, Title 2.

(j) If a hearing is to be held, the respondent must be allowed to examine and make copies of all evidence in the commission's possession relating to the charges. The same discovery techniques which are available to the commission must be equally available to the respondent, including the right to request the commission to subpoena witnesses or materials and the right to conduct depositions as prescribed by subitem (f). A panel of three commissioners must conduct a hearing in accordance with Chapter 23, Title 1 (Administrative Procedures Act), except as otherwise expressly provided. Panel action requires the participation of the three panel members. During a commission panel hearing conducted to determine whether a violation of the chapter has occurred, the respondent must be afforded appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses. All evidence, including records the commission considers, must be offered fully and made a part of the record in the proceedings. The hearings must be open to the public.

(k) No later than sixty days after the conclusion of a hearing to determine whether a violation of the chapter has occurred, the commission panel must set forth its determination in a written decision with findings of fact and conclusions of law. The commission panel, where appropriate, shall recommend disciplinary or administrative action, or in the case of an alleged criminal violation, refer the matter to the Attorney General for appropriate action. The Attorney General may seek injunctive relief or may take other appropriate action as necessary. In the case of a public employee, the commission panel shall file a report to the administrative department executive responsible for the activities of the employee. If the complaint is filed against an administrative department executive, the commission panel shall refer the case to the Governor.

(l) The written decision as provided for in subitem (k) may set forth an order:

(i) requiring the public official, public member, or public employee to pay a civil penalty of not more than two thousand dollars for each violation;

(ii) requiring the forfeiture of gifts, receipts, or profits, or the value thereof, obtained in violation of the chapter, voiding nonlegislative state action obtained in violation of the chapter; or

(iii) requiring a combination of subitems (i) and (ii) above, as necessary and appropriate.

(m) Within ten days after service of an order, report, or recommendation, a respondent may apply to the commission for a full commission review of the decision made by the commission panel. The review must be made on the record established in the panel hearings. This review is the final disposition of the complaint before the commission. An appeal to the court of appeals, pursuant to Section 1-23-380 and as provided in the South Carolina Appellate Court Rules, stays all actions and recommendations of the commission unless otherwise determined by the court.

(n) A fine imposed by the commission, disciplinary action taken by an appropriate authority, or a determination not to take disciplinary action made by an appropriate authority is public record. This section does not limit the power of either chamber of the General Assembly to impeach a public official or limit the power of a department to discipline its own officials or employees. This section does not preclude prosecution of public officials, public members, or public employees for violation of any law of this State.

(o) All actions taken by the commission on complaints, except on alleged violations which are found to be groundless by the commission, are a matter of public record upon final disposition;

(11)(a) The commission may issue a formal advisory opinion, based on real or hypothetical sets of circumstances. In considering and formulating an advisory opinion, the commission shall consider its previous opinions as well as relevant opinions issued by either legislative ethics committee in an attempt to create uniformity among the bodies. A formal advisory opinion issued by the commission is binding on the commission, until amended or revoked, in any subsequent charges concerning the person who requested the formal opinion and any other person who acted in reliance upon it in good faith, unless material facts were omitted or misstated by the person in the request for the opinion. A formal advisory opinion must be in writing and is considered rendered when approved by a majority of the commission members subscribing to the advisory opinion. Advisory opinions must be made available to the public unless the commission, by majority vote of the total membership of the commission, requires an opinion to remain confidential. However, the identities of the parties involved must be withheld upon request.

(b) The commission only may issue formal advisory opinions for public officials, public members, and public employees for which it has proper jurisdiction to make findings of fact and impose penalties pursuant to this chapter.

(c) The commission must consider whether a person relied in good faith upon a formal advisory opinion or written informal staff opinion when considering a determination of probable cause and when considering a finding of misconduct.

(12) to promulgate and publish rules and regulations to carry out the provisions of this chapter. Provided, that with respect to complaints, investigations, and hearings the rights of due process as expressed in the Rules Governing the Practice of Law must be followed;

(13) on and after July 1, 1993, to administer Chapter 17 of Title 2 by use of the duties and powers listed in this section;

(14) to file, in the court of common pleas of the county in which the respondent of a complaint resides, a certified copy of an order or decision of the commission, whereupon the court must render judgment in accordance with the order or decision without charge to the commission and must notify the respondent of the judgment imposed. The judgment has the same effect as though it had been rendered in a case duly heard and determined by the court.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 184, Sections 146, 147, eff January 1, 1994; 1995 Act No. 6, Sections 18, 19, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Sections 12 to 14, eff June 26, 2003; 2006 Act No. 387, Section 8, eff July 1, 2006; 2008 Act No. 245, Section 2, eff May 29, 2008; 2011 Act No. 1, Section 1, eff January 19, 2011; 2016 Act No. 282 (H.3184), Sections 3-10, eff April 1, 2017.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

The 1993 amendment by Section 146 rewrote paragraph (c) of subsection (9), and by Section 147 rewrote paragraph (g) of subsection (10), so as to change the maximum term of imprisonment to conform to the classification established for each offense.

The 1995 amendment, by Section 18, revised the introductory paragraph of paragraph (9); and by Section 19, revised subparagraph (f) of paragraph (10).

The 2003 amendment added item (14); in item (9)(b) designated the first existing sentence as (b)(1) and the second existing sentence as (b)(2); in new (9)(b)(1) substituted "during" for "in" and added the second through fifth sentences regarding petitions, hearings, remedies at law, injunctive relief, and attorney fees; in subsection (10)(b) started a new second sentence after "respondent" and added "to the State Ethics Commission" after "authorization" in the new sentence; and made nonsubstantive changes in (9)(b)(2) and (10)(b).

The 2006 amendment, in item (10), in subparagraph (m) in the third sentence substituted "court of appeals" for "circuit court", added "and as provided in the South Carolina Appellate Court Rules", and deleted "circuit" preceding "court".

The 2008 amendment, in item (9), in the introductory paragraph added "or staff, including staff elected to serve as officers,".

The 2011 amendment in subsection (10)(g) substituted "a finding of probable cause or dismissal" for "final disposition of a matter" in the first sentence, and deleted "such" before "confidential information" in the second sentence.

2016 Act No. 282, Sections 3-10, amended (9), (10)(b), (10)(c), (10)(d), (10)(g), (10)(i), (10)(j), and (11), citing additional legal authority authorizing the state ethics commission to initiate and receive complaints, providing that the filer of a groundless complaint may be ordered to reimburse the commission for costs associated with the investigation and disposition of the complaint, authorizing commission staff to participate in facts sufficiency determinations, revising the procedures by which the commission, upon its own motion may file a verified ethics complaint, revising the commission's required actions and treatment of complaint information following a dismissal or a finding of probable cause, revising the procedures by which the commission determines probable cause, providing that commission hearings must be open to the public, and revising the procedures by which the commission issues formal advisory opinions.



Section 8-13-322. Prohibited contacts during pendency of investigation or open complaint.

It is unlawful for the Governor, a member of the General Assembly, or anyone who is the subject of a pending investigation or open complaint, to contact or attempt to contact, either directly or indirectly, a member of the commission or a legislative ethics committee to influence or attempt to influence the outcome of a pending investigation or open complaint.

HISTORY: 2016 Act No. 282 (H.3184), Section 11, eff April 1, 2017.

Editor's Note

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."



Section 8-13-325. Commission to retain fees.

In order to offset costs associated with the: (1) administration and regulation of lobbyists and lobbyist's principals, and (2) enforcement of Chapter 17 of Title 2, the State Ethics Commission shall retain fees generated by the registration of lobbyists and lobbyists' principals and the initial fine of one hundred dollars, as provided in Section 2-17-50(A)(2)(a), and the initial fine of one hundred dollars, as provided in Section 8-13-1510(1), for reports received by the State Ethics Commission.

HISTORY: 1995 Act No. 6, Section 20, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 15, eff July 1, 2003.

Effect of Amendment

The 2003 amendment rewrote this section.



Section 8-13-330. Executive director of commission; restrictions on political activities of members, employees and staff of commission.

(A) The commission may employ and remove, at its pleasure, an executive director. The executive director has the responsibility for employing and terminating other personnel as may be necessary. The executive director administers the daily business of the commission and performs duties assigned by the commission.

(B) No member or employee of the commission may be a candidate, an official in a political party, or a lobbyist. Other than by virtue of membership on or employment with the State Ethics Commission, no member or employee of the commission may be a public official, public member, or public employee.

(C) No member of the commission or its staff may participate in political management or in a political campaign during the member's or employee's term of office or employment. No member of the commission or its staff may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate. Violation of this provision subjects the employee to immediate dismissal and the commissioner to removal by the Governor.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-340. Annual report of commission.

The State Ethics Commission at the close of each fiscal year shall report to the General Assembly and the Governor concerning the action it has taken, the names, salaries, and duties of all persons in its employ, and the money it has disbursed and shall make other reports on matters within its jurisdiction and recommendations for further legislation as may appear desirable.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-350. Ethics brochure to be provided to public officials, members, and employees.

When hired, filing for office, or appointed and upon assuming the duties of employment, office, or position in state government, a public official, public member, and public employee shall receive a brochure prepared by the State Ethics Commission describing the general application of this chapter.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-360. Statements and reports filed with commission open for public inspection and copying.

Upon request, the commission shall make statements and reports filed with the commission available for public inspection and copying during regular office hours. The commission shall provide copying facilities at a cost not to exceed the actual cost. A statement may be requested by mail, and the commission shall mail a copy of the requested information to the individual making the request upon payment of appropriate postage, copying costs, and employee labor costs. The commission shall publish and make available to the public and to persons subject to this chapter explanatory information concerning this chapter, the duties imposed by this chapter, and the means for enforcing this chapter.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-365. Electronic filing system for disclosures and reports; public accessibility.

The commission shall establish a system of electronic filing for all disclosures and reports required pursuant to Chapter 13, Title 8 and Chapter 17, Title 2 except for forms and reports required pursuant to Article 9, Chapter 13, Title 8. These disclosures and reports must be filed using an Internet-based filing system as prescribed by the commission. The information contained in the reports and disclosure forms, with the exception of social security numbers, campaign bank account numbers, and tax ID numbers, must be publicly accessible, searchable, and transferable.

HISTORY: 2003 Act No. 76, Section 16, eff November 3, 2004; 2010 Act No. 190, Section 1, eff May 28, 2010; 2013 Act No. 61, Section 7, eff June 25, 2013.

Editor's Note

2003 Act No. 76, Section 57, sets forth funding contingency and applicability provisions as follows:

". . . Sections 16 [adding Section 8-13-365] and 44 [amending Section 8-13-1358] take effect November 3, 2004, if funding is appropriated by the General Assembly for this purpose, and apply to: (1) reports required to be filed with the commission after November 2, 2004, by candidates and committees for statewide offices, and (2) the forwarding of filings after November 2, 2004, to the commission by the Ethics Committees of the Senate and House of Representatives, pursuant to Section 8-13-365(A), and take effect January 2006 for these candidates and entities, notwithstanding the failure of the General Assembly to appropriate such funds for this purpose . . ."

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 2010 amendment in subsection (A), in the first sentence, deleted reference to Article 13, added reference to Chapter 17, Title 2, and substituted "persons" for "candidates"; in the second sentence, deleted "for candidates and committees for statewide offices" before "reports"; in the fourth sentence, substituted "reports and disclosure forms" for "campaign disclosure form"; and made other nonsubstantive changes.

The 2013 amendment deleted the subsection designators, substituted "except for forms and reports required pursuant to Article 9, Chapter 13, Title 8" for "from all persons and entities subject to its jurisdiction", deleted the former third sentence relating to Ethics Committees, and deleted former subsection (B) relating to the Ethics Commission.



Section 8-13-410 to 8-13-500. Repealed by 1991 Act No. 248, Section 3, eff January, 1, 1992.

Editor's Note

Sections 8-13-410 through 8-13-500 formerly comprised Article 7 of this chapter. Article 7 now consists of Sections 8-13-700 through 8-13-795.

Former Section 8-13-410 was entitled "Use of official position or office for financial gain" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-420 was entitled "Giving or offering compensation to influence action of public official or employee" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-430 was entitled "Payment or receipt of additional compensation for assistance of public official or employee in course of his employment" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-440 was entitled "Use or disclosure of confidential information for financial gain" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-450 was entitled "Membership on or employment by regulatory commission of person associated with regulated business" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-460 was entitled "Action to be taken by public official or employee where a decision would affect his financial interest" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-470 was entitled "Appearance by public official or employee before certain commissions" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-490 was entitled "Offer by person in regulated business and receipt by member or employee of regulatory commission of anything of value; limitation on former member of commission serving as lobbyist" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.

Former Section 8-13-500 was entitled "Breaches of ethical standards" and was derived from 1982 Act No. 289, Sections 1, 2; 1981 Act No. 148, Sections 2 to 4; 1980 Act No. 374, Section 3; 1978 Act No. 624; 1977 Act No. 150, Section 5; 1975 (59) 217.



Section 8-13-510. Creation of ethics committees; committee membership; terms; filling vacancies.

There is created a House of Representatives Legislative Ethics Committee and a Senate Legislative Ethics Committee. Each ethics committee is composed of six members. Terms are coterminous with the term for which members are elected to the House or Senate. Vacancies must be filled for the unexpired term in the manner of the original selection. The members of each ethics committee must be elected by the House or the Senate, as appropriate. One member of each ethics committee must be elected as chairman by a majority of the members of the ethics committee.

HISTORY: A former Section 8-13-510: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.

Editor's Note

Former Section 8-13-510 was entitled: Remedies for breaches of ethical standards; public employees or officials.

Effect of Amendment

The 1991 amendment rewrote this section.



Section 8-13-520. Duty to recommend changes in ethics laws and rules.

Each ethics committee shall meet and recommend any changes in the law or rules relating to ethics considered proper to their respective houses. Changes recommended must be consistent with the Constitution of the State of South Carolina, the provisions of this chapter, and any other applicable law.

HISTORY: A former Section 8-13-520: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.

Editor's Note

Former Section 8-13-520 was entitled: Remedies for breaches of ethical standards; nonpublic employees or officials.

Effect of Amendment

The 1991 amendment rewrote this section.



Section 8-13-530. Additional powers and duties of committee.

Each ethics committee shall:

(1) ascertain whether a person has failed to comply fully and accurately with the disclosure requirements of this chapter, which may include, but is not limited to, an audit of filed reports and applicable campaign bank statements, and to promptly notify the person to file the necessary notices and reports to satisfy the requirements of this chapter;

(2) receive complaints filed by individuals and, upon a majority vote of the total membership of the committee, file complaints when alleged violations are identified;

(3) upon the filing of a complaint alleging a violation by a member or staff of the appropriate house, or a member or staff of a legislative caucus committee, or a candidate for the appropriate house, for a violation of this chapter or Chapter 17, Title 2, other than a violation of a rule of the appropriate house, the ethics committee shall refer the complaint to the State Ethics Commission for an investigation pursuant to Section 8-13-540;

(4) receive, investigate, and hear a complaint which alleges a possible violation of a breach of a privilege or a rule governing a member or staff of the appropriate house or legislative caucus committee, or candidate for the appropriate house;

(5) a complaint may not be accepted by the ethics committee concerning a member of or candidate for the appropriate house during the fifty-day period before an election in which the member or candidate is a candidate. During this fifty-day period, any person may petition the court of common pleas alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction, or both. Within ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued. A violation of this chapter by a candidate during this fifty-day period must be considered to be an irreparable injury for which no adequate remedy at law exists. The institution of an action for injunctive relief does not relieve any party to the proceeding from any penalty prescribed for violations of this chapter. The court must award reasonable attorney's fees and costs to the nonpetitioning party if a petition for mandamus or injunctive relief is dismissed based upon a finding that the:

(i) petition is being presented for an improper purpose such as harassment or to cause delay;

(ii) claims, defenses, and other legal contentions are not warranted by existing law or are based upon a frivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; and

(iii) allegations and other factual contentions do not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after reasonable opportunity for further investigation or discovery.

Action on a complaint filed against a member or candidate which was received more than fifty days before the election but which cannot be disposed of or dismissed by the ethics committee at least thirty days before the election must be postponed until after the election;

(6) obtain information, investigate technical violation complaints, and hear complaints as provided in Section 8-13-540 with respect to any complaint filed pursuant to this chapter or Chapter 17, Title 2 and to that end may compel by subpoena issued by a majority vote of the committee the attendance and testimony of witnesses and the production of pertinent books and papers;

(7) administer or recommend sanctions appropriate to a particular member, or staff of, or candidate for, the appropriate house pursuant to Section 8-13-540, including the recovery of the value of anything transferred or received in breach of the ethical standards, or dismiss the charges; and

(8) act as an advisory body to the General Assembly and to individual members of or candidates for the appropriate house on questions pertaining to the disclosure and filing requirements of members of or candidates for the appropriate house, and may issue, upon request from a member or staff of the appropriate house, or legislative caucus committee, or candidate for the appropriate house, and publish advisory opinions on the requirements of these chapters.

HISTORY: A former Section 8-13-530: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 17, eff June 26, 2003; 2008 Act No. 245, Section 4, eff May 29, 2008; 2016 Act No. 282 (H.3184), Section 12, eff April 1, 2017.

Editor's Note

Former Section 8-13-530 was entitled: Remedies for breaches of ethical standards; recovery of value of anything transferred or received; amount of kickback recoverable.

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

The 1991 amendment rewrote this section.

The 2003 amendment rewrote this section.

The 2008 amendment, in items (3), (4), and (6), added "or staff".

2016 Act No. 282, Section 12, amended the section, revising the committees' functions and responsibilities and requiring the legislative ethics committees to refer certain ethics complaints to the state ethics commission for investigation.



Section 8-13-535. Issuance of ethics advisory opinions.

(A) The committee, may issue a formal advisory opinion, based on real or hypothetical sets of circumstances. In considering and formulating an advisory opinion either legislative ethics committee shall consider its previous opinions, the relevant opinions of the other legislative ethics committee, as well as relevant opinions issued by the commission in an attempt to create uniformity among the bodies. A formal advisory opinion issued by the committee is binding on the committee, until amended or revoked, in any subsequent charges concerning the person who requested the formal opinion and any other person who acted in reliance upon it in good faith, unless material facts were omitted or misstated by the person in the request for the opinion. A formal advisory opinion must be in writing and is considered rendered when approved by a majority of the committee members subscribing to the advisory opinion. Advisory opinions must be made available to the public unless the committee, by majority vote of the total membership of the committee, requires an opinion to remain confidential. However, the identities of the parties involved must be withheld upon request.

(B) The appropriate ethics committee only may issue formal advisory opinions for public officials, public members, and public employees for which it has proper jurisdiction to make findings of fact and impose penalties pursuant to this chapter.

(C) The appropriate ethics committee must consider whether a person relied in good faith upon a formal advisory opinion or written informal staff opinion when considering a finding of misconduct.

HISTORY: 2016 Act No. 282 (H.3184), Section 13, eff April 1, 2017.

Editor's Note

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."



Section 8-13-540. Manner in which investigations and hearings shall be conducted; findings and reports of committees.

(A)(1) A complaint alleging a member of the General Assembly, legislative caucus committees, candidates for the General Assembly, or staff of the General Assembly or legislative caucus committee has committed a violation of this chapter or Chapter 17, Title 2 must be a verified complaint in writing and state the name of the person alleged to have committed the violation and the particulars of the violation.

(2) When a complaint is filed with or by the ethics committee alleging a violation of this chapter or Chapter 17, Title 2, a copy must be sent to the person alleged to have committed the violation and to the State Ethics Commission, hereinafter referred to as "the commission" within thirty days from the date the complaint was filed, for an investigation as provided in this section. However, if the complaint only alleges a violation of a rule of the House of Representatives or of the Senate, the appropriate ethics committee must forward a copy of the complaint to the person alleged to have committed the violation, and the appropriate ethics committee shall investigate and make a determination for a complaint.

(3)(a) The commission, upon receipt of information, may initiate and file a complaint upon an affirmative vote of six or more members of the commission. The commission shall accept complaints referred by the ethics committees and verified complaints from individuals, whether personally or on behalf of an organization or governmental body.

(b) The commission shall forward a copy of the complaint, a general statement of the applicable law with respect to the complaint, and a statement explaining the due process rights of the respondent including, but not limited to, the right to counsel to the respondent within ten days of the filing of the complaint. Unless the complaint was referred by an ethics committee, the commission shall send a copy of the complaint to the appropriate ethics committee.

(4) Action may not be taken on a complaint filed more than four years after the violation is alleged to have occurred unless the person alleged to have committed the violation, by fraud or other device, prevents discovery of the violation.

(B)(1) Upon receiving a complaint filed pursuant to subsection (A), the commission, its executive director, or other staff as designated by the commission, must determine whether the complaint alleges facts sufficient to constitute a violation of this chapter or Chapter 17, Title 2. If the commission, its executive director, or its other designated staff determines the complaint does not allege facts sufficient to constitute a violation of this chapter or Chapter 17, Title 2, the complaint must be dismissed. If the commission, its executive director, or its designated staff determines the complaint alleges facts sufficient to constitute a violation, an investigation may be conducted of the alleged violation.

(2)(a) In conducting the investigation into the allegations contained in a complaint, the commission shall request a response from the respondent to the complaint and allow for thirty days from the date of the request for the respondent to submit a response.

(b) If the commission does not find probable cause that a violation occurred, the complaint must be dismissed. The commission must notify the complainant, and respondent, and the appropriate legislative ethics committee.

(c) If the commission determines only a technical violation pursuant to Section 8-13-1170 or 8-13-1372 occurred, the complaint must be referred to the appropriate legislative ethics committee for disposition.

(d) If the commission finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to the Attorney General. The wilful filing of a groundless complaint is a misdemeanor and, upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this item, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof by a preponderance of the evidence that the filing of the complaint was wilful and without just cause or with malice. In addition to any civil or criminal penalties, the filer of the groundless complaint may be ordered to reimburse the commission for the commission's costs associated with the investigation and disposition of the complaint.

(3) If the commission finds evidence that the person alleged to have committed the violation wilfully violated a section of this chapter or Chapter 17, Title 2 that imposes a criminal penalty, the commission, when appropriate, may forward the complaint and accompanying materials to the Attorney General or circuit solicitor.

(4) If the commission determines that it needs assistance in conducting an investigation, the commission shall request the assistance of appropriate agencies as needed, and may hire or retain auditors, investigators, or other assistance as necessary.

(5) In conducting its investigation, the commission may order testimony to be taken in any investigation or deposition before a person who is designated by the commission and has the power to administer oaths and, in these instances, to compel testimony. The commission may administer oaths and affirmation for the testimony of witnesses and issue subpoenas, by approval of the chairman and subject to judicial enforcement, for the procurement of witnesses and materials including books, papers, records, documents, or other tangible objects relevant to the agency's investigation. A person to whom a subpoena has been issued may move before a commission panel or the commission for an order quashing a subpoena issued pursuant to this section.

(6) Upon completing its investigation, the commission must provide a report to the appropriate ethics committee with a recommendation as to whether there is probable cause to believe a violation of this chapter or of Chapter 17, Title 2 has occurred. A recommendation of probable cause requires an affirmative vote by six or more members of the commission. The report must include a copy of all relevant reports, evidence, and testimony considered by the commission.

(C)(1) All investigations, inquiries, hearings and accompanying documents are confidential and only may be released pursuant to this section.

(2)(a) Upon a recommendation of probable cause by the commission for a violation, other than a technical violation pursuant to Section 8-13-1170 or 8-13-1372, the following documents become public record: the complaint, the response by the respondent, and the commission's recommendation of probable cause.

(b) If the appropriate committee requests further investigation after receipt of the commission's report, documents only may be released if the commission's second report to the committee recommends a finding of probable cause.

(D)(1) Upon receipt of the commission's report, the appropriate ethics committee may concur or nonconcur with the commission's recommendation, or within forty-five days from the committee's receipt of the report, request the commission to continue the investigation in order to review information previously received or consider additional matters not considered by the commission.

(2) If, after reviewing the commission's recommendation and relevant evidence, the ethics committee determines that there is not competent and substantial evidence a violation of this chapter or of Chapter 17, Title 2 has occurred, the committee shall dismiss the complaint and send a written decision to the respondent and the complainant. The notice of dismissal must be made public if the commission made a recommendation that probable cause existed.

(3) If, after reviewing the commission's recommendation and relevant evidence, the ethics committee determines that the respondent has committed only a technical violation pursuant to Section 8-13-1170 or 8-13-1372, the provisions of the appropriate section apply.

(4) If, after reviewing the commission's recommendation and relevant evidence, the ethics committee determines that there is competent and substantial evidence that a violation of this chapter or of Chapter 17, Title 2 has occurred, except for a technical violation of Section 8-13-1170 or 8-13-1372, the committee shall, as appropriate:

(a) render an advisory opinion to the respondent and require the respondent's compliance within a reasonable time; or

(b) convene a formal public hearing on the matter.

The ethics committee may obtain its own information, or request additional investigation by the State Ethics Commission, if it needs additional information to make a determination as to whether or not competent and substantial evidence of a violation exists. An advisory opinion to the respondent pursuant to subitem (a) must be made public.

(5) If the ethics committee convenes a formal public hearing:

(a) the investigator or attorney handling the investigation for the State Ethics Commission shall present the evidence related to the complaint to the appropriate ethics committee;

(b) it is the duty of the investigator or attorney to further investigate the subject of the complaint and any related matters under the jurisdiction and at the direction of the ethics committee, to request assistance from appropriate state agencies as needed, to request authorization from the committee for funds for the hiring of auditors, investigators, or other assistance as necessary, to prepare subpoenas, and to present evidence to the committee at any public hearing. The appropriate committee shall maintain the authority to approve subpoenas, authorize expenditures, dismiss complaints, schedule hearings, grant continuances, and any other authority as provided for by their rules;

(c) the respondent must be allowed to examine and make copies of all evidence in the ethics committee's possession relating to the charges. At the hearing the respondent must be afforded appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses;

(d) all hearings must be open to the public.

(6)(a) After the formal public hearing, the ethics committee shall determine its findings of fact and issue its final order.

(b) If the ethics committee, based on competent and substantial evidence, finds the respondent has not violated this chapter or Chapter 17, Title 2, the committee shall dismiss the complaint and send a written decision to the respondent and the complainant.

(c) If the ethics committee, based on competent and substantial evidence, finds the respondent has violated this chapter or Chapter 17, Title 2, the committee shall:

(i) administer a public reprimand;

(ii) determine that a technical violation as provided for in Section 8-13-1170 or 8-13-1372 has occurred;

(iii) require the respondent to pay a civil penalty not to exceed two thousand dollars for each nontechnical violation that is unrelated to the late filing of a required statement or report or failure to file a required statement or report;

(iv) require the forfeiture of gifts, receipts, or profits, or the value of each, obtained in violation of Chapter 13, Title 8 or Chapter 17, Title 2;

(v) recommend expulsion of the member;

(vi) provide a copy of the complaint and accompanying materials to the Attorney General if the committee finds that there is probable cause to believe the respondent wilfully violated a section of this chapter or Chapter 17, Title 2 that imposes a criminal penalty; or

(vii) require a combination of subitems (i) through (vi) as necessary and appropriate.

(d) The ethics committee shall report its findings in writing to the Speaker of the House of Representatives or President Pro Tempore of the Senate, as appropriate. The report must be accompanied by an order of punishment or dismissal and supported and signed by a majority of the ethics committee members.

(e) Upon the issuance of the final order, the following documents become public record: exhibits introduced at the hearing, the committee's findings, and the final order. Exhibits introduced must be redacted prior to release to exclude personal information where the public disclosure would constitute an unreasonable invasion of personal privacy. In addition, any documents in the commission's report that substantiate the commission's recommendation of probable cause that would constitute a public document and are not exempt from disclosure under the Freedom of Information Act or other state or federal law also shall become public record. These documents must be redacted, as appropriate, in compliance with state or federal law.

(E) If, after conducting a formal public hearing, the ethics committee finds the respondent has violated this chapter or Chapter 17, Title 2, the respondent has ten days from the date of receiving the committee's order of punishment to appeal the action to the full legislative body.

(F) No ethics committee member may take part in consideration of any matter in which they are the respondent, complainant, witness, or otherwise involved.

(G) The ethics committees shall establish procedures which afford respondents appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 184, Section 148, eff January 1, 1994; 2016 Act No. 282 (H.3184), Section 14, eff April 1, 2017.

Editor's Note

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

The 1993 amendment rewrote subsection (1) so as to change the maximum term of imprisonment to conform to the classification established for each offense.

2016 Act No. 282, Section 14, amended the section, establishing procedures for forwarding certain ethics complaints to the state ethics commission for disposition, and making other conforming changes.



Section 8-13-550. Consideration of report of committee by House or Senate; action thereon.

(A) Upon receipt of a recommendation of expulsion or an appeal from an order of the ethics committee made pursuant to the provisions of Section 8-13-540, the presiding officer of the House or Senate shall call the House or Senate into open session at a time to be determined at his discretion or in executive session if the House or Senate chooses, as a committee of the whole, to consider the action of the ethics committee. The House or Senate shall sustain or overrule the ethics committee's action or order other action consistent with this chapter or Chapter 17 of Title 2.

(B) Upon consideration of an ethics committee report by the House or the Senate, whether in executive or open session, the results of the consideration are a matter of public record.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2016 Act No. 282 (H.3184), Section 15, eff April 1, 2017.

Editor's Note

2016 Act No. 282, Section 17, provides as follows:

"SECTION 17. The provisions of this act are effective as of April 1, 2017 and shall apply to complaints filed on or after April 1, 2017. However, the provisions in Section 8-13-310 regarding the selection of the initial members to serve on the State Ethics Commission as of April 1, 2017, and the termination of terms of the members serving on the commission as of March 31, 2017, take effect after the date of the Governor's signature for the limited purpose of having the initial members of the reconstituted State Ethics Commission begin service on April 1, 2017. The State Ethics Commission, House Ethics Committee and Senate Ethics Committee shall maintain jurisdiction over all open complaints and investigations pending in the appropriate entity on or before March 31, 2017. The reconstituted State Ethics Commission shall have jurisdiction over open complaints and investigations pending within the State Ethics Commission as of March 31, 2017."

Effect of Amendment

2016 Act No. 282, Section 15, amended (B), eliminating the confidentiality exception for private reprimands.



Section 8-13-560. Suspension of House or Senate member under indictment for particular crime; removal upon conviction; reinstatement upon acquittal.

Unless otherwise currently or hereafter provided for by House or Senate rule, as is appropriate:

(1) A member of the General Assembly who is indicted in a state court or a federal court for a crime that is a felony, a crime that involves moral turpitude, a crime that has a sentence of two or more years, or a crime that violates election laws must be suspended immediately without pay by the presiding officer of the House or Senate, as appropriate. The suspension remains in effect until the public official is acquitted, convicted, pleads guilty, or pleads nolo contendere. In the case of a conviction, the office must be declared vacant. In the event of an acquittal or dismissal of charges against the public official, he is entitled to reinstatement and back pay.

(2) If the public official is involved in an election between the time of the suspension and final conclusion of the indictment, the presiding officer of the House or Senate, or the Governor, as appropriate, shall again suspend him at the beginning of his next term. The suspended public official may not participate in the business of his public office.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-610 to 8-13-630. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Sections 8-13-610 through 8-13-630 formerly comprised Article 9 of this chapter. Article 9 now consists of Sections 8-13-910 through 8-13-930.

Former Section 8-13-610 was entitled "Filing of statement of economic interests" and was derived from 1980 Act No. 373, Section 1; 1977 Act No. 150 Section 6; 1976 Act No. 610; 1975 (59) 217.

Former Section 8-13-620 was entitled "Maintenance by candidates of records of contributions and contributors" and was derived from 1980 Act No. 373, Section 1; 1977 Act No. 150 Section 6; 1976 Act No. 610; 1975 (59) 217.

Former Section 8-13-630 was entitled "Amount of time after election filing requirement continues; amendment of final list" and was derived from 1980 Act No. 373, Section 1; 1977 Act No. 150 Section 6; 1976 Act No. 610; 1975 (59) 217.



Section 8-13-700. Use of official position or office for financial gain; disclosure of potential conflict of interest.

(A) No public official, public member, or public employee may knowingly use his official office, membership, or employment to obtain an economic interest for himself, a family member, an individual with whom he is associated, or a business with which he is associated. This prohibition does not extend to the incidental use of public materials, personnel, or equipment, subject to or available for a public official's, public member's, or public employee's use that does not result in additional public expense.

(B) No public official, public member, or public employee may make, participate in making, or in any way attempt to use his office, membership, or employment to influence a governmental decision in which he, a family member, an individual with whom he is associated, or a business with which he is associated has an economic interest. A public official, public member, or public employee who, in the discharge of his official responsibilities, is required to take an action or make a decision which affects an economic interest of himself, a family member, an individual with whom he is associated, or a business with which he is associated shall:

(1) prepare a written statement describing the matter requiring action or decisions and the nature of his potential conflict of interest with respect to the action or decision;

(2) if the public official is a member of the General Assembly, he shall deliver a copy of the statement to the presiding officer of the appropriate house. The presiding officer shall have the statement printed in the appropriate journal and require that the member of the General Assembly be excused from votes, deliberations, and other action on the matter on which a potential conflict exists;

(3) if he is a public employee, he shall furnish a copy of the statement to his superior, if any, who shall assign the matter to another employee who does not have a potential conflict of interest. If he has no immediate superior, he shall take the action prescribed by the State Ethics Commission;

(4) if he is a public official, other than a member of the General Assembly, he shall furnish a copy of the statement to the presiding officer of the governing body of an agency, commission, board, or of a county, municipality, or a political subdivision thereof, on which he serves, who shall cause the statement to be printed in the minutes and require that the member be excused from any votes, deliberations, and other actions on the matter on which the potential conflict of interest exists and shall cause the disqualification and the reasons for it to be noted in the minutes;

(5) if he is a public member, he shall furnish a copy to the presiding officer of an agency, commission, board, or of a county, municipality, or a political subdivision thereof, on which he serves, who shall cause the statement to be printed in the minutes and shall require that the member be excused from any votes, deliberations, and other actions on the matter on which the potential conflict of interest exists and shall cause such disqualification and the reasons for it to be noted in the minutes.

(C) Where a public official, public member, or public employee or a member of his immediate family holds an economic interest in a blind trust, he is not considered to have a conflict of interest with regard to matters pertaining to that economic interest, if the existence of the blind trust has been disclosed to the appropriate supervisory office.

(D) The provisions of this section do not apply to any court in the unified judicial system.

(E) When a member of the General Assembly is required by law to appear because of his business interest as an owner or officer of the business or in his official capacity as a member of the General Assembly, this section does not apply.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2011 Act No. 40, Section 5, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in subsection (A), and in the introductory paragraph of subsection (B), substituted "family member" for "member of his immediate family"; and made other nonsubstantive changes.



Section 8-13-705. Offering, giving, soliciting, or receiving anything of value to influence action of public employee, member or official, or to influence testimony of witness; exceptions; penalty for violation.

(A) A person may not, directly or indirectly, give, offer, or promise anything of value to a public official, public member, or public employee with the intent to:

(1) influence the discharge of a public official's, public member's, or public employee's official responsibilities;

(2) influence a public official, public member, or public employee to commit, aid in committing, collude in, or allow fraud on a governmental entity; or

(3) induce a public official, public member, or public employee to perform or fail to perform an act in violation of the public official's, public member's, or public employee's official responsibilities.

(B) A public official, public member, or public employee may not, directly or indirectly, knowingly ask, demand, exact, solicit, seek, accept, assign, receive, or agree to receive anything of value for himself or for another person in return for being:

(1) influenced in the discharge of his official responsibilities;

(2) influenced to commit, aid in committing, collude in, allow fraud, or make an opportunity for the commission of fraud on a governmental entity; or

(3) induced to perform or fail to perform an act in violation of his official responsibilities.

(C) A person may not, directly or indirectly, give, offer, or promise to give anything of value to another person with intent to influence testimony under oath or affirmation in a trial or other proceeding before:

(1) a court;

(2) a committee of either house or both houses of the General Assembly; or

(3) an agency, commission, or officer authorized to hear evidence or take testimony or with intent to influence a witness to fail to appear.

(D) A person may not, directly or indirectly, ask, demand, exact, solicit, seek, accept, assign, receive, or agree to receive anything of value in return for influencing testimony under oath or affirmation in a trial or other proceeding before:

(1) a court;

(2) a committee of either house or both houses of the General Assembly; or

(3) an agency, commission, or officer authorized to hear evidence or take testimony, or with intent to influence a witness to fail to appear.

(E) Subsections (C) and (D) of this section do not prohibit the payment or receipt of witness fees provided by law or the payment by the party on whose behalf a witness is called and receipt by a witness of the reasonable costs of travel and subsistence at trial, hearing, or proceeding, or, in the case of an expert witness, of the reasonable fee for time spent in the preparation of the opinion and in appearing or testifying.

(F) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be punished by imprisonment for not more than ten years and a fine of not more than ten thousand dollars and is permanently disqualified from being a public official or a public member. A public official, public member, or public employee who violates the provisions of this section forfeits his public office, membership, or employment.

(G) This section does not apply to political contributions unless the contributions are conditioned upon the performance of specific actions of the person accepting the contributions nor does it prohibit a parent, grandparent, or other close relative from making a gift to a child, grandchild, or other close relative for love and affection except as otherwise provided.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-710. Reporting of particular gifts received by public employee, official, or member on statement of economic interests.

(A) Unless provided by subsection (B) and in addition to the requirements of Chapter 17 of Title 2, a public official or public employee required to file a statement of economic interests under Section 8-13-1110 who accepts anything of value from a lobbyist's principal must report the value of anything received on his statement of economic interests pursuant to Section 8-13-1120(A)(9).

(B) A public official, public member, or public employee required to file a statement of economic interests under Section 8-13-1110 who receives, accepts, or takes, directly or indirectly, from a person, anything of value worth twenty-five dollars or more in a day and anything of value worth two hundred dollars or more in the aggregate in a calendar year must report on his statement of economic interests pursuant to Section 8-13-1120 the thing of value from:

(1) a person, if there is reason to believe the donor would not give the thing of value but for the public official's public member's, or public employee's office or position;

(2) a person, or from an officer or director of a person, if the public official, public member, or public employee has reason to believe the person:

(a) has or is seeking to obtain contractual or other business or financial relationships with the public official's, public member's, or public employee's governmental entity;

(b) conducts operations or activities which are regulated by the public official's, public member's, or public employee's governmental entity.

(C) Nothing in this section requires a public official, public member, or public employee to report a gift from a parent, grandparent, or relative to a child, grandchild, or other immediate family member for love and affection.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-715. Speaking engagements of public officials, members or employees; only expense reimbursement permitted; authorization for reimbursement of out-of-state expenses.

A public official, public member, or public employee acting in an official capacity may not receive anything of value for speaking before a public or private group. A public official, public member, or public employee is not prohibited by this section from accepting a meal provided in conjunction with a speaking engagement where all participants are entitled to the same meal and the meal is incidental to the speaking engagement. Notwithstanding the limitations of Section 2-17-90, a public official, public member, or public employee may receive payment or reimbursement for actual expenses incurred for a speaking engagement. The expenses must be reasonable and must be incurred in a reasonable time and manner in which to accomplish the purpose of the engagement. A public official, public member, or public employee required to file a statement of economic interests under Section 8-13-1110 must report on his statement of economic interests the organization which paid for or reimbursed actual expenses, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement. A public official, public member, or public employee who is not required to file a statement of economic interests but who is paid or reimbursed actual expenses for a speaking engagement must report this same information in writing to the chief administrative official or employee of the agency with which the public official, public member, or public employee is associated.

If the expenses are incurred out of state, the public official, public member, or public employee incurring the expenses must receive prior written approval for the payment or reimbursement from:

(1) the Governor, in the case of a public official of a state agency who is not listed in an item in this section;

(2) a statewide constitutional officer, in the case of himself;

(3) the President Pro Tempore of the Senate, in the case of a member of the Senate;

(4) the Speaker of the House, in the case of a member of the House of Representatives; or

(5) the chief executive of the governmental entity in all other cases.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 21, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment rewrote this section.



Section 8-13-720. Offering, soliciting, or receiving money for advice or assistance of public official, member or employee.

No person may offer or pay to a public official, public member, or public employee and no public official, public member, or public employee may solicit or receive money in addition to that received by the public official, public member, or public employee in his official capacity for advice or assistance given in the course of his employment as a public official, public member, or public employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-725. Use or disclosure of confidential information by public official, member, or employee for financial gain; examination of private records; penalties.

(A) A public official, public member, or public employee may not use or disclose confidential information gained in the course of or by reason of his official responsibilities in a way that would affect an economic interest held by him, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated.

(B)(1) A public official, public member, or public employee may not wilfully examine, or aid and abet in the wilful examination of, a tax return of a taxpayer, a worker's compensation record, a record in connection with health or medical treatment, social services records, or other records of an individual in the possession of or within the access of a public department or agency if the purpose of the examination is improper or unlawful.

(2) A person convicted of violating this subsection must be fined not more than five thousand dollars, or imprisoned not more than five years, or both, and shall reimburse the costs of prosecution. Upon conviction, the person also must be discharged immediately from his public capacity as an official, member, or employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1997 Act No. 114, Section 3, eff June 13, 1997.

Effect of Amendment

The 1997 amendment rewrote this section.



Section 8-13-730. Membership on or employment by regulatory agency of person associated with regulated business.

Unless otherwise provided by law, no person may serve as a member of a governmental regulatory agency that regulates any business with which that person is associated. An employee of the regulatory agency which regulates a business with which he is associated annually shall file a statement of economic interests notwithstanding the provisions of Section 8-13-1110. No person may be an employee of the regulatory agency which regulates a business with which he is associated if this relationship creates a continuing or frequent conflict with the performance of his official responsibilities.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-735. Participation in decision affecting personal economic interests by one employed by and serving on governing body of governmental entity.

(A) Except as provided in subsection (B), no person who serves at the same time:

(1) on the governing body of a state, county, municipal, or political subdivision board or commission; and

(2) as an employee of the same board or commission or in a position subject to the control of that board or commission may make or participate in making a decision that affects his economic interests.

(B) No person shall serve at the same time as:

(1) a nonappointed member of the governing body of the board or commission for a water or sewer district or a nonprofit water or sewer corporation or company organized pursuant to the provisions of state law; and

(2)(a) an employee of the same board, commission, corporation, or company; or

(b) in a position subject to the control of that board, commission, corporation, or company; or

(c) in a decision-making position concerning the operation and functions of that board, commission, corporation, or company.

(C)(1) Any person violating the provisions of subsection (B) may be assessed a civil penalty of fifty dollars per day to be remitted to the general fund of the board, commission, corporation, or company.

(2) If a lawsuit is brought to force the person to vacate either his position held pursuant to subsection (B)(1) or subsection (B)(2), and the person is found in circuit court to have violated subsection (B), the person must pay the civil penalty in subsection (C)(1) plus court costs, attorney's fees, and any damages required by the court.

(3) Any individual or entity served by the board, commission, corporation, or company has standing to bring a lawsuit in the circuit court pursuant to this subsection.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2011 Act No. 11, Section 1, eff April 7, 2011.

Effect of Amendment

The 2011 amendment rewrote this section.



Section 8-13-740. Representation of another by a public official, member, or employee before a governmental entity.

(A)(1) A public official occupying statewide office, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before a governmental entity, except as otherwise required by law.

(2) A member of the General Assembly, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before a governmental entity, except:

(a) as required by law;

(b) before a court under the unified judicial system; or

(c) in a contested case, as defined in Section 1-23-310, excluding a contested case for a rate or price fixing matter before the South Carolina Public Service Commission or South Carolina Department of Insurance, or in an agency's consideration of the drafting and promulgation of regulations under Chapter 23 of Title 1 in a public hearing.

(3) A public member occupying statewide office, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before the same unit or division of the governmental entity for which the public member has official responsibility, except as otherwise required by law.

(4) A public official, public member, or public employee of a county may not knowingly represent a person before an agency, unit, or subunit of that county for which the public official, public member, or public employee has official responsibility except:

(a) as required by law; or

(b) before a court under the unified judicial system.

(5) A public official, public member, or public employee of a municipality may not knowingly represent a person before any agency, unit, or subunit of that municipality for which the public official, public member, or public employee has official responsibility except as required by law.

(6) A public employee, other than those specified in items (4) and (5) of this subsection, receiving compensation other than reimbursement or per diem payments for his official duties, an individual with whom he is associated, or a business with which he is associated may not knowingly represent a person before an entity on the same level of government for which the public official, public member, or public employee has official responsibility except:

(a) as required by law;

(b) before a court under the unified judicial system; or

(c) in a contested case, as defined in Section 1-23-310, excluding a contested case for a rate or price fixing matter before the South Carolina Public Service Commission or the South Carolina Department of Insurance, or in an agency's consideration of the drafting and promulgation of regulations under Chapter 23 of Title 1 in a public hearing.

(7) The restrictions set forth in items (1) through (6) of this subsection do not apply to:

(a) purely ministerial matters which do not require discretion on the part of the governmental entity before which the public official, public member, or public employee is appearing;

(b) representation by a public official, public member, or public employee in the course of the public official's, public member's, or public employee's official duties;

(c) representation by the public official, public member, or public employee in matters relating to the public official's, public member's or public employee's personal affairs or the personal affairs of the public official's, public member's, or public employee's immediate family.

(8) A state, county, or municipal public official, public member, or public employee, including a person serving on an agency, unit, or subunit of a governmental entity shall not be required to resign or otherwise vacate his seat or position due to a conflict of interest that arises under this section as long as notice of the possible conflict of interest is given and he complies with the recusal requirements of Section 8-13-700(B). A governmental entity includes, but is not limited to, a planning board or zoning commission.

(9) Notwithstanding another provision of law, a governmental entity shall not prohibit a state, county, or municipal public official, public member, or public employee, including a person serving on an agency, unit, or subunit of a governmental entity from service in office or employment based solely on race, color, national origin, religion, sex, disability, or occupation.

(B) A member of the General Assembly, when he, an individual with whom he is associated, or a business with which he is associated represents a client for compensation as permitted by subsection (A)(2)(c), must file within his annual statement of economic interests a listing of fees earned, services rendered, names of persons represented, and the nature of contacts made with the governmental entities.

(C) A member of the General Assembly may not vote on the section of that year's general appropriation bill relating to a particular agency or commission if the member, an individual with whom he is associated, or a business with which he is associated has represented any client before that agency or commission as permitted by subsection (A)(2)(c) within one year prior to such vote. This subsection does not prohibit a member from voting on other sections of the general appropriation bill or from voting on the general appropriation bill as a whole.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No 181, Sections 70, 71, eff July 1, 1995; 1995 Act No. 6, Sections 22, 23, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 1995 Act No. 6, Section 24, eff July 1, 1995 (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2007 Act No. 10, Sections 1 to 3, eff April 12, 2007.

Effect of Amendment

The 1993 amendment by Section 70, in subparagraph (c) of paragraph (2) of subsection (A), and by Section 71, in subparagraph (c) of paragraph (6) of subsection (A), substituted "Department of Insurance" for "Insurance Commission".

The 1995 amendment, by Section 22, revised paragraphs (4) and (5) of subsection (A); by Section 23, revised paragraph (6) of subsection (A); and by Section 24, revised paragraph (6) of subsection (A) effective July 1, 1995.

The 2007 amendment, in subsection (A), in subparagraphs (4) and (5) deleted ", an individual with whom the public official, public member, or public employee is associated, or a business with which the public official, public member, or public employee is associated" and added subparagraphs (8) and (9).



Section 8-13-745. Paid representation of clients and contracting by member of General Assembly or associate in particular situations.

(A) No member of the General Assembly or an individual with whom he is associated or business with which he is associated may represent a client for a fee in a contested case, as defined in Section 1-23-310, before an agency, a commission, board, department, or other entity if the member of the General Assembly has voted in the election, appointment, recommendation, or confirmation of a member of the governing body of the agency, board, department, or other entity within the twelve preceding months.

(B) Notwithstanding any other provision of law, after the effective date of this section, no member of the General Assembly or any individual with whom he is associated or business with which he is associated may represent a client for a fee in a contested case, as defined in Section 1-23-310, before an agency, a commission, board, department, or other entity elected, appointed, recommended, or confirmed by the House, the Senate, or the General Assembly if that member has voted on the section of that year's general appropriation bill or supplemental appropriation bill relating to that agency, commission, board, department, or other entity within one year from the date of the vote. This subsection does not prohibit a member from voting on other sections of the general appropriation bill or from voting on the general appropriation bill as a whole.

(C) Notwithstanding any other provision of law, after the effective date of this section, no member of the General Assembly or an individual with whom he is associated in partnership or a business, company, corporation, or partnership where his interest is greater than five percent may enter into any contract for goods or services with an agency, a commission, board, department, or other entity funded with general funds or other funds if the member has voted on the section of that year's appropriation bill relating to that agency, commission, board, department, or other entity within one year from the date of the vote. This subsection does not prohibit a member from voting on other sections of the appropriation bill or from voting on the general appropriation bill as a whole.

(D) The provisions of this section do not apply to any court in the unified judicial system.

(E) When a member of the General Assembly is required by law to appear because of his business interest as an owner or officer of the business or in his official capacity as a member of the General Assembly, this section does not apply.

(F) The provisions of subsections (A), (B), and (C) do not apply in the case of any vote or action taken by a member of the General Assembly prior to January 1, 1992.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-750. Employment, promotion, advancement, or discipline of family member of public official, member, or employee.

(A) No public official, public member, or public employee may cause the employment, appointment, promotion, transfer, or advancement of a family member to a state or local office or position in which the public official, public member, or public employee supervises or manages.

(B) A public official, public member, or public employee may not participate in an action relating to the discipline of the public official's, public member's, or public employee's family member.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-755. Restrictions on former public official, member, or employee serving as lobbyist or accepting employment in field of former service.

A former public official, former public member, or former public employee holding public office, membership, or employment on or after January 1, 1992, may not for a period of one year after terminating his public service or employment:

(1) serve as a lobbyist or represent clients before the agency or department on which he formerly served in a matter which he directly and substantially participated during his public service or employment; or

(2) accept employment if the employment:

(a) is from a person who is regulated by the agency or department on which the former public official, former public member, or former public employee served or was employed; and

(b) involves a matter in which the former public official, former public member, or former public employee directly and substantially participated during his public service or public employment.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-760. Employment by government contractor of former public official, member, or employee who was engaged in procurement.

Except as is permitted by regulations of the State Ethics Commission, it is a breach of ethical standards for a public official, public member, or public employee who is participating directly in procurement, as defined in Section 11-35-310(22), to resign and accept employment with a person contracting with the governmental body if the contract falls or would fall under the public official's, public member's, or public employee's official responsibilities.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-765. Use of government personnel or facilities for campaign purposes; government personnel permitted to work on campaigns on own time.

(A) No person may use government personnel, equipment, materials, or an office building in an election campaign. The provisions of this subsection do not apply to a public official's use of an official residence.

(B) A government, however, may rent or provide public facilities for political meetings and other campaign-related purposes if they are available on similar terms to all candidates and committees, as defined in Section 8-13-1300(6).

(C) This section does not prohibit government personnel, where not otherwise prohibited, from participating in election campaigns on their own time and on nongovernment premises.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-770. Members of General Assembly prohibited from serving on state boards and commissions; exceptions.

A member of the General Assembly may not serve in any capacity as a member of a state board or commission, except for the State Fiscal Accountability Authority, the Advisory Commission on Intergovernmental Relations, the Legislative Audit Council, the Legislative Council, the Legislative Services Agency, the Judicial Council, the Commission on Prosecution Coordination, the South Carolina Tobacco Community Development Board, the Tobacco Settlement Revenue Management Authority, the South Carolina Transportation Infrastructure Bank, the Commission on Indigent Defense, the South Carolina Research Authority, and the joint legislative committees.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1998 Act No. 419, Part II, Section 35D, eff July 1, 1998; 1999 Act No. 77, Section 3, eff June 11, 1999; 2000 Act No. 387, Part II, Section 69A.4, eff June 30, 2000; 2003 Act No. 76, Section 18, eff June 26, 2003; 2005 Act No. 103, Section 1, eff July 1, 2005; 2012 Act No. 209, Section 5, eff June 7, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, reference to "Legislative Information Systems" was changed to "Legislative Services Agency" pursuant to 2013 Act No. 31.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2000 Act No. 387, Part II, Section 69A.6, provides as follows:

"If a provision of this subsection, including the provisions of Chapter 49, Title 11 of the 1976 Code as added by it, or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subsection or the chapter added by it which may be given effect without the invalid provision or application. To this end, the provisions of this subsection and the chapter added by it are severable."

Effect of Amendment

The 1998 amendment deleted "the Reorganization Commission" from the list of exceptions.

The 1999 amendment inserted "the South Carolina Tobacco Community Development Board,".

The 2000 amendment added "the Tobacco Settlement Revenue Management Authority,".

The 2003 amendment added "the South Carolina Transportation Infrastructure Bank," after "the Tobacco Settlement Revenue Management Authority".

The 2005 amendment deleted "the Sentencing Guidelines Commission," and added "the Commission on Indigent Defense,".

The 2012 amendment inserted "The South Carolina Research Authority,".



Section 8-13-775. Public official, member, or employee with official function related to contracts not permitted to have economic interest in contracts.

A public official, public member, or public employee may not have an economic interest in a contract with the State or its political subdivisions if the public official, public member, or public employee is authorized to perform an official function relating to the contract. Official function means writing or preparing the contract specifications, acceptance of bids, award of the contract, or other action on the preparation or award of the contract. This section is not intended to infringe on or prohibit public employment contracts with this State or a political subdivision of this State nor does it prohibit the award of contracts awarded through a process of public notice and competitive bids if the public official, public member, or public employee has not performed an official function regarding the contract.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 25, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment, at the end of the third sentence, inserted "nor does it prohibit the award of contracts awarded through a process of public notice and competitive bids in the public official, public member, or public employee has not performed an official function regarding the contract".



Section 8-13-780. Remedies for breaches of ethical standards by public officials, members, or employees.

(A) The provisions of this section are in addition to all other civil and administrative remedies against public officials, public members, or public employees which are provided by law.

(B) In addition to existing remedies for breach of the ethical standards of this chapter or regulations promulgated hereunder, the State Ethics Commission may impose an oral or written warning or reprimand.

(C) The value of anything received by a public official, public member, or public employee in breach of the ethical standards of this chapter or regulations promulgated hereunder is recoverable by the State or other governmental entity in an action by the Attorney General against a person benefitting from the violations.

(D) Before a public employee's employment or a public official's or public member's association with the governmental entity is terminated for a violation of the provisions of this chapter, notice and an opportunity for a hearing must be provided to the public official, public member, or public employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-785. Communication by elected official with state board or commission on behalf of constituent.

Nothing in Chapter 13 of Title 8 prevents an elected official from communicating with a board or commission member or employee, on behalf of a constituent relating to delays in obtaining a hearing, discourteous treatment, scheduling, or other matters not affecting the outcome of pending matters, provided that the elected official, an individual with whom the elected official is associated, or a business with which the elected official is associated is not representing the constituent for compensation.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 26, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment deleted the designator (A) from the first paragraph; deleted ", in writing," in that paragraph; and deleted former paragraph (B) pertaining to particular contacts between public officials as not prohibited.



Section 8-13-790. Recovery of amounts received by official or employee in breach of ethical standards; recovery of kickbacks.

(A) The value of anything transferred or received in breach of the ethical standards of Articles 1 through 11 of this chapter or regulations promulgated under it by a public employee, public official, or a nonpublic employee or official may be recovered from the public employee, public official, or nonpublic employee or official.

(B) Upon a showing that a subcontractor made a kickback to a prime contractor or a higher tier subcontractor in connection with the award of a subcontract or order under it, it is conclusively presumed that the amount of the kickback was included in the price of the subcontract or order and ultimately borne by the State or governmental entity and is recoverable hereunder from the subcontractor making the kickback. Recovery from one offending party does not preclude recovery from other offending parties.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-795. Receipt of award, grant, or scholarship by public official or family member.

Nothing in Chapter 13 of Title 8 prevents a public official or a member of his immediate family from being awarded an award, a grant, or scholarship, or negatively reflects on a public official because of an award, a grant, or scholarship awarded to the public official or to a member of his immediate family on a competitive, objective basis if the public official has not wilfully contacted any person involved in the selection of the recipient, on behalf of the recipient, before the award.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-810 to 8-13-850. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Sections 8-13-810 through 8-13-850 formerly comprised Article 11 of this chapter. Article 11 now consists of Sections 8-13-1110 through 8-13-1180.

Former Section 8-13-810 was entitled "Persons required to file statement of economic interest before taking oath or commencing employment" and was derived from 1980 Act No. 374, Section 4; 1977 Act No. 150, Sections 7, 8; 1976 Act No. 741; 1976 Act No. 740, Section 2; 1975 (59) 217.

Former Section 8-13-820 was entitled "Contents of statement of economic interests" and was derived from 1980 Act No. 374, Section 4; 1977 Act No. 150, Sections 7, 8; 1976 Act No. 741; 1976 Act No. 740, Section 2; 1975 (59) 217.

Former Section 8-13-830 was entitled "Report on names of, purchases by and gifts from lobbyists" and was derived from 1980 Act No. 374, Section 4; 1977 Act No. 150, Sections 7, 8; 1976 Act No. 741; 1976 Act No. 740, Section 2; 1975 (59) 217.

Former Section 8-13-840 was entitled "Filing of updating statement" and was derived from 1980 Act No. 374, Section 4; 1977 Act No. 150, Sections 7, 8; 1976 Act No. 741; 1976 Act No. 740, Section 2; 1975 (59) 217.

Former Section 8-13-850 was entitled "Filing of statement of economic interest by member of judiciary" and was derived from 1980 Act No. 374, Section 4; 1977 Act No. 150, Sections 7, 8; 1976 Act No. 741; 1976 Act No. 740, Section 2; 1975 (59) 217.



Section 8-13-910. Candidates elected or consented to by General Assembly to file statements of economic interests; authority with whom to file.

(A) No person who is a candidate for public office which is filled by election by the General Assembly may be voted upon by the General Assembly until at least ten days following the date on which the candidate files a statement of economic interests as defined in this chapter with the Chairman of the Senate Ethics Committee and the Chairman of the House of Representatives Ethics Committee.

(B) No person who is appointed to an office which is filled with the advice and consent of the Senate or the General Assembly may be confirmed unless the appointment, when received by the Senate and/or the House, is accompanied by a current original copy of a statement of economic interests which has been filed with the appointing authority and is transmitted with the appointment and until at least ten days following the date on which the appointment, with the attached original economic interest statement, has been received by the Senate and/or the House.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 183 Section 3, eff June 21, 1993; 1993 Act No. 181 Section 72, eff July 1, 1993.

Effect of Amendment

The 1993 amendments, by both Act No. 181 and Act No. 183, designated the existing text as subsection (A); in (A) deleted "or with the advice and consent of the Senate or the General Assembly; and added subsection (B).



Section 8-13-920. Report of campaign expenditures.

A person running for an office elected by the General Assembly must file a report with the Chairman of the Senate Ethics Committee and the Chairman of the House of Representatives Ethics Committee of money in excess of one hundred dollars spent by him or in his behalf in seeking the office. The report must include the period beginning with the time he first announces his intent to seek the office. The report must not include travel expenses or room and board while campaigning. Contributions made to members of the General Assembly during the period from announcement of intent to election date must be included. The report must be updated quarterly with an additional report filed five days before the election and the final report filed thirty days after the election. Persons soliciting votes on behalf of candidates must submit expenses in excess of one hundred dollars to the candidate which must be included on the candidate's report. A copy of all reports received by the Senate Ethics Committee and the House of Representatives Ethics Committee must be forwarded to the State Ethics Commission within two business days of receipt.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-930. Seeking or offering pledges of votes for candidates.

No candidate for an office elected by the General Assembly may seek directly the pledge of a member of the General Assembly's vote until the qualifications of all candidates for that office have been determined by the appropriate joint committee to review candidates for that office. No member of the General Assembly may offer a pledge until the qualifications of all candidates for that office have been determined by the appropriate joint committee to review candidates for that office.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-935. Public Service Commission election requirements; violations and penalties.

(A) No candidate for or person intending to become a candidate for the Public Service Commission may seek, directly or indirectly, the pledge of a member of the General Assembly's vote or contact, directly or indirectly, a member of the General Assembly regarding screening for the Public Service Commission, until: (1) the qualifications of all candidates for that office have been determined by the State Regulation of Public Utilities Review Committee, and (2) the review committee has formally released its report as to the qualifications of all candidates for the office to the General Assembly. For purposes of this section, "indirectly seeking a pledge" means the candidate, or someone acting on behalf of and at the request of the candidate, requests a person to contact a member of the General Assembly on behalf of the candidate before nominations are formally made by the review committee. The prohibitions of this section do not extend to an announcement of candidacy by the candidate or statement by the candidate detailing the candidate's qualifications.

(B) No member of the General Assembly may offer his pledge until: (1) the qualifications of all candidates for the Public Service Commission have been determined by the State Regulation of Public Utilities Review Committee, and (2) the review committee has formally released its report as to the qualifications of its nominees to the General Assembly. The formal release of the report of qualifications must occur no earlier than forty-eight hours after the names of nominees have been initially released to members of the General Assembly.

(C) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for the Public Service Commission.

(D)(1) Violations of this section may be considered by the State Regulation of Public Utilities Review Committee when it considers the candidate's qualifications.

(2) Violations of this section by members of the General Assembly must be reported by the review committee to the House or Senate Ethics Committee, as may be applicable.

(3) Violations of this section by incumbent commissioners seeking reelection must be reported by the Public Service Commission to the State Ethics Commission.

A violation of this section is a misdemeanor and, upon conviction, the violator must be fined not more than one thousand dollars or imprisoned not more than ninety days. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 2004 Act No. 175, Section 2, eff February 18, 2004.



Section 8-13-1010. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-1010 was derived from 1975 (59) 217; 1977 Act No. 150, Section 9.

Former Section 8-13-1010, which prescribed the penalty for violation of this chapter, was part of former Article 13. Similar provisions may now be found in Article 15. Article 13 now consists of Sections 8-13-1300 through 8-13-1372 and governs campaign practices.



Section 8-13-1015. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-1015 was derived from 1990 Act No. 330, Section 1.

Former Section 8-13-1015 provided a civil penalty for late filing, or failure to file, ethics statements, and specified exceptions to these provisions. For similar provisions, see Section 8-13-1510.



Section 8-13-1020. Repealed by 1991 Act No. 248, Section 3, eff January 1, 1992.

Editor's Note

Former Section 8-13-1020 was derived from 1975 (59) 217.

Former Section 8-13-1020, which provided the effective dates for the former provisions of this chapter, was located in former Article 13. Article 13 now consists of Sections 8-13-1300 through 8-13-1372, and governs campaign practices.



Section 8-13-1110. Persons required to file statement of economic interests.

(A) No public official, regardless of compensation, and no public member or public employee as designated in subsection (B) may take the oath of office or enter upon his official responsibilities unless he has filed a statement of economic interests in accordance with the provisions of this chapter with the appropriate supervisory office. If a public official, public member, or public employee referred to in this section has no economic interests to disclose, he shall nevertheless file a statement of inactivity to that effect with the appropriate supervisory office. All disclosure statements are matters of public record open to inspection upon request.

(B) Each of the following public officials, public members, and public employees must file a statement of economic interests with the appropriate supervisory office, unless otherwise provided:

(1) a person appointed to fill the unexpired term of an elective office;

(2) a salaried member of a state board, commission, or agency;

(3) the chief administrative official or employee and the deputy or assistant administrative official or employee or director of a division, institution, or facility of any agency or department of state government;

(4) the city administrator, city manager, or chief municipal administrative official or employee, by whatever title;

(5) the county manager, county administrator, county supervisor, or chief county administrative official or employee, by whatever title;

(6) the chief administrative official or employee of each political subdivision including, but not limited to, school districts, libraries, regional planning councils, airport commissions, hospitals, community action agencies, water and sewer districts, and development commissions;

(7) a school district and county superintendent of education;

(8) a school district board member and a county board of education member;

(9) the chief finance official or employee and the chief purchasing official or employee of each agency, institution, or facility of state government, and of each county, municipality, or other political subdivision including, but not limited to, those named in item (6);

(10) a public official;

(11) a public member who serves on a state board, commission, or council; and

(12) Department of Transportation District Engineering Administrators.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 27, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2007 Act No. 114, Section 4, eff June 27, 2007.

Effect of Amendment

The 1995 amendment, in subsection (B), deleted former paragraph (12), which read: "a consultant".

The 2007 amendment added paragraph (B)(12) relating to Department of Transportation District Engineering Administrators.



Section 8-13-1120. Contents of statement of economic interests.

(A) A statement of economic interests filed pursuant to Section 8-13-1110 must be on forms prescribed by the State Ethics Commission and must contain full and complete information concerning:

(1) the name, business or government address, and workplace telephone number of the filer;

(2) the source, type, and amount or value of income, not to include tax refunds, of substantial monetary value received from a governmental entity by the filer or a member of the filer's immediate family during the reporting period;

(3)(a) the description, value, and location of all real property owned and options to purchase real property during the reporting period by a filer or a member of the filer's immediate family if:

(i) there have been any public improvements of more than two hundred dollars on or adjacent to the real property within the reporting period and the public improvements are known to the filer; or

(ii) the interest can reasonably be expected to be the subject of a conflict of interest; or

(b) if a sale, lease, or rental of personal or real property is to a state, county, or municipal instrumentality of government, a copy of the contract, lease, or rental agreement must be attached to the statement of economic interests;

(4) the name of each organization which paid for or reimbursed actual expenses of the filer for speaking before a public or private group, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement;

(5) the identity of every business or entity in which the filer or a member of the filer's immediate family held or controlled, in the aggregate, securities or interests constituting five percent or more of the total issued and outstanding securities and interests which constitute a value of one hundred thousand dollars or more;

(6)(a) a listing by name and address of each creditor to whom the filer or member of the filer's immediate family owed a debt in excess of five hundred dollars at any time during the reporting period, if the creditor is subject to regulation by the filer or is seeking or has sought a business or financial arrangement with the filer's agency or department other than for a credit card or retail installment contract, and the original amount of the debt and amount outstanding unless:

(i) the debt is promised or loaned by a bank, savings and loan, or other licensed financial institution which loans money in the ordinary course of its business and on terms and interest rates generally available to a member of the general public without regard to status as a public official, public member, or public employee; or

(ii) the debt is promised or loaned by an individual's family member if the person who promises or makes the loan is not acting as the agent or intermediary for someone other than a person named in this subitem; and

(b) the rate of interest charged the filer or a member of the filer's immediate family for a debt required to be reported in (a);

If a discharge of a debt required to be reported in (a) has been made, the date of the transaction must be shown.

(7) the name of any lobbyist, as defined in Section 2-17-10(13) who is:

(a) an immediate family member of the filer;

(b) an individual with whom or business with which the filer or a member of the filer's immediate family is associated;

(8) if a public official, public member, or public employee receives compensation from an individual or business which contracts with the governmental entity with which the public official, public member, or public employee serves or is employed, the public official, public member, or public employee must report the name and address of that individual or business and the amount of compensation paid to the public official, public member, or public employee by that individual or business;

(9) the source and a brief description of any gifts, including transportation, lodging, food, or entertainment received during the preceding calendar year from:

(a) a person, if there is reason to believe the donor would not give the gift, gratuity, or favor but for the official's or employee's office or position; or

(b) a person, or from an officer or director of a person, if the public official or public employee has reason to believe the person:

(i) has or is seeking to obtain contractual or other business or financial relationship with the official's or employee's agency; or

(ii) conducts operations or activities which are regulated by the official's or employee's agency if the value of the gift is twenty-five dollars or more in a day or if the value totals, in the aggregate, two hundred dollars or more in a calendar year.

(10) a listing of the private source and type of any income received in the previous year by the filer or a member of his immediate family. This item does not include income received pursuant to:

(a) a court order;

(b) a savings, checking, or brokerage account with a bank, savings and loan, or other licensed financial institution which offers savings, checking, or brokerage accounts in the ordinary course of its business and on terms and interest rates generally available to a member of the general public without regard to status as a public official, public member, or public employee;

(c) a mutual fund or similar fund in which an investment company invests its shareholders' money in a diversified selection of securities.

(B) This article does not require the disclosure of economic interests information concerning:

(1) a spouse separated pursuant to a court order from the public official, public member, or public employee;

(2) a former spouse;

(3) a campaign contribution that is permitted and reported under Article 13 of this chapter; or

(4) matters determined to require confidentiality pursuant to Section 2-17-90(E).

(C) For purposes of this section, income means anything of value received, which must be reported on a form used by the Internal Revenue Service for the reporting or disclosure of income received by an individual or a business. Income does not include retirement, annuity, pension, IRA, disability, or deferred compensation payments received by the filer or filer's immediate family member.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 28, 29, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2016 Act No. 283 (H.3186), Sections 1, 2, eff January 1, 2017.

Effect of Amendment

The 1995 amendment, in subsection (A), by Section 28, rewrote paragraphs (3) and (4), and by Section 29, in paragraph (6)(a), inserted "if the creditor is subject to regulation by the filer or is seeking or has sought a business or financial arrangement with the filer's agency or department".

2016 Act No. 283, Sections 1, 2, added (A)(10) and (C), requiring the disclosure of specified income information on the statement of economic interests, and defining "income" for purposes of the statement of economic interests and to enumerate exclusions.



Section 8-13-1125. Exception to reporting requirement for events to which entire legislative body invited.

Notwithstanding Sections 2-17-90(C) and 8-13-710, the reporting requirement of Section 8-13-1120(A)(9) does not apply to an event to which a member of the General Assembly is invited by a lobbyist's principal, regardless of whether or not the member attended the event, if the invitation was extended to the entire membership of the House, Senate, or General Assembly, and the invitation was accepted by the House or Senate Invitations Committee pursuant to House or Senate rules.

HISTORY: 1995 Act No. 6, Section 30, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



Section 8-13-1127. Legislative invitations committees to keep records of invitations accepted; public inspection.

The House and Senate Invitations Committees shall keep an updated list of invitations accepted by the body. The list must be available for public inspection during regular business hours.

HISTORY: 1995 Act No. 6, Section 31, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



Section 8-13-1130. Report on names of, and purchases by, lobbyists.

In addition to the statement of economic interests required pursuant to Section 8-13-1110, a person required to file the statement shall further report to the appropriate supervisory office the name of any person he knows to be a lobbyist as defined in Section 2-17-10(13) or a lobbyist's principal as defined in Section 2-17-10(14) and knows that the lobbyist or lobbyist's principal has in the previous calendar year purchased from the filer, a member of the filer's immediate family, an individual with whom the filer is associated, or a business with which the filer is associated, goods or services in an amount in excess of two hundred dollars.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1140. Filing of updated statement.

A person required to file a statement of economic interests under this chapter annually shall file, pursuant to Section 8-13-365, an updated statement for the previous calendar year, no later than noon on March thirtieth of each calendar year. If the person has filed the description by name, amount, and schedule of payments of a continuing arrangement relating to an item required to be reported under this article, an updating statement need not be filed for each payment under the continuing arrangement, but only if the arrangement is terminated or altered.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2013 Act No. 61, Section 8, eff June 25, 2013.

Editor's Note

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 2013 amendment rewrote the first sentence.



Section 8-13-1150. Filing of statement by certain consultants.

A consultant must file a statement for the previous calendar year with the appropriate supervisory office no later than twenty-one days after entering into a contractual relationship with the State or a political subdivision of the State and must file an update within ten days from the date the consultant knows or should have known that new economic interests in an entity have arisen in which the consultant or a member of the consultant's immediate family has economic interests:

(1) where the entity's bid was evaluated by the consultant and who was subsequently awarded the contract by the State, county, municipality, or a political subdivision of any of these entities that contracted with the consultant; or

(2) where the entity was awarded a contract by the consultant.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 32, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment deleted "of economic interests" following "must file a statement" at the beginning of the section.



Section 8-13-1160. Forwarding of copies of statement to State Ethics Commission and filing person's county of residence.

(A) The Senate Ethics Committee and the House of Representatives Ethics Committee must forward a copy of each statement filed with it to the State Ethics Commission within five business days of receipt.

(B) Within five business days of receipt, a copy of all statements of economic interests received by the State Ethics Commission must be forwarded to the clerk of court in the county of residence of the filing official or employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 33, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment substituted "five" for "two" preceding "business days of receipt" in two instances.



Section 8-13-1170. Technical violations of disclosure requirements; extensions of time for filing statements.

(A) The appropriate supervisory office may, in its discretion, determine that errors or omissions on statements of economic interests are inadvertent and unintentional and not an effort to violate a requirement of this chapter and may be handled as technical violations not subject to the provisions of this chapter pertaining to ethical violations. Technical violations must remain confidential unless requested to be made public by the public official, public member, or public employee filing the statement. In lieu of all other penalties, the appropriate supervisory office may assess a technical violations penalty not exceeding fifty dollars.

(B) The appropriate supervisory office may grant a reasonable extension of time for filing a statement of economic interests. The extension may not exceed thirty days except in cases of illness or incapacitation.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1180. Soliciting of contributions by elective official or agent from employees; favoritism by public official or employee towards employees making contributions.

(A) An elective official or the elective official's agent may not knowingly solicit a contribution from an employee in the elective official's area of official responsibility.

(B) A public official or public employee may not provide an advantage or disadvantage to a public employee or applicant for public employment concerning employment, conditions of employment, or application for employment based on the employee's or applicant's contribution, promise to contribute, or failure to contribute to a candidate, a political party, as defined in Section 8-13-1300(26) or a committee, as defined in Section 8-13-1300(6).

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1300. Definitions.

As used in this article:

(1) "Appropriate supervisory office" means:

(a) the State Ethics Commission for all candidates for public office in this State except for members or staff, including staff elected to serve as officers of or candidates for the office of State Senator or State Representative;

(b) the Senate Ethics Committee for members or staff, including staff elected to serve as officers, of or candidates for the office of State Senator, and the House of Representatives Ethics Committee for members or staff, including staff elected to serve as officers, of or candidates for the office of State Representative;

(c) the State Ethics Commission for all committees, except legislative caucus committees, supporting or opposing a ballot measure or supporting or opposing a candidate;

(d) the Senate Ethics Committee for all legislative caucus committees and legislative special interest caucuses affiliated with the Senate, the House of Representatives Ethics Committee for all legislative caucus committees and legislative special interest caucuses affiliated with the House of Representatives, and both ethics committees for all legislative caucus committees and legislative special interest caucuses affiliated with both houses.

(2) "Ballot measure" means a referendum, proposition, or measure submitted to voters for their approval.

(3) "Business" means a corporation, partnership, proprietorship, firm, an enterprise, a franchise, an association, organization, or a self-employed individual.

(4) "Candidate" means: (a) a person who seeks appointment, nomination for election, or election to a statewide or local office, or authorizes or knowingly permits the collection or disbursement of money for the promotion of his candidacy or election; (b) a person who is exploring whether or not to seek election at the state or local level; or (c) a person on whose behalf write-in votes are solicited if the person has knowledge of such solicitation. "Candidate" does not include a candidate within the meaning of Section 431(b) of the Federal Election Campaign Act of 1976.

(5) "Charitable organization" means an organization described in Title 26, Section 170(c) of the United States Code as it currently exists or as it may be amended.

(6) "Committee" means an association, a club, an organization, or a group of persons which, to influence the outcome of an elective office, receives contributions or makes expenditures in excess of five hundred dollars in the aggregate during an election cycle. It also means a person who, to influence the outcome of an elective office, makes:

(a) contributions aggregating at least twenty-five thousand dollars during an election cycle to or at the request of a candidate or a committee, or a combination of them; or

(b) independent expenditures aggregating five hundred dollars or more during an election cycle for the election or defeat of a candidate.

"Committee" includes a party committee, a legislative caucus committee, a noncandidate committee, or a committee that is not a campaign committee for a candidate but that is organized for the purpose of influencing an election.

(7) "Contribution" means a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money, or anything of value made to a candidate or committee to influence an election; or payment or compensation for the personal service of another person which is rendered for any purpose to a candidate or committee without charge, whether any of the above are made or offered directly or indirectly. "Contribution" does not include (a) volunteer personal services on behalf of a candidate or committee for which the volunteer or any person acting on behalf of or instead of the volunteer receives no compensation either in cash or in-kind, directly or indirectly, from any source; or (b) a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money, or anything of value made to a committee, other than a candidate committee, and is used to pay for communications made not more than forty-five days before the election to influence the outcome of an elective office as defined in Section 8-13-1300(31)(c). These funds must be deposited in an account separate from a campaign account as required in Section 8-13-1312.

(8) "Corporation" means an entity organized in the corporate form under federal law or the laws of any state.

(9) "Election" means:

(a) a general, special, primary, or runoff election;

(b) a convention or caucus of a political party held to nominate a candidate; or

(c) the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States or the Constitution of this State.

(10) "Election cycle" means the period of a term of office beginning on the day after the general election for the office, up to and including the following general election for the same office, including a primary, special primary, or special election; however, the contribution limits under Sections 8-13-1314 and 8-13-1316 apply only to elections occurring on or after January 1, 1992, and are for each primary, runoff, or special election in which a candidate has opposition and for each general election. If the candidate remains unopposed during an election cycle, one contribution limit shall apply.

(11) "Elective office" means an office at the state, county, municipal or political subdivision level. For the purposes of this article, the term 'elective office' does not include an office under the unified judicial system except for purposes of campaign practices, campaign disclosure, and disclosure of economic interests. "Elective office" includes the office of probate judge.

(12) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, gift of money, or anything of value for any purpose.

(13) "Expenditures incurred" means an amount owed to a creditor for purchase of delivered goods or completed services.

(14) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, grandparent, or grandchild; or

(b) a member of the individual's immediate family.

(15) "Gift" means anything of value, including entertainment, food, beverage, travel, and lodging given for pay to a public official or public employee to the extent that consideration of equal or greater value is not received. A gift includes a rebate or discount on the price of anything of value unless it is made in the ordinary course of business without regard to that person's status. A gift does not include campaign contributions accepted pursuant to this article.

(16) "Immediate family" means:

(a) a child residing in a candidate's, public official's, public member's, or public employee's household;

(b) a spouse of a candidate, public official, public member, or public employee; or

(c) an individual claimed by the candidate, public official, public member, or public employee or the candidate's, public official's, public member's, or public employee's spouse as a dependent for income tax purposes.

(17) "Independent expenditure" means:

(a) an expenditure made directly or indirectly by a person to advocate the election or defeat of a clearly identified candidate or ballot measure; and

(b) when taken as a whole and in context, the expenditure made by a person to influence the outcome of an elective office or ballot measure but which is not:

(i) made to;

(ii) controlled by;

(iii) coordinated with;

(iv) requested by; or

(v) made upon consultation with a candidate or an agent of a candidate; or a committee or agent of a committee; or a ballot measure committee or an agent of a ballot measure committee.

Expenditures by party committees or expenditures by legislative caucus committees based upon party affiliation are considered to be controlled by, coordinated with, requested by, or made upon consultation with a candidate or an agent of a candidate.

(18) "Individual" means one human being.

(19) "Individual with whom he is associated" means an individual with whom the person or a member of his immediate family mutually has an interest in a business of which the person or a member of his immediate family is a director, an officer, owner, employee, a compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(20) "In-kind contribution or expenditure" means goods or services which are provided to or by a person at no charge or for less than their fair market value.

(21) "Legislative caucus committee" means:

(a) a committee of either house of the General Assembly controlled by the caucus of a political party or a caucus based upon racial or ethnic affinity, or gender; however, each house may establish only one committee for each political, racial, ethnic, or gender-based affinity;

(b) a party or group of either house of the General Assembly based upon racial or ethnic affinity, or gender;

(c) "legislative caucus committee" does not include a "legislative special interest caucus" as defined in Section 2-17-10(21).

(22) "Loan" means a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or in part.

(23) "Noncandidate committee" means a committee that is not a campaign committee for a candidate but is organized to influence an election or to support or oppose a candidate or public official, which receives contributions or makes expenditures in excess of five hundred dollars in the aggregate during an election cycle. "Noncandidate committee" does not include political action committees that contribute solely to federal campaigns.

(24) "Party committee" means a committee established by a political party.

(25) "Person" means an individual, a proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, an estate, a company, committee, an association, a corporation, club, labor organization, or any other organization or group of persons acting in concert.

(26) "Political party" means an association, a committee, or an organization which nominates a candidate whose name appears on the election ballot as the candidate of that association, committee, or organization.

(27) "Public employee" means a person employed by the State, a county, a municipality, or a political subdivision thereof.

(28) "Public official" means an elected or appointed official of the State, a county, a municipality or a political subdivision thereof, including candidates for the office. However, "public official" does not mean a member of the judiciary except for purposes of campaign financing. A probate judge is considered a public official and must meet the requirements of this article.

(29) "Statewide office" means an elective office other than a federal office eligible to be voted upon by all electors of the State.

(30) "Transfer" means the movement or exchange of funds or anything of value between committees and candidates except the disposition of surplus funds or material assets by a candidate to a party committee, as provided in this article.

(31) "Influence the outcome of an elective office" means:

(a) expressly advocating the election or defeat of a clearly identified candidate using words including or substantially similar to "vote for", "elect", "cast your ballot for", "Smith for Governor", "vote against", " defeat", or "reject";

(b) communicating campaign slogans or individual words that, taken in context, have no other reasonable meaning other than to urge the election or defeat of a clearly identified candidate including or substantially similar to slogans or words such as "Smith's the One", "Jones 2000", "Smith/Jones", "Jones!", or "Smith-A man for the People!"; or

(c) any communication made, not more than forty-five days before an election, which promotes or supports a candidate or attacks or opposes a candidate, regardless of whether the communication expressly advocates a vote for or against a candidate. For purposes of this paragraph, "communication" means (i) any paid advertisement or purchased program time broadcast over television or radio; (ii) any paid message conveyed through telephone banks, direct mail, or electronic mail; or (iii) any paid advertisement that costs more than five thousand dollars that is conveyed through a communication medium other than those set forth in subsections (i) or (ii) of this paragraph. "Communication" does not include news, commentary, or editorial programming or article, or communication to an organization's own members.

(32) "Ballot measure committee" means:

(a) an association, club, an organization, or a group of persons which, to influence the outcome of a ballot measure, receives contributions or makes expenditures in excess of two thousand five hundred dollars in the aggregate during an election cycle;

(b) a person, other than an individual, who, to influence the outcome of a ballot measure, makes contributions aggregating at least fifty thousand dollars during an election cycle to or at the request of a ballot measure committee; or

(c) a person, other than an individual, who, to influence the outcome of a ballot measure, makes independent expenditures aggregating two thousand five hundred dollars or more during an election cycle.

(33) "Coordinated with" means discussion or negotiation between a candidate or a candidate's agent and:

(a) a person;

(b) an agent of a person;

(c) any other agent of a candidate; or

(d) any combination of these concerning, but not limited to, a political communication's:

(1) contents, including the specific wording of print, broadcast, or telephone communications; appearance of print or broadcast communications; the message or theme of print or broadcast communications;

(2) timing, including the proximity to general or primary elections, proximity to other political communications, and proximity to other campaign events;

(3) location, including the proximity to other political communications, or geographical targeting, or both;

(4) mode, including the medium (phone, broadcast, print, etc.) of the communication;

(5) intended audience, including the demographic or political targeting, or geographical targeting; and

(6) volume, including the amount, frequency, or size of the political communication.

(34) "Operation expenses" means expenditures for salaries and/or fringe benefits for part-time, full-time, temporary and/or contract employees; meeting expenses, travel, utilities, communications and/or communications equipment whether leased or purchased, printing or printing services, postage, food and/or beverage, advertising, consulting services, and/or any other expenditures which are not an authorized contribution to a candidate, committee, or ballot measure committee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 34-38, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 22, eff June 26, 2003; 2003 Act No. 76, Sections 19 to 21, 23 to 27, 54, eff November 3, 2004; 2006 Act No. 344, Sections 3, 4, eff May 31, 2006; 2008 Act No. 245, Section 3, eff May 29, 2008.

Effect of Amendment

The 1995 amendment, by Section 34, in paragraph (4), inserted the second sentence regarding write-in candidates; by Section 35, in paragraph (7), deleted "or ballot measure" following "influence an election"; by Section 36, in paragraph (9), inserted item (d); by Section 37, in paragraph (17), item (a), inserted "or ballot measure"; and by Section 38, in paragraph (23), deleted "or ballot measure" following "public official," in the first sentence.

The 2003 amendment by Act 76, Section 22 (eff June 26, 2003), in paragraph (9), deleted item (d) which read "a ballot measure" and by Sections 19, 20, 21, 23 and 54 (eff November 3, 2004), rewrote items (4), (6), (7), (17) and (21) respectively, and by Sections 24 to 27 (eff November 3, 2004) added items (31) to (34).

The 2006 amendment, in subparagraph (1)(d), added the references to legislative special interest caucuses; and added subparagraph (21)(c).

The 2008 amendment, in subitems (1)(a) and (b), added "or staff, including staff elected to serve as officers,".



Section 8-13-1302. Maintenance of records of contributions, contributors, and expenditures.

(A) A candidate, committee, or ballot measure committee must maintain and preserve an account of:

(1) the total amount of contributions accepted by the candidate, committee, or ballot measure committee;

(2) the name and address of each person making a contribution and the amount and date of receipt of each contribution;

(3) the total amount of expenditures made by or on behalf of the candidate, committee, or ballot measure committee;

(4) the name and address of each person to whom an expenditure is made including the date, amount, purpose, and beneficiary of the expenditure;

(5) all receipted bills, canceled checks, or other proof of payment for each expenditure; and

(6) the occupation of each person making a contribution.

(B) The candidate, committee, or ballot measure committee must maintain and preserve all receipted bills and accounts required by this article for four years.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 28, eff November 3, 2004.

Effect of Amendment

The 2003 amendment, in subsection (A)(2), inserted "the amount and" following "contribution and"; added subsection (A)(6) relating to "the occupation of each person making a contribution"; inserted ", or ballot measure committee" following "committee" throughout this section; and made other nonsubstantive changes.



Section 8-13-1304. Committees receiving and spending funds to influence elections required to file statement of organization.

(A) A committee, except an out-of-state committee, which receives or expends more than five hundred dollars in the aggregate during an election cycle to influence the outcome of an elective office must file a statement of organization with the State Ethics Commission no later than five days after receiving the contribution or making the expenditure. An out-of-state committee which expends more than five hundred dollars in the aggregate during an election cycle to influence the outcome of an elective office must file a statement of organization with the State Ethics Commission no later than five days after making the expenditure.

(B) A ballot measure committee, except an out-of-state ballot measure committee, which receives or expends more than two thousand five hundred dollars in the aggregate during an election cycle to influence the outcome of a ballot measure must file a statement of organization with the State Ethics Commission no later than five days after receiving the contribution or making the expenditure. An out-of-state ballot measure committee which expends more than two thousand five hundred dollars in the aggregate during an election cycle to influence the outcome of a ballot measure must file a statement of organization with the State Ethics Commission no later than five days after making the expenditure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 29, eff November 3, 2004.

Effect of Amendment

The 2003 amendment designated the existing paragraph as subsection (A), deleted "or ballot measure" following "elective office" twice in the existing paragraph, and added subsection (B) relating to ballot measure committees requirement to file a statement of organization when receiving and spending funds to influence elections.



Section 8-13-1306. Contents of statement of organization.

(A) The statement of organization of a committee or a ballot measure committee must include:

(1) the full name of the committee or ballot measure committee;

(2) the complete address and telephone number of the committee or ballot measure committee;

(3) the date the committee or ballot measure committee was organized;

(4) a summary of the purpose of the committee or ballot measure committee;

(5) the name and address of a corporation or an organization that sponsors the committee or ballot measure committee or is affiliated with the committee or ballot measure committee. If the committee or ballot measure committee is not sponsored by or affiliated with a corporation or an organization, the committee or ballot measure committee must specify the trade, profession, or primary interest of contributors to the committee or ballot measure committee;

(6) the name and address of affiliated committees, as defined in Section 8-13-1331;

(7) the full name, address, telephone number, occupation, and principal place of business of the chairman and treasurer of the committee or ballot measure committee;

(8) the full name, address, telephone number, occupation, and principal place of business of the custodian of the books and accounts, if the custodian is not one of the designated officers;

(9) the full name and address of the depository in which the committee or ballot measure committee maintains its campaign account and the number of the account; and

(10) a certification of the statement by the chairman and the treasurer.

(B) The name of the committee or ballot measure committee designated on the statement of organization must incorporate the full name of the sponsoring entity, if any. An acronym or abbreviation may be used in other communications if the acronym or abbreviation commonly is known or clearly recognized by the general public.

(C) The chairman must notify the State Ethics Commission in writing of a change in information previously reported in a statement of organization no later than ten business days after the change.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 30, eff June 26, 2003; 2008 Act No. 245, Section 6, eff May 29, 2008.

Effect of Amendment

The 2003 amendment added ", or ballot measure committee" following "committee", and substituted "the custodian is not one of" for "other than" in subsection (A)(7); and made nonsubstantive changes throughout this section.

The 2008 amendment added paragraph (A)(6) and redesignated paragraphs (A)(6) to (9) as paragraphs (A)(7) to (10).



Section 8-13-1308. Filing of certified campaign reports by candidates and committees.

(A) Upon the receipt or expenditure of campaign contributions or the making of independent expenditures totaling an accumulated aggregate of five hundred dollars or more, a candidate or committee required to file a statement of organization pursuant to Section 8-13-1304(A) must file an initial certified campaign report within ten days of these initial receipts or expenditures. However, a candidate who does not receive or expend campaign contributions totaling an accumulated aggregate of five hundred dollars or more must file an initial certified campaign report fifteen days before an election.

(B) Following the filing of an initial certified campaign report, additional certified campaign reports must be filed within ten days following the end of each calendar quarter in which contributions are received or expenditures are made, whether before or after an election until the campaign account undergoes final disbursement pursuant to the provisions of Section 8-13-1370.

(C) Campaign reports filed by a candidate must be certified by the candidate. Campaign reports filed by a committee must be certified by a duly authorized officer of the committee.

(D)(1) At least fifteen days before an election, a certified campaign report must be filed showing contributions of more than one hundred dollars and expenditures to or by the candidate or committee for the period ending twenty days before the election. The candidate or committee must maintain a current list during the period before the election commencing at the beginning of the calendar quarter of the election of all contributions of more than one hundred dollars and expenditures. The list must be open to public inspection upon request.

(2) A committee immediately shall file a campaign report listing expenditures if it makes an independent expenditure or an incurred expenditure within the calendar quarter in which the election is conducted or twenty days before the election, whichever period of time is greater, in excess of:

(a) ten thousand dollars in the case of a candidate for statewide office; or

(b) two thousand dollars in the case of a candidate for any other office.

(3) In the event of a runoff election, candidates or committees are not required to file another campaign report in addition to the reports already required under this section. However, records must remain open to public inspection upon request between the election and the runoff.

(E) Notwithstanding the provisions of subsections (B) and (D), if a pre-election campaign report provided for in subsection (D) is required to be filed within thirty days of the end of the prior quarter, a candidate or committee must combine the quarterly report provided for in subsection (B) and the pre-election report and file the combined report subject to the provisions of subsection (D) no later than fifteen days before the election.

(F) Certified campaign reports detailing campaign contributions and expenditures must contain:

(1) the total of contributions accepted by the candidate or committee;

(2) the name and address of each person making a contribution of more than one hundred dollars and the amount and date of receipt of each contribution;

(3) the total expenditures made by or on behalf of the candidate or committee;

(4) the name and address of each person to whom an expenditure is made from campaign funds, including the date, amount, purpose, and beneficiary of the expenditure.

(G) Notwithstanding any other reporting requirements in this chapter, a political party, legislative caucus committee, and a party committee must file a certified campaign report upon the receipt of anything of value which totals in the aggregate five hundred dollars or more. For purposes of this section, "anything of value" includes contributions received which may be used for the payment of operation expenses of a political party, legislative caucus committee, or a party committee. A political party also must comply with the reporting requirements of subsections (B), (C), and (F) of Section 8-13-1308 in the same manner as a candidate or committee.

(H) A committee that solicits contributions pursuant to Section 8-13-1331 must certify compliance with that section on a form prescribed by the State Ethics Commission.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 39, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Sections 31 to 34, eff November 3, 2004; 2008 Act No. 245, Section 7, eff May 29, 2008.

Effect of Amendment

The 1995 amendment added subsection (E) and redesignated former subsection (E) as (F).

The 2003 amendment, in subsection (A), in the first sentence, added "or the making of independent expenditures" after "campaign contributions" and in the second sentence, deleted "or a committee" following "candidate"; in subsection (D)(1) inserted "and expenditures" following "one hundred dollars"; in subsection (F)(2) added "amount and" preceding "date of receipt"; and added subsection (G) relating to filing a certified campaign report by a political party upon receipt of anything of value in the amount of five hundred dollars or more.

The 2008 amendment added subsection (H) relating to certification of compliance.



Section 8-13-1309. Certified campaign reports; filing; contents.

(A) Upon the receipt or expenditure of campaign contributions or the making of independent expenditures totaling, in an accumulated aggregate, two thousand five hundred dollars or more, a ballot measure committee required to file a statement of organization pursuant to Section 8-13-1304(B) must file an initial certified campaign report within ten days of these initial receipts or expenditures.

(B) Following the filing of an initial certified campaign report, additional certified campaign reports must be filed within ten days following the end of each calendar quarter in which contributions are received or expenditures are made, whether before or after a ballot measure election until the campaign account undergoes final disbursement pursuant to the provisions of Section 8-13-1370(C).

(C) At least fifteen days before a ballot measure election, a certified campaign report must be filed showing contributions of more than one hundred dollars and expenditures to or by the ballot measure committee for the period ending twenty days before the ballot measure election. The ballot measure committee must maintain a current list during the period before the ballot measure election commencing at the beginning of the calendar quarter of the election of all contributions of more than one hundred dollars. The list must be open to public inspection upon request.

(D) Notwithstanding the provisions of subsections (B) and (C), if a pre-election campaign report provided for in subsection (C) is required to be filed within thirty days of the end of the prior quarter, a ballot measure committee must combine the quarterly report provided for in subsection (B) and the pre-election report and file the combined report subject to the provisions of subsection (C) no later than fifteen days before the ballot measure election.

(E) Certified campaign reports detailing campaign contributions and expenditures must contain:

(1) the total amount of contributions accepted by the ballot measure committee;

(2) the name and address of each person making a contribution of more than one hundred dollars and the amount and date of receipt of each contribution;

(3) the total amount of expenditures made by or on behalf of the ballot measure committee; and

(4) the name and address of each person to whom an expenditure is made from campaign funds, including the date, amount, purpose, and beneficiary of the expenditure.

HISTORY: 2003 Act No. 76, Section 35, eff November 3, 2004.



Section 8-13-1310. Recipients of certified campaign reports and copies thereof; State Ethics Commission review.

(A) All persons required to file certified campaign reports pursuant to the provisions of this article must file those reports with the appropriate supervisory office.

(B) The Ethics Committees of the Senate and the House of Representatives must forward a copy of each statement filed with them to the State Ethics Commission within five business days of receipt.

(C) Within five days of receipt, a copy of all campaign reports received by the State Ethics Commission must be forwarded to the clerk of court in the county of residence of the person required to file.

(D) As provided in Section 8-13-1372, the State Ethics Commission must review all statements for inadvertent and unintentional errors or omissions.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 40, 41, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 36, eff June 26, 2003.

Effect of Amendment

The 1995 amendment, by Section 40, in subsection (B), substituted "five business days" for "two business days"; and by Section 41, in subsection (C), substituted "five days" for "two days".

The 2003 amendment, in subsection (C), deleted "State Election Commission and the" preceding "clerk", in subsection (D) substituted "Ethics Commission" for "Election Commission" and deleted "forwarded to it by the State Ethics Commission" after "statement", and made nonsubstantive changes throughout.



Section 8-13-1312. Campaign bank accounts.

Except as is required for the separation of funds and expenditures under the provisions of Section 8-13-1300(7), a candidate shall not establish more than one campaign checking account and one campaign savings account for each office sought, and a committee shall not establish more than one checking account and one savings account unless federal or state law requires additional accounts. For purposes of this article, certificates of deposit or other interest bearing instruments are not considered separate accounts. A candidate's accounts must be established in a financial institution that conducts business within the State and in an office located within the State that conducts business with the general public. The candidate or a duly authorized officer of a committee must maintain the accounts in the name of the candidate or committee. An acronym must not be used in the case of a candidate's accounts. An acronym or abbreviation may be used in the case of a committee's accounts if the acronym or abbreviation commonly is known or clearly recognized by the general public. Except as otherwise provided under Section 8-13-1348(C), expenses paid on behalf of a candidate or committee must be drawn from the campaign account and issued on a check signed by the candidate or a duly authorized officer of a committee. All contributions received by the candidate or committee, directly or indirectly, must be deposited in the campaign account by the candidate or committee within ten days after receipt. All contributions received by an agent of a candidate or committee must be forwarded to the candidate or committee not later than five days after receipt. A contribution must not be deposited until the candidate or committee receives information regarding the name and address of the contributor. If the name and address cannot be determined within seven days after receipt, the contribution must be remitted to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 37, eff November 3, 2004.

Effect of Amendment

The 2003 amendment, in the first sentence, added "Except as is required for the separation of funds and expenditures under the provisions of Section 8-13-1300(7)," at the beginning, substituted "shall" for "may" twice and made nonsubstantive changes, and in the last sentence substituted "seven" for "ten".



Section 8-13-1314. Campaign contribution limits and restrictions.

(A) Within an election cycle, no candidate or anyone acting on his behalf shall solicit or accept, and no person shall give or offer to give to a candidate or person acting on the candidate's behalf:

(1) a contribution which exceeds:

(a) three thousand five hundred dollars in the case of a candidate for statewide office; or

(b) one thousand dollars in the case of a candidate for any other office;

(2) a cash contribution from an individual unless the cash contribution does not exceed twenty-five dollars and is accompanied by a record of the amount of the contribution and the name and address of the contributor;

(3) a contribution from, whether directly or indirectly, a registered lobbyist if that lobbyist engages in lobbying the public office or public body for which the candidate is seeking election;

(4) contributions for two elective offices simultaneously, except as provided in Section 8-13-1318.

(B) The restrictions on contributions in subsections (A)(1) and (A)(2) do not apply to a candidate making a contribution to his own campaign.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 38, eff November 3, 2004.

Effect of Amendment

The 2003 amendment, in the introductory paragraph of subsection (A), added ", and no person shall give or offer to give to a candidate or person acting on the candidate's behalf" following "accept", and in subsection (A)(3) added ", whether directly or indirectly," preceding "a registered lobbyist".



Section 8-13-1316. Restrictions on campaign contributions received from political parties; exception for multi-candidate promotions.

(A) Notwithstanding Section 8-13-1314(A)(1), within an election cycle, a candidate may not accept or receive contributions from a political party through its party committees or legislative caucus committees, and a political party through its party committees or legislative caucus committees may not give to a candidate contributions which total in the aggregate more than:

(1) fifty thousand dollars in the case of a candidate for statewide office; or

(2) five thousand dollars in the case of a candidate for any other office.

(B) The recipient of a contribution given in violation of subsection (A) may not keep the contribution, but within seven days must remit the contribution to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 39, eff November 3, 2004.

Effect of Amendment

The 2003 amendment, in the introductory paragraph of subsection (A), added "Notwithstanding Section 8-13-1314(A)(1)," at the beginning, added ", and a political party through its party committees or legislative caucus committees may not give to a candidate contributions" preceding "which total", and made a nonsubstantive change; and replaced existing subsection (B) relating to expenditures of multi-candidate promotions with new subsection (B) relating to remittance of unauthorized contributions to the "Children's Trust Fund".



Section 8-13-1318. Acceptance of contributions to retire campaign debt; limits; reporting requirements.

If a candidate has a debt from a campaign for an elective office, the candidate may accept contributions to retire the debt, even if the candidate accepts contributions for another elective office or the same elective office during a subsequent election cycle, as long as those contributions accepted to retire the debt are:

(1) within the contribution limits applicable to the last election in which the candidate sought the elective office for which the debt was incurred; and

(2) reported as provided in this article.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1320. Contributions within specified period after primary, special, or general election attributed to that primary or election.

For purposes of this article:

(1) A contribution made on or before the seventh day after a primary is attributed to the primary. However, in the event of a primary runoff, all contributions made after the day of the primary and continuing through the seventh day after the primary runoff are attributed to the primary runoff for the purposes of applying contribution limits.

(2) A contribution made on or before the end of the quarter immediately following a general election or special election is attributed to the general election or special election, respectively.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2016 Act No. 184 (H.3193), Section 1, eff May 25, 2016.

Effect of Amendment

2016 Act No. 184, Section 1, rewrote (1), revising the manner in which campaign contributions are attributed to a primary election and to a primary election runoff.



Section 8-13-1322. Dollar limits on contributions to committees.

(A) A person may not contribute to a committee and a committee may not accept from a person contributions aggregating more than three thousand five hundred dollars in a calendar year.

(B) A person may not contribute to a committee and a committee may not accept from a person a cash contribution unless the cash contribution does not exceed twenty-five dollars for each election and is accompanied by a record of the amount of the contribution and the name and address of the contributor.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1324. Anonymous campaign contributions.

(A) A person shall not make an anonymous contribution to a candidate, committee, or ballot measure committee, and a candidate, committee, or ballot measure committee shall not accept an anonymous contribution from an individual except at a ticketed event where food or beverages are served or where political merchandise is distributed and where the price of the ticket is twenty-five dollars or less and goes toward defraying the cost of food, beverages, or political merchandise in whole or in part.

(B) The recipient of an anonymous contribution given in violation of subsection (A) or the recipient of any other anonymous contribution shall not keep the contribution but within seven days must remit the contribution to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 40, eff June 26, 2003.

Effect of Amendment

The 2003 amendment, in subsection (A), added ", or ballot measure committee" twice after "committee" and in subsections (A) and (B) substituted "shall" for "may" and made nonsubstantive changes.



Section 8-13-1326. Loans to candidates considered contributions; limitations; exceptions.

(A) A loan is considered a contribution from the maker or the guarantors of the loan and is subject to the contribution limitations of this article.

(B) A loan to a candidate must be by written agreement.

(C) The proceeds of a loan made to a candidate under the following conditions are not subject to the contribution limits of this article:

(1) by a commercial lending institution;

(2) in the regular course of business;

(3) on the same terms ordinarily available to members of the public; and

(4) secured or guaranteed upon which collection is not made.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1328. Limits on repayment of loans from candidate or family members to campaign.

(A) A candidate for statewide office or the candidate's family member must not be repaid, for a loan made to the candidate, more than twenty-five thousand dollars in the aggregate after the election.

(B) A candidate for an elective office other than those specified in subsection (A) or a family member of a candidate for an elective office other than those specified in subsection (A) must not be repaid, for a loan made to the candidate, more than ten thousand dollars in the aggregate after the election.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1330. Contributions by spouses or parent and child.

Contributions by each spouse are considered separate contributions and are not attributable to the other spouse. Contributions by unemancipated children under eighteen years of age are considered contributions by their parents. Fifty percent of the contributions are attributed to each parent, or in the case of a single custodial parent, the total amount is attributed to the custodial parent.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1331. Solicitation of contributions by corporations from shareholders, executive personnel, and certain related corporate entities.

Notwithstanding Section 8-13-1332(3), a corporation or committee of a corporation may solicit the shareholders and executive or administrative personnel of the corporation and its subsidiaries, branches, divisions, affiliates and their families. For purposes of this section, all committees established, financed, maintained, or controlled by the same corporation, including any direct or indirect parent, subsidiary, branch, or division thereof, are affiliated. With respect to a corporation or committee of a corporation that solicits contributions pursuant to this section, contributions made or received by affiliated committees are considered to be made or received by a single committee for purposes of contribution limits in Sections 8-13-1314 and 8-13-1322. A corporation or committee of a corporation that solicits contributions pursuant to this section must certify in the manner prescribed by Section 8-13-1308(H) that contributions made or received by the committee and its affiliated committees, if any, have complied with contribution limits in Sections 8-13-1314 and 8-13-1322 as if the committee and its affiliated committees, if any, were a single committee.

HISTORY: 2008 Act No. 245, Section 5, eff May 29, 2008.



Section 8-13-1332. Unlawful contributions and expenditures.

It is unlawful for:

(1) a committee or ballot measure committee to make a contribution or expenditure by using:

(a) anything of value secured by physical force, job discrimination, financial reprisals, or threat of the same;

(b) dues, fees, or other monies required as a condition of membership in a labor organization, or as a condition of employment; or

(c) monies obtained by the committee or the ballot measure committee in a commercial transaction;

(2) a person to solicit an employee for a contribution and fail to inform the employee of the political purposes of the committee or ballot measure committee and of the employee's right to refuse to contribute without any advantage or promise of an advantage conditioned upon making the contribution or reprisal or threat of reprisal related to the failure to make the contribution;

(3) a corporation or committee of a corporation to solicit contributions to the corporation or committee from a person other than its shareholders, directors, executive or administrative personnel, and their families, except as provided in Section 8-13-1333.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 41, eff June 26, 2003.

Effect of Amendment

The 2003 amendment, in paragraphs (1), (1)(c) and (2), added "or ballot measure committee" after "committee", in paragraph (3), added ", except as provided in Section 8-13-1333." at the end, and deleted paragraph (4) relating to an organization's solicitation of contributions from others than its members being unlawful, and made nonsubstantive changes.



Section 8-13-1333. Soliciting contributions from the general public.

(A) Not-for-profit corporations and committees formed by not-for-profit corporations may solicit contributions from the general public.

(B) An organization or a committee of an organization may solicit contributions from the general public.

(C)(1) A legislative special interest caucus must not solicit contributions as defined in Section 8-13-100(9), however, it may solicit funds from the general public for the limited purpose of defraying mailing expenses, including cost of materials and postage, and for members of the legislative special interest caucus to attend regional and national conferences. Legislative special interest caucus members may attend a regional or national conference only if the conference is exclusively comprised of legislative special interest caucus counterparts and convenes for the purpose of interacting and exchanging ideas among caucus members and the conference is sponsored by a national organization with which the legislative special interest caucus is affiliated. Attendance at any conference is prohibited if the conference is sponsored by any lobbying group or extends an invitation to persons other than legislators. Under no circumstances may a legislative special interest caucus accept funds from a lobbyist. Each special interest caucus must submit a financial statement to the appropriate supervisory office by January first and July first of each year showing the total amount of funds received and total amount of funds paid out. It must also maintain the following records, for not less than four years, which must be available to the appropriate supervisory office for inspection:

(a) the total amount of funds received by the legislative special interest caucus;

(b) the name and address of each person or entity making a donation and the amount and date of receipt of each donation;

(c) all receipted bills, canceled checks, or other proof of payment for any expenses paid by the legislative special interest caucus.

(2) A legislative special interest caucus may not accept a gift, loan, or anything of value, except for funds permitted in subsection (C)(1) above.

HISTORY: 2003 Act No. 76, Section 42, eff June 26, 2003; 2006 Act No. 344, Section 5, eff May 31, 2006.

Effect of Amendment

The 2006 amendment added subsection (C) relating to legislative special interest caucuses.



Section 8-13-1334. Certain solicitation of contributions by corporations and organizations from employees not unlawful.

Notwithstanding Section 8-13-1332, a corporation or organization and their committees may through biannual seminars or at the time of hiring nonexecutive and nonadministrative personnel provide educational materials to such personnel explaining their organization, purposes, and operation and also may request contributions to their committees if the committees certify in their reports, as required under Section 8-13-1308, that the requirements of Section 8-13-1332 are met.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1336. Accepting or soliciting contributions on State Capitol grounds or in official residence prohibited; exception for contributions by mail.

(A) No public official, candidate, public employee, or committee may accept or solicit campaign contributions on the State Capitol grounds, including the office complexes located on them, or in any building which houses the principal office of a statewide officer.

(B) No public official, candidate, public employee, or committee may accept or collect campaign contributions on the grounds of or in any building which houses the official residence of a statewide officer.

(C) Contributions delivered by mail are excluded from the provisions of this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1338. Persons prohibited from soliciting contributions.

(A) The following persons personally may not solicit, verbally or in writing, a contribution to a candidate:

(1) a law enforcement officer while in uniform;

(2) a judge or candidate for judicial office;

(3) a solicitor, an assistant solicitor, or an investigator in a solicitor's office;

(4) the Attorney General, a deputy attorney general, an assistant attorney general, or an investigator in the Attorney General's office.

(B) The restrictions of subsection (A) on solicitation of contributions do not apply to:

(1) a candidate soliciting a contribution to his own campaign; or

(2) a part-time assistant solicitor.

(C) A law enforcement officer while in uniform may not solicit a contribution to any political party or candidate.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1340. Restrictions on contributions by one candidate to another; committees established, financed, maintained, or controlled by a candidate.

(A) Except as provided in subsections (B) and (E), a candidate or public official shall not make a contribution to another candidate or make an independent expenditure on behalf of another candidate or public official from the candidate's or public official's campaign account or through a committee, except legislative caucus committees, directly or indirectly established, financed, maintained, or controlled by the candidate or public official.

(B) This section does not prohibit a candidate from:

(1) making a contribution from the candidate's own personal funds on behalf of the candidate's candidacy or to another candidate for a different office; or

(2) providing the candidate's surplus funds or material assets upon final disbursement to a legislative caucus committee or party committee in accordance with the procedures for the final disbursement of a candidate under Section 8-13-1370 of this article.

(C) Assets or funds which are the proceeds of a campaign contribution and which are held by or under the control of a public official or a candidate for public office on January 1, 1992, are considered to be funds held by a candidate and subject to subsection (A).

(D) A committee is considered to be directly or indirectly established, financed, maintained, or controlled by a candidate or public official if any of the following are applicable:

(1) the candidate or public official, or an agent of either, has signature authority on the committee's checks;

(2) funds contributed or disbursed by the committee are authorized or approved by the candidate or public official;

(3) the candidate or public official is clearly identified on either the stationery or letterhead of the committee;

(4) the candidate or public official signs solicitation letters or other correspondence on behalf of the entity;

(5) the candidate, public official, or his campaign staff, office staff, or immediate family members, or any other agent of either, has the authority to approve, alter, or veto the committee's solicitations, contributions, donations, disbursements, or contracts to make disbursements; or

(6) the committee pays for travel by the candidate or public official, his campaign staff or office staff, or any other agent of the candidate or public official, in excess of one hundred dollars per calendar year.

(E) The provisions of subsection (A) do not apply to a committee directly or indirectly established, financed, maintained, or controlled by a candidate or public official if the candidate or public official directly or indirectly establishes, finances, maintains, or controls only one committee in addition to any committee formed by the candidate or public official to solely promote his own candidacy and one legislative caucus committee.

(F) No committee operating under the provisions of Section 8-13-1340(E) may:

(1) solicit or accept a contribution from a registered lobbyist if that lobbyist engages in lobbying the public office or public body for which the candidate is seeking election; or

(2) transfer anything of value to any other committee except as a contribution under the limitations of Section 8-13-1314(A) or the dissolution provisions of Section 8-13-1370.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992; 2003 Act No. 76, Section 43, eff July 1, 2003.

Editor's Note

2003 Act No. 76, Section 57, provides in part as follows:

". . . the amendments to Section 8-13-1340 as contained in Section 43 (effective July 1, 2003), apply to contributions and transfers made on and after the effective date . . ."

Effect of Amendment

The 2003 amendment rewrote subsection (A), added subsection (D) relating to committees being established, financed, or controlled by a candidate, added subsection (E) relating to exceptions to subsection (A), and added (F) relating to prohibitions on committees operating under subsection (E).



Section 8-13-1342. Restrictions on contributions by contractor to candidate who participated in awarding of contract.

No person who has been awarded a contract with the State, a county, a municipality, or a political subdivision thereof, other than contracts awarded through competitive bidding practices, may make a contribution after the awarding of the contract or invest in a financial venture in which a public official has an interest if that official was in a position to act on the contract's award. No public official or public employee may solicit campaign contributions or investments in exchange for the prior award of a contract or the promise of a contract with the State, a county, a municipality, or a political subdivision thereof.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1344. Contributions by public utilities; seeking endorsement in return for contribution; discrimination by employers based on contributions; reimbursement for contributions.

(A) A public utility may not include in its operating expenses a contribution or expenditure to influence an election or to operate a political action committee.

(B) A person may not solicit from a candidate, committee, political party, or other person, money or other property as a condition or consideration for an endorsement, article, or other communication in the news media promoting or opposing a candidate, committee, or political party.

(C) An employer may not provide an advantage or disadvantage to an employee concerning the employee's employment or conditions of employment based on the employee's contribution, promise to contribute, or failure to contribute to a candidate, committee, or political party.

(D) A person may not, directly or indirectly, reimburse a person, except for the person's immediate family, for a contribution to a candidate, committee, or political party.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1346. Use of public funds, property, or time to influence election prohibited; exceptions.

(A) A person may not use or authorize the use of public funds, property, or time to influence the outcome of an election.

(B) This section does not prohibit the incidental use of time and materials for preparation of a newsletter reporting activities of the body of which a public official is a member.

(C) This section does not prohibit the expenditure of public resources by a governmental entity to prepare informational materials, conduct public meetings, or respond to news media or citizens' inquiries concerning a ballot measure affecting that governmental entity; however, a governmental entity may not use public funds, property, or time in an attempt to influence the outcome of a ballot measure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 42, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment rewrote this section, designating existing first and second sentences as (A) and (B), respectively, and adding subsection (C).



Section 8-13-1348. Use of campaign funds for personal expenses; expenditures more than twenty-five dollars; expenditures not to exceed fair market value; petty cash funds.

(A) No candidate, committee, public official, or political party may use campaign funds to defray personal expenses which are unrelated to the campaign or the office if the candidate is an officeholder nor may these funds be converted to personal use. The prohibition of this subsection does not extend to the incidental personal use of campaign materials or equipment nor to an expenditure used to defray any ordinary expenses incurred in connection with an individual's duties as a holder of elective office.

(B) The payment of reasonable and necessary travel expenses or for food or beverages consumed by the candidate or members of his immediate family while at, and in connection with, a political event are permitted.

(C)(1) An expenditure of more than twenty-five dollars drawn upon a campaign account must be made by:

(a) a written instrument;

(b) debit card; or

(c) online transfers.

The campaign account must contain the name of the candidate or committee, and the expenditure must contain the name of the recipient. These expenditures must be reported pursuant to the provisions of Section 8-13-1308.

(2) Expenditures of twenty-five dollars or less that are not made by a written instrument, debit card, or online transfer containing the name of the candidate or committee and the name of the recipient must be accounted for by a written receipt or written record.

(D) An expenditure may not be made that is clearly in excess of the fair market value of services, materials, facilities, or other things of value received in exchange.

(E) A candidate or a duly authorized officer of a committee may not withdraw more than one hundred dollars from the campaign account to establish or replenish a petty cash fund for the candidate or committee at any time, and at no time may the fund exceed one hundred dollars. Expenditures from the petty cash fund may be made only for office supplies, food, transportation expenses, and other necessities and may not exceed twenty-five dollars for each expenditure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2010 Act No. 225, Section 1, eff June 7, 2010.

Effect of Amendment

The 2010 amendment rewrote subsection (C).



Section 8-13-1350. Prohibition of use of funds for campaign for one office to further candidacy of same person for different office.

(A) A candidate for elective office may use or permit the use of contributions solicited for or received by the candidate for that office to further the candidacy of the individual for a different office as long as the contributions have been received on or before December 31, 1992, and have been transferred to a campaign account for the different office on or before December 31, 1992. A contribution solicited for or received on behalf of the candidate is considered solicited or received for the candidacy for which the individual is then a candidate if the funds or contributions are solicited or received before the general election for which the candidate is a nominee or is unopposed. The prohibition on the use or solicitation of funds does not limit in any way a candidate from retaining funds for use in a subsequent race for the same elective office.

(B) Any assets or funds which are:

(1) the proceeds of a campaign contribution which are held by or under the control of a public official or a candidate for public office on January 1, 1993; and

(2) which continue to be held by or under the control of a public official or a candidate for public office on January 1, 1993; are subject to the provisions of subsection (A).

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1993 and governs only transactions which take place after December 31, 1991.



Section 8-13-1352. Exception to prohibition of use of funds for campaign for one office to further candidacy of same person for different office.

Notwithstanding the provisions of Section 8-13-1350, a candidate may use or permit the use of contributions solicited for or received by the candidate to further the candidacy of the individual for an elective office other than the elective office for which the contributions were received if:

(1) the person originally making the contribution gives written authorization for its use to further the candidacy of the individual for a specific office which is not the office for which the contribution was originally intended; and

(2) the contribution is otherwise permitted by law.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1354. Identification of person independently paying for election-related communication; exemptions.

A candidate, committee, or other person which makes an expenditure in the distribution, posting, or broadcasting of a communication to voters supporting or opposing a public official, a candidate, or a ballot measure must place his name and address on the printed matter or have his name spoken clearly on a broadcast so as to identify accurately the person and his address. Campaign buttons, balloons, yard signs, or similar items are exempt from this requirement.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 43, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.

Effect of Amendment

The 1995 amendment, at the beginning of the section, substituted "A candidate, committee, or other person which makes" for "A person who makes an independent".



Section 8-13-1356. Economic interests statements, filing deadlines for particular candidates.

(A) A person who becomes a candidate by filing a statement of intention of candidacy seeking nomination by political party primary or political party convention must electronically file a statement of economic interests for the preceding calendar year pursuant to Section 8-13-365 prior to the close of filing for the particular office.

(B) A person who becomes a candidate by filing a petition for nomination must electronically file a statement of economic interests for the preceding calendar year pursuant to Section 8-13-365 within fifteen days of submitting the petition pursuant to Section 7-11-70 or 7-11-71.

(C) A person who becomes a write-in candidate must electronically file a statement of economic interests for the preceding calendar year within twenty-four hours of filing an initial campaign finance report pursuant to Section 8-13-1308(A) or before taking the oath of office, whichever occurs earlier.

(D) A candidate who is not a public official otherwise filing a statement has the same disclosure requirements as a public official with the exception of reporting gifts.

(E) The appropriate supervisory office shall assess a civil penalty pursuant to Section 8-13-1510 against a candidate who fails to timely file a statement of economic interests as required by this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 44, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 1996 Act No. 330, Section 1, eff upon approval (became law without the Governor's signature on May 21, 1996); 2013 Act No. 61, Section 9, eff June 25, 2013.

Editor's Note

2013 Act No. 61, Sections 11, 14, provide as follows:

"SECTION 11. In order to educate various parties regarding the provisions contained in this act, the following notifications must be made:

"(1) The State Election Commission must notify each county election commission of the provisions of this act.

"(2) The State Election Commission must post the provisions of this act on its website.

"(3) Each state party executive committee must notify their respective county executive parties of the provisions of this act."

"SECTION 14. This act takes effect upon preclearance approval by the United States Department of Justice or approval by a declaratory judgment issued by the United States District Court for the District of Columbia, whichever occurs first."

The amendment by 2013 Act No. 61 became effective June 25, 2013, see South Carolina Libertarian Party v. South Carolina State Election Com'n, 407 S.C. 612, 757 S.E.2d 707 (2014).

Effect of Amendment

The 1995 amendment in subsection (C) substituted "after candidacy books close" for "after receiving a candidate's statement of economic interests under subsection (B)".

The 1996 amendment substantially revised subsection (A).

The 2013 amendment rewrote the section.



Section 8-13-1358. Format of certified campaign reports.

Except as provided in Section 8-13-365, certified campaign reports must be filed on a format specified by the State Ethics Commission. The reports filed must be typed or printed in ink on forms supplied by the commission. A report may be filed with the commission on a computerized printout if the commission approves the proposed format and style.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992; 2003 Act No. 76, Section 44, eff November 3, 2004.

Editor's Note

2003 Act No. 76, Section 57, sets forth funding contingency and applicability provisions as follows:

". . . Sections 16 [adding Section 8-13-365] and 44 [amending Section 8-13-1358] take effect November 3, 2004, if funding is appropriated by the General Assembly for this purpose, and apply to: (1) reports required to be filed with the commission after November 2, 2004, by candidates and committees for statewide offices, and (2) the forwarding of filings after November 2, 2004, to the commission by the Ethics Committees of the Senate and House of Representatives, pursuant to Section 8-13-365(A), and take effect January 2006 for these candidates and entities, notwithstanding the failure of the General Assembly to appropriate such funds for this purpose . . ."

Effect of Amendment

The 2003 amendment substituted "Except as provided in Section 8-13-365, certified" for "Certified".



Section 8-13-1360. Contribution and expenditure reporting form; contents.

(A) The State Ethics Commission shall develop a contribution and expenditure reporting form which must include:

(1) a designation as a pre-election or quarterly report and, if a pre-election report, the election date;

(2) the candidate's name and address or, in the case of a committee, the name and address of the committee;

(3) the balance of campaign accounts on hand at the beginning and at the close of the reporting period and the location of those campaign accounts;

(4) the total amount of all contributions received during the reporting period; the total amount of contributions of one hundred dollars or less in the aggregate from one source received during the reporting period; and the name and address of each person contributing more than one hundred dollars in the aggregate during the reporting period, the date and amount of the contribution, and the year-to-date total for each contributor. Written promises or pledges to make a contribution must be reported separately in the same manner as other monetary contributions;

(5) the total amount of all loans received during the reporting period and the total amount of loans for the year to date. The report also must include the date and amount of each loan from one source during the reporting period, the name and address of each maker or guarantor of each loan, the year-to-date total of each maker or guarantor, and the terms of the loan, including the interest rate, repayment terms, loan payments, and existing balances on each loan;

(6) the date and amount of any in-kind contributions of more than one hundred dollars in the aggregate by one person during the reporting period, and the contributor's name, address, and year-to-date total;

(7) the total amount of all refunds, rebates, interest, and other receipts not previously identified during the reporting period, and their year-to-date total; the total amount of other receipts received of one hundred dollars or less in the aggregate from one source during the reporting period; the date and amount of each refund, rebate, interest, or other receipt not previously identified of more than one hundred dollars in the aggregate from one source, the name and address and the year-to-date total for each source;

(8) the aggregate total of all contributions, loans, and other receipts during the reporting period and the year-to-date total; the amount, date, and a brief description of each expenditure made during the reporting period, the name and address of the entity to which the expenditure was made, and the year-to-date total of expenditures to that entity. Credit card expenses and candidate reimbursements must be itemized so that the purpose and recipient of the expenditure are identified;

(9) the total amount of all loans made during the reporting period and the year-to-date total. The report also must include the date and amount of each loan to one entity during the reporting period, the name and address of each recipient of the loan, and the terms of the loan, including the interest rate, repayment terms, purpose of the loan, the year-to-date total, and existing balances.

(B) A candidate or committee must disclose all information required on the form developed under this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1362. Filing of statement of inactivity by candidate or committee having no contributions or expenditures to report.

(A) If a candidate or committee has not accepted any contributions and has not made any expenditures during a reporting period, the candidate or a duly authorized officer of the committee must file a statement of inactivity.

(B) A statement of inactivity must include the candidate's or committee's name and address; the type of report, pre-election or quarterly; and a statement by the candidate or a duly authorized officer of the committee verifying that no contributions were received and no expenditures were made during the reporting period. For the purpose of this report, interest earned is not a contribution.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1364. Sending of notice of obligation to report and forms.

The appropriate supervisory office must send a notice of obligation to report and reporting forms by first class mail no less than thirty days before the filing date for each reporting period. A candidate or committee is not relieved of reporting responsibilities if the notice or forms are not sent or if the candidate or committee does not receive a notice or forms.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



Section 8-13-1366. Public availability of certified campaign reports.

Certified campaign reports must be made available for public inspection at the office of the State Ethics Commission, the Senate Ethics Committee, the House of Representatives Ethics Committee, and the county clerk of court within two business days of receipt. The commission, ethics committees, and county clerks of court shall not require any information or identification as a condition of viewing a report or reports. The commission, ethics committees, and the county clerks of court must ensure that the reports are available for copying or purchase at a reasonable cost.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 45, eff June 26, 2003.

Effect of Amendment

The 2003 amendment deleted "the State Election Commission," after "the State Ethics Commission" in the first sentence, substituted "shall" for "may" in the second sentence, substituted "commission" for "commissions" in the first and second sentences, and made a nonsubstantive change.



Section 8-13-1368. Termination of campaign filing requirements; dissolution of committees; final report.

(A) A candidate is not exempt from the campaign filing requirements as provided in this article until after an election in which the candidate is a candidate or is defeated and after the candidate no longer accepts contributions, incurs expenditures, or pays for expenditures incurred.

(B) Committees and ballot measure committees may dissolve only after no longer accepting contributions, incurring expenditures, or paying for expenditures incurred.

(C) If a committee or a ballot measure committee owes or is owed money, the committee or a ballot measure committee may dissolve, but must report the status of the debt annually on the same schedule as active committees or ballot measure committees until all debts are resolved. The method of resolution to eliminate these debts, including contributions accepted and payment for expenditures incurred, must be stated on the report.

(D) A final report may be filed at the time or before a scheduled filing is due. The form must be marked "final" and include a list of the material assets worth one hundred dollars or more and state their disposition.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 46, eff June 26, 2003.

Effect of Amendment

The 2003 amendment, in subsections (B) and (C), added references to "ballot measure committee" after "committee" and "ballot measure committees" after "committees" and made nonsubstantive changes.



Section 8-13-1370. Use of unexpended contributions by candidate after election; distribution of unexpended funds of committee.

(A) Contributions received by a candidate that are in excess of expenditures during an election cycle must be used by the candidate upon final disbursement:

(1) to defray ordinary and necessary expenses incurred in connection with his duties in his public office;

(2) to be contributed to an organization exempt from tax under Section 501(c)(3) of the Internal Revenue Code of 1986, a political party, or a committee;

(3) to be maintained in the campaign account for a subsequent race for the same elective office;

(4) to further the candidacy of the individual for a different elective office. However, after December 31, 1992, the funds must be used in a campaign for a different elective office only as provided for in Section 8-13-1352;

(5) to be returned pro rata to all contributors;

(6) to be contributed to the state's general fund; or

(7) to be distributed using a combination of these options.

(B) No candidate may expend contributions for personal use.

(C) A committee required to file reports under this article which has an unexpended balance of funds upon final disbursement not otherwise obligated for expenditures incurred to further the committee's purposes must designate how the surplus funds are to be distributed. The surplus funds must be:

(1) contributed to the state's general fund;

(2) returned pro rata to all contributors;

(3) contributed to a political party or to another committee;

(4) contributed to an organization exempt from tax pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code; or

(5) distributed using a combination of these options.

(D) A ballot measure committee required to file reports under this article which has an unexpended balance of funds upon final disbursement not otherwise obligated for expenditures incurred to further the ballot measure committee's purposes must designate how the surplus funds are to be distributed. The surplus funds must be:

(1) contributed to the state's general fund;

(2) returned pro rata to all contributors;

(3) contributed to another ballot measure committee;

(4) contributed to an organization exempt from tax pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code; or

(5) distributed using a combination of these options.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Sections 47, 48, eff June 26, 2003.

Effect of Amendment

The 2003 amendment made a nonsubstantive change in subsection (C)(1), in (C)(4) deleted "of 1986" following "Code"; and added subsection (D) relating to the designation of how a ballot measure committee is to distribute surplus funds.



Section 8-13-1371. Use of contributions for unintended purposes by ballot measure committee; written authorization; distribution of seized funds.

(A) A ballot measure committee must not use or permit the use of contributions solicited for or received by the ballot measure committee for any purpose other than the purpose for which the ballot measure committee was originally created, unless the person making the contribution gives written authorization for a different use other than for which the contribution was originally intended.

(B) The State Ethics Commission has jurisdiction to seize all funds in a ballot measure committee's account and distribute them in accordance with subsection (D) of this section when the ballot measure committee violates any provision of this section.

(C) Within sixty days after the election or referendum at which the ballot measure committee attempted to influence the outcome of the election or referendum, the funds remaining in the ballot measure committee's account after the election or referendum must be distributed in accordance with subsection (D) of this section.

(D) The seized funds must be:

(1) contributed to the state's general fund;

(2) contributed to an organization exempt from tax pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986;

(3) returned pro rata to all contributors; or

(4) distributed using a combination of these options.

HISTORY: 2003 Act No. 76, Section 49, eff November 3, 2004.



Section 8-13-1372. Technical violations of rules on campaign reports.

(A) The appropriate supervisory office, in its discretion, may determine that errors or omissions on campaign reports are inadvertent and unintentional and not an effort to violate a requirement of this chapter and may be handled as technical violations which are not subject to the provisions of this chapter pertaining to ethical violations. Technical violations must remain confidential unless requested to be made public by the candidate filing the report. In lieu of all other penalties, the appropriate supervisory office may assess a technical violations penalty not to exceed fifty dollars.

(B) A violation other than an inadvertent or unintentional violation must be considered by the appropriate supervisory office for appropriate action.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 50, eff June 26, 2003; 2011 Act No. 1, Section 2, eff January 19, 2011.

Effect of Amendment

The 2003 amendment substituted "Ethics Commission" for "Election Commission" twice in subsection (A) and deleted the commas surrounding "other than an inadvertent or unintentional violation" in subsection (B).

The 2011 amendment in subsection (A) substituted "appropriate supervisory office" for "State Ethics Commission" in two places; and in subsection (B) substituted "considered by" for "referred to".



Section 8-13-1373. Fiscal Accountability Authority to defend State after refusal by Attorney General; selection of counsel; management of litigation.

If the Attorney General, after request by the State or any of its political subdivisions, refuses to defend an action brought in a court of competent jurisdiction challenging any provision of this chapter, the State Fiscal Accountability Authority, using funds appropriated to the civil contingency fund, must defend the action brought against the State or the political subdivision. In cases where the Attorney General refuses to defend such an action, the State Fiscal Accountability Authority must consult with the President Pro Tempore of the Senate and the Speaker of the House of Representatives in the selection of counsel and in other matters relating to the management of the litigation.

HISTORY: 2003 Act No. 76, Section 51, eff June 26, 2003.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-13-1374. Richland County designated as site of failure to file.

The failure to file a report or statement with the appropriate supervisory office, as required under the provisions of this chapter, is deemed to have occurred in Richland County.

HISTORY: 1995 Act No. 6, Section 45, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



Section 8-13-1510. Civil and criminal penalties for late filing of or failure to file report or statement required by this chapter.

(A) Except as otherwise specifically provided in this chapter, a person required to file a report or statement under this chapter who files a late statement or report or fails to file a required statement or report must be assessed a civil penalty as follows:

(1) a fine of one hundred dollars if the statement or report is not filed within five days after the established deadline provided by law in this chapter; and

(2) after notice has been given by certified or registered mail that a required statement or report has not been filed, a fine of ten dollars per calendar day for the first ten days after notice has been given, and one hundred dollars for each additional calendar day in which the required statement or report is not filed, not exceeding five thousand dollars.

(B) After the maximum civil penalty has been levied and the required statement or report has not been filed, the person is:

(1) for a first offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days;

(2) for a second offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not less than two thousand five hundred dollars nor more than five thousand dollars or imprisoned not less than a mandatory minimum of thirty days;

(3) for a third or subsequent offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 52, eff July 1, 2003; 2011 Act No. 40, Section 6, eff June 7, 2011.

Effect of Amendment

The 2003 amendment, in item (1), added "the statement or report is" following "dollars" and "or" following "chapter"; and in item (2) added "for the first ten days after notice has been given, and one hundred dollars" following "per day", deleted ", not exceeding five hundred dollars" following "not filed", and made a nonsubstantive change.

The 2011 amendment designated the existing text as subsection (A); in subsection (A)(1), substituted "and" for "or"; in subsection (A)(2), inserted "calendar" following "ten dollars per", inserted "or report" following "statement", and added ", not exceeding five thousand dollars"; and added subsection (B).



Section 8-13-1520. Violation of chapter constitutes misdemeanor; violation not necessarily ethical infraction.

(A) Except as otherwise specifically provided in this chapter, a person who violates any provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(B) A person who violates any provision of this Article 13 is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred percent of the amount of contributions or anything of value that should have been reported pursuant to the provisions of this Article 13 but not less than five thousand dollars or imprisoned for not more than one year, or both.

(C) A violation of the provisions of this chapter does not necessarily subject a public official to the provisions of Section 8-13-560.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 53, eff November 3, 2004.

Effect of Amendment

The 2003 amendment rewrote this section.






CHAPTER 14 - UNAUTHORIZED ALIENS AND PUBLIC EMPLOYMENT

Section 8-14-10. Definitions.

As used in this chapter, the term:

(1) "Contractor" means any person having a contract with a public employer except a political subdivision, where the total value of the contract to be performed in a twelve-month period exceeds twenty-five thousand dollars, or, if the public employer is a political subdivision, where the total value of the contract to be performed in a twelve-month period exceeds fifteen thousand dollars. A contractor may also be a private employer.

(2) "Director" means the director of the Department of Administration.

(3) "End product" means movable personal property described in the solicitation and in final form and ready for the use intended including, without limitation, commodities or equipment.

(4) "Federal work authorization program" means the E-Verify Program maintained and operated by the United States Department of Homeland Security and the Social Security Administration, or any successor program.

(5) "Public employer" means every department, agency, or instrumentality of the State or a political subdivision of the State.

(6) "Service contract" means a contract that involves the physical performance of manual labor, if the total cost of such labor exceeds (i) thirty percent of the total cost of all labor, or (ii) five percent of the total contract price. The term does not include:

(a) a contract with a public employer, other than a political subdivision, with a total value of less than twenty-five thousand dollars, or a contract with a political subdivision with a total value of less than fifteen thousand dollars;

(b) a contract primarily for the acquisition of an end product; and

(c) a contract that is predominantly for the performance of professional or consultant services.

(7) "Subcontractor" means any person having either: (a) a services contract with a contractor; or (b) a contract with a sub-subcontractor. A subcontractor may also be a private employer.

(8) "Sub-subcontractor" means any person having a services contract with a subcontractor. A sub-subcontractor may also be a private employer.

(9) "Private employer" means any:

(a) person or entity that transacts business in this State, is required to have a license issued by an agency, department, board, commission, or political subdivision of this State that issues licenses for the purposes of operating a business in this State, and employs one or more employees in this State, as defined in Section 12-8-10;

(b) person or entity carrying on any employment and the legal representative of a deceased person or the receiver or trustee of any person; or

(c) person or entity for whom an individual performs a service or sells a good, of whatever nature, as an employee, as defined in Section 12-8-10.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008; 2011 Act No. 69, Section 2, eff January 1, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2011 amendment rewrote the definition of "Private employer".



Section 8-14-20. Public employer participation in federal work authorization program; service contractors and private employers.

(A) Every public employer shall register and participate in the federal work authorization program to verify the employment authorization of all new employees.

(B) A public employer may not enter into a services contract with a contractor for the physical performance of services within this State unless the contractor agrees to register and participate in the federal work authorization program to verify the employment authorization of all new employees and require agreement from its subcontractors, and through the subcontractors, the sub-subcontractors, to register and participate in the federal work authorization program to verify the employment authorization of all new employees.

(C) Private employers shall comply with the provisions of Chapter 8, Title 41.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008; 2011 Act No. 69, Section 3, eff January 1, 2012.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 8-14-30. Enforcement of chapter; pre-award protest process.

The provisions of this chapter are enforceable without regard to race, religion, gender, ethnicity, or national origin. Section 11-35-4210 provides the exclusive remedy for violations of this chapter for any contract governed by Title 11, Chapter 35. A pre-award protest process appearing in a procurement ordinance adopted by a political subdivision pursuant to Section 11-35-50 or Section 11-35-70 provides the exclusive remedy for violations of this chapter for any contract governed by that procurement ordinance.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



Section 8-14-40. Certification from contractor as compliance by public employer.

A public employer complies with this chapter if it obtains a written statement from the contractor certifying that the contractor will comply with the requirements of this chapter and agrees to provide to the public employer any documentation required to establish either: (a) the applicability of this chapter to the contractor, subcontractor, and sub-subcontractor; or (b) the compliance with this chapter by the contractor and any subcontractor or sub-subcontractor. A public employer need not audit or independently verify a contractor's compliance with this chapter.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



Section 8-14-50. Good faith compliance as defense.

A contractor or public employer who in good faith complies with the requirements of this chapter may not be sanctioned or subjected to any civil or administrative action for employing an individual not authorized for employment in the United States.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



Section 8-14-60. Filing false or fraudulent statement or report; penalty.

A person who knowingly makes or files any false, fictitious, or fraudulent document, statement, or report pursuant to this chapter is guilty of a felony, and, upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or both.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



Section 8-14-70. Local ordinances or policies affecting enforcement of chapter.

A local government must not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce the provisions of this chapter.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



Section 8-14-80. Forms and regulations; publication on Department of Administration's website.

Except as otherwise provided in this chapter, the director shall prescribe all forms and promulgate regulations necessary for the application of this chapter to contracts or agreements and may publish these regulations on the Department of Administration's website in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-14-90. Forms and regulations promulgated by director of Department of Transportation; publication on website.

Except as otherwise provided in this chapter, the director of the Department of Transportation shall prescribe forms, promulgate regulations, and adopt rules necessary for the application of this chapter to a contract or agreement relating to public transportation and shall publish these rules and regulations on the Department of Transportation's website in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.






CHAPTER 15 - LOCAL OR LOCAL AND STATE OFFICERS AND EMPLOYEES GENERALLY

Section 8-15-10. Determination of compensation of officers and employees.

Except as otherwise provided or as prohibited by the Constitution of this State, the compensation of all officers and employees of the State or any political subdivision, department or agency thereof shall be as from time to time provided by the General Assembly or the particular political subdivision, department or agency concerned, as the case may be.

HISTORY: 1962 Code Section 1-50; 1952 Code Section 1-50; 1951 (47) 506.



Section 8-15-30. Duties of officers receiving statutory publications; manner in which such publications shall be delivered.

Each State and county officer entitled to receive a set of the Code, Code Supplement, Acts, Journals or other such publication shall file with the director of the Legislative Council a receipt acknowledging receipt of it before such publication shall be delivered to him. Each officer receiving such publications shall keep them in his office where they may be used by the public, but this provision shall in nowise affect any of the duties now imposed by law on any officer. Provided, that delivery may be made in the discretion of the director of the Legislative Council by furnishing a direct mailing list to the publisher of such publications or by delivery to the clerks of court in the several counties with a list explaining to whom the publications should be delivered, and requiring the clerks of court, in such event, to give a receipt for the entire delivery.

HISTORY: 1962 Code Section 1-60; 1952 Code Section 1-60; 1942 Code Section 2118-2; 1932 (37) 1185; 1940 (41) 1940; 1972 (57) 2809.



Section 8-15-40. Officer's delivery of state-owned Code and supplements to successor in office; liability on bond for value of retained Code; Code Commissioner to determine value.

An officer receiving a set of the Code and its supplements, upon leaving office, shall deliver to his successor in office the codes and supplements which he received as an officer. An officer leaving office without turning over to his successor the sets of the codes and supplements delivered to him by virtue of his office is liable for them on his official bond. The Code Commissioner shall determine the value of the set. The codes and supplements after distribution to officers are and remain the property of the State and must be returned to the State Librarian by a person who is not authorized by law to retain them. The Attorney General shall enforce the provisions of this section and Section 8-15-30.

HISTORY: 1962 Code Section 1-61; 1952 Code Section 1-61; 1942 Code Section 2118-2; 1932 (37) 1185; 1940 (41) 1940; 2009 Act No. 10, Section 3, eff May 6, 2009.

Effect of Amendment

The 2009 amendment rewrote the third sentence to add the requirement that the Code Commissioner determine the value of the set and delete the provision fixing the value at twenty-five dollars, and made nonsubstantive changes throughout.



Section 8-15-50. Public employee taking statement in investigation shall give copy to person making statement.

Whenever any person employed by the State, or any county, city or municipality thereof, or any part of any such governing body, shall take a written statement in any investigation of any kind or nature from any person, the person receiving or taking the written statement shall give to the person making the statement a copy thereof and shall obtain from the person making the statement a signed receipt for the copy so delivered.

HISTORY: 1962 Code Section 1-65; 1952 (47) 1977.



Section 8-15-60. Powers of governmental units to provide in-service training for employees.

It is hereby declared to be the public policy that the State and its subdivisions should foster and encourage the training of officials and employees after entry into public service so that they may improve their knowledge and efficiency in the operations of State and local government and thus improve public service. To that end it is deemed advisable that subdivisions of the State be granted the authority to accomplish that purpose.

Departments, bureaus and agencies of the State government and counties, municipalities, school districts and other governmental units may:

(1) Appropriate and expend public funds;

(2) Use property, equipment, materials, and facilities owned or controlled by them;

(3) Provide by statute, local law or ordinance, rules and regulations for the establishment and conduct of training programs including the methods of selecting officials and employees eligible to participate in such training programs;

(4) Contract with colleges, universities, other educational institutions, organizations, and individuals to conduct training courses and enroll officials and employees in existing courses which will improve their skill and efficiency;

(5) Provide that officials or employees taking such courses or training exceeding ninety days in length shall be required to give assurance to the employing unit of government that he will upon completion of the training period remain in the service of such unit, if his services are otherwise satisfactory, for not less than one year or refund the amount of salary, wages, and expenses that such unit has paid to him or for his benefit during his training period;

(6) Exchange with the State; other subdivisions, states or institutions, in or out of State, approved by the subdivision governing body; or the United States Government, officers or employees for training purposes;

(7) Arrange by contract with other subdivisions, the State or the United States for the training of officials and employees for compensation to be agreed upon among the party governmental units;

(8) Provide that officials and employees attending training courses or on exchange for the purpose of training may remain the employees of the governmental unit employing them and shall continue to be entitled to all benefits and rights as though continuously employed by the employing unit of government at the original station or place;

(9) Pay reasonable traveling expenses and subsistence of such officials and employees during the time they are receiving training;

(10) Provide that the money appropriated in the budget may be used for the payment of salaries or wages and supplies and services necessary for such training program, including salaries of instructors and other personnel who may be employed for that purpose;

(11) Do all other things necessary or appropriate and incidental to the administration of this section.

HISTORY: 1962 Code Section 1-66.1; 1967 (55) 229.



Section 8-15-65. Annual salary supplements.

(A) The General Assembly shall appropriate annually salary supplements for the following county officers:

(1) clerks of court;

(2) probate judges;

(3) sheriffs;

(4) registers of deeds;

(5) auditors;

(6) treasurers.

(B) The amounts appropriated for salary supplements pursuant to subsection (A) must include both salary and related employer contributions and are in addition to amounts provided as compensation for these officials by counties. To the extent that compensation for these officers is reduced by a county or there is any other reduction of expenditures in the operations of their offices, a corresponding reduction must be made in the distribution otherwise due the county pursuant to Chapter 27 of Title 6, the State Aid to Subdivisions Act.

(C) Except as provided in subsection (B), the salary supplement must be uniform with respect to a particular county officer but may vary between the different category of officers.

(D) Amounts appropriated for the officers listed in subsection (A)(1), (2), (3), and (4) must be paid to county treasurers in a lump sum at the beginning of the fiscal year and paid to these officers over a twelve-month period in the same manner that salaries are paid county employees. Amounts appropriated pursuant to this section for the officers listed in subsection (A)(5) and (6) must be administered by the Office of the Comptroller General and paid in accordance with the schedule and method of payment provided for state employees.

HISTORY: 1996 Act No. 458, Part II, Section 17A, eff July 1, 1996; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-15-70. Non-discriminatory procurement of construction-related services by the State; exemptions.

(A) It is the intent of the General Assembly that the provisions of this section provide for more economical, nondiscriminatory, neutral, and efficient procurement of construction-related services by this State and political subdivisions of this State as market participants. The General Assembly finds that providing for fair and open competition best effectuates this intent.

(B) An agent or employee of this State, a board or governing body of this State, or of any institution of state government, or any agent, employee, or board or governing body of any political subdivision of this State awarding a contract for the construction, repair, remodeling, or demolition of a public building shall not in any bid specifications, project agreements, or other controlling documents:

(1) require or prohibit a bidder, offeror, contractor, or subcontractor from entering into or adhering to an agreement with one or more labor organizations in regard to that project or a related construction project; and

(2) otherwise discriminate against a bidder, offeror, contractor, or subcontractor for becoming, remaining, refusing to become or remain a signatory to, or for adhering or refusing to adhere to an agreement with one or more labor organizations in regard to that project or a related construction project.

(C) An agent or employee of this State, a board or governing body of this State, or of any institution of state government, or an agent, employee, or board or governing body of any political subdivision of this State shall not award a grant, tax abatement, or tax credit that is conditioned upon a requirement that the person receiving the grant, tax abatement, or tax credit include a term described in subsection (B) in a contract document for any construction, improvement, maintenance, or renovation to real property or fixtures that are the subject of the grant, tax abatement, or tax credit.

(D) This section does not prohibit an agent or employee of this State, a board or governing body of this State, or of any institution of state government, or an agent, employee, or board or governing body of any political subdivision of this State from awarding a contract, grant, tax abatement, or tax credit to a private owner, bidder, contractor, or subcontractor who enters into or who is party to an agreement with a labor organization if being or becoming a party or adhering to an agreement with a labor organization is not a condition for award of the contract, grant, tax abatement, or tax credit, and if the state agent, employee, or board or the political subdivision does not discriminate against a private owner, bidder, contractor, or subcontractor in the awarding of that contract, grant, tax abatement, or tax credit based upon the person's status as being or becoming, or the willingness or refusal to become, a party to an agreement with a labor organization.

(E) This section does not prohibit a contractor or subcontractor from voluntarily entering into or complying with an agreement entered into with one or more labor organizations in regard to a contract with this State or a political subdivision of this State or funded in whole or in part from a grant, tax abatement, or tax credit from this State or political subdivision.

(F) This State or the governing body of a political subdivision may exempt a particular project, contract, subcontract, grant, tax abatement, or tax credit from the requirements of any or all of the provisions of subsection (B) or (C) if the State or governing body of the political subdivision finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstances under this section must not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations, or concerning employees on the project who are not members of or affiliated with a labor organization.

(G) This section does not do either of the following:

(1) prohibit employers or other parties from entering into agreements or engaging in any other activity protected by the National Labor Relations Act, 29 U.S.C. Sections 151-169; or

(2) interfere with labor relations of parties that are left unregulated under the National Labor Relations Act, 29 U.S.C. Sections 151-169.

HISTORY: 2013 Act No. 46, Section 1, eff June 7, 2013.






CHAPTER 17 - STATE OR LOCAL EMPLOYEES GRIEVANCE PROCEDURE

Section 8-17-110. Legislative findings, declaration of purpose and short title.

The General Assembly finds that a uniform procedure to resolve grievances of county and municipal employees arising from their public employment will contribute to more harmonious relations between public employers and public employees and result in an improvement in public service. The purpose of this article, which may be cited as the "County and Municipal Employees Grievance Procedure Act," is to implement this principle.

HISTORY: 1962 Code Section 1-66.11; 1971 (57) 479.



Section 8-17-120. Adoption of plan for resolution of employee grievances; proper subjects for consideration under such plans.

The governing body of any county or any incorporated municipality in this State may by ordinance or resolution adopt a plan for the hearing and resolution of employee grievances which, if adopted, shall conform substantially to the guidelines set forth in this article. As used in this article, grievances may include, but shall not necessarily be limited to, dismissal, suspensions, involuntary transfers, promotions and demotions. Compensation shall not be deemed a proper subject for consideration under the grievance procedure except as it may apply to alleged inequities within an agency or department of the particular county or municipal jurisdiction.

HISTORY: 1962 Code Section 1-66.12; 1971 (57) 479.



Section 8-17-130. Establishment, membership, and powers of grievance committees.

The governing body of each county and incorporated municipality which elects to establish an employee grievance procedure pursuant to this article shall appoint a committee composed of not less than three nor more than nine members to serve for terms of three years, except that the members appointed initially shall be appointed so that terms will be staggered and one third of the terms shall expire each year. Any interim appointment to fill a vacancy for any cause prior to the completion of his term shall be for the unexpired term. Any member may be reappointed for succeeding terms at the discretion of the appointing authority. All members of the grievance committee shall be selected on a broadly representative basis from among the career service or appointed personnel of the several county or municipal agencies, with the provision that, whenever a grievance comes before the committee initiated by or involving an employee of an agency of which a committee member also is an employee, such member shall be disqualified from participating in the hearing.

The committee shall select its own chairman from among its members. The chairman shall serve as the presiding officer at all hearings which he attends but may designate some other member to serve as presiding officer in his absence.

A quorum shall consist of at least two thirds of the committee members, and no hearings may be held without a quorum.

The presiding officer will have control of the proceedings. He shall take whatever action is necessary to insure an equitable, orderly and expeditious hearing. Parties shall abide by his decisions, except when a committee member objects to a decision to accept evidence, in which case the majority vote of the committee will govern.

The committee shall have the authority to call for files, records and papers pertinent to any investigation; to determine the order of the testimony and the appearance of witnesses; to call additional witnesses; and to secure the services of a recording secretary in its discretion.

HISTORY: 1962 Code Section 1-66.13; 1971 (57) 479.



Section 8-17-140. Findings and decisions of committee; review by local governing body.

The committee shall, within twenty days after hearing an appeal, make its findings and decision and report the findings and decision to the individual or body vested with employment and discharge authority. If the individual or body vested with employment and discharge authority approves, the decision of the grievance committee is final, and copies of the decision must be transmitted by the committee to the employee, to the chief administrative officer, and to the particular department or agency involved. If, however, the individual or body vested with employment and discharge authority rejects the decision of the committee, it shall make its own decision without further hearing, and that decision is final, with copies transmitted to the employee and the employing agency.

HISTORY: 1962 Code Section 1-66.14; 1971 (57) 479; 1988 Act No. 312, Section 2, eff February 24, 1988.

Effect of Amendment

The 1988 amendment replaced references to governing body with individual or body vested with employment and discharge authority.



Section 8-17-150. Request for hearing before committee.

When any permanent county or municipal employee who has completed six months of satisfactory service is unable to resolve an alleged grievance by discussion and negotiation with his employer, he may request in writing a hearing before the grievance committee appointed and constituted as provided for in Section 8-17-130. The request for a hearing shall be directed to the governing body of the county or municipality concerned or to such administrative official as may be designated by the governing body. Within ten days of receipt of the employee's request, the governing body or its designated agency shall schedule the requested hearing and notify the grievance committee and the employee requesting the hearing.

HISTORY: 1962 Code Section 1-66.15; 1971 (57) 479.



Section 8-17-160. Powers of city managers.

In any municipality which has adopted the council-manager form of government, the powers and duties otherwise conferred by this article on the governing body shall be exercised by the city manager.

HISTORY: 1962 Code Section 1-66.16; 1971 (57) 479.



Section 8-17-310. Legislative findings; declaration of purpose; short title.

The General Assembly finds that harmonious relations between public employers and public employees are a necessary and most important factor in the effective and efficient operation of government, and that a proper forum for the understanding and resolution of employee grievances will contribute to the establishment and maintenance of harmony, good faith, and the quality of public service. The General Assembly also recognizes that the most effective and cost efficient means of resolving grievances occurs at the lowest level, and state agencies are encouraged to use methods of alternative dispute resolution to avoid a grievance hearing and further litigation. It is for the protection and in the interests of both the employee and the agency via a neutral method of dispute resolution and fair administrative review, that this act, which may be cited as the "State Employee Grievance Procedure Act", is enacted.

HISTORY: 1982 Act No. 402, Section 1; 1996 Act No. 284, Section 2, eff October 1, 1996.

Effect of Amendment

The 1996 amendment revised this section, inserting the second sentence beginning "The General Assembly also recognizes", substituting in the last sentence "and in the dispute resolution" for "of the" after "protection", inserting "neutral method of dispute resolution and" before "fair administrative review," and deleting "of 1982" after "Act".



Section 8-17-320. Definitions.

As used in this article, unless the context clearly indicates otherwise:

(1) "Agency" means a department, institution of higher learning, board, commission, or school that is a governmental unit of the State of South Carolina. Special purpose districts, political subdivisions, and other units of local government are excluded from this definition.

(2) "Appeal" means the request by a covered employee to the State Human Resources Director for review of an agency's final decision concerning a grievance.

(3) "Board" means the Department of Administration.

(4) "Calendar days" means the sequential days of a year. The time must be computed by excluding the first day and including the last. If the last day falls on a Saturday, Sunday, or legal holiday, it must be excluded.

(5) "Class" means a group of positions sufficiently similar in the duties performed, degree of supervision exercised or received, minimum requirements of education, experience or skill, and the other characteristics that the same state class title and the same state salary range are applied to each position in the group by the Office of Human Resources.

(6) "Committee" means the State Employee Grievance Committee.

(7) "Covered employee" means a full-time or part-time employee occupying a part or all of an established full-time equivalent (FTE) position who has completed the probationary period and has a "meets" or higher overall rating on the employee's performance evaluation and who has grievance rights. Instructional personnel are covered upon the completion of one academic year except for faculty at state technical colleges of not more than two full academic years' duration. If an employee does not receive an evaluation before the official review date, the employee must be considered to have performed in a satisfactory manner and be a covered employee. This definition does not include employees in positions such as temporary, temporary grant, or time-limited employees who do not have grievance rights.

(8) "Demotion" means the assignment of an employee by the appointing authority from one established position to a different established position having a lower state salary range.

(9) "Deputy director" means an employee who has been appointed under the provisions of Section 1-30-10(E), oversees a division, and reports directly to the agency head.

(10) "Full-time equivalent" or "FTE" means a value expressing a percentage of time in hours and of funds related to a particular position authorized by appropriations acts enacted by the General Assembly.

(11) "Grievance" means a complaint filed by a covered employee or the employee's representative regarding an adverse employment action designated in Section 8-17-330 taken by an agency.

(12) "Instructional personnel" means employees of an agency that has primarily an educational mission, excluding the state technical colleges and excluding those employees exempted in Section 8-17-370(10) who work an academic year.

(13) "Involuntary reassignment" means the movement of an employee's principal place of employment in excess of thirty miles from the prior work station at the initiative of the agency. The reassignment of an employee by an agency in excess of thirty miles from the prior work station to the nearest facility with an available position having the same state salary range for which the employee is qualified is not considered involuntary reassignment.

(14) "Mediation" means an alternative dispute resolution process whereby a mediator who is an impartial third party acts to encourage and facilitate the resolution of a dispute without prescribing what it should be. The process is informal and nonadversarial with the objective of helping the disputing parties reach a mutually acceptable agreement.

(15) "Mediation-arbitration" means an alternative dispute resolution process that provides for the submission of an appeal to a mediator-arbitrator, an impartial third party who conducts conferences to attempt to resolve the grievance by mediation and render a decision that is final and binding on the parties if the appeal is not mediated.

(16) "Probationary employee" means a full-time or part-time employee occupying a part or all of an established FTE position in the initial working test period of employment with the State of twelve months' duration for noninstructional personnel, of the academic year duration for instructional personnel except for those at state technical colleges, or of not more than two full academic years' duration for faculty at state technical colleges. An employee who receives an unsatisfactory performance appraisal during the probationary period must be terminated before becoming a covered employee.

(17) "Promotion" means an employee's change from a position in one class to a position in another class having a higher state salary range. Failure to be selected for a promotion is not an adverse employment action that can be considered as a grievance or appeal.

(18) "Punitive reclassification" means the assignment of a position in one class to a different lower class with the sole purpose to penalize the covered employee.

(19) "Reassignment" means the movement within an agency of an employee from one position to another position having the same state salary range, or the movement of a position within an agency which does not require reclassification.

(20) "Reclassification" means the assignment of a position in one class to another class which is the result of a natural or an organizational change in duties or responsibilities of the position.

(21) "Reduction in force" means a determination made by an agency head to eliminate one or more filled positions in one or more organizational units within the agency due to budgetary limitations, shortage of work, or organizational changes.

(22) "Salary decrease based on performance" means the reduction of a covered employee's compensation based on the results of an Employee Performance Management System (EPMS) evaluation.

(23) "State Human Resources Director" means the head of the Office of Human Resources of the Department of Administration, or his designee.

(24) "Suspension" means an enforced leave of absence without pay pending investigation of charges against an employee or for disciplinary purposes.

(25) "Temporary employee" means a full-time or part-time employee who does not occupy an FTE position, whose employment is not to exceed one year, and who is not a covered employee.

(26) "Termination" means the action taken by an agency against an employee to separate the employee involuntarily from employment.

(27) "Transfer" means the movement to a different agency of an employee from one position to another position having the same state salary range, or the movement of a position from one agency to another agency which does not require reclassification.

HISTORY: 1982 Act No. 402, Section 2; 1993 Act No. 178, Section 9, eff July 1, 1993; 1993 Act No. 164, Part II, Section 8A, eff June 21, 1993, and subsec. (11) first applies with respect to employees hired after June 30, 1993; 1994 Act No. 407, Section 1, eff May 25, 1994; 1996 Act No. 284, Section 3, eff October 1, 1996.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The first 1993 amendment by Act No. 164 revised paragraph (11) to redefine probationary employee and in paragraph (14) inserted "one year" in place of "six months or to fill a position requiring seasonal or intermittent work for no more than fifteen hundred hours during any twelve-month period".

The second 1993 amendment by Act No. 178 revised paragraph (11), defining probationary employee; and in paragraph (14) inserted "two years" in place of "one year".

The 1994 amendment, in paragraph (11), added "except for those at state technical colleges, or of not more than two full academic years' duration for faculty at state technical colleges", and further added "The provisions of this item apply to employees hired before or after June 30, 1993".

The 1996 amendment revised the introductory language of this section, deleting ", the following words or phrases shall mean"; revised paragraph (1), adding "of higher learning" after "institution", deleting "council, division, bureau, center" after "commission," deleted ", hospital of other facility" after "school", deleted "Public schools," before "Special purpose districts," inserted "political subdivisions," before "and other units"; rewrote paragraphs (2) through (14); and added paragraphs (15) through (27).



Section 8-17-330. Agency employee grievance plans; procedures; appeals.

Each agency shall establish an agency employee grievance procedure that must be reduced to writing and submitted for approval to the Office of Human Resources. A copy of the approved agency grievance procedure must be made available to covered employees of the agency. The provisions of the State Administrative Procedures Act apply in proceedings before the State Employee Grievance Committee. At other levels the State Administrative Procedures Act does not apply, but the covered employee has the right to a representative, including counsel. When a final decision is rendered, it must be given to the covered employee or the employee's representative in writing. If the covered employee chooses to exercise the right to counsel, the employee does so at his own expense.

The procedure must provide that all grievances of agency actions affecting a covered employee must be initiated internally by such employee within fourteen calendar days of the effective date of the action and that the agency shall make a final decision on a grievance within forty-five calendar days of the filing of the grievance by the covered employee. Failure by the agency to make a final decision on the grievance within forty-five calendar days after the filing of the grievance is considered an adverse decision, and the covered employee may appeal thereafter to the State Human Resources Director. The internal time periods of the agency grievance procedure may be waived upon the mutual written agreement of both parties. The forty-five-calendar-day period for action by the agency may not be waived except by mutual written agreement of both parties. The time periods for appeal to the State Human Resources Director may not be waived.

A covered employee who wishes to appeal the decision of the agency grievance procedure to the State Human Resources Director shall file an appeal within ten calendar days of receipt of the decision from the agency head or his designee or within fifty-five calendar days after the employee files the grievance with the agency, whichever occurs later. The covered employee or the employee's representative shall file the request in writing with the State Human Resources Director. Failure to file an appeal with the State Human Resources Director within ten calendar days of the agency's final decision or fifty-five calendar days from the initial grievance, whichever occurs later, constitutes a waiver of the right to appeal.

An employee must not be disciplined or otherwise prejudiced in employment for exercising rights or testifying under these processes.

As used in this article, a covered employee may file a grievance or appeal concerning the following adverse employment actions: terminations, suspensions, involuntary reassignments, and demotions. Reclassifications are considered a grievance only if an agency, or an appeal if the State Human Resources Director, determines that there is a material issue of fact that the action is a punitive reclassification. However, reclassifications, reassignments, and transfers within the same state salary range are not adverse employment actions which may be considered grievances or appeals. Promotions are not adverse employment actions which may be considered grievances or appeals except in instances where the agency, or in the case of appeals, the State Human Resources Director, determines that there is a material issue of fact as to whether or not an agency has considered a qualified covered employee for a position for which the employee formally applied or would have applied if the employee had known of the promotional opportunity. For purposes of this article, when an agency promotes an employee one organizational level above the promoted employee's former level, that action is not a grievance or appeal for any other qualified covered employee. Salary decreases based on performance are adverse employment actions that may be considered as grievances or appeals. A reduction in force is an adverse employment action considered as a grievance only if the agency, or as an appeal if the State Human Resources Director, determines that there is a material issue of fact that the agency inconsistently or improperly applied its reduction in force policy or plan.

A covered employee has the right to appeal to the State Human Resources Director an adverse employment action involving the issues specified in this section after all administrative remedies to secure relief within the agency have been exhausted.

HISTORY: 1982 Act No. 402, Section 3; 1988 Act No. 375, eff March 14, 1988; 1993 Act No. 164, Part II, Section 8B, eff June 21, 1993; 1993 Act No. 178, Section 10, eff July 1, 1993; 1996 Act No. 284, Section 4, eff October 1, 1996.

Editor's Note

The fourth paragraph was amended twice in 1993. As set out above, the fourth paragraph reads as amended by 1993 Act No. 178, Section 10.

Effect of Amendment

The 1988 amendment in the third unnumbered paragraph replaced the word "first" with the word "later" in the two places it appeared, and replaced "shall constitute" with "constitutes" at the end of the paragraph.

The first 1993 amendment in the fourth paragraph added the third sentence stating that reclassification, reassignments, and transfers to the same pay grade are not considered grievances; in the fifth sentence added "greater than one organizational level above his present level"; and made grammatical changes.

The second 1993 amendment in the fourth paragraph added the third sentence stating that reclassification, reassignments, and transfers to the same pay grade are not considered grievances; in the fifth sentence added "greater than one organizational level above his present level"; and made grammatical changes.

The second 1996 amendment substantially revised this section so as to reduce the time for filing a grievance and to revise actions which qualify as grievances.



Section 8-17-340. State Employee Grievance Committee; hearings; procedures; appeals.

(A) There is created the State Employee Grievance Committee constituted and appointed to serve as an administrative hearing body for state employee appeals. The State Human Resources Director shall forward to the committee for a hearing all appeals which meet jurisdictional requirements and relate to the following adverse employment actions: terminations, salary decreases based on performance, demotions, suspensions for more than ten days, and reductions in force when the State Human Resources Director determines there is a material issue of fact regarding inconsistent or improper application of the agency's reduction in force plan or policy. The committee shall consist of at least eighteen and not more than twenty-four members who must be appointed by the Director of Department of Administration to serve for terms of three years and until their successors are appointed and qualify. All members of the committee must be selected on a broadly representative basis from among the personnel of the various state agencies as recommended by the agency head.

The committee annually shall elect a chairman from among its members to serve for a one-year term. In addition, the State Human Resources Director may divide the committee into panels of five members to sit at hearings and designate a member to serve as the presiding officer and a member to serve as secretary at all panel hearings. A quorum of a panel consists of at least three members.

Vacancies occurring for a reason other than expiration of a term must be filled by the Director of Department of Administration in the same manner as the original appointments. Members may be reappointed for succeeding terms at the discretion of the Director of Department of Administration. The committee and the State Human Resources Director may recommend to the Director of Department of Administration that it promulgate regulations as necessary to carry out the provisions of this article and the board is authorized to promulgate these and other necessary regulations.

Committee members shall receive their normal pay for the time they are required to be away from their regular assignments. They may be reimbursed as provided by law from funds appropriated to the Department of Administration for expenses, such as meals, lodging, and mileage, when using their personal automobiles, incurred in connection with the performance of necessary committee business.

(B) Whenever an appeal before the committee is initiated by or involves an employee of an agency of which a committee member also is an employee or involves another impermissible conflict of interest, the member is disqualified from participating in the hearing.

(C) The committee chairman or a designee shall conduct the grievance hearing in an equitable, orderly, and expeditious fashion. The committee chairman or a designee is authorized to administer oaths; to issue subpoenas for files, records, and papers; to call additional witnesses; and to subpoena witnesses. The Department of Administration is authorized to request assignment by the Attorney General of one or more of his staff attorneys admitted to practice law in South Carolina to serve in the capacity of committee attorney. If the Attorney General is not able to provide sufficient legal staff for this purpose due to an impermissible conflict of interest, the Department of Administration, with the approval of the Attorney General, is authorized to secure other qualified attorneys to serve as committee counsel. The committee attorney shall determine the order and relevance of the testimony and the appearance of witnesses, and shall rule on all motions, and all legal issues. The parties are bound by the decisions of the committee chairman or a designee or the committee attorney insofar as these hearings are concerned.

(D) At these hearings the employee and the agency are allowed representatives, including counsel. During the course of the hearing the parties and witnesses also shall respond to questions asked by the committee attorney or the committee members. The committee attorney or the attorney for the Office of Human Resources may assist the committee in the preparation of its findings of fact, statements of policy, and conclusions of law. The committee attorney may be present during the committee's deliberations on its decision only upon the request of the presiding officer. Within twenty calendar days of the conclusion of the hearing, the committee shall render its decision on the appeal. The decision shall include the committee's findings of fact, statements of policy, and conclusions of law.

(E) The committee may sustain, reject, or modify a grievance hearing decision of an agency as follows:

(1) In cases involving actual or threatened abuse, neglect, or exploitation, to include those terms as they may be defined in Section 43-35-10 or 63-7-20, of a patient, client, or inmate by an employee, the agency's decision must be given greater deference and may not be altered or overruled by the committee, unless the covered employee establishes that:

(a) The agency's finding that the covered employee abused, neglected, or exploited or threatened to abuse, neglect, or exploit a patient, client, or inmate is clearly erroneous in view of reliable, probative, and substantial evidence;

(b) The agency's disciplinary action was not within its established personnel policies, procedures, and regulations; or

(c) The agency's action was arbitrary and capricious.

(2) In all other cases, the committee may not alter or overrule an agency's decision, unless the covered employee establishes that the agency's decision is one or more of the following and prejudices substantial rights of the covered employee:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(F) The decision of the committee members must be transmitted in writing to the employee and the employing agency and is final in terms of administrative review. As a result of this decision, either the covered employee or the agency may request a rehearing or reconsideration within thirty calendar days from receipt of the decision. A notice of appeal seeking appellate review of the final decision may be made by the covered employee to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). Only after an agency submits a written request to the Office of Human Resources seeking approval of the Department of Administration may the agency file a notice of appeal seeking appellate review to the Administrative Law Court. However, the agency may perfect the appeal only upon approval of the Department of Administration. The covered employee or the agency who first files the notice of appeal seeking appellate review is responsible for preparation of a transcript and paying the costs of preparation of a transcript of the audio tapes of a hearing required for certification of the record to the Administrative Law Court. Neither the Department of Administration nor the Office of Human Resources nor the State Human Resources director nor the committee may be named in this notice of appeal. However, any of these entities are entitled to make a motion in the Administrative Law Court to be allowed to intervene to participate in the appeal for appropriate reasons including their interest in defending their policies.

HISTORY: 1982 Act No. 402, Section 4; 1993 Act No. 110, Section 2, eff three months after June 11, 1993; 1996 Act No. 284, Section 5, eff October 1, 1996; 2006 Act No. 387, Section 9, eff July 1, 2006.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 20-7-490 in paragraph (E)(1) was changed to Section 63-7-20 in accordance with 2008 Act No. 361 (Children's Code).

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

1996 Act No. 284, Section 9, provides:

"SECTION 9. Any members of the State Employee Grievance Committee added pursuant to the amendment to Section 8-17-340 of the 1976 Code contained in this act must be appointed with staggered terms that must be noted on the appointment."

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 1993 amendment, in the eighth paragraph, revised the standard for reviewing a case involving exploitation, neglect, or abuse.

The 1996 amendment substantially revised this section, designating subsections (A) through (F), so as to specify what appeals may be heard, to authorize the appointment of additional committee members, and to provide for the operation of and representation before the grievance committee.

The 2006 amendment rewrote subsection (F) to provide for appeals to the Administrative Law Court rather than the court of common pleas.



Section 8-17-345. Mediation-arbitration of employment action appeals.

The State Human Resources Director shall forward to a mediator-arbitrator all appeals which meet jurisdictional requirements and relate to the appeal of the following adverse employment actions: lack of promotional consideration and punitive reclassifications when the State Human Resources Director determines there is a material issue of fact regarding these issues, suspensions for ten days or fewer, and involuntary reassignments. In these cases, the arbitration decision is final. The provisions of the State Administrative Procedures Act do not apply to the mediation-arbitration proceedings.

The mediator-arbitrator must be assigned by the State Human Resources Director and shall serve as an impartial third party to hold conferences to mediate the appeal and if the appeal is not mediated, determine whether the covered employee substantiates that the agency's decision was not reasonable. The mediator-arbitrator shall review the documents which have been submitted by each party and shall schedule a time to meet with both parties, jointly or independently. Failure of the covered employee or the employee's representative to attend a conference without reasonable justification constitutes a waiver of the employee's rights to pursue the appeal further. The State Human Resources Director shall determine whether or not reasonable justification exists based on documents submitted by the parties.

The conferences with the parties are confidential and limited to the parties and their representatives, but other persons may attend with the permission of the parties and the mediator-arbitrator. The parties or their representatives attending a conference must have full authority to negotiate and recommend settlement. The mediator-arbitrator may not be compelled by subpoena or otherwise to divulge any records or discussions or to testify in regard to the mediation-arbitration in any adversary proceeding or judicial forum. All records, reports, documents, discussions, and other information received by the mediator-arbitrator while serving in that capacity are confidential, except the documents which have been submitted by each party shall be the record during judicial review.

If an agreement by the two parties is not reached, the mediator-arbitrator shall transmit to both parties a final written decision based on the information presented during the process concerning the appeal within forty-five calendar days after the mediator-arbitrator conducts a conference with either or both parties. This forty-five-day period may be extended by the State Human Resources Director under extenuating circumstances. The mediator-arbitrator shall request assistance from the attorney for the Office of Human Resources in the preparation of the final written decision. As a result of this decision, either the covered employee or the agency may request a reconsideration within thirty calendar days from receipt of the decision. The mediator-arbitrator shall request assistance from the attorney for the Office of Human Resources in the preparation of the written response to the request for reconsideration. Petition for judicial review of the final decision may be made by the covered employee to the court of common pleas of the county in which the covered employee's place of employment is located. Only after an agency submits a written request to the Office of Human Resources seeking approval of the Director of the Department of Administration may the agency initiate a petition for judicial review to the court of common pleas of the county in which the covered employee's place of employment is located. However, the agency may perfect the petition for judicial review only upon approval of the Director of the Department of Administration. The record for judicial review shall be limited to the documents which have been submitted by each party and the final written decision of the mediator-arbitrator. Neither the Director of the Department of Administration nor the Office of Human Resources nor the State Human Resources Director nor the mediator-arbitrator may be named in this petition for judicial review. However, any of these entities are entitled to make a motion in the court of common pleas to be allowed to intervene to participate in the petition for judicial review for appropriate reasons including their interest in defending their policies.

HISTORY: 1996 Act No. 284, Section 1, eff October 1, 1996.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 8-17-350. Duties of state personnel director relative to grievance appeals from agency decisions.

When an appeal is filed, the State Human Resources Director shall assemble all records, reports, and documentation of the earlier proceedings on the grievance and review the case to ascertain that there has been full compliance with established grievance policies, procedures, and regulations within the agency involved and shall determine whether or not the action is grievable to the committee or a mediator-arbitrator. The attorney for the Office of Human Resources or a committee attorney shall provide the State Human Resources Director legal advice requested to assist the State Human Resources Director in complying with the provisions of this article. If the State Human Resources Director determines that the action is grievable, he shall forward the appeal and documents either (1) to the mediator-arbitrator for mediation-arbitration or (2) after the mediation process has been completed, to the designated committee panel and to the committee attorney for a hearing, whichever is appropriate based on the type of adverse employment action. The State Human Resources Director shall notify committee members, the committee attorney, and the parties concerned of the date, time, and place of hearings. The documents transmitted by the State Human Resources Director to the designated committee panel and committee attorney must be marked into evidence as "Committee Exhibit I" during the committee chairman's opening statement at the beginning of the hearing unless excluded by the committee attorney based on a prior objection raised by either party.

The State Human Resources Director is responsible for recording the hearings, and shall provide to the committee from the resources of the Office of Human Resources, the administrative and clerical services required.

HISTORY: 1982 Act No. 402; 1996 Act No. 284, Section 6, eff October 1, 1996.

Effect of Amendment

The 1996 amendment substantially revised this section to conform its provisions to the revised procedures provided in Sections 8-17-310 et seq., and to provide for legal advice to the State Human Resources Director.



Section 8-17-360. Mediation of grievances by state personnel director.

Once an appeal has been made to the State Human Resources Director and has been determined to meet all jurisdictional requirements, but before forwarding the appeal to the committee, the State Human Resources Director shall appoint a mediator to the appeal of the following adverse employment actions: terminations, salary decreases based on performance, demotions, suspensions for more than ten days, and reductions in force when the State Human Resources Director determines there is a material issue of fact regarding inconsistent or improper application of the agency's reduction in force plan or policy. The mediator must be an impartial third party who shall act to encourage and facilitate the resolution of the dispute through mediation. The mediator shall review the documents which have been submitted by each party and shall schedule a time to meet with both parties, jointly or independently, to attempt to resolve the matter. Mediation conferences are confidential and limited to the parties and their representatives. Other persons may attend only with the permission of the parties and the mediator. The parties or their representatives attending a mediation conference must have full authority to negotiate and recommend settlement. Failure of the covered employee or the employee's representative to attend a mediation conference without reasonable justification constitutes a waiver of the employee's rights to further pursue the appeal. The State Human Resources Director shall determine whether or not reasonable justification exists based on documents submitted by the parties.

The mediator may not be compelled by subpoena or otherwise to divulge records or discussions or to testify in regard to the mediation in any adversary proceeding or judicial forum. All records, reports, documents, discussions, and other information received by the mediator while serving in that capacity are confidential.

HISTORY: 1982 Act No. 402, Section 6; 1996 Act No. 284, Section 7, eff October 1, 1996.

Effect of Amendment

The 1996 amendment substantially revised this section to conform its provisions to the alternative dispute provisions of Sections 8-17-310 et seq. and to provide for the handling of appeals by a mediator.



Section 8-17-370. Exemptions.

The provisions of this article do not apply to:

(1) members, officers, or employees of the General Assembly;

(2) employees within the Office of the Governor who work at the mansion or in the State House or those employees appointed by the Governor to serve at or above the organizational level of assistant directors of the individual program components;

(3) elected public officials of this State or persons appointed to fill vacancies in these offices;

(4) all judges, officers, and employees of the Judicial Department; jurors; all employees of the Commission on Prosecution Coordination; and the judges, officers, and employees of the Administrative Law Court;

(5) members of state boards, commissions, councils, advisory councils, or committees compensated on a per diem basis;

(6) inmate help in a charitable, penal, or correctional institution, residents of rehabilitation facilities, or students employed in institutions of learning;

(7) part-time professional personnel engaged in consultant or contractual services;

(8) an agency head who has the authority and responsibility for an agency within state government including the divisions of the Department of Administration and the State Fiscal Accountability Authority;

(9) employees of the Public Service Authority, State Ports Authority, the Jobs-Economic Development Authority, or the Division of Public Railways and the Division of Savannah Valley Development of the Department of Commerce;

(10) teaching or research faculty, professional librarians, academic administrators, or other persons holding faculty appointments at a four-year post-secondary educational institution, including its branch campuses, if any, as defined in Section 59-107-10;

(11) athletic coaches and unclassified employees in the athletic departments of four-year post-secondary educational institutions as defined in Section 59-107-10;

(12) deputy directors as defined in Section 8-17-320;

(13) regional and county directors of the Department of Social Services as defined in Section 43-3-40(B);

(14) employees of the Medical University Hospital Authority, provided the Medical University Hospital Authority has promulgated an employee grievance plan in accordance with its enabling provision;

(15) presidents of the South Carolina Technical College System;

(16) a retired member of the South Carolina Police Officers Retirement System or a retired member of the South Carolina Retirement System who is hired by an agency to fill all or some fraction of a full-time equivalent (FTE) position covered by the State Employee Grievance Procedure Act; and

(17) notwithstanding the provisions of Section 9-1-2210(E), any participant in the Teacher and Employee Retention Incentive Program.

(18) the chief investment officer and all other employees of the Retirement System Investment Commission.

(19) employees of the Office of the Lieutenant Governor if the employees report directly to the Lieutenant Governor or report directly to a person who reports directly to the Lieutenant Governor.

(20) the executive director, assistant directors, and the area directors of the South Carolina Department of Employment and Workforce created pursuant to Section 1-30-10(A)(20).

HISTORY: 1982 Act No. 402, Section 7; 1993 Act No. 177, Section 1, eff June 16, 1993, and applies to personnel actions taken after that date; 1993 Act No. 181 Section 73, eff July 1, 1993; 1994 Act No. 452, Section 8, eff June 16, 1994; 1996 Act No. 284, Section 8, eff October 1 1996; 2000 Act No. 264, Section 3, eff May 1, 2000; 2002 Act No. 171, Section 1, eff February 7, 2002; 2002 Act No. 356, Section 11, eff July 1, 2002; 2005 Act No. 153, Pt II, Sections 3.A, 3.B, Pt IV, Section 4, eff July 1, 2005; 2008 Act No. 353, Section 2, Pt 25B, eff July 1, 2009; 2010 Act No. 146, Section 6, eff March 30, 2010.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 114, "Department of Employment and Workforce" was substituted for "Department of Workforce".

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

At the direction of the Code Commissioner in 2016, in (8), added reference to the State Fiscal Accountability Authority, which was inadvertently omitted when name changes were made pursuant to the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

This section was amended by 1993 Act No. 177, Section 1, but that Act made no change in paragraph (9). Paragraph (9) was amended by 1993 Act No. 181, Section 73. As set out above, paragraph (9) reflects the amendments made by Act No. 181, Section 73, pursuant to the direction of 1993 Act No. 181, Section 1614, which reads:

"SECTION 1614. Notwithstanding any permanent or temporary provision of law, any enactment, or portion thereof, of the General Assembly in 1993 in conflict with any provision of this act shall be suspended as to its force and effect until March 1, 1994. Where there is no conflict the provisions of any other enactments shall supersede the provisions of this act. For the purposes of this section, 'conflict' shall not include:

"(1) where provisions of the Code of Laws of 1976, as amended, are repeated herein so as to incorporate only changes in the names of agencies, divisions or departments, except so far as such change in name conflicts with another enactment or a portion of another enactment, or.

"(2) where provisions of the Code of Laws of 1976, as amended, are repeated herein so as to incorporate only changes in the governance or structure of an agency, division or department except so far as such governance or structure is in conflict with another enactment or some portion of another enactment."

2005 Act No. 153, Pt II, Section 3.C, provides as follows:

"Notwithstanding the provisions of Section 9-1-2210(E) of the 1976 Code, as amended by this part, the provisions of Section 8-17-370(17) of the 1976 Code, as added by subsection B. of this section, apply for persons becoming TERI program participants after the ratification date of this act."

Effect of Amendment

The first 1993 amendment, in paragraph (4), added "and all employees of the Commission on Prosecution Coordination"; added paragraph (11) concerning athletic personnel; and made grammatical changes.

The second 1993 amendment, in paragraph (9), substituted "Division of Public Railways of the Department of Commerce" for "Public Railways Commission".

The 1994 amendment in paragraph (4) added ", and the judges, officers, and employees of the Administrative Law Judge Division".

The 1996 amendment revised paragraphs (4) and (7) through (10), added paragraphs (12) and (13) and made nonsubstantive changes.

The 2000 amendment added paragraph (14).

The first 2002 amendment, in subsections (10) and (11), inserted "four-year post-secondary" and deleted the "technical education colleges and centers" exception; and added subsection (15) concerning technical college presidents.

The second 2002 amendment added subsection (16).

The 2005 amendments, in item (16), added "or a retired member of the South Carolina Retirement System"; and added items (17) and (18).

The 2008 amendment added item (19) relating to employees of the Lieutenant Governor effective July 1, 2009.

The 2010 amendment added subsection (20), relating to directors of the Department of Employment and Workforce.



Section 8-17-375. Reassignment, termination, or reduction of compensation of unclassified executive department employees appointed by governing board subject to Senate confirmation.

Notwithstanding any other provision of law, employees of an executive department of this State, except for the Department of Transportation, enumerated in Section 1-30-10(A) with a governing board who are unclassified, whose employment or compensation are decided by the governing board subject to specified approvals provided by law, and whose appointment or employment is subject to Senate confirmation may not be reassigned, terminated, or have their compensation reduced, except by majority vote of the governing board and approval by the Senate upon advice and consent prior to the action being taken or an interim appointment being made.

HISTORY: 2008 Act No. 353, Section 2, Pt 20H, eff July 1, 2009.



Section 8-17-380. Grievance and performance appraisal procedure for academic employees.

With respect to the teaching and research faculty, professional librarians, academic administrators, and all other persons holding faculty appointments at any post-secondary educational institutions described in item (10) of Section 8-17-370, each such institution, subject to the approval of the Director of the Department of Administration or its designee and the Commission on Higher Education, shall establish in writing:

(a) A performance appraisal procedure which shall assure:

(1) annual review and evaluation of such employees;

(2) written findings;

(3) review of evaluations with each covered employee;

(4) retention of performance appraisals and written comments of such employee, if any, in a permanent file with right of full disclosure to the employee.

(b) A grievance procedure which shall at an appropriate stage provide a hearing for such employees before an individual or committee designated for such purposes, at which the employee shall have the right to representation by counsel and the opportunity to present evidence in his behalf. Any such procedure shall include the right of the employee to appeal the post-hearing decision to the governing board of the institution, or a committee designated by the board for this purpose, such appeal to be limited to the record of the hearing. Discrimination in compensation, promotion, and work assignment shall be subjects for consideration by such grievance procedure. Dismissal of tenured or other permanent employees and dismissal prior to the end of an employment contract term shall be only for cause, and shall be subject for consideration by such grievance procedure. The granting or the failure to grant tenured status to such employees or nonrenewal of employment contracts at the end of the contract term shall not be subjects for consideration by such grievance procedure.

The grievance and performance appraisal procedure provided for herein shall be submitted to the Department of Administration or its designee and the Commission on Higher Education for approval within six months after the establishment of any new institution.

HISTORY: 1982 Act No. 402, Section 8.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.






CHAPTER 19 - MERIT SYSTEM FOR STATE-AIDED AGENCIES

Section 8-19-10. Repealed by 1999 Act No. 100, Part II, Section 33(B), eff July 1, 1999.

Editor's Note

Former Section 8-19-10 was entitled "Short title" and was derived from 1962 Code Section 1-49.31; 1974 (58) 2085.



Section 8-19-15. Establishment of merit principles for personnel administration.

A grant-in-aid agency required by federal law to operate under merit principles in the administration of its personnel programs as a condition of receiving federal grants, shall establish those policies and procedures necessary to assure compliance with the federal merit principles requirements.

HISTORY: 1999 Act No. 100, Part II, Section 33, eff July 1, 1999.



Section 8-19-20 to 8-19-60. Repealed by 1999 Act No. 100, Part II, Section 33(B).

Editor's Note

Former Section 8-19-20 was entitled "Creation of system and merit system council; membership of council" and was derived from 1962 Code Section 1-49.32; 1974 (58) 2085.

Former Section 8-19-30 was entitled "Appointment and terms of members of council" and was derived from 1962 Code Section 1-49.33; 1974 (58) 2085.

Former Section 8-19-40 was entitled "Selection of officers, meetings and compensation of members of council; duties of State Personnel Director" and was derived from 1962 Code Section 1-49.34; 1974 (58) 2085.

Former Section 8-19-50 was entitled "Duties of council" and was derived from 1962 Code Section 1-49.35; 1974 (58) 2085.

Former Section 8-19-55 was entitled "Exemptions from disclosure" and was derived from 1989 Act No. 111, Section 1.

Former Section 8-19-60 was entitled "Application of chapter" and was derived from 1962 Code Section 1-49.36; 1974 (58) 2085.






CHAPTER 21 - FEES AND COSTS GENERALLY

Section 8-21-10. Only fees and costs prescribed are recoverable.

The several officers named in this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, shall be entitled to receive and recover the fees and costs prescribed by this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, and none other, for the services herein enumerated.

HISTORY: 1962 Code Section 27-1; 1952 Code Section 27-1; 1942 Code Section 4920; 1932 Code Section 4921; Civ. C. '22 Section 5726; Civ. C. '12 Section 4209; Civ. C. '02 Section 3100; G. S. 2429; R. S. 2553.



Section 8-21-15. No fee for performing duty, responsibility, or function of agency unless authorized by statute and regulation; exceptions.

(A) No state agency, department, board, committee, commission, or authority initially may set a fee for performing any duty, responsibility, or function unless the fee for performing the particular duty, responsibility, or function is authorized by statutory law and set by regulation except as provided in this section.

(B) This section does not apply to:

(1) state-supported governmental health care facilities;

(2) state-supported schools, colleges, and universities;

(3) educational, entertainment, recreational, cultural, and training programs;

(4) the State Board of Financial Institutions;

(5) sales by state agencies of goods or tangible products produced for or by these agencies;

(6) charges by state agencies for room and board provided on state-owned property;

(7) application fees for recreational activities sponsored by state agencies and conducted on a draw or lottery basis;

(8) court fees or fines levied in a judicial or adjudicatory proceeding.

(C) This section does not prohibit a state agency, department, board, committee, or commission from charging fees for services provided to other state agencies, departments, boards, committees, commissions, or political subdivisions regardless of whether the fee is set by statute.

(D) Statutory law for purposes of this section does not include regulations promulgated pursuant to the State Administrative Procedures Act.

HISTORY: 1987 Act No. 178 Section 1, eff June 30, 1987.



Section 8-21-20. Mileage shall be computed by shortest practical route.

Whenever provision is made by law for the payment of mileage of jurors, witnesses or other persons required to attend court or to travel to perform any legal duty, such mileage shall be computed and paid for by the shortest practical route to be traveled over any regularly established highway.

HISTORY: 1962 Code Section 27-2; 1952 Code Section 27-2; 1942 Code Sections 632, 3712-1; 1932 Code Sections 632, 932; Civ. P. '22 Section 572; Cr. P. '22 Sections 28, 572; Civ. C. '12 Section 4040; Civ. C. '02 Sections 2738, 2938; G. S. 2269; R. S. 2384; 1874 (15) 608; 1878 (16) 630; 1907 (25) 518; 1911 (27) 86; 1917 (30) 161; 1920 (31) 735; 1925 (34) 233; 1933 (38) 8, 14, 76, 111; 1934 (38) 1598; 1935 (39) 220; 1936 (39) 1304, 1315, 1321, 1472, 1544; 1937 (40) 36, 45, 177, 190, 209, 385; 1938 (40) 1563, 1590, 1602, 1698; 1939 (41) 415; 1940 (41) 1938; 1949 (46) 110.



Section 8-21-30. Liability for ten times fee illegally charged.

If any officer herein named shall charge any other fee or fees for any services herein mentioned, such officer shall be liable to forfeit ten times the amount so improperly charged, to be recovered by suit in the court of common pleas, by attachment or by sale when the penalty does not exceed twenty dollars.

HISTORY: 1962 Code Section 27-3; 1952 Code Section 27-3; 1942 Code Section 4921; 1932 Code Section 4962; Civ. C. '22 Section 5764; Civ. C. '12 Section 4239; Civ. C. '02 Section 3129; G. S. 2446; R. S. 2570; 1878 (16) 631.



Section 8-21-40. Bills of costs shall be attached to executions.

In any case in which the clerk of court or a magistrate shall issue an execution, he shall attach thereto a bill of each item of costs therein charged and also shall tax all costs which accrue to the sheriff for services on such execution.

HISTORY: 1962 Code Section 27-4; 1952 Code Section 27-4; 1942 Code Sections 3619, 4921; 1932 Code Sections 3619, 4962; Civ. C. '22 Sections 2163, 5764; Civ. C. '12 Sections 1339, 4239; Civ. C. '02 Sections 941, 3129; G. S. 763, 2446; R. S. 813, 2570; 1827 (6) 336 Section 5; 1878 (16) 631; 1972 (57) 2584.



Section 8-21-50. Rules of construction.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23.

HISTORY: 1962 Code Section 27-6; 1960 (51) 1744.



Section 8-21-110. Fees of Secretary of State.

The Secretary of State may charge the following fees:

(1) For every search, fourteen cents;

(2) For entering satisfaction on a mortgage, twenty-one cents;

(3) For recording a mark or brand, twenty-one cents;

(4) For recording any writing, nine cents for every copy sheet containing ninety words;

(5) For making out a grant of lands, recording and fixing the great seal, two dollars and fourteen cents;

(6) For a testimonial with the great seal, one dollar and seven cents;

(7) For registering the certificate of (a) a person becoming a citizen, twenty-five cents, (b) for a family not exceeding three, fifty cents and (c) for a family exceeding three, one dollar;

(8) For commissioning a commissioner of deeds, three dollars and twenty-five cents;

(9) For filing a limited partnership agreement, five dollars;

(10) For furnishing a certificate under seal, one dollar;

(11) For making a certified copy of a charter, two dollars;

(12) For making a certified copy of a land grant, one dollar and sixty cents;

(13) For making a certified copy of a plat, (a) tracing, first four corners, one dollar, and five cents per additional corner, plus one dollar for certifying, and (b) copying, per page, thirty-five cents; and

(14) For certified copy of any record, one dollar and sixty cents.

Fees received for these services shall be deposited in the State Treasury to the credit of the General Fund of the State.

HISTORY: 1962 Code Section 27-501; 1952 Code Section 27-501; 1942 Code Section 4922; 1932 Code Section 4922; Civ. C. '22 Section 5727; Civ. C. '12 Section 4210; Civ. C. '02 Section 3101; G. S. 2430; R. S. 2454; 1790 (5) 153; 1799 (5) 355; 1901 (23) 754; 1954 (48) 1566; 1961 (52) 621.



Section 8-21-120. Fees of appraisers of homestead and commissioners in dower or partition.

The fees:

(1) Of appraisers to set out the homestead shall be two dollars per day; and

(2) Of commissioners in dower or in partition shall be each one dollar and a half per day and five cents per mile for necessary travel.

HISTORY: 1962 Code Section 27-502; 1952 Code Section 27-502; 1942 Code Section 4961; 1932 Code Section 4961; Civ. C. '22 Section 5763; Civ. C. '12 Section 4238; Civ. C. '02 Section 3128; G. S. 2445; R. S. 2568; 1788 (4) 724; 1839 (11) 61; 1868 (14) 21; 1918 (30) 717.



Section 8-21-130. Fee of county auditors.

For every entry and endorsement on any deed of conveyance of real property recorded in his office, each county auditor shall receive a fee of twenty-five cents.

HISTORY: 1962 Code Section 27-503; 1952 Code Section 27-503; 1942 Code Section 4960; 1932 Code Section 4960; Civ. C. '22 Section 5762; Civ. C. '12 Section 4237; Civ. C. '02 Section 3127; G. S. 2444; R. S. 2567; 1871 (15) 621; 1935 (39) 304.



Section 8-21-140. Fees of notaries public.

The fees of notaries public shall be as follows:

(1) For taking a deposition and swearing witnesses, twenty-five cents per copy sheet;

(2) For a duplicate of a deposition, protest and certificate, ten cents per copy sheet of one hundred words;

(3) For each attendance upon any person for proving a matter or thing and certifying the same, fifty cents;

(4) For every notarial certificate, with seal, fifty cents;

(5) For administering an oath for an affidavit, twenty-five cents;

(6) For taking a renunciation of dower or inheritance, one dollar; and

(7) For every protest, fifty cents, together with the cost of postage for transmitting notice thereof.

HISTORY: 1962 Code Section 27-506; 1952 Code Section 27-506; 1942 Code Section 4957; 1932 Code Section 4957; Civ. C. '22 Section 5759; Civ. C. '12 Section 4234; Civ. C. '02 Section 3123; G. S. 2440; R. S. 2564; 1898 (22) 699.



Section 8-21-150. Fees of deputy surveyors.

The fees of deputy surveyors shall be as follows:

(1) For surveying every acre of land, one cent;

(2) For making out a fair plat, certifying, signing and returning the same, two dollars and fourteen cents; and

(3) For running old lines for any person or between parties, or by order of court, while they are on the survey, three dollars per day.

HISTORY: 1962 Code Section 27-508; 1952 Code Section 27-508; 1942 Code Section 4959; 1932 Code Section 4959; Civ. C. '22 Section 5761; Civ. C. '12 Section 4236; Civ. C. '02 Section 3126; G. S. 2443; R. S. 2566; 1791 (5) 158.



Section 8-21-300. Salaries of clerks of court and registers of deeds; disposition of fees and costs received.

The clerks of court and registers of deeds of the several counties shall receive such salaries for performance of their duties as may be fixed by the governing body of the county, which shall not be diminished during their terms of office, and such compensation shall not be measured or affected by the fees and costs received by such officers under the provisions of this article. All such fees and costs received under the provisions of this article by such officials of any county shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1979 Act No. 164 Part I Section 1; 1997 Act No. 34, Section 1, eff January 1, 1998.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 8-21-310. Schedule of fees and costs to be collected.

Except as otherwise expressly provided, the following fees and costs must be collected on a uniform basis in each county by clerks of court and registers of deeds or county treasurers as may be determined by the governing body of the county:

(1) for recording a deed to or a mortgage on real estate, ten dollars; and an additional one dollar a page for any deed or mortgage containing more than four pages; for entry of a deed or mortgage that covers both real estate and personal property in the indexes for both real and personal property conveyances or mortgages, one dollar additional;

(2) for recording a chattel mortgage, conditional sale contract, lease or contract of sale of personal property, and any other document required to be recorded under the Uniform Commercial Code (Title 36), the fees provided in Title 36;

(3) for recording an instrument which assigns, transfers, or affects a single real estate mortgage or other instrument affecting title to real property or lien for the payment of money, unless it is part of the original instrument when initially filed, six dollars; and if the instrument assigns, transfers, or affects more than one real estate mortgage, instrument, or lien, six dollars for each mortgage, instrument, or lien assigned, transferred, or affected and referred to in the instrument and an additional one dollar for each page for any instrument exceeding one page;

(4) for recording any lease, contract of sale, trust indenture, or other document affecting title or possession of real property not otherwise provided for in this section, ten dollars, and an additional one dollar a page for a document containing more than four pages;

(5) for recording satisfaction on the record of a mortgage of real estate or a chattel mortgage or other recorded lien, and certifying the entry on the original or a copy, five dollars;

(6) for recording separate probates, affidavits, or certificates which are not part of or attached to another document to be recorded, ten dollars;

(7) for recording a plat larger than eight and one-half by fourteen inches, ten dollars; for plats of "legal size" dimensions, or smaller, five dollars;

(8) for recording decree of foreclosure or partition of real property in mortgage book or deed book, the same fee as for recording deed or mortgage of real estate;

(9) for recording any other paper affecting title or possession of real estate or personal property and required by law to be recorded, except judicial records, ten dollars, and an additional one dollar a page for a document containing more than four pages;

(10) for filing power of attorney, trustee qualification, or other appointment, fifteen dollars, and an additional one dollar a page for a document containing more than four pages. However, upon presentation of a copy of deployment orders to a combat zone by or on behalf of a member of the Armed Forces of the United States, the filing fee for a power of attorney for the person deployed is waived. In addition, the filing fee for a revocation of power of attorney filed by or on behalf of a member of the armed forces of the United States is waived if the revocation is filed: (i) within three years from the date of filing the power of attorney; and (ii) a copy of the deployment orders to a combat zone is presented. For purposes of this item, "combat zone" has the meaning provided in Internal Revenue Service Publication 3 and includes service in a qualified hazardous duty area;

(11)(a) For filing first complaint or petition, including application for a remedial and prerogative writ and bond on attachment or other bond, in a civil action or proceeding, in a court of record, one hundred dollars. There is no further fee for filing an amended or supplemental complaint or petition nor for filing any other paper in the same action or proceeding. An original application for post conviction relief may be filed without fee upon permission of the court to which the application is addressed. There is no further fee for entering and filing a verdict, judgment, final decree, or order of dismissal, and enrolling a judgment thereon, for signing, sealing, and issuance of execution, or for entering satisfaction or partial satisfaction on a judgment:

(b) for filing, recording, and indexing lis pendens when not accompanied by summons and complaint, ten dollars;

(c) for receiving and enrolling transcripts of judgment from magistrate's courts and federal district courts, ten dollars;

(d) for filing and enrolling a judgment by confession, ten dollars;

(12) no fee may be charged to a defendant or respondent for filing an answer, return, or other papers in any civil action or proceeding, in a court of record;

(13) for taking and filing an order for bail with or without bond, one dollar; with bond when surety must be justified, ten dollars;

(14) for taking and filing bond or security costs, one dollar; with bond when surety must be justified, ten dollars;

(15) for filing or recording any commission of notary public or other public office, license or permit to practice any profession or trade, notice of formation or dissolution of any partnership, five dollars;

(16) for filing the charter of any public or private corporation or association required by law to be recorded, ten dollars, and an additional one dollar a page for any such document containing more than four pages;

(17) for issuing an official certificate under seal of court not otherwise specified in this section, one dollar;

(18) for holding a hearing for condemnation proceedings, twenty-five dollars a day;

(19) for filing notice of discharge in bankruptcy, fifteen dollars;

(20) for filing and enrolling and satisfaction of South Carolina and United States Government tax liens:

(a) for filing and enrolling and satisfying executions or warrants for distraint for the South Carolina Department of Employment and Workforce, the South Carolina Department of Revenue, or any other state agency, where costs of the executions or warrants for distraint are chargeable to the persons against whom such executions or warrants for distraint are issued, ten dollars;

(b) for filing and enrolling and satisfying any tax lien of any agency of the United States Government, where the costs of the executions are chargeable to the persons against whom such executions are issued, ten dollars;

The clerk shall mark "satisfied" upon receipt of the fees provided in this item for any tax lien or warrant for distraint issued by any agency of this State or of the United States upon receipt of a certificate duly signed by an authorized officer of any agency of this State or the United States to the effect that the execution or warrant for distraint has been paid and satisfied.

(21) for filing and processing an order for the Destruction of Arrest Records, thirty-five dollars, which fee must be for each order regardless of the number of cases contained in the order. The fee under the provisions of this item does not apply to cases where the defendant is found not guilty or where the underlying charge is dismissed or nol prossed unless that dismissal or nol prosse is the result of successful completion of a pretrial intervention program;

(22) for filing, indexing, enrolling, and entering a foreign judgment and an affidavit pursuant to Article 11, Chapter 35, Title 15 of the 1976 Code, one hundred dollars.

(23) for filing a notice of meter conservation charge as permitted by Section 58-37-50, ten dollars.

(24) for filing court documents by electronic means from an integrated electronic filing (e-filing) system owned and operated by the South Carolina Judicial Department in an amount set by the Chief Justice of the South Carolina Supreme Court and all fees must be remitted to the South Carolina Judicial Department to be dedicated to the support of court technology.

HISTORY: 1979 Act No. 164 Part I Section 1; 1983 Act No. 139 Sections 1, 2; 1988 Act No. 619, eff June 2, 1988; 1990 Act No. 531, Section 1, eff June 4, 1990; 1990 Act No. 612, Section 43, amending (11)(a) eff July 1, 1990 (became law without the Governor's signature); 1991 Act No. 153, Section 1, eff June 12, 1991; 1991 Act No. 171, Part II, Section 53A, eff July 1, 1991; 1993 Act No. 80, Section 2, eff June 11, 1993; 1993 Act No. 175, Section 1, eff June 16, 1993; 1993 Act No. 181, Section 74, eff July 1, 1993; 1994 Act No. 497, Part II, Section 36H, eff January 1, 1995; 1996 Act No. 244, Section 1, eff March 4, 1996; 1997 Act No. 34, Section 1, eff January 1, 1998; 1997 Act No. 155, Part II, Section 36A, eff July 1, 1997; 2002 Act No. 329, Section 3A, eff July 1, 2002; 2010 Act No. 141, Section 2, eff March 31, 2010; 2010 Act No. 256, Section 1, eff June 11, 2010; 2012 Act No. 269, Section 1, eff June 20, 2012.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.

At the direction of the Code Commissioner in 2010 to correct an inadvertent paragraph placement, the undesignated paragraph beginning with "The clerk shall mark" was moved from the end of the section to item (20), and in that paragraph, "for" was inserted after "the fees provided in this item".

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Effect of Amendment

The 1988 amendment, in paragraph (11), subparagraph (a), increased the fee from twenty-five dollars to thirty-five dollars; and made grammatical changes.

The 1990 amendment by Act No. 531, Section 1, increased the amount of various fees, and deleted obsolete language.

The 1990 amendment by Act No. 612, Part II, Section 43A, raised the filing fee for a first complaint or petition in a civil action or proceeding in a court of record in paragraph (11), subparagraph (a), from thirty-five dollars to fifty dollars.

The 1991 amendment by Act No. 171, Part II, Section 53A, increased the filing fee in paragraph (11), subparagraph (a), from "fifty" to "fifty-five" dollars; and provided that the increase in this fee must be deposited to the credit of the general fund.

The 1991 amendment, by Act No. 153 Section 1, added paragraph (21), pertaining to the expungement of criminal records.

The 1993 amendment, by Act 80, added paragraph (22), pertaining to the filing, etc. of foreign judgments.

The 1993 amendment, by Act 175, revised paragraph (21), which formerly read "for expunging criminal records as provided by law, twenty-five dollars".

The 1993 amendment, by Act 181, in paragraph (20), subparagraph (a), substituted "Department of Revenue" for "Tax Commission".

The 1994 amendment, in paragraph (11), subparagraph (a), deleted the requirement reading "Of the fifty-five dollar fee thirty-five dollars is subject to the disposition provision of Section 20-7-1510 and the remaining twenty dollars must be remitted to the State and deposited to the credit of the general fund of the State".

The 1996 amendment added in paragraph (11) subparagraph (d).

The 1997 amendment (by Act No. 155), in the first sentence of paragraph (11)(a), increased the filing fee from fifty-five dollars to seventy dollars.

The 2002 amendment, in paragraphs (6), (13), (14) and items (11)(b) through (11)(d), and (20)(a), substituted "ten" for "five"; in paragraphs (10) and (19), substituted "fifteen" for "ten"; in item 11(a), substituted "one hundred dollars" for "seventy"; in paragraph (15), substituted "five" for "two"; and in paragraph (22), substituted "one-hundred" for "fifty-five".

The first 2010 amendment, 2010 Act No. 141, Section 2, added paragraph (23), relating to filing a notice of meter conservation charge.

The second 2010 amendment, 2010 Act No. 256, Section 1, rewrote subsection (10).

The 2012 amendment added item (24) relating to electronic filing.



Section 8-21-320. Motion fees.

There is assessed for every motion made in the court of common pleas and family court, not including motions made in family court juvenile delinquency proceedings, a fee of twenty-five dollars. The fee must accompany each motion filed. The Supreme Court has authority to issue administrative rules to exempt from the motion fee certain family court matters involving rules to show cause in child and spousal support matters. The Supreme Court may waive the filing fees imposed by this section upon a proper showing of indigency. The revenue from this fee must be collected by the clerk of court in each court and remitted to the State Treasurer and credited to a separate judicial department support fund for the exclusive use of the judicial department.

The revenue collected pursuant to this section shall be distributed by the State Treasurer in the following manner:

(1) The first four hundred fifty thousand dollars of these funds must be transferred to the Prosecution Coordination Commission. The funds shall be distributed equally to the third, fourth, and eleventh judicial circuits to fund drug courts.

(2) Any remaining funds must be transferred to the Judicial Department for operating purposes.

HISTORY: 2002 Act No. 329, Section 3G, eff June 18, 2002; 2008 Act No. 353, Section 2, Pt 20G, eff July 1, 2009.

Effect of Amendment

The 2008 amendment added the second undesignated paragraph effective July 1, 2009.



Section 8-21-760. Salaries of probate judges; disposition of costs and fees received.

The probate judges must receive salaries for performance of their duties pursuant to Section 8-21-765.

A probate judge who is receiving a salary greater than provided for his position under the provisions of this chapter must not be reduced in salary during his tenure in office. Tenure in office continues at the expiration of a term if that judge is reelected.

The governing body of the county shall provide the salary, equipment, facilities, and supplies of the support personnel and staff of the probate judge, together with all other costs necessary for the efficient operation of the court, including but not limited to, court reporters, secretaries, clerks, per diem, travel, educational, and other benefits for the judge and his staff. A probate judge is not prohibited from acting as special referee with the agreement of the county governing body, but no probate judge is eligible to serve as a standing master-in-equity.

The probate judge in each county must serve full time and shall carry out all duties assigned by law.

Fees and costs received under the provisions of this article by the officials of a county must be accounted for and paid into the general fund of the county as directed by the governing body of that county. Any remuneration received by a probate judge for performing duties assigned by the Department of Mental Health must be remitted by the probate judge to the county treasurer for deposit into the general fund of the county.

HISTORY: 1979 Act No. 164 Part I Section 2A; 1988 Act No. 678, Part IV, Section 1, eff July 1, 2002.

Effect of Amendment

The 1988 amendment rewrote this section.



Section 8-21-765. Salary schedules.

(A) The salary of the office of probate judge is based on a salary schedule which uses base salaries determined by population categories according to the latest official United States Decennial Census. The governing body of each county shall pay the probate judge of the county a base salary as follows:

(1) for those counties with a population of two hundred thousand and above, the base salary is fifty-nine thousand dollars;

(2) for those counties with a population of at least one hundred fifty thousand but not more than one hundred ninety-nine thousand, nine hundred ninety-nine, the base salary is forty-nine thousand dollars;

(3) for those counties with a population of at least one hundred thousand but not more than one hundred forty-nine thousand, nine hundred ninety-nine, the base salary is thirty-eight thousand dollars;

(4) for those counties with a population of at least fifty thousand but not more than ninety-nine thousand, nine hundred ninety-nine, the base salary is thirty-three thousand dollars;

(5) for those counties with a population of at least thirty-five thousand but not more than forty-nine thousand, nine hundred ninety-nine, the base salary is thirty-one thousand, five hundred dollars;

(6) for those counties with a population of at least twenty thousand but not more than thirty-four thousand, nine hundred ninety-nine, the base salary is twenty-five thousand dollars;

(7) for those counties with a population less than twenty thousand, the base salary is twenty-two thousand, five hundred dollars.

(B) The South Carolina Court Administration is charged with monitoring compliance with this section. Nothing contained in this section may be construed as prohibiting a county from paying in excess of the minimum base salaries provided for in this section.

A probate judge is entitled to the same perquisites as those employees of the county of similar position and salary.

A cost of living increase must be paid by the county in the amount provided classified state employees in the annual state general appropriations act of the previous fiscal year. The base salaries provided for in this Part must be adjusted annually based on the percentage amount of the cost of living increase paid to classified state employees in the annual state general appropriations act of the previous fiscal year.

HISTORY: 1988 Act No. 678, Part IV, Section 2, eff January 1, 1989.



Section 8-21-770. Determination of fees and costs; schedule of fees and costs to be collected.

(A) Fees and costs are payable upon the filing of an application or petition. Payment may, in the discretion of the probate judge, be deferred for a period no greater than the time provided by law for filing the inventory and appraisement. Any adjustment of fees and costs collected at the opening of the estate must be effected before or at the time of final settlement.

(B) In estate and conservatorship proceedings, the fee shall be based upon the gross value of the decedent's probate estate or the protected person's estate as shown on the inventory and appraisement as follows:

(1) Property valuation less than $5,000.00 $25.00 (2) Property valuation of $5,000.00 but less than $20,000.00 $45.00 (3) Property valuation of $20,000.00 but less than $60,000.00 $67.50 (4) Property valuation of $60,000.00 but less than $100,000.00 $95.00 (5) Property valuation of $100,000.00 but less than $600,000.00 $95.00 plus .15 percent of the property valuation between $100,000.00 and $600,000.00

(6) Property valuation of $600,000.00 or higher amount set forth in (5) above plus one-fourth of one percent of the property valuation above $600,000.00.

For purposes of this subsection, "decedent's probate estate" means the decedent's property passing under the decedent's will plus the decedent's property passing by intestacy and "protected person's estate" means the protected person's property that vests in a conservator as trustee pursuant to Section 62-5-420.

(C) Other fees of the Probate Court are as follows:

(1) Issuing certified copy $5.00 (2) Issuing exemplified/authenticated copy $20.00 (3) Reforming or correcting marriage record $6.75 (4) Filing demands for notice $5.00 (5) Filing conservatorship accountings $10.00 (6) Recording authenticated or certified record $20.00 (7) Reopening closed estates $22.50 (8) Appointment of special or temporary fiduciary $22.50 (9) Filing and indexing will under Section 62-2-901 $10.00 (10) Certifying appeal record $10.00

(11) Filing the initial petition in any action or proceeding other than (B) above, same fee as charged for filing civil actions in circuit court

(12) Filing affidavit for collection of personal property under Section 62-3-1201, the fee pursuant to item (B) above based upon property valuation shown, provided that where the property valuation is less than $100.00, the fee shall be one-half the amount otherwise provided.

(D) The costs of the notice to creditors or other legal advertisement are in addition to prescribed court costs and are due and payable prior to publication of advertisement.

HISTORY: 1979 Act No. 164, Part I Section 2A; 1993 Act No. 181, Section 75, eff July 1, 1993; 1994 Act No. 470, Section 3, eff 30 days after July 14, 1994; 1995 Act No. 15, Section 1, eff April 4, 1995, but shall apply retroactively to August 15, 1994.

Editor's Note

1995 Act No. 15, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor, but Section 1 shall apply retroactively to August 15, 1994. Any person who remitted fees pursuant to Section 3 of Act 470 of 1994 may petition the court within one year of this act's effective date to obtain a refund of the difference between that which is due pursuant to this act and that which was due pursuant to Section 3 of Act 470 of 1994." [Note: 1994 Act No. 470 Section 3 amended Section 8-21-770].



Section 8-21-780. Repealed by 1994 Act No. 470, Section 6, eff 30 days after July 14, 1994.

Editor's Note

Former Section 8-21-780 was derived from 1979 Act No. 164 Part I Section 2A.

Former Section 8-21-780 provided for a fee of $1.00 per page for copies of statements furnished to the Department of Revenue and Taxation by the Probate Court and that the fees would be charges against the estate and collected prior to final discharge.



Section 8-21-790. Fees for settlement of estates; disposition of fees by Department of Revenue.

The office of the probate court must also be paid fees according to the following schedule for each estate settled:

On the first $100.00 of tax collected 5% Above $100.00 and up to $1,000.00 2% Above $1,000.00 and up to $10,000.00 1 1/2% Above $10,000.00 and up to $50,000.00 1% Above $50,000.00 and up to $100,000.00 3/4 of 1% Above $100,000.00 and up to $300,000.00 1/2 of 1% Above $300,000.00 1/4 of 1%

If the probate judge fails or neglects to perform a duty required under Chapter 16 of Title 12, the Department of Revenue may withhold any or all of the fees provided for in the schedule and shall credit the withheld fees to the general fund of the State Treasury. All fees allowed under this schedule must be paid out of the taxes collected by the Department of Revenue no less than monthly upon receipt of them and the receipt of the County Treasurer is sufficient voucher for paying same.

HISTORY: 1979 Act No. 164 Part I Section 2A; 1993 Act No. 181, Section 77, eff July 1, 1993; 1994 Act No. 470, Section 4, eff 30 days after July 14, 1994; 1997 Act No. 114, Section 4, eff June 13, 1997.

Effect of Amendment

The 1993 amendment revised this section by substituting "Department of Revenue" for "Tax Commission" throughout.

The 1994 amendment substituted "must" for "shall" in the opening paragraph and, in the second paragraph, deleted language which had permitted the department to retain certain fees.

The 1997 amendment rewrote the second paragraph.



Section 8-21-800. Relief from filing fees, court costs and other probate costs.

Section effective January 1, 2019. See, also, Section 8-21-800 effective until January 1, 2019.

The Probate Judge may relieve any party to a proceeding in the Probate Court from court costs in the manner provided in Section 8-21-140, but relief from filing fees and other probate costs is prohibited, except as provided in Section 8-21-810.

(1) The Probate Judge pursuant to Rule 3(b), SCRCP and Section 62-1-112, shall grant waivers of filing fees for indigent persons in the same manner as other civil cases.

(2) The Probate Judge may relieve any party to a proceeding in the Probate Court from court costs related to fees of a notary public as provided in Section 8-21-140.

(3) The Probate Judge is prohibited from waiving fees or court costs associated with the value of an estate or conservatorship as provided in Section 8-21-770(B), except as provided in Section 8-21-810.

HISTORY: 1979 Act No. 164 Part I Section 2A; 2017 Act No. 87 (S.415), Section 2, eff January 1, 2019.

Editor's Note

2017 Act No. 87, Section 6, provides as follows:

"(A) This act takes effect on January 1, 2019.

"(B) Except as otherwise provided in this act, on the effective date of this act:

"(1) this act applies to any conservatorships, guardianships, or protective orders for minors or persons under a disability created before, on, or after its effective date;

"(2) this act applies to all judicial proceedings concerning conservatorships, guardianships, or protective orders for minors or persons under a disability commenced on or after its effective date;

"(3) this act applies to judicial proceedings concerning conservatorships, guardianships, and protective orders for minors or persons under a disability commenced before its effective date unless the court finds that application of a particular provision of this act would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case that particular provision of this act does not apply and the superseded law applies;

"(4) subject to item (B)(5) and subsection (C) of this SECTION, any rule of construction or presumption provided in this act applies to governing instruments executed before the effective date of this act unless there is a clear indication of a contrary intent in the terms of the governing instrument; and

"(5) an act done and any right acquired or accrued before the effective date of the act is not affected by this act.

"(C) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before the effective date of the act, that statute continues to apply to the right even if it has been repealed or suspended."



Section 8-21-810. No costs or fees for items requested by county officers or United States Veterans Administration.

No cost or fee shall be payable to probate courts for any item or copy requested by a county officer or the United States Veterans Administration.

HISTORY: 1979 Act No. 164 Part I Section 2A.



Section 8-21-1000. Magistrates to receive salaries; accounting for fees and costs received.

All magistrates shall receive salaries in lieu of all fees and costs in civil or criminal actions or proceedings, and all such fees and costs received and recovered under the provisions of this article by any magistrate of any county shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1010. Schedule of fees and costs to be collected by magistrates.

(A) Except as otherwise expressly provided, the following fees and costs must be collected by the magistrates and deposited in the general fund of the county:

(1) for taking civil recognizance, with or without sureties, five dollars;

(2) for granting an order for civil special bail, with or without sureties, five dollars;

(3) for receiving and filing bond in claim and delivery, attachment, five dollars; if justification of sureties required, an additional five dollars;

(4) for administering and certifying oaths or documents in writing, two dollars;

(5) for issuing any prerogative writ, five dollars;

(6) in all civil actions, for issuing a summons and a copy for defendant, and for giving judgment with or without a hearing, forty-five dollars;

(7) for issuing execution and renewal thereof, ten dollars;

(8) for making up, certifying, and forwarding a transcript of record and judgment in a case for purpose of appeal, ten dollars;

(9) for proceedings by a landlord or lessor against a tenant or lessee, including notices to quit, eviction orders, or recovery of rents, twenty dollars;

(10) for proceedings on a coroner's inquest, as prescribed by law, ten dollars, if inquest is demanded by a party other than the State or county or authorized officer of either;

(11) for proceeding on estrays, including judgment for possession, sale, or damages, ten dollars;

(12) for qualifying appraisers to set off homestead or qualifying sureties on a bond posted in a case, including bail bonds, five dollars;

(13) for each tax execution collected, five dollars; and

(14) for filing or issuing any other paper not provided for in this section, five dollars.

(B) Fees or costs may not be assessed against a party for summoning jurors or expense of jury service in a criminal case in which a trial by jury is had.

HISTORY: 1979 Act No. 164 Part I Section 3; 1988 Act No. 678, Part I, Section 1, eff July 25, 1988; 2000 Act No. 226, Section 2, eff April 1, 2000.

Editor's Note

2000 Act No. 226 Section 1, effective July 1, 2000, reads as follows:

"This act is known and may be cited as the 'Magistrates Court Reform Act of 2000'."

Effect of Amendment

The 1988 amendment made grammatical changes throughout this section, increased the fees in items (6) and (9), deleted item (12), redesignated items (13) through (15) as items (12) through (14), and deleted the designation of the final paragraph as item (16).

The 2000 amendment inserted subsection designators (A) and (B); in (A) (6), increased the fee for issuing a summons and copy and for giving judgment in civil actions from $25 to $40; in (A) (9), increased the fee for proceedings by a landlord or lessor against a tenant or lessee from $10 to $25; and made minor language changes.



Section 8-21-1020. Relief from payment of magistrate court costs.

Any person may be relieved from payment of magistrate court costs herein provided, including costs of constables performing duties in magistrate court proceedings, upon the showing and finding by the magistrate as provided in Section 8-21-1040; provided, no party except as provided in Section 8-21-1050 shall be relieved of fees for filing and recording documents.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1030. Compensation of constables.

The compensation of all constables in the several counties, including constables appointed by magistrates, shall be fixed by the governing body of the county which shall not be diminished during their terms of office, and such compensation shall not be measured or affected by the fees and costs received and recovered by such officers under the provisions of this article. The compensation need not be the same for each constable but may be determined by the governing body of the county based upon the time spent and the area and the population served by each constable in the performance of his duties.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1040. Payment of mileage to constables.

No mileage shall be payable to constables for travel in service of any process or papers in any action, or performance of any official duty, when traveling in state, county, or other publicly-owned vehicles; but a record of such mileage shall be kept for reporting and taxing as provided in Section 8-21-1020; provided, further, that actual mileage at the current county rate per mile for travel by privately-owned vehicle, or actual cost of travel by common carrier, and subsistence as provided by law may be paid to constables traveling in performance of duty, but shall be paid from the general funds of the county on warrant of the magistrate (or clerk of the court) before which the case or proceeding is pending to the county treasurer.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1050. Accounting for fees and costs received by constables.

All fees and costs received or recovered by constables, including mileage, shall be accounted for and paid into the general fund of the county as directed by the governing body thereof; except that mileage at the current county rate per mile shall be taxable and recovered in the same manner as other costs for the actual mileage traveled by constables in serving process or other papers in any civil action, but such mileage or travel costs shall be payable personally to constables only as provided in Section 8-21-1040.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1060. Schedule of fees and costs to be collected by magistrate or his officers.

Except as otherwise expressly provided, the following fees and costs must be collected by the magistrate or his officers and deposited in the general fund of the county:

(1) for summoning a witness to magistrate court in a civil action, three dollars, plus mileage at the current state rate;

(2) for summoning the jury panel to try a civil action in magistrate court, five dollars, to be taxed against the losing party;

(3) for summoning a coroner's jury and witnesses, five dollars, and mileage, to be paid only if inquest is demanded by person other than the State, county, or authorized officer thereof;

(4) for serving a summons, rule, order, or notice by a magistrate in a civil action, five dollars, plus mileage;

(5) for serving an attachment or civil arrest on a person and making return thereof, five dollars, plus mileage;

(6) for selling an estray, five percent of the sale proceeds;

(7) for levying execution, posting notice of sale, conducting sale, and paying over proceeds in a magistrate court action, ten dollars;

(8) for serving warrants, or any other criminal process, and for conveying prisoners by order of the magistrate or other court, mileage as permitted under Section 8-21-1040.

HISTORY: 1979 Act No. 164 Part I Section 3; 1988 Act No. 678, Part I, Section 2, eff July 25, 1988.

Effect of Amendment

The 1988 amendment made grammatical changes, and increased the fee from five to ten dollars in item (7).



Section 8-21-1070. Constables' fees and mileage for performance of duties outside county.

When empowered by law to serve process or perform other duties outside the county in which they are employed or appointed to serve, constables shall be allowed the same fees and mileage as though duties were performed within the county.

HISTORY: 1979 Act No. 164 Part I Section 3.



Section 8-21-1080. Fees prescribed for magistrates and constables to be exclusive.

Notwithstanding any other provisions of law, except as provided in Section 34-11-70, beginning on July 1, 1979, the fees prescribed in this article shall be the only legal fees charged for services of magistrates and constables in all counties of the State.

HISTORY: 1979 Act No. 164 Part I Section 3.






CHAPTER 23 - DEFERRED COMPENSATION PROGRAM

Section 8-23-10. Declaration of purpose.

The purpose of this chapter is to enable employees of the State, its agencies and political subdivisions to participate in voluntary deferred compensation plans authorized by the United States Internal Revenue Code as interpreted and administered by the Internal Revenue Service, thereby permitting such employees to obtain the advantages inherent in such plans relative to the income tax treatment of the contributions and disbursements made pursuant to tax sheltered voluntary income deferment plans.

HISTORY: 1977 Act No. 97 Section 1.



Section 8-23-20. Deferred Compensation Program.

The Board of Directors of the South Carolina Public Employee Benefit Authority shall establish such rules and regulations as it deems necessary to implement and administer the Deferred Compensation Program. The board shall make such administrative appointments and contracts as are necessary to carry out the purpose and intent of this chapter and in the administration of account assets. For purposes of administering this program, an individual account shall be maintained in the name of each employee.

The board shall select, through competitive bidding and contracts, plans for purchase of fixed and variable annuities, savings, mutual funds, insurance, and such other investments as the board may approve which are not in conflict with the State Constitution and with the advice and approval of the State Treasurer.

Costs of administration may be paid from the interest earnings of the funds accrued as a result of deposits or as an assessment against each account.

HISTORY: 1977 Act No. 97 Section 2; 1990 Act No. 430, Section 1, eff April 25, 1990; 2008 Act No. 305, Section 1, eff June 11, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.A, eff January 1, 2014.

Editor's Note

1990 Act No. 430, Section 2, effective April 25, provides as follows:

"The requirement that one member be a retired public employee does not apply until the first vacancy in the commission occurs after the effective date of this act which is not now designated for a state employee."

2012 Act No. 278, Pt IV, Subpt 3, Section 65, provides as follows:

"(A) Where the provisions of this act transfer portions of the Budget and Control Board to the South Carolina Public Employee Benefit Authority, the employees, authorized appropriations, and assets and liabilities of the transferred portions of the Budget and Control Board are also transferred to and become part of the South Carolina Public Employee Benefit Authority. All classified or unclassified personnel employed by the transferred portions of the Budget and Control Board either by contract or by employment at will, shall become on July 1, 2012, employees of the South Carolina Public Employee Benefit Authority, with the same compensation, classification, and grade level, as applicable. Before its abolition, the Budget and Control Board shall cause all necessary actions to be taken to accomplish this transfer in accordance with state laws and regulations. Notwithstanding the provisions of Section 9-4-10(A) of the 1976 Code, as added by this act, on the effective date of this section, the Governor and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee jointly shall appoint the initial and any necessary succeeding Executive Director of the South Carolina Public Employee Benefit Authority to serve through December 31, 2013, after which the position must be filled by the appointment of the authority board. Notwithstanding the provisions of Section 9-4-10(F) of the 1976 Code, as added by this act, the Governor shall name a member of the Board of Directors of the South Carolina Public Employee Benefit Authority to serve as chairman of that board through December 31, 2013.

"(B) Regulations promulgated by the transferred portions of the Budget and Control Board are continued and are considered to be promulgated by the South Carolina Public Employee Benefit Authority. Contracts entered into by the Budget and Control Board and the Deferred Compensation Commission are continued and are considered to be devolved upon the South Carolina Public Employee Benefit Authority at the time of the transfer.

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."

Effect of Amendment

The 1990 amendment, in the first paragraph, added the requirement that one member must be a retired state employee, and deleted provisions relating to initial appointments to the commission.

The 2008 amendment, in the first paragraph, in the first sentence, substituted "eight members including" for "seven members which includes" and added "chief investment officer of the State Retirement System Investment Commission, and" and "each of whom serve ex officio,"; and in the third sentence, added "State" before "Budget".

The 2012 amendment rewrote the section.



Section 8-23-30. State and political subdivisions may agree to defer percentage of employees' compensation.

The State or any political subdivision of the State, by contract, may agree with an employee to defer a portion of his compensation in an amount as provided for in a plan approved by the Board of Directors of the South Carolina Public Employee Benefit Authority and subsequently with the consent of the employee may contract for purchase or otherwise procure fixed or variable annuities, savings, mutual funds, insurance, or such other investments as the board may approve for the purpose of carrying out the objectives of the program with the advice and approval of the State Treasurer. The investments shall be underwritten and offered in compliance with applicable federal and state laws and regulations by persons who are authorized by the board in accordance with the provisions of this chapter.

HISTORY: 1977 Act No. 97 Section 3; 2008 Act No. 305, Section 2, eff June 11, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.A, eff January 1, 2014.

Effect of Amendment

The 2008 amendment, in the first sentence, substituted "a portion" for "not more than twenty-five percent" and added "an amount as provided for in a plan approved by the commission", and made nonsubstantive changes.

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "commission" and substituted "board" for "commission" in two places.



Section 8-23-40. Director or principal fiscal officer of state agencies, departments and the like may agree to defer any portion of employee's compensation.

The director or the principal fiscal officer of each state agency, department, board, commission, institution or political subdivision may enter into contractual agreements with employees to defer any portion of the employee's compensation.

HISTORY: 1977 Act No. 97 Section 4.



Section 8-23-50. Payment of premiums.

Notwithstanding any other provision of law, those persons designated to administer the Deferred Compensation Program are authorized to make payment of premiums for the purchase of fixed or variable annuities, savings, mutual funds and insurance contracts under the Deferred Compensation Program. Such payments shall not be construed to be a prohibited use of the general assets of the State or political subdivision.

HISTORY: 1977 Act No. 97 Section 5.



Section 8-23-60. "Employees" defined.

For the purposes of this chapter, "employees" means any person whether appointed or elected providing services for the State or any political subdivision thereof for which compensation is paid on a regular basis.

HISTORY: 1977 Act No. 97 Section 6; 1980 Act No. 448.



Section 8-23-70. Program additional to other retirement; pension or benefit systems; taxation of deferred sums.

The Deferred Compensation Program established pursuant to this chapter shall be in addition to retirement, pension, or benefit systems established by the State, federal government, or political subdivision and no deferral of income under the Deferred Compensation Program shall affect a reduction of any retirement, pension, social security, or other benefit provided by law. Any sum deferred under the Deferred Compensation Program shall not be subject to taxation until distribution is actually made to the employee.

Nothing contained in this chapter shall be construed to prohibit counties, municipalities, school districts, and other political subdivisions of the State and their employees from participation in deferred compensation plans or programs offered independently of the Board of Directors of the South Carolina Public Employee Benefit Authority by building and loan or savings and loan associations, banks, trust companies, and credit unions chartered by the state or federal governments, and all such political subdivisions shall be empowered with such contractual authority as may be necessary or incident to such participation; provided, however, that (a) such deferred compensation plans or programs shall comply with applicable federal income tax law in providing income deferral, (b) all deferred amounts shall be held in accounts, certificates of deposit, or other forms of savings vehicles which are insured by the Federal Savings and Loan Insurance Corporation in the case of savings and loan associations, the Federal Deposit Insurance Corporation in the case of commercial banks, and the National Credit Union Administration in the case of credit unions.

HISTORY: 1977 Act No. 97 Section 7; 1981 Act No. 67, Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.B, eff January 1, 2014.

Editor's Note

2012 Act No. 278, Pt IV, Subpt 3, Section 65, provides as follows:

"(A) Where the provisions of this act transfer portions of the Budget and Control Board to the South Carolina Public Employee Benefit Authority, the employees, authorized appropriations, and assets and liabilities of the transferred portions of the Budget and Control Board are also transferred to and become part of the South Carolina Public Employee Benefit Authority. All classified or unclassified personnel employed by the transferred portions of the Budget and Control Board either by contract or by employment at will, shall become on July 1, 2012, employees of the South Carolina Public Employee Benefit Authority, with the same compensation, classification, and grade level, as applicable. Before its abolition, the Budget and Control Board shall cause all necessary actions to be taken to accomplish this transfer in accordance with state laws and regulations. Notwithstanding the provisions of Section 9-4-10(A) of the 1976 Code, as added by this act, on the effective date of this section, the Governor and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee jointly shall appoint the initial and any necessary succeeding Executive Director of the South Carolina Public Employee Benefit Authority to serve through December 31, 2013, after which the position must be filled by the appointment of the authority board. Notwithstanding the provisions of Section 9-4-10(F) of the 1976 Code, as added by this act, the Governor shall name a member of the Board of Directors of the South Carolina Public Employee Benefit Authority to serve as chairman of that board through December 31, 2013.

"(B) Regulations promulgated by the transferred portions of the Budget and Control Board are continued and are considered to be promulgated by the South Carolina Public Employee Benefit Authority. Contracts entered into by the Budget and Control Board and the Deferred Compensation Commission are continued and are considered to be devolved upon the South Carolina Public Employee Benefit Authority at the time of the transfer.

"(C) The Code Commissioner is directed to change or correct all references to the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission to reflect its transfer to the South Carolina Public Employee Benefit Authority. References to the name of the Employee Insurance Program, the Retirement Division, and the Deferred Compensation Commission in the 1976 Code or other provisions of law are considered to be and must be construed to mean appropriate references."

Effect of Amendment

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Deferred Compensation Commission".



Section 8-23-80. Limitation on financial liability of State or political subdivisions.

The financial liability of the State or political subdivision under a deferred compensation program shall be limited in each instance to the value of the particular fixed or variable annuity, insurance, savings or mutual fund contract purchased under this program and the State or political subdivision shall not be liable for any change in value of a policy at the time of settlement.

HISTORY: 1977 Act No. 97 Section 8.



Section 8-23-90. No cost or liability to State or political subdivisions other than incidental expenses.

The Deferred Compensation Plan shall operate without cost or liability to the State, any of its departments, agencies, boards, commissions, institutions or political subdivisions except for the incidental expense of administering the deduction of the deferred funds and the remittance thereof.

HISTORY: 1977 Act No. 97 Section 9.



Section 8-23-100. Withdrawal from program.

Notwithstanding any other provision of law, upon thirty days notice to his employer and to the underwriter, an employee may cease making contributions to any deferred compensation program established for his benefit under the provisions of this chapter. All contracts entered into under the provisions of this chapter shall include a statement to this effect in the contract.

HISTORY: 1977 Act No. 97 Section 10.



Section 8-23-110. Employer contributions; matching and other contributions by political subdivisions of State; determination of amount and terms of State contributions.

(A) The Board of Directors of the South Carolina Public Employee Benefit Authority shall ensure that plan documents governing deferred compensation plans administered by the board permit employer contributions to the extent allowed under the Internal Revenue Code.

(B) Political subdivisions of the State, including school districts, participating in deferred compensation plans administered by the board or such plans offered by other providers may make matching or other contributions on behalf of their participating employees.

(C) As an additional benefit for state employees, and to the extent funds are appropriated for this purpose, the State shall make matching or other contributions on behalf of state employees participating in the deferred compensation plans offered by the board or such plans offered by other providers in an amount and under the terms and conditions prescribed for such contributions by the board.

HISTORY: 2000 Act No. 387, Part II, Section 6A, eff July 1, 2000; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.C, eff January 1, 2014.

Effect of Amendment

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "commission"; substituted "board" for "commission" throughout; and, substituted "board" for "State Budget and Control Board" in subsection (C).



Section 8-23-115. Repealed by 2002 Act No. 287, Section 2, eff July 1, 2002.

Editor's Note

Former Section 8-23-115 was entitled "Third party vendors to provide consultative services for plan participants" and was derived from 2000 Act No. 387, Part II, Section 36, eff June 30, 2000.






CHAPTER 25 - GOVERNMENT VOLUNTEERS

Section 8-25-10. Definitions.

As used in this chapter:

(a) "Volunteer" shall mean any person who, of his own free will, provides goods or services, without any financial gain, to any agency, instrumentality or political subdivision of the State;

(b) "Regular-service volunteer" shall mean any person engaged in specific voluntary service activities on an ongoing or continuous basis;

(c) "Occasional-service volunteer" shall mean any person who provides a one-time or occasional voluntary service;

(d) "Material donor" shall mean any person who, without financial gain, provides funds, materials or opportunities for clients of agencies, departments or institutions of the State;

(e) "Department" shall mean and include all departments, agencies, and institutions of state government.

HISTORY: 1978 Act No. 544 Section 2.



Section 8-25-20. Use of volunteers and development of programs.

Every department is authorized to develop volunteer programs and accept the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors, to assist in programs carried out or administered by that department.

Volunteers recruited, trained, or accepted by any department shall, to the extent of their voluntary service, be exempt from all provisions of law relating to state employment, hours of work, rate of compensation, leave time, and employee benefits. Volunteers shall comply with applicable work rules.

Every department using the services of volunteers is authorized to provide volunteers with such incidental reimbursements and as the department deems appropriate to assist volunteers in performing their duties.

HISTORY: 1978 Act No. 544 Section 3.



Section 8-25-30. Duties of departments.

Each department utilizing the services of volunteers shall:

(a) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers involved in its programs and to improve public services;

(b) Develop written rules governing the recruitment, screening, training, responsibility, utilization and supervision of volunteers;

(c) Take such actions as are necessary to ensure that volunteers and paid staff understand their respective duties and responsibilities, their relationship to each other, and their respective roles in fulfilling the objectives of their department;

(d) Take such actions as are necessary and appropriate to ensure a receptive climate for citizen volunteers;

(e) Provide for the recognition of volunteers who have offered exceptional service to the State; and

(f) Recognize prior volunteer service as partial fulfillment for training and experience established by the State Personnel Division's classification and compensation plan.

HISTORY: 1978 Act No. 544 Section 4.



Section 8-25-40. Mileage, meal allowance and liability insurance; protection of sovereign immunity.

(a) Transportation mileage reimbursement may be furnished those volunteers who use their personal vehicles to perform departmental tasks; provided, however, that mileage shall not be furnished to the volunteers for driving to and from their volunteer work. A meal allowance may also be furnished to such volunteers making departmental trips at departmental request if the trip necessarily extends over an established meal period.

(b) Liability insurance may be provided by the department utilizing their services both to regular-service and occasional-service volunteers to the same extent as may be provided by the department to its employees. Volunteers in state service shall enjoy the protection of sovereign immunity of the State to the same extent as employees.

HISTORY: 1978 Act No. 544 Section 5.



Section 8-25-50. Information required in annual report; use of volunteers in new programs.

(a) Each state agency required to make an annual report shall include in the report:

(1) Information relating to the total number, location, and duties of all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors;

(2) Information relating to the total number of annual hours of service provided to the agency by all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors.

(b) Every effort shall be made by every department in the development of new programs to make maximum use of volunteers.

HISTORY: 1978 Act No. 544 Section 6.






CHAPTER 27 - EMPLOYMENT PROTECTION FOR REPORTS OF VIOLATIONS OF STATE OR FEDERAL LAW OR REGULATION

Section 8-27-10. Definitions.

For purposes of this chapter:

(1) "Public body" means a department of the State; a state board, commission, committee, agency, or authority; a public or governmental body or political subdivision of the State, including counties, municipalities, school districts, or special purpose or public service districts; an organization, corporation, or agency supported in whole or in part by public funds or expending public funds; or a quasi-governmental body of the State and its political subdivisions.

(2) "Employee" means an employee of a department of the State; a state board, commission, committee, agency, or authority; a public or governmental body or political subdivision of the State, including counties, municipalities, school districts, or special purpose or public service districts; an organization, corporation, or agency supported in whole or in part by public funds or expending public funds; or a quasi-governmental body of the State and its political subdivisions. "Employee" does not include those persons enumerated within the provisions of Section 8-17-370.

(3) "Appropriate authority" means, respectively, the public body that employs the person making the report; or a federal, state, or local governmental body, agency, or organization having jurisdiction over criminal law enforcement, regulatory violations, professional conduct or ethics, or wrongdoing. If a report is made to an entity other than the public body employing the person making the report, the employing public body must be notified as soon as practicable by the entity that received the report. The term includes, but it is not limited to, the South Carolina Law Enforcement Division, the Solicitor's Office, the State Ethics Commission, the State Auditor, the Legislative Audit Council, and the Office of Attorney General.

(4) "Report" means:

(a) a written or oral allegation of waste or wrongdoing that contains the following information:

(i) the date of disclosure;

(ii) the name of the employee making the report; and

(iii) the nature of the wrongdoing and the date or range of dates on which the wrongdoing allegedly occurred. A report must be made within one hundred eighty days of the date the reporting employee first learns of the alleged wrongdoing; or

(b) sworn testimony regarding wrongdoing, regardless of when the wrongdoing allegedly occurred, given to any standing committee, subcommittee of a standing committee, oversight committee, oversight subcommittee, or study committee of the Senate or the House of Representatives.

(5) "Wrongdoing" means action by a public body which results in substantial abuse, misuse, destruction, or loss of substantial public funds or public resources. "Wrongdoing" also includes an allegation that a public employee has intentionally violated federal or state statutory law or regulations or other political subdivision ordinances or regulations or a code of ethics, which violation is not merely technical or of a minimum nature.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37A, eff June 21, 1993, and applies with respect to any personnel actions taken after that date; 2014 Act No. 121 (S.22), Pt IV, Section 6.B, eff January 1, 2015.

Effect of Amendment

The 1993 amendment added paragraphs (3) "appropriate authority", (4) "report", and (5) "wrongdoing".

2014 Act No. 121, Section 6.B, in subsection (4), added paragraph designator (a); in paragraph (a), substituted "a written or oral allegation of" for "a written document alleging"; changed former paragraph designators (a) through (c) to (i) through (iii); in paragraph (a)(iii), substituted "one hundred eighty days" for "sixty days"; and added paragraph (b).



Section 8-27-20. No retaliation for filing report of wrongdoing; disciplinary action for unfounded or bad faith report or mere technical violation; reward for report resulting in savings; State Employee Suggestion Program not superseded.

(A) No public body may dismiss, suspend from employment, demote, or decrease the compensation of an employee of a public body because the employee files a report with an appropriate authority of wrongdoing. If the appropriate authority determines the employee's report is unfounded, or amounts to a mere technical violation, and is not made in good faith, the public body may take disciplinary action including termination. Any public body covered by this chapter may impose disciplinary sanctions, in accordance with its internal disciplinary procedures, against any of its direct line supervisory employees who retaliate against another employee for having filed a good faith report under this chapter.

(B) If the employee's report results in a saving of any public money from the abuses described in this chapter, twenty-five percent of the estimated net savings resulting from the first year of implementation of the employee's report, but not more than two thousand dollars, must be rewarded to the employee by the public body as determined by the Director of the Department of Administration. This chapter does not supersede the State Employee Suggestion Program. For employees of state agencies participating in the program, items that they identify involving wrongdoing must be referred as a suggestion to the program by the employee. An employee is entitled to only one reward either under this section or under the program, at the employee's option.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37B, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1993 amendment organized this section into subsections (A) and (B) and made several revisions, among them requiring that a report concern "wrongdoing" and be filed with an "appropriate authority".



Section 8-27-30. Civil action against employing public body for retaliation; remedies; exhaustion of remedies and other prerequisites; time in which to bring action.

(A) If an employee is dismissed, suspended from employment, demoted, or receives a decrease in compensation, within one year after having timely reported an alleged wrongdoing under this chapter, the employee may institute a nonjury civil action against the employing public body for (1) reinstatement to his former position; (2) lost wages; (3) actual damages not to exceed fifteen thousand dollars; and (4) reasonable attorney fees as determined by the court, but this award of attorney fees may not exceed ten thousand dollars for any trial and five thousand dollars for any appeal. The action must be brought in the court of common pleas of the county in which the employment action occurred. No action may be brought under this chapter unless (1) the employee has exhausted all available grievance or other administrative remedies; and (2) any previous proceedings have resulted in a finding that the employee would not have been disciplined but for the reporting of alleged wrongdoing.

(B) An action under this chapter must be commenced within one year after the accrual of the cause of action or exhaustion of all available grievance or other administrative and judicial remedies or is forever barred.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37C, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.

Effect of Amendment

The 1993 amendment made several revisions, including eliminating the presumption that adverse personnel actions within one year after reporting misconduct are wrongful, specifying remedies, requiring exhaustion of administrative remedies, requiring that the action be bought in the county where the action allegedly occurred, and shortening the time for bringing an action from two years to one.



Section 8-27-40. Dismissal, suspension, demotion or decrease in compensation for independent cause permitted.

Notwithstanding the filing of a report pursuant to this chapter, a public body may dismiss, suspend, demote, or decrease the compensation of an employee for causes independent of the filing of a protected report as described in Section 8-27-20.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37D, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.

Effect of Amendment

The 1993 amendment revised this section which formerly read "Notwithstanding any action taken pursuant to this chapter, a public body may discharge, otherwise terminate, or suspend an employee for causes independent of those provided in Section 8-27-20".



Section 8-27-50. Application of Chapter 27.

The provisions of this chapter do not apply to nonpublic, private corporations.

HISTORY: 1988 Act No. 354, eff March 14, 1988.



Section 8-27-60. Summary of Chapter 27 to be made available on public body website or in writing.

Each public body must make a summary of this chapter available on the public body's Internet website. The summary must include an explanation of the process required to report wrongdoing, an explanation of what constitutes wrongdoing, and a description of the protections available to an employee who reports wrongdoing. If the public body does not maintain an Internet website, the public body must annually provide a written summary of this chapter to its employees and maintain copies of the summary at all times.

HISTORY: 2014 Act No. 121 (S.22), Pt IV, Section 6.C, eff January 1, 2015.






CHAPTER 29 - VERIFICATION OF LAWFUL PRESENCE IN THE UNITED STATES

Section 8-29-10. Applicants for public benefits; verification of lawful presence; affidavit by applicant; penalty for false affidavit; local ordinances affecting enforcement.

(A) Except as provided in subsection (C) of this section or where exempted by federal law, on or after July 1, 2008, every agency or political subdivision of this State shall verify the lawful presence in the United States of any alien eighteen years of age or older who has applied for state or local public benefits, as defined in 8 USC Section 1621, or for federal public benefits, as defined in 8 USC Section 1611, that are administered by an agency or a political subdivision of this State.

(B) The provisions of this article shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(C) Verification of lawful presence pursuant to the provisions of this article is not required for:

(1) a purpose for which lawful presence in the United States is not required by law, ordinance, or regulation;

(2) assistance for health care items and services that are necessary for the treatment of an emergency medical condition, as defined in the Social Security Act (42 USC 1396, et seq.) of the person involved and are not related to an organ transplant procedure;

(3) short-term, noncash, in-kind emergency disaster relief;

(4) public health assistance for immunizations with respect to immunizable diseases and for testing and treatment of symptoms of communicable diseases whether or not such symptoms are caused by a communicable disease;

(5) programs, services, or assistance including soup kitchens, crisis counseling and intervention, and short-term shelter specified by the United States Attorney General, in the United States Attorney General's sole discretion after consultation with appropriate federal agencies and departments, which:

(a) deliver in-kind services at the community level, including through public or private nonprofit agencies;

(b) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(c) are necessary for the protection of life or safety;

(6) prenatal care;

(7) postsecondary education, whereby the Department of Education shall set forth, or cause to be set forth, policies regarding postsecondary benefits that comply with all federal law including, but not limited to, public benefits as described in 8 USC Section 1611, 1621, or 1623;

(8) benefits, programs, services, or any other assistance provided to victims of domestic violence, irrespective of their immigration status, under the Violence Against Women Act of 2000, Public Law Number 106-386, or the Illegal Immigration Reform and Immigrant Responsibility Act, Public Law Number 104-208; or

(9) benefits and refunds lawfully due from the South Carolina Retirement Systems pursuant to Title 9 of the South Carolina Code of Laws to members of the Retirement Systems and their beneficiaries.

(D) Verification of lawful presence in the United States by the agency or political subdivision required to make such verification must occur as follows:

(1) the applicant must execute an affidavit that he is a United States citizen or legal permanent resident eighteen years of age or older; or

(2) the applicant must execute an affidavit that he or she is a qualified alien or nonimmigrant under the Federal Immigration and Nationality Act, Public Law 82-414, eighteen years of age or older, and lawfully present in the United States.

(E) For an applicant who has executed an affidavit that he or she is an alien lawfully present in the United States, eligibility for benefits shall be made through the Systematic Alien Verification of Entitlement (SAVE) program operated by the United States Department of Homeland Security or a successor program designated by the United States Department of Homeland Security. Until the eligibility verification is made, the affidavit shall be presumed to be proof of lawful presence for the purposes of this article.

(F) A person who knowingly and wilfully makes a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section, or who aids or abets a person in knowingly and willfully making a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section, or who solicits or conspires to make a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section shall be guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both. In addition, a person convicted pursuant to this section must disgorge any benefit received or make restitution, or both, to the agency or political subdivision of this State that administered the benefit or entitlement program. It is a separate violation of this section each time a person receives a public benefit based on such a statement or representation. A conviction and fine charged pursuant to this section shall not preempt or preclude additional appropriate civil or criminal charges or penalties. A person who suffers an ascertainable loss of money or property, real or personal, as a result of the actions of anyone convicted of a violation of this subsection may bring an action, individually, or in a representative capacity, to recover actual damages. If the court finds that a violation has been established, the court shall award three times the actual damages sustained and may provide such other relief as it considers necessary and proper. Upon a finding by the court of a violation, the court shall award to the person bringing the action under this section reasonable attorney's fees and costs.

(G) Persons convicted of a violation of this section are jointly and severally liable for a loss suffered by a person or an agency or political subdivision of the State.

(H) If an affidavit constitutes a false claim of U.S. citizenship under 18 USC Section 911, a complaint must be filed by the agency or political subdivision with the United States Attorney for the District of South Carolina.

(I) It is unlawful for an agency or a political subdivision of this State to provide any state, local, or federal benefit, as defined in 8 USC Section 1621 or 8 USC Section 1611, in violation of this section.

(J) All errors and significant delays by SAVE or its successor program must be reported to the United States Department of Homeland Security and to the Secretary of State which will monitor the state's participation in the SAVE program and its verification of application errors and significant delays and report yearly on such errors and significant delays to ensure that the application of SAVE is not wrongfully denying benefits to legal residents of South Carolina.

(K) An agency or a political subdivision of this State that provides a state, local, or federal benefit, as defined in 8 USC 1621 or 8 USC Section 1611, must require a person currently under the age of eighteen who received the benefit to comply with the provisions of this article upon reaching the age of eighteen. If the recipient is unwilling or unable to comply, receipt of all benefits must cease immediately upon the recipient's eighteenth birthday.

(L) A local government may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce the provisions of this article.

HISTORY: 2008 Act No. 280, Section 5, eff June 4, 2008.






CHAPTER 30 - RECORDING AND REPORTING IMMIGRATION LAW VIOLATIONS

Section 8-30-10. Recording and reporting allegations of federal immigration law violations; centralized tracking database.

(A) The Executive Director of the State Commission for Minority Affairs, or a designee, shall establish and maintain a twenty-four hour toll free telephone number and electronic website to receive, record, collect, and report allegations of violations of federal immigration laws or related provisions of South Carolina law by any non-United States citizen or immigrant, and allegations of violations of any federal immigration laws or related provisions in South Carolina law against any non-United States citizen or immigrant. Such violations shall include, but are not limited to, E-Verify or other federal work authorization program violations, violations of Chapter 83, Title 40 of this code relating to immigration assistance services, or any regulations enacted governing the operation of immigration assistance services, false or fraudulent statements made or documents filed in relation to an immigration matter, as defined by Section 40-83-20, violation of human trafficking laws, as defined in Section 16-3-2020, landlord tenant law violations, or violations of any law pertaining to the provision or receipt of public assistance benefits or public services.

(B) The executive director, or a designee, shall establish and maintain a centralized tracking database consisting of all information received through the twenty-four hour toll free telephone number and electronic website, and shall report all alleged violations to the appropriate law enforcement, administrative, executive, or regulatory agency or political subdivision having law enforcement or regulatory control over the subject matter, including, but not limited to the United States Bureau of Immigration and Customs Enforcement, consistent with 8 USC Section 1373.

HISTORY: 2008 Act No. 280, Section 6, eff June 4, 2008; 2015 Act No. 7 (S.196), Section 6.A, eff April 2, 2015.

Effect of Amendment

2015 Act No. 7, Section 6.A, in (A), substituted "16-3-2020" for 16-3-930"; and made nonsubstantive changes.



Section 8-30-20. Authority to hire personnel.

The executive director is authorized to hire personnel necessary to carry out the duties prescribed in Section 8-30-10. The General Assembly shall provide for the funds in the annual appropriations act.

HISTORY: 2008 Act No. 280, Section 6, eff June 4, 2008.









Title 9 - Retirement Systems

CHAPTER 1 - SOUTH CAROLINA RETIREMENT SYSTEM

Section 9-1-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member and credited to the members individual account in the employee annuity savings fund, together with regular interest on the account, as provided in Article 9 of this chapter.

(2) "Active member" means an employee who is compensated by an employer participating in the system and who is making regular retirement contributions to the system.

(3) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of mortality tables adopted by the board and regular interest.

(4)(a) "Average final compensation" with respect to Class One and Class Two members retiring on or after July 1, 1986, means the average annual earnable compensation of a member during the twelve consecutive quarters of his creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. An amount up to and including forty-five days' termination pay for unused annual leave at retirement may be added to the average final compensation. Average final compensation for an elected official may be calculated as the average annual earnable compensation for the thirty-six consecutive months before the expiration of the elected official's term of office.

(b) "Average final compensation" with respect to Class Three members means the average annual earnable compensation of a member during the twenty consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. Termination pay for unused annual leave at retirement may not be added to the average final compensation.

(5) "Beneficiary" means a person in receipt of a pension, an annuity, a retirement allowance or other benefit provided under the system.

(6) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority which shall act under the provisions of this chapter through its Division of Retirement Systems.

(7) "Creditable service" means a member's earned service, prior service, and purchased service.

(8)(a) "Earnable compensation" means the full rate of the compensation that would be payable to a member if the member worked the member's full normal working time; when compensation includes maintenance, fees, and other things of value the board shall fix the value of that part of the compensation not paid in money directly by the employer.

(b) For work performed by a member after December 31, 2012, earnable compensation does not include any overtime pay not mandated by the employer.

(9) "Earned service" means:

(a) paid employment as a teacher or employee of an employer participating in the system where the teacher or employee makes regular retirement contributions to the system; or

(b) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to Section 9-1-1140(F); or

(c) service earned as a participant in the system, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(10) "Educational service" means paid service as a classroom teacher in a public, private, or sectarian school providing elementary or secondary education, kindergarten through grade twelve.

(11) "Employee" means:

(a) to the extent compensated by this State, an employee, agent, or officer of the State or any of its departments, bureaus, and institutions, other than the public schools, whether the employee is elected, appointed, or employed;

(b) the president, dean, professor, or teacher or any other person employed in any college, university, or educational institution of higher learning supported by and under the control of the State;

(c) an employee, agent, or officer of a county, municipality, or school district, or an agency or department of any of these, which has been admitted to the system under the provisions of Section 9-1-470, to the extent the employee, agent, or officer is compensated for services from public funds;

(d) an employee of the extension service and any other employee a part of whose salary or wage is paid by the federal government if the federal funds from which the salary or wage is paid before disbursement become state funds;

(e) an employee of a service organization, the membership of which is composed solely of persons eligible to be teachers or employees as defined by this section, if the compensation received by the employees of the service organization is provided from monies paid by the members as dues or otherwise, or from funds derived from public sources and if the employee contributions prescribed by this title are paid from the funds of the service organization;

(f) an employee of an alcohol and drug abuse planning agency authorized to receive funds pursuant to Section 61-12-20;

(g) an employee of a local council on aging or other governmental agency providing aging services funded by the Office on Aging, Office of the Lieutenant Governor.

"Employee" does not include supreme and circuit court judges, any person whose services are remunerated solely by per diem payments, or any person employed by a school, college, or university at which the person is enrolled as a student or otherwise regularly attending classes for academic credit unless the person is employed as a school bus driver and is paid by the same school district in which the person is enrolled in school. In determining student status, the system may consider the guidelines of the Social Security Administration regarding student services and other criteria the system uniformly prescribes.

(12) "Employee annuity" means annual payments for life derived from the accumulated contributions of a member.

(13) "Employee annuity reserve" means the present value of all payments to be made on account of an employee annuity or benefit in lieu of the employee annuity, computed on the basis of mortality tables adopted by the board and regular interest.

(14) "Employer" means this State, a county board of education, a district board of trustees, the board of trustees or other managing board of a state-supported college or educational institution, or any other agency of this State by which a teacher or employee is paid; the term "employer" also includes a county, municipality, or other political subdivision of the State, or an agency or department of any of these, which has been admitted to the system under the provisions of Section 9-1-470, a service organization referred to in item (11)(e) of this section, an alcohol and drug abuse planning agency authorized to receive funds pursuant to Section 61-12-20, and a local council on aging or other governmental agency providing aging services funded by the Office on Aging, Office of the Lieutenant Governor.

(15) "Employer annuity" means annual payments for life derived from money provided by the employer.

(16) "Employer annuity reserve" means the present value of all payments to be made on account of an employer annuity or benefit in lieu of the employee annuity, computed on the basis of mortality tables adopted by the board and regular interest.

(17) [Reserved]

(18) "Member" means a teacher or employee included in the membership of the system as provided in Article 5 of this chapter.

(18A) "Class Three member" means an employee member of the system with an effective date of membership after June 30, 2012.

(19) "Military service" means:

(a) service in the United States Army, United States Navy, United States Marine Corps, United States Air Force, or United States Coast Guard;

(b) service in the select reserve of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, or the Coast Guard Reserve, and

(c) service as a member of the Army National Guard or Air National Guard of this or any other state.

(20) "Nonqualified service" means purchased service other than public service, educational service, military service, leave of absence, and reestablishment of withdrawals.

(21) "Prior service" means service rendered as a teacher or employee before July 1, 1945, for which credit is allowable under Article 7 of this chapter.

(22) "Public school" means a school conducted within this State under the authority and supervision of a duly elected or appointed school district board of trustees.

(23) "Public service" means service as an employee of the government of the United States, a state or political subdivision of the United States, or an agency or instrumentality of any of these. "Public service" does not include "educational service" or "military service" as defined in this section. "Public service" does include paid service rendered as an employee of a postsecondary public technical college or public junior college, or a public four-year or postgraduate institution of higher education, while the member was a student at that institution.

(24) "Purchased service" means service credit purchased by an active member while an employee of an employer participating in the system.

(25) "Regular interest" means interest compounded annually at a rate determined by the board in accordance with Section 9-1-280.

(26) "Retirement" means the withdrawal from active service with a retirement allowance granted under the system.

(27) "Retirement allowance" means the sum of the employer annuity and the employee annuity or any optional benefit payable in lieu of the annuity.

(28) "Retirement system" or "system" means the South Carolina Retirement System established under Section 9-1-20.

(28A) "Rule of ninety" means a requirement that the total of the member's age and the member's creditable service equals at least ninety years.

(29) "State" or "this State" means the State of South Carolina;

(30) "Teacher" means a classroom teacher employed in the public schools supported by this State as determined by the board.

HISTORY: 1962 Code Section 61-1; 1952 Code Section 61-1; 1945 (44) 212; 1949 (46) 424; 1950 (46) 3605; 1951 (47) 172; 1964 (53) 1843; 1966 (54) 2009; 1970 (56) 1939; 1977 Act No. 27 Section 1; 1978 Act No. 408; 1978 Act No. 430 Section 1; 1984 Act No. 512, Part II, Section 27A; 1986 Act No. 540, Part II, Section 25A, effective June 18, 1986, and became law without the Governor's signature; 1991 Act No. 162, Sections 1, 2, eff June 12, 1991; 1996 Act No. 458, Part II, Section 48A, eff June 19, 1996; 1998 Act No. 317, Sections 2, 3, eff July 1, 1998; 2000 Act No. 387, Part II, Section 67A, eff January 1, 2001; 2003 Act No. 77, Section 1, eff June 27, 2003; 2005 Act No. 14, Section 1, eff July 1, 2004; 2005 Act No. 153, Pt III, Section 1, eff July 1, 2005; 2008 Act No. 311, Section 30, eff June 4, 2008; 2008 Act No. 353, Section 2, Pt 25D.1 and Pt 25D.2, eff July 1, 2008; 2012 Act No. 278, Pt I, Section 3, Pt. IV, Subpt 2, Section 39, eff July 1, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, the internal cross-references to Section 61-5-320 have been changed to Section 61-12-20, in accordance with 1996 Act No. 415.

Effect of Amendment

The 1986 amendment revised item (17) by making grammatical changes; by substituting "July 1, 1986" for "July 1, 1970"; by substituting "twelve consecutive quarters" for "three consecutive fiscal years"; by adding the provision defining "quarter"; by adding "at retirement" following "unused annual leave"; and by substituting "average final compensation" for "pay period immediately prior to retirement and included in the average as applicable".

The 1991 amendment in item (4) added sub-item (f) and made grammatical changes, and in item (5) added "and an alcohol and drug abuse planning agency authorized to receive funds pursuant to Section 61-5-320" and made grammatical changes.

The 1996 amendment revised item (4)(f).

The 1998 amendments, in item 4, added subitem (g); and at the end of item 5, added "and a local council on aging or other governmental agency providing aging services funded by the Office on Aging, Department of Health and Human Services".

The 2000 amendment rewrote this section.

The 2003 amendment, in item (9), designated the existing subparagraph as (a), made nonsubstantive changes in the introductory paragraph and new paragraph (a), and added paragraph (b) relating to services rendered while participating in specific retirement programs and paragraph (c) relating to services earned in the system.

The first 2005 amendment, in item (23), added the third sentence relating to student employment.

The second 2005 amendment, in item (17), substituted "[Reserved]" for " 'Medical board' means the board of physicians provided for in section 9-1-220;".

The first 2008 amendment, in item (11), in the undesignated paragraph at the end added ", any person whose services are remunerated solely by per diem payments,".

The second 2008 amendment, in items (11)(g) and (14), substituted "Office of the Lieutenant Governor" for "Department of Health and Human Services".

The 2012 amendment rewrote items (4), (6), and (8); and added item (18A), defining "class three member", and item (28A), defining "rule of ninety".



Section 9-1-20. South Carolina Retirement System created; System shall have powers and privileges of corporation; purposes of System.

A retirement system is hereby established and placed under the management of the board for the purpose of providing retirement allowances and other benefits for teachers and employees of the State and political subdivisions or agencies or departments thereof. The system so created shall have the power and privileges of a corporation and shall be known as the "South Carolina Retirement System", and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities, and other property held.

HISTORY: 1962 Code Section 61-2; 1952 Code Section 61-2; 1945 (44) 212; 1949 (46) 424; 2012 Act No. 278, Pt IV, Subpt 2, Section 40, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board" and made other, nonsubstantive, changes.



Section 9-1-30. Property of System exempt from taxation.

All property owned or acquired by the Retirement System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-3; 1952 Code Section 61-3; 1945 (44) 212; 1949 (46) 424.



Section 9-1-40. Penalties for making false statement or record.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System as a result of such act shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars or imprisonment in the county jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court.

HISTORY: 1962 Code Section 61-4; 1952 Code Section 61-4; 1945 (44) 212; 1949 (46) 424.



Section 9-1-50. Reservation of right to revise System to conform to changes in Federal Social Security Act.

The State hereby reserves the right, in case the Federal Social Security Act be so amended that the members or beneficiaries of the System can be included in the old age and survivors insurance plan provided for in said Federal Act, to revise the System upon a fair and equitable basis so that the members or beneficiaries of the System may be included under the provisions of said Federal Act.

HISTORY: 1962 Code Section 61-5; 1952 Code Section 61-7; 1945 (44) 212; 1949 (46) 424.



Section 9-1-60. Implementation of "cafeteria" plan.

(A) The System may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986 for all employees covered by the health and dental insurance plan administered by the System. The plan may not decrease contributions paid to or benefits paid by the System.

The South Carolina Department of Highways and Public Transportation is herewith authorized to continue its independent cafeteria or flexible benefits pilot plan and to modify and implement the plan to accomplish maximum available benefits under Internal Revenue Section 125, until such time as the Comptroller General can convert Department of Transportation employees into the state cafeteria plan.

(B) Political subdivisions may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986, as amended, for their employees. The plan may not decrease contributions paid to or benefits paid by the system. For political subdivisions that also participate in the plan adopted pursuant to subsection (A) of this section, any separate cafeteria plan adopted pursuant to this subsection may provide benefits in addition to, but shall not include, the specific types of benefits provided to employees under the plan adopted pursuant to subsection (A) of this section.

(C) An employer or coalition of employers working in concert may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986, as amended, for their employees. The plan may not decrease contributions paid to or benefits paid by the system. For employers or coalition of employers working in concert, that also participate in the plan adopted pursuant to subsection (A) of this section, any separate cafeteria plan adopted pursuant to this subsection may provide benefits in addition to, but shall not include, the specific types of benefits provided to employees under the plan adopted pursuant to subsection (A) of this section.

HISTORY: 1987 Act No. 170, Part II, Section 18, eff June 22, 1987 (became law without Governor's signature); 1993 Act No. 181, Section 78, eff July 1, 1993; 2001 Act No. 62, Section 3, eff June 22, 2001; 2001 Act No. 62, Section 4, eff June 22, 2001.

Editor's Note

2001 Act No. 62, Section 5, provides:

"The implementation of the 'parallel' cafeteria plans authorized in Sections 3 and 4 of this act is contingent on a ruling from the Internal Revenue Service that such 'parallel' plans may be tested alone for purposes of discrimination testing and not aggregated with the cafeteria plan maintained by the State."

Effect of Amendment

The 1993 amendment revised this section by adding to the end of (A) the words: ", until such time as the Comptroller General can convert Department of Transportation employees into the state cafeteria plan."

The 2001 amendment added the third sentence of subsection (B) and added subsection (C).



Section 9-1-70. Repealed by 1990 Act No. 458, Section 2, eff May 3, 1990.

Editor's Note

Former Section 9-1-70 was derived from 1988 Act No. 509.

Former section 9-1-70 directed the Retirement System to develop a long term care insurance program for active and retired members of the system. For similar provisions, see Section 1-11-440.



Section 9-1-80. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-80 was entitled "Payroll deduction installment purchase plan for establishing credit" and was derived from 1990 Act No. 559, Section 2, eff July 1, 1990; 1991 Act No. 64, Section 1, eff May 27, 1991.



Section 9-1-100. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 4, eff January 1, 1991.



Section 9-1-210. Board shall administer system.

The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

HISTORY: 1962 Code Section 61-11; 1952 Code Section 61-11; 1945 (44) 212; 1949 (46) 424; 2012 Act No. 278, Pt IV, Subpt 2, Section 41, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board".



Section 9-1-220. Repealed by 2005 Act No. 153, Pt. III Section 5, eff July 1, 2005.

Editor's Note

Former Section 9-1-220 was entitled "Designation and duties of Medical Board; other physicians may report on special cases" and was derived from 1962 Code Section 61-12; 1952 Code Section 61-12; 1945 (44) 212; 1949 (46) 424.



Section 9-1-230. Authority to engage actuarial and other services.

The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

HISTORY: 1962 Code Section 61-13; 1952 Code Section 61-13; 1945 (44) 212; 1949 (46) 424.



Section 9-1-240. Actuary for board.

The board shall designate an actuary, subject to the approval of the State Fiscal Accountability Authority or its successor, who is the technical advisor of the board on matters regarding the operation of the system and shall perform such other duties as are required in connection therewith, provided, however, that the Retirement System Investment Commission is a third-party beneficiary of the contract with the actuary, with full rights to all actuarial valuations prepared by the actuary. The board shall provide to the State Fiscal Accountability Authority or its successor actuarial valuations and reports requested.

HISTORY: 1962 Code Section 61-14; 1952 Code Section 61-14; 1945 (44) 212; 1949 (46) 424; 2017 Act No. 13 (H.3726), Pt. II, Section 6, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. II, Section 6, rewrote the section, providing that the state fiscal accountability authority shall approve the actuary and providing that the Retirement System Investment Commission is a third-party beneficiary of the contract with the actuary.



Section 9-1-250. Investigation and valuation by actuary every five years.

At least once in each five-year period, the first of which began in 1947, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System and the Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

HISTORY: 1962 Code Section 61-15; 1952 Code Section 61-15; 1945 (44) 212; 1949 (46) 424.



Section 9-1-260. Annual valuation by actuary.

On the basis of regular interest and tables last adopted by the Board the actuary shall make an annual valuation of the contingent assets and liabilities of the System.

HISTORY: 1962 Code Section 61-16; 1952 Code Section 61-16; 1945 (44) 212; 1949 (46) 424.



Section 9-1-270. Board shall keep actuarial data in convenient form.

The Board shall keep in convenient form such data as shall be necessary for actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

HISTORY: 1962 Code Section 61-17; 1952 Code Section 61-17; 1945 (44) 212; 1949 (46) 424.



Section 9-1-280. Board shall determine interest rate; base rate established.

The Board shall determine from time to time the rate of regular interest for use in all calculations, with the rate of four per cent per annum applicable unless heretofore or hereafter changed by the Board.

HISTORY: 1962 Code Section 61-18; 1952 Code Section 61-18; 1945 (44) 212; 1949 (46) 424.

Editor's Note

The rate of interest noted in this section was increased from 4% to 6% by resolution of the Budget and Control Board on March 23, 1982.



Section 9-1-290. Rules and regulations.

Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business. The Board shall also, from time to time, in its discretion, adopt rules and regulations to prevent injustices and inequalities which might otherwise arise in the administration of the System.

HISTORY: 1962 Code Section 61-19; 1952 Code Section 61-19; 1945 (44) 212; 1949 (46) 424.



Section 9-1-300. Records and reports.

The Board shall keep a record of all its proceedings under this chapter, which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the System for the preceding year, the amount of the accumulated cash and securities of the System and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the contingent assets and liabilities of the System.

HISTORY: 1962 Code Section 61-20; 1952 Code Section 61-20; 1945 (44) 212; 1949 (46) 424; 1981 Act No. 178 Part II Section 17; 1982 Act No. 466 Part II Section 3A.



Section 9-1-310. Administrative costs of retirement systems funded from interest earnings; allocation of costs.

The administrative cost of the South Carolina Retirement System, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly of the State of South Carolina, the Retirement System for Judges and Solicitors of the State of South Carolina, and the National Guard Retirement System must be funded from the interest earnings of the above systems. The allocation of the administrative costs of the systems must be made by the board and must be based upon a proration of the cost in proportion to the assets that each system bears to the total assets of all of the systems for the most recently completed fiscal year.

HISTORY: 1982 Act No. 466 Part II Section 3B; 2005 Act No. 155, Section 2, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 42.A, eff July 1, 2012.

Effect of Amendment

The 2005 amendment added ", and the National Guard Retirement System", added "State" before "Budget and Control Board" and substituted "must" for "shall" throughout.

The 2012 amendment substituted "board" for "State Budget and Control Board".



Section 9-1-320. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the South Carolina Retirement Systems are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 29, eff June 4, 2008.



Section 9-1-410. Membership generally.

The membership of the System shall be composed as provided in this article.

HISTORY: 1962 Code Section 61-31; 1952 Code Section 61-31; 1945 (44) 212; 1949 (46) 424.



Section 9-1-420. Certain persons employed after December 31, 1948, are automatically members of System.

All persons who have or shall become teachers or employees after December 31, 1948, except those specifically excluded under Section 9-1-450 or those as to whom membership is optional under Sections 9-1-510 to 9-1-560, have become or shall become members of the System as a condition of their employment.

HISTORY: 1962 Code Section 61-32; 1952 Code Section 61-32; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369.



Section 9-1-425. Contributing member of system.

Notwithstanding any other provision of law, a contributing member of the System shall remain a contributing member while under employment to an employer covered by the System.

HISTORY: 1983 Act No. 26 Section 4.



Section 9-1-430. Special provision for certain persons employed between April 26, 1945 and December 31, 1966.

All persons who were teachers or State, county or municipal employees on April 26, 1945, or who became such after this date but on or before December 31, 1966, except those specifically excluded under Section 9-1-450 and the persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, became members as of July 1, 1945, or as of the date of last employment, if later, unless on or before December 31, 1948, they filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership of the System and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

HISTORY: 1962 Code Section 61-33; 1952 Code Section 61-33; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2170, 2369; 1951 (47) 172; 213; 1952 (47) 2094; 1955 (49) 512; 1964 (53) 1848; 1966 (54) 2600.



Section 9-1-440. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-440 was entitled "Certain persons who originally elected not to become members may subsequently apply for membership; adjustments for service credits" and was derived from 1962 Code Section 61-34; 1952 Code Section 61-34; 1945 (44) 212; 1949 (46) 424; 1964 (53) 1848; 1966 (54) 2600; 1970 (56) 1949; 1976 Act No. 523; 1977 Act No. 27 Section 2; 1991 Act No. 86, Section 2, eff May 27, 1991; 1994 Act No. 420, Section 1, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 1996 Act No. 458, Part II, Section 48B, eff June 19, 1996.



Section 9-1-450. Members of other agency or departmental retirement plans.

Notwithstanding any provisions to the contrary, any teacher or employee who was a member of any other retirement plan or fund in operation on April 26, 1945 under sponsorship of any governmental agency or department shall not be entitled to membership in the System unless on or before July 1, 1946 any such teacher or employee indicated by a notice filed with the Board on a form prescribed by the Board his individual election and choice to participate in the System. If a majority of the members of any such retirement plan or fund so voted all members of that retirement plan or fund became eligible to participate in the System and became members of the System unless within thirty days next succeeding a date named by the Board they elected not to become members.

HISTORY: 1962 Code Section 61-35; 1952 Code Section 61-35; 1945 (44) 212; 1949 (46) 424.



Section 9-1-460. Discontinuance of certain local plans or funds.

If the majority of the members of a retirement or pension plan or fund voted to enter the System in the manner described in Section 9-1-450, the local plan or fund was discontinued and the payment of all pensions to members on the pension roll as of the date of discontinuance became and is an obligation of the city, county or other unit in which the plan or fund was operated and shall be continued and paid by such city, county or other unit.

HISTORY: 1962 Code Section 61-36; 1952 Code Section 61-36; 1945 (44) 212; 1949 (46) 424.



Section 9-1-470. Political subdivisions may apply for admission to System as employers.

A county, municipality, or other political subdivision of the State, an agency or department of them, including a school board, a service organization as defined in Section 9-1-10(11)(e), and any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, in its discretion, may become an employer by applying to the board for admission to the system and by complying with the requirements and the regulations of the board.

HISTORY: 1962 Code Section 61-37; 1952 Code Section 61-37; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369; 1951 (47) 172; 1988 Act No. 555, Section 1, eff May 29, 1988; 2000 Act No. 387, Part II, Section 67B, eff January 1, 2001.

Effect of Amendment

The 1988 amendment added a provision providing that any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, is eligible for membership in the system, and made grammatical changes.

The 2000 amendment substituted "Section 9-1-10(11)(e)" for "Section 9-1-10(4)" and made other nonsubstantive changes.



Section 9-1-480. Employees of political subdivisions as members.

All persons, except those specifically excluded in Sections 9-1-450 and 9-1-490 and the persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, who are employed by any county, municipality, or other political subdivision or agency or department of them, any eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, after the admission of the county, municipality, or other subdivision, agency, or department of them, service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, into the System under the provisions of this section, shall become members of the System as a condition of their employment. All persons, except those specifically excluded in Section 9-1-450 and persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, who are employed by any county, municipality, or other political subdivision or agency or department of them, by any eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, at the date of the admission of the county, municipality, or other subdivision or agency or department, or eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35, Title 33, for the purpose of supplying water and sewer, into the System under the provisions of this section become members on the date of the admission, unless within a period of six months next following the admission they have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

HISTORY: 1962 Code Section 61-37.1; 1952 Code Section 61-37.1; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369; 1951 (47) 172; 1986 Act No. 504, eff June 10, 1986; 1988 Act No. 555, Section 2, eff May 29, 1988.

Effect of Amendment

The 1986 amendment added the provisions relative to credit for prior service by members of a city retirement system who are transferred to a unit covered by the System.

The 1988 amendment added "or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer" following "service organization" in the four places it occurred, made grammatical changes, and deleted a second paragraph (added by 1986 Act No. 504) relating to credit for prior service by transferees from city retirement systems.



Section 9-1-490. Firemen and peace officers.

A person employed by the State or by any county, municipality or other political subdivision in the capacity of a fireman or a peace officer shall not be required to participate in the Retirement System if such person is or becomes a member of any fireman's pension fund or plan which may be established or created pursuant to law or the police insurance and annuity fund.

HISTORY: 1962 Code Section 61-38; 1952 Code Section 61-38; 1949 (46) 424.



Section 9-1-500. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-500 was entitled "Members of police insurance and annuity fund" and was derived from 1962 Code Section 61-38.1; 1958 (50) 1649.



Section 9-1-510. Option of employees and teachers receiving $100 or less a month; legislators, and certain elected officials.

All employees and teachers having a monthly compensation from public funds of one hundred dollars or less and members of the General Assembly may exercise the option within thirty days after entering upon the discharge of such duties not to become a member of the System. Elected officials who are not fulltime employees and who earn nine thousand dollars annually, or less, may exercise an option not to become members of the system.

HISTORY: 1962 Code Section 61-39; 1952 Code Section 61-39; 1950 (46) 2369; 1964 (53) 1826; 1977 Act No. 28; 1981 Act No. 40.



Section 9-1-520. Certain members of General Assembly may elect to remain members of System; contributions.

Members of the General Assembly who have been members of the South Carolina Retirement System for at least ten years may elect to remain a member of the System within one year following termination of service in the General Assembly and shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly.

HISTORY: 1962 Code Section 61-39.1; 1962 (52) 2210.



Section 9-1-530. Certain former legislators may elect to remain members following termination of service; contributions; members must establish service and qualify for allowance on or before December 31, 1965.

Members of the General Assembly who have been members of the South Carolina Retirement System and a member of the General Assembly for at least eight years may elect to remain a member of the System within one year following termination of service in the General Assembly and shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly. Such members may establish such service and qualify for a retirement allowance from the Retirement System provided they do so on or before December 31, 1965.

HISTORY: 1962 Code Section 61-39.2; 1965 (54) 622.



Section 9-1-540. Certain constitutional officers and members of General Assembly may elect, prior to December 31, 1965, to return to System.

Any constitutional officer who has been a member of the South Carolina Retirement System and who has at least ten years of creditable service either as a constitutional officer or as a member of the General Assembly, or a combination of both under the System and who has separated prior to May 28, 1965 may elect to come under the provisions hereof; provided, he makes such election on or before December 31, 1965, and has not withdrawn his contributions from the System. Such constitutional officer shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly.

HISTORY: 1962 Code Section 61-39.3; 1965 (54) 622.



Section 9-1-550. Option of certain public school employees.

Any teacher or employee employed in connection with the public school pupil transportation system or in connection with any program or activity defined by the Board as being of a nonpermanent nature may exercise an option not to become a member of the System, if such option is exercised within thirty days after entering upon the discharge of his duties in such employment.

HISTORY: 1962 Code Section 61-40; 1952 Code Section 61-40; 1950 (46) 2369; 1975 (59) 56.



Section 9-1-560. Option of day laborers.

Day laborers may exercise an option not to become members of the System, provided they file notice thereof within thirty days after beginning work as such day laborers.

HISTORY: 1962 Code Section 61-41; 1952 Code Section 61-41; 1950 (46) 2369.



Section 9-1-570. Option of State employees required to become members of Federal Railroad Retirement System.

Any person who becomes an employee of the State and, because of the nature of his employment, is required to become a member of the Federal Railroad Retirement System, may elect to become, or not to become, a member of the South Carolina Retirement System, provided that such option is exercised within thirty days after he enters upon the discharge of the duties of such position.

HISTORY: 1962 Code Section 61-41.1; 1958 (50) 1649.



Section 9-1-580. Option of certain hospital employees.

(A) Any persons employed by a hospital, which is an employer under the system by application, in the capacity of a physician, nursing service personnel, technicians, housekeeping personnel, dietary personnel, and laundry personnel may elect not to become members of the South Carolina Retirement System, if this option is exercised within thirty days after they enter upon the discharge of their duties. The option provided for in this section is irrevocable.

(B) If for any reason, a determination is made that a person who exercised the option provided for in subsection (A) is entitled to any benefit provided pursuant to this title, the cost to establish service credit must be calculated pursuant to Section 9-1-1140(A). This calculation must be based on the person's current salary or career highest fiscal year salary for any period of time the person was employed in a position that otherwise would have been covered by membership in the system, regardless of whether the person requests to purchase all of the eligible service credit. The calculated cost must be paid solely by the person's employer, the person, or any combination of these.

(C) For purposes of this section, "physician" means a person who is licensed to practice medicine or osteopathy in this State in accordance with Chapter 47, Title 40.

HISTORY: 1962 Code Section 61-41.2; 1964 (53) 1826; 1966 (54) 2652; 1976 Act No. 550; 2007 Act No. 112, Section 1, eff upon approval (became law without the Governor's signature on June 27, 2007).

Effect of Amendment

The 2007 amendment designated subsection (A), adding "a physician" and the second sentence and making nonsubstantive changes; and added subsections (B) and (C).



Section 9-1-610. Determination of who is teacher or employee.

In all cases of doubt, the Board shall determine whether any person is a teacher or employee for the purposes of the System.

HISTORY: 1962 Code Section 61-44; 1952 Code Section 61-44; 1945 (44) 212; 1949 (46) 424.



Section 9-1-620. Effect on members, beneficiaries, their widows or other dependents, of other statutes.

Subject to the provisions of Chapter 5 of this Title, no other provisions of law in any other statute which provides wholly or partly at the expense of the State for annuities, pensions or retirement benefits for teachers or employees of the State, their widows or other dependents, shall apply to members or beneficiaries of the System, their widows or other dependents.

HISTORY: 1962 Code Section 61-45; 1952 Code Section 61-45; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38.



Section 9-1-630. Certain persons may withdraw from System.

The Director of the South Carolina Retirement System is authorized to permit any member of the System who has joined through error or misunderstanding to withdraw from the System.

HISTORY: 1962 Code Section 61-46; 1962 (52) 1741.



Section 9-1-640. Employers and members divided into two classes; change from Class One to Class Two.

Notwithstanding any other provisions of law governing the System, effective July 1, 1964, there shall be two classes of participating employers and two classes of members. Class One employers shall include all employers who irrevocably elect, by written notification to the Board not later than December 31, 1964, to remain, and to have members in their employ remain, under the provisions of the System as in effect on June 30, 1964. Class Two employers shall include all employers who irrevocably elect, by written notification to the Board not later than December 31, 1964, to participate, and to have members in their employ participate, under the provisions of the System as amended effective July 1, 1964. Any such notification shall become effective for all purposes as of July 1, 1964. Failure by any employer to file such notification shall be deemed an irrevocable election by the employer to be a Class One employer. In any event, the State shall be a Class Two employer. Members in the employ of a Class One employer shall be Class One members, and members in the employ of a Class Two employer shall be Class Two members. Any employer becoming such on or after July 1, 1964 shall be a Class Two employer. In the event that a member shall transfer, without break in membership, from one class to another, the Board shall determine his benefit upon retirement in an equitable manner by uniform rules consistent herewith.

Notwithstanding the foregoing, any Class One employer may elect to become a Class Two employer and have employees in its employ participate under the provisions of the System as amended effective July 1, 1964; provided, that such employer and each and every such member shall make such additional contributions to the System, plus regular interest, as would have been required had such employer become a Class Two employer as of July 1, 1964.

Effective July 1, 1976, or any subsequent July first, a Class One employer may elect Class Two coverage on July 1, 1976, or as of July first of any year thereafter. It is mandatory for each Class One employee of any such employer to participate in Class Two coverage from the effective date of the employer election. Upon service retirement, a member shall receive a service retirement allowance equal to the sum of his benefit computed by the Class One formula for service credited under Class One membership and his benefit computed by the Class Two formula for service credited under Class Two membership. A Class One member may convert Class One service to Class Two by paying into the System two and one-half percent of his earnable compensation, or the average of the highest twelve consecutive quarters, whichever is greater, for each year prorated for periods of less than one year. A member who elects to convert from Class One to Class Two must convert all such service for which eligible.

HISTORY: 1962 Code Section 61-47; 1964 (53) 1843; 1966 (54) 2424; 1973 (58) 264; 1976 Act No. 587 Section 1; 1988 Act No. 500, Section 1, eff May 9, 1988.

Effect of Amendment

The 1988 amendment in the last paragraph replaced "shall be" with "is" in the second sentence, and added a provision providing a formula for converting a Class One membership to a Class Two membership.



Section 9-1-650. Continuation of membership in correlated systems.

As used in this section, "correlated system" shall mean one or more of the following:

(1) South Carolina Retirement System;

(2) South Carolina Police Officers' Retirement System;

(3) Retirement System for members of the General Assembly of the State of South Carolina.

If a member of any correlated system ceases to occupy a position covered under the System and if, within the protective period and under such conditions as are set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the Director of each System of the employment, and his membership in the first System must be continued so long as his membership in the other System continues. Service credited to the member under the provisions of the first System must be considered service credits for the purpose of determining eligibility for benefits, but not the amount thereof, under the other System. Any benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that System, and must be payable at such times and subject to such age and service conditions as are set forth therein, except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit. A member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System.

HISTORY: 1962 Code Section 61-48; 1967 (55) 252; 1986 Act No. 529, Section 4, eff June 18, 1986.

Effect of Amendment

The 1986 amendment revised the second paragraph by making grammatical changes; deleting "Notwithstanding any other provision of law," at the beginning thereof; and adding "except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit".



Section 9-1-660. Firemen eligible for Police Officers Retirement System; benefits.

Any county, municipality or other political subdivision of the State and any agency or department thereof which has firemen it employs covered under the South Carolina Retirement System may become an employer and have such firemen covered under the South Carolina Police Officers Retirement System by applying for admission to the System on July 1, 1976, or any subsequent July first. A majority of the persons then employed as firemen by the prospective employer must elect irrevocably to become members of the South Carolina Police Officers Retirement System as of the requested date of admission.

Any fireman who is a member of the South Carolina Retirement System and who becomes a member of the South Carolina Police Officers Retirement System as provided in this section shall be continued as a member under the provisions of the South Carolina Retirement System so long as his membership in the South Carolina Police Officers Retirement System continues. Service credited to the member under the provisions of the South Carolina Police Officers Retirement System shall be considered for the purpose of determining eligibility for benefits but not the amount thereof under the South Carolina Retirement System. Any benefit under either one of these two correlated systems shall be computed solely on the basis of service and contributions credited under that System, but in determining the member's average final compensation, his compensation received during credited service under both Systems shall be taken into account. Such benefits shall be payable at such times and subject to such age and service conditions as provided under the respective Systems; provided, however, a member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the above, the disability retirement benefit shall only be paid from and based on the benefit provisions of the System to which the member is contributing at the time of disability and shall be based on the total of his credited service under both Systems. The amount of accumulated contributions of such disabled member which is credited to his account under the System to which he is not contributing at the time of disability, shall be transferred to the System from which his disability retirement benefit shall be paid.

For the purposes of this section, "fireman" shall mean any person who receives his salary from an employer and who is required by the terms of his employment, either by election or appointment, to give his time to prevention and control of property destruction by fire. No fireman shall be eligible under this section unless his employer certifies to the System that his service as a fireman will require at least one thousand, six hundred hours per year of active duty and that his salary for such service will be at least two thousand dollars per year.

HISTORY: 1962 Code Section 61-49; 1976 Act No. 586 Section 1.



Section 9-1-670. Members eligible for membership in South Carolina State Employees Credit Union.

Notwithstanding any other provision of law, any person who is eligible to participate in the South Carolina Retirement System shall also be eligible for membership in the South Carolina State Employees Credit Union.

HISTORY: 1980 Act No. 517 Part II, Section 22.



Section 9-1-810. Claims for prior service.

Under rules and regulations adopted by the Board, each member who was a teacher or employee at any time prior to July 1, 1945, and who became a member on or before December 31, 1966, was required to file a detailed statement of all service as a teacher or employee rendered by him prior to July 1, 1945, for which he claimed credit.

HISTORY: 1962 Code Section 61-51; 1952 Code Section 61-51; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2170; 1951 (47) 172, 213; 1952 (47) 2094; 1955 (49) 512; 1964 (53) 1848; 1966 (54) 2600.



Section 9-1-820. Verification of service claimed; determination of compensation paid during period of prior service.

Subject to the restrictions herein contained and to such other rules and regulations as the Board may adopt, the Board verified or, if such verifications have not been completed, shall verify, as soon as practicable after the filing of such statements under Section 9-1-810, the service therein claimed. In lieu of a determination of the actual compensation of a member that was received during such period of prior service the Board may use for the purpose of the System the compensation rates which, if they had progressed with the rates of salary increase shown in the tables as prescribed in 9-1-250, would have resulted in the same average earnable compensation of the member for five years immediately preceding July 1, 1945 as the records show the member actually received.

HISTORY: 1962 Code Section 61-51.1; 1952 Code Section 61-51.1; 1945 (44) 212; 1949 (46) 424.



Section 9-1-830. Prior service certificates.

Upon verification of such statements of service, the Board issued or shall issue prior service certificates certifying to each member the period of service prior to July 1, 1945 with which the member was credited on the basis of his statement of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service. When membership ceases, such prior service certificate shall become void. Should the teacher or employee again become a member such teacher or employee shall enter the System as a teacher or employee not entitled to prior service credit except as provided in Section 9-1-1590.

HISTORY: 1962 Code Section 61-51.2; 1952 Code Section 61-51.2; 1945 (44) 212; 1949 (46) 424.



Section 9-1-840. What constitutes one year of service.

The Board shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all services in one year. Service rendered for the regular school year in any district shall be equivalent to one year's service.

HISTORY: 1962 Code Section 61-52; 1952 Code Section 61-52; 1945 (44) 212; 1949 (46) 424.



Section 9-1-850, 9-1-860. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-850 was entitled "What constitutes creditable service" and was derived from 1962 Code Section 61-53; 1952 Code Section 61-53; 1945 (44) 212; 1949 (46) 424.

Former Section 9-1-860 was entitled "Effect on claims to prior service credits of election under Section 9-1-470; contributions may be required" and was derived from 1962 Code Section 61-54; 1952 Code Section 61-54; 1949 (46) 424; 1952 (47) 2094; 1955 (49) 512; 1964 (53) 1848; 1966 (54) 2600; 1970 (56) 1949; 1982 Act No. 367, Section 1.



Section 9-1-1010. Assets to be credited to employee annuity savings fund and employer annuity accumulation fund.

All of the assets of the System are credited, according to the purpose for which they are held, to two bookkeeping accounts, hereinafter referred to as "funds". The accounts are referred to as the employee annuity savings fund and the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-61; 1952 Code Section 61-61; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 1; 1986 Act No. 309 Section 1, eff February 4, 1986.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

"Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment changed "shall be" to "are", decreased the number of bookkeeping accounts from "three" to "two", and deleted "and the post-retirement increase special fund" at the end of the section.



Section 9-1-1020. Employee annuity savings fund; deductions from compensation of members of System; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

The employee annuity savings fund shall be the account in which shall be recorded the contributions deducted from the earnable compensation of members to provide for their employee annuities. Each employer shall cause to be deducted from the compensation of each member on each and every payroll of such employer for each and every payroll period four percent of his earnable compensation. With respect to each member who is eligible for coverage under the Social Security Act in accordance with the agreement entered into during 1955 in accordance with the provisions of Chapter 7 of this Title; however, such deduction shall, commencing with the first day of the period of service with respect to which such agreement is effective, be at the rate of three percent of the part of his earnable compensation not in excess of four thousand eight hundred dollars, plus five percent of the part of his earnable compensation in excess of four thousand eight hundred dollars. In the case of any member so eligible and receiving compensation from two or more employers, such deductions may be adjusted under such rules as the board may establish so as to be as nearly equivalent as practicable to the deductions which would have been made had the member received all of such compensation from one employer. In determining the amount earnable by a member in a payroll period, the board may consider the rate of annual earnable compensation of such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from earnable compensation for any period less than a full payroll period if a teacher or employee was not a member on the first day of the payroll period.

Each employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe the amounts to be deducted and such amounts shall be deducted and, when deducted, shall be credited to said employee annuity savings fund, to the individual accounts of the members from whose compensation the deductions were made.

The rates of the deductions, without regard to a member's coverage under the Social Security Act, must be the percentage of earnable compensation as provided pursuant to Section 9-1-1085.

Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee.

The employee, however, must not be given the option of choosing to receive the contributed amount of the pick ups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made before the date picked up.

Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. Not including Class Three employees, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave. If a member has received termination pay for unused annual leave on more than one occasion, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave for each termination payment for unused annual leave received by the member. However, only an amount up to and including forty-five days' pay for unused annual leave from the member's last termination payment shall be included in a member's average final compensation calculation for other than Class Three employees.

HISTORY: 1962 Code Section 61-62; 1952 Code Section 61-62; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1964 (53) 1843; 1966 (54) 2009; 1982 Act No. 315, Section 1; 1982 Act No. 349, Section 1; 1982 Act No. 372, Section 1; 1985 Act No. 201, Part II, Section 48A; 1986 Act No. 529, Section 1, eff June 18, 1986; 1988 Act No. 475, Section 2, eff July 1, 1988; 2005 Act No. 14, Section 3, eff July 1, 2004; 2005 Act No. 153, Pt II, Section 4, eff July 1, 2005; 2008 Act No. 311, Section 4, eff June 4, 2008; 2012 Act No. 278, Pt I, Section 4, eff July 1, 2012.

Effect of Amendment

The 1986 amendment revised the fifth paragraph by making grammatical changes; deleting "and other" before "single special payments at retirement"; adding "bonus and incentive-type payments, or any other payments not considered a part of the regular salary base"; and adding the provision that contributions are deductible on pay for unused annual leave.

The 1988 amendment in the third unnumbered paragraph deleted "Notwithstanding the foregoing, effective July 1, 1964," at the beginning of the paragraph, increased employee contributions, and made grammatical changes.

The first 2005 amendment, in the last undesignated paragraph, in the second sentence added "up to and including forty-five days termination" and added the third and fourth sentences.

The second 2005 amendment rewrote the third undesignated paragraph relating to the rates of deductions.

The 2008 amendment rewrote the fourth undesignated paragraph, replacing it with the fourth and fifth undesignated paragraphs.

The 2012 amendment in the third paragraph, substituted "pursuant to Section 9-1-1085" for "in the following schedule:"; removed the compensation table; in the last paragraph, added references to Class Three employees; and, made other, nonsubstantive, changes.



Section 9-1-1030. Deductions must be made although compensation is thereby reduced below legal minimum; consent to deductions.

The deductions provided for in Section 9-1-1020 shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deduction made and provided for in said section and shall receipt for his full compensation, and payment of such compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided hereunder.

HISTORY: 1962 Code Section 61-63; 1952 Code Section 61-63; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1040. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-1040 was entitled "Repayment of amounts withdrawn; interest allowed on such amounts" and was derived from 1962 Code Section 61-64; 1952 Code Section 61-64; 1945 (44) 212; 1949 (46) 424; 1977 Act No. 27 Section 3.



Section 9-1-1050. Employer annuity accumulation fund; contributions shall be paid by employers.

The employer annuity accumulation fund shall be the account:

(1) in which shall be recorded the reserves on all employee annuities in force and against which shall be charged all employee annuities and all benefits in lieu of employee annuities;

(2) in which must be recorded all reserves for the payment of all employer annuities and other benefits payable from contributions made by employers and against which is charged all employer annuities and other benefits on account of members with prior service credit; and

(3) in which shall be recorded the reserves on all employer annuities granted to members not entitled to prior service credit and against which such employer annuities and benefits in lieu thereof shall be charged.

There shall be paid to the system and credited to the employer annuity accumulation fund contributions by the employers in an amount equal to a certain percentage of the earnable compensation of each member employed by each employer to be known as the "normal contribution" and an additional amount equal to a percentage of such earnable compensation to be known as the "accrued liability contribution". The rate percent of such contributions shall be fixed on the basis of the liabilities of the system as shown by actuarial valuation but may not be less than those required pursuant to Section 9-1-1085.

HISTORY: 1962 Code Section 61-66; 1952 Code Sections 61-65, 61-66, 61-77; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 2; 1986 Act No. 309 Section 2, eff February 4, 1986; 2012 Act No. 278, Pt I, Section 5, eff July 1, 2012.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund.

Effect of Amendment

The 1986 amendment rewrote item (2).

The 2012 amendment inserted "but may not be less than those required pursuant to Section 9-1-1085" at the end of the section, and made other nonsubstantive changes.



Section 9-1-1060. Normal contribution rate.

On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board, the actuary engaged by the Board to make each annual valuation during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any employer annuity payable on his account. The rate per cent so determined shall be known as the "normal contribution rate." After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per cent of the earnable compensation of all members obtained by deducting from the total liabilities of the employer annuity accumulation fund the amount of the funds in hand to the credit of that account and dividing the remainder by one per cent of the present value of the prospective future earnable compensation of all members as computed on the basis of the mortality and service tables adopted by the Board and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

HISTORY: 1962 Code Section 61-67; 1952 Code Section 61-67; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1070. Accrued liability contribution rate.

The rate per cent determined immediately after the first valuation by the actuary engaged by the Board as the rate per cent of the total annual earnable compensation of all members which is equivalent to four per cent of the amount of the total employer annuity liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service shall be known as the "accrued liability contribution rate." Such rate shall be increased on the basis of subsequent valuations if benefits are increased over those included in the valuation on the basis of which the original accrued liability contribution rate was determined. Upon certification by the actuary engaged by the Board that the accrued liability contribution rate may be reduced without impairing the System, the Board may cause the accrued liability contribution rate to be reduced.

HISTORY: 1962 Code Section 61-68; 1952 Code Section 61-68; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38.



Section 9-1-1080. Minimum contributions to employer annuity accumulation fund.

The total amount payable in each year by each employer for credit to the employer annuity accumulation fund shall not be less than the sum of the rate percent known as the normal contribution rate and the accrued liability contribution rate of the total earnable compensation of all members during the preceding year. The aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the employer annuities and other benefits payable out of the fund during the year then current.

HISTORY: 1962 Code Section 61-69; 1952 Code Section 61-69; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 2012 Act No. 278, Pt I, Section 6, eff July 1, 2012.

Effect of Amendment

The 2012 amendment removed "Subject to the provisions of Section 9-1-1070, the amount of each annual accrued liability contribution shall be at least three per cent greater than the preceding annual accrued liability payment, and"; and made other nonsubstantive changes.



Section 9-1-1085. Employer and employee contribution rates.

(A) As provided in Sections 9-1-1020 and 9-1-1050, the employer and employee contribution rates for the system beginning in Fiscal Year 2017-2018, expressed as a percentage of earnable compensation, are as follows:

Fiscal Year Employer Contribution Employee Contribution 2017-2018 13.56 9.00 2018-2019 14.56 9.00 2019-2020 15.56 9.00 2020-2021 16.56 9.00 2021-2022 17.56 9.00 2022-2023 18.56 9.00 2023-2024 18.56 9.00 2024-2025 18.56 9.00 2025-2026 18.56 9.00 2026-2027 and after 18.56 9.00

The employer contribution rate set out in this schedule includes contributions for participation in the incidental death benefit plan provided in Sections 9-1-1770 and 9-1-1775. The employer contribution rate for employers that do not participate in the incidental death benefit plan must be adjusted accordingly.

(B) After June 30, 2027, the board may increase the percentage rate in employer contributions for the system on the basis of the actuarial valuation. An increase in the employer contribution rate adopted by the board pursuant to this section may not provide for an increase in an amount of more than one-half of one percent of earnable compensation in any one year.

(C)(1) The unfunded actuarial accrued liability (UAAL) of the system as determined by the annual actuarial valuation must be amortized over a funding period that does not exceed the following schedule:

Fiscal Year Funding Period 2017-2018 30 years 2018-2019 29 years 2019-2020 28 years 2020-2021 27 years 2021-2022 26 years 2022-2023 25 years 2023-2024 24 years 2024-2025 23 years 2025-2026 22 years 2026-2027 21 years 2027-2028 and after 20 years

(2) If the scheduled employer and employee contributions provided in subsection (A), or the rates last adopted by the board pursuant to subsection (B), are insufficient to meet the funding period set forth in item (1) for the applicable year, then the board shall increase the employer contribution rate as necessary to meet the funding period set forth in item (1). Such adjustments may be made without regard to the annual limit increase of one-half of one percent of earnable compensation provided pursuant to subsection (B). Participating employers must be notified of any contribution rate increase required by this item by July first of the fiscal year preceding the fiscal year in which the increase takes effect.

(D)(1) After June 30, 2027, if the most recent annual actuarial valuation of the system shows a ratio of the actuarial value of system assets to the actuarial accrued liability of the system (the funded ratio) that is equal to or greater than eighty-five percent, then the board, effective on the following July first, may decrease the then current employer and employee contribution rates in equal amounts upon making a finding that the decrease will not result in a funded ratio of less than eighty-five percent. However, the employee contribution rate may not be less than one-half of the normal cost for the system and any contribution reduction allowed by this item after the employee contribution rate equals one-half of the normal cost must be a reduction in the employer contribution rate.

(2) If contribution rates are decreased pursuant to item (1) of this subsection and the most recent annual actuarial valuation of the system shows a funded ratio of less than eighty-five percent, then effective on the following July first, and annually after that time as necessary, the board shall increase the then current employer and employee contribution rates in equal amounts not exceeding one-half of one percent of earnable compensation in any one year until a subsequent annual actuarial valuation of the system shows a funded ratio that is equal to or greater than eighty-five percent. However, the employee contribution rate may not exceed nine percent and any contribution increase required by this item after the employee contribution rate equals nine percent must be an employer contribution rate.

HISTORY: 2012 Act No. 278, Pt I, Section 2.B, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. I, Section 1, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. I, Section 1, rewrote the section, changing future employer and employee contribution rates and requiring that the unfunded liabilities of the system must be on a certain amortization schedule.



Section 9-1-1090. Discontinuance of accrued liability contribution.

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the employer annuity accumulation fund shall equal the present value, as actuarially computed and approved by the Board, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at the time members.

HISTORY: 1962 Code Section 61-70; 1952 Code Section 61-70; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1100. Employer annuities and benefits to be paid from employer annuity accumulation fund.

All employer annuities, and benefits in lieu thereof, must be paid from the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-71; 1952 Code Section 61-71; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 3; 1986 Act No. 309 Section 3, eff February 4, 1986.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment deleted ", with the exception of those provided after June 30, 1981, in accordance with Sections 9-1-1810 and 9-1-1820," and substituted "must" for "shall".



Section 9-1-1110. Obligations of employer annuity accumulation fund.

The maintenance of employee annuity reserves and employer annuity reserves as provided for hereunder and regular interest creditable to the various funds as provided in this article and the payment of all annuities, retirement allowances, refunds, and other benefits granted hereunder, are made obligations of the employer annuity accumulation fund. All income, interest, and dividends derived from deposits and investments authorized hereunder must be used for payment of the obligations of the fund.

HISTORY: 1962 Code Section 61-72; 1952 Code Section 61-72; 1949 (46) 424; 1980 Act No. 407, Section 4; 1986 Act No. 309 Section 4, eff February 4, 1986.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment (1) deleted two clauses which set forth exceptions and (2) made minor grammatical changes.



Section 9-1-1120. Transfer between funds on return of retired employee to active service.

Should any beneficiary be restored to active service and again become a member under the provisions of Section 9-1-1590, his employee annuity reserve shall be transferred from the employer annuity accumulation fund to the employee annuity savings fund and credited to his individual account therein.

HISTORY: 1962 Code Section 61-73; 1952 Code Section 61-65; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1973 (58) 167.



Section 9-1-1130. Earnings to be credited to employer annuity accumulation fund.

All interest and dividends earned on the invested assets of the System must be credited to the employer annuity accumulation fund. The Board shall credit regular interest to the individual accounts of members in the employee annuity savings fund and shall transfer the amounts of the credits from the employer annuity accumulation fund. Any interest credited to the individual account of a member in the employee annuity savings fund and not payable to him under the provisions of Section 9-1-1650 upon his ceasing to be a teacher or employee except by death or retirement must be transferred from the fund to the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-75; 1952 Code Section 61-75; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 5; 1986 Act No. 309 Section 5, eff February 4, 1986.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment changed "shall" to "must", "such" to "the", and "said" to "the", and deleted a second paragraph pertaining to the post-retirement increase special fund.



Section 9-1-1135. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 33, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.A, eff July 1, 2012.

Effect of Amendment

The 2012 amendment added the subsection designators, added subsection (B), and made other nonsubstantive changes.



Section 9-1-1140. Establishing service credits by making payments into system; career highest fiscal year salary; credits during absences; employer payments; rules and regulations; credits for unused sick leave.

(A) An active member may establish service credit for any period of paid public service by making an actuarially neutral payment to the system as determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated. A member may not establish credit for a period of public service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for public service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(B) An active member may establish service credit for any period of paid educational service by making an actuarially neutral payment to the system determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated. A member may not establish credit for a period of educational service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for educational service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(C) An active member may establish up to six years of service credit for any period of military service, if the member was discharged or separated from military service under conditions other than dishonorable, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(D) An active member on an approved leave of absence from an employer that participates in the system who returns to covered employment within four years may purchase service credit for the period of the approved leave, but may not purchase more than two years of service credit for each separate leave period, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(E) An active member who has five or more years of earned service credit may establish up to five years of nonqualified service by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than thirty-five percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(F) An active member may establish service credit for any period of service in which the member participated in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the system or in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education. Periods of less than a year must be prorated. A member may not establish credit for a period of service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit under this subsection to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code. Service purchased under this subsection is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. Compensation earned for periods purchased under this subsection while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education must be treated as earnable compensation and must be used in calculating a member's average final compensation. A member purchasing service under this subsection who has funds invested in a TIAA Traditional account under a TIAA-CREF Retirement Annuity contract is eligible to make a plan to plan transfer in accordance with the terms of that contract.

(G) An active member who previously withdrew contributions from the system may reestablish the service credited to the member at the time of the withdrawal of contributions by repaying the amount of the contributions previously withdrawn, plus regular interest from the date of the withdrawal to the date of repayment to the system.

(H) An active member establishing retirement credit pursuant to this chapter may establish that credit by means of payroll deducted installment payments. Interest must be paid on the unpaid balance of the amount due at the rate of the prime rate plus two percent a year.

(I) An employer, at its discretion, may pay to the system all or a portion of the cost for an employee's purchase of service credit under this chapter. Any amounts paid by the employer under this subsection for all purposes must be treated as employer contributions.

(J) Service credit purchased under this section is not "earned service" and does not count toward the required five or more years of earned service necessary for benefit eligibility except:

(1) earned service previously withdrawn and reestablished;

(2) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to subsection (F); or

(3) service earned as a participant in the system, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(K) A member may purchase each type of service under this section once each fiscal year.

(L) The board shall promulgate regulations and prescribe rules and policies, as necessary, to implement the service purchase provisions of this chapter.

(M) At retirement, after March 31, 1991, a Class One or Class Two member shall receive credit for not more than ninety days of his unused sick leave from the member's last employer at no cost to the member. The leave must be credited at a rate where twenty days of unused sick leave equals one month of service. This additional service credit may not be used to qualify for retirement.

(N) An employee drawing workers' compensation who is on a leave of absence for a limited period may voluntarily contribute on his contractual salary, to be matched by the employer.

(O) An active member who is terminated within one year of retirement eligibility shall have five business days after the date of termination to purchase any service credit that the member is otherwise eligible to purchase under this section.

HISTORY: 1962 Code Section 61-76; 1952 Code Section 61-76; 1945 (44) 212; 1949 (46) 424; 1972 (57) 2207; 1974 (58) 2332; 1983 Act No. 32 Section 1; 1983 Act No. 151 Part II Section 45; 1984 Act No. 476; 1984 Act No. 486, Section 2; 1985 Act No. 76 Sections 2, 3; 1986 Act No. 461, Section 2, eff June 2, 1986; 1988 Act No. 658, Part II, Section 48A, eff June 8, 1988; 1989 Act No. 189, Part II, Section 49A, eff June 8, 1989 (became law without the Governor's signature); 1991 Act No. 59, Section 1, eff May 27, 1991; 1991 Act No. 87, Section 1, eff May 27, 1991; 1991 Act No. 170, Section 1, eff June 28, 1991; 1993 Act No. 166, Section 4, eff June 16, 1993; 1994 Act No. 420, Section 2, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 1996 Act No. 458, Part II, Section 49, eff June 19, 1996; 1998 Act No; 439, Section 1, eff June 16, 1998; 2000 Act No. 387, Part II, Section 67C, eff January 1, 2001; 2003 Act No. 77, Section 2, eff June 27, 2003; 2008 Act No. 311, Section 31, eff June 4, 2008; 2012 Act No. 278, Pt I, Section 7.A, eff January 2, 2013; 2016 Act No. 202 (S.381), Section 2, eff June 3, 2016.

Editor's Note

1998 Act No. 439, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and applies with respect to military service established in the state retirement systems on or after that date."

Effect of Amendment

The 1986 amendment, in the third unnumbered paragraph, substituted "may establish a portion of the service on a one-time basis" for "must establish credit for all service for which eligible".

The 1988 amendment added the fifth unnumbered paragraph providing that merchant marine seamen and civil service crew members may establish service credit for certain periods of service.

The 1989 amendment, in the 3rd unnumbered paragraph, provided that active duty military service performed after December 31, 1975, may not be considered creditable service.

The 1991 amendment by Act No. 170, Section 1, in the fifth paragraph changed "1945" to "1947".

The 1991 amendment by Act No. 59 Section 1, added the sixth unnumbered paragraph relative to employment by a redevelopment commission.

The 1991 amendment by Act No. 87, Section 1, added the seventh unnumbered paragraph.

The 1993 amendment, in the third and fourth paragraphs, concerning member payment added "and effective July 1, 1994, twelve percent"; and in the fourth paragraph added "undergraduate or" preceding "graduate school".

The 1994 amendment, in the second paragraph, increased the cost of establishing time for pregnancy leave from eight percent to twelve percent of earnable compensation.

The 1996 amendment revised the fourth undesignated paragraph.

The 1998 amendment substituted, in the third paragraph "one year" for "two years", "before" for "prior to" in three places, and "member's current employer" for "State" in the first and second sentences, added the fourth and fifth sentences relating to active military duty and prohibition on duplication of benefits, and deleted "ten percent and effective July 1, 1994," from the sixth sentence and "other" from the last sentence.

The 2000 amendment rewrote this section.

The 2003 amendment rewrote this section.

The 2008 amendment added subsection (N) relating to voluntary contributions.

The 2012 amendment substituted "an actuarially neutral" for "a", inserted "actuary for the", and inserted "based on the member's current age and service credit" in subsections (A)-(F); inserted "Class One or Class Two" in subsection (M); and, made other, nonsubstantive, changes.

2016 Act No. 202, Section 2, added (O), relating to the purchase of service credit.



Section 9-1-1150. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-1150 was entitled "Payments to System and prior service credits of members of police insurance and annuity fund" and was derived from 1962 Code Section 61-77; 1958 (50) 1649.



Section 9-1-1160. Collection of members' contributions; failure to make payroll reports and remittances; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(A) The collection of members' contributions must be as follows:

Each employer shall deduct on each payroll of a member the contributions payable by the member as provided in this section. The chief fiscal officer of the employer shall draw his warrant for the amount to be deducted, payable to the Retirement System, on a monthly basis, and shall transmit the warrant together with a schedule of the contributions on forms prescribed by the board, which is due in the office of the Retirement System no later than the last day of the month following the close of each month for the preceding month. If any employer fails to do so or arrears exist at any time in making monthly remittances required by this section and by regulations of the board, the monthly compensation of any person or officer of any employer charged with the responsibility of making monthly payroll reports and remittances to the system must be withheld by the employer until all required reports and remittances have been made. The system shall furnish monthly to the disbursing officers of each employer a statement of any failure to make payroll reports and remittances and the names of the persons or officers failing to make the reports and remittances.

A person failing to transmit the contributions deducted in the manner required in this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(B) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions picked up must be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. Each department and political subdivision shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service, or the federal courts, rule, pursuant to Section 414(h) of the United States Internal Revenue Code, that these contributions are not included as gross income of the employee until such time as they are distributed or made available. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. Employee contributions picked up must be treated for all purposes of this section in the same manner and to the extent as employee contributions made before the date picked up.

HISTORY: 1962 Code Section 61-78; 1952 Code Section 61-78; 1945 (44) 212; 1949 (46) 424; 1951 (47) 518; 1959 (51) 15; 1960 (51) 1522; 1976 Act No. 709 Part II Section 19; 1982 Act No. 315, Section 2; 1982 Act No. 349, Section 2; 1985 Act No. 201, Part II, Section 47A; 1993 Act No. 184 Section 149, eff January 1, 1994.

Effect of Amendment

The 1993 amendment rewrote this section so as to change the maximum term of imprisonment to conform to the classification established for each offense.



Section 9-1-1170. Collection of employers' contributions.

The collection of employers' contributions shall be made as follows:

(1) Upon the basis of each actuarial valuation provided herein the Board shall annually prepare and certify to each employer a statement of the total amount payable by the employer for the ensuing fiscal year to the employer annuity accumulation fund and this amount must be handled and disbursed in accordance with the usual appropriations;

(2) The chief fiscal officer of each employer shall transmit funds which are due in the Retirement System office no later than the last day of the month on account of each employee who is a member of the System an amount sufficient to cover the normal contribution and the accrued liability contribution of each member employed by the employer for the preceding month. Delinquent payments under this section and Section 9-1-1160 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year; and

(3) If within ninety days after request by the Board any employer has not provided the System with the records and other information required under this item or if the full accrued amount of the contributions and interest provided for under this section due from members employed by an employer or from an employer other than the State has not been received by the System from the chief fiscal officer of the employer within thirty days after the last due date as provided in this item, then upon notification by the Board to the State Treasurer and Comptroller General as to the default of the employer as provided in this item, any distributions which might otherwise be made to the employer from any funds of the State must be withheld from the employer until notice from the Board to the State Treasurer that the employer is no longer in default.

HISTORY: 1962 Code Section 61-79; 1952 Code Section 61-79; 1945 (44) 212; 1949 (46) 424; 1959 (51) 15; 1976 Act No. 709 Part II Section 19; 1980 Act No. 407, Section 6; 1985 Act No. 201, Part II, Sections 47B and 47C; 1986 Act No. 309 Section 6, eff February 4, 1986.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment rewrote item (1) by changing "such" to "the", deleting "and to the post retirement increase special fund", and changing "such" to "this" and "shall" to "must".



Section 9-1-1175. Employer contributions.

Effective July 1, 2006, the board shall increase the employer contribution rate for the system by one-half percent of the earnable compensation of all members employed by an employer participating in the system. The board shall further increase the employer contribution rate by one-half percent effective July 1, 2007. The employer rate provided in this section also applies to payments for unused annual leave under the circumstances provided in Section 9-1-1020. The employer rate provided in this section includes the system's normal contribution rate and accrued liability contribution rate, but does not include contributions for group life insurance or other benefits that are remitted to the retirement systems. Contributions for group life insurance or other benefits are in addition to the applicable employer contribution rate. After June 30, 2007, the board, in its discretion, may increase or decrease the employer contribution rate set by this section based on the actuarial valuation provided to the board by the system's actuaries and considering the normal contribution rate determined pursuant to Section 9-1-1060 and the accrued liability contribution rate determined pursuant to Section 9-1-1070.

HISTORY: 2005 Act No. 153, Pt II, Section 5.A, eff July 1, 2005.



Section 9-1-1180. Deductions and employer contributions for teachers and employees of technical training schools.

The deductions authorized hereunder from the earnable compensation of teachers, the payments by employers of teachers of the required percentages of earnable compensation and all retirement allowances or other benefits herein provided shall be calculated upon the full earnable compensation of teachers from public funds derived from any source, and all employers' contributions for teachers shall be paid by the State. Provided, further, that all employers' contributions for employees of the various county technical training schools shall be paid by the State, effective July 1, 1962.

Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. Contributions are deductible on pay for unused annual leave.

HISTORY: 1962 Code Section 61-80; 1952 Code Section 61-80; 1945 (44) 212; 1949 (46) 424; 1963 (53) 358 [478]; 1982 Act No. 372, Section 2; 1985 Act No. 201, Part II, Section 48B; 1986 Act No. 529, Section 2, eff June 18, 1986.

Effect of Amendment

The 1986 amendment revised the second paragraph by making grammatical changes; deleting "and other" before "single special payments at retirement"; adding "bonus and incentive-type payments, or any other payments not considered a part of the regular salary base"; and adding the provision that contributions are deductible on pay for unused annual leave.



Section 9-1-1190. Board may change accounting methods and procedures of System.

The Board may make such changes in the accounting methods and procedures of the System from time to time as, in its opinion, are in the interest of sound and proper administration.

HISTORY: 1962 Code Section 61-81; 1960 (51) 1524.



Section 9-1-1200. Repealed by 2005 Act No. 153, Pt II, Section 5.C, eff July 1, 2006.

Editor's Note

Former Section 9-1-1200 was entitled " Revision of contribution rates of Class Two employers" and was derived from 1962 Code Section 61-82; 1964 (53) 1843.



Section 9-1-1210. Employer contributions shall reflect cost of Preretirement Death Benefit Program.

Notwithstanding any other provisions of law effective July 1, 1969, the rates of employer contributions shall be revised on the basis of actuarial valuation to reflect the additional cost resulting from the provisions of Section 9-1-1770 which added a death benefit provision effective on July 1 1968.

HISTORY: 1962 Code Section 61-83; 1968 (55) 2497.



Section 9-1-1220. Repealed by 2005 Act No. 153, Pt II, Section 5.C, eff July 1, 2006.

Editor's Note

Former Section 9-1-1220 was entitled "Employer contribution rate to be increased" and was derived from 1975 (59) 154; 1989 Act No. 189, Part II, Section 60A.



Section 9-1-1310. Trustee of retirement system; investment of funds.

(A) The South Carolina Public Employee Benefit Authority and the Retirement System Investment Commission are cotrustees of the assets of the retirement system as "assets" and "retirement system" are defined in Section 9-16-10(1) and (8). Notwithstanding any other provision of law, any reference in law to the trustee of the assets of the Retirement System must be construed to conform to the cotrusteeship as provided in this subsection. The Public Employee Benefit Authority shall hold the assets of the Retirement System in a group trust as provided in Section 9-16-20. The Retirement System Investment Commission shall invest and reinvest the assets of the Retirement System, subject to all the terms, conditions, limitations, and restrictions imposed by Section 16, Article X of the South Carolina Constitution, 1895, subsection (B) of this section, and Chapter 16 of this title.

(B) Except where not allowed pursuant to Sections 11 and 16, Article X of the Constitution of this State and Chapter 16 of this title, the funds of the system may be invested in, including, but not limited to, the following:

(1) bonds of this State, other states of the United States, the United States, or any political subdivisions or agencies thereof;

(2) banks and savings and loan institutions;

(3) top-rated commercial paper;

(4) funds of funds;

(5) foreign certificates of deposit;

(6) short-term debt;

(7) investment trust securities;

(8) real estate securities;

(9) foreign fixed-income obligations;

(10) futures and options regulated by the United States Securities and Exchange Commission;

(11) private equity;

(12) domestic and foreign group trusts;

(13) investment vehicles of Federal Deposit Insurance Corporation approved institutions;

(14) bonds of foreign countries designated industrialized by the International Monetary Fund;

(15) collateralized mortgage obligations;

(16) World Bank bonds;

(17) debt of the United States or Canadian corporations;

(18) equipment trust debt;

(19)(a) purchase money mortgages received for real estate;

(b) real property;

(c) exchange traded funds;

(d) American Depository Receipts;

(20) real estate investment trusts; and

(21) investments allowed pursuant to Section 11-9-660 and equity investments as allowed pursuant to Section 16, Article X of the Constitution of this State.

(C) The funds and assets of the various state retirement systems are not funds of the State, but are instead held in trust as provided in Section 9-16-20.

HISTORY: 1962 Code Section 61-91; 1952 Code Section 61-91; 1945 (44) 212; 1949 (46) 424; 1959 (51) 128; 1998 Act No. 371, Section 3, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 1.A, eff July 1, 2005; 2006 Act No. 264, Section 2, eff May 2, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 42.B, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. IV, Section 14, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 1998 amendment made nonsubstantive changes to the first sentence, and added the second sentence.

The 2005 amendment designated and rewrote subsection (A) and added subsections (B) and (C).

The 2006 amendment designated subparagraph (B)(19)(a) and added subparagraphs (B)(19)(b) to (B)(19)(d).

The 2012 amendment rewrote subsection (A).

2017 Act No. 13, Pt. IV, Section 14, rewrote (A), changing a trustee from the state fiscal accountability authority to the Retirement System Investment Commission.



Section 9-1-1320. Custodian of assets of the Retirement System.

(A) The board is the custodian of the assets of the Retirement System as "assets" and "Retirement System" are defined in Section 9-16-10(1) and (8), and the Retirement System Investment Commission has the exclusive authority to select the custodial bank, provided, however, that the Public Employee Benefit Authority is a third-party beneficiary of the contract with the custodial bank with full rights to information under them. The custodial banking agreement may provide for electronic signatory approval.

(B)(1) A custodial bank selected by the commission must:

(a) be a United States domiciled trust company and a member of the Federal Reserve;

(b) have in excess of one trillion dollars of assets under custody;

(c) have provided custody services for at least the previous fifteen years; and

(d) provide custody services to other public fund institutional clients that individually have assets under management that meet or exceed the amount of assets managed by the commission.

(2) Nothing in this subsection prohibits the commission from imposing more stringent or additional qualifications as part of its selection process.

HISTORY: 1962 Code Section 61-92; 1952 Code Section 61-92; 1945 (44) 212; 1949 (46) 424; 2017 Act No. 13 (H.3726), Pt. IV, Section 15, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. IV, Section 15, rewrote the section, changing the custodian of the assets from the state treasurer to the board.



Section 9-1-1330. Cash shall be kept available.

For the purpose of meeting disbursements for annuities and other payments there may be kept available cash, not exceeding ten per cent of the total funds of the System, on deposit with the State Treasurer.

HISTORY: 1962 Code Section 61-93; 1952 Code Section 61-93; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1340. Conflicts of interest and use of funds by commission members or employees.

Except as otherwise provided in this chapter or in Chapters 8, 9, 10, and 11 of this title, no member of or person employed by the Retirement System Investment Commission shall have any direct interest in the gains or profits of any investment made by the commission. No commission member or employee of the commission shall, directly or indirectly, for himself or as an agent in any manner use the funds of the commission except to make such current and necessary payments as are authorized by the board or commission. Nor shall any member or employee of the commission become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the commission.

HISTORY: 1962 Code Section 61-94; 1952 Code Section 61-94; 1945 (44) 212; 1949 (46) 424; 2005 Act No. 153, Pt IV, Section 1.B, eff July 1, 2005; 2006 Act No. 264, Section 3, eff May 2, 2006.

Effect of Amendment

The 2005 amendment in the first sentence substituted "provided in this chapter or in Chapters 8, 9, and 11 of this title" for "herein provided" and "Retirement System Investment Commission" for "Board"; and substituted "commission" for "Board" throughout.

The 2006 amendment, in the first sentence, added "10,".



Section 9-1-1350. Transfers from general fund authorized.

Notwithstanding the amounts annually appropriated as "State Employer Contributions", the State Treasurer and Comptroller General are hereby authorized and directed to transfer from the general fund of the State to the proper Retirement System Accounts, month by month, during the current fiscal year, such funds as are necessary to comply with the terms of the Retirement Act as amended, with respect to contributions by the State of South Carolina to the Retirement System.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.F, eff July 1, 2002.



Section 9-1-1510. Retirement of members at age 60 or after 28 years' service.

(A) A Class One or Class Two member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(1) five or more years of earned service;

(2) attained the age of sixty years or has twenty-eight or more years of creditable service; and

(3) separated from service.

(B) A Class Three member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(1) eight or more years of earned service;

(2) attained the age of sixty years or satisfied the rule of ninety requirement; and

(3) separated from service.

(C) A member who is an elected official whose annual compensation is less than the earnings limitation pursuant to Section 9-1-1790 and who is otherwise eligible for service retirement may retire for purposes of this section without a break in service.

HISTORY: 1962 Code Section 61-101; 1952 Code Section 61-101; 1945 (44) 212; 1949 (46) 424; 1975 (59) 154; 1989 Act No. 85, Section 1, eff May 17, 1989; 2001 Act No. 1, Part II, Section 2A2, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 8, eff July 1, 2012.

Effect of Amendment

The 1989 amendment added the second paragraph.

The 2001 amendment rewrote the first undesignated paragraph, reducing the years of creditable service from thirty to twenty-eight, adding a requirement of five or more years of earned service, deleting a former provision relating to separation from service during a notification period, and dividing the requirements into numbered items; and made language changes.

The 2012 amendment added the subsection identifiers; inserted "Class One or Class Two" in subsection (A); and added subsection (B).



Section 9-1-1515. Early retirement.

(A) In addition to other types of retirement provided by this chapter, a Class One or Class Two member may elect early retirement if the member:

(1) has five or more years of earned service;

(2) has attained the age of fifty-five years;

(3) has at least twenty-five years of creditable service; and

(4) has separated from service.

A member electing early retirement shall apply in the manner provided in Section 9-1-1510.

(B) The benefits for a member electing early retirement under this section must be calculated in the manner provided in Section 9-1-1550, except that in lieu of any other reduction factor, the member's early retirement allowance is reduced by four percent a year, prorated for periods less than one year, for each year of creditable service less than twenty-eight.

(C) A member who elects early retirement under this section is ineligible to receive any cost-of-living increase provided by law to retirees until the second July first after the date the member attains age sixty; or the second July first after the date the member would have twenty-eight years' creditable service had he not retired, whichever is earlier.

(D)(1) Except as provided in item (2) of this subsection, a member who elects early retirement under this section is not covered by the State Insurance Benefits Plan until the earlier of:

(a) the date the member attains age sixty, or

(b) the date the member would have twenty-eight years' creditable service had he not retired.

(2) A member taking early retirement may maintain coverage under the State Insurance Benefits Plan until the date his coverage is reinstated pursuant to item (1) of this subsection by paying the total premium cost, including the employer's contribution, in the manner provided by the Division of Insurance Services of the board.

HISTORY: 1990 Act No. 559, Section 1, eff July 1, 1990; 1999 Act No. 100, Part II, Section 52, eff July 1, 1999; 2001 Act No. 1, Part II, Section 2A3, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 9, Pt IV, Subpt 2, Section 43, eff July 1, 2012.

Editor's Note

1999 Act No. 100, Part II, Section 52B, provides as follows:

"This section takes effect July 1, 1999, and applies with respect to members of the South Carolina Retirement Systems electing early retirement pursuant to Section 9-1-1515 of the 1976 Code on and after that date."

Effect of Amendment

The 1999 amendment rewrote subsection (B).

The 2001 amendment, in subsection (A), added a requirement of five or more years of earned service, divided requirements in the subsection into numbered items, and made language changes; in subsections (B), (C), and (D)(1)(b), substituted "twenty-eight" for "thirty" years; and in subsection (B), deleted a provision for a lump sum payment into the system to avoid reduction of the early retirement allowance.

The 2012 amendment inserted "Class One or Class Two" in subsection (A), and in subsection (D)(2) substituted "board" for "State Budget and Control Board".



Section 9-1-1530, 9-1-1535. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-1530 was entitled "Employees shall be retired at age seventy; exceptions" and was derived from 1962 Code Section 61-103; 1952 Code Section 61-103; 1945 (44) 212; 1949 (46) 424; 1955 (49) 654; 1969 (56) 444; 1978 Act No. 404 Section 1; 1979 Act No. 31 Section 1; 1988 Act No. 663, Section 3, eff July 25, 1988.

Former Section 9-1-1535 was entitled "Conservation officers of Law Enforcement section of South Carolina Wildlife and Marine Resources Department" and was derived from 1982 Act No. 377.



Section 9-1-1537. Repealed by 1994 Act No. 308, Section 1, eff March 16, 1994.

Editor's Note

Former Section 9-1-1537 was derived from 1986 Act No. 520, Section 2.

Former Section 9-1-1537 was entitled "Sworn law enforcement officers of South Carolina Highway Patrol" and pertained to their mandatory retirement at age 62.



Section 9-1-1540. Disability retirement.

(A) Upon the application of a member in service or of the member's employer that is received by the system before January 1, 2014, a member in service on or after July 1, 1970, who has the earned service required pursuant to Section 9-1-1510 for the member's class, or a contributing member who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership on or after July 1, 1985, may be retired by the board not less than thirty days and not more than nine months next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member was employed by a covered employer in the system occurred not more than ninety days prior to the date of filing.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the medical board. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the department that a member retired on disability is able to reenter the job market and work is available, the retirement system may adjust the benefit paid by the system in accordance with Sections 9-1-1580, 9-1-1590, 9-9-60, and 9-11-90.

(B)(1) Upon the application of a member in service or of the member's employer received by the system after December 31, 2013, a member in service who has the earned service required for the member's class pursuant to Section 9-1-1510, or who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership, may be retired by the board if the member is determined to be disabled pursuant to subsection (B)(2) of this section. For purposes of this section, a member is considered to be in service on the date the application is filed if the last day the member was employed by a covered employer in the system occurred not more than ninety days before the date of filing and, if the member has retired on a service retirement allowance, the member's date of retirement occurred not more than ninety days before the date of filing.

(2) A member whose application for disability retirement benefits was received by the system after December 31, 2013, is considered disabled if the member qualifies for the payment of Social Security disability benefits and is eligible for benefits pursuant to this section upon proof of the disability, provided that the date of disability established by the Social Security Administration falls within one year after the last day the member was employed by a covered employer in the system. The member shall submit to the retirement system the Social Security Award Notice certifying the date of entitlement for disability benefits as issued by the Social Security Administration. Upon final approval by the system, disability benefits become effective on the date of entitlement as established by the Social Security Administration or the day after the member's last day on the payroll of a covered employer, whichever is later.

HISTORY: 1962 Code Section 61-104; 1952 Code Section 61-104; 1945 (44) 212; 1949 (46) 424; 1970 (56) 1939; 1979 Act No. 102 Section 1; 1982 Act No. 466 Part II Section 23A; 1985 Act No. 74 Section 1; 1986 Act No. 529, Section 6, eff June 18, 1986; 2000 Act No. 387, Part II, Section 67D, eff January 1, 2001; 2010 Act No. 162, Section 1, eff May 12, 2010; 2012 Act No. 278, Pt I, Section 10.A, eff July 1, 2012.

Editor's Note

2005 Act No. 153, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."

2010 Act No. 162, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and applies to any application for disability retirement filed with the South Carolina Retirement Systems on or after May 12, 2008."

Effect of Amendment

The 1986 amendment revised the first paragraph of this section by making grammatical changes and by substituting "nine months" for "six months".

The 2000 amendment, in the first paragraph, substituted "earned service" for "creditable service" and made grammatical changes.

The 2010 amendment added the last sentence to the first paragraph, relating to determining when a member is considered to be in service.

The 2012 amendment rewrote this section.



Section 9-1-1545. Election between service retirement and disability retirement; receipt of service retirement pending approval of disability retirement.

A member may submit an application for service retirement and disability retirement. If the member qualifies for service retirement before the application for disability retirement is approved, the member, upon his request, may begin receiving service retirement benefits immediately. If the application for retirement disability is subsequently approved, the member may choose either the service retirement plan or the disability retirement plan.

HISTORY: 1988 Act No. 658, Part II, Section 12, eff June 8, 1988.



Section 9-1-1550. Service retirement allowances.

(A) Upon retirement from service on or after July 1, 1964, a Class One member shall receive a service retirement allowance which shall consist of:

(1) an employee annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) an employer annuity equal to the employee annuity allowable at the age of sixty-five years or at age of retirement, whichever is less, computed on the basis of contributions made prior to the age of sixty-five years; and

(3) if he has a prior service certificate in full force and effect, an additional employer annuity which must be equal to the employee annuity which would have been provided at age sixty-five or at age of retirement, whichever is less, by twice the contributions which he would have made during his entire period of prior service had the system been in operation and had he contributed thereunder during such entire period.

Upon retirement from service after December 31, 2000, a Class One member shall receive a service retirement allowance computed as follows: If the member's service retirement date occurs on or after his sixty-fifth birthday, or after he has completed twenty-eight or more years of creditable service, the allowance must be equal to one and forty-five hundredths percent of his average final compensation multiplied by the number of years of his creditable service.

If the member's service retirement date occurs before his sixty-fifth birthday and before he completes twenty-eight years of creditable service, his service retirement allowance is computed as above, but is reduced by five-twelfths of one percent thereof for each month by which his retirement date precedes the first day of the month, prorated for periods less than a month, coincident with or next following his sixty-fifth birthday.

Notwithstanding the foregoing provisions, any Class One member who retires on or after July 1, 1976, shall receive not less than the benefit provided under the formula in effect before July 1, 1976.

(B) Upon retirement from service after December 31, 2000, a Class Two member shall receive a service retirement allowance computed as follows:

(1) If the member's service retirement date occurs on or after his sixty- fifth birthday or after he has completed twenty-eight or more years of creditable service, the allowance must be equal to one and eighty-two hundredths percent of his average final compensation, multiplied by the number of years of his creditable service.

(2) If the member's service retirement date occurs before his sixty-fifth birthday and before he completes the twenty-eight years of creditable service, his service retirement allowance is computed as in item (1) above but is reduced by five-twelfths of one percent thereof for each month, prorated for periods less than a month, by which his retirement date precedes the first day of the month coincident with or next following his sixty-fifth birthday.

(3) Notwithstanding the foregoing provisions, a Class Two member whose creditable service began before July 1, 1964, shall receive not less than the benefit provided by subsection (A) of this section.

(C) Upon retirement from service after June 30, 2012, a Class Three member shall receive a service retirement allowance computed as follows:

(1) If the member's service retirement date occurs on or after his sixty-fifth birthday or if the member has satisfied the rule of ninety requirement, the allowance must be equal to one and eighty-two hundredths percent of the member's average final compensation, multiplied by the number of years of the member's creditable service.

(2) If the member's service retirement date occurs before his sixty-fifth birthday and before he satisfies the rule of ninety requirement the member's service retirement allowance is computed as in item (1) of this subsection but is reduced by five-twelfths of one percent thereof for each month, prorated for periods less than a month, by which his retirement date precedes the first day of the month coincident with or next following his sixty-fifth birthday.

HISTORY: 1962 Code Section 61-105; 1952 Code Section 61-105; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38, 153; 1964 (53) 1843; 1965 (54) 622; 1966 (54) 2009; 1969 (56) 259; 1972 (57) 2443; 1975 (59) 154; 1976 Act No. 587 Section 2; 1979 Act No. 16 Section 1; 1984 Act No. 384, Sections 1, 2; 1988 Act No. 475, Section 1, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60B, eff July 1, 1989 (became law without the Governor's signature); 2001 Act No. 1, Part II, Section 2A4, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 11, eff July 1, 2012.

Effect of Amendment

The 1988 amendment in subsection (A)(3) in the first paragraph replaced "shall" with "must", in the second paragraph replaced "1976" with "1988", "such" allowance with "the" allowance, "shall" with "must" and increased the multiplier factor, in subsection (B) inserted "on or after July 1, 1988," after service, and in item (1) of subsection (B) replaced "such" allowance with "the" allowance, "shall" with "must" and increased the multiplier factor.

The 1989 amendment increased the multiplier fraction used in calculating service retirement benefits from one and thirty-five hundredths percent to one and forty-five hundredths percent of average final compensation for class one members and from one and seven-tenths percent to one and eighty-two hundredths percent of average final compensation for class two members.

The 2001 amendment substituted "twenty-eight" for "thirty" and "December 31, 2000" for "July 1, 1989" throughout; deleted former subsection (C); and made language changes.

The 2012 amendment added subsection (C).



Section 9-1-1560. Allowances upon retirement for disability.

(A) Except as provided in subsection (E) of this section, upon retirement for disability on or after July 1, 1976, a Class One member shall receive a service retirement allowance if he has attained the age of sixty-five years. Otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1) Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service to age sixty-five based on the average final compensation, minus the actuarial equivalent of the contribution the member would have made during such continued service, with an interest rate of four percent per annum.

(2) Notwithstanding the foregoing provisions, any Class One member whose creditable service commenced prior to July 1, 1976, shall receive not less than the benefit which would have been provided by the provisions of this section in effect immediately prior to July 1, 1976.

(B) Except as provided in subsection (E) of this section, upon retirement for disability on or after May 19, 1973, a Class Two member shall receive a service retirement allowance if he has attained the age of sixty-five years. Otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1) Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service to age sixty-five based on the average final compensation, minus the actuarial equivalent of the contribution the member would have made during such continued service, with an interest rate of four percent per annum.

(2) Notwithstanding the foregoing provisions, any Class Two member whose creditable service commenced prior to July 1, 1964, shall receive not less than the benefit provided by subsection (A) of this section.

(C) Except as provided in subsection (E) of this section, employees retired on disability subsequent to July 1, 1982, must have their benefits recalculated in accordance with the provisions of item (1) of subsection (A) and item (2) of subsection (B).

(D) Notwithstanding any other provision of this section, upon retirement for disability after October 15, 1992, at any age, a member must receive a disability retirement allowance equal to at least fifteen percent of his average final compensation.

(E)(1) Upon retirement for disability based on an application for disability benefits received by the system after December 31, 2013, a Class One member shall receive a disability retirement allowance equal to one and forty-five hundredths percent of his average final compensation multiplied by the number of years of his creditable service as of the date of retirement, without reduction because of commencement before the normal retirement date.

(2) Upon retirement for disability based on an application for disability benefits received by the system after December 31, 2013, a Class Two or Class Three member shall receive a disability retirement allowance equal to one and eighty-two hundredths percent of his average final compensation, multiplied by the number of years of his creditable service as of the date of retirement, without reduction because of commencement before the normal retirement date.

HISTORY: 1962 Code Section 61-106; 1952 Code Section 61-106; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1960 (51) 1524; 1964 (53) 1843; 1969 (56) 259; 1970 (56) 1939; 1973 (58) 262; 1976 Act No. 587 Section 3; 1981 Act No. 32, Section 1; 1983 Act No. 32 Sections 2-4; 1993 Act No. 166, Section 1, eff June 16, 1993; 2012 Act No. 278, Pt I, Section 10.B, eff July 1, 2012.

Editor's Note

The rate of interest noted in this section was increased from 4% to 6% by resolution of the Budget and Control Board on March 23, 1982.

Effect of Amendment

The 1993 amendment added subsection (D) concerning disability retirement allowance for retirements after October 15, 1992.

The 2012 amendment inserted "Except as provided in Subsection (E) of this section," in subsections (A)-(C) and added subsection (E), and made other nonsubstantive changes.



Section 9-1-1570. Reexamination of beneficiaries retired on account of disability; consequences of refusal to submit to reexamination.

(A) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter the board may, and upon his application, require any disability beneficiary who has not yet attained the age of sixty-five years to undergo a medical examination to be made at the place of residence of the beneficiary or other place mutually agreed upon by a physician designated by the board. If any disability beneficiary who has not yet attained the age of sixty-five years refuses to submit to at least one medical examination in any such year by a physician designated by the board the member's disability retirement allowance may be discontinued until the member's withdrawal of refusal and if the member's refusal continues for one year, all the member's rights in and to the member's disability retirement allowance may be revoked by the board.

(B) A member who is retired on a disability retirement allowance based upon an application received by the system after December 31, 2013, and who has not yet attained the age of sixty-five years annually shall provide proof to the system that the member remains qualified for the receipt of Social Security disability benefits within thirty days of the anniversary of his retirement date. A member's disability retirement allowance ceases upon a determination by the Social Security Administration that the member is no longer entitled to Social Security disability benefits for any reason. If any disability beneficiary who has not yet attained the age of sixty-five years refuses to provide proof of disability required by the board, the member's disability retirement allowance must be discontinued until the member provides such proof. If a member's refusal to provide proof that the member remains qualified for Social Security disability benefits continues for one year, all of the member's rights in and to the member's disability retirement allowance pursuant to Section 9-1-1540 may be revoked by the board.

HISTORY: 1962 Code Section 61-107; 1952 Code Section 61-107; 1945 (44) 212; 1949 (46) 424; 1973 (58) 262; 1984 Act No. 383, Section 1; 2012 Act No. 278, Pt I, Section 10.C, eff July 1, 2012.

Effect of Amendment

The 2012 amendment added the subsection identifiers, made nonsubstantive changes in subsection (A), and added subsection (B).



Section 9-1-1580. Effect of ability to engage in gainful occupation; change in amount of disability retirement allowance.

Should the system report and certify to the Board that the disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation and should the Board concur in the report, then the amount of his disability retirement allowance must be reduced to an amount which, together with the amount earnable by him, equals the amount of his average final compensation. Should his earning capacity be later changed, the amount of his disability retirement allowance may be further modified. The new disability retirement allowance shall not exceed the amount of the disability retirement allowance originally granted nor an amount which, when added to the amount earnable by the beneficiary, equals the amount of his average final compensation.

The average final compensation may be increased up to ten percent annually to adjust for inflation.

If the disability retirement allowance is eliminated as a result of this section for a period of five consecutive years, all rights in and to his disability retirement allowance are revoked. The member then is entitled to a deferred retirement allowance as provided in Section 9-1-1650 based upon his average final compensation and creditable service at his date of disability retirement.

After age sixty-five, a disability retiree is subject to the same earnings limitation as a service retiree.

HISTORY: 1962 Code Section 61-108; 1952 Code Section 61-108; 1945 (44) 212; 1949 (46) 424; 1981 Act No. 32, Section 2; 1984 Act No. 383, Section 2; 1985 Act No. 74 Section 2.

Editor's Note

2005 Act No. 2005, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."



Section 9-1-1590. Effect of restoring beneficiaries to active service.

A disability beneficiary restored to active service at a salary less than his average final compensation shall not become a member of the System and his employer annuity shall be adjusted in accordance with the provisions of Section 9-1-1580.

Should a disability beneficiary under the age of sixty-five years be restored to active service and his compensation then, or at any time thereafter, be equal to or greater than his average final compensation at retirement, his retirement allowance shall cease and any election of an optional benefit shall become void and he shall again become a member of the System and contribute thereafter as provided in Section 9-1-1020. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. The average final compensation may be increased up to ten percent annually to adjust for inflation.

Should any other beneficiary who has been restored to active employment continue in service for a period of forty-eight consecutive months and his annual compensation be equal to or greater than seventy-five percent of his average final compensation at retirement, then he may elect to cease his retirement allowance and become a contributing member again and void his election of an optional benefit. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. Any such beneficiary may request the board to allow him to repay to the System all monies received by him as benefits during any periods subsequent to the date of his reentry into active service and make a contribution equal to the amount he would have contributed had he been a member during the period of his restoration to active service prior to his again becoming a member, together with the interest which would have been credited to the contributions on account of such period of restoration up to the date such contribution is made. Upon the completion of such payment, this period shall also be credited to him as membership service. In no event shall the retirement allowance payable upon subsequent retirement be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-1-1810 had he not been restored to service.

HISTORY: 1962 Code Section 61-109; 1952 Code Section 61-109; 1945 (44) 212; 1949 (46) 424; 1973 (58) 167, 262; 1975 (59) 51; 1981 Act No. 32, Section 3; 1988 Act No. 500, Section 2, eff May 9, 1988.

Editor's Note

Section 9-1-1810, referenced in the third paragraph, was repealed by 2012 Act No. 278.

Effect of Amendment

The 1988 amendment in the third unnumbered paragraph changed from mandatory to optional the provision that reemployed persons receiving retirement benefits cease receiving benefits and become a member of the system.



Section 9-1-1600. Repealed by 1999 Act No. 100, Part II, Section 27C, eff July 1, 1999.

Editor's Note

Former Section 9-1-1600 was entitled "Effect of temporary consultative employment" and was derived from 1962 Code Section 61-110; 1952 Code Section 61-110; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1610. Members of General Assembly may draw retirement benefits under certain conditions.

Any person who has been an active member of the South Carolina Retirement System and who meets all of the requirements and qualifications for retirement, and is or becomes a member of the General Assembly, shall be allowed, at his option, to draw his retirement.

HISTORY: 1962 Code Section 61-110.1; 1965 (54) 665.



Section 9-1-1615. Retirement allowances payable in monthly installments; payments after death of retired member.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the member's estate. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-1-1620, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 2001 Act No. 1, Part II, Section 2A5, eff January 1, 2001.



Section 9-1-1620. Optional forms of allowances.

(A) No later than the date the first payment of a retirement allowance is due, a member shall elect a form of monthly payment from the following options:

Option A. The maximum retirement allowance payable under law for the life of the member. Upon the member's death, the member's designated beneficiary is entitled to receive any remaining member contributions.

Option B. A reduced retirement allowance payable during the retired member's life, which continues after the member's death for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-1-1540, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2.

Option C. A reduced retirement allowance payable during the retired member's life, which continues after the member's death at one-half the rate paid to the member for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death at one-half the rate paid to the member in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member.

(B)(1) A retired member, within five years after a change in marital status, may revoke the form of monthly payment elected and elect a new form of monthly payment, which must be the actuarial equivalent of the maximum retirement allowance payable to the member under law. The new form of monthly payment is effective on the first day of the month in which the election of the new form of monthly payment is received by the system and must be calculated based upon the ages of the retired member and the member's beneficiary or beneficiaries as of that effective date.

(2) Notwithstanding any other provision of law, a retired member's form of monthly payment may not be changed more than twice. A reversion to the maximum retirement allowance payable under law upon the death of the beneficiary or beneficiaries as provided in Options B and C of subsection (A) constitutes a change in the form of monthly payment for the purposes of this item.

(C) Members retiring before January 1, 2001, shall continue to receive a retirement allowance in accordance with the form of payment selected under the law in effect at the time of their retirement. The provisions of subsection (B) apply to these members but changes in forms of payment occurring before January 1, 2001, are not included in the limitation provided in subsection (B)(2).

(D) A member who retired under the provisions of the previously existing Social Security Advance Option before July 1, 1990, may elect to have his benefit adjusted so that cost-of-living and other special increases in benefits are not applied to the amount of advance or reduction in allowance under this option after July 1, 1992, or the member's attainment of age sixty- two, if later, by making a special lump sum payment before that date. This lump sum payment must be equal to the excess, if any, of cost-of-living and other special increases in benefits actually paid to the member, over the increases that would have been paid had the member not elected an optional form of allowance. If a member does not elect to make the payment, his benefit must be automatically adjusted when no such excess exists, but not before July 1, 1992.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-111; 1952 Code Section 61-111; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1964 (53) 1843; 1982 Act No. 369, Section 1; 1984 Act No. 381, Section 1; 1985 Act No. 201, Part II, Section 65A; 1986 Act No. 540, Part II, Section 23A, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 1, eff January 1, 1991, except Option 4 which became eff July 1, 1990; 1992 Act No. 336, Sections 1, 6, eff May 4, 1992; 1996 Act No. 458, Part II, Section 47A, eff June 19, 1996; 2000 Act No. 387, Part II, Section 67S, eff January 1, 2001; 2008 Act No. 311, Sections 5 and 32, eff June 4, 2008; 2015 Act No. 27 (S.373), Section 1, eff June 1, 2015.

Editor's Note

2015 Act No. 27, Section 3, provides as follows:

"SECTION 3. This act takes effect upon approval by the Governor and applies to any new form of monthly payment elected thereafter due to a change in marital status."

Effect of Amendment

The 1986 amendment, which appears in the first set out of this section, added the second unnumbered paragraph relating to revocation of nomination and election of a new option in event of divorce.

The 1990 amendment in the first paragraph, in Options 2 and 3 inserted ", or the trustee of the beneficiary,", revised Option 4, and added Option 6, in the second paragraph inserted "or death of" following "after divorce from", and made grammatical changes throughout.

The 1992 amendment, by Section 1, added the last two sentences to the second paragraph, and by Section 6, added the next-to-last or third paragraph.

The 1996 amendment revised the second undesignated paragraph.

The 2000 amendment rewrote this section.

The 2008 amendment, in subsection (A), added the fourth sentence in Option B relating to the incidental death benefit limitation upon payment of survivorship benefits to a nonspouse; and added subsection (E) relating to form of payment.

2015 Act No. 27, Section 1, rewrote (B)(1).



Section 9-1-1625. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B) other than clause (iv) thereof shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 6, eff June 4, 2008.



Section 9-1-1630. Special benefits to teachers for service prior to July 1, 1945.

Teachers who retired between July 1, 1940 and July 1, 1945 under some other retirement or pension fund and who, at the time of their retirement, had taught for thirty-five years or more shall be eligible for all of the benefits provided under the System on the same terms and conditions that apply to teachers who retire after July 1, 1945. The fact that any such teacher shall have received benefits after his retirement since July 1, 1940 from or under any other retirement or pension fund shall not make such teacher ineligible to come under the provisions of this paragraph, but no such teacher shall draw or receive benefits under the System when he is at the same time receiving benefits from or under any other retirement or pension fund and no such teacher shall be entitled to benefits under the System unless he filed application therefor prior to July 1, 1949.

Subject to the provisions of the preceding paragraph all teachers who, prior to July 1, 1945, shall have taught for a period of thirty-five years, regardless of whether they were employed on April 26, 1945 or subsequently, shall be eligible to become members of the System and shall be entitled to all benefits therefrom, including prior service credit, provided that no benefits shall be payable prior to the date of application for membership. In the calculation of the thirty-five years, teaching in adult schools, night schools and schools for illiterates and work in public school libraries shall be deemed to be equivalent to teaching in public schools.

HISTORY: 1962 Code Section 61-112; 1952 Code Section 61-112; 1949 (46) 424.



Section 9-1-1640. Manner of paying annuities.

All employee and employer annuities shall be payable in equal monthly installments.

HISTORY: 1962 Code Section 61-113; 1952 Code Section 61-113; 1945 (44) 212; 1949 (46) 424.



Section 9-1-1650. Amounts shall be paid upon termination of employment; election to leave contributions in System; effect of death before or after retirement.

If a member ceases to be a teacher or employee except by death or retirement, the member must be paid within six months after the member's demand for payment, but not less than ninety days after ceasing to be a teacher or employee, the sum of the member's contributions and the accumulated regular interest on the contributions. If the member has five or more years of earned service or eight or more years of such service for a Class Three member, and before the time the member's membership would otherwise terminate, elects to leave these contributions in the system, the member, unless these contributions are paid to him as provided by this section before the attainment of age sixty, remains a member of the system and is entitled to receive a deferred retirement allowance beginning at age sixty computed as a service retirement allowance in accordance with Section 9-1-1550(A) or (B) for Class One and Class Two members and Section 9-1-1550(C) for Class Three members. The employee annuity must be the actuarial equivalent at age sixty of the member's contributions with the interest credits on the contributions, if any, as allowed by the board. If a member dies before retirement, the amount of the member's accumulated contributions must be paid to the member's estate or to the person the member nominated by written designation, duly acknowledged and filed with the board.

Upon the death of a member who did not select a survivor option or who selected a survivor option and the member's designated beneficiary predeceased the member, a lump sum amount must be paid to the member's designated beneficiary or the member's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member. Upon the death of a designated beneficiary selected under a survivor option, a lump sum amount must be paid to the beneficiary's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member and the member's beneficiary. The lump sum payment must be the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member or in the case of a survivor option, the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member and the member's designated beneficiary. This paragraph does not govern lump sum distributions payable on account of members retiring under former Option 1 of Section 9-1-1620 or on account of members retiring before July 1, 1990 under former Option 4 of Section 9-1-1620.

An active contributing member making the nomination provided under this section also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of this section and Section 9-1-1660, if applicable.

HISTORY: 1962 Code Section 61-114; 1952 Code Section 61-114; 1945 (44) 212; 1949 (46) 424; 1967 (55) 507; 1974 (58) 2057; 1975 (59) 51; 1979 Act No. 82 Section 2; 1984 Act No. 384, Section 3; 1995 Act No. 139, Section 1, eff June 28, 1995; 2000 Act No. 387, Part II, Section 67E, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 12, eff July 1, 2012.

Effect of Amendment

The 1995 amendment added the third unnumbered paragraph.

The 2000 amendment, in the first paragraph, in the second sentence substituted "earned service" for "creditable service" and made grammatical changes throughout, and rewrote the second paragraph.

The 2012 amendment inserted "or eight or more years of such service for a Class Three member," and "(A) or (B) for Class One and Class Two members and Section 9-1-1550(C) for Class Three members".



Section 9-1-1660. Nominee on member's death may receive monthly allowance instead of accumulated contributions.

(A) The person nominated by a member to receive the full amount of the member's accumulated contributions if the member dies before retirement may, if the member:

(1) has five or more years of earned service or eight or more years of such service for a Class Three member;

(2) dies while in service; and

(3) has either attained the age of sixty years or has accumulated fifteen years or more of creditable service, elect to receive in lieu of the accumulated contributions an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B of Section 9-1-1620(A).

For purposes of the benefit calculation, a member who is not yet eligible for service retirement is assumed to be sixty years of age.

(B) A person otherwise eligible under subsection (A) of this section to elect to receive an allowance but who has received a refund of the member's accumulated contributions under Section 9-1-1650, upon repayment of the refund to the system in a single sum, may make the election provided for in subsection (A). The monthly payments under Option B to the person date from the time of the repayment of the accumulated contributions to the system.

(C) Regardless of whether a member is in service, if a member dies before retirement and, at the time of the member's death, was eligible to receive a service retirement allowance pursuant to Section 9-1-1510 or Section 9-1-1515, the person nominated by a member to receive the full amount of the member's accumulated contributions if the member dies before retirement may elect to receive, in lieu of the accumulated contributions, an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B of Section 9-1-1620(A).

(D) If a member has designated more than one beneficiary for the receipt of the member's accumulated contributions if the member dies before retirement, and if those beneficiaries become eligible to elect an allowance pursuant to this section upon the member's death, all of the beneficiaries must elect the allowance in order for the allowance to become payable in lieu of the return of accumulated contributions.

HISTORY: 1962 Code Section 61-114.1; 1956 (49) 1605; 1957 (50) 540; 1962 (52) 1659; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 1; 1983 Act No. 26 Section 1; 1985 Act No. 201, Part II, Section 48C; 2000 Act No. 387, Part II, Section 67V, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 13, Pt IV, Subpt 3, Section 66.A, eff July 1, 2012.

Effect of Amendment

The 2000 amendment redesignated subsections (1) and (2) as subsections (A) and (B), substituted, in subsection (a), items (1) to (3) for "if such member dies after the attainment of age sixty-five or after the accumulation of fifteen years of creditable service and death occurs in service" and made grammatical changes throughout.

The 2012 amendment added "or eight or more years of such service for a Class three member" in subsection (A)(1) and substituted "who is not yet eligible for service retirement" for "under age sixty with less than twenty-eight years' credit" in the last undesignated paragraph of subsection (A); and added subsections (C) and (D).



Section 9-1-1665. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system will pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 7, eff June 4, 2008.



Section 9-1-1670. Change or error in records.

(A) If a change or error in the records results in a member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct the error and, so far as practicable, adjust the payment so that the actuarial equivalent of the benefit to which the member or beneficiary was correctly entitled is paid.

(B) The system must correct its records relating to a member upon:

(1) written certification from the employer that the employer's records contained an error that affected the enrollment of the member; and

(2) a showing to the system that all other related records and accounts have been corrected and adjusted to correspond to the change requested of the system.

A correction of the records of the system takes effect only upon payment by the employer and employee to the system of costs as determined by the system.

(C) An employer's request to correct a member's record pursuant to subsection (B) must be made within two years of the commission of the error by the employer.

HISTORY: 1962 Code Section 61-115; 1952 Code Section 61-115; 1945 (44) 212; 1949 (46) 424; 1999 Act No. 72, Section 1, eff June 11, 1999.

Editor's Note

1999 Act No. 72, Section 5, provides in part:

"...the provisions of subsection (C) of Section 9-1-1670 do not apply to requests to the system to change its records which are pending on the effective date of this act...."

Effect of Amendment

The 1999 amendment designated the former text, relating to adjusting payments, as (A), and made language changes; added (B), relating to correction of records; and added (C), relating to an employer's request to correct records.



Section 9-1-1680. Exemption from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to an annuity or a retirement allowance or to the return of contributions, an annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system created under the provisions of this chapter or any private retirement system operated by a municipality, are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-116; 1952 Code Section 61-116; 1945 (44) 212; 1949 (46) 424; 1988 Act No. 297, eff February 2, 1988; 1989 Act No. 189, Part II, Section 39C, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 2, eff April 10, 2001; 2008 Act No. 311, Section 8, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference added in 2008 in the first sentence to "Section 20-7-1315" was changed to "Article 11, Chapter 17, Title 63". Article 11 of Title 63 (Sections 63-17-1410 et seq.) is entitled "Income Withholding to Enforce Child Support".

Effect of Amendment

The 1988 amendment added a reference to "provisions of this chapter or any private retirement system operated by a municipality", and made minor grammatical changes.

The 1989 amendment inserted "except the taxes imposed pursuant to Chapters 7, 15, and 16 of Title 12,".

The 2001 amendment inserted "Except as provided in Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio" and made corresponding punctuation changes, and substituted "Chapters 6" for "Chapters 7, 15,".

The 2008 amendment added exceptions in the first sentence and added the second sentence excepting authorized deductions from a retirement allowance.



Section 9-1-1690. Credit of State is not pledged for payments; rights in case of termination of System or discontinuance of contributions.

All agreements or contracts with members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the Retirement System and the full faith and credit of this State and of its departments, institutions and political subdivisions and of any other employer is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated by such employers in the annual appropriations act, county appropriation acts and other periodic appropriations for the purposes of this chapter. In case of termination of the System, or in the event of discontinuance of contributions thereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are nonforfeitable.

HISTORY: 1962 Code Section 61-117; 1952 Code Section 61-117; 1945 (44) 212; 1949 (46) 424; 1970 (56) 1939.



Section 9-1-1700 to 9-1-1730. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-1700 was entitled "Out-of-state service defined" and was derived from 1962 Code Section 61-118; 1960 (51) 1535; 1970 (56) 1949; 1971 (57) 92; 1974 (58) 2217.

Former Section 9-1-1710 was entitled "Lump-sum contribution by member with out-of-state service; special employee annuity and additional creditable service for such member" and was derived from 1962 Code Section 61-119; 1960 (51) 1535; 1966 (54) 2600; 1970 (56) 1949; 1974 (58) 2217; 1975 (59) 53; 1986 Act No. 461, Section 1, eff June 2, 1986; 1991 Act No. 64, Section 3, eff May 27, 1991; 1993 Act No. 166, Section 5, eff June 16, 1993; 1998 Act No. 419, Part II, Section 28D, eff June 30, 1998.

Former Section 9-1-1720 was entitled "Special employer annuities for members with out-of-state service" and was derived from 1962 Code Section 61-120; 1960 (51) 1535; 1974 (58) 2217; 1975 (59) 53.

Former Section 9-1-1730 was entitled "Rights of beneficiaries of members with out-of-state service; no duplication of benefits; rules for administration" and was derived from 1962 Code Section 61-121; 1960 (51) 1535.



Section 9-1-1740. Increase in benefits for persons who were receiving benefits prior to July 1, 1966.

Effective July 1, 1967, the monthly benefits, inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910, 9-1-1920 and 9-1-1930, for persons who commenced receiving benefits from the System prior to July 1, 1966, shall be increased as follows:

If benefits commenced July 1, 1965 to June 30, 1966, the increase shall be five percent. An additional one percent shall be added for each preceding fiscal year in which benefits commenced until July 1, 1945, at which time the increase shall be twenty-five percent.

The minimum increase pursuant to this section, inclusive of the increase in the supplemental allowances, shall be five dollars per month. However, if an optional benefit has been elected, the minimum shall be reduced actuarially as determined by the Board, and shall be applicable to the retired member or his designated beneficiary under the option elected.

HISTORY: 1962 Code Section 61-122; 1967 (55) 56.



Section 9-1-1750. Increase in benefits for persons who were receiving benefits prior to July 1, 1967 and subsequent to June 30, 1966.

Effective July 1, 1968, the monthly benefits, inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910, 9-1-1920 and 9-1-1930, for persons who commenced receiving benefits from the System prior to July 1, 1967 and subsequent to June 30, 1966 shall be increased by five percent, and such monthly benefits to persons who commence receiving benefits in each fiscal year thereafter through the fiscal year ending June 30, 1970, shall be increased by five percent provided that there is sufficient investment income in excess of the valuation interest assumption to fund such increases or a proportionate part thereof on a lifetime basis, as determined by the actuary.

The minimum increase pursuant to this section, inclusive of the increase in the supplemental allowances, shall be five dollars per month. However, if an optional benefit has been elected, the minimum shall be reduced actuarially as determined by the Board, and shall be applicable to the retired member or his designated beneficiary under the option elected.

HISTORY: 1962 Code Section 61-123; 1968 (55) 2855; 1970 (56) 1939.



Section 9-1-1760. Increase in benefits for persons who retired prior to July 1, 1972.

All members of the State Retirement System who retired prior to July 1, 1972, shall have their service retirement allowance increased eleven percent. The computation of such increase shall commence on and include July 1, 1974, and the increase shall be paid from the General Fund of the State.

HISTORY: 1962 Code Section 61-123.1; 1974 (58) 2608.



Section 9-1-1765. Additional increase in benefits for persons who retired prior to July 1, 1972.

In addition to the increase in the service retirement allowance for members of the State Retirement System who retired prior to July 1, 1972, provided in Section 9-1-1760, all such members shall receive an additional increase in their service retirement allowance of four percent per year computed and commencing on and including October 1, 1976.

HISTORY: 1976 Act No. 709 Part II Section 9.



Section 9-1-1766. Further additional increase in benefits for persons who retired prior to July 1, 1972.

In addition to the increase in the service retirement allowance for members of the State Retirement System who retired prior to July 1, 1972, provided in Section 9-1-1760 and Section 9-1-1765, all such members shall receive an additional increase in their service retirement allowance of five percent per year computed and commencing on and including January 1, 1978.

HISTORY: 1977 Act No. 219 Pt II Section 23.



Section 9-1-1767. Increase of benefits payable due to retirement before July 1, 1988.

Effective July 1, 1988, the benefits payable due to retirement before July 1, 1988, must be increased by ten percent.

Effective July 1, 1989, the benefits payable due to retirement before July 1, 1989, must be increased by seven percent.

HISTORY: 1988 Act No. 475, Section 3, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60C, eff July 1, 1989 (became law without the Governor's signature).

Effect of Amendment

The 1989 amendment added the second undesignated paragraph, increasing retirement benefits by seven percent.



Section 9-1-1770. Preretirement Death Benefit Program; post-retirement benefit payment.

(A) There is created the Preretirement Death Benefit Program for all employers under the system except counties, municipalities, other political subdivisions, and those state departments, agencies, or other institutions which pay directly to the system the total employer contributions for the participating members in their employ.

(B) The program is available to those employers exempted in subsection (A) by written application of the employer. An application is an irrevocable commitment to participate under the program. Applications are effective July first next following the date of receipt by the system of the application.

(C)(1) Upon receipt of proof, satisfactory to the board, of the death of: (a) a contributing member in service who had completed at least one full year of membership in the system or of the death of a contributing member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, as of the effective date of his employer's participation, or (b) a retired contributing member of the system, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, in the event of his death pursuant to Section 9-1-1650, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual earnable compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the member's accumulated contributions on his death pursuant to Sections 9-1-1650 or 9-1-1660.

(2) For purposes of this subsection, a member described in item (1)(a) is considered to be in service at the date of his death if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and regular or unreduced retirement service credit, whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death and he has not retired.

(3) For purposes of this subsection, a member described in (1)(b) is considered a retired contributing member if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and paying retirement system contributions whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death.

(D) RESERVED

(E) Upon the death of a retired member who is not a retired contributing member after December 31, 2000, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a benefit of two thousand dollars if the retired member had ten years of creditable service but less than twenty years, four thousand dollars if the retired member had twenty years of creditable service but less than twenty-eight, and six thousand dollars if the retired member had at least twenty-eight years of creditable service at the time of retirement, if the retired member's most recent employer, before the member's retirement, is covered by the preretirement Death Benefit Program.

HISTORY: 1962 Code Section 61-124; 1968 (55) 2497; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2176; 1977 Act No. 26 Section 2; 1984 Act No. 386, Section 1; 1985 Act No. 201, Part II, Section 51A; 1990 Act No. 412, Section 8, eff January 1, 1991; 1991 Act No. 171, Part II, Section 44A, eff June 12, 1991; 1996 Act No. 458, Part II, Section 46A, eff June 19, 1996; 2001 Act No. 1, Part II, Section 2A5, eff January 1, 2001; 2001 Act No. 1, Part II, Section 2B2, eff July 1, 2000; 2005 Act No. 153, Pt II, Section 6, eff July 1, 2005; 2010 Act No. 176, Section 1, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 1990 amendment, effective January 1, 1991, revised the fifth paragraph, allowing for the designation of more than one beneficiary.

The 1991 amendment in the third undesignated paragraph, added the provision allowing payment of accumulated contributions of a deceased member to a beneficiary designated in writing and filed with the budget and control board.

The 1996 amendment revised the third undesignated paragraph.

The 2001 amendment, in Part II, Section 2.A.5., in the fifth undesignated paragraph, substituted "December 31, 2000" for "July 1, 1985", substituted "twenty-eight" for "thirty" in two places, substituted "life insurance benefit" for "death benefit", and made language changes; and in Part II, Section 2.B.2., added a new sixth undesignated paragraph relating to life insurance benefits in the case of the death of a retired member after June 30, 2000.

The 2005 amendment designated subsections (A) to (E) and made various revisions.

The 2010 amendment deleted the text in subsection (D) relating to group life insurance, and reserved the subsection; and in subsection (E) deleted references to life insurance.



Section 9-1-1775. Death Benefit Plan.

(A) The Death Benefit Plan for members of the South Carolina Retirement System, hereinafter referred to as the "plan", is established for the purpose of providing for the payment of the benefits provided by Section 9-1-1770.

(B) A separate fund, to be known as the Death Benefit Plan Reserve Fund, is established within the South Carolina Retirement System, hereinafter referred to as the "retirement system", to be held in trust by the board. The fund shall consist of all contributions paid by the employers and other monies received and paid into the fund for death benefit purposes, and of the investment earnings on these monies, and must be used only to pay the death benefits prescribed by subsection (C). Concurrent with the determination of the initial liability of the plan for the balance of the fiscal year on and after the effective date of the benefit, for the death benefit provided and to be paid for pursuant to this plan, there must be segregated and transferred from the Employer Annuity Accumulation Fund of the retirement system to the reserve fund created by this section the amounts determined by the actuary to be necessary to pay anticipated death benefit claims. Subsequent segregations and transfers must be made as required to pay the death benefit prescribed by subsection (C) from the reserve fund provided by this section.

(C) At the death of a member who has met the eligibility requirements set forth in Section 9-1-1770, a benefit equal to the death benefit provided by Section 9-1-1770 must be paid to the person nominated by the member in accordance with the provisions of Section 9-1-1770 or to the member's estate.

(D) The actuary shall investigate the claim experience of the plan as provided by Section 9-1-250. On the basis of these investigations and upon the recommendation of the actuary, as provided in Section 9-1-1210, the board shall certify the contribution rates necessary to fund the death benefit authorized to be paid by the plan. As soon as practicable after the close of each fiscal year, the board shall determine the contribution which the employers participating in the plan are required to pay into the reserve fund to discharge the obligations of the plan for the past fiscal year.

(E) Each qualified member of the retirement system is to be covered as provided in this section effective commencing as of June 19, 1973.

HISTORY: 2008 Act No. 311, Section 34, eff June 4, 2008; 2010 Act No. 176, Section 2, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 2010 amendment rewrote the section.



Section 9-1-1780. Recomputation allowances of certain persons having thirty-five or more years of creditable service.

Effective July 1, 1969, any monthly retirement allowance which commenced prior to such date to or on account of a Class Two member who, at retirement or earlier death, had completed thirty-five or more years of creditable service but had not reached his sixty-fifth birthday shall be recomputed to reflect the deletion as of July 1, 1969 of the five-twelfths of one percent reduction previously applicable. Commencing July 1, 1969 the recomputed allowance, modified to reflect the election, if any, of an optional benefit under Section 9-1-1620, shall be payable.

HISTORY: 1962 Code Section 61-125; 1969 (56) 259.



Section 9-1-1790. Amount which may be earned upon return to covered employment.

(A)(1) A retired member of the system who has been retired for at least thirty consecutive calendar days may be hired and return to employment covered by this system or any other system provided in this title and earn up to ten thousand dollars without affecting the monthly retirement allowance the member is receiving from the system. If the retired member continues in service after earning ten thousand dollars in a calendar year, the member's allowance must be discontinued during his period of service in the remainder of the calendar year. If the employment continues for at least forty-eight consecutive months, the provisions of Section 9-1-1590 apply. If a retired member of the system returns to employment covered by this system or any other system provided in this title sooner than thirty days after retirement, the member's retirement allowance is suspended while the member remains employed by the participating employer. If an employer fails to notify the system of the engagement of a retired member to perform services, the employer shall reimburse the system for all benefits wrongly paid to the retired member.

(2) The earnings limitation imposed pursuant to this item does not apply if the member meets at least one of the following qualifications:

(a) the member retired before January 2, 2013;

(b) the member has attained the age of sixty-two years at retirement; or

(c) compensation received by the retired member from the covered employer is for service in a public office filled by the appointment of the Governor and with confirmation by the Senate, by appointment or election by the General Assembly, or by election of the qualified electors of the applicable jurisdiction.

(B) An employer shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the employer, regardless of whether the retired member is a full-time or part-time employee or a temporary or permanent employee. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(C) A retired member shall pay to the system the employee contribution as if the member were an active contributing member if an employer participating in the system employs the retired member. The retired member does not accrue additional service credit in the system by reason of the contributions required pursuant to this subsection and subsection (B) of this section.

(D) A retired member of the South Carolina Retirement System who is not a member of the Police Officers Retirement System, but is employed in a position that would otherwise be covered by the Police Officers Retirement System, shall not join the Police Officers Retirement System but, notwithstanding any other provision of law, that member is deemed a retired contributing member of the South Carolina Retirement System and shall remit the employee contributions required under subsection (C) of this section to the South Carolina Retirement System and the employer shall remit to the South Carolina Retirement System the employer contribution required by subsection (B). An employer who hires a retiree of the South Carolina Retirement System pursuant to this subsection shall elect to participate as an employer in the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-126; 1969 (56) 272; 1973 (58) 167; 1974 (58) 2066; 1975 (59) 49; 1977 Act No. 43 Section 1; 1978 Act No. 428 Section 1; 1979 Act No. 199 Part II Section 24A; 1980 Act No. 517 Part II, Section 19A; 1981 Act No. 178 Part II Section 33; 1982 Act No. 466 Part II Section 41A; 1983 Act No. 151 Part II Section 50A; 1984 Act No. 512, Part II, Section 50A; 1985 Act No. 201, Part II, Section 42A; 1986 Act No. 540, Part II, Section 43A, effective June 18, 1986, and became law without the Governor's signature; 1987 Act No. 170, Part II, Section 38A, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 658, Part II, Section 40A, eff June 8, 1988; 1989 Act No. 189, Part II, Section 50A, eff June 8, 1989 (became law without the Governor's signature); 1999 Act No. 100, Part II, Section 27, eff July 1, 1999; 2001 Act No. 25, Section 1, eff July 1, 2001; 2005 Act No. 153, Pt II, Section 7, eff July 1, 2005; 2012 Act No. 278, Pt I, Section 14.A, eff January 2, 2013.

Editor's Note

1990 Act No. 612, Part I, paragraphs 129.55 and 129.56 increased earnings limitations from $9,500 to $10,000.

1999 Act No. 100, Part II, Section 27A, provides as follows:

"The General Assembly finds that:

"(1) educational improvement is the primary issue in this State and that teaching experience is one of the keys to educational improvement;

"(2) South Carolina is faced with a teacher shortage;

"(3) incentives, and funding for these incentives, for rewarding and retaining experienced teachers are vital to maintaining a professional teaching corps;

"(4) other areas within state and local government also can benefit from the retention of experienced professional employees."

Effect of Amendment

The 1986 amendment substituted "eight thousand dollars" for "seven thousand five hundred dollars".

The 1987 amendment permits a retired member of the System to earn "eight thousand five hundred dollars" rather than "eight thousand dollars" before benefits are affected.

The 1988 amendment increased the amount which can be earned upon return to covered employment from eight thousand five hundred to nine thousand dollars.

The 1989 amendment increased the amount a retired member who returns to covered employment may earn without affecting his benefits from $9,000 to $9,500.

The 1999 amendment designated the existing text as subsection (A), in subsection (A), substituted "twenty-five thousand dollars" for "nine thousand five hundred dollars" and added the last sentence relating to notification; and added subsection (B).

The 2001 amendment, in subsection (A), inserted "who has been retired for at least sixty days" in the first sentence, changed "twenty-five thousand dollars" to "fifty thousand dollars" in two places, deleted an exclusion for mandatory retirees pursuant to Section 9-1-1530, and inserted the penultimate sentence relating to those who return to employment sooner than sixty days after retirement.

The 2005 amendment rewrote subsection (A), deleting the second sentence requiring discontinuance of the allowance upon earning fifty thousand dollars; and added subsections (C) and (D).

The 2012 amendment rewrote subsection (A).



Section 9-1-1795. Employment of certain retired teachers without loss of retirement benefits; procedure by which retired teachers may be employed.

(A) A retired member of the system may return to employment covered by the system without affecting the monthly retirement allowance he is receiving from the system if the retired member is a certified teacher and is employed by a school district to teach in the classroom in his area of certification in a critical academic need area or geographic need area as defined by the State Board of Education.

(B) For the provisions of this section to apply, the Department of Education must review and approve, from the documentation provided by the school district, that no qualified, nonretired member is available for employment in the position, and that the member selected for employment meets the requirements of this section. However, a school district may not consider a member of the system for employment before May thirty-first of each year. After approval is received from the Department of Education, school districts must notify the State Board of Education of the engagement of a retired member as a teacher and the department must notify the State Retirement System of their exemption from the earnings limitation. If the employing district fails to notify the department of the engagement of a retired member as a teacher, the district shall reimburse the system for all benefits wrongly paid to the retired member.

(C) A school district shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the district, regardless of whether the retired member is a full-time or part-time employee, a temporary or permanent employee. If a district which is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the district by the State.

(D) Beginning July 1, 2001, any retired certified school teacher or certified employee may be employed in a school or school district which is in a critical geographic need area or has received a 'below average' or 'unsatisfactory' academic performance rating pursuant to the Education Accountability Act without penalty from the South Carolina Retirement System.

HISTORY: 1999 Act No. 100, Part II, Section 82, eff July 1, 1999; 2000 Act No. 387, Part II, Section 11A, eff July 1, 2000; 2000 Act No. 393, Section 17, eff August 1, 2000; 2001 Act No. 64, Section 1, eff June 28, 2001.

Editor's Note

1999 Act No. 100, Part II, Section 82A, provides as follows:

"The General Assembly finds that:

"(1) educational improvement is the primary issue in this State and that teaching experience is one of the keys to educational improvement;

"(2) South Carolina is faced with a teacher shortage; and

"(3) incentives, and funding for these incentives, for rewarding and retaining experienced teachers are vital to maintaining a professional teaching corps."

Effect of Amendment

The first 2000 amendment (by Act No. 387, Part II), in subsection (B), substituted in the second sentence "May 31" for "July 15" and made other nonsubstantive changes.

The second 2000 amendment (by Act No. 393) made identical changes.

The 2001 amendment added subsection (D).



Section 9-1-1800. Recalculation of benefits for certain persons who retired prior to July 1, 1964.

Effective July 1, 1969, the monthly benefits payable to or on account of any member who retired from service prior to July 1, 1964 and who, had he remained in service thereafter would have been a Class Two member, shall be recalculated in accordance with the provisions of the System applicable to Class Two members retired on or after July 1, 1964, including any adjustment thereto which would be applicable under Section 9-1-1740. The benefit so determined shall be compared with the monthly benefit payable to or on account of the member under the System as in effect on June 30, 1969 inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910 and 9-1-1920, as amended, effective July 1, 1969, and Section 9-1-1930 and the increase, if any, in the monthly benefit shall be paid from the general fund of the State.

HISTORY: 1962 Code Section 61-127; 1969 (56) 444.



Section 9-1-1810. Repealed by 2012 Act No. 278, Pt I, Section 16, eff July 1, 2012.

Editor's Note

Former Section 9-1-1810 was entitled "Increase in allowances based on Consumer Price Index" and was derived from 1962 Code Section 61-128; 1970 (56) 1939; 1980 Act No. 407, Section 7; 1982 Act No. 368, Section 1; 1984 Act No. 382, Section 1; 1986 Act No. 309 Section 7; 2001 Act No. 1, Part II, Section 2A6; 2005 Act No. 153, Pt II, Section 8; 2008 Act No. 311, Section 1.



Section 9-1-1812. Revision of sections upon certain conditions.

If all or any portion of Sections 1 and 2 of Act 311 of 2008, for any reason, is held to be unconstitutional, invalid, or unenforceable, either in whole or in part, or if any of the amendments made to Section 9-1-1810 of the 1976 Code by Act 153 of 2005, for any reason, are held to be unconstitutional, invalid or unenforceable, either in whole or in part, then effective at the time of that holding:

(1) Section 9-1-1810 of the 1976 Code is amended to the version of that section in effect before the enactment of Act 153 of 2005; and

(2) Section 9-11-310 of the 1976 Code is amended to the version of Section 9-11-310 in effect before the enactment of Act 311 of 2008.

HISTORY: 2008 Act No. 311, Section 57, eff June 4, 2008.

Editor's Note

Sections 9-1-1810 and 9-11-310, referenced in the text, were repealed by 2012 Act No. 278.



Section 9-1-1814. Revision of sections upon certain conditions.

If for any reason, an assumed annual rate of return on the investments of the assets of the South Carolina Retirement System and the South Carolina Police Officers Retirement System of less than eight percent is approved or otherwise takes effect, then effective at that time the provisions of Section 9-1-1812 apply and Section 9-1-1810 of the 1976 Code is amended to the version of that section in effect before the enactment of Act 311 of 2008.

HISTORY: 2008 Act No. 311, Section 58, eff June 4, 2008.

Editor's Note

Section 9-1-1810, referenced in the text, was repealed by 2012 Act No. 278.



Section 9-1-1815. Retirement allowance adjustments.

Effective beginning July 1, 2012, and annually thereafter, the retirement allowance received by retirees and their surviving annuitants inclusive of supplemental allowances payable pursuant to the provisions of Sections 9-1-1910, 9-1-1920, and 9-1-1930, must be increased by the lesser of one percent or five hundred dollars. Only those retirees and their surviving annuitants in receipt of an allowance on July first preceding the effective date of the increase are eligible to receive the increase. Any increase in allowance granted pursuant to this section must be included in the determination of any subsequent increase.

HISTORY: 2012 Act No. 278, Pt I, Section 2.A, eff July 1, 2012.



Section 9-1-1820. Repealed by 1986 Act No. 309, Section 10, eff February 4, 1986.

Editor's Note

Former Section 9-1-1820 was entitled "Post-retirement increase special fund" and was derived from 1980 Act. No. 407, Section 8.



Section 9-1-1830. Payment and transfer of funds to the employer annuity accumulation fund.

Starting July 1, 1981, there must be paid to the system, and credited to the post-retirement increase special fund, contributions by the employers in an amount equal to two-tenths of one percent of the earnable compensation of each member employed by each employer. In addition, the board, on the recommendation of the actuary, shall transfer a portion of the monies as are received pursuant to Section 9-1-1050 that are available due to actuarial gains in the system if the transfers do not adversely affect the funding status of the system. Starting July 1, 1986, all contributions previously credited to the post-retirement increase special fund must be diverted and credited to the employer annuity accumulation fund.

HISTORY: 1980 Act No. 407, Section 9; 1986 Act No. 309 Section 8, eff February 4, 1986; 2012 Act No. 278, Pt IV, Subpt 2, Section 44, eff July 1, 2012.

Editor's Note

1986 Act No. 309, Section 9, provides as follows:

"Any assets of the post-retirement increase special fund remaining as of June 30, 1986, are to be transferred to the employer annuity accumulation fund."

Effect of Amendment

The 1986 amendment revised the first sentence by changing "shall" to must" and "such" to "the", deleting "from time to time" after the word "available" in the second sentence, and adding a new sentence at the end of the section concerning the employer annuity accumulation fund.

The 2012 amendment substituted "board" for "State Budget and Control Board"; inserted "shall" before "a portion of the monies"; and made other nonsubstantive changes.



Section 9-1-1840. Repealed by 1993 Act No. 166, Section 6, eff June 16, 1993.

Editor's Note

Former section 9-1-1840 dealt with former employees' election to receive prior service credit for service rendered as employee of United States and was derived from 1984 Act No. 486, Section 1.



Section 9-1-1850. Purchases of additional service credit by members with at least twenty-five years of creditable service.

A member who has at least twenty-five years of creditable service may elect to receive up to three years of additional service credit as though the additional service credit were rendered by the member as an employee or member upon paying into the member's retirement system, during the ensuing number of years the member wishes to purchase in the manner the Comptroller General shall direct, the employer and employee contributions that would be due for the position that the member presently holds at the salary level in effect during those years. If the position is consolidated or eliminated after the member's retirement, the member shall pay the employer and employee contributions during the remaining required years at a level equal to what these contributions were for the position before its consolidation or elimination. The member also shall pay the employer and employee cost for health and dental insurance in effect during the ensuing years the member wishes to purchase. The additional service credit qualifies the member for retirement and the member must terminate employment within ninety days after electing the option provided by this section. The salary level of the position the member presently holds, during the ensuing years the member pays the employer and employee contributions, is attributable to the member for purposes of determining the member's average final compensation.

The retirement benefits of the member shall not commence until the time benefits would have been paid when the member had completed twenty-eight years of service.

The option allowed by this section cannot be exercised if the member has purchased nonqualified service pursuant to Section 9-1-1140(E).

HISTORY: 1986 Act No. 450, Section 1, eff May 26, 1986; 1988 Act No. 632, Section 1, eff June 7, 1988; 1993 Act No. 166, Section 3A, eff June 16, 1993; 1994 Act No. 420, Section 3, eff May 25, 1994 and applies with respect to payments made pursuant to Section 9-1-1850(A) of the 1976 Code after June 30, 1994; 2001 Act No. 1, Part II, Section 2A7, eff January 1, 2001.

Editor's Note

1993 Act No. 166, Section 3B, effective June 16, 1993, provides as follows:

"B. (A) This section takes effect upon approval by the Governor and applies with respect to payments made after December 31, 1992.

"(B) Employer share payments made by employees after December 31, 1992, must be refunded upon application to the Division of Insurance Services of the State Budget and Control Board."

Effect of Amendment

The 1988 amendment designated the first paragraph as subsection (A), and added subsection (B); and made grammatical changes.

The 1993 amendment, in subsection (A), pertaining to costs for health and dental insurance, added "or until the date the member attains age sixty, at which time the member becomes eligible for employer-paid health and dental insurance".

The 1994 amendment rewrote subsection (A), among other things providing a schedule of rates for a member with at least twenty-five years service establishing credit for up to five years additional service.

The 2001 amendment deleted the former subsection (A) and (B) designations; reduced from five to three the maximum number of years of service credit which can be purchased, substituted "twenty-eight" for "thirty", and added the last undesignated paragraph relating to nonqualified service purchases.



Section 9-1-1860. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-1-1860 was entitled Election to receive prior service credit for service rendered as employee of municipality not member of system and was derived from 1988 Act No. 658, Part II, Section 24, eff June 8, 1988.



Section 9-1-1870. Beneficiaries receiving Medicaid (Title XIX) sponsored nursing home care; effect on benefits; exception.

Notwithstanding any other provision of law, except as provided below, retirees and beneficiaries under the State Retirement Systems receiving Medicaid (Title XIX) sponsored nursing home care as of June thirtieth of the prior fiscal year shall receive no increase in retirement benefits during the current fiscal year. However, a retired employee affected by the above prohibition may receive the scheduled increase if he is discharged from the nursing home and does not require admission to a hospital or nursing home within six months. The Department of Health and Human Services, the Department of Social Services, and the State Retirement Systems must share the information needed to implement this section.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.E(1), eff July 1, 2002.



Section 9-1-1910. Minimum allowance for persons retiring with twenty or more years of service, generally.

A member with five or more years of earned service, eligible for service retirement, who has twenty or more years of creditable service must be paid from the general fund of the State, a monthly sum in addition to the retirement allowance due the member under this chapter sufficient to provide the member a minimum eighty dollars a month, plus one dollar a month for each completed year of creditable service in excess of twenty years. If the teacher or employee elects to receive a reduced retirement allowance as provided in this chapter, the teacher or employee must be paid under the provisions of this section only the amount as would be paid under the section had the teacher or employee not elected the optional allowance.

Any person who retired prior to October 1, 1956, under the provisions of the South Carolina Retirement Act, while in service as such teacher or employee and who furnishes proper proof that he is not receiving primary Federal Social Security payments as a result of such employment, shall, effective July 1, 1969, be paid twenty-five dollars per month in addition to any payments otherwise payable under this section.

Effective July 1, 1972, any person who has retired or may retire under the provisions of the South Carolina Retirement Act while in service as a teacher or employee, who has twenty or more years of creditable service and whose annual average final compensation is at least fifteen hundred dollars shall be paid from the South Carolina Retirement System a monthly sum, in addition to the retirement allowance he may receive under the act and any amount provided from the general fund of the State under the previous paragraphs, to provide a minimum of one hundred and fifty dollars per month, plus one dollar per month for each completed year of creditable service in excess of twenty years. If such person's effective date of retirement is on or after July 1, 1972, and he has not attained age sixty-five nor completed thirty-five years of creditable service at the time of his service retirement the gross minimum amount shall be reduced by five-twelfths of one per cent for each month by which his retirement date preceded the first day of the month coincident with or next following his sixty-fifth birthday. If such person's effective date of retirement is on or after July 1, 1972, and he retired on a deferred retirement allowance the amount payable at age sixty shall be seventy-five per cent of the gross minimum amount otherwise determined. Provided, however, that should such teacher or employee elect to receive a reduced retirement allowance as provided in the act, he shall be paid under the provisions of this section only such amount as would be paid under the section had he not elected such optional allowance. Provided, further, that the fifteen hundred dollars average final compensation required by this paragraph shall not apply to full-time lunchroom employees who retire no later than July 1, 1974.

HISTORY: 1962 Code Section 61-211; 1954 (48) 1524; 1955 (49) 611; 1956 (49) 2968; 1958 (50) 1721; 1961 (52) 288, 539; 1962 (52) 1905; 1964 (53) 1843; 1966 (54) 2424; 1969 (56) 444; 1972 (57) 2590; 1974 (58) 2094; 2000 Act No. 387, Part II, Section 67F, eff January 1, 2001.

Effect of Amendment

The 2000 amendment rewrote the first paragraph of this section.



Section 9-1-1920. Minimum allowance for certain persons who retired prior to July 1, 1945.

Any public school teacher, State employee, or employee of an employer covered by the South Carolina Retirement System who retired prior to July 1, 1945, in service with twenty or more years of such service and who has reached age sixty, shall be eligible for the minimum allowance of eighty dollars per month for the remainder of his life, such benefits to be paid from the general fund of the State. Notwithstanding the foregoing, effective July 1, 1972, the minimum allowance shall be one hundred and fifty dollars per month, plus one dollar per month for each completed year of service in excess of twenty years.

HISTORY: 1962 Code Section 61-212; 1954 (48) 1524; 1955 (49) 611; 1956 (49) 2968; 1959 (51) 370; 1961 (52) 288, 539; 1962 (52) 1905; 1964 (53) 1843; 1969 (56) 444; 1972 (57) 2590.



Section 9-1-1930. Minimum allowance for certain persons whose membership became effective on or after January 1, 1953.

Notwithstanding any other provision of law, any person whose membership in the South Carolina Retirement System became effective on or after January 1, 1953, and who had twenty or more years creditable service performed prior to July 1, 1945, shall receive the benefits and come under the provisions of Section 9-1-1910. The provisions of this section shall become effective as of May 18, 1959, or as of the effective date of the member's retirement or withdrawal from the South Carolina Retirement System, whichever is the later date.

HISTORY: 1962 Code Section 61-213; 1962 (52) 1964.



Section 9-1-1940. Minimum allowance for certain persons whose membership became effective on or after January 1, 1951.

Notwithstanding any other provision of law, any person whose membership in the South Carolina Retirement System became effective on or after January 1, 1951, and who had twenty or more years creditable service performed prior to July 1, 1945, shall receive the benefits and come under the provisions of Section 9-1-1920, Code of Laws of South Carolina, 1976, as amended.

HISTORY: 1962 Code Section 61-213.1; 1966 (54) 2622.



Section 9-1-1950. Minimum allowance for certain members of General Assembly.

Any member of the General Assembly who may retire under the provisions of the South Carolina Retirement Act and has twenty or more years of creditable service shall be paid in the same manner as provided in Section 9-1-1910 a monthly sum in addition to the retirement allowance he may receive under such act, to provide him a minimum of eighty dollars per month, plus one dollar per month for each completed year of such service in excess of twenty years. Should such member of the General Assembly elect to receive a reduced retirement allowance as provided in such act, he shall be paid under the provisions of this section only such amount as would be paid under this section had he not elected such optional allowance.

HISTORY: 1962 Code Section 61-214; 1965 (54) 622.



Section 9-1-1960. Additional payments to certain members of the General Assembly effective July 1, 1972.

Effective July 1, 1972, any member of the General Assembly who has retired or may retire under the provisions of the South Carolina Retirement Act and has twenty or more years of creditable service shall be paid in the same manner as provided in Section 9-1-1910 a monthly sum in addition to the retirement allowance he may receive under such act, to provide him a gross minimum of one hundred and fifty dollars per month, plus one dollar per month for each completed year of such service in excess of twenty years. Should such member of the General Assembly elect to receive a reduced retirement allowance as provided in such act, he shall be paid under the provisions of this section only such amount as would be paid under this section had he not elected such optional allowance.

HISTORY: 1962 Code Section 61-214.1; 1972 (57) 2590.



Section 9-1-1970. Compensation used for determining benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 1, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 9, eff June 4, 2008.

Effect of Amendment

The 2008 amendment added the clause at the end of the first sentence starting with ", as adjusted", added the second sentence defining "annual compensation" and added the third sentence relating to cost-of-living adjustments.



Section 9-1-1975. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 10, eff June 4, 2008.



Section 9-1-1980. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable shall be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, however, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation shall include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following shall apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-1-1810, shall be taken into consideration when determining a member's applicable limit;

(2) on or after January 1, 2009, with respect to a member who does not receive a portion of his annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases pursuant to Section 9-1-1810;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member shall no longer be eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit;

(c) thereafter, in a subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable pursuant to Section 9-1-1810 shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-1-1810 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity, if any, payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62;

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and, on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2), which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) The member's annual benefit shall be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related Treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section shall be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system will not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system will not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D), the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system will fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service including parental, medical, sabbatical, and similar leave, as an employee other than as an employee described in subitem (a), of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service shall be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit;

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the South Carolina Retirement System as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 11, eff June 4, 2008.

Editor's Note

Section 9-1-1810, referenced in the text, was repealed by 2012 Act No. 278.



Section 9-1-2210. Teacher and Employee Retention Incentive Program; operation.

Repealed effective July 1, 2018.

(A) An active contributing member who is eligible for service retirement under this chapter and complies with the requirements of this article may elect to participate in the Teacher and Employee Retention Incentive Program (program). A member electing to participate in the program retires for purposes of the system. The program participant shall agree to continue employment with an employer participating in the system for a program period, not to exceed five years. The member shall notify the system before the beginning of the program period. Participation in the program does not guarantee employment for the specified program period.

(B) After June 30, 2005, and notwithstanding the provisions of Section 9-1-10(4), a payment for unused annual leave is not included in calculating a member's deferred program benefit during the program period. The member's average final compensation for the purpose of calculating the deferred program retirement benefit must be solely the average of the member's highest twelve consecutive quarters of earnable compensation at the time the member enters the program. During the specified program period, receipt of the member's normal retirement benefit is deferred. The member's deferred monthly benefit must be placed in the system's trust fund on behalf of the member. No interest is paid on the member's deferred monthly benefit placed in the system's trust fund during the specified program period.

(C) During the specified program period, the employer shall pay to the system the employer contribution for active members prescribed by law with respect to any program participant it employs, regardless of whether the program participant is a full-time or part-time employee, or a temporary or permanent employee. The program participant shall pay to the system the employee contribution as if the program participant were an active contributing member, but the program participant does not accrue additional service credit in the system for these employer and employee contributions. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(D) A program participant is retired from the retirement system as of the beginning of the program period. A program participant is not eligible to receive disability retirement benefits. Accrued annual leave and sick leave used in any manner in the calculation of the program participant's retirement benefit is deducted from the amount of such leave accrued by the participant.

(E) A program participant is retired for retirement benefit purposes only. For employment purposes, a program participant is considered to be an active employee, retaining all other rights and benefits of an active employee except for grievance rights pursuant to Section 8-17-370, and is not subject to the earnings limitation of Section 9-1-1790 during the program period.

(F) Upon termination of employment either during or at the end of the program period, the member must receive the balance in the member's program account by electing one of the following distribution alternatives:

(1) a lump-sum distribution, paying appropriate taxes; or

(2) to the extent permitted under law, a tax sheltered rollover into an eligible plan.

For members who began participation in the program before July 1, 2005, the member also must receive the previously determined normal retirement benefits based upon the member's average final compensation and service credit at the time the program period began, plus any applicable cost of living increases declared during the program period. The program participant is thereafter subject to the earnings limitation of Section 9-1-1790.

Upon termination of employment of members who began participation in the program after June 30, 2005, the Retirement Systems shall recalculate the average final compensation of the member to determine the benefit the member receives after participation in the program. The average final compensation calculated at the commencement of the program must be increased by an amount up to and including forty-five days' termination pay for unused annual leave received by the member at termination of employment, divided by three. The member's benefit after participation in the program must be calculated in accordance with Section 9-1-1550, utilizing the recalculated average final compensation determined in this subsection, and the member's service credit, including sick leave, as of the date the member began participation in the program, plus any cost-of-living increases declared during the program period with respect to the amount of the member's deferred program benefit.

(G) If a program participant dies during the specified program period, the member's designated beneficiary must receive the balance in the member's program account by electing one of the following distribution alternatives:

(1) a lump-sum distribution, paying appropriate taxes; or

(2) to the extent permitted under law, a tax sheltered rollover into an eligible plan.

In accordance with the form of system benefit selected by the member at the time the program commenced, the member's designated beneficiary must receive either a survivor benefit or a refund of contributions from the member's system account.

If a program participant who began participation in the program before July 1, 2005, elected either Option B or Option C under Section 9-1-1620, the average final compensation calculated when the member commenced the program must be used in determining the survivor benefit. If a program participant who began participation in the program after June 30, 2005, elected either Option B or C under Section 9-1-1620, then the designated survivor beneficiary shall receive a survivor benefit based on a recalculated average final compensation. The average final compensation calculated at the commencement of the program must be increased by an amount up to and including forty-five days termination pay for unused annual leave received by the member's legal representative at the member's death, divided by three. The survivor benefit must be calculated in accordance with Section 9-1-1550, utilizing the recalculated average final compensation determined in this subsection, and the member's service credit, including sick leave, as of the date the member began participation in the program, plus any cost-of-living increases declared during the program period with respect to the amount of the member's deferred program benefit.

(H) A program participant shall terminate employment no later than the day before the fifth annual anniversary of the date the member commenced participation in the program.

(I) A member is not eligible to participate in the program if the member has participated previously in and received a benefit under this program or any other state retirement system. However, a member who has received a disability benefit, but who has been restored to active service and voided his optional benefit selection pursuant to Section 9-1-1590 and repaid any benefit received is eligible to participate in the program.

(J) Notwithstanding any other provision of this section, a member who begins participation after June 30, 2012, shall end his participation no later than the fifth anniversary of the date the member commenced participation in the program, or June 30, 2018, whichever is earlier. A member's participation may not continue after June 30, 2018, under any circumstance.

HISTORY: 2001 Act No. 1, Part II, Section 2A1, eff January 1, 2001; 2005 Act No. 153, Pt II, Section 2, eff July 1, 2005; 2007 Act No. 112, Section 5, eff upon approval (became law without the Governor's signature on June 27, 2007); 2012 Act No. 278, Pt I, Section 15, eff July 1, 2012.

Editor's Note

2001 Act No. 1, Part II, Section 2.C., provides as follows:

"All local school district classroom teachers must provide to their employer notice of their intent to retire after December 31, 2000, and before the end of the 2000-2001 school year. This notification must be submitted in writing no later than September 1, 2000. Employees electing to retire from the retirement system but choosing to stay employed under the Teacher and Employee Retention Incentive Program are exempt from this requirement."

2012 Act No. 278, Part I, Section 16, provides in part:

"Section 9-1-2210 of the 1976 Code is repealed effective July 1, 2018, for all purposes except the distribution of program accounts existing on that date".

Effect of Amendment

The 2005 amendment rewrote this section.

The 2007 amendment, in subsection (I), added the second sentence relating to members who have received a disability benefit.

The 2012 amendment added subsection (J).






CHAPTER 2 - RETIREMENT AND PRERETIREMENT ADVISORY PANEL

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-2-10. Advisory panel.

There is created the South Carolina Retirement and Preretirement Advisory Panel for the purpose of advising the Director of the South Carolina Retirement System and the Director of the State Personnel Division on matters relating to retirement and preretirement programs and policies.

HISTORY: 1976 Act No. 696 Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.

Effect of Amendment

The 2012 amendment removed "hereby" and substituted "Panel" for "Board".



Section 9-2-20. Membership of panel; terms of offices; vacancies; officers.

(a) The panel shall consist of eight members appointed by the Board of Directors of the South Carolina Public Employee Benefit Authority and must be constituted as follows:

(1) one member representing municipal employees;

(2) one member representing county employees;

(3) three members representing state employees, one of whom must be retired and one of whom must be an active or retired law enforcement officer who is contributing to or receiving benefits from the Police Officers Retirement System. If this law enforcement member is retired, the other two members representing state employees do not have to be retired;

(4) two members representing public school teachers, one of whom must be retired;

(5) one member representing the higher education teachers. The board of directors shall invite the appropriate associations, groups, and individuals to recommend persons to serve on the panel.

(b) The terms of the members shall be for four years and until their successors have been appointed and qualify. No member shall serve more than two consecutive terms. After serving two consecutive terms a member shall be eligible to serve again, four years after the expiration of his second term. Provided that of those first appointed, four of the members shall serve for a term of two years. In the event of a vacancy, a successor shall be appointed in the same manner as the original appointment to serve the unexpired term.

(c) A chairman, vice chairman, and secretary shall be elected from among the membership to serve for terms of two years.

HISTORY: 1976 Act No. 696 Section 2; 1991 Act No. 170, Section 4, eff June 28, 1991; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.

Editor's Note

1991 Act No. 170, Section 5, effective June 28, 1991, provides as follows:

"The three present members of the South Carolina Retirement and Preretirement Advisory Board representing state employees, as provided by Section 9-2-20(a)(3) of the 1976 Code, shall continue to serve their current terms of office. When the first of these three members' terms expires after the effective date of this act, his successor so appointed must be the active or retired law enforcement officer required by Section 9-2-20(a)(3) as amended by this act."

Effect of Amendment

The 1991 amendment in subsection (a), item (3), inserted a requirement that one of the members representing state employees must be a law enforcement officer.

The 2012 amendment substituted "panel" for "board" and substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in subsection (a); substituted "board of directors" for "Budget and Control Board" and "panel" for "board" in subsection (a)(5); (a)(5); and made other nonsubstantive changes.



Section 9-2-30. Meetings of panel.

The panel shall meet once a year with the Director of the South Carolina Retirement System, once a year with the State Personnel Director, and once a year with the Executive Director of the South Carolina Public Employee Benefit Authority. The chairman may call additional meetings of the panel at such other times as considered necessary and shall give timely notice of such meetings.

HISTORY: 1976 Act No. 696 Section 3; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "panel" for "board" throughout; substituted "Executive Director of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board"; and, substituted "considered" for "deemed".



Section 9-2-40. Duties of panel.

The panel shall review retirement and preretirement programs and policies, propose recommendations, and identify major issues for consideration.

HISTORY: 1976 Act No. 696 Section 4; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "panel" for "board", and made other nonsubstantive changes.



Section 9-2-50. Staff assistance from other agencies; other resources.

The panel is authorized to seek reasonable staff assistance from the South Carolina Retirement System, the State Personnel Division, and other state agencies which may be concerned with a particular area of study. The panel is also encouraged to use such resources as faculty and students at public universities, colleges, and technical education schools in South Carolina.

HISTORY: 1976 Act No. 696 Section 5; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "panel" for "board" throughout, and made other nonsubstantive changes.






CHAPTER 3 - COVERAGE OF PUBLIC OFFICERS AND EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

Section 9-3-10. Declaration of policy.

In order to extend to employees of the State and its political subdivisions, and to dependents and survivors of such employees, the basic protection accorded to others by the old age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this chapter, that such steps be taken to provide such protection to employees of the State and its political subdivisions on as broad a basis as is permitted under the Social Security Act and the provisions of this chapter.

HISTORY: 1962 Code Section 61-221.1; 1954 (48) 1497; 1955 (49) 51.



Section 9-3-20. Definitions.

For the purpose of this chapter:

(1) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act;

(2) The term "employment" means any services performed by an employee in the employ of an employer for such employer, as defined in this chapter, except

(a) service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or

(b) service which under the Social Security Act may not be included in an agreement between the State and the Secretary of the Department of Health, Education and Welfare of the United States entered into under this chapter (specifically excepted from the provisions of this chapter are services performed in a coverage group participating in the South Carolina Retirement System on March 12, 1954); or

(c) service performed by a student and agricultural labor or

(d) if so provided in the plan submitted under Section 9-3-130, service of an emergency nature, or service in all classes of elective positions, or service in part-time positions, or service in positions the compensation for which is on a fee basis, performed for a political subdivision by an employee thereof;

(3) The term "employee" includes an officer of the State, or one of its political subdivisions or instrumentalities;

(4) The term "State agency" means the South Carolina Retirement System and the term "State agent" means the Director of the South Carolina Retirement System;

(5) The term "Secretary of the Department of Health, Education and Welfare of the United States" includes any individual to whom the Secretary has delegated any of his functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions;

(6) The term "political subdivisions" includes an instrumentality of the State, of one or more of its political subdivisions, or of the State and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the State or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the State or subdivision;

(7) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended;

(8) The term "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the Federal Internal Revenue Code as such code has been and may from time to time be amended; and

(9) The term "employer" means the State of South Carolina and such boards, agencies, political subdivisions, departments and organizations as were not participating in the South Carolina Retirement System on February 17, 1955.

HISTORY: 1962 Code Section 61-221; 1954 (48) 1497; 1955 (49) 51.



Section 9-3-30. Exemptions.

Specifically excepted from the provisions of this chapter are services performed in a coverage group participating in the South Carolina Retirement System on March 12, 1954.

HISTORY: 1962 Code Section 61-221.2; 1954 (48) 1497.



Section 9-3-110. State agent may enter into agreement with Secretary of Health, Education and Welfare.

The State agent, with the approval of the Governor, is hereby authorized to enter on behalf of the State into an agreement with the Secretary of the Department of Health, Education and Welfare of the United States, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal old age and survivors insurance system to employees of the State or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in Section 9-3-20.

HISTORY: 1962 Code Section 61-221.11; 1954 (48) 1497.



Section 9-3-120. Terms of agreement.

Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the State agent and the Secretary of the Department of Health, Education and Welfare of the United States shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages as defined in Section 9-3-20 equal to the sum of the taxes which would be imposed by Sections 1400 and 1410 of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, except that such effective date may be made retroactive only to the extent permitted by the applicable provision of the Social Security Act; and

(4) All services which constitute employment as defined in Section 9-3-20, are performed in the employ of the State or a political subdivision thereof, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the State agent under Section 9-3-130, shall be covered by the agreement.

HISTORY: 1962 Code Section 61-221.12; 1954 (48) 1497; 1957 (50) 21; 1958 (50) 1649; 1961 (52) 28.



Section 9-3-130. Submission of plans by political subdivisions; approval of plans by State agent.

Each political subdivision of the State is hereby authorized to submit for approval by the State agent a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the State agent if he finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the State agent, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under Sections 9-3-110 and 9-3-120;

(2) It provides that all services which constitute employment as defined in Section 9-3-20 and are performed in the employ of the political subdivision by employees thereof, shall be covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by Sections 9-3-520 and 9-3-540 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by the political subdivision as are found by the State agent to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision will make such reports, in such form and containing such information, as the State agent may from time to time require, and comply with such provisions as the State agent or the Secretary of the Department of Health, Education and Welfare of the United States may from time to time find necessary to assure the correctness and verification of such reports; and

(6) It authorizes the State agent to terminate the plan in its entirety, in the discretion of the State agent, if he finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice on such conditions as may be provided by regulations of the State agent and may be consistent with the provisions of the Social Security Act.

HISTORY: 1962 Code Section 61-221.13; 1954 (48) 1497.



Section 9-3-140. Notice and hearing before disapproval or termination of plans.

The State agent shall not finally refuse to approve a plan submitted by a political subdivision under Section 9-3-130, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

HISTORY: 1962 Code Section 61-221.14; 1954 (48) 1497.



Section 9-3-150. Referendum on social security coverage for persons coming under certain retirement systems.

(1) The Governor is empowered to authorize a referendum, and to designate any agency or individual to supervise its conduct, in accordance with the requirements of Section 218 (d) (3) of the Social Security Act, on the question of whether service in positions covered by a retirement system, other than the South Carolina Retirement System established by the State or by a political subdivision thereof, should be excluded from or included under the agreement provided for in Sections 9-3-110 and 9-3-120. The notice of the referendum required in Section 218 (d) (3) (C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liability to which they will be subject, if their services are included under the agreement provided for in Sections 9-3-110 and 9-3-120.

(2) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in Section 218 (d) (3) of the Social Security Act have been met, the Governor shall so certify to the Secretary of Health, Education and Welfare.

HISTORY: 1962 Code Section 61-221.15; 1955 (49) 697.



Section 9-3-160. Social security coverage for justices and judges.

A referendum having been held pursuant to Section 9-3-150 among the members of the judiciary participating in the judges' retirement system provided for in Sections 9-7-10 to 9-7-90, and the official authorized to approve payments of warrants for the salaries of the justices and judges having entered into an agreement pursuant to the provisions of this chapter, with the State agent for social security to effectuate such coverage for justices and judges, the State Treasurer shall pay out of the general funds in the State Treasury, on the warrant of such official authorized to approve payments of warrants for the salaries of the justices and judges, such funds as may be necessary, from time to time, as employer contributions by the State under such agreement.

HISTORY: 1962 Code Section 61-221.16; 1957 (50) 21.



Section 9-3-310. Compensation of State agent.

The State agent shall receive four thousand dollars as administrator of this chapter.

HISTORY: 1962 Code Section 61-221.21; 1954 (48) 1497; 1957 (50) 267; 1960 (51) 1518.



Section 9-3-320. Charges or assessments against political subdivisions for expenses of administration.

The State agent shall have the authority to promulgate rules and regulations under which the State agency may make a reasonable charge or assessment against any political subdivision whose employees shall be included in any coverage agreement under any plan of coverage of employees as provided by the provisions of this chapter. Such charge or assessment shall be determined by the State agent and shall be apportioned among the various political subdivisions of government in a rateable or fair manner, and the funds derived from such charge or assessment shall be used exclusively by the State agency to defray the cost and expense of administering the provisions of this chapter. Such amount shall be assessed against each such political subdivision as is necessary to pay its share of the expense of providing supplies, necessary employees and clerks, records and other proper expenses necessary for the administration of this chapter by the State agency.

HISTORY: 1962 Code Section 61-221.22; 1954 (48) 1497.



Section 9-3-330. Collection of delinquent assessments or charges made against political subdivisions.

In case of refusal to pay such charge or assessment on the part of any political subdivision as defined in this chapter, or in case such charge or assessment remains unpaid for a period of thirty days, the State agent may maintain a suit in a court of competent jurisdiction for the recovery of such charge or assessment, or the amount of such charge or assessment, or such charge or assessment may, at the request of the State agent, be deducted from any other moneys payable to such subdivision by any department or agency of the State.

HISTORY: 1962 Code Section 61-221.23; 1954 (48) 1497.



Section 9-3-340. Deposit and disbursement of funds derived from assessments or charges against political subdivisions.

The funds accumulated and derived from the assessments and charges provided for in Section 9-3-320 shall be deposited by the State agent in some safe and reliable bank or depository chosen by the State agent, and the State agent shall issue such checks or vouchers as may be necessary to defray the above-mentioned expenses of administration.

HISTORY: 1962 Code Section 61-221.24; 1954 (48) 1497.



Section 9-3-350. Rules and regulations.

The State agent shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as he finds necessary or appropriate to the efficient administration of the functions with which he is charged under this chapter.

HISTORY: 1962 Code Section 61-221.25; 1954 (48) 1497.



Section 9-3-360. State agent shall make studies, reports and recommendations.

The State agent shall make studies concerning the problem of old age and survivors insurance protection for employees of the State and political subdivisions or instrumentalities thereof and concerning the operation of agreements made and plans approved under this chapter and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this chapter during the preceding calendar year, including such recommendations for amendments to this chapter as he considers proper.

HISTORY: 1962 Code Section 61-221.26; 1954 (48) 1497.



Section 9-3-510. Contributions of State employees; collection; adjustments and refunds.

(1) Every employee of the State whose services are covered by an agreement entered into under Sections 9-3-110 and 9-3-120 shall be required to pay for the period of such coverage, into the contribution fund established by Section 9-3-550, contributions, with respect to wages as defined in Section 9-3-20, equal to the amount of tax which would be imposed by Section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the State, or his entry upon such service, after the enactment of this chapter.

(2) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State agent shall prescribe.

HISTORY: 1962 Code Section 61-221.31; 1954 (48) 1497.



Section 9-3-520. Contributions of political subdivisions.

Each political subdivision as to which a plan has been approved under Section 9-3-130 shall pay into the contribution fund, with respect to wages as defined in Section 9-3-20, at such time or times as the State agent may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agent under Sections 9-3-110 and 9-3-120.

HISTORY: 1962 Code Section 61-221.32; 1954 (48) 1497.



Section 9-3-530. Deductions from wages of employees of political subdivisions.

Each political subdivision required to make payments under Section 9-3-520 is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this chapter, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages as defined in Section 9-3-20 not exceeding the amount of tax which would be imposed by Section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under Section 9-3-520. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

HISTORY: 1962 Code Section 61-221.33; 1954 (48) 1497.



Section 9-3-540. Procedures for collection of delinquent contributions from political subdivisions.

Delinquent payments due under Section 9-3-520 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next first day of July. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year. Delinquent payments may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agent, be deducted from any other monies payable to such subdivision by any department or agency of the State. Upon notification of the state agent to the State Treasurer and Comptroller General as to a delinquency of any payments due under Section 9-3-520 or of the failure of any political subdivision to make required reports, any distributions which might otherwise be made to the political subdivision from any funds of the State shall be withheld from such political subdivision until notice from the state agent to the State Treasurer that such political subdivision is no longer in default in its payments or in filing the required reports.

HISTORY: 1962 Code Section 61-221.34; 1954 (48) 1497; 1985 Act No. 201, Part II, Section 47D.



Section 9-3-550. Contribution fund established; items to be deposited therein; administration.

There is hereby established a special fund to be known as the contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1) All contributions, interest and penalties collected under Sections 9-3-510 to 9-3-540;

(2) All moneys appropriated thereto under this chapter;

(3) Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) Interest earned upon any moneys in the fund; and

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source.

All moneys in the fund shall be mingled and undivided. Subject to the provisions of this chapter, the State agent is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts, whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of this chapter.

HISTORY: 1962 Code Section 61-221.35; 1954 (48) 1497.



Section 9-3-560. State Treasurer to be custodian of contribution fund; payment of warrants drawn on fund.

The Treasurer of the State shall be ex officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this chapter and the directions of the State agent and shall pay all warrants drawn upon it in accordance with the provisions of this article and with such regulations as the State agent may prescribe pursuant hereto.

HISTORY: 1962 Code Section 61-221.36; 1954 (48) 1497.



Section 9-3-570. Contribution fund shall be kept separate; withdrawals; payments to Secretary of Treasury.

The contribution fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such fund shall be made for, and solely for (a) payment of the amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under Sections 9-3-110 and 9-3-120, (b) payment of refunds provided for in Section 9-3-510 and (c) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

From the contribution fund the custodian of the funds shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State agent, in accordance with any agreement entered into under Sections 9-3-110 and 9-3-120 and the Social Security Act.

HISTORY: 1962 Code Section 61-221.37; 1954 (48) 1497.



Section 9-3-580. Additional appropriations to contribution fund.

There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under Sections 9-3-510 to 9-3-540, to be available for the purposes of Section 9-3-570 until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under Sections 9-3-110 and 9-3-120.

The State agent shall submit to each regular session of the legislature, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by this section for the next appropriation period.

HISTORY: 1962 Code Section 61-221.38; 1954 (48) 1497.






CHAPTER 4 - SOUTH CAROLINA PUBLIC EMPLOYEE BENEFIT AUTHORITY

Section 9-4-10. Authority established; board; composition, term, chair, compensation, and meetings; transfers of authority; executive director; fiduciary duty; personal liability.

(A) Effective July 1, 2012, there is created the South Carolina Public Employee Benefit Authority. The sole governing body of the authority is a board of directors consisting of eleven members. The functions of the authority must be performed, exercised, and discharged under the supervision and direction of the board of directors.

(B)(1) The board is composed of:

(a) three nonrepresentative members appointed by the Governor;

(b) two members appointed by the President Pro Tempore of the Senate, one a nonrepresentative member and one a representative member who is either an active or retired member of SCPORS;

(c) two members appointed by the Chairman of the Senate Finance Committee, one a nonrepresentative member and one a representative member who is a retired member of SCRS;

(d) two members appointed by the Speaker of the House of Representatives, one a nonrepresentative member and one a representative member who must be a state employee who is an active contributing member of SCRS; and

(e) two members appointed by the Chairman of the House Ways and Means Committee, one a nonrepresentative member and one a representative member who is an active contributing member of SCRS employed by a public school district.

(2) For purposes of the appointments provided by this section, a nonrepresentative member may not belong to those classes of employees and retirees from whom representative members must be appointed.

(C)(1) A nonrepresentative member may not be appointed to the board unless the person possesses at least one of the following qualifications:

(a) at least twelve years of professional experience in the financial management of pensions or insurance plans;

(b) at least twelve years academic experience and holds a bachelor's or higher degree from a college or university as classified by the Carnegie Foundation;

(c) at least twelve years of professional experience as a certified public accountant with financial management, pension, or insurance audit expertise;

(d) at least twelve years as a Certified Financial Planner credentialed by the Certified Financial Planner Board of Standards; or

(e) at least twelve years membership in the South Carolina Bar and extensive experience in one or more of the following areas of law:

(i) taxation;

(ii) insurance;

(iii) health care;

(iv) securities;

(v) corporate;

(vi) finance; or

(vii) the Employment Retirement Income Security Act (ERISA).

(2) A representative member may not be appointed to the board unless the person:

(a) possesses one of the qualifications set forth in item (1); or

(b) has at least twelve years of public employment experience and holds a bachelor's degree from a college or university as classified by the Carnegie Foundation.

(D) In making appointments, the appointing authorities shall select members who are representative of the racial, gender, and geographical diversity of the State.

(E) Members of the board shall serve for terms of four years and until their successors are appointed and qualify, except that the terms of the board members appointed by the Governor on July 1, 2016, expire on June 30, 2018, the terms of the nonrepresentative board members appointed by members of the General Assembly on July 1, 2016, expire on June 30, 2019, and the terms of the representative board members appointed by members of the General Assembly on July 1, 2016, expire on June 30, 2020. Vacancies must be filled within sixty days in the manner of original appointment for the unexpired portion of the term. Terms expire after June thirtieth of the year in which the term is due to expire. Upon a person's appointment, the appointing official shall certify to the Secretary of State that the appointee meets or exceeds the qualifications set forth in subsections (B) and (C). A person appointed may not qualify unless he first certifies that he meets or exceeds the qualifications applicable for their appointment. A member may be removed before the term expires only by the Governor for the reasons provided in Section 1-3-240(C). A member may not be appointed to serve more than two consecutive four-year terms, except that a member of the board who has five or more years of consecutive service on the board at the expiration of his term, beginning July 1, 2016, may not be appointed to serve for more than one additional consecutive four-year term.

(F) The members shall select a nonrepresentative member to serve as chairman and shall select those other officers they determine necessary. Subject to the qualifications for chairman provided in this section, members may set their own policy related to the rotation of the selection of a chairman of the board.

(G)(1) Each member shall receive an annual salary of twelve thousand dollars. This compensation must be paid from approved accounts of general funds and retirement system funds based on the proportionate amount of time the board devotes to its various functions. Members may receive the mileage and subsistence authorized by law for members of state boards, commissions, and committees paid from approved accounts funded by general funds and retirement system funds in the proportion that compensation is paid.

(2) Notwithstanding any other provision of law, membership on the board does not make a member eligible to participate in a retirement system administered pursuant to this title and does not make a member eligible to participate in the employee insurance program administered pursuant to Article 5, Chapter 11, Title 1. Any compensation paid on account of the member's service on the board is not considered earnable compensation for purposes of any state retirement system.

(H) Minimally, the board shall meet quarterly and at other times set by the board. If the chairman considers it more effective, the board may meet by teleconferencing or video conferencing. However, if the agenda of the meeting consists of items that are not exempt from disclosure or the meeting may not be closed to the public pursuant to Chapter 4, Title 30, the provisions of Chapter 4, Title 30 apply, and the meeting must be open to the public.

(I) Effective July 1, 2012, the following offices, divisions, or components of the State Budget and Control Board are transferred to, and incorporated into, an administrative agency of state government to be known as the South Carolina Public Employee Benefit Authority:

(1) Employee Insurance Program; and

(2) the Retirement Division.

(J) The board shall employ an executive director who will serve at the pleasure of the board. The executive director is the chief administrative officer of the authority as an agency and is charged with the affirmative duty to carry out the mission, policies, and direction of the board as established by the board. The executive director is delegated all the authority of the board necessary, reasonable, and prudent to carry out the operation and management of the authority as an agency and to implement the board's decisions and directives. The executive director shall employ the other professional, administrative, and clerical personnel he determines necessary to support the administration and operation of the authority and fix their compensation pursuant to an organizational plan approved by the authority.

(K) Members of the board and the executive director, and other employees or agents designated by the board, are fiduciaries of the authority and in discharging their duties as fiduciaries shall act:

(1) only in the interest of the participants and beneficiaries of the employee benefit plans administered by the authority;

(2) for the exclusive purpose of providing retirement and insurance benefits to participants and beneficiaries of the employee benefit plans administered by the authority and paying reasonable expenses of administering those employee benefit plans;

(3) with the care, skill, and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose;

(4) impartially, taking into account any differing interests of participants and beneficiaries;

(5) incurring only costs that are appropriate and reasonable; and

(6) in accordance with a good faith interpretation of this chapter and other applicable provisions of law.

(L)(1) A board member or other fiduciary employed by the authority who breaches a duty imposed by this section personally is liable to the affected employee benefit plan administered by the authority for any losses resulting from the breach and any profits resulting from the breach or made by the board member or other fiduciary through use of assets of the employee benefit plan by the board member or other fiduciary. The board member or other fiduciary is subject to other equitable remedies, as the court considers appropriate, including removal.

(2) An agreement that purports to limit the liability of a fiduciary for a breach of duty under this section is void.

(3) The authority may insure a fiduciary or itself against liability or losses occurring because of a breach of duty under this section.

(4) A fiduciary may insure against personal liability or losses occurring because of a breach of duty under this section if the insurance is purchased or provided by the individual fiduciary, but a fiduciary who obtains insurance pursuant to this section shall disclose all terms, conditions, and other information relating to the insurance policy to the authority.

(5) Nothing in this subsection may be construed to limit the applicability of the provisions of Section 9-4-15.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. II, Section 4, eff July 1, 2017.

Editor's Note

2012 Act No. 278, Pt IV, Subpt 3, Section 65 (A), (B), provide as follows:

"(A) Where the provisions of this act transfer portions of the Budget and Control Board to the South Carolina Public Employee Benefit Authority, the employees, authorized appropriations, and assets and liabilities of the transferred portions of the Budget and Control Board are also transferred to and become part of the South Carolina Public Employee Benefit Authority. All classified or unclassified personnel employed by the transferred portions of the Budget and Control Board either by contract or by employment at will, shall become on July 1, 2012, employees of the South Carolina Public Employee Benefit Authority, with the same compensation, classification, and grade level, as applicable. Before its abolition, the Budget and Control Board shall cause all necessary actions to be taken to accomplish this transfer in accordance with state laws and regulations. Notwithstanding the provisions of Section 9-4-10(A) of the 1976 Code, as added by this act, on the effective date of this section, the Governor and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee jointly shall appoint the initial and any necessary succeeding Executive Director of the South Carolina Public Employee Benefit Authority to serve through December 31, 2013, after which the position must be filled by the appointment of the authority board. Notwithstanding the provisions of Section 9-4-10(F) of the 1976 Code, as added by this act, the Governor shall name a member of the Board of Directors of the South Carolina Public Employee Benefit Authority to serve as chairman of that board through December 31, 2013.

"(B) Regulations promulgated by the transferred portions of the Budget and Control Board are continued and are considered to be promulgated by the South Carolina Public Employee Benefit Authority. Contracts entered into by the Budget and Control Board and the Deferred Compensation Commission are continued and are considered to be devolved upon the South Carolina Public Employee Benefit Authority at the time of the transfer."

Effect of Amendment

2017 Act No. 13, Pt. II, Section 4, in (A), inserted "sole" before "governing body"; added (D), relating to making appointments; redesignated the paragraphs accordingly; rewrote (E), changing the term from two to four years; in (G)(1), substituted "shall receive" for "must receive"; in (H), substituted "quarterly and at other times set by the board" for "monthly"; added (J) through (L), relating to the executive director, fiduciary duty, and personal liability for breach of duties imposed; and made other nonsubstantive changes.



Section 9-4-15. Obligation to defend and indemnify.

The State shall defend the members of the Board of Directors of the South Carolina Public Employee Benefit Authority (PEBA) established pursuant to this article against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the authority and must indemnify these directors for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State shall defend officers and management employees of PEBA against a claim or suit that arises out of or by virtue of performance of official duties unless the officer or management employee was acting in bad faith and must indemnify these officers, and management employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to PEBA directors, officers, and management employees after they have left their office or employment with PEBA, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of PEBA.

HISTORY: 2013 Act No. 24, Section 1, eff May 3, 2013.

Editor's Note

2013 Act No. 24, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and applies with respect to any official duties undertaken by directors, officers, and management employees of the South Carolina Public Employee Benefit Authority after June 30, 2012."



Section 9-4-30. Retirement division.

(A)(1) The South Carolina Public Employee Benefit Authority shall operate a retirement division to administer the various retirement systems and retirement programs pursuant to Title 9 and, effective after December 31, 2013, to administer the deferred compensation program pursuant to Chapter 23, Title 8.

(2) Expenses incurred by the Retirement Division in administering, after December 31, 2013, the deferred compensation plans must be reimbursed to the Retirement Division from funds generated by the deferred compensation plans available to pay for administrative expenses.

(B) The South Carolina Public Employee Benefits Authority shall provide copies of annual actuarial valuations of all retirement systems requiring such annual valuations to the General Assembly by the second Tuesday in January of every year.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.



Section 9-4-40. Audit.

Every four years the State Auditor shall employ a private audit firm to perform a fiduciary audit on the South Carolina Public Employee Benefit Authority. The audit firm must be selected by the State Auditor. A report from the private audit firm must be completed by January 15, 2019, and every four years after that time. Upon completion, the report must be submitted to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. II, Section 5, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. II, Section 5, in the first sentence, substituted "Every four years the State Auditor shall" for "Each year in the general appropriations act, the General Assembly shall appropriate sufficient funds to the Office of the State Inspector General to"; in the second sentence, substituted "Auditor" for "Inspector General"; and in the third sentence, substituted "A report" for "the report", substituted "private audit firm" for "previous fiscal year", and substituted "January 15, 2019, and every four years after that time" for "January fifteenth".



Section 9-4-45. Repealed.

HISTORY: Former Section, titled Policy determinations, had the following history: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012. Repealed by 2017 Act No. 13, Pt. V, Section 17, eff July 1, 2017.



Section 9-4-50. Transaction register of all funds expended.

(A) The South Carolina Public Employee Benefit Authority shall maintain a transaction register that includes a complete record of all funds expended, from whatever source for whatever purpose. The register must be prominently posted on the authority's Internet website and made available for public viewing and downloading.

(1)(a) The register must include for each expenditure:

(i) the transaction amount;

(ii) the name of the payee;

(iii) the identification number of the transaction; and

(iv) a description of the expenditure, including the source of funds, a category title, and an object title for the expenditure.

(b) The register must include all reimbursements for expenses, but must not include an entry for:

(i) salary, wages, or other compensation paid to individual employees; and

(ii) retirement benefits, deferred compensation plan distributions, insurance reimbursements, or other payments paid to individual employees, members, or participants, as applicable, pursuant to programs administered by the board.

(c) The register must not include a social security number.

(d) The register must be accompanied by a complete explanation of any codes or acronyms used to identify a payee or an expenditure.

(e) The register may exclude any information that can be used to identify an individual employee or student.

(f) This section does not require the posting of any information that is not required to be disclosed under Chapter 4, Title 30.

(2) The register must be searchable and updated at least once a month. Each monthly register must be maintained on the Internet website for at least three years.

(B) Any information that is expressly prohibited from public disclosure by federal or state law or regulation must be redacted from any posting required by this section.

(C) If the authority has a question or issue relating to technical aspects of complying with the requirements of this section or the disclosure of public information under this section, it shall consult with the Office of the Comptroller General, which may provide guidance to the authority.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.






CHAPTER 5 - STATE RETIREMENT AND SOCIAL SECURITY ACT OF 1955

Section 9-5-10. Short title.

This chapter may be cited as the State Retirement and Social Security Act of 1955.

HISTORY: 1962 Code Section 61-225; 1955 (49) 38.



Section 9-5-20. Declaration of policy.

In order to extend to all employees of the State, and of other employers within the meaning of subsection (5) of Section 9-1-10, and to dependents and survivors of such employees, the basic protection accorded to others by the old age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the State and of such other employers on as broad a basis as is permitted under the Social Security Act. It is also the policy of the legislature that the protection afforded employees who are in positions covered by the South Carolina Retirement System on the date an agreement under this chapter is made applicable to service performed in such positions, or who are receiving periodic benefits under such Retirement System at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

HISTORY: 1962 Code Section 61-227; 1955 (49) 43.



Section 9-5-30. Definitions.

For the purposes of this chapter the following terms shall have the following meanings unless a different meaning is plainly required by the context:

(1) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(2) The term "participating employers" shall mean this State and such boards, agencies, political subdivisions, departments and organizations as are employers within the meaning of subsection (5) of Section 9-1-10.

(3) The term "employment" means any services performed by an employee in the employ of a participating employer for such employer, except

(a) service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or

(b) service which under the Social Security Act may not be included in an agreement between the State and Secretary of Health, Education and Welfare of the United States entered into under this chapter; or

(c) services of an emergency nature or services performed by a student.

Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218 (d) (3) of that act shall be included in the term "employment," the Governor having issued, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to Section 8 of Act No. 33 of 1955.

(4) The term "employee" includes any officer of any participating employer.

(5) The term "State agency" means the South Carolina Retirement System.

(6) The term "State agent" means the Director of the South Carolina Retirement System.

(7) The term "Secretary of Health, Education and Welfare of the United States" includes any individual to whom the Secretary of Health, Education and Welfare has delegated any functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions.

(8) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," as such act has been and may from time to time be amended.

(9) The term "Federal Insurance Contributions Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954, as such codes have been and may from time to time be amended.

(10) The term "employee tax" means the tax imposed by Section 1400 of such Code of 1939 and Section 3101 of such Code of 1954.

HISTORY: 1962 Code Section 61-226; 1955 (49) 43; 1956 (49) 1602.



Section 9-5-40. Chapter 3 of this Title not affected.

The provisions of Chapter 3 of this Title are not in conflict with this chapter, and Chapter 3 of this Title is reaffirmed and continued as a part of the general law of this State.

HISTORY: 1962 Code Section 61-228; 1955 (49) 43.



Section 9-5-50. State agent shall make rules and regulations.

The State agent shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as he finds necessary or appropriate to the efficient administration of the functions with which he is charged under this chapter.

HISTORY: 1962 Code Section 61-229; 1955 (49) 43.



Section 9-5-60. State agent shall submit report to legislature.

The State agent shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this chapter during the preceding calendar year, including such recommendations for amendments to this chapter as he considers proper.

HISTORY: 1962 Code Section 61-230; 1955 (49) 43.



Section 9-5-210. State agent may enter into agreement with Secretary of Health, Education and Welfare.

The State agent, with the approval of the Governor, may enter on behalf of the State into an agreement with the Secretary of Health, Education and Welfare of the United States, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal old age and survivors insurance system to employees of participating employers with respect to services specified in such agreement which constitute employment.

HISTORY: 1962 Code Section 61-231; 1955 (49) 43.



Section 9-5-220. Agreement may be made through modification of existing agreement.

The agreement authorized in Section 9-5-210 may, in the discretion of the State agent, be made through a modification of any existing agreement previously made on behalf of the State with the Secretary of Health, Education and Welfare of the United States.

HISTORY: 1962 Code Section 61-232; 1955 (49) 43.



Section 9-5-230. Terms of agreement.

The agreement authorized by Sections 9-5-210 and 9-5-220 may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the State agent and Secretary of Health, Education and Welfare of the United States shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, except that such effective date may be made retroactive only to the extent permitted by the applicable provision of the Social Security Act.

(4) All services which constitute employment as defined in Section 9-5-30 are performed in the employ of a participating employer, and are covered by the South Carolina Retirement Act, shall be covered by the agreement; and

(5) The agreement shall include all services described in paragraph (3) and paragraph (4) of this section and performed by individuals to whom Section 218 (c) (3) (C) of the Social Security Act is applicable and shall provide that the service described in those paragraphs of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-233; 1955 (49) 43; 1957 (50) 21; 1958 (50) 1649; 1961 (52) 27.



Section 9-5-240. South Carolina Retirement System deemed one system and not a separate system under Social Security Act.

For purposes of this chapter, the South Carolina Retirement System shall be deemed to constitute one retirement system, and in no event shall the South Carolina Retirement System be deemed to be, with respect to any participating employer, a separate retirement system within the meaning of Section 218 (d) (6) of the Social Security Act.

HISTORY: 1962 Code Section 61-234; 1955 (49) 43.



Section 9-5-410. Contributions of employees; deduction from wages; refunds and adjustments.

(1) Every employee whose services are covered by an agreement entered into under Sections 9-5-210 to 9-5-230 shall be required to pay for the period of service with respect to which such agreement is effective, into the contribution fund established by Section 9-5-460, contributions with respect to wages equal to the amount of employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the participating employer, or his entry upon such service, after February 17, 1955.

(2) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State agent shall prescribe.

HISTORY: 1962 Code Section 61-235; 1955 (49) 43.



Section 9-5-420. Collection of employees' contributions by employer.

Each participating employer may, in consideration of the employee's retention in, or entry upon, employment after February 17, 1955, collect the contributions required of its employees under Section 9-5-410. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such participating employer under Section 9-5-430. Failure to deduct such contribution shall not relieve the participating employer of liability therefor.

HISTORY: 1962 Code Section 61-236; 1955 (49) 43.



Section 9-5-430. Contributions of employers.

Each participating employer shall pay into the contribution fund, with respect to wages, at such time or times as the State agent may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agent under Sections 9-5-210 to 9-5-230.

HISTORY: 1962 Code Section 61-237; 1955 (49) 43.



Section 9-5-440. Reports of employers.

Each participating employer shall make such reports, in such form and containing such information, as the State agent may from time to time require, and shall comply with such provisions as the State agent may from time to time find necessary to assure the correctness and verification of such reports.

HISTORY: 1962 Code Section 61-238; 1955 (49) 43.



Section 9-5-450. Collection of delinquent payments from employers; withholding of State funds for delinquency or failure to make reports.

Delinquent payments due under Section 9-5-430 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date for the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year. Delinquent payments may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agent, be deducted from any other monies payable to the subdivision by any department or agency of the State.

Upon notification of the state agent to the State Treasurer and Comptroller General as to a delinquency of any payments due under Section 9-5-430 or of the failure of any political subdivision to make required reports, any distributions which might otherwise be made to the political subdivision from any funds of the State must be withheld from the political subdivision until notice from the state agent to the State Treasurer that the political subdivision is no longer in default in its payments or in filing the required report.

HISTORY: 1962 Code Section 61-239; 1955 (49) 43; 1985 Act No. 201, Part II, Section 47E.



Section 9-5-460. Contribution fund established; items to be deposited therein; administration.

There is hereby established a special fund to be known as the contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1) All contributions, interest and penalties collected under Sections 9-5-410 to 9-5-450;

(2) All moneys appropriated thereto under this chapter except for appropriations made for the purpose of paying administrative costs;

(3) Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) Interest earned upon any moneys in the fund; and

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source except moneys appropriated for administrative costs and the expenses of a referendum.

All moneys in the fund shall be mingled and undivided. Subject to the provisions of this chapter, the State agent is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof, and are consistent with the provisions of this chapter.

HISTORY: 1962 Code Section 61-240; 1955 (49) 43.



Section 9-5-470. State Treasurer shall be custodian of fund; payment of warrants drawn on fund.

The Treasurer of the State shall be ex officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this chapter and the directions of the State agent and shall pay all warrants drawn upon it in accordance with the provisions of this article and with such regulations as the State agent may prescribe pursuant hereto.

HISTORY: 1962 Code Section 61-241; 1955 (49) 43.



Section 9-5-480. Contribution fund shall be kept separate; withdrawals; payments to Secretary of Treasury.

Subject to the provisions of Section 9-5-490, the contribution fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such fund shall be made for, and solely for (a) payment of the amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under Sections 9-5-210 to 9-5-230, (b) payment of refunds provided for in Section 9-5-410, subsection (3) and (c) refunds of overpayments, not otherwise adjustable, made by a participating employer.

From the contribution fund the custodian of the funds shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State agent, in accordance with any agreement entered into under Sections 9-5-210 to 9-5-230 and the Social Security Act.

HISTORY: 1962 Code Section 61-242; 1955 (49) 43.



Section 9-5-490. Contribution fund may be combined with contribution fund established under Section 9-3-550.

Notwithstanding any other provisions herein, the contribution fund established under Section 9-5-460 may, in the discretion of the State agent, be combined with the contribution fund previously established under the provisions of Section 9-3-550.

HISTORY: 1962 Code Section 61-243; 1955 (49) 43.



Section 9-5-500. Appropriations for contribution fund.

There are hereby authorized to be appropriated annually to the contribution fund, to be available for the purposes of Section 9-5-480 until expended, such sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under Sections 9-5-210 to 9-5-230.

The State agent shall submit to each regular session of the State legislature, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by this section for the next appropriation period.

HISTORY: 1962 Code Section 61-244; 1955 (49) 43.






CHAPTER 8 - RETIREMENT SYSTEM FOR JUDGES AND SOLICITORS

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-8-10. Definitions.

The following as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "System" means the Retirement System for Judges and Solicitors of the State of South Carolina.

(2) "State" means the State of South Carolina.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Member of the System" means any person included in the membership of the System, as set forth in Section 9-8-40.

(5) "Credited service" means service for which credit is allowable as provided in Section 9-8-50.

(6) "Retirement allowance" means monthly payments for life under the System payable as provided in Section 9-8-80.

(7) "Beneficiary" means any person in receipt of a retirement allowance or other benefit as provided by the System.

(8) "Aggregate contributions" means the sum of all the amounts deducted from the compensation of a member of the System, or directly remitted by him to the System, and credited to his individual account in the System.

(9) "Regular interest" means interest compounded annually at such rates as shall be determined by the Board for a particular purpose in accordance with Section 9-8-30.

(10) "Accumulated contributions" means the member's aggregate contributions, together with regular interest thereon.

(11) "Actuarial equivalent" means a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted for the particular purpose by the Board, as provided in Section 9-8-30.

(12) "Date of establishment" means July 1, 1979.

(13) "Compensation" means the total salary paid to a judge, solicitor, or circuit public defender for service rendered to the State.

(14) "Employee annuity" means annual payments for life derived from the accumulated contributions of a member.

(15) "Employer annuity" means annual payments for life derived from money provided by the State.

(16) "Judge" means a justice of the Supreme Court or a judge of the court of appeals, circuit or family court of the State of South Carolina. Subject to the provisions of Section 9-8-40, "judge" also means an administrative law judge.

(17) "Solicitor" means the person holding office as described under Section 1-7-310 of the 1976 Code.

(18) "Earned service" means paid employment as a judge, solicitor, or circuit public defender where the judge, solicitor, or circuit public defender makes regular contributions to the system.

(19) "Circuit public defender" means a person holding the office defined in Section 17-3-5(4).

HISTORY: 1979 Act No. 150 Section 1; 1983 Act No. 151 Part II Section 54; 2004 Act No. 249, Section 1, eff July 1, 2004; 2007 Act No. 108, Sections 8.A, 8.B, eff June 21, 2007; 2012 Act No. 278, Pt IV, Subpt 2, Section 46, eff July 1, 2012; 2014 Act No. 263 (S.1008), Section 1, eff June 6, 2014.

Effect of Amendment

The 2004 amendment added item (18).

The 2007 amendment, in items (13) and (18), added "or circuit public defender" and added item (19) defining "circuit public defender".

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in item (3).

2014 Act No. 263, Section 1, in paragraph (16), definition for "judge", added the second sentence related to administrative law judge.



Section 9-8-20. System created; powers and privileges; corporate name.

A retirement system is created and placed under the administration of the board to provide retirement allowances and other benefits for judges, solicitors, and circuit public defenders. It has the power and privileges of a corporation and must be known as the Retirement System for Judges and Solicitors of the State of South Carolina, and by this name all of its business must be transacted, all of its funds invested, and all of its cash, securities, and other property held.

HISTORY: 1979 Act No. 150 Section 2; 2007 Act No. 108, Section 8.C, eff June 21, 2007.

Effect of Amendment

The 2007 amendment, at the end of the first sentence, substituted ", and circuit public defenders" for "commencing July 1, 1979" and made nonsubstantive changes throughout.



Section 9-8-30. Administration of System; actuary; salaries and expenses.

(1) The administration and responsibility for the operation of the system and for making effective the provisions of this chapter are vested in the board.

(2) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(3) The Board shall designate an actuary who shall be the technical advisor of the Board on matters regarding the operation of the System and who shall perform such other duties as are required in connection therewith.

(4) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System. The Board, after taking into account the results of the investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(5) On the basis of regular interest and tables last adopted by the Board, for purposes of actuarial valuations, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(6) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(7) The Board shall determine from time to time the rates of regular interest for use in calculations, with the rate of four percent per annum applicable for all purposes other than for actuarial valuations unless changed by the Board.

(8) Subject to the limitations hereof, the Board shall, from time to time, establish regulations for the administration of the System and for the transaction of business.

(9) The Board shall keep a record of all its proceedings under this chapter which shall be open to public inspection. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1979 Act No. 150 Section 3; 1981 Act No. 178 Part II Section 17; 1983 Act No. 151 Part II Section 30B; 2012 Act No. 278, Pt IV, Subpt 2, Section 47, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board" in item (1), and made other nonsubstantive changes.



Section 9-8-35. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the Retirement System for Judges and Solicitors are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 35, eff June 4, 2008.



Section 9-8-40. Membership in System; cessation of membership.

(1) All persons who are judges or solicitors on July 1, 1979, and who have not attained age seventy-two shall become members of the system as of that date. All administrative law judges on July 1, 2014, who have not retired may elect to become a member of the system. Administrative law judges making that election may transfer prior service into the system as provided in Section 9-8-50, and to the extent the service thus transferred occurred after the member took office as an administrative law judge, that service is deemed earned service in the system. All other persons become members of the system on taking office as judge, solicitor, or circuit public defender before attaining age seventy-two.

(2) If a member of the system ceases to be a judge, solicitor, or circuit public defender for reasons other than death or retirement, he then ceases to be a member of the system, whether or not he withdraws his accumulated contributions.

HISTORY: 1979 Act No. 150 Section 4; 2007 Act No. 108, Section 8.D, eff June 21, 2007; 2014 Act No. 263 (S.1008), Section 2, eff June 6, 2014.

Effect of Amendment

The 2007 amendment added ", circuit public defender" and made nonsubstantive changes throughout.

2014 Act No. 263, Section 2, in subsection (1), added the second sentence, relating to administrative law judges.



Section 9-8-50. Service credit in system; vesting.

(A) An active contributing member of the system may establish service credit in the system for the same types of service, and under the same conditions, that members of the South Carolina Retirement System may establish service credit in the South Carolina Retirement System pursuant to Section 9-1-1140. With the exception of nonqualified service, as defined in Section 9-1-10(20), an active contributing member may establish service credit under this section by making a payment to the system equal to the current member contribution required for earned service pursuant to Section 9-8-130 for each year of service purchased, prorated for periods of less than a year. The cost to establish nonqualified service under this section is the same as the cost for a member to establish nonqualified service in the South Carolina Retirement System pursuant to Section 9-1-1140. A member may not establish more than sixteen years of service credit in the system under this section. A judge may not establish additional service credit under this section after attaining twenty-five years of creditable service. A solicitor or circuit public defender may not establish additional service credit under this section after attaining twenty-four years of creditable service.

(B) An active contributing member of the system may transfer to the system nonconcurrent credited service under the South Carolina Retirement System, the South Carolina Police Officers Retirement System, or the Retirement System for Members of the General Assembly, by withdrawing the member's employee contributions and accumulated interest in the South Carolina Retirement System, the South Carolina Police Officers System, or the Retirement System for Members of the General Assembly, and by making a payment to the system equal to the member contribution required for earned service under Section 9-8-130 for each year of service transferred, prorated for periods of less than a year.

(C) When membership in the system ceases for any reason other than death or retirement, the service previously credited to the member of the system must be cancelled and if the person again becomes a member of the system, the person enters the system as a new member not entitled to credit for previous service, unless the person's accumulated contributions were left in the system or the person repays any amounts previously withdrawn, with interest to the date of repayment.

(D) A member upon termination may either:

(1) elect to receive a refund of the member's employee contributions and accumulated interest;

(2) elect to leave the member's employee contributions and interest on deposit in the system. Regular interest must continue to be credited to the member's account in the same manner that interest is credited to the accounts of active members. At a later date, the member may either:

(a) return to employment as a judge, solicitor, or circuit public defender and once again become an active contributing member of the system;

(b) receive a refund of the member's accumulated contributions and interest;

(c) if vested, receive a deferred annuity in accordance with subsection (E) of this section; or

(d) if the member has been hired or elected to a position covered by the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Members of the General Assembly, and becomes a member of one of these systems, the member may transfer the member's nonconcurrent service credit to the retirement system in which the member has become an active participant, by taking a refund of the member's employee contributions and accumulated interest in the system and by purchasing the nonconcurrent service as public service in the other system in which the member is an active participant; or

(3) if the member does not qualify for a monthly benefit, elect to transfer his service credit to the South Carolina Retirement System. Upon such election, the director must transfer to the South Carolina Retirement System the required employee and employer contributions. The required contributions shall be equal to the employer and employee contributions that would have been required under the South Carolina Retirement System had the member earned his highest career salary as a judge, solicitor, or circuit public defender in a position covered by the South Carolina Retirement System for each year of service credit transferred. Should either employee contributions or employer contributions be insufficient for the member to transfer all of his service credit, the member shall receive a prorated portion of his service credit in the South Carolina Retirement System and have the option to purchase the remaining service as public service pursuant to Section 9-1-1140. Any excess employer contributions following the transfer shall remain in the system and shall be held pursuant to Section 9-8-180. Any excess member contributions following the transfer shall be refunded to the member. Earned service credit transferred pursuant to this section shall be considered earned service credit in the South Carolina Retirement System as defined by Section 9-1-10(9). The member's salary as a judge, solicitor, or circuit public defender shall be considered earnable compensation in determining the member's average final compensation under the South Carolina Retirement System.

(E)(1) A judge is vested in the system after attaining ten years of earned service in the position of judge, a solicitor is vested in the system after attaining eight years of earned service as a solicitor, and a circuit public defender is vested in the system after attaining eight years of earned service as a circuit public defender.

(2) If a vested member who began service as a judge or solicitor before July 1, 2004, has terminated service and left contributions on deposit with the system, the member is eligible for a monthly benefit beginning at age fifty-five. The member's benefit under this section is calculated by multiplying the member's monthly benefit determined in accordance with Section 9-8-60 or 9-8-70, by a fraction in which the member's total credited service in the system is the numerator and twenty-four is the denominator. The monthly benefit under this section may not exceed the member's benefit as calculated pursuant to Section 9-8-60 or 9-8-70.

(3) If a vested member who began service as a judge, solicitor, or circuit public defender after June 30, 2004, has terminated service and left contributions on deposit with the system, the member is eligible for a monthly benefit beginning at age sixty-five. The member's benefit under this section is calculated by multiplying the member's monthly benefit determined in accordance with Section 9-8-60 or 9-8-70, by a fraction in which the member's total credited service in the system is the numerator and twenty-four is the denominator. The monthly benefit under this section may not exceed the member's benefit as calculated pursuant to Section 9-8-60 or 9-8-70.

HISTORY: 1979 Act No. 150 Section 5; 1983 Act No. 151 Part II Section 34A; 2004 Act No. 249, Section 2, eff July 1, 2004; 2007 Act No. 108, Sections 8.E, 8.F, and 8.G, eff June 21, 2007; 2010 Act No. 198, Section 1, eff June 3, 2010.

Editor's Note

2010 Act No. 198, Section 2, provides:

"Notwithstanding the limitations on establishment of additional service credit in the Retirement System for Judges and Solicitors provided in Section 9-8-50(A) of the 1976 Code, within thirty days of the effective date of this act, an active contributing member of the Retirement System for Judges and Solicitors, who was also an active contributing member on July 1, 2004, may transfer to the Retirement System for Judges and Solicitors any amount of nonconcurrent earned service credit from the South Carolina Retirement System, the South Carolina Police Officers Retirement System, or the Retirement System for Members of the General Assembly in the manner provided in Section 9-8-50(B) of the 1976 Code. A member of the Retirement System for Judges and Solicitors may not establish in the aggregate more than sixteen years of service credit in the Retirement System for Judges and Solicitors pursuant to this act or Sections 9-8-50(A) and (B). For purposes of Section 9-8-60(5) of the 1976 Code, only service earned in the South Carolina Retirement System, the South Carolina Police Officers Retirement System, or the Retirement System for Members of the General Assembly and transferred to the Retirement System for Judges and Solicitors pursuant to this act shall be deemed earned service."

Effect of Amendment

The 2004 amendment rewrote this section.

The 2007 amendment, in subsection (A) in the sixth sentence added "or circuit public defender"; in subparagraph (D)(2)(a) and paragraph (E)(3), added ", or circuit public defender"; and, in paragraph (E)(1), added ", and a circuit public defender is vested in the system after attaining eight years of earned service as a circuit public defender".

The 2010 amendment added subsection (D)(3) relating to the election to transfer service credit to the South Carolina Retirement System; and made nonsubstantive changes.



Section 9-8-60. Retirement; retirement allowance; disability retirement; beneficiaries of other systems.

(1) A member of the system may retire upon written application to the board setting forth at what time, not later than the end of the calendar year in which the member attains age seventy-two and not more than ninety days prior nor more than six months subsequent to the execution and filing thereof, the member desires to be retired, if the member at the time so specified for retirement is no longer in the service of the State, except as a member of the General Assembly or as allowed pursuant to subsection (7), and has completed ten years of earned service as a judge or eight years of earned service as a solicitor or circuit public defender or was in service as a judge or solicitor on July 1, 1984, and has either:

(a) attained the age of sixty-five and completed at least twenty years of credited service;

(b) attained age seventy and completed at least fifteen years of credited service; or

(c) completed at least twenty-five years of credited service in the system for a judge, or twenty-four years of credited service in the system for a solicitor or circuit public defender, regardless of age. A member may retire under this section if the member was a member of this system as of June 30, 2004; attained age sixty-five with at least four years' earned service in the position of judge, solicitor, or circuit public defender; and, as of June 30, 2004, had a total of twenty-five years of credited service with the State in the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Members of the General Assembly.

A person receiving retirement allowances under this system who is elected to the General Assembly continues to receive the retirement allowances while serving in the General Assembly, and also must be a member of the retirement system unless the person files a statement with the board on a form prescribed by the board electing not to participate in the applicable system while a member of the General Assembly. A person making this election shall not make contributions to the applicable retirement system nor shall the State make contributions on the member's behalf and the person is not entitled to benefits from the applicable retirement system after ceasing to be a member of the General Assembly.

(2) A retired member shall receive a monthly retirement allowance which is equal to one-twelfth of seventy-one and three-tenths percent of the current active salary of the respective position.

(3) No member shall be permitted to retire and resign on account of being totally and permanently disabled and to receive the retirement benefit herein provided for until it is proven to the satisfaction of the Supreme Court, or a majority of the justices thereof, that the member is totally and permanently disabled, physically or mentally, or both, from further rendering useful and efficient service in the position. Upon the finding of the Supreme Court that any member is totally and permanently disabled, the Supreme Court shall notify the director of its findings. A member shall have a minimum of five years of earned service to qualify for disability retirement.

(4) Any beneficiary receiving a retirement allowance under any other system of the State providing retirement benefits for judges or from the Solicitors' Retirement Program established pursuant to Article 4 of Chapter 7 of Title 1 shall become a beneficiary under this System as of July 1, 1979, and shall receive a retirement allowance under this section adjusted in accordance with the provisions of this section or Section 9-8-90, whichever is applicable, in lieu of any retirement allowance under such other system. The full amount of any accumulated contributions or assets held by that system on behalf of the beneficiary shall be transferred to this system promptly pursuant to the provisions of this chapter. Notwithstanding anything herein to the contrary, no beneficiary under this section shall receive an allowance which is less than the allowance he would have received under such other system as of July 1, 1979.

(5) A member who retires, who has completed at least twenty-five years of credited service, or twenty-four years in the case of a solicitor or circuit public defender, shall receive a monthly retirement allowance which must be equal to one-twelfth of seventy-one and three-tenths percent of the current active salary of the respective position plus one-twelfth of two and sixty-seven hundredths percent of the current active salary of the respective position for each additional year of earned service over twenty-five, or twenty-four in the case of a solicitor or circuit public defender. The monthly retirement allowance may not exceed one-twelfth of ninety percent of the current active salary of the respective position.

(6) A member retiring after 2003 shall receive an additional benefit, paid at retirement, equal to the member's employee contributions, plus interest, paid to the system after the member attains sufficient creditable service to become eligible to receive the maximum benefit of ninety percent of the current active salary of the respective position under this section.

(7)(a) A member who has attained the age of sixty years and is eligible to retire and receive the maximum monthly benefit of one-twelfth of ninety percent of the current active salary of a judge, solicitor, or circuit public defender as provided in subsection (5) may retire and receive a retirement benefit while continuing to serve as judge, solicitor, or circuit public defender until the end of the calendar year in which the member attains the age of seventy-two years. The employee and employer contributions must continue to be paid as if the judge, solicitor, or circuit public defender continuing to serve pursuant to this subsection was an active contributing member, but no additional service credit accrues on account of these contributions. A judge, solicitor, or circuit public defender who retires pursuant to this subsection is not subject to the provisions of Section 9-8-120 unless he has vacated his office.

(b) A member who has not yet reached the age of sixty years, but who is eligible to retire and receive the maximum monthly benefit of one-twelfth of ninety percent of the current active salary of a judge, solicitor, or circuit public defender as provided in subsection (5) may retire and continue to serve as judge, solicitor, or circuit public defender until the end of the calendar year in which the member attains the age of seventy-two years. While a member continues to serve as judge, solicitor, or circuit public defender pursuant to this subsection, the member's normal monthly retirement benefit will be deferred and placed in the system's trust fund on behalf of the member. Upon reaching the age of sixty years, the balance of the member's deferred retirement benefit will be distributed to the member. No interest will be paid on the member's deferred monthly retirement benefit placed in the system's trust fund. The employee and employer contributions must continue to be paid as if the judge, solicitor, or circuit public defender continuing to serve pursuant to this subsection was an active contributing member, but no additional service credit accrues on account of these contributions. A judge, solicitor, or circuit public defender who retires pursuant to this subsection is not subject to the provisions of Section 9-8-120 unless he has vacated his office.

(c) For a member retiring and continuing to serve as judge, solicitor, or circuit public defender pursuant to subsection (7)(b) the additional benefit provided for in subsection (6) will be deferred and placed in the system's trust fund until the member reaches the age of sixty years. Upon reaching the age of sixty years, the additional benefit will be distributed, plus interest, to the member.

(d) For all purposes other than employment, a member retiring and continuing to serve as judge, solicitor, or circuit public defender pursuant to either subsection (7)(a) or (7)(b) is a retired member of the system.

HISTORY: 1979 Act No. 150 Section 6; 1983 Act No. 151 Part II Sections 26, 34B; 1984 Act No. 512, Part II, Section 71; 43 Section 1; 1985 Act No. 201, Part II, Section 80; 1989 Act No. 189, Part II, Section 60D, eff July 1, 1989; 1990 Act No. 466, Section 1, eff May 7, 1990; 1993 Act No. 164, Part II, Section 89A, eff June 21, 1993; 1994 Act No. 497, Part II, Section 81A, eff June 29, 1994; 1994 Act No; 522, Section 1, eff September 23, 1994; 1998 Act No; 419, Part II, Section 51A, eff July 1, 1998; 2000 Act No. 387, Part II, Section 68, eff June 30, 2000; 2004 Act No. 249, Section 3, eff July 1, 2004; 2007 Act No. 108, Sections 8.H, 8.I, eff June 21, 2007; 2007 Act No. 112, Section 3.A, eff upon approval (became law without the Governor's signature on June 27, 2007); 2012 Act No. 278, Pt IV, Subpt 2, Section 48, eff July 1, 2012; 2014 Act No. 263 (S.1008), Section 3.A, eff June 6, 2014.

Editor's Note

2007 Act No. 112, Section 3.B, provides as follows:

"Notwithstanding the date of enactment of this or any other act enacted by the General Assembly in the 2007 legislative session amending Section 9-8-60 of the 1976 Code by adding a new subsection (7) therein, Section 9-8-60(7) of the 1976 Code as added by this act is deemed the final and only expression of the General Assembly for the 2007 legislative session in adding a new subsection (7) in Section 9-8-60."

Effect of Amendment

The 1989 amendment in subsection (2), replaced "two thirds" with "seventy-one and three-tenths percent".

The 1990 amendment added subsection (5).

The 1993 amendment revised subsection (1) by adding a second paragraph, pertaining to persons receiving retirement allowances who are elected to the General Assembly.

The first 1994 amendment by Act 497, Section 81A, revised subsection (1) to provide that a retiree under the system who subsequently is elected to the General Assembly must be a member of the retirement system for members of the General Assembly unless he or she files a written statement electing not to do so.

The second 1994 amendment by Act 522, Section 1, revised subsection (5), so as to conform the eligibility for additional benefits because of length of service for solicitors.

The 1998 amendment, in subsection (1), in the first sentence of the first paragraph, substituted "ten years of credited service as a judge or solicitor" for "ten years of credited service as a judge or eight years of credited service as a solicitor".

The 2000 amendment, in the first paragraph of subsection (1), substituted "not later than the end of the calendar year in which the member attains age seventy-two" for "not later than his attaining the age of seventy-two".

The 2004 amendment, in subsection (1), in the first sentence substituted "earned service" for "credited service" in two places. designated subparagraphs (a) to (c) from the end of the first sentence and the second sentence, rewrote subparagraph (c), at the end of the first undesignated paragraph added "except as provided in Section 9-8-65", in subsection (3), in the third sentence substituted "earned service" for "credited service", in subsection (5), in the first sentence substituted "credited service" for "active service" and added subsection (6) pertaining to members retiring after 2003.

The first 2007 amendment, in subsection (1), added "or as allowed pursuant to subsection (7)"; in subsections (1) and (5), added "or circuit public defender"; and added subsection (7).

The second 2007 amendment superseded subsection (7) as added by the first 2007 amendment.

The 2012 amendment rewrote the last undesignated paragraph of item (1).

2014 Act No. 263, Section 3.A, deleted the undesignated paragraph following subsection (1)(c), relating to persons not eligible to receive a retirement allowance.



Section 9-8-65. Repealed by 2014 Act No. 263, Section 3.C, eff June 6, 2014.

Editor's Note

Former Section 9-8-65 was titled Retirement compensation authorized if employed by public institution of education and was derived from 1990 Act No. 610, Part IV, Section 8, eff June 25, 1990.



Section 9-8-67. Normal retirement age.

The normal retirement age for the system established pursuant to this chapter is sixty years.

HISTORY: 2007 Act No. 112, Section 2, eff upon approval (became law without the Governor's signature on June 27, 2007).



Section 9-8-70. Optional retirement allowance.

Until the first payment of a retirement allowance becomes normally due, a member may elect, by filing written application with the board, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under which a reduced retirement allowance is payable during the beneficiary's life, with the provision that one-third of the reduced allowance continues after his death to and for the life of the contingent beneficiary designated by him in the application, if the beneficiary were to survive him. For purposes of this section, the member may not designate his spouse as contingent beneficiary.

Until the final payment of a retirement allowance becomes normally due, a member may elect, by filing written application with the board, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under which a reduced retirement allowance is payable during the beneficiary's life, with the provision that one-third of the reduced allowance is payable in equal shares to and for the life of each of two or more beneficiaries or to the trustee or trustees of the beneficiaries, for so long as each beneficiary survives him. The benefit reduction factor must be based on the average age of the beneficiaries.

The board may approve a five-year, pay-out plan developed by the actuary on the basis of the total retirement allowance for surviving beneficiaries, other than a spouse.

Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1979 Act No. 150 Section 7; 1984 Act No. 381, Section 4; 1992 Act No. 336, Section 2, eff May 4, 1992; 2008 Act No. 311, Section 36, eff June 4, 2008.

Effect of Amendment

The 1992 amendment added the second paragraph and made grammatical changes.

The 2008 amendment added an undesignated paragraph at the end relating to form of payment.



Section 9-8-80. Allowances shall be payable in monthly installments.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's spouse, or if the member designated a nonspouse beneficiary or beneficiaries, then to the nonspouse beneficiary or beneficiaries living at the time of the member's death, otherwise to the estate of the member. A spouse's entitlement to a benefit pursuant to Section 9-8-110 commences in the month after the retired member's death. If the retired member elected a survivor option pursuant to the optional retirement allowances in Section 9-8-70, any allowance payable to a survivor beneficiary or beneficiaries commences in the month after the death of the retired member.

HISTORY: 1979 Act No. 150 Section 8; 2001 Act No. 1, Part II, Section 2B3, eff July 1, 2000.

Effect of Amendment

The 2001 amendment rewrote provisions relating to payments upon the death of the retired member.



Section 9-8-90. Increase in allowances based on Consumer Price Index.

As of the end of each calendar year commencing with the year ending December 31, 1980, the increase in the ratio of the Consumer Price Index to such index as of December 31, 1979, or the most recent December thirty first subsequent thereto as of which an increase in retirement allowances was granted, shall be determined, and if the increase equals or exceeds three percent, the retirement allowance of each beneficiary, other than a retired member or his spouse, in receipt of an allowance as of December 31, 1979, or the most recent December thirty first subsequent thereto as of which an increase was granted, shall be increased by four percent. Such increase shall commence the July first immediately following the December thirty first that the increase in ratio was determined. Any increase granted hereunder shall be permanent, irrespective of any subsequent decrease in the Consumer Price Index, and shall be included in determining any subsequent increase.

For purposes of this section, "Consumer Price Index" shall mean the Consumer Price Index for Urban Wage Earners and Clerical Workers (all items - United States City average), as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 1979 Act No. 150 Section 9.



Section 9-8-100. Repayment of contributions and interest upon cessation of membership.

Should a member cease to be a member of the System, for reasons other than death or retirement, he shall be paid promptly as feasible after his request, but in no event later than six months after the request, the amount of his accumulated contributions as of the date of payment. Should he die before payment has been made, his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation filed with the Board.

HISTORY: 1979 Act No. 150 Section 10.



Section 9-8-110. Payments on death of member or beneficiary.

(1) Except as provided in subsections (2) and (3) of this section, upon the death of any member of the system, a lump sum amount must be paid to the persons the member nominated by written designation, filed with the board, otherwise to his estate. This amount must be equal to the amount of the member's accumulated contributions. An active contributing member making the nomination provided under this section also may name secondary beneficiaries in the same manner that beneficiaries are named. A secondary beneficiary has no rights under this chapter unless all beneficiaries nominated by the member predecease the member and the member's death occurs while in service. In this instance, a secondary beneficiary is considered the member's beneficiary for purposes of this section.

(2) Unless a married member has designated a beneficiary other than his spouse in accordance with subsection (1), upon his death in service before retirement an allowance equal to one-third of the allowance which would have been payable to him, if he was eligible to retire on his date of death notwithstanding the vesting requirement of Section 9-8-50(E)(1) and as if he had retired on the date of his death, must be paid to his surviving spouse until her death. This allowance is payable in lieu of the lump sum amount payable in accordance with subsection (1). Upon the death of a retired member who has not designated a beneficiary other than a spouse an allowance equal to one-third of the allowance which would have been payable to him, must be paid to the surviving spouse until death. For purposes of this subsection, "retired member" includes those former judges and solicitors who are beneficiaries pursuant to subsection (4) of Section 9-8-60.

(3) If a member dies while in the service of the State, whether as a judge, solicitor, or circuit public defender or otherwise, and either is not married or has designated a beneficiary other than his surviving spouse, an allowance in lieu of the lump sum provided in subsection (1) is payable to the person he nominated by written designation in accordance with subsection (1) equal to the amount which would have been payable to the person as if the deceased member had retired at the time of his death and had made an effective election under Section 9-8-70 nominating the person as his contingent beneficiary.

(4) Upon the death of an unmarried beneficiary who has not elected the optional form of allowance under Section 9-8-70, a lump sum amount must be paid to the person he nominated by written designation in accordance with subsection (1), otherwise to his estate. The amount must be equal to the excess, if any, of his accumulated contributions at the time his allowance commenced over the sum of the retirement allowance payments made to him.

(5) Upon receipt of proof, satisfactory to the board, of the death of a member in service as a judge, solicitor, or circuit public defender who had completed at least one full year of credited service in the system or of the death of a member in service as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, there must be paid to his spouse unless he has nominated a beneficiary by written designation filed with the board, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual compensation of the member at the time his death occurs. The benefit must be payable apart and separate from the payment of the allowance, or the lump sum amount in lieu thereof, pursuant to the provisions of subsection (1), (2), or (3) of this section. A member may designate his estate to receive this death benefit in lieu of his spouse, or other beneficiary nominated in subsection (1). For purposes of this subsection, a member is considered to be in service at the date of his death if his last day of earned service credit as a judge, solicitor, or circuit public defender occurred not more than ninety days before his death and he has not retired or withdrawn contributions.

(6) RESERVED

(7) Upon the death of a retired member on or after July 1, 1985, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a death benefit of one thousand dollars if the retired member had ten years of creditable service but less than twenty years, two thousand dollars if the retired member had twenty years of creditable service but less than thirty, and three thousand dollars if the retired member had at least thirty years of creditable service at the time of retirement.

HISTORY: 1979 Act No. 150 Section 11; 1980 Act No. 448, Section 5; 1984 Act No. 386, Section 4; 1985 Act No. 201, Part II, Section 51B; 1990 Act No. 412, Section 9, eff January 1, 1991; 1995 Act No. 139, Section 2, eff June 28, 1995; 2007 Act No. 108, Section 8.J, eff June 21, 2007; 2007 Act No. 112, Section 4, eff upon approval (became law without the Governor's signature on June 27, 2007); 2010 Act No. 176, Section 3, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 1990 amendment revised the last (unnumbered) paragraph, allowing for the designation of more than one beneficiary.

The 1995 amendment, in subsection (1), added the last three sentences, and, in subsection (2), deleted the provision terminating benefits for a surviving spouse upon remarriage.

The first 2007 amendment, in subsections (3) and (5), added "or circuit public defender" and made nonsubstantive changes.

The second 2007 amendment, in subsection (2), in the first sentence added "on his date of death notwithstanding the vesting requirement of Section 9-8-50(E)(1)" and made nonsubstantive changes throughout.

The 2010 amendment deleted the text in subsection (6) relating to life insurance, and reserved the subsection; added subsection designator (7) to the last paragraph; and made other nonsubstantive changes.



Section 9-8-120. Return of beneficiary to service of State; practice of law.

Should any beneficiary return to the service of the State, the following provisions shall apply:

(1) If the return is as a solicitor or circuit public defender, he must be a contributing member of the system and must be credited with all service standing to his credit at the time of his retirement. The retirement allowance payable upon his subsequent retirement must be based on the total of his credited service rendered before and after his return to service.

(2)(a) A retired member of the system who has been retired for at least thirty consecutive calendar days may be hired and return to employment covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System and earn up to ten thousand dollars without affecting the monthly retirement allowance the member is receiving from the system. If the retired member continues in service after earning ten thousand dollars in a calendar year, the member's allowance must be discontinued during his period of service in the remainder of the calendar year. If a retired member of the system returns to employment covered by the South Carolina Retirement System or South Carolina Police Officers Retirement System sooner than thirty days after retirement, the member's retirement allowance is suspended while the member remains employed by the participating employer. If an employer fails to notify the system of the engagement of a retired member to perform services, the employer shall reimburse the system for all benefits wrongly paid to the retired member. If the beneficiary's return is as a member of the General Assembly, retirement allowances continue as provided pursuant to Section 9-8-60(1).

(b) The earnings limitation imposed pursuant to this item does not apply if the member meets at least one of the following qualifications:

(i) the member retired before July 1, 2014;

(ii) the member had attained the age of sixty-two years at retirement; or

(iii) compensation received by the retired member from the covered employer is for service in a public office filled by the appointment of the Governor and with confirmation by the Senate, by appointment or election by the General Assembly, or by election of the qualified electors of the applicable jurisdiction.

(c) A member retiring before July 1, 2014, is not subject to the thirty-day separation from service requirement pursuant to this item and the retired member's retirement allowance is not suspended if the retired member returns to employment covered by the South Carolina Retirement System or the Police Officers' Retirement System sooner than thirty days after retirement.

(d) If a participating employer in the South Carolina Retirement System or the South Carolina Police Officers Retirement System employs a retired member of the system, the retired member and the participating employer shall pay to the South Carolina Retirement System or the South Carolina Police Officers Retirement System, as applicable, the employee and employer contributions, respectively, that would be required if the member were an active contributing member of the applicable system. A retired member so employed may not become a member of the South Carolina Retirement System or the South Carolina Police Officers Retirement System and does not accrue service credit in either system by reason of the contributions required pursuant to this subitem.

(3) Subject to the limitations contained in Section 14-1-215, a retired justice or judge may be called upon and appointed by the Chief Justice of the Supreme Court to perform judicial duties in the Supreme Court, Court of Appeals, circuit courts, and family courts as he may be willing and able to undertake. A retired justice or judge serving as an acting associate justice or as a judge shall serve without pay except for his actual expenses while serving. If a retired justice or judge has performed for a period of three or more consecutive months full judicial duties as an acting associate justice or as a judge his retirement pay for each full month during this period must be increased by an amount equal to the difference between retirement payment and active pay. Upon certification by the Chief Justice setting forth the number of full months of the service the State Treasurer shall make payment accordingly.

(4) A justice or judge drawing retirement compensation who engages in the practice of law may not serve as a justice or judge in any court in this State. Within thirty days of his retirement under this chapter, a retired judge or justice shall make an election as to whether he wishes to engage in the practice of law or be eligible for appointment by the Chief Justice as a judge or justice in the courts of this State. If his election is to engage in the practice of law, it is irrevocable and he may not thereafter be appointed by the Chief Justice to serve as a justice or judge in the courts of this State. If his election is to be eligible for appointment to serve as a justice or judge in the courts of this State and not to practice law, he may at any time thereafter change such election and decide to engage in the practice of law, at which point his decision becomes irrevocable.

HISTORY: 1979 Act No. 150 Section 12; 1985 Act No. 43 Section 2; 1990 Act No. 466, Section 2, eff May 7, 1990; 1990 Act No. 610, Part II, Section 3, eff July 1, 1991; 1990 Act No. 610, Part III, Section 5, eff June 25, 1990; 1994 Act No. 497, Part II, Section 81B, eff June 29, 1994; 1997 Act No. 35, Section 4, eff May 21, 1997; 2007 Act No. 108, Section 8.K, eff June 21, 2007; 2014 Act No. 263 (S.1008), Section 3.B, eff June 6, 2014.

Effect of Amendment

The 1990 amendment by Act 466, Section 2, rewrote paragraph(4), which formerly provided that no justice or judge, while drawing retirement compensation, could engage in the practice of law.

The 1990 amendment by Act 610, Section 3, effective July 1, 1991, revised paragraph (3).

The 1990 amendment by Act 610, Section 5, added the last sentence to paragraph (4) which requires a retired judge or justice to make an election upon retirement as to whether he wishes to practice law or be eligible for appointment to serve as a judge or justice in the courts of the State.

The 1994 amendment, in paragraph (2), substituted "the beneficiary" for "he" in two places in the first sentence; and rewrote the second sentence of paragraph (2) which formerly provided "If his return is as a member of the General Assembly he may continue receiving his retirement allowances under the conditions specified by subsection (1) of Section 9-8-60."

The 1997 amendment rewrote paragraph (4).

The 2007 amendment, in items (1) and (2), added "or circuit public defender" and made nonsubstantive changes.

2014 Act No. 263, Section 3.B, rewrote subsection (2).



Section 9-8-125. Election to receive benefits from retirement system for members of General Assembly.

A member of the system who is at least sixty-two years of age and eligible to receive benefits pursuant to Chapter 9 of this title but for the member's current employment as a judge, solicitor, or circuit public defender may elect to receive retirement benefits from the retirement system for members of the General Assembly by written notice to the board.

HISTORY: 1995 Act No. 63, Section 1, eff June 13, 1995 (the date the General Assembly overrode the Governor's veto); 2007 Act No. 108, Section 8.L, eff June 21, 2007; 2008 Act No. 311, Section 3.A, eff June 4, 2008.

Effect of Amendment

The 2007 amendment added ", or circuit public defender".

The 2008 amendment substituted "sixty-two years of age" for "sixty-five years of age".



Section 9-8-130. Members' contributions; deduction from compensation; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1)(a) Each member of the system shall contribute a percentage of each installment of compensation, as provided in item (b) of this subsection. These contributions must be made through payroll deductions and remitted within thirty days after the close of each month to the system.

(b) Percentage of Compensation Beginning 8 percent July 1, 2004 9 percent July 1, 2005 10 percent July 1, 2006.

(2) Every member of the System shall be deemed to have consented and agreed to the deductions made and provided for herein and shall receipt for his full salary or compensation and payment of salary or compensation less such deduction shall be a full and complete discharge of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided under the System.

(3) Each of the amounts deducted shall be credited to the individual account of the member from whose compensation the deduction was made.

(4) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

HISTORY: 1979 Act No. 150 Section 13; 1982 Act No. 315, Section 5; 1982 Act No. 349, Section 5; 2004 Act No. 249, Section 4, eff July 1, 2004; 2008 Act No. 311, Section 12, eff June 4, 2008.

Effect of Amendment

The 2004 amendment rewrote subsection (1).

The 2008 amendment, in subsection (4), deleted the clause at the end of the first sentence referring to the Internal Revenue Code and added the second and fifth sentences.



Section 9-8-140. Contributions of State to System.

The contributions of the State to the System shall be determined by the Board each year on the basis of annual actuarial valuations of the System. Each year the Board shall certify to the State the amount of its contribution due the System. The State's contributions shall be appropriated annually from the general fund to the System and shall include such sums as are found necessary in order to create reserves in the System sufficient to cover the cost of the allowances currently accruing under this chapter, to include a contribution each year toward the cost of prior service credits and to cover any administrative expenses which the Board may incur in the operation of the System.

The employer contribution shall be remitted to the System within thirty days after the beginning of each fiscal year.

HISTORY: 1979 Act No. 150 Section 14.



Section 9-8-150. Director of Retirement System for Judges and Solicitors.

There is hereby created an office to be known as Director of the Retirement System for Judges and Solicitors of the State of South Carolina. The Director of the South Carolina Retirement System shall serve as Director of the System.

HISTORY: 1979 Act No. 150 Section 15.



Section 9-8-160. Repealed by 2005 Act No. 153, Pt. IV Section 1.C, eff July 1, 2005.

Editor's Note

Former Section 9-8-160 was entitled "Investment of funds; conflicts of interest" and was derived from 1979 Act No. 150 Section 16; 1998 Act No. 371, Section 4, eff May 26, 1998.



Section 9-8-170. Repealed.

HISTORY: Former Section, titled Custody of funds; disbursements; cash kept available for disbursements, had the following history: 1979 Act No. 150 Section 17. Repealed by 2017 Act No. 13, Pt. V, Section 17, eff July 1, 2017.



Section 9-8-180. Assets shall be credited to two funds.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions made by members.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the State, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1979 Act No. 150 Section 18.



Section 9-8-185. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 37, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.B, eff July 1, 2012.

Effect of Amendment

The 2012 amendment added the subsection designators, added subsection (B), and made other nonsubstantive changes.



Section 9-8-190. Exemption of retirement allowance and certain other rights from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to a retirement allowance or to the return of contributions, a retirement allowance itself, any optional allowance or payment on death or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system are exempted from state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1979 Act No. 150 Section 19; 1989 Act No. 189, Part II, Section 39D, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 3, eff April 10, 2001; 2008 Act No. 311, Section 13, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in the first sentence to "Section 20-7-1315" added by the 2008 amendment was changed to "Article 11, Chapter 17, Title 63". Article 11 (Sections 63-17-1410 et seq.) is entitled "Income Withholding to Enforce Child Support".

Effect of Amendment

The 1989 amendment inserted "except the taxes imposed pursuant to Chapters 7, 15, and 16 of Title 12,".

The 2001 amendment inserted "Except as provided in Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio" and made corresponding punctuation changes, and substituted "Chapters 6" for "Chapters 7, 15,".

The 2008 amendment added exceptions in the first sentence and added the second sentence excepting authorized deductions from a retirement allowance.



Section 9-8-200. Credit of state not pledged; rights upon termination of System.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated in the annual state general appropriation act, and other periodic appropriations for the purposes of this chapter. In case of termination of the System, the rights of all members of the System to benefits accrued to the date of such termination, to the extent then funded, shall be nonforfeitable.

HISTORY: 1979 Act No. 150 Section 20.



Section 9-8-210. Property of System exempt from state and local taxes.

All property owned or acquired by the System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1979 Act No. 150 Section 21.



Section 9-8-220. Penalty for false statement or falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than twelve months, or both, in the discretion of the court.

HISTORY: 1979 Act No. 150 Section 22.



Section 9-8-240. Compensation used for determining benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 2, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 14, eff June 4, 2008.

Effect of Amendment

The 2008 amendment added the clause at the end of the first sentence starting with ", as adjusted", added the second sentence defining "annual compensation" and added the third sentence relating to cost-of-living adjustments.



Section 9-8-245. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 15, eff June 4, 2008.



Section 9-8-250. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B), other than clause (iv) thereof, shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated, an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A direct rollover is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 16, eff June 4, 2008.



Section 9-8-260. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system shall pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Section 401(a)(9) of the Internal Revenue Code to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter:

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 17, eff June 4, 2008.



Section 9-8-270. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, however, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation will include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following shall apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-8-90 will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under Section 9-8-90;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member will no longer be eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit, including any automatic cost-of-living increases applicable under Section 9-8-90, shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-8-90 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period, and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution; and

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D), the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system shall fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service including parental, medical, sabbatical, and similar leave as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service including parental, medical, sabbatical, and similar leave as an employee, other than as an employee described in subitem (a), of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service shall be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the Retirement System for Judges and Solicitors as in effect on August 5, 1997. For purposes of this item, an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 18, eff June 4, 2008.






CHAPTER 9 - RETIREMENT SYSTEM FOR MEMBERS OF GENERAL ASSEMBLY

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-9-5. System prospectively closed.

(A) Notwithstanding any other provision of law, the Retirement System for Members of the General Assembly of the State of South Carolina (GARS) established pursuant to this chapter is closed to nonmembers and persons who otherwise would have been required or eligible to become members of GARS, instead shall join the South Carolina Retirement System or the State Optional Retirement Program in the manner provided by law.

(B) For purposes of this section, a "nonmember" is an individual first elected to serve in the General Assembly at or after the general election of 2012.

(C) Nothing in this section may be construed to alter or otherwise diminish the rights of persons who are active contributing members or special contributing members of the Retirement System for Members of the General Assembly of the State of South Carolina or who are retired members of that system or who are beneficiaries of deceased members of that system.

HISTORY: 2012 Act No. 278, Pt II, Section 17, eff July 1, 2012.



Section 9-9-10. Definitions.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "System" shall mean the Retirement System for members of the General Assembly of the State of South Carolina.

(2) "State" shall mean the State of South Carolina.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Member of the System" shall mean any person included in the membership of the System, as set forth in Section 9-9-40.

(5) "Credited service" shall mean service for which credit is allowable as provided in Section 9-9-50.

(6) "Retirement allowance" shall mean monthly payments for life under the System payable as provided in Section 9-9-80.

(7) "Beneficiary" shall mean any person in receipt of a retirement allowance or other benefit as provided by the System.

(8) "Aggregate contributions" shall mean the sum of all the amounts deducted from the compensation of a member of the System, or directly remitted by him to the System, and credited to his individual account in the System.

(9) "Regular interest" shall mean interest compounded annually at such rate as shall be determined by the Board in accordance with Section 9-9-30.

(10) "Accumulated contributions" shall mean the member's aggregate contributions, together with regular interest thereon.

(11) "Actuarial equivalent" shall mean a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted by the Board, as provided in Section 9-9-30.

(12) "Date of establishment" shall mean January 1, 1966.

(13) "Earnable compensation" means forty times the daily rate of renumeration, plus twelve thousand dollars, of a member of the General Assembly, as from time to time in effect.

(14) "Employee annuity" shall mean annual payments for life derived from the accumulated contributions of a member.

(15) "Employer annuity" shall mean annual payments for life derived from money provided by the State.

HISTORY: 1962 Code Section 61-271; 1966 (54) 2081; 1975 (59) 71; 1977 Act No. 44 Section 1; 1983 Act No. 151 Part II Section 25; 1984 Act No. 512, Part II, Section 38; 1994 Act No. 497, Part II, Section 32A, eff January 1, 1995; 2005 Act No. 153, Pt III, Section 2, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 2, Section 49, eff July 1, 2012.

Effect of Amendment

The 1994 amendment, in paragraph (13) defining "earnable compensation", substituted "twelve thousand dollars" for "thirty-six hundred dollars".

The 2005 amendment deleted item (16) defining "Medical board".

The 2012 amendment substituted "means" for "shall mean" and substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in item (3).



Section 9-9-20. System created; system shall have powers and privileges of corporation; corporate name.

A retirement system is hereby created and placed under the administration of the Board to provide retirement allowances and other benefits for members of the General Assembly. The System shall begin operation as of January 1, 1966. It shall have the power and privileges of a corporation and shall be known as the Retirement System for members of the General Assembly of the State of South Carolina, and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities and other property held.

HISTORY: 1962 Code Section 61-272; 1966 (54) 2081.



Section 9-9-30. Administration of and responsibility for System vested in Board; powers and duties of Board; actuary; salaries of employees and expenses.

(1) The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

(2) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(3) The Board shall designate an actuary who shall be the technical advisor of the Board on matters regarding the operation of the System and shall perform such other duties as are required in connection therewith.

(4) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System. The Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(5) On the basis of regular interest and tables last adopted by the Board, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(6) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(7) The Board shall determine from time to time the rate of regular interest for use in all calculations, with the rate of four percent per annum applicable unless changed by the Board.

(8) Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business.

(9) The Board shall keep a record of all its proceedings under this chapter which shall be open to public inspection. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1962 Code Section 61-273; 1966 (54) 2081; 1981 Act No. 178 Part II Section 17; 1983 Act No. 151 Part II, Section 30A; 2012 Act No. 278, Pt IV, Subpt 2, Section 50, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "board" for "State Budget and Control Board" in item (1), and made other nonsubstantive changes.



Section 9-9-31. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the Retirement System for Members of the General Assembly are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 51, eff June 4, 2008.



Section 9-9-35. Repealed by 2005 Act No. 153, Pt. III Section 5, eff July 1, 2005.

Editor's Note

Former Section 9-9-35 was entitled "Medical board; powers and duties" and was derived from 1977 Act No. 44 Section 2.



Section 9-9-40. Membership in System; cessation of membership; election to continue as special member; continuation of membership in correlated system.

(1) All persons who are members of the General Assembly on the date of establishment of the System shall become members of the System as of such date, except that, within six months from such date, any such person may irrevocably elect not to be a member of the System. All other persons shall become members of the System on their taking office as members of the General Assembly.

(2) If a member of the System, before he has attained age sixty, ceases to be a member of the General Assembly for reasons other than death, he ceases to be a member of the System; but if he has completed eight or more years of credited service, he may elect, by irrevocable written election filed with the system within six months from the cessation of his membership in the General Assembly, to continue his membership in the System and to have his contributions retained in the System and to be either:

(i) A noncontributing special member of the System, not entitled to any additional credited service, or

(ii) A contributing special member of the System, who must contribute, by direct remittance to the System not later than June thirtieth in each year prior to the year in which he attains age sixty, in the same amount as if he had remained a member of the General Assembly, and who is entitled to credited service for each year. If in any year he fails to make a contribution, he is considered to have made an irrevocable election to become a noncontributing special member as set forth in (i) above.

Service credit earned as Governor and Lieutenant Governor counts toward the eight years' service credit requirement referred to above.

(3) As used in this item "correlated system" shall mean one or more of the following:

(a) South Carolina Retirement System;

(b) South Carolina Police Officers Retirement System;

(c) Retirement System for members of the General Assembly of the State of South Carolina.

If a member of a correlated system ceases to occupy a position covered under the system and if, within the protective period and under the conditions set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the director of each system of the employment, and his membership in the first system is continued so long as his membership in the other system continues. Service credited to the members under the provisions of the first system is considered service credits for the purpose of determining eligibility for benefits, but not the benefit amount, under the other system. A benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that system and is payable at the times and subject to the age and service conditions set forth. A member is not eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the provisions of this paragraph, a member of the Retirement System for Members of the General Assembly who is (1) at least sixty-two years of age, (2) not currently serving in the General Assembly, and (3) eligible to receive retirement benefits from the General Assembly system but for the member's current employment covered by a correlated system may elect to receive retirement benefits from the General Assembly system.

(4) Should any member of the System in any period of five consecutive years after becoming a member be absent from service more than four years, withdraw his contributions or become a beneficiary or die, he shall thereupon cease to be a member.

HISTORY: 1962 Code Section 61-274; 1966 (54) 2081; 1967 (55) 252; 1969 (56) 703; 1978 Act No. 644 Part II Section 27; 1981 Act No. 52; 1983 Act No. 151 Part II Section 21A; 1987 Act No. 170, Part II, Section 30, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 658, Part II, Section 14, eff June 8, 1988; 1994 Act No. 497, Section 61A, eff July 1, 1994; 1999 Act No. 72, Section 2, eff July 1, 1999.

Effect of Amendment

The 1987 amendment added a new paragraph at the end of subsection (2) concerning service credit earned as Governor and Lieutenant Governor.

The 1988 amendment in the second paragraph of item (ii) of subsection (2) deleted the words "immediately subsequent to service in the General Assembly shall", following "Lieutenant Governor," and replaced "count" with "counts".

The 1994 amendment rewrote the second paragraph of subsection (3).

The 1999 amendment, in subsection (3), changed the minimum age for election to receive benefits by a member whose current employment is covered by a correlated system from 65 to 62.



Section 9-9-50. Credited service; cancellation of service previously credited upon cessation of membership; credit for military service.

(1) The credited service of a member shall include all service as a member of the General Assembly since he last became a member of the System and in respect of which he makes contributions to the System. It shall also include, in the case of a member of the System who

(a) became such on the date of establishment and

(b) remained a member of the System continuously thereafter until his death or his retirement under the System, service which he was, or would be, entitled to claim as creditable service under the South Carolina Retirement System, notwithstanding that he may not have been a member of the South Carolina Retirement System; provided, that within six months of the date he becomes a member of the System, he shall have caused the full amount of his contributions required to be made under the South Carolina Retirement System in respect of such service to be paid to this System by transfer or otherwise.

(2) Notwithstanding any other provision of law, any member of the Retirement System for members of the General Assembly who has rendered service which would have been creditable under a correlated system may establish the service with this System, provided payment is made to the System on the same basis as members of the General Assembly contributed for the same period of time plus interest.

A former member of the General Assembly who is a member of the South Carolina Retirement System may transfer credit from the Retirement System for members of the General Assembly to the South Carolina Retirement System upon payment of an amount equal to four percent of his current salary or the average of his salary in the three highest consecutive years, whichever is greater, for each year of service credited.

(3) When membership in the System ceases for any reason other than death or retirement, the service previously credited to the member of the System shall be cancelled and, should he again become a member of the System, he shall enter the System as a new member of the System not entitled to credit for previous service.

(4) A member of the General Assembly may establish service credit in the system for the same types of service, at the same cost, and under the same conditions, as members of the South Carolina Retirement System may establish service in the South Carolina Retirement System pursuant to Section 9-1-1140.

HISTORY: 1962 Code Section 61-275; 1966 (54) 2081; 1967 (55) 252; 1972 (57) 2207; 1978 Act No. 644 Part II Section 27; 1983 Act No. 151 Part II Section 21B; 1990 Act No. 412, Section 7(A), eff April 11, 1990; 1998 Act No; 439, Section 2, eff June 16, 1998; 2000 Act No. 387, Part II, Section 32A, eff January 1, 2001.

Editor's Note

1990 Act No. 412, Section 7(B), provides as follows:

"(B) The amendment to Section 9-9-50(2) of the 1976 Code in subsection (A) of this section is effective upon approval by the Governor."

1998 Act No. 439, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and applies with respect to military service established in the state retirement systems on or after that date."

Effect of Amendment

The 1990 amendment added a second paragraph, relating to transfer of credit in subsection (2).

The 1998 amendment, in subsection (4), substituted "one year" for "two years" and made other nonsubstantive changes in the first three sentences and added the fourth and fifth sentences relating to military service in the national guard and prohibition on duplication of benefits.

The 2000 amendment rewrote subsection (4) to delete credited service provisions specific to members of the General Assembly.



Section 9-9-55. Member of General Assembly for part of year may establish full year credit.

Notwithstanding any other provision of law, any member of the General Assembly who was elected in a special election and served in the General Assembly any portion of a year may establish credit for the entire year provided payment is made to the system on the same basis as members of the General Assembly contributed for the same period of time plus interest.

HISTORY: 1995 Act No. 63, Section 2, eff June 13, 1995 (the date the General Assembly overrode the Governor's veto); 1995 Act No. 139, Section 3, eff June 28, 1995; 1996 Act No. 458, Part II, Section 50, eff June 19, 1996.

Effect of Amendment

The 1996 amendment revised this section.



Section 9-9-60. Retirement; amount of retirement allowance.

(1) A member of the system may retire upon written application to the board setting forth at what time, not more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if at the time specified for retirement, the member is no longer in the service of the State, whether as a member of the General Assembly or otherwise, except as provided in Section 9-9-40(3), and has either attained the age of sixty years or completed thirty years of credited service.

(2) Effective July 1, 1989, a retired member shall receive a monthly retirement allowance which is equal to one-twelfth of four and eighty-two hundredths percent of earnable compensation multiplied by the number of years of his credited service prorated for periods less than a year.

(3) A member who has attained the age of seventy and one-half years and has twenty-five years of service or who has attained the age of 70 or has 30 years of service may retire and draw a retirement benefit while continuing to serve in the General Assembly upon written application to the board setting forth at what time, not more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired. A member who has retired under this provision shall make no further contributions to the system, shall earn no further service credit, and may not reenter membership in the system.

The member must retire at the beginning of an annual session of the General Assembly and the election to receive the member's retirement allowance under this system is in lieu of receiving the constitutionally mandated per diem salary, currently established at ten thousand four hundred dollars for a regular session. This election if made is irrevocable and applies for as long as that person serves thereafter in the General Assembly including service in both regular and extra sessions.

HISTORY: 1962 Code Section 61-276; 1966 (54) 2081; 1968 (55) 2855; 1970 (56) 1936; 1972 (57) 2207; 1975 (59) 71; 1975 (59) 154; 1978 Act No. 428 Section 3; 1978 Act No. 644 Part II; 1979 Act No. 82 Section 3; 1989 Act No. 189, Part II, Section 60E, eff July 1, 1989 (became law without the Governor's signature); 1994 Act No. 497, Part II, Section 61B, eff July 1, 1994; 2001 Act No. 1, Part II, Section 7A, eff January 1, 2001; 2001 Act No. 25, Section 3A, eff May 29, 2001; 2002 Act No. 334, Section 21, eff June 24, 2002.

Editor's Note

1988 Act No. 658, Part II, Section 6, provides as follows:

"Any member of the State Retirement System who retired during Fiscal Year 1985-86, who was a state employee serving under contract, and who was not given an option to extend the contract thereby resulting in his retirement within Fiscal Year 1985-86 must have his "average final compensation" and resulting retirement income computed by using the annual earnable compensation of the member during the twelve consecutive quarters of his creditable service on which regular contributions as a member were made to the System producing the highest such average. A quarter for purposes of this section means a period January through March, April through June, July through September, or October through December. An amount up to and including forty-five days' termination pay for unused annual leave at retirement may be added to the average final compensation. Application for the recomputation must be made before October 1, 1988, and any change in benefits must be prospective only."

Effect of Amendment

The 1989 amendment in subsection (2), replaced "January 1, 1976" with "July 1, 1989" and "one-half percent" with "eighty-two hundredths percent".

The 1994 amendment, in subsection (1), added "except as provided in Section 9-9-40(3)" and made grammatical changes.

The first 2001 amendment added subsection (3) and the undesignated paragraph at the end of the section.

The second 2001 amendment, in subsection (3), substituted "twenty-five" for "forty" and made language changes in subsections (1) and (3).

The 2002 amendment, in subsection (3), in the first undesignated paragraph, inserted "or who has attained the age of 70 or has 30 years of service".



Section 9-9-65. Disability retirement allowance.

(1) Upon the application of a member in service or of the State, any member in service on or after July 1, 1977, who has five or more years of credited service or any contributing member who is disabled as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership on or after July 1, 1985, may be retired by the board not less than thirty days nor more than ninety days next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, shall certify that the member is mentally or physically incapacitated for further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member held office as a member of the General Assembly occurred not more than ninety days prior to the date of filing.

(2) Upon retirement for disability on or after July 1, 1977, the member shall receive a retirement allowance determined in accordance with Section 9-9-60 if he has attained the age of sixty years or completed thirty-five or more years of credited service. Otherwise, he shall receive a disability retirement allowance which shall be computed as the greater of (a) or (b) as follows:

(a) An allowance equal to fifty percent of the retirement allowance which would have been payable in accordance with Section 9-9-60 had he continued in service to the earlier of the age of sixty years or the completion of thirty-five years of credited service.

(b) An allowance determined in accordance with Section 9-9-60 based on his credited service at the time of discontinuance of active service on account of disability.

HISTORY: 1977 Act No. 44 Section 2; 1985 Act No. 74 Section 4; 2010 Act No. 162, Section 2, eff May 12, 2010.

Editor's Note

2005 Act No. 2005, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."

2010 Act No. 162, Section 4, provides:

"This act takes effect upon approval by the Governor and applies to any application for disability retirement filed with the South Carolina Retirement Systems on or after May 12, 2008."

Effect of Amendment

The 2010 amendment in subsection (1), added the last sentence relating to determining when a member is considered to be in service.



Section 9-9-66. Medical examination of disability beneficiary.

Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter the board may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by physicians designated by the board. Should any disability beneficiary who has not yet attained the age of sixty years refuse to submit to at least one medical examination in any such year by a physician designated by the board his employer annuity may be discontinued until his withdrawal of such refusal and should his refusal continue for one year all his rights to his employer annuity may be revoked by the board.

HISTORY: 1977 Act No. 44 Section 2.



Section 9-9-67. Reduction of disability allowance.

Should the system report and certify to the board that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his earnable compensation and should the board concur in such report, the amount of his employer annuity shall be reduced to an amount which, together with his employee annuity and the amount earnable by him, shall equal the amount of his earnable compensation. Should his earning capacity be later changed, the amount of his employer annuity may be further modified. The new employer annuity shall not exceed the amount of the employer annuity originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his employee annuity, equals the amount of his earnable compensation.

HISTORY: 1977 Act No. 44 Section 2.

Editor's Note

2005 Act No. 2005, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."



Section 9-9-68. Contract with Department of Vocational Rehabilitation for medical services in connection with disability retirements; vocational rehabilitation of retired member; adjustment of benefits.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the system. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the Department that a member retired on disability is able to reenter the job market and work is available, the Retirement System may adjust the benefit paid by the System in accordance with Sections 9-1-1580, 9-1-1590, 9-9-67, and 9-11-90.

HISTORY: 1982 Act No. 466 Part II Section 23C.

Editor's Note

2005 Act No. 2005, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."



Section 9-9-70. Optional forms of allowances.

(A) Until the first payment on account of a retirement allowance becomes normally due, any member or beneficiary may elect, by filing with the system, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under one of the optional forms named below, the retirement allowance under the option selected being due and payable on the date of retirement:

Option 1. A reduced retirement allowance payable during the retired member's life, with the provision that it continues after his death to and for the life of the beneficiary, or the trustee of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement if the person survives him. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-9-65, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2;

Option 2. A reduced retirement allowance payable during the retired member's life, with the provision that it continues after his death at one-half the rate paid to him to and for the life of the beneficiary or the trustee of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement, if the person survives him;

Option 3. A member may elect either Option 1 or 2 with the added provision that, if the designated beneficiary predeceases the member, the retirement allowance payable to the member after the designated beneficiary's death must be equal to the retirement allowance which would have been payable had the member not elected the option;

Option 4. A member may elect Option 1 or 2 with the added provision that the reduced retirement allowance after his death is payable in equal shares to and for the life of each of two or more beneficiaries, or to the trustee or trustees of the beneficiaries, for so long as each beneficiary survives him. The benefit reduction factor must be based on the average age of the beneficiaries.

(B) A member having elected Option 1, 2, or 3 and nominated his spouse to receive a retirement allowance upon the member's death may revoke the prior nomination and elect a new option only after the death of his spouse, a divorce, or other change in the member's marital status. This change may be accomplished only by filing with the system:

(1) the form prescribed by the system, appropriately completed, signed by the member and notarized, that simultaneously both revokes the prior nomination and elects a new option and contains such other information as the system requires; or

(2) a writing signed by the member and notarized that makes the same revocation and election and contains the identical information required by the prescribed form. The revocation and election of a new option is effective on the first day of the month in which the new option is elected. The retirement allowance payable following the election of a new option allowed by this paragraph must be computed upon the actuarial equivalent of the retirement allowance in effect immediately before the effective date of the new option. The revocation of the prior nomination and the election of a new option after the death of the member's spouse must be made before the first anniversary of the death of the spouse.

(C) A member may, upon occurrence of a change in his marital status after the date of retirement, revoke the form of payment elected and elect a new option effective on the first day of the month in which the new option is elected, providing for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new option.

(D) The board may approve a five-year pay-out plan developed by the actuary on the basis of the total retirement allowance for surviving beneficiaries, other than a spouse.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-277; 1966 (54) 2081; 1982 Act No. 369, Section 2; 1984 Act No. 381, Section 2; 1986 Act No. 540, Part II, Section 23B, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 2, eff January 1, 1991; 1992 Act No. 336, Section 3, eff May 4, 1992; 1996 Act No; 458, Part II, Section 47B, eff June 19, 1996; 2008 Act No. 311, Sections 43, 52, eff June 4, 2008.

Effect of Amendment

The 1986 amendment inserted a second and third paragraph relative to revocation of nomination or form of payment and election of a new option in the event of divorce or in the event of a change in marital status after retirement.

The 1990 amendment revised this section.

The 1992 amendment revised the second paragraph, relating to retirement options.

The 1996 amendment revised the second undesignated paragraph.

The 2008 amendment designated subsections (A) to (D); in subsection (A), in Option 1 added the second sentence relating to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary; and added subsection (E) relating to form of allowance.



Section 9-9-80. Allowances shall be payable in monthly installments.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the estate of the member. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-9-70, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 1962 Code Section 61-278; 1966 (54) 2081; 2001 Act No. 1, Part II, Section 2B4.

Effect of Amendment

The 2001 amendment rewrote provisions relating to payments upon the death of the retired member.



Section 9-9-90. Repayment of contributions and interest upon person's ceasing to be member of System.

Should a member cease to be a member of the System, for reasons other than death, he shall be paid as promptly as feasible after his request, but in no event later than six months after such cessation, the sum of his contributions and the accumulated regular interest thereon. Should he die before payment has been made, his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation filed with the Board.

HISTORY: 1962 Code Section 61-279; 1966 (54) 2081; 1967 (55) 507; 1974 (58) 2057.



Section 9-9-100. Payments on death of member or beneficiary.

(1) Upon the death of a member of the system, a lump sum amount must be paid to the person the member nominated by written designation, filed with the board, otherwise to the member's estate. This lump sum amount must be equal to the amount of the member's accumulated contributions. An active contributing member making the nomination provided under this item also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of this item and item (3) of this section, if applicable.

(2) Upon the death of a retired member a lump sum amount must be paid to the person he has last nominated by written designation, duly acknowledged and filed with the board, otherwise to his estate. The lump sum must be equal to the excess, if any, of his total accumulated contributions at the time his allowance commenced over the sum of the retirement allowance payments made to him, and to his designated beneficiary under Options 1, 2, and 3 of Section 9-9-70, during their lifetimes.

(3) Notwithstanding anything in this section to the contrary, if a member dies after he has attained age sixty or has completed fifteen years of creditable service and death occurs in service, the person nominated by him to receive the lump sum amount in subsection (1) above may elect to receive, in lieu of that lump sum payment, an allowance for life in the same amount as if the deceased member of the system had retired at the time of his death and had named the person as contingent beneficiary under Option 1 of Section 9-9-70. A person otherwise eligible under this subsection to elect to receive an allowance who had attained age sixty-five or after the accumulation of thirty years of creditable service or after attainment of age sixty with twenty or more years of creditable service but who has received a refund of the member's accumulated contribution under this section may, upon repayment of the refund to the system in a single sum, make the election provided in this section. The monthly payments under Option 1 to the person must date from the time of the repayment of the accumulated contributions to the system.

(4) Upon receipt of proof, satisfactory to the board, of the death, after June 30, 1969, of a member of the system then in service as a member of the General Assembly who had completed at least one full year of membership in the system or of the death of an in-service member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, pursuant to Section 9-9-90, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual earnable compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the lump sum amount, or the allowance in lieu of it, pursuant to subsections (1) and (3). For purposes of this subsection, a member is considered to be in service at the date of his death if his last day of earned service credit as a member of the General Assembly occurred not more than ninety days before the date of his death and he has not retired or withdrawn contributions.

(5) Upon the death of a retired member on or after July 1, 1985, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a death benefit of one thousand dollars if the retired member had ten years of creditable service but less than twenty years, two thousand dollars if the retired member had twenty years of creditable service but less than thirty, and three thousand dollars if the retired member had at least thirty years of creditable service at the time of retirement.

HISTORY: 1962 Code Section 61-280; 1966 (54) 2081; 1970 (56) 1936; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2176; 1977 Act No. 26 Section 3; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 2; 1983 Act No. 26, Section 2; 1984 Act No. 384, Section 4; 1984 Act No. 386, Section 2; 1985 Act No. 201, Part II, Sections 48D, 48E and 51C; 1990 Act No. 412, Section 10, eff January 1, 1991; 1991 Act No. 171, Part II, Section 44B, eff June 12, 1991; 1995 Act No. 139, Section 4, eff June 28, 1995; 2010 Act No. 176, Section 4, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 1990 amendment, effective January 1, 1991, revised the last (unnumbered) paragraph, allowing for the designation of more than one beneficiary.

The 1991 amendment in (4), added the provision allowing payment of accumulated contributions of a deceased member to a beneficiary designated in writing and filed with the budget and control board.

The 1995 amendment revised subsection (1) to permit an active contributing member to name contingent beneficiaries.

The 2010 amendment deleted the prior undesignated paragraph following subsection (4) relating to life insurance, added the subsection identifier to the last paragraph, and made other nonsubstantive changes.



Section 9-9-110. Effect of return of beneficiary to service as member of General Assembly.

If a retired member returns to service as a member of the General Assembly, the retired member may elect to become a contributing member of the System or may elect to remain a retiree and continue to receive a retirement benefit. The election pursuant to this paragraph is irrevocable and applies for as long as that person serves thereafter in the General Assembly, including service in both regular and extra sessions.

If a retired member returning to serve as a member of the General Assembly elects to become a contributing member, the retired member must be credited with all service standing to the retired member's credit at the time of retirement and the retirement allowance payable upon the person's subsequent retirement must be based on the total of the person's credited service rendered before and after return to service.

If a retired member returning to serve as a member of the General Assembly elects to remain a retiree, the retired member may continue to receive a retirement benefit while serving in the General Assembly. A retired member returning to service in the General Assembly who elects to continue to receive a retirement benefit pursuant to this paragraph shall make no further contributions to the system, shall earn no further service credit, may not reenter membership in the system, and has elected to receive a retirement allowance in lieu of receiving the constitutionally mandated per diem salary, currently established at ten thousand four hundred dollars for a regular session.

Notwithstanding any other provision of law, if a retired member returns to service in a position other than as a member of the General Assembly that is covered by the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Judges and Solicitors, the member is subject to the same earnings limitation as under the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-281; 1966 (54) 2081; 1981 Act No. 178 Part II Section 33; 2001 Act No. 64, Section 2, eff June 28, 2001.

Effect of Amendment

The 2001 amendment rewrote this section.



Section 9-9-120. Transfer of service and contributions under South Carolina Retirement and Police Officers Retirement System; contributions of members of Retirement System for members of General Assembly; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1) Each member of the General Assembly on January 1, 1966, who is not retired under the South Carolina Retirement System and who becomes a member of this System as of such date, is hereby authorized and required to cause the full amount of his contributions made to the System to be transferred to the System promptly upon the approval of this chapter. Thereafter no transfer of funds shall be made between the two Systems.

(2) Each member of the System shall contribute eleven percent of earnable compensation in each calendar year, up to twenty-two years of credited service, commencing with the calendar year 2013. Such contributions shall be made through payroll deductions in the case of members of the General Assembly or through direct remittance by contributing special members as set forth in Item (2)(ii) of Section 9-9-40. The twenty-two year limitation provided for in this item shall not apply to any member of the General Assembly during periods of active service.

(3) Every member of the System who is a member of the General Assembly shall be deemed to consent and agree to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided under the System.

(4) Each of the amounts so deducted or directly remitted shall be credited to the individual account of the member from whose compensation the deduction was made, or from whom the direct remittance was received.

(5) [Blank]

(6) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

HISTORY: 1962 Code Section 61-282; 1966 (54) 2081; 1968 (55) 2855; 1969 (56) 703; 1975 (59) 71; 1977 Act No. 34; 1978 Act No. 644 Part II Section 27; 1982 Act No. 315, Section 3; 1982 Act No. 349, Section 3; 2008 Act No. 311, Section 44, eff June 4, 2008; 2012 Act No. 278, Pt II, Section 18, eff July 1, 2012.

Effect of Amendment

The 2008 amendment, in subsection (6), in the first sentence deleted the provision at the end relating to withholding federal income taxes, and added the second and fifth sentences relating to employee contributions.

The 2012 amendment substituted "eleven" for "ten" and "2013" for "1976" in item (2).



Section 9-9-130. Contributions of State to Retirement System for members of General Assembly.

The contributions of the State to the System shall be determined by the Board each year on the basis of annual actuarial valuations of the System.

Each year the Board shall certify to the State the amount of its contribution due the System. The State's contributions shall be appropriated annually from the general fund to the System, and shall include such sums as are found necessary in order to create reserves in the System sufficient (i) to cover the cost of the allowances currently accruing under this chapter, (ii) to include a contribution, each year, toward the cost of prior service credits, and (iii) to cover any administrative expenses which the Board may incur in the operation of the System.

HISTORY: 1962 Code Section 61-283; 1966 (54) 2081.



Section 9-9-140. Office of the Director.

There is hereby created an office to be known as Director of the Retirement System for members of the General Assembly of the State of South Carolina. The Director of the South Carolina Retirement System shall serve as Director of this System.

HISTORY: 1962 Code Section 61-284; 1966 (54) 2081.



Section 9-9-150. Repealed by 2005 Act No. 153, Pt. IV Section 1.C, eff July 1, 2005.

Editor's Note

Former Section 9-9-150 was entitled "Administration of funds; conflicting interests; members and employees of Board shall not be interested in investments or use funds for personal gain" and was derived from 1962 Code Section 61-285; 1966 (54) 2081; 1998 Act No. 371, Section 5, eff May 26, 1998.



Section 9-9-160. Repealed.

HISTORY: Former Section, titled Custody of funds; disbursements; cash shall be kept available, had the following history: 1962 Code Section 61-286; 1966 (54) 2081. Repealed by 2017 Act No. 13, Pt. V, Section 17, eff July 1, 2017.



Section 9-9-170. Assets shall be credited to two funds.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions made by members.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the State, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1962 Code Section 61-287; 1966 (54) 2081.



Section 9-9-175. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 53, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.C, eff July 1, 2012.

Effect of Amendment

The 2012 amendment added the subsection designators, added subsection (B), and made other nonsubstantive changes.



Section 9-9-180. Exemption of retirement allowance and certain other rights from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to a retirement allowance or to the return of contributions, a retirement allowance itself, any optional allowance or payment on death or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-288; 1966 (54) 2081; 1989 Act No. 189, Part II, Section 39E, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 4, eff April 10, 2001; 2008 Act No. 311, Section 45, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in the first sentence to "Section 20-7-1315" added by the 2008 amendment was changed to "Article 11, Chapter 17, Title 63". Article 11 (Sections 63-17-1410 et seq.) is entitled "Income Withholding to Enforce Child Support".

Effect of Amendment

The 1989 amendment inserted "except the taxes imposed pursuant to Chapters 7, 15, and 16 of Title 12,".

The 2001 amendment inserted "Except as provided in Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio" and made corresponding punctuation changes, and substituted "Chapters 6" for "Chapters 7, 15,".

The 2008 amendment added exceptions in the first sentence and added the second sentence excepting authorized deductions from a retirement allowance.



Section 9-9-190. Credit of State is not pledged; rights in case of termination of System or discontinuance of contributions.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated in the annual general appropriations act of the State, and other periodic appropriations for the purpose of this chapter. In case of termination of the System, or in the event of discontinuance of contributions thereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are nonforfeitable.

HISTORY: 1962 Code Section 61-289; 1966 (54) 2081; 1970 (56) 1936.



Section 9-9-200. Property of System shall be exempt from State and local taxes.

All property owned or acquired by the System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-290; 1966 (54) 2081.



Section 9-9-210. False statements and falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, as a result of such act shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or imprisonment not exceeding twelve months, or both in the discretion of the court.

HISTORY: 1962 Code Section 61-291; 1966 (54) 2081.



Section 9-9-220. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 5, eff January 1, 1991.



Section 9-9-240. Compensation used to determine benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 3, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 46, eff June 4, 2008.

Effect of Amendment

The 2008 amendment added the clause at the end of the first sentence starting with ", as adjusted", added the second sentence defining "annual compensation" and added the third sentence relating to cost-of-living adjustments.



Section 9-9-245. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 47, eff June 4, 2008.



Section 9-9-250. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B), other than clause (iv) thereof shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution will not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 48, eff June 4, 2008.



Section 9-9-255. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system shall pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Internal Revenue Code Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Internal Revenue Code Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 49, eff June 4, 2008.



Section 9-9-260. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, that the definition of compensation shall exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation shall include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following will apply:

(1) prior to January 1, 2009, cost-of-living adjustments under this chapter, if any, will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under this chapter, if any;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member is no longer eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable under this chapter, if any, shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under this chapter, if any, as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that takes into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and, on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2), which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to subitem (1) will not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D) the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system shall fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service, including parental, medical, sabbatical, and similar leave, as an employee other than as an employee described in subitem (a) of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service is nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) will not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the Retirement System for Members of the General Assembly as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 50, eff June 4, 2008.






CHAPTER 10 - NATIONAL GUARD RETIREMENT SYSTEM

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-10-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority, acting pursuant to the provisions of this chapter through its Division of Retirement Systems.

(2) "Director" means the Director of the National Guard Retirement System.

(3) "System" or "system" means the National Guard Retirement System established pursuant to this chapter.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 51, eff July 1, 2012.

Effect of Amendment

The 2012 amendment rewrote item (1).



Section 9-10-20. Retirement system established; administration; Director; actuarial investigations; public records.

(A) A retirement system is established to provide pension benefits for members of the National Guard of South Carolina who became members of the National Guard of South Carolina before July 1, 1993. This retirement system has the powers and privileges of a corporation and must be known as the National Guard Retirement System. By this name all of its business must be transacted, all of its funds invested, and all of its cash, securities, and other property held.

(B) The general administration and responsibility for the proper operation of the system and for making effective the provisions of this chapter are vested in the board.

(C) There is created an office of Director of the National Guard Retirement System. The Director of the South Carolina Retirement System shall serve as director.

(D) The board shall engage the actuarial and other services as required to transact the business of the system.

(E) The board shall designate an actuary to be the technical advisor of the board on matters regarding the operation of the system and who shall perform other duties as are required in connection with the system.

(F) At least once in each five year period following July 1, 2006, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the participants of the system and make a valuation of the contingent assets and liabilities of the system. The board, after taking into account the results of these investigations and valuations, shall adopt for the system the mortality, service, and other tables as are necessary.

(G) On the basis of regular interest and tables last adopted by the board, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(H) The board shall keep in convenient form the data as necessary for the actuarial valuation of the contingent assets and liabilities of the system and for checking the experience of the system.

(I) Subject to the limitations of this chapter, the board shall establish regulations for the administration of the system and for the transaction of business.

(J) The board shall keep a record of all its proceedings under this chapter, which must be open to public inspection. Notwithstanding any other provisions of law governing the system, all persons employed by the board and the expenses of the board to carry out the provisions of this chapter must be paid from the interest earnings of the system.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



Section 9-10-30. Eligibility.

Every member of the National Guard of South Carolina who became a member of the National Guard of South Carolina before July 1, 1993, and meets the requirements set forth in this section shall receive from the National Guard Retirement System, commencing at age sixty, a pension of fifty dollars a month for twenty years creditable military service with an additional five dollars per month for each additional year of creditable military service. However, the total pension may not exceed one hundred dollars a month. The requirements for the pension are that each member shall have:

(1) served and qualified for at least twenty years creditable military service, including National Guard, reserve, and active duty, under the same requirement specified for entitlement to retired pay for nonregular service under Chapter 67, Title 10, United States Code;

(2) at least fifteen years of the service described in item (1) of this subsection as a member of the National Guard of South Carolina with the final or last ten years of service immediately before retirement in the National Guard of South Carolina;

(3) received an honorable discharge from the National Guard of South Carolina.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



Section 9-10-35. Eligibility for pension.

A person who becomes a member of the National Guard after June 30, 1993, if otherwise eligible, may receive a National Guard pension authorized by this chapter. The provisions of this section apply to National Guard pension benefits payable on or after January 1, 2007.

HISTORY: 2008 Act No. 343, Section 1, eff June 25, 2008.



Section 9-10-40. Restrictions; payments to beneficiaries; members of regular armed forces.

(A) Payment to a retired member of the system pursuant to this chapter is for the life of the retired member and no payment may be made to beneficiaries or to the decedent's estate, except that the retirement allowance for the month the retired member died, if not previously paid to the member, must be paid to the member's estate.

(B) No individual receiving retired pay as a result of length of service, age, or physical disability retirement from any of the regular components of the Armed Forces of the United States are eligible for benefits under this chapter.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



Section 9-10-50. Entitlement to other retirement; income tax exemption.

(A) Nothing contained in this chapter precludes or in any way affects the benefits that an individual may be entitled to from state, federal, or private retirement systems.

(B) Benefits paid pursuant to this chapter are exempt from the South Carolina income tax.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



Section 9-10-60. Eligibility; appropriation and use of funds.

(A) Notwithstanding any other provision of this chapter, a person who becomes a member of the National Guard of South Carolina after June 30, 1993, is ineligible to receive the pension authorized by this chapter.

(B) Persons with a break in service remain eligible for pension benefits under this chapter if the person was a member of the National Guard of South Carolina before July 1, 1993.

(C) RESERVED

(D) The General Assembly annually shall appropriate sums sufficient to establish and maintain the National Guard Retirement System on a sound actuarial basis as determined by the board.

(E) Assets and funds of the National Guard Retirement System must be used to pay obligations to persons entitled to receive benefits under this chapter and may not be diverted or used for any other purpose.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006; 2006 Act No. 264, Section 4, eff May 2, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 52, eff July 1, 2012.

Effect of Amendment

The 2006 amendment, in subsection (C), substituted "RESERVED" for a provision relating to the board as trustee of the National Guard Retirement System.

The 2012 amendment substituted "board" for "State Budget and Control Board" in subsection (D).



Section 9-10-70. Exemption of fund property from taxes.

All property owned or acquired by the system for the purposes of this chapter is exempt from all taxes imposed by the State or any political subdivision of the State.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



Section 9-10-80. Repealed.

HISTORY: Former Section, titled State Treasurer as custodian of funds; payments; available cash, had the following history: 2005 Act No. 155, Section 1, eff January 1, 2006. Repealed by 2017 Act No. 13, Pt. V, Section 17, eff July 1, 2017.






CHAPTER 11 - POLICE OFFICERS RETIREMENT SYSTEM

Section 9-11-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Accumulated additional contributions" means a member's aggregate additional contributions, together with regular interest on the contributions.

(2) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to the member' s individual account in the employee annuity savings fund, together with regular interest on the account, as provided in this chapter.

(3) "Active member" means a member who is compensated by an employer participating in the system and who is making regular retirement contributions to the system.

(4) "Actuarial equivalent" means a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted by the board, as provided in Section 9-11-30.

(5) "Aggregate additional contributions" means the sum of all the contributions made by a member pursuant to Section 9-11-210 in effect before July 1, 1974, and any amounts transferred from another fund which are treated as additional contributions pursuant to Section 9-11-210 in effect before July 1, 1974, or Section 9-11-210(6) as amended as of that date.

(6) "Aggregate contributions" means the sum of all the amounts deducted from the compensation of a member and credited to the member's individual account in the system, including any amounts transferred from another fund to the system as provided in Section 9-11-210(6).

(7)(a) "Average final compensation" after July 1, 1986, for Class One and Class Two members means the average annual compensation of a member during the twelve consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest average; a quarter means a period January through March, April through June, July through September, or October through December. An amount up to and including forty-five days' termination pay for unused annual leave at retirement may be added to the average final compensation. Average final compensation for an elected official may be calculated as the average annual earnable compensation for the thirty-six consecutive months before the expiration of his term of office.

(b) "Average final compensation" for Class Three members means the average annual earnable compensation of a member during the twenty consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. Termination pay for unused annual leave at retirement may not be added to the average final compensation.

(8) "Beneficiary" means a person in receipt of a retirement allowance or other benefit provided by the system.

(9) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting through its Division of Retirement Systems.

(10) "Class one service" means credited service which is not class two service.

(11) "Class two service" means credited service after June 30, 1974, as a class two member, as defined in subsection (7) of Section 9-11-40, and credited service before July 1, 1974, or date of membership, if later, with respect to which contributions have been made by a member, or on the member's behalf, under the supplemental allowance program or pursuant to subsection (2), (3), or (10) of Section 9-11-210.

(11A) "Class Three member" means an employee member of the system with an effective date of membership after June 30, 2012.

(12) "Compensation" means the total remuneration paid to a police officer for service rendered to an employer for his full normal working time; when compensation includes maintenance, fees and other things of value, the board shall fix the value of that part of the compensation not paid in money directly by the employer.

(13) "Credited service" means a member's earned service and purchased service.

(14) "Date of establishment" means July 1, 1962.

(15) "Earned service" means:

(a) the paid employment of a member of the system with an employer participating in the system where the member makes regular retirement contributions to the system;

(b) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to Section 9-11-50(F); or

(c) service with a participating employer in the system, the South Carolina Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(16) "Educational service" means paid service as a classroom teacher in a public, private, or sectarian school providing elementary or secondary education, kindergarten through grade twelve.

(17) "Employer" means:

(a) the State;

(b) a political subdivision, agency, or department of the State which employs police officers and which has been admitted to the system as provided in Section 9-11-40; and

(c) a service organization, the membership of which is composed solely of persons eligible to be members as defined by this section, if the compensation received by the employees of the service organization is provided from monies paid by the members as dues, or otherwise, or from funds derived from public sources and if the contributions prescribed by this chapter are to be paid from the funds of the service organization.

(18) "Medical board" means the board provided for in Section 9-11-30(2).

(19) "Member" means a person included in the membership of the system, as provided in this chapter.

(20) "Military service" means:

(a) service in the United States Army, United States Navy, United States Marine Corps, United States Air Force, or United States Coast Guard;

(b) service in the select reserve of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, or the Coast Guard Reserve; and

(c) service as a member of the Army National Guard or Air National Guard of this or any other state.

(21) "Nonqualified service" means purchased service other than public service, educational service, military service, leave of absence, and reestablishment of withdrawals.

(22) "Other fund" means:

(a) the South Carolina Retirement System; or

(b) the Police Insurance and Annuity Fund of the State of South Carolina.

(23) "Police officer" means a person who receives his salary from an employer and who is:

(a) required by the terms of his employment, either by election or appointment, to give his time to the preservation of public order, the protection of life and property, and the detection of crimes in this State; or

(b) an employee after January 1, 2000, of the South Carolina Department of Corrections, the South Carolina Department of Juvenile Justice, or the South Carolina Department of Mental Health who, by the terms of his employment, is a peace officer as defined by Section 24-1-280.

Notwithstanding prior duties performed by a person who is a police officer as defined in this item, the provisions of Section 9-11-40(9) apply to a person who is or who becomes a member of the Police Officers Retirement System.

(24) "Public service" means service as an employee of the government of the United States, any state or political subdivision of the United States, or any agency or instrumentality of any of these. The term "public service" does not include "educational service" or "military service" as defined in this section. "Public service" does include paid service rendered as an employee of a postsecondary public technical college or public junior college, or a public four-year or postgraduate institution of higher education, while the member was a student at that institution.

(25) "Purchased service" means service credit purchased by an active member while an employee of an employer participating in the system.

(26) "Regular interest" means interest compounded annually at the rate or rates determined for a particular purpose by the board in accordance with Section 9-11-30.

(27) "Retirement allowance" means monthly payments for life under the system payable as provided in Section 9-11-160.

(28) "State" means the State of South Carolina.

(29) "Supplemental allowance program" means the supplemental allowance program established under the system as of July 1, 1966, and as in effect on June 30, 1974.

(30) "System" means the South Carolina Police Officers Retirement System.

HISTORY: 1962 Code Section 61-331; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 42 Section 1; 1978 Act No. 408 Section 2; 1978 Act No. 430 Section 2; 1980 Act No. 448, Section 1, 2; 1984 Act No. 512, Part II, Section 27B; 1986 Act No. 540, Part II, Section 25B, effective June 18, 1986; 1999 Act No. 72, Section 3, eff June 11, 1999; 2000 Act No. 387, Part II, Section 67G, eff January 1, 2001; 2003 Act No. 12, Section 2, eff July 1, 2003; 2003 Act No. 77, Section 3, eff June 27, 2003; 2005 Act No. 14, Section 2, eff July 1, 2004; 2005 Act No. 153, Pt III, Section 3, eff July 1, 2005; 2012 Act No. 278, Pt III, Section 20, Pt IV, Subpt 2, Section 53, eff July 1, 2012; 2013 Act No. 69, Section 2.A, eff June 13, 2013.

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."

Effect of Amendment

The 1986 amendment revised item (14) by making grammatical changes; by substituting "Average final compensation after July 1, 1986" for "Average final compensation"; by substituting "twelve consecutive quarters" for "three consecutive fiscal years"; by adding the provision defining "quarter"; by adding "at retirement" following "unused annual leave"; and by substituting "average final compensation" for "pay period immediately prior to retirement and included in the average as applicable".

The 1999 amendment, in item (6), made language changes; inserted the sub-item (a) designation and deleted a provision allowing the Board to determine whether a person is a police officer in case of doubt; added sub-item (b) relating to employees of the Department of Corrections or Department of Juvenile Justice; and made Section 9-11-40(9) apply to members of the Police Officers Retirement System.

The 2000 amendment rewrote this section.

The first 2003 amendment, by Act No. 12, Section 2, in subsection (23)(b), added "or the Department of Mental Health".

The second 2003 amendment, by Act No. 77, Section 3, in item (15), designated the existing subparagraph as (a), made nonsubstantive changes in the introductory paragraph and new paragraph (a), and added paragraph (b) relating to services rendered while participating in specific retirement programs and paragraph (c) relating to services earned in the system.

The first 2005 amendment, in item (24), added the third sentence relating to student employment.

The second 2005 amendment, in item (18), substituted "[Reserved]" for " 'Medical board' means the board provided for in Section 9-11-30(2)".

The 2012 amendment rewrote items (7) and (9) and added item (11A).

The 2013 amendment, in subsection (18), which was formerly reserved, added the definition for "Medical board".



Section 9-11-15. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 6, eff January 1, 1991.



Section 9-11-20. System created; corporate powers; name; Director.

(1) A retirement system is hereby created and placed under the administration of the Board to provide retirement allowances and other benefits for police officers. The System shall begin operation as of July 1, 1962. It shall have the power and privileges of a corporation and shall be known as the South Carolina Police Officers Retirement System, and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities and other property held.

(2) There is hereby created an office to be known as Director of the South Carolina Police Officers Retirement System. The Director of the South Carolina Retirement System shall serve as Director of this System.

HISTORY: 1962 Code Section 61-332; 1962 (52) 1933; 1974 (58) 2032.



Section 9-11-25. Retirement of probate judges.

Probate judges may elect to participate in the South Carolina Police Officers Retirement System or they may elect to remain under regular state retirement.

HISTORY: 1988 Act No. 678, Part IV, Section 5, eff January 1, 1989; 1992 Act No. 336, Section 4, eff May 4, 1992.

Effect of Amendment

The 1992 amendment deleted provisions specifying the requirements applicable to judges who elect to participate in police officer retirement systems.



Section 9-11-27. Magistrates' participation in the South Carolina Police Officers Retirement System.

(A) On and after January 1, 2001, any person who is a magistrate appointed pursuant to Section 22-1-10 shall participate in the South Carolina Police Officers Retirement System for his service as a magistrate.

(B) From July 1, 2000, to January 1, 2001, a magistrate who elects to transfer credited service received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System may do so upon payment of the accumulated employer and employee contributions and interest in the South Carolina Retirement System plus five percent of his annual salary in effect as of June 30, 2000, for each year of service prorated for periods of less than a year. After January 1, 2001, a magistrate may elect to transfer credited service received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System as provided in Section 9-11-40(9).

HISTORY: 2000 Act No. 226, Section 3, eff July 1, 2000.

Editor's Note

2000 Act No. 226 Section 1, effective July 1, 2000, reads as follows:

"This act is known and may be cited as the 'Magistrates Court Reform Act of 2000'."



Section 9-11-30. State Budget and Control Board shall administer System; powers and duties.

(1) The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

(2) The board shall designate a medical board composed of three physicians who are not members of the system. If required, other physicians who are not members of the system may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the system, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board its conclusions and recommendations upon all matters referred to it.

(3) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(4) The Board shall designate an actuary who shall be the technical adviser of the Board on matters regarding the operation of the System and shall perform such other duties as are required in connection therewith and shall be a member of the American Academy of Actuaries.

(5) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System and the Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(6) On the basis of regular interest and tables last adopted by the Board the actuary shall make an annual valuation of the contingent assets and liabilities of the System.

(7) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(8) The Board shall determine from time to time the rate or rates of regular interest for use in all calculations.

(9) Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business.

(10) The Board shall keep a record of all its proceedings under this article which shall be open to public inspection. It shall publish an annual report showing the fiscal transactions of the System for the preceding year, the amount of the accumulated cash and securities of the System and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the contingent assets and liabilities of the System. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1962 Code Section 61-333; 1962 (52) 1933; 1974 (58) 2032; 1981 Act No. 178 Part II Section 17; 2005 Act No. 153, Pt III, Section 4, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 2, Section 54, eff July 1, 2012; 2013 Act No. 69, Section 2.B, eff June 13, 2013.

Effect of Amendment

The 2005 amendment substituted "[Reserved]" for the text of subsection (2) requiring designation of a medical board.

The 2012 amendment substituted "board" for "State Budget and Control Board" in item (1), and made other nonsubstantive changes.

The 2013 amendment added text in subsection (2), which was formerly reserved.



Section 9-11-35. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the South Carolina Police Officers Retirement System are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 38, eff June 4, 2008.



Section 9-11-40. Application to become an employer under System; membership in System; classification of members; transfer of contributions and credited service to South Carolina Retirement System; continuation of membership in correlated systems.

(1)(a) A county, municipality, or other political subdivision of the State, and an agency or department of a political subdivision or service organization referred to in Section 9-11-10(17)(c) in its discretion, may become an employer by applying to the board for admission to the system and by complying with the requirements of this section and the rules and regulations of the board. The application must set forth the requested date of admission, which must be the January first, or the April first, or the July first, or the October first next following receipt by the board of the application, except that in the case of any applications received before January 1, 1963, the requested date of admission may be July 1, 1962.

(b) Notwithstanding the foregoing, if such application is received prior to July 1, 1966, the requested date of the admission shall be July 1, 1962; provided that contributions are made to the System within the calendar year 1966, in such manner as the Board deems reasonable, by the political subdivision seeking such admission and each and every police officer in its employ who will become a member following such admission, in amounts respectively equal to the total contributions which they would have made had such political subdivision become an employer as of July 1, 1962.

(c) When such application is received after June 30, 1966 and prior to April 1, 1974, the requested date of such admission may be July 1, 1962, without loss or prejudice to their affected employees' claims to prior service credits but such electing employers and their employees shall be subject to the payment of such contributions, if any, as the Board may determine to be necessary to avoid any possible discrimination as against employers and employees coming under the terms hereof at an earlier date.

(d) An employer whose requested date of admission is on or after July 1, 1974, shall agree to make contributions on account of all service before the date of admission rendered by members in its employ who make contributions with respect to such service.

(2) In no event will admission as an employer be allowed unless a majority of all persons then employed as police officers by the prospective employer elect irrevocably to become members of the System as of the requested date of admission.

(3) Any employer participating in the System as of June 30, 1974 which is not participating in the Supplemental Allowance Program may elect as of July 1, 1974 or as of July 1 of any year thereafter to provide Class Two membership for police officers in its employ and thereby enable them to qualify for benefits based on Class Two service. Any such employer who so elects shall agree to pay the increased rate of employer contributions applicable to Class Two members with respect to police officers in its employ who become Class Two members. The police officers in the employ of any such employer which does not make such election shall be entitled only to the benefits herein provided with respect to Class One service.

(4) All persons who become employed as police officers by the State or other employer after the employer's date of admission to the system under the provisions of this section must become members, as a condition of their employment.

Notwithstanding the provisions of this subsection, no person shall become a member on or after July 1, 1963 unless his employer certifies to the system that his service as a police officer requires at least one thousand six hundred hours a year of active duty and that the person's salary for the service is at least two thousand dollars a year. If in any year after this certification the member does not render at least one thousand six hundred hours of active duty as a police officer, or if the member does not receive at least two thousand dollars in salary, his membership ceases and the provisions of Section 9-11-100 apply.

(5) Notwithstanding any other provision of law, no person shall be eligible to participate in the System as a member and in another fund with respect to the same position nor shall any person be entitled to receive duplicate benefits for the same period of service in the same position.

(6) All persons who are employed as police officers by an employer at the date of the employer's admission to the System shall become members as of such date unless, within a period of one month following such date, they shall have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

(7) Each member shall be classified as either a Class One member or a Class Two member, as hereinafter provided, and shall make the contributions and be eligible for the benefits provided for his class. Each member who is a participant in the Supplemental Allowance Program as of June 30, 1974 shall be a Class Two member. Any other police officer who became a member prior to July 1, 1974 and who is employed by the State or by an employer which is participating in the Supplemental Allowance Program as of June 30, 1974 or which elects to provide Class Two membership for police officers in its employ may elect by written notice filed with the Board within 60 days after July 1, 1974 to become a Class Two member as of said date, provided that any such member who is not in service as of July 1, 1974 may make such election within 60 days after his return to service. Any police officer becoming a member on or after July 1, 1974 who is employed by the State or by an employer which has elected to provide Class Two membership for police officers in its employ shall become a Class Two member. Any member employed by an employer whose date of admission is on or after July 1, 1974 shall be a Class Two member. Any member who is not a Class Two member shall be a Class One member.

(8) Should any member of the System withdraw his accumulated contributions or die or retire under the provisions hereof, he shall thereupon cease to be a member. The membership of any police officer entering the Armed Service of the United States shall be continued during such period in the Armed Service if he does not withdraw his contributions, and such member shall be considered to have accrued service credit during such period in the Armed Service if he returns to service as a police officer for an employer within ninety days after first becoming eligible for a discharge from such Armed Service and if, within one year following such return, he makes the contributions which he would have made had he continued in service as a police officer during such period.

(9) As used in this item, "correlated system" shall mean one or more of the following:

(a) South Carolina Retirement System;

(b) South Carolina Police Officers Retirement System;

(c) Retirement System for Members of the General Assembly of the State of South Carolina.

If a member of any correlated system ceases to occupy a position covered under the System and if, within the protective period and under such conditions as are set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the Director of each System of such employment, and his membership in the first System must be continued so long as his membership in the other System continues. Service credited to the member under the provisions of the first System must be considered service credits for the purpose of determining eligibility for benefits, but not the amount thereof, under the other System. Any benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that System, and must be payable at such times and subject to such age and service conditions as are set forth therein, except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit. A member is not eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System.

A member of the South Carolina Police Officers Retirement System may transfer credited service he received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System on payment of accumulated employer and employee contributions and interest in the South Carolina Retirement System plus five percent of current compensation for each year of service prorated for periods of less than a year.

Service transferred under this subsection that was earned in the South Carolina Retirement System is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. With respect to service transferred to the system under this subsection, compensation earned while participating in the South Carolina Retirement System is not earnable compensation under the system and shall not be used in calculating a member's average final compensation.

(10) Notwithstanding any other provision of law, any county, municipality or other political subdivision of the State, and any agency or department thereof which is participating in the South Carolina Retirement System with respect to firemen in its employ, may become an employer under the South Carolina Police Officers Retirement System with respect to such firemen by applying to the Board for admission to the System and complying with the rules and regulations of the Board. Such application shall set forth the requested date of admission which shall be July 1, 1976, or any subsequent July first, next following receipt by the Board of such application.

In no event will admission as an employer under this subsection be allowed unless a majority of all persons then employed as firemen by the prospective employer elect irrevocably to become members of the System as of the requested date of admission.

All persons who are employed as firemen by such employer at the date of the employer's admission to the System shall become members as of such date unless, within a period of one month following such date, they shall have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

All persons who become employed as firemen by the State or other employer after the employer's date of admission to the System under the provisions of this subsection shall become members, as a condition of their employment.

Notwithstanding the provisions of this subsection, no fireman shall become a member on or after July 1, 1976, unless the member's employer certifies to the system that his service as a fireman requires at least one thousand, six hundred hours a year of active duty and that the member's salary for the service is at least two thousand dollars a year. If in any year after this certification the member does not render at least one thousand, six hundred hours of active duty as a fireman, or if the member does not receive at least two thousand dollars in salary, his membership ceases and the provisions of Section 9-11-100 apply.

Each fireman who becomes a member of the System as provided in this subsection shall be classified as a Class Two member and shall make the contributions and be eligible for the benefits provided for Class Two members. With respect to his service while a member of the System, any fireman who becomes a member of the System pursuant to this subsection shall be subject to all of the provisions of this article which would be applicable if he were a police officer.

If a fireman is a member of the South Carolina Retirement System at the time he becomes a member of the South Carolina Police Officers Retirement System his membership in the South Carolina Retirement System shall be continued so long as his membership in the South Carolina Police Officers System continues. Service credited to the member under the provisions of the South Carolina Retirement System shall be considered credited service for the purpose of determining eligibility for benefits, but not the amount thereof, under the South Carolina Police Officers Retirement System. Any benefit under either one of these two correlated systems shall be computed solely on the basis of service and contributions credited under that System, but in determining the member's average final compensation, his compensation received during credited service under both Systems shall be taken into account. Such benefits shall be payable at such times and subject to such age and service conditions as provided under the respective Systems; provided, however, a member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the above, the disability retirement benefit shall only be paid from and based on the benefit provisions of the System to which the member is contributing at the time of disability and shall be based on the total of his credited service under both Systems. The amount of accumulated contributions of such disabled member which is credited to his account under the System to which he is not contributing at the time of disability, shall be transferred to the System from which his disability retirement benefit shall be paid.

HISTORY: 1962 Code Section 61-334; 1962 (52) 1933; 1963 (53) 70; 1966 (54) 2424; 1967 (55) 252; 1970 (56) 1947; 1974 (58) 2032; 1976 Act No. 586 Section 2; 1980 Act No. 448, Section 3; 1986 Act No. 529, Section 5, eff June 18, 1986; 1988 Act No. 658, Part II, Section 47, eff June 8, 1988; 1989 Act No. 123, Section 1, eff May 30, 1989; 2000 Act No. 387, Part II, Sections 67H, 67I, 67J, eff January 1, 2001; 2003 Act No. 77, Section 4, eff June 27, 2003.

Effect of Amendment

The 1986 amendment revised the second paragraph of subsection (9) by making grammatical changes; deleting "Notwithstanding any other provision of law," at the beginning thereof; and adding "except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit".

The 1988 amendment in subsection (9) added at the end the paragraph authorizing the transfer of credited service from the state retirement system to the state police officers' retirement system.

The 1989 amendment in the last paragraph of (a), replaced "the full cost as determined by the actuary" with all that material beginning with "accumulated employer . . ."

The 2000 amendment, in subsection (1)(a), substituted "Section 9-11-10(17)(c)" for "item five of Section 9-11-10", in subsection (1)(d), deleted "as provided in Section 9-11-210(4)" from the end, in subsection (4) in the second paragraph "Notwithstanding the provisions of the subsection" for "Notwithstanding the foregoing" and at the end deleted the reference to "Section 9-11-50(2)", in subsection (10), in the fifth paragraph substituted "Notwithstanding the provisions of this subsection" for "Notwithstanding the foregoing" and made grammatical changes throughout.

The 2003 amendment, in subsection (9), added the last undesignated paragraph relating to service transferred under subsection (9) being applied to the earned service necessary for benefit eligibility.



Section 9-11-45. Employer may require members of local retirement system to become members of South Carolina Police Officers' Retirement System; maintenance of local system.

Notwithstanding the provisions of Section 9-11-40, an employer who maintains a local retirement system for police officers prior to the date of admission may require all active members of that system to become members of this System on the date of admission. If this option is exercised, all assets of the local retirement system including accumulated member contributions, if any, not needed to meet the local retirement system's retiree liability, if any, must be transferred to this System as of the date of admission. Any actuarial accrued liabilities realized by the System on account of the transfer, as determined by the Board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the Board under uniform rules may determine. The asset transfer and employer payment, if required by this subsection, is in lieu of any other payments that would otherwise be required by this section.

The Board's actuary shall determine, for the protection of the current retirees of the local system, the amount of retainage necessary by the employer to meet this retiree liability and to have adequate revenue therefor; and the same must be retained and escrowed by the employer which will have the continuing responsibility to see that all retirement payments continue at present levels for current retirees until the death of the last survivor, including any costs of living increases in future years provided for in the local system plan.

HISTORY: 1985 Act No. 175, Section 1.



Section 9-11-48. Transfer of local retirement system for firefighters to state system.

Notwithstanding the provisions of Section 9-11-40, an employer who maintains a local retirement system for firefighters before the date of admission to the Police Officers' Retirement System may transfer the local system to the Police Officers' Retirement System by meeting the requirements of one of the following items:

(1)(a) The employer may require all active members and retirees or their beneficiaries of that local system to become members or beneficiaries of the South Carolina Police Officers' Retirement System on the date of admission. The date of admission is April 1, 1989, or at the beginning of any quarter thereafter. If this option is exercised, all assets of the local retirement system must be transferred to this system as of the date of admission. Any actuarial accrued liabilities realized by the system on account of the transfer, including retiree liability, as determined by the board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the board under uniform regulations may determine. The asset transfer and employer payment, if required by this subitem, is in lieu of any other payments that would otherwise be required by this subitem.

(b) Retirees or their beneficiaries transferred to this system shall receive benefits equal to those they received under the former local retirement system plus increases provided by law for beneficiaries of this system on or after the date of admission.

(c) If a retiree on the date of transfer is employed in employment covered by the system, the earnings limitation of Section 9-11-150(4) does not apply while the retiree remains in the same covered employment.

(2)(a) The employer may require all active members of the local retirement system for firefighters to become members of the South Carolina Police Officers' Retirement System on the date of admission. The date of admission is April 1, 1990, or at the beginning of any quarter thereafter. If this option is exercised, all assets of the local retirement system including accumulated member contributions, if any, not needed to meet the local retirement system's retiree liability, if any, must be transferred to this system as of the date of admission. Any actuarial accrued liabilities realized by the system on account of the transfer, as determined by the board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the board under uniform rules may determine. The asset transfer and employer payment, if required by this subitem, is in lieu of any other payments that would otherwise be required by this subitem.

(b) The board's actuary shall determine the amount of assets necessary to be retained to provide the funds to meet retiree liability. The amount determined must be retained and escrowed by the employer. The employer has the continuing responsibility to insure that retirement benefits of current retirees continue at current levels, including cost-of-living increases in future years as provided in the local retirement system, until the death of the last survivor.

HISTORY: 1989 Act No. 84, Section 1, eff May 17, 1989; 1990 Act No. 506, Section 1, eff May 29, 1990.

Effect of Amendment

The 1990 amendment divided this section into items and subitems, and added the provisions of item (2) relating to an alternative method of transfer for active members.



Section 9-11-50. Establishing service credit by making payments into the system; reestablishment of service credits; employer payments; credit for unused sick leave; rules and regulations.

(A) An active member may establish service credit for any period of paid public service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of public service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for public service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(B) An active member may establish service credit for any period of paid educational service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of educational service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for educational service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(C) An active member may establish up to six years of service credit for any period of military service, if the member was discharged or separated from military service under conditions other than dishonorable, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(D) An active member on an approved leave of absence from an employer that participates in the system who returns to covered employment within four years may purchase service credit for the period of the approved leave, but may not purchase more than two years of service credit for each separate leave period, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(E) An active member who has five or more years of earned service credit may establish up to five years of nonqualified service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit but not less than thirty-five percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(F) An active member may establish service credit for any period of service in which the member participated in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit under this subsection to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code. Service purchased under this subsection is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. Compensation earned while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education is not earnable compensation under the system and shall not be used in calculating a member's average final compensation. A member purchasing service under this subsection who has funds invested in a TIAA Traditional account under a TIAA-CREF Retirement Annuity contract shall be eligible to make a plan to plan transfer in accordance with the terms of that contract.

(G) An active member who previously withdrew contributions from the system may reestablish the service credited to the member at the time of the withdrawal of contributions by repaying the amount of the contributions previously withdrawn, plus regular interest from the date of the withdrawal to the date of repayment to the system.

(H) An active member establishing retirement credit pursuant to this chapter may establish that credit by means of payroll deducted installment payments. Interest must be paid on the unpaid balance of the amount due at the rate of the prime rate plus two percent a year.

(I) An employer, at its discretion, may pay to the system all or a portion of the cost for an employee's purchase of service credit under this chapter. Amounts paid by the employer under this subsection for all purposes must be treated as employer contributions.

(J) Service credit purchased under this section is not "earned service" and does not count toward the required five or more years of earned service necessary for benefit eligibility except:

(1) earned service previously withdrawn and reestablished;

(2) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to subsection (F); or

(3) service earned as a participant in the system, the South Carolina Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(K) A member may purchase each type of service under this section once each fiscal year.

(L) At retirement, after March 31, 1991, a Class One or Class Two member shall receive credit for not more than ninety days of his unused sick leave from the member's last employer at no cost to the member. The leave must be credited at a rate where twenty days of unused sick leave equals one month of service. This additional service credit may not be used to qualify for retirement.

(M) The board shall promulgate regulations and prescribe rules and policies, as necessary, to implement the service purchase provisions of this chapter.

(N) An employee drawing workers' compensation who is on a leave of absence for a limited period may voluntarily contribute on his contractual salary, to be matched by the employer.

(O) An active member who is terminated within one year of retirement eligibility shall have five business days after the date of termination to purchase any service credit that the member is otherwise eligible to purchase under this section.

HISTORY: 1962 Code Section 61-335; 1962 (52) 1933; 1963 (53) 70; 1966 (54) 2424; 1970 (56) 1947; 1972 (57) 2207; 1974 (58) 2032, 2332; 1985 Act No. 76 Section 1; 1986 Act No. 461, Section 3, eff June 2, 1986; 1988 Act No. 658, Part II, Section 48B, eff June 8, 1988; 1989 Act No. 189, Part II, Section 49B, eff June 8, 1989 (became law without the Governor's signature); 1991 Act No. 87, Section 2, eff May 27, 1991; 1991 Act No. 170, Section 2, eff June 28, 1991; 1994 Act No. 420, Section 4, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 1998 Act No. 439, Section 3, eff June 16, 1998; 2000 Act No. 387, Part II, Section 67K, eff January 1, 2001; 2003 Act No. 77, Section 5, eff June 27, 2003; 2008 Act No. 311, Section 39, eff June 4, 2008; 2012 Act No. 278, Pt III, Section 21.A, eff January 2, 2013; 2016 Act No. 202 (S.381), Section 3, eff June 3, 2016.

Editor's Note

1998 Act No. 439, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and applies with respect to military service established in the state retirement systems on or after that date."

Effect of Amendment

The 1986 amendment revised subsection (6) by substituting "may establish a portion of the service on a one-time basis" for "must establish credit for all service for which eligible".

The 1988 amendment added an unnumbered paragraph following subsection (6) providing that merchant marine seamen and civil service crew members may establish service credit for certain periods of service.

The 1989 amendment, in subsection (4), provided that active duty military service performed after December 31, 1975, may not be considered creditable service.

The 1991 amendment by Act No. 170 Section 2, changed "1945" to "1947" in the unnumbered paragraph following subsection (6).

The 1991 amendment by Act No. 87 Section 2, added subsection (7).

The 1994 amendment in subsection (5) increased the cost for establishing pregnancy leave, from ten percent to twelve percent of the annual salary; in subsection (6), designated the two paragraphs as "(a)" and "(b)" and in paragraph (a) replaced "The member payment may not be less than ten percent" with "The member payment must not be less than twelve percent"; and made grammatical changes.

The 1998 amendment, in subsection (4), substituted "one year" for "two years" in the first sentence and "member's current employer" for "State" in the third sentence, made other nonsubstantive changes, and added the sixth and seventh sentences relating to active military duty including service in the national guard and prohibition on duplication of benefits, and, in subsection (6)(a) deleted "other" in the last sentence.

The 2000 amendment rewrote this section.

The 2003 amendment rewrote this section.

The 2008 amendment added subsection (N) relating to voluntary contributions.

The 2012 amendment substituted "an actuarially neutral" for "a" and "actuary for the board, based on the member's current age and service credit," for "board," in subsections (A)-(F); and, inserted "Class One or Class Two" in subsection (L).

2016 Act No. 202, Section 3, added (O), relating to the purchase of service credit.



Section 9-11-55. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-11-55 was entitled "Additional creditable service for prior nonpolice service" and was derived from 1987 Act No. 77 Section 1, eff May 14, 1987; 1994 Act No. 420, Section 5, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit.



Section 9-11-60. Retirement allowances; retirement after age fifty-five; purchases of additional service credit.

(1) A member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(a) five or more years of earned service or eight or more years of such service for a Class Three member;

(b) attained the age of fifty-five years or has twenty-five or more years of credited service, or twenty-seven or more years of such service for a Class Three member; and

(c) separated from service.

(2) Upon service retirement on or after July 1, 1989, the member shall receive a service retirement allowance which is equal to the sum of (a), (b), and (c) below:

(a) a monthly retirement allowance equal to ten dollars and ninety-seven cents multiplied by the number of years of his Class One service;

(b) a monthly retirement allowance equal to one-twelfth of two and fourteen hundredths percent of his average final compensation multiplied by the number of years of his Class Two or Class Three service;

(c) an additional monthly retirement allowance which is the actuarial equivalent of the member's accumulated additional contributions.

The sum of the retirement allowances computed under (a) and (b) above may not be less than the allowance which would have been provided under (a) if all of the member's credited service were Class One service. For a police officer who became a member before July 1, 1974, and who was a participant in the Supplemental Allowance Program, the portion of his service retirement allowance not provided by his accumulated contributions may not be less than it would have been if the provisions of the System in effect on June 30, 1974, had continued in effect until his date of retirement.

HISTORY: 1962 Code Section 61-336; 1962 (52) 1933; 1969 (56) 25; 1970 (56) 1938; 1971 (57) 66; 1973 (58) 106; 1974 (58) 2032; 1975 (59) 154; 1977 Act No. 42 Section 2; 1986 Act No. 450, Section 2, eff May 26, 1986; 1988 Act No. 424, Section 1, eff July 1, 1988 (effective for members of the South Carolina Police Officers Retirement System retiring after June 30, 1988, and for contributions made after June 30, 1988); 1989 Act No. 189, Part II, Section 60F, eff July 1, 1989 (became law without the Governor's signature); 2000 Act No. 387, Part II, Section 67L, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 22, eff July 1, 2012.

Editor's Note

1988 Act No. 424, Section 4, provides as follows:

"The amendments to Sections 9-11-60 and 9-11-70 of the 1976 Code contained in this act are effective for members of the South Carolina Police Officers Retirement System retiring after June 30, 1988, and for contributions made after June 30, 1988."

Effect of Amendment

The 1986 amendment added the provisions relative to elections to receive additional service credit by persons less than fifty-five years of age who have at least twenty-five years of creditable service.

The 1988 amendment in paragraph (2)(a) replaced nine dollars with ten dollars and twenty-five cents, in (2)(b) replaced one and three-fourths percent with two percent, designated the last paragraph as paragraph (3), in (3) deleted the words "With respect to any retirement system provided for by law in this State for which it is provided by law that any", and made grammatical changes throughout.

The 1989 amendment in subsection (2), inserted "on or after July 1, 1989," in the opening paragraph, in item (a), replaced twenty-five cents with ninety-seven cents, and in item (b), inserted "and fourteen hundredths".

The 2000 amendment rewrote subsection (1) and substituted "Reserved" for the text of subsection (3).

The 2012 amendment inserted "or eight or more years of such service for a Class Three member" in subsection (1)(a); inserted "or has twenty-five or more years of credited service, or twenty-seven or more years of such service for a Class Three member" in subsection (1)(b); inserted "or Class Three" in subsection (2)(c); and deleted subsection (3).



Section 9-11-65. Repealed by 1994 Act No. 420, Section 8, eff May 25, 1994.

Editor's Note

Former Section 9-11-65 was entitled "Optional method for purchase of additional service credit" and was derived from 1988 Act No. 6332, Section 2.



Section 9-11-70, 9-11-75. Repealed by 2012 Act No. 278, Pt III, Section 29, eff July 1, 2012.

Editor's Note

Former Section 9-11-70 was entitled "Retirement allowances; early retirement" and was derived from 1962 Code Section 61-337; 1962 (52) 1933; 1970 (56) 1938; 1974 (58) 2032; 1977 Act No. 42 Section 3; 1979 Act No. 82 Section 1; 1984 Act No. 384, Section 5; 1988 Act No. 424, Section 2; 2000 Act No. 387, Part II, Section 67M.

Former Section 9-11-75 was entitled "Authorization to adjust employer and employee contributions to equal actuarial cost" and was derived from 1988 Act No. 424, Section 5.



Section 9-11-80. Retirement allowances; disability retirement; periodic reexaminations; discontinuation or reduction of allowances.

(1) On the application of a member in service or the member's employer, a member who has the years of earned service required for the member's class pursuant to Section 9-11-60(1) or any contributing member who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership, may be retired by the retirement board not less than thirty days and not more than nine months next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member was employed by a covered employer in the system occurred not more than ninety days before the date of filing.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the system. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the department that a member retired on disability is able to reenter the job market and work is available, the retirement system may adjust the benefit paid by the system in accordance with Sections 9-1-1580, 9-1-1590, 9-9-60, and 9-11-90.

(2)(A) Upon disability retirement based upon an application received by the system before January 1, 2014, the member shall receive a disability retirement allowance which shall be equal to a service retirement allowance computed on the basis of his average final compensation, his years of credited service and his accumulated additional contributions at the date of his disability retirement; provided, however, that, at disability retirement, his disability retirement allowance shall be determined on the basis of the number of years of credited service the member would have completed had he remained in service until attaining age fifty-five and on the basis of the average final compensation. For the purpose of calculating the disability retirement allowance, the additional credited service so determined must be either Class One service, Class Two service, or Class Three service depending upon the classification of the member at the time of retirement.

(B) Upon disability retirement based upon an application received by the system after December 31, 2013, the member shall receive a disability retirement allowance which is equal to a service retirement allowance computed on the basis of the member's average final compensation, the member's years of credited service, and the member's accumulated additional contributions at the date of the member's disability retirement. However, at disability retirement, the member's disability retirement allowance must be determined on the basis of the member's average final compensation at retirement and on the basis of the number of years of credited service the member would have completed had the member remained in service until attaining age fifty-five or until attaining twenty-five years of credited service, whichever is less. For the purpose of calculating the disability retirement allowance, the additional credited service so determined must be either Class One service, Class Two service, or Class Three service depending upon the classification of the member at the time of retirement.

(3) Once each year during the first five years following the retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the age of fifty-five years to undergo a medical examination, such examination to be made at the place of residence of the beneficiary or other place mutually agreed upon, by the system. If a disability beneficiary who has not yet attained the age of fifty-five years refuses to submit to any such medical examination, the member's retirement allowance may be discontinued until the member's withdrawal of such refusal, and if the refusal continues for one year, all the member's rights in and to the member's retirement allowance may be revoked, but upon revocation any unexpended portion of the member's accumulated contributions to date of retirement shall be returned to the member.

(4) If the system certifies that the member's disability has been removed and that the member has regained earning capacity, the member's disability retirement allowance may be discontinued, or if the disability has been partly removed and the member's earning capacity regained in part, the disability retirement allowance may be reduced proportionately as provided pursuant to Section 9-1-1580. The determination of the board as to any disputed question, after due consideration accorded to the member, is conclusive. If the retirement allowance of any member retired for disability is discontinued or reduced, and if the member again suffers disability within five years of the date of the member's recovery and again loses earning capacity, the member is entitled to apply to the board for a restoration of the original retirement allowance, and the board may restore all or part of the member's original retirement allowance. At the expiration of the five-year period, if the retirement allowance has not been restored, all rights in and to the member's disability retirement allowance are revoked. The member then is entitled to a deferred early retirement allowance as provided in Section 9-11-70 based upon the member's average final compensation and credited service at the member's date of disability retirement.

(5) After age fifty-five, a disability retiree is subject to the same earnings limitation as a service retiree.

(6) Notwithstanding any other provision of this section, upon retirement for disability after October 15, 1992, at any age, a member must receive a disability retirement allowance equal to at least fifteen percent of his average final compensation.

HISTORY: 1962 Code Section 61-338; 1962 (52) 1933; 1971 (57) 66; 1974 (58) 2032; 1979 Act No. 102 Section 2; 1979 Act No. 140 Section 1; 1980 Act No. 408; 1981 Act No. 32 Section 4; 1982 Act No. 466 Part II Section 23B; 1984 Act No. 383, Section 3; 1985 Act No. 74 Section 3; 1986 Act No. 529, Section 7, eff June 18, 1986; 1993 Act No. 166, Section 2, eff June 16, 1993; 2000 Act No. 387, Part II, Section 67N, eff January 1, 2001; 2010 Act No. 162, Section 3, eff May 12, 2010; 2012 Act No. 278, Pt III, Section 24, eff July 1, 2012; 2013 Act No. 69, Section 1, eff June 13, 2013.

Editor's Note

2005 Act No. 2005, Pt III Section 6, as amended by 2013 Act No. 69, Section 3, provides as follows:

"Excluding Chapter 11, in Title 9 of the 1976 Code, wherever the phrase 'medical board' or any variant of 'medical board' appears, it must be construed to mean the 'system' unless the context clearly requires otherwise. The Code Commissioner shall replace the reference in future code supplements and replacement volumes as the Code Commissioner determines appropriate."

2010 Act No. 162, Section 4, provides:

"This act takes effect upon approval by the Governor and applies to any application for disability retirement filed with the South Carolina Retirement Systems on or after May 12, 2008."

Section 9-11-70, referenced in item (4), was repealed by 2012 Act No. 278.

Effect of Amendment

The 1986 amendment revised the first paragraph of subsection (1) by making grammatical changes and by substituting "nine months" for "six months".

The 1993 amendment added subsection (6) concerning disability retirement allowance for retirements after October 15, 1992.

The 2000 amendment, in subsection (1), substituted "earned service" for "credited service".

The 2010 amendment in subsection (1), added the last sentence relating to determining when a member is considered to be in service.

The 2012 amendment rewrote the section.

The 2013 amendment, in subsections (2)(A), substituted "must be either Class One service, Class Two service, or Class Three service" for "shall be either Class One service, or Class Two service"; in subsection (2)(B), substituted "Class One service, Class Two service, or Class Three service" for "Class One service or Class Two service"; deleted subsection designator (A) in subsection (3); and deleted former subsection (3)(B) relating to continuing receipt of disability retirement allowance.



Section 9-11-90. Effect of restoring beneficiary to service; retirement after return to service.

(1) A disability beneficiary restored to active service at a salary less than his average final compensation shall not become a member of the System and his retirement allowance shall be adjusted in accordance with the provisions of Section 9-11-80(4).

(2) Should a disability beneficiary under the age of fifty-five years be restored to active service and his compensation then, or at any time thereafter, be equal to or greater than his average final compensation at retirement, his retirement allowance shall cease, any election of an optional benefit shall become void, and he shall again become a member of the System and contribute thereafter as provided in Section 9-11-210(1). Any credited service to which he was entitled when he retired shall be restored to him, and upon subsequent retirement his allowance shall be based on his compensation and credited service before and after the period of prior retirement. The average final compensation in subsections (1) and (2) of this section may be increased up to ten percent annually to adjust for inflation.

(3) Should any other beneficiary who has been restored to active employment continue in service for a period of forty-eight consecutive months and his annual compensation be equal to or greater than seventy-five percent of his average final compensation at retirement, then he may elect to cease his retirement allowance and become a contributing member again and void his election of an optional benefit. Any credited service to which he was entitled when he retired must be restored to him, and upon subsequent retirement his allowance must be based on his compensation and credited service before and after the period of prior retirement. Any such beneficiary may request the Board to allow him to repay to the System all monies received by him as benefits during any periods subsequent to the date of his reentry into active service and make a contribution equal to the amount he would have contributed had he been a member during the period of his restoration to active service prior to his again becoming a member, together with the interest which would have been credited to the contributions on account of the period of restoration up to the date the contribution is made. Upon the completion of the payment, this period must also be credited to him as membership service. In no event must the retirement allowance payable upon subsequent retirement be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-11-310 had he not been restored to service.

(4)(a)(i) Notwithstanding the provisions of subsections (1) and (2) of this section, a retired member of the system who has been retired for at least thirty consecutive calendar days may be hired and return to employment covered by this system or any system provided in this title and may earn up to ten thousand dollars without affecting the monthly retirement allowance the member is receiving from this system. If the retired member continues in service after having earned ten thousand dollars in a calendar year, the member's retirement allowance must be discontinued during the member's period of service in the remainder of the calendar year. If the employment continues for at least forty-eight consecutive months, the provisions of Section 9-11-90(3) apply. If a retired member of the system returns to employment covered by the South Carolina Police Officers Retirement System or any other system provided in this title sooner than thirty consecutive calendar days after retirement, the member's retirement allowance is suspended while the member remains employed by a participating employer of any of these systems. If an employer fails to notify the system of the engagement of a retired member to perform services, the employer shall reimburse the system for all benefits wrongly paid to the retired member.

(ii) The earnings limitation imposed pursuant to this item does not apply if the member meets at least one of the following qualifications:

(A) the member retired before January 2, 2013;

(B) the member has attained the age of fifty-seven years at retirement; or

(C) compensation received by the retired member from the covered employer is for service in a public office filled by the appointment of the Governor and with confirmation by the Senate, by appointment or election by the General Assembly, or by election of the qualified electors of the applicable jurisdiction.

(b) An employer shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the employer, regardless of whether the retired member is a full-time or part-time employee or a temporary or permanent employee. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(c) A retired member shall pay to the system the employee contribution as if the member were an active contributing member if an employer participating in the system employs the retired member. The retired member does not accrue additional service credit in the system by reason of the contributions required pursuant to this item and item (b) of this subsection.

(d) A retired member of the Police Officers Retirement System who is not a member of the South Carolina Retirement System, but is employed in a position that would otherwise be covered by the South Carolina Retirement System, shall not join the South Carolina Retirement System but, notwithstanding any other provision of law, that member is deemed a retired contributing member of the Police Officers Retirement System and shall remit the employee contributions required under item (c) of this subsection to the Police Officers Retirement System and the employer shall remit to the Police Officers Retirement System the employer contribution required by item (b). An employer who hires a retiree of the Police Officers Retirement System pursuant to this subsection shall elect to participate as an employer in the Police Officers Retirement System.

(5) Notwithstanding the provisions of subsection (3), a retired member who has been restored to active employment by virtue of election to the office of sheriff is restored as a member of the system upon taking office and electing to cease receiving a retirement allowance. Credited service to which the sheriff was entitled when he retired is restored to the sheriff and upon subsequent retirement the allowance must be based on the sheriff's compensation and credited service before and after the period of prior retirement. The allowance must not be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-11-310 had he not been restored to service.

HISTORY: 1962 Code Section 61-339; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 43 Section 2; 1978 Act No. 428 Section 2; 1979 Act No. 199 Part II Section 24B; 1980 Act No. 517 Part II, Section 19B; 1981 Act No. 32 Section 5; 1981 Act No. 178 Part II Section 33; 1982 Act No. 466 Part II Section 41B; 1983 Act No. 151 Part II, Section 50B; 1984 Act No. 512, Part II, Section 50B; 1985 Act No. 201, Part II, Section 42B; 1986 Act No. 540, Part II, Section 43B, effective June 18, 1986, and became law without the Governor's signature; 1987 Act No. 170, Part II, Section 38B, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 500, Section 3, eff May 9, 1988; 1988 Act No. 658, Part II, Section 40B, eff June 8, 1988; 1989 Act No. 189, Part II, Section 50B, eff June 8, 1989 (became law without the Governor's signature); 1998 Act No. 419, Part II, Section 51B, eff June 30, 1998; 1999 Act No. 100, Part II, Section 27, eff July 1, 1999; 2001 Act No. 25, Section 2; 2002 Act No. 356, Section 12, eff July 1, 2002; 2005 Act No. 153, Pt II, Section 9, eff July 1, 2005; 2012 Act No. 278, Pt III, Section 25.A, eff January 2, 2013.

Editor's Note

1990 Act No. 612, Part I, paragraphs 129.55 and 129.56 increased earnings limitations from $9,500 to $10,000.

1998 Act No. 419, Section 51C, effective June 30, 1998, provides as follows:

"Subsection A takes effect July 1, 1998. Subsection B takes effect upon approval by the Governor but applies only with respect to service credit earned pursuant to active service as a sheriff on and after that date."

Section 9-11-310, referenced in items (3) and (5), was repealed by 2012 Act No. 278.

Effect of Amendment

The 1986 amendment revised subsection (4) by substituting "eight thousand dollars" for "seven thousand five hundred dollars".

The 1987 amendment revised subsection (4) by substituting "eight thousand five hundred dollars" for "eight thousand dollars".

The first 1988 amendment in subsection (3) changed from mandatory to optional the provision that reemployed persons receiving retirement benefits cease receiving benefits and become a member of the system, and made grammatical changes.

The second 1988 amendment revised subsection (4) by substituting "nine thousand dollars" for "eight thousand five hundred dollars".

The 1989 amendment, in subsection (4), increased the amount a retired member who returns to covered employment may earn without affecting his benefits from $9,000 to $9,500.

The 1998 amendment added subsection (5).

The 1999 amendment, in subsection (4), designated the existing text as item (a), in item (a), substituted "twenty-five thousand dollars" for "nine thousand five hundred dollars" and added the last sentence relating to notification and added item (b).

The 2001 amendment, in subsection (4)(a), inserted "who has been retired for at least sixty days" in the first sentence, changed "twenty-five thousand dollars" to "fifty thousand dollars" in two places, substituted "9-11-90(3)" for "9-1-1590", deleted an exclusion for mandatory retirees pursuant to Section 9-1-1530, and inserted the penultimate sentence relating to those who return to employment sooner than sixty days after retirement.

The 2002 amendment rewrote subsection (4)(a).

The 2005 amendment added paragraphs (4)(c) and (d).

The 2012 amendment rewrote subsection (4)(a).



Section 9-11-100. Members who stop police work may withdraw contributions.

Should a member cease to render service as a police officer to an employer, except by reason of his death or retirement, he shall be paid the amount of his accumulated contributions within six months after his demand therefor, but not less than ninety days after ceasing to be a police officer.

HISTORY: 1962 Code Section 61-340; 1962 (52) 1933; 1967 (55) 507; 1974 (58) 2032.



Section 9-11-110. Lump sum shall be paid in event of death.

(1) Upon the death of any member prior to retirement, a lump-sum amount shall be paid to such person as he shall have nominated by written designation, duly acknowledged and filed with the Board, otherwise to his estate. If the member is in service at the time of his death, such lump-sum amount shall be equal to the sum of (a) and (b) below:

(a) His accumulated contributions, excluding any additional contributions, or one thousand dollars, whichever is greater; and

(b) His accumulated additional contributions. If the member is not in service at the time of his death, such lump-sum amount shall be the amount of his accumulated contributions.

(2) Upon the death of a member who did not select a survivor option or who selected a survivor option and the member's designated beneficiary predeceased the member, a lump sum amount must be paid to the member's designated beneficiary or the member's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member. Upon the death of a designated beneficiary selected under a survivor option, a lump sum amount must be paid to the beneficiary's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member and the member's beneficiary. The lump sum payment must be the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member or in the case of a survivor option, the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member and the member's designated beneficiary.

(3) An active contributing member making the nomination provided under subsection (1) of this section also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of subsection (1) of this section and Section 9-11-130, if applicable.

HISTORY: 1962 Code Section 61-341; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 29 Section 1; 1984 Act No. 384, Section 6; 1995 Act No. 139, Section 5, eff June 28, 1995; 2000 Act No. 387, Part II, Section 67U, eff January 1, 2001.

Effect of Amendment

The 1995 amendment added subsection (3).

The 2000 amendment rewrote subsection (2).



Section 9-11-120. Preretirement Death Benefit Program; post-retirement death benefit payment.

(A) There is created the Preretirement Death Benefit Program for all employers under the system except counties, municipalities, and other political subdivisions, as well as those state departments, agencies, or institutions which pay directly to the system the total employer contributions for the participating members in their employ.

(B) The program is available to those employers exempted in the preceding subsection by written application of the employer. Applications are an irrevocable commitment to participate under the program. Applications are effective July first next following the date of receipt by the system of the application.

(C)(1) Upon proof satisfactory to the board of the death of: (a) a contributing member in service after completion of at least one full year of membership or of the death of a contributing member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, whose employer is participating in the program; or (b) a retired contributing member of the system, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, pursuant to Section 9-11-110, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the amount provided by Section 9-11-110.

(2) For purposes of this section a member described in item (1)(a) of this subsection is considered to be in service at the date of his death if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and regular or unreduced retirement service credit, whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death and he has not retired.

(3) For purposes of this section, a member described in item (1)(b) of this subsection is considered a retired contributing member if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and paying retirement system contributions whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death.

(D) Notwithstanding any other provision of law, contributions to support the Preretirement Death Benefit Program must be made by participating employers to a separate account. The contributions commence on the July first following the effective date of coverage and must equal to one percent of the compensation of eligible members, provided that this rate of contribution is subject to periodic adjustment on the basis of actual experience and the recommendation of the actuary. All death benefit payments made under this program are a charge against this account.

(E) RESERVED

(F) Upon the death of a retired member on or after July 1, 2000, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a benefit of two thousand dollars if the retired member had ten years of creditable service but less than twenty years, four thousand dollars if the retired member had twenty years of creditable service but less than twenty-five or less than twenty-seven for a Class Three member, and six thousand dollars if the retired member had at least twenty-five years of creditable service or at least twenty-seven years of such service for a Class Three member, at the time of retirement, if the retired member's most recent employer before retirement is covered by the preretirement death benefit program.

HISTORY: 1962 Code Section 61-341.1; 1968 (55) 2818; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2032; 1977 Act No. 26 Section 1; 1984 Act No. 386, Section 3; 1985 Act No. 201, Part II, Section 51D; 1990 Act No. 412, Section 11, eff January 1, 1991; 1991 Act No. 170, Section 3, eff June 28, 1991; 1991 Act No. 171, Part II, Section 44C, eff June 12, 1991; 1996 Act No. 458, Part II, Section 46B, eff June 19, 1996; 2001 Act No. 1, Part II, Section 2B5, eff July 1, 2000; 2005 Act No. 153, Pt II, Section 10, eff July 1, 2005; 2010 Act No. 176, Section 5, eff May 19, 2010; 2012 Act No. 278, Pt III, Section 23, eff July 1, 2012.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 1990 amendment, effective January 1, 1991, revised the sixth paragraph, allowing for the designation of more than one beneficiary.

The 1991 amendment by Act No. 171, Part II, Section 44C, added in the third undesignated paragraph, the provision allowing payment of accumulated contributions of a deceased member to a beneficiary designated in writing and filed with the budget and control board.

The 1991 amendment by Act No. 170 Section 3, in the sixth undesignated paragraph, increased the death benefits for police officers.

The 1996 amendment revised the third undesignated paragraph.

The 2001 amendment, in the last undesignated paragraph, substituted "life insurance benefits" for "death benefits", and increased the amounts to be paid for retired members with twenty years or more of creditable service.

The 2005 amendment rewrote this section.

The 2010 amendment deleted the text in subsection (E) relating to life insurance, and reserved the subsection, and deleted references to life insurance in subsection (F).

The 2012 amendment inserted "or less than twenty-seven for a Class Three member" and "or at least twenty-seven years of such service for a Class Three member," and made other nonsubstantive changes in subsection (F).



Section 9-11-125. Death Benefit Plan.

(A) The Death Benefit Plan for members of the South Carolina Police Officers Retirement System, hereinafter referred to as the "plan", is established for the purpose of providing for the payment of the benefits provided by Section 9-11-120.

(B) A separate fund, to be known as the Death Benefit Plan Reserve Fund, is established within the South Carolina Police Officers Retirement System, hereinafter referred to as the "retirement system", to be held in trust by the board. The fund shall consist of all contributions paid by the employers and other monies received and paid into the fund for death benefit purposes, and of the investment earnings on these monies, and must be used only to pay the death benefits prescribed by subsection (C). Concurrent with the determination of the initial liability of the plan for the balance of the fiscal year on and after the effective date of the benefit, for the death benefit provided and to be paid for pursuant to this plan, there must be segregated and transferred from the Employer Annuity Accumulation Fund of the retirement system to the reserve fund created by this section the amounts determined by the actuary to be necessary to pay anticipated death benefit claims. Subsequent segregations and transfers must be made as required to pay the benefit prescribed by subsection (C) from the reserve fund provided by this section.

(C) At the death of a member who has met the eligibility requirements set forth in Section 9-11-120 a benefit equal to the death benefit provided by Section 9-11-120 must be paid to the person nominated by the member in accordance with the provisions of Section 9-11-120 or to the member's estate.

(D) The actuary shall investigate the experience of the plan as provided by Section 9-11-30. On the basis of the investigations and upon the recommendation of the actuary, as provided in Section 9-11-120, the board shall certify the contribution rates computed to be necessary to fund the death benefits authorized to be paid by the plan. As soon as practicable after the close of each fiscal year, the board shall determine the contribution rates which the employers participating in the plan are required to pay into the reserve fund to discharge the obligations of the plan for the past fiscal year.

(E) Each qualified member of the retirement system is to be covered as provided in this section effective commencing as of June 19, 1973.

HISTORY: 2008 Act No. 311, Section 42, eff June 4, 2008; 2010 Act No. 176, Section 6, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Effect of Amendment

The 2010 amendment rewrote the section.



Section 9-11-130. Survivor may elect to receive allowance for life in lieu of lump-sum payment.

(1) The person nominated by a member pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement may, if the member:

(a) has five or more years of earned service or eight or more years of such service for a Class Three member;

(b) dies in service; and

(c) has either attained age fifty-five or has accumulated fifteen years of creditable service, elect to receive in lieu of the lump sum amount otherwise payable under Section 9-11-110(1)(a) an allowance for life in the same amount as if the deceased member had retired at the time of his death and had named the person as beneficiary under an election of Option B pursuant to Section 9-11-150(A).

For purposes of the benefit calculation, a member who is not yet eligible for service retirement is assumed to be fifty-five years of age.

(2) The person nominated may also elect to receive in lieu of the member's accumulated additional contributions, or a portion of it, an allowance for life which must be the actuarial equivalent of the amount of those contributions left on deposit under the System.

(3) Regardless of whether a member is in service, if a member dies before retirement and, at the time of the member's death, was eligible to receive a service retirement allowance pursuant to Section 9-11-60 or Section 9-11-70, the person nominated by a member pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement may elect to receive, in lieu of the lump sum amount otherwise payable, an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B under Section 9-11-150(A).

(4) If a member has designated more than one beneficiary pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement, and if those beneficiaries become eligible to elect an allowance pursuant to this section upon the member's death, all of the beneficiaries must elect the allowance in order for the allowance to become payable in lieu of the lump sum amount otherwise payable.

HISTORY: 1962 Code Section 61-341.2; 1971 (57) 66; 1974 (58) 2032; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 3; 1983 Act No. 26, Section 3; 1985 Act No. 201, Part II Section 48F; 2000 Act No. 387, Part II, Section 67O, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 26, Pt IV, Subpt 3, Section 66.B, eff July 1, 2012.

Effect of Amendment

The 2000 amendment rewrote subsection (1).

The 2012 amendment rewrote item (1) and added items (3) and (4).



Section 9-11-140. Accidental Death Benefit Program.

Effective July 1, 1962, there is created the Accidental Death Benefit Program, effective as of that date to all employers under the system except counties, municipalities, and other political subdivisions, as well as those state departments, agencies, or institutions which pay directly to the system the total employer contributions for the participating members in their employ. The benefit paid pursuant to this Accidental Death Benefit Program must not be treated as a life insurance benefit for the beneficiary or beneficiaries set out below.

The Program shall be available to those employers exempted in the preceding paragraph by written application of such employer. Applications shall be an irrevocable commitment to participate under the Program. For applications received by the System prior to October 1, 1971, the effective date of the coverage shall be July 1, 1962. For all other applications the effective date shall be July first next following the date of receipt by the System of the application. Members of the System whose employers participate under the Program and contribute under this section shall be considered eligible members for purposes hereof.

Upon receipt of the proper proofs of death of an eligible member in service whose death was a natural and proximate result of an injury by external accident or violence incurred while undergoing a hazard peculiar to the member's employment while in the actual performance of duty, provided that the death was without wilful negligence on the part of the deceased and upon the finding and certification by the board that the death occurred, there must be paid to the member's surviving spouse, a pension of fifty percent of the member's compensation at the time of death. If there is no surviving spouse, or if the surviving spouse dies before the youngest child of the deceased member has attained the age of eighteen, the pension is paid to the children, divided in a manner as the board determines to continue for the benefit of the children until every child dies or attains the age of eighteen. If there is no surviving spouse or children under the age of eighteen years living at the death of the member, the pension must be paid to the member's surviving father or mother, or both, as the board may direct to continue for life. If the member at the time of his death does not leave a surviving spouse, or children under the age of eighteen, or surviving parents, no death benefit is payable under this section. The death benefit is payable apart and separate from the payment of any other benefits payable on the member's death pursuant to the provisions of Sections 9-11-110, 9-11-120, and 9-11-130.

Notwithstanding any other provision of law, contributions to support the Accidental Death Benefit Program shall be made by participating employers to a separate account. The contributions shall commence on the July first following the effective date of coverage or July 1, 1972, if later, and shall be equal to thirty-five one hundredths of one percent of the compensation of eligible members, provided that such rate of contribution shall be subject to periodic adjustment on the basis of actual experience and the recommendation of the actuary. All accidental death benefit payments made under this Program shall be a charge against this account.

The monthly allowance any beneficiary is receiving under this program on July 1, 1980, shall be increased by ten percent effective on such date, provided the beneficiary was receiving a benefit on July 1, 1979.

The monthly allowance any beneficiary is receiving under this program on July 1, 1988, must be increased by ten percent effective on July 1, 1988, if the beneficiary was receiving a benefit on July 1, 1987.

The monthly allowance a beneficiary is receiving under this program on July 1, 1992, must be increased by ten percent effective on July 1, 1992, if the beneficiary was receiving a benefit on July 1, 1991.

Benefits payable under this section must be adjusted to reflect increases in the Consumer Price Index in the manner provided in Section 9-11-310.

HISTORY: 1962 Code Section 61-341.3; 1971 (57) 470, 996; 1972 (57) 2764; 1974 (58) 2032; 1975 (59) 171; 1980 Act No. 380, Section 1; 1984 Act No. 380; 1985 Act No. 73; 1988 Act No. 658, Part II, Section 39, eff June 8, 1988; 1992 Act No. 502, Section 1, eff July 1, 1992; 1995 Act No. 145, Part II, Section 101, eff June 29, 1995; 1998 Act No. 337, Section 1, eff July 1, 1998; 2010 Act No. 176, Section 7, eff May 19, 2010.

Editor's Note

2010 Act No. 176, Section 8, provides:

"This act takes effect upon approval by the Governor and applies for death benefits payable based on member deaths occurring after June 30, 2010."

Section 9-11-310, referenced in the text, was repealed by 2012 Act No. 278.

Effect of Amendment

The 1988 amendment added the sixth unnumbered paragraph providing for a ten percent increase in monthly allowance.

The 1992 amendment added the seventh unnumbered paragraph, pertaining to a ten percent increase effective July 1, 1992.

The 1995 amendment revised the third paragraph, to provide for benefits under the program to a surviving spouse rather than an officer's widow.

The 1998 amendment added the last paragraph requiring benefit adjustments to reflect increases in the Consumer Price Index.

The 2010 amendment added the last sentence relating to life insurance to the first undesignated paragraph, in the last undesignated paragraph changed the section reference from 9-1-1810 to 9-11-310, and made other nonsubstantive changes.



Section 9-11-150. Optional forms of retirement allowances.

(A) No later than the date the first payment of a retirement allowance is due, a member shall elect a form of monthly payment from the following options:

Option A. The maximum retirement allowance payable under law for the life of the member. Upon the member's death, the member's designated beneficiary is entitled to receive any remaining member contributions.

Option B. A reduced retirement allowance payable during the retired member's life, which continues after the member's death for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-11-80, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2.

Option C. A reduced retirement allowance payable during the retired member's life, which continues after the member's death at one-half the rate paid to the member for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death at one-half the rate paid to the member in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member.

(B)(1) A retired member, within five years after a change in marital status, may revoke the form of monthly payment elected and elect a new form of monthly payment, which must be the actuarial equivalent of the maximum retirement allowance payable to the member under law. The new form of monthly payment is effective on the first day of the month in which the election of the new form of monthly payment is received by the system and must be calculated based upon the ages of the retired member and the member's beneficiary or beneficiaries as of that effective date.

(2) Notwithstanding any other provision of law, a retired member's form of monthly payment may not be changed more than twice. A reversion to the maximum retirement allowance payable under law upon the death of the beneficiary or beneficiaries as provided in Options B and C of subsection (A) constitutes a change in the form of monthly payment for the purposes of this item.

(C) Members retiring before January 1, 2001, shall continue to receive a retirement allowance in accordance with the form of payment selected under the law in effect at the time of their retirement. the provisions of subsection (B) apply to these members, but changes in forms of payment occurring before January 1, 2001, are not included in the limitation provided in subsection (B)(2).

(D) A member who retired under the provisions of the previously existing Social Security Advance Option before July 1, 1990, may elect to have his benefit adjusted so that cost-of-living and other special increases in benefits are not applied to the amount of advance or reduction in allowance under this option after July 1, 1992, or the member's attainment of age sixty- two, if later, by making a special lump sum payment before that date. This lump sum payment must be equal to the excess, if any, of cost-of-living and other special increases in benefits actually paid to the member, over the increases that would have been paid had the member not elected an optional form of allowance. If a member does not elect to make the payment, his benefit must be automatically adjusted when no such excess exists, but not before July 1, 1992.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-342; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 29 Section 2; 1982 Act No. 369, Section 3; 1984 Act No. 381, Section 3; 1985 Act No. 201, Part II, Section 65B; 1986 Act No. 540, Part II, Section 23C, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 3, eff January 1, 1991, except Option 3 which became eff July 1, 1990; 1992 Act No. 336, Sections 5, 7, eff May 4, 1992; 1996 Act No. 458, Part II, Section 47C, eff June 19, 1996; 2000 Act No. 387, Part II, Section 67T, eff January 1, 2001; 2008 Act No. 311, Sections 19 and 40, eff June 4, 2008; 2015 Act No. 27 (S.373), Section 2, eff June 1, 2015.

Editor's Note

2015 Act No. 27, Section 3, provides as follows:

"SECTION 3. This act takes effect upon approval by the Governor and applies to any new form of monthly payment elected thereafter due to a change in marital status."

Effect of Amendment

The 1986 amendment, which appears in the first set out of this section, added the last unnumbered paragraph pertaining to options available after divorce.

The 1990 amendment revised this section.

The 1992 amendment, by Section 5, added the last two sentences in the second paragraph; and by Section 7, added the third or last paragraph.

The 1996 amendment revised the second undesignated paragraph.

The 2000 amendment rewrote this section.

The 2008 amendment, in subsection (A), in Option B added the fourth sentence relating to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse; and added subsection (E) relating to form of payment.

2015 Act No. 27, Section 2, rewrote (B)(1).



Section 9-11-155. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B) other than clause (iv) thereof, shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution will not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 20, eff June 4, 2008.



Section 9-11-160. Allowances shall be paid monthly.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the member's estate. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-11-150, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 1962 Code Section 61-343; 1962 (52) 1933; 1974 (58) 2032; 2001 Act No. 1, Part II, Section 2B6, eff July 1, 2000.

Effect of Amendment

The 2001 amendment rewrote provisions relating to payments upon the death of the retired member.



Section 9-11-170. Supplemental Allowance Program.

(1) Effective July 1, 1966, there is hereby established a Supplemental Allowance Program to be administered by the Board as part of the System and to provide supplemental allowances for eligible members as hereinafter provided.

(2) The State shall participate in the Supplemental Allowance Program as outlined in this section as of July 1, 1966. Any other employer may, in its discretion, participate in the Supplemental Allowance Program by making application to the Board to so participate and by complying with the requirements of this section and the rules and regulations adopted by the Board for its implementation. Such application shall be made and the employer's participation in the program shall be effective in a manner similar to that provided for applications for and admission to the System as set forth in Section 9-11-40, except item (2).

(3)(a) Any member who is employed as a police officer by a participating employer on the employer's participation date and whose rate of salary or compensation on such date exceeds four hundred dollars per month, shall become a participant in the program on that date, shall be eligible for a supplemental allowance as outlined in this section and shall make supplemental contributions pursuant to item (9) below; except that such member in the employ of a participating employer on such employer's participation date may, within a period of one month following such date, irrevocably elect not to participate in such program by filing with the Board, on a form prescribed by it, a notice of his election not to make such supplemental contributions and a duly executed waiver of the supplemental allowance which would otherwise be payable to him pursuant to this section.

(b) Any member who is employed as a police officer by a participating employer on the employer's participation date and whose salary or compensation on such date is not in excess of four hundred dollars per month shall become a participant in this program as of the first day of the calendar month in which his rate of salary or compensation first exceeds four hundred dollars per month.

(c) Any person who is first employed as a police officer by a participating employer after the employer's participation date shall, as a condition of his employment, become a participant in this program as of the first day of the calendar month in which his rate of salary or compensation first exceeds four hundred dollars per month.

(4) Upon retirement, a member who has participated in the Supplemental Allowance Program will receive a supplemental allowance which shall be a monthly retirement allowance equal to the sum of (a) and (b) below:

(a) An allowance which is the actuarial equivalent of the member's accumulated supplemental contributions; and

(b) An amount equal to the allowance provided in (a) above.

(5) Upon the death of a member prior to his retirement and prior to his withdrawal of contributions on his ceasing to be a police officer under item (7) below, the amount of his accumulated supplemental contributions, if any, shall be paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board, otherwise to his estate.

(6) Upon the death of a beneficiary who has not elected an optional form of allowance in accordance with item (8) below, a lump sum amount shall be paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board, otherwise to his estate. Such lump sum amount shall be equal to the excess, if any, of his total accumulated supplemental contributions at the time his allowance commenced over the sum of the supplemental allowance payments made to him during his lifetime.

(7) Should a member cease to render service as a police officer to an employer, except by reason of death or retirement, his aggregate supplemental contributions, if any, shall be paid to him in the manner and pursuant to the time limitations set forth in Section 9-11-100.

(8) Anything in this section to the contrary notwithstanding, a member who participates in the Supplemental Allowance Program may, in a manner similar to that set forth in Section 9-11-150, elect to convert the supplemental allowance otherwise payable on his account after his retirement into an allowance of equivalent actuarial value, in accordance with one of the options therein set forth.

(9) Each member participating in the Supplemental Allowance Program shall make monthly supplemental contributions equal to six percent of the portion of the monthly salary or compensation in excess of four hundred dollars received by him during his participation in the program.

In addition, each such member may irrevocably elect, within a period of one month following his date of participation, to contribute the amount which would have resulted had he, during each month of his credited service prior to his date of participation, made a contribution to the System equal to two percent of the portion of his rate of monthly salary or compensation in excess of four hundred dollars during the month immediately preceding his date of participation in the program and had such contributions been accumulated with interest at the rate of four percent per annum. If the member elects to make such additional voluntary contributions they shall be made within twelve months after his participation in the Supplemental Allowance Program commences, in such manner as the Board may deem reasonable.

(10) As of the employer's participation date and as of each July first thereafter the Board shall certify to each employer participating in the Supplemental Allowance Program the amount of employer supplemental contribution due the System. The amount of employer contribution payable during the first such period shall be equal to an estimate of the total amount of supplemental contributions that will be made by the participating members employed by that employer during the ensuing period up to the subsequent July first. However, the portion of such members' contributions which is in respect to service prior to the participation date shall be excluded from such estimate. The amount of employer contributions in any subsequent period shall be computed in a similar manner but the resulting amount shall be adjusted by the difference between the estimated amount of such member contributions and the amount of such contributions actually made. The estimate of the amount of contributions that will be made by the members during a period shall be based on the most recent payroll information available as of the date of the certification.

The participating employer shall make an additional level annual contribution for a period of ten years subsequent to its participation date. Such additional contributions shall, in total, be sufficient to liquidate an amount equal to the total contributions by its participating members with respect to their service prior to the employer's participation date. For the purpose of calculating this additional contribution an interest rate of four percent per annum shall be used.

Any forfeitures shall be used to reduce the contributions otherwise payable by a particular participating employer, and will not be applied to increase the benefits of any participating member.

HISTORY: 1962 Code Section 61-343.1; 1966 (54) 2424.



Section 9-11-175. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system will pay all benefits in accordance with the requirements of Internal Revenue Code Section 401(a)(9), including the incidental death benefit requirement in Internal Revenue Code Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Internal Revenue Code Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board will begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 21, eff June 4, 2008.



Section 9-11-180. Department of Public Safety authorized to pay certain moneys into System on behalf of active highway patrol member employees; use of such moneys.

The Department of Public Safety is hereby authorized to pay into the Police Officers' Retirement System fund prior to July 1, 1967, on behalf of active highway patrol member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the Department of Public Safety. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to patrol member employees upon termination of employment with the department nor shall any such funds be paid to a patrol member employee's surviving beneficiary as a residual credit to any patrol member employee's account which may have existed upon his death. Provided, however, that the interest accruing after July 1, 1967 on the amount paid into the fund may be credited to the patrol member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active patrol member employee because of death or termination of employment with the department the System shall refund to the department the amount that it has paid into the fund on behalf of patrol member employees for creditable prior service under the Supplemental Allowance Program of the System.

HISTORY: 1962 Code Section 61-343.2; 1967 (55) 362; 1993 Act No. 181, Section 79, eff July 1, 1993.

Effect of Amendment

The 1993 amendment revised this section by substituting "Department of Public Safety" for "State Highway Department".



Section 9-11-190. Certain moneys shall be paid into System from State's general fund on behalf of active member employees; use of such moneys.

There shall be paid out of the State's general fund into the Police Officers' Retirement System fund (the fund) prior to July 1, 1967, on behalf of active member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the State's general fund. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to member employees upon termination of employment with the State nor shall any such funds be paid to a member employee's surviving beneficiary as a residual credit to any member employee's account which may have existed upon his death. Provided, however, that the interest accruing after July 1, 1967 on the amount paid into the fund may be credited to the member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active member employee because of death or termination of employment with the State the System shall refund to the State's general fund the amount that it has paid into the fund on behalf of member employees for creditable prior service under the Supplemental Allowance Program of the System.

HISTORY: 1962 Code Section 61-343.3; 1967 (55) 608.



Section 9-11-200. Certain moneys may be paid into System by employers on behalf of active member employees; use of such moneys.

Any employer under the South Carolina Police Officers' Retirement System may pay into the Police Officers' Retirement System fund, on behalf of active member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the employer. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to member employees upon termination of employment with the department nor shall any such funds be paid to a member employee's surviving beneficiary as a residual credit to any member employee's account which may have existed upon his death. Provided, however, that the interest accruing on the amount paid into the fund may be credited to the member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active member employee because of death or termination of employment with the employer the System shall refund to the employer the amount that it has paid into the fund on behalf of member employees for creditable prior service under the supplemental allowance program of the System.

HISTORY: 1962 Code Section 61-343.4; 1968 (55) 2348.



Section 9-11-210. Contributions of members; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1) Each Class One member shall contribute to the system twenty-one dollars a month during his service after becoming a member. Each Class Two and Class Three member shall contribute to the system a percentage of the member's earnable compensation as provided pursuant to Section 9-11-225.

(2) Any police officer who is a participant in the Supplemental Allowance Program on June 30, 1974 and has not made contributions under said Program with respect to his credited service prior to his date of participation therein may elect, by written notice filed with the Board within ninety days after July 1, 1974, to establish credit for such service as Class Two service by making a special contribution equal to the amount which would have resulted had he, during each month of such service, made contributions to the System equal to two percent of the portion of his monthly compensation in excess of four hundred dollars during the month immediately preceding his participation in the Supplemental Allowance Program and had such contributions been accumulated with interest at the rate of four percent per annum to July 1, 1974 and at regular interest as determined by the Board thereafter to the date of payment. Such contribution shall be paid within twelve months following the filing of the aforesaid notice.

(3) Any Class Two member, other than a member who makes the election provided in subsection (2) of this section, who has credited service which does not qualify as Class Two service may elect by written notice filed with the Board at any time prior to retirement to establish credit for such service as Class Two service by making a special contribution prior to retirement equal to the excess of (a) five percent of his monthly rate of compensation at the time such contribution is made, over (b) sixteen dollars, multiplied by (c) the number of months of such credited service.

(4) Reserved.

(5) The Board shall prescribe by appropriate rules and regulations the manner in which the contributions provided in subsections (2), (3) and (4) of this section shall be made.

(6) Each member who was, immediately prior to his becoming a member, a participant in another fund shall, and is hereby authorized and required to, cause the amount of his full contributions made under such other fund to be transferred to the System within two months of the date of his membership, provided that the service credited to him under such other fund is includable in his credited service under the System. If the amount so transferred exceeds the amount which would have been transferable from the Police Insurance and Annuity Fund had the member made all required contributions thereto in connection with service prior to July 1, 1962 before becoming a member, plus the amount which the member would have been required to contribute to the System on account of service after said date and prior to his actual date of membership, the Board shall under uniform rules and regulations determine the amount of such excess and treat it as an additional contribution which upon his retirement shall be used to provide an additional retirement allowance. If, however, a deficiency exists, the Board shall require that such deficiency be made up by the member within such period of time as the Board may deem reasonable. This subsection shall not apply to a member transferred from a correlated system to whom the provisions of Section 9-11-40(9) are applicable.

(7) The collection of members' contributions is as follows:

Each employer must cause to be deducted on each and every payroll of a member the contributions payable by the member. In determining the amount to be deducted in a payroll period, the employer may consider the rate of compensation of the member on the first day of the payroll period as continuing throughout the payroll period and it may omit deduction from compensation for any period less than a full payroll period if a police officer was not a member on the first day of the payroll period. The chief fiscal officer of each employer shall transmit the amounts deducted to the System together with a schedule of the contributions, on forms prescribed by the Board, to reach the Retirement System on or before the last day of each month for the preceding month. If any employer fails to do so, or if arrears should at any time exist in making monthly payroll reports and remittances as required hereunder and by the rules and regulations of the Board, the compensation of any person or officer of any employer charged with the responsibility of making monthly payroll reports and remittances to the System must be withheld by the employer in each instance of failure to make the reports and remittances until all reports and remittances required hereunder and by the rules and regulations of the Board have been made. The System shall furnish monthly to the disbursing officers of each employer a statement of any failure to make payroll reports and remittances and the names of the persons or officers failing to make the reports and remittances.

Any person failing to transmit, in the manner and within the period herein required, the contributions deducted is guilty of a misdemeanor and must be punished by fine or imprisonment, or both, in the discretion of the court.

(8) Every member shall be deemed to consent and agree to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under the System.

(9) Each of the amounts so deducted shall be credited to the individual account of the member from whose compensation the deduction was made.

(10) Any employer may pay to the System on behalf of the members in its employ the amounts which such members would otherwise be required to contribute pursuant to subsection (2) or (3) of this section in order to establish credit as Class Two service for any period of credited service prior to the date on which such members became eligible for Class Two membership or for participation in the Supplemental Allowance Program or any amounts which such members would otherwise be required to contribute pursuant to subsection (4) of this section in order to establish credit for any period of service prior to the date on which such members became eligible for membership. Such amounts contributed by an employer shall not be credited to the members' accumulated contributions, but in the event that a member's accumulated contributions are returned to him upon termination of his membership or are paid to the person designated by him upon his death prior to retirement, any amount contributed by the employer on behalf of the member pursuant to this subsection (10) shall be returned to said employer.

(11) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

(12) Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. This item does not apply to bonus payments paid to certain categories of employees annually during their work careers. Bonus or special payments applied only during the "Average Final Compensation" period are excluded as compensation. Not including Class Three members, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave. If a member has received termination pay for unused annual leave on more than one occasion, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave for each termination payment for unused annual leave received by the member. However, only an amount up to and including forty-five days' pay for unused annual leave from the member's last termination payment shall be included in a member's average final compensation calculation for members eligible to have unused annual leave included in that calculation.

HISTORY: 1962 Code Section 61-344; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 219 Pt II Section 26; 1982 Act No. 315, Section 4; 1982 Act No. 349, Section 4; 1982 Act No. 372, Section 3; 1985 Act No. 201, Part II, Sections 47F, and 48G; 1986 Act No. 529, Section 3, eff June 18, 1986; 1988 Act No. 424, Section 3, eff July 1, 1988; 1994 Act No. 420, Section 6, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 2000 Act No. 387, Part II, Section 67P, eff January 1, 2001; 2005 Act No. 14, Section 4, eff July 1, 2004; 2008 Act No. 311, Section 22, eff June 4, 2008; 2012 Act No. 278, Pt III, Section 27, eff July 1, 2012.

Effect of Amendment

The 1986 amendment revised subsection (12) by making grammatical changes; deleting "and other" before "single special payments at retirement"; adding "bonus and incentive-type payments, or any other payments not considered a part of the regular salary base"; and adding the provisions that this item does not apply to bonus payments paid to certain categories of employees annually during their work careers, that bonus or special payments applied only during the "Average Final Compensation" period are excluded as compensation, and that contributions are deductible on pay for unused annual leave.

The 1988 amendment in subsection (1) replaced "sixteen" with "twenty-one", "per" month with "a" month, and "five" with "six and one-half".

The 1994 amendment in subsection (4) increased the contribution rate to establish prior police service from sixteen to twenty-one dollars a month for class one service and from five to six and one-half percent of monthly compensation.

The 2000 amendment substituted "Reserved" for the text of subsection (4).

The 2005 amendment, in subdivision (12), in the fourth sentence added "up to and including forty-five days termination" and added the fifth and sixth sentences.

The 2008 amendment, in subsection (11), deleted the clause at the end of the first sentence referring to the Internal Revenue Code and added the second and fifth sentences.

The 2012 amendment inserted "and Class Three" and substituted "a percentage of the member's earnable compensation as provided pursuant to Section 9-11-225" for "six and one-half percent of his compensation" in item (1); and in item (12) inserted "Not including Class Three members," and "for members eligible to have unused annual leave included in that calculation".



Section 9-11-220. Contributions of employers.

(1) Commencing as of July 1, 1974, each employer shall contribute to the system seven and one-half percent of the compensation of Class One members in its employ and a percentage of compensation for all other members in its employ as provided pursuant to Section 9-11-225.

(2) In addition, the employer of a member who makes a special contribution pursuant to subsection (2), (3) or (4) of Section 9-11-210 to establish credit as Class Two service for credited service which would otherwise be Class One service or to establish credit for service not otherwise credited and an employer who makes a special contribution on behalf of a member pursuant to subsection (10) of Section 9-11-210 in lieu of a contribution pursuant to said subsection (2), (3) or (4) shall make a contribution with respect to such service, determined as follows:

(a) Reserved.

(b) If the special contribution is made pursuant to Section 9-11-210(3), the employer contribution shall be equal to two and one-half percent of the member's monthly rate of compensation at the time such special contribution is made multiplied by the number of months of credited service to be established as Class Two service, except that with respect to any such service rendered prior to July 1, 1974, and after the effective date of the employer's admission to the System such employer contribution shall be based on a rate of one and one-half percent of such compensation.

(c) If the special contribution is made pursuant to Section 9-11-210(4), the employer contribution shall be equal to a percentage of the member's monthly rate of compensation at the time such special contribution is made multiplied by the number of months of service for which credit is to be established. Such percentage shall be seven and one-half percent in the case of a Class One member and ten percent in the case of a Class Two member. The employer contribution required by this subsection shall be paid by the current employer.

The contributions payable by employers under this subsection (2) shall be paid in a lump sum or in installments over such period, not to exceed ten years, as the Board may, under uniform rules, determine.

HISTORY: 1962 Code Section 61-345; 1962 (52) 1933; 1974 (58) 2032; 1982 Act No. 367, Section 2; 2000 Act No. 387, Part II, Section 67Q, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 28, eff July 1, 2012.

Effect of Amendment

The 2000 amendment substituted "Reserved" for the text of subsection (2)(a).

The 2012 amendment rewrote subsection (1).



Section 9-11-225. Employer and employee contribution rates.

(A) As provided in Sections 9-11-210 and 9-11-220, the employer and employee contribution rates for the system beginning in Fiscal Year 2017-2018, expressed as a percentage of earnable compensation, are as follows:

Fiscal Year Employer Contribution Employee Contribution 2017-2018 16.24 9.75 2018-2019 17.24 9.75 2019-2020 18.24 9.75 2020-2021 19.24 9.75 2021-2022 20.24 9.75 2022-2023 21.24 9.75 2023-2024 21.24 9.75 2024-2025 21.24 9.75 2025-2026 21.24 9.75 2026-2027 and after 21.24 9.75

The employer contribution rate set out in this schedule includes contributions for participation in the incidental death benefit plan provided in Sections 9-11-120 and 9-11-125 and for participation in the accidental death benefit program provided in Section 9-11-140. The employer contribution rate for employers that do not participate in these programs must be adjusted accordingly.

(B) After June 30, 2027, the board may increase the percentage rate in employer contributions for the system on the basis of the actuarial valuation. An increase in the employer contribution rate adopted by the board pursuant to this section may not provide for an increase in an amount of more than one-half of one percent of earnable compensation in any one year.

(C)(1) The unfunded actuarial accrued liability (UAAL) of the system as determined by the annual actuarial valuation must be amortized over a funding period that does not exceed the following schedule:

Fiscal Year Funding Period 2017-2018 30 years 2018-2019 29 years 2019-2020 28 years 2020-2021 27 years 2021-2022 26 years 2022-2023 25 years 2023-2024 24 years 2024-2025 23 years 2025-2026 22 years 2026-2027 21 years 2027-2028 and after 20 years

(2) If the scheduled employer and employee contributions provided in subsection (A), or the rates last adopted by the board pursuant to subsection (B), are insufficient to meet the funding period set forth in item (1), for the applicable year, then the board shall increase the employer contribution rate as necessary to meet the funding period set forth in item (1). Such adjustments may be made without regard to the annual limit increase of one-half of one percent of earnable compensation provided pursuant to subsection (B). Participating employers must be notified of any contribution rate increase required by this item by July first of the fiscal year preceding the fiscal year in which the increase takes effect.

(D)(1) After June 30, 2027, if the most recent annual actuarial valuation of the system shows a ratio of the actuarial value of system assets to the actuarial accrued liability of the system (the funded ratio) that is equal to or greater than eighty-five percent, then the board, effective on the following July first, may decrease the then current employer and employee contribution rates in equal amounts upon making a finding that the decrease will not result in a funded ratio of less than eighty-five percent. However, the employee contribution rate may not be less than one-half of the normal cost for the system and any contribution reduction allowed by this item after the employee contribution rate equals one-half of the normal cost must be a reduction in the employer contribution rate.

(2) If contribution rates are decreased pursuant to item (1) of this subsection and the most recent annual actuarial valuation of the system shows a funded ratio of less than eighty-five percent, then effective on the following July first, and annually after that time as necessary, the board shall increase the then current employer and employee contribution rates in equal amounts not exceeding one-half of one percent of earnable compensation in any one year until a subsequent annual actuarial valuation of the system shows a funded ratio that is equal to or greater than eighty-five percent. However, the employee contribution rate may not exceed nine and three quarters of one percent and any contribution increase required by this item after the employee contribution rate equals nine and three quarters of one percent must be an increase in the employer contribution rate.

HISTORY: 2012 Act No. 278, Pt III, Section 19.B, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. I, Section 2, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. I, Section 2, rewrote the section, changing future employer and employee contribution rates and requiring that the unfunded liabilities of the system must be on a certain amortization schedule.



Section 9-11-230. Contributions shall be paid monthly; State funds may be withheld if records or money not received on time.

(1) At the beginning of each year commencing on the first day of July, the Board shall certify to each employer other than the State the amount of employer contribution due the System. It is the duty of the chief fiscal officer of each employer to transmit funds to reach the System on or before the last day of each month on account of each member of the System employed by the employer for the preceding month an amount to cover the monthly contribution of the employer as so certified. The employer's contributions must be included in the budget of the employer and levied and collected in the same manner as any other taxes are levied and collected for the payment of salaries of members. Delinquent payments under this section and Section 9-11-210 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by the Board of Governors of the Federal Reserve System. The adjusted prime rate must be the adjusted prime rate charged by the bank during March of that year.

(2) If within ninety days after request therefor by the Board any employer has not provided the System with the records and other information required hereunder or if within thirty days after the last due date, as herein provided, the full accrued amount of the employer contributions due on account of members employed by an employer has not been received by the System from the chief fiscal officer of the employer, then upon notification by the Board to the State Treasurer and Comptroller General as to the default of the employer as herein provided, any distributions which might otherwise be made to the employer from any funds of the State must be withheld from the employer until notice from the Board to the State Treasurer that the employer is no longer in default.

HISTORY: 1962 Code Section 61-345.1; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 219 Pt II Section 26; 1985 Act No. 201, Part II, Section 47G.



Section 9-11-240. Repealed by 2005 Act No. 153, Pt. IV Section 1.C, eff July 1, 2005.

Editor's Note

Former Section 9-11-240 was entitled "Board shall be trustee of funds; powers with respect to securities and other investments; Board members or employees not to have personal financial interest in moneys" and was derived from 1962 Code Section 61-345.2; 1962 (52) 1933; 1974 (58) 2032; 1998 Act No. 371, Section 6, eff May 26, 1998.



Section 9-11-250. Repealed.

HISTORY: Former Section, titled State Treasurer shall be custodian of funds; disbursement; cash shall be kept available, had the following history: 1962 Code Section 65-345.3; 1962 (52) 1933; 1974 (58) 2032. Repealed by 2017 Act No. 13, Pt. V, Section 17, eff July 1, 2017.



Section 9-11-260. Deposit of assets.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions deducted from the compensation of members, together with the interest credited thereon. Upon the retirement of a member, or upon the death of a member if an allowance is payable to his beneficiary pursuant to Section 9-11-130, the amount of his accumulated contributions shall be transferred to the accumulation account.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the employers, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. The amounts required to allow regular interest on the members' accumulated contributions shall be transferred to the members' account from the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1962 Code Section 61-345.4; 1962 (52) 1933; 1974 (58) 2032.



Section 9-11-265. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 41, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.D, eff July 1, 2012.

Effect of Amendment

The 2012 amendment added the subsection designators, added subsection (B), and made other nonsubstantive changes.



Section 9-11-270. Allowances and other rights exempt from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10 and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to retirement allowance or to the return of contributions, a retirement allowance itself, any optional or death benefit, or any other right accrued or accruing to a person under the provisions of this chapter, and the monies of the system are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process, and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-345.5; 1962 (52) 1933; 1974 (58) 2032; 1989 Act No. 189, Part II, Section 39F, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (approved by the Governor June 8, 1989); 2001 Act No. 16, Section 5, eff April 10, 2001; 2008 Act No. 311, Section 23, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in the first sentence to "Section 20-7-1315" added by the 2008 amendment was changed to "Article 11, Chapter 17, Title 63". Article 11 (Sections 63-17-1410 et seq.) is entitled "Income Withholding to Enforce Child Support".

Effect of Amendment

The 1989 amendment inserted "except the taxes imposed pursuant to Chapters 7, 15, and 16 of Title 12,".

The 2001 amendment inserted "Except as provided in Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio" and made corresponding punctuation changes, and substituted "Chapters 6" for "Chapters 7, 15,".

The 2008 amendment added exceptions in the first sentence and added the second sentence excepting authorized deductions from a retirement allowance.



Section 9-11-280. Contracts with members shall be obligations of System only; rights of members upon termination of System or discontinuation of contributions.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions and of any other employer is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated by such employers in the annual appropriations act, county supply acts and other periodic appropriations for the purpose of this chapter. In case of termination of the System, or in the event of discontinuance of contributions hereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are non-forfeitable.

HISTORY: 1962 Code Section 61-345.6; 1962 (52) 1933; 1970 (56) 1938; 1974 (58) 2032.



Section 9-11-290. Property of System is exempt from State and local taxes.

All property owned or acquired by the System for purpose of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-345.7; 1962 (52) 1933; 1974 (58) 2032.



Section 9-11-300. Increase in retirement allowances as of July 1, 1974.

For all retirement allowances due on or after July 1, 1974, the retirement allowance payments to any member retired prior to said date or his beneficiary designated under an optional benefit or to any other beneficiary in receipt of an allowance prior to said date, exclusive of payments under the Supplemental Allowance Program, shall be recomputed as though the provisions of Section 9-11-60(2), (a) of this chapter had been in effect at the time of his most recent retirement. Any such benefits payable under the Supplemental Allowance Program shall be increased by ten percent effective July 1, 1974. This section shall not, however, be applicable to the part of any retirement allowance derived from a member's accumulated additional contributions.

Benefits payable due to retirement prior to July 1, 1988, shall be increased by fourteen and three-tenths percent effective July 1, 1988.

Benefits payable due to retirement before July 1, 1989, must be increased by seven percent effective July 1, 1989.

HISTORY: 1962 Code Section 61-346; 1969 (56) 25; 1971 (57) 66; 1973 (58) 106; 1974 (58) 2032; 1988 Act No. 424, Section 6, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60G, eff July 1, 1989 (became law without the Governor's signature).

Effect of Amendment

The 1988 amendment added the second unnumbered paragraph providing for the increase of retirement benefits for retirements prior to July 1, 1988.

The 1989 amendment added the third unnumbered paragraph, increasing benefits by seven percent.



Section 9-11-310. Repealed by 2012 Act No. 278, Pt II, Section 29, eff July 1, 2012.

Editor's Note

Former Section 9-11-310 was entitled "Cost-of-living adjustment to be based on Consumer Price Index" and was derived from 1962 Code Section 61-347; 1974 (58) 2032; 1982 Act No. 368, Section 2; 1984 Act No. 382, Section 2; 2001 Act No. 1, Part II, Section 2A8; 2008 Act No. 311, Section 2.



Section 9-11-312. Retirement allowance adjustment.

Effective July 1, 2012, and annually thereafter, the retirement allowance received by retirees and their surviving annuitants pursuant to the provisions of this chapter, inclusive of Section 9-11-140 must be increased by the lesser of one percent or five hundred dollars. Only those retirees and their surviving annuitants in receipt of an allowance on July first preceding the effective date of the increase are eligible to receive the increase. Any increase in allowance granted pursuant to this section must be included in the determination of any subsequent increase.

HISTORY: 2012 Act No. 278, Pt III, Section 19.A, eff July 1, 2012.



Section 9-11-315. Beneficiaries receiving Medicaid (Title XIX) sponsored nursing home care; effect on benefits; exception.

Notwithstanding any other provision of law, except as provided below, retirees and beneficiaries under the Police Officers Retirement System receiving Medicaid (Title XIX) sponsored nursing home care as of June thirtieth of the prior fiscal year shall receive no increase in retirement benefits during the current fiscal year. However, a retired employee affected by the above prohibition may receive the scheduled increase if he is discharged from the nursing home and does not require admission to a hospital or nursing home within six months. The Department of Health and Human Services, the Department of Social Services, and the State Retirement Systems must share the information needed to implement this section.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.E(2), eff July 1, 2002.



Section 9-11-320. False statements and falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, as a result of such act shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or imprisonment not exceeding twelve months, or both in the discretion of the court.

HISTORY: 1962 Code Section 61-345.8; 1962 (52) 1933; 1974 (58) 2032.



Section 9-11-325, 9-11-330. Repealed by 2000 Act No. 387, Part II, Section 67R, eff January 1, 2001.

Editor's Note

Former Section 9-11-325 was entitled "Benefits for out-of-state service" and was derived from 1987 Act No. 43 Section 1, eff April 28, 1987; 1994 Act No. 420, Section 7, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit.

Former Section 9-11-330 was entitled "Payroll deduction installment purchase plan for establishing credit" and was derived from 1991 Act No. 64, Section 2, eff May 27, 1991.



Section 9-11-350. Compensation used to determine benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 4, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 24, eff June 4, 2008.

Effect of Amendment

The 2008 amendment added the clause at the end of the first sentence starting with ", as adjusted", added the second sentence defining "annual compensation" and added the third sentence relating to cost-of-living adjustments.



Section 9-11-355. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 25, eff June 4, 2008.



Section 9-11-360. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation will include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following will apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-11-310 will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under Section 9-11-310;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member is no longer eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable under Section 9-11-310 shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-11-310 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and on and after July 1, 2007, is the thirty-year treasury rate effect for the first day of the plan year with a one-year stabilization period, and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D) the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system will fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service, including parental, medical, sabbatical, and similar leave, as an employee, other than as an employee described in subitem (a) of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service will be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the South Carolina Police Officers Retirement System as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 26, eff June 4, 2008.

Editor's Note

Section 9-11-310, referenced in subsection (C), was repealed by 2012 Act No. 278.



Section 9-11-510. South Carolina Police Officers Retirement System shall pay certain retirement allowances and death benefits; appropriations.

All retirement allowances otherwise payable to police officers retired under such fund and in force on June 30, 1963, and all death benefits otherwise payable on account of such retired police officers shall become payable under the South Carolina Police Officers Retirement System effective as of July 1, 1973, the monthly benefits under the provisions of this section shall be one hundred forty percent of those payable prior to such date. Appropriations for this purpose shall be made annually in the general appropriations act.

HISTORY: 1962 Code Section 61-326; 1963 (53) 70; 1970 (56) 1953; 1973 (58) 623; 1983 Act No. 27, Section 1.



Section 9-11-520. Rights of participants on June 30, 1963 in service of political subdivisions not members of South Carolina Police Officers Retirement System.

If a police officer is a participant in the Police Insurance and Annuity Fund at the termination of the fund as of June 30, 1963, and if he is then in the service of a political subdivision, agency or department of the State which has not then become an employer under the System, he shall be entitled to a refund of his aggregate contributions previously made by him to the fund. Such refund shall be made as promptly as possible following his application therefor and he shall not be entitled to any other credit or benefit on account of his participation in the fund nor shall he be a member of the System while his refund is being processed. Furthermore, he shall become a member of the South Carolina Retirement System as of July 1, 1963; provided, he is in the service of a political subdivision participating as an employer in such retirement system, but without credit for any service rendered prior to July 1, 1963; provided, further, that if such political subdivision has on or before July 1, 1963 established for its police officers a pension fund in which he is eligible, or required, to participate he shall be subject to the terms and provisions of such pension fund and shall not become a member of the South Carolina Retirement System as of July 1, 1963 unless such pension fund so permits or requires.

HISTORY: 1962 Code Section 61-327; 1963 (53) 70.



Section 9-11-525. Increase in monthly benefits under Police Insurance and Annuity Fund.

Beneficiaries receiving benefits under the Police Insurance and Annuity Fund shall receive a fifty dollar a month increase in their monthly benefits effective July 1, 1994.

HISTORY: 1988 Act No. 658, Part II, Section 45, eff June 8, 1988; 1994 Act No. 497, Part II, Section 140, eff June 29, 1994.

Effect of Amendment

The 1994 amendment substituted "July 1, 1994" for "July 1, 1988".






CHAPTER 12 - QUALIFIED EXCESS BENEFITS ARRANGEMENTS

Section 9-12-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting as trustee of the retirement systems and acting through its Division of Retirement Systems.

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from time to time.

(3) "QEBA" means a Qualified Excess Benefit Arrangements under Section 415(m) of the Internal Revenue Code.

(4) "Retirement system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors, Retirement System for Members of the General Assembly, and Police Officers Retirement System established pursuant to Chapters 1, 8, 9, and 11 of this title.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 55, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board".



Section 9-12-20. Qualified Excess Benefit Arrangements created.

Each retirement system may establish and maintain a QEBA. The amount of any annual benefit that would be payable pursuant to this chapter but for the limitation imposed by Section 415 of the Internal Revenue Code shall be paid from a QEBA established and maintained pursuant to this chapter. A QEBA established under this chapter shall be maintained through a separate unfunded QEBA. This arrangement is established for the sole purpose of enabling the retirement systems to continue to apply the same formulas for determining benefits payable to all employees covered by the retirement systems created under Chapters 1, 8, 9, and 11 of this title, including those whose benefits are limited by Section 415 of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-30. Administration of QEBAs.

The board shall administer the QEBAs. The board has full discretionary authority to determine all questions arising in connection with the QEBAs, including its interpretation and any factual questions arising under the QEBAs. Further, the board has full authority to make modifications to the benefits payable under the QEBAs as may be necessary to maintain the QEBAs' qualification under Section 415(m) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-40. Eligibility for participation in a QEBA.

All members, retired members, and beneficiaries of the retirement systems are eligible to participate in a QEBA if their benefits would exceed the limitation imposed by Section 415 of the Internal Revenue Code. Participation is determined for each calendar year, and participation shall cease for any calendar year in which the benefit of a member, retired member, or beneficiary is not limited by Section 415 of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-50. QEBA supplemental retirement allowance.

On and after the effective date of the QEBA, the board shall pay to each eligible retiree and beneficiary a supplemental retirement allowance equal to the difference between the retiree's or beneficiary's monthly benefit otherwise payable from the applicable retirement system prior to any reduction or limitation because of Section 415 of the Internal Revenue Code and the actual monthly benefit payable from the retirement system as limited by Section 415. The board shall compute and pay the supplemental retirement allowance in the same form, at the same time, and to the same persons as such benefits would have otherwise been paid as a monthly pension under the retirement system except for the Internal Revenue Code Section 415 limitations.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-60. Amount of contributions to the QEBA.

The board shall determine the amount of benefits that cannot be provided under the retirement systems because of the limitations of Section 415 of the Internal Revenue Code, and the amount of contributions that must be made to the QEBAs as separate funds within the retirement systems. The board shall engage such actuarial services as shall be required to make these determinations. If applicable, fees for the actuary's service shall be paid by the applicable employers.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-70. Employer contributions and separate fund.

Contributions shall not be accumulated under a QEBA to pay future supplemental retirement allowances. Instead, each payment of contributions by the applicable employer that would otherwise be made to a retirement system shall be reduced by the amount necessary to pay the required supplemental retirement allowances, and these contributions will be deposited in a separate fund that is a portion of the retirement system. This separate fund is intended to be exempt from federal income tax under Sections 115 and 415(m) of the Internal Revenue Code. The board shall pay the required supplemental retirement allowances to the member, retired member, or beneficiary out of the employer contributions so transferred. The employer contributions otherwise required under the terms of a retirement system shall be divided into those contributions required to pay supplemental retirement allowances hereunder, and those contributions paid into and accumulated in the retirement system funds created under Chapter 16 of this title to pay the maximum benefits permitted. Employer contributions made to a separate fund to provide supplemental retirement allowances shall not be commingled with the contributions paid into and accumulated in the retirement system funds created under Chapter 16. The supplemental retirement allowance benefit liability shall be funded on a calendar year to calendar year basis. Any assets of a separate QEBA fund not used for paying benefits for a current calendar year shall be used, as determined by the board, for the payment of administrative expenses of the QEBA for the calendar year.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-80. No ability to defer.

A member, retired member, or beneficiary cannot elect to defer the receipt of all or any part of the payments due under a QEBA.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-90. No assignment.

Payments under a QEBA are exempt from garnishment, assignment, alienation, judgments, and other legal processes to the same extent as a retirement allowance under a retirement system.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-100. QEBA funds unsecured.

Nothing in this chapter shall be construed as providing for assets to be held in trust or escrow or any form of asset segregation for members, retired members, or beneficiaries. To the extent any person acquires the right to receive benefits under a QEBA, the right shall be no greater than the right of any unsecured general creditor of the State of South Carolina.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-110. QEBA is a governmental plan.

A QEBA is a portion of a governmental plan as defined in Section 414(d) of the Internal Revenue Code, and is intended to meet the requirements of Internal Revenue Code Sections 115 and 415(m), and shall be so interpreted and administered.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



Section 9-12-120. No deduction for employer contributions.

Amounts deducted from employer contributions and deposited in a separate QEBA fund shall not increase the amount of employer contributions required under Chapters 1, 8, 9, and 11 of this title.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.






CHAPTER 13 - FIREMEN'S PENSION FUNDS IN CITIES

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-13-10. Power of cities to establish pension funds, create board of trustees, and raise monies.

In any city of this State having a fire department with one or more paid members, the city council may form a pension fund, create a board of trustees to manage such fund and raise funds for the pensioning of disabled and retired firemen of such cities.

HISTORY: 1962 Code Section 61-381; 1952 Code Section 61-381; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 1.



Section 9-13-20. Board of trustees and officers thereof.

The board of trustees shall consist of five members as follows: the chief of the fire department, the mayor of the city, or one member of council to be appointed by the mayor who will serve a two-year term, and three members elected in such manner and with such qualifications as council by ordinance shall prescribe and having terms of office of not more than three years. Any member is eligible to succeed himself. The board shall select from its members a president and secretary and the city treasurer is ex officio treasurer of the board and custodian of the pension fund, but has no vote as a member of the board.

HISTORY: 1962 Code Section 61-382; 1952 Code Section 61-382; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 2; 1997 Act No. 118, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1997).

Effect of Amendment

The 1997 amendment rewrote this section.



Section 9-13-30. City attorney shall advise and represent board.

The city attorney or corporation counsel shall give advice to the board of trustees in all matters pertaining to its duties and the management of the firemen's pension fund whenever thereunto requested and he shall represent and defend the board as its attorney in all suits or actions at law or in equity that may be brought against it and bring all suits and actions in its behalf that may be required or determined upon by the board.

HISTORY: 1962 Code Section 61-383; 1952 Code Section 61-383; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-40. Rules and regulations; decisions on applications.

The board of trustees of the firemen's pension fund shall, by four-fifths vote of its members, make all necessary regulations for its government in the discharge of its duties and may, if the pension fund be sufficient, provide by such regulation for benefits in addition to those provided for by this chapter and the conditions on which such benefits may be paid. The board of trustees shall hear and decide all applications for pensions under this chapter. Its decisions on such applications shall be final and conclusive and not subject to review or reversal except by the board.

HISTORY: 1962 Code Section 61-384; 1952 Code Section 61-384; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 3.



Section 9-13-45. Annual actuarial valuation of assets and liabilities.

The board of trustees shall designate an actuary who shall, on the basis of regular interest and tables last adopted by the board, make an annual valuation of the contingent assets and liabilities of the system.

HISTORY: 1979 Act No. 79 Section 11.



Section 9-13-50. Investment of fund.

The board of trustees may invest the pension fund in the name of "Board of Trustees of the Firemen's Fund of the City of __________" in any of the following:

(1) Obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States;

(2) Obligations of the Federal intermediate credit banks, Federal home loan banks, Federal National Mortgage Association, banks for cooperatives and Federal land banks and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92-181);

(3) Obligations of this State;

(4) In the shares of Federal savings and loan associations and State-chartered building or savings and loan associations in which deposits are guaranteed by the Federal Savings and Loan Insurance Corporation, not to exceed the amount covered by insurance.

All such securities shall be deposited by the treasurer with other securities of the city and shall be subject to the order of the board of trustees.

HISTORY: 1962 Code Section 61-385; 1952 Code Section 61-385; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1974 (58) 2382; 1979 Act No. 79 Section 4.



Section 9-13-60. Selection of depository.

A board of trustees of a firemen's pension fund hereunder shall select a bank or banks in which all monies shall be deposited by the treasurer of the board.

HISTORY: 1962 Code Section 61-386; 1952 Code Section 61-386; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1955 (49) 260; 1979 Act No. 79 Section 5.



Section 9-13-70. Payments by treasurer to fund; collection of assessments.

City councils of cities having boards of trustees of firemen's pension funds under this chapter shall ordain and order that the city treasurer pay into the pension fund, semi-annually at such dates as may be adopted by the respective city councils, the amounts as levied, the treasurer to report them to the secretary of the board of trustees to be entered on the records of the board at its next meeting. The collection of the assessments under this chapter shall be liable to the same enforcement as any other taxes under the laws of this State.

HISTORY: 1962 Code Section 61-387; 1952 Code Section 61-387; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-80. Sources of funds.

The funds for such pension fund shall be raised as follows:

(1) The board of trustees may take by gift, devise or bequest any money, real estate, personal property or other valuable things and pay them into the pension fund;

(2) All forfeitures and fines imposed upon any member of the fire department, by way of discipline, shall be paid into the pension fund;

(3) All proceeds from sales of condemned or discarded personal property and equipment in use in the department may be paid into the pension fund;

(4) The city council of any city having a board of trustees under this chapter may levy and collect such taxes as may be necessary and appropriate such monies as may be necessary to supplement and support such pension funds and may assess and collect from the salary of each member of the fire department an amount set by the board in accordance with a majority vote of the members of the fire department and pay such assessments into the pension fund;

(5) Any funds remitted to the firemen's pension fund derived from foreign insurance companies as provided in Chapter 57 of Title 38.

Provided , however, that such funds shall not be restricted for such use by the participating fire departments.

HISTORY: 1962 Code Section 61-388; 1952 Code Section 61-388; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 6.



Section 9-13-90. Annual report of board.

The board of trustees shall make a report to the city council of the condition of the pension fund within sixty days after the end of each fiscal year of the city.

HISTORY: 1962 Code Section 61-389; 1952 Code Section 61-389; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-100. Record of proceedings.

The board shall cause to be kept a record of all its meetings and proceedings.

HISTORY: 1962 Code Section 61-390; 1952 Code Section 61-390; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-110. Interest on deposits or investments.

In case the pension fund, or any part thereof, shall, by order of the board or otherwise, be deposited in any bank or invested as herein stated all interest or money which may be paid or agreed to be paid on account of such sums or deposit shall belong to and constitute a part of the fund. But nothing herein contained shall be construed as authorizing the treasurer to deposit such funds, or any part thereof, unless so authorized by the board.

HISTORY: 1962 Code Section 61-391; 1952 Code Section 61-391; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-120. Disbursement of funds.

All moneys ordered to be paid by the board of trustees shall be paid by the treasurer only upon warrants signed by the president of the board and countersigned by the secretary thereof or, in the absence of either one or both of such officers, by the president and secretary pro tem, as may be appointed by the board of trustees at a meeting called for that purpose, and no warrant shall be drawn except by order of the board, duly entered in the records of the proceedings of the board.

HISTORY: 1962 Code Section 61-392; 1952 Code Section 61-392; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-130. Only regular members are eligible for pensions or other benefits.

No person shall be entitled to receive any pension or other benefits from any such fund except a regularly paid member of a regularly organized fire department and in accordance with the provisions herein contained.

HISTORY: 1962 Code Section 61-393; 1952 Code Section 61-393; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-140. Eligibility of person who was thirty-five years of age when first employed as a fireman.

No person who had or has attained thirty-five years of age upon first becoming regularly employed as a member of the fire department shall ever be eligible for any benefits under this chapter unless he has been regularly and continuously a volunteer member of the same department since before he attained thirty-five years of age.

HISTORY: 1962 Code Section 61-394; 1952 Code Section 61-394; 1945 (44) 236.



Section 9-13-150. Retirement after twenty-five years of service.

Any fireman who has served in the fire department in the city or who has served in fire departments of one or more cities that come within the terms of this chapter for a period of twenty-five years shall, upon his written application, be retired and receive a monthly pension as provided by this chapter and applicable regulations, but in no event less than one hundred dollars. No fireman shall be required to so apply. This section shall also apply to those firemen retired prior to May 19, 1947, either because of physical disability or otherwise.

Provided , however, that the provisions of this section shall not be construed to expand and obligate the pension system in order to comply with the provisions of this section.

HISTORY: 1962 Code Section 61-395; 1952 Code Section 61-395; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1946 (44) 1475; 1947 (45) 572; 1979 Act No. 79 Section 7.



Section 9-13-160. Disability retirement.

Any member of the fire department of any such city having a pension fund who shall, while in the performance of his duties in such fire department, become and is found, upon examination by a physician to be appointed by the board of trustees, to be physically or mentally disabled by reason of such service in such fire department to such extent that he is permanently unable to perform his accustomed tasks, shall be retired from service in such fire department by the board of trustees of the firemen's pension fund upon the certificate of such physician and by a majority vote of the board.

HISTORY: 1962 Code Section 61-398; 1952 Code Section 61-398; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1947 (45) 572; 1979 Act No. 79 Section 8.



Section 9-13-170. Amount of pension upon disability retirement.

Upon such retirement the board of trustees shall order the payment to such disabled or retired member of such fire department monthly from the pension fund pursuant to regulations adopted by the board of trustees as authorized by this chapter, but in no event less than the sum of one hundred dollars a month.

HISTORY: 1962 Code Section 61-399; 1952 Code Section 61-399; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1946 (44) 1475; 1947 (45) 572; 1979 Act No. 79 Section 9.



Section 9-13-180. Effect of demotion for political reasons.

Any person eligible for a pension under this chapter who has held the same position for five years with any department but who has been demoted for political reasons shall have his pension computed on the basis of the highest salary which he earned continuously for five years.

HISTORY: 1962 Code Section 61-402; 1952 Code Section 61-402; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-190. Funeral benefits.

Any regular member of such fire department, or any retired member after the completion of five years' regular service, shall be entitled to a funeral benefit as set by board regulation having general applicability, upon death from any cause, such funeral benefit to be paid by the board of trustees from the pension fund to the nearest relative of such deceased fireman or pensioner.

HISTORY: 1962 Code Section 61-403; 1952 Code Section 61-403; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 10.



Section 9-13-200. Proration of benefits when fund shall be insufficient.

If at any time, from any unforeseen cause, there shall not be sufficient money in any such pension fund to pay each person entitled to the benefit thereof the full amount per month as herein provided, then an equal percentage of such monthly payment shall be made to each beneficiary until the fund shall be replenished sufficiently to warrant the resumption of payment thereafter of full pension pay to each of such beneficiaries, unless the city council shall by direct appropriation supplement the pension fund sufficiently to enable the board of trustees to pay the full amounts per month as herein provided.

HISTORY: 1962 Code Section 61-404; 1952 Code Section 61-404; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-210. Fund shall contain minimum amount as a prerequisite to payment.

No pensions or benefits shall be allowed, passed upon or paid by said board of trustees until there shall be in such pension fund at least one thousand dollars, exclusive of any anticipated tax, levy, appropriation or salary assessment.

HISTORY: 1962 Code Section 61-405; 1952 Code Section 61-405; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-220. Record of retired firemen.

There shall be kept in the office of the board of trustees by the secretary a book to be known as the list of retired firemen. This book shall give a full and complete history and record of all the actions of the board of trustees in retiring all persons under this chapter. Such record shall give names, dates of joining the department, dates of retirement and the reasons thereof, of all persons retired.

HISTORY: 1962 Code Section 61-406; 1952 Code Section 61-406; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



Section 9-13-230. Fund and payments shall not be subject to execution or other legal process.

No portion of any such pension fund shall, either before or after an order for its distribution by the board to such disabled and pensioned members of the fire department, be held, taken, subjected to or retained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree or any process or proceeding whatsoever issued out of or by any court in this State for the payment or satisfaction in whole or in part of any debt, damage, claim, demand or judgment against any member, but such fund shall be sacredly held, kept, secured and distributed for the purpose of pensioning the persons, or the payment of funeral expenses, as named in this chapter, and for no other purpose whatsoever.

HISTORY: 1962 Code Section 61-407; 1952 Code Section 61-407; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.






CHAPTER 15 - ANNUITY CONTRACTS FOR EMPLOYEES OF SCHOOLS AND EDUCATIONAL INSTITUTIONS

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-15-10. School districts and State-supported institutions of higher learning authorized to purchase annuity contracts.

The various school districts of this State and State-supported institutions of higher learning are authorized to enter into agreements to pay, at the request of their employees, a part of the incomes of such employees, not to exceed the exclusion allowance provided in Section 403(b)(2) of the Internal Revenue Code of the United States, for the purchase of annuity or other contracts which meet the requirements of Section 403(b) of the Internal Revenue Code.

HISTORY: 1962 Code Section 61-441; 1972 (57) 2399.



Section 9-15-20. Payments for annuity contracts shall be considered income.

The amounts so paid for any such contract shall be considered as payment of salary to such employee for purposes of the Teachers' Retirement System, State aid, Social Security, State income taxes and other State purposes.

HISTORY: 1962 Code Section 61-442; 1972 (57) 2399.






CHAPTER 16 - RETIREMENT SYSTEM FUNDS

Section 9-16-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Assets" means all funds, investments, and similar property of the retirement system.

(2) "Beneficiary" means a person, other than the participant, who is designated by a participant or by a retirement program to receive a benefit under the program.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting as trustee of the retirement system.

(3.5) "Commission" means the Retirement System Investment Commission.

(4) "Fiduciary" means a person who:

(a) exercises any authority to invest or manage assets of a system;

(b) provides investment advice for a fee or other direct or indirect compensation with respect to assets of a system or has any authority or responsibility to do so;

(c) is a member of the commission;

(d) is the commission's chief investment officer; or

(e) is the commission's chief executive officer.

(5) "Participant" means an individual who is or has been an employee enrolled in a retirement program and who is or may become eligible to receive or is currently receiving a benefit under the program. The term does not include an individual who is no longer an employee of an employer as defined by laws governing the retirement system and who has withdrawn his contributions from the retirement system.

(6) [Reserved]

(7) "Retirement program" means a program of rights and obligations which a retirement system establishes or maintains and which, by its express terms or as a result of surrounding circumstances:

(a) provides retirement benefits to qualifying employees and beneficiaries; or

(b) results in a deferral of income by employees for periods extending to the termination of covered employment or beyond.

(8) "Retirement system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors, Retirement System for Members of the General Assembly, National Guard Retirement System, and Police Officers Retirement System established pursuant to Chapters 1, 8, 9, 10 and 11 of this title.

(9) "Trustee" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2005 Act No. 155, Section 4, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 56, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. III, Section 7, eff July 1, 2017.

Effect of Amendment

The first 2005 amendment added item (3.5); in item (4)(c), substituted "is a member of the commission; or" for "is a member of the State Budget and Control Board when it acts as trustee for the retirement system"; added item (4)(d); and, in item (6), substituted "[Reserved]" for the definition of "Panel".

The second 2005 amendment, in item (8), added the references to the National Guard Retirement System and to Chapter 10.

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in items (3) and (9).

2017 Act No. 13, Pt. III, Section 7, added (4)(e), adding "commission's chief executive officer" to the definition of "fiduciary".



Section 9-16-20. Investment and management authority of commission; holding assets in group trust under Section 401(a)(24) of the Internal Revenue Code.

(A) All assets of a retirement system are held in trust. The commission has the exclusive authority, subject to this chapter and Section 9-1-1310, to invest and manage those assets.

(B) If the retirement system invests in a security issued by an investment company registered under the Investment Company Act of 1940 (15 U.S.C. Section 80a-1, et seq.), the assets of the system include the security, but not assets of the investment company.

(C) The board shall hold the assets of the retirement systems in a group trust under Section 401(a)(24) of the Internal Revenue Code that meets the requirements of Revenue Ruling 81-100, 1981-1 C.B. 326, as amended by Revenue Ruling 2004-67. Any group trust shall be operated or maintained exclusively for the commingling and collective investment of funds from other trusts that it holds. The board shall be permitted to hold in this group trust funds that consist exclusively of trust assets held under plans qualified under Internal Revenue Code Section 401(a), individual retirement accounts that are exempt under Internal Revenue Code Section 408(e), and eligible governmental plans that meet the requirements of Internal Revenue Code Section 457(b). For this purpose, a trust includes a custodial account under Internal Revenue Code Section 401(f) or under Internal Revenue Code Section 457(g)(3).

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2008 Act No. 311, Section 27, eff June 4, 2008.

Effect of Amendment

The 2005 amendment, in subsection (A), in the second sentence substituted "commission" for "trustee".

The 2008 amendment added subsection (C) relating to holding the assets of the retirement systems in a group trust.



Section 9-16-30. Delegation of functions by commission; standard of care; agent's duty and submission to jurisdiction.

(A) The commission may delegate functions that a prudent person acting in a like capacity and familiar with those matters could properly delegate under the circumstances but final authority to invest cannot be delegated.

(B) The commission shall exercise reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the retirement program; and

(3) periodically reviewing the agent's performance and compliance with the terms of the delegation.

(C) In performing a delegated function, an agent owes a duty to the retirement system and to its participants and beneficiaries to comply with the terms of the delegation and, if a fiduciary, to comply with the duties imposed by Section 9-16-40.

(D) A commission member who complies with subsections (A) and (B) is not liable to the retirement system or to its participants or beneficiaries for the decisions or actions of the agent to whom the function was delegated.

(E) By accepting the delegation of a function from the commission, an agent submits to the jurisdiction of the courts of this State.

(F) The commission may limit the authority of an agent to delegate functions under this section.

(G) The commission shall cast shareholder proxy votes that are in keeping with its fiduciary duties that are consistent with the best interest of the trust fund and most likely to maximize shareholder value.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2017 Act No. 13 (H.3726), Pt. III, Section 8, eff July 1, 2017.

Effect of Amendment

The 2005 amendment substituted "commission" for "trustee" throughout.

2017 Act No. 13, Pt. III, Section 8, added (G), relating to shareholder proxy votes.



Section 9-16-40. Standards for discharge of duty.

A trustee, commission member, or other fiduciary shall discharge duties with respect to a retirement system:

(1) solely in the interest of the retirement systems, participants, and beneficiaries;

(2) for the exclusive purpose of providing benefits to participants and beneficiaries and paying reasonable expenses of administering the system;

(3) with the care, skill, and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose;

(4) impartially, taking into account any differing interests of participants and beneficiaries;

(5) incurring only costs that are appropriate and reasonable; and

(6) in accordance with a good faith interpretation of this chapter.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.

Effect of Amendment

The 2005 amendment in the introductory paragraph added ", or commission member".



Section 9-16-50. Investment and management considerations by trustee; diversification; verification of facts; statement of investment objectives and policies.

(A) In investing and managing assets of a retirement system pursuant to Section 9-16-40, the commission:

(1) shall consider among other circumstances:

(a) general economic conditions;

(b) the possible effect of inflation or deflation;

(c) the role that each investment or course of action plays within the overall portfolio of the retirement system;

(d) needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(e) the adequacy of funding for the plan based on reasonable actuarial factors;

(2) shall diversify the investments of the retirement system unless the commission reasonably determines that, because of special circumstances, it is clearly prudent not to do so;

(3) shall make a reasonable effort to verify facts relevant to the investment and management of assets of a retirement system;

(4) may invest in any kind of property or type of investment consistent with this chapter and Section 9-1-1310;

(5) may consider benefits created by an investment in addition to investment return only if the commission determines that the investment providing these collateral benefits would be prudent even without the collateral benefits.

(B) The commission shall adopt a statement of investment objectives and policies for the retirement system. The statement must include the desired rate of return on assets overall, the desired rates of return and acceptable levels of risk for each asset class, asset-allocation goals, guidelines for the delegation of authority, and information on the types of reports to be used to evaluate investment performance. At least annually, the commission shall review the statement and change or reaffirm it. The relevant portion of this statement may constitute parts of the annual investment plan required pursuant to Section 9-16-330.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.

Effect of Amendment

The 2005 amendment substituted "commission" for "trustee" throughout.



Section 9-16-55. Investments in companies that in their operations are complicit with the government of Sudan in the Darfur genocide.

(A) As used in this section:

(1) "Active business operations" means a company engaged in business operations that provide revenue to the government of Sudan or a company engaged in oil-related activities.

(2) "Business operations" means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan.

(3) "Commission" means the Retirement System Investment Commission.

(4) "Company" means a sole proprietorship, organization, association, corporation, partnership, venture, or other entity, its subsidiary or affiliate that exists for profit-making purposes or to otherwise secure economic advantage. "Company" also means a company owned or controlled, either directly or indirectly, by the government of Sudan, that is established or organized under the laws of or has its principal place of business in the Republic of the Sudan.

(5) "Government of Sudan" means the government of Sudan or its instrumentalities as further defined in the Darfur Peace and Accountability Act of 2006.

(6) "Invest" or "investment" means the purchase, ownership, or control of stock of a company, association, or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Sudan, corporate bonds, or other debt instruments issued by a company. It does not include indirect beneficial ownership through index funds, commingled funds, limited partnerships, derivative instruments, or the like.

(7) "Military equipment" means weapons, arms, or military defense supplies.

(8) "Oil-related activities" means, but is not limited to, the export of oil, extracting or producing oil, exploration for oil, or the construction or maintenance of a pipeline, refinery, or other oil field infrastructure.

(9) "Public employee retirement funds" means those assets as defined in Section 9-16-10(1).

(10) "Substantial action" means a boycott of the government of Sudan, curtailing business in Sudan until that time described in subsection (E), selling company assets, equipment, or real and personal property located in Sudan, or undertaking significant humanitarian efforts in the eastern, southern, or western regions of Sudan.

(11) 'Sudan' means the Republic of the Sudan, a territory under the administration or control of the government of Sudan, including, but not limited to, the Darfur region, or an individual, company, or public agency located in Khartoum, northern Sudan, or the Nile River Valley that supports the Republic of the Sudan.

(B) The commission shall not invest public employee retirement funds in a company with business operations in Sudan if:

(1)(a) the company is engaged in active business operations in Sudan; or

(b) the company is not engaged in oil-related activities and lacks significant business operations in the eastern, southern, and western regions of Sudan; and

(2)(a) the company is engaged in oil-related activities or energy or power-related operations, or contracts with another company with business operations in the oil, energy, and power sectors of Sudan, and the company has failed to take substantial action related to the government of Sudan because of the Darfur genocide; or

(b) the company has demonstrated complicity in the Darfur genocide.

(C) Notwithstanding subsection (B), the commission shall not invest public employee retirement funds in a company that supplies military equipment within the borders of Sudan. If a company provides equipment within the borders of Sudan that may be readily used for military purposes, including, but not limited to, radar systems and military-grade transport vehicles, there is a strong presumption against investing in that company unless that company implements safeguards to prevent the use of that equipment for military purposes.

(D)(1) Nothing in this section requires the commission to take action as described in this section unless the commission determines, in good faith, that the action described in this section is consistent with the fiduciary responsibilities of the commission as described in this chapter and there are appropriated funds of the State to absorb the expenses of the commission to implement this section.

(2) Subsection (B) does not apply to:

(a) investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Sudan;

(b) investments in a company that promotes health, education, journalistic, or religious activities in or welfare in the western, eastern, or southern regions of Sudan;

(c) investments in a United States company that is authorized by the federal government to have business operations in Sudan.

(E) The restrictions provided for in this section apply only until:

(1) the government of Sudan halts the genocide in Darfur for twelve months as determined by both the Department of State and the Congress of the United States; or

(2) the United States revokes its current sanctions against Sudan.

(F) Present and former board members, officers, and employees of the State Fiscal Accountability Authority, present, future, and former directors, officers, and employees of the South Carolina Public Employee Benefit Authority, the Retirement System Investment Commission, and contract investment managers retained by the commission must be indemnified from the general fund of the State and held harmless by the State from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney's fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former board members, officers, employees, or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to this section.

HISTORY: 2008 Act No. 248, Section 2, eff upon approval (became law without the Governor's signature on June 5, 2008); 2012 Act No. 278, Pt IV, Subpt 2, Section 57, eff July 1, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2008 Act No. 248, Section 1, provides as follows:

"The General Assembly finds that:

"(1) The Congress of the United States has declared that genocide is occurring in the Darfur region of Sudan.

"(2) Investing public retirement funds in business firms and institutions with ties to the repressive regime in Sudan is inconsistent with the moral and political values of the people of South Carolina.

"(3) Divestment is a course of last resort that should be used sparingly and under extraordinary circumstances and that the genocide occurring in the Sudan is reprehensible and abhorrent and requires special circumstance."

Effect of Amendment

The 2012 amendment rewrote subsection (F).



Section 9-16-60. Evaluation of fiduciary's compliance with law not to be hindsight; decision-making evaluated in context of whole portfolio.

(A) Compliance by the trustee, commission, or other fiduciary with Sections 9-16-30, 9-16-40, and 9-16-50 must be determined in light of the facts and circumstances existing at the time of the trustee's, commission's, or fiduciary's decision or action and not by hindsight.

(B) The commission's investment and management decisions must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the retirement system.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.

Effect of Amendment

The 2005 amendment, in subsection (A), added "commission," and ", commission's"; and, in subsection (B), substituted "commission's" for "trustee's".



Section 9-16-70. Liability for breach of duty; insurance by retirement system or fiduciary; disclosure of terms and conditions.

(A) A commission member or other fiduciary who breaches a duty imposed by this chapter is personally liable to the retirement system for any losses resulting from the breach and any profits resulting from the breach or made by the commission member or other fiduciary through use of assets of the system by the commission member or other fiduciary. The commission member or other fiduciary is subject to other equitable remedies, as the court considers appropriate, including removal.

(B) An agreement that purports to limit the liability of a trustee or other fiduciary for a breach of duty under this chapter is void.

(C) The retirement system may insure a trustee, commission member, fiduciary, or itself against liability or losses occurring because of a breach of duty under this chapter.

(D) A trustee, commission member, or other fiduciary may insure against personal liability or losses occurring because of a breach of duty under this chapter if the insurance is purchased or provided by the individual trustee, commission member, or fiduciary, but a fiduciary who obtains insurance pursuant to this chapter must disclose all terms, conditions, and other information relating to the insurance policy to the retirement system.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.

Effect of Amendment

The 2005 amendment substituted "commission member" for "trustee" throughout.



Section 9-16-80. Investment meetings of board or commission as executive sessions exempt from disclosure; records of such meetings.

(A) Meetings by the board while acting as trustee of the retirement system, or meetings of the commission, or by its fiduciary agents to deliberate about, or make tentative or final decisions on, investments or other financial matters may be in executive session if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives.

(B) A record of the board, or commission, or of its fiduciary agents that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is exempt from the disclosure requirements of Chapter 4 of Title 30, the Freedom of Information Act, to the extent and so long as its disclosure would jeopardize the ability to implement an investment decision or program or to achieve investment objectives.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.

Effect of Amendment

The 2005 amendment, in subsection (A), added ", or meetings of the commission,"; and, in subsection (B), added ", or commission,".



Section 9-16-90. Quarterly and annual investment reports; contents.

(A) The commission shall provide investment reports at least quarterly during the fiscal year to the State Fiscal Accountability Authority, Revenue and Fiscal Affairs Office, and the Executive Budget Office, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and other appropriate officials and entities.

(B) In addition to the quarterly reports provided in subsection (A), the commission shall provide an annual report to the State Fiscal Accountability Authority, Revenue and Fiscal Affairs Office, and the Executive Budget Office, the Speaker of the House of Representatives, members of the House of Representatives or Senate, but only upon their request, the President Pro Tempore of the Senate, and other appropriate officials and entities of the investment status of the retirement systems. The report must contain:

(1) a description of a material interest held by a trustee, fiduciary, or an employee who is a fiduciary with respect to the investment and management of assets of the system, or by a related person, in a material transaction with the system within the last three years or proposed to be effected;

(2) a schedule of the rates of return, net of total investment expense, on assets of the system overall and on assets aggregated by category over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available, and the rates of return on appropriate benchmarks for assets of the system overall and for each category over each period;

(3) a schedule of the sum of total investment expense, manager fees and expenses, and general administrative expenses for the fiscal year expressed as a percentage of the fair value of assets of the system on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years;

(4) a schedule of the net manager fees and expenses for each asset class for the fiscal year, including the total amount of manager fee and expense for each asset class and the amount of manager fee and expense for each asset class divided into the amounts attributable to management fees, performance fees or carried interest, and other expenses charged to the managed investment vehicle. The amount of manager fees and expenses must be expressed in total, and in each category of fee and expense, as a dollar amount and a percentage of the fair value of assets of the system on the last day of the fiscal year. The schedule also must include the net investment return for each asset class. In addition to being included in the annual report required by this subsection, the schedule of manager fees and expenses required by this item also must be published in a conspicuous location on the commission's website;

(5) a schedule of all assets held for investment purposes on the last day of the fiscal year aggregated and identified by issuer, borrower, lessor, or similar party to the transaction stating, if relevant, the asset's maturity date, rate of interest, par or maturity value, number of shares, costs, and fair value and identifying an asset that is in default or classified as uncollectible; and

(6) a schedule of investment decisions that have been delegated from the commission to the chief investment officer to include the name, asset class, asset value, fees paid, and performance since inception by the manager.

These disclosure requirements are cumulative to and do not replace other reporting requirements provided by law.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2017 Act No. 13 (H.3726), Pt. III, Section 9, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2005 amendment substituted "commission" for "trustees" and "State Budget and Control Board" for "panel" throughout.

2017 Act No. 13, Pt. III, Section 9, in (B)(3), substituted ", manager fees and expenses, and general administrative expenses" for "and total general administrative expense"; added (B)(4) and (B)(6), relating to schedules for net manager fees and expenses, and schedules for all assets held for investment purposes; and made other nonsubstantive changes.



Section 9-16-100. Restrictions on lobbyists.

(A) A lobbyist, as defined in Section 2-17-10(13), may not contact any member of the commission, the chief executive officer, chief investment officer, or staff member of the commission to solicit the investment of funds with a particular entity regardless of whether the lobbyist represents that entity.

(B) The commission may not make an investment with or invest in a fund managed by an external investment manager if a placement agent receives compensation as a result of the commission's investment. For purposes of this subsection, "placement agent" means an individual directly or indirectly hired, engaged, or retained by, or serving for the benefit of or on behalf of, an external manager or an investment fund managed by an external manager, and who acts or has acted for compensation as a finder, solicitor, marketer, consultant, broker, or other intermediary in connection with making an investment with or investing in a fund managed by the external investment manager.

(C) The commission may not invest in any asset or with any entity in which a commissioner or his immediate family has any interest. This subsection does not apply to publicly traded securities.

HISTORY: 2017 Act No. 13 (H.3726), Pt. III, Section 13, eff July 1, 2017.



Section 9-16-310. Repealed by 2012 Act No. 278, Pt IV, Subpt 3, Section 63, eff July 1, 2012.

Editor's Note

2012 Act No. 278, Section Pt IV, Subpt 3, 63, provides as follows:

"Effective July 1, 2012, Section 9-16-310 of the 1976 Code, relating to the State Retirement Systems Investment Panel, is repealed. Effective after December 31, 2013, the Deferred Compensation Commission is abolished. All of the functions and duties of the Deferred Compensation Commission are devolved upon the Board of Directors of the South Carolina Public Employee Benefit Authority as of January 1, 2014."

Former Section 9-16-310 was entitled "State Retirement Systems Investment Panel; membership qualifications, terms and compensation; role in preparing annual investment plan" and was derived from 1998 Act No. 371, Section 2; 2005 Act No. 153, Pt IV, Section 3.



Section 9-16-315. Retirement System Investment Commission; membership; terms; qualifications; chief executive officer; chief investment officer and administrative staff; attorneys; costs and salary.

(A) There is established the "Retirement System Investment Commission" (RSIC) consisting of eight members, seven of which have voting privileges, as follows:

(1) two members appointed by the Governor, one of which is an active member of the South Carolina Retirement System, Police Officers Retirement System, the Judges and Solicitors Retirement System, or the National Guard Retirement System;

(2) one member appointed by the State Treasurer;

(3) one member appointed by the Comptroller General;

(4) one member appointed by the Chairman of the Senate Finance Committee;

(5) one member appointed by the Chairman of the House Ways and Means Committee;

(6) one member who is a retired member of the South Carolina Retirement System, Police Officers Retirement System, Judges and Solicitors Retirement System, or National Guard Retirement System. This representative member must be appointed by unanimous vote of the voting members of the commission; and

(7) the Executive Director of South Carolina Public Employee Benefit Authority, ex officio, without voting privileges.

(B) In making appointments, the appointing authorities shall select members who are representative of the racial, gender, and geographical diversity of the State.

Members shall serve for terms of four years and until their successors are appointed and qualify. Except for the Executive Director of the South Carolina Public Employee Benefit Authority, a person appointed may not serve until the appointing official certifies to the Secretary of State that the appointee meets or exceeds the qualifications set forth in subsections (D) and (E). A person appointed may not qualify unless he first certifies that he meets or exceeds the qualifications applicable for his appointment. Terms are deemed to expire after June thirtieth of the year in which the term is due to expire. Members are appointed for a term and may be removed before the term expires only by the Governor for the reasons provided in Section 1-3-240(C). A member may not be appointed to serve more than two consecutive full four-year terms. A member serving a second or greater term, beginning July 1, 2016, may not serve an additional consecutive four-year term upon the expiration of his term pursuant to the provisions of this subsection. A member who has served for ten or more years as of July 1, 2017, may complete the term for which he was appointed but may not be reappointed to the commission.

(C) The commission shall select one of the voting members to serve as chairman and shall select those other officers it determines necessary.

(D) A person may not be appointed to the commission unless the person possesses at least one of the following qualifications:

(1) the Chartered Financial Analyst credential of the CFA Institute;

(2) at least twelve years as a Certified Financial Planner credentialed by the Certified Financial Planner Board of Standards;

(3) the Chartered Alternative Investment Analyst certification of the Chartered Alternative Investment Analyst Association;

(4) at least twenty years professional actuarial experience, including at least ten as an Enrolled Actuary licensed by a Joint Board of the Department of the Treasury and the Department of Labor, to perform a variety of actuarial tasks required of pension plans in the United States by the Employee Retirement Income Security Act of 1974;

(5) at least twenty years professional teaching experience in economics or finance, ten of which must have occurred at a doctorate-granting university, master-granting college or university, or a baccalaureate college as classified by the Carnegie Foundation;

(6) an earned Ph.D. in economics or finance from a doctorate-granting institution as classified by the Carnegie Foundation;

(7) the Certified Internal Auditor credential of The Institute of Internal Auditors;

(8) at least twelve years of professional experience in the financial management of pensions or insurance plans; or

(9) at least twelve years of professional experience as a certified public accountant with financial management, pension, or insurance audit expertise.

(E) Except for the member appointed pursuant to subsection (A)(6) and (7), a person may not be appointed or continue to serve who is an elected or appointed officer of the State or any of its political subdivisions, including school districts.

(F) The Retirement System Investment Commission is established to invest the funds of the retirement system. All of the powers and duties of the State Budget and Control Board as investor in equity securities and the State Treasurer's function of investing in fixed income instruments are transferred to and devolved upon the Retirement System Investment Commission.

(G) The commission shall employ a chief executive officer who serves at the pleasure of the commission. The chief executive officer is the chief administrative officer of the commission as an agency and is charged with the affirmative duty to carry out the mission, policies, and direction of the commission as established by the commission. The chief executive officer is delegated the authority of the commission necessary, reasonable, and prudent to carry out the operation and management of the commission as an agency and to implement the commission's decisions and directives. Notwithstanding Section 9-16-30, the chief executive officer may execute on behalf of the commission any documents necessary to implement a final decision to invest.

(H)(1) The chief executive officer shall employ a chief investment officer. The chief investment officer shall develop and maintain annual investment plans and invest and oversee the investment of retirement system funds subject to the oversight of the chief executive officer.

(2) The chief executive officer shall employ the other professional, administrative, and clerical personnel he determines necessary to support the administration and operation of the commission and fix their compensation pursuant to an organizational plan approved by the commission. All employees of the commission are employees at will and serve at the pleasure of the chief executive officer. The compensation of the chief executive officer, chief investment officer, and other employees of the commission is not subject to the state compensation plan.

(I) Notwithstanding Section 1-7-170, the commission, in consultation with the Attorney General, may engage, on a fee basis, attorneys necessary to exercise its exclusive authority to invest and manage the retirement system's assets. The commission shall establish policies and procedures for the retention of attorneys pursuant to this subsection and shall notify the Attorney General of the terms and conditions of a representation upon engagement. The commission shall provide quarterly reports to the Attorney General on attorneys retained, hourly rates, and estimated maximum fees, which he shall monitor for reasonableness and to ensure consistency with the terms and conditions of the representation.

(J)(1) The administrative costs of the Retirement System Investment Commission must be paid from the earnings of the state retirement system.

(2) Each commission member, except for the Executive Director of the South Carolina Public Employee Benefit Authority, shall receive an annual salary of twenty thousand dollars plus mileage and subsistence as provided by law for members of state boards, committees, and commissions. Notwithstanding any other provision of law, membership on the commission does not make a member eligible to participate in a retirement system administered pursuant to this title and does not make a member eligible to participate in the employee insurance program administered pursuant to Article 5, Chapter 11, Title 1, if the member is not otherwise eligible. Compensation paid on account of the member's service on the commission is not considered earnable compensation for purposes of any retirement system administered pursuant to this title.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 3, Section 64.A, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. III, Section 10, eff July 1, 2017.

Editor's Note

2012 Act No. 278, Pt IV, Subpt 3, Section 64.C, provides as follows:

"Notwithstanding the provision of Section 9-16-315(E) as amended in this section, appointed members of the Retirement System Investment Commission serving on June 30, 2012, shall continue to serve for the remainder of their current and any succeeding terms for which they are appointed, after which their successors must have a qualification described in Section 9-16-315(E) as amended by this section."

Effect of Amendment

The 2012 amendment rewrote the section.

2017 Act No. 13, Pt. III, Section 10, rewrote the section, changing certain members of the commission, adding qualifications, and requiring the commission to employ a chief executive officer.



Section 9-16-320. Adoption of annual investment plan; quarterly review; deliberations in executive session; independent advisors.

(A) The commission shall meet no later than May first of each year to adopt the proposed annual investment plan for the retirement systems for the next fiscal year. The annual investment plan must be developed by the chief investment officer. No later than April first of each year, the chief investment officer shall submit the proposed plan to the commission. Amendments may be made to the plan by the commission during the fiscal year.

(B) The commission shall meet at least once during each fiscal-year quarter for the purposes of reviewing the performance of investments, assessing compliance with the annual investment plan, and determining whether to amend the plan. The commission shall meet at such other times as are set by the commission or the chairman or requested by the board.

(C) The commission may discuss, deliberate on, and make decisions on a portion of the annual investment plan or other related financial or investment matters in executive session if disclosure thereof would jeopardize the ability to implement that portion of the plan or achieve investment objectives.

(D) A record of the commission that discloses discussions, deliberations, or decisions on portions of the annual investment plan or other related financial or investment matters is not a public record under Section 30-4-20 to the extent and so long as its disclosure would jeopardize the ability to implement that portion of the plan or achieve investment objectives.

(E) [Reserved]

(F) [Reserved]

(G) The commission may retain independent advisors to assist it and periodically shall provide for an outside evaluation of the investment strategy.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.

Editor's Note

2005 Act No. 153, PT IV Section 7.B, provides as follows:

"Notwithstanding any other provision of law, the annual investment plan otherwise due to take effect July 1, 2005, may be amended to provide for implementation of the revised investment limits provided pursuant to this part and this subsection and the provisions of Section 9-16-340(B) of the 1976 Code, as amended by this part, take effect upon approval of this act by the Governor."

Effect of Amendment

The 2005 amendment, in subsection (A), in the first sentence substituted "commission" for "panel", in the second sentence "chief investment officer" for "panel", in the third sentence "April" for "June", "chief investment officer" for "panel", and "commission" for "board", and in the fourth sentence "commission" for "panel" and deleted "with the approval of the board"; in subsection (B), substituted "commission" for "panel" throughout and at the end of the first sentence substituted "amend the plan" for "recommend amendments to the plan to the board"; in subsection (C), substituted "commission" for "panel"; in subsection (D), substituted "commission" for "panel or of the Retirement System"; in subsections (D) and (F), substituted "[Reserved]" for the text which provided for administrative costs and fiduciary care, respectively; and, in subsection (G), substituted "commission" for "panel" and deleted "of the board" following "strategy".



Section 9-16-330. Statement of actuarial assumptions and investment objectives; delegation of final authority to invest; components of plan; diversification; verification of investment facts; analysis and recommendations.

(A) The commission shall provide the chief executive officer and the chief investment officer with a statement of general investment objectives. The commission also shall provide the chief executive officer and the chief investment officer with a statement of actuarial assumptions developed by the system's actuary and approved by the board. The commission shall review the statement of general investment objectives annually for the purpose of affirming or changing it and advise the chief executive officer and the chief investment officer of its actions. The retirement system shall provide the commission, its chief executive officer and chief investment officer that data or other information needed to prepare the annual investment plan.

(B)(1) Notwithstanding Section 9-16-30(A), the commission's statement of general investment objectives may include a delegation to the chief investment officer of the final authority to invest an amount not to exceed:

(a) two percent of the total value of portfolio assets for each investment, if the investment is in assets that are publicly tradeable and the investment provides for liquidity in ninety days or less; or

(b) one percent of the total value of portfolio assets for each investment, if the investment is in assets that are not publicly tradeable or the investment's liquidity provision is greater than ninety days.

(2) Any final authority delegated to the chief investment officer pursuant to this subsection must be exercised subject to the oversight of the chief executive officer. The closing documentation of an investment made pursuant to this delegation must include the chief executive officer's certification that the investment conforms to the amount and the extent of the delegation. Any authority exercised pursuant to this section must be exercised in a manner consistent with the limitations imposed by this section and investments may not be divided into smaller amounts in order to avoid these limitations. The commission must be notified of an investment made pursuant to any delegated authority within three business days of the investment's closing and the investment must be reviewed with the commission at its next regularly scheduled meeting. The commission may amend, suspend, or revoke the delegation of the final authority to invest at any time and may place stricter limits on any delegated authority than those provided in this subsection.

(C) The annual investment plan must be consistent with actions taken by the commission pursuant to subsection (A) and must include, but is not limited to, the following components:

(1) general operational and investment policies;

(2) investment objectives and performance standards;

(3) investment strategies, which may include indexed or enhanced indexed strategies as the preferred or exclusive strategies for equity investing, and an explanation of the reasons for the selection of each strategy;

(4) industry sector, market sector, issuer, and other allocations of assets that provide diversification in accordance with prudent investment standards, including desired rates of return and acceptable levels of risks for each asset class;

(5) policies and procedures providing flexibility in responding to market contingencies;

(6) procedures and policies for selecting, monitoring, compensating, and terminating investment consultants, equity investment managers, and other necessary professional service providers;

(7) methods for managing the costs of the investment activities; and

(8) a detailed description of the amount and extent of the final authority to invest made by the commission pursuant to subsection (B).

(D) In developing the annual investment plan, the chief investment officer shall:

(1) diversify the investments of the retirement systems, unless the commission reasonably determines that, because of special circumstances, it is clearly not prudent to do so; and

(2) make a reasonable effort to verify facts relevant to the investment of assets of the retirement systems.

(E) Before the implementation of delegation of final investment authority from the commission to the chief investment officer, the commission's external investment consultant shall provide an analysis of the extent of investment authority delegation in other public pension funds, including resulting investment performance, and recommendations regarding policy parameters to govern investment authority delegation. The analysis and recommendations must be completed and provided to the commission before the implementation of delegation of final investment authority to the chief investment officer.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005; 2017 Act No. 13 (H.3726), Pt. III, Section 11, eff July 1, 2017.

Effect of Amendment

The 2005 amendment rewrote subsection (A), substituting "commission" and "chief investment officer" for "panel" and adding the fourth sentence relating to information for the annual investment plan; in subsection (B), in the introductory paragraph and in paragraph (C)(1), substituted "commission" for "panel" and in subsection (C), in the introductory paragraph substituted "chief investment officer" for "panel".

2017 Act No. 13, Pt. III, Section 11, in (A), inserted "executive officer and the chief" in four places; added (B), relating to final authority to invest certain amounts; redesignated the remaining paragraphs accordingly; added (C)(8), relating to the final authority to invest; added (E), relating to analysis of the extent of investment authority delegation in other public pension funds; and made other nonsubstantive changes.



Section 9-16-335. Assumed annual rate of return.

(A) For all purposes of this title, the assumed annual rate of return on the investments of the Retirement System must be established by the General Assembly pursuant to this section. Effective July 1, 2017, the assumed annual rate of return on retirement system investments is seven and one quarter percent.

(B) The assumed rate of return set in subsection (A) expires on July 1, 2021. A new annual rate of return must be set and made effective no later than July 1, 2021, and, every four years after, a new annual rate must be set and made effective. Before January first of each year that the assumed rate of return is due to expire, the board shall submit a proposed assumed annual rate of return for the corresponding four-year period. The proposed assumed annual rate of return must be developed based on the recommendations of the board's actuary and in consultation with the commission, and must be submitted to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee. If the General Assembly does not enact a joint resolution that continues or amends the assumed annual rate of return before expiration, the assumed annual rate of return developed and submitted by the board takes effect for the corresponding four-year period until subsequent action of the General Assembly.

HISTORY: 2012 Act No. 278, Pt V, Section 68, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. I, Section 3, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. I, Section 3, added paragraph designator (A), in (A), substituted "2017" for "2016" and "seven and one quarter percent" for "seven and one-half percent", and added (B).



Section 9-16-340. Investment of retirement systems assets; annual investment plan; adoption and review.

(A) The commission, acting through the chief investment officer, shall invest and reinvest the assets of the retirement systems as provided in Section 9-1-1310. The commission may employ or retain administrators, agents, consultants, or other advisors it considers necessary with respect to making investments. The chief investment officer may use the services of the State Treasurer in making nonequity security investments as the chief investment officer determines appropriate.

(B) After receiving the proposed plan of the chief investment officer, the commission shall adopt an annual investment plan, which must be implemented by the commission through the chief investment officer. The commission shall regularly review the plan implementation and make amendments as it considers appropriate. The plan must include the minimum and maximum portions of system assets that may be allocated to equity investments on an ongoing basis not to exceed seventy percent.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt. IV Section 3 [Subsection (A) eff July 1, 2005; subsection (B) eff June 10, 2005].

Editor's Note

2005 Act No. 153, PT IV Section 7.B, provides as follows:

"Notwithstanding any other provision of law, the annual investment plan otherwise due to take effect July 1, 2005, may be amended to provide for implementation of the revised investment limits provided pursuant to this part and this subsection and the provisions of Section 9-16-340(B) of the 1976 Code, as amended by this part, take effect upon approval of this act by the Governor."

2005 Act No. 153, Pt V Section 1, provides as follows:

"(A) Beginning October 1, 2005, all assets and liabilities, appropriations, FTE's, employees, contracts, real and personal property, records, and archives of the State Budget and Control Board with respect to its investment duties for the various state retirement systems are transferred to and devolved upon the Retirement System Investment Commission.

"(B) It is the intention of the General Assembly that the transfer required by this act occurs seamlessly, and to this end, the Executive Director of the State Budget and Control Board and the State Treasurer shall ensure an orderly transfer that allows no hiatus in the investment of the funds of the retirement systems."

Effect of Amendment

The 2005 amendment rewrote this section to reflect the roles of the commission and the chief investment officer and to delete subsection (C) setting forth plan requirements.



Section 9-16-345. Minority and minority-owned business representation.

In hiring and procurement in the implementation and administration of this chapter, and consistent with its duties as fiduciary under this title, the commission shall strive to assure that minorities and minority-owned businesses are represented.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.



Section 9-16-350. Use of information for self-interest; blind trusts; violations; punishment; provisions cumulative with other laws.

(A) It is unlawful for a member, employee, or agent of the commission or anyone acting on its behalf to use any information concerning commission activities to obtain any economic interest for himself, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated.

(B) If a member of the commission, an employee of the commission, or a member of his immediate family holds an economic interest in a blind trust, he is not considered to have violated the provisions of subsection (A) even if the acquisition of the economic interest by the blind trust would otherwise violate the provisions of subsection (A), if the existence of the blind trust and the manner of its control is disclosed to the State Ethics Commission and the commission.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years and fined not more than one hundred thousand dollars.

(D) The provisions of this section are cumulative to, and not in lieu of, any other provisions of law applicable to the commission and its members in the performance of official duties including, but not limited to, Chapter 13 of Title 8.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.

Effect of Amendment

The 2005 amendment substituted "commission" for "panel" throughout; and, in subsection (B), at the end substituted "commission for "Budget and Control Board".



Section 9-16-360. Standards of conduct for fiduciary or employee of fiduciary.

(A) In addition to and not in lieu of the provisions of Section 9-16-350 and Chapter 13 of Title 8, and for the purposes of this article, there are the standards of conduct provided in subsection (B) of this section that apply for a fiduciary or employee of a fiduciary.

(B) A fiduciary or employee of a fiduciary shall:

(1) take no action to purchase or acquire services or property for the commission or the retirement system where the fiduciary or employee of the fiduciary, their family, or their business associates have a financial interest in the services or property;

(2) take no action to invest retirement system funds in any share, or other security if the fiduciary or employee of the fiduciary, their family, or their business associates have an interest in, are underwriters of, or receive any fees from the investment;

(3) have no interest in the profits or receive any benefit from a contract entered into by the fiduciary;

(4) not use their positions to secure, solicit, or accept things of value, including gifts, travel, meals and lodging, and consulting fees for payment for outside employment, from parties doing or seeking to do business with or who are interested in matters before the fiduciary;

(5) not represent, while serving as or in the employment of the fiduciary and for one year after leaving the fiduciary, any person, in any fashion, before any public agency, with respect to any matters in which the fiduciary personally participated while serving as or employed by the fiduciary;

(6) not take any official action on matters that will result in a benefit to themselves, their family members, or their business associates;

(7) not, during or after their term of service, disclose or use confidential information acquired in their official capacity as fiduciary or employee of the fiduciary, without proper authorization;

(8) not use assets of the system for their own interests;

(9) not act on behalf of a party whose interests are adverse to the system or the fiduciary, even if the member receives no personal gain;

(10) not have any direct or indirect interest in the gains or profits of any system investment other than the indirect interest of a passive investor holding less than five percent of the outstanding equity in a publicly-traded security;

(11) not make investments through or purchases from, or otherwise do any business with a former fiduciary member or employee or with a business that is owned or controlled by a former fiduciary member or employee, for a period of three years after the fiduciary member or employee leaves the fiduciary.

The provisions of this subsection do not apply to an employee or affiliate of a fiduciary described in Section 9-16-10(4)(a) and (b) if the commission elects specifically to waive this application by written contract with such a fiduciary. The commission shall disclose any such waivers in its quarterly report.

(C) A breach of the standards provided in this section is grounds for the removal of a commission member as a conflict of interest pursuant to the Governor's removal powers under Section 1-3-240(C), for the dismissal of an employee of the commission, and in the case of a corporate fiduciary, at the commission's option, voiding any contract with the fiduciary.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005; 2006 Act No. 264, Sections 5.A, 5.B, eff May 2, 2006.

Effect of Amendment

The 2006 amendment, in subsection (B), in paragraph (10) added the final clause starting with "other than the indirect interest" and added an undesignated paragraph at the end relating to waiver of application of the section to certain employees or affiliates of a fiduciary.



Section 9-16-370. Defense and indemnification of Retirement System Investment Commission members, officers and management employees.

The State shall defend the members of the Retirement System Investment Commission established pursuant to this article against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the commission and must indemnify these members for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State shall defend officers and management employees of the commission against a claim or suit that arises out of or by virtue of performance of official duties unless the officer, or management employee was acting in bad faith and must indemnify these officers, and management employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members, officers, and management employees after they have left their membership on or employment with the commission, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of the commission.

HISTORY: 2006 Act No. 264, Section 1, eff May 2, 2006.



Section 9-16-380. Audit of Retirement System Investment Commission.

Every four years the State Auditor shall employ a private audit firm to perform a fiduciary audit on the Retirement System Investment Commission. The audit firm must be selected by the State Auditor. A report from the private audit firm must be completed by January 15, 2019, and every four years after that time. Upon completion, the report must be submitted to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 3, Section 64.B, eff July 1, 2012; 2017 Act No. 13 (H.3726), Pt. III, Section 12, eff July 1, 2017.

Effect of Amendment

2017 Act No. 13, Pt. III, Section 12, rewrote the section, providing that the Retirement System Investment Commission be audited every four years.



Section 9-16-710. Investment education services.

Notwithstanding an employee's right to obtain educational and administrative services from independent companies or vendors, or both, that offer products in the state's retirement plans, the South Carolina Retirement Systems may provide unbiased investment education services including, but not limited to, instructional videos identifying plan types, plan provisions, and plan differences to any participant in any of the state's retirement plans.

HISTORY: 2002 Act No. 287, Section 1, eff July 1, 2002.






CHAPTER 17 - OPTIONAL RETIREMENT PROGRAM FOR PUBLICLY-SUPPORTED FOUR-YEAR AND POSTGRADUATE INSTITUTIONS OF HIGHER EDUCATION [REPEALED]

Section 9-17-10 to 9-17-60. Repealed by 2001 Act No. 54, Section 3, eff July 1, 2002.

Editor's Note

Former Section 9-17-10 was entitled: Program established; eligibility; benefits and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987; 1998 Act No. 419, Part II, Section 28A, eff June 30, 1998.

Former Section 9-17-20 was entitled: Administration; designation of benefit providers and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987.

Former Section 9-17-30 was entitled: Employee selection from retirement program options and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987; 1998 Act No. 419, Part II, Section 28B, eff June 30, 1998.

Former Section 9-17-40 was entitled: Contributions and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987; 1991 Act No. 171, Part II, Section 12A, eff July 1, 1991; 1998 Act No. 419, Part II, Section 28C, eff June 30, 1998; 2001 Act No. 54, Section 1, eff July 1, 2001.

Former Section 9-17-50 was entitled: Effect of election of optional program and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987.

Former Section 9-17-60 was entitled: Nonavailability of state benefits for service rendered while in optional program and was derived from 1987 Act No. 42 Section 1, eff April 28, 1987.






CHAPTER 18 - QUALIFIED DOMESTIC RELATIONS ORDERS

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-18-10. Definitions.

As used in this chapter:

(1) "Administrator" means the director of the retirement systems.

(2) "Alternate payee" means a spouse or former spouse of a member or retired member who is recognized by a domestic relations order as having a right to receive all or a portion of the benefits payable by a retirement system with respect to such member or retired member.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Death benefit" means any benefit payable upon the death of a member under Sections 9-1-1650, 9-1-1660, 9-8-110(1), (3), or (4), 9-9-100(1), (2), or (3), 9-11-110, or 9-11-130. The term 'death benefit' does not include any optional form death benefit or any benefit payable under life insurance maintained by a retirement system, by this State or any of its agencies, or by a political subdivision of this State.

(5) "Disability benefit" means any benefit payable to a member or retired member on account of his disability under Sections 9-1-1540, 9-8-60, 9-9-65, or 9-11-80.

(6) "Domestic relations order" means any judgement, decree, or order, including approval of a property settlement agreement, which relates to the provision of alimony payments or marital property rights to a spouse or former spouse of a member or retired member, and is made pursuant to a domestic relations law, including a law of this State or of another state.

(7) "Member" means any person included in the membership of the retirement system.

(8) "Optional form death benefit" means any periodic benefit payable upon the death of a member or retired member on account of the member's selection of an optional form of allowance under Sections 9-1-1620, 9-8-70, 9-9-70, or 9-11-150.

(9) "Qualified domestic relations order" means a domestic relations order which creates or recognizes the existence of an alternate payee's right, or assigns to an alternate payee the right, to receive all or a portion of a benefit payable with respect to a member or retired member under a retirement system, which directs that retirement system to disburse benefits to the alternate payee, and which meets the requirements of this chapter.

(10) "Retirement benefit" means any benefit payable to a retired member and which is based on the member's age, service, pay, or accumulated contributions. "Retirement benefit" does not include any optional form death benefit.

(11) "Retirement System" or "system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors of the State of South Carolina, Retirement System for Members of the General Assembly of the State of South Carolina, or South Carolina Police Officers Retirement System.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995); 2012 Act No. 278, Pt IV, Subpt 2, Section 58, eff July 1, 2012.

Effect of Amendment

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in item (3).



Section 9-18-20. Payment of benefits by retirement system pursuant to qualified domestic relations order; requirements for qualified domestic relations order; grounds upon which system may reject order.

(A) Sections 9-1-1680, 9-8-190, 9-9-180, or 9-11-270 apply to the creation, assignment, recognition, or enforcement of a right to any benefit payable under a retirement system with respect to a member or retired member pursuant to a domestic relations order unless the order is determined to be a qualified domestic relations order. A qualified domestic relations order may order that all or any part of any (1) retirement benefit, (2) withdrawal or refund of contributions, (3) disability benefit, or (4) death benefit that becomes payable under the retirement system on account of the member or retired member, instead be paid by the system to the alternate payee. No other benefits provided under the retirement system may be paid to an alternate payee. A domestic relations order constitutes a qualified domestic relations order if it orders the payment of only those types of benefits described in clauses (1) through (4) of this subsection and meets the requirements set forth in subsection (B).

(B) A domestic relations order is a qualified domestic relations order only if the order:

(1) clearly specifies the retirement system to which it applies;

(2) clearly specifies the name, social security number, and last known mailing address of the member or retired member and the name, social security number, and mailing address of the alternate payee covered by the order, and states the date of marriage;

(3) clearly specifies the types of benefits described in subsection (A) to which the order applies;

(4) clearly specifies the amount or percentage of each benefit to be paid by the retirement system to the alternate payee or the manner in which the amount or percentage is to be determined;

(5) clearly specifies the number of payments or the period to which the order applies;

(6) clearly specifies whether the alternate payee is to share proportionately in benefit increases due to cost-of-living adjustments;

(7) does not require the retirement system to pay any benefit at a time or in an amount that would not otherwise have been payable at the time or in such an amount;

(8) does not require the retirement system to provide any benefit or option not otherwise provided under the provisions of law governing the system;

(9) does not require the retirement system to provide the alternate payee optional payment forms;

(10) does not require the retirement system to provide increased benefits determined on the basis of actuarial value;

(11) does not require the payment of benefits to the alternate payee which is required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(12) does not require the payment of benefits to the alternate payee before the retirement of a member, the distribution of a withdrawal of contributions to a member, or other distribution to a member, retired member, or beneficiary;

(13) does not require that the alternate payee be provided the right to designate a beneficiary to receive benefits after the alternate payee's death;

(14) does not require that a member, retired member, or beneficiary elect a particular optional payment form or make any other election, except for the designation of the alternate payee as a recipient of death benefits; and

(15) does not require a member to terminate employment, to withdraw contributions, or to apply for retirement.

(C) The retirement system may reject a domestic relations order as a qualified domestic relations order if the order:

(1) does not provide for a proportional reduction of the amount awarded to the alternate payee if payment of benefits commences before the member attains normal retirement age;

(2) does not provide clearly for each possible benefit distribution permitted under the provisions of the retirement system;

(3) requires any action on the part of the retirement system that is contrary to any provision of law;

(4) makes the award of an interest contingent on any condition other than those conditions resulting in the liability of the retirement system for payments under its provisions;

(5) awards any future benefit increases that are provided or required by law, other than ordinary cost-of-living adjustments; or

(6) does not provide for a proportional reduction of the amount awarded to the alternate payee if benefits available to the member or retired member are reduced by law.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-30. Determination of whether domestic relations order is qualified domestic relations order; procedure; payment of benefits upon order; exclusion of retirement system from liability for making payments of benefits; liability of individual for costs and attorney's fees.

(A) The administrator of the retirement system or his designee has exclusive authority to determine whether or not a domestic relations order is a qualified domestic relations order. For purposes of this chapter only, the administrator of the retirement system or his designee is considered a single hearing officer within the meaning of Section 1-23-600(B) and, as such, appeals from their determination are to the Administrative Law Court under its applicable procedures.

(B) The administrator of the retirement system or his designee upon receipt of a certified copy of a domestic relations order, shall determine whether the order is a qualified domestic relations order and shall notify the member or retired member and the alternate payee of the determination. If the order is determined to be a qualified domestic relations order, the retirement system shall pay benefits in accordance with the order. If the order is determined not to be a qualified domestic relations order, the member or retired member or alternate payee named in the order may appeal the administrator's determination in the manner specified in subsection (A) of this section and may petition the court which issued the order to amend the order so that it will be qualified. The court which issued the order or which would otherwise have jurisdiction over the matter has jurisdiction to amend the order so that it will be qualified even though all other matters incident to the action or proceeding have been fully and finally adjudicated.

(C) During any period in which the issue of whether or not a domestic relations order is a qualified domestic relations order is being determined by the administrator, his designee, a court of competent jurisdiction, or the retirement system, the retirement system shall separately account for the amounts which would have been payable to the alternate payee during the period if the order had been determined to be a qualified domestic relations order. These separately accounted amounts are "segregated amounts" for purposes of this section.

(D) If a domestic relations order is determined to be a qualified domestic relations order, then the retirement system shall pay the segregated amounts without interest to the person or persons entitled thereto and shall thereafter pay benefits pursuant to the order.

(E) If a domestic relations order is determined not to be a qualified domestic relations order or if within eighteen months of the date a domestic relations order is received by the retirement system the issue as to whether the order is a qualified domestic relations order is not resolved, then the retirement system shall pay the segregated amounts without interest to the person or persons who would have been entitled to the amounts if there had been no order. This subsection must not be construed to limit or otherwise affect any liability, responsibility, or duty of a party with respect to any other party to the action out of which the order arose.

(F) Any determination that an order is a qualified domestic relations order which is made after the close of the eighteen-month period must be applied prospectively only.

(G) The retirement systems, the board, and officers and employees of each retirement system are not liable to any person for making payments of any benefits in accordance with a qualified domestic relations order in a cause in which a member or a retired member was a party or for making payments in accordance with subsections (D) and (E) of this section.

(H) A court does not have jurisdiction over a retirement system with respect to a divorce or other domestic relations action in which an alternate payee's right to receive all or a portion of the benefits payable to a member or retired member under the retirement system is created or established. A party to such an action who attempts to make the retirement system a party to the action contrary to the provision of this subsection is liable to the retirement system for its costs and attorney's fees.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).

Code Commissioner's Note

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".



Section 9-18-40. Authorization of board to prescribe rules and promulgate regulations.

The board, as the governing body of the retirement system, may prescribe rules and promulgate regulations as it considers necessary to implement the provisions of this chapter.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-50. Death of alternate payee; effect.

The death of the alternate payee terminates any interest the alternate payee has in any retirement system and which is on account of a qualified domestic relations order. Upon proof of death of the alternate payee, the member, retired member, or beneficiary is entitled to receive the full amount of benefits payable in the future to the member, retired member, or beneficiary without reduction for the amount previously paid to the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-60. Maintenance by alternate payee of current residence address on file with retirement system; payment of benefits by system when alternate payee cannot be located.

(A) An alternate payee is responsible for maintaining a current residence address on file with the retirement system. The retirement system has no duty to locate any alternate payee other than by sending written notice to the last known address on file with the system.

(B) If the retirement system cannot locate an alternate payee when a benefit becomes payable, the retirement system shall hold the amount payable to the alternate payee and make payment without interest to the alternate payee if the payee is located within the following one hundred eighty days. If the alternate payee is not located within one hundred eighty days from the date the benefit became payable, the retirement system shall pay the amount held to the person who would have received the payment but for the qualified domestic relations order. If the alternate payee is subsequently located, the retirement system shall pay subsequent benefits in accordance with the qualified domestic relations order but the alternate payee's interest in any amount already paid is extinguished.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-70. Right of retirement system to recoup mistaken payment.

If the retirement system determines that it has mistakenly paid amounts to an alternate payee or other person, it may recoup the mistaken payment by deducting the amount from future payments to be made to the alternate payee or the other person.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-80. Termination of membership in retirement system; effect on qualified domestic relations order.

If a member terminates membership in a retirement system by withdrawal of contributions, the retirement system shall pay all or a portion of the amount withdrawn to any alternate payee as directed by a qualified domestic relations order. Any qualified domestic relations order previously accepted with respect to the member's benefits under that system is thereafter void. If the former member later resumes membership in the retirement system, no portion of any benefits subsequently payable on account of the member must be paid to the alternate payee, even if those benefits result in part from reinstatement of service credit initially credited during the marriage, unless the retirement system receives a qualified domestic relations order specifically requiring it to make the payments to the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-90. Reinstatement of service credit; deposit of entire amount withdrawn or refunded required.

A member who is reinstating service credit under a retirement system by depositing amounts previously withdrawn or refunded shall deposit the entire amount withdrawn or refunded, regardless of whether a portion or all of the amount was paid to an alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



Section 9-18-100. Administration of domestic relations order accepted by retirement system prior to effective date of chapter.

A domestic relations order accepted by the retirement system before July 1, 1995, must be administered by the retirement system in accordance with the provisions of the order and must not be rereviewed by the system for compliance with Section 9-18-20 unless the system is requested to do so by the court having jurisdiction over the matter. The retirement system, however, in its sole discretion, may require that any amendment of an accepted order that is received after June 30, 1995 meet the requirements of Section 9-18-20. For purposes of this section, an order is an "accepted order" only if the retirement system provided before July 1, 1995, written notice of its acceptance of the order to the member or retired member, and the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).






CHAPTER 20 - STATE OPTIONAL RETIREMENT PROGRAM

Section 9-20-10. Definitions.

As used in this chapter:

(1) "Employer" means:

(a) a school district that receives funding from the State from the annual appropriation to the Department of Education for Aid to School Districts-Employer Contributions in the annual general appropriations act;

(b) a four-year and postgraduate institution of higher education supported and under the control of the State;

(c) a technical college supported and under the control of the State;

(d) the State or any of its departments, agencies, bureaus, commissions, and institutions, provided that such entity does not meet the definition of item (1)(a), (b), or (c) of this section.

(2) "Eligible employee" means:

(a) a person hired on or after July 1, 2001, by an employer as defined in Section 9-20-10(1)(a) to fill a permanent full-time position;

(b) a person hired on or after July 1, 2002, by an employer as defined in Section 9-20-10(1)(b), (c), or (d) to fill a permanent full-time position;

(c) a person hired on or after July 1, 2003, by an employer as defined in Section 9-20-10(1) to fill a temporary position or a part-time permanent position;

(d) a person employed by an employer as defined in Section 9-20-10(1) who, as of June 30, 2001, was a participant of the Optional Retirement Program for Teachers and School Administrators or who, as of June 30, 2002, was a participant of the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education; or

(e) an employee, hired on or after January 1, 2003, by the State or any of its departments, agencies, bureaus, commissions, or institutions who is not covered by the State Employee Grievance Procedure but who is eligible to participate in either the South Carolina Retirement System or the Police Officers Retirement System.

However, an employee who exercises an option to not participate in the South Carolina Retirement System under Section 9-1-550 is not eligible to participate in the State Optional Retirement Program.

(3) "Participant" means an eligible employee who participates in the optional retirement program provided by this chapter.

(4) "Open enrollment period" means the period from January first to March first of each year.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 6, eff June 27, 2003.

Effect of Amendment

The 2001 amendment rewrote this section.

The 2003 amendment designated existing item (2)(c) as (2)(d), added new item (2)(c) relating to a person hired on or after July 1, 2003 and item (2)(e) relating to employees not covered by the grievance procedure but eligible to participate in a retirement program, added item (4) relating to the definition of "Open enrollment period", and made nonsubstantive changes.



Section 9-20-20. State Optional Retirement Program.

The South Carolina Retirement System shall establish the State Optional Retirement Program (State ORP), a defined contribution plan, for eligible employees defined in Section 9-20-10(2). An employee is not eligible to participate in the State ORP unless the employee is eligible for membership in the South Carolina Retirement System. The following retirement and death benefit payment options may be provided for a participant in the State ORP: annuities, lump-sum distributions, partial distributions, or periodic withdrawals, whether through individual annuity contracts or mutual funds or individual certificates issued for group annuity contracts, fixed, or variable in nature, or a combination of them. Eligibility is determined solely by the South Carolina Retirement System.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001.

Effect of Amendment

The 2001 amendment rewrote this section.



Section 9-20-30. Administration of program; designation of investment companies.

The South Carolina Retirement System shall provide for the administration of the State Optional Retirement Program under this chapter. The Director of the South Carolina Retirement System acting on behalf of the Board of Directors of the South Carolina Public Employee Benefit Authority shall designate no fewer than four companies to provide annuity contracts, mutual fund accounts, or similar investment products offered through state or national banking institutions, or a combination of them, under the program. In making the designation, selection criteria must include:

(1) the nature and extent of the rights and benefits to be provided by the contracts or accounts, or both, of participants and their beneficiaries;

(2) the relation of the rights and benefits to the amount of contributions to be made;

(3) the suitability of these rights and benefits to the needs of the participants;

(4) the ability and experience of the designated companies in providing suitable rights and benefits under the contracts or accounts, or both;

(5) the ability and experience of the designated companies to provide suitable education and investment options.

Companies participating in the optional retirement program for publicly supported four-year and postgraduate institutions of higher education as of July 1, 2002, or the optional retirement program for teachers and school administrators as of July 1, 2001, may continue to participate in this program and participation is governed by their existing contracts.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2012 Act No. 278, Pt IV, Subpt 2, Section 59, eff July 1, 2012.

Effect of Amendment

The 2001 amendment made language changes in the introductory paragraph; and added the final paragraph.

The 2012 amendment in the first paragraph, deleted "acting on behalf" and inserted "acting on behalf of the Board of Directors of the South Carolina Public Employee Benefit Authority", and made other nonsubstantive changes.



Section 9-20-40. Election of system; changing systems concurrent positions; open enrollment period.

(A) All eligible employees shall elect either to join the South Carolina Retirement System or to participate in the State ORP under this chapter within thirty days after entry into service. If an eligible employee fails to make the initial election within the required time, the employee is considered to have elected membership in the South Carolina Retirement System. An election made pursuant to this section must be made in writing and filed with the retirement system and the appropriate officer of the employee's participating employer and is effective on the date of employment. A State ORP participant who accepts an additional concurrent position with an employer participating in the South Carolina Retirement System must enroll in the State ORP for the second position if the second position is eligible to participate in the State ORP. Also, a member of the South Carolina Retirement System who accepts an additional concurrent position with an employer participating in the South Carolina Retirement System must enroll in the South Carolina Retirement System with respect to that position. An eligible employee electing to participate in the State ORP assumes all investment risk. The election to participate in the State ORP is irrevocable except as set forth in subsections (B) and (C).

(B) A State ORP participant may irrevocably elect to join the South Carolina Retirement System during any open enrollment period after the first annual anniversary but before the fifth annual anniversary of the person's initial enrollment in the State ORP. The State ORP participant shall become a member of the South Carolina Retirement System effective on the first of April following the participant's election to join the South Carolina Retirement System under this subsection. For purposes of this subsection, the date of initial enrollment in the State ORP for employees who previously participated in the Optional Retirement Program for Teachers and School Administrators or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education is the date of initial enrollment in these programs.

(C) Any participant in the State Optional Retirement Program who was a participant in the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education may irrevocably elect to participate in the South Carolina Retirement System during the open enrollment period from January 1, 2004, to March 1, 2004. A State ORP participant electing to participate in the South Carolina Retirement System under this subsection shall become a member of the South Carolina Retirement System on April 1, 2004.

(D) All participants in the Optional Retirement Program for Teachers and School Administrators on July 1, 2001, and the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education on July 1, 2002, thereafter are participants in the State ORP.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 7, eff June 27, 2003.

Effect of Amendment

The 2001 amendment rewrote this section.

The 2003 amendment rewrote this section.



Section 9-20-50. Contributions.

Each participant shall contribute monthly to the program the same amount he would be required to contribute to the South Carolina Retirement System if the participant were a member of that system. Participant contributions must be made by employer pick up in accordance with Section 9-1-1160(B) and any applicable provisions of the Internal Revenue Code of 1986. Each employer shall contribute on behalf of each participant five percent of compensation. Deductions must not be made from this five percent contribution. Each employer shall remit to the designated companies for application to participants' contracts or accounts, or both, an amount equal to the participant's contribution plus the employer's contribution in accordance with the guidelines established by the Internal Revenue Service for payroll tax remittance. The employer shall remit to the retirement system the percentage of the employee's compensation that is the difference between the system employer contribution rate set in Section 9-1-1175 and the five percent allocated to member accounts in this section in accordance with the guidelines established for remitting retirement contributions to the South Carolina Retirement System. The South Carolina Retirement System may retain from this employer contribution an amount as determined by the director to defray any reasonable expenses incurred in performing services regarding the plan. These services may include, but are not limited to:

(1) participant education regarding the merits and risks associated with selection of defined contribution plans versus defined benefit plans;

(2) on-going investment education, where appropriate;

(3) recordkeeping; and

(4) monitoring contract compliance.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2005 Act No. 153, Pt II, Section 5.B, eff July 1, 2005.

Effect of Amendment

The 2001 amendment rewrote this section.

The 2005 amendment rewrote the fifth sentence of the first paragraph.



Section 9-20-60. Group life insurance benefits.

Group life insurance benefits may be paid by the State for service rendered while participating in the State ORP under the same requirements set out for participants in the South Carolina Retirement System's defined benefit plan pursuant to Section 9-1-1770. However, a postretirement group life insurance benefit must not be paid by the State for service rendered while participating in the State ORP. Employers shall remit the same contribution for the group life insurance benefit that employers would have contributed had the eligible employee chosen to be a member of the South Carolina Retirement System.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 8, eff June 27, 2003.

Effect of Amendment

The 2001 amendment rewrote this section.

The 2003 amendment deleted subsection (B) relating to retirement benefits to be paid for service rendered while participating in specific retirement programs and designated existing subsection (A) as an undesignated paragraph.






CHAPTER 21 - THE SOUTH CAROLINA RETIREMENT SYSTEMS CLAIMS PROCEDURES ACT

Extra Notes

Editor's Note

2008 Act No. 311, Section 55, provides as follows:

"Upon the effective date of this act, Regulations 19-900 through 19-997 of the South Carolina Code of Regulations shall have no application whatsoever to the operation of Title 9 of the 1976 Code."



Section 9-21-10. Title.

This chapter may be cited as the "South Carolina Retirement Systems Claims Procedures Act".

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."



Section 9-21-20. Definitions.

As used in this chapter:

(1) "Administrative Law Court" means the Administrative Law Court created pursuant to Section 1-23-500.

(2) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(3) "Claimant" means a member or a member's designated beneficiary who has filed a claim pursuant to this chapter.

(4) "Director" means the Director of the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, and the National Guard Retirement System.

(5) "Exhaustion of agency remedy" means that the member has:

(a) filed a timely claim pursuant to Section 9-21-50 containing the information required pursuant to that section;

(b) participated in the agency claims procedure established by the board; and

(c) obtained a final retirement system decision.

(6) "Member" means a participant in the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, the State Optional Retirement Program, the National Guard Retirement System, or a person claiming the status and entitlements of a "member".

(7) "Member's designated beneficiary" or " beneficiary" means a person designated by a participant in the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, or the State Optional Retirement Program, to receive a benefit from the retirement systems or a person claiming the status and entitlements of a "member's designated beneficiary".

(8) "South Carolina Retirement Systems" or " retirement systems" means the division of the board administering the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, the State Optional Retirement Program, or the National Guard Retirement System.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003; 2005 Act No. 155, Section 3, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 60, eff July 1, 2012.

Code Commissioner's Note

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."

Effect of Amendment

The 2005 amendment, in items (4), (6), (7) and (8), added the references to the State Optional Retirement Program and the National Guard Retirement System.

The 2012 amendment substituted "Board of Directors of the South Carolina Public Employee Benefit Authority" for "State Budget and Control Board" in subsection (2).



Section 9-21-30. Scope of chapter; exclusive remedy.

This chapter applies to a controversy or dispute between a member or a member's designated beneficiary and the retirement systems which arises pursuant to or by virtue of any of the provisions of this title. The procedures set forth in this chapter constitute the exclusive remedy for a dispute or controversy between the retirement systems and a member or a member's designated beneficiary arising pursuant to or by virtue of Title 9 of the Code of Laws of South Carolina, 1976. A claim presenting a dispute or controversy arising pursuant to or by virtue of this title must be resolved in accordance with the procedures and provisions provided in this chapter.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."



Section 9-21-40. Who may prosecute claim.

A claim brought pursuant to this chapter must be prosecuted by the member or the member's designated beneficiary, respectively, or by an attorney authorized by the member or the designated beneficiary, respectively. A member or member's designated beneficiary may not bring a claim under this chapter as a representative of any other member or any other member's designated beneficiary unless acting as the guardian ad litem for the real party in interest. A claim may not be prosecuted on behalf of a class.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."



Section 9-21-50. Claims concerning administrative decisions; time for filing; contents; procedure for resolution; retroactive benefits; final decisions adverse to claimant.

(A) A member or the member's designated beneficiary shall file a claim concerning an administrative decision by the retirement systems arising pursuant to or by virtue of this title that adversely affects the personal interest of the member or the member's designated beneficiary by the filing of a written claim with the director within one year of the decision by the retirement systems.

(B) The written claim must set forth:

(1) the name, address, and social security number of the member; and if brought by the member's designated beneficiary, the name and social security number of the beneficiary;

(2) the basis of the claimant's dispute with the retirement systems;

(3) a statement of facts supporting the claimant's position;

(4) a statement outlining the reasons for the claim, including any law or authority upon which the claimant relies; and

(5) any other relevant information that the retirement systems may reasonably prescribe.

(C) The retirement systems must resolve a claim filed pursuant to this chapter in accordance with the procedures established by the board. These procedures for review of claims must be adopted by the board in public session and made available to members. These procedures for dispute resolution adopted by the board must include and provide for an opportunity for the claimant to present the claim either in writing or in a conference, or both, before the issuance of a final agency determination. In addition, the procedures must provide for informing the claimant of the evidence or information that was relied upon by the retirement systems in making its final decision. Notwithstanding any other provision of law, the procedures established by the board are not governed by either Article 1 or 3 of Chapter 23 of Title 1.

(D) A claimant is not entitled to receive retroactive retirement benefits or any other monetary relief for a period that exceeds one year from the date of the filing of the claim under this chapter.

(E) The retirement systems must make a determination concerning the claim at the conclusion of the internal agency process.

(F) A retirement system's final decision that is adverse to the claimant must be in writing and must:

(1) be sent by mail to the address provided the retirement systems by the claimant or delivered to the claimant;

(2) explain the basis of the retirement systems' decision; and

(3) inform the claimant of the claimant's right to file an appeal with the Administrative Law Court.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.

Code Commissioner's Note

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."



Section 9-21-60. Review by Administrative Law Court.

Upon exhaustion of the agency remedy set out in this chapter, a claimant may seek review of the retirement systems' final decision by filing a request for a contested case hearing with the Administrative Law Court within thirty calendar days after the claimant receives the retirement systems' final decision. The Administrative Law Court must review the decision of the retirement systems de novo in accordance with its rules of procedure. If a claimant requests consideration by the Administrative Law Court before having exhausted the claimant's agency remedy, the Administrative Law Court must dismiss the request without prejudice.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.

Code Commissioner's Note

Pursuant to the directive in 2004 Act No. 202, Section 3, at the direction of the Code Commissioner, reference to "Administrative Law Judge Division" was changed to "Administrative Law Court".

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."



Section 9-21-70. Appeals to court of appeals.

A claimant may appeal a final decision of the Administrative Law Court in a case brought pursuant to this chapter to the court of appeals pursuant to Section 1-23-380 and the South Carolina Appellate Court Rules. If a claimant brings an action covered by this chapter in the court of common pleas, the court must dismiss the case without prejudice.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003; 2006 Act No. 387, Section 10, eff July 1, 2006.

Editor's Note

2003 Act No. 12, Section 4, provides as follows:

"This act takes effect on the later of July 1, 2003, or the effective date of procedures adopted by the State Budget and Control Board pursuant to the requirements of Chapter 21, Title 9 of the 1976 Code as added by this act and applies for disputes arising on or after that date."

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."

Effect of Amendment

The 2006 amendment rewrote this section to provided for appeal to the court of appeals rather than the Richland County Court of Common Pleas.









Title 10 - Public Buildings and Property

CHAPTER 1 - GENERAL PROVISIONS

Section 10-1-10. Care of State House and State House grounds.

The Department of Administration shall keep, landscape, cultivate, and beautify the State House and State House grounds with authority to expend such amounts as may be annually appropriated therefor. The department shall employ all help and labor in policing, protecting, and caring for the State House and State House grounds and shall have full authority over them.

HISTORY: 1962 Code Section 1-401; 1952 Code Section 1-401; 1942 Code Section 2242; 1932 Code Section 2242; Civ. C. '22 Section 178; Civ. C. '12 Sections 171-176; 1907 (25) 534; 1918 (30) 1907; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.I, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.I, substituted "Department of Administration" for "State Budget and Control Board", substituted "department" for "board", and made other nonsubstantive changes.



Section 10-1-20. Annual report as to care of State House and State House grounds.

The Department of Administration shall report to the General Assembly annually all its acts and doings in the improvement of said grounds, together with an itemized statement of all money expended.

HISTORY: 1962 Code Section 1-402; 1952 Code Section 1-402; 1942 Code Section 2243; 1932 Code Section 2243; Civ. C. '22 Section 179; Civ. C. '12 Section 177; 1907 (25) 534; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-30. Use of areas of the State House.

(A) The Director of the Division of General Services may authorize the use of areas of the State House except for those provided in subsection (B), the State House steps and grounds, and other public buildings and grounds except for those provided in subsection (B) in accordance with regulations promulgated by the department and the laws of this State.

(B) The Clerk of the Senate and the Clerk of the House of Representatives shall provide joint approval for access to or the use of the second and third floors of the State House; provided, that use of the respective chambers of each house shall be the prerogative of that house. The Clerk of the Senate shall provide prior authorization for any access to or use of the Senate Office Building and the Clerk of the House of Representatives shall provide prior authorization for any access to or use of the House Office Building. Management and supervision of the office buildings of each house of the General Assembly shall be exercised by each house acting through the respective clerks.

(C) The regulations promulgated pursuant to subsection (A) must contain provisions to ensure that the public health, safety, and welfare are protected in the use of the areas including reasonable time, place, and manner restrictions and application periods before use. If sufficient measures are not taken to protect the public health, safety, and welfare, the director shall deny the requested use. Other restrictions may be imposed on the use of the areas as are necessary for the conduct of business in those areas and the maintenance of the dignity, decorum, and aesthetics of the areas.

HISTORY: 1962 Code Section 1-401.1; 1973 (58) 765; 1988 Act No. 628; 2014 Act No. 121 (S.22), Pt V, Section 7.J, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.J, rewrote the section.



Section 10-1-35. Camping on State House grounds prohibited.

(A) For purposes of this section, "State House grounds" means the steps of the State House building and the outside areas of the Capitol Complex, which is that area bounded by Gervais, Sumter, Pendleton, and Assembly streets.

(B) Notwithstanding another provision of law, a person or group of persons may not use the State House grounds or the buildings located on the grounds for:

(1) camping, or other living accommodations purposes;

(2) sleeping, or making preparations to sleep;

(3) storing personal belongings that support camping or other outdoor living accommodations purposes;

(4) building a campfire;

(5) erecting tents or other structures used for camping or outdoor living accommodations;

(6) digging or breaking ground without proper written authorization; or

(7) cooking, or cooking activities that support camping or other outdoor living accommodations purposes.

This prohibition applies regardless of the participant's intent or the nature of other activities in which the participant may be engaged.

HISTORY: 2012 Act No. 134, Section 1, eff March 29, 2012.



Section 10-1-40. State House Committee.

There is hereby established a committee to be known as the "State House Committee", consisting of five members of the Senate, appointed by the Lieutenant Governor and five members of the House of Representatives, appointed by the Speaker, whose duties shall be to review all proposals for alterations and/or renovations to the State House. No alterations or renovations shall be undertaken without the approval of this committee.

HISTORY: 1962 Code Section 1-469; 1968 (55) 2855; 1977 Act No. 243.



Section 10-1-45. Improvements or additions to State House.

Improvements and additions to the State House must be recommended or approved by the State House Committee of the General Assembly, and that bidding, executing, and carrying out of contracts must be in accordance with standing regulations and procedures for any other work of the same type applicable to agencies and institutions of state government.

HISTORY: 2002 Act No. 356, Section 1, Part VI.F.



Section 10-1-50. Agencies housed in state office building to pay rent; disposition of revenue derived.

The Department of Administration is hereby directed to require that all state or federal agencies to be housed in the new state office building shall pay rent therefor at a square foot rate to be determined by the Department of Administration, such rent to begin on and continue after July 1, 1965. The revenue derived from the rental paid for space in the said building shall be used by the Department of Administration to apply to the amortization of the cost of the said building, the new office and laboratory building of the Department of Health, and Environmental Control, the purchase of the Standard Oil building on Gervais Street, the equipment for and renovation of the other state office buildings, and for certain other parcels of land previously bought for the account of the state sinking funds in connection with the building program cited above. The total expenditures for which this program is provided shall not exceed the sum of six million five hundred thousand dollars. The amortization of this debt shall be on the basis of three per cent interest for a period of twenty-five years.

HISTORY: 1962 Code Section 1-463; 1964 (53) 1918.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-55. Local governments demanding rent from state agencies; State Aid to Subdivisions reduction.

A local government entity which demands payment of rent or lease payments from a state agency or institution, unless approved by that state agency, must have deducted from that local government's State Aid to Subdivisions allocation an amount equal to one hundred ten percent of the amount charged. The state agency must be reimbursed the actual amount paid and the balance must be credited to the general fund of the State from the portion of the allocation deducted.

HISTORY: 2002 Act No. 356, Section 1, Part XI.M.



Section 10-1-70. Roofs of public buildings, fireproof and noncombustible materials requirements.

Every public building erected, enlarged or reroofed after May 27, 1936, whether owned by the State or a county or school district, shall have the roof of such building and also the roof top and sides of all roof structures, including dormer windows, covered with fireproof and incombustible material.

HISTORY: 1962 Code Section 1-465; 1952 Code Section 1-465; 1942 Code Section 2194; 1936 (39) 1668.



Section 10-1-75. Smoke actuated door closers on patient rooms in institutional facilities licensed by state agencies.

Whenever any patient room in any institutional facility licensed by a state agency is equipped with an approved smoke detecting system and provided that the facility is equipped with an approved automatic fire extinguishing system, smoke actuated door closers shall not be required on patient room doors opening into the corridor.

HISTORY: 1977 Act No. 219, Part II, Section 22.



Section 10-1-80. Bringing natural cut trees into places of worship, Fire Code enforcement exemption.

(A) For purposes of this section, "places of worship" mean new or existing buildings that are included within the Group A occupancies as contained in either the International Fire Code or the most recently adopted nationally recognized fire code.

(B) The General Assembly finds that the tradition of bringing natural cut trees is an important symbol in celebrations occurring in places of worship.

(C) Neither the Fire Marshal nor a governing body of a county or municipality shall enforce that portion of either the International Fire Code or a nationally recognized fire code that prohibits natural cut trees from being located in places of worship which do not fall within the exceptions provided for structures that have approved automatic sprinkler systems installed in accordance with the International Fire Code or a nationally recognized fire code.

(D) This section does not affect the authority of the Fire Marshal or a governing body of a county or a municipality to enforce the other provisions of the International Fire Code or a nationally recognized fire code that pertain to decorative vegetation in new and existing buildings.

HISTORY: 2008 Act No. 357, Section 4.



Section 10-1-100. Public construction projects, provision for antipollution devices.

All invitations for bid proposals for construction projects (but not including South Carolina Highway Department projects) issued by the State, its authorities, commissions, departments, committees or agencies, or any political subdivision of the State, shall set forth in the contract documents, to the extent they are reasonably obtainable by the public awarding authority, those provisions of federal, state and local statutes, ordinances and regulations dealing with the prevention of environmental pollution and the preservation of public natural resources that affect or are affected by the projects. If the successful bidder must undertake additional work which was not specified in the invitation for bid proposals or which are due to the enactment of new or the amendment of existing statutes, ordinances, rules or regulations occurring after the submission of the successful proposal, the awarding agency shall issue a change order, setting forth the additional work that must be undertaken, which shall not invalidate the contract. The cost of such a change order to the awarding agency shall be determined in accordance with the provisions of the contract for change orders or force accounts and that such additional costs to undertake work not specified in the contract documents shall not be approved unless written authorization is given the successful bidder/contractor prior to his undertaking such additional activity. In the event of a dispute between the awarding agency and the successful bidder/contractor, arbitration procedures may be commenced under the applicable terms of the construction contract under the provisions of Chapter 48, Title 15.

HISTORY: 1962 Code Section 1-466.1; 1974 (58) 2783.



Section 10-1-105. Buildings constructed with public funds to include windows which may be opened.

Whereas, state office buildings have been constructed recently with windows that cannot be opened; therefore, heating or air conditioning equipment is in use most all of the time causing use of electrical energy which could be avoided; and

Whereas, it is incumbent upon the General Assembly to do everything within its power to help alleviate the ever-present energy crisis and having windows which could be conveniently opened to let fresh air in would help to some extent in conserving energy. Now, therefore:

Unless agreed to by the Department of Administration, any building constructed with the state funds shall include windows which may be conveniently opened.

HISTORY: 1979 Act No. 199 Part II, Section 29.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-110. State Board of Education to approve certain contracts not awarded to lowest bidder.

Where bids are received as a result of advertisement for the construction of public buildings to be built with funds furnished by the State Board of Education and the lowest bid is rejected and another accepted, any contract based on the bid shall be subject to the approval of the State Board of Education.

HISTORY: 1962 Code Sections 1-468, 1-468.5; 1959 (51) 122; 1973 (58) 636.



Section 10-1-130. Grant of easements and rights of way.

The trustees or governing bodies of state institutions and agencies may grant easements and rights of way over any property under their control, upon the recommendation of the Department of Administration and approval of the State Fiscal Accountability Authority, whenever it appears that such easements do not materially impair the utility of the property or damage it and, when a consideration is paid therefor, any amounts must be placed in the State Treasury to the credit of the institution or agency having control of the property involved.

HISTORY: 1962 Code Section 1-49.3; 1963 (53) 177; 2014 Act No. 121 (S.22), Pt V, Section 7.K, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.K, rewrote the section, substituting the Department of Administration and the State Fiscal Accountability Authority for the State Budget and Control Board.



Section 10-1-135. Encroachments on state-owned lands of natural significance.

For easements, rights-of-way, or any other encroachment on or over any state park, state forest, state historic area, state wildlife refuge or preserve, Heritage Trust Site, or other state-owned lands of natural significance the responsible management agency shall, in addition to the provisions of Section 10-1-130, make the following determinations prior to requesting approval from the Department of Administration and review by the Joint Bond Review Committee and approval by the State Fiscal Accountability Authority if necessary:

(a) There is an important public necessity for the encroachment;

(b) Alternative routes or locations not on state property are neither prudent nor feasible, and the proposed encroachment is not disruptive of the existing or planned uses of the state property;

(c) The entity responsible for the encroachment shall make reasonable mitigation of the impacts of the proposed encroachment, upon the recommendation of the governing body of the responsible management agency.

HISTORY: 1985 Act No. 91.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-140. Responsibility for personal property of state departments, agencies, and institutions.

The head of each department, agency, or institution of this State is responsible for all personal property under his supervision and each fiscal year shall make an inventory of all property under his supervision, except expendables.

HISTORY: 1962 Code Section 1-49.4; 1967 (55) 719; 1996 Act No. 458, Part II, Section 16A; 2005 Act No. 164, Section 6.



Section 10-1-150. Accounting for expenses of public buildings.

All expenditures from amounts specified in appropriations for expenses in connection with the public buildings of the State shall be itemized and verified by the contractors and certified to by the respective officers in charge thereof.

HISTORY: 1962 Code Section 1-462; 1952 Code Section 1-462; 1942 Code Section 3196; 1932 Code Section 3196; Civ. C. '22 Section 893; Civ. C. '12 Section 813; 1909 (26) 282.



Section 10-1-160. Display of certain flags.

(A) The United States flag and the State flag shall be flown daily, except in rainy weather, from a staff upon the State House, and shall be displayed above the rostrum in the chambers of the House of Representatives and the Senate and in the first floor north foyer of the State House. No other flag shall be displayed in these locations or atop the dome or roof, or within the foyers or common or public areas within the capitol building. The Department of Administration shall purchase suitable flags for display at the State House locations and cause them to be displayed, the expense to be borne out of the funds appropriated to it.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

(C) The term "chambers" of the House or Senate for purposes of this section does not include individual members' offices. The provisions of this section do not prohibit a private individual on the capitol complex grounds from wearing as a part of his clothing or carrying or displaying any type of flag including a Confederate Flag.

HISTORY: 1962 Code Section 1-461; 1952 Code Section 1-461; 1942 Code Section 5703; 1932 Code Sections 5703, 5705; Civ. C. '22 Sections 2772, 2773; Civ. C. '12 Sections 1842, 1843; 1910 (26) 753; 1922 (32) 779; 2000 Act No. 292, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-161. State Capitol Building flags flown at half-staff.

(A) On Memorial Day the flags, which are flown atop the State Capitol Building, must be displayed at half-staff until noon, then raised to the top of the staff.

(B) To honor and pay tribute to the following public officials and individuals, the flags which are flown atop the State Capitol Building must be lowered to half-staff on the day on which funeral services are conducted for these public officials and individuals:

(1) current and past members of the United States Congress from the State of South Carolina;

(2) current constitutional officers of the State of South Carolina;

(3) former Governors and Lieutenant Governors of the State of South Carolina;

(4) current members of the South Carolina General Assembly;

(5) current members of the South Carolina Supreme Court;

(6) current and former Presidents of the United States; and

(7) members of the United States military services who were residents of South Carolina and who lost their lives in the line of duty while in combat.

(C) As contained in this section, "half-staff" means the position of the flag when it is one-half the distance between the top and bottom of the staff.

(D) The flags atop the State Capitol Building must be flown at half-staff for a period of thirty days from the date of death of the President or a former President; for a period of ten days from the date of death of the Vice President, the Chief Justice, or a retired Chief Justice of the United States Supreme Court, or the Speaker of the United States House of Representatives; for a period of five days before the day of the funeral through the date of the funeral for members of the United States military services who were residents of South Carolina and who lost their lives in the line of duty while in combat, for which the Division of Veterans' Affairs must notify the Office of the Governor of the scheduled funeral date; and from the date of death through the date of interment of an associate justice of the United States Supreme Court, or a secretary of a federal executive or military department, or a former Vice President.

(E) Upon the occurrence of an extraordinary event resulting in death or upon the death of a person of extraordinary stature, the Governor may order that the flags atop the State Capitol Building be lowered to half-staff at a designated time or for a designated period of time.

(F) The Governor may order the flags atop the State Capitol Building to be lowered to half-staff for the same designated time when an act of the United States Congress or a presidential order is issued to lower flags to half-staff over federal buildings.

(G) The flags atop the State Capitol Building, when flown at half-staff must first be hoisted to the peak for an instant and then lowered to the half-staff position. The flags must be again raised to the peak before they are lowered for the day.

(H)(1) On any day where flags atop the State Capitol Building are flown at half-staff to honor and pay tribute to more than one individual listed in subsections (B) or (D), the flags must be hoisted and lowered pursuant to subsection (G) as many times as there are individuals to honor and pay tribute to that day.

(2) On any day where flags atop the State Capitol Building are flown at half-staff, the Governor shall, on a conspicuous place on the website maintained by the Governor, identify the person or persons to which such honor and tribute is being paid until the day of the funeral.

HISTORY: 2002 Act No. 226, Section 1; 2004 Act No. 207, Section 1; 2006 Act No. 262, Section 1; 2013 Act No. 27, Section 1, eff May 17, 2013.

Effect of Amendment

The 2013 amendment, in subsection (B), twice inserted "and individuals" following "public officials"; added subsection (B)(7); deleted former subsection (D), relating to funeral services; redesignated former subsections (E) through (H) as (D) through (G); in subsection (D), inserted "for a period of five days before the day of the funeral through the date of the funeral for members of the United States military services who were residents of South Carolina and who lost their lives in the line of duty while in combat, for which the Division of Veterans' Affairs must notify the Office of the Governor of the scheduled funeral date;"; and added subsection (H).



Section 10-1-163. Location of portraits, flags, banners, monuments, statues, and plaques removed from State House during renovations; payment of costs of removal and return.

(A) All portraits, flags, banners, monuments, statues, and plaques which were in or on the State House on May 1, 1995, which may be removed from the State House during renovations must be returned to their original location when the State House is reoccupied. Cost for removing and returning these items must be paid from the funds of the Department of Administration for maintenance. When all portraits, flags, banners, monuments, statues, and plaques are returned to their original location after the renovations are completed, the location of these items must not be changed in the chambers of the House of Representatives unless approved by the Speaker of the House of Representatives and in the chambers of the Senate unless approved by an absolute majority of the Senate members. The location of all portraits, flags, banners, monuments, statues, and plaques located outside of the respective chambers must not be changed unless approved by an act passed by the General Assembly. For purposes of this subsection, "original location" means the general vicinity or at an alternative location if the wall or structure is removed or modified such that the portrait, flag, banner, monument, statue, or plaque cannot be returned to its original location.

(B) All costs for the display, cleaning, and restoration of all portraits, flags, banners, monuments, statues, and plaques on the exterior or interior of the State House except those inside the Senate and House Chambers must be paid from the accounts of General Services, Division of the Department of Administration unless otherwise directed by the General Assembly.

HISTORY: 1995 Act No. 145, Part II, Section 115; 1997 Act No. 110, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-165. Protection of certain monuments and memorials.

(A) No Revolutionary War, War of 1812, Mexican War, War Between the States, Spanish-American War, World War I, World War II, Korean War, Vietnam War, Persian Gulf War, Native American, or African-American History monuments or memorials erected on public property of the State or any of its political subdivisions may be relocated, removed, disturbed, or altered. No street, bridge, structure, park, preserve, reserve, or other public area of the State or any of its political subdivisions dedicated in memory of or named for any historic figure or historic event may be renamed or rededicated. No person may prevent the public body responsible for the monument or memorial from taking proper measures and exercising proper means for the protection, preservation, and care of these monuments, memorials, or nameplates.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

HISTORY: 2000 Act No. 292, Section 3.



Section 10-1-168. Foundations of American Law and Government display; posting in public location in public building.

(A) Notwithstanding another provision of law, each municipality, county, or other political subdivision of this State including, but not limited to, a school board, is authorized to post the Foundations of American Law and Government display, as described in this section, in a visible, public location in the public buildings of this State and its political subdivisions.

(B) The Foundations of American Law and Government display must include:

(1) The Ten Commandments;

(2) The Magna Carta;

(3) The Mayflower Compact, 1620;

(4) The Declaration of Independence;

(5) "The Star-Spangled Banner" by Francis Scott Key;

(6) The Bill of Rights of the United States Constitution;

(7) The Preamble to the South Carolina Constitution;

(8) The Nineteenth Amendment to the United States Constitution;

(9) The national motto "In God We Trust";

(10) The image of Lady Justice;

(11) The Lord's Prayer;

(12) The Emancipation Proclamation, 1863; and

(13) Martin Luther King, Jr.'s "I Have a Dream" speech.

(C) Public displays of the Foundations of American Law and Government display shall contain the text of the documents listed in items (1) through (13) of subsection (B) together with the context for acknowledging formative, historically significant documents in America's heritage contained in subsection (D). Because the purpose of the display is not to advance religion, the General Assembly expresses no preference as to which version of the Ten Commandments is displayed.

(D) The Foundations of American Law and Government display contains documents that played a significant role in the foundation of our system of law and government. The display contains: the Ten Commandments; the Magna Carta; the Mayflower Compact, 1620; the Declaration of Independence; "The Star-Spangled Banner" by Francis Scott Key; the Bill of Rights of the United States Constitution; the Preamble to the South Carolina Constitution; the Nineteenth Amendment to the United States Constitution; the national motto "In God We Trust"; the image of Lady Justice; The Lord's Prayer; the Emancipation Proclamation, 1863; and Martin Luther King, Jr.'s "I Have a Dream" speech.

(1) The Ten Commandments have profoundly influenced the formation of western legal thought and the formation of our country. That influence is clearly seen in the Declaration of Independence, which declared that "We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the pursuit of Happiness". The Ten Commandments provide the moral background of the Declaration of Independence and the foundation of our legal tradition.

(2) In 1215, King John of England consented to the demands of his barons and agreed for The Magna Carta to be publicly read throughout the land. By this act he bound himself and "our heirs, in all things and all places for ever" to grant to the people of his kingdom the rights pronounced in The Magna Carta. By signing The Magna Carta, King John brought himself and England's future rulers within the rule of law. The rule of law places a restraint on the exercise of arbitrary government power, and it places all people and civil government under law. The American patriots, therefore, waged war against England to preserve liberties originating in Thirteenth Century England. A distinction, however, is noted between The Magna Carta and the American concept of liberty. While The Magna Carta is a guarantee from a king that he will follow the law, the Constitution of the United States is the establishment of a government consisting of, and created for, "We the People".

(3) The Mayflower Compact was penned by William Bradford on November 11, 1620, on the Mayflower before the Pilgrims made landfall at Plymouth, Massachusetts. The compact was the first written constitution in the New World. William Bradford described the reasoning behind the compact when he stated in the compact: "This day, before we came to harbour, observing some not well affected to unity and concord, but gave some appearance of faction, it was thought good there should be an association and agreement, that we should combine together in one body, and to submit to such government and governors as we should by common consent agree to make and choose, and set our hands to this that follows, word for word".

(4) Perhaps the single most important document in American history, The Declaration of Independence was, as Abraham Lincoln stated, the "frame" into which the framers placed the Constitution. A fundamental premise of the Declaration of Independence is that "all men are created equal and that they are endowed by their Creator with certain unalienable rights". While these rights are not given by government, they are protected by government. Moreover, government is a creation of "the governed" and derives all its power from the consent of its people. As the Preamble to the United States Constitution states, "We the People" are the government.

(5) During the debates on the adoption of the United States Constitution, its opponents repeatedly charged that the Constitution as drafted would open the way to tyranny by the central government. Fresh in their minds was the memory of the British violation of civil rights before and during the Revolution. They demanded a "bill of rights" that would spell out the immunities of individual citizens. Several state conventions in their formal ratification of the Constitution asked for such amendments; others ratified the Constitution with the understanding that the amendments would be offered. The Bill of Rights is still a vital and powerful force in American government, shaping our laws and serving as a check on the exercise of government power.

(6) Guarding the entrance to Baltimore harbor via the Patapsco River during the War of 1812, Fort McHenry faced almost certain attack by British forces. Major George Armistead, the stronghold's commander, was ready to defend the fort but he wanted a flag that would identify his position, one whose size would be visible to the enemy from a distance. The flag that was made for the fort was thirty feet by forty-two feet. Anxiously awaiting news of the battle's outcome was a Washington, D.C. lawyer named Francis Scott Key. Key had visited the enemy's fleet to secure the release of a Maryland doctor who had been abducted by the British after they left Washington. The lawyer had been successful in his mission, but he could not escort the doctor home until the attack ended. So he waited on a flag-of-truce sloop anchored eight miles downstream from Fort McHenry.

During the night, there had been only occasional sounds of the fort's guns returning fire. At dawn, the British bombardment tapered off. Had the fort been captured? Placing a telescope to his eye, Key trained it on the fort's flagpole. There he saw the large garrison flag catch the morning breeze. It had been raised as a gesture of defiance, replacing the wet storm flag that had flown through the night. Thrilled by the sight of the flag and the knowledge that the fort had not fallen, Key took a letter from his pocket and began to write some verses on the back of it. Later, after the British fleet had withdrawn, Key checked into a Baltimore hotel and completed his poem on the defense of Fort McHenry. He then sent it to a printer for duplication on handbills, and within a few days the poem was put to the music of an old English song. Both the new song and the flag became known as "The Star-Spangled Banner" and became a rallying cry for the American Patriots during the rest of the war.

(7) The Preamble to the South Carolina Constitution recognizes that the people, grateful for the liberties they enjoy, have established the Constitution of the State of South Carolina to preserve and perpetuate a civilized society.

(8) Passed by Congress June 4, 1919, and ratified on August 18, 1920, the Nineteenth Amendment guarantees all American women the right to vote. Achieving this milestone required a lengthy and difficult struggle; victory took decades of agitation and protest. Beginning in the mid-19th century, several generations of women's suffrage supporters lectured, wrote, marched, lobbied, and practiced civil disobedience to achieve what many Americans considered a radical change of the Constitution. Few early supporters lived to see final victory in 1920.

(9) The national motto was derived from the line "And this be our motto, 'In God is our trust'" in the national anthem, "The Star-Spangled Banner". The phrase first appeared on United States' coins in 1864 and became obligatory on all United States' currency in 1955. In accordance with Public Law No. 851 passed at the Second Session of the 84th Congress of the United States, July 30, 1956, the national motto of the United States became "In God We Trust".

(10) Lady Justice has become a symbol of the fair and equal administration of the law, without corruption, avarice, prejudice, or favor. The blindfold represents a system of justice that is blinded to all prejudices or favor. The scales represent justice that is administered fairly and the sword represents justice that is authoritative. Lady Justice is a symbol of the American system of justice and the ideals it embodies.

(11) The Lord's Prayer, used to teach people how best to seek their daily needs, is a model of philosophy and inspiration for legal and moral systems throughout the ages. In the colonies, James Oglethorpe brought debtors to freedom in our neighboring State of Georgia in remembrance of "forgiving our debts as we forgive our debtors".

(12) The Emancipation Proclamation, signed on January 1, 1863, by President Abraham Lincoln, provided that the slaves in all parts of the United States and in the states then in rebellion were forever free. The penultimate paragraph states, "And upon this act, sincerely believed to be an act of justice, warranted by the Constitution upon military necessity, I invoke the considerate judgment of mankind and the gracious favor of Almighty God".

(13) "I Have A Dream" is the popular name given to the historic public speech by Martin Luther King, Jr., when he spoke of his desire for a future where blacks and whites, among others, would coexist harmoniously as equals. King's delivery of the speech on August 28, 1963, from the steps of the Lincoln Memorial during the March on Washington for Jobs and Freedom was a defining moment of the American Civil Rights Movement. Delivered to over two hundred thousand civil rights supporters, the speech is often considered to be one of the greatest and most notable speeches in history and was ranked the top American speech of the 20th Century by a 1999 poll of scholars of public address.

(E) All documents which are included in a Foundations of American Law and Government display must be posted on paper not less than eleven by fourteen inches in dimension and must be framed in identically-styled frames. One document may not be displayed more prominently than another.

(F) State funding may be used for a Foundations of American Law and Government display.

(G) In order that each municipality, county, or other political subdivision of this State including, but not limited to, a school board, may have access to advice on the current status of the law concerning the Foundations of American Law and Government display, as described in this section, the Attorney General's office shall prepare a statement of the applicable constitutional law and, upon request, make that statement available to a member of the General Assembly or a municipality, county, or other political subdivision. As necessary, the Attorney General's office shall update this statement to reflect any changes made in the law. The Attorney General's office may make the statement available through the most economical and convenient method including, but not limited to, posting the statement on a web site.

(H) Nothing in this section prohibits a municipality, county, or other political subdivision of this State, including, but not limited to, a school board, from developing its own policy on the display of any one or all of the documents included in the Foundations of American Law and Government display, as described in this section, based upon advice from legal counsel.

(I) An advisory committee is established to make recommendations to the General Assembly and the Department of Archives and History regarding the public representations of the Foundations of American Law and Government display documents, the appropriate information to be included in the display, and recommendations concerning other documents to be added to the list for the display. The committee must submit an annual report to the Commission for the Department of Archives and History, the President Pro Tempore of the Senate, and Speaker of the House of Representatives. The committee shall be appointed by the Commission of the Department of Archives and History to consist of:

(1) a member appointed upon the recommendation of the South Carolina Attorney General;

(2) a member appointed upon the recommendation of the South Carolina Historical Association;

(3) a member appointed upon the recommendation of the South Carolina History Society;

(4) a member with expertise in legal history to be appointed upon the recommendation of the Dean of the University of South Carolina School of Law and the Dean of the Charleston School of Law; and

(5) a member with expertise in United States or South Carolina history appointed upon the recommendation of the presidents of the research universities of South Carolina.

HISTORY: 2008 Act No. 340, Section 2.



Section 10-1-170. Memorial in honor of South Carolina war dead, prisoners of war, servicemen missing in action, and veterans.

A. The Division of General Services and the South Carolina Arts Commission are authorized to erect a memorial on the State House grounds in honor of the South Carolina war dead who served in World War I, World War II, Korea, and Vietnam as well as the prisoners of war and those missing in action and in appreciation for those South Carolinians who have served our State and nation honorably in the armed forces at the site designated in the feasibility study made by the Division of General Services dated April 25, 1983.

B. In order to carry out the purposes of this section the Division of General Services is authorized to accept gifts or grants of services, properties, or monies from posts or chapters of nationally organized and recognized organizations of war veterans or any other private organization or persons.

C. The Arts Commission and the Division of General Services shall cooperate with the S. C. Veterans Monument Association as to the design, selection, and construction of the monument to be erected and shall be authorized to use such funds as necessary out of the state Sinking Fund, not to exceed three hundred thousand dollars.

HISTORY: 1984 Act No. 512, Part II, Section 29.



Section 10-1-175. Law enforcement officer memorial.

(A) In addition to the memorial on the State House grounds authorized to be erected to honor South Carolina war dead as provided in Section 10-1-170, the Division of General Services is also authorized to erect a memorial on the State House grounds at an appropriate location it determines to honor state or local law enforcement officers who have lost their lives in the line of duty.

(B) In order to carry out the purposes of this section, the Division of General Services is authorized to accept gifts or grants of services, properties, or monies from law enforcement support organizations or from any other private persons or organizations.

HISTORY: 1994 Act No. 410, Section 1.



Section 10-1-178. African-American History Monument.

There is hereby established on the grounds of the State House an African-American History Monument. The design and location of the monument shall be determined by the commission appointed pursuant to Section 10-1-179. The commission shall make reasonable efforts to incorporate all eras of African-American history in the design. The monument shall be erected as soon as is reasonably possible after it is approved by the General Assembly by concurrent resolution and the State House Renovation Project is completed.

HISTORY: 1996 Act No. 457, Section 1.



Section 10-1-179. African-American History Monument Commission; museum; dissolution of commission.

(A) An African-American History Monument Commission is created to determine the design of the monument and to determine the location of the monument on the State House grounds. The commission is empowered and directed to raise private funds and to receive gifts and grants to carry out the purpose for which it is created. The commission in this regard shall have the power to cause to be created a tax-exempt nonprofit corporation the purpose of which shall be to receive and disburse funds for the African-American History Monument. The staff of the Department of Administration shall assist the commission with the preparation and maintenance of financial records for the purpose of ensuring proper accounting of the records. The financial records are public records for purposes of the Freedom of Information Act, except that the names of anonymous donors shall not be disclosed.

By April 1, 1997, the commission shall report the proposed design and location of the monument to the State House Committee for its approval. After action by the committee approving the design and location, the State House Committee shall cause to be introduced the concurrent resolution serving as the instrument of approval as provided in Section 1 of this act. The State shall ensure proper maintenance of the monument as is done for other historical monuments on the State House grounds.

Four members of the commission must be appointed by the President Pro Tempore of the Senate, four members must be appointed by the Speaker of the House of Representatives, and one member must be appointed by the Governor. Notwithstanding Section 8-13-770 of the 1976 Code, members of the General Assembly may be appointed to this commission. One of the members appointed by the President Pro Tempore must be a Senator and one of the members appointed by the Speaker must be a member of the House of Representatives.

The commission shall elect a chairman, vice chairman, and such other officers as it deems appropriate from among its membership. The senior senator of the commission shall call an organizational meeting for the purpose of electing officers and such other matters as may arise. Commission members are not entitled to receive the subsistence, mileage, and per diem otherwise provided by law for members of state boards, committees, and commissions.

(B) The commission also shall study the feasibility of establishing an African-American History Museum analogous to the South Carolina Confederate Relic Room and Military Museum and make recommendations with respect to its findings on this subject to the State House Committee. This new museum shall collect and display historical artifacts and other items reflecting African-American history in this State. A preliminary report on this study must be made to the State House Committee no later than April 1, 1997, and a final report and recommendation on this study must be made by January 1, 2001.

(C) The commission established pursuant to this act is dissolved on January 1, 2001. However, the commission must be dissolved earlier if both the monument is dedicated and the final report is made before January 1, 2001, in which case the commission must be dissolved on the date of the later occurring event of the dedication of the monument or the receipt of the final report. If the African-American History Monument has not been dedicated by January 1, 2001, the powers, duties, and responsibilities of the African-American History Monument Commission shall be devolved upon the State House Committee.

HISTORY: 1996 Act No. 457, Section 2; 1999 Act No. 100, Part II, Section 60.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-180. Expenditure of funds by state agency subject to approval and regulation of State Budget and Control Board; exceptions.

The expenditure of funds by any state agency, except the Department of Transportation for permanent improvements as defined in the state budget, is subject to approval and regulation of the State Budget and Control Board. The board shall have authority to allot to specific projects from funds made available for such purposes, such amounts as are estimated to cover the respective costs of such projects, to declare the completion of any such projects, and to dispose, according to law, of any unexpended balances of allotments, or appropriations, or funds otherwise provided for such projects, upon the completion thereof. The approval of the Budget and Control Board is not required for minor construction projects, including renovations and alterations, where the cost does not exceed an amount determined by the Joint Bond Review Committee and the Budget and Control Board.

All construction, improvement, and renovation of state buildings shall comply with the applicable standards and specifications set forth in each of the following codes: The Standard Building Code, The Standard Existing Building Code, The Standard Gas Code, The Standard Mechanical Code, The Standard Plumbing Code and The Standard Fire Prevention Code, all as adopted by the Southern Building Code Congress International, Inc.; and the National Electrical Code NFPA 70, The National Electrical Safety Code-ANSI-C2, The National Fire Protection Association Standard-NFPA 59, all with the code editions, revision years, and deletions as specified in the Manual For Planning and Execution of State Permanent Improvements. The State Engineer shall determine the enforcement and interpretation of the aforementioned codes and referenced standards on state buildings. Any interested local officials shall coordinate their comments related to state buildings through the State Engineer and shall neither delay construction nor delay or deny water, sewer, power, other utilities, or firefighting services. Agencies may appeal to the Director of Office of General Services regarding the application of these codes to state buildings.

HISTORY: 1995 Act No. 145, Part II, Section 11.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.



Section 10-1-190. Department of Administration may apply net proceeds from trade of property to the improvement of property.

As part of the approval process relating to trades of state property for nonstate property, the Department of Administration is authorized to approve the application of any net proceeds resulting from such a transaction to the improvement of the property held by the department.

HISTORY: 1995 Act No. 145, Part II, Section 12; 2014 Act No. 121 (S.22), Pt V, Section 7.L, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.L, substituted "Department of Administration" for "Budget and Control Board" and substituted "department" for "board".



Section 10-1-200. Regulation of parking facilities owned or controlled by agencies of state government.

Parking facilities owned or controlled by agencies of the state government must be regulated as follows:

(1) The Department of Administration is director to establish and collect a schedule of charges for the use of the parking facilities in the Capitol Complex and other individually assigned spaces in state-owned parking lots and facilities administered by the Department of Administration. Proceeds of these charges, except where the proceeds are pledged to the retirement of indebtedness or to expenses related to the provision of the facilities, must be deposited in the General Fund of the State. The schedule of charges shall include charges for a fixed number of parking spaces to both the House of Representatives and the Senate in the McEachern Parking Facility in an area adjacent to each respective body's office building, sufficient to provide spaces for all members of the General Assembly and all permanent employees of the Senate and House of Representatives and Joint Legislative Committees as determined by the respective operations and management committees of the body.

(2) Any agency or institution of the state government owning or controlling parking facilities, excluding the South Carolina Educational Television Commission and the Department of Agriculture when receiving revenues from parking during University football games, at its discretion, subject to approval of the Budget and Control Board, may charge such rates as it considers appropriate for the use of such facilities, except where these proceeds are pledged to the retirement of bonded indebtedness, and shall deposit the proceeds to the credit of the General Fund of the State.

(3) Any unauthorized motor vehicle parked in a reserved space on state-owned or controlled property may be removed and the cost involved in removing and storing the vehicle must be paid by the owner of the vehicle.

HISTORY: 1995 Act No. 145, Part II, Section 10.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-205. Computers in public libraries; regulation of Internet access.

A computer which:

(1) is located in a lending library supported by public funds, public school library or media arts center, or in the library of a public institution of higher learning as defined in Section 59-103-5;

(2) can access the Internet; and

(3) is available for use by the public or students, or both;

shall have its use policies determined by the library's or center's governing board, as appropriate. The governing board must adopt policies intended to reduce the ability of the user to access web sites displaying information or material in violation of Article 3 of Chapter 15 of Title 16.

HISTORY: 2000 Act No. 387, Part II, Section 97.A; 2000 Act No. 407, Section 1.



Section 10-1-206. Library pilot program for Internet filtering software.

(A)(1) A pilot program is hereby established to assess the feasibility of installing Internet filtering software in libraries or institutions as defined in Section 10-1-205, if funding is available.

(2) The Department of Administration shall be responsible for implementing this program and selecting appropriate filtering software. A minimum of three filtering software programs shall be tested.

(B)(1) The Department of Administration shall request institutions to voluntarily participate in the pilot program. Pilot areas shall be located in the upstate, midstate, and lowcountry areas of South Carolina. The department shall make every effort to ensure that one public school and one public library in each area are selected. Participating institutions must already have filtering software in place that meets the requirements of item (2) of this subsection or agree to install recommended filtering software purchased by the State.

(2) Participating institutions in the pilot area must equip Internet accessible computers with one of the software filtering devices provided by the Department of Administration, if not equipped, as provided by (B)(1). This software must incorporate web-filtering technology designed to eliminate or reduce the ability of the computer to access web sites displaying pornographic pictures or any other obscene material as defined by law. Selected software must be able to distinguish between pornographic and obscene web sites and medical research web sites.

(C) The Department of Administration shall be responsible for evaluating this program. The evaluation shall be based on the following criteria:

(1) the filtering programs' ability to limit or restrict access to sources of information or images that are considered obscene including hard-core pornography and child pornography;

(2) the filtering programs' ability to limit or restrict access to sources of pornographic information or images that could be obscene as to minors or harmful to minors; and

(3) the filtering programs' ability to successfully access and not filter legitimate research sites.

(D) Any person blocked from an Internet site he believes contains material that does not meet the criteria listed in items (1) or (2) of subsection (C) above, and desires to access such Internet site, may make a request that the institution unblock the specified site. If the institution determines that the site does not fall within the criteria listed in items (1) or (2) of subsection (C), the institution shall unblock such Internet site. An adult patron may request unfiltered access to the Internet for serious literary, artistic, political, or scientific purposes, and the institution may temporarily disable the blocking software for such purposes.

(E) The pilot program shall take effect on the effective date of this section and shall expire on June 29, 2001. By December 1, 2001, the board shall report its findings to the General Assembly.

(F) Medical schools are exempt from the pilot program.

HISTORY: 2000 Act No. 407, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-1-210. Pay telephone revenue.

Notwithstanding any other provision of law, all state agencies, institutions, colleges, and universities must remit to the general fund all revenues received and all monies retained above the cost of allowing the placement or location of pay telephones on public property. Each state agency, institution, college, and university must annually report to the Executive Budget Office the revenue received for allowing the placement or location of pay telephones on public property, including any commission received for allowing the placement or location of pay telephones on public property. Public property means any and all property occupied or under the control of a state agency, institution, college, or university. The State shall forego any commissions or revenues for the provision of pay telephones in institutions of the Department of Corrections and the Department of Juvenile Justice for use by inmates. The Department of Administration shall ensure that the telephone rates charged by vendors for the use of those telephones must be reduced to reflect this foregone state revenue.

HISTORY: 2008 Act No. 353, Section 2, Part 32A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).






CHAPTER 3 - GOVERNOR'S MANSION AND LACE HOUSE COMMISSION

Section 10-3-10. Commission created; membership; terms.

There is hereby created the Governor's Mansion and Lace House Commission which shall consist of seven members, six of whom shall be appointed by the Governor. The seventh member shall be the wife of the Governor or his designee.

The terms of the members shall be for four years and until their successors are appointed and qualify, except of those first appointed three shall serve until July 1, 1971 and three shall serve until July 1, 1973. The term of the seventh member shall be coterminous with that of the Governor.

HISTORY: 1962 Code Section 1-405.5; 1970 (56) 1886.



Section 10-3-20. Officers; meetings; quorum; per diem and mileage.

The commission shall elect a chairman and such other officers as it deems necessary. It shall meet on the call of the chairman or upon the request of a majority of the members, and shall meet at least twice a year. A majority of the commission shall constitute a quorum for transacting business. The members shall serve without compensation, but shall be allowed the usual per diem and mileage as provided by law for members of boards, commissions and committees while on business of the commission.

HISTORY: 1962 Code Section 1-405.6; 1970 (56) 1886.



Section 10-3-30. Duties.

The commission shall be the custodian of the Governor's Mansion and the Lace House, including the nonexpendable property of both places, and it shall be the duty of the commission to:

(a) Approve all alterations, additions or renovations to the Governor's Mansion and the Lace House, together with the landscaped grounds surrounding them.

(b) Acquire by purchase, loan or gift furnishings and nonexpendable property for the Governor's Mansion and the Lace House.

(c) Promote the beautification of the Governor's Mansion and the Lace House and the landscaped lands surrounding them.

(d) Promote interest in the furnishing of the Governor's Mansion and the Lace House with articles of historical significance.

(e) Advise state officials and others on matters pertaining to the embellishment of the Governor's Mansion and the Lace House.

(f) Make an inventory to be submitted to the Department of Administration as soon as practicable after being organized and each year thereafter of all nonexpendable property under its custody.

(g) Accept and disburse funds which must be utilized to purchase articles of historical, artistic, decorative, or intrinsic permanent value for use in the Governor's Mansion and other buildings owned by the State of South Carolina in the two blocks surrounded by Lincoln, Laurel, Gadsden, and Calhoun Streets in the City of Columbia. Because of the nature of the articles purchased, they are exempt from the bidding and purchasing procedures of the Division of General Services applicable to other state agencies if they are in the categories of articles described in this item. All receipts and disbursements must be made with the approval of the commission. The funds and purchases made with them and gifts made pursuant to this section are the property of the State of South Carolina.

(h) Do such other things as may be necessary to carry out the intent of this chapter.

HISTORY: 1962 Code Section 1-405.7; 1970 (56) 1886; 1978 Act No. 632, Part II, Section 5; 1980 Act No. 517, Part II, Section 8; 2005 Act No. 164, Section 7.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-3-40. Exclusion of portion of mansion from provisions of chapter.

Upon approval of the Governor, the commission may exclude any portion of the Governor's mansion from the provisions of this chapter.

HISTORY: 1962 Code Section 1-405.8; 1970 (56) 1886.



Section 10-3-50. Return of articles on loan.

In the event the commission is dissolved, all articles on loan to the commission shall be returned to their owners and any article on loan which may be removed at any time from the Governor's Mansion or the Lace House shall be returned to their owners.

HISTORY: 1962 Code Section 1-405.9; 1970 (56) 1886.



Section 10-3-60. Rent revenue from Governor's Mansion Complex used for operation of complex.

Revenues generated from the rentals of the facilities of the Governor's Mansion Complex may be retained and expended for the budgeted operation of the complex.

HISTORY: 1995 Act No. 145, Part II, Section 13.






CHAPTER 5 - CONSTRUCTION AND RENOVATION OF PUBLIC BUILDINGS AND OTHER PROJECTS

Section 10-5-210. Declaration of intent.

The General Assembly declares that the policy of this State is to enable persons with disabilities to achieve maximum personal independence; to use and enjoy governmental and public buildings and facilities; and to participate fully in all aspects of society. The General Assembly resolves to enact legislation necessary to implement this policy and the purpose of this article is to begin this implementation.

HISTORY: 1962 Code Section 1-491; 1974 (58) 2794; 2000 Act No. 303, Section 1.



Section 10-5-220. Definitions.

As used in this article:

(1) "Governmental buildings" means all buildings, structures, and facilities used by the public that are constructed, purchased, leased, or rented in whole or in part by the federal, state, county, or municipal government or any political subdivision of the State.

(2) "Public buildings" means all buildings, structures, and facilities used by the public that are constructed, purchased, leased, or rented by the use of private funds, including rental apartment complexes of twenty units or more and temporary lodging facilities of twenty units or more, except that the provisions of this article apply to only five percent of those units or a minimum of one unit, whichever is the greater, and provided, further, that the provisions of this article do not apply to a private residence.

(3) "Facilities" means all building elements defined or specified by ANSI A117.1.

(4) "ANSI" means the American National Standards Institute.

(5) "Building Code" means the building code adopted by Section 6-9-50(A).

(6) "Board" means the Accessibility Committee for the South Carolina Building Codes Council as established in this chapter.

HISTORY: 1962 Code Section 1-492; 1974 (58) 2794; 1991 Act No. 82, Section 1; 2000 Act No. 303, Section 1.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.



Section 10-5-230. Accessibility Committee for the South Carolina Building Codes Council created; membership; terms; vacancies.

There is created the Accessibility Committee for the South Carolina Building Codes Council, composed of nine members, six to be appointed by the Governor for terms of four years and until their successors are appointed and qualify. No fewer than two appointed members of the board must have mobility impairments, one appointed member must be a building official, and one appointed member must be a licensed architect. Vacancies on the board must be filled in the same manner as the original appointment for the remainder of the unexpired term. In addition to the appointed members, the following three ex officio members shall serve on the board:

(1) the Director of the Department of Labor, Licensing and Regulation;

(2) the Director of the State Department of Vocational Rehabilitation; and

(3) the State Engineer employed by the Department of Administration.

The ex officio members may appoint proxies for their respective offices. The ex officio members and their proxies have all the powers, privileges, and duties of the appointed members.

HISTORY: 1962 Code Section 1-493; 1974 (58) 2794; 1990 Act No. 400, Section 1; 1990 Act No. 422, Section 1; 1993 Act No. 181 Section 80; 2000 Act No. 303, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-5-235. South Carolina Board for Barrier-Free Design abolished; Accessibility Committee for the South Carolina Building Codes Council created; transition of funding, powers and duties.

(A) There is created the Accessibility Committee for the South Carolina Building Codes Council. The committee must be composed of the members of the South Carolina Building Codes Council in the positions of the person with a disability, the architect, the municipal administrator, the public member, and the State Engineer. The accessibility committee shall advise the Building Codes Council on all matters concerning accessibility to buildings, structures, and facilities by persons with disabilities including, but not limited to, amendments to state and federal statutes, regulations, or standards, education of the general public, and local enforcement.

(B) As of June 30, 2002, all references to the Board for Barrier-Free Design must be construed to mean the Accessibility Committee for the South Carolina Building Codes Council, and where practical and efficient to do so, the Code Commissioner for the Legislative Council shall change statutory references to conform to the provisions of this section.

HISTORY: 2000 Act No. 303, Section 1; 2005 Act No. 67, Section 1.



Section 10-5-240. Officers of board; meetings; quorum; compensation; office space.

The board shall elect a chairman and vice-chairman to serve for terms of two years and until their successors are elected and qualify. The board may adopt rules for the purpose of governing its internal proceedings. The board shall meet at least once annually and at those other times as may be designated by the chairman but in no event more than twice a month. Five members of the board constitute a quorum at all meetings. All members of the board must be paid the usual per diem, mileage, and subsistence as provided by law for members of boards, committees, and commissions for days on which they are on official business of the board, to be paid from the general fund of the State. The board must be administered by the Department of Labor, Licensing and Regulation which shall provide administrative support services, such as office space, clerical assistance, and other facilities as may be required by the board to perform its prescribed functions.

HISTORY: 1962 Code Section 1-494; 1974 (58) 2794; 1978 Act No. 540 Section 1; 1990 Act No. 400, Section 2; 1993 Act No. 181, Section 81; 2000 Act No. 303, Section 1.



Section 10-5-250. Building code and rental unit accessibility requirements; promulgation of regulations.

(A) The requirements for accessibility for people with disabilities contained within the building code and ANSI A117.1, with such modifications as the board considers appropriate, are adopted as minimum standards for compliance with this chapter. Notwithstanding any other provision of law, rental apartment complexes of twenty units or more and temporary lodging facilities of twenty units or more shall provide for not less than five percent of all units or a minimum of one unit, whichever is greater, to be accessible for use by people with disabilities.

(B) The board may promulgate regulations to enforce the provisions of this article and the standards provided for in subsection (A).

HISTORY: 1962 Code Section 1-495; 1974 (58) 2794; 1978 Act No. 540, Section 2; 2000 Act No. 303, Section 1.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.



Section 10-5-260. Buildings required to be in compliance; responsibility of owners and occupants.

No person may construct or alter a building, structure, or facility of any occupancy classification, with exception of detached one and two family dwellings, unless the construction or areas being altered are designed in compliance with the standards and requirements adopted pursuant to the chapter. If the occupancy, as defined by the building code, of an existing building is changed, that building must be made to conform to the requirements of this chapter for the new occupancy. If the occupancy of a portion of an existing building is changed, only the portion that is changed shall be required to comply.

It is the responsibility of the owner or the occupant of property which contains structural or building elements or components required to be in compliance with this article, to continuously maintain these elements and components in a condition that is safe and usable by persons with disabilities at all times.

Nothing in this chapter affects in any way government buildings, public buildings, or facilities exempted by any federal law, including the Americans with Disabilities Act of 1990, as amended.

HISTORY: 1962 Code Section 1-496; 1974 (58) 2794; 1990 Act No. 400, Section 3; 2000 Act No. 303, Section 1.



Section 10-5-270. Compliance review and approval.

(A) All plans for buildings, structures, and facilities to be constructed or altered must be reviewed and approved for compliance with this chapter and must be submitted to one of the following officials for approval:

(1) for state owned or leased facilities, to the State Engineer, Office of General Services, Department of Administration;

(2) for elementary and secondary public schools, to the Director, Office of Facilities Management, State Department of Education;

(3) for health care facilities, to the Director, Bureau of Health Facilities Construction, Licensing and Certification, State Department of Health and Environmental Control;

(4) for buildings not covered by this subsection or subsections (B) or (C), to the local building officials appointed by a municipal or county government within their respective jurisdictions;

(5) in jurisdictions without building officials, to the Administrator, Building Codes Council.

(B) Plans for all construction or alterations affected by this chapter must be submitted to the appropriate official by the project owner, architect, or contractor for preconstruction review and approval. Each submittal shall consist of at least one set of project drawings and specifications, project name or description, street address or location, and the owner's name and address.

(C) Compliance with this article, including conducting compliance investigations, must be carried out by the officials, enumerated in this section, within their respective jurisdictions.

HISTORY: 1962 Code Section 1-497; 1974 (58) 2794; 1978 Act No. 540 Section 3; 1990 Act No. 400, Section 4; 1993 Act No. 181, Section 82; 2000 Act No. 303, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-5-280. Display of international symbol.

The international symbol of access for people with disabilities must be permanently displayed at the entrance of buildings, structures, and facilities that are in compliance with the standards established pursuant to this article.

HISTORY: 1962 Code Section 1-498; 1974 (58) 2794; 2000 Act No. 303, Section 1.



Section 10-5-290. Action for violation of regulations.

A person who is denied access to buildings, structures, or facilities, or is otherwise deprived of rights as a citizen as declared in the statement of state policy set forth in Section 10-5-210 may enforce these rights by injunction and recover damages in a proper case in the court of common pleas.

HISTORY: 1962 Code Section 1-499; 1974 (58) 2794; 1990 Act No. 400, Section 6; 2000 Act No. 303, Section 1.



Section 10-5-320. Suits for injunction against noncompliance; accessibility of meetings and conferences with state agencies.

The official having jurisdiction pursuant to Section 10-5-270 to enforce the provisions of this article shall notify the owner of property in violation of this article to comply with its provisions and make the necessary changes or corrections within a reasonable time. In the event of noncompliance after a reasonable time, the official may bring suit before an Administrative Law Judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin further construction or use of the building, structure, or facility until it is in compliance with this article.

All meetings and conferences of an agency of this State, in which participation by the public is invited or desirable, must be held in a place and manner that is accessible to persons with disabilities.

HISTORY: 1962 Code Section 1-499.3; 1974 (58) 2794; 1990 Act No. 400, Section 9; 1993 Act No. 181, Section 84; 2000 Act No. 303, Section 1.






CHAPTER 7 - INSURANCE ON PUBLIC BUILDINGS AND PROPERTY

Section 10-7-10. Insurance on state public buildings, state-supported institutions, and Department of Transportation buildings.

All insurance on public buildings and on the contents thereof of the State and of all institutions supported in whole or in part by the State shall be carried by the State Fiscal Accountability Authority. Any building or buildings, and the contents thereof, owned by the Department of Transportation may be insured by the State Fiscal Accountability Authority, with the consent or approval of such board, or the Department of Transportation shall have the alternative of assuming its own risks.

HISTORY: 1962 Code Section 1-431; 1952 Code Section 1-431; 1942 Code Section 2180; 1936 (39) 1668; 1950 (46) 3605; 1956 (49) 1751; 1963 (53) 275; 1974 (58) 2217; 1993 Act No. 181, Section 85.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-20. Insurance on public buildings of incorporated municipalities.

The State Fiscal Accountability Authority is authorized to insure public buildings owned by incorporated municipalities of the State upon request of the governing body of the municipality. Such insurance shall be provided under the same conditions and procedures and subject to the same restrictions as are provided under this chapter for insurance of buildings owned by the counties of this State except that insurance by the authority shall not be mandatory for municipally owned buildings.

HISTORY: 1962 Code Section 1-431.1; 1973 (58) 222.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-30. Insurance on public buildings of counties.

All insurance on public buildings and the contents thereof of the several counties shall be carried by the State Fiscal Accountability Authority.

HISTORY: 1962 Code Section 1-432; 1952 Code Section 1-432; 1942 Code Section 2181; 1936 (39) 1668; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-40. Insurance on public school buildings.

All insurance of public school buildings and on the contents thereof, whether such buildings are held and operated under the general school laws or laws applicable to special school districts only, shall be carried by the State Fiscal Accountability Authority.

HISTORY: 1962 Code Section 1-433; 1952 Code Section 1-433; 1942 Code Section 2182; 1936 (39) 1668; 1950 (46) 1985, 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-50. Cancellation or reduction of insurance on abandoned school buildings.

If any school building be abandoned for use for school purposes, the board may cancel or reduce all insurance carried by it on such abandoned school building and its contents, and the board shall not be required to renew existing insurance or write any insurance on any such building and its contents, the use of which for school purposes has been discontinued; provided, that at least ten days before the cancellation or reduction of any such insurance the board shall give notice to the proper authorities that such cancellation or reduction is to be made.

HISTORY: 1962 Code Section 1-434; 1952 Code Section 1-434; 1942 Code Section 2182; 1936 (39) 1668.



Section 10-7-60. Cancellation in case of dilapidation and depreciation.

The State Fiscal Accountability Authority may cancel any policy of insurance on any public building when in its judgment such building is no longer an insurable risk because of dilapidation and depreciation; provided, that at least ten days before any such cancellation the board shall give notice to the proper authorities that such cancellation is to be made.

HISTORY: 1962 Code Section 1-435; 1952 Code Section 1-435; 1942 Code Section 2182; 1936 (39) 1668.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-70. Officials in charge of buildings shall provide for insurance.

The proper officer, official or trustee having by law the care and custody of state and county buildings and of public school buildings shall insure such buildings under the provisions set forth in this chapter.

HISTORY: 1962 Code Section 1-436; 1952 Code Section 1-436; 1942 Code Section 2183; 1936 (39) 1668.



Section 10-7-80. Officials shall furnish information on school buildings.

The State Superintendent of Education and the county superintendents of education of the several counties of the State shall furnish to the State Fiscal Accountability Authority on request a complete list showing the location of each and every school building in their several counties, the numbers of the school districts in which such buildings are located and the names and addresses of the trustees having the buildings in charge.

All officers, officials and trustees having the care and custody of the buildings insured under the terms of this chapter shall furnish to the board, on request, full information in regard to the character of construction, value, location and exposures of such buildings and any other information requested.

HISTORY: 1962 Code Section 1-437; 1952 Code Section 1-437; 1942 Code Section 2189; 1936 (39) 1668; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-90. Premium rate.

All insurance carried by the State Fiscal Accountability Authority as provided for in this chapter shall be carried at a premium rate to be determined by the authority not in excess of the rate which, in the opinion of the authority, would be charged by reliable old line insurance companies for carrying this insurance.

HISTORY: 1962 Code Section 1-438; 1952 Code Section 1-438; 1942 Code Section 2184; 1936 (39) 1668.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-100. Payment of premiums.

The premium on all policies of insurance issued by the State Fiscal Accountability Authority shall be paid by the officer, official, or trustee having the property insured under his care and custody upon demand of the authority. If an agency or political subdivision fails to pay any required premium within sixty days from the date the premium is invoiced, the State Fiscal Accountability Authority may cancel the policy for nonpayment of premium by mailing a notice of cancellation giving not less than thirty days' notice of the cancellation to the delinquent agency or political subdivision. Prior to the termination of the insurance coverage, notice of the impending termination also must be published in a newspaper of regular circulation in the county where the insured's headquarters is located. The State Fiscal Accountability Authority is not responsible for risk or loss occurring after the effective date of the cancellation.

HISTORY: 1962 Code Section 1-439; 1952 Code Section 1-439; 1942 Code Section 2185; 1936 (39) 1668; 1950 (46) 3605; 1996 Act No. 314, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-120. Authority may reinsure.

The State Fiscal Accountability Authority may reinsure, upon terms which it may deem most advantageous, in a reliable insurance company or companies, such portion of their insurance liability as is commensurate with the principle of safe underwriting. The authority shall from time to time prescribe such rules and regulations as may be necessary in placing and handling this reinsurance.

HISTORY: 1962 Code Section 1-441; 1950 Code Section 1-441; 1942 Code Section 2186; 1936 (39) 1668; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-130. Insurance reserve funds.

All funds paid over to the State Fiscal Accountability Authority as premiums on policies of insurance and all money received from interest on loans and deposits and from any other source connected with the insurance of public property, provided for herein, shall be held by the authority as insurance reserve funds for the purpose of paying all losses for which it is liable and the expenses necessary to the proper conduct of such insurance of public property by the authority and shall be invested by it as are other funds in its hands.

HISTORY: 1962 Code Section 1-442; 1952 Code Section 1-442; 1942 Code Section 2187; 1936 (39) 1668; 1950 (46) 3605; 1965 (54) 590; 1976 Act No. 583.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-140. Reduction of premiums.

When the insurance reserve fund provided for in Section 10-7-130 reaches the sum of five per cent of the total insurance in force, then annually thereafter the State Fiscal Accountability Authority shall proportionately decrease the premium of insurance to an amount which will be sufficient to maintain the insurance fund at five per cent of the total insurance in force, and if in the judgment of the authority the income from the investment of the insurance sinking fund is sufficient to maintain the insurance fund at five per cent of the total insurance in force, no premium shall be charged for the ensuing year, except that no building or property insured by the authority shall cease to pay premiums until five annual payments shall have been paid even though such payments increase such insurance sinking fund beyond the sum equal to five per cent of the total insurance in force.

HISTORY: 1962 Code Section 1-443; 1952 Code Section 1-443; 1942 Code Section 2187; 1936 (39) 1668.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-150. Renewals.

The State Fiscal Accountability Authority shall notify the officers, officials or trustees having the care and custody of the buildings insured under the provisions of this chapter, in writing, in advance of the expiration of policies of insurance on such buildings, and the officers, officials or trustees so served with written notice shall immediately make application to the authority for the renewal of such insurance and shall forward, with their application, the amount of premium due the authority on the insurance applied for; provided, that if no funds are available with which to pay the premium at the time application is made, the officer, official or trustee making the application shall so state and the amount, with interest, shall be paid by him out of the first funds available, as provided in Section 10-7-100.

HISTORY: 1962 Code Section 1-444; 1952 Code Section 1-444; 1942 Code Section 2188; 1936 (39) 1668; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-160. Value of buildings.

The value of all public buildings shall be based on the actual cost of such buildings. If the State Fiscal Accountability Authority and the officers, officials or trustees having such buildings in their care and custody cannot agree on a value the value shall be fixed by three appraisers to be appointed and paid as provided in Section 10-7-180.

HISTORY: 1962 Code Section 1-445; 1952 Code Section 1-445; 1942 Code Section 2191; 1936 (39) 1668; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-170. Amount of insurance.

The amount of insurance to be carried on all buildings and on the contents thereof as provided in this chapter shall be fixed by the State Fiscal Accountability Authority after consultation with the officers, officials or trustees having such buildings in their care and custody. But the amount of insurance to be carried, as so fixed, shall in no event exceed the value of the building and contents to be insured after reasonable deductions for depreciation.

HISTORY: 1962 Code Section 1-446; 1952 Code Section 1-446; 1942 Code Section 2192; 1936 (39) 1668.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-180. Appraisers in case of loss or damage.

In the event of loss or damage, when an agreement as to the extent of such loss or damage cannot be arrived at between the board and the officials having charge of the property, the amount of such loss or damage to be paid by the board shall be determined by three appraisers, one to be named by the board, one by the officer, official or trustee having the damaged or destroyed building in charge, and the third by the two so appointed. These appraisers shall file their written report with the board and a duplicate copy with the insured. The cost of the appraisal shall be borne one half by the board and one half by the insured.

HISTORY: 1962 Code Section 1-447; 1952 Code Section 1-447; 1942 Code Section 2193; 1936 (39) 1668; 1950 (46) 1985, 3605; 1965 (54) 590.



Section 10-7-190. Payment of amount of award.

The amount paid by the board, as fixed by the appraisers, shall, in the event the building so damaged or destroyed is a county building or a public school building, be paid over to the county treasurer of the county in which the building is located, to be by him paid out as required by law, upon the proper warrant or order of the proper official or trustees, for the repair, restoration or rebuilding of the property damaged or destroyed; and, in the event the property so damaged or destroyed is state property, then the amount shall be paid over to the officer or official having the property in his care and custody, to be expended by him for the repair, restoration or rebuilding of the property damaged or destroyed.

HISTORY: 1962 Code Section 1-448; 1952 Code Section 1-448; 1942 Code Section 2193; 1936 (39) 1668; 1950 (46) 3605.



Section 10-7-200. Contracts and loans for hazard reducing systems.

The State Fiscal Accountability Authority may make contracts with responsible manufacturers or installers of nationally recognized hazard reducing systems for the installation of approved nationally recognized hazard reducing systems in state institutions. If such contracts are made, the authority may make loans to the institutions involved for the payment for such systems or may accept in such contracts any terms deemed advisable which may be agreed upon with the manufacturers or installers as to the payment therefor. Such contracts shall be made only when, in the judgment of the authority, the resultant reduction in the premium rate, together with any funds which may be made available from other sources, will be sufficient to repay loans made by the authority or to pay for the systems according to contract terms within a period of time satisfactory to the authority. No reduction in the premium rate shall be allowed until such loans have been discharged or until payment has been made in full for the installation of such systems. The authority may also make loans to owners, other than the State, of property insured by them for the purpose of installing such systems when, in their judgment, the reduction in premium rate will be sufficient to retire such loan, or loans, within a period of time satisfactory to the authority. No reduction in the premium rate shall be made until such loans have been liquidated, and a provision to this effect shall be embodied in any such loan agreement.

HISTORY: 1962 Code Section 1-449; 1952 Code Section 1-449; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-210. Losses when authority holds hazard reduction system loans.

In the event of a total or partial loss of any building on which the State Fiscal Accountability Authority carries a loan for the installation of a nationally recognized hazard reduction system, there shall be deducted from the amount of insurance payable, and credited on such loan, a proportion of the loan equal to the proportion which the amount of the loss payable bears to the total amount of insurance carried on the building or, in the case of institutions where insurance is carried on two or more buildings, the deduction and loan credit shall be a proportion of the loan equal to the proportion which the loss payable bears to the aggregate insurance carried on all such buildings. A provision to this effect shall be embodied in each loan agreement.

HISTORY: 1962 Code Section 1-450; 1952 Code Section 1-450; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-220. Inspectors.

The State Fiscal Accountability Authority may employ an inspector, or inspectors, whose duty shall be to protect the property of the State from damage or defacement in connection with the installation of nationally recognized hazard reduction systems and may charge the cost thereof to the institution or institutions involved as a part of the cost of the installation of such nationally recognized hazard reducing systems.

HISTORY: 1962 Code Section 1-451; 1952 Code Section 1-451; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-7-230. Penalties.

Any officer, official or trustee, upon whom the duties provided in this chapter devolve, who fails or refuses to carry out such provisions, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in a sum not less than twenty-five dollars, nor more than one hundred dollars, or imprisoned not less than ten nor more than thirty days.

HISTORY: 1962 Code Section 1-452; 1952 Code Section 1-452; 1942 Code Section 2190; 1936 (39) 1668.






CHAPTER 9 - MINERALS AND MINERAL INTERESTS IN PUBLIC LANDS

Section 10-9-10. Leases of gas, oil, and certain other minerals.

The Public Service Authority may, through its board of directors, make and execute leases of gas, oil, and other minerals and mineral rights, excluding phosphate and lime and phosphatic deposits, over and upon the lands and properties owned by said authority; and the Department of Health and Environmental Control and the forfeited land commissions of the counties of this State may, with the approval of the Attorney General, make and execute such leases over and upon the lands and waters of the State and of the counties under the ownership, management, or control of the department and commissions respectively.

HISTORY: 1962 Code Section 1-361; 1952 Code Section 1-361; 1944 (43) 1428; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board", substituted "the department" for "such board", and made other nonsubstantive changes.



Section 10-9-20. Minimum royalty.

No such lease shall provide for a royalty of less than twelve and one-half per cent of production of oil and gas from the lease.

HISTORY: 1962 Code Section 1-362; 1952 Code Section 1-362; 1944 (43) 1428; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, reenacted the section with no apparent change.



Section 10-9-30. Leases subject to conservation laws; lease of rights upon offshore and other state lands.

Nothing contained in this article shall estop the State from enacting proper laws for the conservation of the oil, gas and other mineral resources of the State and all leases and contracts made under authority of this article shall be subject to such laws; provided, that the Department of Health and Environmental Control may negotiate for leases of oil, gas, and other mineral rights upon all of the lands and waters of the State, including offshore marginal and submerged lands.

HISTORY: 1962 Code Section 1-363; 1952 Code Section 1-363; 1944 (43) 1428; 1958 (50) 1553; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board", and made other nonsubstantive changes.



Section 10-9-35. Disposition of revenues received from offshore oil leases.

In the event that the State of South Carolina is the recipient of revenues derived from offshore oil leases within the jurisdictional limits of the State such revenues shall be deposited with the State Treasurer in a special fund and shall be expended only by authorization of the General Assembly.

Funds so accumulated shall be expended only for the following purposes:

(1) to retire the bonded indebtedness incurred by South Carolina;

(2) for capital improvement expenditures.

HISTORY: 1977 Act No. 249, Part II, Section 6; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, reenacted the section with no apparent change.



Section 10-9-40. Authority conferred by article is cumulative.

The authority conferred upon the Public Service Authority, the Department of Health and Environmental Control, and the forfeited land commissions by this article shall be cumulative and in addition to the rights and powers heretofore vested by law in such authority, the Department of Health and Environmental Control, and such commissions, respectively.

HISTORY: 1962 Code Section 1-363.1; 1952 Code Section 1-363.1; 1944 (43) 1428; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, twice substituted "Department of Health and Environmental Control" for "State Budget and Control Board".



Section 10-9-110. Department of Health and Environmental Control has exclusive control of the state's phosphate interest.

The Department of Health and Environmental Control shall be charged with the exclusive control and protection of the rights and interest of the State in the phosphate rocks and phosphatic deposits in the navigable streams and in the marshes thereof.

HISTORY: 1962 Code Section 1-364; 1952 Code Section 1-364; 1942 Code Section 2210; 1932 Code Section 2210; Civ. C. '22 Section 147; Civ. C. '12 Section 140; Civ. C. '02 Section 132; R. S. 89; 1890 (20) 691; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board".



Section 10-9-120. Protection of the state's interest against adverse claimants.

The department may inquire into and protect the interests of the State in and to any phosphatic deposits or mines, whether in the navigable waters of the State or in land marshes or other territory owned or claimed by other parties, and in the proceeds of any such mines and may take such action for, or in behalf of, the State in regard thereto as it may find necessary or deem proper.

HISTORY: 1962 Code Section 1-365; 1952 Code Section 1-365; 1942 Code Section 2212; 1932 Code Section 2212; Civ. C. '22 Section 149; Civ. C. '12 Section 142; Civ. C. '02 Section 134; R. S. 91; 1890 (20) 694; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board".



Section 10-9-130. Department may issue leases or licenses; notice of applications.

The department may issue to any person who applies for a lease or license granting a general right to dig, mine, and remove phosphate rock and phosphatic deposits from all the navigable streams, waters, and marshes belonging to the State and also from such of the creeks, not navigable, lying therein as may contain phosphate rock and deposits belonging to the State and not previously granted. Such leases or licenses may be for such terms as may be determined by the department. The annual report of the department to the General Assembly shall include a list of all effective leases and licenses. The department may make a firm contract for the royalty to be paid the State which shall not be increased during the life of the license. Provided, that prior to the grant or issuance of any lease or license, the department shall cause to be published a notice of such application in a newspaper having general circulation in the county once a week for three successive weeks prior to the grant or issuance. However, the lessee or licensee shall not take possession if there is an adverse claim and the burden of proving ownership in the State shall be placed upon the lessee or licensee.

HISTORY: 1962 Code Section 1-367; 1952 Code Section 1-367; 1942 Code Section 2214; 1932 Code Section 2214; Civ. C. '22 Section 151; Civ. C. '12 Section 144; Civ. C. '02 Section 137; R. S. 94; G. S. 67, 69, 70; 1878 (16) 781, 840; 1936 (39) 1386; 1937 (40) 100; 1963 (53) 204; 1965 (54) 279; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" throughout and made other nonsubstantive changes.



Section 10-9-140. Department may grant or refuse application for license.

In every case in which an application is made to the department for a license, the department may grant or refuse the license as it considers best for the interest of the State and the proper management of the interests of the State in those deposits.

HISTORY: 1962 Code Section 1-368; 1952 Code Section 1-368; 1942 Code Section 2215; 1932 Code Section 2215; Civ. C. '22 Section 152; Civ. C. '12 Section 145; Civ. C. '02 Section 138; R. S. 95; 1884 (18) 779; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" throughout, and made other nonsubstantive changes.



Section 10-9-150. Bond of licensee.

As a condition precedent to the right to dig, mine, and remove the rocks and deposits granted by a license, each licensee shall enter into bond, with security, in the penal sum of five thousand dollars, conditioned for the making at the end of every month of true and faithful returns to the Comptroller General of the number of tons of phosphate rock and phosphatic deposits so dug or mined and the punctual payment to the State Treasurer of the royalty provided at the end of every quarter or three months. The bond and sureties are subject to the approval required by law for the bonds of state officers.

HISTORY: 1962 Code Section 1-369; 1952 Code Section 1-369; 1942 Code Section 2216; 1932 Code Section 2216; Civ. C. '22 Section 153; Civ. C. '12 Section 146; Civ. C. '02 Section 139; G. S. 68; R. S. 96; 1878 (16) 781; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, made nonsubstantive changes.



Section 10-9-160. Additional security to bonds may be required.

Whenever the department shall have reason to doubt the solvency of any surety whose name appears upon any bond executed for the purpose of securing the payment of the phosphate royalty by any person digging, mining and removing phosphate rock or phosphatic deposits in any of the territory, the property of the State, under any grant or license, the department shall forthwith notify the person giving such bond and the sureties thereon and require that one or more sureties, as the case may be, shall be added to the bond, such surety or sureties to be approved by the department.

HISTORY: 1962 Code Section 1-370; 1952 Code Section 1-370; 1942 Code Section 2221; 1932 Code Section 2221; Civ. C. '22 Section 158; Civ. C. '12 Section 151; Civ. C. '02 Section 144; R. S. 100; 1883 (18) 304; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" throughout.



Section 10-9-170. Proceeding for relief of sureties; new bond and its effect.

The department, upon petition filed by any person who is surety on any such bond as aforesaid and who considers himself in danger of being injured by such suretyship, shall notify the person giving such bond to give a new bond with other sureties and upon failure of such person to do so within thirty days shall cause such person to suspend further operations until a new bond be given. In no case shall the sureties on the old bond be discharged from liability thereon until the new bond has been executed and approved, and such sureties shall not be discharged from any antecedent liability by reason of such suretyship.

HISTORY: 1962 Code Section 1-371; 1952 Code Section 1-371; 1942 Code Section 2222; 1932 Code Section 2222; Civ. C. '22 Section 159; Civ. C. '12 Section 152; Civ. C. '02 Section 145; R. S. 101; 1883 (18) 304; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board", and in the second sentence, deleted "But" before "in no case".



Section 10-9-180. Power to fix and change rates for digging phosphate.

The department is hereby vested with full and complete power and control over all mining in the phosphate territory belonging to this State and over all persons digging or mining phosphate rock or phosphatic deposit in the navigable streams and waters or in the marshes thereof, with full power and authority, subject to the provisions of Sections 10-9-130 and 10-9-190 to fix, regulate, raise, or reduce such royalty per ton as shall from time to time be paid to the State by such persons for all or any such phosphate rock dug, mined, removed, and shipped or otherwise sent to the market therefrom. Six months' notice shall be given all persons at such time digging or mining phosphate rock in such navigable streams, waters, or marshes before any increase shall be made in the rate of royalty theretofore existing.

HISTORY: 1962 Code Section 1-372; 1952 Code Section 1-372; 1942 Code Section 2218; 1932 Code Section 2218; Civ. C. '22 Section 155; Civ. C. '12 Section 148; Civ. C. '02 Section 141; R. S. 98; 1897 (22) 504; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7,M, substituted "department" for "board"; in the last sentence, deleted "But" before "six"; and made other nonsubstantive changes.



Section 10-9-190. Returns of rock mined; payment of royalty; rate of royalty.

Each person to whom a license shall be issued must, at the end of every month, make to the Comptroller General a true and lawful return of the phosphate rock and phosphatic deposits he may have dug or mined during such month and shall punctually pay to the State Treasurer, at the end of every quarter or three months, a royalty of five cents per ton upon each and every ton of the crude rock (not of the rock after it has been steamed or dried), the first quarter to commence to run on the first day of January in each year.

HISTORY: 1962 Code Section 1-374; 1952 Code Sections 1-373, 1-374; 1942 Code Sections 2217, 2219; 1932 Code Sections 2217, 2219; Civ. C. '22 Sections 154, 156; Civ. C. '12 Sections 147, 149; Civ. C. '02 Sections 140, 142; G. S. 68; R. S. 97; 1878 (16) 781; 1892 (21) 383; 1893 (21) 418; 1923 (33) 69; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, reenacted the section with no apparent change.



Section 10-9-200. Comptroller General notified of licenses issued.

The Department of Health and Environmental Control, within twenty days after the grant of any license as aforesaid, shall notify the Comptroller General of the issuing of such license, with the name of the person to whom issued, the time of the license, and the location for which it was issued.

HISTORY: 1962 Code Section 1-375; 1952 Code Section 1-375; 1942 Code Section 2220; 1932 Code Section 2220; Civ. C. '22 Section 157; Civ. C. '12 Section 150; Civ. C. '02 Section 143; R. S. 99; 1889 (20) 298; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board", and made other nonsubstantive changes.



Section 10-9-210. Mining without license; penalty.

Every person who shall dig, mine, or remove any phosphate rock or phosphatic deposit from the beds of the navigable streams, waters, and marshes of the State without license therefor previously granted by the State to such person shall be liable to a penalty of ten dollars for each and every ton of phosphate rock or phosphatic deposits so dug, mined, or removed, to be recovered by action at the suit of the State in any court of competent jurisdiction. One-half of such penalty shall be for the use of the State and the other half for the use of the informer.

HISTORY: 1962 Code Section 1-376; 1952 Code Section 1-376; 1942 Code Section 2225; 1932 Code Section 2225; Civ. C. '22 Section 162; Civ. C. '12 Section 155; Civ. C. '02 Section 148; G. S. 65; R. S. 104; 1877 (15) 305; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, made nonsubstantive changes.



Section 10-9-220. Purchasing or receiving from unlicensed person.

It shall be unlawful for any person to purchase or receive any phosphate rock or phosphatic deposit dug, mined, or removed from the navigable streams, waters, or marshes of the State from any person not duly authorized by act of the General Assembly of this State or license of the department to dig, mine, or remove such phosphate rock or phosphatic deposit.

HISTORY: 1962 Code Section 1-377; 1952 Code Section 1-377; 1942 Code Section 2226; 1932 Code Section 2226; Civ. C. '22 Section 163; Civ. C. '12 Section 156; Civ. C. '02 Section 149; G. S. 66; R. S. 105, 1877 (15) 305; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" and made other nonsubstantive changes.



Section 10-9-230. Penalty for violation of Section 10-9-220.

Any person violating Section 10-9-220 shall forfeit to the State the sum of ten dollars for each and every ton of phosphate rock or phosphatic deposit so purchased or received, to be recovered by action in any court of competent jurisdiction. One-half of such forfeiture shall be for the use of the State and the other half for the use of the informer.

HISTORY: 1962 Code Section 1-378; 1952 Code Section 1-378; 1942 Code Section 2227; 1932 Code Section 2227; Civ. C. '22 Section 164; Civ. C. '12 Section 157; Civ. C. '02 Section 150; G. S. 67; R. S. 106; 1877 (15) 305; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, made nonsubstantive changes.



Section 10-9-240. Department may take measures to prevent interference, obstruction, or molestation.

Should any person whosoever interfere with, obstruct, or molest or attempt to interfere with, obstruct, or molest the department or anyone by it authorized or licensed hereunder in the peaceable possession and occupation for mining purposes of any of the marshes, navigable streams, or waters of the State, then the department may, in the name and on behalf of the State, take such measures or proceedings as it may be advised are proper to enjoin and terminate any such molestation, interference, or obstruction and place the State, through its agents, the department or anyone under it authorized, in absolute and practical possession and occupation of such marshes, navigable streams, or waters.

HISTORY: 1962 Code Section 1-379; 1952 Code Section 1-379; 1942 Code Section 2228; 1932 Code Section 2228; Civ. C. '22 Section 165; Civ. C. '12 Section 158; Civ. C. '02 Section 151; R. S. 107; 1890 (20) 693; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" throughout, and made other nonsubstantive changes.



Section 10-9-250. Forfeiture of boats, vessels, dredges, or other appliances used by unlicensed persons; enforcement proceedings.

Should any person attempt to mine or remove phosphate rock and phosphatic deposits from any of the marshes, navigable waters, or streams, including the Coosaw River phosphate territory, by and with any boat, vessel, marine dredge, or other appliances for such mining or removal, without the leave or license of the department thereto first had and obtained, all such boats, vessels, marine dredges, and other appliances are hereby declared forfeited to and property of the State, and the Attorney General, for and in behalf of the State, shall institute proceedings in any court of competent jurisdiction for the claim and delivery thereof, in the ordinary form of action for claim and delivery, in which action the title of the State shall be established by the proof of the commission of any such act of forfeiture by the person owning them, or his agents, in possession of such boats, vessels, marine dredges, or other appliances. In any such action the State shall not be called upon or required to give any bond or obligation such as is required by parties plaintiff in action for claim and delivery.

HISTORY: 1962 Code Section 1-380; 1952 Code Section 1-380; 1942 Code Section 2229; 1932 Code Section 2229; Civ. C. '22 Section 166; Civ. C. '12 Section 159; Civ. C. '02 Section 152; R. S. 108; 1890 (20) 694; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board", and made other nonsubstantive changes.



Section 10-9-260. Interfering with State, department, or licensees; mining without license.

Any person wilfully interfering with, molesting, or obstructing or attempting to interfere with, molest, or obstruct the State or the Department of Health and Environmental Control or anyone by it authorized or licensed in the peaceable possession and occupation of any of the marshes, navigable streams, or waters of the State, including the Coosaw River phosphate territory, or who shall dig or mine or attempt to dig or mine any of the phosphate rock or phosphatic deposits of this State without a license so to do issued by the department shall be punished for each offense by a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than one nor more than twelve months, or both, at the discretion of the court.

HISTORY: 1962 Code Section 1-381; 1952 Code Section 1-381; 1942 Code Section 1259; 1932 Code Section 1259; Cr. C. '22 Section 154; Cr. C. '12 Section 305; Cr. C. '02 Section 225; R. S. 515; 1890 (20) 694; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board", substituted "department" for "board", and made other nonsubstantive changes.



Section 10-9-270. Annual report to General Assembly.

The department shall report annually to the General Assembly its actions and doings under this article during the year to the time of the meeting of the assembly, with an itemized account of its expenses for the year incurred in connection with its duties and powers under this article.

HISTORY: 1962 Code Section 1-382; 1952 Code Section 1-382; 1942 Code Section 2224; 1932 Code Section 2224; Civ. C. '22 Section 161; Civ. C. '12 Section 154; Civ. C. '02 Section 147; R. S. 103; 1890 (20) 693; 1892 (21) 383; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "department" for "board" and made other nonsubstantive changes.



Section 10-9-310. Definitions.

For purposes of this article "geothermal resources" means the natural heat of the earth at temperatures greater than forty degrees Celsius and includes:

(1) the energy, including pressure, in whatever form present in, resulting from, created by, or that may be extracted from that natural heat;

(2) the material medium, including the brines, water, and steam naturally present, as well as any substance artificially introduced to serve as a heat transfer medium;

(3) all dissolved or entrained minerals and gases that may be obtained from the material medium but excluding hydrocarbon substances and helium.

HISTORY: 1984 Act No. 375, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, made nonsubstantive changes.



Section 10-9-320. Lease of development rights to geothermal resources underlying surface lands owned by State.

The Department of Health and Environmental Control may lease development rights to geothermal resources underlying surface lands owned by the State. The department must promulgate regulations regarding the method of lease acquisition, lease terms, and conditions due the State under lease operations. The South Carolina Department of Natural Resources is designated as the exclusive agent for the department in selecting lands to be leased, administering the competitive bidding for leases, administering the leases, receiving and compiling comments from other state agencies concerning the desirability of leasing the state lands proposed for leasing and such other activities that pertain to geothermal resource leases as may be included herein as responsibilities of the department.

HISTORY: 1984 Act No. 375, Section 1; 1993 Act No. 181, Section 86; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, substituted "Department of Health and Environmental Control" for "State Budget and Control Board (board)", and substituted "department" for "board" throughout.



Section 10-9-330. Oil, natural gas, or minerals drilling leases, specific reference to geothermal energy drilling rights required.

Any lease of rights to drill for and use oil, natural gas, or minerals on public or private lands must not allow drilling for or use of geothermal energy by the lessee unless the instrument creating the lease specifically provides for such use.

HISTORY: 1984 Act No. 375, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.M, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.M, reenacted the section with no apparent change.






CHAPTER 11 - TRESPASSES AND OFFENSES

Section 10-11-10. Walking on roof of State House.

It shall be unlawful for any person, without the permission of the Department of Administration, to enter upon or walk upon the roof of the State House. Any person violating the provisions of this section shall be punished by a fine of not more than one hundred dollars or imprisoned for not more than thirty days on the public works of Richland County for each offense.

HISTORY: 1962 Code Section 1-411; 1952 Code Section 1-411; 1942 Code Section 1193; 1932 Code Section 1193; 1929 (36) 215; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 10-11-20. Unauthorized use of State House or grounds.

It shall be unlawful to use the State House or grounds for any purpose not authorized by law. Any violation of the provisions of this section shall be punishable by imprisonment for a period not exceeding thirty days or by a fine of not over one hundred dollars.

HISTORY: 1962 Code Section 1-412; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60.



Section 10-11-30. Trespassing, damaging or defacing certain state property.

It shall be unlawful for any person to trespass upon the grass plots or flower beds of the grounds of the State House or the Governor's mansion, or of the grounds surrounding any of the State office buildings located in the area bounded by Assembly, Gervais, Bull, and Pendleton Streets in the city of Columbia, to damage or deface any of the buildings, or to cut down, deface, mutilate or otherwise injure any of the statues, trees, shrubs, grasses or flowers on the grounds or commit any other trespass upon any property of the State, real or personal, located thereon.

HISTORY: 1962 Code Section 1-413; 1952 Code Sections 1-413, 1-415; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60.



Section 10-11-40. Unlawful use of driveways and parking spaces on certain state property.

It shall be unlawful for any person, except state officers and employees and persons having lawful business in the buildings, to use any of the driveways, alleys, or parking spaces upon any of the property of the State, bounded by Assembly, Gervais, Bull and Pendleton Streets in the city of Columbia, upon any regular weekday, Saturdays and holidays excepted, between the hours of eight-thirty A. M. and five-thirty P. M., whenever the buildings are open for business.

HISTORY: 1962 Code Section 1-414; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60.



Section 10-11-50. Manner of parking on certain state property.

It shall be unlawful for anyone to park any vehicle on any of the property described in Section 10-11-40 and subsection (2) of Section 10-11-80 except in the spaces and manner now marked and designated or that may hereafter be marked and designated by the Department of Administration, in cooperation with the Department of Transportation, or to block or impede traffic through the alleys and driveways.

HISTORY: 1962 Code Section 1-415; 1959 (51) 60; 1993 Act No. 181, Section 87; 2014 Act No. 121 (S.22), Pt V, Section 7.N, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.N, substituted "Department of Administration" for "State Budget and Control Board".



Section 10-11-60. Speed limit and traffic regulations on certain state property.

It shall be unlawful to operate a motor vehicle on any of the property described in Section 10-11-40 and subsection (2) of Section 10-11-80 at a speed in excess of ten miles per hour. All of the state laws regulating traffic upon the highways and streets shall apply to the operation of motor vehicles within the area, except as modified hereby.

HISTORY: 1962 Code Section 1-416; 1959 (51) 60.



Section 10-11-70. Criminal laws in effect on certain state property.

All of the general criminal laws of the State are hereby declared to be in full force and effect within the area described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80.

HISTORY: 1962 Code Section 1-417; 1959 (51) 60.



Section 10-11-80. Restricted parking in state parking lots in City of Columbia.

(1) Parking lots which are situated on the property of the State shall be reserved for the employees of the State. The parking lots referred to by this section shall be policed by the Department of Public Safety and no person not authorized by this section shall be allowed to occupy such parking lots. Parking lots referred to in this section are confined to those located in the City of Columbia.

(2) The parking lot located on the corner of Main and Senate Streets shall be reserved exclusively for members of the General Assembly, the clerks, chaplains, sergeants at arms, reading clerks of both houses and the Code Commissioner during such time as the legislature is in session, after which it shall be reserved as other state parking lots. The use of this lot by unauthorized persons shall constitute a misdemeanor, punishable as provided for in Section 10-11-120.

HISTORY: 1962 Code Section 1-418; 1958 (50) 1713; 1959 (51) 60; 1993 Act No. 181, Section 88.



Section 10-11-90. Watchmen and policemen to have powers of constables on certain state property.

The watchmen and policemen employed for the protection of the property described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80 are hereby vested with all of the powers, privileges, and immunities of constables while on this area or in fresh pursuit of those violating the law in this area, provided that such watchmen and policemen take and file the oath required of peace officers, execute and file bond in the form required of state constables, and be duly commissioned by the Governor.

HISTORY: 1962 Code Section 1-419; 1952 Code Section 1-414; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60; 2014 Act No. 121 (S.22), Pt V, Section 7.O, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.O, deleted "by the Budget and Control Board" after "employed"; deleted ", in the amount of one thousand dollars, with the Budget and Control Board" after "required of State constables"; and made other nonsubstantive changes.



Section 10-11-100. Other police officers to enforce laws on certain state property.

In addition to the enforcement of Sections 10-11-30 to 10-11-70 and subsection (2) of Section 10-11-80 by the watchmen mentioned in Section 10-11-90, all lawful highway patrolmen and police officers of the city of Columbia may enforce the criminal laws of this State and the provisions of such sections and subsection within the area described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80.

HISTORY: 1962 Code Section 1-420; 1959 (51) 60.



Section 10-11-110. Issuance and use of parking tickets.

In connection with traffic and parking violations only, the watchmen and policemen referred to in Section 10-11-90, state highway patrolmen and policemen of the City of Columbia shall have the right to issue and use parking tickets of the type used by the City of Columbia, with such changes as are necessitated hereby, to be prepared and furnished by the Department of Administration, upon the issuance of which the procedures shall be followed as prevail in connection with the use of parking tickets by the City of Columbia. Nothing herein shall restrict the application and use of regular arrest warrants.

HISTORY: 1962 Code Section 1-421; 1959 (51) 60; 2014 Act No. 121 (S.22), Pt V, Section 7.P, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.P, substituted "Department of Administration" for "Budget and Control Board", and made other nonsubstantive changes.



Section 10-11-120. Penalties.

The violation of any of the provisions of Sections 10-11-40 to 10-11-60 and subsection (2) of Section 10-11-80 shall constitute a misdemeanor and, upon conviction thereof, the offender shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days. The penalties for violation of any of the other criminal laws of the State shall be as provided for by law.

HISTORY: 1962 Code Section 1-422; 1959 (51) 60.



Section 10-11-130. Jurisdiction of city recorder and magistrate within area of certain state property.

The recorder of the city of Columbia and the magistrate of the Columbia district are hereby separately vested with all jurisdiction necessary to hear, try and determine criminal cases involving any violations of Sections 10-11-30 to 10-11-120 where the punishment does not exceed a fine of one hundred dollars or imprisonment of thirty days.

HISTORY: 1962 Code Section 1-423; 1952 Code Section 1-414; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60.



Section 10-11-140. Permission to use State House grounds.

Nothing contained in this article shall be construed to abridge the authority of the Department of Administration to grant permission to use the State House grounds for educational, electrical decorations, and similar purposes.

HISTORY: 1962 Code Section 1-424; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60; 2014 Act No. 121 (S.22), Pt V, Section 7.Q, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.Q, substituted "Department of Administration" for "State Budget and Control Board", and made other nonsubstantive changes.



Section 10-11-150. State House renovation, traffic control.

In order to preserve public safety and provide appropriate staging space in the areas adjacent to the Capitol complex during the period of the State House Renovation Project, notwithstanding any provision of law or ordinance to the contrary, the Department of Transportation is empowered and directed to take appropriate steps regarding traffic routing and flow and pedestrian access in the area around the Capitol Complex as directed by the committee established by Section 2 of an act of 1995 bearing ratification no. 62.

HISTORY: 1995 Act No. 56, Section 2.



Section 10-11-310. "Capitol grounds" defined.

As used in this article, "capitol grounds" shall be that area inward from the vehicular traveled surfaces of Gervais, Sumter, Senate and Assembly Streets in the city of Columbia.

HISTORY: 1962 Code Section 1-425; 1969 (56) 311.



Section 10-11-315. Defacing monuments on capitol grounds; penalty.

It is unlawful for a person to wilfully and maliciously deface, vandalize, damage, or destroy or attempt to deface, vandalize, damage, or destroy any monument, flag, flag support, memorial, fence, or structure located on the capitol grounds and a person convicted of a violation of this section shall be punished pursuant to the provisions of Section 10-11-360.

HISTORY: 2000 Act No. 292, Section 8.



Section 10-11-320. Carrying or discharging firearm; exception for concealable weapons' permit holder.

(A) It is unlawful for any person or group of persons to:

(1) carry or have readily accessible to the person upon the capitol grounds or within the capitol building any firearm or dangerous weapon; or

(2) discharge any firearm or to use any dangerous weapon upon the capitol grounds or within the capitol building.

(B) This section does not apply to a person who possesses a concealable weapons' permit pursuant to Article 4, Chapter 31, Title 23 and is authorized to park on the capitol grounds or in the parking garage below the capitol grounds. The firearm must remain locked in the person's vehicle while on or below the capitol grounds and must be stored in a place in the vehicle that is not readily accessible to any person upon entry to or below the capitol grounds.

HISTORY: 1962 Code Section 1-425.1; 1969 (56) 311; 2000 Act No. 237, Section 1; 2008 Act No. 337, Section 3.



Section 10-11-325. Possessing, transporting, detonating explosive or incendiary device; penalty.

(A) It is unlawful for a person knowingly to possess, have readily accessible to the person, or transport by any means upon the capitol grounds or within the capitol building any explosive, destructive device, or incendiary device. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned for not less than two years nor more than fifteen years.

(B) It is unlawful for a person intentionally to detonate an explosive or destructive device or ignite any incendiary device upon the capitol grounds or within the capitol building. A person who violates this subsection is guilty of a felony and, upon conviction:

(1) in cases resulting in the death of another person where there was malice aforethought, must be punished by death, by imprisonment for life, or by a mandatory minimum term of imprisonment for thirty years;

(2) in cases resulting in the death of another person where there was not malice aforethought, must be imprisoned not less than two years nor more than thirty years;

(3) in cases resulting in injury to a person, must be imprisoned for not less than ten years nor more than twenty-five years;

(4) in cases resulting in damage to a building or other real or personal property, must be imprisoned for not less than two years nor more than twenty-five years.

HISTORY: 2000 Act No. 237, Section 2.



Section 10-11-330. Unauthorized entry into capitol building; disorderly conduct, obstructing passage, demonstrating.

It shall be unlawful for any person or group of persons wilfully and knowingly: (a) to enter or to remain within the capitol building unless such person is authorized by law or by rules of the House or Senate, or the Department of Administration regulations, respectively, when such entry is done for the purpose of uttering loud, threatening, and abusive language or to engage in any disorderly or disruptive conduct with the intent to impede, disrupt, or disturb the orderly conduct of any session of the legislature or the orderly conduct within the building or of any hearing before or any deliberation of any committee or subcommittee of the legislature; (b) to obstruct or to impede passage within the capitol grounds or building; (c) to engage in any act of physical violence upon the capitol grounds or within the capitol building; or (d) to parade, demonstrate, or picket within the capitol building.

HISTORY: 1962 Code Section 1-425.2; 1969 (56) 311; 2014 Act No. 121 (S.22), Pt V, Section 7.R, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.R, substituted "the Department of Administration regulations, respectively," for "of the State Budget and Control Board", and made other nonsubstantive changes.



Section 10-11-340. Performance of duties by officers or employees within capitol building.

Nothing contained in this article prohibits any officer or employee or persons otherwise authorized and required to perform duties within the capitol building from performing their normal duties, including the carrying of firearms, except as may be limited by the rules of either House within their respective chambers.

HISTORY: 1962 Code Section 1-425.3; 1969 (56) 311; 1996 Act No. 464, Section 9.



Section 10-11-350. Peaceful entry by general public upon grounds and capitol building.

Nothing contained in this article shall prohibit the normal, peaceful entry of the general public upon the grounds or within the capitol building, subject only to laws or rules governing that portion of the grounds which may be entered and the hours during which the capitol building shall be open.

HISTORY: 1962 Code Section 1-425.4; 1969 (56) 311.



Section 10-11-360. Penalties.

A person who violates the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both. The penalties provided for in this section do not apply to Section 10-11-325.

HISTORY: 1962 Code Section 1-425.5; 1969 (56) 311; 1993 Act No. 184, Section 150; 2000 Act No. 237, Section 3.









Title 11 - Public Finance

CHAPTER 1 - GENERAL PROVISIONS

Section 11-1-10. Official receipts for monies collected.

It is unlawful for an officer of this State or his agent, employee, or servant to collect from a person any delinquent taxes, fine, or other money due the county or State without issuing to that person an official receipt showing the number, date, name of person, amount collected, and for what purpose. The officer, agent, employee, or servant shall keep a stub similar to the receipt and he shall turn it over at the end of each month to the county treasurer of the county in which the collections are made. The county treasurer shall check the amounts turned in to him against the stubs and issue a clearance card to the officer or his agent, employee, or servant showing all monies turned in according to the stubs. Any officer, agent, employee, or servant violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days for each offense. An officer or employee of the Department of Revenue may turn in only those documents and reports as required by rules adopted and regulations promulgated by the director of the department.

HISTORY: 1962 Code Section 1-51.1; 1952 Code Section 1-51.1; 1942 Code Section 2836; 1932 Code Section 2865; 1924 (33) 927; 1999 Act No. 114, Section 4.



Section 11-1-20. Interest on deposits of public funds.

All state, county, and municipal officers depositing funds that accrue interest in a bank or other depository shall account to the respective governing body for all interest collected upon these deposits.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 1-52; 1952 Code Section 1-52; 1942 Code Section 1577; 1932 Code Section 1577; Cr. C. '22 Section 530; 1915 (29) 56; 1993 Act No. 184, Section 151.



Section 11-1-25. Report by State Treasurer on investment earnings.

The State Treasurer shall submit a monthly management report on the investment earnings of the general fund of the State to the Ways and Means Committee of the House of Representatives and to the Senate Finance Committee. For the periods ending December 31 and June 30, the State Treasurer shall submit a detailed report on all earnings on investments to these committees.

HISTORY: 1987 Act No. 170, Part II, Section 52; 1988 Act No. 658, Part II, Section 2.



Section 11-1-30. Issuance of negotiable notes in anticipation of taxes.

Wherever under the general law or a special act authority is given to borrow money in anticipation of the collection of taxes levied or to be levied in any municipality, county, school district or other political subdivision of the State for the payment of which the taxes so levied or to be levied are pledged, a negotiable promissory note or notes may evidence such indebtedness.

HISTORY: 1962 Code Section 1-53; 1952 Code Section 1-53; 1942 Code Section 2837; 1932 Code Section 2884; 1931 (37) 131.



Section 11-1-40. Contracts in excess of tax or appropriation; diverting public funds.

(A) It is unlawful for an authorized public officer to enter into a contract for a purpose in which the sum is in excess of the tax levied or the amount appropriated for that purpose.

(B) It is unlawful for an authorized public officer to divert or appropriate the funds arising from any tax levied and collected for any one fiscal year to the payment of an indebtedness contracted or incurred for a previous year.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars and not less than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 1-54; 1952 Code Section 1-54; 1942 Code Sections 1508, 3073, 3074; 1932 Code Section 1508; Cr. C. '22 Section 457; Cr. C. '12 Section 532; Cr. C. '02 Section 377; G. S. 458, 459, 460; R. S. 299; 1874 (15) 692; 1906 (25) 206; 1960 (51) 1602; 1993 Act No. 184, Section 152.



Section 11-1-45. Settlement of certain litigation, dispute, or claim by state agencies; approval of Fiscal Accountability Authority required; exemptions.

(A) No state agency or instrumentality of the State, excluding the General Assembly, Senate, House of Representatives, local political subdivisions, special purpose districts, and special taxing districts, shall enter into a settlement of any litigation, dispute, or claim over one hundred thousand dollars requiring the expenditure of monies appropriated or provided for in a general or supplemental appropriations act, or from any other source of public funds without prior written approval from the State Fiscal Accountability Authority.

(B) The intent of this provision is to prevent state agencies or instrumentalities of the State, other than local political subdivisions, special purpose districts, and special taxing districts, from entering into settlements that can bind and commit the State to unreasonable funding requirements from current or future revenues of the State. In keeping with this intent, the State Fiscal Accountability Authority may exempt in its discretion any entity or specific litigation matter from this provision.

HISTORY: 1994 Act No. 497, Part II, Section 24.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-1-50. Protection of deposits of public funds and trust funds by Federal deposit insurance; other security.

Such portion of the public monies as may be on deposit in any bank and protected by Federal deposit insurance shall be exempt from the requirement that security be furnished for it by such bank and security shall be required only for such portion of such deposits as shall exceed the amount covered by such insurance. All public officers who have deposited public funds in banks for which security or collateral is required shall obtain it only for the amount by which the particular deposit exceeds the sum protected by Federal deposit insurance. Such portions of trust funds as may be on deposit in any bank and for which security is now required shall be secured only for the amount by which the same exceeds the amount protected by Federal deposit insurance.

HISTORY: 1962 Code Section 1-62; 1952 Code Section 1-62; 1942 Code Section 7847; 1934 (38) 1465.



Section 11-1-60. Investment of public funds in savings and loan associations and building and loan associations.

The State or any department, institution, agency, district, county, municipality or other political subdivision of the State or any political or public corporation of the State or of the United States may invest its funds or the monies in its custody or possession eligible for investment in the shares of any Federal savings and loan association or in the shares of any building and loan association organized and existing under the laws of this State when such shares are insured by the Federal Savings and Loan Insurance Corporation and also in bonds or debentures issued by any Federal home loan bank or in the consolidated bonds or debentures issued by the Federal Home Loan Bank Board.

HISTORY: 1962 Code Section 1-63; 1952 Code Section 1-63; 1942 Code Section 9051-2; 1935 (39) 289.



Section 11-1-70. Investment of public pension funds in obligations of International Bank; use of these obligations as deposits of collateral and security.

(1) The following terms as used in this section shall have the meanings set forth below, viz.:

(a) The term "person" shall mean any individual, firm, partnership, corporation, association or institution, including banks chartered under state or national laws;

(b) The term "public bodies" shall mean the State of South Carolina, any county of the State, any incorporated city or town in the State, and any division or political subdivision of the State;

(c) The term "public agency" shall mean any authority, board, commission, governing body, any department of any of the foregoing and any public officer acting in an official capacity and performing functions committed by law, for any public body;

(d) "The International Bank" means the International Bank for Reconstruction and Development, the African Development Bank, or the Asian Development Bank, each of which is an international institution, the members of which are governments of certain nations of the world including the government of the United States, and which was established and is operating under articles of agreement signed by those governments;

(e) The term "pension funds" shall mean pension funds established by public bodies and which are administered by persons or public agencies.

(2) Notwithstanding any other provision of law, public agencies may invest pension funds in obligations issued or unconditionally guaranteed by the International Bank.

(3) Such obligations issued or unconditionally guaranteed by the International Bank shall be eligible as deposits of collateral, as security for the deposit of public funds, and for all other types of deposits to be made with any public agency.

HISTORY: 1962 Code Section 1-64; 1955 (49) 195; 1972 (57) 2584; 1990 Act No. 314, Section 1.



Section 11-1-80. Restrictions on issuance of state capital improvement bonds for beach renourishment projects.

No state capital improvement bonds may be issued for beach renourishment projects in the absence of any provision of law that establishes specific criteria for the distribution of bond proceeds for the projects.

HISTORY: 1988 Act No. 658, Part II, Section 50.



Section 11-1-85. Covenant required.

Notwithstanding any other provision of law, a tax-exempt bond issued by or on behalf of any public or private body or entity must include in the issuing indenture, ordinance, or resolution a covenant requiring the issuer to file with a central repository for availability in the secondary bond market when requested:

(1) an annual independent audit, within thirty days of the issuer's receipt of the audit, and

(2) event specific information, within thirty days of an event adversely affecting more than five percent of revenue or its tax base.

HISTORY: 1994 Act No. 442, Section 1.

Editor's Note

1994 Act No. 442, Section 2, provides as follows:

"This act takes effect on the first day of the second month following approval by the Governor [approved June 16, 1994] and applies with respect to tax-exempt bond indentures executed on or after that date."



Section 11-1-100. Starting date of projects funded with capital improvement bonds regulated.

The State Fiscal Accountability Authority or Department of Administration, as appropriate, after review of the Joint Bond Review Committee, is authorized and directed to regulate the starting date of the various projects approved for funding through the issuance of Capital Improvement Bonds so as to ensure that the appropriations for debt service on these bonds, as provided in the general appropriations act, is sufficient during the current fiscal year.

HISTORY: 1995 Act No. 145, Part II, Section 32.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-1-110. State Fiscal Accountability Authority to issue and sell bonds, notes, or other obligations; review by Joint Bond Review Committee.

The State Fiscal Accountability Authority is authorized to issue and sell bonds, notes, or other obligations for the purpose of acquiring, constructing, renovating, or maintaining facilities for the use of and occupancy of state departments and agencies or to refund such bonds, notes, or other obligations, provided that these obligations must be payable solely from revenues derived from the renting, leasing, or sale of all or any designated portion of such facilities held by the State Fiscal Accountability Authority for the use of and occupancy by state departments and agencies and must be secured by a pledge of the revenues from such designated facilities and, at the option of the State Fiscal Accountability Authority, may be additionally secured by a mortgage of these facilities; provided, further, that the issuance and the sale of the bonds, notes, or other obligations provided for in this section are subject to the review of the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 72; 2004 Act No. 184, Section 10.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-1-120. Suits on payment bonds; remote claimants.

When the State or a county, city, public service district, or other political subdivision thereof, or other public entity contracts for construction and requires the person or entity performing the work to furnish a payment bond not governed by Section 11-35-3030(2)(c) or Section 57-5-1660(b), for the protection of persons who furnish labor, material, or rental equipment to the contractor or its subcontractors for the work specified in the contract, the following provisions shall apply.

Every person who has furnished labor, material, or rental equipment to a bonded contractor or its subcontractors in the prosecution of the work provided for in the contract for construction, and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by him or material or rental equipment was furnished or supplied by him for which such claim is made, shall have the right to sue on such bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute such action to final execution and judgment for the sum or sums justly due him.

A remote claimant shall have a right of action on the payment bond only upon giving written notice by certified or registered mail to the bonded contractor within ninety days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which such claim is made. However, in no event shall the aggregate amount of any claim against such payment bond by a remote claimant exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. Such written notice to the bonded contractor must generally conform to the requirements of Section 29-5-20(B) and sent by certified mail or registered mail to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, no payment by the bonded contractor shall lessen the amount recoverable by the remote claimant. However, in no event shall the aggregate amount of claims on the payment bond exceed the penal sum of the bond.

No suit under this section shall be commenced after the expiration of one year after the last date of providing or furnishing labor, materials, rental equipment, or services.

For purposes of this section, "bonded contractor" means a contractor or subcontractor furnishing a payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor or supplier of a bonded contractor, but no contractual relationship expressed or implied with the bonded contractor. Any payment bond surety for the bonded contractor must have the same rights and defenses of the bonded contractor as provided in this section.

If the State, or county, city, public service district, or other political subdivision of the State, or other public entity contracts for construction and requires the contractor to furnish a payment bond pursuant to this section, the State, political subdivision of this State, or other public entity of this State may not exact that the payment bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 2000 Act No. 240, Section 4; 2002 Act No. 253, Section 2; 2014 Act No. 264 (S.1026), Section 2, eff June 6, 2014.

Effect of Amendment

2014 Act No. 264, Section 2, in the third paragraph, substituted "must generally conform to the requirements of Section 29-5-20(B) and sent by certified mail or registered mail" for "shall be personally served or sent by fax or sent by electronic mail or sent by registered or certified mail, postage prepaid,"; and in the fifth paragraph, inserted "or supplier" in the first sentence, and added the second sentence, relating to rights and defenses.






CHAPTER 3 - COMPTROLLER GENERAL

Section 11-3-10. Bond.

The Comptroller General shall, before he enters upon the duties of his office, give bond for the faithful discharge of the duties thereof, with one or more sureties approved by the Governor, in the sum of thirty thousand dollars.

HISTORY: 1962 Code Section 1-811; 1952 Code Section 1-811; 1942 Code Section 3135; 1932 Code Section 3135; Civ. C. '22 Section 831; Civ. C. '12 Section 746; Civ. C. '02 Section 672; G. S. 529; R. S. 588; 1801 (5) 410, 411; 1868 (14) 135; 1877 (16) 247; 1893 (21) 416; 1900 (23) 418; 1919 (31) 4; 1921 (32) 204; 1924 (33) 1182.



Section 11-3-20. Salary; fees and perquisites.

The Comptroller General shall receive such annual salary as may be provided by the General Assembly. The fees and perquisites of the office shall be paid into the State Treasury.

HISTORY: 1962 Code Section 1-812; 1952 Code Section 1-812; 1942 Code Section 3135; 1932 Code Section 3135; Civ. C. '22 Section 831; Civ. C. '12 Section 746; Civ. C. '02 Section 672; G. S. 529; R. S. 588; 1801 (5) 410, 411; 1868 (14) 135; 1877 (16) 247; 1893 (21) 416; 1900 (23) 418; 1919 (31) 4; 1921 (32) 204; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



Section 11-3-40. Assistance.

The Comptroller General shall employ such assistance as the General Assembly may provide.

HISTORY: 1962 Code Section 1-814; 1952 Code Section 1-814; 1942 Code Section 3135; 1950 (46) 2441.



Section 11-3-50. Record of General Assembly appropriations and contingent accounts.

The Comptroller General shall keep a book in which all appropriations by the General Assembly shall be entered, with all payments made under them; he shall also keep another book, properly indexed, in which he shall enter all contingent accounts allowed by the General Assembly and the time at which payment on such accounts shall be made.

HISTORY: 1962 Code Section 1-815; 1952 Code Section 1-815; 1942 Code Section 3136; 1932 Code Section 3136; Civ. C. '22 Section 832; Civ. C. '12 Section 747; Civ. C. '02 Section 673; G. S. 530; R. S. 589; 1834 (6) 511; 1889 (20) 367.



Section 11-3-80. Report of names of pensioners.

The Comptroller General shall make to the General Assembly an annual report of the names of the pensioners of the State.

HISTORY: 1962 Code Section 1-818; 1952 Code Section 1-818; 1942 Code Section 3149; 1932 Code Section 3149; Civ. C. '22 Section 845; Civ. C. '12 Section 757; Civ. C. '02 Section 683; G. S. 539; R. S. 599; 1835 (6) 527.



Section 11-3-90. Report as to unappropriated Treasury funds.

The Comptroller General shall report, annually, to the General Assembly his transactions in regard to unappropriated funds in the State Treasury.

HISTORY: 1962 Code Section 1-819; 1952 Code Section 1-819; 1942 Code Section 3150; 1932 Code Section 3150; Civ. C. '22 Section 846; Civ. C. '12 Section 758; Civ. C. '02 Section 684; G. S. 540; R. S. 600; 1803 (5) 458.



Section 11-3-100. Books of Treasurer; report to General Assembly.

The Comptroller General shall keep a set of books exhibiting the separate transactions of the State Treasury. Such set of books shall be a transcript of the books of the Treasury, constituting a complete check upon that office. And the Comptroller shall, in addition to the exhibits of cash transactions of the Treasury, annually report to the General Assembly a balance sheet of the books aforesaid, setting forth as well by whom debts are due to the State as the amounts of those debts.

HISTORY: 1962 Code Section 1-820; 1952 Code Section 1-820; 1942 Code Section 3144; 1932 Code Section 3144; Civ. C. '22 Section 840; Civ. C. '12 Section 752; Civ. C. '02 Section 678; G. S. 535; R. S. 594; 1834 (6) 511.



Section 11-3-110. Transfer of money and papers by Treasurer to successor.

The Comptroller General shall personally superintend, except in the event of his being sick and thereby rendered unable to attend, the transfer of money and papers from the office of the State Treasurer to his successor and report to the General Assembly thereon at their next session.

HISTORY: 1962 Code Section 1-821; 1952 Code Section 1-821; 1942 Code Section 3138; 1932 Code Section 3138; Civ. C. '22 Section 834; Civ. C. '12 Section 749; Civ. C. '02 Section 675; G. S. 532; R. S. 591; 1801 (5) 409.



Section 11-3-120. Comptroller General to inspect vouchers of State Treasurer.

The Comptroller General shall between the first and tenth day of each month examine the vouchers in the office of the State Treasurer for all payments made by the Treasurer during the preceding month.

HISTORY: 1962 Code Section 1-822; 1952 Code Section 1-822; 1942 Code Section 3136; 1932 Code Section 3136; Civ. C. '22 Section 832; Civ. C. '12 Section 747; Civ. C. '02 Section 673; G. S. 530; R. S. 589; 1834 (6) 511; 1889 (20) 367.



Section 11-3-121. Advance payment of airfares and registration fees for official travel.

The Comptroller General is authorized to honor vouchers in the current fiscal year for advance payment of airfares and registration fees for official travel to meetings and conferences in July and August of the next fiscal year if the advance payment results in a savings and funds are available in the requesting agency's current budget.

HISTORY: 1985 Act No. 201, Part II, Section 77.



Section 11-3-130. Payments by Treasurer to be on warrants drawn by Comptroller General, exceptions.

All payments by the State Treasurer, except for interest on the public debt and the pay of officers, members and attaches of the General Assembly, shall be made on warrants drawn by the Comptroller General, and the vouchers for the same must be filed in his office.

HISTORY: 1962 Code Section 1-823; 1952 Code Section 1-823; 1942 Code Section 3140; 1932 Code Section 3140; Civ. C. '22 Section 836; Civ. C. '12 Section 751; Civ. C. '02 Section 677; G. S. 534; R. S. 593; 1876 (16) 91; 1916 (29) 927.



Section 11-3-140. Procedure for paying state obligations after installation of electronic data processing system.

Notwithstanding any other provisions of law to the contrary, the Comptroller General, after the installation of an electronic data processing system to serve the offices of Comptroller General and State Treasurer, shall present warrants for the payment of each State obligation directly to the State Treasurer, who shall then make payment of the obligation by check. The check form used by the State Treasurer for the payment of such obligation shall be so designated to indicate that payment is made upon authorization of a warrant of the Comptroller General.

HISTORY: 1962 Code Section 1-823.1; 1971 (57) 709.



Section 11-3-150. Writing off warrants; reissue.

All warrants issued by the Comptroller General for the payment of claims, if not presented for payment within two years from the date thereof, shall be written off of the books of the Comptroller General. But any warrant may be reissued upon satisfactory proof of nonpayment and loss.

HISTORY: 1962 Code Section 1-824; 1952 Code Section 1-824; 1942 Code Section 3140; 1932 Code Section 3140; Civ. C. '22 Section 836; Civ. C. '12 Section 751; Civ. C. '02 Section 677; G. S. 534; R. S. 593; 1876 (16) 91; 1916 (29) 927.



Section 11-3-160. Lost warrants; duplicates.

In case any warrant issued by the Comptroller General shall be lost and fails to reach the person to whom it has been mailed, the Comptroller General shall, upon satisfactory proof to him of the fact of such loss and upon receiving a bond in an amount double the sum for which the warrant was drawn, issue to such person a duplicate warrant for the sum for which the original warrant was drawn. The duplicate warrant shall state upon its face that it is a duplicate and payable only in case the original warrant is unpaid. Such duplicate warrant, duly endorsed, shall be sufficient for payment by the State Treasurer.

HISTORY: 1962 Code Section 1-825; 1952 Code Section 1-825; 1942 Code Section 3142; 1932 Code Section 3142; Civ. C. '22 Section 838; 1921 (32) 114.



Section 11-3-170. Payments from State Treasury.

After the approval of the annual appropriation act by the Governor, monies may be obtained from the State Treasury only by drawing vouchers upon the Comptroller General. All vouchers, except for appropriated salaries, shall be accompanied by a classified and itemized statement of expenditures showing in each case the name of the payee and a list of articles purchased or services rendered, together with a certified statement that such articles or services were purchased or rendered exclusively for the purpose or activity for which the appropriation was made. These statements of expenditures shall be prepared on printed forms prescribed by the Comptroller General and they shall be prepared in duplicate, the copy to be retained for the purpose of assisting in the annual audit and as a permanent office record.

HISTORY: 1962 Code Section 1-826; 1952 Code Section 1-826; 1942 Code Section 3141; 1932 Code Section 3141; Civ. C. '22 Section 837; 1921 (32) 114.



Section 11-3-175. Consolidation of accounts in connection with lump sum agencies.

The Office of the Comptroller General shall implement appropriate accounting procedures to consolidate accounts, in connection with lump sum agencies, as necessary for proper accounting and for facilitation of financial reporting in accordance with generally accepted accounting principles.

HISTORY: 2002 Act No. 356, Section 1, Part VIII.A.



Section 11-3-185. Warrant requisitions for expenditure of money appropriated by General Assembly; requisition of funds in favor of state institution treasurer.

The expenditure of money appropriated by the General Assembly is by warrant requisitions directed to the Comptroller General. Upon receipt of the requisition, accompanied by invoices or other satisfactory evidence of the propriety of the payment, and itemized according to standard budget classifications, the Comptroller General shall issue a warrant on the State Treasurer to the payee designated in the requisition. Requisitions for warrants may not be processed for amounts less than one dollar. Upon approval and designation by the Department of Administration, state institutions may requisition funds in favor of their own treasurer, itemized only to the extent of the purpose of the appropriation as expressed in the act or joint resolution appropriating the funds, and may deposit these funds in the name of the institution in the bank or banking institutions designated by the State Treasurer, and disburse these funds by check in order to meet the purposes of the appropriation. Strict account must be kept of all these expenditures according to standard budget classifications. Money may be drawn only when actually owing and due. The Comptroller General shall establish rules and regulations for the uniform reimbursement, remittance, and transfers of funds to the general fund of the State as required by law.

HISTORY: 2002 Act No. 356, Section 1, Part XI.C.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-3-210. Accounts of all persons distributing public money.

The Comptroller General shall enter in books, kept for that purpose, such statements of the accounts of persons having the distribution of public money, directed by law to be rendered to him, as will enable him, at any time, to show how such accounts stand between the parties, respectively.

HISTORY: 1962 Code Section 1-829; 1952 Code Section 1-829; 1942 Code Section 3153; 1932 Code Section 3153; Civ. C. '22 Section 849; Civ. C. '12 Section 761; Civ. C. '02 Section 687; G. S. 545; R. S. 604; 1834 (6) 512.



Section 11-3-230. Special comptroller general accounts for Professional and Occupational Licensing Agencies.

Professional and Occupational Licensing Agencies (POLA'S) as specified in Section 11-5-210 may establish special comptroller general accounts for crediting testing fees received in excess of amounts appropriated to these agencies for test expenses. Funds credited to these accounts may be used only to pay test expenses. Any account balance at the close of the fiscal year must be remitted to the general fund of the State. These accounts must be designated "earmarked other fund accounts" and funds credited to these accounts must be expended according to the JARC process. These accounts may not be used to defer revenue.

HISTORY: 1992 Act No. 501, Part II, Section 29A.



Section 11-3-240. Expenses of printing tax forms and supplies; manner of payment.

Of the amount appropriated in the annual general appropriations act for and to counties for the expense of printing tax forms and supplies, four cents per capita, based on the official United States Census for 1990, must be remitted by the Comptroller General to the several counties of the State and must be applied by the counties only for the expense of printing tax forms and supplies for county auditors, treasurers, and tax collectors. Payment must be made to each county treasurer in one annual payment which must be made as soon after the beginning of the fiscal year as practical.

HISTORY: 1995 Act No. 145, Part II, Section 35.






CHAPTER 5 - STATE TREASURER

Section 11-5-10. Salary and personnel.

The State Treasurer shall receive such annual salary as may be provided by the General Assembly. He may employ such personnel as may be authorized by law.

HISTORY: 1962 Code Section 1-841; 1952 Code Section 1-841; 1942 Code Section 3159; 1932 Code Section 3159; Civ. C. '22 Section 854; Civ. C. '12 Section 770; Civ. C. '02 Section 696; G. S. 555; R. S. 613; 1879 (17) 128; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1958 (50) 1721; 1969 (56) 444; 1973 (58) 623.

Editor's Note

1991 Act No. 50, Section 7, effective July 1, 1991, provides as follows:

"Except where inappropriate, a reference in a law, regulation, or other document to Chapters 1 and 3 of Title 12 of the 1976 Code, is considered a reference to the appropriate provisions of Chapters 2 and 4 of Title 12, Chapter 5 of Title 11, and Section 12-54-227, all of the 1976 Code."



Section 11-5-20. Bond.

The Treasurer shall, before entering on the duties of his office, give bond with two or more good and sufficient sureties approved by the Governor, with a condition for the faithful discharge of his duties and in the penal sum of ninety thousand dollars.

HISTORY: 1962 Code Section 1-842; 1952 Code Section 1-842; 1942 Code Section 3160; 1932 Code Section 3160; Civ. C. '22 Section 855; Civ. C. '12 Section 771; Civ. C. '02 Section 697; G. S. 556; R. S. 614; 1865 (13) 350.



Section 11-5-50. Duties as to defaulting county treasurers; warrants for arrest.

Any county treasurer who shall neglect to pay over to the Treasurer the amount in his hands belonging to the State or for which he has made himself liable, as required by law, shall be liable to be committed to jail by warrant from the Treasurer. Any such warrant shall be directed to all the sheriffs of the State, who shall be bound in their several counties to yield strict obedience to it, under penalty of liability for neglect of duty. Any such county treasurer shall remain in strict custody until he shall have rendered a full account and paid over the taxes for which he is accountable.

HISTORY: 1962 Code Section 1-845; 1952 Code Section 1-845; 1942 Code Section 3168; 1932 Code Section 3168; Civ. C. '22 Section 863; Civ. C. '12 Section 781; Civ. C. '02 Section 707; G. S. 564; R. S. 623; 1788 (5) 54.



Section 11-5-60. County treasurer to be charged interest for refusal or neglecting to pay taxes.

If any treasurer shall refuse or neglect to pay the taxes received by him within the time required by law, the State Treasurer shall, in addition to the coercive power which he now possesses, charge the county treasurer with interest, at the rate of five per cent per month, from the time he ought to have paid the taxes to the time of payment.

HISTORY: 1962 Code Section 1-846; 1952 Code Section 1-846; 1942 Code Section 3169; 1932 Code Section 3169; Civ. C. '22 Section 864; Civ. C. '12 Section 782; Civ. C. '02 Section 708; G. S. 565; R. S. 624; 1843 (11) 247.



Section 11-5-70. Report of names of defaulting county treasurers.

The Treasurer shall report to the General Assembly, at its annual session, every instance of default in the county treasurers and state particularly the means which he has made use of against such defaulters, so that the General Assembly may be fully informed of any omission of duty, wheresoever and by whomsoever, in the punctual and due collection of taxes.

HISTORY: 1962 Code Section 1-847; 1952 Code Section 1-847; 1942 Code Section 3170; 1932 Code Section 3170; Civ. C. '22 Section 865; Civ. C. '12 Section 783; Civ. C. '02 Section 709; G. S. 566; R. S. 625; 1824 (6) 259.



Section 11-5-80. Proceedings against defaulting treasurers.

The Treasurer shall instruct the Attorney General and solicitors to proceed against all such defaulters, as soon as such defaults occur. And he shall enforce all legal means against defaulting county treasurers; in failure whereof, he shall be held to make good any loss which the State may sustain thereby and be, moreover, liable to be deemed guilty of a violation of his official duty.

HISTORY: 1962 Code Section 1-848; 1952 Code Section 1-848; 1942 Code Section 3170; 1932 Code Section 3170; Civ. C. '22 Section 865; Civ. C. '12 Section 783; Civ. C. '02 Section 709; G. S. 566; R. S. 625; 1824 (6) 259.



Section 11-5-90. Remitting funds from United States property in Clarks Hill project area to counties.

The Treasurer shall remit all funds received by him from the United States Government, or any agency thereof, when such funds are derived from the sale or lease of any property belonging to the United States Government and located in the Clarks Hill project area, to the treasurer of the county in which the transaction arose. Any funds received by the county treasurer shall be placed in the general county fund.

HISTORY: 1962 Code Section 1-849; 1952 (47) 2169.



Section 11-5-100. Account in books for appropriations.

The Treasurer shall raise an account in the Treasury books in every instance for the several appropriations made by the General Assembly, so that the appropriations of money and application thereof conformably thereto may appear clearly and distinctly on the Treasury books.

HISTORY: 1962 Code Section 1-851; 1952 Code Section 1-851; 1942 Code Section 3173; 1932 Code Section 3173; Civ. C. '22 Section 868; Civ. C. '12 Section 786; Civ. C. '02 Section 712; G. S. 570; R. S. 628; 1803 (5) 458.



Section 11-5-120. Publication of quarterly statements.

The State Treasurer shall publish, quarterly, by electronic means and in a manner that allows for public review, a statement showing the amount of money on hand and in what financial institution it is deposited and the respective funds to which it belongs.

HISTORY: 1962 Code Section 1-855; 1952 Code Section 1-855; 1942 Code Section 3181; 1932 Code Section 3181; Civ. C. '22 Section 876; Civ. C. '12 Section 794; 1903 (24) 21; 2008 Act No. 353, Section 2, Part 29B.1.



Section 11-5-130. Payment of appropriations to state institutions.

The appropriation made for a state institution shall be paid to the treasurer of the institution, who shall be a bonded officer. The bond shall be approved by the Attorney General as to its form and execution and by the Governor as to its sufficiency and shall be filed with the State Treasurer. The treasurer of the institution shall draw his receipt warrant upon the Comptroller General for the amount as needed. Such receipt warrant shall be countersigned by the president or superintendent of the institution and have attached thereto an itemized sworn statement showing the purposes in detail for which the money to be drawn is to be used. All money shall be drawn only when actually owing and due.

Upon the receipt by the Comptroller General of the receipt warrant, signed and countersigned and with the statement attached as above provided, the Comptroller General shall issue his warrant on the State Treasurer in favor of the treasurer of the institution for the amount drawn, and the State Treasurer shall pay the warrant, the amount thereof to be charged to the appropriation account of such institution by the Comptroller General and the State Treasurer.

HISTORY: 1962 Code Section 1-856; 1952 Code Section 1-856; 1942 Code Section 3186; 1932 Code Section 3186; Civ. C. '22 Section 880; Civ. C. '12 Section 801; Civ. C. '02 Section 724; 1900 (23) 356; 1972 (57) 2149.



Section 11-5-140. Payment of appropriations to meet ordinary expenses.

The several amounts appropriated from year to year to meet the ordinary expenses of the State shall be paid by the Treasurer out of the usual income of the State and any unexpended balance in his hands not otherwise appropriated, in the manner prescribed by Section 11-3-130, and conformably with the terms of Sections 11-5-150 and 11-5-160.

HISTORY: 1962 Code Section 1-857; 1952 Code Section 1-857; 1942 Code Section 3189; 1932 Code Section 3189; Civ. C. '22 Section 885; Civ. C. '12 Section 805; 1909 (26) 280.



Section 11-5-150. Monies appropriated for erection of state college buildings.

All monies appropriated to provide buildings for any of the state colleges shall remain in the State Treasury until they shall be needed for the actual erection of the respective buildings for which the appropriations are made.

HISTORY: 1962 Code Section 1-859; 1952 Code Section 1-859; 1942 Code Section 3201; 1932 Code Section 3201; Civ. C. '22 Section 898; Civ. C. '12 Section 818; 1909 (26) 282.



Section 11-5-160. Payment of appropriations when no direction is given.

When no direction is given herein as to the manner in which a specific appropriation shall be paid, it shall be paid under the direction of the Governor and the Attorney General in such manner as will safeguard the interests of the State.

HISTORY: 1962 Code Section 1-861; 1952 Code Section 1-861; 1942 Code Section 3210; 1932 Code Section 3210; Civ. C. '22 Section 907; Civ. C. '12 Section 832; 1909 (26) 286.



Section 11-5-170. State Treasurer to send daily reports to Comptroller General.

The State Treasurer shall, at the close of business on each day, send to the Comptroller General a report of all monies paid out by him, to whom paid and on what account, except that paid upon warrants of the Comptroller General.

HISTORY: 1962 Code Section 1-862; 1952 Code Section 1-862; 1942 Code Section 3176; 1932 Code Section 3176; Civ. C. '22 Section 871; Civ. C. '12 Section 789; Civ. C. '02 Section 715; G. S. 572a; R. S. 631; 1889 (20) 366.



Section 11-5-175. State Treasurer, quarterly report to departments and agencies receiving monies pursuant to Sections 14-1-205, 14-1-206, 14-1-207, and 14-1-208.

The State Treasurer shall report quarterly to the departments or agencies receiving monies from fines or assessments the amount received from the county treasurers and city treasurers for fines and assessments received pursuant to Sections 14-1-205, 14-1-206, 14-1-207, and 14-1-208. The State Treasurer also must include in this report the amount of money credited by the State Treasurer to the department or agency. A copy of the State Treasurer's report must be made available to the chief administrator of a county and municipality upon request.

HISTORY: 1994 Act No. 497, Part II, Section 36F.



Section 11-5-180. Monthly reports to Comptroller General of cash transactions.

The State Treasurer shall, at the end of every month, report to the Comptroller General an accurate statement of the cash transactions of the Treasury, of every description, stating therein every sum of money received or paid away in behalf of the State, particularizing the person and his office of whom received and to whom paid, as also on what account received and for what purpose paid.

He shall, at all times, when required by the Comptroller General, produce to him satisfactory statements of the cash in hand and furnish him promptly with the official information, duly certified, relative to any matter connected with the revenue and finance of the State.

HISTORY: 1962 Code Section 1-863; 1952 Code Section 1-863; 1942 Code Section 3167; 1932 Code Section 3167; Civ. C. '22 Section 862; Civ. C. '12 Section 779; Civ. C. '02 Section 705; G. S. 562; R. S. 622; 1801 (5) 409; 1803 (5) 458.



Section 11-5-185. Treasurer's annual report to the General Assembly.

In addition to other reports required by law to be made, by the State Treasurer, he shall also report annually to the General Assembly in the month of January on the following matters:

(1) The amount of state revenue collected in the previous fiscal year.

(2) The amount of such revenue deposited in the state general fund.

(3) The location of general fund revenue in banks and other financial institutions including invested funds, as of the end of the previous fiscal year.

(4) The interest accrued from deposits and investments for the previous fiscal year and the use of such interest.

(5) The amount expended for debt service in the previous fiscal year.

(6) The current status of the general fund reserve including any expenditure or reimbursement thereof.

(7) Any other information relating to state revenue which the Treasurer deems pertinent and of value to the General Assembly, including such items as special state funds, the highway fund and other funds not specified herein, as may be deemed appropriate by the Treasurer.

The General Assembly shall provide in the annual general appropriations act for the cost of preparing this report.

HISTORY: 1980 Act No. 517, Part II, Section 27.



Section 11-5-190. Fund for insurance and postage on securities in transit.

The State Treasurer may set up from any funds now in his office the sum of twenty-five dollars, which shall be used as a perpetual fund for the purpose of paying postage and insurance on securities in transit. All payments from this fund shall be reimbursed as the postage and insurance are collected from the bank or banks to whom the securities are sent.

HISTORY: 1962 Code Section 1-864; 1952 Code Section 1-864; 1942 Code Section 3212; 1932 (37) 1310.



Section 11-5-200. Payroll payments by Electronic Funds Transfer System.

The State Treasurer may make periodic payroll payments by Electronic Funds Transfer Systems when requested by the payee.

HISTORY: 1978 Act No. 644, Part II, Section 12.



Section 11-5-210. Licensing fees and other income of Professional and Occupational Licensing Agencies.

(A) Except for the provisions of Sections 27-32-200, et seq., relating to the Vacation Time Sharing Recovery Fund, all revenues and income from licenses, examination fees, sale of commodities and services, and income derived from any other board or commission source or activity of the following boards and commissions for which General Fund appropriations are made in all general appropriations acts must be remitted to the State Treasurer as collected when practicable, but at least once each week and must be credited to the General Fund of the State:

South Carolina Board of Accountancy

State Board of Architectural Examiners

South Carolina Auctioneers' Commission

State Board of Barber Examiners

State Cemetery Board

South Carolina Board of Chiropractic Examiners

State Licensing Board for Contractors

State Board of Cosmetology

South Carolina State Board of Dentistry

State Board of Registration for Professional Engineers and Land Surveyors

South Carolina Board of Certification of Environmental Systems Operators

State Board of Registration for Foresters

South Carolina State Board of Funeral Services

State Board of Registration for Geologists

State Board of Landscape Architectural Examiners

State Board of Medical Examiners

State Board of Nursing for South Carolina

State Board of Examiners for Nursing Home Administrators and Community

Residential Care Facility Administrators

South Carolina Board of Occupational Therapy

South Carolina Board of Examiners in Opticianry

South Carolina Board of Examiners in Optometry

Board of Pharmacy

State Board of Physical Therapy Examiners

Board of Podiatry Examiners

State Board of Examiners for Professional Counselors, Associate Counselors, and Marital and Family Therapists

State Board of Examiners in Psychology

Real Estate Commission of South Carolina

South Carolina Residential Home Builders Commission

South Carolina State Board of Examiners for Registered Sanitarians

State Board of Social Work Examiners

State Board of Registration for Professional Soil Classifiers

State Board of Examiners in Speech Pathology and Audiology

South Carolina State Board of Veterinary Medical Examiners.

(B) The agencies listed in this section whose revenue and income are collected on a two-year basis, for the purposes of this provision, may average their income for the appropriate fiscal years.

(C) All assessments, fees, and licenses must be levied in an amount sufficient to at least equal the amount appropriated annually in the general appropriations act for those boards and commissions.

(D) The boards and commissions listed in subsection (A) are known as Professional and Occupational Licensing Agencies (POLA).

HISTORY: 1981 Act No. 178, Part II, Section 3; 1984 Act No. 512, Part II, Section 5; 1990 Act No. 494, Section 1; 1991 Act No. 171, Part II, Section 13; 1993 Act No. 164, Part II, Section 6D(1); 1993 Act No. 181, Section 1617(F).

Editor's Note

1992 Act No. 535, Section 1 , eff May 4, 1992, provides as follows:

"SECTION 1. Professional and Licensing Agencies (POLA's) as specified in Section 11-5-210 of the 1976 Code may establish special comptroller general accounts for crediting testing fees received in excess of amounts appropriated to these agencies before July 1, 1992, for test expenses. Funds credited to these accounts may be used only to pay test expenses. Any account balance at the close of the fiscal year must be remitted to the general fund of the State. These accounts must be designated 'earmarked other fund accounts' and funds credited to these accounts must be expended according to the JARC process. These accounts may not be used to defer revenue."



Section 11-5-220. Report required after sale of bonds or notes.

The State Treasurer shall report to the Joint Bond Review Committee, the House Ways and Means Committee, and the Senate Finance Committee immediately after selling any General Obligation Bonds or Anticipation Notes. This report shall include the total amount of the issue, the interest rate charged (specified by year if the rate is not the same each year), the time contracted to pay the debt service, and the principal payment schedule.

HISTORY: 1981 Act No. 179 Section 2.



Section 11-5-230. Account for provision of matching disaster assistance funds as required by federal agencies.

There is established in the Office of the State Treasurer a continuing account to be used to match disaster assistance funds when required by the federal entity providing the funds. The fund must be established and maintained with appropriations as the General Assembly may authorize in the annual General Appropriations Act and as otherwise provided herein and shall continue from year to year. The State Treasurer shall hold the funds in a separate and distinct account and all interest and other income accruing on the funds must be retained in the account. The funds in the continuing account may be disbursed only upon the authorization of the Governor.

In a Presidentially declared disaster it is the intent of the General Assembly that the Governor's recourse is to funds approved by the General Assembly into the Disaster Trust Fund. If the Governor finds that the demand upon this fund is unreasonably great and insufficient to meet immediate disaster needs (and the General Assembly is not in session), he may request through the State Fiscal Accountability Authority a transfer into the Disaster Trust Fund monies appropriated for other purposes and in amounts not to exceed five million dollars in any fiscal year of the State.

HISTORY: 1984 Act No. 512, Part II, Section 31; 1985 Act No. 110, Sections 1, 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-5-240. Data to be furnished to rating services.

In order to maintain the high credit rating of the State, the State Treasurer shall furnish the rating services, from time to time, such reports and data as may be required and he considers appropriate.

HISTORY: 1984 Act No. 512, Part II, Section 40, became law on June 28, 1984.



Section 11-5-245. State Treasurer reports to boards of trustees of institutions of higher learning.

The State Treasurer shall report no less than quarterly to the respective boards of trustees of the institutions of higher learning the status of all funds invested pursuant to Section 11-9-665 on behalf of each institution. At a minimum the report must contain such information as to allow the trustee to comply on a timely basis with Section 59-153-90.

HISTORY: 1999 Act No. 122, Section 3.



Section 11-5-250. Office of State Treasurer to be considered limited trust company in connection with banking activities with Federal Reserve Board.

The office of the State Treasurer is a limited trust company in connection with banking activities with the Federal Reserve Board and meets the requirements and responsibilities of a limited trust company as defined by the Federal Reserve Board.

HISTORY: 1986 Act No. 372.



Section 11-5-260. Check for payment of claim not presented for payment within two years; reissuance upon proof of nonpayment.

If a check issued by the Treasurer for the payment of a claim is not presented for payment within two years from the date of the check, the amount of the check must be credited back into the State Treasury and the check written off the books of the Treasurer. However, a check may be reissued upon satisfactory proof of nonpayment.

HISTORY: 1994 Act No. 497, Section 62A.



Section 11-5-270. Investment of endowment funds of institutions of higher learning by State Treasurer.

(A) With respect to endowment funds owned or controlled by the various state-supported institutions of higher learning, the State Treasurer shall invest these funds in accordance with investment plans submitted to the State Treasurer as approved by the boards of trustees of the institutions, pursuant to Title 59, Chapter 153.

(B) The State Treasurer is authorized, in carrying out the investment plans approved by the trustees, to invest in such equity funds as authorized by the investment plan and Article 7, Chapter 9, Title 11.

HISTORY: 1999 Act No. 122, Section 3B.



Section 11-5-280. Acceptance of credit cards by state agencies.

The State Treasurer may enter into contracts allowing a state agency or institution to accept credit cards as payment for goods or services provided.

HISTORY: 2002 Act No. 356, Section 1, Part XI.B.



Section 11-5-400. South Carolina ABLE Savings Program created.

There is established the "South Carolina ABLE Savings Program". The purpose of the South Carolina ABLE Savings Program is to authorize the establishment of savings accounts empowering individuals with a disability and their families to save private funds which can be used to provide for disability-related expenses in a way that supplements, but does not supplant, benefits provided through private insurance, the Medicaid program under Title XIX of the Social Security Act, the supplemental security income program under Title XVI of the Social Security Act, the beneficiary's employment, and other sources; and to provide guidelines for the maintenance of these accounts.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-410. Definitions.

As used in this article:

(1) "ABLE savings account" or "account" means an individual savings account established in accordance with the provisions of this article and pursuant to Section 529A of the federal Internal Revenue Code of 1986, as amended.

(2) "Account owner" means the person who enters into an ABLE savings agreement pursuant to the provisions of this article. The account owner also must be the designated beneficiary; however, a trustee, guardian, or conservator may be appointed as an account owner for a designated beneficiary who is a minor or lacks capacity to enter into an agreement. Also, the agent of the designated beneficiary acting under durable power of attorney may open and manage an account on behalf of and in the name of a designated beneficiary who lacks capacity.

(3) "Designated beneficiary" means an eligible individual whose qualified disability expenses may be paid from the account. The designated beneficiary must be an eligible individual at the time the account is established. The account owner may change the designated beneficiary so long as the new beneficiary is an eligible individual who is a qualified member of the family of the designated beneficiary at the time of the change.

(4) "Eligible individual", as defined in Section 529A(e)(1) of the federal Internal Revenue Code of 1986, as amended, means:

(a) an individual who is entitled to benefits based on blindness or disability pursuant to 42 U.S.C. Section 401, et seq. or 42 U.S.C. Section 1381, as amended, and the blindness or disability occurred before the date on which the individual attained age twenty-six; or

(b) an individual with respect to which a disability certification, as defined in Section 529A(e)(2) of the federal Internal Revenue Code of 1986, as amended, to the satisfaction of the Secretary of the United States Treasury is filed with the Secretary for a taxable year and the blindness or disability occurred before the date on which the individual attained age twenty-six.

(5) "Financial organization" means an organization authorized to do business in this State and is:

(a) licensed or chartered by the Director of Insurance;

(b) licensed or chartered by the State Commissioner of Banking;

(c) chartered by an agency of the federal government; or

(d) subject to the jurisdiction and regulation of the federal Securities and Exchange Commission.

(6) "Management contract" means a contract executed by the State Treasurer and a program manager selected to act as a depository or manager of the program, or both.

(7) "Member of the family" has the meaning defined in Section 529A of the federal Internal Revenue Code of 1986, as amended.

(8) "Nonqualified withdrawal" means a withdrawal from an account which is not:

(a) a qualified withdrawal; or

(b) a rollover distribution.

(9) "Program" means the South Carolina ABLE Savings Program established pursuant to this article.

(10) "Program manager" means a financial organization or an agency or department of another state that has been designated to administer a qualified ABLE Savings Program selected by the State Treasurer to act as a depository or manager of the program, or both.

(11) "Qualified disability expense" means any qualified disability expense included in Section 529A of the federal Internal Revenue Code of 1986, as amended.

(12) "Qualified withdrawal" means a withdrawal from an account to pay the qualified disability expenses of the designated beneficiary of the account.

(13) "Rollover distribution" means a rollover distribution as defined in Section 529A of the federal Internal Revenue Code of 1986, as amended.

(14) "Savings agreement" means an agreement between the program manager or the State Treasurer and the account owner.

(15) "Secretary" means the Secretary of the United States Treasury.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-420. Administration of program.

(A) The State Treasurer shall implement and administer the program under the terms and conditions established by this article. The State Treasurer has the authority and responsibility to:

(1) develop and implement the program in a manner consistent with the provisions of this article;

(2) engage the services of consultants on a contract basis for rendering professional and technical assistance and advice;

(3) seek rulings and other guidance from the Secretary and the federal Internal Revenue Service relating to the program;

(4) make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by Section 529A of the federal Internal Revenue Code of 1986, as amended;

(5) charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction relating to the program;

(6) develop marketing plans and promotional materials;

(7) establish the methods by which the funds held in accounts must be dispersed;

(8) establish the method by which funds must be allocated to pay for administrative costs;

(9) do all things necessary and proper to carry out the purposes of this article;

(10) adopt rules and promulgate regulations necessary to effectuate the provisions of this article;

(11) prepare an annual report of the ABLE Savings Program to the Governor, the Senate, and the House of Representatives; and

(12) notify the Secretary when an account has been opened for a designated beneficiary and submit other reports concerning the program required by the Secretary.

(B) The State Treasurer may contract with other states in developing the program.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-430. Program managers; management contracts; exchange of data authorized.

(A) The State Treasurer may implement the program through use of program managers as account depositories or managers, or both. The State Treasurer may solicit proposals from program managers to act as depositories or managers of the program, or both. Program managers submitting proposals shall describe the investment instruments to be held in accounts. The State Treasurer may select more than one program manager and investment instrument for the program. The State Treasurer may select as program depositories or managers the program managers, from among the bidding program managers, that demonstrate the most advantageous combination, both to potential program participants and this State, of the following factors:

(1) financial stability and integrity of the program manager;

(2) the safety of the investment instrument being offered;

(3) the ability of the program manager to satisfy recordkeeping and reporting requirements;

(4) the program manager's plan for promoting the program and the investment the organization is willing to make to promote the program;

(5) the fees, if any, proposed to be charged to the account owners;

(6) the minimum initial deposit and minimum contributions that the financial organization requires;

(7) the ability of the program manager to accept electronic withdrawals, including payroll deduction plans; and

(8) other benefits to the State or its residents included in the proposal, including fees payable to the State to cover expenses of the operation of the program.

(B) The State Treasurer may enter into contracts with program managers necessary to effectuate the provisions of this article. A management contract must include, at a minimum, terms requiring the program managers to:

(1) take action required to keep the program in compliance with requirements of this article and take actions not contrary to its contract to manage the program to qualify as a "qualified ABLE Savings Program" as defined in Section 529A of the federal Internal Revenue Code of 1986, as amended;

(2) keep adequate records of each account, keep each account segregated, and provide the State Treasurer with the information necessary to prepare the statements required by Section 11-5-440;

(3) compile and total information contained in statements required to be prepared under Section 11-5-440 and provide compilations to the State Treasurer;

(4) if there is more than one program manager, provide the State Treasurer with information as is necessary to determine compliance with Section 11-5-440;

(5) provide the State Treasurer with access to the books and records of the program manager to the extent needed to determine compliance with the contract, this article, and Section 529A of the federal Internal Revenue Code of 1986, as amended;

(6) hold all accounts for the benefit of the account owner, owners, or the designated beneficiary;

(7) be audited at least annually by a firm of certified public accountants selected by the program manager, with the approval of the State Treasurer, and provide the results of the audit to the State Treasurer;

(8) provide the State Treasurer with copies of all regulatory filings and reports made by the program manager during the term of the management contract or while the program manager is holding any accounts, other than confidential filings or reports that are not part of the program. The program manager shall make available for review by the State Treasurer the results of the periodic examination of the manager by any state or federal banking, insurance, or securities commission, except to the extent that a report or reports may not be disclosed under law; and

(9) ensure that any description of the program, whether in writing or through the use of any media, is consistent with the marketing plan developed pursuant to the provisions of this article.

(C) The State Treasurer may:

(1) enter into contracts as he considers necessary and proper for the implementation of the program;

(2) require that an audit be conducted of the operations and financial position of the program depository and manager at any time if the State Treasurer has any reason to be concerned about the financial position, the recordkeeping practices, or the status of accounts of the program depository and manager; and

(3) terminate or not renew a management agreement. If the State Treasurer terminates or does not renew a management agreement, the State Treasurer shall take custody of accounts held by the program manager and shall seek to promptly transfer the accounts to another financial organization that is selected as a program manager or depository and into investment instruments as similar to the original instruments as possible.

(D) The State Treasurer, the Department of Social Services, the Department of Health and Human Services, and the Department of Disability and Special Needs are authorized to exchange data regarding eligible individuals to carry out the purposes of this article.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-440. Opening of account by designated beneficiary; contributions; account owner powers; distributions; accounting; tax exemption.

(A) An ABLE savings account established pursuant to the provisions of this article must be opened by a designated beneficiary, a designated beneficiary's agent under a durable power of attorney, a trustee holding funds for the benefit of a designated beneficiary, or a court-appointed guardian or conservator of a designated beneficiary. Each designated beneficiary may have only one account. The State Treasurer may establish a nonrefundable application fee. An application for an account must be in the form prescribed by the State Treasurer and contain the following:

(1) name, address, and social security number of the account owner;

(2) name, address, and social security number of the designated beneficiary, if the account owner is the beneficiary's trustee or guardian;

(3) certification relating to no excess contributions; and

(4) additional information as the State Treasurer may require.

(B) A person may make contributions to an ABLE savings account after the account is opened, subject to the limitations imposed by Section 529A of the federal Internal Revenue Code of 1986, as amended, or any adopted rules and regulations promulgated by the State Treasurer pursuant to this article.

(C) Contributions to an ABLE savings account may be made only in cash. The State Treasurer or program manager shall reject or withdraw contributions promptly:

(1) in excess of the limits established pursuant to subsection (B); or

(2) the total contributions if the:

(a) value of the account is equal to or greater than the account maximum established by the State Treasurer. The account maximum must be equal to the account maximum for post-secondary education savings accounts; or

(b) designated beneficiary is not an eligible individual in the current calendar year.

(D)(1) An account owner may:

(a) change the designated beneficiary of an account to an individual who is a qualified member of the family of the prior designated beneficiary in accordance with procedures established by the State Treasurer; and

(b) transfer all or a portion of an account to another ABLE savings account, the designated beneficiary of which is a member of the family as defined in Section 529A of the federal Internal Revenue Code of 1986, as amended.

(2) An account owner may not use an interest in an account as security for a loan. A pledge of an interest in an account is of no effect.

(E)(1) If there is any distribution from an account to an individual or for the benefit of an individual during a calendar year, the distribution must be reported to the federal Internal Revenue Service and each account owner, the designated beneficiary, or the distributee to the extent required by state or federal law.

(2) A statement must be provided to each account owner annually and at other increments established by the State Treasurer in the program guidelines. The statement must contain the information the State Treasurer requires to be reported to the account owner.

(3) A statement and information relating to an account must be prepared and filed to the extent required by this article and other state or federal law.

(F)(1) The program shall provide separate accounting for each designated beneficiary. An annual fee may be imposed upon the account owner for the maintenance of an account.

(2) Funds held in an ABLE savings account:

(a) are exempt from attachment, execution, or garnishment for claims of creditors of the contributor and the designated beneficiary;

(b) to the fullest extent permissible under state and federal law, will be disregarded for the purposes of determining a designated beneficiary's eligibility to receive, or the amount of, any public assistance available to the designated beneficiary, including Medicaid; and

(c) following the death of a designated beneficiary, may be subject to recovery by the South Carolina Department of Health and Human Services up to an amount equal to the total of Medicaid benefits, if any, paid on behalf of the designated beneficiary by the state Medicaid program, but only to the extent recovery is required by state or federal law. Recovery by the State is subject to regulations imposed by the Secretary.

(3) The amount distributed from an ABLE savings account for the purposes of paying qualified disability expenses:

(a) are exempt from attachment, execution, or garnishment for claims of creditors of the contributor and the designated beneficiary; and

(b) to the fullest extent permissible under state and federal law, will be disregarded for the purposes of determining a designated beneficiary's eligibility to receive, or the amount of, any public assistance available to the designated beneficiary, including Medicaid.

(G) To the extent earnings in an ABLE savings account and distributions from an ABLE savings account, or a qualified account under Section 529A located in another state, are not subject to federal income tax, they will not be subject to state income tax.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-450. Accounts not guaranteed by the State; rules and regulations.

(A) Nothing in this article may create or be construed to create any obligation of the State Treasurer, the State, or any agency or instrumentality of the State to guarantee for the benefit of an account owner or designated beneficiary with respect to the:

(1) return of principal;

(2) rate of interest or other return on an account; or

(3) payment of interest or other return on an account.

(B) The State Treasurer may adopt rules and promulgate regulations to provide that each contract, application, or other similar document that may be used in connection with opening an account clearly indicates that the account is not insured by the State and that the principal deposited and the investment return are not guaranteed by the State.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."



Section 11-5-460. South Carolina ABLE Savings Program Trust Fund established; South Carolina ABLE Savings Expense Fund established.

(A) The South Carolina ABLE Savings Program Trust Fund is established in the Office of the State Treasurer. The trust fund must be utilized if the State Treasurer elects to accept deposits from contributors rather than have deposits sent directly to the program manager. The trust fund must consist of any monies deposited by account owners and other contributors pursuant to the provisions of this article which are not deposited directly with the program manager. All interest derived from the deposit and investment of monies in the trust fund must be credited to the fund. At the end of each fiscal year, all unexpended and unencumbered monies in the trust fund must remain in the fund and not be credited or transferred to the state general fund or to another fund.

(B)(1) The South Carolina ABLE Savings Expense Fund is established in the Office of the State Treasurer. The expense fund must consist of monies received from the ABLE Savings Program manager or managers, governmental or private grants, and state general fund appropriations, if any, for the program.

(2) All expenses incurred by the State Treasurer in developing and administering the ABLE Savings Program must be payable from the South Carolina ABLE Savings Expense Fund.

HISTORY: 2016 Act No. 165 (H.3768), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."






CHAPTER 7 - STATE AUDITOR

Section 11-7-10. Selection; assistants.

The State Fiscal Accountability Authority shall select the State Auditor, who shall select necessary assistants in conformity with the appropriations for the office.

HISTORY: 1962 Code Section 1-881; 1952 Code Section 1-881; 1942 Code Section 3222-1; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.S.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.S.1, substituted "Fiscal Accountability Authority" for "Budget and Control Board".



Section 11-7-20. Annual audits of state agencies.

(A) All state agencies and entities supported partially or entirely by public funds are subject to audit by or under the oversight of the State Auditor, except as otherwise specifically provided by law. The State Auditor, to the extent practicable and consistent with his overall responsibility, shall audit or cause to be audited each State agency and entity annually.

(B) Annually the State Auditor shall audit or cause to be audited the State's basic financial statements prepared by the Comptroller General of South Carolina.

(C) Annually the State Auditor shall audit or cause to be audited the compliance of the State of South Carolina with the U. S. Office of Management and Budget (OMB) Circular A-133 Compliance Supplement as applicable to major Federal programs.

(D) Audits must be conducted in accordance with auditing standards generally accepted in the United States of America; the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States; and OMB Circular A-133, Audits of States, Local Governments, and Nonprofit Organizations.

HISTORY: 1962 Code Section 1-882; 1952 Code Section 1-882; 1942 Code Section 3222-2; 1932 Code Section 7846; Civ. C. '22 Section 3979; 1915 (29) 162; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1.



Section 11-7-25. Periodic audits of county and municipal treasurers, county court clerks, magistrates, and municipal courts as to imposition, collection, and remittance of fines and assessments.

To the extent practicable and consistent with his overall responsibility, the State Auditor periodically shall audit or cause to be audited the financial records of the county treasurers, municipal treasurers, county clerks of court, magistrates, and municipal courts to report if fines and assessments imposed pursuant to Sections 14-1-205 through 14-1-208 are collected properly and remitted to the State Treasurer. Upon the issuance of an audit report, the State Auditor immediately shall notify the State Treasurer, Division of Court Administration, and the chief administrator of the affected agency, department, county, or municipality.

HISTORY: 1994 Act No. 497, Part II, Section 36G; 2005 Act No. 164, Section 1.



Section 11-7-30. Audit reports.

Reports of audit findings must be available to the Governor, State Fiscal Accountability Authority, General Assembly, and the general public. The State Auditor shall notify the Governor, the General Assembly, and the State Fiscal Accountability Authority immediately upon the issuance of an audit report.

HISTORY: 1962 Code Section 1-883; 1952 Code Section 1-883; 1942 Code Section 3222-2; 1932 Code Section 7846; Civ. C. '22 Section 3979; 1915 (29) 162; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.S.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.S.2, twice substituted "State Fiscal Accountability Authority" for "Budget and Control Board", and made other nonsubstantive changes.



Section 11-7-35. Access to records and facilities of state and private agencies receiving appropriated state monies; confidentiality.

In order to carry out his duties, the State Auditor and his assistants or designees must have access to all records and facilities of every state agency during normal operating hours. The State Auditor and his assistants or designees shall have access to all relevant records and facilities of a private organization receiving appropriated state monies, relating to the management and expenditures of these state monies, during the organization's normal operating hours. In the performance of his official duties, the State Auditor and his assistants or designees are subject to the statutory provisions and penalties regarding the confidentiality of records of the agency or organization under review. All audit working papers and memoranda of the State Auditor, except final audit reports, are confidential and not subject to public disclosure.

HISTORY: 2002 Act No. 356, Section 1, Part IX.G; 2005 Act No. 164, Section 1.



Section 11-7-40. Cost of medical assistance audits; South Carolina Department of Health and Human Services to be billed.

The State Auditor shall bill the South Carolina Department of Health and Human Services monthly for fifty percent of the costs incurred by the State Auditor in conducting the medical assistance audit. The amount billed by the State Auditor must include those appropriated salary adjustments and employer contributions allowable under the Medicaid program. The Department of Health and Human Services shall remit the amount billed to the credit of the general fund of the State.

HISTORY: 2002 Act No. 356, Section 1, Part IX.H; 2005 Act No. 164, Section 1.



Section 11-7-45. Guarantee of independence.

As required by professional auditing standards, the State Auditor shall maintain independence in the performance of his authorized duties. Neither the Governor nor an agency or entity of the executive or judicial branches of state government has the authority to limit the scope, direction, or report content of an audit undertaken by the State Auditor.

HISTORY: 2005 Act No. 164, Section 1.



Section 11-7-50. Service on board or commission prohibited; management responsibility of program by auditor or staff prohibited.

(A) To preserve the independence and objectivity of the audit function, the State Auditor or his employees may not serve in any capacity on an administrative board, commission, or other organization that they have the responsibility or authority to audit, and they may not have a material, direct or indirect, financial or other economic interest in the transactions of a state agency.

(B) The State Auditor or a member of his staff may not conduct an audit of a program, activity, or agency for which he had management responsibility or by which he has been employed during the last two years.

HISTORY: 2005 Act No. 164, Section 1.



Section 11-7-55. Use of services of independent public accountants.

The State Auditor may obtain the services of independent public accountants as he considers necessary to carry out his duties and responsibilities. The State Auditor may use funds appropriated for personal services to contract with private firms, using a request for proposals, to perform audits.

HISTORY: 2005 Act No. 164, Section 1.



Section 11-7-60. Cost of preparing Comprehensive Annual Financial Report; requests for proposal.

Each State agency shall remit to the State Auditor an amount representing an equitable portion of the expense of contracting with a certified public accounting firm to conduct a portion of the audit of the State's Comprehensive Annual Financial Report prepared by the Comptroller General's Office. Each state agency's equitable portion of the expense must be determined by a schedule developed by the State Auditor. The remittance must be based upon invoices provided by the State Auditor upon completion of the annual audit. The audit must be rebid using a request for proposals no less frequently than every five years.

HISTORY: 2005 Act No. 164, Section 1.






CHAPTER 9 - STATE FINANCES GENERALLY

Section 11-9-10. Money to be spent only for purpose or activity specifically appropriated.

It shall be unlawful for any monies to be expended for any purpose or activity except that for which it is specifically appropriated, and no transfer from one appropriation account to another shall be made unless such transfer be provided for in the annual appropriation act.

HISTORY: 1962 Code Section 1-701; 1952 Code Section 1-701; 1942 Code Section 3143; 1932 Code Section 3143; Civ. C. '22 Section 839; 1921 (32) 114.



Section 11-9-15. Use of state funds for function at club practicing discrimination prohibited.

(A) No state funds may be used to sponsor or defray the cost of any function by a state agency or institution at a club or organization which does not admit as members persons of all races, religions, colors, sexes, or national origins.

(B) No state officer or employee may be reimbursed from public funds for expenses incurred at any club or establishment which does not admit as members persons of all races, religions, colors, sexes, or national origins.

HISTORY: 1978 Act No. 644, Part II, Section 6; 1987 Act No. 170, Part II, Section 27.



Section 11-9-20. Disbursing officers exceeding or transferring appropriations.

(A) It is unlawful for an officer, clerk, or other person charged with disbursements of state funds appropriated by the General Assembly to exceed the amounts and purposes stated in the appropriations, or to change or shift appropriations from one item to another. Transfers may be authorized by the General Assembly in the annual appropriation act for the State.

(B) An officer, clerk, or other person who violates the provisions of this section is guilty of malfeasance in office. The Governor may suspend immediately the officer and shall investigate the conduct of the person.

(C) If after the investigation the person is found guilty, the Governor shall suspend him from office. In addition to the suspension, the officer is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 1-702; 1952 Code Section 1-702; 1942 Code Sections 1592, 3070; 1932 Code Section 1592; Cr. C. '22 Section 557; 1921 (32) 117; 1993 Act No. 184, Section 153.



Section 11-9-30. Transfer of funds upon transfer of personnel.

The State Fiscal Accountability Authority shall have the authority to transfer appropriate funds from one department to another when personnel are transferred by an act of the legislature from one department to another to perform the same functions.

HISTORY: 1962 Code Section 1-703; 1971 (57) 709.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-40. Statement to General Assembly.

The amounts specified for the various officers of the State and for the various public purposes, other than for salaries and clerical services, shall be duly accounted for. A detailed statement thereof shall be made to the General Assembly at its next ensuing session.

HISTORY: 1962 Code Section 1-704; 1952 Code Section 1-704; 1942 Code Section 3191; 1932 Code Section 3191; Civ. C. '22 Section 887; Civ. C. '12 Section 806; 1909 (26) 280.



Section 11-9-50. Accounts to be itemized and verified.

All accounts shall be itemized and verified.

HISTORY: 1962 Code Section 1-705; 1952 Code Section 1-705; 1942 Code Section 3191; 1932 Code Section 3191; Civ. C. '22 Section 887; Civ. C. '12 Section 806; 1909 (26) 280.



Section 11-9-70. Neglect or failure to remit funds.

Any state officer who neglects or fails to remit to the State Treasurer as required by law shall become responsible on his official bond for any loss the State may sustain by reason of such neglect or failure to remit.

HISTORY: 1962 Code Section 1-708; 1952 Code Section 1-708; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273; 1926 (34) 1049; 1955 (49) 151.



Section 11-9-75. State funds to be withheld from counties or municipalities delinquent in payments due to State or its agencies.

If an agency or political subdivision becomes delinquent for ninety days for any payments to the State or agencies or institutions thereof, the agency or institution responsible for the collection of the payment may file a certificate of delinquency with the State Treasurer. Upon receipt of the certificate of delinquency, the State Treasurer shall withhold from the next distribution of any revenue to such agency or political subdivision the amount certified as being due and shall forward a remittance to the agency or institution to be applied against the payment due by such agency or political subdivision. If the State Treasurer does not forward any remittance or forwards an amount less than the delinquent payment after one year from the date of certification, the agency or institution shall write off the outstanding delinquent amount as an uncollectible bad debt.

HISTORY: 1979 Act No. 199, Part II, Section 26; 1996 Act No. 314, Section 2.



Section 11-9-80. Fiscal year starts July 1 and ends June 30.

In accordance with the terms of Section 10, Article X of the Constitution of South Carolina, as amended, the fiscal year of the State shall begin on the first day of July and end on the thirtieth day of June each year. All officers or servants of the State who are required to perform any duty at a specific time contingent upon the beginning and ending of the fiscal year shall perform such duties at such a time as will conform to the fiscal year beginning July first and ending June thirtieth. Nothing herein contained shall be held to affect the date for the assessment, levying or collection of any tax now provided for by law nor to affect the submitting of reports to the General Assembly. All officers or servants of the State shall keep their accounts and records in conformity with such fiscal year, opening them on the first day of July and closing them on the thirtieth day of June each year.

HISTORY: 1962 Code Section 1-709; 1952 Code Section 1-709; 1942 Code Section 3081-1; 1933 (38) 218.



Section 11-9-85. Tax and fee revenues to be calculated on accrual basis.

For accounting purposes, the Comptroller General shall calculate revenues of the following taxes and fees on an accrual basis:

(1) stamp and business license;

(2) alcoholic liquor;

(3) beer and wine;

(4) soft drink;

(5) electric power;

(6) gasoline and motor fuel;

(7) admissions, including bingo admissions;

(8) sales, use, and casual excise; and

(9) recording a deed.

HISTORY: 1992 Act No. 501, Part II, Section 34A; 2002 Act No. 356, Section 1, Part XI.O.



Section 11-9-90. Sale of state general obligation bonds of different issues as though they constituted a single issue.

Whenever the Governor and the State Treasurer shall be empowered by law to issue general obligation bonds of the State, they may receive bids on more than one issue at the same time and, in such event, may impose as a condition to bidding a requirement that all who shall bid shall submit proposals for all bonds then offered as though such bonds constituted only a single issue of bonds. Under such circumstances, the fact that more than one issue of bonds is offered, and the maturity schedules of the issues are dissimilar, shall be disregarded and the bonds shall be awarded to the bidder whose bid prescribes the lowest interest cost, calculated on the basis that all bonds then issued constituted but a single issue of bonds, rather than more than one issue of bonds.

HISTORY: 1962 Code Section 1-710; 1966 (54) 2055.



Section 11-9-95. Transfer of agency funds to pay debts prior to closing books for fiscal year.

With respect to debts owed to the State Fiscal Accountability Authority or Department of Administration, as appropriate, on June thirtieth of any fiscal year, including outstanding obligations for rent and upfitting, telecommunications services, data processing, installment purchase program payments, insurance premiums, and printing, the authority or department, as appropriate, is authorized and directed, after discussion in an open meeting, to transfer any funds remaining in the agency's accounts to pay these obligations prior to the closing of the books for that fiscal year and prior to carrying any funds forward to the subsequent fiscal year. The provisions of this section shall not apply to the General Assembly.

HISTORY: 1995 Act No. 145, Part II, Section 7.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-105. Contracts for legal or consultant services.

Any contract for legal or consultant services entered into by a state agency or institution shall include a provision which requires completion of all services. The provisions shall further require that in the event all services are not fully rendered as provided for in the contract, any monies which have been paid by the agency under the contract must be refunded to the agency along with a twelve percent penalty.

HISTORY: 1983 Act No. 151, Part II, Section 36.



Section 11-9-110. Organization to which contribution is appropriated to submit statement to Executive Budget Office and the Revenue and Fiscal Affairs Office as to nature and function of organization and use of contribution.

Each organization to which a contribution is made in the contributions section of the general appropriation bill shall submit to the Executive Budget Office and the Revenue and Fiscal Affairs Office by the end of the applicable fiscal year a detailed statement explaining the nature and function of the organization as well as a detailed statement explaining the use that was made of the contribution. The statements must be available at the office of the Executive Budget Office and the Revenue and Fiscal Affairs Office for public inspection and given to a member of the General Assembly upon request.

A contribution must not be made to an organization until it agrees in writing to allow the State Auditor to audit or cause to be audited the contributed funds.

HISTORY: 1982 Act No. 466, Part II, Section 11; 2005 Act No. 164, Section 8.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-9-115. Certain purchases made by State not subject to fair trade contracts.

Prices offered in connection with contracts for purchases made by the State of South Carolina for any county, municipality, college or university, political subdivision, school district, or agency of the State shall not be subject to fair trade contracts.

HISTORY: 1995 Act No. 145, Part II, Section 9.



Section 11-9-125. Order of expenditure of funds by state agencies; remittance of certain funds to state general fund.

Federal and other funds must be expended before funds appropriated from the general fund of the State, to the extent possible, and any excess balances in accounts resulting from matching fund programs must be remitted to the general fund of the State. Federal or other funds generated by the expenditure of state funds, including refunds from prior year general fund expenditures, must be remitted to the general fund of the State if there is no federal or state requirement governing the specific use of the funds. In order to permit identification of these funds, state agencies shall:

(1) draw down and expend federal and other funds before spending state general fund appropriations whenever possible;

(2) maintain separate accounting records for each grant for cash, revenues, and expenditures to insure a proper audit trail;

(3) reconcile federal and other fund accounts at the end of each state fiscal year and maintain those records for audit purposes;

(4) submit federal financial reports to the grantor agency as required.

State agencies shall remit to the general fund of the State any funds found to exist in agency accounts. If an agency believes funds have been inappropriately identified as the funds defined in this section, the agency may appeal through the process provided in Sections 2-65-30 and 2-65-40. A report of the amount of funds credited to the general fund of the State pursuant to this section must be made by the Comptroller General at the time of each official state revenue forecast. This report must be provided to the Executive Budget Office and the Revenue and Fiscal Affairs Office, the Senate Finance Committee, and the House Ways and Means Committee. Research and student aid grants, including indirect cost recoveries, are exempt from this provision.

HISTORY: 1988 Act No. 658, Part II, Section 37; 2005 Act No. 164, Section 9.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-9-130. Funds for capital improvement projects not on state-owned property.

Funds authorized by the General Assembly for capital improvement projects not located on state-owned property may be expended only if the projects are owned or operated by a governmental entity including, but not limited to, municipalities or counties or a combination of governmental entities or by a separate authority whose membership is controlled by a governmental entity.

HISTORY: 1988 Act No. 638, Section 13.



Section 11-9-140. Transfer of capital improvement bond balances to Bond Contingency Revolving Fund; exemptions; determination and review.

The State Fiscal Accountability Authority may transfer to the Bond Contingency Revolving Fund any capital improvement bond project balances determined not to be usable or needed. Capital improvement bonds issued on behalf of the Mental Health Commission as provided in Act 151 of 1983 and Acts 1272 and 1276 of 1970, as amended, or bonds issued on behalf of the Department of Disabilities and Special Needs as provided in Section 44-21-1010 et seq. are exempt. Before accomplishing a transfer of this type, the required determination must be made by the agency for which the funds were authorized or by the State Fiscal Accountability Authority if the agency no longer exists, and the board must find that the purpose for which the funds were authorized has been achieved. Any transfer by the State Fiscal Accountability Authority must first be reviewed by the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 41.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-210. Certificates of indebtedness and certain checks cannot be issued by state officers.

It shall be unlawful for any state officer to issue any certificate of indebtedness. Nor shall it be lawful for any state officer to draw a warrant or check for any public debt except upon money then actually to his credit in that account in the hands of some bank or public officer.

HISTORY: 1962 Code Section 1-761; 1952 Code Section 1-761; 1942 Code Section 3076; 1932 Code Section 3076; Civ. C. '22 Section 763; Civ. C. '12 Section 679; Civ. C. '02 Section 609; G. S. 462; R. S. 527; 1877 (16) 364.



Section 11-9-220. Debt in excess of appropriation prohibited.

It shall be unlawful for any department, institution, commission or board of the state government or officer or agent of the state government authorized to make contracts or draw appropriations to contract indebtedness in excess of the amount specifically provided in the annual appropriation act.

HISTORY: 1962 Code Section 1-762; 1952 Code Section 1-762; 1942 Code Sections 2083, 3191; 1932 Code Sections 2083, 3191; Civ. C. '22 Sections 45, 887; Civ. C. '12 Section 806; 1909 (26) 280; 1921 (32) 114.



Section 11-9-230 to 11-9-270. Repealed.

HISTORY: Former 11-9-230, titled Borrowing money prohibited except by State Budget and Control Board, had the following history: 1962 Code Section 1-763; 1952 Code Section 1-763; 1942 Code Section 2083; 1932 Code Section 2083; Civ. C. '22 Section 45; 1921 (32) 114; 1950 (46) 3605. Repealed by 2014 Act No. 121, Pt VI, Section 10.C, eff July 1, 2015.

HISTORY: Former 11-9-240, titled Budget and Control Board may borrow from departments of state government, had the following history: 1962 Code Section 1-765; 1952 Code Section 1-765; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605. Repealed by 2014 Act No. 121, Pt VI, Section 10.C, eff July 1, 2015.

HISTORY: Former 11-9-250, titled Interest on loans by departments of state government, had the following history: 1962 Code Section 1-766; 1952 Code Section 1-766; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605. Repealed by 2014 Act No. 121, Pt VI, Section 10.C, eff July 1, 2015.

HISTORY: Former 11-9-260, titled Evidences of loans by departments of state government, had the following history: 1962 Code Section 1-767; 1952 Code Section 1-767; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605. Repealed by 2014 Act No. 121, Pt VI, Section 10.C, eff July 1, 2015.

HISTORY: Former 11-9-270, titled Borrowing in open market to repay loans by departments of state government, had the following history: 1962 Code Section 1-768; 1952 Code Section 1-768; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605. Repealed by 2014 Act No. 121, Pt VI, Section 10.C, eff July 1, 2015.



Section 11-9-280. Borrowing to pay operating expenses of the State.

In anticipation of the receipt of the taxes and other income of the State for any fiscal year, applicable to the payment of the expenses of the ordinary and current business of the State, the State Fiscal Accountability Authority may borrow on the credit of the State, at a rate of interest not exceeding the legal rate, so much money as the authority deems necessary to finance the ordinary and current business of the State for such fiscal year or to repay any money borrowed for such purposes with interest thereon. The authority may issue and sell notes or other obligations of the State for the money hereby authorized to be borrowed. The total amount of indebtedness, at any one time outstanding, incurred to finance the ordinary and current business of the State for the then current fiscal year, shall not exceed seventy-five per cent of the State's estimated current income from the receipt of taxes and other revenue applicable to the payment of the expenses of the ordinary and current business of the State for such fiscal year and the amount of taxes and other revenue owing and due to the State but unpaid for the fiscal year next preceding. Out of the monies borrowed under the provisions of this section the State Treasurer may pay any borrowings for or claims against the current and ordinary business of the State for the fiscal year next preceding to the end that no deficit may be ever created in the general funds of the State.

HISTORY: 1962 Code Section 1-770; 1952 Code Section 1-770; 1942 Code Section 2206-1; 1932 (37) 1220; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-290. Borrowing to maintain balance in general deposit account.

The State Treasurer shall at all times maintain a sufficient cash reserve in the general deposit account to finance properly the activities supported by the respective funds comprising the general deposit account and to this end the State Fiscal Accountability Authority may borrow, from time to time, such amounts as are necessary. To the end that such borrowing may be kept at a minimum each department and institution may be required to give to the State Treasurer a quarterly anticipation of its expenditures, itemized according to budget classifications, by months.

HISTORY: 1962 Code Section 1-771; 1952 Code Section 1-771; 1947 (45) 97; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-300. Borrowing to maintain general fund; required cash balance.

The State Fiscal Accountability Authority shall, when necessary, borrow as otherwise provided by law a sufficient sum or sums of money to provide for the payment of all demands upon the State Treasury, to the end that the general fund herein authorized shall at no time become exhausted, and the authority shall maintain at all times a cash balance sufficient in its judgment to meet the requirements of Sections 11-9-240 to 11-9-270 and this section.

HISTORY: 1962 Code Section 1-772; 1952 Code Section 1-772; 1942 Code Section 2204; 1932 Code Section 2204; 1930 (36) 1343; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

Sections 11-9-240 to 11-9-270 are repealed by 2014 Act No. 121, Section 10.C, effective July 1, 2015.



Section 11-9-310. Issuance of bonds, notes, certificates of indebtedness, or other obligations in small denominations.

The State Fiscal Accountability Authority and any other officers of the State authorized by law to issue or sell obligations of the State may, when in need of credit by loans of cash, offer to the investing public by and through such advertisement as may be deemed proper, in small denominations, bonds, notes, certificates of indebtedness or other obligations of the State, upon such terms and at such rates of interest as such board or officers may determine, not to exceed the legal rate, and payable at such intervals as such board or officers may deem proper. But no such obligations shall be sold for less than par and accrued interest to date of delivery.

HISTORY: 1962 Code Section 1-773; 1952 Code Section 1-773; 1942 Code Section 2207; 1932 (37) 1545; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-320. Certain payment obligations may be sold to the best advantage of the State.

The maturities, form, place, medium and mode of payment of obligations issued pursuant to Section 11-9-310 shall be determined by the State Fiscal Accountability Authority or the officers authorized to issue them to the end that such obligations may be sold to the best advantage of the State.

HISTORY: 1962 Code Section 1-774; 1952 Code Section 1-774; 1942 Code Section 2207; 1932 (37) 1545.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-330. Expenses of issuance of small denomination notes or other obligations.

All proper expenses incurred in the negotiation or sale of any such obligations may be paid by the State Fiscal Accountability Authority or other officers of the State from the proceeds of such sale; provided, however, that the total amount of such expense shall never exceed one half of one per cent of the principal of such notes or other obligations.

HISTORY: 1962 Code Section 1-775; 1952 Code Section 1-775; 1942 Code Section 2207; 1932 (37) 1545.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-340. Statement of bonded indebtedness in Comptroller General's report.

The Comptroller General shall, as a part of his annual report, give the amount of the bonded indebtedness of the State.

HISTORY: 1962 Code Section 1-776; 1952 Code Section 1-776; 1942 Code Section 7340; 1932 Code Section 7340; 1927 (35) 260.



Section 11-9-360. Governing body issuing bonds to determine interest rate on bonds.

Notwithstanding any limitation or restriction now existing by statute heretofore enacted, bonds or other obligations of the State, its agencies, or political subdivisions of the State shall bear interest at a rate or rates determined by the governing body of the entity issuing the bonds.

HISTORY: 1989 Act No. 199, Section 1.



Section 11-9-370. State agency to remit revenue for payments on general obligation bonds to State Treasurer.

A state agency responsible by law for the collection of revenues from any source annually to be applied to payments of interest and principal on general obligation bonds of the State shall remit the revenue collected to the State Treasurer for credit to the state's General Fund, and the revenue submitted constitutes a reimbursement.

HISTORY: 1995 Act No. 145, Part II, Section 28.



Section 11-9-610. State Fiscal Accountability Authority to manage Sinking Fund; annual report.

The State Fiscal Accountability Authority shall receive and manage the incomes and revenues set apart and applied to the Sinking Fund of the State. The authority shall report annually on the financial status of the Sinking Fund to the General Assembly.

HISTORY: 1962 Code Section 1-791; 1952 Code Section 1-791; 1942 Code Section 2138; 1932 Code Section 2138; Civ. C. '22 Section 99; Civ. C. '12 Section 94; Civ. C. '02 Section 90; G. S. 62; R. S. 84; 1870 (14) 388; 1883 (18) 380; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.T.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.1, substituted "Fiscal Accountability Authority" for "Budget and Control Board", and added the second sentence.



Section 11-9-620. Handling of funds.

All monies arising from the redemption of lands, leases, and sales of property or otherwise coming to the authority for the Sinking Fund, must be paid into the State Treasury and kept on a separate account by the Treasurer as a fund to be drawn upon the warrants of the department for the exclusive uses and purposes which have been or shall be declared in relation to the Sinking Fund.

HISTORY: 1962 Code Section 1-792; 1952 Code Section 1-792; 1942 Code Section 2138; 1932 Code Section 2138; Civ. C. '22 Section 99; Civ. C. '12 Section 94; Civ. C. '02 Section 90; G. S. 62; R. S. 84; 1870 (14) 388; 1883 (18) 380; 1950 (46) 3605; 2014 Act No. 121 (S.22), Pt V, Section 7.T.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.1 substituted "authority" for "State Budget and Control Board", substituted "department" for "board", and made other nonsubstantive changes.



Section 11-9-630. Sale of property not in actual public use.

The authority shall sell and convey, for and on behalf of the State, all such real property, assets, and effects belonging to the State as are not in actual public use, such sales to be made from time to time in such manner and upon such terms as it may deem most advantageous to the State. This shall not be construed to authorize the sale of any property held in trust for a specific purpose by the State or the property of the State in the phosphate rocks or phosphatic deposits in the beds of the navigable streams and waters and marshes of the State.

HISTORY: 1962 Code Section 1-793; 1952 Code Section 1-793; 1942 Code Section 2139; 1932 Code Section 2139; Civ. C. '22 Section 100; Civ. C. '12 Section 95; Civ. C. '02 Section 91; G. S. 63; R. S. 85; 1878 (16) 558, 811; 1887 (19) 863; 1892 (21) 87; 1950 (46) 3605; 1981 Act No. 148, Section 6; 2014 Act No. 121 (S.22), Pt V, Section 7.T.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.1 substituted "authority" for "State Budget and Control Board", substituted "sale of any property" for "sale by the board of any property", and made other nonsubstantive changes.



Section 11-9-640. Vacant lands grantable only for value.

No grant of vacant lands shall be issued except to actual purchasers thereof for value.

HISTORY: 1962 Code Section 1-794; 1952 Code Section 1-794; 1942 Code Section 2137; 1932 Code Section 2137; Civ. C. '22 Section 98; Civ. C. '12 Section 93; Civ. C. '02 Section 89; G. S. 61; R. S. 83; 1878 (16) 559.



Section 11-9-650. Payment of purchase price; disposition.

The money for the purchase of real property sold under the authority of Section 11-9-630 shall be paid only in gold, silver and United States currency. The proceeds of all such sales shall be deposited in the General Fund of the State.

HISTORY: 1962 Code Section 1-795; 1952 Code Section 1-795; 1942 Code Section 2139; 1932 Code Section 2139; Civ. C. '22 Section 100; Civ. C. '12 Section 95; Civ. C. '02 Section 91; G. S. 63; R. S. 85; 1878 (16) 558, 811; 1887 (19) 863; 1892 (21) 87; 1981 Act No. 148, Section 7.



Section 11-9-660. Investment of funds.

(A) The State Treasurer has full power to invest and reinvest all funds of the State in any of the following:

(1) obligations of the United States, its agencies and instrumentalities;

(2) obligations issued or unconditionally guaranteed by the International Bank for Reconstruction and Development, the African Development Bank, and the Asian Development Bank;

(3) obligations of a corporation, state, or political subdivision denominated in United States dollars, if the obligations bear an investment grade rating of at least two nationally recognized rating services;

(4) certificates of deposit, if the certificates are secured collaterally by securities of the types described in items (1) and (3) of this section and held by a third party as escrow agent or custodian and are of a market value not less than the amount of the certificates of deposit so secured, including interest; except that this collateral is not required to the extent the certificates of deposit are insured by an agency of the federal government;

(5) repurchase agreements, if collateralized by securities of the types described in items (1) and (3) of this section and held by a third party as escrow agent or custodian and of a market value not less than the amount of the repurchase agreement so collateralized, including interest; and

(6) guaranteed investment contracts issued by a domestic or foreign insurance company or other financial institution, whose long-term unsecured debt rating bears the two highest ratings of at least two nationally recognized rating services.

(B) The State Treasurer may contract to lend securities invested pursuant to this section.

(C) The State Treasurer shall not invest in obligations issued by any country or corporation principally located in any country which the United States Department of State determines commits major human rights violations based on the Country Reports on Human Rights Practices by the Bureau of Democracy, Human Rights and Labor of the U. S. Department of State.

HISTORY: 1962 Code Section 1-797; 1952 Code Sections 1-796, 1-797; 1942 Code Sections 2140, 2141; 1932 Code Sections 2132, 2140, 2141; Civ. C. '22 Sections 93, 101, 102; Civ. C. '12 Sections 88, 96, 97; Civ. C. '02 Sections 84, 92, 93; G. S. 57, 64; R. S. 78, 86; 1870 (14) 388; 1884 (18) 864; 1896 (22) 184; 1950 (46) 3605; 1959 (51) 126; 1972 (57) 2584; 1973 (58) 335; 1990 Act No. 314, Section 2; 1993 Act No. 164, Part II, Section 66A; 2001 Act No. 28, Section 1.



Section 11-9-665. Purchase of real property as investments of certain reserve or sinking funds.

(A) The authority on behalf of the State may acquire for use by the State real property as investments of any reserve or sinking fund of the State which is not pledged for payment of bonded indebtedness. Provided, however, such expenditures from the reserve or sinking fund shall not exceed two million dollars. Upon any such acquisition the authority shall execute a note evidencing such investment upon such terms and conditions as may be appropriate in each instance. The note shall include a pledge of the board to apply on its payment all net income derived from the property so acquired; provided, that funding for any permanent project on the property shall provide for repayment of any outstanding balance to the appropriate reserve or sinking fund. Provided, further, that the purchase price of any property so acquired, including improvements existing or proposed, shall not be in excess of the actual value thereof as established by at least two appraisals satisfactory to the said board. Any property not put to permanent use by the State or one of its agencies or departments within six years shall be sold at public auction and the proceeds repaid to the appropriate reserve or sinking fund. Provided, further, that no property shall be acquired pursuant to the provisions of this section when the grantor has entered into a contract with any county, city or other political subdivision which created a tax obligation with respect to the property and such obligation has not been resolved to the satisfaction of the county, city or other political subdivision involved.

(B) Provided, that prior to purchasing, or contracting to purchase any real property the authority shall engage an independent engineer to make borings so as to insure that the property is adaptable to the contemplated use.

HISTORY: 1976 Act No. 625 Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.T.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.2, added the paragraph designators; in subsection (A), substituted "the authority" for "the Budget and Control Board" in the first instance, and "the State Budget and Control Board" in the second instance; substituted "the authority" for "the Budget and Control Board" in subsection (B); and made other nonsubstantive changes.



Section 11-9-670. Control of securities in which Sinking Fund is invested.

Subject to the limitations set forth in Section 11-9-660, the authority shall have full power to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which the Sinking Fund shall have been invested.

HISTORY: 1962 Code Section 1-798; 1952 Code Section 1-798; 1942 Code Sections 2142, 2143; 1932 Code Section 2142; Civ. C. '22 Section 103; Civ. C. '12 Section 98; Civ. C. '02 Section 94; 1897 (22) 440; 1911 (27) 223; 1939 (41) 215; 1941 (42) 150; 1950 (46) 3605; 1959 (51) 126; 2014 Act No. 121 (S.22), Pt V, Section 7.T.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.2, substituted "the authority" for "the Budget and Control Board", and made other nonsubstantive changes.



Section 11-9-680. Annual report.

The authority shall annually report to the General Assembly the condition of the Sinking Fund and all sales or other transactions connected therewith.

HISTORY: 1962 Code Section 1-803; 1952 Code Section 1-803; 1942 Code Section 2140; 1932 Code Sections 2132, 2140; Civ. C. '22 Sections 93, 101; Civ. C. '12 Sections 88, 96; Civ. C. '02 Sections 84, 92; G. S. 57, 64; R. S. 78, 86; 1870 (14) 388; 1884 (18) 864; 2014 Act No. 121 (S.22), Pt V, Section 7.T.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.T.2, substituted "The authority" for "The State Budget and Control Board".



Section 11-9-810. Findings and purpose.

The General Assembly finds and declares that the present system of advising the Governor and the State Fiscal Accountability Authority and General Assembly on economic trends has, at times, developed in a fragmented manner, and that a unified system of dealing with the collection, analysis, interpretation, and presentation of matters relative to the economy is urgently needed for the orderly development of projections and forecasts as relates to revenues and expenditures for a specified period of time. It is the purpose of this provision to establish an organizational and procedural framework governing formulation, evaluation and continuing review of all state revenues and expenditures for all state programs; and to establish general policy governing the administration of the Office of The Board of Economic Advisors.

HISTORY: 1982 Act No. 466, Part II, Section 44.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-820. Board of Economic Advisors; membership and appointment; reporting; staffing.

(A)(1) There is created the Board of Economic Advisors, a division of the Revenue and Fiscal Affairs Office, as follows:

(a) one member, appointed by, and serving at the pleasure of the Governor, who shall serve as chairman and shall receive annual compensation of ten thousand dollars;

(b) one member appointed by, and serving at the pleasure of the Chairman of the Senate Finance Committee, who shall receive annual compensation of eight thousand dollars;

(c) one member appointed by, and serving at the pleasure of the Chairman of the Ways and Means Committee of the House of Representatives, who shall receive annual compensation of eight thousand dollars;

(d) the Director of the Department of Revenue, who shall serve ex officio, with no voting rights.

(2) The board shall unanimously select an Executive Director of the Revenue and Fiscal Affairs Office who shall serve a four-year term. The executive director only may be removed for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity as found by the board. The executive director shall have the authority and perform the duties prescribed by law and as may be directed by the board.

(B) The Chairman of the Board of Economic Advisors shall report directly to the Governor, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee to establish policy governing economic trend analysis. The Board of Economic Advisors shall provide for its staffing and administrative support from funds appropriated by the General Assembly.

(C) The Executive Director of the Revenue and Fiscal Affairs Office shall assist the Governor, Chairman of the Board of Economic Advisors, Chairman of the Senate Finance Committee, and Chairman of the Ways and Means Committee of the House of Representatives in providing an effective system for compiling and maintaining current and reliable economic data. The Board of Economic Advisors may establish an advisory board to assist in carrying out its duties and responsibilities. All state agencies, departments, institutions, and divisions shall provide the information and data the advisory board requires. The Board of Economic Advisors is considered a public body for purposes of the Freedom of Information Act, pursuant to Section 30-4-20(a).

(D) The Department of Commerce shall provide to the Board of Economic Advisors by November tenth the public document prepared pursuant to Section 12-10-100(C) itemizing each revitalization agreement concluded during the previous calendar year. The Department of Revenue shall provide to the Board of Economic Advisors by November tenth a report of the amount of each tax credit claimed in the previous tax year pursuant to Title 12. The report must list individually the amount claimed and the number of filings for each tax credit. The Department of Revenue also must provide to the Board of Economic Advisors by November tenth magnetic tapes containing data from all state individual and corporate income tax filings from the previous tax year, excluding confidential identifying information.

HISTORY: 1982 Act No. 466, Part II, Section 44; 1992 Act No. 501, Part II, Section 13A; 1993 Act No. 181, Section 89; 2002 Act No. 356, Section 1, Part IX.B; 2014 Act No. 121 (S.22), Pt VI, Section 8.B, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.B, rewrote subsection (A); in subsection (B), substituted "Governor, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee" for "Budget and Control Board"; and in subsection (C), substituted "Revenue and Fiscal Affairs Office" for "Budget and Control Board".



Section 11-9-825. Supplemental staff to assist board; meetings.

The staff of the Board of Economic Advisors must be supplemented by the following officials who each shall designate one professional from their individual staffs to assist the BEA staff on a regular basis: the Governor, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, and the State Department of Revenue director. The BEA staff shall meet monthly with these designees in order to solicit their input.

HISTORY: 1992 Act No. 501, Part II, Section 13B; 1993 Act No. 181, Section 90; 2014 Act No. 121 (S.22), Pt VI, Section 8.C, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.C, substituted "and the State Department of Revenue director" for "the State Department of Revenue Chairman, and the Director of the Budget Division of the Budget and Control Board".



Section 11-9-830. Duties of Board of Economic Advisors.

In order to provide a more effective system of providing advice to the Governor and the General Assembly on economic trends, the Board of Economic Advisors shall:

(1) compile and maintain in a unified, concise, and orderly form information about total revenues and expenditures which involve the funding of state government operations, revenues received by the State which comprise general revenue sources of all receipts to include amounts borrowed, federal grants, earnings, and the various activities accounted for in other funds;

(2) continuously review and evaluate total revenues and expenditures to determine the extent to which they meet fiscal plan forecasts/projections;

(3) evaluate federal revenues in terms of impact on state programs;

(4) compile economic, social, and demographic data for use in the publishing of economic scenarios for incorporation into the development of the state budget;

(5) bring to the attention of the Governor and the General Assembly the effectiveness, or lack thereof, of the economic trends and the impact on statewide policies and priorities;

(6) establish liaison with the Congressional Budget Office and the Office of Management and Budget at the national level.

HISTORY: 1982 Act No. 466, Part II, Section 44; 2014 Act No. 121 (S.22), Pt VI, Section 8.C, eff July 1, 2014.

Effect of Amendment

2014 Act No. 121, Section 8.C, in the first undesignated paragraph, substituted "Governor" for "Budget and Control Board"; in subsection (5), inserted "and the General Assembly"; and made other nonsubstantive changes.



Section 11-9-840. Procedures relative to changes in revenue or expenditure forecast or projection; adjustments in appropriations or requests; meetings of board; board as official state voice on economic matters.

In the organizational and procedural framework governing the formulation, evaluation, and continuing review of revenues and expenditures, any appropriate governmental entity identifying or requesting a change in the official revenue and expenditure forecast or projection, for a specified period of time, shall first notify the office of the Chairman of the Board of Economic Advisors who must bring it to the attention of the Governor before any independent adjustment in the appropriations or requests of the revenue or expenditures for a particular year. The Ways and Means Committee in the House of Representatives and the Senate Finance Committee must be the first to be notified subsequent to notifying the Governor and must be informed simultaneously.

The Board of Economic Advisors shall meet on a quarterly basis and at the call of the Governor, the General Assembly, the Chairman of the Board, or at the request of any member of the board who believes a meeting is necessary due to existing financial circumstances.

The Board of Economic Advisors is the official voice of the State in economic matters and shall speak as one voice through the guidance and direction of the chairman. Individual members shall not speak or report individually on findings and status of economic developments.

HISTORY: 1982 Act No. 466, Part II, Section 44; 1992 Act No. 501, Part II, Section 13C.



Section 11-9-850. Verification by State Treasurer of information relating to that office.

Information contained in any economic report, scenario, forecast, or projection relating to the State Treasurer's office must be verified by the State Treasurer prior to announcement.

HISTORY: 1982 Act No. 466, Part II, Section 44.



Section 11-9-860. Verification by Comptroller General of expenditure schedules used with economic announcements.

Expenditure schedules used in conjunction with any economic announcements must be verified by the Comptroller General prior to publication.

HISTORY: 1982 Act No. 466, Part II, Section 44.



Section 11-9-870. State Fiscal Accountability Authority to insure orderly transfer of funds between offices.

The State Fiscal Accountability Authority shall insure an orderly transfer of funds between offices to provide for the execution of this section.

HISTORY: 1982 Act No. 466, Part II, Section 44.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-9-880. Board of Economic Advisors to make forecasts of economic conditions; adjustments to forecasts; review of revenues; synopsis of revenue shortfalls; publication of reports.

(A) The Board of Economic Advisors shall make an initial forecast of economic conditions in the State and state revenues for the next fiscal year no later than November tenth of each year. Adjustments to the forecast must be considered on December tenth and February fifteenth. A final forecast for the next fiscal year must be made on April tenth. However, prior to June thirtieth, the board may reduce forecasts for the next fiscal year as it considers necessary. Before making or adjusting any forecast, the board must consult with outside economic experts with respect to national and South Carolina economic business conditions. All forecasts and adjusted forecasts must contain:

(1) a brief description of the economic model and all assumptions and basic decisions underlying the forecasts;

(2) a projection of state revenues on a quarterly basis;

(3) separate discussions of any industry which employs more than twenty percent of the state's total nonagricultural employment and separate projections for these industries.

(B) In addition to fulfilling its economic and revenue forecasting responsibilities for future fiscal years, the board at each session shall monitor and review the flow of revenue for the current fiscal year in comparison to current year revenue estimates. If actual revenue collections represent an overall shortfall for any quarter of over one and one-half percent of projected revenue collections for that quarter, a synopsis must be prepared which shall include a detailed analysis of the factors contributing to the shortfall, the impact of the shortfall for the present fiscal year, a projection of whether the shortfall will be compensated for in the remaining quarters of the present fiscal year, and the impact of the shortfall on revenue estimates for the ensuing fiscal year. In addition, a similar detailed synopsis must be provided if a shortfall of one and one-half percent or more is experienced in any of the following individual revenue categories: sales and use taxes, individual income taxes, corporate income taxes, taxes on insurance premiums including workers' compensation insurance, and earnings on investments.

(C) All forecasts, adjusted forecasts, and reports of the Board of Economic Advisors, including the synopsis of the current year's review as required by subsection (B), must be published and reported to the Governor, the members of the General Assembly, and made available to the news media.

HISTORY: 1983 Act No. 151, Part II, Section 57; 1992 Act No. 501, Part II, Section 13D; 2014 Act No. 121 (S.22), Pt VI, Section 8.D, eff July 1, 2014; 2016 Act No. 199 (S.267), Section 2, eff June 3, 2016.

Editor's Note

2016 Act No. 199, Section 3, provides as follows:

"SECTION 3. This act takes effect upon the approval by the Governor and first applies for the next annual regular session of the General Assembly."

Effect of Amendment

2014 Act No. 121, Section 8.D, in subsection (C), deleted "the members of the Budget and Control Board," following the reference to the Governor.

2016 Act No. 199, Section 2, rewrote (A), revising the dates of the forecasts; and in (A)(1) substituted "economic" for "econometric".



Section 11-9-890. Delineation of fiscal year revenue estimates by quarters; reduction of general fund appropriations; action to avoid year-end deficit.

A. Beginning August 15, 1986, the Board of Economic Advisors shall delineate the official fiscal year 1986-87 revenue estimates by quarters. In all subsequent revenue estimates made under the provisions of Section 11-9-880, the Board of Economic Advisors shall incorporate quarterly revenue estimates within the annual revenue estimate.

B. (1) If at the end of the first, second, or third quarter of any fiscal year the Board of Economic Advisors reduces the revenue forecast for the fiscal year by three percent or less below the amount projected for the fiscal year in the forecast in effect at the time the general appropriations bill for the fiscal year is ratified, within three days of that determination, the Director of the Executive Budget Office must reduce general fund appropriations by the requisite amount in the manner prescribed by law. Upon making the reduction, the Director of the Executive Budget Office immediately must notify the State Treasurer and the Comptroller General of the reduction, and upon notification, the appropriations are considered reduced. No agencies, departments, institutions, activity, program, item, special appropriation, or allocation for which the General Assembly has provided funding in any part of this section may be discontinued, deleted, or deferred by the Director of the Executive Budget Office. A reduction of rate of expenditure by the Director of the Executive Budget Office, under authority of this section, must be applied as uniformly as shall be practicable, except that no reduction must be applied to funds encumbered by a written contract with the agency, department, or institution not connected with state government.

(2) If at the end of the first, second, or third quarter of any fiscal year the Board of Economic Advisors reduces the revenue forecast for the fiscal year by more than three percent below the amount projected for the fiscal year in the forecast in effect at the time the general appropriations bill for the fiscal year is ratified, the President Pro Tempore of the Senate and the Speaker of the House of Representatives may call each respective house into session to take action to avoid a year-end deficit. If the General Assembly has not taken action within twenty days of the determination of the Board of Economic Advisors, the Director of the Executive Budget Office must reduce general fund appropriations by the requisite amount in the manner prescribed by law and in accordance with item (1).

HISTORY: 1986 Act No. 540, Part II, Section 46; 2010 Act No. 152, Section 3, eff May 6, 2010; 2014 Act No. 121 (S.22), Pt VI, Section 9, eff July 1, 2015.

Effect of Amendment

The 2010 amendment rewrote B.

2014 Act No. 121, Section 9, rewrote subsection B.



Section 11-9-1110. Revenue and Fiscal Affairs Office established.

(A) There is established the Revenue and Fiscal Affairs Office to be governed by the three appointed members of the Board of Economic Advisors pursuant to Section 11-9-820. The office is comprised of the Board of Economic Advisors, Office of Research and Statistics, and the Office of State Budget. The functions of the office must be performed, exercised, and discharged under the supervision and direction of the board. The board may organize its staff as it considers appropriate to carry out the various duties, responsibilities, and authorities assigned to it and to its various divisions. The board may delegate to one or more officers, agents, or employees the powers and duties it determines are necessary for the effective and efficient operation of the office.

(B) The Department of Administration shall provide such administrative support to the Revenue and Fiscal Affairs Office or any of its divisions or components as they may request and require in the performance of their duties including, but not limited to, financial management, human resources management, information technology, procurement services, and logistical support.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 8.A, eff July 1, 2014.



Section 11-9-1120. Board of Economic Advisors division.

The Board of Economic Advisors division of the office shall maintain the organizational and procedural framework under which it is operating, and exercise its powers, duties, and responsibilities, as of the effective date of this section.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 8.A, eff July 1, 2014.



Section 11-9-1130. Office of Research and Statistics; Economic Research division; Office of Precinct Demographics.

(A) The Office of Research and Statistics must be comprised of an Economic Research division and an Office of Precinct Demographics division.

(B) The Economic Research division shall maintain the organizational and procedural framework under which it is operating, and exercise its powers, duties, and responsibilities, as of the effective date of this section.

(C) The Office of Precinct Demographics shall:

(1) review existing precinct boundaries and maps for accuracy and develop and rewrite descriptions of precincts for submission to the legislative process;

(2) consult with members of the General Assembly or their designees on matters related to precinct construction or discrepancies that may exist or occur in precinct boundary development in the counties they represent;

(3) develop a system for originating and maintaining precinct maps and related data for the State;

(4) represent the General Assembly at public meetings, meetings with members of the General Assembly, and meetings with other state, county, or local governmental entities on matters related to precincts;

(5) assist the appropriate county officials in the drawing of maps and writing of descriptions or precincts preliminary to these maps and descriptions being filed in this office for submission to the United States Department of Justice;

(6) coordinate with the Census Bureau in the use of precinct boundaries in constructing census boundaries and the identification of effective uses of precinct and census information for planning purposes; and

(7) serve as a focal point for verifying official precinct information for the counties of South Carolina.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 8.A, eff July 1, 2014.



Section 11-9-1140. Office of State Budget division.

The Office of State Budget division of the office shall maintain the organizational and procedural framework under which it is operating, and exercise its powers, duties, and responsibilities, as of the effective date of this section.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 8.A, eff July 1, 2014.






CHAPTER 11 - STATE BUDGET SYSTEM

Section 11-11-10. Duties of Executive Budget Office and Revenue and Fiscal Affairs Office, and Department of Revenue.

The Executive Budget Office and Revenue and Fiscal Affairs Office shall employ competent budget assistants and such special help as it may require to carry out the provisions of this chapter. It shall fix the compensation of such persons as it shall employ in this connection and cause such compensation, together with their necessary traveling expenses, to be paid out of the civil contingent fund. It shall call upon the State Department of Revenue for any information desired, and the State Department of Revenue shall furnish such information and shall be present at all hearings before the committees having charge of the appropriations in the Senate and House.

HISTORY: 1962 Code Section 1-721; 1952 Code Section 1-721; 1942 Code Section 3222; 1932 Code Section 3222; Civ. C. '22 Section 918; 1919 (31) 187; 1950 (46) 3605; 1993 Act No. 181, Section 91.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-15. Budget functions devolved on Governor; Budget Office to assist.

The functions of the State Budget and Control Board in the preparation and submission to the General Assembly of the recommended state budget are devolved upon the Governor. Wherever the phrase "State Budget and Control Board" appears in the context of preparing and submitting budget recommendations to the General Assembly, it means the Governor. In preparing the recommended state budget, the Governor may consult with the State Treasurer, the Comptroller General, or other state officials as needed. The Executive Budget Office shall assist the Governor in preparing the budget recommendations, but this function of the Executive Budget Office may not be construed as altering the overall management and administration of the Executive Budget Office.

HISTORY: 1993 Act No. 132, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

1993 Act No. 132, Section 2, provides as follows:

"This act takes effect July 1, 1993, and first applies for the budget recommendation for fiscal year 1994-95."



Section 11-11-20. Information to be secured by Governor.

On or before the first day of November in each year the Governor and his assistants shall complete a careful survey of all the departments, bureaus, divisions, officers, boards, commissions, institutions and other agencies and undertakings of the State, through which it shall be in possession of the working knowledge upon which to base his recommendations to the General Assembly.

HISTORY: 1962 Code Section 1-722; 1952 Code Section 1-722; 1942 Code Section 3218; 1932 Code Section 3218; Civ. C. '22 Section 914; 1919 (31) 187; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-30. Annual estimates.

On or before the first day of November, annually, each of the several state departments, bureaus, divisions, officers, commissions, institutions and other agencies and undertakings receiving or asking financial aid from the State shall report to the Governor, on official estimate blanks furnished for such purpose, an estimate in itemized form showing the amount needed for the year beginning with the first day of July thereafter. The official estimate blanks which must be used in making these reports shall be furnished by the board, shall be uniform and shall clearly designate the kind of information to be given thereon.

HISTORY: 1962 Code Section 1-723; 1952 Code Section 1-723; 1942 Code Section 3213; 1932 Code Section 3213; Civ. C. '22 Section 909; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-40. Annual statements from Comptroller General.

On or before the first day of each November the Comptroller General shall furnish to the Governor the following statements, classified and itemized in strict accordance with the budget classifications adopted by the Governor:

(1) A statement showing the balance standing to the credit of the several appropriations for each department, bureau, division, officer, board, commission, institution or other agency or undertaking of the State at the end of the last preceding appropriation year;

(2) A statement showing the monthly expenditures and revenues from each appropriation account and the total monthly expenditures and revenues from all the appropriation accounts, including special and other appropriations, in the twelve months of the last preceding appropriation year;

(3) A statement showing the annual expenditures in each appropriation account and the revenues from all sources, including expenditures and revenues from special and other appropriations, for each of the last two appropriation years, with a separate column showing the increase or decrease for each item;

(4) An itemized and complete financial balance sheet for the State at the close of the last preceding fiscal year ending June thirtieth; and

(5) Such other statements as the board shall request.

HISTORY: 1962 Code Section 1-724; 1952 Code Section 1-724; 1942 Code Section 3215; 1932 Code Section 3215; Civ. C. '22 Section 911; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-50. Comptroller General shall furnish annual estimate of needs of State.

On or before the first day of December, annually, the Comptroller General shall furnish to the Governor an estimate of the financial needs of the State, itemized in strict accordance with the budget classifications adopted by the Governor and certified and approved by the presiding officer of each House for each year beginning with the first day of July thereafter; and he shall also furnish an estimate of the financial needs of the judiciary, as provided by law, itemized in strict accordance with the budget classification adopted by the Governor, for each year, beginning with the first day of July thereafter. The Comptroller General shall transmit to the Governor with these estimates full and detailed explanations of all increases or decreases. These estimates together with the accompanying explanations of increases and decreases shall be included in the budget by the Governor without revisions, but with its recommendations thereon.

HISTORY: 1962 Code Section 1-725; 1952 Code Section 1-725; 1942 Code Section 3214; 1932 Code Section 3214; Civ. C. '22 Section 910; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-70. Budgets submitted to General Assembly.

(A) Within five days after the beginning of each regular session of the General Assembly the Governor shall submit to the presiding officer of each house printed copies of a budget, based on his own conclusions and judgments, containing a complete and itemized plan of all proposed expenditures for each state department, bureau, division, officer, board, commission, institution, or other agency or undertaking, classified by functions, character, and object, and of estimated revenues and borrowings for each year, beginning with the first day of the next fiscal year. Opposite each item of the proposed expenditures the budget must show in separate parallel columns the amount appropriated for the last preceding appropriation year, for the current appropriation year and the increase or decrease.

(B) The budget which is submitted by the board to the presiding officer of each house must conform to the funding requirements contained in Section 36, Article III of the Constitution of this State.

HISTORY: 1962 Code Section 1-727; 1952 Code Section 1-727; 1942 Code Section 3219; 1932 Code Section 3219; Civ. C. '22 Section 915; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605; 1988 Act No. 385, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-80. Statements, balance sheet, and general survey to accompany budget.

The Governor shall accompany the budget with:

(1) A statement of the revenues and expenditures for each of the two appropriation years next preceding, classified and itemized in accordance with the official budget classification adopted by the board;

(2) A statement of the current assets, liabilities, revenues and surplus or deficit of the State;

(3) A statement of the debts and funds of the State;

(4) A statement showing the board's itemized estimates of the condition of the State Treasury as of the beginning and end of each year;

(5) An itemized and complete financial balance sheet for the State at the close of the last preceding fiscal year ending June thirtieth; and

(6) A general survey of the State's financial and natural resources, with a review of the general economic, industrial and commercial condition of the State.

HISTORY: 1962 Code Section 1-728; 1952 Code Section 1-728; 1942 Code Section 3219; 1932 Code Section 3219; Civ. C. '22 Section 915; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-90. Joint open meetings of appropriation committees.

The standing committees of the House of Representatives and of the Senate in charge of appropriation measures shall sit jointly in open sessions while considering the budget and shall begin such joint meetings within five days after the budget has been submitted to the General Assembly by the Governor. This joint committee may cause the attendance of heads or responsible representatives of the departments, institutions and all other agencies of the State to furnish such information and answer such questions as the joint committee shall require and to these sessions shall be admitted, with the right to be heard, all persons interested in the estimates under consideration. The Governor, or his representatives, and the Governor-elect shall have the right to sit at these public hearings and be heard on all matters coming before the joint committee.

HISTORY: 1962 Code Section 1-729; 1952 Code Section 1-729; 1942 Code Section 3220; 1932 Code Section 3220; Civ. C. '22 Section 916; 1919 (31) 187; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-100. General Assembly may amend budget bill.

The General Assembly may increase or decrease items in the budget bill as it may deem to be in the interest of greater economy and efficiency in the public service.

HISTORY: 1962 Code Section 1-730; 1952 Code Section 1-730; 1942 Code Section 3221; 1932 Code Section 3221; Civ. C. '22 Section 917; 1919 (31) 187.



Section 11-11-110. Expenses of certain committee chairmen of the General Assembly.

The Chairman of the Ways and Means Committee of the House of Representatives and the Chairman of the Finance Committee of the Senate shall receive, in addition to their per diem, their actual traveling expenses, to be audited and approved by the Comptroller General.

HISTORY: 1962 Code Section 1-731; 1952 Code Section 1-731; 1942 Code Section 3217; 1932 Code Section 3217; Civ. C. '22 Section 913; 1919 (31) 187; 1951 (47) 506.



Section 11-11-140. Limits on appropriation of surplus general fund revenues; revenue derived from change in accounting method.

(A)(1) In the Governor's annual budget recommendation to the General Assembly, no recommendation may be made for the appropriation of surplus general fund revenues in excess of amounts officially recognized as such by the Board of Economic Advisors.

(2) In any bill or joint resolution appropriating general fund revenues, no surplus general fund revenue may be appropriated in excess of amounts officially recognized as such by the Board of Economic Advisors.

(B) In making the annual budget recommendation to the General Assembly, the Governor shall not incorporate or realize any revenue derived on the basis of any future change in a method of accounting, as determined by the Revenue and Fiscal Affairs Office, unless the change in a method of accounting is based on statutory authority specifically granted to the Revenue and Fiscal Affairs Office or a statutory enactment changing the method of accounting.

HISTORY: 1993 Act No. 162, Section 1; 1994 Act No. 497, Part II, Section 7A; 1995 Act No. 142, Section 1; 1997 Act No. 155, Part II, Section 13A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-150. Estimated income tax revenues; deductions in calculations; Trust Fund for Tax Relief; appropriation of funds.

(A) In calculating estimated state individual and corporate income tax revenues for a fiscal year the Board of Economic Advisors shall deduct amounts sufficient to pay the reimbursement required pursuant to:

(1) Reserved;

(2) Section 12-37-270 for the homestead exemption for persons over age sixty-five or disabled, but not including the portion attributable to school operating millage;

(3) Section 12-37-935(B) for manufacturer's additional depreciation;

(4) Section 12-37-450 for the inventory tax exemption; and

(5) Section 4-10-540(A) for the reimbursement provided for personal property taxes not collected on private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors.

(B) There is established in the State Treasury the Trust Fund for Tax Relief (Trust Fund) which must be maintained separately from the general fund of the State and all other funds. The amounts deducted from state income tax revenues pursuant to subsection (A) are automatically credited to the Trust Fund for the applicable fiscal year. The Board of Economic Advisors shall account for the Trust Fund revenue separately from general fund revenues in reports to the Governor and the General Assembly.

(C) The tax as collected must be apportioned to the Trust Fund and to the General Fund in proportion to the reimbursement estimates of the Board of Economic Advisors, as required in subsection (A).

(D) An unexpended balance in the Trust Fund at the end of a fiscal year must remain in the Trust Fund.

(E) The provisions of this section must not be construed as affecting funding levels for public education.

(F) Earnings on the Trust Fund must be credited to the general fund of the State.

(G)(1) Nothing in this section prohibits appropriations by the General Assembly of additional revenues to the Trust Fund.

(2) Regardless of amounts transferred or appropriated to the Trust Fund for a fiscal year, there is appropriated to the Trust Fund from the general fund of the State any additional amounts necessary to pay the reimbursements due from the Trust Fund.

HISTORY: 1998 Act No. 419, Part II, Section 29A; 2000 Act No. 387, Part II, Section 99B; 2006 Act No. 388, Part I, Section 4.A.



Section 11-11-155. Homestead Exemption Fund established.

(A) The revenue from the tax imposed pursuant to Article 11, Chapter 36, Title 12 is automatically credited to a fund separate and distinct from the state general fund known as the "Homestead Exemption Fund". The Board of Economic Advisors shall account for the Homestead Exemption Fund revenue separately from general fund revenues, and the board shall make an annual estimate of the receipts by the Homestead Exemption Fund by February fifteenth of each year. This estimate shall be transmitted to the State Treasurer, Comptroller General, the Chairmen of the House Ways and Means Committee and the Senate Finance Committee, and to each school district and county. No portion of these revenues may be credited to the Education Improvement Act (EIA) Fund.

(B) An amount equal to the total reimbursements paid pursuant to the provisions of Section 12-37-251 and the school operating millage portion of the reimbursements paid pursuant to Section 12-37-270 in fiscal year 2006-2007 also must be credited to the Homestead Exemption Fund. Revenue deposited in the Homestead Exemption Fund each year in an amount equal to the total reimbursements paid pursuant to the provisions of Section 12-37-251, the school operating portion of the reimbursement paid pursuant to Section 12-37-270 in fiscal year 2006-2007 shall be used together with the revenues from the additional sales and use tax imposed pursuant to Section 12-36-1110 to provide reimbursements to school districts in the manner required by law.

(C) Subject to the provisions of Section 11-11-156(C), an unexpended balance in the Homestead Exemption Fund at the end of a fiscal year must remain in the Homestead Exemption Fund.

(D) Earnings on the Homestead Exemption Fund must be credited to the Homestead Exemption Fund.

(E) Nothing in this section prohibits appropriations by the General Assembly of additional revenues to the Homestead Exemption Fund and nothing in this section prevents the General Assembly from directing the use of these additional appropriations for specified purposes including a rollback of county operating millage on owner-occupied residential property.

(F) Revenues credited to this fund must be used as provided pursuant to Section 11-11-156.

HISTORY: 2006 Act No. 388, Part I, Section 2; 2007 Act No. 57, Section 4.



Section 11-11-156. Reimbursement of school districts from Homestead Exemption Fund.

(A)(1) Beginning with fiscal year 2007-2008, school districts of this State must be reimbursed from the Homestead Exemption Fund in the manner provided in this subsection. The reimbursement due a school district for fiscal year 2007-2008 and thereafter consists of three tiers. The tier one reimbursement is an amount equal to the amount received by the district pursuant to the provisions of Section 12-37-251 as those provisions applied for fiscal year 2006-2007. The tier one reimbursement is fixed at the fiscal year 2006-2007 amount and continues into succeeding fiscal years at this fixed amount. The tier two reimbursement is the amount to be received by the district pursuant to the provisions of Section 12-37-270 for fiscal year 2006-2007 for the school operating millage portion of the reimbursement for the homestead exemption allowed pursuant to Section 12-37-250. The tier two reimbursement is fixed at this fiscal year 2006-2007 amount and continues into succeeding fiscal years at this fixed amount. The tier three reimbursement is derived from the revenue of the tax imposed pursuant to Article 11, Chapter 36, Title 12, and for fiscal year 2007-2008, consists of an amount equal dollar for dollar to the revenue that would be collected by the district from property tax for school operating purposes imposed by the district on owner-occupied residential property for that fiscal year as if no reimbursed exemptions applied, plus an amount that a district may have received in its fiscal year 2006-2007 reimbursements pursuant to Section 12-37-251 in excess of the computed amount of that exemption from school operating millage for that year, reduced by the total of the district's tier one and tier two reimbursements.

(2) Beginning in fiscal year 2008-2009 a school district shall receive in reimbursements the total of what it received in fiscal year 2007-2008 plus the tier three reimbursement increases provided for in item (3). The tier three reimbursement increases of the several school districts as provided in item (3) for any year must be aggregated and the reimbursement increase a particular school district shall receive for that year must be equal to an amount that is the school district's proportionate share of such funds based on the district's weighted pupil units as a percentage of statewide weighted pupil units as determined annually pursuant to the Education Finance Act. For purposes of the reimbursement increases school districts receive under this subsection based on weighted pupil units determined pursuant to the Education Finance Act, an additional add-on weighting for students in poverty of 0.20 must be included in the weightings provided in Section 59-20-40(1)(c) of the 1976 Code. The weighting for poverty shall provide additional revenues for students in kindergarten through grade twelve who qualify for Medicaid or who qualify for reduced or free lunches, or both. Revenues generated by this weighting must be used by districts and schools to provide services and research-based strategies for addressing academic or health needs of these students to ensure their future academic success, to provide summer school, reduced class size, after school programs, extended day, instructional materials, or any other research-based educational strategy to improve student academic performance.

(3)(a) Beginning with the fiscal year 2008-2009 reimbursements, these tier three reimbursements must be increased on an annual basis by an inflation factor equal to the percentage increase in the previous year of the Consumer Price Index, Southeast Region, as published by the United States Department of Labor, Bureau of Labor Statistics plus the percentage increase in the previous year in the population of the State as determined by the Revenue and Fiscal Affairs Office. Distribution of these reimbursement increases must be as provided in this subsection.

(b) If the total increase provided pursuant to subitem (a) of this item is less than four percent, then to the extent revenues are available in the Homestead Exemption Fund, the CPI/population increase provided pursuant to subitem (a) of this item is further increased, not to exceed a total of four percent.

(4) The percentage of population growth in any year for any school district entitled to reimbursements from the Homestead Exemption Fund must be based on estimates for such growth in the county wherein the school district is located as determined by the Revenue and Fiscal Affairs Office. Where the school district encompasses areas in more than one county, the population growth in that entity must be the average of the growth in each county weighted to reflect the existing population of the school district in that county as compared to the existing population of the school district as a whole.

(5)(a) No later than December thirty-first of each year, the Revenue and Fiscal Affairs Office shall provide each school district with a preliminary estimate of the district's reimbursements from the Homestead Exemption Fund for the fiscal year beginning the following July first. A final estimate must be provided to each district by February fifteenth. The February fifteenth forecast may be adjusted if the Office of Research and Statistics determines that changing conditions have affected the forecast.

(b) The Department of Revenue shall pay the reimbursements provided pursuant to this subsection to the county treasurer for the credit of each school district in the county. The reimbursement must be paid on the application of the county treasurer according to the following schedule:

(i) ninety percent of the tier one reimbursement must be paid in the last quarter of the calendar year no later than December first. The balance of the tier one reimbursement must be paid in the last quarter of the fiscal year that ends June thirtieth following the first tier one reimbursement date;

(ii) tier two reimbursements must be paid on the same schedule as the second tier one reimbursement;

(iii) tier three reimbursements must be paid in nine equal monthly installments based on one-tenth of the Revenue and Fiscal Affairs Office estimate, beginning not later than October fifteenth. A final adjustment balance payment must be made before the closing of the state's books for the fiscal year.

(6) To the extent revenues in the Homestead Exemption Fund are insufficient to pay all reimbursements to a school district required by this subsection (A) and subsection (B), the difference must be paid from the state general fund. However, no general fund revenues may be used to achieve the distribution provided pursuant to item (3)(b) of this subsection.

(7) Operating millage levied in a county for alternative schools, career and technology centers, and county boards of education whether or not levied countywide or on a school district by school district basis in a county also is considered school operating millage to which the reimbursements provided for in this section apply.

(8) Reimbursements to a school district under this subsection must be considered in the computation of the required Education Improvement Act maintenance of local effort.

(B)(1) After the required reimbursements to school districts in a county have been made from the Homestead Exemption Fund for any year pursuant to subsection (A), a county, if the districts in that county have not together received a total of at least two million five hundred thousand dollars in tier three reimbursements, must receive an additional disbursement from the Homestead Exemption Fund to bring the total reimbursements to the districts in that county to at least two million five hundred thousand dollars. This additional disbursement must be paid to the county for disbursement to the school districts located within that county. These distributions under this subsection to any district in the county must be equal to the one hundred thirty-five day average daily membership of the district divided by the total average daily membership of all students in the districts in the county times the required amount of funds to bring the total reimbursements to the school districts in that county to at least two million five hundred thousand dollars.

(2) If a school district encompasses more than one county, the one hundred thirty-five day average daily membership of the students from that county attending schools of the district must be used to compute the distributions required by this subsection.

(3) The distributions to a county and then to a school district under this subsection must be considered to be outside of the Education Finance Act and must not be considered when computing the maintenance of local effort required of that district under the Education Improvement Act.

(C) When determined, any balance in the Homestead Exemption Fund remaining at the end of a fiscal year after the payments to school districts and counties pursuant to subsections (A) and (B) of this section must be segregated within the Homestead Exemption Fund and remitted in the next fiscal year to counties in the proportion that the population of the county is to the total population of the State. Population data must be as determined in the decennial United States Census and the most recent update to that data as determined by the Revenue and Fiscal Affairs Office. Revenues received by the county must be used to provide a property tax credit against the property tax liability for county operations on owner-occupied residential property classified for property tax purposes pursuant to Section 12-43-220(c). The credit is an amount determined by dividing the total estimated revenues credited to the county during the applicable fiscal year by the number of parcels in the county eligible for the credit. Credit that exceeds the tax due on a parcel must be reallocated in a uniform amount to remaining parcels with a property tax liability for county operations. The distributions under this subsection are not an obligation of the state general fund if sufficient funds are not available to make such distributions from the Homestead Exemption Fund.

(D) Notwithstanding another provision of this section, in the case of a redevelopment project area created pursuant to Chapter 6, 7, or 12 of Title 31, the reimbursements provided pursuant to this section for the property tax exemption allowed by Section 12-37-220(B)(47) must include full payment to the city or county creating the redevelopment project area for amounts that would have been payable to the special tax allocation fund created pursuant to that chapter if no such exemption existed.

HISTORY: 2006 Act No. 388, Part II, Section 1.A; 2007 Act No. 57, Section 5; 2007 Act No. 110, Section 47; 2007 Act No. 116, Section 52.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2007 Acts No. 116, Section 71, provides as follows:

"This act takes effect upon the approval by the Governor, and is applicable for tax years beginning after 2007, except for Section 5, relating to Section 12-6-3415(A), which is applicable for tax years beginning after 2006, and Section 6, relating to Section 12-20-105, which is applicable for tax years beginning after 2003."



Section 11-11-157. Reallocation of local option sales tax.

Beginning June 1, 2007, funds derived from a one percent local option sales tax imposed in a county which are used to reduce ad valorem property taxes imposed on owner-occupied residential property for school operating purposes must be thereafter applied on a pro rata basis to reduce ad valorem property taxes levied for other purposes as the county governing body shall provide.

HISTORY: 2006 Act No. 388, Part II, Section 3(B).



Section 11-11-160. Transfers of appropriations; reduction of authorized spending when receipts less than estimated.

The General Assembly shall appropriate all state funds and authorize or appropriate, or both, the use of all federal and other funds for the operations of state agencies and institutions for the current fiscal year. Transfers of these appropriations or authorizations may be approved by the State Fiscal Accountability Authority under its authority or by the agency as provided in the annual general appropriations act. An agency which requests or transfers personal service funds must indicate on the transfer document whether or not a reduction in force is involved. To the extent practicable, all agencies and institutions having federal or other funds available for the financing of their operation shall expend these funds in accordance with the provisions of the annual general appropriations act. The authorization to spend federal and other funds must be decreased to the extent that receipts from these sources do not meet the estimates as reflected in each section of the annual general appropriations act and any increase must be authorized through the review process as provided in Chapter 65 of Title 2.

HISTORY: 2002 Act No. 356, Section 1, Part XI.A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-11-170. Use of revenues payable pursuant to Master Settlement Agreement.

(A) All revenues payable to this State pursuant to the Master Settlement Agreement as described in Section 11-47-20(e) must be used in the manner specified in this section.

(B)(1) Seventy-three percent of the revenues must be used for healthcare programs. These revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Healthcare Tobacco Settlement Trust Fund. Earnings on this fund must be credited to the fund. The principal must remain in the fund and only the interest earnings may be appropriated and used for the following purposes:

(a) for fiscal year 2000-2001 only, the first twenty million dollars available from the principal derived from securitization must be used for hospital base increase;

(b) the South Carolina Seniors' Prescription Drug Program, as provided in Chapter 130, Title 44;

(c) home and community-based programs for seniors coordinated by the Department of Health and Human Services;

(d) youth smoking cessation and prevention programs coordinated by the Department of Health and Environmental Control and the Department of Alcohol and Other Drug Abuse Services;

(e) newborn infants hearing screening initiatives coordinated by the Department of Health and Environmental Control;

(f) disease prevention and elimination of health disparities: diabetes, HIV/AIDS, hypertension, and stroke, particularly in minority populations;

(g) other health related issues as determined by the General Assembly.

(2) Fifteen percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Community Trust Fund. Earnings on the fund must be credited to the fund. This fund must be used to reimburse:

(a) tobacco growers, tobacco quota holders, and tobacco warehousemen for actual losses due to reduced quotas since 1998. For purposes of this subitem, "tobacco quota owner" and "tobacco grower" have the meaning provided in Section 46-30-210, and the reimbursement is for losses incurred in reduced cultivation of tobacco in this State. Reimbursements must be made pursuant to eligibility requirements established by the South Carolina Tobacco Community Development Board created pursuant to Section 46-30-230;

(b) after the reimbursement provided pursuant to subitem (a), the balance must be held in an escrow account through June 30, 2012, and used as provided in subitem (a). After June 30, 2012, any account balance must be transferred to the Healthcare Tobacco Settlement Trust Fund.

(3) Ten percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Settlement Economic Development Fund. Earnings on the fund must be credited to the fund. This fund must be used for the following programs:

(a) the first eighty million dollars credited to the fund is set aside to be used for the purposes specified in this item except for subitem (b);

(b) for Fiscal Year 2000-2001 only, the next ten million dollars credited to the fund must be set aside to be available to be appropriated and used in accordance with the provisions of Section 12-37-2735; and

(c) the remaining revenue credited to the fund must be used to fund the South Carolina Water and Wastewater Infrastructure Fund as provided in Section 13-1-45.

(4) Two percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Settlement Local Government Fund. Earnings on the fund must be credited to the fund. This fund must be used to fund the operation of and grants distributed by the Office of Local Government of the Division of Regional Development of the Rural Infrastructure Authority, or its successor in interest.

(C) In addition to those investments allowed pursuant to Section 11-9-660, the State Treasurer may invest and reinvest the revenues payable to the State pursuant to the Tobacco Master Settlement Agreement or funds raised pursuant to the provisions of Chapter 49 of this title and credited to the funds established by this section in any obligations of a corporation, state, or political subdivision denominated in United States dollars if the obligations bear an investment grade rating of at least two nationally recognized rating services.

HISTORY: 2000 Act No. 387, Part II, Section 69B; 2001 Act No. 7, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-11-180. Declaration of operating deficit; meeting to address deficit; borrowing of surpluses authorized.

(A) By August thirty-first of each year, the Comptroller General shall report to the State Budget and Control Board the amounts of general fund revenues and expenditures recorded for the preceding fiscal year and any resulting surplus or deficit of the general fund from a budgetary-based perspective. If the Comptroller General determines that annual expenditures exceeded revenues, an operating deficit must be declared in the report and the State Budget and Control Board must meet to address the deficit within sixty days of receiving the report or earlier at any previously scheduled meeting. The operating deficit must be the first item on the agenda of the first State Budget and Control Board meeting held after the Comptroller General reports a deficit pursuant to this section.

(B) Notwithstanding any other provision of law, if the Comptroller General reports an operating deficit for the preceding fiscal year and it is determined funds are needed to balance the Budgetary General Fund after the use of the General Reserve Fund as provided in Section 11-11-310(B), the State Fiscal Accountability Authority is authorized to borrow the amount needed to balance the Budgetary General Fund by borrowing from any department of state government any surplus to the credit of the state department on hand in the Office of the State Treasurer. Upon approval by the State Fiscal Accountability Authority of a repayment schedule, the State Treasurer is authorized to transfer to the State Fiscal Accountability Authority from the general fund the amount necessary to repay the loan with interest no later than June thirtieth of the following fiscal year.

HISTORY: 2002 Act No. 356, Section 6; 2004 Act No. 256, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in (A) to the former Budget and Control Board have not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly. References in (B) to the former State Budget and Control Board were changed to the State Fiscal Accountability Authority, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-11-190. Transfer of funds to offset deficits.

(A) At the close of the state's 2003-2004 fiscal year, the State Treasurer is directed to transfer an amount up to fifty million dollars from the General Reserve Fund to partially offset the fiscal year 2001-2002 accumulated general fund operating deficit.

(B) To the extent balances in the Capital Reserve Fund for fiscal years 2004-2005 and 2005-2006 are available for appropriation by the General Assembly, as provided in Section 36(B)(2), Article III of the Constitution of this State and Section 11-11-320, it is the intent of the General Assembly to offset any remaining fiscal year 2001-2002 accumulated operating deficit in an amount not to exceed fifty million dollars in fiscal year 2004-2005 and fifty-five million dollars in fiscal year 2005-2006, if so much is necessary, as the first order of priority in the appropriation of the Capital Reserve Fund for the respective fiscal years.

(C) The General Assembly declares that the term "other nonrecurring purposes" pursuant to Section 36(B)(2), Article III of the Constitution of this State includes operating deficits from previous fiscal years.

HISTORY: 2004 Act No. 256, Section 3.



Section 11-11-220. Contingency Reserve Fund established.

(A) There is created in the state treasury a fund separate and distinct from the general fund of the State, the Capital Reserve Fund, and all other funds entitled the Contingency Reserve Fund. All general fund revenues accumulated in a fiscal year in excess of general appropriations and supplemental appropriations must be credited to this fund. Revenues credited to this fund in a fiscal year may be appropriated by the General Assembly. Upon determination by the Comptroller General as to the amount to be deposited in the Contingency Reserve Fund, the Comptroller General shall notify the Board of Economic Advisors and the board shall recognize that amount as surplus funds.

(B) If the balance in the general reserve fund established pursuant to Section 36, Article III of the Constitution of this State and Section 11-11-310 is less than the required balance, there must be appropriated to it all amounts in the Contingency Reserve Fund up to the total necessary to replenish the general reserve fund. This amount does not replace or supplant the minimum replenishment amount otherwise required to be made to the general reserve fund.

HISTORY: 2007 Act No. 115, Section 1.



Section 11-11-230. Creation of Smoking Prevention and Cessation Trust Fund and South Carolina Medicaid Reserve Fund.

(A) There is created in the State Treasury the Smoking Prevention and Cessation Trust Fund. This fund is separate and distinct from the general fund of the State and all other funds. Earnings and interest on this fund must be credited to it and any balance in this fund at the end of a fiscal year carries forward in the fund in the succeeding fiscal year. The trust fund must transfer five million dollars annually to the Department of Health and Environmental Control to administer a statewide smoking prevention and cessation program. The funds must not be appropriated for any other purpose and the Department of Health and Environmental Control may not use the funds for any purposes other than administering a statewide smoking prevention and cessation program.

(B) There is created the South Carolina Medicaid Reserve Fund. This fund is separate and distinct from the general fund of the State and all other funds. Earnings and interest on this fund must be credited to it and any balance in this fund at the end of a fiscal year carries forward in the fund in the succeeding fiscal year. The fund only may be appropriated for the restoration and maintenance of effort of the Medicaid program as structured at the time this act takes effect, and must not be appropriated for any other purpose. The fund must not be used to expand any component of the existing Medicaid program.

HISTORY: 2010 Act No. 170, Section 3, eff May 13, 2010.



Section 11-11-240. Safety Maintenance Account.

(A) There is created in the State Treasury the Safety Maintenance Account. This account is separate and distinct from the general fund of the State and all other funds. Earnings and interest on this fund must be credited to it and any balance in this fund at the end of a fiscal year carries forward in the fund in the succeeding fiscal year, subject to the provision of Section 12-6-3780(C). Notwithstanding Section 56-3-627, the account must be credited any funds collected pursuant to Section 56-3-627(D). The funds in the account only must be appropriated to offset the costs of the refundable income tax credit allowed pursuant to Section 12-6-3780.

(B) Notwithstanding subsection (A), after December 31, 2022, the Safety Maintenance Account shall no longer be credited funds collected pursuant to Section 56-3-627(D). Once the account has expended all its funds on the costs of the credit or are transferred to the Infrastructure Maintenance Trust Fund pursuant to Section 12-6-3780(C), this section is repealed.

HISTORY: 2017 Act No. 40 (H.3516), Section 15.B, eff May 10, 2017.



Section 11-11-310. General Reserve Fund; deficit.

(A) The State Fiscal Accountability Authority shall provide for a General Reserve Fund. Funds accumulating in excess of the annual operating expenditures must be transferred to the General Reserve Fund and the transfer must continue to be made in succeeding fiscal years until the accumulated total in this reserve reaches an amount equal to the applicable percentage amount of the general fund revenue of the latest completed fiscal year.

(B) If there is a year-end operating deficit, so much of the General Reserve Fund as is necessary must be used to cover the deficit. The amount so applied must be restored to the General Reserve Fund out of future revenues as provided in Section 36, Article III of the Constitution of this State and out of funds accumulating in excess of annual operating expenditures as provided in this section until the applicable percentage amount is reached and actually maintained.

(C) In the event of a year-end operating deficit, so much of the reserve fund as may be necessary must be used to cover the deficit, and the amount must be restored to the reserve fund within five fiscal years out of future revenues until the applicable percentage amount required to be transferred to the General Reserve Fund, is reached and maintained. Provided, that a minimum of one percent of the general fund revenue of the latest completed fiscal year, if so much is necessary, must be restored to the reserve fund each year following the deficit until the applicable percentage amount required by general law to be transferred to the General Reserve Fund is restored.

(D) For purposes of this section "applicable percentage amount" means five percent of general fund revenue of the latest completed fiscal year. The five percent requirement shall be reached by adding a cumulative one-half of one percent of such revenue in each fiscal year succeeding the last fiscal year to which the three percent limit applied until the percentage of such revenue equals five percent which then and thereafter shall apply.

HISTORY: 1977 Act No. 219, Part II, Section 12; 1978 Act No. 644, Part II, Section 36; 1983 Act No. 151, Part II, Section 56; 1984 Act No. 487, Section 2; 1985 Act No. 201, Part II, Sections 21, 34; 1986 Act No. 540, Part II, Section 47; 1988 Act No. 385, Section 1; 2010 Act No. 152, Section 1.A., eff May 8, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2010 Act No. 152, Section 1.B., provides:

"This section takes effect upon ratification of an amendment to Section 36, Article III of the Constitution of this State authorizing its terms submitted to the electors of this State at the general election of 2010 and first applies for the state fiscal year beginning after that date."

Effect of Amendment

The 2010 amendment, in subsection (A), substituted "the applicable percentage amount" for "three percent"; in subsection (B), substituted "the applicable percentage amount is reached" for "three percent maximum is again reached"; and added subsections (C) and (D).



Section 11-11-320. Capital Reserve Fund.

(A) The General Assembly, in the annual general appropriations act, shall appropriate, out of the estimated revenue of the general fund for the fiscal year for which the appropriations are made, into a Capital Reserve Fund, which is separate and distinct from the General Reserve Fund, an amount equal to two percent of the general fund revenue of the latest completed fiscal year.

(B) This appropriation must be contained in the Ways and Means Committee report on the general appropriations bill, the general appropriations bill at the time of third reading in the House of Representatives, the Senate Finance Committee report on the general appropriations bill, the general appropriations bill at the time of a third reading in the Senate, and in any conference report on the general appropriations bill.

(C) Revenues in the Capital Reserve Fund only may be used in the following manner:

(1) In any fiscal year in which the General Reserve Fund does not maintain the percentage amount required by Section 11-11-310, monies from the Capital Reserve Fund first must be used, to the extent necessary, to fully replenish the requisite percentage amount in the General Reserve Fund. The Capital Reserve Fund's replenishment of the General Reserve Fund is in addition to the replenishment requirement provided in Section 36(A), Article III of the Constitution of this State. After the General Reserve Fund is fully restored to the requisite percentage, the monies in the Capital Reserve Fund may be appropriated pursuant to item (2) of this subsection. The Capital Reserve Fund may not be used to offset a midyear budget reduction.

(2) Subsequent to appropriations required by item (1), monies from the Capital Reserve Fund may be appropriated by the General Assembly in separate legislation upon an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting but not less than three-fifths of the total membership in each branch for the following purposes:

(a) to finance in cash previously authorized capital improvement bond projects;

(b) to retire interest or principal on bonds previously issued;

(c) for capital improvements or other nonrecurring purposes.

(D)(1) Any appropriation of monies from the Capital Reserve Fund as provided in subsection (C) of this section must be ranked in priority of expenditure and is effective on September first of the following fiscal year. If it is determined that the fiscal year has ended with an operating deficit, then the monies appropriated from the Capital Reserve Fund must be reduced by the State Budget and Control Board based on the rank of priority, beginning with the lowest priority, to the extent necessary and applied by the board to the year-end operating deficit before withdrawing monies from the General Reserve Fund.

(2) At the end of the fiscal year, any monies in the Capital Reserve Fund that are not appropriated as provided in subsection (C) of this section or any appropriation for a particular project or item which has been reduced due to application of the monies to a year-end deficit must lapse and be credited to the General Fund.

HISTORY: 1988 Act No. 385, Section 1; 2005 Act No. 156, Sections 1, 6; 2010 Act No. 152, Section 2.A., eff May 8, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.

Editor's Note

2010 Act No. 152, Section 2.C., provides:

"This section takes effect upon ratification of an amendment to Section 36, Article III of the Constitution of this State authorizing its terms submitted to the electors of this State at the 2010 general election and first applies for the state fiscal year beginning after that date."

Effect of Amendment

The 2010 amendment rewrote subsection (C)(1) and in subsection (C)(2), substituted "Subsequent to appropriations required by item (1)," for " After March first of a fiscal year,".



Section 11-11-325. Repealed by 2010 Act No. 152, Section 2.B., eff May 8, 2012.

Editor's Note

2010 Act No. 152, Section 2.C., provides:

"This section takes effect upon ratification of an amendment to Section 36, Article III of the Constitution of this State authorizing its terms submitted to the electors of this State at the 2010 general election and first applies for the state fiscal year beginning after that date."

Former Section 11-11-325 was entitled "Budget shortfall; reduction of appropriation to Capital Reserve Fund" and was derived from 2002 Act No. 356, Section 1, Part IX.L.



Section 11-11-330. Trust Fund for Tax Relief; use of funds.

Funds credited to the "Trust Fund for Tax Relief" must be used to provide property tax relief in the manner prescribed in Section 12-37-251. As provided in Section 11-11-150, there is transferred to the Trust Fund for each fiscal year an amount sufficient to reimburse sums equal to the amount of taxes that were not collected for school districts by reason of the exemption provided in Section 12-37-251.

HISTORY: 1995 Act No. 145, Part II, Section 119A; 1996 Act No. 458, Part II, Section 33A; 1998 Act No. 419, Part II, Section 29B.



Section 11-11-335. Availability of funds and revenues.

Beginning July 1, 2005, surplus General Fund Revenues for any fiscal year not otherwise obligated and appropriations to the Capital Reserve Fund are deemed to have occurred and are available for expenditure after September first of the next fiscal year and after the state's financial books for the previous fiscal year have been closed.

HISTORY: 2005 Act No. 156, Section 2.



Section 11-11-340. State Institution Bonds and State Highway Bonds Debt Service Fund; credit of funds.

There is established in the State Treasury the State Institution Bonds and State Highway Bonds Debt Service Fund which must be maintained separately from the general fund and other funds. Annually there must be credited to this account amounts sufficient for debt service payments on state institution bonds and state highway bonds. Amounts credited to this fund are not considered state general fund revenues.

HISTORY: 1998 Act No. 419, Part II, Section 36.



Section 11-11-345. Suspension of appropriations; negative GAAP Fund balance defined.

(A) Beginning July 1, 2006, if the Comptroller General determines upon the closing of the state's financial books for a fiscal year that the State has a negative Generally Accepted Accounting Principles Fund balance (GAAP Fund Deficit), any appropriations contained in a general or supplemental appropriations act which expends surplus general fund revenues or in a Capital Reserve Fund appropriations act to be effective during the next fiscal year are suspended and must be used to the extent necessary to offset the GAAP Fund Deficit in the manner the General Assembly shall provide.

(B) A negative GAAP Fund balance is defined as the amount remaining after subtracting all state liabilities and reserve funds from state assets on an accrual basis.

HISTORY: 2005 Act No. 156, Section 3.



Section 11-11-350. Estimates of planned general fund expenditures.

Each state agency, department, institution, or entity receiving in the aggregate one percent or more of the state's general fund appropriations for any fiscal year shall provide to the Revenue and Fiscal Affairs Office, and the Executive Budget Office an estimate of its planned general fund expenditures for the next three fiscal years. This data, in conjunction with the Board of Economic Advisors' long-term revenue estimate, must be compiled by the Revenue and Fiscal Affairs Office, and the Executive Budget Office into a three-year financial plan that will assist the State in determining and planning for its long-term financial commitments. The plan must be updated annually and prepared for submission to the State Fiscal Accountability Authority and the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate during the second quarter of each fiscal year.

HISTORY: 2005 Act No. 156, Section 4.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-410. Appropriations subject to spending limitation; financial emergency; surplus funds.

(A) State appropriations in any fiscal year may not exceed appropriations authorized by the spending limitation prescribed in this section. State appropriations subject to the spending limitation are those appropriations authorized annually in the State General Appropriation Act and acts supplemental thereto which fund general, school, and highway purposes. A statement of total "General, School, and Highway Revenues" must be included in each annual General Appropriation Act. As used in this section the appropriations so limited as defined above must be those funded by "General, School, and Highway Revenues" that must be defined as such in the 1985-86 General Appropriation Act; it being the intent of this section that all additional nonfederal and nonuser fee revenue items must be included in that category as they may be created by act of the General Assembly.

(B) The limitation on state appropriations prescribed in subsection (A) is an amount equal to either those state appropriations authorized by the spending limit for the previous fiscal year increased by the average percentage rate of growth in state personal income for the previous three completed calendar years or nine and one-half percent of the total personal income of the State for the calendar year ending before the fiscal year under consideration, whichever is greater. As used in this section, "state personal income" means total personal income for a calendar year as determined by the Revenue and Fiscal Affairs Office or its successor based on the most recent data of the United States Department of Commerce or its successors. During the initial year this spending limit is in effect, the actual state appropriations for general, school, and highway purposes for the fiscal year 1985-1986 must be used as the base figure for computation of the spending limitation if the average rate of growth method is used.

(C) The Comptroller General, or any other authorized agency, commission, or officer, may not approve or issue warrants which would allow disbursements above the amount appropriated for general fund purposes unless and until the General Assembly authorizes expenditures in excess of the limitation through procedures provided for in this article. This subsection may not apply to funds transferred from the reserve fund to the general fund.

(D) The Office of Research and Statistics of the Revenue and Fiscal Affairs Office shall annually compute and certify to the General Assembly a current figure to limit appropriations as provided in subsection (B) of this section prior to the Governor's submission of his recommended budget to the House Ways and Means Committee.

(E) Notwithstanding the provisions of subsection (A) of this section, the General Assembly may declare a financial emergency and suspend the spending limitation for any one fiscal year for a specific amount by a special vote as provided in this subsection by enactment of legislation which relates only to that matter. The authorized state appropriations for the fiscal year following the suspension must be determined as if the suspension had not occurred and, for purposes of determining subsequent limits, must be presumed to have been the maximum limit which could have been authorized if such limitation had not been suspended.

The special vote referred to in this subsection means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting but not less than three-fifths of the total membership in each branch.

(F) In any year when surplus funds are collected, such revenue surplus may be appropriated by the General Assembly to match funds for public education, public welfare, public health, road and highway construction, rehabilitation, replacement, or maintenance financed in part with federal participation funding or federal grants or tolls, or to accelerate the retirement of bonded indebtedness or transferred to the general fund reserve, or tax relief or for avoiding the issuance of bonds for projects that are authorized but not issued or any combination of these purposes without regard to the spending limitation. For the purposes of this section, surplus funds mean that portion of revenues, as defined in subsection (A) of this section, over and above revenues authorized for appropriation in subsection (B).

HISTORY: 1984 Act No. 487, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-420. Limitation on permanent state positions; emergency suspension.

(A) In any fiscal year, the ratio of the number of permanent state positions to the total annually up-dated resident population of the State may not exceed that ratio of permanent state positions as existed in fiscal year 1980-81 compared to the total resident population of the State as determined by the 1980 decennial census. The number of permanent state positions shall be based on full-time annual equivalency funded in whole or in part by appropriations of the General Assembly as defined by the South Carolina Classification and Compensation System or its successor.

(B) To insure compliance with subsection (A) of this section, the Executive Budget Office shall annually and prior to December first determine the total number of permanent state positions based on full-time annual equivalency and the total resident population of the State for which data are available.

(C) The Governor may not present to the Ways and Means Committee of the House of Representatives and the committee may not introduce any appropriation bill which provides for an increase in state employment in excess of the ratio prescribed in subsection (A) of this section. The committee may alter the specific positions created or eliminated so long as the total employment remains within the prescribed limitation.

(D) Notwithstanding the provisions of subsection (A) of this section, the General Assembly may declare an emergency and suspend the employment limitation for any one fiscal year for a specific number by a special vote as provided in this subsection by enactment of legislation which relates only to that matter. The authorized state employment for the fiscal year following the suspension must be determined as if the suspension had not occurred and, for purposes of determining subsequent limits, must be presumed to have been the maximum limit which could have been authorized if such limitation had not been suspended.

The special vote referred to in this subsection means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(E) When an appropriation bill is under consideration by the House of Representatives or the Senate, the presiding officer of either House of the General Assembly shall not allow to be introduced an amendment to the bill which increases the number of state employees unless there is attached to the amendment a certificate of the Revenue and Fiscal Affairs Office that the increase in state employees is within the limitations prescribed.

HISTORY: 1984 Act No. 487, Section 3; 2005 Act No. 164, Section 10.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-11-430. State bonds.

(A) In order to continue to maintain the fiscal integrity of the State, the proceeds of the state bonds must not be used to fund operating expenses of state government and such proceeds must be used only for capital improvements.

(B) In order to continue the policy of the State to maintain the full faith and credit of the State with respect to any existing or future bonded indebtedness, the principal and interest payments on general obligation bonds shall constitute priority state expenditures.

(C) The issuance of general obligation bonds of the State must be limited so that the maximum annual debt service on all general obligation bonds of the State (excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes) may not exceed five percent of the general revenues of the State for the fiscal year next preceding (excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds).

HISTORY: 1984 Act No. 487, Section 3; 1985 Act No. 201, Part II, Section 64; 1986 Act No. 540, Part II, Section 24.



Section 11-11-440. Limitation on tax increases and new taxes.

(A) The General Assembly may not provide for any general tax increase or enact new general taxes in the permanent provisions of the State General Appropriation Act or acts supplemental thereto, and any such general tax increases or new general taxes must be enacted only by separate act.

(B) General tax increases and new general taxes as used in this section mean tax increases and new taxes which apply to over fifty percent of the population as a whole.

HISTORY: 1984 Act No. 487, Section 3.






CHAPTER 13 - DEPOSIT OF STATE FUNDS

Section 11-13-10. Vault for State Treasurer.

The State Treasurer may have a safe in the vault of one of the banks or trust companies in the State, designated by the State Fiscal Accountability Authority, or a majority thereof, and, with the approval of the authority, may place and keep therein monies belonging to the State.

HISTORY: 1962 Code Section 1-741; 1952 Code Section 1-741; 1942 Code Section 2197; 1932 Code Section 2197; 1925 (34) 273; 1948 (45) 1643; 1955 (49) 151.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-13-20. Deposit of state funds in banks or trust companies.

To facilitate the disbursement of public monies, the State Treasurer shall deposit in such bank or banks or trust companies in this State as shall be agreed upon by the State Fiscal Accountability Authority or a majority thereof, and as in its opinion shall be secure, all monies belonging to the State, other than those he may keep in the safe in the vault of the designated bank or trust company, the monies so deposited to be placed to the credit of the State Treasurer. Such deposits shall draw the best rate of interest obtainable.

HISTORY: 1962 Code Section 1-742; 1952 Code Section 1-742; 1942 Code Sections 2198, 3179; 1932 Code Sections 2198, 3179; Civ. C. '22 Section 874; Civ. C. '12 Section 792; Civ. C. '02 Section 717; G. S. 574; R. S. 633; 1884 (18) 786; 1925 (34) 273; 1926 (34) 1049; 1950 (46) 3605; 1955 (49) 151.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-13-30. Only State Treasurer may invest and deposit funds.

To facilitate the management, investment, and disbursement of public funds, no board, commission, agency or officer within the state government, except the State Treasurer shall be authorized to invest and deposit funds from any source, including, but not limited to, funds for which he is custodian, such funds to draw the best rate of interest obtainable.

HISTORY: 1962 Code Section 1-742.1; 1971 (57) 709.



Section 11-13-40. General deposit account.

The State Treasurer, with the advice and approval of the State Fiscal Accountability Authority, shall keep in a general deposit account all monies held by him for the account of all state funds which, in the opinion of the authority, may be properly consolidated. The authority shall designate the accounts which shall be so kept and the accounts which shall be carried as special deposits. The records of the State Treasurer and the Comptroller General shall, at all times, reflect the true cash balance of each fund comprising the general deposit account. Properly authorized obligations of the respective state funds comprising the general deposit account shall be paid therefrom, but no overdraft shall be permitted in any funds which will not be covered by the receipt of revenue or monies belonging to such fund within a reasonable time.

HISTORY: 1962 Code Section 1-743; 1952 Code Section 1-743; 1947 (45) 97; 1950 (46) 3605.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-13-45. Deposit and handling of federal funds; donations from other sources.

All federal funds received must be deposited in the State Treasury, if not in conflict with federal regulations, and withdrawn from the State Treasury as needed, in the same manner as that provided for the disbursement of state funds. If it is determined that federal funds are not available for, or cannot be appropriately used in connection with, all or any part of any activity or program for which state funds are specifically appropriated for the fiscal year to match federal funds, the appropriated funds may not be expended and must be returned to the general fund, except upon specific written approval of the State Fiscal Accountability Authority. Donations or contributions from sources other than the federal government, for use by any state agency, must be deposited in the State Treasury, but in special accounts, and may be withdrawn from the treasury as needed to fulfill the purposes and conditions of the donations or contributions, if specified, and if not specified, as directed by the proper authorities of the department. The expenditure of funds by state agencies from sources other than general fund appropriations are subject to the same limitations and provisions of law applicable to the expenditure of appropriated funds with respect to salaries, wages or other compensation, travel expense, and other allowance or benefits for employees.

HISTORY: 2002 Act No. 356, Section 1, Part XI.D.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-13-60. Security for state funds deposited in excess of FDIC coverage.

(A) A qualified public depository, as defined in subsection (E) of this section, upon the deposit of state funds by the State Treasurer, must secure these deposits by deposit insurance, surety bonds, investment securities, or letters of credit to protect the State against loss in the event of insolvency or liquidation of the institution or for any other cause. To the extent that these deposits exceed the amount of insurance coverage provided by the Federal Deposit Insurance Corporation, the qualified public depository, at the time of deposit, shall:

(1) furnish an indemnity bond in a responsible surety company authorized to do business in this State; or

(2) pledge as collateral:

(a) obligations of the United States;

(b) obligations fully guaranteed both as to principal and interest by the United States;

(c) general obligations of this State or any political subdivision of this State; or

(d) obligations of the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation; or

(3) provide an irrevocable letter of credit issued by the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation, in which the State Treasurer is named as beneficiary and the letter of credit otherwise meets the criteria established and prescribed by the State Treasurer. The State Treasurer shall exercise prudence in accepting collateral securities or other forms of deposit security.

(B)(1) A qualified public depository has the following options:

(a) To secure all or a portion of uninsured state funds under the Dedicated Method where all or a portion of the uninsured state funds are secured separately. The qualified public depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall maintain a record of the securities pledged for monitoring purposes.

(b) To secure all or the remainder of uninsured state funds under the Pooling Method where a pool of collateral is established by the qualified public depository under the direction of the State Treasurer for the benefit of the State. The State Treasurer shall determine the requirements and operating procedures for this pool. The depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall maintain a record of the securities pledged for monitoring purposes.

(2) Notwithstanding the provisions of item (1) of this subsection, the State Treasurer, when other federal or state law applies, may require a qualified public depository to secure all uninsured state funds separately under the Dedicated Method.

(C) A qualified public depository shall not accept or retain any state funds that are required to be secured unless it has deposited eligible collateral equal to its required collateral with some proper depository pursuant to this chapter.

(D) The State Treasurer may assess a fee against the investment earnings of various state funds managed or invested by the State Treasurer to cover the operation and management costs associated with this section and Section 6-5-15(E)(1)(b). These fees may be retained and expended to provide these services and may not exceed the actual costs associated with providing the services.

(E) "Qualified public depository" means any national banking association, state banking association, federal savings and loan association, or federal savings bank located in this State, and any bank, trust company, or savings institution organized under the law of this State that receives or holds state funds that are secured pursuant to this chapter.

HISTORY: 1962 Code Section 1-745; 1952 Code Section 1-745; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273, 1926 (34) 1049; 1952 (47) 1892; 1955 (49) 151; 1973 (58) 335; 1990 Act No. 327, Section 1; 2002 Act No. 211, Section 1; 2008 Act No. 231, Section 2.



Section 11-13-70. Reports from depositories to Treasurer.

Banks or trust companies having deposits made by the State Treasurer shall file a report with the Treasurer on the first day of each calendar month on forms furnished by the Comptroller General.

HISTORY: 1962 Code Section 1-746; 1952 Code Section 1-746; 1942 Code Section 2201; 1932 Code Section 2201; 1925 (34) 273; 1955 (49) 151.



Section 11-13-80. Depositories to report deposits monthly to Comptroller General.

Banks or trust companies having on deposit funds of the State shall transmit monthly to the Comptroller General a copy of the report made to the State Treasurer under the provisions of Section 11-13-70.

HISTORY: 1962 Code Section 1-747; 1952 Code Section 1-747; 1942 Code Section 3182; 1932 Code Section 3182; Civ. C. '22 Section 877; Civ. C. '12 Section 795; Civ. C. '02 Section 718; G. S. 575; R. S. 634; 1868 (14) 15; 1950 (46) 2054; 1955 (49) 151.



Section 11-13-90. Failure of depository to report.

In case any depository shall fail to render such statement at the time specified, without good cause shown, the State Treasurer shall at once withdraw all state deposits from such depository and close its account.

HISTORY: 1962 Code Section 1-748; 1952 Code Section 1-748; 1942 Code Section 2202; 1932 Code Section 2202; 1925 (34) 273.



Section 11-13-100. Intermingling official funds with private funds prohibited.

It shall be unlawful for any state official to deposit public or trust funds with individual or private funds in any bank or other depository in this State, and for any such officer to withdraw any such public or trust funds or any part thereof, for any purpose other than that for which it was received and deposited. Any state official violating this provision of law shall be subject to a fine or imprisonment at the discretion of the court and in addition shall be subject to removal from office for malfeasance in office. This section is intended to require all state officers to carry a state fund not required to be deposited by them in the State Treasury under the provisions of Section 11-13-110 in a separate account to be known as public or trust funds without allowing any private funds to be deposited with such public or trust funds.

HISTORY: 1962 Code Section 1-749; 1952 Code Section 1-749; 1942 Code Section 3184; 1932 Code Section 3184; 1930 (36) 1250.



Section 11-13-110. State departments, boards, and employees prohibited from depositing monies in banks or other financial institutions; exceptions for revolving funds and revenues not required to be remitted.

No state officer or employee, on behalf of any state department, board, bureau, commission or other state agency, shall deposit with any bank, trust company, institution, building and loan association or individual any funds belonging to the State whether the same be represented by checks, drafts, bills, currencies or other forms of exchange. But in the discretion of the State Treasurer each department or institution may carry with some bank or banking company an account in the name of such department or institution, as a revolving fund, from which the State Treasurer shall be reimbursed for bad checks. The amount of and necessity for such revolving funds shall be determined by the State Treasurer. The provisions of this section shall not apply to fees or other revenues collected by any state institution which are not required by law to be remitted to the State Treasurer.

HISTORY: 1962 Code Section 1-750; 1952 Code Section 1-750; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



Section 11-13-120. Manner of depositing state funds; exception for county treasurers.

All state departments, boards, bureaus, commissions or other state agencies charged with the collection of any taxes, licenses, fees, interest or any income to the State shall, with ordinary business promptness, deposit the same when collected with or to the credit of the State Treasurer, either at his office in the State Capitol or in such bank or banking institution within the State as shall be designated by the State Treasurer; provided, that this section and Section 11-13-110 shall not apply to the collection of state taxes by county treasurers, who shall collect and remit as required by the Comptroller General.

HISTORY: 1962 Code Section 1-751; 1952 Code Section 1-751; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



Section 11-13-125. State Treasury designated as depository for all funds received by state departments and institutions.

All funds received by any department or institution of the state Government shall be deposited and maintained in appropriate accounts in the State Treasury except such funds as may be authorized by the State Fiscal Accountability Authority to be maintained in departmental or institutional bank accounts for regular operating purposes or for other justifiable circumstances, such accounts to be maintained in such banks or banking institutions as shall be designated by the State Treasurer.

To facilitate the management of all funds, all earnings from investments of general deposit funds shall become a part of the General Fund of the State.

HISTORY: 1977 Act No. 219, Part II, Section 8.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-13-130. Deposit slips.

The State Treasurer shall designate a form of deposit slip to be used by each department and institution in making deposits, and each department and institution shall provide a sufficient amount of such deposit slips for its use and strictly adhere to the systems prescribed by the State Treasurer in the handling of state funds.

HISTORY: 1962 Code Section 1-752; 1952 Code Section 1-752; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



Section 11-13-140. State Treasury deemed bank for federal purposes.

For purposes of federal law or regulation relating to funds allotted to state agencies which include requirements relating to banking procedures, the State Treasury is deemed to meet the definition of a bank.

HISTORY: 2002 Act No. 356, Section 1, Part XI.E.






CHAPTER 14 - DEFEASANCE OF OUTSTANDING PUBLIC BONDS, NOTES, AND OTHER OBLIGATIONS

Section 11-14-110. Defeasance of outstanding public obligations authorized; deposits in special trust fund.

The State, acting through the State Fiscal Accountability Authority, all agencies and institutions and all counties, municipal corporations, authorities, special purpose districts and other political units may effect the defeasance of any outstanding bonds, notes, or other obligations by depositing in a special irrevocable trust fund, to be held by the State Treasurer or a bank or other financial institution approved by the State Treasurer, obligations provided for in Section 6-5-10(a)(1) and monies which will provide the sums required to pay when due the principal of, redemption premium, if any, and interest on the bonds sought to be defeased. Upon the establishment and funding in full of such special trust fund, the bonds so defeased shall no longer be deemed outstanding for any purpose.

HISTORY: 1981 Act No. 179 Section 13; 2008 Act No. 231, Section 4.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-14-120. Defeasance of assumed debt.

In all instances where all or any portion of the debt of one public agency or political unit has been assumed by another public agency or political unit, it shall be presumed that the assumed obligations will be appropriately paid by the public agency or political unit assuming such debt and the unpaid debt shall be deemed to have been defeased to the same extent as debt defeased in the manner provided for in Section 11-14-110.

HISTORY: 1981 Act No. 179 Section 13.



Section 11-14-130. Defeasance not to impair obligations of contract between issuer and holder.

It is not intended that any action pursuant to the authorization of this chapter shall impair any obligation of any contract between the issuer and any holder of any bond, note or other obligation of the issuer and, if for any reason any trust established shall fall, in whole or in part, to effect the payments intended or required to be made, or if in the instance of debt assumed as contemplated by Section 11-14-120, the public agency or political unit assuming such debt shall fail to pay such assumed debt, in whole or in part, then in each instance the issuer shall forthwith effect payment of such principal or interest through the means and in the manner originally provided.

HISTORY: 1981 Act No. 179 Section 13.






CHAPTER 15 - BONDS OF POLITICAL SUBDIVISIONS

Section 11-15-10. Record of public bond issues to be kept and filed.

In case any county, township, school district, city, town or other municipality is authorized to issue bonds in pursuance of law, the persons and officers charged therewith shall make a full record of the proceedings connected with such bond issue, and a copy of the record of such proceedings shall be filed and indexed in the office of the clerk of court of the county in a special book to be furnished therefor.

HISTORY: 1962 Code Section 1-644; 1952 Code Section 1-644; 1942 Code Section 8891; 1932 Code Section 8891; Civ. C. '22 Section 5321; 1916 (29) 922; 1917 (30) 166; 1918 (30) 779.



Section 11-15-20. Records of bond issues to be made by state agencies; filing and indexing of records.

(1) Definitions:

(a) "Bonds" shall include general obligations of the issuer and obligations of the issuer payable in whole or in part from any special fund or other source, any part of which is expressed to mature more than twelve months from the date thereof but shall not include obligations issued in anticipation of the collection of taxes or in anticipation of the issuance of bonds.

(b) "State agency" shall mean the State of South Carolina, its agencies and institutions.

(c) "Governing board" shall mean the board, commission, board of trustees, authority, or any other public body upon which is devolved by law the administrative and executive duties relating to the issuance of bonds of any state agency.

(2) In every instance where the governing board of any state agency shall propose to effect the issuance of bonds, it shall make a full record of the proceedings relating to the issuance of such bonds, exclusive of papers and documents relating to the delivery of such bonds, and shall, prior to the delivery of such bonds, file a copy of such record in the office of the Secretary of State. It shall be the duty of the Secretary of State to file and index the record in a special book to be kept by such officer for such purpose. The Secretary of State shall be authorized to prepare and deliver certified copies of the records as thus filed and to deliver them to the purchasers of the bonds or other interested parties. For each such certification a reasonable fee may be charged.

HISTORY: 1962 Code Section 1-644.1; 1967 (55) 491.



Section 11-15-30. Bonds incontestable from twenty days after filing and indexing.

No action shall be commenced on account of the issuance of any such bonds after the expiration of twenty days from the date of the filing and indexing of such records as prescribed by Sections 11-15-10 and 11-15-20, and such bonds so issued, when in the hands of a bona fide purchaser for value, shall be incontestable, but the period within which such actions may be commenced shall not begin to run until such records have been filed as herein prescribed.

HISTORY: 1962 Code Section 1-645; 1952 Code Section 1-645; 1942 Code Section 8892; 1932 Code Section 8892; Civ. C. '22 Section 5322; 1916 (29) 922; 1917 (30) 166; 1918 (30) 779; 1967 (55) 491.



Section 11-15-90. Failure to make payment or remit funds for payment of obligations.

If any disbursing officer shall fail or refuse to make payment of any obligations when they shall fall due, at his office, or shall fail or refuse to remit funds for such payment to the agreed place for payment in sufficient time for such payment, funds for such payment being in his hands, whether or not such payments or remission for payment shall have been ordered by any board or officer, the disbursing officer so failing or refusing shall be guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment for a term of not less than thirty days and not more than one year and a fine of not less than two hundred dollars and not more than five hundred dollars, either or both within the discretion of the court.

HISTORY: 1962 Code Section 1-652; 1952 Code Section 1-652; 1942 Code Section 7339; 1932 Code Section 7339; 1927 (35) 260.



Section 11-15-100. Requirements for incurring general obligation debt.

(A) Counties, municipalities, school districts, and special purpose districts shall not incur any general obligation or revenue obligation indebtedness unless there has been filed in the office of the State Treasurer the following information:

(1) date and title issue;

(2) type of indebtedness;

(3) the purpose of issuance;

(4) the original principal to be borrowed;

(5) interest rate;

(6) annual payments of principal;

(7) annual payments of interest.

(B) The State Treasurer shall prepare and make available to counties, municipalities, school districts, and special purpose districts blank forms upon which the information required in subsection (A) of this section must be reported.

(C) The State Treasurer shall annually survey the counties, municipalities, school districts, and special purpose districts concerning their general obligation and revenue obligation indebtedness so as to maintain a current record of these obligations. The survey must be conducted in such manner and on such forms as the State Treasurer shall prescribe. The survey for counties, school districts, and special purpose districts must be compiled by their respective county treasurers.

(D) On or before March thirty-first of each year following the close of the fiscal year, the State Treasurer shall publish a statement of obligations of all political subdivisions showing each municipality, county, special purpose district, and school district in a county-by-county listing.

HISTORY: 1988 Act No. 365, Part II, Section 2; 1990 Act No. 404, Section 1.



Section 11-15-210. Investment of sinking funds of political subdivisions of the State; changing investments.

The custodian of any sinking fund required to be established by the laws of this State for the retirement at maturity of bonds, notes or other obligations issued by any political subdivision of the State not maturing within one year from the date of issue shall invest, within six months from the collection of the tax levied for the establishment of such sinking fund, the funds so collected in bonds of the issue for which the sinking fund is created, in other outstanding issues of such political subdivision or in valid outstanding bonds of some other political subdivision of this State or in bonds of this State or the United States of America, with the privilege of changing the investments from such bonds to other such bonds of any such class, if in the opinion of the custodian of such sinking fund such change is necessary or advisable.

HISTORY: 1962 Code Section 1-661; 1952 Code Section 1-661; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-220. Collection for sinking fund applied to payment of bonds unnecessary when bonds mature within twelve months.

When such collection for a sinking fund is to be applied to the payment of bonds maturing within twelve months from the date of such collection, then such collection to the amount of the bonds so about to mature need not be invested. And such investments need not be made unless the amount on hand for investment shall amount to one thousand dollars, it being the intention of this section and Section 11-15-210 that whenever the amount of any sinking fund collected shall be one thousand dollars or more the investment of one thousand dollars or any multiple thereof on hand shall then be made.

HISTORY: 1962 Code Section 1-662; 1952 Code Section 1-662; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-230. Deposit of collections for sinking fund.

The custodian of any sinking fund affected by Section 11-15-210 may deposit collections for such sinking fund in any bank approved by the chief bank examiner.

HISTORY: 1962 Code Section 1-663; 1952 Code Section 1-663; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-240. Holding of sinking fund investments.

Such investments shall be kept separate and distinct and properly earmarked with or registered in the name of the particular sinking fund to which they are applicable and shall be used for no other purpose and kept until such time before the maturity of the bonds for which the sinking fund is established as it may be necessary to sell or collect them in order to meet such obligations at maturity.

HISTORY: 1962 Code Section 1-664; 1952 Code Section 1-664; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-250. Advertisements for purchase of securities.

In making such investment of sinking funds in securities other than those of the county in which such sinking fund was created the custodian shall advertise once a week for two weeks in one newspaper published in the county in which such a sinking fund is established or in a newspaper having a general circulation in such county for offers of sale of bonds of the issue for which the sinking fund is established and of bonds of political subdivisions of this State, with the right to reject any and all offers.

HISTORY: 1962 Code Section 1-665; 1952 Code Section 1-665; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-260. Choice of investments.

If bonds of the issue for which the sinking fund is established are offered at a price not in excess of par and accrued interest or at a price not in excess of the lowest price at which the bonds of any other political subdivision of this State are offered, then the sinking fund shall be invested in such bonds. Otherwise it shall be invested in such other bonds as are offered at the lowest price, due regard being had, however, to the legality of such issue and the solvency of the maker or, in the discretion of the custodian, in bonds of the United States of America or of this State. In the purchase of bonds the custodian shall, if possible, purchase bonds with maturities coincident, or as nearly as possible coincident, with the maturities of the bonds for which the sinking fund was established.

HISTORY: 1962 Code Section 1-667; 1952 Code Section 1-667; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-270. Sale of bonds in sinking fund.

No sale of bonds bought by the custodian for the investment of the sinking fund shall be made except after advertisement of such proposed sale for the same length of time and in the same manner and in the same newspapers as is provided in Section 11-15-250 for the purchasing of bonds.

HISTORY: 1962 Code Section 1-668; 1952 Code Section 1-668; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-280. Statements to be filed in the office of the clerk of court.

When bonds are bought or sold as provided under the terms of this article, the custodian of the sinking fund effecting the purchase or sale shall file in the office of the clerk of court of the county in which the sinking fund is situate, for public inspection, a list of the bonds offered to him for purchase, showing their amount, price and interest rate and designating therein the bonds actually purchased, and in the event of the sale of bonds, shall file a statement showing all offers received for the purchase of the bonds, designating thereon the offer which was accepted. Such statements filed in the office of the clerk of court may be destroyed by the clerk one year thereafter.

HISTORY: 1962 Code Section 1-669; 1952 Code Section 1-669; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-290. Failure to make investments in accordance with article; penalties.

The failure of the custodian of any such sinking fund to make such investments in accordance with the provisions of this article shall be a misdemeanor, and upon conviction thereof he shall be liable to a fine of not less than one hundred dollars nor more than one thousand dollars or imprisonment for not less than thirty days nor more than one year or both.

HISTORY: 1962 Code Section 1-670; 1952 Code Section 1-670; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 131; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-300. Provisions not applicable to certain counties.

The provisions of this article shall not apply to Abbeville, Anderson, Beaufort, Cherokee, Chester, Chesterfield, Clarendon, Colleton, Darlington, Edgefield, Georgetown, Greenville, Greenwood, Horry, Jasper, Kershaw, Laurens, Lee, Lexington, McCormick, Marion, Newberry, Oconee, Orangeburg, Richland, Saluda, Union, Williamsburg and York Counties. The investment of any sinking funds of Pickens County, under the provisions of this article, shall be optional with the custodian of such funds, and any investment thereof by such custodian shall be first approved by the attorney for the county of Pickens.

HISTORY: 1962 Code Section 1-671; 1952 Code Section 1-671; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95; 1932 (37) 1352, 1363; 1935 (39) 432.



Section 11-15-410. Short title.

This article may be cited as the "Refunding Act."

HISTORY: 1962 Code Section 1-681; 1952 Code Section 1-681; 1951 (47) 755.



Section 11-15-420. Declaration of purpose.

This article is intended to authorize and provide the procedure for the issuance of general obligation bonds whose proceeds are to be used to pay, in whole or in part, sums due on general obligation bonds previously issued.

HISTORY: 1962 Code Section 1-683; 1952 Code Section 1-683; 1951 (47) 755.



Section 11-15-430. Definitions.

(1) The word "issuer," as used in this article, shall mean any incorporated city or town, school district, county, or other political division or subdivision of the State which shall have outstanding and unpaid, whether matured or unmatured, bonds for whose payment the full faith, credit, taxing power and resources of such political division or subdivision have been pledged, whether or not such general obligation bonds be additionally secured by pledge of other revenues.

(2) The term "governing body" shall mean, in the case of incorporated cities or towns, the city council or town council and in other instances the commission, group, board or body to whom is delegated the administrative duties of the issuer.

HISTORY: 1962 Code Section 1-682; 1952 Code Section 1-682; 1951 (47) 755.



Section 11-15-440. Extent to which refunding bonds may be issued.

The governing body of any issuer may issue general obligation bonds of such issuer to such extent as such issuer shall be indebted by way of principal, interest, and redemption premium upon any outstanding general obligation or revenue bonds, maturing or called for redemption, less all sinking funds and other monies on hand applicable thereto. The issuer may utilize the provisions of Sections 11-27-40 and 11-27-50 in connection with the issuance of such refunding bonds.

HISTORY: 1962 Code Section 1-684; 1952 Code Section 1-684; 1951 (47) 755; 1999 Act No. 113, Section 23.



Section 11-15-450. Time when refunding bonds may be issued.

Such refunding bonds may be issued at any time, but not sooner than one year from the date the outstanding bonds fall due or have been called for redemption.

HISTORY: 1962 Code Section 1-685; 1952 Code Section 1-685; 1951 (47) 755.



Section 11-15-460. Interest rate.

These refunding bonds must bear interest at those rates as may be determined by the governing body of the issuer. However, before the issuance of any refunding bonds, except in the case of the refunding of Qualified School Construction Bonds issued pursuant to the provisions of 26 U.S.C. Section 54F, the governing body shall determine that a savings can be effected through the issuance of these refunding bonds.

HISTORY: 1962 Code Section 1-686; 1952 Code Section 1-686; 1951 (47) 755; 1989 Act No. 34, Section 1; 2009 Act No. 68, Section 4.

Editor's Note

2009 Act No. 68 Section 6 provides as follows:

"The powers and authorizations conferred by this act shall be in addition to all other powers and authorizations previously conferred upon the State Superintendent of Education, the State Department of Education, and the school districts of the State. The provisions of this act are remedial in nature and shall be liberally construed in order to give full force and effect to its provisions."



Section 11-15-470. Maturities.

Such refunding bonds shall mature in such annual series or installments, equal or unequal in amount, as the governing body shall provide, except that:

(1) The first maturing bonds shall mature within five years from the date as of which they are issued;

(2) Not less than two per cent of the aggregate of the issue shall mature in any year; and

(3) No bonds shall mature later than forty years from the date as of which they are issued.

HISTORY: 1962 Code Section 1-687; 1952 Code Section 1-687; 1951 (47) 755.



Section 11-15-480. Redemption privilege.

All refunding bonds maturing subsequent to fifteen years from their date shall be subject to redemption not later than fifteen years from their date and on all subsequent interest payment dates prior to their respective maturities. Bonds may be issued with a provision permitting their redemption on any interest payment date prior to their respective maturities. Bonds made subject to redemption prior to their stated maturities may contain a provision requiring the issuer to pay a premium for the privilege of exercising the right of redemption in such amount as the governing body shall have prescribed in the proceedings taken to authorize the issuance of such bonds. All bonds that are subject to redemption shall contain a statement to that effect on the face of each bond. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 1-688; 1952 Code Section 1-688; 1951 (47) 755.



Section 11-15-490. Negotiability; registration.

All such refunding bonds shall be in the form of negotiable coupon bonds, payable to bearer, but may contain provisions granting to the holder the privilege of having them registered on the books of the treasurer of the issuer and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the governing body may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 1-689; 1952 Code Section 1-689; 1951 (47) 755.



Section 11-15-500. Place of payment.

Such refunding bonds shall be made payable at such place or places, within or without the State as the governing body shall provide.

HISTORY: 1962 Code Section 1-690; 1952 Code Section 1-690; 1951 (47) 755.



Section 11-15-510. Execution of bonds.

Such refunding bonds and the coupons annexed thereto shall be executed in the manner provided for by the governing body.

HISTORY: 1962 Code Section 1-691; 1952 Code Section 1-691; 1951 (47) 755.



Section 11-15-520. Sale of bonds.

Such refunding bonds shall be sold at public sale, after advertisement of sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the governing body, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a private sale to the United States of America or any agency thereof.

HISTORY: 1962 Code Section 1-692; 1952 Code Section 1-692; 1951 (47) 755.



Section 11-15-530. Sales price.

All refunding bonds must be sold at a price of not less than par and accrued interest to the date of delivery thereof.

HISTORY: 1962 Code Section 1-693; 1952 Code Section 1-693; 1951 (47) 755.



Section 11-15-540. Pledges and covenants to ensure payment; ad valorem tax.

For the payment of the principal and interest of such bonds as they respectively mature and for the creation of such sinking fund as may be necessary to provide for the prompt payment thereof, the full faith, credit, taxing power and resources of the issuer shall be irrevocably pledged, and there shall be levied and collected annually upon all taxable property of the issuer an ad valorem tax, without limitation as to rate or amount, sufficient for such purposes. The governing body of the issuer may, in its discretion, additionally secure the refunding bonds by a pledge of such revenues as were pledged to secure additionally the outstanding bonds. If such refunding bonds be additionally secured, covenants similar to those made in issuing the outstanding bonds may be made.

HISTORY: 1962 Code Section 1-694; 1952 Code Section 1-694; 1951 (47) 755.



Section 11-15-550. Exemption from taxes.

Refunding bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 1-695; 1952 Code Section 1-695; 1951 (47) 755.



Section 11-15-560. Bonds legal for fiduciary and sinking fund commission investment.

All executors, administrators, guardians, committees and fiduciaries and all sinking fund commissions may invest monies in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 1-696; 1952 Code Section 1-696; 1951 (47) 755.



Section 11-15-570. Use of bonds to pay taxes.

The governing body of the issuer may provide in the proceedings taken in connection with the issuance of refunding bonds that either the bonds or the coupons shall be receivable for taxes due to the issuer during the year in which they respectively mature.

HISTORY: 1962 Code Section 1-697; 1952 Code Section 1-697; 1951 (47) 755.



Section 11-15-580. Holder of bonds may require levying of taxes and enforce covenants.

In the event the governing body shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of taxes and enforce the performance of the covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 1-698; 1952 Code Section 1-698; 1951 (47) 755.



Section 11-15-590. Deposit and use of proceeds.

The proceeds derived from the sale of these bonds must be deposited in a special fund, separate and distinct from all other funds, and applied solely to the purposes for which the bonds are issued, except that the accrued interest, if any, must be used to discharge in part the first interest to become due on the bonds.

HISTORY: 1962 Code Section 1-699; 1952 Code Section 1-699; 1951 (47) 755; 2004 Act No. 184, Section 1.



Section 11-15-600. Refunding of special obligation bonds.

Any issuer having outstanding special obligation bonds authorized by any special act of the General Assembly enacted prior to March 7, 1973, may utilize the procedure prescribed by this article to effect the refunding of such special obligation bonds, except that for the payment of the principal of and interest on such refunding bonds there shall be pledged all or any part of the revenues securing the outstanding bonds, and any and all covenants as may be deemed necessary or desirable may be made to implement such pledges.

HISTORY: 1976 Act No. 639 Section 2.






CHAPTER 17 - BORROWING BY STATE, STATE AGENCIES, AND POLITICAL UNITS IN ANTICIPATION OF ISSUANCE OF BONDS

Section 11-17-10. Definitions.

(a) The term "bonds" shall mean general obligation bonds payable from ad valorem taxes, general obligation bonds additionally secured by any pledge of any assessments, or any pledge of revenues derived by the borrower from any revenue-producing facility, bonds payable solely from the revenues of any revenue-producing facility, and bonds payable solely from any assessments. The term "bonds" shall also include state highway bonds as defined pursuant to the provisions of item (10) of Section 57-11-210, as amended.

(b) The term "borrower" shall mean the State, any agency, department or institution of the State, any county, any incorporated city or town, any school district, any special purpose district, and all other political units now existing or hereafter created, which are appropriately authorized to borrow money and issue bonds.

(c) The term "governing body" shall mean that agency or body upon which is devolved by law the administrative and executive functions of the borrower.

(d) The term "person" shall mean any person, firm, corporation or governmental agency.

HISTORY: 1962 Code Section 1-621; 1965 (54) 150; 1993 Act No. 181, Section 92.



Section 11-17-20. Borrowing in anticipation of receipt of proceeds of bonds authorized; debt evidenced by note; form and terms of notes.

Any borrower, whenever authorized by general or special law, to issue bonds, may, pending the sale and issuance thereof, but within the limitations set forth in Section 11-17-60 of this chapter, borrow in anticipation of the receipt of the proceeds of bonds from any person, and evidence the debt by a note duly executed by the officers of the borrower authorized by the governing body of the borrower. The note shall be expressed to mature not later than one year from the date of its issuance except that if the note is issued in anticipation of the sale of bonds payable solely from a revenue-producing facility and there is in existence an agreement between the borrower and any federal agency pursuant to which such bonds are to be purchased by such federal agency, such note may be expressed to mature not later than three years from its date; such note may, but shall not be required to, be subject to redemption prior to its stated maturity, on such terms and conditions as the governing body of the borrower may prescribe, except that the maximum premium to be paid for prior redemption shall not exceed one half of one per centum. The note shall bear such rate of interest as the governing body shall determine and shall recite on its face that it is issued in anticipation of the issuance of bonds and is payable, both as to principal and interest, from the proceeds thereof.

HISTORY: 1962 Code Section 1-622; 1965 (54) 150; 1970 (56) 2061; 1979 Act No. 194, Part I, Section 13.



Section 11-17-30. Use of other funds for payment of notes.

It shall at all times be lawful for any borrower to utilize any other funds applicable therefor for the payment of the principal and interest of the note.

HISTORY: 1962 Code Section 1-622.1; 1970 (56) 2061.



Section 11-17-40. Manner of issuing notes.

The governing body may arrange the issuance of notes authorized by this chapter by negotiation or may cause them to be advertised and bids therefor received, under such conditions as the governing body shall prescribe.

HISTORY: 1962 Code Section 1-623; 1965 (54) 150.



Section 11-17-50. Necessity of holding election before issuance of notes.

Whenever the favorable result of an election is prescribed by the Constitution or applicable statute as a condition precedent to the issuance of bonds by the borrower, then prior to the issuance of any notes pursuant to this chapter, the election shall have been held and shall have resulted favorably to the issuance of such bonds.

HISTORY: 1962 Code Section 1-624; 1965 (54) 150.



Section 11-17-60. Resolution of governing body; consent or approval required; renewal or refunding.

Prior to the issuance of notes pursuant to this chapter, the governing body of the borrower shall adopt a resolution obligating the borrower to issue and sell, in the manner prescribed by law, bonds of the borrower in a specified amount and notes of the borrower may be issued pursuant to this chapter to the extent of not exceeding the amount of bonds so specified.

Provided, however, if any consent or approval shall be necessary prior to the issuance of bonds by the borrower, the borrower must obtain the same consent or approval prior to the issuance of temporary financing as provided herein.

All notes issued pursuant to this chapter may from time to time be renewed or refunded.

HISTORY: 1962 Code Section 1-625; 1965 (54) 150; 1966 (54) 2382; 1969 (56) 809.



Section 11-17-70. Notes secured by full faith, credit, and taxing power of borrower.

Notes issued pursuant to this chapter in anticipation of the issuance of general obligation bonds shall be general obligations of the borrower also secured by a pledge of the full faith, credit and taxing power of the borrower, and any governing body is authorized to make such a pledge in the proceedings providing for the issuance of any notes pursuant to this chapter in anticipation of the issuance of general obligation bonds.

HISTORY: 1962 Code Section 1-625.1; 1969 (56) 809.



Section 11-17-80. Purpose of bonds deemed to include payment of notes.

Whenever any borrower shall be authorized to issue bonds for any specific purpose, the purpose shall be deemed to include the monies required to meet the payment of the principal and interest of notes issued pursuant to this chapter.

HISTORY: 1962 Code Section 1-626; 1965 (54) 150.



Section 11-17-90. Application of proceeds of notes.

It shall be the duty of the governing body to apply the proceeds of any notes issued pursuant to this chapter to the purpose for which bonds are to be issued, but no purchaser of any notes shall be liable for the proper application of the proceeds.

HISTORY: 1962 Code Section 1-627; 1965 (54) 150.



Section 11-17-100. Application of proceeds of bonds to payment of notes.

Upon delivery of the bonds in anticipation of which a note or notes pursuant to this chapter have been issued, sufficient of the proceeds of such bonds shall be applied by the borrower to meet the payment of the principal and interest of such notes, unless the stated maturity of the notes shall be subsequent to the date as of which such bonds are issued; but, in all such instances, upon the delivery of the bonds, sufficient of the proceeds thereof shall be deposited in an irrevocable trust with the paying agent of the notes, or other financial institution, for the payment of the principal and interest of the notes upon their stated maturity.

HISTORY: 1962 Code Section 1-627.1; 1970 (56) 2061.



Section 11-17-110. Tax exempt status of notes.

All notes issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 1-628; 1965 (54) 150.



Section 11-17-120. Determining whether bonds for funding bond anticipation notes are issued within prescribed time limitation.

Whenever, after the issuance of general obligation bond anticipation notes, it becomes necessary to determine whether or not general obligation bonds issued to provide funds with which to pay such notes (or any notes refunding such notes) have been issued within any time limitation prescribed therefor or in obedience to any condition imposed by law, the date of the issuance of the original notes shall be used for the purposes of such determination.

HISTORY: 1981 Act No. 3, Section 1.






CHAPTER 18 - SOUTH CAROLINA VOLUME CAP ALLOCATION ACT

Section 11-18-5. Short title.

This chapter shall be known as the "South Carolina Volume Cap Allocation Act".

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-10. Recovery zone facility bonds and recovery zone economic development bonds; issuance.

The General Assembly finds and determines that:

(a) Sections 1400U-2 and 1400U-3 of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5.123 Stat. 115 (2009) (codified at Section 1400U-2 and -3 of the Internal Revenue Code) ("ARRA") added two new types of bonds as recovery zone bonds:

(1) a new type of exempt facility bonds called "recovery zone facility bonds" to be used to finance construction, renovation, and equipping of recovery zone property for use in any trade or business in a recovery zone, all as defined in ARRA; and

(2) a new type of governmental bond called "recovery zone economic development bonds".

(b) The provisions of ARRA provide a formula for allocation of authority to issue recovery zone facility bonds and recovery zone economic development bonds to the states and by the states to the counties and large municipalities within the states. The United States Department of the Treasury, Internal Revenue Service provided for recovery zone bond volume cap allocations in IRS Notice 2009-50 and provided calculations for individual counties and large municipalities on that same date. The notice made specific provision for reallocation of the volume cap allocations that are waived or deemed waived by a county or municipality by giving the state in which such county or municipality is located the authority to reallocate the waived volume cap in any reasonable manner as it shall determine in good faith in its discretion.

(c) Section 1112 of ARRA amended Section 54D(d) of the Internal Revenue Code to increase the volume cap authorization for qualified energy conservation bonds, which were created by Section 301(a) of Tax Extenders and Alternative Minimum Tax Relief Act of 2008, Pub. L. 110-343.122 Stat. 1365 (2008). The United States Department of the Treasury, Internal Revenue Service provided for qualified energy conservation bond volume cap allocations to the states in IRS Notice 2009-29 and authorized the states to allocate such volume cap allocations.

(d) Because of several factors, including the relatively small amounts of some of the allocations, limitations on legal borrowing capacity affecting counties and large municipalities and the lack of access to borrowing by possible beneficiaries of the bonds described above, very little of the allocations of bonds described herein have been utilized in connection with the issuance of these bonds in South Carolina.

(e) These bonds are a valuable resource to South Carolina in its efforts to revitalize its economy and to provide additional employment, all to the promotion of the health and welfare of the citizens of South Carolina.

(f) Because recovery zone bonds must be issued before January 1, 2011, it is in the best interests of the State to provide a procedure for determining as to when counties or large municipalities have waived their allocations of these bonds and to provide for the reallocation of such waived allocations.

(g) Recovery zone facility bonds are bonds with substantially all of the proceeds of which are used for "recovery zone property", as defined in the ARRA. The definition of "recovery zone property" includes facilities that may not currently be authorized under the state's private activity bond enabling statutes. These projects will provide much needed employment, thus it is the best interest of the health and welfare of the citizens of the State to provide authorization for bonds to finance recovery zone property.

(h) The purpose of this chapter is to provide the procedures for the reallocation of recovery zone bonds as well as provide the authorization for the allocation of Qualified Energy Conservation Bonds and Other Federal Bonds as defined below.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-20. Definitions.

(a) "ARRA Bonds" mean:

(1) recovery zone bonds authorized under Section 1401 of ARRA; and

(2) Qualified Energy Conservation Bonds authorized under Section 301(a) of Tax Extenders and Alternative Minimum Tax Relief Act of 2008, Pub. L. 110-343, 122 Stat. 1365 (2008) as amended by Section 112 of ARRA.

(b) "Board" means the State Fiscal Accountability Authority's governing board.

(c) "Code" means the Internal Revenue Code of 1986, as amended.

(d) "Local Government" means each county and municipality that received an allocation of Volume Cap pursuant to the Code and IRS Notice 2009-50.

(e) "Other federal bonds" mean any such bond, whether tax-exempt, taxable or tax credit, created after the date hereof whereby a volume cap limitation is proscribed under the Code.

(f) "Qualified energy conservation bond" means the term as defined in Section 54D(a) of the Code.

(g) "Recovery zone" means the term as defined in Section 1400U-1(b) of the Code.

(h) "Recovery zone economic development bond" means the term as defined in Section 1400U-2 of the Code.

(i) "Recovery zone facility bond" means the term as defined in Section 1400U-3 of the Code.

(j) "State" means the State of South Carolina.

(k) "Volume Cap" means the amount or other limitation of ARRA Bonds allocated to each state and to counties and large municipalities within each state in accordance with Section 1400U-1(a)(4) of the Code, with respect to Recovery Zone Economic Development Bonds and Recovery Zone Facility Bonds, Section 54D(e)(1) of the Code, with respect to Qualified Energy Conservation Bonds, and any other section of the Code which imposes a volume cap limitation on any other Federal Bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010; 2014 Act No. 121 (S.22), Pt VII, Section 20.B.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.B.1, in subsection (b), substituted "State Fiscal Accountability Authority's governing board" for "South Carolina Budget and Control Board".



Section 11-18-30. Volume Cap allocation.

For any Volume Cap allocation of Qualified Energy Conservation Bonds and any other Volume Cap allocation for Other Federal Bonds, which has not been or shall not be further suballocated by the Code, the Internal Revenue Service or the United States Department of the Treasury, the board is authorized to suballocate such Volume Cap allocation.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-40. Local Government waiver of Volume Cap allocation; board management of allocation.

(A) In accordance with the provisions of this chapter, the board shall establish a method for determining when a Local Government has waived all or part of its Volume Cap allocation and shall manage the reallocation of such Volume Cap. All allocations and reallocations made pursuant to this chapter shall be made by the board with the advice and recommendation of an advisory committee which the board may from time to time appoint and which shall be comprised of members who are, in the sole determination of the board, familiar with the subject matter germane to the specific federal bond program.

(B) When appropriate, the board shall provide written notice of Volume Cap allocations of ARRA Bonds and Other Federal Bonds to Local Governments by United States registered or certified mail. Written notice shall be effective on the date shown on the return receipt. Such notice may include a deadline by which ARRA Bonds and Other Federal Bonds must be issued.

(C) A Local Government may waive its Volume Cap allocation by providing written notice of such waiver to the board within thirty days of the written notice provided in subsection (B).

(D) In determining when a Local Government has waived all or part of its Volume Cap, the board shall provide that if it has not received from a Local Government a notice of intent to use its Volume Cap allocation within a designated number of days of the written notice provided in subsection (B), the Local Government shall be deemed to have waived its Volume Cap allocation. The form of the notice of intent to use a Local Government's Volume Cap allocation shall be determined by the board. Each notice of intent to use its Volume Cap allocation submitted by a Local Government must contain evidence satisfactory to the board, in its sole discretion, that the allocation will in fact be used. This evidence may consist of:

(1) resolution or otherwise of the designation of a Recovery Zone, if such designation is required;

(2) the form of the resolution or ordinance in substantially final form authorizing the issuance of bonds or approving such other financing as may be done accompanied by a written opinion of legal counsel that the Local Government has the legal ability to effect such issuance or borrowing;

(3) a written opinion of legal counsel that the ARRA Bonds or Other Federal Bonds that the Local Government intends to issue will qualify, based on information available at that time to such legal counsel, as such ARRA Bonds or Other Federal Bonds when issued;

(4) a schedule for the closing of the issue which must not be later than a date determined by the board; and

(5) other documentation as the board deems appropriate.

(E) Failure to issue ARRA Bonds or Other Federal Bonds by any deadline established by the board shall constitute a waiver of Volume Cap allocation unless the board extends such deadline.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-50. Board to develop application form for reallocation of any waived Volume Cap allocation; factors for reallocation.

(A) Within thirty days of the effective date of this chapter, the board shall develop a form for use by any eligible issuer in applying for reallocation of any waived Volume Cap allocation. Applications for reallocation may be accepted by the board at times prescribed by the board. The board may make reallocations as soon as it determines that there is an actual or deemed waiver of any Volume Cap allocation.

(B) In making reallocations, the board may consider the following factors:

(1) the likelihood of successful completion of such financing;

(2) the number of jobs to be created or preserved and the wages for such jobs;

(3) relative economic need and benefit to the applicant and any other entity benefiting from the proposed issue; and

(4) the overall best interest of the State and the people of the State.

(C) Upon making any reallocation, the board shall provide written notice of the reallocation of Volume Cap to the eligible issuer by United States registered or certified mail.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-60. Local Government suballocation of Volume Cap.

Local Governments allocated Volume Cap pursuant to this chapter may, by order or resolution of its governing body, suballocate such allocation to any other eligible issuers authorized to issue ARRA Bonds or Other Federal Bonds pursuant to the Code or any related pronouncements made by the Internal Revenue Service or the United States Treasury Department. Each Local Government that suballocates Volume Cap shall attach a copy of the order, ordinance, or resolution authorizing the suballocation to its notice of intent to use Volume Cap required by Section 11-18-40. Local Governments shall be authorized to take any other action required by the Code or related pronouncements made by the Internal Revenue Service or the Treasury Department to issue ARRA Bonds or Other Federal Bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-70. Purpose of chapter; board policies and procedures.

(A) The purpose of this chapter is to ensure that the state's allocations of ARRA Bonds and Other Federal Bonds are used. To that end, the board is authorized and directed to make such exceptions and waivers or extend or shorten time requirements as it deems most likely to effect the purposes hereof. The board is encouraged to avoid the development of rigid procedures and formalities in the determination of waived allocations or reallocations. The board is directed to focus on the probability of the Local Governments' using the Volume Cap for ARRA Bonds prior to January 1, 2011.

(B) The board may adopt any further policies and procedures it considers necessary for the equitable and effective administration of this chapter.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



Section 11-18-80. Maximum use of Volume Cap allocations.

In order to make the maximum use of Volume Cap allocations, any bond enabling act which specifies particular projects or users must be construed to provide that any recovery zone property as defined in Section 1400U-3(b) of the Code will be deemed to qualify as a project. Accordingly, any person engaged in a qualified business as defined in Section 1400U-3(b)(2) of the Code will be permitted as beneficiary of any such bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.






CHAPTER 19 - BORROWING IN ANTICIPATION OF FEDERAL GRANTS

Section 11-19-10. Definitions.

(a) The term "borrower" shall mean the State, any agency, authority, department or institution of the State, any county, any incorporated city or town, any school district, any special purpose district, and all other political units now existing or hereafter created.

(b) The term "governing body" shall mean that agency or body upon which is devolved by law the administrative and executive functions of the borrower.

(c) The term "grant" shall mean any monies to be received from the United States Government or any of its agencies, intended to be used for the construction of facilities for any waterworks systems, facilities for the collection, treatment and disposal of sewage and the construction or improvement of any public works which the borrower may lawfully undertake as to which an unconditional grant has been made by the granting agency and the funds have been appropriated therefor. The term "grant" shall also include Federal revenue-sharing funds to which any borrower shall be entitled.

(d) The term "person" shall mean any person, firm, corporation, governmental agency or lending institution.

(e) The term "project" shall mean the public works or undertaking for which the grant is made applicable.

HISTORY: 1962 Code Section 1-641; 1971 (57) 902; 1974 (58) 2363.



Section 11-19-20. Borrowing in anticipation of federal grant authorized; debt evidenced by note; form and terms of note.

Any borrower which is entitled to any grant may, pending the receipt thereof, but within the limitation set forth in this chapter, borrow from any person and evidence the debt so incurred by a note or other written obligation executed by the officers of the borrower and containing such terms and provisions as may be prescribed by the governing body of the borrower. Such note shall be expressed to mature not later than the occasion on which the proceeds of the grant are expected to be received and shall pledge for the payment of the principal and interest therefor the proceeds of such grant and in addition thereto may pledge the full faith, credit and taxing power of the borrower.

HISTORY: 1962 Code Section 1-641.1; 1971 (57) 902; 1976 Act No. 617.



Section 11-19-30. Maximum amount.

The maximum amount of any loan made pursuant to this chapter shall not exceed ninety percent of the estimated amount of the grant in anticipation of which the loan is made.

HISTORY: 1962 Code Section 1-641.2; 1971 (57) 902.



Section 11-19-40. Manner of issuing obligations.

The governing body may arrange the issue of obligations authorized by this chapter by negotiation or may cause them to be advertised and bids therefor received, under such conditions as the governing body shall prescribe.

HISTORY: 1962 Code Section 1-641.3; 1971 (57) 902.



Section 11-19-50. Necessity of holding election before issuance of obligations.

Whenever the favorable result of an election is prescribed by the Constitution or applicable statute as a condition precedent to the undertaking of the project by the borrower, then prior to the issuance of any obligations pursuant to this chapter, the election shall have been held and shall have resulted favorably to the undertaking of the project.

HISTORY: 1962 Code Section 1-641.4; 1971 (57) 902.



Section 11-19-60. Necessity of obtaining consent or approval.

If any consent or approval shall be necessary prior to the undertaking of the project by the borrower, the borrower shall obtain the same consent or approval prior to the issuance of obligations pursuant hereto.

HISTORY: 1962 Code Section 1-641.5; 1971 (57) 902.



Section 11-19-70. Application of proceeds of obligations.

It shall be the duty of the governing body to apply the proceeds of any obligations issued pursuant to this chapter to the cost of the construction of the project for which the grant is to be made, but no purchaser of any obligations shall be liable for the proper application of the proceeds.

HISTORY: 1962 Code Section 1-641.6; 1971 (57) 902.



Section 11-19-80. Tax exempt status of obligations.

All obligations issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 1-641.7; 1971 (57) 902.






CHAPTER 21 - ADVANCED REFUNDING OF BONDS OF PUBLIC AGENCIES

Section 11-21-10. Definitions.

For the purposes of this chapter the following terms shall mean:

(1) "Advanced refunding", means the refunding of outstanding bonds through the authorizations of this chapter and other statutes herein referred to more than six months prior to the dates on which outstanding bonds mature or may be called for payment and redemption.

(2) "Corporate trustee", means any incorporated bank organized under the laws of any of the states of the United States or any national banking corporation organized under the laws of the United States maintaining an established and active trust department which shall agree to perform the functions imposed upon it by the provisions of this chapter; but, unless such bank or national bank shall maintain offices in South Carolina, it shall have unimpaired capital and surplus of not less than twenty-five million dollars.

(3) "Governing board", means the board, commission, municipal council, board of trustees, authority or any other public body upon which is devolved by law the administrative and executive duties with respect to any public agency.

(4) "Outstanding bonds", means all general obligation bonds, with or without additional security, or bonds payable solely from any revenue-producing project, now or hereafter issued pursuant to laws now or hereafter enacted.

(5) "Public agency", means the State of South Carolina, its agencies and institutions, counties, all incorporated municipalities, school districts, special purpose districts, authorities and every other agency or political entity of the State which now or hereafter shall be given the power to incur debt in the form of general obligation bonds, with or without additional security, or bonds payable solely from any revenue-producing project, now or hereafter issued pursuant to law.

(6) "Refunding bonds", means any bonds issued for the purpose of providing all or any part of the monies required to effect the payment upon maturity, or upon redemption, of any outstanding bonds and shall include all sums required to meet the payment of principal, redemption premiums and such interest on outstanding bonds as may be required to be funded in order to effect the advanced refunding of outstanding bonds.

HISTORY: 1962 Code Section 1-631; 1965 (54) 551; 1981 Act No. 50, Section 2.



Section 11-21-20. Issuance of advanced refunding bonds authorized; purpose; amount.

Any public agency may utilize the provisions of either Article 5, Chapter 15, Title 11 (the Refunding Act) or Chapter 17, Title 6 (the Revenue Bond Refinancing Act) as herein amplified, to effect the refunding of any of its outstanding bonds and the provisions of this chapter shall extend to and are hereby made available to the governing boards of all public agencies in order to refund outstanding bonds. If and when the authorizations of this chapter are utilized, the provisions of this chapter shall control in the event of conflict between this chapter and any provision in either the Refunding Act or the Revenue Bond Refinancing Act. To the extent that they may be required in order to effect an advanced refunding, refunding bonds may be issued in such amounts as shall be required to provide for the payment of (a) all outstanding bonds maturing subsequent to the date as of which refunding bonds shall be issued and (b) such further amount as shall be required to effect the payment of any redemption premium of the outstanding bonds, the amount required to fund interest on the outstanding bonds to the date fixed for redemption in the plan of advancing refunding, if the funding of interest on the outstanding bonds shall prove necessary, and any deposits required in connection with the refunding bonds and expenses incurred by the governing board in connection with the issuance of refunding bonds. Provided, if any governing board shall find it necessary to effect improvements at the same time as it shall undertake an advanced refunding with refunding bonds issued pursuant to Chapter 17, Title 6 and this chapter, refunding bonds in addition to those otherwise required may be issued to such extent as may be necessary to meet the costs of such improvements.

HISTORY: 1962 Code Section 1-632; 1965 (54) 551; 1981 Act No. 50, Section 2.



Section 11-21-30. Time of issuance.

Advanced refunding pursuant to this chapter may be effected at any time under the conditions prescribed by this chapter.

HISTORY: 1962 Code Section 1-633; 1965 (54) 551; 1981 Act No. 50, Section 2.



Section 11-21-40. Findings to be made by governing board.

Prior to any advanced refunding the governing board of any public agency which shall have outstanding bonds shall find either:

(a) That a savings can be effected through advanced refunding;

(b) That existing covenants and agreements in the proceedings authorizing the outstanding bonds payable from revenue-producing projects hamper or impede the ability of the public agency to borrow monies which are then or thereafter required to provide for improvements, enlargements and extensions to such revenue-producing projects.

In the event any governing board shall undertake to effect an advanced refunding pursuant to Chapter 17, Title 6 and this chapter, and at the same time to borrow for the purpose of constructing improvements to its revenue-producing project, it shall likewise have found that such improvements are then necessary and can be accomplished with the monies provided by the proceeds of the refunding bonds issued pursuant to Chapter 17, Title 6 and this chapter for the purpose of constructing such improvements.

HISTORY: 1962 Code Section 1-634; 1965 (54) 551; 1967 (55) 489; 1981 Act No. 50, Section 2.



Section 11-21-50. Optional redemption; agreement as to use of proceeds; notice.

The governing board shall not be required to effect the payment or redemption of the outstanding bonds through the means of any optional redemption provision and it may provide in the agreement required by Section 11-21-60 that the proceeds of the refunding bonds be used for the payment of the outstanding bonds as and when the same mature. Whenever refunding bonds are issued pursuant to this chapter, the public agency issuing such bonds shall give published notice in a financial paper published in the City of New York of the purpose for which the proceeds of the refunding bonds will be used.

HISTORY: 1962 Code Section 1-635; 1965 (54) 551; 1981 Act No. 50, Section 2.



Section 11-21-60. Disposition of proceeds of refunding bonds.

On the delivery of any refunding bonds issued pursuant to this chapter, the proceeds of the bonds, less the proceeds of that portion of any refunding bonds issued pursuant to Chapter 17, Title 6 for improvements, must be deposited with a corporate trustee and held by it under a written trust agreement and in a special trust account, except that the accrued interest, if any, must be used to discharge in part the first interest to become due on the refunding bonds. It is the duty of the corporate trustee to keep the proceeds invested and reinvested to the extent practical in obligations of the United States or any agency of the United States and to apply the principal and interest of the trust so established in the manner prescribed in the trust agreement.

HISTORY: 1962 Code Section 1-636; 1965 (54) 551; 1981 Act No. 50, Section 2; 1991 Act No. 65, Section 10; 2004 Act No. 184, Section 2.



Section 11-21-80. Effect of partial invalidity of chapter.

If it be held that the application of this chapter to the refunding of general obligation bonds is invalid, such holding shall not disturb the right of governing boards to effect advanced refundings of bonds payable from the revenues of any revenue-producing project.

HISTORY: 1962 Code Section 1-638; 1965 (54) 551.






CHAPTER 23 - PLEDGE OF REVENUES TO SECURE PAYMENT OF BONDS

Section 11-23-10. Legislative findings.

The General Assembly makes the following findings:

1. From time to time various political subdivisions and public bodies including but not limited to counties, cities, towns, public service districts and authorities, issue general obligation bonds under various authorizing statutes to finance the construction of projects such as hospitals, water systems, sewer systems, airports and other public projects which produce revenues.

2. Many of the statutes which authorize the issuance of such general obligation bonds contain no provision that the bonds may be additionally secured by a pledge of the revenues to be derived from the operation of the projects financed by such bonds and no provision that the annual tax levy to be made for the payment of debt service on such bonds may be reduced in each year by the amount of such revenues actually on hand and available for payment of debt service at the time the annual levy is to be made.

3. That the authorization to make such a pledge to additionally secure such bonds would enable the issuer thereof to strengthen the security of its general obligation bonds, and to shift at least a portion of the burden of the debt-service payments from ad valorem taxes on the property owners within its taxing jurisdiction to those who pay rates and charges for the facilities and services furnished by the projects financed by such general obligation bonds.

HISTORY: 1975 (59) 174.



Section 11-23-20. Authority to pledge revenues as additional security for bonds.

The governing body of any political subdivision or public body of this State including, but not limited to, counties, cities, towns, townships, school districts, public service districts, and authorities, which is authorized by law to issue general obligation bonds of such political subdivision or public body, the proceeds of which bonds will be used to finance the construction of projects which will be revenue producing, may, with the consent of any board, commission or other body or person which may be charged by statute or otherwise with the operation and management of any such revenue-producing project, provide in the ordinance or resolution which makes provision for the issuance of such bonds that such bonds may be additionally secured by all or any portion, designated in the ordinance or resolution, of the revenues to be derived from the operation of such projects. Any such board, commission or other body or person shall have full power and authority to make any and all covenants and agreements which may be necessary to implement and effectuate any such pledge of revenues.

HISTORY: 1975 (59) 174.



Section 11-23-30. Authority to apply revenues to payment of bonds.

The governing body of any political subdivision or public body of this State including, but not limited to, those set forth in Section 11-23-10, which has issued or may hereafter issue general obligation bonds, the proceeds of which have been or may be used to finance the construction of projects which are or will be revenue producing, may apply the revenues derived from such projects, and not otherwise pledged, to the payment of principal and interest to become due on such bonds.

HISTORY: 1975 (59) 174.



Section 11-23-40. Reduction of tax levy.

In the event that such revenues from the operation of any such revenue-producing project financed by such bonds shall be available for the payment of debt service on such bonds (whether or not such revenues have been pledged for that purpose), and shall be delivered to the county treasurer (or to such other public official who is charged with the duty of collecting the annual ad valorem tax to pay the annual principal and interest on such bonds) for the payment of such principal and interest and for no other purpose, prior to the occasion when the county auditor (or such other public official who is charged with the duty of making the levy for the annual ad valorem tax to pay the annual principal and interest on such bonds) fixes the annual tax levy, the annual ad valorem tax to be levied for the payment of the principal and interest on such bonds may be reduced in each year by the amount of such revenues derived from such project which is actually in the hands of the county treasurer (or such other public official who is charged with collecting such annual ad valorem tax) at the time the tax for the year is required to be levied.

HISTORY: 1975 (59) 174.



Section 11-23-50. Powers conferred by chapter are additional.

The powers and authorizations hereby conferred upon political subdivisions and public bodies shall be in addition to all other powers and authorizations previously vested in them.

HISTORY: 1975 (59) 174.



Section 11-23-60. Pledges to secure general obligation bonds not affected.

Nothing contained in this chapter nor any action taken pursuant hereto shall be construed to limit or curtail any pledge of the full faith, credit and taxing power of a political subdivision or public body given to secure its general obligation bonds.

HISTORY: 1975 (59) 174.






CHAPTER 25 - PUBLIC PRINTING AND STATE PUBLICATIONS

Section 11-25-10. General powers.

The Department of Administration has control and supervision of all the public printing, binding, lithographing, and engraving for the State or any department of the state government except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-501; 1952 Code Section 1-501; 1942 Code Section 2086; 1932 Code Section 2086; Civ. C. '22 Section 48; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81B.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-25-20. Additional powers.

The Department of Administration may inquire at any time into all matters pertaining to the contracts for the public printing and the distribution of official reports and publications and may prevent unnecessary printing, binding, lithographing, or engraving. It may see that all extraneous matter is omitted from any publication paid for out of the public printing fund or any fund of any state department or state institution and may recommend from time to time to the General Assembly appropriate remedial legislation. The Department of Administration has control of the style and arrangement of all public printing except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-502; 1952 Code Section 1-502; 1942 Code Section 2087; 1932 Code Section 2087; Civ. C. '22 Section 49; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81C.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-25-30. Approval of state printing.

The Department of Administration may pass upon and approve all printing pertaining to state matters in this State except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-503; 1952 Code Section 1-503; 1942 Code Section 2090-3; 1935 (39) 83; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81D.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-25-40. Department to carry out laws applicable to printing, binding, lithographing, and engraving.

The provisions of law applicable to public printing, binding, lithographing, and engraving, other than legislative printing and printing otherwise provided by law must be executed by the Department of Administration.

HISTORY: 1962 Code Section 1-504; 1952 Code Section 1-504; 1942 Code Section 2089; 1932 Code Section 2089; Civ. C. '22 Section 51; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81E.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-25-120. Clerks of the two Houses to furnish corrected journals.

The clerks of the two Houses shall furnish the public printer corrected journals daily for the permanent printing.

HISTORY: 1962 Code Section 1-512; 1952 Code Section 1-512; 1942 Code Section 2103; 1932 Code Section 2103; Civ. C. '22 Sections 64, 66, 67; Civ. C. '12 Sections 54, 56, 57; Civ. C. '02 Sections 51, 53, 54; G. S. 32; R. S. 51, 53, 54; 1884 (18) 872.



Section 11-25-260. Certifying printing for legislature.

The faithful performance for printing for each House shall be certified by its presiding officer and clerk. In the absence of either of such officers from the seat of the government, the Secretary of State, to whom the work may be delivered, shall certify to its proper execution.

HISTORY: 1962 Code Section 1-527; 1952 Code Section 1-527; 1942 Code Section 2103; 1932 Code Section 2103; Civ. C. '22 Sections 64, 66, 67; Civ. C. '12 Sections 54, 56, 57; Civ. C. '02 Sections 51, 53, 54; G. S. 32; R. S. 51, 53, 54; 1884 (18) 872; 1982 Act No. 335.



Section 11-25-430. Revolving fund for purchase of office supplies and other commodities.

From the accumulated unexpended balances of the revolving fund heretofore appropriated for the purchase of office supplies by the Department of Administration the sum of twenty thousand dollars shall be maintained by the State Treasurer as a permanent and continuing revolving fund for the purchase of office supplies or such other commodities as the General Assembly may hereafter direct, to be administered by the board. Should the fund exceed twenty thousand dollars at the end of any fiscal year the surplus shall be transferred to the general fund of the State.

HISTORY: 1962 Code Section 1-543; 1952 Code Section 1-543; 1942 Code Section 2090-1; 1932 Code Section 2090; Civ. C. '22 Section 52; Civ. C. '12 Section 42; Civ. C. '02 Section 39; R. S. 39; 1898 (22) 700; 1916 (29) 707; 1920 (31) 805; 1940 (41) 1758; 1965 (54) 330.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-25-610. Number of journals to be bound.

A sufficient number of the House and Senate Journals for use of the members of the General Assembly, for the Legislative Council to make exchanges with other states and to make other necessary distributions shall be printed and bound in a good and substantial manner. The clerk of the Senate and the clerk of the House of Representatives may have this done immediately upon the close of the session or as soon thereafter as practicable.

HISTORY: 1962 Code Section 1-561; 1952 Code Section 1-561; 1942 Code Section 2106; 1932 Code Section 2106; Civ. C. '22 Section 70; Civ. C. '12 Section 60; Civ. C. '02 Section 57; G. S. 37; R. S. 58; 1896 (22) 203; 1972 (57) 2813; 1976 Act No. 476 Section 1.



Section 11-25-620. Delivery to and distribution by Legislative Council of journals.

Upon completion of the permanent work, the printers shall deliver the bound volumes to the Legislative Council which shall deliver five copies of the Senate Journal to the clerk of the Senate and five copies of the House Journal to the clerk of the House of Representatives. The Council shall distribute a copy of each journal to each member of the General Assembly and shall make exchanges with other states. Any remaining copies may be distributed or sold by the Council as it sees fit.

HISTORY: 1962 Code Section 1-562; 1952 Code Section 1-562; 1942 Code Section 2107; 1932 Code Section 2107; Civ. C. '22 Section 71; Civ. C. '12 Section 61; Civ. C. '02 Section 58; G. S. 38; R. S. 59; 1896 (22) 203; 1972 (57) 2813; 1976 Act No. 476 Section 2.



Section 11-25-640. Copies of acts and joint resolutions; distribution.

Copies of the acts and joint resolutions must be distributed as follows:

(1) to each circuit judge, one copy;

(2) to each solicitor, one copy;

(3) to each clerk of court, one copy;

(4) to each judge of probate, one copy;

(5) to each county government, one copy;

(6) to the Supreme Court at Columbia and to the Court of Appeals at Columbia, one copy to each court;

(7) to each magistrate in the State, one copy;

(8) to each master, one copy;

(9) to each of the chartered colleges of the State, one copy;

(10) to the Code Commissioner, the number of copies requested by the commissioner;

(11) to the clerks of the two houses of the General Assembly, the number of copies requested by each clerk;

(12) to the Attorney General of the State, one copy;

(13) to the University of South Carolina, two copies;

(14) to the Charleston library, two copies;

(15) to the Athenaeum, Boston, and to the Athenaeum, Philadelphia, one copy each;

(16) to each county attorney, one paperback copy; and

(17) to each family court judge.

HISTORY: 1962 Code Section 1-564; 1952, Code Section 1-564; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85; 1962 (52) 1731; 1967 (55) 719; 1987 Act No. 194 Section 2; 2009 Act No. 10, Section 4.



Section 11-25-650. Distribution of copies of publications to University of South Carolina Law Library.

(A) The officials charged with distribution of these publications shall deliver to the law library of the University of South Carolina not later than thirty days after they are printed, from time to time, the following number of these publications in addition to those otherwise required by law to be delivered to the law library:

(1) five copies of the acts and joint resolutions of the General Assembly;

(2) twenty-five copies of the proceedings of any constitutional convention of this State;

(3) five copies of the Code; and

(4) five copies of the reports of the Supreme Court.

(B) The officials of the law library of the University of South Carolina shall exchange all or any part of these publications for publications relating to government useful to students of law and public officials and shall catalogue and arrange the material to make it serviceable to members of the General Assembly.

HISTORY: 1962 Code Section 1-565; 1952 Code Section 1-565; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1937 (40) 152; 1941 (42) 85; 2009 Act No. 10, Section 5.



Section 11-25-660. Distribution of copies of publications to state colleges and universities generally.

The State Librarian may furnish, upon request, copies of the Acts and Joint Resolutions and the permanent journals of the General Assembly to any recognized college or university in this State.

HISTORY: 1962 Code Section 1-566; 1952 Code Section 1-566; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



Section 11-25-670. Distribution of copies of publications to College of Charleston.

The State Librarian shall include the College of Charleston among the institutions of the State to which copies of the Acts and Joint Resolutions of the General Assembly, legislative journals and reports of state officers are directed to be sent annually.

HISTORY: 1962 Code Section 1-567; 1952 Code Section 1-567; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



Section 11-25-680. Distribution of copies of publications to Library of Congress.

The officials charged with the distribution shall annually forward by mail or otherwise, as they may deem expedient, the following number of such publications to the Library of Congress, Washington, D. C., to wit:

(1) Eight copies of the reports of the Supreme Court;

(2) Two copies of the journals and reports of the General Assembly; and

(3) Eight copies of the Acts and Joint Resolutions.

These provisions are made in recognition of benefits received through receipt at depository libraries and elsewhere in the State of public documents of the United States under the provisions of Federal laws.

HISTORY: 1962 Code Section 1-568; 1952 Code Section 1-568; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



Section 11-25-690. Annual notice requesting written confirmation that recipient wishes to continue to receive agency publication.

All state and local agencies sending out by mail a nondaily publication shall insert at least annually a notice prominently placed, in at least two consecutive issues, which states that all recipients must be removed from the publication's mailing list unless they request in writing, at least ten days before a cutoff date specified in the notice, that the recipient wishes to continue receiving the publication. If no written request from a recipient is received by the cutoff date, the publication must no longer be mailed to the recipient. This section does not apply to a nondaily publication mailed no more than twice a year to public officials and employees.

HISTORY: 1988 Act No. 658, Part II, Section 41; 1989 Act No. 189, Part II, Section 24.






CHAPTER 27 - EFFECT OF NEW ARTICLE X OF CONSTITUTION ON BONDED AND OTHER TYPES OF INDEBTEDNESS

Section 11-27-10. Definitions.

Unless the context clearly requires a different result, for the purposes of this chapter, the following terms have the meanings given thereto:

"Debt limitation" shall mean those debt limitations applicable under New Article X.

"Law" shall mean any act, law, statute, joint resolution or other enactment of the General Assembly, whether general or special, in force on the occasion of the effective date of New Article X, relating to the issuance of general obligation debt or any other form of debt by the State, its agencies, authorities or institutions and by the political subdivisions and school districts of the State.

"Ratification date" means the effective date of New Article X. "State board" means the governing body of the State Fiscal Accountability Authority. Any term defined in New Article X shall have the meanings therein given to such term.

HISTORY: 1977 Act No. 125 Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.C, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.C, in the definition for "State board", substituted "means the governing body of the State Fiscal Accountability Authority" for "shall mean the State Budget and Control Board".



Section 11-27-20. Effect of New Article X on other laws.

Except as provided in the remaining sections of this chapter, every law shall remain in full force and effect following the ratification date except to the extent that any provision thereof be in conflict with any provision of New Article X, and to such extent, the provisions of New Article X shall control as though specifically written into such law in lieu of those provisions of such law in conflict with such provisions of New Article X.

HISTORY: 1977 Act No. 125 Section 3.



Section 11-27-30. Effect of New Article X on state bonds.

1. The power to issue state capital improvement bonds pursuant to the authorizations granted by Act 1377 of 1968 shall continue after the ratification date, except that all such state capital improvement bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (c), paragraph 6, Section 13 of New Article X, and in lieu of the existing debt limitation imposed by Act 1377 of 1968, the debt limitation shall be the lesser of the dollar limitation set forth in Act 1377 of 1968 or that resulting from the provisions of subparagraph (c), paragraph 6, Section 13 of New Article X. On May 30, 1977, the existing statutory formula set forth in Section 20, Part II, Act 237 of 1975 shall no longer be applicable to state capital improvement bonds and, in addition, the time limitations imposed by Acts 758 and 759 of 1976 or by any other law are removed.

2. The power to issue state school bonds pursuant to the authorizations granted by Article 5, Chapter 71, Title 59, Code of Laws of South Carolina, 1976, (Article 5), shall continue after the ratification date, except that all such state school bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (c), paragraph 6, Section 13 of New Article X, and in lieu of the existing debt limitation imposed by Article 5, the debt limitation shall be the lesser of the dollar limitation set forth in Article 5 or that resulting from the provisions of subparagraph (c), paragraph 6, Section 13 of New Article X. On May 30, 1977, the existing statutory formula set forth in Section 20, Part II of Act 237 of 1975 shall no longer be applicable to state school bonds and, in addition, any existing time limitations upon the issuance of state school bonds are hereby removed.

3. The power to issue highway bonds pursuant to the authorizations granted by Article 3, Chapter 11, Title 57 shall continue after the ratification date, except that all such state highway bonds issued subsequent to the ratification date shall be secured as provided by subparagraph (a), paragraph 6, Section 13 of New Article X and, in lieu of the existing debt limitation imposed by Article 3, Chapter 11, Title 57, the debt limitation shall be the lesser of the dollar limitation set forth in Article 3, Chapter 11, Title 57 or that resulting from the provisions of subparagraph (a), paragraph 6, Section 13 of New Article X.

4. The power to issue state institution bonds pursuant to the authorizations of Chapter 107, Title 59, Code of Laws of South Carolina, 1976, (Chapter 107), shall continue after the ratification date, except that all such state institutions bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (b), paragraph 6, Section 13 of New Article X and, in lieu of the existing debt limitation imposed by Chapter 107, the debt limitation shall be the lesser of the dollar limitation set forth in Chapter 107 or that resulting from the provisions of subparagraph (b), paragraph 6, Section 13 of New Article X.

5. The state board is declared to be the agency empowered to incur on behalf of the State general obligation indebtedness in anticipation of state tax collections pursuant to paragraph 7, Section 13 of New Article X and the state board shall be fully empowered to issue tax anticipation notes in accordance with the conditions and limitations of paragraph 7, Section 13 of New Article X and upon such other terms and conditions as it shall prescribe by resolution duly adopted.

6. The provisions of Chapter 17, Title 11 relating to the issuance of bond anticipation notes shall continue in force and effect after the ratification date with respect to the State and any of its agencies, authorities or institutions, and the state board is declared to be the agency empowered to make provision for the issuance of all bond anticipation notes of the State issued in anticipation of the issuance of general obligation debt by the State in accordance with the provisions of Chapter 17, Title 11 and the limitations imposed by paragraph 8, Section 13 of New Article X.

7. All laws in force on May 30, 1977 permitting the State or any of its agencies, authorities or institutions to incur indebtedness for any public purpose payable solely from a revenue-producing project or from a special source, which source does not involve revenues from any tax but may include fees paid for the use of any toll bridge, toll road or tunnel, shall continue in force and effect after the ratification date but all indebtedness so incurred shall contain a statement on the face thereof specifying the sources from which payment is to be made.

8. All state general obligation bonds, revenue bonds, tax anticipation notes, and bond anticipation notes shall be issued, executed, authenticated, registered, and delivered in such form or manner as the state board or other authority may determine in the resolution authorizing the issuance of such obligations.

9. Notwithstanding any other provision of law, state general obligation bonds may be issued in accordance with the following:

(a) The bonds must be sold at public sale, after advertisement of the sale in a newspaper having general circulation in this State or in a financial publication published in the City of New York, as determined by the state board. The advertisement must appear no fewer than seven days before the occasion set for the sale and may set as a date for the sale a fixed date no fewer than seven days following publication, or in the alternative, may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the advertisement as published in accordance with this item, the date selected for the receipt of bids also must be disseminated via an electronic information service at least forty-eight hours before the time set for the receipt of bids. If a fixed date of sale is set forth in the advertisement, it may be modified by notice disseminated via an electronic information service at least forty-eight hours before the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this item on a date which is more than sixty days after the date of the most recent publication of advertisement relating to the sale. Bids for the purchase of bonds may be received in the form determined by the state board.

(b) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected.

HISTORY: 1977 Act No. 125 Section 4; 1991 Act No. 65, Section 9; 2001 Act No. 27, Section 1.



Section 11-27-40. Effect of New Article X on bonds of political subdivisions.

The governing body of each of the political subdivisions of the State shall be empowered to incur general obligation debt for their respective political subdivisions as permitted by Section 14, New Article X and in accordance with its provisions and limitations. All laws shall continue in force and effect after the ratification date, but each of such laws is amended as follows:

1. If no election be prescribed in such law and an election is required by New Article X, then in every such instance, a majority vote of the qualified electors of the political subdivision voting in the referendum herein authorized is declared a condition precedent to the issuance of bonds pursuant to such law. The governing body of each of the political subdivisions shall be empowered to order any such referendum as is required by New Article X or any other provision of the Constitution, to prescribe the notice thereof and to conduct or cause such referendum to be conducted in the manner prescribed by Title 7, Code of Laws of South Carolina, 1976.

2. If an election be prescribed by the provisions of such law, but is not required by the provisions of New Article X, then in every such instance, no election need be held (notwithstanding the requirement therefor in such law) and the remaining provisions of such law shall constitute a full and complete authorization to issue bond in accordance with such remaining provisions.

3. If a statutory debt limitation be prescribed by any such law, then in lieu thereof, the debt limitation shall be that resulting from the provisions of Section 14, New Article X.

4. Notwithstanding any contrary provision in any law, any issue of general obligation bonds maturing not later than ten years from their date of issuance and in the amount of not exceeding one million five hundred thousand dollars may be sold at private sale and without advertisement, if not less than seven days prior to their delivery, notice of intention to sell such bonds at private sale shall be given by publication in a newspaper of general circulation in such political subdivision. Such notice shall set forth the purchaser, the purchase price, interest rates, and maturity schedule of such bonds.

5. As permitted by paragraph 8, Section 14 of New Article X, all political subdivisions are authorized and empowered to incur general obligation debt in anticipation of the collection of ad valorem taxes or licenses (tax anticipation notes). Tax anticipation notes shall be expressed to mature not later than ninety days from the date on which such taxes or license fees may be paid without penalty. In the case of counties and incorporated municipalities, tax anticipation notes shall be issued pursuant to an ordinance adopted in the manner provided by law. In the case of any special purpose district, tax anticipation notes may be authorized by a resolution of its governing body but such action shall be authorized, approved, or ratified by an ordinance of the governing body or governing bodies (as the case may be) of the county or counties wherein such special purpose district is situate. The provisions of this item shall take effect upon May 30, 1977.

6. The provisions of Chapter 17, Title 11, relating to the issuance of bond anticipation notes, shall continue in force and effect after the ratification with respect to all political subdivisions and the governing body of each political subdivision is hereby authorized and empowered to issue bond anticipation notes pursuant to and in accordance with the provisions of that chapter and the limitations imposed by paragraph 9, Section 14 of New Article X.

7. All laws now in force permitting any political subdivisions to incur indebtedness (and to issue bonds or other evidences of debt) which shall be payable solely from a revenue-producing project or from a special source, which source does not involve revenues from any tax or license, shall continue in force and effect after the ratification date. Evidences of such indebtedness shall contain a statement on the face thereof specifying the sources from which payment is to be made and shall state that the full faith, credit, and taxing powers of the issuer are not pledged therefor.

Any law containing any provisions inconsistent herewith (including Chapter 19, Title 11, as amended) is herewith amended by the removal therefrom of such inconsistent provisions.

8. The initiative and referendum provisions contained in Article 13, Chapter 9, Title 4 and Chapter 17, Title 5 of the 1976 Code shall not be applicable to any other ordinance authorizing the issuance of general obligation bonds unless a notice, signed by not less than five qualified electors, of the intention to seek a referendum, be filed both in the office of the clerk of court of the county wherein such political subdivision is situate and with the clerk or other recording officer of the political subdivision. Such notices of intention to seek a referendum shall be so filed within twenty days following the publication by the governing body of the political subdivision of notice in a newspaper of general circulation in such political subdivision of the adoption of such ordinance.

9. Notwithstanding any other provision of law, a political subdivision may issue general obligation bonds in accordance with one or more of the following provisions:

(a) The principal amount of the bonds maturing in a given year shall be in an amount as prescribed by the governing body of the political subdivision. The first maturing bonds of an issue shall mature within five years from the date on which they are issued; and no bond shall mature later than thirty years from the date on which it is issued.

(b) The bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the City of New York. The advertisement must appear not less than seven days prior to the date set for the sale. The advertisement may set as a sale date a fixed date not less than seven days following publication, or the advertisement may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the notice of sale published in accordance with this subitem, the date selected for the receipt of bids must be disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids. If a fixed date of sale is set forth in the notice of sale, it may be modified by notice disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this subitem on a date that is more than sixty days after the date of the most recent publication of the notice of sale. Bids for the purchase of bonds may be received in such form as determined by the governing body of the issuer.

(c) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

(d) Bonds issued pursuant to this section may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the governing body of the issuer, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice that must be given.

HISTORY: 1977 Act No. 125 Section 5; 1999 Act No. 113, Section 22.



Section 11-27-50. Effect of New Article X on bonds of school districts.

The board of trustees or other governing body (the governing body) of each of the school districts of the State shall be empowered to incur general obligation debt for their respective school districts as permitted by Section 15 of New Article X and in accordance with its provisions and limitations. All laws relating to such matters shall continue in force and effect after the ratification date, but all such laws are amended as follows:

1. If no election be prescribed in such law and an election is required by New Article X, then in every such instance, a majority vote of the qualified electors of the school district voting in the referendum herein authorized is declared a condition precedent to the issuance of bonds pursuant to such law. The governing body of each of the school districts shall be empowered to order any such referendum as is required by New Article X or any other provisions of the Constitution, to prescribe the notice thereof and to conduct or cause to be conducted such referendum in the manner prescribed by Article 1, Chapter 71, Title 59, Code of Laws of South Carolina, 1976.

2. If an election be prescribed by the provisions of such law, but is not required by the provisions of New Article X, then in every such instance, no election need be held and the remaining provisions of such law shall constitute a full and complete authorization to issue bonds in accordance with such remaining provisions.

3. If a statutory debt limitation be prescribed by any such law, then in lieu thereof, the debt limitation shall be that resulting from the provisions of Section 15 of New Article X.

4. As permitted by paragraph 7, Section 15 of New Article X, all school districts are authorized and empowered to incur general obligation debt in anticipation of the collection of ad valorem taxes (tax anticipation notes). Tax anticipation notes shall be expressed to mature not later than ninety days from the date as of which such taxes may be paid without penalty. Tax anticipation notes shall be issued pursuant to a resolution adopted by the governing body.

5. The provisions of Chapter 17, Title 11, relating to the issuance of bond anticipation notes, shall continue in force and effect after the ratification date with respect to all school districts, and the governing body of each school district is hereby authorized and empowered to issue bond anticipation notes pursuant to and in accordance with the provisions of Chapter 17, Title 11 and the limitations imposed by paragraph 8, Section 15 of New Article X.

6. Notwithstanding provision of law to the contrary, an issue of general obligation bonds maturing not later than ten years from their date of issuance and in the amount of not exceeding one million five hundred thousand dollars may be sold at private sale and without advertisement, if not less than seven days prior to their delivery, notice of intention to sell such bonds at private sale is given by publication in a newspaper of general circulation in the school district. Such notice shall set forth the purchaser, the purchase price, interest rates, and maturity schedule of such bonds.

7. Notwithstanding any other provision of law, a school district may issue general obligation bonds in accordance with one or more of the following provisions:

(a) The principal amount of the bonds maturing in a given year shall be in an amount as prescribed by the governing body. The first maturing bonds of an issue shall mature within five years from the date on which they are issued; and no bond shall mature later than thirty years from the date on which it is issued.

(b) The bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the City of New York or, in the discretion of the authorities, in both publications. The advertisement must appear not less than seven days prior to the date set as a sale date for the sale. The advertisement may set a fixed date not less than seven days following publication, or the advertisement may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the notice of sale published in accordance with this subitem, the date selected for the receipt of bids must be disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids. If a fixed date of sale is set forth in this notice of sale, it may be modified by notice disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this section on a date that is more than sixty days after the date of the most recent publication of the notice of sale. Bids for the purchase of bonds may be received in such form as determined by the governing body of the issuer.

(c) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

(d) Any bonds issued pursuant to this section may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the governing body of the issuer, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice that must be given.

8. Notwithstanding any other provision of law, bonds issued as Qualified School Construction Bonds in amounts not exceeding one and a half million dollars pursuant to the provisions of 26 U.S.C. Section 54F may be sold at public or private sale at the price determined by the governing body of the issuer.

HISTORY: 1977 Act No. 125 Section 6; 1999 Act No. 113, Section 22; 2009 Act No. 68, Section 5.

Editor's Note

2009 Act No. 68 Section 6 provides as follows:

"The powers and authorizations conferred by this act shall be in addition to all other powers and authorizations previously conferred upon the State Superintendent of Education, the State Department of Education, and the school districts of the State. The provisions of this act are remedial in nature and shall be liberally construed in order to give full force and effect to its provisions."



Section 11-27-60. Prior bond issues unaffected.

All contracts made by the State, its agencies, authorities or institutions, and by the political subdivisions and school districts of the State prior to the ratification date obligating any of such entities to issue bonds or other evidences of indebtedness shall be effective notwithstanding that the ratification date shall intervene between the date of any such contract and the actual delivery of such bonds or other evidences of debt and any such bonds or evidences of debt may be delivered in accordance with the laws pursuant to which they have been contracted to be issued and without regard to the provisions of New Article X. In so providing, the General Assembly intends to protect and preserve the obligations of such contracts as written. The enactment of this section is not an essential inducement to the enactment of the remaining provisions of this chapter and if this section or any action taken pursuant to it be held to contravene any provisions of New Article X, then such holding shall not affect the remaining provisions of this chapter.

HISTORY: 1977 Act No. 125 Section 7.



Section 11-27-70. "Sources of revenue," tuition fees, and general revenues to be established by State Auditor.

The amount of the "sources of revenue" referred to in subparagraph (a), paragraph (6), Section 13 of New Article X, the amount of the tuition fees referred to in subparagraph (6), paragraph (6), Section 13 of New Article X, and the amount of the general revenues of the State referred to in subparagraph (c), paragraph (6), Section 13 of New Article X shall be established by an appropriate certificate of the State Auditor.

HISTORY: 1977 Act No. 125 Section 8.



Section 11-27-80. Outstanding bonds, notes, or other evidences of indebtedness not impaired.

Every bond, note or other evidence of indebtedness outstanding on the ratification date which has been issued by the State, or any agency, authority or institution of the State, or by any political subdivision or school district of the State is hereby declared to be a legal, valid and binding obligation of the issuer in accordance with the tenor and terms of such instrument.

HISTORY: 1977 Act No. 125 Section 9.



Section 11-27-90. Form, sale, and maturity of bonds or other obligations.

Notwithstanding any contrary provision of any law relating to the form, sale and maturity of bonds or other obligations of any county, city, town, township, public service district, special purpose district, public housing authority, school district or any other agency or political subdivision of the State:

(a) Such bonds may be in fully registered form and the interest thereon may be payable at such intervals as the governing body of the issuer shall prescribe;

(b) Such bonds may be sold at private sale to the United States of America or any agency or department thereof; and

(c) If such bonds are sold to the United States of America or any agency or department thereof, they may be expressed to mature not later than fifty years from the date as of which they shall be issued or such shorter period as may be required by New Article X of the Constitution of South Carolina, and the amount, date and frequency of the maturities of such bonds or other obligations shall be as prescribed by the governing body of the issuer.

HISTORY: 1977 Act No. 125 Section 10; 1979 Act No. 91 Section 1.



Section 11-27-100. Duties of State Treasurer.

Upon the ratification of New Article X, the State Treasurer is authorized to promulgate regulations to implement the provisions of Item (5), Section 14 and Item (4), Section 15 of that Article.

HISTORY: 1977 Act No. 125 Section 11.



Section 11-27-110. Lease purchase or financing agreement subject to constitutional debt limit.

(A) As used in this section:

(1) "asset" means any real property and permanent improvements thereon including structures, buildings, and fixtures;

(2) "bond act" means:

(a) the county bond act, as contained in Chapter 15 of Title 4;

(b) the municipal bond act, as contained in Article 5, Chapter 21 of Title 5;

(c) the school bond act as contained in Article 1, Chapter 71 of Title 59;

(d) the provisions contained in Articles 3 and 5, Chapter 11, Title 6 pertaining to special purpose districts;

(e) any provision of law by which the State may issue obligations secured in whole or in part by the full faith, credit, and taxing power of the State; and

(f) any other law, general or special, providing for the issuance of general obligation bonds by the State or any of its political subdivisions;

(3) "constitutional debt limit" for the State or any political subdivision of the State which has the power to incur general obligation bonded indebtedness, means the limitation of the principal amount of general obligation bonded indebtedness specified in Article X of the Constitution;

(4) "enterprise charge" means a local accommodations tax or a local hospitality tax, or both of them, imposed by one or more governmental entities, the proceeds from which may be used only for limited purposes which either (i) has been imposed within the two fiscal years prior to the date of an enterprise financing agreement, or (ii) to the extent a governmental entity pledges such a charge in connection with an enterprise financing agreement, the governmental entity covenants and agrees not to increase disbursements from its general fund to pay for costs which could have been paid from the charge for a period of two fiscal years after the date of the acquisition or completion of the asset provided by the enterprise financing agreement;

(5) "enterprise financing agreement" means a financing agreement entered into to provide an asset for a governmental enterprise (i) the revenues from which are expected to be sufficient to pay the amounts due under the financing agreement, or (ii) for which an enterprise charge has been imposed in an amount expected to be sufficient to pay the amounts due under the financing agreement, or (iii) a combination of revenues described under (i) and (ii) are expected to produce an amount sufficient to pay the amounts due under the financing agreement;

(6) "financing agreement" means, with respect to any governmental entity, any contract entered into after December 31, 1995, under the terms of which a governmental entity acquires the use of an asset which provides:

(a) for payments to be made in more than one fiscal year, whether by the stated term of the contract or under any renewal provisions, optional or otherwise;

(b) that the payments thereunder are divided into principal and interest components or which contain any reference to any portion of any payment under the agreement being treated as interest;

(c) that title to the asset will be in the name of or be transferred to the governmental entity if all payments scheduled or provided for in the financing agreement are made; and

(d) for any contract entered into after December 31, 2006, pursuant to which installment payments of the purchase price are to be paid by a school district or other political subdivision to a nonprofit corporation, political subdivision, or any other entity in order to finance the acquisition, construction, renovation, or repair of school buildings or other school facilities. This item shall apply to any contracts entered into after August 31, 2006, pursuant to which installment payments of the purchase price are to be paid by a school district or other political subdivision to a non-profit corporation, political subdivision, or any other entity, from any source other than the issuance of general obligation indebtedness by the school district, in order to finance the acquisition, construction, renovation, or repair of school buildings or other school facilities.

However, the term excludes any refinancing agreement and contracts entered into in connection with issues of general obligation bonds or revenue bonds issued pursuant to authorization provided in Article X of the Constitution;

(7) "governmental enterprise" means any activity undertaken by a governmental entity which either (i) derives revenues from or because of an activity on a basis other than the exercise of the power of taxation by that governmental entity, or (ii) is entitled to be paid or supported from an enterprise charge;

(8) "governmental entity" means:

(a) the State, whose general obligation debt service payments are limited pursuant to Section 13, Article X of the Constitution; or

(b) any political subdivision of the State including a municipality, county, school district, special purpose district, or similar entity, whose general obligation debt is limited as provided in Sections 14 and 15, in Article X of the Constitution;

(9) "limited bonded indebtedness" means the amount of bonded indebtedness that may be incurred by a governmental entity without a referendum or, where the context requires, the amount of such indebtedness then outstanding;

(10) "principal balance" means the total amount, excluding any amount characterized as interest, payable as of any time of consideration under any financing agreement, including any renewals or extensions of the agreement; and

(11) "refinancing agreement" means an agreement or agreements that would be a financing agreement except that (i) it refinances an asset acquired under the terms of a contract or contracts that is not a financing agreement solely by virtue of being dated prior to January 1, 1996, September 1, 2006, or January 1, 2007, and (ii) the sum of all payments to be made under such agreement is less than the sum of the payments under the contract or contracts it refinances.

(B) A governmental entity described in subsection (A) (8)(b) of this section may not enter into a financing agreement, other than an enterprise financing agreement, a loan agreement for energy conservation measures as provided for in Section 48-52-650, a lease purchase agreement for energy efficiency products as provided for in Section 48-52-660, or a guaranteed energy savings contract as provided for in Section 48-52-670, where no such lease agreement or contract shall constitute in any manner an agreement, consent, authority, or otherwise, to provide retail sales of energy by an energy or power provider or creates the authority to sell or provide retail energy or power, if the principal balance of the financing agreement, when added to the principal amount of limited bonded indebtedness outstanding on the date of execution of the financing agreement exceeds eight percent of the assessed value of taxable property in the jurisdiction of the governmental entity unless the financing agreement is approved by a majority of the electors voting on the agreement in a referendum duly called for this purpose by the governmental entity.

(C) If a governmental entity described in subsection (A)(8)(b) of this section has outstanding any financing agreement, other than an enterprise financing agreement, a loan agreement for energy conservation measures as provided for in Section 48-52-650, or a lease purchase agreement for energy efficiency products as provided in Section 48-52-660, or a guaranteed energy savings contract as provided in Section 48-52-670, where no such lease agreement or contract shall constitute in any manner an agreement, consent, authority, or otherwise, to provide retail sales of energy by an energy or power provider or creates the authority to sell or provide retail energy or power, on the date of issuance of any limited bonded indebtedness pursuant to any bond act, the amount of this limited bonded indebtedness plus the amount of all other limited bonded indebtedness of the governmental entity, when added to the principal balance under any financing agreement or agreements of the governmental entity must not exceed the amount of the governmental entity's constitutional debt limit unless this bonded indebtedness is approved by a majority of the electors voting on the bonded indebtedness in a referendum duly called for this purpose by the governmental entity. This requirement applies notwithstanding any other provision of any bond act and is in addition to the terms and conditions specified in any bond act.

(D) A payment made by the State pursuant to a financing agreement is deemed general obligation debt service subject to the debt service limitation provided in Section 13, Article X of the Constitution.

HISTORY: 1995 Act No. 55, Section 1; 1997 Act No. 106, Section 6; 1999 Act No. 89, Section 1; 2006 Act No. 388, Part V, Section 4.






CHAPTER 29 - PAYMENT OF STATE GENERAL OBLIGATION BONDS PURSUANT TO ARTICLE 10 OF CONSTITUTION

Section 11-29-10. Tax revenues set aside for punctual payment of capital improvement and school bonds.

With respect to the issuance of additional state capital improvement bonds pursuant to the provisions of Act 1377 of 1968 and with respect to the issuance of state school bonds pursuant to Article 5, Chapter 71, Title 59 of the 1976 Code, which bonds are henceforth to be secured solely by a pledge of the full faith, credit and taxing power of the State, the State Treasurer is hereby directed to set aside from the tax revenues received in each fiscal year in which the interest on and principal of state capital improvement bonds or state school bonds will become due so much of such tax revenues as may be necessary in order to pay the principal of and interest on all state capital improvement bonds and all state school bonds due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due.

HISTORY: 1978 Act No. 426 Section 2.



Section 11-29-20. Tax revenues set aside for punctual payment of state highway bonds.

With respect to the issuance of additional state highway bonds pursuant to the provisions of Article 3, Chapter 11, Title 57 of the 1976 Code, which bonds are to be henceforth secured by a pledge of the full faith, credit and taxing power of the State and are to be additionally secured by a pledge of the revenues derived from the "sources of revenue" as such term is defined in subparagraph (a), paragraph (6), Section 13, Article X of the Constitution, the State Treasurer is hereby directed to set aside from the revenues derived from such sources of revenue received in each fiscal year in which the interest on and principal of state highway bonds are due or will become due so much of the revenues derived from such "sources of revenue" as may be necessary in order to pay the interest on and principal of all state highway bonds due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due. In the event that the revenues derived from such sources of revenues so pledged prove insufficient to meet the payments of the interest on principal of such state highway bonds in such fiscal year, then the State Treasurer is authorized and directed to set aside from the general tax revenues received in such fiscal year so much of such general tax revenues as become needed for such purpose and to apply such revenues to the punctual payment of the interest on and principal of all state highway bonds due or to become due in such fiscal year.

HISTORY: 1978 Act No. 426 Section 3.



Section 11-29-30. Tax revenues set aside for punctual payment of state institution bonds.

With respect to the issuance of additional state institution bonds pursuant to the provisions of Chapter 107, Title 59 of the 1976 Code, which bonds are to be henceforth secured by a pledge of the full faith, credit and taxing power of the State and are to be additionally secured by a pledge of the revenues derived from the tuition fees received by the particular state institution of higher learning for which such state institution bonds are issued, the State Treasurer is hereby directed to set aside from such tuition fees received in each fiscal year in which the interest on and principal of state institution bonds for such state institution are due or will become due so much of the revenues derived from such tuition fees as may be necessary in order to pay the interest on and principal of all state institution bonds for such institution due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due. In the event that the revenues derived from the tuition fees so pledged prove insufficient to meet the payments of the interest on and principal of such state institution bonds in such fiscal year, then the State Treasurer is authorized and directed to set aside from the general tax revenues received in such fiscal year so much of such general tax revenues as become needed for such purpose and to apply the same to the punctual payment of the interest on and principal of such state institution bonds due or to become due in such fiscal year.

HISTORY: 1978 Act No. 426 Section 4.






CHAPTER 31 - EXCHANGE OF COUPON BONDS FOR FULLY REGISTERED BONDS

Section 11-31-5. "State board" defined.

For the purposes of this chapter, "state board" means the governing body of the State Fiscal Accountability Authority.

HISTORY: 2014 Act No. 121 (S.22), Pt VII, Section 20.D, eff July 1, 2015.



Section 11-31-10. Authorization for exchange of bonds.

Whenever the holder of any general obligation bonds of the State of South Carolina shall request the state board to exchange outstanding coupon bonds for fully registered bonds of the same issue and of the same maturity and interest rate, the state board shall be empowered to authorize the proper offices of the State, being the then Governor, the then State Treasurer and the then Secretary of State, to execute and deliver fully registered bonds in denominations of multiples of five thousand dollars upon such terms and conditions and upon payment of such charges as the state board shall deem appropriate.

HISTORY: 1978 Act No. 592 Section 2.



Section 11-31-20. Bonds held for reissuance.

The coupon bonds so exchanged shall be held by the State Treasurer and shall be available for subsequent reissuance if at a later date the holder of any fully registered bond shall so request and shall agree to pay such charges as the state board shall require.

HISTORY: 1978 Act No. 592 Section 3.



Section 11-31-30. Form of bonds.

Registered bonds shall be in such form and shall contain such notations as the state board shall prescribe and may be executed by manual or facsimile signature of the officers required to execute the same except that there shall be at least one manual signature upon each bond. The great seal of the State shall be reproduced upon each fully registered bond.

HISTORY: 1978 Act No. 592 Section 4.



Section 11-31-40. Duties of state board and State Treasurer.

It shall be the duty of the state board to insure the safety of all coupon bonds and their appurtenant coupons exchanged under the provisions of this chapter and to provide for their destruction upon the payment of the registered bond for which it was exchanged. It shall likewise be the duty of the State Treasurer to establish a proper registry for all fully registered bonds and to effect payment of the interest to become due thereon by check or draft payable to the registered holder of such fully registered bond at the address shown on the registration books. Payment of the principal of such fully registered bonds shall be effected only upon delivery thereof for cancellation to the State Treasury or any agency of the State Treasury empowered to act by the state board.

HISTORY: 1978 Act No. 592 Section 5.



Section 11-31-50. Powers of board; regulations.

The state board is authorized to take such further action and to adopt from time to time such regulations with respect to the exchange of bonds as it shall deem necessary to fully implement the provisions of this chapter.

HISTORY: 1978 Act No. 592 Section 6.






CHAPTER 35 - SOUTH CAROLINA CONSOLIDATED PROCUREMENT CODE

Section 11-35-10. Citation.

This chapter shall be known and may be cited as the "South Carolina Consolidated Procurement Code".

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-20. Purpose and policies.

The underlying purposes and policies of this code are:

(a) to provide increased economy in state procurement activities and to maximize to the fullest extent practicable the purchasing values of funds while ensuring that procurements are the most advantageous to the State and in compliance with the provisions of the Ethics Government Accountability and Campaign Reform Act;

(b) to foster effective broad-based competition for public procurement within the free enterprise system;

(c) to develop procurement capability responsive to appropriate user needs;

(d) to consolidate, clarify, and modernize the law governing procurement in this State and permit the continued development of explicit and thoroughly considered procurement policies and practices;

(e) to require the adoption of competitive procurement laws and practices by units of state and local governments;

(f) to ensure the fair and equitable treatment of all persons who deal with the procurement system which will promote increased public confidence in the procedures followed in public procurement;

(g) to provide safeguards for the maintenance of a procurement system of quality and integrity with clearly defined rules for ethical behavior on the part of all persons engaged in the public procurement process; and

(h) to develop an efficient and effective means of delegating roles and responsibilities to the various government procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 11; 1997 Act No. 153, Section 1.



Section 11-35-25. Supersession of conflicting laws.

If this code applies to a procurement, the provisions of this code supersede all laws or parts of laws in conflict with it to the extent of the conflict including, but not limited to, the principles of law and equity, the common law, and the Uniform Commercial Code of this State.

HISTORY: 2006 Act No. 376, Section 1.



Section 11-35-30. Obligation of good faith.

Every contract or duty within this code imposes an obligation of good faith in its negotiation, performance or enforcement. "Good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-35. Surety bonds; public entity may not designate surety company.

If the State, or county, city, public service district, or other political subdivision of the State, or agency, department, institution, or other public entity of the State, enters into a procurement contract and requires the bidder to provide a surety bond to secure the bid or the performance or payment of the contract, the state political subdivision of the State, or public entity of the State may not exact that the surety bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 2002 Act No. 253, Section 1.



Section 11-35-40. Application of Procurement Code.

(1) General Application. This code applies only to contracts solicited or entered into after the effective date of this code unless the parties agree to its application to a contract entered into prior to its effective date.

(2) Application to State Procurement. This code applies to every procurement or expenditure of funds by this State under contract acting through a governmental body as herein defined irrespective of the source of the funds, including federal assistance monies, except as specified in Section 11-35-40(3) (Compliance with Federal Requirements) and except that this code does not apply to gifts, to the issuance of grants, or to contracts between public procurement units, except as provided in Article 19 (Intergovernmental Relations). It also shall apply to the disposal of state supplies as provided in Article 15 (Supply Management). No state agency or subdivision thereof may sell, lease, or otherwise alienate or obligate telecommunications and information technology infrastructure of the State by temporary proviso and unless provided for in the general laws of the State.

(3) Compliance with Federal Requirements. Where a procurement involves the expenditure of federal assistance, grant, or contract funds, the governmental body also shall comply with federal laws (including authorized regulations) as are mandatorily applicable and which are not presently reflected in this code. Notwithstanding, where federal assistance, grant, or contract funds are used in a procurement by a governmental body as defined in Section 11-35-310(18), this code, including any requirements that are more restrictive than federal requirements, must be followed, except to the extent such action would render the governmental body ineligible to receive federal funds whose receipt is conditioned on compliance with mandatorily applicable federal law. In those circumstances, the solicitation must identify and explain the impact of such federal laws on the procurement process, including any required deviation from this code.

(4) The acquisition of a facility or capital improvement by a foundation or eleemosynary organization on behalf of or for the use of any state agency or institution of higher learning which involves the use of public funds in the acquisition, financing, construction, or current or subsequent leasing of the facility or capital improvement is subject to the provisions of this code in the same manner as a governmental body. The definition and application of the terms "acquisition", " financing", "construction", and "leasing" are governed by generally accepted accounting principles.

(5) The licenses granted by the Federal Communications Commission to Greenville Technical College and Trident Technical College authorizing the use of the band of the Educational Broadband Service spectrum are exempt from the requirements of this code. If Greenville Technical College and Trident Technical College enter into contracts with third parties to lease their spectrum capacity, Greenville Technical College and Trident Technical College must not impose any pricing requirements on those third parties. Any lease agreements with third parties must be designed so that Greenville Technical College and Trident Technical College receive the market rate for the spectrum capacity.

HISTORY: 1981 Act No. 148, Section 1; 1987 Act No. 170, Part II, Section 42; 1997 Act No. 153, Section 1; 2005 Act No. 164, Section 11; 2006 Act No. 376, Section 4; 2007 Act No. 110, Section 5; 2008 Act No. 208, Section 1; 2009 Act No. 72, Section 3.



Section 11-35-45. Payment for goods and services received by State.

(A) All vouchers for payment of purchases of services, supplies, or information technology must be delivered to the Comptroller General's office within thirty work days from acceptance of the goods or services and proper invoice. After the thirtieth work day, following acceptance or the postmark on the invoice, the Comptroller General shall levy an amount not to exceed fifteen percent each year from the funds available to the agency, this amount to be applied to the unpaid balance to be remitted to the vendor unless the vendor waives imposition of the interest penalty.

(B) All agencies and institutions of the State are required to comply with the provisions of this section. Only the lump sum institutions of higher education are responsible for the payment of all goods or services within thirty work days after the acceptance of the goods or services and proper invoice, whichever is received later, and shall pay an amount not to exceed fifteen percent per annum on any unpaid balance which exceeds the thirty work-day period, if the vendor specifies on the statement or the invoice submitted to such institutions that a late penalty is applicable if not paid within thirty work days after the acceptance of goods or services.

(C) The Comptroller General shall issue written instructions to the agencies to carry out the intent of this section. All offices, institutions, and agencies of state government shall fully cooperate with the Comptroller General in the implementation of this section.

(D) The thirty-day period shall not begin until the agency, whether or not the agency processes vouchers through the Comptroller General, certifies its satisfaction with the received goods or services and proper invoice.

HISTORY: 1982 Act No. 466, Part II, Section 9; 1992 Act No. 501, Part II, Section 41C; 1993 Act No. 178, Section 12; 1993 Act No. 181, Section 93; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 5.



Section 11-35-50. Political subdivisions required to develop and adopt procurement laws.

All political subdivisions of the State shall adopt ordinances or procedures embodying sound principles of appropriately competitive procurement no later than July 1, 1983. The State Fiscal Accountability Authority, in cooperation with the Procurement Policy Committee and subdivisions concerned, shall create a task force to draft model ordinances, regulations, and manuals for consideration by the political subdivisions. The expenses of the task force shall be funded by the General Assembly. The task force shall complete its work no later than January 1, 1982. A political subdivision's failure to adopt appropriate ordinances, procedures, or policies of procurement is not subject to the legal remedies provided in this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the "Budget and Control Board", the "State Budget and Control Board" or the "board" were changed to the "State Fiscal Accountability Authority", the "authority", or the "Division of Procurement Services" of the "State Fiscal Accountability Authority", pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(B), effective July 1, 2015.



Section 11-35-55. Purchase of goods or services from entity employing prison inmates of another state paid less than federal minimum wage prohibited.

A governmental body procuring goods or services under the Consolidated Procurement Code, and any agency or department of a political subdivision of this State procuring goods or services under the Consolidated Procurement Code or its own procurement code, may not accept any proposals from or procure any goods or services from an entity which employs or uses inmates of a correctional system of another state who are not paid at least the required federal minimum wage for work performed in the manufacturing, processing, or supplying of those goods or services.

HISTORY: 1991 Act No. 171, Part II, Section 67; 1997 Act No. 153, Section 1.

SUBARTICLE 1

Purposes, Construction, and Application



Section 11-35-60. Dissemination of regulations.

The dissemination of regulations relating to the implementation of this code shall be in accordance with Sections 1-23-10, et seq. of the 1976 Code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-70. School district subject to consolidated procurement code; exemptions.

Irrespective of the source of funds, any school district whose budget of total expenditures, including debt service, exceeds seventy-five million dollars annually is subject to the provisions of Chapter 35, Title 11, and shall notify the Director of the Office of General Services of the State Fiscal Accountability Authority of its expenditures within ninety days after the close of its fiscal year. However, if a district has its own procurement code which is, in the written opinion of the Office of General Services of the State Fiscal Accountability Authority, substantially similar to the provisions of the South Carolina Consolidated Procurement Code, the district is exempt from the provisions of the South Carolina Consolidated Procurement Code except for a procurement audit which must be performed every three years by an audit firm approved by the Office of General Services. Costs associated with the internal review and audits are the responsibility of the school district and will be paid to the entity performing the audit.

HISTORY: 1984 Act No. 493; 1985 Act No. 109, Section 1; 1993 Act No. 178, Section 13; 1997 Act No. 153, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the "Budget and Control Board", the "State Budget and Control Board" or the "board" were changed to the "State Fiscal Accountability Authority", the "authority", or the "Division of Procurement Services" of the "State Fiscal Accountability Authority", pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(B), effective July 1, 2015.

SUBARTICLE 3

Determinations



Section 11-35-210. Determinations.

Written determinations expressly required by the code or regulations must be retained in an official contract file of the governmental body administering the contract. These determinations must be documented in sufficient detail to satisfy the requirements of audit as provided in Section 11-35-1230.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 6.

SUBARTICLE 5

Definitions of Terms Used in Procurement Code



Section 11-35-310. Definitions.

Unless the context clearly indicates otherwise:

(1) "Information Technology (IT)" means data processing, telecommunications, and office systems technologies and services:

(a) "Data processing" means the automated collection, storage, manipulation, and retrieval of data including: central processing units for micro, mini, and mainframe computers; related peripheral equipment such as terminals, document scanners, word processors, intelligent copiers, off-line memory storage, printing systems, and data transmission equipment; and related software such as operating systems, library and maintenance routines, and applications programs.

(b) "Telecommunications" means voice, data, message, and video transmissions, and includes the transmission and switching facilities of public telecommunications systems, as well as operating and network software.

(c) "Office systems technology" means office equipment such as typewriters, duplicating and photocopy machines, paper forms, and records; microfilm and microfiche equipment and printing equipment and services.

(d) "Services" means the providing of consultant assistance for any aspect of information technology, systems, and networks.

(2) "Board" means governing body of the State Fiscal Accountability Authority.

(3) "Business" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity.

(4) "Change order" means any written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of any contract accomplished by mutual agreement of the parties to the contract.

(5) "Chief procurement officer" means (a) the management officer for information technology, (b) the state engineer for areas of construction, architectural and engineering, construction management, and land surveying services, and (c) the materials management officer for all other procurements.

(6) "Information Technology Management Officer" means the person holding the position as the head of the Information Technology Office of the State.

(7) "Construction" means the process of building, altering, repairing, remodeling, improving, or demolishing a public infrastructure facility, including any public structure, public building, or other public improvements of any kind to real property. It does not include the routine operation, routine repair, or routine maintenance of an existing public infrastructure facility, including structures, buildings, or real property.

(8) "Contract" means all types of state agreements, regardless of what they may be called, for the procurement or disposal of supplies, services, information technology, or construction.

(9) "Contract modification" means a written order signed by the procurement officer, directing the contractor to make changes which the changes clause of the contract authorizes the procurement officer to order without the consent of the contractor.

(10) "Contractor" means any person having a contract with a governmental body.

(11) "Cost effectiveness" means the ability of a particular product or service to efficiently provide goods or services to the State. In determining the cost effectiveness of a particular product or service, the appropriate chief procurement officer shall list the relevant factors in the bid notice or solicitation and use only those listed relevant factors in determining the award.

(12) "Data" means recorded information, regardless of form or characteristics.

(13) "Days" means calendar days. In computing any period of time prescribed by this code or the ensuing regulations, or by any order of the Procurement Review Panel, the day of the event from which the designated period of time begins to run is not included. If the final day of the designated period falls on a Saturday, Sunday, or a legal holiday for the state or federal government, then the period shall run to the end of the next business day.

(14) "Debarment" means the disqualification of a person to receive invitations for bids, or requests for proposals, or the award of a contract by the State, for a specified period of time commensurate with the seriousness of the offense or the failure or inadequacy of performance.

(15) "Designee" means a duly authorized representative of a person with formal responsibilities under the code.

(16) "Employee" means an individual drawing a salary from a governmental body, whether elected or not, and any nonsalaried individual performing personal services for any governmental body.

(17) (Reserved)

(18) "Governmental Body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, agency, government corporation, or other establishment or official of the executive or judicial branch. Governmental body excludes the General Assembly or its respective branches or its committees, Legislative Council, the Legislative Services Agency, and all local political subdivisions such as counties, municipalities, school districts, or public service or special purpose districts or any entity created by act of the General Assembly for the purpose of erecting monuments or memorials or commissioning art that is being procured exclusively by private funds.

(19) "Grant" means the furnishing by the State or the United States government of assistance, whether financial or otherwise, to a person to support a program authorized by law. It does not include an award, the primary purpose of which is to procure specified end products, whether in the form of supplies, services, information technology, or construction. A contract resulting from such an award must not be considered a grant but a procurement contract.

(20) "Invitation for bids" means a written or published solicitation issued by an authorized procurement officer for bids to contract for the procurement or disposal of stated supplies, services, information technology, or construction, which will ordinarily result in the award of the contract to the responsible bidder making the lowest responsive bid.

(21) "Materials Management Officer" means the person holding the position as the head of the materials management office of the State.

(22) Reserved.

(23) "Political subdivision" means all counties, municipalities, school districts, public service or special purpose districts.

(24) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any supplies, services, information technology, or construction. It also includes all functions that pertain to the obtaining of any supply, service, or construction, including description of requirements, selection, and solicitation of sources, preparation and award of contracts, and all phases of contract administration.

(25) "Procurement officer" means any person duly authorized by the governmental body, in accordance with procedures prescribed by regulation, to enter into and administer contracts and make written determinations and findings with respect thereto. The term also includes an authorized representative of the governmental body within the scope of his authority.

(26) "Purchasing agency" means any governmental body other than the chief procurement officers authorized by this code or by way of delegation from the chief procurement officers to enter into contracts.

(27) "Real property" means any land, all things growing on or attached thereto, and all improvements made thereto including buildings and structures located thereon.

(28) "Request for proposals (RFP)" means a written or published solicitation issued by an authorized procurement officer for proposals to provide supplies, services, information technology, or construction which ordinarily result in the award of the contract to the responsible bidder making the proposal determined to be most advantageous to the State. The award of the contract must be made on the basis of evaluation factors that must be stated in the RFP.

(29) "Services" means the furnishing of labor, time, or effort by a contractor not required to deliver a specific end product, other than reports which are merely incidental to required performance. This term includes consultant services other than architectural, engineering, land surveying, construction management, and related services. This term does not include employment agreements or services as defined in Section 11-35-310(1)(d).

(30) "Subcontractor" means any person having a contract to perform work or render service to a prime contractor as a part of the prime contractor's agreement with a governmental body.

(31) "Supplies" means all personal property including, but not limited to, equipment, materials, printing, and insurance.

(32) "State" means state government.

(33) "State Engineer" means the person holding the position as head of the state engineer's office.

(34) "Suspension" means the disqualification of a person to receive invitations for bids, requests for proposals, or the award of a contract by the State, for a temporary period pending the completion of an investigation and any legal proceedings that may ensue because a person is suspected upon probable cause of engaging in criminal, fraudulent, or seriously improper conduct or failure or inadequacy of performance which may lead to debarment.

(35) "Term contract" means contracts established by the chief procurement officer for specific supplies, services, or information technology for a specified time and for which it is mandatory that all governmental bodies procure their requirements during its term. As provided in the solicitation, if a public procurement unit is offered the same supplies, services, or information technology at a price that is at least ten percent less than the term contract price, it may purchase from the vendor offering the lower price after first offering the vendor holding the term contract the option to meet the lower price. The solicitation used to establish the term contract must specify contract terms applicable to a purchase from the vendor offering the lower price. If the vendor holding the term contract meets the lower price, then the governmental body shall purchase from the contract vendor. All decisions to purchase from the vendor offering the lower price must be documented by the procurement officer in sufficient detail to satisfy the requirements of an external audit. A term contract may be a multi-term contract as provided in Section 11-35-2030.

(36) "Using agency" means any governmental body of the State which utilizes any supplies, services, information technology, or construction purchased under this code.

(37) "Designated board office" and "designated board officer" means the office or officer designated in accordance with Section 11-35-540(5).

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Sections 3-6; 1991 Act No. 171, Part II, Section 69B; 1993 Act No. 164, Part II, Section 9A; 1993 Act No. 178, Sections 14, 15; 1997 Act No. 153, Section 1; 2002 Act No. 333, Section 8; 2002 Act No. 356, Section 1, Part VI.P(8); 2006 Act No; 376, Sections 7, 8; 2008 Act No. 174, Section 7; 2009 Act No. 72, Section 1; 2013 Act No. 31, Section 11, eff May 21, 2013; 2014 Act No. 121 (S.22), Pt VII, Section 21, eff July 1, 2015.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."

2009 Act No. 72, Section 6 provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued after that date; except that Sections 1, 2, and 4 of this act take effect upon and apply to solicitations issued after the first Monday in September following approval by the Governor."

Effect of Amendment

The 2013 amendment, in subsection (18), the definition of "Governmental Body", substituted "Legislative Services Agency" for "Office of Legislative Printing, Information and Technology Systems".

2014 Act No. 121, Section 21, in subsection (2), substituted "governing body of the State Fiscal Accountability Authority" for "State Budget and Control Board".

SUBARTICLE 7

Public Access to Procurement Information



Section 11-35-410. Public access to procurement information.

(A) Procurement information must be a public record to the extent required by Chapter 4, Title 30 (The Freedom of Information Act) with the exception that commercial or financial information obtained in response to a request for proposals or any type of bid solicitation that is privileged and confidential need not be disclosed.

(B) Privileged and confidential information is information in specific detail not customarily released to the general public, the release of which might cause harm to the competitive position of the party supplying the information. Examples of this type of information include:

(1) customer lists;

(2) design recommendations and identification of prospective problem areas under an RFP;

(3) design concepts, including methods and procedures;

(4) biographical data on key employees of the bidder.

(C) For all documents submitted in response or with regard to a solicitation or other request, the documents need not be disclosed if an award is not made.

(D) Evaluative documents predecisional in nature such as inter-agency or intra-agency memoranda containing technical evaluations and recommendations are exempted so long as the contract award does not expressly adopt or incorporate the inter-agency or intra-agency memoranda reflecting the predecisional deliberations.

(E) For all documents submitted in response or with regard to any solicitation or other request, the person submitting the documents shall comply with instructions provided in the solicitation for marking information exempt from public disclosure. Information not marked as required by the applicable instructions may be disclosed to the public.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 9.

SUBARTICLE 9

Reporting of Furniture and Certain Purchases



Section 11-35-450. Reporting purchases.

(A) The purchase of furniture, floor coverings, wall coverings, or other decorative or ornamental items by a governmental body must be reported to the governing board, commission, or council of the respective governmental body before the purchase, when the cost of the furniture, covering, or item exceeds one thousand dollars and it is to be used in:

(1) an office or adjoining reception area utilized by an agency director or assistant agency director; or

(2) a board room or a conference room used as a board room.

(B) The reports required in subsection (A) must include the item to be purchased and its price. Upon receiving the reports, the governing board, commission, or council of the respective governmental body formally shall approve or disapprove the purchase.

HISTORY: 1989 Act No. 130, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 10.



Section 11-35-510. Centralization of materials management authority.

All rights, powers, duties, and authority relating to the procurement of supplies, services, and information technology and to the management, control, warehousing, sale and disposal of supplies, construction, information technology, and services now vested in or exercised by a state governmental body pursuant to the provisions of law relating thereto, and regardless of source of funding, are hereby vested in the appropriate chief procurement officer. This vesting of authority is subject to Sections 11-35-710 (Exemptions), 11-35-1250 (Authority to Contract for Auditing Services), 11-35-1260 (Authority to Contract for Legal Services), Section 11-35-1550 (Small Purchases), Section 11-35-1570 (Emergency Procurements), Section 11-35-3230 (Exception for Small Architect-Engineer, and Land Surveying Services Contracts), and Section 11-35-3620 (Management of Warehouses and Inventory).

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 11.



Section 11-35-530. Advisory committees.

The following advisory committees may be established by the board for the purpose of advising the policy committee:

(a) The board may appoint a purchasing policies and procedures advisory committee comprised of state and local government, and public members in accordance with regulations of the board to discuss the performance of public purchasing in the State and to consider specific methods for improvement.

(b) The board may appoint an information technology and procedures advisory committee comprised of state and local government and public members in accordance with regulations of the board to discuss the purchasing performance of information technology for government in the State and to consider specific methods for improvement.

(c) The board shall appoint a construction, architect-engineer, construction management, and land surveying services advisory committee comprised of state and local government and public members in accordance with regulations of the board to discuss the purchasing performance of these services in the State and to consider specific methods of improvement. The advisory committee shall be comprised of the following: the State Engineer, a state agency representative, a banker, an attorney, a representative of local government, a registered architect, a registered engineer, a licensed building contractor, and a licensed subcontractor.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-540. Authority and duties of the board.

(1) Authority to Promulgate Regulations. Except as otherwise provided in this code, the board may promulgate regulations, consistent with this code, governing the procurement, management, control, and disposal of all supplies, services, information technology, and construction to be procured by the State. These regulations are binding in all procurements made by the State.

(2) Nondelegation. The board may not delegate its power to promulgate regulations.

(3) Approval of Operational Procedures. Governmental bodies shall develop internal operational procedures consistent with this code; except, that the operational procedures must be approved in writing by the appropriate chief procurement officer. The operational procedures must be consistent with this chapter. Operational procedures adopted pursuant to this chapter are exempt from the requirements of Section 1-23-140.

(4) The board shall consider and decide matters of policy within the provisions of this code including those referred to it by the chief procurement officers. The board has the power to audit and monitor the implementation of its regulations and the requirements of this code.

(5) For every reference in this code to a "designated board office", the chief executive officer of the board shall designate the office or other subdivision of the board that is responsible for the referenced statutory role. For every reference in this code to a "designated board officer", the chief executive officer of the board shall designate the board officer or other board position that is responsible for the referenced statutory role. More than one office or officer may be designated for any referenced statutory role. All designations pursuant to this subparagraph must be submitted in writing to the chief procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 12.

SUBARTICLE 3

Exemptions



Section 11-35-710. Exemptions.

The board, upon the recommendation of the designated board office, may exempt governmental bodies from purchasing certain items through the respective chief procurement officer's area of responsibility. The board may exempt specific supplies, services, information technology, or construction from the purchasing procedures required in this chapter and for just cause by unanimous written decision limit or may withdraw exemptions provided for in this section. The following exemptions are granted from this chapter:

(1) the construction, maintenance, and repair of bridges, highways, and roads; vehicle and road equipment maintenance and repair; and other emergency-type parts or equipment utilized by the Department of Transportation or the Department of Public Safety;

(2) the purchase of raw materials by the South Carolina Department of Corrections, Division of Prison Industries;

(3) South Carolina State Ports Authority;

(4) Division of Public Railways of the Department of Commerce;

(5) South Carolina Public Service Authority;

(6) expenditure of funds at state institutions of higher learning derived wholly from athletic or other student contests, from the activities of student organizations, and from the operation of canteens and bookstores, except as the funds are used for the procurement of construction, architect-engineer, construction-management, and land surveying services;

(7) livestock, feed, and veterinary supplies;

(8) articles for commercial sale by all governmental bodies;

(9) fresh fruits, vegetables, meats, fish, milk, and eggs;

(10) South Carolina Arts Commission and South Carolina Museum Commission for the purchase of one-of-a-kind items such as paintings, antiques, sculpture, and similar objects. Before a governmental body procures the objects, the head of the purchasing agency shall prepare a written determination specifying the need for the objects and the benefits to the State. The South Carolina Arts Commission shall review the determination and forward a recommendation to the board for approval;

(11) published books, periodicals, and technical pamphlets;

(12) South Carolina Research Authority;

(13) the purchase of supplies, services, or information technology by state offices, departments, institutions, agencies, boards, and commissions or the political subdivisions of this State from the South Carolina Department of Corrections, Division of Prison Industries;

(14) Medical University Hospital Authority, if the Medical University Hospital Authority has promulgated a procurement process in accordance with its enabling provision.

HISTORY: 1981 Act No. 148, Section 1; 1984 Act No. 309, Section 4; 1993 Act No. 181, Section 94; 1995 Act No. 7, Part II, Section 51; 1996 Act No. 459, Section 7; 1997 Act No. 153, Section 1; 2000 Act No. 264, Section 4; 2006 Act No. 376, Section 13.

SUBARTICLE 5

Offices Created



Section 11-35-810. Creation of Materials Management Office.

There is hereby created, within the Office of General Services, a Materials Management Office to be headed by the Materials Management Officer.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 16; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 14.



Section 11-35-820. Creation of Information Technology Management Office.

There is created within the board, the Information Technology Management Office to be headed by the Information Technology Management Officer. All procurements involving information technology, and any pre-procurement and post-procurement activities in this area, must be conducted in accordance with the regulations promulgated by the board, except as otherwise provided in this code by specific reference to the Information Technology Management Office.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 15.



Section 11-35-830. Creation of the Office of State Engineer.

There is created within the board, the State Engineer's Office to be headed by the State Engineer. All procurements involving construction, architectural and engineering, construction management, and land surveying services, as defined in Section 11-35-2910, and any pre-procurement and post-procurement activities in this area, must be conducted in accordance with the "Manual for Planning and Execution of State Permanent Improvements" and with any regulations promulgated by the board, unless otherwise provided in this code by specific reference to the State Engineer's Office.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 16.



Section 11-35-835. Office of State Engineer to review completed documents within specified time.

The Office of State Engineer must review properly completed schematic design, properly completed design development, and properly completed construction documents within a total of forty-five days of submission of documents.

HISTORY: 1993 Act No. 178, Section 17; 1997 Act No. 153, Section 1.



Section 11-35-840. Delegation of authority.

Subject to the regulations of the board, the chief procurement officers may delegate authority to designees or to any department, agency, or official.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-845. Oversight of permanent improvement projects.

Each agency of state government that has total management capability as defined and certified by the State Engineer's Office must be allowed to oversee the administration of construction projects with the State Engineer's Office serving as an audit function. The State Engineer's Office shall assist those small agencies who do not have the necessary expertise in permanent improvements.

HISTORY: 1993 Act No. 178, Section 18; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 17.

SUBARTICLE 7

Advisory Committees and Training



Section 11-35-1010. Relationship with using agencies.

The chief procurement officers shall maintain a close and cooperative relationship with the using agencies. The chief procurement officers shall afford each using agency reasonable opportunity to participate in and make recommendations with respect to procurement matters affecting the using agency.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1020. Advisory groups.

The chief procurement officers may appoint advisory groups such as user committees to assist with respect to specifications and procurement in specific areas and with respect to any other matters within the authority of the chief procurement officers. The chief procurement officers shall develop methods for obtaining necessary and relevant information from the affected agencies, whether through user committees or by surveys and other methods. The chief procurement officers shall make every reasonable effort to ensure that such contracts are developed as will best suit the interest of the State, giving due emphasis to user needs, total costs, and open competitive methods of public purchasing.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1030. Procurement training and certification.

The chief procurement officers develop a system of training for procurement in accordance with regulations by the board. The training must encompass the latest techniques and methods of public procurement. If considered appropriate by the chief procurement officers, the training must include a requirement for the certification of the procurement officer of each purchasing agency.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 19; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 18.

SUBARTICLE 9

Auditing and Fiscal Reporting



Section 11-35-1210. Certification.

(1) Authority. The board may assign differential dollar limits below which individual governmental bodies may make direct procurements not under term contracts. The designated board office shall review the respective governmental body's internal procurement operation, shall certify in writing that it is consistent with the provisions of this code and the ensuing regulations, and recommend to the board those dollar limits for the respective governmental body's procurement not under term contract.

(2) Policy. Authorizations granted by the board to a governmental body are subject to the following:

(a) adherence to the provisions of this code and the ensuing regulations, particularly concerning competitive procurement methods;

(b) responsiveness to user needs;

(c) obtaining of the best prices for value received.

(3) Adherence to Provisions of the Code. All procurements shall be subject to all the appropriate provisions of this code, especially regarding competitive procurement methods and nonrestrictive specifications.

(4) Subject to subsection (1), the State Board for Technical and Comprehensive Education, in coordination with the appropriate Chief Procurement Officer, may approve a cumulative total of up to fifty thousand dollars in additional procurement authority for technical colleges, provided that the designated board office makes no material audit findings concerning procurement. As provided by regulation, any authority granted pursuant to this paragraph is effective when certified in writing by the designated board office.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 7; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 19; 2011 Act No. 74, Pt V, Section 5, eff August 1, 2011.

Effect of Amendment

The 2011 amendment added subsection (4) relating to additional procurement authority for technical colleges.



Section 11-35-1220. Collection of data concerning public procurement.

The chief procurement officers are authorized to prepare statistical data concerning the procurement, use, and disposition of all supplies, services, information technology, and construction. All using agencies shall furnish these reports as the chief procurement officers may require concerning use, needs, and stocks on hand, and the chief procurement officers shall prescribe forms to be used by the using agencies in requisitioning, ordering, and reporting supplies, services, information technology, and construction. The chief procurement officers shall limit requests for information to those items necessary for the effective operation of the purchasing system, but using agencies must be required to provide information as requested.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 20.



Section 11-35-1230. Auditing and fiscal reporting.

(1) The designated board office, through consultation with the chief procurement officers, shall develop written plans for the auditing of state procurements.

In procurement audits of governmental bodies thereafter, the auditors from the designated board office shall review the adequacy of the system's internal controls in order to ensure compliance with the requirement of this code and the ensuing regulations. A noncompliance discovered through audit must be transmitted in management letters to the audited governmental body and the State Fiscal Accountability Authority. The auditors shall provide in writing proposed corrective action to governmental bodies. Based upon audit recommendations of the designated board office, the board may revoke certification as provided in Section 11-35-1210 and require the governmental body to make all procurements through the appropriate chief procurement officer above a dollar limit set by the board, until such time as the board is assured of compliance with this code and its regulations by that governmental body.

(2) The Division of Budget Analysis, or other office or division within the State Fiscal Accountability Authority, in consultation with the Comptroller General, shall assume responsibility for operation and maintenance of the automated quarterly fiscal reporting procedures. The Comptroller General and the Division of Budget Analysis, or other office or division within the State Fiscal Accountability Authority, shall assume responsibility for providing quarterly reports to the General Assembly regarding the status of personnel positions, budgets, transfers, and expenditures in all state agencies, departments, and institutions in a format developed in consultation with the Legislative Audit Council. The Legislative Audit Council shall periodically review the reporting system and coordinate legislative information needs with the Office of the Comptroller General and the Division of Budget Analysis, or other office or division within the State Fiscal Accountability Authority, as necessary. All agencies, departments and institutions of state government shall report to the Comptroller General and the Division of Budget Analysis, or other office or division within the State Fiscal Accountability Authority, any required information. The Legislative Audit Council shall undertake a periodic review of the reporting and data analysis system developed by the division for reporting both commodities purchased and those not purchased through the division's central purchasing system, and shall make recommendations for incorporating these reporting procedures into the Statewide Accounting and Reporting System (STARS) as necessary to reduce unnecessary duplication and improve efficiency, effectiveness, and accountability.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 8; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 21.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the "Budget and Control Board", the "State Budget and Control Board" or the "board" were changed to the "State Fiscal Accountability Authority", the "authority", or the "Division of Procurement Services" of the "State Fiscal Accountability Authority", pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(B), effective July 1, 2015.



Section 11-35-1240. Administrative penalties.

(A) The board shall prescribe administrative penalties for violation of the provisions of this code and of regulations promulgated under it, excluding those matters under the jurisdiction of the Ethics Commission as provided by law.

(B) Violation of these provisions is grounds for loss of or reduction in authority delegated by either the board or this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 22.



Section 11-35-1250. Authority to contract for auditing services.

No contract for auditing or accounting services shall be awarded without the approval of the State Auditor except where specific statutory authority is otherwise provided.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1260. Authority to contract for legal services.

No contract for the services of attorneys shall be awarded without the approval of the State Attorney General except where specific statutory authority is otherwise provided.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1410. Definitions of terms used in this article.

Unless the context clearly indicates otherwise:

(1) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the cost principles as provided in Article 13 of this chapter and a fee, if any.

(2) "Established catalog price" means the price included in a catalog, price list, schedule, or other form that:

(a) is regularly maintained by a manufacturer or vendor of an item;

(b) is either published or otherwise available for inspection by customers;

(c) states prices at which sales are currently or were last made to a significant number of buyers constituting the general buying public for the supplies, services, or information technology involved.

(3) "Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids in accordance with the procedures set forth in Section 11-35-1520.

(4) "Purchase description" means specifications or other document describing the supplies, services, information technology, or construction to be procured.

(5) "Request for proposals" means all documents, whether attached or incorporated by reference, utilized for soliciting proposals.

(6) "Responsible bidder or offeror" means a person who has the capability in all respects to perform fully the contract requirements and the integrity and reliability which will assure good faith performance which may be substantiated by past performance.

(7) "Responsive bidder or offeror" means a person who has submitted a bid or offer which conforms in all material aspects to the invitation for bids or request for proposals.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 20; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 23.

SUBARTICLE 3

Methods of Source Selection



Section 11-35-1510. Methods of source selection.

Unless otherwise provided by law, all state contracts must be awarded by competitive sealed bidding, pursuant to Section 11-35-1520, except as provided in:

(1) Section 11-35-1250 (Authority to Contract for Auditing Services);

(2) Section 11-35-1260 (Authority to Contract for Legal Services);

(3) Section 11-35-1525 (Fixed Priced Bidding);

(4) Section 11-35-1528 (Competitive Best Value Bidding);

(5) Section 11-35-1529 (Competitive Online Bidding);

(6) Section 11-35-1530 (Competitive Sealed Proposals);

(7) Section 11-35-1540 (Negotiations After Unsuccessful Competitive Sealed Bidding);

(8) Section 11-35-1550 (Small Purchases);

(9) Section 11-35-1560 (Sole Source Procurements);

(10) Section 11-35-1570 (Emergency Procurements);

(11) Section 11-35-1575 (Participation in Auction or Bankruptcy Sale);

(12) (Reserved)

(13) Section 11-35-3015 (Source Selection Methods Assigned to Project Delivery Methods);

(14) Section 11-35-3220 (Architect Engineer, Construction Management and Land Surveying Services Procurement Procedures); and

(15) Section 11-35-3230 (Exception for Small Architect-Engineer and Land Surveying Services Contracts).

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2000 Act No. 387, Part II, Section 100A; 2006 Act No. 376, Section 24; 2008 Act No. 174, Section 8.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-1520. Competitive sealed bidding.

(1) Condition for Use. Contracts greater than fifty thousand dollars must be awarded by competitive sealed bidding except as otherwise provided in Section 11-35-1510.

(2) Invitation for Bids. An invitation for bids must be issued in an efficient and economical manner and must include specifications and all contractual terms and conditions applicable to the procurement.

(3) Notice. Adequate notice of the invitation for bids must be given at a reasonable time before the date set forth in it for the opening of bids. The notice must include publications in "South Carolina Business Opportunities" or a means of central electronic advertising as approved by the designated board office. Governmental bodies may charge vendors the cost incurred for copying and mailing bid or proposal documents requested in response to a procurement.

(4) Receipt and Safeguarding of Bids. All bids, including modifications, received before the time of opening must be kept secure and unopened, except as provided by regulation of the board.

(5) Bid Opening. Bids must be opened publicly in the presence of one or more witnesses, at the time and place designated in the invitation for bids and in the manner prescribed by regulation of the board. The amount of each bid, and other relevant information as may be specified by regulation, together with the name of each bidder, must be tabulated. The tabulation must be open to public inspection at that time.

(6) Bid Acceptance and Bid Evaluation. Bids must be accepted unconditionally without alteration or correction, except as otherwise authorized in this code. The invitation for bids must set forth the evaluation criteria to be used. Criteria must not be used in bid evaluation that are not in the invitation for bids. Bids must be evaluated based on the requirements in the invitation for bids and in accordance with the regulations of the board.

(7) Correction or Withdrawal of Bids; Cancellation of Awards. Correction or withdrawal of inadvertently erroneous bids before bid opening, withdrawal of inadvertently erroneous bids after award, or cancellation and reaward of awards or contracts, after award but before performance, may be permitted in accordance with regulations promulgated by the board. After bid opening, changes in bid prices or other provisions of bids prejudicial to the interest of the State or fair competition must not be permitted. After opening, bids must not be corrected or withdrawn except in accordance with the provisions of this code and the regulations promulgated pursuant to it. Except as otherwise provided by regulation, all decisions to permit the correction or withdrawal of bids, or to cancel awards or contracts, after award but before performance, must be supported by a written determination of appropriateness made by the chief procurement officers or head of a purchasing agency.

(8) Discussion with Bidders. As provided in the invitation for bids, discussions may be conducted with apparent responsive bidders for the purpose of clarification to assure full understanding of the requirements of the invitation for bids. All bids, in the procuring agency's sole judgment, needing clarification must be accorded that opportunity. Clarification of a bidder's bid must be documented in writing by the procurement officer and must be included with the bid. Documentation concerning the clarification must be subject to disclosure upon request as required by Section 11-35-410.

(9) Tie Bids. If two or more bidders are tied in price while otherwise meeting all of the required conditions, awards are determined in the following order of priority:

(a) If there is a South Carolina firm tied with an out-of-state firm, the award must be made automatically to the South Carolina firm.

(b) Tie bids involving South Carolina produced or manufactured products, when known, and items produced or manufactured out of the State must be resolved in favor of the South Carolina commodity.

(c) Tie bids involving a business certified by the South Carolina Office of Small and Minority Business Assistance as a Minority Business Enterprise must be resolved in favor of the Minority Business Enterprise.

(d) Tie bids involving South Carolina firms must be resolved in favor of the South Carolina firm located in the same taxing jurisdiction as the governmental body's consuming location.

(e) In all other situations in which bids are tied, the award must be made to the tied bidder offering the quickest delivery time, or if the tied bidders have offered the same delivery time, the tie must be resolved by the flip of a coin witnessed by the procurement officer. All responding vendors must be invited to attend.

(10) Award. Unless there is a compelling reason to reject bids as prescribed by regulation of the board, notice of an award or an intended award of a contract to the lowest responsive and responsible bidders whose bid meets the requirements set forth in the invitation for bids must be given by posting the notice at a location specified in the invitation for bids. For contracts with a total or potential value in excess of fifty thousand dollars but less than one hundred thousand dollars, notice of the award of a contract must be given by posting and must be sent to all bidders responding to the solicitation on the same day that the notice is posted in accordance with this section. For contracts with a total or potential value of one hundred thousand dollars or greater, notice of an intended award of a contract must be given by posting the notice for ten days before entering into a contract and must be sent to all bidders responding to the solicitation on the same day that the notice is posted in accordance with this section. The posting date shall appear on the face of all these notices. Before the posting of the award, the procuring agency may negotiate with the lowest responsive and responsible bidder to lower his bid within the scope of the invitation for bids. The invitation for bids and a notice of award or notice of intent to award must contain a statement of a bidder's right to protest pursuant to Section 11-35-4210(1). When only one response is received, the notice of intent to award and the delay of award may be waived.

(11) Request for Qualifications.

(a) Before soliciting bids, the procurement officer, may issue a request for qualifications from prospective bidders. The request must contain, at a minimum, a description of the scope of work to be solicited by the invitation for bids, the deadline for submission of information, and how prospective bidders may apply for consideration. The request must require information concerning the prospective bidders' product specifications, qualifications, experience, and ability to perform the requirements of the contract. Adequate public notice of the request for qualifications must be given in the manner provided in Section 11-35-1520(3).

(b) After receipt of the responses to the request for qualifications from prospective bidders, the rank of the prospective bidders must be determined in writing from most qualified to least qualified on the basis of the information provided. Bids then must be solicited from at least the top two prospective bidders by means of an invitation for bids. The determination regarding how many bids to solicit is not subject to review under Article 17.

(12) (Reserved)

(13) Minor Informalities and Irregularities in Bids. A minor informality or irregularity is one which is merely a matter of form or is some immaterial variation from the exact requirements of the invitation for bids having no effect or merely a trivial or negligible effect on total bid price, quality, quantity, or delivery of the supplies or performance of the contract, and the correction or waiver of which would not be prejudicial to bidders. The procurement officer shall either give the bidder an opportunity to cure any deficiency resulting from a minor informality or irregularity in a bid or waive any such deficiency when it is to the advantage of the State. Such communication or determination shall be in writing. Examples of minor informalities or irregularities include, but are not limited to:

(a) failure of a bidder to return the number of copies of signed bids required by the solicitation;

(b) failure of a bidder to furnish the required information concerning the number of the bidder's employees or failure to make a representation concerning its size;

(c) failure of a bidder to sign its bid, but only if the firm submitting the bid has formally adopted or authorized the execution of documents by typewritten, printed, or rubber stamped signature and submits evidence of that authorization, and the bid carries that signature or the unsigned bid is accompanied by other material indicating the bidder's intention to be bound by the unsigned document, such as the submission of a bid guarantee with the bid or a letter signed by the bidder with the bid referring to and identifying the bid itself;

(d) failure of a bidder to acknowledge receipt of an amendment to a solicitation, but only if:

(i) the bid received indicates in some way that the bidder received the amendment, such as where the amendment added another item to the solicitation and the bidder submitted a bid, on it, if the bidder states under oath that it received the amendment before bidding and that the bidder will stand by its bid price; or

(ii) the amendment has no effect on price or quantity or merely a trivial or negligible effect on quality or delivery, and is not prejudicial to bidders, such as an amendment correcting a typographical mistake in the name of the governmental body;

(e) failure of a bidder to furnish an affidavit concerning affiliates;

(f) failure of a bidder to execute the certifications with respect to equal opportunity and affirmative action programs;

(g) failure of a bidder to furnish cut sheets or product literature;

(h) failure of a bidder to furnish certificates of insurance;

(i) failure of a bidder to furnish financial statements;

(j) failure of a bidder to furnish references;

(k) failure of a bidder to furnish its bidder number; and

(l) notwithstanding Title 40, the failure of a bidder to indicate his contractor's license number or other evidence of licensure, except that a contract must not be awarded to the bidder unless and until the bidder is properly licensed under the laws of South Carolina.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 2; 1992 Act No. 442, Section 2; 1993 Act No. 178, Section 21; 1993 Act No. 181, Section 95; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 25.



Section 11-35-1524. Resident vendor preference.

(A) For purposes of this section:

(1) "End product" means the tangible product described in the solicitation including all component parts and in final form and ready for the state's intended use.

(2) "Grown" means to produce, cultivate, raise, or harvest timber, agricultural produce, or livestock on the land, or to cultivate, raise, catch, or harvest products or food from the water which results in an end product that is locally derived from the product cultivated, raised, caught, or harvested.

(3) "Labor cost" means salary and fringe benefits.

(4) "Made" means to assemble, fabricate, or process component parts into an end product, the value of which, assembly, fabrication, or processing is a substantial portion of the price of the end product.

(5) "Manufactured" means to make or process raw materials into an end product.

(6) "Office" means a nonmobile place for the regular transaction of business or performance of a particular service which has been operated as such by the bidder for at least one year before the bid opening and during that year the place has been staffed for at least fifty weeks by at least two employees for at least thirty-five hours a week each.

(7) "Services" means services as defined by Section 11-35-310(29) and also includes services as defined in Section 11-35-310(1)(d).

(8) "South Carolina end product" means an end product made, manufactured, or grown in South Carolina.

(9) "United States end product" means an end product made, manufactured, or grown in the United States of America.

(B)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease by seven percent the price of any offer for a South Carolina end product.

(2) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease by two percent the price of any offer for a United States end product. This preference does not apply to an item to which the South Carolina end product preference has been applied.

(3) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of end product. A preference must not be applied to an item for which a bidder does not qualify.

(4) If a contract is awarded to a bidder that received the award as a result of the South Carolina end product or United States end product preference, the contractor may not substitute a nonqualifying end product for a qualified end product. A substitution in violation of this item is grounds for debarment pursuant to Section 11-35-4220. If a contractor violates this provision, the State may terminate the contract for cause and, in addition, the contractor shall pay to the State an amount equal to twice the difference between the price paid by the State and the bidder's evaluated price for a substituted item.

(5) If a bidder is requesting this preference, the bidder, upon request of the procurement officer, must provide documentation that establishes the bidder's qualifications for the preference. Bidder's failure to provide this information promptly is grounds to deny the preference and for enforcement pursuant to subsection (E)(6).

(C)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by seven percent if the bidder maintains an office in this State and either (i) maintains at a location in South Carolina at the time of the bid an inventory of expendable items which are representative of the general type of commodities on which the award will be made and which have a minimum total value, based on the bid price, equal to the lesser of fifty thousand dollars or the annual amount of the contract; (ii) is a manufacturer headquartered and having an annual payroll of at least one million dollars in South Carolina and the end product is made or processed from raw materials into a finished end product by that manufacturer or its affiliate (as defined in Section 1563 of the Internal Revenue Code); or (iii) at the time of bidding, directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to bidder for those individuals to provide those services exceeds fifty percent of the bidder's total bid price.

(2) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of end product or work, as applicable. A preference must not be applied to an item for which a bidder does not qualify.

(3) If a bidder is requesting this preference, the bidder, upon request by the procurement officer, must provide documentation that establishes the bidder's qualifications for the preference and, for the preference claimed pursuant to subsection (C)(1)(iii), must identify the persons domiciled in South Carolina that will perform the services involved in the procurement upon which bidder relies in qualifying for the preference, the services those individuals are to perform, and documentation of the bidder's labor cost for each person identified. Bidder's failure to provide this information promptly is grounds to deny the preference and for enforcement under subsection (E)(6) below.

(D)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by two percent if:

(a) the bidder has a documented commitment from a single proposed first-tier subcontractor to perform some portion of the services expressly required by the solicitation; and

(b) at the time of the bidding, the subcontractor directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to the subcontractor for those individuals to provide those services exceeds twenty percent of bidder's total bid price.

(2) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by four percent if:

(a) the bidder has a documented commitment from a single proposed first-tier subcontractor to perform some portion of the services expressly required by the solicitation; and

(b) at the time of the bidding, the subcontractor directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to the subcontractor for those individuals to provide those services exceeds forty percent of bidder's total bid price.

(3) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of work. A preference must not be applied to an item for which a bidder does not qualify.

(4) Subject to other limits in this section, an offeror may benefit from applying for more than one of, or from multiple applications of, the preferences allowed by items (1) and (2).

(5)(a) In its bid, a bidder requesting any of the preferences allowed by items (1) and (2) must identify the subcontractor to perform the work, the work the subcontractor is to perform, and the bidder's factual basis for concluding that the subcontractor's work constitutes the required percentage of the work to be performed in the procurement.

(b) If a bidder is requesting a preference allowed by items (1) or (2), upon request by the procurement officer, the bidder shall identify the persons domiciled in South Carolina that are to perform the services involved in the procurement upon which the bidder relies in qualifying for the preference, the services those individuals are to perform, the employer of those persons, the bidder's relationship with the employer, and documentation of the subcontractor's labor cost for each person identified. Bidder's failure to provide this information promptly will be grounds to deny the preference and for enforcement pursuant to subsection (E)(6) below.

(c) If a contract is awarded to a bidder that received the award as a result of a preference allowed by items (1) or (2), the contractor may not substitute any business for the subcontractor on which the bidder relied to qualify for the preference, unless first approved in writing by the procurement officer. A substitution in violation of this subitem is grounds for debarment pursuant to Section 11-35-4220. If a contractor violates this provision, the procurement officer may terminate the contract for cause. If the contract is not terminated, the procurement officer may require the contractor to pay the State an amount equal to twice the difference between the price paid by the State and the price offered by the next lowest bidder, unless the substituted subcontractor qualifies for the preference.

(E)(1) A business is not entitled to any preferences unless the business, to the extent required by law, has:

(a) paid all taxes assessed by the State; and

(b) registered with the South Carolina Secretary of State and the South Carolina Department of Revenue.

(2) The preferences provided in subsections (B) and (C)(1)(i) and (ii) do not apply to a single unit of an item with a price in excess of fifty thousand dollars or a single award with a total potential value in excess of five hundred thousand dollars.

(3) The preferences provided in subsections (C)(1)(iii) and (D) do not apply to a bid for an item of work by the bidder if the annual price of the bidder's work exceeds fifty thousand dollars or the total potential price of the bidder's work exceeds five hundred thousand dollars.

(4) A solicitation must provide potential bidders an opportunity to request the preferences that apply to a procurement. By submitting a bid and requesting that a preference be applied to that bid, a business certifies that its bid qualifies for the preference for that procurement. For purposes of applying this section, a bidder is not qualified for a preference unless the bidder makes a request for the preference as required in the solicitation. If a solicitation specifies which preferences, if any, apply to a procurement, the applicability of preferences to that procurement is conclusively determined by the solicitation unless the solicitation document is timely protested as provided in Section 11-35-4210. If two or more bidders are tied after the application of the preferences allowed by this section, the tie must be resolved as provided in Section 11-35-1520(9). Price adjustments required by this section for purposes of evaluation and application of the preferences do not change the actual price offered by the bidder.

(5) This section does not apply to an acquisition of motor vehicles as defined in Section 56-15-10 or an acquisition of supplies or services relating to construction. This section does not apply to a procurement conducted pursuant to Section 11-35-1550(2)(a) or (b), Section 11-35-1530, or Article 9, Chapter 35.

(6) Pursuant to Section 11-35-4220, a business may be debarred if (i) the business certified that it qualified for a preference, (ii) the business is not qualified for the preference claimed, and (iii) the certification was made in bad faith or under false pretenses. If a contractor has invalidly certified that a preference is applicable, the chief procurement officer may terminate the contract for cause, and the chief procurement officer may require the contractor to pay the State an amount equal to twice the difference between the price paid by the State and the price offered by the next lowest bidder.

(7) The sum of all preferences allowed by items (D)(1) and (D)(2), when applied to the price of a line item of work, may not exceed six percent unless the bidder maintains an office in this State. Under no circumstances may the cumulative preferences applied to the price of a line item exceed ten percent.

(8) As used in items (C)(1)(iii), (D)(1)(b), and (D)(2)(b), the term "documented commitment" means a written commitment by the bidder to employ directly an individual, and by the individual to be employed by the bidder, both contingent on the bidder receiving the award.

(9) The remedies available in this section are cumulative of and in addition to all other remedies available at law and equity.

HISTORY: 1997 Act No. 153, Section 1; 2002 Act No. 333, Section 10; 2009 Act No. 72, Section 2.

Editor's Note

2009 Act No. 72, Section 6 provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued after that date; except that Sections 1, 2, and 4 of this act take effect upon and apply to solicitations issued after the first Monday in September following approval by the Governor."



Section 11-35-1525. Competitive fixed price bidding.

(1) Conditions for Use. When a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive fixed price bidding subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided for in this section.

(2) Fixed Price Bidding. The purpose of fixed price bidding is to provide multiple sources of supply for specific services, supplies, or information technology based on a preset maximum price which the State will pay for such services, supplies, or information technology.

(3) Public Notice. Adequate public notice of the solicitation shall be given in the same manner as provided in Section 11-35-1520(3).

(4) Pricing. The State shall establish, before issuance of the fixed price bid, a maximum amount the State will pay for the services, supplies, or information technology desired.

(5) Evaluation. Vendors' responses to the fixed price bid will be reviewed to determine if they are responsive and responsible.

(6) Discussion with Responsive Bidders. Discussions may be conducted with apparent responsive bidders to assure understanding of the requirements of the fixed price bid. All bidders whose bids, in the procuring agency's sole judgment, need clarification shall be accorded such an opportunity.

(7) Award. Award must be made to all responsive and responsible bidders to the state's request for competitive fixed price bidding. The contract file shall contain the basis on which the award is made and must be sufficient to satisfy external audit.

(8) Bids Received After Award. Bidders not responding to the initial fixed price bid may be added to the awarded vendors' list provided the bidder furnishes evidence of responsibility and responsiveness to the state's original fixed price bid as authorized by the solicitation.

(9) Remedies. The failure of a specific offeror to receive business, once it has been added to the awarded vendors' list, shall not be grounds for a contract controversy under Section 11-35-4230.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 26.



Section 11-35-1528. Competitive best value bidding.

(1) Conditions for Use. When a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive best value bidding subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided for in this section.

(2) Best Value Bidding. The purpose of best value bidding is to allow factors other than price to be considered in the determination of award for specific supplies, services, or information technology based on pre-determined criteria identified by the State.

(3) Public Notice. Adequate public notice of the request for the solicitation shall be given in the same manner as provided in Section 11-35-1520(3).

(4) Bid Opening. At bid opening, the only information that will be released is the names of the participating bidders. Cost information will be provided after the ranking of bidders and the issuance of award.

(5) Evaluation Factors. The best value bid must state the factors to be used in determination of award and the numerical weighting for each factor. Cost must be a factor in determination of award and cannot be weighted at less than sixty percent. Best value bid evaluation factors may include, but are not limited to, any of the following as determined by the procurement officer in its sole discretion and not subject to protest:

(a) operational costs the State would incur if the bid is accepted;

(b) quality of the product or service or its technical competency;

(c) reliability of delivery and implementation schedules;

(d) maximum facilitation of data exchange and systems integration;

(e) warranties, guarantees, and return policy;

(f) vendor financial stability;

(g) consistency of the proposed solution with the state's planning documents and announced strategic program direction;

(h) quality and effectiveness of business solution and approach;

(i) industry and program experience;

(j) prior record of vendor performance;

(k) vendor expertise with engagement of similar scope and complexity;

(l) extent and quality of the proposed participation and acceptance by all user groups;

(m) proven development methodologies and tools; and

(n) innovative use of current technologies and quality results.

(6) Discussion with Responsive Bidders. Discussions may be conducted with apparent responsive bidders to assure understanding of the best value bid. All bidders whose bids, in the procuring agency's sole judgment, need clarification shall be accorded such an opportunity.

(7) Selection and Ranking. Bids shall be evaluated by using only the criteria stated in the best value bid and by adhering to the weighting as assigned. All evaluation factors, other than cost, will be considered prior to determining the effect of cost on the score for each participating bidder. Once the evaluation is complete, all responsive bidders shall be ranked from most advantageous to least advantageous to the State, considering only the evaluation factors stated in the best value bid.

(8) Award. Award must be made to the responsive and responsible bidder whose bid is determined, in writing, to be most advantageous to the State, taking into consideration all evaluation factors set forth in the best value bid. The contract file shall contain the basis on which the award is made and must be sufficient to satisfy external audit.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 27.



Section 11-35-1529. Competitive online bidding.

(1) Conditions for Use. When a purchasing agency determines that on-line bidding is more advantageous than other procurement methods provided by this code, a contract may be entered into by competitive on-line bidding, subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided in this section.

(2) Bidding Process. The solicitation must designate both an Opening Date and Time and a Closing Date and Time. The Closing Date and Time need not be a fixed point in time, but may remain dependant on a variable specified in the solicitation. At the Opening Date and Time, the State must begin accepting real-time electronic bids. The solicitation must remain open until the Closing Date and Time. The State may require bidders to register before the Opening Date and Time and, as a part of that registration, to agree to any terms, conditions, or other requirements of the solicitation. Following receipt of the first bid after the Opening Date and Time, the lowest bid price must be posted electronically to the Internet and updated on a real- time basis. At any time before the Closing Date and Time, a bidder may lower the price of its bid, except that after Opening Date and Time, a bidder may not lower its price unless that price is below the then lowest bid. Bid prices may not be increased after Opening Date and Time. Except for bid prices, bids may be modified only as otherwise allowed by this code. A bid may be withdrawn only in compliance with Section 11-35-1520. If a bid is withdrawn, a later bid submitted by the same bidder may not be for a higher price. If the lowest responsive bid is withdrawn after the Closing Date and Time, the State may cancel the solicitation in accordance with this code or reopen electronic bidding to all pre-existing bidders by giving notice to all pre-existing bidders of both the new Opening Date and Time and the new Closing Date and Time. Notice that electronic bidding will be reopened must be given as specified in the solicitation.

(3) Receipt and Safeguarding of Bids. Other than price, any information provided to the State by a bidder must be safeguarded as required by Section 11-35-1520(4).

(4) Provisions Not to Apply. Section 11-35-1524 and paragraph (5) (Bid Opening) of Section 11-35-1520 do not apply to solicitations issued pursuant to this section.

HISTORY: 2000 Act No. 387, Part II, Section 100B.



Section 11-35-1530. Competitive sealed proposals.

(1) Conditions for Use. If a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive sealed proposals subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided in this section. The board may provide by regulation that it is either not practicable or not advantageous to the State to procure specified types of supplies, services, information technology, or construction by competitive sealed bidding. Contracts for the design-build, design-build-operate-maintain, or design-build-finance-operate-maintain project delivery methods specified in Article 9 of this code must be entered into by competitive sealed proposals, except as otherwise provided in Sections 11-35-1550 (Small purchases), 11-35-1560 (Sole source procurements), and 11-35-1570 (Emergency procurements).

(2) Public Notice. Adequate public notice of the request for proposals must be given in the same manner as provided in Section 11-35-1520(3).

(3) Receipt of Proposals. Proposals must be opened publicly in accordance with regulations of the board. A tabulation of proposals must be prepared in accordance with regulations promulgated by the board and must be open for public inspection after contract award.

(4) Request for Qualifications.

(a) Before soliciting proposals, the procurement officer may issue a request for qualifications from prospective offerors. The request must contain at a minimum a description of the scope of the work to be solicited by the request for proposals and must state the deadline for submission of information and how prospective offerors may apply for consideration. The request must require information only on their qualifications, experience, and ability to perform the requirements of the contract.

(b) After receipt of the responses to the request for qualifications from prospective offerors, rank of the prospective offerors must be determined in writing from most qualified to least qualified on the basis of the information provided. Proposals then must be solicited from at least the top two prospective offerors by means of a request for proposals. The determination regarding how many proposals to solicit is not subject to review pursuant to Article 17.

(5) Evaluation Factors. The request for proposals must state the relative importance of the factors to be considered in evaluating proposals but may not require a numerical weighting for each factor. Price may, but need not, be an evaluation factor.

(6) Discussion with Offerors. As provided in the request for proposals, and under regulations, discussions may be conducted with offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. All offerors whose proposals, in the procurement officer's sole judgment, need clarification must be accorded that opportunity.

(7) Selection and Ranking. Proposals must be evaluated using only the criteria stated in the request for proposals and there must be adherence to weightings that have been assigned previously. Once evaluation is complete, all responsive offerors must be ranked from most advantageous to least advantageous to the State, considering only the evaluation factors stated in the request for proposals. If price is an initial evaluation factor, award must be made in accordance with Section 11-35-1530(9) below.

(8) Negotiations. Whether price was an evaluation factor or not, the procurement officer, in his sole discretion and not subject to review under Article 17, may proceed in any of the manners indicated below, except that in no case may confidential information derived from proposals and negotiations submitted by competing offerors be disclosed:

(a) negotiate with the highest ranking offeror on price, on matters affecting the scope of the contract, so long as the changes are within the general scope of the request for proposals, or on both. If a satisfactory contract cannot be negotiated with the highest ranking offeror, negotiations may be conducted, in the sole discretion of the procurement officer, with the second, and then the third, and so on, ranked offerors to the level of ranking determined by the procurement officer in his sole discretion;

(b) during the negotiation process as outlined in item (a) above, if the procurement officer is unsuccessful in his first round of negotiations, he may reopen negotiations with any offeror with whom he previously negotiated; or

(c) the procurement officer may make changes within the general scope of the request for proposals and may provide all responsive offerors an opportunity to submit their best and final offers.

(9) Award. Award must be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the State, taking into consideration price and the evaluation factors set forth in the request for proposals, unless the procurement officer determines to utilize one of the options provided in Section 11-35-1530(8). The contract file must contain the basis on which the award is made and must be sufficient to satisfy external audit. Procedures and requirements for the notification of intent to award the contract must be the same as those provided in Section 11-35-1520(10).

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 12; 1993 Act No. 178, Section 22; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 28; 2008 Act No. 174, Section 9.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-1540. Negotiations after unsuccessful competitive sealed bidding.

When bids received pursuant to an invitation for bids under Section 11-35-1520 are considered unreasonable by the procuring agency, or are not independently reached in open competition, or the low bid exceeds available funds as certified by the appropriate fiscal officer, and it is determined in writing by the chief procurement officer, the head of a purchasing agency, or the designee of either officer above the level of procurement officer, that time or other circumstances will not permit the delay required to resolicit competitive sealed bids, a contract may be negotiated pursuant to this section, provided that:

(1) each responsible bidder who submitted a bid under the original solicitation is notified of the determination and is given reasonable opportunity to negotiate;

(2) the negotiated price is lower than the lowest rejected bid by any responsible and responsive bidder under the original solicitation;

(3) the negotiated price is the lowest negotiated price offered by any responsible and responsive offeror.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1550. Small purchase procedures; when competitive bidding required.

(1) Authority. The following small purchase procedures may be utilized only in conducting procurements for governmental bodies that are up to fifty thousand dollars in actual or potential value. A governmental body may conduct its own procurement up to fifty thousand dollars in actual or potential value, and a governmental body that has received procurement certification pursuant to Section 11-35-1210 to handle the type and estimated value of the procurement may conduct the procurement under its own authority in accordance with this code. Procurement requirements must not be artificially divided by governmental bodies so as to constitute a small purchase pursuant to this section.

(2) Competition and Price Reasonableness.

(a) Purchases not in excess of two thousand five hundred dollars. Except as provided in item (d), small purchases not exceeding two thousand five hundred dollars may be accomplished without securing competitive quotations if the prices are considered reasonable. The purchasing office must annotate the purchase requisition: "Price is fair and reasonable" and sign. The purchases must be distributed equitably among qualified suppliers. When practical, a quotation must be solicited from other than the previous supplier before placing a repeat order. The administrative cost of verifying the reasonableness of the price of purchase "not in excess of" may more than offset potential savings in detecting instances of overpricing. Action to verify the reasonableness of the price need be taken only when the procurement officer of the governmental body suspects that the price may not be reasonable, comparison to previous price paid, or personal knowledge of the item involved.

(b) Purchases over two thousand five hundred dollars to ten thousand dollars. Except as provided in item (d), solicitation of written quotes from a minimum of three qualified sources of supply must be made and documentation of the quotes attached to the purchase requisition for a small purchase over two thousand five hundred dollars but not in excess of ten thousand dollars. The award must be made to the lowest responsive and responsible sources.

(c) Purchases over ten thousand dollars up to fifty thousand dollars. Written solicitation of written quotes, bids, or proposals must be made for a small purchase over ten thousand dollars but not in excess of fifty thousand dollars. The procurement must be advertised at least once in the South Carolina Business Opportunities publication or through a means of central electronic advertising as approved by the designated board office. A copy of the written solicitation and written quotes must be attached to the purchase requisition. The award must be made to the lowest responsive and responsible source or, when a request for proposal process is used, the highest ranking offeror.

(d) For public institutions of higher learning in this State excluding technical colleges, small purchase amounts to which the provisions of item (a) apply are those purchases not exceeding ten thousand dollars, and for these purchases item (b) does not apply. In addition, purchasing cards of the institution for these purchases also may be used by officials or employees of the institution as the governing board approves.

(3) All competitive procurements above ten thousand dollars must be advertised at least once in the South Carolina Business Opportunities publication or through a means of central electronic advertising as approved by the designated board office. Governmental bodies may charge vendors the cost incurred for copying and mailing bid or proposal documents requested in response to a procurement.

(4) The Division of Aeronautics of the Department of Commerce may act as its own purchasing agency for all procurements of maintenance services for aircraft and these procurements may be conducted pursuant to subsection (2)(b).

(5) For a technical college authorized by the State Board for Technical and Comprehensive Education, small purchase amounts to which the provisions of subsection (2)(a) apply are those purchases up to an amount not to exceed ten thousand dollars. If authority is approved, a technical college may use purchasing cards for these purchases up to the amount approved by the State Board for Technical and Comprehensive Education.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 23; 1993 Act No. 164, Part II, Section 11A; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 29; 2011 Act No. 74, Pt V, Section 6, eff August 1, 2011.

Effect of Amendment

The 2011 amendment, in subsections (2)(a) and (2)(b), in the second sentences, inserted "Except as provided in subitem (d) below,"; added subsection (2)(d) relating to institutions of higher learning and purchases not exceeding ten thousand dollars; in subsection (4), substituted "subsection (2)(b)" for "Section 11-35-1550"; and added subsection (5) relating to technical colleges and purchases not exceeding ten thousand dollars.



Section 11-35-1560. Sole source procurement.

(A) A contract may be awarded for a supply, service, information technology, or construction item without competition if, under regulations promulgated by the board, the chief procurement officer, the head of a purchasing agency, or a designee of either officer, above the level of the procurement officer, determines in writing that there is only one source for the required supply, service, information technology, or construction item.

(B) These regulations must include the requirements contained in this paragraph. Written documentation must include the determination and basis for the proposed sole source procurement. A delegation of authority by either the chief procurement officer or the head of a governmental body with respect to sole source determinations must be submitted in writing to the Materials Management Officer. In cases of reasonable doubt, competition must be solicited. Any decision by a governmental body that a procurement be restricted to one potential vendor must be accompanied by an explanation as to why no other will be suitable or acceptable to meet the need.

(C) A violation of these regulations by a purchasing agency, upon recommendation of the designated board office with approval of the majority of the State Fiscal Accountability Authority, must result in the temporary suspension, not to exceed one year, of the violating governmental body's ability to procure supplies, services, information technology, or construction items pursuant to this section.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 30.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the "Budget and Control Board", the "State Budget and Control Board" or the "board" were changed to the "State Fiscal Accountability Authority", the "authority", or the "Division of Procurement Services" of the "State Fiscal Accountability Authority", pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(B), effective July 1, 2015.



Section 11-35-1570. Emergency procurements.

Notwithstanding any other provision of this code, the chief procurement officer, the head of a purchasing agency, or a designee of either officer may make or authorize others to make emergency procurements only when there exists an immediate threat to public health, welfare, critical economy and efficiency, or safety under emergency conditions as defined in regulations promulgated by the board; and provided, that such emergency procurements shall be made with as much competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1575. Participation in auction or sale of supplies from bankruptcy.

A governmental body having knowledge of either an auction or a sale of supplies from a bankruptcy may elect to participate. The governmental body shall (a) survey the needed items being offered to ascertain their condition and usefulness, (b) determine a fair market value for new like items through informal quotes, (c) determine the fair market value from similar items considering age and useful life, and (d) estimated repair cost and delivery cost, if any, of the desired items. Using this information, the governmental body shall determine the maximum price that it can pay for each item desired. At the auction or sale, the governmental body shall not exceed the maximum price so determined.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 31.



Section 11-35-1580. Information technology procurements.

(1) Information Technology Management Office. The Information Technology Management Office shall be responsible for:

(a) assessing the need for and use of information technology;

(b) administering all procurement and contracting activities undertaken for governmental bodies involving information technology in accordance with this chapter;

(c) providing for the disposal of all information technology property surplus to the needs of a using agency;

(d) evaluating the use and management of information technology;

(e) operating a comprehensive inventory and accounting reporting system for information technology;

(f) developing policies and standards for the management of information technology in state government;

(g) initiating a state plan for the management and use of information technology;

(h) providing management and technical assistance to state agencies in using information technology; and

(i) establishing a referral service for state agencies seeking technical assistance or information technology services.

(2) Exemptions from the Requirements of this Section. The office may establish by regulation categories of procurement for information technology which shall be exempted from the requirements of this section.

(3) Training and Certification. The office may establish a training and certification program in accordance with Section 11-35-1030.

HISTORY: 1997 Act No. 153, Section 1.

SUBARTICLE 5

Cancellation of Solicitations



Section 11-35-1710. Cancellation of invitation for bids or request for proposals.

Any solicitation under this code may be cancelled, or any or all bids or proposals may be rejected in whole or part as may be specified in the solicitation, when it is in the best interest of the State. The reasons for rejection, supported with documentation sufficient to satisfy external audit, shall be made a part of the contract file.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 7

Responsibility of Bidders and Offerors



Section 11-35-1810. Responsibility of bidders and offerors.

(1) Determination of Responsibility. Responsibility of the bidder or offeror shall be ascertained for each contract let by the State based upon full disclosure to the procurement officer concerning capacity to meet the terms of the contracts and based upon past record of performance for similar contracts. The board shall by regulation establish standards of responsibility that shall be enforced in all state contracts.

(2) Determination of Nonresponsibility. A written determination of nonresponsibility of a bidder or offeror shall be made in accordance with regulations promulgated by the board. The unreasonable failure of a bidder or offeror to supply information promptly in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to such bidder or offeror.

(3) Right of Nondisclosure. Except as otherwise provided by law, information furnished by a bidder or offeror pursuant to this section shall not be disclosed outside of the offices of the board, the Office of the Attorney General, or the purchasing agency without prior written consent by the bidder or offeror.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1820. Prequalification of supplies and suppliers.

The board shall be authorized to provide by regulation for prequalification of suppliers or supplies.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-1830. Cost or pricing data.

(1) Contractor Certification. A contractor shall, except as provided in subsection (3) of this section, submit cost or pricing data and shall certify that, to the best of his knowledge and belief, the cost or pricing data submitted is accurate, complete, and current as of mutually determined specified date prior to the date of:

(a) the pricing of any contract awarded by competitive sealed proposals pursuant to Section 11-35-1530 or pursuant to the sole source procurement authority as provided in Section 11-35-1560 where the total contract price exceeds an amount established by the board in regulations; or

(b) the pricing of any change order or contract modification which exceeds an amount established by the board in regulations.

(2) Price Adjustment. Any contract, change order or contract modification under which a certificate is required shall contain a provision that the price to the State, including profit or fee, shall be adjusted to exclude any significant sums by which the State finds that such price was increased because the contractor furnished cost or pricing data was inaccurate, incomplete, or not current as of the date agreed upon between parties.

(3) Cost or Pricing Data Not Required. The requirements of this section shall not apply to contracts:

(a) where the contract price is based on adequate price competition;

(b) where the contract price is based on established catalog prices or market prices;

(c) where contract prices are set by law or regulations; or

(d) where it is determined in writing in accordance with regulations promulgated by the board that the requirements of this section may be waived and the reasons for such waiver are stated in writing.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 9; 1997 Act No. 153, Section 1.

SUBARTICLE 9

Types and Forms of Contracts



Section 11-35-2010. Types of contracts; contracting documents and usage instructions.

(1) Types of Contracts. Subject to the limitations of this section, any type of contract that will promote the best interests of the State may be used, except that the use of a cost-plus-a-percentage-of- cost contract must be approved by the appropriate chief procurement officer. A cost-reimbursement contract, including a cost-plus-a-percentage-of-cost contract, may be used only when a determination sufficient for external audit is prepared showing that the contract is likely to be less costly to the State than any other type or that it is impracticable to obtain the supplies, services, information technology, or construction required except under that contract.

(2)(a) As used in this section:

(i) "Contracting document" means a standardized or model instrument, or a component part of it, for use as a contract, invitation for bids, request for proposals, request for qualifications, or instruction to bidders including, but not limited to, a contract clause or solicitation provision.

(ii) "Usage instructions" means directions regarding conditions for use of a contracting document, completion of a contracting document, and the process for obtaining permission, if possible, to omit or depart from the contracting document's established content for a particular solicitation or contract.

(b) The chief procurement officers may develop contracting documents for their respective areas of responsibility. Contracting documents may be published as internal operating procedures. Contracting documents may be accompanied by usage instructions.

(c) The board may adopt formally a contracting document, as developed by the appropriate chief procurement officer, for mandatory use by all governmental bodies only after notice of the proposed adoption has been published in the State Register and the board has provided the public at least sixty days to make written comments. If a contracting document is adopted by the board, the contracting document must be published in the State Register, accompanied by usage instructions, and used by all governmental bodies in accordance with its usage instructions. The chief procurement officers are not required to submit for board approval contracting documents used in connection with either solicitations issued or contracts awarded by the board or its offices.

(d) Notwithstanding item (c) above, the board may promulgate contracting documents as regulations.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 25; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 33.



Section 11-35-2020. Approval of accounting system.

The chief procurement officer, the head of a purchasing agency, or a designee of either officer may require that:

(1) the proposed contractor's accounting system shall permit timely development of all necessary cost data in the form required by the specific contract type contemplated;

(2) the proposed contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-2030. Multiterm contracts.

(1) Specified Period. Unless otherwise provided by law, a contract for supplies, services, or information technology must not be entered into for any a period of more than one year unless approved in a manner prescribed by regulation of the board. The term of the contract and conditions of renewal or extension must be included in the solicitation and funds must be available for the first fiscal period at the time of contracting. Payment and performance obligations for succeeding fiscal periods must be subject to the availability and appropriation of funds for them.

(2) Determination Prior to Use. Before the utilization of a multi-term contract, it must be determined in writing by the appropriate governmental body that:

(a) estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(b) such a contract serves the best interests of the State by encouraging effective competition or otherwise promoting economies in state procurement.

(3) Cancellation Due to Unavailability of Funds in Succeeding Fiscal Periods. When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract must be canceled.

(4) The maximum time for a multiterm contract is five years. Contract terms of up to seven years may be approved by the designated board officer. Contracts exceeding seven years must be approved by the board.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 34.

SUBARTICLE 11

Inspection of Plant and Audit of Records



Section 11-35-2210. Right to inspect plant.

The appropriate chief procurement officer or his designee is authorized, at reasonable times, to inspect the part of the plant or place of business of a contractor or subcontractor which is related to the performance of a contract awarded or to be awarded by the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 35.



Section 11-35-2220. Right to audit records.

(1) Audit of Cost or Pricing Data. All state contracts shall contain a clause setting forth the state's right at reasonable times and places to audit the books and records of any contractor or subcontractor who has submitted cost or pricing data pursuant to Section 11-35-1830 to the extent that such books and records relate to such cost or pricing data. The contract shall further set forth that the contractor or subcontractor who receives a contract, change order, or contract modification for which cost or pricing data is required, shall maintain such books and records that relate to such cost or pricing data for three years from the date of final payment under the contract, unless a shorter period is otherwise authorized in writing by the chief procurement officer; provided, however, that such records shall be retained for additional periods of time beyond this three-year period upon request of the chief procurement officer.

(2) Contract Audit. The State shall be entitled to audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a firm fixed price contract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the date of final payment under the subcontract, unless a shorter period is otherwise authorized in writing by the chief procurement officer.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 13

Determinations and Reports



Section 11-35-2410. Finality of determinations.

(A) The determinations required by the following sections and related regulations are final and conclusive, unless clearly erroneous, arbitrary, capricious, or contrary to law: Section 11-35-1520(7) (Competitive Sealed Bidding: Correction or Withdrawal of Bids; Cancellation of Awards), Section 11-35-1520(11) (Competitive Sealed Bidding: Request for Qualifications), Section 11-35-1525(1) (Competitive Fixed Price Bidding: Conditions for Use), Section 11-35-1528(1) (Competitive Best Value Bidding: Conditions for Use), Section 11-35-1528(8) (Competitive Best Value Bidding: Award), Section 11-35-1529(1) (Competitive Online Bidding: Conditions for Use), Section 11-35-1530(1) (Competitive Sealed Proposals, Conditions for Use), Section 11-35-1530(4) (Competitive Sealed Proposals: Request for Qualifications), Section 11-35-1530(7) (Competitive Sealed Proposals, Selection and Ranking of Prospective Offerors), Section 11-35-1530(9) (Competitive Sealed Proposals Award), Section 11-35-1540 (Negotiations After Unsuccessful Competitive Sealed Bidding), Section 11-35-1560 (Sole Source Procurement), Section 11-35-1570 (Emergency Procurement), Section 11-35-1710 (Cancellation of Invitation for Bids or Requests for Proposals), Section 11-35-1810(2) (Responsibility of Bidders and Offerors, Determination of Nonresponsibility), Section 11-35-1830(3) (Cost or Pricing Data, Cost or Pricing Data Not Required), Section 11-35-2010 (Types and Forms of Contracts), Section 11-35-2020 (Approval of Accounting System), Section 11-35-2030(2) (Multi-Term Contracts, Determination Prior to Use), Section 11-35-3010(1) (Choice of Project Delivery Method), Section 11-35-3020(2)(d) (Construction Procurement Procedures: Negotiations after Unsuccessful Competitive Sealed Bidding), Section 11-35-3023 (Prequalification on State Construction), Section 11-35-3220(5) (Procurement Procedure, Selection and Ranking of the Five Most Qualified), Section 11-35-4210(7) (Stay of Procurement During Protests, Decision to Proceed), and Section 11-35-4810 (Cooperative Use of Supplies, Services, or Information Technology).

(B) The chief procurement officers or their designees shall review samples of the determinations periodically, and issue reports and recommendations on the appropriateness of the determinations made.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 26; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 36; 2008 Act No. 174, Section 10.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-2420. Reporting of anticompetitive practices.

When any information or allegations concerning anticompetitive practices among any bidders or offerors, come to the attention of any employee of the State, immediate notice of the relevant facts shall be transmitted to the Attorney General.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-2430. Retention of procurement records.

All procurement records of governmental bodies shall be retained and disposed of in accordance with records retention guidelines and schedules approved by the Department of Archives and History after consultation with the Attorney General. All retained documents shall be made available to the Attorney General or a designee upon request and proper receipt therefor.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-2440. Records of procurement actions.

(1)(a) Contents of Records. A governmental body as defined in Section 11-35-310(18) shall submit quarterly a record listing all contracts made pursuant to Section 11-35-1560 (Sole Source Procurement) or Section 11-35-1570 (Emergency Procurements) to the chief procurement officers. The record must contain:

(i) each contractor's name;

(ii) the amount and type of each contract;

(iii) a listing of supplies, services, information technology, or construction procured under each contract.

(b) The chief procurement officers shall maintain these records for five years.

(2) Publication of Records. A copy of the record must be submitted to the board on an annual basis and must be available for public inspection.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 37.



Section 11-35-2610. Definitions of terms used in this article.

As used in this article, the term "specifications" means any technical or purchase description or other description of the physical or functional characteristics, or of the nature of a supply, service, or construction item. It may also include a description of any requirement for inspecting, testing, or preparing a supply, service, or construction item for delivery.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 3

Specifications



Section 11-35-2710. Issuance of specifications; duties of the board.

The board shall promulgate regulations governing the preparation, maintenance, and content of specifications for supplies, services, information technology, and construction required by the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 38.



Section 11-35-2720. Duties of the chief procurement officers and the using agencies.

The chief procurement officers may prepare or review, issue, revise, and maintain the specifications for supplies, services, information technology, and construction required by the State, except for supplies, services, information technology, and construction items procured by the governmental bodies pursuant to Sections 11-35-1550, 11-35-1570, and 11-35-3230, the specification for which must be prepared and maintained by the using agencies in accordance with the provisions of this article and regulations promulgated under it and monitored periodically by the chief procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 39.



Section 11-35-2730. Assuring competition.

All specifications shall be drafted so as to assure cost effective procurement of the state's actual needs and shall not be unduly restrictive.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-2740. Relationship with using agencies.

The chief procurement officers shall obtain advice and assistance from the personnel of the using agencies in the development of specifications, whether through user committees or through the advisory committees, and may delegate in writing to a using agency the authority to prepare and utilize its own specifications. Specifications shall be drawn in such a manner as to ensure maximally cost effective procurement, consistent with regulations promulgated by the board.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-2750. Specifications prepared by architects and engineers.

The requirements of this article regarding the nonrestrictiveness of specifications apply to each solicitation and include, among other things, all specifications prepared by architects, engineers, designers, draftsmen, and land surveyors for state contracts.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 10; 1997 Act No. 153, Section 1, June 13, 1997.



Section 11-35-2910. Definitions of terms used in this article.

(1) "Architect-engineer and land surveying services" are those professional services associated with the practice of architecture, professional engineering, land surveying, landscape architecture, and interior design pertaining to construction, as defined by the laws of this State, as well as incidental services that members of these professions and those in their employ may logically or justifiably perform, including studies, investigations, surveys, evaluations, consultations, planning, programming conceptual designs, plans and specifications, cost estimates, inspections, shop drawing reviews, sample recommendations, preparation of operating and maintenance manuals, and other related services.

(2) "Construction manager agent" means a business that has been awarded a separate contract with the governmental body to provide construction management services but not construction.

(3) "Construction manager at-risk" means a business that has been awarded a separate contract with the governmental body to provide both construction management services and construction using the construction management at-risk project delivery method. A contract with a construction manager at-risk may be executed before completion of design.

(4) "Construction management services" are those professional services associated with contract administration, project management, and other specified services provided in connection with the administration of a project delivery method defined in Section 11-35-3005 (Project Delivery Methods Authorized).

(5) "Construction management at-risk" means a project delivery method in which the governmental body awards separate contracts, one for architectural and engineering services to design an infrastructure facility and the second to a construction manager at-risk for both construction of the infrastructure facility according to the design and construction management services.

(6) "Design-bid-build" means a project delivery method in which the governmental body sequentially awards separate contracts, the first for architectural and engineering services to design an infrastructure facility and the second for construction of the infrastructure facility according to the design.

(7) "Design-build" means a project delivery method in which the governmental body enters into a single contract for design and construction of an infrastructure facility.

(8) "Design-build-finance-operate-maintain" means a project delivery method in which the governmental body enters into a single contract for design, construction, finance, maintenance, and operation of an infrastructure facility over a contractually defined period. Money appropriated by the State is not used to pay for a part of the services provided by the contractor during the contract period.

(9) "Design-build-operate-maintain" means a project delivery method in which the governmental body enters into a single contract for design, construction, maintenance, and operation of an infrastructure facility over a contractually defined period. All or a portion of the money required to pay for the services provided by the contractor during the contract period are either appropriated by the State before the award of the contract or secured by the State through fare, toll, or user charges.

(10) "Design requirements" means the written description of the infrastructure facility to be procured pursuant to this article, including:

(a) required features, functions, characteristics, qualities, and properties that are required by the State;

(b) the anticipated schedule, including start, duration, and completion; and

(c) estimated budgets as applicable to the specific procurement, for design, construction, operation, and maintenance. The design requirements may, but need not, include drawings and other documents illustrating the scale and relationship of the features, functions, and characteristics of the project.

(11) "Independent peer reviewer services" are additional architectural and engineering services that a governmental body shall acquire, as designated in the Manual for Planning and Execution of State Permanent Improvement, in design-build, design-build-operate-maintain, or design-build-finance-operate-maintain procurements. The function of the independent peer reviewer is to confirm that the key elements of the professional engineering and architectural design provided by the contractor are in conformance with the applicable standard of care. If a governmental body elects not to contract with the independent peer reviewer proposed by the successful offeror, the independent peer reviewer must be selected through competitive sealed proposals.

(12) "Infrastructure facility" means a building; structure; or networks of buildings, structures, pipes, controls, and equipment, or portion thereof, that provide transportation, utilities, public education, or public safety services. Included are government office buildings; public schools; courthouses; jails; prisons; water treatment plants, distribution systems, and pumping stations; wastewater treatment plants, collection systems, and pumping stations; solid waste disposal plants, incinerators, landfills, and related facilities; public roads and streets; highways; public parking facilities; public transportation systems, terminals, and rolling stock; rail, air, and water port structures, terminals, and equipment.

(13) "Operations and maintenance" means a project delivery method in which the governmental body enters into a single contract for the routine operation, routine repair, and routine maintenance of an infrastructure facility.

(14) "Proposal development documents" means drawings and other design-related documents that are sufficient to fix and describe the size and character of an infrastructure facility as to architectural, structural, mechanical and electrical systems, materials, and such other elements as may be appropriate to the applicable project delivery method.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 11.

Editor's Note

2008 Act No. 174, Section 1, provides as follows:

"The General Assembly finds that:

"(1) it adopted a modified version of the 1979 ABA Model Procurement Code for State and Local Governments when it enacted 1981 Act No. 148. Since then, the ABA has revised its recommended model by adopting the 2000 ABA Model Procurement Code for State and Local Governments, which it developed in cooperation with, among others, the National Association of State Procurement Officials, the National Institute of Governmental Purchasing, the American Consulting Engineers Council, the Design Professionals Coalition, the Council on the Federal Procurement of A/E Services, the Engineers Joint Contracts Document Committee, and the National Society of Professional Engineers. One of the primary goals of the revision project was to encourage the competitive use of new forms of project delivery in public construction procurement; and

"(2) it is the intent of the General Assembly to facilitate the use of these alternate forms of project delivery by adopting, as modified herein, those portions of the new model code related to Article 5 (Procurement of Infrastructure Facilities and Services) of the model code. To that end, the relevant official comments to the model code, and the construction given to the model code, should be examined as persuasive authority for interpreting and construing the new code provisions created by this act."

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."

SUBARTICLE 3

Construction Services



Section 11-35-3005. Project delivery methods authorized.

(1) The following project delivery methods are authorized for procurements relating to infrastructure facilities:

(a) design-bid-build;

(b) construction management at-risk;

(c) operations and maintenance;

(d) design-build;

(e) design-build-operate-maintain; and

(f) design-build-finance-operate-maintain.

(2) In addition to those methods identified in item (1), the board, by regulation, and the State Engineer, in accordance with Section 11-35-3010, may:

(a) approve as an alternate project delivery method any combination of design, construction, finance, and services for operations and maintenance of an infrastructure facility; and

(b) allow or require the governmental body to follow any of the additional procedures established by Section 11-35-3024.

(3) Participation in a report or study that is later used in the preparation of design requirements for a project does not disqualify a firm from participating as a member of a proposing team in a construction management at-risk, design-build, design-build-operate-maintain, or design-build-finance-operate-maintain procurement unless the participation provides the business with a substantial competitive advantage. In the Manual for Planning and Execution of State Permanent Improvements, the State Engineer may establish guidance for the application of this item by governmental bodies.

HISTORY: 2008 Act No. 174, Section 2.

Editor's Note

2008 Act No. 174, Section 1, provides as follows:

"The General Assembly finds that:

"(1) it adopted a modified version of the 1979 ABA Model Procurement Code for State and Local Governments when it enacted 1981 Act No. 148. Since then, the ABA has revised its recommended model by adopting the 2000 ABA Model Procurement Code for State and Local Governments, which it developed in cooperation with, among others, the National Association of State Procurement Officials, the National Institute of Governmental Purchasing, the American Consulting Engineers Council, the Design Professionals Coalition, the Council on the Federal Procurement of A/E Services, the Engineers Joint Contracts Document Committee, and the National Society of Professional Engineers. One of the primary goals of the revision project was to encourage the competitive use of new forms of project delivery in public construction procurement; and

"(2) it is the intent of the General Assembly to facilitate the use of these alternate forms of project delivery by adopting, as modified herein, those portions of the new model code related to Article 5 (Procurement of Infrastructure Facilities and Services) of the model code. To that end, the relevant official comments to the model code, and the construction given to the model code, should be examined as persuasive authority for interpreting and construing the new code provisions created by this act."

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3010. Choice of project delivery method.

(1) Selection of Method. The project delivery method used for a state construction project must be that method which is most advantageous to the State and results in the most timely, economical, and successful completion of the construction project. The governmental body shall select, in accordance with regulations of the board, the appropriate project delivery method for a particular project and shall state in writing the facts and considerations leading to the selection of that particular method.

(2) State Engineer's Office Review. The governmental body shall submit its written report stating the facts and considerations leading to the selection of the particular project delivery method to the State Engineer's Office for its review.

(3) Approval or Disagreement by State Engineer's Office. The State Engineer's Office has ten days to review the data submitted by the governmental body to determine its position with respect to the particular project delivery method recommended for approval by the governmental body, and to notify the governmental body of its decision in writing. If the State Engineer's Office disagrees with the project delivery method selected, it may contest it by submitting the matter to the board for decision. Written notification by the State Engineer's Office to the governmental body of its intention to contest the project delivery method selected must include its reasons. The board shall hear the contest at its next regularly scheduled meeting after notification of the governmental body. If the board rules in support of the State Engineer's Office position, the governmental body shall receive written notification of the decision. If the board rules in support of the governmental body, the governmental body must be notified in writing and by that writing be authorized to use that project delivery method as previously recommended by the governmental body on the particular construction project.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 12.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3015. Source selection methods assigned to project delivery methods.

(1) Scope. This section specifies the source selection methods applicable to procurements for the project delivery methods identified in Section 11-35-3005 (Project delivery methods authorized), except as provided in Sections 11-35-1550 (Small Purchases), 11-35-1560 (Sole Source Procurement), and 11-35-1570 (Emergency Procurements).

(2) Design-bid-build:

(a) Design. Architect-engineer, construction management, and land surveying services. The qualifications based selection process in Section 11-35-3220 (Qualifications Based Selection Procedures) must be used to procure architect-engineer, construction management, and land surveying services, unless those services are acquired in conjunction with construction using one of the project delivery methods provided in Section 11-35-3015 (3), (5), (6), (7), and (8).

(b) Construction. Competitive sealed bidding, as provided in Section 11-35-1520 (Competitive Sealed Bidding), must be used to procure construction in design-bid-build procurements.

(3) Construction Management at-risk. Contracts for construction management at-risk must be procured as provided in either Section 11-35-1520 (Competitive Sealed Bidding) or Section 11-35-1530 (Competitive Sealed Proposals).

(4) Operations and Maintenance. Contracts for operations and maintenance must be procured as set forth in Section 11-35-1510 (Methods of Source Selection).

(5) Design-build. Contracts for design-build must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals), except that the regulations may describe the circumstances under which a particular design-build procurement does not require the submission of proposal development documents as required in Section 11-35-3024(2)(b).

(6) Design-build-operate-maintain. Contracts for design-build-operate-maintain must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals).

(7) Design-build-finance-operate-maintain. Contracts for design-build-finance-operate-maintain must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals).

(8) Other. Contracts for an alternate project delivery method approved pursuant to Section 11-35-3005(2) must be procured by a source selection method provided in Section 11-35-1510, as specified by the authority approving the alternative project delivery method.

HISTORY: 2008 Act No. 174, Section 3.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3020. Additional bidding procedures for construction procurement.

Exceptions in Competitive Sealed Bidding Procedures. The process of competitive sealed bidding as required by Section 11-35-3015(2)(b) must be performed in accordance with the procedures outlined in Article 5 of this code subject to the following exceptions:

(a) Invitation for Bids. Each governmental body is responsible for developing a formal invitation for bids for each state construction project. The invitation must include, but not be limited to, all contractual terms and conditions applicable to the procurement. A copy of each invitation for bids must be filed with the State Engineer's Office and must be advertised formally in an official state government publication. The manner in which this official state government publication must be published, the content of the publication itself, the frequency of the publication, the method of subscription to the publication, and the manner by which the publication is distributed must be established by regulation of the board.

(b) Bid Acceptance. Instead of Section 11-35-1520(6), the following provision applies. Bids must be accepted unconditionally without alteration or correction, except as otherwise authorized in this code. The governmental body's invitation for bids must set forth all requirements of the bid including, but not limited to:

(i) The governmental body, in consultation with the architect-engineer assigned to the project, shall identify by specialty in the invitation for bids all subcontractors who are expected to perform work for the prime contractor to or about the construction when those subcontractors' contracts are each expected to exceed three percent of the prime contractor's total base bid. In addition, the governmental body, in consultation with the architect-engineer assigned to the project, may identify by specialty in the invitation for bids a subcontractor who is expected to perform work which is vital to the project. The determination of which subcontractors are included in the list provided in the invitation for bids is not protestable pursuant to Section 11-35-4210 or another provision of this code. A bidder in response to an invitation for bids shall set forth in his bid the name of only those subcontractors to perform the work as identified in the invitation for bids. If the bidder determines to use his own employees to perform a portion of the work for which he would otherwise be required to list a subcontractor and if the bidder is qualified to perform that work under the terms of the invitation for bids, the bidder shall list himself in the appropriate place in his bid and not subcontract that work except with the approval of the governmental body for good cause shown.

(ii) Failure to complete the list provided in the invitation for bids renders the bidder's bid unresponsive.

(iii) The governmental body shall send all responsive bidders a copy of the bid tabulation within ten working days following the bid opening.

(c) Instead of Section 11-35-1520(10), the following provisions apply:

(i) Unless there is a compelling reason to reject bids as prescribed by regulation of the board, notice of an intended award of a contract to the lowest responsive and responsible bidder whose bid meets the requirements set forth in the invitation for bids must be given by posting the notice at a location that is specified in the invitation for bids. The invitation for bids and the posted notice must contain a statement of the bidder's right to protest pursuant to Section 11-35-4210(1) and the date and location of posting must be announced at bid opening. In addition to posting notice, the governmental body promptly shall send all responsive bidders a copy of the notice of intended award and of the bid tabulation. The mailed notice must indicate the posting date and must contain a statement of the bidder's right to protest pursuant to Section 11-35-4210(1).

(ii) After ten days' notice is given, the governmental body may enter into a contract with the bidder named in the notice in accordance with the provisions of this code and of the bid solicited. The procurement officer must comply with Section 11-35-1810.

(iii) If, at bid opening, only one bid is received and determined to be responsive and responsible and within the governmental body's construction budget, award may be made without the ten-day waiting period.

(d) Negotiations after Unsuccessful Competitive Sealed Bidding. Instead of Section 11-35-1540, the following provisions apply:

(i) If bids received pursuant to an invitation for bids exceed available funds, and it is determined in writing by the governmental body that circumstances do not permit the delay required to resolicit competitive sealed bids, and the base bid, less deductive alternates, does not exceed available funds by an amount greater than ten percent of the construction budget established for that portion of the work, a contract may be negotiated pursuant to this section with the lowest responsible and responsive bidder. The governmental body may change the scope of the work to reduce the cost to be within the established construction budget but may not reduce the cost below the established construction budget more than ten percent without a written request by the agency and the written approval of the chief procurement officer based on the best interest of the State.

(ii) If the lowest base bid received pursuant to an invitation for bids exceeds approved available funds and the governmental body is able to identify additional funds for the project, as certified by the appropriate fiscal officers, in the amount of the difference between the lowest base bid and the approved available funds for the project, the governmental body shall submit its request to use those additional funds to the board and the Joint Bond Review Committee in accordance with Sections 2-47-40 and 2-47-50.

HISTORY: 1981 Act No. 148, Section 1; 1981 Act No. 179 Section 16; 1992 Act No. 442, Section 1; 1993 Act No. 178, Section 27; 1993 Act No. 164, Part II, Section 65; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 40; 2008 Act No. 174, Section 13.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3021. Subcontractor substitution.

(1) After notice of an award or intended award has been given, whichever is earlier, the prospective contractor identified in the notice may not substitute a business as subcontractor in place of a subcontractor listed in the prospective contractor's bid or proposal, except for one or more of the following reasons:

(a) upon a showing satisfactory to the governmental body by the prospective contractor that:

(i) the listed subcontractor is not financially responsible;

(ii) the listed subcontractor's scope of work did not include a portion of the work required in the plans and specifications, and the exclusion is not clearly set forth in the subcontractor's original bid;

(iii) the listed subcontractor was listed as a result of an inadvertent clerical error, but only if that request is made within four working days of opening;

(iv) the listed subcontractor failed or refused to submit a performance and payment bond when requested by the prospective contractor after the subcontractor had represented to the prospective contractor that the subcontractor could obtain a performance and payment bond; and

(v) the listed subcontractor must be licensed and did not have the license at the time required by law;

(b) if the listed subcontractor fails or refuses to perform his subcontract;

(c) if the work of the listed subcontractor is found by the governmental body to be substantially unsatisfactory;

(d) upon mutual agreement of the contractor and subcontractor; and

(e) with the consent of the governmental body for good cause shown.

(2) The request for substitution must be made to the governmental body in writing. This written request does not give rise to a private right of action against the prospective contractor in the absence of actual malice.

(3) If substitution is allowed, the prospective contractor, before obtaining prices from another subcontractor, must attempt in good faith to negotiate a subcontract with at least one subcontractor whose bid was received before the submission of the prospective contractor's offer. This section does not affect a contractor's ability to request withdrawal of a bid in accordance with the provisions of this code and the regulations promulgated pursuant to it.

(4) This section applies to a procurement conducted using the source selection methods authorized by Section 11-35-3015(2)(b), (3), (5), (6), (7), and (8).

HISTORY: 2008 Act No. 174, Section 4.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3023. Prequalification on state construction.

(A) In accordance with this section and procedures published by the State Engineer, a governmental body may limit participation in a solicitation for construction to only those businesses, including potential subcontractors, that are prequalified. The prequalification process may be used only with the approval and supervision of the State Engineer's Office. If businesses are prequalified, the governmental body must issue a request for qualifications. Adequate public notice of the request for qualifications must be given in the manner provided in Section 11-35-1520(3). The request must contain, at a minimum, a description of the general scope of work to be acquired, the deadline for submission of information, and how businesses may apply for consideration. The evaluation criteria must include, but not be limited to, prior performance, recent past references on all aspects of performance, financial stability, and experience on similar construction projects. Using only the criteria stated in the request for qualifications, businesses must be ranked from most qualified to least qualified. The basis for the ranking must be determined in writing. If fewer than two businesses are prequalified, the prequalification process must be canceled. The determination regarding how many offers to solicit is not subject to review pursuant to Article 17 of this code. Section 11-35-1520(4) (Request for Qualifications) and Section 11-35-1530(4) (Request for Qualifications) do not apply to a procurement of construction.

(B) In a design-bid-build procurement, the prequalification process may be used only if the construction involved is unique in nature, over ten million dollars in value, or involves special circumstances, as determined by the State Engineer. In a design-bid-build procurement, the minimum requirements for prequalification must be published in the request for qualifications. Offers must be sought from all businesses that meet the published minimum requirements for prequalification.

HISTORY: 2008 Act No. 174, Section 4.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3024. Additional procedures applicable to procurement of certain project delivery methods.

(1) Applicability. In addition to the requirements of Section 11-35-1530 (Competitive Sealed Proposals), the procedures in this section apply as provided in items (2), (3), and (4) below.

(2) Content of Request for Proposals. A Request for Proposals for design-build, design-build-operate-maintain, or design-build-finance-operate-maintain:

(a) must include design requirements;

(b) must solicit proposal development documents; and

(c) may, if the governmental body determines that the cost of preparing proposals is high in view of the size, estimated price, and complexity of the procurement:

(i) prequalify offerors in accordance with Section 11-35-3023 by issuing a request for qualifications in advance of the request for proposals;

(ii) select, pursuant to procedures designated in the Manual for Planning and Execution of State Permanent Improvements, a short list of responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award before discussions and evaluations pursuant to Section 11-35-1530, if the number of proposals to be short-listed is stated in the Request for Proposals and prompt public notice is given to all offerors as to which proposals have been short-listed; or

(iii) pay stipends to unsuccessful offerors, if the amount of the stipends and the terms under which stipends are paid are stated in the Request for Proposals.

(3) Evaluation Factors. A Request for Proposals for design-build, design-build-operate-maintain, or design-build-finance-operate-maintain must:

(a) state the relative importance of (i) demonstrated compliance with the design requirements, (ii) offeror qualifications, (iii) financial capacity, (iv) project schedule, (v) price, or life-cycle price for design-build-operate-maintain and design-build-finance-operate-maintain procurements, and (vi) other factors, if any; and

(b) in circumstances designated in the Manual for Planning and Execution of State Permanent Improvements, require each offeror to identify an Independent Peer Reviewer whose competence and qualifications to provide that service must be an additional evaluation factor in the award of the contract.

(4) Unless excused by the State Engineer, the State Engineer's Office shall oversee the evaluation process for a procurement of construction if factors other than price are considered in the evaluation of a proposal.

HISTORY: 2008 Act No. 174, Section 4.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3030. Bond and security.

(1) Bid Security.

(a) Requirement for Bid Security. Bid security is required for all competitive sealed bidding for construction contracts in a design-bid-build procurement in excess of fifty thousand dollars and other contracts as may be prescribed by the State Engineer's Office. Bid security is a bond provided by a surety company meeting the criteria established by the regulations of the board or otherwise supplied in a form that may be established by regulation of the board.

(b) Amount of Bid Security. Bid security must be in an amount equal to at least five percent of the amount of the bid at a minimum.

(c) Rejection of Bids for Noncompliance with Bid Security Requirements. When the invitation for bids requires security, noncompliance requires that the bid be rejected except that a bidder who fails to provide bid security in the proper amount or a bid bond with the proper rating must be given one working day from bid opening to cure the deficiencies. If the bidder is unable to cure these deficiencies within one working day of bid opening, his bid must be rejected.

(d) Withdrawal of Bids. After the bids are opened, they must be irrevocable for the period specified in the invitation for bids. If a bidder is permitted to withdraw its bid before bid opening pursuant to Section 11-35-1520(7), action must not be had against the bidder or the bid security.

(2) Contract Performance Payment Bonds.

(a) When Required-Amounts. The following bonds or security must be delivered to the governmental body and become binding on the parties upon the execution of the contract for construction:

(i) a performance bond satisfactory to the State, executed by a surety company meeting the criteria established by the board in regulations, or otherwise secured in a manner satisfactory to the State, in an amount equal to one hundred percent of the portion of the contract price that does not include the cost of operation, maintenance, and finance;

(ii) a payment bond satisfactory to the State, executed by a surety company meeting the criteria established by the board in regulations, or otherwise secured in a manner satisfactory to the State, for the protection of all persons supplying labor and material to the contractor or its subcontractors for the performance of the construction work provided for in the contract. The bond must be in an amount equal to one hundred percent of the portion of the contract price that does not include the cost of operation, maintenance, and finance;

(iii) in the case of a construction contract valued at fifty thousand dollars or less, the governmental body may waive the requirements of (i) and (ii) above, if the governmental body has protected the State;

(iv) in the case of a construction manager at-risk contract, the solicitation may provide that bonds or security are not required during the project's preconstruction or design phase, if construction does not commence until the requirements of (i) and (ii) above have been satisfied.

(b) Authority to Require Additional Bonds. Item (2) does not limit the authority of the board to require a performance bond or other security in addition to these bonds, or in circumstances other than specified in subitem (a) of that item in accordance with regulations promulgated by the board.

(c) Suits on Payment Bonds-Right to Institute. A person who has furnished labor, material, or rental equipment to a bonded contractor or his subcontractors for the work specified in the contract, and who has not been paid in full for it before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by the person or material or rental equipment was furnished or supplied by the person for which the claim is made, has the right to sue on the payment bond for the amount, or the balance of it, unpaid at the time of institution of the suit and to prosecute the action for the sum or sums justly due the person. A remote claimant has a right of action on the payment bond only upon giving written notice to the contractor within ninety days from the date on which the person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which the claim is made, stating with substantial accuracy the amount claimed as unpaid and the name of the party to whom the material or rental equipment was furnished or supplied or for whom the labor was done or performed. The written notice to the bonded contractor must be served personally or served by mailing the notice by registered or certified mail, postage prepaid, in an envelope addressed to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. The aggregate amount of a claim against the payment bond by a remote claimant may not exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. The written notice to the bonded contractor must generally conform to the requirements of Section 29-5-20(B) and sent by certified or registered mail to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, payment by the bonded contractor may not lessen the amount recoverable by the remote claimant. The aggregate amount of claims on the payment bond may not exceed the penal sum of the bond. A suit under this section must not be commenced after the expiration of one year after the last date of furnishing or providing labor, services, materials, or rental equipment.

For purposes of this section, "bonded contractor" means the contractor or subcontractor furnishing the payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor or supplier of a bonded contractor, but no expressed or implied contractual relationship with the bonded contractor. Any payment bond surety for the bonded contractor must have the same rights and defenses of the bonded contractor as provided in this section.

(d) Suits on Payment Bonds-Where and When Brought. Every suit instituted upon a payment bond must be brought in a court of competent jurisdiction for the county or circuit in which the construction contract was to be performed; except that a suit must not be commenced after the expiration of one year after the day on which the last of the labor was performed or material was supplied by the person bringing suit. The obligee named in the bond need not be joined as a party in the suit.

(3) Bonds Forms and Copies.

(a) Bonds Forms. The board shall promulgate by regulation the form of the bonds required by this section.

(b) Certified Copies of Bonds. A person may request and obtain from the governmental body a certified copy of a bond upon payment of the cost of reproduction of the bond and postage, if any. A certified copy of a bond is prima facie evidence of the contents, execution, and delivery of the original.

(4) Retention.

(a) Maximum amount to be withheld. In a contract or subcontract for construction which provides for progress payments in installments based upon an estimated percentage of completion, with a percentage of the contract's proceeds to be retained by the State or general contractor pending completion of the contract or subcontract, the retained amount of each progress payment or installment must be no more than three and one-half percent.

(b) Release of Retained Funds. When the work to be performed on a state construction project or pursuant to a state construction contract is to be performed by multiple prime contractors or by a prime contractor and multiple subcontractors, the work contracted to be done by each individual contractor or subcontractor is considered a separate division of the contract for the purpose of retention. As each division of the contract is certified as having been completed, that portion of the retained funds which is allocable to the completed division of the contract must be released forthwith to the prime contractor, who, within ten days of its receipt, shall release to the subcontractor responsible for the completed work the full amount of retention previously withheld from him by the prime contractor.

(5) Bonds for Bid Security and Contract Performance. The requirement of a bond for bid security on a construction contract, pursuant to subsection (1), and a construction contract performance bond, pursuant to subsection (2), may not include a requirement that the surety bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Sections 29-31; 1993 Act No. 164, Part II, Section 10A; 1997 Act No. 153, Section 1; 2000 Act No. 240, Section 2; 2002 Act No. 253, Section 3; 2005 Act No. 97, Section 1; 2006 Act No. 376, Section 41; 2008 Act No. 174, Section 14; 2014 Act No. 264 (S.1026), Section 3, eff June 6, 2014.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."

Effect of Amendment

2014 Act No. 264, Section 3, in subsection (c), fourth sentence from the end, substituted "generally conform to the requirements of Section 29-5-20(B) and sent by certified or registered mail" for "be served personally or sent by fax or by electronic mail or by registered or certified mail, postage prepaid,", and added the last sentence relating to time for bringing suit.



Section 11-35-3035. Errors and omissions insurance.

Regulations shall be promulgated that specify when a governmental body shall require offerors to provide appropriate errors and omissions insurance to cover architectural and engineering services under the project delivery methods set forth in Section 11-35-3005(1)(a), (d), (e), and (f).

HISTORY: 2008 Act No. 174, Section 5.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3037. Other forms of security.

The governmental body may require one or more of the following forms of security to assure the timely, faithful, and uninterrupted provision of operations and maintenance services procured separately or as one element of another project delivery method:

(a) operations period surety bonds that secure the performance of the contractor's operations and maintenance obligations;

(b) letters of credit in an amount appropriate to cover the cost to the governmental body of preventing infrastructure service interruptions for a period up to twelve months; and

(c) appropriate written guarantees from the contractor, or depending upon the circumstances, from a parent corporation, to secure the recovery of reprocurement costs to the governmental body if the contractor defaults in performance.

HISTORY: 2008 Act No. 174, Section 5.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3040. Contract clauses and their administration.

(1) Contract Clauses. State construction contracts and subcontracts may include clauses providing for adjustments in prices, time of performance, and other appropriate contract provisions including, but not limited to:

(a) the unilateral right of a governmental body to order in writing:

(i) all changes in the work within the scope of the contract, and

(ii) all changes in the time of performance of the contract which do not alter the scope of the contract work;

(b) variations occurring between estimated quantities of work in the contract and actual quantities;

(c) suspension of work ordered by the governmental body;

(d) site conditions differing from those indicated in the contract or ordinarily encountered.

(2) Price Adjustments.

(a) Adjustments in price pursuant to clauses adopted or promulgated pursuant to Section 11-35-2010 must be computed and documented with a written determination. The price adjustment agreed upon must approximate the actual cost to the contractor and all costs incurred by the contractor must be justifiably compared with prevailing industry standards, including reasonable profit. Costs must be properly itemized and supported by substantiating data sufficient to permit evaluation before commencement of the pertinent performance or as soon after that as practicable, and must be arrived at through whichever one of the following ways is the most valid approximation of the actual cost to the contractor:

(i) by unit prices specified in the contract or subsequently agreed upon;

(ii) by the costs attributable to the events or situations under those clauses with adjustment of profits or fee, all as specified in the contract or subsequently agreed upon;

(iii) by agreement on a fixed price adjustment;

(iv) in another manner as the contracting parties may mutually agree; or

(v) in the absence of agreement by the parties, through unilateral determination by the governmental body of the costs attributable to the events or situations under those clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable sections of the regulations issued pursuant to this chapter and subject to the provisions of Article 17 of this chapter.

(b) A contractor is required to submit cost or pricing data if an adjustment in contract price is subject to the provisions of Section 11-35-1830.

(3) Additional Contract Clauses. The construction contracts and subcontracts may include clauses providing for appropriate remedies that cover as a minimum:

(a) specified excuses for delay or nonperformance;

(b) termination of the contract for default;

(c) termination of the contract in whole or in part for the convenience of the governmental body.

(4) Modification of Required Clauses. The chief procurement officer may vary the clauses promulgated by the board pursuant to subsection (1) and subsection (3) of this section for inclusion in a particular construction contract if the variations are supported by a written determination that states the circumstances justifying the variations, if notice of a material variation is stated in the invitation for bids.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 42.



Section 11-35-3050. Cost principles regulations for construction contractors.

The board may promulgate regulations setting forth cost principles which shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under provisions in construction contracts which provide for the reimbursement of costs.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-3060. Fiscal responsibility.

Every contract modification, change order, or contract price adjustment under a construction contract with the State is subject to Sections 2-47-40 and 2-47-50.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 43.



Section 11-35-3070. Approval of architectural, engineering, or construction changes which do not alter scope or intent or exceed approved budget.

A governmental body may approve and pay for amendments to architectural/engineering contracts and change orders to construction contracts, within the governmental body's certification, which do not alter the original scope or intent of the project and which do not exceed the previously approved project budget.

HISTORY: 2008 Act No. 174, Section 6.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."

SUBARTICLE 5

Architect-Engineer, Construction Management, and Land Surveying Services



Section 11-35-3210. Policy.

Policy. It is the policy of this State to announce publicly all requirements for architect-engineer, construction management, and land surveying services and to negotiate contracts for such services on the basis of demonstrated competence and qualification for the particular type of services required and at fair and reasonable prices.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 32; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 15.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3215. Preference for resident design service; definitions; exceptions.

(A) As used in this section:

(1) "Design services" means architect-engineer, construction management, or land surveying services as defined in Section 11-35-2910 and awarded pursuant to Section 11-35-3220.

(2) "Resident" means a business that employs, either directly or through consultants, an adequate number of persons domiciled in South Carolina to perform a majority of the design services involved in the procurement.

(B) A business responding to an invitation involving design services shall submit a certification with its response stating whether the business is a resident for purposes of the procurement. Submission of a certification under false pretenses is grounds for suspension or debarment.

(C) An award to a nonresident of a contract involving design services must be supported by a written determination explaining why the award was made to the selected firm.

(D) In an evaluation conducted pursuant to Section 11-35-3220, a resident firm must be ranked higher than a nonresident firm if the agency selection committee finds the two firms otherwise equally qualified.

(E) This section does not apply to a procurement if either the procurement does not involve construction or the design services are a minor accompaniment to a contract for nondesign services.

HISTORY: 2006 Act No. 375, Section 1; 2009 Act No. 72, Section 4.

Editor's Note

2009 Act No. 72, Section 6 provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued after that date; except that Sections 1, 2, and 4 of this act take effect upon and apply to solicitations issued after the first Monday in September following approval by the Governor."



Section 11-35-3220. Qualifications based selection procedures.

(1) Agency Selection Committee. A governmental body shall establish its own architect-engineer, construction management, and land surveying services selection committee, referred to as the agency selection committee, which must be composed of those individuals the agency head determines to be qualified to make an informed decision as to the most competent and qualified firm for the proposed project. The head of the governmental body or his qualified responsible designee shall sit as a permanent member of the agency selection committee for the purpose of coordinating and accounting for the committee's work. To assist an agency selection committee in the selection of firms to be employed for significant or highly technical projects and to facilitate prompt selections, the agency selection committee may invite the State Engineer or his designee to sit as a nonvoting member of the committee.

(2)(a) Advertisement of Project Description. The agency selection committee is responsible for:

(i) developing a description of the proposed project;

(ii) enumerating all required professional services for that project; and

(iii) preparing a formal invitation to firms for submission of information.

(b) The invitation must include, but not be limited to, the project title, the general scope of work, a description of all professional services required for that project, the submission deadline, and how interested firms may apply for consideration. The agency selection committee shall file a copy of the project description and the invitation with the State Engineer's Office. The invitation must be advertised formally in an official state government publication. The manner in which this official state government publication must be published, the content of the publication itself, the frequency of the publication, the method for subscription to the publication, and the manner by which the publication is distributed must be established by regulation of the board.

(3) Response to Invitation. The date for submission of information from interested persons or firms in response to an invitation must not be less than fifteen days after publication of the invitation. Interested architect- engineer, construction management, and land surveying persons or firms shall respond to the invitation with the submission of a current and accurate Federal Standard Form 254, Architect-Engineer and Related Services Questionnaire, and Federal Standard Form 255, Architect-Engineer and Related Services Questionnaire for Specific Project, or their successor forms or similar information as the board may prescribe by regulation, and other information that the particular invitation may require.

(4) Interviews with Interested Firms. Following receipt of information from all interested persons and firms, the agency selection committee shall hold interviews with at least three persons or firms who respond to the committee's advertisement and who are considered most qualified on the basis of information available before the interviews. A list of firms selected for interview must be sent to all firms that submitted information in response to the advertisement, before the date selected for the interviews. If less than three persons or firms respond to the advertisement, the committee shall hold interviews with those that did respond. The agency selection committee's determination as to which are to be interviewed must be in writing and based upon its review and evaluation of all submitted materials. The written report of the committee must list specifically the names of all persons and firms that responded to the advertisement and enumerate the reasons of the committee for selecting those to be interviewed. The purpose of the interviews is to provide the further information that may be required by the agency selection committee to fully acquaint itself with the relative qualifications of the several interested firms.

(5) Selection and Ranking of the Three Most Qualified.

(a) The agency selection committee shall evaluate each of the persons or firms interviewed in view of their:

(i) past performance;

(ii) the ability of professional personnel;

(iii) demonstrated ability to meet time and budget requirements;

(iv) location and knowledge of the locality of the project if the application of this criterion leaves an appropriate number of qualified firms, given the nature and size of the project;

(v) recent, current, and projected workloads of the firms;

(vi) creativity and insight related to the project;

(vii) related experience on similar projects;

(viii) volume of work awarded by the using agency to the person or firm during the previous five years, with the objective of effectuating an equitable distribution of contracts by the State among qualified firms including Minority Business Enterprises certified by the South Carolina Office of Small and Minority Business Assistance and firms that have not had previous state work; and

(ix) any other special qualification required pursuant to the solicitation of the using agency.

(b) Based upon these evaluations, the agency selection committee shall select the three persons or firms that, in its judgment, are the best qualified, ranking the three in priority order. The agency selection committee's report ranking the three chosen persons or firms must be in writing and include data substantiating its determinations.

(6) Notice of Selection and Ranking. When it is determined by the agency that the ranking report is final, written notification of the highest ranked person or firm must be sent immediately to all firms interviewed.

(7) Negotiation of Contract. The governing body of the governmental body or its designee shall negotiate a contract for services with the most qualified person or firm at a compensation that is fair and reasonable to the State. If the governing body of the governmental body or its designee is unable to negotiate a satisfactory contract with this person or firm, negotiations must be terminated formally. Negotiations must commence in the same manner with the second and then the third most qualified until a satisfactory contract is negotiated. If an agreement is not reached with one of the three, additional persons or firms in order of their competence and qualifications must be selected after consultation with the agency selection committee, and negotiations must be continued in the same manner until agreement is reached.

(8) State Engineer's Office Review. The head of the governmental body shall submit the following documents to the State Engineer's Office for its review:

(a) the written report of the agency selection committee, listing the persons or firms that responded to the invitation to submit information and enumerating the reasons of the committee for selecting the particular ones to be interviewed;

(b) the written ranking report of the agency selection committee and all data substantiating the determinations made in that report; and

(c) the tentative contract between the governmental body and the selected person or firm.

(9) Approval or Disagreement by State Engineer's Office. The State Engineer's Office has ten days to review the data submitted by the agency selection committee, and to determine its position with respect to the particular person or firm recommended for approval by the agency. If the State Engineer's Office disagrees with the proposal, it may contest the proposal by submitting the matter to the board for decision. In the event of approval, the State Engineer's Office shall notify immediately in writing the governmental body and the person or firm selected of the award and authorize the governmental body to execute a contract with the selected person or firm. In the event of disagreement, the State Engineer's Office immediately shall notify the governmental body in writing of its intention to contest the ranking and the reasons for it. All contract negotiations by the governing body must be suspended pending a decision by the board concerning a contested ranking. The board shall hear contests at its next regularly scheduled meeting after notification of the governmental body. If the board rules in support of the State Engineer's Office position, the governmental body shall submit the name of another person or firm to the State Engineer's Office for consideration, selected in accordance with the procedures prescribed in this section. If the board rules in support of the governmental body, the governmental body must be notified in writing and authorized to execute a contract with the selected person or firm.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 33; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 44; 2008 Act No. 174, Section 16.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3230. Exception for small architect-engineer and land surveying services contract.

(1) Procurement Procedures for Certain Contracts. A governmental body securing architect-engineer or land surveying service which is estimated not to exceed twenty-five thousand dollars may award contracts by direct negotiation and selection, taking into account:

(a) the nature of the project;

(b) the proximity of the architect-engineer or land surveying services to the project;

(c) the capability of the architect, engineer, or land surveyor to produce the required service within a reasonable time;

(d) past performance; and

(e) ability to meet project budget requirements.

(2) Maximum Fees Payable to One Person or Firm. Fees paid during the twenty-four month period immediately preceding negotiation of the contract by a single governmental body for professional services performed by an architectural-engineering or land surveying firm pursuant to Section 11-35-3230(1) may not exceed seventy-five thousand dollars. Persons or firms seeking to render professional services pursuant to this section shall furnish the governmental body with whom the firm is negotiating a list of professional services, including fees paid for them, performed for the governmental body during the fiscal year immediately preceding the fiscal year in which the negotiations are occurring and during the fiscal year in which the negotiations are occurring.

(3) Submission of Contracts to State Engineer's Office. Copies of contracts, including the negotiated scope of services and fees, awarded pursuant to this section must be submitted to the State Engineer's Office for information.

(4) Splitting of Larger Projects Prohibited. A governmental body may not break a project into small projects for the purpose of circumventing the provisions of Section 11-35-3220 and this section.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 34; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 45; 2008 Act No. 174, Section 17.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3240. Manual for planning and execution of state permanent improvements.

As relates to this code and the ensuing regulations, a "Manual for Planning and Execution of State Permanent Improvements" may be published by the board or its designee for use by governmental bodies and included, by reference, in the regulations of the board. The manual may be revised as the board considers necessary, except that proposed changes are not effective until the board has provided the public at least sixty days to make written comments after notice of the proposed changes is published in South Carolina Business Opportunities.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 46.



Section 11-35-3245. Architect, engineer, or construction manager; performance of other work.

(a) An architect or engineer performing design work, or a construction manager performing construction management services, both as described in Section 11-35-2910(1) and (3), under a contract awarded pursuant to the provisions of Section 11-35-3220 or Section 11-35-3230, may not perform other work, by later amendment or separate contract award, on that project as a contractor or subcontractor either directly or through a business in which he or his architectural engineering or construction management firm has greater than a five percent interest.

(b) For purposes of this section, safety compliance and other incidental construction support activities performed by the construction manager are not considered work performed as a contractor or subcontractor. If the construction manager performs or is responsible for safety compliance and other incidental construction support activities, and these support activities are in noncompliance with the provisions of Section 41-15-210, then the construction management firm is subject to all applicable fines and penalties.

(c) This section applies only to procurements for construction using the design-bid-build project delivery method.

HISTORY: 1991 Act No. 4, Section 1; 1994 Act No. 345, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 47; 2008 Act No. 174, Section 18.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."



Section 11-35-3310. Indefinite delivery contracts for construction items, architectural-engineering, and land surveying services.

(1) General Applicability. Indefinite delivery contracts may be awarded on an as-needed basis for construction services pursuant to the procedures in Section 11-35-3015(2)(b) and for architectural-engineering and land-surveying services pursuant to Section 11-35-3220.

(a) Construction Services. When construction services contracts are awarded, each contract must be limited to a total expenditure of seven hundred fifty thousand dollars for a two-year period with individual project expenditures not to exceed one hundred fifty thousand dollars; however, for public institutions of higher learning, and for technical college service contracts authorized by the State Board for Technical and Comprehensive Education, these limits shall be one million dollars for total expenditures and two hundred fifty thousand dollars for individual expenditures within the time periods specified.

(b) Architectural-Engineering and Land-Surveying Services. When architectural-engineering and land-surveying services contracts are awarded, each contract must be limited to a total expenditure of three hundred thousand dollars for a two-year period with individual project expenditures not to exceed one hundred thousand dollars; however, for public institutions of higher learning, and for technical college service contracts authorized by the State Board for Technical and Comprehensive Education, these limits shall be five hundred thousand dollars for total expenditures and two hundred thousand dollars for individual expenditures within the time periods specified.

(2) Small Indefinite Delivery Contracts. Small indefinite delivery contracts for architectural-engineering and land-surveying services may be procured as provided in Section 11-35-3230. A contract established under this section must be subject to Section 11-35-3230, and any regulations promulgated except that for public institutions of higher learning, and for technical college delivery contracts authorized by the State Board for Technical and Comprehensive Education, the individual and total contract limits shall be fifty thousand and one hundred fifty thousand dollars, respectively.

HISTORY: 1993 Act No. 178, Section 35; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 19; 2011 Act No. 74, Pt V, Section 7, eff August 1, 2011.

Editor's Note

2008 Act No. 174, Section 21, provides as follows:

"This act takes effect upon approval by the Governor and applies to solicitations issued on or after January 1, 2008."

Effect of Amendment

The 2011 amendment rewrote the section.



Section 11-35-3410. Contract clauses and their administration.

(1) Contract Clauses. The board may promulgate regulations requiring the inclusion in state supplies, services, and information technology contracts of clauses providing for adjustments in prices, time of performance, or other contract provisions, as appropriate, and covering the following subjects:

(a) the unilateral right of a governmental body to order in writing changes in the work within the scope of the contract and temporary stopping of the work or delaying performance; and

(b) variations occurring between estimated quantities of work in a contract and actual quantities.

(2)(a) Price Adjustments. Adjustments in price pursuant to clauses promulgated under subsection (1) of this section shall be computed and documented with a written determination. The price adjustment agreed upon shall approximate the actual cost to the contractor, and all costs incurred by the contractor shall be justifiable compared with prevailing industry standards, including a reasonable profit. Costs shall be properly itemized and supported by substantiating data sufficient to permit evaluation before commencement of the pertinent performance or as soon thereafter as practicable, and shall be arrived at through whichever one of the following ways is the most valid approximation of the actual cost to the contractor:

(i) by unit prices specified in the contract or subsequently agreed upon;

(ii) by the costs attributable to the events or situations under such clauses with adjustment for profit or fee, all specified in the contract or subsequently agreed upon;

(iii) by agreement on a fixed price adjustment;

(iv) by rates determined by the Public Service Commission and set forth in the applicable tariffs;

(v) in such other manner as the contracting parties may mutually agree; or

(vi) in the absence of agreement by the parties, through unilateral determination by the governmental body of the costs attributable to the events or situations under such clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable sections of the regulations issued under Article 13 of this chapter and subject to the provisions of Article 17 of this chapter.

(b) A contractor shall be required to submit cost or pricing data if any adjustment in contract price is subject to the provisions of Section 11-35-1830.

(3) Additional Contract Clauses. The board shall be authorized to promulgate regulations requiring the inclusion in state supplies, services, and information technology contracts of clauses providing for appropriate remedies and covering the following subjects:

(a) specified excuses for delay or nonperformance;

(b) termination of the contract for default; and

(c) termination of the contract in whole or in part for the convenience of the governmental body.

(4) Modification of Clauses. The chief procurement officer may vary the clauses promulgated by the board under subsection (1) and subsection (3) of this section for inclusion in any particular state contract; provided, that any variations are supported by a written determination that states the circumstances justifying such variations; and provided, further, that notice of any such material variations shall be stated in the invitation for bids or request for proposals.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 48.



Section 11-35-3510. Cost principles required for supplies and services contracts.

The board may promulgate regulations setting forth cost principles that must be used to determine the allowability of incurred costs for the purpose of reimbursing costs under provisions in supplies, services, and information technology contracts that provide for the reimbursement of costs.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 49.



Section 11-35-3620. Management of warehouses and inventory.

Until such time as the General Assembly may act upon the warehousing and inventory management plan, all powers and responsibilities for management of warehouses and inventory shall be vested in the agency owning, renting, or leasing the warehouses or inventory.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 3

Regulations For Sale, Lease, Transfer, and Disposal



Section 11-35-3810. Regulations for sale, lease, transfer and disposal.

Subject to existing provisions of law, the board shall promulgate regulations governing:

(1) the sale, lease, or disposal of surplus supplies by public auction, competitive sealed bidding, or other appropriate methods designated by such regulations;

(2) the transfer of excess supplies between agencies and departments.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-3820. Allocation of proceeds for sale or disposal of surplus supplies.

Except as provided in Section 11-35-1580 and Section 11-35-3830 and the regulations pursuant to them, the sale of all state-owned supplies, or personal property not in actual public use must be conducted and directed by the Division of General Services of the Department of Administration. The sales must be held at such places and in a manner as in the judgment of the Division of General Services is most advantageous to the State. Unless otherwise determined, sales must be by either public auction or competitive sealed bid to the highest bidder. Each governmental body shall inventory and report to the division all surplus personal property not in actual public use held by that governmental body for sale. The division shall deposit the proceeds from the sales, less expense of the sales, in the state general fund or as otherwise directed by regulation. This policy and procedure applies to all governmental bodies unless exempt by law.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 50; 2014 Act No. 121 (S.22), Pt V, Section 7.U, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.U, substituted "Division of General Services of the Department of Administration" for "designated board office"; substituted "Division of General Services" for "designated board office"; substituted "report to the division" for "report to the designated board office"; and substituted "The division shall deposit" for "The designated board office shall deposit".



Section 11-35-3830. Trade-in sales.

(1) Trade-in Value. Unless otherwise provided by law, governmental bodies may trade-in personal property, the trade-in value of which may be applied to the procurement or lease of like items. The trade-in value of such personal property shall not exceed an amount as specified in regulations promulgated by the board.

(2) Approval of Trade-in Sales. When the trade-in value of personal property of a governmental body exceeds the specified amount, the board shall have the authority to determine whether:

(a) the subject personal property shall be traded in and the value applied to the purchase of new like items; or

(b) the property shall be classified as surplus and sold in accordance with the provisions of Section 11-35-3820. The board's determination shall be in writing and be subject to the provisions of this chapter.

(3) Record of Trade-in Sales. Governmental bodies shall submit quarterly to the materials management officer a record listing all trade-in sales made under subsections (1) and (2) of this section.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-3840. Licensing for public sale of certain publications and materials.

The division may license for public sale publications, including South Carolina Business Opportunities, materials pertaining to training programs, and information technology products that are developed during the normal course of its activities. The items must be licensed at reasonable costs established in accordance with the cost of the items. All proceeds from the sale of the publications and materials must be placed in a revenue account and expended for the cost of providing the services.

HISTORY: 1982 Act No. 466, Part II, Section 26; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 51; 2014 Act No. 121 (S.22), Pt V, Section 7.U, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.U, substituted "The division" for "The State Budget and Control Board", and substituted "normal course of its activities" for "normal course of the board's activities".



Section 11-35-3850. Sale of unserviceable supplies.

Governmental bodies approved by the board may sell any supplies owned by it after the supplies have become entirely unserviceable and can properly be classified as "junk", in accordance with procedures established by the designated board office. All sales of unserviceable supplies by the governmental body must be made in public to the highest bidder, after advertising for fifteen days, and the funds from the sales must be credited to the account of the governmental body owning and disposing of the unserviceable supplies.

HISTORY: 2006 Act No. 376, Section 2.

Editor's Note

This section was formerly codified as Section 11-35-4020.



Section 11-35-4210. Right to protest; procedure; duty and authority to attempt to settle; administrative review; stay of procurement.

(1) Right to Protest; Exclusive Remedy.

(a) A prospective bidder, offeror, contractor, or subcontractor who is aggrieved in connection with the solicitation of a contract shall protest to the appropriate chief procurement officer in the manner stated in subsection (2)(a) within fifteen days of the date of issuance of the Invitation For Bids or Requests for Proposals or other solicitation documents, whichever is applicable, or any amendment to it, if the amendment is at issue. An Invitation for Bids or Request for Proposals or other solicitation document, not including an amendment to it, is considered to have been issued on the date required notice of the issuance is given in accordance with this code.

(b) Any actual bidder, offeror, contractor, or subcontractor who is aggrieved in connection with the intended award or award of a contract shall protest to the appropriate chief procurement officer in the manner stated in subsection (2)(b) within ten days of the date award or notification of intent to award, whichever is earlier, is posted in accordance with this code; except that a matter that could have been raised pursuant to (a) as a protest of the solicitation may not be raised as a protest of the award or intended award of a contract.

(c) The rights and remedies granted in this article to bidders, offerors, contractors, or subcontractors, either actual or prospective, are to the exclusion of all other rights and remedies of the bidders, offerors, contractors, or subcontractors against the State.

(d) The rights and remedies granted by subsection (1) and Section 11-35-4410(1)(b) are not available for contracts with an actual or potential value of up to fifty thousand dollars.

(2) Protest Procedure. (a) A protest pursuant to subsection (1)(a) must be in writing, filed with the appropriate chief procurement officer, and set forth the grounds of the protest and the relief requested with enough particularity to give notice of the issues to be decided. The protest must be received by the appropriate chief procurement officer within the time provided in subsection (1).

(b) A protest pursuant to subsection (1)(b) must be in writing and must be received by the appropriate chief procurement officer within the time limits established by subsection (1)(b). At any time after filing a protest, but no later than fifteen days after the date award or notification of intent to award, whichever is earlier, is posted in accordance with this code, a protestant may amend a protest that was first submitted within the time limits established by subsection (1)(b). A protest, including amendments, must set forth both the grounds of the protest and the relief requested with enough particularity to give notice of the issues to be decided.

(3) Duty and Authority to Attempt to Settle Protests. Before commencement of an administrative review as provided in subsection (4), the appropriate chief procurement officer, the head of the purchasing agency, or their designees may attempt to settle by mutual agreement a protest of an aggrieved bidder, offeror, contractor, or subcontractor, actual or prospective, concerning the solicitation or award of the contract. The appropriate chief procurement officer, or his designee has the authority to approve any settlement reached by mutual agreement.

(4) Administrative Review and Decision. If in the opinion of the appropriate chief procurement officer, after reasonable attempt, a protest cannot be settled by mutual agreement, the appropriate chief procurement officer shall conduct promptly an administrative review. The appropriate chief procurement officer or his designee shall commence the administrative review no later than fifteen business days after the deadline for receipt of a protest has expired and shall issue a decision in writing within ten days of completion of the review. The decision must state the reasons for the action taken.

(5) Notice of Decision. A copy of the decision under subsection (4) along with a statement of appeal rights pursuant to Section 11-35-4210(6) must be mailed or otherwise furnished immediately to the protestant and other party intervening. The appropriate chief procurement officer, or his designee, also shall post a copy of the decision at a date and place communicated to all parties participating in the administrative review, and the posted decision must indicate the date of posting on its face and must be accompanied by a statement of the right to appeal provided in Section 11-35-4210(6).

(6) Finality of Decision. A decision pursuant to subsection (4) is final and conclusive, unless fraudulent or unless a person adversely affected by the decision requests a further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1) within ten days of posting of the decision in accordance with subsection (5). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel or to the Procurement Review Panel, and must be in writing, setting forth the reasons for disagreement with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and an affected governmental body shall have the opportunity to participate fully in a later review or appeal, administrative or judicial.

(7) Automatic Stay of Procurement During Protests. In the event of a timely protest pursuant to subsection (1), the State shall not proceed further with the solicitation or award of the contract until ten days after a decision is posted by the appropriate chief procurement officer, or, in the event of timely appeal to the Procurement Review Panel, until a decision is rendered by the panel except that solicitation or award of a protested contract is not stayed if the appropriate chief procurement officer, after consultation with the head of the using agency, makes a written determination that the solicitation or award of the contract without further delay is necessary to protect the best interests of the State.

(8) Notice of Chief Procurement Officer Address. Notice of the address of the appropriate chief procurement officer must be included in every notice of an intended award and in every invitation for bids, request for proposals, or other type solicitation.

HISTORY: 1981 Act No. 148, Section 1; 1985 Act No. 109, Section 2; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 52.



Section 11-35-4215. Posting of bond or irrevocable letter of credit.

The agency may request that the appropriate chief procurement officer require any bidder or offeror who files an action protesting the intended award or award of a contract solicited under Article 5 of this code and valued at one million dollars or more to post with the appropriate chief procurement officer a bond or irrevocable letter of credit payable to the State of South Carolina in an amount equal to one percent of the total potential value of the contract as determined by the appropriate chief procurement officer. The chief procurement officer's decision to require a bond or irrevocable letter of credit is not appealable under Section 11-35-4210. The bond or irrevocable letter of credit shall be conditioned upon the payment of all reasonable reimbursement costs which may be adjudged against the bidder or offeror filing the protest in the administrative hearing in which the action is brought and in any subsequent appellate court proceeding. For protests of intended award or award of a contract of the purchasing agency's request for sole source or emergency procurements, the bond or irrevocable letter of credit shall be in an amount equal to one percent of the requesting agency's estimate of the contract amount for the sole source or emergency procurement requested. In lieu of a bond or irrevocable letter of credit, the appropriate chief procurement officer may accept a cashier's check or money order in the amount of the bond or irrevocable letter of credit. If, after completion of the administrative hearing process and any appellate court proceedings, the agency prevails, it may request that the Procurement Review Panel allow it to recover all reasonable reimbursement costs and charges associated with the protest which shall be included in the final order or judgment, excluding attorney's fees. Upon payment of such costs and charges by the bidder or offeror protesting the intended award or award of a contract, the bond, irrevocable letter of credit, cashier's check, or money order shall be returned to the bidder or offeror. Failure to pay such costs and charges by the bidder or offeror protesting the intended award or award of a contract shall result in the forfeiture of the bond, irrevocable letter of credit, cashier's check, or money order to the extent necessary to cover the payment of all reasonable reimbursement costs adjudged against the protesting bidder or offeror. If the bidder or offeror prevails in the protest, the cost of providing the bond, irrevocable letter of credit or cashier's check may be sought from the agency requesting the bond or irrevocable letter of credit.

HISTORY: 1997 Act No. 153, Section 1.



Section 11-35-4220. Authority to debar or suspend.

(1) Authority. After reasonable notice to the person or firm involved, and a reasonable opportunity for that person or firm to be heard, the appropriate chief procurement officer has the authority to debar a person for cause from consideration for award of contracts or subcontracts if doing so is in the best interest of the State and there is probable cause for debarment. The appropriate chief procurement officer also may suspend a person or firm from consideration for award of contracts or subcontracts during an investigation where there is probable cause for debarment. The period of debarment or suspension is as prescribed by the appropriate chief procurement officer.

(2) Causes for Debarment or Suspension. The causes for debarment or suspension shall include, but not be limited to:

(a) conviction for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of the contract or subcontract;

(b) conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or another offense indicating a lack of business integrity or professional honesty which currently, seriously, and directly affects responsibility as a state contractor;

(c) conviction under state or federal antitrust laws arising out of the submission of bids or proposals;

(d) violation of contract provisions, as set forth below, of a character regarded by the appropriate chief procurement officer to be so serious as to justify debarment action:

(i) deliberate failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract; or

(ii) a recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts; except, that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor must not be considered a basis for debarment;

(e) violation of an order of a chief procurement officer or the Procurement Review Panel; and

(f) any other cause the appropriate chief procurement officer determines to be so serious and compelling as to affect responsibility as a state contractor or subcontractor, including debarment by another governmental entity for any cause listed in this subsection.

(3) Decision. The appropriate chief procurement officer shall issue a written decision to debar or suspend within ten days of the completion of his administrative review of the matter. The decision must state the action taken, the specific reasons for it, and the period of debarment or suspension, if any.

(4) Notice of Decision. A copy of the decision pursuant to subsection (3) and a statement of appeal rights pursuant to Section 11-35-4220(5) must be mailed or otherwise furnished immediately to the debarred or suspended person and any other party intervening. The appropriate chief procurement officer also shall post a copy of the decision at a time and place communicated to all parties participating in the administrative review and the posted decision must indicate the date of posting on its face and shall be accompanied by a statement of the right to appeal provided in Section 11-35-4220(5).

(5) Finality of Decision. A decision pursuant to subsection (3) is final and conclusive, unless fraudulent or unless the debarred or suspended person requests further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1), within ten days of the posting of the decision in accordance with Section 11-35-4220(4). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel, or to the Procurement Review Panel, and must be in writing, setting forth the reasons why the person disagrees with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and any affected governmental body must have the opportunity to participate fully in any review or appeal, administrative or legal.

(6) Debarment constitutes debarment of all divisions or other organizational elements of the contractor, unless the debarment decision is limited by its terms to specific divisions, organization elements, or commodities. The debarring official may extend the debarment decision to include any principals and affiliates of the contractor if they are specifically named and given written notice of the proposed debarment and an opportunity to respond. For purposes of this section, business concerns, organizations, or individuals are affiliates of each other if, directly or indirectly, either one controls or has the power to control the other, or a third party controls or has the power to control both. Indications of control include, but are not limited to, interlocking management or ownership, identity of interests among family members, shared facilities and equipment, common use of employees, or a business entity organized following the debarment, suspension, or proposed debarment of a contractor which has the same or similar management, ownership, or principal employees as the contractor that was debarred, suspended, or proposed for debarment. For purposes of this section, the term "principals" means officers, directors, owners, partners, and persons having primary management or supervisory responsibilities within a business entity including, but not limited to, a general manager, plant manager, head of a subsidiary, division, or business segment, and similar positions.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 53.



Section 11-35-4230. Authority to resolve contract and breach of contract controversies.

(1) Applicability. This section applies to controversies between a governmental body and a contractor or subcontractor, when the subcontractor is the real party in interest, which arise under or by virtue of a contract between them including, but not limited to, controversies based upon breach of contract, mistake, misrepresentation, or other cause for contract modification or recession. The procedure set forth in this section constitutes the exclusive means of resolving a controversy between a governmental body and a contractor or subcontractor, when the subcontractor is the real party in interest, concerning a contract solicited and awarded pursuant to the provisions of the South Carolina Consolidated Procurement Code.

(2) Request for Resolution; Time for Filing. Either the contracting state agency or the contractor or subcontractor, when the subcontractor is the real party in interest, may initiate resolution proceedings before the appropriate chief procurement officer by submitting a request for resolution to the appropriate chief procurement officer in writing setting forth the specific nature of the controversy and the specific relief requested with enough particularity to give notice of every issue to be decided. A request for resolution of contract controversy must be filed within one year of the date the contractor last performs work under the contract; except that in the case of latent defects a request for resolution of a contract controversy must be filed within three years of the date the requesting party first knows or should know of the grounds giving rise to the request for resolution.

(3) Duty and Authority to Attempt to Settle Contract Controversies. Before commencement of an administrative review as provided in subsection (4), the appropriate chief procurement officer or his designee shall attempt to settle by mutual agreement a contract controversy brought pursuant to this section. The appropriate chief procurement officer has the authority to approve any settlement reached by mutual agreement.

(4) Administrative Review and Decision. If, in the opinion of the appropriate chief procurement officer, after reasonable attempt, a contract controversy cannot be settled by mutual agreement, the appropriate chief procurement officer or his designee promptly shall conduct an administrative review and issue a decision in writing within ten days of completion of the review. The decision must state the reasons for the action taken.

(5) Notice of Decision. A copy of the decision pursuant to subsection (4) and a statement of appeal rights under Section 11-35-4230(6) must be mailed or otherwise furnished immediately to all parties participating in the administrative review proceedings. The appropriate chief procurement officer also shall post a copy of the decision at a time and place communicated to all parties participating in the administrative review, and the posted decision must indicate the date of posting on its face and must be accompanied by a statement of the right to appeal provided in Section 11-35-4230(6).

(6) Finality of Decision. A decision pursuant to subsection (4) is final and conclusive, unless fraudulent or unless a person adversely affected requests a further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1) within ten days of the posting of the decision in accordance with Section 11-35-4230(5). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel, or to the Procurement Review Panel, and must be in writing setting forth the reasons why the person disagrees with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and any affected governmental body shall have the opportunity to participate fully in a later review or appeal, administrative or legal.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 54.

SUBARTICLE 2

Remedies



Section 11-35-4310. Solicitations or awards in violation of the law.

(1) Applicability. The provisions of this section apply where it is determined by either the appropriate chief procurement officer or the Procurement Review Panel, upon administrative review, that a solicitation or award of a contract is in violation of the law. The remedies set forth herein may be granted by either the appropriate chief procurement officer after review under Section 11-35-4210 or by the Procurement Review Panel after review under Section 11-35-4410(1).

(2) Remedies Prior to Award. If, prior to award of a contract, it is determined that a solicitation or proposed award of a contract is in violation of law, then the solicitation or proposed award may be:

(a) canceled;

(b) revised to comply with the law and rebid; or

(c) awarded in a manner that complies with the provisions of this code.

(3) Remedies After Award. If, after an award of a contract, it is determined that the solicitation or award is in violation of law;

(a) the contract may be ratified and affirmed, provided it is in the best interests of the State; or

(b) the contract may be terminated and the payment of such damages, if any, as may be provided in the contract, may be awarded.

(4) Entitlement to Costs. In addition to or in lieu of any other relief, when a protest submitted under Section 11-35-4210 is sustained, and it is determined that the protesting bidder or offeror should have been awarded the contract under the solicitation but is not, then the protesting bidder or offeror may request and be awarded a reasonable reimbursement amount, including reimbursement of its reasonable bid preparation costs.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1.



Section 11-35-4320. Contract controversies.

Remedies available in a contract controversy brought under the provisions of Section 11-35-4230. The appropriate chief procurement officer or the Procurement Review Panel, in the case of review under Section 11-35-4410(1), may award such relief as is necessary to resolve the controversy as allowed by the terms of the contract or by applicable law.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1.



Section 11-35-4330. Frivolous protests.

(1) Signature on Protest Constitutes Certificate. The signature of an attorney or party on a request for review, protest, motion, or other document constitutes a certificate by the signer that the signer has read the document, to the best of his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and it is not interposed for an improper purpose, such as to harass, limit competition, or to cause unnecessary delay or needless increase in the cost of the procurement or of the litigation.

(2) Sanctions for Violations. If a request for review, protest, pleading, motion, or other document that is filed with the chief procurement officer or the Procurement Review Panel is signed in violation of this subsection, the Procurement Review Panel, upon motion or upon its own initiative, may impose upon the person who signed it, a represented party, or both, an appropriate sanction that may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the protest, pleading, motion, or other paper, including a reasonable attorney's fee.

(3) Filing. A motion regarding a matter that is not otherwise before the panel may not be filed until after a final decision has been issued by the appropriate chief procurement officer. A motion for sanctions pursuant to this section must be filed with the panel no later than fifteen days after the later of either the filing of a request for review, protest, motion, or other document signed in violation of this section, or the issuance of an order that addresses the request for review, protest, motion, or other document that is the subject of the motion for sanctions.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 55.

SUBARTICLE 3

Review Panel



Section 11-35-4410. Procurement Review Panel.

(1) Creation. There is created the South Carolina Procurement Review Panel which is charged with the responsibility to review and determine de novo:

(a) requests for review of written determinations of the chief procurement officers pursuant to Sections 11-35-4210(6), 11-35-4220(5), and 11-35-4230(6); and

(b) requests for review of other written determinations, decisions, policies, and procedures arising from or concerning the procurement of supplies, services, information technology, or construction procured in accordance with the provisions of this code and the ensuing regulations; except that a matter which could have been brought before the chief procurement officers in a timely and appropriate manner pursuant to Sections 11-35-4210, 11-35-4220, or 11-35-4230, but was not, must not be the subject of review under this paragraph. Requests for review pursuant to this paragraph must be submitted to the Procurement Review Panel in writing, setting forth the grounds, within fifteen days of the date of the written determinations, decisions, policies, and procedures.

(2) Membership. The panel must be composed of:

(a) [Reserved]

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

(e) five members appointed by the Governor from the State at large who must be representative of the professions governed by this title including, but not limited to:

(i) goods and services;

(ii) information technology procurements;

(iii) construction;

(iv) architects and engineers;

(v) construction management; and

(vi) land surveying services;

(f) two state employees appointed by the Governor.

(3) Chairperson and Meetings. The panel shall elect a chairman from the members at large and shall meet as often as necessary to afford a swift resolution of the controversies submitted to it. Four members present and voting shall constitute a quorum. In the case of a tie vote, the decision of the chief procurement officer is final. At-large members of the panel must be paid per diem, mileage, and subsistence as provided by law for members of boards, commissions, and committees. State employee members must be reimbursed for meals, lodging, and travel in accordance with current state allowances.

(4) Jurisdiction. (a) Notwithstanding the provisions of Chapter 23, Title 1 or another provision of law, the Administrative Procedures Act does not apply to administrative reviews conducted by either a chief procurement officer or the Procurement Review Panel. The Procurement Review Panel is vested with the authority to:

(i) establish its own rules and procedures for the conduct of its business and the holding of its hearings;

(ii) issue subpoenas;

(iii) interview any person it considers necessary; and

(iv) record all determinations.

(b) A party aggrieved by a subpoena issued pursuant to this provision shall apply to the panel for relief.

(5) Procedure. Within fifteen days of receiving a grievance filed pursuant to Section 11-35-4210(6), 11-35-4220(5), 11-35-4230(6), or 11-35-4410(1)(b), the chairman shall either convene the review panel to conduct an administrative review or schedule a hearing to facilitate its administrative review. Except for grievances filed pursuant to Section 11-35-4230(6), the review panel shall record its determination within ten working days and communicate its decision to those involved in the determination. In matters designated by the review panel as complex, the review panel shall record its determination within thirty days.

(6) Finality. Notwithstanding another provision of law, including the Administrative Procedures Act, the decision of the Procurement Review Panel is final as to administrative review and may be appealed only to the circuit court. The standard of review is as provided by the provisions of the South Carolina Administrative Procedures Act. The filing of an appeal does not automatically stay a decision of the panel.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 56; 2006 Act No. 387, Section 11.



Section 11-35-4420. Participation in review.

The appropriate chief procurement officer and an affected governmental body shall have the opportunity to participate fully as a party in a matter pending before the Procurement Review Panel and in an appeal of a decision of the Procurement Review Panel, whether administrative or judicial.

HISTORY: 2006 Act No. 376, Section 3.



Section 11-35-4610. Definitions of terms used in this article.

As used in this article, unless the context clearly indicates otherwise:

(1) "Cooperative purchasing" means procurement conducted by, or on behalf of, more than one public procurement unit, or by a public procurement unit with an external procurement activity.

(2) "External procurement activity" means:

(a) any buying organization not located in this State which would qualify as a public procurement unit;

(b) buying by the United States government.

(3) "Local public procurement unit" means any political subdivision or unit thereof which expends public funds for the procurement of supplies, services, or construction.

(4) "Mandatory opting" is the requirement for a local procurement unit to choose whether to utilize a state contract before it is established as prescribed in regulation by the board.

(5) "Public procurement unit" means either a local public procurement unit or a state public procurement unit.

(6) "State public procurement unit" means the offices of the chief procurement officers and any other purchasing agency of this State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 3

Cooperative Purchasing



Section 11-35-4810. Cooperative purchasing authorized.

Any public procurement unit may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any supplies, services, or construction with one or more public procurement units or external procurement activities in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multi-party contracts between public procurement units and open-ended state public procurement unit contracts which shall be made available to local public procurement units, except as provided in Section 11-35-4820 or except as may otherwise be limited by the board through regulations.

However, thirty days' notice of a proposed multi-state solicitation must be provided through central advertising and such contracts may be only awarded to manufacturers who will be distributing the products to South Carolina governmental bodies through South Carolina vendors; provided, however, that the provisions of this paragraph do not apply to public institutions of higher learning if the institution demonstrates a cost savings to the Office of State Procurement in regard to the multi-state solicitation and procurement.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2011 Act No. 74, Pt V, Section 8, eff August 1, 2011.

Effect of Amendment

The 2011 amendment in the second undesignated paragraph substituted "days'" for "days", substituted "must" for "shall", and added the exception at the end relating to demonstrated cost savings.



Section 11-35-4820. Selective mandatory opting.

As prescribed in regulation by the board, any local public procurement unit may purchase from or through the State at any time; provided, however, that the board may impose a requirement upon the localities for mandatory opting in or out of any particular contract before it is established. Mandatory opting shall be imposed only where it is necessary to obtain more cost effective contracts for the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-4830. Sale, acquisition, or use of supplies by a public procurement unit.

Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity in accordance with the requirements of Articles 5 and 15 of this chapter; provided, that such procurement shall take place only when the procuring entities have good reason to expect the intergovernmental procurement to be more cost effective than doing their own procurement.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 2; 1997 Act No. 153, Section 1.



Section 11-35-4840. Cooperative use of supplies or services.

Any public procurement unit may enter into an agreement in accordance with the requirements of Articles 5 and 15 of this chapter with any other public procurement unit or external procurement activity for the cooperative use of supplies or services under the terms agreed upon between the parties; provided, that such cooperative use of supplies or services shall take place only when the public procurement units have good reason to expect the cooperative use to be more cost effective than utilizing their own supplies and services.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 3; 1997 Act No. 153, Section 1.



Section 11-35-4850. Joint use of facilities.

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-4860. Supply of personnel, information, and technical services.

(1) Supply of Personnel. Any public procurement unit is authorized, in its discretion, upon written request from another public procurement unit or external procurement activity, to provide personnel services to the requesting public procurement unit or external procurement activity with or without pay by the recipient governmental unit as may be agreed upon by the parties involved.

(2) Supply of Services. The informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement activity provided, that the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement activity. The payment shall be in accordance with an agreement between the parties.

(3) State Information Services. Upon request, the chief procurement officers may make available to public procurement units or external procurement activities the following services among others:

(a) standard forms;

(b) printed manuals;

(c) product specifications and standards;

(d) quality assurance testing services and methods;

(e) qualified product lists;

(f) source information;

(g) common use commodities listings;

(h) supplier prequalification information;

(i) supplier performance ratings;

(j) debarred and suspended bidders lists;

(k) forms for invitations for bids, requests for proposals, instruction to bidders, general contract provisions and other contract forms;

(l) contracts or published summaries thereof, including price and time of delivery information.

(4) State Technical Services. The State, through the chief procurement officers, may provide the following technical services among others:

(a) development of products specifications;

(b) development of quality assurance test methods, including receiving, inspection, and acceptance procedures;

(c) use of product testing and inspection facilities;

(d) use of personnel training programs.

(5) Fees. The chief procurement officers may enter into contractual arrangements and publish a schedule of fees for the services provided under subsections (3) and (4) of this section.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153.



Section 11-35-4870. Use of payments received by a supplying public procurement unit.

All payments from any public procurement unit or external procurement activity received by a public procurement unit supplying personnel or services shall be governed by any provisions of law concerning nonbudgeted revenue of the recipient entity.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-4880. Public procurement units in compliance with code requirements.

Where the public procurement unit or external procurement activity administering a cooperative purchase complies with the requirements of this code, any public procurement unit participating in such a purchase shall be deemed to have complied with this code. Public procurement units shall not enter into a cooperative purchasing agreement for the purpose of circumventing this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-4890. Review of procurement requirement.

To the extent possible, the chief procurement officers may collect information concerning the type, cost, quality, and quantity of commonly used supplies, services, or construction being procured or used by local public procurement units, which shall be required to respond appropriately as a precondition for participation in state contracts as governed by regulations promulgated by the board. The chief procurement officers shall make available all such information to any public procurement unit upon request.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-5010. Definitions of terms used in this article.

The board may promulgate regulations establishing detailed definitions of the following terms using, in addition to the criteria set forth in this section, such other criteria as it may deem desirable.

(1) "Minority person" for the purpose of this article, means a United States citizen who is economically and socially disadvantaged.

(a) "Socially disadvantaged individuals" means those individuals who have been subject to racial or ethnic prejudice or cultural bias because of their identification as members of a certain group, without regard to their individual qualities. Such groups include, but are not limited to, Black Americans, Hispanic Americans, Native Americans (including American Indians, Eskimos, Aleuts and Native Hawaiians), Asian Pacific Americans, and other minorities to be designated by the board or designated agency.

(b) "Economically disadvantaged individuals" means those socially disadvantaged individuals whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area who are not socially disadvantaged.

(2) A "socially and economically disadvantaged small business" means any small business concern which:

(a) is at least fifty-one percent owned by one or more citizens of the United States who are determined to be socially and economically disadvantaged.

(b) in the case of a concern which is a corporation, fifty-one percent of all classes of voting stock of such corporation must be owned by an individual determined to be socially and economically disadvantaged.

(c) in the case of a concern which is a partnership, fifty-one percent of the partnership interest must be owned by an individual or individuals determined to be socially and economically disadvantaged and whose management and daily business operations are controlled by individuals determined to be socially and economically disadvantaged. Such individuals must be involved in the daily management and operations of the business concerned.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.

SUBARTICLE 3

Assistance to Minority Businesses



Section 11-35-5210. Statement of policy and its implementation.

(1) Statement of Policy. The South Carolina General Assembly declares that business firms owned and operated by minority persons have been historically restricted from full participation in our free enterprise system to a degree disproportionate to other businesses. The General Assembly believes that it is in the state's best interest to assist minority-owned businesses to develop fully as a part of the state's policies and programs which are designed to promote balanced economic and community growth throughout the State. The General Assembly, therefore, wishes to ensure that those businesses owned and operated by minorities are afforded the opportunity to fully participate in the overall procurement process of the State. The General Assembly, therefore, takes this leadership role in setting procedures that will result in awarding contracts and subcontracts to minority business firms in order to enhance minority capital ownership, overall state economic development and reduce dependency on the part of minorities.

(2) Implementation. Chief procurement officers shall implement the policy set forth in subsection (1) of this section in accordance with the provisions of Section 11-35-5220.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



Section 11-35-5220. Duties of the chief procurement officers.

(1) Assistance from the Chief Procurement Officers. The chief procurement officers shall provide appropriate staffs to assist minority businesses with the procurement procedures developed pursuant to this code.

(2) Special Publications. The chief procurement officers in cooperation with other appropriate private and state agencies may issue supplementary instructions designed to assist minority businesses with the state procurement procedures.

(3) Source Lists. Chief procurement officers shall maintain special source lists of minority business firms detailing the products and services which they provide. These lists shall be made available to agency purchasing personnel.

(4) Solicitation Mailing Lists. The chief procurement officers shall include and identify minority business on the state's bidders' list and shall ensure that these firms are solicited on an equal basis within nonminority firms.

(5) Training Programs. The chief procurement officers shall work with appropriate state offices and minority groups in conducting seminars to assist minority business owners in learning how to do business with the State.

(6) Fee Waivers. Upon request by an MBE certified by the Small and Minority Business Assistance Office, user or subscription fees for services provided by the chief procurement officers may be waived for an MBE.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 57.



Section 11-35-5230. Regulations for negotiation with state minority firms.

(A) The board shall promulgate regulations that designate such procurement contracts as it may deem appropriate for negotiation with certified, South Carolina-based minority firms, as defined by this subarticle. Among the criteria that shall be used to determine such designations are:

(1) The total dollar value of procurement in South Carolina.

(2) The availability of South Carolina-based minority firms.

(3) The potential for breaking the contracts into smaller units, where necessary, to accommodate such firms.

(4) Insuring that the State shall not be required to sacrifice quality of goods or services.

(5) Ensuring that the price has been determined to be fair and reasonable, and competitive both to the State and to the contractor.

(B)(1) Firms with state contracts that subcontract with minority firms shall be eligible for an income tax credit equal to four percent of the payments to minority subcontractors for work pursuant to a state contract. Such subcontractors must be certified as to the criteria of a minority firm as defined in Section 11-35-5010 of this code and any regulations which may be promulgated thereunder.

(2) The tax credit is limited to a maximum of fifty thousand dollars annually. A firm is eligible to claim a tax credit for a period of ten years from the date the first income tax credit is claimed.

(3) Any firm desiring to be certified as a minority firm shall make application to the Small and Minority Business Assistance Office (SMBAO) as defined by Section 11-35-5270, on such forms as may be prescribed by that office.

(4) Firms claiming the income tax credit shall maintain evidence of work performed for a state contract by minority subcontractors and shall present such evidence on a form and in a manner prescribed by the Department of Revenue at the time of filing its state income tax return and claim such credit at the time of filing. All records shall be available for audit by the Department of Revenue in accordance with prevailing tax statutes.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 96; 1995 Act No. 76, Section 8; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 58.

Editor's Note

1995 Act No. 76, Section 25, provides as follows:

"Upon approval by the Governor, this act is effective for taxable years beginning after 1995."



Section 11-35-5240. Minority business enterprise (MBE) Utilization Plan.

(1) To emphasize the use of minority small businesses, each agency director shall develop a Minority Business Enterprise (MBE) Utilization Plan. The MBE Utilization Plan must include, but not be limited to:

(a) the name of the governmental body;

(b) a policy statement expressing a commitment by the governmental body to use MBEs in all aspects of procurement;

(c) the name of the coordinator responsible for monitoring the MBE Utilization Plan;

(d) goals that include expending with Minority Business Enterprises certified by the Office of Small and Minority Business Assistance an amount equal to ten percent of each governmental body's total dollar amount of funds expended;

(e) solicitation of certified minority vendors, a current list of which must be supplied by the Office of Small and Minority Business Assistance, in each commodity category for which the minority vendor is qualified. The current listing of qualified minority vendors must be made available by the Office of Small and Minority Business Assistance on a timely basis;

(f) procedures to be used when it is necessary to divide total project requirements into smaller tasks which will permit increased MBE participation;

(g) procedures to be used when the governmental body subcontracts the scope of service to another governmental body; the responsible governmental body may set goals for the subcontractor in accordance with the MBE goal and the responsible governmental body may allow the subcontractor to present a MBE Utilization Plan detailing its procedure to obtain minority business enterprise participation.

(2) MBE utilization plans must be submitted to the SMBAO for approval no later than July thirtieth, annually. Upon petition by the governmental body, SMBAO may authorize an MBE utilization plan that establishes a goal of less than ten percent of the governmental body's total dollar amount of funds expended. Progress reports must be submitted to the SMBAO no later than thirty days after the end of each fiscal quarter and contain the following information:

(a) number of minority firms solicited;

(b) number of minority bids received;

(c) total dollar amount of funds expended on contracts awarded to minority firms certified pursuant to Section 11-35-5230; and

(d) total dollar amount of funds expended.

(3) For purposes of this section, and notwithstanding the Administrative Procedures Act, the executive director of the board shall establish a definition for the phrase "total dollar amount of funds expended".

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 59.



Section 11-35-5250. Progress payments and letters of credit.

(1) Progress Payments. The chief procurement officers may make special provisions for progress payments and letters of credit, as deemed reasonable to assist minority businesses to carry out the terms of a state contract pursuant to regulations which may be promulgated by the board.

(2) Letter of Contract Award. When a minority business firm certified by the Department of Revenue receives a contract with the State, the appropriate chief procurement officer shall furnish a letter, upon request, stating the dollar value and duration of, and other information about the contract, which may be used by the minority firm in negotiating lines of credit with lending institutions.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 97; 1997 Act No. 153, Section 1.



Section 11-35-5260. Reports of number and dollar value of contracts awarded to minority firms.

The Small and Minority Business Assistance Office shall report annually in writing to the Governor concerning the number and dollar value of contracts awarded for each governmental body to a firm certified as a minority firm pursuant to Section 11-35-5230 during the preceding fiscal year. These records must be maintained to evaluate the progress of this program.

HISTORY: 1981 Act No. 148, Section 1; 1995 Act No. 145, Part II, Section 15; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 60.



Section 11-35-5270. Division of Small and Minority Business Contracting and Certification.

The Division of Small and Minority Business Contracting and Certification must be established within the Department of Administration to assist the Department of Administration and the Department of Revenue in carrying out the intent of this article. The responsibilities of the division include, but are not limited to, the following:

(1) assisting the chief procurement officers and governmental bodies in developing policies and procedures which will facilitate awarding contracts to small and minority firms;

(2) assisting the chief procurement officers in aiding small and minority-owned firms and community-based business in developing organizations to provide technical assistance to minority firms;

(3) assisting with the procurement and management training for small and minority firm owners;

(4) assisting in the identification of responsive small and minority firms;

(5) receiving and processing applications to be registered as a minority firm in accordance with Section 11-35-5230(B);

(6) revoking the certification of any firm that has been found to have engaged in any of the following:

(a) fraud or deceit in obtaining the certification;

(b) furnishing of substantially inaccurate or incomplete information concerning ownership or financial status;

(c) failure to report changes which affect the requirements for certification;

(d) gross negligence, incompetence, financial irresponsibility, or misconduct in the practice of his business; or

(e) wilful violation of any provision of this article.

(7) After a period of one year, the division may reissue a certificate of eligibility provided acceptable evidence has been presented to the commission that the conditions which caused the revocation have been corrected.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 98; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 61; 2014 Act No. 121 (S.22), Pt V, Section 7.V, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.V, rewrote the section.



Section 11-35-5300. Prohibition of contracting with discriminatory business.

(A) A public entity may not enter into a contract with a business to acquire or dispose of supplies, services, information technology, or construction unless the contract includes a representation that the business is not currently engaged in, and an agreement that the business will not engage in, the boycott of a person or an entity based in or doing business with a jurisdiction with whom South Carolina can enjoy open trade, as defined in this article.

(B) For purposes of this section:

(1) "Boycott" means to blacklist, divest from, or otherwise refuse to deal with a person or firm when the action is based on race, color, religion, gender, or national origin of the targeted person or entity. "Boycott" does not include:

(a) a decision based on business or economic reasons, or the specific conduct of a targeted person or firm;

(b) a boycott against a public entity of a foreign state when the boycott is applied in a nondiscriminatory manner; and

(c) conduct necessary to comply with applicable law in the business's home jurisdiction.

(2) "Public entity" means the State, or any political subdivision of the State, including a school district or agency, department, institution, or other public entity of them.

(3) A "jurisdiction with whom South Carolina can enjoy open trade" includes World Trade Organization members and those with which the United States has free trade or other agreements aimed at ensuring open and nondiscriminatory trade relations.

(C) This section does not apply if a business fails to meet the requirements of subsection (A) but offers to provide the goods or services for at least twenty percent less than the lowest certifying business. Also, this section does not apply to contracts with a total potential value of less than ten thousand dollars.

(D) Failure to comply with a provision of this section is not grounds for a protest filed pursuant to Section 11-35-4210 or any other preaward protest process appearing in a procurement ordinance adopted by a political subdivision pursuant to Section 11-35-50 or Section 11-35-70, or similar law.

HISTORY: 2015 Act No. 63 (H.3583), Section 1, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."






CHAPTER 37 - SOUTH CAROLINA RESOURCES AUTHORITY ACT

Section 11-37-10. Citation of chapter.

This chapter may be cited as the South Carolina Resources Authority Act.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-20. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Authority" means the South Carolina Resources Authority.

(2) "Bonds" means any bonds, notes, debentures, interim certificates, bond, grant or revenue anticipation notes, or any other evidence of indebtedness of the authority.

(3) "Capital reserve fund" means any reserve fund created and established by the authority pursuant to this chapter.

(4) "Cost" as applied to any project financed under the provisions of this chapter means the total of all costs incurred by the local government in carrying out all works and undertakings necessary or incidental to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning and feasibility studies, surveys, plans and specifications, architectural, engineering, financial, legal, or other special services, the cost of acquisition of land and any buildings and improvements on the land, including the discharge of any obligations of the sellers of the land, buildings or improvements, site preparation and development, including demolition or removal of existing structures, construction and reconstruction, labor, materials, machinery and equipment, the reasonable costs of financing incurred by the local government in the course of the development of the project, carrying charges incurred before placing the project in service, interest on local obligations issued to finance the project to a date subsequent to the estimated date the project is to be placed in service, necessary expenses incurred in connection with placing the project in service, the funding of accounts and reserves which the authority may require, and the cost of other items which the authority determines to be reasonable and necessary.

(5) "Local government" means any county, municipality, special purpose or special service district, or Commission of Public Works of the State and any private eleemosynary water companies, private eleemosynary sewer companies, and private eleemosynary companies which provide both water and sewer services.

(6) "Local obligations" means any bonds, notes, debentures, interim certificates, bond, grant, or revenue anticipation notes, or any other evidences of indebtedness of a local government.

(7) "Project" means any water supply, sewer system, sewage, wastewater treatment facility, or any other project hereafter committed to the authority by subsequent enactment of the General Assembly.

(8) "Reserve fund requirement" means, as of any particular date of computation, the amount of money designated as the minimum capital reserve fund requirement as established by the resolution of the authority authorizing the issuance of or by the trust indenture securing any issue of bonds.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-30. South Carolina Resources Authority created.

There is created a body politic and corporate known as the South Carolina Resources Authority. The authority is declared to be a public instrumentality of the State and the exercise by it of any power conferred in this chapter is the performance of an essential public function. The authority consists of the members of the State Fiscal Accountability Authority.

HISTORY: 1988 Act No. 682, Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.E, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.E, substituted "Fiscal Accountability Authority" for "Budget and Control Board".



Section 11-37-45. Funds; transfer of personnel.

The authority may receive funds from whatever source to use for the operation of the authority, but it may not receive funds appropriated specifically for the authority after July 1, 1989. Nothing in this section prohibits the transfer of personnel to the authority from other state agencies.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-50. Powers of authority.

The authority shall:

(1) have perpetual succession as a public body corporate and as a political subdivision of the State;

(2) adopt, amend, and repeal bylaws and regulations not inconsistent with this chapter for the administration of its affairs and the implementation of its functions in accordance with the provisions of Chapter 23 of Title 1;

(3) sue and be sued in its own name;

(4) have an official seal and alter it at will although the failure to affix the seal does not affect the validity of any instrument executed on behalf of the authority;

(5) make and execute contracts and all other instruments and agreements necessary or convenient for the performance of its duties and the exercise of its powers and functions;

(6) sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its properties and assets;

(7) employ agents, advisers, consultants and other employees, including attorneys, financial advisers, engineers, and other technical advisers and public accountants and determine their duties and compensation;

(8) procure insurance against any loss in connection with its property, assets, or activities, including insurance against liability for its acts or the acts of its employees or agents;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entities, including any department, agency, or instrumentality of the United States or the State of South Carolina, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(10) receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(11) enter into agreements with any department, agency, or instrumentality of the United States or this State for the purpose of planning, regulating, and providing for the financing of any projects;

(12) collect, or authorize the trustee under any trust indenture securing any bonds to collect, amounts due under any local obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) enter into contracts or agreements for the servicing and processing of local obligations owned by it;

(14) invest or reinvest its funds as provided in Section 11-37-230 or as permitted by applicable law;

(15) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any local obligations owned by it;

(16) establish and revise, amend and repeal, and collect fees and charges in connection with any activities or services rendered by the authority; and

(17) perform any act necessary or convenient to the exercise of the powers granted or reasonably implied by this chapter.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-60. Authority only to issue refunding bonds; maximum amount of bonds.

The authority may issue bonds only for the purpose of refunding bonds of the authority issued before December 31, 1992, or for the purpose of refunding these refunding bonds. The total principal amount of bonds of the authority outstanding at any one time may not exceed the sum of sixty million dollars.

HISTORY: 1988 Act No. 682, Section 2; 1994 Act No. 525, Section 3.



Section 11-37-80. Bonds may be secured by pledge.

The authority may pledge any of its revenue or funds to the payment of its bonds, subject only to any prior agreements with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any local obligation owned by the authority, any grant, contribution, or guaranty from the United States, the State, or any corporation, association, institution, or person, any other property or assets of the authority, or a pledge of any money, income, or revenue of the authority from any source.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-90. Bonds as debt of authority only.

Bonds issued by the authority do not constitute a debt or a pledge of the faith and credit of the State of South Carolina, or any of its political subdivisions other than the authority, but are payable solely from the revenue, money, or property of the authority as provided for in this chapter. The bonds issued do not constitute an indebtedness of the State within the meaning of any state constitutional or statutory limitation. No member of the authority or any person executing bonds of the authority is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter must contain on its face a statement to the effect that:

(1) neither the State, nor any of its political subdivisions, nor the authority is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the authority pledged;

(2) neither the faith and credit nor the taxing power of the State, or any of its political subdivisions, is pledged to the payment of the principal of or interest on the bond;

(3) the authority does not have taxing power.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-100. Bonds to be authorized by resolution of authority.

The bonds of the authority must be authorized by a resolution of the authority. The bonds must bear the date and mature at the time which the resolution provides, except that no bond may mature more than thirty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the authority prior to their issuance. The bonds may bear interest payable at a time and at a rate as determined by the authority pursuant to the provisions of Section 11-9-350, including the determination by agents designated by the authority under guidelines established by it. Bonds may be sold by the authority at public or private sale at the price it determines and approves.

The State Treasurer shall issue the bonds of the authority not later than sixty days upon the resolution of the authority authorizing the issuance of the bonds. The authority must only issue bonds for those projects recommended to the authority by the Water Resources Coordinating Council as established in Section 11-37-200.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-105. Jobs Economic Development Authority to be reimbursed for expenses.

In addition to the amount of bonds authorized by the authority, the State Treasurer shall include in the bond issue any fees and costs incurred by the Jobs Economic Development Authority to receive, research, investigate, and process any applications for projects not to exceed one hundred thousand dollars in any one fiscal year. The Jobs Economic Development Authority shall submit quarterly requests for reimbursement by the authority for costs incurred.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-110. Trust indenture.

(A) Bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be the State Treasurer or any bank having trust powers or any trust company, designated by the State Treasurer doing business in South Carolina. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the authority to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it. All expenses incurred in performing the obligations of the authority under the trust indenture may be treated as part of its operating expenses.

(B) Any resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to:

(1) pledging all or any part of the revenue of the authority to secure the payment of the bonds;

(2) pledging all or any part of the assets of the authority including local obligations owned by it to secure the payment of the bonds;

(3) the use and disposition of the gross income from, and payment of the principal of, and interest on local obligations owned by the authority;

(4) the establishment of reserves, sinking funds, and other funds and accounts, and their regulation and disposition;

(5) limitations on the purposes to which the proceeds from the sale of the bonds may be applied, and limitations pledging the proceeds to secure the payment of the bonds;

(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds, if any, the holders of which must consent to, and the manner in which any consent may be given;

(8) limitations on the amount of money to be expended by the authority for its operating expenses;

(9) vesting in a trustee property, rights, powers, and duties as the authority may determine, limiting or abrogating the right of bondholders to appoint a trustee, and limiting the rights, powers, and duties of the trustee;

(10) defining the acts or omissions which constitute a default, the obligations or duties of the authority to the holders of the bonds, and the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver, and all other rights generally available to creditors;

(11) requiring the authority or the trustee under the trust indenture to take any and all other action to obtain payment of all sums required to eliminate any default as to any principal of and interest on local obligations owned by the authority or held by a trustee, which may be authorized by the laws of this State; and

(12) any other matter relating to the terms of the bonds or the security or protection of the holders of the bonds which may be considered appropriate.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-120. Validity of lien of pledge; recording or filing not required.

Any pledge made by the authority is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the authority is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing bonds, or any other instrument including filings under the Uniform Commercial Code is necessary to create or perfect any pledge or security interest granted by the authority to secure any bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-130. Purchase of outstanding bonds.

The authority, subject to agreements with bondholders as may then exist, may purchase outstanding bonds of the authority with any available funds, at any reasonable price. If the bonds are then redeemable, the price shall not exceed the redemption price then applicable plus accrued interest to the next interest payment date.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-140. Form and manner of execution of bonds to be prescribed by authority.

Bonds of the authority must be in a form and must be executed in a manner prescribed by the authority.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-150. Signatures of former members or officers of authority.

In the event that any of the members or officers of the authority cease to be members before the delivery of any bonds signed by them, their signatures or authorized facsimile signatures are nevertheless valid and sufficient for all purposes as if they had remained in office until the delivery of the bonds.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-160. Amendments to chapter may not limit vested rights.

Subsequent amendments to this chapter may not limit the rights vested in the authority with respect to any agreements made with, or remedies available to, the holders of bonds issued under this chapter before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-170. Capital reserve funds.

(A)(1) The authority may create and establish one or more capital reserve funds and may pay into each capital reserve fund any:

(a) monies appropriated and made available by the State for the purpose of such a fund;

(b) proceeds of the sale of bonds of the authority to the extent provided in the resolution authorizing the issuance of, or the trust indenture securing, the bonds; and

(c) other monies which may be made available to the authority for the purpose of such a fund from any other source. All monies held in any capital reserve fund, except as provided in this chapter, must be used solely for the payment, when due, of the principal of, and interest on the bonds secured in whole or in part by such a fund. If monies in any such fund are less than the reserve fund requirement established upon the issuance of any bonds for the fund, the authority may not use the monies for any optional purchase or redemption of bonds until the reserve fund requirement is fully restored. Any income or interest earned on, or increment to, any capital reserve fund due to its investment may be transferred by the authority to its other funds or accounts if it does not reduce the amount in the capital reserve fund below the reserve fund requirement.

(2) The authority may not at any time issue bonds secured in whole or in part by any capital reserve fund, if upon the issuance, the amount in the capital reserve fund is less than the reserve fund requirement unless it, at the time of issuance of the bonds, deposits in the fund an amount which, together with the amount then in the fund, is not less than the fund's reserve fund requirement.

(B) The authority may create and establish other funds as necessary or desirable for its corporate purposes.

(C) Nothing in this section may be construed as limiting the power of the authority to issue bonds not secured by a capital reserve fund.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-180. Purchase of local obligations.

The authority, with any funds of the authority available for such a purpose, may purchase and acquire, on terms and in a form determined by the authority, local obligations to finance or refinance the cost of any project. Prior to entering into any agreement with the authority, the local government must demonstrate to the satisfaction of the authority that traditional financing sources are not available for the entire project. Two letters of declination, from financial institutions normally engaged in this financing, satisfy this requirement. The authority may pledge to the payment of any bonds all or any portion of the local obligations purchased. The authority, subject to any pledge, may also sell any local obligations so purchased and apply the proceeds of the sale to the purchase of other local obligations for financing or refinancing the cost of any project or for any other of its corporate purposes.

The authority may require, as a condition to the purchase of any local obligation, the local government issuing an obligation to perform any of the following:

(1) establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of:

(a) the costs of operation, maintenance, replacement, renewal, and repairs of the project;

(b) any outstanding indebtedness incurred for the purposes of the project, including the principal of and interest on the local obligations issued by the local government to the authority; and

(c) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund considered necessary or appropriate by the authority to offset the need, in whole or part, for future increases in rents, rates, fees, or charges.

(2) create and maintain a special fund for the payment of the principal of and interest on any local obligations and any other amounts becoming due under any agreement entered into in connection with the local obligation, or for the operation, maintenance, repair, or replacement of the project or any portions of it or other property of the local government, and deposit into any fund amounts sufficient to make any payments as they become due and payable;

(3) create and maintain other special funds as required by the authority; and

(4) perform other acts, including the conveyance of real and personal property together with all right, title, and interest in the property to the authority, or take other actions considered necessary or desirable by the authority to secure payment of the principal of and interest on the local obligations and to provide for the remedies for the authority or other holder of the local obligations in the event of any default by the local government in the payment, including, without limitation, any of the following:

(a) the procurement of insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements or credit supports for local obligations from any source, public or private, and the payment of premiums, fees, or other charges;

(b) the payment of the allocable shares of local governments, as determined by the authority, of any costs, fees, charges, or expenses attributable to insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements, or credit supports incurred in connection with the issuance of bonds by the authority to acquire local obligations of one or more local governments. The determination of the allocable shares may be made by the authority on any reasonable basis;

(c) the combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from the combined projects, undertakings, facilities, utilities, and systems to secure local obligations issued in connection with the combination or any part of it;

(d) the payment of the allocable shares of the local governments, as determined by the authority on any reasonable basis, of rate stabilization funds established or required by the authority in connection with the issuance of bonds by the authority to acquire local obligations of two or more local governments.

All local governments issuing and selling local obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts with the authority which are contemplated by this chapter. The contracts need not be identical among all participants in financings of the authority, but may be structured as determined by the authority according to the needs of the contracting local governments and the authority.

All statutes permitting local governments to borrow money and issue bonds (including both general obligation and revenue bonds) may be utilized by any local government borrowing money from the authority to the full extent permitted by the Constitution and the statutes.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-190. State grants.

The State may make, but is not required to make, grants of money or property to the authority for the purpose of enabling it to carry out its corporate purposes and for the exercise of its powers, including deposits to capital reserve funds. This section may not be construed to limit any other power to make grants to the authority.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-200. Water Resources Coordinating Council established.

(A) There is established by this section the Water Resources Coordinating Council which shall establish the priorities for all sewer, wastewater treatment, and water supply facility projects addressed in this chapter, except as otherwise established by Section 48-6-40. The council shall consist of a representative of the Governor, the Director of the Department of Health and Environmental Control, the Director of the South Carolina Department of Natural Resources, the Director of the Rural Infrastructure Authority, the Secretary of Commerce, the Chairman of the Jobs Economic Development Authority, and the Chairman of the Joint Bond Review Committee. These representatives may designate a person to serve in their place on the council, and the Governor shall appoint the chairman from among the membership of the council for a one-year term. The council shall establish criteria for the review of applications for projects. Not less often than annually, the council shall determine its priorities for projects. The council after evaluating applications shall notify the authority of the priority projects. The South Carolina Jobs Economic Development Authority shall provide the staff to receive, research, investigate, and process applications for projects made to the coordinating council and assist in the formulating of priorities. Upon notification by the council, the authority shall proceed under the provisions of this chapter. The authority may consider applications for projects based upon the existence of a documented emergency consistent with regulations that may be promulgated by the authority. In determining which local governments are to receive grants, the local governments shall provide not less than a fifty percent match for any project. The authority may provide financing for the local matching funds on terms and conditions determined by the authority.

(B) The duties of the Water Resources Coordinating Council are:

(1) establish procedures for receipt of applications;

(2) in cooperation with the authority, establish criteria for funding priorities. These criteria, in compliance with the provisions of Chapter 23, Title 1, must include, but are not limited to, the following factors:

(a) regional development - the need for multijurisdictional projects and the cooperation and coordination for regional economic development projects;

(b) development potential - the degree to which economic development activity can be stimulated in any given area and infrastructure used as a proactive economic development tool;

(c) economic impact - the degree to which jobs and income can be generated if the infrastructure improvements were made;

(d) local commitment and initiative - the availability of the local fifty percent match and local recognition of complimentary infrastructure needs including, but not limited to, such needs as transportation;

(e) infrastructure need - the degree to which specific infrastructure problems can be addressed and solved;

(f) area economic need - the degree of local "distress" and need for economic assistance, particularly in less developed or rural areas of the State;

(g) creditworthiness - the financial soundness of the infrastructure project, including the availability or lack of other funds to finance the infrastructure project;

(h) public health and welfare - to meet public health and welfare requirements within the local area;

(3) provide to the authority, on an as-needed basis, technical assistance from their respective agencies for purposes of screening funding applications;

(4) establish the funding priorities. The authority may not deviate from the priorities established by the council except for emergency projects as previously described. When setting its priorities, the council shall establish a set-aside of not less than ten percent of available funds approved in that year to meet unforeseen needs. After having set its priorities, the council shall review the priorities as necessary but not less than once during the year, and the council may adjust the priorities as they consider necessary.

HISTORY: 1988 Act No. 682, Section 2; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 99A; 1993 Act No. 181, Section 99B; 1994 Act No. 361, Section 8; 2014 Act No. 121 (S.22), Pt VI, Section 16.D, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 16.D, in subsection (A), substituted "Rural Infrastructure Authority" for "Division of Local Government of the Budget and Control Board".



Section 11-37-210. Tax exempt status of authority.

The authority in performing an essential governmental function in the exercise of the powers conferred upon it is not required to pay any taxes or assessments upon any project or any property or upon any of its operations or the income from them, or any taxes or assessments upon any project or any property or local obligation acquired or used by the authority or upon the income from them. Any bonds issued by the authority, the transfer of bonds, and the income from them, is free from taxation and assessment of every kind by the State and by the local governments and other political subdivisions of the State.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-220. Bonds as legal investments and securities.

The bonds issued by the authority are legal investments in which all public officers or public bodies of the State, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of the State, may invest funds in their control or belonging to them. The bonds of the authority are also securities which may be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be required by law.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-230. State Treasurer to invest monies of authority.

All money of the authority, except as otherwise authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement, including any funds held in any capital reserve fund, may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Chapter 5, Title 6, Section 11-9-660, and Section 11-9-661.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-240. Annual report.

The authority shall submit, following the close of each fiscal year, an annual report of its activities for the preceding year to the Governor and to the members of the General Assembly. Each report shall set forth a complete operating and financial statement of the authority during the fiscal year it covers. The State Auditor or, upon his approval, an independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each fiscal year.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-250. Construction of chapter.

The provisions of this chapter must be liberally construed to the end that its beneficial purposes may be effectuated. No proceedings, notice, or approval is required for the issuance of any bonds of the authority or any instruments or the security thereof, except as provided in this chapter. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter are controlling.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-260. State Treasurer may withhold monies from defaulting local governments.

If at any time any local government fails to effect the punctual payment of the principal of or interest on its local obligations, the State Treasurer shall withhold from the local government sufficient monies from any state appropriation to the local government and apply so much as is necessary to the payment of the principal of and interest on the local obligation of the government. All appropriations of local governments of the State are subject to the provisions of this section. If the local government does not receive state aid in an amount necessary to repay the obligation, the Comptroller General may levy and require the applicable county treasurer to collect and remit to the authority an ad valorem tax sufficient to meet the obligation.

HISTORY: 1988 Act No. 682, Section 2.



Section 11-37-270. Legislative declaration of intent.

(A) Act 682 of 1988 created the South Carolina Resources Authority which proposes to issue its revenue bonds in accordance with the act for the purpose of refunding outstanding bonds of local governmental units held by the Farmers Home Administration. It is desirable that the authority issue its bonds within the next ninety days so that the proceeds may be used to enable local governmental units to pay off outstanding loans to the Farmers Home Administration at a substantial discount which will not be available after May 9, 1989.

(B) Act 682 of 1988 contains features authorizing the issuing of bonds for the benefit of private eleemosynary companies; permitting bond proceeds to be used to acquire local obligations payable from property taxes; permitting the imposition of local property taxes by the Comptroller General for the repayment of local obligations and providing for the payment of local obligations and authority bonds from state appropriations. It is anticipated that these features will be presented to the court for a confirmation of their constitutionality. In the meantime, the authority shall proceed in order to meet the deadline established by the Farmers Home Administration to issue, pursuant to Act 682 of 1988, bonds which can be issued independent of the features described above. The General Assembly declares that the remaining portion of Act 682 of 1988 is capable of being executed in accordance with the legislative intent, wholly independent of those features described above, or any of them.

HISTORY: 1989 Act No. 55, Section 1.

Editor's Note

1988 Act No. 682, referred to in this section, has been codified as Section 11-37-10 et seq.



Section 11-37-280. Chapter repealed when all bonds are retired.

When all bonds issued by the South Carolina Resources Authority are retired, this chapter is repealed.

HISTORY: 1994 Act No. 525, Section 5.






CHAPTER 38 - ISSUANCE OF CAPITAL IMPROVEMENT BONDS IN DENOMINATIONS OF LESS THAN ONE THOUSAND DOLLARS

Section 11-38-10. Applicability.

Notwithstanding the provisions of Act 1377 of 1968, with regard to the denominations of capital improvement bonds which may be issued and the price at which they may be sold, the provisions of this chapter apply to the issuance of capital improvement bonds issued in denominations of less than one thousand dollars.

HISTORY: 1993 Act No. 53, Section 2.



Section 11-38-20. Authorization to issue; amount; sale; sale price; maturity; interest.

(A) The State Fiscal Accountability Authority is authorized to provide for the issuance of capital improvement bonds in denominations of less than one thousand dollars.

(B) Capital improvement bonds in denominations of less than $1,000 are authorized to be sold at a price less than par, plus accrued interest from their date to the date of their delivery.

(C) For the purpose of computing the principal amount of capital improvement bonds issued, the amount of capital improvement bonds issued in denominations less than $1,000 must be determined by the amount the State receives from the issuance of such bonds, rather than the par amount of such bonds.

(D) Capital improvement bonds issued in denominations of less than $1,000 shall mature in such amounts and at such times as the State Treasurer shall determine.

(E) The requirement that capital improvement bonds be sold upon sealed proposals, after publication of notice of sale one or more times at least ten days before such sale, in a newspaper of general circulation in the State and also a financial paper published in New York City, shall not apply to the sale of capital improvement bonds in denominations of less than $1,000. The State Treasurer is authorized to develop and implement a program for the sale of capital improvement bonds in denominations of less than $1,000, including the advertisement of it, that will ensure an opportunity for citizens of the State to purchase these capital improvement bonds.

(F) The State Treasurer shall determine the rate or rates of interest that capital improvement bonds issued in denominations of less than $1,000 shall bear.

HISTORY: 1993 Act No. 53, Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.F, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.F, in subsection (A), substituted "Fiscal Accountability Authority" for "Budget and Control Board", and made other nonsubstantive changes.



Section 11-38-30. Applicability of provisions of Act 1377 of 1968 which are not in conflict.

All provisions of Act 1377 of 1968, as amended, not inconsistent, or in conflict, with the provisions of this chapter are applicable to capital improvement bonds issued in denominations less than $1,000.

HISTORY: 1993 Act No. 53, Section 2.






CHAPTER 39 - JOINT LEGISLATIVE COMMITTEE ON ENERGY

Section 11-39-10. Committee to review energy policy.

Prior to authorization of the expenditure of any oil overcharge refund monies by the Office of the Governor, pursuant to the provisions of Chapter 65, Title 2, Code of Laws of South Carolina, 1976, the Joint Legislative Committee on Energy shall review and make a recommendation as to the approval and adoption of this state's energy policy. Energy policy established by the Joint Legislative Committee on Energy must be based primarily on the potential for reducing the costs of energy consumption, and such potential cost savings must be estimated and documented for future analysis.

HISTORY: 1988 Act No. 680, Section 1.



Section 11-39-20. Allocation of funding.

Pursuant to the guidelines established by the Department of Energy, decisions of the federal courts, and the Joint Legislative Committee on Energy, the Governor's office shall make decisions on the allocation of energy program funding. After consultation with the Governor's office, the Joint Legislative Committee on Energy shall review the projects approved by the Governor for funding. This review may not exceed sixty days and the Joint Legislative Committee on Energy may within that time period remand to the Governor's office for reconsideration any of the approved projects with which the committee is in disagreement.

HISTORY: 1988 Act No. 680, Section 2.



Section 11-39-30. Oversight responsibility.

The Joint Legislative Committee on Energy has the authority and responsibility of continuous energy program oversight on the actual expenditure and use of the oil overcharge funds, including, but not limited to, the receipt and review of all reports, contracts, and subcontracts issued and any other information considered necessary to assure that such funds are being utilized in accordance with the energy policy and energy program plans approved as stated in this chapter.

HISTORY: 1988 Act No. 680, Section 3.



Section 11-39-40. Evaluation of entity receiving financial gain.

Any state agency, board, commission, institution, or other entity funded from the general fund of the State which receives a financial gain as a result of energy efficiency improvements undertaken as a result of the state's energy programs must be evaluated as to the actual annual dollar savings attained. The cost savings must be reported to the Joint Legislative Committee on Energy by the entity administering the state energy program. The Joint Legislative Committee on Energy shall review the report of cost savings to ensure that the dollar amounts saved are accurate, and the committee shall report its findings to the Senate Finance Committee and to the House Ways and Means Committee annually, not later than January first. The entity administering the state energy program shall cooperate fully with the Joint Legislative Committee on Energy to ensure that the annual reporting requirement is met.

HISTORY: 1988 Act No. 680, Section 4.



Section 11-39-50. Deposit in interest-bearing account; disbursement.

Oil overcharge funds must be deposited by the State Treasurer in interest-bearing accounts of the State, with interest earned to be earmarked for the same purposes as the oil overcharge monies. The administering entity shall ensure that funds are drawn down and disbursed in a manner that ensures the maximum interest accruing to the State Treasurer's oil overcharge funds account.

HISTORY: 1988 Act No. 680, Section 5; 2005 Act No. 164, Section 12.






CHAPTER 40 - SOUTH CAROLINA INFRASTRUCTURE FACILITIES AUTHORITY ACT

Section 11-40-10. Short Title.

This chapter may be cited as the "South Carolina Infrastructure Facilities Authority Act".

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-20. South Carolina Infrastructure Facilities Authority; creation; membership; purpose.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Infrastructure Facilities Authority. The members of the State Fiscal Accountability Authority comprise the authority to serve ex officio in the same capacity as they serve as members of the authority.

(B) The corporate purpose of the authority is assistance to local governments in constructing, extending, rehabilitating, repairing, replacing, and renewing infrastructure facilities necessary for public purposes and commercial, residential, and industrial development purposes or necessary or incidental to such purposes by providing grants, loans, bonds, and other forms of financial and technical assistance to local governments to finance any project or pay the cost of any project. The exercise by the authority of a power conferred in this chapter is an essential public function.

HISTORY: 1994 Act No. 525, Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.G.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.G.1, in subsection (A), substituted "State Fiscal Accountability Authority comprise the authority to serve ex officio in the same capacity as they serve as members of the authority" for "South Carolina State Budget and Control Board comprise the authority".



Section 11-40-30. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Authority" means the South Carolina Infrastructure Facilities Authority.

(2) "Bonds" means bonds, notes, or other evidences of obligation of the authority issued under this chapter, including bond, grant or revenue anticipation notes, notes in the nature of commercial paper, and refunding bonds.

(3) "Bond Resolution" means the resolution or resolutions of the authority, including the trust agreement or trust indenture, if any, authorizing the issuance of and providing for the terms and conditions applicable to bonds.

(4) "Federal program" means any federal statutes or regulations pursuant to which federal grant funds are made available for environmental facilities and projects, and the rules and regulations promulgated thereunder.

(5) "Fund" means the South Carolina Infrastructure Revolving Loan Fund established pursuant to Section 11-40-50, including the various accounts established thereunder.

(6) "Infrastructure facilities" or "environmental facilities" means any publicly-owned projects, structures, and other real or personal property acquired, rehabilitated, constructed, or planned for the purposes of water supply, treatment, storage and distribution; sewerage collection treatment and disposal; or solid waste collection, treatment and disposal.

(7) "Infrastructure service" or "environmental services" means the provision, collectively or individually, of water facilities, sewerage facilities, solid waste facilities, or management services.

(8) "Loan" means a loan from the authority to a local government for the purpose of financing all or a portion of the cost of a project.

(9) "Loan agreement" means a written agreement entered into between the authority and a local government to evidence its indebtedness with respect to a loan.

(10) "Loan obligation" means a bond, note, or other evidence of obligation issued by a local government to evidence its indebtedness under a loan agreement or otherwise with respect to a loan.

(11) "Local government" or "local governing authority" means any municipal corporation, county, special purpose district, special service district, commissioners of public works, or any other public body or agency of the State, including combinations of two or more of these entities acting jointly to construct, own, or operate a project or provide water or sewer or solid waste services, and any other state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of the State which may construct, own, or operate a project.

(12) "Management services" means technical, administrative, instructional, or informational services provided to any current or potential loan recipient in, but not limited to, the areas of service charge structure; accounting, capital improvements budgeting or financing; financial reporting, treasury management, debt structure or administration or related fields of financial management; contract or grant administration; management of water, sewer, or solid waste systems; and economic development administration strategies.

(13) "Obligation" means any bond, revenue bond, note, lease, contract, evidence of indebtedness, debt, or other obligation of the authority, the State, or local governments which are authorized to be issued under this chapter or under the Constitution or other laws of this State, including refunding bonds.

(14) "Project" or "infrastructure project" means:

(a) the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, for the essential public purpose of providing environmental facilities and services to meet public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, and employment opportunities; and

(b) management programs or other programs or plans authorized to be established under federal programs, including, but not limited to, developing and implementing conservation and management plans and such other projects as the authority determines are permissible uses of funds.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-40. Powers of authority.

In addition to the powers set forth elsewhere in this chapter, the authority shall have all power necessary, useful, or appropriate to fund, use, and administer the South Carolina Infrastructure Revolving Loan Fund and to perform its other functions hereunder, including, but not limited to, the power:

(1) to have perpetual succession;

(2) to adopt, promulgate, amend, and repeal bylaws and regulations not inconsistent with this chapter for the administration of its affairs and the implementation of its functions;

(3) to sue and be sued in its own name;

(4) to have a seal and alter the same at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) to make and service loans, enter into loan agreements, accept and enforce loan obligations, and provide other forms of financial assistance permitted by this chapter;

(6) to make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created;

(7) to establish (a) policies and procedures for the making and administering of loans and (b) fiscal controls and accounting procedures to ensure proper accounting and reporting by the authority and local governments;

(8) to acquire by purchase, lease, donation, eminent domain or otherwise and to sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its properties and assets of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(9) to hire staff and employ agents, advisers, consultants, and other employees, including attorneys, financial advisers, engineers, and other technical advisers and public accountants and determine their duties and compensation;

(10) to procure insurance against a loss in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents, or establishing cash reserves to enable it to act as a self-insurer against any and all such losses;

(11) to borrow money to further or carry out its public purpose and to issue revenue bonds, notes, or other obligations of the authority subject to the provisions of this chapter to evidence such loans and to execute leases, trust indentures, trust agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and other agreements or instruments as may be necessary or desirable in the judgment of the authority, and to evidence and to provide security for such loans, all as provided further in this chapter;

(12) to collect fees and charges in connection with its loans, commitments, management services, and servicing including, but not limited to, reimbursements of costs of financing, as the authority shall determine to be reasonable and as shall be approved by the authority;

(13) to procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from a public or private entity, including a department, agency, or instrumentality of the United States or of this State, for the payment of bonds issued by it; including the power to pay premiums or fees on insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(14) to apply for, receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(15) to enter into agreements with a department, agency, or instrumentality of the United States or of this State for the purpose of planning and providing for the financing of projects;

(16) to collect or authorize the trustee under a trust indenture securing bonds to collect amounts due under the loan agreement or loan obligation, including taking the action required to obtain payment of sums in default;

(17) to enter into contracts or agreements for the servicing and processing of loan agreements or loan obligations;

(18) unless restricted under an agreement with bondholders, consent to a modification with respect to the rate of interest, time, and payment of an installment of principal or interest, or other term of a loan agreement or loan obligation;

(19) to establish and revise, amend and repeal, and collect fees and charges in connection with activities or services rendered by the authority;

(20) to disburse monies from the fund for program, project, loan, and fund management;

(21) to provide advisory, technical, consultative, training, educational, and project assistance services to the State and to local governments and to enter into contracts with the State and local governments to provide such services;

(22) to extend credit or make loans, including the acquisition of bonds, revenue bonds, notes, or other obligations to the State, any local government, or other entity, including the federal government, for the cost or expense of any project or any part of the cost or expense of any project, which credit or loans may be evidenced or secured by trust indentures, loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, or assignments, on such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds; and, in the exercise of powers granted by this chapter in connection with any project, the authority shall have the right and power to require the inclusion in any such trust indentures, loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(23) as security for repayment of any bonds, revenue bonds, notes, or other obligations of the authority, pledge, lease, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority including, but not limited to, real property, fixtures, personal property, and revenues or other funds and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument;

(24) to use income earned on any investment or loan for such corporate purposes of the authority as the authority in its discretion shall determine;

(25) to do all other things necessary or convenient to the exercise of the powers granted or reasonably implied by this chapter.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-50. South Carolina Infrastructure Revolving Loan Fund; establishment; purpose; deposits to fund; use of monies in fund.

(A) There is established the South Carolina Infrastructure Revolving Loan Fund, which must be held and administered by the authority in accordance with the provisions of this chapter and policies, rules, regulations, directives, and agreements as may be promulgated or entered into by the authority pursuant to this chapter. Earnings on balances in the fund must be credited to the fund. Amounts remaining in the fund at the end of a fiscal year accrue only to the credit of the fund. Amounts in the fund must be available in perpetuity for the purpose of providing financial assistance in accordance with the provisions of this chapter and such federal programs as have provided grants therefor. The authority may establish accounts and subaccounts within the fund as considered desirable to effectuate the purposes of this chapter, to comply with the provisions of a bond resolution, or to meet the requirements of any state or federal programs.

(B) There may be deposited in the fund:

(1) federal capitalization grants and awards or other federal assistance received under the authority of federal programs for purposes of the fund;

(2) funds appropriated by the General Assembly for deposit to the fund;

(3) payments received from a local government in repayment of a loan, including amounts withheld by the State Treasurer and paid to the authority pursuant to Section 11-40-200;

(4) net proceeds of bonds issued by the authority;

(5) interest or other income earned on the investment of monies in the fund; and

(6) additional monies made available from public or private sources, including state grants and proceeds of state capital improvement bonds for the purposes for which the fund has been established.

(C) Amounts in the fund may be used only:

(1) to make loans, through the acquisition of bonds or other obligations, to local governments in accordance with provisions of this chapter;

(2) to finance projects by loan, loan guarantee or otherwise, and to pay the cost of any project from the proceeds of bonds of the authority or any other funds of the authority;

(3) to buy or refinance debt obligations of local governments at or below market rates;

(4) to guarantee or purchase insurance for bonds, notes, or other evidences of obligation issued by a local government for the purpose of financing all or a portion of the cost of a project, if the action improves credit market access or reduces interest rates;

(5) as a source of revenue or security for the payment of principal and interest on bonds issued by the authority if the proceeds of the sale of the bonds are deposited in the fund;

(6) to make grants to local governments but only if the use of such funds for such purpose is specifically provided for under a federal program that capitalizes a revolving loan fund;

(7) to earn interest on fund accounts;

(8) for the reasonable costs of administering the fund and conducting activities under federal or state programs; and

(9) for any other purpose authorized by federal or state programs.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-60. Authority may make loans; loan commitments and option agreements; conditions for grant of loan; fees and charges.

(A) The authority may make loans to a local government to pay all or any part of the cost of a project. The authority may require the local government to issue bonds or revenue bonds as evidence of its loan obligation. The authority and a local government may enter into the loan commitments and option agreements as may be determined appropriate by the authority.

(B) The authority may require as a condition of any loan to a local government that the local government shall perform any or all of the following:

(1) establish and collect rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(a) costs of operation, maintenance, renewal, replacement, and repairs of the project of such local government; and

(b) outstanding indebtedness incurred for the purposes of such project, including the principal of and interest on the bonds, revenue bonds, notes, or other obligations issued by the local government, as the same shall become due and payable, and to create and maintain any required reserves;

(2) create and maintain a special fund or funds, as additional security for the payment of the principal of the loan obligations and the interest thereon and any other amounts becoming due under any agreement, entered into in connection therewith and for the deposit therein of the revenues as shall be sufficient to make the payment as the same shall become due and payable;

(3) create and maintain other special funds as may be required by the authority; and

(4) perform those other acts, including the conveyance of real and personal property together with all right, title, or interest therein to the authority, or take other actions as may be considered necessary or desirable by the authority to secure the payment of the principal of and interest on the loan obligations and to provide for the remedies of the authority in the event of a default by the local government in the payment.

(C) In connection with the making of any loan authorized by this chapter, the authority may fix and collect the fees and charges including, but not limited to, reimbursement of all costs of financing by the authority, the authority determines to be reasonable.

(D) As a condition to the receipt of a loan authorized by this chapter for the construction of water or sewer services, or both, the authority, as it determines appropriate, may require a local government to submit a financial plan which demonstrates that user charge rate levels will produce sufficient revenues to properly operate and maintain the system and build a reserve for improvements.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-70. Receipt, distribution, and holding of funds by the authority.

The authority may receive funds from federal, state, or other sources for the purpose of making grants to local governments to fund, or assist in funding, projects, infrastructure services and management services. Except with respect to funds for the purpose of making grants described in Section 11-40-50 (C)(6), the funds must be held by the authority separately from the fund. The authority may hold and distribute the funds in accordance with any federal or state program in connection with which the funds were received by the authority.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-80. Local governments authorized to borrow money from authority through loan agreements and loan obligations; provisions of chapter not exclusive; additional contracts with authority.

(A) All local governments are authorized to borrow money from the authority through loan agreements and the issuance of loan obligations in favor of the authority; all local governments are also authorized to apply for, accept and receive grants made by the authority pursuant to this chapter. Local governments are authorized to enter into and issue such agreements and evidences of indebtedness as shall comprise the loan agreements and loan obligations in accordance with the provisions of this chapter, and no further statutory authorization is required for the issuance and delivery by local governments of their loan obligations. All local governments entering into loan agreements and issuing loan obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any local government for the carrying out of the purposes contemplated by this chapter. The contracts need not be identical among all local governments, but may be structured as determined by the authority according to the needs of the contracting local governments and the authority.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions thereof permitting local governments to borrow money and issue obligations, including both general obligation and revenue bonds, may be utilized by any local government borrowing money from the authority to the extent deemed necessary or useful by such local government in connection with any loan agreement and the issuance, securing, or sale of loan obligations to the authority.

(C) All local governments are authorized to contract with the authority for the provision of management services and to enter into any other contracts or agreements with the authority to avail themselves of the intended benefits of this chapter.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-90. Authority to issue bonds; use of proceeds; requirements for issuance of bonds; Joint Bond Review Committee to establish priorities for funding of projects.

(A) The authority has the power and is authorized from time to time to issue bonds, including refunding bonds, in the principal amounts it determines to be necessary or convenient to provide amounts necessary for any corporate purposes, and to use the proceeds thereof for the purpose of:

(1) paying or lending the proceeds thereof to pay all or any part of the cost of any project or the principal of and premium, if any, and interest on the revenue bonds, bonds, notes, or other obligations of any local government issued for the purpose of paying in whole or in part, the cost of any project;

(2) paying all costs of the authority incidental to or necessary and appropriate to furthering or carrying out the purposes of the authority;

(3) paying all costs of the authority incurred in connection with the issuance of the bonds; and

(4) providing for the payment, defeasance, or retirement of any bonds or other obligations of the authority or any local government, including all or any portion of the principal, interest, or redemption premium in connection therewith.

(B) At or before the delivery of bonds by the authority, the authority, by resolution of the authority, certificate of an officer or employee of the authority, or other manner as the authority determines, shall establish with respect to all bonds of the authority then outstanding and then proposed to be delivered that, following the period during which interest on bonds or loan obligations is capitalized, either:

(1) the ratio of all assets, including, without limitation, loan obligations, reserves, and any amounts to be received pursuant to an agreement with any federal or state agency held, or to be held, as security for all the bonds to the principal amount of all the bonds is not less than 1.10 to 1; or

(2) the ratio of anticipated annual receipts to be derived from assets described in (1), above, to annual debt service on all the bonds is estimated to be not less than 1.10 to 1.

(C) With respect to bonds, or that portion of an issue of bonds, issued to refund outstanding bonds of the authority, in lieu of the requirements of subsection (B) of this section, the bonds may be issued if the authority establishes with respect to the issuing of the bonds the debt service with respect to the refunding bonds is not expected to exceed debt service with respect to the refunded bonds in any year in which the refunded bonds were outstanding.

(D) No project receiving funding from bond proceeds authorized under this chapter may be implemented until the Joint Bond Review Committee, in consultation with the authority, establishes priorities for funding of the projects. The Joint Bond Review Committee shall report its priorities to the members of the General Assembly within thirty days of the establishment of the funding priorities. In establishing these priorities for projects authorized and funded by bonds issued pursuant to this chapter, the Joint Bond Review Committee has the same responsibilities, mutatis mutandis, provided in Section 2-47-30 for its functions with respect to projects funded by state general obligation and institutional bonds.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-100. Authority to pledge revenues, funds, or loan obligations to secure bonds.

The authority may pledge any of its revenues or funds to the payment of its bonds, subject only to prior agreement with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any loan obligation owned by the authority, any grant, contribution, or guaranty from the United States, the State, or a corporation, association, institution or person, other property or assets of the authority, or a pledge of any money, income, or revenue of the authority from any source.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-110. Bonds not debt or pledge of faith and credit of State or its political subdivisions other than the authority; statements to be contained on bonds.

Bonds issued by the authority are not a debt or a pledge of the faith and credit of this State or its political subdivisions other than the authority, but are payable solely from the revenue, money, or property of the authority as provided for in this chapter. The bonds issued do not constitute an indebtedness of this State within the meaning of a constitutional or statutory limitation. No members of the authority or a person executing bonds of the authority is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter must contain on its face a statement to the effect that:

(1) neither this State, nor its political subdivisions, nor the authority is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the authority pledged;

(2) neither the faith and credit nor the taxing power of this State, or its political subdivisions, is pledged to the payment of the principal of or interest on the bonds;

(3) the authority does not have taxing power.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-120. Bonds to be authorized by resolution; requirements for bonds.

The bonds of the authority must be authorized by a resolution of the authority and must be in the form and executed in the manner provided in the bond resolution. The bonds shall bear the date and mature at the time which the bond resolution provides, except that no bond may mature more than thirty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place at the time, and be subject to redemption or repurchase and contain other provisions determined by the authority. The bonds may bear interest payable at a time and at a rate as determined by the authority, including the determination of interest rates by agents designated by the authority under guidelines established by it. Bonds may be sold by the authority at public or private sale at the price it determines and approves.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-130. Trust indenture for securing bonds; provisions of bond resolution or trust indenture; bonds primarily secured by pool of obligations.

(A) Bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be the State Treasurer or a bank having trust powers or a trust company designated by the State Treasurer. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the authority to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it.

(B) A bond resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to such matters relating to the terms of the bonds or the security or protection of the holders of the bonds which the authority considers appropriate.

(C) Bonds may be primarily secured by a pool of obligations issued by local governments when the proceeds of the local government obligations are applied to local environmental facility projects.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-140. Validity of pledge by authority; lien of pledge.

A pledge made by the authority is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the authority is immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing bonds, or other instrument including filings under the Uniform Commercial Code is necessary to create or perfect a pledge or security interest granted by the authority to secure bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-150. Bonds made negotiable instruments.

Whether or not the bonds of the authority are of such form and character as to be negotiable instruments, the bonds are made negotiable instruments within the meaning of and for all the purposes of the law of this State.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-160. Bonds and income from bonds exempt from taxes and assessments.

The authority is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligation acquired or used by the authority or upon the income from them. Bonds issued by the authority, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by this State, and by the local governments and other political subdivisions of this State.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-170. Bonds of authority made securities.

The bonds of the authority are made securities in which all public officials and bodies of the State and all municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, investment companies and other persons carrying on a banking business, and administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and may be received by all public officers and bodies of this State and all municipalities for any purposes for which the deposit of bonds or other obligations of this State are now or hereafter may be authorized.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-180. Offer, sale, or issuance of bonds, notes, or other obligations not subject to regulation under Chapter 1, Title 35.

The offer, sale, or issuance of bonds, notes, or other obligations by the authority are not subject to regulation under Chapter 1, Title 35.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-190. Pledge of State not to impair rights and remedies of bondholders.

This State pledges to and agrees with the holders of any bonds issued by the authority pursuant to this chapter that it shall not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights and remedies of bondholders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or funds for the payment of such are fully provided. The authority may include this pledge and agreement of the State in any agreement with bondholders.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-200. Defaults by local governments; withholding of state funds; exceptions.

(A) If a local government fails to collect and remit in full all amounts due to the authority on the date such amounts are due under the terms of any bond, revenue bond, note, or other obligation of the local government, the authority shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the State Constitution, shall withhold all or a portion of such funds of the State and all funds administered by the State, its agencies, boards, and instrumentalities allotted or appropriated to such local government and apply so much as is necessary to the payment of this amount.

(B) Nothing contained in this section mandates the withholding of funds allocated to a local government which would violate contracts to which the State is a party, the requirements of federal law imposed on the State, or judgments of any court binding the State.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-210. Authority members, officers, or employees not subject to liability.

Neither the members of the authority nor any officer or employee of the authority acting in behalf thereof, while acting within the scope of his authority, are subject to any liability resulting from:

(1) the construction, ownership, maintenance, or operation of any project financed with the assistance of the authority;

(2) the construction, ownership, maintenance, or operation of any solid waste system, sewerage system, or water system owned by a local government; or

(3) carrying out any of the powers given in this chapter.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-220. Additional notices, proceedings, or publications not required; not subject to referendum.

No notice, proceeding, or publication except those required in this chapter are necessary to the performance of any act authorized in this chapter; nor is any such act subject to referendum.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-230. Deposit of money of authority; investment of funds.

All money of the authority, except as otherwise authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Chapter 5 of Title 6, Section 11-9-660, and Section 11-9-661.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-240. Annual reports; audit of books and accounts.

Following the close of each fiscal year, the authority shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. The authority shall also submit an annual report to the appropriate federal agency in accordance with requirements of any federal program. An independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each fiscal year.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-250. Division of Local Government to assist authority; duties of Division.

The Division of Local Government of the State Rural Infrastructure Authority shall provide staff and otherwise assist the authority in the administration of the fund and the performance of its functions under this chapter. The funds to be used for purposes of the Infrastructure Facilities Authority must come from funds appropriated to or made available to the Infrastructure Facilities Authority and not those funds of the Rural Infrastructure Authority, the administration of which also is a part of the responsibilities of the Division of Local Government as provided by law. In providing such assistance the Division of Local Government shall:

(1) assist in the formulation, establishment, and structuring of programs undertaken by the authority pursuant to this chapter;

(2) provide local governments information as to the programs of the authority and the procedures for obtaining the assistance intended by the chapter;

(3) assist local governments in making application to such state and federal agencies, including the authority, as may be necessary or helpful in order to avail themselves of such programs;

(4) assist the authority in analyzing and evaluating local government requests for assistance pursuant to this chapter;

(5) assist in the structuring and negotiation of local government loan agreements and loan obligations and authority bonds;

(6) administer the fund, including any accounts therein;

(7) administer the authority's programs and loans, including monitoring compliance by local governments with any rules, regulations, or other requirements of the authority with respect to such programs and compliance with covenants and agreements made by local governments with respect to any loan agreement or loan obligation; and

(8) provide other assistance and perform other duties as may be requested or directed by the authority.

HISTORY: 1994 Act No. 525, Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.G.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.G.2, in the first undesignated paragraph, substituted "Rural Infrastructure Authority" for "Budget and Control Board", and added the second sentence relating to the source of funds; and made other nonsubstantive changes.



Section 11-40-260. Chapter to be liberally construed; approval of bonds not required; provisions of Chapter control.

This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. No proceeding, notice, or approval is required for the issuance of bonds of the authority or loan obligations by a local government or instruments or the security for the bonds or loan obligation, except as provided in this chapter. If the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter control.

HISTORY: 1994 Act No. 525, Section 2.



Section 11-40-270. Severability provision.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is, or is deemed to be, severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable any other provision of the chapter.

HISTORY: 1994 Act No. 525, Section 2.






CHAPTER 41 - STATE GENERAL OBLIGATION ECONOMIC DEVELOPMENT BOND ACT

Section 11-41-10. Short title.

This chapter may be cited as the "State General Obligation Economic Development Bond Act.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-20. Increase in general obligation debt limitation.

As incident to this chapter, the General Assembly finds:

(1) That by Section 4, Act 10 of 1985, the General Assembly ratified an amendment to Section 13(6)(c), Article X of the Constitution of this State, 1895. One amendment in Section 13(6)(c), Article X, limits the issuance of general obligation debt of the State such that maximum annual debt service on all general obligation bonds of the State, excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, must not exceed five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(2) That Section 13(6)(c), Article X, further provides that the percentage rate of general revenues of the State by which general obligation bond debt service is limited may be reduced to four or increased to seven percent by legislative enactment passed by a two-thirds vote of the total membership of the Senate and a two-thirds vote of the total membership of the House of Representatives.

(3) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 254 of 2002 and Act 187 of 2004, increased to five and one-half percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to provide infrastructure required for significant economic development projects within the State, including those related to the life sciences industry that create high-paying jobs and meet certain investment criteria.

(4) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 187 of 2004, increased to six percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to advance economic development and to facilitate and increase research within the State at the research universities.

(5) That Section 13(5), Article X, provides that if general obligation debt be authorized by two-thirds of the members of each House of the General Assembly, then there shall be no conditions or restrictions limiting the incurring of such indebtedness except those restrictions and limitations imposed in the authorization to incur such indebtedness, and the provisions of Section 13(3), Article X.

(6) That Section 13(5), Article X, provides additional constitutional authority for bonds authorized by this chapter.

(7) In order to continue fostering economic development within the State as set out in subsections (3) and (4), it is in the best interest of the State that the General Assembly authorize an additional amount of general obligation debt pursuant to Section 13(5), Article X, with such indebtedness limited to a principal amount of general obligation debt not exceeding one hundred seventy million dollars at any time, provided that no more than a total of one hundred seventy million dollars of proceeds may be used for any one project regardless of available capacity.

(8) That in order to support significant economic development projects in this State which will satisfy the investment and new jobs creation criteria set forth in Section 11-41-30(2)(a)(ii), the General Assembly finds that sufficient debt service capacity exists below the original five percent threshold established by Section 13(6)(c), Article X, to allow the issuance of general obligation debt, with such indebtedness limited to a principal amount of general obligation debt not to exceed one hundred twenty million dollars, and that the authorization of this general obligation debt supports a public purpose and is in the best interest of the State.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.A; 2009 Act No. 124, Section 5.B; 2013 Act No. 13, Section 2, eff April 23, 2013.

Editor's Note

2013 Act No. 13, Section 1, provides as follows:

"SECTION 1. The General Assembly hereby finds, as a fact, that the construction of infrastructure, as defined in, and subject to the terms and conditions of, the State General Obligation Economic Development Bond Act, for use by private parties enhances the recruitment of businesses to the State and the expansion of businesses within the State, facilitates the operation and growth of businesses in the State, and thereby provides significant and substantial direct and indirect benefits to the State and its residents, including employment and other opportunities; that such benefits outweigh the costs of such infrastructure; that for such reasons it is in the best interest of the State to authorize the issuance of economic development bonds as defined in, and subject to the terms and conditions of, the State General Obligation Economic Development Bond Act; and that such economic development bonds, issued for such purpose, serve a public purpose in fostering economic development and increasing employment in the State. The General Assembly further finds, as a fact, that the primary beneficiaries of the issuance of such economic development bonds and the construction of such infrastructure are the State of South Carolina and its residents."

Effect of Amendment

The 2013 amendment added subsection (8), relating to Section 11-41-30, and made other nonsubstantive changes.



Section 11-41-30. Definitions.

As used in this chapter:

(1) "Department" means the State Department of Commerce.

(2)(a)(i) "Economic development project" or " project" means either (A) a project in this State as defined in Section 12-44-30(16) in which a total of at least four hundred million dollars is invested in the project by the sponsor and at least four hundred new jobs are created at the project by the sponsor, or (B) an expansion of an existing economic development project for which economic development bonds have previously been issued, if in connection with the expansion, in addition to and not including the investment made and new jobs created in connection with the existing project for which economic development bonds have previously been issued, a total of at least four hundred million dollars is invested in the project by the sponsor and at least four hundred new jobs are created at the project by the sponsor.

(ii) "Enhanced economic development project" or "enhanced project" means an economic development project for which the sponsor satisfies the jobs and investment criteria set forth in subsubitem (i), and, further, (A) the total investment in the project by the sponsor is not less than 1.1 billion dollars and (B) the total number of new jobs created at the project is not less than two thousand. Subject to the satisfaction of the additional criteria set forth in this paragraph and further subject to Sections 11-41-50(C), 11-41-60, and 11-41-70, an enhanced project constitutes an economic development project for purposes of this chapter.

(b) "Project" also includes a life sciences facility in this State defined as a business engaged in pharmaceutical, medicine, and related laboratory instrument manufacturing, processing, or research and development. Included in this definition are the following North American Industrial Classification Systems, NAICS Codes published by the Office of Management and Budget of the federal government:

(i) 3254 Pharmaceutical and Medical Manufacturing;

(ii) 334516 Analytical Laboratory Instrument Manufacturing.

With respect to a life sciences facility, the sponsor must invest in the project at least one hundred million dollars and create at the project at least two hundred new jobs with an average annual cash compensation level of at least twice the annual per capita income in this State. Per capita income must be determined by using the most recent per capita income data available at the time the request for funding is made pursuant to this chapter.

(c) To qualify as an economic development project defined in subitems (a) and (b) above for purposes of this chapter, the applicable investment and job creation requirements must be attained no later than the eighth year after the project first begins operations.

(d) "Economic development project" or "project" also includes training and research facilities and the necessary equipment therefor, owned by the State or any agency, instrumentality, or political subdivision thereof, for a program for purposes of providing the necessary trained personnel to support the state's economically vital tourism industry. A project as defined in this subsection is also referred to herein as a "tourism training infrastructure project". A tourism training infrastructure project is not subject to the job creation and capital investment requirements imposed on projects as defined in subsections (a) and (b) above.

(e) "Economic development project" or "project" also includes a national and international convention and trade show center in this State, owned by the State or any agency, instrumentality, or political subdivision thereof. A "national and international convention and trade show center" means a not less than two hundred thousand square foot facility consisting of meeting and exhibit space at which are held major conventions, trade shows, and special events that bring delegates into the State and community including, but not limited to, consumer shows, sporting events, and other meetings. Included in the space requirement is an adjacent facility allowing specific events thereby making additional time and space available for the major conventions, trade shows, and special events contemplated by this definition. However, if any adjacent facility is contemplated or initiated under the terms and conditions of this subitem, these plans must be submitted to the Joint Bond Review Committee for review and comment. A national and international convention and trade show center is not subject to the job creation and capital investment requirements imposed on projects as defined in subsections (a) and (b) above.

(3) "Infrastructure" must relate specifically to, but is not required to be located at, the economic development project and means:

(a) land acquisition;

(b) site preparation;

(c) road and highway improvements;

(d) rail spur construction;

(e) water service;

(f) wastewater treatment;

(g) employee training which may include equipment used for such purpose;

(h) environmental mitigation;

(i) training and research facilities and the necessary equipment therefor.

(j) buildings and renovations to buildings whether new or existing (i) associated with an economic development project as defined in Section 11-41-30(2) that includes air carrier hub terminal facilities as defined in Section 55-11-500(a), or (ii) located on land that is owned by the State or an agency, instrumentality, or political subdivision thereof.

(4) "Investment" means money expended by the sponsor on capital assets directly related to the economic development project and does not include amounts expended in aid of the project by the State pursuant to this chapter or otherwise, or amounts expended in aid of the project by a county, municipality, or a special purpose district, however financed.

(5) "Sponsor" means a sole proprietor, partnership, corporation of any classification, limited liability company, or association taxable as a business entity or any combination of these entities.

(6) "State general obligation economic development bonds" or "economic development bonds" or "bonds" means general obligation bonds of this State issued under the authority of this chapter.

(7) "New job" means a full-time job created in this State at an economic development project. The term does not include a job created when an employee is shifted from an existing location in this State to a new or expanded facility whether the transferred job is from, or to, a project of the sponsor or a related person. A related person includes any entity or person that bears a relationship to the sponsor as described in Section 267 of the Internal Revenue Code of 1986. Full time means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of sponsor operations or a job requiring a minimum of thirty-five hours of an employee's time a week for a year if the employee was hired initially for or transferred to the project. Two half-time jobs are considered one full-time job. A half-time job is a job requiring a minimum of twenty hours of an employee's time a week otherwise meeting the full-time job requirements.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.B; 2004 Act No. 227, Section 3.D; 2005 Act No. 33, Section 2; 2005 Act No. 114, Sections 2.A to 2.C; 2013 Act No. 13, Sections 3, 4, eff April 23, 2013; 2013 Act No. 73, Section 1, eff June 13, 2013.

Editor's Note

2013 Act No. 73, Section 3, provides as follows:

"SECTION 3. This act takes effect upon approval by the Governor and the definition clarified and time limit extension included in Sections 11-41-30 and 11-41-70 of the 1976 Code, as amended by this act, apply with respect from the original effective date of Act 114 of 2005 [June 6, 2005]."

Effect of Amendment

The first 2013 amendment, in subsection (2)(a)(i), added "either (A)" and the text beginning with ", or (B) an expansion"; added subsection (2)(a)(ii), the definitions of "enhanced economic development project" and "enhanced project"; and in subsection (2)(c), substituted "project defined in subitems" for "project as defined in subsections", and inserted "applicable" before "investment and job creation requirements".

The second 2013 amendment, in subsection (2)(e), added the third and fourth sentences, relating to adjacent facilities.



Section 11-41-40. Issuance of bonds pursuant to chapter.

To obtain funds for allocation to the department or to the State or agency, instrumentality, or political subdivision, as the case may be, for financing of infrastructure, there are issued from time to time state general obligation economic development bonds under the conditions prescribed by this chapter. Subject to Section 11-41-90(6), bonds for an economic development project may be issued in one or more series, pursuant to one or more notifications required by Section 11-41-70.

HISTORY: 2002 Act No. 254, Section 1; 2005 Act No. 114, Section 3; 2013 Act No. 13, Section 5, eff April 23, 2013.

Effect of Amendment

The 2013 amendment added the last sentence, relating to Sections 11-41-70 and 11-41-90.



Section 11-41-50. Maximum annual debt service on all general obligation bonds of State; additional authorization for issuance.

(A) Pursuant to Section 13(6)(c), Article X of the Constitution of this State, 1895, the General Assembly provides that economic development bonds may be issued pursuant to this subsection at such times as the maximum annual debt service on all general obligation bonds of the State, including economic development bonds outstanding and being issued pursuant to this subsection or pursuant to Section 11-41-50(C), but excluding economic development bonds issued pursuant to Section 11-41-50(B), research university infrastructure bonds pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, will not exceed five and one-half percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds. The State at any time may not issue general obligation bonds, excluding economic development bonds issued pursuant to this chapter, but not excluding economic development bonds issued pursuant to Section 11-41-50(C), research university infrastructure bonds issued pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, if at the time of issuance the maximum annual debt service on all such general obligation bonds, outstanding and being issued exceeds five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(B) In addition to and exclusive of the economic development bonds provided for and issued pursuant to subsection (A), the General Assembly provides that pursuant to Section 13(5), Article X, (i) additional economic development bonds may be issued under this chapter in an aggregate principal amount that does not exceed one hundred seventy million dollars, and (ii) in addition to the authorization contained in the preceding item, additional economic development bonds may be issued provided that the aggregate principal amount of economic development bonds then outstanding under items (i) and (ii), together with the economic development bonds to be issued pursuant to this item (ii), does not at any time exceed the principal amount specified in item (i). From the proceeds of the economic development bonds authorized pursuant to this subsection, no more than a total of one hundred seventy million dollars of proceeds may be used for any one project regardless of available capacity.

(C) In addition to and exclusive of the economic development bonds provided for and issued pursuant to subsections (A) and (B) of this section, the General Assembly provides that pursuant to Section 13(6)(c), Article X, economic development bonds may be issued under this chapter in an aggregate principal amount that does not exceed one hundred twenty million dollars to support enhanced projects.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 184, Section 9; 2009 Act No. 124, Section 5.C; 2013 Act No. 13, Section 6, eff April 23, 2013.

Effect of Amendment

The 2013 amendment, in subsection (A), inserted "pursuant to this subsection or pursuant to Section 11-41-50(C)" and "economic development bonds issued pursuant to Section 11-41-50(B)" in the first sentence, and inserted "but not excluding economic development bonds issued pursuant to Section 11-41-50(C)" in the second sentence; added subsection (C); and made other nonsubstantive changes.



Section 11-41-60. Maximum annual debt service on bonds issued pursuant to chapter.

The maximum annual debt service on bonds issued pursuant to Section 11-41-50(A) must not exceed one-half of one percent of the general revenues for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds. Bonds issued pursuant to Section 11-41-50(B) shall not be subject to the limitation on maximum annual debt service prescribed by Section 13(6)(c), Article X. The maximum annual debt service on bonds issued pursuant to Section 11-41-50(C), when combined with the debt service on all other general obligation bonds issued under the five percent limitation established in Section 13(6)(c), which limitation does not include bonds issued pursuant to subsection (A) or subsection (B) of Section 11-41-50, research university infrastructure bonds issued pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, must not exceed five percent of the general revenues of the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

HISTORY: 2002 Act No. 254, Section 1; 2009 Act No. 124, Section 5.C; 2013 Act No. 13, Section 7, eff April 23, 2013.

Effect of Amendment

The 2013 amendment added the third sentence, relating to Section 11-41-50(C), and made other nonsubstantive changes.



Section 11-41-70. Bond notification requirements.

Before issuing economic development bonds, the department or in the case of a tourism training infrastructure project or a national and international convention and trade show center, the State or agency, instrumentality, or political subdivision thereof that will own such project shall notify the Joint Bond Review Committee and the State Fiscal Accountability Authority of the following:

(1) the amount then required for allocation to the department or to the State or agency, instrumentality, or political subdivision thereof to defray the costs of the proposed infrastructure;

(2) a description of the infrastructure for which the bonds are to be issued, including a certification by the secretary of the department or in the case of a tourism training infrastructure project or a national and international convention and trade show center by an appropriate official of the State or agency, instrumentality, or political subdivision thereof that will own such project that the economic development project to benefit from the expenditure of the proceeds of the bonds consists of the following:

(a)(i) in the case of an economic development project as defined in Section 11-41-30(2)(a)(i), an investment by the sponsor at the project of not less than four hundred million dollars and creation by the sponsor at the project of no fewer than four hundred new jobs, or, (ii) in the case of an enhanced economic development project defined in Section 11-41-30(2)(a)(ii), an investment by the sponsor at the project of not less than four hundred million dollars, and the creation at the project of no fewer than four hundred new jobs by the sponsor, and, further, (A) the total investment at the project by the sponsor is not less than 1.1 billion dollars and (B) the total number of new jobs created at the project is not less than two thousand; or

(b) in the case of a life sciences facility, an investment by the sponsor in the project of not less than one hundred million dollars and creation by the sponsor at the project of no fewer than two hundred new jobs with an average cash compensation of at least twice the per capita income in this State. Per capita income must be determined by using the most recent per capita income data available at the time the request for funding is made pursuant to this chapter; or

(c) in the case of a tourism training infrastructure project, training and research facilities including the necessary equipment therefor, owned by the State or any agency, instrumentality, or political subdivision thereof, for a program for which project there has been executed an agreement between the State and the state agency, instrumentality, or political subdivision owning such facilities providing that, upon the termination of the program the proceeds of the sale of any facilities financed with the proceeds of bonds issued pursuant to this chapter will be reimbursed by such state agency, instrumentality, or political subdivision to the general fund of the State; or

(d) subject to the provisions of Section 11-41-75, in the case of a national and international convention and trade show center, partial payment of costs for infrastructure associated with a meeting and exhibit space as defined in Section 11-41-30(2)(e), owned by the State or any agency, instrumentality, or political subdivision thereof for which project there has been executed an agreement between the State and the state agency, instrumentality, or political subdivision owning such meeting and exhibit space providing that, upon either the sale of the meeting and exhibit space partially financed with proceeds of bonds issued pursuant to this chapter or the failure of the state agency, instrumentality, or political subdivision to (1) purchase land within eighteen months of the effective date of this item (d), (2) begin construction within five years of the effective date of this item (d) of a meeting and exhibit space as defined in Section 11-41-30(2)(e), or (3) complete the project within fifteen years of the effective date of this item (d), then the state agency, instrumentality, or political subdivision owning such meeting and exhibit space will reimburse the amount of bond proceeds to the General Fund of the State, plus interest thereon from the date of expenditure to the date of such reimbursement at a rate equal to the total interest cost rate on the issuance of bonds used to make such expenditure. The state agency, instrumentality, or political subdivision must notify the State Treasurer immediately upon the sale of any land acquired with proceeds of bonds issued pursuant to this chapter. The state agency, instrumentality, or political subdivision also must provide sufficient proof to the State Treasurer that the deadlines to purchase land, begin construction, and complete the project imposed pursuant to this item have been met. If the state agency, instrumentality, or political subdivision sells the land or fails to meet any of these deadlines, then the State Treasurer shall take the appropriate action necessary to recover all bond proceeds and interest disbursed to the state agency, instrumentality, or political subdivision to finance the project;

(3) a tentative time schedule setting forth the period of time during which the sum requested is to be expended;

(4) a debt service table showing the annual principal and interest requirements for all bonds then outstanding; and

(5) the total amount of all bonds issued.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.C; 2005 Act No. 114, Section 4; 2013 Act No. 13, Section 8, eff April 23, 2013; 2013 Act No. 73, Section 2, eff June 13, 2013; 2014 Act No. 121 (S.22), Pt VII, Section 20.H.1, eff July 1, 2015; 2014 Act No. 215 (S.828), Section 2, eff June 2, 2014.

Editor's Note

2013 Act No. 73, Section 3, provides as follows:

"SECTION 3. This act takes effect upon approval by the Governor and the definition clarified and time limit extension included in Sections 11-41-30 and 11-41-70 of the 1976 Code, as amended by this act, apply with respect from the original effective date of Act 114 of 2005 [June 6, 2005]."

Effect of Amendment

The first 2013 amendment, in subsection (2)(a), inserted "(i)" following "(a)" at the beginning, inserted "(i)" following "Section 11-41-30(2)(a)", and added the text beginning with ", or, (ii) in the case of an enhanced".

The second 2013 amendment, in subsection (2)(d), substituted "complete the project within fifteen years" for "complete the project within ten years" following item (3); and made other nonsubstantive changes.

2014 Act No. 121, Section 20.H.1, substituted "Fiscal Accountability Authority" for "Budget and Control Board".

2014 Act No. 215, Section 2, in subsection (2)(d), inserted at the beginning "subject to the provisions of Section 11-41-75,", and made other nonsubstantive changes.



Section 11-41-75. Economic development bonds for convention and trade show; reimbursement provisions not applicable if sold and replaced with similar facility.

(A) Notwithstanding the provisions of Section 11-41-70(2)(d), the provisions requiring the reimbursement of bond proceeds, plus interest, upon the sale of the meeting and exhibit space, are not applicable if:

(1) the proceeds of the sale of meeting and exhibit space is for its true value as described in Section 12-37-930;

(2) the sale proceeds are used in their entirety for a new meeting and exhibit space as defined in Section 11-41-30(2)(e); and

(3) if there are outstanding bonds on the existing meeting and exhibit space, the state agency, instrumentality, or political subdivision provides to the State Treasurer a tax opinion from a nationally recognized bond counsel that the sale and proposed new qualifying purpose or use will not adversely affect the federal income tax treatment of the interest on the bonds issued by the State to finance the meeting and exhibit space.

(B) The exemption from the reimbursement requirements only applies so long as:

(1) the land for the new meeting and exhibit space is owned by the state agency, instrumentality, or political subdivision at the time of the sale or is purchased within eighteen months of the sale;

(2) construction of the new meeting and exhibit space begins within five years of the sale; and

(3) the project is completed within ten years of the sale.

If a state agency, instrumentality, or political subdivision avails itself of the provisions of subsection (A), but then fails to meet the requirements of this subsection, then the reimbursement requirements of Section 11-41-70(2)(d) apply as of the day of the sale.

(C) If the new meeting and exhibit space is subsequently sold, the reimbursement requirements of Section 11-41-70(2)(d) apply as of the day of the sale of the new meeting and exhibit space, unless the provisions of this section again apply.

(D) Prior to the sale of the meeting and exhibit space, any state agency, instrumentality, or political subdivision desiring to avail itself of the provisions of this section must submit its plans to the Joint Bond Review Committee for review and comment. The submission must include proof of eligibility or plans to become eligible pursuant to the standards set forth in subsection (A) and a projected plan as to how it will remain eligible pursuant to subsection (B). To the fullest extent possible at the time, the submission also must include a comparison between the meeting and exhibit space that is for sale and the proposed replacement meeting and exhibit space.

HISTORY: 2014 Act No. 215 (S.828), Section 1, eff June 2, 2014.



Section 11-41-80. Adoption of resolution effecting issue of bonds.

Following the receipt of the notification presented pursuant to Section 11-41-70 and after review by the Joint Bond Review Committee, and approval by the State Fiscal Accountability Authority, by resolution duly adopted, shall effect the issue of bonds, or pending the issue of the bonds, effect the issue of bond anticipation notes pursuant to Chapter 17 of this title.

HISTORY: 2002 Act No. 254, Section 1; 2014 Act No. 121 (S.22), Pt VII, Section 20.H.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.H.2, substituted "review" for "approval" before "by the Joint Board", and substituted "and approval by the State Fiscal Accountability Authority" for "the State Budget and Control Board".



Section 11-41-90. Authorizing resolution.

To effect the issuance of bonds, the State Fiscal Accountability Authority shall adopt a resolution providing for the issuance of bonds pursuant to the provisions of this chapter. The authorizing resolution must include:

(1) a statement of whether the bonds are being authorized and issued pursuant to Section 11-41-50(A), Section 11-41-50(B), or Section 11-41-50(C);

(2) a schedule showing the aggregate of bonds issued, the annual principal payments required to retire the bonds, and the interest on the bonds;

(3) the amount of bonds proposed to be issued;

(4) a schedule showing future annual principal requirements and estimated annual interest requirements on the bonds to be issued; and

(5) certificates evidencing that the provisions of Sections 11-41-50 and 11-41-60 have been or will be met.

(6) a statement that the resolution required by this section for the issuance of bonds pursuant to this chapter is adopted not later than eighteen months after the date of the first notification to the Joint Bond Review Committee and the State Fiscal Accountability Authority with respect to such economic development project pursuant to Section 11-41-70.

HISTORY: 2002 Act No. 254, Section 1; 2009 Act No. 124, Section 5.D; 2013 Act No. 13, Section 9, eff April 23, 2013; 2014 Act No. 121 (S.22), Pt VII, Section 20.H.2, eff July 1, 2015.

Code Commissioner's Note

The reference to Section 11-41-50(C) in subsection (1), and subsection (6) were inadvertently omitted from 2014 Act No. 121, Section 20.H.2. This text, as added by 2013 Act No. 13, Section 9, has been restored, and the phrase "Fiscal Accountability Authority" has been substituted in subsection (6) for "Budget and Control Board".

Effect of Amendment

The 2013 amendment, in subsection (1), inserted the reference to Section 11-41-50(C), and added subsection (6), relating to Section 11-41-70.

2014 Act No. 121, Section 20.H.2, in the first undesignated paragraph, substituted "Fiscal Accountability Authority" for "Budget and Control Board"; and made other nonsubstantive changes.



Section 11-41-100. Bond maturity date and terms; determination of interest rate.

The bonds must bear the date and mature at the time that the resolution provides, except that a bond may not mature more than thirty years from its date of issue. The bonds may be in the denominations, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the State Fiscal Accountability Authority before their issue. The bonds may bear interest payable at the times and at the rates determined by the State Fiscal Accountability Authority.

HISTORY: 2002 Act No. 254, Section 1; 2014 Act No. 121 (S.22), Pt VII, Section 20.H.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.H.2, twice substituted "Fiscal Accountability Authority" for "Budget and Control Board".



Section 11-41-110. Bonds exempt from taxation.

All bonds issued under this chapter are exempt from taxation as provided in Section 12-2-50.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-120. Executive signature and State seal requirements.

All bonds issued under this chapter must be signed by the Governor and the State Treasurer and attested by the Secretary of State. The Governor, State Treasurer, and Secretary of State may sign these obligations by a facsimile of their signatures. The Great Seal of the State must be affixed to, impressed on, or reproduced upon each of them. The delivery of the bonds executed and authenticated, as provided in the resolution, is valid notwithstanding changes in officers or seal occurring after the execution or authentication.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.D.



Section 11-41-130. Payment of principal and interest.

For the payment of the principal and interest on all bonds issued and outstanding pursuant to this chapter there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, 1895, the General Assembly allocates on an annual basis sufficient tax revenues to provide for the punctual payment of the principal and interest on the debt authorized by this chapter.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-140. Sale of bonds.

Bonds must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of notice of the sale one or more times at least seven days before the sale, in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The bonds may be awarded upon the terms and in the manner as prescribed by the State Treasurer. The right is reserved to reject all bids and to readvertise the bonds for sale. For the purpose of bringing about successful sales of the bonds, the State Treasurer may do all things ordinarily and customarily done in connection with the sale of state or municipal bonds. All expenses incident to the sale of the bonds must be paid from the proceeds of the sale of the bonds.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-150. Application of proceeds; liability of purchasers for misapplication.

The proceeds of the sale of bonds must be received by the State Treasurer and applied by the State Treasurer to the purposes for which issued, except that the accrued interest, if any, may be used to discharge in part the first interest to become due on the bonds, but the purchasers of the bonds in no way are liable for the proper application of the proceeds to the purposes for which they are intended.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 184, Section 3.



Section 11-41-160. Purchase by fiduciaries.

It is lawful for all executors, administrators, guardians, and other fiduciaries to invest any monies in their hands in bonds issued pursuant to this chapter.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-170. Expenditure of proceeds.

The proceeds received from the issuance of bonds, after deducting the costs of issuance, must be expended only for the purpose of providing infrastructure.

HISTORY: 2002 Act No. 254, Section 1.



Section 11-41-180. Infrastructure procurement procedures for research universities.

All procurements of infrastructure, as defined in Section 11-41-30 and owned by a research university, as defined in Section 11-51-30(5), shall be exempt from Title 11, Chapter 35, except that such research university must work in conjunction with the State Fiscal Accountability Authority's Chief Procurement Officer to establish alternative procurement procedures. The research university shall submit its alternative procurement procedures to the State Fiscal Accountability Authority for approval. The procurement process shall include provisions for audit and recertification.

HISTORY: 2004 Act No. 187, Section 3.E; 2014 Act No. 121 (S.22), Pt VII, Section 20.H.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.H.3, substituted "State Fiscal Accountability Authority's" for "Budget and Control Board's" in the first sentence, and substituted "Fiscal Accountability Authority" for "Budget and Control Board" in the second sentence.






CHAPTER 42 - SOUTH CAROLINA COMPREHENSIVE INFRASTRUCTURE DEVELOPMENT ACT

Section 11-42-10. Short title.

This chapter may be cited as the South Carolina Comprehensive Infrastructure Development Act.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



Section 11-42-20. Legislative purpose.

Comprehensive infrastructure development and planning is vitally important to the State and to its local political subdivisions. The General Assembly, by this chapter, creates a state program and a unit of state government to work with state agencies, regional councils of government, and local political subdivisions to coordinate infrastructure planning, to assist in development of comprehensive regional infrastructure development plans, and to identify and coordinate the funding related to infrastructure development distributed through state agencies in order to maximize efficiency and promote comprehensive infrastructure development planning.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



Section 11-42-30. Definitions.

As used in this chapter:

(1) "Board" means the governing board of the Rural Infrastructure Authority.

(2) "County" means any county of this State.

(3) "Division of Regional Development" is a division of the board. This division is be the designated state program for coordination of comprehensive state and regional infrastructure planning.

(4) "Director" is the Director of the Division of Regional Development.

(5) "Executive director" means the executive director of the board.

(6) "Infrastructure" means the basic facilities, services, and installations needed for the functioning of government including, but not limited to, water, sewer, and public sector communications. Infrastructure as used in this chapter does not mean transportation, power delivery systems, health planning and delivery systems, or except for the purposes of public sector communications planning, commercial communication systems.

(7) "Infrastructure Development Plans" means any written proposal by the State, county, municipality, special purpose district or regional council of government that involves development of infrastructure as defined in this chapter. These plans include, but are not limited to, such matters as water and sewerage systems, and communications. The plans must be proposed and prepared pursuant to recommended standards and procedures for the preparation and implementation of infrastructure development plans established in accordance with this chapter by the Division of Regional Development and the Regional Councils of Government. Any plan developed for communications must consider available existing private sector communications facilities, systems, and services.

(8) "Municipality" as described in Section 5-1-20 means any city or town which has been issued a certificate of incorporation or which has been created by act of the General Assembly.

(9) "Political subdivision" means any municipality, county, public service district, or special purpose district.

(10) "Regional Councils of Government" are as described in Section 6-7-110.

(11) "South Carolina Advisory Commission on Intergovernmental Relations" means the commission created pursuant to Section 1-27-10 which, as part of the office of the executive director of the board, researches intergovernmental problems.

(12) "State Advisory Council for Regional Development" or "state council" means the Advisory Council for Regional Development created by this chapter.

(13) "Communications" means public sector communications.

HISTORY: 1997 Act No. 155, Part II, Section 74B; 2014 Act No. 121 (S.22), Pt V, Section 7.W.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.W.1, in subsection (1), substituted "governing board of the Rural Infrastructure Authority" for "State Budget and Control Board".



Section 11-42-40. Division of Regional Development; director.

(A) There is created the Division of Regional Development as a division within the Rural Infrastructure Authority. The division shall report to the executive director of the board.

(B) The division is managed and directed by a director appointed by the executive director of the board, and who shall serve at the pleasure of the executive director.

HISTORY: 1997 Act No. 155, Part II, Section 74B; 2014 Act No. 121 (S.22), Pt V, Section 7.W.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.W.2, in subsection (A), substituted "Rural Infrastructure Authority" for "State Budget and Control Board".



Section 11-42-50. Responsibilities and powers of division.

The Division of Regional Development is the state program responsible for the creation of a state infrastructure development plan, for the coordination of regional infrastructure development plans, and for the coordination of state programs and resources that impact or affect infrastructure development. To fulfill its public mandate, the division is expressly authorized to perform the following functions and exercise the following powers:

(1) prescribe recommended elements to be included in any comprehensive regional infrastructure development plan;

(2) coordinate and qualify regional infrastructure development plans;

(3) create a state infrastructure development plan through consultation with other appropriate state agencies;

(4) provide training, education, resources and technical assistance to enable and support the efforts of local governments and the Regional Councils of Government to create and develop comprehensive infrastructure development plans;

(5) to participate as a party, as an advocate, or otherwise, in state government and state agency decision-making processes that impact or affect infrastructure development;

(6) to coordinate relevant state government actions and programs that impact or affect infrastructure development in order to focus and direct these actions and programs to support and assist the development and implementation of the State and regional infrastructure development plans;

(7) to identify and coordinate public funds, regardless of original source, that are expended or distributed by state agencies to help underwrite or support infrastructure development in order that state agency expenditures and distributions of public funds are both consistent with and supportive of state and regional infrastructure development plans; and

(8) to request and receive assistance and support from other state agencies and programs as needed by the division.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



Section 11-42-60. Additional administrative powers.

The division shall function as a division of the Rural Infrastructure Authority and has all administrative and program authority necessary to fulfill its public mandate including, but not limited to, the following powers:

(1) to solicit, receive, and expend public and private funds from any relevant sources and entities in order to carry out the purposes of the division; and

(2) to prescribe and charge fees for its services, which fees must be retained and expended for division purposes.

HISTORY: 1997 Act No. 155, Part II, Section 74B; 2014 Act No. 121 (S.22), Pt V, Section 7.W.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.W.3, in the first undesignated paragraph, substituted "Rural Infrastructure Authority" for "State Budget and Control Board".



Section 11-42-80. State agencies required to make regulatory decisions consistent with state and regional comprehensive infrastructure development plans.

Every state agency and program that licenses, permits, regulates, or otherwise sanctions activities by government entities and programs related to infrastructure development is expressly authorized and required by this chapter to consider and determine whether a respective governmental regulatory decision is consistent with state and regional comprehensive infrastructure development plans.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



Section 11-42-90. Regional Councils of Government to serve as liaisons between Division of Regional Development and state political subdivisions; activities and duties.

(A) The Regional Councils of Government shall serve as liaisons between the Division of Regional Development and the political subdivisions of this State. The Regional Councils of Government, utilizing among other things the infrastructure development plans of the local political subdivisions, shall develop and submit regional comprehensive infrastructure development plans to the Division of Regional Development. The political subdivisions must be encouraged to develop local comprehensive infrastructure development plans. The Regional Councils of Government shall coordinate and assist the political subdivisions in the development of these plans. The Regional Councils of Government also shall undertake and carry out such activities as necessary to assist the Division of Regional Development in coordinating, developing, and implementing a coordinated and comprehensive infrastructure development plan for the State. Such activities may include, but are not limited to, the following:

(1) The Regional Councils of Government shall assist the political subdivisions in creating and developing local comprehensive infrastructure development plans. The political subdivisions shall take into account future developmental needs regarding water and sewer, and communications when developing their plans.

(2) The Regional Councils of Government, utilizing the infrastructure development plans of the respective political subdivisions, among other things, shall assist the Division of Regional Development in coordinated and comprehensive planning on the state level and throughout the State including, but not limited to, assistance in the development of an infrastructure development plan for the State.

(3) The Regional Councils of Government, utilizing the infrastructure development plans of the respective political subdivisions shall assist the Division of Regional Development in defining the state's long-term goals, objectives, and priorities and implementing those goals, objectives, and priorities through a coordinated and comprehensive infrastructure development plan.

(B) The Regional Councils of Government shall establish recommended standards and procedures for preparation of local comprehensive infrastructure development plans, for implementation of infrastructure development plans, and for participation in the infrastructure development planning process. Such activities may include, but are not limited to, the following:

(1) As part of such recommended standards and procedures, the Regional Councils of Government shall establish elements which must be addressed and included in the infrastructure development plans of political subdivisions which are prepared as part of the coordinated and comprehensive planning process. These plans shall include, but are not limited to, water and sewer services and communications.

(2) The Regional Councils of Government shall establish recommended standards and procedures which must be used by the political subdivisions in developing, preparing, and implementing their infrastructure development plans. In establishing such standards and procedures, the Regional Councils of Government are authorized to differentiate among the political subdivisions based upon factors which the councils determine merit differentiation, such as total population, density of population, geographic features, the size of tax base, projected growth, the type and character of services furnished by local governments, the size of the budget, need, and other factors.

(3) The Regional Councils of Government, in developing planning procedures with respect to regionally important resources, shall focus on elements of regional districts with respect to developments of regional impact, and encourage interjurisdictional cooperation among the political subdivisions. The councils shall determine, in their judgment for each region, what constitutes developments of regional impact. Such determinations by the councils must be made for each region only after requesting any necessary information from their respective political subdivisions.

(C) The political subdivisions are encouraged to coordinate with and assist the Regional Councils of Government in developing local and regional comprehensive infrastructure development plans. Political subdivisions are encouraged to coordinate with the Regional Councils of Government in the analysis and preparation of these plans. The political subdivisions shall utilize information relating to water and sewer services and communications. Further, data relating to current population and projected growth, tax base, local budget information, geographic factors, other demographics, and other data considered necessary must be utilized by the Regional Councils of Government.

HISTORY: 1997 Act No. 155, Part II, Section 74B.






CHAPTER 43 - SOUTH CAROLINA TRANSPORTATION INFRASTRUCTURE BANK ACT

Section 11-43-110. Short title.

This chapter may be referred to as the "South Carolina Transportation Infrastructure Bank Act."

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-120. Creation of South Carolina Transportation Infrastructure Bank; board of directors; corporate purpose; accounts.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Transportation Infrastructure Bank.

(B) The bank is governed by a board of directors as provided in this chapter.

(C) The corporate purpose of the bank is to select and assist in financing major qualified projects by providing loans and other financial assistance to government units and private entities for constructing and improving highway and transportation facilities necessary for public purposes including economic development. The exercise by the bank of a power conferred in this chapter is an essential public function.

(D) The bank shall establish and maintain at least the four following accounts: state highway account, state transit account, federal highway account, and federal transit account.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-130. Definitions.

As used in this chapter unless the context clearly indicates otherwise:

(1) "Bank" means the South Carolina Transportation Infrastructure Bank.

(2) "Board" means the board of directors of the bank.

(3) "Bonds" means bonds, notes, or other evidence of indebtedness except as otherwise provided in Article 3 of this chapter.

(4) "Department of Transportation" means the South Carolina Department of Transportation and its successors.

(5) "Eligible cost" means as applied to a qualified project to be financed from the federal accounts, the costs that are permitted under applicable federal laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the bank. As applied to a qualified project to be financed from the state highway account, these costs include the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities, and other costs necessary for the qualified project. As applied to any qualified project to be financed from the state transit account, eligible project costs are limited to capital expenditures for transit equipment and facilities.

(6) "Eligible project" means a highway, including bridges, or transit project which provides public benefits by either enhancing mobility and safety, promoting economic development, or increasing the quality of life and general welfare of the public. "Eligible project" also includes mass transit including, but not limited to, monorail and monobeam mass transit systems.

(7) "Federal accounts" means collectively, the separate account for federal highway funds and federal transit funds.

(8) "Financing agreement" means any agreement entered into between the bank and a qualified borrower pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(9) "Government unit" means a municipal corporation, county, special purpose district, special service district, commissioners of public works, or another public body, instrumentality or agency of the State including combinations of two or more of these entities acting jointly to construct, own, or operate a qualified project, and any other state or local authority, board, commission, agency, department, or other political subdivision created by the General Assembly or pursuant to the Constitution and laws of this State which may construct, own, or operate a qualified project.

(10) "Loan" means an obligation subject to repayment which is provided by the bank to a qualified borrower for all or a part of the eligible cost of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of a qualified project.

(11) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(12) "Other financial assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board, and in the case of federal funds, as allowed by federal law.

(13) "Private entity" means a private person or entity that has entered into a contract with a government unit to design, finance, construct, and operate a highway, bridge, tunnel, or approach that is within the jurisdiction of the government unit that is responsible for complying with applicable federal requirements.

(14) "Project revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part of, from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations and loans, including the proceeds of loans made by the bank, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(15) "Qualified borrower" means any government unit or private entity which is authorized to construct, operate, or own a qualified project.

(16) "Qualified project" means an eligible project which has been selected by the bank to receive a loan or other financial assistance from the bank to defray an eligible cost.

(17) "Revenues" means, when used with respect to the bank, any receipts, fees, income, or other payments received or to be received by the bank including, without limitation, receipts and other payments deposited in the bank and investment earnings on its funds and accounts.

(18) "State accounts" means, collectively, the separate account for state highway funds and state transit funds.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22.



Section 11-43-140. Board of directors; members; terms; vacancies.

The board of directors is the governing board of the bank. The board consists of seven voting directors as follows: the Chairman of the Department of Transportation Commission, ex officio; one director appointed by the Governor who shall serve as chairman; one director appointed by the Governor; one director appointed by the Speaker of the House of Representatives; one member of the House of Representatives appointed by the Speaker, ex officio; one director appointed by the President Pro Tempore of the Senate; and one member of the Senate appointed by the President Pro Tempore of the Senate, ex officio. Directors appointed by the Governor, the Speaker, and the President Pro Tempore shall serve terms coterminous with those of their appointing authority. The terms for the legislative members are coterminous with their terms of office. The vice chairman must be elected by the board. Any person appointed to fill a vacancy must be appointed in the same manner as the original appointee for the remainder of the unexpired term.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-150. Powers of bank; limitations.

(A) In addition to the powers contained elsewhere in this chapter, the bank has all power necessary, useful, or appropriate to fund, operate, and administer the bank, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the bank's affairs and the implementation of its functions including the right of the board to select qualifying projects and to provide loans and other financial assistance;

(3) sue and be sued in its own name;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the bank;

(5) make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable;

(6) provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project;

(7) enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(8) enter into agreements with a department, agency, or instrumentality of the United States or of this State or another state for the purpose of planning and providing for the financing of qualified projects;

(9) establish:

(a) policies and procedures for the making and administering of loans and other financial assistance; and

(b) fiscal controls and accounting procedures to ensure proper accounting and reporting by the bank, government units, and private entities;

(10) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the bank;

(11) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it;

(14) borrow money through the issuance of bonds and other forms of indebtedness as provided in this chapter;

(15) expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the bank;

(16) expend funds credited to the bank as the board determines necessary for the costs of administering the operations of the bank;

(17) establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise;

(18) procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses;

(19) collect fees and charges in connection with its loans or other financial assistance;

(20) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(21) enter into contracts or agreements for the servicing and processing of financial agreements; and

(22) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

(B) The bank is not authorized or empowered to be or to constitute a bank or trust company within the jurisdiction or under the control of the State or an agency of it or the Comptroller of the Currency or the Treasury Department of the United States, or a bank, banker, or dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers' law of the United States or this State.

(C) The bank is subject to the provisions of Article 1, Chapter 23 of Title 1, the Administrative Procedures Act.

(D) Before providing a loan or other financial assistance to a qualified borrower on a qualified project, the board of directors must submit the decision to the Department of Transportation Commission for its consideration. The Department of Transportation Commission can approve or reject the board of directors' decisions or request additional information from the board of directors. This requirement does not apply to decisions by the board that relate to any payment or contractual obligations that the Department of Transportation has to the bank that are pledged to any bonds issued by the bank.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22; 2016 Act No. 275 (S.1258), Section 5, eff July 1, 2016.

Effect of Amendment

2016 Act No. 275, Section 5, added (D), relating to approval of loans.



Section 11-43-160. Sources for capitalization and purposes of bank; use of state highway account revenues.

(A) The following sources may be used to capitalize the bank and for the bank to carry out its purposes:

(1) an annual contribution set by the board of an amount not to exceed revenues produced by one cent a gallon of the tax on gasoline imposed pursuant to Section 12-28-310;

(2) federal funds made available to the State;

(3) federal funds made available to the State for the bank;

(4) contributions and donations from government units, private entities, and any other source as may become available to the bank including, but not limited to, appropriations from the General Assembly;

(5) all monies paid or credit to the bank, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the bank, and interest earnings which may accrue from the investment or reinvestment of the bank's monies;

(6) proceeds from the issuance of bonds as provided in this chapter;

(7) other lawful sources as determined appropriate by the board; and

(8) loans from the Department of Transportation to the bank to be repaid from revenues committed to the bank for the following year.

(B) Beginning in fiscal year 1998-99, the revenues collected pursuant to Sections 56-3-660 and 56-3-670 and placed in the state highway account, as created by this chapter, must be used to provide capital for the bank.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22.



Section 11-43-165. Repealed.

HISTORY: Former Section, titled South Carolina Transportation Infrastructure Bank, had the following history: 2013 Act No. 98, Section 4.A, eff July 1, 2013. Repealed by 2017 Act No. 40, Section 14.B.1, eff May 10, 2017.

Editor's Note

2017 Act No. 40, Section 14.B.2, provides as follows:

"This subsection 14.B.1. takes effect upon approval by the Governor and first applies to Fiscal Year 2018-2019."



Section 11-43-167. Fees and fines credited to the State Highway Fund.

(A) The fees and fines collected pursuant to Sections 12-37-2740(D), 38-73-470, 56-1-140(B)(2), 56-1-143, 56-1-148(D), 56-1-170(B)(3), 56-1-200, 56-1-220(B), 56-1-286(K)(1), 56-1-390(2), 56-1-395(G), 56-1-400(A), 56-1-460(A)(1)(e)(iii), 56-1-550, 56-1-740(B)(3), 56-1-746(D)(3), 56-1-1320(B), 56-1-2080, 56-1-3350(B)(2), 56-3-210(B), 56-3-355, 56-3-1335, 56-3-1290, 56-3-1920(C), 56-3-2330(B), 56-3-2335(B)(2), 56-3-2340(C), 56-3-3500(B), 56-3-3600(B), 56-3-3710(B), 56-3-3950, 56-3-4100(B), 56-3-4200(C), 56-3-4410(B), 56-3-4510(C), 56-3-4600(B), 56-3-4800(B), 56-3-4910(B), 56-3-5200(B), 56-3-5400(B), 56-3-7200(B), 56-3-7300(B), 56-3-7310, 56-3-7320, 56-3-7330(B)(2), 56-3-7360, 56-3-7700(B), 56-3-7750 (B), 56-3-7780(B), 56-3-7860, 56-3-7910(B), 56-3-7950(B), 56-3-8000(C), 56-3-8100(B), 56-3-8100(F), 56-3-8200(A), 56-3-8300(A), 56-3-8400(A), 56-3-8600(B), 56-3-8710(C), 56-3-9400(B), 56-3-9600(B), 56-3-9710(B), 56-3-10010(B), 56-3-13710(B), 56-5-750(G)(3), 56-5-2942(J), 56-5-2951(B)(1), 56-5-2951(H)(3), 56-9-330, 56-10-240(C), 56-10-245, 56-10-552, 56-10-260(B)(3), 56-19-265(D), 56-19-420(C), and 56-19-520(A)(4) must be credited to the State Highway Fund as established by Section 57-11-20, to be distributed as provided in this section.

(B)(1) The Department of Transportation shall allocate the funds credited to the State Highway Fund pursuant to subsection (A) to the state-funded resurfacing program. The Department of Transportation shall develop and implement a needs-based methodology to distribute revenue within the state-funded resurfacing program, which shall include consideration on a county-by-county basis, to ensure that each county in the State is guaranteed funding for resurfacing.

(2) The Department of Transportation shall reduce the allocation to the state-funded resurfacing program required in item (1) in proportion to the amounts transferred to the South Carolina Transportation Infrastructure Bank pursuant to subsection (C) and in proportion to the amounts required by the Department of Transportation to fund repairs, maintenance, and improvements to the existing transportation system.

(C)(1) The Department of Transportation shall identify bridge and road projects to be financed utilizing non-tax revenue transferred to the bank by the Department of Transportation in an amount equal to the financing requirements related to projects selected pursuant to this section.

(2) Funds transferred to the bank pursuant to this section may not be used to finance projects approved by the bank before July 1, 2013. The bank shall submit all projects proposed to be financed pursuant to subsection (B) to the Joint Bond Review Committee as provided in Section 11-43-180, prior to approving a project for financing.

(3) Following consideration by the Joint Bond Review Committee, the bank shall approve the projects to be financed. Upon approval, the bank shall provide the Department of Transportation with written notice that identifies each project selected, the amount of non-tax revenue that must be transferred to the bank for financing each project, a schedule for the transfers, and any other information necessary to carrying out the financing of each project.

(4) Upon receipt of the notice provided in item (3), the Department of Transportation shall transfer non-tax revenue to the bank in the amounts and upon the schedule provided in the notice. The department shall take any other action identified in the notice that is necessary for financing each project.

(5) Projects financed utilizing funds transferred pursuant to this subsection shall not require a local match.

(D) The Secretary of Transportation shall apply funds supplanted by the operation of this section to prioritized bridge and resurfacing needs.

HISTORY: 2016 Act No. 275 (S.1258), Section 8, eff July 1, 2016; 2017 Act No. 40 (H.3516), Section 14.A, eff July 1, 2017.

Effect of Amendment

2017 Act No. 40, Section 14.A, in (B)(2), added "and in proportion to the amounts required by the Department of Transportation to fund repairs, maintenance, and improvements to the existing transportation system".



Section 11-43-170. Earnings on federal and state accounts; establishment of accounts and subaccounts; commingling of funds, compliance with federal law.

(A) Earnings on balances in the federal accounts must be credited and invested according to federal law. Earnings on state accounts must be credited to the state highway account or state transit account that generates the earnings. The bank may establish accounts and subaccounts within the state accounts and federal accounts as considered desirable to effectuate the purposes of this chapter, or to meet the requirements of any state or federal programs. All accounts must be held in trust by the State Treasurer.

(B) For necessary and convenient administration of the bank, the board shall direct the State Treasurer to establish federal and state accounts and subaccounts within the bank necessary to meet any applicable federal law requirements or as the bank shall determine necessary or desirable in order to implement the provisions of this chapter.

(C) The bank shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the bank.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-180. Loans and other financial assistance; approval by Joint Bond Review Committee; term; financing agreement; terms and conditions; selection of projects, preference, considerations.

(A) The bank may provide loans and other financial assistance to a government unit or private entity to pay for all or part of the eligible cost of a qualified project. Prior to providing a loan or other financial assistance to a qualified borrower, the board must obtain the review and approval of the Joint Bond Review Committee. The term of the loan or other financial assistance must not exceed the useful life of the project. The bank may require the government unit or private entity to enter into a financing agreement in connection with its loan obligation or other financial assistance. The board shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement. The terms and conditions of a loan or other financial assistance from federal accounts shall comply with applicable federal requirements.

(B) The board shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive from the bank a loan or other financial assistance. Preference must be given to eligible projects which have local financial support. In selecting qualified projects, the board shall consider the projected feasibility of the project and the amount and degree of risk to be assumed by the bank. The board also may consider, but must not be limited to, the following criteria in making its determination that an eligible project is a qualified project:

(1) the local support of the project, expressed by resolutions by the governing bodies in the areas in which the project will be located, and the financial or in-kind contributions to the project;

(2) maximum economic benefit, enhancement of mobility, enhancement of public safety, acceleration of project completion, and enhancement of transportation services;

(3) the ability of the applicant to repay a loan according to the terms and conditions established pursuant to this chapter, consideration of which may include, at the option of the bank board, the existence of current investment grade rating on existing debt of the applicant secured by the same revenues to be pledged to secure repayment under the loan repayment agreement;

(4) the financial or in-kind contributions to the project;

(5) greater weighting in recommending priorities for eligible projects to areas of the State experiencing high unemployment; and

(6) whether the governing bodies of the county or the incorporated municipality in which the project is to be located provides to the bank a resolution which makes a finding that the project is essential to economic development in the political subdivisions, or the bank receives a resolution or certificate from the Advisory Coordinating Council for Economic Development of the Department of Commerce that the project is essential to economic development in the State, or both, at the option of the board.

(C) The bank may not provide any loans or other financial assistance, including bond proceeds, to any project unless the eligible costs of the project are at least twenty-five million dollars.

HISTORY: 1997 Act No. 148, Section 2; 2016 Act No. 275 (S.1258), Section 6, eff June 8, 2016.

Editor's Note

2016 Act No. 275, Section 90(D), provides as follows:

"(D) Notwithstanding the effective date provided in subsection (A), SECTION 6 [amending this section] and SECTION 7 take effect upon approval by the Governor. The provisions contained in SECTION 6 and SECTION 7 only apply to projects selected by the bank thereafter."

Effect of Amendment

2016 Act No. 275, Section 6, added (C), relating to minimum project costs for loans.



Section 11-43-190. Financing agreements; application of other statutes or provisions; obligations secured by ad valorem taxes; security interest in project revenues; expenditure of proceeds.

(A) Qualified borrowers are authorized to obtain loans or other financial assistance from the bank through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the bank may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the bank as may be agreed to by the bank and any qualified borrower for the carrying out of the purposes contemplated by this chapter.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions permitting government units to borrow money and issue obligations including, but not limited to, the Revenue Bond Act for Utilities and the Revenue Bond Refinancing Act of 1937, may be utilized by any government unit in obtaining a loan or other financial assistance from the bank to the extent determined necessary or useful by the government unit in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the bank. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by a government unit and purchased by the bank without regard to any public bidding requirement.

(C) A qualified borrower may receive, apply, pledge, assign, and grant security interest in project revenues, and, in the case of a governmental unit, its project revenues, revenues derived from a special source or ad valorem taxes, to secure its obligations as provided in this chapter, and may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues, to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.

(D) A qualified borrower must comply with the provisions of Section 12-27-1320 and Section 12-28-2930 in the expenditure of the proceeds of a loan or other financial assistance provided by the bank for a qualified project.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-200. Exemption from taxes or assessments.

The bank is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligations acquired or used by the bank or upon the income from them.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-210. Failure of governmental unit to remit amounts due; withholding of funds.

(A) If a government unit fails to collect and remit in full all amounts due to the bank on the date these amounts are due under the terms of any note or other obligation of the government unit, the bank shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the Constitution, shall withhold all or a portion of the funds of the State and all funds administered by the State, its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due.

(B) Nothing contained in this section mandates the withholding of funds allocated to a government unit or private entity which would violate contracts to which the State is a party, the requirements of federal law imposed on the State, or judgments of a court binding on the State.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-220. Liability.

Neither the board nor any officer, employee, or committee of the bank acting on behalf of it, while acting within the scope of this authority, is subject to any liability resulting from carrying out any of the powers given in this chapter.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-230. Notice, proceeding, or publication not necessary; bank not subject to referendum.

Notice, proceeding, or publication, except those required in this chapter, are not necessary to the performance of any act authorized in this chapter nor is any act of the bank subject to any referendum.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-240. Deposit and investments.

All money of the bank, except as authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the bank not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Section 11-9-660. All federal funds must be invested as required by applicable federal law.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-250. Annual report; audit of books and accounts.

Following the close of each state fiscal year, the bank shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. The bank also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program. An independent certified public accountant shall perform an audit of the books and accounts of the bank at least once in each state fiscal year.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-260. Liberal construction.

This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. However, nothing in this chapter must be construed as affecting any proceeding, notice, or approval required by law for the issuance by a government unit or private entity of the loan obligations, instruments, or security for loan obligations.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-265. Prioritization of projects.

(A) Notwithstanding any other provision of law and subject to the provisions of subsection (B), the bank must prioritize all projects in accordance with the prioritization criteria provided in Section 57-1-370(B)(8).

(B) The General Assembly may enact a joint resolution allowing the bank to fund a project without using the prioritization criteria provided in subsection (A). The joint resolution must be specific as to the project and the amount authorized to be funded.

HISTORY: 2016 Act No. 275 (S.1258), Section 7, eff June 8, 2016.

Editor's Note

2016 Act No. 275, Section 90(D), provides as follows:

"(D) Notwithstanding the effective date provided in subsection (A), SECTION 6 and SECTION 7 [adding this section] take effect upon approval by the Governor. The provisions contained in SECTION 6 and SECTION 7 only apply to projects selected by the bank thereafter."



Section 11-43-270. Severability of provisions.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable another provision of the chapter.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-310. Definitions.

As used in this article, unless a different meaning clearly appears from the context:

(1) "Bank" means the South Carolina Transportation Infrastructure Bank.

(2) "Bonds" means any bonds, notes, debentures, interim certificates, grant or revenue anticipation notes, or any other evidence of indebtedness of the bank incurred pursuant to this article.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-315. Issuance of bonds; review and approval of Joint Bond Review Committee.

Whenever it shall become necessary that monies be raised for qualified projects, including monies to be used to refund any bonds then outstanding, the bank may issue bonds as provided in this article. The review and approval of the Joint Bond Review Committee must be obtained prior to the issuance of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-320. Pledges of revenue or funds to bond payment; bonds secured by pledge.

The bank may pledge any of its revenue or funds to the payment of its bonds, subject only to any prior agreements with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any loan obligation owned by the bank, any grant, contribution, or guaranty from the United States, the State, or any corporation, association, institution, or person, any other property or assets of the bank, or a pledge of any money, income, or revenue of the bank from any source.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-330. Bonds not debt or pledge of full faith and credit of State; personal liability; statement.

Bonds issued by the bank do not constitute a debt or a pledge of the full faith and credit of this State, or any of its political subdivisions other than the bank, but are payable solely from the revenue, money, or property of the bank as provided in this chapter. The bonds issued do not constitute an indebtedness of the State within the meaning of any constitutional or statutory limitation. No member of the bank or any person executing bonds of the bank is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this article must contain on its face a statement to the effect that:

(1) neither the State, nor any of its political subdivisions, nor the bank is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the bank pledged;

(2) neither the full faith and credit nor the taxing power of the State, or any of its political subdivisions, is pledged to the payment of the principal of or interest on the bond;

(3) the bank does not have taxing power.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-340. Bonds authorized by resolution; execution; payability; other provisions; interest; public or private sale, price; time of issuance.

The bonds of the bank must be authorized by a resolution of the bank. The bonds must bear the date and mature at the time which the resolution provides, except that no bond may mature more than forty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the bank prior to their issuance. The bonds may bear interest payable at a time and at a rate as determined by the bank, including the determination by agents designated by the bank under guidelines established by it. Bonds may be sold by the bank at public or private sale at the price it determines and approves. The State Treasurer shall issue the bonds of the bank not later than sixty days upon the resolution of the bank authorizing the issuance of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-350. Trust indenture.

(A) Bonds may be secured by a trust indenture between the bank and a corporate trustee, which may be the State Treasurer or any bank having trust powers or any trust company, designated by the State Treasurer doing business in South Carolina. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the bank in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The bank may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the bank to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it. All expenses incurred in performing the obligations of the bank under the trust indenture may be treated as part of its operating expenses.

(B) Any resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to:

(1) pledging all or any part of the revenue of the bank to secure the payment of the bonds;

(2) pledging all or any part of the assets of the bank including loan obligations owned by it to secure the payment of the bonds;

(3) the use and disposition of the gross income from, and payment of the principal of, and interest on loan obligations owned by the bank;

(4) the establishment of reserves, sinking funds, and other funds and accounts, and their regulation and disposition;

(5) limitations on the purposes to which the proceeds from the sale of the bonds may be applied, and limitations on pledging the proceeds to secure the payment of the bonds;

(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds, if any, the holders of which must consent to, and the manner in which any consent may be given;

(8) limitations on the amount of money to be expended by the bank for its operating expenses;

(9) vesting in a trustee property, rights, powers, and duties as the bank may determine, limiting or abrogating the right of bondholders to appoint a trustee, and limiting the rights, powers, and duties of the trustee;

(10) defining the acts or omissions which constitute a default, the obligations or duties of the bank to the holders of the bonds, and the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver, and all other rights generally available to creditors;

(11) requiring the bank or the trustee under the trust indenture to take any and all other action to obtain payment of all sums required to eliminate any default as to any principal of and interest on loan obligations owned by the bank or held by a trustee, which may be authorized by the laws of this State; and

(12) any other matter relating to the terms of the bonds or the security or protection of the holders of the bonds which may be considered appropriate.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-360. Validity of pledge; lien; recording or filing of resolution not necessary; filing of record of issuance proceedings.

Any pledge made by the bank is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the bank is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the bank, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing the bonds, or any other instrument including filings under the Uniform Commercial Code is necessary to create or perfect any pledge or security interest granted by the bank to secure any bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-370. Purchase of outstanding bonds; price.

The bank, subject to agreements with bondholders as may then exist, may purchase outstanding bonds of the bank with any available funds, at any reasonable price. If the bonds are then redeemable, the price must not exceed the redemption price then applicable plus accrued interest to the next interest payment date.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-380. Form and execution of bonds.

Bonds of the bank must be in a form and must be executed in a manner prescribed by the bank.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-390. Members or officers ceasing to be members before delivery of bonds; validity of signatures.

If any of the members or officers of the bank cease to be members before the delivery of any bonds signed by them, their signatures or authorized facsimile signatures are nevertheless valid and sufficient for all purposes as if they had remained in office until the delivery of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-400. Vested rights; application of subsequent amendments to this article.

Subsequent amendments to this article may not limit the rights vested in the bank with respect to any agreements made with, or remedies available to, the holders of bonds issued under this article before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-410. Exemption from taxation and assessment.

Any bonds issued by the bank, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by the State and by the local governments and other political subdivisions of the State.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-420. Bonds legal investments, securities.

The bonds issued by the bank are legal investments in which all public officers or public bodies of the State, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of the State, may invest funds in their control or belonging to them. The bonds of the bank are also securities which may be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be required by law.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-510. Definitions.

As used in this article:

(1) "Board" means the Board of Directors of the South Carolina Transportation Infrastructure Bank.

(2) "State board" means the governing board of the State Fiscal Accountability Authority.

(3) "Transportation infrastructure bonds" means all general obligation bonds of this State designated as transportation infrastructure bonds, which are now outstanding and which may hereafter be issued pursuant to the authorizations of this article.

HISTORY: 1997 Act No. 148, Section 2; 2014 Act No. 121 (S.22), Pt VII, Section 20.I, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.I, in subsection (2), substituted "governing board of the State Fiscal Accountability Authority" for "State Budget and Control Board".



Section 11-43-520. Request for issuance of transportation infrastructure bonds; contents.

Whenever it shall become necessary that monies be raised for qualified projects, including monies to be used to refund any transportation infrastructure bonds then outstanding, the board may make a request to the state board for the issuance of transportation infrastructure bonds pursuant to this article. This request may be in the form of a resolution adopted at any regular or special meeting of the board. The request shall set forth on the face thereof or by schedules attached thereto:

(1) the amount then required for qualified projects;

(2) a tentative time schedule setting forth the period of time during which the sum requested will be expended; and

(3) a debt service table showing the annual principal and interest requirements for all the transportation infrastructure bonds then outstanding.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-530. Review of request; approval of bonds or bond anticipation notes.

Following the receipt of any request pursuant to Section 11-43-520, the state board shall review the same and it shall approve such request, by resolution duly adopted, to effect the issuance of transportation infrastructure bonds, or pending the issuance thereof, effect the issuance of bond anticipation notes pursuant to Chapter 17 of Title 11.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-540. Limitations; review by Joint Bond Review Committee; payment of principal and interest.

The issuance of transportation infrastructure bonds is subject to the limitations contained in Section 13(6)(c), Article X of the Constitution of this State. Within such limitations, transportation infrastructure bonds may be issued for qualified projects or to refund transportation infrastructure bonds from time to time under the conditions prescribed by this article. The review and approval of the Joint Bond Review Committee must be obtained prior to the issuance of any transportation infrastructure bonds. No transportation infrastructure bonds may be issued unless the board has a source of revenues to pay the principal and interest on the bonds.

HISTORY: 1997 Act No. 148, Section 2; 2004 Act No. 184, Section 11.



Section 11-43-550. Pledge of full faith, credit, taxing power, and other revenue of State for payment of principal and interest; allocation of tax revenues.

For the payment of the principal of and interest on all transportation infrastructure bonds, whether or not outstanding or hereafter issued, as they come due, there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, the General Assembly authorizes the allocation on an annual basis of sufficient tax revenues to provide for the punctual payment of the principal and interest on transportation infrastructure bonds. In addition to the full faith, credit, and taxing power, there also is pledged such revenue as may be available to the board, and the State Treasurer is authorized to use such revenue when pledged, without further action of the board, for the payment of the principal and interest on transportation infrastructure bonds as the bonds respectively mature. If the revenues so pledged prove insufficient to meet the payments of the interest on and principal of the transportation infrastructure bonds in the fiscal year, then the State Treasurer shall set aside from the general tax revenues received in the fiscal year so much of the general tax revenues as are needed for the purpose and shall apply these revenues to the punctual payment of the interest on and principal of transportation infrastructure bonds due or to become due in the fiscal year.

HISTORY: 1997 Act No. 148, Section 2; 2004 Act No. 184, Section 12.



Section 11-43-560. Request for issuance of transportation infrastructure bonds; resolution, contents.

The board is authorized to request the state board to issue transportation infrastructure bonds. In order to effect the issuance of bonds pursuant to this article, the state board may adopt a resolution providing for the issuance of transportation infrastructure bonds, upon written request by the board, and may transmit a certified copy thereof to the Governor and to the State Treasurer, with the request that they issue and deliver transportation infrastructure bonds in accordance with the terms and conditions of such resolution. This resolution must set forth:

(1) the amount, denomination, and numbering of transportation infrastructure bonds to be issued;

(2) the date as of which the same shall be issued;

(3) the maturity schedule for the retirement of the transportation infrastructure bonds;

(4) the redemption provisions, if any, applicable to the bonds;

(5) the maximum rate or rates of interest the bonds shall bear;

(6) the purposes for which the bonds are to be issued;

(7) the occasion on which bids shall be received for the sale of the bonds;

(8) the form of advertisement of sale;

(9) the form of the bonds of the particular issue; and

(10) such other matters as may be considered necessary in order to effect the sale, issuance, and delivery thereof.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-570. Issuance of bonds.

Following receipt of a certified copy of the resolution of the state board the Governor and State Treasurer shall issue transportation infrastructure bonds in accordance with the provisions of the resolution of the state board.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-580. Form, denominations, provisions of bonds.

Transportation infrastructure bonds shall be issued in such form, in such denominations, and with such provisions as to time, place, or places and medium of payment as may be determined by the state board, subject to the provisions of this article.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-590. Issuance as fully registered bonds; transfer.

Transportation infrastructure bonds must be issued as fully registered bonds with both principal and interest thereof made payable only to the registered holder. Such fully registered bonds are subject to transfer under such conditions as the state board prescribes.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-600. Interest; redemption.

Transportation infrastructure bonds shall bear interest, payable on such occasions as shall be prescribed not more than thirty years after such date. Such installments or series may be equal or unequal in amount. Transportation infrastructure bonds, in the discretion of the state board, may be made subject to redemption at par and accrued interest, plus such redemption premium as it shall approve and on such occasions as it may prescribe. Transportation infrastructure bonds are not redeemable before maturity unless they contain a statement to that effect.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-610. Exemption from taxes or assessments.

All transportation infrastructure bonds issued under this article, and the interest thereon, are exempt from all state, county, municipal, school district, and other taxes or assessments, direct or indirect, general or special, imposed by this State, whether imposed for the purpose of general revenue or otherwise, except inheritance, estate, or transfer taxes.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-620. Sale upon sealed proposals; notice; awarding of bonds; rejection, readvertising.

Transportation infrastructure bonds must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of notice of such sale one or more times at least seven days before such sale, in a newspaper of general circulation in the State and also in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The bonds must be awarded to the bidder offering to purchase the transportation infrastructure bonds at the lowest net interest cost to the State at a price of not less than ninety-nine percent of par and accrued interest to the date of delivery, but the right is reserved to reject all bids and to readvertise the bonds for sale and to waive technicalities in the bidding.

HISTORY: 1997 Act No. 148, Section 2.



Section 11-43-630. Application of proceeds.

The proceeds derived from the sale of transportation infrastructure bonds must be applied only to the purposes set forth in the resolution of the state board pursuant to which the bonds are issued.

HISTORY: 1997 Act No. 148, Section 2.






CHAPTER 44 - HIGH GROWTH SMALL BUSINESS JOB CREATION ACT

Section 11-44-10. Short title.

This chapter may be cited as the "High Growth Small Business Job Creation Act of 2013".

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-20. Legislative intent.

The General Assembly desires to support the economic development goals of this State by improving the availability of early stage capital for emerging high-growth enterprises in South Carolina. To further these goals, this chapter is intended to:

(1) encourage individual angel investors to invest in early stage, high-growth, job-creating businesses;

(2) enlarge the number of high-quality, high-paying jobs within the State;

(3) expand the economy of this State by enlarging its base of wealth-creating businesses; and

(4) support businesses seeking to commercialize technology invented in this state's institutions of higher education.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-30. Definitions.

For purposes of this chapter:

(1) "Angel investor" means an accredited investor as defined by the United States Securities and Exchange Commission, who is:

(a) an individual person who is a resident of this State or a nonresident who is subject to taxes imposed by Chapter 6, Title 12; or

(b) a pass-through entity which is formed for investment purposes, has no business operations, does not have committed capital under management exceeding five million dollars, and is not capitalized with funds raised or pooled through private placement memoranda directed to institutional investors. A venture capital fund or commodity fund with institutional investors or a hedge fund does not qualify as an angel investor.

(2) "Headquarters" means the facility or portion of a facility where corporate staff employees are physically employed, and where the majority of the company's or company business unit's financial, personnel, legal, planning, information technology, or other headquarters-related functions are handled.

(3) "Net income tax liability" means South Carolina state income tax liability reduced by all other credits allowed under Titles 11, 12, and 48.

(4) "Pass-through entity" means a partnership, an S-corporation, or a limited liability company taxed as a partnership.

(5) "Qualified business" means a registered business that:

(a) is either a corporation, limited liability company, or a general or limited partnership located in this State and has its headquarters located in this State at the time the investment was made and has maintained these headquarters for the entire time the qualified business benefitted from the tax credit provided for pursuant to this section;

(b) was organized no more than five years before the qualified investment was made;

(c) employs twenty-five or fewer people in this State at the time it is registered as a qualified business;

(d) has had in any complete fiscal year before registration gross income as determined in accordance with the Internal Revenue Code of two million dollars or less on a consolidated basis;

(e) is primarily engaged in manufacturing, processing, warehousing, wholesaling, software development, information technology services, research and development, or a business providing services set forth in Section 12-6-3360(M)(13), other than those described in subitem (f); and

(f) does not engage substantially in:

(i) retail sales;

(ii) real estate or construction;

(iii) professional services;

(iv) gambling;

(v) natural resource extraction;

(vi) financial brokerage, investment activities, or insurance;

(vii) entertainment, amusement, recreation, or athletic or fitness activity for which an admission or fee is charged.

A business is substantially engaged in one of the activities defined in subitem (f) if its gross revenue from an activity exceeds twenty-five percent of its gross revenues in a fiscal year or it is established pursuant to its articles of incorporation, articles of organization, operating agreement, or similar organizational documents to engage as one of its primary purposes such activity.

(6) "Qualified investment" means an investment by an angel investor of cash in a qualified business for common or preferred stock or an equity interest or a purchase for cash of subordinated debt in a qualified business. Investment of common or preferred stock or an equity interest or purchase of subordinated debt does not qualify as a qualified investment if a broker fee or commission or a similar remuneration is paid or given directly or indirectly for soliciting an investment or a purchase.

(7) "Registered" or "registration" means that a business has been certified by the Secretary as a qualified business at the time of application to the Secretary.

(8) "Secretary" means the Secretary of State.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-40. Nonrefundable income tax credit for qualified investments.

(A) An angel investor is entitled to a nonrefundable income tax credit of thirty-five percent of its qualified investment made pursuant to this chapter.

(B) Fifty percent of the allowed credit may be applied to the angel investor's net income tax liability in the tax year during which the qualified investment is made, and fifty percent of the allowed credit may be applied to the angel investor's net income tax liability in the tax years after the qualified investment is made and may be carried forward for a period not to exceed ten years for these purposes as provided in Section 11-44-50.

(C) For any pass-through entity making a qualified investment directly in a qualified business, each individual who is a shareholder, partner, or member of the entity must be allocated the credit allowed the pass-through entity in an amount determined in the same manner as the proportionate shares of income or loss of such pass-through entity would be determined. The pass-through entity must make an irrevocable election with the Department of Revenue as to the manner in which the credit is allocated. If an individual's share of the pass-through entity's credit is limited due to the maximum allowable credit under this chapter for a taxable year, the pass-through entity and its owners may not reallocate the unused credit among the other owners.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-50. Conditions and limitations on tax credits.

Tax credits claimed pursuant to this chapter are subject to the following conditions and limitations:

(1) the total amount of credits allowed pursuant to this chapter may not exceed in the aggregate five million dollars for all taxpayers for any one calendar year;

(2) the aggregate amount of credit allowed an individual for one or more qualified investments in a single taxable year under this chapter, whether made directly or by a pass-through entity and allocated to an individual, shall not exceed one hundred thousand dollars each year, not including any carry forward credits;

(3) the amount of the tax credit allowed an individual under this chapter for a taxable year shall not exceed an individual's net income tax liability. An unused credit amount is allowed to be carried forward for ten years from the close of the taxable year in which the qualified investment was made. Credit is not allowed against prior years' tax liability;

(4) the credit is transferrable by the angel investor to his heirs and legatees upon his or her death and to his or her spouse or incident to divorce;

(5) the credit may be sold, exchanged, or otherwise transferred, and may be carried forward for a period of ten taxable years following the taxable year in which the credit originated until fully expended. A tax credit or increment of a tax credit may be transferred only once. The credit may be transferred to any taxpayer. A taxpayer to whom a credit has been transferred may use the credit for the taxable year in which the transfer occurred and unused amounts may be carried forward to succeeding taxable years, but the transferred credit may not be used more than ten years after it was originally issued; and

(6) the Department of Revenue may develop procedures for the transfer of the credits.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-60. Registration of qualified businesses.

(A) A qualified business shall register with the Secretary for purposes of this chapter. Approval of this registration constitutes certification by the Secretary for twelve months after being issued. A business is permitted to renew its registration with the Secretary so long as, at the time of renewal, the business remains a qualified business.

(B) If the Secretary finds that any information contained in an application of a business for registration under this chapter is false, the Secretary shall revoke the registration of the business. The Secretary shall not revoke the registration of a business only because it ceases business operations for an indefinite period of time, as long as the business renews its registration.

(C) A registration as a qualified business may not be sold or otherwise transferred, except that, if a qualified business enters into a merger, conversion, consolidation, or other similar transaction with another business and the surviving company would otherwise meet the criteria for being a qualified business, the surviving company retains the registration for the twelve-month registration period without further application to the Secretary. In this case, the qualified business shall provide the Secretary with written notice of the merger, conversion, consolidation, or similar transaction and other information as required by the Secretary.

(D) By January thirty-first each year, the Secretary shall report to the House Ways and Means Committee, the Senate Finance Committee, and the Governor, a list of the businesses that have registered with the Secretary as a qualified business. The report must include, by county, the name and address of each business, the location of its headquarters, a description of the type of business in which it engages, the amount of capital it has raised including the amount of qualified investment as defined by this chapter, the number of full-time, part-time, and temporary jobs created by the business during the period covered by the report, and the average wages paid by these jobs. An aggregated statewide report containing the number of businesses, the amount of capital raised by the businesses including the amount of qualified investment as defined by this chapter, the number of full-time, part-time and temporary jobs created by the businesses, and the average wages paid by these jobs also must be made available in a conspicuous place on the Secretary's website. The report must be updated annually.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-65. Tax treatment of capital gain or loss on sale or exchange of credit assets.

(A) For purposes of this section:

(1) "Angel investor taxpayer" means a taxpayer who invested in a capital asset and as a result of that investment was eligible to claim the tax credit allowed pursuant to this chapter.

(2) "Credit asset" means a capital asset acquired by an angel investor taxpayer who was eligible to claim the tax credit allowed pursuant to this chapter with respect to the acquisition.

(3) "Net capital gain" is as defined in Internal Revenue Code Section 1222 and related sections.

(4) "Net capital loss" is as defined in Internal Revenue Code Section 1211(b), not including the limitation imposed pursuant to Section 1211(b)(1).

(B)(1) If an angel investor taxpayer recognized net capital gain on the sale or exchange of credit assets in a taxable year, then the amount of net capital gain of that taxpayer eligible for the deduction otherwise allowed pursuant to Section 12-6-1150 must be reduced by the net capital gain on the sale or exchange of credit assets by the angel investor taxpayer.

(2) In a separate computation in each taxable year the angel investor taxpayer shall attribute the net capital gain on credit assets to each credit asset in the ratio that the long term capital gain on each separate credit asset as a proportion of all such long term gain bears to the net capital gain reduction required pursuant to item (1). If cumulative net capital gain on a credit asset multiplied by seven percent equals the total credit claimed on the credit asset, the excess of the net capital gain attributable to this credit asset over that necessary to produce the total credit amount in the computation is deducted from the reduction otherwise required pursuant to item (1).

(C)(1) If an angel investor taxpayer recognized net capital loss on the sale or exchange of credit assets in a taxable year in an amount equal to or less than the total of tax credits claimed on those credit assets, then there is added to the angel investor taxpayer's South Carolina taxable income for that taxable year the amount of the net capital loss on those credit assets not to exceed the tax credits claimed on those credit assets.

(2) If an angel investor taxpayer recognized net capital loss on the sale or exchange of credit assets in a taxable year in an amount greater than the amount of the tax credits claimed on those credit assets, then there is added to the angel investor taxpayer's South Carolina taxable income for that taxable year the amount of the tax credit claimed on those credit assets.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-70. Application for tax credit; approval; report.

(A) An angel investor seeking to claim a tax credit provided for under this chapter shall submit an application to the Department of Revenue for tentative approval for the tax credit in the year for which the tax credit is claimed or allowed. The Department of Revenue shall provide for the manner in which the application is to be submitted. The Department of Revenue shall review the application and tentatively shall approve the application upon determining that it meets the requirements of this chapter.

(B) The Department of Revenue shall provide tentative approval of the applications by the date provided in subsection (C).

(C) The Department of Revenue shall notify each qualified investor of the tax credits tentatively approved and allocated to the qualified investor by January thirty-first of the year after the application was submitted. If the credit amounts on the tax credit applications filed with the Department of Revenue exceed the maximum aggregate limit of tax credits, then the tax credit must be allocated among the angel investors who filed a timely application on a pro rata basis based upon the amounts otherwise allowed by this chapter. Once the tax credit application has been approved and the amount has been communicated to the applicant, the angel investor then may apply the amount of the approved tax credit to its tax liability for the tax year of which the approved application applies.

(D) By March thirty-first each year, the Department of Revenue shall report to the House Ways and Means Committee, the Senate Finance Committee, and the Governor, by county, the number of angel investor tax credit applications the department has received, the number of tax credit applications approved, and the tax credits approved. This report must be made available in a conspicuous place on the department's website.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."



Section 11-44-80. Tax credits not considered securities.

Tax credits generated as a result of these investments are not considered securities under the laws of this State.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.

Editor's Note

2013 Act No. 80, Sections 1.B., 3, provide as follows:

"[1.]B. The provisions of Chapter 44, Title 11, contained in this act are repealed on December 31, 2019. Any carry forward credits shall continue to be allowed until the ten year time period in Section 11-44-40(B) is completed."

"SECTION 3. This act takes effect upon approval by the Governor, and the tax credits permitted by this chapter are first available for investments made after December 31, 2012."






CHAPTER 45 - VENTURE CAPITAL INVESTMENT ACT OF SOUTH CAROLINA

Section 11-45-10. Short title.

This chapter may be cited as the "Venture Capital Investment Act of South Carolina".

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-20. Legislative intent.

The General Assembly desires to increase the availability of equity, near-equity, or seed capital for emerging, expanding, relocating, and restructuring enterprises in the State, so as to help strengthen the state's economic base, and to support the economic development goals of this State in accordance with the strategy established by the Department of Commerce. The General Assembly also desires to address the long-term capital needs of small-sized and medium-sized firms, to address the needs of micro enterprises, to expand availability of venture capital, and to increase international trade and export finance opportunities for South Carolina based companies.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-30. Definitions.

For purposes of this chapter:

(1) "Authority" means the South Carolina Venture Capital Authority created pursuant to this chapter.

(2) "Certificate" means a document executed by the authority pursuant to which a tax credit is available to a person pursuant to this chapter.

(3) "Equity, near-equity, or seed capital" means capital invested in common or preferred stock, debt with equity conversion rights, royalty rights, limited partnership interests, limited liability company interests, and any other securities or rights that evidence ownership in private business.

(4) "Investor" means any corporation, limited liability company, community development corporation, or unincorporated business entity, including a general or limited partnership, that is selected by a designated investor group to receive investments from the designated investor group and then make venture capital investments with these funds that meet the requirements of this chapter. An investor, a senior member of its management team, or a qualified investment professional working closely with the investor's senior management team must be a legal resident of this State and have a minimum of five years experience in venture capital investing. In addition, substantially all of an investor's business activity must be venture capital investing.

(5) "Innovation fund" means the South Carolina Technology Innovation Fund.

(6) "Person" means any individual, corporation, partnership, or other lawfully organized entity.

(7) "Research and development" means laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improvements to existing products. Research and development also includes intellectual property, information technology, or technology transfer endeavors. The term does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, or promotion, or research in connection with literary, historical, or similar projects.

(8) "Tax credit" means a credit against a person's income tax liability pursuant to Chapter 6, Title 12; bank tax liability pursuant to Chapter 11, Title 12; net income tax liability pursuant to Chapter 13, Title 12; liability for license fees and taxes pursuant to Chapters 20 and 23 of Title 12; or insurance premium tax liability pursuant to Chapter 7, Title 38; or other tax liability under Title 38, as the case may be, or in the case of a repeal or reduction by the State of the tax liability imposed by these sections, any other tax imposed upon the person by this State.

(9) "Venture capital" means equity, near-equity, and seed capital financing including, without limitation, early stage research and development capital for startup enterprises, and other equity, near-equity, or seed capital for growth and expansion of entrepreneurial enterprises.

(10) "Lender" means a banking institution subject to the income tax on banks under Chapter 11, Title 12, an insurance company subject to a state premium tax liability pursuant to Chapter 7, Title 38, a captive insurance company regulated pursuant to Chapter 90, Title 38, a utility regulated pursuant to Title 58, or a financial institution with proven experience in state-based venture capital transactions, pursuant to guidelines established by the authority. Both the guidelines and the lender must be approved by the State Fiscal Accountability Authority.

(11) "Capital commitment" means the amount of money committed by a designated investor group to an investor for a term of up to ten years, which term may be extended to provide for an orderly liquidation of the investor's portfolio investments.

(12) "Community development corporation" is as defined in Section 34-43-20(2).

(13) "Revolving fund" means a bank account:

(a) created by a designated investor group with a financial institution with an office or branch in this State; and

(b) used solely as provided in this chapter or any applicable designated investor contract.

(14) "Designated investor contract" means an agreement entered into between the authority and any person selected as a designated investor group pursuant to Section 11-45-50.

(15) "Designated investor group" means a person who enters into a designated investor contract with the authority pursuant to Section 11-45-50.

(16) "Interest" means interest on the outstanding balance owed or owing to a lender by a designated investor group under such calculations, terms, or conditions as determined by the authority, provided that the method of calculating interest may be included in the tax credit certificates to the extent that the authority considers the information necessary or appropriate.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.A; 2007 Act No. 110, Section 4.A; 2007 Act No. 116, Section 2.A; 2014 Act No. 121 (S.22), Pt VII, Section 20.J.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.J.1, in subsection (10), substituted "Fiscal Accountability Authority" for "Budget and Control Board", and made other nonsubstantive changes.



Section 11-45-40. South Carolina Venture Capital Authority; appointment, qualifications and terms of directors; authority; conflict of interest.

(A) There is created, within the South Carolina Department of Commerce, the South Carolina Venture Capital Authority.

(B)(1) The authority must be governed by a board composed of seven directors, one of whom must be appointed by the Speaker of the House of Representatives, one of whom must be appointed by the Chairman of the House Ways and Means Committee, one of whom must be appointed by the President Pro Tempore of the Senate, one of whom must be appointed by the Chairman of the Senate Finance Committee, and three of whom must be appointed by the Governor, one of whom shall serve as chairman. No sitting member of the General Assembly may be appointed to serve on the board in any capacity including an ex officio capacity. Directors must be selected based upon outstanding knowledge and leadership, must be knowledgeable in the management of money and finance, and must possess experience in the management of investments similar in nature and in value to those of the designated investor groups. Directors serve for a term of office of four years and until their successors are appointed and qualify, except that of the initial directors appointed the member appointed by the Speaker of the House of Representatives shall serve for an initial term of two years, the member appointed by the President Pro Tempore of the Senate shall serve for an initial term of two years, and one member appointed by the Governor shall serve for an initial term of two years as designated by the Governor so as to allow the terms of the directors to be staggered. Any appointments to the governing board of the South Carolina Venture Capital Fund made prior to the effective date of the creation of the South Carolina Venture Capital Authority as established by this chapter shall expire on the effective date of the creation of the authority, and appointments to the governing board of the authority shall be made as provided in this section and shall supercede these prior appointments.

(2) The directors have the authority to govern the authority in accordance with the requirements of this chapter.

(3) A conflict of interest is considered to exist if a director of the authority, an officer, agent, or employee thereof, or any for-profit firm or corporation in which a director, officer, agent, or employee of the authority, or any member of his immediate family, as defined in Section 2-17-10(7), is an officer, partner, or principal stockholder who engages in business activity with the authority either directly or indirectly in which the director, officer, agent, employee, or firm would personally benefit. In this case, the director, officer, agent, or employee shall refrain from any involvement of any type in regard to the activity including, but not limited to, discussing the proposed activity with another person associated with the entity desiring to engage in the activity with the authority, negotiating any aspects of the proposed activity with the authority, voting on any matter pertaining to the activity, and communicating with other board members, officers, agents, or employees of the authority concerning the activity. When a conflict arises, the director, officer, agent, or employee involved in the conflict, at the discretion of the board, shall resolve the conflict or resign from the position creating the conflict. Directors, officers, agents, and employees of the authority are subject to all provisions of Chapter 17, Title 2 and Chapter 13, Title 8, and the provisions of this item are supplemental to and not in lieu of the provisions of Chapter 17, Title 2 and Chapter 13, Title 8.

(C) Any fees or other amounts received by the authority pursuant to any designated investor contract must be held by the authority in a fund that is separate and distinct from the state general fund. Subject to approval by the board of directors, the fund must be administered by the Department of Commerce to support the economic development goals of this State in accordance with the strategy established by the Department of Commerce.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-50. Solicitation of investment plans; contents; contracts with designated investor groups.

(A)(1) The authority shall solicit as necessary from time to time investment plans for the raising and investing of capital in accordance with the requirements of this chapter.

(2) Investment plans submitted shall address such matters as may be required by the authority including, but not limited to the submitting person's:

(a) level of experience;

(b) quality of management;

(c) investment philosophy and process;

(d) probability of success in fund raising; and

(e) plan for achieving the purposes of this chapter.

(3) The authority shall consider the investment plans submitted pursuant to this section and shall select one or more designated investor groups deemed best qualified to:

(a) capitalize one or more private revolving funds in accordance with this chapter;

(b) invest the capital as permitted by this chapter in a manner mobilizing equity, near-equity or seed capital investments in ventures promoting the economic development goals of this State; and

(c) help build a significant, fiscally strong, and permanent resource to serve the objectives expressed in this chapter.

(B)(1) Each designated investor group selected pursuant to subsection (A)(3) of this section shall enter into a designated investor contract with the authority, which designated investor contract must contain any investment guidelines and other terms and conditions the authority considers necessary, advisable, or appropriate.

(2) A designated investor contract may authorize a designated investor group to invest capital either through investors or directly in South Carolina based companies, or both; provided, however, that any designated investor group authorized to invest directly in South Carolina based companies shall meet the requirements set forth in this chapter for an investor.

(3) The authority may charge a fee under each designated investor contract as compensation.

(C) Each designated investor group must have a manager who is a person with demonstrated substantial successful experience in the design, implementation, and management of venture capital investment programs and in capital formation.

(D) The authority shall have the right as further specified in the designated investor contract to:

(1) remove and replace any designated investor group; and

(2) effect the assignment of all assets, liabilities, and tax credits acquired or incurred in connection with this chapter to any other designated investor group.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.B; 2007 Act No. 110, Section 4.B; 2007 Act No. 116, Section 2.B.



Section 11-45-55. Tax credit certificates.

(A) Each designated investor group shall have the power and authority to borrow funds from lenders and invest those funds in accordance with the provisions of this chapter and its designated investor contract.

(B) The authority shall issue tax credit certificates to each lender contemporaneously with each loan made pursuant to this chapter in accordance with any guidelines established by the authority pursuant to Section 11-45-100. The tax credit certificates must describe procedures for the issuance, transfer and redemption of the certificates, and related tax credits. These certificates also must describe the amounts, year, and conditions for redemption of the tax credits reflected on the certificates. Once a loan is made by a lender, the certificate issued to the lender shall be binding on the authority and this State and may not be modified, terminated, or rescinded. The form of the tax credit certificate must be approved by the State Fiscal Accountability Authority.

(C) Tax credits represented by the certificates issued pursuant to this section may be used to offset any of the tax liabilities of a person as set forth in Section 11-45-30(8), subject to compliance with the conditions set forth on the certificates representing the tax credits. The amount of the tax credits issued to any lender shall be limited to an amount equal to the lender's principal loan amount together with required interest. These tax credits may be carried forward without limitation but are not refundable. These tax credits are hereby established and authorized in the amounts required by this section.

(D) Use of tax credits by an insurance company shall not affect the application of retaliatory taxes or other fees pursuant to Chapter 7, Title 38 or any payments due under that chapter.

(E) The tax credits may also be transferred by any lender or transferee of the tax credits to a person able to utilize the tax credits as set forth in Section 11-45-30(8).

(F) An individual may claim the tax credit of a partnership, limited liability company, "S" corporation, estate, or trust electing to have the income taxed directly to the individual. The amount claimed by the individual shall be based upon the pro rata share of the individual's earnings from the partnership, limited liability company, "S" corporation, estate, or trust.

(G) The authority shall ensure that the principal amount authorized to be borrowed by all designated investor groups is no more than fifty million dollars at any one time and no more than twenty million dollars in tax credit certificates are redeemable for any one year. Any tax credit certificates issued in one year but carried forward and redeemed in a subsequent year do not count against the twenty million dollar limitation on the total amount of tax credit certificates which may be redeemed in that subsequent year.

(H) No certificate or tax credit issued or transferred pursuant to this chapter shall be considered a security pursuant to Title 35.

(I)(1) The authority, in conjunction with the South Carolina Department of Revenue, shall develop a system for registration of all tax credits claimed under this chapter.

(2) The system shall verify that any:

(a) tax credit claimed upon a tax return is valid and properly taken in the year of claim; and

(b) transfer of the tax credit is made in accordance with the requirements of this chapter and any guidelines or regulations under this chapter.

(3) Notwithstanding Section 12-54-240(A), the authority, the Department of Commerce, the Department of Revenue, and the Department of Insurance may exchange information for the purpose of registering and verifying the existence, possession, transfer, and use of tax credits pursuant to this chapter.

(J) No part of the fund held by the authority pursuant to Section 11-45-40(C) or the capital in any revolving fund of a designated investor group may inure to the benefit of or be distributed to the authority's employees, officers, or board of directors, or to members of their immediate families as this term is defined in Section 2-17-10(7), except that the authority is authorized to pay reasonable compensation for services provided by employees of the authority or the Department of Commerce, as the case may be, and out-of-pocket expenses incurred by these employees, officers, or board members, as long as the compensation does not create a conflict of interest pursuant to Section 11-45-40. The provisions of this subsection are supplemental to and not in lieu of the provisions of Chapter 17, Title 2 and Chapter 13, Title 8.

HISTORY: 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.C; 2007 Act No. 110, Sections 4.C, 48; 2007 Act No. 116, Sections 2.C, 53; 2014 Act No. 121 (S.22), Pt VII, Section 20.J.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.J.2, in subsection (B), substituted "Fiscal Accountability Authority" for "Budget and Control Board".



Section 11-45-60. Selection of investment plans.

Each designated investor group authorized by its designated investor contract shall solicit from investors plans for the investing of capital held in the designated investor group's revolving fund in accordance with the requirements of this chapter. Each designated investor group shall consider and select the investment plans and shall select investors qualified to:

(1) make the most effective and efficient utilization of the investment; and

(2) invest in venture capital investments, requiring equity, near-equity, or seed capital which promote the economic development goals of this State in accordance with the strategy established by the Department of Commerce.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-70. Venture capital investment requirements.

In order for a designated investor group to place monies held in its revolving fund with an investor for the purpose of making a venture capital investment, the following requirements must be met:

(1) No investment by an investor in any one investment may exceed five million dollars or fifteen percent of the committed capital of the investor, whichever is less. In addition, an investor must agree to invest at least an amount equal to the designated investor group's capital commitment to that investor in South Carolina based companies.

(2)(a) While each designated investor group shall give preference to investors, otherwise qualified, that agree to maintain either a headquarters or an office staffed by an investment professional in South Carolina, investments may be made with investors not principally located in South Carolina if the investors are otherwise qualified pursuant to this chapter and, together with related companies, have other venture capital investments in South Carolina or in South Carolina-based companies or can provide evidence to the authority of prior investments in South Carolina or South Carolina-based companies at least equal to the total amount of monies placed with that investor by the designated investor group.

(b) "South Carolina based companies" for purposes of this chapter means any corporation, limited liability company, community development corporation or unincorporated business organization, including a general or limited partnership, that either: (i) has its principal place of business located in this State and has at least fifty percent of its gross assets and fifty percent of its employees located in this State at the time of the initial investment; or (ii) meets qualifications as may be determined by the authority and set forth in any designated investor contract. If a corporation, limited liability company, or unincorporated business organization is a member of an affiliated group, the gross assets and the number of employees of all of the members of the affiliated group, wherever those assets and employees are located, shall be included for the purpose of determining the percentage of the corporation's, company's, or organization's gross assets and employees located in this State.

(3) When selecting investors with which to place venture capital investments, each designated investor group shall give preference to investors that, together with their affiliates, have on or before the date of the designated investor group's capital commitment, aggregate capital commitments of at least three times the amount of the designated investor group's capital commitment. Capital commitments of an investor and its affiliates for purposes of this requirement include private, federal, or other nonstate funds secured by the investor and its affiliates.

(4) Investors must develop a repayment plan based on expected liquidity events of its portfolio investments. All repayments must occur within ten years, subject to extension as described in Section 11-45-30(11).

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.D; 2007 Act No. 110, Section 4.D; 2007 Act No. 116, Section 2.D.



Section 11-45-80. South Carolina Technology Innovation Fund established; purposes.

In addition to and apart from the other duties and functions of the authority, there is created under the administration of the board of directors of the authority, a fund entitled the South Carolina Technology Innovation Fund which shall receive that funding as may be provided by law. The board shall contract with a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, for administration of the innovation fund. The innovation fund must be used by the board to:

(1) award small grants for the best and most creative ideas from South Carolina research universities' technology incubators with the awards to be available for eligible students and innovative knowledge-based enterprises that are located in a research university incubator. These grants are to be awarded to inspire and encourage knowledge-based technology and intellectual property transfers from research university faculty and students to the marketplace;

(2) design a major education, marketing, and public relations program to ensure that residents of South Carolina, members of the General Assembly, and potential venture capital investors understand and support the requirements for participation in the fund, the strategic need for venture capital funding, and for grant support for deserving entrepreneurs.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-90. Reports by investor groups to Venture Capital Authority; contents.

Each designated investor group shall provide an annual report to the authority with that information as may be required by the authority, and which shall:

(1) include an annual audit of the activities conducted by the designated investor group;

(2) document and review the progress of the designated investor group in implementing its investment plan;

(3) list any use, redemption, or transfer of tax credits allowed under this chapter;

(4) include a schedule of the rates of return, net of total investment expense, on assets held by the designated investor group pursuant to this chapter overall and on those assets aggregated by category over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available; and

(5) include a schedule of the sum of total investment expense and total general administrative expense for the fiscal year incurred and expressed as a percentage of the fair value of assets of the designated investor group held pursuant to this chapter on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years, if applicable.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-95. Reports by authority; contents.

(A) The authority shall provide an annual report to the Governor, the General Assembly, and other appropriate officials and entities containing at a minimum the following information:

(1) monies placed in venture capital investments with approved investors and South Carolina based companies cumulatively and during that fiscal year;

(2) an audit of the activities conducted by the authority during that fiscal year;

(3) the progress of the designated investor groups in implementing their respective investment plans;

(4) the amount and time lines of tax credit certificates issued both cumulatively and during that fiscal year, and any use, redemption, or transfer of tax credits during that fiscal year;

(5) a description of a material interest held by a director, officer, or employee of the authority with respect to the investments or assets of the designated investor groups;

(6) a schedule of the aggregate rate of return, net of total investment expense, on assets of the designated investor groups held pursuant to this chapter over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available; and

(7) a schedule of the sum of total investment expense and total general administrative expense for the fiscal year incurred and expressed as a percentage of the fair value of assets of the designated investor groups held pursuant to this chapter on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years, if applicable.

(B) These disclosure requirements are cumulative to and do not replace other reporting requirements provided by law.

(C) Notwithstanding any other provision of law, private investment and other proprietary financial data provided to the authority by a designated investor group or an investor is not subject to public disclosure under Title 30, Chapter 4.

HISTORY: 2005 Act No. 125, Section 1.



Section 11-45-100. Power of authority to implement chapter; employment of persons.

(A) The authority has the power to establish guidelines and regulations and make any contract (including without limitation any designated investor contract), execute any document, perform any act, or enter into any financial or other transaction necessary to implement this chapter.

(B) In furtherance of subsection (A) above, the authority, or the Department of Commerce on its behalf, as the case may be, may employ any person as may be required for:

(1) proper implementation of this chapter;

(2) the management of its assets; or

(3) the performance of any function authorized or required by this chapter or necessary for the accomplishment of any function.

(C) The provisions of Title 11, Chapter 35 do not apply to any transaction necessary to implement this chapter.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



Section 11-45-105. Approval of guidelines.

Any guideline issued by the authority pursuant to this chapter must be approved by the State Fiscal Accountability Authority.

HISTORY: 2007 Act No. 83, Section 8.E; 2007 Act No. 110, Section 4.E; 2007 Act No. 116, Section 2.E; 2014 Act No. 121 (S.22), Pt VII, Section 20.J.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.J.3, substituted "Fiscal Accountability Authority" for "Budget and Control Board".






CHAPTER 46 - SOUTH CAROLINA HYDROGEN INFRASTRUCTURE DEVELOPMENT ACT

Section 11-46-10. Citation of chapter.

This chapter may be cited as the "South Carolina Hydrogen Infrastructure Development Act".

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-20. South Carolina Hydrogen Infrastructure Development Fund; applications for and distribution of grants.

(A) There is established in the State Treasury a separate and distinct fund known as the "South Carolina Hydrogen Infrastructure Development Fund". The revenues of the fund must be distributed in the form of grants by the South Carolina Research Authority (authority) and used for the purpose of promoting the development and deployment of hydrogen production, storage, distribution, and dispensing infrastructure and related products and services that enable the growth of hydrogen and fuel cell technologies in the State, either by the authority or a grantee. Unexpended revenues in this fund carry forward into succeeding fiscal years through June 30, 2012, and earnings in this fund must be credited to it.

(B) The General Assembly must not appropriate more than a total of fifteen million dollars in grants as provided for in Section 11-46-30(B). Grants may not be made after June 30, 2012. Revenues remaining in the fund after that date, regardless of source, lapse to the general fund of the State.

(C) The authority shall implement and manage the application for grants. The authority shall administer the fund and provide grants for any purpose that furthers the creation of a sustainable foundation upon which a hydrogen economy may develop across the State including, but not limited to, a demonstration project, pilot project, and the purchase of machinery and equipment. The authority may charge an applicant a maximum of three percent of the total amount of the grant for the administrative costs of managing the grant process. The authority, upon consultation with the South Carolina Hydrogen and Fuel Cell Alliance, the University of South Carolina's Fuel Cell Center of Excellence, Clemson University, South Carolina State University's Clyburn Transportation Center, the Savannah River National Laboratory, the Center for Hydrogen Research, the Medical University of South Carolina, and the Columbia Innovation Center, shall establish guidelines for the application for and approval of grants, including specific objectives that an applicant must meet to receive a grant. The executive committee of the authority has the ultimate authority to determine any matter relating to the fund and to the application of fund proceeds including, but not limited to, the approval of grants.

(D) Grants distributed from the fund are subject to the procurement procedures followed by the authority.

(E) Appropriations made to the fund pursuant to Section 11-46-30(B) may be distributed as grants only to the extent that there is a dollar-for-dollar match, in cash or in kind, from a source other than the State. However, the executive committee of the authority, based on the merits of a grant proposal and its projected economic benefit, may reduce or eliminate the matching requirement on a case-by-case basis.

(F) The authority shall make and implement all final decisions concerning any matter provided for in this chapter; however, a grant must not be made to the authority without approval by the Secretary of Commerce.

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-30. Donor tax credits; schedule of state appropriations.

(A) The South Carolina Hydrogen Infrastructure Development Fund may receive donations, grants, and any other funding as provided by law. A taxpayer making a contribution to the fund is allowed a tax credit provided pursuant to Section 12-6-3630.

(B) The South Carolina Hydrogen Infrastructure Development Fund may receive appropriations from the general fund of the State up to the following amounts in the fiscal years indicated:

(1) seven million dollars for the fiscal year 2007-2008;

(2) five million dollars for fiscal year 2008-2009;

(3) three million dollars for fiscal year 2009-2010.

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-40. Annual report; contents.

The South Carolina Research Authority shall submit an annual report to the Governor and the General Assembly containing at a minimum the following:

(1) the total amount of monies placed in the fund in a fiscal year and the total amount of monies granted from the fund in a fiscal year;

(2) a list of the applicants that received grants and the applicants' stated objectives;

(3) an audit of the activities conducted by the applicants;

(4) the monies used by the authority for administration and management, which may not exceed two hundred thousand dollars annually, and the percentage of each grant used for administration and management;

(5) the progress achieved by the authority and the fund in creating a sustainable foundation upon which a hydrogen economy may develop across the State; and

(6) the certified gross profits earned by grant recipients provided pursuant to Section 11-46-60.

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-50. State agency purchase of machinery or equipment operated by hydrogen or fuel cells.

Each state agency head shall require the agency's procurement officer, or other state employee authorized to purchase equipment or machinery for the agency, to consider purchasing equipment or machinery operated by hydrogen or fuel cells, or both of them, if available and cost-effective.

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-60. Repayment of grant.

Two percent of the gross profits derived from the sale of hydrogen and fuel cell products or services developed from a grant to a grant recipient, organized and operating as a for-profit business entity, must be annually remitted to the fund through June 30, 2012, until the full amount of the original grant has been repaid to the fund. Thereafter, if the full amount of the original grant has not been repaid, two percent of such gross profits must be annually remitted to the State Treasurer and transferred to the general fund of the State until repaid. The Department of Revenue shall promulgate regulations to determine and certify gross profits.

HISTORY: 2007 Act No. 83, Section 2.



Section 11-46-70. Designation of nonprofit affiliate to implement provisions of chapter.

The authority or a nonprofit affiliate designated by the authority may implement the provisions of this chapter. A designated nonprofit affiliate shall establish a separate and distinct fund. Monies provided to the affiliate fund must be subject to the same conditions and requirements provided by law that apply to a fund established by the authority. Grants from the affiliate fund must be made with the consent of the executive committee of the authority. The provisions of this chapter and Section 12-6-3630 apply to the affiliate fund.

HISTORY: 2007 Act No. 83, Section 2.






CHAPTER 47 - TOBACCO ESCROW FUND ACT

Section 11-47-10. Short title.

This chapter may be cited as the "Tobacco Escrow Fund Act".

HISTORY: 1999 Act No. 47, Section 2.



Section 11-47-20. Definitions.

As used in this chapter:

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organizations or group of persons.

(c) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subitem (1) of this definition.

The term "cigarette" includes "roll-your-own" (any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette".

(e) "Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, assessing, or directing the use of the funds' principal except as consistent with Section 11-47-30(b)(2) of this chapter.

(g) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco product manufacturer" means an entity that after the date of enactment of this act (and not exclusively through any affiliate):

(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in subitem (1) or (2).

The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subitems (1)-(3) above.

(j) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers). The Department of Revenue shall ascertain the amount of state excise tax paid pursuant to Article 5, Chapter 21, Title 12 on the cigarettes of such tobacco product manufacturer for each year, and may promulgate regulations necessary for that determination.

HISTORY: 1999 Act No. 47, Section 2.



Section 11-47-30. Tobacco product manufacturers required to participate in Master Settlement Agreement or deposit funds in qualified escrow fund.

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the date of enactment of this act shall do one of the following:

(a) become a participating manufacturer, (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(b)(1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation)-

1999: $.0094241 per unit sold after the date of enactment of this act;

2000: $.0104712 per unit sold;

for each of 2001 and 2002: $.0136125 per unit sold;

for each of 2003 through 2006: $.0167539 per unit sold;

for each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to subitem (1) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(A) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subsubitem (i) in the order in which they were placed in escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that agreement including after final determination of all adjustments that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess must be released from escrow and revert back to such tobacco product manufacturer; or

(C) to the extent not released from escrow under subsubitems (A) or (B), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this item shall annually certify to the Attorney General that it is in compliance with this item. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(A) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this item, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this item, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed 15 percent of the amount improperly withheld from escrow for each day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow;

(C) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State, (whether directly or through a distributor, retailer, or similar intermediary) for a period not to exceed 2 years; and

(D) be required to pay the reasonable costs and attorney's fees incurred by the State in its successful enforcement of this chapter.

(4) Each failure to make an annual deposit required under this item shall constitute a separate violation.

HISTORY: 1999 Act No. 47, Section 2; 2005 Act No. 61, Section 1.B.

Editor's Note

2005 Act No. 61, Section 1. C, provides as follows:

"If any part of the amendment to Section 11-47-30(b)(2)(B) of the 1976 Code made by this section is held by a court of competent jurisdiction to be unconstitutional, then Section 11-47-30(b)(2) of the 1976 Code is deemed to have been amended by deleting subsubitem (B) in its entirety. If thereafter a court of competent jurisdiction holds that Section 11-47-30(b)(2) as then in effect is unconstitutional, then Section 11-47-30(b)(2)(B) of the 1976 Code is deemed to have been amended to the form in which that subsubitem existed before its amendment by this section. Neither a holding of unconstitutionality nor the deleting of Section 11-47-30(b)(2)(B) as contemplated by this section affects, impairs, or invalidates any other part of Section 11-47-30 on the application of that section to any person or circumstance and the remaining parts of Section 11-47-30 continue in effect."



Section 11-47-40. Stay of execution upon filing of notice of appeal.

(A) The appeal of a judgment awarding relief in a civil action, under any legal theory, involving a signatory of the Master Settlement Agreement, as defined in Section 11-47-20(e), or a successor to or affiliate of a signatory to the agreement, automatically stays the execution of that judgment.

(B) The stay described in subsection (A) is effective upon the filing of the notice of appeal and during the entire course of appellate review of the judgment.

HISTORY: 2004 Act No. 216, Section 1.






CHAPTER 48 - TOBACCO QUALIFIED ESCROW FUND ENFORCEMENT

Section 11-48-10. Legislative findings.

The General Assembly finds that:

(1) potential violations of Chapter 47 of this title, The Tobacco Escrow Fund Act, may threaten the integrity of the Tobacco Master Settlement Agreement, the financial interests of the State, and the public health; and

(2) enacting procedural enhancements may deter potential violations and promote the enforcement of The Tobacco Escrow Fund Act, safeguard the Master Settlement Agreement, the financial interests of the State, and the public health.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-20. Definitions.

As used in this chapter:

(1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors including, but not limited to, menthol, lights, kings, and 100s and includes the use of a brand name alone or in conjunction with another word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) "Cigarette" has the same meaning as in Section 11-47-20(d).

(3) "Nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer.

(4) "Participating manufacturer" has the meaning given that term in Section 11(jj) of the Master Settlement Agreement and all amendments to it.

(5) "Qualified escrow fund" has the same meaning as that term is defined in Section 11-47-20(f).

(6) "Cigarette distributor" means a person required to pay the tax imposed by Section 12-21-620 or authorized to affix a tax stamp to a cigarette package pursuant to Title 12.

(7) "Tobacco product manufacturer" has the same meaning as that term is defined in Section 11-47-20(i).

(8) "Units sold" has the same meaning as that term is defined in Section 11-47-20(j).

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-30. Compliance certification by tobacco product manufacturers; brand family lists; public inspection; affixing stamp to or offering to sell tobacco products not listed on certification; penalties.

(A) Each tobacco product manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer, or similar intermediary or intermediaries shall execute and deliver on a form or in the manner prescribed by the Attorney General a certification to the Attorney General no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of this certification, the tobacco product manufacturer either is a participating manufacturer or is in full compliance with Section 11-47-30.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update the list thirty days before any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(2) A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families:

(a) separately listing brand families of cigarettes and the number of units sold for each brand family in the State during the preceding calendar year;

(b) listing all of its brand families that have been sold in the State at any time during the current calendar year;

(c) indicating by an asterisk a brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of the certification; and

(d) identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year. The nonparticipating manufacturer shall update the list thirty days before any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(3) In the case of a nonparticipating manufacturer, the certification must certify further that:

(a) it is registered to do business in the State or has appointed an agent resident within South Carolina for service of process and provided notice of the appointment;

(b) it has established and continues to maintain a qualified escrow fund governed by an executed qualified escrow fund agreement that has been reviewed and approved by the Attorney General;

(c) it is in full compliance with Section 11-47-30 and this chapter and regulations promulgated pursuant to them; and

(d) the following information is accurate and complete:

(i) name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required pursuant to Section 11-47-30(b) and its regulations;

(ii) the account number of the qualified escrow fund and subaccount number for the State of South Carolina;

(iii) amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in the State during the preceding calendar year, the date, and amount of each deposit, and evidence or verification considered necessary by the Attorney General to confirm that information; and

(iv) amounts of and dates of a withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from another qualified escrow fund into which it made qualified escrow fund payments pursuant to Section 11-47-30(b) and its regulations.

(4)(a) A tobacco product manufacturer may not include a brand family in its certification unless:

(i) in the case of a participating manufacturer, it affirms that the brand family is to be considered its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and

(ii) in the case of a nonparticipating manufacturer, it affirms that the brand family is considered its cigarettes for purposes of Chapter 47 of this title.

(b) This item does not limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Chapter 47 of this title.

(5) The tobacco product manufacturers shall maintain all invoices and documentation of sales and other information relied upon for the certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

(B) The Attorney General shall develop and make available for public inspection or publish on the office web site a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (A) and all brand families that are listed in the certifications except:

(1) The Attorney General shall not include or retain in the directory the name or brand families of a nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with items (2) and (3) of subsection (A), unless the Attorney General determines that the violation is cured to his satisfaction.

(2) Neither a tobacco product manufacturer nor brand family may be included or retained in the directory if the Attorney General concludes in the case of a nonparticipating manufacturer that:

(a) all qualified escrow fund payments required pursuant to Section 11-47-30(b) for any period for a brand family, whether or not listed by the nonparticipating manufacturer, have not been paid fully into a qualified escrow fund governed by a qualified escrow fund agreement approved by the Attorney General; or

(b) all outstanding final judgments, including interest on them, for violations of Section 11-47-30(b) have not been fully satisfied for the brand family and the manufacturer.

(3) The Attorney General shall update the directory as necessary to correct mistakes, to add or remove a tobacco product manufacturer or brand families, and to keep the directory in conformity with the requirements of this chapter.

(4) A cigarette distributor shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving notifications required by this chapter.

(5) Notwithstanding the provisions of items (1) and (2) of this subsection, in the case of a nonparticipating manufacturer who has established a qualified escrow fund account that has been approved by the Attorney General, the manufacturer or its brand families must not be removed from the directory unless the manufacturer has been given at least fourteen days notice of the intended action. For the purposes of this section, notice is considered sufficient if it is sent either electronically to an electronic-mail address or by first class to a postal mailing address provided by the manufacturer in its most recent certification filed pursuant to this section. The notified nonparticipating manufacturer has fourteen days from the receipt of the notice to comply. At the time that the Attorney General sends notice of its intent to remove the manufacturer from the directory, the Attorney General shall post the notice directly.

(C)(1) It is unlawful for any person to:

(a) affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory if such a stamp is required by law; or

(b) sell, offer, acquire, hold, own, possess, transport, import or cause to be imported, for sale in this State cigarettes of a tobacco product manufacturer or brand family not included in the directory, or to import such cigarettes for personal consumption.

(2) A person who violates the provisions of item (1) of this subsection engages in an unfair and deceptive trade practice in violation of Chapter 5, Title 39.

(3) A person who, with knowledge of the prohibitions provided in item (1) of this section violates the provisions of item (1) of this section, is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed one thousand dollars or imprisoned for not more than one year, or both. Each day a violation occurs constitutes a separate offense.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-40. Nonresident nonparticipating manufacturer not registered to do business in State; appointment of agent for service of process.

(A) A nonresident or foreign nonparticipating manufacturer that has not registered to do business in the State as a foreign corporation or business entity, as a condition precedent to having its brand families listed or retained in the directory, shall appoint and continually engage without interruption the services of an agent in this State to act as agent for the service of process on whom all process and action or proceeding against it concerning or arising out of the enforcement of Chapter 47 of this title, may be served in a manner authorized by law. That service is legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to, and to the satisfaction of the Attorney General.

(B) The nonparticipating manufacturer shall provide notice to the Attorney General thirty calendar days before termination of the authority of an agent and proof to the satisfaction of the Attorney General of the appointment of a new agent no fewer than five calendar days before the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(C) A nonparticipating manufacturer whose cigarettes are sold in this State without appointing or designating an agent as required by this section is deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this State by service of process upon the Secretary of State; except that, appointment of the Secretary of State as the agent does not satisfy the condition precedent to having its brand families listed or retained in the directory.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-50. Compliance information by cigarette distributors; proof of establishment by nonparticipating manufacturers of qualified escrow funds; submission of packaging or labeling samples; authority to promulgate regulations requiring quarterly escrow deposits.

(A) No later than twenty days after the end of each calendar quarter, and more frequently if so directed by the Attorney General, a cigarette distributor shall submit information the Attorney General requires to facilitate compliance with this chapter including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll-your-own, the equivalent stick count for which the cigarette distributor affixed stamps during the previous calendar quarter, or otherwise paid the tax due for the cigarettes. The cigarette distributor shall maintain, and make available to the Attorney General, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and other information relied upon in reporting to the Attorney General for a period of five years. The distributors also shall provide this information and documentation to the Department of Revenue and any other documentation requested by the Department of Revenue. The Department of Revenue shall process this information as needed by that agency and as needed by the Attorney General for the purposes of this chapter and the Tobacco Escrow Fund Act.

(B) The Attorney General may share the information received pursuant to this chapter with other federal, state, or local agencies only for purposes of enforcement of this chapter, Chapter 47 of this title, or corresponding laws of other states. The Attorney General is further authorized to disclose to a cigarette manufacturer any information that has been provided by a tobacco product distributor as required by this act regarding the purchases from that manufacturer.

(C) The Attorney General may require at any time from the nonparticipating manufacturer, proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with Chapter 47 of this title of the amount of money in the qualified escrow fund exclusive of interest, the dates of deposits, and the amounts and dates of all withdrawals from the qualified escrow fund.

(D) In addition to the information required to be submitted pursuant to Section 11-48-30, the Attorney General may require a cigarette distributor or tobacco product manufacturer to submit additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine if a tobacco product manufacturer is in compliance with this chapter.

(E) To promote compliance with the provisions of this chapter, the Attorney General may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of item (2) of Section 11-48-30(A) to make the qualified escrow fund deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-60. Enforcement by revocation or suspension of license of cigarette distributor, civil penalties, forfeitures, and injunctions; costs.

(A) In addition to or instead of another civil or criminal remedy provided by law, upon a determination that a cigarette distributor has violated Section 11-48-30(C) or a regulation promulgated pursuant to it, the Attorney General may cause to be revoked or suspended the license of a cigarette distributor in the manner provided by Sections 12-60-1310 through 12-60-1350. Each stamp affixed, should such a stamp be required by law, and each offer to sell cigarettes in violation of Section 11-48-30(C) constitutes a separate violation. The Attorney General also may impose a civil penalty for each violation in an amount not to exceed the greater of five times the retail value of the cigarettes or five thousand dollars upon a determination of violation of Section 11-48-30(C).

(B) Cigarettes that have been sold, offered, or possessed for sale in this State or imported for personal consumption in this State in a civil or criminal violation of Section 11-48-30(C) are declared contraband, and may be seized pending adjudication of the violation. Upon a determination of violation, the cigarettes are forfeited and must be destroyed.

(C) The Attorney General may seek an injunction to restrain a threatened or actual violation of Sections 11-48-30(C)(1), 11-48-50(A), or 11-48-50(D) by a cigarette distributor and to compel the cigarette distributor to comply with the sections. In an action brought pursuant to this section, the State may recover the costs of investigation, costs of the action, and reasonable attorney's fees.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-70. Review of refusal to list or removal of brand family from list.

A determination of the Attorney General to not list in, or to remove from, the directory a brand family or tobacco product manufacturer is subject to review in the manner provided pursuant to Article 3, Chapter 23 of Title 1.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-80. Certification of intention to comply with chapter; authority to promulgate regulations; recovery of investigation and litigation costs; relation to Chapter 47; severability.

(A) A person must not be issued a license or granted a renewal of a license to act as a cigarette distributor unless the person has certified in writing, under penalty of perjury, that he intends to comply fully with this chapter.

(B) For the year 2005, the first report of cigarette distributors required by Section 11-48-50(A) is due thirty days after the effective date of this chapter; the certifications by a tobacco product manufacturer described in Section 11-48-30(A) are due forty-five days after the effective date of this chapter; and the directory described in Section 11-48-30(B) must be published or made available within ninety days after the effective date of this chapter.

(C) The Attorney General may promulgate regulations necessary to effect the purposes of this chapter.

(D) In any action brought by the State to enforce this chapter, the Office of the Attorney General is entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees for a successful investigation or action.

(E) Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State.

(F) If a court of competent jurisdiction finds that the provisions of this chapter and Chapter 47 conflict and cannot be harmonized, then the provisions of Chapter 47 must control. If any section, paragraph, item, or subitem, sentence, clause, or phrase of this chapter causes Chapter 47 of Title 11 to no longer constitute a Qualifying or Model Statute, as those terms are defined in the Master Settlement Agreement, then that portion of this chapter is invalid. If any section, paragraph, item, subitem, subsubitem, sentence, clause, or phrase of this chapter is held to be invalid, unlawful, or unconstitutional, that decision does not affect the validity of the remaining portions of this chapter or any part of it.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-90. Sale or possession of counterfeit cigarettes; penalties; definition; seizure as contraband.

(A) It is unlawful for a cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer to sell or possess counterfeit cigarettes. A person who violates this subsection is guilty of a felony and, upon conviction, must be punished as follows for a:

(1) first violation with a total quantity of fewer than two cartons of cigarettes, by a fine of one thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both;

(2) subsequent violation with a total quantity of fewer than two cartons of cigarettes, by a fine of five thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment, and the revocation by the Department of Revenue of any license required pursuant to Article 5, Chapter 21, of Title 12, held by the cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer;

(3) first violation with a total quantity of two cartons of cigarettes or more by a fine of two thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both; or

(4) subsequent violation with a quantity of two cartons of cigarettes or more by a fine of fifty thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment, and revocation by the Department of Revenue of any license required pursuant to Article 5, Chapter 21, of Title 12 held by the cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer license.

(B)(1) For purposes of this section, counterfeit cigarettes includes cigarettes with false manufacturing labels or packages of cigarettes bearing counterfeit tax stamps.

(2) Counterfeit cigarettes and related machinery encountered by a law enforcement agency in connection with a charged violation of this section are declared contraband and must be seized by the law enforcement agency and held by it pending adjudication of the charges. Upon conviction, the counterfeit cigarettes and related machinery are forfeited and must be destroyed.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-100. Violations of chapter; penalty.

It is unlawful for any person knowingly to violate any provision of this chapter and any regulations promulgated pursuant to this chapter. Where no specific criminal penalty is provided in this chapter, such a violation is a misdemeanor, and upon conviction, the person must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2005 Act No. 61, Section 1.A.



Section 11-48-110. Interpretation with Chapter 48.

This Chapter 48 is intended as an aid to the enforcement of, and not as an amendment or modification to, Chapter 47 of this title. The General Assembly hereby finds and declares that any agreement of the State to enforce Chapter 47 of this title pursuant to the Master Settlement Agreement shall not be modified, varied, amended, supplemented, increased, or extended by the enactment and enforcement of this Chapter 48. Without limiting the generality of the foregoing, the interpretation and the method or degree of enforcement of this Chapter 48 shall not be allowed to serve as evidence that the provisions of Chapter 47 of this title are not being diligently enforced as contemplated by the Master Settlement Agreement.

HISTORY: 2005 Act No. 61, Section 1.A.






CHAPTER 49 - TOBACCO SETTLEMENT REVENUE MANAGEMENT AUTHORITY ACT

Section 11-49-10. Short title.

This chapter may be cited as the "Tobacco Settlement Revenue Management Authority Act".

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.

Editor's Note

2000 Act No. 387, Part II, Section 69A.6, provides as follows:

"If a provision of this subsection, including the provisions of Chapter 49, Title 11 of the 1976 Code as added by it, or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subsection or the chapter added by it which may be given effect without the invalid provision or application. To this end, the provisions of this subsection and the chapter added by it are severable."



Section 11-49-20. Definitions.

As used in this chapter:

(1) "Authority" means the Tobacco Settlement Revenue Management Authority, as established by this chapter.

(2) "Board" means the governing body of the authority.

(3) "Bonds" means special source bonds, notes, or other evidences of indebtedness of the authority payable solely from and secured solely by the State's tobacco receipts, issued pursuant to the authorizations contained in this chapter and in Section 13(9), Article X of the Constitution of this State. The bonds are "bonds" for purposes of Section 12-2-50 and any successor provision.

(4) "Escrow" means the escrow as that term is defined in the master settlement agreement.

(5) "Escrow agent" means the escrow agent as that term is defined in the master settlement agreement.

(6) "Independent auditor" means the independent auditor as that term is defined in the master settlement agreement.

(7) "Master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State and the four principal United States tobacco product manufacturers, as amended and supplemented.

(8) "Participating manufacturers" means the participating manufacturers as that term is defined in the master settlement agreement.

(9) "State" or "this State" means the State of South Carolina.

(10) "State's tobacco receipts" means all of the payments to be made by the escrow agent and derived from payments made by the participating manufacturers and allocated to this State under the master settlement agreement, other than pursuant to Article XVII of that agreement.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-30. Tobacco Settlement Revenue Management Authority created; purpose; termination.

(A) There is created the Tobacco Settlement Revenue Management Authority, a public body corporate and politic and an instrumentality of this State, with the responsibility of effecting the public purpose of this chapter.

(B) The purpose of the authority is to receive all of the state's tobacco receipts, to issue bonds of the authority payable solely from and secured solely by the state's tobacco receipts or any tobacco receipts reserved fund created from it for the purposes authorized in this chapter, and to manage and dispose of the state's tobacco receipts for the purposes and in the manner authorized in this chapter.

(C) Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-40. Board; members; compensation; ethics; administrative assistance; personnel.

(A) The authority is governed by a board that shall consist of the members of the State Fiscal Accountability Authority. All members serve ex officio.

(B) Members of the board serve without pay but are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions.

(C) Members of the board and its employees, if any, are subject to the provisions of Chapter 13, Title 8, the Ethics, Government Accountability, and Campaign Reform Act, and Chapter 17, Title 2, relating to lobbying.

(D) To the extent that administrative assistance is needed for the functions and operations of the authority, the board may obtain this assistance from the Office of the State Treasurer and the State Fiscal Accountability Authority, and any successor agency, office, or division, each of which must provide the assistance requested by the board at no cost to the board or to the authority other than for expenses incurred and paid to entities that are not agencies or departments of the State. The board must retain ultimate responsibility and provide proper oversight for the implementation of this chapter.

(E) The board shall exercise the powers of the authority. A majority of the members of the board constitutes a quorum for the purpose of conducting all business. The board shall determine the number of personnel it requires, their compensation, and duties.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2014 Act No. 121 (S.22), Pt VII, Section 20.K, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.K, rewrote subsection (A), in subsection (D), substituted "Fiscal Accountability Authority" for "Budget and Control Board", and made other nonsubstantive changes.



Section 11-49-50. Tobacco receipts; assignment to authority.

The State's tobacco receipts due to the State after June 30, 2001, and the right to receive them as they are distributed from the escrow are assigned to the authority. On and after the date these revenues are pledged, the State shall have no right, title, or interest in or to the state's tobacco receipts; and the state's tobacco receipts are property of the authority and not of the State, and must be owned, received, held, and disbursed by the authority or the trustee for the holders of bonds and not by the State. The State directs the independent auditor and the escrow agent to make all these payments to the authority in accordance with instructions that may be given by the authority from time to time. The assignment and direction made in this subsection are irrevocable during any time when bonds are outstanding under this chapter plus one year and one day thereafter and are a part of the contractual obligation owed to the bond holders. On or before the date of delivery of any bonds, the State through the State Treasurer shall notify the independent auditor and the escrow agent that the State's tobacco receipts have been assigned to the authority and shall instruct the independent auditor and the escrow agent that, subsequent to the delivery date for bonds and irrevocably during the time when any bonds are outstanding, the State's tobacco receipts are to be paid directly to the authority or its designee.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-55. State-grown crops; marketing, branding, and natural disaster relief assistance.

Notwithstanding any other provision of law, and to the extent that funds are available and not otherwise committed or restricted by law or by contract, from the trust fund created pursuant to this chapter, the State Treasurer shall direct one million dollars annually for five fiscal years beginning with the first fiscal year in which funds are available, to the Department of Agriculture to cause the marketing and branding of South Carolina agricultural crops or produce as being grown in South Carolina when offered for sale in retail establishments and to assist in relief from natural disasters affecting state-grown crops.

HISTORY: 2010 Act No. 170, Section 4, eff May 13, 2010.



Section 11-49-60. Powers of board to operate and administer authority.

In addition to the powers contained elsewhere in this chapter, the board has all power necessary, useful, or appropriate to operate and administer the authority, to effectuate the purposes of the authority, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) sue and be sued in its own name;

(3) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the authority's affairs and the implementation of its functions;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) enter into contracts, arrangements, and agreements with government units and other persons and execute and deliver all financing agreements, including bonds issued to support the borrowing by such government units to pay eligible costs of qualified projects, and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(6) enter into agreements with a department, agency, political subdivision or instrumentality of the United States or of this State or of another State for the purpose of planning and providing for the financing of qualified projects or for the administration of the purposes and programs of this chapter;

(7) enter into agreements with the tobacco trust fund for the purpose of managing and controlling the transfer of funds between the authority and the tobacco trust fund and governing the investment and the monitoring and recordkeeping of these funds, for purposes of maintaining the exemption from federal income tax of interest on bonds and for other purposes;

(8) enter into, amend, and terminate agreements in the nature of interest rate swaps, forward security supply contracts, agreements for the management of interest rate risks, agreements for the management of cash flow, and other agreements of a similar nature, with respect to bonds issued pursuant to this chapter;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any bonds, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(10) borrow money through the issuance of bonds as provided in this chapter, and through the issuance of notes in anticipation of the issuance of these bonds;

(11) enter into contracts and expend funds to obtain accounting, management, legal, financial consulting, trusteeship and other professional services necessary or convenient to the operations of the authority; however, all matters relating to the designation and selection of bond counsel to the authority is within the discretion of the State Treasurer;

(12) in order to pay budgeted items pursuant to a budget adopted in accordance with Section 11-49-100, to expend funds for the costs of administering the operations of the authority;

(13) direct the escrow agent with respect to the disbursement to the authority of the State's tobacco receipts and receive and accept the State's tobacco receipts;

(14) enter into contracts or agreements necessary, proper, or convenient for the effectuation of the powers and purposes of the board and the authority;

(15) invest funds held by the authority under this chapter in any investment permitted for funds of this State, other than the State's retirement funds, or for funds of the political subdivisions of this State, in revenue bonds of government units, and in general obligations of other States whose general obligation debt is rated not lower than the general obligation debt of this State;

(16) direct the Attorney General of this State to enforce in the name of the State of South Carolina, and if permissible to enforce directly through its own attorneys in the name of the State, the Master Settlement Agreement. This power is a part of the contractual obligation owed to the holders of any bonds; and

(17) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter or that may be necessary for the furtherance and accomplishments of the purposes of the authority.

Before the date which is one year and one day after which the authority no longer has any bonds outstanding, the authority has no authority to file a voluntary petition under Chapter 9 of the United States Bankruptcy Code or corresponding chapters or sections as may, from time to time, be in effect, and neither any public officer or any organization, entity, or other person shall authorize the authority to be or become a debtor under Chapter 9 or any successor or corresponding chapter or sections during the periods. The provisions of this paragraph are for the benefit of the holders of any bonds and are a part of the contractual obligation owed to such bondholders, and the State shall not modify or delete the provisions of this paragraph during the periods described in this chapter.

In the exercise of its powers in this chapter, the board and the authority may obtain services in accordance with the procedures, guidelines, and criteria established by the board for that purpose and are not restricted by Chapter 35 of Title 11 or any successor provision.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 61, Section 2.



Section 11-49-70. Bonds.

(A) The board may issue bonds in the name of the authority, from time to time, for the purposes and in the manner Stated in this section.

(B) All bonds must be secured solely by and payable solely from the State's tobacco receipts, or the portion of the state's tobacco receipts the board determines to pledge for payment.

(C) Neither the members of the board nor any person executing the bonds or any notes are liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance of the bonds.

(D) The board has no power to pledge the faith, credit, or taxing power of this State or any of its political subdivisions in connection with the issuance of the bonds, and each bond must recite on its face that it is a special source bond of the authority issued pursuant to and in accordance with this chapter and Section 13(9), Article X of the Constitution of this State, that it is secured solely by and payable solely from the State's tobacco receipts, that it is neither a general, legal, nor moral obligation of the State or any of its political subdivisions, and that it is not backed by the full faith, credit, or taxing power of this State or any of its political subdivisions. Failure to include this language on the face of any bond does not cause the bond to become a general, legal or moral obligation of the State or any of its political subdivisions, or a pledge of the full faith, credit, or taxing power of this State or any of its political subdivisions.

(E) Any pledge of the State tobacco receipts made by the authority is valid and binding from the time when the pledge is made. The State tobacco receipts pledged and then or thereafter received by the authority are immediately subject to the lien of the pledge without any physical delivery of the receipt or further act. The lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of them. Neither the resolution of the authority or any other instrument by which a pledge is created need be recorded or filed to perfect the pledge.

(F) The authority may not issue any bond with a scheduled maturity later than thirty years after the date of issuance.

(G) When issuing bonds for the purpose described in subsection (J)(2) of this section or to refund the bonds, the authority may sell bonds either in a negotiated transaction with one or more lead underwriters selected by the board on the basis of criteria to be established by the board, or through a competitive bidding process in accordance with procedures to be established by the board. The determination of whether to sell bonds through negotiation or through competitive bidding must be made by the board.

(H) The authority may not issue any bonds unless the board has first adopted its resolution authorizing the issuance, finding that the issuance and the proposed use of the bond proceeds is in accordance with this chapter, and setting out the terms and conditions of the bonds and the covenants of the authority with respect to the bonds. These terms must include the issuance date or dates, the maturity date or dates, the principal amount, the interest rates or the means of determining the same, whether fixed or variable, the time, manner, and currency for paying interest and principal, the negotiability of the bonds and any restrictions relating to the registration of the bonds; and the covenants may include, without limitation, the establishment and maintenance of dedicated reserve funds for the payment of debt service on bonds if the State's tobacco receipts are inadequate in any year, restrictions on the later issuance of additional bonds or making the later issuance subject to certain conditions relating to available debt service coverage or otherwise, conditions on the timing of the release of all or a portion of the State's tobacco receipts to the general fund of this State, the enforcement of the master settlement agreement, or any other matter that the board considers appropriate, subject to subsection (I) of this section.

(I) The board may not authorize or cause the authority to enter into any covenant that purports to create a general, legal or moral obligation of this State or any of its political subdivisions or to pledge the full faith, credit, or taxing power of the State or any of its political subdivisions; nor may the board authorize or cause the authority to enter into any covenants that purport to create a right on the part of the board, the authority, any bondholder, or any trustee any right to recover funds consisting of the State's tobacco receipts once those funds have been deposited into the general fund of the State in accordance with the terms of this chapter. Any covenant in violation of this subsection is void and of no effect.

(J) Subject to the requirements of this section, the board may authorize the issuance of bonds of the authority for the following purposes:

(1) refunding, on a current or advance-refunding basis, any outstanding bonds of the authority; or

(2) obtaining funds for delivery to the funds as provided in Section 11-11-170.

All proceeds of bonds issued for the purpose described in item (2) of this subsection must be delivered promptly to the respective fund, except as needed to defray the costs of issuance of the bonds or to establish any required reserve fund for the bonds.

The bonds and the issuance of the bonds are subject to the provisions of Sections 11-15-20 and 11-15-30 and any successor provisions.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-80. Board and authority assets limited to tobacco receipts.

The authority and the board shall have no other assets or property except the State's tobacco receipts as received, and the right to receive the State's tobacco receipts.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-90. Power to incur debt.

The authority and the board have no power to incur debt or obligations or in any way to encumber their assets except by the issuance of bonds, including the making of covenants in relation to the issuing of bonds and notes in anticipation of the issuance of the bonds, and the incurring of expenses and obligations as authorized in Section 11-49-60.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-100. Accounts to be maintained separately; annual report.

All accounts of the authority must be held and maintained separately from all other funds, properties, assets, and accounts of this State and its other agencies. The board shall keep an accurate account of all of its activities and all of its receipts and expenditures and annually, in the month of January, shall make a report of its activities to the State Budget and Control Board, the report to be in a form prescribed by the State Budget and Control Board. Audited financial statements must be submitted to the Comptroller General by October fifteenth following the end of the fiscal year.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 164, Section 13.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 11-49-120. Taxation of bonds, interest from bonds, and property of authority; fiduciaries authorized to invest in bonds.

(A) The bonds and the income from the bonds are exempt from all taxation in the State except for inheritance, estate, or transfer taxes, regardless of the federal income tax treatment of the interest from the bonds.

(B) The exercise of the powers granted by this chapter are in all respects for the benefit of the citizens of the State and for the promotion of their welfare, convenience, and prosperity. Property, whether real or personal, tangible or intangible, of the authority and the income and operations of the authority are exempt from taxation or assessment by the State or any of its political subdivisions.

(C) It is lawful for executors, administrators, guardians, committees, and other fiduciaries to invest any monies in their hands in bonds. Nothing contained in this section may be construed as relieving any person from the duty of exercising reasonable care in selecting investments.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-130. Excess tobacco receipts.

All of the state's tobacco receipts not needed to pay (1) expenses of the authority during the next twelve months, or (2) debt service on bonds during the next twelve months, or fully to fund reserve accounts established by the board with respect to bonds, not less frequently than annually and at a time determined by the board in its resolutions authorizing the issuance of bonds, must be transferred to the funds as identified in Section 11-11-170. The determination by the board of the amount to be transferred is final and is not reviewable by any court or other body.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-140. Exemption from provisions of Chapter 23, Title 1.

Notwithstanding any other provision of law, the provisions of Chapter 23, Title 1, do not apply to the actions of the board and the authority.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-150. Consent to and approval of master settlement agreement; modification.

The General Assembly consents to and approves the Master Settlement Agreement on behalf of this State and all of its agencies, departments, offices, political subdivisions, and other instrumentalities and bodies politic; and no such agencies, departments, offices, political subdivisions, and other instrumentalities or bodies politic of the State shall have any power or authority to bring suit against the participating manufacturers for claims in the nature of those settled by the Master Settlement Agreement. At any time when bonds are outstanding and for one year and one day thereafter, the State must not agree to the amendment of the Master Settlement Agreement without the approval of the authority; during that period, the authority may approve on behalf of the State amendments to the Master Settlement Agreement if such amendments do not diminish the rights and remedies of the authority or the holders or any outstanding bonds. This restriction on amendment of the Master Settlement Agreement is a part of the covenant with the bondholders.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 61, Section 3.



Section 11-49-160. Right of authority to fulfill agreements with bond holders protected.

The State pledges and agrees with the authority, and the holders of the bonds in which the authority has included such pledge and agreement, that the State shall not limit or alter the rights of the authority to fulfill the terms of its agreements with such holders, and shall not in any way impair the rights and remedies of such holders or the security for such bonds until the bonds, together with the interest on them and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully paid and discharged.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



Section 11-49-170. Chapter to be liberally construed.

This act and all powers granted by this chapter must be liberally construed to effectuate its intent and their purposes, without implied limitations on them. This chapter constitutes full and complete authority for all things herein contemplated to be done. All rights and powers granted in this chapter shall be as cumulative with those derived form other sources and shall not, except as expressly stated in this chapter, be construed in limitation thereof. Insofar as the provisions of this chapter are inconsistent with the provisions of any other act, general or special, the provisions of this chapter are controlling. If any clause, sentence, paragraph, section, or part of this chapter be adjudged by any court of competent jurisdiction to be invalid, this judgment shall not affect, impair, or invalidate the remainder of this chapter but is confined in its operation to the clause, sentence, paragraph, section, or part of the chapter directly involved in the controversy in which the judgment shall have been rendered.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.






CHAPTER 50 - SOUTH CAROLINA RURAL INFRASTRUCTURE ACT

Section 11-50-10. Short title.

This chapter may be referred to as the "South Carolina Rural Infrastructure Act".

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-20. Legislative findings.

The General Assembly finds that:

(1) Adequate infrastructure facilities are an essential element in promoting economic growth and development that will provide jobs for the citizens of South Carolina.

(2) Traditional infrastructure financing methods in South Carolina cannot generate the resources necessary to fund the cost of rural infrastructure which are required for economic development.

(3) The State of South Carolina has the ability to provide for alternative methods of financing rural infrastructure which when combined with existing financing sources and methods will allow the State to address its rural infrastructure needs in a more timely and responsive manner.

(4) Loans and other financial assistance to municipalities, counties, special purpose and public service districts, and public works commissions can play an important part in meeting rural infrastructure needs. This assistance is in the public interest for the public benefit and good as a matter of legislative intent.

(5) The chapter provides an instrumentality to assist municipalities, counties, special purpose and public service districts, and public works commissions in constructing and improving rural infrastructure by providing loans and other financial assistance.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-30. South Carolina Rural Infrastructure Authority; creation; governance; purpose; fund.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Rural Infrastructure Authority.

(B) The authority is governed by a board of directors as provided in this chapter.

(C) The corporate purpose of the authority is to select and assist in financing qualified rural infrastructure by providing loans and other financial assistance to municipalities, counties, special purpose and public service districts, and public works commissions for constructing and improving rural infrastructure facilities. The exercise by the authority of a power conferred in this chapter is an essential public function.

(D) The authority shall establish and maintain the South Carolina Rural Infrastructure Fund into which monies for the purposes of the authority must be deposited.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-40. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Authority" means the South Carolina Rural Infrastructure Authority.

(2) "Board" means the board of directors of the authority.

(3) "Eligible cost" means as applied to a qualified project to be financed from the Rural Infrastructure Fund, the costs that are permitted under applicable laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the authority.

(4) "Eligible project" means rural infrastructure as defined in item (13).

(5) "Eligible entity" means a municipality, county, special purpose or public service district, and public works commission. The term "eligible project" also includes a not-for-profit water company.

(6) "Financing agreement" means any agreement entered into between the authority and an eligible entity pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(7) "Loan" means an obligation subject to repayment which is provided by the authority to a qualified borrower for all or a part of the eligible cost of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of a qualified project.

(8) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(9) "Other financial assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board.

(10) "Qualified borrower" means any eligible entity which is authorized to construct, operate, or own a qualified project.

(11) "Qualified project" means an eligible project which has been selected by the authority to receive a loan or other financial assistance from the authority to defray an eligible cost.

(12) "Revenues" means, when used with respect to the authority, any receipts, fees, income, or other payments received or to be received by the authority including, without limitation, receipts and other payments deposited in the Rural Infrastructure Fund and investment earnings on the Rural Infrastructure Fund.

(13) "Rural infrastructure project" means the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, for the essential public purpose of providing environmental facilities and services to meet public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, aquaculture, and employment opportunities, all of which must be primarily located in a county designated as distressed or least developed pursuant to Section 12-6-3360 for 2009 or located in a county with a project that otherwise meets the requirements of this item. A rural infrastructure project also includes water supply and aquaculture projects.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-50. Board of directors; terms; vacancies; compensation.

The board of directors is the governing board of the authority. The board consists of seven voting directors appointed as follows:

(1) six members who reside in or represent all or some portion of the counties designated as distressed or least developed pursuant to Section 12-6-3360 for 2009 or a county designated as such at the time of appointment; one appointed by the President Pro Tempore of the Senate, one appointed by the Speaker of the House of Representatives, one appointed by the Chairman of the Senate Finance Committee, one appointed by the Chairman of the House Ways and Means Committee, and two appointed by the Governor. Notwithstanding the provisions of Section 8-13-770, the members appointed pursuant to this item (1) by the President Pro Tempore of the Senate, Speaker of the House of Representatives, Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee may be members of the General Assembly and, if so appointed, shall serve ex officio; and

(2) the Secretary of Commerce, ex officio, who shall serve as chairman.

Members not serving ex officio shall serve for terms of four years and until their successors are appointed and qualify except that of the members first appointed by the Speaker of the House, President Pro Tempore of the Senate, and one of the members first appointed by the Governor, the member shall serve for a term of two years and the term must be noted on the appointment. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. Members shall serve without compensation, but are allowed mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010; 2012 Act No. 149, Section 1, eff April 23, 2012; 2014 Act No. 195 (S.812), Section 1, eff June 2, 2014.

Effect of Amendment

The 2012 amendment rewrote item (1); and in item (2) substituted "Members not serving ex officio" for "Appointed members" in the first sentence, and added a comma after "without compensation" in the third sentence.

2014 Act No. 195, Section 1, in subsection (1), inserted "or a county designated as such at the time of appointment".



Section 11-50-55. Director of the authority.

The authority, by a majority vote of the board of directors, may hire a director for the authority, so long as at least one of the gubernatorial appointees and at least three of the legislative appointees vote in favor of the hiring.

HISTORY: 2012 Act No. 149, Section 2, eff April 23, 2012.



Section 11-50-60. Powers of authority.

In addition to the powers contained elsewhere in this chapter, the authority has all power necessary, useful, or appropriate to fund, operate, and administer the authority, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the authority's affairs and the implementation of its functions including the right of the board to select qualifying projects and to provide loans and other financial assistance;

(3) sue and be sued in its own name;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable;

(6) provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project;

(7) enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(8) enter into agreements with eligible entities of this State for the purpose of planning and providing for the financing of qualified projects;

(9) establish policies and procedures for the making and administering of loans and other financial assistance, and establish fiscal controls and accounting procedures to ensure proper accounting and reporting by the authority and eligible entities;

(10) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the authority;

(11) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of this State, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it;

(14) borrow money through the issuance of bonds and other forms of indebtedness as provided in this chapter;

(15) expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the authority;

(16) expend funds credited to the authority as the board determines necessary for the costs of administering the operations of the authority;

(17) establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise;

(18) procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses;

(19) collect fees and charges in connection with its loans or other financial assistance;

(20) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(21) enter into contracts or agreements for the servicing and processing of financial agreements; and

(22) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010; 2014 Act No. 195 (S.812), Section 2, eff June 2, 2014.

Effect of Amendment

2014 Act No. 195, Section 2, In the first paragraph, deleted the paragraph designator, and deleted former subsection (B), relating to the application of the Administrative Procedures Act.



Section 11-50-65. Administrative support for State Rural Infrastructure Authority.

The Department of Commerce shall provide such administrative support to the State Rural Infrastructure Authority or any of its divisions or components as they may request and require in the performance of their duties including, but not limited to, financial management, human resources management, information technology, procurement services, and logistical support.

HISTORY: 2014 Act No. 121 (S.22), Pt VI, Section 16.C, eff July 1, 2015.



Section 11-50-70. Rural Infrastructure Fund capitalization.

The following sources may be used to capitalize the Rural Infrastructure Fund and for the authority to carry out its purposes:

(1) state general fund appropriations made by the General Assembly;

(2) federal funds made available to the State;

(3) federal funds made available to the State for the authority;

(4) contributions and donations from government units, private entities, and any other source as may become available to the authority;

(5) all monies paid or credited to the authority, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the authority, and interest earnings which may accrue from the investment or reinvestment of the authority's monies; and

(6) other lawful sources as determined appropriate by the board.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-80. Earnings on balances in Rural Infrastructure Fund.

Earnings on balances in the Rural Infrastructure Fund must be credited and invested as provided by law. Earnings must be credited to the Rural Infrastructure Fund. The authority may establish accounts and subaccounts within the Rural Infrastructure Fund as considered desirable to effectuate the purposes of this chapter, or to meet the requirements of any state or federal program. All accounts must be held in trust by the State Treasurer.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-90. Loans and other financial assistance.

(A) The authority may provide loans and other financial assistance to an eligible entity to pay for all or part of the eligible cost of a qualified project. The term of the loan or other financial assistance must not exceed the useful life of the project. The authority may require the eligible entity to enter into a financing agreement in connection with its loan obligation or other financial assistance. The authority shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement.

(B) The board shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive from the authority a loan or other financial assistance.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010; 2014 Act No. 195 (S.812), Section 3, eff June 2, 2014.

Effect of Amendment

2014 Act No. 195, Section 3, in subsection (A), deleted the former second sentence, relating to review and approval of the Joint Bond Review Committee.



Section 11-50-100. Financing agreements; authorizations; security.

(A) Eligible entities are authorized to obtain loans or other financial assistance from the authority through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any qualified borrower for the carrying out of the purposes contemplated by this chapter.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions permitting eligible entities to borrow money may be utilized by any eligible entity in obtaining a loan or other financial assistance from the authority to the extent determined necessary or useful by the eligible entity in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the authority. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by an eligible entity and purchased by the authority without regard to any public bidding requirement.

(C) An eligible entity may receive, apply, pledge, assign, and grant a security interest in revenues or ad valorem taxes, to secure its obligations as provided in this chapter, to meet its obligations under a financing agreement, or to provide for the construction and improving of a qualified project.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-110. Exempt from taxes and assessments.

The authority is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligations acquired or used by the authority or upon the income from them.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-120. Defaults by eligible entities.

(A) If an eligible entity fails to collect and remit in full all amounts due to the authority on the date these amounts are due under the terms of any note or other obligation of an eligible entity, the authority shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the Constitution, shall withhold all or a portion of the funds of the State and all funds administered by the State allotted or appropriated to the eligible entity and apply an amount necessary to the payment of the amount due.

(B) Nothing contained in this section mandates the withholding of funds allocated to an eligible entity which would violate contracts to which the State is a party or judgments of a court binding on the State.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-130. Liability of authority, officers, employees, or committees.

Neither the authority nor any officer, employee, or committee of the authority acting on behalf of it, while acting within the scope of this authority, is subject to any liability resulting from carrying out any of the powers given in this chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-140. Additional notices, proceedings or publications not required; not subject to referendum.

Notice, proceeding, or publication, except those required in this chapter, are not necessary to the performance of any act authorized in this chapter nor is any act of the authority subject to any referendum.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-150. Deposit of money of authority; investment of funds.

All money of the authority and in the Rural Infrastructure Fund, except as authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Section 11-9-660.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-160. Annual reports; audit of books and accounts.

Following the close of each state fiscal year, the authority shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. Also, the authority shall submit an annual report of any loans or other financial assistance, excluding grants, to the Joint Bond Review Committee. An independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each state fiscal year.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010; 2014 Act No. 195 (S.812), Section 4, eff June 2, 2014.

Effect of Amendment

2014 Act No. 195, Section 4, add the second sentence, relating to submittal of an annual report.



Section 11-50-170. Liberal construction; approval of ad valorem property taxes.

(A) This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. However, nothing in this chapter must be construed as affecting any proceeding, notice, or approval required by law for the issuance by an eligible entity of the loan obligations, instruments, or security for loan obligations.

(B) Where the governing body of an eligible entity does not have unlimited fiscal autonomy granting them the right to impose ad valorem property taxes for general operating purposes without limitation, the public entity, if applicable, which has the authority to approve ad valorem property taxes for general operating purposes without limitation also must approve a loan or security obligation provided by this chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



Section 11-50-180. Severability provision.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable another provision of the chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.






CHAPTER 51 - SOUTH CAROLINA RESEARCH UNIVERSITY INFRASTRUCTURE ACT

Section 11-51-10. Short title.

This chapter may be cited as the "South Carolina Research University Infrastructure Act".

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-20. Legislative findings and purpose.

The General Assembly finds:

(1) That by Section 4, Act 10 of 1985, the General Assembly ratified an amendment to Section 13(6)(c), Article X of the Constitution of this State, 1895. As amended, Section 13(6)(c), Article X limits the issuance of certain general obligation debt of the State such that the maximum annual debt service on general obligation bonds of the State, excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, may not exceed five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds.

(2) Section 13(6)(c), Article X, as amended, further provides that the percentage rate of general revenues of the State by which general obligation bond debt service is limited may be reduced to four or increased to seven percent by legislative enactment passed by two-thirds vote of the total membership of the Senate and a two-thirds vote of the total membership of the House of Representatives.

(3) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 254 of 2002, increased to five and one-half percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to provide infrastructure for economic development within the State.

(4) Facility and infrastructure constraints prevent the advancement of research projects as well as restrict the ability of the research universities, as defined in Section 11-51-30, to retain faculty and generate research dollars. A dedicated source of funds to repay general obligation debt authorized pursuant to this chapter would provide a consistent funding stream for capital improvements at the research universities and allow for improved planning of capital expenditures to meet the mission of the research universities.

(5) In order to advance economic development and create a knowledge based economy, thereby increasing job opportunities, and to facilitate and increase research within the State at the research universities, it is in the interest of the State that, pursuant to Section 13(6)(c), Article X that the limitation on general obligation debt imposed by Section 13(6)(c), Article X be increased to six percent with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation debt issued pursuant to the provisions of this chapter.

(6) That Section 13(5), Article X of the Constitution of this State, 1895, authorizes the General Assembly to authorize general obligation debt by two-thirds vote of the members of each House of the General Assembly, subject to such conditions or restrictions limiting the incurring of such indebtedness contained in the authorization to incur such indebtedness, and the provisions of Section 13(3), Article X of the Constitution of this State.

(7) That Section 13(5), Article X provides additional constitutional authority for the bonds authorized by this chapter and the designated principal amount of general obligation bonds to be issued pursuant to the debt limit as it existed prior to this chapter.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-30. Definitions.

As used in this chapter:

(1) "Facilities and administration costs" means depreciation and use allowances, interest on debt associated with buildings, equipment and capital improvements, operation and maintenance expenses, library expenses, general administration expenses, departmental administration, sponsored projects administration, and student administration and services.

(2) "General obligation debt" means any indebtedness of the State which must be secured in whole or in part by a pledge of the full faith, credit and taxing power of the State, including, but not limited to, bonds, notes, and other evidences of indebtedness, and issued pursuant to the provisions of this chapter.

(3) "Research Centers of Excellence Review Board" means the board created pursuant to Section 2-75-10.

(4) "Research infrastructure project" or " project" means a project that would advance economic development and create a knowledge based economy, thereby increasing job opportunities, or facilitate and increase externally funded research at the research universities, including, but not limited to, land acquisition, acquisition or construction of buildings, equipment, furnishings, site preparation, road and highway improvements, water and sewer infrastructure, and other things necessary or convenient to advance economic development or to facilitate and increase research at the research universities.

(5) "Research universities" means Clemson University, The Medical University of South Carolina, and the University of South Carolina-Columbia.

(6) "State board" means the governing board of the State Fiscal Accountability Authority.

HISTORY: 2004 Act No. 187, Section 9; 2014 Act No. 121 (S.22), Pt VII, Section 20.L.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.L.1, in subsection (6), substituted "governing board of the State Fiscal Accountability Authority" for "South Carolina State Budget and Control Board".



Section 11-51-40. Issuance of general obligation debt authorized; limitations.

To obtain funds for allocation to the research universities for the financing of research infrastructure projects, and for the other purposes set forth in Section 11-51-125, there may be issued general obligation debt pursuant to the conditions prescribed by this chapter; provided, however, that the amount of the general obligation debt issued pursuant to this chapter that may be outstanding at any one time shall not exceed two hundred fifty million dollars.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-50. Maximum annual debt service at time of issuance.

(A) Pursuant to the provisions of Section 13(6)(c), Article X of the Constitution of this State, 1895, as amended, and by enactment of this chapter, the General Assembly provides that general obligation debt may be issued pursuant to this chapter only at such times as the maximum annual debt service on all general obligation bonds of the State, including economic development bonds and bonds issued pursuant to this chapter, outstanding and being issued, but excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, will not exceed six percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds. The State may not issue general obligation bonds, excluding economic development bonds and bonds authorized pursuant to this chapter, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, if at the time of issuance the maximum annual debt service on these general obligation bonds, outstanding and being issued, exceeds five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds.

(B) At the time of issuance of general obligation debt pursuant to this chapter, the maximum annual debt service on such general obligation debt outstanding or being issued must not exceed one-half of one percent of the general revenues of this State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(C) With respect to the first eight hundred fifty million dollars in principal amount of general obligation bonds issued after the effective date of this chapter within the debt service constraints set forth in subsections (A) and (B) of this section, the General Assembly provides additional constitutional authorization for such bonds pursuant to Section 13(5), Article X of the Constitution of this State, 1895.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-60. Research infrastructure project used for unapproved purpose; reimbursement of debt service to State.

In the event a research infrastructure project is used for a purpose other than as approved by the Research Centers of Excellence Review Board pursuant to Section 11-51-80(2), the research university for which the research infrastructure project was originally established shall reimburse the State a percentage of debt service on the general obligation debt issued to finance the debt, the percentage to be equal to the percentage of the research infrastructure project which is used for an unapproved purpose. Amounts reimbursed to the State pursuant to this section must be applied, as directed by the state board, to the debt service on the applicable general obligation debt, either currently or by way of defeasance, or to the general fund of the State.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-70. Certification of costs to State Budget and Control Board prior to issuance of general obligation debt.

As a condition precedent to the issuance of general obligation debt pursuant to the provisions of this chapter, the Research Centers of Excellence Review Board shall certify to the state board that at least fifty percent of the cost of each research infrastructure project is being provided by private, federal, municipal, county, or other local government sources. This portion of the cost, in the discretion of the Research Centers of Excellence Review Board, may be in the form of cash; cash equivalent; buildings including sale-lease back; gifts in kind including, but not limited to, land, roads, water and sewer, and maintenance of infrastructure; facilities and administration costs; equipment; or furnishings.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-80. Information provided to Joint Bond Review Committee and State Budget and Control Board prior to issuance of general obligation debt.

Before the issuance of general obligation debt, the Research Centers of Excellence Review Board shall provide the Joint Bond Review Committee and the state board the following:

(1) a description of each research infrastructure project for which general obligation debt is requested to be issued;

(2) a certification by the Research Centers of Excellence Review Board that the provisions of Section 11-51-70 have been met, that the source of funding has been identified, and that each research infrastructure project complies with the provisions of this chapter;

(3) the total cost of each research infrastructure project and the principal amount of general obligation debt requested to be issued;

(4) a tentative time schedule setting forth the period of time during which the proceeds of the general obligation debt requested to be issued will be expended;

(5) a debt service schedule showing the annual principal and interest requirements, at a projected current rate of interest, on the requested general obligation debt;

(6) the total amount of the general obligation debt issued pursuant to this chapter; and

(7) a debt service schedule showing the principal and interest requirements for the general obligation debt outstanding and the proposed general obligation debt at a projected current rate of interest.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-90. Principal amount of general obligation debt provided on a competitive basis.

The principal amount of the general obligation debt allocated to research universities pursuant to Section 11-51-125 must be provided to each of the research universities on a competitive basis by the Research Centers of Excellence Review Board.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-100. Issuance of general obligation debt or anticipation notes.

Following the receipt of the information presented pursuant to Section 11-51-80, and after approval by the Joint Bond Review Committee, the state board, by resolution duly adopted, shall effect the issuance of general obligation debt, or pending the issuance of the general obligation debt, effect the issuance of general obligation debt anticipation notes pursuant to Chapter 17 of this title.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-110. Resolution by State Budget and Control Board authorizing issuance of general obligation debt.

To effect the issuance of general obligation debt, the state board shall adopt a resolution providing for the issuance of general obligation debt pursuant to the provisions of this chapter. The authorizing resolution must include:

(1) a schedule showing the aggregate principal amount of general obligation debt issued, the annual principal payments required to retire the general obligation debt, and the interest on the general obligation debt;

(2) the amount of general obligation debt proposed to be issued;

(3) a schedule showing future annual principal requirements and estimated annual interest requirements on the general obligation debt to be issued;

(4) a certificate evidencing that the provisions of Section 11-51-70 of this chapter have been or will be met; and

(5) a certificate of the State Auditor as to the general fund revenues of the State for the fiscal year next preceding, excluding revenues pledged to the payment of state highway bonds and state institution bonds.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-120. Maturity, payment, and interest rates.

The general obligation debt must bear the date and mature at the time that the state board resolution provides, except that the general obligation debt may not mature more than thirty years from its date of issue. The general obligation debt may be in the denominations, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the state board before its issue. The general obligation debt may bear interest payable at the times and at the rates determined by the state board.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-125. Allocation and use of funds; authorization for additional bonds; project approval.

(A) Of the funds authorized pursuant to this act, public institutions of higher learning as defined in Section 59-103-5, not including research universities, are authorized twelve percent of the total amount authorized under Section 11-51-40. The eligible institutions may only use the funds authorized under this subsection for deferred maintenance projects. The twelve percent authorized for the institutions, not including research universities, must be allocated by the Commission of Higher Education to eligible institutions as follows:

(1) sixty-five percent of the total twelve percent must be allocated based on a reported deferred maintenance needs list from each eligible institutions; and

(2) thirty-five percent of the total twelve percent must be allocated by FTE student enrollment from the prior academic year at each eligible institution.

The Research Centers of Excellence Review Board has no jurisdiction over these projects and no matching requirement is imposed for these projects. The Joint Bond Review Committee must review and the State Fiscal Accountability Authority must approve all projects.

(B)(1) After the aggregate total of bonds issued pursuant to this chapter equals two hundred and fifty million dollars, all further proceeds of bonds authorized pursuant to this chapter must be authorized as follows:

(a) eighty-eight percent for the research universities in the manner and for the purposes provided pursuant to this chapter;

(b) twelve percent to public institutions of higher learning as defined in Section 59-103-5, not including the research universities, for deferred maintenance projects allocated as follows:

(i) one-half for the state's ten comprehensive teaching universities distributed among them as provided in item (2) of this subsection; and

(ii) one-half for the state's two-year and technical colleges distributed among them as provided in item (2) of this subsection.

(2) The Commission on Higher Education shall distribute amounts allocated pursuant to item (1)(b)(i) and (ii) of this subsection among the two categories of eligible institutions as follows:

(a) thirty-five percent in equal shares to each eligible institution; and

(b) sixty-five percent based on FTE student enrollment from the prior academic year at eligible institutions.

(3) The Research Centers of Excellence Review Board has no jurisdiction over projects funded by bonds issued pursuant to item (1)(b) of this subsection and no matching requirement is imposed for these projects. All projects must be approved by the Joint Bond Review Committee and the State Budget and Control Board.

HISTORY: 2004 Act No. 187, Section 9; 2014 Act No. 121 (S.22), Pt VII, Section 20.L.2, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.L.2, in the undesignated paragraph following subsection (A)(2), substituted "must review and the State Fiscal Accountability Authority" for "and the State Budget and Control Board".



Section 11-51-130. General obligation debt exempt from taxation.

General obligation debt issued pursuant to this chapter is exempt from taxation as provided in Section 12-2-50.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-140. Executive signature, attestation, and state seal requirements.

General obligation debt issued pursuant to this chapter must be signed by the Governor and the State Treasurer and attested by the Secretary of State. The Governor, State Treasurer, and Secretary of State may sign the general obligation debt by a facsimile of their signatures. The Great Seal of the State must be affixed to, impressed on, or reproduced upon the general obligation debt. The delivery of the general obligation debt executed and authenticated, as provided in the state board resolution, is valid notwithstanding changes in officers or seal occurring after the execution or authentication.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-150. Pledge of full faith, credit, and taxing power of State; allocation of tax revenues for payment of principal and interest.

For the payment of the principal of and interest on the general obligation debt issued and outstanding pursuant to this chapter there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, 1895, the General Assembly allocates on an annual basis sufficient tax revenues to provide for the punctual payment of the principal of and interest on the general obligation debt authorized by this chapter.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-160. Advertisement and sale requirements; right to reject bids; expenses incident to sale.

General obligation debt must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of a summary notice of the sale one or more times at least seven days before the sale, in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The general obligation debt may be awarded upon the terms and in the manner as prescribed by the State Treasurer. The right is reserved to reject bids and to re-advertise the general obligation debt for sale. For the purpose of bringing about successful sales of the general obligation debt, the State Treasurer may do all things ordinarily and customarily done in connection with the sale of state or municipal bonds. Expenses incident to the sale of the general obligation debt must be paid from the proceeds of the sale of the general obligation debt.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-170. Application of sale proceeds; liability of purchaser.

The proceeds of the sale of general obligation debt must be received by the State Treasurer and applied by him to the purposes for which issued, but the purchasers of the general obligation debt are in no way liable for the proper application of the proceeds to the purposes for which they are intended.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-180. Investment by executors, administrators, and other fiduciaries.

It is lawful for executors, administrators, guardians, and other fiduciaries to invest monies in their hands in general obligation debt issued pursuant to this chapter.

HISTORY: 2004 Act No. 187, Section 9.



Section 11-51-190. Exemption from state procurement process; alternative procurement procedures.

The research universities while engaging in projects related to this act shall be exempt from the state procurement process, except that the research universities must work in conjunction with the State Fiscal Accountability Authority's Chief Procurement Officer to establish alternate procurement procedures, and must submit a procurement process to the State Commission on Higher Education to be forwarded to the State Fiscal Accountability Authority for approval. These processes shall include provisions for audit and recertification.

HISTORY: 2004 Act No. 187, Section 9; 2014 Act No. 121 (S.22), Pt VII, Section 20.L.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 20.L.3, substituted "State Fiscal Accountability Authority's" for "Budget and Control Board's", and substituted "Fiscal Accountability Authority" for "Budget and Control Board", and made other nonsubstantive changes.



Section 11-51-200. Construction of Chapter.

No provision of this act is intended nor shall any provision of this act be construed to appropriate funds. The intent of the General Assembly is authorizing bonds according to the terms pursuant to this act only.

HISTORY: 2004 Act No. 187, Section 9.






CHAPTER 53 - SOUTH CAROLINA ENTERPRISE INFORMATION SYSTEM

Section 11-53-10. Special accounts.

Each state agency may establish a special account for the purpose of funding the agency's nonrecurring implementation expenses of the South Carolina Enterprise Information System (SCEIS). An agency may transfer into this account funds at the discretion of the agency head to be set aside and expended for the identified purpose. The total amount of funds transferred into the account cannot exceed the agency's implementation costs as projected by the SCEIS Project Team. The special account is exempt from the calculation of any mid-year budget reduction ordered by the Executive Budget Office or the General Assembly, as appropriate. Any unexpended balance in the special account may be carried forward to the succeeding fiscal year and expended for the same purposes. The Comptroller General shall monitor these special accounts to ensure compliance with the provisions of this joint resolution. It is the intent of the General Assembly that agencies pursue grants and other nonstate funding sources to fund their portion of the SCEIS implementation.

HISTORY: 2005 Act No. 151, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 11-53-20. Implementation; exemptions; reports.

It is mandated by the General Assembly that SCEIS shall be implemented for all agencies, with the exception of lump-sum agencies, the General Assembly or its respective branches or its committees, Legislative Council, and the Legislative Services Agency. The South Carolina Enterprise Information System Oversight Committee, as appointed by the Comptroller General, shall provide oversight for the implementation and continued operations of the system. The Department of Administration is authorized to use any available existing technology resources to assist with funding of the initial implementation of the system. It is further the intent of the General Assembly to fund the central government costs related to the implementation of the system. Agencies are required to implement SCEIS at a cost and in accordance with a schedule developed and approved by the SCEIS Oversight Committee. Full implementation must be completed within five years. The Department of Administration must make an appropriation request for the implementation and operational costs for SCEIS, and the funding for those costs must be set out as a specific line item in the annual general appropriations act. Any issues arising with regard to project scope, implementation schedule, and associated costs shall be directed to the SCEIS Oversight Committee for resolution. In cooperation with the Comptroller General and the Department of Administration, the South Carolina Enterprise Information System Oversight Committee is required to report by January thirty-first of the fiscal year to the Governor, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee the status of the system's implementation and on-going operations.

HISTORY: 2005 Act No. 151, Section 2; 2013 Act No. 31, Section 12, eff May 21, 2013; 2014 Act No. 121 (S.22), Pt V, Section 7.X, eff July 1, 2015.

Effect of Amendment

The 2013 amendment substituted "Legislative Services Agency" for "Office of Legislative Printing and Information Technology Resources" in the first sentence, and substituted "thirty-first" for "31" in the last sentence.

2014 Act No. 121, Section 7.X, substituted "Department of Administration" for "Budget and Control Board" in the third sentence; rewrote the seventh sentence; and in the last sentence, substituted "Department of Administration" for "Budget and Control Board's Division of State Information Technology".



Section 11-53-30. State Office of Human Resources; modification of human resource policies to implement and transition to System; publication of changes.

In order to implement and transition to the South Carolina Enterprise Informational System, the State Office of Human Resources is authorized to amend or modify human resource policies, regulations, and processes as it determines efficient to implement and transition to the South Carolina Enterprise Informational System. Any changes or modifications adopted by the State Office of Human Resources shall be published in the State Register and published on the official State Office of Human Resources website prior to the changes or modifications taking effect.

HISTORY: 2009 Act No. 29, Section 5.






CHAPTER 55 - STATE FISCAL ACCOUNTABILITY AUTHORITY

Section 11-55-10. State Fiscal Accountability Authority; executive director; staff.

(A) There is established the State Fiscal Accountability Authority consisting of members as follows:

(1) the Governor, who shall serve ex officio as chairman;

(2) the State Treasurer, who shall serve ex officio;

(3) the Comptroller General, who shall serve ex officio;

(4) the Chairman of the Ways and Means Committee of the House of Representatives, ex officio; and

(5) the Chairman of the Senate Finance Committee, ex officio.

(B)(1) The authority shall select an executive director who in turn shall employ other staff under the direction of the State Fiscal Accountability Authority as necessary for the operations of the authority.

(2) The executive director shall serve a four-year term. The executive director may only be removed for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity as found by the authority. The executive director shall have that responsibility and perform the duties prescribed by law and as may be directed by the authority.

(3) The General Assembly, in the annual general appropriations act, shall appropriate those funds necessary for the operations of the authority.

(C) The authority may organize its staff as it considers most appropriate to carry out the various functions, powers, duties, responsibilities, and authority assigned to it.

HISTORY: 2014 Act No. 121 (S.22), Pt VII, Section 18.A, eff July 1, 2015.



Section 11-55-30. Matters referred to and decided by authority.

In the course of conducting and managing state affairs where a matter arises which would under prior precedents and practices be referred to the former Budget and Control Board for decision, although the procedure for the decision is not specifically provided for by general law, the matter instead shall be referred to and decided by the authority.

HISTORY: 2014 Act No. 121 (S.22), Pt VII, Section 18.A, eff July 1, 2015.



Section 11-55-40. Authority powers, duties, responsibilities, and authority.

(A) The authority shall exercise all functions, powers, duties, responsibilities, and authority related to the issuance of bonds and bonding authority, in general found in Title 11 of the 1976 Code, but also contained in certain other provisions of South Carolina law, as exercised by the former Budget and Control Board prior to the effective date of Act 121 of 2014, R. 124, S. 22.

(B) The authority shall exercise all functions, powers, duties, responsibilities, and authority, generally found in Title 11 of the 1976 Code, but also contained in certain other provisions of South Carolina law, exercised by the former Budget and Control Board related to grants, loans, and other forms of financial assistance to other entities.

(C) Bonded indebtedness issued by the South Carolina Jobs-Economic Development Authority (JEDA) requires approval by the authority as provided in Chapter 43, Title 41. Bonded indebtedness issued pursuant to this item does not constitute nor give rise to a pecuniary liability to the State or a charge against the credit or taxing powers of the State.

HISTORY: 2014 Act No. 121 (S.22), Pt VII, Section 18.A, eff July 1, 2015.



Section 11-55-50. Devolution of certain responsibilities of former Budget and Control Board.

Where the applicable enabling statute or the general law relating to a permanent improvement project or the issuance of bonds or funding relating to the project both the review of the Joint Bond Review Committee and the approval by the former Budget and Control Board, the responsibility of the former Budget and Control Board, in this regard, is devolved upon the authority with no prior approval required on the part of the department.

HISTORY: 2014 Act No. 121 (S.22), Pt VII, Section 18.A, eff July 1, 2015.






CHAPTER 56 - MICROENTERPRISE DEVELOPMENT

Extra Notes

Code Commissioner's Note

At the direction of the Code Commissioner, this chapter, as added by 2014 Act No. 171, redesignated from Chapter 55 to Chapter 56, to avoid a conflict with 2014 Act No. 121.



Section 11-56-10. Short title.

This chapter may be cited as the "Microenterprise Development Act".

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.

Editor's Note

2014 Act No. 171, Section 2, provides as follows:

"SECTION 2. (A) There is established a Clean Energy Industry Manufacturing Market Development Advisory Commission to assist in the development of clean energy technology, materials, and products manufactured in this State.

"(B) The commission is composed of fourteen members. The Secretary of the South Carolina Department of Commerce, or the secretary's designee, and the Director of the State Energy Office, or the director's designee, shall serve on the commission and the Secretary of Commerce shall appoint one member representative from each of the following:

"(1) advanced vehicle technology industry;

"(2) alternative transportation fuels industry;

"(3) battery manufacturing industry;

"(4) biomass energy industry;

"(5) energy efficiency industry;

"(6) higher education research institution's incubation and business development department;

"(7) hydroelectric industry;

"(8) hydrogen storage or fuel cell industry;

"(9) solar manufacturing industry;

"(10) S.C. Technical College System's clean energy workforce development department;

"(11) utility industry; and

"(12) wind components manufacturing industry.

"(C) Appointed members serve at the pleasure of their appointing authority and without compensation or expenses.

"(D) The commission must meet as soon as practicable after appointment and organize itself. The chairman must be designated by the Secretary of Commerce and the commission shall select its own vice chairman and adopt those procedures necessary for its operations. A majority of the members constitutes a quorum to do business. As necessary, the Secretary of Commerce may expend public funds and may solicit, receive, and expend private funds from any relevant sources and entities in order to carry out the commission's purposes. The Secretary of Commerce, on behalf of the commission, may utilize department staff or engage consultants as may be necessary and prudent to assist the commission in the performance of its duties and responsibilities; however, the Secretary of Commerce may not expend more than one hundred thousand dollars in the aggregate to engage consultants. Also, the Department of Commerce may seek the assistance of the staff of the State Energy Office, as necessary.

"(E) Not later than December 31, 2014, the commission shall provide to the Governor and the General Assembly an initial report which must include, to the extent possible, the following:

"(1) a description and analysis of this State's existing clean energy manufacturing industry;

"(2) an analysis of job development potential for clean energy manufacturing in this State, including the expected composition of the jobs as full or part time, and the potential wages for such jobs;

"(3) an analysis of market potential in this State, in other states, or in foreign countries for technology, materials, and products manufactured by a clean energy industry from this State;

"(4) recommendations for actions which may be taken to provide incentives for manufacturing or operation of clean energy technology, materials, and products from this State. These recommendations must contain an analysis of existing incentives, including, but not limited to, those incentives provided for in Sections 12-6-3377, 12-6-3588, 12-6-3600, and 12-6-3610, the effectiveness or lack thereof, and whether any incentives should be amended or repealed. If the commission recommends additional incentives, the commission must forward its recommendation to the Board of Economic Advisors to prepare a revenue impact statement;

"(5) an analysis of incentives offered by neighboring and other states for the manufacturing or operation of clean energy technology, materials, and products;

"(6) recommendations on categories of clean energy markets that should be developed in this State and benchmarks to increase clean energy manufacturing in this State; and

"(7) recommendations for marketing and public education programs that should be implemented by economic development entities to provide information to the public and to business and industry on the benefits of investment in the clean energy manufacturing industry in this State. Any such recommendations shall include a fiscal impact statement from the Office of State Budget.

"(F) The commission shall issue a final report by September 30, 2015. The final report must include all the items required by subsection (E) and any revisions to the initial report. Following the submission of its final report, and unless authorized by a further or subsequent enactment, the commission is dissolved. The General Assembly may extend the date by which the commission must provide its reports.

"(G) The dissolution of the commission must not be construed so as to restrict the Secretary of Commerce from appointing an advisory council pursuant to Section 13-1-40 on matters similar to the jurisdiction of the Clean Energy Industry Manufacturing Market Development Advisory Commission."



Section 11-56-20. Definitions.

As used in this chapter:

(1) "Department" means the Department of Commerce.

(2) "Financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions.

(3) "Microenterprise" means any business, whether new or existing, with five or fewer employees, including startup, home-based, and self-employed businesses.

(4) "Microloan" means any business loan up to twenty-five thousand dollars.

(5) "Microloan delivery organization" means a community-based or nonprofit program that has developed a viable plan for providing training, access to financing, and technical assistance for microenterprises.

(6) "Operating costs" means the costs associated with administering a loan or a loan guaranty, administering a revolving loan program, or providing for business training and technical assistance to a microloan recipient.

(7) "Program" means the Microenterprise Partnership Program.

(8) "Statewide microlending support organization" means a community-based or nonprofit organization that has a demonstrated capacity and a plan for providing and administering grants or loans to microloan delivery organizations.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-30. Purpose of chapter.

The purposes of this chapter are to:

(1) better ensure that South Carolina's microenterprises are able to realize their full potential to create jobs, enhance entrepreneurial skills and activity, and increase the capacity of low-income households to become self-sufficient; and

(2) facilitate the development of a permanent infrastructure of statewide microlending support organizations to serve the microenterprise and self-employment sectors.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-40. Microenterprise Partnership Program.

The Department of Commerce shall establish the Microenterprise Partnership Program to coordinate and facilitate the development of microlending and microenterprises in this State and:

(1) shall secure funding to provide grants to microloan delivery organizations for the development and financing of microenterprises, including identifying and coordinating private and federal sources of funds that may be available to the department to enhance the State's ability to facilitate program grants;

(2) may engage in contractual relationships with statewide microlending support organizations to assist with the administration of this program, including awarding and overseeing grants.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-50. Criteria for awarding grants.

In developing criteria for awarding grants to microloan delivery organizations, the department shall consider the organization's:

(1) plan for providing business development services and microloans to microenterprises;

(2) plan for securing loan assistance from financial institutions;

(3) plan for coordinating the services and loans provided by the microloan delivery organization with loans from financial institutions;

(4) scope of services to be provided;

(5) ability to provide business development in areas of chronic economic distress and low-income regions of the State;

(6) area of the State to be served, with consideration being given to achieving equitable geographic distribution in awarding grants to areas of the State in need, including rural and urban communities and neighborhoods;

(7) ability to provide business training and technical assistance to microenterprise clients;

(8) ability to monitor and provide financial oversight of microloan recipients; and

(9) sources and sufficiency of operating funds.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-60. Grant of authorized funds.

Authorized funds may be awarded as a grant to a microloan delivery organization if:

(1) the authorized funds granted are matched by the microloan delivery organization with nonstate funds equivalent in money or in kind equal to one dollar for each one dollar of the grant funds requested. These matching funds may be secured from any nonstate source, including private foundations, federal or local government sources, quasigovernmental entities, or financial institutions or from any other entity whose funding source does not include funds appropriated by the General Assembly; and

(2) at least fifty percent of microloan funds are disbursed by the microloan delivery organization in microloans that do not exceed ten thousand dollars.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-70. Use of grants.

A grant made by the department to a microloan delivery organization may be used to:

(1) satisfy matching fund requirements for other federal or private grants;

(2) establish a revolving loan fund from which the microloan delivery organization may make loans to microenterprises;

(3) establish a guaranty fund from which the microloan delivery organization may guarantee loans made by financial institutions to microenterprises; and

(4) provide funding for the operating costs of a microloan delivery organization.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-80. Contracts with statewide microlending support organization.

If the department enters into a contractual relationship with a statewide microlending support organization, the contract must state that:

(1) authorized funds granted to the statewide microlending support organization must be matched by the organization with nonstate funds equivalent in money or in kind equal to one dollar for each one dollar of the grant funds requested; these matching funds may be secured from any nonstate source, including private foundations, federal or local government sources, quasigovernmental entities, or financial institutions or any other entity whose funding source does not include funds appropriated by the General Assembly;

(2) if awarding grants, the statewide microlending support organization shall award and administer the grants in accordance with the purposes of and in compliance with this chapter; and

(3) no greater than ten percent of authorized or contracted funds may be used for operating or administering the grant program.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-90. Annual report.

The department shall submit an annual report to the Governor and the General Assembly before January first of each year that must include, but is not limited to, the demand for grants and a description of the type of applicants who have sought grants from the Microenterprise Partnership Program, a list of the recipients, the amount of each grant awarded and the intended purpose of each grant, the impact of grants awarded, which may include information from previous years, a number and description of the partnerships between financial institutions and microloan delivery organizations that have resulted from grants made to microloan delivery organizations, and an evaluation of the program's performance based on the purposes of this chapter.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.



Section 11-56-100. Regulations.

The department shall promulgate regulations to carry out the provisions of this chapter.

HISTORY: 2014 Act No. 171 (H.3125), Section 1.A, eff January 1, 2014.






CHAPTER 57 - IRAN DIVESTMENT ACT

Extra Notes

Editor's Note

2014 Act No. 267, Section 4, provides as follows:

"SECTION 4. This act takes effect ninety days after approval by the Governor. However, immediately upon approval by the Governor, any rule or regulation that must be amended or repealed to implement this act is authorized."



Section 11-57-10. Short title.

This chapter may be cited as the "Iran Divestment Act of 2014".

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-20. Findings.

The General Assembly finds that:

(1) Congress and the President have determined that the illicit nuclear activities of the Government of Iran, combined with its development of unconventional weapons and ballistic missiles, and its support of international terrorism, represent a serious threat to the security of the United States, Israel, and other United States allies in Europe, the Middle East, and around the world.

(2) The International Atomic Energy Agency has repeatedly called attention to Iran's unlawful nuclear activities, and, as a result, the United Nations Security Council has adopted a range of sanctions designed to encourage the Government of Iran to cease those activities and comply with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons.

(3) On July 1, 2010, President Barack Obama signed into law H.R. 2194, the "Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010" (Public Law 111-195), which expressly authorizes states and local governments to prevent investment in, including prohibiting entry into or renewing contracts with, companies operating in Iran's energy sector with investments that have the result of directly or indirectly supporting the efforts of the Government of Iran to achieve nuclear weapons capability.

(4) The serious and urgent nature of the threat from Iran demands that states, local governments, and private institutions work together with the federal government and American allies to do everything possible diplomatically, politically, and economically to prevent Iran from acquiring a nuclear weapons capability.

(5) Respect for human rights in Iran has steadily deteriorated as demonstrated by transparently fraudulent elections and the brutal repression and murder, arbitrary arrests, and show trials of peaceful dissidents.

(6) The concerns of the State of South Carolina regarding Iran are strictly the result of the actions of the Government of Iran and should not be construed as enmity towards the Iranian people.

(7) In order to effectively address the need for this State to respond to the policies of Iran in a uniform fashion, prohibiting contracts with persons engaged in investment activities in the energy sector of Iran must be accomplished on a statewide basis.

(8) It is the intent of the General Assembly to fully implement the authority granted under Section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111-195).

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-30. Definitions.

As used in this chapter:

(1) "Energy sector of Iran" means activities to develop petroleum or natural gas resources or nuclear power in Iran.

(2) "Financial institution" means the term as used in Section 14 of the Iran Sanctions Act of 1996 (Public Law 104-172; 50 U.S.C. 1701 note).

(3) "Investment" means a commitment or contribution of funds or property, whatever the source, a loan or other extension of credit, and the entry into or renewal of a contract for goods or services. It does not include indirect beneficial ownership through index funds, commingled funds, limited partnerships, derivative instruments, or the like.

(4) "Iran" includes the Government of Iran and any agency or instrumentality of Iran.

(5) "Person" means any of the following:

(a) a natural person, corporation, company, limited liability company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;

(b) any governmental entity or instrumentality of a government, including a multilateral development institution, as defined in Section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3));

(c) any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subitems (a) and (b) of this item.

(6) "State agency" means each state board, commission, department, executive department or officer, institution, and instrumentality.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-40. Chapter inapplicable to certain procurements or contracts.

This chapter does not apply to a procurement or contract valued at ten thousand dollars or less.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014; 2015 Act No. 63 (H.3583), Section 3, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."

Effect of Amendment

2015 Act No. 63, Section 3, substituted "ten thousand" for "one thousand".



Section 11-57-50. Failure to comply with chapter not grounds for protest.

Failure to comply with a provision of this chapter is not grounds for a protest filed pursuant to Section 11-35-4210 or any other preaward protest process appearing in a procurement ordinance adopted by a political subdivision pursuant to Section 11-35-50 or Section 11-35-70, or similar law.

HISTORY: 2015 Act No. 63 (H.3583), Section 2.C, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."



Section 11-57-300. Investment activities in Iran.

For purposes of this chapter, a person engages in investment activities in Iran if:

(1) the person provides goods or services of twenty million dollars or more in the energy sector of Iran, including a person that provides oil or liquefied natural gas tankers, or products used to construct or maintain pipelines used to transport oil or liquefied natural gas, for the energy sector of Iran; or

(2) the person is a financial institution that extends twenty million dollars or more in credit to another person, for forty-five days or more, if that person will use the credit to provide goods or services in the energy sector in Iran and is identified on a list, created pursuant to Section 11-57-310, as a person engaging in investment activities in Iran as described in this section.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-310. List of persons engaged in investment activities in Iran; ineligibility to contract with State; validity of contracts.

(A)(1) No more than one hundred twenty days after the effective date of this act, the Executive Director of the State Fiscal Accountability Authority shall develop or contract to develop, using credible information available to the public, a list of persons it determines engage in investment activities in Iran as described in Section 11-57-310. If the executive director has contracted to develop the list, the list shall be finally developed no more than one hundred twenty days after the effective date of this act. The list, when completed, shall be posted on the website of the State Fiscal Accountability Authority.

(2) The executive director shall update the list every one hundred eighty days.

(3) Before finalizing an initial list or an updated list, the executive director must do all of the following before a person is included on the list:

(a) Provide ninety days' written notice of the executive director's intent to include the person on the list. The notice shall inform the person that inclusion on the list would make the person ineligible to contract with the State. The notice shall specify that the person, if it ceases its engagement in investment activities in Iran, may be removed from the list.

(b) The executive director shall provide a person with an opportunity to comment in writing that it is not engaged in investment activities in Iran. If the person demonstrates to the executive director that the person is not engaged in investment activities in Iran, the person shall not be included on the list.

(4) The executive director shall make every effort to avoid erroneously including a person on the list.

(B) A person that is identified on a list created pursuant to subsection (A) as a person engaging in investment activities in Iran as described in Section 11-57-300, is ineligible to contract with the State.

(C) Any contract entered into with a person that is ineligible to contract with the State shall be void ab initio.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 11-57-320. Exception to contract prohibition on case-by-case basis.

Notwithstanding Section 11-57-310, a person engaged in investment activities in Iran as described in Section 11-57-300, may contract with the State if:

(1) the investment activities in Iran were made before January 1, 2015, the investment activities in Iran have not been expanded or renewed after the effective date of this act, and the person has adopted, publicized, and is implementing a formal plan to cease the investment activities in Iran and to refrain from engaging in any new investments in Iran; or

(2) the state agency makes a determination that the commodities or services are necessary to perform its functions and that, absent such an exemption, the state agency would be unable to obtain the commodities or services for which the contract is offered. Such determination shall be entered into the procurement record.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014; 2015 Act No. 63 (H.3583), Section 2.A, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."

Effect of Amendment

2015 Act No. 63, Section 2.A, in the undesignated paragraph, deleted ", on a case-by-case basis," following "with the State"; and in (1), substituted "January 1, 2015" for "the effective date of this act".



Section 11-57-330. Certification that person contracting with State is not on list created pursuant to 11-57-310; subcontracts; violations.

(A) A state agency or entity shall require a person that attempts to contract with the State, including a contract renewal or assumption, to certify, at the time the bid is submitted or the contract is entered into, renewed, or assigned, that the person or the assignee is not identified on a list created pursuant to Section 11-57-310. A state agency shall include certification information in the procurement record. This section does not apply to and such certification is not required for contracts between public procurement units, nor contracts between public procurement units and external procurement activities, as that term is defined in Section 11-35-4610.

(B) A person who contracts with the State shall not enter into a subcontract, on the contract with the state agency or entity, with any person that is identified on a list created pursuant to Section 11-57-310.

(C) Upon receiving information that a person who has made the certification required by subsection (A) is in violation thereof, the state agency or entity shall review such information and offer the person an opportunity to respond. If the person fails to demonstrate that it has ceased its engagement in the investment which is in violation of this act within ninety days after the determination of such violation, then the state agency or entity shall take such action as may be appropriate and provided for by law, rule, or contract, including, but not limited to, imposing sanctions, seeking compliance, recovering damages, or declaring the contractor in default.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014; 2015 Act No. 63 (H.3583), Section 2.A, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."

Effect of Amendment

2015 Act No. 63, Section 2.A, in (A), added the last sentence, relating to public procurement units; and in (B), substituted "person who contracts" for "person that contracts", "shall not enter into a subcontract" for ", including a contract renewal or assumption, shall not utilize,", and "with any person" for "any subcontractor".



Section 11-57-340. Report.

The executive director shall report to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor annually by October first, on the status of the federal "Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010" (Public Law 111-195), the "Iran Divestment Act of 2014", and any rules or regulations adopted thereunder.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-500. Ineligibility to contact with political subdivisions.

A person that is identified on a list created pursuant to Section 11-57-310, as a person engaging in investment activities in Iran as described in Section 11-57-300 shall be ineligible to contract with any political subdivision of this State, and any contract entered into with a political subdivision of this State shall be void ab initio.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-510. Certification in bidding process that person contracting with political subdivision is not on list created pursuant to 11-57-310; electronic submission.

(A) Effective January 1, 2015, every bid or proposal made to a political subdivision of the State or any public department, agency, or official thereof where competitive bidding is required by statute, rule, regulation, or local law, for work or services performed or to be performed or goods sold or to be sold, shall contain the following statement subscribed by the bidder and affirmed by such bidder as true under the penalties of perjury: "By submission of this bid, each bidder and each person signing on behalf of any bidder certifies, and in the case of a joint bid each party thereto certifies as to its own organization, under penalty of perjury, that to the best of its knowledge and belief that each bidder is not on the list created pursuant to Section 11-57-310." This section does not apply to and such certification is not required for contracts between public procurement units, nor contracts between public procurement units and external procurement activities, as that term is defined in Section 11-35-4610.

(B) Notwithstanding subsection (A), the statement of noninvestment in the Iranian energy sector may be submitted electronically.

(C) A bid shall not be considered for award nor shall any award be made where the condition set forth in subsection (A) has not been complied with; provided, however, that if in any case the bidder cannot make the foregoing certification, the bidder shall so state and shall furnish with the bid a signed statement which sets forth in detail the reasons therefor. A political subdivision may award a bid to a bidder who cannot make the certification pursuant to subsection (A) if:

(1) the investment activities in Iran were made before January 1, 2015, the investment activities in Iran have not been expanded or renewed after the effective date of this act, and the person has adopted, publicized, and is implementing a formal plan to cease the investment activities in Iran and to refrain from engaging in any new investments in Iran; or

(2) the political subdivision makes a determination that the goods or services are necessary for the political subdivision to perform its functions and that, absent such an exemption, the political subdivision would be unable to obtain the goods or services for which the contract is offered. Such determination shall be made in writing and shall be a public document.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014; 2015 Act No. 63 (H.3583), Section 2.B, eff June 4, 2015.

Editor's Note

2015 Act No. 63, Section 5, provides as follows:

"SECTION 5. This act takes effect upon approval by the Governor and does not apply to contracts entered into before the effective date of this act."

Effect of Amendment

2015 Act No. 63, Section 2.B, in (A), substituted "Effective January 1, 2015" for "After this act takes effect", and added the last sentence, relating to public procurement units; in (C), deleted ", on a case-by-case basis," following "pursuant to subsection (A)"; and in (C)(1), substituted "January 1, 2015" for "the effective date of this act".



Section 11-57-700. Prohibition of fund investment with person identified on list created pursuant to Section 11-57-310; divestment.

(A) Neither the Retirement System Investment Commission or the State Treasurer may invest funds with a person that is identified on a list created pursuant to Section 11-57-310 as a person engaging in investment activities in Iran as described in Section 11-57-300.

(B) Any existing investments in violation of subsection (A) as of the effective date of this act, must be divested within one hundred twenty days of the effective date of this act.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-710. Exception to investment prohibition on case-by-case basis.

Notwithstanding Section 11-57-700, an investment may be made in a person engaged in investment activities in Iran as described in Section 11-57-300, on a case-by-case basis, if:

(1) the investment activities in Iran were made before the effective date of this act, the investment activities in Iran have not been expanded or renewed after the effective date of this act, and the person has adopted, publicized, and is implementing a formal plan to cease the investment activities in Iran and to refrain from engaging in any new investments in Iran; or

(2) the investor makes a determination that the investments are necessary to perform its functions.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-720. Fiduciary responsibilities.

Nothing in this article requires the Retirement System Investment Commission or its agents or contract investment managers to take action as described in this article unless it is determined, in good faith, that the action described in this article is consistent with the fiduciary responsibilities of the commission or its agents or contract investment managers as described in Chapter 16, Title 9, and there are appropriated funds of the State to absorb the expenses necessary to implement this article.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.



Section 11-57-730. Indemnification.

Present, future, and former authority members, officers, and employees of the State Budget and Control Board, the State Fiscal Accountability Authority, the Public Employee Benefit Authority, the Retirement System Investment Commission, and contract investment managers and agents retained by the commission, as well as present, future, and former State Treasurers, officers, and employees of the State Treasurer, and contract investment managers and agents retained by the State Treasurer must be indemnified from the General Fund of the State and held harmless by the State from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney's fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former authority members, officers, employees, agents or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to this chapter.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the "Budget and Control Board", the "State Budget and Control Board" or the "board" were changed to the "State Fiscal Accountability Authority", the "authority", or the "Division of Procurement Services" of the "State Fiscal Accountability Authority", pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(B), effective July 1, 2015.



Section 11-57-740. Applicability of chapter.

The restrictions provided for in this chapter apply only until:

(1) the President or Congress of the United States, by means including, but not limited to, legislation, executive order, or written certification, declares that divestment of the type provided for in this chapter interferes with the conduct of United States foreign policy; or

(2) the United States revokes its current sanctions against Iran.

HISTORY: 2014 Act No. 267 (H.3021), Section 1, eff September 7, 2014.









Title 12 - Taxation

CHAPTER 2 - GENERAL PROVISIONS

Section 12-2-5. Duties and powers of commissioners of Department of Revenue transferred to director; commission changed to department.

On February 1, 1995, the duties and powers given to the commissioners of the Department of Revenue must be transferred to the director of the Department of Revenue. When this transfer takes place, the Code commissioner is directed to change all code references from commissioners of the Department of Revenue to the director of the Department of Revenue and to change references of "commission" to "department".

HISTORY: 1993 Act No. 181, Section 100.



Section 12-2-10. "Department" defined.

As used in this title "department" means the South Carolina Department of Revenue.

HISTORY: 1991 Act No. 50, Section 1; 1993 Act No. 181, Section 101.



Section 12-2-15. "Department of Revenue and Taxation" to mean "Department of Revenue".

Whenever the term "Department of Revenue and Taxation" appears in the Acts and Joint Resolutions of the General Assembly or the 1976 Code of Laws of South Carolina, it shall mean the "Department of Revenue." The Code commissioner is directed to change all such references at such time and in such manner as may be timely and cost-effective.

HISTORY: 1996 Act No. 458, Part II, Section 88.



Section 12-2-20. "Person" and "Individual" defined.

As used in this title and in other titles that provide for taxes administered by the department, and unless otherwise required by the context, the term:

(1) "person" includes any individual, trust, estate, partnership, receiver, association, company, limited liability company, corporation, or other entity or group; and

(2) "individual" means a human being.

HISTORY: 1991 Act No. 50, Section 1; 1995 Act No. 60, Section 2A; 2003 Act No. 69, Section 3.B, eff June 18, 2003; 2007 Act No. 110, Section 8, eff June 21, 2007; 2007 Act No. 116, Section 14, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-2-25. Definitions pertaining to limited liability companies; single-member limited liability companies.

(A) As used in this title and in other titles which provide for taxes administered by the department and unless otherwise required by the context:

(1) "partnership" includes a limited liability company taxed for South Carolina income tax purposes as a partnership;

(2) "partner" includes a member of a limited liability company taxed for South Carolina income tax purposes as a partnership;

(3) "corporation" includes a limited liability company or professional or other association taxed for South Carolina income tax purposes as a corporation; and

(4) "shareholder" includes a member of a limited liability company taxed for South Carolina income tax purposes as a corporation.

(B) For South Carolina tax purposes:

(1) a single-member limited liability company, which is not taxed for South Carolina income tax purposes as a corporation, is not regarded as an entity separate from its owner;

(2) a "qualified subchapter S subsidiary", as defined in Section 1361( b)(3)(B) of the Internal Revenue Code, is not regarded as an entity separate from the "S' corporation that owns the stock of the qualified subchapter 'S' subsidiary; and

(3) a grantor trust, to the extent that it is a grantor trust, is not regarded as an entity separate from its grantor.

(C) For purposes of this section, the Internal Revenue Code reference is as provided in Section 12-6-40(A).

HISTORY: 1994 Act No. 448, Section 2; 1997 Act No. 91, Section 1; 2001 Act No. 89, Section 5, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2003 Act No. 69, Section 3.C, eff June 18, 2003.



Section 12-2-30. Repealed or amended act or code section remaining in force for limited purposes.

The repeal or amendment of a code section or act does not release or extinguish any tax, interest, penalty, forfeiture, or liability incurred, unless the repealing section or act expressly so provides. The repealed or amended code section or act must be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of the tax, interest, penalty, forfeiture, or liability.

HISTORY: 1991 Act No. 50, Section 1.



Section 12-2-40. Contracts intended to evade payment of tax or in fraud of tax laws against public policy.

All contracts that are entered into with intent to evade payment of taxes or in fraud of the tax laws of this State are against public policy. The courts of this State may not lend their aid to enforce a contract entered into as a substitute for, or having as its consideration, a previous contract declared to be against public policy. Nothing in this section limits the power of an individual to administer his property by contract or donation so as to manage or avoid the impact of this or other tax laws on his personal property.

HISTORY: 1991 Act No. 50, Section 1.



Section 12-2-50. Governmental bonds, notes, and certificates of indebtedness tax exempt.

(A) Both the principal and interest of all bonds, notes, and certificates of indebtedness, by or on behalf of the United States government, the State, or an authority, agency, department, or institution of the State, and all counties, school districts, municipalities, and other political subdivisions of the State, and all agencies thereof, are exempt from all state, county, municipal, school district, and all other taxes or assessments, except estate or other transfer taxes, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise. This exemption extends to all recipients of all interest paid on the obligation, whether paid directly or paid indirectly through a trustee, guardian, or other fiduciary.

(B) "Bonds" as used in this section applies to general obligation bonds and bonds payable wholly or in part from any special fund or from the revenues of a project or undertaking of the issuer.

HISTORY: 1991 Act No. 50, Section 1.



Section 12-2-60. Extension of time to perform duties of county auditor, county treasurer and collector of delinquent taxes.

The department may extend the time for the performance of the duties imposed upon the county auditors for the preparation of the duplicate and upon the county treasurer and delinquent tax collector for the collection of taxes.

HISTORY: 1991 Act No. 50, Section 1; 2006 Act No. 386, Section 55.A, eff June 14, 2006.



Section 12-2-70. Unlawful conduct by county auditor or treasurer or member of county board of tax appeals.

(A) It is unlawful for a person, contrary to the statutes of this State regulating the appointment of the county auditor and county treasurer, to:

(1) accept, hold, or exercise, or attempt to hold or exercise the office of county auditor or treasurer; or

(2) fail to turn over all books, papers, and property when application is made to him by his successor pertaining to either office.

(B) It is unlawful for a county treasurer, county auditor, or member of a county board of equalization to neglect, refuse, or evade the performance of the duties regulating the assessment and collection of taxes imposed upon him by law.

(C) It is unlawful for a county auditor to neglect or refuse to comply with the requirements of the law in the making up of his duplicate or fail to file with the Comptroller General the abstracts, vouchers, and settlement sheets within the time required by law.

(D) It is unlawful for a county treasurer, after being notified of his removal or suspension from office, to fail to settle with the county auditor and the Comptroller General and pay over all state and county monies in his hands to the officers entitled by law to receive them, within ten days after being notified.

(E) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1991 Act No. 50, Section 1; 1993 Act No. 184, Section 154.



Section 12-2-75. Signatories to tax returns.

(A) Returns filed by taxpayers with the department must be signed by the following:

(1) corporate returns by an authorized officer of the corporation;

(2) partnership returns by its manager or an authorized general partner of the partnership;

(3) trust and estate returns by the trustee, personal representative, executor, or administrator, whichever is applicable;

(4)(a) except as provided in subitems (b) and (c), individual returns must be signed by the individual;

(b) deceased individual returns for individuals who would have been required to file a state tax return while living by the personal representative, administrator, or executor of the decedent's estate and the tax must be levied upon and collected from the estate;

(c) if an individual is unable to make a return or payment, including an estimated tax payment, it must be made by an authorized agent, a guardian, or other person charged with the conduct of the business of the taxpayer;

(5) returns for any other person by an authorized officer or owner.

(B) In the instructions to a return, or otherwise, the department may authorize taxpayers to sign returns by other means, including electronically, and may authorize the signature to be filed or deposited with and be kept or forwarded by a third party. To the extent that a tax return preparer, as that term is defined in Internal Revenue Code Section 7701(a)(36), is required or permitted to sign a return, the department in the instructions to a return, or otherwise, may authorize the tax return preparer to sign the return by other means, including electronically.

HISTORY: 1996 Act No. 431, Section 1; 1997 Act No. 114, Section 5; 2000 Act No. 399, Section 3(D)(1), eff August 17, 2000; 2005 Act No. 161, Section 1, eff June 9, 2005.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection D. applies to taxable years beginning after December 31, 2000 ...."



Section 12-2-85. Taxpayer immune from late payments due to "Year 2000" related computer billing delays.

Notwithstanding any other provision of law, if a failure of a computer, software program, network, or database resulting from a "Year 2000" date change causes any kind of notice or bill, issued by the State or a political subdivision of the State, requiring payment to be made by a taxpayer to be mailed or forwarded late or otherwise untimely provided to the taxpayer, the taxpayer may not be penalized or assessed any penalties or interest for making a late payment.

HISTORY: 1999 Act No. 100, Part II, Section 107.



Section 12-2-90. Fee-in-lieu of tax; collection and enforcement.

(A) As used in this section, "fee-in-lieu of tax" means the amount required to be paid by the owners or lessees of any property in an industrial or business park pursuant to the provisions of Section 13(D) of Article VIII of the Constitution of this State and its implementing statutes.

(B) For purposes of the collection and enforcement of the fee-in-lieu of tax:

(1) Owners and lessees of any property in an industrial or business park shall file returns and other information as if the property were taxable.

(2) Returns are due at the same time as property tax returns would be due if the property were taxable.

(3) The fee-in-lieu of tax is due at the same time as property tax payments would be due if the property were taxable.

(4) Failure to make a timely fee-in-lieu of tax payment or to file required returns shall result in penalties being assessed as if the payment or return were a property tax payment or return.

(5) The provisions of this title which are applicable to the collection and enforcement of property taxes apply to the collection and enforcement of the fee-in-lieu of tax and, for purposes of applying those provisions, the fee-in-lieu of tax is considered a property tax. The provisions of Section 12-54-155 do not apply to this section.

(C) The provisions of this section are in addition to and do not affect any other provision of law relating to the collection and enforcement of other forms of payments in-lieu of taxes.

HISTORY: 2002 Act No. 334, Section 17, eff June 24, 2002.



Section 12-2-100. Tax credits; timeframe for use; refunds.

Unless otherwise provided by law, a tax credit administered by the department must be used in the year it is generated and must not be refunded.

HISTORY: 2003 Act No. 69, Section 3.A, eff June 18, 2003.



Section 12-2-110. Out-of-state business performing disaster or emergency-related work exempt from certain licensing and taxing requirements.

(A) For purposes of this section:

(1) "Registered business in this State" or "registered business" means a business entity that is registered to do business in this State before the declared state disaster or emergency.

(2) "Out-of-state business" means a business entity that has no presence in the State and conducts no business in this State whose services are requested by a registered business or by a state or local government for purposes of performing disaster or emergency-related work in this State. This term includes a business entity that is affiliated with the registered business in this State solely through common ownership. The out-of-state business must have no registrations or tax filings or nexus in the State before the declared state disaster or emergency.

(3) "Out-of-state employee" means an employee who does not reside in or work in the State, except for disaster or emergency-related work during the disaster period.

(4) "Infrastructure" means property and equipment owned or used by communications networks, electric generation, transmission and distribution systems, gas distribution systems, water pipelines, and public roads and bridges and related support facilities that services multiple customers or citizens including, but not limited to, real and personal property such as buildings, offices, lines, poles, pipes, structures, and equipment.

(5) "Declared state disaster or emergency" means a disaster or emergency event:

(a) for which a Governor's state of emergency proclamation has been issued;

(b) for which a presidential declaration of a federal major disaster or emergency has been issued; or

(c) other disaster or emergency event within this State for which a good faith response effort is required, and for which the Director of the South Carolina Department of Revenue designates the event as a disaster or emergency and thereby invokes this section.

(6) "Disaster period" means a period that begins within ten days of the first day of the Governor's proclamation, the President's declaration, or designation by the Director of the Department of Revenue, whichever occurs first, and that extends for a period of sixty calendar days after the end of the declared state disaster or emergency period, or any longer period authorized by the designated state official or agency.

(7) "Disaster or emergency-related work" means repairing, renovating, installing, building, rendering services or other business activities that relate to infrastructure that has been damaged, impaired, or destroyed by the event precipitating the declared state disaster or emergency.

(B)(1)(a) An out-of-state business that performs disaster or emergency-related work within this State related to a declared state disaster or emergency during a disaster period must not be considered to have established a level of presence that would require that business to register, file, and remit state or local taxes or that would require that business or its out-of-state employees to be subject to any state licensing or registration requirements or any combination of these actions. Except as provided in subsection (B)(1)(b), this exemption includes all state or local business licensing or registration requirements or state and local taxes or fees including, but not limited to, unemployment insurance, state or local occupational licensing fees, sales and use tax, or property tax on equipment used or consumed during the disaster period, and includes South Carolina Public Service Commission and Secretary of State licensing and regulatory requirements. For purposes of a state or local tax on or measured by, in whole or in part, net or gross income or receipts, all activity of the out-of-state business resulting from its performance of disaster or emergency-related work within this State related to a declared state disaster or emergency during a disaster period, must be disregarded with respect to any filing requirements for that tax including the filing required for a unitary or combined group of which the out-of-state business may be a part.

(b) An out-of-state employee is not considered to have established residency or a presence in the State that would require that person or that person's employer to file and pay income taxes or to be subjected to tax withholdings or to file and pay any other state or local tax or fee resulting from his performance of disaster or emergency-related work within this State related to a declared state disaster or emergency during a disaster period. This includes any related state or local employer withholding and remittance obligations.

(2) Out-of-state businesses and out-of-state employees are not exempted by this section from transaction taxes and fees including, but not limited to, fuel taxes and fuel user fees or sales and use taxes on materials or services subject to sales and use tax, accommodations taxes, car rental taxes or fees that the out-of-state affiliated business or out-of-state employee purchases for use or consumption in this State during the disaster period, unless the taxes or fees are otherwise exempted during a disaster period.

(3) An out-of-state business or out-of-state employee that remains in the State after the disaster period becomes subject to the state's normal standards for establishing presence, residency, or doing business in this State and the resulting requirements.

(C)(1)(a) The out-of-state business that enters this State upon request, shall provide to the Department of Revenue a notification statement that it is in this State for purposes of responding to the disaster or emergency, which statement must include the business' name, state of domicile, principal business address, federal tax identification number, date of entry, and contact information.

(b) A registered business in this State, upon request, shall provide the information required in item (1)(a) for an affiliate that enters this State that is an out-of-state business. The notification also must include contact information for the registered business in this State.

(2) An out-of-state business or an out-of-state employee that remains in this State after the disaster period shall notify the Department of Revenue and shall comply with state and local registration, licensing, and filing requirements that ensue as a result of establishing the requisite business presence or residency in this State.

HISTORY: 2014 Act No. 220 (S.1033), Section 1, eff June 2, 2014.



Section 12-2-115. New jobs or investments not created; boundary clarification.

For purposes of all South Carolina tax credits or other tax incentives, "new jobs" are not created in South Carolina by employees whose work location is changed from North Carolina to South Carolina as a result of the boundary clarification, as contained in the amendments in Section 1-1-10, effective January 1, 2017, nor is there any new investment in South Carolina as a result of property that changes location from North Carolina to South Carolina as a result of the boundary clarification.

HISTORY: 2016 Act No. 270 (S.667), Section 4, eff January 1, 2017.



Section 12-2-120. Tax liability or refunds; boundary clarification.

(A) Individuals whose residency or taxpayers whose property or business location is considered to have changed from North Carolina to South Carolina solely as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, is not liable for any taxes for periods prior to the boundary clarification date based solely on a claim that the individual was a resident or the taxpayer's property or business location was located in South Carolina in the prior year.

(B) Individuals whose residency or taxpayers whose property or business location is considered to have changed from South Carolina to North Carolina solely as a result of the boundary clarification are not entitled to a refund of any state, county, or local taxes or license fees for periods prior to the boundary clarification date based solely on a claim that the individual was not a resident of South Carolina or the taxpayer's property or business location was not in South Carolina in prior years.

(C) Taxpayers who have sold products or services subject to South Carolina taxes to persons whose residence or location is considered to have changed from South Carolina to North Carolina solely as a result of the boundary clarification are not allowed a refund for any taxes paid prior to the boundary clarification as a result of these sales.

HISTORY: 2016 Act No. 270 (S.667), Section 5, eff January 1, 2017.



Section 12-2-130. Authority to compromise taxes; boundary clarification.

In the year containing the date of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, the Department of Revenue has the authority to compromise taxes that result in taxation in both South Carolina and North Carolina solely because of the boundary clarification.

HISTORY: 2016 Act No. 270 (S.667), Section 6, eff January 1, 2017.






CHAPTER 3 - SOUTH CAROLINA TAX REALIGNMENT COMMISSION

Section 12-3-10. South Carolina Taxation Realignment Commission created; membership; duties; report and recommendations for effectuating amendments.

(A) There is created the South Carolina Taxation Realignment Commission to be comprised of eleven members appointed as follows:

(1) one member each appointed by the President Pro Tempore of the Senate, the Senate Finance Committee Chairman, the Senate Majority Leader, and the Senate Minority Leader;

(2)(a) two members appointed by the Speaker of the House;

(b) two members appointed by Chairman of the House Ways and Means Committee;

(3) two members appointed by the Governor; and

(4) the Director of the Department of Revenue, to serve ex officio.

Members of the General Assembly may not be appointed to the commission. Members of the commission must have substantial academic or professional experience or specialization in one or more areas of public finance, government budgeting and administration, tax administration, economics, accounting, business, or tax law. Members of the commission must have been a resident of South Carolina since January 1, 1997.

(B) The members of the commission:

(1) must meet as soon as practicable after appointment and organize itself by electing one of its members as chairman and other officers as the commission may consider necessary. Thereafter, the commission must meet as necessary to fulfill the duties required by this act at the call of the chairman or by a majority of the members. A quorum consists of six members. The commission may engage or employ staff or consultants as may be necessary and prudent to assist the commission in the performance of its duties and responsibilities. Any staff or consultants must possess an academic background or substantial career experience in one or more fields including, but not limited to, economics, government budgeting and administration, urban and regional economic development, economic forecasting, state and local public finance, or business;

(2) shall serve without compensation, and are ineligible for the usual mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions. Staffs of the Senate Finance Committee and the House Ways and Means Committee shall be available to assist the commission in its work. Any other expenses incurred by the commission shall be paid equally from each respective house's approved account subject to the approval of the Senate Operations and Management Committee and the Speaker of the House;

(3) unless authorized by a further or subsequent enactment, conclude the commission's business by January 1, 2011, at which time the commission is dissolved. The General Assembly may extend the dates by which the commission shall submit reports required by this act.

(C) The duties of the commission shall be to:

(1) develop criteria for assessing the effectiveness of the current tax system structure, as well as the likely systemic impact of any proposed changes affecting tax revenues and report the criteria to the General Assembly within three months of the effective date of this act, provided that all such criteria must be designed with an emphasis on the systemic balance of the state's revenue structure from the standpoint of adequacy, equity, and efficiency and with the goal of maintaining and enhancing the State as an optimum competitor in efforts to attract businesses and individuals to locate, live, work, and invest in the State; and

(2) no later than March 15, 2010, prepare and deliver a report and recommendation to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee, including the text of an amendment that effectuates the recommendations. The commission's report must be a detailed, comprehensive, and careful evaluation of the state's tax system structure. The commission's report shall consider:

(a) sales and use tax exemptions or limitations to be retained, modified, or repealed;

(b) the assessment of state and local taxes levied and other provisions affecting state and local revenue to fund the operation and responsibilities of state and local government, respectively; and

(c) any fee, fine, license, forfeiture, or Other Funds.

After reviewing the adequacy, equity, and efficiency of the state's revenue structure, the commission's report may recommend that no changes are necessary if it determines that such findings are warranted. Following the report and recommendation required by subsection (C)(2), the commission shall continue studying the subjects identified in subsection (C)(2). The commission may make further legislative recommendations at any time. Also, the commission must submit a report to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee on August first and February first of each year detailing the commission's progress and points of focus.

For purposes of the scope of the commission's study, local taxes are defined as local levies related to ad valorem taxation, including, but not limited to, assessment ratios, classification and valuation of property, assessable transfers of interest, valuation limitation, local millages, and fee in lieu of taxes agreements; however, local taxes do not include the exemption of owner-occupied residential property as provided in Section 12-37-220(B)(47).

The commission's report may not recommend any action that would nullify any existing agreement entered into by a local government.

The commission must forward its recommendation to the Board of Economic Advisors that must prepare a revenue impact detailing the sources of revenue at the state and local level the commission recommends should be increased or decreased, the projected amount of increase or decrease to each source of revenue, and the net gain or loss of total revenue at both the state and local levels that would result from the recommendation. The report must be attached to any legislative recommendation made by the commission prior to it being submitted to any member of the General Assembly.

(D) The text of any amending language pursuant to subsection (C)(2) must be delivered to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and upon request, to any member of the General Assembly.

(E) Further legislative recommendations made by the commission must be delivered to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and upon request, to any member of the General Assembly.

(F) Commission members shall not receive information regarding the business of the commission from a lobbyist except through formal presentation to the commission at a meeting called in compliance with the Freedom of Information Act. Any lobbyist violating the provisions of this subsection is deemed guilty of a misdemeanor and, upon conviction, must be punished as provided in Section 2-17-130 of the 1976 Code.

(G) In addition to those duties of the commission provided pursuant to subsection (C) of this section, the commission shall study and make recommendations to the General Assembly of the advantages and drawbacks of a revenue neutral replacement of the state individual and corporate income tax, state imposed sales and use tax, estate tax, bank tax, savings and loan association tax, and taxes on beer, wine, and alcoholic beverages with a broadly based consumption tax modeled on the proposed federal Fair Tax as that form of tax would have to be adapted to apply on the state level. In its study, the commission shall specifically consider how such a tax swap would affect jobs creation, savings and investment, and tax compliance costs for South Carolina taxpayers. The result of the study and recommendations required pursuant to this subsection must be made on the schedule provided in subsection (C)(2) of this section.

HISTORY: 2009 Act No. 81, Section 1, eff June 30, 2009.






CHAPTER 4 - THE SOUTH CAROLINA DEPARTMENT OF REVENUE

Section 12-4-10. Department of Revenue created.

The South Carolina Department of Revenue is created to administer and enforce the revenue laws of this State; administer the licensing laws and regulations relating to alcoholic liquors, beer, and wine and assess penalties for violations thereof; and other laws specifically assigned to it.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 102; 1996 Act No. 459, Section 8.



Section 12-4-15. Departmental divisions; supervision.

The Department of Revenue must be divided into such divisions as the director may prescribe.

HISTORY: 1993 Act No. 181, Section 103; 1996 Act No. 459, Section 9.



Section 12-4-20. Offices, materials and supplies.

The department must be provided all necessary offices, furniture, equipment, books, periodicals, and supplies necessary to conduct its duties.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-30. Appointment of director; disposition of contested cases.

(A) The department is governed in matters of policy and administration by a director appointed by the Governor with the advice and consent of the Senate. The director may be removed from office pursuant to the provisions of Section 1-3-240.

(B) All contested cases, as defined by Section 1-23-310 must be heard by an administrative law judge pursuant to the provisions of Chapter 23 of Title 1.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 104; 2005 Act No. 161, Section 2, eff June 9, 2005.



Section 12-4-40. Oath of office.

The director, within thirty days after notice of appointment and before taking office, shall take and file with the Secretary of State the oath of office prescribed by the State Constitution.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-70. Restriction on political activity and other acts of chairman interfering with or inconsistent with duties.

The director of the department shall devote the time required to perform the duties of the office and may not:

(1) engage in any occupation or business interfering with or inconsistent with his duties;

(2) serve on or under a committee of a political party; or

(3) contribute, directly or indirectly, money or anything of value in support of a candidate for office or to a political organization.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-310. Mandated powers and duties.

The department shall:

(1) hold meetings, as considered necessary. The department may hold meetings, transact business, or conduct investigations at any place necessary; however, its primary office is in Columbia;

(2) formulate and recommend legislation to enhance uniformity, enforcement, and administration of the tax laws, and secure just taxation and improvements in the system of taxation;

(3) consult and confer with the Governor upon the subject of taxation, the administration of the laws, and the progress of the work of the department, and furnish the Governor reports, assistance, and information he may require;

(4) prepare and publish, annually, statistics reasonably available with respect to the operation of the department, including amounts collected, and other facts it considers pertinent and valuable;

(5) make available to the authorities of a political subdivision information reported to the department pursuant to the requirements of Chapter 36 of this title of businesses licensed under Section 12-36-510 in the requesting political subdivision;

(6) hire all necessary personnel, including officers, agents, deputies, experts, and assistants, and assign to them duties and powers as the department prescribes;

(7) require those of its officers, agents, and employees it designates to give bond for the honest performance of their duties in the sum and with the sureties it determines; and all premiums on the bonds must be paid by the department;

(8) pay travel expenses, purchase, or lease all necessary facilities, equipment, books, periodicals, and supplies for the performance of its duties;

(9) exercise and perform other powers and duties as granted to it or imposed upon it by law;

(10) make available to the authorities of a municipality or county in this State levying a tax based on gross receipts or net taxable sales, any records indicating the amount of gross receipts or net taxable sales reported to the department; provided, however, that income tax records may be made available only if the department first has satisfied itself that the gross receipts reported to the municipality or county were less than the gross receipts as indicated by the records of the department; and

(11) provide data and assistance to municipalities and counties in which Article 8, Chapter 1, Title 6, the Fairness in Lodging Act, is implemented.

HISTORY: 1991 Act No. 50, Section 2; 1991 Act No. 168, Section 3; 1992 Act No. 361, Section 2; 1996 Act No. 431, Section 2; 2014 Act No. 261 (S.985), Section 4, eff June 9, 2014.

Effect of Amendment

2014 Act No. 261, Section 4, added subsection (11), relating to the Fairness in Lodging Act.



Section 12-4-320. Permissive powers and duties; rules, regulations, rulings, decisions; agreement or compromise as to taxpayer liabilities.

The department may:

(1) make rules and promulgate regulations, not inconsistent with law, to aid in the performance of its duties. The department may prescribe the extent, if any, to which these rules and regulations must be applied without retroactive effect;

(2) upon written application, determine the tax effects of transactions and the tax liability of taxpayers, upon facts furnished to it, and it may revoke or modify the rulings if the facts should develop differently later. The department, in its discretion, may publish these rulings. This publication may be in brief hypothetical form so as to give all pertinent facts and decisions without violating the provisions of Section 12-54-240;

(3) compromise any tax, interest, or penalty imposed by this title or other law assigned to it and may return to the owner, in whole or in part, any goods seized or confiscated;

(4) enter into a written agreement with a person with regard to a tax liability. If the agreement is approved by the director, it is final and conclusive and the case may not be reopened by administrative or judicial action or otherwise, except in cases of fraud, malfeasance, or misrepresentation;

(5) publish its findings and decisions in all controversies resolved by it. This publication may be in brief hypothetical form so as to give all pertinent facts, decisions, and reasons without violating the provisions of Section 12-54-240;

(6) for damage caused by war, terrorist act, or natural disaster or service with the United States armed forces or national guard in or near a hazard duty zone, extend the date for filing returns, payments of taxes, collection of taxes, and conducting audits, and waive interest and penalties;

(7) enter into an installment payment agreement with a taxpayer.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 26; 1999 Act No. 114, Section 4; 2007 Act No. 110, Section 36, eff June 21, 2007; 2007 Act No. 116, Section 42, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-4-325. Defense and indemnification of Department of Revenue employees and officers.

(A) The State shall defend employees and officers of the Department of Revenue against liability arising out of their actions within the scope of their employment and indemnify them from resulting loss when they are sued in their official or individual capacities, or both.

(B) Department of Revenue employees and officers are acting within the scope of their employment when administering any South Carolina statute which has not been held to be unconstitutional or unlawful by a final decision of a court of competent jurisdiction. For purposes of this section, a final decision is the decision of a court declaring the South Carolina statute unconstitutional or otherwise unlawful and from which the appropriate officials of this State may not or do not take an appeal or request a rehearing.

HISTORY: 1998 Act No. 432, Section 1.



Section 12-4-330. Witnesses before department.

(A) The director may summon witnesses to appear and give testimony and to produce records, books, papers, and documents relating to any matters which the department has authority to investigate or determine.

(B) The director may cause the deposition of witnesses residing within or without the State or absent from the State to be taken upon notice to the interested party, if any, in the manner that depositions of witnesses are taken in civil actions pending in the circuit court in any matter which the department has authority to investigate or determine.

(C) Oaths to witnesses may be administered by the department. A person who testifies falsely in a matter under consideration by the department is guilty of and, upon conviction, will be punished for perjury.

(D) An officer who serves summons or subpoenas and a witness appearing before the Department of Revenue receive the same compensation as an officer and a witness in the circuit court. The department may incur and pay the expense of obtaining expert witnesses or of other evidence for use by the department in a judicial or administrative proceeding. This compensation and expert witness expense must be paid upon certificate of the department by the State Treasurer, by drawing upon funds from the tax on income as provided by Section 12-6-510.

(E) Out-of-state appraisers serving as witnesses are not required to be licensed or certified in this State. For purposes of this section, out-of-state appraisers are defined as appraisers with a business address outside of this State.

(F) The director of the Department of Revenue and the officers designated by the director may administer oaths to any person or take acknowledgments of any person in respect of any return or report required by this title or the rules and regulations of the department.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 27; 1995 Act No. 76, Section 9; 1998 Act No. 432, Section 2.



Section 12-4-340. Authority to contract with collection agency to collect delinquent taxes.

The department, for the purposes of collecting delinquent taxes due from a taxpayer, may contract with a collection agency, within or without the State, for the collection of delinquent taxes, including penalties and interest as provided in Section 12-54-227.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 164, Part II, Section 101.



Section 12-4-350. Contracts for computer and data processing services; confidentiality of data.

The department may contract for computer and other electronic data processing services as it considers necessary. A person, firm, or governmental entity and their employees, under contract with the South Carolina Department of Revenue, having access to information contained in or produced from a tax return, document, or magnetically or electronically stored data may not publish or disclose any part or parts of the data or information resulting from the data except to the department, or as authorized by the department, or as otherwise provided by law or by an order of a court of competent jurisdiction. This provision does not exempt the department from the provisions of the South Carolina Consolidated Procurement Code.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 106.



Section 12-4-360. Verification by department to retirement systems of information on individual income tax returns.

The department, when requested by the Retirement Systems Division of the Public Employee Benefit Authority, shall verify information contained on individual income tax returns to assist the retirement systems in ascertaining if an individual receiving disability benefits has gainful employment for which he is receiving compensation. The retirement systems shall furnish the department information it requests to verify the information.

HISTORY: Added as Section 12-3-280, 1991 Act No. 171, Part II, Section 43A; Redesignated as Section 12-4-360 by 1991 Act No. 171, Part II, Section 43C.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 12-4-370. Disposition of funds collected on warrants for distraint and funds in Warrant Revolving Fund.

Funds received from the collection of warrants for distraint may not be expended to supplement appropriations to the Department of Revenue. Any unexpended balance in the "Warrant Revolving Fund" less an amount necessary for adequate cash flow must be deposited to the credit of the general fund of the State.

HISTORY: 1991 Act No. 168, Section 4; 1993 Act No. 181, Section 107.



Section 12-4-375. Retention and expenditure of funds from bankruptcy operations.

The Department of Revenue may retain and expend in budgeted operations the first one hundred fifty thousand dollars in each fiscal year from its bankruptcy operations to defray its administrative costs, including staff. The remaining revenue collected by the department from this source must be remitted to the general fund of the State.

HISTORY: 2008 Act No. 353, Section 2, Pt 21F, eff July 1, 2009.



Section 12-4-377. Records of and disposition of funds from sale of confiscated alcoholic beverages.

The Department of Revenue shall maintain adequate records accounting for the receipt of funds from the sale of confiscated alcoholic beverages. The revenue from the sale must be deposited to the credit of the general fund of the State after deducting the costs of confiscation and sale.

HISTORY: 2008 Act No. 353, Section 2, Pt 21B, eff July 1, 2009.



Section 12-4-379. Payment of fee required for Federal Refund Offset Program.

The Department of Revenue may incur and pay the expense of the fee required pursuant to Internal Revenue Code Section 6402(e)(6), as required for the Federal Refund Offset Program. This fee must be paid upon certification of the department by drawing upon funds from the same tax type setoff.

HISTORY: 2008 Act No. 353, Section 2, Pt 21C, eff July 1, 2009.



Section 12-4-380. Report to General Assembly.

Within thirty days of final settlement, the department shall report to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee, the details of all tax liabilities reduced by order of the director.

HISTORY: 1996 Act No. 458, Part II, Section 99A; 1997 Act No. 155, Part II, Section 43A.



Section 12-4-385. Proposed change in policy concerning particular industry group; notice.

The department shall notify the appropriate licensing division of the Department of Labor, Licensing and Regulation when the department proposes a change in policy concerning a particular industry group. The department shall also notify any known industry groups.

HISTORY: 2003 Act No. 69, Section 3.WW.2, eff July 1, 2003.



Section 12-4-387. Conduct of audits to promote voluntary compliance and collection of revenues.

The Department of Revenue shall use available personnel to conduct audits involving all taxes to promote voluntary compliance and to collect revenues for the general fund of the State and designated accounts.

HISTORY: 2008 Act No. 353, Section 2, Pt 21H, eff July 1, 2009.



Section 12-4-388. Fees for education and training programs, certificates of compliance and other documents, and entry into installment agreements.

(A) The Department of Revenue may charge participants a fee to cover the cost of education and training programs. The revenue generated may be applied to the cost of the related operation, and any unexpended balance may be carried forward to succeeding fiscal years and used for the same purposes.

(B) The Department of Revenue may charge participants in taxpayer education and information programs required pursuant to Section 12-58-40 a fee to recover the related direct costs. The revenue of this fee may be applied to these costs, and any unexpended balance may be carried forward to succeeding fiscal years and used for the same purposes.

(C) The Department of Revenue may impose a sixty-dollar fee for the issuance of each certificate of compliance and a thirty-five dollar fee for each informal nonbinding letter concerning eligibility for infrastructure credits against the license tax. The revenue of these fees must be retained and expended for use in budgeted operations of the department.

(D) The Department of Revenue may impose a forty-five dollar fee for entering into installment agreements for the payment of tax liabilities to defray administrative expenses. The revenue of this fee must be retained and expended for use in budgeted operations of the department.

HISTORY: 2008 Act No. 353, Section 2, Pt 21A, eff July 1, 2009.



Section 12-4-390. Document handling fees; disposition of bingo revenues; department employee professional licensing costs.

(A) The Department of Revenue may collect fees to recover the costs of the production, purchase, handling and mailing of documents, publications, records and data sets, and such funds shall be retained by the agency.

(B) As to revenue derived from the provisions of Chapter 21, Title 12, which is collected from bingo, the Department of Revenue may withhold from the general fund a portion of the revenue the actual costs of bingo audit activity and of criminal record checks pursuant to the evaluation of applications for bingo licenses.

(C) Whenever a professional designation or license is a legislatively mandated requirement for employment by the Department of Revenue, the department is responsible for the annual cost to maintain that required designation or license and provide for examination cost associated with such designation or license if not outside his normal duties.

HISTORY: 2002 Act No. 356, Section 1, Pt X.A, eff July 1, 2002.



Section 12-4-393. Contracting with private entities to establish data mining and data warehousing capabilities within department.

The Department of Revenue may contract with private entities to establish data mining and data warehousing capabilities within the department to enhance compliance and collections. These contractual arrangements may include payment from the increased revenue generated by the resulting enhanced capabilities. The department is allowed reimbursement of costs associated with administration of this section from the data warehouse generated collections and this amount may be retained and expended for budgeted operations of the department.

HISTORY: 2008 Act No. 353, Section 2, Pt 21D, eff July 1, 2009.



Section 12-4-395. Authority to accept payment by credit card.

The department may accept, on terms and conditions it establishes, payments to it by credit cards. This authority includes a determination not to accept credit card payments or to accept credit card payments only for certain classes of payments as specified by the department. Notwithstanding another provision of law, the State Treasurer may enter into contracts on behalf of the department by which the department may accept credit card payments. The department may withhold the actual cost of processing credit card payments from deposits of the payments and may treat these withholdings as reimbursements of the associated expenditures.

HISTORY: 2000 Act No. 399, Section 3(D)(2); Redesignated by 2006 Act No. 386, Section 3, eff June 14, 2006.



Section 12-4-397. Tax amnesty period.

(A) In order to encourage the voluntary disclosure and payment of taxes owed to the State, the General Assembly finds it desirable to allow the Department of Revenue to designate an amnesty period which has a beginning and ending date from time to time as determined by the department. During the amnesty period, the department shall waive the penalties and interest or portion of them at its discretion imposed pursuant to Titles 12, 27, and 61 for a taxpayer who voluntarily files delinquent returns and pays all taxes owed. If the department establishes an amnesty period pursuant to this section, it must notify the General Assembly of the amnesty period at least sixty days before the commencement of the amnesty period.

(B) If a taxpayer is granted amnesty, the department shall not initiate a criminal investigation or refer the taxpayer to the Office of the Attorney General for criminal prosecution for the tax or tax periods covered by the granting of amnesty.

(C) The department shall grant amnesty to a taxpayer who files a request for an amnesty form and:

(1) voluntarily files all delinquent tax returns and pays in full all taxes due;

(2) voluntarily files an amended tax return to correct an incorrect or insufficient original return and pays all taxes due; or

(3) voluntarily pays in full all previously assessed tax liabilities due within an extended amnesty period which begins at the close of the amnesty period and runs for a period of time as determined by the department. The department may set up installment agreements as long as all taxes are paid within this period. An installment agreement must be agreed upon before the close of the amnesty period established pursuant to subsection (A).

(D) The department shall not grant amnesty to a taxpayer who is the subject of a state tax-related criminal investigation or criminal prosecution.

(E) The department shall not waive penalties and interest attributable to any one filing period if the taxpayer has outstanding liabilities for other periods.

(F) A taxpayer who has an appeal pending with respect to an assessment made by the department is eligible to participate in the amnesty program if the taxpayer pays all taxes owed. Payment of the outstanding liability does not constitute a forfeiture of appeal or an admission of liability for the disputed assessment.

(G) The department must be reimbursed the administrative costs associated with the amnesty period in the amount of five percent of the amounts collected through amnesty. This amount may be retained and expended for budgeted operations.

(H) The department may review all cases in which amnesty has been granted and may on the basis of mutual mistake of fact, fraud, or misrepresentation rescind the grant of amnesty. A taxpayer who files false or fraudulent returns or attempts in any manner to defeat or evade a tax under the amnesty program is subject to applicable civil penalties, interest, and criminal prosecution.

(I) Compromised liabilities as allowed by Section 12-4-320(3), may be eligible for relief under the amnesty period at the department's discretion.

(J) Any overdue tax debt, as defined in Section 12-55-30, remaining unpaid may have imposed on it at the department's discretion an additional ten percent collection assistance fee. This collection assistance fee initially may be imposed on any overdue tax debt at the close of the extended amnesty period as prescribed by the department. This additional collection assistance fee only may be imposed for a period of one year after the close of the extended amnesty period.

HISTORY: 2015 Act No. 85 (S.526), Section 1, eff June 8, 2015.



Section 12-4-510. Power to levy taxes and order reassessment of property; grant of powers previously granted to State Board of Equalization and State Board of Assessors.

In addition to other powers and duties required by law, the department, in order to administer effectively the equitable assessment of property for taxation:

(1) has all of the powers conferred by law upon the former State Board of Equalization and upon the former State Board of Assessors before February 20, 1915;

(2) annually shall make the levy upon the assessed value of property subject to taxation necessary to raise the annual appropriations made by the General Assembly as it relates to private carlines and flight equipment;

(3) shall order reassessment of real and personal property, or any class or classes of either, or when, in the judgment of the department, the reassessment is advisable or necessary to the end that all classes of property in the assessment district are assessed in compliance with the law.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-520. Dealings with county tax officials; oversight of county taxation matters.

The department:

(1) shall call meetings of all county assessors to provide instruction as to the law governing the assessment and taxation of all classes of property and shall formulate and prescribe rules to govern assessors and county boards of tax appeals in the discharge of their duties;

(2) shall confer with, advise, and direct assessors and county boards of tax appeals as to their duties pursuant to the laws of the State;

(3) may visit counties in the State to investigate the assessment, equalization, and taxation of property subject to taxation and take action necessary to ensure the proper assessment, equalization, and taxation of the property;

(4) as often as annually, may examine the books, papers, and accounts of assessors, auditors, treasurers, and tax collectors, to protect the interests of the State, counties, and other political subdivisions and to render these officers aid or instruction. The department does not have jurisdiction over personnel or equipment purchases of political subdivisions;

(5) shall require county auditors to place upon the assessment rolls omitted property that may have escaped assessment and taxation in whole or in part, in the current or previous years; and

(6) may extend the time for the performance of the duties imposed upon the county assessors or auditors for the valuation of property for tax purposes, and, if the department extends the time for the collection of taxes, the department may postpone the time for the imposition of penalties.

HISTORY: 1991 Act No. 50, Section 2; 2006 Act No. 386, Section 55.B, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 1, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 1, in (4), substituted "may examine" for "shall examine".



Section 12-4-530. Investigation and prosecution of violations.

The department may:

(1) examine cases in which the laws of this State relating to the valuation, assessment, or taxation of property is complained of, or discovered to have been evaded or violated in any manner;

(2) require the Attorney General or circuit solicitor to assist in the commencement and prosecutions of actions and proceedings for penalties, forfeitures, removals, and punishment for violation of the laws of this State in respect to the assessment and taxation of property;

(3) direct proceedings, actions, and prosecutions to be instituted to enforce the laws relating to penalties, liabilities, and punishment of public officers and officers and agents of corporations for failure or neglect to comply with the provisions of the laws of this State governing the assessment and taxation of property and the rules of the department; and

(4) cause complaints to be made against assessors, county boards of tax appeal, or other assessing and taxing officers to the proper authority for their removal from office for official misconduct or neglect of duty.

HISTORY: 1991 Act No. 50, Section 2; 2015 Act No. 87 (S.379), Section 2, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 2, in the introductory paragraph, substituted "The department may" for "The department shall".



Section 12-4-535. Department determinations.

(A) The department may issue a department determination directing the appropriate county official to comply with all applicable state law relating to the valuation, assessment, or taxation of property.

(B) Within thirty days of the date the department determination is mailed or hand delivered, the county must respond in writing by first class mail or hand delivery to the department and state its agreement or disagreement with the department determination.

(C) If the county disagrees with, or fails to respond to, the department determination, the department by its director or designee or the county governing body by resolution may request a contested case hearing before the Administrative Law Court within thirty days after the date the county disagreement notice was, or should have been, mailed or hand delivered. A request for a contested case hearing before the Administrative Law Court must be made in accordance with its rules.

(D) The county governing body by resolution may request a department determination on any state law regarding the valuation, assessment, or taxation of property. Within thirty days of a request by a county governing body, the department may issue, in its discretion, the determination, which must be issued by first class mail or hand delivery to the county.

HISTORY: 2007 Act No. 110, Section 35, eff June 21, 2007; 2007 Act No. 116, Section 41, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-4-540. Appraisal, assessment and equalization by department; appraisal, assessment and equalization of certain business property.

(A)(1) The department has the sole responsibility for the appraisal, assessment, and equalization of the taxable values of corporate headquarters, corporate office facilities, and distribution facilities and of the real and personal property owned by or leased to the following businesses and used in the conduct of their business:

(a) manufacturing;

(b) railway;

(c) private carline;

(d) airline;

(e) water, heat, light and power;

(f) telephone;

(g) cable television;

(h) sewer;

(i) pipeline;

(j) mining.

(2) In addition, the department has the sole responsibility for the appraisal, assessment, and equalization of the taxable values of the personal property of merchants.

(B) Except as otherwise provided, the department may use any accepted or recognized valuation method which reflects the property's fair market value, including methods within the unit valuation concept. In assessing railroad transportation property, the department shall use the unit valuation concept.

(C) When the unit valuation concept is used, the value allocated to this State must be distributed to the taxing entities in which the property is situated.

(D) Except as otherwise provided, the department shall assess all real and personal property, leased or used, to the owner.

(E) When the department uses the unit valuation concept, property taxes on all leased and used real and personal property must be paid by the lessee. Whether or not the unit valuation concept is used, an airline or private carlines shall pay property taxes on all leased real and personal property in its control.

(F) If the department discovers that property required by law to be returned to the department has not been returned, the department may value and assess the property. If property has been returned or assessed incorrectly, the department may value and assess the property and give notice to the taxpayer of the valuation and assessment. After the expiration of the appeal period, the department shall certify the corrected assessment to the county auditor of the county where the property is located.

HISTORY: 1991 Act No. 50, Section 2; 2005 Act No. 161, Section 3, eff upon approval (became law without the Governor's signature on June 9, 2005).



Section 12-4-550. Requirement for public officers, and for all persons, to furnish information in connection with taxes.

The department shall:

(1) require municipal, county, and other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, and information necessary in the work of the department in the form the department prescribes; and

(2) require all persons to furnish information concerning their capital, bonded or other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes, and other facts necessary for the department to ascertain the value and relative tax burden borne by all kinds of property.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-560. Manuals, guides, and aids to assessment; listing of property by groups and classes.

The department shall prepare appropriate manuals, guides, and other aids for the equitable assessment of all properties and prepare suitable forms for an adequate listing and description of property by groups and classes.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-570. Report of all taxable property and its value.

The department, at the request of the Governor or a member of the General Assembly, shall prepare and make available a report showing all taxable property in the State and its value in tabulated form.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-580. Authority allowing department to contract to collect outstanding liabilities.

(A) The department and another governmental entity may contract to allow the department to collect an outstanding liability owed the governmental entity. In administering the provisions of those agreements, the department has all the rights and powers of collection provided pursuant to this title for the collection of taxes and all the rights and powers authorized the governmental entity to which the liability is owed.

(B) The department may charge and retain a reasonable fee for a collection effort made on behalf of a governmental entity. The amount of the fee must be negotiated between the governmental entity and the department. The debtor must be given full credit toward the satisfaction of the debt for the amount of the fee collected by the department pursuant to this section.

(C) Governmental entities that contract with the department pursuant to this section and those entities whose debts are submitted for collection through an association shall indemnify the department against injuries, actions, liabilities, or proceedings arising from the collection or attempted collection by the department of the liability owed to the governmental entity.

(D) As used in this section:

(1) "Governmental entity" means the State and a state agency, board, committee, department, or public institution of higher learning; all political subdivisions of the State; all federal agencies, boards, and commissions; and a federal, state, county, or local governmental or quasi-governmental entity. "Political subdivision" includes the Municipal Association of South Carolina and the South Carolina Association of Counties when these organizations submit claims on behalf of a county or local governmental or quasi- governmental entity.

(2) "Liabilities owed the governmental entity" has the same meaning as a "delinquent debt" as defined in Section 12-56-20(4).

(E) The governmental entity shall notify the debtor of its intention to submit the liability to the department for collection and of the debtor's right to protest not less than thirty days before the liability is submitted to the department for collection. The notice, hearing, appeals, and other provisions contained in Section 12-56-50 through 12-56-120 apply to this section with additional language in the notice letter as specified by the department.

HISTORY: 1996 Act No. 458, Part II, Section 59A; 1999 Act No. 93, Section 9; 2001 Act No. 89, Section 44, eff July 20, 2001; 2002 Act No. 363, Section 4C, eff July 1, 2002; 2003 Act No. 69, Section 3.KK.1, eff June 18, 2003.



Section 12-4-710. Department to determine exemptions.

Except for the exemption provided by Section 12-37-220(A)(9), the department shall determine if any property qualifies for exemption from local property taxes under Section 12-37-220 in accordance with the Constitution and general laws of this State. This determination must be made on an annual basis and the appropriate county official so advised by June first of each year by the department.

HISTORY: 1991 Act No. 50, Section 2; 1995 Act No. 125, Section 1.



Section 12-4-720. Filing of applications for exemptions.

(A) Applications for property exemptions, other than the exemption provided by Section 12-37-220(A)(9), must be filed as follows:

(1) Except as otherwise provided any property owner whose property may qualify for property exemption shall file an application for exemption with the department within the period provided in Section 12-54-85(F) for claims for refund. This item does not relieve the taxpayer of any responsibility to file timely and accurate property tax returns.

(2) Owners of property exempt under Section 12-37-220(A)(8) shall file an application for exemption before the first penalty date for payment of property taxes.

(3) Applications for exemption are not required for properties owned by the United States Government or those exempt properties enumerated in Section 12-37-220(A)(1), (5), (6), (10), and (B)(9), (13), (14), (15), (17), (23), (25), and (30).

(B) If a taxpayer files a property tax return listing property as exempt, that listing is considered an application for exemption from property taxes.

(C) A taxpayer who is required to file property tax returns with the department shall claim any exemption on the return each year the property is exempt.

(D) Except for the requirement in subsection (C), the owner is not required to file more than one application for each exemption, unless there is a change in the status of the property as reported in the initial application or unless requesting an exemption for property which was not included in the initial or subsequent application.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 28; 1995 Act No. 125, Section 2A; 1995 Act No. 125, Section 2B.



Section 12-4-730. Declaration and certification of exemption; voiding of tax notices by auditor.

The department, upon receipt of an application and upon proper investigation, may declare the real and personal property of a property owner qualifying for an exemption from ad valorem taxation identified in this chapter as exempt and shall certify the exemption to the auditor's office in the county in which the property is located. Upon certification by the department, the auditor shall void any tax notice applicable to the property.

HISTORY: 1991 Act No. 50 Section 2; 1992 Act No. 361, Section 3.



Section 12-4-740. Information to be furnished in support of request for exemption; inspection of premises.

(A) An owner of tax-exempt property or a property owner requesting tax exemption shall furnish information and records requested by the department. The department and its agents may examine portions of the financial records of the owners of real and personal property as necessary to determine if the property qualifies for tax-exempt status.

(B) The department and its authorized agents may enter the premises upon reasonable notice and inspect them for tax exemption purposes.

HISTORY: 1991 Act No. 50, Section 2.



Section 12-4-750. Revocation of exempt status; imposition of tax and penalty.

(A) The department may revoke tax-exempt status if the property does not qualify or continue to qualify for tax-exempt status under the provisions of the Constitution and the general laws of the State.

(B) If the department finds within three years from the date that taxes would have been due on property that has been granted an exemption that the exemption was for any reason improperly granted due to incomplete, misleading, or fraudulent information furnished by the applicant or its agents, the department shall notify the appropriate county official, and the county auditor shall enter on the duplicate the taxes that would have been due for those years that the property escaped taxation, with an added ten percent penalty.

HISTORY: 1991 Act No. 50, Section 2.






CHAPTER 6 - SOUTH CAROLINA INCOME TAX ACT

Section 12-6-10. Short title.

This chapter may be cited as the "South Carolina Income Tax Act".

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-20. Administration and enforcement of chapter.

The department shall administer and enforce the taxes imposed by this chapter. The department shall make and publish rules and regulations, not inconsistent with this chapter, necessary to enforce its provisions. These rules and regulations have the force of law.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-30. Definitions.

As used in this chapter, the following words have the meaning provided unless otherwise required by the context:

(1) "Taxpayer" includes an individual, trust, estate, partnership, association, company, corporation, or any other entity subject to the tax imposed by this chapter or required to file a return.

(2) "Resident individual" means an individual domiciled in this State. A "nonresident individual" means an individual other than a resident individual or a part-year resident.

(3) "Part-year resident" means an individual who is a resident individual for only a portion of the tax year.

(4) "Resident estate" means the estate of a decedent who was domiciled in this State at death. "Nonresident estate" means an estate other than a resident estate.

(5) "Resident trust" means a trust administered in this State. "Nonresident trust" is a trust other than a resident trust.

(6) "Resident beneficiary" means a beneficiary of an estate or trust who is a resident individual, resident estate, resident trust, resident partnership, or resident corporation. "Nonresident beneficiary" means a beneficiary other than a resident beneficiary.

(7) "Resident partner" means a partner who is a resident individual, resident estate, resident trust, or resident corporation or resident partnership during the taxable year. "Nonresident partner" means a partner other than a resident partner.

(8) "Resident corporation" means a corporation whose principal place of business, as defined in item (9), is located within this State. "Nonresident corporation" means a corporation other than a resident corporation.

(9) "Principal place of business" means the domicile of a corporation. However, when none of the business of the corporation is conducted in the state of domicile, the department shall determine the principal place of business of the corporation based upon the available evidence.

(10) "Business" includes trade, profession, occupation, or employment.

(11) "Tangible property" includes real property and corporeal personal property but does not include money, bank deposits, shares of stock, bonds, credits, evidences of debt, choses in action, or evidences of an interest in property.

(12) "Intangible property" means all property other than tangible property.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-40. Application of federal Internal Revenue Code to State tax laws.

(A)(1)(a) Except as otherwise provided, "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended through December 31, 2016, and includes the effective date provisions contained in it.

(b) For purposes of Sections 63 and 179 of the Internal Revenue Code, the amendments made by Sections 103 and 202 of the Jobs and Growth Tax Relief Reconciliation Act of 2003, P.L. 108-27 (May 28, 2003) are effective only for taxable years beginning after December 31, 2003.

(c) If Internal Revenue Code sections adopted by this State which expired or portions thereof expired on December 31, 2016, are extended, but otherwise not amended, by congressional enactment during 2017, these sections or portions thereof also are extended for South Carolina income tax purposes in the same manner that they are extended for federal income tax purposes.

(2)(a) For purposes of this title, "Internal Revenue Code" is deemed to contain all changes necessary for the State to administer its provisions. Unless a different meaning is required:

(i) "Secretary", "Secretary of the Treasury", or "Commissioner" means the Director of the Department of Revenue.

(ii) "Internal Revenue Service" means the department.

(iii) "Return" means the appropriate state return.

(iv) "Income" includes the modifications required by Article 9 of this chapter and allocation and apportionment as provided in Article 17 of this chapter.

Other terms in the Internal Revenue Code must be given the meanings necessary to effectuate this item.

(b) For purposes of Internal Revenue Code Sections 67 (Two Percent Floor on Miscellaneous Itemized Deductions), 71 (Alimony and Separate Maintenance Payments), 85 (Unemployment Compensation), 165 (Losses), 170 (Charitable Contributions), 213 (Medical and Dental Expenses), 219 (Retirement Savings), 469 (Passive Activity Losses and Credits Limited), and 631 (Gain or Loss in the Case of Timber, Coal, or Domestic Iron Ore), "Adjusted Gross Income" for South Carolina income tax purposes means a taxpayer's adjusted gross income for federal income tax purposes without regard to the adjustments required by Article 9 and Article 17 of this chapter.

(c) For a taxpayer utilizing the provisions of Internal Revenue Code Section 1341 (Computation of Tax where Taxpayer Restores Substantial Amount Held under Claim of Right) for South Carolina tax purposes the phrase "taxes imposed by this chapter" means taxes imposed by Chapter 6 of this title.

(d) The terms defined in Internal Revenue Code Sections 7701, 7702, and 7703 have the same meaning for South Carolina income tax purposes, unless a different meaning is clearly required.

(B) All elections made for federal income tax purposes in connection with Internal Revenue Code sections adopted by this State automatically apply for South Carolina income tax purposes unless otherwise provided. A taxpayer may not make an election solely for South Carolina income tax purposes except for elections not applicable for federal purposes, including filing a combined or composite return as provided in Sections 12-6-5020 and 12-6-5030, respectively.

(C) If a taxpayer complies with the provisions of Internal Revenue Code Section 367 (Foreign Corporations), it is not necessary for the taxpayer to obtain the approval of the department. A taxpayer filing a paper return shall attach a copy of the approval received from the Internal Revenue Service to his next South Carolina income tax return. A taxpayer filing an electronic return shall keep a copy of the approval with his tax records.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 410, Section 1; 1997 Act No. 155, Part II, Section 10A; 1998 Act No. 268, Section 1; 1999 Act No. 114, Section 3; 2000 Act No. 387, Part II, Section 7, eff June 30, 2000; 2001 Act No. 89, Section 6, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2002 Act No. 220, Section 1, eff April 22, 2002; 2003 Act No. 69, Section 3.E.1, eff June 18, 2003; 2005 Act No. 145, Section 7, eff June 7, 2005; 2006 Act No. 386, Section 4, eff June 14, 2006; 2007 Act No. 9, Section 2, eff April 11, 2007, applicable to county designations beginning in 2007; 2007 Act No. 110, Sections 9, 37, eff June 21, 2007; 2007 Act No. 116, Sections 15, 43, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 311, Section 54, eff June 4, 2008; 2009 Act No. 16, Section 1, eff May 7, 2009; 2010 Act No. 142, Section 1, eff March 31, 2010; 2011 Act No. 5, Section 1, eff April 12, 2011; 2012 Act No. 126, Sections 1, 2, eff March 13, 2012; 2013 Act No. 10, Sections 1, 2, eff April 9, 2013; 2014 Act No. 126 (S.953), Section 1, eff March 4, 2014; 2015 Act No. 5 (S.397), Section 1, eff March 27, 2015; 2016 Act No. 160 (H.4328), Section 3, eff April 21, 2016; 2017 Act No. 4 (S.250), Section 1, eff April 5, 2017.

Editor's Note

2005 Act No. 145, Section 42, provides as follows:

"Notwithstanding the ratification of another act during the 2004-2005 Session of the General Assembly affecting the sections of the 1976 Code amended in Sections 7, 8, 9, and 10 of this act, the ratification of this act is deemed to be the last action of the General Assembly regarding those code sections."

2007 Act No. 9, Section 3.B, provides as follows:

This section takes effect upon approval by the Governor and only for the purpose of locking into the 2006 classification.

Effect of Amendment

The 2013 amendment, in subsection (A)(1)(a), substituted "January 2, 2013" for "December 31, 2011"; and deleted former subsection (A)(1)(c), relating to Internal Revenue Code sections adopted by the state which expired on December 31, 2011, or January 1, 2012.

2014 Act No. 126, Section 1, in subsection (A)(1)(a), substituted "December 31, 2013" for "January 2, 2013"; made nonsubstantive changes in subsection (A)(1)(b); and added subsection (A)(1)(c), relating to extension.

2015 Act No. 5, Section 1, in (A)(1)(a) and (A)(1)(c), substituted "December 31, 2014" for "December 31, 2013"; and in (A)(1)(c) substituted "by congressional enactment during 2015" for "by congressional enactment during 2014".

2016 Act No. 160, Section 3, in (A)(1)(a), substituted "2015" for "2014"; and in (A)(1)(c), substituted "2015" for "2014" and "2016" for "2015".

2017 Act No. 4, Section 1, in (A)(1)(a), substituted "2016" for "2015", and in (A)(1)(c), substituted "2016" for "2015" and "2017" for "2016".



Section 12-6-50. Internal Revenue Code sections specifically not adopted by State.

For purposes of this title and all other titles that provide for taxes administered by the department, except as otherwise specifically provided, the following Internal Revenue Code Sections are specifically not adopted by this State:

(1) Sections 1(a) through 1(e), 3, 11, and 1201 relating to federal tax rates;

(2) Sections 22 through 54, 515, 853, 901 through 908, and 960 relating to tax credits;

(3) Sections 55 through 59A relating to minimum taxes;

(4) Sections 78, 85(c), 86, 87, 168(k), 168(l), 168(m), 168(n), 196, and 280C relating to dividends received from certain foreign corporations by domestic corporations, unemployment compensation, taxation of social security and certain railroad retirement benefits, the alcohol fuel credit, bonus depreciation, deductions for certain unused business credits, and certain expenses for which credits are allowable;

(5) Sections 72(m)(5)(B), 72(f), 72(o), 72(q), and 72(t), relating to penalty taxes on certain retirement plan distributions;

(5A) Section 108(i) relating to the deferral and ratable inclusion of income arising from business indebtedness discharged by the reacquisition of a debt instrument;

(5B) Section 163(e)(5)(F) relating to original issue discount on certain high yield obligations;

(6) Section 172(b)(1) relating to net operating loss carrybacks;

(7) Section 199 relating to the deduction attributable to domestic production activities;

(8) Sections 531 through 564 relating to certain special taxes on corporations;

(9) Sections 581, 582, and 585 through 596 relating to the taxation of banking institutions;

(10) Sections 665 through 668 relating to taxation of certain accumulation distributions from trusts;

(11) Sections 801 through 848 relating to taxation of insurance companies;

(12) Sections 861 through 909, 912, 931 through 940, and 944 through 989 relating to the taxation of foreign income;

(13) Sections 1352 through 1359 relating to an alternative tax on qualifying shipping activities;

(14) Sections 1400 through 1494;

(15) Sections 1501 through 1505 relating to consolidated tax returns; and

(16) Sections 2001 through 7655, 7801 through 7871, and 8001 through 9602, except for Sections 6015 and 6701, and except for Sections 6654 and 6655 which are adopted as provided in Section 12-6-3910 and Section 12-54-55. However, Section 6654(d)(1)(D) relating to estimated tax payments for qualified individuals as defined in that item is not adopted.

(17) Section 68 relating to the reduction on itemized deductions and Section 151(d)(3) relating to the reduction on the personal exemption for:

(a) a joint return or surviving spouse with an adjusted gross income exceeding three hundred thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher;

(b) a head of household with an adjusted gross income exceeding two hundred seventy-five thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher; and

(c) an individual who is not married and who is not a surviving spouse or head of household with an adjusted gross income exceeding two hundred fifty thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 431, Section 3; 1999 Act No. 114, Section 4; 2001 Act No. 89, Section 7, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2003 Act No. 69, Section 3.E.2, eff June 18, 2003; 2005 Act No. 145, Section 8, eff June 7, 2005; 2005 Act No. 161, Section 4, eff June 9, 2005; 2007 Act No. 110, Section 38.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 44.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005; 2009 Act No. 16, Section 2, eff May 7, 2009; 2010 Act No. 142, Sections 3.A, 3.B, eff March 31, 2010; 2012 Act No. 126, Section 3, eff March 13, 2012; 2013 Act No. 10, Section 3.A, eff April 9, 2013.

Editor's Note

2005 Act No. 145, Section 42, provides as follows:

"Notwithstanding the ratification of another act during the 2004-2005 Session of the General Assembly affecting the sections of the 1976 Code amended in Sections 7, 8, 9, and 10 of this act, the ratification of this act is deemed to be the last action of the General Assembly regarding those code sections."

2013 Act No. 10, Section 3.B., provides as follows:

"B. From existing funds, the Department of Revenue shall create and distribute the forms and worksheets necessary to aid taxpayers in utilizing the provisions of this SECTION [amending Section 12-6-50]."

Effect of Amendment

The 2013 amendment added subsection (17), relating to section 68 and section 151(d)(3).



Section 12-6-60. Role of distribution facility in determining nexus with state for income tax and corporate license fee purposes.

(A) Notwithstanding another provision of this chapter, whether or not a person has nexus with South Carolina for income tax and corporate license fee purposes, is determined without regard to whether the person:

(1) owns or utilizes a distribution facility within South Carolina;

(2) owns or leases property at a distribution facility within South Carolina that is used at, or distributed from, that facility; or

(3) sells property shipped or distributed from a distribution facility within South Carolina.

(B) The distribution facility is not considered to be a fixed place of business in South Carolina for the purposes of nexus.

(C) For purposes of this section, a distribution facility is defined in Section 12-6-3360.

HISTORY: 2005 Act No. 157, Section 1, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.

Editor's Note

2005 Act No. 157, Section 5, as amended by 2006 Act No. 389, Section 4, provides as follows:

"(A) The General Assembly finds that many tax incentives outlive their usefulness and should exist only for a time certain. It is the intent of the General Assembly to provide for a sunset provision on each tax incentive, including credits and exemptions, enacted by this act.

"(B) Each tax incentive, including credits and exemptions, enacted by this act shall be repealed for tax years beginning after five years from the date of enactment, unless a different time frame is otherwise provided herein, but this repeal does not apply to the small business targeted jobs tax credit allowed pursuant to Section 12-6-3360(C)(2), as amended by this act."



Section 12-6-510. Tax rates for individuals, estates, and trusts for taxable years after 1994.

(A) For taxable years beginning after 1994, a tax is imposed on the South Carolina taxable income of individuals, estates, and trusts and any other entity except those taxed or exempted from taxation under Sections 12-6-530 through 12-6-550 computed at the following rates with the income brackets indexed in accordance with Section 12-6-520:

Not over $2,220 2.5 percent of taxable income Over $2,220 but not over $4,440 $56 plus 3 percent of the excess over $2,220; Over $4,440 but not over $6,660 $123 plus 4 percent of the excess over $4,440; Over $6,660 but not over $8,880 $212 plus 5 percent of the excess of $6,660; Over $8,880 but not over $11,100 $323 plus 6 percent of the excess over $8,880; Over $11,100 $456 plus 7 percent of the excess over $11,100.

(B) The department may prescribe tax tables consistent with the rates set pursuant to subsection (A).

HISTORY: 1995 Act No. 76, Section 1.

Editor's Note

2017 TAX COMPUTATION SCHEDULE If the amount on line 3 of worksheet is: Compute the tax as follows: OVER - BUT NOT

OVER- -0- $0 $2,930 0% Times the amount 2,930 5,860 3% Times the amount less $ 88 5,860 8,790 4% Times the amount less $147 8,790 11,720 5% Times the amount less $234 11,720 14,650 6% Times the amount less $352 14,650+ or more 7% Times the amount less $498



Section 12-6-515. State individual income tax bracket reduction.

Notwithstanding any other provision of law, for taxable years beginning after 2006, the rate of tax imposed pursuant to Section 12-6-510(A) on the lowest bracket of South Carolina taxable income is reduced from 2.5 percent to zero percent, and the Department of Revenue shall adjust amounts due in tax tables prescribed by the department.

HISTORY: 2007 Act No. 115, Section 5, eff June 29, 2007.



Section 12-6-520. Annual adjustments to individual state income tax brackets; inflation adjustments.

Each December 15, the department shall cumulatively adjust the brackets in Section 12-6-510 in the same manner that brackets are adjusted in Internal Revenue Code Section (1)(f). However, the adjustment is limited to one-half of the adjustment determined by Internal Revenue Code Section (1)(f), may not exceed four percent a year, and the rounding amount provided in (1)(f)(6) is ten dollars. The brackets, as adjusted, apply in lieu of those provided in Section 12-6-510 for taxable years beginning in the succeeding calendar year. Inflation adjustments must be made cumulatively to the income tax brackets.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-530. Corporate income tax.

An income tax is imposed annually at the rate of five percent on the South Carolina taxable income of every corporation, other than those described in Sections 12-6-540 and 12-6-550, and any other entity taxed using the rates of a corporation for federal income tax purposes, transacting, conducting, or doing business within this State or having income within this State, regardless of whether these activities are carried on in intrastate, interstate, or foreign commerce. The terms "transacting", "conducting", and "doing business" include transacting or engaging in any activity for the purpose of financial profit or gain.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-535. Small business trust taxed at highest rate.

For purposes of Internal Revenue Code Section 641(c), an electing small business trust is taxed at the highest rate provided in Section 12-6-510.

HISTORY: 2003 Act No. 69, Section 3.R, eff June 18, 2003.



Section 12-6-540. Income tax rates for exempt organizations and cooperatives.

An income tax is imposed annually at the rate of five percent on the South Carolina taxable income of an organization described in Internal Revenue Code Sections 501 through 528 (Exempt Organizations) and 1381 (Cooperatives) as computed under Internal Revenue Code Sections 501(b) (unrelated business income), 528(d) (taxable income of homeowners' associations), and 1382 and 1383 (taxation of cooperatives). The modifications provided in Article 9 of this chapter and the allocation and apportionment provisions provided in Article 17 of this chapter apply for the taxes imposed by this section.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.E.3, eff June 18, 2003.



Section 12-6-545. Income tax rates for pass-through trade and business income; determination of income related to personal services.

(A) As used in this section:

(1) "Active trade or business income or loss" means income or loss of an individual, estate, trust, or any other entity except those taxed or exempted from tax pursuant to Sections 12-6-530 through 12-6-550 resulting from the ownership of an interest in a pass-through business. Active trade or business income or loss does not include:

(a)(i) passive investment income as defined in Internal Revenue Code Section 1362(d) generated by a pass-through business and income of the same type regardless of the type of pass-through business generating it; and

(ii) expenses related to passive investment;

(b) capital gains and losses;

(c) payments for services referred to in Internal Revenue Code Section 707(c);

(d) amounts reasonably related to personal services. All amounts paid as compensation and all guaranteed payments for services, but not for the use of capital, as defined in Internal Revenue Code Section 707(c) are deemed to be reasonably related to personal services. In addition, if an owner of a pass-through entity who performs personal services for the entity is not paid a reasonable amount for those personal services as compensation or payments referred to in Internal Revenue Code Section 707(c), all of the owner's income from the entity is presumed to be amounts reasonably related to personal services. For purposes of this section, amounts reasonably related to personal services include amounts reasonably related to the personal services of the owner, the owner's spouse, and any person claimed as a dependent on the owner's income tax return.

(2) "Pass-through businesses" means sole proprietorships, partnerships, and "S" corporations, including limited liability companies taxed as sole proprietorships, partnerships, or "S" corporations.

(B)(1) Notwithstanding Section 12-6-510, a taxpayer may elect annually to have the income tax at the rate provided in item (2) of this subsection imposed annually on the active trade or business income received by the owner of a pass-through business. For joint returns, the election is effective for both spouses. The amount subject to tax pursuant to this section is not subject to tax pursuant to Section 12-6-510.

(2) The rate of the income tax imposed pursuant to this subsection is:

Taxable Year Beginning in Rate of Tax 2006 6.5 percent 2007 6 percent 2008 5.5 percent 2008 through 2011 5 percent 2012 4.33 percent 2013 3.67 percent after 2013 3 percent

(C) Notwithstanding any other provision of this chapter, active trade or business loss must first be deducted, dollar for dollar against active trade or business income. Any remaining active trade or business loss is deductible from income taxed under Section 12-6-510 if otherwise allowable.

(D) The department may issue guidance as to what expenses reduce active trade or business income.

(E)(1) Notwithstanding item (A)(1)(d) of this section, if a taxpayer owns an interest in one or more pass-through businesses and his total South Carolina taxable income from pass-through entities for which he performs personal services is one hundred thousand dollars or less, excluding capital gains and losses, then the taxpayer may elect, instead of determining the actual amount of active trade or business income related to his personal services, to treat fifty percent of his active trade or business income as not related to his personal services. For purposes of this item, the term "taxpayer" includes both taxpayers who file a joint return.

(2) The department may provide other methods that may be used to determine an amount that is considered to be unrelated to the owner's personal services if it determines that the benefits to the State of taxing income from personal services at a higher rate are insufficient to justify the burdens imposed on the taxpayer.

(F) An income tax credit available to offset taxes due pursuant to Section 12-6-510 also apply against taxes imposed by this section.

HISTORY: 2005 Act No. 41, Section 1, eff April 14, 2005; 2006 Act No. 282, Section 1, eff May 23, 2006; 2006 Act No. 386, Section 5.A, eff for tax years beginning on or after January 1, 2006; 2006 Act No. 386, Section 42, eff June 14, 2006; 2007 Act No. 110, Section 10.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 16.A, eff June 28, 2007, applicable for tax years beginning after December 31, 2005; 2012 Act No. 287, Section 2, eff June 28, 2012.



Section 12-6-550. Corporations exempt from taxes imposed by Sections 12-6-530 and 12-6-540.

The following corporations are exempt from the tax imposed by Section 12-6-530 and Section 12-6-540:

(1) banks as defined in Section 12-11-10;

(2) building and loan associations as defined in Section 12-13-10;

(3) insurance companies;

(4) nonprofit corporations organized pursuant to Chapter 36 of Title 33 for the purpose of providing water supply and sewage disposal or a combination of those services;

(5) organizations exempt from income taxes pursuant to Section 33-49-120.

HISTORY: 1995 Act No. 76, Section 1; 2000 Act No. 404, Section 6(C), eff October 3, 2000.



Section 12-6-555. Persons not having nexus with state other than contract for commercial printing in state not subject to state income or sales and use taxes; conditions.

Notwithstanding any other provision of this chapter, with respect to a person that does not otherwise have a nexus with South Carolina, and that has contracted with a commercial printer for printing:

(1) the ownership or leasing by that person of tangible or intangible property located at the South Carolina premises of the commercial printer and used in connection with printing contracts;

(2) the sale by that person of property printed or imprinted at and shipped or distributed from the South Carolina premises of the commercial printer by the commercial printer;

(3) the activities performed pursuant or incident to a printing contract by or on behalf of that person at the South Carolina premises of the commercial printer by the commercial printer; or

(4) the activities performed pursuant or incident to a printing contract by the commercial printer in South Carolina for or on behalf of that person; shall not cause that person to have income derived from sources within South Carolina for purposes of the taxes imposed by this chapter, unless that person engages in other activities in South Carolina that exceed the protection of 15 U.S.C. Section 381. The person shall not be considered to have a fixed place of business in South Carolina at either the commercial printer's premises or at any place where the commercial printer performs printing and related services on behalf of that person.

HISTORY: 1997 Act No. 155, Part II, Section 68A.



Section 12-6-560. Computation of resident individual's gross, adjusted gross, and taxable income.

A resident individual's South Carolina gross income, adjusted gross income, and taxable income is computed as determined under the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-570. Computation of nonresident individual, trust, estate, and beneficiary's gross, adjusted gross, and taxable income.

A nonresident individual, nonresident trust, nonresident estate, and nonresident beneficiary's South Carolina gross income, adjusted gross income, and taxable income is computed as provided in Section 12-6-1720.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-580. Computation of corporation's gross and taxable income.

A corporation's South Carolina gross income, taxable income, and the unrelated business income of a corporation exempt from taxation under Internal Revenue Code Section 501 et seq., is computed as determined under the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-590. Treatment of "S" corporations for tax purposes; shareholders.

(A) Except as provided in Section 12-6-1210(F), an "S" Corporation having a valid federal election under the Internal Revenue Code Subchapter "S" is not subject to tax under this chapter to the extent it would be exempt from federal corporate income tax. Each shareholder shall include its share of South Carolina "S" Corporation income on the shareholder's income tax return. All of the provisions of the Internal Revenue Code apply to determine the gross income, adjusted gross income, and taxable income of an "S" Corporation and its shareholders subject to the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

(B) A taxpayer who is a shareholder in a bank, as defined in Section 581 of the IRC, having a valid federal election under Subchapter S, is allowed a tax credit that equals the difference between: (i) the taxpayer's tax as computed pursuant to this chapter, including all credits other than the credit allowed pursuant to this section; and (ii) the tax as computed pursuant to this chapter, including all credits other than the credit allowed pursuant to this section, but excluding the taxpayer's prorata share of the net items of income and expense of the bank. The credit may not exceed the taxpayer's prorata share of the tax imposed on the bank pursuant to Section 12-11-30. These taxpayers are taxed pursuant to the provisions of this section and Section 12-6-545, notwithstanding the exception contained in Section 12-6-545(A)(1).

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 116, Section 65.A, eff June 28, 2007, applicable to calendar years beginning January 1, 2007; 2010 Act No. 150, Section 2, eff April 27, 2010; 2010 Act No. 290, Section 37, eff June 23, 2010.



Section 12-6-600. Taxation of partnerships.

An entity treated as a partnership for federal income tax purposes is not subject to tax under this chapter. Each partner shall include its share of South Carolina partnership income on the partner's respective income tax return. All of the provisions of the Internal Revenue Code apply to determine the gross income, adjusted gross income, and taxable income of a partnership and its partners, subject to the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-610. Computation of gross and taxable income of resident estate or trust.

A resident estate or resident trust's South Carolina gross income and taxable income is computed as determined under the provisions of the Internal Revenue Code, including the provisions of Internal Revenue Code Section 584 (Common Trust Funds), with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-620. Computation of gross, adjusted gross, and taxable income of nonresident individual, trust, and estate.

A nonresident individual, nonresident trust, and nonresident estate's South Carolina gross income, adjusted gross income, and taxable income is computed as provided in Section 12-6-1720.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-630. Taxation of entities not specified or excluded.

Entities, other than those specified in Sections 12-6-560 through 12-6-620 and those specifically excluded from income taxation under Section 12-6-550, are taxed as provided in the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-640. Use of monies appropriated to Commissioners of Pilotage.

Monies appropriated to the Commissioners of Pilotage must be used as a grant to the Maritime Association of the Port of Charleston for the purpose of supporting the establishment of a maritime exchange system to provide vessel information services and is not taxable income for purposes of this chapter.

HISTORY: 2000 Act No. 406, Section 3, eff June 8, 2000.



Section 12-6-1110. Modifications of gross, adjusted gross, and taxable income calculated under Internal Revenue Code; federal Section 1354 elections.

(A) For South Carolina income tax purposes, gross income, adjusted gross income, and taxable income as calculated under the Internal Revenue Code are modified as provided in this article and subject to allocation and apportionment as provided in Article 17 of this chapter.

(B) If a taxpayer has made an election pursuant to Internal Revenue Code Section 1354 to be taxed under the provisions of Section 1352-1359 of the Internal Revenue Code, Election to Determine Taxable Income from Certain International Shipping Activities, the election is not effective for South Carolina income tax purposes, and the taxpayer is taxed in accordance with this chapter as though no federal Section 1354 election has been made.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 9, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 42, provides as follows:

"Notwithstanding the ratification of another act during the 2004-2005 Session of the General Assembly affecting the sections of the 1976 Code amended in Sections 7, 8, 9, and 10 of this act, the ratification of this act is deemed to be the last action of the General Assembly regarding those code sections."



Section 12-6-1120. Gross income; computation; modifications.

South Carolina gross income is computed by making modifications to gross income provided in the Internal Revenue Code as follows:

(1) The exclusion from gross income authorized by Internal Revenue Code Section 103 (Interest on State and Local Bonds) is modified to exempt only interest on obligations of this State or any of its political subdivisions, and to exempt interest upon obligations of the United States. This modification applies to all Internal Revenue Code Sections referencing Section 103.

(2) South Carolina gross income does not include any state income tax refund included in federal gross income.

(3) Reserved.

(4) South Carolina gross income is determined without application of Internal Revenue Code Sections 78 (Gross-up of Dividends received from Certain Foreign Corporations), 86 (Social Security and Tier 1 Railroad Retirement Benefits), and 87 (Alcohol Fuel Credit).

(5) The exclusions permitted by Internal Revenue Code Sections 912 (Exemptions for Certain Allowances for Citizens or Residents of the United States Living Abroad) and 931 through 936 (Income from Possessions of the United States) are not permitted.

(6) A beneficiary of a trust shall exclude from South Carolina taxable income any excess distributions by trusts included in the beneficiary's federal taxable income by reason of Internal Revenue Code Sections 665 through 669 (Treatment of Excess Distributions by Trusts) or any comparable provisions.

(7) South Carolina gross income does not include compensation or retirement benefits received from the United States or any state for service in a state National Guard or a reserve component of the Armed Forces of the United States. This exclusion only applies to compensation and retirement benefits received for the customary annual training period not to exceed fifteen days for guard members or fourteen days plus travel time for reserve members, weekend drills, and inactive duty training. National Guard or reserve members that are called to active duty are allowed to deduct fifteen days of active duty pay if they have not excluded pay for the annual training period for the same taxable year.

(8) Each partner in the Palmetto Seed Capital Fund Limited Partnership (Fund) established pursuant to Section 41-44-60 shall exclude from South Carolina gross income seventy-five percent of the partner's proportionate share of income the fund derives from a South Carolina business which is either:

(i) established and operated in a least developed county as defined in Section 12-6-3360; or

(ii) invested in agriculture, aquaculture, or a related business or in a business created by a socially or economically disadvantaged individual as defined in 13 Code of Federal Regulations, Sections 124.105(A) and 124.106 (1987).

(9) Notwithstanding Section 12 of Act 101 of 1985, Internal Revenue Code Section 7518 applies retroactively to taxable years beginning after 1986 and applies to any taxpayer.

(10) South Carolina gross income does not include the amounts excluded by Section 59-4-100 of the South Carolina Tuition Prepayment Program.

HISTORY: 1995 Act No. 76, Section 1; 1997 Act No. 155, Part II, Section 5; 1999 Act No. 114, Section 3; 2000 Act No. 399, Section 4(A), eff August 17, 2000.



Section 12-6-1130. Taxable income; computation; modifications.

South Carolina taxable income is computed by making modifications to deductions provided in the Internal Revenue Code as follows:

(1) The disallowance of deductions relating to tax-exempt income required by Internal Revenue Code Section 265 applies if the related income is exempt for South Carolina income tax purposes, whether or not the income is exempt for federal purposes. If an expense or interest is disallowed under Section 265 for federal purposes, but is related to income taxed in South Carolina, that expense or interest may be deducted for South Carolina income tax purposes.

(2) The deduction for taxes permitted by Internal Revenue Code Section 164 is computed in the same manner as provided in Section 164 except there is no deduction for state and local income taxes, state and local franchise taxes measured by net income, other income taxes, or taxes measured with respect to net income. In addition, if a taxpayer elects, pursuant to Section 164, to deduct state and local sales taxes instead of state and local income taxes, the taxpayer may not deduct state and local sales and use taxes.

This modification is limited for individual taxpayers to the excess of itemized deductions over the standard deduction that would be allowed if the taxpayer had used the standard deduction for federal income tax purposes.

(3) For purposes of computing the deduction for estate taxes allowed by Internal Revenue Code Section 691(c), "estate tax" means the South Carolina Estate Tax including any South Carolina generation-skipping transfer tax.

(4) A net operating loss deduction is computed in accordance with the Internal Revenue Code except that:

(a) All items of income and deductions used in computing the net operating loss deduction are adjusted as provided in this article.

(b) No carrybacks are allowed.

(c) A federal election to carryback a net operating loss deduction does not affect the computation of this deduction for South Carolina income tax purposes.

(d) A net operating loss is subject to allocation and apportionment under Article 17 of this chapter in the year the loss is incurred.

(5) A corporation may not carry back a net capital loss as permitted by Internal Revenue Code Section 1212(a). A net capital loss may be carried forward to future years to the extent provided in Internal Revenue Code Section 1212(a).

(6) In computing the depletion deduction pursuant to Internal Revenue Code Sections 611 through 613, a taxpayer who allocates or apportions income pursuant to the provisions of Article 17 of this chapter has the option of:

(a) apportioning the deduction according to the appropriate South Carolina apportionment percentage provided in Sections 12-6-2252 through 12-6-2310; or

(b) allocating the deduction to South Carolina with respect to mines, oil and gas wells, and other natural deposits located in this State. The amount allocated to South Carolina may not exceed fifty percent of the net income apportioned to South Carolina by Sections 12-6-2252 through 12-6-2310.

(7) The limiting provisions of Internal Revenue Code Section 280C for certain expenses for which credits are allowable do not apply.

(8) Adjusted gross income and taxable income are computed without the deductions for certain unused business credits authorized by Internal Revenue Code Section 196.

(9) If for federal income tax purposes a taxpayer claims a credit which requires a reduction of basis to Section 38 property under Internal Revenue Code Section 50(c), the taxpayer may deduct the amount of the basis reduction for South Carolina income tax purposes by the amount of the basis reduction in the tax year in which basis is reduced for federal income tax purposes.

(10) If for federal income tax purposes a taxpayer's mortgage interest deduction is reduced pursuant to Internal Revenue Code Section 163(g), the taxpayer may deduct the amount of the federal interest deduction reduction.

(11) A dividend from a foreign corporation is treated as a dividend from a domestic corporation for the purposes of the dividends received deduction under Section 243 of the Internal Revenue Code.

(12) The deduction for charitable contributions allowed by Section 170 of the Internal Revenue Code is determined in the same manner as provided in Section 170 of the code except that no deduction is allowed unless, in addition to the requirements of Section 170 of the Internal Revenue Code, the contribution also meets the requirements of Section 12-6-5590.

(13) Adjusted gross income and taxable income are computed without the deduction allowed pursuant to Internal Revenue Code Section 199 relating to domestic production activities.

(14)(a) A deduction is not allowed a person for the accrual of an expense or interest if the payee is a related person and the payment is not made in the taxable year of accrual or before the payer's income tax return is due, without regard to extensions, for the taxable year of accrual. Except as provided in subitem (b), deductions disallowed pursuant to this section are allowed when the payment is made. The holder shall include the payment in income in the year the debtor is entitled to take the deduction. This section does not apply to payments deemed to be made by the application of South Carolina's adoption of Internal Revenue Code Section 482, 7872, a similar provision of the Internal Revenue Code or state law.

(b) Notwithstanding subitem (a), unless the director is satisfied that tax avoidance is not a significant purpose of the transaction, an interest deduction is not allowed for the accrual or payment of interest on obligations issued as a dividend or paid instead of paying a dividend. This interest must be treated as a dividend to the debtor's shareholders when it is paid, and if the holder of the obligation is not a shareholder at that time, a payment from the shareholders to the holder at that time.

(c) For purposes of this item, a related person includes a person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 14, eff June 24, 2002; 2002 Act No. 363, Section 2, eff August 2, 2002, applicable for taxable years beginning after 2002; 2005 Act No. 145, Sections 10.A, 10.B, 43.A, eff June 7, 2005; 2005 Act No. 161, Section 22.A, eff June 9, 2005; 2007 Act No. 110, Section 55.A, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 60.A, eff June 28, 2007, effective for tax years beginning after 2010.

Editor's Note

2005 Act No. 145, Section 42, provides as follows:

"Notwithstanding the ratification of another act during the 2004-2005 Session of the General Assembly affecting the sections of the 1976 Code amended in Sections 7, 8, 9, and 10 of this act, the ratification of this act is deemed to be the last action of the General Assembly regarding those code sections."

2005 Act No. 161, Section 22.B, provides as follows:

"This SECTION takes effect upon approval by the Governor and applies to taxable years beginning after 2005."

2007 Act No. 110, Section 55.E, and 2007 Act No 116, Section 60.A provide as follows:

"This section takes effect for tax years after 2010."

2010 Act No. 142, Section 2 provides:

"Public Law 111-126, relating to charitable deductions for Haiti relief enacted on January 22, 2010, is adopted for South Carolina income tax purposes, including the effective dates therein."



Section 12-6-1140. Deductions from individual taxable income.

There is allowed as a deduction in computing South Carolina taxable income of an individual the following:

(1) a net gain deduction as provided in Section 12-6-1150;

(2) an additional deduction for dependents under six years of age as provided in Section 12-6-1160;

(3) a deduction as provided in Section 12-6-1170;

(4) amounts included in South Carolina gross income received for disability retirement due to permanent and total disability by a person who could qualify for the homestead exemption under Section 12-37-250 by reason of being classified as totally and permanently disabled;

(5) expenses incurred by taxpayers as provided in Internal Revenue Code Section 162(h) without regard to limitations in Section 162(h)(4);

(6) a subsistence allowance of eight dollars a day for federal, state, and local law enforcement officers paid by a political subdivision of this State, the government of this State, or the federal government, for each regular work day in a taxable year and full-time firefighters and emergency medical service personnel may deduct as a subsistence allowance eight dollars a day for each regular work day in a taxable year;

(7)(a) Two thousand dollars for each adopted special needs child who is:

(i) dependent upon and receiving chief support from the taxpayer;

(ii) under the age of twenty-one; and

(iii) enrolled in an accredited school or college or is incapable of self-support because of mental or physical defects.

(b) For purposes of this item, a special needs child is a person who is:

(i) under eighteen at the time of adoption;

(ii) the dependent of a public or private nonprofit adoption agency prior to the adoption;

(iii) legally free for adoption; and

(iv) unlikely to be adopted without assistance as determined by the South Carolina Department of Social Services because of conditions such as ethnic minority status, age, sibling group membership, medical condition, or physical, mental, or emotional handicaps.

(c) The entire deduction is allowed for a taxable year even if the special needs child survives for only part of the taxable year.

(8) RESERVED.

(9) DELETED.

(10)(a) A deduction calculated as provided in this item for a volunteer firefighter, rescue squad member, volunteer member of a Hazardous Materials (HAZMAT) Response Team, reserve police officer, Department of Natural Resources deputy enforcement officer, a member of the State Guard, or a volunteer state constable appointed pursuant to Section 23-1-60 for the purpose of assisting named law enforcement agencies and who has been designated by the State Law Enforcement Division as a state constable not otherwise eligible for this exemption.

(b) An individual may receive only one deduction pursuant to this item. The Revenue and Fiscal Affairs Office annually shall estimate a maximum deduction that may be permitted under this section for a taxable year based on an individual income tax revenue loss of three million one hundred thousand dollars attributable to this deduction and shall certify that maximum deduction to the Department of Revenue and for the applicable taxable year, the maximum deduction amount must not exceed the lesser of the certified estimate or three thousand dollars.

(c)(i) Only a volunteer earning a minimum number of points pursuant to Section 23-9-190 is eligible for this deduction unless otherwise provided in this item.

(ii) In the case of a reserve police officer and in lieu of minimum points determining eligibility, this deduction is allowed only if the reserve police officer's coordinator-supervisor certifies in writing to the officer that the officer met all requirements of Chapter 28, Title 23 applicable to a reserve police officer for the entire taxable year.

(iii) In the case of a Department of Natural Resources deputy enforcement officer and in lieu of minimum points determining eligibility, this deduction is allowed only if the deputy enforcement officer's supervisor certifies in writing to the officer that the officer met all requirements of Section 50-3-315 for the entire taxable year.

(iv) In the case of a member of the State Guard and in lieu of minimum points determining eligibility, this deduction is allowed only if the State Guard member completes a minimum of sixteen hours of training or drill each month, equating to one hundred ninety-two hours a year, and the member's commanding officer certifies in writing to the member that the member met these requirements.

(v) In the case of a volunteer state constable and in lieu of minimum points determining eligibility, this deduction is allowed only if the volunteer state constable completes a minimum logged service time of two hundred forty hours per year and has been designated by the State Law Enforcement Division as a state constable before the taxable year for which the deduction is first claimed and if the volunteer state constable is current with the required SLED approved annual training for constables for the most recently completed fiscal year as evidenced by a copy of the documentation provided to SLED of this annual training filed with the volunteer state constable's state income tax return.

(d) These certifications from supervisors of taxpayers claiming the deduction must be on a form approved by the department. The department may require a copy of the certification be attached to the taxpayer's income tax return or otherwise be made available to the department.

(11) contributions to the South Carolina Tuition Prepayment Program to the extent provided in Section 59-4-100 and to the South Carolina College Investment Program to the extent provided in Section 59-2-80.

(12)(a) Contributions made to each investment trust account created pursuant to Article 3, Chapter 5, Title 11, or a qualified account under Section 529A located in another state, by a resident of this State or a nonresident required to file a State of South Carolina income tax return up to the limit of maximum contributions allowed to such accounts under Section 529A of the federal Internal Revenue Code of 1986, as amended, including funds transferred to an investment trust account from another qualified plan, as allowable under Section 529A of the federal Internal Revenue Code of 1986, as amended.

(b) Any interest, dividends, gains, property, or income accruing on the payments made to an investment trust agreement pursuant to Article 3, Chapter 5, Title 11, or on any account in the South Carolina ABLE Savings Expense Fund or a qualified fund under Section 529A located in another state, must be excluded from the gross income of any such account owner, contributor, or beneficiary for purposes of South Carolina income taxes, to the extent the amounts remain on deposit in the South Carolina ABLE Savings Expense Fund or are withdrawn pursuant to a qualified withdrawal.

(c) The earnings portion of any withdrawals from an account that are not qualified withdrawals must be included in the gross income of the resident recipient of the withdrawal for purposes of South Carolina income taxes in the year of the withdrawal. Withdrawals of the principal amount of contributions that are not qualified withdrawals must be recaptured into South Carolina income subject to tax to the extent the contributions were previously deducted from South Carolina taxable income.

HISTORY: 1995 Act No. 76, Section 1; 1997 Act No. 70, Section 5(A); 1997 Act No. 155, Part II, Section 2A; 1998 Act No. 419, Part II, Section 49A; 1999 Act No. 100, Part II, Section 23; 2001 Act No. 72, Section 5, eff July 20, 2001; 2002 Act No. 334, Section 19E, eff June 24, 2002, applicable for taxable years beginning after 2002; 2002 Act No. 363, Section 3A, eff August 2, 2002, applicable for taxable years beginning after 2002; 2004 Act No. 278, Section 1, eff July 16, 2004, applicable for taxable years beginning after 2003; 2005 Act No. 145, Section 11, eff June 7, 2005; 2006 Act No. 242, Section 1, eff March 20, 2006, applicable to taxable years beginning after 2005; 2007 Act No. 110, Section 11.A, eff June 21, 2007, applicable for taxable years beginning after 2005; 2007 Act No. 116, Section 17.A, eff June 28, 2007, applicable for taxable years beginning after 2005; 2008 Act No. 353, Section 2, Pt 12C.1, eff July 1, 2008; 2014 Act No. 134 (H.3089), Sections 1.A, 1.B, eff March 13, 2014; 2016 Act No. 165 (H.3768), Section 2, eff April 29, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2014 Act No. 134, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and applies for taxable years beginning after 2013."

2016 Act No. 165, Section 4, provides as follows:

"SECTION 4. This act takes effect upon approval by the Governor and applies for tax years beginning after 2015."

Effect of Amendment

2014 Act No. 134, Section 1.A, 1.B, in subsection (10)(a), added text related to volunteer state constables; and added subsection (10)(c)(v), relating to volunteer state constables.

2016 Act No. 165, Section 2, added (12).



Section 12-6-1150. Net capital gain; deduction from taxable income for individuals, estates, and trusts.

(A) Individuals, estates, and trusts are allowed a deduction from South Carolina taxable income equal to forty-four percent of net capital gain recognized in this State during a taxable year. In the case of estates and trusts, the deduction is applicable only to income taxed to the estate or trust or individual beneficiaries and not income passed through to nonindividual beneficiaries.

(B)(1) South Carolina income includes capital gains and losses from partnerships and "S" Corporations.

(2) Net capital gain is as defined in Internal Revenue Code, Section 1222 and related sections.

HISTORY: 1995 Act No. 76, Section 1; 2000 Act No. 387, Part II, Section 40B, eff June 30, 2000 and applicable for taxable years beginning after 2000.

Editor's Note

2000 Act No. 387, Part II, Section 40A., provides as follows:

"This section may be cited as the South Carolina Capital Gain Holding Period Reform Act."



Section 12-6-1160. Dependent deduction for resident individual.

A resident individual taxpayer is allowed a deduction for each dependent claimable on the taxpayer's federal income tax return who has not yet attained the age of six years during the applicable tax year. This deduction is contingent upon the identification in the annual general appropriations act of revenues sufficient to offset the revenue loss caused by the exemption. The deduction allowed by this section is an amount equal to a percentage of the federal income tax personal exemption amount allowed for the applicable taxable year as follows:

Taxable year 1994 twenty-five percent Taxable year 1995 fifty percent Taxable year 1996 seventy-five percent Taxable years after 1996 one hundred percent

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-1170. Retirement income deduction from taxable income for individual; Section 12-6-1171 deduction.

(A)(1) An individual taxpayer who is the original owner of a qualified retirement account is allowed an annual deduction from South Carolina taxable income of not more than three thousand dollars of retirement income received. Beginning in the year in which the taxpayer reaches age sixty-five, the taxpayer may deduct not more than ten thousand dollars of retirement income that is included in South Carolina taxable income.

(2) The term "retirement income", as used in this subsection, means the total of all otherwise taxable income not subject to a penalty for premature distribution received by the taxpayer or the taxpayer's surviving spouse in a taxable year from qualified retirement plans which include those plans defined in Internal Revenue Code Sections 401, 403, 408, and 457, and all public employee retirement plans of the federal, state, and local governments, including military retirement.

(3) A surviving spouse receiving retirement income that is attributable to the deceased spouse shall apply this deduction in the same manner that the deduction applied to the deceased spouse. If the surviving spouse also has another retirement income, an additional retirement exclusion is allowed.

(4) The department may require the taxpayer to provide information necessary for proper administration of this subsection.

(B) Beginning for the taxable year during which a resident individual taxpayer attains the age of sixty-five years, the resident individual taxpayer is allowed a deduction from South Carolina taxable income received in an amount not to exceed fifteen thousand dollars reduced by any amount the taxpayer deducts pursuant to subsection (A) not including amounts deducted as a surviving spouse. If married taxpayers eligible for this deduction file a joint federal income tax return, then the maximum deduction allowed is fifteen thousand dollars in the case when only one spouse has attained the age of sixty-five years and thirty thousand dollars when both spouses have attained such age.

(C)(1) Notwithstanding any other provision of this section, if a taxpayer claims a deduction pursuant to Section 12-6-1171, then the deduction allowed by this section must be reduced by the amount the taxpayer deducts pursuant to Section 12-6-1171; however, this subsection does not apply if the deduction claimed pursuant to Section 12-6-1171 is claimed by a surviving spouse.

(2) In the case of married taxpayers who file a joint federal income tax return, the reduction required by item (1) applies to each individual separately, so that the reduction only applies to the amount the individual claiming the deduction pursuant to Section 12-6-1171 otherwise could have claimed pursuant to this section if the individual had not filed a joint return.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 419, Part II, Section 49B; 1999 Act No. 100, Part II, Section 28; 2005 Act No. 161, Section 5, eff June 9, 2005; 2016 Act No. 272 (H.3147), Section 1.A, eff June 7, 2016.

Effect of Amendment

2016 Act No. 272, Section 1.A, added (C), relating to the deduction pursuant to Section 12-6-1171.



Section 12-6-1171. Military retirement income deduction; definitions; surviving spouse.

(A)(1) An individual taxpayer who has military retirement income, each year may deduct an amount of his South Carolina earned income from South Carolina taxable income equal to the amount of military retirement income that is included in South Carolina taxable income, not to exceed seventeen thousand five hundred dollars. In the case of married taxpayers who file a joint federal income tax return, the deduction allowed by this section shall be calculated separately as though they had not filed a joint return, so that each individual's deduction is based on the same individual's retirement income and earned income. For purposes of this item, "South Carolina earned income" has the same meaning as provided in Section 12-6-3330.

(2) Notwithstanding item (1), beginning in the year in which an individual taxpayer reaches age sixty-five, an individual taxpayer who has military retirement income may deduct up to thirty thousand dollars of military retirement income that is included in South Carolina taxable income.

(B) The term "retirement income", as used in this section, means the total of all otherwise taxable income not subject to a penalty for premature distribution received by the taxpayer or the taxpayer's surviving spouse in a taxable year from a qualified military retirement plan. For purposes of a surviving spouse, "retirement income" also includes a retirement benefit plan and dependent indemnity compensation related to the deceased spouse's military service.

(C) A surviving spouse receiving military retirement income that is attributable to the deceased spouse shall apply this deduction in the same manner that the deduction applied to the deceased spouse. If the surviving spouse also has another retirement income, an additional retirement exclusion is allowed.

(D) The department may require the taxpayer to provide information necessary for proper administration of this subsection.

HISTORY: 2016 Act No. 272 (H.3147), Section 1.B, eff June 7, 2016.

Editor's Note

2016 Act No. 272, Section 1.C, provides as follows:

"C. Notwithstanding the deduction allowed pursuant to Section 12-6-1171(A)(1), beginning in tax year 2016, the amount of the deduction shall be five thousand nine hundred dollars, and it shall increase by two thousand nine hundred dollars every year, until it is completely phased in in 2020. Notwithstanding the deduction allowed pursuant to Section 12-6-1171(A)(2), beginning in tax year 2016, the amount of the deduction shall be eighteen thousand dollars, and it shall increase by three thousand dollars every year, until it is completely phased in in 2020."



Section 12-6-1175. Wages paid to unauthorized alien; business expense deduction disallowed.

(A) As used in this section:

(1) "Unauthorized alien" means an unauthorized alien as defined by 8 USC Section 1324A(h)(3).

(2) "Labor services" means the physical performance of services in this State.

(B) On or after January 1, 2009, no wages or remuneration for labor services to an individual of six hundred dollars or more per annum may be claimed and allowed as a deductible business expense for state income tax purposes by a taxpayer if the individual is an unauthorized alien. The provisions of this subsection shall apply whether or not an Internal Revenue Service Form 1099 is issued in conjunction with the wages or remuneration.

(C) This section shall not apply to a business domiciled in this State that is exempt from compliance with federal employment verification procedures under federal law.

(D) This section shall not apply to an individual hired by the taxpayer prior to January 1, 2009.

(E) This section shall not apply to a taxpayer where the individual being paid is not directly compensated or employed by said taxpayer.

(F) This section shall not apply to wages or remuneration paid for labor services to any individual whose employment authorization status was verified in accordance with the provisions of Section 41-8-20.

(G) A taxpayer must not be held liable for failing to comply with the provisions of this section, if, based on a reasonable investigation of the individual, the taxpayer did not know or should not have known that the individual was an unauthorized alien. For purposes of this subsection, a taxpayer shall be deemed to have conducted a reasonable investigation if the individual met the requirements of subsection (F), and the information provided by the individual to the taxpayer was facially correct.

(H) The Director of the South Carolina Department of Revenue is authorized to prescribe forms and promulgate regulations deemed necessary in order to administer and effectuate this section in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

(I) The Director of the Department of Revenue shall send written notice of this section to all South Carolina employers no later than July 1, 2008.

HISTORY: 2008 Act No. 280, Section 7, eff June 4, 2008.



Section 12-6-1190. Cost recovery of retirement benefits from retirement systems maintained by the State or its political subdivisions.

Retirees receiving benefits from the various state retirement systems or any other retirement plan maintained by a political subdivision of this State who have recovered all or a part of their recoverable costs in their retirement benefits for federal income tax purposes before January 1, 1989, are considered to have recovered those costs for purposes of the state income tax. For taxable years beginning after 1988, cost recovery of these retirement benefits is the same for both state and federal income tax purposes.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-1200. Exclusion from taxable income of amounts excluded from federal income tax by United States treaty.

South Carolina taxable income does not include amounts excluded from federal income tax by reason of a treaty of the United States.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-1210. Deductions for capital expenses, depreciation, gains and losses; change in accounting method; certain elections for special tax treatment; provisions of federal law.

(A) If as of January 1, 1985, a taxpayer is for federal income tax purposes amortizing a capital expense paid or incurred before January 1, 1985, as provided in Internal Revenue Code Sections 171 (Amortization of Bond Premium), 174 (Research and Experimental Expenditures), 185 (Amortization of Railroad Grading and Tunnel Bores), 189 (Amortization of Real Property Construction Period Interest and Taxes), or 194 (Amortization of Reforestation Expenditures), the taxpayer is allowed to deduct for South Carolina income tax purposes the amount amortized and deducted for federal income tax purposes. At the expiration of the amortization for federal income tax purposes, the taxpayer may continue to amortize, for South Carolina income tax purposes, the balance of the capital expense, if any, using the same rate of amortization until the cost of the item has been fully amortized for South Carolina income tax purposes.

(B) Except as provided in subsection (C), if, as of January 1, 1985, a taxpayer is deducting the cost of personal property placed in service before 1985, or the cost of improvements to real property paid or incurred before January 1, 1985, as provided in Internal Revenue Code Section 168, the taxpayer is allowed for South Carolina income tax purposes the same annual deduction as allowed for federal tax purposes. Beginning with the year following the expiration of the deductions for federal tax purposes, the balance of the deductible cost, if any, may be deducted at the rate of fifty percent a year for personal property and twenty percent a year for real property improvements, until the entire deductible cost has been deducted for South Carolina income tax purposes. The deduction authorized by this subsection may not exceed the taxpayer's depreciable basis.

(C) If a taxpayer has a higher basis in assets for South Carolina income tax purposes, the taxpayer may continue to depreciate the assets, to the extent depreciable, in the manner in which the assets were being depreciated before January 1, 1985, if the higher basis is the result of:

(1) a taxable corporate liquidation before January 1, 1985;

(2) an exchange of property before January 1, 1985, that qualified under Internal Revenue Code Section 1031, but did not similarly qualify under Section 12-7-930, as in effect on December 31, 1984, as a result of the property received in the exchange not having a situs in South Carolina; or

(3) Internal Revenue Code Section 179 before January 1, 1985.

(D) If a taxpayer is reporting income from a corporate liquidation distribution under Internal Revenue Code Section 337 using the installment method of reporting or from an installment sale under Internal Revenue Code Section 453, and the taxpayer has previously reported all the gain for South Carolina income tax purposes, then South Carolina taxable income must be reduced by the amount of the installment gain. If a taxpayer has elected installment sale reporting for South Carolina purposes and not federal purposes, the taxpayer shall continue to report gain on the South Carolina tax return in addition to income otherwise taxable.

(E) A taxpayer reporting income or deducting expenses over a time period as a result of a change of accounting method or accounting year, shall report income or deduct expenses in the manner provided in the Internal Revenue Code and approved by the Internal Revenue Service. At the expiration of the authorized adjustment period, the balance of the income or expense must be reported or deducted in the same manner and amount for South Carolina income tax purposes until all of the income or expenses have been fully reported or deducted.

(F) If a South Carolina taxpayer had a valid "S" election in effect for federal tax purposes before January 1, 1985, but has not elected that treatment for South Carolina income tax purposes, the taxpayer may at its option continue to be subject to the tax provided in Section 12-6-530 or the taxpayer may affirmatively elect South Carolina "S" Corporation status. The election may be made by filing a statement or federal "S" Corporation election with all of the shareholders consenting to the state election or all shareholders can indicate their consent by reporting the "S" Corporation income or loss on their individual or composite South Carolina return(s).

(G) If before January 1, 1985, a taxpayer has made an election pursuant to Internal Revenue Code Section 83(b) (Election to Include Property Transferred in Connection with Performance of Services in the Year of Transfer), the election is not effective for South Carolina income tax purposes unless the taxpayer reported income in a manner consistent with the election on the South Carolina income tax return for the year of the election. Otherwise, the taxpayer is taxed under the provisions of Internal Revenue Code Section 83 when income is otherwise realized and recognized as though no Section 83(b) election had been made.

(H) An incentive stock option issued under Internal Revenue Code Section 422A is considered a qualified option or incentive stock option for South Carolina income tax purposes whether granted before or after January 1, 1985.

(I) A taxpayer may not deduct a capital loss carryover under Internal Revenue Code Section 1212 from a tax year before January 1, 1985, for South Carolina income tax purposes.

(J) A net operating loss carryforward under Section 12-7-705 as in effect on December 31, 1984, is allowed for South Carolina income tax purposes before loss carryforwards pursuant to the Internal Revenue Code Section as modified by Article 9 of this chapter, but the same loss may not be deducted more than once. A net operating loss that has not expired before January 1, 1985, expires under the rules provided in Internal Revenue Code Section 172.

(K) A taxpayer receiving an annuity before January 1, 1985, that is subject to tax pursuant to Internal Revenue Code Section 72 shall continue to report income from the annuity in the manner provided in Section 12-7-560(2) in effect on December 31, 1984.

(L) If a taxpayer is subject to the provisions of Internal Revenue Code Sections 483 (Interest on Certain Deferred Payments) or 1271 through 1288 (Special Rules for Bonds and Other Debt Instruments) as a result of a contract entered into before 1985, then no recomputation of principal and income is required.

(M) For a taxable year beginning after December 31, 1984, to the extent gross income, adjusted gross income, or taxable income of any taxpayer is affected by a provision of federal law enacted before January 1, 1985, which provision is not contained in the Internal Revenue Code, the provision is applicable in determining the South Carolina gross, adjusted gross, and taxable income of the taxpayer in the appropriate taxable year.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-1220. Individual Development Account.

Families on AFDC and those not receiving welfare but whose household income falls below one hundred eighty-five percent of the federal poverty level may own an Individual Development Account. Contributions to and interest on these accounts are tax free, and a recipient may accrue up to ten thousand dollars in the account. Withdrawals used for education or job training or to start a business or to purchase a home are tax free. Withdrawals for other purposes are not tax free.

The State shall seek a waiver from the federal government providing that no lump sum payment of ten thousand dollars or less deposited in an Individual Development Account within thirty days of receipt will make the family ineligible for receipt of AFDC.

HISTORY: 1995 Act No. 102, Part IV, Section 4.



Section 12-6-1610. Definitions.

As used in this article:

(1) "Qualified catastrophe expenses" mean expenses paid or incurred by reason of a major disaster that has been declared by the Governor to be an emergency by executive order.

(2) "Qualified deductible" means the deductible for the individual's homeowner's policy for a taxpayer's legal residence.

(3) "Legal residence" means the taxpayer's legal residence pursuant to Section 12-43-220(c).

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-1620. "Catastrophe Savings Account" defined; exemptions allowed; contributable amount; attachment and garnishment.

(A)(1) An individual taxpayer is allowed a deduction from the tax imposed pursuant to Section 12-6-510 for amounts contributed to a Catastrophe Savings Account in accordance with subsection (B)(3); and

(2) all interest income earned by the Catastrophe Savings Account is exempt from the tax imposed pursuant to Section 12-6-510 as provided in this article.

(B)(1) As used in this article, "Catastrophe Savings Account" means a regular savings account or money market account established by an insurance policyholder for residential property in this State to cover an insurance deductible under an insurance policy for the taxpayer's legal residence property that covers hurricane, rising floodwaters, or other catastrophic windstorm event damage or by an individual to cover self-insured losses for the taxpayer's legal residence from a hurricane, rising floodwaters, or other catastrophic windstorm event. The account must be labeled as a Catastrophe Savings Account in order to qualify as a Catastrophe Savings Account as defined in this article. A taxpayer shall establish only one Catastrophe Savings Account and shall specify that the purpose of the account is to cover the amount of insurance deductibles and other uninsured portions of risks of loss from hurricane, rising floodwater, or other catastrophic windstorm event.

(2) A Catastrophe Savings Account is not subject to attachment, levy, garnishment, or legal process in this State.

(3) The total amount that may be contributed to a Catastrophe Savings Account must not exceed:

(a) in the case of an individual whose qualified deductible is less than or equal to one thousand dollars, two thousand dollars;

(b) in the case of an individual whose qualified deductible is greater than one thousand dollars, the amount equal to the lesser of fifteen thousand dollars or twice the amount of the taxpayer's qualified deductible; or

(c) in the case of a self-insured individual who chooses not to obtain insurance on his legal residence, two hundred fifty thousand dollars, but shall not exceed the value of the individual taxpayer's legal residence.

(4) If a taxpayer contributes in excess of the limits provided in item (3), the taxpayer shall withdraw the amount of the excess contributions and include that amount in South Carolina income for purposes of Section 12-6-510 in the year of withdrawal.

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-1630. Taxation of distributions or at death of account owner.

(A) A distribution from a Catastrophe Savings Account must be included in the income of the taxpayer unless the amount of the distribution is used to cover qualified catastrophe expenses.

(B) No amount is included in income, pursuant to subsection (A) of this section, if the qualified catastrophe expenses of the taxpayer during the taxable year are equal to or greater than the aggregate distributions during the taxable year.

(C) If aggregate distributions exceed the qualified catastrophe expenses during the taxable year, the amount otherwise included in income must be reduced by the amount of the distributions for qualified catastrophe expenses.

(D)(1) The tax paid pursuant to Section 12-6-510 attributable to a taxable distribution must be increased by two and one-half percent of the amount which is includable in income.

(2) This additional tax does not apply if the:

(a) taxpayer no longer owns a legal residence that qualifies under Section 12-43-220(C); or

(b) distribution is from an account conforming with Section 12-6-1620(B)(3)(c) and is made on or after the date on which the taxpayer attains the age of seventy.

(E)(1) No amount is includable in taxable income, pursuant to subsection (A) of this section, if the distribution is from an account conforming with Section 12-6-1620(B)(3)(a) or (b) and is made on or after the date on which the taxpayer attains the age of seventy.

(2) If a taxpayer receives a nontaxable distribution under this subsection, the taxpayer must not make further contributions to any Catastrophe Savings Account.

(F) If a taxpayer who owns a Catastrophe Savings Account dies, his account is included in the income of the person who receives the account, unless that person is the surviving spouse of the taxpayer. Upon the death of the surviving spouse, the account is included in the income of the person who receives the account. The additional tax in subsection (D) does not apply to distribution on death of the taxpayer or the surviving spouse.

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-1710. Taxation of part-year resident.

An individual who is a part-year resident of South Carolina may:

(1) report and compute South Carolina tax as if the individual was a resident for the entire year and use the credit provided in Section 12-6-3400; or

(2) report and compute South Carolina tax as a nonresident individual as provided in Section 12-6-1720, except that for purposes of this computation, South Carolina taxable income for that period during which the individual was a resident includes all items of income, gain, loss, or deductions that a resident would be required to include under Section 12-6-560.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-1720. Taxable income of nonresident individual, trust, estate, or beneficiary; modifications, adjustments, and allocations.

A nonresident individual, a nonresident trust, a nonresident estate, and a nonresident beneficiary shall report and compute South Carolina taxable income as a resident taxpayer of this State subject to the following modifications:

(1) South Carolina taxable income, gains, losses, or deductions include only amounts attributable to:

(a) the ownership of any interest in real or tangible personal property located in this State;

(b) a business, trade, profession, or occupation carried on in this State or compensation for services performed in this State. If a business, trade, profession, or occupation is carried on or compensation is for services performed partly within and partly without this State, the amount allocable or apportionable to this State under Article 17 of this chapter must be included in South Carolina income;

(c) income from intangible personal property, including annuities, dividends, interest, and gains that is derived from property employed in a trade, business, profession, or occupation carried on in this State. For purposes of this item, a taxpayer, other than a dealer holding property primarily for sale to customers in the ordinary course of the nonresident's trade or business, is not considered to carry on a business, trade, profession, or occupation in South Carolina solely by reason of the purchase and sale of property for the nonresident's own account;

(d) the distributive share of the South Carolina portion of partnership, "S" Corporation, estate, and trust income, gains, losses, and deductions;

(e) lottery or bingo winnings.

(2) The South Carolina taxable income of a nonresident individual, nonresident estate, or nonresident trust must be adjusted as follows:

(a)(i) For a nonresident individual, the personal exemptions and the applicable standard deduction or itemized deductions must be reduced to an amount which is the same proportion as South Carolina adjusted gross income is to federal adjusted gross income.

(ii) For a nonresident estate or nonresident trust, the personal exemption and itemized deductions must be reduced to an amount which is the same proportion as South Carolina gross income is to federal gross income.

(b) For purposes of the computation in item (2)(a), South Carolina adjusted gross income means the adjusted gross income of the taxpayer calculated as provided in Section 12-6-1720(1). Adjustments to gross income authorized by Internal Revenue Code Section 62 must be apportioned based on the ratio of South Carolina gross income to federal gross income. However, if the adjustment is directly connected with an item of gross income, the adjustment is allowed only to the extent the item of income is taxable in this State.

(3) The South Carolina taxable income of a nonresident estate or nonresident trust as determined in items (1) and (2) of this section must be allocated among the estate or trust and its beneficiaries, including solely for purposes of this allocation, resident beneficiaries, in proportion to their respective shares of federal distributable net income.

If for the taxable year the estate or trust does not have distributable net income for federal tax purposes, the South Carolina taxable income must be allocated between the estate or trust and its beneficiaries as follows:

(a) The personal representative or trustee shall recompute distributable net income in the same manner as federal distributable net income but including only those items which enter into the computation of the South Carolina taxable income of a nonresident estate or nonresident trust.

(b) The South Carolina taxable income of a nonresident estate or nonresident trust must then be allocated among the estate or trust and its beneficiaries, including solely for purposes of this allocation, resident beneficiaries, in proportion to their respective shares of this recomputed distributable net income.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 161, Section 6, eff June 9, 2005.



Section 12-6-2210. Taxation of business; determination whether entirely or partly transacted or conducted within State.

(A) If the entire business of a taxpayer is transacted or conducted within this State, the income tax as provided in this chapter is measured by the entire net income of the taxpayer for the taxable year. The entire business of the taxpayer is transacted or conducted within the State if the taxpayer is not subject to a net income tax or a franchise tax measured by net income in another state, the District of Columbia, a territory or possession of the United States, or a foreign country, and would not be subject to a net income tax in another taxing jurisdiction if the other taxing jurisdiction adopted the net income tax laws of this State.

(B) If a taxpayer is transacting or conducting business partly within and partly without this State, the South Carolina income tax is imposed upon a base which reasonably represents the proportion of the trade or business carried on within this State. A taxpayer subject to taxation under this section is considered to have been transacting or conducting business partly within and partly without the State if the taxpayer is subject to a net income tax or a franchise tax measured by net income in another state, the District of Columbia, a territory or possession of the United States, or a foreign country, or would be subject to the net income tax in any other taxing jurisdiction if the other taxing jurisdiction adopted the net income tax laws of this State.

HISTORY: 1995 Act No. 76, Section 1; 2001 Act No. 89, Section 8, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



Section 12-6-2220. Allocation of interest, dividends, rents and royalties, gains and losses, and income from personal services.

The following items of income must be directly allocated and excluded from the apportioned income and the apportionment factors:

(1) Interest received from intangible property not connected with the taxpayer's business, less all related expenses, is allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(2) Dividends received from corporate stocks not connected with the taxpayer's business, less all related expenses, are allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(3) Rents and royalties received from the lease or rental of real estate or tangible personal property, less all related expenses, are allocated to the state where the property was located at the time the income was derived providing the property was not used in or connected with the taxpayer's trade or business during the taxable year.

(4) Gains and losses from the sale of real property less all related expenses are allocated to the state in which the real property is located except to the extent that gain represents the return of amounts deducted as depreciation. The amount of gain which represents the return of amounts deducted as depreciation is allocated to this State to the extent of depreciation previously deducted in computing South Carolina taxable income.

(5) Gains and losses from sales of intangible personal property not connected with the business of the taxpayer and not held for sale to customers in the regular course of business, less all related expenses, are allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(6) All income from personal services received by a resident individual is allocated to this State. All income from personal services received by a nonresident individual for services rendered in this State is allocated to this State.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 12.A, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 12.B, provides as follows:

"Section 12-6-2220(2) of the 1976 Code, as amended by this section, applies for taxable years beginning after 2004."



Section 12-6-2230. Allocation of income not allocated under Section 12-6-2220.

Any income, less all related expenses, which is not allocated under Section 12-6-2220 and not properly includable in the net apportionable income of taxpayers engaged in interstate commerce under the Constitution of the United States because it is unrelated to the business activity of the taxpayer conducted partly within and partly without this State, is allocated to the state in which the business situs of the investment is located. If the business situs of the investment is partly within and partly without South Carolina, the investment is apportioned using the same formula used for apportioning the net income of the corporation.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2240. Apportionment of all income remaining after allocation.

All income remaining after allocation pursuant to Sections 12-6-2220 and 12-6-2230 is apportioned in accordance with Section 12-6-2252, or one of the special apportionment formulas provided in Sections 12-6-2290 through 12-6-2310.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 55.B, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 60.E, eff June 28, 2007, effective for tax years after 2010.

Editor's Note

2007 Act No. 110, Section 55.E and 2007 Act No. 116, Section 60.B provide as follows:

"This section takes effect for tax years after 2010."



Section 12-6-2252. Allocation and apportionment of business income.

(A) A taxpayer whose principal business in this State is (i) manufacturing or a form of collecting, buying, assembling, or processing goods and materials within this State, or (ii) selling, distributing, or dealing in tangible personal property within this State, shall make returns and pay annually an income tax that includes its income apportioned to this State. Its income apportioned to this State is determined by multiplying the net income remaining after allocation pursuant to Sections 12-6-2220 and 12-6-2230 by the sales factor defined in Section 12-6-2280.

(B) If a sales factor does not exist, the remaining net income is apportioned to the business's principal place of business.

HISTORY: 2007 Act No. 110, Section 50.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 55.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



Section 12-6-2280. Sales factor; definitions.

(A) The sales factor is a fraction in which the numerator is the total sales of the taxpayer in this State during the taxable year and the denominator is the total sales of the taxpayer everywhere during the taxable year.

(B) The term "sales in this State" includes sales of goods, merchandise, or property received by a purchaser in this State. The place where goods are received by the purchaser after all transportation is completed is considered the place at which the goods are received by the purchaser. Direct delivery into this State by the taxpayer to a person designated by a purchaser constitutes delivery to the purchaser in this State.

(C) Sales of tangible personal property to the United States government are not included in the numerator or the denominator of the sales factor. Only sales for which the United States government makes direct payment to the seller pursuant to the terms of a contract constitute sales to the United States government.

(D) For purposes of this section, items included in sales are as provided in Section 12-6-2295.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 53.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 58.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



Section 12-6-2290. Apportionment of remaining net income from principal profits or income derived from sources not otherwise described by this chapter.

If the principal profits or income of a taxpayer are derived from sources other than those described in Section 12-6-2252 or Section 12-6-2310, the taxpayer shall apportion its remaining net income using a fraction in which the numerator is gross receipts from within this State during the taxable year and the denominator is total gross receipts from everywhere during the taxable year. For purposes of this section, items included in gross receipts are as provided in Section 12-6-2295.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 54.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 110, Section 55.C, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 59.A, eff June 28, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 60.C, eff June 28, 2007, applicable for tax years after 2010.

Editor's Note

2007 Act No. 110, Section 55.E and 2007 Act No. 116, Section 60.E provide as follows:

"This section takes effect for tax years after 2010."



Section 12-6-2295. Items included and excluded from terms "sales" and "gross receipts".

(A) The terms "sales" as used in Section 12-6-2280 and "gross receipts" as used in Section 12-6-2290 include, but are not limited to, the following items if they have not been separately allocated:

(1) receipts from the sale or rental of property maintained for sale or rental to customers in the ordinary course of the taxpayer's trade or business including inventory;

(2) receipts from the sale of accounts receivable acquired in the ordinary course of trade or business for services rendered or from the sale or rental of property maintained for sale or rental to customers in the ordinary course of the taxpayer's trade or business if the accounts receivable were created by the taxpayer or a related party. For purposes of this item, a related person includes a person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code;

(3) receipts from the use of intangible property in this State including, but not limited to, royalties from patents, copyrights, trademarks, and trade names;

(4) net gain from the sale of property used in the trade or business. For purposes of this subsection, property used in the trade or business means property subject to the allowance for depreciation, real property used in the trade or business, and intangible property used in the trade or business which is:

(a) not property of a kind that properly would be includible in inventory of the business if on hand at the close of the taxable year; or

(b) held by the business primarily for sale to customers in the ordinary course of the trade or business;

(5) receipts from services if the entire income-producing activity is within this State. If the income-producing activity is performed partly within and partly without this State, sales are attributable to this State to the extent the income-producing activity is performed within this State;

(6) receipts from the sale of intangible property which are unable to be attributed to any particular state or states are excluded from the numerator and denominator of the factor.

(B) The terms "sales" as used in Section 12-6-2280 and "gross receipts" as used in Section 12-6-2290 do not include:

(1) repayment, maturity, or redemption of the principal of a loan, bond, or mutual fund or certificate of deposit or similar marketable instrument;

(2) the principal amount received under a repurchase agreement or other transaction properly characterized as a loan;

(3) proceeds from the issuance of the taxpayer's stock or from sale of treasury stock;

(4) damages and other amounts received as the result of litigation;

(5) property acquired by an agent on behalf of another;

(6) tax refunds and other tax benefit recoveries;

(7) pension reversions;

(8) contributions to capital, except for sales of securities by securities dealers;

(9) income from forgiveness of indebtedness; or

(10) amounts realized from exchanges of inventory that are not recognized by the Internal Revenue Code.

HISTORY: 2007 Act No. 110, Section 51.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 56.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



Section 12-6-2300. Apportionment of United States source income for business incorporated in foreign country.

A business incorporated in a foreign country is required to apportion only United States source income as determined for federal purposes on Form 1120F if elected. No change in the election may be made without permission of the department. Income must be apportioned using rules provided for apportionment in this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2310. Income remaining after allocation for certain companies; factors to be used for apportionment.

The income remaining after allocation for the following companies must be apportioned using the following factors:

(1)(a) Railroad companies shall use a fraction in which the numerator is railway operating revenue from business done within this State during the taxable year and the denominator is total railway operating revenue from all business done by the taxpayer as shown by its records kept in accordance with the Uniform System of Accounts prescribed by the Interstate Commerce Commission.

(b) If the department finds that the accounting records of a taxpayer do not accurately reflect the division of revenue by state lines as to each transaction involving interstate revenue, the department may adopt rules and promulgate regulations which determine averages which approximate with reasonable accuracy the proportion of interstate revenue actually earned upon lines in this State.

(c) For purposes of this item:

(i) "Railway operating revenue from business done within this State" means railway operating revenue from business wholly within this State, plus the equal mileage proportion within this State of each item of railway operating revenue received from the interstate business of the taxpayer.

(ii) "Equal mileage proportion" means the proportion which the distance of movement of property and passengers over lines in this State bears to the total distance of movement of property and passengers over lines of the taxpayer receiving the revenues.

(iii) "Interstate business" means railway operating revenue from the interstate transportation of persons or property into, out of, or through this State.

(2) Motor carriers of property and passengers shall use a fraction in which the numerator is vehicle miles within this State during the taxable year and the denominator is total vehicle miles everywhere during the taxable year.

(3) Telephone service companies shall use a fraction in which the numerator is gross receipts in this State during the taxable year and the denominator is total gross receipts everywhere. The term "gross receipts in this State" includes gross revenues derived from services rendered wholly within this State, plus that portion of the company's interstate revenues attributable to this State in accordance with the Federal Communications Standard Classification of Accounts.

(4) Pipeline companies shall use a fraction in which the numerator is the revenue ton miles (one ton of solid property transported one mile), revenue barrel miles (one barrel of liquid property transported one mile), or revenue cubic foot miles (one cubic foot of gaseous property transported one mile) within this State during the taxable year and the denominator is the total revenue ton miles, revenue barrel miles, or revenue cubic foot miles, of the taxpayer everywhere during the taxable year.

(5) Airline companies shall use a fraction in which the numerator is revenue tons loaded and unloaded in this State during the taxable year, and the denominator is revenue tons loaded and unloaded everywhere during the taxable year. A revenue ton is a short ton (two thousand pounds) and is computed by using a standard weight of one hundred ninety pounds a passenger (including free baggage) multiplied by the number of passengers loaded and unloaded plus the tons of airmail, express, and freight loaded and unloaded within and without this State.

(6) Shipping lines. Where the income is derived principally from the operation of a shipping line, the corporation shall apportion its net apportionable income to South Carolina on the basis of the ratio of revenue tons loaded and unloaded within and without the State for such year. A revenue ton is a short ton (two thousand pounds) and must be computed using a standard weight of one hundred ninety pounds per passenger (including free baggage) multiplied by the number of passengers loaded and unloaded.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2320. Allocation and apportionment of taxpayer's income when provisions unfairly represent taxpayer's business activity; agreement with taxpayer; provision for taxpayer constructing or operating qualified recycling facility.

(A) If the allocation and apportionment provisions of this chapter do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for, or the department may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) separate accounting;

(2) the exclusion of one or more of the factors;

(3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in the State; or

(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

(B)(1) For the purposes of this chapter, the department may enter into an agreement with the taxpayer establishing the allocation and apportionment of the taxpayer's income for a period not to exceed five years, if the following conditions are met:

(a) the taxpayer is planning a new facility in this State or an expansion of an existing facility;

(b) the taxpayer asks the department to enter into a contract under this subsection reciting an allocation and apportionment method; and

(c) after reviewing the taxpayer's proposal and planned new facility or expansion, the Advisory Coordinating Council for Economic Development certifies that the new facility or expansion will have a significant beneficial economic effect on the region for which it is planned and that its benefits to the public exceed its costs to the public. It is within the Advisory Coordinating Council for Economic Development's sole discretion to determine whether a new facility or expansion has a significant economic effect on the region for which it is planned.

(2) For the purposes of this subsection the word "taxpayer" includes any one or more of the members of a controlled group of corporations authorized to file a consolidated return under Section 12-6-5020. Also, the word "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(3) Notwithstanding the provisions of item (1), the department may enter into an agreement with the taxpayer establishing the allocation and apportionment of the taxpayer's income for a period not to exceed ten years if the following conditions are met:

(a)(i) the taxpayer is planning a new facility in this State or an expansion of an existing facility and the new or expanded facility results in a total investment of at least ten million dollars and the creation of at least two hundred new full-time jobs, with an average cash compensation level for the new jobs of more than three times the per capita income of this State at the time the jobs are filled which must be within five years of the Advisory Coordinating Council for Economic Development's certification. Per capita income for the State shall be determined by using the most recent data available from the Revenue and Fiscal Affairs Office; or

(ii) the taxpayer is planning a new facility in this State and invests at least seven hundred fifty million dollars in real or personal property or both in a single county in this State and creates at least three thousand eight hundred full-time new jobs, as those terms are defined in Section 12-6-3360(M), within the county. The taxpayer has seven years from the date it makes the notification provided for in subitem (b) of this item to make the required investment and create the required number of jobs;

(b) the taxpayer asks the department to enter into a contract under this subsection reciting an allocation and apportionment method; and

(c) after reviewing the taxpayer's proposal and planned new facility or expansion, the Advisory Coordinating Council for Economic Development certifies that the new facility or expansion will have a significant beneficial economic effect on the region for which it is planned and that its benefits to the public exceed its costs to the public. It is within the Advisory Coordinating Council for Economic Development's sole discretion to determine whether a new facility or expansion has a significant economic effect on the region for which it is planned.

(4) The taxpayer may begin operating under the agreement beginning with the tax year in which the agreement is executed. If the taxpayer fails to meet the requirements of subitem (3)(a)(ii), the department may assess any tax due as a result of the taxpayer's failure to meet the requirements of subitem (3)(a)(ii). For any subsequent year that the taxpayer fails to maintain three thousand eight hundred full-time new jobs, then the department may assess any tax due for that year.

(C) Notwithstanding the provisions of this section, a taxpayer who is constructing or operating a qualified recycling facility as defined in Section 12-6-3460 may petition the department for the use of separate accounting with respect to all or any part of the taxpayer's or taxpayer's subsidiaries' business activities or for the use of any other method to determine the taxpayer's or taxpayer's subsidiaries' taxable income. The department shall forward the petition with its comments concerning the economic impact of the suggested method to the Advisory Coordinating Council for Economic Development. The department may approve the petition upon certification of the Advisory Coordinating Council for Economic Development that the benefits to the public exceed the costs to the public.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 462, Section 8A; 1999 Act No. 100, Part II, Section 57; 2009 Act No. 124, Section 1.A, eff November 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2009 Act No. 124, Section 1.B, provides as follows:

"This section is effective on November 1, 2009, and item (3)(a)(ii) only applies to a taxpayer entering into an agreement prior to October 31, 2015."



Section 12-6-2810. Deferral of taxes on income attributable to increase in gross income from foreign trading receipts.

Payment of tax otherwise due under this chapter on income attributable to the increase in gross income from foreign trading receipts may be deferred until the taxpayer intentionally ceases exporting property, or until after three taxable years in which the taxpayer has no gross income from foreign trading receipts, whichever is earlier, provided the base amount defined in Section 12-6-2850(3) does not exceed five million dollars, and the taxpayer pays interest annually on the aggregate deferred tax at the base period T-bill rate. The interest is due on the date the taxpayer is required to file the annual return required by this chapter without regard to any extension.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2820. Date deferred payments are due and payable; payment of taxes at accelerated rate; effect of taxpayer's failure to pay interest.

(A) All deferred tax payments attributable to a particular taxable year are due and payable no later than the annual return filing date for the fifth taxable year following the taxable year for which the payment of the tax was first deferred. A taxpayer may pay deferred taxes at an accelerated rate. Failure to pay deferred taxes as required renders the taxpayer ineligible to defer payment of taxes for a subsequent tax year.

(B) If the taxpayer fails to pay the interest as required in Section 12-6-2810, all taxes deferred pursuant to this article are due and payable on the due date of the unpaid interest and may be collected as taxes are collected. No interest is due on amounts deferred for less than an entire taxable year.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2830. Inapplicability of time limitation on assessment and collection of taxes to taxes deferred.

The three-year limitation on assessment and collection of taxes in Sections 12-54-80 and 12-54-85 do not apply to the assessment of taxes deferred pursuant to this article. The three-year assessment period for purposes of the article begins when a return is filed under Section 12-6-2820.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2840. Effective date of article; inapplicability of article to domestic international sales corporations or foreign sales corporations.

This article:

(1) is effective for taxable years beginning after December 31, 1985; and

(2) does not apply to taxpayers who form domestic international sales corporations or foreign sales corporations pursuant to the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-2850. Definitions.

For purposes of this article:

(1) "Export property" means property manufactured, produced, grown, or extracted to which value is added in this State for direct use, consumption, or disposition outside the United States.

(2) "Foreign trading receipts" means receipts from invoices issued by a seller directly to an unrelated purchaser outside the United States from:

(a) the sale, exchange, or other disposition of export property outside the United States;

(b) the lease or rental of export property that is used by the lessee outside the United States;

(c) the performance of services that is related and subsidiary to the sale, exchange, lease, rental, or other disposition of export property outside the United States by the South Carolina taxpayer including, but not limited to, maintenance and training services;

(d) the performance of engineering, architectural, or consulting services for projects located outside the United States.

(3) "Increase in gross income from foreign trading receipts" is the amount by which the gross income from foreign trading receipts during the applicable tax year exceeds a base amount equal to the average of annual gross income from foreign trading receipts over the three taxable years before the applicable taxable year.

(4) "Base period T-bill rate" means the annual rate of interest determined by the department to be equivalent to the average investment yield of United States Treasury bills with maturities of fifty-two weeks which were auctioned during the one-year period ending on September thirtieth of the calendar year ending with or of the most recent calendar year ending before the close of the tax year of the taxpayer.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3310. Tax credits; timeframe for use; pass through and calculation of shareholder credit; limited liability companies.

(A) Credits allowed in this article are nonrefundable and may be used only in the year generated unless otherwise provided.

(B)(1) Unless specifically prohibited, an "S" corporation, limited liability company taxed as a partnership, or partnership that qualifies for a credit pursuant to this article may pass through the credit earned to each shareholder of the "S" corporation, member of the limited liability company, or partner of the partnership.

(2) A credit earned by an "S" corporation owing corporate level income tax must first be used at the entity level. Only the remaining credit passes through to the shareholders of the "S" corporation.

(3) The amount of the credit allowed a shareholder, partner, or member is equal to the percentage of the shareholder's stock ownership, partner's interest in the partnership, or member's interest in the limited liability company for the taxable year multiplied by the amount of the credit earned by the entity and available for pass through. Limitations upon reduction of income tax liability by use of a credit are computed based on the shareholder's, partner's, or member's tax liability. The credit is allowed against the type of tax or taxes specifically provided by the credit in this article.

(C) A limited liability company not organized as a legal entity which is a taxpayer, a corporation, or other form of business entity expressly specified as qualifying for the credits allowed pursuant to this article nevertheless qualifies for such credits in a manner consistent with Section 12-2-25 as follows:

(1) Limited liability companies taxed for South Carolina income tax purposes as partnerships shall apply the credits as provided in subsection (B). If a member is an individual, the limited liability company may earn and pass through any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-510. If a member is a corporation, the limited liability company may earn and pass through any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-530.

(2) Limited liability companies taxed for South Carolina income tax purposes as corporations are entitled to all credits otherwise applicable to corporations.

(3) With respect to single members of limited liability companies which are not regarded as a separate entity from its owner, members who are individuals may claim any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-510 and members which are corporations may claim any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-530.

(4) For limited liability companies owned by limited liability companies or other pass through entities described in subsection (B), items (1) through (3) are applied at each successive stage of ownership until the credit is applied against the tax imposed pursuant to either Section 12-6-510 or Section 12-6-530, as applicable.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.N, eff June 18, 2003; 2008 Act No. 313, Section 2.A, eff June 12, 2008; 2008 Act No. 352, Section 2.A, eff June 12, 2008.



Section 12-6-3320. Applicability of federal provisions to all income tax credits available to corporation for state income tax purposes.

The provisions of Internal Revenue Code Section 383 (Special Limitations on Certain Excess Credits) are applicable to all income tax credits available to a corporation for South Carolina income tax purposes.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3330. Two wage earner credit for married individuals filing joint return; computation; definitions; when not allowed.

(A) Married individuals are allowed a two wage earner credit against South Carolina income tax if both spouses have South Carolina earned income and a joint return is filed under the provisions of Section 12-6-5000.

(B) The credit is limited to seven-tenths of one percent multiplied by the lesser of:

(1) fifty thousand dollars; or

(2) the South Carolina qualified earned income of the spouse with the lower South Carolina qualified earned income for the taxable year.

(C)(1) South Carolina qualified earned income is computed as follows:

(a) South Carolina earned income of the spouse for the taxable year as defined in subsection (C)(2); less

(b) the sum of the deductions described in Internal Revenue Code Section 62 (a) paragraphs (1) (Trade and Business Deductions), (2) (Certain Trade and Business Deductions of Employees), (6) (Pension, Profit-Sharing and Annuity Plans of Self-Employed Individuals), (7) (Retirement Savings), and (12)(Certain Required Repayments of Supplemental Unemployment Compensation Benefits) to the extent the deductions are properly allocable to or chargeable against South Carolina earned income.

(2) The term "South Carolina earned income" means income that is earned income within the meaning of Internal Revenue Code Section 911( d)(2) or 401(c)(2) and is taxable in this State, except that:

(a) it does not include an amount:

(i) received from a retirement plan or an annuity;

(ii) paid or distributed from an individual retirement plan as defined in Internal Revenue Code Section 7701(a)(37);

(iii) received as deferred compensation; or

(iv) received for services performed by an individual employed by his spouse within the meaning of Internal Revenue Code Section 3121(b)(3)(B); and

(b) Internal Revenue Code Section 911(d)(2)(B) must be applied without regard to the phrase "not in excess of thirty percent of his share of net profits of such trade or business".

(D) No credit is allowed under this section for a taxable year if either spouse claims the benefits of Internal Revenue Code Sections 911 (Citizens or Residents of the United States Living Abroad) or 931 (Income for Sources within Guam, America Samoa, or the Northern Mariana Islands) for the taxable year.

HISTORY: 1995 Act No. 76, Section 1; 2001 Act No. 89, Section 9, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2017 Act No. 40 (H.3516), Section 17.A, eff May 10, 2017.

Editor's Note

2017 Act No. 40, Sections 17.B, 17.C, provide as follows:

"B. Notwithstanding the increased multiplier of fifty thousand dollars in Section 12-6-3330(B)(1) as amended in this SECTION, the increase must be phased-in in six equal installments of three thousand three hundred thirty-three dollars each tax year until it is fully phased-in in tax year 2023, with the first increase occurring in tax year 2018.

"C. This SECTION takes effect upon approval by the Governor and applies to tax years beginning after 2017."

Effect of Amendment

2017 Act No. 40, Section 17.A, in (B)(1), substituted "fifty thousand dollars" for "thirty thousand dollars".



Section 12-6-3340. Investment tax credit for purchase and installation of certain energy conservation and renewable energy production measures.

(A) A taxpayer may claim as a credit twenty-five percent of all expenditures paid or incurred during the taxable year for the purchase and installation of the following energy conservation and renewable energy production measures:

(1) conservation tillage equipment;

(2) drip/trickle irrigation systems to include all necessary measures and equipment including, but not limited to, dams, pipes, pumps, wells, installation charges and other related expenses; and

(3) dual purpose combination truck and crane equipment.

(B) In the case of pass-through entities, the credit is determined at the entity level and is limited to two thousand five hundred dollars. The maximum amount of credit for all taxpayers, including any credit passed through to the taxpayer from a partnership, "S" Corporation, estate, or trust, is also limited to two thousand five hundred dollars.

(C) The credit may be claimed only one time for each of the three measures.

(D) If the credit exceeds the taxpayer's tax liability for the taxable year, the excess amount may be carried forward for credit against income taxes in the next five succeeding taxable years.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3350. Tax credit for State contractors subcontracting with socially and economically disadvantaged small business.

(A) A taxpayer having a contract with this State who subcontracts with a socially and economically disadvantaged small business is eligible for an income tax credit equal to four percent of the payments to that subcontractor for work pursuant to the contract. The subcontractor must be certified as a socially and economically disadvantaged small business as defined in Section 11-35-5010 and regulations pursuant to it.

(B) The credit is limited to a maximum of fifty thousand dollars annually. A taxpayer is eligible to claim the credit for ten consecutive taxable years beginning with the taxable year in which the first payment is made to the subcontractor that qualifies for the credit. After the above ten consecutive taxable years, the taxpayer is no longer eligible for the credit.

(C) A taxpayer claiming the credit shall maintain evidence of work performed for the contract by the subcontractor.

HISTORY: 1995 Act No. 76, Section 1; 2006 Act No. 376, Section 62, eff June 13, 2006; 2006 Act No. 386, Section 6.A, eff June 14, 2006 applicable to tax years beginning after December 31, 2006.



Section 12-6-3360. Job tax credit.

(A) Taxpayers that operate manufacturing, tourism, processing, agricultural packaging, warehousing, distribution, research and development, corporate office, qualifying service-related facilities, agribusiness operations, extraordinary retail establishment, and qualifying technology intensive facilities, and banks as defined pursuant to this title are allowed an annual jobs tax credit as provided in this section. In addition, taxpayers that operate retail facilities and service-related industries qualify for an annual jobs tax credit in counties designated as "Tier IV". As used in this section, "corporate office" includes general contractors licensed by the South Carolina Department of Labor, Licensing and Regulation. Credits pursuant to this section may be claimed against income taxes imposed by Section 12-6-510 or 12-6-530, bank taxes imposed pursuant to Chapter 11 of this title, and insurance premium taxes imposed pursuant to Chapter 7, Title 38, and are limited in use to fifty percent of the taxpayer's South Carolina income tax, bank tax, or insurance premium tax liability. In computing a tax payable by a taxpayer pursuant to Section 38-7-90, the credit allowable pursuant to this section must be treated as a premium tax paid pursuant to Section 38-7-20.

(B) The department shall rank and designate the state's counties by December thirty-first each year using data from the South Carolina Department of Employment and Workplace and the United States Department of Commerce. The county designations are effective for taxable years that begin in the following calendar year. The counties are ranked using the last three completed calendar years of per capita income data and the last thirty-six months of unemployment rate data that are available on November first, with equal weight given to unemployment rate and per capita income as follows:

(1) The twelve counties with a combination of the highest unemployment rate and lowest per capita income are designated "Tier IV" counties. Notwithstanding any other provision of law, no more than twelve counties may be designated or classified as "Tier IV" and notwithstanding any other provision of this section, a county may be designated as "Tier IV" only by virtue of the criteria provided in this item.

(2) The twelve counties with a combination of the next highest unemployment rate and next lowest per capita income are designated "Tier III" counties.

(3) The eleven counties with a combination of the next highest unemployment rate and the next lowest per capita income are designated "Tier II" counties.

(4) The eleven counties with a combination of the lowest unemployment rate and the highest per capita income are designated "Tier I" counties.

(C)(1) Subject to the conditions provided in subsection (M) of this section, a job tax credit is allowed for five years beginning in year two after the creation of the job for each new full-time job created if the minimum level of new jobs is maintained. The credit is available to taxpayers that increase employment by ten or more full-time jobs, and no credit is allowed for the year or any subsequent year in which the net employment increase falls below the minimum level of ten. The amount of the initial job credit is as follows:

(a) Eight thousand dollars for each new full-time job created in "Tier IV" counties.

(b) Four thousand two hundred fifty dollars for each new full-time job created in "Tier III" counties.

(c) Two thousand seven hundred fifty dollars for each new full-time job created in "Tier II" counties.

(d) One thousand five hundred dollars for each new full-time job created in "Tier I" counties.

(2)(a) Subject to the conditions provided in subsection (M) of this section, a job tax credit is allowed for five years beginning in year two after the creation of the job for each new full-time job created if the minimum level of new jobs is maintained. The credit is available to taxpayers with ninety-nine or fewer employees that increase employment by two or more full-time jobs, and may be received only if the gross wages of the full-time jobs created pursuant to this section amount to a minimum of one hundred twenty percent of the county's or state's average per capita income, whichever is lower. No credit is allowed for the year or any subsequent year in which the net employment increase falls below the minimum level of two. The amount of the initial job credit is as described in subsection (C)(1).

(b) If the taxpayer with ninety-nine or fewer employees increases employment by two or more full-time jobs but the gross wages do not amount to a minimum one hundred twenty percent of the county's or state's average per capita income, whichever is lower, then the amount of the initial job credit is as follows:

(i) Four thousand dollars for each new full-time job created in "Tier IV" counties.

(ii) Two thousand one hundred twenty-five dollars for each new full-time job created in "Tier III" counties.

(iii) One thousand three hundred seventy-five dollars for each new full-time job created in "Tier II" counties.

(iv) Seven hundred fifty dollars for each new full-time job created in "Tier I" counties.

(D) If the taxpayer qualifying for the new jobs credit under subsection (C) creates additional new full-time jobs in years two through six, the taxpayer may obtain a credit for those new jobs for five years following the year in which the job is created. The amount of the credit for each new full-time job is the same as provided in subsection (C).

(E)(1) Taxpayers which qualify for the job tax credit provided in subsection (C) and which are located in a business or industrial park jointly established and developed by a group of counties pursuant to Section 13 of Article VIII of the Constitution of this State are allowed an additional one thousand dollar credit for each new full-time job created. This additional credit is permitted for five years beginning in the taxable year following the creation of the job.

(2) Taxpayers which otherwise qualify for the job tax credit provided in subsection (C) and which are located and the qualifying jobs are located on property where a response action has been completed pursuant to a nonresponsible party voluntary cleanup contract pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, are allowed an additional one thousand dollar credit for each new full-time job created. This additional credit is permitted for five years beginning in the taxable year following the creation of the job. No credit under this item is allowed a taxpayer that is a "responsible party" as defined in that article.

(F)(1) The number of new and additional new full-time jobs is determined by comparing the monthly average number of full-time employees subject to South Carolina income tax withholding in the applicable county for the taxable year with the monthly average in the prior taxable year. For purposes of calculating the monthly average number of full-time employees in the first year of operation in this State, a taxpayer may use the actual months in operation or a full twelve-month period. If a taxpayer's business is in operation for less than twelve months a year, the number of new and additional new full-time jobs is determined using the monthly average for the months the business is in operation.

(2)(a) A taxpayer who makes a capital investment of at least fifty million dollars at a single site within a three-year period may elect to have the number of new and additional new full-time jobs determined by comparing the monthly average number of full-time jobs subject to South Carolina income tax withholding at the site for the taxable year with the monthly average for the prior taxable year.

(b) For purposes of this item, "single site" means a stand-alone building whether or not several stand-alone buildings are located in one geographical location.

(c) The calculation of new and additional jobs provided for in this item is allowed for only a five-year period commencing in the year in which the fifty million dollars of capital investment is completed.

(d) For purposes of this subsection a "new job" does not include a job transferred from one site to another site by the taxpayer or a related person. A related person includes any entity or person that bears a relationship to the taxpayer as set forth in Section 267 of the Internal Revenue Code.

(G) Except for credits carried forward under subsection (H), the credits available under this section are only allowed for the job level that is maintained in the taxable year that the credit is claimed. If the job level for which a credit was claimed decreases, the five-year period for eligibility for the credit continues to run.

(H) A credit claimed pursuant to this section but not used in a taxable year may be carried forward for fifteen years from the taxable year in which the credit is earned by the taxpayer. Credits that are carried forward must be used in the order earned and before jobs credits claimed in the current year. A taxpayer who earns credits allowed by this section and who also is eligible for the moratorium provided in Section 12-6-3367 may claim the credits and may carry forward unused credits beginning after the moratorium period expires.

(I) The merger, consolidation, or reorganization of a taxpayer, where tax attributes survive, does not create new eligibility in a succeeding taxpayer, but unused job tax credits may be transferred and continued by the succeeding taxpayer subject to the limitations of Section 12-6-3320. In addition, a taxpayer may assign its rights to its jobs tax credit to another taxpayer if it transfers all or substantially all of the assets of the taxpayer or all or substantially all of the assets of a trade or business or operating division of a taxpayer related to the generation of the jobs tax credits to that taxpayer if the required number of new jobs is maintained for that amount of credit. A taxpayer is not allowed a jobs tax credit if the net employment increase for that taxpayer falls below two. The appropriate agency shall determine if qualifying net increases or decreases have occurred and may require reports, adopt rules or promulgate regulations, and hold hearings needed for substantiation and qualification.

(J) For a taxpayer which plans a significant expansion in its labor forces at a location in this State, the appropriate agency shall prescribe certification procedures to ensure that the taxpayer can claim credits in future years even if a particular county is removed from the list of "Tier IV", "Tier III", or "Tier II" counties.

(K)(1) An "S" corporation, limited liability company taxed as a partnership, or partnership that qualifies for a credit under this section may pass through the credit earned to each shareholder of the "S" corporation, partner of the partnership, or member of the limited liability company. For purposes of this subsection, limited liability company means a limited liability company taxed as a partnership.

(2)(a) The amount of the credit allowed a shareholder, partner, or member by this subsection is equal to the shareholder's percentage of stock ownership, partner's interest in the partnership, or member's interest in the limited liability company for the taxable year multiplied by the amount of the credit earned by the entity. This nonrefundable credit is allowed against taxes due under Section 12-6-510 or 12-6-530 and bank taxes imposed pursuant to Chapter 11 of this title and may not exceed fifty percent of the shareholder's, partner's, or member's tax liability under Section 12-6-510 or 12-6-530 or bank tax liability imposed pursuant to Chapter 11 of this title.

(b) Notwithstanding subitem (a), the credit earned pursuant to this section by an "S" corporation owing corporate level income tax must be used first at the entity level. Only the remaining credit passes through to each shareholder.

(3) A credit claimed pursuant to this subsection but not used in a taxable year may be carried forward by each shareholder, partner, or member for fifteen years from the close of the tax year in which the credit is earned by the "S" corporation, partnership, or limited liability company. The entity earning the credit may not carry over credit that passes through to its shareholders, partners, or members.

(L) Reserved.

(M) As used in this section:

(1) "Taxpayer" means a sole proprietor, partnership, corporation of any classification, limited liability company, or association taxable as a business entity that is subject to South Carolina taxes as contained in Section 12-6-510, Section 12-6-530, Chapter 11, Title 12, or Chapter 7, Title 38.

(2) "Appropriate agency" means the Department of Revenue, except that for taxpayers subject to the premium tax imposed by Chapter 7, Title 38, it means the Department of Insurance.

(3) "New job" means a job created in this State at the time a new facility or an expansion is initially staffed. Except as otherwise provided in this item, the term does not include a job created when an employee is shifted from an existing location in this State to a new or expanded facility whether the transferred job is from, or to, a facility of the taxpayer or a related person. A related person includes any entity or person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code. However, this exclusion of a new job created by employee shifting does not extend to a job created at a new or expanded facility located in a county in which is located an "applicable federal facility" as defined in Section 12-6-3450(A)(1)(b). The term "new job" also includes an existing job at a facility of an employer which is reinstated after the employer has rebuilt the facility due to:

(a) its destruction by accidental fire, natural disaster, or act of God;

(b) involuntary conversion as a result of condemnation or exercise of eminent domain by the State or any of its political subdivisions or by the federal government.

Destruction for purposes of this provision means that more than fifty percent of the facility was destroyed. For purposes of this section, involuntary conversion as a result of condemnation or exercise of eminent domain includes a legally binding agreement for the purchase of a facility of an employer entered into between an employer and the State of South Carolina or a political subdivision of the State under threat of exercise of eminent domain by the State or its political subdivision.

The year of reinstatement is the year of creation of the job. All reinstated jobs qualify for the credit pursuant to this section, and a comparison is not required to be made between the number of full-time jobs of the employer in the taxable year and the number of full-time jobs of the employer with the corresponding period of the prior taxable year.

(4) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of company operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was hired initially for or transferred to the South Carolina facility. For the purposes of this section, two half-time jobs are considered one full-time job. A "half-time job" is a job requiring a minimum of twenty hours of an employee's time a week for the entire normal year of the company's operations or a job requiring a minimum of twenty hours of an employee's time a week for a year in which the employee was hired initially for or transferred to the South Carolina facility. For agricultural packaging and agribusiness operations, seasonal workers may be considered a full-time employee; however, a seasonal employee only counts as a fraction of a full-time worker, with the numerator being the number of hours worked a week multiplied by the number of weeks worked, and the denominator being the number one thousand eight hundred twenty.

(5) "Manufacturing facility" means an establishment where tangible personal property is produced or assembled.

(6) "Processing facility" means an establishment that prepares, treats, or converts tangible personal property into finished goods or another form of tangible personal property. The term includes a business engaged in processing agricultural, aquacultural, or maricultural products and specifically includes meat, poultry, and any other variety of food processing operations. It does not include an establishment in which retail sales of tangible personal property are made to retail customers.

(7) "Warehousing facility" means an establishment where tangible personal property is stored but does not include any establishment where retail sales of tangible personal property are made to retail customers.

(8) "Distribution facility" means an establishment where shipments of tangible personal property are processed for delivery to customers. The term does not include an establishment where retail sales of tangible personal property are made to retail customers on more than twelve days a year except for a facility which processes customer sales orders by mail, telephone, or electronic means, if the facility also processes shipments of tangible personal property to customers and if at least seventy-five percent of the dollar amount of goods sold through the facility are sold to customers outside of South Carolina. Retail sales made inside the facility to employees working at the facility are not considered for purposes of the twelve-day and seventy-five percent limitation. For purposes of this definition, "retail sale" and "tangible personal property" have the meaning provided in Chapter 36 of this title.

(9) "Research and development facility" means an establishment engaged in laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improving existing products. The term does not include an establishment engaged in efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, banking, or research in connection with literary, historical, or similar projects.

(10) "Corporate office facility" means a corporate headquarters that meets the definition of a "corporate headquarters" contained in Section 12-6-3410(J)(1). The corporate headquarters of a general contractor licensed by the South Carolina Department of Labor, Licensing and Regulation qualifies even if it is not a regional or national headquarters as those terms are defined in Section 12-6-3410(J)(1).

(11) The terms "retail sales" and "tangible personal property" for purposes of this section are defined in Chapter 36 of this title.

(12) "Tourism facility" means an establishment used for a theme park; amusement park; historical, educational, or trade museum; botanical garden; cultural center; theater; motion picture production studio; convention center; arena; auditorium; or a spectator or participatory sports facility; and similar establishments where entertainment, education, or recreation is provided to the general public. Tourism facility also includes new hotel and motel construction, except that to qualify for the credits allowed by this section and regardless of the county in which the facility is located, the number of new jobs that must be created by the new hotel or motel is twenty or more. It does not include that portion of an establishment where retail merchandise or retail services are sold directly to retail customers.

(13) "Qualifying service-related facility" means:

(a) an establishment engaged in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 62, subsectors 621, 622, and 623, or Sector 4881, subsector 488190; or

(b) a business, other than a business engaged in legal, accounting, banking, or investment services (including a business identified under NAICS Section 55) or retail sales, which has a net increase of at least:

(i) one hundred seventy-five jobs at a single location;

(ii) one hundred fifty jobs at a single location comprised of a building or portion of building that has been vacant for at least twelve consecutive months prior to the taxpayer's investment;

(iii) one hundred jobs at a single location and the jobs have an average cash compensation level of more than one and one-half times the lower of state per capita income or per capita income in the county where the jobs are located;

(iv) fifty jobs at a single location and the jobs have an average cash compensation level of more than twice the lower of state per capita income or per capita income in the county where the jobs are located; or

(v) twenty-five jobs at a single location and the jobs have an average cash compensation level of more than two and one-half times the lower of state per capita income or per capita income in the county where the jobs are located.

A taxpayer shall use the most recent per capita income data available as of the end of the taxable year in which the jobs are filled. Determination of the required number of jobs is in accordance with the monthly average described in subsection (F).

(14) "Technology intensive facility" means:

(a) a facility at which a firm engages in the design, development, and introduction of new products or innovative manufacturing processes, or both, through the systematic application of scientific and technical knowledge. Included in this definition are the following North American Industrial Classification Systems Codes, NAICS, published by the Office of the Management and Budget of the federal government:

(i) 5114 database and directory publishers;

(ii) 5112 software publishers;

(iii) 54151 computer systems design and related services;

(iv) 541511 custom computer programming services;

(v) 541512 computer systems design services;

(vi) 541711 research and development in biotechnology; 2007 NAICS;

(vii) 541712 research and development in physical, engineering, and life sciences; 2007 NAICS;

(viii) 518210 data processing, hosting, and related services;

(ix) 9271 space research and technology; or

(b) a facility primarily used for one or more activities listed under the 2002 version of the NAICS Codes 51811 (Internet Service Providers and Web Search Portals).

(15) "Extraordinary retail establishment" as defined in Sections 12-21-6520 and 12-21-6590.

(16) "Agricultural packaging" means the technology of enclosing or protecting or preserving agricultural products for distribution, storage, sale, and use. Packaging also refers to the process of design, evaluation, and production of packages used for agricultural products. Packaging can be described as a coordinated system of preparing agricultural goods for transport, warehousing, logistics, sale, and end use.

(N) Except for employees employed in "Tier IV" counties, the maximum aggregate credit that may be claimed in any tax year for a single employee pursuant to this section and Section 12-6-3470(A) is five thousand five hundred dollars.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 231, Section 7A; 1996 Act No. 462, Section 9A; 1997 Act No. 143, Sections 1, 2; 1997 Act No. 149, Section 10; 1997 Act No. 151, Section 6; 1998 Act No. 432, Section 3A; 1999 Act No. 93, Section 19; 1999 Act No. 114, Section 4G; 1999 Act No. 114, Section 4H; 2000 Act No. 277, Section 2, eff May 19, 2000; 2000 Act No. 283, Section 5(A) and (B), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(A)(1), eff August 17, 2000; 2001 Act No. 89, Section 66, eff July 20, 2001; 2002 Act No. 280, Section 5, eff May 28, 2002; 2002 Act No. 332, Sections 1A, 1B, 1C, eff June 18, 2002; 2003 Act No. 69, Section 3.M.1, eff June 18, 2003; 2003 Act No. 69, Section 3.VV, eff January 1, 2005; 2004 Act No. 168, Section 1; 2005 Act No. 145, Section 13, eff June 7, 2005; 2005 Act No. 157, Section 3, eff June 10, 2005, applicable for taxable years beginning January 1, 2006; 2005 Act No. 161, Sections 7, 32.A, eff June 9, 2005; 2006 Act No. 335, Sections 1.A, 1.B, 1.C, 1.D, 1.E, 4.A, eff June 6, 2006; 2006 Act No; 384, Sections 4.A, 5, 18.A, 21, 22.A, 22.B, eff June 14, 2006; 2006 Act No. 386, Section 7.A, eff June 14, 2006 applicable to taxable years beginning on and after January 1, 2006; 2006 Act No; 386, Sections 8, 48.A, 48.B, 53, eff June 14, 2006; 2006 Act No. 389, Sections 1, 5.A, eff June 14, 2006; 2006 Act No. 390, Section 1, eff June 14, 2006; 2006 Act No; 394, Section 1, eff June 14, 2006; 2007 Act No. 9, Section 1, eff April 11, 2007, applicable to county designations beginning in 2007; 2007 Act No. 110, Sections 12.A, 14.A, eff June 21, 2007, applicable to taxable years beginning after 2005; 2007 Act No. 110, Sections 13.A, 39, eff June 21, 2007; 2007 Act No. 116, Sections 8, 45, eff June 28, 2007, applicable for tax years beginning after 2007; 2007 Act No; 116, Section 19.A, eff June 28, 2007; 2007 Act No. 116, Section 20.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005; 2010 Act No. 290, Section 16, eff January 1, 2011; 2012 Act No. 187, Section 1, eff June 7, 2012; 2016 Act No. 256 (S.427), Sections 1-4, eff June 8, 2016.

Editor's Note

2000 Act No. 277, Section 3, provides in part as follows:

"This act takes effect upon approval by the Governor and applies to tax years beginning after 1999."

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2004 Act No. 168, Section 3, provides as follows:

"This act is effective for taxable years beginning after 2002 where the job tax credit pursuant to Section 12-6-3360 of the 1976 Code, as amended by this act, was earned after June 1, 2002."

2005 Act No. 157, Section 5, as amended by 2006 Act No. 389, Section 4, provides as follows:

"(A) The General Assembly finds that many tax incentives outlive their usefulness and should exist only for a time certain. It is the intent of the General Assembly to provide for a sunset provision on each tax incentive, including credits and exemptions, enacted by this act.

"(B) Each tax incentive, including credits and exemptions, enacted by this act shall be repealed for tax years beginning after five years from the date of enactment, unless a different time frame is otherwise provided herein, but this repeal does not apply to the small business targeted jobs tax credit allowed pursuant to Section 12-6-3360(C)(2), as amended by this act."

2005 Act No. 161, Section 32.B, provides as follows:

"This SECTION takes effect upon approval by the Governor and applies to tax years beginning after December 31, 2004."

2006 Act No. 384, Section 4.B, provides as follows:

"Except as otherwise provided, this section [amending subsection (A)] takes effect upon approval by the Governor. As this section applies to general contractors, this section takes effect upon approval by the Governor and applies to taxable years beginning after December 31, 2006."

2006 Act No. 384, Section 18.B, provides as follows:

"This section [adding subparagraph (B)(5)(g)] takes effect upon approval by the Governor and applies for taxable years beginning after 2005 and applies for any company that applied for job development credits pursuant to Section 12-6-3360 after 2005."

2006 Act No. 388, Section 5.B, provides as follows:

"Notwithstanding the general effective date provided in this act, this section takes effect upon approval of this act by the Governor and applies for taxable years beginning after 2005 and applies for any company which applied for job development credits pursuant to Section 12-6-3360 of the 1976 Code after 2005."

2006 Act No. 390, Section 2, provides as follows:

"This act takes [adding subparagraph (B)(5)(g)] effect upon approval by the Governor and applies for taxable years beginning after 2005 and applies for any company which applied for job development credits pursuant to Section 12-6-3360 of the 1976 Code after 2005."

2007 Act No. 9, Section 3.A, provides as follows:

For tax year 2006 only, due to adjustments to the jobs tax credit classification as a result of legislative changes, a taxpayer has until March 31, 2007, to lock into the county classification as provided in Section 12-6-3360(J).

2007 Act No. 9, Section 3.B, provides as follows:

This section takes effect upon approval by the Governor and only for the purpose of locking into the 2006 classification.

2016 Act No. 256, Section 7, provides as follows:

"SECTION 7. Except where specified otherwise, this act takes effect upon approval by the Governor. SECTION 1 [amending (M)(13)(a) of this section] applies to tax years beginning after 2015."

Effect of Amendment

2016 Act No. 256, Sections 1-4, in (A), inserted "agricultural packaging," in the first sentence; in (M)(4), added the last sentence, relating to packaging and agribusiness; in (M)(13)(a), inserted ", or Sector 4881, subsector 488190"; and added (M)(16), definition of "agricultural packaging".



Section 12-6-3362. Small business jobs tax credit; alternate method.

(A) A taxpayer eligible, pursuant to Section 12-6-3360(C)(2), for the jobs tax credits allowed pursuant to Section 12-6-3360 may elect to claim the applicable credit in the manner provided pursuant to subsection (B) of this section rather than as provided in Section 12-6-3360(C)(2).

(B) Beginning with the year the new full-time jobs are created, the taxpayer is allowed a jobs tax credit in an amount equal to the credit amount calculated pursuant to Section 12-6-3360(C)(2) for not more than five consecutive years. A credit is not allowed for a year in which the new full-time job increase falls below the minimum level of two.

(C) Except where altered by subsection (B) of this section, the provisions of Section 12-6-3360 are incorporated into this section.

HISTORY: 2006 Act No. 389, Section 3, eff June 14, 2006; 2007 Act No. 110, Section 40.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 46.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005.



Section 12-6-3367. Moratorium on corporate income and insurance premium taxes for certain companies investing and creating jobs in State.

(A) A taxpayer creating and maintaining at least one hundred full-time new jobs, as defined in Section 12-6-3360(M), at a facility of a type identified in Section 12-6-3360(M) may petition, utilizing the procedure in Section 12-6-2320(B), for a moratorium on state corporate income taxes imposed pursuant to Section 12-6-530 or insurance premium taxes imposed pursuant to Title 38 for the ten taxable years beginning the first full taxable year after the taxpayer qualifies and ending either ten years from that year or the year when the taxpayer's number of full-time new jobs falls below one hundred, whichever is earlier. For purposes of insurance premium taxes, the petition pursuant to Section 12-6-2320(B) must be made to and approved by the Director of the Department of Insurance.

(B)(1) To qualify for the moratorium pursuant to subsection (A), a taxpayer shall:

(a)(i) create at least one hundred full-time new jobs at a facility in a county with an average annual unemployment rate of at least twice the state average during each of the last two completed calendar years, based on the most recent unemployment rates available, or that is one of the three lowest per capita income counties, based on the average of the three most recent years of available average per capita income data; and

(ii) invest at least ninety percent of its total investment in this State in the moratorium county; or

(b)(i) create at least one hundred full-time new jobs, and invest at least one hundred fifty million dollars, at a manufacturing facility in a county with an average annual unemployment rate of at least twice the state average during each of the last two completed calendar years, based on the most recent unemployment rates available, or that is one of the three lowest per capita income counties, based on the average of the three most recent years of available average per capita income data;

(ii) create at least one hundred full-time new jobs, and invest at least one hundred fifty million dollars, at a manufacturing facility in a second county which is designated as distressed, least developed, or underdeveloped pursuant to Section 12-6-3360; and

(iii) invest at least ninety percent of its total investment in this State in one or both of the counties specified in subsubitems (i) and (ii) of subsection (B)(1)(b).

(2) Taxpayers qualifying pursuant to subsection (B)(1)(b) are entitled to the moratorium for separate ten-year periods pursuant to subsection (A) for income attributable to facilities in each county, beginning with the first full taxable year after the taxpayer qualifies in the respective county and ending with respect to the income attributable to facilities in that county either ten years from that year or the year when the taxpayer's number of full-time new jobs in that county falls below one hundred, whichever is earlier. Loss of the moratorium in one county due to job reduction does not impact the moratorium for income attributable to facilities in the other county.

(C) During the applicable moratorium period, the moratorium applies to that portion of the taxpayer's corporate income or premium tax that represents the ratio of the taxpayer's new investment in the qualifying county or counties to its total investment in this State.

(D) The department shall prescribe certification procedures to ensure that the taxpayer may claim the moratorium in future years even if a particular county is removed from the list of qualifying counties.

(E)(1) If the taxpayer creates and maintains at least two hundred full-time new jobs at the facility specified in subsection (B)(1)(a) within five years from the date the taxpayer creates the first full-time new job at the facility, the moratorium period is fifteen taxable years, beginning the first full taxable year after the taxpayer qualifies and ending either fifteen years from that year or the year when the taxpayer's number of full-time new jobs falls below two hundred, whichever is earlier.

(2) If the taxpayer creates and maintains at least two hundred full-time new jobs at facilities in either or both of the counties specified in subsection (B)(1)(b) within five years from the date the taxpayer creates the first full-time new job in either of the counties, the moratorium period is fifteen taxable years with respect to income attributable to facilities in the county or counties where the taxpayer qualifies, beginning the first full taxable year after the taxpayer qualifies in a respective county and ending either fifteen years from that year or the year when the taxpayer's number of full-time new jobs in the respective county fall below two hundred, whichever is earlier.

(3) Notwithstanding any other provision of this section, if the taxpayer qualifies in one or more counties for the fifteen-year period specified in this subsection and subsequently within the ten-year period specified in subsection (A) reduces the number of jobs at any such facility to fewer than two hundred but more than one hundred, the taxpayer is entitled to the moratorium with respect to such facility for the balance of the ten-year period. Loss of the fifteen-year period in one county described in subsection (B)(1)(b) due to job reduction does not impact the fifteen-year period for income attributable to facilities in the other county.

(F) The taxpayer must create the one hundred full-time new jobs within five years from the date it creates the first full-time new job in the county specified in subsections (B)(1)(a)(i).

(G) Any moratorium allowed under subsection (B)(1)(b) is not affected if the taxpayer changes its form of business organization within the ten- or fifteen-year moratorium period.

(H) For purposes of qualification under subsection (B)(1)(b) and all related provisions, the term "taxpayer" means a single taxpayer or, collectively, a group of one or more affiliated taxpayers.

HISTORY: 2006 Act No. 297, Section 1, eff May 31, 2006.



Section 12-6-3370. Tax credits for construction, installation or restoration of water impoundments and water control structures.

(A) A taxpayer may claim a credit for twenty-five percent of all expenditures for the construction, installation, or restoration of ponds, lakes, other water impoundments, and water control structures designed for the purposes of water storage for irrigation, water supply, sediment control, erosion control or aquaculture and wildlife management, providing these items are not located in or adjacent to and filled primarily by coastal waters of the State.

(B) In the case of pass-through entities, the credit is determined at the entity level and is limited to two thousand five hundred dollars. The maximum amount of credit for all taxpayers, including any credit passed through to the taxpayer from a partnership, "S" Corporation, estate, or trust, is also limited to two thousand five hundred dollars.

(C) If the credit exceeds the taxpayer's tax liability for the taxable year, the excess amount may be carried forward for credit against income taxes in the next five succeeding taxable years.

(D) To qualify for the credit the taxpayer must obtain a construction permit issued by the Department of Health and Environmental Control or proof of exemption from permit requirements issued by the department, the Natural Resources Conservation Service, or a local Soil and Water Conservation District.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 4.



Section 12-6-3375. Tax credit for port cargo volume increase; application to council; definitions; excess credits; taxpayers without distribution centers in the State; failure to meet requirements.

(A)(1) A taxpayer engaged in any of the following: manufacturing, warehousing, freight forwarding, freight handling, goods processing, cross docking, transloading, wholesaling of goods, or distribution, exported or imported through port facilities in South Carolina and which increases its port cargo volume at these facilities by a minimum of five percent in a single calendar year over its base year port cargo volume is eligible to claim an income tax credit or a credit against employee withholding in the amount determined by the Coordinating Council for Economic Development (council).

(2) The maximum amount of tax credits allowed to all qualifying taxpayers pursuant to this section may not exceed eight million dollars for each calendar year. The credits may be claimed against the taxes imposed pursuant to Sections 12-6-530 and 12-6-545 and against employee withholdings. The council has sole discretion in allocating the credits provided by this section and must consider the following factors:

(a) the amount of base year port cargo volume;

(b) the total and percentage increase in port cargo volume; and

(c) factors related to the economic benefit of the State or other factors.

(3)(a) If the income tax credit exceeds the taxpayer's income tax liability for the taxable year, the excess amount may be carried forward and claimed against income taxes in the next five succeeding taxable years.

(b) If the credit against withholding taxes exceeds the taxpayer's withholding tax liability for the taxable quarter that is not otherwise refunded under Title 12 of the 1976 Code, the excess amount may be carried forward and claimed against withholding liability that is not otherwise refunded under Title 12 of the 1976 in the next twenty succeeding taxable quarters.

(B)(1) For every year in which a taxpayer claims the credit, the taxpayer shall submit an application to the council after the calendar year in which the increase in port cargo volume occurs. Allocations of the credit may be made on a monthly, quarterly, or annual basis. The taxpayer shall attach a schedule to the taxpayer's application to the council with the following information and information requested by the council or the department:

(a) a description of how the base year port cargo volume and the increase in port cargo volume was determined;

(b) the amount of the base year port cargo volume;

(c) the amount of the increase in port cargo volume for the taxable year stated both as a percentage increase and as a total increase in net tons of non-containerized cargo, measurement of cargo, and TEUs of cargo, including information which demonstrates an increase in port cargo volume in excess of the minimum amount required to claim the tax credits pursuant to this section;

(d) any tax credit utilized by the taxpayer in prior years; and

(e) the amount of tax credit carried over from prior years.

(2) To receive the credit the taxpayer shall claim the credit on its income tax or withholding return in a manner prescribed by the department. The department may require a copy of the certification form issued by the council be attached to the return or otherwise provided.

(C) As used in this section:

(1) "TEU" means a twenty-foot equivalent unit; a volumetric measure based on the size of a container twenty feet long by eight feet wide by eight feet, six inches high. A "weighted TEU" is equal to seven and one-half tons. A "measured TEU" is equal to thirty-eight and one-half cubic meters.

(2) "Base year port cargo volume" initially means the total amount of net tons of non-containerized cargo, measured equivalent of non-cargo or TEUs of cargo actually transported by way of a waterborne ship through a port facility during the period from January first through December thirty-first of the same year. Base year port cargo volume must be at least seventy-five net tons of non-containerized cargo, three hundred eighty-five cubic meters, or ten TEUs for a taxpayer to be eligible for the credits provided in this section. For a taxpayer that does not ship that amount in the year ending December thirty-first of the previous year, including a taxpayer who locates in South Carolina after December thirty-first of the previous year, its base cargo volume will be measured by the initial January first through December thirty-first calendar year in which it meets the requirements of seventy-five net tons of non-containerized cargo, three hundred eighty-five cubic meters, or ten loaded TEUs. Base year port cargo volume must be recalculated each calendar year after the initial base year.

(3) "Port facility" means any publicly or privately owned facility located within this State through which cargo is transported by way of a waterborne ship or vehicle to or from destinations outside this State and which handles cargo owned by third parties in addition to cargo owned by the port facility's owner.

(4) "Port cargo volume" means the total amount of net tons of non-containerized cargo or containers measured in twenty-foot equivalent units (TEUs) of cargo transported by way of a waterborne ship or vehicle through a port facility, or measured cubic meters of cargo.

(D) The council annually may award up to one million dollars of the eight million dollars of credits against employee withholdings that are not otherwise refundable pursuant to this title to a new warehouse or distribution facility which commits to expending at least forty million dollars at a single site and creating one hundred new full-time jobs, and the base year cargo shall not be less than five thousand TEUs or its non-containerized equivalent. The council may make the award in the year the facility is announced provided that it may not tender the certificate until it has received satisfactory proof that the capital investment and job creation requirements have, or will be, satisfied. Any credit certificate expires three years after issuance if satisfactory proof has not been received. If the credit exceeds the taxpayer's withholding tax liability for the taxable quarter that is not otherwise refundable pursuant to this title, the excess amount may be carried forward and claimed against withholding liability that is not otherwise refundable pursuant to this title in the next twenty succeeding taxable quarters.

(E)(1) A taxpayer engaged in the movement of goods imported or exported through South Carolina's port facilities may be eligible for the port volume tax credit if the cargo supports a presence in the State and the taxpayer does not have a distribution center in the State at the time of initial approval of the port volume tax credit, so long as:

(a) the taxpayer employs at least two hundred and fifty full-time or full-time equivalent South Carolinians in operations statewide;

(b) the taxpayer completes the construction of the distribution facility in South Carolina, and is operational, within five years of the initial approval of the port volume tax credit; and

(c) the base year for the taxpayer shall be not less than five thousand TEUs or its non-containerized equivalent.

(2) Any credit certificate expires three years after issuance if satisfactory proof has not been received.

(F) The council has discretion to award the credits pursuant to either subsection (D) or (E).

(G) Notwithstanding Section 12-54-240, the department and the Department of Commerce may exchange information submitted by a taxpayer pursuant to this section.

(H)(1) If a taxpayer receives the credit under subsection (D) but fails to meet the requirements of subsection (D) at the end of the three-year period, the taxpayer must repay the department a pro rata portion of the credits claimed.

(2) If a taxpayer receives the credit under subsection (E) but fails to meet the requirements of subsection (E)(1) at the end of the five-year period, the taxpayer must repay the department a pro rata portion of the credits claimed.

HISTORY: 2005 Act No. 124, Section 1, eff June 3, 2005; 2006 Act No. 384, Section 6, eff June 14, 2006; 2006 Act No. 386, Section 10.A, eff June 14, 2006 applicable to tax years beginning after December 31, 2004; 2010 Act No. 290, Section 17, eff January 1, 2011; 2013 Act No. 81, Section 1, eff June 13, 2013.

Editor's Note

2013 Act No. 81, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and applies to tax years beginning after December 31, 2013."

Effect of Amendment

The 2013 amendment rewrote the section.



Section 12-6-3376. Income tax credit for plug-in hybrid vehicle.

(A) For taxable years beginning in 2012 and before 2017, a taxpayer is allowed a tax credit against the income tax imposed pursuant to this chapter for the in-state purchase or lease of a new plug-in hybrid vehicle.

A plug-in hybrid vehicle is a vehicle that:

(1) shares the same benefits as an internal combustion and electric engine with an all-electric range of no less than nine miles;

(2) has four or more wheels;

(3) draws propulsion using a traction battery;

(4) has at least four kilowatt hours of battery capacity; and

(5) uses an external source of energy to recharge the battery.

Qualified plug-in hybrid vehicles also must be manufactured primarily for use on public streets, roads, highways, and not be classified as low or medium speed vehicles. Low-speed vehicles are vehicles capable of a speed of at least twenty but not more than twenty-five miles per hour, is used primarily for short trips and recreational purposes, and has safety equipment such as lights, reflectors, mirrors, parking brake, windshield, and safety belts. Medium-speed vehicles are vehicles capable of a speed of at least thirty but not more than forty-six miles per hour and has safety equipment such as lights, reflectors, mirrors, parking brake, windshield, and safety belts.

The credit is equal to six hundred sixty-seven dollars, plus one hundred eleven dollars if the vehicle has at least five kilowatt hours of battery capacity, plus an additional one hundred eleven dollars for each kilowatt hour of battery capacity in excess of five kilowatt hours. The maximum credit allowed by this section is two thousand dollars. The credit allowed by this section is nonrefundable and if the amount of the credit exceeds the taxpayer's liability for the applicable taxable year, any unused credit may be carried forward for five years.

(B) To claim the credit allowed by this section, the taxpayer must provide the department with a certification from the vehicle manufacturer, or in the case of a foreign vehicle manufacturer, its domestic distributor, stating that the vehicle is a qualified plug-in hybrid as described in subsection (A), and the vehicle's number of kilowatt hours of battery capacity.

(C) Notwithstanding the credit amount allowed pursuant to this section, for a calendar year all claims made pursuant to this section must not exceed two hundred thousand dollars and must apply to eligible claimants on a first-come, first-served basis as determined by the Department of Revenue in a manner it prescribes until the total allowable credits for that calendar year are exhausted.

HISTORY: 2007 Act No. 83, Section 11, eff June 19, 2007; 2012 Act No. 161, Section 1, eff May 14, 2012.

Editor's Note

2012 Act No. 161, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to in-state purchases and leases made on or after the first day of the calendar month beginning at least thirty days after the effective date of this act."



Section 12-6-3377. Hybrid, fuel cell, alternative fuel or lean burn motor vehicle tax credit.

(A) A South Carolina resident taxpayer who is eligible for and claims the new qualified fuel cell motor vehicle credit, the new advanced lean burn technology motor vehicle credit, the new qualified hybrid motor vehicle credit based on the combined city/highway metric or standard set by federal Internal Revenue Code Section 30B, and the new qualified alternative fuel motor vehicle credit allowed pursuant to Internal Revenue Code Section 30B is allowed a credit against the income taxes imposed pursuant to this chapter in an amount equal to twenty percent of that federal income tax credit. The credit allowed by this section is nonrefundable and if the amount of the credit exceeds the taxpayer's liability for the applicable taxable year, any unused credit may be carried forward and claimed in the five succeeding taxable years.

(B) The credit amount allowed by this section must be calculated without regard to the phaseout period limits of Internal Revenue Code Section 30B(f) and for purposes of the credits allowed pursuant to this section, the provisions of Internal Revenue Code Section 30B are deemed permanent law.

HISTORY: 2006 Act No. 312, Section 1, eff June 1, 2006 applicable for taxable years beginning after 2005.



Section 12-6-3380. Tax credit for child and dependent care expenses.

An individual may claim an income tax credit for child and dependent care expenses. The credit is computed as provided in Internal Revenue Code Section 21, except that the term "applicable percentage" means seven percent and is not reduced, and only expenses that are directly attributable to items of South Carolina gross income qualify for the credit.

If a nonresident taxpayer is a resident of a state which does not allow a resident of this State credit for child and dependent care expenses, the nonresident taxpayer is not allowed credit on the South Carolina income tax return for child and dependent care expenses.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3381. Premarital preparation course tax credit; form.

There is allowed as a credit against the tax imposed pursuant to Section 12-6-510 an amount equal to fifty dollars for taxpayers who married during the taxable year and completed the requirements of Section 20-1-230. The credit must be claimed by means of a form prescribed by the South Carolina Department of Revenue containing that information required by the department for the accurate and efficient administration of this credit. Regardless of federal filing statutes, each spouse may only receive one non-refundable income tax credit of twenty-five dollars, for a maximum tax credit of fifty dollars per couple under this section.

HISTORY: 2006 Act No. 291, Section 2, eff May 31, 2006.



Section 12-6-3385. Income tax credit for tuition; definitions.

(A)(1)(a) A student is allowed a refundable individual income tax credit equal to fifty percent, not to exceed one thousand five hundred dollars in the case of both four-year institutions and two-year institutions, for tuition paid an institution of higher learning or a designated institution as provided in this section, during a taxable year. The amount of the tax credit claimed up to the limits authorized in this section for any taxable year may not exceed the amount of tuition paid during that taxable year.

(b) The maximum amount of credits allowed by this section for all taxpayers may not exceed forty million dollars in tax year 2018. For all tax years after 2018, the maximum amount of credits for all taxpayers may not exceed the maximum amount in tax year 2018, plus a cumulative amount equal to the percentage increase in the Higher Education Price Index, not to exceed more than three percent a year. If the total amount of credits claimed in a tax year exceeds the maximum amount, then the amount of each credit must be reduced proportionately.

(c) Notwithstanding any other provision of this section, the Revenue and Fiscal Affairs Office annually shall estimate a maximum credit that may be permitted under this section for a taxable year based on the number of taxpayers expected to claim the credit and the expected amount claimed. The Revenue and Fiscal Affairs Office shall certify the maximum credit to the Department of Revenue, and for the applicable taxable year, the maximum credit amount must not exceed the lesser of the certified estimate or the maximum amount set forth in subitem (a). If the certified estimate exceeds the maximum amount set forth in subitem (b), then the credit must be reduced by a pro rata amount that the certified estimate exceeds the maximum set forth in subitem (b).

(d) The Commission on Higher Education, the State Board for Technical and Comprehensive Education, and each public institution of higher learning, as defined in Section 59-103-5, must develop a plan to notify each student of the tax credit allowed by this section and shall promote resources that may be available on campus, or in the community, that would assist students in applying for the tax credit as applicable.

(2)(a) Tuition credits may not be claimed for more than four consecutive years after the student enrolls in an eligible institution.

(b) The credit period is suspended for a qualifying student required to withdraw from an institution of higher learning to serve on active military duty if the service member re-enrolls in an eligible institution within twelve months upon demobilization and provides official documentation from the Armed Forces to verify the dates of active duty military service.

(c) An extension of the credit period may be granted due to medical necessity as defined by the Commission on Higher Education.

(3) The credit may be claimed by the student or by an individual eligible to claim the student as a dependent on his federal income tax return, whoever actually paid the tuition. The department shall prescribe a form for claiming the credit.

(B) As used in this section:

(1) "Institution of higher learning" means a South Carolina public institution defined in Section 59-103-5 and an independent institution as defined in Section 59-113-50.

(2) A "designated institution" means a public or independent bachelor's level institution chartered before 1962 whose major campus and headquarters are located within South Carolina; or an independent bachelor's level institution which has attained 501(c)(3) tax status and is accredited by the Southern Association of Colleges and Secondary Schools or the New England Association of Colleges and Schools; or a public or independent two-year institution which has attained 501(c)(3) tax status. Institutions whose sole purpose is religious or theological training, or the granting of professional degrees do not meet the definition of "institution of higher learning" or "designated institution" as defined in this section.

(3) "Student" means an individual enrolled in an institution of higher learning:

(a) eligible for in-state tuition and fees as determined pursuant to Chapter 112 of Title 59 and applicable regulations;

(b) who at the end of the taxable year for which the credit is claimed has completed at least thirty credit hours each year, or its equivalent, as determined by the Commission on Higher Education, and who is admitted, enrolled, and classified as a degree seeking undergraduate or enrolled in a certificate or diploma program of at least one year;

(c) who, within twelve months before enrolling:

(i) graduated from a high school in this State;

(ii) successfully completed a high school home school program in this State in the manner required by law; or

(iii) graduated from a preparatory high school outside this State while a dependent of a parent or guardian who is a legal resident of this State and has custody of the dependent;

(d) not in default on a Federal Title IV or State of South Carolina educational loan, nor who owes a refund on a Federal Title IV or a State of South Carolina student financial aid program;

(e) who has not been adjudicated delinquent or been convicted or pled guilty or nolo contendere to any felonies or any alcohol or drug related offenses under the laws of this State, any other state or comparable jurisdiction, or the United States; except that a student who has been adjudicated delinquent or has been convicted or pled guilty or nolo contendere to an alcohol or drug related misdemeanor offense is ineligible only for the taxable year in which the adjudication, conviction, or plea occurred;

(f) who is in good standing at the institution attended;

(g) who is not a Palmetto Fellowship recipient;

(h) who is not a LIFE Scholarship recipient.

(4) "Tuition" means the amount charged, including required fees, necessary for enrollment. Higher education tuition at an independent institution means the average tuition at the four-year public institutions of higher learning as defined in Section 59-103-15(B)(2), but not more than the actual tuition charged. Before calculating the credit, there must be deducted from tuition any amounts received toward its payment by any other scholarship grants.

HISTORY: 1998 Act No. 418, Section 2; 1999 Act No. 100, Part II, Section 73; 2006 Act No. 386, Section 11.A, eff June 14, 2006; 2017 Act No. 40 (H.3516), Section 18.A, eff May 10, 2017.

Editor's Note

2006 Act No. 386, Section 11.B, provides as follows:

"This section takes effect upon approval by the Governor and applies to qualifying students required to withdraw from a qualifying institution to serve on active military duty on or after January 1, 2000."

2017 Act No. 40, Section 18.B, provides as follows:

"B. This SECTION takes effect upon approval by the Governor and applies to tax years beginning after 2017."

Effect of Amendment

2017 Act No. 40, Section 18.A, rewrote (A)(1), increasing the amount of the income tax credit for tuition for both four-year and two-year institutions.



Section 12-6-3390. Credit for expenses paid to institution providing nursing facility level, in-home, or community care.

An individual taxpayer may claim an income tax credit for twenty percent of the expenses paid by the taxpayer for his own support or the support of another to an institution providing nursing facility level of care or to a provider for in-home or community care for persons determined to meet nursing facility level of care criteria as certified by a licensed physician. The credit is limited to three hundred dollars each taxable year. However, no credit is allowed for expenses paid from public source funds.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3400. Credit for income tax paid by South Carolina resident to another state.

(A)(1) Resident individuals are allowed a credit against the taxes imposed by this chapter for income taxes paid to another state on income from sources within that state which is taxed under both this chapter and the laws of that state regardless of the taxpayer's residence.

(2) The credit allowed is the lesser of:

(a) the product of the fraction in which the numerator is total South Carolina income which is subject to income tax in another state and the denominator is total federal income adjusted by the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter, multiplied by South Carolina income tax before the credit allowed by this section; or

(b) the income tax actually paid to the other state on income taxed under this chapter.

(3) A copy of the income tax return filed with the other state must be filed with the South Carolina tax return at the time credit is claimed. If the credit is claimed because of a deficiency assessment notice, a copy of the notice and a receipt showing the payment must be filed.

(B) If a taxpayer is refunded or credited taxes paid to another state for which a credit has been allowed under this section, then a tax equal to that portion of the credit allowed is due and payable from the taxpayer within sixty days from the date the refund or the notice of the credit is received. If the amount of the tax is not paid within sixty days of receipt or notice, the taxpayer is subject to penalties and interest for failure to pay provided in Chapter 54 of this title.

(C) When a taxpayer is considered a resident of this State and is also considered a resident of another state under the laws of the other state, the department may, at its discretion, allow a credit against South Carolina income taxes for those taxes paid to the other state on income taxed under this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3410. Corporate income tax credit for corporate headquarters.

(A) A corporation establishing a corporate headquarters in this State, or expanding or adding to an existing corporate headquarters, is allowed a credit against any tax due pursuant to Section 12-6-530, Section 12-11-20, or Section 12-20-50 as set forth in this section.

(B) In order to qualify for this credit, each of the following criteria must be satisfied:

(1) The qualifying real property costs of the corporate headquarters establishment, expansion, or addition must be at least fifty thousand dollars. Qualifying real property costs are:

(a) costs incurred in the design, preparation, and development of establishing, expanding, or adding to a corporate headquarters; and

(b)(i) direct construction costs; or

(ii) with respect to leased facilities, direct lease costs during the first five years of operations for the corporate headquarters.

(2) The headquarters establishment, expansion, or addition must result in the creation of:

(a) at least forty new jobs performing headquarters related functions and services or research and development related functions and services. These jobs must be permanent, full-time positions located in this State; and

(b) at least twenty of the above-referenced new jobs must be classified as headquarters staff employees.

(C) The amount of the credit is equal to twenty percent of the qualifying real property costs listed in subsection (B)(1).

(D) A headquarters establishment, expansion, or addition which meets the criteria of subsection (B) of this section is entitled to an additional credit equal to twenty percent of cost for tangible personal property if the following conditions are met:

(1) the personal property is:

(a) capitalized as personal property for income tax purposes under the Internal Revenue Code; and

(b) purchased for the establishment, expansion, or addition of a corporate headquarters, or for the establishment, expansion, or addition of a research and development facility which is part of the same corporate project as the headquarters establishment, addition, or expansion; and

(c) used for corporate headquarters related functions and services or research and development related functions and services in South Carolina.

(2) The establishment, expansion, or addition of a corporate headquarters or research and development facility must result in the creation of at least seventy-five new full-time jobs performing either:

(a) headquarters related functions and services; or

(b) research and development related functions and services.

The seventy-five required jobs must have an average cash compensation level of more than twice the per capita income of this State based on the most recent per capita income data available as of the end of the taxpayer's taxable year in which the jobs are filled.

(E)(1)(a) For facilities which are constructed, the credit can only be claimed for the taxable year when the headquarters establishment, expansion, or addition, and the research and development facility establishment, expansion, or addition, in the case of corporations qualifying under subsection (D), is placed in service for federal income tax purposes. For construction projects completed in phases and placed in service for federal income tax purposes in more than one taxable year, the corporation can claim the credit on the South Carolina income tax return for the taxable year in which property, which qualifies for the credit, is placed in service. Credits cannot be obtained for costs incurred more than three taxable years after the taxable year in which the first property for which the credit is claimed is placed in service. Notwithstanding any other provisions of this subsection, if the entire project is not completed by the end of the three taxable years, the corporation may claim the credit for all property placed in service within the time limitation set forth in the preceding sentence. The credit may not be claimed for personal property which is replacing personal property for which the credit can be claimed. The department may for good cause extend the time for incurring additional costs and for claiming the credit if the project is not completed within the time period allowed by this subsection. For purposes of this subsection the term "property" includes qualifying real property and, where the conditions of subsection (D) are met, personal property.

(b) for leased real property the credit must be claimed in the taxable year in which the first direct lease costs are incurred.

(2) The corporation must meet the staffing requirements of subsections (B)(2) and, if applicable, (D)(2), by the end of the second taxable year following the last taxable year for which the credit is claimed. The corporation must have documented plans to meet the initial staffing requirements at the time the credit is claimed. If the corporation fails to meet the staffing requirements within the time required by this subsection, the corporation must increase its tax liability for the current taxable year by an amount equal to the amount of credit, or any portion of the credit for which the corporation would not qualify, which was used to reduce tax in the earlier years.

(F) The credit provided in this section is nonrefundable, but an unused credit may be carried forward for ten years. An unused credit may be carried forward fifteen years if the criteria set forth in subsection (D)(2) are met. In addition, a taxpayer may assign its rights to the unused credit to a succeeding taxpayer if the taxpayer transfers all or substantially all of the assets of the taxpayer or all or substantially all of the assets of a trade, business, or operating division of a taxpayer to the succeeding taxpayer, and the succeeding taxpayer maintains the corporate headquarters of the taxpayer. No credit may be claimed for a taxable year during which the taxpayer or succeeding taxpayer fails to meet the qualifying employment requirements provided in this section and the carry forward period is not extended for any year in which the credit may not be claimed for failure to meet the employment requirements. The credit may be claimed for a taxable year in the unextended carry forward period if the taxpayer or succeeding taxpayer requalifies for the credit by meeting the employment requirements during that taxable year.

(G) If a fee-in-lieu arrangement under Section 4-29-67 is entered into with respect to all or part of property involving a corporate headquarters, and the corporation claiming the credit provided under this section is treated as the owner of the property for federal income tax purposes, then the corporation must be treated as the owner of the property for purposes of the credit provided by this section.

(H) To the extent that this credit applies to the cost of certain property, the basis of the property for South Carolina income tax purposes must be reduced by the amount of the credit claimed with respect to the property. This basis reduction does not reduce the basis or limit or disallow any depreciation allowable under the law of this State for other than income tax purposes, even if the depreciation is based upon or otherwise relates to income tax depreciation including, without limitation, basis or depreciation which is allowable under this title for property tax purposes. If the corporation fails to meet the staffing requirements of subsection (E)(2), the corporation may increase the basis of the property by the amount of the original basis reduction with regard to that property in the year in which the credit is recaptured.

(I) The amount of a credit allowed under this section must be reduced by the amount of any past-due debt owed this State by the taxpayer.

(J) As used in this section:

(1) "Corporate headquarters" means the facility or portion of a facility where corporate staff employees are physically employed, and where the majority of the company's or company business unit's financial, personnel, legal, planning, information technology, or other headquarters-related functions are handled either on a regional, national, or global basis. A corporate headquarters must be a regional corporate headquarters, a national corporate headquarters, or global corporate headquarters as defined below; provided, however, for taxpayers which are subject to tax under Chapter 11 of Title 12, a corporate headquarters must be a regional corporate headquarters:

(a) National corporate headquarters must be the sole corporate headquarters in the nation and handle headquarters-related functions at least on a national basis. A national headquarters is considered to handle headquarters-related functions on a national basis from this State if the corporation has a facility in this State from which the corporation engages in interstate commerce by providing goods or services for customers outside of this State in return for compensation.

(b) Regional corporate headquarters must be the sole corporate headquarters within the region and must handle headquarters-related functions on a regional basis. For purposes of this section, " region" or "regional" means a geographic area comprised of either:

(i) at least five states, including this State; or

(ii) two or more states, including this State, if the entire business operations of the corporation are performed within fewer than five states; provided, however, that with respect to taxpayers which are subject to tax under Chapter 11 of Title 12, the requirement that "the entire business operations of the corporation are performed within fewer than five states", is replaced with "if all branches of the taxpayer, as defined below, are physically located in fewer than five states". For taxpayers which are subject to tax under Chapter 11 of Title 12, such taxpayer must have two or more branches, as that term is defined in Section 34-25-10(8), in each state within its region.

(c) A "company business unit" is an organizational unit of a corporation or bank and is defined by the particular product or category of products it sells.

(2) "New job" means a job created by an employer in this State at the time a new facility, expansion, or addition is initially staffed, but does not include a job created when an employee is shifted from an existing location in this State to work in a new or expanded facility. An employee may be employed at a temporary location in this State pending completion of the new facility, expansion, or addition.

(3) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of corporate operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the corporate headquarters or research and development facility in this State.

(4) "Headquarters-related functions and services" are those functions involving financial, personnel, administrative, legal, planning, information technology, or similar business functions.

(5) "Headquarters staff employees" means executive, administrative, or professional workers performing headquarters related functions and services.

(a) An executive employee is a full-time employee in which at least eighty percent of his business functions involve the management of the enterprise and directing the work of at least two employees. An executive employee has the authority to hire and fire or has the authority to make recommendations related to hiring, firing, advancement, and promotion decisions, and an executive employee must customarily exercise discretionary powers.

(b) An administrative employee is a full-time employee who is not involved in manual work and whose work is directly related to management policies or general headquarters operations. An administrative employee must customarily exercise discretion and independent judgment.

(c) A professional employee is an employee whose primary duty is work requiring knowledge of an advanced type in a field of science or learning. This knowledge is characterized by a prolonged course of specialized study. The work must be original and creative in nature, and the work cannot be standardized over a specific period of time. The work must require consistent exercise of discretion and the employee must spend at least eighty percent of the time performing headquarters related functions and services.

(6) "Research and development" means laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improving existing products, but "research and development" does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, banking, or research in connection with literary, historical, or similar projects.

(7) "Research and development facility" means the building or buildings or portion of a building where research and development functions and services are physically located.

(8) "Direct lease costs" are cash lease payments. The term does not include any accrued, but unpaid, costs.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 114, Section 3; 2001 Act No. 89, Section 3, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2001 Act No. 89, Section 10, eff July 1, 2001; 2006 Act No. 335, Sections 2.A, 2.B, 2.C, eff June 6, 2006; 2006 Act No. 384, Section 7, eff June 14, 2006; 2006 Act No. 386, Section 54, eff June 14, 2006; 2008 Act No. 313, Sections 2.B.1, 2.B.2, eff June 12, 2008; 2008 Act No. 352, Section 2.B.1, eff June 12, 2008.

Editor's Note

2001 Act No. 89, Section 70, provides in pertinent part as follows:

". . . the corporate income tax credit taken against the cost of tangible personal property pursuant to Section 12-6-3410(D) of the 1976 Code authorized to be taken by those corporations or companies referred to in Section 12-6-3410(J)(9) of the 1976 Code may be taken for taxable years beginning after December 31, 2002."



Section 12-6-3415. Tax credit for research and development expenditures.

(A) A taxpayer that claims a federal income tax credit pursuant to Section 41 of the Internal Revenue Code for increasing research activities for the taxable year is allowed a credit against any tax due pursuant to this chapter or Section 12-20-50 equal to five percent of the taxpayer's qualified research expenses made in South Carolina. For the purposes of this credit, qualified research expenses has the same meaning as provided for in Section 41 of the Internal Revenue Code.

(B) The credit taken in any one taxable year pursuant to this section may not exceed fifty percent of the taxpayer's remaining tax liability after all other credits have been applied. Any unused credit may be carried over to the immediately succeeding taxable years, except that the credit carry-over may not be used for a taxable year that begins on or after ten years from the date of the qualified research expenses.

HISTORY: 2000 Act No. 283, Section 5(C), eff for taxable years beginning after June 30, 2001; 2003 Act No. 69, Section 3.M.2, eff June 18, 2003; 2007 Act No. 110, Sections 1.B, 58.A, eff June 21, 2007 applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 5, eff June 28, 2007, applicable for tax years beginning after 2006.



Section 12-6-3420. Tax credit for construction or improvement of infrastructure project.

(A) A corporation may claim a credit for the construction or improvement of an infrastructure project against taxes due under Section 12-6-530 or Section 12-11-20 for:

(1) expenses paid or accrued by the taxpayer;

(2) contributions made to a governmental entity; or

(3) contributions made to a qualified private entity in the case of water or sewer lines and their related facilities in areas served by a private water and sewer company.

(B) For expenses paid or accrued by the taxpayer in building or improving any one infrastructure project:

(1) the credit is equal to fifty percent of the expenses or contributions;

(2) the credit is limited to ten thousand dollars annually; and

(3) any unused credit, up to a total amount of thirty thousand dollars, may be carried forward three years.

(C) For purposes of this section:

(1) An infrastructure project includes water lines or sewer lines, their related facilities, and roads that:

(a) do not exclusively benefit the taxpayer;

(b) are built to applicable standards; and

(c) are dedicated to public use or, in the case of water and sewer lines and their related facilities in areas served by a private water and sewer company, the water and sewer lines are deeded to a qualified private entity.

(2) A qualified private entity is an entity holding the required permits, certifications, and licenses from the South Carolina Department of Health and Environmental Control, the South Carolina Public Service Commission, and any other state agencies, departments, or commissions, from which approvals must be obtained in order to operate as a utility furnishing water supply services or sewage collection or treatment services, or both, to the public.

(D) If an infrastructure project benefits more than the taxpayer, the expenses of the taxpayer must be allocated to the various beneficiaries and only those expenses not allocated to the taxpayer's benefit qualify for the credit.

(E) The credit may be claimed before dedication or conveyance if the taxpayer submits with its tax return a letter of intent signed by the chief operating officer of the appropriate governmental entity or qualified private entity stating that upon completion the governmental entity or qualified private entity shall accept the infrastructure project for the appropriate use.

(F) A qualifying private entity is not allowed the credit provided by this section for expenses it incurs in building or improving facilities it owns, manages, or operates.

(G) If a road qualifying for the credit is subsequently removed from the state highway or public road system, the amount of the credit allowed for the construction of the road must be added to any corporate income tax due from the taxpayer in the first taxable year following the removal of the road from public use. The department may implement the provisions of this subsection by rules or regulation.

(H) A corporation which files or is required to file a consolidated return is entitled to the income tax credit allowed by this section on a consolidated basis. The tax credit may be determined on a consolidated basis regardless of whether or not the corporation entitled to the credit contributed to the tax liability of the consolidated group.

(I) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation may assign its rights to its unused credit to another corporation if it transfers all, or substantially all, of the assets of the corporation or all, or substantially all, of the assets of a trade or business or operating division of a corporation to another corporation.

HISTORY: 1995 Act No. 76, Section 1; 2006 Act No. 335, Section 3, eff June 6, 2006.



Section 12-6-3430. Tax credit for qualified investments in Palmetto Seed Capital Corporation or Palmetto Seed Capital Fund Limited Partnership.

(A) Taxpayers who make qualified investments in the Palmetto Seed Capital Corporation (corporation) or the Palmetto Seed Capital Fund Limited Partnership (fund), as defined in Section 41-44-10, are allowed a credit against income or bank taxes imposed under Title 12 or insurance premium taxes imposed under Chapter 7 of Title 38.

(B) The amount of the credit for each taxable year is the lesser of:

(1) all qualified investments during the tax year multiplied by thirty percent, plus any credit carryover; or

(2) fifty percent of all qualified investments during all tax years multiplied by thirty percent.

(C) To receive the credit the taxpayer shall:

(1) claim the credit on the tax return in a manner prescribed by the appropriate agency; and

(2) attach to the return a copy of the form, provided in subsection (F) and issued by the corporation, indicating the taxpayer's qualified investment.

(D) The use of the credit is limited to the taxpayer's tax liability for the year after the application of all other credits. An unused credit may be carried forward ten years from the date of the qualified investment.

(E)(1) If a qualified investment is redeemed by the fund or the corporation within five years of the date it is purchased, the taxpayer shall report the redemption to the appropriate agency. The credit allowed for the current year by this section is disallowed and a credit previously taken must be paid to the appropriate agency on the return filed for the period in which the redemption occurred.

(2) Neither a distribution by the fund nor dividends or other distributions by the corporation are considered to be redemption of the qualified stock or the qualified interest of the taxpayer unless the amount of qualified stock owned by the taxpayer or the qualified interest held by the taxpayer after the distribution or dividend is less than the amount of qualified stock or qualified interest held by the taxpayer immediately before the distribution or dividend.

(F) The corporation shall complete forms prescribed by the department which must show as to each qualified investment in the fund the following:

(1) the name, address, and identification number of the taxpayer who purchased a qualified investment; and

(2) the nature and amount paid for the qualified investment purchased by the taxpayer.

These forms must be filed with the appropriate department on or before the fifteenth day of the third month following the month in which the qualified investment is purchased. Copies of these forms must be mailed to the investor on or before the fifteenth day of the second month following the month in which the qualified investment is purchased.

(G) The total amount of credits allowed for all taxpayers in all taxable years may not exceed in the aggregate, five million dollars, excluding any allowable tax credits of the Palmetto Seed Capital Corporation. The credit must be allowed to taxpayers in the order of the time of the purchase of the qualified investments.

(H) For purposes of this section:

(1) "The fund" means the Palmetto Seed Capital Fund Limited Partnership and is established and operated as described in Section 41-44-60.

(2) "The corporation" means the Palmetto Seed Capital Corporation which is the general partner of the fund.

(3) "Qualified investment" means qualified stock or qualified interest purchased for cash. Qualified stock means authorized but unissued shares of stock in the corporation. Qualified interest means a general partnership interest in the fund for the corporation and a limited partnership interest for all other persons.

(4) "Taxpayer" means an individual, corporation, partnership, trust, or other entity having a state income, bank or insurance premium tax liability who has made a qualified investment.

(5) "Appropriate agency" is the Department of Revenue for taxpayers subject to tax under Chapter 6 or Chapter 11 of this title and the Department of Insurance for corporations subject to the premium tax under Chapter 7 of Title 38.

(I) A corporation which files or is required to file a consolidated return is entitled to the income tax credit allowed by Section 12-6-3420 or this section on a consolidated basis. The tax credit may be determined on a consolidated basis regardless of whether or not the corporation entitled to the credit contributed to the tax liability of the consolidated group.

(J) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation may assign its rights to its unused credit to another corporation if it transfers all, or substantially all, of the assets of the corporation or all, or substantially all, of the assets of a trade or business or operating division of a corporation to another corporation.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3440. Tax credit for employee child care programs.

(A) A taxpayer who employs persons who are residents of this State in any capacity may claim a credit against its state income tax, bank tax, or premium tax liability an amount equal to fifty percent of its capital expenditures in this State but no more than one hundred thousand dollars for costs incurred in establishing a child care program for its employees' children.

(B) For purposes of this section, "expenditures for costs incurred in establishing a child care program" include, but are not limited to, expenditures, including mortgage or lease payments, for playground and classroom equipment, kitchen appliances, cooking equipment, real property, including improvements in this State, and donations to a nonprofit corporation as defined in Internal Revenue Code Section 501(c)(3) for purposes of establishing a child care program. If credit is taken for donations by a corporation, a deduction to arrive at the net income of the corporation is not allowed. The program and operation of the program must meet the licensing, registration, or certification standards prescribed by law.

(C)(1) The taxpayer under subsection (A) is allowed as a credit against his state income tax, bank tax, or premium tax liability an amount not exceeding fifty percent of the child care payments incurred by the taxpayer to operate a child care program for his employees in this State, or made directly to licensed or registered independent child care facilities in the name of and for the benefit of an employee in this State of the taxpayer, which employee's children are kept at the facility during the employee's working hours. The payment may not exceed the amount charged to other children of like age and abilities of individuals not employed by the taxpayer. In addition, a taxpayer is allowed to include in the amount of the payment for calculation of the credit any administrative cost associated with payment to licensed or registered independent child care facilities not to exceed two percent. The credits allowed may not exceed three thousand dollars for each participating employee a year.

(2) Where an employee in this State chooses to utilize the provisions of this subsection which authorize direct payments to licensed child care facilities not operated by the employer, expenses incurred in organizing and administering the direct payment program in the first year are also considered start-up expenses or expenditures for establishing a child care program and qualify for credit allowed by subsection (A).

(3) For purposes of the credits allowed by this subsection, the taxpayer is required to retain information concerning the child care facility's federal identification number, license or registration number, payment amount, and in whose name and for whose benefit the payments were made.

(D) The credits established by this section taken in any one tax year are also limited to an amount not greater than fifty percent of a taxpayer's state income tax, bank tax, or premium tax liability for that year.

(E) A credit claimed under this section, but not used or available for use in a taxable year, may be carried forward for the next ten taxable years from the close of the tax year in which the expenditures are made until the amount of the credit is taken.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3460. Definitions.

(A) As used in this section:

(1) "Investment" means the total cost of acquisition, construction, erection, and installation of all real and personal property, whether owned or leased including, but not limited to, all realty, improvements, leasehold improvements, buildings, machinery, and office equipment, which is at any time incorporated into or associated with a qualified recycling facility.

(2) "Recycling property" means all real and personal property, whether owned or leased including, but not limited to, all realty, improvements, leasehold improvements, buildings, machinery, and office equipment, incorporated into or associated with a qualified recycling facility.

(3) "Qualified recycling facility" means a facility certified as a qualified recycling facility by a duly authorized representative of the department which includes all real and personal property incorporated into or associated with the facility located or to be located within this State that will be used by the taxpayer to manufacture products for sale composed of at least fifty percent postconsumer waste material by weight or by volume. The minimum level of investment for a qualified recycling facility must be at least three hundred million dollars incurred by the end of the fifth calendar year after the year in which the taxpayer begins construction or operation of the facility.

(4) "Postconsumer waste material" means any product generated by a business or consumer which has served its intended end use and which has been separated from the solid waste stream for the purpose of recycling and includes, but is not limited to, scrap metal and iron, and used plastics, paper, glass, and rubber.

(B) A taxpayer who is constructing or operating a qualified recycling facility is allowed a credit in the amount of thirty percent of the taxpayer's investment in recycling property during the taxable year. This credit may be used to reduce any corporate income tax imposed by Section 12-6-530, sales or use tax imposed by the State or any political subdivision of the State, or corporate license fees imposed by Section 12-20-50 or any tax similar to these taxes. Any unused credit for a taxable year may be carried forward to subsequent taxable years until the credit is exhausted. If the recycling facility fails to meet the minimum investment within the time required by subsection (A)(3) of this section, the taxpayer shall increase its tax liability for the current taxable year by an amount equal to the amount of credit which was used to reduce any tax liability in earlier years.

HISTORY: 1995 Act No. 32, Section 1.



Section 12-6-3465. Recycling facility tax credits.

A taxpayer who is constructing or operating a qualified recycling facility as defined in Section 12-6-3460 is entitled to credits in the amount of all funds collected as permitted in Section 12-10-80, which credits can be used to reduce the taxpayer's corporate income tax imposed by Section 12-6-530, sales or use tax imposed by the State or any political subdivision of the State, corporate license fees imposed by Section 12-20-50 or any tax similar to these taxes. Any unused credits may be carried forward to subsequent taxable years until such credits are exhausted.

HISTORY: 1995 Act No. 32, Section 5; 1999 Act No. 114, Section 3.



Section 12-6-3470. Employer tax credit.

(A)(1) An employer who employs a person who received Family Independence payments within this State for three months immediately preceding the month the person becomes employed is eligible for an income tax credit of:

(a) twenty percent of the wages paid to the employee for each full month of employment for the first twelve months of employment;

(b) fifteen percent of the wages paid to the employee for each full month of employment during the second twelve months of employment;

(c) ten percent of the wages paid to the employee for each full month during the third twelve months of employment.

(2) Except for employees employed in distressed counties, the maximum aggregate credit that may be claimed in a tax year for a single employee pursuant to this subsection and Section 12-6-3360 is five thousand five hundred dollars.

(B) In addition to the credits provided for in subsection (A) and Section 12-6-3360, an employer who employs a person who received Family Independence payments within this State for three months immediately preceding the month the person becomes employed and employs that person to work full time in a distressed county or a least developed county, as defined in Section 12-6-3360, is allowed a credit in an amount equal to one hundred seventy-five dollars for each full month during the first thirty-six months of employment.

(C) In order to claim the credit provided in subsection (A) an employer must make health insurance available to the qualified employee. All conditions including employer contributions and employer imposed waiting periods for the qualified employee must be on the same basis and under the same conditions as that of any other employee employed by the employer claiming the credit. The credit is allowed from the date of hire for each full month of employment notwithstanding an employer imposed waiting period which must not exceed twelve months.

Nothing in this section may be construed to require employers to pay for all or part of any health insurance coverage for a qualified employee in order to claim the credit if an employer does not pay for all or part of health insurance coverage for his other employees.

(D) The Department of Social Services and the South Carolina Department of Employment and Workforce must make information available to employers interested in hiring Family Independence recipients. An employer shall submit an employee release and shall request in writing certification of Family Independence eligibility from the Department of Social Services by the fifteenth day of the first month after the end of the taxable year in which the employer hires the Family Independence recipient. The department has thirty days from the date the employer submits the employee release and request in which to approve or deny in writing certification of Family Independence eligibility.

(E) No income tax credit provided for in subsection (A) may be taken under this section if the position filled by the former AFDC recipient was made available due to the termination or forced resignation of an employee for the purpose of obtaining the tax credit. Nothing in this section creates a private cause of action which does not otherwise exist at law.

(F) A credit claimed under this section but not used in a taxable year may be carried forward fifteen years from the taxable year in which the credit is earned.

(G) For purposes of this section, "Family Independence payments" means financial assistance provided under Title IV, Part A of the Social Security Act.

HISTORY: 1995 Act No. 102, Part III, Section 6; 1996 Act No. 462, Section 11A; 1997 Act No. 109, Section 2A; 1997 Act No. 133, Section 2; 2002 Act No. 332, Section 5, eff June 18, 2002; 2003 Act No. 69, Section 3.M.3, eff June 18, 2003, applicable to tax years beginning after 2003.



Section 12-6-3477. Apprentice income tax credit.

A taxpayer who employs an apprentice pursuant to an apprentice agreement registered with the Office of Apprenticeship of the Employment and Training Administration of the United States Department of Labor is allowed a credit against an income tax imposed pursuant to this chapter equal to one thousand dollars for each apprentice employed. A credit is not allowed unless the apprentice was in the employ of the taxpayer for at least seven full months of the taxable year and a credit is not allowed for an individual apprentice for more than four taxable years. The department shall prescribe a form to claim this credit that provides information to the department sufficient for the proper administration of this credit.

HISTORY: 2007 Act No. 94, Section 1, eff June 14, 2007, applicable for employees beginning apprenticeships after 2007.



Section 12-6-3480. Tax credits.

Notwithstanding any other provision of law:

(1) Any credits under Title 38 may be applied against any taxes imposed under this chapter or license fees imposed under Chapter 20 of this title.

(2) Any credits under this chapter or Chapter 14 of this title which are earned by a corporation included in a consolidated corporate income tax return under Section 12-6-5020 must be used and applied against the consolidated tax, unless otherwise specifically provided.

(3) Any limitations upon the amount of liability for taxes or license fees that can be reduced by the use of a credit must be computed one credit at a time before another credit is used to reduce any remaining tax or license fee liability under this chapter or Chapter 20 of this title. The taxpayer may apply any credits arising under this chapter or Chapter 14 of this title in any order the taxpayer elects, and may apply a credit that is allowed for use against both taxes and license fees in any order, unless otherwise specifically provided, and against either one or both taxes and license fees in any given year, subject to specific limitations in the applicable credit statute and this item.

(4) No credit amount may be used more than once. Unless otherwise provided by law, a tax credit administered by the department must be used to the extent possible in the year it is generated and cannot be refunded.

(5) As used in this section, the term "tax credit" or " credit" means a statutorily directed or authorized reduction in the tax liability made after any applicable tax rates are applied.

HISTORY: 1996 Act No. 231, Section 3A; 2005 Act No. 145, Section 15.A, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 15.B, provides as follows:

"Section 12-6-3480 of the 1976 Code, as amended by this section, applies for taxable years beginning after 2004."



Section 12-6-3500. Retirement plan credits.

If the right to receive retirement income by a taxpayer allowed the deduction pursuant to Section 12-6-1170 was earned by the taxpayer while residing in another state which imposed state income tax on the employee's contributions, a credit is allowed against the taxpayer's South Carolina income tax liability in an amount sufficient to offset the taxes paid the other state. This credit must be claimed over the taxpayer's lifetime. The department shall prescribe the amount of the annual credit based on the taxpayer's life expectancy at the time the taxpayer first claims the retirement income deduction pursuant to Section 12-6-1170, and may require the documentation it determines necessary to verify the amount of income tax paid the other state on the contributions. Regardless of the tax rates applicable on the contributions in the other state, the total of the credit allowed may not exceed an amount determined by multiplying the contributions taxed in each year by the marginal South Carolina individual income tax rate for that year.

HISTORY: 1998 Act No. 394, Section 1; 2001 Act No. 89, Section 11, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



Section 12-6-3515. Credit for conservation or qualified conservation contribution of real property; lands eligible; transfer of credits; definitions.

(A) A taxpayer who has qualified for and claimed on the taxpayer's federal income tax return a charitable deduction for a gift of land for conservation or for a qualified conservation contribution donated after May 31, 2001, on a qualified real property interest located in this State may elect to claim a credit against a tax imposed by this chapter for the applicable tax year in an amount equal to twenty-five percent of the total amount of the deduction attributable to the gift of land for conservation or to the qualified real property interest located in this State; provided, however, that the credit is subject to the caps provided in subsection (C). If the amount of the credit exceeds the taxpayer's tax liability under this chapter for the taxable year, or if it exceeds the maximum credit that may be used in any particular taxable year as provided in subsection (C)(2), the excess credit may be carried forward to succeeding taxable years until all the credit is claimed. In addition to the carry forward of unused credit, unused credit may be transferred, devised, or distributed, with or without consideration, by an individual, partnership, limited liability company, corporation, trust, or estate. To be effectual, such a transfer, devise, or distribution requires written notification to and approval by the department with the unused credit maintaining all its original attributes in the hands of the recipient. With regard to the sale or exchange of a credit allowed under this section, general income tax principles apply for purposes of the state income tax. In the hands of the original donor of a qualified conservation contribution of a qualified real property interest, or of a gift of land for conservation, and of any subsequent transferee, devisee, or distributee, the credit allowed by this section that may be used to offset state income tax liability in any one taxable year is limited to an amount that, when combined with all other state income tax credits of the taxpayer, does not exceed the taxpayer's total state income tax liability for the taxable year. The fair market value of qualified donations made pursuant to this section must be substantiated by a "qualified appraisal" prepared by a "qualified appraiser" as those terms are defined under applicable federal law and regulations applicable to charitable contributions.

(B)(1) For purposes of this section:

(a) "Qualified conservation contribution" and a "qualified real property interest" are defined as provided in Internal Revenue Code Section 170(h);

(b) "Gift of land for conservation" means a charitable contribution of fee simple title to real property conveyed for conservation purposes as defined in Internal Revenue Code Section 170(h)(4)(A) to a qualified conservation organization as described in Internal Revenue Code Section 170(h)(3); and

(c) No credit is allowed pursuant to this section unless the contribution meets the requirements of Section 170 of the Internal Revenue Code, this section, and Section 12-6-5590. Property used for or associated with the playing of golf, or is planned to be so used or associated, is not eligible for the credits allowed by this section.

(2) Notwithstanding the provisions of Internal Revenue Code Section 170(h) and applicable regulations pertaining to forestry and silvaculture practices, a taxpayer is not disqualified for the tax credit allowed in this section because of silvacultural and forestry practices permitted by or undertaken pursuant to a conservation contribution on a real property interest if:

(a) the forestry and silvacultural practices permitted by or undertaken pursuant to the conservation contribution conform to Best Management Practices established by the South Carolina Forestry Commission existing either at the time the conservation contribution is made, or at the time a particular forestry or silvacultural practice is undertaken;

(b) the conservation contribution on a real property interest in all other respects conforms to the requirements of Internal Revenue Code Section 170(h) and applicable regulations for a "qualified conservation contribution" of a "qualified real property interest"; and

(c) the taxpayer provides the Department of Revenue with the information the department considers necessary to determine that the taxpayer would otherwise be eligible for the deduction allowed under Section 170(h).

The amount of the credit allowable under this item is equal to twenty-five percent of the deduction that would otherwise be allowable under Section 170(h) but for the silvacultural and forestry activities performed on the real property interest, subject to the same conditions and limitations as the credit allowed by this section.

(C)(1) The credit provided for in this section may not exceed two hundred fifty dollars per acre of property to which the qualified conservation contribution or gift of land for conservation applies. For the purpose of calculating the per acre tax credit cap of this subsection, all upland and wetland acreage subject to the qualified conservation contribution shall be taken into account, except for property lying within the intertidal zone. All other wetland acreage subject to the qualified conservation contribution including, but not limited to, ponds, wetland impoundments, hardwood bottomlands, and Carolina Bays shall be taken into account when calculating the two hundred fifty dollar per acre tax credit cap.

(2) Regardless of the amount of the credit allowed by this section, the total credit a taxpayer may use under this section for any particular taxable year may not exceed fifty-two thousand five hundred dollars.

(3) For purposes of applying the per acre limitation and per taxpayer limitation on the credit allowed by this section, the attribution rules of Section 267 of the Internal Revenue Code apply.

(D) The South Carolina Department of Revenue shall report to the Governor, the House Ways and Means Committee, and Senate Finance Committee the activity generated on taxable year 2001 and 2002 state income tax returns by the credit allowed by this item.

HISTORY: 2000 Act No. 283, Section 1(C), eff June 1, 2001; 2005 Act No. 145, Section 43.B, eff June 7, 2005; 2006 Act No. 386, Section 43, eff June 14, 2006.

Editor's Note

2000 Act No. 283, Section 1.A, provides as follows:

"This section may be cited as the 'South Carolina Conservation Incentives Act'."



Section 12-6-3520. Income tax credit for habitat management and construction and maintenance of critical habitat improvements.

(A) There is allowed as a tax credit against the income tax liability of a taxpayer an amount equal to fifty percent of the costs incurred by the taxpayer for habitat management or construction and maintenance of improvements on real property that are made to land as described in Section 50-15-50(A) and which meet the requirements of regulations promulgated by the Department of Natural Resources pursuant to Section 50-15-50(A). For purposes of this section, "costs incurred" means those monies spent or revenue foregone for habitat management or construction and maintenance, but does not include revenue foregone as increases in land values or speculative costs related to development.

(B) All costs must be incurred on land that has been designated as a certified management area for endangered species enumerated in Section 50-15-30 or for nongame and wildlife species determined to be in need management under Section 50-15-20.

(C) The tax credit allowed by this section must be claimed in the year that the costs, as provided in subsection (B), are incurred. This credit taken in one year may not exceed fifty percent of the taxpayer's income tax liability due pursuant to Section 12-6-510 or 12-6-530 for that year. If the amount of the credit exceeds the taxpayer's income tax liability for that taxable year, the taxpayer may carry forward the excess for up to ten years.

(D) If the landowner voluntarily chooses to leave the agreement made concerning the certified areas during any taxable year after taking the tax credit, then the taxpayer's tax liability for the current taxable year must be increased by the full amount of any credit claimed in previous years with respect to the property.

HISTORY: 1999 Act No. 100, Part II, Section 95; 2001 Act No. 89, Section 12, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2008 Act No. 313, Section 2.C, eff June 12, 2008; 2008 Act No. 352, Section 2.C, eff June 12, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, to reflect the renumbering of sections in Chapter 15, Title 50 by 2014 Act No. 159, in subsection (A), the former references to Section 50-15-55(A) were changed to Section 50-15-50(A); and in subsection (B), the former reference to Section 50-15-40 was changed to Section 50-15-30, and the former reference to Section 50-15-30 was changed to Section 50-15-20.



Section 12-6-3525. Tax credits for vehicle or scrap recyclers participating in End-of-Life Vehicle Solutions (ELVS) Program.

A vehicle recycler or scrap recycling facility, as defined in Section 44-96-185, participating in the End-of-Life Vehicle Solutions (ELVS) Program, authorized pursuant to Section 44-96-185, is entitled to a credit in the amount of two dollars and fifty cents for each mercury switch collected and submitted for disposal in accordance with the ELVS program. These credits may be used to reduce the taxpayer's corporate income tax liability imposed pursuant to Section 12-6-530 or corporate license fees imposed pursuant to Section 12-20-50. Any unused credits may be carried forward to subsequent taxable years until these credits are exhausted.

HISTORY: 2006 Act No. 296, Section 2, eff May 31, 2006.

Editor's Note

2006 Act No. 296, Section 3, provides as follows:

"Unless reinstated by the General Assembly, the provisions of Sections 44-96-185 and 12-6-3525 terminate on June 30, 2013, and these sections and all other laws and regulations governing, authorizing, or otherwise dealing with the removal of mercury switches from vehicles are deemed repealed on that date."

2006 Act No. 296, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and applies to mercury switches removed from vehicles after December 31, 2005, and the credits authorized pursuant to Section 12-6-3525 apply to taxable periods beginning after December 31, 2005."



Section 12-6-3530. Community development tax credits.

Section repealed effective June 30, 2020.

(A) A taxpayer may claim as a credit against his state income tax, bank tax, or premium tax liability thirty-three percent of all amounts invested in a community development corporation or in a community development financial institution, as defined in Section 34-43-20(2) or (3).

To qualify for this credit the taxpayer must obtain a certificate from the South Carolina Department of Commerce certifying that the entity into which the funds are invested is a community development corporation or a community development financial institution within the meaning of Section 34-43-20(2) or (3) and certifying that the credit taken or available to that taxpayer will not exceed the aggregate five million dollar limitation of all those credits as provided in subsection (B) when added to the credits previously taken or available to other taxpayers making similar investments. A taxpayer who invested in good faith in a certified corporation or institution may claim the credit provided in this section, notwithstanding the fact that the certification is later revoked or not renewed by the department.

(B) The total amount of credits allowed pursuant to this section may not exceed in the aggregate five million dollars for all taxpayers and all calendar years and one million dollars for all taxpayers in one calendar year.

(C) A single community development corporation or community development financial institution may not receive more than twenty-five percent of the total tax credits authorized pursuant to this section in any one calendar year.

(D) The department shall monitor the investments made by taxpayers in community development corporations and community development financial institutions as permitted by this section and shall perform the functions as provided in subsection (A) above.

(E) If the amount of the credit determined, pursuant to subsection (A), exceeds the taxpayer's state tax liability for the applicable taxable year, the taxpayer may carry over the excess to the immediately succeeding taxable years. However, the credit carry-over may not be used for a taxable year that begins on or after ten years from the date of the acquisition of stock or other equity interest that is the basis for a credit pursuant to this section. The amount of the credit carry-over from a taxable year must be reduced to the extent that the carry-over is used by the taxpayer to obtain a credit provided for in this section for a later taxable year.

(F) Notwithstanding the provisions of subsections (A), (B), (C), (D), and (E) above, if on April 1, 2001, or as soon after that as the department is able to determine, the total amount of tax credits which may be claimed by all taxpayers exceeds the total amount of tax credits authorized by this section, the credits must be determined on a pro rata basis. For purposes of this subsection, a community development corporation or community development financial institution for which an investment may be claimed as a tax credit pursuant to this section must report all investments made before April 1, 2001, to the department by April 1, 2001, which shall inform, as soon as reasonably possible, all community development corporations and community development financial institutions of the total of all investments in all institutions and corporations as of April 1, 2001.

(G) If stock or another equity interest that is the basis for a credit provided for in this section is redeemed by the community development corporation or the community development financial institution within five years of the date it is acquired, the credit provided by this section for the stock or other equity interest is disallowed, and credit previously claimed and allowed with respect to the redeemed stock or other equity interest must be paid to the Department of Revenue with the appropriate return of the taxpayer covering the period in which the redemption occurred. When payments are made to the Department of Revenue pursuant to this section, the amount collected must be handled as if no credit had been allowed.

(H) To receive the credit provided by this section, a taxpayer shall:

(1) claim the credit on his annual state income or premium tax return as prescribed by the Department of Revenue; and

(2) file with the Department of Revenue and with his annual state income or premium tax return a copy of the form issued by the department as to the stock or other equity interest that is the basis for a credit claimed pursuant to this section, by the taxpayer, including an undertaking by the taxpayer to report to the Department of Revenue a redemption of the stock or other equity interest by the community development corporation or the community development financial institution.

(I) The department shall complete forms prescribed by the Department of Revenue which must show as to each stock or other equity interest in a community development corporation or a community development financial institution that is the basis for a credit pursuant to this section:

(1) the name, address, and identification number of the taxpayer who acquired the stock or other equity interest; and

(2) the nature of the stock or other equity interest acquired by the taxpayer and the amount advanced for it.

These forms must be filed with the Department of Revenue on or before the fifteenth day of the third month following the month in which the stock or other equity interest is acquired. Copies of the forms to be provided to the Department of Revenue must be mailed to the taxpayer on or before the fifteenth day of the second month following the month in which the acquisition is made.

(J) A taxpayer may not claim the tax credit provided in this section unless the community development corporation or community development financial institution in which the investment is made has been certified at the time the investment is made.

(K) If the community development financial institution in which the investment is made is a tax-exempt nonprofit corporation, the tax credit provided in this section is not allowed if the taxpayer claims the investment as a deduction pursuant to Section 170 of the Internal Revenue Code.

(L) Banks and financial institutions chartered by the State of South Carolina may invest in community development corporations and community development financial institutions incorporated pursuant to the laws of this State, up to a maximum of ten percent of a chartered bank or financial institution's total capital and surplus.

HISTORY: 2000 Act No. 314, Section 2, eff May 30, 2000, applicable to tax years beginning after 2000; 2001 Act No. 89, Section 52, eff July 20, 2001.

Editor's Note

2000 Act No. 314, Section 1, as last amended by 2015 Act No. 46, provides:

"SECTION 1. Section 4 of Act 314 of 2000, as last amended by Act 248 of 2010, is further amended to read:

"SECTION 4. Unless reauthorized by the General Assembly, the provisions of this act shall terminate on June 30, 2020, and this act and all other laws and regulations governing, authorizing, and otherwise dealing with community development corporations and community development financial institutions are deemed repealed on that date."



Section 12-6-3535. Income tax credit for making qualified rehabilitation expenditures for a certified historic structure.

(A)(1) A taxpayer who is allowed a federal income tax credit pursuant to Section 47 of the Internal Revenue Code for making qualified rehabilitation expenditures for a certified historic structure located in this State is allowed to claim a credit against a combination of income taxes and license fees imposed by this title. For the purposes of this section, "qualified rehabilitation expenditures" and "certified historic structures" are defined as provided in the Internal Revenue Code Section 47 and the applicable treasury regulations. Except as provided in item (2), the amount of the credit is ten percent of the expenditures that qualify for the federal credit. To claim the credit allowed by this subsection, a taxpayer filing a paper return must attach a copy of the section of the federal income tax return showing the credit claimed, along with other information that the Department of Revenue determines is necessary for the calculation of the credit provided by this subsection.

(2) A taxpayer may elect a twenty-five percent tax credit in lieu of the ten percent tax credit, not to exceed one million dollars for each certified historic structure.

(B) A taxpayer who is not eligible for a federal income tax credit under Section 47 of the Internal Revenue Code and who makes rehabilitation expenses for a certified historic residential structure located in this State is allowed to claim a credit against the tax imposed by this chapter. The amount of the credit is twenty-five percent of the rehabilitation expenses. To claim the credit allowed by this subsection, a taxpayer filing a paper return must attach a copy of the certification obtained from the State Historic Preservation Officer verifying that the historic structure has been rehabilitated in accordance with this subsection, along with all information that the Department of Revenue determines is necessary for the calculation of the credit provided by this subsection. A taxpayer filing an electronic return shall keep a copy of the certification with his tax records.

For the purposes of subsections (B) through (F):

(1) "Certified historic residential structure" means an owner-occupied residence that is:

(a) listed individually in the National Register of Historic Places;

(b) considered by the State Historic Preservation Officer to contribute to the historic significance of a National Register Historic District;

(c) considered by the State Historic Preservation Officer to meet the criteria for individual listing in the National Register of Historic Places; or

(d) an outbuilding of an otherwise eligible property considered by the State Historic Preservation Officer to contribute to the historic significance of the property.

(2) "Certified rehabilitation" means repairs or alterations consistent with the Secretary of the Interior's Standards for Rehabilitation and certified as such by the State Historic Preservation Officer before commencement of the work. The review by the State Historic Preservation Officer shall include all repairs, alterations, rehabilitation, and new construction on the certified historic residential structure and the property on which it is located. To qualify for the credit, the taxpayer shall receive documentation from the State Historic Preservation Officer verifying that the completed project was rehabilitated in accordance with the standards for rehabilitation. The rehabilitation expenses must, within a thirty-six-month period, exceed fifteen thousand dollars. A taxpayer shall not take more than one credit on the same certified historic residential structure within ten years.

(3) "Rehabilitation expenses" means expenses incurred by the taxpayer in the certified rehabilitation of a certified historic residential structure that are paid before the credit is claimed including preservation and rehabilitation work done to the exterior of a certified historic residential structure, repair and stabilization of historic structural systems, restoration of historic plaster, energy efficiency measures except insulation in frame walls, repairs or rehabilitation of heating, air-conditioning, or ventilating systems, repairs or rehabilitation of electrical or plumbing systems exclusive of new electrical appliances and electrical or plumbing fixtures, and architectural and engineering fees.

"Rehabilitation expenses" do not include the cost of acquiring or marketing the property, the cost of new construction beyond the volume of the existing certified historic residential structure, the value of an owner's personal labor, or the cost of personal property.

(4) "State Historic Preservation Officer" means the Director of the Department of Archives and History or the director's designee who administers the historic preservation programs within the State.

(5) "Owner-occupied residence" means a building or portion of a building in which the taxpayer has an ownership interest, in whole or in part, in fee, by life estate, or as the income beneficiary of a property trust, that is, after being placed in service, the residence of the taxpayer and is not:

(a) actively used in a trade or business;

(b) held for the production of income; or

(c) held for sales or disposition in the ordinary course of the taxpayer's trade or business.

(C)(1) The entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in equal installments over a three-year period beginning with the year in which the property is placed in service. "Placed in service" means the rehabilitation is completed and allows for the intended use. Any unused portion of any credit installment may be carried forward for the succeeding five years.

(2) The credit earned pursuant to this section by an "S" corporation owing corporate level income tax must be used first at the entity level. Remaining credit passes through to each shareholder in a percentage equal to each shareholder's percentage of stock ownership. The credit earned pursuant to this section by a general partnership, limited partnership, limited liability company, or other pass-through entity, as defined in Section 12-6-545, must be passed through to its partners and may be allocated among partners, including, without limitation, an allocation of the entire credit to one partner, in a manner agreed by the partners. As used in this item the term "partner" means a partner, member, or owner of an interest in the pass-through entity, as applicable. If the taxpayer makes a pass-through election under Section 50(d) of the Internal Revenue Code, the taxpayer may elect to pass the credit claimed pursuant to this section to the tenant of the eligible structure or to retain the credit.

(D) Additional work done by the taxpayer while the credit is being claimed, for a period of up to five years, must be consistent with the Secretary of the Interior's Standards for Rehabilitation. During this period the State Historic Preservation Officer may review additional work to the certified historic structure or certified historic residential structure and has the right to inspect certified historic structures and certified historic residential structures. If additional work is not consistent with the Standards for Rehabilitation, the taxpayer and Department of Revenue must be notified in writing and any unused portion of the credit, including carry forward, is forfeited.

(E) The South Carolina Department of Archives and History shall develop an application and may promulgate regulations, including the establishment of fees, needed to administer the certification process. The Department of Revenue may promulgate regulations, including the establishment of fees, to administer the tax credit.

(F) A taxpayer may appeal a decision of the State Historic Preservation Officer to a committee of the State Review Board appointed by the chairperson.

HISTORY: 2002 Act No. 229, Section 2, eff May 1, 2002; 2003 Act No. 69, Section 3.GG.1, eff June 18, 2003; 2005 Act No. 138, Sections 1, 2, eff June 7, 2005, applicable to tax periods beginning after 2004; 2006 Act No. 386, Sections 12.A, 12.B, eff June 14, 2006 applicable to tax years beginning in 2006; 2007 Act No. 110, Sections 15, eff June 21, 2007; 2007 Act No. 116, Section 21, eff June 28, 2007, applicable for tax years beginning after 2007; 2015 Act No. 68 (H.3725), Section 1, eff June 9, 2015.

Editor's Note

2002 Act No. 229, Sections 1 and 3, provide as follows:

"SECTION 1. This act may be cited as the 'South Carolina Historic Rehabilitation Incentives Act'."

"SECTION 3. Upon approval by the Governor, this act is effective for taxable years beginning after 2002 for property placed in service after June 30, 2003."

2003 Act No. 69, Section 3.GG.2, provides as follows:

"2. This subsection takes effect upon approval by the Governor and is effective for taxable years beginning after 2002 for property placed in service after June 30, 2003, for costs paid in taxable years beginning after 2002."

Effect of Amendment

2015 Act No. 68, Section 1, in (A), added designator (1), and added (A)(2); in (A)(1), inserted "a combination of" following "a credit against" in the first sentence, and inserted reference to item (2) in the third sentence; in (C)(1), substituted "three-year period" for "five-year period"; and in (C)(2), substituted "pass-through entity, as defined in Section 12-6-545," for "entity taxed as a partnership" in the third sentence, deleted "that is consistent with Subchapter K of the Internal Revenue Code" at the end of the third sentence; and added the last sentence.



Section 12-6-3550. Voluntary cleanup activity tax credit; eligibility requirements.

(A) A taxpayer is allowed a credit against taxes due for costs of voluntary cleanup activity by a nonresponsible party pursuant to Article 7, Chapter 56 of Title 44, the Brownfields/Voluntary Cleanup Program, in the manner provided in this section.

(B) For expenses paid or accrued by the taxpayer in cleaning up a site under the applicable article, the credit is equal to fifty percent of the expenses of the cleanup or cash contributions to the cleanup but not more than fifty thousand dollars in a taxable year. The credit is available only for site rehabilitation conducted during the taxable year in which the tax credit application is submitted. Any unused credit, up to a total of one hundred thousand dollars, may be carried forward five years. Multiple taxpayers working jointly to clean up a single site are allowed the credit in the same proportion as their contribution to payment of cleanup costs.

(C) The taxpayer is allowed an additional ten percent of the total cleanup costs, not to exceed fifty thousand dollars, in the final year of clean up as evidenced by the Department of Health and Environmental Control issuing a certificate of completion for that site.

(D) To be eligible for the tax credit the applicant must have entered into a nonresponsible party voluntary cleanup contract with the Department of Health and Environmental Control (DHEC) pursuant to Section 44-56-750.

(E) To obtain the tax credit certificate, an applicant must annually file an application for certification, which must be received by DHEC by December thirty-first. The applicant shall provide all pertinent information requested on the tax credit application form including, at a minimum, the name and address of the applicant and the address and tracking identification of the eligible site. Along with the application form, the applicant shall submit the following:

(1) copies of contracts and documentation of contract negotiations, accounts, invoices, sales tickets, or other payment records for purchases, sales, leases, or other transactions involving the actual costs incurred for that taxable year related to site rehabilitation under the voluntary cleanup contract; and

(2) proof that the documentation submitted pursuant to item (1) has been reviewed and verified by an independent certified public accountant who must attest to the accuracy and validity of the costs incurred and paid by conducting an independent review of the data presented by the applicant. A copy of the accountant's report must be submitted to DHEC with the tax credit application.

(F) If upon review of the tax credit application and any supplemental documentation submitted by each applicant, DHEC determines that the applicant has met all requirements for the tax credit, it shall issue a tax credit certificate before April first. The applicant shall pay the administrative costs of this review pursuant to the provisions of Section 44-56-750(D).

(G) DHEC may prescribe the necessary forms required to claim the credit under this section and to provide the administrative guidelines and procedures required to administer this section.

(H) DHEC may revoke or modify any written decision granting eligibility for partial tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive the credit under this section. DHEC shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted tax credits. Additionally, the taxpayer shall notify the Department of Revenue of any change in tax credit claimed.

(I) This section applies for eligible cleanup expenses incurred after 2001.

HISTORY: 2002 Act No. 280, Section 4, eff May 28, 2002; 2008 Act No. 342, Section 2, eff June 11, 2008.

Editor's Note

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2008 Act No. 342, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and applies to party voluntary cleanup contracts entered into pursuant to Section 44-56-750 on or after this act's effective date."



Section 12-6-3560. Credit against state income tax for motion picture and advertisement production companies.

(A)(1) This section authorizes a tax credit against state income tax for production companies that produce a commercial production being an advertisement, composed of moving images and words, that is recorded on film, videotape, or digital medium in South Carolina for multi-market distribution by way of television networks, cable, satellite, or motion picture theaters. This credit is not available to companies that produce industrial videos, television broadcasts, cable and satellite networks, and news sporting events. The tax credit may be earned by a production company at the time of its investment in a state-certified production and must be calculated as a percentage of the investment according to the total base investment dollars certified. If total base investment is greater than five hundred thousand dollars in the aggregate during the calendar year, the production company is allowed a tax credit of ten percent of the actual South Carolina investment made by that production company. The State has annually one million dollars in total tax credits to disburse to all eligible production companies. This tax credit must be distributed to the eligible production company in the same order that the eligible production company's application for the tax credit is approved by the Department of Parks, Recreation and Tourism.

(2) If the entire credit is not used in the year earned, the remaining credit may be carried forward and applied against income tax liabilities for the next ten years. An entity taxed as a corporation for South Carolina income tax purposes shall claim the credit allowed pursuant to this section on its corporation income tax return. An entity not taxed as a corporation shall claim the credit on the returns of the partners or members as follows:

(a) corporate partners or members shall claim their shares of the credit on their corporate income tax returns;

(b) individual partners or members shall claim their shares of the credit on their individual income tax returns; and

(c) partners or members that are estates or trusts shall claim their shares of the credit on their fiduciary income tax returns.

(B)(1) The Director of the Department of Parks, Recreation and Tourism and the South Carolina Film Commission shall determine, through adoption of rules and promulgation of regulations, the criteria for qualification of a project according to this section. Promulgation of these regulations are subject to the Administrative Procedures Act.

(2) Certification by the Department of Parks, Recreation and Tourism must be submitted to both the production company and to the Director of the Department of Revenue.

(3) A production company applying for the credit must reimburse the Department of Revenue for any audits required in relation to granting the credit.

(4) The Director of the Department of Parks, Recreation and Tourism, in consultation with the Director of the South Carolina Film Commission, shall adopt rules and promulgate regulations otherwise necessary to carry out the intent and purposes of this section.

HISTORY: 2004 Act No. 299, Section 3.B, eff July 1, 2004.



Section 12-6-3570. Motion picture related income tax credit claims.

(A) A taxpayer may claim an income tax credit of an amount equal to twenty percent, but not more than one hundred thousand dollars, of the taxpayer's cash investment in a company that develops or produces a qualified South Carolina motion picture project. A taxpayer may claim no more than one credit in connection with the production of a single qualified South Carolina motion picture project. This credit is allowed over more than one taxable year but a taxpayer's total credit in all years, toward any such project, may not exceed one hundred thousand dollars. Any unused credit may be carried forward to fifteen succeeding taxable years.

(B) A taxpayer may claim a credit in an amount equal to twenty percent of the amount of a taxpayer's investment in the company that constructs or converts or equips, or any combination of these activities, of a motion picture production facility or post-production facility in this State. No credit is allowed unless the total amount invested in the motion picture production facility is at least two million dollars, exclusive of land costs, or the total amount invested in a post-production facility is at least one million dollars, exclusive of land costs. Documentation to the Department of Parks, Recreation and Tourism sufficient to provide confirmation of this threshold must accompany the application for the credit. Any unused credit may be carried forward to fifteen succeeding taxable years. The total amount of credit, which may be claimed by all taxpayers with respect to the construction or conversion or equipping, or any combination of these activities, of a single motion picture production facility or post-production facility may not exceed five million dollars. A taxpayer may claim the credit allowed by this section only one time in connection with a single motion picture production facility and one time in a single post-production facility.

(C) The credit is earned when the cash is spent or when qualifying real property is dedicated for use as part of a South Carolina motion picture production facility or South Carolina post-production facility. If a South Carolina motion picture project, South Carolina motion picture production facility, or South Carolina post-production facility fails to meet the requirements of the section within three years from the end of the taxpayer's tax year when the credit was first claimed, then any taxpayer which claimed the credit shall increase its income tax liability in the fourth year by an amount equal to the amount of credits claimed in prior tax years with respect to the motion picture project, motion picture production facility, or post-production facility.

(D) Notwithstanding the amount of the credits allowed by this section, these credits, when combined with any other state income tax credits allowed the taxpayer for a particular taxable year, cannot reduce the taxpayer's South Carolina income tax liability more than fifty percent.

(E) All documentation provided by investors and their agents to the Department of Revenue in connection with claiming the credits allowed by this section is considered a tax return and subject to the penalty provisions in Chapter 54 of Title 12.

(F) As used in this section:

(1) "Investment" means cash with respect to subsection (A) of this section, and with respect to subsection (B) of this section cash or the fair market value of real property with any improvements thereon, or any combination of these. To qualify as "investment", cash must have been expended for services performed in this State, for tangible personal property dedicated to first use in this State, or for real property in this State. Investments in the form of real property must be real property located in this State on which facilities are located and can include the fair market value of a lease with a term in excess of thirty-six months of real property minus the fair market value of any consideration paid for the lease.

(2) "Motion picture production facility" means a site in this State that contains soundstages designed for the express purpose of film and television production for both theatrical and video release. Production includes, but is not limited to, motion pictures, made-for-television movies, and episodic television to a national or regional audience. The motion picture production facility site must include production offices, construction shops/mills, prop and costume shops, storage areas, parking for production vehicles, all of which complement the production needs and orientation of the overall facility purpose. The term does not include television stations, recording studios, or facilities predominately used to produce videos, commercials, training films, or advertising films.

(3) "Motion picture project" means a product intended for commercial exploitation that incurs at least two hundred fifty thousand dollars of costs directly in this State to produce a master negative motion picture, whether film, tape, or other medium, for theatrical or television exhibition in the United States and in which at least twenty percent of total filming days of principal photography, but not fewer than ten filming days, is filmed in this State. Upon the recommendation of the South Carolina Film Commission, the Department of Parks, Recreation and Tourism shall certify the motion picture project as a project eligible for purposes of this article.

(4) "Post-production facility" means a site in this State designated for the express purpose of accomplishing the post-production stage of film and television production for both theatrical and video release including the creation of visual effects, editing, and sound mixing. A post-production facility site is not required to contain a soundstage or be physically located at or near soundstages.

(5) "Qualified South Carolina motion picture project" means a motion picture project which has registered by submitting its record of allocation of credits and documentation to the Department of Revenue. Before registration all documentation of a motion picture project required to meet the credit requirements must be received by the Department of Parks, Recreation and Tourism.

(6) Taxpayer means:

(a) in subsection (A), the person who invests in a qualified motion picture project;

(b) in subsection (B), the person who invests in the company that constructs, converts, or equips a "qualified South Carolina motion picture production facility"; and

(c) with respect to a motion picture equity fund created for the sole, expressed purpose of facilitating a slate of qualified South Carolina motion picture projects, the person who invests in the motion picture equity fund. Credits allowed under this subitem are allocated to the fund based upon twenty percent of the cash value of its investment in a qualified South Carolina motion picture project and distributed to equity fund members based upon the percentage of their interest in the equity fund.

HISTORY: 2004 Act No. 299, Section 3.C, eff July 1, 2004; 2005 Act No. 161, Section 8, eff June 9, 2005.



Section 12-6-3575. Health insurance tax credits.

(A) An individual taxpayer meeting the eligibility requirements of subsection(B) of this section may claim as a nonrefundable credit against the income tax imposed pursuant to Section 12-6-510 an amount equal to fifty percent of the premium costs the individual paid during the taxable year for health insurance coverage as defined in Section 38-74-10(5), that offers coverage to the individual, his spouse, or a person he was eligible to claim as a dependent on his federal income tax return, or any combination of these people, for the taxable year. The credit allowed by this section may not exceed three thousand dollars for each qualifying individual covered by a policy for which a credit is claimed. A nonresident who claims the credit allowed by this section shall reduce the amount of the credit in the same manner as nonresident individuals reduce personal exemptions and applicable standard deduction or itemized deductions pursuant to Section 12-6-1720(2).

(B) The credit allowed by this section is available only to an individual taxpayer who held a policy of health insurance covering the taxpayer, the taxpayer's spouse, or a person the taxpayer was eligible to claim as a dependent on his federal income tax return, or any combination of these people from an insurance company which has withdrawn from writing health insurance policies in this State and the taxpayer, in replacing the insurance with a policy having substantially the same coverage, has been assigned to the South Carolina Health Insurance Pool established pursuant to Chapter 74 of Title 38 with a higher premium than the former policy.

(C) A credit is not allowed for premium payments that are deducted or excluded from the taxpayer's income for the taxable year, whether the deduction or exclusion was due to a South Carolina modification pursuant to Article 9 of this chapter or was due to an exclusion or deduction, which resulted in a reduction of the taxpayer's federal taxable income.

(D) A taxpayer who claims the credit allowed by this section shall provide information required by the department to demonstrate that the taxpayer is eligible for the credit and that the amount paid for premiums for which the credit is claimed was not excluded from the taxpayer's gross income for the taxable year.

HISTORY: 2005 Act No. 145, Section 59.A, eff June 6, 2005 and by 2005 Act No. 161, Section 43.A, eff June 9, 2005.

Editor's Note

2005 Act No. 145, Section 59.B, provides as follows:

"Upon approval by the Governor, this section is effective for taxable years beginning after 2004."

2005 Act No. 161, Section 43.B, provides as follows:

"This SECTION takes effect upon approval by the Governor and applies to tax years beginning after 2004."



Section 12-6-3580. South Carolina Quality Forum participants; tax credits for registration fee and participation in organizational performance excellence assessment process; limitation.

(A) Taxpayers that pay an annual fee to the South Carolina Quality Forum to participate in quality programs are allowed a tax credit equal to the annual registration fee.

(B) Taxpayers also are allowed a tax credit equal to fifty percent of any fees charged to participate in the organizational performance excellence assessment process.

(C) Credits earned are limited to the amount of tax liability on the return and are not refundable.

HISTORY: 2005 Act No. 161, Section 39.A, eff June 9, 2005.



Section 12-6-3582. Income tax credits; agricultural use of anhydrous ammonia.

(A) A resident taxpayer engaged in the business of farming is allowed a refundable income tax credit equal to the amount expended by the taxpayer to obtain the additive required to comply with the provisions of Section 44-53-375(E)(2)(a)(ii) for the agricultural use of anhydrous ammonia. The credit may be claimed against the taxes due pursuant to Section 12-6-510 or 12-6-530.

(B) If no taxes are due, or the credit exceeds the tax liability of the taxpayer for the taxable year, the amount of the credit or excess over the tax liability must be refunded to the taxpayer.

(C) The department may require the documentation it determines necessary for the proper administration of this credit.

HISTORY: 2005 Act No. 127, Section 8.A, eff June 7, 2005, applicable for taxable years beginning after 2004.



Section 12-6-3585. Industry Partnership Fund tax credit.

(A) A taxpayer may claim as a credit against state income tax imposed by Chapter 6, Title 12, bank tax imposed by Chapter 11, Title 12, license fees imposed by Chapter 20 of Title 12, or insurance premiums imposed by Chapter 7, Title 38, or any combination of them, one hundred percent of an amount contributed to the Industry Partnership Fund at the South Carolina Research Authority (SCRA), or an SCRA-designated affiliate, or both, pursuant to Section 13-17-88(E), up to a maximum credit of six hundred fifty thousand dollars for a single taxpayer, not to exceed an aggregate credit of two million dollars for all taxpayers in tax year 2006; up to a maximum credit of one million three hundred thousand dollars for a single taxpayer, not to exceed an aggregate credit of four million dollars for all taxpayers in tax year 2007; and up to a maximum credit of two million dollars for a single taxpayer, not to exceed an aggregate credit of six million dollars for all taxpayers for each tax year beginning after December 31, 2007. For purposes of determining a taxpayer's entitlement to the credit for qualified contributions for a given tax year in which more than the applicable aggregate annual limit on the credit is contributed by taxpayers for that year, taxpayers who have made contributions that are intended to be qualified contributions earlier in the applicable tax year than other taxpayers must be given priority entitlement to the credit. The SCRA shall certify to taxpayers who express a bona fide intention of making one or more qualified contributions as to whether the taxpayer is entitled to that priority.

(B) The amount of the credit is equal to one hundred percent of the amount of the taxpayer's qualified contributions to the Industry Partnership Fund, subject to the limitations in this section. The credit is nonrefundable.

(C) The use of the credit is limited to the taxpayer's applicable income or premium tax or license fee liability for the tax year of the taxpayer after the application of all other credits. An unused credit may be carried forward ten tax years after the tax year of the taxpayer during which the qualified contribution was made.

(D) A contribution is not a qualified contribution if it is subject to conditions or limitations regarding the use of the contribution.

(E) "Taxpayer" means an individual, corporation, partnership, trust, bank, insurance company, or other entity having a state income or insurance premium tax or license fee liability who has made a qualified contribution.

(F) To qualify for the credit, the taxpayer shall retain a form provided by SCRA identifying the taxpayer and the year and amount of credit for which the taxpayer qualifies. The Department of Revenue may require a copy of the form be attached to the taxpayer's income tax return or be provided otherwise to the department.

(G) The department may require information and submissions by the taxpayer as it considers appropriate in relation to a taxpayer's claim of entitlement to the credit.

(H) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation, but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation or partnership may assign its rights to its unused credit to another corporation or partnership if it transfers all, or substantially all, of the assets of the corporation or partnership or all, or substantially all, of the assets of the trade or business or operating division of the corporation or partnership to another corporation or partnership.

(I) A taxpayer who claims the credit may not take a deduction in relation to the qualified contribution which gives rise to such credit.

HISTORY: 2006 Act No. 319, Section 3.A, eff June 1, 2006; 2007 Act No. 110, Section 16.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 110, Section 41, eff June 21, 2007; 2007 Act No. 116, Section 22.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005.

Editor's Note

2006 Act No. 319, Section 1, provides as follows:

"This act may be cited as the 'Industry Partners Act"'.



Section 12-6-3587. Purchase and installation of solar energy system for heating water, space heating, air cooling, or generating electricity.

(A) There is allowed as a tax credit against the income tax liability of a taxpayer imposed by this chapter an amount equal to twenty-five percent of the costs incurred by the taxpayer in the purchase and installation of a solar energy system, small hydropower system, or geothermal machinery and equipment for heating water, space heating, air cooling, energy-efficient daylighting, heat reclamation, energy-efficient demand response, or the generation of electricity in or on a facility in South Carolina and owned by the taxpayer. The tax credit allowed by this section must not be claimed before the completion of the installation. The amount of the credit in any year may not exceed three thousand five hundred dollars for each facility or fifty percent of the taxpayer's tax liability for that taxable year, whichever is less. If the amount of the credit exceeds three thousand five hundred dollars for each facility, the taxpayer may carry forward the excess for up to ten years.

(B) "System" includes all controls, tanks, pumps, heat exchangers, and other equipment used directly and exclusively for the solar energy system. The term "system" does not include any land or structural elements of the building such as walls and roofs or other equipment ordinarily contained in the structure. A credit may not be allowed for a solar system unless the system is certified for performance by the nonprofit Solar Rating and Certification Corporation or a comparable entity endorsed by the State Energy Office.

(C) For purposes of this section, "small hydropower system" means new generation capacity on a nonimpoundment or on an existing impoundment that:

(1) meets licensing standards as defined by the Federal Energy Regulatory Commission (FERC);

(2) is a run-of-the-river facility with a capacity not to exceed 5MW; or

(3) consists of a turbine in a pipeline or in an irrigation canal.

(D) For purposes of this section, "geothermal machinery and equipment" means machinery and equipment for use at the taxpayer's residence that either:

(1) is a heat pump that uses the ground or groundwater as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure; or

(2) uses the internal heat of the earth as a substitute for traditional energy for water heating or active space heating or cooling; and

(3) on the date of installation, meets or exceeds applicable federal Energy Star requirements.

HISTORY: 2006 Act No. 386, Section 37.A, eff June 14, 2006 applicable to installation costs incurred in taxable years beginning on or after January 1, 2006; 2007 Act No. 83, Section 13, eff June 19, 2007; 2007 Act No. 110, Section 17.A, eff June 21, 2007, applicable to installation costs incurred after December 31, 2005; 2007 Act No. 116, Section 23.A, eff June 28, 2007, applicable to installation costs incurred after December 31, 2005; 2008 Act No. 354, Section 3, eff July 1, 2009; 2016 Act No. 134 (H.3874), Section 2.A, eff February 16, 2016.

Editor's Note

2016 Act No. 134, Sections 2.B, 2.C, provide as follows:

"B. The provisions contained in this section related to geothermal machinery and equipment are repealed January 1, 2019."

"C. This section takes effect on January 1, 2016."

Effect of Amendment

2016 Act No. 134, Section 2.A, in (A), inserted ", geothermal machinery and equipment", and made nonsubstantive changes; and added (D).



Section 12-6-3588. South Carolina Clean Energy Tax Incentive Program; definitions; requirements to receive tax credit.

(A) The General Assembly has determined to enact the "South Carolina Clean Energy Tax Incentive Program" as contained in this section to encourage business investment that will produce high quality employment opportunities and enhance this state's position as a center for production and use of clean energy products. The program accomplishes this goal by providing tax incentives to companies in the solar, wind, geothermal, and other clean energy industries which are expanding or locating in South Carolina.

(B) As used in this section:

(1) "Capital investment" means an expenditure to acquire, lease, or improve property that is used in operating a business, including land, buildings, machinery, and fixtures.

(2) "Manufacturing" means fabricating, producing, or manufacturing raw or unprepared materials into usable products, imparting new forms, qualities, properties, and combinations. Manufacturing does not include generating electricity for off-site consumption.

(3) "Qualifying investment" means investment in land, buildings, machinery, and fixtures for expansion of an existing facility or establishment of a new facility in this State. Qualifying investment does not include relocating an existing facility in this State to another location in this State without additional capital investment.

(4) "Clean energy operations" are limited to manufacturers of systems or components that are used or useful in manufacturing or operation of clean energy equipment for the generation, storage, testing and research and development, and transmission or distribution of electricity from clean energy sources, including specialized packaging for the clean energy equipment manufactured at the facility. A clean energy operation does not include generating electricity for off-site consumption.

(C) A business or corporation meeting the requirements of this section is eligible to receive a ten percent nonrefundable income tax credit of the cost of the company's total qualifying investments in plant and equipment in this State for clean energy operations.

(D) The business or corporation shall:

(1) manufacture clean energy systems or components in South Carolina for solar, wind, geothermal, or other clean energy uses in order to be eligible for the tax credit authorized by this section;

(2) invest at least fifty million dollars in a Tier IV county, at least one hundred million dollars in a Tier III county, at least one hundred fifty million dollars in a Tier II county, and at least two hundred million dollars in a Tier I county according to the county ranking and designation system as provided pursuant to Section 12-6-3360(B) in the year the tax credit is claimed in new qualifying plant and equipment; and

(3) have created at least one full-time job for every one million dollars of capital investment qualifying for the credit that each pays at least one hundred twenty-five percent of this state's average annual median wage as defined by the Department of Commerce.

(E) The income tax credit is allowed for up to sixty months beginning with the first taxable year for which the business or corporation is eligible to receive the credit, so long as the business or corporation becomes eligible to receive the credit no later than the tax year ending on December 31, 2020.

(F) A taxpayer may separately qualify for new facilities in separate locations or for separate expansions of existing facilities located in this State.

(G) A taxpayer's total credit for all expenditures allowed pursuant to this section must not exceed five hundred thousand dollars for any year and five million dollars total for all years. Unused credits may be carried forward for fifteen years after the tax year in which a qualified expenditure was made. The credit is nonrefundable.

(H) For any credit awarded after tax year 2014, to obtain the amount of the credit available to a taxpayer, each taxpayer shall notify the Department of Revenue, in writing, of its intention to claim the tax credit. The Department of Revenue shall determine the proof necessary to meet the requirements of subsections (D)(1) and (D)(2). Expenditures qualifying for the tax credit allowed by this section must be certified by the Department of Revenue. The Department of Revenue must consult with the Department of Commerce, the State Energy Office, or any other appropriate state and federal officials on standards for certification.

Each taxpayer shall submit a request for the credit to the Department of Revenue by January thirty-first for qualifying expenses incurred in the previous calendar year and the Department of Revenue must notify the taxpayer that the submitted expenditures qualify for the credit and the amount of credit allocated to such taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year.

(I) To obtain the amount of the credit available to a taxpayer, the Department of Commerce also must certify to the Department of Revenue that the taxpayer has met the job creation requirements of subsection (D)(3).

(J) The credits authorized by this section are in lieu of any other applicable income tax credits or abatements allowed by state law, and in the event of an overlap or conflict in available credits or abatements to a taxpayer, the taxpayer must select the credit or abatement the taxpayer desires in the manner prescribed by the Department of Revenue to the extent the credits or abatements conflict or overlap.

HISTORY: 2010 Act No. 290, Section 23, eff January 1, 2011; 2014 Act No. 279 (H.3644), Section 1.A, eff June 10, 2014.

Editor's Note

2014 Act No. 279, Section 1.B, provides as follows:

"B. This section takes effect upon approval by the Governor and applies to tax years beginning after 2013."

Effect of Amendment

2014 Act No. 279, Section 1.A, rewrote the section.



Section 12-6-3589. Tax credit for effluent toxicity testing.

(A) A manufacturing facility may claim a tax credit equal to twenty-five percent for costs it incurs in complying with whole effluent toxicity testing. The credit is allowed only against taxes imposed by Section 12-6-530. Unused credits may be carried forward for ten years.

(B) For purposes of this section, "manufacturing facility" is as defined in Section 12-6-3360(M)(5).

HISTORY: 2006 Act No. 384, Section 2, eff June 14, 2006.



Section 12-6-3590. Credit for milk producer; promulgation of regulations.

(A) A resident taxpayer engaged in the business of producing milk for sale is allowed a refundable income tax credit based on the amount of milk produced and sold. The credit may be claimed against the taxes due pursuant to Section 12-6-510 or 12-6-530. The credit is allowed when the USDA Class I price of fluid milk in South Carolina drops below the production price anytime during the taxable year.

(B) The Department of Agriculture shall promulgate regulations to implement the provisions of this section, including the establishment of the production price, which must consider the following factors, including but not limited to:

(1) the average price of milk in the top five states where milk is imported to South Carolina;

(2) the average transportation cost of importing milk from those five states; and

(3) the cost of production in South Carolina.

(C)(1) Each qualifying taxpayer is eligible for a ten thousand dollar tax credit based on the production and sale of the first five hundred thousand pounds of milk sold below the production price over a calendar year. The credit must be prorated on a quarterly basis.

(2) For each additional five hundred thousand pounds of milk sold below the production price, there is allowed an additional credit of five thousand dollars, also prorated on a quarterly basis.

(D) If no taxes are due, or the credit exceeds the tax liability of the taxpayer for the taxable year, the amount of the credit or excess over the tax liability must be refunded to the taxpayer. The South Carolina Commissioner of Agriculture shall certify to the Department of Revenue that producers claiming credits have met the eligibility requirements provided in this section.

(E) The credit allowed pursuant to this section must be reviewed after it has been in place for two taxable years.

HISTORY: 2005 Act No. 161, Section 41.A, eff June 9, 2005.

Editor's Note

2005 Act No. 161, Section 41.B, provides as follows:

"Notwithstanding the general effective date of this act, this SECTION is effective for taxable years beginning after 2004."



Section 12-6-3600. Credit for ethanol and biodiesel facilities.

(A)(1) For taxable years beginning after 2006, and before 2017, there is allowed a credit against the tax imposed pursuant to this chapter for any corn-based ethanol or soy-based biodiesel facility which is in production at the rate of at least twenty-five percent of its name plate design capacity for the production of corn-based ethanol or soy-based biodiesel, before denaturing, on or before December 31, 2011. The credit equals twenty cents a gallon of corn-based ethanol or soy-based biodiesel produced and is allowed for sixty months beginning with the first month for which the facility is eligible to receive the credit and ending not later than December 31, 2016. The taxpayer is eligible to claim the credit after the facility has six consecutive months of operation at an average production rate of at least twenty-five percent of its name plate design capacity. In the first taxable year in which the taxpayer is eligible to claim the credit, the taxpayer may claim the credit for the first six months it met the requirements in addition to qualifying production during its current taxable year.

(2) For taxable years beginning after 2006, and before 2017, there is allowed a credit against the tax imposed pursuant to this chapter for an ethanol facility using a feedstock other than corn or a biodiesel facility using a feedstock other than soy oil which is in production at the rate of at least twenty-five percent of its name plate design capacity for the production of ethanol or biodiesel, before denaturing, on or before December 31, 2011. The credit equals thirty cents a gallon of noncorn ethanol or nonsoy oil biodiesel produced and is allowed for up to sixty months beginning with the first month for which the facility is eligible to receive the credit and ending no later than December 31, 2016. The taxpayer is eligible to claim the credit after the facility has six consecutive months of operation at an average production rate of at least twenty-five percent of its name plate design capacity. In the first taxable year in which the taxpayer is eligible to claim the credit, the taxpayer may claim the credit for the first six months it met the requirements in addition to qualifying production during its current taxable year.

(3) Any unused credit may be carried forward for ten years.

(B) As used in this section:

(1) "Ethanol facility" means a plant or facility primarily engaged in the production of ethanol or ethyl alcohol derived from renewable and sustainable bioproducts used as a substitute for gasoline fuel.

(2) "Biodiesel facility" means a plant or facility primarily engaged in the production of plant- or animal-based fuels used as a substitute for diesel fuel.

(3) "Name plate design capacity" means the original designed capacity of an ethanol or biodiesel facility. Capacity may be specified as bushels of grain ground or gallons of ethanol or biodiesel produced a year.

(C)(1) Beginning January 1, 2017, an ethanol or biodiesel facility must receive a credit against the tax imposed by this chapter in the amount of seven and one-half cents a gallon of ethanol or biodiesel, before denaturing, for new production for a period not to exceed thirty-six consecutive months.

(2) For purposes of this subsection, "new production" means production which results from a new facility, a facility which has not received credits before 2017, or the expansion of the capacity of an existing facility by at least two million gallons first placed into service after 2016, as certified by the design engineer of the facility to the State Energy Office.

(3) For expansion of the capacity of an existing facility, "new production" means annual production in excess of twelve times the monthly average of the highest three months of ethanol or biodiesel production at an ethanol or biodiesel facility during the twenty-four-month period immediately preceding certification of the facility by the design engineer.

(4) Credits are not allowed pursuant to this subsection for expansion of the capacity of an existing facility until production is in excess of twelve times the three-month average amount determined pursuant to this subsection during any twelve-consecutive-month period beginning no sooner than January 1, 2017.

(5) The amount of a credit granted pursuant to this section based on new production must be approved by the State Energy Office based on the ethanol or biodiesel production records as may be necessary to reasonably determine the level of new production.

(D)(1) The credits described in this section are allowed only for ethanol or biodiesel produced at a plant in this State at which all fermentation, distillation, and dehydration takes place. Credit is not allowed for ethanol or biodiesel produced or sold for use in the production of distilled spirits.

(2) Not more than twenty-five million gallons of ethanol or biodiesel produced annually at an ethanol or biodiesel facility is eligible for the credits in subsections (A) and (B) of this section, and the credits only may be claimed by a producer for the periods specified in subsections (A) and (B) of this section.

(3) Not more than ten million gallons of ethanol or biodiesel produced during a twelve-consecutive-month period at an ethanol or biodiesel facility is eligible for the credit described in subsection (C) of this section, and the credit only may be claimed by a producer for the periods specified in subsection (C) of this section.

(4) Not more than one hundred twenty-five million gallons of ethanol or biodiesel produced at an ethanol or biodiesel facility by the end of the sixty-month period set forth in subsection (A) or (B) of this section is eligible for the credit under the subsection. An ethanol or biodiesel facility which receives a credit for ethanol or biodiesel produced under subsection (A) or (B) of this section may not receive a credit pursuant to subsection (C) of this section until its eligibility to receive a credit under subsection (A) or (B) of this section has been completed.

(E) The State Energy Office shall prescribe an application form and procedures for claiming credits under this section.

(F) For purposes of ascertaining the correctness of the credit allowed pursuant to this section, the State Energy Office or the department may examine or cause to have examined, by any agent or representative designated for that purpose, any books, papers, records, or memoranda bearing upon these matters.

(G) Notwithstanding the credit amount allowed by this section, for Fiscal Year 2008-2009, all claims made pursuant to this section must not exceed eight hundred thousand dollars and must apply proportionately to all eligible claimants.

(H)(1) To obtain the maximum amount of the credit available to a taxpayer, each taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all gallons of qualifying fuel produced in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the maximum credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

HISTORY: 2006 Act No. 386, Section 36.A, eff June 14, 2006; 2007 Act No. 83, Sections 14.A and 14.B, eff June 19, 2007; 2008 Act No. 261, Section 3.A, eff May 29, 2008.



Section 12-6-3610. Credit for property used for distribution or dispensing renewable fuel.

(A)(1) A taxpayer that purchases or constructs and installs and places in service in this State property that is used for distribution or dispensing renewable fuel specified in this subsection, at a new or existing commercial fuel distribution or dispensing facility, is allowed a credit equal to twenty-five percent of the cost to the taxpayer of purchasing, constructing, and installing the property against the taxpayer's liability for a tax imposed pursuant to this chapter.

(2) Eligible property includes pumps, storage tanks, and related equipment that is directly and exclusively used for distribution, dispensing, or storing renewable fuel. A taxpayer is qualified for a tax credit provided pursuant to this subsection if the equipment used to store, distribute, or dispense renewable fuel is labeled for this purpose and clearly identified as associated with renewable fuel.

(3) The entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in three equal annual installments beginning with the taxable year in which the property is placed in service. If, in one of the years in which the installment of a credit accrues, property directly and exclusively used for distributing, dispensing, or storing renewable fuel is disposed of or taken out of service and is not replaced, the credit expires and the taxpayer may not take any remaining installment of the credit.

(4) The unused portion of an unexpired credit may be carried forward for not more than ten succeeding taxable years.

(5) For purposes of this subsection, "renewable fuel" means E70 or greater ethanol fuel dispensed at the retail level for use in motor vehicles and pure ethanol or biodiesel fuel dispensed by a distributor or facility that blends these nonpetroleum liquids with gasoline fuel or diesel fuel for use in motor vehicles.

(B)(1) A taxpayer that constructs and places in service in this State a commercial facility for the production of renewable fuel is allowed a credit equal to twenty-five percent of the cost to the taxpayer of constructing or renovating a building and equipping the facility for the purpose of producing renewable fuel. Production of renewable fuel includes intermediate steps such as milling, crushing, and handling of feedstock and the distillation and manufacturing of the final product.

(2) The entire credit may not be taken for the taxable year in which the facility is placed in service but must be taken in seven equal annual installments beginning with the taxable year in which the facility is placed in service. If, in one of the years in which the installment of a credit accrues, the facility with respect to which the credit was claimed is disposed of or taken out of service, the credit expires and the taxpayer may not take any remaining installment of the credit.

(3) The unused portion of an unexpired credit may be carried forward for not more than ten succeeding taxable years.

(4) As used in this subsection, "renewable fuel" means liquid nonpetroleum-based fuels that may be placed in motor vehicle fuel tanks and used as a fuel in a highway vehicle. It includes all forms of fuel commonly or commercially known or sold as biodiesel and ethanol.

(5) A taxpayer that claims any other credit allowed under this article with respect to the costs of constructing and installing a facility may not take the credit allowed in this section with respect to the same costs.

(C)(1) To obtain the amount of credit available to a taxpayer, the taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all qualifying property or a qualifying facility, as applicable, placed in service in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(D) To claim the credits allowed in this section, the taxpayer must place the property or facility in service prior to January 1, 2020.

HISTORY: 2006 Act No. 386, Section 36.B.1, eff June 14, 2006 applicable for facilities placed in service after 2006; 2007 Act No. 83, Section 15.A, eff January 1, 2008; 2008 Act No. 261, Section 3.B, eff May 29, 2008.

Editor's Note

2006 Act No. 386, Section 36.B.2, provides as follows:

"Section 12-6-3610 of the 1976 Code, as added by this section, is repealed effective for facilities placed in service after 2011."



Section 12-6-3620. Purchase and installation of equipment to produce energy from biomass resources.

(A) For taxable years beginning after 2007, and ending before taxable year 2020, there is allowed a credit against the income tax imposed pursuant to Section 12-6-530 or license fees imposed pursuant to Section 12-20-50, or both, for twenty-five percent of the costs incurred by a taxpayer for the purchase and installation of equipment used to create heat, power, steam, electricity, or another form of energy for commercial use from a fuel consisting of no less than ninety percent biomass resource. Costs incurred by a taxpayer and qualifying for the credit allowed by this section must be certified by the State Energy Office. The State Energy Office may consult with the Department of Agriculture and the South Carolina Institute for Energy Studies on standards for certifying the costs incurred by the taxpayer. The credit may be claimed in the year in which the equipment is placed in service and may be claimed for all expenditures incurred for the purchase and installation of the equipment.

(B) A taxpayer may use up to six hundred fifty thousand dollars of credit for a single taxable year. The tax credit is nonrefundable but unused credits may be carried forward for fifteen years.

(C) For purposes of this section:

(1) "Biomass resource" means noncommercial wood, by-products of wood processing, demolition debris containing wood, agricultural waste, animal waste, sewage, landfill gas, and other organic materials, not including fossil fuels.

(2) "Commercial use" means a use intended for the purpose of generating a profit.

(3) If the equipment ceases to use biomass resources as its primary fuel source before the entire credit has been utilized, the taxpayer is ineligible to utilize any remaining credit until it resumes using biomass resources as its primary fuel source (at least ninety percent). The fifteen-year carry forward period must not be extended due to periods of noncompliance.

(D)(1) To obtain the maximum amount of credit available to a taxpayer, a taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all qualifying equipment placed in service in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

(E) Notwithstanding subsections (A) or (D)(1), for any credit requested after tax year 2013, to obtain the maximum amount of credit available to a taxpayer, a taxpayer must submit a request for credit to the Department of Revenue by January thirty-first for all qualifying equipment placed in service in the previous calendar year and the department must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit, including, but not limited to, documentation relating to certifying the costs incurred by a taxpayer. The Department of Revenue shall consult with the State Energy Office or any other appropriate state and federal officials on standards for certification.

HISTORY: 2006 Act No. 386, Section 38, eff June 14, 2006; 2007 Act No. 83, Section 16, eff June 19, 2007; 2007 Act No. 110, Section 57, eff June 21, 2007; 2008 Act No. 261, Section 3.C, eff May 29, 2008; 2014 Act No. 279 (H.3644), Section 2, eff June 10, 2014.

Effect of Amendment

2014 Act No. 279, Section 2, added subsection (E), relating to administration of tax credit.



Section 12-6-3622. Fire sprinkler system tax credits.

(A)(1) Subject to the terms and conditions of this section, a taxpayer who installs a fire sprinkler system in a commercial or residential structure, whether the structure or fire sprinkler is new or existing, when such installation is not required by law, regulation, or code is eligible for a credit against real property taxes levied by a local taxing entity equal to twenty-five percent of the direct expenses, not including any type of fee charged by the publicly or privately owned utility, incurred by the taxpayer if the local taxing entity has consented to the tax credit.

(2) In any year in which the local taxing entity consents to a tax credit, the taxpayer also may claim an income tax credit equal to the amount of the credit against real property taxes.

(3) The credit earned pursuant to this subsection by an "S" corporation owing corporate level income tax must be used first at the entity level. Any remaining credit passes through to each shareholder in a percentage equal to each shareholder's percentage of stock ownership.

(4) The credit earned pursuant to this subsection by a general partnership, limited partnership, limited liability company, or any other entity taxed as a partnership must be passed through to its partners and may be allocated among any of its partners, including without limitation, an allocation of the entire credit to one partner, in a manner agreed by the partners that is consistent with Subchapter K of the Internal Revenue Code. As used in this subsection, the term "partner" means a partner, member, or owner of an interest in the pass-through entity, as applicable.

(B) The Department of Revenue shall develop a form on which a taxpayer may claim the credit against real property taxes. The taxpayer may claim the credit against real property taxes by submitting the form with the payment of real property taxes to the local taxing entity. The taxpayer may claim the credit against income taxes by submitting the form with the taxpayer's return.

(C) The owner of the structure may transfer, devise, or distribute any unused credit to the tenant of the eligible site. To be effectual, the local taxing entity must receive written notification.

(D) For purposes of this section, fire sprinkler system has the same meaning as in Section 40-10-20.

(E)(1) The General Assembly shall appoint a study committee to develop new strategies to increase participation in the tax credit program by all local taxing entities, and to review and make recommendations for increasing the installation of interconnected hard-wired smoke alarms. The study committee shall make a report of its findings to the General Assembly no later than January 30, 2011. The committee shall dissolve upon the date of its report.

(2) The study committee shall be composed of six members. Three members shall be appointed by the President Pro Tempore of the Senate and three members appointed by the Speaker of the House of Representatives. The study committee must be composed of a representative of the South Carolina Fire Sprinkler Association, a representative of the South Carolina Home Builders Association, a representative of the South Carolina Association of Counties, and a representative of the Municipal Association of South Carolina.

(3) Members of the study committee shall serve without any compensation for per diem, mileage, and subsistence.

HISTORY: 2008 Act No. 357, Section 2.A, eff June 25, 2008, applicable for taxable years beginning after 2007; 2010 Act No. 232, Section 1, eff June 7, 2010.



Section 12-6-3630. Income tax credits; hydrogen research contributions.

(A) For taxable years beginning after 2007, and before 2012, a taxpayer is allowed a credit against the income tax imposed pursuant to Chapter 6 or 11 of this title, license fees imposed pursuant to Chapter 20 of this title, or insurance premium tax imposed pursuant to Chapter 7, Title 38, or a combination of them, for a qualified contribution made by a taxpayer to the South Carolina Hydrogen Infrastructure Development Fund established pursuant to Chapter 46, Title 11. A contribution is not a qualified contribution if it is subject to a condition or limitation regarding the use of the contribution.

(B) The credit is equal to twenty-five percent of a qualified contribution made by a taxpayer to the fund. The credit must be used against the taxpayer's liability on income taxes, premium insurance taxes, or license fees after the application of all other credits applicable to the taxpayer's tax liability. Unused credits may be carried forward for ten years after the tax year in which a qualified contribution was made. The credit is nonrefundable.

(C) A taxpayer who claims a credit for a qualified contribution pursuant to this section may not claim a deduction for the same qualified contribution.

(D) A taxpayer who claims a credit pursuant to this section must attach to his tax return a copy of a form provided by the authority identifying the taxpayer's qualified contribution. The Department of Revenue may require from the taxpayer additional information identifying the taxpayer's qualified contribution as it considers appropriate.

HISTORY: 2007 Act No. 83, Section 3, eff June 19, 2007.



Section 12-6-3631. Biodiesel expenditures tax credit.

(A) For taxable years beginning after 2007, and before 2012, a taxpayer is allowed a credit against the income tax imposed pursuant to this chapter for qualified expenditures for research and development.

(B) For purposes of this section:

(1) "Qualified expenditures for research and development" means expenditures to develop feedstocks and processes for cellulosic ethanol, waste grease-derived biodiesel, and for algae-derived biodiesel, including:

(a) enzymes and catalysts involving cellulosic ethanol, waste grease-derived biodiesel, and algae-derived biodiesel;

(b) best and most cost efficient feedstocks for South Carolina; or

(c) product and development, including cellulosic ethanol, waste grease-derived biodiesel, or algae-derived biodiesel products.

(2) "Cellulosic ethanol" means fuel from ligno-cellulosic materials, including wood chips derived from noncommercial sources, corn stover, and switchgrass.

(C) The credit is equal to twenty-five percent of qualified expenditures for research and development, except for expenditures related to waste grease-derived biodiesel, which credit is equal to ten percent. A taxpayer's total credit in all years, for all expenditures allowed pursuant to this section, must not exceed one hundred thousand dollars. Unused credits may be carried forward for five years after the tax year in which a qualified expenditure was made. The credit is nonrefundable.

(D) Expenditures qualifying for a tax credit allowed by this section must be certified by the State Energy Office. The State Energy Office may consult with the Department of Agriculture and the South Carolina Institute for Energy Studies on standards for certification.

(E)(1) To obtain the maximum amount of the credit available to a taxpayer, each taxpayer must submit a request for the credit to the State Energy Office by January thirty-first for qualifying research expenses incurred in the previous calendar year and the State Energy Office must notify the taxpayer that the submitted expenditures qualify for the credit and the amount of credit allocated to such taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

HISTORY: 2007 Act No. 83, Section 12, eff June 19, 2007; 2008 Act No. 261, Section 3.D, eff May 29, 2008; 2010 Act No. 290, Section 22, eff January 1, 2011.



Section 12-6-3632. Earned income tax credit.

There is allowed as a nonrefundable credit against the tax imposed pursuant to Section 12-6-510 on a full-year resident individual taxpayer an amount equal to one hundred twenty-five percent of the federal earned income tax credit (EITC) allowed the taxpayer pursuant to Internal Revenue Code Section 32.

HISTORY: 2017 Act No. 40 (H.3516), Section 16.A, eff May 10, 2017.

Editor's Note

2017 Act No. 40, Sections 16.B, 16.C, provide as follows:

"B. Notwithstanding Section 12-6-3632, as added by this SECTION, the percentage of the federal earned income tax credit, for which the credit allowed by Section 12-6-3632 is based, must be phased-in in six equal installments of twenty and eighty-three hundredths percent each tax year until it is fully phased-in in tax year 2023, with the twenty and eighty-three hundredths percent applying in tax year 2018.

"C. This SECTION takes effect upon approval by the Governor and applies to tax years beginning after 2017."



Section 12-6-3660. Tax credit for costs of retrofitting to make residence more hurricane resistant.

(A) An individual taxpayer is allowed a credit against the tax imposed pursuant to Section 12-6-510 for costs incurred to retrofit, as specified in subsection (B), a structure qualifying as the taxpayer's legal residence pursuant to Section 12-43-220(c) to make it more resistant to loss due to hurricane, rising floodwater, or other catastrophic windstorm event.

(B) In order to qualify for the state income tax credit allowed pursuant to this section, costs must not include ordinary repair or replacement of existing items, and must be associated with those fortification measures defined in subsection (C), and must increase the residence's resistance to hurricane, rising floodwater, or catastrophic windstorm event damage, as defined by the director or his designee by regulation.

(C) The fortification measures qualifying for the state income tax credit allowed pursuant to this section must be promulgated by the Department of Insurance in regulations pursuant to the Administrative Procedures Act.

(D) The tax credit allowed pursuant to this section for any taxable year must not exceed the lesser of:

(1) twenty-five percent of the cost incurred; or

(2) one thousand dollars.

(E) The cost of items that otherwise qualify for the credit that are purchased with grant funds awarded pursuant to Section 38-75-485 are not eligible for this credit if the grants are not included in the income of the taxpayer.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-3665. Credit for sales tax paid on purchases of tangible personal property to retrofit residence.

(A) An individual taxpayer is allowed a credit from the income tax imposed pursuant to Section 12-6-510 for South Carolina state sales or use taxes paid on purchases of tangible personal property used to retrofit the individual's legal residence pursuant to Section 12-6-3660. The credit amount is calculated by multiplying by six percent the purchase price of tangible personal property for which the individual may claim the income tax credit in Section 12-6-3660. The maximum credit allowed under this section is one thousand five hundred dollars.

(B) The cost of items that otherwise qualify for the credit that are purchased with grant funds awarded pursuant to Section 38-75-485 are not eligible for this credit if the grants are not included in the income of the taxpayer.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-3670. Credit for excess premium paid for property and casualty insurance.

(A) An individual taxpayer may claim a credit against the income tax imposed pursuant to Section 12-6-510 for excess premium paid during the applicable tax year for property and casualty insurance, as defined in Articles 1, 3, and 5 of Chapter 75, Title 38, providing coverage on the taxpayer's legal residence pursuant to Section 12-43-220(c).

(B) For the purposes of computing the credit allowed by this section, excess premium paid is the amount by which the premium paid exceeds five percent of the taxpayer's adjusted gross income.

(C)(1) The credit allowed pursuant to this section for any taxable year may not exceed one thousand two hundred fifty dollars.

(2) If the credit allowed under this section exceeds the state income tax liability for the taxable year, any unused credit may be carried forward for five succeeding taxable years.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



Section 12-6-3695. Alternative fuel property income tax credit.

(A)(1) A taxpayer who purchases or constructs, installs, and places in service in this State eligible property that is used for distribution, dispensing, or storing alternative fuel specified in this subsection, at a new or existing fuel distribution or dispensing facility, is allowed an income tax credit equal to twenty-five percent of the cost to the taxpayer of purchasing, constructing, and installing the eligible property.

(2) The entire credit may not be taken in the taxable year in which the property is placed in service, but must be taken in three equal annual installments beginning with the taxable year in which the property is placed in service. If, in one of the years in which the installment of a credit accrues, property directly and exclusively used for distributing, dispensing, or storing alternative fuel is disposed of or taken out of service and is not replaced, the credit expires and the taxpayer may not claim any remaining installment of the credit.

(3) The unused portion of an unexpired credit may be carried forward for not more than ten succeeding taxable years.

(4) The taxpayer may transfer any applicable credit associated with this section. To the extent that the taxpayer transfers the credit, the taxpayer must notify the department of the transfer in the manner the department prescribes. Notwithstanding subsection (D), as used in this item, the term "taxpayer" only applies to the State or any agency or instrumentality, authority, or political subdivision, including municipalities.

(5) A taxpayer who claims any other credit allowed pursuant to this article with respect to the costs of constructing and installing a facility may not take the credit allowed in this section with respect to the same costs.

(B) The Department of Revenue may require documentation that it considers necessary to administer the credit.

(C) To claim the credits allowed in this section, the taxpayer must place the property or facility in service before January 1, 2026.

(D) For purposes of this section:

(1) "Eligible property" includes pumps, compressors, storage tanks, and related equipment that is directly and exclusively used for distribution, dispensing, or storing alternative fuel. The equipment used to store, distribute, or dispense alternative fuel must be labeled for this purpose and clearly identified as associated with alternative fuel.

(2) "Alternative fuel" means compressed natural gas, liquefied natural gas, or liquefied petroleum gas, dispensed for use in motor vehicles and compressed natural gas, liquefied natural gas, or liquefied petroleum gas, dispensed by a distributor or facility.

(3) "Taxpayer" means any sole proprietor, partnership, corporation of any classification, limited liability company, or association taxable as a business entity. Also, the word "taxpayer" includes the State or any agency or instrumentality, authority, or political subdivision, including municipalities.

HISTORY: 2016 Act No. 269 (S.1122), Section 3.A, eff June 6, 2016.

Editor's Note

2016 Act No. 269, Section 3.B, provides as follows:

"B. This SECTION [adding this section] first applies to tax years beginning after 2015."



Section 12-6-3750. Nonrefundable tax credit for processing donated deer for charitable distribution.

(A) There is allowed a nonrefundable credit against taxes imposed by this chapter for a meat packer, butcher, or processing plant licensed or permitted by this State or the United States Department of Agriculture that, during the tax year for which the credit is claimed, had a valid contract with any nonprofit organization to process deer for donation to any charitable organization engaged in distributing food to the needy. No portion of the donated deer may be used by a commercial enterprise. The amount of the credit is seventy-five dollars for each carcass processed and donated. The credit must be claimed in the year earned and may not be carried to any other taxable year.

(B) For the purposes of this section, "process" means to skin, cut, bone, grind, package, or perform any butchering tasks necessary to prepare the meat for distribution and consumption. The processing must take place in a licensed or permitted establishment.

HISTORY: 2008 Act No. 229, Section 1, eff May 22, 2008; 2016 Act No. 280 (H.4765), Section 2.A, eff June 22, 2016.

Editor's Note

2016 Act No. 280, Section 2.B, provides as follows:

"B. This section [amending (A)] applies to income tax years beginning after 2015."

Effect of Amendment

2016 Act No. 280, Section 2, in (A), substituted "There is allowed" for "Beginning with the year 2008, there shall be allowed" in the first sentence, substituted "donated deer may be used" for "donated deer shall be used" in the second sentence, and substituted "the credit is seventy-five dollars" for "the credit shall be fifty dollars" in the last sentence.



Section 12-6-3770. Income tax credit for certain solar energy property.

(A) A taxpayer who constructs, purchases, or leases solar energy property located on the Environmental Protection Agency's National Priority List, National Priority List Equivalent Sites, or on a list of related removal actions, as certified by the Department of Health and Environmental Control, located in the State of South Carolina, and places it in service in this State during the taxable year, is allowed an income tax credit equal to twenty-five percent of the cost, including the cost of installation, of the property. The credit is earned in the year in which the solar energy property is placed in service, but must be taken in five equal annual installments, beginning in the year in which the solar energy property is placed in service. Unused credit may be carried forward for five taxable years from the year in which the credit was able to be taken. A lessor shall give a taxpayer who leases solar energy property from him a statement that describes the solar energy property and states the cost of the property upon request. A credit is not allowed pursuant to this section to the extent the cost of the solar energy property is provided by public funds. For purposes of this section, "public funds" does not include federal grants or tax credits.

(B) If the solar energy property with respect to which the credit was claimed is disposed of, taken out of service, or moved out of the State in a year in which the installment of a credit accrues, then the credit expires and the taxpayer may not take any remaining installments of the credit.

(C) A credit for each installation of solar energy property placed in service may not exceed two million five hundred thousand dollars. The credit is allowed on a first-come, first-served basis, and the total amount of credits available to be taken, pursuant to the five equal annual installments, for all taxpayers in a taxable year, may not exceed two million five hundred thousand dollars in the aggregate.

(D) A taxpayer who claims any other state credit allowed with respect to solar energy property may not take the credit allowed in this section with respect to the same property. A taxpayer may not take the credit allowed in this section for solar energy property the taxpayer leases from another unless the taxpayer obtains the lessor's written certification that the lessor will not claim a credit pursuant to this section with respect to the property.

(E) The Department of Revenue may promulgate regulations necessary to implement the provisions of this section.

(F) For purposes of this section, "solar energy property" means any nonresidential solar energy equipment with a nameplate capacity of at least two thousand kilowatts (2,000 kw AC) that uses solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, daylighting, generating electricity, distillation, desalination, detoxification, or the production of industrial or commercial process heat. The term also includes related devices necessary for collecting, storing, exchanging, conditioning, or converting solar energy to other useful forms of energy.

HISTORY: 2016 Act No. 134 (H.3874), Section 1.A, eff February 16, 2016.

Editor's Note

2016 Act No. 134, Section 1.B, provides as follows:

"B. This section takes effect in income tax years beginning after 2015. The provisions of this act are repealed on December 31, 2017, except that if the credit allowed by Section 12-6-3770, as added by this act, is earned before the repeal, the provisions of Section 12-6-3770 continue to apply until the credits have been fully claimed."



Section 12-6-3780. Credit for preventative maintenance.

(A)(1) A resident taxpayer is allowed a refundable income tax credit for preventative maintenance on a private passenger motor vehicle as defined in Section 56-3-630, including motorcycles, registered in this State during the appropriate year, subject to other limitations contained in this section. The total amount of the credit may not exceed the lesser of: (i) the resident taxpayer's actual motor fuel user fee increase incurred for that motor vehicle as a result of increases in the motor fuel user fee pursuant to Section 12-28-310(D) or (ii) the amount the resident taxpayer expends on preventative maintenance. The resident taxpayer shall claim the credit allowed by this section on the resident taxpayer's income tax return in a manner prescribed by the department. The department may require any documentation it deems necessary to implement the provisions of this section. Notwithstanding any other provision of this section, a resident taxpayer may claim the credit for up to two private passenger motor vehicles, with the credit being calculated separately for each vehicle. For the purposes of this section, "preventative maintenance" includes costs incurred within this State for new tires, oil changes, regular vehicle maintenance, and the like. In addition, "motor fuel expenditures" are purchases of motor fuel within this State to which the motor fuel user fee imposed pursuant to Section 12-28-310(D) applies.

(2) Notwithstanding any other provision of this section:

(a) For tax year 2018, the credit allowed by this section may not exceed forty million dollars for all taxpayers.

(b) For tax year 2019, the credit allowed by this section may not exceed sixty-five million dollars for all taxpayers.

(c) For tax year 2020, the credit allowed by this section may not exceed eighty-five million dollars for all taxpayers.

(d) For tax year 2021, the credit allowed by this section may not exceed one hundred ten million dollars for all taxpayers.

(e) For all tax years after 2021, the credit allowed by this section may not exceed one hundred fourteen million dollars for all taxpayers.

On or before September 30, 2018, and by September thirtieth of each year thereafter, the Revenue and Fiscal Affairs Office shall estimate the number of taxpayers expected to claim the credit for the current tax year and the total amount expected to be claimed. In the event that the Revenue and Fiscal Affairs Office estimates that the total amount of credits claimed will exceed the maximum amount of aggregate credit allowed pursuant to this item, the Revenue and Fiscal Affairs Office shall certify to the Department of Revenue a pro rata adjustment to the credit otherwise provided.

(B)(1) In order to offset the credit allowed by the section, on or before January 31, 2019, and by January thirty-first of each year thereafter, an amount of funds necessary to entirely offset the estimated credit as certified by the Revenue and Fiscal Affairs Office, must be transferred from the Safety Maintenance Account to the Department of Revenue. If any funds exist in the Safety Maintenance Fund after all the income tax credits are claimed for the year or if any transferred funds still exist after all the income tax credits are claimed for the year, the remainder must be credited to the Infrastructure Maintenance Trust Fund.

(2) If the transferred funds pursuant to item (1) are not sufficient to completely offset the credit, on or before January 31, 2019, and by January thirty-first of each year thereafter, the Department of Transportation shall transfer to the Department of Revenue an amount equal to the total amount of credits estimated by the Revenue and Fiscal Affairs Office to be claimed for the applicable tax year minus any amounts transferred pursuant to item (1). If the credit claimed by all taxpayers in a tax year is less than the amounts transferred pursuant to this item, then the excess shall revert back from the Department of Revenue to the Department of Transportation as soon as practicable within the same year that the transfer occurred.

(C) Unless reauthorized by the General Assembly, the credit allowed by this section may not be claimed for any tax year beginning after 2022.

HISTORY: 2017 Act No. 40 (H.3516), Section 15.A, eff May 10, 2017.

Editor's Note

2017 Act No. 40, Section 15.C, provides as follows:

"This SECTION takes effect upon approval by the Governor, and subsection A first applies to tax years beginning after 2017."



Section 12-6-3910. Estimated tax payments form; due dates; treatment of excess where estimated payments or withholdings more than tax liability; waiver of penalties.

(A) South Carolina estimated tax payments must be made in a form prescribed by the department in accordance with Internal Revenue Code Sections 6654 and 6655 except that:

(1) the small amount provisions in Internal Revenue Code Sections 6654(e)(1) and 6655(f) are one hundred dollars;

(2) income for the first installment for corporations is annualized using the first three months of the taxable year;

(3)(a) The due dates of the installment payments for calendar year taxpayers other than corporations are:

First quarter: April 15 Second quarter: June 15 Third quarter: September 15 Fourth quarter: January 15 of the following taxable year.

(b) The due dates of the installment payments for calendar year corporations are:

First quarter: April 15 Second quarter: June 15 Third quarter: September 15 Fourth quarter: December 15.

(c) In applying the estimated tax payment provisions to a taxable year beginning on a date other than January 1, the month that corresponds to the months specified above must be substituted.

(B) Payments required by this section are considered payments on account of income taxes imposed by this chapter and license fees imposed by Chapter 20 for the taxable year designated.

(C) To the extent that estimated tax payments and withholdings are in excess of the taxpayer's income tax and license fee liability as shown on the income tax return, the taxpayer may claim a:

(1) refund; or

(2) credit for estimated tax for the succeeding taxable year.

(D) For corporate taxpayers, estimated tax payments will be deemed to apply first to income taxes and then apply to license fees.

(E) The department may waive estimated tax payment penalties for corporations that calculate South Carolina estimated tax payments based on a federal law that increases estimated tax payments in one estimated tax payment period and decreases estimated tax payments for one estimated tax payment period, or changes the dates estimated tax payments are due for not more than one month.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 8A, eff June 24, 2002; 2002 Act No. 363, Section 1B eff August 2, 2002; 2010 Act No. 142, Section 4, eff March 31, 2010.

Editor's Note

2002 Act No. 334, Section 8.E and 2002 Act No. 363, Section 1.F provide as follows:

"This section takes effect upon approval by the Governor and applies for estimated taxes due after 2002."

2010 Act No. 142, Section 5 deleted 2007 Act No. 110, Section 49, which provides:

"A taxpayer must not be penalized for following the provisions of Section 401 of the federal Tax Increase Prevention and Reconciliation Act of 2005 for South Carolina purposes."

2010 Act No. 142, Section 6 deleted 2009 Act No. 16, Section 3, which provides:

"For purposes of Section 12-6-3910, as last amended by Act 363 of 2002, a taxpayer must not be penalized for following the provisions of Section 3094 of the federal Housing Economic Recovery Act of 2008 (PL 110-289) for South Carolina purposes."



Section 12-6-3920. Extension for filing and paying estimated taxes.

In the case of sickness, absence, or other disability or good cause, the department may in its discretion allow further time for filing and paying estimated taxes.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-3930. Imposition of interest and penalties on National Guard and Reserve members activated as a result of Iraq conflict or war on terrorism.

No interest, penalties, or other sanctions may be imposed on the active duty income of members of the National Guard and Reserves activated as a result of the conflict in Iraq and the war on terrorism with regard to underpayment of state estimated individual income tax payments of the active duty income if the federal government is unable to withhold state income taxes due on such pay.

HISTORY: 2008 Act No. 353, Section 2, Pt 21G, eff July 1, 2009.



Section 12-6-4410. Taxable years.

(A) A taxpayer's taxable year under this chapter must be the same as the taxpayer's taxable year for federal income tax purposes.

(B) If a taxpayer's taxable year is changed for federal income tax purposes, then the taxable year for South Carolina income tax purposes is changed. The taxpayer shall provide the department with a copy of the written permission received from the Internal Revenue Service.

(C) A change in the taxable year of an "S" Corporation is not mandated for South Carolina income tax purposes under Internal Revenue Code Section 1378 unless mandated for federal purposes.

(D) If a change in taxable year results in a taxable year of less than twelve months, South Carolina income tax must be computed in the manner provided in Internal Revenue Code Sections 443(b) (Computation of Tax on Change of Annual Accounting Period) and 443(c) (Adjustment in Deduction for Personal Exemption).

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4420. Method of accounting.

(A) A taxpayer's method of accounting under this chapter must be the same as for federal income tax purposes.

(B) If a taxpayer's method of accounting is changed for federal income tax purposes:

(1) The method of accounting for South Carolina income tax purposes is changed. The taxpayer shall provide the department with a copy of the written permission received from the Internal Revenue Service. When written permission is not required to change a method of accounting, the taxpayer shall provide the department with a copy of the election or statement provided to the Internal Revenue Service.

(2) Additional South Carolina income or deductions which result from adjustments that are necessary because of a change in the method of accounting are included in or deducted from income as provided in the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4430. "S" corporation elections.

(A) A taxpayer should provide the department notice of its intent to be an "S" Corporation by filing with the department a copy of the election filed with the Internal Revenue Service.

(B)(1) The approval or termination of an "S" election by the Internal Revenue Service is approval or termination for South Carolina income tax purposes as of the effective date of the federal election or termination except as provided in Section 12-6-1210(F).

(2) No termination occurs under the Internal Revenue Code Section 1362(d)(3) for South Carolina income tax purposes unless a termination occurs for federal purposes.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4910. Persons, corporations, and other entities required to make tax returns.

Income tax returns must be filed by the following:

(1)(a) an individual not listed in subitem (c) who has a gross income for the taxable year of at least the federal exemption amount plus the applicable basic standard deduction, plus any deduction the taxpayer qualifies for pursuant to Section 12-6-1170(B), without regard to a reduction for the retirement income deduction, and whose filing status is:

(i) single, surviving spouse, or head of household; or

(ii) married, filing separately, and whose spouse does not itemize deductions.

(b) an individual not listed in (c) who files a joint return and whose combined gross income for the taxable year, is more than the sum of twice the exemption amount plus the applicable basic standard deduction if the individual and spouse had the same household at the close of the taxable year, plus any deduction the taxpayer qualifies for pursuant to Section 12-6-1170(B). If the individual or spouse is sixty-five or older, the standard deduction is increased as provided in Internal Revenue Code Section 63(c)(3) and 63(f)(1).

(c) an individual listed below whose gross income exceeds the federal personal exemption amount:

(i) an individual making a return under Internal Revenue Code Section 443(a)(1) for less than twelve months because of a change in the individual's annual accounting period;

(ii) an individual described in Internal Revenue Code Section 63(c)(5) (Certain Dependents) who has unearned income in excess of the amount provided in Internal Revenue Code Section 63(c)(5)(A), or who has total gross income in excess of the standard deduction;

(iii) an individual for whom the standard deduction is zero.

(d) a nonresident individual with South Carolina gross income greater than the personal exemption amount provided in Internal Revenue Code Section 151(d).

(e) for purposes of this subsection:

(i) "basic standard deduction" is as defined in Internal Revenue Code Section 63(c);

(ii) "exemption amount" is as defined in Internal Revenue Code Section 151(d). In the case of an individual described in Internal Revenue Code Section 151(d)(2), the exemption amount is zero.

(2) a corporation subject to taxation under this chapter.

(3) an "S" Corporation conducting business in South Carolina, having South Carolina gross income, or subject to the license fee requirements of Chapter 20 of this title, or having an interest in any partnership conducting business in this State.

(4) a partnership conducting business in this State, having South Carolina gross income or having an interest in any partnership conducting business in this State.

(5) an estate with a nonresident beneficiary or with gross income for the taxable year of six hundred dollars or more.

(6) a trust with a nonresident beneficiary, any taxable income, or with gross income of six hundred dollars or more regardless of the amount of taxable income.

(7) an estate of an individual under Chapters 7 or 11 of Title 11 of the United States Code relating to bankruptcy with gross income for the taxable year of two thousand seven hundred dollars or more.

(8) Every exempt organization operating in this State subject to tax under Section 12-6-540.

(9) a political organization within the meaning of Internal Revenue Code Section 527(e)(1), and every fund treated under Internal Revenue Code Section 527(g) as if it constituted a political organization, which has political organization taxable income within the meaning of Internal Revenue Code Section 527(c)(1) for the taxable year.

(10) a homeowners association within the meaning of Internal Revenue Code Section 528(c)(1) which has homeowners association taxable income within the meaning of Internal Revenue Code Section 528(d) for the taxable year.

(11) an entity other than those described in items (1) through (10) having South Carolina taxable income during the taxable year.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(D)(3), eff August 17, 2000; 2005 Act No. 145, Section 16.A, eff June 7, 2005.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection D. applies to taxable years beginning after December 31, 2000 ...."

2005 Act No. 145, Section 16.B, provides as follows:

"Section 12-6-4910(1)(d) of the 1976 Code, as amended by this section, applies for taxable years beginning after 2005."



Section 12-6-4920. Interstate motor carrier required to file return.

An interstate motor carrier which within a taxable year (1) owns or rents real or personal property in this State except mobile property; or (2) travels more than twenty-five thousand mobile property miles within this State; or (3) makes more than twelve pickups or deliveries in this State shall file an income tax return and remit the amount of tax due. The provisions of items (2) and (3) of this section apply to the holder of the operating authority issued by the Interstate Commerce Commission, not to the interstate motor carrier's agents.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4930. Tax return of estate or trust; by whom to be made.

The income tax return of a trade or business carried on by an estate or trust must be made by the fiduciary and must show the taxable income of the estate or trust and the distribution of income to the beneficiaries. Under rules or regulations prescribed by the department, one of two or more joint fiduciaries may file a single return.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4940. Trust institutions maintaining common trust fund must make tax return; contents.

Every trust institution maintaining a common trust fund shall make a return under oath for each taxable year. The return shall contain the items of gross income and the deductions allowed by law, the names and addresses of the participants, and the proportionate share of taxable income for each participant.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4950. Information returns.

(A) An information return must be filed by all individuals, corporations, and partnerships acting in any capacity who make payments to another individual, corporation, or partnership in the amount of:

(1) two hundred dollars or more of interest or dividends; or

(2) eight hundred dollars or more of rent, salaries, wages, emoluments, or determinable gain, profit, or income.

(B) The return shall provide the recipient's name, address, and the amount of the payments.

(C) Providing the department with information required to be provided to the Internal Revenue Service or participating in the department agreement with the Internal Revenue Service to allow combined federal and state reporting of information returns constitutes compliance with this section.

(D) The provisions of this section do not apply to personal service compensation paid to individuals on which withholding taxes are required and reported as provided in Article 13 of Chapter 8.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4960. Form of tax return; department to furnish blank forms; effect on taxpayer of failure to receive form.

Returns must be in a form prescribed by the department. The department shall prepare blank forms for the returns to be furnished upon request. Failure to receive or secure the form does not relieve a taxpayer from the obligation to make a return.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-4970. Time to file returns.

(A) Returns of taxpayers, except as otherwise provided, must be filed on or before the fifteenth day of the fourth month following the taxable year.

(B)(1) Returns of "S" corporations and partnerships must be filed on or before the fifteenth day of the third month following the taxable year.

(2) Returns for foreign corporations that do not maintain an office or place of business in the United States must be filed on or before the fifteenth day of the sixth month following the taxable year.

(C) Returns of organizations exempt under Internal Revenue Code Section 501 reporting unrelated business income pursuant to Section 12-6-4910(8), must be filed on or before the fifteenth day of the fifth month following the taxable year.

(D) Information returns provided in Section 12-6-4950 must be filed on or before March 15 of each year.

(E) Returns filed electronically have the same due dates as provided in this section.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 5; 2016 Act No. 160 (H.4328), Section 4.A, eff April 21, 2016.

Editor's Note

2016 Act No. 160, Section 4.E, provides as follows:

"E. This SECTION takes effect upon approval by the Governor and first applies to tax years beginning after 2015."

Effect of Amendment

2016 Act No. 160, Section 4.A, in (B), added the paragraph identifiers, and in (1), substituted "'S' corporations and partnerships" for "corporations".



Section 12-6-4980. Extension of time for filing return.

(A) The department may allow an extension of time not to exceed six months for filing returns under this chapter or the annual report under Chapter 20 of this title. A taxpayer requesting an extension of time for filing, on or before the date the return or annual report is due, shall submit a tentative return and pay the full amount of the tax and license fee due.

(B) When a taxpayer is not required to make a payment of tax at the time of the extension, and the taxpayer has been granted an extension of time to file a federal income tax return, the taxpayer is not required to apply to the department for an extension of time to file the South Carolina return. The department shall accept a copy, if applicable, of a properly filed federal extension attached to the South Carolina return when filed. Taxes shown to be due on a return required pursuant to this chapter must be paid at the time the return is due to be filed, without regard to an extension of time granted for filing the return.

(C) An extension must not be granted to a taxpayer who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 8B, eff June 24, 2002; 2002 Act No. 363, Section 1C, eff August 2, 2002; 2007 Act No. 110, Section 18, eff June 21, 2007; 2007 Act No. 116, Section 24, eff June 28, 2007.



Section 12-6-4990. Payment of tax due upon filing return; effect of extension; requirement of making estimated tax payment.

When an income tax return is required under this chapter, the taxpayer shall pay the tax due with the return to the department at the time for filing the return determined without regard to any extensions of time for the filing. Nothing in this section eliminates the requirement for making estimated tax payments as provided in Article 29 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5000. Filing of separate or joint federal returns by husband and wife; same status required on state return; nonresidents; where no federal return filed.

(A) If the federal taxable income of a husband and wife are determined on separate federal returns, their South Carolina taxable income must be separately reported and taxed.

(B) If both a husband and wife are residents, and if their federal taxable income is determined on a joint federal return, their South Carolina taxable income must be reported and taxed on the basis of a joint South Carolina income tax return.

(C)(1) If both husband and wife are nonresidents or if the husband or wife is a resident and the other is a nonresident, and if their federal taxable income is determined on a joint federal return, their South Carolina taxable income must be reported and taxed on the basis of a joint South Carolina income tax return except as provided in subitem (2).

(2) If a nonresident taxpayer is a resident of a state which does not allow a resident of South Carolina to file a joint return with a spouse, the nonresident taxpayer shall file a separate South Carolina income tax return from the spouse. The nonresident taxpayer shall calculate taxable income on a federal return as a married person filing separately to determine how the separate federal taxable income is calculated.

(D) If neither a husband nor wife files a federal return, their South Carolina taxable income must be determined on a separate basis unless both elect to have their South Carolina taxable income determined on a joint basis by filing a joint South Carolina tax return.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5010. Release of claim to personal exemption by custodial parent.

If a custodial parent releases claim to the personal exemption authorized in Internal Revenue Code Section 152, then the noncustodial parent's South Carolina income tax return must include a copy of the written declaration of the custodial spouse releasing the exemption as provided in Internal Revenue Code Section 152(e)(2).

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5020. Authorized filing of consolidated corporate income tax return; terms and conditions.

(A) A consolidated return may be filed for the following corporations:

(1) a parent and substantially controlled subsidiary or subsidiaries;

(2) two or more corporations under substantially the entire control of the same interest.

However, a corporation that has elected to be taxed under Subchapter S of the Internal Revenue Code may not join in the filing of a consolidated income tax return under this section.

The terms "substantially controlled" and "substantially the entire control" mean the ownership of at least eighty percent of the total combined voting power of all classes of stock of all corporations that are a party to a consolidated return.

(B) All corporations included in a consolidated return must be subject to tax under Section 12-6-530.

(C) A corporation doing business entirely within this State may consolidate with a corporation doing a multistate business. Two or more corporations doing a multistate business may file a consolidated return.

(D) A consolidated return means a single return for two or more corporations in which income or loss is separately determined as follows:

(1) South Carolina taxable income or loss is computed separately for each corporation;

(2) allocable income is allocated separately for each corporation;

(3) apportionable income or loss is computed utilizing separate apportionment factors for each corporation;

(4) income or loss computed in accordance with items (1) through (3) of this subsection is combined and reported on a single return for the controlled group.

(E) All corporations included in a consolidated return or a combined return must use the same accounting year.

(F) If a corporation which files or is required to file a consolidated return is entitled to one or more income tax credits, including the carryover of unused credits from prior years, the income tax credits must be determined on a consolidated basis. Limitations on credits which refer to the income or the income tax liability of a corporation are deemed to refer to the income or income tax liability of the consolidated group, and credits shall reduce the consolidated group's tax liability regardless of whether or not the corporation entitled to the credit contributed to the tax liability or of the consolidated group.

(G) The election to file a consolidated return or separate returns must be made on an original and timely return and may not be changed after the return is filed.

(H) Once an election is made to file a consolidated return, this election must be adhered to until permission is granted by the department to file separate returns.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.S, eff June 18, 2003; 2005 Act No. 145, Section 17.A, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 17.B, provides as follows:

"Section 12-6-5020(F), as amended by this section, applies for taxable years beginning after 2004."



Section 12-6-5030. Composite returns for partnership or "S" corporation.

(A) A partnership or "S" Corporation may file a composite individual income tax return on behalf of the nonresident partners or shareholders that are individuals, trusts, or estates in which the income is taxed to the trust or estate, or the department may require that a partnership or "S" Corporation file a composite individual income tax return on behalf of the nonresident partners or shareholders that are individuals, or trusts and estates in which the income is taxed to the trust or estate.

(B)(1) A composite return is a single return for two or more taxpayers having the same tax year in which each participant's share of the partnerships or "S" Corporation's tax is computed separately and added together to arrive at the total tax due on the composite return. The partnership or "S" Corporation may elect to determine each participant's tax due by one of the following methods:

(a) for a participant who provides an affidavit to the department through the entity stating that he has no income other than the income from the entity:

(i) compute the participant's South Carolina income tax using the pro rata share of the standard deduction or itemized deductions and personal exemptions for each participant pursuant to Section 12-6-1720(2) in the same manner as if it were being separately reported; or

(ii) compute the participant's South Carolina income tax without regard to any deductions or exemptions in the same manner as if it were being separately reported; or

(b) for a participant who does not provide an affidavit to the department through the entity stating that he has no income other than the income from the entity, compute each participant's share of South Carolina income tax without regard to deductions or exemptions by using the active trade or business income rate provided in Section 12-6-545 on his active trade or business income, and using the highest marginal rate in Section 12-6-510 for other income.

(2) The composite return is signed by an authorized partner, an authorized officer of the "S" Corporation, or an authorized member of a limited liability company taxed as a partnership or "S" Corporation.

(C)(1) A composite return may be filed even if some of the nonresident fiduciary and individual shareholders and partners eligible to participate in filing a composite return choose not to participate. Corporate taxpayers may not participate in a composite return.

(2) A nonresident participating in the composite return that has South Carolina income from sources other than the entity filing the composite return is required to file appropriate returns and make payment of all South Carolina taxes required by law. Taxes paid for the nonresident with the composite return shall reduce taxes due at the time the nonresident subject to this subitem files a separate return for the tax year reporting South Carolina income from all sources. The entity shall furnish to each nonresident a written statement as required by Section 12-8-1540(A) as proof of the amount that has been paid by the partnership or "S" corporation as estimated payments for the nonresident and the amount paid for the nonresident with the composite return.

(D) The department may establish procedures or rules and promulgate regulations necessary to carry out the provisions of this section.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 18.A, eff June 7, 2005; 2006 Act No. 386, Section 13.A, eff June 14, 2006 applicable for taxable years beginning after 2005.

Editor's Note

2005 Act No. 145, Section 18.B, provides as follows:

"Section 12-6-5030 of the 1976 Code, as amended by this section, applies for taxable years beginning after 2004."



Section 12-6-5050. Tax preparer's taxpayer identification number.

A person who is an income tax preparer as defined in Internal Revenue Code Section 7701(a)(36) and who performs the same services with respect to South Carolina income tax returns or claims for refund shall include with his signature on the South Carolina return or claim for refund his taxpayer identification number as prescribed by Internal Revenue Code Section 6109 and applicable regulations.

Failure to comply with the provisions of this section results in a penalty as provided in Section 12-54-47.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5060. Voluntary contribution to certain funds may be designated on return; reporting of contributions annually by department.

(A) Each taxpayer required to file a state individual income tax return may contribute to the War Between the States Heritage Trust Fund established pursuant to Section 51-18-115, the Nongame Wildlife and Natural Areas Program Fund established pursuant to Section 50-1-280, the Children's Trust Fund of South Carolina established pursuant to Section 63-11-910, the Eldercare Trust Fund of South Carolina established pursuant to Section 43-21-160, the First Steps to School Readiness Fund established pursuant to Section 63-11-1750, the South Carolina Military Family Relief Fund established pursuant to Article 3, Chapter 11, Title 25, the Donate Life South Carolina established pursuant to Section 44-43-1310, the Veterans' Trust Fund of South Carolina established pursuant to Chapter 21, Title 25, the South Carolina Litter Control Enforcement Program (SCLCEP) and used by the Governor's Task Force on Litter only for the SCLCEP Program, the South Carolina Law Enforcement Assistance Program (SCLEAP) and used as provided in Section 23-3-65, the South Carolina Department of Parks, Recreation and Tourism for use in the South Carolina State Park Service in the manner the General Assembly provides, the South Carolina Forestry Commission for use in the state forest system, the South Carolina Department of Natural Resources for use in its programs and operations, K-12 public education for use in the manner the General Assembly provides by law, South Carolina Conservation Bank Trust Fund established pursuant to Section 48-59-60, the Financial Literacy Trust Fund established pursuant to Section 59-29-510, or the South Carolina Association of Habitat for Humanity Affiliates, by designating the contribution on the return. The contribution may be made by reducing the income tax refund or by remitting additional payment by the amount designated.

(B) All South Carolina individual income tax return forms must contain a designation for the above contributions. The instructions accompanying the income tax form must contain a description of the purposes for which the funds were established and the use of monies from the income tax contribution.

(C) The department shall determine and report at least annually to the appropriate agency administering the fund or in the case of the Children's Trust Fund to the fund the total amount of contributions designated to the above funds. The department shall transfer the appropriate amount to each fund at the earliest possible time. The incremental cost of administration of the contribution must be retained by the department from the contributions before any funds are expended as provided in this section.

(D) The Department of Natural Resources shall make a report to the General Assembly as early in January of each year as may be practicable, which must include the amount of revenue produced by the contributions and a detailed accounting of expenditures from the Nongame Wildlife and Natural Areas Fund.

(E) For purposes of this section, the South Carolina Department of Revenue is not subject to provisions of the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

(F) Revenues from the South Carolina Litter Control Enforcement Program Fund and the South Carolina Law Enforcement Assistance Program Fund carry forward into succeeding fiscal years and earnings of the funds must be credited to them.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 99, Section 4; 1999 Act No. 114, Section 4; 2000 Act No. 387, Part II, Section 52B, eff July 1, 2000; 2004 Act No. 308, Section 2, eff September 17, 2004; 2005 Act No. 161, Section 21.A, eff June 9, 2005; 2006 Act No. 382, Section 3, eff June 14, 2006; 2010 Act No. 274, Section 1, eff June 16, 2010; 2016 Act No. 280 (H.4765), Section 1, eff June 22, 2016.

Editor's Note

2004 Act No. 308, Section 3, provides in part as follows:

"The provisions of Section 12-6-5060 of the 1976 Code as amended by this act first apply for state individual income tax returns due to be filed April 15, 2005."

2006 Act No. 382, Section 1, provides as follows:

"This act may be cited as the 'Financial Literacy Trust Act'."

2006 Act No. 412, Section 2, provides in part as follows:

"Act 99 of 1999, South Carolina First Steps to School Readiness Act, is reauthorized until July 1, 2013."

2014 Act No. 287, Section 20.B, provides as follows:

"B. Act 99 of 1999, South Carolina First Steps to School Readiness Act, is reauthorized until July 1, 2016."

2017 Act No. 97, Section 117.119 provides:

"117.119. (GP: First Steps Reauthorization) Act 99 of 1999, the South Carolina First Steps to School Readiness Act, as amended by Act 287 of 2014 is reauthorized for the duration of Fiscal Year 2017-18."

Effect of Amendment

2016 Act No. 280, Section 1, in (A), inserted "or the South Carolina Association of Habitat for Humanity Affiliates", and made other nonsubstantive changes.



Section 12-6-5095. Rounding to nearest whole dollar on tax returns.

For purposes of a return filed pursuant to this chapter, all amounts may be rounded by the department or the taxpayer to the nearest whole dollar. An amount of fifty cents or more may be rounded to the next dollar. An amount of less than fifty cents may be eliminated.

HISTORY: 2000 Act No. 399, Section 3(E), eff August 17, 2000.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection E. applies to returns filed after December 31, 1999 ...."



Section 12-6-5510. Certificate of compliance as prima facie evidence.

A certificate of compliance from the department to the effect that a tax has been paid, that a return has been filed, or that information has been supplied as required by the provisions of this chapter is prima facie evidence that the tax has been paid, that the return has been filed, or that the information has been supplied.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5520. Notification to domestic or foreign corporation of failure to file return; penalty upon continued failure to comply.

(A) The department shall notify a domestic or foreign corporation, as defined in Section 12-20-10(3) and (4), of its failure to comply with the provisions of this chapter and Chapter 20 of this title requiring the filing of returns. If the corporation fails to file the required return within sixty days of the notice, the department may provide the taxpayer's name to the Secretary of State. The department may not make an estimated assessment or issue any warrant based on an estimated assessment against a taxpayer prior to referring such taxpayer to the Secretary of State for administrative dissolution or revocation.

(B) After referral from the department, the Secretary of State shall administratively dissolve a domestic corporation or revoke a foreign corporation's authority to transact business in this State.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5530. Income taxes payable by check; taxpayer liable for tax and penalties when check dishonored by bank.

Income taxes may be paid with an uncertified check, but if a check is not paid by the bank on which it is drawn, the taxpayer remains liable for the payment of the tax and for all legal penalties as if the check had not been tendered.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5540. Copies of returns; verification of information on returns.

The department may require a taxpayer to provide copies of returns filed with the Internal Revenue Service and verify the information contained on the returns.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5550. State income tax refund as belonging to surviving spouse.

(A) A federal or state income tax overpayment due to a person who is deceased at the time of the refund is the sole and separate property of the surviving spouse irrespective of the deceased's filing status on the return.

(B) A refund by the United States or any state directly to the surviving spouse operates as a complete acquittal and discharge of liability from suit, claim, or demand of any nature by any heir, distributee, or creditor of the decedent, or by any other person.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 6.



Section 12-6-5570. Authority to make expenditures.

The department, with the approval of the State Fiscal Accountability Authority, may expend from the revenue collected under this chapter additional money necessary to ensure the adequate administration and enforcement of this chapter.

HISTORY: 1995 Act No. 76, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 12-6-5580. Failure to do an act deemed committed in person's county of residence.

The failure to do an act required by or under the provisions of this chapter is deemed an act committed in the county of residence of the person failing to do the act.

HISTORY: 1995 Act No. 76, Section 1.



Section 12-6-5590. Donative intent; requirements; determining factors.

(A) No credit under Section 12-6-3515 or deduction under Section 170 of the Internal Revenue Code and Section 12-6-1130(12) shall be allowed for a contribution unless the donor has the donative intent required by Section 170 of the Internal Revenue Code and the regulations and cases interpreting Section 170 of the Internal Revenue Code.

(B) In addition to the donative intent required by Section 170 of the Internal Revenue Code, no credit under Section 12-6-3515 or deduction under Section 170 of the Internal Revenue Code and Section 12-6-1130(12) shall be allowed for any noncash charitable contribution in the claimed amount of $100,000.00 or more unless the donor has the requisite donative intent required by this section.

(C) The requisite donative intent includes the requirement that the donor be motivated by detached and disinterested generosity benefiting a charitable purpose rather than expected economic benefit.

(D) A noncash charitable contribution by a donor given to comply with any state or federal environmental or other regulatory requirement; for the purpose of obtaining road, water, or sewer services; or in conjunction with obtaining a grant, subdivision, building, zoning, environmental, mitigation, or similar permit or approval from any government, shall be deemed not to have the requisite donative intent absent extraordinary circumstances.

(E) The department shall examine the substance, rather than merely the form, of the contribution and related and surrounding transactions, and may use the step transaction, economic reality, quid pro quo, personal benefit, and other judicially developed doctrines in determining whether the requisite donative intent is present.

HISTORY: 2005 Act No. 145, Section 43.D, eff June 7, 2005; 2006 Act No. 386, Section 31, eff June 14, 2006.



Section 12-6-5595. Timber deeds as real property conveyances.

For purposes of the nonrecognition of gain under Section 1031 of the Internal Revenue Code and comparable provisions of state law, the conveyance by timber deed of the right to cut standing timber for a period of time exceeding thirty years is considered a conveyance of a real property interest, and as such, under the laws of this State, is a like-kind exchange with other similar conveyances of a real property interest or with conveyances of similar investment real property owned in fee simple.

HISTORY: 2006 Act No. 248, Section 1, eff March 17, 2006.



Section 12-6-5600. Residency of individuals and businesses; boundary clarification.

For South Carolina income tax purposes:

(A) An individual whose state of residency changes as a result of the boundary clarification from North Carolina to South Carolina or from South Carolina to North Carolina, as contained in the amendments to Section 1-1-10, effective January 1, 2017, must be treated as though the individual moved to or from South Carolina on January 1, 2017.

(B) For businesses whose property location changes from North Carolina to South Carolina or from South Carolina to North Carolina as a result of boundary clarification, for income tax purposes, the property is treated as though the property moved into or out of South Carolina on January 1, 2017.

HISTORY: 2016 Act No. 270 (S.667), Section 7, eff January 1, 2017.






CHAPTER 8 - INCOME TAX WITHHOLDING

Section 12-8-10. Definitions.

As used in this chapter unless otherwise required by the context:

(1) "Person" includes an individual, trust, estate, partnership, receiver, association, company, corporation, or any other entity including the United States, a state, a political subdivision or agency of the United States or any state, and a municipality located in this State.

(2) "Withholding agent" means a person required to withhold income taxes under the provisions of this chapter.

(3) "Employee" includes a resident individual receiving wages, as defined in Section 12-8-520(D), for services regardless of where the services are rendered and nonresident individual receiving wages, as defined in Section 12-8-520(D), for services rendered in this State.

(4) "Employer" means the person for whom an individual performs or performed a service, of whatever nature, as the employee of the person.

(5) "Nonresident" means an individual domiciled outside this State and an entity whose principal place of business is outside of this State. For corporations, principal place of business is defined in Section 12-6-30(9). This definition does not apply to Section 12-8-580.

(6) "Internal Revenue Code" means the Internal Revenue Code as defined in Section 12-6-40(A).

(7) All definitions provided in Chapter 6 of this title are applicable for purposes of this chapter unless otherwise provided or required by the context.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-510. Parties subject to withholding laws.

A person located, doing business, or having gross income in this State and an employer having an employee earning income within this State are subject to the withholding laws provided in this chapter.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-520. Incomes subject to withholding and amounts to be withheld.

(A) An employer paying wages to an employee shall withhold income tax for that employee if at the time of payment the wages are expected to equal one thousand dollars or more during the year, except as provided in (C), using the tables and rules promulgated by the department.

(B) In determining the amount to be withheld, the employer may compute wages to the nearest dollar.

(C) The following wages are not subject to the withholding requirements of this chapter:

(1) Wages of a resident employee receiving wages in another state if:

(a) the wages are subject to the withholding laws of the state in which they are earned; and

(b) the employer is withholding income taxes on behalf of the other state.

(2) Wages of an employee obtaining a waiver of withholding pursuant to Section 12-8-1040.

(D) For purposes of this chapter "wages" is all remuneration for services of any nature performed by an employee for an employer, including the fair market value of all remuneration paid in a medium other than cash, except the term does not include remuneration paid:

(1) for agricultural services performed by an employee on a farm in connection with:

(a) cultivating the soil, or raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, training, and management of livestock, bees, poultry, fur-bearing animals and wildlife;

(b) the operation, management, conservation, improvement, or maintenance of a farm and its tools and equipment; or

(c) salvaging timber or clearing land of brush and other debris left by a hurricane if the major part of the service is performed on a farm.

(2) for domestic services performed in a private residence;

(3) for personal services performed in this State by nonresident employees in connection with their regular employment outside of this State when the gross South Carolina wages are equal to or less than the personal exemption amount provided in Internal Revenue Code Section 151(d) as defined in Section 12-6-40. However, this item does not apply to employees performing construction, installation, engineering, or similar services where the situs of the job is in this State;

(4) for services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of the ministry or by members of a religious order in the exercise of duties required by the order;

(5) for services performed by an individual on a boat with a crew of ten or fewer engaged in catching fish or other forms of aquatic animal life under an arrangement with the boat owner or operator in which the individual receives only a share of the boat's catch or a share of the proceeds from the sale of the catch and for services involving a multiple boat operation, with each boat's crew being ten or fewer, in which the individual receives a share of all the boats' catch or a share of the proceeds from the sale of all the boats' catch;

(6) for reimbursement of employee business expenses if, at the time of the payment, it is reasonable to believe that the reimbursement is excluded from South Carolina taxable income;

(7) for employee moving expenses if it is reasonable to believe that the reimbursement is excluded from South Carolina taxable income;

(8) for group-term life insurance premium payments on the life of an employee that is excluded from South Carolina taxable income;

(9) in the form of payments to or from employee benefit plans which are excluded from South Carolina taxable income;

(10) for payments to a self-employed retirement fund (Keogh Plans) or to an individual retirement account or program as permitted under the Internal Revenue Code if, at the time of the payment, it is reasonable to believe that the amounts are excludable or deductible from South Carolina gross income;

(11) for services performed by a disabled person:

(a) as defined by the Department of Disabilities and Special Needs;

(b) employed in a program approved by the Department of Disabilities and Special Needs; and

(c) with a projected income of seven thousand five hundred dollars a year, or less.

(E) Withholding in addition to that required under this section is permitted in cases in which the employer and the employee agree to the additional withholding. This additional withholding is considered tax required to be deducted and withheld under this chapter.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 419, Part II, Section 62A; 2005 Act No. 145, Section 19.A, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 19.B, provides as follows:

"Subsections (A) and (D)(3) of Section 12-8-520 of the 1976 Code, as amended by this section, apply for taxable years beginning after 2005."



Section 12-8-530. Withholding on cash prizes or winnings; noncash prizes; exception for spectator sporting events where admission charged.

(A) A person distributing prizes or winnings to a resident or nonresident of five hundred dollars or more shall withhold seven percent of each distribution made to an individual, partnership, trust, or estate and five percent of each distribution made to a corporation or other entity.

(B) When withholding on noncash prizes, the person distributing the prize may either:

(1) accept cash from the prize recipient for the amount of the withholding; or

(2) pay all taxes required to be withheld. If this subitem is used, the withholding also becomes income for the prize recipient and the amount to be withheld is calculated as follows:

(a) for individuals, partnerships, trusts, or estates, the fair market value of the prize is divided by .93 and the quotient is multiplied by .07;

(b) for corporations, the fair market value of the prize is divided by .95 and the quotient is multiplied by .05.

(C) This section does not apply to payments of prizes or winnings given to participants in spectator sporting events for which an admission is charged.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-540. Withholding for rent or royalty payments to nonresident; exemptions; revocation of exemption.

(A) A person making rent or royalty payments to a nonresident of twelve hundred dollars in any calendar year or more annually for the use or privilege of using property in this State shall withhold seven percent of each payment to a nonresident individual, partnership, trust, or estate and five percent of each payment to a nonresident corporation or any other nonresident entity.

(B) This section does not apply:

(1) to a person for the rental of residential housing units, including short-term rentals, when four or fewer units are owned by the nonresident;

(2) to an individual who pays rent directly to a nonresident solely for a residential housing unit which is his legal residence;

(3) to a nonresident which has registered with the Secretary of State or the Department of Revenue and by that registration has agreed to be subject to the jurisdiction of the department and the courts of this State to determine its South Carolina tax liability, including estimated taxes, together with any related interest and penalties, if any. Registering with the Secretary of State or the department is not an admission of tax liability. If the person renting from or having a royalty contract with a nonresident obtains an affidavit from the nonresident stating that the nonresident is registered with the department or with the Secretary of State, the person is not responsible for the withholding.

The department may revoke the exemption granted by the registration provided in this item if it determines that the nonresident taxpayer is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. The revocation does not revive the duty of a person renting from or having a royalty contract with a nonresident to withhold until the person receives notice of the revocation.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-550. Withholding for nonresident temporarily conducting business or performing personal services; exemption; revocation of exemption.

(A) A person hiring or contracting with a nonresident conducting a business or performing personal services of a temporary nature within this State shall withhold two percent of each payment in which the South Carolina portion of the contract exceeds or could reasonably be expected to exceed ten thousand dollars. This section does not apply to a nonresident which registered with the Secretary of State or the Department of Revenue and by that registration agreed to be subject to the jurisdiction of the department and the courts of this State to determine its South Carolina tax liability, including withholding and estimated taxes, together with any related interest and penalties. Registering with the Secretary of State or the department is not an admission of tax liability nor does it require the filing of an income tax or franchise (license) tax return. If the person hiring, contracting, or having a contract with a nonresident obtains an affidavit from the nonresident stating that the nonresident is registered with the department or with the Secretary of State, the person is not responsible for the withholding.

(B) The department may revoke the exemption granted by registering with the Secretary of State or the department if it determines that the nonresident taxpayer is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. This revocation does not revive the duty of a person hiring, contracting, or having a contract with a nonresident to withhold, until the person receives notice of the revocation.

(C) This section does not apply to payments on purchase orders for tangible personal property when those payments are not accompanied by services to be performed in this State.

HISTORY: 1995 Act No. 76, Section 2; 2000 Act No. 399, Section 3(D)(4), eff August 17, 2000.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection D. applies to taxable years beginning after December 31, 2000 ...."



Section 12-8-560. Partial or total exemptions of classes of transactions; exemption for portion of transaction not taxable in State; waiver of withholding if compliance guaranteed and certain items given to department.

(A) The department may partially or totally exempt classes of transactions from the provisions of Sections 12-8-530, 12-8-540, and 12-8-550, and may exempt the portion of any transaction which is not taxable in this State.

(B) Withholding required under Sections 12-8-540 and 12-8-550 may be waived by the department if the payee guarantees compliance with the provisions of Chapter 6 of this title and the requirements of a withholding agent under this chapter by furnishing the department with:

(1) a bond secured by an insurance company licensed by the South Carolina Department of Insurance;

(2) a deposit of securities which have been approved by the State Treasurer; or

(3) cash which does not bear interest.

The amount of the bond or deposit must be at least as much as the withholding otherwise required under Sections 12-8-540 and 12-8-550.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-570. Withholding by trust or estate from distribution to nonresident beneficiary; exemptions.

(A) A trust or estate making a distribution of South Carolina taxable income to a nonresident beneficiary must withhold seven percent of the beneficiary's distribution which is attributable to South Carolina taxable income. The amounts withheld must be remitted to the department at the time estimated tax payments are due.

(B) This section does not apply to a:

(1) trust that is exempt from taxation under Internal Revenue Code Section 501;

(2) nonresident beneficiary who is exempt from taxation under Internal Revenue Code Section 501; or

(3) nonresident beneficiary who agrees to be subject to the jurisdiction of the department and the courts of this State to determine South Carolina tax liability, including estimated taxes and related interest and penalties. The agreement is not an admission of tax liability.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 1.



Section 12-8-580. Withholding by buyer of real property or associated tangible personal property from nonresident seller.

(A)(1) A person who purchases real property, or real property and associated tangible personal property, from a nonresident seller shall withhold:

(a) seven percent of the gain recognized on the sale by a nonresident individual, partnership, trust, or estate and five percent for a nonresident corporation or other nonresident entity if the seller provides the buyer with an affidavit, described in subsection (E), stating the amount of gain;

(b) seven percent of the amount realized on the sale for a nonresident individual, partnership, trust, or estate and five percent by a nonresident corporation or any other nonresident entity if the seller does not provide the buyer with an affidavit described in subsection (E); or

(c) the entire net proceeds payable to the nonresident seller, if the amount required to be withheld in subitem (1) or (2) exceeds the net proceeds payable to the seller.

(2) If a seller finances all or part of the transaction, in lieu of remitting the tax due on each installment payment, the seller may give the buyer an affidavit stating that, for state income tax purposes, he will elect out of installment sales treatment, as defined by Section 453 of the Internal Revenue Code, and remit the entire amount of tax to be due over the period of the installment agreement.

(B)(1) For purposes of this section a sale is a transfer where gain or loss is computed in accordance with Internal Revenue Code Section 1001 with modifications provided in Chapter 6 of this title for South Carolina income tax purposes.

(2)(a) A sale does not include tax exempt or tax deferred transactions, other than installment sales.

(b) A sale does not include a transaction to the extent the gain on the sale of a principal residence is excluded in accordance with Internal Revenue Code Section 121. Any gain in excess of this permitted exclusion is subject to the provisions of this section.

(3) The department may exempt certain other classes of transactions from the provisions of this section when it determines that the benefits to the State are insufficient to justify the burdens imposed on the buyer and seller. The department may revoke the exemption granted by this item if it determines that the nonresident is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. The revocation does not revive the duty of a person purchasing real property or associated tangible personal property from a nonresident seller to withhold until the person receives notice of the revocation.

(C)(1) For purposes of this section, a nonresident is:

(a) an individual whose permanent home is outside of this State on the date of the sale;

(b) a corporation incorporated outside of this State;

(c) a partnership whose principal place of business is located outside of this State;

(d) a trust administered outside of this State; or

(e) an estate of a decedent whose permanent home was outside of this State at the time of death.

(2) However, a nonresident seller is considered a resident for purposes of this section if:

(a)(i) the seller is a corporation incorporated outside of this State that has its principal place of business in this State and does no business in its state of incorporation; or

(ii) the seller is a nonresident who:

(I) has filed at least one South Carolina income tax return and is not delinquent with respect to filing South Carolina income tax returns;

(II) has been in business in this State during the last two taxable years, including the year of sale, and shall continue in substantially the same business in the State after the sale; and

(III) has a certificate of authority to do business in this State if the seller is a corporation or is registered to do business in this State if the seller is a limited partnership.

(b) the seller provides the buyer an affidavit described in subsection (E) certifying that the above requirements are met and that the seller shall report the sale on a timely filed South Carolina income tax return.

(D)(1) The buyer shall remit the amount withheld to the department with the appropriate form on or before the fifteenth day of the month following the month in which the sale takes place. However, the department may extend the time for withholding and remitting payments for seller financed sales.

(2) The buyer is liable for the collection and payment of an amount due pursuant to this section. A lending institution, real estate agent, or closing attorney is not liable for the collection of an amount due from the buyer pursuant to this section. However, a lending institution, real estate agent, or closing attorney that has in fact withheld taxes is required timely to remit the amount withheld within the timeframe provided in item (1) of this subsection.

(E) The buyer may rely on an affidavit provided by the seller if the buyer does not know the affidavit is false and the seller, under penalties of perjury, states the following:

(1) the seller's name, address, and social security or other federal tax identification number;

(2) the date of the sale; and

(3) a description of the property.

(F) If a withholding payment:

(1) results in excess withholding based on the amount of gain required to be recognized from the sale; or

(2) contains a computational error;

the seller may file an amended nonresident withholding statement with the department and request a refund for any amount over withheld or pay any amount due.

(G) The department shall prescribe rules and regulations necessary to enforce and administer the provisions of this section.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 2; 2000 Act No. 399, Section 3(D)(5), eff August 17, 2000; 2003 Act No. 69, Section 3.D, eff June 18, 2003; 2007 Act No. 110, Section 19, eff June 21, 2007; 2007 Act No. 116, Section 25, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-8-590. Tax withholding on distributions to nonresidential shareholders of "S" corporations and nonresident partners; returns.

(A) Corporations having a valid "S" election for South Carolina income tax purposes are required to withhold income taxes at a rate of five percent on a nonresident shareholder's share of South Carolina taxable income of the corporation, whether distributed or undistributed, and pay the withheld amount to the department in the manner prescribed by the department. For a taxable year beginning after 1991, the corporation shall make a return and pay over the withheld funds on or before the fifteenth day of the third month following the close of its tax year. Taxes withheld in the name of the nonresident shareholder must be used as credit against taxes due at the time the nonresident files income taxes for the taxable year.

(B) An "S" corporation required to withhold taxes on distributed or undistributed income shall make a return with each payment of tax to the department disclosing on the return the names, taxpayer identification numbers, the total amount of South Carolina taxable income paid or credited to each nonresident shareholder, the tax withheld for each nonresident shareholder, and any other information the department requires. The "S" corporation shall furnish to each nonresident shareholder a written statement as required by Section 12-8-1540(A) as proof of the amount of his share of distributed or undistributed income and of the amount that has been withheld.

(C) Partnerships are required to withhold income taxes at a rate of five percent on a nonresident partner's share of South Carolina taxable income of the partnership, whether distributed or undistributed, and pay the withheld amount to the department in the manner prescribed by the department. The partnership shall make a return and pay over the withheld funds on or before the fifteenth day of the third month following the close of its tax year. Taxes withheld in the name of the nonresident partner must be used as credit against taxes due at the time the nonresident files income taxes for the taxable year.

(D) A partnership required to withhold taxes on distributed or undistributed income shall make a return with each payment of tax to the department disclosing on the return the name, taxpayer identification number, the total amount of South Carolina taxable income paid or credited to each nonresident partner, the tax withheld for each nonresident partner, and other information the department requires. The partnership shall furnish to each nonresident partner a written statement as required by Section 12-8-1540(A) as proof of the amount of his share of distributed or undistributed income that has been withheld.

(E) If a nonresident shareholder or partner provides the partnership or "S" corporation with a statement that the shareholder or partner is an organization exempt from income taxes under Internal Revenue Code Section 501(a), then the partnership or "S" corporation is not required to withhold with regard to that partner or shareholder. The statement must contain the shareholder's or partner's name, federal identification number, Internal Revenue Code section exemption number, and a copy of the Internal Revenue Service exemption letter.

(F)(1) For purposes of computing the penalty under Section 12-54-55, the amount withheld is deemed a payment of estimated tax, and an equal part of the amount is deemed paid on each estimated tax due date for the previous taxable year.

(2) If an "S" corporation or partnership is subject to withholding on the sale of real property pursuant to Section 12-8-580, the "S" corporation or partnership is exempt from withholding on income attributable to the sale under this section.

(3) If a nonresident shareholder or partner files an affidavit with the department in a form acceptable to the department by which he agrees that he is subject to the personal jurisdiction of the department and courts of this State for the purpose of determining and collecting any South Carolina taxes, including estimated taxes, together with any related interest and penalties, then the "S" corporation or partnership is not required to withhold with regard to that shareholder or partner. The department may revoke an exemption granted by this item at any time it determines that the nonresident shareholder or partner is not abiding by its terms.

(G) The department is authorized to require such returns and other information as it considers appropriate to administer the provisions of this section, and to issue rulings and promulgate regulations as necessary or appropriate to implement this section.

HISTORY: 1995 Act No. 76, Section 2; 2007 Act No. 110, Section 20, eff June 21, 2007; 2007 Act No. 116, Section 26, eff June 28, 2007, applicable to tax years beginning after 2007; 2016 Act No. 160 (H.4328), Section 4.B, eff April 21, 2016.

Effect of Amendment

2016 Act No. 160, Section 4.B, in (C), in the second sentence, deleted reference to taxable year beginning after 1991, and substituted "third month" for "fourth month".



Section 12-8-595. Withholding on wages paid to individual failing to provide taxpayer identification number or social security number; penalties against withholding agents.

(A) A withholding agent, as defined in Section 12-8-10, shall withhold state income tax at the rate of seven percent of the amount of compensation paid to an individual, which compensation is reported on Form 1099 and with respect to which the individual has:

(1) failed to provide a taxpayer identification number or social security number;

(2) failed to provide a correct taxpayer identification number or social security number; or

(3) provided an Internal Revenue Service issued taxpayer identification number issued for nonresident aliens.

(B) A withholding agent who fails to comply with the withholding requirements of this subsection shall be liable for the taxes required to have been withheld unless the withholding agent is exempt from federal withholding with respect to the individual pursuant to a properly filed Internal Revenue Service Form 8233 and has provided a copy of the form to the commissioner.

(C) A withholding agent does not violate this section if the individual provides a false or incorrect social security number or taxpayer identification number that is facially correct and the withholding agent does not know or should not have known based on a reasonable investigation that the number provided is false or incorrect.

(D) The director of the South Carolina Department of Revenue shall send written notice of this section to all South Carolina employers no later than July 1, 2008.

HISTORY: 2008 Act No. 280, Section 8, eff June 4, 2008.



Section 12-8-600. Withholding from any type of payment included in state gross income not specified in chapter; agreement by payee and payor; properly executed withholding exemption certificate deemed request for withholding.

(A) A payee and payor may enter into an agreement to withhold income tax from any type of payment not otherwise provided in this chapter that is includable in South Carolina gross income. The agreement is effective for a mutually agreed upon period unless the payor or payee furnishes a signed written notice to the other party terminating the agreement.

(B) A properly executed withholding exemption certificate furnished by the payee to the payor constitutes a request for withholding. The amount to be withheld must be determined in accordance with this chapter and the tables and rules promulgated by the department with respect to withholding.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1010. Withholding exemptions and exemption certificates.

(A)(1) Every employee shall furnish the employer with a signed withholding exemption certificate on or before the date employment begins indicating the number of withholding exemptions which the employee claims. A properly completed federal withholding exemption certificate is acceptable for South Carolina purposes.

(2) The number of exemptions claimed for South Carolina may not exceed the lesser of the number allowed under Internal Revenue Code Section 3402 or the number actually claimed for federal income tax withholding purposes. If an employee claims fewer exemptions for South Carolina than for federal purposes, the employee shall furnish the employer with a federal withholding exemption certificate which indicates that it is for state purposes.

(B) A withholding exemption certificate is effective upon the first payment of wages after the certificate is furnished to the employer and continues in effect until a new certificate is furnished to the employer.

(C) If an employee fails to furnish an employer with an exemption certificate as provided by this chapter, the number of withholding exemptions claimed is zero.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1020. Change in exemptions; decrease.

If a change occurs which decreases the number of exemptions to which an employee is entitled, the employee shall furnish the employer with a revised withholding exemption certificate within thirty days from the date of change.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1030. Incorrect withholding exemption certificate; notification of department; determination of number of exemptions to be allowed; appeal by employee.

(A)(1) If an employer receives a withholding exemption certificate from an employee claiming ten or more withholding exemptions or he believes an employee's withholding exemption certificate is incorrect, the employer shall furnish a copy of the certificate to the department within thirty days after it is received.

(2) Until otherwise informed by the department the employer shall withhold on the basis of the claimed exemptions.

(B)(1) If an employer furnishes a copy of an employee's withholding exemption certificate to the department, or if the department for any other reason believes an employee's withholding exemption certificate may be incorrect, the department may request that the employee submit written verification of the statements on the certificate within thirty days.

(2) If the department determines, upon review, the information is incorrect, it shall inform the employee that the exemption certificate is invalid and of the number of exemptions allowed. If the employee does not provide adequate verification to support the exemptions claimed on the withholding certificate, the department shall allow only one exemption.

(C)(1) The determination by the department may be appealed as provided under the Revenue Procedures Act within thirty days after the department's decision is rendered. Final review of the appeal includes the final decision of the Administrative Law Court or court if the matter was heard by the Administrative Law Court or appealed to a court.

(2) If the employee does not appeal the department's determination, the department shall notify the employer of the number of exemptions to allow in computing the employee's withholding. The correct number of exemptions, as determined by the department, Administrative Law Court, or court, must begin on the first payroll period ending on or after the date the employer receives notification.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 3A.



Section 12-8-1040. Waiver of withholding requirements.

An employee may request waiver of the withholding requirements in Section 12-8-520 if the employee files a withholding exemption certificate annually on or before January 1 and certifies that he:

(1) incurred no liability for income tax imposed under Chapter 6 of Title 12 in the previous taxable year; and

(2) anticipates no income tax liability for the current year.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1050. Withholding on wages paid for period which is not payroll period; withholding on wages paid without regard to any period; withholding in miscellaneous payroll period.

(A) If wages are paid for a period which is not a payroll period, the amount to be withheld is that amount applicable to a miscellaneous payroll period containing the number of days, including Sundays and holidays, equal to the number of days in the period for which such wages are paid.

(B) If wages are paid by an employer without regard to a payroll period or other period, the amount to be withheld is that amount applicable to a miscellaneous payroll period containing the number of days, including Sundays and holidays, which have elapsed since the date of the last payment of such wages to the employee during the calendar year, the date of commencement of employment of the employee or January first, whichever is the later.

(C) To compute the withholding required in a miscellaneous payroll period, the daily payroll withholding tables published by the department must be used in the same manner as provided in Internal Revenue Code Subsections 3402(c)(2) and (c)(3).

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1060. Estimated quarterly payments by employer of withholding.

The department may authorize employers to:

(1) estimate the wages that are paid to an employee in a quarter of the calendar year;

(2) determine the amount to be withheld on each payment of wages during the quarter as if the appropriate average of the estimated wages is the actual wages paid; and

(3) withhold on a payment of the employee's wages during the quarter the amount necessary to adjust the estimated amount withheld to the actual amount required to be withheld during the quarter as if the payroll period of the employee was quarterly.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1070. Manner of withholding and amount deducted and withheld determined according to rules or regulations of department.

If payment of wages is made to an employee by an employer:

(1) with respect to a payroll period or other period, a part of which is included in a payroll period or other period with respect to which wages are also paid to the employee by the employer;

(2) without regard to a payroll period or other period but on or before the expiration of a payroll period or other period with respect to which wages are also paid to an employee by an employer;

(3) with respect to a period beginning in one and ending in another calendar year; or

(4) through an agent, fiduciary, or other person who also has the control, recent custody, disposal of or pays the wages payable by another employer to the employee; the manner of withholding and the amount to be deducted and withheld under this article must be determined in accordance with rules or regulations promulgated by the department under which the withholding exemption allowed to the employee in a calendar year approximates the withholding exemption allowable with respect to an annual payroll period.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1080. Agreement between department and U.S. Secretary of Treasury regarding withholding.

The department shall make an agreement with the Secretary of the Treasury of the United States with respect to withholding of income tax as provided by this section, pursuant to 5 U.S.C. Section 5517 and executive orders issued pursuant to that section.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1510. Inapplicability of article's provisions to withholding.

The provisions of this article do not apply to withholding pursuant to Section 12-8-580 or 12-8-590.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1520. Withholding agents' duties to deposit and pay withholdings.

(A)(1) Resident withholding agents who deposit and pay withholding to the Internal Revenue Service under the provisions of the Internal Revenue Code as defined in Section 12-6-40(A) and applicable regulations shall remit all South Carolina taxes withheld pursuant to this chapter on or before the date their federal withholding taxes are due.

(2) If a resident withholding agent is required under the Internal Revenue Code to deposit withheld funds at a financial institution, then the withholding agent shall deposit the funds required to be withheld under this chapter at a financial institution selected by the State Treasurer, unless otherwise instructed by the department.

(3) If a resident withholding agent is not required to deposit and pay federal withholding to the Internal Revenue Service under the provisions of the Internal Revenue Code and applicable regulations, the resident withholding agent shall remit South Carolina withholding to the department in accordance with subsection (B).

(B) A nonresident withholding agent and a resident withholding agent described in (A)(3) must remit South Carolina taxes withheld under this chapter as follows:

(1) on or before the fifteenth day of the month following the month in which the aggregate amount withheld is five hundred dollars or more; or

(2) on or before the last day of the month following the quarter in which funds were withheld if the aggregate amount withheld in a calendar quarter is less than five hundred dollars.

(C) In order to maintain conformity with the federal withholding system, the department may by rule adopt new federal withholding regulations.

(D) Any withholding agent making at least twenty-four payments in a year must do so as provided in Section 12-54-250.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 1; 2005 Act No. 145, Section 20.A, eff July 1, 2005; 2005 Act No. 145, Section 20.B, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 20.C, provides as follows:

"Section 12-8-1520(A)(2) of the 1976 Code, as amended in subsection A. of this section, takes effect July 1, 2005. The amendment to Section 12-8-1520 in the 1976 Code in subsection B. of this section applies for payments due after January 1, 2006."



Section 12-8-1530. Quarterly returns; agent to continue to file reports until certain events occur.

(A) A withholding agent shall file a quarterly return in a form prescribed by the department indicating the total amount withheld pursuant to this chapter during the calendar quarter. The return must be filed even in quarters when no income tax has been withheld. The return must be filed on or before dates required for filing federal quarterly withholding returns specified in Internal Revenue Code Section 6071 and Internal Revenue Code Regulation Section 31.6071(a)(1), except the fourth quarter return. The fourth quarter return is due on or before the last day of January following the calendar year of the withholding.

(B)(1) A withholding agent may discontinue filing quarterly returns only after the withholding agent:

(a) notifies the department in writing that he is no longer required to withhold; and

(b) has remitted all taxes withheld or required to be withheld under the provisions of this chapter.

(2) A withholding agent who notifies the department that he is no longer required to withhold under subsection (B)(1) may furnish the department with the reconciliation statement required under Section 12-8-1550(A)(2) at the time notification is given.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 2; 2016 Act No. 160 (H.4328), Section 1, eff April 21, 2016.

Effect of Amendment

2016 Act No. 160, Section 1, in (A), substituted "January" for "February" in the last sentence.



Section 12-8-1540. Agents shall furnish statements to taxpayers and department; contents.

(A) A person required to withhold income tax under this chapter, or who would have been required to withhold a tax under Section 12-8-520 if the taxpayer had claimed a single exemption, shall furnish on or before January thirty-first of the following year a properly completed federal wage and tax statement or federal 1099 to the taxpayer with respect to the remuneration paid during the calendar year, showing the following:

(1) the withholding agent's name, address, and South Carolina withholding tax account number;

(2) the taxpayer's name, address, and social security or federal employer identification number;

(3) the total amount of wages or payments; and

(4) the total amount withheld.

(B) The wage and tax statement or 1099 required to be furnished by this section may be required to be furnished at other times, and contain other information as prescribed by the department.

(C) This section does not apply to agents withholding pursuant to Section 12-8-580 who provide the seller with the nonresident real estate withholding form or to agents required to withhold income tax pursuant to Section 12-8-580.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-1550. Due date for statements filed with department; recapitulation and reconciliation statement; request for filing extension.

(A) On or before the last day of January following the calendar year of the withholding, the following items must be filed with the department:

(1) the original copy of the statement required by Section 12-8-1540;

(2) a recapitulation and reconciliation of taxes withheld and paid in the form the department prescribes.

(B) A withholding agent may request in writing an extension of time for filing the information required under this section for a time not to exceed thirty days.

(C) Where essentially the same information required to be submitted by Section 12-8-1540 is required to be submitted to the Internal Revenue Service on magnetic media, the same method must be used for purposes of this section.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 3; 2016 Act No. 160 (H.4328), Section 2, eff April 21, 2016.

Effect of Amendment

2016 Act No. 160, Section 2, in (A), substituted "January" for "February".



Section 12-8-2010. Liability of agent failing to withhold or pay tax.

(A) A withholding agent who fails to withhold or pay to the department an amount required by this chapter is personally and individually liable for the amount of tax not withheld or paid.

(B) If a withholding agent fails to remit an amount withheld from a taxpayer under this chapter to the department, the taxpayer is allowed a credit for the amount of income tax withheld from him but not remitted.

(C) The amount required to be withheld may not be collected from a withholding agent who fails to withhold income tax as required under the provisions of this chapter after the taxpayer whose wages or payments should have been withheld upon pays the tax applicable to that withholding. However, the payment by the taxpayer does not relieve the withholding agent from liability for penalty and interest.

(D) For purposes of this section, the term "withholding agent" includes an officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-2020. Refund of credit for overpayment.

(A) A refund or credit may be allowed for an overpayment of tax withheld pursuant to this chapter to:

(1) the withholding agent to the extent that the withholding agent did not withhold the overpayment amount from the taxpayer; or

(2) the taxpayer to the extent that the overpayment was withheld from the taxpayer.

(B) A refund or credit may be granted to a withholding agent who has withheld taxes in error if the withholding agent has refunded or unconditionally credited the amount erroneously withheld to the taxpayer and the amount is refunded or credited to the taxpayer before the issuance of the original wage and tax statement for the calendar year.

HISTORY: 1995 Act No. 76, Section 2; 2007 Act No. 110, Section 21, eff June 21, 2007; 2007 Act No. 116, Section 27, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-8-2030. Amount withheld held in trust for State; lien on property of agent for amount withheld; recording of lien.

An amount withheld under this chapter must be held in trust for the State and is a lien against all property, both real and personal, tangible and intangible, of the withholding agent. The lien becomes effective after it has been properly recorded in the county where the withholding agent's business is located.

HISTORY: 1995 Act No. 76, Section 2.



Section 12-8-2040. Quarterly return, annual reconciliation, and form filed in connection with withholding considered returns.

For purposes of Chapter 54, the quarterly return required under Section 12-8-1530, the annual reconciliation required under Section 12-8-1550, and the form required to be filed in connection with withholding under Section 12-8-580 are considered returns.

HISTORY: 1995 Act No. 76, Section 2.






CHAPTER 10 - ENTERPRISE ZONE ACT OF 1995

Section 12-10-10. Short title.

This chapter may be cited as the "Enterprise Zone Act of 1995".

HISTORY: 1995 Act No. 25, Section 1.



Section 12-10-20. Legislative intent.

The General Assembly finds:

(1) that the economic well-being of the citizens of the State is enhanced by the increased development and growth of industry within the State, and that it is in the best interests of the State to induce the location or expansion of manufacturing, processing, services, distribution, warehousing, research and development, corporate offices, technology intensive, and certain tourism projects within the State to promote the public purpose of creating new jobs within the State;

(2) that the inducement provided in this chapter will encourage the creation of jobs which would not otherwise exist and will create sources of tax revenues for the State and its political subdivisions;

(3) the powers to be granted to the Advisory Coordinating Council for Economic Development by this chapter and the purposes to be accomplished are proper governmental and public purposes and that the inducement of the location or expansion of manufacturing, processing, services, distribution, warehousing, research and development, corporate offices, and certain tourism facilities within the State is of paramount importance.

(4) The state's per capita income has not reached the United States average and certain rural, less developed counties have not experienced capital investment, per capita income, and job growth at a level equal to the state's average. The economic well-being of these areas will not be sustained without significant incentive to induce capital investment and job creation.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 13; 2000 Act No. 283, Section 5(D), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(1), eff August 17, 2000.

Code Commissioner's Note

To the extent that the text of paragraph (1) reflects amendments effected by Act 283 dealing with a "technology intensive" project and "technology employee", those amendments are effective, at the direction of the Code Commissioner, upon the signature of the Governor but do not apply until tax years beginning after June 30, 2001.



Section 12-10-30. Definitions.

As used in this chapter:

(1) "Council" means the Coordinating Council for Economic Development.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Employee" means an employee of the qualifying business who works full time at the project.

(4) "Gross wages" means wages subject to withholding.

(5) "Job development credit" means the amount a qualifying business may claim as a credit against employee withholding pursuant to Sections 12-10-80 and 12-10-81 and a revitalization agreement.

(6) "New job" means a job created or reinstated as defined in Section 12-6-3360(M)(3).

(7) "Qualifying business" means a business that meets the requirements of Section 12-10-50 and other applicable requirements of this chapter.

(8) "Project" means an investment for one or more purposes pursuant to this chapter needed for a qualifying business to locate, remain, or expand in this State and otherwise fulfill the requirements of this chapter.

(9) "Preliminary revitalization agreement" means the application by the qualifying business for benefits pursuant to Section 12-10-80 or 12-10-81 if the council approves the application and agrees in writing at the time of approval to allow the approved application to serve as the preliminary revitalization agreement. The date of the preliminary revitalization agreement is the date of the council approval.

(10) "Revitalization agreement" means an executed agreement entered into between the council and a qualifying business that describes the project and the negotiated terms and conditions for a business to qualify for a job development credit pursuant to Section 12-10-80 or 12-10-81.

(11) "Qualifying expenditures" means those expenditures that meet the requirements of Section 12-10-80(C) or 12-10-81(D).

(12) "Withholding" means employee withholding pursuant to Chapter 8 of this title.

(13) "Technology employee" means an employee at a technology intensive facility as defined in Section 12-6-3360(M)(14) who is directly engaged in technology intensive activities at that facility.

(14) "Production employee" means an employee directly engaged in manufacturing or processing at a manufacturing or processing facility as defined in Section 12-6-3360(M).

(15) "Retraining agreement" means an agreement entered into between a business and the council in which a qualifying business is entitled to retraining credit pursuant to Section 12-10-95.

(16) "Retraining credit" means the amount that a business may claim as a credit against withholding pursuant to Section 12-10-95 and the retraining agreement.

(17) "Technology intensive activities" means the design, development, and introduction of new products or innovative manufacturing processes, or both, through the systematic application of scientific and technical knowledge at a technology intensive facility as defined in Section 12-6-3360(M).

(18) "Significant business" means a qualifying business making a significant capital investment as defined in Section 12-44-30(7).

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 14; 1999 Act No. 93, Section 19; 2000 Act No. 283, Section 5(E), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(2), eff August 17, 2000; 2001 Act No. 89, Section 13, eff July 1, 2001; 2008 Act No. 313, Section 2.D, eff June 12, 2008; 2008 Act No. 352, Section 2.D, eff June 12, 2008.



Section 12-10-40. Designation of enterprise zones; criteria.

The amount of benefits available to qualified businesses is determined by the county designation as defined in Section 12-6-3360(B), in which the business is located.

HISTORY: 1995 Act No. 25, Section 1; 1995 Act No. 32, Section 9A; 1995 Act No. 145, Part II, Section 89; 1996 Act No. 462, Section 15.



Section 12-10-45. Designation of census tract by tire manufacturer as enterprise zone; certification of tire manufacturer.

A tire manufacturer that has over one billion dollars in capital investment in this State, and employs over five thousand workers in this State may, after certification by the council, designate up to two census tracts, but not to exceed four hundred acres per site, in any area of the State as an enterprise zone provided that a capital investment of at least one hundred million dollars be made over a five-year period at each site. The tire manufacturer's capital investment must be based upon the gross cost of assets in South Carolina as shown on the manufacturer's property tax and fee-in-lieu of property tax filings. The council will certify the manufacturer if it determines that the available incentives are appropriate for the new project, the total benefits of the new project exceed the costs to the public, and the qualifying business otherwise fulfills the requirements of this chapter.

HISTORY: 1996 Act No. 231, Section 6.



Section 12-10-50. Qualification for benefits.

(A) To qualify for the benefits provided in this chapter, a business must be located within this State and must:

(1) be engaged primarily in a business of the type identified in Section 12-6-3360;

(2) provide a benefits package, including health care, to full-time employees at the project;

(3) enter into a revitalization agreement that is approved by the council and that describes a minimum job requirement and minimum capital investment requirement for the project as provided in Section 12-10-90; and

(4) have negotiated incentives that council has determined are appropriate for the project, and the council shall certify that:

(a) the total benefits of the project exceed the costs to the public; and

(b) the business otherwise fulfills the requirements of this chapter.

(B) To qualify for benefits pursuant to Section 12-10-95, a business must:

(1) be engaged in manufacturing or processing operations or technology intensive activities at a manufacturing, processing, or technology intensive facility as defined in Section 12-6-3360(M);

(2) provide a benefits package, including health care, to employees being retrained; and

(3) enter into a retraining agreement with the council.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 16; 1999 Act No. 114, Section 5; 2000 Act No. 399, Section 3(B)(3), eff August 17, 2000; 2001 Act No. 89, Section 14, eff July 1, 2001.



Section 12-10-60. Revitalization agreement.

(A) The council may enter into a revitalization agreement with each qualifying business with respect to the project. The terms and provisions of each revitalization agreement must be determined by negotiations between the council and the qualifying business. The decision to enter into a revitalization agreement with a qualifying business is solely within the discretion of the council based on the appropriateness of the negotiated incentives to the project and the determination that approval of the project is in the best interests of the State. The revitalization agreement must set a date by which the qualifying business shall have completed the project. Within three months of the completion date, the qualifying business shall document the actual costs of the project in a manner acceptable to the council.

(B) If a qualifying business that entered into a revitalization agreement before January 1, 1997, receives council approval to amend its revitalization agreement to increase its minimum job requirement, the law in effect on the date of the amendment determines the amount of job development credit a qualifying business may claim pursuant to Section 12-10-80 for additional jobs created after the date of the amendment. This subsection does not apply to a business whose application for job development fees or credits pursuant to Section 12-10-81 has been approved by council before the effective date of this act.

HISTORY: 1995 Act No. 25, Section 1; 1999 Act No. 114, Section 5; 2000 Act No. 399, Section 3(B)(4), eff August 17, 2000.



Section 12-10-80. Job development credits.

(A) A business that qualifies pursuant to Section 12-10-50(A) and has certified to the council that the business has met the minimum job requirement and minimum capital investment provided for in the revitalization agreement may claim job development credits as determined by this section.

(1) A business may claim job development credits against its withholding on its quarterly state withholding tax return for the amount of job development credits allowable pursuant to this section.

(2) A business that is current with respect to its withholding tax and other tax due and owing the State and that has maintained its minimum employment and investment levels identified in the revitalization agreement may claim the credit on a quarterly basis beginning with the first quarter after the council's certification to the department that the minimum employment and capital investment levels were met for the entire quarter. If a qualifying business is not current as to all taxes due and owing to the State as of the date of the return on which the credit would be claimed, without regard to extensions, the business may claim the credit only in an amount reduced by the amount of taxes due and owing to the State as of the date of the return on which the credit is claimed.

(3) A qualifying business may claim its initial job development credit only after the council has certified to the department that the qualifying business has met the required minimum employment and capital investment levels.

(4) To be eligible to apply to the council to claim a job development credit, a qualifying business shall create at least ten new, full-time jobs, as defined in Section 12-6-3360(M), at the project described in the revitalization agreement within five years of the effective date of the agreement.

(5) A qualifying business is eligible to claim a job development credit pursuant to the revitalization agreement for not more than fifteen years.

(6) A company's job development credits shall be suspended during any quarter in which the company fails to maintain one hundred percent of the minimum job requirement set forth in the company's revitalization agreement. A company only may claim credits on jobs, including a range of jobs approved by the council, as set forth in the company's final revitalization agreement.

(7) Credits may be claimed beginning the quarter subsequent to the council's approval of the company's documentation that the minimum jobs and capital investment requirements have been met.

(8) To the extent any return of an overpayment of withholding that results from claiming job development credits is not used as permitted by subsection (C) or by Section 12-10-95, it must be treated as misappropriated employee withholding.

(9) Job development credits may not be claimed for purposes of this section with regard to an employee whose job was created in this State before the taxable year of the qualifying business in which it enters into a preliminary revitalization agreement.

(10) If a qualifying business claims job development credits pursuant to this section, it shall make its payroll books and records available for inspection by the council and the department at the times the council and the department request. Each qualifying business claiming job development credits pursuant to this section shall file with the council and the department the information and documentation requested by the council or department respecting employee withholding, the job development credit, and the use of any overpayment of withholding resulting from the claiming of a job development credit according to the revitalization agreement.

(11) Each qualifying business claiming in excess of ten thousand dollars in a calendar year must furnish to the council and to the department a report that itemizes the sources and uses of the funds. The report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains the written approval by the council for an extension of that date. Extensions may be granted only for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later. The department shall audit each qualifying business with claims in excess of ten thousand dollars in a calendar year at least once every three years to verify proper sources and uses of the funds.

(12) Each qualifying business claiming ten thousand dollars or less in any calendar year must furnish a report prepared by the company that itemizes the sources and uses of the funds. This report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains the written approval by the council for an extension of that date. Extensions may be granted only for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later.

(13) An employer may not claim an amount that results in an employee's receiving a smaller amount of wages on either a weekly or on an annual basis than the employee would receive otherwise in the absence of this chapter.

(B)(1) The maximum job development credit a qualifying business may claim for new employees is limited to the lesser of withholding tax paid to the State on a quarterly basis or the sum of the following amounts:

(a) two percent of the gross wages of each new employee who earns $8.74 or more an hour but less than $11.64 an hour;

(b) three percent of the gross wages of each new employee who earns $11.65 or more an hour but less than $14.55 an hour;

(c) four percent of the gross wages of each new employee who earns $14.56 or more an hour but less than $21.84 an hour; and

(d) five percent of the gross wages of each new employee who earns $21.85 or more an hour.

(2) The hourly gross wage figures in item (1) must be adjusted annually by an inflation factor determined by the Revenue and Fiscal Affairs Office.

(C) To claim a job development credit, the qualifying business must incur qualified expenditures at the project or for utility or transportation improvements that serve the project. To be qualified, the expenditures must be:

(1) incurred during the term of the revitalization agreement, including a preliminary revitalization agreement, or within sixty days before council's receipt of an application for benefits pursuant to this section;

(2) authorized by the revitalization agreement; and

(3) used for any of the following purposes:

(a) training costs and facilities;

(b) acquiring and improving real property whether constructed or acquired by purchase, or in cases approved by the council, acquired by capital or operating lease with at least a five-year term or otherwise;

(c) improvements to both public and private utility systems including water, sewer, electricity, natural gas, and telecommunications;

(d) fixed transportation facilities including highway, rail, water, and air;

(e) construction or improvements of real property and fixtures constructed or improved primarily for the purpose of complying with local, state, or federal environmental laws or regulations;

(f) employee relocation expenses, but only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the state or the county in which the project is located;

(g) financing the costs of a purpose described in items (a) through (f);

(h) training for all relevant employees that enable a company to export or increase a company's ability to export its products, including training for logistics, regulatory, and administrative areas connected to the company's export process and other export process training that allows a qualified company to maintain or expand its business in this State;

(i) apprenticeship programs;

(j) quality improvement programs of the South Carolina Quality Forum.

(D)(1) The amount of job development credits a qualifying business may claim for its use for qualifying expenditures is limited according to the designation of the county as defined in Section 12-6-3360(B), as follows:

(a) one hundred percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier IV";

(b) eighty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier III";

(c) seventy percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier II"; or

(d) fifty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier I".

(2) The amount that may be claimed as a job development credit by a qualifying business is limited by this subsection and by the revitalization agreement. The council may approve a waiver of ninety-five percent of the limits provided in item (1) for:

(a) a significant business; and

(b) a related person to a significant business if the related person is located at the project site of the significant business and qualifies for job development credits pursuant to this chapter.

For purposes of this item, a related person includes any entity or person that bears a relationship to a significant business as provided in Internal Revenue Code Section 267 and includes, without limitation, a limited liability company of which more than fifty percent of the capital interest or profits is owned directly or indirectly by a significant business or by a person or entity, or group of persons or entities which owns, more than fifty percent of the capital interest or profits in the significant business.

(3) The county designation of the county in which the project is located on the date the application for job development credit incentives is received in the Office of the Coordinating Council remains in effect for the entire period of the revitalization agreement, except as to additional jobs created pursuant to an amendment to a revitalization agreement entered into before June 1, 1997, as provided in Section 12-10-60. In that case the county designation on the date of the amendment remains in effect for the remaining period of the revitalization agreement as to any additional jobs created after the effective date of the amendment.

(E) The council shall certify to the department the maximum job development credit for each qualifying business. After receiving certification, the department shall remit an amount equal to the difference between the maximum job development credit and the job development credit actually claimed to the State Rural Infrastructure Fund as defined and provided in Section 12-10-85.

(F) Any job development credit of a qualifying business permanently lapses upon expiration or termination of the revitalization agreement. If an employee is terminated, the qualifying business immediately must cease to claim job development credits as to that employee.

(G) For purposes of the job development credit allowed by this section, an employee is a person whose job was created in this State.

(H) Job development credits may not be claimed by a governmental employer who employs persons at a closed or realigned military installation as defined in Section 12-10-88(E).

(I) A taxpayer who qualifies for the job development credit pursuant to the provisions of this section and who is located in a multicounty business or industrial park jointly established pursuant to Section 13 of Article VIII of the Constitution of this State is allowed a job development credit equal to the amount allowed pursuant to subsection (D) for the designation of the county which has the lowest development status of the counties containing the park if:

(1) the park is developed and established on the geographical boundary of adjacent counties; and

(2) the written agreement, pursuant to Section 4-1-170, requires revenue from the park to be allocated to each county on an equal basis.

(J) Where the qualifying business that creates new jobs under this section is a qualifying service-related facility as defined in Section 12-6-3360(M)(13), the determination of the number of jobs created must be based on the total number of new jobs created within five years of the effective date of the revitalization agreement, without regard to monthly or other averaging.

HISTORY: 1995 Act No. 25, Section 1; 1995 Act No. 32, Section 8A; 1996 Act No. 231, Sections 9A, 9B; 1996 Act No. 462, Sections 17A, 17B; 1997 Act No. 151, Section 7A; 2000 Act No. 283, Section 5(F), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(5), eff August 17, 2000; 2001 Act No. 89, Section 15, eff July 1, 2001; 2002 Act No. 332, Section 3, eff June 18, 2002; 2002 Act No. 334, Sections 7F, 7G, 20, eff June 24, 2002; 2005 Act No. 161, Sections 9, 39.B, eff June 9, 2005; 2006 Act No. 384, Sections 8, 9, eff June 14, 2006; 2006 Act No. 386, Section 14, eff June 14, 2006; 2007 Act No. 116, Section 1, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 313, Sections 2.E, 2.I.1, eff June 12, 2008; 2008 Act No. 352, Section 2.E, eff June 12, 2008; 2010 Act No. 290, Section 19, eff January 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 12-10-81. Job development tax credits.

(A) A business may claim a job development credit as determined by this section if the:

(1) council approves the use of this section for the business;

(2) business qualifies pursuant to Section 12-10-50; and

(3) business is a tire manufacturer that has more than four hundred twenty-five million dollars in capital invested in this State and employs more than one thousand employees in this State and that commits within a period of five years from the date of a revitalization agreement, to invest an additional three hundred fifty million dollars and create an additional three hundred fifty jobs in this State qualifying for job development fees or credits pursuant to current or future revitalization agreements; except that the business must certify to the council that the business has satisfied all minimum capital investment and job requirements identified in the revitalization agreements but not certified by the council to the department before July 1, 2001. The council, in its discretion, may extend the five-year period for two additional years if the business has made a commitment to the additional three hundred fifty million dollars and makes substantial progress toward satisfying the goal before the end of the initial five-year period. A business that represents to the council its intent to qualify pursuant to this section and is approved by the council may put job development fees computed pursuant to this section into an escrow account until the date the business certifies to the council that the business has satisfied the capital and job requirements of this section.

(B)(1) A business qualifying pursuant to this section may claim its job development credit against its withholding on its quarterly state withholding tax return for the amount of job development credit allowable pursuant to this section for not more than fifteen years. Job development credits allowed pursuant to subsection (C)(1)(a) through (d) of this section apply only to withholding on jobs created pursuant to a revitalization agreement adopted pursuant to this section and to the amounts withheld on wages and salaries on those jobs.

(2) A business that is current with respect to its withholding tax as well as any other tax due and owing the State and that has maintained its minimum employment and investment levels identified in the revitalization agreement may claim the credit on a quarterly basis beginning with the quarter subsequent to the council's certification to the department that the minimum employment and capital investment levels have been met for the entire quarter. If a qualifying business is not current as to all taxes due and owing to the State as of the date of the return on which the credit would be claimed, without regard to extensions, the business is barred from claiming the credit that would otherwise be allowed for that quarter.

(3) To be eligible to apply to the council to claim a job development credit pursuant to this section, a qualifying business must create at least ten new, full-time jobs as defined in Section 12-6-3360(M) at the project or projects described in the revitalization agreement.

(4) To the extent a return of an overpayment of withholding that results from claiming job development credits is not used as permitted by subsection (D), it must be treated as misappropriated employee withholding.

(5) Job development credits may not be claimed for purposes of this section with regard to an employee whose job was created in this State before the taxable year the qualifying business enters into a preliminary revitalization agreement.

(6) If a qualifying business claims job development credits pursuant to this section, it must make its payroll books and records available for inspection by the council and the department at the times the council and the department request. Each qualifying business claiming job development credits pursuant to this section must file with the council and the department the information and documentation they request respecting employee withholding, the job development credit, and the use of overpayment of withholding resulting from the claiming of a job development credit according to the revitalization agreement.

(7) Each qualifying business must furnish an audited report prepared by an independent certified public accountant that itemizes the sources and uses of the funds. The audited report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains written approval of council for an extension of that date. Extensions may be granted for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later.

(8) An employer may not claim an amount that results in an employee's receiving a smaller amount of wages on either a weekly or on an annual basis than the employee would otherwise receive in the absence of this chapter.

(C)(1) The maximum job development credit a qualifying business may claim for new employees is determined by the sum of the following amounts:

(a) two percent of the gross wages of each new employee who earns $6.95 or more an hour but less than $9.27 an hour;

(b) three percent of the gross wages of each new employee who earns $9.27 or more an hour but less than $11.58 an hour;

(c) four percent of the gross wages of each new employee who earns $11.58 or more an hour but less than $17.38 an hour;

(d) five percent of the gross wages of each new employee who earns $17.38 or more an hour; and

(e) the increase in the state sales and use tax of the business from the year of the effective date of its revitalization agreement pursuant to this section and subsequent years, over its state sales and use tax for the first of the three years preceding the effective date of this revitalization agreement.

(2) The hourly base wages in item (1) must be adjusted annually by the inflation factor determined by the Revenue and Fiscal Affairs Office.

(D) To claim a job development credit, the qualifying business must incur expenditures at the project or for utility or transportation improvements that serve the project. To be qualified, the expenditures must be:

(1) incurred during the term of the revitalization agreement, including a preliminary revitalization agreement, or within sixty days before council's receipt of an application for benefits pursuant to this section;

(2) authorized by the revitalization agreement; and

(3) used to reimburse the business for:

(a) training costs and facilities;

(b) acquiring and improving real estate whether constructed or acquired by purchase, or in cases approved by the council, acquired by lease or otherwise;

(c) improvements to both public and private utility systems including water, sewer, electricity, natural gas, and telecommunication;

(d) fixed transportation facilities including highway, rail, water, and air; or

(e) construction or improvements of real property and fixtures constructed or improved primarily for the purpose of complying with local, state, or federal environmental laws or regulations.

(E)(1) For purposes of subsection (C)(1)(a) through (d), the amount of job development credits a qualifying business may claim for its use for qualifying expenditures is limited according to the designation of the county as defined in Section 12-6-3360(B) as follows:

(a) one hundred percent of the maximum job development credits may be claimed by businesses located in counties designated as distressed or least developed;

(b) eighty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "underdeveloped";

(c) seventy percent of the maximum job development credits may be claimed by businesses located in counties designated as "moderately developed"; or

(d) fifty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "developed".

(2) For purposes of this subsection, the county designation of the county in which the project is located at the time the qualifying business enters into a preliminary revitalization agreement with the council remains in effect for the entire period of the revitalization agreement.

(3) The amount claimed by a qualifying business is limited by this subsection and the terms of the revitalization agreements. The business may use either the job development escrow procedure pursuant to revitalization agreements with effective dates before 1997 or the job development credit, or a combination of the two. For a business qualifying pursuant to this section, the council also may approve or waive sections of a revitalization agreement and rules of the council, in the council's discretion, to assist the business.

(4) The council shall certify to the department the maximum job development credit for each qualifying business. After receiving certification, the department shall remit an amount equal to the difference between the maximum job development credit and the job development credit actually claimed to the State Rural Infrastructure Fund as defined and provided in Section 12-10-85.

(F) A job development credit of a qualifying business permanently lapses upon expiration or termination of the revitalization agreement. If an employee is terminated, the qualifying business immediately must cease to claim job development credits as to that employee.

(G) For purposes of the job development credit allowed by this section, an employee is a person whose job was created in this State.

HISTORY: 1999 Act No. 93, Section 16; 2000 Act No. 399, Section 3(B)(6), eff August 17, 2000; 2001 Act No. 89, Section 16, eff July 1, 2001; 2002 Act No. 332, Section 4, eff June 18, 2002.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 12-10-82. Irrevocable assignment of future payments.

(A) At the time the qualifying business enters into a revitalization agreement, it may make, with the approval of council, an irrevocable assignment of future payments attributable to the job development credit made pursuant to this chapter to the designated trustee or designee.

(B) For purposes of this section:

(1) "designated trustee" means the single financial institution designated by the council to receive all assignments of payments made pursuant to this chapter and to the terms of an agreement entered into by the qualifying business; and

(2) "other designee" means a taxpayer that receives a minimum of seventy percent of the goods or services produced by the qualifying business at the project.

(C) The election must be made on a form provided by the department, including a waiver of confidentiality pursuant to Section 12-54-240, and the payments may be paid only to the designated trustee or other designee.

HISTORY: 2000 Act No. 399, Section 3(A)(2), eff August 17, 2000; 2004 Act No. 227, Section 3.E, eff May 11, 2004.



Section 12-10-85. Purpose and use of State Rural Infrastructure Fund; grants.

(A) Funds received by the department for the State Rural Infrastructure Fund must be deposited in the State Rural Infrastructure Fund of the council. The fund must be administered by the council for the purpose of providing financial assistance to local governments for infrastructure and other economic development activities including, but not limited to:

(1) training costs and facilities;

(2) improvements to regionally planned public and private water and sewer systems;

(3) improvements to both public and private electricity, natural gas, and telecommunications systems including, but not limited to, an electric cooperative, electrical utility, or electric supplier described in Chapter 27, Title 58;

(4) fixed transportation facilities including highway, rail, water, and air;

(5) site preparation;

(6) acquiring or improving real property; and

(7) relocation expenses, but only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the state or the county in which the project is located.

The council may retain up to five percent of the revenue received for the State Rural Infrastructure Fund for administrative, reporting, establishment of grant guidelines, review of grant applications, and other statutory obligations.

(B) Rural Infrastructure Fund grants must be available to benefit counties or municipalities designated as "Tier IV" or "Tier III" as defined in Section 12-6-3360 according to guidelines established by the council, except that up to twenty-five percent of the funds annually available in excess of ten million dollars must be set aside for grants to areas of "Tier II" and "Tier I" counties. A governing body of a "Tier II" or "Tier I" county must apply to the council for these set-aside grants stating the reasons that certain areas of the county qualify for these grants because the conditions in that area of the county are comparable to those conditions qualifying a county as "Tier IV" or "Tier III".

(C) For purposes of this section, "local government" means a county, municipality, or group of counties organized pursuant to Section 4-9-20(a), (b), (c), or (d).

(D) The council shall submit a report to the Governor and General Assembly by March fifteenth covering activities for the prior calendar year.

(E) The department shall retain unexpended or uncommitted funds at the close of the state's fiscal year of the State and expend the funds in subsequent fiscal years for like purposes.

HISTORY: 1996 Act No. 462, Section 3; 2000 Act No. 387, Part II, Section 57B, eff July 1, 2000; 2002 Act No. 332, Section 2, eff June 18, 2002; 2005 Act No. 161, Section 34, eff June 9, 2005; 2008 Act No. 353, Section 2, Pt 31C.1, eff July 1, 2008; 2010 Act No. 290, Section 14, eff January 1, 2011.



Section 12-10-88. Redevelopment fees.

(A) Subject to the conditions provided in subsection (B), South Carolina individual income tax withholding equal to five percent of all South Carolina wages paid with respect to employees that are employed by a federal employer at a closed or realigned military installation must be remitted by the department to the redevelopment authority vested with authority under Section 31-12-40(A) to oversee the closed or realigned military installation. The amounts of withholding collected and remitted to the applicable redevelopment authority are referred to as "redevelopment fees".

(B) The department shall remit the redevelopment fees during the period described in subsection (C) for each calendar quarter for which the redevelopment authority provides the department with a timely statement from the federal employer that employs the employees working at the closed or realigned military installation setting forth the number of employees employed at the installation, the total wages paid to these employees, and the total amount of South Carolina withholding withheld from the employees for each quarter. In order to receive the redevelopment fees for the applicable quarter, the redevelopment authority shall submit the statement within thirty days of the later of the date that the federal employer's South Carolina withholding tax return is due or the date the federal employer files the withholding tax return. The department may extend the time for submission of the statement at its discretion.

(C) Redevelopment fees may be remitted to the applicable redevelopment authority for a period beginning with the date that the applicable redevelopment authority first submits the information described in subsection (B) to the department and ending fifteen years later or January 1, 2021, whichever occurs last. If the redevelopment authority fails to provide the department with the required statement within the requisite time limits, no redevelopment fees must be remitted for that quarter. Notwithstanding subsection (A), the redevelopment fee remitted by the department in any fiscal year may not exceed the amount remitted in Fiscal Year 2014-2015.

(D) Neither the federal employer nor the applicable redevelopment authority is required to meet the requirements of Section 12-10-50 for subsection (A) to apply and the restrictions contained in Section 12-10-80(C) do not apply to redevelopment fees.

(E) For purposes of this section "closed or realigned military installation" means a federal defense site in which permanent employment was reduced by three thousand or more jobs after December 31, 1990, or a federal military base or installation which is closed or realigned under:

(1) the Defense Base Closure and Realignment Act of 1990;

(2) Title 11 of the Defense Authorization Amendments and Base Closure and Realignment Act; or

(3) Section 2687 of Title 10, United States Code.

HISTORY: 1996 Act No. 462, Section 4A; 1998 Act No. 421, Section 2; 2006 Act No. 386, Section 40, eff June 14, 2006; 2008 Act No. 313, Section 4, eff June 12, 2008; 2010 Act No. 290, Section 34, eff January 1, 2011; 2016 Act No. 255 (S.227), Section 1, eff June 7, 2016.

Effect of Amendment

2016 Act No. 255, Section 1, in (C), substituted "January 1, 2021" for "January 1, 2017" in the first sentence, and added the last sentence, relating to the amount remitted in fiscal year 2014-2015.



Section 12-10-90. Levels of capital investment or employment in revitalization agreement; failure to achieve levels and effect thereof.

If a qualifying business fails to achieve the level of capital investment or employment set forth in the revitalization agreement, the council may terminate the revitalization agreement and reduce or suspend all or any part of the incentives until the time the anticipated capital investment and employment levels are met. However, these incentives must not be suspended retroactively. The council shall provide in the revitalization agreement entered into in connection with a project for the levels of capital investment and employment which must be achieved and for the time period in which the levels must be achieved.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 18.



Section 12-10-95. Credit against withholding for retraining; program review; policies and procedures.

(A)(1) Subject to the conditions in this section, a business engaged in manufacturing or processing operations or technology intensive activities at a manufacturing, processing, or technology intensive facility as defined in Section 12-6-3360(M) and that meets the requirements of Section 12-10-50(B)(2) may negotiate with a technical college, with approval from the State Board for Technical and Comprehensive Education, to claim as a credit against withholding one thousand dollars a year for the retraining of a production or technology first line employee or immediate supervisor who has been continuously employed by the business for a minimum of two years and is a full-time employee, so long as retraining is necessary for the qualifying business to remain competitive or to introduce new technologies. In addition to the yearly limits, the retraining credit claimed against withholding may not exceed five thousand dollars over five consecutive years for each retrained production or technology first line employee or immediate supervisor.

(2) Retraining programs that are eligible for the credit include, but are not limited to:

(a) retraining of current employees on newly installed equipment; and

(b) retraining of current employees on newly implemented technology, such as computer platforms, software implementation and upgrades, Total Quality Management, ISO 9000, and self-directed work teams.

Executive training, management development training, career development, personal enrichment training, and cross-training of employees on equipment or technology that is not new to the company are not eligible for the credit.

(B) A qualifying business is eligible to claim as a retraining credit against withholding the lower amount of the following:

(1) the retraining credit for the applicable withholding period as determined by subsection (A); or

(2) withholding paid to the State for the applicable withholding period.

(C) All retraining must be approved by a technical college under the jurisdiction of the State Board for Technical and Comprehensive Education. A qualifying business must submit a retraining program for approval by the appropriate technical college. The approving technical college may provide the retraining itself, subject to the retraining program, or contract with other training entities to provide the required retraining, or supervise the employer's approved internal training program.

(D) An employer may not receive the credit allowed by this section if the employer requires that the employee reimburse or pay the employer for the direct costs of retraining, or if the employee is required to reimburse or pay the employer indirectly through the forfeiture of leave time, vacation time, or other compensable time. Direct costs of retraining include instructor salaries, development of retraining programs, purchase or rental of materials and supplies, textbooks and manuals, instructional media, such as video tapes, presentations, equipment used for retraining only, not to include production equipment, and reasonable travel costs as limited by the state's travel expense reimbursement policy.

(E) The qualifying business must expend at least one dollar fifty cents on retraining eligible employees for every dollar claimed as a credit against withholding for retraining. All training costs, including costs in excess of the retraining credits and matching funds, are the responsibility of the business.

(F) A qualifying business may not claim retraining credit for training provided to the following production or technology first line employees or immediate supervisors:

(a) temporary or contract employees; and

(b) employees who are subject to a revitalization agreement, including a preliminary revitalization agreement.

(G) Notwithstanding another provision of this section, the retraining credit allowed by this section is for:

(1) apprenticeship programs; and

(2) retraining for all relevant employees that enable a company to export or increase its ability to export its products, including training for logistics, regulatory, and administrative areas connected to its export process and other export process training that allows a qualified company to maintain or expand its business in this State.

(H) There is hereby established an annual renewal fee of two hundred fifty dollars to be billed and collected by the department.

(I)(1) All approved programs and training must be reviewed annually by the State Board for Technical and Comprehensive Education.

(2) Every three years, the Department of Revenue must audit any business that claimed the job retraining credit pursuant to this section during that time period, solely for the purpose of verifying proper sources and uses of the credits.

(J) The State Board for Technical and Comprehensive Education shall establish policies and procedures to provide the oversight and review provisions of this section. By November fifteenth of each year, the State Board for Technical and Comprehensive Education shall submit a statewide aggregated report detailing the utilization of the retraining credit pursuant to this section, as well as the board's activities in regard to oversight, to the Governor, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, the Coordinating Council for Economic Development, and the Department of Revenue. Also, the board shall make the report available in a conspicuous place on the website maintained by the board."

HISTORY: 2001 Act No. 89, Section 4, eff July 1, 2001; 2003 Act No. 69, Section 3.RR, eff June 18, 2003; 2008 Act No. 353, Section 2, Pt 31A.1, eff July 1, 2008; 2014 Act No. 279 (H.3644), Section 4.A, eff June 10, 2014.

Editor's Note

2014 Act No. 279, Section 4.C, provides as follows:

"C. This section takes effect upon approval by the Governor and applies to tax years beginning after December 31, 2013."

Effect of Amendment

2014 Act No. 279, Section 4.A, rewrote the section.



Section 12-10-100. Criteria for determination and selection of qualifying businesses and for approval of revitalization agreements; application fee schedule; annual publication of itemized revitalization agreement report.

(A) The council may establish criteria for the determination and selection of qualifying businesses and the approval of revitalization agreements. These criteria may include and may give greatest weight to the creditworthiness of the business, the number, type, and quality of new jobs to be provided by the project to residents of this State, and the economic viability of the business. The council may include in its criteria requirements relating to the capital costs of, and projected employment to be produced by, projects eligible for benefits under this chapter and requirements relating to the employment of previously unemployed or underemployed persons.

With respect to each business and project, the council shall request the materials and make the inquiries necessary to determine whether the business and its proposed project satisfy the council's announced criteria and to conduct an adequate cost/benefit analysis with respect to the proposed project and the incentives proposed to be granted by the council with respect to the project. After a review of the relevant materials and completion of its inquires and analysis, the council may by resolution of its members designate an applicant business as a qualifying business and authorize the undertaking of its project according to the revitalization agreement. The decision to enter into a revitalization agreement with a qualifying business is solely within the discretion of the council and a qualifying business does not have a right of appeal from the council's decision.

(B) The council shall establish an application fee schedule, not to exceed four thousand dollars for each qualifying business, for undertaking the provisions of this chapter. Of that amount, five hundred dollars shall be shared with the department. The council shall also establish an annual renewal fee of five hundred dollars to be shared equally with the department. The State Treasurer shall establish an account for these fees which must be expended by the council only for meeting administrative, data collection, credit analysis, cost/benefits analysis, reporting, and any other obligations pursuant to this chapter. This account may retain funds for expenditure in the next fiscal year only for purposes enumerated in this section.

(C) By May fifteenth of each year, the council shall prepare a public document that itemizes each revitalization agreement concluded during the previous calendar year. The report must list each revitalization agreement, the results of each cost/benefits analysis, and receipts and expenditures of application fees. This document must be forwarded to the State Budget and Control Board, Senate Finance Committee, and House Ways and Means Committee. This document may not contain proprietary or confidential information that is otherwise exempt pursuant to Chapter 4 of Title 30, the Freedom of Information Act, and this section must not be construed to require the release of that exempt information.

HISTORY: 1995 Act No. 25, Section 1; 1999 Act No. 114, Sections 5C, 5D; 2000 Act No. 399, Section 3(B)(7), eff August 17, 2000; 2008 Act No. 353, Section 2, Pt 31A.2, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, reference in this section to the former Budget and Control Board has not been changed pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), until further action by the General Assembly.



Section 12-10-105. Annual fees.

In addition to the application fee provided in Section 12-10-100, an additional annual fee of one thousand dollars must be remitted by those qualifying businesses claiming in excess of ten thousand dollars of job development credits or in excess of forty thousand dollars in job retraining credits in one calendar year. The fee is due for each project that is subject to a revitalization agreement that exceeds ten thousand dollars or retraining agreement that exceeds forty thousand dollars in one calendar year and must be remitted to the Department of Revenue to be used to reimburse the department for costs incurred auditing reports required pursuant to Section 12-10-80(A). The fee becomes due at the time the single project's claims for job development credits exceeds ten thousand dollars or job retraining credits exceed forty thousand dollars for that calendar year.

HISTORY: 2002 Act No. 334, Section 7H, eff June 24, 2002; 2005 Act No. 145, Section 21, eff June 7, 2005; 2014 Act No. 279 (H.3644), Section 4.B, eff June 10, 2014.

Editor's Note

2014 Act No. 279, Section 4.C, provides as follows:

"C. This section takes effect upon approval by the Governor and applies to tax years beginning after December 31, 2013."

Effect of Amendment

2014 Act No. 279, Section 4.B, substituted "in excess of forty thousand dollars" for "in excess of ten thousand dollars" in the first sentence; in the second sentence, substituted "revitalization agreement that exceeds ten thousand dollars or retraining agreement that exceeds forty thousand dollars" for "revitalization or retraining agreement that exceeds ten thousand dollars"; and in the last sentence, substituted "exceeds ten thousand dollars or job retraining credits exceed forty thousand dollars" for "or job retraining credits exceeds ten thousand dollars".



Section 12-10-110. Construction of chapter.

This chapter must be liberally construed in conformity with the findings provided in Section 12-10-20.

HISTORY: 1995 Act No. 25, Section 1.






CHAPTER 11 - INCOME TAX ON BANKS

Section 12-11-10. "Banks" and "taxpayers" defined.

For the purpose of this chapter and unless otherwise required by the context, the words "banks" and "taxpayers", whenever used in this chapter, shall mean any person engaged in a banking business, whether incorporated under the laws of this State, any other state or the United States or whether unincorporated, except cash depositories.

HISTORY: 1962 Code Section 65-401; 1952 Code Section 65-401; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.



Section 12-11-20. Tax on income of banks; rate.

A tax is imposed upon every bank engaged in business in the State which shall be levied, collected and paid annually with respect to the entire net income of the taxpayer doing a banking business within this State or from the sales or rentals of property within this State, computed at the rate of four and one half per cent of the entire net income of such bank or taxpayer.

HISTORY: 1962 Code Section 65-402; 1952 Code Section 65-402; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.



Section 12-11-30. Income tax to be instead of other taxes; exceptions.

The income tax provided for in this chapter is instead of all other taxes on banks, except the use tax, the deed recording fee, and taxes on real property. The real property of a bank is taxed in the place where it is located.

HISTORY: 1962 Code Section 65-403; 1952 Code Section 65-403; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1974 (58) 2029; 1998 Act No. 432, Section 7.



Section 12-11-40. Appropriate Chapter 6 provisions shall govern enforcement, administration, allocation and apportionment of income tax on banks.

For the purpose of administration, allocation and apportionment, enforcement, collection, liens, penalties, and other similar provisions, all of the provisions of Chapter 6 of this title that may be appropriate or applicable are adopted and made a part of this chapter for the enforcement and administration of this chapter, including the requirement to make declarations of estimated tax and make estimated tax payments.

HISTORY: 1962 Code Section 65-404; 1952 Code Section 65-404; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1987 Act No. 170, Part II, Section 2B; 1996 Act No. 248, Section 1.



Section 12-11-50. Payment of tax; deposit into general fund.

The taxes provided for in this chapter must be paid to the department as provided in Section 12-11-40 and the income tax paid under the provisions of this chapter must be deposited to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-405; 1952 Code Section 65-405; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1991 Act No. 171, Part II, Section 22C.



Section 12-11-60. Conditions rendering this chapter ineffective.

In case the first sentence of Section 12-11-30 should for any reason be declared to be invalid by a court of competent jurisdiction, the provisions of Sections 2663 through 2675, 2677 and paragraphs (33), (34) and (53) of Section 2578 of the Code of 1942 shall be and remain in full force and effect and the income tax provided in this chapter shall not be effective.

HISTORY: 1962 Code Section 65-406; 1952 Code Section 65-406; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.






CHAPTER 13 - INCOME TAX ON BUILDING AND LOAN ASSOCIATIONS

Section 12-13-10. "Association" defined.

For the purpose of this chapter, the word "association" includes any mutual or stock-chartered corporation insured by the Federal Savings and Loan Insurance Corporation or any corporation subject to regulatory supervision by the Federal Home Loan Bank or the Savings and Loan Division of the State Board of Financial Institutions. Such banks as are taxable under the provisions of Sections 12-11-10 to 12-11-60 are not included.

HISTORY: 1962 Code Section 65-421; 1957 (50) 404; 1960 (51) 1779; 1986 Act No. 422, Section 1.



Section 12-13-20. "Net income" defined.

The term "net income", as used in this chapter, means taxable income as determined for a regular corporation in Chapter 6 of this title after deducting all earnings accrued, paid, credited, or set aside for the benefit of holders of savings or investment accounts, any additions to reserves which are required by law, regulation, or direction of appropriate supervisory agencies, and a bad debt deduction. The bad debt deduction allowable for South Carolina income tax purposes is the amount determined under the Internal Revenue Code as defined in Section 12-6-40. No deductions from income are allowed for any additions to undivided profits or surplus accounts other than herein required, and for the purposes of this chapter, a state-organized association is allowed the same deductions for bad debt reserves as those allowed to federally organized associations. Associations shall maintain the bad debt reserves allowed as a deduction pursuant to this section in accordance with the provisions of the Internal Revenue Code as defined in Section 12-6-40 and shall keep a permanent record. These provisions are controlling notwithstanding any other provision of law.

HISTORY: 1962 Code Section 65-422; 1957 (50) 404; 1960 (51) 1779; 1986 Act No. 422, Section 2; 1987 Act No. 170, Part II, Section 25L; 2001 Act No. 89, Section 17, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



Section 12-13-30. Imposition of tax on net income; rate.

Every association located or doing business within this State shall pay an income tax measured by its net income from all sources, except for income from municipal, state, or federal bonds or securities exempted by law from the tax, including interest earned on deposits at the Federal Home Loan Bank of Atlanta, or its successors, for those savings and loan associations which meet the qualified thrift lender test set forth in the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (P.L. 101-73), as amended. The tax is six percent of the net income.

HISTORY: 1962 Code Section 65-423; 1957 (50) 404; 1960 (51) 1779; 1987 Act No. 170, Part II, Section 25M; 1991 Act No. 125, Section 2; 1991 Act No. 168, Section 15.



Section 12-13-40. Exemptions.

Associations shall be exempt from the provisions of this chapter during the first three years of their operation. The provisions of this chapter shall not apply to employees' credit unions.

HISTORY: 1962 Code Section 65-424; 1957 (50) 404; 1960 (51) 1779.



Section 12-13-50. Tax shall be in lieu of other taxes; exceptions.

The income tax provided in this chapter shall be in lieu of any and all other taxes on such associations, except use taxes, deed recording fees, and taxes on real property. The real property of any such association shall be taxed in the place where it may be located, the same as the real property of individuals.

HISTORY: 1962 Code Section 65-425; 1957 (50) 404; 1960 (51) 1779; 1974 (58) 2030; 2003 Act No. 69, Section 3.F, eff June 18, 2003.



Section 12-13-60. Appropriate Chapter 6 provisions to govern enforcement and administration of tax.

For the purpose of administration, enforcement, collection, liens, penalties, and similar provisions, all of the provisions of Chapter 6 of this title that are appropriate or applicable are adopted and made a part of this chapter, including the requirements of declaration and payment of estimated tax.

HISTORY: 1962 Code Section 65-426; 1957 (50) 404; 1960 (51) 1779; 1987 Act No. 170, Part II, Section 2C; 2001 Act No. 89, Section 18, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



Section 12-13-70. Chapter shall be administered by Department of Revenue; rules and regulations.

The income tax imposed by this chapter is administered by the South Carolina Department of Revenue. The department may make regulations not inconsistent with law as may be required for the proper administration and enforcement of this chapter, and the department's regulations have full force and effect of law.

HISTORY: 1962 Code Section 65-427; 1957 (50) 404; 1960 (51) 1779; 1993 Act No. 181, Section 125; 2003 Act No. 69, Section 3.G, eff June 18, 2003.



Section 12-13-80. Form and filing of returns.

Returns with respect to the income tax herein imposed shall be in such form as the department may prescribe. Returns shall be filed with the department on or before the fifteenth day of the fourth month following the close of the accounting period of the association.

HISTORY: 1962 Code Section 65-428; 1957 (50) 404; 1960 (51) 1779; 2016 Act No. 160 (H.4328), Section 4.C, eff April 21, 2016.

Editor's Note

2016 Act No. 160, Section 4.E, provides as follows:

"E. This SECTION takes effect upon approval by the Governor and first applies to tax years beginning after 2015."

Effect of Amendment

2016 Act No. 160, Section 4.C, substituted "fourth month" for "third month".



Section 12-13-90. Payment of tax.

The income tax imposed by this chapter shall be paid in full to the department at the same time the return is filed.

HISTORY: 1962 Code Section 65-429; 1957 (50) 404; 1960 (51) 1779.



Section 12-13-100. Disposition of proceeds.

All moneys collected by the department under the provisions of this chapter shall be deposited with the State Treasurer to the credit of the general fund.

HISTORY: 1962 Code Section 65-430; 1957 (50) 404; 1960 (51) 1779.






CHAPTER 14 - ECONOMIC IMPACT ZONE COMMUNITY DEVELOPMENT ACT OF 1995

Section 12-14-10. Short title.

This chapter may be cited as the Economic Impact Zone Community Development Act of 1995.

HISTORY: 1995 Act No. 25, Section 2.



Section 12-14-20. Purpose.

It is the purpose of this chapter to establish a program of providing tax incentives for the creation of capital investment in order:

(1) to revitalize capital investment in this State, primarily by encouraging the formation of new businesses and the retention and expansion of existing businesses; and

(2) to promote meaningful employment.

HISTORY: 1995 Act No. 25, Section 2; 2010 Act No. 290, Section 20, eff January 1, 2011.



Section 12-14-60. Investment tax credit.

(A)(1) There is allowed an investment tax credit against the tax imposed pursuant to Chapter 6 of this title for any taxable year in which the taxpayer places in service qualified manufacturing and productive equipment property.

(2) The amount of the credit allowed by this section is equal to the aggregate of:

three-year property one-half percent of total aggregate bases for all three-year property that qualifies; five-year property one percent of total aggregate bases for all five-year property that qualifies; seven-year property one and one-half percent of total aggregate bases for all seven-year property that qualifies; ten-year property two percent of total aggregate bases for all ten-year property that qualifies; fifteen-year property two and one-half percent of total aggregate bases for all or greater fifteen-year or greater property that qualifies.

For purposes of this section, whether property is three-year property, five-year property, seven-year property, ten-year property, or fifteen-year property is determined based on the applicable recovery period for such property under Section 168(e) of the Internal Revenue Code.

(B) For purposes of this section:

(1) "qualified manufacturing and productive equipment property" means any property:

(a) which is used as an integral part of manufacturing or production, or used as an integral part of extraction of or furnishing transportation, communications, electrical energy, gas, water, or sewage disposal services in the economic impact zone;

(b) which is tangible property to which Section 168 of the Internal Revenue Code applies;

(c) which is Section 1245 property (as defined in Section 1245(a)(3)of the Internal Revenue Code); and

(d)(i) the construction, reconstruction, or erection of which is completed by the taxpayer in this State; or

(ii) which is acquired by the taxpayer if the original use of such property commences with the taxpayer inside this State.

(2) In the case of any computer software which is used to control or monitor a manufacturing or production process inside this State and with respect to which depreciation (or amortization in lieu of depreciation) is allowable, the software must be treated as qualified manufacturing and productive equipment property.

(C) This section does not apply to any property to which the other tax credits would apply unless the taxpayer elects to waive the application of the other credits to the property.

(D)(1) Unused credit allowed pursuant to this section may be carried forward for ten years from the close of the tax year in which the credit was earned.

(2) In the case of credit unused within the initial ten-year period, a taxpayer may continue to carry forward unused credits for use in any subsequent tax years if the taxpayer:

(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 31, 32, or 33;

(b)(i) is employing one thousand or more full-time workers in this State and having a total capital investment in this State of not less than five hundred million dollars; or

(ii) is employing eight hundred fifty or more full-time workers in this State and having a total capital investment in this State of not less than seven hundred fifty million dollars; and

(c) made a total capital investment of not less than fifty million dollars in the previous five years.

Credits carried forward beyond the initial ten-year period may not reduce a taxpayer's state income tax liability in any subsequent tax year by more than twenty-five percent.

(E) If during any taxable year and before the end of applicable recovery period for such property as determined under Section 168(e) of the Internal Revenue Code, the taxpayer disposes of or removes from this State qualified manufacturing and productive equipment property, then the tax due under Chapter 6 by the taxpayer for the current taxable year must be increased by an amount of any credit claimed in prior years with respect to such property determined by assuming the credit is earned ratably over the useful life of the property and recapturing pro rata the unearned portion of the credit.

(F) For South Carolina income tax purposes, the basis of the qualified manufacturing and productive equipment property must be reduced by the amount of any credit claimed with respect to the property. If a taxpayer is required to recapture the investment tax credit in accordance with subsection (E), the taxpayer may increase the basis of the property by the amount of any basis reduction attributable with claiming the investment tax credit in prior years. The basis must be increased in the year in which the credit is recaptured.

(G) The credit allowed by this section for investments made after June 30, 1998, is limited to no more than five million dollars for an entity subject to the license tax as provided in Section 12-20-100.

HISTORY: 1995 Act No. 25, Section 2; 1997 Act No. 151, Section 8; 1998 Act No. 419, Part II, Section 49 IIB; 1998 Act No. 442, Section 14B; 2005 Act No. 113, Section 1, eff June 1, 2005; 2010 Act No. 290, Section 21, eff January 1, 2011.

Editor's Note

2005 Act No. 113, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and the provisions of Section 12-14-60(D)(2) of the 1976 Code, as amended by this act, apply for credits earned in taxable years beginning after 1996."



Section 12-14-80. Investment tax credit for manufacturing and productive equipment.

(A) There is allowed an investment tax credit for any taxable year in which qualified manufacturing and productive equipment acquired or leased by the taxpayer is placed in service if the taxpayer:

(1)(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 326;

(b) is employing five thousand or more full-time workers in this State and having a total capital investment in this State of not less than two billion dollars; and

(c) commits to invest five hundred million dollars in capital investment in this State between January 1, 2006, and July 1, 2011; or

(2)(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 326;

(b) commits to employing one thousand two hundred full-time employees in this State by January 1, 2022; and

(c) commits to invest four hundred million dollars in capital investment in this State between September 1, 2011, and January 1, 2022.

(B) For purposes of this section:

(1) "Qualified manufacturing and productive equipment property" means property that satisfies the requirements of Section 12-14-60(B)(1)(a), (b), and (c);

(2) "Taxpayer" includes the taxpayer and any person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the taxpayer. For purposes of this item, a person controls another person if that person holds fifty percent ownership interest in the other person.

(3) "Capital investment in this State" includes property that is:

(a) capitalized by the taxpayer;

(b) subject to a capital lease with the taxpayer; or

(c) subject to an operating lease with the taxpayer.

Qualified manufacturing and productive equipment property that is leased to the taxpayer shall be treated as placed in service by the taxpayer on the date the lease begins.

(C)(1) The amount of the credit allowed by this section is equal to the aggregate amount computed based on Section 12-14-60(A)(2).

(2) Notwithstanding item (1), in the event that the taxpayer is the lessee of the property for which the credit is allowable and is not treated as the income tax owner of such property, the basis of the property for purposes of calculating the amount of the credit for the taxpayer and the capital investment made by the taxpayer with respect to the property shall be the then determined tax basis, as of the date the lease begins, for purposes of calculating income tax in this State in such property of the income tax owner of such property. In this instance, the taxpayer must include a certification that:

(a) the lessor has provided a written statement to the lessee as to the lessor's then depreciated income tax basis;

(b) the property has not been subject to a prior investment tax credit under this section; and

(c) the taxpayer will include in taxable income the amounts required under subsection (H). Notwithstanding Section 12-54-240, the department may share between and among the taxpayer or the lessor information related to the items certified pursuant to subitems (a) and (b) or to the class life of equipment with respect to which a credit under this section has been claimed.

(D) A taxpayer that qualifies for the tax credit allowed by this section may claim the credit allowed by this section in addition to the credit allowed by Section 12-6-3360 as a credit against withholding taxes imposed by Chapter 8 of this title. The taxpayer must first apply the credit allowed by this section and Section 12-6-3360 against income tax liability. To the extent that the taxpayer has unused credit pursuant to this section, including the credit allowed by Section 12-6-3360, for the taxable year after the application of the credits allowed by this section and Section 12-6-3360 against income tax liability, the taxpayer may claim the excess credit as a credit against withholding taxes on its four quarterly withholding tax returns for the taxpayer's taxable year; except that the credit claimed against withholding tax may not exceed fifty percent of the withholding tax shown as due on the return before the application of other credits including other credits pursuant to Section 12-10-80 or 12-10-81. For the period July 1, 2007, to June 30, 2008, a taxpayer using this section may not reduce its state withholding tax to less than the withholding tax remitted for the period June 30, 2006, to July 1, 2007.

(E) Unused credits allowed pursuant to this section may be carried forward for use in a subsequent tax year. During the first ten years of each tax credit carryforward, the credit may not reduce a taxpayer's state income tax liability by more than fifty percent, and for a subsequent year the credit carryforward may not reduce a taxpayer's state income tax liability by more than twenty-five percent. Investment tax credit carryforwards pursuant to this section and credit carryforwards pursuant to Section 12-6-3360 must first be used as a credit against income taxes for that year. Any excess may be used pursuant to subsection (D) as a credit against withholding taxes; except that the limitations of subsection (D) apply each year and the credit carryforwards that existed on the effective date of Act 83 of 2007 for taxpayers qualifying under subsection (A)(1) and on the effective date of the qualification for taxpayers qualifying under subsection (A)(2), may not be used to reduce withholding tax liabilities pursuant to this section.

(F) The amount of credit used against withholding taxes must reduce the amount of credit that may be used against income tax liability.

(G) If the taxpayer disposes of or removes qualified manufacturing and productive equipment property from the State during any taxable year and before the end of applicable recovery period for such property as determined under Section 168(e) of the Internal Revenue Code, then the income tax due pursuant to this chapter for the current taxable year must be increased by an amount of any credit claimed in prior years with respect to that property, determined by assuming the credit is earned ratably over the useful life of the property and recapturing pro rata the unearned portion of the credit. This recapture applies to credit previously claimed as a credit against income taxes pursuant to this chapter or withholding tax pursuant to Chapter 8. For purposes of this subsection, the following rules apply for determining whether a taxpayer that is a lessee of qualified manufacturing and productive equipment property has disposed of the property:

(1) a transfer of the property by the lessee to the lessor in a sale-leaseback transaction shall be ignored;

(2) a disposition by the lessor of the property shall not be treated as a disposition provided that the lease is not terminated and the taxpayer remains lessee thereunder;

(3) if the taxpayer lessee actually purchases the property in any taxable year, the purchase shall not be treated as a disposition; and

(4) if the lease is terminated and the property is transferred by the lessee to the lessor or to any other person, other than the taxpayer, the transfer is considered to be a disposition by the taxpayer lessee.

(H)(1) For South Carolina income tax purposes, except as otherwise provided in item (2), the basis of the qualified manufacturing and productive equipment property must be reduced by the amount of any credit claimed with respect to the property, whether claimed as a credit against income taxes or withholding. If a taxpayer is required to recapture the credit in accordance with subsection (G), the taxpayer may increase the basis of the property by the amount of basis reduction attributable to claiming the credit in prior years. The basis must be increased in the year in which the credit is recaptured.

(2) Notwithstanding item (1), if the taxpayer is the lessee of the qualified manufacturing and productive equipment property for which credit has been taken by the taxpayer, in lieu of any adjustment to the basis of such property, the taxpayer shall include in its taxable income for South Carolina income tax purposes, an amount equal to the amount of the credit that is earned during such taxable year in accordance with subsection (G).

(I)(1) For taxpayers qualifying under subsection (A)(1), a credit must not be taken pursuant to this section for capital investments placed in service until the taxpayer has invested two hundred million dollars of the five hundred million-dollar investment requirement described in subsection (A)(1)(c) and the taxpayer files a statement with the department stating that it: (i) commits to invest a total of five hundred million dollars in this State between January 1, 2006, and July 1, 2011; and (ii) shall refund any credit received with interest at the rate provided for underpayments of tax if it fails to meet the requirement of subsection (A)(1)(c).

(2) For taxpayers qualifying under subsection (A)(2), a credit must not be taken pursuant to this section for capital investments in this State until the taxpayer has invested two hundred million dollars of the four hundred million-dollar investment requirement described in subsection (A)(2)(c) and the taxpayer files a statement with the department stating that it:

(a) commits to invest a total of four hundred million dollars in this State between September 1, 2011, and January 1, 2022;

(b) commits to employ a total of one thousand two hundred full-time employees in this State by January 1, 2022; and

(c) shall refund any credit received with interest at the rate provided for underpayments of tax if it fails to meet the requirements of subsection (A)(2)(b) or (c).

The statement and proof of qualification must be filed with the notice required in subsection (J). Credit is not allowed pursuant to this section for property placed in service before June 30, 2007, for taxpayers qualifying under subsection (A)(1) or for property placed in service before September 1, 2011 for taxpayers qualifying under subsection (A)(2). For credit claimed before the investment of the full five hundred million dollars pursuant to subsection (A)(1)(c) or four hundred million dollars pursuant to subsection (A)(2)(c), the company claiming the credit must execute a waiver of the statute of limitations pursuant to Section 12-54-85, allowing the department to assess the tax for a period commencing with the date that the return on which the credit is claimed is filed and ending three years after the company notifies the department that the applicable capital investment commitment has been made. A waiver of the statute of limitations must accompany the return on which the credit is claimed.

(J) The taxpayer shall notify the department as provided in subsection (I) before taking any credits pursuant to this section. Additionally, in a taxable year after the year of qualification for credit pursuant to this section, the taxpayer shall include with its tax return for that year: (i) a statement that the taxpayer has continued to meet the requirements of subsections (A)(1)(a) and (b) or subsections (A)(2)(a) and (b); (ii) the reconciliation required in subsection (D); and (iii) any statement and support for subsection (I).

HISTORY: 2007 Act No. 83, Section 5.A, eff July 1, 2007; 2007 Act No. 110, Section 2.A, eff July 1, 2007; 2007 Act No. 116, Section 63.A, eff July 1, 2007; 2008 Act No. 313, Section 2.K.1, eff July 1, 2007; 2008 Act No. 354, Section 4.A, eff July 1, 2007; 2012 Act No. 233, Section 1, eff June 18, 2012.

Editor's Note

2007 Act No. 83, Section 5.B, 2007 Act No. 110, Section 2.B, and 2007 Act No. 116, Section 63.B provide as follows:

"This section takes effect July 1, 2007, and applies for capital investments placed in service outside of an economic impact zone after June 30, 2007, and for quarterly state withholding returns due on and after that date, provided that for the period July 1, 2007, to June 30, 2008, a taxpayer using this section may not reduce its state withholding tax to less than the withholding tax remitted for the period June 30, 2006, to July 1, 2007."

2008 Act No. 313, Section 2.K.2 and 2008 Act No. 354, Section 4.B provide as follows:

"This subsection takes effect July 1, 2007, and applies for capital investments placed in service outside of an economic impact zone after June 30, 2007, and for quarterly state withholding returns due on and after that date, provided that for the period July 1, 2007, to June 30, 2008, a taxpayer using this section may not reduce its state withholding tax to less than the withholding tax remitted for the period June 30, 2006, to July 1, 2007."






CHAPTER 15 - SOUTH CAROLINA LIFE SCIENCES ACT

Section 12-15-10. Short title.

This chapter may be cited as the South Carolina Life Sciences and Renewable Energy Manufacturing Act.

HISTORY: 2004 Act No. 187, Section 1.(A), eff March 17, 2004; 2010 Act No. 290, Section 24, eff January 1, 2011.

Editor's Note

2004 Act No. 187, Section 4, provides as follows:

"Beginning January 1, 2005, the Department of Revenue annually shall report to the Joint Committee on Taxation the revenue impact of this act, and the Department of Commerce annually shall report the cost and benefit of this act, together with the job creation and capital investment made by qualifying businesses."



Section 12-15-20. Definitions.

(A) For purposes of this chapter, a "life sciences facility" means a business engaged in pharmaceutical, medicine, and related laboratory instrument manufacturing, processing, or research and development. Included in this definition are the following North American Industrial Classification Systems, NAICS Codes published by the Office of Management and Budget of the federal government:

(1) 3254 Pharmaceutical and Medical Manufacturing;

(2) 334516 Analytical Laboratory Instrument Manufacturing.

(B) A "renewable energy manufacturing facility" means a business which manufactures qualifying machinery and equipment for use by solar and wind turbine energy producers. It also includes a facility manufacturing qualifying advanced lithium ion, or other batteries for the alternative energy motor vehicles described in Section 12-6-3377 or other vehicles certified by the South Carolina Energy Office. The South Carolina Energy Office shall qualify a facility as a Renewable Energy Manufacturing Facility and the South Carolina Energy Office's decision is determinative as to whether a facility qualifies under this subsection.

HISTORY: 2004 Act No. 187, Section 1.(B), eff March 17, 2004; 2010 Act No. 290, Section 25, eff June 23, 2010.



Section 12-15-30. Qualification under Enterprise Zone Act of 1995; period of qualification.

(1) For all purposes of Chapter 10, Title 12 of the 1976 Code, the Enterprise Zone Act of 1995, including all definitions applicable to that chapter:

(a) Employee relocation expenses that qualify for reimbursement pursuant to Section 12-10-80(C)(3)(f) include such expenses associated with a new or expanded facility qualifying under Section 12-15-20 investing a minimum of one hundred million dollars in the project, as defined in Section 12-10-30(8) of the 1976 Code, and creating at least two hundred new full-time jobs at the project with an average annual cash compensation of at least one hundred fifty percent of annual per capita income in this State or the county in which the facility is located, whichever is less. Per capita income must be determined using the most recent per capita income data available as of the end of the taxable year in which the jobs are filled.

(b) The waiver that may be approved by the Coordinating Council for Economic Development pursuant to Section 12-10-80(D)(2) on maximum job development credits that may be claimed also may be approved for a facility meeting the requirements of subitem (1)(a) of this section. In determining whether to approve a waiver for such a facility, the Coordinating Council for Economic Development shall consider the creditworthiness of the business and economic viability of the project, as defined in Section 12-10-30(8).

(2) The provisions of item (1) of this section apply with respect to capital investment made and new jobs created after June 30, 2010, and before July 1, 2014.

HISTORY: 2004 Act No. 187, Section 1.(C), eff March 17, 2004; 2010 Act No. 290, Section 26, eff June 23, 2010.



Section 12-15-40. Income tax allocation and apportionment agreement authorization.

In the case of a taxpayer establishing a facility meeting the requirements of Section 12-15-20, the South Carolina Department of Revenue, in its discretion, may enter into an agreement with the taxpayer pursuant to Section 12-6-2320 for a period not to exceed fifteen years if the facility otherwise meets the requirements of that section.

HISTORY: 2004 Act No. 187, Section 1.(D), eff March 17, 2004; 2010 Act No. 290, Section 27, eff June 23, 2010.






CHAPTER 16 - ESTATE TAX

Section 12-16-10. Short title.

This chapter may be cited as the "South Carolina Estate Tax Act".

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-20. Definitions.

As used in this chapter, unless the context clearly shows otherwise, the term or phrase:

(1) "Decedent" means a deceased person.

(2) "Federal credit" means the maximum amount of the credit for state death taxes allowable by Internal Revenue Code Section 2011. The term "maximum amount" must be construed so as to take full advantage of the credit as allowed by the Internal Revenue Code Section 2011, but (a) only after taking into account other federal estate tax credits permitted by the Internal Revenue Code and (b) not in excess of the amount necessary to reduce the federal estate tax to zero.

(3) "Gross estate" means "gross estate" as defined in Internal Revenue Code Section 2031.

(4) "Intangible personal property" means incorporeal personal property including deposits in banks, negotiable instruments, mortgages, debts, receivables, shares of stock, bonds, notes, creditors, evidences of an interest in property, evidences of debt, and choses in action generally.

(5) "Internal Revenue Code" means the Internal Revenue Code as described in Section 12-6-40(A).

(6) "Net estate" means the net estate as determined under the provisions of the Internal Revenue Code.

(7) "Nonresident" means a decedent who was domiciled outside of this State at his death.

(8) "Person" means persons, corporations, associations, joint stock companies, and business trusts.

(9) "Personal representative" means the personal representative of the estate of the decedent, appointed, qualified, and acting within the State, or, if there is no personal representative appointed, qualified, and acting within the State, then any person in actual or constructive possession of the South Carolina gross estate of the decedent.

(10) "Resident" means a decedent who was domiciled in this State at his death.

(11) "State" means any state, territory, or possession of the United States and the District of Columbia.

(12) "Tangible personal property" means corporeal personal property, including money.

(13) "Taxable estate" means "taxable estate" as defined in Internal Revenue Code Section 2051.

(14) "Transfer" includes the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner herein described.

(15) "United States" when used in a geographical sense includes only the fifty states and the District of Columbia.

(16) "Value" means "value" as finally determined for federal estate tax purposes under the Internal Revenue Code.

(17) "Executor" means personal representative as defined in item (9) of this section.

(18) "Deficiency" means the amount by which the tax imposed by this chapter exceeds:

(1) the sum of:

(a) the amount shown as the tax by the taxpayer upon his return, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus

(b) the amounts previously assessed (or collected without assessment) as a deficiency, over

(2) the amount of any credits allowable with respect thereto.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 1; 1989 Act No. 189, Part II, Section 25B; 1990 Act No. 612, Part II, Section 3B; 1992 Act No. 361, Section 12(A); 1999 Act No. 114, Section 3; 2002 Act No. 217, Section 1, eff April 22, 2002.

Editor's Note

2002 Act No. 217, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to the calculation of South Carolina estate taxes due on or after that date."



Section 12-16-30. Presumption of residency at death.

For the purposes of this chapter, every person is presumed to have died a resident of this State if:

(1) The person has dwelt or has lodged in the State during and for the greater part of any period of twelve consecutive months in the twenty-four months next preceding death, notwithstanding the fact that from time to time during the twenty-four months the person may have sojourned outside of this State, and without regard to whether or not the person may have voted, may have been entitled to vote, or may have been assessed for taxes in this State; or

(2) The person was a resident of South Carolina, sojourning outside of this State for any period of time.

The burden of proof in an estate tax proceeding is on any person claiming exemption by reason of alleged nonresidence, and orders relating to domicile previously entered in the probate proceedings are not conclusive for the purposes of this chapter.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-210. Short title of article.

This article may be cited as the "Uniform Act on Interstate Compromise and Arbitration of Death Taxes".

HISTORY: 1987 Act No. 70 Section 1.



Section 12-16-220. Construction and purpose.

This article must be interpreted and construed to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-230. Arbitration of conflicting state claims regarding domicile.

When the department claims that a decedent was domiciled in this State at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the department may make a written agreement with the other taxing authorities and with the executor or administrator to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators. The executor or administrator is authorized to make the agreement. The parties to the agreement shall select the arbitrator or arbitrators.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-240. Arbitration hearings.

The board shall hold hearings at the times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom are entitled to be heard, to present evidence, and to examine and cross-examine witnesses.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-250. Powers of arbitration board; judicial sanctions for failure to obey subpoena.

The board has the power to administer oaths, take testimony, subpoena, and require the attendance of witnesses and the production of books, papers, and documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, any judge of a court of record of this State, upon application by the board, may make an order requiring compliance with the subpoena and the court may punish failure to obey the order as a contempt.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-260. Determination of domicile.

The board shall, by majority vote, determine the domicile of the decedent at the time of his death. This determination is final for purposes of imposing and collecting death taxes but for no other purpose.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-270. Board's authority over questions arising in arbitration proceedings.

Except as provided in Section 12-16-250 in respect of the issuance of subpoenas, all questions arising in the course of the proceeding must be determined by majority vote of the board.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-280. Filing requirements.

The department, the board, or the executor or administrator shall file the determination of the board as to domicile, the record of the board's proceedings, and the agreement, or a duplicate, made pursuant to Section 12-16-230, with the authority having jurisdiction to assess the death taxes in the state determined to be the domicile and shall file copies of all such documents with the authorities that would have been empowered to assess the death taxes in each of the other states involved.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-290. Interest or penalties for nonpayment of death taxes.

In any case where it is determined by the board that the decedent died domiciled in this State, interest or penalties, if otherwise imposed by law, for nonpayment of death taxes may not be imposed between the date of the agreement and of filing of the determination of the board as to domicile.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 2.



Section 12-16-300. Compromise.

Nothing contained in this article prevents at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to Section 12-16-230, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-310. Compensation and expenses of board members and employees.

The compensation and expenses of the members of the board and its employees may be agreed upon among the members and the executor or administrator and, if they cannot agree, must be fixed by the probate court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed are considered an administration expense and are payable by the executor or administrator.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-320. Applicability of article.

This article applies only to arbitration cases in which each of the states involved has a law identical with or substantially similar to this article.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-510. Estates of residents.

(A) A tax in the amount of the federal credit is imposed on the transfer of the taxable estate of every resident, subject, where applicable, to the credit provided in subsection (B).

(B) If any real and tangible personal property of a resident is located outside of this State and is subject to a death tax imposed by another state for which the federal credit is allowed, the amount of the tax due under this section must be credited with the lesser of:

(1) the amount of the death tax paid the other state and credited against the federal estate tax; or

(2) an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which another state or states have jurisdiction to the same extent to which this State would exert jurisdiction under this chapter with respect to the residents of the other state or states and the denominator of which is the value of the decedent's gross estate.

(C) Property of a resident includes:

(1) real property situated in this State;

(2) tangible personal property having an actual situs in this State; and

(3) intangible personal property owned by the resident regardless of where it is located.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 3.



Section 12-16-520. Estates of nonresidents.

(A) A tax in an amount computed as provided in this section is imposed on the transfer of every nonresident's taxable estate located in this State.

The tax is an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which this State has jurisdiction for estate tax purposes and the denominator of which is the value of the decedent's gross estate.

(B) For purposes of this section, property located in this State which is taxable to a nonresident includes:

(1) real property and real property interests located in this State, including mineral interests, royalties, production payments, leasehold interests, or working interests in oil, gas, coal, or any other minerals; and

(2) tangible personal property having an actual situs in this State.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-530. Estates of aliens.

(A) A tax in an amount computed as provided in this section is imposed upon the transfer of real property and tangible personal property having an actual situs in this State and upon intangible personal property physically present within this State of every person who at the time of death was not a resident of the United States.

The tax is an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which this State has jurisdiction for estate tax purposes and the denominator of which is the decedent's gross estate taxable by the United States wherever situated.

(B) Resident aliens of the United States are subject to the tax imposed by this chapter under Section 12-16-520 when the decedent, at the time of death, was not a resident of this State but was a resident of the United States. A resident alien who, at the time of death, was a resident of this State and a resident of the United States is subject to the tax imposed by this chapter under Section 12-16-510.

(C) For purposes of this section, stock in a corporation organized under the laws of this State is considered physically present within this State.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-710. Definitions.

(A) Terms, phrases, and words used in this article, except for those defined in subsection (B) of this section, are defined as they are defined under subchapter B of Chapter 13 of the Internal Revenue Code of 1986.

(B) As used in this article the phrase:

"Original transferor" means any transferor, as defined in Internal Revenue Code Section 2652, who by grant, gift, trust, will, or otherwise makes a transfer of real or personal property that results in a federal generation-skipping transfer tax under applicable provisions of the Internal Revenue Code at any time and for which a credit is available under Section 2604.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-720. Imposition of tax.

(A) A tax is imposed upon every generation-skipping transfer, where the original transferor is a resident of this State at the date of original transfer, in an amount equal to the maximum amount allowable as a credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604, to the extent the credit exceeds the aggregate amount of all taxes on the same transfer actually paid to the several states of the United States, other than this State.

(B) A tax is imposed upon every generation-skipping transfer where the original transferor is not a resident of this State at the date of the original transfer, but where the generation-skipping transfer includes real or personal property having a situs in this State, in an amount equal to the maximum amount allowable as a credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604, reduced by an amount which bears the same ratio to the total state tax credit allowable for federal generation-skipping transfer tax purposes as the value of the transferred property taxable by all other states bears to the value of the gross generation-skipping transfer for federal generation-skipping transfer tax purposes. In any case in which a tax is imposed on a generation-skipping transfer by this State and by one or more other states, the department shall negotiate with the taxing authorities of the other state or states so that the aggregate amount of taxes imposed by this State and the other state or states on a generation-skipping transfer does not exceed one hundred percent of the maximum amount allowable as credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-730. Payment of tax.

(A) Every person required to file a return reporting a generation-skipping transfer under applicable federal statutes and regulations shall file a return with the department on or before the last day prescribed for filing the federal return. For purposes of this article the requirements for filing a return are satisfied by filing a duplicate copy of the federal return.

(B) The tax imposed by this section is due upon a taxable distribution or taxable termination as determined under applicable provisions of the federal generation-skipping transfer tax. The person liable for payment of the federal generation-skipping transfer tax is liable for the tax imposed by this article. The tax must be paid to the department on or before the last day allowed for filing a return hereunder. Interest computed as provided in Section 12-54-25 accrues on the amount of unpaid tax from the day after the last day for filing a return until the date of payment.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 4.



Section 12-16-740. Amended returns; underpayment of tax.

If, after the filing of a duplicate federal generation-skipping tax return, the Internal Revenue Service increases or decreases the amount of the federal generation-skipping transfer tax, an amended return must be filed with the department showing all changes made in the original return and the amount of increase or decrease in the federal generation-skipping transfer tax.

If, based upon the deficiency and the ground therefor, it appears that the amount of tax previously paid this State is less than the amount of tax owing, the difference together with interest, as computed under Section 12-54-25, must be paid upon notice and demand by the department. If the person required to file a return and pay the tax fails to file the return required by this section, any additional tax which is owing may be assessed, or a proceeding in court for the tax may be begun without assessment, at any time prior to the filing of the return or within thirty days after the delinquent filing of the return.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-910. Tax treatment of certain farm or business realty; filing requirements; additional tax upon disposition or discontinuance of qualified uses of property.

(A) When the gross estate of a decedent at the date of death is a value requiring filing a federal estate tax return and the estate contains certain farm or business real property which qualified for valuation under Internal Revenue Code Section 2032A for the tax imposed under this chapter, a copy of the election made at the time of filing the federal estate tax return, if made, must be attached to the South Carolina estate tax return when filed. The return shall also include an agreement signed by each person in being having an interest, whether or not in possession, in the property and consent to the application of Internal Revenue Code Section 2032A.

(B) If, within ten years after the decedent's death and before the death of the qualified heir, as defined in Internal Revenue Code Section 2032A(e)(1), a qualified heir disposes of any interest in the property, other than to a member of his family, as defined in subsection (e)(2) of the section, or ceases to use the property for qualified uses as defined in subsection (b)(2) of the section, there is imposed an additional South Carolina estate tax, computed as provided in Internal Revenue Code Section 2032A(c) and the applicable regulations.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 5.



Section 12-16-920. Qualified heir's liability for additional tax; lien reflecting adjusted tax difference.

The qualified heir is personally liable for the additional tax imposed under this article. The amount of the adjusted tax difference attributable to an interest in any qualified property, computed in the same manner as provided in Internal Revenue Code Section 2032A(c)(2)(C) is a lien on the interest in the property in favor of this State. The lien arises at the time the election is filed hereunder and continues until:

(1) the liability for tax under this article attributable to the interest has been satisfied or has become unenforceable by lapse of time; or

(2) it is established to the satisfaction of the department that no further tax liability attributable to the interest may arise under this article.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-930. Notification as to any disposition of property or change in property use; time frames for assessment and payment of additional tax.

Any qualified heir is required to notify the department, on a form prescribed by the department, of any disposition or change in use of the property and pay any additional South Carolina estate tax resulting from the disposition or change, within six months of the disposition or change. Any tax imposed under this article may be assessed until the expiration of three years from the date of the notification.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1110. When tax is due; extensions; filing requirements; interest.

(A) The tax imposed under this chapter is due and payable no later than nine months from the date of the decedent's death.

(B) The personal representative of every estate subject to the tax imposed by this chapter who is required by the laws of the United States to file a federal estate tax return shall file with the Department of Revenue, on or before the date the federal estate tax return is required to be filed: (1) a return for the tax due under this chapter; and (2) a copy of the federal estate tax return.

(C) In addition to the provisions of Section 12-54-70, if the personal representative has obtained an extension of time for filing the federal estate tax return, the filing required by subsection (B) is similarly extended until the end of the time period granted in the extension of time for the federal estate tax return. Upon obtaining an extension of time for filing the federal estate tax return, the personal representative shall provide the department with a copy of the instrument providing for this extension.

(D) Except as provided in Section 12-16-910, the tax due under this chapter must be paid by the personal representative to the Department of Revenue at its office in Columbia not later than the date when the return covering this tax is required to be filed under subsection (B) or (C). If the tax is paid pursuant to subsection (C), interest, at a rate equal to the rate of interest established pursuant to Section 12-54-25, must be added for the period between the date when the tax would have been due had no extension been granted and the date of full payment.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 6; 1993 Act No. 181, Section 126.



Section 12-16-1120. Amended return; assessment of deficiency; limitations period.

(A) If the personal representative files an amended federal estate tax return, he shall immediately file with the department an amended return covering the tax imposed by this chapter, accompanying the same with a copy of the amended federal estate tax return. If the personal representative is required to pay an additional tax under this chapter pursuant to the amended return, he shall pay the tax, together with interest as provided in Section 12-54-25, at the time of filing the amended return.

(B) If, upon final determination of the federal estate tax due, a deficiency is assessed, the personal representative shall, within sixty days after this determination, give written notice of the deficiency to the department. If any additional tax is due under this chapter by reason of this determination, the personal representative shall pay the additional tax, together with interest as provided in Section 12-54-25, at the same time he files the notice.

(C) The limitations on assessment of taxes provided in this chapter do not expire any earlier than ninety days after the personal representative provides the department with the notice required in subsection (B).

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1140. Extensions of time for payment of tax.

The department may extend the time for the payment of the amount of tax required by this chapter for a reasonable period not to exceed twelve months. If the department finds that the payment on the due date of any part of the amount determined by the executor as the tax imposed by this chapter would result in undue hardship to the estate, it may extend the time for payment for a reasonable period not in excess of five years from the date prescribed by Section 12-16-1110.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1150. Personal representative's liability for payment of tax.

The tax and interest imposed by this chapter must be paid by the personal representative. If any personal representative distributes either in whole or in part any of the property of an estate to the heirs, next of kin, distributees, legatees, or devisees without having paid or secured the tax due pursuant to this chapter, he is personally liable for the tax so due, or so much thereof as may remain due and unpaid, to the full extent of any property belonging to the deceased person or estate which may come into the personal representative's custody or control.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1160. Payment of tax owed by estate of nonresident.

A resident personal representative holding personal property of a deceased nonresident subject to the tax shall deduct the tax or collect it from the personal representative in the state of the decedent's domicile and shall not deliver the property to him or any other person until he has collected the tax and paid the same to the department. When the transfer of the personal property is subject to a tax under the provisions of this chapter and the personal representative in the state of domicile neglects or refuses to pay the tax upon demand or if for any reason the tax is not paid within nine months after the decedent's death, the resident personal representative may petition the probate court where the resident personal representative qualified for authority to sell the property or, if the same can be divided, the portion as may be necessary. He shall then deduct the tax from the proceeds of the sale and account for the balance, if any, in lieu of the property.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 8.



Section 12-16-1170. Showing and appraisal of property.

The department may require any personal representative to show the property of the decedent to the department or its representative upon demand and may employ a suitable person to appraise the property. The personal representative shall make and subscribe his oath that the property shown on the inventory and appraisal filed by him in the probate court includes all the property, both real and personal, of the decedent that has come to his knowledge or into his possession. The appraiser shall prepare an inventory of the property, shall appraise it at its fair market value at the time of the decedent's death, and shall return the inventory and appraisal to the department.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1180. Production of documents and other information.

At any time after the expiration of the time required by this chapter for the filing of any return required therein the department may require the personal representative or any person or corporation interested in the succession to appear at the office of the department at a time the department designates and produce for the use of the department in determining whether or not the estate is subject to tax and the amount of tax, if any, all books, papers, or securities which may be within the possession or within the control of the personal representative or beneficiary relating to estate or tax and to furnish other information relating to the same as he may be able and the department may require.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1190. Attachment incident to neglect or disobedience of summons.

Whenever any person summoned under the provisions of this chapter neglects or refuses to obey the summons as required, the department may apply to any circuit judge of the State for an attachment against him for contempt. The judge shall hear the application and, if satisfactory proof is made, issue an attachment directed to the sheriff of the county in which the person resides for the arrest of the person and upon his being brought before him shall proceed to a hearing of the case. At the hearing the judge may make an appropriate order not inconsistent with existing laws for the punishment of contempt, to enforce obedience to the requirements of the summons, and to punish the person for his default or disobedience.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1200. Mandamus to compel appearance or production of documents.

In case of the refusal or neglect of any person summoned under the provisions of this chapter by the department to appear before it and produce books, papers, or securities, the department may apply to any justice of the Supreme Court or circuit judge for a mandamus to compel obedience to the summons and the hearing thereon may be had in Richland County or any other convenient county.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 9.



Section 12-16-1210. Tax on transfer of in-state stocks or obligations by foreign executor, administrator or trustee.

If a foreign executor, administrator, or trustee assigns or transfers any stock or obligations in this State standing in the name of a decedent or in trust for a decedent, liable for tax under this chapter, the tax must be paid to the department on transfer.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 10.



Section 12-16-1220. Information to be furnished by probate judge.

The probate judge shall send to the department by mail a copy of the inventory and appraisal of the assets of every estate the gross assets of which for probated purposes are equal to or exceed the sum of six hundred thousand dollars within thirty days after it is filed, together with a copy of any will probated with respect to the estate. In the case of a nonresident decedent, the probate judge shall furnish the department with copies of all wills filed with his office and, in the case of an ancillary administration, the probate judge shall furnish the department with copies of inventories and appraisals in all cases regardless of the value of the tangible personal property and real property having a situs in this State.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1370. Receipts.

The department shall give receipts for all sums collected by it.

HISTORY: 1987 Act No. 70, Section 1.



Section 12-16-1510. Lien for unpaid taxes; certificate of release from lien.

(A) A lien arises automatically from the death of the decedent upon all property, real or personal, located in this State of every decedent having a taxable estate who fails to pay the tax imposed by this chapter. Except as provided in Sections 12-16-910 and 12-16-920 the lien once it attaches is enforceable for a period not to exceed ten years from the date of death of the decedent.

(B) That part of the property of a decedent subject to the lien provided under subsection (A) is divested of the lien to the extent it is used for payment of charges against the estate or expenses of its administration allowed by the court having jurisdiction thereof.

(C) That part of the personal property of a decedent subject to the lien provided under subsection (A) is divested of the lien upon the conveyance or transfer of the property to a purchaser or holder of a security interest for an adequate and full consideration and the lien shall then attach to the proceeds received for the property from the purchaser or holder of a security interest. Real property is not divested of the lien except as provided in subsections (B) and (D) of this section.

(D) When any lien under this section has attached and the department is satisfied that the tax liability, if any, of the estate has been fully discharged, the department shall issue a certificate releasing all property of the estate from the lien; or, if the department is satisfied that the tax liability of the estate has been provided for, it shall issue a certificate releasing any surplus property of the estate from the lien.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 12.



Section 12-16-1710. Sale of real estate for payment of tax authorized.

The probate court may authorize executors, administrators, personal representatives, and trustees to sell the real estate of a decedent for the payment of the tax in the same manner in which it may authorize them to sell real estate for the payment of debts.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



Section 12-16-1720. Notice to and appearance of department in judicial proceedings.

The department may appear in any proceeding in any court in which the decree may in any way affect the tax and no decree in any such proceeding or appeal therefrom shall be binding upon the State unless personal notice of such proceeding shall have been given to the department.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



Section 12-16-1730. Payment of judgment for taxes and remittance to State Treasurer; executions.

Whenever the department in any action instituted by it recovers taxes under the provisions of this chapter, the amount of the judgment so recovered must be paid to the department and the department shall turn over to the State Treasurer all of the taxes after paying the costs, disbursements, and expenses of the suit. The department shall issue executions for any taxes which remain unpaid for a period of ninety days.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



Section 12-16-1910. Effect of disclaimer of property interest.

For purposes of this chapter, if a person as defined in Section 62-2-801 makes a disclaimer as provided in Internal Revenue Code Section 2518 with respect to any interest in property, this chapter applies as if the interest had never been transferred to the person.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 16.



Section 12-16-1950. Department to provide blanks, books, and forms; notice to probate judges regarding their use.

The department shall prescribe all forms, books, and blanks for the use of the probate judges necessary for the administration of this chapter, which must be provided at the expense of the several counties, and the department shall mail notice to the probate judge of each form, book, or blank required to be used thirty days before the use thereof is required.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 16.






CHAPTER 20 - CORPORATION LICENSE FEES

Section 12-20-10. Definitions.

For the purposes of this chapter:

(1) "Department" means the South Carolina Department of Revenue.

(2) "Taxable year" means the calendar year or the fiscal year used in computing taxable income under Chapter 6 of this title.

(3) "Domestic corporation" means a corporation incorporated under the laws of this State.

(4) "Foreign corporation" means a corporation not incorporated under the laws of this State.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-20. Corporations to file annual reports; time of filing; extension of time for filing annual report.

(A) Except for those corporations described in Section 12-20-110, every domestic corporation, every foreign corporation qualified to do business in this State, and any other corporation required by Section 12-6-4910 to file income tax returns shall file an annual report with the department.

(B) Unless otherwise provided, corporations shall file an annual report on or before the fifteenth day of the fourth month following the close of the taxable year.

(C) The department, for good cause, may allow an extension of time for filing an annual report. A request for an extension of time for filing an annual report must be filed in accordance with Section 12-6-4980. An extension of time for filing does not extend the time for paying the license fee due.

HISTORY: 1995 Act No. 76, Section 3; 1999 Act No. 114, Section 3; 2002 Act No. 334, Section 8C, eff June 24, 2002; 2002 Act No. 363, Section 1D, eff August 2, 2002; 2016 Act No. 160 (H.4328), Section 4.D, eff April 21, 2016.

Editor's Note

2002 Act No. 334, Section 8.E and 2002 Act No. 363, Section 1.F provide as follows:

"This section takes effect upon approval by the Governor and applies for estimated taxes due after 2002."

2016 Act No. 160, Section 4.E, provides as follows:

"E. This SECTION takes effect upon approval by the Governor and first applies to tax years beginning after 2015."

Effect of Amendment

2016 Act No. 160, Section 4.D, substituted "fourth month" for "third month".



Section 12-20-30. Form and contents of annual report; public inspection.

(A) The annual report must be in a form prescribed by the department and Secretary of State and contain all information that the department or the Secretary of State may require for the administration of the provisions of this chapter and the provisions of Title 33. The information in the annual report must be current as of the date the annual report is executed on behalf of the corporation and contain the following information:

(1) the name of the corporation and the state or country of incorporation;

(2) the address of the registered office and the name of the registered agent in this State;

(3) the address of the principal office;

(4) the names and business addresses of the directors and principal officers;

(5) a brief description of the nature of the business;

(6) the total number of authorized shares of stock, itemized by class and series, if any, within each class; and

(7) the total number of issued and outstanding shares of stock, itemized by class and series, if any, within each class.

The information required by this subsection is open to unrestricted public inspection. Any person may request a copy of the information from either the Secretary of State or the department.

(B) The Secretary of State or the department may by regulation permit the public disclosure of other information that is required to be filed as part of the corporation's annual report in addition to the information required by subsection (A).

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-40. Initial annual report and minimum license fee to be filed with initial articles of incorporation or application for certificate of authority.

(A) An initial annual report and the minimum license fee required by Sections 12-20-50 and 12-20-100(C) must be filed with the Secretary of State with the initial articles of incorporation filed by a domestic corporation, an application for certificate of authority filed by a foreign corporation, or the articles of domestication filed by a corporation domesticating in South Carolina, as appropriate. The initial annual report must be submitted to the department by the Secretary of State and contain the information required in Section 12-20-30(A).

(B) A corporation that does not file an application for certificate of authority with the Secretary of State shall file the initial annual report and pay the minimum license fee required by Sections 12-20-50 and 12-20-100 to the department on or before sixty days after initially doing business, or using a portion of its capital in this State.

HISTORY: 1995 Act No. 76, Section 3; 2004 Act No. 221, Section 40, eff April 29, 2004.



Section 12-20-50. Imposition of license tax on corporations generally; rate; minimum tax; time payable; reduction by holding company of paid-in capital surplus.

(A) Except as provided in Section 12-20-100, every corporation required to file an annual report shall pay an annual license fee of fifteen dollars plus one dollar for each thousand dollars, or fraction of a thousand dollars, of capital stock and paid-in or capital surplus of the corporation as shown by the records of the corporation on the first day of the taxable year in which the report is filed. In no case may the license fee provided by this section be less than twenty-five dollars. The license fee must be paid on or before the original due date for filing the annual report.

The phrase "paid in or capital surplus" means the entire surplus of a corporation other than earned surplus including, but not limited to, amounts charged against earned surplus and credited to other surplus accounts, donated capital, amounts representing the increase in valuation of assets made upon a revaluation of the company's assets, and amounts credited to any surplus account other than earned surplus as a result of a merger or acquisition regardless of whether the amount credited to the surplus account was transferred from an earned surplus account.

For purposes of this section "earned surplus" means that portion of the surplus of a corporation equal to the balance of its net profits, income, gains, and losses from the date of incorporation or from the latest date when a deficit was eliminated by application of its capital surplus, after deducting subsequent distributions to shareholders and transfers to stated capital and capital surplus to the extent that such distributions and transfers are made out of earned surplus.

(B)(1) For purposes of this section capital stock and paid-in or capital surplus is the amount reported on the taxpayer's applicable financial statement.

(2) The term "applicable financial statement" means a statement covering the taxable year which is:

(a) required to be filed with the Securities and Exchange Commission;

(b) a certified audited balance sheet to be used for the purposes of a statement or report:

(i) for credit purposes,

(ii) to shareholder's, or

(iii) for any other substantial nontax purpose;

(c) a balance sheet for a substantial nontax purpose required to be provided to:

(i) the federal government or agency of the federal government;

(ii) a state government or agency of a state government; or

(iii) a political subdivision of a state or any agency of the political subdivision; or

(d) a balance sheet to be used for the purposes of a statement or report:

(i) for credit purposes;

(ii) to shareholders; or

(iii) for any other purpose.

(3) If a taxpayer has a statement described in more than one part of item (2), the applicable financial statement is the statement with the lowest number and letter designation.

(C) In addition to the provisions of subsection (B) of this section, a holding company may reduce its paid-in capital surplus by the portion of contributions to capital received from its parent corporation that is directly or indirectly used to finance a subsidiary's expansion costing in excess of one hundred million dollars, which on the date construction started is located in an Economic Impact Zone as defined in Section 12-14-30. A reduction is only allowed pursuant to this subsection for the paid-in capital surplus of the holding company attributable to this contribution to capital for expansion. Additionally, no reduction is allowed unless the expansion is completed within three years of the first contribution to capital received by the holding company, but this three-year limitation may be extended by the Department of Revenue upon written application and good cause shown. Amounts previously excluded in paid-in capital surplus pursuant to this subsection must be included in the first license tax year beginning after the period allowed for the expansion if the expansion is not timely completed.

HISTORY: 1995 Act No. 76, Section 3; 2004 Act No. 168, Section 2.A, eff January 16, 2004.

Editor's Note

2004 Act No. 168, Section 2.B provides as follows:

"Notwithstanding the general effective date of this act, this section takes effect upon approval of this act by the Governor and applies to increases in capital over the prior year's capital on January 1, 2003, and thereafter."



Section 12-20-60. Proration of tax where business is conducted partly outside the State; minimum license fee may not be apportioned.

When a corporation does business partly within and partly without this State or uses its capital partly within and partly without this State, the amount of the license fee provided for in Section 12-20-50 must be apportioned in accordance with the ratio prescribed for income tax purposes in the taxable year preceding the year in which the annual report is filed. The minimum license fee, however, may not be apportioned.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-70. License tax where combined return is filed; applicability of minimum license fee.

When a combined income tax return is filed, the license fee provided for by this chapter is measured by the total capital and paid-in or capital surplus of each corporation considered separately without offset for investment of one corporation in the capital or surplus of another corporation in the group. The minimum license fee applies to each corporation in the combined group.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-80. Prorated license fee.

(A) If a corporation's taxable year is changed and results in the filing of an income tax return for less than twelve months, the license fee due with the short period return must be prorated by dividing the annual license fee by twelve and multiplying the result by the number of months in the short period. Each part of a month is considered a full month for purposes of this section. This prorated fee may not be less than the minimum license fee provided in Section 12-20-50(A).

(B) The proration provided in this section applies only to short periods due to a change in accounting period and does not apply to short periods due to initial or final returns.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-90. License fee for bank holding, insurance holding, or savings and loan holding company; definitions.

The amount of the license fee required by Section 12-20-50 for a bank holding company, insurance holding company system, and savings and loan holding company must be measured by the capital stock and paid-in surplus of the holding company exclusive of the capital stock and paid-in surplus of a bank, insurer, or savings and loan association that is a subsidiary of the holding company. For the purposes of this section, "bank", "bank holding company", and "subsidiary" of a bank holding company have the same definitions as in Section 34-25-10; "insurer", "insurance holding company system", and a "subsidiary" of an insurance holding company system have the same definitions as in Section 38-21-10; and savings and loan "association", "savings and loan holding company", and a "subsidiary" of a savings and loan company have the same definitions as in Section 34-28-300.

HISTORY: 1995 Act No. 76, Section 3; 2001 Act No. 89, Section 19, eff July 20, 2001; 2007 Act No. 110, Section 22, eff June 21, 2007; 2007 Act No. 116, Section 28, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-20-100. License tax on utilities and electric cooperatives; tax based on value of property; additional tax based on gross receipts; payment; consolidated or combined return; minimum license fee.

(A) In the place of the license fee imposed by Section 12-20-50, every express company, street railway company, navigation company, waterworks company, power company, electric cooperative, light company, gas company, telegraph company, and telephone company shall file an annual report with the department and pay a license fee as follows:

(1) one dollar for each thousand dollars, or fraction of a thousand dollars, of fair market value of property owned and used within this State in the conduct of business as determined by the department for property tax purposes for the preceding taxable year; and

(2)(a) three dollars for each thousand dollars, or fraction of a thousand dollars, of gross receipts derived from services rendered from regulated business within this State during the preceding taxable year, except that with regard to electric cooperatives, only distribution electric cooperatives are subject to the gross receipts portion of the license fee under this subitem (2)(a).

(b) When a consolidated return is filed pursuant to Section 12-6-5020, the phrase "the gross receipts derived from services rendered from regulated business" does not include gross receipts arising from transactions between the separate members of the return group.

(B) The minimum license fee under this section is the same as provided in Section 12-20-50(A). When a combined return is filed, the minimum license fee applies to each corporation in the combined group.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-105. Tax credits.

(A) Any company subject to a license tax under Section 12-20-100 may claim a credit against its license tax liability for amounts paid in cash to provide infrastructure for an eligible project.

(B)(1) To be considered an eligible project for purposes of this section, the project must qualify for income tax credits under Chapter 6, Title 12, withholding tax credit under Chapter 10, Title 12, income tax credits under Chapter 14, Title 12, or fees in lieu of property taxes under either Chapter 12, Title 4, Chapter 29, Title 4, or Chapter 44, Title 12.

(2) If a project is located in an office, business, commercial, or industrial park, or combination of these, and is used exclusively for economic development and is owned or constructed by a county, political subdivision, or agency of this State when the qualifying improvements are paid for, the project does not have to meet the qualifications of item (1) to be considered an eligible project. As provided in subsection (C)(4), the county or political subdivision may sell all or a portion of the business or industrial park.

(3) In a county in which at least five million dollars in state accommodations tax imposed pursuant to Section 12-36-920 has been collected in at least one fiscal year, a county or municipality-owned multiuse sports and recreational complex is considered an 'eligible project' promoting economic development for all purposes of the credit allowed pursuant to this section.

(C) For the purpose of this section, "infrastructure" means improvements for water, wastewater, hydrogen fuel, sewer, gas, steam, electric energy, and communication services made to a building or land that are considered necessary, suitable, or useful to an eligible project. These improvements include, but are not limited to:

(1) improvements to both public or private water and sewer systems;

(2) improvements to both public or private electric, natural gas, and telecommunications systems including, but not limited to, ones owned or leased by an electric cooperative, electric utility, or electric supplier, as defined in Chapter 27, Title 58;

(3) fixed transportation facilities including highway, road, rail, water, and air;

(4) for a qualifying project under subsection (B)(2), infrastructure improvements include shell buildings, incubator buildings whose ownership is retained by the county, political subdivision, or agency of the State and the purchase of land for an office, business, commercial, or industrial park, or combination of these, used exclusively for economic development which is owned or constructed by a county, political subdivision, or agency of this State. The county, political subdivision, or agency may sell the shell building or all or a portion of the park at any time after the company has paid in cash to provide the infrastructure for an eligible project;

(5) for a qualifying project pursuant to subsection (B)(2), infrastructure improvements also include due diligence expenditures relating to environmental conditions made by a county or political subdivision after it has acquired contractual rights to an industrial park. Due diligence expenditures include such items as Phase I and II studies and environmental or archeological studies required by state or federal statutes or guidelines or similar lender requirements. Contractual rights include options to purchase real property or other similar contractual rights acquired before the county or political subdivision files a deed to the property with the Register of Mesne Conveyances; and

(6) for a qualifying project pursuant to subsection (B)(2), site preparation costs include, but are not limited to:

(a) clearing, grubbing, grading, and stormwater retention; and

(b) refurbishment of buildings that are owned or controlled by a county or municipality and are used exclusively for economic development purposes.

(D) A company is not allowed the credit provided by this section for actual expenses it incurs in the construction and operation of any building or infrastructure it owns, leases, manages, or operates.

(E) The maximum aggregate credit that may be claimed in any tax year by a single company is four hundred thousand dollars.

(F) The credits allowed by this section may not reduce the license tax liability of the company below zero. If the applicable credit originally earned during a taxable year exceeds the liability and is otherwise allowable under subsection (D), the amount of the excess may be carried forward to the next taxable year.

(G) For South Carolina income tax and license purposes, a company that claims the credit allowed by this section is ineligible to claim the credit allowed by Section 12-6-3420.

(H) By March first of each year, the Department of Revenue shall issue a report to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and the Secretary of the Department of Commerce outlining the history of the credit allowed pursuant to this section. The report shall include the amount of credit allowed pursuant to this section and the types of infrastructure provided to eligible projects.

(I) For the purposes of this section, for a qualifying project pursuant to subsection (B)(3), infrastructure includes all applicable provisions of subsection (C) applying to the development and construction of the sports and recreational complex and further includes costs of land acquisition and preparation, construction of facilities and venues in the complex, improvements and upgrades to existing facilities and venues, and any other capital costs incurred in the acquisition, construction, and operation of the complex.

HISTORY: 1996 Act No. 231, Section 4A; 1997 Act No. 151, Section 9; 1999 Act No. 93, Section 15; 2003 Act No. 69, Section 3.QQ, eff June 18, 2003; 2005 Act No. 145, Section 22.A, eff June 7, 2005; 2007 Act No. 110, Section 59.A, eff June 21, 2007, applicable for tax years beginning after 2003; 2007 Act No. 116, Section 6, eff June 28, 2007, applicable for tax years beginning after 2003; 2008 Act No. 313, Section 2.I.2, eff June 12, 2008; 2010 Act No. 290, Section 18, eff January 1, 2011; 2012 Act No. 187, Section 2, eff June 7, 2012; 2014 Act No. 279 (H.3644), Sections 3.A, 3.B, eff June 10, 2014.

Editor's Note

2014 Act No. 279, Section 3.C, provides as follows:

"C. This section takes effect upon approval by the Governor and applies for contributions made for a multiuse sports and recreational complex placed in service after 2011."

Effect of Amendment

2014 Act No. 279, Section 3.A, 3.B, inserted subsections (B)(3) and (I), relating to additional eligible project.



Section 12-20-110. Chapter provisions inapplicable to certain organizations, companies and associations.

The provisions of this chapter do not apply to any:

(1) nonprofit corporation organized pursuant to Chapter 31, Title 33 and exempt from income taxes pursuant to Section 501 of the Internal Revenue Code of 1986;

(2) volunteer fire department and rescue squad;

(3) cooperative organized pursuant to Title 33;

(4) bank, building and loan association, or credit union doing a strictly mutual business;

(5) insurance company or association including a fraternal, beneficial, or mutual protection insurance company;

(6) foreign corporation whose entire income is excluded from gross income for federal income tax purposes due to a treaty obligation of the United States; or

(7) homeowners' association within the meaning of Internal Revenue Code Section 528(c)(1).

(8) community development entity certified by the United States Department of the Treasury through the Community Development Financial Institution Fund as a company established to distribute allocations received as a part of the New Market Tax Credit Program.

HISTORY: 1995 Act No. 76, Section 3; 2001 Act No. 89, Section 20, eff July 20, 2001; 2006 Act No. 384, Section 10, eff June 14, 2006.



Section 12-20-120. Annual report to be signed by person authorized to make report.

The annual report required by this chapter must be signed by a person duly authorized to make the report.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-130. Forms for reports; effect of failure to receive or secure form.

The department shall prepare blank forms for the initial annual report. For subsequent reports the department shall combine the corporate income tax return and the annual report into one form. Failure to receive or secure the form does not relieve a taxpayer from the obligation of making the return or report at the time required.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-140. Department's receipt constitutes certificate of compliance and license.

The department's receipt showing the payment of the annual fees prescribed by this chapter constitutes a certificate of compliance with the provisions of this chapter and licenses the corporation for the taxable year of the corporation for which the annual report is filed.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-150. Department to administer provisions of chapter; rules and regulations.

The department may promulgate regulations necessary to enforce and administer the provisions of this chapter. These regulations have the force of law.

HISTORY: 1995 Act No. 76, Section 3; 2003 Act No. 69, Section 3.H, eff June 18, 2003.



Section 12-20-160. Corporate license fee deemed to be tax.

For purposes of this chapter and for purposes of administrative and enforcement provisions of this title, the corporate license fee is deemed to be a tax.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-170. Amounts collected under chapter to be deposited to credit of State Treasurer.

All amounts collected by the department under this chapter must be deposited to the credit of the State Treasurer.

HISTORY: 1995 Act No. 76, Section 3.



Section 12-20-175. Reduction of license fees due to tax credits.

License fees may be reduced by credits provided in Section 12-6-3410 or Section 12-6-3480, or both of them.

HISTORY: 1998 Act No. 432, Section 8.






CHAPTER 21 - STAMP AND BUSINESS LICENSE TAX

Section 12-21-10. Administration of chapter; rules and regulations; county officers shall assist.

The department shall administer and enforce the taxes imposed by this chapter and shall prescribe rules and regulations pertinent to such enforcement. County treasurers and other county officers designated by the department shall assist in such administration by distributing regulations, giving information, selling stamps, reporting violations and in other ways not inconsistent with their respective offices to the extent and in the manner required by regulations of the department.

HISTORY: 1962 Code Section 65-651; 1952 Code Section 65-651; 1942 Code Sections 2526, 2529, 2531, 2546; 1932 Code Sections 2526, 2529, 2531, 2546; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1354; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1947 (45) 106.



Section 12-21-20. Preparation and distribution of stamps.

The department shall cause to be prepared and distributed for the payment of the taxes prescribed in this chapter stamps suitable for denoting the tax on the documents or articles enumerated in this chapter.

HISTORY: 1962 Code Section 65-652; 1952 Code Section 65-652; 1942 Code Sections 2525, 2528, 2532; 1932 Code Sections 2525, 2528, 2532; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319, 1378; 1933 (38) 245, 923; 1937 (40) 539.



Section 12-21-30. Sale of stamps.

The department may engage any person to sell tax stamps and shall allow as compensation for receiving, selling and accounting for such stamps three per cent of the sale price thereof.

HISTORY: 1962 Code Section 65-653; 1952 Code Section 65-653; 1942 Code Sections 2528, 2532; 1932 Code Sections 2528, 2532; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1933 (38) 245, 293; 1937 (40) 539.



Section 12-21-40. Affixing of stamps.

Stamps shall be affixed in such manner that their removal will require continued application of steam or water. But the department may prescribe such other method for the affixing of such stamps in substitution for or in addition to the method provided in this section as it may deem expedient.

HISTORY: 1962 Code Section 65-654; 1952 Code Section 65-654; 1942 Code Sections 2523, 2525, 2528, 2531, 2534; 1932 Code Sections 2523, 2525, 2528, 2531, 2534; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1358; 1932 (37) 1319, 1378, 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1937 (40) 539; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-50. Use of business license meter impressions.

The use of business license meter impressions, in lieu of revenue stamps, on cigarettes or other commodities required by law to carry State revenue stamps, may be permitted, in the discretion of the department.

HISTORY: 1962 Code Section 65-654.1; 1954 (48) 1566.



Section 12-21-60. Cancellation of stamps.

Whenever an adhesive stamp is used for denoting any tax imposed by this chapter on documents, except as otherwise provided, the person using or affixing such stamp shall write, stamp or cause to be written or stamped thereon the initials of his name and the date upon which the stamp is attached or used, so that it may not again be used. But the department may prescribe such other method for the cancellation of such stamps as it may deem expedient.

HISTORY: 1962 Code Section 65-655; 1952 Code Section 65-655; 1942 Code Section 2523; 1932 Code Section 2523; 1928 (35) 1089.



Section 12-21-70. Fee for issuing duplicate license.

Whenever any license required under the provisions of this chapter is lost or misplaced or for any reason the issuance of a duplicate license is necessitated, the person to whom such duplicate license is issued shall pay a fee of one dollar for the issuance of such duplicate to the department. The fee shall be turned in to the State Treasurer as other funds collected by the department.

HISTORY: 1962 Code Section 65-656; 1952 Code Section 65-656; 1942 Code Section 2552; 1932 Code Section 2552; 1928 (35) 1089.



Section 12-21-80. Payment of tax by temporary, transient or itinerant businesses; penalties.

In the case of any person engaging in a temporary, transient or itinerant business which is taxable under the provisions of this chapter, the entire tax shall be paid upon demand by the department or any duly authorized agent thereof, and in case the tax is not paid upon demand all penalties provided for by this chapter shall immediately apply.

HISTORY: 1962 Code Section 65-657; 1952 Code Section 65-657; 1942 Code Sections 2542, 2545; 1932 Code Sections 2542,2545; 1928 (35) 1089.



Section 12-21-90. Refunds when goods have been shipped out of State; affidavit and acknowledgment.

In case any goods, wares or merchandise upon which business or soft drinks license stamps or soft drinks license crowns have been placed or have been sold and shipped to a regular dealer in such articles in another state, the seller in this State shall be entitled to a refund of the actual amount of the tax paid upon condition that the seller in this State shall make affidavit that the goods were so sold and shipped and that he shall furnish from the purchaser a written acknowledgment that he has received such goods and the amount of stamps or crowns thereon, together with the name and address of the purchaser. Upon receipt of such affidavit and acknowledgment the department shall issue to the seller in this State its warrant or order upon the State Treasurer for the amount thereof, which warrant or order shall be paid by the State Treasurer or, in the case of soft drink license stamps or crowns, such stamps or crowns of sufficient value to cover the refund.

HISTORY: 1962 Code Section 65-658; 1952 Code Section 65-658; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-100. Exemption of certain articles sold to United States for military use or resale to military personnel; sale to ships engaged in foreign or coastwise shipping.

Beer, wine, soft drinks or any goods, wares and merchandise subject to tax under the provisions of this chapter shall be exempt from such tax when sold to the United States Government or United States Government instrumentality for Army, Navy, Marine or Air Force purposes and delivered to a place lawfully ceded to the United States, or delivered to a ship belonging to the United States Navy for distribution and sale to members of the military establishment only, or when sold and delivered to ships regularly engaged in foreign or coastwise shipping between points in this State and points outside the State. Any goods, the sale of which is exempt by this section, may be stored and delivered without payment of the tax imposed by this chapter if stored and delivered in accordance with regulations to be promulgated by the South Carolina Department of Revenue.

HISTORY: 1962 Code Section 65-659; 1952 Code Section 65-659; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539; 1966 (54) 2591; 1993 Act No. 181, Section 130.



Section 12-21-110. Refunds when goods have been damaged.

The department may promulgate rules and regulations providing for the refund to dealers of the cost of stamps affixed to goods which by reason of damage become unfit for sale and are destroyed by the dealer or returned to the manufacturer or, in the case of the soft drink tax, in the event of any other legitimate loss that may occur upon proof of such loss to manufacturers.

HISTORY: 1962 Code Section 65-661; 1952 Code Section 65-661; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-120. Rules and regulations as to refunds.

The department may promulgate rules and regulations to prevent any abuse of the provisions contained in this chapter providing for refunds.

HISTORY: 1962 Code Section 65-662; 1952 Code Section 65-662; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-130. Revolving fund; use for purchase of crowns and admission tickets.

In the business license tax division of the department there is established a revolving fund in the sum of fifty thousand dollars for the purchase of crowns and admission tickets and all payments from such fund shall be refunded as the fund is depleted out of revenues collected from the sale of crowns or tickets.

HISTORY: 1962 Code Section 65-663; 1952 Code Section 65-663; 1942 Code Section 2551; 1932 Code Section 2551; 1928 (35) 1089.



Section 12-21-140. Payment of taxes; disposition of taxes collected; remittance sheets.

All persons taxable under the provisions of this chapter shall pay such taxes to the department. The department shall remit to the State Treasurer all moneys collected under the provisions of this chapter and all such remittances shall be accompanied by a typewritten statement, showing the sources from which the taxes were derived. The department shall furnish the Comptroller General with a true copy of all remittance sheets which the department is required by this chapter to send to the State Treasurer.

HISTORY: 1962 Code Section 65-664; 1952 Code Section 65-664; 1942 Code Section 2550; 1932 Code Section 2550; 1928 (35) 1089; 1930 (36) 1361.



Section 12-21-150. Taxes imposed by chapter shall be in addition to other taxes.

The license tax or taxes imposed by this chapter shall, except as otherwise expressly provided, be in addition to all other licenses and taxes levied by law, as a condition precedent to engaging in any business or doing any act taxable under this chapter.

HISTORY: 1962 Code Section 65-665; 1952 Code Section 65-665; 1942 Code Section 2547; 1932 Code Section 2547; 1928 (35) 1089.



Section 12-21-170. "Retail or selling price" defined.

Whenever the retail or selling price is referred to in this chapter as the basis for computing a tax, it is intended to mean the ordinary, customary or usual price paid by the consumer.

HISTORY: 1962 Code Section 65-667; 1952 Code Section 65-667; 1942 Code Section 2534; 1932 Code Section 2534; 1928 (35) 1089; 1930 (36) 1358.



Section 12-21-180. Revival of former law.

Should any part of this chapter be declared unconstitutional or void for any reason by any court of competent jurisdiction, the appropriate provisions of Act No. 73, approved April 22, 1927, applicable to the same subject matter, if any, shall be of full force and effect and unrepealed and unaffected by the terms of this chapter.

HISTORY: 1962 Code Section 65-669; 1952 Code Section 65-669; 1942 Code Section 2553; 1932 Code Section 2554; 1928 (35) 1089.



Section 12-21-610. Imposition of tax.

Every person doing business within the State and engaging in the business of selling such articles or commodities as are named in this article shall, for the privilege of carrying on such business, and every person, firm, corporation, club or association within the State importing, receiving or acquiring from without the State or from any other source any such articles for use or consumption within the State shall for the privilege of so doing be subject to the payment of a license tax which shall be measured by and graduated in accordance with the volume of sales or acquisitions of such person within the State.

HISTORY: 1962 Code Section 65-701; 1952 Code Section 65-701; 1942 Code Sections 2527, 2555-2; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 1761, 2925.



Section 12-21-620. Tax rates on products containing tobacco; "cigarette" defined.

(A) There shall be levied, assessed, collected, and paid in respect to the articles containing tobacco enumerated in this section the following amounts:

(1) upon all cigarettes made of tobacco or any substitute for tobacco, three and one-half mills on each cigarette;

(2) upon all tobacco products, as defined in Section 12-21-800, five percent of the manufacturer's price.

Manufacturer's price as used in this section is the established price at which a manufacturer sells to a wholesaler.

(B) As used in this section, "cigarette" means:

(1) any roll for smoking containing tobacco or any substitute for tobacco wrapped in paper or in any substance other than a tobacco leaf; or

(2) any roll for smoking containing tobacco or any substitute for tobacco, wrapped in any substance, weighing three pounds per thousand or less, however labeled or named, which because of its appearance, size, type of tobacco used in the filler, or its packaging, pricing, marketing, or labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (1) of this subsection.

HISTORY: 1962 Code Section 65-702; 1952 Code Section 65-702; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1942 (42) 1690; 1950 (46) 2549; 1953 (48) 74; 1960 (51) 1779; 1962 (52) 2168; 1968 (55) 3094; 1969 (56) 444; 1977 Act No. 219, Pt II, Section 28; 1996 Act No. 239, Section 2; 2010 Act No. 170, Section 2, eff May 13, 2010.



Section 12-21-625. Cigarette surtax; imposition; crediting of revenues; definition of "cigarette".

(A) Effective July 1, 2010, there is imposed a surtax on cigarettes subject to the tax imposed pursuant to Section 12-21-620(1) in an amount equal to two and one-half cents on each cigarette.

(B) Notwithstanding another provision of law providing for the crediting of the revenues of license or other taxes, the revenue of the surtax imposed pursuant to this section must be credited as follows:

(1) five million dollars annually to the Medical University of South Carolina Hollings Cancer Center to be used for tobacco-related cancer research;

(2) five million dollars annually to the Smoking Prevention and Cessation Trust Fund created pursuant to Section 11-11-230(A);

(3) the remaining annual revenue shall be deposited in the South Carolina Medicaid Reserve Fund created pursuant to Section 11-11-230(B).

(C) For all purposes of reporting, payment, collection, and enforcement, the surtax imposed by this section is deemed to be imposed pursuant to Section 12-21-620.

(D) For purposes of this section, "cigarette" means:

(1) any roll for smoking containing tobacco or any substitute for tobacco wrapped in paper or in any substance other than a tobacco leaf; or

(2) any roll for smoking containing tobacco or any substitute for tobacco, wrapped in any substance, weighing three pounds per thousand or less, however labeled or named, which because of its appearance, size, type of tobacco used in the filler, or its packaging, pricing, marketing, or labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (1).

HISTORY: 2010 Act No. 170, Section 1, eff May 13, 2010.



Section 12-21-650. What is deemed sale or retail "price"; articles given as prizes.

Whenever in this article:

(1) reference is made to manufactured tobacco products manufactured or imported to sell at a certain price, as the basis for computing the tax, it is intended to mean the ordinary, customary or usual price paid by the consumer for each individual cigar, package of cigarettes, package of smoking tobacco or other tobacco product;

(2) the retail or selling price is referred to as the basis for computing the amount of stamps required on any article, it is intended to mean the ordinary, customary or usual price paid by the consumer for each article less the amount of tax added thereto; and

(3) when any articles or commodities subject to tax under this article are given as prizes on punchboards, shooting galleries and under similar circumstances the tax shall be based on the ordinary selling price of such articles.

HISTORY: 1962 Code Section 65-705; 1952 Code Section 65-705; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1964 (53) 1880.



Section 12-21-660. Licenses required for engaging in tobacco business.

Every person engaged in the business of purchasing, selling or distributing cigars, cheroots, stogies, cigarettes, snuff or smoking or chewing tobacco at wholesale or through vending machines within the State and all cigarette, cigar and tobacco product manufacturers' sales representatives who conduct business in this State shall file with the Department of Revenue an application for a license permitting him to engage in such business. When such business is conducted at two or more separate places, a separate license for each place of business shall be required. A person whose business is conducted through vending machines needs to obtain only one license but shall maintain an up-to-date list of the location of each vending machine operated under this license and each manufacturer's sales representative needs to obtain only one license. The provisions of this section shall not apply to persons who own and stock vending machines for use on their own premises.

Nothing in this section shall be construed as requiring a license for the privilege of buying, selling or distributing leaf tobacco nor shall this section apply to churches, schools or charitable organizations operating booths at state, county, or community fairs or to school or church entertainments.

HISTORY: 1962 Code Section 65-706; 1952 Code Section 65-706; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1967 (55) 555; 1977 Act No. 31; 1993 Act No. 181, Section 133.



Section 12-21-670. Application for license; issuance of permanent license; display of license.

The application must be filed on a blank to be furnished by the department for that purpose and shall contain a statement including the name of the individual, partnership, (and in the case of each individual partner) or corporation, the post-office address and the nature of the business. Upon receipt of an application for a license to engage in any business as set forth in Section 12-21-660, the department shall issue to the applicant a permanent license permitting the purchase, sale, and distribution of the articles designated therein. The license must be displayed at all times in some conspicuous place at or in the place of business where it may be easily seen by the public. The license provided for in this section must be obtained before engaging in the business in this State and is only valid for the person in whose name it is issued and only for the transaction of business at the place designated in the license.

HISTORY: 1962 Code Section 65-707; 1952 Code Section 65-707; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1967 (55) 555; 1986 Act No. 306, Section 1.



Section 12-21-680. Reclassification as between wholesale and retail business.

The department may reclassify a person as a wholesaler or retailer as may be just and proper according to the business done.

HISTORY: 1962 Code Section 65-708; 1952 Code Section 65-708; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-690. Licenses shall not be transferable; operation of business pending granting of license.

No license issued permitting the sale and distribution of tobacco products shall be transferable and any license issued to any person who shall afterwards retire from business shall be null and void. But anyone may be allowed to operate for ten days after purchase of stock in bulk, pending granting of a license upon application made promptly upon such purchase.

HISTORY: 1962 Code Section 65-709; 1952 Code Section 65-709; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-735. Payment of license tax on cigarettes by reporting method rather than by tax stamps.

Section effective until January 1, 2019. See, also, Section 12-21-735 effective January 1, 2019.

Each person or distributor of cigarettes taxable under this article, first receiving untaxed cigarettes for sale or distribution in this State, is subject to the tax imposed in Section 12-21-620. Each distributor required to pay the tax shall make a report to the department, in the form the department prescribes, of all cigarettes sold or disposed of in this State, and pay taxes due thereon not later than the twentieth day of the month next succeeding the month of the sale or disposition. However, any person or distributor making shipments of cigarettes to retail locations in and out of this State shall apply to the department for a license which enables them to purchase cigarettes free of tax, and report and pay tax as provided in this section on sales of cigarettes sold to locations in this State.

The department shall require bonds or statements of financial stability satisfactory to the department to cover possible losses resulting from failure to remit taxes due. When the return required by this section is timely filed and the taxes shown to be due are paid by the date specified in this section, the person or distributor may deduct three and one-half percent of the tax due.

(I) The department may promulgate regulations necessary to enforce this section.

HISTORY: 1995 Act No. 114, Section 1; 1996 Act No. 239, Section 3; 2016 Act No. 145 (H.4151), Section 1, eff March 14, 2016.



Section 12-21-735. Stamp tax on cigarettes.

Section effective January 1, 2019. See, also, Section 12-21-735 effective until January 1, 2019.

(A) Each person or distributor of cigarettes taxable under this article, first receiving untaxed cigarettes for sale or distribution in this State, is subject to the tax imposed in Section 12-21-620. The taxes imposed on cigarettes pursuant to this chapter must be paid by affixing stamps in the manner and at the time provided in this section. Except as otherwise provided in this section, stamps must be affixed to each individual package of cigarettes by distributors before being sold, distributed, or shipped to another person. A distributor may affix stamps only to packages of cigarettes obtained directly from a manufacturer or importer with a valid permit issued pursuant to 26 U.S.C. Section 5713. If cigarettes are manufactured in this State and sold directly to consumers in this State by a manufacturer or importer, the cigarette packages must be stamped by a licensed distributor before being sold.

(B) Only manufacturers or importers with a valid permit issued pursuant to 26 U.S.C. Section 5713, or licensed distributors, may receive or possess unstamped packages of cigarettes. Only a manufacturer or importer with a valid permit issued pursuant to 26 U.S.C. Section 5713 may ship or otherwise cause to be delivered unstamped packages of cigarettes in, into, or from this State, except that a licensed distributor may transfer, transport, or cause to be transported unstamped cigarettes from a facility owned by the distributor to another facility, wherever located, owned by the distributor.

(C) A qualified distributor licensed pursuant to this chapter may sell cigarettes without South Carolina stamps affixed to the package, provided that:

(1) the cigarettes are set forth in separate stock for sale to a licensed distributor of cigarettes in another state;

(2) if the cigarettes are not in the possession of a qualified distributor licensed pursuant to this chapter, the cigarettes must be in the possession of a person having immediate evidence of a license in business as a distributor of cigarettes in the another state, and the cigarettes must be purchased for the purpose of resale in the other state;

(3) the cigarettes, at the time of sale by the distributor, properly are stamped with revenue stamps authorized and issued by another state for use on the cigarettes, if the other state requires revenue stamps, or any applicable tax imposed on the cigarettes by the other state has been paid if the law of the other state permits the sale of the cigarettes to consumers in a package not bearing a stamp; and

(4) at all times there is accompanying the cigarettes an invoice, indicating the purchase date, the name, address, and telephone number of the seller, and the name, address, and telephone number of the purchaser. A distributor shall have on file a record of each sale, the original purchase order, a copy of the invoice, and a signed receipt from the purchaser showing that the purchase was made exclusively for resale in another state.

(D) Cigarettes may be sold by qualified distributors without revenue stamps affixed to the package when exempted from tax by Section 12-21-100. A distributor that receives or possesses cigarettes intended for sale or distribution into or within this State which are exempt from the taxes imposed pursuant to this chapter shall affix stamps that indicate the package of cigarettes is exempt from tax.

(E) The department shall prescribe, prepare, and furnish stamps of denominations and quantities as necessary for the payment of the tax imposed by this chapter. The department also shall cause to be prepared and distributed to licensed distributors stamps that indicate that a package of cigarettes is exempt from the taxes imposed pursuant to this chapter.

(1) The stamps must be of a type that when affixed on each individual package the stamps cannot be removed without being mutilated or destroyed.

(2) The department, by rules and regulations, shall designate the type of stamps to be applied.

(3) The stamps must be sold only in amounts of thirty thousand or multiples of thirty thousand.

(4) In addition to stamps, the department, by rules and regulations, may authorize licensed distributors to use other devices which imprint distinctive indicia evidencing the payment of the tax upon each individual package. The machines must be constructed in a manner as accurately records or meters the number of impressions or tax stamps made. The tax meter machines or other devices must be kept available at all reasonable times for inspection by the department.

(5) The department, by rules and regulations, may authorize a process allowing for a credit for damaged tax stamps, for product returned as unsellable, and for product unrecoverable as a result of bad debt.

(6) A distributor is allowed a tax credit for the purchase of one stamping machine and equipment acquired by the distributor within one year of implementation by the department. The credit may be claimed beginning in the first calendar month following the purchase of the machine and equipment and continuing for the immediately succeeding seventeen months. The amount of the credit equals the direct costs actually incurred by the distributor to acquire the stamping machine and equipment, as determined by the department, divided by eighteen, with the maximum cumulative credit equaling one hundred seventy-five thousand dollars. The direct costs must exclude costs for shipping, installation, or for ongoing maintenance related to the machine. Any tax credit must be applied only to the tax remitted pursuant to this chapter. The department may promulgate regulations necessary to implement the provisions of this credit.

(7) The department, by rules and regulations, may authorize the sale of stamps to a distributor on thirty-day credit periods. Those persons authorized to pay tax by such means are required to execute a bond with a solvent surety company qualified to do business in this State, in an amount of one hundred ten percent of the distributor's estimated tax liability for thirty days, but not less than two thousand dollars, and conditioned upon the distributor paying all taxes due the State arising from this section. This form of payment is in lieu of cash or its equivalent. Payment for each month's liability is due on or before the twentieth day of each month, including Sundays and holidays. At the discretion of the department, default in the bonding and payment provisions by any distributor may result in the revocation of the distributor's privilege to purchase stamps.

(F) All stamps prescribed by the department must be designed and furnished in a fashion that permits identification of the distributor that affixed the stamp to the particular package of cigarettes by means of a serial number or other mark on the stamp. A stamp on a package of cigarettes must note whether the taxes prescribed in this chapter were paid or whether the package of cigarettes was exempt from the taxes.

(G) Stamps only may be affixed to packages of cigarettes that are listed on the South Carolina Tobacco Directory published by the Office of the Attorney General pursuant to Section 11-48-30.

(H) The department may appoint manufacturers and distributors of cigarettes, in or out of this State, as agents to buy or affix stamps to be used in paying the tax imposed by this chapter, but the agent at all times has the right to appoint a person in his employ who is to affix the stamps to any cigarette under the agent's control.

(1) When the department sells and delivers to an agent, the agent is entitled to receive as compensation for his services and expenses as an agent in affixing and accounting for the taxes represented by the stamps and to retain out of the money to be paid by the agent for the stamps a discount of four and twenty-five one hundredths percent of the face value of the stamps.

(2) The department, by rules and regulations, shall provide a method of purchasing stamps.

(I) The department may promulgate regulations necessary to enforce this section.

(J) For the limited purpose of recovering the costs incurred by the department associated with the installation and operation of the cigarette stamp program, annually the department may retain up to four hundred thousand dollars of tax revenue generated pursuant to Section 12-21-620(A)(1), not to exceed actual costs. By March fifteenth of each year, the department must report to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee the costs incurred by the department associated with the operation of the cigarette tax stamp program.

HISTORY: 1995 Act No. 114, Section 1; 1996 Act No. 239, Section 3; 2016 Act No. 145 (H.4151), Section 1, eff March 14, 2016 and January 1, 2019.

Editor's Note

2016 Act No. 145, Section 2, provides as follows:

"SECTION 2. This act takes effect on January 1, 2019, except that Section 12-21-735(I) takes effect upon approval by the Governor."

Effect of Amendment

2016 Act No. 145, Section 1, effective March, 14, 2016, inserted (I).

2016 Act No. 145, Section 1, effective January 1, 2019, rewrote the section.



Section 12-21-750. Certain retail dealers shall furnish duplicate invoices; violations.

All retail dealers in manufactured tobacco products, shells, cartridges or playing cards purchasing or receiving such commodities from without the State, whether they shall have been ordered through a wholesaler or jobber in this State, by drop shipment or otherwise, shall, within five days after receipt of them, mail a duplicate invoice of all such purchases or receipts to the department. Failure to furnish duplicate invoices as required shall be a misdemeanor and, upon conviction, be punishable by a fine of not more than one hundred dollars for each offense or imprisonment for a period not exceeding thirty days.

HISTORY: 1962 Code Section 65-718; 1952 Code Section 65-718; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-760. Intent of article: stamps shall not be required on resale.

It is the intent of this article to require all manufacturers within this State, wholesale dealers, jobbers, distributors and retail dealers to affix the stamps provided for in this article to taxable commodities, but when the stamps have been affixed as required in this article no further or other stamp shall be required under the provisions of this chapter regardless of how often such articles may be sold or resold within this State.

HISTORY: 1962 Code Section 65-719; 1952 Code Section 65-719; 1942 Code Sections 2527, 2555-2; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 1761, 2925.



Section 12-21-770. Distributor's liability to pay tax.

Every person, firm, corporation, club or association who sells, stores or receives for the purpose of distribution to any person, firm, corporation, club or association any shotgun or other shells, cartridges, manufactured tobacco products or playing cards otherwise taxable under the provisions of this chapter shall pay the tax at the rates provided in this article for the sale of such articles.

HISTORY: 1962 Code Section 65-720; 1952 Code Section 65-720; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-780. Returns shall be filed by distributors; payment of tax on tobacco products; discount.

Every distributor, on or before the twentieth day of each month, shall file with the South Carolina Department of Revenue a return on forms to be prescribed and furnished by the department showing the quantity and wholesale price of all tobacco products transported or caused to be transported into the State by him or manufactured or fabricated in the State for sale in this State. Every distributor authorized by the department to make returns and pay the tax on tobacco products sold, shipped, or delivered by him to any person in the State shall file a return showing the quantity and wholesale price of all products so sold, shipped, or delivered during the preceding calendar month. These returns must contain such further information as the department may require. Every distributor shall pay to the department with the filing of the return the tax on tobacco products for the month imposed under this article. When the distributor or dealer files the return and pays the tax within the time specified in this section, he may deduct therefrom three and one-half percent of the tax due.

HISTORY: 1962 Code Section 65-724; 1968 (55) 2855; 1993 Act No. 181, Section 134; 1995 Act No. 61, Section 2; 1996 Act No. 239, Section 4.



Section 12-21-785. Returns.

Notwithstanding the provisions of Sections 12-21-735 and 12-21-780, the department may require returns and payments of this tax for other than monthly periods.

HISTORY: 1996 Act No. 239, Section 1.



Section 12-21-800. "Tobacco products" defined.

As used in Sections 12-21-620 and 12-21-780, "tobacco products" means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut, and other chewing tobacco, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco, and other kinds and forms of tobacco, prepared in a manner to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing or smoking, but does not include cigarettes.

HISTORY: 1962 Code Section 65-722; 1968 (55) 2855; 1996 Act No. 239, Section 5.



Section 12-21-810. "Distributor" defined.

As used in Section 12-21-780, "distributor" means:

(A) Any person engaged in the business of selling tobacco products in this State who brings or causes to be brought into this State from without the State any tobacco products for sale;

(B) Any person who makes, manufacturers, or fabricates tobacco products in this State for sale in this State;

(C) Any person engaged in the business of selling tobacco products without this State who ships or transports tobacco products to retailers in this State to be sold by those retailers.

HISTORY: 1962 Code Section 65-723; 1968 (55) 2855.



Section 12-21-820. Tax on cigarettes and tobacco products; boundary clarification.

(A) If the location of a retailer that sells cigarettes and tobacco products changes from South Carolina to North Carolina as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, and the retailer has South Carolina tax-paid cigarettes and tobacco products in inventory on the date of the boundary change, then the retailer is entitled to a refund of South Carolina cigarette and tobacco taxes paid on those cigarette and tobacco products if North Carolina imposes a tax on those cigarette and tobacco products. This refund may be issued to the retailer notwithstanding that the South Carolina tax was paid by the wholesaler from whom the retailer purchased the cigarettes and tobacco products. The retailer must provide proof that the North Carolina cigarette taxes were paid on the same cigarettes and tobacco that was previously taxed by South Carolina.

(B) If North Carolina does not impose a tax on the cigarette and tobacco products in inventory as a result of the boundary clarification, South Carolina shall refund the South Carolina cigarette and tobacco taxes to the extent the South Carolina tax exceeds the North Carolina tax. The refund amount is calculated based on the inventory information required by North Carolina as a result of the boundary clarification.

(C) Any wholesaler who sold South Carolina tax-paid cigarettes to a retail business is not entitled to a refund of these taxes because of a change in the retailer's location from South Carolina to North Carolina as a result of the boundary clarification.

HISTORY: 2016 Act No. 270 (S.667), Section 8, eff January 1, 2017.



Section 12-21-1010. Definitions.

When used in this article the following words and terms shall have the following meanings:

(1) The word "wholesaler" means any person who makes the first sale within this State or who sells or distributes any quantity of beer or wine to any other person for resale, but the term shall not include any person who produces wine in the State from fruits grown within the State by or for the manufacturer;

(2) The word "retailer" means any person who sells or distributes any quantity of beer or wine to a consumer;

(3) The word "beer" has the meanings provided pursuant to Section 61-4-10(1) and (2);

(4) The word "wine" means all wines containing not more than twenty-one per cent of alcohol by volume; and

(5) (Reserved);

(6) The word "producer" means a brewery or winery or a manufacturer or bottler or an importer into the United States of beer or wine, or both.

HISTORY: 1962 Code Section 65-731; 1952 Code Section 65-731; 1942 Code Section 2557-9; 1935 (39) 263; 1939 (41) 302; 1946 (44) 1463; 1948 (45) 2091; 1949 (46) 645; 1951 (47) 546; 1969 (56) 767; 1980 Act No. 519, Part II, Section 15A; 2003 Act No. 70, Section 2, eff June 25, 2003; 2010 Act No. 228, Section 1, eff June 7, 2010.

Editor's Note

2010 Act No. 228, Section 2, provides:

"Upon approval by the Governor, the revised definition of 'beer' in Section 12-21-1010(3) of the 1976 Code, as amended by this act, applies retroactively to May 2, 2007."



Section 12-21-1020. Tax on beer and wine in containers of one gallon or more.

There shall be levied and collected on all beer offered for sale in containers of one gallon or more in this State a license tax of six-tenths cent per ounce and on all wines offered for sale in this State a license tax of ninety cents per gallon or fractional quantity thereof.

HISTORY: 1962 Code Section 65-732; 1952 Code Section 65-732; 1942 Code Section 2557-2; 1935 (39) 1211; 1936 (39) 1780; 1938 (40) 1811; 1939 (41) 302; 1946 (44) 1463; 1951 (47) 546; 1955 (49) 329; 1968 (55) 2855; 1969 (56) 444.



Section 12-21-1030. Tax on sales of less than one gallon and in metric size containers.

If beer be offered for sale in bottles or cans, there shall be levied and collected a tax of six-tenths cents per ounce or fractional quantity thereof, and on wines offered for sale in quantities of less than one gallon there shall be levied and collected a tax of six cents for each eight ounces or fractional quantity thereof, and wine offered for sale in metric sizes a tax at the rate of twenty-five and thirty-five one hundredths cents per liter.

HISTORY: 1962 Code Section 65-733; 1952 Code Section 65-733; 1951 (47) 546; 1955 (49) 329; 1968 (55) 2855; 1969 (56) 444; 1975 (59) 625.



Section 12-21-1035. Tax on beer brewed at a brewpub.

(A) Beer brewed on a permitted premises pursuant to Article 17, Chapter 4, Title 61, must be taxed based on the number of gallons of beer produced on the permitted premises and must be taxed at the same rate of taxation for beer provided in Section 12-21-1020. The permittee shall maintain adequate records as determined by the department to ensure the collection of this tax.

(B) The taxes imposed by the provisions of this section, except as otherwise provided, are due and payable in monthly installments on or before the twentieth day of the month following the month in which the tax accrues.

(C) On or before the twentieth day of each month, a person on whom the taxes in this section are imposed shall file with the department, on a form designed by it, a true and correct statement showing the total gallons produced and any other information the department may require.

(D) At the time of making a monthly report, the person shall compute the taxes due and pay to the department the amount of taxes shown to be due. A return is considered to be timely filed if the return is mailed and has a postmark dated on or before the date the return is required by law to be filed.

HISTORY: 2001 Act No. 89, Section 53, eff July 20, 2001.



Section 12-21-1050. Payment of tax; penalty for nonpayment; extensions of time.

The tax prescribed in this article must be paid by requiring each wholesaler to make a report to the department, in the form the department prescribes, of all beer and wine sold or disposed of within this State by the wholesaler and to pay the tax due thereon not later than the twentieth of the month following the sale of beer or wine. Any wholesaler who fails to file the report or to pay the tax as prescribed in this section must pay a penalty of one quarter of one percent of the amount of the tax due and unpaid or unreported for each day the tax remains unpaid or unreported. The penalty must be assessed and collected by the department in the manner as other taxes are assessed and collected. The department may grant any wholesaler extensions of time for filing the reports and paying the taxes prescribed in this article and no penalties may be assessed or collected to the extent that the extensions of time are granted.

HISTORY: 1962 Code Section 65-734; 1952 Code Section 65-734; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1969 (56) 767; 1971 (57) 709; 1980 Act No. 422; 1983 Act No. 24, Section 3; 1992 Act No. 501, Part II, Section 34B.



Section 12-21-1060. Discount on tax paid when due.

Under the reporting method of tax payment on sales of beer and wine prescribed in Section 12-21-1050, the Department of Revenue shall allow a discount of two percent to the wholesaler on the amount of tax reported on each monthly report.

In no case shall any discount be allowed if the taxes are not paid in full or if either the report or the taxes are received by the department after the date due, or after the expiration of any extension granted by the department.

HISTORY: 1962 Code Section 65-735; 1952 Code Section 65-735; 1951 (47) 546; 1959 (51) 144; 1968 (55) 2855; 1969 (56) 767; 1993 Act No. 181, Section 136.



Section 12-21-1070. Tax on persons importing or receiving beer or wine on which tax has not been paid.

Every person, firm, corporation, club, or association, or any organization or individual within this State, importing, receiving, or acquiring from without the State or from any other sources whatever, beer or wine as defined in Section 12-21-1010 on which the tax imposed by this chapter has not been paid, for use or consumption within the State, shall be subject to the payment of a license tax at the same rates provided in Sections 12-21-1020 and 12-21-1030.

HISTORY: 1962 Code Section 65-735.1; 1955 (49) 329; 1967 (55) 248.



Section 12-21-1085. Taxes provided for in Article 7 in lieu of all other taxes on beer and wine; exceptions.

Except as provided in Section 12-21-1035 and Article 9, the taxes provided for in this article are in lieu of all other taxes and licenses on beer and wine of the State, the county, or the municipality, except the sales and use tax or the local hospitality tax, and include licenses for its delivery by the wholesaler.

HISTORY: 2005 Act No. 26, Section 1, eff March 23, 2005.



Section 12-21-1090. Rules and regulations; confiscation and sale.

The department may promulgate rules and regulations for the payment and collection of the taxes levied by this article. The administrative provisions of Section 12-21-2870, wherever applicable, are adopted for the administration and enforcement of the provisions of this article.

HISTORY: 1962 Code Section 65-737; 1952 Code Section 65-737; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1956 (49) 1841; 2005 Act No. 145, Section 23, eff June 7, 2005.



Section 12-21-1100. Authority to conduct examinations and inspections.

The department or any agent or representative designated by it for that purpose and all peace officers or police officers of the State may enter upon the premises of any person selling or offering for sale any beer, ale, porter, wine, or other similar malt or fermented beverage without a warrant and examine or cause to be examined any books, records, papers, memoranda or commodities and secure any other information directly or indirectly pertaining to the enforcement of this article.

HISTORY: 1962 Code Section 65-738; 1952 Code Section 65-738; 1942 Code Section 2557-4; 1933 (38) 287, 576; 1934 (38) 1439.



Section 12-21-1110. Payment of expenses.

The cost of stamps, supplies, and other expenses of the administration of this article shall be paid out of the proceeds derived from the collection of this tax upon warrants drawn by the Department of Revenue upon the State Treasurer.

HISTORY: 1962 Code Section 65-739; 1952 Code Section 65-739; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1993 Act No. 181, Section 137.



Section 12-21-1120. Disposition of taxes and license fees.

The beer and wine taxes and license fees provided for by this article must be paid to and collected by the department and deposited to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-740; 1952 Code Section 65-740; 1951 (47) 546; 1964 (53) 1918; 1968 (55) 2855; 1969 (56) 444; 1991 Act No. 171, Part II, Section 22D.



Section 12-21-1130. Disposition of State's portion of tax.

The State's portion of all revenue derived from the sale of beer and wine shall be paid to the State Treasurer for credit to the special school account on the last day of each month. The department shall transfer to the special school account from any unallocated funds on hand on the last day of each month the State's portion of such revenue.

HISTORY: 1962 Code Section 65-741; 1952 Code Section 65-741; 1942 Code Section 1862; 1935 (39) 325, 1211; 1936 (39) 1308, 1351, 1456, 1556, 1624, 1780.



Section 12-21-1310. Additional tax levied; rate.

In addition to any and all other taxes or licenses, there shall be levied and collected on all wines offered for sale in this State an additional tax of eighteen cents per gallon or fraction thereof, and on wines offered in quantities less than one gallon, there shall be levied and collected a tax of one and two-tenths cents for eight ounces or fraction thereof, and wine offered for sale in metric sizes a tax at the rate of five and seven one hundredths cents per liter.

HISTORY: 1962 Code Section 65-745; 1960 (51) 1779; 1968 (55) 2855; 1975 (59) 625.



Section 12-21-1320. Persons against whom tax shall be levied; reports; payment; penalties.

The additional taxes imposed by Section 12-21-1310 shall be levied against and collected from the wholesaler, importer, or any other person first offering such wine for sale within this State. The wholesaler, importer, or other person offering said wine for sale in this State shall make a report to the Department of Revenue in such form as the department may prescribe and shall pay the tax due thereon not later than the twentieth day of the month following the sale of the wine.

Any wholesaler, importer, or other person first offering wine for sale in this State who fails to file the report or to pay the tax hereby imposed, on or before the twentieth day of the month following the sale of wine, shall pay a penalty of not less than twenty dollars nor more than one thousand dollars, to be assessed and collected by the department in the same manner and with like effect as other taxes are collected. The provisions of Section 12-21-1050 shall determine the payment of taxes for the month of June.

HISTORY: 1962 Code Section 65-746; 1960 (51) 1779; 1983 Act No. 24, Section 4; 1993 Act No. 181, Section 138.



Section 12-21-1330. Notice of changes to be filed by manufacturers, brewers, brokers, and certain others; violations.

All manufacturers, brewers, brewer sales representatives, brokers or any persons or firms whatsoever offering malt beverages for shipment into this State shall notify in writing the department and the wholesale dealer affected at least ninety days previous to any change made by them, either in their distributors or the territories of their distributors in this State. Wholesale dealers shall notify in writing the department and the shipping brewer affected at least ninety days previous to any change in either the territory or the distribution of their products. Any manufacturer, brewer, brewer sales representative, broker or any person who sells his product in violation of this provision shall forfeit the privilege of purchasing or using any beer and wine license tax crowns or lids.

HISTORY: 1962 Code Section 65-747; 1960 (51) 1779.



Section 12-21-1340. Collection and enforcement.

All the applicable provisions of Title 61, this chapter and Chapter 1 of this Title, shall apply with full force and effect for the collection and enforcement of the additional taxes imposed by this article.

HISTORY: 1962 Code Section 65-748; 1960 (51) 1779.



Section 12-21-1350. Additional taxes and penalties shall not be shared with counties and municipalities.

Notwithstanding the provisions of Section 12-21-1120, the additional taxes or penalties imposed by this article shall not be shared with cities and municipalities or counties.

HISTORY: 1962 Code Section 65-749; 1960 (51) 1779.



Section 12-21-1540. Applicant for certificate of registration shall authorize audit and examination of books and records.

In all cases, the applicant for a certificate of registration required by this article, as a condition precedent to the issue of such certificate of registration, must certify that the Department of Revenue shall have the right within statutory limitations to audit and examine the books and records, papers and memoranda of the applicant with respect to the administration and enforcement of laws administered by the Department of Revenue.

HISTORY: 1962 Code Section 65-744.8; 1969 (56) 767; 1993 Act No. 181, Section 139.



Section 12-21-1550. Invoices and bills of lading shall be furnished to Department of Revenue.

Prior to shipment into the geographic boundaries of South Carolina to a licensed wholesaler of any beer or wine by a registered producer, the registered producer shall mail by first class mail to the Department of Revenue a correct and complete invoice, showing in detail the items in such shipment by quantity, type, brand and size and the point of origin and the point of destination. Also, prior to or at the time of shipment, a copy of the bill of lading shall be forwarded to the Department of Revenue by first class mail. Upon acceptance of delivery of the shipment by the duly licensed wholesaler, the wholesaler shall furnish the Department of Revenue with a copy of the invoice covering the shipment, with endorsement thereon showing the date, time and place delivery was accepted.

HISTORY: 1962 Code Section 65-744.4; 1969 (56) 767; 1993 Act No. 181, Section 140.



Section 12-21-1560. Beer or wine shipped in violation of chapter declared contraband.

Any beer or wine shipped or moved into the geographic limits of South Carolina in violation of any provision of this chapter is hereby declared contraband and may be seized and sold as provided for in Section 61-6-4310.

HISTORY: 1962 Code Section 65-744.5; 1969 (56) 767; 1972 (57) 3013.



Section 12-21-1570. Administration and enforcement.

The Department of Revenue shall administer and enforce the provisions of this article.

HISTORY: 1962 Code Section 65-744.9; 1969 (56) 767; 1993 Act No. 181, Section 141.



Section 12-21-1580. Rules and regulations.

The Department of Revenue shall have the power to make such rules and regulations, not inconsistent with law, deemed necessary for the proper administration and enforcement of this article. Such rules and regulations shall have the full force and effect of law.

HISTORY: 1962 Code Section 65-744.10; 1969 (56) 767; 1993 Act No. 181, Section 142.



Section 12-21-1590. Disposition of moneys received by Department of Revenue.

All monies received by the Department of Revenue under the provisions of this chapter shall be deposited with the State Treasurer to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-744.11; 1969 (56) 767; 1993 Act No. 181, Section 143.



Section 12-21-1610. Restrictions on importation of beer or wine for sale; penalty.

A person, firm, corporation, club, or an association or any organization within this State shall not bring, ship, transport, or receive into this State in any manner whatsoever any beer or wine as defined in Section 12-21-1010 for sale except duly licensed beer and wine wholesale distributors. A person, firm, corporation, club, or an association in violation of this section is subject to a penalty of not less than twenty-five dollars nor more than one thousand dollars, to be assessed and collected by the Department of Revenue in the same manner and with like effect as other taxes are collected.

HISTORY: 1962 Code Section 65-744.13; 1972 (57) 3013; 1973 (58) 1857; 1993 Act No. 181, Section 144; 2003 Act No. 40, Section 4, eff June 2, 2003.



Section 12-21-2410. Definitions.

For the purpose of this article and unless otherwise required by the context:

(1) The word "admission" means the right or privilege to enter into or use a place or location;

(2) The word "place" means any definite enclosure or location; and

(3) The word "person" means individual, partnership, corporation, association, or organization of any kind whatsoever.

HISTORY: 1962 Code Section 65-801; 1959 (51) 144.



Section 12-21-2420. Imposition of tax; rate; exemptions; payment, collection, and remittance; disposition of revenues.

There must be levied, assessed, collected, and paid upon paid admissions to places of amusement within this State a license tax of five percent. The license tax may be listed separately from the cost of admission on an admission ticket. However, no tax may be charged or collected:

(1) On account of any stage play or any pageant in which wholly local or nonprofessional talent or players are used.

(2) On admissions to athletic contests in which a junior American Legion athletic team is a participant unless the proceeds inure to any individual or player in the form of salary or otherwise.

(3) On admissions to high school or grammar school games or on general gate admissions to the State Fair or any county or community fair.

(4) On admissions charged by any eleemosynary and nonprofit corporation or organization organized exclusively for religious, charitable, scientific, or educational purposes; or the presentation of performing artists by an accredited college or university; provided, that the license tax herein levied and assessed shall be collected and paid upon all paid admissions to all athletic events of any institution of learning above the high school level; provided, however, that carnivals, circuses, and community fairs operated by eleemosynary or nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, or educational purposes shall not be exempt from the assessment and collection of admissions tax on charges for admission for the use of or entrance to rides, places of amusement, shows, exhibits, and other carnival facilities, but not to include charges for general gate admissions except when the proceeds of any such carnival, circus, or community fair are donated to a hospital; provided, further, that no admission tax shall be charged or collected by reason of any charge made to any member of a nonprofit organization or corporation for the use of the facilities of the organization or corporation of which he is a member.

(5) On admissions to nonprofit public bathing places.

(6) On admissions to any hunting or shooting preserve.

(7) On admissions to privately owned fish ponds or lakes.

(8) On admissions to circuses operated by eleemosynary, nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, or educational purposes when the proceeds derived from admissions to the circuses shall be used exclusively for religious, charitable, scientific or educational purposes.

(9) On admissions to properties or attractions which have been named to the National Register of Historical Places.

(10) On admissions charged to classical music performances of a nonprofit or eleemosynary corporation organized and operated exclusively to promote classical music.

(11) On admissions to events other than those events enumerated in item (4) of this section, sponsored and operated exclusively by eleemosynary, nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, civic, fraternal, or educational purposes when the net proceeds derived from admissions to the events shall be immediately donated to an organization operated exclusively for charitable purposes. The term "net proceeds" shall mean the portion of the gross admissions proceeds remaining after necessary expenses of the event have been paid. This item shall not apply to an event in which the above organizations receive a percentage of gross proceeds or a stated fixed sum for the use of its name in promoting the event.

(12) On admissions charged by nonprofit or eleemosynary community theater companies or community symphony orchestras, county and community arts councils and departments and other such companies engaged in promotion of the arts.

(13) On admissions to boats which charge a fee for pleasure fishing, excursion, sight-seeing and private charter.

(14) On admissions to a physical fitness center subject to the provisions of Chapter 79 of Title 44, the Physical Fitness Services Act, that provides only the following activities or facilities:

(a) aerobics or calisthenics;

(b) weightlifting equipment;

(c) exercise equipment;

(d) running tracks;

(e) racquetball;

(f) swimming pools for aerobics and lap swimming; and

(g) other similar items approved by the department.

The entire admission charge of a physical fitness center which provides any other activity or facilities is subject to the tax imposed by this article. Physical fitness facilities or centers of the State of South Carolina and any of its political subdivisions which are exempt from the Physical Fitness Services Act, pursuant to Section 44-79-110 and, therefore, subject to the admissions tax under this article are nevertheless exempt from the admissions tax if they meet other requirements of this subsection.

(15) For entry into the pit area of NASCAR sanctioned motor speedways or racetracks for drivers, crew members, or car owners where a participation fee is charged these persons by NASCAR, or by the speedway or racetrack, where a charge to these persons is made on a per event basis for entry into the pit area, or where a combination of annual and per event charges to these persons is made for entry into the pit area.

(16) on admissions to the State Museum.

The tax imposed by this section must be paid by the person or persons paying the admission price and must be collected and remitted to the South Carolina Department of Revenue by the person or persons collecting the admission price. The tax imposed by this section does not apply to:

(a) any amount separately stated on the ticket of admission for the repayment of money borrowed for the purpose of constructing an athletic stadium or field by any accredited college or university;

(b) any amount of the charge for admission, whether or not separately stated, that is a fee or tax imposed by a political subdivision of the State. The revenue derived from the provisions of this section from fishing piers along the coast of South Carolina is allocated for use of the Commercial Fisheries Division of the Department of Natural Resources; or

(c) any amount that an accredited college or university requires a season ticket holder to pay to a nonprofit athletic booster organization that is exempt from federal income taxation in order to receive the right to purchase athletic event tickets.

HISTORY: 1962 Code Section 65-802; 1952 Code Sections 65-801, 65-802; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1956 (49) 1841; 1959 (51) 144; 1960 (51) 1958; 1961 (52) 466; 1965 (54) 589; 1968 (55) 2855; 1969 (56) 444; 1972 (57) 2562; 1974 (58) 2381, 2812; 1978 Act No. 605, Sections 1, 2; 1981 Act No. 88, Section 1; 1985 Act No. 201, Part II, Section 62; 1991 Act No. 168, Section 11; 1991 Act No. 171, Part II, Section 9A(1); 1993 Act No. 181, Section 146; 1996 Act No. 458, Part II, Section 75; 1998 Act No. 334, Section 1; 2001 Act No. 74, Sections 1, 4 eff July 18, 2001; 2014 Act No. 242 (S.474), Section 1, eff July 1, 2014; 2017 Act No. 68 (H.3406), Section 2.A, eff July 1, 2017.

Effect of Amendment

2014 Act No. 242, Section 1, added paragraph (16).

2017 Act No. 68, Section 2.A, added (c), at the end of the undesignated paragraph following (16), relating to any amount that a season ticket holder is required to pay to a nonprofit athletic booster organization.



Section 12-21-2425. Motorsports entertainment complex admissions license tax exemption.

(A) In addition to the exemptions allowed from the admissions license tax imposed pursuant to Section 12-21-2420 of the 1976 Code, there is also exempt from that tax for ten years beginning July 1, 2008, one-half of the paid admissions to a motorsports entertainment complex.

(B) For purposes of the exemption allowed by this section, a motorsports entertainment complex means a motorsports facility, and its ancillary grounds and facilities, that satisfies all of the following:

(1) is a NASCAR-sanctioned motor speedway or racetrack that hosted at least one NASCAR Sprint Cup Series race in 2012, and continues to host at least one NASCAR Sprint Cup Series race, or any successor race featuring the same NASCAR Cup series;

(2) has at least three scheduled days of motorsports events, and events ancillary and incidental thereto, each calendar year that are sanctioned by a nationally or internationally recognized governing body of motorsports that establishes an annual schedule of motorsports events;

(3) engages in tourism promotion.

HISTORY: 2008 Act No. 313, Section 5.A, eff July 1, 2008; 2013 Act No. 68, Section 1, eff for tax years beginning after 2012.

Editor's Note

2013 Act No. 68, Section 2, provides as follows:

"SECTION 2. This act [amending subsection (B)(1)] takes effect for tax years beginning after 2012."

Effect of Amendment

The 2013 amendment, rewrote subsection (B)(1). Former subsection (B)(1) read: "(1) has at least sixty thousand fixed seats for race patrons;".



Section 12-21-2430. Certain ponds are not amusements.

No private pond shall be declared an amusement for tax purposes. But this section shall not apply to a pond stocked with fish from a State or Federal hatchery.

HISTORY: 1962 Code Section 65-802.1; 1957 (50) 283.



Section 12-21-2440. Application for license for place of amusement.

Before engaging in business every person operating a place of amusement within the State subject to the tax imposed by this article shall file with the department an application for a permanent license permitting him to engage in the business. The application for the license must be filed on blanks to be furnished by the department for that purpose and shall contain a statement including the name of the individual, the partnership, and each individual partner, or the corporation filing the application, the post-office address, and the nature of the business.

HISTORY: 1962 Code Section 65-803; 1952 Code Section 65-803; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1986 Act No. 306, Section 3.



Section 12-21-2450. Issuance and display of license.

Upon receipt of an application for a license to operate a place of amusement as set forth in this article the department shall issue to the applicant a license permitting him to operate such place of amusement without cost to the applicant. Such license shall be displayed at all times at or in such place of amusement in some conspicuous place easily seen by the public.

HISTORY: 1962 Code Section 65-805; 1952 Code Section 65-805; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-2460. Licenses shall not be transferable; separate licenses for each place.

No license issued permitting the operation of a place of amusement shall be transferable and any license issued to any person who shall afterwards retire from business shall be null and void. A separate license shall be required for each separate place of amusement.

HISTORY: 1962 Code Section 65-806; 1952 Code Section 65-806; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (38) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-2470. Penalties for operation without license.

If any person operates a place of amusement for which a license is required without having first secured the license and posted it in accordance with the provisions of this article he shall be guilty of a misdemeanor and, upon conviction, fined not less than twenty dollars nor more than one hundred dollars or imprisoned not less than ten days nor more than thirty days. Each day that such business is operated shall constitute a separate offense.

HISTORY: 1962 Code Section 65-807; 1952 Code Section 65-807; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-2490. Notice of license revocation and appeal process.

The department shall mail written notice of the revocation of the license or shall otherwise serve written notice thereof upon the person affected thereby and within ten days after the mailing of such notice or of service otherwise upon the person whose license has been revoked such person may appeal from the decision of the department thereon to the court of common pleas in the county in which he is licensed to carry on the business. Within ten days after the service of notice of revocation of license as provided in this section, and not thereafter, the person feeling aggrieved thereby and desiring to appeal shall serve upon the department a written notice of intention to appeal to the court of common pleas and within thirty days after the service of the notice on the department he shall serve upon the department his exceptions or objections to the revocation of the license.

HISTORY: 1962 Code Section 65-809; 1952 Code Section 65-809; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-2500. Hearing on appeal; supersedeas; costs and disbursements.

The hearing before the circuit judge shall be had upon the exceptions and objections so served upon the department and the case shall be disposed of as provided by law for appeals from the courts of magistrates. Or, if the circuit judge should decide that the ends of justice would be better attained, he may hear the full controversy de novo and render judgment in accordance with the law and facts. Serving notice of appeal upon the department shall not act as a supersedeas unless the appellant shall file with the department a good and sufficient bond to be approved by the department, conditioned upon the faithful observance of the requirements of this article and for the payment of any costs that may be lawfully taxed. And the costs and disbursements shall be the same as are provided in cases of appeals to the circuit courts from magistrates' courts.

HISTORY: 1962 Code Section 65-810; 1952 Code Section 65-810; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



Section 12-21-2520. Price of admission shall be printed on ticket.

No operator of a place of amusement shall sell or permit to be sold in his place of business any admission ticket without the price of admission printed thereon, nor shall he sell or permit to be sold any admission ticket at a price other than the price printed thereon. Provided, however, that upon written application to the department, the department may, in its discretion and for good cause, waive the requirements of this section.

HISTORY: 1962 Code Section 65-815; 1952 Code Section 65-815; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1977 Act No. 189.



Section 12-21-2530. Method of collecting tickets; exception for season or subscription tickets.

As each patron is admitted to a place the paid admissions to which are subject to the tax imposed by Section 12-21-2420, his ticket shall be collected and immediately torn in two parts, approximately through the center, one half given to the patron and the other half retained by the ticket taker. The provisions of this section shall not apply to season tickets or tickets for a series of admissions issued on account of subscription.

HISTORY: 1962 Code Section 65-817; 1952 Code Section 65-817; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1959 (51) 144.



Section 12-21-2540. Penalties for use of altered or counterfeit tickets or reuse of tickets.

(A) It is unlawful for a person to:

(1) alter, restore, or otherwise prepare in any manner an admission ticket with intent to use or cause it to be used after it has already been used;

(2) knowingly or wilfully buy, sell, offer for sale, or give away a restored or altered ticket to a person;

(3) knowingly use a restored or altered ticket or have in his possession an altered or restored ticket, which has been previously used for the purpose for which it was originally intended; or

(4) prepare, buy, sell, offer for sale, or have in his possession a counterfeit ticket.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 65-819; 1952 Code Section 65-819; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1993 Act No. 184, Section 155.



Section 12-21-2550. Tax payable monthly; failure to make correct return or failure to file.

(A) The license tax imposed by this article is due and payable in monthly installments on or before the twentieth day of each month. A person liable to the tax shall make a true and correct return to the department, in such form as it prescribes, showing the number and prices of admissions during the previous month, and remit the tax with the return.

(B) If a person fails to make a true and correct return or fails to file the return, the department shall make an estimate of the tax liability from the best information available, and issue a proposed assessment for the taxes, including penalties and interest.

HISTORY: 1962 Code Section 65-820; 1952 Code Section 65-820; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1984 Act No. 287; 1998 Act No. 432, Section 9; 1999 Act No. 114, Section 4.



Section 12-21-2575. Methods of accounting for admissions other than tickets.

In lieu of the issuance of tickets as provided for in this article, the department may authorize or approve other methods of accounting for paid admissions.

HISTORY: 1992 Act No. 361, Section 13.



Section 12-21-2703. Repealed by 1999 Act No. 125, Section 8, eff July 1, 2000.

Editor's Note

Former Section 12-21-2703 was entitled "Licensed coin-operated machines may be operated only at location licensed under sales and use tax provisions" and was derived from 1993 Act No. 164, Part II, Section 19C.



Section 12-21-2710. Types of machines and devices prohibited by law; penalties.

It is unlawful for any person to keep on his premises or operate or permit to be kept on his premises or operated within this State any vending or slot machine, or any video game machine with a free play feature operated by a slot in which is deposited a coin or thing of value, or other device operated by a slot in which is deposited a coin or thing of value for the play of poker, blackjack, keno, lotto, bingo, or craps, or any machine or device licensed pursuant to Section 12-21-2720 and used for gambling or any punch board, pull board, or other device pertaining to games of chance of whatever name or kind, including those machines, boards, or other devices that display different pictures, words, or symbols, at different plays or different numbers, whether in words or figures or, which deposit tokens or coins at regular intervals or in varying numbers to the player or in the machine, but the provisions of this section do not extend to coin-operated nonpayout pin tables, in-line pin games, or to automatic weighing, measuring, musical, and vending machines which are constructed as to give a certain uniform and fair return in value for each coin deposited and in which there is no element of chance.

Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for a period of not more than one year, or both.

HISTORY: 1986 Act No. 308, Section 4; 1997 Act No. 155, Part II, Section 54B; 1999 Act No. 125, Section 1; 1999 Act No. 125, Section 8.

Editor's Note

Licensure under Section 12-21-2720 is no longer effective after June 30, 2000.

1999 Act No. 125, Part VI, Section 23, subsections (C) and (D), provide as follows:

"(C) Part I takes effect July 1, 2000;

"(D) If Part I takes effect, the South Carolina Department of Revenue, upon application, shall refund to any person holding a license for the operation of video game machines, on a pro rata basis, the portion of any license fee previously paid to the department for licenses that extend beyond June 30, 2000;"



Section 12-21-2712. Seizure and destruction of unlawful machines, devices, etc.

Any machine, board, or other device prohibited by Section 12-21-2710 must be seized by any law enforcement officer and at once taken before any magistrate of the county in which the machine, board, or device is seized who shall immediately examine it, and if satisfied that it is in violation of Section 12-21-2710 or any other law of this State, direct that it be immediately destroyed.

HISTORY: 1986 Act No. 308 Section 4; 1999 Act No. 125, Section 2.



Section 12-21-2714. Use of slug or any false, counterfeited, mutilated, etc. coin to operate automatic vending machine or other machine requiring coin for operation.

(A) It is unlawful for a person to operate, cause to operate, or attempt to operate an automatic vending machine, slot machine, coin-box telephone, or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service by means of a slug or any false, counterfeited, mutilated, sweated, or foreign coin, or by any means not lawfully authorized by the owner, lessee, or licensee of the receptacle.

(B) It is unlawful for a person to take, obtain, or receive from or in connection with any receptacle designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service any goods, wares, merchandise, gas, electric current, or other article of value or the use or enjoyment of any telephone or telegraph facilities, or service, or of any musical instrument, phonograph, or other property, without depositing in and surrendering to the receptacle lawful coin of the United States of America in the amount required by the owner, lessee, or licensee of the receptacle.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 184, Section 156.



Section 12-21-2716. Manufacture, sale, or other disposition of slug, device, or substance, etc. for fraudulent operation of coin-operated machine; penalties.

A person who, with intent to cheat or defraud the owner, lessee, licensee, or other person entitled to the contents of an automatic vending machine, slot machine, coin-box telephone, or other receptacle, depository, or contrivance designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service or who, knowing that the same is intended for unlawful use, manufactures for sale, or sells or gives away any slug, device, or substance intended or calculated to be placed or deposited in the automatic vending machine, slot machine, coin-box telephone, or other receptacle, depository, or contrivance is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 184, Section 17.



Section 12-21-2718. Records.

Every person required to obtain a license required under Sections 12-21-2720 and 12-21-2730 shall maintain records showing the manufacturers' serial number, model, or type of machine.

HISTORY: 1986 Act No. 308 Section 4.



Section 12-21-2720. License for coin-operated devices or machines; license tax; maximum municipal license charges; special one-time interim fees.

(A) Every person who maintains for use or permits the use of, on a place or premises occupied by him, one or more of the following machines or devices shall apply for and procure from the South Carolina Department of Revenue a license effective for two years for the privilege of making use of the machine in South Carolina and shall pay for the license a tax of fifty dollars for each machine in item (1), two hundred dollars for each machine in item (2), and four thousand dollars for each machine in item (3):

(1) a machine for the playing of music or kiddy rides operated by a slot or mechanical amusement devices and juke boxes in which is deposited a coin or thing of value. A machine on which an admissions tax is imposed is exempt from the C.O.D. license provisions of this section.

(2) a machine for the playing of amusements or video games, without free play feature, or machines of the crane type operated by a slot in which is deposited a coin or thing of value and a machine for the playing of games or amusements, which has a free play feature, operated by a slot in which is deposited a coin or thing of value, and the machine is of the nonpayout pin table type with levers or "flippers" operated by the player by which the course of the balls may be altered or changed. A machine required to be licensed under this item is exempt from the license fee if an admissions tax is imposed.

(3) a machine of the nonpayout type, or in-line pin game, operated by a slot in which is deposited a coin or thing of value except machines of the nonpayout pin table type with levers or flippers" operated by the player by which the course of the balls may be altered or changed.

(B) No municipality may limit the number of machines within the boundaries of the municipality. A municipality may by ordinance impose a license fee on machines licensed pursuant to subsection (A)(3) of this section in an amount not exceeding ten percent of three thousand six hundred dollars of the license fee imposed pursuant to subsection (A) for the equivalent license period.

(C) The owner or operator of any coin-operated device subject to licensing under Section 12-21-2720(A)(3) and which has multi-player stations, shall purchase a separate license for each such station.

(D) A county may by ordinance impose a license fee on machines licensed pursuant to subsection (A)(3) of this section located in an unincorporated area of the county in an amount not exceeding ten percent of three thousand six hundred dollars of the license fee imposed pursuant to subsection (A) for the equivalent license period.

(E) The Department of Revenue is authorized to assess an additional fee of fifty dollars on each Class Two coin-operated machine license authorized in this section. These funds must be collected by the Department of Revenue and sent to the State Law Enforcement Division to offset the cost of video gaming enforcement. The State Law Enforcement Division shall retain, expend, and carry forward these funds.

HISTORY: 1986 Act No. 308 Section 4; 1986 Act No. 540, Part II, Section 26A; 1987 Act No. 170, Part II, Section 3A; 1990 Act No. 612, Section 4; 1991 Act No. 171, Part II, Section 14A; 1992 Act No. 361, Section 14; 1992 Act No. 501, Part II, Section 10B; 1993 Act No. 164, Part II, Sections 19D, 59A, 60A; 1993 Act No. 181, Section 148; 1994 Act No. 497, Part II, Section 39; 1995 Act No. 145, Part II, Section 67C2; 1997 Act No. 155, Part II, Section 54C; 1999 Act No. 125, Section 3; 2007 Act No. 96, Section 2, eff June 15, 2007.

Editor's Note

1999 Act No. 125, Part II, Section 9(4) effective July 2, 1999, provides as follows:

"(4) In addition to all license taxes and fees imposed by the State on video games with a free play feature pursuant to Section 12-21-2720(A)(3) of the 1976 Code imposing such licenses and fees, there is imposed a one-time surcharge license fee of fifty dollars for each such licensed machine due and payable to the Department of Revenue on or before September 1, 1999. Failure to remit the surcharge in a timely manner is deemed failure to pay the license tax imposed pursuant to Section 12-21-2720(A)(3). The revenues of this fee shall be used to defray the expenses of the statewide referendum required by this act."

In Joytime Distributors and Amusement Co., Inc., v. The State of South Carolina, 338 S.C. 634, 528 S.E.2d 647 (1999), the Supreme Court of South Carolina stated:

"Part II, Section 9(4) of Act 125 provides for a one-time surcharge license fee of $50 per licensed machine to be used to defray the costs of the referendum called for in Part II. Joytime states it paid the one-time surcharge fee on each license it holds under protest and contends that the fee imposed by Part II, Section 9(4) violates various portions of the constitution. Because we have held that the referendum called for in Part II is unconstitutional, Joytime is entitled to a refund of the surcharge fees it has paid. . . ."

1999 Act No. 125, Part VI, Section 23, subsections (C) and (D), provide as follows:

"(C) Part I takes effect July 1, 2000;

"(D) If Part I takes effect, the South Carolina Department of Revenue, upon application, shall refund to any person holding a license for the operation of video game machines, on a pro rata basis, the portion of any license fee previously paid to the department for licenses that extend beyond June 30, 2000;"



Section 12-21-2721. Confiscation of coin-operated machines.

Coin-operated machines or devices licensed pursuant to Section 12-21-2720 are not subject to confiscation under Section 12-21-2712 due to any violation of Sections 16-19-30, 16-19-40, 16-19-50, or 16-19-130.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



Section 12-21-2722. Temporary licenses; county or state fair; fees; duration.

In lieu of the license required under Sections 12-21-2720, 12-21-2728, and 12-21-2730 the department may issue a temporary license to persons making application to operate machines defined in Sections 12-21-2720 and 12-21-2730 at a recognized county or state fair. The temporary license is the total amount of license fees required on all machines for which application is made, based upon one-twenty-fourth of the biennial license required under Sections 12-21-2720, 12-21-2728, and 12-21-2730. The license is valid for the specific location designated on the license and the number of machines for which application was made and expires when the designated fair officially ends.

HISTORY: 1986 Act No. 308 Section 4; 1992 Act No. 501, Part II, Section 10C.



Section 12-21-2724. Operation may be presumed lawful by department.

Upon application being made for a license to operate any machine or apparatus under this article, the department may presume that the operation of the machine or apparatus is lawful and when a license has been issued for the operation thereof the sum paid for the license may not be refunded notwithstanding that the operation of the machine or apparatus is prohibited.

HISTORY: 1986 Act No. 308 Section 4.



Section 12-21-2726. Display of license.

Every person who maintains for use or permits the use of, on a place or premises occupied by him, a machine subject to the license imposed by this article by way of proof of licensing must have a current license displayed conspicuously on the front of the machine.

HISTORY: 1986 Act No. 308 Section 4; 1987 Act No. 170, Part II, Section 3D; 1993 Act No. 181, Section 149; 1993 Act No. 164, Part II, Section 19E; 1999 Act No. 125, Section 4.

Editor's Note

1999 Act No. 125, Part VI, Section 23, subsections (C) and (D), provide as follows:

"(C) Part I takes effect July 1, 2000;

"(D) If Part I takes effect, the South Carolina Department of Revenue, upon application, shall refund to any person holding a license for the operation of video game machines, on a pro rata basis, the portion of any license fee previously paid to the department for licenses that extend beyond June 30, 2000;"



Section 12-21-2728. Requirement of, and cost of, operator's license for coin-operated devices; cancellation of license for failure to remit taxes.

(A) In addition to all other licenses required by this chapter, a person who owns or operates devices described in Sections 12-21-2720 and 12-21-2730 shall obtain an operator's license biennially as follows:

(1) fifty dollars for devices in Sections 12-21-2720(A)(1) and 12-21-2730;

(2) two hundred dollars for devices in Section 12-21-2720(A)(2);

(3) two thousand dollars for devices in Section 12-21-2720(A)(3).

(B) Only one license is required regardless of the number or type of devices owned or operated, and the cost of that license is the highest fee enumerated in this section for a device owned or operated.

(C) The licenses provided by this section are subject to Section 12-21-2734 and are a condition precedent to engaging in or the continuing operation of machines described in this chapter. Failure to remit taxes to the State is justification for the cancellation of the license provided in this section.

HISTORY: 1986 Act No. 308 Section 4; 1986 Act No. 540, Part II, Section 41; 1992 Act No. 501, Part II, Section 10D.

Editor's Note

1999 Act No. 125, Part VI, Section 23, subsections (C) and (D), provide as follows:

"(C) Part I takes effect July 1, 2000;

"(D) If Part I takes effect, the South Carolina Department of Revenue, upon application, shall refund to any person holding a license for the operation of video game machines, on a pro rata basis, the portion of any license fee previously paid to the department for licenses that extend beyond June 30, 2000;"



Section 12-21-2730. License for billiard or pocket billiard table, foosball table, bowling lane table, or skeeball table.

Every person owning or operating a billiard or pocket billiard table, foosball table, bowling lane table, or skeeball table for profit shall apply for and procure from the department a license for the privilege of operating the table and pay for the license a biennial tax of fifty dollars for each table owned or operated.

The license in this section must be issued and is valid in accordance with Section 12-21-2734.

HISTORY: 1986 Act No. 308 Section 4; 1992 Act No. 501, Part II, Section 10E.



Section 12-21-2732. Attachment of license to a permanent, nontransferable part of machine.

Every person who maintains for use, or permits the use, on any place or premises occupied by him, any machines subject to the license imposed by Section 12-21-2730 shall see that the proper state license is attached to a permanent, nontransferable part of the machine before its operation is commenced.

HISTORY: 1986 Act No. 308, Section 4.



Section 12-21-2734. Annual licenses required; expiration; prorating fee; liability for penalties.

(A) Every person subject to payment of tax under this article, in advance on or before the first day of June every two years or before doing an act taxable under this article, shall apply for and obtain from the department a license for the privilege of engaging in the business and shall pay the tax levied for it. All licenses expire May thirty-first the second year of which the license is valid following the date of issue.

(B) As an alternative to the license required in subsection (A), a person may be granted a nonrefundable license beginning April first and to expire September thirtieth, following the date of issue, which may not be prorated. The fee for this six-month license is one-fourth the biennial license fee.

(C) As an alternative to the license required in subsection (A) or (B), a person may be granted a nonrefundable license beginning March first and to expire October thirtieth, following the date of issue, which may not be prorated. The fee for this eight-month license is one-third the biennial license fee.

(D) If a license required in subsection (A) is purchased after June thirtieth, the license fee must be prorated on a twenty-four month basis with each month representing one twenty-fourth of the license fee imposed under Section 12-21-2720(A). Failure to obtain or renew a license as required by this article makes the person liable for the penalties imposed in this article.

HISTORY: 1986 Act No. 308 Section 4986; 1987 Act No. 170, Part II, Section 3 (A) to (C); 1992 Act No. 501, Part II, Section 10F; 2001 Act No. 8, Section 1, eff February 20, 2001.

Editor's Note

1999 Act No. 125, Part VI, Section 23, subsections (C) and (D), provide as follows:

"(C) Part I takes effect July 1, 2000;

"(D) If Part I takes effect, the South Carolina Department of Revenue, upon application, shall refund to any person holding a license for the operation of video game machines, on a pro rata basis, the portion of any license fee previously paid to the department for licenses that extend beyond June 30, 2000;"



Section 12-21-2736. Unlawful operation of gambling machine or device not made lawful by issuance of license.

The issuance of a license under the provisions of this article by the department does not make lawful the operation of any gambling machine or device, the operation of which is made unlawful under the laws of this State.

HISTORY: 1986 Act No. 308 Section 4.



Section 12-21-2738. Penalties for failure to comply.

A person who fails, neglects, or refuses to comply with the terms and provisions of this article or who fails to attach the required license to any machine, apparatus, billiard, or pocket billiard table, as herein required, is subject to a penalty of fifty dollars for each failure, and the penalty must be assessed and collected by the department.

If the violation under this section relates to a machine licensed pursuant to Section 12-21-2720(A)(3), the applicable penalty amount is two thousand five hundred dollars. This penalty must be deposited to the credit of the general fund of the State.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 164, Part II, Section 19F; 1997 Act No. 53, Section 8A; 1997 Act No. 114, Section 6.



Section 12-21-2740. License tax or penalties as constituting lien.

Any license tax or penalties herein provided are a first preferred lien upon any and all of the property of the person charged therewith and the department may issue its execution therefor as is provided in Section 12-21-3020.

HISTORY: 1986 Act No. 308, Section 46.



Section 12-21-2742. Confiscation of unlicensed machine, device, etc.

In addition to the penalties above provided, any machine, apparatus, billiard, or pocket billiard table not having attached thereto the required license, or which is improperly licensed, must be seized and confiscated by the department, its agents or employees, and sold at public auction after thirty days' advertisement. Upon payment of the license required, the department may, within its discretion, return any property so seized and confiscated and compromise any penalty assessed.

HISTORY: 1986 Act No. 308, Section 4.



Section 12-21-2744. Repossession of seized property; bond; court action to set aside seizure.

The owner or person from whom the property is seized may at any time within five days after the seizure repossess the property by filing with the department a bond in cash or a bond executed by a surety company authorized to do business in this State in double the amount of the tax and penalties due. Within ten days thereafter the person must bring action in a court of competent jurisdiction to have the seizure set aside; otherwise the bond so filed must be declared forfeited by the department.

HISTORY: 1986 Act No. 308, Section 4.



Section 12-21-2746. Levy of additional local license tax.

Municipalities and counties may levy a license tax on the business taxed under this article, but in no case may a tax so levied exceed one-half of the amount levied by the State before March 28, 1956.

HISTORY: 1986 Act No. 308, Section 4.



Section 12-21-2748. Attachment of information identifying owner or operator of machine.

Any person who owns or operates devices described in Sections 12-21-2720 and 12-21-2730 must have attached to the machine information identifying the owner or operator of the machine. The identification must be placed on an area of the machine which is visible for inspection purposes. This identification is a condition precedent before the machines may be operated on location. Failure to comply with this requirement subjects the violator to the penalty and enforcement provisions of this chapter and of Chapter 54 as applicable.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



Section 12-21-2750. Records relating to machines.

Every person required to obtain a license or required by Section 12-21-2720 and Section 12-21-2730 shall maintain records showing manufacturer's serial number, model or type of machine, and the location of the machine. The taxpayer shall maintain information relating to the payment of any monies or compensation made to any persons as part of a lease or contractual agreement to operate the machine on the premises of the person. Information required by this section must be available on demand for inspection by a representative of the commission.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



Section 12-21-2810. Enforcement rules and regulations.

The department shall prescribe rules and regulations for the enforcement of this chapter, including rules and regulations governing the stamping of any articles or commodities enumerated in this chapter and the collection of the tax on bottled soft drinks handled by persons operating on interstate common carriers.

HISTORY: 1962 Code Section 65-851; 1952 Code Section 65-851; 1942 Code Sections 2527, 2531, 2538, 2555-2; 1932 Code Sections 2527, 2538, 2555-2, 2556; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1358; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 244, 282, 365; 1936 (39) 1377, 1591, 1771; 1937 (40) 539; 1938 (40) 1761, 1799, 2925; 1940 (41) 1921.



Section 12-21-2820. Regulations as to breaking packages, forms and kinds of containers, and affixing of stamps.

Regulations of the department shall provide the methods of breaking packages, forms and kinds of containers and methods of affixing stamps that shall be employed by persons subject to the taxes imposed by this chapter which will make possible the enforcement of payment by inspection.

HISTORY: 1962 Code Section 65-852; 1952 Code Section 65-852; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-2830. Record required of gross receipts; record subject to inspection; violations.

Every person subject to a tax imposed by this chapter shall keep a record showing the value and the gross receipts derived from engaging in any business taxable under this chapter as shall be required by the department and such record shall at all times be subject to inspection by any agent of the department. If any person required under the provisions of this chapter to keep any records, books or papers (a) fails to keep such true and correct records, books or papers, either or all, (b) fails or refuse to submit them for the inspection of the department or its duly authorized agent or (c) willfully makes a false or fraudulent return, such person shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not less than fifty dollars nor more than two hundred dollars or imprisonment of not less than thirty days or more than twelve months or both, in the discretion of the court.

HISTORY: 1962 Code Section 65-853; 1952 Code Section 65-853; 1942 Code Sections 2539, 2542; 1932 Code Sections 2539, 2542; 1928 (35) 1089.



Section 12-21-2860. Department authorized to conduct inspections.

The department may enter upon the premises of any taxpayer or the business premises of any other person and examine or cause to be examined by any agent or representative designated by it for that purpose any books, papers, records, memoranda, commodities or other things bearing upon the amount of taxes payable and secure from such taxpayer or other person any other information directly or indirectly concerned in the enforcement of this chapter.

HISTORY: 1962 Code Section 65-856; 1952 Code Section 65-856; 1942 Code Sections 2526, 2529, 2546; 1932 Code Sections 2526, 2529, 2546, 2556; 1928 (35) 1089; 1930 (36) 1354; 1947 (45) 106.



Section 12-21-2870. Unstamped or untaxed goods constitute contraband which is subject to confiscation; time limits established; sale at auction.

Cigarettes found at any point within the State which have been within the State for a period of twenty-four hours or longer in possession of any retailer or for a period of seventy-two hours or longer in possession of any wholesaler or jobber, not having affixed to the package the stamps as required, or on which the tax has not been paid, or of any person importing, receiving, or acquiring cigarettes for use or consumption within the State, not having affixed to the package the stamp as required or on which the tax has not been paid are declared to be contraband goods and may be seized by the department, its employees or any peace officer of the State without a warrant and the goods must be delivered to the department.

HISTORY: 1962 Code Section 65-857; 1952 Code Section 65-857; 1942 Code Section 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1956 (49) 1841; 1966 (54) 2591; 1968 (55) 2855; 1976 Act No. 543, Section 1; 1984 Act No. 512, Part II, Section 6H.



Section 12-21-2880. Commodities bearing illegible or unsatisfactory business license meter impressions shall be subject to confiscation.

When the use of business license meter impressions in lieu of revenue stamps, on cigarettes or other commodities required by law to carry State revenue stamps, has been permitted by the department, any such article upon which such meter impression is illegible or in the opinion of the department unsatisfactory shall be subject to confiscation by the department.

HISTORY: 1962 Code Section 65-857.1; 1954 (48) 1566.



Section 12-21-2890. Confiscation and sale of vehicles transporting unstamped or untaxed goods.

Any vehicle, not a common carrier, which may be used for the transportation for the purpose of sale of unstamped or untaxed articles as enumerated in Section 12-21-2870 shall likewise be subject to confiscation and sale in the same manner as provided for unstamped or untaxed goods, wares or merchandise.

HISTORY: 1962 Code Section 65-858; 1952 Code Section 65-858; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1976 Act No. 543, Section 2.



Section 12-21-2900. Proceedings against seized property deemed in rem.

A proceeding against goods, wares, merchandise or other property seized under the provisions of this chapter shall be considered a proceeding in rem unless otherwise provided in this chapter.

HISTORY: 1962 Code Section 65-859; 1952 Code Section 65-859; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2910. List and appraisal of certain confiscated goods.

In all cases of seizure of any goods, wares, merchandise or other property made as being subject to forfeiture under provisions of this chapter which in the opinion of the officer or person making the seizure are of the appraised value of one hundred dollars or more, such officer or person shall cause a list containing a particular description of the goods, wares, merchandise or other property seized to be prepared in duplicate and an appraisement thereof to be made by three sworn appraisers to be selected by him, who shall be respectable and disinterested citizens of the State residing within the county wherein the seizure was made. Such list and appraisement shall be properly attested by such officer or person and such appraisers, for which service each of such appraisers shall be allowed the sum of one dollar per day, not exceeding two days, to be paid by the department out of any revenue received by it from the sale of the confiscated goods or the compromise which may be effected. If such goods so seized are believed by the officer making the seizure to be of less value than one hundred dollars, no appraisement shall be made.

HISTORY: 1962 Code Section 65-860; 1952 Code Section 65-860; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1982 Act No. 426, Section 1.



Section 12-21-2920. Notice of seizure.

Any such officer or person shall then proceed to publish a notice for three weeks in the case of all such goods except syrup and bottled soft drinks and two weeks in the case of syrup and bottled soft drinks, in writing, at three places in the county in which the seizure was made, describing the articles and stating the time, place and cause of their seizure and requiring any person claiming them to appear and make such claim in writing within fifteen days in the case of syrup and bottled soft drinks and within thirty days in the case of other goods from the date of the first publication of such notice.

HISTORY: 1962 Code Section 65-861; 1952 Code Section 65-861; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2930. Claim of goods; delivery upon bond.

Any person claiming such goods, wares, merchandise or other property so seized as contraband within the time specified in the notice may file with the department a claim in writing, stating his interest in the articles seized, and may execute a bond to the department in a penal sum equal to double the value of the goods so seized, but in no case less than the sum of one hundred dollars, with sureties to be approved by the clerk of court in the county in which the goods are seized, conditioned that in the case of condemnation of the articles so seized the obligors shall pay to the department the full value of the goods so seized and all costs and expenses of the proceedings to obtain such condemnation, including a reasonable attorney's fee. Upon the delivery of such bond to the department it shall transmit it with the duplicate list or description of the goods seized to the solicitor of the circuit in which such seizure was made and the solicitor shall prosecute the case to secure the forfeiture of such goods, wares, merchandise, or other property in the court having jurisdiction. Upon the filing of the bond aforesaid the goods shall be delivered to the claimant pending the outcome of such case.

HISTORY: 1962 Code Section 65-862; 1952 Code Section 65-862; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2940. Forfeiture and sale when no claim is interposed or bond given.

If no claim is interposed or no bond given within the time specified in this article, such goods, wares, merchandise or other property shall be forfeited without further proceedings and shall be sold as provided in this chapter.

HISTORY: 1962 Code Section 65-863; 1952 Code Section 65-863; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2950. Sales of goods worth less than one hundred dollars.

When goods are seized in quantities of less value than one hundred dollars they may be advertised with other quantities at Columbia by the department and disposed of as provided in this chapter.

HISTORY: 1962 Code Section 65-864; 1952 Code Section 65-864; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1982 Act No. 426, Section 2.



Section 12-21-2960. Department may compromise confiscations or return goods upon payment in amount of assessed value.

The department may in its discretion return any goods confiscated under this chapter or any part thereof when it is shown that there was no intention to violate the provisions of this chapter. And when any goods, wares or merchandise are confiscated under the provisions of this chapter, the department may, in its discretion, return such goods to the person from whom they were confiscated if such person shall pay to the department or its duly authorized representative an amount equal to the assessed value of the goods confiscated and in such cases no advertisement shall be made or notices posted in connection with such confiscation.

HISTORY: 1962 Code Section 65-865; 1952 Code Section 65-865; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2970. Disposition of proceeds of sale of confiscated goods.

The proceeds of sales made under this chapter shall be turned over to the State Treasurer by the department as other funds collected by the department, except that the cost of confiscation and sale shall be paid out of the proceeds derived from such sale before making remittance to the State Treasurer.

HISTORY: 1962 Code Section 65-866; 1952 Code Section 65-866; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



Section 12-21-2975. Donation of certain confiscated goods to Department of Mental Health; not to be advertised and sold.

All soft drinks, playing cards, cigarettes and tobacco products confiscated under this chapter shall be donated to the Department of Mental Health for patient use. The items listed in this section shall not be subject to the advertisement and sale provisions as provided for in this chapter.

HISTORY: 1982 Act No. 426, Section 3.



Section 12-21-2980. Possession of unstamped cigarettes as prima facie evidence of violation.

The location of any cigarettes in the place of business of any person required by the provisions of this chapter to stamp them is prima facie evidence that they are intended for sale.

HISTORY: 1962 Code Section 65-867; 1952 Code Section 65-867; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539; 1966 (54) 2591; 1968 (55) 2855; 1984 Act No. 512, Part II, Section 6I.



Section 12-21-2990. Right to demand court trial in certain cases; department shall give written notice of violation.

Within ten days after notification in writing by the department, or its duly authorized agent, to any person of his failure properly to affix the required stamps or crowns to any article or commodity or within ten days after written notification to any person that he has sold any article or commodity requiring stamps without having the stamps properly attached thereto as required by this chapter the person charged or to be charged with such omission may, within such time and not thereafter, demand a trial of the issue before a court of competent jurisdiction in the manner provided by law for the trial of civil actions or civil suits. The written notice required in this section may be served by mail. When it is so served the paper must be deposited in the post office addressed to the person on whom it is to be served at his last known place of residence and the postage paid. The ten days' time provided in this section shall begin to run from the date of mailing. Any such notice may also be personally served by any agent of the department or any other person by delivering it to the person charged or by leaving it in the place of business of such person.

HISTORY: 1962 Code Section 65-868; 1952 Code Section 65-868; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-3000. Lien of judgment.

Any judgment rendered in favor of the department in any civil action or suit shall be a first preferred lien for taxes upon all property of the taxpayer and in the event of nonpayment shall be filed in the office of the clerk of court in the county in which it was rendered and execution may be issued by the department as provided by law. But the lien provided for in this section shall not have priority over any bona fide lien recorded before the judgment is rendered on any property belonging to the taxpayer other than that directly pertaining to and used in the conduct of the business in which such penalty was incurred.

HISTORY: 1962 Code Section 65-869; 1952 Code Section 65-869; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539.



Section 12-21-3010. Taxes and penalties deemed a debt; lien; priorities.

The taxes and penalties imposed by this chapter shall be deemed a debt owing to the State by the person against whom they shall be charged and shall be a lien upon all property of such person, but such lien shall be valid, so as to affect the rights of purchasers for value, mortgagees or judgment or other lien creditors, only from the time when the warrant is entered upon the transcript of judgments in the county, in the case of real estate where the real estate is situate and in the case of personal property where the taxpayer resides or possesses personal property, if the taxpayer be a resident of this State, or, if the taxpayer be a nonresident, where the personal property is situate. But license taxes or penalties imposed under this chapter shall be a first preferred lien upon any and all of the personal property of the taxpayer used or to be used in the business and shall also rank in priority above all other liens on taxpayer's property used in such business and incurred after the beginning of such business.

HISTORY: 1962 Code Section 65-870; 1952 Code Section 65-870; 1942 Code Sections 2530, 2531, 2540, 2542; 1932 Code Sections 2530, 2531, 2540, 2542; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1957 (50) 616.



Section 12-21-3070. Penalties for improper use, alteration or reuse of stamps, and for failure to pay tax, make any report or submit required information.

(A) It is unlawful for a person to:

(1) fraudulently cut, tear, or remove from any vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter any adhesive stamp used pursuant to this chapter;

(2) fraudulently use, join, fix, or place to, with, or upon any vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter any:

(a) adhesive stamp which has been cut, torn, or removed from any other vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter;

(b) adhesive stamp of insufficient value; or

(c) forged or counterfeited stamp;

(3) wilfully remove or alter the cancellation or defacing marks of, or prepare, any adhesive stamp, with intent to use or cause it to be used, after it has already been used, or knowingly or wilfully buy, sell, offer for sale, or give away a washed or restored stamp to a person for use;

(4) have in his possession a washed, restored, or altered stamp which has been removed from any vellum, parchment, paper, instrument, or writing, or from the articles to which it had previously been affixed;

(5) buy, sell, offer for sale or have in his possession or knowingly or wilfully prepare a counterfeit stamp; or

(6) reuse a stamp which previously has been used for the purpose of indicating the payment of a tax imposed by this chapter.

(B) A person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than two years, or both.

(C) It is unlawful for a person, officer, or employee of a corporation, or a member or employee of a partnership, with intent to evade a lawful requirement of this chapter or a lawful requirement of the department under the provisions of this chapter to:

(1) fail to pay a tax, make a report, or submit required information by the provisions of this chapter; or

(2) make a false or fraudulent statement or report, or supply false or fraudulent information.

(D) A person who violates the provisions of subsection (C) is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 65-876; 1952 Code Section 65-876; 1942 Code Sections 2524, 2528; 1932 Code Sections 2524, 2528; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539; 1977 Act No. 52; 1993 Act No. 184, Section 157.



Section 12-21-3080. Penalty for interference with enforcement or refusal to allow inspection.

Any person subject to this tax engaging in or permitting such practices as are prohibited by regulations of the department or in any other practice which makes it difficult to enforce the provisions of this chapter by inspection and any person who shall, upon demand of any officer or agent of the department, refuse to allow full inspection of the premises or any part thereof or who shall hinder or in anywise delay or prevent such inspection when demand is made therefor shall be guilty of a misdemeanor and shall, upon conviction, be fined not less than twenty dollars nor more than two hundred dollars for each offense or imprisoned for a period not less than ten nor exceeding sixty days, or both, in the discretion of the court.

HISTORY: 1962 Code Section 65-877; 1952 Code Section 65-877; 1942 Code Sections 2526, 2534; 1932 Code Sections 2526, 2534; 1928 (35) 1089; 1930 (36) 1354, 1358.



Section 12-21-3910. Short title.

This article may be cited as the "Bingo Tax Act of 1996".

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3920. Definitions.

As used in this article:

(1) "Bingo" or "game" means a specific game of chance, commonly known as bingo, in which prizes are awarded on the basis of designated numbers or symbols on a card conforming to numbers and symbols selected at random.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Card" means a printed or nonprinted design on which there are arranged five horizontal rows and five vertical columns forming twenty-five squares. Numbers are printed in twenty-four of the squares, and the term "free", "free square", or " free space" is printed in the square or space located in the center of the card. The five columns are denominated from left to right by the respective letters of the word "B-I-N-G-O". Each square in the "B" column contains a number from one through fifteen inclusive; each square in the "I" column contains a number from sixteen through thirty inclusive; except for the center space which is marked as free, each square in the "N" column contains a number from thirty-one through forty-five inclusive; each square in the "G" column contains a number from forty-six through sixty inclusive; and each square in the "O" column contains a number from sixty-one through seventy-five inclusive. A number may not appear twice on the same card. A nonprinted design is a bingo ticket for use only with an electronic dabber. The bingo ticket is a perforated two-part ticket and must bear a sequential serial ticket number, the South Carolina state seal, denomination, number of faces authorized for download or activation, the Department of Revenue issued organization license number, and other information that may be required by the department. The ticket must have designated blanks for entry of the date sold and electronic dabber unit number supplied. Bingo tickets must be printed by a bingo ticket manufacturer licensed by the department and must be sold only by a distributor licensed by the department. Bingo tickets must meet the design and requirements of the department. Bingo tickets may be used only by a promoter or nonprofit organization if the ticket has been approved by the department. A license for a bingo ticket manufacturer costs one thousand dollars. A manufacturer of bingo cards or electronic dabbers or site systems, a distributor, a promoter, or a nonprofit organization may not have an interest, direct or indirect, in a bingo ticket manufacturer. The bingo ticket manufacturer must maintain records as required by the department.

(4) "Promoter" means an individual, corporation, partnership, or organization licensed as a professional solicitor by the Secretary of State who is hired by a nonprofit organization to manage, operate, or conduct the licensee's bingo game. The person hired under written contract is considered the promoter.

(5) "Nonprofit organization" means an entity which is organized and operated exclusively for charitable, religious, or fraternal purposes and which is exempt from federal income taxes pursuant to Internal Revenue Code Section 501(c)(3), 501(c)(4), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19).

(6) "Session" means a consecutive series of games which must occur only between the hours of 12:00 p.m. and 2:00 a.m. No more than one session, limited to twelve hours, may occur during the permitted fourteen-hour period. Regardless of the starting time within the permitted period, the session may not extend beyond 2:00 a.m. These limitations do not apply to games operated by state or county fairs.

(7) "Fair" means a recognized annual state or county fair. The fair must be recognized by the governing body of the county in which it is held, or in the case of the State, by the South Carolina Agricultural and Mechanical Society.

(8) "Ball" means a ball, disk, square, or other object upon which is printed a letter and number which corresponds to the letter and number of a square on a bingo card.

(9) "Cage" means a device, whether operated manually or by air blower, in which bingo balls are placed before the bingo game begins.

(10) "Caller" means the house representative who is responsible for drawing bingo balls and announcing the configuration and the result of each drawing to the players.

(11) "Drawing" means the indiscriminate selection of a single ball from the cage.

(12) "House" means the nonprofit organization and promoter licensed with the department.

(13) "Marker" means a device which indicates the number called.

(14) "Master-board" means the receptacle used by the house to display balls which are drawn during the bingo game.

(15) "Player" means one who participates in a game of bingo other than as an agent, promoter, or representative of the house.

(16) "Fund" means the Parks and Recreation Development Fund.

(17) "Building" means a structure surrounded by exterior walls or permanent firewalls.

(18) "Manufacturer" means a person who manufactures bingo cards for use in this State and who is approved by the department.

(19) "Distributor" means a person who brings or sells bingo cards in this State and who is approved by the department.

(20) "Electronic dabber" means a hand-held electronic device that allows a player to store, display, and mark bingo card faces that have been downloaded or activated as authorized by the bingo ticket. All electronic dabbers must be tested and approved by an independent testing facility to be determined by the department within forty-five days of a written request. All costs for testing are the responsibility of the manufacturer wishing to sell, lease, rent, or otherwise distribute the electronic dabber in South Carolina for the conduct of bingo. The sole and exclusive determination as to whether an electronic dabber meets the requirements of this chapter rests with the department in its sole discretion. If this determination is appealed, the promoter and nonprofit organization may not use the electronic dabber during the pendency of the appeal.

(21) "Site system" means a computer accounting system commonly referred to as a point of sale system used in conjunction with electronic dabbers. This computer software must be used at a site by an organization which allows a bingo ticket purchased from a licensed distributor to authorize the download or activation of faces into the electronic dabbers, accounts for gross proceeds, and provides accounting information on all activity for one year from the end of the quarter in which the activity occurred. All site systems and electronic dabbers must be tested and approved by an independent testing facility to be determined by the department within forty-five days of written request. All costs for testing are the responsibility of the manufacturer wishing to sell, lease, rent, or otherwise distribute the site system in South Carolina for the conduct of bingo. The sole and exclusive determination as to whether a site system meets the requirements of this chapter rests with the department in its sole discretion. If this determination is appealed, the promoter and nonprofit organization may not use the site system during the pendency of the appeal.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16A, eff October 1, 2002; 2004 Act No. 172, Sections 2, 3, eff August 2, 2003; 2010 Act No. 263, Section 2, eff June 11, 2010.



Section 12-21-3930. Conditions under which bingo not considered lottery.

The game of bingo is not a lottery when:

(1) the nonprofit organization conducting the game has completed the application as described in Section 12-21-3940 and the application has been approved by the department;

(2) the promoter under contract with the nonprofit organization is licensed properly with the department;

(3) the nonprofit organization presents to the department upon application a certified copy of the statement issued by the Internal Revenue Service exempting it from federal income taxation;

(4) the game is conducted in accordance with the provisions of Sections 12-21-3990 and 12-21-4000 and approved cards are used.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3935. Video poker play prohibited.

Nothing in this article may be construed to allow video poker play and the prohibitions regarding video poker in Sections 12-21-2710, 16-19-40, and 16-19-50 apply.

HISTORY: 2004 Act No. 172, Section 9, eff August 2, 2003.



Section 12-21-3940. License to conduct bingo.

(A) Before conducting a game of bingo, a nonprofit organization shall file with the department a written application in a form prescribed by the department, executed and notarized which must include:

(1) the name, address, and telephone number of the applicant and sufficient facts relating to its incorporation and organization to enable the department to determine whether it is an authorized organization;

(2) a copy of the organization's corporate charter and the Internal Revenue Service's statement exempting the applicant from federal income taxes;

(3) the names, addresses, and telephone numbers of the organization's officers;

(4) the place and time the applicant intends to conduct bingo under the license for which it applied;

(5) the specific purpose to which the bingo net proceeds are to be devoted;

(6) the designation of a "promoter" as defined by this article;

(7) a copy of any contract or lease between a promoter and the nonprofit organization;

(8) the name, address, telephone number, birth date, and Social Security number of each person who will work at the proposed bingo games and receive compensation for the work, the nature of the work to be performed, and a statement as to whether or not the person has been convicted within the last twenty years of a state or federal felony, gambling offense, criminal fraud, or a crime that has a sentence of two or more years;

(9) other information considered necessary by the department.

(B) Upon application for a license, the department has forty-five days to approve or reject the application based on the requirements of this article.

(C) The nonprofit organization does not need to apply for renewal of the license as long as there are no changes in the operation or location of the game. Changes in information supplied on the original application must be forwarded to the department, in writing, within thirty days of the change. In the case of a change in the place and time, notice must be given thirty days before the change.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2004 Act No. 172, Section 7, eff August 2, 2003; 2010 Act No. 263, Section 1, eff June 11, 2010; 2016 Act No. 254 (H.5034), Section 2, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 2, in (B), substituted "forty-five days" for "thirty days".



Section 12-21-3950. Promoter's license.

(A) A promoter under contract with a licensed nonprofit organization to manage, operate, or conduct a game shall file a written application for a promoter's license in a form prescribed by the department, executed and notarized, which must include:

(1) the name, address, telephone number, and Social Security number of the promoter or of each officer if the promoter is a corporation;

(2) a copy of the promoter's contract or lease with the nonprofit organization. A contract must exist between the sponsoring organization and the promoter detailing all expenses;

(3) the name, address, telephone numbers, and Social Security number of any person working for the promoter at the bingo game and receiving compensation for the work;

(4) a notarized statement as to whether or not the applicant for a promoter's license or any of his employees have been convicted within the last twenty years of a state or federal felony, gambling offense, criminal fraud, or a crime that has a sentence of two or more years.

(B) Upon application for a license, the department has forty-five days to approve or reject the application based on the requirements of this article.

(C) A promoter shall file a renewal application each year submitting any changes in information and documentation previously submitted as required by this section. The promoter is required to notify the department, in writing, of any changes in the information supplied on the application within thirty days of the change.

(D) The license authorized by this section is for the privilege of engaging in business as a bingo promoter and must be purchased from the department at a cost of one thousand dollars a year.

A promoter shall obtain a promoter's license for each organization for which he operates bingo games.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16B, eff October 1, 2002.



Section 12-21-3955. Designation of member as promoter.

If a nonprofit organization intending to operate a Class AA or B license does not contract with an outside promoter, the organization shall designate a member as the promoter.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3960. Liability for taxes, interest, penalties and fines.

The promoter and the nonprofit organization are jointly and severally liable for all taxes, penalties, interest, and fines imposed by this article and Chapter 54 of this title.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3970. Promoter's license required for each licensee.

For each licensed nonprofit organization the promoter manages, operates, or conducts bingo, the promoter must purchase a promoter's license as provided in Section 12-21-3950 before operating or conducting bingo. No promoter is permitted more than five licenses. This license must be prominently displayed at the location where bingo is conducted.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3980. Transfer or other disposition of license.

(A) The promoter's license authorized by this article must not be transferred to another person, organization, entity, or corporation. The promoter's license, upon written application to the department, may be transferred to a new location for the remainder of the license period if the licensed nonprofit organization has applied for a location transfer as provided in subsection (B) of this section. The written application must be on a form prescribed by the department and must state, under penalties of perjury, that the information on the transfer application and the original license application is true and correct, or, in the case of the original application, is still valid and unchanged. No additional license fee is required with respect to the transfer of the location and the promoter may not conduct bingo at the new location until the new license is issued.

(B) The nonprofit organization's license authorized by this article must not be transferred to another nonprofit organization and is valid and continues in force so long as the nonprofit organization to which it is issued continues to conduct the bingo games at the location authorized by the license.

The nonprofit organization's license, upon written application to the department, may be transferred to a new location. The written application must be on a form prescribed by the department and must state, under penalties of perjury, that the information on the transfer application and the original license application is true and correct or, in the case of the original application, is still valid and unchanged. The nonprofit organization cannot operate at the new location until the new license is issued.

(C) No promoter or nonprofit organization may lease, sell, rent, lend to, or exchange with another person, organization, corporation, or other entity a promoter's or bingo license issued pursuant to this article.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-3990. Manner of playing bingo.

(A) The game of bingo must be played in the following manner:

(1) Bingo is played by more than one player and a caller who is associated with the house. Each player must pay face value for each card to be played during the course of a game and may purchase the card for a specified number of games. All cards sold for a game must sell for face value and cards may not be given to players as prizes or for free. After the player has purchased a card or cards for a specified number of games, the house cannot require or accept an additional payment or consideration by the player in order to complete the specified number of games.

(2) Before each game begins, the caller shall announce to the players the configuration or configurations that will win the game. A configuration consists of a number of grids covered in the manner announced by the caller. Any method of playing the games is allowed if the method is announced before each game's beginning including, but not limited to, wild card games. In addition, anytime before the conclusion of the game, the prize, specifically stating the dollar amount or value of merchandise awarded to the winner or winners for the game, must be announced.

(3) The prize must be awarded to the winner of that game without delay. For multiple winners, the prize must be divided equally among the winners. In the case of a merchandise prize, the cash value of the merchandise may be divided among the winners. Purchase receipts of merchandise awarded as prizes must be made available to players and the department for confirmation of value.

(4) The caller shall draw and announce numbers from the cage one at a time. If a player has a card with the called number on it, he may use a marker to cover the square which contains the number. After the number is announced, it must be indicated on the master-board by the caller.

(5) When a player covers sufficient squares on a card to achieve the winning configuration, he may indicate to the caller. The caller shall require that the player's card be checked against the master-board in the presence of the other players to determine if the squares were covered accurately. If it is determined by the caller that the player accurately has covered the squares and achieved the preannounced configuration, the player is declared the winner. If it is determined that the player has not covered the squares accurately and achieved the preannounced configuration, play continues in that game.

(6) All devices, including the master-board, used to show what numbers have been called during a game must not be intentionally changed, obstructed, or turned off by the promoter until the winners are verified.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16C, eff October 1, 2002; 2004 Act No. 172, Section 4, eff August 2, 2003; 2016 Act No. 254 (H.5034), Section 3, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 3, in (A)(6), substituted "intentionally changed, obstructed, or turned off by the promoter" for "changed or turned off".



Section 12-21-4000. Procedures applicable to conduct of bingo.

In addition to the manner of play prescribed in Section 12-21-3990, the following procedures apply to the conduct of the game:

(1) Before the beginning of the first game, all seventy-five balls must be displayed openly on the master-board for the inspection of the players.

(2) Only one set of seventy-five balls and only one master-board is allowed in the room or area during the play of the game.

(3) Only one bet or payment is to be paid for each card.

(4) No bets or payments may be made while a game is in progress, except the sale of cards for subsequent games.

(5) Reserved.

(6) The house is required to identify the games for which a card may be used before the card is purchased.

(7) Before the start of play, the caller shall announce to all players the winning configuration of covered squares for that particular game.

(8) The prize must be awarded to the first person who successfully achieves the winning configuration of covered squares. All winning configurations must be verified using an electronic verifying system and must be displayed on the monitor for all players to see.

(9) Balls must be selected randomly by an indiscriminate process.

(10) Only one number may be called at a time.

(11) All balls drawn remain on the master-board until the conclusion of the game.

(12)(a) At least fifty percent of the gross proceeds of the sale of bingo cards taken in by the house during a single session must be returned to the players in the form of prizes. However, with respect to fair licenses, this requirement must be met during the course of the fair.

(b) A bingo operation may take in only two times more in gross proceeds than the prize for that session averaged on a quarterly basis. Amounts in excess of this limit are subject to a tax, in addition to any other bingo license taxes and fees equal to the amount of the excess. Each session that the gross proceeds are greater than twice the prize amounts paid constitutes a separate offense if the tax is unpaid. This excess proceeds tax must be remitted to the department on the organization's quarterly bingo report and distributed as provided in Section 12-21-4190. Failure to remit this excess proceeds tax to the department shall result in immediate suspension of both the promoter's license and the organization's license. The department, after a conference with the promoter and organization, may permanently revoke the license of the promoter or the nonprofit organization, or both. If permanently revoked, the promoter, nonprofit organization, or any partner or member of the organization may no longer manage, conduct, or assist in any manner with a bingo operation in this State.

(13) The playing of bingo is restricted to the premises designated with the department by the sponsor organization.

(14) Bingo only may be played at the place designated by the bingo licensee on its original or amended application.

(15) The house may hold promotions of special events during a session offering players prizes other than from the play of bingo not to exceed two hundred dollars in cash or merchandise for each session. This amount is not to be paid out of the bingo account and is not included in total payouts for a session. There is no additional charge to players to participate in a special promotion. The promotion must not require any consideration for participation.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Sections 16D, 16E, eff October 1, 2002; 2004 Act No. 172, Section 5, eff August 2, 2003; 2016 Act No. 254 (H.5034), Section 4, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 4, in (15), substituted "not to exceed two hundred dollars" for "not to exceed one hundred dollars" in the first sentence, and substituted "require any consideration for participation" for "be a form of gambling or a game of chance" in the last sentence.



Section 12-21-4005. Operation of bingo games; scope.

The operation of the bingo games excludes machines and lottery games, including video poker lottery games, prohibited by Sections 12-21-2710, 16-19-40, and 16-19-50. The operation of the bingo games also excludes raffles as defined in Section 33-57-110.

HISTORY: 2002 Act No. 334, Section 16L, eff October 1, 2002; 2016 Act No. 254 (H.5034), Section 5, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 5, added the second sentence, relating to raffles.



Section 12-21-4007. Site system and electronic dabber specifications.

(A) A site system and an electronic dabber must meet the following specifications:

(1) A site system must:

(a) record a nonresetable electronic consecutive six digit receipt number for each transaction;

(b) issue a player a receipt for each transaction containing the:

(i) name of a site or organization;

(ii) date and time of transaction;

(iii) number of electronic bingo card images downloaded or activated;

(iv) selling price of a card or package, gross proceeds, and receipt number; and

(v) serial number of device issued to a player;

(c) print a summary report for each session containing:

(i) the date and time of the report;

(ii) the name of site;

(iii) the date of the session;

(iv) the sequential session number;

(v) the number of transactions;

(vi) the number of voided transactions;

(vii) the number of electronic bingo card images downloaded or activated;

(viii) the number of devices used;

(ix) the total gross proceeds; and

(x) any other information required by the department.

(2) An electronic dabber:

(a) must be a portable hand-held unit and must not be wired directly to a site system;

(b) must be used in conjunction with a bingo ticket purchased from the house which entitles the player to mark his cards electronically rather than using paper cards and marking them manually;

(c) must have no more than one hundred eighty faces to be played on each game when used in a class "B" game and no more than three hundred faces to be played on each game when used in a class "AA" game;

(d) must require a player to manually enter each bingo number called;

(e) must display a player's best card or a winning card and alert only that player through an audio or video method, or both, that the player has a winning card;

(f) must erase automatically all stored cards at the end of the last game of a session or when the device is turned off;

(g) must be downloaded or activated with new cards at the beginning of each session;

(h) must be used only for one unit for each player, at any time during the bingo session. A player may purchase additional cards to be marked manually, but not for use with an electronic dabber;

(i) must not be a video lottery machine, video gaming machine, or other device prohibited by Section 12-21-2710;

(j) must not be used or be capable of being used to play a game other than bingo as authorized by this article; and

(k) must not be used or be capable of being used in an activity prohibited by Section 16-19-40 or 16-19-50.

(B) The department's representatives may examine and inspect any site system and related equipment, electronic dabber and related equipment, or other machine or device used in the conduct of bingo by the promoter, nonprofit organization, or player. The examination and inspection must include immediate access to the electronic dabber and unlimited inspection of all parts, equipment, and associated systems.

(C) A player may exchange a defective electronic dabber for another provided a disinterested player verifies that the electronic dabber is not functioning.

(D) The bingo ticket as defined in Section 12-21-3920(3) must be perforated and allows both the player and the house to retain a copy. The ticket must be sold at face value. Only the number of faces printed on the bingo ticket may be downloaded or activated into the electronic dabber, no more or less, and at no time may bingo cards be sold for use with an electronic dabber and bingo ticket in matching face value or for any other purpose. The bingo tickets must be purchased on a bingo voucher only through a distributor licensed in this State. The bingo ticket must be torn in two along the perforation required in this subsection and the player must be given one part of the ticket and the house must retain the other part of the ticket for its books and records.

(E) After completion of each session the organization shall generate an activity report containing the number of electronic dabbers used in the session along with the house receipts for each bingo ticket sold. This report must be printed and maintained with the daily reports of the bingo session held.

HISTORY: 2004 Act No. 172, Section 1, eff August 2, 2003.



Section 12-21-4009. Limitations on use of electronic or mechanical devices.

The use of an electronic or mechanical device designed for a bingo game authorized pursuant to this chapter must be limited to a bingo promoter and the promoter's employees or any other person authorized by law to conduct bingo only in order to facilitate bingo play in the location licensed for bingo play pursuant to law, and this machine must not dispense as a prize coins or currency. The operation of the bingo games excludes machines and lottery games, including video poker lottery games, prohibited by Sections 12-21-2710, 16-19-40, and 16-19-50.

HISTORY: 2004 Act No. 172, Section 1, eff August 2, 2003.



Section 12-21-4010. Application of Section 12-21-3930 through 12-21-3950.

The provisions of Sections 12-21-3930 through 12-21-3950 do not apply to the holder of a fair bingo license. However, the department shall prescribe a separate application form for fairs to obtain a license.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4011. Indian tribe use of hardware technology.

Notwithstanding any provision of law, federally- recognized Indian tribes authorized to conduct bingo games in South Carolina may use hardwire technology for bingo play, if the hardwire technology complies with the same restrictions and meets the same requirements and testing required of electronic dabbers and site systems as provided in this chapter.

HISTORY: 2004 Act No. 172, Section 8, eff August 2, 2003.



Section 12-21-4020. Classes of bingo licenses; taxes.

The following are the classes of bingo licenses:

(1) CLASS AA: An organization operating a bingo game offering prizes with a minimum payout of fifty thousand dollars a session shall obtain a Class AA bingo license at a cost of four thousand dollars. The prizes offered at any one session may not exceed two hundred fifty thousand dollars. The holder of a Class AA license may not conduct more than one bingo session a month.

(2) CLASS B: An organization operating a bingo game offering prizes, which do not exceed eight thousand dollars a session, shall obtain a Class B bingo license at a cost of one thousand dollars. The holder of a Class B license may not conduct more than five bingo sessions a week.

(3) CLASS C: An organization operating a bingo game and offering prizes of twenty dollars or less a game during a single session shall obtain a Class C bingo license at no cost. However, the organization may offer a prize in cash or merchandise of no more than one hundred fifty dollars for six jackpot games a session. The department, in its discretion, may allow certain Class C licenses to use hard bingo cards instead of the paper cards required by this article.

To qualify to play on hard cards, a bingo game conducted by a Class C license must meet the following criteria:

(a) be operated solely by volunteers;

(b) the person managing, conducting, or operating the bingo game must not be paid or otherwise be compensated and must be a designated member of the organization;

(c) remuneration, including wages or other compensation, must not be made to any individual or corporation;

(d) all equipment used to operate a game of bingo, including chairs, tables, and other equipment, must be owned by the charity;

(e) the organization may lease the building directly from the owner of the building or own the building in which the game of bingo is played. The organization may not lease or sublease the building from a person who is not the owner;

(f) the only expenses allowed to be paid from the proceeds of the game are utility bills, prizes, purchases of cards, payments for the lease of a building, purchases of equipment required to operate a game of bingo, and the charitable purposes of the organization;

(g) one hundred percent of the net proceeds from the operation of the game must be used for charitable purposes.

(4) CLASS D: A person, organization, or corporation desiring to conduct a bingo game at a fair as defined in Section 12-21-3920 and who offers prizes for each game of no more than fifty dollars in merchandise shall obtain only a temporary Class D bingo license at a cost of one hundred dollars for not more than ten days or two hundred dollars for more than ten days. The department, in its discretion, may allow certain Class D licensees to use hard bingo cards in lieu of the paper cards required by this article.

(5) CLASS E: An organization which has a game of bingo and operates exclusively by bona fide members who are residents of this State and who do so on a strictly volunteer basis and whose gross bingo proceeds do not exceed forty thousand dollars a calendar quarter, and where prizes do not exceed four thousand dollars a session shall obtain a Class E license from the department at a cost of five hundred dollars. If the gross bingo proceeds for any calendar quarter exceed thirty thousand dollars, the person or organization within ten days is required to obtain a Class B license from the department and comply with all requirements of a Class B license. The holder of a Class E license may not conduct more than one bingo session a week.

(6) CLASS F: An organization which has a game of bingo and operates exclusively by bona fide members who are residents of this State and who do so on a strictly volunteer basis and whose gross proceeds do not exceed forty thousand dollars a calendar quarter, and where prizes do not exceed four thousand dollars a session and where bingo proceeds are only used to pay the organization's utility bills, to pay charges for bingo paper, and for the charitable purpose of the organization, shall obtain a Class F license from the department at the cost of one hundred dollars. The holder of a Class F license may not conduct more than one bingo session a week.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4A; 1998 Act No. 334, Section 3; 1998 Act No. 340, Section 4; 1998 Act No. 387, Section 6; 2002 Act No. 334, Section 16F, eff October 1, 2002.



Section 12-21-4030. Entrance fee surcharges.

(A) A promoter or organization may not impose a charge, other than as provided in subsection (B), on a player of more than the face value of each card sold to play bingo.

(B)(1) A holder of a Class AA license shall impose an entrance fee of eighteen dollars;

(2) A holder of a Class B license shall impose an entrance fee of five dollars;

(3) A holder of a Class D or Class E license may impose a five-dollar entrance fee; and

(4) A holder of a Class F license may impose a three-dollar entrance fee.

(C) The entrance fees collected pursuant to subsection (B) are not required to be remitted as taxes and are not included in gross proceeds for purposes of the prize limitations provided in Section 12-21-4000(12)(a).

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4B.



Section 12-21-4040. One license per person or organization.

No nonprofit organization may hold more than one bingo license.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4050. Only one organization to operate bingo per building.

Only one nonprofit organization may operate or cause the operation of bingo in a building. This section applies to all buildings regardless of ownership, of primary use, or of original use.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4060. Certain persons prohibited from managing or conducting bingo.

A person who has been convicted within the last twenty years of violating a state or federal criminal statute relating to gaming or gambling, or who has been convicted of any other crime that has a sentence of two or more years, or where applicable, whose promoter's license has been revoked by the department is not permitted to manage or conduct a game or assist in any manner with the bingo operation.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1.

Editor's Note

1996 Act No. 449, Section 1, and 1996 Act No. 431, Section 34.A, eff October 1, 1997, each effected this section in identical form.



Section 12-21-4070. South Carolina domicile required for license.

No license, as provided by this article, may be issued to an organization, promoter, or individual that has not been domiciled in this State for at least three years immediately preceding the license application. In the case of the organization, the organization must also have been active in this State for at least two years.

HISTORY: 1996 Act No. 449, Section 1; 2005 Act No. 4, Section 1, eff November 4, 2004.



Section 12-21-4080. Promoter to turn over proceeds; member to deposit proceeds.

(A) Upon completion of the session, the promoter or the organization member representative shall deposit the gross proceeds from the session less the amount paid out as prizes into the bingo checking account. If the promoter is authorized by the organization to make the session deposit, the promoter shall deliver to the organization representative evidence that the deposit was made in a timely manner. This evidence must be furnished no later than the next business day following the day of the bingo session on which the proceeds were obtained.

(B) The representative member of the nonprofit organization shall deposit the funds into the bingo checking or savings account as described in Section 12-21-4090. For purposes of this section, a member of the licensed nonprofit organization is any individual who holds a full membership in the organization as defined by the organization's constitution, charter, articles of incorporation or by-laws and has been a member of the organization for at least one year. The term also includes those individuals who are members of an auxiliary or recognized junior affiliate of the parent organization.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16G, eff October 1, 2002.



Section 12-21-4090. Bingo checking and savings accounts.

(A) The provisions of this section apply to the licensed nonprofit organization which is responsible for the special checking and savings accounts established by this section. The provisions of this section do not apply to the holder of a Class D fair bingo license.

(B) The organization shall control all deposits, transfers, and disbursements from these accounts, including the payment of compensation to the promoter and employees of the promoter or organization working the bingo games.

(C) An organization receiving an annual license to conduct bingo shall establish and maintain one regular checking account designated the "bingo account" and also may maintain an interest-bearing savings account designated the "bingo savings account". All funds derived from the conduct of bingo, less the amount awarded as cash prizes, must be deposited in the bingo account. Other funds may not be deposited in the bingo account, unless there is a deficit, and then both the organization and promoter shall deposit a loan equal to fifty percent of the deficit. If the organization is unable to make the fifty percent contribution, the promoter may deposit one hundred percent of the deficit which the balance must be, at the election of the promoter and with the consent of the nonprofit organization, carried as either a loan or a charitable donation to the organization from the promoter. Each loan to an organization from the promoter must be authorized in writing by a duly authorized officer of the licensed nonprofit organization. The promoter only may have recourse to these loans from the funds in the charitable bingo account. Each loan deposited into the bingo checking account must be accounted for on the quarterly financial reports filed with the department. Detailed information substantiating these loans must be maintained by the organization. Deposits must be made no later than the next business day following the day of the bingo occasion on which the receipts were obtained. All accounts must be maintained in a financial institution in this State.

(D) All expenses related to the charitable bingo operation must be paid from the operations bingo account. Funds from the bingo account must be withdrawn by preprinted, consecutively numbered checks or withdrawal slips, jointly signed by a properly authorized representative of the licensed nonprofit organization and promoter and made payable to a person or organization or by electronic methods or recurring online payments. Electronic payments must be authorized by a duly authorized representative of the licensed nonprofit organization and promoter in writing. Checks must be imprinted with the words "Bingo Account" and must contain the organization's bingo license number on the face of the check. There also must be noted on the face of the check or withdrawal slip the nature of the payment made. No check or slip may be made payable to "cash", "bearer", or a fictitious payee. All checks, including voided checks and slips, must be kept and accounted for.

(E) Funds received by the nonprofit organization from the department as a result of the sale of bingo cards must be deposited into a separate account and maintained separately from bingo funds and the bingo account referenced in this section.

(F) Checks drawn on the bingo account must be for one or more of the following purposes:

(1) payment of necessary and reasonable bona fide expenses incurred and paid in connection with the conduct of bingo;

(2) payment of necessary and reasonable compensation incurred and paid in connection with the conduct of bingo for personnel and promoters managing and conducting the game;

(3) disbursement of net proceeds derived from the conduct of bingo to charitable purposes or the purpose for which the organization was established;

(4) transfer of net proceeds derived from the conduct of bingo to the bingo savings account pending a disbursement to a charitable purpose.

(G) The disbursement of net proceeds on deposit in the bingo savings account to a charitable purpose must be made by transferring the intended disbursement back into the bingo account and then withdrawing the amount by a check drawn on that account as prescribed in this section.

(H) Proceeds given to a person or an organization for a charitable purpose must not be used by the donee:

(1) to pay for services rendered or materials purchased in connection with the conducting of bingo by the donor organization; or

(2) for a cause, an act, or an activity that does not constitute a charitable purpose or other purpose for which the organization was established if the activity is conducted by the donor organization.

(I) Gross proceeds derived from the conduct of bingo must not be commingled with other funds of the licensed organization.

(J) A licensed organization that has stopped conducting bingo and has unexpended bingo funds shall disburse those funds to a charitable purpose or other purposes for which the organization was established within one year after the date it ceases to conduct bingo. However, unexpended funds to be used for a building fund may be retained for this purpose. The organization shall file a report with the department showing the establishment of a building fund, the amount of money from the special account to be retained for that purpose, and other information the department may consider necessary. If the organization is identified as a fictitious charity after originally licensed, any payments due the charity revert to the general fund.

(K) Net proceeds must not be used directly or indirectly by a licensed authorized nonprofit organization to support or oppose a candidate or slate of candidates for public office, to support or oppose a measure submitted to a vote of the people, or to influence or attempt to influence legislation. The records of these accounts are available for inspection, upon demand, by the department.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 340, Section 5; 1998 Act No. 387, Section 7; 2002 Act No. 334, Section 16H, eff October 1, 2002; 2016 Act No. 254 (H.5034), Section 6, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 6, amended (C) and (D), allowing the promoter to make certain contributions, requiring that all expenses related to the bingo operation must be paid from the operations bingo account, and allowing for electronic payments.



Section 12-21-4100. Record keeping and reporting requirements.

(A) Each licensed nonprofit organization conducting bingo games shall submit quarterly to the department on the last day of the month following the close of the calendar quarter a report under oath containing the following information:

(1) the amount of the gross proceeds derived from the games;

(2) each item of expense incurred or paid;

(3) each item of an expenditure made or to be made, with a detailed description of the merchandise purchased or the services rendered;

(4) the net proceeds derived from the games;

(5) the use to which the proceeds have been or are to be applied;

(6) a list of prizes offered and given, with their respective values;

(7) excess proceeds as provided in Section 12-21-4000(12)(b);

(8) number of players at each session;

(9) other information considered necessary by the department.

(B) Each licensed nonprofit organization shall maintain records to substantiate the contents of each report.

(C) The department may revoke the license of an organization that fails to file the reports and information required in this article.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4110. Department to administer provisions of article.

The department shall perform all functions incident to the administration, collection, enforcement, and operation of the tax and regulations imposed under this article. Local law enforcement officials are authorized to enforce the hours of operation.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4120. Clarification and conference requests.

An organization or a promoter seeking clarification on the play of or operation of a bingo game shall submit to the department's bingo regulatory section a written request seeking a determination as to whether or not a certain or specific action constitutes a violation. A conference may be requested upon the receipt of the clarification request. The department shall respond, in writing, to the party requesting the clarification, citing specific statutes which disqualify an action and, when applicable, citing actions that are authorized pursuant to the laws of this State. A response or any failure to respond is not grounds for estoppel nor does it grant any rights to the organization or promoter seeking a clarification. An organization or a promoter found in violation of the provisions of this article and assessed additional taxes, penalties, fines, or interest is entitled to a conference upon request.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16I, eff October 1, 2002; 2004 Act No. 172, Section 6, eff August 2, 2003.



Section 12-21-4130. Seizure of bingo equipment and cards.

The department may seize bingo equipment or cards found in the possession of a promoter, a licensed nonprofit organization, or player which have been manufactured, altered, or changed in a manner so as to no longer make bingo a game of chance as defined in this article.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4140. Penalties.

A penalty of up to five thousand dollars and revocation of the license at the discretion of the department may be imposed for a violation of this article. Each violation and each day in violation of a provision of this article constitutes a separate offense.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4150. Posing as bingo player; unauthorized bingo supplies.

A person who poses as a bingo player or a person who conspires to have a person pose as a bingo player with the intent to defraud regular customers of the game, or a person who is using unauthorized bingo supplies, is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4160. Inspection of books, papers, records, and other materials.

The department or its designated agent or representative may enter upon the premises where bingo is played or the business premises of another person and examine books, papers, records, memoranda, commodities, or other things bearing upon the amount of taxes or fees payable or the proper conduct of a game and secure from the taxpayer or other person information directly or indirectly for the enforcement of this article.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4170. Compromise of criminal or civil action.

The department, in its discretion, may compromise a criminal or civil action arising under the provisions of this article either before or after prosecution has begun.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4180. Collection of taxes and fees not to be stayed or prevented.

The collection of the taxes and fees imposed by this article must not be stayed or prevented by an injunction, writ, or order issued by a court or its judge.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4190. Bingo card charges; distribution of revenues.

(A) The department shall charge and retain ten cents for each dollar of face value for each bingo card sold for AA, B, D, and E licenses. The department shall charge and retain five cents for each dollar of face value for each bingo card sold for an F license. The department shall charge and retain four cents for each dollar of face value for each bingo card sold for a C license.

(B) The revenue retained must be distributed as follows:

(1) twenty-eight percent of the revenue must be distributed to the sponsoring charity for which the bingo cards were purchased. The department shall make the distribution to the sponsoring charity by the last day of the next month following the month the revenue was collected. Distributions pursuant to this subsection must be reduced by any delinquent debts as defined in the Setoff Debt Collection Act;

(2) seventy-two percent pursuant to Section 12-21-4200.

(C) The provisions of subsection (B) do not apply to holders of Class F licenses. The entire amount of revenue remitted pursuant to Section 12-21-4190 by Class F licensees shall be distributed pursuant to Section 12-21-4200.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4C; 2006 Act No. 357, Section 1, eff July 1, 2007; 2006 Act No. 359, Section 1, eff July 1, 2006; 2016 Act No. 254 (H.5034), Section 7, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 7, in (B)(1), substituted "twenty-eight percent" for "twenty-six percent" and "pursuant to this" for "under this"; and in (B)(2), substituted "seventy-two percent" for "seventy-four percent".



Section 12-21-4200. Disbursement of revenues.

The first nine hundred forty-eight thousand dollars of the total revenues derived from the provisions of this article which is collected from bingo within this State must be deposited monthly in twelve equal amounts into an account in the Office of the State Treasurer and called "Division on Aging Senior Citizen Centers Permanent Improvement Fund". All interest earned on monies in the Division on Aging Senior Citizen Centers Permanent Improvement Fund must be credited to this fund. Of the remaining revenue:

(1) Seven and five one-hundredths percent of the annual revenue derived from the provisions of Section 12-21-4190(2) must be deposited with the State Treasurer to be credited to the account of the Division on Aging, Office of the Governor, but in no case shall this credit be less than six hundred thousand dollars. This amount must be allocated to each county for distribution in home community services for the elderly as follows:

(a) One-half of the funds must be divided equally among the forty-six counties.

(b) The remaining one-half must be divided based on the percentage of the county's population age sixty and above in relation to the total state population using the latest report of the United States Bureau of the Census.

The aging service providers receiving these funds must be agencies recognized by the Division on Aging, Office of the Governor and the area agencies on aging.

(2) Twenty and eight-tenths percent of the annual revenue derived from the provisions of Section 12-21-4190(2), or two and one-half million dollars each fiscal year, whichever is greater, must be deposited by the State Treasurer in a separate fund for the Department of Parks, Recreation and Tourism entitled the Parks and Recreation Development Fund. Interest earned by this fund must be added to it and credited to its various accounts in the same proportion that the annual allocation to each account bears to the total annual distribution to the fund. Unexpended amounts in the various fund accounts must be carried forward to succeeding fiscal years except as provided in Section 51-23-30. Fund proceeds must be distributed as provided in Chapter 23 of Title 51.

(3) Subject to the distribution in item (2), seventy-two and fifteen one-hundredths percent of the annual revenue derived from the provisions of Section 12-21-4190(2) must be deposited with the State Treasurer and credited to the general fund, except that the first one hundred thirty-one thousand of such revenues each year must be transferred to the Commission on Minority Affairs.

HISTORY: 1996 Act No. 449, Section 1; 2004 Act No. 172, Section 11, eff August 2, 2003; 2006 Act No. 357, Section 2, eff July 1, 2007; 2006 Act No. 359, Section 2, eff July 1, 2006; 2016 Act No. 254 (H.5034), Section 8, eff June 7, 2016.

Effect of Amendment

2016 Act No. 254, Section 8, in (2), inserted ", or two and one-half million dollars each fiscal year, whichever is greater,"; and in (3), substituted "Subject to the distribution in item (2), seventy-two" for "Seventy-two".



Section 12-21-4210. Sale or transfer of bingo cards.

Bingo cards may not be sold or transferred between licensed organizations, between distributors, or between manufacturers. All unused bingo cards may be returned to the department for refund and destruction. The department is required to refund only the amount retained by the department previously based on the face value of each card and does not include the manufacturer's price or transportation charges to the consignee at destination and such additional charges. If an organization operating a bingo game ceases operation within fifteen days from the purchase of the last voucher and the voucher remains outstanding, the department shall accept the returned paper and credit the value of returned paper against the outstanding voucher. The organization then shall pay the balance of the voucher less the value of returned paper.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16J, eff October 1, 2002.



Section 12-21-4220. Bingo card design and requirements.

Bingo cards shall meet the design and requirements of the department. The use of the cards is evidence of the payment of the license tax imposed upon bingo cards by this article.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4230. Bonds.

Manufacturers, promoters, organizations, or distributors of bingo cards are required to furnish bond in an amount approved by the department to ensure faithful compliance with the regulations of the department.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4240. License to manufacture, distribute or use bingo cards.

Each manufacturer, distributor, organization, or promoter must be licensed to manufacture or distribute, or use bingo cards. The department shall charge an annual license fee of five thousand dollars for each manufacturer and two thousand dollars for each distributor. A license issued by the department under this section is renewable annually unless canceled or terminated. No license issued under this section is transferable or assignable.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4250. Dual roles.

A bingo card manufacturer may not be licensed to operate a game as a bingo card distributor or as a promoter. A bingo card distributor may not be a manufacturer, a licensed nonprofit organization, or promoter. A licensed nonprofit organization or a promoter may not be a manufacturer or distributor.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4260. Background investigations.

A person licensed as a bingo manufacturer, distributor, organization, or promoter shall submit to a background investigation. This includes each partner of a partnership and each director and officer and all stockholders of ten percent or more in a parent or subsidiary corporation of a bingo card manufacturer, distributor, organization, or promoter. The department has sole discretion to issue a license based on the background investigation.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4270. Application to obtain bingo cards.

Each licensed nonprofit organization or promoter, in the name of a licensed organization, may obtain bingo cards approved by the department by making application and remitting sixteen and one-half percent of the total face value of the cards to be purchased. Payment to the State for the issuance of bingo cards must be made by check, certified check, any electronic method, or cash within fifteen days of receipt of the application. If payment is made by check and the check is returned by the bank for any reason, the organization or promoter then is required to make payment to the department by certified funds for the remainder of the time that the bingo session is in operation. Upon receipt of the application, the department shall notify a licensed distributor who has purchased bingo cards from a licensed manufacturer that the licensed distributor may release the face value of the bingo cards requested to the licensed organization or promoter. However, no additional bingo cards must be released until payment is received for the prior application of bingo cards. The department is required to set forth procedures to ensure that there is a crosscheck between manufacturers, distributors, and licensed nonprofit organizations or promoters. A quarterly return is required by each manufacturer, distributor, and licensed nonprofit organization or promoter on or before the last day of the month following the close of the calendar quarter outlining those items the department determines necessary to verify the sale and distribution of bingo cards. The sale of bingo cards and entrance fees provided by Section 12-21-4030 are not subject to the admissions tax provided by Section 12-21-2420.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16K, eff October 1, 2002.



Section 12-21-4275. Prohibitions on bingo card or ticket transfers.

The transfer of a bingo card or ticket by a manufacturer or bingo ticket manufacturer to a person other than a licensed distributor is prohibited. The transfer of a bingo card or ticket by a distributor to a person other than a licensed bingo promoter or a licensed bingo nonprofit organization is prohibited. The transfer of a bingo card or ticket by a distributor to a promoter or bingo nonprofit organization that does not have a voucher covering the bingo ticket or bingo card is prohibited.

HISTORY: 2004 Act No. 172, Section 10, eff August 2, 2003.



Section 12-21-4280. Revocation of license.

(A) The department may revoke a license issued under this article if it finds that a licensed nonprofit organization is not in compliance with the exemption requirements of the Internal Revenue Code.

(B) A license revoked under this section must not be reissued until a new application is made and the department determines that the applicant is complying with the applicable provisions of the Internal Revenue Code.

(C) The department may promulgate regulations to enforce this section.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4295. Proceeds expended within state.

Proceeds after expenses derived from the game of bingo within South Carolina must not be expended for the benefit of charitable organizations located outside this State.

HISTORY: 1996 Act No. 449, Section 1.



Section 12-21-4300. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this article is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this article, the General Assembly hereby declaring that it would have passed this article, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 334, Section 16L, eff October 1, 2002.



Section 12-21-4320. Bingo webpage.

(A) The department shall establish a bingo webpage on its own website, for the purpose of serving as a clearinghouse for information and access to the Bingo Tax Act and its implementation and regulation. The link also must contain access to information pertaining to licenses, the manner in which to file complaints, and clarifying issues the department finds in connection with violations of the Bingo Tax Act.

(B) In addition to the purposes set forth in subsection (A), the webpage also must include a process for submitting questions to the bingo division of the department.

HISTORY: 2016 Act No. 254 (H.5034), Section 1, eff June 7, 2016.



Section 12-21-5010. Short title.

This article may be cited as "The Marijuana and Controlled Substance Tax Act".

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5020. Definitions.

As used in this article:

(1) "Marijuana' means any marijuana, whether real or counterfeit, as defined in Section 44-53-110, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of the laws of this State.

(2) "Controlled substance" means a drug or substance, whether real or counterfeit, as defined in Section 44-53-110, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of the laws of this State. "Controlled substance" does not include marijuana.

(3) "Dealer" means a person who in violation of the laws of this State manufactures, produces, ships, transports, or imports into South Carolina or in any manner acquires or possesses more than forty-two and one-half grams of marijuana, or seven or more grams of a controlled substance, or ten or more dosage units of a controlled substance which is not sold by weight.

(4) "Department" means the South Carolina Department of Revenue.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5030. Department to administer article, collect taxes; dealers not required to give identifying information.

The department shall administer the provisions of this article. Payments required by this article must be made to the department on the form provided by it. Dealers are not required to give their name, address, social security number, or other identifying information on the form. The department shall collect all taxes under this article.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5040. Department to promulgate regulations and adopt uniform system of stamps, labels, or other indicia for taxed marijuana and controlled substances.

The department may promulgate regulations necessary to enforce this article. The department shall adopt a uniform system of providing, affixing, and displaying official stamps, official labels, or other official indicia for marijuana and controlled substances on which a tax is imposed.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5050. Dealer not to possess taxed marijuana or controlled substance without evidence that tax was paid.

No dealer may possess any marijuana or controlled substance upon which a tax is imposed unless the tax has been paid on the marijuana or other controlled substance as evidenced by a stamp or other official indicia.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5060. Article not provide immunity from criminal prosecution.

Nothing in this article may provide immunity for a dealer from criminal prosecution pursuant to the laws of this State.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5070. Person lawfully in possession not required to pay tax.

Nothing in this article requires persons lawfully in possession of marijuana or a controlled substance to pay the tax required under this article.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5080. Quantity measured by weight or dosage; diluted quantities.

For the purpose of calculating the tax under Section 12-21-5090, a quantity of marijuana or other controlled substance is measured by the weight of the substance whether pure, impure, or dilute, or by dosage units when the substance is not sold by weight, in the dealer's possession. A quantity of a controlled substance is dilute if it consists of a detectable quantity of pure controlled substance and any excipients or fillers.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-5090. Tax imposed; rate.

A tax is imposed on marijuana and controlled substances as defined in Section 12-21-5020 at the following rate:

(1) on each gram of marijuana, or portion of a gram, three dollars fifty cents;

(2) on each gram of controlled substance, or portion of a gram, two hundred dollars;

(3) on each fifty dosage units of a controlled substance that is not sold by weight, or portion of fifty dosage units, two thousand dollars.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6000. Violation is misdemeanor; imprisonment, fine, civil penalty.

(A) A dealer who violates this article must pay a penalty of one hundred percent of the tax in addition to the tax imposed by Section 12-21-5090. The penalty must be collected as part of the tax.

(B) In addition to the tax penalty imposed, a dealer distributing or possessing marijuana or controlled substances without affixing the appropriate stamps, labels, or other indicia is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6010. Stamps, labels or other indicia to be purchased from department at face value.

Official stamps, labels, or other indicia to be affixed to all marijuana or controlled substances must be purchased from the department. The purchaser shall pay one hundred percent of face value for each stamp, label, or other indicia at the time of the purchase.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6020. Dealer to have indicia evidence tax payment affixed; indicia may be used once; taxes due and payable immediately upon acquisition or possession.

(A) When a dealer purchases, acquires, transports, or imports into this State marijuana or controlled substances on which a tax is imposed by Section 12-21-5090, and if the indicia evidencing the payment of the tax have not already been affixed, the dealer shall have them permanently affixed on the marijuana or controlled substance immediately after receiving the substance. Each stamp or other official indicia may be used only once.

(B) Taxes imposed upon marijuana or controlled substances by this article are due and payable immediately upon acquisition or possession in this State by a dealer.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6030. Assessment for dealer not possessing valid indicia is jeopardy assessment.

An assessment for a dealer not possessing valid stamps or other official indicia showing that the tax has been paid is considered a jeopardy assessment or collection, as provided in Article 3 of Chapter 53 of this title.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6040. Confidentiality of information on report or return; limited evidentiary use; publication of statistics permitted; violations and penalties.

(A) The department or a public employee may not reveal facts contained in a report or return required by this article or any information obtained from a dealer. Information contained in a report or return or obtained from a dealer may not be used against the dealer in a criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due under this article from the dealer making the return.

(B) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

(C) This section does not prohibit the department from publishing statistics that do not disclose the identity of dealers or the contents of particular returns or reports.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6050. Tax proceeds credited to general fund of state.

The department shall credit the proceeds of the tax levied by this article to the general fund of the State.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



Section 12-21-6510. Short title.

This article may be cited as the "Tourism Infrastructure Admissions Tax Act".

HISTORY: 1997 Act No. 109, Section 1.



Section 12-21-6520. Definitions.

As used in this article:

(1) "Additional infrastructure improvement" means a road or pedestrian access way, a right-of-way, a bridge, a water or sewer facility, an electric or gas facility, a landfill or waste treatment facility, a hospital or medical facility, a fire station, a school, a transportation facility, a telephone or communications system, or any similar infrastructure facility and facilities ancillary thereto. This improvement must be owned by the State or a political subdivision. For purposes of this section, it includes a publicly-owned tourism or recreation facility.

(2) "Benefit period" means a fifteen-year period commencing on the first day of the first month after the date on which the department approves the certification application.

(3) "Certification application" means an application submitted by a county or municipality to the department requesting that the department approve a major tourism or recreation facility or a major tourism or recreation area for the benefits available under Sections 12-21-6530 and 12-21-6540.

(4) "Council" means the Advisory Coordinating Council for Economic Development.

(5) "Department" means the South Carolina Department of Revenue.

(6) "Designated development area" means a contiguous area set aside by municipal or county ordinance in which one or more tourism or recreation facilities will be located. The term includes a downtown or waterfront redevelopment area, a local historic district, redevelopment of a closed military facility, or a newly designated economic development site.

(7) "Establishment" means either a major tourism or recreation facility or a tourism or recreation facility located within a major tourism or recreation area.

(8) "Fund" means the special tourism infrastructure development fund.

(9) "Grant application" means the application submitted to the council whereby a local government may apply to receive a grant from the fund.

(10) "Investment period" means any consecutive sixty-month period, however, the same investment may not be counted more than once in determining whether the appropriate amount of investment has been made within any consecutive sixty-month period.

(11) "Major tourism or recreation area" means a designated development area with one or more tourism or recreation facilities located therein in which an aggregate investment in land and capital assets of at least twenty million dollars is made in the designated development area for tourism or recreation facilities, or as otherwise provided in Section 12-21-6560, within the investment period. The full twenty million dollars must be invested before the certification application can be filed.

(12) "Major tourism or recreation facility" means a tourism or recreation facility in which an aggregate investment in land and capital assets of at least twenty million dollars is made at the facility, or as otherwise provided in Section 12-21-6560, within the investment period. The full twenty million dollars must be invested before the certification application can be filed.

(13) "Tourism or recreation facility" means a theme park, amusement park, historical, educational or trade museum, botanical or zoological garden, aquarium, cultural center, theater, motion picture production studio, convention center, arena, coliseum, auditorium, golf course, spectator or participatory sports facility or any other facility which is subject to collecting and remitting the tax on admissions.

(14) "Tourism or recreational facility" also means an aquarium or natural history exhibit or museum located within or directly contiguous to an extraordinary retail establishment as defined below. An extraordinary retail establishment is a single store located in South Carolina within two miles of an interstate highway or in a county with at least three and one-half million visitors a year, and it must be a destination retail establishment which attracts at least two million visitors a year with at least thirty-five percent of those visitors traveling at least fifty miles to the establishment. The extraordinary retail establishment must have a capital investment of at least twenty-five million dollars including land, buildings and site preparation costs, and one or more hotels must be built to service the establishment within three years of occupancy. Only establishments which receive a certificate of occupancy after July 1, 2006, qualify. The Department of Parks, Recreation and Tourism shall determine and annually certify whether a retail establishment meets these criteria and its judgment is conclusive. The extraordinary retail establishment annually must collect and remit at least two million dollars in sales taxes but is not required to collect or remit admission taxes.

HISTORY: 1997 Act No. 109, Section 1; 2006 Act No. 384, Section 22.C, eff June 14, 2006; 2006 Act No. 386, Section 48.C, eff June 14, 2006; 2007 Act No. 116, Section 3.A, eff June 28, 2007, applicable for tax years beginning after 2007.

Editor's Note

1997 Act No. 109, Section 4, provides as follows:

"SECTION 4. This act is effective with respect to projects with investment periods, as defined in Section 12-21-6520(10) of the 1976 Code as added by this act, ending after December 31, 1996."



Section 12-21-6530. Portion of tax to be paid to county or municipality where establishment located; use of funds.

(A) During the benefit period, an amount equal to one-fourth of the license tax paid on admissions to an establishment must be paid by the department to the county or municipality in which the establishment is located. This portion of the tax is to be used directly or indirectly for additional infrastructure improvements. If more than one infrastructure improvement is being considered at the same time, preference must be given to infrastructure improvements requested by the establishment generating the admissions tax, or other development occurring as a result of the creation or expansion of the major tourism or recreation facility or major tourism or recreation area.

(B) If the establishment is located in an unincorporated area of a county, the payment must be made to the county governing body and, if located within the corporate limits of a municipality, the payment must be made to the municipal governing body.

(C) The county or municipal governing body may share funds received from these payments with another county or municipal governing body to provide additional infrastructure facilities or services in support of the establishment that generates the tax on admissions responsible for the payments.

HISTORY: 1997 Act No. 109, Section 1.



Section 12-21-6540. Portion of tax to be transferred to State Treasurer for deposit in special tourism infrastructure development fund; applications for grants; review of applications; guidelines.

(A) During the benefit period, in addition to the amount described in Section 12-21-6530, except as otherwise provided in Section 12-21-6590, an additional amount equal to one-fourth of the license tax paid on admissions to an establishment must be transferred by the department to the State Treasurer to be deposited into the fund and distributed pursuant to the approval of the council.

(B) Deposits into the fund must be separated into special accounts based on which establishment generated the admissions tax subject to this section.

(C) Counties or municipalities within five miles of the major tourism or recreation facility or major tourism or recreation area may apply to the council for grants from the fund by submitting a grant application.

(D) Upon review of the grant application, the council shall determine the amount of monies to be received by each of the eligible counties or municipalities. All monies must be used directly or indirectly for additional infrastructure improvements. If more than one grant application is being reviewed at the same time, preference must be given to grant applications for infrastructure which directly or indirectly serve the establishment that generates the admissions tax or other development occurring as a result of the creation or expansion of the major tourism or recreation facility or major tourism or recreation area. One year after the end of the benefit period, the council, after consultation with the Department of Parks, Recreation and Tourism, may use these funds for any infrastructure in the State which it determines will aid tourism.

(E) Grants may run for more than one year and may be based upon a specified dollar amount or a percentage of the monies deposited annually into the fund. After approval of a grant application, the council may approve the release of monies to eligible counties and municipalities.

(F) The council shall adopt guidelines to administer the fund including, but not limited to, grant application criteria for review and approval of grant applications. Expenses incurred by the council in administering the fund may be paid from the fund.

HISTORY: 1997 Act No. 109, Section 1; 2007 Act No. 116, Section 4, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-21-6550. Certification application to be filed in county or municipality where major tourism or recreation area located; request for classification.

In order to obtain the amounts provided in Sections 12-21-6530 and 12-21-6540:

(A) The county or municipality in which the major tourism or recreation facility or major tourism or recreation area is located must file with the Department of Parks, Recreation and Tourism a certification application. The Department of Parks, Recreation and Tourism shall review the application for completeness and accuracy and if necessary contact the county or municipality for additional information. A separate certification application must be filed for each tourism or recreation facility located in a tourism or recreation area. The certification application must be filed within one year of the end of the investment period.

(B) When the application is complete, the Department of Parks, Recreation and Tourism shall forward the application on to the department. The department shall notify the county or the municipality, in writing, if the certification application has been approved.

(C) A tourism or recreation facility for which a certification application has been filed must request a determination from the council as to the status of the tourism or recreation facility. The council must classify each tourism or recreation facility as a new tourism or recreation facility or an expansion to an existing tourism or recreation facility. If a tourism or recreation facility is classified as an expansion to an existing tourism or recreation facility, Section 12-21-6580 applies. The request for determination of classification must be included in the certification application. The department must forward a copy of the request to the council for its determination.

HISTORY: 1997 Act No. 109, Section 1; 2005 Act No. 145, Section 24.A, eff July 1, 2005.



Section 12-21-6560. Factors for considering whether facility qualifies as major tourism or recreation facility or area.

In determining whether or not a particular facility qualifies as a major tourism or recreation facility or a major tourism or recreation area, the following items may be included in determining if the twenty million dollar investment has been met:

(1) secondary support facilities such as hotels, food, and retail services which are located within, or immediately adjacent to, the major tourism or recreation facility or the major tourism or recreation area and which directly support the major tourism or recreation facility or the major tourism and recreation area;

(2) private or public sector funds or a combination of private and public sector funds, spent on the major tourism or recreation facility or the major tourism or recreation area.

HISTORY: 1997 Act No. 109, Section 1.



Section 12-21-6570. Designated development area and boundaries to be determined by ordinance; maximum total acreage allowed; designated development area embracing contiguous lands within two or more county-municipal entities.

(A) A designated development area and its boundaries must be determined by municipal ordinance, if located in a municipality, or by county ordinance, if located in an unincorporated county area, or by more than one ordinance by municipal or county governments, or both, if it embraces areas within two or more counties or municipalities. One or more designated development areas may be located within a municipality or unincorporated county area.

(B) The total aggregate amount of a single designated development area within any municipality or county may not exceed five percent of the total acreage of the municipality or unincorporated county area.

(C) If there is more than one designated development area within a county or municipality, the total acreage for all designated development areas within a municipality must not exceed ten percent of the total acreage of the municipality and the total acreage for all designated development areas within unincorporated areas of a county must not exceed ten percent of the total acreage of the county's unincorporated areas.

(D) The acreage limitations for municipalities and unincorporated county areas do not apply to designated development areas created prior to the year 2005 and located on a closed federal military facility as defined by the Base Realignment and Closure department, and the acreage for an area where these conditions are met are in addition to the acreage limitations applicable to any other designated development areas within the same municipality or unincorporated county area.

(E) Two or more municipal or county governments or combination of these governments may adopt ordinances to designate a "designated development area" embracing contiguous lands within two or more of the involved county-municipal entities, but the acreage for each involved municipality or county must not exceed five percent of the total acreage in each involved municipality or unincorporated county area.

(F) The boundaries of a designated development area must be determined prior to the date that the certification application is approved.

HISTORY: 1997 Act No. 109, Section 1.



Section 12-21-6580. Expansion or improvement of facilities; calculation of admissions tax revenues subject to Sections 12-21-6530 and 12-21-6540.

If a major tourism or recreation facility or a major tourism and recreation area is expanded or improved with an additional twenty million dollar investment being made within an investment period, the amount of admissions tax revenues subject to Sections 12-21-6530 and 12-21-6540 for the benefit period is the amount in excess of the annual admissions tax revenues previously generated by the major tourism or recreation facility, or by all of the tourism or recreation facilities within the major tourism or recreation area, as appropriate. This amount is determined by using the average of the admissions tax revenues generated during the twenty-four months preceding the date of the filing of the certification application.

HISTORY: 1997 Act No. 109, Section 1; 1998 Act No. 432, Section 10.



Section 12-21-6590. Designation of extraordinary retail establishments; additional infrastructure improvements and other expenditures supporting construction or operation; application for conditional certification.

(A) The Department of Parks, Recreation and Tourism may designate no more than four extraordinary retail establishments as defined in Section 12-21-6520(14), and for purposes of this section, sales taxes must be substituted for admissions taxes wherever admission tax appears in this Tourism Infrastructure Admissions Tax Act. For purposes of this section, additional infrastructure improvements include any aquarium or natural history exhibits or museum located within or directly contiguous to the extraordinary retail establishment which are dedicated to public use and enjoyment under such terms and conditions as may be required by the municipality or county in which they are located. Additional infrastructure improvements also shall include site prep, construction of real or personal property, parking, roadways, ingress and egress, utilities, and other expenditures on the extraordinary retail establishment which directly support or service the aquarium or natural history museum or exhibits. The certification application made under this section must be executed by both the extraordinary retail establishment as well as the county or municipality.

(B) Prior to the completion of an extraordinary retail establishment, an entity may request that the county or municipality in which the facility is located provide an application for conditional certification to the Department of Parks, Recreation and Tourism. The Department of Parks, Recreation and Tourism may grant conditional certification to the entity as an extraordinary retail establishment based on reasonable projections that the facility will meet the requirements of Section 12-21-6520(14) within three years of the certificate of occupancy. If the Department of Parks, Recreation and Tourism grants the conditional certification to the entity as an extraordinary retail establishment, it shall forward the approval for conditional certification to the department. The department shall notify the entity and either the county or the municipality, as applicable, of the approval.

An applicant obtaining conditional certification as an extraordinary retail establishment under this section and satisfying the requirements of conditional certification by the dates provided therein, shall be deemed to satisfy all of the requirements of this article pertaining to qualification as an extraordinary retail establishment for the duration of the benefit period. The entity shall be deemed to constitute a major tourism or recreation facility under Section 12-21-6520(12) and shall be entitled to all of the benefits of this article for the duration of the benefit period without any further certification requirements. This subsection shall not be construed to allow an applicant to receive the benefits provided in this article prior to satisfying the requirements of the conditional certification and of Section 12-21-6520(14).

The Department of Parks, Recreation and Tourism shall develop application forms and adopt guidelines governing the conditional certification process.

(C) If an applicant obtains conditional certification and complies with both the conditional certification and Section 12-21-6520(14), then one-half shall be substituted for one-fourth in Section 12-21-6530(A), and no funds will be transferred to the council pursuant to Section 12-21-6540.

HISTORY: 2006 Act No. 384, Section 22.D, eff June 14, 2006; 2006 Act No. 386, Section 48.D, eff June 14, 2006; 2007 Act No. 116, Section 3.B, eff June 28, 2007, applicable for tax years beginning after 2007.

Editor's Note

Identical versions of this section were added by both 2006 acts.






CHAPTER 22 - COIN-OPERATED MACHINES AND OTHER DEVICES

Extra Notes

Editor's Note

1999 Act No. 125, Part VI, Section 23, subsections (B) and (E), provide as follows:

"(B) Article 9 of Chapter 22, Title 12, as added in PART III, SECTION 10, takes effect July 1, 1999 except that Sections 12-22-1020 and 12-22-1030 take effect when the remaining provisions of PART III take effect as provided in subsection (E). If the remaining provisions of PART III do not take effect as provided in subsection (E), then Article 9 of Chapter 22, Title 12 is repealed on the date that the State Board of Canvassers certifies a majority 'no' vote in the referendum provided in Part II of this act. Sections 12-22-730 and 12-22-740 and subsections (19) and (22) of Section 12-22-10, as added in Part III, SECTION 10, take effect June 1, 1999. If the remaining provisions of Part III do not take effect, then Sections 12-22-730 and 12-22-740 and subsections (19) and (22) of Section 12-22-10 are repealed on the date that the State Board of Canvassers certifies a majority 'no' vote in the referendum provided in Part II of this act;

"(E) If the State Board of Canvassers certifies a majority 'yes' vote in the referendum provided in Part II of this act, then Part I does not take effect, and the remaining provisions of Part III take effect on December 1, 1999 and SECTION 19 OF PART IV is repealed, except that the provisions of SECTION 21 shall apply to any pending civil actions brought under Section 12-21-2805.

In Joytime Distributors and Amusement Co., Inc., v. The State of South Carolina, 338 S.C. 634, 528 S.E.2d 647 (1999), the Supreme Court of South Carolina stated:

". . . we hold that in enacting Part II of Act 125, the General Assembly unconstitutionally delegated its power to enact the general law of this state and we invalidate Part II of the Act and enjoin the holding of the referendum. Since Part II of Act 125 is invalid, those portions of Part III of the Act which provide for regulation of the video gaming industry, contingent upon the referendum called for in Part II, are also invalid. . . ."

Further, the court stated:

"Joytime asserts, however, that certain provisions in Act 125 became effective on June 1 and July 1 of this year and are only repealed in the case of a majority 'no' vote; Act 125 contains no provision for their repeal without a referendum. . . . However, those provisions relate, in the interim, to registering machines, to the number of video machines which are located on any one premise, and to casinos. The provisions are not inconsistent with the intent of the legislature to ban video gaming on July 1, 2000. Should the legislature fail to repeal those provisions when it reconvenes, they will be repealed by necessary implication. . . ."

[Provisions to be repealed by necessary implication, effective July 1, 2000, include: Sections 12-22-10(19), 12-22-10(22), 12-22-730, 12-22-740, and all of Article 9, consisting of Sections 12-22-910 through 12-22-1080.]

See Section 12-21-2710, as amended by 1999 Act 125, Part I, Section 1, effective July 1, 2000.

__________



Section 12-22-10. Definitions.

[Only subsections (19) and (22) of this section, as found in 1999, Act No. 125, Section 10, took effect June 1, 1999. See Editor's Note at the beginning of this chapter.]

(19) "Person" means any individual, partnership, corporation, association, entity, or organization of any type.

(22)(a) "Principal" means:

(i) every person;

(ii) an association;

(iii) all partners of a partnership, limited partnership, or limited liability partnership;

(iv) all members of a limited liability company, or if the company is a manager-managed company, all members and managers;

(v) trust and its beneficiaries;

(vi) corporation, its directors, officers, and stockholders with a ten percent or more direct or beneficial interest or any person or entity that receives more than ten percent of the net income; or

(vii) an employee who has day-to-day operational management responsibilities for the business or entity; which has or will have a direct or indirect ownership interest in a machine or machines, a manufacturer, a machine owner, distributor, a machine operator or the establishment for which the applicant seeks a new or renewal license.

(b) "Indirect ownership interest" includes, but is not limited to, a loan or extension of credit or forgiving of a loan of ten thousand dollars or more, made to or for the benefit of an applicant or licensee. Indirect ownership interest' does not include a loan or extension of credit made by a state or federally chartered financial institution or a restricted or supervised lender licensed under South Carolina law. Multiple loans of less than ten thousand dollars may not be used to evade the requirements of this chapter and such activity is grounds for revocation of any and all licenses issued pursuant to Section 12-22-320 held by the applicant.

(c) If a corporation is a member of a controlled group of corporations, as defined in 26 U.S.C. 1563, or a member of an affiliated group of corporations, as defined in 26 U.S.C. 1504, and at least one member of the group of corporations is a publicly-held corporation, then only the corporation which engages in the business or activity required to be licensed pursuant to this chapter is considered a principal for purposes of this chapter, along with its directors, officers, and stockholders as described in subitem (a)(vi).

(d) For purposes of item (c) of this subsection, "publicly held corporation" means a corporation:

(i) whose shares are traded on a national exchange; and

(ii) whose total assets at the end of the corporation's most recent fiscal quarter exceeded one billion dollars.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter, relating to repeal by necessary implication, effective July 1, 2000.



Section 12-22-730. Regulations.

The department must issue regulations to strictly enforce the provisions of this chapter so as to prevent the licensure of an establishment or establishments that would allow machine operators to circumvent the prohibition against more than five machines being located on any premises. Nothing in this section, and the terms as they are defined in this chapter, shall be construed to be unenforceable because of the pendency of, or the failure to issue, any regulations by the department. This chapter must be liberally construed to supercede any regulation in existence after the effective date of this act that would impede the department in any way from strictly enforcing the provisions of this chapter regarding the prohibition against more than five machines being licensed on the same premises.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter, relating to repeal by necessary implication, effective July 1, 2000.



Section 12-22-740. Machines prohibited at casinos.

(A)(1) Except as provided in subsection (B), machines shall not be operated or continue to operate at any casino. For purposes of this chapter, the term "casino" shall mean both of the following:

(a) any two or more "single places or premises", as that term was defined, applied, and interpreted in Regulation 117-190 on or before May 31, 1999, that are located within a single structure; and

(b) beginning December 1, 1999, any two or more establishments located within one hundred feet of each other that have establishment licenses issued to the same person or a person who has the same principals.

(2) In determining whether an establishment violates this section, the department shall consider whether more than one licensed establishment operates within a single structure, unless the distance between the licensed establishments exceeds one hundred feet and the licensed establishments are not owned by the same person, do not have any of the same principals, and the owner of one is not a principal of another licensed establishment. Licenses denied under this section are subject to review under Section 12-60-1310.

(B)(1) A casino shall not operate or continue to operate except as provided in this subsection. No casino shall continue to operate as a casino unless on May 31, 1999:

(a) machines were both licensed and in operation within each "single place or premises" as that term was defined, applied, and interpreted in Regulation 117-190 on or before May 31, 1999; and

(b) each single place or premises within the casino met the qualifications of Regulation 117-190 and a certificate of occupancy, if otherwise required by law, has been issued for the structure within which two or more single places or premises are located.

(2) After December 1, 1999, each casino authorized to operate after May 31, 1999, shall be permitted to re-apply for and may be granted renewal of licenses that, notwithstanding any other provision of the law, must expire and may not be renewed after July 1, 2004. Pursuant to Sections 1, 9, and 11 of Article V, the General Assembly provides that the Magistrate, Circuit and Appellate Courts do not have jurisdiction to extend the termination date of July 1, 2004, and may not enjoin the enforcement of this subsection by the department or the division. Nothing in this subsection shall be construed to affect the jurisdiction of the state courts regarding other provisions of this chapter.

(3)(a) After July 1, 2004, casinos may continue to operate within a county if the county governing body, prior to July 1, 2004, adopts an ordinance authorizing the operation of casinos.

(b) An ordinance adopted pursuant to this item may not authorize the operation of a casino if the casino was not in operation on May 31, 1999.

(4) If the provisions of item (3) are declared unconstitutional by a final order of a court of competent jurisdiction, then the provisions of Section 12-22-710(A)(1) shall apply in the entire state.

(C) All casinos authorized to operate after May 31, 1999:

(1) on or before January 1, 2000, conduct business as a single operation and be licensed as a single licensed establishment to maintain on the premises more than five licensed machines;

(2) advise the department of the machine licenses currently issued and the licenses currently issued for each single place or premises within the structure and return the licenses for each single place or premises to the department at the time the new license for the single licensed establishment is approved by the department and issued;

(3) once licensed as a single establishment, never have licenses for any number of machines greater than the total number of machines licensed in the structure as of May 31, 1999, as asserted in the statement required in item (5);

(4) never increase the number of machines permitted by this section after any reduction in the number of machines at the licensed establishment; provided, that a reduction, as that term is used in this subsection, does not include the routine removal and replacement of machines for maintenance, repair, service, or similar purpose; and

(5) on or before January 1, 2000, file with the department a sworn statement asserting any and all reasons why it is entitled to the benefits conferred by this subsection (B).

(D) Any person claiming the benefits of subsection (B) shall have the burden of proof and must establish by clear and convincing evidence that he is entitled to operate the structure as a single licensed establishment with more than five licensed machines. Any transferee of an interest in such an establishment shall be subject to all limitations of this section.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter, relating to repeal by necessary implication, effective July 1, 2000.



Section 12-22-910. Machine license required.

(A) Before a machine may be connected or remain connected to the central computer monitoring system, the machine must have a current and valid machine license. The machine owner and machine operator, and the establishment at which the machine is located must have current and valid licenses as required by this chapter.

(B) Each machine or device licensed pursuant to this chapter must be operated in a stand-alone fashion and may not be linked in any way to another machine, except as otherwise provided in this chapter.

(C) Any machine which is not connected to the central computer monitoring system after February 1, 2000, shall be considered to be illegal and a contraband machine.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-920. Types of machines and equipment permitted.

(A) All machines, location controllers and associated modems, and computer chips must be verifiably of a make, model, and software version certified by the department or a testing lab selected by the department before the items may be possessed, owned, operated, or allowed to operate at any place within this State.

(B) A person may not possess, own, operate, or allow the operation of a contraband machine or device at any place within this State.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-930. Requirements for machine licensure.

(A) Not later than December 1, 1999:

(1) each machine must meet standards provided in subsection (B) of this section and the machine owner shall certify to the department, under oath and in a form prescribed by the department, that the machines are prepared for connection to the central computer monitoring system; or

(2) each machine owner must certify to the department, under oath and in a form prescribed by the department, that he has ordered all location controllers and associated modems, computer chips, associated equipment, software, hardware, and any other equipment required by this chapter in order for his machines to be connected to the central computer monitoring system.

(B) Not later than December 1, 1999, and subject to the provisions of subsection (A)(2), all machines and equipment must:

(1) have games that are random and have a minimum theoretical payback of between ninety percent and ninety-nine percent, within standard rounding, in which the theoretical payback percentage is determined using standard methods of probability theory at optimal play;

(2) be secure and accountable;

(3) not operate in a misleading or deceptive manner;

(4) not have any means of manipulation that affect the random probabilities of winning a game;

(5) have one or more mechanisms that accept only coins or cash in the form of bills. The mechanisms must be designed to prevent obtaining credits without paying by stringing, slamming, drilling, or other means;

(6) have one or more metering devices that keep a record of (a) all cash inserted or deposited into the machine; (b) credits played, (c) credits won, (d) validated cash ticket amounts, and (e) other information prescribed by the department. Cash records must include total coins and bills accepted and total credit generated by coin and bill acceptors;

(7) be capable of being accessed on demand by telecommunication through a location controller from the central computer monitoring system for purposes of polling or reading device activities and for central computer remote enabling or disabling of machine operations;

(8) be capable of interfacing with a central computer monitoring system through a location controller;

(9) when required by the department after certification, be connected to the central computer monitoring system through a location controller; and

(10) meet the standards set by the department and those set forth in this chapter.

(C)(1) Machines not meeting the standards of this chapter, or the standards of the department, shall not be licensed. The license of any machine which fails to maintain the standards of this chapter shall be revoked.

(2) The department shall connect licensed machines at licensed establishments meeting the requirements of this section to the central computer monitoring system as soon as is practicable after receipt of certification from the machine owner that a machine meets the standards of this section, no later than February 1, 2000. A machine owner who provides the certification provided in subsection(A) may provide payouts as provided in Section 12-22-1020 beginning on December 1, 1999. A machine owner who provides the certification provided in subsection (A)(2) shall provide the certification provided in subsection (A)(1) by February 1, 2000; if the certification is not provided on that date, the machine shall be disabled and the machine owner shall be subject to the penalties provided in this chapter.

(D) When the department approves the software and logic board of a machine, the division must require the use of a prescribed security seal process to guard against any unauthorized tampering or changes to the erasable programmable read only memory (EPROM) chip or chips, or future, similar such technology. Any repair, replacement, or adjustment to the machine's EPROM chips or similar such technology must be done in the presence of an employee of the division.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-940. Location controllers and modems.

(A) As part of the central computer monitoring system, each establishment operating machines must provide a location controller and modem meeting department requirements. Each location controller must be capable of receiving, storing, and transmitting to the central computer monitoring system all information received from and required of machines. Each location controller shall be capable of supporting at least five machines.

(B) This section applies to those location controllers which participate in the system as separate hardware entities and any head of string location controller which meets the specifications of this section.

(C) The cost for purchasing, leasing, and installing, the location controller is the responsibility of the licensed establishment in which the machines are located.

(D) Each location controller must be able to perform the following functions:

(1) communicate with machines in an on-line environment;

(2) store log entries of openings of machine game doors;

(3) store log entries of openings of machine coin or currency doors;

(4) authorize a machine to be taken off-line from the location controller and store a log of this event;

(5) disable a machine and store a log entry upon a game door open, and a coin door open;

(6) store a log entry if machine is off-line from the location controller;

(7) store a log entry for machine tampering if the signal received from the machine is discontinuous or corrupted in such a manner as to constitute more than spurious noise in the system;

(8) store a log entry of reenabling a machine that has been disabled;

(9) log entries which include a VGMID for each machine and date/time stamp;

(10) communicate to the central computer system the information which has been gathered from the machines and any log entries stored during the period using a protocol provided by the department or designated agent;

(11) have sufficient storage capacity to maintain at least five days of data generated from the maximum playing sessions from the maximum number of associated machines linked to the location controller. The data must be stored immediately in a manner that allows, on demand, real time access by the central computer monitoring system. Access to data stored in the location controller must be restricted to authorized entry from the central computer monitoring system and other authorized inquiry only access that has been preapproved by the department;

(12) have an internal clock;

(13) be protected from unauthorized interference or tampering by any person or external device or force, such as to corrupt or alter data or corrupt or suspend communication signals or transmitted data from the machines or to the central computer monitoring system. This requirement extends to the location controller as well as its associated communication device, and cabling between the controller, the machines, and communication device;

(14) be constructed of materials and protected in such a manner as to allow it to operate in suboptimal environments such as nonregulated temperature, dusty, tobacco-smoke filled, and humid conditions. Locations using a location controller that is not constructed so as to operate in these environments and that fail to operate properly are not allowed to operate machines until the location controller is repaired or replaced so as to operate in such a suboptimal environment; and

(15) be capable of validating tickets printed by a machine.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-950. Standards for machines and related equipment.

The department may set standards for machines, modems, location controllers, the central computer monitoring system, and associated equipment including, but not limited to, technical standards, hardware specifications, software specifications, and standards relating to multiplayer units. Applicants must meet these standards before any license may be issued. The department may revise technical standards as is necessary providing sufficient time for compliance by licensees. The technical standards established by the department must, to the extent possible, within the limitation of this chapter, maximize competition among manufacturers.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-960. Burden of proof.

The burden of proof that a machine, game, location controller, modem, or any part of a machine meets the required standards and requirements is the responsibility of the manufacturer or machine owner. The department may require the manufacturer or machine owner to obtain a certification from an approved laboratory indicating that the machine, game, location controller, modem, or any part of a machine meets the required standards and requirements. The cost of this certification is the responsibility of the manufacturer or machine owner. The department shall provide a list of approved laboratories. The department may also review a laboratory to determine if the laboratory should be added or removed from the department's list of approved laboratories. The department may contract with a testing laboratory to ensure and certify that a machine, game, location controller, modem, or any part of a machine meets the required standards and requirements. The department may also establish a state testing laboratory. Payment of the cost of testing by the laboratory is the responsibility of the manufacturer or machine owner. Approval of the machine by the department is prima facie evidence that the machine meets the required standards and requirements.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-970. Notice to department prior to certain changes in machines.

A machine owner shall notify the department before a machine is added, replaced, disconnected, or transferred to another establishment.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-980. Notice to department prior to certain changes in location controllers.

The licensed establishment or machine owner shall notify the department before a location controller is added, disconnected, or transferred to another establishment.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-990. Machines to be disabled if location controller not polled for a specified period.

(A) Each location controller must be programmed automatically to disable the play of all machines connected to the location controller, if the location controller has not been polled by the central computer monitoring system for the purpose of collecting meter and event data, for a period to be determined by the department, but not less than seventy-two hours. The machine must be enabled when communication has been restored.

(B) Whenever a machine is disabled during play of a game, the following must occur:

(1) a message must appear on the screen warning the player that the machine is about to be disabled and the player must be informed that one minute remains to complete the game;

(2) a count-down timer must be displayed;

(3) if the player completes the game, all payouts must be reported on a payout ticket and no other games are allowed to be played on that machine; and

(4) if the player has not completed the game in the minute allotted, then the machine shall complete the hand according to the manufacturer's recommended play strategy, all payouts must be reported on a payout ticket, and the machine then disabled.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1000. VGMID required.

Each machine placed in operation in this State must have affixed by the manufacturer a VGMID assigned by the department. Each machine owner shall notify the department in writing of the receipt of a machine. Manufacturers, distributors, and machine owners shall make machines and associated equipment available for inspection by the department or division. No machine may be transported out-of-state until the VGMID has been removed. No one other than an authorized department or division employee shall remove the VGMID. For qualifying machines already located in the State, the department shall assign, and the division shall affix, the VGMID. The VGMID must be programmed into the machine and serves as the machine's unique identifier for purposes of logging events and reporting play statistics.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1010. Records required for each machine.

(A) Every machine owner shall maintain records for each machine showing the manufacturer's serial number; model and type of machine; the VGMID; the license number; the location's name, address, and telephone number; the machine operator; the date the machine entered this State; the date it entered the location; the date the machine went on-line; and the bank account from which the taxes are withdrawn.

(B) The machine owner shall maintain information relating to the payment of any money or compensation paid to any persons to operate the machine. Information required by this section must be available on demand for inspection by a representative of the department or division.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1040. Simulation of bingo or slot machines prohibited.

A machine must not simulate bingo or a slot machine.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1050. Printing of tickets.

Each machine must contain a single printing mechanism capable of printing an original ticket and retaining an exact copy which is subject to inspection by the department. Tickets must contain any information the department determines to be reasonable for the efficient administration of this chapter. The department shall provide manufacturers information as to the information needed on a ticket and the placement of information on the ticket.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1060. Machines and related equipment must be Year 2000 compliant.

All machines, location controllers, and the central computer monitoring system selected by the department must perform correctly before, during, and after the year 2000, with no error in functioning or data caused by failure to correctly interpret and utilize data contained within date fields within the system.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1070. Department to disable machines under specified circumstances.

(A) The department shall disable machines via the central computer monitoring system for the following reasons:

(1) the establishment license or retail sales tax license at the establishment where the machines are located has been revoked or suspended;

(2) the license of the machine has been revoked or suspended;

(3) the machine owner's license has been revoked or suspended;

(4) the machine operator's license has been revoked or suspended;

(5) the establishment license, machine license, machine owner's license, or machine operator's license has expired;

(6) the central computer monitoring system has registered a violation of system integrity by a machine. A machine disabled for this reason will be enabled again as soon as the problem has been resolved;

(7) the machine owner or the machine operator has requested that the machine be disabled for any reason, such as relocation, upgrading, or repair; or

(8) the bank account from which taxes are paid has insufficient funds to pay the entire tax due upon the due date.

(B)(1) All persons who have notified the department of an ownership or lien interest in a machine shall be notified of a proceeding to revoke licenses that may result in disabling under this section. A licensee whose machine, and any part of the machine, is disabled for reasons in (A)(1), (A)(2), (A)(3), or (A)(4) shall not be licensed or permitted to operate in this State for five years from the date of revocation.

(2) A machine, and any part of the machine, shall not operate in this State for five years from the date of revocation, if the machine is disabled for the reasons stated in:

(a) subsection (A)(1) or (A)(4), if the machine owner and the person holding the establishment license are the same person; or

(b) subsections (A)(2) or (A)(3).

(C) All persons who have notified the department of an ownership interest in an establishment shall be notified of a proceeding to revoke licenses that may result in disabling under Section (A)(1). If machines are disabled at an establishment for the reason in (A)(1), the establishment may not operate, or allow the operation of, machines for five years from the date of the revocation or suspension.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.



Section 12-22-1080. Alternative technical provisions.

The department, in its discretion, may approve, effective upon publication in the State Register, alternative technical provisions provided that the technology maintains the security, account information, and integrity of the machines, location controllers, and central computer monitoring system.

HISTORY: 1999 Act No. 125, Section 10.

Editor's Note

See Editor's Note at the beginning of this Chapter.






CHAPTER 23 - LICENSE TAXES ON OTHER BUSINESSES

Section 12-23-10. Imposition of tax; rate.

In addition to all other taxes of every kind imposed by law:

(1) every person, except the State, a county, a municipality, or an agency or political subdivision of it, engaged in the business of selling electric power for resale within the State is subject to the payment of an excise, license, or privilege tax of five-tenths of one mill upon each kilowatt hour of electric power sold for resale within the State, except upon such electric power purchased from a vendor, however remote, previously taxed under this subsection. Sales for resale of an electric cooperative to a customer whose sales are taxed under subsection (2) must not be taxed under this subsection; and

(2) except a municipality, every public utility and electric cooperative engaged in the business of selling electric power within the State to the ultimate user of the power is subject to the payment of an excise, license, or privilege tax of five-tenths of one mill upon each kilowatt hour sold within the State to the ultimate user, except such electric power purchased from vendors, however remote, taxed under subsection (1).

HISTORY: 1962 Code Section 65-901; 1952 Code Section 65-901; 1942 Code Section 2558; 1932 Code Section 2558; 1931 (37) 357; 1935 (39) 275; 1937 (40) 610; 1957 (50) 404; 1969 (56) 740; 1991 Act No. 171, Part II, Section 57B.



Section 12-23-20. Exemptions from tax.

The provisions of this article shall not apply to:

(1) Electric power manufactured or generated in another state and brought into this State until such power has lost its interstate character and immunities;

(2) Electric power or energy generated in the State by plants constructed after May 1, 1951 and exported to another state;

(3) Any person owning and operating an electric manufacturing or generating plant of ten horsepower or less;

(4) Any industrial plant manufacturing or generating power for its own use or for use upon its own premises by its bona fide operatives or employees, but the tax shall be paid upon so much thereof as may be sold to other than its employees;

(5) A municipality manufacturing or generating electricity for the use of its customers; or

(6) Electric power used in manufacturing or generating hydroelectric power and steam electric power, and electric power used in the operation of such electric power manufacturing or generating plants and auxiliary machinery and equipment necessary thereto; provided, that all such power that is used for generation of power, which is to be exempt from taxation shall be exempt only if it is metered; nor shall they apply:

(7) When the entire capital stock of a corporation owning and operating a plant manufacturing or generating electric power is owned by an industrial corporation, to such power as may be furnished by such generating corporation to such industrial corporation for use and consumption by such industrial corporation or for use upon the premises of such industrial corporation by its bona fide operatives or employees, but the tax shall be paid upon so much of such power as may be sold to other than such industrial corporation's employees.

(8) Electric power sold to industrial customers as a class in excess of the amounts of electric power sold to industrial customers as a class during the corresponding months of the State's fiscal year 1957-1958; but all sales of electric power to any class of customer other than industrial customers shall continue to be assessed and taxed as provided in this article. As used in this section, "industrial customers" shall mean that class of customer engaged in the business of manufacture, fabrication, processing and related work.

(9) electricity used by a technology intensive facility as defined in Section 12-6-3360(M)(14)(b) and qualifying for the sales tax exemption provided pursuant to Section 12-36-2120(65), and the equipment and raw materials including, without limitation, fuel used by such qualifying facility to generate, transform, transmit, distribute, or manage electricity for use in such a facility. The running of the periods of limitation within which the department may assess taxes pursuant to Section 12-54-85 is suspended during the same time period it is suspended in item (65)(d) of Section 12-36-2120.

HISTORY: 1962 Code Section 65-902; 1952 Code Section 65-902; 1942 Code Section 2558; 1932 Code Section 2558; 1931 (37) 357; 1935 (39) 275; 1937 (40) 610; 1951 (47) 710; 1953 (48) 215; 1969 (56) 740; 2006 Act No. 335, Section 4.C, eff June 6, 2006; 2007 Act No. 110, Section 23.A, eff June 6, 2006; 2007 Act No. 116, Section 29.A, eff June 6, 2006.



Section 12-23-30. Authority to suspend tax on power sold to Atomic Energy department.

The State Fiscal Accountability Authority may suspend the payment of the electric energy generating and sales tax on electricity sold to the Savannah River Plant of the Atomic Energy department from plants located in this State when, in the judgment of said authority, such suspension is for the best interest of the State.

HISTORY: 1962 Code Section 65-903; 1952 Code Section 65-903; 1951 (47) 710.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 12-23-40. department shall administer, enforce, and collect tax; rules and regulations.

Such tax shall be paid to and collected by the department, and the department shall administer and enforce the tax and shall make rules and regulations pertinent to such enforcement, which shall have the full force and effect of law.

HISTORY: 1962 Code Section 65-904; 1952 Code Section 65-904; 1942 Code Sections 2558, 2559; 1932 Code Sections 2558, 2559; 1931 (37) 357, 358; 1935 (39) 275; 1937 (40) 610.



Section 12-23-50. Certain instruments and records shall be kept; examinations by department; violations.

Every person engaged in the business of manufacturing, generating or selling electric power in this State shall provide himself with and keep the necessary instruments to show the amount of electric power manufactured, generated or sold, expressed in kilowatt hours, and shall keep permanent, legible records showing the amount of power, expressed in kilowatt hours, manufactured, generated or sold each day. Such records and instruments shall be subject to examination by the department or its duly authorized representatives at any time during business hours, and the department may enter upon the premises of any taxpayer and examine, or cause to be examined, any of the instruments, books, records, and other property of any such person and secure any other information directly or indirectly concerned in the enforcement of this article.

Any person required to keep the necessary instruments or records prescribed in this section shall be subject to a penalty of one hundred dollars per day for each day's omission to keep either such required instruments or required records. Such penalties shall be collected in the same manner as provided in this article for the collection of delinquent taxes.

HISTORY: 1962 Code Section 65-905; 1952 Code Section 65-905; 1942 Code Section 2559; 1932 Code Section 2559; 1931 (37) 358.



Section 12-23-60. Monthly returns and remittance of tax required.

Every person subject to the provisions of this article shall on or before the twentieth day of each month make a true and correct return to the department in such form as it may prescribe, showing the exact amount of electric power manufactured, generated or sold, expressed in kilowatt hours, during the previous month, and remit the tax therewith.

HISTORY: 1962 Code Section 65-906; 1952 Code Section 65-906; 1942 Code Section 2560; 1932 Code Section 2560; 1931 (37) 359; 1994 Act No. 516, Section 35.



Section 12-23-90. Taxes and penalties deemed a debt; lien thereof.

The taxes and all penalties provided for in this article shall be held as a debt payable to the State by the person against whom they shall be charged and all such taxes, penalties and assessments shall be a first lien in all cases whatsoever upon all property of the person charged therewith.

HISTORY: 1962 Code Section 65-909; 1952 Code Section 65-909; 1942 Code Section 2560; 1932 Code Section 2560; 1931 (37) 359.



Section 12-23-120. Use of tax.

The revenue derived under the provisions of this article shall be turned into the State Treasury for the support of the State government.

HISTORY: 1962 Code Section 65-913; 1952 Code Section 65-913; 1942 Code Section 2563; 1932 Code Section 2564; 1931 (37) 361.



Section 12-23-130. Exemption of South Carolina Public Service Authority from taxation.

Nothing contained in Sections 12-23-10, 12-23-20, or 12-37-220, shall be construed or interpreted to impose any tax liability on the South Carolina Public Service Authority, and all property leased to and operated by the South Carolina Public Service Authority for the generation or transmission of electric power shall, for all tax purposes, be considered the property of the Authority.

HISTORY: 1969 (56) 740.



Section 12-23-210. Municipal privilege or license tax on railroads; maximum allowable amounts.

The maximum amount of privilege or license tax which the several municipalities within this State may annually assess and collect of persons operating railroads in this State as common carriers for the privilege of doing intrastate business within the limits of such municipalities, whether such companies are incorporated under the laws of this State or any other state or whether incorporated at all or not, is fixed as follows: In municipalities having a population of not exceeding two hundred and fifty inhabitants, ten dollars; in municipalities having a population of more than two hundred and fifty inhabitants and not exceeding five hundred inhabitants, fifteen dollars; in municipalities having a population of more than five hundred inhabitants and not exceeding seven hundred and fifty inhabitants, twenty dollars; in municipalities having seven hundred and fifty to one thousand inhabitants, twenty-five dollars; in municipalities having a population of more than one thousand inhabitants and not exceeding five thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and twenty-five dollars for each additional one thousand inhabitants or a major fraction thereof; in municipalities having a population of more than five thousand inhabitants and not exceeding ten thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and thirty dollars for each additional one thousand inhabitants or major fraction thereof; and in municipalities having a population of more than ten thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and thirty-five dollars for each additional one thousand inhabitants or major fraction thereof. But in no case shall any municipality assess or collect such a privilege or license tax exceeding two thousand dollars.

In arriving at the amount of privilege or license tax which may be assessed and collected under the provisions of this section the population of the several cities and towns shall be computed and based upon the Federal census next preceding the year for which such license tax is assessed from year to year.

HISTORY: 1962 Code Section 65-921; 1952 Code Section 65-921; 1942 Code Section 7241-3; 1932 Code Section 7436; Civ. C. '22 Section 4548; 1920 (31) 921.



Section 12-23-220. Local licenses for carriers shall be good for interurban carriage.

Any person who shall have paid a license or occupation tax in the city, town or county in which his principal place of business is situated for the purpose of conducting the business of transporting passengers or baggage for hire by means of carriage, hacks, omnibuses, drays or motor vehicles shall be exempt from the payment of any license or occupation tax in any other county, city or town to which or from which such passengers or baggage are transported and a license issued by an occupation tax paid to any county, city or town within the State by a person engaged in any such business shall be good in every county, city or town within the State. But nothing contained in this section shall permit the carrying on of the business exempted in this section within any incorporated city or town or within any other county, except the city, town or county in which the license is obtained or tax paid, except for the purpose of taking on and discharging passengers and baggage which is destined for another city, town or county, and this section shall apply to interurban business only.

HISTORY: 1962 Code Section 65-922; 1952 Code Section 65-922; 1942 Code Section 7241-2; 1932 Code Section 7385; 1924 (33) 985.



Section 12-23-310. Imposition of tax; rate.

Every foreign land association and other business of a like class not incorporated under the laws of this State shall each, before transacting business in this State, pay an annual license fee of one hundred dollars to the Department of Insurance of this State on or before the thirty-first day of March in each year, to be deposited by him in the State Treasury. Such license shall expire on the thirty-first day of March of the succeeding year.

HISTORY: 1962 Code Section 65-941; 1952 Code Section 65-941; 1947 (45) 322; 1948 (45) 1734; 1960 (51) 1646; 1993 Act No. 181, Section 154.



Section 12-23-410. Imposition of tax on plays and shows in towns or villages not incorporated; rate; payment; disposition.

All persons representing publicly, for gain or reward, any play, comedy, tragedy, interlude, farce or other entertainment of the stage, or any part therein, and those who exhibit wax figures or shows of any kind whatsoever shall pay a tax of three dollars per day when they make such exhibitions at towns or villages that are not incorporated. Such sum of three dollars shall be paid into the hands of the clerks of the circuit courts, respectively, who shall be bound to pay it over into the county treasury.

HISTORY: 1962 Code Section 65-961; 1952 Code Section 65-961; 1942 Code Section 6322; 1932 Code Section 6322; Civ. C. '22 Section 5170; Civ. C. '12 Section 3426; Civ. C. '02 Section 2315; G. S. 1754; R. S. 1866; 1813 (5) 711.



Section 12-23-420. Clerks and magistrates shall issue executions for failure to pay tax.

If any person who is required to pay the tax provided in Section 12-23-410 shall neglect to do so before such representation or exhibition, the clerk of the court or any magistrate for the county in which such neglect shall occur shall issue an execution for double the amount of tax so imposed, which may be directed to any sheriff or constable of this State and against the body and goods of the person so being liable and which may be levied in any county in the State. Every magistrate who shall so issue execution shall cause the amount of it to be paid to the clerk of the court for his county and the clerk of court shall pay into the county treasury all such taxes as may come into his hands. Nothing in this section shall apply to such a tax in any incorporated city or town.

HISTORY: 1962 Code Section 65-962; 1952 Code Section 65-962; 1942 Code Section 6323; 1932 Code Section 6323; Civ. C. '22 Section 5171; Civ. C. '12 Section 3427; Civ. C. '02 Section 2316; G. S. 1755; R. S. 1867; 1843 (11) 246.



Section 12-23-430. Municipalities may collect tax.

The intendants and wardens of all incorporated cities and towns may collect the tax from persons representing, publicly, within their respective corporate limits, for gain or reward, any play or show of whatever nature or kind which, by Section 12-23-410, is made payable to the clerks of courts, such tax to be used for the purposes of such corporations, respectively.

HISTORY: 1962 Code Section 65-963; 1952 Code Section 65-963; 1942 Code Section 6324; 1932 Code Section 6324; Civ. C. '22 Section 5172; Civ. C. '12 Section 3428; Civ. C. '02 Section 2317; G. S. 1756; R. S. 1868; 1835 (6) 532.



Section 12-23-440. County license fees for circuses and similar traveling shows; amount; disposition.

Any circus or other such traveling show exhibiting under canvas or outdoors for gain shall, before exhibiting in any county of this State, obtain a license from the clerk of the court of such county and shall pay to such clerk for such license one hundred dollars for each day such circus or other show shall be exhibited. The clerk shall forthwith pay over to the county treasurer of such county all the moneys by him received on account of any such license, to be applied to the use of the county.

HISTORY: 1962 Code Section 65-965; 1952 Code Section 65-965; 1942 Code Section 6327; 1935 (39) 288.



Section 12-23-450. County license fees for carnivals and similar shows other than a circus; amount; disposition.

Any carnival company or other such traveling show, exhibiting under canvas or outdoors for gain, other than a circus, shall, before exhibiting in any county of this State, obtain a license from the clerk of the court of such county and shall pay to the clerk for such license twenty-five dollars for each day such carnival company or other show shall be exhibited. The clerk shall pay over to the county treasurer of such county all the moneys by him received on account of any such license, to be applied to the use of the county. Provided, that the license fee in counties having a population in excess of two hundred ten thousand inhabitants according to the latest official United States census shall be fifty dollars for each day the carnival company or other show shall be exhibited.

HISTORY: 1962 Code Section 65-966; 1952 Code Section 65-966; 1942 Code Section 6327; 1935 (39) 288; 1962 (52) 2222.



Section 12-23-460. County license not required in certain instances.

No county license shall be required under the provisions of Sections 12-23-440 and 12-23-450 when any of the traveling shows and circuses named therein shall pay a town or city license of the amount set forth therein.

HISTORY: 1962 Code Section 65-967; 1952 Code Section 65-967; 1942 Code Section 6327; 1935 (39) 288.



Section 12-23-470. Municipal authorities of incorporated city or town may require license.

Nothing contained in this article shall be construed to prevent the municipal authorities of any incorporated city or town in this State from levying and collecting such fines or licenses as may be imposed by such municipal authorities.

HISTORY: 1962 Code Section 65-972; 1952 Code Section 65-972; 1942 Code Section 6328; 1932 Code Section 6328; Civ. C. '22 Section 5176; Civ. C. '12 Section 3432; Civ. C. '02 Section 2320; G. S. 1760; R. S. 1871; 1875 (15) 845.



Section 12-23-810. Tax on licensed hospitals.

(A) Every hospital licensed as a general hospital by the Department of Health and Environmental Control is subject to the payment of an excise, license, or privilege tax. Each hospital's tax must be based on the total expenditures of each hospital as a percentage of total hospital expenditures statewide.

(B) [Reserved].

(C) Total annual revenues from the tax, exclusive of penalties and interest, in subsection (A) of this section initially must equal two hundred sixty-four million dollars. The amount of a general hospital's tax must be derived from Schedule B, Part 1 of the hospital's cost report. The initial annual tax must be collected, beginning July 1, 2006, based upon the reconciled account of a general hospital subject to this article, considering partial payments and an uncollected portion of the previous assessment pursuant to this article for the fiscal year ending June 30, 2006. Upon notification from the Department of Revenue, on behalf of and based on calculations performed by the Department of Health and Human Services, a general hospital shall remit the balance due based on a payment schedule as determined by the Department of Health and Human Services.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1991 Act No. 105, Section 1; 1992 Act No. 501, Part II Section 19A; 1998 Act 419, Part II, Section 41A; 1999 Act No. 100, Part II, Section 7; 2006 Act No. 386, Section 15, eff June 14, 2006.



Section 12-23-815. Information to form basis for assessments.

The Department of Revenue shall issue assessments for the tax provided by this article based on information provided by the Department of Health and Environmental Control and the Office of Research and Statistics of the Revenue and Fiscal Affairs Office.

HISTORY: 1992 Act No. 361, Section 40; 1993 Act No. 181, Section 155; 1998 Act No. 419, Part II, Section 41B.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 12-23-820. Department of Revenue to administer article; collection of tax.

The Department of Revenue shall administer and enforce the provisions of this article, and may promulgate regulations to enforce such provisions. The hospital tax levied pursuant to this article must be collected in accordance with the provisions of Chapter 54 of Title 12.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1993 Act No. 181, Section 156.



Section 12-23-830. Payment of tax; schedule of payments.

(A) On the first day of each quarter, each general hospital shall remit one-fourth of its annual tax to the Department of Revenue. The tax must be paid for each quarter a hospital is in operation. If a hospital ceases operations, the taxes not paid as a result of the cessation of operations must be apportioned among other hospitals in operation.

(B) Beginning July 1, 2006, on the first day of each quarter, a general hospital shall remit to the Department of Revenue one-fourth of a second, and each successive, annual tax as calculated pursuant to subsection (A), based upon operations conducted during fiscal year ending June 30, 2007, and each successive state fiscal year. The tax must be paid for each quarter a hospital is in operation. If a hospital ceases operation, the taxes unpaid as a result of the cessation of operation, must be apportioned among other hospitals remaining in operation.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1991 Act No. 105, Section 2; 1992 Act No. 361, Section 41; 1993 Act No. 181, Section 157; 2006 Act No. 386, Section 16, eff June 14, 2006.



Section 12-23-840. Disposition of tax revenues.

Revenues derived under the provisions of this article must be deposited in the Medicaid Expansion Fund created by Section 44-6-155. In addition to the purposes specified in Section 44-6-155, monies in the Medicaid Expansion Fund must be used to provide health care coverage to the Medicaid-eligible and uninsured populations in South Carolina.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 2006 Act No. 386, Section 17, eff June 14, 2006.






CHAPTER 24 - DEED RECORDING FEE

Section 12-24-10. Recording fee; exceptions.

(A) In addition to all other recording fees, a recording fee is imposed for the privilege of recording a deed in which land and improvements on the land, tenements, or other realty is transferred to another person. The fee is one dollar eighty-five cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value as determined by Section 12-24-30.

(B) An instrument or deed of distribution assigning, transferring, or releasing real property to the distributee of a decedent's estate pursuant to Section 62-3-907 as evidence of the distributee's title to the property is not a deed subject to this chapter. In addition, a deed transferring real property from a trust to a trust distributee upon the trust settlor's death, pursuant to the trust terms, is not a deed subject to this chapter if a deed of distribution would be the appropriate instrument to transfer the subject property if the property were part of the decedent's probate estate.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 2006 Act No. 323, Section 1, eff June 2, 2006; 2008 Act No. 292, Section 1, eff June 11, 2008.



Section 12-24-20. Liability for fee.

(A) Except as provided in subsection (B), the fee imposed by this chapter is the liability of the grantor, or the joint and several liability of the grantors, but the grantee is secondarily liable for the payment of the fee.

(B) In the case of a master-in-equity deed, a deed from the federal government, a state or any of a state's political subdivisions, or a qualified retirement plan exempt from income taxes under the Internal Revenue Code to another person, the fee imposed by this chapter is the liability of the grantee, or the joint and several liability of the grantees, and not the grantor.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 1.



Section 12-24-30. "Value" defined.

(A) For purposes of this chapter, the term "value" means the consideration paid or to be paid in money or money's worth for the realty including other realty, personal property, stocks, bonds, partnership interests, and other intangible property, the forgiveness or cancellation of a debt, the assumption of a debt, and the surrendering of a right. The fair market value of the consideration must be used in calculating the consideration paid in money's worth. Taxpayers may elect to use the fair market value of the realty being transferred in determining fair market value of the consideration under the provisions of this section. However, in the case of realty transferred between a corporation, a partnership, or other entity and its stockholder, partner, or owner, and in the case of realty transferred to a trust or as a distribution to a trust beneficiary, "value" means the realty's fair market value.

(B) A deduction from value is allowed for the amount of any lien or encumbrance existing on the land, tenement, or realty before the transfer and remaining on the land, tenement, or realty after the transfer.

(C) Taxpayers may elect to use the fair market value as determined for property tax purposes in determining fair market value under the provisions of this section.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 2.



Section 12-24-40. Exemptions.

Exempted from the fee imposed by this chapter are deeds:

(1) transferring realty in which the value of the realty, as defined in Section 12-24-30, is equal to or less than one hundred dollars;

(2) transferring realty to the federal government or to a state, its agencies and departments, and its political subdivisions, including school districts;

(3) that are otherwise exempted under the laws and Constitution of this State or of the United States;

(4) transferring realty in which no gain or loss is recognized by reason of Section 1041 of the Internal Revenue Code as defined in Section 12-6-40(A);

(5) transferring realty in order to partition realty, as long as no consideration is paid for the transfer other than the interests in the realty that are exchanged in order to effect the partition;

(6) transferring an individual grave space at a cemetery owned by a cemetery company licensed under Chapter 55, Title 39;

(7) that constitute a contract for the sale of timber to be cut;

(8) transferring realty to a corporation, a partnership, or a trust as a stockholder, partner, or trust beneficiary of the entity or so as to become a stockholder, partner, or trust beneficiary of the entity as long as no consideration is paid for the transfer other than stock in the corporation, interest in the partnership, beneficiary interest in the trust, or the increase in value in the stock or interest held by the grantor. However, except for transfers from one family trust to another family trust without consideration or transfers from a trust established for the benefit of a religious organization to the religious organization, the transfer of realty from a corporation, a partnership, or a trust to a stockholder, partner, or trust beneficiary of the entity is subject to the fee, even if the realty is transferred to another corporation, a partnership, or trust;

(9) transferring realty from a family partnership to a partner or from a family trust to a beneficiary, as long as no consideration is paid for the transfer other than a reduction in the grantee's interest in the partnership or trust. A "family partnership" is a partnership whose partners are all members of the same family. A "family trust" is a trust in which the beneficiaries are all members of the same family. "Family" means the grantor, the grantor's spouse, parents, grandparents, sisters, brothers, children, stepchildren, grandchildren, and the spouses and lineal descendant of any of them, and the grantor's and grantor's spouse's heirs under a statute of descent and distribution. A "family partnership" or "family trust" also includes charitable entities, other family partnerships and family trusts of the grantor, and charitable remainder and charitable lead trusts, if all the beneficiaries are charitable entities or members of the grantor's family. A "charitable entity" means an entity which may receive deductible contributions under Section 170 of the Internal Revenue Code as defined in Section 12-6-40(A);

(10) transferring realty in a statutory merger or consolidation from a constituent corporation to the continuing or new corporation;

(11) transferring realty in a merger or consolidation from a constituent partnership to the continuing or new partnership;

(12) that constitute a corrective deed or a quitclaim deed used to confirm title already vested in the grantee, as long as no consideration is paid or is to be paid under the corrective or quitclaim deed;

(13) transferring realty subject to a mortgage to the mortgagee whether by a deed in lieu of foreclosure executed by the mortgagor or deed executed pursuant to foreclosure proceedings;

(14) transferring realty from an agent to the agent's principal in which the realty was purchased with funds of the principal, provided that a notarized document is also filed with the deed that establishes the fact that the agent and principal relationship existed at the time of the original purchase as well as for the purpose of purchasing the realty;

(15) transferring title to facilities for transmitting electricity that is transferred, sold, or exchanged by electrical utilities, municipalities, electric cooperatives, or political subdivisions to a limited liability company which is subject to regulation under the Federal Power Act (16 U.S.C. Section 791(a)) and which is formed to operate or to take functional control of electric transmission assets as defined in the Federal Power Act.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 3; 1998 Act No. 324, Section 1; 2000 Act No. 395, Section 1, eff July 20, 2000; 2001 Act No. 89, Section 1, eff July 20, 2001, applicable to sales or deeds made or recorded after that date; 2014 Act No. 259 (S.437), Section 4.B, eff June 9, 2014.

Editor's Note

2000 Act No. 395, Section 3 provides:

"This act takes effect upon approval by the Governor, and Section 1 applies with respect to deeds recorded on and after that date."

2014 Act No. 259, Section 4.C, provides as follows:

"C. This SECTION takes effect upon approval by the Governor and applies to property tax years beginning after 2013."

Effect of Amendment

2014 Act No. 259, Section 4.B, in paragraph (8), substituted "consideration or transfers from a trust established for the benefit of a religious organization to the religious organization" for "consideration".



Section 12-24-50. Remittance of fee.

The fee imposed by this chapter must be remitted to the clerk of court or the register of deeds in the county in which the realty is located and recorded. If the realty is located in more than one county, the person having the deed recorded in a county must state by affidavit what portion of the value of the realty is in that county and payment of the fee must be made based on the proportionate value of the realty located in that county.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-60. Notations.

The clerk of court or register of deeds, before recording a deed subject to the fee imposed by this chapter, shall collect the fee and place a notation on the deed containing the following information: the date the deed was filed; the fee collected; and any other information required by the county. If the deed qualifies for an exemption under Section 12-24-40, the word "exempt" must be placed in the notation.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-70. Affidavits.

(A)(1) The clerk of court or register of deeds shall require an affidavit showing the value of the realty to be filed with a deed. The affidavit required by this section must be signed by a responsible person connected with the transaction, and the affidavit must state that connection. The clerk of court or register of deeds, at his discretion, may waive the affidavit requirement.

(2) For deeds exempt from the provisions of this chapter, the value is not required to be stated on the affidavit, but the affidavit must state the reason the deed is exempt from the fee.

(B) The clerk of court or register of deeds shall file these affidavits in his office.

(C) A person required to furnish the affidavit who wilfully furnishes a false or fraudulent affidavit is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(D) An affidavit is not required for an instrument or deed of distribution assigning, transferring, or releasing real property to the distributee of an estate pursuant to Section 62-3-907 as evidence of the distributee's title.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 24, Section 2; 1997 Act No. 34, Section 1; 1997 Act No. 73, Section 4; 2006 Act No. 323, Section 2, eff June 2, 2006.



Section 12-24-80. Records of fees due and collected.

Every clerk of court or register of deeds and the county shall keep and preserve suitable records to determine the amount of fee due and collected under this chapter. The clerk of court or register of deeds and the county shall keep and preserve records for five years.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-90. Fee calculation.

(A) The fee imposed by this chapter is composed of two fees as follows:

(1) a state fee equal to one dollar thirty cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value; and

(2) a county fee equal to fifty-five cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value.

(B) The state fee must be credited as follows:

(1) ten cents of each one dollar thirty cents into the Heritage Land Trust Fund;

(2) twenty cents of each one dollar thirty cents into the South Carolina Housing Trust Fund; and

(3) one dollar of each one dollar thirty cents into the general fund of the State.

(C) The county fee must be credited to the general fund of the county.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



Section 12-24-95. State deed recording fee credited to South Carolina Conservation Bank Trust Fund.

Repealed effective July 1, 2018.

Notwithstanding the provisions of Section 12-24-90(B)(3) of the 1976 Code, effective July 1, 2003, twenty-five cents of the one dollar thirty-cent state deed recording fee must be credited to the South Carolina Conservation Bank Trust Fund.

HISTORY: 2002 Act No. 200, Section 3, eff April 10, 2002.

Editor's Note

2012 Act No. 162, Section 1, provides as follows:

"SECTION 1. SECTION 7 of Act 200 of 2002 is amended to read:

" 'SECTION 7. Chapter 59, Title 48 of the 1976 Code and Sections 2 through 6 of this act are repealed effective July 1, 2018, unless reenacted or otherwise extended by the General Assembly. However, the South Carolina Conservation Bank established by this act may continue to operate as if Chapter 59, Title 49 of the 1976 Code was not repealed until the South Carolina Conservation Bank Trust Fund is exhausted or July 1, 2021, whichever first occurs. Any balance in that trust fund on July 1, 2021, reverts to the general fund of the State. Repeal does not affect any rights, obligations, liabilities, or debts due the South Carolina Conservation Bank. For these purposes, after the bank's termination, the State Budget and Control Board is the bank's successor, except that, after the bank's termination, the board's voting rights provided in the former provisions of Section 48-59-80(F), (G), (H), and (I) of the 1976 Code are devolved upon the Department of Natural Resources Board, and any contribution to the trust fund required pursuant to the former provisions of Section 48-59-80(H) of the 1976 Code must be made to the Heritage Trust Program.' "

2017 Act No. 97, Pt 1B, Section 53.1, provides:

"53.1. (CB: Conservation Bank Trust Fund) For Fiscal Year 2017-18, the provisions of Section 12-24-95 of the 1976 Code are suspended."



Section 12-24-97. Starting date for transfers on which fee based.

Repealed effective July 1, 2018.

Notwithstanding the effective date provided in Section 12-24-95 on which begins the transfer of a portion of the state deed recording fee to the South Carolina Conservation Bank Trust Fund, such transfers do not begin until July 1, 2004.

HISTORY: 2002 Act No. 200, Section 4, eff April 10, 2002.

Editor's Note

2012 Act No. 162, Section 1, provides as follows:

"SECTION 1. SECTION 7 of Act 200 of 2002 is amended to read:

" 'SECTION 7. Chapter 59, Title 48 of the 1976 Code and Sections 2 through 6 of this act are repealed effective July 1, 2018, unless reenacted or otherwise extended by the General Assembly. However, the South Carolina Conservation Bank established by this act may continue to operate as if Chapter 59, Title 49 of the 1976 Code was not repealed until the South Carolina Conservation Bank Trust Fund is exhausted or July 1, 2021, whichever first occurs. Any balance in that trust fund on July 1, 2021, reverts to the general fund of the State. Repeal does not affect any rights, obligations, liabilities, or debts due the South Carolina Conservation Bank. For these purposes, after the bank's termination, the State Budget and Control Board is the bank's successor, except that, after the bank's termination, the board's voting rights provided in the former provisions of Section 48-59-80(F), (G), (H), and (I) of the 1976 Code are devolved upon the Department of Natural Resources Board, and any contribution to the trust fund required pursuant to the former provisions of Section 48-59-80(H) of the 1976 Code must be made to the Heritage Trust Program.' "



Section 12-24-100. Monthly payments to department; reports.

(A) The fees imposed by this chapter and collected by the clerk of court or register of deeds are due and payable to the department in monthly installments with a report on or before the twentieth day of the month following the month in which the fees were collected. The report required by this section must be filed by the county on a form or in the method prescribed by the department. The department, at its discretion, may require counties to remit the fee by electronic funds transfer or any other method considered appropriate.

(B) The department, at its discretion, may allow a county to file its report on a basis other than monthly.

(C) The county shall remit with each report only that portion of the fee that represents the state portion. The county portion of the fee must be retained by the county.

(D) When a return required by this section is filed and the fees due with it are paid in full on or before the final due date, including any date to which the time for making the return and paying the fees has been extended pursuant to the provisions of Section 12-54-70, the county is allowed a discount equal to three percent of the state's portion of the fees. In no case is a discount allowed if the return or fee on the return is received after the due date or after any extension granted by the department.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-110. Presumption concerning titles.

When an instrument has been recorded it is presumed that all requirements of law affecting the title to the realty have been complied with.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



Section 12-24-120. Penalties.

(A) The penalty provisions of Chapter 54 of this title apply both to the state and county portions of the fee imposed by this chapter.

(B) If the clerk of court or register of deeds fails to collect the proper fee due, or place the notation on the instrument as required by this chapter, the clerk of court or register of deeds is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. This penalty may be waived or reduced by the department.

(C) If the person liable for the fee imposed by this chapter fails to pay the proper fee due, that person is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. This penalty may be waived or reduced by the department.

(D) All penalties and interest collected with respect to this fee must be paid proportionately into the Heritage Land Trust Fund, the South Carolina Housing Trust Fund, the general fund of the State, and the county general fund in accordance with Section 12-24-90(B).

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-130. Lien for fees, penalties or interest.

The fee imposed under this chapter and any penalties and interest thereon are a debt owing to the State by the person or persons liable for the fee and are a lien on all property of these persons, but this lien is valid so as to affect the rights of purchasers for value, mortgagees, or judgement or other lien creditors only from the time when warrant is entered upon the transcript of judgments in the county, in the case of real property where the property is situate, and in the case of personal property, where the person liable for the fee resides or possesses personal property if the receiver is a resident of this State, or if the person is a nonresident, where the personal property is situate.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



Section 12-24-140. Designation of office to collect fees.

If the governing body of a county determines that another office of the county shall administer the collecting of the fee as provided under this chapter, the county shall notify the department of this determination and provide the department a letter from the person assigned these duties stating that he is accepting this responsibility. The office designated to collect the fee is subject to all the applicable provisions of this chapter in place of the clerk of court or register of deeds.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-150. Promulgation of regulations; refunds; other laws.

(A) The department may promulgate regulations, issue instructions or advisory opinions, or provide any other information to the clerks of court, registers of deeds, or fee payors to ensure uniform administration and collection of the fee imposed by this chapter.

(B) All refund requests must be filed with the department, and it is the responsibility of the department to determine if a refund is due and order the issuance of any refund due.

(C) The provisions of Chapter 54, including the provisions of Section 12-54-85, and Chapter 60 of this title are applicable to the fee imposed by this chapter, and, for purposes of applying these chapters, the fee payor is deemed the taxpayer. For purposes of applying Chapter 60, if a clerk of court or register of deeds disagrees with a fee payor as to whether or not a transaction is exempt or as to the amount of the fee due, the fee payor may do one of the following:

(1) The fee payor may pay the fee and file a claim for refund request with the department under the provisions of Section 12-60-470. If the department determines that a refund is not due, the fee payor may appeal the matter to the Administrative Law Court. If the department determines that a refund is due, the department shall refund the state portion of the fee and order the county to issue a refund for the county portion of the fee. Refund orders by the department may not be appealed by the county.

(2) The fee payor, upon filing an appeal with the department and a copy of the appeal with the clerk of court or register of deeds, may record the deed without payment of the fee. The appeal to the department must be administered in the same manner as appeals of property tax exemptions are administered by the department. If the department determines that the fee is due, the fee payor may appeal the decision to the Administrative Law Court. If the department determines that the fee is not due, the county may not appeal that determination.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



Section 12-24-160. Recording and filing fees; boundary clarification.

If as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, property is considered to have changed locations from North Carolina to South Carolina and if solely as a result of this change a deed is filed in South Carolina, no deed recording fees are due on this filing and no county filing fees may be charged.

HISTORY: 2016 Act No. 270 (S.667), Section 9, eff January 1, 2017.






CHAPTER 28 - MOTOR FUELS SUBJECT TO USER FEES

Section 12-28-110. Definitions.

As used in this chapter:

(1) "Alternative fuel" means a liquefied petroleum gas, liquefied natural gas, compressed natural gas product, or a combination of liquefied petroleum gas and a compressed natural gas product used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. It includes all forms of fuel commonly or commercially known or sold as butane, propane, liquefied natural gas, or compressed natural gas.

(2) "Blend stock" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel. However, it does not include any substance that ultimately is used for consumer nonmotor fuel use and is sold or removed in drum quantities 55 gallons or less at the time of the removal or sale.

(3) "Blended fuel" means a mixture composed of gasoline or diesel fuel and another liquid, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle.

(4) "Blender" includes a person who produces blended motor fuel outside the bulk transfer/terminal system.

(5) "Blending" means the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. It does not include blending that occurs in the process of refining by the original refiner of crude petroleum or the blending or products known as lubricating oil and greases.

(6) "Bulk end user" means a person who receives into the person's own storage facilities in transport truck lots of motor fuel subject to the user fee for the person's consumption.

(7) "Bulk plant" means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack.

(8) "Bulk transfer" means a transfer of motor fuel from one location to another by pipeline tender or marine delivery within bulk transfer/terminal system.

(9) "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Gasoline in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system. Motor fuel subject to the user fee in the fuel supply tank of an engine, or in a tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(10) "Director" means the administrative head of the Department of Revenue or his designee.

(11) "Dead storage" is the amount of motor fuel subject to the user fee that will not be pumped out of a storage tank because the motor fuel is below the mouth of the draw pipe. For this purpose, a dealer may assume that the amount of motor fuel in dead storage is two hundred gallons for a tank with a capacity of ten thousand gallons or less and four hundred gallons for a tank with a capacity of more than ten thousand gallons.

(12) "Delivery" means the placing of motor fuel subject to the user fee or any liquid into the fuel tank of a motor vehicle.

(13) "Department" means the South Carolina Department of Revenue.

(14) "Destination state" means the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use.

(15) "Diesel fuel" means a liquid, including biodiesel and a biodiesel blend that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. However, a liquid does not possess this practical and commercial fitness solely by reason of its possible or rare use as a fuel in the propulsion engine of a diesel-powered highway vehicle. "Diesel fuel" does not include jet fuel if the buyer is registered to purchase jet fuel subject to federal taxes applicable to jet fuel and the seller obtains certification of that fact satisfactory to the Internal Revenue Service before making the sale.

(16) "Diesel-powered highway vehicle" means a motor vehicle operated on a highway that is propelled by a diesel-powered engine.

(17) "Distributor" means a person who acquires motor fuel from a supplier or from another distributor for subsequent sale or use.

(18) "Dyed diesel fuel" means diesel fuel that is required to be dyed under United States Environmental Protection Agency and Internal Revenue Service rules or pursuant to other requirements subsequently set by the agency or service including any invisible marker requirements.

(19) "Eligible purchaser" means a person who has been authorized by the department pursuant to Section 12-28-930 to make the election under Section 12-28-925.

(20) "Enterer" includes a person who is the importer of record under federal customs law with respect to motor fuel subject to the user fee. If the importer of record is acting as an agent, the person for whom the agent is acting is the enterer. If there is no importer of record of motor fuel subject to the user fee entered into this State, the owner of the diesel fuel at the time it is brought into South Carolina is the enterer.

(21) "Entry" means the importing of motor fuel subject to the user fee into this State. However, if motor fuel subject to the user fee is brought into this State in the fuel tank of a motor vehicle, it is not deemed to be an "entry" if it is not removed from the fuel tank except as used for the propulsion of that motor vehicle, except to the extent that motor fuel subject to the user fee was acquired user fee-free for export or a refund of the user fee was claimed as a result of exportation from the state from which that motor fuel subject to the user fee was transported into South Carolina.

(22) "Ethanol" means "fuel grade ethanol".

(23) "Export" means to obtain motor fuel in this State for sale or other distribution in another state. In applying this definition, motor fuel delivered out-of-state by or for the seller constitutes an export by the seller and motor fuel delivered out-of-state by or for the purchaser constitutes an export by the purchaser.

(24) "Exporter" means a person, other than a supplier, who purchases motor fuel subject to the user fee in this State for the purpose of transporting or delivering the fuel to another state or country.

(25) "Fuel grade ethanol" means American Society for Testing and Materials standard in effect January 1, 1995, and successor rules, as the D-4806 specification for denatured fuel grade ethanol for blending with gasoline for use as automatic spark-ignition engine fuels.

(26) "Fuel transportation vehicle" means a vehicle designed for highway use which also is designed or used to transport motor fuels subject to the user fee and includes transport trucks and tank wagons.

(27) "Gasohol" means blended fuel composed of gasoline and fuel alcohol.

(28) "Gasoline" means all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel. It does not include a product sold as a product other than gasoline and has an American Society for Testing Materials octane number of less than seventy-five as determined by the "motor method" and does not include aviation gasoline if the buyer is registered to purchase aviation gasoline free of user fees and the seller obtains certification of that fact satisfactory to the Department before making the sale.

(29) "Gasoline blend stocks" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel. However, it does not include any substance that ultimately is used for consumer nonmotor fuel use and is sold or removed in drum quantities fifty-five gallons or less at the time of the removal or sale.

(30) "Gross gallons" means the total, measured product, exclusive of temperature or pressure adjustments, considerations or deductions, in United States gallons.

(31) "Heating oil" means a motor fuel subject to the user fee that is burned in a boiler, furnace, or stove for heating or industrial processing purposes.

(32) "Highway vehicle" means a self-propelled vehicle that is designed for use on a highway.

(33) "Import" means to bring motor fuel into this State for sale, use, or storage by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, motor fuel delivered into this State from out-of-state by or for the seller constitutes an import by the seller, and motor fuel delivered into this State from out-of-state by or for the purchaser constitutes an import by the purchaser.

(34) "Import verification number" means the number assigned by the department or its delegate or appointee with respect to a single transport truck delivery into this State from another state upon request for an assigned number by an importer or the transporter carrying motor fuel subject to the user fee into this State for the account of an importer.

(35) "In this State" means the area within the borders of South Carolina including all territories within the borders owned by or added to the United States of America.

(36) "Invoiced gallons" means the gallons actually billed on an invoice in payment to a supplier.

(37) "K-1 kerosene" means burner fuel designed for unvented space heaters which meets American Society for Testing Materials standard D-3699, in effect January 1, 1995, and successor rules, as the specification for #1-K kerosene.

(38) "Liquid" means a substance that is liquid in excess of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds a square inch absolute.

(39) "Motor fuel" means gasoline, diesel fuel, substitute fuel, renewable fuel, alternative fuel, and blended fuel.

(40) "Motor fuel transporter" means a person who transports motor fuel by transport truck or railroad tank car.

(41) "Motor vehicle" means a vehicle that is propelled by an internal combustion engine or motor and is designed to permit the vehicle's mobile use on highways. It does not include:

(a) farm machinery including machinery designed for off-road use but capable of movement on roads at low speeds;

(b) a vehicle operated on rails; or

(c) machinery designed principally for off-road use.

(42) "Net gallons" means the remaining product, after all considerations and deductions have been made, measured in United States gallons, corrected to a temperature of sixty degrees Fahrenheit, thirteen degrees Celsius, and a pressure of fourteen and seven-tenths pounds a square inch, the ultimate end amount.

(43) "Permissive supplier" means a person who does not meet the geographic jurisdictional connections to this State required of a supplier as defined in Section 12-28-920(A), but who:

(a) is a position holder in a federally qualified terminal located outside this State; or

(b) acquires a product in out-of-state terminals from a position holder in a transaction that otherwise qualifies as a two-party exchange under Section 12-28-110(63); and under this subitem and subitem (a);

(c) is registered under Section 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk transfer/terminal distribution system.

(44) "Person" means a natural person, a partnership, a firm, an association, a corporation, a representative appointed by a court, the State, a political subdivision or any other entity, group, or syndicate.

(45) "Position holder" means the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for fuel at the terminal. The term includes a terminal operator who owns fuel in the terminal.

(46) "Public highway" means the entire width between boundary lines of each publicly maintained way in this State, including streets and alleys in municipalities, when any part of the way is open to the public use for vehicle travel.

(47) "Qualified terminal" means a qualified terminal as defined under Internal Revenue Code, regulation, and practices and which has been assigned a terminal control number by the Internal Revenue Service.

(48) "Rack" means a mechanism for delivering motor fuel from a refinery, a terminal, or a bulk plant into a railroad tank car, a transport truck, or another means of bulk transfer outside of the bulk transfer/terminal system.

(49) "Refiner" means a person who owns, operates, or otherwise controls a refinery within the United States.

(50) "Refinery" means a facility used to produce motor fuel subject to the user fee from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel subject to the user fee may be removed by pipeline, by vessel, or at a rack.

(51) "Removal" means a physical transfer other than by evaporation, loss, or destruction of motor fuel subject to the user fee from a terminal, manufacturing plant, customs custody, pipeline, marine vessel including barges and tankers, refinery, or any receptacle that stores motor fuel subject to the user fee.

(52) "Retailer" means a person who engages in the business of selling or distributing to the end user within this State.

(53)(a) "Supplier" means a person who meets all the following conditions:

(i) is subject to the general taxing jurisdiction of this State;

(ii) is registered under Section 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk transfer/terminal distribution system; and

(iii) is one of the following:

1. is the "position holder" in a terminal or refinery in this State;

2. imports motor fuel subject to the user fee into this State from a foreign country;

3. acquires motor fuel subject to the user fee from a terminal or refinery in this State from a position holder pursuant to a "two-party exchange";

4. is the position holder in a terminal or refinery outside this State with respect to motor fuel subject to the user fee which that person imports into this State on his account.

(b) A terminal operator is not considered a supplier merely because the terminal operator handles motor fuel subject to the user fee consigned to it within a terminal. When the term "supplier" is used in this chapter other than in this section, it is deemed to also refer the term "permissive supplier" unless provided otherwise.

(54) "Tank wagon" means a straight truck having multiple compartments designed or used to carry liquid motor fuel.

(55) "Motor fuel subject to the user fee" means gasoline, diesel fuel, kerosene, blended fuel, substitute fuel, alternative fuel and blends of them and any other substance blended with them.

(56) "Terminal" is a storage and distribution facility for motor fuel subject to the user fee, supplied by pipeline or marine vessel, which has been registered as a qualified terminal by the Internal Revenue Service.

(57)(a) "Terminal bulk transfers" include, but are not limited to: a marine barge movement of fuel from a refinery or terminal to a terminal;

(b) pipeline movements of fuel from a refinery or terminal to a terminal.

(c) book transfers of products within a terminal between suppliers before completion of removal across the rack;

(d) two-party exchanges between licensed suppliers.

(58) "Terminal operator" is a person who owns, operates, or otherwise controls a terminal and does not use a substantial portion of the motor fuel subject to the user fee that is transferred through or stored in the terminal for its own use. "For its own use" means for its own consumption or in the manufacture of products other than motor fuel. A terminal operator may own the motor fuel subject to the user fee that is transferred through or stored in the terminal.

(59) "Throughputter" means a person who does all of the following:

(a) receives transfer of motor fuel subject to the user fee from refiners, importers, terminal operators, or other throughputters;

(b) stores the motor fuel subject to the user fee in a terminal;

(c) owns the motor fuel subject to the user fee or holds the inventory position to the motor fuel subject to the user fee, as reflected on the records of the terminal operator, at the time of removal or sale from a terminal.

(60) "Transmix" means the buffer or interface between two different products in a pipeline shipment or a mix of two different products within a refinery or terminal that results in an off-grade mixture.

(61) "Transport truck" means a semitrailer or trailer combination rig designed or used to transport liquid motor fuel over the highways.

(62) "Transporter" means a person engaged in the business of transporting motor fuels subject to the user fee.

(63) "Two-party exchange" means a transaction in which a product is transferred from one licensed supplier or licensed permissive supplier to another pursuant to an exchange agreement. An exchange agreement means an agreement between a licensed supplier or licensed permissive supplier and another licensed supplier or permissive supplier where one is a position holder in a terminal who agrees to deliver motor fuel subject to the user fee to the other party or the other party's customer at the loading rack of the terminal where the delivering party holds an inventory position.

(64) "Ultimate purchaser" means a person who uses motor fuel subject to the user fee.

(65) "Ultimate vendor" means a person who sells motor fuel subject to the user fee to the user of the fuel, the ultimate purchaser.

(66) "Undyed diesel fuel" means diesel fuel that is not subject to the United States Environmental Protection Agency requirements, or has not been dyed in accordance with Internal Revenue Service Fuel dyeing provisions.

(67) "Vehicle fuel tank" means any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the motor vehicle.

(68) "Wholesaler" means a person who acquires motor fuel subject to the user fee from a supplier or from another wholesaler for subsequent sale and distribution at wholesale by tank cars, motor vehicles, or both.

(69) "Substitute fuel" means a liquid that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle. This includes all liquids regardless of temperature or pressure.

(70) "Biodiesel" means a fuel composed of mono-alkyl esters of long chain fatty acids generally derived from vegetable oils or animal fats, commonly known as B100, that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle. "Biodiesel" means a diesel fuel substitute produced from nonpetroleum renewable resources that meets the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency pursuant to Section 211 of the Clean Air Act (42 U.S.C. 7545) and that meets the American Society for Testing and Materials D6751-02a Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels.

(71) "Biodiesel blend" means a blend of biodiesel fuel with petroleum based diesel fuel, commonly designated Bxx where xx represents the volume percentage of biodiesel fuel in the blend (for example B20 is 20 percent biodiesel, 80 percent petro diesel), and that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle.

(72) "Renewable fuel" means liquid nonpetroleum based fuels that can be placed in vehicle fuel tanks and used as a fuel in a highway vehicle. It includes all forms of fuel commonly or commercially known or sold as biodiesel and ethanol.

(73) "Diesel gallon equivalent" or "DGE" means the amount of liquefied natural gas containing the same energy content as one gallon of diesel. For purposes of calculating the motor fuel user fee on liquefied natural gas that is used or consumed in this State in producing or generating power for propelling a motor vehicle, each 6.06 pounds of liquefied natural gas equals one gallon of motor fuel.

(74) "Gasoline gallon equivalent" or "GGE" means the amount of compressed natural gas or liquefied petroleum gas containing the same energy content as one gallon of gasoline. For purposes of calculating the motor fuel user fee on compressed natural gas or liquefied petroleum gas that is used or consumed in South Carolina in producing or generating power for propelling a motor vehicle, each 126.67 cubic feet of compressed natural gas, or 5.66 pounds if the compressed natural gas is dispensed via a mass flow meter, equals one gallon of motor fuel and each gallon of liquefied petroleum gas equals .73 of a gallon of motor fuel.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Sections 18.A, 18.B, eff July 1, 2006; 2006 Act No. 386, Sections 36.C.1, 36.C.2, eff June 14, 2006; 2007 Act No. 83, Section 17, eff June 19, 2007; 2016 Act No. 160 (H.4328), Section 5, eff April 21, 2016; 2016 Act No. 269 (S.1122), Sections 1.A-1.C, eff June 6, 2016.

Effect of Amendment

2016 Act No. 160, Section 5, added (73) and (74), relating to diesel gallon equivalent and gasoline gallon equivalent.

2016 Act No. 269, Section 1.A-1.C, in (1), twice inserted ", liquefied natural gas"; and in (39) and (55), inserted "alternative fuel".



Section 12-28-120. Clarifying certain references to the term gallon.

For purposes of this chapter, any reference to the term gallon with respect to liquefied natural gas means diesel gallon equivalent (DGE) and any reference to the term gallon with respect to compressed natural gas or liquefied petroleum gas means gasoline gallon equivalent (GGE). For any gaseous product for which a conversion factor is not provided for in this chapter, based on the best information available, the department shall establish a temporary conversion factor to determine the gallon equivalent. The department shall subsequently submit to the General Assembly a recommended legislative change for this conversion factor.

HISTORY: 2016 Act No. 160 (H.4328), Section 6, eff April 21, 2016.



Section 12-28-310. User fees on gasoline and diesel fuel.

(A) Subject to the exemptions provided in this chapter, a user fee of sixteen cents a gallon is imposed on:

(1) all gasoline, gasohol, or blended fuels containing gasoline that are used or consumed for any purpose in this State; and

(2) all diesel fuel, substitute fuels, or alternative fuels, or blended fuels containing diesel fuel that are used or consumed in this State in producing or generating power for propelling motor vehicles.

(B) The user fee levied on motor fuel subject to the user fee pursuant to this chapter is a levy and assessment on the consumer, and the levy and assessment on other persons as specified in this chapter are as agents of the State for the collection of the user fee. This section does not affect the method of collecting the user fee as provided in this chapter. The user fee imposed by this section must be collected and paid at those times, in the manner, and by the persons specified in this chapter.

(C) The license user fee imposed by this section is instead of all sales, use, or other excise tax that may be imposed otherwise by any municipality, county, or other local political subdivision of the State.

(D) On July 1, 2017, and each July first thereafter until after July 1, 2022, the department shall permanently increase the amount of the user fee imposed pursuant to subsection (A) by two cents, for a total of twelve cents. All of the funds raised by the increase in the motor fuel user fee imposed by this subsection must be credited to the Infrastructure Maintenance Trust Fund.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4A; 2005 Act No. 161, Section 25.A, eff June 9, 2005; 2006 Act No. 386, Section 18.C, eff July 1, 2006; 2017 Act No. 40 (H.3516), Section 2, eff July 1, 2017.

Effect of Amendment

2017 Act No. 40, Section 2, added (D), providing that the department shall phase-in an increase of twelve cents on the user fee over six years.



Section 12-28-320. Presumption that fuel delivered to motor vehicle fuel supply tank is used in this State.

Except as otherwise provided under Article 7 of this chapter, the department shall consider it a presumption that all motor fuel subject to the user fee delivered in this State into a motor vehicle fuel supply tank is to be used or consumed on the highways in this State producing or generating power for propelling motor vehicles.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-330. Presumption that fuel from terminal in State, imported, or delivered into end user's storage tank is used in State.

The department considers it a rebuttable presumption, subject to proof of exemption pursuant to Article 7 of this chapter, that all motor fuel subject to the user fee removed from a terminal in this State, or imported into this State other than by a bulk transfer within the bulk transfer terminal system or delivered into an end user's storage tank, is to be used or consumed in this State, in the case of gasoline, gasohol, or blended fuels containing gasoline and is to be used or consumed on the highways in this State in producing or generating power for propelling motor vehicles in the case of all other motor fuel.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 161, Section 25.B, eff June 9, 2005; 2006 Act No. 386, Section 18.D, eff July 1, 2006.



Section 12-28-340. Petroleum product and ethanol blenders requirements imposed on terminal; blender of record; Renewable Identification Number trading system.

(A) Regardless of other products offered, a terminal, as defined in Section 12-28-110(56), located within the State must offer a petroleum product that has not been blended with ethanol and that is suitable for subsequent blending with ethanol.

(B) A person or entity must not take any action to deny a distributor, as defined in Section 12-28-110(17), or retailer, as defined in Section 12-28-110(52), who is doing business in this State and who has registered with the Internal Revenue Service on Form 637(M) from being the blender of record afforded them by the acceptance by the Internal Revenue Service of Form 637(M).

(C) A distributor or retailer and a refiner must utilize the Renewable Identification Number (RIN) trading system. Nothing in this section should be construed to imply a market value for RINs.

HISTORY: 2008 Act No. 338, Section 3, eff June 25, 2008.



Section 12-28-350. Motor fuel taxes or user fees; boundary clarification.

A retailer that sells motor fuel whose business location changes from South Carolina to North Carolina as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, is allowed a refund of South Carolina motor fuel taxes or user fees if North Carolina requires the retailer to pay the North Carolina motor fuel taxes or user fees on that same fuel.

HISTORY: 2016 Act No. 270 (S.667), Section 10, eff January 1, 2017.



Section 12-28-510. User fee on motor fuel measured by invoiced gallons.

The user fee imposed by this chapter on use of motor fuel subject to the user fee which was imported into this State by a licensed importer, other than by a bulk transfer, shall arise at the time the product is entered into the State and shall be measured by invoiced gallons received outside this State at a refinery, terminal, or at a bulk plant for delivery to a destination in this State.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-520. Measurement of user fees on motor fuel; user fee complemented by user fees measured annually at each terminal.

(A) Except as provided in Section 12-28-510, the user fee imposed by this chapter on the use of motor fuel subject to the user fee must be measured by invoiced gallons of motor fuel subject to the user fee removed, other than by a bulk transfer, by a licensed supplier from a qualified terminal or refinery within this State, and from a qualified terminal or refinery outside this State for delivery to a location in South Carolina as represented on the shipping papers if the supplier imports the motor fuel subject to the user fee for his own account or the supplier has made a user fee precollection election under Section 12-28-910. This user fee otherwise generally must be determined in the same manner as the tax imposed by Section 4081 of the Internal Revenue Code of 1986, or the Code of Federal Regulations as it exists as of January 1, 1995, or as subsequently modified.

(B) The user fee imposed by this chapter on use of motor fuel subject to the user fee in this State as measured by gallons removed by a supplier, or terminal operator, from terminals in this State must be complemented by a user fee measured annually at each terminal in this State by the amount by which net gallons lost or unaccounted for, including transmix, within each terminal exceed the sum of net gallon gains plus one-half of one percent times the number of all net gallons removed from the terminal across the rack or in bulk.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-530. Repealed.

HISTORY: Former Section, titled Increase in user fee rate, had the following history: 1995 Act No. 136, Section 2. Repealed by 2017 Act No. 40, Section 10, eff July 1, 2017.



Section 12-28-710. Exemption from the user fee on motor fuel.

Subject to the procedural requirements and conditions set out in this article, the following are exempt from the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee:

(1) motor fuel subject to the user fee for which proof of export is available in the form of a terminal issued destination state shipping paper;

(a) exported by a supplier who is licensed in the destination state;

(b) sold by a supplier to another person for immediate export to a state for which the destination state's motor fuel user fee has been paid to the supplier who is licensed to remit user fees to the destination state;

(c) which is destined for use other than for resale within the destination state for which an exemption has been made available by the destination state subject to procedural regulations promulgated by the department;

(2) motor fuel subject to the user fee which was acquired by a licensed exporter and as to which the user fee imposed by this chapter previously has been paid or accrued, which motor fuel was placed into storage in this State and subsequently was exported by transport truck by or on behalf of the licensed exporter;

(3) motor fuel subject to the user fee which was acquired by an unlicensed exporter and as to which the user fee imposed by this chapter previously has been paid or accrued and subsequently was exported by transport truck by or on behalf of the licensed exporter in a diversion across state boundaries properly reported in conformity with Section 12-28-1525;

(4) motor fuel subject to the user fee exported out of a bulk plant in this State in a tank wagon if the destination of that vehicle does not exceed twenty-five miles from the borders of this State and as to which the user fee imposed by this chapter previously has been paid or accrued, subject to gallonage limits and other conditions established by the department;

(5) K-1 kerosene sold at retail through dispensers which have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank and K-1 kerosene sold at retail through nonbarricaded dispensers in quantities of not more than twenty-one gallons for use other than for highway purposes, under regulations as the department reasonably requires;

(6) motor fuel subject to the user fee sold to the United States or its agencies or instrumentalities;

(7) subject to determination by the department, that portion of motor fuel subject to the user fee used to operate equipment attached to a motor vehicle, if the motor fuel subject to the user fee was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment;

(8) motor fuel subject to the user fee acquired by an end user out-of-state and carried into this State, retained within and consumed from the same vehicle fuel supply tank within which it was imported;

(9) kerosene and diesel fuel used as heating oil or in trains or used in equipment not licensed as a motor vehicle other than as expressly exempted under another provision;

(10) motor fuel subject to the user fee which was lost or destroyed as a direct result of a sudden and unexpected casualty;

(11) diesel fuel subject to the user fee which has been contaminated by dye so as to be unsalable or unusable as highway fuel;

(12) motor fuel subject to the user fee used in state-owned school buses and in state-owned administration and service vehicles used in the pupil transportation program and transportation of students by state-funded institutions of higher learning;

(13) motor fuel subject to the user fee used in manufacture of fuel oil;

(14) motor fuel subject to the user fee sold for use in commercial shrimp boats;

(15) gasoline subject to the user fee used in operating tractors or other farm equipment used exclusively in farm operations, no part of which is used in any vehicle or equipment driven upon the public roads, streets, or highways of this State. A claim for refund must be made under Section 12-28-790;

(16) gasoline used in aircraft.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 15; 1996 Act No. 461, Section 4CC, DD; 1998 Act No. 442, Section 1.



Section 12-28-720. Perfection of exemption for imports.

The exemption for exports:

(1) under Section 12-28-710(1) must be perfected by a deduction on the report of the supplier which is otherwise responsible for user fees on removal of the product from a terminal or refinery in this State;

(2) under Section 12-28-710(2) and 12-28-710(4) may be perfected at the option of the exporter by a refund claim if the claim in the aggregate month to date exceeds one thousand dollars, by a refund claimed on the licensed exporter report for that month's activity, or under Section 12-28-710(3) if a diversion by an unlicensed exporter upon a refund application is made to the department within three years.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4B.



Section 12-28-730. Exempt use of K-1 kerosene.

Exempt use of K-1 kerosene is governed by regulations promulgated by the department which must follow regulations governing the exemption promulgated by the federal government to the extent that impositions of conforming regulations is practical and does not work a hardship on sellers and end users in this State.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-740. Perfection of exemption for federal government, agencies, instrumentalities, and reservations, and state-owned buses and vehicles used in an educational program.

The exemption for sales of motor fuel subject to the user fee for use by the federal government, federal agencies, instrumentalities, and federal reservations, and state-owned buses and vehicles used in an educational program provided under Section 12-28-710(6) and (12) must be perfected as follows:

(1) by refund claim by a licensed fuel vendor which made a sale of user fee-paid motor fuel as ultimate vendor to an exempt government user listed above on behalf of the exempt user. The claim must be made directly to the department under regulations and procedures and on forms provided by the department. The department shall issue a refund within thirty days of receipt of the claim for refund from the licensed fuel vendor;

(2) if the department makes a finding that its collections would not be jeopardized by application by an ultimate vendor for a Government Exempt Bulk Sales Permit which entitles that person to make purchases of fuel user fee-free for resale for exempt government use under the following conditions:

(a) The vendor shall make application with the department for the permit on a form acceptable to the department. The application must include:

(i) proof of financial responsibility or bond in an amount not to exceed the user fee on the total gallons to be purchased user fee-exempt in any year;

(ii) an estimate of total user fee-exempt gallons to be sold under the permit on an annual basis, which amount constitutes the limit of user fee-exempt purchases which the applicant is authorized to make, absent re-application pursuant to subitem (f) of this item;

(iii) the name of the suppliers from which the applicant shall make the user fee-exempt purchases under this permit for the term covered by the permit. This subitem does not mandate sales by a supplier to another person;

(iv) a list of government user fee-exempt purchasers qualifying under subsubitem (c) of this subitem and estimated volumes for them;

(v) other information the department reasonably requires.

(b) Upon evaluation of the data provided by applicant and independent investigation of that information the department in its discretion makes, the department shall issue the permit provided under this section to the applicant with a copy to each supplier named by the applicant pursuant to subitem (a) of this item.

(c) In order for a government entity to qualify as a government user fee-exempt purchaser eligible for user fee-exempt sales under this section, the ultimate vendor shall obtain a properly completed Federal Form 1094, its state equivalent, or successor form from the government entity and shall send to the department a copy of this form with an estimate of the annual quantity of motor fuel subject to the user fee to be supplied to that government entity purchaser. The department shall assign an approval number for that government entity and location and shall issue a permit to the ultimate vendor authorizing the ultimate vendor to make user fee-exempt sales of that estimated quantity of fuel to the agency.

(d) The department may not require that the identical gallons purchased by the ultimate vendor under the permit be delivered to the eligible government entity, only that the total gallons purchased under the permit user fee exempt equal the total gallons delivered to all eligible government entities.

(e) If the ultimate vendor fails to deliver any quantity of the user fee-exempt purchases to eligible government entities, the ultimate vendor is liable for the user fee on that quantity. If the excess of user fee-exempt gallons purchased exceeds gallons sold for user fee-exempt use by ten percent, the department in its discretion may levy a penalty equal to ten percent of the user fee due in addition to user fees due.

(f) If the ultimate vendor needs to purchase additional gallons above that estimated to fulfill his commitments, he shall notify the department. If the department is satisfied with the reports submitted accounting for the user fee-exempt fuel previously submitted, it shall increase the quantity authorized on the permit and so notify the supplier.

(3) If the sale to the eligible government entities of motor fuel subject to the user fee occur at a fixed retail pump available to the general public by:

(a) application by the ultimate vendor, having made the sale to the eligible government entity without the user fee, for a refund from the department by submitting the application and supporting documentation the department reasonably prescribes by regulation;

(b) by application for a refund, if the purchase is charged to a credit card issued to an eligible government entity, the issuer of the card elects to be the ultimate vendor, and the federal agency is billed without the user fee;

(c) if the sale to the government entity includes the user fee levied by this chapter, by application for a refund by the government entity from the department including submitting such supporting documentation the department reasonably prescribes by regulation.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4C; 2005 Act No. 145, Section 25, eff June 7, 2005.



Section 12-28-750. Perfection by refund claim filed by end user for fuel used to operate machinery.

The exemptions per use pursuant to Section 12-28-710(7) must be perfected by refund claim filed by the end user who shall provide evidence of an allocation of use satisfactory to the department.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-760. No user fee on motor fuel carried into State, retained in vehicle and consumed by an end user.

No user fee imposed by this chapter may be paid by or levied upon motor fuel consumed by an end user who meets the requirement of Section 12-28-710(8).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-770. Refund upon application after contamination or loss of motor fuel.

The exemption for motor fuel subject to the user fee pursuant to Section 12-28-710(10) and (11) which was purchased user fee-paid for a user fee use and, after the purchase, was contaminated by the presence of a dye or marker or subject to a sudden and unexpected casualty loss, must be refunded to the person responsible for the contamination or loss event upon application and on proof shown acceptable to the department.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-780. Refund of motor fuel user fees erroneously paid.

The motor fuel user fee that has otherwise been erroneously paid by a person must be refunded by the department upon proof shown satisfactory to the department. The department's authority under this section must be construed broadly to prevent unjust and unintended payment of user fees on exempt uses or by exempt users.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-785. Perfection of exemptions not covered under Sections 12-28-720 through 12-28-780.

All exemptions under Section 12-28-710, not expressly covered under Sections 12-28-720 through 12-28-780, must be perfected as follows:

(1) A supplier or tank wagon importer shall take a deduction against motor fuel subject to the user fee shown on his monthly report for those gallons of diesel fuel removed from a terminal or refinery destined for delivery to a point in this State as shown on the shipping papers, as to which dye was added in a manner which conforms to federal requirements established by the Internal Revenue Code and regulations issued under it.

(2) The end user shall apply for refund with respect to motor fuel subject to the user fee purchased by the end user for consumption in an exempt use described under Section 12-28-710 as to which the user fee imposed by this chapter previously was paid and no refund previously issued.

(3) An importer shall take a deduction against the user fee owed under Section 12-28-905(A) or (B) or dyed diesel fuel if such diesel fuel would have met the requirements of item (1).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-790. Refunds claims.

(A) To claim a refund under Sections 12-28-720 through 12-28-780, a person shall present to the department a statement that contains a written verification that the claim is made under penalties of perjury and lists the total amount of motor fuel subject to the user fee purchased and used for exempt purposes. The claim must be filed not more than three years after the date the motor fuel subject to the user fee was purchased. The statement must show that payment for the purchase has been made and the amount of the user fee paid on the purchase has been remitted to the seller.

(B) The department may make investigations it considers necessary before refunding the motor fuel user fee to a person and may investigate a refund after the refund has been issued and within the time frame for making adjustments to the user fee under this chapter.

(C) To facilitate efficient administration and instead of the individual refund procedures, the department may provide by regulation an alternative election by the applicant for a refund by way of credit against state income tax liability.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.E, eff July 1, 2006.



Section 12-28-795. Interest on refund.

Interest on a claim for refund must be paid at the rate and in the manner provided for in Section 12-54-25.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 1; 1996 Act No. 461, Section 4D.



Section 12-28-905. Time for payment of motor fuel user fees imported from another state.

(A) Except as otherwise provided in this chapter, the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee measured by gallons imported from another state must be paid by the licensed occasional importer who has imported the nonexempt motor fuel subject to the user fee within three business days of the earlier of the time the nonexempt motor fuel subject to the user fee was entered into the State or the time a valid import verification number required by Section 12-28-1125 was assigned by the department under regulations the department promulgates. However, if the supplier has made a blanket election to pre-collect the user fee under Section 12-28-910(B), he is jointly liable with the importer for the user fee and shall remit the user fee to the department on behalf of the importer under the same terms as a supplier payment under Section 12-28-915, and no import verification number is required.

(B) Except as otherwise provided in this section, the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee measured by gallons imported from another state must be paid by the licensed bonded importer who has imported the nonexempt motor fuel subject to the user fee during a month before the twenty-second day of the following month unless the day falls upon a weekend or state or banking holiday, in which case the liability is due the next succeeding business day, if before the time of import the importer obtains a valid import verification number required by Section 12-28-1125, assigned by the department under regulations promulgated by the department. However, if the supplier has made a blanket election to pre-collect the user fee under Section 12-28-910(B), he is jointly liable with the importer for the user fee and shall remit the user fee to the department on behalf of the importer under the same terms as a supplier payment under Section 12-28-915, and no import verification number is required.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4E.



Section 12-28-910. Blanket election to treat all removals from out-of-state terminals as if from in-state terminals; notice of election.

(A) Any licensed supplier or licensed permissive supplier may make a blanket election with the department to treat all removals from all of its out-of-state terminals with a destination in this State as shown on the terminal issued shipping paper as if the removals were removed across the rack by the supplier from a terminal in this State for all purposes.

(B) This election must be made by filing "notice of election" with the department as provided in this section.

(C) The department shall release a list of electing suppliers under subsection (B) upon request by any person.

(D) The absence of an election by a supplier under this section does not relieve the supplier of responsibility for remitting the user fee imposed by this chapter upon the removal from an out-of-state terminal for import into this State by the supplier.

(E) A supplier which makes the election provided by this section shall pre-collect the user fee imposed by this chapter on all removals from a qualified terminal on its account as a position holder or a person receiving fuel from a position holder pursuant to a two-party exchange agreement without regard to the license status of the person acquiring the fuel from the supplier, the point or terms of sale, or the character of delivery.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-915. User fees collected and remitted by supplier; due date; late user fees.

(A) The user fee imposed by Section 12-28-310 measured by motor fuel subject to the user fee removed by a licensed supplier from a terminal or refinery in this State other than a bulk transfer, must be collected and remitted to the State by the supplier, as shown in the terminal operator's records, who removes the gallons subject to the user fee.

(B) The supplier and each reseller shall list the amount of user fees as a separate line item on all invoices or billings.

(C) All user fees to be paid by a supplier with respect to gallons removed on his account during a calendar month is due and payable before the twenty-second day of the following month unless the day falls upon a weekend or state or banking holiday in which case the liability is due the next succeeding business day.

(D) A supplier shall give notification of late user fees remitted to the supplier by an eligible purchaser and give timely notification to the department of late remittances if that supplier previously gave notice to the department of an uncollectible user fee amount pursuant to Section 12-28-940(B).

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4F.



Section 12-28-920. Liability of terminal operator for motor fuel user fee; payment.

(A) The terminal operator of a terminal in this State is jointly and severally liable for the user fee imposed under Section 12-28-310 and shall remit payment to this State upon discovery of either of the following conditions:

(1) The supplier with respect to the motor fuel subject to the user fee is a person other than the terminal operator and is not a licensed supplier. The terminal operator is relieved of liability if he establishes all of the following:

(a) The terminal operator has a valid terminal operator's license issued for the facility from which the motor fuel is withdrawn.

(b) The terminal operator has an unexpired notification certificate from the supplier as required by the department or the Internal Revenue Service.

(c) The terminal operator has no reason to believe that any information on the certificate is false.

(2) In connection with the removal of diesel fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, the terminal operator provides a person with a bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed and marked in accordance with Internal Revenue Service requirements.

(B) The terminal operator is severally liable for the user fee imposed by this chapter and measured in accordance with Section 12-28-520(B) which is not allocable to a licensed supplier and shall remit the user fee due with the annual report required under Section 12-28-1330(E). No user fee is due if the terminal operator can establish by substantial evidence that the gallons lost were diesel fuel dyed before receipt by that terminal operator. No collection allowance or deductions are allowed with respect to payment of this user fee. If the gallons lost or unaccounted for exceed five percent of the gallons removed from that terminal across the rack, a penalty of one hundred percent of the user fee otherwise due must be paid by the terminal operator with the user fee due.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-925. Collection of motor fuel user fees from purchaser; election to defer user fee payment.

Each supplier and bonded importer who sells motor fuel subject to the user fee shall collect from the purchaser the motor fuel user fee imposed under Section 12-28-310. At the election of an eligible purchaser evidenced by a written statement from the department as to the purchaser eligibility status as determined under Section 12-28-930, the seller may not require a payment of motor fuel user fees on transport truckloads from the purchaser sooner than one business day before the date on which the user fee is required to be remitted by the supplier or bonded importer under Section 12-28-915. This election is subject to a condition that the eligible purchaser's remittances of all amounts of user fees due the seller must be paid by electronic funds transfer. Failure of a supplier or bonded importer to comply with the requirements of this section may result in suspension or revocation of the license in accordance with Section 12-28-1180(B). The eligible purchaser's election under this subsection may be terminated by the seller if the eligible purchaser does not make timely payments to the seller as required by this section.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4G.



Section 12-28-930. Qualifications of purchasers for election under Section 12-28-930; bond.

Each purchaser who desires to make an election under Section 12-28-925 shall present evidence to the department that the applicant was a licensee in good standing under the predecessor motor fuel statute as to which he remitted user fees to the department, or the applicant meets the financial responsibility and bonding requirements imposed by this chapter which bond shall conform to the specific requirements of this section. The department may require a purchaser who pays the user fee to a supplier to file with the department a surety bond payable to the State, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the department. The department may require that the bond indemnify the department against uncollectible user fee credits claimed by the supplier under Section 12-28-940.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-935. Rescission of purchaser's eligibility and election to defer payment of user fees.

The department may rescind a purchaser's eligibility and election to defer motor fuel user fee remittances after a hearing and upon a showing of good cause, including failure to make timely user fee deferred payment to a supplier of the user fee under Section 12-28-925 by sending written notice to all suppliers or publishing notice of the revocation pursuant to regulations. The department may require further assurance of the purchaser's financial responsibility, may increase the bond requirement for that purchaser, or may take other action to ensure remittance of the motor fuel user fee. The department shall follow the revocation procedures under Section 12-28-1180 in rescinding eligible purchaser status.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4H.



Section 12-28-940. Computing amount of motor fuel user fees due.

(A) In computing the amount of motor fuel user fees due, the supplier is entitled to a credit against the user fee payable in the amount of the user fee paid by the supplier that is uncollectible from an eligible purchaser.

(B) The supplier shall provide notice to the department of a failure to collect user fees within ten days following the earliest date on which the supplier was entitled to collect the user from the eligible purchaser under Section 12-28-925.

(C) The department may promulgate regulations establishing the evidence a supplier shall provide to receive the credit.

(D) The credit must be claimed on the first return following the date of the failure of the eligible purchaser if the payment remains unpaid as of the filing date of that return or the credit is disallowed.

(E) The claim for credit must identify the defaulting eligible purchaser and any user fee liability that remains unpaid.

(F) If an eligible purchaser fails to make a timely payment of the amount of user fees due, the supplier's credit is limited to the amount due from the purchaser, plus any user fee that accrues from that purchaser for a period ending upon the date the supplier receives notice from the department of revocation of eligible purchaser status.

(G) No additional credit is allowed to a supplier under this section until the department authorizes the purchaser to make a new election under Section 12-28-925.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4I; 2003 Act No. 69, Section 3.I, eff June 18, 2003.



Section 12-28-945. Licensed tank wagon operator-importer; payment of user fees.

Each licensed tank wagon operator-importer who is liable for the user fee imposed by this chapter on nonexempt motor fuel imported by a tank wagon as to which the user fee previously has not been paid to a supplier, shall remit the motor fuel user fee for the preceding month's import activities with his monthly report of activities. A licensed tank wagon importer is allowed to retain the tare allowance provided for in Section 12-28-960(A).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-950. Payment of user fees by electronic fund transfer.

All suppliers and bonded importers required to remit the motor fuel user fee shall remit the motor fuel user fees due by electronic fund transfer acceptable to the department, if required by regulation. The transfer or payment must be made on or before the date the user fee is due.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-955. Supplier may retain one-tenth percent of user fee to cover cost of administration.

Every supplier and permissive supplier who properly remits user fees under this chapter is allowed to retain one-tenth percent of the user fee imposed by this chapter and collected and remitted by that supplier in accordance with this chapter to cover the cost of administration including reporting, audit compliance, dye injection, and shipping paper preparation.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-960. Tare allowance allowed to eligible purchaser, licensee importer, and supplier.

(A) A tare allowance is allowed to each eligible purchaser, licensee importer, and supplier who lawfully is engaged in the distribution of user fee-paid motor fuel within this State to offset thermal shrinkage and measurement differences occurring after removal of the motor fuel subject to the user fee from the terminal. The amount of the tare allowance is equal to two and sixty-five one-hundredths percent not to exceed two thousand dollars a month of the amount of the user fee imposed by this chapter and paid by the person, directly or indirectly, subject to the requirements and limitations set out in subsections (B) and (C). However, the tare allowance is not applicable more than once to any motor fuel subject to the user fee.

(B) Every eligible purchaser who acquires motor fuel subject to the user fee from a supplier or licensed importer for distribution and use in this State, which motor fuel was previously subject to the user fee imposed by this chapter, is entitled to the tare allowance provided by subsection (A) by way of quarterly refund application to the department under regulations promulgated by and on forms prescribed by the department. The total amount of tare allowance claimed by the person may not exceed two thousand dollars for any month.

(C) Every licensed importer and supplier making sales of user fee-paid motor fuel to persons other than eligible purchasers is entitled to the tare allowance provided by subsection (A) by way of a credit against user fee remittances due to the State payable by the person. The total amount of tare allowance claimed by the person may not exceed two thousand dollars for any month.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-965. User fees collected on motor fuel belongs to State and is held in trust by collector; personal liability for user fee, penalty and interest.

The user fee that a supplier, importer, or fuel vendor collects on the sale of motor fuel subject to the user fee belongs to the State. These persons shall hold the money in trust for the State and for payment to the department as provided in this chapter. For a corporation or partnership, each officer, employee, or member of the employer who is in that capacity is under a duty to collect the user fee and is personally liable for the user fee, penalty, and interest.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-970. Backup user fee equal to the user fee imposed.

(A) A backup user fee equal to the user fee imposed by Section 12-28-310 is imposed and must be administered in accordance with procedures established by the department on the use on the highways of motor fuel subject to the user fee by an end user, including operators of state and local government vehicles, American Red Cross vehicles, and buses, and other persons exempted from the full federal highway tax, unless the person is exempted otherwise under Section 12-28-710(12), upon the delivery in this State into the fuel supply tank of a highway vehicle of:

(1) diesel fuel that contains a dye;

(2) motor fuel subject to the user fee on which a claim for refund has been made;

(3) alternative fuels; or

(4) substitute fuel on which a user fee previously has not been imposed by this chapter.

(B) The ultimate vendor of motor fuel subject to the user fee is jointly and severally liable for the user fee imposed by subsection (A) if the ultimate vendor knows or has reason to know that the motor fuel, as to which the user fee imposed by this chapter has not been paid, is or will be consumed in a nonexempt use.

(C)(1) A back-up user fee equal to the user fee imposed by Section 12-28-310 is imposed on a liquid or gas that is not otherwise taxed pursuant to this chapter and that is commonly or commercially known or sold as a fuel suitable for use in a highway vehicle. The user fee is due upon the first receipt of the product when received from a source outside of South Carolina by any wholesaler, retailer, or end-user and the user fee is imposed upon, and is the liability of, the wholesaler, retailer, or end-user who first received the product into the State.

(2) A back-up user fee equal to the user fee imposed by Section 12-28-310 is imposed on any liquid or gas that is not otherwise taxed pursuant to this chapter and that is commonly or commercially known or sold as a fuel suitable for use in a highway vehicle. The user fee is due upon the first sale or use of the product when produced in this State by a person and the user fee is imposed upon the first in-state sale or use by that person. The user fee is imposed upon, and is the liability of, the producer of the product.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4J; 2006 Act No. 386, Sections 18.F, 18.G, eff July 1, 2006.



Section 12-28-975. Diversion of motor fuel subject to the user fee.

(A) If an exporter diverts motor fuel subject to the user fee removed from a terminal in this State from an intended destination outside South Carolina as shown on the terminal-issued shipping papers to a destination within this State, the exporter, in addition to compliance with the notification provided for by Section 12-28-780, shall notify and pay the user fee imposed by Section 12-28-310 to the State upon the same terms and conditions as if the exporter were an occasional importer licensed under Section 12-28-905(A) without deduction for the allowances provided by Section 12-28-960.

(B) If an exporter removes from a bulk plant in this State motor fuel subject to the user fee as to which the user fee imposed by this chapter previously has been paid or accrued, the exporter may apply for and the State shall issue a refund of the user fee upon a showing of proof of export satisfactory to the department in conformity with Section 12-28-720, net of the allowances provided by Section 12-28-960.

(C) If an unlicensed importer diverts motor fuel subject to the user fee from a destination outside this State to a destination inside this State after having removed the product from a terminal outside South Carolina, the importer, in addition to compliance with the notification provided for by Section 12-28-1525, shall notify the State and shall pay the user fee imposed by this chapter to South Carolina upon the same terms and conditions as if the unlicensed importer were a licensed occasional importer subject to Section 12-28-905(A) without deduction for the allowances provided by Section 12-28-960.

(D) All licensed importers otherwise shall report and pay user fees on diversions into this State of imported motor fuel subject to the user fee under Section 12-28-905(A) or (B) in accordance with the regulations applicable to that license class. No Section 12-28-960 allowances may be deducted with respect to diverted shipments. An importer who has purchased the product from a licensed supplier, by mutual agreement with the supplier, may permit the supplier to assume the importer's liability and adjust the importer's user fees payable to the supplier.

(E) If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the user fee remitter shall pay to the department all of the motor fuel user fee the remitter collected from the sale of motor fuel subject to the user fee during the user fee period in addition to penalties and interest.

(F) If there is a legal diversion from a destination in this State to another state, Section 12-28-1525 applies, and an unlicensed exporter diverting the product shall apply for a refund from this State in conformity with Sections 12-28-710(3) and 12-28-720 less the Section 12-28-960 allowance, except that a supplier may take a credit for diversions directed by that supplier for his own account, and the exporter, by mutual agreement with his supplier, may assign his claim to the supplier for which the supplier may take a credit.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.H, eff July 1, 2006.



Section 12-28-980. Final reports accompanied by payment; election to pay in installments.

(A) The final report required by Section 12-28-1350 must be accompanied by payment of the final month's liability except as otherwise provided in this section.

(B) A motor fuel vendor who possessed a license to sell motor fuel subject to the user fee at wholesale or at retail before the effective date of this chapter who is ineligible to elect eligible purchaser status, or who otherwise does not apply for or does not receive eligible purchaser status under Section 12-28-930, in the alternative may elect to make payment of the user fee calculated pursuant to the "Final Report" in Section 12-28-1350 as provided in this section. The user fee must be paid in two equal annual installments beginning twelve months after the effective date of this chapter, with no discount or reduced by a fifteen percent discount if paid in a timely final report.

(C) If a person elects under subsection (B) to defer payment, he is not eligible to claim eligible purchaser status under Section 12-28-930 for thirty-six months following the election under subsection (B).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-985. Floorstocks user fee report; accompanied by payment.

The floorstocks user fee report required by Section 12-28-530(A) must be accompanied by payment of the floorstocks user fee calculated in accordance with Section 12-28-530(B). Payment must be made on or before the due date of that report. The floorstocks user fee imposed on inventory held outside of the bulk transfer system on the effective date of this chapter reportable under Section 12-28-530(A) is payable in two equal annual installments beginning twelve months after the effective date of the act. However, a person may pay the full amount due with a timely filed return and may take a fifteen percent discount.

HISTORY: 1995 Act No. 136, Section 2.

Editor's Note

Section 12-28-530 was repealed by 2017 Act No. 40, Section 10, effective July 1, 2017.



Section 12-28-990. Payment of user fees by persons blending materials or manufacturing or otherwise producing substitute fuel or certain diesel fuel; licensing.

(A) A person (i) blending materials including blendstocks, additives, fuel grade ethanol, and renewable fuels on which the user fee has not been paid, with motor fuels subject to the user fee for which the user fee has been paid or accrued; or (ii) manufacturing or otherwise producing a substitute fuel or diesel fuel, unless dye was added in a manner that conforms to federal requirements established by the Internal Revenue Code and regulations exempting the product from the motor fuel tax pursuant to Section 12-28-710(11) shall remit the user fee imposed by this chapter.

(B) A fuel vendor subject to the user fee under subsection (A) shall remit the user fee with the report required pursuant to Section 12-28-1390(B).

(C) A person other than a fuel vendor liable for the user fee payable pursuant to subsection (A) shall remit the user fee directly to the department within thirty days of the blending or manufacturing event in accordance with procedures established by the department.

(D) A person subject to the user fee payable pursuant to subsection (A) must be licensed by the department as a blender or a manufacturer.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.I, eff July 1, 2006; 2006 Act No. 386, Section 36.D, eff June 14, 2006.



Section 12-28-995. Payment of user fees on fuel imported in tank wagon if destination does not exceed twenty-five miles from border of this State.

Subject to gallonage limits and other conditions established by the department, the department shall provide for the payment of user fees imposed by this chapter by a person importing gasoline or diesel motor fuel from a bulk plant in another state in a tank wagon if the destination of that vehicle does not exceed twenty-five miles from the borders of this State.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1100. Supplier's license; fee.

Each supplier engaged in business in this State as a supplier first shall obtain a supplier's license. The fee for a supplier's license is two thousand dollars.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1105. Permissive supplier's license; fee.

A person who desires to collect the user fee imposed by this chapter as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license does not in itself subject the applicant or licensee to the jurisdiction of this State for a purpose other than administration and enforcement of this chapter. The fee for a permissive supplier's license is one hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1110. Terminal operator's license; fee.

Each terminal operator other than a supplier licensed under Section 12-28-1100 engaged in business in this State as a terminal operator first shall obtain a terminal operator's license for each terminal site. The fee for each terminal operator's license is three hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1115. Exporter's license; fee.

The State in its discretion may require an exporter to obtain an exporter's license first if the exporter exports products to another state without first paying that destination state's motor fuel user fee to the supplier. The fee for an exporter's license is one hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1120. Transporter's license; fee.

A transporter who is not licensed as a supplier shall obtain a transporter's license before transporting motor fuel subject to the user fee. The registration fee for a transporter's license is fifty dollars.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.J, eff July 1, 2006.



Section 12-28-1125. Occasional importer's license or a bonded importer's license; fees.

(A) Each person who wishes to cause motor fuel subject to the user fee to be delivered into this State on his behalf, for his own account, or for resale to a purchaser in this State, from another state by any means into storage facilities other than a qualified terminal, shall apply and obtain an occasional importer's license or a bonded importer's license, at the discretion of the applicant.

(B) This section does not apply to a person who:

(1) exclusively imports motor fuel subject to the user fee which is exempted because it has been dyed in accordance with Section 12-28-770;

(2) imports nonexempt motor fuels subject to the user fee meeting the following conditions:

(a) the motor fuel subject to the user fee is subject to one or more user fee precollection agreements with suppliers as provided under Section 12-28-910;

(b) the motor fuel user fee precollection by the supplier is expressly evidenced on the terminal-issued shipping paper as more specifically provided under Section 12-28-1520.

(C) A person desiring to import motor fuel subject to the user fee to a destination in this State from another specific terminal source state, and who has not entered into an agreement to prepay this state's motor fuel user fee to the supplier or permissive supplier with respect to the imports, shall obtain a valid:

(1) occasional importer's license under subsection (A) for the fee of five hundred dollars; or

(2) bonded importer's license under subsection (A) for the fee of two thousand dollars subject to the special two million dollar bonding requirements of Section 12-28-1155(B).

(D) The person described in subsection (C) shall:

(1) obtain an import verification number from the department before entering South Carolina and no sooner than twenty-four hours before entering for each separate import into this State;

(2) display the import verification number on the terminal-issued shipping document required under Section 12-28-1545;

(3) comply with the payment requirements under Sections 12-28-905(A) or (B), whichever is applicable.

(E) The importers' licenses issued pursuant to this section must be specific to each source of supply state.

HISTORY: 1995 Act No. 136, Section 2; 2016 Act No. 160 (H.4328), Section 8, eff April 21, 2016.

Effect of Amendment

2016 Act No. 160, Section 8, in (A), substituted "by any means" for "in a fuel transport truck or in a pipeline or barge shipment".



Section 12-28-1130. Tank wagon operator-importer license; fee.

Each person who is an importer of motor fuel subject to the user fee into this State by a tank wagon operating out of or controlling a bulk plant in another state, if the destination of that tank wagon is within twenty-five miles of the borders of South Carolina, shall make application for and obtain a license from the department before engaging in import activities. However, registration as a tank wagon operator-importer does not constitute authorization of the persons to acquire nonexempt motor fuel free of the user fee imposed by this chapter at a terminal either within or outside this State for direct delivery to a location in South Carolina. A person who possesses a valid importer's license is eligible as a tank wagon operator-importer without issuance of a separate license if the importer also operates one or more bulk plants outside this State. The fee for a tank wagon operator-importer license is fifty dollars. Operators of tank wagons delivering products into this State more than twenty-five miles from the border shall apply for an importer's license under Section 12-28-1125.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4K.



Section 12-28-1135. Fuel vendor license; fee.

(A) Each person who purchases motor fuel subject to the user fee for resale within this State from a licensed terminal supplier first shall obtain a fuel vendor license which is operative for all locations controlled or operated by that licensee in this State or in any other state from which the person removes fuel for delivery and use in South Carolina.

(B) Each fuel vendor shall maintain detailed records of all purchases and sales for no less than three years.

(C) All fuel vendor records must be maintained in English and Arabic numerals or acceptable to electronic formats.

(D) Each fuel vendor shall make an annual report of gallons subject to the user fee sold at retail by county in accordance with Section 12-28-1390.

(E) In its discretion, the department may exempt from subsection (A) persons who possess a valid supplier, terminal operator, transporter, importer, tank wagon operator, or exporter license. The fee for the fuel vendor license is fifty dollars.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4L; 2001 Act No. 89, Section 21, eff July 20, 2001.



Section 12-28-1139. Miscellaneous fuel user fee license; fee.

Each person who is liable for the user fee imposed by Sections 12-28-970 and 12-28-990(C) who is not licensed under Sections 12-28-1100 through 12-28-1135 shall obtain a miscellaneous fuel user fee license. There is no registration fee for this license.

HISTORY: 1996 Act No. 461, Section 4M.



Section 12-28-1140. Application for a license.

Each application for a license under this chapter must be made upon a form prepared and furnished by the department. It must be subscribed to by the applicant and may contain the information the department reasonably may require for the administration of this chapter, including the applicant's federal identification number and, with respect to the applicant for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel subject to the user fee user fee-free in the specified destination state for which the export license is to be issued.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1145. Investigation of applicant for a license.

The department shall investigate each applicant for a license under this chapter. No license may be issued if the department determines that one or more of the following exists:

(1) The application is not filed in good faith.

(2) The applicant is not the real party in interest.

(3) The license of the real party in interest is revoked for cause.

(4) Other reasonable cause for nonissuance exists.

(5) With respect to an exporter's license the applicant is not licensed in the intended specific state of destination.

(6) The applicant has a prior conviction for motor fuel user fee evasion.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1150. Fingerprinting provisions; exemptions.

Applicants, including corporate officers, partners, and individuals, for a license issued by the director, may be required to submit their fingerprints to the department at the time of applying. Officers of publicly-held corporations and their subsidiaries are exempt from this fingerprinting provision. Persons, other than applicants for an importer's license, who possessed licenses issued under a predecessor statute continuously for three years before the effective date of this chapter also are exempt from this provision. Fingerprints required by this section must be submitted on forms prescribed by the department. The department may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the department. The license application fee must be used to pay the cost of the investigation. The department or another state agency may maintain a file of fingerprints.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4N.



Section 12-28-1155. Application must be filed with surety bond or cash deposit.

(A) Except as otherwise provided in this section, concurrently with the filing of an application for a license under this chapter, the department shall require the applicant to file with the department a surety bond or cash deposit:

(1) in an amount determined by the director of not less than two thousand dollars or not more than a three-month user fee liability for the applicant as estimated by the department;

(2) conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.

(B) Suppliers and bonded importers shall post a bond of not less than two million dollars, except that with respect to a person registered under the Internal Revenue Section 4101 as a taxable fuel registrant, the bond may be reduced to a one million dollar minimum. An applicant alternatively may show proof of financial responsibility in lieu of posting of bond. Proof of five million dollars net worth constitutes evidence of financial responsibility in the absence of circumstances indicating the department is otherwise at risk with respect to collection of its user fees from the applicant.

(C) If the applicant files a bond, the bond must:

(1) be with a surety company approved by the department which may be an affiliate in the business of assuring the obligations;

(2) name the applicant as the principal and the State as the obliged;

(3) be on forms prescribed by the department.

(D) Fuel vendors defined in Section 12-28-1135, other than persons required to be licensed under provisions other than in those sections, and miscellaneous fuel user fee licensees defined in Section 12-28-1139, are exempt from the bonding requirements of this section.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4O.



Section 12-28-1160. Applicant may be required to furnish current verified, financial statements.

At the department's reasonable discretion, it may require a licensee or an applicant to furnish current verified, financial statements. The department may make independent inquiry into the financial condition of the applicant and is not required to accept as accurate financial statements which have not been certified or independently audited. If the department determines that a licensee's financial condition warrants an increase in the bond or cash deposit, the department may require the licensee to furnish an increased bond or cash deposit.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1165. Licensee to file a new bond or additional deposit when required.

(A) The department may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

(1) liability upon the previous bond is discharged or reduced by the judgment rendered, payment made, or otherwise disposed of;

(2) in the opinion of the department, any surety on the previous bond becomes unsatisfactory. If the new bond is unsatisfactory, the department shall cancel the license. If the new bond is furnished satisfactorily, the department shall release in writing the surety on the previous bond from liability accruing after the effective date of the new bond.

(B) If a licensee has a cash deposit with the department and the deposit is reduced by a judgment rendered, payment made, or otherwise disposed of, the director may require the licensee to make a new deposit equal to the amount of the reduction.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1170. Time for securing new bond or additional deposit; cancellation of license for unsatisfactory new bond or cash deposit.

(A) If the department reasonably determines that the amount of the existing bond or cash deposit is insufficient to ensure payment to the State of the user fee and any penalty and interest for which the licensee is or may become liable, upon written demand of the department, the licensee shall file a new bond or increase the cash deposit. The department shall allow the licensee at least fifteen days to secure the increased bond or cash deposit.

(B) The new bond or cash deposit must meet the requirements set forth in this chapter.

(C) If the new bond or cash deposit required under this section is unsatisfactory, the department shall cancel the licensee's license certificate.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1175. Written request for release by surety; time limitations; request by licensee for release of bond or security after three years.

(A) Sixty days after making a written request for release to the department, the surety of a bond furnished by a licensee is released from any liability to the State accruing on the bond after the sixty days. The release does not affect any liability accruing before the expiration of the sixty days.

(B) The department promptly shall notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the department the new bond within sixty days, the department shall cancel the license.

(C) Sixty days after making a written request for release to the department, the cash deposit provided by a licensee is canceled as security for any obligation accruing after expiration of the sixty days. However, the department may retain all or part of the cash deposit for up to three years and one day as security for obligations accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the department must be released to the licensee. Before the expiration of the sixty-day period, the licensee shall provide the department with a bond that satisfies the requirements of this chapter or the department shall cancel the license.

(D) A licensee who has filed a bond or other security under this chapter is entitled, on request, to have the department return, refund, or release the bond or security if, in the judgment of the department, the licensee continuously has complied with this chapter for the previous three consecutive years. However, if the department determines that the revenues of the State would be jeopardized by the return, refund, or release of bond or security, the department may elect to retain the bond or security, or having released it, may reimpose a requirement for bond or security to protect the revenues of this State. The decision of the department to not release a bond or security may be reviewed, after application by the licensee, pursuant to the Administrative Procedures Act.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1180. Notice of proposed denial of application; hearing; notice of suspension or revocation of license; hearing.

(A) Before being denied a license, the department shall grant the applicant a notice of the proposed denial, including the reasons for its decision. After having the opportunity to cure defects in the application, if the applicant does not agree with the decision, a hearing on the proposed denial is available to the applicant pursuant to the Administrative Procedures Act.

(B) The department may suspend or revoke a license for failure to comply with this chapter after at least thirty days' notice to the licensee and a hearing, should such be requested, pursuant to the Administrative Procedures Act.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4P.



Section 12-28-1185. Issuance of license.

If the applicant and bond are approved, the department shall issue a license and as many copies as the licensee has places of business for which a license is required.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1190. Validity of license.

A license is valid until suspended, revoked for cause, or canceled.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1195. License is nontransferable.

No license is transferable to another person or to another place of business. For purposes of this article, a transfer means transfer of a majority interest in a business association, other than a publicly-held association, including corporation, out partnerships, trusts, joint ventures, and any other business associations, to another person. A substantial change in ownership of a business association other than a publicly-held business association, must be reported to the department under regulations promulgated by the department.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1196. License must be displayed at place of business.

Each license must be preserved and conspicuously displayed at the place of business for which it is issued. The department may waive this requirement for any class of licensee in its discretion.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1197. Surrender of license upon discontinuance of business.

Upon the discontinuance of the business or relocation, the license issued for the location must be surrendered immediately to the department.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1199. Notice that licensee has discontinued, sold, or transferred business.

Whenever a person licensed to do business under this chapter discontinues, sells, or transfers the business, the licensee immediately shall notify the department in writing of the discontinuance, sale, or transfer. The notice must give the date of discontinuance, sale, or transfer and for the sale or transfer of the business, the name and address of the purchaser or transferee. The licensee is liable for all user fees, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs before issuance of the notice.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1300. Verified statement by supplier; reporting of information.

(A) For the purpose of determining the amount of motor fuel user fees due, every supplier shall file with the department, on forms prescribed and furnished by the department, a verified statement by the supplier. The department may require the reporting of information reasonably necessary to determine the amount of motor fuel user fees due.

(B) The reports required by this article must be filed with respect to information for the preceding calendar month on or before the twenty-second day of the current month.

(C) The supplier report required by this section must include the following information, with respect to billed gallons of motor fuel subject to the user fee, for all products in the aggregate, and the supplier shall identify if the billed gallon is net or gross:

(1) all shipments of motor fuel subject to the user fee removed from a terminal in this State as to which the user fee imposed by this chapter previously was paid or accrued for direct delivery outside this State by the exporter;

(2) removal of gallons of diesel fuel or heating oil from terminals in this State by the reporting supplier, user fee exempt, as to which dye has been added in accordance with Sections 12-28-710(9) and 12-28-785;

(3) removal of gallons of motor fuel from terminals in this State by the reporting supplier, user fee exempt, for export from this State by that supplier and as to which the proper motor fuel user fee for that other destination state has been collected or accrued by the reporting supplier at the time of removal from the terminal, sorted by state of destination;

(4) removal of gallons of motor fuel from terminals in this State by the reporting supplier, destination state user fee exempt, for export by the persons, sorted by state of destination under claim of destination state user fee exemption for an exempt use recognized by the department under Section 12-28-710(1)(c);

(5) removal of gallons of motor fuel from terminals in this State by the reporting supplier, user fee exempt, for sale to exporters, for export by the persons, and as to which the proper motor fuel user fee for that other destination state has been collected or accrued by the reporting supplier at the time of removal from the terminal, sorted by state of destination;

(6) removal of gallons of motor fuel from terminals within this State for sale by the reporting supplier directly to the United States Government and its agencies or instrumentalities, or United States military posts;

(7) removal of gallons of motor fuel from terminals within this State for sale by the reporting supplier directly to end users other than the federal government, its agencies and instrumentalities, and United States military posts, for any other exempt use for which the end users properly have assigned refund claims to the ultimate vendor and each distributor in the chain including the reporting supplier;

(8) total removals in this State;

(9) removal of gallons of motor fuel from a terminal in another state by the reporting supplier, for sale to a licensed importer, user fee exempt, for import into this State by that licensed importer.

(10) removal of gallons of motor fuel from a terminal in another state by the reporting supplier for import other than by bulk transfer by that supplier into this State, or for sale by the reporting supplier to a person for import into this State by that person, and in either case, as to which this state's user fee was accrued by the reporting supplier at the time of removal from the out-of-state terminal;

(11) removal of gallons of diesel fuel or heating oil from a terminal in another state by the reporting supplier, for import or for sale for import into this State, as to which dye has been added in accordance with Sections 12-28-710(9) and 12-28-785;

(12) total removals from out-of-state terminals with this State as the state of destination;

(13) corrections made by the supplier pursuant to Section 12-28-1525 for changes in destination state which affect the supplier's or his customer's user fee liability to this State;

(14) gallons removed by the supplier from a terminal within or without this State and sold to another distributor for resale to an end user for an exempt purpose as to which a refund claim has been assigned by all parties to the supplier;

(15) other information which the department in its discretion determines is reasonably required to determine user fee liability under this chapter.

(D) Every licensed supplier or permissive supplier separately shall disclose and identify in a written statement to the department with the supplier or permissive supplier report any removal and sale from the bulk transfer/terminal system in another state by that supplier to a person other than a licensed supplier, permissive supplier, or importer of gallons of motor fuel subject to the user fee, other than diesel fuel dyed in accordance with Sections 12-28-710(9) and 12-28-785(1) which gallons are destined for this State, as shown by the terminal-issued shipping paper, and as to which gallons the user fee imposed by this chapter has not been collected or accrued by the supplier upon removal. A person who knowingly violates or knowingly aids or abets another to violate this subdivision is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

(E) Each supplier separately shall identify each sale of K-1 kerosene, other than dyed diesel fuel, sold free of user fees in accordance with reporting requirements established by the department.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Sections 4Q, 4R.



Section 12-28-1305. Licensed occasional importer must file monthly a verified sworn statement of operations.

(A) Each licensed occasional importer shall file with the department monthly a verified sworn statement of operations within this State including:

(1) gallons subject to the user fee with fee prepaid to a supplier upon removal from an out-of-state terminal;

(2) gallons subject to the user fee subject to the three-day payment rule of Section 12-28-905(A) sorted by source state, by supplier, by terminal or by bulk plant location;

(3) other information with respect to the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms prescribed and furnished by the department. However, the department may waive any portion or all of the reporting requirements if it determines that border states have adopted and implemented reciprocal terminal report requirements adequate to assure the department that it receives complete information in respect of motor fuel removed by and on behalf of suppliers from terminals in border states which is destined for this State.

(B) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1310. Licensed bonded importer must file monthly verified sworn statement of operations.

(A) Each licensed bonded importer shall file with the department monthly a verified sworn statement of operations within this State including:

(1) gallons subject to the user fee with fee prepaid to a supplier upon removal from an out-of-state terminal;

(2) gallons subject to the user fee with user fee remittance by the bonded importer according to Section 12-28-905(B) sorted by source state, supplier, terminal, or by bulk plant;

(3) other information with respect to the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms it prescribes and furnishes.

(B) The department may waive any portion or all of the reporting requirements if it determines that border states have adopted and implemented reciprocal terminal report requirements adequate to assure the department that it receives complete information in respect of motor fuel removed by and on behalf of suppliers from terminals in border states which is destined for this State.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1320. Licensed tank importer must file monthly verified sworn statement of operations.

Each licensed tank wagon operator-importer shall file with the department monthly a verified sworn statement of operations within this State plus other information in respect of the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms it prescribes and furnishes. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4S.



Section 12-28-1330. Terminal operator must file monthly sworn statement of operations; annual report.

(A) A person operating a terminal in this State shall file with the department monthly a sworn statement of operations within South Carolina for each terminal within this State including the information set out in subsection (B) on forms prescribed by the department. The department may require the reporting of information it considers reasonably necessary in addition to that required under subsection (B).

(B) The monthly terminal report required by this section must include the following information for each terminal location in this State:

(1) terminal code assigned by the Internal Revenue Service; total inventory at the terminal operated by the terminal operator;

(2) detail schedules of receipts by shipment including:

(a) carrier name or alpha code;

(b) carrier FEIN;

(c) mode of transportation;

(d) date received;

(e) document number;

(f) net gallons received;

(g) product type;

(3) detail schedules of removals by shipment including:

(a) carrier name or alpha code;

(b) carrier FEIN;

(c) mode of transportation;

(d) destination state;

(e) supplier responsible for reporter removal;

(f) supplier FEIN;

(g) date removed from terminal;

(h) document number;

(i) net gallons;

(j) gross gallons.

(C) If the Internal Revenue Service provides a common system of assigning to carriers alpha-numeric code in lieu of names, this date is required in lieu of carrier names.

(D) For purposes of reporting and determining user fee liability under this chapter, every licensee shall maintain inventory records as required by the department.

(E) Each person operating a terminal in this State shall file an annual report for each terminal within South Carolina on forms provided by the department. The report must be filed for each calendar year before February twenty-sixth the following year. This report must include the following data:

(1) net amount of monthly temperature adjusted, net gallons, gains or losses;

(2) total net gallons removed from the terminal in bulk and across the rack during the calendar year;

(3) total net gallons removed across the terminal rack during the calendar year and other information as the department considers reasonably necessary to determine the user fee liability of the terminal operator under this chapter;

(4) amount of user fees due calculated pursuant to Section 12-28-520(B).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1340. Terminal reports regarding source state; similar data from federal terminal report or source state.

If the source state does not require a terminal report which provides data substantially similar to that required by Section 12-28-1330, a terminal operator subject to the police power of this State, and who operates a terminal outside that state, shall provide a report of gallons removed as to which the operator issued a shipping paper indicating South Carolina as the destination state consistent with the information required under Section 12-28-1330. This section does not apply if substantially similar data is readily available to this State from a federal terminal report or from the source state.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1350. Final report and payment by licensee.

(A) Every licensee, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation, or termination by law of a license under Section 12-28-1195 or 12-28-1199 or as otherwise provided, within thirty days, shall make a report as required under this chapter marked "final report" and shall pay all motor fuel user fees and penalties that may be due the State except as otherwise provided by law. The payment must be made to the department in accordance with Section 12-28-980.

(B) For purposes of this section, a person who was licensed to remit motor fuel user fees by this State before the effective date of this chapter and who is not licensed as a supplier under this chapter is deemed to have the license terminated under this section as of the effective date.

(C) A former licensee must be given the opportunity to apply for eligible purchaser status as provided in Sections 12-28-925 and 12-28-930 before the effective date of this chapter. If the determination is not complete before the effective date, collection of user fees shown on the final report of the former license must be delayed until such determination is complete. However, the final report is due not later than thirty days after a denial of eligible purchaser status under Section 12-28-980 becomes final.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1360. Persons licensed as exporter must file monthly reports.

(A) A person licensed as an exporter shall file monthly reports with the department on forms prescribed and furnished by the department concerning the amount of motor fuel subject to the user fee exported from this State.

(B) The report must contain the following information with respect to motor fuel other than diesel fuel dyed in accordance with the Internal Revenue Code:

(1) all shipments of motor fuel subject to the user fee removed from a terminal in this State as to which the user fee imposed by this chapter previously was paid or accrued for direct delivery outside of this State by the exporter;

(2) all shipments of motor fuel subject to the user fee acquired free of this state's motor fuel user fee at a terminal in this State for direct delivery outside of South Carolina but as to which the destination state's motor fuel user fee was paid or accrued to the supplier at the time of removal from the terminal;

(3) the gallons delivered to taxing jurisdictions outside this State out of bulk plant storage and whether by transport truck or tank wagon;

(4) the name and federal employer identification number of the person receiving the exported motor fuel subject to the user fee from the exporter;

(5) the date of the shipments;

(6) the carrier name for alpha code and carrier FEIN.

(C) The department in addition may require the reporting of other information it considers reasonably necessary to the enforcement of this chapter.

(D) The department may waive this reporting requirement if it finds the reports unnecessary to the administration of this chapter.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1370. Licensed transporter to file monthly reports.

(A) A person licensed as a transporter in this State engaged in interstate commerce shall file monthly reports with the department, on forms prescribed and furnished by the department, concerning the amount of motor fuel subject to the user fee transported from a point outside this State to a point inside South Carolina, from a point inside this State to a point outside South Carolina, or between two points in this State.

(B) If a transporter fails to make the reports required by this section, the person is subject to a civil penalty of one thousand dollars for each violation, as reasonably determined by the department.

(C) The reports required by this section are for information purposes only and the director may waive the filing of the reports if the reports are unnecessary for the proper administration of this chapter.

(D) This section ceases to be effective if a substantially similar data is available from federal government sources including a federal terminal report.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.K, eff July 1, 2006.



Section 12-28-1380. Persons purchasing gallons user fee-exempt for resale to government entities must file report.

(A) A person purchasing gallons user fee-exempt acquired pursuant to Section 12-28-740(1) for resale to government entities exempted under Section 12-28-710 shall file a report.

(B) The report must contain:

(1) total volume of net gallons acquired from the authorized supplier user fee-exempt;

(2) identification of authorized supplier;

(3) a detailed listing of the bulk deliveries to each user fee-exempt person segregated by authorization code;

(4) date of deliveries;

(5) volume delivered;

(6) amount of excess tax-exempt gallons sold over purchases or excess of user fee-exempt purchases over sales;

(7) the amount of penalty at ten percent of the amount by which excess of user fee-exempt purchases over sales exceeds five percent of user fee-exempt purchases;

(8) other information the department may require;

(9) sworn statement by the vendor as to the accuracy of the information contained in the report.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1390. Fuel vendor's reports.

(A) A fuel vendor shall file an annual report of total gallons of gasoline sold at retail through a retail outlet accessible to the general public by that vendor by county before February twenty-eighth annually for the preceding calendar year.

(B) A fuel vendor shall make and file quarterly reports on the last day of the month following the close of each calendar quarter of sales of K-1 kerosene, or other blendstocks not subject to the user fee, other than dyed diesel fuel, in accordance with regulations promulgated by the department. The department may waive this report requirement if it becomes unnecessary to the administration of this chapter. Persons who are required to identify separately and schedule sales and transfers of undyed K-1 kerosene in reports otherwise required by this article are exempt from this requirement.

(C) A fuel vendor making sales of K-1 kerosene or other blendstocks not subject to the user fee for blending with diesel fuel or gasoline subject to the user fee or which sells K-1 kerosene, other motor fuel, or blendstocks not subject to the user fee for use as motor fuel subject to the user fee shall remit monthly a report on or before the last day of the following month and remit with the report any user fee payable pursuant to this section or Section 12-28-990.

(D) A fuel vendor shall retain for three years all purchase invoices for motor fuel subject to the user fee which clearly must designate the amount of user fees paid to this State as a separate line item. This line item also must be described generally as a "South Carolina Motor Fuel User Fee". In the absence of invoices with the disclosures, the fuel vendor is jointly liable for the state user fee imposed by this chapter and the department has authority to proceed against the fuel vendor to collect the user fee.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4T.



Section 12-28-1395. Miscellaneous fuel user fee licensee's statement.

A person licensed as a miscellaneous fuel user fee licensee in this State shall file monthly a sworn statement on forms prescribed by the department and furnish any information the department considers necessary to the enforcement of this chapter.

HISTORY: 1996 Act No. 461, Section 4U.



Section 12-28-1400. Use of information in tracking petroleum products; reporting requirements; penalties.

(A) All information required to be reported in this chapter must be used in the tracking of petroleum products and must be submitted in the manner provided by the department. The requirements may include, but not be limited to, the data elements, the format of the data elements, and the method and medium of transmission to the department.

(B) A person liable for reporting under this chapter who fails to meet the requirements of this section within three months after notification of the failure by the department, in addition to all other penalties prescribed by this chapter, is subject to an additional penalty of five thousand dollars for each month the failure continues.

HISTORY: 2005 Act No. 145, Section 2, eff June 7, 2005.



Section 12-28-1500. Automated machine-printed shipping documents; manually prepared documents in certain circumstances; exemptions.

(A) A person operating a refinery, terminal, or bulk plant in this State shall prepare and provide to the driver of every fuel transportation vehicle receiving motor fuel subject to the user fee into the vehicle storage tank at the facility an automated machine-printed shipping document setting out on its face:

(1) identification by address of the terminal or bulk plant from which the motor fuel was removed;

(2) date the motor fuel was removed;

(3) amount of motor fuel removed, indicating actual gallons and net gallons;

(4) state of destination as represented to the terminal operator by the transporter, the shipper or the shipper's agent;

(5) other information reasonably required by the department for the enforcement of this chapter.

(B) A terminal operator manually may prepare shipping papers as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the terminal operator's ability to issue automated machine-generated shipping papers. However, before manually preparing the papers, the terminal operator shall provide telephonic notice to the department and obtain a service interruption authorization number which the operator's employees shall add to the manually prepared papers before removal of each affected transport load from the terminal. The service interruption authorization number is valid for use by the terminal operator not more than twenty-four hours. If the interruption has not been cured within the twenty-four hour period, additional notices to the department are required and interruption authorization numbers may be issued upon explanation by the terminal operator satisfactory to the department.

(C) An operator of a bulk plant in this State delivering motor fuel subject to the user fee into a tank wagon or subsequent delivery to an end consumer in this State is exempt from this section.

(D) A terminal operator may load motor or diesel fuel, of which a portion is destined for sale or use in this State and a portion is destined for sale or use in another state. However, the split loads removed must be documented by the terminal operator by issuing shipping papers designating the state of destination for each portion of the fuel.

(E) Each terminal operator shall post a conspicuous notice proximally located to the point of receipt of shipping papers by transport truck operators. The notice must describe in clear and concise terms the duties of the transport operator and retail dealer under Section 12-28-1505. The department by regulation may establish the language, type, style, and format of the notice.

(F) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1505. Requirements relating to shipping documents.

(A) A person transporting motor fuel subject to the user fee in a fuel transportation vehicle upon the public highways of this State shall:

(1) carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the motor fuel subject to the user fee was obtained, within or outside this State. The shipping paper must set out on its face the state of destination of the motor fuel subject to the user fee transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded or as otherwise provided in item (3);

(2) show and permit duplication of the shipping document by a law enforcement officer or representative of the department, upon request, when transporting, holding, or off-loading the motor fuel described in the shipping document;

(3) deliver motor fuel subject to the user fee described in the shipping document to a point in the destination state shown on the face of the document unless the person or his agent does all of the following:

(a) notifies the department or its nominee, before the earlier of removal from the state in which the shipment originated or the initiation of delivery, that the person received instructions after the shipping document was issued to deliver the motor fuel to a different destination state;

(b) receives from the Department of Revenue or its agent a verification number authorizing the diversion;

(c) writes on the shipping document the change in destination state and the confirmation number for the diversion;

(4) provide a copy of the shipping document to the distributor or other person who controls the facility to which the motor fuel is delivered;

(5) meets other conditions the department may reasonably require for the enforcement of this chapter.

(B) The department shall provide by regulation for handwritten designations and procedures alternative for operators of tank wagons that have received motor fuel subject to the user fee at a bulk plant for delivery within or outside this State. A person in violation of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4V.



Section 12-28-1510. Terminal-issued shipping document provided on delivery of shipment.

Every person transporting motor fuel subject to the user fee in vehicles upon the public highways of this State shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant end user bulk storage facility to which delivery of the shipment was made. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1515. Inspection and retention of terminal-issued shipping document by receiver of motor fuel subject to the user fee.

An operator of a motor fuel subject to the user fee retail outlet, bulk plant, or bulk end user bulk storage facility shall receive, examine, and retain for thirty days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of motor fuel subject to the user fee that is delivered to that location with record retention of the shipping paper of three years required offsite. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1520. Acceptance of delivery without proper shipping paper prohibited.

No retail dealer, bulk plant operator, wholesale distributor, or bulk end user knowingly may accept delivery of motor fuel subject to the user fee into bulk storage facilities in this State if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this State as the state of destination of the motor fuel subject to the user fee or a diversion verification number pursuant to Section 12-28-1525, and other information required under Sections 12-28-1540 and 12-28-1545. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1525. Relief in case of improperly completed shipping paper; notification of diversion or correction; verification number.

(A) The department shall provide for relief in a case where a shipment of motor fuel subject to the user fee legitimately is diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

(B) These relief provisions must include a provision requiring that the shipper, the transporter, or an agent of either provide notification before the diversion or correction to the department if an intended diversion or correction is to occur, and that a verification number be assigned and manually added to the face of the terminal-issued shipping paper.

(C) The relief provisions must establish a protest procedure so a person found to be in violation of Section 12-28-1500 or 12-28-1515 may establish a defense to a civil penalty imposed under this chapter for violation of the section upon establishing substantial evidence satisfactory to the department that the violation was the result of an honest error made in the context of a good faith and reasonable effort to properly account for and report fuel shipments and user fees.

(D) The department shall make reasonable efforts to coordinate with neighboring states and the Federation of Tax Administrators for the operation of a common telephonic diversion verification number assignment system including its shared burdens.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1530. Reliance on representations regarding destination, user fee-exempt use or supplier's obligation to collect user fees.

The supplier and the terminal operator may rely for all purposes of this chapter on the representation by the transporter, the shipper, or the shipper's agent as the shipper's intended state of destination and user fee-exempt use. The shipper, the importer, the transporter, the shipper's agent, and a purchaser, not the supplier or terminal operator, are jointly liable for any user fee otherwise due to the State as a result of a diversion of the motor fuel subject to the user fee from the represented destination state. A terminal operator may rely on the representation of a licensed supplier with respect to the supplier's obligation to collect user fees and the related shipping paper representation to be shown on the shipping paper as provided by Section 12-28-1540(A).

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1535. Unlawful sale, use, deliver, or storage of motor fuel subject to the user fee prohibited; exceptions.

(A) Except as expressly provided in subsection (B), no person may sell, use, deliver, or store in this State, or import for sale, use, delivery, or storage in this State, motor fuel subject to the user fee as to which the user fee imposed by Section 12-28-310 previously has not been paid to or accrued by a licensed supplier or permissive supplier at the time of removal from a terminal or a license importer, if all the conditions of Section 12-28-1545 applicable to lawful import by the importer have been met.

(B) The following are exceptions to subsection (A):

(1) a supplier with respect to motor fuel subject to the user fee held within the bulk transfer/terminal system in this State which was manufactured in South Carolina or imported into this State in a bulk transfer;

(2) an end user with respect to motor fuel subject to the user fee placed in that person's vehicle supply tank outside of this State;

(3) any person with respect to diesel fuel dyed in accordance with Section 12-28-770;

(4) motor fuel subject to the user fee in the process of exportation by a licensed exporter in accordance with the shipping papers required by Section 12-28-1505 as to which the destination state user fee has been paid or accrued to the supplier and a statement meeting the requirements of Section 12-28-1540(A)(2) is shown on the shipping papers;

(5) gasoline used in aircraft;

(6) fuel in possession of an end user as to which a refund has been issued;

(7) federal government exempt fuel under Section 12-28-710(6);

(8) a licensed importer who has met the conditions of Section 12-28-1545.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1540. Required notations on terminal-issued shipping paper; exceptions.

(A) Except as provided in subsections (C) and (D), no person may operate a transport truck that is engaged in the shipment of motor fuel subject to the user fee on the public highways of this State without having on board a terminal-issued shipping paper bearing, in addition to the requirements of Section 12-28-1505, a notation indicating, with respect to:

(1) diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONFEE USE ONLY, PENALTY FOR USE SUBJECT TO THE USER FEE" for the load or the appropriate portion of the load;

(2) any other motor fuel subject to the user fee, a notation indicating: "(supplier name) responsible (state name) motor fuel user fee" or any other annotation acceptable to the department which otherwise indicates that the user fee imposed by this chapter, or by the destination state, has been paid to the supplier with respect to the entire load or the appropriate portion of it.

(B) A person is in violation of subsection (A) upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

(C) A licensed importer or a transporter acting in his behalf is exempt from subsection (A)(2) if Section 12-28-1545 is otherwise applicable. However, no exemption from this section is effective with respect to shipments sourced to a state which has adopted reciprocal legislation as recognized by the department.

(D) The department in its discretion may provide an advance notification procedure with respect to documentation for imported motor fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

(E) A person who knowingly violates any part of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

(F) The department, its appointee, or its representative may seize, confiscate, and dispose of motor fuel which is not accompanied by a required shipping paper.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1545. Requirements for licensed importer regarding fuel which has not been dyed, nor user fees paid or accrued by supplier.

(A) If a licensed importer acquires motor fuel subject to the user fee destined for this State which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued under it, nor user fees paid to or accrued by the supplier at the time of removal from the out-of-state terminal, a licensed importer and transporter operating on his behalf shall meet all of the following conditions before entering motor fuel onto the highways of this State by loaded transport truck:

(1) The importer or the transporter obtains an import verification number from the department not sooner than twenty-four hours before entering this State.

(2) The import verification number is set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck.

(3) The terminal origin and the importer's name and address also are set out prominently on the face of each copy of the terminal-issued shipping paper.

(4) The terminal-issued shipping paper data otherwise required by this chapter are present; and

(5) All user fees imposed by this chapter with respect to previously requested import verification number activity on the account of the importer or the transporter are remitted timely.

(B) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(C) The department, its appointee, or its representative may seize, confiscate, and dispose of motor fuel which is not accompanied by a required shipping paper.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1550. Requirements for exporting fuel.

(A) No person may export motor fuel subject to the user fee from this State unless that person has obtained an exporter's license or a supplier's license or has paid the applicable destination state motor fuel user fee to the supplier and can demonstrate proof of exporting in the form of a destination state bill of lading.

(B) A person who negligently violates this section is subject to a five hundred dollar civil penalty for each violation.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(D) An end user who exports fuel in a vehicle fuel supply tank incident to interstate transportation is exempt from this section.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1555. Use of dyed fuel prohibited; exceptions; penalties.

(A) No person may operate or maintain a motor vehicle on a public highway in this State with motor fuel subject to the user fee contained in the fuel supply tank for the motor vehicle that contains dye as provided under Section 12-28-770.

(B) This section does not apply to:

(1) persons operating motor vehicles who have received fuel into their fuel tanks outside of this State in a jurisdiction that permits introduction of dyed motor fuel subject to the user fee of that color and type into the motor fuel tank of highway vehicles; or

(2) users of dyed fuel on the highway which are lawful under the Internal Revenue Code and regulations including state and local government vehicles and buses unless otherwise prohibited by this chapter.

(C) A person who negligently violates this section is subject to a five hundred dollar civil penalty.

(D) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(E) All fines and penalties imposed pursuant to this section must be placed in the Department of Transportation State Non-Federal Aid Highway Fund.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 176, Section 1, eff June 14, 2005.



Section 12-28-1560. Doing business without license; penalties.

(A) No person may engage in a business activity in this State as to which a license is required by Article 11 of this chapter unless the person first obtains the license.

(B) A person who negligently violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars and imprisoned not more than thirty days, or both. The violator also is subject to a one thousand dollar civil penalty.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1565. Fuel must meet ASTM standards.

(A) No person may sell or purchase a product for use in the supply tank of a motor vehicle for general highway use that does not meet ASTM standards as published in the annual Book of Standards and its supplements unless amended or modified by the department.

(B) The transporter and the transporter's agent and customer have the exclusive duty to dispose of any product in violation of this section in the manner provided by federal and state law.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1570. False statement on shipping paper regarding liability for user fees; penalties.

(A) No terminal operator may imprint, and no supplier may knowingly permit a terminal operator to imprint on his behalf, a statement on a shipping paper relating to motor fuel to be delivered to this State or to a state having substantially the same shipping paper legending requirements with respect to:

(1) a supplier's responsibility or liability for payment of the user fee imposed by this chapter;

(2) the user fee-paid or user fee-collected status of a motor fuel subject to the user fee, unless the supplier or supplier's representative first provides the terminal operator with a representation or direction to make the statement on behalf of the supplier.

(B) A terminal operator who negligently imprints a statement in violation of this section is subject to a civil penalty of twenty dollars for each violation.

(C) A terminal operator who knowingly imprints a statement in violation of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both. The penalties provided in this section are in addition to any other user fee, fines, penalties, or sanctions which may be imposed.

(D) A supplier who knowingly violates this section is jointly liable with the terminal operator.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1575. Notice regarding dyed diesel fuel.

In general, a notice stating: "DYED DIESEL FUEL, NONFEE USE ONLY, PENALTY FOR USE SUBJECT TO THE USER FEE" must be:

(1) provided by the terminal operator to a person who receives dyed diesel fuel at a terminal rack of that terminal operator;

(2) provided by a seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump or bulk plant posted in accordance with the requirements of item (3);

(3) posted by a seller on a retail pump or bulk plant where it sells dyed diesel fuel for use by its buyer.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4BB.



Section 12-28-1580. Dyed diesel fuel notice required on shipping papers, bills of lading and invoices.

The form of notice required under Section 12-28-1575(1) and (2) must be provided by the time of the removal or sale and must appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1585. Metering device required for fuel dispenser accessible by public; tampering prohibited.

(A) A person operating motor fuel subject to the user fee dispenser equipment accessible by the general public shall provide metering devices for each dispenser and shall maintain records sufficient to enable the department to determine the volumes dispensed through that equipment with reasonable accuracy.

(B) No person may exchange, replace, roll back, or otherwise tamper with the metering equipment without following procedures provided by the department for legitimate maintenance, repairs, and replacement purposes.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1590. Tamper-resistant shipping papers required.

A terminal operator in this State and every supplier licensed by this State for the collection of user fees on motor fuel subject to the user fee shall cause terminal-issued shipping papers to meet tamper-resistant standards the department by regulation may require including messages which identify whether shipping papers have been photocopied, numbering systems, and nonreproducible coding, and other devices. However, the department may not make a regulation effective earlier than twenty-four months after the promulgation of a final regulation imposing the requirements.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1592. Tank wagons must have IFTA registration; exception.

No person may operate a tank wagon in this State unless that tank wagon first is registered under IFTA for use on the highways of this State and has displayed on the vehicle an IFTA sticker designating the vehicle for use in this State. However, a vehicle licensed in this State and exempt from the IFTA regulations is exempt from this requirement.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1595. Unauthorized sale or use of dyed diesel fuel prohibited.

(A) No person may sell or hold for sale dyed diesel fuel for any use that the person knows or has reason to know is not a use of the diesel fuel not subject to the user fee.

(B) No person may use or hold for use dyed diesel fuel for a use other than a use not subject to the user fee if the person knew or had reason to know, that the diesel fuel was so dyed.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1597. Alteration of dye or marker in dyed diesel fuel prohibited.

No person, wilfully with intent to evade user fees, may alter or attempt to alter the strength or composition of a dye or marker in dyed diesel fuel.

HISTORY: 1995 Act No. 136, Section 2.

Code Commissioner's Note

2003 Act No. 69, Section 3.BBB directed the Code Commissioner to substitute "user fee" for "tax" and "motor fuel subject to the user fee" for "taxable motor fuel" wherever appearing in Title 12, Chapter 28.



Section 12-28-1710. Business entities and participating officers, employees, and agents liable for violations of Sections 12-28-1595 and 12-28-1597.

A business entity and its officers, employees, and agents who wilfully participate in an act in violation of Section 12-28-1595 or Section 12-28-1597 are jointly and severally liable with the entity for the penalty which is the same as imposed under federal law.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1720. Liability for uncollected and unpaid user fees; penalties.

(A) A supplier, a permissive supplier, or an importer who knowingly fails to collect and timely remit user fees otherwise required to be paid over to the department pursuant to Section 12-28-905 or 12-28-915 pursuant to a user fee precollection agreement under Section 12-28-910 is liable for the uncollected user fee plus the penalties provided in Chapter 54, Title 12 as appropriately applied by the department. The burden of proof rests with the department.

(B) A person who fails or refuses to pay over to the State the user fee on motor fuel subject to the user fee at the time required in this chapter or who fraudulently withholds, appropriates, or otherwise uses the money or any portion of it belonging to the State is guilty of a misdemeanor and, upon conviction, must be fined as provided in Section 12-54-40(d)(1).

(C) Truck drivers who violate Section 12-28-1510, 12-28-1540, or 12-28-1545 for the first time are guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days, or both. Truck drivers who violate the sections for the second and all subsequent times are guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1730. Penalties.

(A) If a person liable for the user fee files a false or fraudulent return, there is added to the user fee an amount as provided in Section 12-54-43(G)(1).

(B) The department shall impose a civil penalty of one thousand dollars for a person's first occurrence of transporting motor fuel subject to the user fee without adequate shipping papers annotated as required under Sections 12-28-1510, 12-28-1540, and 12-28-1545. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

(C) RESERVED.

(D) A supplier who makes sales for export to a person who does not have an appropriate export license or without collection of the destination state tax on taxable motor fuel nonexempt in the destination state is subject to a civil penalty equal to the amount of this state's motor fuel tax in addition to the user fee due to South Carolina.

(E) The department may impose a civil penalty against every terminal operator who wilfully fails to meet shipping paper issuance requirements under Sections 12-28-920, 12-28-1500, and 12-28-1575 or wilfully files a return without the supporting schedules as required by the department pursuant to Sections 12-28-1330 and 12-28-1340. The civil penalty imposed on the terminal operator is the same as the civil penalty imposed under subsection (B).

(F) The department shall impose a civil penalty in the amount of one thousand dollars or ten dollars for each gallon of dyed fuel involved, whichever is greater, on the operator of a vehicle that is used on the highways of this State, or is authorized or otherwise allowed to be used on the highways of this State, and who uses dyed fuel for the propulsion of that vehicle or who stores dyed fuel to be used for the propulsion of a vehicle on the highways of this State, regardless of whether any of such dyed fuel is used for a nontaxable purpose, unless permitted to do so under federal law.

For purposes of this section, the operator is the person responsible for the management and operation of the vehicle, whether as owner, lessee, or other party.

(G) An importer or transporter who knowingly imports undyed motor fuel subject to the user fee in a transport truck without a valid importer license or supplier license and an import verification number or a shipping paper showing on its face, as required under this chapter, that this state's motor fuel user fee is not due is subject to a civil penalty of ten thousand dollars for each occurrence. This subsection does not apply to persons transporting motor fuel subject to the user fee through this State in interstate commerce.

(H) If a person liable for the user fee files a return and wilfully fails to provide all information required by the department, the department may add to the user fee the amount provided in Section 12-54-43(C)(1).

HISTORY: 1995 Act No. 136, Section 2; 1998 Act No. 442, Section 2; 2001 Act No. 89, Section 22, eff September 1, 2001; 2005 Act No. 145, Section 26, eff June 7, 2005.



Section 12-28-1740. Impoundment, seizure, sale and forfeiture of vehicle and cargo for violation of shipping paper requirements.

If a person is found operating a motor vehicle in violation of the shipping paper requirements in Sections 12-28-1505, 12-28-1540, 12-28-1545, and 12-28-1575, the vehicle and its cargo are subject to impoundment, seizure, and subsequent sale and forfeiture, in accordance with the general laws of this State respecting seizure and forfeiture. The failure of the operator of a motor vehicle to have on board when loaded a terminal-issued bill of lading with a destination state machine-printed on its face pursuant to Section 12-28-1505 or which fails to meet the descriptive annotation requirements of Sections 12-28-1540, 12-28-1545, and 12-28-1575, if applicable, is presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1910. Inspection of fuel and shipping papers.

(A) The department or its appointees including federal government employees or persons operating under contract with the State, upon presenting appropriate credentials, may conduct inspections and remove samples of fuel from a vehicle, tank, or another container to determine coloration of diesel fuel or to identify shipping paper violations. Inspection must be performed in a reasonable manner consistent with the circumstances. However, prior notice is not required. Inspectors physically may inspect, examine, or otherwise search a tank, reservoir, or other container that can or may be used for the production, storage, or transportation of fuel. Inspection may be made of equipment used for, or in connection with, the production, storage, or transportation of fuel. Inspectors may demand to be produced for immediate inspection the shipping papers, documents, and records required to be kept by a person transporting fuel. These places may include, but are not limited to, a:

(1) terminal;

(2) fuel storage facility that is not a terminal;

(3) retail fuel facility;

(4) highway rest stops; or

(5) designated inspection site defined as any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the department either fixed or mobile.

(B) Inspections to determine violations under this chapter may be conducted by the Department of Public Safety, agents of the Department of Revenue, motor carrier inspectors in this State in addition to their duties otherwise defined, and other law enforcement officers through procedures established by the Department of Revenue. Agents of the Department of Revenue have the same power and authority provided to authorized personnel under the applicable statute.

(C) An inspector reasonably may detain a person or equipment transporting fuel in or through this State for the purpose of determining whether the person is operating in compliance with the provisions of this chapter and the regulations promulgated pursuant to it. Detainment may continue for a time only as is necessary to determine whether the person is in compliance.

HISTORY: 1995 Act No. 136, Section 2; 2000 Act No. 399, Section 3(P)(1), eff August 17, 2000.



Section 12-28-1920. Operation of permanent or portable weigh stations.

The department may assign qualified persons who are not state police officers to supervise or operate permanent or portable weigh stations. A person assigned under this section may stop, inspect, and issue citations to operators of trucks and trailers, barges or vessels having a declared gross weight of eleven thousand pounds or more, and buses, at a permanent weigh station, or other inspection point, or while operating a clearly marked state police vehicle for violations of this chapter.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1930. Audits; transportation sampling audits; inspection of shipping papers.

(A) The department or an authorized deputy, employee, or agent may audit and examine the records, books, papers, and equipment of terminal suppliers, importers, wholesalers, jobbers, retail dealers, terminal operators, fuel vendors, and all private and common carriers of motor fuel to verify the completeness, truth, and accuracy of any statement or report and ascertain whether or not the user fee imposed by this law has been paid.

(B) The department has the same general authority provided under subsection (A) with respect to narrow transportation sampling audits, except all fuel vendors and bulk purchasers of fuel shall make available to the department necessary records with respect to the transactions which the department is attempting to verify during normal business hours at the person's physical location in this State, or at the department's offices if the person's location at which the records are located is outside of South Carolina, within three business days after the request.

(C) The department or an appointee including federal government employees and persons contracting with the State, upon proof of credentials shown, in the aggregate referred to for purposes of this section as fuel inspectors, may inspect and each fuel vendor, motor fuel transporter, or bulk purchaser shall disclose immediately upon request any shipping paper required by this chapter to be maintained at the physical location where the request is made which may include any place motor fuel is stored or held for sale or transportation.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-1940. Penalties for refusing audit or inspection.

(A) A person who refuses to permit an inspection or audit authorized by this chapter is subject to a civil penalty of five thousand dollars in addition to any penalty imposed by other provisions of this chapter.

(B) A person who refuses, for the purpose of evading user fees, to allow an inspection, in addition to being liable for other penalties imposed by this article, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2110. Collection of user fees for fuels consumed by government diesel and other federally exempt vehicles.

The department must collect the user fee imposed by this chapter on motor fuels subject to the user fee consumed on the highways by state and local government diesel and other federally exempt fuel-powered highway vehicles, to be collected and administered in accordance with Sections 12-28-1139 and 12-28-1395.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4W.



Section 12-28-2310. Definitions.

"Petroleum" or "petroleum product" as used in this article means gasoline, gasohol, kerosene, diesel fuels, jet fuels, fuel oil No. 1 through 4, or like product of petroleum, or a product which may be susceptible for use as petroleum products under whatever name called.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2315. Analysts, chemists, and inspectors appointed.

The department shall appoint analysts, chemists, and inspectors required to carry out this article. The inspectors may examine all barrels, tanks, or other vessels containing petroleum or petroleum products to see that they are tagged properly as required in this article and, as directed, collect and test samples of petroleum products offered for sale in the State, and when so instructed, collect and send samples to the Department of Agriculture for examination.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2320. Inspector interested in manufacture or vending of gasoline, illuminating or heating oil.

Any inspector who, while in office, is interested, directly or indirectly, in the manufacture or vending of any gasoline or illuminating or heating oil is subject to the provisions of Section 12-58-110.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2325. Law enforcement assistance.

The Department of Public Safety and law enforcement agents, upon request of the Department of Revenue, may assist in the enforcement of all laws relating to the inspection of petroleum products.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2330. Filing of statement for intent to sell petroleum products.

All manufacturers, wholesalers, and jobbers, before selling or offering for sale in this State any petroleum product shall file with the department a statement that they desire to do business in the State and furnish the name or brand of the product which they desire to sell, with the name and address of the manufacturer and a statement that the product must comply with the requirements of this article. Annually on January first, an up-to-date listing must be submitted by the bonded company covering additional jobbers, dealers, distributors, consignors, by whatever name called who shall receive and distribute in bulk quantities the petroleum products in South Carolina.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2335. Notice of shipment of petroleum products into State.

When petroleum products are shipped into this State, the manufacturer or jobber shall give notice to the department of every shipment in invoiced gallons with the name and gallons on the day shipment is made. The department may waive this requirement in part or in full as to any user fee payer if it is redundant or unnecessary.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2340. Standards for petroleum products; testing.

The Commissioner of Agriculture may promulgate regulations prescribing standards for petroleum products and methods for testing them.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2345. Records of receipt and shipment of petroleum products.

A person who sells or offers for sale a petroleum product shall keep an accurate record of all lots of shipments of the product received by him and the products shipped by him. All delivery manifests, original and copies, shall show actual destination of products before they leave the terminal or location of origination. A person who alters shipping information on shipping documents involving petroleum products, unless the original and all copies are likewise adjusted and records amended, is guilty of a misdemeanor and, upon conviction, must be fined no more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2350. Inspection of records pertaining to petroleum products.

The department may inspect all records of a person doing business in this State for the purpose of ascertaining information relative to the sales, transportation, or possession of petroleum products. Legible records must be kept at the point of origin or reasonable approved proximity for auditing purposes. Terminal operators and suppliers as defined in Section 12-28-110 may maintain records at an approved central recordkeeping facility within or outside the State.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2355. Inspection and environmental impact fee charged on petroleum products.

(A) For the purpose of providing funds for inspecting, testing, and analyzing petroleum products and for general state purposes, there must be paid to the department a charge of one-fourth cent a gallon, which liability arises at the same time and is payable by the same person as the motor fuel user fee imposed under this chapter as if the petroleum product were motor fuel subject to the user fee under this chapter. Upon approval of the department, a surety bond is acceptable as monthly prepayments pending monthly reports and payments. Determination of acceptable bonding must be based on distribution, location of terminal facilities, and handling through other bonded suppliers.

(B) In addition to the inspection fee of one-fourth cent a gallon imposed pursuant to subsection (A), an environmental impact fee of one-half cent a gallon is imposed which must be used by the department for the purposes of carrying out the provisions of this chapter. This one-half cent a gallon environmental impact fee must be paid and collected in the same manner that the one-fourth cent a gallon inspection fee is paid and collected, except that the monies generated from these environmental impact fees must be transmitted by the Department of Revenue to the Department of Health and Environmental Control which shall deposit the fees as provided in Section 44-2-40.

(C) Notwithstanding any other provision of law, the fees collected pursuant to subsection (A) must be credited to the Department of Transportation State Non-Federal Aid Highway Fund as provided in the following schedule:

Fees General Fund Department of Collected After of the State Transportation State Non-Federal Aid Highway Fund June 30, 2005 60 percent 40 percent June 30, 2006 20 percent 80 percent June 30, 2007 0 percent 100 percent.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 176, Section 2, eff June 14, 2005; 2017 Act No. 40 (H.3516), Section 9, eff July 1, 2017.

Effect of Amendment

2017 Act No. 40, Section 9, amended (C), deleting a provision that credited the Department of Agriculture with ten percent of the revenues.



Section 12-28-2360. Refund of inspection fee on petroleum products.

A person may present to the department proof that he has paid an inspection fee on petroleum products in error or has paid an inspection fee on shipments of petroleum products subsequently diverted from the State, whereupon the department shall refund the amount of the inspection fee to the payee out of the petroleum products inspection fund, if the proof of the claim is submitted within the time period provided for in Section 12-54-85.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 2; 1996 Act No. 461, Section 4X.



Section 12-28-2365. Remittance of fees on petroleum products.

Fees must be remitted at the same time and on the same return as user fees imposed under Section 12-28-310, and all monies received under this section must be paid into the State Treasury as provided for in Section 12-28-2355(A) and (B). The monies must be turned over monthly by the department to the State Treasurer, as are other funds. The discount allowed for under Sections 12-28-955 and 12-28-960 are not allowed for payments made under Section 12-28-2355.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2370. Department to promulgate regulations.

The department may promulgate regulations necessary for carrying out the provisions of this article.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2375. Retail dealers of petroleum products exempt; exception.

The provisions of this article do not apply to a retail dealer in petroleum products, unless the retail dealer sells or offers to sell petroleum products of a manufacturer, wholesaler, or jobber who refuses to comply with the provisions of this article.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2380. Motor fuel use to which article applies.

All motor fuels placed into motor vehicles for use in their operation or for the operation of their parts or attachments are subject to the fees provided in this article. This section does not apply to a seller-user of liquefied petroleum gas.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4Y.



Section 12-28-2385. Exports of petroleum products exempt from inspection fee.

Exports of petroleum products are exempt from the inspection fee imposed by Section 12-28-2355. The export exemption applicable to the inspection fee on motor fuel subject to the user fee must be perfected in the same manner as the export exemption for motor fuel subject to the user fee.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2520. Motor fuel licensee bond exemption based on statement of assets and liabilities.

A motor fuel licensee may furnish the department with a statement of assets and liabilities, and if in the judgment of the department the property owned by the motor fuel licensee is sufficient to protect the State in the payment of all motor fuel user fees due, a bond is not required.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4Z.



Section 12-28-2710. Funds collected deposited to credit of State Treasurer.

All monies collected by the department under this chapter must be deposited to the credit of the State Treasurer as taxes collected by the department.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2720. Distribution of gasoline user fee to Department of Transportation and general fund.

The proceeds from ten and thirty-four hundredths cents a gallon of the user fee on gasoline only as levied and provided for in this chapter must be turned over to the Department of Transportation for the purpose of that department.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 5A.



Section 12-28-2725. Apportionment to department of mass transit; audit.

Of the ten and thirty-four hundredths cents user fee on gasoline imposed pursuant to this chapter, an amount equal to twenty- five hundredths of a cent on each gallon must be used by the department for mass transit.

The State Auditor annually shall audit, or cause to be audited, the state's regional transit authorities and eleemosynary organizations acting as regional transit authorities receiving funds from the Department of Transportation. Copies of the audits must be made available to the department and to the General Assembly.

HISTORY: 1996 Act No. 458, Part II, Section 55A; 2005 Act No. 164, Section 14, eff June 10, 2005.



Section 12-28-2730. Distribution of gasoline user fee to Department of Natural Resources; water recreational resources fund; creation.

(A) One percent of the proceeds from thirteen cents of the gasoline user fee imposed pursuant to this chapter must be transmitted to the Department of Natural Resources for a special water recreational resources fund of the State. All balances in the fund must be carried forward annually so that no part of it reverts to any other fund.

(B) The fund must be apportioned based upon the number of registered boats or other watercraft in each county and expended by the department to acquire, create, or improve water recreational resources. As used in this section, "water recreational resources" means public waters which are naturally occurring or which provide habitat for fish, aquatic animals, or waterfowl and which must provide public recreational opportunities. These funds may be used to promote activities that take place on the water for recreation provided that no more than ten percent of each annual allocation may be used for this purpose beginning July 1, 2003.

(C) Each county delegation may make recommendations to the South Carolina Department of Natural Resources for projects to acquire, create, or improve water recreational resources. The department must give these recommendations primary consideration over any other projects.

(D) The Department of Natural Resources may use up to one-third of the funds for law enforcement, noxious aquatic weed control, and acquisition. The department must be reimbursed for design and engineering costs and administration of this section from the funds collected under the provisions of this section.

(E) Any revenue collected or any funds remaining in the Water Recreational Resources Fund created by Act 1134 of 1968, must be transferred to the fund created by this act.

(F) Any funds collected by the state treasury between January 7, 2002, and the effective date of this act which would have been allocated to the Water Recreation Resource Fund created by Section 12-28-2730 must be allocated to the fund created by this section.

(G) The department must dispose of all surplus property owned by the department or subject to its custody and control for purposes of disposal in the manner provided by law for the disposition of surplus state property. Notwithstanding another provision of law or policy, it is unlawful for retired employees of the department to purchase surplus property directly from the department. It is not unlawful for retired employees to purchase surplus property that is disposed of according to law and sold at public auction.

(H) All proceeds from the sale of the department's surplus property that was originally purchased with a county's water recreational resources funds must be returned to the county that originally purchased the property and placed in that county's water recreational resources fund.

(I) Beginning with property purchased during fiscal year 2000, the department must provide the legislative delegations of each county with an annual inventory of all property purchased with the county's water recreational resources funds on or before the beginning of the next ensuing session of the General Assembly.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 10A; 2002 Act No. 187, Section 1, eff March 12, 2002.



Section 12-28-2740. Distribution of gasoline user fee among counties; requirements for expenditure of funds; county transportation committees.

(A) The proceeds from two and sixty-six one-hundredths cents a gallon of the user fee on gasoline only as levied and provided for in this chapter must be deposited with the State Treasurer and expended for purposes set forth in this section. The monies must be apportioned among the counties of the State in the following manner:

(1) one-third distributed in the ratio which the land area of the county bears to the total land area of the State;

(2) one-third distributed in the ratio which the population of the county bears to the total population of the State as shown by the latest official decennial census;

(3) one-third distributed in the ratio which the mileage of all rural roads in the county bears to the total rural road mileage in the State as shown by the latest official records of the Department of Transportation. The Department of Revenue shall collect the information required pursuant to Section 12-28-1390 regarding the number of gallons sold in each county for use in making allocations of donor funds as provided in subsection (H). The Department of Revenue shall submit the percentage of the total represented by each county to the Department of Transportation and to each county transportation committee annually by May first of the following calendar year. Upon request of a county transportation committee, the Department of Transportation shall continue to administer the funds allocated to the county.

All interest earnings on the County Transportation Fund in the State Treasury must be added to the distribution to counties under this section in proportion to each county's portion of the entire County Transportation Fund. Except for those funds being used in connection with highway projects administered by the Department of Transportation on behalf of counties administering their own "C" funds, these distributions of earnings and the calculation required to determine the appropriate amount shall not include those counties administering their own "C" funds.

(B) The funds expended must be approved by and used in furtherance of a countywide transportation plan adopted by a county transportation committee. The county transportation committee must be appointed by the county legislative delegation and must be made up of fair representation from municipalities and unincorporated areas of the county. County transportation committees may join in approving a regional transportation plan, and the funds must be used in furtherance of the regional transportation plan. This subsection does not prohibit the county legislative delegation from making project recommendations to the county transportation committee. A county transportation committee may expend from the funds allocated under this section an amount not to exceed two thousand dollars for reasonable administrative expenses directly related to the activities of the committee. Administrative expenses may include costs associated with copying, mailings, public notices, correspondence, and recordkeeping but do not include the payment of per diem or salaries for members of the committee.

(C) At least twenty-five percent of a county's apportionment of "C" funds, based on a biennial averaging of expenditures, must be expended on the state highway system for construction, improvements, and maintenance. The Department of Transportation shall administer all funds expended on the state highway system unless the department has given explicit authority to a county or municipal government or other agent acting on behalf of the county transportation committee to design, engineer, construct, and inspect projects using their own personnel. The county transportation committee, at its discretion, may expend up to seventy-five percent of "C" construction funds for activities including other local paving or improving county roads, for street and traffic signs, and for other road and bridge projects.

(D) The funds allocated to the county also may be used to issue county bonds or state highway bonds as provided in subsection (J), pay directly for appropriate highway projects, including engineering, contracting, and project supervision, and match federal funds available for appropriate projects. Beginning July 1, 2002, for any new "C" fund allocations received on or after this date, the balance of uncommitted funds carried forward from one year into the next may not exceed three hundred percent of the county's total apportionment for the most recent year. Expenditures must be documented on a per-project basis upon the completion of each project in reports to the respective county transportation committees. This documentation must be provided by the agency or local government actually expending the funds and it shall include a description of the completed project and a general accounting of all expenditures made in connection with the project summaries of these reports then must be forwarded by each county transportation committee to the department using guidelines established by the department and the department shall compile these reports into an annual statewide report to be submitted to the General Assembly by the second Tuesday of January of each year. The documentation and reporting requirements of this subsection apply only to counties administering their own "C" funds. For purposes of this section, "uncommitted funds" means funds held in the county's "C" fund account that have not been designated for specific projects.

(E) All unexpended "C" funds allocated to a county remain in the account allocated to the county for the succeeding fiscal year and must be expended as provided in this section.

(F) The countywide and regional transportation plans provided for in this section must be reviewed and approved by the Department of Transportation. Before the expenditure of funds by a county transportation committee, the committee shall adopt specifications for local road projects. In counties electing to expend their allocation directly pursuant to subsection (A), specifications of roads built with "C" funds are to be established by the countywide or regional transportation committee. In counties in which the county transportation committee elects to have "C" funds administered by the Department of Transportation, primary and secondary roads built using "C" funds must meet Department of Transportation specifications.

(G) This section must not be construed as affecting the plans and implementation of plans for a Statewide Surface Transportation System as developed by the Department of Transportation.

(H)(1) For purposes of this subsection, "donor county" means a county that contributes to the "C" fund an amount in excess of what it receives under the allocation formula as stated in subsection (A). In addition to the allocation to the counties pursuant to subsection (A), the Department of Transportation annually shall transfer to the donor counties an amount equal to seventeen million dollars in the ratio of the individual donor county's contribution in excess of "C" fund revenue allocated to the county under subsection (A) to the total excess contributions of all donor counties.

(2) A county is eligible for an additional allocation from the Department of Transportation if the county contributed to the "C" fund an amount in excess of what it receives under the allocation formula as stated in subsection (A) plus what it receives under item (1). The Department of Transportation annually shall transfer to the eligible counties an amount up to three and one-half million dollars in the ratio of the individual eligible county's contribution to the "C" fund in excess of the eligible county's total allocations under subsection (A) and item (1) to the total excess contributions of all eligible counties remaining after all allocations under subsection (A) and item (1) have been made. Under no circumstances can an allocation under this item result in an eligible county receiving total allocations in excess of what the county contributed to the "C" fund.

(I)(1) In expending funds pursuant to this section, counties that administer their own "C" funds shall use a procurement system that requires competitive sealed bids, no bid preferences not required by state or federal law, and public advertisement of all projects. All bids for contracts in excess of one hundred thousand dollars must be accompanied by certified bid bonds, and all work awarded under the contracts must be covered by performance and payment bonds for one hundred percent of the contract value. Bid summaries must be published in a newspaper of general distribution following each award.

(2) The requirement of a bond for bid security or a bond for payment and performance may not include the requirement that the surety bond be furnished by a particular surety company or through a particular agent or broker.

(J) State highway bonds may be issued for the completion of projects for which "C" funds may be expended for projects as determined by the county transportation committee. The applicable source for payment of principal and interest on the bonds is the share of "C" fund revenues available for use by the county transportation committee. The application for the bonds must be filed by the county transportation committee with the Commission of the Department of Transportation and the State Treasurer, which shall forward the application to the State Fiscal Accountability Authority. The State Fiscal Accountability Authority shall consider the application in the same manner that it considers state highway bonds, mutatis mutandis.

(K) Members of the committee are insulated from all personal liability arising out of matters related directly to and within the scope of the performance of official duties and functions conferred upon the committee pursuant to this section.

(L) In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

(M) In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

(N) In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996 and Section 2, Act 141 of 2001.

(O) Notwithstanding other provisions of this section, the legislative delegation of a county may by delegation resolution abolish the county transportation committee and devolve its powers and duties on the governing body of the county. This devolution may be reversed and the county transportation committee reestablished by a subsequent delegation resolution. The exercise of county transportation committee powers and duties by a county governing body is not deemed to constitute dual office holding.

(P) The Department of Transportation shall perform reviews to ensure compliance with subsections (C), (D), (F), and (I). A county failing to comply with these subsections must have all subsequent "C" fund allocations withheld until the requirements of those subsections are met. If a county fails to comply with those subsections within twenty-four months, the county forfeits fifty percent of its allocations for the following year and the forfeited amount must be divided among the other counties as provided in subsection (A).

(Q) A county subject to a proposed withholding or forfeiture of "C" fund allocations pursuant to this section must be notified in writing of the department's decision. The county, within sixty days of receipt of notice of the decision, may request a review of the decision by a panel consisting of the state highway engineer or his designee, the chairman of the affected county's transportation committee or his designee, and a third person named by mutual agreement between the state highway engineer and the county transportation committee chairman. The panel shall meet and render a decision within ninety days of the request by the county transportation committee. The decision of the panel may be appealed by requesting a contested case hearing before the Administrative Law Court pursuant to Section 1-23-600 and the rules of procedure for the Administrative Law Court. The request for a hearing must be made within thirty days of receipt of the panel's decision.

(R) The legislative delegation of the county, by resolution, may rename the county transportation committee established by this section as the (insert name of county) Legislative Delegation transportation committee. Upon the adoption of such a resolution, all references in this section and any other provisions of law to the county transportation committee, for purposes of that county, are deemed references to that county's legislative delegation transportation committee.

(S) Notwithstanding the provisions of subsection (A), on July 1, 2018, and each July first thereafter until after July 1, 2021, the amount of proceeds of the user fee on gasoline only as levied for in this chapter that must be deposited with the State Treasurer and expended for the purposes of this section must be increased by .3325 cents a gallon, until such time as the total amount equals three and ninety-nine one-hundredths cents a gallon. Any increase in proceeds resulting from the provisions of this subsection must be used exclusively for repairs, maintenance, and improvements to the state highway system.

HISTORY: 1995 Act No. 136, Section 2; 1997 Act No. 117, Section 1; 1997 Act No. 155, Part II, Section 50A; 1997 Act No. 155, Part II, Section 51A; 2002 Act No. 253, Section 4, eff May 14, 2002; 2002 Act No. 293, Section 1, eff June 3, 2002; 2004 Act No. 215, Section 1, eff April 27, 2004; 2017 Act No. 40 (H.3516), Sections 11, 13, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

By a Ordinance No. 96-5-15, dated October 2, 1996, the Berkeley County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 159 of 1995 which were formerly made by the Berkeley County Legislative Delegation pursuant to the authority of this section.

By Resolution 96-07, dated July 15, 1996, the Dorchester County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 512 of 1996 which were formerly made by the Dorchester County Legislative Delegation pursuant to the authority of this section.

By a resolution dated August 13, 1996, the Georgetown County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 515 of 1996 which were formerly made by the Georgetown County Legislative Delegation pursuant to the authority of this section.

2002 Act No. 253, Section 7, provides as follows:

"This act takes effect upon approval by the Governor and applies to all subject contracts entered into after that date."

2003 Act No. 69, Section 3.BBB directed the Code Commissioner to substitute "user fee" for "tax" and "motor fuel subject to the user fee" for "taxable motor fuel" wherever appearing in Title 12, Chapter 28.

Effect of Amendment

2017 Act No. 40, Section 11, in (H), inserted the paragraph identifiers; in (H)(1), deleted "from the state highway fund" following "shall transfer"; and added (H)(2), relating to the distribution of the motor fuel user fee to counties and allowing for certain additional allocations.

2017 Act No. 40, Section 13, added (S), relating to increasing the amount of proceeds of the user fee on gasoline.



Section 12-28-2750. Distribution of remainder of gasoline and fuel user fees to State Highway Fund.

Subject to the provisions of Section 12-28-2910, the remainder of the proceeds from the gasoline and fuel user fees levied and provided for in this chapter must be remitted to the State Highway Fund.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2910. South Carolina Coordinating Council for Economic Development; establishing project priorities; disposition of payments.

(A) The first eighteen million dollars generated from three cents of the user fee levied in this chapter must be segregated in a separate account for economic development. This account may be expended only upon the authorization of the South Carolina Coordinating Council for Economic Development which shall establish project priorities. Funds devoted to the economic development account must remain in the account if not expended in the previous fiscal year. Annually, funds from the user fee must be deposited to replenish the account to the extent and in an amount necessary to maintain an uncommitted or an unobligated fund balance of eighteen million dollars but not to exceed eighteen million dollars for the ensuing fiscal year, or both. The council may spend no more than two hundred fifty thousand dollars, in the first year only, for a long-term economic development plan which must be submitted to the General Assembly on completion of the plan. The council may spend not more than sixty thousand dollars annually for a state infrastructure model.

(B) All interest earnings on the Economic Development Account must be credited to the State Highway Fund.

(C) Notwithstanding another provision of law, the payments required pursuant to subsection (A) shall be:

(1) in fiscal year 2005-2006, twelve million dollars to the account for economic development and six million dollars credited to the Department of Transportation State Non-Federal Aid Highway Fund; and

(2) in fiscal year 2006-2007, six million dollars to the account for economic development and twelve million dollars credited to the Department of Transportation State Non-Federal Aid Highway Fund. All payments to the account for economic development shall cease at the end of fiscal year 2006-2007.

(D) Beginning in fiscal year 2007-2008, and each succeeding fiscal year, the first eighteen million dollars generated from three cents of the user fee levied in this chapter must be credited to the Department of Transportation State Non-Federal Aid Highway Fund.

(E) From the amount set aside pursuant to subsection (A), the council is authorized to expend funds which were not obligated or committed as of July first of the current fiscal year only as necessary for the location or expansion of an industry or business facility in South Carolina. Eligible expenditures include water and sewer projects, road or rail construction and improvement projects, land acquisition, fiber-optic cable, relocation of new employees, pollution-control equipment, environmental testing and related due diligence reports, acquiring and improving real property, and site preparation. Site preparation is defined as surveying, environmental and geotechnical study and mitigation, clearing, filling, and grading. Relocation expenses constitute eligible expenditures only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the State or the county in which the project is located. The Coordinating Council annually shall prepare a detailed report for submission to the General Assembly by March fifteenth which itemizes the expenditures from the fund for the preceding calendar year. The report shall include an identification of the following information:

(a) company name or confidential project number;

(b) location of project;

(c) amount of grant award; and

(d) scope of grant award.

HISTORY: 1995 Act No. 136, Section 2; 1995 Act No. 145, Part II, Section 49C; 2005 Act No. 176, Section 3, eff June 14, 2005; 2010 Act No. 290, Section 29, eff January 1, 2011.



Section 12-28-2915. Disposition of taxes collected.

(A) Notwithstanding another provision of law, seven million dollars of the taxes collected pursuant to Article 1, Chapter 23, Title 12 must be placed in the account for economic development contained in Section 12-28-2910 for fiscal year 2005-2006, fourteen million dollars for fiscal year 2006-2007, and twenty million dollars for fiscal year 2007-2008 and for each succeeding fiscal year thereafter.

(B) Beginning in fiscal year 2007-2008, all taxes collected pursuant to Article 1, Chapter 23, Title 12 in excess of twenty million dollars must be credited to the Department of Transportation which shall:

(1) annually distribute fifty percent of the excess to the State Non-Federal Aid Highway Fund; and

(2) make an annual contribution from nonstate tax sources in an amount equivalent to fifty percent of the excess to the State Highway Account of the South Carolina State Transportation Infrastructure Bank.

HISTORY: 2005 Act No. 176, Section 4, eff June 14, 2005.



Section 12-28-2920. Construction of toll roads.

The department shall review projects for the possibility of constructing toll roads to defray the cost of these projects pursuant to the authority granted the department in Section 57-5-1330. No project may be funded by means of imposing a toll on the users of the project unless in conjunction with federal funds authorized for use on toll roads it is determined to be substantially feasible by the department. The funds derived from tolls must be:

(1) credited to the State Highway Fund or retained and applied by the entity or entities developing the toll road pursuant to an agreement authorized under Section 57-3-200 for the purpose of funding the cost of construction, financing, operation, and maintenance of the toll project; or

(2) used to service bonded indebtedness for highway transportation purposes incurred pursuant to Paragraph 9, Section 13, Article X of the South Carolina Constitution.

Upon repayment of the cost of construction and financing, toll charges shall cease.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 92B.



Section 12-28-2930. Allocation of state source highway funds for construction and renovation projects to firms owned and controlled by disadvantaged ethnic minorities or women.

(A)(1) Of total state source highway funds, including revenues generated by Section 12-28-2740, expended in a fiscal year on highway, bridge, and building construction, and building renovation contracts, the Department of Transportation and counties shall ensure that not less than:

(a) five percent are expended through direct contracts with estimated values of two hundred fifty thousand dollars or less with small business concerns owned and controlled by socially and economically disadvantaged ethnic minorities (MBEs);

(b) five percent are expended through direct contracts with estimated values of two hundred fifty thousand dollars or less with firms owned and controlled by disadvantaged females (WBEs).

(2) The two hundred fifty thousand dollars value limits may be raised in the discretion of the department as MBEs/WBEs are able to provide bondability.

(B) The department shall certify eligible firms under this section and shall give at least thirty days' notice to certified firms of contracts to be let. The department shall take into consideration the location and availability of MBE or WBE firms in the State when designating projects to be set aside. No certified MBE or WBE may participate after June 30, 1999, or nine years from the date of the firm's first contract, whichever is later, if that firm performed at least three million dollars in highway contracts for four consecutive years while certified as a WBE or MBE. Firms performing less than three million dollars in highway contracts for four consecutive years may be recertified for additional five-year periods based upon recertification reviews by the department.

(C) To achieve the set-asides set forth in subsection (A), the department shall advertise a number of highway construction projects at each regularly scheduled highway letting to be bid exclusively by MBEs and WBEs. The total annual value of those projects awarded must equal at least ten percent of total state source highway funds expended in each fiscal year, or otherwise documented as described in subsection (D). Projects must be awarded when the lowest responsive and responsible bidder submits a bid within ten percent of the official engineer's estimate. If the lowest responsive bid exceeds the engineer's estimate by more than ten percent, the department may enter into negotiation with the low bidder making reasonable changes in the plans and specifications as necessary to bring the contract price within the ten percent range. If the low bidder agrees to the changes and the revised contract price, the contract must be awarded to the low bidder at the revised price. If the low bidder can show just cause for his bid exceeding the ten percent range, the department may award the contract without making any changes in the plans and specifications or the contract price. If the department fails to award any advertised project, that project may be readvertised through the normal bid process and must not be readvertised for the purpose of achieving the set-asides.

(D) If no MBE or WBE firms certified pursuant to this section are available to perform a contract, the department shall verify and record this fact, and the verification must be preserved in department records.

(E) To facilitate implementation of this section, the department may waive bonding requirements for contracts let pursuant to this section with estimated construction costs not exceeding two hundred fifty thousand dollars a contract, and any contract set aside and awarded to any MBE or WBE contractor without bonding shall provide expressly that termination of the contract for default of the contractor renders the contractor ineligible for any further department nonbonded contracts for a minimum period of two years from the date of the notice. The department shall act as bonding company when bonding requirements have been waived. Any claims brought by subcontractors or suppliers in connection with nonbonded projects must be heard by the Department Claims Committee and all legitimate claims must be paid by the department. The committee shall take into account circumstances such as unsettled payments and disputes with the department or other circumstances that are beyond the MBE/WBEs control. Claims resulting in monetary settlements shall render the MBE/WBEs ineligible for any further department nonbonded projects until the MBE/WBE has reimbursed or has made acceptable arrangements to reimburse the department for the amount due as a result of the settlement.

(F) In awarding any contract pursuant to this section, preference must be given to an otherwise eligible South Carolina contractor submitting a responsible bid not exceeding an otherwise eligible out-of-state contractor's low bid by two and one-half percent.

(G) The department shall establish written guidelines to be used in the selection and design of projects awarded under this section. Those guidelines shall outline the types of projects best suited for this program and other related criteria.

(H) When a MBE or WBE receives a contract, the department shall furnish a letter, upon request, stating the dollar value and duration of, and other information about the contract, which may be used by the MBE or WBE in negotiating lines of credit with lending institutions.

(I) The department shall issue an annual report listing all contracts awarded pursuant to this section. That report must also include a listing of all contracts and subcontracts awarded pursuant to Section 106(C) of the Federal Surface Transportation Act of 1987 (STAA-1987; P.L. 100-17, Section 106(c)). The listings must be both chronological and by name of participating firms. Entries must include file numbers, locations, and dollar amounts. The report must also contain information relating to canceled contracts and subcontracts, subcontractor substitutions, and final payments to MBE/WBEs.

(J) Any MBE or WBE acting as a prime contractor shall perform at least thirty percent of the work with his own forces. If thirty percent of the work is performed with his own forces, the total amount of the contract is counted toward the MBE/WBE set-asides. If less than thirty percent is performed by the MBE/WBE, then only that portion performed by the MBE/WBE is counted toward the set-asides.

(K) The department shall make available technical assistance for MBEs and WBEs for not less than three hundred thousand dollars. Any of these funds awarded to small consulting firms owned and controlled by MBEs or WBEs may count toward the set-asides established in subsection (A) of this section. The selected firms must be South Carolina based and experienced in assisting with the development of minority firms.

(L) Technical assistance provided under subsection (K) must include written and verbal instruction on competitive bidding, management techniques, and general business operations. Firms certified under this section must be represented by a company officer in at least twenty hours of continuing education a year in order to remain certified. The department shall implement a system that will designate a lead engineer to work with MBE/WBEs. This engineer shall work with the office of compliance, the supportive services contractor, and with the department's engineers to provide early technical assistance to MBE/WBEs with contracts in each highway district. The support must include professional and technical assistance aimed toward meeting the standards, the specifications, the timing, quality, and other requirements of their contracts. The department also shall endeavor to utilize the expertise of established highway, bridge, and building contractors when providing technical and support services.

(M) Any contracts awarded through the normal bid process to certified MBEs or WBEs may count toward the set-asides. Subcontracts entered into between prime contractors and certified MBE/WBEs without regard to these provisions may be counted toward the set-asides outlined in subsection (A) of this section if these subcontracts are verified through the department records.

(N) If any part or provision of this section is declared to be unconstitutional or unenforceable by a court of competent jurisdiction of this State, the court's decision, nevertheless, has no effect on the constitutionality, validity, and enforceability of the other parts and provisions of this section which are considered severable.

(O) Within one hundred twenty days of the effective date of this section the department shall promulgate and implement regulations to administer the provisions of this section.

HISTORY: 1995 Act No. 136, Section 2.



Section 12-28-2940. Exemption from appraisal provisions.

Acquisitions by the Department of Transportation under the "C" Fund program are exempt from the requirements of all appraisal provisions of Title 28, Chapter 2 (Sections 28-2-10 et seq.), and Sections 1-11-110, 3-5-50, 3-5-100, 3-5-330, 4-17-20, 5-27-150, 5-31-420, 5-31-430, 5-31-440, 5-31-610, 5-35-10 , 6-11-130, 6-23-290, 13-1-350, 13-11-80, 24-1-230, 28-3-20, 28-3-30, 28-3-140, 28-3-460, 46-19-130, 48-11-110, 48-15-30, 48-15-50, 48-17-30, 48-17-50, 49-17-1050, 49-19-1060, 49-19-1440, 50-13-1920, 50-19-1320, 51-13-780, 54-3-150, 55-9-80, 55-11-10, 57-3-700, 57-5-370, 57-5-380, 57-21-200, 57-25-190, 57-25-470, 57-25-680, 57-27-70, 58-9-2030, 58-15-410, 58-17-1200, 13-1-1330, 58-27-130, 58-31-50, 59-19-200, 59-105-40, 59-117-70, 59-123-90.

HISTORY: 2000 Act No. 399, Section 3(P)(2), eff August 17, 2000.






CHAPTER 33 - ALCOHOLIC BEVERAGES TAXES

Section 12-33-10. Definitions.

As used in this chapter the several terms defined in Section 61-6-20 shall have the meaning there given.

HISTORY: 1962 Code Section 65-1251; 1952 Code Section 65-1251; 1945 (44) 337.



Section 12-33-20. Taxes shall be in lieu of certain other taxes and licenses.

The license and excise taxes provided in this chapter for the privilege of engaging in the business of manufacturing and selling alcoholic liquors shall be in lieu of all other taxes and licenses, State, county and municipal, except property, State income and corporation license taxes.

HISTORY: 1962 Code Section 65-1252; 1952 Code Section 65-1252; 1945 (44) 337.



Section 12-33-30. Collection and distribution of taxes.

The taxes levied by this chapter must be paid to and collected by the department and, when collected, must be deposited to the credit of the general fund of the State, sixty percent of which must be credited for public school use.

HISTORY: 1962 Code Section 65-1255; 1952 Code Section 65-1255; 1951 (47) 710; 1962 (52) 1741; 1967 (55) 719; 1991 Act No. 171, Part II, Section 22H.



Section 12-33-40. Municipalities entitled to share in tax.

For the purpose of calculating the proper distribution of such taxes to the municipalities of the State a list of municipalities, certified to be active by the Municipal Association of South Carolina, shall be used and the word "active" as used for the purpose of distributing this tax shall mean a municipality which has a regularly elected mayor or intendant, a town council and a police officer or officers and which is collecting property or other taxes for municipal purposes.

HISTORY: 1962 Code Section 65-1256; 1952 Code Section 65-1256; 1951 (47) 710.



Section 12-33-50. Disposition of bond forfeitures.

A sum derived from the violation of the condition of a bond or deposit required in this chapter must be paid to the department for deposit to the credit of the general fund of the State, sixty-five percent of which must be credited to the special school account.

HISTORY: 1962 Code Section 65-1257; 1952 Code Section 65-1257; 1945 (44) 337; 1991 Act No. 171, Part II, Section 22I.



Section 12-33-60. Exemption from tax of certain property from outside continental limits of United States.

A person entering South Carolina from outside the continental limits of the United States may bring into the State on his person or in his baggage, property obtained outside the continental limits of the United States, and such property shall not be subject to the tax imposed by this chapter; provided, that the total cost of the property does not exceed twenty dollars.

HISTORY: 1962 Code Section 65-1258; 1963 (53) 164.



Section 12-33-70. Rules and regulations of Department of Revenue.

The Department of Revenue may from time to time make such reasonable regulations, not inconsistent with Title 61, or with the general laws of the State, as the department shall deem necessary to carry out and enforce any other provisions of law relating to the enforcement, collection and payment of the license taxes provided in Title 61 and this chapter and to prevent the evasion of such provisions and the failure or refusal of any person subject thereto to pay such taxes.

The department may from time to time alter, repeal or amend such regulations or any of them. Such regulations shall be filed and published as provided for in Chapter 23, Title 1. The department shall give additional notice thereof to all licensees in such manner as it may deem proper.

The wilful violation of any rule or regulation made under the provisions of this section and having the force and effect of law shall constitute a violation of Title 61.

HISTORY: 1962 Code Section 4-6; 1952 Code Section 4-6; 1945 (44) 337; 1993 Act No. 181, Section 190.



Section 12-33-210. Taxes on licenses granted under Alcoholic Beverage Control Act; filing fee.

(A) The biennial license taxes on licenses granted pursuant to Title 61, in addition to all other license taxes, are as follows:

(1) manufacturer's license: fifty thousand dollars;

(2) wholesaler's license: twenty thousand dollars;

(3) micro-distillery license: five thousand dollars;

(4) retail dealer's license: one thousand two hundred dollars; and

(5) special food manufacturer's license: one thousand two hundred dollars.

(B) Each applicant shall pay a filing fee of one hundred dollars, which must accompany the initial application for each location and is not refundable.

(C) A person who applies for a license after the first day of a license period shall pay license fees in accordance with the schedule provided in Section 61-6-1810(C).

HISTORY: 1962 Code Section 65-1261; 1952 Code Sections 65-1261, 65-1262; 1945 (44) 337; 1951 (47) 723; 1956 (49) 1841; 1982 Act No. 466, Part II, Section 12A; 1992 Act No. 501, Part II, Section 8A; 1995 Act No. 144, Section 1; 2003 Act No. 40, Section 1.B, eff June 2, 2003; 2007 Act No. 96, Section 1, eff June 15, 2007; 2009 Act No. 11, Section 2, eff May 6, 2009.



Section 12-33-230. License tax on sales; rate.

Every person doing business within this State and engaging in the business of selling alcoholic liquors, except distillers thereof, for the privilege of carrying on such business shall, in addition to the license tax provided in Section 12-33-210, be subject to the further payment of a license tax which shall be measured and graduated in accordance with the volume of sales of such business. There shall be levied, assessed, collected and paid in respect to the alcoholic liquors referred to in this chapter twelve cents upon each eight ounces or a fractional quantity thereof. Provided, that for alcoholic liquors offered for sale in metric size containers there shall be levied, assessed, collected and paid a tax at the rate of fifty and seven-tenths cents per liter.

HISTORY: 1962 Code Section 65-1265; 1952 Code Section 65-1265; 1945 (44) 337; 1976 Act No. 646, Section 1.



Section 12-33-240. Additional sales tax; rate.

In addition to the license tax levied, assessed, collected and paid in respect to sales of alcoholic liquors, as provided in Section 12-33-230, there shall be levied, assessed, collected and paid in respect to such alcoholic liquors an additional tax of five cents upon each eight ounces, or a fractional quantity thereof. Provided, that for alcoholic liquors offered for sale in metric size containers there shall be levied, assessed, collected and paid a tax at the rate of twenty-one and one hundred twenty-five one-thousandths cents per liter.

HISTORY: 1962 Code Section 65-1266; 1952 Code Section 65-1266; 1945 (44) 337; 1951 (47) 723; 1976 Act No. 646, Section 2.



Section 12-33-245. Excise tax on sales for on-premises consumption; "gross proceeds" defined; nonprofit organizations exception; penalties; issuance of license for premises for which license revoked or suspended.

(A) In addition to taxes imposed pursuant to the provisions of Sections 12-33-230, 12-33-240, Article 5 of this chapter, and Chapter 36, Title 12, there is imposed an excise tax equal to five percent of the gross proceeds of the sales of alcoholic liquor by the drink for on-premises consumption in an establishment licensed for sales pursuant to Article 5, Chapter 6, Title 61 or at a location holding a temporary license or permit that authorizes the sale of liquor by the drink. All proceeds of this excise tax must be deposited to the credit of the general fund of the State. Except with respect to the distribution of the revenue of this tax, this excise tax is considered to be imposed pursuant to Chapter 36, Title 12. For purposes of this subsection, "gross proceeds of sales" has the meaning as provided in Section 12-36-90, except that the sales tax imposed under Chapter 36, Title 12 is not included in "gross proceeds of sales". The term "gross proceeds of sales" also includes, but is not limited to, the retail value of a complimentary or discounted beverage containing alcoholic liquor, an amount charged for ice for a drink containing alcoholic liquor, and an amount charged for a nonalcoholic beverage that is sold or used as a mixer for a drink containing alcoholic liquor. This section does not apply to nonprofit organizations that are issued a temporary permit to allow possession, sale, and consumption of alcoholic liquors pursuant to subarticle 5, Article 5, Chapter 6, Title 61.

(B) Eleven percent of the revenue generated by the excise tax provided for in subsection (A) must be placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. On a quarterly basis, the State Treasurer shall allocate this revenue to counties on a per capita basis according to the most recent United States Census. The State Treasurer must notify each county of the allocation pursuant to this subsection in addition to the funds allocated pursuant to Section 6-27-40(B), and the combination of these funds must be used by counties for educational purposes relating to the use of alcoholic liquors and for the rehabilitation of alcoholics and drug addicts. A county may pool these funds with other counties and may combine these funds with other funds for the same purpose.

(C) Those state agencies and local entities, including counties, which by law received minibottle tax revenues in fiscal year 2004-2005 for education, prevention, and other purposes, shall receive in a fiscal year at least the same amount of revenues from the excise tax revenues as they received from minibottle tax revenues during fiscal year 2004-2005. If these state agencies and local entities do not, the difference must be made up from the general fund. Payments will be distributed in four equal payments based on the total payments remitted to these state agencies and entities in fiscal year 2004-2005, including funds received pursuant to Section 6-27-40(B). At the end of each fiscal year, the State Treasurer, in consultation with the Department of Revenue, shall determine whether the tax collected pursuant to these sections exceed the total collection and remittance for fiscal year 2004-2005. If the tax collected exceeds the amount collected and allocated in fiscal year 2004-2005, a distribution of the difference will be remitted to the county treasurers within thirty days after the close of each fiscal year.

(D) In addition to all other penalties that may be imposed for violations arising pursuant to subsection (A) of this section, a failure to report and remit the full amount of the excise tax imposed pursuant to subsection (A) on the gross proceeds of the sale of each drink of alcoholic liquor sold for consumption in the establishment subjects the licensee to the following penalties:

(1) for a first violation, a civil penalty of one thousand dollars;

(2) for a second violation, a civil penalty of one thousand dollars and an automatic suspension for thirty days of the license allowing such sales; and

(3) for a third or subsequent violation, a civil penalty of five thousand dollars and a revocation of the license.

(E) When a license is suspended or revoked, a partner or person with a financial interest in the business may not be issued a license for the premises concerned. A person within the second degree of kinship to a person whose license is suspended or revoked may not be issued a license for the premises concerned for a period of one year after the date of suspension or revocation.

HISTORY: 1996 Act No. 415, Section 3; 1999 Act No. 100, Part II, Section 10; 2005 Act No. 139, Section 3, eff January 1, 2006; 2006 Act No. 386, Section 19.A, eff June 14, 2006; 2007 Act No. 36, Section 1, eff June 7, 2007; 2008 Act No. 287, Sections 1.A, 3, eff June 11, 2008.

Editor's Note

2008 Act No. 287, Section 1.B provides as follows:

"This section [amending subsection (C)] takes effect upon approval by the Governor and first applies for excise tax revenues distributed for fiscal year 2007-2008."



Section 12-33-250. Collection and payment of license tax and additional sales tax; reports; deductions.

Commencing with license taxes collected and paid after June 30, 1969, such taxes levied in respect to sales of alcoholic liquors pursuant to Sections 12-33-230 and 12-33-240 shall be collected and paid in the same manner and under the same conditions as the license taxes levied pursuant to Sections 12-33-410 and 12-33-460. The initial report to be made pursuant to this section shall be made on or before July 10, 1969, based on sales for the month of June, 1969. Commencing with license taxes required to be paid in July, 1969, and ending with such taxes to be paid in June, 1974, there shall be allowed each month a deduction from the amounts determined to be due under Sections 12-33-230 and 12-33-240. Such deduction shall be equal to one sixtieth (1/60) of the sum of: (1) the amount of the license taxes levied under Sections 12-33-230 and 12-33-240 and paid in July 1969, and (2) the dollar value of all stamps owned on June 30, 1969, evidencing payment in advance of sale of the license taxes levied under Sections 12-33-230 and 12-33-240.

HISTORY: 1962 Code Section 65-1266.1; 1969 (56) 444.



Section 12-33-260. Payment and collection; taxes shall be debt owed to State and lien.

The license taxes provided in this article shall be paid to and collected by the department. All license taxes provided in this article shall be held a debt due and payable to the State by the taxpayers against whom the same shall be levied, assessed and charged and all such license taxes shall be a first lien in all cases whatsoever upon all property of the taxpayer charged therewith.

HISTORY: 1962 Code Section 65-1271; 1952 Code Section 65-1271; 1945 (44) 337.



Section 12-33-410. Imposition of tax; rate.

In addition to all other taxes levied, assessed, collected, and paid in respect to alcoholic liquors, every licensed wholesaler shall be subject to the payment of a tax of one dollar and eighty-one cents on each standard case of alcoholic liquors.

HISTORY: 1962 Code Section 65-1281; 1952 Code Section 65-1281; 1951 (47) 710; 1956 (49) 1841; 1983 Act No. 151, Part II, Section 22A; 1984 Act No. 512, Part II, Section 41.



Section 12-33-420. Additional tax; rate; payment and collection; penalties; disposition of proceeds.

Every licensed wholesaler shall pay an additional tax of fifty-six cents on each standard case of alcoholic liquors sold. The tax shall be paid to and collected by the Department of Revenue in the same manner and with like penalties as provided in Sections 12-33-460 and 12-33-470. The proceeds of the tax shall be deposited into the State Treasury to the credit of the state's general funds, and shall not be subject to the provisions of Section 12-33-30, as amended, relating to the distribution of alcoholic liquor revenue to counties and municipalities.

HISTORY: 1962 Code Section 65-1281.1; 1969 (56) 444, 653; 1972 (57) 3013; 1973 (58) 623; 1983 Act No. 151, Part II, Section 22B; 1984 Act No. 512, Part II, Section 41; 1993 Act No. 181, Section 191.



Section 12-33-425. Nine percent surtax on alcoholic liquor.

Notwithstanding any other provision of law relating to taxes on alcoholic liquor there is hereby levied an additional surtax of nine percent on all taxes imposed upon alcoholic liquors sold in this State which shall be collected from the wholesalers of such products on a monthly basis in accordance with procedures prescribed by law for the collection of all other taxes on alcoholic liquor. Revenue derived from such surtax shall be deposited into the State Treasury to the credit of the State's General Fund and shall not be subject to the provisions of Section 12-33-30 of the 1976 Code, as amended, and Section 61-5-150;;;MI;;0000000; relating to the distribution of alcoholic liquor revenue to counties and municipalities.

For the fiscal year 1976-77, the proceeds of the surtax levied in this section shall be applied to increasing by four and one-half dollars per pupil the appropriation in Part I, Section 31, 1976 Act No. 709, for "school district operational aid", to be apportioned on the same basis as funds appropriated in the said section for this purpose:

Provided, Further, If the tax derived from 9% surtax on alcoholic liquor is not adequate, the additional $4.50 shall be proportionately reduced.

HISTORY: 1976 Act No. 709, Part II, Section 13.



Section 12-33-430. "Standard case of alcoholic liquors" defined.

For the purpose of this article "a standard case of alcoholic liquors" is a package or case containing not more than three gallons and not less than two and four-tenths gallons and any package or case containing more than three gallons or less than two and four-tenths gallons shall be taxed proportionately, based on the total tax per standard case as levied in this article for each three gallons. Provided, that for alcoholic liquors offered for sale in metric size containers "a standard case of alcoholic liquors" is a package or case containing not more than twelve liters and not less than nine liters and any package or case containing more than twelve liters or less than nine liters shall be taxed proportionately, based on the total tax per standard case as levied in this article for each twelve liters.

HISTORY: 1962 Code Section 65-1282; 1952 Code Section 65-1282; 1951 (47) 710; 1973 (58) 150; 1976 Act No. 646, Section 3.



Section 12-33-440. Tax not computed in markup or passed on to consumer.

The tax provided in Section 12-33-410 must be absorbed by the licensed wholesaler and in no case shall such tax be computed in the markup provided by law, nor shall it be made a part of the consumer price.

HISTORY: 1962 Code Section 65-1283; 1952 Code Section 65-1283; 1951 (47) 710; 1956 (49) 1841.



Section 12-33-450. Monthly reports.

Every wholesaler of alcoholic liquors shall file with the department on or before the twentieth day of each calendar month a report covering all sales of alcoholic liquors during the preceding month.

HISTORY: 1962 Code Section 65-1284; 1952 Code Section 65-1284; 1951 (47) 710; 1956 (49) 1841; 1983 Act No. 24, Section 5; 1992 Act No. 501, Part II, Section 34C.



Section 12-33-460. Additional tax upon each case sold.

In addition to the tax levied under Section 12-33-410, every licensed wholesaler shall pay additional tax of two dollars and ninety-nine cents on each standard case of alcoholic liquors sold.

HISTORY: 1962 Code Section 65-1285; 1952 Code Section 65-1285; 1951 (47) 710; 1956 (49) 1841; 1962 (52) 2165; 1983 Act No. 151, Part II, Section 22C; 1984 Act No. 512, Part II, Section 41.



Section 12-33-470. Additional tax shall be paid by retailer; tax shall not be computed in markup or passed on to consumer.

The tax levied in Section 12-33-460 shall be paid by the licensed retailer to the wholesaler from whom such alcoholic liquors are purchased. In no case shall such tax be computed in the markup provided by law and in no case shall it be made a part of the consumer price.

HISTORY: 1962 Code Section 65-1286; 1952 Code Section 65-1286; 1951 (47) 710; 1956 (49) 1841.



Section 12-33-475. Military tax exemption.

Alcoholic liquors subject to tax under the provisions of this chapter are exempt from this tax when sold to the United States Government or United States Government instrumentality for Army, Navy, Marine, or Air Force purposes and delivered to a place lawfully ceded to the United States, or delivered to a ship belonging to the United States Navy for distribution and sale to members of the military establishment only, or when sold and delivered to ships regularly engaged in foreign or coastwise shipping between points in this State and points outside the State.

HISTORY: 1996 Act No. 415, Section 4.



Section 12-33-480. Returns and payment of taxes levied in Sections 12-33-410 and 12-33-460; taxes constitute debt owed to State and lien; collection; penalties.

The tax levied in Sections 12-33-410 and 12-33-460 shall be due and payable on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day of each month every person on whom the tax is levied or imposed by Sections 12-33-410 and 12-33-460 shall render to the department, on a form prescribed by it, a statement showing the number of cases of alcoholic liquors sold for the next preceding month, together with such other information as the department may require. At the same time the report is filed, the person shall pay to the department the amount of taxes due. The taxes provided in Sections 12-33-410 and 12-33-460 constitute a debt payable to the State by the persons against whom they are charged and all the taxes, penalties, and assessments constitute a first lien upon all property of such persons. The taxes, penalties, or interest in this section must be assessed and collected in the same manner and with like effect as other taxes are assessed and collected by the Department of Revenue. A return is considered filed on time if it is mailed and postmarked on or before the date it is required by law to be filed. Any person failing to file a return required by this section must be assessed a penalty of not more than one thousand dollars which must be assessed and collected in the same manner and with like effect as other taxes collected by the Department of Revenue. Any person required by this section to pay any tax and who fails to do so within the time allotted shall pay, in addition to the tax, a penalty of twenty-five percent of the tax and interest at one half of one percent per month or fraction of a month from the date the tax was originally due to the date of the payment of the tax and penalty. The Department of Revenue may in its discretion waive or reduce the penalty or interest or any part thereof prescribed in this section. The provisions of Section 12-33-450 shall determine the payment of taxes for the month of June.

HISTORY: 1962 Code Section 65-1286.1; 1962 (52) 2165; 1983 Act No. 24 Section 6; 1993 Act No. 181, Section 192.



Section 12-33-485. Discount for timely payment of tax.

When a return required by this chapter is filed and the taxes shown due on the return are paid in full on or before the final due date, including any date to which the time for making the return and paying the tax has been extended by the Department of Revenue, the person must be allowed a discount equal to one percent of the taxes shown to be due by the return. In no case shall any discount be allowed if either the return or the tax thereon is received by the department after the date due, or after the expiration of any extension granted by the department. The discount permitted a person under this section shall not exceed forty thousand dollars during any one fiscal year.

HISTORY: 1984 Act No. 512, Part II, Section 65A; 1993 Act No. 181, Section 193.



Section 12-33-490. Collection and use of additional taxes.

The additional taxes levied in this article shall be paid to and collected by the department and, when collected, shall be paid into the State Treasury for credit to the general fund of the State for school use.

HISTORY: 1962 Code Section 65-1288; 1952 Code Section 65-1288; 1951 (47) 710.



Section 12-33-500. Article shall be supplementary.

This article shall be supplementary and in addition to all other legislation on this subject.

HISTORY: 1962 Code Section 65-1289; 1952 Code Section 65-1289; 1951 (47) 710.



Section 12-33-610. Person possessing mixture for production of alcohol liable for tax; rate; possession as prima facie evidence of nonpayment.

Any person found in possession of materials mixed in such manner as to produce alcohol or any mixture in the process of fermentation shall be subject to a tax at the rate of fifty-one cents per gallon or fraction thereof of such mixture and the possession of such mixture shall be prima facie evidence that no State tax has been paid when such mixture is found at or near the location of an illicit alcohol manufacturing facility.

HISTORY: 1962 Code Section 65-1302; 1955 (49) 239.



Section 12-33-620. Duty of officer discovering mixture; notice of tax due; time for payment.

The officer discovering the mixture subject to tax under Section 12-33-610 shall notify, in writing, the Department of Revenue, advising it of the quantity discovered, together with the name and address of the person liable therefor. The department shall send by registered mail duplicate notices to the officer and the person liable for the tax giving the amount due and allowing ten days from the date of receipt of such notice for the payment of such tax.

HISTORY: 1962 Code Section 65-1303; 1955 (49) 239; 1993 Act No. 181, Section 194.



Section 12-33-630. Unpaid tax constitutes a debt owed to State; lien; levy and collection.

After the expiration of the ten-day notice provided for by Section 12-33-620, if the tax remains unpaid, the amount of such tax shall be deemed a debt to the State by the person liable therefor and shall be a lien upon all property of such person in this State. The Department of Revenue shall issue a warrant under its hand and official seal, directing any duly authorized agent of the department to proceed to the levy and collection of the tax and costs in the same manner and with like effect as provided for by Sections 12-53-10 to 12-53-60.

HISTORY: 1962 Code Section 65-1304; 1955 (49) 239; 1993 Act No. 181, Section 195.






CHAPTER 35 - THE SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

Section 12-35-10. Short title.

This act may be cited as the "Simplified Sales and Use Tax Administration Act".

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-20. Definitions.

As used in this chapter:

(1) "Agreement" means the Streamlined Sales and Use Tax Agreement.

(2) "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(3) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

(4) "Department" means the South Carolina Department of Revenue.

(5) "Director" means the director of the department.

(6) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(7) "Sales tax" means the tax imposed pursuant to Article 9, Chapter 36 of this title.

(8) "Seller" means a person making sales, leases, or rentals of personal property or services.

(9) "State" means a state of the United States and the District of Columbia.

(10) "Use tax" means the tax imposed pursuant to Article 13, Chapter 36 of this title.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-30. Findings of benefits of simplified sales and use tax systems.

The General Assembly finds that a simplified sales and use tax system will reduce and over time eliminate the burden and cost for all vendors to collect this state's sales and use tax. The General Assembly further finds that this State should participate in multistate discussions to review or amend, or both, the terms of the agreement to simplify and modernize sales and use tax administration in order substantially to reduce the burden of tax compliance for all sellers and for all types of commerce.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-40. Multistate discussions; delegates.

Section 12-35-40. For the purposes of reviewing or amending, or both, the agreement embodying the simplification requirements as contained in Section 12-35-70 of this chapter, this State shall enter into multistate discussions. For purposes of the discussions, this State must be represented by four delegates. The four delegates are the director of the department or the director's designee, the Chairman of the House Ways and Means Committee or the chairman's designee, the Chairman of the Senate Finance Committee or the chairman's designee, and one delegate appointed by the Governor from the business community. Any decision concerning the agreement must be made by a majority of this state's delegation present at the meeting. Members of the delegation shall receive the mileage, subsistence, per diem, lodging, airfare, and other business expenses authorized by law for members of state boards, committees, and commissions and must be paid from sales and use tax collections.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002; 2003 Act No. 69, Section 3.U, eff June 18, 2003.



Section 12-35-50. Streamlined Sales and Use Tax Agreement; establishing standards for service providers, automated systems and multistate sellers, other actions authorized.

The department shall enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the department may act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The department or the director's designee also may take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The director or the director's designee may represent this State before the other states that are signatories to the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-60. Scope of this chapter.

No provision of the agreement authorized by this chapter in whole or in part invalidates or amends any provision of the law of this State. Adoption of the agreement by this State does not amend or modify any law of this State. Implementation of any condition of the agreement in this State, whether adopted before, at, or after membership of this State in the agreement, must be by the action of this State.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-70. Requirements of agreement.

The department shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(1) Simplified State Rate. The agreement must set restrictions to limit over time the number of state rates.

(2) Uniform Standards. The agreement must establish uniform standards for the following:

(a) the sourcing of transactions to taxing jurisdictions;

(b) the administration of exempt sales;

(c) sales and use tax returns and remittances.

(3) Central Registration. The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(4) No Nexus Attribution. The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states is not used as a factor in determining whether the seller has nexus with a state for any tax.

(5) Local Sales and Use Taxes. The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(a) restricting variances between the state and local tax bases;

(b) requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes do not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(c) restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes;

(d) providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(6) Monetary Allowances. The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(7) State Compliance. The agreement must require each state to certify compliance with the terms of the agreement before joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(8) Consumer Privacy. The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(9) Advisory Councils. The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-80. Nature and purpose of agreement.

The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-90. Member states as only intended beneficiaries of agreement.

(A) The agreement authorized by this chapter binds and inures only to the benefit of this State and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this State and the other member states and not by the terms of the agreement.

(B) Consistent with subsection (A), no person has any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person, in any action brought under any provision of law, may challenge any action or inaction by any department, agency, or other instrumentality of this State, or any political subdivision of this State on the ground that the action or inaction is inconsistent with the agreement.

(C) No law of this State, or the application of the law, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



Section 12-35-100. Certified service providers as agents of seller; liability of provider of certified automated systems; proprietary systems.

(A) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

(B) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

(C) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.






CHAPTER 36 - SOUTH CAROLINA SALES AND USE TAX ACT

Section 12-36-5. Short title.

This chapter may be cited as the "South Carolina Sales and Use Tax Act".

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-10. Effect of definitions.

The words, terms, and phrases defined in this article have the meaning provided, except when the context clearly indicates a different meaning.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-20. "Business".

"Business" includes all activities, with the object of gain, profit, benefit, or advantage, either direct or indirect. Subactivities of a business which produce marketable commodities, used or consumed in the business, are taxable transactions.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-30. "Person".

"Person" includes any individual, firm, partnership, limited liability company, association, corporation, receiver, trustee, any group or combination acting as a unit, the State, any state agency, any instrumentality, authority, political subdivision, or municipality.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1995 Act No. 61, Section 3.



Section 12-36-40. "Taxpayer".

"Taxpayer" means any person liable for taxes under this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-50. "In this State" or "in the State".

"In this State" and "in the State" mean the area within the borders of the State of South Carolina, including all territories within the borders owned by or ceded to the United States of America.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-60. "Tangible personal property".

"Tangible personal property" means personal property which may be seen, weighed, measured, felt, touched, or which is in any other manner perceptible to the senses. It also includes services and intangibles, including communications, laundry and related services, furnishing of accommodations and sales of electricity, the sale or use of which is subject to tax under this chapter and does not include stocks, notes, bonds, mortgages, or other evidences of debt. Tangible personal property does not include the transmission of computer database information by a cooperative service when the database information has been assembled by and for the exclusive use of the members of the cooperative service.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1995 Act No. 145, Part II, Section 104A.



Section 12-36-70. "Retailer" and "seller".

"Retailer" and "seller" include every person:

(1)(a) selling or auctioning tangible personal property whether owned by the person or others;

(b) furnishing accommodations to transients for a consideration, except an individual furnishing accommodations of less than six sleeping rooms on the same premises, which is the individuals place of abode;

(c) renting, leasing, or otherwise furnishing tangible personal property for a consideration;

(d) operating a laundry, cleaning, dyeing, or pressing establishment for a consideration;

(e) selling electric power or energy;

(f) selling or furnishing the ways or means for the transmission of the voice or of messages between persons in this State for a consideration. A person engaged in the business of selling or furnishing the ways or means for the transmission of the voice or messages as used in this subitem (f) is not considered a processor or manufacturer;

(2)(a) maintaining a place of business or qualifying to do business in this State; or

(b) not maintaining an office or location in this State but soliciting business by direct or indirect representatives, manufacturers agents, distribution of catalogs, or other advertising matter or by any other means, and by reason thereof receives orders for tangible personal property or for storage, use, consumption, or distribution in this State.

The department, when necessary for the efficient administration of this chapter, may treat any salesman, representative, trucker, peddler, or canvasser as the agent of the dealer, distributor, supervisor, employer, or other person under whom they operate or from whom they obtain the tangible personal property sold by them, regardless of whether they are making sales on their own behalf or on behalf of the dealer, distributor, supervisor, employer, or other person. The department may also treat the dealer, distributor, supervisor, employer, or other person as a retailer for purposes of this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1996 Act No. 458, Part II, Section 60A.



Section 12-36-75. Persons contracting with state commercial printer not subject to state income or sales and use taxes; conditions.

(A) Notwithstanding any other provision of this chapter, tangible or intangible property that is:

(1) owned or leased by a person that has contracted with a commercial printer for printing and used in connection with a printing contract; and

(2) located at the premises of the commercial printer;

shall not be considered to be, or to create, an office, a place of distribution, a sales location, a sample location, a warehouse, a storage place, or other place of business maintained, occupied, or used in any way by the person. A commercial printer with which a person has contracted for printing by reason of any printing contract which may include storing and shipping the items printed shall not be considered to be in any way a representative, an agent, a salesman, a canvasser, or a solicitor for the person.

(B) Notwithstanding any other provision of this chapter, the following shall not cause a person that has contracted with a commercial printer for printing to have a duty to register as a retailer or to collect or remit the sales or use tax imposed by this chapter:

(1) the ownership or leasing by that person of tangible or intangible property located at the South Carolina premises of the commercial printer and used in connection with printing contracts;

(2) the sale by that person of property printed or imprinted at and shipped or distributed from the South Carolina premises of the commercial printer by the commercial printer;

(3) the activities performed pursuant or incident to a printing contract by or on behalf of that person at the South Carolina premises of the commercial printer by the commercial printer; or

(4) the activities performed pursuant or incident to a printing contract by the commercial printer in South Carolina for or on behalf of that person.

HISTORY: 1997 Act No. 155, Part II, Section 68B.



Section 12-36-80. "Retailer maintaining a place of business in this State".

Retailer maintaining a place of business in this State, or any similar term, includes any retailer having or maintaining within this State, directly or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent operating within this State under the authority of the retailer or its subsidiary, regardless of whether the business or agent is located here permanently or temporarily or whether the retailer or subsidiary is admitted to do business within this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-90. "Gross proceeds of sales".

Gross proceeds of sales, or any similar term, means the value proceeding or accruing from the sale, lease, or rental of tangible personal property.

(1) The term includes:

(a) the proceeds from the sale of property sold on consignment by the taxpayer;

(b) the proceeds from the sale of tangible personal property without any deduction for:

(i) the cost of goods sold;

(ii) the cost of materials, labor, or service;

(iii) interest paid;

(iv) losses;

(v) transportation costs;

(vi) manufacturers or importers excise taxes imposed by the United States; or

(vii) any other expenses;

(c) the fair market value of tangible personal property previously purchased at wholesale which is withdrawn from the business or stock and used or consumed in connection with the business or used or consumed by any person withdrawing it, except for:

(i) withdrawal of tangible personal property previously withdrawn and taxed by such business or person;

(ii) tangible personal property which becomes an ingredient or component part of tangible personal property manufactured or compounded for sale;

(iii) tangible personal property replacing defective parts underwritten warranty contracts if:

(A) the warranty contract is given without charge at the time of original purchase of the defective property;

(B) the tax was paid on the sale of the defective part or on the sale of the property of which the defective part was a component; and

(C) the warrantee is not charged for any labor or materials;

(iv) an automobile furnished without charge to a high school for use solely in student driver training programs;

(v) a new motor vehicle used by a dealer as a demonstrator.

(2) The term does not include:

(a) a cash discount allowed and taken on sales;

(b) the sales price of property returned by customers when the full sales price is refunded in cash or by credit;

(c) the value allowed for secondhand property transferred to the vendor as a trade-in;

(d) the amount of any tax imposed by the United States with respect to retail sales, whether imposed upon the retailer or the consumer, except for manufacturers or importers excise taxes;

(e) a motor vehicle operated with a dealer, transporter, or manufacturer, or education license plate and used in accordance with the provisions of Section 56-3-2320 or 56-3-2330;

(f) that portion of a charge taxed under Section 12-36-910(B)(3) or 12-36-1310(B)(3) attributable to the cost set by statute for a governmental license or permit;

(g) fees imposed on the sale of motor oil, new tires, lead-acid batteries, and white goods pursuant to Article 1, Chapter 96 of Title 44, including the refundable deposit when a lead-acid battery core is not returned to a retailer;

(h) the sales price, not including sales tax, of property on sales which are actually charged off as bad debts or uncollectible accounts for state income tax purposes. A taxpayer who pays the tax on the unpaid balance of an account which has been found to be worthless and is actually charged off for state income tax purposes may take a deduction for the sales price charged off as a bad debt or uncollectible account on a return filed pursuant to this chapter, except that if an amount charged off is later paid in whole or in part to the taxpayer, the amount paid must be included in the first return filed after the collection and the tax paid. The deduction allowed by this provision must be taken within one year of the month the amount was determined to be a bad debt or uncollectible account;

(i) interest, fees, or charges however described, imposed on a customer for late payment of a bill for electricity or natural gas, or both, whether or not sales tax is required to be paid on the underlying electricity or natural gas bill;

(j) the environmental surcharge imposed pursuant to Section 44-56-450;

(k) the alcoholic liquor by the drink excise tax imposed by Section 12-33-245.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 105D; 1994 Act No. 427, Section 1; 1994 Act No. 497, Part II, Section 70C; 1996 Act No. 431, Section 36; 1999 Act No. 100, Part II, Section 30; 2001 Act No. 77, Section 2.A, eff July 20, 2001; 2001 Act No. 89, Section 23, eff September 1, 2001; 2001 Act No. 89, Section 63, eff July 20, 2001, applicable with respect to retail sales occurring on or after that date; 2004 Act No. 237, Section 1, eff May 24, 2004; 2005 Act No. 139, Section 4, eff January 1, 2006; 2005 Act No. 161, Section 19.A, eff October 1, 2005; 2006 Act No. 386, Section 20.A, eff October 1, 2005; 2011 Act No. 32, Sections 2.A.1, 2.A.2, eff September 1, 2011.

Code Commissioner's Note

2013 Act No. 30 rewrote Article 4, Chapter 56, Title 44. The environmental surcharge referenced in subsection (2)(j) is now provided by Section 44-56-450, instead of Section 44-56-430. This reference in the text has been changed.

Editor's Note

2001 Act No. 77, Section 2.B., provides as follows:

"Notwithstanding the general effective date of this act, this section [adding subsection (2)(i)] takes effect upon approval of this act by the Governor and applies with respect to retail sales occurring on or after that date and sales before that date for all periods remaining open for the assessment of taxes by agreement or by operation of law. However, a refund is not due a taxpayer of sales and use tax paid on interest, fees, or charges, however described, imposed on a customer for late payment of a bill for electricity or natural gas, or both, before the effective date of this section."

2004 Act No. 237, Section 11, provides in part as follows:

"The repeal or amendment of a code section by this act does not release or extinguish any tax, fee, interest, penalty, forfeiture, or liability for any period prior to the repeal or amendment. The repealed or amended code section or act must be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of the tax, fee, interest, penalty, forfeiture, or liability."

2005 Act No. 161, Section 19.D, provides as follows:

"This SECTION takes effect the first day of the fourth month after the approval of the Governor [became law without the Governor's signature on June 9, 2005]."

2011 Act No. 32, Section 2.E., provides as follows:

"Notwithstanding the general effective date provided in this act, the provisions of this section take effect on the first day of the third month beginning after the date of approval of this act."



Section 12-36-100. "Sale" and "purchase".

"Sale" and "purchase" mean any transfer, exchange, or barter, conditional or otherwise, of tangible personal property for a consideration including:

(1) a transaction in which possession of tangible personal property is transferred but the seller retains title as security for payment, including installment and credit sales;

(2) a rental, lease, or other form of agreement;

(3) a license to use or consume; and

(4) a transfer of title or possession, or both.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-110. Sale at retail; retail sale.

Sale at retail and retail sale mean all sales of tangible personal property except those defined as wholesale sales. The quantity or sales price of goods sold is immaterial in determining if a sale is at retail.

(1) The terms include:

(a) sales of building materials to construction contractors, builders, or landowners for resale or use in the form of real estate;

(b) sales of tangible personal property to manufacturers, processors, compounders, quarry operators, or mine operators, which are used or consumed by them, and do not become an ingredient or component part of the tangible personal property manufactured, processed, or compounded for sale;

(c) the withdrawal, use, or consumption of tangible personal property by anyone who purchases it at wholesale, except:

(i) withdrawal of tangible personal property previously withdrawn and taxed by such business or person;

(ii) tangible personal property which becomes an ingredient or component part of tangible personal property manufactured or compounded for sale;

(iii) tangible personal property used directly in manufacturing, compounding, or processing tangible personal property for sale;

(iv) materials, containers, cores, labels, sacks, or bags used incident to the sale and delivery of tangible personal property;

(v) a motor vehicle operated with a dealer, transporter, or manufacturer, or education license plate and used in accordance with the provisions of Section 56-3-2320 or 56-3-2330;

(d) the use within this State of tangible personal property by its manufacturer as building materials in the performance of a construction contract. The manufacturer must pay the sales tax based on the fair market value at the time and place where used or consumed;

(e) sales to contractors for use in the performance of construction contracts;

(f) [Reserved];

(g) sales of tangible personal property, other than cigarettes and soft drinks in closed containers, to vendors who sell the property through vending machines. The vendors are deemed to be the users or consumers of the property;

(h) sales of prepared meals, or unprepared food products used to prepare meals, to hospitals, infirmaries, sanitariums, nursing homes, and similar institutions, educational institutions, boarding houses, and transportation companies, if furnished as part of the service rendered. These institutions and companies are deemed to be the users or consumers of the property;

(i) sales of drugs, prosthetic devices, and other supplies to hospitals, infirmaries, sanitariums, nursing homes, and similar institutions, medical doctors, dentists, optometrists, and veterinarians, if furnished to their patients as a part of the service rendered. These institutions, companies, and professionals are deemed to be the users or consumers of the property;

(j) sales, not otherwise exempted, when reimbursed or paid in whole or in part by Medicare or Medicaid. However, only the net amount reimbursed by Medicare and Medicaid is subject to the tax, if the vendor is prohibited by law from charging the purchaser the difference between the retail sale and the amount reimbursed;

(k) sales of all local telecommunications services by local exchange companies (LECs) to customer owned coin-operated telephone (COCOT) providers, as those terms are defined by the South Carolina Public Service department. The COCOT providers that purchase these services in order to provide payphone services to their customers are considered to be the users and consumers of the services, and are not subject to sales tax for their subsequent sale of local telecommunications services to their COCOT customers;

(l) sales of tangible personal property to veterinarians. The veterinarians are deemed to be the users or consumers of the property whether used in the rendering of professional services or sold outright as part of the veterinarian practice and not furnished as a part of professional services rendered.

(2) The terms do not include sales of tangible personal property to a manufacturer or construction contractor when the tangible personal property is subsequently processed, partially or completely fabricated, or manufactured in this State by the manufacturer or contractor, for use in the performance of a construction contract if the property is transported to, assembled, installed, or erected at a job site outside the State and thereafter used solely outside the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 105E; 1994 Act No. 497, Part II, Sections 70D, 120; 1994 Act No. 516, Section 15; 1996 Act No. 431, Section 5; 1997 Act No. 46, Section 1.



Section 12-36-120. "Wholesale sale" and "sale at wholesale".

"Wholesale sale" and "sale at wholesale" mean a sale of:

(1) tangible personal property to licensed retail merchants, jobbers, dealers, or wholesalers for resale, and do not include sales to users or consumers not for resale;

(2) tangible personal property to a manufacturer or compounder as an ingredient or component part of the tangible personal property or products manufactured or compounded for sale;

(3) tangible personal property used directly in manufacturing, compounding, or processing tangible personal property into products for sale;

(4) materials, containers, cores, labels, sacks, or bags used incident to the sale and delivery of tangible personal property, or used by manufacturers, processors, and compounders in shipping tangible personal property;

(5) food or drink products to licensed retail merchants for use as ingredients in preparing ready-to-eat food or drink sold at retail. These products include cooking oil used as an ingredient. However, items used or consumed by licensed retail merchants to prepare ready-to-eat food or drink, such as hickory chips, barbecue briquettes, gas, or electricity are subject to tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(A); 1996 Act No. 431, Section 6.



Section 12-36-130. "Sales price".

"Sales price" means the total amount for which tangible personal property is sold, without any deduction for the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, losses, or any other expenses.

(1) The term includes:

(a) any services or transportation costs that are a part of the sale, whether paid in money or otherwise; and

(b) any manufacturers or importers excise tax imposed by the United States.

(2) The term does not include:

(a) a cash discount allowed and taken on the sale;

(b) an amount charged for property, which is returned by the purchaser, and the full amount is refunded in cash or by credit;

(c) the value allowed for secondhand property transferred to the vendor in partial payment; and

(d) the amount of any tax imposed by the United States with respect to retail sales, whether imposed upon the retailer or consumer, except for manufacturers or importers excise taxes.

For purposes of the sale of an "audiovisual master" as defined in Section 12-36-2120(55), sales price is the total amount for which the audiovisual master is sold, including charges for any services that go into its fabrication, manufacture, or delivery that are a part of the sale valued in money whether paid in money, or otherwise, and includes any amount for which credit is given to the purchaser by the seller without any deduction from it on account of the cost of the property sold, the cost of materials used, labor or service costs, interest charged, losses, or any other expenses whatsoever.

The term "sales price" as defined in this section, also does not include the sales price, not including tax, of property on sales which are actually charged off as bad debts or uncollectible accounts for state income tax purposes. A taxpayer who pays the tax on the unpaid balance of an account which has been found to be worthless and is actually charged off for state income tax purposes may take a deduction for the sales price charged off as a bad debt or uncollectible account on a return filed pursuant to this chapter, except that if an amount charged off is later paid in whole or in part to the taxpayer, the amount paid must be included in the first return filed after the collection and the tax paid. The deduction allowed by this paragraph must be taken within one year of the month the amount was determined to be a bad debt or uncollectible account.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 283, Section 2(A), eff August 1, 2000; 2001 Act No. 89, Section 24, eff September 1, 2001.



Section 12-36-140. "Storage" and "use".

(A) "Storage" includes any keeping or retaining in this State, for any purpose except sale in the regular course of business or subsequent use solely outside this State, of tangible personal property purchased at retail.

(B) "Use" includes the exercise of any right or power over tangible personal property incident to the ownership of that property, or by any transaction in which possession is given; but it does not include the sale of that property in the regular course of business.

(C) "Storage" and "use" do not include the keeping, retaining, or exercising of any right or power over tangible personal property:

(1) for the exclusive purpose of subsequently transporting it outside the State for first use;

(2) for the purpose of first being manufactured, processed, or compounded into other tangible personal property to be transported and used solely outside the State; or

(3) for the purpose of being distributed as (i) cooperative direct mail promotional advertising materials, or (ii) promotional maps, brochures, pamphlets, or discount coupons by nonprofit chambers of commerce or convention and visitor bureaus who are exempt from income taxation pursuant to Internal Revenue Code Section 501(c) by means of interstate carrier, a mailing house, or a United States Post Office to residents of this State from locations both inside and outside the State. For purposes of this item, "cooperative direct mail promotional advertising materials" means discount coupons, advertising leaflets, and similar printed advertising, including any accompanying envelopes and labels which are distributed with promotional advertising materials of more than one business in a single package to potential customers, at no charge to the potential customer, of the businesses paying for the delivery of the material.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 387, Part II, Section 63A, eff June 1, 2001; 2005 Act No. 145, Section 1.A, eff June 7, 2005.

Editor's Note

2005 Act No. 145, Section 1.C, provides as follows:

"This section takes effect for tax years beginning after 2005, but does not authorize or permit refunds of taxes paid."



Section 12-36-150. "Transient construction property".

"Transient construction property" means motor vehicles, machines, machinery, tools, or other equipment, other tangible personal property brought, imported, or caused to be brought into this State for use, or stored for use, in constructing, building, or repairing any building, highway, street, sidewalk, bridge, culvert, sewer or water system, drainage or dredging system, railway system, reservoir or dam, power plant, pipeline, transmission line, tower, dock, wharf, excavation, grading or other improvement or structure, or any part of it.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-510. Retail license requirements; license tax; "special events".

(A) Before engaging in business:

(1) Every retailer shall obtain a retail license for each permanent branch, establishment, or agency and pay a license tax of fifty dollars for each retail license at the time of application.

(2) Every artist and craftsman selling at arts and crafts shows and festivals, products they have created or assembled, shall obtain a retail license and pay a license tax of twenty dollars at the time of application. This license may be used only for one location at a time.

(3) Every retailer operating a transient or temporary business within this State shall obtain a retail license and pay a license tax of fifty dollars at the time of application. This license may be used only for one location at a time. For purposes of this item, "transient business" means a business, other than one licensed under item (2) of this section, which does not have a permanent retail location in this State, but otherwise makes retail sales within this State. "Temporary business" means a business which makes retail sales in this State for no more than thirty consecutive days at one location.

(B) A retail license is not required of:

(1) persons selling at flea markets or conducting a yard sale not more than once a quarter, unless they make retail sales at flea markets or yard sales as a regular business;

(2) organizations conducting concession sales at festivals if the gross proceeds of the sales are exempt from sales tax pursuant to Section 12-36-2120(39);

(3) persons furnishing accommodations to transients for one week or less in any calendar quarter; however, accommodations taxes must be remitted annually, on forms prescribed by the department, by April 15 of the following year. This item does not apply to rental agencies or persons having more than one rental unit;

(4) persons making sales which are exempt under Section 12-36-2120(41).

(C) Retailers making sales at a special event, in lieu of the licensing requirements of this section and discount provisions of Section 12-36-2610, shall file a special events sales tax return.

For purposes of this subsection, the special event sales tax return may be used only for one special event and must be filed with the department together with the tax due within five days of the completion of the special event. However, the department may require payment upon demand.

"Special event" means a promotional show, trade show, fair, festival, or carnival for which an admissions fee is required for entering the event. In addition, the event must be operated for a period of less than twelve consecutive days.

The provisions of this subsection do not apply to retailers licensed pursuant to subsection (A)(2) or (3).

(D) The department may determine which retail license or licenses a retailer must obtain.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1994 Act No. 383, Section 1; 1999 Act No. 114, Section 3H.



Section 12-36-520. Bond requirement for retailers without permanent sales location.

Before doing business in this State or receiving a retail license, retailers subject to the license requirements of this article not having a permanent retail sales location may be required to make a cash deposit or post bond. The bond, determined by the department, must be equal to at least the retailers annual sales tax liability.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-540. License application information; separate license required for each location.

The application for the retail license must show the name and address and other information the department may require for each retail sales location. The department shall issue a separate license to each retail sales location.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-550. Duration of license's validity; display of license; license not transferable or assignable.

The license provided for in this article:

(1) is valid so long as the person to whom it is issued continues in the same business, unless revoked by the department. It is presumed that a retailer is not continuing in the same business and must surrender the retail sales license if the retailer has no retail sales for twenty-four consecutive months. To allow the license to remain valid, the retailer may submit an affidavit to the department swearing that the business is continuing;

(2) must at all times be conspicuously displayed at the place for which it was issued;

(3) is not transferable or assignable.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 399, Section 3(F), eff August 17, 2000.



Section 12-36-560. Operation of business without license or with license suspended; penalty.

A person liable for the license tax provided by this article who engages in business as a seller or retailer in this State without a retail license or after the license has been suspended, and each officer of a corporation which engages in business without a retail license or after the license is suspended, is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or imprisonment not exceeding thirty days, or both. Offenses under this section are triable in magistrate's court.

HISTORY: 1992 Act No. 361, Section 16(J).



Section 12-36-570. Penalty for failure to pay license tax.

A person liable for the license tax provided by this article who fails to pay the tax or obtain the license within the time provided or who fails to comply with a lawful regulation of the department is liable for a penalty not to exceed five hundred dollars.

HISTORY: 1992 Act No. 361, Section 16(J).



Section 12-36-910. Five percent tax on tangible personal property; laundry services, electricity, communication services, and manufacturer-consumed goods.

(A) A sales tax, equal to five percent of the gross proceeds of sales, is imposed upon every person engaged or continuing within this State in the business of selling tangible personal property at retail.

(B) The sales tax imposed by this article also applies to the:

(1) gross proceeds accruing or proceeding from the business of providing or furnishing any laundering, dry cleaning, dyeing, or pressing service, but does not apply to the gross proceeds derived from coin-operated laundromats and dry cleaning machines;

(2) gross proceeds accruing or proceeding from the sale of electricity;

(3)(a) gross proceeds accruing or proceeding from the charges for the ways or means for the transmission of the voice or messages, including the charges for use of equipment furnished by the seller or supplier of the ways or means for the transmission of the voice or messages. Gross proceeds from the sale of prepaid wireless calling arrangements subject to tax at retail pursuant to item (5) of this subsection are not subject to tax pursuant to this item. Effective for bills rendered after August 1, 2002, charges for mobile telecommunications services subject to the tax under this item must be sourced in accordance with the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code. The term "charges for mobile telecommunications services" is defined for purposes of this section the same as it is defined in the Mobile Telecommunications Sourcing Act. All other definitions and provisions of the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code are adopted. Telecommunications services are sourced in accordance with Section 12-36-1920;

(b)(i) for purposes of this item, a "bundled transaction" means a transaction consisting of distinct and identifiable properties or services, which are sold for one nonitemized price but which are treated differently for tax purposes;

(ii) for bills rendered on or after January 1, 2004, that include telecommunications services in a bundled transaction, if the nonitemized price is attributable to properties or services that are taxable and nontaxable, the portion of the price attributable to any nontaxable property or service is subject to tax unless the provider can reasonably identify that portion from its books and records kept in the regular course of business for purposes other than sales taxes;

(4) fair market value of tangible personal property manufactured within this State, and used or consumed within this State by the manufacturer;

(5) gross proceeds accruing or proceeding from the sale or recharge at retail for prepaid wireless calling arrangements;

(a) "Prepaid wireless calling arrangements" means communication services that:

(i) are used exclusively to purchase wireless telecommunications;

(ii) are purchased in advance;

(iii) allow the purchaser to originate telephone calls by using an access number, authorization code, or other means entered manually or electronically; and

(iv) are sold in units or dollars which decline with use in a known amount;

(b) All charges for prepaid wireless calling arrangements must be sourced to the:

(i) location in this State where the over-the-counter sale took place;

(ii) shipping address if the sale did not take place at the seller's location and an item is shipped; or

(iii) either the billing address or location associated with the mobile telephone number if the sale did not take place at the seller's location and no item is shipped.

(C) Notwithstanding other provisions in this article or Article 13, Chapter 36, of this title, the sales or use tax imposed by those articles does not apply to the gross proceeds accruing or proceeding from charges for or use of data processing. As used in this subsection, "data processing" means the manipulation of information furnished by a customer through all or part of a series of operations involving an interaction of procedures, processes, methods, personnel, and computers. It also means the electronic transfer of or access to that information. Examples of the processing include, without limitation, summarizing, computing, extracting, storing, retrieving, sorting, sequencing, and the use of computers.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(B); 1995 Act No. 145, Part II, Section 105A; 2001 Act No. 89, Sections 25, 26, eff September 1, 2001 [effective the first day of the second month following approval by the Governor (approved July 20, 2001)]; 2002 Act No. 334, Section 11, eff June 24, 2002; 2003 Act No. 69, Section 3.OO, eff June 18, 2003; 2005 Act No. 161, Section 19.B, eff October 1, 2005; 2005 Act No. 161, Section 30.B, eff September 1, 2005; 2006 Act No. 386, Section 21.A, eff October 1, 2005; 2006 Act No. 388, Pt I, Section 1.B.1, eff October 1, 2006; 2007 Act No. 115, Section 3.A, eff November 1, 2007; 2011 Act No. 32, Section 2.B, eff September 1, 2011.

Editor's Note

2011 Act No. 32, Section 2.E., provides as follows:

"Notwithstanding the general effective date provided in this act, the provisions of this section take effect on the first day of the third month beginning after the date of approval of this act."



Section 12-36-920. Tax on accommodations for transients; reporting.

(A) A sales tax equal to seven percent is imposed on the gross proceeds derived from the rental or charges for any rooms, campground spaces, lodgings, or sleeping accommodations furnished to transients by any hotel, inn, tourist court, tourist camp, motel, campground, residence, or any place in which rooms, lodgings, or sleeping accommodations are furnished to transients for a consideration. This tax does not apply:

(1) where the facilities consist of less than six sleeping rooms, contained on the same premises, which is used as the individual's place of abode; or

(2) to gross proceeds from rental income wholly excluded from the gross income of the taxpayer pursuant to Internal Revenue Code Section 280A(g) as that code is defined in Section 12-6-40(A).

The gross proceeds derived from the lease or rental of sleeping accommodations supplied to the same person for a period of ninety continuous days are not considered proceeds from transients. The tax imposed by this subsection (A) does not apply to additional guest charges as defined in subsection (B) or separately stated optional charges on a bill to a customer for amenities, entertainment, special items in promotional tourist packages, and other guest services.

(B) A sales tax of five percent is imposed on additional guest charges at any place where rooms, lodgings, or accommodations are furnished to transients for a consideration, unless otherwise taxed under this chapter. For purposes of this subsection, additional guest charges are limited to charges for:

(1) room service;

(2) laundering and dry cleaning services;

(3) in-room movies;

(4) telephone service; and

(5) rentals of meeting rooms.

(C) Real estate agents, brokers, corporations, or listing services required to remit taxes under this section shall notify the department if rental property, previously listed by them, is dropped from their listings.

(D) When any business is subject to the sales tax on accommodations and the business has more than one place of business in the State, the licensee shall report separately in his sales tax return the total gross proceeds derived from business done within and without the corporate limits of municipalities. A taxpayer who owns or manages rental units in more than one county or municipality shall report separately in his sales tax return the total gross proceeds from business done in each county or municipality.

(E) The taxes imposed by this section are imposed on every person engaged or continuing within this State in the business of furnishing accommodations to transients for consideration.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(C); 1996 Act No. 458, Part II, Section 60B; 2004 Act No. 299, Section 4, eff July 1, 2004; 2005 Act No. 56, Section 2, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2014 Act No. 172 (H.3561), Section 1, eff July 1, 2014; 2014 Act No. 259 (S.437), Section 3, eff June 9, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendments to subsection (A) made by 2014 Act No. 172, Section 1, eff. July 1, 2014, and 2014 Act No. 259, Section 3, eff June 9, 2014, were read together.

Effect of Amendment

2014 Act No. 172, Section 1, eff July 1, 2014, in subsection (A), last undesignated paragraph, added text at the end of the last sentence relating to separately stated optional charges; and rewrote subsection (B).

2014 Act No. 259, Section 3, eff June 9, 2014, in subsection (A), split up the subsection by adding paragraph designator (1) and setting out the last undesignated paragraph, and added subsection (A)(2), relating to gross proceeds from rental income wholly excluded from gross income.



Section 12-36-930. Sale of motor vehicle to resident of another state.

(A) The tax imposed by this article on sales of motor vehicles, as defined in Section 56-1-10, trailers, semitrailers, or pole trailers of a type to be registered and licensed, to a resident of another state, is the lesser of:

(1) an amount equal to the sales tax, which would be imposed in the purchasers state of residence; or

(2) the tax that would be imposed under this chapter.

(B) At the time of the sale, the seller shall:

(1) obtain from the purchaser a notarized statement of the purchasers intent to license the vehicle, within ten days, in the purchasers state of residence; and

(2) retain a signed copy of the notarized statement. The purchaser shall give a copy to the sales tax agency of the purchasers state of residence.

(C) No tax is due if a nonresident will not receive credit in his state of residence for sales tax paid to this State under this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(D).



Section 12-36-940. Amounts that may be added to sales price because of tax.

(A) Each retailer may add to the sales price as a result of the five percent state sales tax:

(1) no amount on sales of ten cents or less;

(2) one cent on sales of eleven through twenty cents;

(3) two cents on sales of twenty-one through forty cents;

(4) three cents on sales of forty-one through sixty cents;

(5) four cents on sales of sixty-one through eighty cents;

(6) five cents on sales of eighty-one cents through one dollar;

(7) one cent additional for each twenty cents or major fraction of it over one dollar.

(B) The inability, impracticability, refusal, or failure to add these amounts to the sales price and collect them from the purchaser does not relieve the taxpayer from the tax levied by this article.

(C) For purposes of the state sales tax on accommodations and applicable combined state sales and local tax for counties imposing a local sales tax collected by the department on their behalf, retailers may add to the sales price an amount equal to the total state and local sales tax rate times the sales price. The amount added to the sales price may not be less than the amount added pursuant to subsection (A). In calculating the tax due, retailers may round a fraction of more than one-half of a cent to the next whole cent and a fraction of a cent of one-half or less must be eliminated. The inability, impracticability, refusal, or failure to add the tax to the sales price as allowed by this subsection and collect them from the purchaser does not relieve the taxpayer of his responsibility to pay tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 27, eff July 20, 2001.



Section 12-36-950. Presumption as to gross proceeds; burden of proof; resale certificate.

It is presumed that all gross proceeds are subject to the tax until the contrary is established. The burden of proof that the sale of tangible personal property is not a sale at retail is on the seller.

However, if the seller receives a resale certificate signed by the purchaser stating that the property is purchased for resale, the liability for the sales tax shifts from the seller to the purchaser.

The resale certificate must include the purchaser's name, address, retail sales tax license number, and any other provisions or information considered necessary by the department.

The department may require the seller to provide information it considers necessary for the administration of this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 109, Section 9.



Section 12-36-1110. Additional sales, use and casual excise tax imposed on certain items; exceptions.

Beginning June 1, 2007, an additional sales, use, and casual excise tax equal to one percent is imposed on amounts taxable pursuant to this chapter, except that this additional one percent tax does not apply to amounts taxed pursuant to Section 12-36-920(A), the tax on accommodations for transients, nor does this additional tax apply to items subject to a maximum sales and use tax pursuant to Section 12-36-2110 nor to the sale of unprepared food which may be lawfully purchased with United States Department of Agriculture food coupons.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.

Editor's Note

2006 Act No. 388, Pt I, Section l.C, provides as follows:

"The provisions of Section 4-10-350(F) and (G) of the 1976 Code apply mutatis mutandis with respect to the tax imposed pursuant to Article 11, Chapter 36, Title 12 of the 1976 Code as added by this section."

2006 Act No. 388, Pt I Section 4.D, provides as follows:

"The imposition of the sales, use, and casual excise taxes imposed pursuant to Chapter 36 of Title 12 of the 1976 Code, the South Carolina Sales and Use Tax Act, is suspended with respect to otherwise taxable events occurring on November 24 and 25, 2006. The suspension provided pursuant to this paragraph does not apply to the sales tax on accommodations and other charges imposed pursuant to Section 12-36-920 of the 1976 Code, nor does the suspension apply to any local sales or use tax administered by the South Carolina Department of Revenue."



Section 12-36-1120. Revenue of taxes credited to Homestead Exemption Fund.

The revenue of the taxes imposed by this article must be credited to the Homestead Exemption Fund established pursuant to Section 11-11-155.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.



Section 12-36-1130. Prescribing amounts added to sales price to reflect additional taxes.

The Department of Revenue may prescribe amounts that may be added to the sales price to reflect the additional taxes imposed pursuant to this article.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.



Section 12-36-1310. Imposition of tax; rate; applicability; credit for tax paid in another state.

(A) A use tax is imposed on the storage, use, or other consumption in this State of tangible personal property purchased at retail for storage, use, or other consumption in this State, at the rate of five percent of the sales price of the property, regardless of whether the retailer is or is not engaged in business in this State.

(B) The use tax imposed by this article also applies to the:

(1) gross proceeds accruing or proceeding from the business of providing or furnishing a laundering, dry cleaning, dyeing, or pressing service, but does not apply to the gross proceeds derived from coin operated laundromats and dry cleaning machines;

(2) gross proceeds accruing or proceeding from the sale of electricity;

(3)(a) gross proceeds accruing or proceeding from the charges for the ways or means for the transmission of the voice or messages, including the charges for use of equipment furnished by the seller or supplier of the ways or means for the transmission of the voice or messages. Gross proceeds from the sale of prepaid wireless calling arrangements subject to tax at retail pursuant to item (5) of this subsection are not subject to tax pursuant to this item. Effective for bills rendered after August 1, 2002, charges for mobile telecommunications services subject to the tax under this item must be sourced in accordance with the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code. The term "charges for mobile telecommunications services" is defined for purposes of this section the same as it is defined in the Mobile Telecommunications Sourcing Act. All definitions and provisions of the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code are adopted. Telecommunications services are sourced in accordance with Section 12-36-1920;

(b)(i) For purposes of this item, a "bundled transaction" means a transaction consisting of distinct and identifiable properties or services, which are sold for one nonitemized price but which are treated differently for tax purposes;

(ii) For bills rendered on or after January 1, 2004, that include telecommunications services in a bundled transaction, if the nonitemized price is attributable to properties or services that are taxable and nontaxable, the portion of the price attributable to any nontaxable property or service is subject to tax unless the provider can reasonably identify that portion from its books and records kept in the regular course of business for purposes other than sales taxes;

(4) fair market value of tangible personal property brought into this State, by the manufacturer thereof, for storage, use, or consumption in this State by the manufacturer;

(5) gross proceeds accruing or proceeding from the sale or recharge at retail for prepaid wireless calling arrangements;

(a) "Prepaid wireless calling arrangements" means communication services that:

(i) are used exclusively to purchase wireless telecommunications;

(ii) are purchased in advance;

(iii) allow the purchaser to originate telephone calls by using an access number, authorization code, or other means entered manually or electronically; and

(iv) are sold in units or dollars which decline with use in a known amount.

(b) All charges for prepaid wireless calling arrangements must be sourced to the:

(i) location in this State where the over-the-counter sale took place;

(ii) shipping address if the sale did not take place at the seller's location and an item is shipped; or

(iii) either the billing address or location associated with the mobile telephone number if the sale did not take place at the seller's location and no item is shipped.

(C) When a taxpayer is liable for the use tax imposed by this section on tangible personal property purchased in another state, upon which a sales or use tax was due and paid in the other state, the amount of the sales or use tax due and paid in the other state is allowed as a credit against the use tax due this State, upon proof that the sales or use tax was due and paid in the other state. If the amount of the sales or use tax paid in the other state is less than the amount of use tax imposed by this article, the user shall pay the difference to the department.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 28, eff July 20, 2001; 2002 Act No. 334, Section 12, eff June 24, 2002; 2003 Act No. 69, Section 3.W.1, eff June 18, 2003; 2005 Act No. 145, Section 28, eff June 7, 2005; 2005 Act No. 161, Section 19.C, eff October 1, 2005; 2005 Act No. 161, Sections 30.C and 30.D, eff September 1, 2005; 2011 Act No. 32, Section 2.C, eff September 1, 2011.

Editor's Note

2003 Act No. 69, Section 3.W.2, provides as follows:

"2. This subsection takes effect upon approval by the Governor and applies to the purchase of subject tangible personal property made on or after that date."

2011 Act No. 32, Section 2.E., provides as follows:

"Notwithstanding the general effective date provided in this act, the provisions of this section take effect on the first day of the third month beginning after the date of approval of this act."



Section 12-36-1320. Tax on transient construction property.

(A) A use tax at the rate of five percent is imposed on the storage, use, or other consumption in this State of transient construction property, as defined by Section 12-36-150.

(B) The owner, or if the property is leased, the lessee, of transient construction property is liable for the use tax.

(C) The tax is computed as follows:

(1) divide the length of time the property will be used in this State by the total useful life of the property;

(2) multiply the result from item (1) by the sales price of the property;

(3) multiply the amount in item (2) by five percent. The result of the computation is the tax due.

The useful life of transient construction property must be determined by the department in accordance with the experience and practices of the building and construction trade. In the absence of satisfactory evidence as to the period of use intended in this State, it is presumed that the property will remain in this State for the remainder of its useful life.

(D) A prorated amount of the sales and use tax legally due and paid to another state on transient construction property is allowed as a credit, but only if the other state grants substantially similar tax credits on the property purchased in South Carolina. The prorated tax credit is computed as follows:

(1) divide the length of time the property was used in the other state by the total useful life of the property;

(2) multiply the result from item (1) by the state sales tax legally due and paid the other state;

(3) the lesser of the result from item (2) or the tax computed in subsection (C) is the prorated credit amount.

(E) If the state in which the property was previously used does not prorate its use tax on, or depreciate the value for use tax purposes of, transient construction property used by South Carolina contractors operating in that state, the use tax, at five percent of the sales price, applies.

(F) Transient construction property purchased and substantially used in another state is not subject to the use tax if the owner of the property uses it to construct or repair his own buildings, structures, or other property located in this State.

(G) The use, storage, or consumption of the property, when purchased for use in this State, is subject to the full amount of use tax provided in Section 12-36-1310(A), regardless of the period of intended use in this State.

(H) The tax is due immediately upon transient construction property being brought into this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-1330. Tax on storage, use, or consumption of tangible personal property.

(A) Every person storing, using, or otherwise consuming in this State tangible personal property purchased at retail, is liable for the use tax, until the tax is paid to the State.

(B) A receipt from a retailer:

(1) maintaining a place of business in this State; or

(2) authorized by the department to collect the use tax, is sufficient to relieve the purchaser from further liability for tax to which the receipt refers.

(C) For the purposes of this chapter, a retailer authorized by the department to collect the use tax is regarded as a retailer maintaining a place of business in this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-1340. Collection of tax by retailer sellers.

Each seller making retail sales of tangible personal property for storage, use, or other consumption in this State shall collect and remit the tax in accordance with this chapter and shall obtain from the department a retail license as provided in this chapter, if the retail seller:

(1) maintains a place of business;

(2) qualifies to do business;

(3) solicits and receives purchases or orders by an agent or salesman; or

(4) distributes catalogs, or other advertising matter, and by reason of that distribution receives and accepts orders from residents within the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1998 Act No. 432, Section 11.



Section 12-36-1350. Time of collection of tax by retail seller; refunding or absorption of tax by seller prohibited; tax collected constitutes debt to state.

(A) Every seller making sales of tangible personal property for storage, use, or other consumption in this State, not otherwise exempted, shall at the time of making the sales or, if the storage, use, or consumption is not then taxable, at the time the storage, use, or other consumption is taxable, collect the use tax from the purchaser and give to the purchaser a receipt showing the amount subject to the tax and the amount of tax collected.

(B) The seller shall not advertise or state, in any manner, that the use tax, or any part of it:

(1) will be assumed or absorbed by the seller;

(2) will not be added to the selling price; or

(3) will be refunded.

(C) The tax required in this article to be collected by the seller constitutes a debt owed by the seller to this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-1360. Filing use tax return; payment of tax directly to State.

Every person liable for the use tax under Section 12-36-1330(A) who has not paid the tax due to a seller required or authorized to collect the tax, must file a return and remit the tax to the State, in accordance with this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-1370. Presumption of applicability of tax.

(A) It is presumed that tangible personal property sold by any person for delivery in this State is sold for storage, use, or other consumption in this State, unless the seller takes from the purchaser a certificate, signed by and bearing the name and address of the purchaser, to the effect that the purchase was for resale.

(B) It is also presumed that tangible personal property received in this State by its purchaser was purchased for storage, use, or other consumption in this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 181, Section 196.



Section 12-36-1710. Excise tax on casual sales of motor vehicles, motorcycles, boats, motors, and airplanes; exclusions; payment of tax as prerequisite to titling, licensing, or registration.

(A) In addition to all other fees prescribed by law there is imposed an excise tax for the issuance of every certificate of title, or other proof of ownership, for every boat, motor, or airplane, required to be registered, titled, or licensed. The tax is five percent of the fair market value of the airplane, boat, and motor.

(B) Excluded from the tax are:

(1) boats, motors, or airplanes:

(a) transferred to members of the immediate family;

(b) transferred to a legal heir, legatee, or distributee;

(c) transferred from an individual to a partnership upon formation of a partnership, or from a stockholder to a corporation upon formation of a corporation;

(d) transferred to a licensed motor vehicle or motorcycle dealer for the purpose of resale;

(e) transferred to a financial institution for the purpose of resale;

(f) transferred as a result of repossession to any other secured party, for the purpose of resale;

(2) the fair market value of a boat, motor, or airplane, transferred to the seller or secured party in partial payment;

(3) gross proceeds of transfers of airplanes specifically exempted by Section 12-36-2120 from the sales or use tax;

(4) boats, motors, or airplanes, where a sales or use tax has been paid on the transaction necessitating the transfer.

(C) "Fair market value" means the total purchase price less any trade-in, or the valuation shown in a national publication of used values adopted by the department, less any trade-in.

(D) "Total purchase price" means the price of a boat, motor, or airplane agreed upon by the buyer and seller with an allowance for a trade-in, if applicable.

(E) "Immediate family" means spouse, parents, children, sisters, brothers, grandparents, and grandchildren.

(F) The department shall require every applicant for a certificate of title to supply information it considers necessary as to the time of purchase, the purchase price, and other information relative to the determination of fair market value. If the excise tax is based upon total purchase price as defined in this section, the department shall require a submission of a bill of sale and the signature of the owner subject to the perjury statutes of this State.

(G) The Department of Motor Vehicles and the Division of Aeronautics of the Department of Commerce may not issue a license or transfer of title without first procuring from the Department of Revenue information showing that the excise tax has been collected. The Department of Natural Resources may not license any boat or register any motor without first procuring from the Department of Revenue information showing that the excise tax has been collected.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 181, Section 197; 1994 Act No. 497, Part II, Section 121C; 1996 Act No. 431, Section 7; 1996 Act No. 459, Section 10; 2017 Act No. 40 (H.3516), Section 7.C, eff July 1, 2017.

Effect of Amendment

2017 Act No. 40, Section 7.C, in (A), (B), and (D), deleted "motor vehicle, motorcycle," in seven places.



Section 12-36-1720. Application of tax.

The excise tax applies only to the last sale before the application for title.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-1730. Wilful avoidance of tax; penalty.

A person who wilfully or knowingly makes a false statement for the purpose of avoiding all or a part of the casual excise tax imposed by this article or who assists another person to avoid all or a part of the casual excise tax levied by this article is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or imprisoned not more than thirty days, or both. Offenses under this section are triable in magistrate's court.

HISTORY: 1992 Act No. 361, Section 16(K).



Section 12-36-1740. Penalty for failure to pay casual excise tax.

A person liable for the casual excise tax provided by this article who fails to pay the tax or comply with a lawful regulation of the department is liable for a penalty not to exceed five hundred dollars.

HISTORY: 1992 Act No. 361, Section 16(K).



Section 12-36-1910. Definitions.

For purposes of this article:

(1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

(2) "Call-by-call basis" means any method of charging for telecommunications services in which the price is measured by individual calls.

(3) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

(4) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this provision applies only for the purpose of sourcing sales of telecommunications services pursuant to Section 12-36-1920. "Customer" does not include a reseller of telecommunications service or a mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

(5) "Customer channel termination point" means the location where the customer either inputs or receives the communications.

(6) "End user" means the person who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity.

(7) "Home service provider" means the same as that term is defined in Section 124(5) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

(8) "Mobile telecommunications service" means the same as that term is defined in Section 124(7) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

(9) "Place of primary use" means the street address representative of the customer's primary use of the telecommunications service, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.

(10) 'Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism like a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telecommunications. A post-paid calling service includes a telecommunications service that would be a prepaid calling service except it is not exclusively a telecommunication service.

(11) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars, of which the number declines with use in a known amount.

(12) "Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and other associated services provided in connection with the use of the channel or channels.

(13) "Service address" means:

(a) the location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(b) if the location in item (a) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport the signals is not that of the seller;

(c) if the location in item (a) and item (b) is not known, the service address means the location of the customer's place of primary use.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



Section 12-36-1920. Sourcing of sale of telecommunications services.

For the purposes of telecommunications sourcing:

(1) Except for the defined telecommunication services in item (3), the sale of telecommunication service sold on a call-by-call basis must be sourced to (i) each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or (ii) each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telecommunication services in item (3), a sale of telecommunications services on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

(3) The sale of the following telecommunication services must be sourced to each level of taxing jurisdiction:

(a) A sale of mobile telecommunications services, other than air-to- ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act.

(b) A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either (i) the seller's telecommunications system, or (ii) information received by the seller from its service provider, where the system used to transport the signals is not that of the seller.

(c) A sale of a private communication service is sourced as follows:

(i) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which the customer channel termination point is located.

(ii) Service in which all customer termination points are located entirely within one jurisdiction or levels of jurisdiction is sourced in the jurisdiction in which the customer channel termination points are located.

(iii) Service for segments of a channel between two customer channel termination points located in different jurisdictions and the segments of channel are separately charged is sourced fifty percent in each level of jurisdiction in which the customer channel termination points are located.

(iv) Service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and the segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in the jurisdiction by the total number of customer channel termination points.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



Section 12-36-1930. Application of article.

Notwithstanding another provision of law, this article applies to local sales and use taxes on telecommunication services collected and administered by the Department of Revenue on behalf of the local jurisdictions.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



Section 12-36-2110. Maximum tax on sale or lease of certain items; calculation of tax on manufactured homes; maximum tax on purchase of certain property by religious organizations; maximum tax on sale or use of machinery for research and development.

(A)(1) The maximum tax imposed by this chapter is three hundred dollars for each sale made after June 30, 1984, or lease executed, after August 31, 1985, of each:

(a) aircraft, including unassembled aircraft which is to be assembled by the purchaser, but not items to be added to the unassembled aircraft;

(b) motor vehicle;

(c) motorcycle;

(d) boat;

(e) trailer or semitrailer, pulled by a truck tractor, as defined in Section 56-3-20, and horse trailers, but not including house trailers or campers as defined in Section 56-3-710 or a fire safety education trailer;

(f) recreational vehicle, including tent campers, travel trailer, park model, park trailer, motor home, and fifth wheel; or

(g) self-propelled light construction equipment with compatible attachments limited to a maximum of one hundred sixty net engine horsepower.

(2) In the case of a lease, the total tax rate required by this section applies on each payment until the total tax paid equals three hundred dollars. Nothing in this section prohibits a taxpayer from paying the total tax due at the time of execution of the lease, or with any payment under the lease. To qualify for the tax limitation provided by this section, a lease must be in writing and specifically state the term of, and remain in force for, a period in excess of ninety continuous days.

(3) Notwithstanding any other provision of this subsection, after June 30, 2017, the maximum tax imposed pursuant to this chapter on the sale, lease, or registration of an item enumerated in item (1) only applies to items not subject to the fee pursuant to Section 56-3-627.

(4) Notwithstanding any other provision of this subsection, after June 30, 2017, the maximum tax imposed pursuant to this chapter on the sale, lease, or registration of an item enumerated in item (1) is increased from three hundred dollars to five hundred dollars, mutatis mutandis. Notwithstanding Section 59-21-1010, or any other provision of law, any revenue resulting from the increase contained in this item must be credited to the Infrastructure Maintenance Trust Fund.

(5) Notwithstanding any other provision of law, revenues resulting from the maximum tax imposed pursuant to this chapter on the sale, lease, or registration of an item enumerated in item (1) which would be subject to the fee set forth in Section 56-3-627 but for the state in which it is registered, must be collected by and remitted to the Department of Motor Vehicles. Upon collection, the Department of Motor Vehicles must transfer all the revenues to the Infrastructure Maintenance Trust Fund.

(B) For the sale of a manufactured home, as defined in Section 40-29-20, the tax is calculated as follows:

(1) subtract trade-in allowance from the sales price;

(2) multiply the result from item (1) by sixty-five percent;

(3) if the result from item (2) is no greater than six thousand dollars, multiply by five percent for the amount of tax due;

(4) if the result from item (2) is greater than six thousand dollars, the tax due is three hundred dollars plus two percent of the amount greater than six thousand dollars.

However, a manufactured home is exempt from any tax in excess of three hundred dollars that may be due as a result of the calculation in item (4) if it meets these energy efficiency levels: storm or double pane glass windows, insulated or storm doors, a minimum thermal resistance rating of the insulation only of R-11 for walls, R-19 for floors, and R-30 for ceilings. However, variations in the energy efficiency levels for walls, floors, and ceilings are allowed and the exemption on tax due above three hundred dollars applies if the total heat loss does not exceed that calculated using the levels of R-11 for walls, R-19 for floors, and R-30 for ceilings. The edition of the American Society of Heating, Refrigerating, and Air Conditioning Engineers Guide in effect at the time is the source for heat loss calculation. Notwithstanding the provisions of this subsection, from July 1, 2009, to July 1, 2019, a manufactured home is exempt from any tax that may be due as a result of the calculation in this subsection if it has been designated by the United States Environmental Protection Agency and the United States Department of Energy as meeting or exceeding each agency's energy saving efficiency requirements or has been designated as meeting or exceeding such requirements under each agency's ENERGY STAR program. The dealer selling the manufactured home must maintain records, on forms provided by the State Energy Office, on each manufactured home sold that meets the energy efficiency levels provided for in this subsection. These records must be maintained for three years and must be made available for inspection upon request of the Department of Consumer Affairs or the State Energy Office.

The maximum tax authorized by this subsection does not apply to a single-family modular home regulated pursuant to Chapter 43, Title 23.

(C) For the sale of each musical instrument, or each piece of office equipment, purchased by a religious organization exempt under Internal Revenue Code Section 501(c)(3), the maximum tax imposed by this chapter is three hundred dollars. The musical instrument or office equipment must be located on church property and used exclusively for the organizations exempt purpose. The religious organization must furnish to the seller an affidavit on forms prescribed by the department. The affidavit must be retained by the seller.

(D) Repealed.

(E) Equipment provided, supplied, or installed on a firefighting vehicle is included with the vehicle for purposes of calculating the maximum tax due under this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 110, Section 1; 1992 Act No. 449, Part III, Section 3; 1994 Act No. 331, Section 2; 1994 Act No. 497, Part II, Section 92A; 1996 Act No. 431, Section 8; 1997 Act No. 149, Section 9B; 1997 Act No. 151, Section 1B; 1998 Act No. 419, Part II, Section 31A; 2000 Act No. 283, Section 5(G)(1), eff for taxable years after June 30, 2001; 2005 Act No. 12, Section 3, eff January 13, 2005; 2005 Act No. 161, Section 29, eff June 9, 2005; 2008 Act No. 354, Section 1, eff July 1, 2009; 2017 Act No. 40 (H.3516), Section 7.A, eff July 1, 2017.

Effect of Amendment

2017 Act No. 40, Section 7.A, redesignated (A) as (A)(1) and redesignated the rest of (A) accordingly; in (A)(2), substituted "this section" for "law"; added (A)(3) to (A)(5), relating to increasing the maximum tax on certain items; and made nonsubstantive changes.



Section 12-36-2120. Exemptions from sales tax.

Exempted from the taxes imposed by this chapter are the gross proceeds of sales, or sales price of:

(1) tangible personal property or receipts of any business which the State is prohibited from taxing by the Constitution or laws of the United States of America or by the Constitution or laws of this State;

(2) tangible personal property sold to the federal government;

(3)(a) textbooks, books, magazines, periodicals, newspapers, and access to on-line information systems used in a course of study in primary and secondary schools and institutions of higher learning or for students' use in the school library of these schools and institutions;

(b) books, magazines, periodicals, newspapers, and access to on-line information systems sold to publicly supported state, county, or regional libraries;

Items in this category may be in any form, including microfilm, microfiche, and CD ROM; however, transactions subject to tax under Sections 12-36-910(B)(3) and 12-36-1310(B)(3) do not fall within this exemption;

(4) livestock. "Livestock" is defined as domesticated animals customarily raised on South Carolina farms for use primarily as beasts of burden, or food, and certain mammals when raised for their pelts or fur. Animals such as dogs, cats, reptiles, fowls (except baby chicks and poults), and animals of a wild nature, are not considered livestock;

(5) feed used for the production and maintenance of poultry and livestock;

(6) insecticides, chemicals, fertilizers, soil conditioners, seeds, or seedlings, or nursery stock, used solely in the production for sale of farm, dairy, grove, vineyard, or garden products or in the cultivation of poultry or livestock feed;

(7) containers and labels used in:

(a) preparing agricultural, dairy, grove, or garden products for sale; or

(b) preparing turpentine gum, gum spirits of turpentine, and gum resin for sale.

For purposes of this exemption, containers mean boxes, crates, bags, bagging, ties, barrels, and other containers;

(8) newsprint paper, newspapers, and religious publications, including the Holy Bible and the South Carolina Department of Agriculture's The Market Bulletin;

(9) coal, or coke or other fuel sold to manufacturers, electric power companies, and transportation companies for:

(a) use or consumption in the production of by-products;

(b) the generation of heat or power used in manufacturing tangible personal property for sale. For purposes of this item, "manufacturer" or "manufacturing" includes the activities of a processor;

(c) the generation of electric power or energy for use in manufacturing tangible personal property for sale;

(d) the generation of motive power for transportation. For the purposes of this exemption, "manufacturer" or "manufacturing" includes the activities of mining and quarrying;

(e) the generation of motive power for test flights of aircraft by the manufacturer of the aircraft where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at a single manufacturing facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the single manufacturing facility during that seven-year period; or

(f) the transportation of an aircraft prior to its completion from one facility of the manufacturer of the aircraft to another facility of the manufacturer of the aircraft, not including the transportation of major component parts for construction or assembly, or the transportation of personnel. This exemption only applies when:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at a single manufacturing facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the single manufacturing facility during that seven-year period.

To qualify for the exemptions provided for in subitems (e) and (f), the taxpayer shall notify the department before the first month it uses the exemption and shall make the required investment and create the required number of full-time new jobs over the seven-year period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the seven hundred fifty million dollar investment requirement and has created the three thousand eight hundred full-time new jobs or, after the expiration of the seven-year period, that it has not met the seven hundred fifty million dollar investment requirement and created the three thousand eight hundred full-time new jobs. The department may assess any tax due on fuel purchased tax free pursuant to subitems (e) and (f) but due the State as a result of the taxpayer's failure to meet the seven hundred fifty million dollar investment requirement and create the three thousand eight hundred full-time new jobs. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the seven hundred fifty million dollar investment requirement and created the three thousand eight hundred full-time new jobs.

As used in subitems (e) and (f), "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(10)(a) meals or foodstuffs used in furnishing meals to school children, if the sales or use are within school buildings and are not for profit;

(b) meals or foodstuffs provided to elderly or disabled persons at home by nonprofit organizations that receive only charitable contributions in addition to sale proceeds from the meals;

(c) food stuffs, either prepared or packaged for the homeless or needy that are sold to nonprofit organizations, or food stuffs that are subsequently sold or donated by a nonprofit organization to another nonprofit organization. This subitem is only applicable to food stuffs which are eligible for purchase under the USDA food stamp program;

(d) meals or foodstuffs prepared or packaged that are sold to public or nonprofit organizations for congregate or in-home service to the homeless or needy or disabled adults over eighteen years of age or individuals over sixty years of age. This subitem only applies to meals and foodstuffs eligible for purchase under the USDA food stamp program;

(11)(a) toll charges for the transmission of voice or messages between telephone exchanges;

(b) charges for telegraph messages;

(c) carrier access charges and customer access line charges established by the Federal Communications department or the South Carolina Public Service department; and

(d) transactions involving automatic teller machines;

(12) water sold by public utilities, if rates and charges are of the kind determined by the Public Service Commission, or water sold by nonprofit corporations organized pursuant to Chapter 36, Title 33;

(13) fuel, lubricants, and supplies for use or consumption aboard ships in intercoastal trade or foreign commerce. This exemption does not exempt or exclude from the tax the sale of materials and supplies used in fulfilling a contract for the painting, repair, or reconditioning of ships and other watercraft;

(14) wrapping paper, wrapping twine, paper bags, and containers, used incident to the sale and delivery of tangible personal property;

(15)(a) motor fuel, blended fuel, and alternative fuel subject to tax under Chapter 28, Title 12; however, gasoline used in aircraft is not exempt from the sales and use tax;

(b) if the fuel tax is subsequently refunded under Section 12-28-710, the sales or use tax is due unless otherwise exempt, and the person receiving the refund is liable for the sales or use tax;

(c) fuels used in farm machinery and farm tractors;

(d) fuels used in commercial fishing vessels;

(e) natural gas sold to a person with a miscellaneous motor fuel user fee license pursuant to Section 12-28-1139, who will compress it to produce compressed natural gas, or cool it to produce liquefied natural gas, for use as a motor fuel and remit the motor fuel user fees as required by law; and

(f) liquefied petroleum gas sold to a person with a miscellaneous motor fuel user fee license pursuant to Section 12-28-1139, who will use the liquefied petroleum gas as a motor fuel and remit the motor fuel user fees as required by law;

(16) farm machinery and their replacement parts and attachments, used in planting, cultivating or harvesting farm crops, including bulk coolers (farm dairy tanks) used in the production and preservation of milk on dairy farms, and machines used in the production of poultry and poultry products on poultry farms, when such products are sold in the original state of production or preparation for sale. This exemption does not include automobiles or trucks;

(17) machines used in manufacturing, processing, agricultural packaging, recycling, compounding, mining, or quarrying tangible personal property for sale. "Machines" include the parts of machines, attachments, and replacements used, or manufactured for use, on or in the operation of the machines and which (a) are necessary to the operation of the machines and are customarily so used, or (b) are necessary to comply with the order of an agency of the United States or of this State for the prevention or abatement of pollution of air, water, or noise that is caused or threatened by any machine used as provided in this section. This exemption does not include automobiles or trucks. As used in this item "recycling" means a process by which materials that otherwise would become solid waste are collected, separated, or processed and reused, or returned to use in the form of raw materials or products, including composting, for sale. In applying this exemption to machines used in recycling, the following percentage of the gross proceeds of sale, or sales price of, machines used in recycling are exempt from the taxes imposed by this chapter:

Fiscal Year of Sale Percentage Fiscal year 1997-98 fifty percent After June 30, 1998 one hundred percent;

(18) fuel used exclusively to cure agricultural products;

(19) electricity used by cotton gins, manufacturers, miners, or quarriers to manufacture, mine, or quarry tangible personal property for sale. For purposes of this item, "manufacture" or "manufacture" includes the activities of processors;

(20) railroad cars, locomotives, and their parts, monorail cars, and the engines or motors that propel them, and their parts;

(21) vessels and barges of more than fifty tons burden;

(22) materials necessary to assemble missiles to be used by the Armed Forces of the United States;

(23) farm, grove, vineyard, and garden products, if sold in the original state of production or preparation for sale, when sold by the producer or by members of the producers immediate family;

(24) supplies and machinery used by laundries, cleaning, dyeing, pressing, or garment or other textile rental establishments in the direct performance of their primary function, but not sales of supplies and machinery used by coin-operated laundromats;

(25) motor vehicles (excluding trucks) or motorcycles, which are required to be licensed to be used on the highways, sold to a resident of another state, but who is located in South Carolina by reason of orders of the United States Armed Forces. This exemption is allowed only if within ten days of the sale the vendor is furnished a statement from a commissioned officer of the Armed Forces of a higher rank than the purchaser certifying that the buyer is a member of the Armed Forces on active duty and a resident of another state or if the buyer furnishes a leave and earnings statement from the appropriate department of the armed services which designates the state of residence of the buyer;

(26) all supplies, technical equipment, machinery, and electricity sold to radio and television stations, and cable television systems, for use in producing, broadcasting, or distributing programs. For the purpose of this exemption, radio stations, television stations, and cable television systems are deemed to be manufacturers;

(27) all plants and animals sold to any publicly supported zoological park or garden or to any of its nonprofit support corporations;

(28)(a) medicine and prosthetic devices sold by prescription, prescription medicines used to prevent respiratory syncytial virus, prescription medicines and therapeutic radiopharmaceuticals used in the treatment of rheumatoid arthritis, cancer, lymphoma, leukemia, or related diseases, including prescription medicines used to relieve the effects of any such treatment, free samples of prescription medicine distributed by its manufacturer and any use of these free samples;

(b) hypodermic needles, insulin, alcohol swabs, blood sugar testing strips, monolet lancets, dextrometer supplies, blood glucose meters, and other similar diabetic supplies sold to diabetics under the authorization and direction of a physician;

(c) disposable medical supplies such as bags, tubing, needles, and syringes, which are dispensed by a licensed pharmacist in accordance with an individual prescription written for the use of a human being by a licensed health care provider, which are used for the intravenous administration of a prescription drug or medicine, and which come into direct contact with the prescription drug or medicine. This exemption applies only to supplies used in the treatment of a patient outside of a hospital, skilled nursing facility, or ambulatory surgical treatment center;

(d) medicine donated by its manufacturer to a public institution of higher education for research or for the treatment of indigent patients;

(e) dental prosthetic devices; and

(f) prescription drugs dispensed to Medicare Part A patients residing in a nursing home are not considered sales to the nursing home and are not subject to the sales tax;

(29) tangible personal property purchased by persons under a written contract with the federal government when the contract necessitating the purchase provides that title and possession of the property is to transfer from the contractor to the federal government at the time of purchase or after the time of purchase. This exemption also applies to purchases of tangible personal property which becomes part of real or personal property owned by the federal government or, as provided in the written contract, is to transfer to the federal government. This exemption does not apply to purchases of tangible personal property used or consumed by the purchaser;

(30) office supplies, or other commodities, and services resold by the Division of General Services of the Department of Administration to departments and agencies of the state government, if the tax was paid on the divisions original purchase;

(31) vacation time sharing plans, vacation multiple ownership interests, and exchanges of interests in vacation time sharing plans and vacation multiple ownership interests as provided by Chapter 32, Title 27, and any other exchange of accommodations in which the accommodations to be exchanged are the primary consideration;

(32) natural and liquefied petroleum gas and electricity used exclusively in the production of poultry, livestock, swine, and milk;

(33) electricity, natural gas, fuel oil, kerosene, LP gas, coal, or any other combustible heating material or substance used for residential purposes. Individual sales of kerosene or LP gas of twenty gallons or less by retailers are considered used for residential heating purposes;

(34) fifty percent of the gross proceeds of the sale of a modular home regulated pursuant to Chapter 43, Title 23, both on-frame and off-frame. For purposes of this item only, "gross proceeds of sale" equals the manufacturer's net invoice price of the modular home sold, including all accessories built in to the modular home at the time of delivery to the purchaser and not including freight or deposit on returnable materials. The manufacturer shall collect the tax and remit it to the Department of Revenue;

(35) motion picture film sold or rented to or by theaters;

(36) tangible personal property where the seller, by contract of sale, is obligated to deliver to the buyer, or to an agent or donee of the buyer, at a point outside this State or to deliver it to a carrier or to the mails for transportation to the buyer, or to an agent or donee of the buyer, at a point outside this State;

(37) petroleum asphalt products, commonly used in paving, purchased in this State, which are transported and consumed out of this State;

(38) hearing aids, as defined by Section 40-25-20(5);

(39) concession sales at a festival by an organization devoted exclusively to public or charitable purposes, if:

(a) all the net proceeds are used for those purposes;

(b) in advance of the festival, its organizers provide the department, on a form it prescribes, information necessary to ensure compliance with this item.

For purposes of this item, a "festival" does not include a recognized state or county fair;

(40) containers and chassis, including all parts, components, and attachments, sold to international shipping lines which have a contractual relationship with the South Carolina State Ports Authority and which are used in the import or export of goods to and from this State;

(41) items sold by organizations exempt under Section 12-37-220A(3) and (4) and B(5), (6), (7), (8), (12), (16), (19), (22), and (24), if the net proceeds are used exclusively for exempt purposes and no benefit inures to any individual. An organization whose sales are exempted by this item is also exempt from the retail license tax provided in Article 5 of this chapter;

(42) depreciable assets, used in the operation of a business, pursuant to the sale of the business. This exemption only applies when the entire business is sold by the owner of it, pursuant to a written contract and the purchaser continues operation of the business;

(43) all supplies, technical equipment, machinery, and electricity sold to motion picture companies for use in filming or producing motion pictures. For the purposes of this item, "motion picture" means any audiovisual work with a series of related images either on film, tape, or other embodiment, where the images shown in succession impart an impression of motion together with accompanying sound, if any, which is produced, adapted, or altered for exploitation as entertainment, advertising, promotional, industrial, or educational media; and a "motion picture company" means a company generally engaged in the business of filming or producing motion pictures;

(44) electricity used to irrigate crops;

(45) building materials, supplies, fixtures, and equipment for the construction, repair, or improvement of or that become a part of a self-contained enclosure or structure specifically designed, constructed, and used for the commercial housing of poultry or livestock.

(46) War memorials or monuments honoring units or contingents of the Armed Forces of the United States or of the National Guard, including United States military vessels, which memorials or monuments are affixed to public property;

(47) tangible personal property sold to charitable hospitals predominantly serving children exempt under Section 12-37-220, where care is provided without charge to the patient.

(48) solid waste disposal collection bags required pursuant to the solid waste disposal plan of a county or other political subdivision if the plan requires the purchase of a specifically designated containment bag for solid waste disposal;

(49) postage purchased by a person engaged in the business of selling advertising services for clients consisting of mailing, or directing the mailing of, printed advertising material through the United States mail directly to the client's customers or potential customers or by a person to mail or direct the mailing of printed advertising material through the United States mail to a potential customer;

(50)(a) recycling property;

(b) electricity, natural gas, propane, or fuels of any type, oxygen, hydrogen, nitrogen, or gasses of any type, and fluids and lubricants used by a qualified recycling facility;

(c) tangible personal property which becomes, or will become, an ingredient or component part of products manufactured for sale by a qualified recycling facility;

(d) tangible personal property of or for a qualified recycling facility which is or will be used (1) for the handling or transfer of postconsumer waste material, (2) in or for the manufacturing process, or (3) in or for the handling or transfer of manufactured products;

(e) machinery and equipment foundations used or to be used by a qualified recycling facility;

(f) as used in this item, "recycling property", "qualified recycling facility", and "postconsumer waste material" have the meanings provided in Section 12-6-3460;

(51) material handling systems and material handling equipment used in the operation of a distribution facility or a manufacturing facility including, but not limited to, racks used in the operation of a distribution facility or a manufacturing facility and either used or not used to support a facility structure or part of it. To qualify for this exemption, the taxpayer shall notify the department before the first month it uses the exemption and shall invest at least thirty-five million dollars in real or personal property in this State over the five-year period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the thirty-five million dollar investment requirement or, after the expiration of the five years, that it has not met the thirty-five million dollar investment requirement. The department may assess any tax due on material handling systems and material handling equipment purchased tax-free pursuant to this item but due the State as a result of the taxpayer's failure to meet the thirty-five million dollar investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the thirty-five million dollar investment requirement;

(52) parts and supplies used by persons engaged in the business of repairing or reconditioning aircraft. This exemption does not extend to tools and other equipment not attached to or that do not become a part of the aircraft;

(53) motor vehicle extended service contracts and motor vehicle extended warranty contracts;

(54) clothing and other attire required for working in a Class 100 or better as defined in Federal Standard 209E clean room environment;

(55) audiovisual masters made or used by a production company in making visual and audio images for first generation reproduction. For purposes of this item:

(a) "Audiovisual master" means an audio or video film, tape, or disk, or another audio or video storage device from which all other copies are made;

(b) "Production company" means a person or entity engaged in the business of making motion picture, television, or radio images for theatrical, commercial, advertising, or education purposes;

(56) machines used in research and development. "Machines" includes machines and parts of machines, attachments, and replacements which are used or manufactured for use on or in the operation of the machines, which are necessary to the operation of the machines, and which are customarily used in that way. "Machines used in research and development" means machines used directly and primarily in research and development, in the experimental or laboratory sense, of new products, new uses for existing products, or improvement of existing products;

(57)(a) sales taking place during a period beginning 12:01 a.m. on the first Friday in August and ending at twelve midnight the following Sunday of:

(i) clothing;

(ii) clothing accessories including, but not limited to, hats, scarves, hosiery, and handbags;

(iii) footwear;

(iv) school supplies including, but not limited to, pens, pencils, paper, binders, notebooks, books, bookbags, lunchboxes, and calculators;

(v) computers, printers and printer supplies, and computer software;

(vi) bath wash clothes, blankets, bed spreads, bed linens, sheet sets, comforter sets, bath towels, shower curtains, bath rugs and mats, pillows, and pillow cases.

(b) The exemption allowed by this item does not apply to:

(i) sales of jewelry, cosmetics, eyewear, wallets, watches;

(ii) sales of furniture;

(iii) a sale of an item placed on layaway or similar deferred payment and delivery plan however described;

(iv) rental of clothing or footwear;

(v) a sale or lease of an item for use in a trade or business.

(c) Before July tenth of each year, the department shall publish and make available to the public and retailers a list of those articles qualifying for the exemption allowed by this item;

(58) cooperative direct mail promotional advertising materials and promotional maps, brochures, pamphlets, or discount coupons by nonprofit chambers of commerce or convention and visitor bureaus who are exempt from income taxation pursuant to Internal Revenue Code Section 501(c) delivered at no charge by means of interstate carrier, a mailing house, or a United States Post Office to residents of this State from locations both inside and outside the State. For purposes of this item, "cooperative direct mail promotional advertising materials" means discount coupons, advertising leaflets, and similar printed advertising, including any accompanying envelopes and labels which are distributed with promotional advertising materials of more than one business in a single package to potential customers, at no charge to the potential customer, of the businesses paying for the delivery of the material;

(59) facilities for transmitting electricity that is transferred, sold, or exchanged by electrical utilities, municipalities, electric cooperatives, or political subdivisions to a limited liability company which is subject to regulation under the Federal Power Act (16 U.S.C. Section 791(a)) and which is formed to operate or to take functional control of electric transmission assets as defined in the Federal Power Act;

(60) a lottery ticket sold pursuant to Chapter 150, Title 59;

(61) copies of or access to legislation or other informational documents provided to the general public or any other person by a legislative agency when a charge for these copies is made reflecting the agency's cost of the copies. Funds received as revenue from the sale of materials or as reimbursements for the cost of providing certain supplies or services or refunds must be remitted to the State Treasurer as collected, but in no event later than twelve working days from the date of the receipt of any such funds;

(62) seventy percent of the gross proceeds of the rental or lease of portable toilets;

(63) prescription and over-the-counter medicines and medical supplies, including diabetic supplies, diabetic diagnostic equipment, and diabetic testing equipment, sold to a health care clinic that provides medical and dental care without charge to all of its patients;

(64) sweetgrass baskets made by artists of South Carolina using locally grown sweetgrass;

(65)(a) computer equipment, as defined in subitem (c) of this item, used in connection with a technology intensive facility as defined in Section 12-6-3360(M)(14)(b), where:

(i) the taxpayer invests at least three hundred million dollars in real or personal property or both comprising or located at the facility over a five-year period;

(ii) the taxpayer creates at least one hundred new full-time jobs at the facility during that five-year period, and the average cash compensation of at least one hundred of the new full-time jobs is one hundred fifty percent of the per capita income of the State according to the most recently published data available at the time the facility's construction starts; and

(iii) at least sixty percent of the three hundred million dollars minimum investment consists of computer equipment;

(b) computer equipment, as defined in subitem (c) of this item, used in connection with a manufacturing facility, where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at the facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the facility during that seven-year period.

As used in this subitem, "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(c) For the purposes of this item, "computer equipment" means original or replacement servers, routers, switches, power units, network devices, hard drives, processors, memory modules, motherboards, racks, other computer hardware and components, cabling, cooling apparatus, and related or ancillary equipment, machinery, and components, the primary purpose of which is to store, retrieve, aggregate, search, organize, process, analyze, or transfer data or any combination of these, or to support related computer engineering or computer science research.

(d) These exemptions apply from the start of the investment in or construction of the technology intensive facility or the manufacturing facility. The taxpayer shall notify the Department of Revenue of its use of the exemption provided in this item on or before the first sales tax return filed with the department after the first such use. Upon receipt of the notification, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes under this item. Within six months after the fifth anniversary of the taxpayer's first use of this exemption, the taxpayer shall notify the department in writing that it has or has not met the investment and job requirements of this item by the end of that five-year period. Once the department certifies that the taxpayer has met the investment and job requirements, all subsequent purchases of or investments in computer equipment, including to replace originally deployed computer equipment or to implement future expansions, likewise shall qualify for the exemption described above, regardless of when the taxpayer makes the investments.

(e) The department may assess any tax due on property purchased tax free pursuant to this item but due the State if the taxpayer subsequently fails timely to meet the investment and job requirements of this item after being granted the exemption; for purposes of determining whether the taxpayer has timely satisfied the investment requirement, replacement computer equipment counts toward the investment requirement to the extent that the value of the replacement computer equipment exceeds the cost of the computer equipment so replaced, but, provided the taxpayer otherwise qualifies for the exemption, the full value of the replacement computer equipment is exempt from sales and use tax. The running of the periods of limitation within which the department may assess taxes provided pursuant to Section 12-54-85 is suspended during the time period beginning with the taxpayer's first use of this exemption and ending with the later of the fifth anniversary of first use or notice to the department that the taxpayer either has met or has not met the investment and job requirements of this item;

(66) electricity used by a technology intensive facility as defined in Section 12-6-3360(M)(14)(b) and qualifying for the sales tax exemption provided pursuant to item (65) of this section, and the equipment and raw materials including, without limitation, fuel used by such qualifying facility to generate, transform, transmit, distribute, or manage electricity for use in such a facility. The running of the periods of limitation within which the department may assess taxes pursuant to Section 12-54-85 is suspended during the same time period it is suspended in item (65)(d) of this section;

(67) effective July 1, 2011, construction materials used in the construction of a new or expanded single manufacturing or distribution facility, or one that serves both purposes, with a capital investment of at least one hundred million dollars in real and personal property at a single site in the State over an eighteen-month period, or effective November 1, 2009, construction materials used in the construction of a new or expanded single manufacturing facility where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at the facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the facility during that seven-year period.

To qualify for this exemption, the taxpayer shall notify the department before the first month it uses the exemption and shall make the required investment over the applicable time period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the investment requirement or, after the expiration of the applicable time period, that it has not met the investment requirement. The department may assess any tax due on construction materials purchased tax free pursuant to this subitem but due the State as a result of the taxpayer's failure to meet the investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the investment requirement.

As used in this subitem, "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code;

(68) any property sold to the public through a sheriff's sale as provided by law;

(69) [Reserved]

(70)(a) gold, silver, or platinum bullion, or any combination of this bullion;

(b) coins that are or have been legal tender in the United States or other jurisdiction; and

(c) currency.

The department shall prescribe documentation that must be maintained by retailers claiming the exemption allowed by this item. This documentation must be sufficient to identify each individual sale for which the exemption is claimed;

(71) any device, equipment, or machinery operated by hydrogen or fuel cells, any device, equipment, or machinery used to generate, produce, or distribute hydrogen and designated specifically for hydrogen applications or for fuel cell applications, and any device, equipment, or machinery used predominantly for the manufacturing of, or research and development involving hydrogen or fuel cell technologies. For purposes of this item:

(a) "fuel cells" means a device that directly or indirectly creates electricity using hydrogen (or hydrocarbon-rich fuel) and oxygen through an electro-chemical process; and

(b) "research and development" means laboratory, scientific, or experimental testing and development of hydrogen or fuel cell technologies. Research and development does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, or promotion, or research in connection with literary, historical, or similar projects;

(72) any building materials used to construct a new or renovated building or any machinery or equipment located in a research district. However, the amount of the sales tax that would be assessed without the exemption provided by this section must be invested by the taxpayer in hydrogen or fuel cell machinery or equipment located in the same research district within twenty-four months of the purchase of an exempt item.

"Research district" means land owned by the State, a county, or other public entity that is designated as a research district by the University of South Carolina, Clemson University, the Medical University of South Carolina, South Carolina State University, or the Savannah River National Laboratory;

(73) an amusement park ride and any parts, machinery, and equipment used to assemble, operate, and make up an amusement park ride or performance venue facility located in a qualifying amusement park or theme park and any related or required machinery, equipment, and fixtures located in the same qualifying amusement park or theme park.

(a) To qualify for the exemption, the taxpayer shall meet the investment and job requirements provided in subitem (b)(i) over a five-year period beginning on the date of the taxpayer's first use of this exemption. The taxpayer shall notify the Department of Revenue of its intent to qualify and use this exemption and upon receipt of the notification, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes under this item. Within six months after the fifth anniversary of the taxpayer's first use of this exemption, the taxpayer shall notify the department, in writing, that it has or has not met the investment and job requirements of this item. If the taxpayer fails to meet the investment and job requirements, the taxpayer shall pay to the State the amount of the tax that would have been paid but for this exemption. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for this time period beginning with the taxpayer's first use of this exemption and ending with notice to the department that the taxpayer has or has not met the investment and job requirements of this item.

(b) For purposes of this item:

(i) "Qualifying amusement park or theme park" means a park that is constructed and operated by a taxpayer who makes a capital investment of at least two hundred fifty million dollars at a single site and creates at least two hundred fifty full-time jobs and five hundred part-time or seasonal jobs.

(ii) "Related or required machinery, equipment, and fixtures" means an ancillary apparatus used for or in conjunction with an amusement park ride or performance venue facility, or both, including, but not limited to, any foundation, safety fencing and equipment, ticketing, monitoring device, computer equipment, lighting, music equipment, stage, queue area, housing for a ride, electrical equipment, power transformers, and signage.

(iii) "Performance venue facility" means a facility for a live performance, nonlive performance, including any animatronics and computer-generated performance, and firework, laser, or other pyrotechnic show.

(iv) "Taxpayer" means a single taxpayer or, collectively, a group of one or more affiliated taxpayers. An "affiliated taxpayer" means a person or entity related to the taxpayer that is subject to common operating control and that is operated as part of the same system or enterprise. The taxpayer is not required to own a majority of the voting stock of the affiliate;

(74) durable medical equipment and related supplies:

(a) as defined under federal and state Medicaid and Medicare laws;

(b) which is paid directly by funds of this State or the United States under the Medicaid or Medicare programs, where state or federal law or regulation authorizing the payment prohibits the payment of the sale or use tax; and

(c) sold by a provider who holds a South Carolina retail sales license and whose principal place of business is located in this State;

(75) unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons. However, the exemption allowed by this item applies only to the state sales and use tax imposed pursuant to this chapter;

(76) sales of handguns as defined pursuant to Section 16-23-10(1), rifles, and shotguns during the forty-eight hours of the Second Amendment Weekend. For purposes of this item, the "Second Amendment Weekend" begins at 12:01 a.m. on the Friday after Thanksgiving and ends at twelve midnight the following Saturday;

(77) energy efficient products purchased for noncommercial home or personal use with a sales price of two thousand five hundred dollars per product or less.

(a) For the purposes of this exemption, an "energy efficient product" is any energy efficient product for noncommercial home or personal use consisting of any dishwasher, clothes washer, air conditioner, ceiling fan, fluorescent light bulb, dehumidifier, programmable thermostat, refrigerator, door, or window, the energy efficiency of which has been designated by the United States Environmental Protection Agency and the United States Department of Energy as meeting or exceeding each agency's energy-saving efficiency requirements or which have been designated as meeting or exceeding such requirements under each agency's ENERGY STAR program, and gas, oil, or propane water heaters with an energy factor of 0.80 or greater and electric water heaters with an energy factor of 2.0 or greater.

(b) This exemption shall not apply to purchases of energy efficient products purchased for trade, business, or resale.

(c) The exemption provided in this item applies only to sales occurring during a period commencing at 12:01 a.m. on October 1, 2009, and concluding at 12:00 midnight on October 31, 2009, (National "Energy Efficiency Month") and every year thereafter until 2019.

(d) Each year until 2019, the State Energy Office shall prepare an annual report on the fiscal and energy impacts of the October first through October thirty-first exemption and submit the report to the General Assembly no later than January first of the following year.

(e) Beginning with the February 15, 2009, forecast by the Board of Economic Advisors of annual general fund revenue growth for the upcoming fiscal year, and annually after that, if the forecast of that growth then and in any adjusted forecast made before the beginning of the fiscal year equals at least five percent of the most recent estimate by the board of general fund revenues for the current fiscal year, then the exemption allowed by this item shall be allowed for the applicable year. If the February fifteenth forecast or adjusted forecast annual general fund revenue growth for the upcoming fiscal year meets the requirement for the credit, the board promptly shall certify this result in writing to the department;

(78) machinery and equipment, building and other raw materials, and electricity used in the operation of a facility owned by an organization which qualifies as a tax exempt organization pursuant to the Internal Revenue Code Section 501(c)(3) when the facility is principally used for researching and testing the impact of such natural hazards as wind, fire, water, earthquake, and hail on building materials used in residential, commercial, and agricultural buildings. To qualify for this exemption, the taxpayer shall notify the department of its intent to qualify and shall invest at least twenty million dollars in real or personal property at a single site in this State over the three-year period beginning on the date provided by the taxpayer to the department in its notices. After the taxpayer notifies the department of its intent to qualify and use the exemption, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes. Within six months of the third anniversary of the taxpayer's first use of the exemption, the taxpayer shall notify the department in writing that it has met the twenty million dollar investment requirement or, that it has not met the twenty million dollar investment requirement. The department may assess any tax due on the machinery and equipment purchased tax free pursuant to this item but due the State as a result of the taxpayer's failure to meet the twenty million dollar investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the twenty million dollar investment requirement;

(79)(A)(1) original or replacement computers, computer equipment, and computer hardware and software purchases used within a datacenter; and

(2) electricity used by a datacenter and eligible business property to be located and used at the datacenter. This subsubitem does not apply to sales of electricity for any other purpose, and such sales are subject to the tax, including, but not limited to, electricity used in administrative offices, supervisory offices, parking lots, storage warehouses, maintenance shops, safety control, comfort air conditioning, elevators used in carrying personnel, cafeterias, canteens, first aid rooms, supply rooms, water coolers, drink boxes, unit heaters and waste house lights.

(B) As used in this section:

(1) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(2) "Computer equipment" means original or replacement servers, routers, switches, power units, network devices, hard drives, processors, memory modules, motherboards, racks, other computer hardware and components, cabling, cooling apparatus, and related or ancillary equipment, machinery, and components, the primary purpose of which is to store, retrieve, aggregate, search, organize, process, analyze, or transfer data or any combination of these, or to support related computer engineering or computer science research. This also includes equipment cooling systems for managing the performance of the datacenter property, including mechanical and electrical equipment, hardware for distributed and mainframe computers and servers, data storage devices, network connectivity equipment, and peripheral components and systems.

(3) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(4) "Concurrently maintainable" means capable of having any capacity component or distribution element serviced or repaired on a planned basis without interrupting or impeding the performance of the computer equipment.

(5) "Datacenter" means a new or existing facility at a single location in South Carolina:

(i) that provides infrastructure for hosting or data processing services and that has power and cooling systems that are created and maintained to be concurrently maintainable and to include redundant capacity components and multiple distribution paths serving the computer equipment at the facility. Although the facility must have multiple distribution paths serving the computer equipment, a single distribution path may serve the computer equipment at any one time;

(ii)(a) where a taxpayer invests at least fifty million dollars in real or personal property or both over a five year period; or

(b) where one or more taxpayers invests a minimum aggregate capital investment of at least seventy-five million dollars in real or personal property or both over a five year period;

(iii) where a taxpayer creates and maintains at least twenty-five full-time jobs at the facility with an average cash compensation level of one hundred fifty percent of the per capita income of the State or of the county in which the facility is located, whichever is lower, according to the most recently published data available at the time the facility is certified by the Department of Commerce;

(iv) where the jobs created pursuant to subitem (B)(5)(iii) are maintained for three consecutive years after a facility with the minimum capital investment and number of jobs has been certified by the Department of Commerce; and

(v) which is certified by the Department of Commerce pursuant to subitem (D)(1) under such policies and procedures as promulgated by the Department of Commerce.

(6) "Eligible business property" means property used for the generation, transformation, transmission, distribution, or management of electricity, including exterior substations and other business personal property used for these purposes.

(7) "Multiple distribution paths" means a series of distribution paths configured to ensure that failure on one distribution path does not interrupt or impede other distribution paths.

(8) "Redundant capacity components" means components beyond those required to support the computer equipment.

(C)(1) To qualify for the exemption allowed by this item, a taxpayer, and the facility in the case of a seventy-five million dollar investment made by more than one taxpayer, shall notify the Department of Revenue and Department of Commerce, in writing, of its intention to claim the exemption. For purposes of meeting the requirements of subitems (B)(5)(ii) and (B)(5)(iii) , capital investment and job creation begin accruing once the taxpayer notifies each department. Also, the five-year period begins upon notification.

(2) Once the taxpayer meets the requirements of subitem (B)(5), or at the end of the five-year period, the taxpayer shall notify the Department of Revenue, in writing, whether it has or has not met the requirements of subitem (B)(5). The taxpayer shall provide the proof the department determines necessary to determine that the requirements have been met.

(D)(1) Upon notifying each department of its intention to claim the exemption pursuant to subitem (C)(1), and upon certification by the Department of Commerce, the taxpayer may claim the exemption on eligible purchases at any time during the period provided in Section 12-54-85(F), including the time period prior to subitem (B)(5)(iv) being satisfied.

(2) For purposes of this section, the running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for:

(i) the time period beginning with notice to each department pursuant to subitem (C)(1) and ending with notice to the Department of Revenue pursuant to subitem (C)(2); and

(ii) during the three year job maintenance requirement pursuant to subitem (B)(5)(iv).

(E) Any subsequent purchase of or investment in computer equipment, computer hardware and software, and computers, including to replace originally deployed computer equipment or to implement future expansions, likewise shall qualify for the exemption provided in this subitem, regardless of when the taxpayer makes the investments.

(F)(1) If a taxpayer receives the exemption for purchases but fails to meet the requirements of subitem (B)(5) at the end of the five-year period, the department may assess any state or local sales or use tax due on items purchased.

(2) If a taxpayer meets the requirements of subitem (B)(5), but subsequently fails to maintain the number of full-time jobs with the required compensation level at the facility, as previously required pursuant to subitem (B)(5)(iii), the taxpayer is:

(i) not allowed the exemption for items described in subitem (A)(1) until the taxpayer meets the previous qualifying jobs requirements pursuant to subitem (B)(5)(iii); and

(ii) allowed the exemption for electricity pursuant to subitem (A)(2), but the exemption only applies to a percentage of the sale price, calculated by dividing the number of qualifying jobs by twenty-five.

(G) This subitem only applies to a datacenter that is certified by the Department of Commerce pursuant to subitem (D)(1) prior to January 1, 2032. However, this item shall continue to apply to a taxpayer that is certified by December 31, 2031, for an additional ten year period. Upon the end of the ten year period, this subitem is repealed;

(80)(a) effective on July first immediately following a forecast meeting the requirements of subitem (b), injectable medications and injectable biologics, so long as the medication or biologic is administered by or pursuant to the supervision of a physician in an office which is under the supervision of a physician, or in a Center for Medicare or Medicaid Services (CMS) certified kidney dialysis facility. For purposes of this exemption, "biologics" means the products that are applicable to the prevention, treatment, or cure of a disease or condition of human beings and that are produced using living organisms, materials derived from living organisms, or cellular, subcellular, or molecular components of living organisms;

(b) Beginning with the February 15, 2013, forecast by the Board of Economic Advisors of annual general fund revenue growth for the upcoming fiscal year, and annually thereafter until the conditions of this item are met, if the forecast of that growth equals at least two percent of the most recent estimate by the board of general fund revenues for the current fiscal year, then on July first, the exemption described in subitem (a) shall apply to fifty percent of the gross proceeds of sales of the described items. Beginning the next July first, the exemption shall apply to one hundred percent of the gross proceeds of sales of the described items. If the February fifteenth forecast meets the requirement for a rate reduction, the board promptly shall certify this result in writing to the Department of Revenue.

(81) construction materials used by an entity organized under Section 501(c)(3) of the Internal Revenue Code as a nonprofit corporation to build, rehabilitate, or repair a home for the benefit of an individual or family in need. For purposes of this item, "an individual or family in need" means an individual or family, as applicable, whose income is less than or equal to eighty percent of the county median income.

(82) children's clothing sold to a private charitable organization exempt from federal and state income tax, except for private schools, for the sole purpose of distribution by that organization to needy children. For purposes of this item:

(a) "clothing" means those items exempt from sales and use tax pursuant to item (57)(a)(i) and (iii) of this section; and

(b) "needy children" means children eligible for free meals under the National School Lunch Program of the United States Department of Agriculture.

(83) any item subject to the fee set forth in Section 56-3-627.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 171, Part II, Sections 25B, 25C, 29; 1992 Act No. 361, Section 16(E)-(G); 1992 Act No. 449, Part V, Section 3; 1992 Act No. 482, Sections 1, 2; 1993 Act No. 181, Section 198; 1994 Act No. 291, Section 1; 1994 Act No. 427, Section 2; 1994 Act No. 497, Part II, Sections 45A, 75A, 119A; 1994 Act No. 506, Section 16A; 1994 Act No. 516, Sections 16, 17; 1995 Act No. 32, Section 4; 1995 Act No. 61, Sections 1, 4, 5; 1996 Act No. 346, Section 1; 1996 Act No. 431, Sections 9, 10; 1996 Act No. 458, Part II, Section 62A; 1996 Act No. 462, Section 20A; 1997 Act No. 83, Section 4A; 1997 Act No. 85, Section 1; 1997 Act No. 114, Section 7; 1997 Act No. 151, Section 10A; 1998 Act No. 340, Section 1; 1998 Act No. 362, Section 1; 1998 Act No. 362, Section 2; 1998 Act No. 419, Part II, Section 61A; 1998 Act No. 419, Part II, Section 65; 1998 Act No. 419, Part II, Section 70A; 1999 Act No. 93, Section 15; 1999 Act No. 114, Section 4; 2000 Act No. 283, Section 2(B), eff June 1, 2000; 2000 Act No. 283, Section 5(G)(2), eff for taxable years after June 30, 2001; 2000 Act No. 387, Part II, Section 4, eff June 30, 2000; 2000 Act No. 387, Part II, Section 63B, eff June 1, 2001; 2000 Act No. 399, Sections 1, 3(B)(8), 3(C)(1), 3(H), eff August 17, 2000; 2000 Act No. 404, Section 6(D), eff October 3, 2000; 2001 Act No. 59, Section 7, eff June 13, 2001; 2001 Act No. 77, Section 1, eff July 20, 2001; 2001 Act No. 89, Section 2, eff July 20, 2001, applicable to sales or deeds made or recorded after that date; 2002 Act No. 356, Section 1, Pt VI.K, eff July 1, 2002; 2003 Act No. 69, Section 3.PP, eff June 18, 2003; 2003 Act No. 69, Section 3.WW.1, eff July 1, 2003; 2005 Act No. 12, Section 2, eff January 13, 2005; 2005 Act No. 89, Section 1, eff May 31, 2005; 2005 Act No. 145, Section 1.B; 2005 Act No. 145, Section 29, eff June 7, 2005; 2005 Act No. 145, Section 57, eff June 7, 2005; 2005 Act No. 156, Section 5.A, eff June 10, 2005; 2005 Act No. 164, Section 38, eff June 10, 2005; 2006 Act No. 335, Section 4.B, eff June 6, 2006; 2006 Act No, 384, Section 11.A, eff June 14, 2006; 2006 Act No. 386, Section 22, eff June 14, 2006; 2006 Act No. 386, Section 23.A, eff October 1, 2005; 2007 Act No. 34, Section 1, eff July 1, 2007; 2007 Act No. 83, Section 6.A, eff July 1, 2007; 2007 Act No. 83, Section 4.A, eff October 1, 2007; 2007 Act No. 99, Sections 1.A, 2, eff July 1, 2007; 2007 Act No. 110, Section 24.A, eff June 6, 2006; 2007 Act No. 110, Section 42.A, eff June 21, 2007; 2007 Act No. 110 Section 3.A, eff July 1, 2007; 2007 Act No. 115, Section 3.B, eff November 1, 2007; 2007 Act No. 116, Section 30.A, eff June 6, 2006; 2007 Act No. 116, Section 47.A, eff June 28, 2007; 2007 Act No. 116, Section 62,A, eff July 1, 2007; 2008 Act No. 338, Section 1, eff July 1, 2009; 2008 Act No. 338, Section 2.B, eff July 1, 2008; 2009 Act No. 124, Sections 2.A, 3.A, and 4.A, eff October 30, 2009; 2010 Act No. 280, Section 1, eff June 16, 2010; 2011 Act No. 32, Section 2.D, eff September 1, 2011; 2012 Act No. 187, Section 7, eff June 7, 2012; 2012 Act No. 235, Section 1, eff June 18, 2012; 2015 Act No. 69 (H.3568), Sections 1, 2, 3, eff January 1, 2016; 2016 Act No. 160 (H.4328), Section 7, eff April 21, 2016; 2016 Act No. 256 (S.427), Section 5.A, eff July 1, 2016; 2017 Act No. 40 (H.3516), Section 7.B, eff July 1, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that subsection C. applies to sales occurring after the date of approval by the Governor ...."

2001 Act No. 77, Section 2.B., provides as follows:

"Notwithstanding the general effective date of this act, this section takes effect upon approval of this act by the Governor and applies with respect to retail sales occurring on or after that date and sales before that date for all periods remaining open for the assessment of taxes by agreement or by operation of law. However, a refund is not due a taxpayer of sales and use tax paid on interest, fees, or charges, however described, imposed on a customer for late payment of a bill for electricity or natural gas, or both, before the effective date of this section."

2003 Act No. 69, Section 3.WW.3, provides as follows:

"3. Any sales tax paid as a result of an audit on a company leasing or renting portable toilets shall be refunded by the Department of Revenue upon application by the company requesting a refund. This provision applies for audits showing additional taxes due on and after June 25, 2001, up to the effective date of this section."

2005 Act No. 145, Section 1.C, provides as follows:

"This section [amending item (58)] takes effect for tax years beginning after 2005, but does not authorize or permit refunds of taxes paid."

2005 Act No. 156, Section 5.B, provides as follows:

"This section [amending item (61)] takes effect upon approval by the Governor and applies to all funds collected on or after July 1, 2003."

2006 Act No. 384, Section 11.B, provides as follows:

"Notwithstanding the sales and use rates imposed pursuant to Chapter 36, Title 12 of the 1976 Code, the rate of tax imposed pursuant to that chapter on the gross proceeds of qualifying construction materials used in the construction of a single manufacturing and distribution facility, created by this act, is four percent for sales from July 1, 2007, through June 30, 2008, three percent for such sales from July 1, 2008, through June 30, 2009, two percent for such sales from July 1, 2009, through June 30, 2010, and one percent for such sales from July 1, 2010, through June 30, 2011."

2007 Act No. 83, Section 6.B, Act No. 110, Section 3.B and Act No. 116, Section 62.B, provide as follows:

"Notwithstanding the general effective date of this act, subsection A. of this section [adding item (73)] takes effect on the first day of the month succeeding the month in which this act is approved by the Governor [vetoes overridden June 19, June 21, and June 28, 2007, respectively]."

2007 Act No. 110, Section 42.B, and Act No. 116, Section 47.B provide as follows:

"Notwithstanding the sales and use tax rates imposed pursuant to Chapter 36, Title 12 of the 1976 Code, the rate of tax imposed pursuant to that chapter on the gross proceeds of qualifying construction materials used in the construction of a single manufacturing or distribution facility, as provided in item (67), is four percent for sales from July 1, 2007, through June 30, 2008, three percent for sales from July 1, 2008, through June 30, 2009, two percent for sales from July 1, 2009, through June 30, 2010, and one percent for sales from July 1, 2010, through June 30, 2011."

2008 Act No. 338Section 2.A, provides:

"This section [adding item (76)] may be cited as the "Second Amendment Recognition Act".

2009 Act No. 81 Section 2 deleted the Joint Sales Tax Review Committee created by 2006 Act No. 388, Part V Section 1.

2009 Act No. 124, Section 2.B, provides as follows:

"The exemptions in [item (9)] subitems (e) and (f) are effective November 1, 2009, and only apply to a taxpayer that notifies the department prior to October 31, 2015, of its intent to utilize the exemption provided by this section."

2009 Act No. 124, Section 3.B, provides as follows:

"The exemption provided for in [item (65)] subitem (b) is effective on November 1, 2009, and only applies to a taxpayer that notifies the department prior to October 31, 2015, of its intent to utilize the exemption provided by this section."

2009 Act No. 124, Section 4.B, provides as follows:

"The additional exemption provided by this section [amending item (67)] is effective November 1, 2009, and only applies to a taxpayer that notifies the department prior to October 31, 2015, of its intent to utilize the exemption provided by this section."

2011 Act No. 32, Sections 1.A., 1.B., and 2.E., provide as follows:

"SECTION 1. A. SECTION 1B of Act 99 of 2007 is amended to read:

" 'B. (A) Notwithstanding the sales and use rates imposed pursuant to Chapter 36, Title 12 of the 1976 Code, the rate of tax imposed pursuant to that chapter on the gross proceeds of sales of items described in subsection (A) of this section is five and one-half percent for such sales from July 1, 2007.

" '(B) Notwithstanding the sales and use rates imposed pursuant to Chapter 36, Title 12 of the 1976 Code, the rate of tax imposed pursuant to that chapter on the gross proceeds of sales of items described in subsection (A) of this section is three and one-half percent for such sales from July 1, 2011.

" '(C) Notwithstanding the sales and use rates imposed pursuant to Chapter 36, Title 12 of the 1976 Code, the rate of tax imposed pursuant to that chapter on the gross proceeds of sales of items described in subsection (A) of this section is one and three-quarters percent for such sales from July 1, 2012.

" '(D) Effective January 1, 2013, the sales tax exemption on the gross proceeds of sales of items described in subsection (A) is fully implemented and no sales and use tax may be imposed on the items described in subsection (A).'

"B. Act 99 of 2007 is amended by deleting SECTION 1C which reads:

" 'C. Beginning with the February 15, 2008, forecast by the Board of Economic Advisors of annual general fund revenue growth for the upcoming fiscal year, and annually thereafter, if the forecast of that growth equals at least five percent of the most recent estimate by the board of general fund revenues for the current fiscal year, then the applicable state sales and use tax rate imposed on items described in subsection A of this section is reduced, effective the following July first, by one and one-half percent in the first year and by one percent every year thereafter. That reduced rate applies until a subsequent reduction takes effect. If the February fifteenth forecast meets the requirement for a rate reduction, the board promptly shall certify this result in writing to the Department of Revenue. On the July first that the rate attains zero, the provisions of subsections B and C of this section no longer apply.' "

"[SECTION 2.] E. Notwithstanding the general effective date provided in this act, the provisions of this section take effect on the first day of the third month beginning after the date of approval of this act."

Effect of Amendment

2015 Act No. 69, Sections 1-3, in (52), deleted "owned by or leased to the federal government or commercial air carriers" at the end of the first sentence; and added (81) and (82).

2016 Act No. 160, Section 7, added (15)(e) and (15)(f), relating to natural gas and liquefied petroleum gas; and deleted "and" at the end of (15)(c).

2016 Act No. 256, Section 5.A, in (17), inserted "agricultural packaging," in the first sentence.

2017 Act No. 40, Section 7.B, added (83), relating to items subject to the fee set forth in Section 56-3-627.



Section 12-36-2130. Exemptions from use tax.

Exempted from the use tax imposed by Article 13 of this chapter are the sales prices of:

(1) property the gross proceeds of sales of which are required to be included in the measure of the tax imposed by the provisions of Article 9 of this chapter and on which the tax has been paid by its seller or retailer; and

(2) tangible personal property and exhibition rentals purchased or leased from sources outside this State by charitable, eleemosynary, or governmental organizations operating museums if the property purchased or leases entered into are directly related to museum purposes.

HISTORY: 1990 Act No. 612, Part II, Section 74A.

Editor's Note

2002 Act 289, Part IB, Paragraph 72.82, provides as follows for fiscal year 2002-2003:

72.82. (GP: Use Tax Exemption) For the current fiscal year there is exempt from the use tax imposed pursuant to Chapter 36 of Title 12 of the 1976 Code the sales price of tangible personal property purchased for use in private primary and secondary schools, including kindergartens and early childhood education programs, which are exempt from income taxes pursuant to Section 501(c)(3) of the Internal Revenue Code. For the purposes of this item, the Internal Revenue Code means Internal Revenue Code as described in Section 12-6-40 of the 1976 Code. This exemption applies for sales occurring after 1995. No refund is due any taxpayer of use tax paid on sales exempted by this paragraph.



Section 12-36-2510. Certificates allowing taxpayer to purchase tangible personal property tax free and be liable for taxes; procedures when claiming exemption.

(A)(1) Notwithstanding other provisions of this chapter, the department, at its discretion, may issue or authorize for the efficient administration of the sales and use tax law any type of certificate allowing a taxpayer to purchase tangible personal property tax free and be liable for any taxes.

(2) In addition to any other type of certificate the department considers necessary to issue, the department may issue at its discretion:

(a) Direct Pay Certificate: a direct pay certificate allows its holder to make all purchases tax free and to report and pay directly to the department any taxes due. The holder of a direct pay certificate is liable for any taxes due. If an exemption or exclusion is not applicable, the tax is due upon the withdrawal, use, or consumption of the tangible personal property purchased with the certificate.

(b) Exemption Certificate: an exemption certificate, as opposed to allowing its holder to make all purchases tax free, allows its holder to make only certain purchases tax free such as machinery, electricity, or raw materials. The holder of an exemption certificate is liable for any taxes due. If an exemption or exclusion is not applicable, the tax is due upon purchase, or upon the withdrawal, use, or consumption of the tangible personal property purchased with the certificate if the application of the exemption or exclusion cannot be determined at the time of purchase.

(B) To reduce the complexity and administrative burden of transactions exempt from sales or use tax, the following provisions must be followed when a purchaser claims an exemption by use of an exemption certificate:

(1) the seller shall obtain at the time of the purchase any information determined necessary by the department, including the reason the purchaser is claiming a tax exemption or exclusion;

(2) the department, at its discretion, may utilize a system where the purchaser exempt from the payment of the tax is issued an identification number which must be presented to the seller at the time of the sale;

(3) the seller shall maintain proper records of exempt or excluded transactions and provide them to the department when requested and in the form requested by the department.

(C) A seller that complies with the provisions of this section is relieved from any tax otherwise applicable if it is determined that the purchaser improperly claimed an exemption or exclusion by use of a certificate, provided the seller did not fraudulently fail to collect or remit the tax, or both, or solicit a purchaser to participate in an unlawful claim of an exemption. The liability for tax shifts to the purchaser who improperly claimed the exemption or exclusion by use of the certificate.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2005 Act No. 145, Section 30.A, eff October 1, 2005; 2007 Act No. 110, Section 25, eff June 21, 2007; 2007 Act No. 116, Section 31, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-36-2520. Tax liability when property delivered out of state; violations.

If the seller delivers tangible personal property to the purchaser in a state other than South Carolina and receives from the purchaser a statement, given under oath, that the property was purchased for storage, use, or consumption outside of South Carolina and that the property will not be returned for storage, use, or consumption in South Carolina, the sales or use tax due on the transactions will be transferred to the purchaser if the statement contains a description of the property, the date of sale, the amount of the purchase price, and the city and state of delivery. The statement must be retained by the seller and, upon request forwarded to the department. The department may forward a copy of the statement to the taxing authority of the state of delivery. If the property is subsequently stored, used, or consumed in this State, the purchaser, in addition to the sales or use tax, shall pay a penalty in an amount equal to fifty percent of the tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2530. Documentation of entitlement to tax exemption for goods to be delivered out of state; tax on property delivered in state for removal from state by purchaser.

The department may require all retailers in this State making retail sales exempt pursuant to Section 12-36-2120(36) to furnish to the department copies of all invoices or suitable substitutes containing the name and address of the purchaser, a brief description of the goods sold, and the total amount of the sale regarding each retail sale of five hundred dollars or greater, not aggregated by amount over any period of time, with their monthly returns. Where, pursuant to a retail sale, tangible personal property is delivered in this State to the buyer or to an agent of the buyer other than a carrier, the retail sales tax applies notwithstanding that the buyer may transport subsequently the property out of the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2540. Duty to keep records and books.

(A) Every person engaging in any business, for which a privilege or excise tax is imposed by this chapter, shall keep and preserve suitable records of the business, as considered necessary by the department, to determine the amount of tax due under this chapter. The taxpayer shall keep and preserve records, such as purchase invoices, for three years. Invoices must bear the name and address of the vendor.

(B) Any person selling both at wholesale and at retail shall keep books which separately show the gross proceeds of wholesale sales and the gross proceeds of retail sales. If the records are not separately kept, all sales must be considered retail sales.

(C) Every seller and every person storing, using, or otherwise consuming, in this State, tangible personal property purchased from a retailer shall keep records, receipts, invoices, and other pertinent papers in the form the department requires.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2550. Use of overpayment of tax to offset underpayment or penalty.

Notwithstanding the provisions of this chapter, the department may offset overpayments for a period or periods, together with interest on the overpayments, against:

(1) underpayments for another period or periods; and

(2) penalties and interest on the underpayments.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2560. Payment of tax on sales made on installment basis.

On all sales of retailers liable for the tax imposed by Article 9 of this chapter (sales tax) made on an installment basis which conform to the provisions of the Uniform Commercial Code in which the retailer takes a security interest, the vendor may elect to include in the return only the portion of the sales price actually received by the retailer during the taxable period or to include the entire sales price in the return for the taxable period during which the sale was consummated. Having once elected either method of reporting the sales, the taxpayer must continue unless and until permission has been received from the department to make a change. Nothing in this section may be construed to permit delay in reporting sales under other terms of credit or cash sales.

The department may, for any cause, require a taxpayer to include in his returns the entire sales price of articles sold on an installment basis which conforms to the provisions of the Uniform Commercial Code in which the retailer takes a security interest.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(H).



Section 12-36-2570. Time when tax payment due; monthly report.

(A) The taxes imposed under the provisions of this chapter, except as otherwise provided, are due and payable in monthly installments on or before the twentieth day of the month following the month in which the tax accrues.

(B) On or before the twentieth day of each month, every person on whom the taxes under this chapter are imposed shall render to the department, on a form prescribed by it, a true and correct statement showing, by location, the gross proceeds of wholesale and retail sales of his business, and sales price of the property purchased for storage, use, or consumption in this State, together with other information the department may require.

(C) At the time of making a monthly report, the person shall compute the taxes due and pay to the department the amount of taxes shown to be due. A return is considered to be timely filed if the return is mailed and has a postmark dated on or before the date the return is required by law to be filed.

(D) The department may permit the filing of returns every twenty-eight days. These returns must be filed within twenty days following the period covered by the return.

(E) The department may enter into an agreement with a taxpayer which allows the taxpayer to remit the tax on statistical factors as set forth in the agreement. This method of reporting only applies to purchases by the taxpayer for its use, storage, or consumption, and not to purchases by the taxpayer for resale.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 103A.



Section 12-36-2580. Special authorization to pay tax quarterly.

When the total tax for which any person is liable under this chapter does not exceed one hundred dollars for any month, a quarterly return and remittance, instead of a monthly return, may be made on or before the twentieth day of the month following the end of the quarter for which the tax is due, when specifically authorized by the department and under rules and regulations prescribed or promulgated by the department.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2590. Department authorized to require returns and payment for other than monthly periods.

The department, if it considers it necessary, may require returns and payment of the tax for other than monthly periods.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



Section 12-36-2610. Discount for timely payment of tax.

When a sales or use tax return required by Section 12-36-2570 and a local sales and use tax law administered and collected by the department on behalf of a local jurisdiction is filed and the taxes due on it are paid in full on or before the final due date, including any date to which the time for making the return and paying the tax has been extended pursuant to the provisions of Section 12-54-70, the taxpayer is allowed a discount as follows:

(1) on taxes shown to be due by the return of less than one hundred dollars, three percent;

(2) on taxes shown to be due by the return of one hundred dollars or more, two percent.

In no case is a discount allowed if the return, or the tax on it is received after the due date, pursuant to Section 12-36-2570, or after the expiration of any extension granted by the department. The discount permitted a taxpayer under this section may not exceed three thousand dollars during any one state fiscal year. However, for taxpayers filing electronically, the discount may not exceed three thousand one hundred dollars. A person making sales into this State who cannot be required to register for sales and use tax under applicable law but who nevertheless voluntarily registers to collect and remit use tax on items of tangible personal property sold to customers in this State is entitled to a discount on returns filed as otherwise provided in this section not to exceed ten thousand dollars during any one state fiscal year.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 501, Part II, Section 36A; 1993 Act No. 164, Part II, Section 98A; 2002 Act No. 363, Section 4A, eff July 1, 2002; 2005 Act No. 161, Section 28, eff June 9, 2005.



Section 12-36-2620. Sales and use taxes composed of two components.

The taxes imposed by Sections 12-36-910, 12-36-920(B), 12-36-1310, and 12-36-1320 are composed of two taxes as follows:

(1) a four percent tax, which must be credited as provided in Section 59-21-1010(A); and

(2) a one percent tax, which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item does not apply to sales to an individual eighty-five years of age or older purchasing tangible personal property for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 50A, eff July 1, 2001.



Section 12-36-2630. Seven percent sales tax on accommodations for transients composed of three components.

The tax imposed by Section 12-36-920(A) is composed of three taxes as follows:

(1) a four percent tax which must be credited as provided in Section 59-21-1010(A); and

(2) a one percent tax, which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item (2) does not apply to sales to an individual eighty-five years of age or older purchasing tangible personal property for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age; and

(3) a two percent local accommodations tax, which must be credited to the political subdivisions of the State in accordance with Chapter 4, Title 6. The proceeds of this tax, less the department's actual increase in the cost of administration and the expenses of the Tourism Expenditure Review Committee established pursuant to Section 6-4-35, must be remitted quarterly to the municipality or the county in which it is collected. The two percent tax provided by this item may not be increased except upon approval of two-thirds of the membership of each House of the General Assembly. However, the tax may be decreased or repealed by a simple majority of the membership of each House of the General Assembly.

The tax imposed by Section 12-36-920 must be billed and paid in a single item listed as tax, without itemizing the taxes referred to in this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 74, Section 3C, eff July 18, 2001; 2001 Act No. 89, Section 50B, eff July 1, 2001.



Section 12-36-2640. Casual excise tax composed of two components.

The tax imposed by Section 12-36-1710 is composed of two taxes as follows:

(1) a four percent tax which must be credited to the general fund of the State; and

(2) a one percent tax which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item does not apply to the issuance of certificates of title or other proof of ownership to an individual eighty-five years of age or older titling or registering a motor vehicle, motorcycle, boat, motor, or airplane for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 50C, eff July 1, 2001.



Section 12-36-2645. Taxes applicable to proceeds of 900/976 telephone service; tax rate; disposition of revenues.

The sales and use taxes imposed by this chapter also extend to gross proceeds accruing or proceeding from the business of providing 900/976 telephone service except that the applicable rate of the tax is ten percent. All revenues derived from the tax imposed by this section must be credited to the general fund of the State.

HISTORY: 1992 Act No. 501, Part II, Section 33A.



Section 12-36-2646. Retailers to post notice of tax exclusion available to individuals 85 years of age or over; penalties.

(A) Retailers shall post a sign at each entrance or each cash register which advises individuals eighty-five years of age or older of the one percent exclusion from tax available under Sections 12-36-2620, 12-36-2630, and 12-36-2640.

(B) A retailer who fails to post the required signs is subject to a penalty of up to one hundred dollars for each month or portion of the month the sign or signs are not posted. Continued failure to post the signs after a written warning from the Department of Revenue may result in revocation of the retailer's retail license in accordance with Section 12-54-90. Failure to post the signs does not give rise to a cause of action by an individual eighty-five years of age or older who failed to request the exclusion and provide proof of age at the time of sale.

HISTORY: 2001 Act No. 89, Section 50(D), eff August 15, 2001.



Section 12-36-2647. Repealed.

HISTORY: Former Section, titled Tax revenue on sales, use, and casual excise taxes; distribution, had the following history: 2013 Act No. 98, Section 5.B, eff June 24, 2013; 2016 Act No. 275 (S.1258), Section 85, eff July 1, 2016. Repealed by 2017 Act No. 40, Section 7.D, eff July 1, 2017.



Section 12-36-2650. Taxes in this chapter not to supersede any other taxes, licenses, or charges.

The taxes imposed by this chapter are in addition to all other taxes, licenses, and charges and no provisions of this chapter may be construed to relieve a person from the payment of a license or privilege tax now or hereafter imposed by law.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(I).



Section 12-36-2660. Administration and enforcement of chapter.

The Department of Revenue shall administer and enforce the provisions of this chapter.

HISTORY: 1992 Act No. 361, Section 16(L); 1993 Act No. 181, Section 199.



Section 12-36-2670. Persons permitted to administer oaths and take acknowledgments.

The director or his designee may administer an oath to a person or take the acknowledgement of a person with respect to a return or report required by this title or the regulations of the department.

HISTORY: 1992 Act No. 361, Section 16(L); 2000 Act No. 399, Section 3(G), eff August 17, 2000.



Section 12-36-2680. Exemption certificate; exempt sale.

The department shall prescribe an exemption certificate for use by persons purchasing items exempt pursuant to items (5), (6), (7), (16), (18), (32), and (44) of Section 12-36-2120. This exemption certificate may be presented upon each purchase by the holder, or the retailer may keep a copy of the certificate on file. When an exempt sale is made pursuant to a certificate on file, the purchaser must note on the purchase invoice the exempt items and state that the items are to be used for exempt purposes. When the purchase order meets the requirements of this section, the liability for any tax determined to be due is solely the purchaser's.

HISTORY: 1994 Act No. 497, Part II, Section 127A; 1995 Act No. 145, Part II, Section 107A; 2000 Act No. 399, Section 3(C)(2), eff August 17, 2000.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that subsection C. applies to sales occurring after the date of approval by the Governor ...."



Section 12-36-2690. Role of distribution facility in determining physical presence in state for sales and use tax purposes.

(A) Notwithstanding another provision of this chapter, owning or utilizing a distribution facility within South Carolina is not considered in determining whether the person has a physical presence in South Carolina sufficient to establish nexus with South Carolina for sales and use tax purposes.

(B) For purposes of this section, a distribution facility is defined in Section 12-6-3360.

HISTORY: 2005 Act No. 157, Section 2, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.

Editor's Note

2005 Act No. 157, Section 5, as amended by 2006 Act No. 389, Section 4, provides as follows:

"(A) The General Assembly finds that many tax incentives outlive their usefulness and should exist only for a time certain. It is the intent of the General Assembly to provide for a sunset provision on each tax incentive, including credits and exemptions, enacted by this act.

"(B) Each tax incentive, including credits and exemptions, enacted by this act shall be repealed for tax years beginning after five years from the date of enactment, unless a different time frame is otherwise provided herein, but this repeal does not apply to the small business targeted jobs tax credit allowed pursuant to Section 12-6-3360(C)(2), as amended by this act."



Section 12-36-2691. Distribution facility nexus; criteria for and duration of provisions; use tax notification and payment.

(A) Notwithstanding another provision of this chapter, owning, leasing, or utilizing a distribution facility, including a distribution facility of a third party or an affiliate, within South Carolina is not considered in determining whether the person has a physical presence in South Carolina sufficient to establish nexus with South Carolina for sales and use tax purposes.

(B) For purposes of this section:

(1) "distribution facility" means an establishment where shipments of tangible personal property are stored and processed for delivery to customers and no retail sales of the property are made. The definition of "distribution facility" provided in Section 12-6-3360(M)(8) allowing limited retail sales at such a facility specifically do not apply with respect to a "distribution facility" as defined for purposes of this section;

(2) "affiliate" means a person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person;

(3) a person controls another person if that person holds a fifty percent ownership interest in the other person.

(C) This section only applies to either a person who, or a person who has an affiliate who:

(1) places a distribution facility in service after December 31, 2010, and before January 1, 2013;

(2) makes, or causes to be made through a third party, a capital investment of at least one hundred twenty-five million dollars after December 31, 2010, and before December 31, 2013;

(3) creates at least two thousand full-time jobs and with a comprehensive health plan for those employees, after December 31, 2010, and before December 31, 2013. For purposes of this item, "full-time" and "new job" have the same meaning as provided in Section 12-6-3360; and

(4) after meeting the requirements of item (3), maintains at least one thousand five hundred full-time jobs and with a comprehensive health plan for those employees until January 1, 2016.

(D) This section no longer applies on the earlier of:

(1) January 1, 2016;

(2) when the person fails to meet the requirements provided in subsection (C) of this section; or

(3) the effective date of a law enacted by the United States Congress that allows a state to require that its sales tax be collected and remitted even if the taxpayer does not have substantial nexus with that state.

(E)(1) A person to whom this section applies who makes a sale through the person's Internet website shall notify a purchaser in a confirmation email that the purchaser may owe South Carolina use tax on the total sales price of the transaction and include in the email an Internet link to the Department of Revenue's website that allows the purchaser to pay the use tax. The notice must include language that is substantially similar to the following:

"YOU MAY OWE SOUTH CAROLINA USE TAX ON THIS PURCHASE BASED ON THE TOTAL SALES PRICE OF THE PURCHASE. YOU MAY VISIT WWW.SCTAX.ORG TO PAY THE USE TAX OR YOU MAY REPORT AND PAY THE TAX ON YOUR SOUTH CAROLINA INCOME TAX FORM."

(2) The Department of Revenue shall cooperate with any person to whom this section applies and provide the person with the information and assistance necessary to comply with the provisions of this subsection and the means to link to the applicable portion of the department's website. The department shall develop the webpage required by item (1) and develop a means to allow the purchaser to pay any required tax through the webpage. The department shall include on the webpage a table of the various sales tax rates of the State by location that permits the person to calculate the tax based on the total sales price and delivery location.

(3)(a) A person to whom this section applies also shall by February first of each year provide to each purchaser to whom tangible goods were delivered in this State a statement of the total sales made to the purchaser during the preceding calendar year. The statement must contain language substantially similar to the following:

"YOU MAY OWE SOUTH CAROLINA USE TAX ON PURCHASES YOU MADE FROM US DURING THE PREVIOUS TAX YEAR. THE AMOUNT OF TAX YOU MAY OWE IS BASED ON THE TOTAL SALES PRICE OF [INSERT TOTAL SALES PRICE] THAT MUST BE REPORTED AND PAID WHEN YOU FILE YOUR SOUTH CAROLINA INCOME TAX RETURN UNLESS YOU HAVE ALREADY PAID THE TAX."

The statement must not contain any other information that would indicate, imply, or identify the class, type, description, or name of the products purchased. Any information that would indicate, imply, or identify the class, type, description, or name of the products purchased is considered strictly confidential.

(b) The statement may be provided by first class mail or email.

HISTORY: 2011 Act No. 32, Section 3, eff June 8, 2011.



Section 12-36-2692. Notification required.

(A) Each person to whom Section 12-36-2691 applies shall provide to its customers readily visible notification on invoices or other similar documentation that use tax is imposed on its sales and must be paid by the purchaser, unless otherwise exempt, on the storage, use, or consumption of the tangible personal property in this State.

(B) A person complies with the notice requirement contained in subsection (A) if he provides a prominent linking notice on invoices or other similar documentation that directs its customers to information regarding the customer's use tax payment responsibilities. A linking notice complies with the provisions contained in this subsection if the notice reads as follows: "See important sales tax information regarding the tax that you may owe directly to your state of residence."

(C) A person that is required to provide a linking notice pursuant to subsection (B) also must provide this notification on its Internet website and catalog.

HISTORY: 2011 Act No. 32, Section 4, eff June 8, 2011.



Section 12-36-2695. Sales taxes or admission taxes; boundary clarification.

Any business that is required to collect or pay sales and use taxes or admissions taxes whose business location changes from North Carolina to South Carolina as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017, is required to obtain a South Carolina retail license or admissions tax license for that location before January 1, 2017, and begin collecting and paying South Carolina sales and use taxes or admissions taxes on January 1, 2017. The retailer must apply for a retail or admissions tax license prior to January 1, 2017, and indicate on the license application the date the taxpayer anticipates beginning to collect sales, use, or admissions taxes is January 1, 2017.

HISTORY: 2016 Act No. 270 (S.667), Section 11, eff January 1, 2017.






CHAPTER 37 - ASSESSMENT OF PROPERTY TAXES

Section 12-37-10. Definitions.

As used in this chapter the following words and phrases shall have the following meanings:

(1) "Real property" shall mean not only land, city, town and village lots but also all structures and other things therein contained or annexed or attached thereto which pass to the vendee by the conveyance of the land or lot;

(2) "Personal property" shall mean all things, other than real estate, which have any pecuniary value, and moneys, credits, investments in bonds, stocks, joint-stock companies or otherwise;

(3) "Moneys" or "money" shall mean gold, silver and other coin, bank bills and other bills or notes authorized to be circulated as money, whether in possession or on deposit subject to the draft of the depositor or person having the beneficial interest therein on demand;

(4) "Credits" shall mean the remainder due, or to become due, to a person, after deducting from the amount of all legal debts, claims and demands in his favor the amount of all legal debts and demands against him, whether such demands be payable in money, labor or other valuable things, but, in ascertaining such remainder, no deduction shall be made for any (a) obligation to any mutual insurance company given for insurance, (b) subscription to the capital stock of any joint-stock company, (c) taxes assessed against the person, (d) subscription to any religious, scientific, literary or charitable purpose, (e) acknowledgment of a liability not founded on a legal and valuable consideration, (f) more of any joint liability with others than the person honestly believes he will be compelled to pay, (g) contingent liability or (h) acknowledgment of a debt or liability made for the purpose of diminishing the amount of credit to be returned for taxation.

(5) "Investment in bonds" shall be held to mean all investments of money or means in bonds of whatever kind, whether issued by the government of the United States, this or any other state or territory of the United States, any foreign government, any county, city, town or other municipality or any corporation or company of this or any other state or country;

(6) "Investment in stocks" shall mean all investments of money or means in evidences of indebtedness, other than bonds or bills designed to circulate as money, issued by any government or municipality, shares of the capital of any corporation, company or association and every interest in any such shares or portion thereof and all interests or shares in ships, boats or other vessels used or designed to be used exclusively or partially in navigating the waters within or bordering on this State, whether any such ship, boat or vessel be within the jurisdiction of this State or not and whether such vessel be registered or licensed at any collector's office in this State or not; and

(7) "Oath" shall mean and include an affirmation duly made.

HISTORY: 1962 Code Section 65-1501; 1952 Code Section 65-1501; 1942 Code Section 2577; 1932 Code Section 2577; Civ. C. '22 Section 341; Civ. C. '12 Section 293; Civ. C. '02 Section 265; G. S. 167; R. S. 221; 1881 (17) 983.



Section 12-37-30. All taxes shall be levied on uniform assessment.

Taxes for township, school, municipal and all other purposes provided for or allowed by law shall be levied on the same assessment, which shall be that made for county taxes.

HISTORY: 1962 Code Section 65-1503; 1952 Code Section 65-1503; 1942 Code Section 2750; 1932 Code Section 2772; Civ. C. '22 Section 490; Civ. C. '12 Section 435; Civ. C. '02 Section 387; 1896 (22) 59; 2015 Act No. 87 (S.379), Section 3, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 3, substituted "county taxes" for "State taxes".



Section 12-37-40. Municipal authorities may copy assessments from county auditor's books.

All persons charged with the assessment or collection of taxes for municipal purposes may copy from the county auditor's books the assessment of valuation thereon found and may use it as the basis for the assessment of taxes for municipal purposes. But nothing contained in this section shall prevent municipal authorities from assessing and collecting taxes upon property not upon the auditor's books.

HISTORY: 1962 Code Section 65-1504; 1952 Code Section 65-1504; 1942 Code Section 2750; 1932 Code Section 2772; Civ. C. '22 Section 490; Civ. C. '12 Section 435; Civ. C. '02 Section 387; 1896 (22) 59.



Section 12-37-90. Assessors to be full time; responsibilities and duties.

All counties shall have a full-time assessor, whose responsibility is appraising and listing all real property, whether exempted or not, except real property required by law to be assessed by the department and property owned by the federal government, state government, county government, or any of its political subdivisions and which is exempt from property taxation. If the assessor discovers that any real property required by law to be assessed by the department has been omitted, he shall notify the department that the property has been omitted and the department is required to appraise and assess the omitted property.

The assessor is responsible for the operations of his office and shall:

(a) maintain a continuous record of recorded deed sales transactions, building permits, tax maps, and other records necessary for a continuing reassessment program;

(b) diligently search for and discover all real property not previously returned by the owners or their agents or not listed for taxation by the county auditor, and list such property for taxation in the name of the owner or person to whom it is taxable;

(c) when values change, reappraise and reassess real property so as to reflect its proper valuation in light of changed conditions, except for exempt property and real property required by law to be appraised and assessed by the department, and furnish a list of these assessments to the county auditor;

(d) determine assessments and reassessments of real property in a manner that the ratio of assessed value to fair market value is uniform throughout the county;

(e) appear as necessary before an appellate board to give testimony and present evidence as to the justification of an appraisal;

(f) have the right of appeal from a disapproval of or modification of an appraisal made by him;

(g) perform duties relating to the office of tax assessor required by the laws of this State;

(h) be the sole person responsible for the valuation of real property, except that required by law to be appraised and assessed by the department, and the values set by the assessor may be altered only by the assessor or by legally constituted appellate boards, the department, or the courts;

(i) have the right to enter and examine all new nonresidential buildings and structures and those portions of an existing nonresidential building or structure covered by a building permit for renovations or additions.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 8; 1998 Act No. 299, Section 1.



Section 12-37-100. Assessor shall endorse deeds.

When any deed is recorded it shall be presented to the county assessor's office and have the endorsement of such office showing that the property has been identified and located on the records of the assessor's office.

HISTORY: 1975 (59) 248.



Section 12-37-110. Auditors, assessors, and appraisers shall attend educational courses.

All auditors, assessors and appointed appraisers from an assessor's office must attend educational courses required by the department.

HISTORY: 1975 (59) 248.



Section 12-37-120. Rounding of assessed value of property.

In the calculation of the assessed value of property subject to property tax, the result must be rounded to the nearest ten dollars and this rounded amount is deemed the assessed value of the property.

HISTORY: 1994 Act No. 516, Section 24.



Section 12-37-135. Countywide business registration; fee.

A county governing body may require a business registration throughout the entire county area and may impose an administrative fee not to exceed fifteen dollars. The fee is an administrative fee and must not be based upon business income. The business registration authorized by this section must be administered and enforced in the same manner as the business license tax described in Section 4-9-30(12), but must not be converted into a business license tax as described in that provision. The business registration administrative fee may be billed on any property tax bill and is deemed to be property tax for the purposes of collection if so billed. This registration, if adopted, is in lieu of any business license which is authorized pursuant to Section 4-9-30(12).

HISTORY: 2005 Act No. 145, Section 45, eff June 7, 2005.



Section 12-37-140. Real property taxation and valuation; boundary clarification.

(A) On January 1, 2017, any real property which was not on the South Carolina real property tax rolls solely because prior to the boundary clarification, as contained in the amendments in Section 1-1-10, effective January 1, 2017, it was considered located in North Carolina, must be placed on the South Carolina property tax rolls. The real property must be valued based on the latest reassessment date for similar types of property in that location. The fifteen percent cap in Section 12-37-3140 is not applicable to this property in the year that the property is first placed on the tax rolls.

(B) For 2017 only, real property and personal property with a statutory lien date of December thirty-first whose location is considered to have changed from North Carolina to South Carolina as a result of boundary clarification shall have a lien date of January 1, 2017, rather than December thirty-first of the preceding year. For all subsequent property tax years the lien date shall return to December thirty-first of the preceding year.

(C) The lien date for property taxes is the date on which the property tax becomes a fixed liability of the taxpayer.

(D) Any agricultural-use property whose location is considered to have changed from South Carolina to North Carolina as a result of the boundary clarification is not subject to rollback of taxes under Section 12-43-220(d) because of the deemed location change.

(E) Taxpayers affected by the boundary clarification must apply for all property tax exemptions, special valuations, and special assessment ratios in accordance with and by the dates specified in South Carolina law.

(F) If as a result of the differing lien dates for North Carolina and South Carolina, property is subject to property taxes in both states, the taxpayer is liable for property taxes only in the state where the property is deemed located after the boundary clarification.

HISTORY: 2016 Act No. 270 (S.667), Section 12, eff January 1, 2017.



Section 12-37-145. Motor vehicle registration; boundary clarification.

(A) An individual whose state of residency changes from North Carolina to South Carolina solely as a result of the boundary clarification, as contained in the amendments in Section 1-1-10, effective January 1, 2017, must register his motor vehicle as a new resident of South Carolina in accordance with Section 56-3-210, and pay property taxes in accordance with Chapter 37, Article 21, Title 12. For purposes of this section, an individual's residency must be determined on the date of the boundary clarification, which is January 1, 2017.

(B) A business with motor vehicles whose business location changes from North Carolina to South Carolina solely as a result of the boundary clarification is considered to have moved into South Carolina on January 1, 2017, and must register its motor vehicles in accordance with South Carolina law for moving business property into South Carolina based on the date of the boundary clarification, which is January 1, 2017, and personal property taxes for motor vehicles must be paid in accordance with Article 21, Chapter 37, Title 12.

(C) Refunds for motor vehicle personal property taxes for persons whose residency or business location is changed from South Carolina to North Carolina as a result of the boundary clarification, must be provided, if applicable, on a prorated basis in accordance with Section 12-37-2620.

HISTORY: 2016 Act No. 270 (S.667), Section 13, eff January 1, 2017.



Section 12-37-150. Tax rebate; boundary clarification.

If as a result of the boundary clarification, as contained in the amendments in Section 1-1-10, effective January 1, 2017, an individual is required to register his personal motor vehicle in South Carolina and, if the property taxes on that motor vehicle would have been less in North Carolina, the individual may receive a tax rebate from the applicable South Carolina county for the difference between the tax the individual was required to pay in South Carolina and the individual was required to pay in North Carolina on that same vehicle based on the latest North Carolina assessment for the motor vehicle. In order to receive this rebate the individual must provide the county with a copy of the last North Carolina county property tax assessment for the same motor vehicle. The individual is entitled to this rebate for two years, including any partial year.

HISTORY: 2016 Act No. 270 (S.667), Section 14, eff January 1, 2017.



Section 12-37-155. Lien date; boundary clarification.

For 2017 only, the lien date for nonbusiness personal property, other than motor vehicles, is January 1, 2017, for individuals whose state of residency changes from North Carolina to South Carolina solely as a result of the boundary clarification, as contained in the amendments to Section 1-1-10, effective January 1, 2017. For all subsequent years, the lien date shall return to December thirty-first of the preceding tax year.

HISTORY: 2016 Act No. 270 (S.667), Section 15, eff January 1, 2017.



Section 12-37-210. Property which is taxable.

All real and personal property in this State, personal property of residents of this State which may be kept or used temporarily out of the State, with the intention of bringing it into the State, or which has been sent out of the State for sale and not yet sold, and all moneys, credits and investments in bonds, stocks, joint-stock companies or otherwise of persons resident in this State shall be subject to taxation.

HISTORY: 1962 Code Section 65-1521; 1952 Code Section 65-1521; 1942 Code Section 2566; 1932 Code Section 2566; Civ. C. '22 Section 335; Civ. C. '12 Section 287; Civ. C. '02 Section 260; G. S. 164; R. S. 217; 1881 (17) 982.



Section 12-37-220. General exemption from taxes.

(A) Pursuant to the provisions of Section 3, Article X of the State Constitution and subject to the provisions of Section 12-4-720, there is exempt from ad valorem taxation:

(1) all property of the State, counties, municipalities, school districts, Water and Sewer Authorities and other political subdivisions, if the property is used exclusively for public purposes, and it shall be the duty of the Department of Revenue and county assessor to determine whether such property is used exclusively for public purposes;

(2) all property of all schools, colleges, and other institutions of learning and all charitable institutions in the nature of hospitals and institutions caring for the infirmed, the handicapped, the aged, children and indigent persons, except where the profits of such institutions are applied to private use;

(3) all property of all public libraries, churches, parsonages, and burying grounds, but this exemption for real property does not extend beyond the buildings and premises actually occupied by the owners of the real property;

(4) all property of all charitable trusts and foundations used exclusively for charitable and public purposes, but this exemption for real property does not extend beyond the buildings and premises actually occupied by the owners of the real property;

(5) all household goods and furniture used in the home of the owner of such goods and furniture, such to include built-in equipment such as ranges, dishwashers and disposals, but this exemption shall not apply to household goods used in hotels, rooming houses, apartments, or other places of business;

(6) all inventories of manufacturers, except manufactured articles which have been offered for sale at retail or which have been available for sale at retail. Fuel, including but not limited to uranium, special nuclear material, nuclear fuel, fossil fuel, coal, cellulose, wood or solid, liquid or gaseous hydrocarbons, held by a public utility, an affiliated interest of such public utility as defined in Section 58-27-2090 or a subsidiary of such public utility, or held by a corporation, entity or trust for the use and benefit of such public utility under orders or regulations of the Public Service Commission, shall be deemed to be inventories of manufacturers;

(7) all new manufacturing establishments located in any of the counties of this State after July 1, 1977, for five years from the time of establishment and all additions to the existing manufacturing establishments located in any of the counties of this State for five years from the time each such addition is made if the cost of such addition is fifty thousand dollars or more. Such additions shall include additional machinery and equipment installed in the plant. Provided, however, that the exemptions authorized in this item for manufacturing establishments, and additions thereto, shall not include exemptions from school taxes or municipal taxes but shall include only county taxes. Provided, further, that all manufacturing establishments and all additions to existing manufacturing establishments exempt under statutes in effect February 28, 1978, shall be allowed their exemptions provided for by statute until such exemptions expire;

(8) all facilities or equipment of industrial plants which are designed for the elimination, mitigation, prevention, treatment, abatement, or control of water, air, or noise pollution, both internal and external, required by the state or federal government and used in the conduct of their business. At the request of the Department of Revenue, the Department of Health and Environmental Control shall investigate the property of any manufacturer or company, eligible for the exemption to determine the portion of the property that qualifies as pollution control property. Upon investigation of the property, the Department of Health and Environmental Control shall furnish the Department of Revenue with a detailed listing of the property that qualifies as pollution control property. For equipment that serves a dual purpose of production and pollution control, the value eligible for the ad valorem exemption is the difference in cost between this equipment and equipment of similar production capacity or capability without the ability to control pollution. For the purposes of this item, twenty percent of the cost of any piece of machinery and equipment placed in service in a greige mill qualifies as internal air and noise pollution control property and is exempt from property taxes. "Greige mill" means all textile processes from opening through fabric formation before dyeing and finishing;

(9) a homestead exemption for persons sixty-five years of age and older, for persons permanently and totally disabled and for blind persons in an amount to be determined by the General Assembly of the fair market value of the homestead under conditions prescribed by the General Assembly by general law;

(10) intangible personal property.

(11) all property of public benefit corporations established by a county or municipality used exclusively for economic development purposes which serve a governmental purpose as defined in Section 115 of the U.S. Internal Revenue Code.

(B) In addition to the exemptions provided in subsection (A), the following classes of property are exempt from ad valorem taxation subject to the provisions of Section 12-4-720:

(1)(a) the house owned by an eligible owner in fee or jointly with a spouse;

(b) the house owned by a qualified surviving spouse acquired from the deceased spouse and a house subsequently acquired by an eligible surviving spouse. The qualified surviving spouse shall inform the Department of Revenue of the address of a subsequent house;

(c) when a trustee holds legal title to a dwelling for a beneficiary and the beneficiary is a person who qualifies otherwise for the exemptions provided in subitems (a) and (b) and the beneficiary uses the dwelling as the beneficiary's domicile, the dwelling is exempt from property taxation in the same amount and manner as dwellings are exempt pursuant to subitems (a) and (b);

(d) The Department of Revenue may require documentation it determines necessary to determine eligibility for the exemption allowed by this item.

(e) As used in this item:

(i) "eligible owner" means:

(A) a veteran of the armed forces of the United States who is permanently and totally disabled as a result of a service-connected disability and who files with the Department of Revenue a certificate signed by the county service officer certifying this disability;

(B) a former law enforcement officer as further defined in Section 23-23-10, who is permanently and totally disabled as a result of a law enforcement service-connected disability;

(C) a former firefighter, including a volunteer firefighter as further defined in Chapter 80, Title 40, who is permanently and totally disabled as a result of a firefighting service-connected disability;

(ii) "permanently and totally disabled" means the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, that has lasted or is expected to last for a continuous period of twelve months or more or result in death;

(iii) "qualified surviving spouse" means the surviving spouse of an individual described in subsubitem (i) while remaining unmarried, who resides in the house, and who owns the house in fee or for life. Qualified surviving spouse also means the surviving spouse of a member of the armed forces of the United States who was killed in action, or the surviving spouse of a law enforcement officer or firefighter who died in the line of duty as a law enforcement officer or firefighter, as these terms are further defined in Section 23-23-10 and Chapter 80, Title 40 who at the time of death owned the house in fee or jointly with the now surviving spouse, if the surviving spouse remains unmarried, resides in the house, and has acquired ownership of the house in fee or for life;

(iv) "house" means a dwelling and the lot on which it is situated classified in the hands of the current owner for property tax purposes pursuant to Section 12-43-220(c);

(2)(a) the dwelling house in which he resides and a lot not to exceed one acre of land owned in fee or for life, or jointly with a spouse, by a paraplegic or hemiplegic person, is exempt from all property taxation provided the person furnishes satisfactory proof of his disability to the Department of Revenue. The exemption is allowed to the surviving spouse of the person so long as the spouse does not remarry, resides in the dwelling, and obtains the fee or a life estate in the dwelling. To qualify for the exemption, the dwelling house must be the domicile of the person who qualifies for the exemption. For purposes of this item, a hemiplegic person is a person who has paralysis of one lateral half of the body resulting from injury to the motor centers of the brain. For the purposes of this exemption, "paraplegic" or "hemiplegic" includes a person with Parkinson's Disease, Multiple Sclerosis, or Amyotrophic Lateral Sclerosis, which has caused the same ambulatory difficulties as a person with paraparesis or hemiparesis. A doctor's statement is required stating that the person's disease has caused these same ambulatory difficulties.

(b) when a trustee holds legal title to a dwelling for a beneficiary and the beneficiary is a person who qualifies otherwise for the exemption provided in subitem (a) and the beneficiary uses the dwelling as his domicile, the dwelling is exempt from property taxation in the amount and manner as dwellings are exempt pursuant to subitem (a);

(3) two private passenger vehicles owned or leased by any disabled veteran designated by the veteran for which special license tags have been issued by the Department of Motor Vehicles under the provisions of Sections 56-3-1110 to 56-3-1130 or, in lieu of the license, if the veteran has a certificate signed by the county service officer or the Veterans Administration of the total and permanent disability which must be filed with the Department of Motor Vehicles. The exemption extends to the surviving spouse of the person on one private passenger vehicle owned or leased by the spouse for their lifetime or until the remarriage of the surviving spouse;

(4) all property of any kind of a nonprofit corporation created for the purpose of providing water supply or sewage disposal, or a combination of such services, organized pursuant to Chapter 36, Title 33;

(5) all property of the American Legion, the Veterans of Foreign Wars, the Disabled American Veterans, Fleet Reserve Association, and the Marine Corps League or any similar Veterans Organization chartered by the Congress of the United States, whether belonging to the department or to any of the posts in this State when used exclusively for the purpose of such organization and not used for any purpose other than club rooms, offices, meeting places, or other activities directly in keeping with the policy stated in the National Constitution of such organization, and such property is devoted entirely to its own uses and not held for "pecuniary profit". For the purposes of this item "pecuniary profit" refers to income received from the sale of alcoholic beverages to persons other than bona fide members and their bona fide guests, or any income, any part of which inures to the benefit of any private individual. Where any structure or parcel of land is used partly for the purposes of such organization and partly for such pecuniary profits, the area for pecuniary profits shall be assessed separately and that portion shall be taxed;

(6) all property owned and used or occupied by any Young Women's Christian Association, Young Men's Christian Association or the Salvation Army in this State and used for the purpose of or in support of such organizations but the exemption herein provided shall not apply to such portions of any such property rented for purposes not related to the functions of the organization;

(7) all property owned and used or occupied by The Boy Scouts of America or The Girl Scouts of America and used exclusively for the purposes of these organizations. The exemption allowed by this item also extends to property not owned by these organizations but which is used exclusively by them for scouting purposes;

(8) properties of whatever nature or kind owned within the State and used or occupied by the South Carolina Association of Future Farmers of America so long as such properties are used exclusively to promote vocational education or agriculture, better business methods and more effective organization for farming or to encourage thrift or provide recreation for persons studying agriculture or home economics in the public schools;

(9) all wearing apparel of the person required to make a return and of the family of such person;

(10) notwithstanding any other provisions of law, the property of telephone companies and rural telephone cooperatives operating in this State used in providing rural telephone service, which was exempt from property taxation as of December 31, 1973, shall be exempt from such property taxation; provided, however, that the amount of property subject to ad valorem taxation of any such company or cooperative in any tax district shall not be less than the net amount to which the tax millage was applied for the year ending December 31, 1973. Any property in any tax district added after December 31, 1973, shall likewise be exempt from property taxation in the proportion that the exempt property of such company or cooperative as of December 31, 1973, in that tax district was to the total property of such company or cooperative as of December 31, 1973, in that tax district;

(11)(a) all property of nonprofit housing corporations devoted exclusively to providing below-cost housing for the aged or for handicapped persons or for both aged and handicapped persons as authorized by Section 202 of the Housing Act of 1959 and regulated in part by 24 CFR Part 885;

(b) all property of nonprofit housing corporations devoted exclusively to providing below-cost supportive housing for elderly persons or households as authorized by Section 202 of the Housing Act of 1959 as amended under Section 801 of the National Affordable Housing Act of 1990 and regulated in part by 24 CFR Part 889;

(c) all property of nonprofit housing corporations devoted exclusively to providing below-cost supportive housing for persons with disabilities as authorized by Section 811 of the National Affordable Housing Act of 1990 and regulated in part by 24 CFR Part 890;

(d) all property of nonprofit housing corporations devoted exclusively to providing rental or cooperative housing and related facilities for elderly or handicapped persons or families of low or moderate income as authorized by Section 515 of Title V of the Housing Act of 1949;

(e) all property of nonprofit housing corporations or solely-owned instrumentalities of these corporations which is devoted to providing housing to low or very low income residents. A nonprofit housing corporation must satisfy the safe harbor provisions of Revenue Procedure 96-32 issued by the Internal Revenue Service to qualify for this exemption;

(12) the property of any fraternal society, corporation or association, when the property is used primarily for the holding of its meetings and the conduct of its business and no profit or benefit therefrom shall inure to the benefit of any private stockholders or individuals;

(13) all agricultural products owned by the producer in this State;

(14) all farm machinery and equipment including self-propelled farm machinery and equipment except for motor vehicles licensed for use on the highways. For the purpose of this section "self-propelled farm machinery and equipment" means farm machinery or equipment which contains within itself the means for its own locomotion. For purposes of this item, farm equipment includes greenhouses;

(15) all livestock and live poultry;

(16)(a) The property of any religious, charitable, eleemosynary, educational, or literary society, corporation, trust, or other association, when the property is used by it primarily for the holding of its meetings and the conduct of the business of the society, corporation, trust, or association and no profit or benefit there from inures to the benefit of any private stockholder or individual.

(b) The property of any religious, charitable, or eleemosynary society, corporation, trust, or other association when the property is acquired for the purpose of building or renovating residential structures on it for not-for-profit sale to economically disadvantaged persons. The total properties for which the religious, charitable, or eleemosynary society, corporation, trust, or other association may claim this exemption in accordance with this paragraph may not exceed fifty acres per county within the State.

(c) The exemption allowed pursuant to subitem (a) of this item extends to real property owned by an organization described in subitem (a) and which qualifies as a tax exempt organization pursuant to Internal Revenue Code Section 501(c)(3), when the real property is held for a future use by the organization that would qualify for the exemption allowed pursuant to subitem (a) of this item or held for investment by the organization in sole pursuit of the organization's exempt purposes and while held this real property is not rented or leased for a purpose unrelated to the exempt purposes of the organization and the use of the real property does not inure to the benefit of any private stockholder or individual. Real property donated to the organization which receives the exemption allowed pursuant to this subitem is allowed the exemption for no more than three consecutive property tax years. If real property acquired by the organization by purchase receives the exemption allowed pursuant to this subitem and is subsequently sold without ever having been put to the exempt use, the exemption allowed pursuant to this subitem is deemed terminated as of December thirty-first preceding the year of sale and the property is subject to property tax for the year of sale to which must be added a recapture amount equal to the property tax that would have been due on the real property for not more than the four preceding years in which the real property received the exemption allowed pursuant to this subitem. The recapture amount is deemed property tax for all purposes for payment and collection.

(d) To qualify for the exemption allowed by this item, a trust must be a trust that is established solely for the benefit of a religious organization.

(17) personal property in transit with "no situs" status as defined in Article 7, Chapter 37, Title 12 and subject to the record keeping requirements and penalties prescribed in that article shall not be subject to ad valorem taxation;

(18) real property leased on a nonprofit basis, to a state agency, county, municipality or other political subdivision so long as it is used for a general public purpose; provided, however, this exemption shall not apply to property used for office space or warehousing;

(19) all property owned by volunteer fire departments and rescue squads used exclusively for the purposes of these departments and squads. Property leased to a department or squad by an entity itself exempt from property tax is exempt in the same manner that property owned by these departments and squads is exempt;

(20) all property of nonprofit museums which is used exclusively for such purpose;

(21) all property leased to and operated by the South Carolina Public Service Authority for the generation or transmission of electric power shall be deemed for all tax purposes to be property of the Authority and exempt from ad valorem taxes;

(22) all community owned recreation facilities opened to the general public and operated on a nonprofit basis;

(23) notwithstanding any other provision of law, property heretofore exempt from ad valorem taxation by reason of the imposition upon such property or the owner of such property of a tax other than an ad valorem tax pursuant to the provisions of Section 12-11-30, Section 12-13-50 or Section 12-21-1080 shall continue to be entitled to such exemption;

(24) all property of nonprofit or eleemosynary community theater companies, symphony orchestras, county and community arts councils and commissions and other such companies, which is used exclusively for the promotion of the arts;

(25) all personal property loaned or leased on a nonprofit basis to a state agency, county, municipality, or other political subdivision, or to an organization exempt from federal income tax under Internal Revenue Code Section 501 through 514 as defined in item (11) of Section 12-6-40(A), for at least thirty days during the tax year, so long as such personal property is used solely for the purpose of public display and not for the use of such state agency, county, municipality, or other political subdivision, or exempt organization;

(26) two private passenger vehicles owned or leased by recipients of the Medal of Honor;

(27) two personal motor vehicles, owned or leased either solely or jointly by persons required to use wheelchairs, who qualify for special license tags under the provisions of Section 56-3-1910;

(28) all carnival equipment owned, leased, or used by a foreign corporation or other nonresident of this State, not physically present within State for an aggregate of more than six months of the tax year, and having paid an ad valorem or like tax in at least one other state;

(29) two private passenger vehicles or trucks, not exceeding three-quarter ton, owned or leased by and licensed and registered in the name of any member or former member of the armed forces who was a prisoner of war (POW) in World War I, World War II, the Korean Conflict, or the Vietnam Conflict and who is a legal resident of this State. This exemption also extends to the surviving spouse of a qualified former POW for the lifetime or until the remarriage of the surviving spouse;

(30) all inventories;

(31) all real property of churches which extends beyond the buildings and premises actually occupied by the churches which own the real property if no profit or benefit from any operation on the churches' real property inures to the benefit of any private stockholder or individual and no income producing ventures are located on the churches' real property. This exemption does not change any exemption provided for churches or other entities in item (3) of subsection A of this section and item (c), Section 3 of Article X of the Constitution of this State but is an additional exemption for churches as provided in this item;

(32) all new corporate headquarters, corporate office facilities, distribution facilities, and all additions to existing corporate headquarters, corporate office facilities, or distribution facilities located in South Carolina, established or constructed, or placed in service, after June 27, 1988, are exempt from nonschool county ad valorem taxes for a period of five years from the time of establishment, construction, or being placed in service if the cost of the new construction or additions is fifty thousand dollars or more and seventy-five or more new jobs which are full-time or one hundred fifty or more substantially equivalent jobs are created in South Carolina. For the purpose of this exemption, the term:

(1) "New job" means any job created by an employer in South Carolina at the time a new facility or an expansion is initially staffed, but does not include a job created when an employee is shifted from an existing South Carolina location to work in a new or expanded facility.

(2)(a) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of company operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the South Carolina corporate headquarters, corporate office facility, or distribution facility and worked at a rented facility pending construction of a corporate headquarters, corporate office facility, or distribution facility.

(b) "Substantially equivalent" means a job requiring a minimum of twenty hours of an employee's time a week for the entire normal year of company's operations or a job requiring a minimum of twenty hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the South Carolina corporate headquarters, corporate office facility, or distribution facility and worked at a rented facility pending construction of a corporate headquarters, corporate office facility, or distribution facility.

(3) "Corporate headquarters" means the location where corporate staff members or employees are domiciled and employed, and where the majority of the company's financial, personnel, legal, planning, or other business functions are handled either on a regional or national basis and must be the sole such corporate headquarters within the region or nation.

(4) "Staff employee" or "staff member" means executive, administrative, or professional worker. At least eighty percent of an executive employee's business functions must involve the management of the enterprise and directing the work of at least two employees. An executive employee has the authority to hire and fire or has the authority to make recommendations related to hiring, firing, advancement, and promotion decisions, and an executive employee must customarily exercise discretionary powers. An administrative employee is an employee who is not involved in manual work and whose work is directly related to management policies or general business operations. An administrative employee must customarily exercise discretion and independent judgment. A professional employee is an employee whose primary duty is work requiring knowledge of an advanced type in a field of science or learning. This knowledge is characterized by a prolonged course of specialized study. The work must be original and creative in nature, and the work cannot be standardized over a specific period of time. The work must require consistent exercise of discretion.

(5) "Region" or "regional" means a geographic area comprised of either:

(a) at least five states, including South Carolina; or

(b) two or more states, including South Carolina, if the entire business operations of the corporation are performed within fewer than five states.

(6) "Corporate office facility" means the location where corporate managerial, professional, technical, and administrative personnel are domiciled and employed, and where corporate financial, personnel, legal, technical, support services, and other business functions are handled. Support services include, but are not limited to, claims processing, data entry, word processing, sales order processing, and telemarketing.

(7) "Distribution facility" has the meaning provided pursuant to Section 12-6-3360(M)(8).

Certification of the required investment and the number of new jobs which are full-time or substantially equivalent and which are created must be provided by the South Carolina Department of Revenue to the appropriate local tax officials;

(33)(a) all personal property including aircraft of an air carrier which operates an air carrier hub terminal facility in this State for a period of ten consecutive years from the date of qualification, if its qualifications are maintained. An air carrier hub terminal facility is defined in Section 55-11-500;

(b) all aircraft, including associated personal property, owned by a company owning aircraft meeting the requirements of Section 55-11-500(a)(3)(i) without regard to the other requirements of Section 55-11-500. An aircraft qualifying for the exemption allowed by this subitem may not be used by the operator of the aircraft as the basis for an exemption pursuant to subitem (a) of this item;

(34) the facilities of all new enterprises engaged in research and development activities located in any of the counties of this State, and all additions valued at fifty thousand dollars or more to existing facilities of enterprises engaged in research and development are exempt from ad valorem taxation in the same manner and to the same extent as the exemption allowed pursuant to subsection (A)(7) of Section 12-37-220. These additions include machinery and equipment installed in an existing manufacturing or research and development facility. For purposes of this section, facilities of enterprises engaged in research and development activities are facilities devoted directly and primarily to research and development, in the experimental or laboratory sense, of new products, new uses for existing products, or improvement of existing products. To be eligible for the exemption allowed by this section, the facility or its addition must be devoted primarily to research and development as defined in this section. The exemption does not include facilities used in connection with efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, or research in connection with literary, historical, or similar projects;

(35) property exempt under subsection (A)(5) of this section when located in a time-share unit;

(36) after the easement is granted, land subject to a perpetual easement donated to this State under the South Carolina Scenic Rivers Act of Chapter 29, Title 49;

(37) one personal motor vehicle owned or leased by a legal guardian of a minor who is blind or required to use a wheelchair when the vehicle is used to transport the minor.

(38)(a) watercraft and motors which have an assessment of not more than fifty dollars;

(b) By ordinance, a governing body of a county may exempt from the property tax, forty-two and 75/100 percent of the fair market value of a watercraft and its motor. This exemption for a watercraft motor applies whether the motor is located in, attached to, or detached from the watercraft. This exemption does not apply to a boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to Section 12-37-224;

(39) the governing body of a municipality may by ordinance exempt from municipal ad valorem taxes for not more than five years property located in the municipality receiving the exemptions from county ad valorem taxes allowed pursuant to items (32) and (34) of this subsection;

(40) watercraft trailers;

(41) economic development property during the exemption period as provided in Chapter 44, Title 12;

(42) property held in trust under the provisions of Chapter 18, Title 51 and all real property of charitable trusts and foundations held for historic preservation of forts and battlegrounds which extends beyond the buildings and premises actually occupied by the charitable trusts and foundations which own the real property if no profit or benefit from any operation on the charitable trusts' and foundations' real property inures to the benefit of any private stockholder or individual and no income producing ventures are located on the charitable trusts' and foundations' real property. This exemption does not change any exemption provided for charitable trusts and foundations in item (4) of subsection (A) of this section and item (d), Section 3, Article X of the Constitution of this State but is an additional exemption for charitable trusts and foundations for historic preservation, as provided in this item;

(43) the dwelling home and a lot not to exceed one acre of land owned in fee or for life or jointly with a spouse by a resident of this State who is a recipient of the Medal of Honor regardless of when it was awarded or the conflict involved, or who was a prisoner of war in World War I, World War II, the Korean Conflict, or the Vietnam Conflict. The exemption is allowed to the surviving spouse under the same terms and conditions governing the exemption for surviving spouses pursuant to item (1) of this subsection. A person applying for this exemption must provide the evidence of eligibility the department requires;

(44) subject to the approval by resolution of the county governing body, property and improvements subject to a nonresponsible party voluntary cleanup contract for which a certificate of completion has been issued by the Department of Health and Environmental Control pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, is exempt from ad valorem taxation in the same manner and to the same extent as the exemption allowed pursuant to subsection (A)(7) of this section. This exemption applies beginning with the taxable year in which the certificate of completion is issued;

(45) a private passenger motor vehicle leased by a member of the armed forces of the United States stationed in this State when that service member's home of record is in another state and the leased vehicle is registered in South Carolina;

(46) a private passenger motor vehicle leased to a governmental entity that would be exempt pursuant to subsection (A)(1) of this section if the governmental entity owned the vehicle;

(47)(a) Effective for property tax years beginning after 2006 and to the extent not already exempt pursuant to Section 12-37-250, one hundred percent of the fair market value of owner-occupied residential property eligible for and receiving the special assessment ratio allowed owner-occupied residential property pursuant to Section 12-43-220(c) is exempt from all property taxes imposed for school operating purposes but not including millage imposed for the repayment of general obligation debt.

(b) Notwithstanding any other provision of law, property exempted from property tax in the manner provided in this item is considered taxable property for purposes of bonded indebtedness pursuant to Section 15 of Article X of the Constitution of this State.

(c) The exemptions allowed by this item may not be deleted or reduced except by a legislative enactment receiving a recorded rollcall vote of at least a two-thirds majority of the membership of each house of the General Assembly;

(48) a motor vehicle licensed and registered as an antique motor vehicle pursuant to Article 23, Chapter 3, Title 56;

(49) real property not subject to property tax, leased by a state agency, county, municipality, other political subdivision, or other state entity to an entity that would not be subject to property tax if the entity owned the property;

(50) all fire sprinkler system equipment and the value attached thereto that is installed on a commercial or residential structure when the installation is not required by law, regulation, or code until there is an assessable transfer of interest as determined by Section 12-37-3150;

(51) one hundred percent of the value of an improvement to real property consisting of a newly constructed detached single family home offered for sale by a residential builder or developer through the earlier of:

(a) the property tax year in which the home is sold or otherwise occupied; or

(b) the property tax year ending the sixth December thirty-first after the home is completed and a certificate of occupancy, if required, is issued thereon.

In lieu of other exemption application requirements, the owner of property eligible for the exemption allowed by this item shall obtain the exemption by notifying the county assessor and county auditor by written affidavit no later than thirty days after the certificate of occupancy is issued and no later than January thirty-first in subsequent exemption eligibility years that the property is of the type eligible for the exemption and unoccupied and if found in order, the exemption is allowed for the applicable property tax year. If the unsold residence is occupied at any time before eligibility for the exemption ends, the owner shall so notify the auditor and assessor and the exemption ends as provided in subitem (a) of this item.

(52)(a) 14.2857 percent of the property tax value of manufacturing property assessed for property tax purposes pursuant to Section 12-43-220(a)(1). For purposes of this item, if the exemption is applied to real property, then it must be applied to the property tax value as it may be adjusted downward to reflect the limit imposed pursuant to Section 6, Article X of the South Carolina Constitution, 1895;

(b) The revenue loss resulting from the exemption allowed by this item must be reimbursed and allocated to the political subdivisions of this State, including school districts, in the same manner as the Trust Fund for Tax Relief, not to exceed eighty-five million dollars per year. In calculating estimated state individual and corporate income tax revenues for a fiscal year, the Board of Economic Advisors shall deduct amounts sufficient to account for the reimbursement required by this item.

(c) Notwithstanding the exemption allowed by this item, in any year in which reimbursements are projected by the Revenue and Fiscal Affairs Office to exceed the reimbursement cap in subitem (b), the exemption amount shall be proportionally reduced so as not to exceed the reimbursement cap.

(d) Notwithstanding any other provision of law, property exempted from property taxes in the manner provided in this item is considered taxable property for purposes of bonded indebtedness pursuant to Section 15, Article X of the Constitution of this State.

(C) Upon approval by the governing body of the county, the five-year partial exemption allowed pursuant to subsections (A)(7), (B)(32), and (B)(34) is extended to an unrelated purchaser who acquires the facilities in an arms-length transaction and who preserves the existing facilities and existing number of jobs. The partial exemption applies for the purchaser for five years if the purchaser otherwise meets the exemption requirements.

(D) If a church acquires ownership of real property which will be exempt under this section when owned by the church, the transferor's liability for property taxes on the property ceases on the church acquiring the property, and any exemptions provided in this section then apply, subject to the requirements of Section 12-4-720. The property taxes accruing up to the date of the acquisition by the church, if any, must be paid to the county where the property is located within thirty days of the acquisition date. If the millage has not yet been set for the year when the acquisition occurs, the county auditor shall apply the previous year's millage in determining any taxes owed. If the millage has been determined, the auditor shall apply the current year's millage in determining any taxes owed. All taxes, assessments, penalties, and interest on the property acquired by a church are a first lien on the property taxed, the lien attaching December thirty-first of the year immediately preceding the calendar year during which the tax is levied.

(E) If an entity owns property a portion of which qualifies for an exemption under subsections (A)(4) or (B)(16)(a) of this section and a portion of which is leased to one or more separate entities and that property would be exempt under subsections (A)(4) or (B)(16) of this section if the entity leasing the property owned the property, then any portion of the property that is leased to such entity is exempt from property taxes.

HISTORY: 1962 Code Section 65-1522; 1952 Code Section 65-1522; 1942 Code Sections 2578, 2872, 2876, 2878; 1932 Code Sections 2578, 2585, 2593; Civ. C. '22 Section 342; Civ. C. '12 Section 294; Civ. C. '02 Section 266; G. S. 169; R. S. 222; 1881 (17) 985; 1908 (25) 1051; 1912 (27) 682; 1915 (29) 574; 1918 (30) 710; 1919 (31) 136; 1920 (31) 746; 1923 (33) 111, 140, 504; 1924 (33) 946, 1118; 1925 (34) 90, 282; 1926 (34) 1546, 1677; 1927 (35) 107, 759, 983, 1017; 1928 (35) 1950; 1929 (36) 55; 1930 (36) 1558, 2164, 2169; 1931 (37) 210, 224, 889; 1933 (38) 275; 1935 (39) 129; 1936 (39) 1650; 1937 (40) 459; 1938 (40) 1795; 1940 (41) 1645; 1946 (44) 1508; 1947 (45) 315, 475; 1948 (45) 1658; 1949 (46) 280; 1950 (46) 2030, 2221, 2272; 1951 (47) 546; 1952 (47) 2148; 1954 (48) 1566; 1957 (50) 30, 186, 191; 1961 (52) 712; 1964 (53) 2075, 2222; 1965 (54) 534; 1966 (54) 2150, 2286, 2622, 2639, 2758; 1967 (55) 36, 382; 1968 (55) 2250, 2593; 1969 (56) 721, 740; 1970 (56) 1913, 2012; 1971 (57) 396, 431, 709, 2057; 1974 (58) 2079, 2847; 1975 (59) 186, 573; 1978 Act No. 621, Section 2; 1980 Act No. 359; 1980 Act No. 426, Section 1; 1980 Act No. 472, Section 1; 1980 Act No. 478, Sections 1, 2; 1981 Act No. 39, Section 1; 1982 Act No. 292, Sections 1, 2; 1984 Act No. 291; 1984 Act No. 456; 1985 Act No. 42, Section 1; 1985 Act No. 101, Section 17; 1985 Act No. 152, Section 1; 1985 Act No. 161, Section 1; 1985 Act No. 201, Part II, Section 67; 1986 Act No. 498, Section 1; 1986 Act No. 540, Part II, Section 3D; 1987 Act No. 129, Section 2; 1988 Act No. 438, Section 1; 1988 Act No. 521, Section 1; 1988 Act No. 666, Section 1; 1989 Act No. 183, Section 3; 1989 Act No. 189, Part II, Section 36; 1989 Act No. 189, Part II, Section 48A; 1991 Act No. 90, Section 1; 1991 Act No. 110, Section 2; 1992 Act No. 361, Sections 17(A)-20, Sections 17(A), 18-20; 1992 Act No. 432, Section 1; 1992 Act No. 485, Sections 2, 3; 1993 Act No. 176, Section 2; 1993 Act No. 181, Section 200; 1994 Act No. 293, Section 1; 1994 Act No. 497, Part II, Section 77; 1994 Act No. 497, Part II, Section 100A; 1994 Act No. 516, Sections 29(A), 29(B); 1995 Act No. 69, Sections 1, 3; 1995 Act No. 76, Section 10; 1995 Act No. 125, Sections 3A-3D; 1995 Act No. 125, Section 5A; 1996 Act No. 272, Section 1; 1996 Act No. 282, Section 1; 1996 Act No. 431, Section 17; 1996 Act No. 459, Section 11; 1996 Act No. 431, Section 18; 1996 Act No. 456, Section 14; 1996 Act No. 459, Section 11; 1996 Act No. 462, Section 21; 1997 Act No. 107, Section 2; 1997 Act No. 126, Section 1; 1997 Act No. 149, Section 2; 1999 Act No. 100, Part II, Section 59; 1999 Act No. 121, Section 2; 2000 Act No. 283, Section 5(H), eff for taxable years beginning after June 30, 2001; 2000 Act No. 387, Part II, Section 52C, eff July 1, 2000; 2000 Act No. 399, Section 3(Q)(1), eff August 17, 2000; 2000 Act No. 404, Section 6(E), eff October 3, 2000; 2001 Act No. 18, Section 1, eff for property tax years beginning after 2001; 2001 Act No. 89, Section 29, eff July 20, 2001; 2002 Act No. 280, Section 6, eff May 28, 2002; 2002 Act No. 334, Section 7I, eff June 24, 2002; 2003 Act No. 69, Section 1, eff June 18, 2003; 2004 Act No. 224, Section 1, eff May 11, 2004 and applies to property tax years beginning after 2004; 2005 Act No. 17, Section 1, eff February 15, 2005; 2005 Act No. 145, Section 31, eff June 7, 2005; 2005 Act No. 161, Sections 35, 36.A and 38, eff June 9, 2005; 2006 Act No. 276, Section 1, eff May 23, 2006; 2006 Act No. 333, Section 2, eff June 2, 2006; 2006 Act No. 360, Section 1, eff June 9, 2006, applicable for property tax years beginning after 2005; 2006 Act No. 386, Sections 9, 41, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 3, eff June 10, 2006; 2006 Act No. 389, Section 2, eff June 14, 2006; 2007 Act No. 116, Sections 9, 64, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 352, Section 1, eff June 12, 2008; 2008 Act No. 357, Section 5.A, eff June 25, 2008; 2009 Act No. 45, Section 1, eff June 2, 2009; 2009 Act No. 76, Section 1, eff June 16, 2009; 2010 Act No. 175, Section 1, eff May 19, 2010; 2010 Act No. 264, Section 1, eff June 11, 2010; 2010 Act No. 279, Section 1, eff June 16, 2010; 2014 Act No. 259 (S.437), Section 4.A, eff June 9, 2014; 2015 Act No. 23 (S.153), Section 1, eff June 1, 2015; 2017 Act No. 40 (H.3516), Section 19.A, eff May 10, 2017.

Editor's Note

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2003 Act No. 69, Sections 2 and 3.JJ, provide as follows:

"Notwithstanding any other provision of law, the amendment to Section 12-37-220(B)(11) of the 1976 Code, made pursuant to Section 7I, Act 334 of 2002, is effective for property tax years beginning after 2001."

2005 Act No. 17, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies for property tax years beginning after 2001. The time limitations provided in Section 12-54-85(F) of the 1976 Code do not apply for purposes of computing refunds pursuant to Section 12-37-220(B)(7) of the 1976 Code as amended in this act."

2005 Joint Resolution No. 181, Section 1, eff March 22, 2005, provides as follows:

"Notwithstanding the date provided in Section 2 of an act of 2005 bearing ratification number 2 [2005 Act No. 17], the property tax exemption for property not owned by but which is used exclusively by the Boy Scouts of America or the Girl Scouts of America applies for property tax years beginning after 2000."

2006 Act No. 333, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and applies with respect to motor vehicle tax years beginning after the last day of the second month following the month in which this act was approved by the Governor except that Section 2 [adding (B)(48)] applies to motor vehicle antique property tax years beginning after June 30, 2006."

2008 Act No. 357, Section 5.B provides as follows:

"This section takes effect upon approval of this act by the Governor and applies for taxable years beginning after 2007."

2009 Act No. 45 Section 3 provides as follows:

"This act takes effect upon approval by the Governor and applies for property tax years beginning after 2006."

2009 Act No. 76, Section 3 provides as follows:

"This act takes effect upon approval by the Governor and Section 1 applies for single family homes completed and, if required, a certificate of occupancy issued thereon after 2006. No refunds are allowed for property tax years 2007 and 2008 as a result of the exemption allowed pursuant to this act."

2010 Act No. 175, Section 2, provides:

"This act takes effect upon approval by the Governor and applies for property tax years beginning after 2009."

2014 Act No. 259, Section 4.C, provides as follows:

"C. This SECTION takes effect upon approval by the Governor and applies to property tax years beginning after 2013."

2017 Act No. 40, Sections 19.B, 19.C, provide as follows:

"B. Notwithstanding the exemption amount allowed pursuant to item (52) added pursuant to subsection A of this SECTION, the percentage exemption amount is phased-in in six equal and cumulative percentage installments, applicable for property tax years beginning after 2017.

"C. This SECTION takes effect upon approval by the Governor and first applies to property tax years beginning after 2017."

Effect of Amendment

2014 Act No. 259, Section 4.A, in subsection (B)(16), inserted "trust," before "or other association" throughout; added paragraph (d), relating to qualification for the exemption; and made other nonsubstantive changes.

2015 Act No. 23, Section 1, in (B)(3), added the text following "must be filed with the Department of Motor Vehicles."

2017 Act No. 40, Section 19.A, in (B), added (52), relating to phasing-in an exemption of a percentage of manufacturing property.



Section 12-37-222. Leased equipment used by charitable, not-for-profit or governmental hospital deemed for tax purposes to be owned by hospital.

Equipment leased by and used in connection with the operation of charitable, not for profit, or governmental hospitals shall, for the purpose of ad valorem taxation, be deemed to be owned by the hospital.

HISTORY: 1982 Act No. 466, Part II, Section 20.



Section 12-37-224. Motor homes or trailers for recreational travel; boats or watercraft with certain features.

(A) A motor home or trailer used for camping and recreational travel that is pulled by a motor vehicle on which the interest portion of indebtedness is deductible pursuant to the Internal Revenue Code as an interest expense on a qualified primary or secondary residence also is a primary or secondary residence for purposes of ad valorem property taxation in this State. The fair market value of a motor home or trailer used for camping and recreational travel that is pulled by a motor vehicle classified for property tax purposes as a primary or secondary residence pursuant to this section must be determined in the manner that motor vehicles are valued for property tax purposes.

(B)(1) A person who owns a boat or watercraft that contains a cooking area with an onboard power source, a toilet with exterior evacuation, and a sleeping quarter, may claim one boat or watercraft as a primary residence and one boat or watercraft as a secondary residence for purposes of ad valorem property taxation in this State. The fair market value of the boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to this section must be determined in the manner that motor vehicles are valued for property tax purposes. A boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to this section is not a watercraft or motor for purposes of Section 12-37-220(B)(38).

(2) Only an individual may claim a qualifying boat or watercraft as his primary residence for purposes of ad valorem property taxation. The individual or his agent must certify the qualifying boat or watercraft as his primary residence pursuant to Section 12-43-220(c)(2)(ii). Additionally, the individual or his agent must provide any proof the assessor requires pursuant to Section 12-43-220(c)(2)(iv). One other qualifying boat or watercraft owned by an individual that cannot be considered a primary residence, or one other qualifying boat or watercraft owned by another person shall be considered a secondary residence for purposes of ad valorem property taxation.

(3) For purposes of this subsection a person includes an individual, a sole proprietorship, partnership, and an "S" corporation, including a limited liability company taxed as sole proprietorship, partnership, or "S" corporation.

HISTORY: 1999 Act No. 114, Section 1; 2006 Act No. 386, Section 39.A, eff June 14, 2006 applicable for property tax years beginning after 2005; 2007 Act No. 66, Section 1, eff June 7, 2007, applicable for travel trailer or boat or watercraft property tax years beginning after 2006; 2010 Act No. 279, Section 3, eff June 16, 2010.



Section 12-37-225. Consideration of federal or state income tax credits for low income housing with respect to valuation of real property for property tax purposes.

(A) Federal or state income tax credits for low income housing may not be taken into consideration with respect to the valuation of real property or in determining the fair market value of real property for property tax purposes. For properties that have deed restrictions in effect that promote or provide for low income housing, the income approach must be the method of valuation to be used.

(B) For purposes of this section, "low income housing" means housing intended for occupancy by households with incomes not exceeding eighty percent of area median income, adjusted for household size, as determined by the United States Department of Housing and Urban Development.

HISTORY: 2006 Act No. 383, Section 1, eff June 14, 2006.

Editor's Note

2006 Act No. 383, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and is effective beginning with taxes to be assessed for the year of its enactment."



Section 12-37-230. Payments of services rendered in lieu of taxes by nonprofit housing corporations exempt under Section 12-37-220.

When any nonprofit housing corporation owns property within a county or municipality which is exempted from ad valorem taxes under Section 12-37-220, the county or the municipality or both are authorized to contract with such corporation for payments of services rendered by the county or municipality.

HISTORY: 1962 Code Section 65-1522.01; 1971 (57) 396.



Section 12-37-235. Fees for fire protection for property exempt under Section 12-37-220.

Each county and municipality in this State may charge the owners of all real property exempt from ad valorem taxation under the provisions of items (2), except property of the State, counties, municipalities, school districts and other political subdivisions where such property is used exclusively for public purposes, (3), except public libraries, and (4) of subsection (A) of Section 12-37-220 of the 1976 Code, which is located within their respective boundaries, reasonable fees for fire protection; provided, that no fees may be charged by a county for protection or service provided to such owners by a municipality.

All such fees shall be based on the protection and services provided and which are maintained in whole or in part by funds from ad valorem taxes. No fees shall exceed the amount of taxes that would be levied on any of the subject property for any one service if the subject property were subject to ad valorem taxation.

HISTORY: 1978 Act No. 621, Section 3.



Section 12-37-240. Payments in lieu of taxes by nonprofit housing corporations exempt under act of General Assembly.

When any nonprofit housing corporation owns property within a county or municipality which is exempted from ad valorem taxes under an act of the General Assembly, the county or municipality or both are authorized to contract with such corporation for payments in lieu of taxes for services rendered by the county or municipality.

HISTORY: 1962 Code Section 65-1523.2; 1970 (56) 2605.



Section 12-37-245. Homestead exemption allowance increased.

The exemption amount of the homestead exemption allowed pursuant to Section 12-37-250 of the 1976 Code is raised from twenty to fifty thousand dollars for property tax year 2000 and thereafter, to be funded as provided herein. The amount appropriated to the Trust Fund for Tax Relief must be used to reimburse counties, municipalities, school districts, and special purpose districts, as applicable, for this increased exemption amount in the manner provided in Section 12-37-270 of the 1976 Code.

HISTORY: 2000 Act No. 406, Section 1(B), eff June 8, 2000, pursuant to provisions of Section 2-7-10 of the 1976 Code of Laws.



Section 12-37-250. Homestead exemption for taxpayers sixty-five and over or those totally and permanently disabled or legally blind.

(A)(1) The first fifty thousand dollars of the fair market value of the dwelling place of a person is exempt from county, municipal, school, and special assessment real estate property taxes when the person:

(i) has been a resident of this State for at least one year and has reached the age of sixty-five years on or before December thirty-first;

(ii) has been classified as totally and permanently disabled by a state or federal agency having the function of classifying persons; or

(iii) is legally blind as defined in Section 43-25-20, preceding the tax year in which the exemption is claimed and holds complete fee simple title or a life estate to the dwelling place. A person claiming to be totally and permanently disabled, but who has not been classified by one of the agencies, may apply to the state agency of Vocational Rehabilitation. The agency shall make an evaluation of the person using its own standards.

(2) The exemption includes the dwelling place when jointly owned in complete fee simple or life estate by husband and wife, and either has reached sixty-five years of age, or is totally and permanently disabled, or legally blind pursuant to this section, before January first of the tax year in which the exemption is claimed, and either has been a resident of the State for one year.

(3) The exemption must not be granted for the tax year in which it is claimed unless the person or his agent makes written application for the exemption before July sixteenth of that tax year. If the person or his agent makes written application for the exemption after July fifteenth, the exemption must not be granted except for the succeeding tax year for a person qualifying pursuant to this section when the application is made. However, if application is made after July fifteenth of that tax year but before the first penalty date on property taxes for that tax year by a person qualifying pursuant to this section when the application is made, the taxes due for that tax year must be reduced to reflect the exemption provided in this section.

(4)(a) The application for the exemption must be made to the auditor of the county and to the governing body of the municipality in which the dwelling place is located upon forms provided by the county and municipality and approved by the department. A failure to apply constitutes a waiver of the exemption for that year. The auditor, as directed by the department, shall notify the municipality of all applications for a homestead exemption within the municipality and the information necessary to calculate the amount of the exemption.

(b) The application required may be:

(i) made in person at the auditor's office;

(ii) by mail, when accompanied by a copy of documentation of age, or disability, or legal blindness; or

(iii) by internet in those instances where the auditor has access to official records documenting the appropriate eligibility standard.

The department shall assist auditors with compliance with the provisions of this subitem and by means of the approval required pursuant to subitem (a) of this item ensure uniform application procedures.

(5) "Dwelling place" means the permanent home and legal residence of the applicant.

(B) If a person would be entitled to a homestead tax exemption pursuant to this section except that he does not own the real property on which his dwelling place is located and his dwelling place is a mobile home owned by him but located on property leased from another, the mobile home is exempt from personal property taxes to the same extent and obtained in accordance with the same procedures as is provided for in this section for an exemption from real property taxes; provided, however, that a person may not receive the exemption from both real and personal property taxes in the same year.

(C) If a dwelling house and legal residence is located on leased or rented property and the dwelling house is owned and occupied by the owner even though at the end of the lease period the lessor becomes owner of the residence, the owner lessee qualifies for and is entitled to a homestead exemption in the same manner as though he owned a fee simple or life estate interest in the leased property on which his dwelling house is located.

(D) When a person who was entitled to a homestead tax exemption pursuant to this section dies or any person who was not sixty-five years of age or older, blind, or disabled on or before December thirty-first preceding the application period, but was at least sixty-five years of age, blind, or disabled at the time of his death and was otherwise entitled dies and the surviving spouse acquires complete fee simple title or a life estate to the dwelling place within nine months after the death of the spouse, the dwelling place is exempt from real property taxes to the same extent and obtained in accordance with the same procedures as are provided for in this section for an exemption from real property taxes, so long as the spouse remains unmarried and the dwelling place is utilized as the permanent home and legal residence of the spouse. A surviving spouse who disposes of the dwelling place and acquires another residence in this State for use as a dwelling place may apply for and receive the exemption on the newly acquired dwelling place. The spouse shall inform the county auditor of the change in address of the dwelling place.

(E) The term "permanently and totally disabled" as used in this section means the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, that has lasted or is expected to last for a continuous period of twelve months or more or result in death.

(F) The department shall reimburse from funds appropriated for homestead reimbursement the state agency of Vocational Rehabilitation for the actual expenses incurred in making decisions relative to disability.

(G) The department shall develop advisory opinions as may be necessary to carry out the provisions of this section.

(H) Nothing in this section intends to cause the reassessment of a person's property.

(I) The provisions of this section apply to life estates created by will and also to life estates otherwise created.

(J) The homestead tax exemption must be granted in the amount in this paragraph to a person who owns a dwelling in part in fee or in part for life when the person satisfies the other conditions of the exemption. The amount of the exemption must be determined by multiplying the percentage of the fee or life estate owned by the person by the full exemption. For purposes of the calculation required by this paragraph, a percentage of ownership less than five percent is considered to be five percent. The exemption may not exceed the value of the interest owned by the person.

HISTORY: 1962 Code Section 65-1522.1; 1971 (57) 2057; 1972 (57) 2301; 1973 (58) 244, 412; 1974 (58) 2207; 1975 (59) 139, 821; 1977 Act No. 37; 1978 Act No. 644, Part II, Section 20; 1978 Act No. 444; 1979 Act No. 199, Part II, Section 15; 1980 Act No. 330; 1980 Act No. 331; 1982 Act No. 366; 1984 Act No. 512, Part II, Section 64A; 1986 Act No. 385, Section 1; 1989 Act No. 108, Section 1; 1989 Act No. 108, Section 2; 1990 Act No. 530, Section 1; 1991 Act No. 54, Section 1; 1997 Act No. 107, Section 3A; 2001 Act No. 18, Section 2, eff for property tax years beginning after 2001; 2006 Act No. 386, Sections 33, 55.C, eff June 14, 2006; 2008 Act No. 184, Section 1, eff March 31, 2008 and applies for homestead exemption applications filed after 2007.



Section 12-37-251. Calculation of rollback millage; equivalent millage.

(A) RESERVED

(B) RESERVED

(C) RESERVED

(D) RESERVED

(E) Rollback millage is calculated by dividing the prior year property taxes levied as adjusted by abatements and additions by the adjusted total assessed value applicable in the year the values derived from a countywide equalization and reassessment program are implemented. This amount of assessed value must be adjusted by deducting assessments added for property or improvements not previously taxed, for new construction, for renovation of existing structures, and assessments attributable to increases in value due to an assessable transfer of interest.

(F) RESERVED

(G) If the boundaries of a municipality extend into more than one county and those counties implement the countywide appraisal and equalization programs required pursuant to Section 12-43-217 on different schedules, then the governing body of the municipality shall set an equivalent millage to be used to compute municipal ad valorem property taxes. The equivalent millage to be set by the municipal governing body must be determined by methodology established by the respective county auditors which must be consistent with the methodology for calculating equivalent millage to be established by the Department of Revenue for use in these situations for the purpose of equalizing the municipal property tax on real property situated in different counties.

HISTORY: 1995 Act No. 145, Part II, Section 119B; 1996 Act No. 401, Section 1; 1996 Act No. 458, Part II, Section 33B; 1997 Act No. 106, Section 1; 1997 Act No. 155, Part II, Section 15A; 1998 Act No. 419, Part II, Section 29C; 1998 Act No. 442, Section 4B; 1999 Act No. 100, Part II, Section 51; 1999 Act No. 114, Section 3; 2004 Act No. 226, Section 1, eff May 13, 2004 and applies to property tax years beginning after 2003; 2006 Act No. 386, Section 55.D, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 4.C, eff June 10, 2006; 2011 Act No. 57, Sections 3.A, 3.B, eff June 14, 2011.

Editor's Note

2011 Act No. 57, Section 3.C, provides as follows:

"This section takes effect for rollback millage calculated for property tax years beginning after 2010."



Section 12-37-252. Classification and assessment of property qualifying for exemption under Section 12-37-250.

(A) Notwithstanding any other provision of law, property that qualifies for the homestead exemption pursuant to Section 12-37-250 is classified and taxed as residential on an assessment equal to four percent of the property's fair market value. Any agriculturally classified lands that are a part of the homestead must be taxed on an assessment equal to four percent of the lands' value for agricultural purposes. The county auditor shall notify the county assessor of the property so qualifying and no further application is required for such classification and taxation.

(B) When a person qualifies for a refund pursuant to Sections 12-60-2560 and 12-43-220(c) for prior years' eligibility for the four percent owner-occupied residential assessment ratio, the person also may be certified for a homestead tax exemption pursuant to Section 12-37-250. This refund does not extend beyond the immediate preceding tax year. The refund is an exception to the limitations imposed by Section 12-60-1750.

(C) Notwithstanding any other provision of law, if a deceased taxpayer failed to claim the assessment ratio allowed pursuant to Section 12-43-220(c) or the exemption allowed pursuant to Section 12-37-250, or both, before the date of the taxpayer's death, then the personal representative of the deceased taxpayer's estate is deemed the agent of the deceased taxpayer for purposes of the applications required pursuant to these sections and any claim for refund arising pursuant to resulting overpayments. The timeliness of the filing by a personal representative of applications or claims for refund under this subsection and the property tax years to which they apply are determined by those property tax years open to the deceased taxpayer immediately before the taxpayer's death.

(D) Notwithstanding any other provision of law, when a person applies for the exemption allowed pursuant to Section 12-37-250 and was qualified for this exemption in the prior tax year in addition to the current tax year, the person may be certified for the exemption, not to extend beyond the immediate preceding tax year.

HISTORY: 1980 Act No. 332; 1981 Act No. 90, Section 1; 1984 Act No. 366; 1996 Act No. 431, Section 19; 2002 Act No. 297, Section 1, eff June 3, 2002.

Editor's Note

2002 Act No. 297, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies for property tax years beginning after 2000. The deadline for filing an application for the four percent assessment ratio and the homestead exemption, or both, and any claims for refund arising thereunder, for property tax year 2001 is extended through the sixtieth day following the approval of this act by the Governor."



Section 12-37-255. Homestead exemption to continue; county auditor to be informed of change affecting eligibility.

(A) The homestead exemption initially granted pursuant to Section 12-37-250 continues to be effective for successive years in which the ownership of the homestead or the other qualifications for the exemption remain unchanged. Notification of a change affecting eligibility must be given immediately to the county auditor.

(B) The notification must be given by the person liable for payment of the taxes on the homestead in the year of change and in each successive year that the exemption is improperly granted. The amount of a tax exemption granted by reason of the failure to give the notification and a penalty equal to twenty-five percent of the amount of the exemption is due and payable for each year in which the exemption is granted by reason of the failure to give notice. The penalty and the amount of tax must be added to the current year's duplicate and collected in the same manner as other taxes. A lien is created for the tax and penalty upon the property exempted by reason of the failure to give notification, which lien has priority over all other liens.

(C) The department must be notified by the county auditor of the amount of tax and penalty payable by reason of the failure to give the notification. The amount of the tax and penalty must be withheld by the department from the next disbursement of state funds to that county and, if it is a municipal tax, to the municipality.

HISTORY: 1976 Act No. 536, Sections 1, 2; 1981 Act No. 93, Section 2; 2006 Act No. 386, Section 55.E, eff June 14, 2006.



Section 12-37-260. Exemption for holders of life estate; application of Section 12-37-250.

Exemption for holders of a life estate as provided for in Section 12-37-250 shall be effective for real property tax purposes for the 1972 tax year provided that such holders make application to the county auditor on or before May 1, 1972.

Nothing herein shall affect the exemptions otherwise granted.

The provisions of Section 12-37-250 shall apply to life estates created by will and also to life estates otherwise created which were in effect on or before December 31, 1971.

HISTORY: 1962 Code Section 65-1522.1:1; 1972 (57) 2301.



Section 12-37-265. Criteria for qualification of life estates for homestead tax exemption.

Notwithstanding any other provision of law, when a person is entitled to the homestead tax exemption provided by Section 12-37-250 of the 1976 Code and owns fee simple title to the homestead, and who thereafter creates a life estate for such person by conveyance of the remainder, the life estate so created shall satisfy the ownership requirements for the exemption. The term "person" shall include husband and wife when the homestead is jointly owned and either is entitled to the exemption.

HISTORY: 1980 Act No. 350, Section 1.



Section 12-37-266. Homestead exemption for dwellings held in trust; application of Section 12-37-250.

(A) If a trustee holds legal title to a dwelling that is the legal residence of a beneficiary sixty-five years of age or older, or totally and permanently disabled, or blind, and the beneficiary uses the dwelling, the dwelling is exempt from property taxation in the amount and manner as dwellings are exempt pursuant to Section 12-37-250, if the beneficiary meets the other conditions required for the exemption. A copy of the trust agreement must be provided to certify this exemption. The trustee may apply in person or by mail to the county auditor for the exemption on a form approved by the department. Further application is not necessary while the property for which the initial application was made continues to meet the eligibility requirements. The trustee shall notify the county auditor of a change in classification within six months of the change. If the trustee fails to notify the county auditor within six months, a penalty must be imposed equal to one hundred percent of the tax paid, plus interest on that amount at the rate of one-half of one percent a month. In no case may the penalty be less than thirty dollars or more than the current year's taxes. This penalty and any interest are considered ad valorem taxes due on the property for purposes of collection and enforcement.

(B) The department shall reimburse the taxing entity for the taxes not collected by reason of the exemption in the same manner and under the same conditions as reimbursement is provided for the exemption allowed pursuant to Section 12-37-250.

HISTORY: 1980 Act No. 389, Sections 1, 2; 1993 Act No. 164, Part II, Section 104B; 1997 Act No. 107, Section 1; 2006 Act No. 386, Section 55.F, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 4, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 4, in (A), added the second sentence, relating to proof for homestead exemption for property held in trust.



Section 12-37-270. Reimbursement for tax loss in counties allowing homestead exemption.

(A) As provided in Section 11-11-150, there must be credited to the Trust Fund for Tax Relief in a fiscal year an amount sufficient to pay the reimbursement provided by this section. From the trust fund, the department annually shall pay to the county treasurer of the county in which the dwelling is situate for the account of each county, school district, or special district in it a sum equal to the amount of taxes that was not collected for the county, school district, or special district by reason of the exemption provided for in Section 12-37-250. The department also annually, from the trust fund, shall pay to the governing body of the municipality in which the dwelling is situate a sum equal to the amount of taxes that was not collected for the municipality by reason of the exemption provided for in Section 12-37-250. However, no reimbursement must be paid pursuant to this section for revenue for school operations not collected because of the exemption allowed pursuant to Section 12-37-250. The county treasurer and municipal governing body shall furnish the department on or before April first following the tax year, or during an extension authorized by the department not to exceed sixty days, an accounting or statement as prescribed by the department that reflects the amount of county, municipal, school district, or special district taxes that was not collected because of the exemption. Funds paid by the department as the result of an erroneous or improper application must be returned to the department for deposit in the general fund of the State.

(B) Notwithstanding another provision of law, the department shall purchase and distribute the applications for the homestead exemption and the costs must be paid from the trust fund.

(C) The department may promulgate regulations necessary to carry out the provisions of this section.

HISTORY: 1962 Code Section 65-1522.2; 1971 (57) 2058; 1978 Act No. 644, Part II, Section 20; 1979 Act No. 199, Part II, Section 22; 1998 Act No. 419, Part II, Section 29F; 2006 Act No. 386, Section 55.G, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 4.D, eff June 10, 2006; 2007 Act No. 110, Section 26, eff June 21, 2007; 2007 Act No. 116, Section 32, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-37-275. Date for submission for requests for reimbursement.

Notwithstanding another provision of law, requests for reimbursement for taxes not collected the previous year must not be received by the department before January first. These requests must be for the reimbursement of eligible accounts that accrue before the first penalty date each year. Those eligible accounts that accrue or are discovered on or after the first penalty date of the tax year must be submitted to the department in the next year's reimbursement request. These requests do not extend beyond the immediate preceding tax year.

HISTORY: 1980 Act No. 333, Section 2; 1996 Act No. 431, Section 20; 2006 Act No. 386, Section 55.H, eff June 14, 2006.



Section 12-37-280. Reimbursement of localities for tax loss due to homestead exemption.

(A) A county, municipality, school district, and special district in which a person who has reached the age of sixty-five years receives a homestead property tax exemption must be reimbursed for the exemption from the Trust Fund for Tax Relief. The reimbursement must be made by the department on an annual basis on the terms and subject to the conditions as it may prescribe.

(B) This section does not authorize property tax exemption other than as provided for by the laws and Constitution of this State.

HISTORY: 1962 Code Section 65-1522.3; 1971 (57) 709; 1978 Act No. 644, Part II, Section 20; 1998 Act No. 419, Part II, Section 29G; 2006 Act No. 386, Section 55.I, eff June 14, 2006.



Section 12-37-285. Incorporated municipalities may provide for homestead exemptions from municipal ad valorem taxes on real property.

Any incorporated municipality in this State may by ordinance provide for homestead exemptions from municipal ad valorem taxes on real property for persons eligible for such exemptions under Section 12-37-250 and in amounts not exceeding those provided in that section. Exemptions may be in a lesser amount if the ordinance shall so provide. Applications for exemptions and other procedures related thereto shall be as prescribed in the ordinance providing for the exemption. Municipalities establishing homestead exemptions shall not receive reimbursement therefor from the general fund of the State.

HISTORY: 1962 Code Section 65-1522.5; 1976 Act No. 473.



Section 12-37-290. General homestead exemption.

The first fifty thousand dollars of the fair market value of the dwelling place of persons shall be exempt from county, school and special assessment real estate property taxes when such persons have been residents of this State for at least one year, have each reached the age of sixty-five years on or before December thirty-first or any person who has been classified as totally and permanently disabled by a state or federal agency having the function of so classifying persons or any person who is legally blind as defined in Section 43-25-20, preceding the tax year in which the exemption herein is claimed and hold complete fee simple title or a life estate to the dwelling place. Any person claiming to be totally and permanently disabled, but who has not been so classified by one of such agencies, may apply to the Vocational Rehabilitation Department. The agency shall make an evaluation of such person using its own standards. The exemption shall include the dwelling place when jointly owned in complete fee simple or life estate by husband and wife and either has reached sixty-five years of age, or is totally and permanently disabled, on or before December thirty-first preceding the tax year in which the exemption is claimed and either has been a resident of the State for one year. The exemption shall not, however, be granted unless such persons or their agents make written application therefor on or before May first of the tax year in which the exemption is claimed and shall also pay all real property taxes due by such persons before the date prescribed by statute for the imposition thereon of a late penalty or interest charge. The application for the exemption shall be made to the auditor of the county in which the dwelling place is located upon forms, provided by the county and approved by the department, and a failure to so apply shall constitute a waiver of the exemption for that year. The term "dwelling place" as used herein shall mean the permanent home and legal residence of the applicant.

The term "permanently and totally disabled" as used herein shall mean the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, which has lasted or is expected to last for a continuous period of twelve months or more or result in death.

The department shall reimburse the Vocational Rehabilitation Department for the actual expenses incurred in making decisions relative to disability from funds appropriated for homestead reimbursement.

The department shall promulgate such rules and regulations as may be necessary to carry out the provisions herein.

Nothing herein shall be construed as an intent to cause the reassessment of any person's property.

The provisions of this section shall apply to life estates created by will and also to life estates otherwise created which were in effect on or before December 31, 1971.

HISTORY: 1962 Code Section 65-1522.10; 1974 (58) 2810; 2015 Act No. 87 (S.379), Section 5, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 5, in the first paragraph, substituted "The first fifty thousand dollars" for "The first ten thousand dollars", substituted "by a state or federal agency" for "by a State or Federal agency", substituted "may apply to the Vocational Rehabilitation Department" for "may apply to the State Agency of Vocational Rehabilitation", and substituted "approved by the department" for "approved by the Comptroller General"; in the third paragraph, substituted "The department" for "The Comptroller General", and "the Vocational Rehabilitation Department" for "the State Agency of Vocational Rehabilitation"; and in the fourth paragraph, substituted "The department" for "The Comptroller General".



Section 12-37-295. Payment of taxes not condition to qualify for exemption.

Notwithstanding any other provision of law, the payment of real property taxes on or before March fifteenth following the year for which homestead tax exemption is claimed shall not be a condition to qualify for the exemption.

HISTORY: 1980 Act No. 333, Section 1.



Section 12-37-450. Business inventory tax exemption; reimbursement of counties and municipalities.

(A) A county and municipality must be reimbursed for the revenue lost as a result of the business inventory tax exemption based on the 1987 tax year millage and 1987 tax year assessed value of inventories in the county and municipality. The reimbursement amount must be redistributed proportionately to the separate millages levied by the political subdivision within the county for the current tax year millage. There is credited annually, as provided in Section 11-11-150, to the Trust Fund for Tax Relief whatever amount is necessary to reimburse fully all counties and municipalities the required amount. The department shall make remittances of this reimbursement to a county and municipality in four equal payments.

(B) Notwithstanding another provision of law, business inventory exempted from property taxation in the manner provided in this section is considered taxable property in an amount equal to the 1987 tax year assessed valuation for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State and for purposes of computing the "index of taxpaying ability" pursuant to item (3) of Section 59-20-20.

(C) If a portion of a special purpose district is annexed to a municipality and its service functions in the annexed area are assumed by the municipality, the total amount remitted to the county and municipality pursuant to this section may not exceed the total amount which would be remitted to the two entities separately. However, the assessed valuation and special purpose district tax levy for tax year 1987 with respect to the annexed portion of the special purpose district must be taken into consideration in determining the proportionate share of the total allocation due to the county and the municipality.

HISTORY: 1984 Act No. 512, Part II, Section 16(3); 1986 Act No. 540, Part II, Sections 3A-3C; 1993 Act No. 137, Section 1; 1993 Act No. 164, Part II, Section 57A; 1995 Act No. 145, Part II, Section 102A; 1998 Act No. 419, Part II, Section 29D; 2006 Act No. 386, Section 55.J, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 6, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 6, in (A), rewrote the second sentence.



Section 12-37-610. Persons liable for taxes and assessments on real property.

Each person is liable to pay taxes and assessments on the real property that, as of December thirty-first of the year preceding the tax year, he owns in fee, for life, or as trustee, as recorded in the public records for deeds of the county in which the property is located, or on the real property that, as of December thirty-first of the year preceding the tax year, he has care of as guardian, executor, or committee or may have the care of as guardian, executor, trustee, or committee.

HISTORY: 1962 Code Section 65-1611; 1952 Code Section 65-1611; 1942 Code Section 2567; 1932 Code Section 2567; Civ. C. '22 Section 336; Civ. C. '12 Section 288; Civ. C. '02 Section 261; G. S. 165; R. S. 218; 1882 (17) 983; 1996 Act No. 431, Section 21; 2000 Act No. 399, Section 3(X)(2), eff January 1, 2001.



Section 12-37-620. Certain leasehold estates taxed until end of term; lease or contract must be recorded and contain certain information; sale of property for taxes.

All leasehold estates hereafter established and held on a term of ninety-nine years or more or for a term certain renewable at the option of the lessee for an additional term of ninety-nine years or more shall be valued at the full value of the land and taxed to the lessee until the end of the term. Provided, however, that the lease or contract must be recorded with the clerk of court or register of mesne conveyance of the county where the property is located. The lease must contain the name and resident address of the lessee, the length of the lease and the real consideration therefor, and the derivation of title to the lessor and his resident address. Provided, further, if such property should be sold for taxes, only the leasehold interest can be sold and not the fee.

HISTORY: 1962 Code Section 65-1612; 1952 Code Section 65-1612; 1942 Code Section 2697; 1932 Code Section 2697; Civ. C. '22 Section 432; Civ. C. '12 Section 380; Civ. C. '02 Section 338; G. S. 220; R. S. 271; 1881 (17) 1006; 1971 (57) 999.



Section 12-37-670. Listing new structures for taxation; due date of additional property taxes.

(A) No new structure must be listed or assessed for property tax until it is completed and fit for the use for which it is intended.

(B)(1) A county governing body by ordinance may provide that previously untaxed improvements to real property must be listed for taxation with the county assessor of the county in which it is located by the first day of the next calendar quarter after a certificate of occupancy is issued for the structure. A new structure must not be listed or assessed until it is completed and fit for the use for which it is intended, as evidenced by the issuance of the certificate of occupancy or the structure actually is occupied if no certificate is issued.

(2) When an ordinance allowed pursuant to this subsection is enacted, additional property tax attributable to improvements listed with the county assessor accrues beginning on the listing date and is due and payable when taxes are due on the property for that property tax year. This additional tax is due and payable without regard to any tax receipt issued for that parcel for the tax year that does not reflect the value of the improvements.

(3) If a county governing body elects by ordinance to impose the provisions of this subsection, this election also is binding on all municipalities within the county imposing ad valorem property taxes.

HISTORY: 1962 Code Section 65-1620; 1952 Code Section 65-1620; 1942 Code Section 2696; 1932 Code Section 2696; Civ. C. '22 Section 431; Civ. C. '12 Section 379; Civ. C. '02 Section 337; G. S. 219; R. S. 270; 1881 (17) 1006; 1926 (34) 981; 1962 (52) 2187; 2006 Act No. 388, Pt V, Section 2.A, eff June 10, 2006; 2007 Act No. 57, Section 6, eff June 6, 2007.



Section 12-37-710. Return and assessment of personal property.

Every person shall annually list for taxation the following personal property, to wit:

(1) all the tangible personal property in the State owned or controlled by him;

(2) all the tangible property owned by him or by any other resident of this State and under his control which may be temporarily out of the State but is intended to be brought into the State;

(3) all tangible personal property owned or controlled by him which may have been sent out of the State for sale and not yet sold; and

(4) all the moneys, credits, investments in bonds, stocks, joint-stock companies or otherwise, owned or controlled by him, whether in or out of this State.

HISTORY: 1962 Code Section 65-1624; 1952 Code Section 65-1624; 1942 Code Section 2604; 1932 Code Section 2604; Civ. C. '22 Section 344; Civ. C. '12 Section 296; Civ. C. '02 Section 268; G. S. 173; R. S. 224, 225; 2015 Act No. 87 (S.379), Section 7, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 7, in the introductory paragraph, substituted "Every person shall" for "Every person of full age and of sound mind shall".



Section 12-37-712. Access to marina records and premises.

A marina must provide immediate access to its business records and premises to city, county, and state tax authority employees for the purpose of making a property tax assessment. For the purposes of this section, "marina" means a facility that provides mooring or dry storage for watercraft on a leased or rental basis, and "business records" means only the name and billing address of the person leasing or renting space for a boat in a marina, as well as the make, model, and year, if available.

HISTORY: 2005 Act No. 145, Section 55, eff June 7, 2005; 2006 Act No. 386, Section 45, eff June 14, 2006.



Section 12-37-714. Boats with situs in State; boat or motor under contract for repairs.

In addition to any other provisions of law subjecting boats and boat motors to property tax in this State:

(1) A boat, including its motor if separately taxed, used in interstate commerce having a tax situs in this State and at least one other state is subject to property tax in this State. The value of such a boat must be determined based on the fair market value of the boat multiplied by a fraction representing the number of days present in this State. The fraction is determined by dividing the number of days the boat was present in this State by three hundred sixty-five days. A boat used in interstate commerce must be physically present in this State for thirty days in the aggregate in a property tax year to become subject to ad valorem taxation.

(2) A boat, including its motor if the motor is separately taxed, which is not currently taxed in this State and is not used exclusively in interstate commerce, is subject to property tax in this State if it is present within this State for sixty consecutive days or for ninety days in the aggregate in a property tax year. Upon an ordinance passed by the local governing body, a county may subject a boat, including its motor if the motor is separately taxed, to property tax if it is within this State for ninety days in the aggregate, regardless of the number of consecutive days. Also, upon an ordinance passed by the local governing body, a county may increase the number of days in the aggregate a boat, including its motor if the motor is taxed separately, must be in this State to be subject to property tax to one hundred eighty days in a property tax year, regardless of the number of consecutive days. Upon written request by a tax official, the owner must provide documentation or logs relating to the whereabouts of the boat in question. Failure to produce requested documents creates a rebuttable presumption that the boat in question is taxable within this State.

(3) When a boat, or motor if separately taxed, is subject to a written contract for repairs and located in a marine repair facility in this State, the time periods provided pursuant to items (1) and (2) of this section are tolled.

HISTORY: 2006 Act No. 386, Section 34.A, eff June 14, 2006; 2006 Act No. 386, Section 39.B, eff June 14, 2006 applicable for property tax years beginning after 2005; 2007 Act No. 116, Section 66.A, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 313, Section 9, eff June 12, 2008; 2010 Act No. 279, Section 2, eff June 16, 2010.



Section 12-37-715. Frequency of ad valorem taxation on personal property; exception.

Notwithstanding any other provision of law, no personal property may be taxed for ad valorem purposes more than once in any tax year, except as provided for by the provisions of Section 56-3-210.

HISTORY: 1982 Act No. 287, Section 2; 2015 Act No. 87 (S.379), Section 8, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 8, substituted "provision of law" for "provisions of law", and added "except as provided for by the provisions of Section 56-3-210".



Section 12-37-717. Repealed.

HISTORY: Former Section, titled Surcharge on heavy equipment rental contract, had the following history: 2006 Act No. 386, Section 34.B, eff June 14, 2006. Repealed by 2016 Act No. 224, Section 3, eff January 1, 2017.



Section 12-37-720. Persons who shall return property of ward, minor child having no guardian, wife, lessee, absent, unknown or deceased person, corporation, partnership or other firm, and property held in trust or by receiver or public officer.

The personal property of every ward shall be listed by his guardian; of every minor child, having no other guardian, by the father if living, if the father be dead by the mother if living and if the mother be dead or remarried by the person having it in charge; of every wife, by the husband, if living and sane and the parties are residing together and if the husband be dead, is insane or is not living with his wife, by the wife; of every person for whose benefit property is held in trust, by the trustee; of every deceased person, by the executor or administrator; of those whose property or assets are in the hands of receivers, by such receivers; of every firm, company, body politic or corporate, by the president or principal accounting officer, partner or agent thereof; of all persons in the hands or custody of any public officer or appointee of a court, by such officer or appointee; of those absent or unknown, by their agent or the person having such property in charge; of lessees of real property, by such lessees.

HISTORY: 1962 Code Section 65-1625; 1952 Code Section 65-1625; 1942 Code Section 2604; 1932 Code Section 2604; Civ. C. '22 Section 344; Civ. C. '12 Section 296; Civ. C. '02 Section 268; G. S. 173; R. S. 224, 225.



Section 12-37-730. Persons liable for taxes on personal property held in trust or charge.

All executors, administrators, guardians, trustees, receivers, officers, husbands, fathers, mothers, agents or factors shall be personally liable for the taxes on all personal property which they are required, respectively, to list for taxation by the provisions of this chapter and which was in their possession at the time when the return thereof for taxation shall have been made by themselves or the county auditors and may retain in their hands a sufficient amount of the property, or proceeds thereof, to pay such taxes for the entire year. And the county treasurer may collect such taxes by any and all the means provided by this chapter, either of the principal or beneficiary or of the person so acting as executor, administrator, guardian, trustee, husband, father, mother, agent or factor, receiver or officer.

HISTORY: 1962 Code Section 65-1626; 1952 Code Section 65-1626; 1942 Code Section 2568; 1932 Code Section 2568; Civ. C. '22 Section 337; Civ. C. '12 Section 289; Civ. C. '02 Section 262; G. S. 166; R. S. 219; 1881 (17) 983.



Section 12-37-735. Transfer of personal property titled by state or federal agencies; proration of taxes; exceptions.

(A) When ownership of personal property required to be titled by a state or federal agency, not including motor vehicles taxed pursuant to Article 21 of this chapter or units of manufactured housing, is transferred, the transferor's property tax year for the property ends on the transfer date and a new property tax year begins for the transferee. When the actual transfer date is not the first day of the month, for purposes of this section, the transfer date is deemed to be the first day of the next month. The auditor shall prepare prorated tax bills for each partial tax year and the transferor and transferee are liable only for that tax attributable to their respective periods of ownership and the lien for payment of property taxes is enforceable only for the collection of the taxes due from the transferee.

(B) The provisions of this section apply only if the transferor files with the appropriate county auditor before the first penalty date for property taxes a form designed by the Department of Revenue, signed by the transferee in which the transferor assumes personal liability for his share of the taxes, and which provides that information necessary to prorate and bill the taxes. These prorated tax bills are due and payable as provided by law to the treasurer of the county where the tax would be due without regard to this section. The appropriate county auditor is the auditor of the county which is the situs of the property, or if the transferor is a resident individual, the auditor of the county of the transferor's domicile.

HISTORY: 1998 Act No. 338, Section 1.



Section 12-37-740. Property of others shall be listed and assessed separately; responsibility for payment; retention of proceeds sufficient to pay taxes.

All persons required by law to list property for others shall list it separately from their own and in the name of the owner thereof but shall be personally responsible for the taxes thereon for the year in which they list it and may retain so much thereof, or the proceeds of the sale thereof, in their own hands as will be sufficient to pay such taxes; provided, that:

(1) all lands shall be listed and assessed as the property of the person having the legal title to, and the right of possession of, the land at the time of listing and assessment and, in case of persons having possession of lands for life, in the name of the life tenant;

(2) in the case of estates administered, the property shall be listed and assessed as the property of "the estate of" the person deceased;

(3) in case of a trust, the property shall be listed and assessed as the property of the trustee, styled as trustee, committee or guardian, as the case may be; and

(4) in case of bankruptcy, the property shall be listed and assessed as the property of the bankrupt.

HISTORY: 1962 Code Section 67-1627; 1952 Code Section 65-1627; 1942 Code Section 2605; 1932 Code Section 2605; Civ. C. '22 Section 345; Civ. C. '12 Section 297; Civ. C. '02 Section 269; G. S. 174; R. S. 226; 1881 (17) 987.



Section 12-37-750. Omitted or false returns; notice to taxpayer; assessment and collection of omitted taxes.

When a taxpayer has omitted or neglected to make a return of his property for taxation or has made a false return for or in any year, including business personal returns filed with the Department of Revenue, and the county auditor of the county in which the return should have been made is informed of that fact within the period of time within which the State may bring suit for the collection of the taxes, the auditor shall notify the defaulting taxpayer, or, if he is dead, his personal or legal representative, to appear before him at his office at a time set in the notice and shall assess the property not returned as prescribed in Sections 12-37-760 to 12-37-780. If notice must be given to a nonresident, the notice must be served by publication in some newspaper and by mailing a copy of it to the nonresident as prescribed for service of nonresidents by Title 15, and taxes must be assessed and collected as provided by statute.

HISTORY: 1962 Code Section 65-1631; 1952 Code Section 65-1631; 1942 Code Section 2834; 1932 Code Section 2863; Civ. C. '22 Section 529; Civ. C. '12 Section 478; Civ. C. '02 Section 430; 1899 (23) 80; 1905 (24) 873; 1911 (27) 229; 1997 Act No. 106, Section 2.



Section 12-37-760. Auditor shall make return of personal property when individual does not; examination under oath; investigation.

If any person shall refuse or neglect to make out and deliver to the auditor a statement of personal property, as provided in this chapter, or shall refuse or neglect to make and subscribe an oath as to the truth of such statement, or any part thereof, or in case of sickness or absence of such person the auditor shall proceed to ascertain, as near as may be, and make up and return a statement of the personal property, and the value thereof, with which such person shall be charged for taxation, according to the provisions of this chapter. To enable such auditor to make up such statement, he may examine any person under oath and ascertain, from general reputation and his own knowledge of facts, the character and value of the personal property of the person thus absent or sick or refusing or neglecting to list or swear. The auditor may return the lists so made up by him endorsed "Refused to List", "Refused to Swear", "Absent", or "Sick", as the case may be, and in his return, in tabular form, may write such words opposite the names of each of the persons so refusing or neglecting to list or swear or absent or sick.

HISTORY: 1962 Code Section 65-1632; 1952 Code Section 65-1632; 1942 Code Section 2691; 1932 Code Section 2691; Civ. C. '22 Section 426; Civ. C. '12 Section 374; Civ. C. '02 Section 332; G. S. 214; R. S. 265; 1881 (17) 1004; 2015 Act No. 87 (S.379), Section 9, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 9, substituted "The auditor may return" for "The auditor shall return", and "may write such words" for "shall write such words".



Section 12-37-780. Procedure in case of suspected evasion or false return of personal property; notice to taxpayer; examination under oath.

If the county auditor shall suspect or be informed that any person has evaded making a return, has made a false return or has not made a full return of his personal property for taxation or that the valuation returned is less than it should have been, according to the rules prescribed by this chapter, he shall at any time before the settlement with the treasurer for the year, notify such person to appear before him at his office at a time fixed in such notice, together with such other person or persons as the auditor may desire to examine and such person, together with any witness called, shall be examined by the auditor under oath, touching the personal property and the value thereof of such person and everything which may tend to show the true amount such person should have returned for taxation.

HISTORY: 1962 Code Section 65-1634; 1952 Code Section 65-1634; 1942 Code Section 2719; 1932 Code Section 2719; Civ. C. '22 Section 451; Civ. C. '12 Section 399; Civ. C. '02 Section 358; G. S. 239, R. S. 291; 1881 (17) 1013.



Section 12-37-800. Penalty for failure to list real or personal property; penalty for making false return, understating tax liability, or disregarding rules.

(A) If a person fails to list the real or personal property required by law to be listed in any one year, the value of the property may be charged against the person for taxation with a ten percent penalty added, and the taxes and penalty collected as in other cases.

(B) In addition to any other penalty, a person who intentionally makes a false return, wilfully attempts to understate tax liability, or recklessly or intentionally disregards applicable rules or regulations must be assessed a penalty equal to twenty-five percent of the taxes due.

(C) Upon good cause shown, the department may waive or reduce the penalty imposed pursuant to this section.

HISTORY: 1962 Code Section 65-1636; 1952 Code Section 65-1636; 1942 Code Section 2692; 1932 Code Section 2692; Civ. C. '22 Section 427; Civ. C. '12 Section 375; Civ. C. '02 Section 333; G. S. 215; R. S. 266; 1881 (17) 1005; 1928 (35) 1245; 1973 (58) 764; 1986 Act No. 482, Section 3; 1988 Act No. 344, Section 1; 1994 Act No. 516, Section 30.



Section 12-37-810. Penalty where taxpayer makes wilful false return; unintentional mistake.

The county auditor, when he shall deem it necessary, may adjourn the examination provided for in Section 12-37-780 from time to time, and if he shall find that the person examined has intentionally made a false return or returned his property for taxation at less than its fair cash value, he shall determine what amount should have been returned by such person and add ten per cent thereto as penalty and charge such property, with such penalty, against such person on the duplicate, with the taxes of the current year and the taxes of each preceding year it may have escaped taxation, with twenty per cent penalties upon such taxes of preceding years. But if he shall find the party committed merely an unintentional mistake in his return, he shall add such amount as he may deem just to such return and charge the person with the simple taxes thereon.

HISTORY: 1962 Code Section 65-1637; 1952 Code Section 65-1637; 1942 Code Section 2720; 1932 Code Section 2720; Civ. C. '22 Section 452; Civ. C. '12 Section 400; Civ. C. '02 Section 359; G. S. 241; R. S. 292; 1881 (17) 1014; 1928 (35) 1245.



Section 12-37-820. Payment of expenses of examination.

If upon the examination provided for in Section 12-37-780 the return made to or by the auditor shall be found to be correct, the expenses of the examination shall be paid by the county auditor, out of the county treasury. But if it shall be found that the return, as made, was erroneous, whether intentionally so or not, or that no return was made, the auditor shall pay the expenses of the examination out of the county treasury and charge them to the person examined on the duplicate, in addition to any penalty charged in any such case. Any such amount shall be collected, with the taxes of such person, to reimburse the treasury of the county for the expenses paid as aforesaid.

HISTORY: 1962 Code Section 65-1638; 1952 Code Section 65-1638; 1942 Code Section 2721; 1932 Code Section 2721; Civ. C. '22 Section 453; Civ. C. '12 Section 401; Civ. C. '02 Section 360; G. S. 242; R. S. 293; 1881 (17) 1014.



Section 12-37-830. Allowable expenses.

The expenses to be allowed upon the examination provided for by Section 12-37-780 shall be for serving the notice or notices, the fees allowed to sheriffs and constables for serving a summons and, to witnesses, the fees allowed to witnesses in suits before a magistrate's court.

HISTORY: 1962 Code Section 65-1639; 1952 Code Section 65-1639; 1942 Code Section 2722; 1932 Code Section 2722; Civ. C. '22 Section 454; Civ. C. '12 Section 402; Civ. C. '02 Section 361; G. S. 243; R. S. 294; 1881 (17) 1014.



Section 12-37-840. Assessment as a part of collection; auditor may secure full return.

The assessment of property for taxation shall be deemed and held to be a step in the collection of taxes, and Section 12-37-780 shall be construed to give full and complete power to the county auditor, independent of any right conferred upon the county boards of assessors or other officers, to secure a full and complete return of property for taxation in all cases as expressed in said sections, whether a previous return shall have been fraudulently or otherwise improperly or incompletely made or not.

HISTORY: 1962 Code Section 65-1639.1; 1952 Code Section 65-1639.1; 1942 Code Section 2724; 1932 Code Section 2724; Civ. C. '22 Section 456; Civ. C. '12 Section 404; Civ. C. '02 Section 363; R. S. 296; 1892 (21) 81; 1902 (23) 790.



Section 12-37-850. Repealed.

HISTORY: Former Section, titled Courts shall not interfere with action of auditor; payment under protest as sole remedy of taxpayer, had the following history: 1962 Code Section 65-1639.2; 1952 Code Section 65-1639.2; 1942 Code Section 2724; 1932 Code Section 2724; Civ. C. '22 Section 456; Civ. C. '12 Section 404; Civ. C. '02 Section 363; R. S. 296; 1892 (21) 81; 1902 (23) 790; 1995 Act No. 60, Section 4F. Repealed by 2015 Act No. 87, Section 10, eff June 11, 2015.



Section 12-37-890. Place where property shall be returned for taxation.

All property used in any business, furniture, and supplies used in hotels, restaurants and other houses of public resort, personal property used in or in connection with storehouses, manufactories, warehouses, or other places of business, all personal property and merchants' and manufacturers' stock and capital shall be returned for taxation and taxed in the county, city, and town in which it is situated. All shares of stock in incorporated banks located in this State shall be returned for taxation and taxed in the county, city, or town in which the bank is located. All property of deceased persons shall be returned for taxation and taxed in the county where administration may be legally granted, until distribution thereof and payment may be made to the parties entitled thereto. All other personal property shall be returned for taxation and taxed at the place where the owner thereof shall reside at the time of listing the same, if the owner resides in this State; if not, at the residence of the person having it in charge. And all real estate shall be taxed in the county, city, ward, or town where it is located. The owners of real property situate partly within and partly without any incorporated town or city shall list the part in the town or city separately from the part outside the incorporated limits thereof.

HISTORY: 1962 Code Section 65-1643; 1952 Code Section 65-1643; 1942 Code Section 2606; 1932 Code Section 2606; Civ. C. '22 Section 346; Civ. C. '12 Section 298; Civ. C. '02 Section 270; G. S. 175; R. S. 227; 1881 (17) 989; 1901 (23) 615; 2015 Act No. 87 (S.379), Section 11, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 11, in the first sentence, substituted "All property used" for "All horses, neat cattle, mules, asses, sheep, hogs, dogs, wagons, carts and other vehicles used", inserted a comma following "warehouses" and "city", and deleted "on farms" following "all personal property"; deleted the former second sentence, relating to bankers' capital and personal assets; in the second sentence, inserted a comma following "city"; in the fourth sentence, inserted "resides" before "in this State"; and in fifth sentence, inserted a comma following "ward".



Section 12-37-900. Personal property tax returns; exception for certain manufacturers.

Every person required by law to list property shall, annually, between the first day of January and the first day of March, make out and deliver to the assessor of the county in which the property is by law to be returned for taxation a statement, verified by his oath, of all the real estate which has been sold or transferred since the last listing of property for which he was responsible and to whom, and of all real property possessed by him, or under his control, on the thirty-first day of December next preceding, either as owner, agent, parent, spouse, guardian, executor, administrator, trustee, receiver, officer, partner, factor, or holder with the value thereof, on such thirty-first day of December, at the place of return, estimating according to the rules prescribed by law.

A manufacturer not under a fee agreement is not required to return personal property for ad valorem tax purposes if the property remains in this State at a manufacturing facility that has not been operational for one fiscal year and the personal property has not been used in operations for one fiscal year. The personal property is not required to be returned until the personal property becomes operational in a manufacturing process or until the property has not been returned for ad valorem tax purposes for four years, whichever is earlier. A manufacturer must continue to list the personal property annually and designate on the listing that the personal property is not subject to tax pursuant to this section.

HISTORY: 1962 Code Section 65-1644; 1952 Code Section 65-1644; 1942 Code Section 2607; 1932 Code Section 2607; Civ. C. '22 Section 347; Civ. C. '12 Section 299; Civ. C. '02 Section 271; G. S. 176; R. S. 228; 1881 (17) 990; 1887 (19) 798; 1926 (34) 981; 1959 (51) 350; 1960 (51) 1950; 2008 Act No. 313, Section 1, eff June 12, 2008; 2015 Act No. 87 (S.379), Section 12, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 12, in the first paragraph, substituted "deliver to the assessor" for "deliver to the auditor", and deleted "and personal" before "property possessed by him", and deleted the prior text relating to exceptions and waivers.



Section 12-37-905. Required date for filing property tax returns.

Notwithstanding any other provision of this title, every person required by law to make a property tax return to the county auditor must file the return with the county auditor on or before April thirtieth for property owned as of the preceding December thirty-first.

HISTORY: 1991 Act No. 111, Section 3(A).



Section 12-37-930. Valuation of property; depreciation allowances for manufacturer's machinery and equipment; department may permit adjustment in allowance.

All property must be valued for taxation at its true value in money which in all cases is the price which the property would bring following reasonable exposure to the market, where both the seller and the buyer are willing, are not acting under compulsion, and are reasonably well informed of the uses and purposes for which it is adapted and for which it is capable of being used. The fair market value for vehicles, watercraft, and aircraft must be based on values derived from a nationally recognized publication of vehicle valuations, except that the value may not exceed ninety-five percent of the prior year's value. However, acreage allotments or marketing quota allotments for a commodity established under a program of the United States Department of Agriculture is classified as incorporeal hereditaments and the market value of real property to which they are attached may not include the value, if any, of the acreage allotment or marketing quota. Fair market value of manufacturer's machinery and equipment used in the conduct of the manufacturing business, excluding vehicles, watercraft, and aircraft required to be registered or licensed by a state or federal agency, must be determined by reducing the original cost by an annual allowance for depreciation as stated in the following schedule.

SCHEDULE

1. Aerospace Industry 15% Includes the manufacture of aircraft, spacecraft, rockets, missiles and component parts. 2. Apparel and Fabricated Textile Products 14% Includes the manufacture of apparel, for garments, and fabricated textile products except knitwear, knit products and rubber and leather apparel. 3. Cement Manufacture 6% Includes the manufacture of cement. Excludes the manufacture of concrete and concrete products. 4. Chemicals and Allied Products 11% Includes the manufacture of basic chemicals such as acids, alkalis, salts, and organic and inorganic chemicals; chemical products to be used in further manufacture, such as synthetic fibers and plastics materials; and finished chemical products such as pharmaceuticals, cosmetics, soaps, fertilizers, paints and varnishes, explosives, and compressed and liquefied gases. Excludes the manufacture of finished rubber and plastic products. 5. Cold Storage and Icemaking Equipment 6% 6. Electrical Equipment (a) Electrical Equipment 11% Includes the manufacture of electric household appliances, electronic equipment, batteries, ignition systems, and machinery used in the generation and utilization of electrical energy. (b) Electronic Equipment 15% Includes the manufacture of electronic communication, detection, guidance, control, radiation, computation, test and navigation equipment and components thereof. Excludes manufacturers engaged only in the purchase and assembly of components. (c) Electronic Interconnection Component Assembly Devices for Computers and Computer Peripherals; semiconductors and semiconductor devices; substrates; flat panel displays; and liquid crystal displays 30% Includes the manufacture of interconnection component assemblies and devices, semiconductors and semiconductor devices, flat panel displays, and liquid crystal displays which are incorporated in computers or computer peripherals, or other electronic control applications, and telecommunications devices. Computer peripherals include tape drives, compact disk read-only memory systems, hard disks, drivers, tape streamers, monitors, printers, routers, servers, and power supplies. 7. Fabricated Metal Products 11% Includes the manufacture of fabricated metal products such as cans, tinware, hardware, metal structural products, stampings and a variety of metal and wire products. 8. Food and Kindred Products Except Grain and Grain Mill Products, Sugar and Sugar Products, and Vegetable Oil Products 11% Includes the manufacture of foods and beverages, such as meat and dairy products; baked goods; canned, frozen and preserved products; confectionery and related products; and soft drinks and alcoholic beverages. Excludes the manufacture of grain and grain mill products, sugar and sugar products, and vegetable oils and vegetable oil products. 9. Glass and Glass Products 9% Includes the manufacture of flat, blown, or pressed glass products, such as plate, safety and window glass, glass containers, glassware and fiberglass. 10. Grain and Grain Mill Products 7% Includes the manufacture of blended and prepared flours, cereals, feeds and other grain and grain mill products. 11. Knitwear and Knit Products 17% Includes the manufacture of knitwear and knit products. 12. Leather and Leather Products 11% Includes the manufacture of finished leather products, the tanning, currying and finishing of hides and skins, and the processing of fur pelts. 13. Logging and Sawmilling Includes the cutting of timber and the sawing of dimensional stock from logs. (a) Logging 20% Includes logging machinery and equipment and road building equipment used by logging and sawmill operators on their own account. (b) Sawmills 12% Includes permanent or well-established sawmills. (c) Portable Sawmills 20% Includes sawmills characterized by temporary foundations, and a lack or minimum amount of lumber-handling; drying, and residue-disposal equipment and facilities. 14. Lumber, Wood Products, and Furniture 12% Includes the manufacture of lumber, plywood, veneers, furniture, flooring and other wood products. Excludes logging and sawmilling and the manufacture of pulp and paper. 15. Machinery Except Electrical Machinery, Metalworking Machinery, and Transportation Equipment 11% Includes the manufacture of machinery such as engines and turbines; farm machinery; construction and mining machinery; food products machinery; textile machinery; wood-working machinery; paper industries machinery; compressors; pumps; ball and roller bearings; blowers; industrial patterns; process furnaces and ovens; office machines; and service industry machines and equipment. Excludes the manufacture of electrical machinery, metalworking machinery, and transportation equipment. 16. Metalworking Machinery 11% Includes the manufacture of metal cutting and forming machines and associated jigs, dyes, fixtures and accessories. 17. Mining 12% Includes the mining and quarrying of metallic and nonmetallic minerals and the milling, beneficiation and other primary preparation of such materials. Excludes the extraction and refining of petroleum and natural gas and the smelting and refining of other minerals. 18. Motor Vehicles and Parts 11% Includes the manufacture of automobiles, trucks and buses and their component parts. Excludes the manufacture of glass, tires and stampings. 19. Paper and Allied Products (a) Pulp and Paper 10% Includes the manufacture of pulp from wood, rags, and other fibers and the manufacture of paper and paperboard from pulp. Excludes paper finishing and conversion into cartons, bags, envelopes, and similar products. (b) Paper Finishing and Converting 11% Includes paper finishing and conversion into cartons, bags, envelopes and similar products. 20. Petroleum and Natural Gas (a) Drilling, Geophysical and Field Services 20% Includes the drilling of oil and gas wells on a contract, fee or other basis and the provisions of geophysical and other exploration services. Includes oil and gas field services, such as chemically treating, plugging and abandoning wells and cementing or perforating well casings. Excludes integrated petroleum and natural gas producers which perform these services for their own account. (b) Exploration, Drilling and Production 9% Includes the exploration, drilling, maintenance and production activities of petroleum and natural gas producers. Includes gathering pipelines and related storage facilities of such producers. Excludes gathering pipelines and related storage facilities of pipeline companies. (c) Petroleum Refining 8% Includes the distillation, fractionation, and catalytic cracking of crude petroleum into gasoline and its other components. (d) Marketing 8% Includes the marketing of petroleum and petroleum products. Includes related storage facilities and complete service stations. Excludes petroleum and natural gas trunk pipelines and related storage facilities. Excludes natural gas distribution facilities. 21. Plastics Products 11% Includes the manufacture of processed, fabricated and finished plastics products. Excludes the manufacture of basic plastics materials. 22. Primary Metals Includes the smelting, reducing, refining and alloying of ferrous and nonferrous metals from ore, pig or scrap and the manufacture of castings, forgings and other basic ferrous and nonferrous metals products. (a) Ferrous Metals 8% (b) Nonferrous Metals 9% 23. Printing and Publishing 11% Includes printing, publishing, lithographing and printing services such as bookbinding, typesetting, photoengraving, and electrotyping. 24. Professional, Scientific, and Controlling Instruments: Photographic and Optical Equipment; Watches and Clocks 11% Includes the manufacture of mechanical measuring, engineering, laboratory and scientific research instruments; optical instruments and lenses; surgical, medical and dental instruments and equipment, ophthalmic equipment; photographic equipment; and watches and clocks. 25. Railroad Transportation Equipment 11% Includes the building and rebuilding of railroad locomotives, railroad cars, and street cars. 26. Rubber Products 15% Includes the manufacture of finished rubber products and the recapping, retreading and rebuilding of tires. 27. Ship and Boat Building 11% Includes the building, repairing and conversion of ships and boats. 28. Stone and Clay Products Except Cement 8% Includes the manufacture of structural clay products such as brick, tile and pipe; pottery and related products, such as vitreous-china, plumbing fixtures, earthenware and ceramic insulating materials; concrete; asphalt building materials; concrete, gypsum and plaster products; cut and finished stone; and abrasive, asbestos and miscellaneous nonmetallic mineral products. Excludes the manufacture of cement. 29. Sugar and Sugar Products 7% Includes the manufacture of raw sugar, syrup or finished sugar from sugar cane or sugar beets. 30. Textile Mill Products Except Knitwear (a) Textile Mill Products, Excluding Finishing and Dyeing 11% Includes the manufacture of spun, woven or processed yarns and fabrics from natural or synthetic fibers. Excludes finishing and dyeing. (b) Finishing and Dyeing 14% Includes textile finishing and dyeing. 31. Tobacco and Tobacco Products 8% 32. Vegetable Oil Products 7% Includes the manufacture of vegetable oils and vegetable oil products. 33. Other Manufacturing 11% Includes the manufacture of products not covered by other guideline classes, such as the manufacture of fountain pens and jewelry. Furniture & Office Equipment of Manufacturers 10% 34. Use of Clean Rooms 15% A manufacturer who uses a Class 100 or better clean room, as that term is defined in Federal Standard 209E, in manufacturing its product may elect an annual allowance for depreciation for property tax purposes of fifteen percent on clean room modules and associated mechanical systems, and on process piping, wiring environmental systems, and water purification systems associated with the clean room instead of a depreciation allowance for which the manufacturer otherwise is entitled. Included are waffle flooring, wall and ceiling panels, foundation improvements that isolate the clean room to control vibrations, clean air handling and filtration systems, piping systems for fluids and gases used in the manufacturing process and in the clean room that touch the product during the process, flat panel displays, and liquid crystal displays, process equipment energy control systems, ultra pure water processing and wastewater recycling systems, and safety alarm and monitoring systems. 35. Life sciences and renewable energy manufacturing 20% Includes machinery and equipment used directly in the manufacturing process by a life sciences or renewable energy manufacturing facility. For purposes of this item, a qualifying facility means a business engaged in pharmaceutical, medicine, and related laboratory instrument manufacturing, processing, or research and development, or that manufactures qualifying machinery and equipment for use by solar and wind turbine energy producers, as well as manufacturers of qualifying batteries for alternative energy motor vehicles, that invests a minimum of one hundred million dollars in the project, as defined in Section 12-10-30(8), and creates at least two hundred new full-time jobs at the project with an average cash compensation level of at least one hundred fifty percent of the annual per capita income in this State or the county in which the facility is located, whichever is less. Per capita income must be determined using the most recent per capita income data available as of the end of the taxable year in which the jobs are filled. Included in this definition are the following North American Industrial Classification Systems, NAICS Codes published by the Office of Management and Budget of the federal government: (i) 3254 Pharmaceutical and Medical Manufacturing; (ii) 334516 Analytical Laboratory Instrument Manufacturing.

In no event may the original cost be reduced by more than as provided in Section 12-37-935, except this limit is ninety percent for (1) custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals; and (2) equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State. Capital investment will be based upon the gross cost of assets in South Carolina as shown on the manufacturer's property tax and fee-in-lieu of property tax filings. In the year of acquisition, depreciation is allowed as if the property were owned for the full year. The term "original cost" means gross capitalized cost, including property on which the taxpayer made the election allowed pursuant to Section 179 of the Internal Revenue Code of 1986, as shown by the taxpayer's records for income tax purposes. For purposes of this paragraph, custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals are molds and dies designed, produced, and conditioned to the special order of a manufacturer.

Notwithstanding the percentage allowance stated in the schedule above, the department, after examination of the relevant facts, may permit an adjustment in the percentage allowance, with the total allowance not to exceed twenty-five percent, on account of extraordinary obsolescence. The department may set forth a depreciation allowance, instead of the depreciation allowance provided in this section, not to exceed twenty-five percent where the taxpayer can provide relevant data concerning a useful life of the machinery and equipment which is different from the period shown in this section.

HISTORY: 1962 Code Section 65-1648; 1952 Code Section 65-1648; 1942 Code Section 2696; 1932 Code Section 2696; Civ. C. '22 Section 431; Civ. C. '12 Section 379; Civ. C. '02 Section 337; G. S. 219; R. S. 270; 1881 (17) 1006; 1926 (34) 981; 1964 (53) 2395; 1967 (55) 933; 1972 (57) 2467; 1975 (59) 248; 1977 Act No. 38; 1979 Act No. 116 Section 1; 1981 Act No. 62 Section 1; 1993 Act No. 164, Part II, Section 81; 1994 Act No. 516, Section 31; 1995 Act No. 32, Sections 6A and B; 1995 Act No. 69, Section 2A; 1996 Act No. 231, Sections 12A and B; 1996 Act No. 431, Section 22; 1996 Act No. 458, Part II, Section 8B; 1999 Act No. 93, Section 15(C), (D); 2000 Act No. 399, Section 3(Q)(2), eff August 17, 2000; 2004 Act No. 187, Section 2.A, eff March 17, 2004; 2010 Act No. 290, Section 28, eff June 23, 2010.

Editor's Note

2004 Act No. 187, Section 2.B, provides as follows:

"In the case of machinery and equipment otherwise eligible for the depreciation allowed pursuant to Section 12-37-930 of the 1976 Code, as amended in subsection A of this section, if the project with which the machinery and equipment is associated is the subject of an inducement agreement between the project sponsor and the county, the initial inducement agreement must have been entered into between these parties after September 1, 2003."



Section 12-37-935. Maximum percentage depreciation; trust fund for tax relief.

(A) Except as provided in Section 12-37-930 for custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals, and equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State, the original cost must not be reduced more than the percentage provided in the following schedule:

Property Tax Year Maximum Percentage Depreciation Before 1997 80 percent 1997 83.3 percent 1998 86.6 percent After 1998 90 percent.

(B) Annually as provided in Section 11-11-150, there is credited to the Trust Fund for Tax Relief an amount sufficient to reimburse all local taxing entities the amount of revenue not collected as a result of the additional depreciation more than eighty percent allowed for manufacturer's machinery and equipment pursuant to this section. No reimbursement is allowed for any depreciation allowed in connection with custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals and equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State. Reimbursements must be paid from the fund in the manner provided in Section 12-37-270, mutatis mutandis.

HISTORY: 1996 Act No. 458, Part II, Section 8A; 1998 Act No. 419, Part II, Section 29E.



Section 12-37-940. Valuation of certain kinds of personal property.

The following articles of personal property shall be valued for taxation, as follows, to wit: leasehold estates held for any definite term, at the yearly value thereof to the lessee; annuities, at the yearly value thereof to the owner at the time of listing; and leasehold estates held on perpetual lease or for a term certain renewable forever at the option of the lessee, at the full value of the land.

HISTORY: 1962 Code Section 65-1649; 1952 Code Section 65-1649; 1942 Code Section 2697; 1932 Code Section 2697; Civ. C. '22 Section 432; Civ. C. '12 Section 380; Civ. C. '02 Section 338; G. S. 220; R. S. 271; 1881 (17) 1006; 2015 Act No. 87 (S.379), Section 13, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 13, amended the section by deleting determination of value of money, bank bills, and like items.



Section 12-37-950. Valuation of certain leasehold estates as real estate.

When any leasehold estate is conveyed for a definite term by any grantor whose property is exempt from taxation to a grantee whose property is not exempt, the leasehold estate shall be valued for property tax purposes as real estate.

HISTORY: 1962 Code Section 65-1649.1; 1957 (50) 89.



Section 12-37-970. Assessment and return of property.

The assessment for property taxation of equipment, furniture and fixtures, and manufacturers' real and tangible personal property, and the machinery, equipment, furniture, and fixtures of all other taxpayers required to file returns with the South Carolina Department of Revenue for purposes of assessment for property taxation, must be determined by the department from property tax returns submitted by the taxpayers to the department on or before the last day of the fourth month after the close of the accounting period regularly employed by the taxpayer for income tax purposes in accordance with Chapter 7 of this title. The department by regulation shall prescribe the form of return required by this section, the information to be contained in it, and the manner in which the returns must be submitted. Every taxpayer required to make return to the department of property for assessment for property taxation must make the return to the department not less than once each calendar year. Whenever by a change of accounting period, or otherwise, more than one accounting period ends within any one calendar year, the taxpayer must make one such return within the prescribed time for filing following the end of each of the accounting periods and the department shall determine the assessment from the return setting forth the greatest value.

When property required to be returned as herein provided is sold after the end of the seller's accounting year and before January first next ensuing and when the purchaser's accounting year ends after the seller's and before January first next ensuing, the property must be returned by the seller as of the end of his accounting period. The purchaser is not required to list and return the property as of the close of his accounting period during the calendar year of sale. The seller and the purchaser are jointly and singularly liable for the tax that is due and payable by reason of this provision. The provision of this section does not apply to motor vehicles licensed for use on public highways.

When property required to be returned as provided in this section is sold before the end of the seller's accounting year and before January first next ensuing and when the purchaser's accounting year ends before the date of purchase and before January first next ensuing, the property must be listed and returned by the taxpayer holding title as of December thirty-first and is liable for the tax for the ensuing year.

The Department of Revenue shall forward the assessments prepared as a result of the returns submitted pursuant to this section to the appropriate local taxing authorities no later than August fifteenth of the applicable tax year.

HISTORY: 1962 Code Section 65-1647.1; 1964 (53) 2395; 1967 (55) 710; 1973 (58) 333; 1975 (59) 248; 1982 Act No. 361, Section 2; 1984 Act No. 286, Section 3; 1988 Act No. 343; 1988 Act No. 381, Section 1; 1990 Act No. 538, Section 3A; 1993 Act No. 181, Section 202; 2015 Act No. 87 (S.379), Section 14, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 14, in the first paragraph, deleted "merchants' inventories," following "assessment for property taxation of" and inserted a comma following "furniture" in the first sentence.



Section 12-37-975. Filing of amended return.

The Department of Revenue may permit any person to substitute an amended return for the original return up to the last day prescribed for filing the return, including any extension of time granted by the department. The department in its discretion may accept or reject an amended return filed after the time prescribed for filing the return. An amended return may not operate to start or extend the limitation period for assessment and collection of taxes.

HISTORY: 1986 Act No. 303, Section 1; 1993 Act No. 181, Section 203.



Section 12-37-1110. "Personal property in transit" defined; such property acquires no situs for tax purposes; liberal construction of "no situs" status.

Personal property in transit through this State is personal property, goods, wares and merchandise: (a) Which is moving in interstate commerce through or over the territory of this State; or (b) which was consigned to a warehouse, public or private, within this State from without this State for storage in transit to a final destination outside of this State whether specified when transportation begins or afterward. Such property is deemed to have acquired no situs in this State for purposes of property taxation, and such "no situs" property shall not acquire situs so as to become subject to property taxation by virtue of the fact that while in the warehouse the property is assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The "no situs" status granted herein shall be liberally construed to effect the purposes of this article.

HISTORY: 1962 Code Section 65-1655; 1962 (52) 1964.



Section 12-37-1120. "In transit" property; records to be kept by warehouses; inspection of records; computations; claiming "no situs" status.

All property claimed to be "no situs" under this article shall be designated as being "in transit" upon the books and records of the warehouse wherein it is located, which books and records of the warehouse shall contain a full, true and correct inventory of all such property. The books and records of any such warehouse with reference to any such "in transit" property shall be at all times open to the inspection of all taxing authorities of this State and of any political subdivision thereof. Any person making claim to "no situs" status on any property as provided for by this article shall determine the percentage of amount of "no situs" property by dividing the total property shipped during the entire latest period located in South Carolina, not exceeding thirty-six months, into the total property shipped outside the State of South Carolina during the same period. The percentage determined in accordance with this section shall be applied to the inventory on hand on the last day of the accounting period of the person to determine the amount of "no situs" property.

Any person making claim to "no situs" status of any property under this article shall do so in the form and manner prescribed by the South Carolina Department of Revenue and all such claims shall be accompanied by a certification of the warehouseman as to the percentage used.

HISTORY: 1962 Code Section 65-1655.1; 1962 (52) 1964; 1967 (55) 553; 1993 Act No. 181, Section 204.



Section 12-37-1130. Penalties for false statements.

If any person shall wilfully deliver any statement to the South Carolina Department of Revenue concerning "no situs" property containing a false statement of a material fact, whether it be an owner, shipper, his agent or a storage or warehouseman or his agent, he shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment of not less than ten days nor more than six months.

HISTORY: 1962 Code Section 65-1655.3; 1962 (52) 1964; 1993 Act No. 181, Section 205.



Section 12-37-1140. Penalties for evasion of assessment or levy of taxes.

If any owner, shipper or his agent shall by misrepresentation, concealment or violation of the provisions of this article evade assessment or the levy of taxes on property not defined herein to be personal property in transit through this State, he shall be liable in the sum of the taxes evaded which would otherwise have been levied against his property and which together with a penalty of twenty-five per cent of such taxes shall be levied and collected in accordance with methods and procedures set out in Article 5, Chapter 37, Title 12.

HISTORY: 1962 Code Section 65-1655.4; 1962 (52) 1964.



Section 12-37-1310. "Manufacturer" defined.

Every person engaged in making, fabricating or changing things into new forms for use or in refining, rectifying or combining different materials for use shall be held to be a "manufacturer."

HISTORY: 1962 Code Section 65-1661; 1952 Code Section 65-1661; 1942 Code Section 2632; 1932 Code Section 2632; Civ. C. '22 Section 355; Civ. C. '12 Section 302; Civ. C. '02 Section 273; G. S. 210; R. S. 231; 1881 (17) 992.



Section 12-37-1610. Returns of railroad companies to Department of Revenue.

The President or designated agent of every railroad company, whose track or roadbed, or any part thereof, is located in this State, shall annually, on or before the fifteenth day of the fourth month, following the close of the company's accounting period, file a return to the South Carolina Department of Revenue, under oath, on forms prescribed by the department. Such company shall also file a duplicate copy of the annual report to the Interstate Commerce Commission of the United States Government or a duplicate copy of the annual report required by the South Carolina Public Service Commission and any other report the Department of Revenue may require that shall accurately detail all real and personal property of the company within and without this State.

HISTORY: 1962 Code Section 65-1671; 1952 Code Section 65-1671; 1942 Code Section 2636; 1932 Code Section 2636; Civ. C. '22 Section 373; Civ. C. '12 Section 306; Civ. C. '02 Section 277; G. S. 180; R. S. 234; 1881 (17) 993; 1915 (29) 125; 1926 (34) 981; 1976 Act No. 709, Part II, Section 10; 1982 Act No. 433, Section 1; 1993 Act No. 181, Section 208.



Section 12-37-1630. Valuation and allocation.

In ascertaining the value of the road and property of any railroad company the value of the right of way, bed and track of the whole road shall be fixed and such value apportioned pro rata to each mile of the main track. And to the value of the number of miles of main track in each town or city of each county in this State through and into which such road is located shall be added the value of the real estate, fixtures, stationary engines, tools, implements, machinery and other stationary property provided for use in the daily operations of the road situate in such town or city. The total value of the rolling stock, moneys and credits shall be apportioned pro rata to each mile of the main track of such road and the amount thereof, according to the number of miles of main track in each town or city in this State, added to the value of the main track in each town or city respectively. And the aggregate value of such road and property in this State and in each county, city or town of this State through or into which such road is located shall be stated in such return.

HISTORY: 1962 Code Section 65-1673; 1952 Code Section 65-1673; 1942 Code Section 2638; 1932 Code Section 2638; Civ. C. '22 Section 375; Civ. C. '12 Section 308; Civ. C. '02 Section 279; G. S. 182; R. S. 236; 1881 (17) 993.



Section 12-37-1640. Form of return and oath.

The return and oath required of officers of railroad companies shall be made in such form as shall be prescribed by the department.

HISTORY: 1962 Code Section 65-1674; 1952 Code Section 65-1674; 1942 Code Section 2639; 1932 Code Section 2639; Civ. C. '22 Section 376; Civ. C. '12 Section 309; Civ. C. '02 Section 280; G. S. 183; R. S. 237; 1881 (17) 994; 1915 (29) 125.



Section 12-37-1650. Returns to be made by receivers.

If any railroad, its appurtenances, equipments and property of any kind whatsoever shall be in the hands of a receiver or other officer, such receiver or other officer shall make the returns required by this chapter.

HISTORY: 1962 Code Section 65-1675; 1952 Code Section 65-1675; 1942 Code Section 2640; 1932 Code Section 2640; Civ. C. '22 Section 377; Civ. C. '12 Section 310; Civ. C. '02 Section 281; G. S. 184; R. S. 238; 1881 (17) 994.



Section 12-37-1660. Power of department to question officers, agents and receivers, and to examine books and papers.

The department, or any person appointed by it for that purpose, may put any question, in writing, it may deem proper to any officer, agent or receiver of any railroad company having any portion of its track in this State, and it may summon any officer, receiver or agent of such company to appear before it and testify, under oath, touching such railroad company's property and the management and disposition thereof. It may also, by any member of some person appointed by it, examine the books and papers of such company in the hands of the company or any of its officers, agents or receivers. All such officers, agents and receivers shall answer, under oath, all such questions as shall be put to them by the department or any person appointed by it for that purpose, relative to the condition, amount and value of the company's property and the management or disposition thereof.

HISTORY: 1962 Code Section 65-1676; 1952 Code Section 65-1676; 1942 Code Section 2641; 1932 Code Section 2641; Civ. C. '22 Section 378; Civ. C. '12 Section 311; Civ. C. '02 Section 282; G. S. 185; R. S. 239; 1881 (17) 994; 1915 (29) 125.



Section 12-37-1670. Railroad officer, receiver or agent who refuses to answer questions of or submit books to department; penalties.

If any officer, receiver or agent of any railroad company having any portion of its tracks in this State shall refuse or neglect to appear before the department, or the person appointed by it, or to answer any question put to him as provided for in Section 12-37-1660 or submit the books and papers aforesaid for examination as provided in said section, he shall be guilty of a misdemeanor and, upon indictment and conviction therefor in the court of general sessions for any county, shall be fined in any sum not exceeding five thousand dollars and the costs of prosecution and confined in the jail of the county until he answers all questions which may be put to him by the department and such fine and costs be paid.

HISTORY: 1962 Code Section 65-1677; 1952 Code Section 65-1677; 1942 Code Section 1721; 1932 Code Section 1721; Cr. C. '22 Section 667; Cr. C. '12 Section 690; Cr. C. '02 Section 493; R. S. 378; 1881 (17) 902.



Section 12-37-1680. Proceedings in case of failure to file return.

If any railroad company shall fail to make the returns to the department as required by this chapter, the department shall proceed to ascertain the value of the company's road and property according to the principles prescribed in this Article from the best information it can conveniently obtain, and add thereto fifty percent as penalty and apportion such valuation to the several counties, towns, townships and cities through or into which such road or any part thereof may be located. The department shall certify such apportionment and valuation to the several county auditors, who shall place it on their duplicates for taxation.

HISTORY: 1962 Code Section 65-1678; 1952 Code Section 65-1678; 1942 Code Section 2642; 1932 Code Section 2642; Civ. C. '22 Section 379; Civ. C. '12 Section 314; Civ. C. '02 Section 285; G. S. 188; R. S. 242; 1881 (17) 995; 1897 (22) 453; 1915 (29) 125; 1926 (34) 981; 1982 Act No. 433, Section 2.



Section 12-37-1940. Statements of telegraph and telephone companies.

Every such telegraph and telephone company doing business in this State, whether incorporated under the laws of this State, of any other state or of any foreign nation, shall annually, between the first day of January and the first day of March, make out and deliver to the department a statement, verified by the oath of the officer or agent of such company making such statement, showing, with reference to the thirty-first day of December next preceding:

(1) the total capital stock or capital of such association, copartnership or corporation;

(2) the number of shares of capital stock issued and outstanding, the par or face value of each share and, in case no shares of capital stock are issued, in what manner such holdings are evidenced;

(3) its principal place of business;

(4) the market value of its shares of stock on the first day of December next preceding and, if such shares have no market value, the actual value thereof; and, in case no shares of stock have been issued, the market value or the actual value in case there is no market value of the capital thereof and the manner in which it is divided;

(5) the real estate, structures, machinery, fixtures and appliances owned by such association, company, copartnership or corporation and subject to local taxation within the State and the location and assessed value thereof in each county or township where it is assessed for local taxation;

(6) the specific real estate, together with the improvements thereon, owned by such association, company, copartnership or corporation, situate outside the State and not used directly in the conduct of the business, with a specific description of each piece, where located, the purpose for which it is used and the sum at which it is assessed for taxation in the locality where it is situate; and

(7) all mortgages upon the whole or any part of its property, together with the dates and amounts thereof.

HISTORY: 1962 Code Section 65-1694; 1952 Code Section 65-1694; 1942 Code Sections 2426, 2648; 1932 Code Sections 2426, 2648; Civ. C. '22 Sections 365, 385; Civ. C. '12 Section 320; Civ. C. '02 Section 291; 1898 (22) 713; 1915 (29) 125; 1916 (29) 959; 1926 (34) 981; 1976 Act No. 709, Part II, Section 10.



Section 12-37-1990. Form of returns when no principal office is in State; examination of agents.

All returns required to be made by telephone and telegraph companies having their principal offices out of this State shall be made in such form as the department shall prescribe and the department may require answers, under oath, to any questions it may put to the principal or any other agent of any of such companies in this State and may examine any of such agents, under oath, relative to the property and affairs of such companies and the management thereof. The department may administer any such oath.

HISTORY: 1962 Code Section 65-1699; 1952 Code Section 65-1699; 1942 Code Section 2654; 1932 Code Section 2654; Civ. C. '22 Section 391; Civ. C. '12 Section 330; Civ. C. '02 Section 301; G. S. 191; R. S. 245; 1881 (17) 998; 1915 (29) 125; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2000. Department shall examine statements and may require other data.

Upon the filing of statements required by Section 12-37-1940 the department shall examine them and if it shall deem them insufficient, or in case it shall deem that other information is requisite, it shall require the officer filing them to make such other and further statements as the department may call for.

HISTORY: 1962 Code Section 65-1700; 1952 Code Section 65-1700; 1942 Code Section 2649; 1932 Code Section 2649; Civ. C. '22 Section 386; Civ. C. '12 Section 321; Civ. C. '02 Section 292; 1898 (22) 713; 1915 (29) 125.



Section 12-37-2010. Auditors may require agents to report length of lines in each township; addition to value.

To enable the county auditors properly to apportion the assessments between the several townships, they may require the agent of any association or company subject to the provisions of this article to report to them, respectively, under oath, the length of the lines in each township, and the auditor shall thereupon add to the value so apportioned the assessed valuation of the real estate, structures, machinery, fixtures and appliances situated in any township and extend the taxes thereon upon the duplicates, as in other cases.

HISTORY: 1962 Code Section 65-1701; 1952 Code Section 65-1701; 1942 Code Section 2650; 1932 Code Section 2650; Civ. C. '22 Section 387; Civ. C. '12 Section 326; Civ. C. '02 Section 297; 1898 (22) 713, Section 10.



Section 12-37-2020. Actions for taxes in case of failure or refusal to pay; penalty.

In case any association, copartnership or corporation subject to the provisions of this article shall fail or refuse to pay any taxes assessed against it in any county or township in the State, in addition to other remedies provided by law for the collection of taxes, an action may be prosecuted in the name of the State by the solicitors of the different judicial circuits of the State on the relation of the auditors of the different counties of the State. In any such action the amount of the assessment fixed by the department and apportioned to such county, or apportioned by the county auditor to any particular township, shall not be controverted, and the judgment in such action shall include a penalty of fifty per cent of the amount of taxes as assessed and unpaid, together with reasonable attorneys' fees for the prosecution of such action.

HISTORY: 1962 Code Section 65-1702; 1952 Code Section 65-1702; 1942 Code Section 2651; 1932 Code Section 2651; Civ. C. '22 Section 388; Civ. C. '12 Section 327; Civ. C. '02 Section 298; 1898 (22) 713; 1915 (29) 125.



Section 12-37-2110. Definitions.

As used in this article, the following words shall have the following meanings:

(a) "Company" shall be deemed and construed to mean any person, copartnership, association, corporation, or syndicate that may own or operate, or be engaged in operating, furnishing, or leasing cars, as defined and described in this section, whether formed or organized under the laws of this State or any other State or territory.

(b) "Private car" includes a passenger car, sleeping car, dining car, express car, refrigerator car, oil or tank car, horse or stock car, fruit car, or any car designed for the carrying of a special commodity, operated upon the railroads in this State. "Private car" also includes any passenger train car, locomotive, or other equipment operated on the railroads in this State and owned, used or leased by the National Railroad Passenger Corporation, created under the Rail Passenger Service Act of 1970 (Public Law 91-518, 91st Congress) or any successor in interest other than a railroad company. "Private car" does not include freight train or passenger train cars owned by railroad companies which are used or subject to use under the ordinary per diem.

(c) "Department" means the South Carolina Department of Revenue.

HISTORY: 1962 Code Section 65-1708; 1976 Act No. 709 Part II Section 10; 1977 Act No. 17; 1993 Act No. 181, Section 209.



Section 12-37-2120. Filing of report required.

Every person whose private cars are operated upon the railroads in this State at any time during a calendar year shall file with the department on or before April 15, a report setting forth specifically the information prescribed by the department to enable it to make the assessment required by this article.

HISTORY: 1962 Code Section 65-1709; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2130. Annual valuation of private cars of private car companies.

The department shall annually assess, adjust, equalize, and apportion the valuation of all private cars of each private car company of a type or model operated in this State by such private car company by such type or model. Such private cars shall be valued by the department at fair market value.

HISTORY: 1962 Code Section 65-1710; 1976 Act No. 709, Part II, Section 10; 1982 Act No. 433, Section 3.



Section 12-37-2140. Method of valuation.

The valuation of such private cars apportioned to this State shall be determined by the department. The department shall determine the average number of each class of private cars physically present in the State in the year immediately preceding the year in which the tax is imposed upon the basis of car mileage, car days, or such other data as would tend to establish this average. The department shall multiply the average number so determined by the fair market value for a car of that class and use the product as the basis for the assessment of the property.

HISTORY: 1962 Code Section 65-1711; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2150. Tax levy against assessed value.

The department shall annually make a tax levy against the value so assessed and determined to exist in the State at a rate which will equal the average rates of levy for all purposes in the several taxing districts of the State for the current year, and such tax levy shall be due and payable to the department before December 31 of each year.

HISTORY: 1962 Code Section 65-1712; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2160. Disposition of proceeds.

The proceeds collected under this article shall be paid into the general fund of the State.

HISTORY: 1962 Code Section 65-1713; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2170. Penalty for failure to file return or to pay tax.

If any person fails to file a return or to pay a tax, if one is due, on or before the time required by or under the provisions of this chapter, the tax shall be increased by ten per cent, and, in addition thereto, interest at the rate of one-half of one percent per month shall be added to the tax.

HISTORY: 1962 Code Section 65-1714; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2190. Effect of other ad valorem taxes.

The ad valorem taxation authorized by this article shall be in lieu of all other ad valorem taxes upon the private cars of private car companies.

HISTORY: 1962 Code Section 65-1716; 1976 Act No. 709, Part II, Section 10.



Section 12-37-2270. Failure to pay tax works a forfeiture.

Whenever any corporation chartered under the laws of this State shall refuse, neglect or omit to pay the taxes for State and county purposes, as assessed and levied upon the property of such corporation, within thirty days after the time required and permitted by law for taxes to be paid with or without penalty, as required by law, the charter of such corporation, with all the rights, privileges and franchises thereunder, shall become and be deemed forfeited and the corporate existence of such corporation shall be annulled.

In every such case the Attorney General shall bring an action against such corporation for the purpose of vacating the charter or annulling the existence of such corporation in the manner prescribed by law.

HISTORY: 1962 Code Section 65-1728; 1952 Code Section 65-1728; 1942 Code Section 2660; 1932 Code Section 2660; Civ. C. '22 Section 397; Civ. C. '12 Section 336; Civ. C. '02 Section 308; 1893 (21) 395.



Section 12-37-2410. Definitions.

As used in this article:

(a) "Aircraft" means any contrivance, used or designed for navigation or flight through the air.

(b) "Airline company" means any person who undertakes, directly or indirectly, to engage in the regularly scheduled transportation by aircraft of persons or property for hire in interstate, intrastate or international transportation.

(c) "Operated" or "operation" means landings or takeoffs of aircraft by any airline company as defined herein.

(d) "Department" means the South Carolina Department of Revenue.

(e) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator or any person acting in a fiduciary capacity therefor.

(f) "Plane hours" means and includes for each type of model of aircraft all hours in flight and all hours on the ground.

HISTORY: 1976 Act No. 576, Section 1; 1993 Act No. 181, Section 210.



Section 12-37-2420. Required tax returns.

All airline companies operating in the State shall make an annual property tax return on or before the thirtieth day of April in each year for the preceding calendar or fiscal year of their flight equipment to the department. Each type and model of flight equipment shall be separately returned, valued and apportioned as herein provided.

HISTORY: 1976 Act No. 576, Section 2; 1976 Act No. 709, Part II, Section 2; 2015 Act No. 87 (S.379), Section 15, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 15, substituted "thirtieth day of April" for "15th day of April", and deleted the former second paragraph, relating to the first report filed.



Section 12-37-2430. Valuation of aircraft.

The department shall annually assess, adjust, equalize, and apportion the valuation of all aircraft of each airline company of a type or model operated in this State by such airline company by such type or model. Such aircraft shall be valued by the department at fair market value.

HISTORY: 1976 Act No. 576, Section 3; 1982 Act No. 433, Section 4.



Section 12-37-2440. Ratios for valuation of aircraft.

The valuation of such aircraft apportioned to this State shall be determined by the department to be the proportion of the total valuation of such aircraft determined on the basis of the arithmetical average of the following two ratios:

(a) The ratio which the total time scheduled on the ground within this State of such aircraft during the preceding calendar or fiscal year bears to the total time scheduled on the ground within and without this State of such aircraft during the preceding calendar or fiscal year.

(b) The ratio which the total mileage scheduled within this State of such aircraft operated in this State during the preceding calendar or fiscal year bears to the total mileage scheduled within and without this State of such aircraft during the preceding calendar or fiscal year.

HISTORY: 1976 Act No. 576, Section 4.



Section 12-37-2450. Tax levy.

The department shall annually make a tax levy against the value so assessed and determined to exist in the State at a rate which will equal the average rates of levy for all purposes in the several taxing districts of the State for the current year, and such tax levy shall be due and payable to the department before December 31st of each year.

HISTORY: 1976 Act No. 576, Section 5.



Section 12-37-2460. Disposition of tax proceeds.

The proceeds collected under this article shall be paid into the general fund of the State.

HISTORY: 1976 Act No. 576, Section 6.



Section 12-37-2470. Penalty for failure to file return or to pay tax.

If any person fails to file a return or to pay a tax, if one is due, on or before the time required by or under the provisions of this article, the tax shall be increased by ten percent, and, in addition thereto, interest at the rate of one-half of one percent per month shall be added to the tax.

HISTORY: 1976 Act No. 576, Section 7.



Section 12-37-2490. Effect of other ad valorem taxes upon aircraft of airline companies.

The ad valorem taxation authorized by this article shall be in lieu of all other ad valorem taxes upon the aircraft of airline companies.

HISTORY: 1976 Act No. 576, Section 9.



Section 12-37-2600. Motor carriers exempt from ad valorem taxes.

Section effective January 1, 2019.

Motor carriers, as defined in Section 12-37-2810, are exempt from ad valorem taxes imposed pursuant to this chapter on large commercial motor vehicles and buses.

HISTORY: 2017 Act No. 40 (H.3516), Section 8.I, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2610. Tax year for motor vehicles.

Section effective until January 1, 2019. See, also, Section 12-37-2610 effective January 1, 2019.

The tax year for licensed motor vehicles begins with the last day of the month in which a registration required by Section 56-3-110 is issued and ends on the last day of the month in which the registration expires or is due to expire. No registration may be issued for motor vehicles until the ad valorem tax is paid for the year for which the registration is to be issued. Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis. The provisions of this section do not apply to the transfer of motor vehicle registrations as specified in Section 12-37-2675 or to sales of motor vehicles by a licensed motor vehicle dealer. Notice of the sales must be furnished to the Department of Motor Vehicles by the dealer, along with other documents necessary for the registration and licensing of the vehicle concerned. The notice must be received by the Department of Motor Vehicles as a prerequisite to the registration and licensing of the vehicle and must include the name and address of the purchaser, the vehicle identification number, and the year and model of the vehicle. The notice must be an original and one copy, and the copy must be provided by the department to the auditor of the county in which the vehicle is taxable. All ad valorem taxes on a vehicle are due and payable one hundred twenty days from the date of purchase. The notice and the time in which to pay the tax applies to motor vehicles that are serviced and delivered by a licensed motor vehicle dealer for the benefit of an out-of-state dealer.

HISTORY: 1980 Act No. 405, Section 2; 1980 Act No. 432, Section 1; 1982 Act No. 350; 1984 Act No. 265; 1987 Act No. 188, Section 1; 1993 Act No. 164, Part II, Section 22QQ; 2015 Act No. 87 (S.379), Section 16, eff June 11, 2015.



Section 12-37-2610. Tax year for motor vehicles.

Section effective January 1, 2019. See, also, Section 12-37-2610 effective until January 1, 2019.

The tax year for licensed motor vehicles begins with the last day of the month in which a registration required by Section 56-3-110 is issued and ends on the last day of the month in which the registration expires or is due to expire. A registration may not be issued for motor vehicles until the ad valorem tax is paid for the year for which the registration is to be issued. Large commercial motor vehicles and buses, as defined in Section 12-37-2810, must pay road use fees pursuant to Article 23, Chapter 37, Title 12 in lieu of ad valorem property taxes. The provisions of this section do not apply to the transfer of motor vehicle registrations as specified in Section 12-37-2675 or to sales of motor vehicles by a licensed motor vehicle dealer. Notice of the sales must be furnished to the Department of Motor Vehicles by the dealer, along with other documents necessary for the registration and licensing of the vehicle concerned. The notice must be received by the Department of Motor Vehicles as a prerequisite to the registration and licensing of the vehicle and must include the name and address of the purchaser, the vehicle identification number, and the year and model of the vehicle. The notice must be an original and one copy, and the copy must be provided by the department to the auditor of the county in which the vehicle is taxable. All ad valorem taxes on a vehicle are due and payable one hundred twenty days from the date of purchase. The notice and the time in which to pay the tax applies to motor vehicles that are serviced and delivered by a licensed motor vehicle dealer for the benefit of an out-of-state dealer.

HISTORY: 1980 Act No. 405, Section 2; 1980 Act No. 432, Section 1; 1982 Act No. 350; 1984 Act No. 265; 1987 Act No. 188, Section 1; 1993 Act No. 164, Part II, Section 22QQ; 2015 Act No. 87 (S.379), Section 16, eff June 11, 2015; 2017 Act No. 40 (H.3516), Section 8.J, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2015 Act No. 87, Section 16, amended the section by deleting text related to motor vehicle tax year, registration, and two-year license, and by providing that notice be given to the Department of Motor Vehicles.

2017 Act No. 40, Section 8.J, in the second sentence, substituted "A registration may not" for "No registration may", and in the third sentence, substituted "Large commercial motor vehicles and buses, as defined in Section 12-37-2810, must pay road use fees pursuant to Article 23, Chapter 37, Title 12 in lieu of ad valorem property taxes" for "Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis".



Section 12-37-2615. Penalties for violation of Section 12-37-2610.

Any person who violates the provisions of Section 12-37-2610 shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for a period not to exceed thirty days, or both.

HISTORY: 1980 Act No. 432, Section 2.



Section 12-37-2620. Tax determined for twelve or twenty-four month period, depending on licensing period; proportionate reduction for shorter period.

The tax payable on motor vehicles required to be licensed by Section 56-3-110 must be determined for a twelve-month licensing period, except when the license required is for a twenty-four month licensing period. In that case the tax payable on motor vehicles required to be licensed by the department must be determined for a twelve-month tax year for each of the two twelve-month periods contained in the biennial licensure as they respectively occur. If the actual licensing period is less than twelve months for either of the two twelve-month tax years, the tax payable must be that proportion of the above described tax that is equal to the proportion of the number of months that the licensing period is to the twelve-month period that is affected.

HISTORY: 1980 Act No. 405, Section 3; 1993 Act No. 164, Part II, Section 22RR.



Section 12-37-2630. Property tax return to be filed prior to application for motor vehicle license.

When a motor vehicle is first taxable in a county the owner or person having control of the vehicle shall make a property tax return of it within forty-five days, as referenced in Section 56-3-210, and prior to applying for a license. The return shall be made to the auditor of the county in which the owner or person having control of the motor vehicles resides. If the motor vehicle is used in a business the return shall be made to the auditor of the county in which the motor vehicle is situated, that being the county and city of principal use of the vehicle. The return shall be signed under oath and shall set forth the county, school district, special or tax district, and municipality in which the vehicle is principally used.

HISTORY: 1980 Act No. 405, Section 4; 2015 Act No. 87 (S.379), Section 17, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 17, inserted in the first sentence "within forty-five days, as referenced in Section 56-3-210, and", and inserted a comma following "district" in the last sentence.



Section 12-37-2640. Auditor to determine assessed value of motor vehicle.

The auditor shall determine the assessed value of the motor vehicle and shall calculate the amount of taxes on the vehicle. However, in the case of motor vehicles whose model year is fifteen years or more prior to the tax year, the assessed value is fifty dollars and in the case of a motor vehicle whose model year is less than fifteen years prior to the tax year, the assessed value must not be less than fifty dollars. The millage to be applied to motor vehicles licensed during January through December of each year must be that applied to other taxable property within the county, school district, special or tax district and, if applicable, the municipality for the preceding regular tax year.

HISTORY: 1980 Act No. 405, Section 5; 1985 Act No. 129, Section 1.



Section 12-37-2645. Assessment ratio for determining assessed value of motor vehicle.

For purposes of determining the appropriate assessment ratio used in the calculation of the assessed value of a motor vehicle and for defining those motor vehicles subject to the assessment ratios provided in Section 1(8)(B)(a) of Article X of the Constitution of this State, the definition of "private passenger motor vehicle" provided in Section 56-3-630 applies except that in the case of pickup trucks, the empty weight and gross weight limits provided in that definition are increased respectively to nine thousand pounds or less and eleven thousand pounds or less and the definition is deemed to include motorcycles.

HISTORY: 2006 Act No. 333, Section 1, eff June 2, 2006.

Editor's Note

2006 Act No. 333, Section 3, provides in part as follows:

"This act takes effect upon approval by the Governor and applies with respect to motor vehicle tax years beginning after the last day of the second month following the month in which this act was approved by the Governor...."



Section 12-37-2650. Issuance of tax notices and paid receipts; delegation of collection of taxes.

Section effective until January 1, 2019. See, also, section 12-37-2650 effective January 1, 2019.

The auditor shall prepare a tax notice of all vehicles owned by the same person and licensed at the same time for each tax year within the two-year licensing period. A notice must describe the motor vehicle by name, model, and identification number. The notice must set forth the assessed value of the vehicle, the millage, the taxes due on each vehicle, and the license period or tax year. The notice must be delivered to the county treasurer who must collect or receive payment of the taxes. One copy of the notice must be in the form of a bill or statement for the taxes due on the motor vehicle and, when practical, the treasurer shall mail that copy to the owner or person having control of the vehicle. When the tax and all other charges included on the tax bill have been paid, the treasurer shall issue the taxpayer a paid receipt. The receipt or a copy may be delivered by the taxpayer to the Department of Motor Vehicles with the application for the motor vehicle registration. A record of the payment of the tax must be retained by the treasurer. The auditor shall maintain a separate duplicate for motor vehicles. No registration may be issued by the Department of Motor Vehicles unless the application is accompanied by the receipt, a copy of the notification required by Section 12-37-2610 or notice from the county treasurer, by other means satisfactory to the Department of Motor Vehicles, of payment of the tax. Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis, and a proportional receipt must be issued by the treasurer subject to penalties in Section 12-37-2730. The treasurer, tax collector, or other official charged with the collection of ad valorem property taxes in each county may delegate the collection of motor vehicle taxes to banks or banking institutions, if each institution assigns, hypothecates, or pledges to the county, as security for the collection, federal funds or federal, state, or municipal securities in an amount adequate to prevent any loss to the county from any cause. Each institution shall remit the taxes collected daily to the county official charged with the collections. The receipt given to the taxpayer, in addition to the information required in this section and by Section 12-45-70, must contain the name and office of the treasurer or tax collector of the county and must also show the name of the banking institution to which payment was made.

The county official charged with the collection of taxes shall send a list of the institutions collecting the taxes to the Department of Motor Vehicles. Each institution shall certify to the Department of Motor Vehicles that the taxes have been paid, and the Department of Motor Vehicles is authorized to accept certification in lieu of the tax receipt given to the taxpayer if certification contains information required by this section.

Tax bills (notices) for county assessed personal property valued in accordance with applicable Department of Revenue regulations must include notification of the taxpayer's appeal rights, to include a minimum amount of information of how the taxpayer should file his appeal, to whom, and within what time period.

HISTORY: 1980 Act No. 405, Section 6; 1980 Act No. 432, Section 3; 1983 Act No. 23 Section 1; 1987 Act No. 188, Section 2; 1988 Act No. 576; 1992 Act No. 361, Section 21; 1993 Act No. 164, Part II, Section 22SS; 1993 Act No. 181, Section 211; 1996 Act No. 459, Section 12; 2005 Act No. 145, Section 47, eff June 7, 2005.



Section 12-37-2650. Issuance of tax notices and paid receipts; delegation of collection of taxes.

Section effective January 1, 2019. See, also, section 12-37-2650 effective until January 1, 2019.

The auditor shall prepare a tax notice of all vehicles owned by the same person and licensed at the same time for each tax year within the two-year licensing period. A notice must describe the motor vehicle by name, model, and identification number. The notice must set forth the assessed value of the vehicle, the millage, the taxes due on each vehicle, and the license period or tax year. The notice must be delivered to the county treasurer who must collect or receive payment of the taxes. One copy of the notice must be in the form of a bill or statement for the taxes due on the motor vehicle and, when practical, the treasurer shall mail that copy to the owner or person having control of the vehicle. When the tax and all other charges included on the tax bill have been paid, the treasurer shall issue the taxpayer a paid receipt. The receipt or a copy may be delivered by the taxpayer to the Department of Motor Vehicles with the application for the motor vehicle registration. A record of the payment of the tax must be retained by the treasurer. The auditor shall maintain a separate duplicate for motor vehicles. A registration may not be issued by the Department of Motor Vehicles unless the application is accompanied by the receipt, a copy of the notification required by Section 12-37-2610 or notice from the county treasurer, by other means satisfactory to the Department of Motor Vehicles, of payment of the tax. Large commercial motor vehicles and buses, as defined in Section 12-37-2810, must pay road use fees pursuant to Article 23, Chapter 37, Title 12 in lieu of ad valorem property taxes. The treasurer, tax collector, or other official charged with the collection of ad valorem property taxes in each county may delegate the collection of motor vehicle taxes to banks or banking institutions, if each institution assigns, hypothecates, or pledges to the county, as security for the collection, federal funds or federal, state, or municipal securities in an amount adequate to prevent any loss to the county from any cause. Each institution shall remit the taxes collected daily to the county official charged with the collections. The receipt given to the taxpayer, in addition to the information required in this section and by Section 12-45-70, must contain the name and office of the treasurer or tax collector of the county and must also show the name of the banking institution to which payment was made.

The county official charged with the collection of taxes shall send a list of the institutions collecting the taxes to the Department of Motor Vehicles. Each institution shall certify to the Department of Motor Vehicles that the taxes have been paid, and the Department of Motor Vehicles is authorized to accept certification in lieu of the tax receipt given to the taxpayer if certification contains information required by this section.

Tax bills (notices) for county assessed personal property valued in accordance with applicable Department of Revenue regulations must include notification of the taxpayer's appeal rights, to include a minimum amount of information of how the taxpayer should file his appeal, to whom, and within what time period.

HISTORY: 1980 Act No. 405, Section 6; 1980 Act No. 432, Section 3; 1983 Act No. 23 Section 1; 1987 Act No. 188, Section 2; 1988 Act No. 576; 1992 Act No. 361, Section 21; 1993 Act No. 164, Part II, Section 22SS; 1993 Act No. 181, Section 211; 1996 Act No. 459, Section 12; 2005 Act No. 145, Section 47, eff June 7, 2005; 2017 Act No. 40 (H.3516), Section 8.K, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.K, in the first paragraph, in the tenth sentence, substituted "A registration may not" for "No registration may", and in the eleventh sentence, substituted "Large commercial motor vehicles and buses, as defined in Section 12-37-2810, must pay road use fees pursuant to Article 23, Chapter 37, Title 12 in lieu of ad valorem property taxes" for "Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis, and a proportional receipt must be issued by the treasurer subject to penalties in Section 12-37-2730".



Section 12-37-2660. Listing of license registration applications to be furnished to county auditors.

The Department of Motor Vehicles shall furnish to the auditor of each county a listing of license registration applications to be mailed to the owners of motor vehicles in the respective counties. The listings must be furnished to the auditor as soon as possible but not later than sixty days before the expiration of the registration. Listings must be in the form of electronic media. The Department of Motor Vehicles shall provide notice to the respective counties each month for all vehicles that are licensed the second year of the two-year licensing period. This listing must contain an updating of the prior year's list to denote vehicles in which the license or registration is transferred or canceled.

HISTORY: 1980 Act No. 405, Section 7; 1993 Act No. 164, Part II, Section 22TT; 1993 Act No. 181, Section 212; 1996 Act No. 459, Section 13; 2015 Act No. 87 (S.379), Section 18, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 18, substituted "not later than sixty days" for "not later than ninety days" and substituted "electronic media" for "computer tapes or printouts".



Section 12-37-2675. Transfer of vehicle license, tax levy prohibited until license expires.

If a license is transferred from one motor vehicle to another, no tax may be levied on the motor vehicle to which the license was transferred until the license expires.

HISTORY: 1994 Act No. 417, Section 1.



Section 12-37-2680. Determination of assessed value of vehicle.

The assessed value of the vehicle must be determined as of the first day of the month preceding the beginning of the tax year for the vehicles. The assessed values must be published in guides or manuals by the South Carolina Department of Revenue and provided to the auditor of each county as often as may be necessary to provide for current values. When the value of any vehicle is not set forth in the guide or manual the auditor shall determine the value from other available information.

HISTORY: 1980 Act No. 405, Section 9; 1993 Act No. 164, Part II, Section 22UU; 1993 Act No. 181, Section 214; 1995 Act No. 60, Section 4G.



Section 12-37-2690. Assessment and collection of municipal taxes.

A municipality may by contract authorize the county to assess and collect the municipal tax on motor vehicles. When so contracted, the provisions hereof shall be applicable to the municipal tax on vehicles. In such cases the duplicate and receipt above provided for shall also reflect the amount of municipal tax. A municipality that does not contract shall by ordinance provide for the date that taxes due on motor vehicles for each tax year are to be paid. All statutes providing for the collection of taxes shall be applicable to such municipal tax.

HISTORY: 1980 Act No. 405, Section 10.



Section 12-37-2710. Returns for personal property registered with state agencies.

Except as provided in Section 12-37-2630, no return shall be required for personal property which is required by state law to be registered with an agency of the State. The provisions of this section shall be effective for tax years beginning after December 31, 1980.

HISTORY: 1980 Act No. 405, Section 12.



Section 12-37-2720. Exception as to motor vehicles held for sale by dealers.

The provisions of this article shall not apply to motor vehicles which are a part of the inventory held for sale by licensed motor vehicle dealers and which are operated on the highways under a dealer tag.

HISTORY: 1980 Act No. 405, Section 13.



Section 12-37-2721. Exemptions from motor vehicle tax.

The provisions of this article do not apply to motor vehicles owned and licensed by motor vehicle dealers and operated on the highway with education license plates pursuant to Section 56-3-2320.

HISTORY: 1994 Act No. 497, Part II, Section 37C.

Code Commissioner's Note

Another Section 12-37-2721 was added by 1994 Act No. 497, Part II, Section 70B. At the direction of the Code Commissioner, that section was renumbered as Section 12-37-2723.



Section 12-37-2722. Exemptions from the motor vehicle tax.

This article does not apply to motor vehicles on which is used a research and development license plate issued by the department pursuant to Section 56-3-2335.

HISTORY: 1994 Act No. 497, Part II, Section 84B.



Section 12-37-2723. Article inapplicable to vehicles operated on highway with manufacturer's plates.

The provisions of this article do not apply to motor vehicles held by a manufacturer and operated on the highway with manufacturer's license plates issued pursuant to Section 56-3-2330.

HISTORY: 1994 Act No. 497, Part II, Section 70B.

Code Commissioner's Note

1994 Act No. 497, Part II, Section 70B added this section as 12-37-2721. Section 12-37-2721 was previously added by 1994 Act No. 497, Part II, Section 37C. At the direction of the Code Commissioner, the section added by 1994 Act No. 497, Part II, Section 70B has been renumbered as 12-37-2723.



Section 12-37-2725. Cancellation of license plate and registration certificate upon transfer of vehicle title or upon owner of vehicle becoming legal resident of another state and registers vehicle in that state; refund or credit for property taxes paid by transferor.

When the title to a licensed vehicle is transferred, or the owner of the vehicle becomes a legal resident of another state and registers the vehicle in the new state of residence, the license plate and registration certificate may be returned for cancellation. The license plate and registration certificate must be delivered to the Department of Motor Vehicles. A request for cancellation must be made in writing to the auditor upon forms approved by the Department of Motor Vehicles. The auditor, upon receipt of the Form 5051 and the request for cancellation, shall order and the treasurer shall issue a credit or refund of property taxes paid by the transferor on the vehicle. The amount of the refund or credit is that proportion of the tax paid that is equal to that proportion of the complete months remaining in that tax year. The auditor, within five days thereafter, shall deliver the request for cancellation to the Department of Motor Vehicles. Upon receipt, the Department of Motor Vehicles shall cancel the license plate and registration certificate and may not reissue the same.

HISTORY: 1985 Act No. 40, Section 1; 1993 Act No. 164, Part II, Section 22WW; 1993 Act No. 181, Section 215; 1994 Act No. 516, Section 32; 1996 Act No. 459, Section 14; 2015 Act No. 87 (S.379), Section 19, eff June 11, 2015.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety" was changed to "Department of Motor Vehicles" in three places.

Effect of Amendment

2015 Act No. 87, Section 19, substituted "Department of Motor Vehicles" for "auditor of the county of the vehicle's registration and tax payment" in the second sentence; substituted "Form 5051" for "license plate, registration certificate," in the fourth sentence; and deleted "license plate, registration certificate, and the written" following "shall deliver the" in the second to the last sentence.



Section 12-37-2730. Penalties; summons.

(A) It is unlawful for a person to use the treasurer's receipt to obtain a motor vehicle license plate unless all municipal personal property taxes due in the county of his residence on a vehicle now or previously owned by the applicant have been paid. A person who knowingly violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars. Each day's violation constitutes a separate offense.

The above penalty is in addition to any other penalties prescribed by law for failure to pay municipal taxes.

When a municipality contracts for the collection of its vehicle tax, a receipt for the payment of the taxes must not be issued unless both the county and municipal tax and all other charges included on the tax bill have been paid. The owner of a motor vehicle registered under the International Reciprocity Plan who opts to pay semiannually and fails to pay semiannual payments as provided in this chapter is not permitted to relicense the vehicle until all taxes are paid and shall forfeit any further privilege to pay semiannually.

(B) To enforce the collection of personal property taxes and vehicle registration laws of this State, a code enforcement officer may issue an ordinance summons to a person the officer believes has failed to remit property taxes to the appropriate taxing entity or a person he believes has failed to comply fully with the vehicle registration laws of this State. However, a code enforcement officer may not stop a vehicle that is in motion to issue an ordinance summons pursuant to this section. A fine imposed pursuant to this section may not exceed the criminal jurisdiction of the magistrates' court. A magistrate shall dismiss an ordinance summons issued pursuant to this subsection upon a showing by the person summoned of proper registration and the payment of current and delinquent property taxes before the court hearing date set in the summons.

HISTORY: 1980 Act No. 405, Section 14; 1987 Act No. 188, Section 3; 2005 Act No. 145, Section 48, eff June 7, 2005.



Section 12-37-2735. Repealed.

HISTORY: Former Section, titled Personal Property Tax Relief Fund established, had the following history: 1999 Act No. 100, Part II, Section 111. Repealed by 2015 Act No. 87, Section 20, eff June 11, 2015.



Section 12-37-2740. Suspension of driver's license and vehicle registration for failure to pay personal property tax on a vehicle.

(A) The Department of Motor Vehicles shall suspend the driver's license and vehicle registration of a person who fails to pay personal property tax on a vehicle. The request to suspend must be an electronic notification from the county treasurer of the county in which the tax is delinquent. Before the electronic notification is sent to the Department of Motor Vehicles, the county treasurer shall notify the delinquent taxpayer of the pending suspension by letter. The letter must be developed by the county treasurers in conjunction with the Department of Motor Vehicles and used uniformly throughout the State. The letter must advise the person of the pending suspension and the steps necessary to prevent the suspension from being entered on the person's driving and registration records. A county must allow thirty days for the payment of taxes before the county notifies the Department of Motor Vehicles to suspend the person's driver's license and vehicle registration.

(B) Notwithstanding the provisions of Sections 56-1-460 and 56-9-500, a charge of driving under suspension if the suspension is solely for failure to pay property taxes or the reinstatement fee required for the property tax suspension does not require proof of financial responsibility. A person is not subject to a custodial arrest solely for being under suspension pursuant to provisions contained in this section. Upon conviction:

(1) For a first offense under this section, the penalty is a fine not to exceed fifty dollars.

(2) For a second offense under this section, the penalty is a fine not to exceed two hundred fifty dollars.

(3) For a third or subsequent offense under this section, the penalty is a fine not to exceed five hundred dollars, or imprisonment not to exceed thirty days, or both.

(C) Notwithstanding the provisions of subsections (A) and (B) of this section or the provisions of Section 56-1-460, a charge of driving under suspension issued solely as a result of this section must be dismissed if the person provides proof on the person's court date that the personal property taxes on the vehicle which resulted in the charge being issued have been paid.

(D) Before the reinstatement of a driver's license or vehicle registration suspended pursuant to this section, a fee of fifty dollars must be paid to the Department of Motor Vehicles. An amount equal to the actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be placed by the Comptroller General into the State Highway Fund as established by Section 57-11-20, to be distributed as provided in Section 11-43-167. Fees collected in excess of actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be deposited to the credit of the general fund of the State at the end of each fiscal year.

HISTORY: 2001 Act No. 101, Section 1, eff October 1, 2001; 2006 Act No. 386, Section 24, eff June 14, 2006; 2016 Act No. 275 (S.1258), Section 9, eff July 1, 2016.

Effect of Amendment

2016 Act No. 275, Section 9, amended (D), providing that all or a portion of the fees or fines collected by the department of motor vehicles shall be credited to the state highway fund.



Section 12-37-2810. Definitions.

Section effective until January 1, 2019. See, also, section 12-37-2810 effective January 1, 2019.

As used in this article, unless the context requires otherwise:

(A) "Motor carrier" means a person who owns, controls, operates, manages, or leases a motor vehicle or bus for the transportation of property or persons in intrastate or interstate commerce except for scheduled intercity bus service and farm vehicles using FM tags as allowed by the Department of Motor Vehicles. A motor carrier is defined further as being a South Carolina-based International Registration Plan registrant or owning or leasing real property within this State used directly in the transportation of freight or persons.

(B) "Motor vehicle" means a motor propelled vehicle used for the transportation of property on a public highway with a gross vehicle weight of greater than twenty-six thousand pounds.

(C) "Highway" means all public roads, highways, streets, and ways in this State, whether within a municipality or outside of a municipality.

(D) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator, or a person acting in a fiduciary capacity.

(E) "Semitrailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that a part of its weight and of its load rests upon or is carried by another vehicle.

(F) "Trailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that no part of its weight rests upon the towing vehicle.

(G) "Bus" means every motor vehicle designed for carrying more than sixteen passengers and used for the transportation of persons, for compensation, other than a taxicab or intercity bus.

HISTORY: 1996 Act No. 461, Section 1; 1998 Act No. 442, Section 12A; 2000 Act No. 399, Section 3(T)(1), eff August 17, 2000.



Section 12-37-2820. Assessment of motor vehicles.

Section effective until January 1, 2019. See, also, Section 12-37-2820 effective January 1, 2019.

(A) The Department of Revenue annually shall assess, equalize, and apportion the valuation of all motor vehicles of motor carriers. The valuation must be based on fair market value for the motor vehicles and an assessment ratio of nine and one-half percent as provided by Section 12-43-220(g). Fair market value is determined by depreciating the gross capitalized cost of each motor vehicle by an annual percentage depreciation allowance down to ten percent of the cost as follows:

(1) Year One - .90 (2) Year Two - .80 (3) Year Three - .65 (4) Year Four - .50 (5) Year Five - .35 (6) Year Six - .25 (7) Year Seven - .20 (8) Year Eight - .15 (9) Year Nine - .10

(B) "Gross capitalized cost", as used in this section, means the original cost upon acquisition for income tax purposes, not to include taxes, interest, or cab customizing. However, for a motor vehicle which is fueled wholly or partially by alternative fuel as defined in Section 12-28-110(1), and that was acquired after 2015 but before 2026, the gross capitalized cost is reduced by the differential costs of a comparable diesel or gasoline powered vehicle, not to exceed thirty percent of the total acquisition cost of the motor vehicle. This reduction shall apply for the first ten property tax years for which tax is due following the acquisition of the vehicle.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1B; 1998 Act No. 442, Section 12B; 2016 Act No. 269 (S.1122), Section 2.A, eff June 6, 2016.



Section 12-37-2830. Determination of value based on ratio.

Section effective until January 1, 2019. See, also, section 12-37-2830 effective January 1, 2019.

The value of a motor carrier's vehicles subject to property taxes in this State must be determined based on the ratio of total mileage operated within this State during the preceding calendar year to the total mileage of its fleet operated within and without this State during the same preceding calendar year.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1C; 1998 Act No. 442, Section 12C; 1999 Act No. 100, Part II, Section 66.



Section 12-37-2840. Annual property tax returns; failure to remit taxes or file returns; assessments; appeals; penalties.

Section effective until January 1, 2019. See, also, section 12-37-2840 effective January 1, 2019.

(A) Motor carriers must file an annual property tax return with the Department of Revenue no later than June 30 for the preceding calendar year and remit one-half of the tax due or the entire tax due as stated on the return. If the motor carrier fails to pay either one-half of the tax due or the entire tax due as of June 30, the department must issue a proposed assessment for the entire tax to the motor carrier. The tax as shown in the proposed assessment must be paid in full by cashier's check, money order, or cash within thirty days of the issuance of the proposed assessment, or the taxpayer may appeal the proposed assessment within thirty days using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(B)(1) If one-half of the tax is remitted on or before June 30, the remaining one-half of the tax due must be paid to the Department of Revenue on or before December 31 of that year. If the motor carrier fails to remit the remaining tax due pursuant to this section, the department shall issue a proposed assessment to the motor carrier.

(2) The tax shown in the proposed assessment must be paid in full by cashier's check, money order, or cash or appealed within thirty days of the issuance of the proposed assessment. The taxpayer may appeal the proposed assessment using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(C) If a motor carrier fails to timely file the return as required by this section, the department shall issue a proposed assessment which assumes all mileage of the motor carrier's fleet was driven within this State. A taxpayer may appeal this proposed assessment using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(D) A twenty-five percent penalty must be added to the property tax due if the motor carrier fails to file a return or pay any tax due, including the one-half of the tax due on June 30, as required by this section. The penalty must be applied the day after the date that the return was due to be filed or the tax was due to be paid. This penalty is instead of all other penalties and interest required by law, except those provided in Section 12-54-44.

(E) If the motor carrier fails to remit the tax due within thirty days of receipt of the proposed assessment and the taxpayer fails to appeal the proposed assessment as provided in subsection (B), the department shall assess the tax. Tax due pursuant to this section is subject to the collection procedures provided in Chapter 54, of this title, except that the penalty provisions of Section 12-54-43 do not apply.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1D; 1998 Act No. 442, Section 12D; 2000 Act No. 399, Section 3(T)(2), eff August 17, 2000.



Section 12-37-2842. Registration of vehicles or buses with Department; notification to Department of disposition of vehicles or buses.

Section omitted by 2017 Act No. 40, Section 8.A, effective January 1, 2019.

(A) The Department of Motor Vehicles, at the time of first registration by a motor carrier as defined in this article, shall notify the registrant of the Department of Revenue's registration and filing requirements and supply the required registration forms.

(B) The motor carrier must register with the Department of Revenue within thirty days following the year in which the vehicle or bus was first registered for operation in South Carolina.

(C) A motor carrier must notify the Department of Revenue, on forms supplied by the department, of a motor vehicle or bus that is disposed of before December 31.

HISTORY: 2000 Act No. 399, Section 3(T)(3), eff August 17, 2000.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2850. Assessment of taxes.

Section effective until January 1, 2019. See, also, section 12-37-2850 effective January 1, 2019.

The Department of Revenue shall assess annually the taxes due based on the value determined in Section 12-37-2820 and an average millage for all purposes statewide for the preceding calendar year and shall publish the average millage for the preceding year by June 1 of each year. The taxes assessed must be paid to the Department of Revenue no later than December 31 of each year and may be made in two equal installments. Distribution of the taxes paid must be made by the State Treasurer's Office based on the distribution formula contained in Section 12-37-2870.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1E; 1998 Act No. 442, Section 12E.



Section 12-37-2860. One-time fees.

Section effective until January 1, 2019. See, also, section 12-37-2860 effective January 1, 2019.

(A) Instead of the property taxes and registration requirements contained in Sections 56-3-110 and 56-3-700 on semitrailers and trailers of motor carriers as defined in Section 12-37-2810, a one-time fee payable to the Department of Motor Vehicles in the amount of eighty-seven dollars is due on all semitrailers and trailers currently registered and subsequently on each semitrailer and trailer before being placed in service.

(B) Twelve dollars of the one-time fee must be distributed to the Department of Revenue and may be retained by the Department of Revenue and expended in budgeted operations to record and administer the fee. The remaining seventy-five dollars of the fee must be distributed based on the distribution formula contained in Section 12-37-2870 and must occur by the fifteenth day of the month following the month in which the fees are collected.

(C) The fee required by this section is due on or before March 31, 1998, for the initial registration.

(D) The Department of Motor Vehicles shall design a permanent tag for display on the exterior of the rear of the trailer or semitrailer in a conspicuous place.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1F; 1998 Act No. 432, Section 12.



Section 12-37-2870. Distribution formula.

Section effective until January 1, 2019. See, also, section 12-37-2870 effective January 1, 2019.

The distribution for each county must be determined on the ratio of total federal and state highway miles within each county during the preceding calendar year to the total federal and state highway miles within all counties of this State during the same preceding calendar year. The county must distribute the revenue from the payment-in-lieu of taxes received pursuant to this section within thirty days of its receipt to every governmental entity levying a property tax in the manner set forth below. For each governmental entity levying a property tax, the entire assessed value of the taxable property within its boundaries and the county area must be multiplied by the millage rate imposed by the governmental entity. That figure constitutes the numerator for that governmental entity. The total of the numerators for all property tax levying entities within the county area constitutes the denominator. The numerator for each governmental entity must be divided by the denominator. The resulting percentage must be multiplied by the payment-in-lieu of tax revenue received pursuant to this section and that amount distributed to the general fund of the appropriate governmental entity. The distribution of taxes and fees paid must be made by the last day of the next month succeeding the month in which the taxes and fees were paid.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1G.



Section 12-37-2880. Ad valorem taxes.

Section effective until January 1, 2019. See, also, section 12-37-2880 effective January 1, 2019.

The ad valorem taxes authorized by this article are in lieu of all other ad valorem taxes upon the motor vehicles of motor carriers. The fee-in-lieu of property taxes and registration requirements authorized by this article are in lieu of all other ad valorem taxes upon trailers and semitrailers of motor carriers.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1H.



Section 12-37-2890. Suspension of driver's license for failure to pay motor carrier property tax; penalty for driving with suspended license; reinstatement.

Section omitted by 2017 Act No. 40, Section 8.A, effective January 1, 2019.

(A) Upon request by the Department of Revenue, and after the time period for all appeals of tax due is exhausted, the Department of Motor Vehicles shall suspend the driver's license and vehicle registration of a person that fails to file or pay a motor carrier property tax on a vehicle, pursuant to this article. The request to suspend must be an electronic notification from the Department of Revenue to the Department of Motor Vehicles. Before notification is sent to the Department of Motor Vehicles, the Department of Revenue shall notify the delinquent taxpayer by certified letter of the pending suspension and of the steps necessary to prevent the suspension from being entered on the taxpayer's driving and registration records. The department shall allow thirty days for payment of taxes before notifying the Department of Motor Vehicles to suspend the driver's license and vehicle registration.

(B) Notwithstanding the provisions of Sections 56-1-460 and 56-9-500, a charge of driving under suspension when the suspension is solely for failure to file or pay a motor carrier property tax or the reinstatement fee required for the property tax does not require proof of financial responsibility. A person is not subject to a custodial arrest solely for being under suspension pursuant to this section. Upon conviction of a violation of this section, the taxpayer is subject to:

(1) for a first offense a fine not to exceed fifty dollars;

(2) for a second offense a fine not to exceed two hundred fifty dollars; and

(3) for a third or subsequent offense under this section, the penalty is a fine not to exceed five hundred dollars or imprisonment not to exceed thirty days, or both.

(C) Notwithstanding the provisions of subsections (A) and (B) of this section or the provisions of Section 56-1-460, a charge of driving under suspension issued solely as a result of this section must be dismissed if the taxpayer provides proof on the taxpayer's court date that the personal property taxes on the vehicle which resulted in the charge being issued have been paid.

(D) Before the reinstatement of a driver's license or vehicle registration suspended due to a violation of this section, a fee of fifty dollars must be paid to the Department of Motor Vehicles. The Department of Motor Vehicles may retain revenues generated by payment of the reinstatement fees pursuant to this section for use in defraying costs associated with suspension and reinstatement actions pursuant to this section. Fees collected in excess of actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be deposited to the credit of the general fund of the State at the end of each fiscal year.

HISTORY: 2005 Act No. 161, Section 24, eff June 9, 2005; 2006 Act No. 386, Section 25, eff June 14, 2006.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2810. Definitions.

Section effective January 1, 2019. See, also, section 12-37-2810 effective until January 1, 2019.

As used in this article, unless the context requires otherwise:

(A) "Motor carrier" means a person who owns, controls, operates, manages, or leases a commercial motor vehicle, or bus for the transportation of property or persons in intrastate or interstate commerce except for scheduled intercity bus service and farm vehicles using FM tags as allowed by the Department of Motor Vehicles. A motor carrier is defined further as being a South Carolina-based International Registration Plan registrant or owning or leasing real property within this State used directly in the transportation of freight or persons.

(B) "Commercial motor vehicle" means a motor propelled vehicle used for the transportation of property on a public highway, except for farm vehicles using FM tags as allowed by the Department of Motor Vehicles.

(C) "Large commercial motor vehicle" means a commercial motor vehicle with a gross vehicle weight of greater than twenty-six thousand pounds that is registered under the International Registration Plan or used on a highway for the transportation of property.

(D) "Small commercial motor vehicle" means a commercial motor vehicle with a gross vehicle weight of less than or equal to twenty-six thousand pounds that is registered under the International Registration Plan or used on a highway for the transportation of property.

(E) "Highway" means all public roads, highways, streets, and ways in this State, whether within a municipality or outside of a municipality.

(F) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator, or a person acting in a fiduciary capacity.

(G) "Semitrailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that a part of its weight and of its load rests upon or is carried by another vehicle.

(H) "Trailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that no part of its weight rests upon the towing vehicle.

(I) "Bus" means every motor vehicle designed for carrying more than sixteen passengers and used for the transportation of persons, for compensation, other than a taxicab or intercity bus.

(J) "South Carolina apportionment factor" means the ratio of miles operated by a fleet of vehicles in South Carolina to the miles operated by the fleet of vehicles everywhere, which is used to apportion the registration fees of the fleet under the International Registration Plan.

HISTORY: 1996 Act No. 461, Section 1; 1998 Act No. 442, Section 12A; 2000 Act No. 399, Section 3(T)(1), eff August 17, 2000; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, in (A), substituted "commercial motor vehicle," for "motor vehicle"; in (B), substituted "Commercial motor vehicle" for "Motor vehicle" and ", except for farm vehicles using FM tags as allowed by the Department of Motor Vehicles" for "with a gross vehicle weight of greater than twenty-six thousand pounds"; inserted (C) and (D), relating to the definitions of large and small commercial motor vehicles, and redesignated the remaining paragraphs accordingly; and added (J), relating to the definition of the South Carolina apportionment factor.



Section 12-37-2815. Provisions not applicable to small commercial motor vehicles.

Section effective January 1, 2019.

The provisions contained in this article do not apply to small commercial motor vehicles that must be licensed, registered, and pay ad valorem taxes as otherwise provided by law.

HISTORY: 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2820. Assessment of motor vehicles.

Section effective January 1, 2019. See, also, Section 12-37-2820 effective until January 1, 2019.

(A) The Department of Motor Vehicles annually shall assess, equalize, and apportion the valuation of all large commercial motor vehicles and buses of motor carriers registered for use in this State under the International Registration Plan or otherwise pursuant to Section 56-3-190. The valuation must be based on fair market value for the motor vehicles and an assessment ratio of nine and one-half percent as provided by Section 12-43-220(g). Fair market value is determined by depreciating the gross capitalized cost of each motor carrier's large commercial motor vehicle or bus by an annual percentage depreciation allowance down to ten percent of the cost as follows:

(1) Year One - .90 (2) Year Two - .80 (3) Year Three - .65 (4) Year Four - .50 (5) Year Five - .35 (6) Year Six - .25 (7) Year Seven - .20 (8) Year Eight - .15 (9) Year Nine - .10

(B) "Gross capitalized cost", as used in this section, means the original cost upon acquisition for income tax purposes, not to include taxes, interest, or cab customizing. However, for a motor vehicle which is fueled wholly or partially by alternative fuel as defined in Section 12-28-110(1), and that was acquired after 2015 but before 2026, the gross capitalized cost is reduced by the differential costs of a comparable diesel or gasoline powered vehicle, not to exceed thirty percent of the total acquisition cost of the motor vehicle. This reduction shall apply for the first ten property tax years for which tax is due following the acquisition of the vehicle.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1B; 1998 Act No. 442, Section 12B; 2016 Act No. 269 (S.1122), Section 2.A, eff June 6, 2016; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2016 Act No. 269, Section 2.B, provides as follows:

"B. This SECTION [amending (B)] first applies to property tax years beginning after 2015."

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2016 Act No. 269, Section 2.A, in (B), added the last two sentences, relating to alternative fuel.

2017 Act No. 40, Section 8.A, in (A), substituted "Department of Motor Vehicles" for "Department of Revenue", "large commercial motor vehicles and buses of motor carriers registered for use in this State under the International Registration Plan or otherwise pursuant to Section 56-3-190" for "motor vehicles of motor carriers", and "motor carrier's large commercial motor vehicle or bus" for "motor vehicle".



Section 12-37-2830. Determination of value according to apportionment factor.

Section effective January 1, 2019. See, also, section 12-37-2830 effective until January 1, 2019.

The value of a motor carrier's large commercial motor vehicles and buses subject to road use fees in this State must be determined according to the South Carolina apportionment factor for the fleet of which the commercial vehicle is a part.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1C; 1998 Act No. 442, Section 12C; 1999 Act No. 100, Part II, Section 66; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, amended the section, providing that certain vehicles are assessed and apportioned based on a road use fee instead of property taxes.



Section 12-37-2840. Road use fees due at the same time as registration fees.

Section effective January 1, 2019. See, also, section 12-37-2840 effective until January 1, 2019.

A motor carrier registering a large commercial motor vehicle or bus must pay the road use fee due on the vehicle at the time and in the manner the person pays the registration fees on the vehicle pursuant to Section 56-3-660. A person choosing to pay registration fees on a large commercial motor vehicle or bus in quarterly installments pursuant to Section 56-3-660 also must pay the road use fee on the vehicle in the same quarterly installments.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1D; 1998 Act No. 442, Section 12D; 2000 Act No. 399, Section 3(T)(2), eff August 17, 2000; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, rewrote the section, providing that the road use fee is due at the same time as registration fees.



Section 12-37-2842. Registration of vehicles or buses with Department; notification to Department of disposition of vehicles or buses.

Section omitted by 2017 Act No. 40, Section 8.A, effective January 1, 2019.

(A) The Department of Motor Vehicles, at the time of first registration by a motor carrier as defined in this article, shall notify the registrant of the Department of Revenue's registration and filing requirements and supply the required registration forms.

(B) The motor carrier must register with the Department of Revenue within thirty days following the year in which the vehicle or bus was first registered for operation in South Carolina.

(C) A motor carrier must notify the Department of Revenue, on forms supplied by the department, of a motor vehicle or bus that is disposed of before December 31.

HISTORY: 2000 Act No. 399, Section 3(T)(3), eff August 17, 2000.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2850. Assessment of road use fees; distribution of fees.

Section effective January 1, 2019. See, also, section 12-37-2850 effective until January 1, 2019.

Beginning on January 1, 2019, the Department of Motor Vehicles shall assess annually the road use fee due on large commercial motor vehicles and buses based on the value determined in Section 12-37-2820 and an average millage for all purposes statewide for the preceding calendar year and shall publish the average millage for the preceding year by July first of each year. The Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee by June first of each year for the following calendar year. The road use fee assessed must be paid to the Department of Motor Vehicles, in addition to the registration fees required pursuant to Sections 56-3-660 and 56-3-670, at the time and in the manner that the registration fees on the vehicle are paid pursuant to Sections 56-3-660 and 56-3-670. Distribution of the fees paid must be made by the Office of the State Treasurer based on the distribution formula provided in Sections 12-37-2865 and 12-37-2870.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1E; 1998 Act No. 442, Section 12E; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, rewrote the section, providing that road use fees shall be assessed annually, and providing for the distribution of fees paid.



Section 12-37-2860. Property tax exemptions; one-time fees.

Section effective January 1, 2019. See, also, section 12-37-2860 effective until January 1, 2019.

(A) In addition to the property tax exemptions allowed pursuant to Section 12-37-220, one hundred percent of the fair market value of semitrailers and trailers as defined in Section 12-37-2810, and commonly used in combination with a large commercial motor vehicle, as defined pursuant to Section 12-37-2810, is exempt from property tax.

(B) Instead of any property tax and the registration requirements provided in Sections 56-3-110 and 56-3-700 on semitrailers and trailers of motor carriers as defined in Section 12-37-2810, and commonly used in combination with a large commercial motor vehicle, a one-time fee payable to the Department of Motor Vehicles in the amount of eighty-seven dollars is imposed on all semitrailers and trailers currently registered and subsequently on each semitrailer and trailer before being placed in service.

(C) The fee imposed pursuant to subsection (B) and the registration requirements of this article are in lieu of any local road use fee, registration fees, or any other vehicle-related fee imposed by a political subdivision of this State on a trailer or semitrailer.

(D) Twelve dollars of the one-time fee must be distributed to the Department of Motor Vehicles and may be retained by the Department of Motor Vehicles and expended in budgeted operations to record and administer the fee. The remaining seventy-five dollars of the fee must be distributed based on the distribution formula provided in Sections 12-37-2865 and 12-37-2870, and must occur by the fifteenth day of the month following the month in which the fees are collected.

(E) The Department of Motor Vehicles shall design a permanent tag for display on the exterior of the rear of the trailer or semitrailer in a conspicuous place.

(F) If the apportioned registration fees of a large commercial motor vehicle or bus and the road use fees for large commercial motor vehicles required under this chapter are equal to or exceed four hundred dollars, the fees may be remitted to the Department of Motor Vehicles quarterly provided that each installment is made online. A motor carrier who fails to make a quarterly payment on a timely basis may no longer make installment payments and must remit to the department the balance of the fees owed for any previous calendar year before the Department of Motor Vehicles will renew registration for the current calendar year. A motor carrier that opts out of installment payments must make full payment of fees at the time of registration.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1F; 1998 Act No. 432, Section 12; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Code Commissioner's Note

Pursuant to the direction to the Code Commissioner in 2003 Act No. 51, Section 18, "Department of Public Safety" was changed to "Department of Motor Vehicles" in subsections (A) and (D).

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, rewrote the section, providing that one hundred percent of the fair market value of semitrailers and trailers is exempt from property tax.



Section 12-37-2865. Distribution of revenues from road use and one-time fee assessments.

Section effective January 1, 2019.

Seventy-five percent of the revenues from the road use fee assessed pursuant to Section 12-37-2850, and the one-time fee assessed pursuant to Section 12-37-2860 must be distributed by the State Treasurer as provided in Section 12-37-2870. Distributions must be made by the last day of the next month succeeding the month in which the fee is paid. The remaining twenty-five percent must be credited to the Infrastructure Maintenance Trust Fund to be used to finance expansion and improvements to existing mainline interstates.

HISTORY: 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-2870. Distribution formula.

Section effective January 1, 2019. See, also, section 12-37-2870 effective until January 1, 2019.

The distribution of the fee revenues required to be distributed pursuant to Section 12-37-2865 for each county must be determined on the ratio of total federal and state highway miles within each county during the preceding calendar year to the total federal and state highway miles within all counties of this State during the same preceding calendar year. The county must distribute the revenue from the payment-in-lieu of taxes received pursuant to this section within thirty days of its receipt to every governmental entity levying a property tax in the manner set forth below. For each governmental entity levying a property tax, the entire assessed value of the taxable property within its boundaries and the county area must be multiplied by the millage rate imposed by the governmental entity. That figure constitutes the numerator for that governmental entity. The total of the numerators for all property tax levying entities within the county area constitutes the denominator. The numerator for each governmental entity must be divided by the denominator. The resulting percentage must be multiplied by the fee revenue received pursuant to this section and that amount distributed to the general fund of the appropriate governmental entity. The distribution of taxes and fees paid must be made by the last day of the next month succeeding the month in which the taxes and fees were paid.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1G; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, in the first sentence, inserted "of the fee revenues required to be distributed pursuant to Section 12-37-2865", and, in the seventh sentence, substituted "fee revenue" for "payment-in-lieu of tax revenue".



Section 12-37-2880. Fair market value of large commercial motor vehicles subject to road use fee; certain vehicles and buses exempt from certain taxes.

Section effective January 1, 2019. See, also, section 12-37-2880 effective until January 1, 2019.

(A) In addition to the property tax exemptions allowed pursuant to Section 12-37-220, one hundred percent of the fair market value of all large commercial motor vehicles and buses registered for use in this State under the International Registration Plan or otherwise pursuant to Section 56-3-190, is exempt from property tax and is instead subject to the road use fee imposed pursuant to this article.

(B) The road use fee imposed by this article is in lieu of all ad valorem taxes upon large commercial motor vehicles or buses, and any road use or other vehicle-related fees imposed by a political subdivision of this State if registered for use in this State under the International Registration Plan.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1H; 2017 Act No. 40 (H.3516), Section 8.A, eff January 1, 2019.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."

Effect of Amendment

2017 Act No. 40, Section 8.A, rewrote the section, providing that the road use fee imposed by this article is in lieu of all ad valorem taxes upon large commercial motor vehicles.



Section 12-37-2890. Suspension of driver's license for failure to pay motor carrier property tax; penalty for driving with suspended license; reinstatement.

Section omitted by 2017 Act No. 40, Section 8.A, effective January 1, 2019.

(A) Upon request by the Department of Revenue, and after the time period for all appeals of tax due is exhausted, the Department of Motor Vehicles shall suspend the driver's license and vehicle registration of a person that fails to file or pay a motor carrier property tax on a vehicle, pursuant to this article. The request to suspend must be an electronic notification from the Department of Revenue to the Department of Motor Vehicles. Before notification is sent to the Department of Motor Vehicles, the Department of Revenue shall notify the delinquent taxpayer by certified letter of the pending suspension and of the steps necessary to prevent the suspension from being entered on the taxpayer's driving and registration records. The department shall allow thirty days for payment of taxes before notifying the Department of Motor Vehicles to suspend the driver's license and vehicle registration.

(B) Notwithstanding the provisions of Sections 56-1-460 and 56-9-500, a charge of driving under suspension when the suspension is solely for failure to file or pay a motor carrier property tax or the reinstatement fee required for the property tax does not require proof of financial responsibility. A person is not subject to a custodial arrest solely for being under suspension pursuant to this section. Upon conviction of a violation of this section, the taxpayer is subject to:

(1) for a first offense a fine not to exceed fifty dollars;

(2) for a second offense a fine not to exceed two hundred fifty dollars; and

(3) for a third or subsequent offense under this section, the penalty is a fine not to exceed five hundred dollars or imprisonment not to exceed thirty days, or both.

(C) Notwithstanding the provisions of subsections (A) and (B) of this section or the provisions of Section 56-1-460, a charge of driving under suspension issued solely as a result of this section must be dismissed if the taxpayer provides proof on the taxpayer's court date that the personal property taxes on the vehicle which resulted in the charge being issued have been paid.

(D) Before the reinstatement of a driver's license or vehicle registration suspended due to a violation of this section, a fee of fifty dollars must be paid to the Department of Motor Vehicles. The Department of Motor Vehicles may retain revenues generated by payment of the reinstatement fees pursuant to this section for use in defraying costs associated with suspension and reinstatement actions pursuant to this section. Fees collected in excess of actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be deposited to the credit of the general fund of the State at the end of each fiscal year.

HISTORY: 2005 Act No. 161, Section 24, eff June 9, 2005; 2006 Act No. 386, Section 25, eff June 14, 2006.

Editor's Note

2017 Act No. 40, Sections 8.L, 8.M, provide as follows:

"L. (1) Notwithstanding any provision to the contrary within this SECTION, a person who registers a vehicle for use in this State pursuant to Article 23, Chapter 37, Title 12, as amended by this act, must register his vehicle during calendar year 2019 and is required to pay the road fees calculated based on the fair market value of the vehicle as specified in Sections 12-37-2820 and 12-37-2850 at the time the vehicle's registration fees are paid.

"(2) Notwithstanding the provisions in Section 12-37-2865(B) and (C), as contained in this SECTION, to the contrary, during calendar year 2019, the first four hundred thousand dollars of fee revenue collected pursuant to Section 12-37-2865 must be retained by the Department of Motor Vehicles to defray programming costs.

"(3) The initial millage required by Section 12-37-2850 must be calculated on or before June 1, 2018.

"M. This SECTION takes effect January 1, 2019, except that the Department of Revenue, in consultation with the Revenue and Fiscal Affairs Office, shall calculate the millage to be used to calculate the road use fee provided in Section 12-37-2850 by July 1, 2018."



Section 12-37-3110. Citation of article.

This article may be cited as the "South Carolina Real Property Valuation Reform Act".

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).



Section 12-37-3120. Interpretation with other laws.

The value of real property for purposes of the imposition of the property tax is subject to the provisions of this article. Except where inconsistent, the provisions of this article are in addition to and not in lieu of other provisions of law applicable to the valuation of real property for purposes of the property tax. If the provisions of this article are inconsistent with other provisions of law, the provisions of this article apply.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).



Section 12-37-3130. Definitions.

As used in this article:

(1) "Additions" or "improvements" mean an increase in the value of an existing parcel of real property because of:

(a) new construction;

(b) reconstruction;

(c) major additions to the boundaries of the property or a structure on the property;

(d) remodeling; or

(e) renovation and rehabilitation, including installation.

Additions or improvements do not include minor construction or ongoing maintenance and repair of existing structures. The repair or reconstruction of a structure damaged or destroyed by a disaster, to include, but not limited to, construction defects, defective materials, fire, wind, hail, flood, and acts of God, is not an addition or improvement to the extent that the structure as repaired or reconstructed is similar in size, utility, and function of the structure damaged or destroyed, and the rebuilding or reconstruction is begun within eight years after determination of the damage or destruction. Construction of facilities in a home that make the home handicap accessible is not an addition or improvement if the utility and function of the structure remains unchanged. The installation of a fire sprinkler system in a commercial or residential structure when the installation is not required by law, regulation, or code is not an addition or improvement if the utility and function of the structure remains unchanged.

(2) "Adjustments" mean changes in fair market value as determined in periodic countywide appraisal and equalization programs conducted pursuant to Section 12-43-217 as allowed pursuant to Section 6, Article X of the Constitution of this State, but adjustments are subject to the limits on increases provided in that Section 6 and as further provided in Section 12-37-3140(B).

(3) "Appraisal" or "appraised" means the process provided by law for the property tax assessor to determine the fair market value of real property and additions and improvements to real property.

(4) "Assessable transfer of interest" means a transfer of an existing interest in real property that subjects the real property to appraisal. For purposes of this definition, an existing interest in real property includes life estate interests.

(5) RESERVED

(6) "Commonly controlled" means persons having relationships as described in Section 267(b) of the Internal Revenue Code as defined in Section 12-6-40(A).

(7) "Conveyance" means the date of the transfer of an assessable transfer of interest in real property. Failure to record legal instruments evidencing a transfer of interest gives rise to no inference as to whether or not an assessable transfer of interest has occurred.

(8) "Property tax assessor" means the county assessor, an assessor appointed to handle multiple county assessments pursuant to an intergovernmental agreement, or the Department of Revenue, as applicable.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 7.A, eff April 26, 2007, applicable for property tax years beginning after 2006; 2008 Act No. 357, Section 3.A, eff June 25, 2008, applicable for taxable years beginning after 2007.

Editor's Note

2007 Act No. 57, Section 7.D, provides as follows:

"Notwithstanding the general effective date of this act [June 6, 2007], this section takes effect upon ratification of an amendment to the Constitution of this State proposed pursuant to Joint Resolution 402 of 2006 [ratified April 26, 2007] and applies for property tax years beginning after 2006."



Section 12-37-3135. ATI fair market value exemption from property tax; requirements.

(A) As used in this section:

(1) "ATI fair market value" means the fair market value of a parcel of real property and any improvements thereon as determined by appraisal at the time the parcel last underwent an assessable transfer of interest.

(2) "Current fair market value" means the fair market value of a parcel of real property as reflected on the books of the property tax assessor for the current property tax year.

(3) "Exemption value" means the ATI fair market value when reduced by the exemption allowed by this section.

(4) "Fair market value" means the fair market value of a parcel of real property and any improvements thereon as determined by the property tax assessor by an initial appraisal, by an appraisal at the time the parcel undergoes an assessable transfer of interest, and as periodically reappraised pursuant to Section 12-43-217.

(5) "Property tax value" means fair market value as it may be adjusted downward to reflect the limit imposed pursuant to Section 12-37-3140(B).

(B)(1) When a parcel of real property and any improvements thereon subject to the six percent assessment ratio provided pursuant to Section 12-43-220(e) and which is currently subject to property tax undergoes an assessable transfer of interest after 2010, there is allowed an exemption from property tax of an amount of the ATI fair market value of the parcel as determined in the manner provided in item (2) of this subsection. Calculation of property tax value for such parcels is based on exemption value. The exemption allowed by this section applies at the time the ATI fair market value first applies.

(2)(a) The exemption allowed by this section is an amount equal to twenty-five percent of ATI fair market value of the parcel. However, no exemption value calculated pursuant to this section may be less than current fair market value of the parcel.

(b) If the ATI fair market value of the parcel is less than the current fair market value, the exemption otherwise allowed pursuant to this section does not apply and the ATI fair market value applies as provided pursuant to Section 12-37-3140(A)(1)(b).

(C) The exemption allowed in this section does not apply unless the owner of the property, or the owner's agent, notifies the county assessor that the property will be subject to the six percent assessment ratio provided pursuant to Section 12-43-220(e) before January thirty-first for the tax year for which the owner first claims eligibility for the exemption. No further notifications are necessary from the current owner while the property remains subject to the six percent assessment ratio.

HISTORY: 2011 Act No. 57, Section 1, eff June 14, 2011.



Section 12-37-3140. Determining fair market value.

(A)(1) For property tax years beginning after 2006, the fair market value of real property is its fair market value applicable for the later of:

(a) the base year, as defined in subsection (C) of this section;

(b) December thirty-first of the year in which an assessable transfer of interest has occurred;

(c) as determined on appeal; or

(d) as it may be adjusted as determined in a countywide reassessment program conducted pursuant to Section 12-43-217, but limited to increases in such value as provided in subsection (B) of this section.

(2) To the fair market value of real property as determined at the time provided in item (1) of this subsection, there must be added the fair market value of subsequent improvements and additions to the property.

(B) Any increase in the fair market value of real property attributable to the periodic countywide appraisal and equalization program implemented pursuant to Section 12-43-217 is limited to fifteen percent within a five-year period to the otherwise applicable fair market value. This limit must be calculated on the land and improvements as a whole. However, this limit does not apply to the fair market value of additions or improvements to real property in the year those additions or improvements are first subject to property tax, nor do they apply to the fair market value of real property when an assessable transfer of interest occurred in the year that the transfer value is first subject to tax.

(C) For purposes of determining a "base year" fair market value pursuant to this section, the fair market value of real property is its appraised value applicable for property tax year 2007.

(D) Real property valued by the unit valuation concept is excluded from the limits provided pursuant to subsection (B) of this section.

(E) Value attributable to additions and improvements, and changes in value resulting from assessable transfers of interest occurring in a property tax year are first subject to property tax in the following tax year except as provided pursuant to Section 12-37-670(B).

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 7.B, eff April 26, 2007, applicable for property tax years beginning after 2006; 2010 Act No. 275, Section 2, eff June 16, 2010.

Editor's Note

2007 Act No. 57, Section 7.D, provides as follows:

"Notwithstanding the general effective date of this act [June 6, 2007], this section takes effect upon ratification of an amendment to the Constitution of this State proposed pursuant to Joint Resolution 402 of 2006 [ratified April 26, 2007] and applies for property tax years beginning after 2006."

2010 Act No. 275, Section 3, provides as follows:

"This act takes effect upon approval by the Governor, and shall apply to real property transfers after 2009. No refund is allowed on account of values adjusted by the changes to the provisions of Section 12-37-3150."



Section 12-37-3150. Determining when to appraise parcel of real property.

(A) For purposes of determining when a parcel of real property must be appraised, an assessable transfer of interest in real property includes, but is not limited to, the following:

(1) a conveyance by deed;

(2) a conveyance by land contract;

(3) a conveyance to a trust, except if:

(a) the settlor or the settlor's spouse, or both, conveys the property to the trust and the sole present beneficiary or beneficiaries are the settlor or the settlor's spouse, or both; or

(b) the settlor or the settlor's spouse, or both, conveys property subject to the special four percent assessment ratio pursuant to Section 12-43-220(c) and the sole present beneficiary or beneficiaries is the child or children of the settlor or the settlor's spouse, but a subsequent conveyance of this real property by the beneficiary child or children is not exempt from the provisions of this section;

(4) a conveyance by distribution from a trust, except if the distributee is the sole present beneficiary or the spouse of the sole present beneficiary, or both;

(5) a change in the sole present beneficiary or beneficiaries of a trust, except a change that adds or substitutes the spouse of the sole present beneficiary;

(6) a conveyance by distribution under a will or by intestate succession, except if:

(a) the distributee is the decedent's spouse; or

(b) the distributee is the child or children of the decedent, the decedent did not have a spouse at the time of the decedent's death, and the property is subject to the special four percent assessment ratio pursuant to Section 12-43-220(c), but a subsequent conveyance of this real property by the distributee child or children is not exempt from the provisions of this section;

(7) a conveyance by lease if the total duration of the lease, including the initial term and all options for renewal, is more than twenty years or the lease grants the lessee a bargain purchase option. As used in this item, "bargain purchase option" means the right to purchase the property at the termination of the lease for not more than eighty percent of the property's true cash value at the termination of the lease. This item does not apply to personal property or that portion of the property not subject to the leasehold interest conveyed;

(8) a transfer of an ownership interest in a single transaction or as a part of a series of related transactions within a twenty-five year period in a corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity if the ownership interest conveyed is more than fifty percent of the corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity. This provision does not apply to transfers that are not subject to federal income tax, as provided in subsection (B)(1), including, but not limited to, transfers of interests to spouses. The corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity shall notify the applicable property tax assessor on a form provided by the Department of Revenue not more than forty-five days after a conveyance of an ownership interest that constitutes an assessable transfer of interest or transfer of ownership under this item. Failure to provide this notice or failure to provide accurate information of a transaction required to be reported by this subitem subjects the property to a civil penalty of not less than one hundred nor more than one thousand dollars as determined by the assessor. This penalty is enforceable and collectible as property tax and is in addition to any other penalties that may apply. Failure to provide this notice is a separate offense for each year after the notice was required;

(9) a change of use of agricultural real property which subjects it to the rollback tax;

(10) a change of use of real property when classification of property changes as a result of a local zoning ordinance change; or

(11) the passage of twenty years since the later of the base year or the last assessable transfer of interest for real property owned by a publicly-held entity whose stock, shares, or other ownership interests are traded on a regulated exchange, a pension fund, or other similar entity.

An assessable transfer of interest resulting in the appraisal required pursuant to this article occurs at the time of execution of the instruments directly resulting in the transfer of interest and without regard as to whether or not the applicable instruments are recorded. Failure to record instruments resulting in a transfer of interest gives rise to no inference as to whether or not an assessable transfer of interest has occurred.

(B) An assessable transfer of interest does not include:

(1) transfers not subject to federal income tax in the following circumstances:

(a) 1033 (Conversions-Fire and Insurance Proceeds to Rebuild);

(b) 1041 (Transfers of Property Between Spouses or Incident to Divorce);

(c) 351 (Transfer to a Corporation Controlled by Transferor);

(d) 355 (Distribution by a Controlled Corporation);

(e) 368 (Corporate Reorganizations); or

(f) 721 (Nonrecognition of Gain or Loss on a Contribution to a Partnership).

Number references in the above subitems are to sections of the Internal Revenue Code of 1986, as defined in Section 12-6-40;

(2) a transfer of that portion of property subject to a life estate or life lease retained by the transferor, until expiration or termination of the life estate or life lease;

(3) a transfer through foreclosure or forfeiture of a recorded instrument or through deed or conveyance in lieu of a foreclosure or forfeiture, until the redemption period has expired;

(4) a transfer by redemption by the person to whom taxes are assessed of property previously sold for delinquent taxes;

(5) a conveyance to a trust if the settlor or the settlor's spouse, or both, convey the property to the trust and the sole present beneficiary of the trust is the settlor or the settlor's spouse, or both;

(6) a transfer for security or an assignment or discharge of a security interest;

(7) a transfer of real property or other ownership interests among members of an affiliated group. As used in this item, "affiliated group" is as defined in Section 1504 of the Internal Revenue Code as defined in Section 12-6-40. Upon request of the applicable property tax assessor, a corporation shall furnish proof within forty-five days that a transfer meets the requirements of this item. A corporation that fails to comply with this request is subject to a civil penalty as provided in Section 12-37-3160(B);

(8) a transfer of real property or other ownership interests among corporations, partnerships, limited liability companies, limited liability partnerships, or other legal entities if the entities involved are commonly controlled. Upon request by the applicable property tax assessor, a corporation, partnership, limited liability company, limited liability partnership, or other legal entity shall furnish proof within forty-five days that a transfer meets the requirements of this item. A corporation, partnership, limited liability company, limited liability partnership, or other legal entity that fails to comply with this request is subject to a civil penalty as provided in Section 12-37-3160(B);

(9) a transfer of an interest in a timeshare unit by deed or lease;

(10) a transfer of an undivided, fractional ownership interest in real estate in a single transaction or as a part of a series of related transactions, if the ownership interest or interests conveyed, or otherwise transferred, in the single transaction or series of related transactions within a twenty-five year period, is not more than fifty percent of the entire fee simple title to the real estate;

(11) a transfer to a single member limited liability company, not taxed separately as a corporation, by its single member or a transfer from a single member limited liability company, not taxed separately as a corporation, to its single member, as provided in Section 12-2-25(B)(1);

(12) a conveyance, assignment, release, or modification of an easement, including, but not limited to:

(a) a conservation easement, as defined in Chapter 8, Title 27;

(b) a utility easement; or

(c) an easement for ingress, egress, or regress;

(13) a transfer or renunciation by deed, release, or agreement of a claim of interest in real property for the purpose of quieting and confirming title to real property in the name of one or more of the existing owners of the real property or for the purpose of confirming or establishing the location of an uncertain or disputed boundary line;

(14) the execution or recording of a deed to real property for the purpose of creating or terminating a joint tenancy with rights of survivorship, provided the grantors and grantees are the same; or

(15) a transfer of a fractional interest between family members for zero monetary consideration, or a de minimis monetary consideration, whereby both the grantor and the grantee owned an interest in the property prior to the transfer. For purposes of this item, a family member includes a spouse, parent, brother, sister, child, grandparent, or grandchild.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Sections 7.C.1 and 7.C.2, eff April 26, 2007, applicable for property tax years beginning after 2006; 2010 Act No. 275, Sections 1.A, 1.B, 1.C, 1.D, eff June 16, 2010; 2012 Act No. 179, Section 4, eff May 25, 2012.

Editor's Note

2007 Act No. 57, Section 7.D, provides as follows:

"Notwithstanding the general effective date of this act [June 6, 2007], this section takes effect upon ratification of an amendment to the Constitution of this State proposed pursuant to Joint Resolution 402 of 2006 [ratified April 26, 2007] and applies for property tax years beginning after 2006."

2010 Act No. 275, Section 3,provides:

"This act takes effect upon approval by the Governor, and shall apply to real property transfers after 2009. No refund is allowed on account of values adjusted by the changes to the provisions of Section 12-37-3150."

2012 Act No. 179, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and applies to property tax years beginning after 2011."



Section 12-37-3160. Promulgation of regulations; circumstances constituting change in beneficial ownership; certification of details of property ownership; penalties for falsification.

(A) The Department of Revenue may promulgate regulations to implement this article, including, without limitation, providing for those circumstances that constitute a change in the beneficial ownership of real property or an assessable transfer of interest not evidenced by transfer of fee simple title. The department shall examine the substance, rather than merely the form of the transfer, and related and surrounding transactions, and may use the step transaction, economic reality, quid pro quo, personal benefit, and other judicially developed doctrines in determining whether the requisite assessable transfer of interest has occurred.

(B)(1) Except as provided pursuant to item (2) of this subsection, the county assessor annually shall send to each real property owner of record, or the owner's agent of record, to the address of record, a certificate prescribed by the Department of Revenue which must be signed and returned by the property owner or the owner's agent certifying details of the ownership of the property. If the owner or owner's agent knowingly falsifies any detail on the certificate, then the owner or owner's agent is subject to a civil penalty imposed by the Department of Revenue, the county assessor, or an assessor appointed to handle multiple county assessments pursuant to an intergovernmental agreement, as applicable. The amount must not be less than twice the taxes lawfully due on the property or more than three times the taxes lawfully due on the property. This civil penalty is enforceable and collectable in the same manner as property tax.

(2) The annual certificate requirement provided pursuant to item (1) of this subsection does not apply to a real property owner who is a natural person. However, the assessor periodically may send certificates to natural persons subject to the same requirements provided pursuant to item (1) of this subsection.

(C) For purposes of this section, a "natural person" is an individual or group of individuals who directly owns real property outside of any legal entity. A natural person does not include a trustee, agent, officer, or member of a legal entity which has an ownership interest in real property. A legal entity includes, but is not limited to, a corporation, partnership, limited liability company, unincorporated association, or trust.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 8, eff June 6, 2007.



Section 12-37-3170. Effect on valuation of agricultural property.

(A) Nothing in this article affects the provisions of Section 12-43-220(d) that define and apply to "fair market value for agricultural purposes" for real property in agricultural use.

(B) Except as provided in Section 12-37-3150(9), this article does not affect the eligibility requirements for agricultural use or the imposition of rollback taxes when real property is changed from agricultural use.

(C) Nothing in this article affects the appropriate methods of appraising real property for purposes of the property tax by county assessors, assessors appointed to handle multiple county assessments pursuant to an intergovernmental agreement, and officials of the Department of Revenue, as applicable.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).






CHAPTER 39 - COUNTY AUDITORS

Section 12-39-10. Repealed.

HISTORY: Former Section, titled Appointment, term and bond, had the following history: 1962 Code Section 65-1741; 1952 Code Section 65-1741; 1942 Code Section 2698; 1932 Code Sections 2698, 4041, 4398; Civ. C. '22 Section 433; Civ. C. '12 Section 381; Civ. C. '02 Section 339; G. S. 221; R. S. 272; 1881 (17) 1007; 1897 (22) 439; 1913 (27) 43, 146; 1914 (28) 400, 617, 619, 627; 1915 (29) 420, 445, 447, 515, 532; 1916 (29) 754, 793, 798, 799, 804; 1917 (30) 120, 121; 1918 (30) 798; 1919 (31) 75, 127, 132, 164; 1920 (31) 1041; 1922 (32) 774; 1923 (33) 544; 1924 (33) 978; 1925 (34) 88, 121, 144; 1928 (35) 1148; 1929 (36) 1, 93, 210; 1930 (36) 1173; 1931 (37) 31, 66; 1933 (38) 152; 1934 (38) 1222, 1230, 1428; 1935 (39) 171; 1940 (41) 1748; 1955 (49) 155. Repealed by 2015 Act No. 87, Section 21, eff June 11, 2015.



Section 12-39-15. County auditors, continuing education requirements.

(A) A county auditor annually shall complete satisfactorily a minimum of eighteen hours of continuing education courses that the department establishes or causes to be established. Failure to complete satisfactorily these courses in any year results in the auditor forfeiting one thousand dollars of his state salary supplement for that year as provided in the annual general appropriations act. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a county auditor from attending these courses for any year. If excused, the auditor does not forfeit one thousand dollars of his state salary supplement for that year.

HISTORY: 1990 Act No. 444, Section 1; 1991 Act No. 123, Section 1; 2006 Act No. 386, Section 55.K, eff June 14, 2006.



Section 12-39-20. Oaths of auditors.

Before entering on the duties of his office the auditor must take the oath prescribed by the Constitution.

HISTORY: 1962 Code Section 65-1748; 1952 Code Section 65-1748; 1942 Code Section 2698; 1932 Code Sections 2698, 4041, 4398; Civ. C. '22 Section 433; Civ. C. '12 Section 381; Civ. C. '02 Section 339; G. S. 221; R. S. 272; 1881 (17) 1007; 1897 (22) 439; 1913 (28) 43, 146; 1914 (28) 400, 617, 619, 627; 1915 (29) 420, 445, 447, 515, 532; 1916 (29) 754, 793, 798, 799, 804; 1917 (30) 120, 121; 1918 (30) 798; 1919 (31) 75, 127, 132, 164; 1920 (31) 1041; 1922 (32) 774; 1923 (33) 544; 1924 (33) 978; 1925 (34) 88, 121, 144; 1928 (35) 1148; 1929 (36) 1, 93, 210; 1930 (36) 1173; 1931 (37) 31, 66; 1933 (38) 152; 1934 (38) 1222, 1230, 1428; 1935 (39) 171; 1940 (41) 1748.



Section 12-39-30. Suspension and removal from office; designation of substitute.

When any county auditor shall, during a recess of the Senate, be shown, by evidence satisfactory to the Governor, to be guilty of misconduct in office or crime or for any reason shall become incapable or legally disqualified to perform his duties, in any such case and in no other the Governor may suspend such officer and designate some suitable person to perform, temporarily, the duties of such office until the next meeting of the Senate and until the case shall be acted upon by the Senate. Such person so designated shall take the oath and give the bond required by law to be taken and given by the person duly appointed to fill such office and, in such case, the Governor shall, within ten days after the first day of the next meeting of the Senate, report to the Senate such suspension, with the evidence and reason for his action and the name of the person so designated to perform the duties of such office. If the Senate shall concur in such suspension and advise and consent to the removal of such officer, it shall so certify to the Governor, who may thereupon remove such officer, and, by and with the advice and consent of the Senate, appoint another person to such office. But if the Senate shall refuse to concur in such suspension such officer so suspended shall forthwith resume the functions of his office and the powers of the person so performing its duties in his stead shall cease; but the official salary and emoluments of such officer shall, during such suspension, belong to the person so performing the duties of such office and not to the officer so suspended. If in any case the Governor shall become satisfied that such suspension was made on insufficient grounds, he may at any time before reporting such suspension to the Senate as provided in this section revoke such suspension and reinstate such officer in the performance of the duties of his office.

HISTORY: 1962 Code Section 65-1749; 1952 Code Section 65-1749; 1942 Code Section 2701; 1932 Code Section 2701; Civ. C. '22 Section 434; Civ. C. '12 Section 382; Civ. C. '02 Section 340; G. S. 222; R. S. 273; 1881 (17) 1007; 1897 (22) 439.



Section 12-39-40. Deputy auditor.

(A) A county auditor may appoint an employee in his office to be his deputy. The appointment must be filed with the State Treasurer and the governing body of that county. When the appointment is filed, the deputy may act for and on behalf of the county auditor when the auditor is incapacitated by reason of a physical or mental disability or during a temporary absence.

(B) If there is a vacancy in the office of county auditor by reason of death, resignation, or disqualification, the appointed deputy shall carry out the duties of the office until a successor is appointed or elected and qualified.

HISTORY: 1962 Code Section 65-1750; 1952 Code Section 65-1750; 1942 Code Section 2700; 1941 (42) 36; 1958 (50) 1907; 2001 Act No. 89, Section 62B, eff July 20, 2001; 2015 Act No. 87 (S.379), Section 22, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 22, in (A), substituted "State Treasurer" for "Comptroller General".



Section 12-39-50. Auditor may administer oaths.

Each county auditor is authorized to administer all oaths required to be taken by anyone in the assessment and return of property for taxation or in the performance of any duty enjoined upon county auditors by law.

HISTORY: 1962 Code Section 65-1751; 1952 Code Section 65-1751; 1942 Code Section 2730; 1932 Code Section 2730; Civ. C. '22 Section 462; Civ. C. '12 Section 410; Civ. C. '02 Section 369; G. S. 251; R. S. 303; 1881 (17) 1017.



Section 12-39-60. Time and place auditor shall receive returns and make assessments.

The county auditor shall receive the returns and make the assessments provided for in this chapter within the time prescribed by law and for this purpose his office must be kept open to receive the returns of taxpayers from January first to April thirtieth of each year, except as otherwise provided, and the returns must be received throughout the period without penalty. He shall, for the purpose of assessing taxes, attend at a convenient point in each township or tax district as many days as may be necessary and for the remainder of the time allowed by law he must be and receive returns at the county seat. He or his assistant may give thirty days' public notice of the days upon which he will be at the several places designated.

HISTORY: 1962 Code Section 65-1752; 1952 Code Section 65-1752; 1942 Code Sections 2702, 2703; 1932 Code Sections 2702, 2703; Civ. C. '22 Section 435; Civ. C. '12 Section 383; Civ. C. '02 Section 342; G. S. 225, 226; R. S. 275, 276; 1881 (17) 1008; 1917 (30) 68; 1920 (31) 1142; 1923 (33) 835; 1925 (34) 192; 1926 (34) 936, 981; 1929 (36) 279; 1938 (40) 1634; 1988 Act No. 330; 2015 Act No. 87 (S.379), Section 23, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 23, substituted "April thirtieth of each year" for "April fifteenth of each year".



Section 12-39-70. Classifications for purposes of appraising and assessing personal property.

For the purpose of appraising and assessing personal property of businesses and other entities under the jurisdiction of the county auditor, the county auditor shall follow the classification of the most recent North American Industry Classification System Manual, as follows:

(1) Sector 11, subsectors 111, 112, 113, 114, and 115, unless exempt;

(2) Sector 52, subsectors 522, 523, 524, and 525; Sector 53, subsectors 531 and 533; and Sector 55, subsector 551, unless exempt;

(3) Sector 51, subsector 512; Sector 54, subsector 541; Sector 61, subsector 611; Sector 62, subsectors 621, 622, 623, and 624; Sector 71, subsector 712; Sector 72, subsector 721; and Sector 81, subsectors 813 and 814, unless exempt.

HISTORY: 1994 Act No. 516, Section 25; 2003 Act No. 69, Section 3.UU, eff January 1, 2005.



Section 12-39-120. Auditor may enter and examine buildings (except dwellings) to ascertain value.

For the purpose of enabling the auditor to determine the value of any taxable personal property and other improvements, he may enter and fully examine all buildings and structures (except dwellings), of whatever kind, which are not by law expressly exempt from taxation.

HISTORY: 1962 Code Section 65-1764; 1952 Code Section 65-1764; 1942 Code Section 2710; 1932 Code Section 2710; Civ. C. '22 Section 442; Civ. C. '12 Section 390; Civ. C. '02 Section 349; G. S. 231; R. S. 282; 1881 (17) 1010; 2015 Act No. 87 (S.379), Section 24, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 24, substituted "value of any taxable personal property" for "value of buildings".



Section 12-39-140. Time when tax books shall be completed.

The auditor, on or before the thirtieth day of September of each year, shall make up and complete the tax books of the county, as required in Section 12-39-150.

HISTORY: 1962 Code Section 65-1766; 1952 Code Section 65-1766; 1942 Code Section 2712; 1932 Code Section 2712; Civ. C. '22 Section 444; Civ. C. '12 Section 392; Civ. C. '02 Sections 351, 357; G. S. 233; R. S. 284; 1881 (17) 1011; 1885 (19) 164; 1897 (22) 468; 1936 (39) 1612; 1958 (50) 1907; 1998 Act No. 370, Section 2.



Section 12-39-150. County duplicate list.

The auditor shall enter into a book prepared for that purpose, in a manner as the department prescribes, a complete list or schedule of all taxable property in his county and the value of it as equalized. The list or schedule must be arranged so that each separate parcel of real property in each district, other than city, village, and town property, is contained in a line or lines opposite the names of the owners, arranged in numerical or alphabetical order, and so that each lot or parcel of real property in cities, villages, and towns is contained in a line or lines opposite the name of the owner of it, respectively, arranged in alphabetical order. The value of all personal property must be set down opposite the name of the owner of it, respectively, and, if listed by another person representing the owner, the name of that person and the character in which he acted. The list or schedule must be retained in his office and another made for the county treasurer, delivered to him annually on or before September thirtieth, annually, as his warrant for the collection of the taxes, assessments, and penalties charged on it. Each list must be denominated the county duplicate.

HISTORY: 1962 Code Section 65-1768; 1952 Code Section 65-1768; 1942 Code Section 2713; 1932 Code Section 2713; Civ. C. '22 Section 445; Civ. C. '12 Section 393; Civ. C. '02 Section 352; G. S. 234; R. S. 28; 1881 (17) 1010; 1885 (19) 164; 2006 Act No. 386, Section 55.L, eff June 14, 2006.



Section 12-39-160. Report of property subject to special levy.

The county auditor, when there is a special levy, may, when he has completed the tax duplicates, report to the county superintendent of education, the chairman of the county board of education, and the chairmen of the boards of trustees of the school districts, by school districts, the amount of taxable property subject to such levy.

HISTORY: 1962 Code Section 65-1769; 1952 Code Section 65-1769; 1942 Code Sections 2708, 5364; 1932 Code Sections 2708, 5393; Civ. C. '22 Sections 440, 2637; Civ. C. '12 Sections 388, 1769; Civ. C. '02 Sections 347, 1220; G. S. 229a; R. S. 280; 1890 (20) 718; 1896 (22) 165; 1958 (50) 1907; 2015 Act No. 87 (S.379), Section 25, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 25, substituted "may" for "shall".



Section 12-39-170. Rate of taxation shall be a decimal fraction, and not less than one tenth of a mill.

The county auditors shall not be required to assess on the taxable property of their counties or of any town, city or incorporated village or school district therein, for any purpose, nor for all purposes added together, any rate of taxation containing or resulting in any fraction other than a decimal fraction, nor in any fraction less than one-tenth of a mill; but if the sum required to be raised for any or all purposes results in a fraction less than one-tenth of a mill such fraction shall be dropped.

HISTORY: 1962 Code Section 65-1771; 1952 Code Section 65-1771; 1942 Code Section 2716; 1932 Code Section 2716; Civ. C. '22 Section 448; Civ. C. '12 Section 396; Civ. C. '02 Section 355; G. S. 236; R. S. 288; 1881 (17) 1012; 1979 Act No. 126, Section 1.



Section 12-39-180. County auditor shall determine sum to be levied on items of property; minimum assessment.

A county auditor, after receiving statements of the rates and sums to be levied for the current year from the department and from other officers and authorities legally empowered to determine the rate or amount of taxes to be levied for the various purposes authorized by law, shall immediately proceed to determine the sums to be levied upon each tract and lot of real property and upon the amount of personal property, monies, and credits listed in his county in the name of each person. The assessment must be made equally on all real and personal property subject to the taxes and entered in one or more columns in the manner and form as the department shall prescribe. The department or the county auditor shall place a minimum assessment of at least twenty dollars on all personal property that generates a tax bill, unless a higher minimum assessment is otherwise required by law.

HISTORY: 1962 Code Section 65-1772; 1952 Code Section 65-1772; 1942 Code Section 2715; 1932 Code Section 2715; Civ. C. '22 Section 447; Civ. C. '12 Section 395; Civ. C. '02 Section 354; G. S. 235; R. S. 287; 1881 (17) 1011; 1958 (50) 1907; 1992 Act No. 361, Section 222; 1993 Act No. 181, Section 217; 1994 Act No. 490, Section 1; 2006 Act No. 386, Section 55.M, eff June 14, 2006.



Section 12-39-190. Manner of entering taxes on duplicate.

The county auditor shall enter the taxes on the duplicate retained in his own office. On the duplicate for the county treasurer, he shall enter the taxes against each parcel of real and personal property on one or more lines, opposite the name of the owner or owners.

HISTORY: 1962 Code Section 65-1773; 1952 Code Section 65-1773; 1942 Code Section 2717; 1932 Code Section 2717; Civ. C. '22 Section 449; Civ. C. '12 Section 397; Civ. C. '02 Section 356; G. S. 237; R. S. 289; 1881 (17) 1012; 2006 Act No. 386, Section 55.N, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 26, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 26, substituted "retained in his own office" for "retained in his own office in the number of columns as the department directs".



Section 12-39-200. Forms for county duplicates.

In all respects except as otherwise prescribed by Section 12-39-190, the department may prescribe the types of acceptable format for county duplicates as may seem most convenient for the public and county auditors.

HISTORY: 1962 Code Section 65-1774; 1952 Code Section 65-1774; 1942 Code Section 2717; 1932 Code Section 2717; Civ. C. '22 Section 449; Civ. C. '12 Section 397; Civ. C. '02 Section 356; G. S. 237; R. S. 289; 1881 (17) 1012; 2006 Act No. 386, Section 55.O, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 27, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 27, substituted "the types of acceptable format" for "forms", and deleted "shall conform to those forms" from the end.



Section 12-39-210. Auditor's returns of omitted personal property; penalty.

The auditor shall, at any time after making his return, if he ascertain that any personal property in his county has not been listed, list it and make return thereof, with the valuation thereof as fixed by the owner or himself and the name of the owner or person to whom it is taxable, and he shall charge it on the duplicate for taxation, adding ten per cent to the value as returned as penalty.

HISTORY: 1962 Code Section 65-1775; 1952 Code Section 65-1775; 1942 Code Section 2706; 1932 Code Section 2706; Civ. C. '22 Section 438; Civ. C. '12 Section 386; Civ. C. '02 Section 345; G. S. 229; R. S. 279; 1881 (17) 1009; 1928 (35) 1245.



Section 12-39-220. Property omitted from duplicate; appraisal and notification; limitation of back taxes.

If the county assessor shall at any time discover that any real estate or new structure, addition, or improvement duly returned and appraised for taxation, has been omitted from the duplicate, he shall immediately appraise it and notify the auditor. Upon receiving notification from the assessor, the auditor shall charge it on the duplicate with the taxes of the current year and the simple taxes of each preceding year it may have escaped taxation subject to the limitations contained in this section. And if the owner of any real estate or new structure, addition, or improvement thereon, subject to taxation, has not returned or reported it for taxation, according to the requirements of this chapter, and it has not been appraised for taxation, the assessor shall, upon discovery thereof, appraise it and, upon notification from the assessor, the auditor shall charge it upon the duplicate, with the taxes of the then current year and the taxes of each preceding year it may have escaped taxation, and all applicable penalties upon such taxes of preceding years subject to the limitations contained in this section. The adjustments determined by the assessor may not extend back more than three prior years from the year the adjustments are determined but in no event back to a prior year before the year the addition on improvement was made. The term "improvement" for purposes of this section means a change to any real estate or structure which betters the value thereof while not constituting regular maintenance.

HISTORY: 1962 Code Section 65-1776; 1952 Code Section 65-1776; 1942 Code Section 2718; 1932 Code Section 2718; Civ. C. '22 Section 450; Civ. C. '12 Section 398; Civ. C. '02 Section 357; G. S. 238; R. S. 290; 1881 (17) 1012; 2015 Act No. 87 (S.379), Section 28, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 28, rewrote the section.



Section 12-39-250. Duty to correct assessments and other errors; duplicates; manner of effecting corrections; adjustments in valuation and assessment for fire damage.

(A) At any time before the tax is paid and upon order of the assessor or Board of Appeals, the county auditor shall correct upon the duplicate for any tax year the assessment of real property on which the valuation of the real property was so excessive as to constitute an invalid assessment. At any time prior to payment of the tax the auditor shall also correct upon the duplicate for any tax year any errors that may be discovered that were made by county or state officers. At any time during the current tax year and before payment of the tax the auditor further shall correct other errors that may appear in the duplicate. At any time before the tax is paid the auditor shall also correct other errors in the duplicate when such errors invalidate or make void the collection of the tax reflected by reason of such error. If the correction results in a reduction or withdrawal of the taxes assessed or levied, the correction shall be in the form of an abatement and a record of such correction and the reasons therefor shall be maintained in an abatement book. When any personal or real property has been entered for taxation in the wrong locality, the auditor shall correct the error at any time prior to payment of the tax and charge such tax in the correct locality. Any corrections made in the duplicate by the auditor shall be entered on both the auditor's and treasurer's duplicate, except that in the case of a reduction of any assessment or tax, the auditor may furnish the treasurer with a certificate of reduction.

(B) Notwithstanding any other provision of law, the county tax assessor or the County Board of Assessment Appeals, upon application of the taxpayer, must order the County Auditor to make appropriate adjustments in the valuation and assessment of any real property and improvements which have sustained damage as a result of fire provided that the application for correction of the assessment is made prior to payment of the tax.

HISTORY: 1962 Code Section 65-1779; 1952 Code Section 65-1779; 1942 Code Section 2727; 1932 Code Section 2727; Civ. C. '22 Section 459; Civ. C. '12 Section 407; Civ. C. '02 Section 366; G. S. 247; R. S. 299, 300; 1881 (17) 1015; 1931 (37) 3; 1934 (38) 1222; 1982 Act No. 287, Section 1; 1997 Act No. 146, Section 2.



Section 12-39-260. Record of sales or conveyances and resulting changes in duplicates; endorsement of deeds by auditor; fees.

(A) Each county auditor may keep a record of all sales or conveyances of real property made in the county, in which he shall enter, in columns, the names of the purchaser and seller, the quantity of land conveyed and the location and price of such land, and from such record he shall correct the county duplicates annually. For the purpose of carrying out this provision, the clerk of courts or register of deeds of each county shall have the endorsement of the county auditor on each deed of conveyance for real property that the conveyance has been entered in his office before such deed can be placed on record in the recording office, and the county auditor shall be entitled to a fee of twenty-five cents, for his own use, for making such entry and endorsement.

(B) The Department of Revenue may approve other means and methods of processing and accounting for the accurate and timely recording of sales, transfers, and other conveyances of real property.

HISTORY: 1962 Code Section 65-1780; 1952 Code Section 65-1780; 1942 Code Section 2727; 1932 Code Section 2727; Civ. C. '22 Section 459; Civ. C. '12 Section 407; Civ. C. '02 Section 366; G. S. 247; R. S. 299, 300; 1881 (17) 1015; 1931 (37) 3; 1934 (38) 1222; 1996 Act No. 431, Section 11; 2015 Act No. 87 (S.379), Section 29, eff June 11, 2015.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.

Effect of Amendment

2015 Act No. 87, Section 29, substituted "may keep" for "shall keep".



Section 12-39-270. "Abatement book"; contents and use.

The county auditor shall keep as a permanent record in his office a book to be known as the "Abatement Book", in which the county auditor enters separately each abatement of taxes granted and allowed. The abatement book must be kept so as to show in each case, under appropriate columns, the number of the page and the number of the line of the tax duplicate on which the item abated appears, the name of the taxpayer, the amount and kind of tax charged on the duplicate and for what year, the amount abated and date of abatement, in each case. If the tax is on property, the entry must include a description of property and the reason the abatement was applied for and allowed. After the abatement papers are entered, they must be filed in the auditor's office by consecutive numbering of each and the number on the abatement paper must be entered in the abatement book in which the paper is entered for easy reference. The abatement book must be kept by townships and summed up separately for each fiscal year, with a recapitulation showing at the end of the year the amount of state, county, school, poll, and other tax abated during the fiscal year in the whole county.

HISTORY: 1962 Code Section 65-1784; 1952 Code Section 65-1784; 1942 Code Section 2734; 1932 Code Section 2734; Civ. C. '22 Section 466; Civ. C. '12 Section 414; Civ. C. '02 Section 373; 1900 (23) 307; 2006 Act No. 386, Section 55.P, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 30, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 30, deleted the last sentence, relating to the procedure for settlement between auditor and treasurer.



Section 12-39-280. Auditor shall permit inspection and use of his books.

After the county auditor has completed his assessment he shall permit any person authorized to assess or collect municipal taxes for any town or city to inspect and use his books, without charge, for the purpose of taking therefrom the assessed valuation of property within the limits of such city or town.

HISTORY: 1962 Code Section 65-1785; 1952 Code Section 65-1785; 1942 Code Section 2735; 1932 Code Section 2735; Civ. C. '22 Section 467; Civ. C. '12 Section 415; Civ. C. '02 Section 374; 1896 (22) 59.



Section 12-39-310. Duty to respond to questions regarding value of real estate and valuation of personal property.

A county auditor shall respond to all inquiries of him by the department regarding the value of real estate of the county and the valuations of the different classes of personal property for taxation and other matters the department considers of interest to the public or of value to it in the discharge of the duties of the department. These responses must be made in the form and must contain the details the department prescribes.

HISTORY: 1962 Code Section 65-1792; 1952 Code Section 65-1792; 1942 Code Section 2729; 1932 Code Section 2729; Civ. C. '22 Section 461; Civ. C. '12 Section 409; Civ. C. '02 Section 368; G. S. 250; R. S. 302; 1881 (17) 1017; 1998 Act No. 370, Section 3; 2006 Act No. 386, Section 55.Q, eff June 14, 2006.



Section 12-39-340. Auditor shall ascertain that taxable personal property is properly listed and assessed.

In addition to other duties and responsibilities provided by law, the county auditor shall have the responsibility of ascertaining that all personal property subject to the ad valorem tax by the Constitution or general law is listed and assessed according to manuals, guidelines and rules and regulations promulgated by the department.

HISTORY: 1975 (59) 248.



Section 12-39-350. Adoption of valuations of assessor.

The auditor shall adopt valuations of the assessor and the department. If the auditor discovers that any personal property required by law to be assessed by the department has been omitted, he shall notify the department that the personal property has been omitted and the department shall be required to appraise and assess the omitted personal property.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 9.



Section 12-39-360. Extension of date for filing returns and payment of property taxes.

A county may extend the date for filing returns and the payment of property taxes for persons serving with the United States Armed Forces or National Guard in or near a hazard duty zone.

HISTORY: 2003 Act No. 9, Section 1, eff April 21, 2003.






CHAPTER 43 - COUNTY EQUALIZATION AND REASSESSMENT

Section 12-43-210. Uniform and equitable assessments; rules and regulations.

(A) All property must be assessed uniformly and equitably throughout the State. The South Carolina Department of Revenue may promulgate regulations to ensure equalization which must be adhered to by all assessing officials in the State.

(B) No reassessment program may be implemented in a county unless all real property in the county, including real property classified as manufacturing property, is reassessed in the same year.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 2; 1988 Act No. 381, Section 4; 1993 Act No. 181, Section 218; 2003 Act No. 69, Section 3.J, eff June 18, 2003.



Section 12-43-215. Owner-occupied residential real property; highest and best use; appeals of assessment value.

When owner-occupied residential property assessed pursuant to Section 12-43-220(c) is valued for purposes of ad valorem taxation, the value of the land must be determined on the basis that its highest and best use is for residential purposes. When a property owner or an agent for a property owner appeals the value of a property assessment, the assessor shall consider the appeal and make any adjustments, if warranted, based on the market values of real property as they existed in the year that the equalization and reassessment program was conducted and on which the assessment is based.

HISTORY: 1994 Act No. 406, Section 4; 2005 Act No. 138, Section 3, eff June 7, 2005, applicable to tax periods beginning after 2004.



Section 12-43-217. Quadrennial reassessment; postponement ordinance.

(A) Notwithstanding any other provision of law, once every fifth year each county or the State shall appraise and equalize those properties under its jurisdiction. Property valuation must be complete at the end of December of the fourth year and the county or State shall notify every taxpayer of any change in value or classification if the change is one thousand dollars or more. In the fifth year, the county or State shall implement the program and assess all property on the newly appraised values.

(B) A county by ordinance may postpone for not more than one property tax year the implementation of revised values resulting from the equalization program provided pursuant to subsection (A). The postponement ordinance applies to all revised values, including values for state-appraised property. The postponement allowed pursuant to this subsection does not affect the schedule of the appraisal and equalization program required pursuant to subsection (A) of this section.

(C) Postponement of the implementation of revised values pursuant to subsection (B) shall also postpone any requirement for submission of a reassessment program for approval by the Department of Revenue.

HISTORY: 1995 Act No. 145, Part II, Section 119C; 1996 Act No. 431, Section 23; 1999 Act No. 93, Section 12; 1999 Act No. 100, Part II, Section 68B; 2000 Act No. 399, Section 3(W)(2), eff August 17, 2000.

Editor's Note

2003 Act No. 69, Section 3.SS.1, provides as follows:

"Notwithstanding the provisions of Section 12-43-217, a county that was scheduled to implement reassessment program values for property tax purposes in 2002 and, pursuant to the provisions of Section 12-43-217(B), postponed implementation until 2003 may postpone the implementation by ordinance for one additional property tax year".

2005 Act No. 145, Section 56, provides as follows:

"Notwithstanding the provisions of Section 12-43-217 of the 1976 Code, a county which conducted a countywide property tax equalization and reassessment program after 2000 which has not yet been implemented, may by ordinance postpone the implementation for one additional year."

2005 Act No. 161, Section 31, provides as follows:

"Notwithstanding the provisions of Section 12-43-217 of the 1976 Code, a county which conducted a countywide property tax equalization and reassessment program after 2000 which has not yet been implemented, may by ordinance postpone the implementation for one additional property tax year."

2006 Act No. 386, Section 59, provides as follows:

"Notwithstanding any other provision of law, implementation of values in a countywide assessment and equalization plan scheduled for the current tax year may not be implemented until property tax year 2007, provided, however, that a county council may adopt an ordinance affirmatively implementing the values during the current property tax year. The provisions of this section do not alter the index of taxpaying ability as defined in Section 59-20-20(3)."

2006 Act No. 386, Section 60.A, provides as follows:

"Notwithstanding any other provision of law, a county that postponed the implementation of values determined in a countywide assessment and equalization program, conducted in 2004, may not implement the values until property tax year 2007, unless the county's county council adopts an ordinance affirmatively implementing the values."



Section 12-43-220. Classifications shall be equal and uniform; particular classifications and assessment ratios; procedures for claiming certain classifications; roll-back taxes.

Except as otherwise provided, the ratio of assessment to value of property in each class shall be equal and uniform throughout the State. All property presently subject to ad valorem taxation shall be classified and assessed as follows:

(a)(1) All real and personal property owned by or leased to manufacturers and utilities and used by the manufacturer or utility in the conduct of the business must be taxed on an assessment equal to ten and one-half percent of the fair market value of the property.

(2) Real property owned by or leased to a manufacturer and used primarily for research and development is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to this item (a). The term "research and development" means basic and applied research in the sciences and engineering and the design and development of prototypes and processes.

(3) Real property owned by or leased to a manufacturer and used primarily as an office building is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to this item (a) if the office building is not located on the premises of or contiguous to the plant site of the manufacturer.

(4) Real property owned by or leased to a manufacturer and used primarily for warehousing and wholesale distribution is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to subsection (a). For purposes of this item, the real property owned by or leased to a manufacturer and used primarily for warehousing and wholesale distribution must not be physically attached to the manufacturing plant unless the warehousing and wholesale distribution area is separated by a permanent wall.

(b) All inventories of business establishments shall be taxed on an assessment equal to six percent of the fair market value of such property and all power driven farm machinery and equipment except motor vehicles registered with the Department of Motor Vehicles owned by farmers and used on agricultural lands as defined in this article shall be taxed on an assessment equal to five percent of the fair market value of such property; provided, that all other farm machinery and equipment and all livestock and poultry shall be exempt from ad valorem taxes.

(c)(1) The legal residence and not more than five acres contiguous thereto, when owned totally or in part in fee or by life estate and occupied by the owner of the interest, and additional dwellings located on the same property and occupied by immediate family members of the owner of the interest, are taxed on an assessment equal to four percent of the fair market value of the property. If residential real property is held in trust and the income beneficiary of the trust occupies the property as a residence, then the assessment ratio allowed by this item applies if the trustee certifies to the assessor that the property is occupied as a residence by the income beneficiary of the trust. When the legal residence is located on leased or rented property and the residence is owned and occupied by the owner of a residence on leased property, even though at the end of the lease period the lessor becomes the owner of the residence, the assessment for the residence is at the same ratio as provided in this item. If the lessee of property upon which he has located his legal residence is liable for taxes on the leased property, then the property upon which he is liable for taxes, not to exceed five acres contiguous to his legal residence, must be assessed at the same ratio provided in this item. If this property has located on it any rented mobile homes or residences which are rented or any business for profit, this four percent value does not apply to those businesses or rental properties. However, if the person claiming the four percent assessment ratio resides in the mobile home or single family residence and only rents a portion of the mobile home or single family residence to another individual as a residence, the foregoing provision does not apply and the four percent assessment ratio must be applied to the entire mobile home or single family residence. For purposes of the assessment ratio allowed pursuant to this item, a residence does not qualify as a legal residence unless the residence is determined to be the domicile of the owner-applicant.

(2)(i) To qualify for the special property tax assessment ratio allowed by this item, the owner-occupant must have actually owned and occupied the residence as his legal residence and been domiciled at that address for some period during the applicable tax year. A residence which has been qualified as a legal residence for any part of the year is entitled to the four percent assessment ratio provided in this item for the entire year, for the exemption from property taxes levied for school operations pursuant to Section 12-37-251 for the entire year, and for the homestead exemption under Section 12-37-250, if otherwise eligible, for the entire year.

(ii) This item does not apply unless the owner of the property or the owner's agent applies for the four percent assessment ratio before the first penalty date for the payment of taxes for the tax year for which the owner first claims eligibility for this assessment ratio. In the application the owner or his agent shall provide all information required in the application, and shall certify to the following statement:

"Under penalty of perjury I certify that:

(A) the residence which is the subject of this application is my legal residence and where I am domiciled at the time of this application and that neither I, nor any member of my household, claim to be a legal resident of a jurisdiction other than South Carolina for any purpose; and

(B) that neither I, nor a member of my household, claim the special assessment ratio allowed by this section on another residence."

(iii) For purposes of subitem (ii)(B) of this item, "a member of my household" means:

(A) the owner-occupant's spouse, except when that spouse is legally separated from the owner-occupant; and

(B) any child under the age of eighteen years of the owner-occupant claimed or eligible to be claimed as a dependent on the owner-occupant's federal income tax return.

(iv) In addition to the certification, the burden of proof for eligibility for the four percent assessment ratio is on the owner-occupant and the applicant must provide proof the assessor requires including, but not limited to:

(A) a copy of the owner-occupant's most recently filed South Carolina individual income tax return;

(B) copies of South Carolina motor vehicle registrations for all motor vehicles registered in the name of the owner-occupant and registered at the same address of the four percent domicile;

(C) other proof required by the assessor necessary to determine eligibility for the assessment ratio allowed by this item.

If the owner or the owner's agent has made a proper certificate as required pursuant to this subitem and the owner is otherwise eligible, the owner is deemed to have met the burden of proof and is allowed the four percent assessment ratio allowed by this item, if the residence that is the subject of the application is not rented for more than seventy-two days in a calendar year. For purposes of determining eligibility, rental income, and residency, the assessor annually may require a copy of applicable portions of the owner's federal and state tax returns, as well as the Schedule E from the applicant's federal return for the applicable tax year.

If the assessor determines the owner-occupant ineligible, the six percent property tax assessment ratio applies and the owner-occupant may appeal the classification as provided in Chapter 60 of this title.

(v)(A) A member of the armed forces of the United States on active duty who is a legal resident of and domiciled in another state is nevertheless deemed a legal resident and domiciled in this State for purposes of this item if the member's permanent duty station is in this State. A copy of the member's orders filed with the assessor is considered proof sufficient of the member's permanent duty station.

(B) An active duty member of the Armed Forces of the United States eligible for and receiving the special assessment ratio for owner-occupied residential property allowed pursuant to this subsection (c), who receives orders for a permanent change of station or a temporary duty assignment for at least one year, retains that four percent assessment ratio and applicable exemptions for so long as the owner remains on active duty, regardless of the owner's subsequent relocation and regardless of any rental income attributable to the property. Subject to subsubitem (C), the provisions of this subsubitem (B) do not apply if the owner or a member of the owner's household, as defined in item (2)(iii) of this subsection (c), claims the special four percent assessment ratio allowed pursuant to this subsection for any other residential property located in this State.

(C)(1) Notwithstanding any other provision of law, an active duty member of the Armed Forces of the United States meeting all the other requirements of this subsection who receives orders for a permanent change of station or a temporary duty assignment for at least one year, may claim the four percent assessment ratio and applicable exemptions for two residential properties located in the State so long as the owner attempts to sell the first acquired residence within thirty days of acquiring the second residence. The taxpayer must continue to attempt to sell the first acquired residence in any year in which the four percent assessment ratio is claimed.

(2) The four percent assessment ratio may not be claimed on both residences for more than two property tax years.

(3) This subsubitem does not apply unless the owner of the properties or the owner's agent applies for the four percent assessment ratio on both residences before the first penalty date for the payment of taxes for the tax year for which the owner first claims eligibility for this assessment ratio. The burden of proof for eligibility for the four percent assessment ratio on both residences is on the taxpayer. The taxpayer must provide the proof the assessor requires, including, but not limited to, a copy of the owner's most recently filed South Carolina individual income tax return and copies of South Carolina motor vehicle registrations for all motor vehicles registered in the name of the owner. The taxpayer must apply to the county assessor by the first penalty date for the payment of taxes for the tax year in which the taxes are due to utilize the provisions of subsubitems (B) and (C). Along with the application, the applicant must submit a Leave and Earnings Statement (LES) from the current calendar year. Any information contained in the LES that is not related to the active duty status of the member may be redacted.

(D) For purposes of subsubitems (B) and (C), owner includes the spouse of the service member who jointly owns the qualifying property.

(E) The special four percent assessment ratio allowed by this subitem (v) must be construed as a property tax exemption for an amount of the fair market value of the residence sufficient to equal a four percent assessment ratio and other exemptions allowed applicable to property qualifying for the special assessment ratio.

(vi) No further applications are necessary from the current owner while the property for which the initial application was made continues to meet the eligibility requirements. If a change in ownership or use occurs, the owner who had qualified for the special assessment ratio allowed by this section shall notify the assessor of the change in classification within six months of the change. Another application is required by the new owner to qualify the residence for future years for the four percent assessment ratio allowed by this section.

(vii)(A) If a person signs the certification, obtains the four percent assessment ratio, and is thereafter found not eligible, or thereafter loses eligibility and fails to notify the assessor within six months, a penalty is imposed equal to one hundred percent of the tax paid, plus interest on that amount at the rate of one-half of one percent a month, but in no case less than thirty dollars nor more than the current year's taxes. This penalty and any interest are considered ad valorem taxes due on the property for purposes of collection and enforcement.

(B) If property has undergone an assessable transfer of interest as provided pursuant to Section 12-37-3150 and the transferee is a bona fide purchaser for value without notice, penalties assessed pursuant to subsubitem (vii)(A) and the additional property taxes and late payment penalties are solely the personal liability of the transferor and do not constitute a lien on and are not enforceable against the property in the hands of the transferee. The provisions of this subsubitem (vii)(B) making the additional taxes and penalties assessed pursuant to subsubitem (vii)(A) the sole personal liability of the transferor also apply to transfers required as a result of a property settlement pursuant to a divorce or other disputed marital matters where required by written agreement of the parties or a court order unless the agreement or court order requires otherwise, and additionally apply to trust distributions unless the trust instrument requires otherwise.

(viii) Failure to file within the prescribed time constitutes abandonment of the owner's right for this classification for the current tax year, but the local taxing authority may extend the time for filing upon a showing satisfactory to it that the person had reasonable cause for not filing before the first penalty date.

(3) Notwithstanding any other provision of law, a taxpayer may apply for a refund of property taxes overpaid because the property was eligible for the legal residence assessment ratio. The application must be made in accordance with Section 12-60-2560. The taxpayer must establish that the property in question was in fact his legal residence and where he was domiciled. A county council, by ordinance, may allow refunds for the county government portion of property taxes for such additional past years as it determines advisable.

(4) A legal residence qualifying for the four percent assessment ratio provided by this item must have an assessed value of not less than one hundred dollars.

(5) To qualify for the four percent assessment ratio, the owner-occupant of a legal residence that is being purchased under a contract for sale or a bond for title must record the contract for sale or the bond for title in the office of the register of mesne conveyances or the clerk of court in those counties where the office of the register of mesne conveyances has been abolished.

For purposes of this subsection, a contract for sale or a bond for title is the sale of real property by a seller, who finances the sale and retains title to the property solely as security for the debt.

(6) Notwithstanding any other provision of law, a purchaser who purchases a residential property intending that the property shall become the purchaser's primary residence, but subject to vacation rentals as provided for in Article 2, Chapter 50, Title 27 for no longer than ninety days, may apply for the four percent assessment ratio when the purchaser actually occupies the property. If the owner actually occupies the residence within ninety days of acquiring ownership, the four percent assessment ratio, if the owner is otherwise qualified, applies retroactively to the date ownership was acquired.

(7) [deleted by 2014 Act No. 259, Section 1.B.]

(8)(i) For ownership interests in residential property created by deed if the interest in the property has not already transferred by operation of law, when the individual claiming the special four percent assessment ratio allowed by this item has an ownership interest in the residence that is less than fifty percent ownership in fee simple, then the value of the residence allowed the special four percent assessment ratio is a percentage of that value equal to the individual's ownership interest in the residence, but not less than the amount provided pursuant to subitem (4) of this item. This subitem (8) does not apply in the case of a residence otherwise eligible for the special four percent assessment ratio when occupied jointly by a married couple or which remains occupied by a spouse legally separated from a spouse who has abandoned the residence. If the special four percent assessment ratio allowed by this item applies to only a fraction of the value of residence, then the exemption allowed pursuant to Section 12-37-220(B)(47) applies only to value attributable to the taxpayer's ownership interest.

(ii) Notwithstanding subsubitem (i), for ownership interests in residential property created by deed if the interest in the property has not already transferred by operation of law, an applicant may qualify for the four percent assessment ratio on the entire value of the property if the applicant:

(A) owns at least a twenty-five percent interest in the subject property with immediate family members;

(B) is not a member of a household currently receiving the four percent assessment ratio on another property; and

(C) otherwise qualifies for the four percent assessment ratio.

(iii) This subitem (8) does not apply to property held exclusively by:

(A) an applicant, or the applicant and the applicant's spouse;

(B) a trust if the person claiming the special four percent assessment ratio is the grantor or settlor of the trust, and the only beneficiaries of the trust are the grantor or settlor and any parent, spouse, child, grandchild, or sibling of the grantor or settlor;

(C) a family limited partnership if the person claiming the special four percent assessment ratio transferred the subject property to the partnership, and the only members of the partnership are the person and the person's parents, spouse, children, grandchildren, or siblings;

(D) a limited liability company if the person claiming the special four percent assessment ratio transferred the subject property to the limited liability company, and the only members of the limited liability company are the person and the person's parents, spouse, children, grandchildren, or siblings; or

(E) any combination thereof.

The exception contained in this subsubitem (iii) does not apply if the applicant does not otherwise qualify for the four percent assessment ratio, including the requirement that the applicant, nor any member of the applicant's household, claims the four percent assessment ratio on another residence.

For purposes of this subitem (8), "immediate family member" means a parent, child, or sibling.

(d)(1) Agricultural real property which is actually used for such agricultural purposes shall be taxed on an assessment equal to:

(A) Four percent of its fair market value for such agricultural purposes for owners or lessees who are individuals or partnerships and certain corporations which do not:

(i) Have more than ten shareholders.

(ii) Have as a shareholder a person (other than an estate) who is not an individual.

(iii) Have a nonresident alien as a shareholder.

(iv) Have more than one class of stock.

(B) Six percent of its fair market value for such agricultural purposes for owners or lessees who are corporations, except for certain corporations specified in (A) above.

(2)(A) "Fair market value for agricultural purposes", when applicable to land used for the growth of timber, is defined as the productive earning power based on soil capability to be determined by capitalization of typical cash rents of the lands for timber growth or by capitalization of typical net income of similar soil in the region or a reasonable area of the region from the sale of timber, not including the timber growing thereon, and when applicable to land used for the growth of other agricultural products the term is defined as the productive earning power based on soil capability to be determined by capitalization of typical cash rents or by capitalization of typical net annual income of similar soil in the region or a reasonable area of the region, not including the agricultural products thereon. Soil capability when applicable to lands used for the growth of timber products means the capability of the soil to produce such timber products of the region considering any natural deterrents to the potential capability of the soil as of the current assessment date. The term, when applicable to lands used for the growth of other agricultural products, means the capability of the soil to produce typical agricultural products of the region considering any natural deterrents to the potential capability of the soil as of the current assessment date. The term "region" means that geographical part of the State as determined by the department to be reasonably similar for the production of the agricultural products. After average net annual earnings have been established for agricultural lands, they must be capitalized to determine use-value of the property based on a capitalization rate which includes:

1. an interest component;

2. a local property tax differential component;

3. a risk component;

4. an illiquidity component.

Each of these components of the capitalization rate must be based on identifiable factors related to agricultural use of the property. The interest rate component is the average coupon (interest) rate applicable on all bonds which the Federal Land Bank of Columbia, which serves South Carolina farmers, has outstanding on July first of the crop-years being used to estimate net earnings and agricultural use-value. Implementation of the provisions contained in this section is the responsibility of the department.

(B)(i) For tax year 1988 and subsequent tax years, fair market value for agricultural purposes must be determined by adjusting the applicable base year value by an amount equal to the product of multiplying the applicable base year value by a percentage factor obtained through the formula provided in this item. For tax year 1988, the applicable base year is 1981. The fair market value for agricultural purposes determined for the 1991 tax year is effective for all subsequent years.

(ii) The percentage factor provided in this item is derived from the most recent edition of the United States Department of Agriculture publication "AGRICULTURAL LAND VALUES AND MARKETS", specifically, from "Table 1-Farm Real Estate Values: Indexes of the average value per acre of land and buildings . . ." as listed for this State. The formula to determine the applicable percentage factor is the index of the year of change less the index of the base year with the resulting amount being divided by the index of the base year and rounded to the nearest whole number. For purposes of the formula, the base year is the last year in which values were adjusted under this item.

(3)(A) Agricultural real property does not come within the provisions of this section unless the owners of the real property or their agents make a written application therefor on or before the first penalty date for taxes due for the first tax year in which the special assessment is claimed. The application for the special assessment must be made to the assessor of the county in which the agricultural real property is located, on forms provided by the county and approved by the department and a failure to apply constitutes a waiver of the special assessment for that year. The governing body may extend the time for filing upon a showing satisfactory to it that the person had reasonable cause for not filing on or before the first penalty date. No additional annual filing is required while the use of the property remains bona fide agricultural and the ownership remains the same. The owner shall notify the assessor within six months of a change in use. For failure to notify the assessor of a change in use, in addition to any other penalties provided by law, a penalty of ten percent and interest at the rate of one-half of one percent a month must be paid on the difference between the amount that was paid and the amount that should have been paid, but not less than thirty dollars nor more than the current year's taxes.

(B) Roll-back taxes authorized pursuant to item (d)(4) must not be applied solely because the owner of the property fails to make written application for an agricultural assessment so long as the actual use of the property remains agricultural. If the property assessment is changed from agricultural or the property is assessed roll-back taxes, the owner may appeal, and if an appeal is made, the property must continue to be assessed as agricultural and the roll-back taxes may not be applied until the final appeal date.

(4) Except as provided pursuant to Section 12-43-222, when real property which is in agricultural use and is being valued, assessed, and taxed under the provisions of this article, is applied to a use other than agricultural, it is subject to additional taxes, hereinafter referred to as roll-back taxes, in an amount equal to the difference, if any, between the taxes paid or payable on the basis of the valuation and the assessment authorized hereunder and the taxes that would have been paid or payable had the real property been valued, assessed, and taxed as other real property in the taxing district, in the current tax year (the year of change in use) and each of the five tax years immediately preceding in which the real property was valued, assessed, and taxed as herein provided. If in the tax year in which a change in use of the real property occurs the real property was not valued, assessed, and taxed under this article, then the real property is subject to roll-back taxes for each of the five tax years immediately preceding in which the real property was valued, assessed, and taxed hereunder. In determining the amounts of the roll-back taxes chargeable on real property which has undergone a change in use, the assessor shall for each of the roll-back tax years involved ascertain:

(A) the fair market value without consideration of the standing timber of such real property under the valuation standard applicable to other real property in the same classification;

(B) the amount of the real property assessment for the particular tax year by multiplying such fair market value by the appropriate assessment ratio provided in this article;

(C) the amount of the additional assessment on the real property for the particular tax year by deducting the amount of the actual assessment on the real property for that year from the amount of the real property assessment determined under (B) of this section;

(D) the amount of the roll-back for that tax year by multiplying the amount of the additional assessment determined under (C) of this section by the property tax rate of the taxing district applicable for that tax year.

(5) Any other provision of law to the contrary notwithstanding, a dockside facility whose primary use is the landing and processing of seafood is considered agricultural real property.

(6) Any property which becomes exempt from property taxes under Section 12-37-220(A)(1) or any economic development property which becomes exempt under Section 12-37-220(B) is not subject to rollback taxes.

(e) All other real property not herein provided for shall be taxed on an assessment equal to six percent of the fair market value of such property.

(f) Except as specifically provided by law, all other personal property must be taxed on an assessment of ten and one-half percent of fair market value of the property, except that commercial fishing boats, and commercial tugboats and pilot boats must be taxed on an assessment of five percent of fair market value. As used in this item "commercial fishing boats" means boats used exclusively for commercial fishing, shrimping, or crabbing and (1) licensed by the Department of Natural Resources, or (2) on or from which is used commercial fishing equipment licensed by the Department of Natural Resources. As used in this item, "commercial tugboats" shall mean boats used exclusively for harbor and ocean towing, documented with the U.S. Coast Guard, constructed of steel, and being at least seventy-nine feet in length and having a gross tonnage of at least ninety-nine tons. As used in this item, "pilot boats" shall mean boats used exclusively for pilotage and operated exclusively by state pilots who are licensed by the Commissioners of Pilotage pursuant to Chapter 15, Title 54 and Chapter 136 of the regulations issued pursuant thereto.

(g) All real and personal property owned by or leased to companies primarily engaged in the transportation for hire of persons or property and used by such companies in the conduct of such business and required by law to be assessed by the department shall be taxed on an assessment equal to nine and one-half percent of the fair market value of such property.

The department shall apply an equalization factor to real and personal property owned by or leased to transportation companies for hire as mandated by federal legislation.

Notwithstanding any other provision of this article, on June 3, 1975, if it is found that there is a variation between the ratios being used and those stated in this section, the county may provide for a gradual transition to the ratios as herein provided for over a period not to exceed seven years; provided, however, that all property within a particular classification shall be assessed at the same ratio, provided, further, however, that all property enumerated in subsection (a) shall be assessed at the ratio provided in such subsection and the property enumerated in subsections (b), (c), (d), (e), (f), and (g) shall be increased or decreased to the ratios set forth in this article by a change in the ratio of not less than one-half of one percent per year nor more than one percent per year. Provided, however, that notwithstanding the provisions of this section, a county may, at its discretion, immediately implement the assessment ratios contained in subsections (b), (c), (d), (e), and (f). Provided, however, that livestock shall not be subject to ad valorem taxation unless such livestock is physically located within the State for a period in excess of nine months. Provided, that this section shall not apply to farm animals and farm equipment in use on a farm in those counties which do not tax such property as of June 3, 1975.

Provided, however, all agricultural or forest land within easements granted to public bodies, agencies, railroads, or utilities for rights of way of thirty feet in width or greater shall be assessed at the same cropland value per acre as soil class 7 in schedule 1 of R 117-126 of the State Department of Revenue. In order to receive such assessment the landowner must apply to the tax assessor of the county where the easement is located, with documentation of the existence, location, and amount of acreage contained in the easement.

As used in this section, fair market value with reference to real property means fair market value determined in the manner provided pursuant to Article X of the Constitution of this State, Section 12-37-930 and Article 25, Chapter 37 of this title.

HISTORY: 1975 (59) 248; 1976 Act No. 618 Sections 3-6, 13; 1978 Act No. 438, Sections 2, 3; 1978 Act No. 528; 1979 Act No. 117 Section 1; 1979 Act No. 133 Section 2; 1979 Act No. 199, Part II, Section 23; 1982 Act No. 466, Part II Section 33; 1984 Act No. 419; 1985 Act No. 132; 1988 Act No. 404, Sections 1, 2; 1988 Act No. 558, Section 1; 1988 Act No. 637; 1990 Act No. 603, Section 3; 1992 Act No. 361, Section 23(A); 1993 Act No. 87, Sections 1, 2; 1993 Act No. 164, Part II, Section 104A; 1993 Act No. 181, Section 219; 1994 Act No. 406, Section 3; 1994 Act No. 506, Section 12; 1995 Act No. 60, Section 4H; 1995 Act No. 145, Part II, Section 119G; 1996 Act No. 363, Section 1; 1996 Act No. 431, Section 24; 1996 Act No. 459, Section 16; 1997 Act No. 106, Section 3; 1997 Act No. 128, Section 1; 1997 Act No. 149, Section 8; 1997 Act No. 155, Part II, Section 69A; 1998 Act No. 419, Part II, Section 60A; 1998 Act No. 442, Section 4C; 1999 Act No. 100, Part II, Section 91; 2000 Act No. 399, Section 2(A), eff August 17, 2000; 2002 Act No. 334, Section 15, eff June 24, 2002; 2002 Act No. 336, Section 1, eff January 1, 2003; 2005 Act No. 145, Section 49, eff June 7, 2005; 2006 Act No. 388, Pt IV, Section 2.A, eff upon ratification of amendment to Article X of Constitution (ratified April 26, 2007); 2008 Act No. 313, Section 2.J.1, eff June 12, 2008; 2009 Act No. 76, Section 2, eff June 16, 2009; 2010 Act No. 290, Section 13, eff January 1, 2011; 2012 Act No. 179, Sections 3.A., 3.B., eff May 25, 2012; 2014 Act No. 133 (H.3027), Section 1, eff March 13, 2014; 2014 Act No. 259 (S.437), Sections 1.A, 1.B, 5.A, 6, eff June 9, 2014; 2015 Act No. 87 (S.379), Section 31, eff June 11, 2015; 2016 Act No. 206 (S.932), Section 1.A, eff June 3, 2016; 2016 Act No. 251 (H.3313), Sections 2, 4, 6, eff June 7, 2016.

Editor's Note

2000 Act No. 399, Section 2.B., provides as follows:

"The change in this section to the definition of 'commercial fishing boats' applies for property tax years beginning after 1999. The change in this section adding 'commercial tugboats and pilot boats' to the five percent assessment ratio and the definition of 'commercial tugboats and pilot boats' is effective for tax years commencing January 1, 1999, and after."

2002 Act No. 336, Section 4, provides as follows:

"This act takes effect January 1, 2003, and applies to the covered residential transactions entered into on or after that date."

2008 Act No. 313, Section 2.J.2, provides as follows:

"This subsection takes effect upon approval of this act by the Governor and applies in each county in the year after the next countywide reassessment is implemented. The owners of existing warehouses affected by Section 12-43-220(a)(4), as amended by this section, who are paying a 10.5 percent assessment ratio in 2008 shall notify the county in writing by July 1, 2009, for the ratio to be reduced. Warehouses must continue to be assessed at 10.5 percent of fair market value until this written notification is given."

2012 Act No. 179, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and applies to property tax years beginning after 2011."

2014 Act No. 133, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and applies for property tax years beginning after 2013."

2014 Act No. 259, Section 1.C, provides as follows:

"C. This SECTION takes effect upon approval by the Governor and applies to property tax years beginning after property tax year 2013."

2014 Act No. 259, Section 5.B, provides as follows:

"B. This SECTION takes effect upon approval by the Governor and applies to property tax years beginning after 2011. If the property tax assessor determines that a person denied the four percent special assessment ratio in property tax year 2012 or 2013 now qualifies pursuant to the provisions of this SECTION, the person must be refunded any property taxes paid in excess of the amount owed."

2016 Act No. 206, Sections 1.B, 2, provide as follows:

"B. Notwithstanding any other provision of law, if a taxpayer qualified for the special assessment ratio for tax year 2014 or 2015 pursuant to Section 12-43-220(c)(2)(v)(B) or (C), except that the taxpayer applied after the May fifteenth deadline, then the taxpayer must be refunded the appropriate amount so long as the taxpayer makes application for either or both years by January 15, 2017.

"SECTION 2. This act takes effect upon approval by the Governor and applies for property tax years beginning after 2013."

2016 Act No. 251, Sections 3, 7, provide as follows:

"SECTION 3. The provisions of SECTIONS 1 and 2 [amending (d)(4) of this section] of this act apply for eligible real property changed from agricultural use valuation after 2015."

"SECTION 7. Section 12-43-220(c)(2)(vii) of the 1976 Code, as amended by this act, applies prospectively and also retroactively to all property tax years open for the assessment of delinquent property taxes and penalties, including penalties assessed pursuant to Section 12-43-220(c)(2)(vii) of the 1976 Code, as of that date. No interest is due on any refunds issued pursuant to the retroactive provisions of this section."

Effect of Amendment

2014 Act No. 133, Section 1, in subsection (c)(2)(v), in paragraph (A), added the paragraph designator, and substituted "member's" for "members"; and added paragraphs (B) through (E).

2014 Act No. 259, Section 1.A, 1.B, added the second to last undesignated paragraph under subsection (c)(2)(iv), relating to a proper certificate; and deleted subsection (c)(7).

2014 Act No. 259, Section 5.A, in subsection (c)(8)(ii), substituted "subsubitem (i)" for "subitem (i)"; and added subsection (c)(8)(iii), relating to ownership percentage not required for four percent assessment in certain circumstances.

2014 Act No. 259, Section 6, added the second to last sentence in subsection (c)(1), relating to eligibility of four percent assessment ratio, rental portion of residence.

2015 Act No. 87, Section 31, in (c)(2)(iv)(B), inserted "and registered at the same address of the four percent domicile".

2016 Act No. 206, Section 1, in (c)(2)(v)(C)(3), substituted "the first penalty date for the payment of taxes for the tax year in which the taxes are due" for "May fifteenth of each year".

2016 Act No. 251, Sections 2, 4, 6, in (c)(2)(vii), added designator (A), and added (B), relating to liability for property tax penalties; in (d)(3) added designator (A), and added (B), relating to roll-back tax applicability; in (d)(4), substituted "Except as provided pursuant to Section 12-43-222, when" for "When"; and in (d)(4)(D), substituted "roll-back" for "rollback".



Section 12-43-221. Property purchased by installment contract for sale; applicable assessments and exemptions.

Property in which the occupant has an interest pursuant to an installment contract for sale with the United States Department of Veterans Affairs, or its assignee, is eligible for the assessment ratio provided in Section 12-43-220(c) and the exemptions provided in Sections 12-37-220, 12-37-250, and 12-37-290, as long as the additional requirements of those sections, other than the ownership requirement, are also met.

HISTORY: 1997 Act No. 36, Section 1.



Section 12-43-222. Roll-back tax for open space.

(A) Notwithstanding the provisions of Section 12-43-220(d)(4), the property tax value, as defined in Section 12-37-3135, of that portion of a parcel of real property changed from agricultural use for purposes of residential or commercial development that is designated on the recorded development plat of the parcel as "green space for conservation" or "open space" if it equals ten percent or more of the area included within the outermost boundaries of the residential or commercial development must be valued according to its new "green space for conservation" or "open space" use for all purposes in calculating roll-back tax due on the parcel. As used in this section only, and without regard to any other definitions for those terms in state law or regulations, "green space for conservation" and "open space" have the meaning provided for those terms by the United States Environmental Protection Agency. The county assessor shall value the designated "green space for conservation" or "open space" in the manner that other property dedicated to that use is valued and that value must be used in the calculation of roll-back tax on the parcel pursuant to Section 12-43-220(d)(4). Appeals from the valuation of the "green space for conservation" or "open space" may be taken in the manner provided by law for appeals of value of real property appraised by county assessors.

(B) If the platted "green space for conservation" or "open space" is converted to another use in five property tax years or less since the provisions of this section were applied to the property, then the owner of property at the time of its conversion is liable for the roll-back taxes as if this section was not effective. For purposes of this subsection, if the transfer of property causes the change in use, then the transferor is deemed to be the owner of the property at the time of the conversion, and the taxes must be paid at the time of the closing.

(C) This section only applies when the local jurisdiction requires the designation of "green space for conservation" or "open space" as a condition to develop residential or commercial property.

HISTORY: 2016 Act No. 251 (H.3313), Section 1, eff June 7, 2016.

Editor's Note

2016 Act No. 251, Section 3, provides as follows:

"SECTION 3. The provisions of SECTIONS 1 and 2 of this act apply for eligible real property changed from agricultural use valuation after 2015."



Section 12-43-224. Assessment of undeveloped acreage subdivided into lots.

Notwithstanding the requirement that real property is required by law to be appraised at fair market value for ad valorem tax purposes, when undeveloped acreage is surveyed into subdivision lots and the conditional or final plat is recorded with the appropriate county official, the county assessor shall appraise each lot as an individual property and then discount his gross actual market value estimate of the developer's lot holdings under the following conditions:

1. The discount rate shall include only:

(a) typical interest rate as charged by developers within the county to purchasers of lots when the purchase is financed by the developer or, in the absence of financing by the developer, the typical interest rate charged by local savings & loan institutions for mortgages on new homes.

(b) the effective tax rate for the tax district that the lots are located in.

2. The developer has ten or more unsold lots within the homogeneous area on the December 31 tax control date.

3. The assessor shall determine a reasonable number of years for the developer to sell the platted lots, however the estimate shall not exceed seven years.

Each of these components shall be based on identifiable factors in determining "The Present Worth of Future Benefits" based on the discounting process.

Platted lots shall not come within the provisions of this section unless the owners of such real property or their agents make written application therefore on or before May 1st of the tax year in which the multiple lot ownership discounted value is claimed.

The application for the discounted value shall be made to the assessor of the county in which the real property is located, upon forms provided by the county and approved by the department and a failure to so apply shall constitute a waiver of the discounted value for that year.

No lots platted and recorded not receiving the discount provided in this section on December 31, 2011, may receive the discount provided in this section.

HISTORY: 1979 Act No. 145, Section 1; 2012 Act No. 179, Section 2, eff May 25, 2012.

Editor's Note

2012 Act No. 179, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and applies to property tax years beginning after 2011."



Section 12-43-225. Multiple lot discounts; eligibility.

(A) For subdivision lots in a plat recorded on or after January 1, 2001, a subdivision lot discount is allowed in the valuation of the platted lots only as provided in subsection (B) of this section, and this discounted value applies for five property tax years or until the lot is sold or a certificate of occupancy is issued for the improvement on the lot, or the improvement is occupied, whichever of them elapses or occurs first. When the discount allowed by this section no longer applies, the lots must be individually valued as provided by law.

(B) To be eligible for a subdivision lot discount, the recorded plat must contain at least ten building lots. The owner shall apply for the discount by means of a written application to the assessor on or before May first of the year for which the discount is initially claimed. After initially qualifying for the discount provided in this section, no further application is required, unless ownership of the property changes. A property owner may make a late application for the discount provided in this section until the thirtieth day following the mailing of the property tax bill for the year in which his discount is claimed provided the application is in writing and accompanied by a one hundred dollar late application penalty, payable to the county treasurer for deposit to the county general fund. The value of each platted building lot is calculated by dividing the total number of platted building lots into the value of the entire parcel as undeveloped real property.

(C) If a lot allowed the discount provided by this section is sold to the holder of a residential homebuilder's license or general contractor's license, the licensee shall receive the discount through the first tax year which ends twelve months from the date of sale if the purchaser files a written application for the discount with the county assessor within sixty days of the date of sale.

(D)(1) For lots which received the discount provided in subsection (B) on December 31, 2011, there is granted additional eligibility for that discount in all property tax years beginning after 2011 and before 2017, in addition to any remaining period provided for in subsection (B). If ten or more lots receiving the discount under this item are sold to a new owner primarily in the business of real estate development, the new owner may make written application within sixty days of the date of sale to the assessor for the remaining eligibility period under this item.

(2) For lots which received the discount provided in subsection (C) after December 31, 2008, and before January 1, 2012, upon written application to the assessor no later than thirty days after mailing of the property tax bill, there is granted additional eligibility for that discount in all property tax years beginning after 2011 and before 2017. If a lot receiving the additional eligibility under this item is transferred to a new owner primarily in the business of residential development or residential construction during its eligibility period, the new owner may apply to the county assessor for the discount allowed by this item for the remaining period of eligibility, which must be allowed if the new owner applied for the discount within thirty days of the mailing of the tax bill and meets the other requirements of this section.

HISTORY: 2000 Act No. 346, Section 1A, eff for property tax years beginning after 1999; 2001 Act No. 89, Section 57, eff July 20, 2001; 2012 Act No. 179, Section 1.A, eff May 25, 2012; 2014 Act No. 277 (H.4944), Section 1, eff June 9, 2014; 2016 Act No. 237 (H.3710), Section 1, eff June 3, 2016.

Editor's Note

2000 Act No. 346, Section 1B, provides as follows:

"The provisions of Section 12-43-225 of the 1976 Code added by subsection A. of this section are not severable, and if a court of competent jurisdiction determines any part of the section to be unconstitutional or otherwise invalid, the entire section is therefore invalid and the provisions of Section 12-43-224 of the 1976 Code shall remain operative to provide multiple lot discounts."

2012 Act No. 179, Sections 1.B. and 5, provide as follows:

"B. No refund is allowed due to the amendments to Section 12-43-225 of the 1976 Code, as contained in this SECTION."

"SECTION 5. This act takes effect upon approval by the Governor and applies to property tax years beginning after 2011."

2014 Act No. 277, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and applies to property tax years beginning after 2013."

Effect of Amendment

2014 Act No. 277, Section 1, in subsection (D), in two places, substituted "additional year of eligibility for that discount in property tax years 2012, 2013, 2014, and 2015" for "additional three years of eligibility for that discount in property tax years 2012, 2013, and 2014".

2016 Act No. 237, Section 1, amended (D), providing an additional year of eligibility in certain circumstances.



Section 12-43-227. Valuation of homeowners' association property.

The fair market value of homeowners' association property, as defined in Section 12-43-230, for ad valorem tax purposes is defined as the nonqualified earnings value to be determined by the capitalization of the property's nonqualified gross receipts. For purposes of this section, "nonqualified gross receipts", means the gross receipts from the use of the property other than:

(1) amounts received as membership dues, fees, or assessments from the members of the homeowners' association; and

(2) amounts received from the developer of the property owned by the homeowners' association as reported on the most recently filed application submitted pursuant to Section 12-43-230. If additional reporting is required pursuant to Section 12-43-230, nonqualified gross receipts shall be determined utilizing gross receipts from the most recent completed tax year. After a piece of property's nonqualified gross receipts have been established, they must be capitalized to determine nonqualified earnings value by utilizing a capitalization rate of twenty percent. Notwithstanding any other provision of this section, in the event of real property with zero or de minimus nonqualified gross receipts, the special valuation of homeowners' association property shall not result in any homeowners' association property being valued at a rate less than five hundred dollars an acre.

HISTORY: 1996 Act No. 403, Section 1.



Section 12-43-230. Treatment of agricultural real property, mobile home and lessee improvements to real property; department shall prescribe regulations; off-premises outdoor advertising signs.

(a) For the purposes of this article, unless otherwise required by the context, the words "agricultural real property" shall mean any tract of real property which is used to raise, harvest or store crops, feed, breed or manage livestock, or to produce plants, trees, fowl or animals useful to man, including the preparation of the products raised thereon for man's use and disposed of by marketing or other means. It includes but is not limited to such real property used for agriculture, grazing, horticulture, forestry, dairying and mariculture. In the event at least fifty percent of a real property tract shall qualify as "agricultural real property", the entire tract shall be so classified, provided no other business for profit is being operated thereon. The term "agricultural real property" shall include real property used to provide free housing for farm laborers provided such housing is located on the tract of land that qualifies as agricultural real property.

The department shall provide by regulation for a more detailed definition of "agricultural real property" consistent with the general definition set forth in this section, to be used by county assessors in determining entitlement to special assessment under this article. Such regulations shall be designed to exclude from the special assessment that real property which is not bona fide agricultural real property for which the tax relief is intended.

(b) For the purposes of this article all mobile homes in this State and all improvements to leased real property made by the lessee shall be considered real property and shall be classified and assessed for ad valorem taxation in accordance with the provisions of Section 12-43-220. "Mobile homes" is defined as a portable unit designed and built to be towed on its own chassis, comprised of a frame and wheels, connected to utilities, and designed without a permanent foundation for year-round residential use. A mobile home may contain parts that may be folded or collapsed when being towed, and expanded on site to provide additional space. The term "mobile home" shall also include units in two or more separately towable components designed to be joined into one integral unit for use, and capable of being again separated into the components for repeated towing. It may also include two units which may be joined, on site, into a single residential unit.

(c) The department may further provide by regulation for definitions not inconsistent with general law for real property and personal property in order that such property must be assessed uniformly throughout the State.

(d) For purposes of this article, "homeowners' association property" means real and personal property owned by a homeowners' association if:

(1) property owned by the homeowners' association is held for the use, benefit, and enjoyment of members of the homeowners' association;

(2) each member of the homeowners' association has an irrevocable right to use and enjoy on an equal basis, property owned by the homeowners' association, subject to any restrictions imposed by the instruments conveying the right or the rules, regulations, or bylaws of the homeowners' association; and

(3) each irrevocable right to use and enjoy property owned by the homeowners' association is appurtenant to taxable real property owned by a member of the homeowners' association.

Subject to making the appropriate application pursuant to this subsection, a homeowners' association may designate one or any number of its qualifying tracts or parcels as homeowners' association property for purposes of the special valuation contained in Section 12-43-227.

As used in this subsection, "homeowners' association" means an organization which is organized and operated to provide for the acquisition, construction, management, and maintenance of property.

Homeowners' association property does not come within the provisions of this subsection unless the owners of the real property or their agents make a written application for it on or before the first penalty date for taxes due for the first tax year in which the special valuation is claimed. The application may be with respect to one or any number of tracts or parcels owned by the homeowners' association. The application for the special valuation must be made to the assessor of the county in which the special valuation property is located, on forms provided by the county and approved by the department which includes the reporting of nonqualified gross receipts, and failure to apply constitutes a waiver of the special valuation for that year. No additional annual filing is required while the property remains homeowners' association property and the ownership remains the same, unless the nonqualified gross receipts within the meaning of Section 12-43-227 for the most recent completed tax year either (i) exceed the amount of nonqualified gross receipts with respect to the property reported on the most recently filed application by ten percent or more or (ii) are less than ninety percent of the amount of nonqualified gross receipts with respect to the property reported on the most recently filed application. In that case, the owners of the real property or their agents must make additional written application with respect to the property and report the change in nonqualified gross receipts.

(e)(1) For ad valorem property tax purposes, an off-premises outdoor advertising sign must be classified as tangible personal property. The sign owner must file a business personal property tax return annually with the South Carolina Department of Revenue based upon the original cost of the sign structure less allowable depreciation. Any sign permit required by local, state, or federal law must be considered as intangible personal property for ad valorem property tax purposes.

(2)(a) If an off-premises outdoor advertising sign site is one-quarter of an acre or less, or is otherwise limited to an area large enough only to accommodate the necessary building structure, foundation, and provide for service or maintenance, is leased from an unrelated third party, or the sign is owned by the owner of the site, and the sign owner has filed a business personal property tax return with the Department of Revenue, then the off-premises outdoor advertising sign site real property must be assessed to the site owner at its value before the lease or construction of the sign without regard to the structure, the lease, or lease income, and no separate assessment may be issued for the sign company's lease or ownership interest. The lease or construction of such property does not constitute an assessable transfer of interest pursuant to Article 25, Chapter 37, Title 12, and the real property constituting the sign site must maintain its same property tax classification as commercial, manufacturing, agricultural, or utility property as it had before the lease.

(b) The provisions of this item do not apply to:

(i) real property whose property tax classification is subject to change due to the addition of buildings, structures, or other improvements subsequent to the erection of the sign on the property; and

(ii) real property whose property tax classification was changed due to the erection of an on-premises outdoor advertising sign on existing buildings, structures, or other improvements unless the existing buildings, structures, or other improvements qualify within the same property tax classification pursuant to Chapter 43 of this title.

(3) For purposes of this subsection:

(a) "Intangible personal property" has the same meaning as contained in Section 3(j), Article X, of the Constitution of this State.

(b) "Off-premises outdoor advertising sign" means a lawfully erected, permanent sign which relates in its subject matter to products, accommodations, services, or activities sold or offered elsewhere other than upon the premises on which the sign is located.

(c) "Sign owner" means the owner of an off-premises outdoor advertising sign.

HISTORY: 1975 (59) 248; 1976 Act No. 618 Section 7; 1979 Act No. 133 Section 1; 1996 Act No. 403, Section 2; 1998 Act No. 419, Part II, Section 61D; 2003 Act No. 69, Section 3.K, eff June 18, 2003; 2016 Act No. 167 (H.4712), Section 1, eff April 29, 2016.

Editor's Note

2016 Act No. 167, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and first applies to property tax years after 2014. Upon the site owner providing written or electronic notice to the county assessor that his affected property was assessed other than as provided by this act, county tax officials shall adjust values and assessment ratios to reflect the provisions of this act, but no refund is allowed on account of the provisions of this act."

Effect of Amendment

2016 Act No. 167, Section 1, added (e), relating to off-premises outdoor advertising signs.



Section 12-43-232. Requirements for agricultural use.

In addition to all other requirements for real property to be classified as agricultural real property, the property must meet the following requirements:

(1)(a) If the tract is used to grow timber, the tract must be five acres or more. Tracts of timberland of less than five acres which are contiguous to or are under the same management system as a tract of timberland which meets the minimum acreage requirement are treated as part of the qualifying tract. Tracts of timberland of less than five acres are eligible to be agricultural real property when they are owned in combination with other tracts of nontimberland agricultural real property that qualify as agricultural real property. For the purposes of this item, tracts of timberland must be devoted actively to growing trees for commercial use.

(b) A tract which meets the acreage requirement of subitem (a) of this item devoted to growing Christmas trees is considered timberland. A Christmas tree tract not meeting the acreage requirement qualifies as agricultural property if the landowner reports gross income from Christmas trees that meets the income test provided in item (3) of this section, mutatis mutandis.

(2) For tracts not used to grow timber as provided in item (1) of this section, the tract must be ten acres or more. Nontimberland tracts of less than ten acres which are contiguous to other such tracts which, when added together, meet the minimum acreage requirement, are treated as a qualifying tract. For purposes of this item (2) only, contiguous tracts include tracts with identical owners of record separated by a dedicated highway, street, or road or separated by any other public way.

(3)(a) Nontimberland tracts not meeting the acreage requirement of item (2) qualify as agricultural real property if the person making the application required pursuant to Section 12-43-220(d)(3) earned at least one thousand dollars of gross farm income for at least three of the five taxable years preceding the year of the application. The assessor may require the applicant (i) to give written authorization consistent with privacy laws allowing the assessor to verify farm income from the Department of Revenue or the Internal Revenue Service and (ii) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

(b) An owner making an initial application required pursuant to Section 12-43-220(d)(3) for a nontimberland tract of less than ten acres may claim the property as agricultural real property for each year for the first five years of operation if he earned at least one thousand dollars of gross farm income in at least three of the first five years. The assessor may require the new owner (i) to give written authorization consistent with privacy laws allowing the assessor to verify farm income from the Department of Revenue or the Internal Revenue Service and (ii) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

If the new owner fails to meet the income requirements in the five-year period, the tract is not considered agricultural real property and is subject to the rollback tax.

(c) Real property idle under a federal or state land retirement program or property idle pursuant to accepted agricultural practices is agricultural real property if the property otherwise would have qualified as agricultural real property subject to satisfactory proof to the assessor.

(d) Unimproved real property subject to a perpetual conservation easement as provided in Chapter 8, Title 27 is agricultural real property if the property otherwise would have qualified as agricultural real property subject to satisfactory proof to the assessor.

(e) A nontimberland tract that does not meet the acreage or income requirements of this section to be classified as agricultural real property must nevertheless be classified as agricultural real property if the current owner or an immediate family member of the current owner has owned the property for at least the ten years ending January 1, 1994, and the property is classified as agricultural real property for property tax year 1994.

The property must continue to be classified as agricultural real property until the property is applied to some other use or until the property is transferred to other than an immediate family member, whichever occurs first. For purposes of this subitem, "immediate family" is a person related to the current owner within the third degree of consanguinity or affinity and a trust all of whose noncontingent beneficiaries are related to the grantor of the trust within the third degree of consanguinity or affinity.

(4) In the case of rented or leased agricultural real property, either the lessor or the lessee shall meet the requirements of this section.

(5)(a) On the application required pursuant to Section 12-43-220(d)(3), the owner or his agent shall certify substantially as follows: Subject to the penalty provided in Section 12-43-340, either:

(i) "I certify that the property which is the subject of this application meets the requirements to qualify as agricultural real property as of January first of the current tax year"; or

(ii) "I certify that the property which is the subject of this application meets the requirements to qualify as agricultural real property and for the special assessment ratio for certain agricultural real property as of January first of the current tax year".

(b) If it is determined that the property for which the certification was made did not meet the requirements to qualify for agricultural use classification at the time the certification was made, the property which is the subject of the certification is denied agricultural use value for the property tax year or years in question and in lieu of the rollback tax, the tax on the property for each tax year in question must be recalculated using fair market value, the appropriate assessment ratio, and the appropriate millage. There must be deducted from the recalculated tax liability any taxes paid for the year and the penalties provided pursuant to Section 12-45-180 must be added to the balance due. Interest at the rate of one percent a month must be added to the unpaid taxes calculated from the last penalty date. Additional property tax revenues derived from the operation of this section changing agricultural use property to some other use must be used only for the purpose of rolling back property tax millage.

HISTORY: 1994 Act No. 406, Section 1; 2005 Act No. 145, Section 43.C, eff June 7, 2005.



Section 12-43-233. Agritourism uses.

(A) In addition to and incidental to the uses required for real property to be classified as agricultural real property pursuant to Sections 12-43-220(d), 12-43-230(a), and 12-43-232, and applicable regulations, uses of tracts of agricultural real property for "agritourism" purposes is deemed an agricultural use of the property to the extent agritourism is not the primary reason any tract is classified as agricultural real property but is supplemental and incidental to the primary purposes of the tract's use for agriculture, grazing, horticulture, forestry, dairying, and mariculture. These supplemental and incidental agritourism uses are not an "other business for profit" for purposes of Section 12-43-230(a). For purposes of this section, agritourism uses include, but are not limited to: wineries, educational tours, education barns, on-farm historical reenactments, farm schools, farm stores, living history farms, on-farm heirloom plants and animals, roadside stands, agricultural processing demonstrations, on-farm collections of old farm machinery, agricultural festivals, on-farm theme playgrounds for children, on-farm fee fishing and hunting, pick your own, farm vacations, on-farm pumpkin patches, farm tours, horseback riding, horseback sporting events and training for horseback sporting events, cross-country trails, on-farm food sales, agricultural regional themes, hayrides, mazes, crop art, harvest theme productions, native ecology preservations, on-farm picnic grounds, dude ranches, trail rides, Indian mounds, earthworks art, farm animal exhibits, bird-watching, stargazing, nature-based attractions, and ecological-based attractions.

(B) The Department of Revenue by regulation may further define those uses qualifying as agritourism and appropriate definitions for "supplemental and incidental" as used in this section.

HISTORY: 2007 Act No. 76, Section 1, eff June 13, 2007.



Section 12-43-240. Counties shall require building permits; copies shall be furnished to assessor.

All counties shall require by law or ordinance that building permits be issued to persons engaging in new construction or renovation and such permits shall correspond to minimum requirements of the department. The county shall furnish a copy of the building permit to the assessor within ten days after such issuance.

Every municipality in the county requiring building permits shall furnish copies of said permit to the county assessor within ten days after such issuance.

HISTORY: 1975 (59) 248.



Section 12-43-250. Sales ratio studies; reassessment or remapping.

The department shall make sales ratio studies in all counties of the State and when, in the judgment of the department, a county needs to reassess or remap property, the department shall make application to the circuit court in which the county is located for a determination of whether or not the county shall be required to commence reassessment or remapping. If the circuit court determines that the county needs reassessment or remapping, such county shall be required to commence the reassessment or remapping within thirty days of such determination.

HISTORY: 1975 (59) 248.



Section 12-43-260. Counties wilfully failing to comply with article shall not be entitled to certain State aid; certification of compliance.

Any county which wilfully fails to comply with the provisions of this article shall not be entitled to twenty percent of the allocation of the taxes as provided for in the General Appropriations Act for State Aid to Subdivisions. The department shall make application to the circuit court for a determination as to whether or not such county meets the requirements of this article. The department shall then, based on this determination, certify to the State Treasurer that such county meets the requirements of this article before any tax allocation is made to the county.

HISTORY: 1975 (59) 248.



Section 12-43-285. Certification of millage rates; excessive rates.

(A) The governing body of a political subdivision on whose behalf a property tax is billed by the county auditor shall certify in writing to the county auditor that the millage rate levied is in compliance with laws limiting the millage rate imposed by that political subdivision.

(B) If a millage rate is in excess of that authorized by law, the county treasurer shall either issue refunds or transfer the total amount in excess of that authorized by law, upon collection, to a separate, segregated fund, which must be credited to taxpayers in the following year as instructed by the governing body of the political subdivision on whose behalf the millage was levied. An entity submitting a millage rate in excess of that authorized by law shall pay the costs of implementing this subsection or a pro rata share of the costs if more than one entity submits an excessive millage rate.

HISTORY: 2001 Act No. 89, Section 46, eff July 20, 2001, applicable to property tax years beginning after December 31, 1999.



Section 12-43-295. No additional millage shall be levied as inflation factor under equalization or reassessment program.

Notwithstanding any other provision of law, no additional millage shall be levied as an inflation factor under the provisions of any equalization or reassessment program pursuant to the provisions of this chapter.

HISTORY: 1982 Act No. 466, Part II, Section 39.



Section 12-43-296. Preparation of budgets and carry forward of positive general fund balances.

In accordance with Section 7(b), Article X, of the Constitution of this State, political subdivisions, including school districts, of this State shall prepare and maintain annual budgets which provide for sufficient income to meet estimated expenses for each fiscal year. Notwithstanding any other provision of law, political subdivisions, including school districts, of this State may maintain and carry forward reasonable positive general fund balances from fiscal year to fiscal year including, but not limited to, those years in which property within a political subdivision or school district is subject to reassessment.

HISTORY: 1992 Act No. 400, Section 1.



Section 12-43-300. Extension of time for filing of objection to valuation and assessment; standard reassessment form.

The governing body of the county may by ordinance extend the time for filing an objection to the valuation and assessment of real property resulting from reassessment within a county.

The Department of Revenue shall prescribe a standard reassessment form designed to contain the information required in Section 12-60-2510(A)(1) in a manner that may be understood easily.

HISTORY: 1975 (59) 248; 1983 Act No. 109; 1988 Act No. 381, Section 2; 1993 Act No. 181, Section 221; 1996 Act No. 456, Section 3; 1996 Act No. 459, Section 17.



Section 12-43-310. Article shall not affect certain contracts.

In those counties which have a nondevelopment contract, those contracts which have been executed as of June 3, 1975 shall be valid for the period for which they were executed.

HISTORY: 1975 (59) 248.



Section 12-43-320. Legislative repeal of certain rules and regulations.

Any or all rules and regulations promulgated by the South Carolina Department of Revenue for the implementation of the provisions of Act 208 of 1975 [Sections 12-37-90 to 12-37-110, 12-39-340, 12-39-350, 12-43-210 to 12-43-310, 12-37-970] may be declared null and void by passage of a joint resolution expressing such intention. Such rules and regulations declared null and void will be considered repealed on and after the date of passage of the joint resolution.

HISTORY: 1976 Act No. 618 Section 10; 1993 Act No. 181, Section 223.



Section 12-43-330. Property exempt from taxation is also exempt from assessment.

Property exempted from ad valorem taxation by Section 12-37-220 is also exempt from assessment.

HISTORY: 1982 Act No. 437.



Section 12-43-335. Classification of assessed property of merchants and related businesses; classification of assessed property of manufacturers; classification of assessed property of railroads, private carlines, airlines, water, power, telephone, cable television, sewer and pipeline companies.

(A) For the purpose of assessing property of merchants and related businesses, as provided by Section 12-37-970, the department shall follow the classifications of the most recent North American Classification System Manual, as follows:

(1) Sector 23;

(2) Sector 48, except subsectors 48551 and 48541;

Sector 484, except subsectors 48412 and 48423;

Sector 483, except subsector 483211;

Sector 481, except subsector 481112;

Sector 56;

Sector 51, except subsectors 517, 5152, 51511, and 51512;

Sector 22, except subsectors 221 and 2212;

(3) Sector 42;

(4) Sectors 44 and 45;

(5) Sectors 71 and 81;

(6) Sector 453;

(B) For the purpose of assessing property of manufacturers as provided in Section 12-4-540(A), the department shall follow the classifications set out in Sectors 21, 31 to 33 of the most recent North American Industry Classification System Manual; however, establishments which publish newspapers, books, and periodicals which do not have facilities for printing or which do not actually print their publications are not classified as manufacturers, notwithstanding the provisions of Sectors 31 to 33, relating to printing, publishing, and allied industries.

(C) For the purpose of assessing property of railroads, private carlines, airlines, water, power, telephone, cable television, sewer and pipeline companies, as provided in Section 12-4-540(A), the department shall follow the Sector 22 classification of the most recent North American Industry Classification System Manual, as follows:

(1) Sector 482;

(2) Sector 485, except subsectors 4851, 48521, 48531, 48541, 4859, and 488490;

(3) Sector 424, except subsectors 48411, 48422, 492, 493, and 488490;

(4) Sector 483, except subsectors 48311, 483113, 483211, and 483114;

(5) Sector 481, except subsectors 4812 and 48811;

(6) Sector 486;

(7) Sector 51, except subsectors 51511 and 51512;

(8) Sector 22, except subsectors 56292, 562211, 562212, 562213, 562219, 488119, 56291, 56171, 562998, 22133, and 22131.

HISTORY: 1992 Act No. 361, Section 24(A); 1993 Act No. 181, Section 224; 1994 Act No. 516, Section 33; 2003 Act No. 69, Section 3.SS.2, eff Jan. 1, 2005; 2006 Act No. 386, Section 26, eff June 14, 2006.



Section 12-43-340. Agricultural use application; false statement.

It is unlawful for a person knowingly and wilfully to make a false statement on the application required pursuant to Section 12-43-220(d)(3) to a county assessor for the classification of property as agricultural real property or for the special assessment ratio for certain agricultural real property. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars.

HISTORY: 1994 Act No. 406, Section 1.



Section 12-43-350. Standardized tax bill.

Affected political subdivisions must use a tax bill for real property that contains standard information as follows:

(1) tax year;

(2) tax map number;

(3) property location;

(4) appraised value, taxable;

(5) tax amount;

(6) state homestead tax exemption pursuant to Section 12-37-250, if applicable;

(7) state homestead tax exemption pursuant to Section 12-37-220(B)(47) and the estimated value of the exemption and the amount of any credit against the property tax liability for county operations on owner-occupied residential property attributable to an excess balance in the Homestead Exemption Fund;

(8) local option sales tax credit, if applicable;

(9) any applicable fees;

(10) total tax due;

(11) tax due with penalties and applicable dates;

(12) prior year amount paid-only required to be shown if assessment is unchanged from prior year, except during reassessment years, in which case all properties must show the prior year tax amount.

The information required pursuant to this section must be contained in a "boxed" area measuring at least three inches square placed on the right side of the tax bill.

HISTORY: 1995 Act No. 145, Part II, Section 119E; 1997 Act No. 155, Part III, Section 3A; 2008 Act No. 313, Section 8.A, eff June 12, 2008, applicable for property tax years beginning after 2007.



Section 12-43-360. Assessed value of aircraft.

The governing body of a county by ordinance may reduce the assessment ratio otherwise applicable in determining the assessed value of general aviation aircraft subject to property tax in the county to a ratio not less than four percent of the fair market value of the general aviation aircraft. The ordinance must apply uniformly to all general aviation aircraft subject to property tax in the county.

HISTORY: 2003 Act No. 30, Section 1, eff May 14, 2003.



Section 12-43-365. Golf course valuation.

(A) The value of tangible personal property and intangible personal property and any income or expense derived from such property, whether directly or indirectly, must not be included in the determination of fair market value of golf course real property for ad valorem tax purposes.

(B) For purposes of this section "intangible personal property" has the same meaning as "intangible personal property" as contained in Article X, Section 3(j) of the Constitution of this State.

(C) If the fair market value of golf course real property for ad valorem tax purposes is determined pursuant to the capitalized income approach, the taxpayer shall provide income and expense data for the entire golf course operation, golf cart rentals, food and beverage services, and pro shop sales on a form designed by the county assessors and golf course owners and approved by the South Carolina Department of Revenue. Any data provided by the taxpayer for this purpose is not public data and may not be disclosed except in the process of a formal appeal involving the subject real property.

HISTORY: 2005 Act No. 149, Section 2, eff June 9, 2005.

Editor's Note

2005 Act No. 149, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and the provisions of Section 12-43-365 of the 1976 Code as added by this act apply for the valuation of golf courses for purposes of property tax as golf courses are valued in countywide assessment and equalization programs implemented after 2005."



Section 12-43-370. Electronic property tax bill and receipt.

(A) A county may allow a taxpayer to elect to receive his property tax bill and receipt in electronic form, and if the taxpayer makes the election, the county shall email the property tax bill and receipt each year unless the taxpayer elects to no longer obtain his bill and receipt electronically. The date the property tax bill or receipt is sent electronically is considered the date the bill or receipt is mailed. Each county may determine to which classes of property this section applies. The county shall maintain a record of the taxpayer's election to participate and retain the date of the electronic transmission of the property tax bill or receipt as proof they were sent. This section does not apply to delinquent notices.

(B) Each county electing to utilize the provisions of this section shall create an application process to allow a taxpayer to submit his email address to the county. A county electing to utilize the provisions of this section shall advertise the application process for two weeks in a newspaper printed and circulated in the county and may publish the application process on the county's website or on the property tax bill.

HISTORY: 2016 Act No. 251 (H.3313), Section 5, eff June 7, 2016.






CHAPTER 44 - FEE IN LIEU OF TAX SIMPLIFICATION ACT

Section 12-44-10. Short title.

This act may be cited as the "Fee in Lieu of Tax Simplification Act".

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.D, eff June 28, 2007.

Editor's Note

2003 Act No. 69, Section 3.AAA.2, provides in part as follows:

"For those projects that have been granted a two-year extension of time to complete the project and the two-year period has expired, the sponsor may request an additional three years to complete the project notwithstanding the provisions of Section 4-12-30(C)(2)".



Section 12-44-20. Legislative findings.

The General Assembly finds that:

(1) With the state's economy being centrally connected, as the wealth-generating capacity of South Carolina's businesses has increased, the state's per capita income also has increased.

(2) Since South Carolina's property tax rates as applied to manufacturing and certain commercial properties are disproportionately higher than those applied to other property in South Carolina, this disparity and the resulting property tax burdens historically have impeded new and expanded business in South Carolina.

(3) Previous General Assemblies have enacted legislation which reduces this disparity and the resulting property tax burden through a complex fee in lieu of tax arrangement that requires a company to transfer title to its property to the county and then lease the property back by paying rent and fees instead of property taxes on the property. The arrangement often includes the issuance of industrial revenue bonds by the county.

(4) The transfer of title and issuance of bonds are expensive, complex, time-consuming, and difficult undertakings for the county, public, and companies to understand and implement. The current rules also make financings more difficult and more expensive. All of these factors act to discourage new investments in South Carolina.

(5) The "Fee in Lieu of Tax Simplification Act" simplifies the method for obtaining the fee in lieu of tax benefits while maintaining the essential county council approval process.

(6) The "Fee in Lieu of Tax Simplification Act" makes the fee in lieu of tax incentive more attractive by eliminating the requirement for the issuance of industrial revenue bonds or the transfer of title of property to a county. This simplification facilitates the benefit for the county and the company making the investments.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-30. Definitions.

As used in this chapter:

(1) "Alternative payment method" means fee payments as provided in Section 12-44-50(A)(3).

(2) "Commencement date" means the last day of the property tax year during which economic development property is placed in service, except that this date must not be later than the last day of the property tax year which is three years from the year in which the county and the sponsor enter into a fee agreement. The commencement date for an economic development project as defined in item (17) is the last day of the first property tax year in which economic development property is placed in service.

(3) "County" means the county or counties in which the project is proposed to be located. A project may be located in more than one county, subject to the provisions of Section 12-44-40(H).

(4) "County council" means the governing body of the county in which the economic development property is located, except as specifically provided by Section 12-44-40(H).

(5) "Department" means the South Carolina Department of Revenue.

(6) "Economic development property" means each item of real and tangible personal property comprising a project which satisfies the provisions of Section 12-44-40(C) and other requirements of this chapter and is subject to a fee agreement. That property, other than replacement property qualifying under Section 12-44-60, must be placed in service by the end of the investment period.

(7) "Enhanced investment" means a project that results in a total investment:

(a) by a single sponsor investing at least one hundred fifty million dollars and creating at least one hundred twenty-five new full-time jobs at the project; provided that the new full-time jobs requirement of this subsection does not apply to a taxpayer who paid more than fifty percent of all property taxes actually collected in the county for more than twenty-five years, ending on the date of the fee agreement;

(b) by a single sponsor investing at least four hundred million dollars; or

(c) that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in Section 12-44-120(B), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(8) "Exemption period" means the period beginning on the first day of the property tax year after the property tax year in which an applicable piece of economic development property is placed in service and ending on the termination date. For projects which are completed and placed in service during more than one year, the exemption period applies to each year's investment made by a sponsor during the investment period.

(9) "Fee" means the amount paid in lieu of ad valorem property tax as provided in the fee agreement.

(10) "Fee agreement" means an agreement between the sponsor and the county obligating the sponsor to pay fees instead of property taxes during the exemption period for each item of economic development property as more particularly described in Section 12-44-40.

(11) "Inducement resolution" means a resolution of the county setting forth the commitment of the county to enter into a fee agreement.

(12) "Infrastructure improvement credit" means a credit against the fee as provided by Section 12-44-70.

(13) "Investment period" means the period beginning with the first day that economic development property is purchased or acquired and ending five years after the commencement date; except that for a project with an enhanced investment as described above, the period ends eight years after the commencement date. The minimum investment must be completed within five years of the commencement date. For an enhanced investment, the applicable minimum investment and job requirements under item (7) must be completed within eight years of the commencement date. Investment period means for a qualified nuclear plant facility the period beginning with the first day that economic development property is purchased or acquired and ending ten years after the commencement date. For those sponsors that, after qualifying for the enhanced investment, have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the investment period ends ten years after the commencement date. If the sponsor does not anticipate completing the project within these periods, the sponsor may apply to the county before the end of the investment period for an extension of time to complete the project. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original fee documentation, the county council of the county may approve an extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted. An extension is not allowed for the time period in which the sponsor must meet the minimum investment requirement.

(14) "Minimum investment" means an investment in the project of at least two and one-half million dollars within the investment period. If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four month period based on data available on the most recent November first, the minimum investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose fee agreement is signed in the calendar year following the county designation. For all purposes of this chapter, the minimum investment may include amounts expended by a sponsor or sponsor affiliate as a nonresponsible party in a voluntary cleanup contract on the property pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control certifies completion of the cleanup. If the amounts under the Brownfields Voluntary Cleanup Program equal at least one million dollars, the investment threshold requirement of this chapter is deemed to have been met.

(15) "Industrial development park" means an industrial or business park developed by two or more counties as defined in Section 4-1-170.

(16) "Project" means land, buildings, and other improvements on the land, including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(17) "Qualified nuclear plant facility" means a nuclear electric power generating plant regulated by the Nuclear Regulatory Commission and includes all real and personal property incorporated into or associated with the facility located or to be located within this State with a total minimum level of investment of one billion dollars.

(18) "Replacement property" means property placed under the fee agreement to replace economic development property previously subject to the fee agreement, as provided in Section 12-44-60.

(19) "Sponsor" means one or more entities which sign the fee agreement with the county and makes the minimum investment, subject to the provisions of Section 12-44-40, each of which makes the minimum investment as provided in item (13) and also includes a sponsor affiliate unless the context clearly indicates otherwise. If a project consists of a manufacturing, research and development, corporate office, or distribution facility, as those terms are defined in Section 12-6-3360(M) and including a qualified nuclear plant facility as defined in item (17) of this section, each sponsor or sponsor affiliate is not required to invest the minimum investment if the total investment at the project exceeds five million dollars.

(20) "Sponsor affiliate" means an entity that joins with or is an affiliate of a sponsor and that participates in the investment in, or financing of, a project.

(21) "Termination date" means the date that is the last day of a property tax year that is no later than the twenty-ninth year following the first property tax year in which an applicable piece of economic development property is placed in service. A sponsor may apply to the county prior to the termination date for an extension of the termination date beyond the twenty-ninth year up to ten years. The county council of the county shall approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution must be delivered to the department within thirty days of the date the resolution was adopted. With respect to a fee agreement involving an enhanced investment, the termination date is the last day of a property tax year that is no later than the thirty-ninth year following the first property tax year in which an applicable piece of economic development property is placed in service. A sponsor may apply to the county before the termination date for an extension of the termination date beyond the thirty-ninth year up to ten years. If the fee agreement is terminated in accordance with Section 12-44-140, the termination date is the date the agreement is terminated.

HISTORY: 1997 Act No. 149, Section 1; 1999 Act no. 100, Part II, Section 20; 2000 Act No. 283, Section 3(D), eff May 19, 2000; 2001 Act No. 89, Section 65C, eff July 20, 2001; 2002 Act No. 280, Section 3, eff May 2, 2002; 2002 Act No. 334, Section 1, eff June 24, 2002; 2003 Act No. 69, Section 3.P, eff June 18, 2003; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2005 Act No. 71, Section 2, eff May 23, 2005; 2005 Act No. 145, Section 44.A, eff June 7, 2005; 2005 Act No. 161, Section 40.A, eff June 9, 2005; 2007 Act No. 116, Section 7.E, eff June 28, 2007; 2008 Act No. 313, Sections 2.F, 2.I.3, eff June 12, 2008; 2008 Act No. 352, Section 2.F, eff June 12, 2008; 2010 Act No. 150, Section 1, eff April 27, 2010; 2010 Act No. 161, Sections 2.A to 2.D, eff May 12, 2010; 2010 Act No. 290, Sections 8.A, 37, eff June 23, 2010; 2010 Act No. 290, Section 8.A, eff January 1, 2011; 2012 Act No. 187, Section 3, eff June 7, 2012.

Code Commissioner's Note

2010 Act No. 150 amended the definition of "termination date" to read: "(20) 'Termination date' means the date that is the last day of a property tax year that is the twenty-ninth year following the first property tax year in which an applicable piece of economic development property is placed in service. A sponsor may apply to the county prior to the termination date for an extension of the termination date beyond the twenty-ninth year up to ten years. The county council of the county shall approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution must be delivered to the department within thirty days of the date the resolution was adopted. If the fee agreement is terminated in accordance with Section 12-44-140, the termination date is the date the agreement is terminated." This definition was effective from April 27, 2010, to June 22, 2010. 2010 Act No. 290, Section 37 repealed 2010 Act No. 150, which amended the definition of "termination date". The pre-Act 150 version of the definition of "termination date" is effective from June 23, 2010 until January 1, 2011, when the amendment to "termination date" made by 2010 Act No. 290, Section 8 becomes effective.

Editor's Note

2002 Act No. 280, Section 7, provides as follows:

"The incentives offered in this act apply only to projects receiving a certification of completion from the Department of Health and Environmental Control after the effective date of this act."

2010 Act No. 290, Section 8.B, provides as follows:

"The provisions of this section take effect upon approval by the Governor except that the provisions of Section 12-44-30(21) take effect January 1, 2011, provided that a county may amend an existing fee-in-lieu agreement at any time prior to the expiration of the fee to incorporate the amendments to Section 12-44-30(21) as contained in subsection A."



Section 12-44-40. Fee agreement; economic development property to be exempt from ad valorem taxation; exemption period; inducement resolution; location of exempt property; criteria to qualify as economic development property.

(A) To obtain the benefits provided by this chapter, the sponsor and the county must enter into a fee agreement requiring the payment of the fee described in Section 12-44-50. The county must adopt an ordinance approving the fee agreement with the sponsor.

(B) If the county and the sponsor enter into a fee agreement, all economic development property is exempt from all ad valorem property taxation for the entire exemption period. Upon termination of the exemption period, the property is subject to property taxation in the manner provided by law, unless the property is otherwise exempt.

(C) Subject to the provisions of subsection (D) and the provisions of Section 12-44-110, real or tangible personal property of a sponsor or sponsor affiliate which has been acquired for which expenditures have been incurred by the sponsor or sponsor affiliate and which are used in connection with a project or a portion of a project, qualifies as economic development property, if the expenditures are incurred or the property is acquired before the end of the investment period.

(D) A county has two years from the date it takes action reflecting or identifying the project, or proposed project, to adopt an inducement resolution if the inducement resolution was not the original county action reflecting or identifying the project or proposed project. Otherwise, expenditures incurred before adoption of the inducement resolution do not qualify as economic development property.

(E) If a fee agreement is not executed within five years after action by the county identifying or reflecting the project, the real property or tangible personal property of a sponsor for which expenditures have been incurred by the sponsor with respect to the project does not qualify as economic development property. An action includes an inducement resolution adopted by the county council of the county.

(F) Notwithstanding another provision of this chapter, in the case of a qualified nuclear plant facility, the sponsor has five years from the end of the calendar year in which the Nuclear Regulatory Commission grants the sponsor a combined license to construct and operate a nuclear power plant to enter into a fee agreement with the county but in no event more than fifteen years from the latter of the adoption of an inducement resolution or execution of an inducement agreement by the county.

(G) To be eligible to enter into a fee agreement, the sponsor shall commit to a project which meets the minimum investment level and, with respect to applicable enhanced investments, the total applicable investment and the minimum job creation levels required for an enhanced investment.

(H) The project must be located in a single county or in an industrial development park. A project located on contiguous tracts of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(1) the counties agree on the terms of the fee and the distribution of the fee payment;

(2) a minimum millage rate is provided for in the agreement; and

(3) all counties are parties to all agreements establishing the terms of the fee.

(I)(1) Before undertaking a project, the county council shall find that:

(a) the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise adequately provided locally;

(b) the project gives rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power; and

(c) the purposes to be accomplished by the project are proper governmental and public purposes and the benefits of the project are greater than the costs.

(2) In making the findings of this subsection, the county council may seek the advice and assistance of the department or the Revenue and Fiscal Affairs Office. The determination and findings must be set forth in an ordinance.

(J) If the county council has by contractual agreement provided for a change in fee in lieu of taxes arrangements conditioned on a future legislative enactment, a new enactment does not bind the original parties to the agreement unless the change is ratified by the county council.

(K)(1) Upon agreement of the parties, and except as provided in item (2), a fee agreement may be amended or terminated and replaced with regard to all matters, including the addition or removal of sponsors or sponsor affiliates.

(2) An amendment or replacement of a fee agreement must not be used to lower the millage rate, discount rate, assessment ratio, or, except as provided in Sections 12-44-30(13) and (21), increase the term of the agreement.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(E), eff May 19, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.F, eff June 28, 2007; 2010 Act No. 161, Section 3, eff May 12, 2010; 2010 Act No. 290, Section 9, eff June 23, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 12-44-50. Contents of fee agreement; disposal of economic development property; reduction of fee.

(A) A fee agreement must contain the requirement that a fee in lieu of property tax be paid as follows:

(1) During the exemption period, the sponsor shall pay, or be responsible for payment, to the county the annual fee payment in connection with the economic development property which has been placed in service, in an amount not less than the property taxes that would be due on the economic development property if it were taxable but using:

(a) an assessment ratio of not less than six percent, or four percent for those projects qualifying under the enhanced investment definition;

(b) a millage rate that is, either:

(i) fixed for the life of the fee; or

(ii) is allowed to increase or decrease every fifth year in step with the average cumulative actual millage rate applicable to the project based upon the preceding five-year period; and

(c) a fair market value for the economic development property:

(i) if real property is constructed for the fee or is purchased in an arm's length transaction, the fair market value of real property is determined by using the original income tax basis for South Carolina income tax purposes without regard to depreciation, otherwise the property must be reported at its fair market value for ad valorem property taxes as determined by appraisal. The fair market value estimate established for the first year of the fee remains the fair market value of the real property for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years;

(ii) fair market value for personal property is determined by using the original tax basis for South Carolina income tax purposes less depreciation allowable for property tax purposes, except that the sponsor is not entitled to extraordinary obsolescence; and

(d) to establish the millage rate for purposes of subsection (A)(1)(b)(i) or the first five years millage under subsection (A)(1)(b)(ii), the millage rate must be no lower than the cumulative property tax millage rate levied by, or on behalf of, all taxing entities within which the project is located on either:

(i) June thirtieth of the year preceding the calendar year in which the fee agreement is executed; or

(ii) the millage rate in effect on June thirtieth of the calendar year in which the fee agreement is executed.

(2) The fee calculation must be made so that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed under Section 3(g), Article X of the Constitution of this State and the exemption allowed pursuant to Section 12-37-220(B)(32) and (34).

(3) If the project subject to the fee agreement involves an investment of at least forty-five million dollars, the county and the sponsor may agree to pay the fees established in subsection (A)(1) based on an alternative payment method yielding a net present value of the fee schedule as calculated in subsection (A)(1) provided the sponsor agrees to a millage rate as established in subsection (A)(1)(b)(i). Net present value calculations must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published during the month in which the fee agreement is executed. If no yield is available for the month in which the fee agreement is executed, the last published yield for the appropriate maturity available must be used. If there are no bonds of appropriate maturity available, bonds of different maturities may be averaged to obtain the appropriate maturity.

(B)(1) If a sponsor disposes of an item of economic development property, the fee must be reduced by the amount of the fee applicable to that item of economic development property. Economic development property is disposed of only when it is scrapped or sold or it is removed from the project. If it is removed from the project, it is subject to ad valorem property taxes to the extent the property remains in the State.

(2) If the sponsor used an alternative payment method as provided in subsection (A)(3), the fee applicable to the item of property which was disposed of must be recomputed in accordance with subsection (A)(1) and, to the extent that the amount which would have been paid with respect to this item under subsection (A)(1) exceeds the fee actually paid by the sponsor, the sponsor shall pay the difference with the next annual fee payment due after the item of property is disposed of. This amount is subject to interest as provided in Section 12-54-25.

HISTORY: 1997 Act No. 149, Section 1; 2001 Act No. 89, Section 51F, eff July 20, 2001, applicable to a fee in lieu of property taxes agreement in which an initial lease agreement is executed on or after that date; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2010 Act No. 290, Section 10.A, eff January 1, 2011.

Editor's Note

2010 Act No. 290, Section 10.B, provides as follows:

"This SECTION shall take effect in each county in the first property tax year in which a countywide reassessment program is implemented after December 31, 2010."



Section 12-44-55. Agreements; content requirements.

(A) All agreements entered into pursuant to this chapter must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(1) the legal name of each party to the agreement;

(2) the county and street address of the project and property to be subject to the agreement;

(3) the minimum investment agreed upon;

(4) the length and term of the agreement;

(5) the assessment ratio applicable for each year of the agreement;

(6) the millage rate applicable for each year of the agreement;

(7) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(8) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(9) a statement answering the following questions:

(a) Is the project to be located in a multi-county park formed pursuant to Chapter 29, Title 4?;

(b) Is disposal of property subject to the fee allowed?;

(c) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(d) Will payment amounts be modified using a net present value calculation?; and

(e) Do replacement property provisions apply?

(10) any other feature or aspect of the agreement which may affect the calculation of items (7) and (8) of this subsection;

(11) a description of the effect upon the schedules required by items (7) and (8) of this subsection of any feature covered by items (9) and (10) not reflected in the schedules for items (7) and (8) of this subsection;

(12) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(B) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subsection (A)(7) or as modified pursuant to subsection (A)(10), (11), or (12) and that payment must be distributed to the affected taxing entities according to the schedule in subsection (A)(8) or as modified pursuant to subsection (A)(10), (11), or (12). The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this section.

HISTORY: 2002 Act No. 334, Section 5, eff June 24, 2002; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-60. Replacement property; qualifications and conditions.

(A) The fee agreement may provide that property which is placed in service as a replacement for economic development property may become economic development property. This replacement property is not required to serve the same function as the economic development property it is replacing. Replacement property is deemed to replace the oldest property subject to the fee, whether real or personal, which is disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies as economic development property only to the extent of the original income tax basis of the economic development property which is being disposed of in the same property tax year. More than one piece of replacement property can replace a single piece of economic development property.

(B) To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the economic development property which it is replacing, the excess amount is subject to annual payments calculated as if the exemption for economic development property were not allowed. Replacement property is entitled to the fee payment for the period of time remaining during the exemption period for the economic development property which it is replacing.

(C) The new replacement property which qualifies for the fee provided in Section 12-44-50 is recorded using its income tax basis, and the fee is calculated using the millage rate and assessment ratio provided on the original economic development property. The fee payment for replacement property must be based on Section 12-44-50(A)(3) if the sponsor originally used an alternative payment method.

HISTORY: 1997 Act No. 149, Section 1; 1999 Act No. 114, Section 4; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-70. Use of revenues.

A county, municipality, or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of the revenues for the purposes outlined in Section 4-29-68 without the requirements of issuing special source revenue bonds or complying with Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from a sponsor.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.G, eff June 28, 2007.



Section 12-44-80. Distribution of fee payments.

(A) For a project not located in an industrial development park, distribution of the fee payments on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable but without regard to exemptions otherwise available to the project pursuant to Section 12-37-220.

(B) For a project located in an industrial development park, distribution of the fee payments on the project must be made in the same manner provided for by the agreement between or among counties establishing the industrial development park.

(C) Misallocations of the distribution of the fee payments on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent that distributions have been made improperly in previous years, claims for adjustment must be made within one year of the distribution.

HISTORY: 1997 Act No. 149, Section 1; 2001 Act No. 89, Section 61A, eff July 20, 2001; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-90. Filing of returns, contracts, and other information; due date of payments and returns.

(A) The sponsor shall file returns, contracts, and other information which may be required by the department.

(B) Fee payments, and returns showing investments and calculating fee payments, are due at the same time as property tax payments and property tax returns are due.

(C) Failure to make a timely fee payment and file required returns results in penalties being assessed as if the payment or return were a property tax payment or return.

(D) The department may issue rulings and promulgate regulations as necessary to carry out the purpose of this section.

(E) The provisions of Chapters 4 and 54, Title 12, applicable to property taxes, apply to this section, and for purposes of the application, the fee is considered a property tax. Section 12-54-155 does not apply to this section.

(F) The provisions of Chapters 49, 51, and 53, Title 12 apply to a fee agreement and a fee due under the agreement. For purposes of those chapters, the fee is considered a property tax.

(G) Within thirty days of the date of execution of a fee agreement, a copy of the fee agreement must be filed with the department, the county assessor, and the county auditor for the county in which the project is located. If the project is located in an industrial development park, the fee agreement must be filed with the auditors and assessors for all counties participating in the industrial development park.

(H) The department, for good cause, may allow additional time for filing of returns required under this chapter. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(I) To the extent a form or a return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and treasurer of the county or counties in which the project is located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(J) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

HISTORY: 1997 Act No. 149, Section 1; 2002 Act No. 334, Section 2, eff June 24, 2002; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2012 Act No. 187, Section 6, eff June 7, 2012.



Section 12-44-100. Sponsor committed to enhanced investment to continue to benefit from this chapter despite failure to make required investment where minimum investment met; assessment ratio.

(A) A fee agreement may provide that a sponsor who has committed to an enhanced investment or an investment above that required for a minimum investment may continue to receive the benefits of this chapter, even if the sponsor fails to make or maintain the required investment or fails to create the jobs required by the fee agreement, if the sponsor meets the minimum investment. If the sponsor fails to make or maintain the required investment or create the required number of jobs, the fee agreement may not provide for an assessment ratio and an exemption period more favorable than those allowed for the minimum investment.

(B) Notwithstanding the use of the term "assessment ratio", a sponsor and a county may negotiate a fee agreement using differing assessment ratios for different assessment years or different levels of investment covered by the fee agreement, but the assessment ratio for an assessment year may not be lower than six percent or, if the project involves an enhanced investment, four percent.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-110. Property previously subject to state property taxes not qualified to be economic development property; exceptions.

Property which previously has been subject to property taxes in South Carolina does not qualify as economic development property, except that:

(1) land, excluding existing improvements on the land, on which a new project is to be located may qualify as economic development property even if it previously has been subject to property taxes in this State;

(2) property which has been subject to property taxes in this State, but which has never been placed in service in this State, or which was placed in service in this State pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the fee agreement pursuant to Section 12-44-40(E), may qualify as economic development property;

(3) property which previously has been placed in service in this State and previously has been subject to property taxes in this State which is purchased in a transaction other than between any of the entities specified in Section 267(b) of the Internal Revenue Code, as defined under Chapter 6, Title 12 as of the time of the transfer, may qualify as economic development property if the sponsor invests at least an additional forty-five million dollars at the project;

(4) repairs, alterations, or modifications to real or personal property, which is not economic development property, are not eligible to be economic development property, even if they are capitalized expenditures, except for modifications which constitute an expansion to existing real property improvements.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 10, 2003; 2010 Act No. 290, Section 11, eff January 1, 2011.



Section 12-44-120. Transfers of interest in fee agreement and economic development property; sale-leaseback arrangement; requirements.

(A) An interest in a fee agreement and the economic development property to which the fee agreement relates may be transferred to another entity at any time. Notwithstanding another provision of this chapter, an equity interest in a sponsor may be transferred to another entity or person at any time. To the extent that the fee agreement is transferred, for the purposes of calculating the fee, the transferee assumes the current basis the sponsor has in real or personal property subject to the fee.

(B) A sponsor may enter into lending, financing, security, leasing, or similar arrangements, or succession of such arrangements, with a financing entity concerning all or part of a project including, without limitation, a sale-leaseback arrangement, equipment lease, build-to-suit lease, synthetic lease, nordic lease, defeased tax benefit, or transfer lease, an assignment, sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities concerning all or part of a project, regardless of the identity of the income tax owner of economic development property. Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the sponsor, pursuant to terms in the sale-leaseback agreement, affects the amount of the fee due.

(C) All transfers undertaken with respect to other projects to effect a financing authorized under this subsection must meet the following requirements:

(1) The department and the county must receive notification, in writing within sixty days after the transfer, of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement does not adversely affect the fee, but a penalty may be assessed by the department for late notification for up to ten thousand dollars a year or portion of a year, up to a maximum penalty of fifty thousand dollars.

(2) If a financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates, with the sponsor remaining secondarily liable for the payment, or the sponsor must agree to continue to be primarily liable for the annual payments as to that portion of the project to which the transfer relates.

(D) A sponsor may transfer a fee agreement, or substantially all the economic development property to which the fee agreement relates, if it obtains the prior approval, or subsequent ratification, of the county with which it entered into the fee agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective fee agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(F), eff May 19, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2008 Act No. 313, Section 2.I.4, eff June 12, 2008.



Section 12-44-130. Minimum investment to qualify for fee; notice to department of all sponsors or sponsor affiliates with investments subject to fee.

(A) Except as otherwise provided in Section 12-44-30(19), to be eligible for the fee, a sponsor and each sponsor affiliate must invest the minimum investment as defined in Section 12-44-30(14). For an enhanced investment pursuant to Section 12-44-30(7), a single sponsor must make the investment, unless otherwise provided in that section. The county and the sponsors who are part of the fee agreement may agree that investments by other sponsor affiliates within the investment period qualify for the fee regardless of whether the sponsor affiliate was part of the fee agreement, except that each new sponsor affiliate must invest at least the minimum investment or the enhanced investment if applicable in the project, unless the project is a manufacturing, research and development corporate office, or distribution facility as provided in Section 12-44-30(19). To qualify for the fee, the sponsor affiliates must be approved specifically by the county and must agree to be bound by agreements with the county relating to the fee. These sponsor affiliates are not bound by agreements, or portions of agreements, to the extent the agreements do not affect the county. The investments pursuant to this subsection must be at the sponsor's project. The fee agreement may provide for a process for approval of sponsor affiliates.

(B) The department must be notified in writing of all sponsors or sponsor affiliates which have investments subject to the fee before or within ninety days after the end of the calendar year during which the project, or a phase of it, was placed in service. The department may extend the ninety-day period upon written request. Failure to meet this notice requirement does not affect adversely the fee, but a penalty may be assessed by the department for late notification in an amount of ten thousand dollars a month or portion of a month, not to exceed fifty thousand dollars.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(G), eff May 19, 2000; 2000 Act No. 399, Section 3(R)(3), eff August 17, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2006 Act No. 384, Section 12, eff June 14, 2006; 2010 Act No. 290, Section 12, eff January 1, 2011.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection R. applies to inducement agreements entered into after December 31, 2000."



Section 12-44-140. Termination of fee agreement; automatic termination; minimum level of investment required to remain qualified for fee.

(A) The county and the sponsor may agree to terminate the fee agreement at any time. From the date of termination, all economic development property is subject to ad valorem taxation as imposed by law. If the sponsor used an alternative payment method, the sponsor shall pay to the county at the time of termination an additional fee payment equal to the difference between the total amount of the fee payments that would have been made with respect to the economic development property by the sponsor if the standard fee calculation under Section 12-44-50(A)(1) had been used and the total amount of fee payments actually made by the sponsor. This amount is subject to interest as provided in Section 12-54-25.

(B) Except as provided in Section 12-44-100(A), a fee agreement is automatically terminated if the sponsor fails to satisfy the minimum investment level provided in Section 12-44-30(14) within the investment period or the applicable minimum investment or job creation requirements provided in Section 12-44-30(7). If the fee agreement is terminated under this subsection, all economic development property is subject, as of the commencement date, to ad valorem property taxation as imposed by law. At the time of termination, the sponsor shall pay to the county an additional fee equal to the difference between the total amount of property taxes that would have been paid by the sponsor had the project been taxable, taking into account exemptions from property taxes that would have been available to the sponsor, and the total amount of fee payments actually made by the sponsor. This additional amount is subject to interest as provided in Section 12-54-25.

(C) If at any time a sponsor or sponsor affiliate no longer has the minimum level of investment as provided in Section 12-44-30(14), without regard to depreciation, that sponsor or sponsor affiliate no longer qualifies for the fee. If the sponsor qualifies for the enhanced investment, the sponsor must maintain the applicable level of investment, without regard to depreciation. If the sponsor fails to maintain the applicable level of investment in Section 12-44-30(7), it no longer qualifies for the fee unless the provisions of Section 12-44-100 apply.

(D) To the extent necessary to determine if a sponsor or sponsor affiliate has met its minimum investment requirements, any statute of limitations that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates and the department or the county may seek to collect any amounts that may be due pursuant to this section.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2006 Act No. 384, Section 13, eff June 14, 2006.



Section 12-44-150. Projects to be taxable property at level of negotiated payments for purposes of bonded indebtedness and for computing index of taxpaying ability.

Projects to which a fee agreement applies pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-160. Transfer of title; qualification for a fee in lieu of taxes.

If all or part of this chapter is determined to be unconstitutional or otherwise illegal by a court of competent jurisdiction, a sponsor has one hundred eighty days from the date of the determination to transfer title to economic development property to the county and have it qualify for a fee in lieu of taxes pursuant to Chapter 12, Title 4 or Section 4-29-67.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 399, Section 3(I), eff August 17, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



Section 12-44-170. Economic development property; transfer of property to fee arrangement provided for by this chapter.

(A) Economic development property as defined in Section 12-44-30(7) may include property placed in service for property tax purposes after the effective date of this act.

(B) An entity with property subject to an existing fee in lieu of property taxes arrangement under Article 1, Chapter 12, Title 4 of the 1976 Code or Section 4-29-67 of the 1976 Code, or which has acquired or will acquire property pursuant to an inducement resolution, may elect, with the consent of the applicable county, to transfer property from the prior arrangement to the fee arrangements provided by this chapter and that property must be considered automatically economic development property as defined in Section 12-44-30(7) subject to:

(1) a continuation of the same fee payments required under the existing lease agreement;

(2) a continuation of the same fee in lieu of tax payments only for the time required for payments under the existing lease agreement;

(3) a carryover of minimum investment or employment requirements of the existing arrangements to the new fee arrangement; and

(4) appropriate agreements and amendments between the sponsor and the county entered into continuing the provisions and limitations of the prior agreement.

The entity and the governing body of the county may enter into a new fee agreement reflecting the appropriate handling of the transition with due regard to appropriate cancellation or amendment of existing financing arrangements.

HISTORY: 1997 Act No. 149, Section 3; 2003 Act No. 69, Section 3.AAA.1.






CHAPTER 45 - COUNTY TREASURERS AND COLLECTION OF TAXES

Section 12-45-10. Repealed.

HISTORY: Former Section, titled Appointment, oath and bond of county treasurer, had the following history: 1962 Code Section 65-1951; 1952 Code Section 65-1951; 1942 Code Section 2769; 1932 Code Sections 2816, 2789, 4041, 4398; 1925 (34) 122; 1929 (36) 93; 1930 (36) 1174; 1932 (37) 1262; 1934 (38) 1222, 1427; 1935 (39) 171; 1940 (41) 1748. Repealed by 2015 Act No. 87, Section 32, eff June 11, 2015.



Section 12-45-15. County treasurers; continuing education requirements.

(A) A county treasurer annually shall complete satisfactorily a minimum of eighteen hours of continuing education courses that the department establishes or causes to be established. Failure to complete satisfactorily these courses in any year results in the treasurer forfeiting one thousand dollars of his state salary supplement for the year as is provided in the annual general appropriations act. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a county treasurer from attending these courses for any year. If excused, the treasurer does not forfeit one thousand dollars of his state salary supplement for that year.

HISTORY: 1990 Act No. 444, Section 2; 1991 Act No. 123, Section 2; 2006 Act No. 386, Section 55.R, eff June 14, 2006.



Section 12-45-17. County tax collector education requirements.

(A) A person serving as the county tax collector shall complete satisfactorily a minimum of six hours of annual continuing education courses that the department establishes or causes to be established. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a person serving as the county tax collector from attending these courses for any year.

(C) The provisions of this section do not apply to a county treasurer who is also the county tax collector and completes satisfactorily the requirements of Section 12-45-15.

HISTORY: 2012 Act No. 186, Section 1, eff June 7, 2012.



Section 12-45-20. Term of office; failure to complete term.

The county treasurer shall hold office for four years and until his successor is appointed or elected and qualified. His term of office shall commence on the first day of July following his appointment or election. When any treasurer for any reason fails to complete his term of office, his successor shall be appointed initially for the unexpired portion of the term for which his predecessor was appointed.

HISTORY: 1962 Code Section 65-1954; 1952 Code Section 65-1954; 1942 Code Section 2769; 1932 Code Sections 2789, 2816, 4041, 4398; 1925 (34) 122; 1929 (36) 93; 1930 (36) 1174; 1932 (37) 1262; 1934 (38) 1222, 1427; 1935 (39) 171; 1940 (41) 1748; 1955 (49) 155.



Section 12-45-30. Suspension and removal from office.

A county treasurer shall be subject to suspension and removal from office by the Governor upon the same grounds and in the same manner as prescribed in Section 12-39-30 in relation to county auditors, and all the provisions of said section are made applicable in cases of suspension and removal of county treasurers.

HISTORY: 1962 Code Section 65-1958; 1952 Code Section 65-1958; 1942 Code Section 2770; 1932 Code Section 2791; Civ. C. '22 Section 492; Civ. C. '12 Section 441; Civ. C. '02 Section 393; G. S. 222; R. S. 318; 1897 (22) 207.



Section 12-45-35. Deputy treasurer.

(A) A county treasurer may appoint an employee in his office to be his deputy. The appointment must be filed with the State Treasurer and the governing body of that county. When the appointment is filed, the deputy may act for and on behalf of the county treasurer when the treasurer is incapacitated by reason of a physical or mental disability or during a temporary absence.

(B) If there is a vacancy in the office of county treasurer by reason of death, resignation, or disqualification, the appointed deputy shall carry out the duties of the office until a successor is appointed or elected and qualified.

HISTORY: 2001 Act No. 89, Section 62A, eff July 20, 2001; 2006 Act No. 386, Section 55.S, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 33, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 33, in (A), substituted "filed with the State Treasurer" for "filed with the department".



Section 12-45-40. Publication of notice of certain tax rates.

Immediately upon the receipt of the tax duplicate for the year from the county auditor, the county treasurer shall cause a notice to be inserted in one newspaper in his county stating the rate per cent of the levy for State purposes and the rate per cent for all other purposes on the duplicates for the current fiscal year and, if any special levies have been made on the property of the school or other district not affecting an entire county, the total rate of levies shall also be stated in such notice.

HISTORY: 1962 Code Section 65-1962; 1952 Code Section 65-1962; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141.



Section 12-45-60. Only taxes on duplicates or ordered by auditor shall be collected.

County treasurers are prohibited from collecting any tax except such as has been first entered upon the tax duplicates of their respective counties or upon the order of the auditors of such counties.

HISTORY: 1962 Code Section 65-1964; 1952 Code Section 65-1964; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141.



Section 12-45-70. Time for paying taxes; manner of collection; receipts for payment; delegation of collection of taxes.

(A) All taxes are due and payable between the thirtieth day of September and the fifteenth day of January after their assessment in each year. The county treasurer, acting under the direction and supervision of the department, shall collect the taxes in the manner prescribed by law and give receipts for them to the persons paying them. In the receipts and tax notices the real estate paid on must be briefly described including tax map number and an identifiable description. The value and a description of the personal property paid on must be stated, together with the time the taxes are paid, the amount paid, and the township in which the property is located.

(B) The treasurer, tax collector, or other official charged with the collection of ad valorem property taxes in a county may delegate the collection of the property taxes to a bank or a banking institution, if the institution assigns, hypothecates, or pledges to the county, as security for the collection, federal funds or federal, state, or municipal securities in an amount adequate to prevent any loss to the county from any cause. The institution must remit the taxes collected daily to the county official charged with the collections. The receipt given to the taxpayer, in addition to the information required in this section and by Section 12-37-2650, must contain the name and office of the treasurer or tax collector of the county and the name of the banking institution to which payment was made.

(C) The county official charged with the collection of taxes shall send a list of the institutions collecting the taxes to the Department of Motor Vehicles. Each institution shall certify to the Department of Motor Vehicles that the taxes have been paid, and the Department of Motor Vehicles may accept certification instead of the tax receipt given to the taxpayer if that certification contains the information required in Section 12-37-2650.

HISTORY: 1962 Code Section 65-1965; 1952 Code Section 65-1965; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141; 1983 Act No. 23 Section 2; 1985 Act No. 166, Section 2; 1993 Act No. 181, Section 225; 1996 Act No. 459, Section 18; 2006 Act No. 386, Section 55.T, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 34, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 34, in (C), three times substituted "Department of Motor Vehicles" for "Department of Public Safety".



Section 12-45-75. Installment payments of property tax.

(A)(1) The governing body of a county may by ordinance allow each taxpayer owning a parcel of taxable real property within the county the option to pay property taxes in installments as provided in this section. An installment election is not allowed for taxes paid through an escrow account.

(2) A taxpayer electing to pay ad valorem taxes in installments or electing to opt out of paying in installments, must notify the county treasurer in writing no later than January fifteenth of the tax year for which the installment payments are applicable, and no earlier than December first of the preceding tax year. If the treasurer does not receive written notification from December first to January fifteenth, the taxpayer must pay ad valorem taxes in the same manner as the previous taxable year.

(3) The treasurer must notify the county auditor and county assessor of each taxpayer electing the installment payment option or electing to opt out of paying in installments. If the county assessor determines the property has diminished in value, an estimated property tax obligation must be adjusted to reflect the reduced value. Upon being notified of an adjustment for reduced value from the assessor, the county treasurer must notify the property owner of the adjusted estimated property tax obligation.

(B) An installment payment is based on the total property tax due for the previous property tax year, after applying all applicable credits and adjustments reflecting reduced value as determined by the county assessor. An amount equal to sixteen and two-thirds percent of the estimated property tax obligation must be paid to the county treasurer in each of five installments according to the following schedule:

In the case of the following estimates, the due date is on or before:

First February 15 Second April 15 Third June 15 Fourth August 15 Fifth October 15

The remaining balance is due on or before January fifteenth of the following taxable year in accordance with Section 12-45-70. The treasurer must notify the county auditor of the amount of a property owner's payments received no earlier than October fifteenth and no later than November fifteenth. A notice of the remaining tax due and other authorized charges and information must then be prepared and mailed to the property owner.

(C) If a taxpayer electing to pay in installments does not timely make each payment pursuant to the schedule in subsection (B), the county may refuse to accept all other installment payments. If the county refuses to accept other installment payments, the remaining balance is due in accordance with Section 12-45-70.

(D) Estimated property taxes paid in installments during a property tax year are a credit against the total property tax due on the real property for the property tax year. The estimated property taxes paid in installments during a property tax year must be deposited by the county treasurer in an interest bearing account. The interest is to be retained by the treasurer to offset the administrative expenses of installment payments. Once final payment is made, and no later than January fifteenth of the following taxable year, the installment payments must be credited to the accounts of property taxing entities in the county in the same proportion that millage was imposed by such entities in the previous tax year with the necessary adjustments made to reflect current tax year millage impositions when property taxes for the current year are paid.

(E) If the credit allowed for estimated property tax paid during the property tax year results in an overpayment of property tax, the overpayment must be refunded to the taxpayer together with the actual interest earned by the county treasurer, running from the later of the due date of the installment resulting in the overpayment, without regard to additional amounts paid, or the actual date the overpayment was received by the county treasurer, to the date the refund is issued. Except that if the overpayment is issued to the taxpayer within forty-five days of the installment payment that resulted in the overpayment, the treasurer may retain the interest earned.

(F) Every tax notice for real property, for which the installment payment option has been elected, must contain a calculation of any estimated property tax due and a payment schedule and return envelopes for these payments.

(G) The payment of estimated property tax as provided in this section and the credit allowed arising from these payments in no way alters the due date, penalty schedule, and enforced collection of property taxes as provided by law.

HISTORY: 1994 Act No. 443, Section 1; 1995 Act No. 145, Part II, Section 119D; 2005 Act No. 136, Section 1, eff June 7, 2005; 2006 Act No. 388, Pt V, Section 3.A, eff June 10, 2006.

Editor's Note

2006 Act No. 388, Pt V Section 3.B, provides as follows:

"Each county treasurer shall report to the General Assembly on the impact and implementation of the provisions of this section no later than sixty days after January 15, 2009. The report shall include, but is not limited to, the costs incurred, the interest retained, and the number of individuals electing to pay ad valorem taxes in installments."



Section 12-45-78. Refund of overpayments.

If a homestead exemption is granted pursuant to Section 12-37-250 or a residential classification is made pursuant to Section 12-43-220(c) after payment of the property tax for that year, a resulting overpayment must be refunded to the owner of record at the time the exemption is granted or the classification is made.

HISTORY: 2000 Act No. 399, Section 3(X)(1), eff January 1, 2001.



Section 12-45-80. County treasurer may attend at convenient places to collect tax.

The county treasurers of the respective counties may attend at certain safe and convenient places for the purpose of collecting taxes. They shall give twenty days' public notice of the days when they will be at the places designated.

HISTORY: 1962 Code Section 65-1978; 1952 Code Section 65-1978; 1942 Code Section 2773; 1932 Code Section 2794; Civ. C. '22 Section 495; Civ. C. '12 Section 444; Civ. C. '02 Section 397; 1896 (22) 61; 1905 (24) 833; 1906 (25) 44; 1912 (27) 539; 1935 (39) 102.



Section 12-45-90. Media of payment.

Taxes are payable in the following kinds of funds and no other: silver coin, United States currency, United States postal money orders, and checks subject to collection. A third-party administrator may be used for the collection of taxes through electronic media if there is no cost borne by the county. Other media of payment may be accepted as payment for taxes upon approval of the governing body, and if costs are incurred by the county in the acceptance of a payment media, approval of the county governing body must be obtained. Electronic or other media of payment are subject to collection, and in the absence of an agreement among the taxing entities to share the costs of collection of property taxes, costs must be apportioned among the taxing entities on a pro rata basis. The county governing body may impose a uniform surcharge as a condition of acceptance of a particular medium of payment, not to exceed the cost of accepting charge cards, debit cards, or electronic forms of payment including discount or merchant fees.

HISTORY: 1962 Code Section 65-1980; 1952 Code Section 65-1980; 1942 Code Sections 2774, 2808; 1932 Code Sections 2795, 2846; Civ. C. '22 Sections 496, 512; Civ. C. '12 Sections 445, 461; Civ. C. '02 Sections 398, 413; G. S. 266, 268; R. S. 324, 340; 1881 (17) 988, 1023; 1909 (26) 74; 1929 (36) 141; 1937 (40) 138; 1958 (50) 1917; 2001 Act No. 24, Section 1, eff May 29, 2001; 2015 Act No. 87 (S.379), Section 35, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 35, deleted the former last sentence, relating to certain forms of tax payments.



Section 12-45-115. Institution of collection proceedings when check for payment of taxes or fees is returned unpaid.

If an uncertified check is accepted by a county treasurer as payment for taxes or fees and the check is returned to the county treasurer unpaid for any cause, the county treasurer may institute proceedings pursuant to Section 34-11-70 to collect on the check, including all applicable service charges or fees.

HISTORY: 1997 Act No. 155, Part II, Section 67A.



Section 12-45-120. Procedure in case of delinquent personal tax where taxpayer resides or has property in another county.

If, after the return of any personal tax by any county treasurer as delinquent, the county treasurer shall know or be informed that the person against whom it is charged resides in some other county in this State or has property or debts due him therein, he shall make out and forward to the treasurer of such other county a certified statement of the name of the person against whom such taxes are charged, the value of the property on which such taxes were levied, the amount of the taxes and penalties assessed thereon and that they are delinquent, and to the aggregate of such taxes and penalties he shall add twenty-five percent as collection fees. Upon the receipt of such certificate the treasurer of such other county shall collect such delinquent taxes and penalties, with the twenty-five percent collection fees as provided in this section, for which purpose he shall have all rights, powers and remedies conferred upon the treasurer of the county in which such taxes were assessed and be allowed the same fees for distraint and sale of property as if such taxes had been levied in his own county and, upon collection made, may retain one-half of such twenty-five percent collection fees, and shall transmit the balance collected by him to the treasurer of the county from whom he received such certified statement by mail. But if the treasurer to whom any such statement is sent cannot collect the amount therein named, or any part thereof, he shall return such duplicate, so endorsed, with reasons for such noncollection.

HISTORY: 1962 Code Section 65-2002; 1952 Code Section 65-2002; 1942 Code Section 2787; 1932 Code Section 2835; Civ. C. '22 Section 510; Civ. C. '12 Section 459; Civ. C. '02 Section 411; G. S. 282; R. S. 338; 1881 (17) 1030; 2015 Act No. 87 (S.379), Section 36, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 36, substituted "return of any personal tax" for "return of any chattel tax", three times substituted "percent" for "per cent", and substituted "one-half" for "one half".



Section 12-45-140. Apportionment of taxes and costs in case of transfer subsequent to assessment.

When the title or an interest in real or personal property, or any part thereof, shall have become transferred to or vested in any person not the owner at the time such property was assessed for taxation, the county auditor, upon the application at any time prior to sale under tax execution of the person acquiring such title or interest subsequent to assessment, shall apportion the share of taxes and costs due by the original owner upon that portion of or interest in the property acquired subsequent to assessment by the person so applying, and thereupon the county treasurer, county sheriff, county tax collector, town or city tax collector or any officer charged with the collection of taxes shall accept from the person so applying the proportionate share of taxes and costs upon such part of or interest so acquired since assessment as estimated by the auditor and give receipt therefor, which shall discharge such portion or interest from the taxes and costs so assessed.

HISTORY: 1962 Code Section 65-2004; 1952 Code Section 65-2004; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



Section 12-45-150. Apportionment, prior to sale under tax execution, in case of mortgaged property.

Upon application at any time prior to sale under tax execution of any person holding a mortgage upon any real or personal property which is assessed for taxation the county auditor shall apportion the share of taxes and costs due by the owner thereof upon that portion of or interest in the property mortgaged, and thereupon the county treasurer, county sheriff, county tax collector, town or city tax collector or any officer charged with the collection of taxes shall receive from the mortgagee the proportionate share of the taxes and costs upon such portion or interest mortgaged as estimated by the county auditor and give receipt therefor, which shall discharge such portion or interest mortgaged from all taxes and costs assessed against the owner.

HISTORY: 1962 Code Section 65-2005; 1952 Code Section 65-2005; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



Section 12-45-160. Procedure in apportionment cases.

The rights granted by Sections 12-45-140 and 12-45-150 shall exist after property has been advertised for sale under tax execution if the applicant shall also pay the prorata cost of the advertisement and in any such case the sale shall continue as to the remaining property. When the segregation and payment of taxes as segregated are made after the tax has gone into execution and before advertisement, the officer charged with the enforcement of the execution shall return it to the treasurer or officer issuing it and thereupon the treasurer or other officer shall receive the old execution and give credit for the entire amount of the taxes represented thereby and shall issue a new execution against the property specified in the old execution upon which the tax has not been paid and charge the sheriff or other officer charged with the enforcement thereof with the amount of the new execution, which shall be the unpaid portion of the old execution, and no additional costs shall be allowed by reason of the issuance of the new execution.

HISTORY: 1962 Code Section 65-2006; 1952 Code Section 65-2006; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



Section 12-45-170. Apportionment applies to municipal taxes.

Whenever any property shall be discharged in the manner provided in Sections 12-45-140 or 12-45-150 from taxes assessed against it, it shall likewise, upon payment of a like proportionate share of any taxes assessed by any city or town, be discharged from all municipal taxes assessed against it.

HISTORY: 1962 Code Section 65-2007; 1952 Code Section 65-2007; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



Section 12-45-180. Penalties on delinquent taxes; collection; execution.

(A) When the taxes and assessments or any portion of the taxes and assessments charged against any property or person on the duplicate for the current fiscal year are not paid before the sixteenth day of January or thirty days after the mailing of tax notices, whichever occurs later, the county auditor shall add a penalty of three percent on the county duplicate and the county treasurer shall collect the penalty. If the taxes, assessments, and penalty are not paid before the second day of the next February, an additional penalty of seven percent must be added by the county auditor on the county duplicate and collected by the county treasurer. If the taxes, assessments, and penalties are not paid before the seventeenth day of the next March, an additional penalty of five percent must be added by the county auditor on the county duplicate and collected by the county treasurer. If the taxes, assessments, and penalties are not paid before the seventeenth day of March, the county treasurer shall issue his tax execution to the officer authorized and directed to collect delinquent taxes, assessments, penalties, and costs for their collection as provided in Chapter 51 of this title and they must be collected as required by that chapter. The United States postmark is the determining date for mailed payments. If the county treasurer or the office authorized and directed to collect delinquent taxes determines by proper evidence that the mailing of a tax payment was improperly postmarked, and this error results in the imposition of a penalty provided in this subsection, then the penalty imposed may be waived by the county treasurer or the office authorized and directed to collect delinquent taxes.

(B) If title to real property is transferred during a tax year and the records of the county indicate that the tax notice was mailed or otherwise forwarded to the prior owner and the current owner received no timely notice of the tax due on the property, the treasurer shall waive any penalties imposed pursuant to subsection (A) of this section.

HISTORY: 1962 Code Section 65-2008; 1952 Code Section 65-2008; 1942 Code Section 2782; 1932 Code Section 2830; Civ. C. '22 Section 505; Civ. C. '12 Section 454; Civ. C. '02 Section 406; G. S. 276; R. S. 333; 1881 (17) 1027; 1887 (19) 862; 1902 (23) 972; 1909 (26) 76; 1936 (39) 1389; 1938 (40) 1872; 1953 (48) 23; 1959 (51) 553; 1985 Act No. 166, Section 3; 1990 Act No. 335, Section 1; 1993 Act No. 9, Section 1; 1995 Act No. 60, Section 4E; 1997 Act No. 106, Section 7; 2015 Act No. 87 (S.379), Section 37, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 37, in (A), inserted "or the office authorized and directed to collect delinquent taxes" and "or the office authorized and directed to collect delinquent taxes" in the last sentence.



Section 12-45-185. Waiver of penalties.

Notwithstanding the provisions of Section 12-45-180, the county treasurer may waive the penalties imposed pursuant to that section and notify the county auditor if necessary if the taxpayer provides clear and convincing evidence to the county treasurer that the taxpayer delivered the timely payment to the United States mail or that the taxpayer otherwise timely delivered or caused to be delivered the payment. The request for waiver must be in the form of an application in writing to the county treasurer that includes documentation sufficient for the treasurer to conclude that the taxpayer made timely payment of the taxes. Waiving penalties is within the sole discretion of the county treasurer and the treasurer's denial of a waiver is not subject to appeal.

HISTORY: 2005 Act No. 145, Section 58.A, eff June 7, 2005, and by 2005 Act No. 161, Section 42.A, eff June 9, 2005; 2015 Act No. 87 (S.379), Section 38, eff June 11, 2015.

Editor's Note

2005 Act No. 145, Section 58.B, provides as follows:

"This section takes effect upon approval by the Governor and applies for property taxes due for tax years beginning after 2004."

2005 Act No. 161, Section 42.B, provides as follows:

"This SECTION takes effect upon approval by the Governor and applies for property taxes due for tax years beginning after 2004."

Effect of Amendment

2015 Act No. 87, Section 38, substituted "and notify the county auditor if necessary if" for "if".



Section 12-45-220. Investments by county treasurers.

(A) A county treasurer may invest or reinvest any sum of money not necessary for current expenses in:

(1) obligations of the United States and its agencies;

(2) general obligations of this State or any of its political subdivisions;

(3) savings and loan associations if their deposits are insured by an agency of the federal government;

(4) certificates of deposit where the certificates are collaterally secured by securities of type described in items (1) and (2) of this subsection held by the third party as escrow agent or custodian, of a market value not less than the amount of the certificates of deposit so secured, including interest, but the collateral is not required to the extent the certificates of deposit are insured by an agency of the federal government; or

(5) no load open-end or closed-end management type investment companies or investment trusts registered under the Investment Company Act of 1940, as amended, where the investment is made by a bank or trust company or savings and loan association or other financial institution when acting as trustee or agent for a bond or other debt issue of that county treasurer, if the particular portfolio of the investment company or investment trust in which the investment is (i) limited to obligations described in items (1) and (2) of this subsection, and (ii) have among its objectives the attempt to maintain a constant net asset value of one dollar a share and to that end, value its assets by the amortized cost method. The portfolio may also consist of repurchase agreements when collateralized by obligations described in items (1) and (2) of this subsection.

(B) The governing body may delegate the investment authority provided above to the county treasurer who shall assume full responsibility for the investment transactions until the delegation of authority terminates or is revoked.

(C) The State Treasurer may assist local governments in investing funds that are temporarily in excess of operating needs.

(D) All interest and other earnings, when collected, must be added to the fund and paid out as other funds of the same sort are paid.

HISTORY: 1962 Code Section 65-2014; 1952 Code Section 65-2014; 1942 Code Section 2780; 1932 Code Section 2803; Civ. C. '22 Section 502; Civ. C. '12 Section 451; 1909 (26) 166; 1959 (51) 111; 1967 (55) 59, 493; 1990 Act No. 326, Section 2.



Section 12-45-260. Monthly report to county supervisor.

The county treasurer may monthly report to the chief administrative officer of the county the amount of funds received for and on account of the county and the character of the funds.

HISTORY: 1962 Code Section 65-2018; 1952 Code Section 65-2018; 1942 Code Sections 2778, 3863; 1932 Code Sections 2801, 3863; Civ. C. '22 Sections 500, 1104; Civ. C. '12 Sections 449, 983; Civ. C. '02 Sections 402, 798; G. S. 273; R. S. 328, 680; 1881 (17) 1027; 1893 (21) 489; 1912 (27) 695; 1918 (30) 696; 1924 (33) 973; 1958 (50) 1917; 1988 Act No. 365, Part II, Section 5; 2015 Act No. 87 (S.379), Section 39, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 39, substituted "may monthly" for "shall, on the fifteenth day of each month,".



Section 12-45-280. Monthly report to county superintendent of education; books shall be open to public; violations.

The county treasurer shall on the fifteenth day of each month report to the chief executive officer of each school district an itemized statement of the amount of receipts and disbursements, by school districts, made by him for the previous calendar month and the balance remaining in his hands to the credit of each school district from each fund. His books must at all times be open to public inspection at all reasonable hours. Any county treasurer failing or refusing to comply with these provisions is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars, to be used for general school purposes in the county.

HISTORY: 1962 Code Section 65-2023; 1952 Code Section 65-2023; 1942 Code Section 2780-1; 1932 Code Section 1564; Cr. C. '22 Section 512; Cr. C. '12 Section 581; Cr. C. '02 Section 424; G. S. 1022; R. S. 337; 1878 (16) 584; 1924 (33) 1146; 1942 (42) 1429; 1988 Act No. 365, Part II, Section 6.



Section 12-45-300. Delinquent list; entry information; charge to treasurer.

The auditor shall take from the duplicate previously provided to the treasurer for collection a list of all taxes, assessments, and penalties the treasurer has been unable to collect, describing the property as described on the duplicate. In making this list, the delinquencies in each taxing entity must be stated separately. After deducting the amount of taxes, assessments, and penalties returned delinquent, the treasurer shall stand charged with the remainder of the taxes, assessments, and penalties charged on the duplicate.

HISTORY: 1962 Code Section 65-2027; 1952 Code Section 65-2027; 1942 Code Section 2797; 1932 Code Section 2836; Civ. C. '22 Section 531; Civ. C. '12 Section 480; Civ. C. '02 Section 431; G. S. 249, 272; R. S. 362; 1881 (17) 1016, 1026; 1887 (19) 862; 1958 (50) 1917; 1998 Act No. 370, Section 4; 2015 Act No. 87 (S.379), Section 40, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 40, amended the section by deleting the requirement of notations on duplicate.



Section 12-45-390. Procedure for levy, collection and distribution of property taxes in territory annexed by one county from another.

When an area of a county is annexed to another county, property taxes shall be levied based upon the last assessment of property values and levied according to the millage of the annexing county and shall be prorated between the two counties for the taxable year.

Any delinquent taxes on property in the area annexed shall be executed upon by the annexing county and the actual amount of the tax due and the amount of the penalties due at the time of annexation, upon collection, shall be paid to the county from which the area was annexed. All costs of execution and collection shall be deducted and retained by the annexing county.

If the sale of property for payment of delinquent taxes is necessary, the sale shall be held in the annexing county in the same manner as all other such sales are held.

HISTORY: 1975 (59) 333.



Section 12-45-400. Delegation of duty to seize property of defaulting taxpayer.

When a county treasurer or tax collector is charged by law with the collection of delinquent taxes, the county treasurer or tax collector may delegate in writing to the deputy county treasurer, to the deputy tax collector, or to the county sheriff the duty and responsibility to seize and take possession of so much of the property of a defaulting taxpayer as may be necessary to secure payment of the taxes. Upon this written delegation the officer shall proceed to seize and take possession of the property. The treasurer or tax collector thereafter shall proceed to advertise and sell the property as provided by law.

HISTORY: 1986 Act No. 425, Section 2.



Section 12-45-410. Application of payments by delinquent taxpayers.

Any taxes paid by a delinquent taxpayer to a county treasurer or tax collector must be applied to the oldest chronological delinquency on the property for which payment was intended. Personal property taxes tendered must be applied to personal property tax delinquencies and real property taxes tendered must be applied to real property tax delinquencies.

HISTORY: 1986 Act No. 425, Section 3; 1987 Act No. 69, Section 1.



Section 12-45-420. Waiver, dismissal or reduction of penalty based on error by county.

Notwithstanding another provision of law a committee composed of the county auditor, county treasurer, and county assessor may, by a majority vote, waive, dismiss, or reduce a penalty levied against real or personal property in the case of an error by the county.

HISTORY: 2000 Act No. 399, Section 3(W)(1), eff August 17, 2000; 2015 Act No. 87 (S.379), Section 41, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 41, inserted ", by a majority vote,".



Section 12-45-430. Issuance of tax receipt; conditions; acceptance of lesser amount.

A county treasurer may not issue a tax receipt to a taxpayer unless the taxes, any applicable penalties and costs, and all other charges included on the tax bill have been paid in full. However, a county treasurer may accept a lesser amount than the original tax bill together with any applicable penalties, costs, and charges whenever a bankruptcy proceeding authorizes a lesser amount to be paid. The auditor, as authorized by county council, may prepare a tax bill to authorize negotiated taxes as a result of a bankruptcy.

HISTORY: 2005 Act No. 145, Section 46, eff June 7, 2005; 2006 Act No. 340, Section 1, eff June 10, 2006.






CHAPTER 49 - ENFORCED COLLECTION OF TAXES GENERALLY

Section 12-49-10. Taxes, assessments and penalties constitute a debt due State and a first lien upon property; enforcement.

All taxes, assessments and penalties legally assessed shall be considered and held as a debt payable to the county by the person against whom they shall be charged and such taxes, assessments and penalties shall be a first lien in all cases whatsoever upon the property taxed, the lien to attach at the beginning of the fiscal year during which the tax is levied. Such taxes shall be first paid out of assets of any estate of deceased persons or held in trust as assignee or trustee or the proceeds of any property held on execution or attachment. The county treasurer may enforce such lien by execution against such property or, if it cannot be levied on, he may proceed by action at law against the person holding such property.

HISTORY: 1962 Code Section 65-2701; 1952 Code Section 65-2701; 1942 Code Section 2569; 1932 Code Section 2569; Civ. C. '22 Section 338; Civ. C. '12 Section 290; Civ. C. '02 Section 263; G. S. 170; R. S. 220; 1881 (17) 987; 2015 Act No. 87 (S.379), Section 42, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 42, substituted "payable to the county" for "payable to the State".



Section 12-49-20. Time when lien attaches; procedure when property is about to be removed from jurisdiction.

As of December thirty-first a first lien shall attach to all real and personal property for taxes to be paid during the ensuing year, and in case such property is about to be removed from the State by bankruptcy proceedings or otherwise or is about to be taken from the jurisdiction of the county before taxes are due in the county and payable for any year, the treasurer of such county shall immediately issue his execution on such property and the tax collector of the county shall proceed to collect the taxes due on such property.

HISTORY: 1962 Code Section 65-2702; 1952 Code Section 65-2702; 1942 Code Section 2571; 1932 Code Section 2571; 1924 (33) 944; 1957 (50) 261; 1959 (51) 350; 2015 Act No. 87 (S.379), Section 43, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 43, amended the section by substituting "tax collector of the county" for "sheriff of the county".



Section 12-49-30. Lien attaches to personal property subsequently acquired.

The lien for unpaid taxes on personal property shall also attach to any personal property subsequently acquired by the delinquent taxpayer.

HISTORY: 1962 Code Section 65-2702.1; 1957 (50) 546.



Section 12-49-40. Property liable for distress and sale for delinquent taxes.

All personal property subject to taxation shall be liable to distress and sale for the payment of taxes, in the manner provided in this title, and all real property returned delinquent by the county treasurer upon which the taxes shall not be paid by distress or otherwise shall be seized and sold as provided in this title. The distress and sale of personal property shall not be a condition precedent to seizure and sale of any real property under this title.

HISTORY: 1962 Code Section 65-2703; 1952 Code Section 65-2703; 1942 Code Sections 2570, 2785; 1932 Code Sections 2570, 2833; Civ. C. '22 Sections 339, 508; Civ. C. '12 Sections 291, 457; Civ. C. '02 Section 409; G. S. 280; R. S. 336; 1887 (19) 862; 1888 (20) 41; 1889 (20) 334; 1890 (20) 675; 1902 (23) 1132; 1909 (26) 76.



Section 12-49-50. Chattel tax may be recovered by distress or suit.

If any chattel tax shall be unpaid at the time fixed for the payment thereof or returned delinquent, as authorized by this title, the county treasurer may not only distrain property for the payment thereof, but may recover the tax, with the penalties thereon, by action at law, proceedings in attachment or other means authorized by law to be used by private individuals in the collection of debts, which action or other proceedings shall be prosecuted in the name of such treasurer and if he shall die or go out of office before the termination of such action or proceeding or the final collection of the money, or any judgment or order therein, his successor or successors may, from time to time, be substituted as plaintiffs therein.

HISTORY: 1962 Code Section 65-2704; 1952 Code Section 65-2704; 1942 Code Section 2786; 1932 Code Section 2834; Civ. C. '22 Section 509; Civ. C. '12 Section 458; Civ. C. '02 Section 410; G. S. 281; R. S. 337; 1881 (17) 1029.



Section 12-49-60. Payment out of real estate sales proceeds.

When any real estate shall be sold under any writ, order or proceeding in any court, the court shall, on motion of any person interested in such real estate or in the purchase or proceeds of the sale thereof, order all taxes, assessments and penalties charged thereon to be paid out of the proceeds of such sale as a lien prior to all others.

HISTORY: 1962 Code Section 65-2705; 1952 Code Section 65-2705; 1942 Code Section 2569; 1932 Code Section 2569; Civ. C. '22 Section 338; Civ. C. '12 Section 290; Civ. C. '02 Section 263; G. S. 170; R. S. 220; 1881 (17) 987.



Section 12-49-85. Uncollectible property tax, assessment, or penalty.

(A) If the person officially charged with the collection of ad valorem taxes on real or personal property for a county determines that the tax, assessment, or penalty is uncollectible, he shall record that determination and the reason for it on a list he maintains. At least annually he shall provide the list to the county auditor, who may remove a particular determination from the duplicate list, but the auditor shall record the removal and the reason for it as prescribed by the department.

(B) The reasons for removal of a tax, assessment, or penalty from the duplicate list may include, but are not limited to:

(1) insufficient property of the person charged with the uncollectible tax, assessment, or penalty to collect it;

(2) collection of the tax, assessment, or penalty has been enjoined by a competent court.

(C) Subject to the provisions of Section 12-54-85(E), the auditor and the person officially charged with the collection of ad valorem taxes shall review the list annually. If it is later determined that the tax, assessment, or penalty was improperly removed from the duplicate list or is collectible, it must be returned to the duplicate list for collection, with all penalties and interest accruing.

(D) Upon receipt of proof satisfactory to the county assessor that a derelict mobile home, as defined in Section 6-1-150, has been removed and disposed of in accordance with Section 6-1-150, the county auditor shall remove the derelict mobile home permanently from his records and the county auditor from the current duplicate. Upon this removal, any unpaid taxes, uniform service charges, assessments, penalties, costs of collection, and any other amounts billed on the tax notice, which are due as a result of the value of the derelict mobile home, are waived. All costs of removal and disposal are the responsibility of the owner of the derelict mobile home, and may be waived only by order of the magistrates court or if a local governing body has a program that covers removal and disposal costs.

HISTORY: 1998 Act No. 442, Section 4A; 2006 Act No. 386, Section 55.U, eff June 14, 2006; 2007 Act No. 45, Section 2, eff June 4, 2007; 2015 Act No. 87 (S.379), Section 44, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 44, in (D), substituted "proof satisfactory to the county assessor" for "proof satisfactory to the county auditor", and substituted "from his records and the county auditor from the current duplicate" for "from the duplicate list".



Section 12-49-90. Collection of taxes imposed by other states; collection in other states of taxes due South Carolina.

The courts of this State shall recognize and enforce liabilities for taxation lawfully imposed by other states which extend like comity to this State. The South Carolina Department of Revenue, with the assistance of the Attorney General, is hereby empowered to bring suit in the courts of other states to collect taxes legally due this State. The officials of other states which extend a like comity to this State are empowered to sue for the collection of such taxes in the courts of this State. A certificate by the Secretary of State that such officers have authority to collect the tax shall be conclusive evidence of such authority.

HISTORY: 1962 Code Section 65-2708; 1963 (53) 226; 1993 Act No. 181, Section 228.



Section 12-49-910. Levy on personalty subject to tax lien; service of process.

The tax collector may levy upon and seize the personal property of a defaulting taxpayer by serving personally upon the delinquent taxpayer and the owner of such personal property, if it has been sold or transferred subject to the tax lien, a written notice that the specific personal property of the defaulting taxpayer has been seized pursuant to the direction and provisions of the particular delinquent tax execution. A description of such personal property as entered on the return of the taxpayer shall be a sufficient description of the personal property so seized. If the delinquent taxpayer or owner of such personal property is absent from the county or cannot be found therein, then service of such notice upon the agent, tenant, servant or employee of such delinquent taxpayer or owner of such personal property or other person in the custody, possession or control of it shall be sufficient. If the delinquent taxpayer or owner of such personal property cannot be found and there is no person in the custody, possession or control of it, such service shall be made by posting such notice on the building or at the place where said personal property is located.

HISTORY: 1962 Code Section 65-2821; 1952 Code Section 65-2821; 1944 (43) 1328; 2015 Act No. 87 (S.379), Section 45, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 45, amended the section by removing the sheriff from tax sale collection process.



Section 12-49-920. Possession gained and lien effected by service of process.

Upon such service being made, the specific personal property of the defaulting taxpayer described in such notice of levy and seizure shall be conclusively deemed and taken to be in the exclusive possession of the tax collector and the sum due on the particular delinquent tax execution shall constitute a first lien upon the specific personal property described in such notice.

HISTORY: 1962 Code Section 65-2822; 1952 Code Section 65-2822; 1944 (43) 1328; 2015 Act No. 87 (S.379), Section 46, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 46, amended the section by removing the sheriff from tax sale collection process.



Section 12-49-930. Removal of or interference with seized property.

Any person who shall remove, secrete, destroy or otherwise injure such personal property or molest, disturb or interfere with the tax collector's possession of such personal property shall be held liable as for a conversion and be guilty of disposing of property under a lien.

HISTORY: 1962 Code Section 65-2823; 1952 Code Section 65-2823; 1944 (43) 1328; 2015 Act No. 87 (S.379), Section 47, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 47, amended the section by removing the sheriff from tax sale collection process.



Section 12-49-940. Advertisement and sale of seized property.

Unless the amount due on the delinquent tax execution shall be sooner paid, the tax collector shall, after having such personal property so seized under the delinquent tax execution advertised for sale for two weeks in a newspaper printed and circulated in the county, sell such personal property at public auction to the highest bidder for cash.

HISTORY: 1962 Code Section 65-2824; 1952 Code Section 65-2824; 1944 (43) 1328; 2015 Act No. 87 (S.379), Section 48, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 48, amended the section by removing the sheriff from tax sale collection process.



Section 12-49-950. Mandatory bid by Forfeited Land Commission; determination of amount of bid.

If, on the sale of such personal property, there is no bid for as much as the tax and costs then due on the delinquent tax execution, the personal property must be bid in on behalf of the forfeited land commission of the county for the amount equal to the amount of all unpaid property taxes, assessments, and charges billed on the property tax bill, and all costs which may be incurred by a taxing entity as a result of the tax delinquency including taxes levied for the year in which the redemption period begins. An assessment for purposes of this section includes, but is not limited to, amounts owed a special taxing district created pursuant to Section 4-9-30, and a district created pursuant to Chapter 19 of this title and amounts owed pursuant to Chapter 15, Title 6.

HISTORY: 1962 Code Section 65-2825; 1952 Code Section 65-2825; 1944 (43) 1328; 2005 Act No. 145, Section 50; 2015 Act No. 87 (S.379), Section 49, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 49, substituted "must be bid in on behalf of the forfeited land commission" for "must be bid in by the Forfeited Land Commission".



Section 12-49-960. Delivery of possession to purchaser.

Upon the payment of the purchase money for such personal property, the tax collector shall deliver possession of it to the successful purchaser.

HISTORY: 1962 Code Section 65-2826; 1952 Code Section 65-2826; 1944 (43) 1328; 2015 Act No. 87 (S.379), Section 50, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 50, amended the section by removing the sheriff from tax sale collection process.



Section 12-49-970. Article constitutes alternative remedy.

This article shall not be construed to repeal existing tax laws, but shall be deemed and taken to be an alternative remedy for the enforcement and collection of delinquent taxes.

HISTORY: 1962 Code Section 65-2827; 1952 Code Section 65-2827; 1944 (43) 1328.



Section 12-49-1110. Definitions.

For purposes of this article:

(1) "Auditor" means the officer charged by law with the assessment of ad valorem taxes and assessments and with the mailing of tax notices.

(2) "Collateral" means the mobile or manufactured home in which a lienholder holds a security interest.

(3) "Collateral list" means a written list, including all supplements, that a lienholder provides to a tax collector pursuant to this article, listing the lienholder's collateral that, according to the United States Postal Zip Codes shown in the lienholder's records as the mailing address where the collateral is situate, is located within a county of this State.

(4) "Department" means the South Carolina Department of Motor Vehicles.

(5) "Lien" means a mortgage or a security interest.

(6) "Lienholder" means the owner, holder, or servicing agent of a lien affecting a mobile or manufactured home as security for the payment of money.

(7) "Mobile home" or "manufactured home" is as defined as provided in Sections 12-43-230(b) and 40-29-20(9).

(8) "Mortgage" means a mortgage, deed of trust, or other written instrument covering or affecting real property as security for the payment of money.

(9) "Mortgagee" means the mortgagee identified in a mortgage of record or any holder or assignee of the mortgage.

(10) "Mortgagee list" means a written list, including all supplements, that a mortgagee provides to a tax collector pursuant to this article, showing the current name and address of the mortgagee/holder of the mortgages listed on it within a county of this State.

(11) "Office of the register of deeds" means the office in each county where real property deeds and mortgages are recorded.

(12) "Security interest" means an interest created by a security agreement or other written instrument covering a mobile or manufactured home for the payment of money.

(13) "Tax collector" means the officer charged by law with the collection of delinquent ad valorem taxes, assessments, penalties, and costs.

(14) "Tax title" means a deed for real property or a bill of sale for personal property.

(15) "The most current" means the latest in time.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006; 2006 Act No. 386, Section 49.B, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 51, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 51, in (14), substituted "or a bill of sale" for "and a bill of sale".



Section 12-49-1120. Notice to mortgagee of tax sale.

When real property is levied upon for taxes by the tax collector, the tax collector shall give at least forty-five days' written notice prior to the sale of the real property to a mortgagee contained on the mortgagee list filed with the tax collector as provided in Section 12-49-1150. The period of forty-five days shall begin to run from the time the notice is personally delivered or from the date of its mailing when delivered by certified mail as provided in this article. The notice must contain a description of the real property levied upon, including the tax map number assigned by the county, the name of the owner, the year or years for which the taxes were assessed, and a statement of the amount of the taxes with the accrued costs. The notice must be delivered to the mortgagees either personally or by certified mail with return receipt requested at the address(es) shown on the most current mortgagee list for a particular mortgagee. If delivered personally, the tax collector shall obtain a signed receipt from the mortgagee. Although a separate notice must be prepared for each parcel of real property to be sold, a tax collector may enclose in the same package or envelope multiple notices to be given to the same mortgagee at the same address.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1130. Form of notice.

The form of notice required pursuant to Section 12-49-1120 must be substantially as follows:

DELINQUENT TAXES

Notice to Holder of Mortgage

Notice is given to ____________________ as the holder of a certain mortgage recorded in the office of the__________ in Book _______ at Page _______, of the County of __________, State of South Carolina, that there are now due and unpaid taxes for the year 20___ amounting to $__________, with accrued cost of $__________, for which a tax execution has been issued and levy made upon the following described real property owned by ____________________ and embraced within the mortgage, and that the real property will be sold unless such taxes are paid within forty-five (45) days from the delivery of this notice as provided by law.

Description of the Real Property Levied Upon Tax Map No. ______________________________ Tax Collector ______________________________ Address Date:_______________

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1140. Record of notice.

The tax collector shall keep a record of each notice given under Section 12-49-1120 that contains the date the notice was delivered, the method of delivery, the address where the notice was delivered, and the name of the addressee of the notice.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1150. Mortgagee list.

To entitle a mortgagee to the notice required by Section 12-49-1120, a list of each mortgage located in the county as to which the notice is desired must be filed by the mortgagee with the tax collector of the county in which the real property covered by a mortgage lies on or before the fifteenth day of March of each year, on which must be shown the name and address of the mortgagee, the name of each mortgagor, and the book and page of the record where each mortgage listed is recorded and the tax map number.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006; 2015 Act No. 87 (S.379), Section 52, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 52, inserted "and the tax map number".



Section 12-49-1160. Form of mortgagee list.

The form of the mortgagee list for real property must be substantially as follows:

Mortgagee List For County Mortgagee/Holder: Address for Notice: Date: Name of Owner(s) Tax Map Book Page or Mortgagor(s) Number of Record Number

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1170. How mortgagee list may be provided to tax collector; proof.

The mortgagee list may be provided to the tax collector through any medium acceptable to the sender and the receiver. This medium may include, but not be limited to: United States mail, hand delivery, express delivery, or e-mail. The sender shall maintain sufficient proof that the mortgagee list and any supplement were provided to the tax collector.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1180. Effect of chapter on rights of mortgagee.

(A) The rights, interest, and security of a mortgagee complying with the provisions of Section 12-49-1150 are not affected by a tax sale and a deed of conveyance, unless the provisions of Section 12-49-1120 are complied with.

(B) Except as specifically provided in this article, the rights and remedies of a mortgagee granted elsewhere in this title are not affected by whether or not the mortgagee provides a mortgagee list of real property pursuant to Section 12-49-1150.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



Section 12-49-1190. Tax sale of mobile or manufactured home; service of notice.

When a mobile or manufactured home is levied upon for taxes by the tax collector, the tax collector shall give at least forty-five days' written notice before the date of the tax sale to lienholders by following the procedures provided in Section 12-49-1220, except as otherwise provided in Section 12-49-1220(D). The period of forty- five days begins to run from the time the notice is delivered personally or from the date of its mailing. The notice must contain a description of the mobile or manufactured home levied upon, including the year, make or model, size and serial number, the name of the owner, the address and zip code where the mobile or manufactured home is located, the year or years for which the taxes were assessed, and a statement of the amount of the taxes with the accrued costs. The notice must be delivered to the lienholders, either personally or by certified mail with return receipt requested, at the addresses obtained by the tax collector by following the procedures provided for in Section 12-49-1220. If delivered personally, the tax collector shall obtain a signed receipt from the lienholder. Although a separate notice must be prepared for each mobile or manufactured home to be sold, a tax collector may enclose in the same package or envelope multiple notices to be given to the same lienholder at the same address.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1200. Form of notice.

(A) Except as provided in subsection (B), the form of the notice required by Section 12-49-1190 must be substantially as follows:

"DELINQUENT TAXES

NOTICE TO LIENHOLDER

Notice is given to ________________ as the holder of a certain lien on the mobile or manufactured home below described, that there are now due and unpaid taxes for the year(s) _________________ in the amount of $___________ with accrued costs of $ ___________ for which a tax execution has been issued and levy made upon the described home owned by __________________________. The home will be sold unless the taxes are paid within forty-five days from delivery of this notice as provided by law.

Description of Mobile or Manufactured Home Levied Upon

___________________________________________________

Make or Model of Mobile or Manufactured Home

___________________________________________________

Year of Home and Full Serial Number

___________________________________________________

Owner's Name and Address

___________________________________________________

Tax Collector

___________________________________________________

Address

___________________________________________________

Date _____________________."

(B) For liens created before January 1, 1995, the form of the notice required by Section 12-49-1190 must be substantially as follows:

"DELINQUENT TAXES

NOTICE TO LIENHOLDER

Notice is given to ________________ as the holder of a certain lien on the mobile or manufactured home below described, that there are now due and unpaid taxes for the year(s) ________________ in the amount of $___________ with accrued costs of $ ___________ for which a tax execution has been issued and levy made upon the described home owned by __________________________. The home will be sold unless the taxes are paid within forty-five days from delivery of this notice as provided by law.

Description of Collateral

___________________________________________________

VIN Number

___________________________________________________

Owner's Name and Address

___________________________________________________

Tax Collector

___________________________________________________

Address

___________________________________________________

Date _____________________."

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1210. Records of notice; contents.

The tax collector shall keep a record of each notice given pursuant to Section 12-49-1190 which must contain the date the notice was delivered, the method of delivery, the address to which the notice was delivered, and the name of the addressee of the notice.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1220. Procedures for providing notice of levy and sale.

(A) In providing the notice of levy and sale required in Section 12-49-1190 relating to mobile or manufactured homes, the tax collector shall comply with the procedures provided for in subsections (B) or (C) and (D). This section does not require the tax collector to send more than one notice of levy to a single lienholder at the same mailing address that is revealed multiple times by compliance with the different procedures provided for in this section. If a single lienholder's name at different mailing addresses is revealed or would have been revealed by compliance with the procedures provided pursuant to this section, notice of levy must be sent to the lienholder at all these mailing addresses.

(B) For liens created before January 1, 1995, the tax collector shall provide the notice of levy and sale to the lienholders contained on the certificate of title issued by the department. To obtain the name and address of the lienholders, the tax collector shall either: (a) forward to the department a form provided below requesting the name and address of all lienholders shown on the certificate of title or (b) obtain from official department records the names and addresses of all lienholders shown on the certificate of title, to include the information listed on the form below. The delinquent tax collector may not sell the property without either a return of this form or official department records if records reflect the existence of a lienholder.

To the Department of ______________________:

I have been instructed by the county treasurer to levy and sell the following personal property:

Please provide me with the lienholders' name and address as shown on the certificate of title:

NAME: ____________________________________________

ADDRESS: _________________________________________

DESCRIPTION OF COLLATERAL:_____________________

VIN NUMBER:_____________

LIENHOLDER: _____________________________________

LIENHOLDERS' ADDRESS: _________________________.

(C) For liens created on or after January 1, 1995, the tax collector shall provide the notice of levy and sale to the lienholders identified on the forms provided to the county department responsible for registering manufactured housing pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31 or official department records if the records reflect the existence of a lienholder.

(D)(1) In addition to complying with the procedures provided in either subsection (B) or (C), for tax years beginning January 1, 2007, and after that time, the tax collector shall send the notice of levy and sale required by this article to the lienholders at the addresses shown on the most current collateral list provided by the lienholders holding a lien on the mobile or manufactured home to the tax collector pursuant to Section 12-49-1230. If a lienholder's most current collateral list, including any supplement, fails to disclose to the tax collector the lienholder's lien on a home that is to be sold, the lienholder is not entitled to notice pursuant to this subsection. If the collateral lists of two or more lienholders show the same mobile or manufactured home as their collateral, all the lienholders must be notified of the tax sale.

(2) If a lienholder provides the tax collector with a supplemental collateral list as described in Section 12-49-1230(B) after July first of any given year and the tax collector intends to sell a mobile or manufactured home shown on that supplemental list for which the lienholder could not be identified properly by the tax collector's compliance with the procedures provided in subsections (B) or (C) and (D)(1), the tax collector shall give a newly identified lienholder or to a lienholder at the newly identified address, or both, the notice required by this subsection.

(a) If there are sixty-five or more days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector shall deliver to the newly identified lienholder or at the newly identified address, or both, the notice required by Section 12-49-1190 in the same manner and under the same timelines as provided in that section.

(b) If there are fewer than sixty-five days, but at least forty-five days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector shall deliver to the newly identified lienholder or at the newly identified address, or both, the notice required by Section 12-49-1190 in the same manner as required pursuant to that section, except that the notice must be given no fewer than twenty days before the date of the scheduled tax sale.

(c) If the tax sale has already occurred by the time the tax collector receives the supplemental collateral list, or if there are fewer than forty-five days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector is not required to deliver to the newly identified lienholder or at the newly identified address, or both, a notice pursuant to subsection (D)(2). Except to the extent that they are entitled to receive notice pursuant to subsections (B) or (C) and (D)(1), the only notice the newly identified lienholders, or known lienholders at a newly identified address, are entitled to receive pursuant to this subitem is a notice of their right of redemption pursuant to the provisions of Chapter 51, Title 12.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 53, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 53, in (C), substituted "to the county department responsible for registering manufactured housing" for "to the county auditor".



Section 12-49-1230. Collateral lists and supplements.

(A) By July first of each year, each lienholder may provide a written collateral list to the tax collector of each county in which the lienholder's collateral is located. The collateral list sent to a particular county must be derived by a lienholder sorting its accounts by United States Postal Zip Codes and by sorting those zip codes by the counties that have geographical areas covered by those zip codes. The zip codes used must be those shown in the lienholder's records as the mailing addresses where the collateral is situate. For those zip codes covering geographical areas that extend into multiple counties, the collateral list sent to all counties sharing the same zip codes must contain the information required by Section 12-49-1250.

(B) Any collateral list provided by a lienholder to a tax collector after July first and no later than December thirty-first of any year is considered a supplemental collateral list for purposes of the lienholder's right to receive notice of a tax levy and sale pursuant to Section 12-49-1190 for that same calendar year.

(C) A lienholder is not required to provide to the tax collector a collateral list annually or periodically. If a particular lienholder does not provide a collateral list to the tax collector in a timely manner for the year in which the tax collector intends to sell real property on which that lienholder holds a lien, the tax collector may rely on the most current information obtained pursuant to Section 12-49-1190 including, but not limited to, a collateral list from a previous year.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1240. Form of collateral list and supplement.

The form of the collateral list and a supplement for mobile or manufactured homes must be substantially as follows:

Collateral List For __________________________ County

Lienholder: ______________________________________

Address for Notice: _______________________________

Date: ________________________

Name(s) of Owner(s): Address of Home: _______________

Other Address of Owner(s): _______________________

Zip Code: ___________________

Year of Home: _______________

Make/Model: _________________

Size of Home: _______________

Full Serial Number: ____________.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1250. Medium for delivery of collateral list and supplement.

The collateral list and a supplement may be provided to the tax collector through a medium acceptable to the sender and the receiver. The medium may include United States mail, hand delivery, express delivery, or e-mail, but the sender shall maintain sufficient proof that the collateral list and supplement were provided to the tax collector.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1260. Providing copies of collateral list; use of list.

The collateral lists and supplements must be maintained by the tax collector strictly and only for the purposes provided in this article. A person in the tax collector's office may not give, release, or provide in any form to any person or entity the original or any photographic or electronic copy of the collateral lists or a list reconstructed from the tax collector's records which shows the owners of mobile or manufactured homes in a county and the names of the lienholders of these homes. The collateral lists must be used for the purposes only of notifying the lienholders of impending tax sales and the expiration of redemption periods. This section does not prevent a tax collector from integrating information obtained from the collateral lists into the tax collector's records in the same manner as the tax collector integrates information in his records obtained from other sources. This section does not prevent a tax collector from providing information to a person or entity about the name of the owner and lienholder of a particular mobile or manufactured home.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1270. Rights, interests and security of lienholder.

(A) Except as otherwise provided in Section 12-49-1220 or 12-49-1290, unless the tax collector complies with the provisions of Sections 12-49-1190 and 12-49-1220, the rights, interest, and security of a lienholder of a mobile or manufactured home is not affected by a tax sale and a transfer of title made pursuant to the tax sale.

(B) Except as specifically provided in this article, the rights and remedies of a lienholder of a mobile or manufactured home under the terms of the security documents or as otherwise provided in this title are not affected by whether or not a lienholder provides a collateral list to the tax collector or provides information to the assessor about where and to whom tax notices must be sent.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006; 2015 Act No. 87 (S.379), Section 54, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 54, in (B), substituted "provides information to the assessor" for "provides information to the auditor".



Section 12-49-1280. Circumstances not grounds for voiding tax sale.

Notwithstanding another provision of this article, the following circumstances are not grounds for voiding a tax sale:

(1) The tax collector complied with Section 12-49-1220(B) but the return from the department did not provide the name and address of the current lienholder, the lienholder's most current collateral list that was provided to the tax collector did not reflect accurately the name and address of the lienholder for the mobile or manufactured home, the county had not been provided information about the lienholder and its address pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31, and department records did not reflect information about the lienholder and its address.

(2) The mobile or manufactured home appeared on collateral lists of more than one lienholder and, although the tax collector did not notify all the lienholders, he did notify the lienholders that held liens on the mobile or manufactured home at the time the notice was given, and the notice was sent to the correct addresses of the lienholders holding the liens where the owner's account was being serviced at the time the notice was given.

(3) The lienholder that holds the lien on the mobile or manufactured home at the time the notice was given receives the notice at the correct address of the lienholder where the owner's account is being serviced, regardless of how the tax collector obtained the correct name and address of the lienholder.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



Section 12-49-1290. Circumstances not defense to lienholder's effort to void tax sale.

Notwithstanding the provisions of this article, the following circumstances are not a defense to a lienholder's effort to void a tax sale:

The lienholder failed to provide the tax collector with a collateral list for one or more years, but the most current collateral list the lienholder did provide the tax collector, including any supplements described in Section 12-49-1220(D)(2)(a) and (b), showed that the lienholder held a lien on the particular mobile or manufactured home that was sold by the tax collector at a tax sale, or the county had been provided information about the lienholder and its address pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.






CHAPTER 51 - ALTERNATE PROCEDURE FOR COLLECTION OF PROPERTY TAXES

Section 12-51-40. Default on payment of taxes; levy of execution by distress and sale; notice of delinquent taxes; seizure of property; advertisement of sale.

After the county treasurer issues his execution against a defaulting taxpayer in his jurisdiction, as provided in Section 12-45-180, signed by him or his agent in his official capacity, directed to the officer authorized to collect delinquent taxes, assessments, penalties, and costs, requiring him to levy the execution by distress and sale of the defaulting taxpayer's estate, real or personal, or both, or property transferred by the defaulting taxpayer, the value of which generated all or part of the tax, to satisfy the taxes, assessments, penalties, and costs, the officer to which the execution is directed shall:

(a) On April first or as soon after that as practicable, mail a notice of delinquent property taxes, penalties, assessments, and costs to the defaulting taxpayer and to a grantee of record of the property, whose value generated all or part of the tax. The notice must be mailed to the best address available, which is either the address shown on the deed conveying the property to him, the property address, or other corrected or forwarding address of which the officer authorized to collect delinquent taxes, penalties, and costs has actual knowledge. The notice must specify that if the taxes, penalties, assessments, and costs are not paid, the property must be advertised and sold to satisfy the delinquency.

(b) If the taxes remain unpaid after thirty days from the date of mailing of the delinquent notice, or as soon thereafter as practicable, take exclusive possession of the property necessary to satisfy the payment of the taxes, assessments, penalties, and costs. In the case of real property, exclusive possession is taken by mailing a notice of delinquent property taxes, assessments, penalties, and costs to the defaulting taxpayer and any grantee of record of the property at the address shown on the tax receipt or to an address of which the officer has actual knowledge, by "certified mail, return receipt requested-restricted delivery" pursuant to the United States Postal Service "Domestic Mail Manual Section S912". If the addressee is an entity instead of an individual, the notice must be mailed to its last known post office address by certified mail, return receipt requested, as described in Section S912. In the case of personal property, exclusive possession is taken by mailing the notice of delinquent property taxes, assessments, penalties, and costs to the person at the address shown on the tax receipt or to an address of which the officer has actual knowledge. All delinquent notices shall specify that if the taxes, assessments, penalties, and costs are not paid before a subsequent sales date, the property must be duly advertised and sold for delinquent property taxes, assessments, penalties, and costs. The return receipt of the "certified mail" notice is equivalent to "levying by distress".

(c) If the "certified mail" notice has been returned, take exclusive physical possession of the property against which the taxes, assessments, penalties, and costs were assessed by posting a notice at one or more conspicuous places on the premises, in the case of real estate, reading: "Seized by person officially charged with the collection of delinquent taxes of (name of political subdivision) to be sold for delinquent taxes", the posting of the notice is equivalent to levying by distress, seizing, and taking exclusive possession of it, or by taking exclusive possession of personalty. In the case of personal property, the person officially charged with the collection of delinquent taxes is not required to move the personal property from where situated at the time of seizure and further, the personal property may not be moved after seized by anyone under penalty of conversion unless delinquent taxes, assessments, penalties, and costs have been paid. Mobile homes are considered to be personal property for the purposes of this section unless the owner has de-titled the mobile home according to Section 56-19-510.

(d) The property must be advertised for sale at public auction. The advertisement must be in a newspaper of general circulation within the county or municipality, if applicable, and must be entitled "Delinquent Tax Sale". It must include the delinquent taxpayer's name and the description of the property, a reference to the county auditor's map-block-parcel number being sufficient for a description of realty. The advertising must be published once a week before the legal sales date for three consecutive weeks for the sale of real property, and two consecutive weeks for the sale of personal property. All expenses of the levy, seizure, and sale must be added and collected as additional costs, and must include, but not be limited to, the expenses of taking possession of real or personal property, advertising, storage, identifying the boundaries of the property, and mailing certified notices. When the real property is divisible, the tax assessor, county treasurer, and county auditor may ascertain that portion of the property that is sufficient to realize a sum upon sale sufficient to satisfy the payment of the taxes, assessments, penalties, and costs. In those cases, the officer may partition the property and furnish a legal description of it.

(e) As an alternative, upon approval by the county governing body, a county may use the procedures provided in Chapter 56, Title 12 and Section 12-4-580 as the initial step in the collection of delinquent taxes on real and personal property.

(f) For the purpose of enforcing payment and collection of property taxes when the true owner is unknown because of the death of the owner of record and the absence of probate administration of the decedent's estate, the property must be advertised and sold in the name of the deceased owner of record.

HISTORY: 1962 Code Section 65-2815.3; 1971 (57) 499; 1985 Act No. 166, Section 4; 1988 Act No. 451, Section 1; 1989 Act No. 78, Section 1; 1996 Act No. 431, Section 26; 1997 Act No. 106, Section 4; 1998 Act No. 285, Section 1; 2000 Act No. 399, Section 3(X)(3), eff January 1, 2001; 2015 Act No. 87 (S.379), Section 55, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 55, in (c), substituted "has de-titled the mobile home according to Section 56-19-510" for "gives written notice to the auditor of the mobile home's annexation to the land on which it is situated"; and in (e), inserted "and Section 12-4-580".



Section 12-51-50. Sale of property; procedures; defaulting taxpayer or grantee with more than one item to be sold.

The property duly advertised must be sold, by the person officially charged with the collection of delinquent taxes, at public auction at the courthouse or other convenient place within the county, if designated and advertised, on the advertised date for legal tender payable in full by cash, cashier's check, certified check, or money order on the date of the sale. If the defaulting taxpayer or the grantee of record of the property has more than one item advertised to be sold, as soon as sufficient funds have been accrued to cover all of the delinquent taxes, assessments, penalties, and costs, further items must not be sold.

HISTORY: 1962 Code Section 65-2815.4; 1971 (57) 499; 1985 Act No. 166, Section 5; 1997 Act No. 146, Section 1; 2000 Act No. 399, Section 3(X)(4), eff January 1, 2001; 2012 Act No. 186, Section 3, eff June 7, 2012.



Section 12-51-55. Required bid on behalf of Forfeited Land Commission when property sold for ad valorem taxes.

The officer charged with the duty to sell real property and mobile or manufactured housing for nonpayment of ad valorem property taxes shall submit a bid on behalf of the forfeited land commission equal to the amount of all unpaid property taxes, penalties, assessments including, but not limited to, assessments owed to a special taxing district established pursuant to Section 4-9-30, Chapter 19, Title 4, or an assessment district established pursuant to Chapter 15, Title 6, and costs including taxes levied for the year in which the redemption period begins. The forfeited land commission is not required to bid on property known or reasonably suspected to be contaminated. If the contamination becomes known after the bid or while the commission holds the title, the title is voidable at the election of the commission.

HISTORY: 1995 Act No. 90, Section 3; 1996 Act No. 431; 2000 Act No. 399, Section 3(X)(5), eff January 1, 2001; 2005 Act No. 145, Section 51, eff June 7, 2005; 2015 Act No. 87 (S.379), Section 56, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 56, twice substituted "forfeited land commission" for "Forfeited Land Commission", and deleted the prior last sentence, relating to the requirement that funds from sale to pay taxes during redemption period.



Section 12-51-60. Payment by successful bidder; receipt; disposition of proceeds.

The successful bidder at the delinquent tax sale shall pay legal tender as provided in Section 12-51-50 to the person officially charged with the collection of delinquent taxes in the full amount of the bid on the day of the sale. Upon payment, the person officially charged with the collection of delinquent taxes shall furnish the purchaser a receipt for the purchase money. He must attach a copy of the receipt to the execution with the endorsement of his actions, which must be retained by him. Expenses of the sale must be paid first and the balance of all delinquent tax sale monies collected must be turned over to the treasurer. Upon receipt of the funds, the treasurer shall mark immediately the public tax records regarding the property sold as follows: Paid by tax sale held on (insert date). All other monies received, including any excess after payment of delinquent taxes, assessments, penalties, and costs, must be retained, paid out, and accounted for by the delinquent tax collector. Once a tax deed has been issued, the defaulting taxpayer and the owner of record immediately before the end of the redemption period must be notified in writing by the delinquent tax collector of any excess due. The notice must be addressed and mailed in the manner provided in Section 12-51-40(b) for taking exclusive possession of real property. Expenses of providing this notice are considered costs of the sale for purposes of determining the amount, if any, of the excess.

HISTORY: 1962 Code Section 65-2815.5; 1971 (57) 499; 1985 Act No. 166, Section 6; 1994 Act No. 296, Section 1; 1996 Act No. 332, Section 2; 1996 Act No. 431, Section 30; 1998 Act No. 285, Section 2; 2000 Act No. 399, Section 3(X)(6), eff January 1, 2001.



Section 12-51-70. Default by successful bidder; readvertisement of property.

If the successful bidder fails to remit in legal tender within the time specified, the person officially charged with the collection of delinquent taxes shall cancel that bid and duly readvertise the same property for sale, in the same manner, on a subsequent delinquent tax sale date. The defaulting bidder is liable for no more than five hundred dollars damages upon default, which may be collected by suit by the person officially charged with the collection of delinquent taxes in the name of the taxing authority.

HISTORY: 1962 Code Section 65-2815.6; 1971 (57) 499; 1985 Act No. 166, Section 7; 2012 Act No. 186, Section 4, eff June 7, 2012.



Section 12-51-80. Settlement by treasurer.

The treasurer shall make full settlement of tax sale monies, within forty-five days after the sale, to the respective political subdivisions for which the taxes were levied. Proceeds of the sales in excess thereof must be retained by the treasurer as otherwise provided by law.

HISTORY: 1962 Code Section 65-2815.7; 1971 (57) 499; 1985 Act No. 166, Section 8; 2015 Act No. 87 (S.379), Section 57, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 57, substituted "within forty-five days" for "within thirty days".



Section 12-51-90. Redemption of real property; assignment of purchaser's interest.

(A) The defaulting taxpayer, any grantee from the owner, or any mortgage or judgment creditor may within twelve months from the date of the delinquent tax sale redeem each item of real estate by paying to the person officially charged with the collection of delinquent taxes, assessments, penalties, and costs, together with interest as provided in subsection (B) of this section. If prior to the expiration of the redemption period, the purchaser assigns his interest in any real property purchased at a delinquent tax sale, the grantee from the successful bidder shall furnish the person officially charged with the collection of delinquent taxes a conveyance, witnessed and notarized. The person officially charged with the collection of delinquent taxes shall replace the successful bidder's name and address with the grantee's name and address in the delinquent tax sale book.

(B) The lump sum amount of interest due on the whole amount of the delinquent tax sale based on the month during the redemption period the property is redeemed and that rate relates back to the beginning of the redemption period according to the following schedule:

Month of Redemption Period Amount of Interest Imposed Property Redeemed First three months three percent of the bid amount Months four, five, and six six percent of the bid amount Months seven, eight, and nine nine percent of the bid amount Last three months twelve percent of the bid amount

However, in every redemption, the amount of interest due must not exceed the amount of the bid on the property submitted on behalf of the forfeited land commission pursuant to Section 12-51-55.

(C) If the defaulting taxpayer, grantee from the owner, or mortgage or judgment creditor fails to redeem the item of real estate sold at the delinquent tax sale within the twelve months provided in subsection (A) and after the passing of an additional twelve months, the tax deed issued is incontestable on procedural or other grounds.

HISTORY: 1962 Code Section 65-2815.8; 1971 (57) 499; 1985 Act No. 166, Section 9; 1996 Act No. 332, Section 1; 2000 Act No. 334, Section 1, eff June 6, 2000; 2001 Act No. 89, Section 48, eff July 20, 2001; 2006 Act No. 238, Section 3.A, eff March 15, 2006.

Editor's Note

2000 Act No. 334, Section 2, provides that the act applies to redemptions of property sold for delinquent taxes at sales held on or after the effective date of the act [June 6, 2000].



Section 12-51-95. Owner of mobile or manufactured home may redeem property.

Notwithstanding the provisions of Section 12-51-110, the owner or lienholder of any mobile home or manufactured home may redeem the property as provided in Sections 12-51-90, 12-51-100, and 12-51-120. For purposes of this chapter, "mobile or manufactured home" is defined in Section 12-43-230(b) or Section 40-29-20(9), as applicable.

HISTORY: 1988 Act No. 647, Section 1; 1994 Act No. 506, Section 13.



Section 12-51-96. Conditions of redemption.

In order for the owner of or lienholder on the "mobile home" or "manufactured home" to redeem his property as permitted in Section 12-51-95, the mobile or manufactured home subject to redemption must not be removed from its location at the time of the delinquent tax sale for a period of twelve months from the date of the sale unless the owner is required to move it by the person other than himself who owns the land upon which the mobile or manufactured home is situated. In this event, the owner of the mobile or manufactured home must notify the purchaser and the delinquent tax collector of the new location of the mobile or manufactured home, which new location also must be in this State. If the owner moves the mobile or manufactured home in violation of this section, he is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding one thousand dollars or imprisonment not exceeding one year, or both. In addition to the other requirements and payments necessary for an owner of a mobile or manufactured home to redeem his property after a delinquent tax sale, the defaulting taxpayer or lienholder also must pay rent to the purchaser at the time of redemption an amount not to exceed one-twelfth of the taxes for the last completed property tax year, exclusive of penalties, costs, and interest, for each month between the sale and redemption. However, the monthly rental, when calculated as provided in this section, must not be less than ten dollars. For purposes of this rent calculation, more than one-half of the days in any month counts as a whole month.

HISTORY: 1988 Act No. 647, Section 3; 1994 Act No. 506, Section 14.



Section 12-51-100. Cancellation of sale upon redemption; notice to purchaser; refund of purchase price.

Upon the real estate being redeemed, the person officially charged with the collection of delinquent taxes shall cancel the sale in the tax sale book and note thereon the amount paid, by whom and when. The successful purchaser, at the delinquent tax sale, shall promptly be notified by mail to return the tax sale receipt to the person officially charged with the collection of delinquent taxes in order to be expeditiously refunded the purchase price plus the interest provided in Section 12-51-90.

HISTORY: 1962 Code Section 65-2815.9; 1971 (57) 499; 1985 Act No. 166, Section 10; 1998 Act No. 285, Section 3.



Section 12-51-110. Personal property shall not be subject to redemption; purchaser's bill of sale and right of possession.

For personal property, there is no redemption period subsequent to the time that the property is struck off to the successful purchaser at the delinquent tax sale. Upon payment by the successful purchaser and delivery of the duplicate warrant (i.e. tax receipt) with description and notation by the person officially charged with the collection of delinquent taxes, he shall deliver to the successful purchaser the following form properly executed which is his bill of sale and right of possession:

"Sold to __________ at Delinquent Tax Sale on __________, who is the successful purchaser of personal property sold for delinquent taxes.

(Officer Charged with Tax Collection)".

HISTORY: 1962 Code Section 65-2815.10; 1971 (57) 499; 1985 Act No. 166, Section 11.



Section 12-51-120. Notice of approaching end of redemption period.

Neither more than forty-five days nor less than twenty days before the end of the redemption period for real estate sold for taxes, the person officially charged with the collection of delinquent taxes shall mail a notice by "certified mail, return receipt requested-restricted delivery" as provided in Section 12-51-40(b) to the defaulting taxpayer and to a grantee, mortgagee, or lessee of the property of record in the appropriate public records of the county. The notice must be mailed to the best address of the owner available to the person officially charged with the collection of delinquent taxes that the real property described on the notice has been sold for taxes and if not redeemed by paying taxes, assessments, penalties, costs, and interest at the applicable rate on the bid price in the total amount of ___ dollars on or before ___ (twelve months from date of sale) (date) __________, a tax title must be delivered to the successful purchaser at the tax sale. Pursuant to this chapter, the return of the certified mail "undelivered" is not grounds for a tax title to be withheld or be found defective and ordered set aside or canceled of record.

HISTORY: 1962 Code Section 65-2815.11; 1971 (57) 499; 1985 Act No. 166, Section 12; 1996 Act No. 332, Section 3; 1996 Act No. 431, Section 31; 2000 Act No. 399, Section 3(X)(7), eff January 1, 2001.



Section 12-51-130. Execution and delivery of tax title; costs and fees; overages.

Upon failure of the defaulting taxpayer, a grantee from the owner, a mortgagee, a judgment creditor, or a lessee of the property to redeem realty within the time period allowed for redemption, the person officially charged with the collection of delinquent taxes, within thirty days or as soon after that as possible, shall make a tax title to the purchaser or the purchaser's assignee. Delivery of the tax title to the clerk of court or register of deeds is considered "putting the purchaser, or assignee, in possession". The tax title must include, among other things, the name of the defaulting taxpayer, the name of any grantee of record of the property, the date of execution, the date the realty was posted and by whom, and the dates each certified notice was mailed to the party or parties of interest, to whom mailed and whether or not received by the addressee. The successful purchaser, or assignee, is responsible for the actual cost of preparing the tax title plus documentary stamps necessary to be affixed and recording fees. The successful purchaser, or assignee, shall pay the amounts to the person officially charged with the collection of delinquent taxes before delivery of the tax title to the clerk of court or register of deeds and, upon payment, the person officially charged with the collection of delinquent taxes is responsible for promptly transmitting the tax title to the clerk of court or register of deeds for recording and remitting the recording fee and documentary stamps cost. If the tax sale of an item produced more cash than the full amount due in taxes, assessments, penalties, and costs, the overage must be applied to any outstanding municipal tax liens on the property. Any remaining overage belongs to the owner of record immediately before the end of the redemption period to be claimed or assigned according to law. These sums are payable ninety days after execution of the deed unless a judicial action is instituted during that time by another claimant. If neither claimed nor assigned within five years of date of public auction tax sale, the overage shall escheat to the general fund of the governing body. Before the escheat date unclaimed overages must be kept in a separate account and must be invested so as not to be idle and the governing body of the political subdivision is entitled to the earnings for keeping the overage. On escheat date the overage must be transferred to the general funds of the governing body.

HISTORY: 1962 Code Section 65-2815.12; 1971 (57) 499; 1985 Act No. 166, Section 13; 2000 Act No. 399, Section 3(X)(8), eff January 1, 2001; 2005 Act No. 145, Section 52, eff June 7, 2005; 2006 Act No. 238, Section 2, eff March 15, 2006; 2006 Act No. 386, Sections 44, 49.C, eff June 14, 2006.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-51-135. Removal of erroneously issued warrants.

If a warrant, which has been filed with the clerk of court in any county, is determined by the Department of Revenue to have been issued and filed in error, the clerk of court, upon notification by the Department of Revenue, must remove the warrant from its book.

HISTORY: 1985 Act No. 201, Part II, Section 49; 1993 Act No. 181, Section 231.



Section 12-51-140. Notice to mortgagees.

The provisions of Sections 12-49-1110 through 12-49-1290, inclusive, relating to notice to mortgagees of proposed tax sales and of tax sales of properties covered by their respective mortgages are adopted as a part of this chapter.

HISTORY: 1962 Code Section 65-2815.13; 1971 (57) 499.

Code Commissioner's Note

At the direction of the Code Commissioner, "Sections 12-49-1110 through 12-49-1290" was substituted for "Sections 12-49-210 through 12-49-300" because the latter sections were repealed.



Section 12-51-150. Official may void tax sales.

If the official in charge of the tax sale discovers before a tax title has passed that there is a failure of any action required to be properly performed, the official may void the tax sale and refund the amount paid, plus interest in the amount actually earned by the county on the amount refunded, to the successful bidder. If the full amount of the taxes, assessments, penalties, and costs have not been paid, the property must be brought to tax sale as soon as practicable.

HISTORY: 1962 Code Section 65-2815.14; 1971 (57) 499; 1985 Act No. 166, Section 14; 2006 Act No. 386, Sections 35, 49.D, eff June 14, 2006.

Code Commissioner's Note

At the direction of the Code Commissioner, the first sentence as amended by Section 49.D of the 2006 amendment is set forth above.



Section 12-51-160. Deed as evidence of good title; statute of limitations.

In all cases of tax sale the deed of conveyance, whether executed to a private person, a corporation, or a forfeited land commission, is prima facie evidence of a good title in the holder, that all proceedings have been regular and that all legal requirements have been complied with. An action for the recovery of land sold pursuant to this chapter or for the recovery of the possession must not be maintained unless brought within two years from the date of sale as provided in Section 12-51-90(C).

HISTORY: 1962 Code Section 65-2815.15; 1971 (57) 499; 1985 Act No. 166, Section 15; 2006 Act No. 238, Section 3.B, eff March 15, 2006.



Section 12-51-170. Contract with county for collection of taxes due municipality.

A county and municipality may contract for the collection of municipal taxes by the county. When by contract a tax due a municipality is to be collected by the county, the provisions of this chapter are exercisable by the county official charged with the collection of the delinquent taxes. He may employ, appoint, or designate others to perform or carry out the provisions of the chapter.

HISTORY: 1962 Code Section 65-2815.16; 1971 (57) 499; 1985 Act No. 166, Section 16.






CHAPTER 53 - TAX COLLECTION BY DEPARTMENT OF REVENUE

Section 12-53-10. Certain powers and duties of sheriffs or tax collectors imposed on Department of Revenue.

All the powers and duties now imposed or conferred by law upon sheriffs or tax collectors of any county in this State with respect to the collection of any amounts due the State Department of Revenue, are hereby imposed or conferred upon the department, or its duly authorized representatives. Such portions of the law as have to do with the collection of unpaid taxes, penalties, interest, or costs, and the attachment, levy, and sale of properties for the purpose of enforcing the payment of such amounts which may be due the department, are hereby imposed or conferred upon the department, or its duly authorized representatives. The department, or its duly authorized representatives, shall in all respects and with like effect proceed upon the property and rights to property, both real and personal, as is now provided by law with respect to sheriffs or tax collectors.

HISTORY: 1962 Code Section 65-2831; 1954 (48) 1566; 1993 Act No. 181, Section 232.



Section 12-53-20. Levy on and seizure of intangibles; notice to taxpayer.

Notwithstanding any other provision of law, the department, or its duly authorized representatives, may attach, levy upon, or seize bank deposits and all other choses in action, except for salaries and wages, on property incapable of manual levy or delivery, hereinafter called intangible, belonging, owing, or to become due to any taxpayer, subject to any provisions of any tax or license law of which the administration, enforcement, and collection is imposed upon the department. The person owning such intangible, matured or unmatured, or having the same in possession or control, shall become liable for all sums due by the taxpayer to the extent of the amount of the intangible belonging, owing, or to become due to the taxpayer, subject to the setoff of any matured or unmatured indebtedness of a taxpayer to said person. To effect such attachment or levy, the department, or its duly authorized representative, shall serve, or cause to be served upon the taxpayer and upon such person, notice of such attachment and levy, which notice may be served by any authorized representative of the department, or by any officer having authority to serve summonses.

HISTORY: 1962 Code Section 65-2832; 1954 (48) 1566.



Section 12-53-30. Preservation of seized property; expenses of seizure and sale.

The department, or its duly authorized representative, where personal property is levied upon and seized in order to enforce payment of amounts due the department, including costs, shall take such steps as may be necessary to protect and preserve the property so seized. The sheriff of each county is hereby authorized and directed to provide appropriate and proper space to protect any personal property so seized. In the event that storage space is not available to the sheriff, the department is hereby authorized and directed to rent such space as may be necessary to protect the seized property until such property may be sold or redeemed. The cost of such storage, advertising, sale, and any other direct costs in connection with such seizure and sale shall be paid by the State Treasurer on proper warrant from the department from any funds arising out of any taxes with respect to which the department is charged with the administration, enforcement and collection.

HISTORY: 1962 Code Section 65-2833; 1954 (48) 1566.



Section 12-53-40. Costs and fees.

Notwithstanding another provision of law, there is added as costs to each warrant or tax execution collected, served, or recorded by a duly authorized representative of the department an amount equivalent to five percent of the total of the warrant or tax execution or the sum of three dollars, whichever is greater and, in addition, a sum equal to the fee provided in Section 8-21-310(20). These costs, together with the costs of storage, advertising, and sale, must be deducted from proceeds of sale before payment of prior liens or claims. Fees charged by clerks of court for the recording and satisfaction of warrants for distraint or tax executions issued by the department must be paid by the State Treasurer on proper warrant from the department from funds appropriated by the General Assembly.

HISTORY: 1962 Code Section 65-2834; 1954 (48) 1566; 1990 Act No. 599, Section 2; 2003 Act No. 69, Section 3.X, eff June 18, 2003.



Section 12-53-45. Electronic filing of documents relating to enforced collection of taxes.

When filing documents relating to the enforced collection of taxes due this State with county clerks of court and registers of deeds, the department shall file those documents electronically if the clerk of court or register of deeds accepts electronic filings.

HISTORY: 2012 Act No. 135, Section 1, eff July 1, 2012.



Section 12-53-50. Disposition of proceeds of sales and collections.

The department shall, after deducting the costs and expenses above referred to, remit to the clerk of court of the county the amount of prior liens or claims, if any, against the property seized and sold. Such remittance shall be made by appropriate voucher by the State Treasurer issued upon proper warrant of the department. The department shall deposit the total proceeds of seizure and sale or collections under warrants or tax executions to the credit of the appropriate account with the State Treasurer.

HISTORY: 1962 Code Section 65-2835; 1954 (48) 1566.



Section 12-53-60. Provisions are cumulative.

The provisions of this article shall be complementary to and in addition to any other provision of law.

HISTORY: 1962 Code Section 65-2836; 1954 (48) 1566.






CHAPTER 54 - UNIFORM METHOD OF COLLECTION AND ENFORCEMENT OF TAXES LEVIED AND ASSESSED BY SOUTH CAROLINA DEPARTMENT OF REVENUE

Section 12-54-10. Definitions.

The word "person" or "taxpayer", for the purpose of this chapter, unless otherwise required by the text, includes any individual, firm, partnership, limited liability company, association, corporation, receiver, trustee, fiduciary, or any other group or combination acting as a unit and the State or any agency or instrumentality, authority, or political subdivision thereof, including municipalities. "Department" means the South Carolina Department of Revenue.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1993 Act No. 181, Section 235; 1995 Act No. 60, Section 2C.



Section 12-54-15. Tax and all increases, interest, and penalties on tax are personal debt from person liable to pay.

Every tax imposed by this title and all increases, interest, and penalties on the tax is from the time it is due and payable, a personal debt from the person liable to pay it to the State.

HISTORY: 1995 Act No. 76, Section 4.



Section 12-54-17. Action by Attorney General to recover taxes, penalties, and interest.

Action may be brought at any time by the Attorney General, in the name of the State, to recover taxes, penalties, and interest due under this title.

HISTORY: 1995 Act No. 76, Section 4.



Section 12-54-25. Interest due on late taxes; applicable interest rate.

(A) If any tax is not paid when due, interest is due on the unpaid portion from the time the tax was due until paid in its entirety. For administrative convenience, the department may waive up to thirty days' interest.

(B) For purposes of this section, a tax is due on the last day provided for its payment, without regard for any extension of time for payment and without regard for or to any assessment under Section 12-60-910. Stamp taxes and any other tax for which no payment date is provided are due on the day the liability arises.

(C)(1) Any tax refunded or credited must include interest on the amount of the credit or refund from the latest of the date the tax was paid, the original due date of the return, or the last day prescribed for paying the tax if no return is required, to either the date the refund was sent or delivered to the taxpayer or the date the credit was made.

(2) This interest must be paid by drawing upon funds from the type of tax being refunded or credited. The funds withdrawn may be expended by the department in the payment of interest on refunds.

(3) Interest on an overpayment is not allowed pursuant to this subsection if it is refunded:

(a) within seventy-five days after the last day prescribed for filing the tax return, without regard to an extension of time for filing, or within seventy-five days after the last day prescribed for paying the tax if no return is required;

(b) within seventy-five days after the return is filed, in the case of a return filed after the last date;

(c) within seventy-five days after the taxpayer files a claim for a credit or refund for the overpayment of tax for the period between the filing of the claim to the payment of the refund; or

(d) within seventy-five days after the county has received notice from the Department of Revenue that the taxpayer is due a credit or refund for the overpayment of property taxes.

(D) Except as preempted or superseded by federal law or inter-governmental compact such as the International Fuel Tax Agreement, the rate of interest on underpayments and overpayments is established by the department in the same manner and at the same time as the underpayment rate provided in Internal Revenue Code Sections 6621(a)(2) and 6622.

HISTORY: 1995 Act No. 60, Section 4C; 1996 Act No. 456, Section 4; 1998 Act No. 432, Section 13; 2000 Act No. 399, Section 3(J)(1), eff August 17, 2000; 2003 Act No. 69, Section 3.Z, eff June 18, 2003; 2005 Act No. 145, Section 53, eff June 7, 2005.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection J.1. applies to taxable periods ending after December 31, 1999; subsection J.2. applies to tax returns due after October 31, 2000, and does not affect an action or proceeding commenced or a right accrued before October 1, 2000 ...."



Section 12-54-42. Penalties for an employer for failure to furnish or file withholding statement; separate violation.

(a) A person who fails to comply with the provisions of Section 12-8-1540, requiring the furnishing of a withholding statement to employees is subject to a penalty of not less than one hundred dollars nor more than one thousand dollars for each violation.

(b) A person who fails to comply with the provisions of Section 12-8-1550, requiring the filing of withholding statements with the department is subject to a penalty of not less than one hundred dollars nor more than two thousand dollars for each violation.

(c) Failure to comply with Sections 12-8-1540 and 12-8-540(A)(1) with respect to each withholding statement required to be provided to the department or each employee is considered a separate violation.

HISTORY: 1995 Act No. 76, Section 4; 2005 Act No. 145, Section 32.A, eff July 1, 2005.



Section 12-54-43. Civil penalties and damages applicable to every tax or revenue law requiring return or statement filing with department.

(A) Except as otherwise provided, the civil penalties imposed by this penalty section apply to every revenue or tax law of the State that provides for the filing with the department of a return or statement of the tax or the amount taxable.

(B) The penalties described in this section must be added to and become a part of and collected as the tax imposed by the revenue or tax laws of this State.

(C)(1) In the case of failure to file a return on or before the date prescribed by law, determined with regard to any extension of time for filing, there must be added to the amount required to be shown as tax on the return, a penalty of five percent of the amount of the tax if the failure is for not more than one month, with an additional five percent for each additional month or fraction of the month during which the failure continues, not exceeding twenty-five percent in the aggregate.

(2) For the purpose of this subsection, the amount of tax required to be shown on the return must be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

(D) In case of failure to pay the amount shown as tax on any return on or before the date prescribed by law, determined with regard to any extension of time for paying, there must be added to the tax due a penalty of one-half of one percent of the amount of the tax if the failure is for not more than one month, with an additional one-half of one percent for each additional month or fraction of the month, during which the failure continues, not exceeding twenty-five percent in the aggregate.

(E) In case of failure to pay any amount of any tax required to be shown on a return which is not shown, including an assessment within ten days of the date of the notice and demand for payment, there must be added to the amount of tax stated in the notice and demand one-half of one percent of the amount of the tax if the failure is for not more than one month, with an additional one-half of one percent for each additional month or fraction of a month during which the failure continues, not exceeding twenty-five percent in the aggregate.

(F)(1) If part of an underpayment of tax or part of a claim for refund of tax paid is due to negligence or disregard of regulations, there must be added to the tax an amount equal to the sum of five percent of the underpayment or claimed refund and an amount equal to fifty percent of the interest payable under Section 12-54-25.

(2) A portion of an underpayment attributable to fraud with respect to which a penalty is imposed under subsection (G) must not be considered under this subsection.

(3) For purposes of this subsection, "negligence" includes a failure to make a reasonable attempt to comply with the provisions of this title, and "disregard" includes careless, reckless, or intentional disregard.

(G)(1) If a part of an underpayment of tax required to be shown on a return is due to fraud, there must be added to the tax an amount equal to the sum of seventy-five percent of the portion of the underpayment which is attributable to fraud and an amount equal to fifty percent of the interest payable under Section 12-54-25 with respect to that portion for the period beginning on the last day prescribed by law for payment of the underpayment, determined without regard to any extension, and ending on the date of the assessment of the tax or, if earlier, the date of the payment of the tax.

(2) If the department establishes that a portion of an underpayment is attributable to fraud, the entire underpayment must be treated as attributable to fraud, except that portion of the underpayment which the taxpayer establishes is not attributable to fraud.

(3) In case of a joint return, this subsection applies to a spouse only if some part of the underpayment is due to the fraud of the spouse.

(4) If a penalty is assessed under this subsection for an underpayment of tax which is required to be shown on a return, a penalty relating to failure to file the return or pay tax may not be assessed with respect to the portion of the underpayment which is attributable to fraud.

(H) A person who must obtain a license or purchase stamps for identification purposes, and who fails to obtain or display the license properly, or to affix the stamps properly, or to comply with statutory provisions, is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. For failure to obtain or display a license as prescribed in Sections 12-21-2720 and 12-21-2730, the penalty is fifty dollars for each failure to comply.

(I) A person:

(1)(a) who files what purports to be a return of the tax imposed by a provision of law administered by the department but which:

(i) does not contain information on which the substantial correctness of the tax liability may be judged; or

(ii) contains information that on its face indicates the liability is substantially incorrect; or

(b) who files a claim, a protest, or document, other than a return, that contains information that on its face indicates its position is substantially incorrect; and

(2) whose conduct is due to:

(a) a position which is frivolous or groundless; or

(b) a desire, which appears on the purported return, claim, protest, or document, to delay or impede the administration of state tax laws;

(3) is liable to a penalty of five hundred dollars for the first filing, twenty-five hundred dollars for the second filing, and five thousand dollars for each subsequent filing. These penalties are in addition to all other penalties provided by law.

(J) Whenever it appears to an administrative law judge that proceedings before him have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in the proceedings is frivolous or groundless, damages in an amount not to exceed five thousand dollars must be awarded to the State in the administrative law judge's decision. These damages must be assessed at the same time as the deficiency, paid upon notice and demand from the department, and collected as a part of the tax.

(K) A failure to deposit or pay taxes deducted and withheld pursuant to Article 5, Chapter 8 subjects the withholding agent to a penalty of not less than ten dollars nor more than one thousand dollars. The penalty imposed by this item applies to failure to comply with the provisions of Section 12-54-250.

(L) If a taxpayer asserts a value for property used in, or owned by, a business for property tax purposes that is fifty percent or more below the property's property tax value, there must be added to the tax an amount equal to the fifty percent of the underpayment which would have resulted if the value asserted had been accepted.

(M) If a purchaser uses a resale, wholesale, or an exemption certificate issued or authorized by the department to purchase tangible personal property tax free which the purchaser knows is not excluded or exempt from the tax under the provisions of Chapter 36 of this title, then the purchaser, in addition to any other penalties due under this title, is liable for a penalty of five percent of the amount of the tax if the failure is for not more than one month, with an additional five percent for each additional month or fraction of the month during which the failure continues, not exceeding fifty percent in the aggregate. The provisions of this section do not apply to direct pay certificates.

HISTORY: 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(J)(2), eff August 17, 2000; 2001 Act No. 89, Section 30, eff July 20, 2001; 2005 Act No. 145, Section 33.A, eff October 1, 2005; 2005 Act No. 145, Section 33.B, eff July 1, 2005; 2005 Act No. 161, Section 16.A, eff June 9, 2005.

Editor's Note

2000 Act No. 399, Section 3.Z., provides, in pertinent part, as follows:

"This section takes effect upon approval by the Governor, or as otherwise stated, except that ... subsection J.1. applies to taxable periods ending after December 31, 1999; subsection J.2. applies to tax returns due after October 31, 2000, and does not affect an action or proceeding commenced or a right accrued before October 1, 2000 ...."

2005 Act No. 161, Section 16.B, provides as follows:

"This SECTION [adding subsection (L)] takes effect upon approval by the Governor and is applicable for tax years beginning after December 31, 2005."



Section 12-54-44. Criminal penalties applicable to every tax or revenue law requiring return or statement filing with department.

(A) Except as otherwise provided, the criminal penalties imposed by this section apply to every revenue or tax law of the State that provides for the filing with the department of a return or statement of the tax or the amount taxable.

(B)(1) A person who wilfully attempts in any manner to evade or defeat a tax or property assessment imposed by a title administered by the department or the payment of that tax or property assessment, in addition to other penalties provided by law, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both, together with the cost of prosecution.

(2) A person required by a provision of law administered by the department and who wilfully fails to collect, truthfully account for, and pay over any tax imposed by a provision of law, in addition to other penalties provided by law, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both, together with the cost of prosecution.

(3) A person required under any provision of law administered by the department and who wilfully fails to pay any estimated tax or tax, or who is required by any provision of law or by any regulation and who wilfully fails to make a return, keep records, or supply information, at the time or times required by law or regulation, in addition to other penalties provided by law, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars, or imprisoned not more than one year, or both, together with the cost of prosecution.

(4) A person required by law or regulation to furnish a statement who wilfully furnishes a false or fraudulent statement in the manner, at the time, and showing the information required by law or regulation, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(5) A person required to supply information to his employer under Chapter 8, Title 12 who wilfully supplies false or fraudulent information or who wilfully fails to supply information which would require an increase in the tax to be withheld under Chapter 8, Title 12 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, or imprisoned not more than one year, or both. Offenses in this item are triable in magistrate's court.

(6)(a) A person is guilty of a felony and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years, or both, together with the cost of prosecution, if he:

(i) wilfully makes and subscribes any return, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he does not believe to be true and correct as to every material matter; or

(ii) wilfully assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with a matter arising under those provisions of law administered by the department of a return, affidavit, claim, or other document which is fraudulent or is false as to any material matter, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document.

(b) A person convicted of a crime described in subitem (a)(ii) is prohibited from preparing or assisting in the preparation of a tax return required to be filed under any title administered by the department. A person violating this prohibition is guilty of a felony, and, upon conviction, must be fined ten thousand dollars and imprisoned for at least five years without probation, parole, or suspension of sentence.

(c) A person who:

(i) wilfully removes, deposits, or conceals, or is concerned in removing, depositing, or concealing goods or commodities for which a tax is or must be imposed, or property upon which levying is authorized pursuant to law, with intent to evade or defeat the assessment or collection of any tax imposed by this provision of law administered by the department is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both, together with the cost of prosecution;

(ii) in connection with the preparation of a tax return for another, the filing of a tax return, or the payment of a tax, receives money from the payment of any tax, receives money from the other person with the understanding that it is to be paid over to the department to discharge, in whole or in part, the other person's tax liability and wilfully fails to pay over the same to the department is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both, for each offense together with the cost of prosecution; or

(iii) wilfully delivers or discloses to the department any list, return, account, statement, or other document known by him to be fraudulent or to be false as to a material matter, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(C) Reserved

(D) A machine owner or distributor, as defined in Article 20, Chapter 21 of this title, who allows or causes a machine to be operated without a metering device, or who wilfully places a machine on location or who wilfully allows or causes a machine to be operated with a metering device that does not accurately record the information required under Article 20, Chapter 21 of this title is guilty of a felony and, upon conviction, must be imprisoned for not less than one year nor more than ten years, without benefit of probation, parole, or suspension of sentence, and in addition may be fined not more than twenty-five thousand dollars.

HISTORY: 1999 Act No. 114, Section 4; 2001 Act No. 89, Section 31, eff July 20, 2001.

Editor's Note

1999 Act No. 125, Part I, Section 6, effective July 1, 2000, purported to repeal Section 12-54-40(M); however, Section 12-54-40 had already been repealed by Act 114, Section 4. Act 114 also added Section 12-54-44. Subsection (D) of the new Section 12-54-44 is the same as subsection (M) of the former Section 12-54-40 prior to its repeal by Act 114. The subsection refers to Title 12, Chapter 21, Article 20, which was repealed by Act 125, Part I, Section 8, effective July 1, 2000.



Section 12-54-46. Exemption certificate violations; penalties; exception.

(A) An individual subject to withholding and required to supply information to his employer pursuant to Chapter 8, Title 12 is liable for a penalty of five hundred dollars for each of the following violations:

(1) refusing or failing to provide a withholding exemption certificate;

(2) providing a withholding exemption certificate that claims he is exempt from withholding;

(3) providing exemptions on a withholding exemption certificate exceeding the number of exemptions to which he is entitled; or

(4) requesting a waiver from withholding to which he is not entitled.

(B) An additional five-hundred-dollar penalty is imposed each January first that a violation is not corrected.

(C) The penalty does not apply to an individual described in subsection (A) who has a change in family circumstances that makes his withholding exemption certificate inaccurate unless his employer or the department has informed him to revise his withholding exemption certificate.

HISTORY: 1995 Act No. 76, Section 4; 1998 Act No. 387, Section 5; 2005 Act No. 161, Section 27, eff June 9, 2005.



Section 12-54-47. Failure of tax preparer to include own taxpayer identification number; penalty; waiver of penalty if information submitted.

The department may impose a penalty in an amount not to exceed two hundred dollars for each failure to comply with the provisions of Section 12-6-5050. The department may waive the penalty if the tax preparer submits the required information.

HISTORY: 1995 Act No. 76, Section 4.



Section 12-54-50. Penalty for checks returned to department on account of insufficient funds.

When the bank on which an uncertified check or electronic payment tendered to the department in payment of an obligation due to the department refuses payment of the check or electronic payment on account of insufficient funds of the drawer in the bank and the check or electronic payment is returned to the department, a penalty of fifteen dollars must be imposed. This penalty is in addition to and separate from any other penalty that may be imposed by the department. This section applies to all taxes or license fees levied or assessed by the department.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1991 Act No. 168, Section 5; 1996 Act No. 431, Section 13.



Section 12-54-55. Interest on underpayment of declaration of estimated tax.

In the case of an underpayment of declaration of estimated tax by an individual, estate, trust, or corporate taxpayer, instead of all other penalties provided by law, there must be added to the tax for the taxable year a penalty to be determined as follows:

(1) in the case of an individual taxpayer, estate, or trust in the same manner as prescribed by the provisions of Internal Revenue Code Section 6654 and applicable regulations except that the small amount provisions are one hundred dollars. No interest or penalty is due under this item for underpayments attributable to personal service income earned in another state on which income tax due the other state was withheld;

(2) in the case of a corporate taxpayer, in the same manner as prescribed by the provisions of Internal Revenue Code Section 6655 and applicable regulations, except that the small amount provisions are one hundred dollars.

HISTORY: 1987 Act No. 170, Part II, Section 25 O(2); 1990 Act No. 612, Part II Section 38; 1995 Act No. 76, Section 13; 1998 Act No. 432, Section 14; 2002 Act No. 334, Section 8D, eff June 24, 2002; 2002 Act No. 363, Section 1E, eff August 2, 2002; 2005 Act No. 161, Section 10, eff June 9, 2005.

Editor's Note

2002 Act No. 334, Section 8.E and 2002 Act No. 363, Section 1.F provide as follows:

"This section takes effect upon approval by the Governor and applies for estimated taxes due after 2002."



Section 12-54-70. Extension of time for filing returns or paying tax; tentative return and payment of tentative liability.

(a) The department may allow further time for the filing of returns or remitting of tax due required by the provisions of law administered by the department. The request for an extension must be filed with the department on or before the day the return of the tax is due. Except as otherwise provided in this section, the department may allow an extension of time not to exceed six months. A tentative return is required reflecting one hundred percent of the anticipated tax to be paid for the taxable period, to be accompanied by a remittance for the tentative tax liability. Interest at the rate provided in Section 12-54-25, calculated from the date the tax was originally due, must be added to the balance due whenever an extension to file or to remit tax due is granted.

(b) If the amount remitted with the tentative return fails to reflect at least ninety percent of the tax to be paid for the period granted by the extension, a penalty as provided in Section 12-54-43(D) must be imposed from the date the tax was originally due on the difference between the amount remitted and the tax to be paid for the period.

(c) Provisions regarding prepayment of ninety percent of the estimated liability do not apply to persons filing monthly reports. For monthly filers, no extension may be granted for more than one additional month beyond the due date. The time and payment requirements of this section do not apply for estate tax purposes if a hardship extension is granted under Section 12-16-1140; but interest must be calculated on any outstanding amount until completely paid.

(d) An extension may not be granted to a taxpayer who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1987 Act No. 70 Section 6; 1987 Act No. 170, Part II, Section 25 O(4); 2005 Act No. 161, Section 11, eff June 9, 2005; 2007 Act No. 110, Section 27, eff June 21, 2007; 2007 Act No. 116, Section 33, eff June 28, 2007, applicable for tax years after 2007.



Section 12-54-75. Electronic collection of revenues.

(A) The State Treasurer may authorize a state agency which collects revenues, either as taxes or license fees or as payment for goods or services, to accept electronic forms of payment including, but not limited to, credit cards, debit cards, bank debits or credits, or electronic purse options. These electronic payments may be accepted in the course of an electronic commerce transaction, in which the business transaction is conducted by means of the internet, interactive voice response, or other fully electronic means.

(B) The State Treasurer may contract on behalf of the agencies with payment service providers for the processing of electronic payments, and may negotiate associated processing fees. The agency collecting revenues electronically may withhold the negotiated processing fees for payment to service providers from the revenues collected.

HISTORY: 1999 Act No. 121, Section 1.



Section 12-54-85. Time limitation for assessment of taxes or fees; exceptions.

(A) Except as otherwise provided in this section, taxes must be determined and assessed within thirty-six months from the date the return or document was filed or due to be filed, whichever is later.

(B) Except as otherwise provided in this section:

(1) if a tax, except for a penalty described in item (2), is not required to be remitted with a return or document, the amount of taxes must be determined and assessed within thirty-six months after the later of the date the tax was due or the first date on which any part of the tax was paid; and

(2) a penalty that is not associated with the assessment of a tax must be determined and assessed within thirty-six months after the date of the violation giving rise to the penalty.

(C) Taxes may be determined and assessed after the thirty-six month limitation if:

(1) there is fraudulent intent to evade the taxes;

(2) the taxpayer failed to file a return or document as required by law;

(3) there is a twenty percent understatement of the total of all taxes required to be shown on the return or document. The taxes in this case may be assessed at any time within seventy-two months from the date the return or document was filed or due to be filed, whichever is later. For the purpose of this item, the total of all taxes required to be shown on the return is the total of all taxes required to be shown on the return before any reduction for estimated payments, withholding payments, other prepayments, or discount allowed for timely filing of the return and payment of the tax due, but that amount must be reduced by another credit that may be claimed on the return;

(4) the person liable for any taxes consents in writing, before the expiration of the time prescribed in this section for assessing taxes due, to the assessment of the taxes after the time prescribed by this section; or

(5) the tax is a use tax imposed under Chapter 36 of this title, or a local use tax administered and collected by the department on behalf of a local jurisdiction, and the assessment of the use tax is the result of information received from, or as a result of exchange agreements with, other state or local taxing authorities, regional or national tax administration organizations, or the federal government. The use taxes in this case may be assessed at any time within twelve months after the department receives the information, but no later than seventy-two months after the last day the use tax may be paid without penalty.

(D)(1) Taxes due to an understatement of taxes resulting from adjustments of the Internal Revenue Service also may be determined and assessed after the thirty-six month limitation if:

(a) except as provided in subitem (b), in the case of income, estate, and generation skipping transfer taxes, the taxes are assessed before one hundred eighty days after the department receives notice from the taxpayer of a final determination of a tax adjustment made by the Internal Revenue Service; or

(b) in the case of individual income tax returns described in subitem (4)(c) below, the taxes are assessed before one hundred eighty days after the department receives notice of the tax adjustment from the Internal Revenue Service or the taxpayer, whichever occurs first.

(2) A person, including a pass-through entity, who conducts a trade or business, other than a trade or business of being an employee, shall notify the department in writing of all changes in taxable income reported to the Internal Revenue Service when the taxable income is changed by the Internal Revenue Service. Notification to the department must be made before one hundred eighty days after a final determination of a tax adjustment is made by the Internal Revenue Service.

(3) Notwithstanding a restriction on filing a claim for refund provided in subsection (F), a person may file a claim for refund resulting from an overpayment due to changes in taxable income made by the Internal Revenue Service, if the claim for refund is filed no later than one hundred eighty days after the date a final determination of a tax adjustment is made by the Internal Revenue Service. The refund described in this subsection applies only to the overpayment of taxes resulting from adjustments of the Internal Revenue Service.

(4) For the purposes of this subsection (D):

(a) the date the Internal Revenue Service makes a final determination of a tax adjustment is the federal assessment date;

(b) underpayments and overpayments resulting from adjustments of the Internal Revenue Service include both the year for which the adjustments were made and other tax years affected by the adjustments; and

(c) the individual income tax returns referred to in subsection (D)(1)(b) are those individual income tax returns that do not include income, deductions, or credits from a trade or business, other than the trade or business of being an employee.

(E) A tax may not be collected by levy, warrant for distraint, or proceedings in court, unless the:

(1) levy, warrant for distraint, or proceedings in court were begun within ten years after the assessment of the tax;

(2) taxpayer has agreed to extend this period; or

(3) running of this period is suspended in accordance with this section.

For property tax purposes, the "assessment of the tax" occurs on the later of the last day the tax may be paid without penalty or the date of the tax notice.

(F)(1) Except as provided in subsection (D), claims for credit or refund must be filed within three years from the time the return was filed, or two years from the date the tax was paid, whichever is later. If no return was filed, a claim for credit or refund must be filed within two years from the date the tax was paid. A credit or refund may not be made after the expiration of the period of limitation prescribed in this item for the filing of a claim for credit or refund, unless the claim for credit or refund is filed by the taxpayer or determined to be due by the department within that period.

(2) If the claim was filed by the taxpayer during the three-year period prescribed in item (1), the amount of the credit or refund may not exceed the portion of the tax paid within the period, immediately preceding the filing of the claim, equal to three years plus the period of any extension of time for filing the return.

(3) If the claim was not filed within the three-year period, the amount of the credit or refund may not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim.

(4) If no claim was filed, the credit or refund may not exceed the amount which would be allowable under item (2) or (3), as the case may be, as if a claim were filed on the date the credit or refund is allowed.

(5) For the purposes of this subsection:

(a) A return filed before the last day prescribed for the filing is considered as filed on the last day. Payment of any portion of the tax made before the last day prescribed for the payment of the tax is considered made on the last day. The last day prescribed for filing the return or paying the tax must be determined without regard to any extension of time.

(b) Any tax actually withheld at the source in respect of the recipient of income, is considered to have been paid by the recipient on the last day prescribed for filing his return for the taxable year, determined without regard to any extension of time for filing the return, with respect to which the taxpayer would be allowed a credit for the amount withheld.

(c) Any amount paid as estimated income tax for any taxable year is considered to have been paid on the last day prescribed for filing the return for the taxable year, determined without regard to any extension of time for filing the return.

(6) In the case of an individual, the running of the period specified in this subsection is suspended for a period of the individual's life during which he is financially disabled. For purposes of this item, an individual is financially disabled if he is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment that is expected to result in death or which has lasted or is expected to last for a continuous period of not less than twelve months. An individual must not be treated as financially disabled for a period during which his spouse or another person is authorized to act on his behalf in financial matters. An individual must not be considered financially disabled unless the following statements are submitted as part of the claim for credit or refund:

(a) a written statement signed by a physician qualified to make the determination that provides the:

(i) name and a brief description of the physical or mental impairment;

(ii) physician's medical opinion that the physical or mental impairment prevented the taxpayer from managing his financial affairs;

(iii) physician's medical opinion that the taxpayer's physical or mental impairment resulted in, or is expected to result in, death, or that it has lasted, or is expected to last, for a continuous period of not less than twelve months; and ( iv) specific time period during which the taxpayer was prevented by the physical or mental impairment from managing his financial affairs, to the best of the physician's knowledge; and

(b) a written statement by the taxpayer or the person signing the claim for credit or refund that the person, including the taxpayer's spouse, was not authorized to act on his behalf in financial matters for the period during which he was unable to manage his own financial affairs. Alternatively, if a person was authorized to act on the taxpayer's behalf in financial matters during part of that period of disability, the statement must contain the beginning and ending dates of the period of time the person was authorized; and

(c) other information the department may require.

The department, in its discretion, may adopt a determination made by the Internal Revenue Service with respect to an individual, and may follow rules issued by the Internal Revenue Service or Department of Treasury with regard to interpreting Internal Revenue Code Section 6511(h).

(G) The running of the period of limitations provided in subsections (A), (B), (C), (D), and (E) of this section is suspended:

(1) for ninety days after the date the taxpayer gives notice of termination of a waiver or extension of the assessment period;

(2) for ninety days after the date of a proposed assessment, property tax assessment notice, or tax notice;

(3) from the date of a proposed assessment, property tax assessment notice, or tax notice, until ninety days after a decision becomes final, if a taxpayer protests the proposed assessment, property tax assessment notice, or tax notice;

(4) from the date when an action is stayed by injunction, order of a court, or statutory prohibition, until ninety days after the injunction or prohibition is lifted; and

(5) during the pendency of a stay ordered by the Taxpayers' Rights Advocate.

HISTORY: 1995 Act No. 60, Section 4D(1); 1996 Act No. 456, Section 5; 1997 Act No. 86, Section 1; 1998 Act No. 386, Section 3; 1998 Act No. 442, Section 4D; 1999 Act No. 114, Section 3; 2000 Act No. 399, Sections 3(U)(1) and (2), eff August 17, 2000; 2001 Act No. 89, Sections 33, 34, eff July 20, 2001, applicable to tax periods beginning after December 31, 1997; 2007 Act No. 110, Section 28.A, eff June 21, 2007; 2007 Act No. 116, Section 34.A, eff June 28, 2007.

Editor's Note

2005 Act No. 17, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies for property tax years beginning after 2001. The time limitations provided in Section 12-54-85(F) of the 1976 Code do not apply for purposes of computing refunds pursuant to Section 12-37-220(B)(7) of the 1976 Code as amended in this act."

2007 Act No. 116, Section 34.B, provides as follows:

"This section takes effect upon approval by the Governor and applies to all assessments issued after that date."



Section 12-54-87. Timely filing discount.

Notwithstanding any other provision of law, for purposes of discounts allowed for timely filing of returns, if the department waives all penalties for late filing due to reasonable cause, the discount must be allowed despite the late filing.

HISTORY: 2012 Act No. 233, Section 2, eff June 18, 2012.



Section 12-54-90. Revocation of license to do business for failure to comply with law.

(A) When a person fails, neglects, violates, or refuses to comply with a provision of law or regulation administered by the department, the department, in its discretion, may refuse to issue a license to a taxpayer and may revoke one or more licenses held by the taxpayer.

(B) A person whose license has been revoked must not be issued a new license until all outstanding liabilities are satisfied.

(C) The department may review and determine whether a new license may be issued according to guidelines established by it.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1989 Act No. 188, Section 2; 1996 Act No. 431, Section 14; 2005 Act No. 145, Section 34, eff June 7, 2005.



Section 12-54-100. Authority of department to conduct examination or investigation.

(A) In the administration of a state tax law, the director or his duly authorized agent, for the purpose of ascertaining the correctness of a return or making a determination of or fixing tax liability, may examine or investigate the place of business, tangible personal property, facilities, computers, computer programs, electronic data, books, invoices, papers, records, memoranda, vouchers, other documents, equipment, or licenses of the taxpayer or other person bearing upon the matters required to be included on a return.

(B) The taxpayer or other person and his agents and employees shall exhibit to the director these places and items and facilitate the examination or investigation.

(C) A taxpayer, upon request, may delay the examination up to thirty days, except that the provisions of this subsection do not apply if there is reasonable evidence that the taxpayer is about to destroy or remove the items from the State or otherwise make them unavailable for examination or investigation.

(D) The director may employ proper and reasonable audit methods necessary to the examination or investigation, including the use of sampling.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2000 Act No. 399, Section 3(J)(3), eff August 17, 2000.



Section 12-54-110. Power of department to summon taxpayer or other person; remedy for failure to comply with summons.

(A) The department may summon:

(1) a person who:

(a) is required to make a return or obtain a license pursuant to the provisions of law administered by the department and who fails to do so at the time required;

(b) delivers a return that the department considers erroneous; or

(c) refuses to allow an authorized agent of the department to examine his books and records;

(2) another person having possession, care, or custody of books of account containing entries relating to the business of such person; or

(3) another person it considers proper.

(B) The summons may demand that the person appear before the department and produce the books at a time and place named in the summons and to give testimony and answer questions under oath relating to a tax or other matter administered by the department.

(C) The summons must be served by an authorized agent of the department by delivering an attested copy to the person in hand or leaving the copy at the person's last or usual place of abode. When the summons requires the production of books and returns, it is sufficient if the books are described with reasonable certainty.

(D) If a person summoned pursuant to this section neglects or refuses to obey the summons, the department may apply to the Administrative Law Court for an attachment against him for contempt. Any administrative law judge may hear the application and, if satisfactory proof is made, shall issue an attachment directed to the sheriff of the county in which the person resides for his arrest. When the person is brought before him, the judge shall proceed to a hearing of the case and may enforce obedience to the requirements of the summons by making an order consistent with existing laws for the punishment of contempt.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2003 Act No. 69, Section 3.L, eff June 18, 2003; 2005 Act No. 161, Section 12, eff June 9, 2005.



Section 12-54-120. Tax lien; property subject to seizure, levy, and sale; effective period; effect on other liens and remedies.

(A)(1) If a person liable to pay a tax neglects or refuses to pay it after demand, the amount of the tax, including interest, additional tax, addition to tax, or assessable penalty, plus accrued costs, is a lien in favor of the Department of Revenue on all property and rights to property, real or personal, tangible or intangible, belonging to the person.

(2) This lien:

(a) is referred to as a "tax lien";

(b) is effective on the date of the assessment of the tax;

(c) allows an authorized agent of the department to seize, levy on, and sell the property of the person for the payment of the amount due, with added penalties, interest, and costs of executing on the lien, and to pay the money collected to the department;

(d) extends to bank deposits, choses in action, and all other property incapable of manual levy or delivery; and

(e) continues for ten years from the date of filing.

(3) "Demand", as used in this section, means an assessment by the department.

(B) This tax lien and the limitations in Section 12-54-122 are in addition to all other liens or remedies in favor of the department and does not affect any other lien or remedy.

(C) The department, in addition to other remedies for enforcement of its tax lien, retains all remedies available to a judgment creditor.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 456; 1991 Act No. 168, Section 6; 1995 Act No. 76, Section 14; 1998 Act No. 345, Section 1.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-54-122. Notice of lien required; exemptions from validity of lien; priority of other liens or security interests; filing of notice; due diligence as factor determining notice or knowledge; subrogation of rights.

(A) For purposes of this section, the term:

(1) "Security interest" means any interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability. A security interest exists if the property is in existence, the interest is protected under the laws of this State against a subsequent judgment lien arising out of an unsecured obligation, and the holder of the interest has parted with money or money's worth.

(2) "Mechanic's lienor" means a person who under the laws of this State has a lien on real property, or on the proceeds of a contract relating to real property, for services, labor, or materials furnished in connection with the construction or improvement of the property. For purposes of this item, a person has a mechanic's lien on the earliest date the lien becomes valid under the laws of this State as against subsequent purchasers without actual notice, but not before he begins to furnish the services, labor, or materials.

(3) "Motor vehicle" means a self-propelled vehicle which is registered for highway use under the laws of any state or foreign country.

(4) "Security" means:

(a) bond, debenture, note, certificate, or other evidence of indebtedness issued by a corporation or a government or its political subdivision with interest coupons or in registered form;

(b) share of stock;

(c) voting trust certificate;

(d) a certificate of interest or participation in, certificate of deposit or receipt for, temporary or interim certificate for, or warrant or right to subscribe to or purchase any of the instruments set forth in subitems (a) through (c);

(e) negotiable instrument; or

(f) money.

(5) "Tax lien filing" means the filing of notice of the tax lien imposed by Section 12-54-120.

(6) "Purchaser" means a person who, for adequate and full consideration in money or money's worth, acquires an interest other than a lien or security interest in property and the interest is valid under the laws of this State as against subsequent purchasers without actual notice. An interest in property includes a lease of property, a written executory contract to purchase or lease property, an option to purchase or lease property or an interest in it, or an option to renew or extend a lease of property which is not a lien or security interest.

(7) "Notice of lien" and "warrant for distraint", as used throughout Title 12, have the same legal effect and both mean the notice of tax lien filing.

(B) The tax lien is not valid against a purchaser, holder of a security interest, mechanic's lienor, or judgment lien creditor until notice, as prescribed by subsection (G), is filed by the Department of Revenue.

(C) The tax lien is not valid even though notice, as prescribed by subsection (G), is filed by the department with respect to:

(1) a security as defined in subsection (A)(4):

(a) as against a purchaser of the security who, at the time of purchase, did not have actual notice or knowledge of the existence of the lien; and

(b) as against a holder of a security interest in the security who, at the time the interest came into existence, did not have actual notice or knowledge of the existence of the lien;

(2) a motor vehicle as defined in subsection (A)(3), as against a purchaser of the motor vehicle if:

(a) at the time of the purchase, the purchaser did not have actual notice or knowledge of the existence of the lien; and

(b) before the purchaser obtains actual notice or knowledge of the existence of the lien, he has acquired possession of the motor vehicle and has not relinquished possession of the motor vehicle to the seller or his agent;

(3) tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller's trade or business, unless at the time of the purchase the purchaser intends the purchase to, or knows the purchase will, hinder, evade, or defeat the collection of any tax under this title;

(4) household goods, personal effects, or other tangible personal property purchased, not for resale, in a casual sale for less than two hundred fifty dollars, as against the purchaser, but only if the purchaser does not have actual notice or knowledge of the existence of the lien or that the sale is one of a series of sales;

(5) tangible personal property subject to a lien under the laws of this State securing the reasonable price of the repair or improvement of the property, as against a holder of that lien, if the holder has been continuously in possession of the property from the time that lien arose;

(6) real property, as against a holder of a lien upon real property, if the real property lien has priority over security interests in the property which are prior in time, and that lien secures payment of:

(a) a tax of general application levied by a taxing authority based upon the value of the property;

(b) a special assessment imposed directly upon the property by a taxing authority, if the assessment is imposed for the purpose of defraying the cost of a public improvement; or

(c) charges for utilities or public services furnished to the property by this State or its political subdivision or an instrumentality of either of them;

(7) a judgment or other amount in settlement of a claim or of a cause of action, as against an attorney who, under the laws of this State, holds a lien upon or a contract enforceable against the judgment or settlement amount, to the extent of his reasonable compensation for obtaining the judgment or procuring the settlement. This item does not apply to a judgment or an amount in settlement of a claim or of a cause of action against this State to the extent that this State offsets the judgment or settlement amount against any liability of the taxpayer to this State;

(8) a life insurance, endowment, or annuity contract, as against the organization which is the insurer under the contract, at any time:

(a) before the organization had actual notice or knowledge of the existence of the lien; or

(b) after the organization had notice or knowledge of the existence of the lien, with respect to advances required to maintain the contract in force under an agreement entered into before the organization had notice or knowledge of the existence of the lien;

(9) a savings deposit, share, or other account, evidenced by a passbook, with an institution described in 26 U.S.C. Section 581 or 591, to the extent of a loan made by the institution without actual notice or knowledge of the existence of the lien, as against the institution, if the loan is secured by the account and if the institution has been continuously in possession of the passbook from the time the loan was made.

(D)(1) To the extent provided in this subsection, even though notice of a tax lien has been filed, the tax lien is not valid with respect to a security interest which came into existence after the tax lien filing but which is:

(a) in qualified property covered by the terms of a written agreement entered into before the tax lien filing and constituting:

(i) a commercial transaction financing agreement;

(ii) a real property construction or improvement financing agreement; or

(iii) an obligatory disbursement agreement; and

(b) is protected as of the time of the tax lien filing, under the laws of this State, against a judgment lien arising out of an unsecured obligation.

(2) For purposes of this subsection, the term:

(a) "Commercial transaction financing agreement" means an agreement entered into by a person in the course of his trade of business:

(i) to make loans to the taxpayer secured by commercial financing security acquired by the taxpayer in the ordinary course of his trade or business; or

(ii) to purchase commercial financing security other than inventory acquired by the taxpayer in the ordinary course of his trade or business, but only to the extent that the loan or purchase is made before the forty-sixth day after the date of the tax lien filing or, if earlier, before the lender or purchaser had actual notice or knowledge of the tax lien filing.

(b) "Commercial financing security" means:

(i) paper of a kind ordinarily arising in commercial transactions;

(ii) accounts receivable;

(iii) mortgages on real property; and

(iv) inventory.

(c) "Real property construction or improvement financing agreement" means an agreement to make cash disbursements to finance:

(i) the construction or improvement of real property;

(ii) a contract to construct or improve real property; or

(iii) the raising or harvesting of a farm crop or the raising of livestock or other animals. For purposes of this subsubitem, the furnishing of goods and services is treated as the disbursement of cash.

(d) "Obligatory disbursement agreement" means an agreement entered into by a person in the course of his trade or business to make disbursements, but only to the extent of disbursements required to be made by reason of the intervention of the rights of a person other than the taxpayer.

(e) "Qualified property", when used with respect to a commercial transaction financing agreement, means only commercial financing security acquired by the taxpayer before day forty-six after the date of the tax lien filing.

(f) "Qualified property", when used with respect to a real property construction or improvement financing agreement, means only:

(i) the real property with respect to which construction or improvement has been or will be made;

(ii) the proceeds of a contract to construct or improve real property; and

(iii) property subject to the tax lien at the time of the tax lien filing and the crop or the livestock or other animals referred to in item (2)(c)(iii).

(g)(i) "Qualified property", when used with respect to an obligatory disbursement agreement, means property subject to the tax lien imposed by Section 12-54-120 at the time of the tax lien filing and, to the extent the acquisition is directly traceable to the disbursements referred to in subitem (d), property acquired by the taxpayer after the tax lien filing.

(ii) When the obligatory disbursement agreement is an agreement ensuring the performance of a contract between the taxpayer and another person, the term "qualified property" also includes the proceeds of the surety contract.

(iii) If the surety contract ensured performance of a contract to construct or improve real property, to produce goods, or to furnish services, the term "qualified property" also includes any tangible personal property used by the taxpayer in the performance of the ensured contract.

(E) Even though notice of a tax lien is filed, the lien is not valid with respect to a security interest arising out of disbursements made before the forty-sixth day after the date the tax lien was filed or before the person making the disbursement had actual notice or knowledge of the tax lien filing, whichever is earlier, but only if the security interest is:

(1) in property subject to the tax lien at the time it is filed and covered by the terms of a written agreement entered into before the filing; and

(2) protected under the laws of this State against a judgment lien arising out of an unsecured obligation.

(F) If the tax lien is not valid as against another lien or security interest, the priority of the other lien or security interest extends to:

(1) any interest or carrying charges upon the secured obligation;

(2) the reasonable charges and expenses of a trustee or agent holding the security interest for the benefit of the holder of the security interest;

(3) the reasonable expenses, including reasonable attorney's fee, actually incurred in collecting or enforcing the secured obligation;

(4) the reasonable costs of insuring, preserving, or repairing the property to which the lien or security interest relates;

(5) the reasonable costs of insuring payment of the secured obligation; and

(6) amounts paid to satisfy a lien on the property to which the other lien or security interest relates, but only if the satisfied lien has priority over the tax lien to the extent that, under the laws of this State, any such item has the same priority as the lien or security interest to which it relates.

(G)(1) The tax lien notice must be filed with the clerk of court or, where appropriate, the register of mesne conveyances. The appropriate official shall enter the name of the taxpayer in the judgment docket in the column for judgment debtors and, in appropriate columns, the amount of tax, penalties, and the date of filing, and shall index the tax lien on the index of judgment.

(2) The form and content of the notice of tax lien must be prescribed by the department, and the notice, as prescribed, is valid notwithstanding another provision of law regarding the form or content of a notice of lien.

(3) The notice of tax lien may be filed by the department or its authorized agent at any time and in any county the department finds appropriate.

(H)(1) For purposes of this section, an organization has actual notice or knowledge of a fact about a particular transaction from the time the fact is brought to the attention of the individual conducting the transaction or from the time the fact would have been brought to his attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routine. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of his regular duties or unless he has reason to know of the transaction and that the transaction would be materially affected by the information.

(2) When a person is subrogated to the rights of another with respect to a lien or interest under the laws of this State, that person is subrogated to those rights for purposes of the tax lien imposed by Section 12-54-120.

HISTORY: 1998 Act No. 345, Section 2.



Section 12-54-123. Surrender of property upon which levy has been made; liability to taxpayer.

A person in possession of property upon which a levy has been made who, upon demand by the department, surrenders the property to the department must not be held personally liable for any obligation or liability to the taxpayer and any other person with respect to the property that arises from the surrender or payment. If a person brings an action not allowed pursuant to this section in any court of this State, the court shall dismiss the case.

HISTORY: 2005 Act No. 145, Section 3.A, eff July 1, 2005.



Section 12-54-124. Transfer of business assets; tax liens; suspension of business license; certificate of compliance.

In the case of the transfer of a majority of the assets of a business, other than cash, whether through sale, gift, devise, inheritance, liquidation, distribution, merger, consolidation, corporate reorganization, lease or otherwise, any tax generated by the business which was due on or before the date of any part of the transfer constitutes a lien against the assets in the hands of a purchaser, or any other transferee, until the taxes are paid. Whether a majority of the assets have been transferred is determined by the fair market value of the assets transferred, and not by the number of assets transferred. The department may not issue a license to continue the business to the transferee until all taxes due the State have been settled and paid and may revoke a license issued to the business in violation of this section.

This section does not apply if the purchaser receives a certificate of compliance from the department stating that all tax returns have been filed and all taxes generated by the business have been paid. The certificate of compliance is valid if it is obtained no more than thirty days before the sale or transfer.

HISTORY: 2003 Act No. 69, Section 3.Y, eff June 18, 2003.



Section 12-54-125. Withdrawal of warrants of distraint.

If, upon investigation, the department determines that any corporation which has been dissolved by the Secretary of State has not conducted any business since the last return was filed with the department, or if there are no available assets of the corporation, the department may deem that warrants of distraint issued against the corporation were issued in error and may withdraw them.

HISTORY: 1988 Act No. 444, Section 8.



Section 12-54-126. Return of licenses.

A person operating a business within this State who has been issued a license or licenses by the department, after closing, selling, or otherwise transferring the business to another person, shall return all licenses issued by the department to the department for cancellation and remit unpaid or accrued taxes. The department may refuse to issue a license to a person and may revoke one or more licenses held by a person who has failed to comply with the provisions of this section.

HISTORY: 2006 Act No. 386, Section 1.A, eff October 1, 2006.



Section 12-54-127. Transfer of personal or real property; liability for tax; lien; inapplicability of provisions to certain transfers.

When title to property, both real and personal, is transferred and the payment or collection of any tax is defeated because of the transfer, then the transferor, the spouse of the transferor, a fiduciary holding title to the property and a person for whose benefit the property is held, the officers and stockholders of a corporation transferring the property, and the transferee of the property, are personally liable for tax in an amount equal to the interest in the property transferred, and the liens provided by law for the tax attach to the property as if no transfer was made. The above provisions do not apply to a transfer to a bona fide purchaser or mortgagee for an adequate and full consideration in money or moneys' worth. The provisions of this section are in addition to and do not supersede any other provision of law.

HISTORY: 1995 Act No. 76, Section 4.



Section 12-54-130. Service upon taxpayer's employer of notice to withhold compensation; withholding by employer.

If any person liable to pay any tax neglects or refuses to pay the same within ten days after notice and demand, the department, or its authorized representatives, may serve the person's employer with a notice to withhold, setting forth thereon the amount to be withheld and the applicable tax period. The employer shall upon service of the notice withhold twenty-five percent of the compensation due or payable to the person for each pay period until the full amount is withheld, after which the same must be remitted to the department. Should the employment of the person terminate, the employer shall withhold the full amount of compensation due the employee, not exceeding, the amount in the notice. The employer shall at that time remit the amount so withheld and give further notice to the department of the termination of the person's employment.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



Section 12-54-135. Notice of failure to withhold or remit sum due; liability of person failing to withhold or remit; issuance of warrant for collection of sum due; no right of action by person against employer for compliance with section.

(A) If a person after notice fails to withhold a sum due by a taxpayer in accordance with the notice, or fails to remit the sum in accordance with the provisions of Section 12-54-130, then the person failing to withhold or remit is liable for the total of the notice in the same manner and with similar effect as though the amount as shown by the notice was due by the person as a direct obligation to the State. Where a person fails to withhold or to remit after withholding in accordance with the provisions of Section 12-54-130, the amount of the notice is due and payable by the person in the same manner as now is provided for the collection of similar taxes and by Section 12-54-130. The department shall, upon failure of the person to pay the amount of the notice which was not withheld in accordance with Section 12-54-130, issue its warrant for distraint to a duly authorized representative of the department, who shall proceed to the collection of the warrant.

(B) No person has a right of action against his employer in respect of any monies withheld and paid to the department or its duly authorized representative in compliance or intended compliance with the provisions of this section.

HISTORY: 1995 Act No. 76, Section 4.



Section 12-54-138. Recovery of duplicate refund.

If it is determined that a taxpayer has received a duplicate refund, the department may assess and collect the amount of one of the refund checks in the same manner as a tax. If the taxpayer returns one of the refund checks uncashed, no interest must be charged.

HISTORY: 1994 Act No. 516, Section 7.



Section 12-54-155. Substantial underpayment of tax or substantial valuation misstatement.

(A)(1) If there is an underpayment attributable to either a substantial understatement of tax for a taxable period or a substantial valuation misstatement, there must be added to the tax an amount equal to twenty-five percent of the amount of the underpayment.

(2) This section does not apply to a portion of an underpayment attributable to fraud on which a penalty is imposed pursuant to Section 12-54-43(G).

(3) This section does not apply to a portion of an underpayment on which a penalty for underpayment of property tax on business-related property is imposed pursuant to Section 12-54-43(L).

(B)(1)(a) For purposes of this section, there is a substantial understatement of tax for a taxable period if the amount of the understatement for the taxable period exceeds the greater of ten percent of the tax required to be shown on the return for the taxable period or five thousand dollars.

(b) In the case of a corporation other than an "S" Corporation or a personal holding company, as defined in Internal Revenue Code Section 542, item (1) must be applied by substituting "ten thousand dollars" for "five thousand dollars".

(2)(a) For purposes of item (1), "understatement" means the excess of the amount of the tax required to be shown on the return for the taxable period over the amount of the tax imposed which is shown on the return.

(b) The amount of the understatement under subitem (a) must be reduced by that portion of the understatement which is attributable to the tax treatment of an item: (i) by the taxpayer if there is or was substantial authority for that treatment, or (ii) with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer. For purposes of subsection (B)(2)(b)(ii) a corporation must not be treated as having a reasonable basis for its tax treatment of an item attributable to a multiple-party financing transaction if the treatment does not clearly reflect the income of the corporation. For purposes of this paragraph, the words "substantial authority" and "adequately disclosed" must be interpreted in accordance with Treasury Regulation Section 1.6662-4 as of the date on which the Internal Revenue Code is applied to state tax laws pursuant to Section 12-6-40.

(c)(i) Subitem (b) does not apply to an item attributable to a tax shelter.

(ii) For purposes of subsubitem (i), "tax shelter" means:

(A) a partnership or other entity;

(B) an investment plan or arrangement; or

(C) another plan or arrangement if the principal purpose of the partnership, entity, plan, or arrangement is the avoidance or evasion of income tax.

(C) For purposes of this section, there is a substantial valuation misstatement if the:

(1) value of property or the adjusted basis of property claimed on a return of tax imposed in Title 12 is two hundred percent or more of the amount determined to be the correct amount of the valuation or adjusted basis; or

(2)(a) price for property or services for use of property claimed on the return in connection with a transaction between persons described in Internal Revenue Code Section 482 is two hundred percent or more, or fifty percent or less, of the amount determined pursuant to Section 482 to be the correct amount of the price; or

(b) net Internal Revenue Code Section 482 transfer price adjustment for the taxable year exceeds the lesser of five million dollars or ten percent of the taxpayer's South Carolina gross receipts.

(D)(1) A penalty must not be imposed pursuant to this section with respect to a portion of an underpayment if it is shown that there was a reasonable cause for the portion and that the taxpayer acted in good faith with respect to the portion. For purposes of this item, the words " reasonable cause" and "good faith" must be interpreted in accordance with Treasury Regulation Section 1.6664-4 as of the date on which the Internal Revenue Code is applied to state tax laws pursuant to Section 12-6-40.

(2) In the case of underpayment attributable to a substantial valuation misstatement with respect to charitable deduction property, item (1) does not apply unless:

(a) the claimed value of the property was based on a qualified appraisal made by a qualified appraiser; and

(b) in addition to obtaining the appraisal, the taxpayer made a good-faith investigation of the value of the contributed property.

(3) For purposes of this subsection, the term "charitable deduction property" means property contributed by the taxpayer in a contribution for which a deduction was claimed under Internal Revenue Code Section 170. For purposes of item (2) the term does not include securities for which as of the date of the contribution, market quotations are readily available on an established securities market.

(E) As used in this section, "Internal Revenue Code" refers to the Internal Revenue Code as applied to state tax laws pursuant to Section 12-6-40.

HISTORY: 1988 Act No. 660, Section 4; 2006 Act No. 386, Section 27.A, eff June 14, 2006 applicable for tax periods beginning after December 31, 2006; 2007 Act No. 110, Section 29.A, eff June 21, 2007, applicable for tax periods beginning after December 31, 2006; 2007 Act No. 116, Section 35.A, eff June 28, 2007, applicable for tax periods beginning after December 31, 2006.



Section 12-54-160. Waiver, dismissal or reduction of penalties.

Unless otherwise specifically prohibited, the department may waive, dismiss, or reduce penalties provided for in this chapter.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1998 Act No. 432, Section 15.



Section 12-54-170. Deposit and distribution of funds collected as penalties and interest.

Penalties and interest collected under the provisions of this chapter are considered funds collected under the chapter imposing the tax and must be deposited to the appropriate fund and distributed in accordance with appropriate distribution provisions.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



Section 12-54-180. Manner of collection of penalties and interest.

Penalties and interest imposed by this chapter must be collected by the department in the manner as all other taxes are collected.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



Section 12-54-190. Precedence of this chapter over other statutes.

Unless otherwise specified, the provisions of this chapter take precedence over all other related statutory provisions.

The provisions of this chapter apply to returns filed with or assessments issued by the department as they relate to property tax and forest renewal.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1989 Act No. 78, Section 6.



Section 12-54-195. Penalty if responsible person fails to remit sales tax to Department of Revenue.

(A) As used in this section, "responsible person" includes any officer, partner, or employee of the taxpayer who has a duty to pay to the department any state or local sales tax due by the taxpayer or use tax required or authorized to be collected by the retailer pursuant to Chapter 36 of this title or with respect to any local sales and use tax collected by the department on behalf of a political subdivision of the State.

(B) If a retailer adds and collects a state or local sales tax as permitted by Section 12-36-940, or collects a state or local use tax from the purchaser as required by Section 12-36-1350, but the retailer fails to remit the tax collected to the department, then a responsible person may be held liable, individually and personally, for the tax collected but not remitted to the department, along with penalties and interest from the date the tax was due. The tax, penalties, and interest are not collectible from the retailer to the extent the tax, penalties, and interest imposed by this subsection are collected from a responsible person.

HISTORY: 2001 Act No. 89, Section 32, eff July 20, 2001; 2002 Act No. 334, Section 13, eff June 24, 2002.



Section 12-54-196. Collection of excessive tax by retailer; refunds; penalty; defenses.

(A) If a retailer collects from the purchaser a state or local sales tax in an amount that exceeds the amount authorized pursuant to Section 12-36-940, or the amount required to be collected pursuant to Section 12-36-1350, the retailer may be held liable for a penalty equal to one hundred fifty percent of the amount of tax collected that exceeds the amount authorized to be collected from the purchaser pursuant to Section 12-36-940 or required to be collected from the purchaser pursuant to Section 12-36-1350. The assessment or remittance of this penalty does not relieve the retailer of an obligation the retailer has to repay the purchaser tax collected that exceeds the amount authorized or required to be collected from the purchaser pursuant to Chapter 36 of this title.

(B) Notwithstanding the provisions of subsection (A), a retailer is not subject to this penalty if the retailer:

(1) made a good faith effort to determine the proper tax rate;

(2) made a good faith effort to determine whether or not an exemption or exclusion was applicable; or

(3) refunds to the purchaser the amount that exceeded the amount authorized or required to be collected on a particular sale within ninety days of being notified and receiving documentation of the proper tax rate or the applicability of the exemption or exclusion.

(C) The department, at its discretion, may extend the time for issuing a refund pursuant to subsection (B)(3) to avoid the penalty if the retailer makes a request in writing to the department.

(D) The imposition of the penalty must be based on the facts and circumstances and is at the sole discretion of the department.

HISTORY: 2006 Act No. 386, Section 2.A, eff June 14, 2006 applicable to taxes collected beginning in tax year 2006.



Section 12-54-200. Requirement of bond securing payment of taxes, penalties, and interest.

(A) The department, at its discretion, after notification as provided in this section, may require a person subject to provisions of law administered by the department, to post a cash or surety bond, deposit and maintain taxes due including associated penalties and interest in a separate account in a bank or other financial institution in this State, or both, if the person fails to file a timely return or pay a tax for as many as two tax filing periods in a twelve-month period.

(B) The amount of the bond must be determined by the department and may not be greater than three times the estimated average liability each filing period of the person required to file the return. A cash bond must be held by the State Treasurer, without interest, as surety conditioned upon prompt payment of all taxes, penalties, and interest imposed by law upon the person.

(C) A person required to maintain a separate account must give the name of the financial institution, the account number, and other information the department requires. Taxes, penalties, and interest due must be withdrawn from the account by preprinted, consecutively numbered checks signed by a properly authorized officer, partner, manager, employee, or member of the taxpayer and made payable to the department. Monies deposited in the account must not be commingled with other funds. The department, at its discretion, may apply Section 12-54-250, if the amount due from the taxpayer is fifteen thousand dollars or more.

(D) When a person required to post a bond or maintain a separate account, or both, complies with all requirements of law and regulations for a period of twenty-four consecutive months, the department shall return the bond and cancel the bonding and separate account requirements.

(E) The department may serve the notice required by this section by mail or by delivery by an authorized agent of the department to the person in hand or at the person's last or usual place of abode or at his place of business or employment. For corporations, partnerships, or trusts, the notice may be delivered by mail or by delivery by an authorized agent of the department to an officer, partner, or trustee in hand or at the officer's, partner's, or trustee's last or usual place of abode or at his place of business or employment.

(F) A person who fails to comply with this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both. Offenses under this section are triable in magistrates court. These penalties are in addition to other penalties provided by law.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2001 Act No. 89, Section 35, eff July 20, 2001; 2007 Act No. 110, Section 43, eff June 21, 2007; 2007 Act No. 116, Section 48, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-54-210. Requirements as to keeping of books and records, making of statements and returns, and compliance with department regulations; penalties.

(A) A person liable for a tax, license, fee, or surcharge administered by the department or for the filing of a return with the department, including information returns shall keep books, papers, memoranda, records, render statements, make returns, and comply with regulations as the department prescribes. Persons failing to comply with the provisions of this section must be penalized in an amount to be assessed by the department not to exceed five hundred dollars for the period covered by the return in addition to other penalties provided by law.

(B) Microfilm reproductions of supporting record of details including, but not limited to, documents of original entry, purchase orders, invoices, checks, vouchers, and payroll records may be retained in lieu of actual documents only when the following conditions are met:

(1) the taxpayer retains the microfilm copies as long as the contents may become material in the administration of any law administered by the department;

(2) the taxpayer provides appropriate facilities for preservation of the films and for the ready inspection and location of the particular records, including a projector for viewing the records if inspection is necessary; and

(3) the taxpayer is ready to make transcripts of the information contained on the microfilm.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1995 Act No. 76, Section 15; 1996 Act No. 431, Section 15; 2005 Act No. 145, Section 35.A, eff July 1, 2005.



Section 12-54-220. Furnishing of tax returns or information to other states or to Internal Revenue Service.

The department may permit the Commissioner of Internal Revenue of the United States, the proper officer of any state, or the authorized representative of either of these officers to inspect any return of any taxpayer or may furnish to the officer or his authorized representative an abstract of any return of any taxpayer, or supply him with information concerning any item contained in any return or disclosed by the report of any investigation of the return of any taxpayer. The permission is granted or the information furnished to the officer or his representative only if the statutes of the United States or of the other state, as the case may be, grant substantially similar privileges to the appropriate officer of this State. Information received as a result of an exchange of information between South Carolina and the Internal Revenue Service or any other state is not subject to the provisions of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 504, Section 1.



Section 12-54-225. Authority of department to enter into agreements with other states for mutual exchange of tax information.

The department may enter into agreements with other states of the United States or their authorized representatives for the mutual exchange of tax returns, information thereon, and related information. The department may, if it chooses, designate a third person to act as its agent for the receipt and exchange of the returns and information, including the assimilation of the material for proper use. The exchange may be in any form suitable to the parties, including, but not limited to, cards, tapes, and other electronic means. The returns and information exchanged may be used for the exclusive purpose of administering the tax laws of the exchanging jurisdictions, including any administrative or judicial proceeding that involves the administration, collection, or recovery of any tax. The agreements may be on such terms and conditions as the department and the other states may agree and designate. However, any such agreement entered into by the department must include a provision that the agreement may be canceled upon notice.

HISTORY: 1988 Act No. 660, Section 6; 1992 Act No. 361, Section 27.



Section 12-54-227. Out-of-state collections.

(A)(1) As provided by Section 12-4-340, the department may contract with a collection agency, within or without this State, for the collection of delinquent taxes, including penalties and interest. Delinquent tax claims may be assigned to the collection agency, for the purpose of litigation in the agency's name and at the agency's expense, to facilitate and expedite the collection process.

(2) For purposes of this section, "delinquent tax claim" means a tax liability that is due and owing for a period longer than six months and for which the taxpayer has been given at least three notices requesting payment and for any subsequent tax debts issued, one notice of which includes a statement that the taxpayer's delinquency may be referred to a collection agency.

(B)(1) Fees for services, reimbursements, or other remuneration to the collection agency must be based on the amount of tax, penalty, and interest actually collected. Each contract entered into between the department and the collection agency must provide for the payment of fees for these services, reimbursements, or other remuneration not in excess of fifty percent of the total amount of delinquent taxes, penalties, and interest actually collected.

(2) All funds collected, less the fees for collection services as provided in the contract, must be remitted to the department within forty-five days from the date of collection from a taxpayer. The department may refund the fees for collection services to the collection agency, if all funds collected are remitted gross of fees. Forms to be used for these remittances must be prescribed by the department.

(C) The contract with a collection agency must provide that the collection agency acknowledges that it is receiving income from sources within this State or doing business in this State for purposes of income taxation.

(D) Before entering into a contract, the department shall require the collection agency to post a bond guaranteeing compliance with the terms of the contract, not in excess of one hundred thousand dollars.

HISTORY: 1991 Act No. 50, Section 3; 1995 Act No. 60, Section 2D; 1998 Act No. 386, Section 4; 2000 Act No. 399, Section 3(K), eff August 17, 2000; 2001 Act No. 89, Section 36, eff July 20, 2001.



Section 12-54-230. Access to Employer's Quarterly Report.

The Employment Security department shall allow the South Carolina Department of Revenue access to the information contained in the Employer's Quarterly Report and any by-product of the report. The report or information extracted from the report is not subject to provisions of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 504, Section 2; 1993 Act No. 181, Section 236.



Section 12-54-240. Disclosure of records of and reports and returns filed with Department of Revenue by employees and agents of department and state auditor's office prohibited; penalties.

(A) Except in accordance with proper judicial order or as otherwise provided by law, it is unlawful for a person to divulge or make known in any manner any particulars set forth or disclosed in any report or return required under Chapters 6, 8, 11, 13, 16, 20, or 36 or Article 17, Chapter 21 of this title. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than one thousand dollars or by imprisonment for not more than one year, or both. If the offender is an officer or an employee of the State, he must be dismissed from office and is disqualified from holding any public office in this State for a period of five years thereafter. If the offender is an officer or employee of a company retained by the State on an independent contract basis under subsection (B)(3) of this section or Section 12-4-350, the contract is immediately terminated and the company is not eligible to contract with the State for this purpose for a period of five years thereafter.

(B) Nothing in this section prohibits the:

(1) publication of statistics classified to prevent the identification of particular reports or returns and the items included on them, or the inspection by the Attorney General or other legal representative of the State of the report or return of a taxpayer (a) who brings an action to set aside or review the tax based on the report or return or against whom an action or proceeding has been instituted to recover a tax or a penalty imposed by this chapter, or (b) who has applied for review of an adjustment proposed by the department, or (c) filing a petition for redetermination of a deficiency assessed by the department. Reports and returns must be preserved for six years and after until the department orders them to be destroyed;

(2) examination of records, returns, and reports held by the department by persons employed by the State Auditor's Office annually to examine the books, accounts, receipts, disbursements, vouchers, and records of the department as required by Section 11-7-20;

(3) examination of records, returns, and reports held by the department by persons retained on an independent contract basis by the State Auditor's Office exclusively for the purpose of auditing statewide financial statements, or by persons retained on an independent contract basis by the department to collect delinquent taxes;

(4) transfer of funds and the submission of taxpayer home addresses and corrected social security numbers to the Department of Social Services Child Support Enforcement Division in accordance with Section 12-56-30;

(5) inspection of returns by officials of other jurisdictions in accordance with Section 12-54-220;

(6) disclosure of a deficiency assessment to a probate court or to an attorney conducting a closing, the filing of a tax lien for uncollected taxes, and the issuance of a notice of levy;

(7) submission of taxpayer names, home addresses, and social security numbers to the State Election department and Department of Motor Vehicles to effect the purposes of Section 14-7-130;

(8) exchange of information pursuant to Section 12-54-260 between the department and the collecting agency necessary to implement that section;

(9) disclosure of information pursuant to Section 12-4-310(5) to county and municipal officials;

(10) verification of information to the Retirement Systems Division of the Public Employee Benefit Authority pursuant to Section 12-4-360;

(11) disclosure of information contained on a return to the South Carolina Department of Employment and Workforce, Department of Revenue, or to the Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau;

(12)(a) disclosure to a state agency, county auditor, or county assessor of whether a resident or nonresident tax return was filed by a particular taxpayer, whether the return is joint or individual, the name of a taxpayer filing jointly with the taxpayer, the taxpayer's address as shown on the return, and what county code of residence is contained on the return;

(b) disclosure to a county auditor or county assessor of whether the four percent assessment pursuant to Section 12-43-220(c)(1) has been claimed by a taxpayer in a county;

(13) disclosure and data sharing as provided pursuant to Article 8, Chapter 1, Title 6, the Fairness in Lodging Act;

(14) disclosure and presentation of documents and other information in a bankruptcy proceeding relating to a claim or potential claim, including submission of the claim; disclosure of documents and information to the Trustee and U. S. Trustee; and disclosure of documents and information to the debtor in bankruptcy and the debtor's attorney;

(15) disclosure of information in accordance with the provisions of Article 5, Chapter 55, Title 38, the 'Omnibus Insurance Fraud and Reporting Immunity Act';

(16) disclosure of information pursuant to Section 31-3-50. The public housing authority making this request is responsible for reimbursing the department for actual costs incurred in supplying the information. This information must be provided in the most useful and economical format possible;

(17) disclosure of information to the Secretary of State about a taxpayer who filed an initial or final corporate return or failed to pay a tax or fee or file a return, where the Secretary of State has the power to dissolve administratively the taxpayer or to revoke the taxpayer's authority to transact business in this State for failure to pay taxes or fees or file returns.

(18) disclosure of specific information to a United States Senator from South Carolina, a United States Representative from South Carolina, a South Carolina Constitutional Officer, or a member of the South Carolina General Assembly in connection with a taxpayer's written inquiry for assistance to the elected official, who has then referred the taxpayer to the South Carolina Department of Revenue for assistance;

(19) disclosure of information to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee pursuant to Section 12-4-380;

(20) submission of taxpayer names and home addresses to the director of the South Carolina Retirement System to effectuate the provisions of Section 9-1-1650 relating to the disposition of inactive accounts;

(21) disclosure of information, including statistics classified to prevent their identification to certain items on reports or returns, filed in a return pursuant to Chapter 36, Title 12, for accommodations taxes imposed pursuant to Section 12-36-920 and sales and use taxes collected by and reported to the Department of Parks, Recreation and Tourism including, but not limited to, statistics reflecting tourism activity;

(22) disclosure of information contained in a return filed pursuant to Article 17, Chapter 21, Title 12, for the purpose of complying with the Tourism Infrastructure Admissions Tax Act;

(23) disclosure of any information on any return that has been filed with the Department of Revenue to the Department of Health and Human Services for the purpose of verifying Medicaid eligibility;

(24) disclosure of information pursuant to a subpoena issued by the State Grand Jury of South Carolina;

(25) exchange of information between the department and the Department of Commerce pursuant to Section 12-6-3375;

(26) disclosure of information referred to in Section 12-60-3312;

(27) disclosure of information to the State Treasurer necessary for the administration and enforcement of the Uniform Unclaimed Property Act;

(28) exchange of information between the department, the Department of Commerce and its agency, the Venture Capital Authority, and the Department of Insurance for the purpose of registering and verifying the existence, possession, transfer, and use of tax credits pursuant to Chapter 45, Title 11;

(29) exchange between the Department of Revenue and the Secretary of State of any information that assists the Department of Revenue or the Secretary of State in determining or verifying information concerning whether a business is a qualified business pursuant to Section 11-44-60;

(30) verification that the federal Schedule E filed with the department is the same as the Schedule E required by the assessor pursuant to Section 12-43-220(c).

(C) The department shall provide guidelines to persons receiving information pursuant to subsection (B) of this section and shall monitor compliance with this section.

HISTORY: 1988 Act No. 658, Part II, Section 32; 1989 Act No. 106, Section 2; 1991 Act No. 50, Section 4; 1991 Act No. 171, Part II, Section 43B; 1992 Act No. 361, Sections 8(C), 28; 1993 Act No. 181, Section 237; 1994 Act No. 516, Section 19; 1995 Act No. 60, Section 2E; 1995 Act No. 76, Section 16; 1995 Act No. 98, Section 2; 1996 Act No. 343, Section 4; 1996 Act No. 459, Section 24; 1997 Act No. 84, Section 1; 1997 Act No. 89, Sections 1, 2; 1997 Act No. 155, Part II, Section 43B; 1999 Act No. 93, Section 10; 1999 Act No. 111, Section 2; 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(L), eff August 17, 2000; 2001 Act No. 89, Section 37, eff July 20, 2001; 2002 Act No. 356, Section 1, Pt X.B, eff July 1, 2002; 2003 Act No. 69, Sections 3.AA, 3.BB, eff June 18, 2003; 2005 Act No. 145, Sections 36.A, 36.B, 54 eff June 7, 2005; 2006 Act No. 386, Section 10.B, eff June 14, 2006, applicable to tax years beginning after December 31, 2004; 2007 Act No. 110, Sections 30, 31.A, 44, eff June 21, 2007; 2007 Act No. 116, Sections 36, 37.A, 49, eff June 28, 2007; 2013 Act No. 80, Section 2, eff June 14, 2013; 2013 Act No. 90, Section 1, eff June 13, 2013; 2014 Act No. 259 (S.437), Section 2, eff June 9, 2014; 2014 Act No. 261 (S.985), Section 3, eff June 9, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2007 Act No. 110, Section 31.B and 2007 Act No. 116, Section 37.B provide as follows:

"This section takes effect upon approval by the Governor and applies to all tax decisions and associated information filed whether the decision was issued before or after that date."

Effect of Amendment

The 2013 amendment, by 2013 Act No. 90, Section 1, in subsection (B)(17), inserted "filed an initial or final corporate return or".

The 2013 amendment, by 2013 Act No. 80, Section 2, added subsection (B)(29) relating to Section 11-44-60.

2014 Act No. 259, Section 2, added subsection (B)(30), relating to verification of federal Schedule E.

2014 Act No. 261, Section 3, added subsection (B)(13), which had been reserved, relating to the Fairness in Lodging Act.



Section 12-54-250. Authority of Department of Revenue to require payment with immediately available funds debts of $15,000 or more; interest and penalties.

(A)(1) The South Carolina Department of Revenue may require, consistent with the cash management policies of the State Treasurer, that a person owing fifteen thousand dollars or more in connection with any return, report, or other document to be filed with the department or a withholding agent making at least twenty-four payments in a year pursuant to Section 12-8-1520(D) pay the tax liability to the State no later than the date the payment is required by law to be made, in funds that are available immediately to the State. "Payment in immediately available funds" means payment by cash to the main office of the department before five o'clock p.m. or by electronic means established by the department, with the approval of the State Treasurer, which ensures the settlement of those funds in the state's account on or before the banking day following the due date of the tax as provided by law.

(2) Initiation of the transfer of funds must occur on or before the due date of the tax. If payment is made by means other than cash and settlement to the state's account does not occur on or before the banking day following the due date of the tax, payment is deemed to occur on the date settlement occurs.

(3) Failure to make timely payment in immediately available funds or failure to provide evidence of payment in a timely manner subjects the taxpayer to penalties and interest as provided by law for delinquent or deficient tax payments.

(B) The department may provide alternative periodic filing and payment dates later than the dates otherwise provided by law for taxes collected by the department in those instances considered to be in the best interests of the State. An alternative date must not be later than the last day of the month in which the tax was otherwise due.

(C) The department may prescribe rules and the State Treasurer banking procedures necessary for the administration of the provisions of this section.

(D) The department may prescribe alternative means other than paper to file returns and reporting documents necessary for the administration of this section.

(E) Reserved

(F)(1) A tax return preparer who prepares one hundred or more returns for a tax period for the same tax year shall submit all returns by electronic means where electronic means are available. Where electronic means are not available to file the return, but 2D barcode is available, the preparer must use 2D barcode. If a taxpayer checks a box on his return indicating a preference that his return is to be filed by another means, the preparer may submit that return by another means.

(2) The department shall include a notice of this requirement in its form instructions and in the forms area of its website.

(3) For the purposes of this subsection, tax return preparer means the business entity and not the individual location or individual completing the return.

(4) If compliance with this section is a substantial financial hardship, a tax return preparer may apply in writing to the department to be exempted from these requirements. The department may grant an exemption for no more than one year at a time.

(5) A person who fails to comply with the provisions of this section may be penalized in an amount to be assessed by the department equal to fifty dollars for each return.

HISTORY: 1990 Act No. 612, Part II, Section 24; 1993 Act No. 181, Section 238; 1996 Act No. 431, Section 33; 2002 Act No. 363, Section 4B, eff July 1, 2002; 2005 Act No. 161, Section 20.A, eff June 9, 2005; 2007 Act No. 110, Section 45, eff June 21, 2007; 2007 Act No. 116, Sections 50.A, 50.B, eff June 28, 2007, applicable for tax years beginning after 2007; 2010 Act No. 274, Section 2, eff June 16, 2010.

Editor's Note

2005 Act No. 161, Section 20.B, provides as follows:

"This SECTION takes effect upon approval by the Governor [became law without the governor's signature June 9, 2005] for tax years beginning on or after January 1, 2007."



Section 12-54-260. Setoff for delinquent taxes.

(A) As used in this section:

(1) "Delinquent taxes" mean state taxes including penalty, interest, and costs for which a warrant for distraint has been issued and filed by the department.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Payment owed by the State" means amounts for which the Comptroller General is responsible for payment and which result from goods or services rendered or to be rendered to the State or its agencies or political subdivisions.

(4) "Collecting agency" means the Comptroller General.

(B) The department may collect delinquent taxes by means of a setoff procedure as provided in this section.

(C) The department shall provide to the Comptroller General the names, social security numbers, or federal employer identification numbers, or other identifying information considered necessary by the Comptroller General to determine whether a payment owed by the State to a taxpayer is a payment due a taxpayer owing delinquent taxes.

(D) Based solely on the information furnished by the department, the Comptroller General shall determine if a payment owed by the State is payable to a taxpayer owing delinquent taxes and on this determination he shall remit the payment to the department. The department shall promptly notify the delinquent taxpayer of the payment. Remitting of the payment to the department terminates the Comptroller General's responsibilities under this section, except as otherwise provided by law. The department's notice to the taxpayer must:

(1) be in writing;

(2) specify the amount paid to the department;

(3) state the total amount the department determines to be due from the taxpayer;

(4) specify the name, address, and telephone number of an employee of the department whom the taxpayer can contact to discuss the delinquent tax liability.

(E) Reviews of setoffs are with the department and information furnished by the department to the Comptroller General is considered correct and reliable for use by the Comptroller General in applying the setoff procedure.

HISTORY: 1991 Act No. 69, Section 1; 1993 Act No. 181, Section 239.



Section 12-54-270. Returned refund check as unclaimed property.

A tax refund check that is returned to the Department of Revenue for an unknown, undeliverable, or insufficient address is unclaimed property pursuant to the provisions of Chapter 18, Title 27, the Uniform Unclaimed Property Act.

HISTORY: 2005 Act No. 161, Section 26.A, eff June 9, 2005.






CHAPTER 55 - OVERDUE TAX DEBT COLLECTION ACT

Extra Notes

Editor's Note

2005 Act No. 145, Section 4.B, provides as follows:

"The 'Overdue Tax Debt Collection Act' as added by this section applies for all tax debts incurred before which remain outstanding on December 1, 2002, and to all tax debts incurred on or after December 1, 2002."



Section 12-55-10. Citation of chapter.

This chapter may be cited as the "Overdue Tax Debt Collection Act".

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-20. Findings and intent.

The General Assembly finds that the Department of Revenue has documented that the state's cost of collecting overdue tax debts exceeds twenty percent of the cost of collecting overdue debts. The General Assembly further finds that the cost of collecting overdue tax debts is currently borne by taxpayers who pay their taxes on time. It is the intent of the General Assembly by enacting the "Overdue Tax Debt Collection Act" to shift this cost to the delinquent taxpayers who owe overdue tax debts.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-30. Definitions.

(A) As used in this chapter:

(1) "Overdue tax debt" means any part of a tax debt that remains unpaid one hundred twenty days or more after the taxpayer receives notice as defined in Section 12-55-30(A)(2).

(2) "Notice" means a notice of assessment issued by the department to the taxpayer pursuant to the South Carolina Revenue Procedures Act.

(3) "Tax debt" means the total amount of tax, fees, penalties, interest, and costs for which notice has been issued by the department to the taxpayer.

(B) Except when the context clearly indicates a different meaning, the definitions in Section 12-60-30 also apply to this chapter.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-40. Imposition of collection assistance fees; notice.

A collection assistance fee may be imposed on an overdue tax debt. To impose a collection assistance fee on a tax debt, the department shall notify the taxpayer that the collection assistance fee may be imposed if the tax debt becomes overdue tax debt.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-50. Collection assistance fee; collection; waiver.

The collection assistance fee is collectible as part of the debt. The department may waive the fee to the same extent as if it were a penalty.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-60. Collection assistance fee; amount.

The amount of the collection assistance fee is twenty percent of the amount of the overdue tax.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-70. Disposition of proceeds.

The proceeds of the collection assistance fee must be credited to a special account within the department and must be used to fund the South Carolina Business One Stop (SCBOS) program within the department. Any excess proceeds of the collection assistance fee above the amount required to fund the SCBOS program must be credited to the department to be retained and expended for use in budgeted operations.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-80. Suits in courts of other states to collect taxes due; suits by other states in South Carolina courts; local counsel.

The department may bring suits in the courts of other states to collect taxes legally due this State. The officials of other states are empowered to sue for the collection of taxes in the courts of this State. Whenever the department considers it expedient to employ local counsel to assist in bringing suit in an out-of-state court, the department may employ local counsel.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



Section 12-55-90. Collection agencies.

Collection agencies with which the department contracts under Sections 12-4-340 and 12-54-227 are also authorized to collect on behalf of the department overdue tax debts and the collection fee imposed by this chapter.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.






CHAPTER 56 - SETOFF DEBT COLLECTION ACT

Section 12-56-10. Short title.

This chapter may be cited as the "Setoff Debt Collection Act".

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-20. Definitions.

As used in this chapter:

(1) "Claimant agency" means a state agency, board, committee, commission, public institution of higher learning, political subdivision, or other governmental or quasi-governmental entity of any state or the United States. It includes the South Carolina Student Loan Corporation, housing authorities established pursuant to Articles 5, 7, and 9 of Chapter 3, Title 31 and the Internal Revenue Service, and the United States Department of Education. It also includes a private institution of higher learning for the purpose of collecting debts related to default on authorized educational loans made pursuant to Chapter 111, 113, or 115, Title 59. "Political subdivision" includes the Municipal Association of South Carolina and the South Carolina Association of Counties when these organizations submit claims on behalf of a county or local governmental or quasi-governmental entity. A political subdivision who submits a claim through an association is a claimant agency for the purpose of the notice and appeal provisions and other requirements of this chapter.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Debtor" means a person having a delinquent debt or account with a claimant agency which has not been adjusted, satisfied, or set aside by court order, or discharged in bankruptcy.

(4) "Delinquent debt" means a sum due and owing a claimant agency, including collection costs, court costs, fines, penalties, and interest which have accrued through contract, subrogation, tort, operation of law, or other legal theory regardless of whether there is an outstanding judgment for that sum which is legally collectible and for which a collection effort has been or is being made. It does not include sums owed to county hospitals when the hospital and the debtor have entered into a written payment agreement and the debtor is current in meeting the obligations of the agreement. "Delinquent debt" also includes any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a final court order which is received by or payable to the clerk of the appropriate court or treasurer of the entity where the court is located.

(5) "Refund" means any individual or corporate South Carolina income tax refund payable. This term also includes a refund belonging to a debtor resulting from the filing of a joint income tax return.

HISTORY: 1995 Act No. 76, Section 5; 1996 Act No. 347, Section 1; 1996 Act No. 395, Section 1; 1998 Act No. 419, Part II, Section 55A; 1999 Act No. 114; 1999 Act No. 114, Section 4Q; 1999 Act No. 114, Section 4R; 2001 Act No. 89, Section 60A, eff July 20, 2001; 2002 Act No. 334, Section 9, eff June 24, 2002; 2003 Act No. 69, Section 3.KK.2, eff June 18, 2003.



Section 12-56-30. Collection of debt; information to be given by claimant agency; information to be given by department to claimant agency.

(A) The collection remedy under this chapter is in addition to any other remedy available by law.

(B) Claimant agencies may submit for collection under the procedure established by this chapter all delinquent debts which they are owed.

(C) All claimant agencies, whenever possible, shall obtain the full name, social security number, address, and any other identifying information, required by regulations promulgated by the department for implementation of this chapter, from any person for whom the agencies provide any service or transact any business and who the claimant agencies can foresee may become a debtor under the terms of this chapter.

(D) Upon request from a claimant agency, the department shall furnish the claimant agency the home address, corrected Social Security number or additional Social Security number of any taxpayer whose name has been submitted to the department for collection of a delinquent debt.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-40. Choice of claimant agency as to use of or participation in setoff program.

If the claimant agency determines that the administrative cost of utilizing this chapter is prohibitive, it may choose not to participate in the setoff program, or it may choose to participate only in cases of delinquent debts above an amount it determines appropriate.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-50. Department to assist in collection of account or debt by setoff of any refunds due to debtor.

Subject to the limitations contained in this chapter, the department, upon request, shall render assistance in the collection of any delinquent account or debt owing to any claimant agency by setting off any refunds due the debtor from the department by the sum certified by the claimant agency as delinquent debt.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-60. Notification by claimant agency; refund determinations; department liability.

(A) A claimant agency seeking to attempt collection of a delinquent debt through setoff shall notify the department in writing and supply information the department determines necessary to identify the debtor whose refund is sought to be set off. A request for setoff may be made only after the claimant agency has notified the debtor of its intention to cause the debtor's refund to be set off not less than thirty days before the claimant agency's request to the department. The claimant agency promptly shall notify the debtor when the liability out of which the setoff arises is satisfied. The claimant agency promptly shall notify the department of a reduction in the delinquent debt.

(B) Upon receiving the certification of the claimant agency of the amount of the delinquent debt, the department shall determine if the debtor is due a refund. If the debtor is due a refund of more than a tolerance amount as determined by the department, the department shall set off the delinquent debt against the amount of the refund. The department may retain an amount not to exceed twenty-five dollars of each refund set off to defray its administrative expenses, and that amount may be added to the debt. Apportionment is not required in the case of a refund resulting from filing a joint return. A person has no property right or property interest in a refund until all amounts due the State and claimant agencies are paid. The department shall consider a delinquent debt and debtor list provided by a claimant agency as correct and the department is not liable for a wrongful or improper setoff.

HISTORY: 1995 Act No. 76, Section 5; 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.3, eff June 18, 2003.



Section 12-56-62. Notice of intention to setoff debt; form, delivery and presumption.

The notice of intention to setoff must be given by mailing the notice, with postage prepaid, addressed to the debtor at the address provided to the claimant agency when the debt was incurred or at the debtor's last known address. The giving of the notice by mail is complete upon the expiration of thirty days after deposit of the notice in the mail. A certification by the claimant agency that the notice has been sent is presumptive proof that the requirements as to notice are met, even if the notice actually has not been received by the debtor. The notice must include a statement of appeal procedures available to the debtor, substantially as follows:

"According to our records, you owe the (claimant agency) a debt in the amount of (amount of the debt), plus interest, if applicable, for (type of debt). You are hereby notified of the (claimant agency's) intention to submit this debt to the South Carolina Department of Revenue to be set off against your individual income tax refunds until the debt is paid in full. Pursuant to the Setoff Debt Collection Act, this amount, plus all costs, will be deducted from your South Carolina individual income tax refunds unless you file a written protest within thirty days of the date of this notice. If you file a joint return with your spouse, this amount will be deducted from the total joint refunds without regard to which spouse incurred the debt or actually withheld the taxes. The protest must contain the following information:

(1) your name;

(2) your address;

(3) your social security number;

(4) the type of debt in dispute; and

(5) a detailed statement of all the reasons you disagree with or dispute the debt.

The original written protest must be mailed to the (claimant agency) at the following address:

(address of the entity requesting the setoff)".

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.4. eff June 18, 2003.



Section 12-56-63. Protest procedure; administrative fees.

(A) A debtor who protests the debt shall file a written protest with the claimant agency at the address provided in the claimant agency's notification of intention to set off. The protest must be filed within thirty days of the date of the notice of intention to set off and must contain the debtor's name, address, and tax identification number, identify the type of debt in dispute, and give a detailed statement of all the reasons that support the protest. The requirements of this section are jurisdictional.

(B) To recover costs incurred by the Municipal Association of South Carolina and the South Carolina Association of Counties for submitting a debt pursuant to this chapter and Section 12-4-580 to the department for collection, the association may charge an administrative fee, not to exceed twenty-five dollars, that must be added to the debt. An association is exempt from the notice and appeal procedures of this chapter. The entity that has submitted its claim through the association is responsible for the notice and hearing requirements of this chapter.

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.5, eff June 18, 2003.



Section 12-56-65. Protest and contested case hearings; refunds; erroneous retention or setoff; time limit.

(A) Before submitting a debt to the department, the claimant agency shall appoint a hearing officer to hear a protest of a debtor. This hearing officer is vested with the authority to decide a protest in favor of either the debtor or the claimant agency. The claimant agency shall certify to the department, on a form prescribed by the department, that a hearing officer has been appointed and shall inform the department of the name, address, and telephone number of the hearing officer. If this hearing officer is unable to serve at any time, the claimant agency shall appoint another hearing officer.

(B) Upon receipt of a notice of protest, the claimant agency shall notify the department that a protest has been received and shall hold an informal hearing at which the debtor may present evidence, documents, and testimony to dispute the debt. The claimant agency shall notify the debtor of the date, time, and location of the informal hearing. At the conclusion of the informal hearing, the hearing officer shall render his determination. Upon receipt of a sworn certification from the hearing officer that he held an informal hearing and ruled in favor of the claimant agency, the department may proceed to collect the delinquent debt regardless of a subsequent appeal by the debtor.

(C) A debtor may seek relief from the hearing officer's determination by requesting, within thirty days of the determination, a contested case hearing before the Administrative Law Court. A request for a hearing before the Administrative Law Court must be made in accordance with its rules.

(D) If a portion of the delinquent debt is collected by the department and the determination of the hearing officer in favor of the claimant agency is later reversed or the debtor prevails in a claim for refund, the claimant agency shall refund the appropriate amount to the taxpayer, including the appropriate amount of the fee. That portion of the refund reflecting the department's fee must be paid from claimant agency funds. If the claimant agency is found to be entitled to a portion of an amount collected by setoff, it is not required to refund the setoff fee retained by the department.

(E) If a refund is retained in error, the claimant agency shall pay to the taxpayer interest calculated as provided in Section 12-54-20 from the date provided by law after which interest is paid on refunds until the appeal is final, except that interest does not accrue when the claimant agency is the Office of Child Support Services of the South Carolina Department of Social Services.

(F) If the claimant agency determines that money has been erroneously or illegally collected, the claimant agency, in its discretion, may issue a refund, even if the debtor does not file a protest or file a claim for refund.

(G) A collection may not be contested more than one year after the date it was made. The date of collection must be conclusively determined by the department. This provision must be construed as a statute of repose and not as a statute of limitation.

(H) A debtor may make a claim for refund of an amount collected pursuant to this chapter within one year from the date the amount is collected, in the same manner as seeking relief from a hearing officer's determination pursuant to Section 12-56-65 or 12-56-67.

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.6, eff June 18, 2003.



Section 12-56-67. Jury trial rights.

This section does not create a right to jury trial where one does not already exist. Where a debtor otherwise is entitled to have a jury determine the issue of indebtedness, that right is preserved specifically. If a right to a jury trial already exists and the debtor wishes to exercise that right, the debtor is not required to request a contested case hearing before the Administrative Law Court but instead must file a summons and complaint in the Court of Common Pleas and serve the pleadings on the claimant agency within thirty days from the date of the hearing officer's determination. The summons and complaint must name the claimant agency as a defendant and the allegations of the complaint must contest the debt and any potential setoff.

HISTORY: 1999 Act No. 114, Section 3.



Section 12-56-70. Priority of claims to refund.

Claims to refunds allowed to be set off under this article must be made by a claimant agency filing a written notice with the department of its intention to effect collection through setoff under this article. The following is the order of priority for multiple claims filed:

(1) claims of the Department of Revenue;

(2) claims of the Division of Child Support Enforcement of the State Department of Social Services;

(3) other claims of the State Department of Social Services and other state agencies;

(4) claims of the Internal Revenue Service and claims filed by institutions of higher learning;

(5) claims of other agencies not given a specific priority.

Priority within a class in which multiple claims are filed is the order in time in which the claimant agencies filed the written notice with the department of the intention to effect collection through setoff under this article.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-80. Proceeds collected transmitted to agency; accounting provided by department to agency; credit to debtor's obligation by agency; notification of agency to debtor of setoff.

(A) Simultaneously with the transmittal of proceeds collected to a claimant agency, the department shall provide the agency with an accounting, which, whenever possible, must include the full names of the debtors and the debtors' social security numbers. No federal tax return information may be divulged by the department under any circumstances.

(B) Upon receipt by a claimant agency of proceeds collected on its behalf by the department and an accounting thereof as specified under this section, the agency shall credit the debtor's obligation and shall notify the debtor in writing of the amount of the setoff.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-90. Information from department to be used only by agency for collection purposes; penalties for disclosure.

(A) The exchange of information among the department, claimant agency, and the debtor pursuant to this chapter is lawful.

(B) The information obtained by a claimant agency from the department in accordance with the exemption allowed by subsection (A) may be used by the agency only in the pursuit of its debt collection duties and practices. A person employed by or formerly employed by the agency who discloses the information for another purpose is subject to the penalties provided in Section 12-54-240.

HISTORY: 1995 Act No. 76, Section 5; 1998 Act No. 432, Section 16.



Section 12-56-100. Indemnification of department by agency.

Claimant agencies shall indemnify the department against any injuries, actions, liabilities, or proceedings arising from performance under the provisions of this chapter.

HISTORY: 1995 Act No. 76, Section 5.



Section 12-56-110. Department regulations, forms and procedures permitted.

The department may promulgate regulations and prescribe forms and procedures necessary to implement this chapter.

HISTORY: 1995 Act No. 76, Section 5; 1999 Act No. 114, Section 3.



Section 12-56-120. Department and Internal Revenue Service exempt from notice and appeal procedures; other procedures as exclusive remedy.

The department and Internal Revenue Service are exempt from the notice and appeal procedures of this chapter. The sole and exclusive appeal procedure for the setoff of a debt owed to the department is governed by the provisions of Chapter 60, Title 12. The appeal procedure in connection with a liability to the Internal Revenue Service is governed by Title 26 of the United States Code.

HISTORY: 1999 Act No. 114, Section 3; 2001 Act No. 89, Section 38, eff July 20, 2001.






CHAPTER 57 - UNIFORM FEDERAL TAX LIEN REGISTRATION ACT

Section 12-57-10. Short title.

This chapter may be cited as the "Uniform Federal Tax Lien Registration Act."

HISTORY: 1962 Code Section 65-2721; 1952 Code Section 65-2721; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.



Section 12-57-20. Declaration of purpose.

This chapter is passed for the purpose of authorizing the filing of notices of lien in accordance with the provisions of Subchapter C, Chapter 64 of Subtitle F of the Internal Revenue Code of 1986, including its predecessors and as it may be amended.

HISTORY: 1962 Code Section 65-2726; 1952 Code Section 65-2726; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207; 1988 Act No. 321, Section 1.



Section 12-57-30. Place of filing liens and discharges thereof.

Notices of liens for taxes payable to the United States of America and certificates discharging such liens shall be filed in the office of the register of deeds (or clerk of court in those counties in which the office of register of deeds has been abolished) of the county in this State within which the property subject to such lien is situated.

HISTORY: 1962 Code Section 65-2722; 1952 Code Section 65-2722; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-57-40. Federal tax lien index; filing notice of lien.

When a notice of such lien is filed, the county register of deeds or clerk of court, as the case may be, shall forthwith enter it in an alphabetical Federal tax lien index, showing on one line the name and residence of the taxpayer named in such notice, the collector's serial number of such notice, the date and hour of filing and the amount of tax with interest, penalties and costs. He shall file and keep all original notices so filed in numerical order in a file or files designated "Federal Tax Lien Notices."

HISTORY: 1962 Code Section 65-2723; 1952 Code Section 65-2723; 1942 Code Section 2576; 1932 Code Section 2576; 1923 (35) 1207.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-57-50. Entering certificates of discharge in Federal tax lien index.

When a certificate of discharge of any tax lien issued by the collector of internal revenue or other proper officer is filed in the office of the county register of deeds or clerk of court, as the case may be, where the original notice of lien is filed, such county register of deeds or clerk of court shall enter such certificate with the date of filing in such Federal tax lien index on the line where the notice of the lien so discharged is entered and shall permanently attach the original certificate of discharge to the original notice of lien.

HISTORY: 1962 Code Section 65-2724; 1952 Code Section 65-2724; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-57-55. Filing notices of liens arising from the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.

Notice of liens and certificates of discharge arising from the operation of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) must be filed in the manner provided in this chapter for federal tax liens, mutatis mutandis.

HISTORY: 1988 Act No. 321, Section 2.



Section 12-57-60. Supplying files and indexes.

Such Federal tax lien index and file or files for such Federal tax lien notices shall be furnished to the county register of deeds or clerk of court in this State in the manner provided by law for the furnishing of books in which deeds are recorded.

HISTORY: 1962 Code Section 65-2725; 1952 Code Section 65-2725; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-57-70. Construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 65-2727; 1952 Code Section 65-2727; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.






CHAPTER 58 - SOUTH CAROLINA TAXPAYERS' BILL OF RIGHTS

Section 12-58-10. Short title.

This chapter may be cited as the "South Carolina Taxpayers' Bill of Rights".

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-20. Administration of chapter.

The South Carolina Department of Revenue shall administer this chapter.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-30. Taxpayers' Rights Advocate established; duties.

The department shall establish the position of the Taxpayers' Rights Advocate. The advocate or his designee is responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by department employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation are suspended during the pendency of a stay.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-40. Taxpayer education and information program.

The department shall develop and implement a taxpayer education and information program directed at, but not limited to, all of the following groups:

(1) taxpayers newly registered with the department;

(2) taxpayer or industry groups identified by the department;

(3) department employees.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-50. Implementation of taxpayer education and information program to be carried out; annual report of recommendations by department.

(A) The taxpayer education and information program specified in Section 12-58-40 includes, but is not limited to:

(1) mailings to, or appropriate contact with, the taxpayer groups specified in Section 12-58-40(2) which explain in simplified terms the most common areas of noncompliance the taxpayers or industry groups are likely to encounter;

(2) a program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities and the most common areas of noncompliance encountered by participants in their business or industry;

(3) participation in small business seminars and similar programs organized by state and local agencies;

(4) revision of taxpayer education materials currently produced by the department which explain the most common areas of taxpayers' nonconformance in simplified terms;

(5) implementation of a continuing education program for audit personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(B) The department shall annually publish a report of recommendations for improving taxpayer compliance and uniform administration including, but not limited to:

(1) changes in statute or department regulations;

(2) improvement of training of department personnel;

(3) improvement of taxpayer communication and education.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-60. Explanatory statements of procedures, remedies, rights and obligations of department and taxpayers; when and how provided.

The department shall publish brief but comprehensive statements in simple and nontechnical language which explain procedures, remedies, and the rights and obligations of the department and taxpayers. As appropriate, statements must be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the department shall include the statement in the tax booklets which are mailed annually to individuals and corporations.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-70. Deficiency and tax due notices; contents.

All deficiency notices and all tax due notices are required to contain a description of the basis for and identification of amounts of tax due, interest, and penalty.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-80. Evaluation of department employee's performance.

(A) The amount of revenue collected may not be used to evaluate any department employee's performance.

(B) The department shall develop and implement a program to evaluate employee's performance with respect to his contact with taxpayers. The development and implementation of the program must be coordinated with the Taxpayers' Rights Advocate.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-90. Hearings; recording; taxpayer to be informed of rights.

(A) Hearings may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(B) The taxpayer must be informed before any hearing that he has a right to have present at the hearing his attorney, accountant, or other designated agent.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-100. Failure to make timely return or payment due to reasonable reliance on written advice from department.

(A) If the department finds that a person's failure to make a timely return or payment is due to the person's reasonable reliance on written advice from the department, the person is relieved of any penalty or interest, notwithstanding the provisions of Section 12-54-160.

(B) For the purposes of this section, a person's failure to make a timely return or payment is considered to be due to reasonable reliance on written advice from the department only if the department finds that all of the following conditions are satisfied:

(1) The person requested in writing that the department advise him whether a particular activity or transaction is subject to tax under the tax laws administered by the department, and the specific facts and circumstances of the activity or transaction were fully described in the request.

(2) The department responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) In reasonable reliance on the department's written advice, the person did not remit the tax due.

(4) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(a) the department rescinded or modified the advice so given by sending written notice to the person of the rescinded or modified advice;

(b) a change in statutory or constitutional law, a change in the department's regulations, or a final decision of a court, which rendered the department's earlier written advice no longer valid;

(c) any person seeking relief under this section shall file with the department all of the following:

(i) a copy of the person's written request to the department and a copy of the department's written advice;

(ii) a statement signed under penalty of perjury, setting forth the facts on which the claim is based;

(iii) any other information which the department may require.

(d) only the person making the written request may rely on the department's written advice to that person.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-110. Investigation or surveillance limited to department's responsibilities.

(A) An officer or employee of the department acting in connection with any law administered by the department may not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for any purpose outside the department's responsibilities.

(B) Any person violating subsection (A) is subject to disciplinary action in accordance with the department's procedure, including dismissal from office or discharge from employment.

(C) This section does not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(D) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations.

(E) For the purposes of this section:

(1) "Investigation" means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) "Surveillance" means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-120. Release of levy issued or on any property.

The department shall release any levy issued or on any property in the event of any of the following:

(1) the liability for which the levy was made is satisfied;

(2) the department determines that release facilitates the collection of the liability;

(3) an installment payment agreement has been executed with respect to the liability;

(4) the department has determined that the levy creates an economic hardship due to the taxpayer's financial condition;

(5) if the department determines the fair market value of the property exceeds the liability and partial release does not hinder collection of the tax and related costs owed to the department.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-130. Claim for reimbursement of bank charges due to erroneous levy by department; when filed; conditions to be satisfied; notification of denial to be in writing.

(A) A taxpayer may file a claim with the department for reimbursement of bank charges incurred by the taxpayer as the direct result of an erroneous levy by the department. Bank charges include a financial institution's customary charge for complying with the levy instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution. Each claimant applying for reimbursement shall file a claim with the department in a form prescribed by the department. For the department to grant a claim, the department shall determine that both of the following two conditions have been satisfied:

(1) the erroneous levy was caused by department error;

(2) before the levy, the taxpayer responded to all contacts by the department and provided the department with any requested information or documentation sufficient to establish the taxpayer's position. The conditions stated in this item may be waived by the department for reasonable cause.

(B) Claims pursuant to this section must be filed within ninety days from the date of the levy. Within thirty days from the date the claim is received, the department shall respond to the claim. If the department denies the claim, the taxpayer must be notified in writing of the reasons for the denial of the claim.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-150. Appeal procedure for modifying or releasing liens.

The department shall provide for an administrative appeal procedure for modifying or releasing liens. The department may promulgate regulations to facilitate an appeals procedure for liens.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-160. Release of lien filed in error; notification of appropriate parties; prompt action to correct error.

(A) If the department determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible after this determination and the receipt of lien-recording information and shall take necessary action to expunge the recording of the lien from the taxpayer's record. The release must contain a statement that the lien was filed in error. If the erroneous lien is obstructing a lawful transaction, the department shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(B) When the department releases a lien erroneously filed, notice of that fact must be mailed to the taxpayer and upon the request of the taxpayer, a copy of the release must be forwarded to the major credit reporting companies. Submission of data under this section does not constitute a violation of Section 30-2-50.

HISTORY: 1995 Act No. 76, Section 6; 2006 Act No. 386, Section 32, eff June 14, 2006.



Section 12-58-165. Expungement of a recorded lien.

The department may take necessary action to expunge the recording of any lien imposed pursuant to Section 12-54-120, or any other provision authorizing the department to collect monies due, once the lien is fully paid and satisfied. If, upon investigation, the department determines that no taxes were due, the provisions of this section apply and the recorded lien shall be expunged as if it were fully paid and satisfied.

HISTORY: 2013 Act No. 90, Section 2, eff June 13, 2013.



Section 12-58-180. Applicability of provisions to taxes administered by department.

The provisions of this chapter are applicable to taxes administered by the department.

HISTORY: 1995 Act No. 76, Section 6.



Section 12-58-185. Extensions of payment periods; grounds; restrictions.

(A) The department, in its discretion, may accept installment payments for amounts due it for a period not to exceed one year from the date the payment was due. Interest accrues during the installment period, pursuant to Section 12-54-25. In addition, the department may extend the time for payment beyond one year if it is shown to the satisfaction of the department that the payment of the amount due it upon the date originally fixed for the payment will result in undue hardship to the taxpayer.

(B) An extension may not be granted under this section for an amount due the department if the taxpayer acted negligently, disregarded rules or regulations intentionally, or committed fraud with intent to evade tax.

HISTORY: 1998 Act No. 386, Section 1; 2001 Act No. 89, Section 39, eff July 20, 2001; 2005 Act No. 145, Section 37, eff June 7, 2005.



Section 12-58-190. Delay or denial of refund because of audit for different tax period; disciplinary action.

(A) An officer or employee of the department may not deny a refund or delay the issuance of the department's order to the State Treasurer to pay a refund that has been determined to be due because the department is auditing or planning an audit of the taxpayer for a different tax or different tax period. This subsection does not prevent the issuance of an assessment, including a jeopardy assessment, pursuant to the Revenue Procedures Act.

(B) A person violating subsection (A) is subject to disciplinary action in accordance with the department's procedure, including dismissal from office or discharge from employment.

HISTORY: 2005 Act No. 161, Section 15.A, eff June 9, 2005.






CHAPTER 59 - FORFEITED LANDS

Section 12-59-10. Creation and membership of county forfeited land commissions.

A forfeited land commission is created in each of the counties of this State, consisting of the county treasurer, county auditor and clerk of court, all acting ex officio, who shall serve without compensation. The chairman of the governing body of any county may also serve on the forfeited land commission when officially designated so to do by the county legislative delegation and in such case he shall have equal authority with other members of the commission and shall serve without compensation. In all counties having a register of deeds such register shall be a member of the forfeited land commission for that county in lieu of the clerk of court.

HISTORY: 1962 Code Section 65-2901; 1952 Code Section 65-2901; 1942 Code Section 2167; 1936 (39) 1627.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 12-59-20. Organization of Commission; compensation of secretary; quorum.

The forfeited land commissions for the several counties shall organize by electing one of their number chairman and may elect a secretary whose duties they shall prescribe and whose compensation they shall fix, subject to the approval of the county legislative delegation. But in no case shall such compensation exceed five per cent of the money received for the sale of lands made by the commission, such compensation and other necessary expenses to be paid by vouchers drawn on the county treasurer and paid by the county treasurer from the ordinary county fund of the county and signed by all members of the commission for such county. A majority of each commission shall constitute a quorum for the transaction of other business.

HISTORY: 1962 Code Section 65-2906; 1952 Code Section 65-2906; 1942 Code Section 2171; 1932 Code Section 2172; 1926 (34) 920; 1929 (36) 125.



Section 12-59-30. Repealed.

HISTORY: Former Section, titled Transfer of titles from State to commissions; power to sell and dispose of lands; validity of certain deeds, had the following history: 1962 Code Section 65-2907; 1952 Code Section 65-2907; 1942 Code Section 2175; 1939 (41) 381. Repealed by 2015 Act No. 87, Section 58, eff June 11, 2015.



Section 12-59-40. Sale of forfeited lands; method and terms of sale.

The forfeited land commissions created in this article for each of the counties of the State shall effect the sale of lands forfeited and bid in for the various forfeited land commissions of the State by the county auditors or the tax collectors of the several counties of the State in pursuance of Section 12-51-55. All lands deeded to the forfeited land commission of any county shall be held by it as assets of the county and sold to the best interest of the county. It shall sell and dispose of such lands in such a manner and upon such terms and conditions as to it may appear to be for the best interest of its county, but the terms of sale shall not in any case provide for a longer term than ten years for the full payment of the purchase price of such property and shall be secured by a first real estate mortgage upon the property sold.

HISTORY: 1962 Code Section 65-2908; 1952 Code Section 65-2908; 1942 Code Sections 2168, 2170; 1932 Code Section 2168; 1926 (34) 920; 1929 (36) 125; 1933 (38) 212; 1934 (38) 1366; 1936 (39) 1349, 1575; 1938 (40) 1717; 2015 Act No. 87 (S.379), Section 59, eff June 11, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 12-49-510 was changed to Section 12-51-55.

Effect of Amendment

2015 Act No. 87, Section 59, inserted "or the tax collectors" in the first sentence, and twice substituted "the county" for "the county and State" in the second sentence.



Section 12-59-50. Sale by former owner of forfeited lands; application to commission for approval of sale.

The owner of any property which has been sold for delinquent county taxes and which has been bid in by the forfeited land commission may sell all or any part of such property so bid in by the forfeited land commission upon securing the approval, in writing, of the forfeited land commission, if such land has not theretofore been sold by such commission and application for such approval be made to the commission by the owner within five years from the day following the expiration of the period allowed by law to owners to redeem property sold for taxes.

HISTORY: 1962 Code Section 65-2913; 1952 Code Section 65-2913; 1942 Code Section 2170-2; 1934 (38) 1253; 2015 Act No. 87 (S.379), Section 60, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 60, deleted "State and" following "sold for delinquent".



Section 12-59-60. Sale by former owner of forfeited land; old tax shall be paid on sale of whole tract; seventy-five per cent on sale of part.

The forfeited land commission shall not give its approval for the sale of the entire lot or tract unless the owner pays all taxes which may at any time be due thereon. In case the owner petitions the commission to sell a part thereof and the commission shall deem it advisable to permit such sale, the owner shall pay to the forfeited land commission from the proceeds of the sale of such part or portion of the property involved not less than seventy-five per cent of the entire sale price, unless a smaller amount is sufficient to pay all taxes due, and upon such payment the commission shall release the lien for taxes on the property so sold.

HISTORY: 1962 Code Section 65-2914; 1952 Code Section 65-2914; 1942 Code Section 2170-2; 1934 (38) 1253.



Section 12-59-70. Sale by former owner of forfeited land; commission may convey such property.

Should the title have been made by the tax collector to the forfeited land commission and not theretofore been sold, the forfeited land commission may, if it approve the application of the owner to sell a portion of the property so bid in as provided in this article, execute and deliver to the owner or anyone whom he may designate a deed upon payment of the amount as provided in Section 12-59-60.

HISTORY: 1962 Code Section 65-2915; 1952 Code Section 65-2915; 1942 Code Section 2170-2; 1934 (38) 1253; 2015 Act No. 87 (S.379), Section 61, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 61, amended the section by removing the sheriff from tax sale collection process.



Section 12-59-80. Commission may assign its bids.

The forfeited land commission may assign its bids at any time before title deed being made pursuant to sale, provided the consideration to be paid for such assignments shall not be less than the amount of taxes, penalties and costs for which the property was sold. The chairman or his designee may accept sealed bids for assignments of the forfeited land commission bids for a designated time period. Assignments not made during this time may then be assigned on a first come, first served basis. A list of available forfeited land commission properties is to be maintained at an assigned location as determined by the county forfeited land commission.

HISTORY: 1962 Code Section 65-2916; 1952 Code Section 65-2916; 1942 Code Section 2170-2; 1934 (38) 1253; 2015 Act No. 87 (S.379), Section 62, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 62, added the text following the first sentence, relating to the procedure for accepting sealed bids for assignment.



Section 12-59-85. Forfeited land commission.

After land has been bid in by the county auditor and before it has been conveyed to the county's forfeited land commission, the forfeited land commission or a majority of its members may refuse to accept title to the property if the commission determines that to accept title would be against the interest of the public.

HISTORY: 2012 Act No. 186, Section 2, eff June 7, 2012.



Section 12-59-90. Execution of deeds and validation of certain deeds.

All deeds for lands sold under the authority of Section 12-59-40 shall be made by the forfeited land commission of the county holding title thereto or by a majority of the members thereof and all conveyances heretofore made to and by the several forfeited land commissions, or by a majority of the members thereof, are declared valid and of full force and effect and to have been made in accordance with the provisions of this section. The forfeited land commission of any county, or a majority of the members thereof, may require the tax collector or other officer authorized by law to execute a deed to any land which may be bid in by the county auditor to convey such land to any purchaser to whom it may be sold by such forfeited land commission, or a majority of the members thereof, after such land has been bid in by the county auditor and before it has been conveyed to the forfeited land commission, and all conveyances of real property heretofore made by the tax collector or other officer authorized by law to execute such conveyances pursuant to authority and direction of any forfeited land commission, or a majority of the members thereof, are declared valid and effectual to convey title according to their respective terms, notwithstanding that they may have been made by the tax collector or other officer pursuant to authority or direction of only a majority of the members of any such commission.

HISTORY: 1962 Code Section 65-2918; 1952 Code Section 65-2918; 1942 Code Section 2170; 1933 (38) 212; 1936 (39) 1349, 1575; 1938 (40) 1717; 2015 Act No. 87 (S.379), Section 63, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 63, substituted "tax collector" for "sheriff" three times in the final sentence.



Section 12-59-100. Deposit of funds from sale of forfeited land commission.

The proceeds of any such sales shall be turned over by such forfeited land commission to the county treasurer. And the county treasurer shall deposit such funds, after deducting the expense warrants as drawn on him by the forfeited land commission of his county into the general county fund. If any tract of land is sold for less than the taxes and penalties due thereon, the proceeds of such sale shall be divided between the county and taxing entities in the proportion of the amount of taxes and penalties due each of them.

HISTORY: 1962 Code Section 65-2919; 1952 Code Section 65-2919; 1942 Code Section 2170; 1933 (38) 212; 1936 (39) 1349, 1575; 1938 (40) 1717; 2015 Act No. 87 (S.379), Section 64, eff June 11, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

2015 Act No. 87, Section 64, rewrote the section.



Section 12-59-110. Repealed.

HISTORY: Former Section, titled Fees and costs of sheriff on purchase by commission, had the following history: 1962 Code Section 65-2921; 1952 Code Section 65-2921; 1942 Code Section 2172; 1932 Code Section 2171; 1929 (36) 125. Repealed by 2015 Act No. 87, Section 65, eff June 11, 2015.



Section 12-59-120. Commission shall have access to tax records.

Any agent of the forfeited land commission of the respective counties shall be allowed free access by the auditors, the treasurers and tax collectors to all executions issued for the collection of taxes by the county treasurer and returned "nulla bona" for any reason or "double entry", or which are not collected for any reason, to the tax books, and to all records in their respective offices relating to tax matters.

HISTORY: 1962 Code Section 65-2922; 1952 Code Section 65-2841; 1942 Code Section 2153; 1932 Code Section 2153; Civ. C. '22 Section 113; Civ. C. '12 Section 108; Civ. C. '02 Section 104; 1898 (22) 726; 1958 (50) 1917; 2015 Act No. 87 (S.379), Section 66, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 66, substituted "tax collectors" for "sheriffs".



Section 12-59-130. Municipal forfeited land commissions.

When any municipal corporation desires to set up and put in operation a commission for the purpose of buying lands sold under tax executions for taxes or assessments due such corporation, its town council may designate one or more, not exceeding three, of the officers of such municipal corporation, by resolution duly passed and entered upon the minutes of any regular meeting of such body, as the forfeited land commission of the municipality. The person or persons so designated and their respective successors in office shall ex officio constitute the forfeited land commission of such municipality. The commission shall receive such compensation for its services as may be fixed by the municipality. Every forfeited land commission set up and established under the terms of this section shall bid in lands sold under tax execution for delinquent taxes or assessments due to the municipality unless such lands bring the amount of taxes and costs thereon, take title thereto, look after the preservation thereof, rent them and collect the rents and sell them and make and execute good and sufficient deeds of conveyance therefor.

Wherever applicable, even by analogy, the law governing the duties conferred upon forfeited land commissions of the several counties of the State shall govern and are devolved upon forfeited land commissions created under the provisions of this section.

HISTORY: 1962 Code Section 65-2905; 1952 Code Section 65-2905; 1942 Code Section 7267; 1932 (37) 1300; 1933 (38) 164.



Section 12-59-140. Emergency procedures for county forfeited land commission.

(A) The county council may petition the Department of Revenue for authority to use the procedures provided for in this section when the number and percentage of subdivided properties in the county that have been bid into the commission have, and are reasonably continued to have:

(1) a significant adverse effect on county ad valorem tax collections that severely affect continued essential public services in the county; or

(2) a significant adverse effect on economic development and employment in the county resulting from the limited number of properties available for sale and improvement.

(B) For purposes of this section, "subdivided properties" refer to a parcel or parcels of real property, residential or commercial, made up of multiple lots.

(C) The petition to the Department of Revenue must provide for:

(1) all necessary documentation to support the past and anticipated future adverse impacts, including historical data on the number and percentage of properties bid into the forfeited land commission;

(2) the loss of ad valorem tax revenues associated with these properties;

(3) the impact of any millage increases imposed by the county to compensate for such lost ad valorem tax revenues;

(4) the past and projected future impact on the ability of the county to deliver essential public services; and

(5) the past and projected future impact on county development and employment opportunities.

(D) If the Department of Revenue approves the petition, the county's forfeited land commission is authorized to utilize the emergency procedures contained in this section for a period not to exceed five years from the date of approval. This authorization may be extended for additional one-year increments, not to exceed two one-year extensions. Petitions for extensions must contain the same types of documentation specified in subsection (C).

(E) Notwithstanding any other provision of law:

(1) The forfeited land commission of any county may, at its discretion, establish a revolving fund to pay for its legal and other expenses. This fund shall be established and maintained by the county treasurer from a portion of the proceeds of the sale of forfeited lands in an amount not exceeding fifty percent of the sale price of any forfeited land, in whole or in part. Legal and other expenses for which the funds may be expended may not include compensation to any members of the commission, but may include:

(a) payment of legal or other expenses in connection with the commission's decision to accept or reject a forfeited land to be held as an asset of the county;

(b) payment of legal or other expenses in connection with the commission's decision to obtain clear title to a forfeited land pursuant to Section 12-61-10;

(c) payment of a commission to a certified realtor or broker not to exceed three percent of the sales price of any forfeited land, in whole or in part;

(d) the cost of advertising the sale of forfeited lands, including the cost of any multiple realty listing established or provided by commercial realtors or brokers; and

(e) the cost of any clean up of a site, including demolition and disposal costs, intended to make the property salable.

(2) The acquisition of clear title to forfeited lands shall be considered an industrial or commercial development project pursuant to Chapter 29, Title 4, for which a county council may issue special revenue bonds for the purpose of initial funding of revolving funds under this section. Payment of the principal and interest for such bonds may be made from the proceeds of the sale of the forfeited lands.

(3) The forfeited land commission of a county that has established a revolving fund under this section shall dissolve or reduce the amount of funds held by the county treasurer in the fund when it is no longer required for the timely and effective marketing and sale of forfeited lands. The released funds will be deposited into the general fund of the county not later than thirty days from the date of decision by the commission or the date of the expiration of the authorization and, if necessary, may be used to complete any payment of principal and interest remaining from the sale of any special revenue bonds used for the initial establishment of the revolving fund.

(4) The authorized representative of a forfeited land commission that elects to clear tax titles pursuant to Section 12-61-10 may bring multiple actions to the court of common pleas in a single suit, if all of the properties included in the suit were previously owned by a single, individual, partnership, or corporation.

(5) The payment of the expenses of forfeited land commissions exercising authority under this section shall include the collection of its expenses as a part of the sale price of forfeited lands by former owners pursuant to Section 12-59-60 and the disposition of the proceeds of land sales pursuant to Section 12-59-100.

(6) Deductions from "value" pursuant to Section 12-24-30(B) shall include any lien or encumbrance on realty in possession of a forfeited land commission which may subsequently be waived or reduced after the transfer under a signed contract or agreement between the lien holder and the buyer existing before the transfer.

(7) Investments by county treasurers under Section 12-45-220(A) may include sums held by the treasurer on behalf of a forfeited land commission under this section.

(F) The provisions of this section do not apply to property for which legal ownership by the defaulting taxpayer was acquired solely through the laws of intestacy through more than one generation.

HISTORY: 2015 Act No. 59 (S.78), Section 2, eff June 4, 2015.



Section 12-59-150. Certain purchasers prohibited from buying forfeited land.

An immediate family member of a county forfeited land commission member may not purchase land from the forfeited land commission on which their relative serves, unless the sale is through a competitive bid process or a listing open to members of the general public which has been made available for at least ten days. For purposes of this section, an immediate family member is a spouse, parent, sibling, or child of a forfeited land commission member.

HISTORY: 2015 Act No. 59 (S.78), Section 3, eff June 4, 2015.



Section 12-59-310. Title of State by forfeiture prior to 1887 renounced.

The State of South Carolina renounces all title by forfeiture for nonpayment of taxes to each and every parcel of land in the several counties of the State listed on the forfeited land record on December 24, 1887 and will treat them hereafter as the lands of the former owner, his heirs or assigns. But this renunciation of title is upon the reservation and condition that the State may hereafter collect by suit at law or other legal method from such lands a sum equal to the aggregate amount of all annual assessments for taxes with the penalties that might and would have been assessed and charged against such lands in case they had never been declared delinquent and forfeited. The retention of the possession and use of such lands for ninety days after December 24, 1887 by such former owner, his heirs or assigns shall be sufficient evidence of his acquiescence in and acceptance of the reservations and conditions of such renunciation of title.

HISTORY: 1962 Code Section 65-2931; 1952 Code Section 65-2931; 1942 Code Section 2147; 1932 Code Section 2147; Civ. C. '22 Section 107; Civ. C. '12 Section 102; Civ. C. '02 Section 98; 1887 (19) 864.



Section 12-59-320. State Fiscal Accountability Authority shall hear petition for relief.

The State Fiscal Accountability Authority may hear and determine upon satisfactory proof the petition of any taxpayer praying relief on ground that all such taxes described in Section 12-59-310 have been paid or that portions of such taxes have been paid and an offer to pay the balance, accompanied by the sum admitted to be owing. The State Fiscal Accountability Authority shall grant such relief in the premises as may be just.

HISTORY: 1962 Code Section 65-2932; 1952 Code Section 65-2932; 1942 Code Section 2148; 1932 Code Section 2148; Civ. C. '22 Section 108; Civ. C. '12 Section 103; Civ. C. '02 Section 99; 1888 (20) 52.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 12-59-330. Lien against such formerly forfeited lands.

To secure the entire debt due the State for prior taxes or other dues accrued to the State against such formerly forfeited lands, to and including the levy of 1886, or for any other purpose whatsoever, and for the levy of 1887, and for all subsequent levies as they may have accrued or shall accrue upon each parcel of such land and the costs and penalties due thereon, the State shall have a prior and preferred lien upon such lands, to be enforced and asserted in any court of competent jurisdiction by the State Fiscal Accountability Authority in such cases, at such time and to such extent as it may deem most advantageous to the interests of the State. The proceeds of any sale ordered by the court in such suit shall be applied first to the payment to the State Fiscal Accountability Authority of the taxes, costs and penalties charged against the property and next to the payment of the taxed costs in the suit and expenses of sale and the surplus, if any there be, shall be paid over to the former owners or parties in interest as their interest may appear.

HISTORY: 1962 Code Section 65-2933; 1952 Code Section 65-2933; 1942 Code Section 2149; 1932 Code Section 2149; Civ. C. '22 Section 109; Civ. C. '12 Section 104; Civ. C. '02 Section 100; R. S. 372; 1887 (19) 865; 1888 (20) 52; 1889 (20) 345.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.






CHAPTER 60 - SOUTH CAROLINA REVENUE PROCEDURES ACT

Section 12-60-10. Short title.

This chapter may be cited as the "South Carolina Revenue Procedures Act."

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-20. Legislative intent.

It is the intent of the General Assembly to provide the people of this State with a straightforward procedure to determine a dispute with the Department of Revenue and a dispute concerning property taxes. The South Carolina Revenue Procedures Act must be interpreted and construed in accordance with, and in furtherance of, that intent.

HISTORY: 1995 Act No. 60, Section 4A; 2000 Act No. 399, Section 3(M)(2), eff August 17, 2000; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2007 Act No. 110, Section 32.A, eff June 21, 2007; 2007 Act No. 116, Section 38.A, eff June 28, 2007.



Section 12-60-30. Definitions.

As used in this chapter and in Chapter 54 of this title except when the context clearly indicates a different meaning:

(1) "Administrative Law Court" means the Administrative Law Court created by Section 1-23-500. The Administrative Law Court holds the contested case hearings.

(2) "Assessment" means the department's recording the liability of the taxpayer in the office of the department, subject to the restrictions in Section 12-60-440.

(3) "Classification" means the various categories of property subject to property tax to which specific property tax assessment ratios apply.

(4) "Contested case hearing" has the same meaning as it has in Section 1-23-310. It is a hearing conducted pursuant to Article 3, Chapter 23, Title 1, the South Carolina Administrative Procedures Act, and includes the hearings conducted by the Administrative Law Court to review county boards of assessment appeals decisions, county auditor decisions, decisions on claims for refund made by a majority of county auditor, county treasurer, and county assessor, and department determinations.

(5) "County assessor" or "assessor" means a county officer or official who issues an official property tax assessment for real property.

(6) "County auditor" or "auditor" means a county officer or official who issues an official property tax assessment for personal property.

(7) "County board of assessment appeals" or " county board" means the board of assessment appeals which considers appeals of property tax assessments issued by the property tax assessor for the county and which also hears appeals of refund claims of property as determined by the majority of the county assessor, county auditor, and county treasurer.

(8) "Deficiency" means the amount by which a tax exceeds the amount shown on a return or report filed by a taxpayer, if any, plus the amounts previously assessed, or collected without assessment, as a deficiency.

(9) "Department" means the South Carolina Department of Revenue.

(10) "Department determination" means the final determination within the department from which a person may request a contested case hearing before the Administrative Law Court.

(11) "Department representative" means the person appointed by the department to prepare the department's determination and represent the department at the contested case hearing.

(12) "Director" means the director of the department.

(13) "Division decision" means a decision by a division of the department that affects the rights or obligations of a person for which no specific appeals rights are provided by this act. Division decision includes the refusal to expunge or satisfy a lien.

(14) "Exhaustion of the taxpayer"s administrative remedy' means that the taxpayer has:

(a) exhausted his prehearing remedy; and

(b) had a hearing held pursuant to the Administrative Procedures Act with the Administrative Law Court.

(15) "Exhaustion of the taxpayer's prehearing remedy" means that the taxpayer:

(a) filed a written protest as required by this chapter;

(b) attended the conference with the county board of assessment appeals for the purposes of Subarticle 9, Article 9 of this chapter, or met with the auditor for purposes of Subarticle 13, Article 9 of this chapter; and

(c) provided the facts, the law, and other authority supporting the taxpayer's position to:

(i) the county board of assessment appeals at its conference for appeals made pursuant to Subarticle 9, Article 9 of this chapter;

(ii) the auditor in the taxpayer's protest or claim for refund for appeals made pursuant to Subarticle 13, Article 9 of this chapter; or

(iii) the department representative in the protest for regulatory violation matters, and within thirty days after filing the protest for other matters, or the later date agreed to by the department representative. For the purpose of this section, regulatory violation matters are violations of a statute or regulation which controls the conduct of alcoholic beverage licensees, bingo licensees, or coin-operated device licensees. It includes violations which may result in the suspension or revocation of a license, but it does not include taxes or interest on taxes or monetary penalties in Chapter 54 of this title.

(16) "Internal Revenue Code" means the Internal Revenue Code as provided in Section 12-6-40(A).

(17) "Mathematical or clerical error" means:

(a) an error in addition, subtraction, multiplication, or division shown on a return;

(b) an incorrect use of a table provided by the department for use with a return, if the incorrect use is apparent from the existence of other information on the return;

(c) an omission of information which is required to be supplied on the return to substantiate an entry on the return; or

(d) an entry of a deduction or credit item in an amount which exceeds the statutory limit that is either:

(i) a specified monetary amount; or

(ii) a percentage, ratio, or fraction, if the items entering into the application of that limit appear on the return.

(18) "Property tax" means ad valorem taxes on real and personal property.

(19) "Property tax assessment" means a valuation or determination of property value for annual property tax purposes arrived at by multiplying the fair market value or special use value of the property by the appropriate assessment ratio for the taxable property's classification.

(20) "Property tax assessment ratio" means the percentages established for the property classification by Section 12-43-220.

(21) "Property tax assessor" means the county assessor, the county auditor, the department, or a government official who issues a property tax assessment.

(22) "Property taxpayer" means a person who is liable for, or whose property or interest in property, is subject to, or liable for, a property tax imposed by this title.

(23) "Proposed assessment" means the first written notice sent or given to the taxpayer stating that a division within the department has concluded that a tax is due. The term proposed assessment does not include the auditor's work papers, draft audit reports, or a document specifically stating that it is not a proposed assessment.

(24) "Protest" means a written appeal of a proposed assessment or a division decision made in accordance with this chapter.

(25) "Special use value" means property valued pursuant to Section 12-43-220(d).

(26) "State tax" means taxes, licenses, permits, fees, or other amounts, including interest and penalties, imposed by this title, or assessed or collected by the department, except property taxes.

(27) "Tax" or "taxes" means taxes, licenses, permits, fees, or other amounts, including interest, regulatory and other penalties, and civil fines, imposed by this title, or subject to assessment or collection by the department.

(28) "Tax notice" or "tax bill" means the demand for payment of property taxes.

(29) "Taxpayer" means a person who is liable for a tax or who is responsible for collecting and remitting a tax. "Taxpayer" includes a licensee and an applicant for a license, issued by or administered by the department.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 6; 1997 Act No. 114, Section 9; 2000 Act No. 399, Section 3(M)(3), eff August 17, 2000; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2006 Act No. 386, Section 28, eff June 14, 2006.



Section 12-60-40. Taxpayers' rights; waiver; time limitations suspended during stay.

(A) A taxpayer may waive his rights under this chapter, providing the waiver is in writing and is signed by the taxpayer or his representative. The department may extend time limitations provided by this title and for other taxes, including requirements provided in Article 5 or Article 9 of this chapter.

(B) Time limitations provided pursuant to this chapter and Chapter 54 are suspended during a stay ordered by the Taxpayers' Rights Advocate.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 7; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-50. End of period falls on Saturday, Sunday, or legal holiday; legal holiday defined.

(A) For purposes of this title and for other taxes, when the last day of a specified time period is a Saturday, Sunday, or a legal holiday, the end of the period is extended to the next business day. For this purpose, a legal holiday is any day the department or the offices of the United States Postal Service are closed and for Subarticles 9 and 13, Article 9 any day the county office is closed.

(B) Except where payment of taxes is required to be made in funds which are immediately available to the State by electronic funds transfer or otherwise, the provisions of Internal Revenue Code Section 7502 relating to timely mailing as timely filing and paying are applicable to returns, other documents, or payment of taxes imposed by this title, or subject to assessment and collection by the department.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 8; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-60. Court, administrative law judge, or hearing officer cannot stay tax collections.

An action of a court or an administrative law judge cannot stay or prevent the department or an officer of the State charged with a duty in the collection of taxes, from acting to collect a tax, whether or not the tax is legally due.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-70. Writ of mandamus.

A writ of mandamus must not be granted or issued from a court or an administrative law judge directing or compelling the reception of funds not authorized to be received by law.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-80. Wrongful collection of taxes; declaratory judgment; class action prohibited.

(A) Except as provided in subsection (B), there is no remedy other than those provided in this chapter in any case involving the illegal or wrongful collection of taxes, or attempt to collect taxes.

(B) Notwithstanding subsection (A), an action for a declaratory judgment where the sole issue is whether a statute is constitutional may be brought in circuit court. This exception does not include a claim that the statute is unconstitutional as applied to a person or a limited class or classes of persons.

(C) Notwithstanding subsections (A) and (B), a claim or action for the refund of taxes may not be brought as a class action in the Administrative Law Court or any court of law in this State, and the department, political subdivisions, or their instrumentalities may not be named or made a defendant in any other class action brought in this State.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



Section 12-60-90. Administrative tax process.

(A) For the purposes of this section, the administrative tax process includes matters connected with presentation to a state or local tax authority, or their officials or employees, relating to a client's rights, privileges, or liabilities pursuant to laws, regulations, or rules administered by state or local tax authorities. These presentations include the preparation and filing of necessary documents, correspondence with, and communications to, state and local tax authorities, and the representation of a client at conferences and meetings, including conferences with the county boards of assessment appeals. It does not include contested case hearings held by the Administrative Law Court or the courts.

(B) State and local government tax officials and state and local government employees may represent their offices, agencies, or both, during the administrative tax process.

(C) Taxpayers may be represented during the administrative tax process by:

(1) the same individuals who may represent them in administrative tax proceedings with the Internal Revenue Service pursuant to Section 10.3(a), (b), and (c), Section 10.7(a), (c)(1)(i) through (c)(1)(vi), and (c)(1)(viii), and Section 10.7(d) and (e) of United States Treasury Department Circular No. 230; and

(2) a real estate appraiser who is registered, licensed, or certified pursuant to Chapter 60, Title 40 during the administrative tax process in a matter limited to questions concerning the valuation of real property.

(D) The department may suspend or disbar from practice in the administrative tax process or censure any person authorized by these rules to represent taxpayers, if the person is shown to be incompetent, disreputable, or fails or refuses to comply with the rules in subsection (E), or in any manner, with intent to defraud, wilfully and knowingly deceives, misleads, or threatens any person or prospective person to be represented, by word, circular, letter, or by advertisement. The department may impose a monetary penalty on the representative, and if the representative was acting on behalf of an employer or any firm or other entity in connection with the conduct giving rise to the penalty, the department may impose a monetary penalty on the employer, firm, or entity if it knew, or reasonably should have known, of the conduct. The penalty may not exceed the gross income derived, or to be derived, from the conduct giving rise to the penalty and may be in addition to, or instead of, suspension, disbarment, or censure of the representative. For the purposes of this section, incompetence and disreputable conduct is defined in Section 10.51 of United States Treasury Department Circular No. 230. The department may review a petition for reinstatement as provided in Section 10.81.

(E) Representatives of taxpayers must comply with the duties and restrictions contained in Sections 10.20 through 10.24 and 10.27 through 10.34 of United States Treasury Department Circular No. 230.

(F) For purposes of this section the terms in United States Treasury Department Circular No. 230 must be given the meanings necessary to effectuate this section. For example, unless a different meaning is required:

(1) references to United States Treasury Department Circular No. 230 mean the United States Treasury Department Circular No. 230 as revised through the date provided for in the definition of the Internal Revenue Code in Section 12-6-40(A);

(2) references in United States Treasury Department Circular No. 230 to:

(a) the United States or federal are deemed to include references to this State, any of its political subdivisions, or any two or more of them;

(b) the Internal Revenue Service, the Department of Treasury, Examination Division, or District Director are deemed to include references to any state or local tax authority; and

(c) the Director of Practice is deemed to mean the director or his designee.

(3) references to tax return mean appropriate return, including property tax returns filed with the department;

(4) references to federal tax obligations include all South Carolina taxes, including property taxes and property tax assessments, where administered by the department."

HISTORY: 1995 Act No. 60, Section 4A; 2001 Act No. 89, Section 40, eff July 20, 2001; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2005 Act No. 161, Sections 13, 14, eff June 9, 2005; 2007 Act No. 110, Section 33, eff June 21, 2007; 2007 Act No. 116, Section 39, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-60-410. Assessment of taxes; supplemental assessment; no assessment after final order; exception for fraud.

The department shall assess state taxes, including interest, additions to taxes, and penalties. An assessment is made by an employee of the department recording the liability of the taxpayer in the office of the department in accordance with the procedures of the department. Upon request of the taxpayer, the department shall furnish a copy of the assessment. The department, at any time within the time period for assessment, may make a supplemental assessment when it is determined that an assessment is imperfect or incomplete. Except in the case of fraud, an order abating a jeopardy assessment, or additional assessments resulting from adjustments made by the Internal Revenue Service, the department may not assess taxes imposed by the same article, or chapter if the chapter has no article, for a tax period for which a final order has been issued by the Administrative Law Court or a court determining the taxpayer's liability for that tax period.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 9; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-420. Deficiency in state or local tax; division decisions or proposed assessments; protest.

(A) If a division of the department makes a division decision or determines there is a deficiency in a state or local tax administered by the department, it may send by first class mail or deliver the division decision or the proposed assessment to the taxpayer. The division decision or the proposed assessment must explain the basis for the division decision or the proposed assessment and state that assessment will be made or the decision will become final unless the taxpayer protests the division decision or the proposed assessment as provided in Section 12-60-450.

(B) If the taxpayer fails to file a protest, the division decision or proposed assessment will become final and, if applicable, an assessment will be made for the amount of a proposed assessment. The department shall make available forms which taxpayers may use to protest the division decision or the proposed assessments. The division decision or the proposed assessment is effective if mailed to the taxpayer's last known address even if the taxpayer refuses or fails to take delivery, is deceased, or is under a legal disability, or, if a corporation, has terminated its existence. For a joint tax return or liability, one division decision or the proposed assessment may be mailed to both taxpayers unless the department has notice that the taxpayers have separate addresses in which event a duplicate original of the division decision or the proposed assessment must be sent to each taxpayer at his last known address.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 145, Section 38.A, eff January 1, 2005.



Section 12-60-430. Failure to make report or file return or filing frivolous return; proposed assessment.

(A) If a taxpayer fails or refuses to make a report or to file a return required by the provisions of this title or required to be filed with the department, the department may make an estimate of the tax liability from the best information available and issue a proposed assessment for the taxes, including penalties and interest.

(B) If the department determines a return or report filed by a taxpayer is frivolous, the department may make an estimate of the tax liability from the best information available and issue a proposed assessment for the tax, including penalties and interest.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2007 Act No. 110, Section 46, eff June 21, 2007; 2007 Act No. 116, Section 51, eff June 28, 2007, applicable for tax years beginning after 2007.



Section 12-60-440. Deficiency assessment restrictions.

(A) The department may not assess a deficiency until ninety days after sending the proposed assessment as provided in Section 12-60-420, or, if the taxpayer files a timely written protest with the department, until the taxpayer's appeal is finally decided. For purposes of this section, the final decision of an appeal includes the decision of the Administrative Law Court or court, if the matter was heard by the Administrative Law Court or appealed to a court as provided in this article. This restriction on assessments does not apply to:

(1) mathematical or clerical errors;

(2) interest imposed by this title or subject to assessment or collection by the department;

(3) penalties for failure to file or failure to pay, or penalties that are determined as a percentage of interest;

(4) amounts reported on a return or other document, or paid as tax; or

(5) assessments as provided in Section 12-60-910.

(B) If a proposed assessment was not issued, the taxpayer may request an abatement of an assessment due to a mathematical or clerical error, or for a penalty described in subsection (A)(3) within thirty days of the date of the assessment. Upon receipt of the request for abatement the department shall abate the assessment. A further assessment of the tax with respect to which an abatement is made under this paragraph is subject to the proposed assessment procedures described in this chapter. A levy or collection proceeding may not begin for a mathematical or clerical error during the thirty-day period during which a taxpayer may request an abatement.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 10; 2003 Act No. 69, Section 3.DD, eff January 1, 2004.



Section 12-60-450. Appeal of proposed assessment; contents of written protest.

(A) A taxpayer can appeal a division decision or a proposed assessment by filing a written protest with the department within ninety days of the date of the division decision or the proposed assessment. The department may extend the time for filing a protest at any time before the period has expired.

(B) The written protest must contain:

(1) the name, address, and telephone number of the taxpayer;

(2) the appropriate taxpayer identification number or numbers;

(3) if relevant, the tax period or date for which the tax was proposed;

(4) if relevant, the nature and kind of tax in dispute;

(5) a statement of facts supporting the taxpayer's position;

(6) a statement outlining the reasons for the appeal, including law or other authority upon which the taxpayer relies; and

(7) other relevant information the department may reasonably prescribe. The taxpayer does not need to provide legal or other authority, as provided in item (6), if the total amount of the proposed assessment is less than two thousand five hundred dollars, unless the taxpayer is a partnership, an "S" corporation, an exempt organization, or an employee plan and the proposed tax is imposed by Chapter 6, 11, or 13 of this title.

(C) The filing of an appeal of a proposed assessment as provided in subsection (A) extends the time for assessment as provided in Section 12-54-85(G).

(D)(1) After the protest is filed, the taxpayer and department shall stipulate the facts and issues upon which they can agree and may attempt to settle the case.

(2) If the taxpayer fails to respond or participate in this process with the department, the department may view the appeal as abandoned and make a department determination using information provided in accordance with Section 12-60-30(15)(c)(iii).

(E)(1) The department will make a department determination using the information provided by the taxpayer in accordance with Section 12-60-30(15)(c)(iii).

(2) A department determination adverse to the taxpayer must be in writing and must:

(a) be sent by first class mail or delivered to the taxpayer;

(b) explain the basis for the department's determination;

(c) inform the taxpayer of his right to request a contested case hearing; and

(d) if a proposed assessment was protested, explain that the taxes will be assessed in thirty days and payment demanded unless the taxpayer requests a contested case hearing.

(3) The department must issue the determination on a proposed assessment not later than nine months after the date the written protest or claim was filed with the department by the taxpayer. Upon failure of the department to timely issue the determination, the taxpayer may request a contested case hearing before the Administrative Law Court for a determination of the tax controversy.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff January 1, 2004.



Section 12-60-460. Taxpayers' hearing; time limitation for requesting hearing.

Upon exhaustion of his prehearing remedy, a taxpayer may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the taxpayer. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-470. Taxpayers' refund claim; time for filing; contents.

(A) A taxpayer may seek a refund of a state tax by filing a written claim for refund with the department. A claim for refund is timely filed if filed within the period specified in Section 12-54-85 even though the time for filing a protest under Section 12-60-450 has expired and no protest was filed.

(B) The refund claim must specify:

(1) the name, address, and telephone number of the taxpayer;

(2) the appropriate taxpayer identification number or numbers;

(3) the tax period or date for which the tax was paid;

(4) the nature and kind of tax paid;

(5) the amount which the taxpayer claims was erroneously paid;

(6) a statement of facts supporting the taxpayer's position;

(7) a statement outlining the reasons for the claim, including law or other authority upon which the taxpayer relies; and

(8) other relevant information that the department may reasonably require.

The department will make forms available which taxpayers may use to file a claim for refund.

(C)(1) Only the taxpayer legally liable for the tax may file a claim for refund or receive a refund, except that:

(a) a person who acts as a collector and remitter of state taxes may claim a credit or refund of the tax collected, but only if the person establishes that he has paid the tax in question to the State; and

(i) repaid the tax to the person from whom he collected it; or

(ii) obtained the written consent of the person from whom he collected the tax to the allowance of the credit or refund;

(b) a purchaser who has paid sales tax to a retailer for a specific transaction may claim a refund if the retailer who paid the sales tax to the State has assigned, in writing, the right to a refund of that sales tax to the purchaser.

(2) The taxpayer legally liable for the tax may assign a refund to another person only after the taxpayer's claim is allowed, the amount of the refund is finally decided, and the department has approved the refund. The assignment must be in writing.

(3) A credit card or debit card issuer may claim a refund on behalf of a foreign mission or a foreign diplomat for purchases exempt from the sales and use tax imposed pursuant to Chapter 36 of this title as a result of treaties signed by the United States if the:

(i) credit card or debit card issuer is authorized by the United States Department of State to participate in a diplomatic tax exemption program allowing the card or card issuer to seek refunds in accordance with procedures established by the United States Department of State;

(ii) sale to the foreign mission or foreign diplomat qualifies as exempt under treaties signed by the United States;

(iii) Department of Revenue approves the refund; and

(iv) credit or debit card issuer credits the foreign mission's or foreign diplomat's credit card or debit card account to reflect the issuance of the refund.

(4) The provisions of Section 12-60-490 also apply to a person claiming or receiving a refund pursuant to this section, except for a credit card or debit card issuer seeking a sales and use tax refund on behalf of a foreign mission or foreign diplomat pursuant to subsection (C)(3) above. A refund may be issued only after the application of Section 12-60-490 against the taxpayer legally liable for the tax and, if applicable, against another person claiming or receiving the refund pursuant to this subsection.

(5) In case of a claim for refund filed by, or a refund assigned to, a person other than the taxpayer legally liable for the tax, the department may advise the person who filed the claim or who was assigned the refund that, if applicable, the refund was reduced or eliminated as a result of taxes owed by the taxpayer legally liable for the tax and the application of Section 12-60-490 and the amount by which the refund was reduced by taxes owed by the taxpayer legally liable for the tax.

(D) The appropriate division of the department shall decide what refund is due, if any, and give the taxpayer written notice of its decision as soon as practicable after a claim has been filed.

(E) A taxpayer may appeal the division's decision by filing a written protest with the department following the procedures provided in Section 12-60-450. For purposes of complying with the provisions of Section 12-60-450, the written denial of any part of a claim for refund is the equivalent of a proposed assessment.

(F) Upon exhaustion of his prehearing remedy, a taxpayer may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the taxpayer. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

(G) Even if a taxpayer has not filed a claim for refund, if the department determines that money has been erroneously or illegally collected from a taxpayer or other person, the department, in its discretion, may, upon making a record in writing of its reasons, grant a refund to the taxpayer or other person.

(H) A claim for refund can be amended before, but not after, the expiration of the time for filing the claim for refund under Section 12-54-85(F). The claim as amended must be treated as if it were first filed when the amendment was filed, and the procedures and time periods provided by this section must begin again.

(I) A taxpayer who requests a contested case hearing as provided in Section 12-60-460 is considered to have elected his remedy and is denied the benefits of this section.

HISTORY: 1995 Act No. 60, Section 4A; 1999 Act No. 114, Section 4; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2006 Act No. 386, Section 29.A, eff July 1, 2006.



Section 12-60-480. Refund after prevailing on merits of lawsuit; refund to similarly situated taxpayers.

When a taxpayer prevails on the merits in a lawsuit seeking a refund or abatement of a license fee or a tax based upon an allegation that the tax or fee has been imposed wrongfully as a matter of law, the department shall issue a refund to similarly situated taxpayers who properly applied for a refund pursuant to the requirements of this chapter. A taxpayer is considered to have prevailed on the merits in a lawsuit only when a tax or license fee is refunded or abated as a result of a finding of law by a court of competent jurisdiction, and after the exhaustion of, or expiration of, the time for making relevant appeals. A taxpayer must not be considered similarly situated if the taxpayer did not file a claim for refund within the period provided in Section 12-54-85.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-490. Application of refund to other taxes due.

If a taxpayer is due a refund, the refund must be applied first against any amount of that same tax that is assessed and is currently due from the taxpayer. The remaining refund, if any, must then be applied against any other state taxes that have been assessed against the taxpayer and that are currently due, or offset as provided in Chapter 56 of this title, or offset to collect a debt pursuant to Section 12-4-580, or both. If any excess remains, the taxpayer must be refunded the amount plus interest as determined in Section 12-54-25, or, at the taxpayer's request, it may be credited to future tax liabilities.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 145, Section 39, eff June 7, 2005.



Section 12-60-500. Tax refund; preference to other claims against state treasury.

If it is determined that a refund is due of a tax paid to, or collected by the State, the department shall issue its order to the State Treasurer to refund the taxes. Refunds must be paid in preference to other claims against the state treasury. If the State Treasurer does not have in his custody or possession enough funds to pay a refund of taxes, he shall request that the General Assembly appropriate the refund.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-510. Exhaustion of prehearing remedy; request for hearing before Administrative Law Court.

(A) Before a taxpayer may seek a contested case hearing before the Administrative Law Court, he shall exhaust the prehearing remedy.

(1) If a taxpayer requests a contested case hearing before the Administrative Law Court within ninety days of the date of the proposed assessment without exhausting his prehearing remedy because he failed to file a protest with the department, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed timely to provide the department with the facts, law, and other authority supporting his position, he shall provide them to the department. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

(2) If a taxpayer fails to file a protest with the department within ninety days of the date of the proposed assessment, the taxpayer is in default, and the department must issue an assessment for the taxes. The assessment may be removed by the Administrative Law Court for good cause shown, and the matter may be remanded to the department.

(B) Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department's amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer may request again a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 161, Section 23.G, eff June 9, 2005.



Section 12-60-520. Designation as small claims case; no precedential value.

A taxpayer who requests a contested case hearing may elect to designate the action as a small claims case if no more than ten thousand dollars of taxes, including penalties, but not including interest, are in controversy at the time of filing the request for a contested case hearing. The designation must be made at the time the request for a contested case hearing is made and be included in the request. The decision of the administrative law judge in an action designated as a small claims case is final and conclusive and may not be reviewed by a court. A case decided pursuant to this section may not be cited by either the department or a taxpayer in a future action and establishes no precedent except for the taxpayer involved and the tax period or periods in controversy. This section does not apply to actions that raise constitutional issues.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.

Subarticle 5

Jeopardy Assessment Appeals Procedures



Section 12-60-910. Jeopardy assessment; notice.

(A) If the department finds that the assessment or the collection of a tax or a deficiency for a tax period is jeopardized in whole or in part by delay, the department may terminate the taxpayer's current tax period and immediately assess the tax for the current period and prior periods not barred by the statute of limitations including interest, penalties, and other amounts provided by law. An action by the department made pursuant to this subsection is a "jeopardy assessment".

(B) If a jeopardy assessment is made pursuant to subsection (A), notice of the jeopardy assessment must be provided to the taxpayer by one of the following means:

(1) personal delivery of the assessment to the taxpayer;

(2) mailing a copy of the assessment to the last known address of the taxpayer by first class mail; or

(3) other means reasonably designed to provide notice to the taxpayer.

(C) A jeopardy assessment is immediately due and payable, and proceedings for collection may begin as soon as the jeopardy assessment is made.

(D) A taxpayer may obtain a stay of the collection for all or part of the jeopardy assessment by:

(1) posting a bond with the department equal to the amount of the assessment that will be stayed, including interest to the date of payment; or

(2) providing security in an amount the department considers necessary to secure all or part of the amount of the jeopardy assessment. The security required by the department cannot exceed twice the assessed amount for which the taxpayer seeks a stay.

(E) The department may stay collection at any time it finds that an assessment or the collection of a tax in whole or in part is no longer in jeopardy.

(F) The taxpayer may at any time waive part or all of the stay of collection.

(G) Where collection of part or all of the jeopardy assessment is stayed under this section, the period of limitation on any action to collect the assessment is tolled during the time of the stay.

(H) The bond or security must be reduced if:

(1) the taxpayer pays part of the tax covered by the bond or security and the taxpayer requests the reduction. The reduction must be proportionate to the amount paid;

(2) the department abates a portion of the jeopardy assessment. The reduction in the bond or security must be proportionate to the amount abated.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-920. Written statement of information relied on in making jeopardy assessment; jeopardy hearings; contested case hearings; burden of proof.

(A) Within five days after the day on which a jeopardy assessment is made, the department shall provide the taxpayer with a written statement of the information the department relied on in making the assessment.

(B) Within thirty days after the day on which the taxpayer is furnished the written statement described in subsection (A), or within thirty days after the last day of the period within which the statement is required to be furnished, the taxpayer may request a contested case hearing before the Administrative Law Court by filing a request with the department.

(C) Within ten days after a request for a contested case hearing is received by the department, it shall file its response with the Administrative Law Court. Within twenty days after a request for a contested case hearing is received by the department, or as soon thereafter as practicable, an administrative law judge shall hold the contested case hearing and determine whether or not the making of the jeopardy assessment is reasonable under the circumstances, and whether the amount assessed as a result of the action taken under Section 12-60-910 is appropriate under the circumstances.

(D) If the administrative law judge determines that the making of the jeopardy assessment is unreasonable or that the amount assessed or demanded is inappropriate, he may order the department to abate the assessment, to redetermine, in whole or in part, the amount, or to take other action as the judge finds appropriate.

(E) The decision made by the administrative law judge under subsection (D) is final and conclusive and may not be reviewed by a court.

(F)(1) In a contested case hearing pursuant to subsection (C), the department has the burden of proof showing the making of the jeopardy assessment was reasonable under the circumstances.

(2) In a contested case hearing pursuant to subsection (C), the taxpayer has the burden of proof of showing the tax assessed as a result of the action taken pursuant to Section 12-60-910 is not appropriate.

(G)(1) If the administrative law judge determines that the collection of the tax assessed is in jeopardy, the administrative law judge shall remand the case to the department to issue a department determination for the period or period in issue within the time period determined by the judge. This department determination is not limited by the administrative law judge's finding of the appropriate amount to collect as a jeopardy assessment. The taxpayer may appeal this department determination in accordance with Section 12-60-460. At the contested case hearing on this department determination, the parties can raise issues and arguments previously presented at the jeopardy hearing;

(2) if the administrative law judge determines that the collection of the tax assessed is not in jeopardy, the department may issue a department determination in accordance with Section 12-60-450(E).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.

Subarticle 9

Applications for Licenses and Suspensions and Revocations of Licenses



Section 12-60-1310. Denial, proposed suspension, cancellation, or revocation of License; written protest; contents.

(A) If a division of the department denies a person a license that the department administers, or sends by first class mail or delivers a notice to the license holder that the division of the department shall suspend, cancel, or revoke a license administered by the department, then the person can appeal by filing a written protest with the department within ninety days of the denial, or proposed suspension, cancellation, or revocation. The department may extend the time for filing a protest at any time before the period has expired.

(B) The written protest must contain:

(1) the name, address, and telephone number of the person;

(2) the appropriate taxpayer number or numbers, if any;

(3) the kind of license in dispute;

(4) a statement of facts supporting the person's position;

(5) a statement outlining the reasons for the appeal, including law or other authority upon which the person relies; and

(6) other relevant information the department may reasonably prescribe.

(C) After the protest is filed, the person and the department shall stipulate the facts and issues upon which they can agree and may attempt to settle the case. If the person fails to respond or participate in the process, the department may view the appeal as abandoned and make a department determination using information provided in accordance with Section 12-60-30(15)(c)(iii).

(D)(1) The department shall make a department determination using the information provided by the person in accordance with Section 12-60-30(15)(c)(iii).

(2) A determination of the department adverse to the person must be in writing and must:

(a) be sent by first class mail or delivered to the person;

(b) explain the basis for the department's determination;

(c) inform the person of his right to request a contested case hearing; and

(d) explain that the license must not be issued or the license must be suspended or revoked in thirty days unless the person requests a contested case hearing.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-1320. Exhaustion of prehearing remedies; request for hearing; time limitation.

Upon exhaustion of his prehearing remedy, a person may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the person. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-1330. Hearing after exhaustion of prehearing remedy; request for contested case hearing after determination by department.

(A) Before a person may seek a determination by an administrative law judge pursuant to Section 12-60-1320, he shall exhaust his prehearing remedy.

(1) If a person requests a contested case hearing before the Administrative Law Court within ninety days of the date of the denial or proposed suspension, cancellation, or revocation without exhausting his prehearing remedy because he failed to file a protest with the department, the administrative law judge shall dismiss the action without prejudice.

(2) If the person failed to provide the department within the ninety-day- time period with the facts, law, and other authority supporting his position, he shall provide them to the department. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

(3) If a person fails to file a protest with the department within ninety days of the date of the denial or proposed suspension, cancellation, or revocation, the person is in default, and the department shall deny, suspend, cancel, or revoke the license or permit appropriate. The denial, suspension, cancellation, or revocation of the license or permit may be lifted by the Administrative Law Court for good cause shown, and remand the matter to the department.

(B) Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The person has thirty days after the date the department's amended determination was sent by first class mail or delivered to the person to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the person may request again a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing have been presented in a timely manner for purposes of exhausting the person's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 161, Section 23.H, eff June 9, 2005.



Section 12-60-1340. Emergency revocation order.

Anything else in this chapter notwithstanding, if the department determines that public health, safety, or welfare requires emergency action, it shall seek an emergency revocation order from the Administrative Law Court, pursuant to Section 1-23-370(c).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-1350. Applicability of chapter.

Provisions in this chapter do not apply to, or have an effect on, a license suspended or revoked (1) by judicial decision or order, (2) where a statute requires the department to suspend or revoke a license, or (3) by other operation of law.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



Section 12-60-1710. Appeal procedures for real or personal property tax assessments.

The procedures provided in this article for appealing property tax assessments apply to all property tax assessments made for real or personal property tax purposes.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-1720. Department to prescribe regulations, rules, procedures, forms and instructions.

The department shall prescribe rules, procedures, forms, and instructions it considers appropriate and that are consistent with this article. Property tax assessors, auditors, and taxpayers shall comply with the department's regulations, rules, and procedures, and shall use the forms the department prescribes.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-1730. Written protest required to appeal property tax assessment or denial of exemption; assessors must notify taxpayer of right to appeal and time limitation.

A property taxpayer may appeal any property tax assessment or denial of exemption if a written protest is filed in accordance with this article. All property tax assessors shall notify taxpayers of their right to appeal and of the applicable time limitations. The department shall provide protest forms, and the property tax assessor shall make the forms available to property taxpayers. A property taxpayer's use of the department's protest forms is not mandatory.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-1740. Tax refunds; preference over other claims.

If it is determined that any tax in excess of the amount due was paid to or collected by a county, municipality, or other political subdivision, the treasurer within thirty days of the final determination shall refund the taxes and penalties, if any, so paid. The refund must be paid in preference to other claims against the county, municipality, or other political subdivision together with interest determined in accordance with Section 12-54-25. The full faith and credit of the county, municipality, or other political subdivision, as the case may be, is pledged as security for the funds. A county treasurer may refund the tax from current tax collections of the county, municipality, or other political subdivision if the treasurer collected and distributed the incorrectly collected tax for the county, municipality, or other political subdivision. When the treasurer has no current taxes of the county, municipality, or other political subdivision or when the treasurer did not collect the tax, notice of the approved refund must be transmitted to the entity or entities that received or collected the tax, and that entity or entities shall provide for the refund from other sources. If a treasurer does not have available the necessary funds, he shall report the refund due to the governing body of the appropriate political subdivision, and the governing body shall provide for the payment.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-1750. Refund of property taxes; exceptions.

Notwithstanding any other provision of law, no refund of property taxes must be given:

(1) for a property tax exemption requiring an application, unless the application was timely filed; or

(2) for errors in valuation, unless the assessment was appealed in accordance with Section 12-60-2110, 12-60-2510, or 12-60-2910, as appropriate. For the purposes of this item, the taxation of exempt property is not an error in valuation.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-1755. Crediting of erroneous property tax payments.

If a taxpayer or his agent pays property taxes in error, or the payment is erroneously credited, the treasurer shall credit the amount paid against the actual liability of the taxpayer for the tax year in question. This section applies for any tax year for which proof is provided.

HISTORY: 1995 Act No. 145, Part II, Section 119F.

Code Commissioner's Note

This section was enacted as 12-47-75 by 1995 Act No. 145, Part 11, Section 119F, and redesignated at the direction of the Code Commissioner.



Section 12-60-1760. Action pending against county officer.

(A) The county shall pay the reasonable attorney's fees, expenses, damages, and costs resulting from defending an action brought against a county officer for performing or attempting to perform a duty imposed on him by this title if the plaintiff prevails in the action and it affects the interest of the county. The county may ratably apportion the fees, expenses, damages, and costs among all parties, except the State, interested in the revenue involved in the action.

(B) If an action involves only a municipal levy, the municipality shall pay the attorney's fees, expenses, damages, and costs which may be awarded in the action. In such an action, the county may cause a municipality interested in the revenue involved in an action to be made a party to the action. The Administrative Law Judge or the court in which the action is pending shall join the municipality as a party.

HISTORY: 1995 Act No. 60, Section 4A; 2015 Act No. 87 (S.379), Section 67, eff June 11, 2015.

Effect of Amendment

2015 Act No. 87, Section 67, in (A), substituted "The county may" for "The county auditor shall"; and in (B), substituted "the county may" for "a county auditor or treasurer may", and substituted "The Administrative Law Judge" for "The administrative law judge".



Section 12-60-1770. Small claims case.

A taxpayer who requests a contested case hearing before the Administrative Law Court pursuant to this article may avail himself of the small claims case provisions of Section 12-60-520 if the case otherwise meets the requirements of that section. In an action commenced by a county assessor or auditor, the taxpayer in his response to the county assessor's or auditor's request, may designate the case a small claims case if no more than ten thousand dollars of taxes and penalties, not including interest, are in controversy at the time the taxpayer's response is made.

HISTORY: 1995 Act No. 60, Section 4A.

Subarticle 5

Protests, Appeals, and Refunds for Property Valued by the Department-Exemption Determinations



Section 12-60-2110. Property tax assessment protest; time for filing.

In the case of property tax assessments made by a division of the department, protests must be filed within ninety days after the date of the property tax assessment notice. If the division does not send a taxpayer a property tax assessment notice, a protest must be filed within ninety days after the tax notice is mailed to the taxpayer. If a division of the department denies a property tax exemption, a protest must be filed within ninety days after the date the notice of denial is mailed to the taxpayer.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.EE, eff June 18, 2003.



Section 12-60-2120. Property taxpayer appeal by written protest; contents.

(A) A property taxpayer may appeal a property tax assessment proposed by a division of the department by filing a written protest with the department.

(B) A property taxpayer may protest any denial of a tax exemption by the department for property he believes is exempt from property tax by filing a written protest with the department.

(C) The protest of property taxes under this section must be mailed or delivered to either the director, or his designee, within the time limits provided in Section 12-60-2110, and the protest must include the information required in Section 12-60-450(B) and also the fair market value, special use value, if applicable, and property classification of the property the taxpayer believes is correct. If the protest claims the property is exempt, the protest must state the basis on which exemption is claimed.

(D) All appeals must be conducted as provided in Section 12-60-450(C) through (E).

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2130. Taxpayer or local governing body may request contested case hearing.

A property taxpayer or the local governing body who disagrees with the department determination may request a contested case hearing before the Administrative Law Court if he files an action within thirty days of the date of the department's determination. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the department with the facts, law, and other authority supporting his position, he shall provide the department with the facts, law, and other authority he failed to present to the department earlier. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

Upon remand the department will have thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department's amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 11.



Section 12-60-2140. Payment of adjusted assessment if appeal not concluded by December thirty-first of tax year; payment or refund of difference after final determination.

(A) If it is reasonably expected that the appeal will not be resolved by December thirty-first of the tax year, the department shall notify the auditor of the county where the property is located to adjust the property tax assessment of property under protest to eighty percent of the protested property tax assessment, or any valuation greater than eighty percent agreed to in writing by the taxpayer, and enter the adjusted property tax assessment on the tax duplicate. The tax must be paid as in other cases.

(B) After a final determination, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(C) After a final determination, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25 on the overpayment.

(D) For purposes of this section, the "final determination" includes the decision of the Administrative Law Court or court if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2150. Filing claim for a refund; contents.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of property taxes paid and assessed by the department by filing a claim for refund with the department if it originally assessed the property or the taxpayer believes the property is exempt, other than from the homestead exemption, from property taxes.

(B) The department shall notify the counties affected by the claim for refund. A county auditor, upon notification, shall notify any affected municipalities or other political subdivisions.

(C) The claim for refund under this section must be mailed or delivered to the department, and must include the information required in Section 12-60-450(B), the fair market value, special use value, if applicable, and property classification of the property the taxpayer believes correct. If the claim for refund states the property is exempt, the claim for refund must state the basis on which exemption is claimed.

(D) The appropriate division of the department shall determine what refund is due, if any, and give the taxpayer written notice of its determination as soon as practicable after a claim has been filed.

(E) A taxpayer may appeal the division's decision by filing a written protest with the department following the procedures provided in Section 12-60-2110. For purposes of complying with the provisions of Section 12-60-2110, the written denial of any part of a claim for refund is the equivalent of a property tax assessment notice.

(F) The department shall consider the claim, determine the correct property tax assessment, and issue any necessary orders. All appeals before the department must be conducted as provided in Section 12-60-450(C) through (E).

(G) Even if a taxpayer has not filed a claim for refund, where no question of fact or law is involved, and it appears from the record that money has been erroneously or illegally collected from a taxpayer or other person under a mistake of fact or law, the department may, subject to the limitations in Section 12-60-1750, within the period specified in Section 12-54-85 and upon making a record in writing of its reasons, order a refund to the taxpayer or other person.

(H) A property taxpayer or the local governing body who disagrees with the department determination may request a contested case hearing before the Administrative Law Court by filing the request in accordance with the Administrative Law Court rules within thirty days of the date of the department determination.

If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the department with the facts, law, and other authority supporting his position, he shall provide the department with the facts, law, and other authority he failed to present to the department earlier. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 12; 1997 Act No. 106, Section 5.

Subarticle 9

Appeals, Protests, and Refunds for Property Valued by County Assessors



Section 12-60-2510. Property tax assessment notice; contents; written notice of objection.

(A)(1) In the case of property tax assessments made by the county assessor, whenever the assessor increases the fair market value or special use value in making a property tax assessment by one thousand dollars or more, or whenever the first property tax assessment is made on the property by a county assessor, the assessor, by July first in the year in which the property tax assessment is made, or as soon after as is practical, shall send the taxpayer a property tax assessment notice. In years when real property is appraised and assessed under a countywide equalization program, substantially all property tax assessment notices must be mailed by October first of the implementation year. In these reassessment years, if substantially all of the tax assessment notices are not mailed by October first, the prior year's property tax assessment must be the basis for all property tax assessments for the current tax year. A property tax assessment notice under this subsection must be in writing and must include:

(a) the fair market value;

(b) value as limited by Article 25, Chapter 37, Title 12;

(c) the special use value, if applicable;

(d) the assessment ratio;

(e) the property tax assessment;

(f) the number of acres or lots;

(g) the location of the property;

(h) the tax map number; and

(i) the appeal procedure.

(2) The notice must be served upon the taxpayer personally or by mailing it to the taxpayer at his last known place of residence which may be determined from the most recent listing in the applicable telephone directory, the Department of Motor Vehicles' motor vehicle registration list, county treasurer's records, or official notice from the property taxpayer.

(3) In years when there is a notice of property tax assessment, the property taxpayer, within ninety days after the assessor mails the property tax assessment notice, must give the assessor written notice of objection to one or more of the following: the fair market value, the special use value, the assessment ratio, and the property tax assessment.

(4) In years when there is no notice of property tax assessment, the property taxpayer may appeal the fair market value, the special use value, the assessment ratio, and the property tax assessment of a parcel of property at any time. The appeal must be submitted in writing to the assessor. An appeal submitted before the first penalty date applies for the property tax year for which that penalty would apply. An appeal submitted on or after the first penalty date applies for the succeeding property tax year.

(B) The department shall prescribe a standard property tax assessment notice designed to contain the information required in subsection (A) in a manner that may be easily understood.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 431, Section 28; 1998 Act No. 298, Section 1; 2000 Act No. 283, Section 4(B), eff May 19, 2000; 2002 Act No. 271, Section 1, eff May 28, 2002; 2003 Act No. 69, Section 3.FF, eff June 18, 2003; 2006 Act No. 388, Pt IV, Section 2.B, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 9, eff June 6, 2007.



Section 12-60-2520. Written request to meet with assessor constitutes notice of objection; written protest following conference; contents.

(A) A property taxpayer may object to a property tax assessment made by a county assessor by requesting in writing to meet with the assessor within the time limits provided in Section 12-60-2510. This written request is a notice of objection for purposes of this subarticle.

(B) If, upon examination of the property taxpayer's written objection, the county assessor agrees with the taxpayer, the county assessor must correct the error. If, upon the examination, the county assessor does not agree with the taxpayer, the assessor shall schedule a conference with the property taxpayer within thirty days of the date of the request for a meeting or as soon after that as practical. If the matter is not resolved at the conference, the assessor shall advise the property taxpayer of the right to protest and provide the taxpayer a form on which to file the protest. The property taxpayer has thirty days after the date of the conference to file a written protest with the assessor. The protest must contain:

(1) the name, address, and telephone number of the property taxpayer;

(2) a description of the property in issue;

(3) a statement of facts supporting the taxpayer's position;

(4) a statement outlining the reasons for the appeal, including any law or other authority, upon which the taxpayer relies; and

(5) the value and classification which the property taxpayer considers the fair market value, special use value, if applicable, and the proper classification.

The taxpayer may use the form prepared by the department, but use of the form is not mandatory.

(C) The assessor shall respond to the written protest and the response must:

(1) be in writing;

(2) be mailed to the property taxpayer by first class mail within thirty days of the date of receipt of the property taxpayer's protest or as soon thereafter as practical;

(3) include a statement of the initial property tax assessment and the redetermined property tax assessment;

(4) state that the redetermined property tax assessment will become final if the property taxpayer does not appeal the property tax assessment to the county board of assessment appeals; and

(5) inform the taxpayer of procedures for all further appeals.

(D) The assessor may amend, modify, or rescind any property tax assessment, except claims relating to property tax exemptions.

(E) Each protest and each response must be filed and maintained at the office of the assessor for four years, and must be made available for examination and copying by any property taxpayer, at the taxpayer's expense pursuant to Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1995 Act No. 60, Section 4A; 1998 Act No. 442, Section 4E.



Section 12-60-2530. County board of assessment appeals.

(A) Within thirty days after the date of the county assessor's response provided in Section 12-60-2520, a property taxpayer may appeal a real property tax assessment to the county board of assessment appeals. The board may rule on any timely appeal relating to the correctness of any of the elements of the property tax assessment, and also other relevant claims of a legal or factual nature, except claims relating to property tax exemptions. Conferences held by the board are subject to any rules prescribed for the county boards of assessment appeals by the Administrative Law Court. The assessor may extend the time period for filing a taxpayer's appeal if the request for an extension is received by the assessor within thirty days of the date of the county assessor's response provided in Section 12-60-2520.

(B) An appeal to the board begins by giving written notice of intent to appeal to the assessor.

(C) A conference on the appeal must be conducted by the board within thirty days after the date of receiving a notice of appeal, or as soon thereafter as practical. The board shall:

(1) set the place, date, and time for the conference;

(2) give the assessor and the property taxpayer at least thirty days' written notice of the conference;

(3) advise the property taxpayer that all evidence must be presented at the conference; and

(4) have the authority and jurisdiction to enter a default decision if either the property taxpayer or the assessor fails to appear at the conference, if proper notice of the conference was given. If a default decision is entered against the property taxpayer for failure to appear at the conference, the property tax assessment becomes a final property tax assessment. A default order entered against the assessor for failure to appear at the conference results in a final property tax assessment based on the value stated in the property taxpayer's written protest. However, the board may grant a continuance and refrain from entering a default order upon good cause shown by any party.

(D) The intervention by an interested person not a party to the action is allowed where:

(1) the intervenor has a legal or equitable interest in the property which is the subject of the property tax assessment;

(2) the intervention is not prevented by any applicable statute of limitations and the intervenor has exhausted his prehearing remedies;

(3) the disposition of the action could, as a practical matter, impede protection of that interest; and

(4) the intervenor's interest is not being adequately represented by the existing parties, and could be impeded, as a practical matter, if intervention is denied.

(E) Each appeal must be considered by all board members present at a meeting. The lesser of a majority of the members or three members of the board is a quorum, unless the parties agree to a lesser number.

(F) At least fifteen days before the date of the conference, the assessor shall file with the board:

(1) a copy of the original property tax assessment for the subject property;

(2) the written protest of the property taxpayer;

(3) a written response to the taxpayer's protest; and

(4) copies of documents, including appraisals, property sales, and a brief description of other evidence to be presented by him. Copies of the documents filed with the board must be mailed or delivered to the property taxpayer at the same time.

(G) At least fifteen days before the date of the conference, the property taxpayer shall file with the board copies of documents, including appraisals, property sales, and a brief description of other evidence to be presented. Copies of the documents and lists must be mailed or delivered to the assessor at the same time. The requirement that the property taxpayer file the material with the board and mail or deliver it to the assessor may be waived by the board.

(H) At least seven days before the date of the conference, the parties may file with the board any response each may have to the information filed by the other. This material must be mailed or delivered to the other party at the same time.

(I) The conference must be held as follows:

(1) Conferences are open to the public.

(2) The board may meet in closed session to consider evidence presented at the conference.

(3) The assessor shall explain the property tax assessment and his response to the taxpayer's written protest.

(4) The assessor may provide the board with evidence to support the property tax assessment.

(5) The property taxpayer shall state his reasons for protesting the property tax assessment.

(6) The property taxpayer may provide the board with evidence to support amending, modifying, or rescinding the property tax assessment.

(7) A person intervening as a party in the appeal may state his position and present evidence in support of his position.

(8) The assessor may rebut information and arguments presented by the taxpayer or intervenor.

(9) The property taxpayer and intervenors, if any, may rebut information and arguments presented by the assessor.

(10) Any member of the board may question the property taxpayer, the assessor, and anyone else providing information at the conference. Any member of the board may request additional information.

(J) After the conference, the board shall issue a decision based upon the evidence before it as follows:

(1) The decision must be made by a majority vote of the board members present at the conference. In case of a tie, the assessor's determination is upheld.

(2) At the conclusion of the conference, the decision may be announced orally or it may be reserved for consideration. In either event, the board shall mail a written decision to the parties within fifteen days after the date of the conference, or as soon thereafter as practical.

(3) The written decision of the board shall:

(a) explain the basis for the decision;

(b) state that if the decision is not appealed, it must be certified to the county auditor for entry upon the property tax assessment rolls or tax duplicate; and

(c) inform the parties of their right to request a contested case hearing before the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2540. Contested case hearing; time for requesting following board's decision.

(A) Within thirty days after the date of the board's written decision, a property taxpayer or county assessor may appeal a property tax assessment made by the board by requesting a contested case hearing before the Administrative Law Court in accordance with the rules of the Administrative Law Court.

(B) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest or attend the conference with the county board of assessment appeals, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the county board with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the county board earlier. The administrative law judge shall then remand the case to the county board for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the county board has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The county board shall issue its amended decision in the same manner as the original. The taxpayer has thirty days after the date the county board's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the county board fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2545. Agricultural use appeals; attorney's fees.

Notwithstanding Section 12-60-3350, if a taxpayer appeals a county assessor's decision to remove the agricultural use classification from a property, the county shall pay reasonable attorney's fees if the taxpayer prevails in the contested case hearing and the administrative law judge makes a finding that the county assessor's decision was not reasonable.

HISTORY: 2007 Act No. 57, Section 1, eff June 6, 2007.



Section 12-60-2550. Payment of adjusted assessment if protest or appeal not concluded by December thirty-first of tax year; payment or refund of difference after final determination.

(A) If it is reasonably expected that the written protest or appeal will not be resolved by December thirty-first of the tax year, the county assessor shall notify the auditor to adjust the property tax assessment of the property under protest to eighty percent of the protested property tax assessment, or any valuation greater than eighty percent agreed to in writing by the taxpayer, and enter the adjusted property tax assessment on the tax duplicate. The tax must be paid as in other cases.

(B) After final review of the protest or appeal, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(C) After final review of the protest or appeal, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25.

(D) For purposes of this section the "final review of the protest or appeal" includes the final decision of the Administrative Law Court or court with respect to the property tax assessment if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2560. Filing claim for refund; contents.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of real property taxes assessed by the county assessor and paid, other than taxes paid on property the taxpayer claims is exempt, by filing a claim for refund with the county assessor who made the property tax assessment for the property for which the tax refund is sought.

The assessor, upon receipt of a claim for refund, shall immediately notify the county treasurer and the county auditor for the county from which the refund is sought. The majority of these three officials shall determine the taxpayer's refund, if any, and shall notify the taxpayer in writing of their decision.

(B) Within thirty days after the decision is mailed to the taxpayer on the claim for refund, a property taxpayer may appeal the decision to the county board of assessment appeals. The board may rule on any timely refund appeal relating to the correctness of the property tax assessment. Conferences conducted by the board are pursuant to the same rules and procedures provided in Section 12-60-2530 except that a taxpayer's denied claim for refund is considered the assessor's response to a protest of property tax assessment.

(C) Within thirty days after the board's decision is mailed to the taxpayer, a property taxpayer or county assessor may appeal the decision issued by the board by requesting a contested case hearing before the Administrative Law Court. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a claim for refund or attend the conference with the county board of assessment appeals, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the county board with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the county board earlier. The administrative law judge shall then remand the case to the county board for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the county board has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The county board shall issue its amended decision in the same manner as the original. The taxpayer has thirty days after the date the county board's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the county board fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.

Subarticle 13

Protests, Appeals, and Refunds for Personal Property Valued by County Auditor



Section 12-60-2910. Request to meet with auditor regarding personal property tax assessment; written protest following conference; contents.

(A) A property taxpayer may object to a personal property tax assessment or a denial of a homestead exemption made by the county auditor by requesting, in writing, to meet with the auditor at any time on or before the later of:

(1) thirty days after the tax notice is mailed; or

(2) last day the tax levied upon the assessment may be timely paid.

(B) Within thirty days of the request for a meeting, or as soon thereafter as practical, the auditor shall schedule a conference with the taxpayer. If the matter is not resolved at the conference, the auditor shall advise the taxpayer of the right to protest and provide the taxpayer a form on which to file the protest. The taxpayer shall file with the auditor a written protest within thirty days after the date of the conference. The protest shall contain:

(1) the name, address, and phone number of the taxpayer;

(2) a copy of the tax notice or a description of the property including the receipt number of the tax notice;

(3) a statement of facts supporting the taxpayer's position;

(4) a statement outlining the reasons for the appeal, including any law or other authority upon which the taxpayer relies; and

(5) the value which the taxpayer considers the fair market value of the property.

The taxpayer may use the form provided by the auditor but is not required to use this form.

(C) The auditor shall respond to the written protest and the response must:

(1) be in writing;

(2) be mailed to the taxpayer by first class mail within thirty days of receipt of the taxpayer's protest or as soon thereafter as practical;

(3) if applicable, include a statement of the initial personal property tax assessment and the redetermined personal property tax assessment, including the recalculated fair market value;

(4) state that a recalculated personal property tax assessment will be made, or the auditor's decision on the homestead exemption will become final, if the taxpayer does not request a contested case hearing before the Administrative Law Court; and

(5) inform the taxpayer of his right to request a contested case hearing before the Administrative Law Court.

(D) The auditor may amend, modify, or rescind any property tax assessment, except claims relating to property tax exemptions, other than the homestead exemption.

(E) Each protest and each response must be filed and maintained at the office of the auditor for four years, and must be made available for examination and copying by any property taxpayer at the taxpayer's expense pursuant to Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 431, Section 29; 1998 Act No. 442, Section 4F.



Section 12-60-2920. Contested case hearing following county auditor's response.

(A) Within thirty days after the date of the county auditor's response provided in Section 12-60-2910, a taxpayer may appeal a personal property tax assessment, or denial of a homestead exemption, by requesting a contested case hearing before the Administrative Law Court in accordance with its rules.

(B) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest or meet with the auditor, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the auditor with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the auditor earlier. The administrative law judge shall then remand the case to the auditor for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the auditor has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The auditor shall issue his amended decision in the same manner as the original. The taxpayer has thirty days after the date the auditor's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the auditor fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2930. Payment or refund following final review of protest.

(A) After final review of the protest, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(B) After final review of the protest, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25.

(C) For purposes of this section the "final review of the protest" includes the final decision of the Administrative Law Court or court with respect to the property tax assessment if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-2940. Claim for refund of personal property tax; request for contested case hearing following denial of claim.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of property taxes assessed by the county auditor and paid, other than taxes paid on property the taxpayer claims is exempt unless the exemption is the homestead exemption, by filing a claim for refund with the county auditor who made the personal property tax assessment on the property for which the tax refund is sought. The auditor upon receipt of a claim for refund shall immediately notify the county treasurer and county assessor. A majority of these three officials shall determine the taxpayer's refund, if any, and shall notify the taxpayer in writing of their decision.

(B) A taxpayer may appeal the decision by requesting a contested case hearing before the Administrative Law Court in accordance with its rules within thirty days of the written denial of the claim for refund.

(C) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a claim for refund, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the auditor with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the auditor earlier. The administrative law judge shall then remand the case to the three county officials for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the three county officials have thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend their decision. The three county officials shall issue their amended decision in the same manner as the original. The taxpayer has thirty days after the date the taxpayer was notified of the amended decision to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the three county officials fail to issue their amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



Section 12-60-3310. Requesting contested case hearing.

A party permitted to request a contested case hearing with the Administrative Law Court shall make his request and serve it on opposing parties in accordance with rules established by the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3312. Contested hearings open to public.

Except as otherwise provided by law or proper judicial order, all proceedings and records of a contested case hearing of the Administrative Law Court of a matter covered by the South Carolina Revenue Procedures Act are open to the public.

HISTORY: 2007 Act No. 110, Section 6.A, eff June 21, 2007; 2007 Act No. 116, Section 12.A, eff June 28, 2007.

Editor's Note

2007 Acts 110 and 116 added identical versions of this section.

2007 Act No. 110, Section 6.B and 2007 Act No. 116, Section 12.B provide as follows:

"This section takes effect upon approval by the Governor and applies to all tax decisions and associated information filed of record, whether or not the decision in the contested case hearing was issued before, on, or after that date."



Section 12-60-3320. Stipulation of facts and issues in contested cases.

In order to increase the efficiency and reduce the costs of contested cases, parties to a contested case hearing, in good faith, shall do their best to stipulate the facts and issues upon which they can agree.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3330. Administrative law judge may request department's participation in property tax matters; department may intervene.

In view of the desirability of consistent property tax treatment throughout the State and of the department's oversight of county property tax matters, the administrative law judge can request the participation of the department in a case before it which arose from a property tax assessed by a county assessor or county auditor, and the department may intervene at the administrative law judge level in a case which arose from a property tax assessed by a county assessor or county auditor.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3340. Contested case hearings; rules.

Contested case hearings must be without a jury and, except as otherwise provided by this chapter, must be held in accordance with Chapter 23, Title 1 and the rules of the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3350. Costs or disbursements are not allowed; exceptions.

In an action covered by this chapter, no costs or disbursements may be charged or allowed to either party, except for the service of process and the attendance of witnesses.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3360. Decisions by the Administrative Law Court available to public.

The Administrative Law Court shall make its decisions available to the public in accordance with Section 1-23-600.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



Section 12-60-3370. Bond required prior to appeal to court of appeals.

Except as otherwise provided, a taxpayer shall pay, or post a bond for, all taxes, not including penalties or civil fines, determined to be due by the administrative law judge before appealing the decision to the court of appeals. For property tax cases covered by Section 12-60-2140 or 12-60-2550, the taxpayer need pay only the amount assessed pursuant to the appropriate section.

HISTORY: 1995 Act No. 60, Section 4A; 2000 Act No. 399, Section 3(M)(1), eff August 17, 2000; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 12, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."



Section 12-60-3380. Appeal of decision to court of appeals.

Except as otherwise provided in this chapter, a party may appeal a decision of the Administrative Law Court to the court of appeals. Appeal of a decision of the Administrative Law Court must be made in accordance with Section 1-23-610(B).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 13, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."



Section 12-60-3390. Dismissal of action covered by chapter brought in circuit court.

If a taxpayer brings an action covered by this chapter in circuit court, the circuit court shall dismiss the case without prejudice.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 14, eff July 1, 2006.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."






CHAPTER 61 - SUITS TO CLEAR TAX TITLES

Section 12-61-10. Persons who may institute action to clear tax title.

Any county of this State, the forfeited land commission or other similar authority of any such county, any person or the executors, administrators, successors, assigns or grantees thereof, which has purchased at or acquired through a tax sale and obtained title to any real or personal property, may bring an action in the court of common pleas of such county for the purpose of barring all other claims thereto.

HISTORY: 1962 Code Section 65-3301; 1952 Code Section 65-3301; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



Section 12-61-20. Procedure; defendants.

Such action shall be commenced, conducted and concluded by decree as are similar actions in such court and there may be made defendants to the action the former owner of such property, his heirs, executors, administrators, successors or assigns and any other person or legal entity who has or claims any right, title, claim, interest or lien in or to such property, to the end that such rights, titles, interests, claims or liens may be adjudicated in such action and forever barred by the judgment and decree of the court if such are found to be junior or subsequent to the title of the county or any person purchasing at or acquiring title to property through a tax sale.

HISTORY: 1962 Code Section 65-3302; 1952 Code Section 65-3302; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



Section 12-61-30. Laws applicable to proceedings.

The proceeding authorized in this chapter shall be subject to the rules and laws governing the procedure and conduct of similar proceedings, including the laws governing service of process and the publication thereof against absent or unknown defendants.

HISTORY: 1962 Code Section 65-3303; 1952 Code Section 65-3303; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



Section 12-61-40. Judgment for defendant may be conditioned on payment of taxes.

In any decree or judgment of the court in an action brought by the county, the forfeited land commission or other similar authority wherein it may be found that a person has a superior title to that of the county, the forfeited land commission or other similar authority, the judgment in favor of such person shall be upon condition that the taxes and penalties thereupon on account of which the property was sold and all taxes which have accrued since such sale and the penalties thereupon be paid in full within sixty days after the date of such judgment and the court shall order the sale of the property in the manner of other judicial sales in default of such payment. From the proceeds of such sale such taxes, costs and penalties shall be first paid.

HISTORY: 1962 Code Section 65-3304; 1952 Code Section 65-3304; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



Section 12-61-50. Costs when property was purchased for less than one thousand dollars.

Whenever an action shall be brought under the provisions of this chapter relating to property for which the plaintiff paid less than the sum of one thousand dollars, all costs due shall be only one half of those ordinarily allowed.

HISTORY: 1962 Code Section 65-3305; 1952 Code Section 65-3305; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



Section 12-61-60. Construction.

This chapter shall be liberally construed to the end that it shall afford a complete remedy to any plaintiff claiming property by forfeiture unto him for nonpayment of taxes or by acquisition at or through a tax sale, so that he can under this chapter obtain a final and complete adjudication of the nature and extent of the title thereto and, in any event, procure a valid sale of the property from the proceeds of which the unpaid taxes shall be paid.

HISTORY: 1962 Code Section 65-3306; 1952 Code Section 65-3306; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.






CHAPTER 62 - SOUTH CAROLINA MOTION PICTURE INCENTIVE ACT

Section 12-62-10. Citation of chapter.

This chapter may be cited as the "South Carolina Motion Picture Incentive Act".

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-20. Definitions.

For purposes of this chapter:

(1) "Company" means a corporation, partnership, limited liability company, or other business entity.

(2) "Department" means the Department of Parks, Recreation and Tourism.

(3) "Motion picture" means a feature-length film, video, television series, or commercial made in whole or in part in South Carolina, and intended for national theatrical or television viewing or as a television pilot produced by a motion picture production company. The term "motion picture" does not include the production of television coverage of news and athletic events or a production produced by a motion picture production company if records, as required by 18 U.S.C. 2257, are to be maintained by that motion picture production company with respect to any performer portrayed in that single media or multimedia program.

(4) "Motion picture production company" means a company engaged in the business of producing motion pictures intended for a national theatrical release or for television viewing. "Motion picture production company" does not mean or include a company owned, affiliated, or controlled, in whole or in part, by a company or person that is in default on a loan made by the State or a loan guaranteed by the State.

(5) "Payroll" means salary, wages, or other compensation subject to South Carolina income tax withholdings.

(6) "Director" means the director of the Department of Parks, Recreation and Tourism, or his designee.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-30. Exemption from state and local sales and use taxes.

A motion picture production company that intends to expend in the aggregate two hundred fifty thousand dollars or more in connection with the filming or production of one or more motion pictures in the State of South Carolina within a consecutive twelve-month period, upon making application for, meeting the requirements of, and receiving written certification of that designation from the department as provided in this chapter, shall be relieved from the payment of state and local sales and use taxes administered and collected by the Department of Revenue on funds expended in South Carolina in connection with the filming or production of a motion picture or pictures. The production of television coverage of news and athletic events is specifically excluded from the provisions of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-40. Certification of exemption; reporting expenditures; failure to expend requisite amount.

(A) A motion picture production company that intends to film all or parts of a motion picture in South Carolina and desires to be relieved from the payment of the state and local sales and use taxes, administered and collected by the Department of Revenue, as provided in this chapter shall provide an estimate of total expenditures expected to be made in South Carolina in connection with the filming or production of the motion picture. The estimate of expenditures must be filed with the department before the commencement of filming in South Carolina.

(B) At the time the motion picture production company provides the estimate of expenditures to the department, it also shall designate a member or representative of the motion picture production company to work with the department and the Department of Revenue on reporting of expenditures and other information necessary to take advantage of the tax relief afforded by this chapter.

(C)(1) An application for the tax relief provided by this chapter must be accepted only from those motion picture production companies that report anticipated expenditures in the State in the aggregate equal to or exceeding two hundred fifty thousand dollars in connection with the filming or production of one or more motion pictures in the State within a consecutive twelve-month period.

(2) The application must be approved by the director.

(3) Once the application is approved by the director, the Department of Revenue shall issue a sales and use tax exemption certificate to the motion picture production company as evidence of the exemption. The exemption is effective on the date the application is approved by the director.

(D) A motion picture production company that is approved and receives a sales and use tax exemption certificate but fails to expend two hundred fifty thousand dollars within a consecutive twelve-month period is liable for the sales and use taxes that would have been paid had the approval not been granted; except, that the motion picture production company must be given a sixty-day period in which to pay the sales and use taxes without incurring penalties. The sales and use taxes are considered due as of the date the tangible personal property was purchased in or brought into South Carolina for use, storage, or consumption.

(E) Upon completion of the motion picture, the motion picture production company must return the sales and use tax exemption certificate to the Department of Revenue and submit a report to the department of the actual expenditures made in South Carolina in connection with the filming or production of the motion picture.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-50. Tax rebate for employment of persons subject to South Carolina income tax withholdings.

(A)(1) The South Carolina Film Commission may rebate to a motion picture production company a portion of the South Carolina payroll of the employment of persons subject to South Carolina income tax withholdings in connection with production of a motion picture. The rebate may not exceed twenty percent of the total aggregate South Carolina payroll for persons subject to South Carolina income tax withholdings, and may not exceed twenty-five percent for South Carolina residents, for persons employed in connection with the production when total production costs in South Carolina equal or exceed one million dollars during the taxable year. The rebates in total may not annually exceed ten million dollars and shall come from the state's general fund. For purposes of this section, "total aggregate payroll" does not include the salary of an employee whose salary is equal to or greater than one million dollars for each motion picture.

(2)(a) For purposes of this section, an employee is an individual directly involved in the filming or post-production of a motion picture in South Carolina and who is an employee of a:

(i) motion picture production company that is directly involved in the filming or post-production of a motion picture in South Carolina; or

(ii) personal service corporation retained by a motion picture production company to provide persons used directly in the filming or post-production of a motion picture in South Carolina; or

(iii) payroll services or loan out company that is retained by a motion picture production company to provide employees who work directly in the filming or post-production of a motion picture in South Carolina.

(b) For his wages to qualify for the rebate, the employee must be certified by the department as a qualifying employee and the employee must have had South Carolina income tax withholding withheld and remitted to the Department of Revenue by a company described in item (2)(a).

(3) The rebate applies with respect to an employee described in subsection (A)(2)(a)(ii) or (iii) only if, before commencement of filming in South Carolina, the personal services corporation, payroll services company, or loan out company is approved and certified by the department, and makes an irrevocable assignment of its rebate to the motion picture production company that produced the motion picture. The assignment must be made on a form provided by the Department of Revenue, which must include a waiver of confidentiality pursuant to Section 12-54-240. Upon assignment, the rebate may be paid only to the motion picture production company.

(B)(1) The rebate provided in subsection (A) is available to the motion picture production company at the end of all filming in South Carolina in connection with the motion picture. The motion picture production company producing the motion picture must apply to the department for a certificate of completion once filming in South Carolina is complete. The motion picture production company must provide the information the department considers necessary to determine if the one million dollar expenditure requirement has been met.

(2) A motion picture production company may claim the rebate by filing a request for rebate with the department once the certificate of completion is obtained. The request for rebate must be filed by the last day of February of the year following the year in which the certificate of completion is obtained. To claim the rebate, the motion picture production company and all companies described in subsection (A)(2)(a)(ii) or (iii) must be current with respect to all taxes due and owing the State at the time of filing the request for rebate. If the motion picture production company or a company described in subsection (A)(2)(a)(ii) or (iii) is not current with respect to all taxes due and owing the State, the motion picture production company is permanently barred from claiming the rebate.

(3) The motion picture production company must attach to its request for rebate a copy of the certificate of completion and a copy of all assignments of the rebate, if applicable.

(C) A motion picture production company claiming a rebate pursuant to this section, and all companies described in subsection (A)(2)(a)(ii) or (iii), must make payroll books and records available for inspection to the commission and the department at the times requested by the commission or the department. Each motion picture production company claiming the rebate, at the time of filing, must provide a report to both the commission and the department that includes the project's name, the name of each employee that worked on the motion picture, the social security number for each employee, the dates employed, the dates the employee worked on the motion picture, a job description for each employee, the total gross wages for each employee, the South Carolina taxable wages subject to withholding for each employee, the amount of rebate attributable to that employee, and other information considered necessary by the commission or the department. The report also must contain the total amount of withholding attributable to all employees that worked on the motion picture in South Carolina.

(D) For purposes of this section, and as an exception to Section 12-54-240, a motion picture production company and a company described in subsection (A)(2)(a)(ii) or (iii) agree that the commission and the department may share or provide information concerning the request for rebate and the certificate of completion among the respective taxpayers and the respective agencies.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004 [subsection (A)(l) eff July 1, 2005]; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008; 2013 Act No. 26, Section 1, eff May 8, 2013.

Editor's Note

2005 Act No. 56, Section 4, provides as follows:

This act takes effect upon approval by the Governor and applies to taxable years beginning July 1, 2004, except that Sections 12-62-50(A)(1) and 12-62-60(A)(1) are effective July 1, 2005.

Effect of Amendment

The 2013 amendment, in the second sentence of subsection (A)(1), substituted "twenty percent" for "fifteen percent" before "of the total aggregate South Carolina payroll ", and inserted ", and may not exceed twenty-five percent for South Carolina residents, for persons ".



Section 12-62-55. Assignment of rebate payments to designated trustee; election form; time for filing for assignment.

At the time the motion picture production company is certified by the department, it may make an irrevocable assignment of future payments attributable to the rebates made pursuant to Section 12-62-40 or 12-62-50 to a designated trustee. For purposes of this chapter, "designated trustee" means the single financier or financial institution designated by the council to receive all assignments of payments made pursuant to this chapter and to the terms of an agreement entered into by the qualifying motion picture production company. If a qualifying motion picture production company elects to assign payments to the designated trustee, the election must be made on a form provided by the department, including a waiver of confidentiality pursuant to Section 12-54-240, and the payments may be paid only to the designated trustee. The qualifying motion picture production company must file an application for the assignment with the director no later than thirty days after filming begins in South Carolina.

HISTORY: 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-60. Distribution of admissions taxes; rebates to motion picture production companies; promotion of collaborative efforts between institutions of higher learning and motion picture related entities.

(A)(1) An amount equal to twenty-six percent of the general fund portion of admissions tax collected by the State of South Carolina for the previous fiscal year must be funded annually by September first to the department for the exclusive use of the South Carolina Film Commission. The department may rebate to a motion picture production company up to thirty percent of the expenditures made by the motion picture production company in the State if the motion picture production company has a minimum in-state expenditure of one million dollars. The distribution of rebates may not exceed the amount annually funded to the department for the South Carolina Film Commission from the admissions tax collected by the State.

(2) This subsection does not apply to payroll paid for motion picture production employees subject to Section 12-62-50 or money paid to the companies described in Section 12-62-50(A)(2)(a)(ii) or (iii). Unexpended funds from this source may be carried over to the next and succeeding fiscal years.

(B) Up to seven percent of the amount provided to the department in subsection (A) may be used exclusively for marketing and special events.

(C) The allocations to motion picture production companies contemplated by this chapter must be made by the department. The department may adopt rules and promulgate regulations for the application for and award of the rebate.

(D) One percent of the general fund portion of admissions tax collected by the State of South Carolina must be funded to the department for the exclusive use of the South Carolina Film Commission for the promotion of collaborative production and educational efforts between institutions of higher learning in South Carolina and motion picture related entities. The department, in conjunction with the South Carolina Film Commission, shall adopt rules and promulgate regulations necessary to administer this section. Unexpended funds from this source may be carried over to the next and succeeding fiscal years.

(E) The department shall report annually to the chairman of the Senate Finance Committee and the chairman of the House Ways and Means Committee on the use of all funds pursuant to this section. The report is a public record pursuant to the Freedom of Information Act, Chapter 4 of Title 30, and must be posted annually on the commission's web site by January first.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004 [subsection (A)(1) eff July 1, 2005]; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008; 2013 Act No. 26, Section 2, eff May 8, 2013.

Editor's Note

2005 Act No. 56, Section 4, provides as follows:

This act takes effect upon approval by the Governor and applies to taxable years beginning July 1, 2004, except that Sections 12-62-50(A)(1) and 12-62-60(A)(1) are effective July 1, 2005.

Effect of Amendment

The 2013 amendment, in subsection (A)(1), substituted "thirty percent" for "fifteen percent" before "of the expenditures made by the motion picture production company".



Section 12-62-70. Temporary use of underutilized state property by motion picture production company; use of state property for less than seven days.

(A)(1) Upon a determination by the director of the Office of General Services Division of the Department of Administration of the underutilization of state property by a state agency, the department may negotiate below-market rates for temporary use, no more than twelve months, of space for the underutilized property. The negotiations and temporary use are exempt from the provisions of the State Consolidated Procurement Code. The motion picture production company shall reimburse costs at normal and customary rates incurred by the state agency to the state agency, including costs required to repair any damage caused by the motion picture production company to real or personal property of the State.

(2) The state agency or local political subdivision that owns the property determined to be underutilized may appeal that determination of underutilization to the Department of Administration.

(B) The State or its political subdivisions may not charge a location or facility fee for properties they own if the properties are used for seven or fewer days as a location or facility in the production of a motion picture. A property may be used for a total of only twenty-one days without location or facility fees in a calendar year. The motion picture production company may be on site no longer than seven days within a thirty-day period without a location or facility fee charge. State-owned or political subdivision-owned properties may recoup all costs they expend on behalf and at the direction of the motion picture production company. State-owned or political subdivision-owned properties also may recoup a location or facility fee, after the first seven days, not to exceed two thousand five hundred dollars a day. State-owned or political subdivision-owned properties also may recoup costs required to repair damage caused by the motion picture production company to real or personal property of the state agency or political subdivision. The motion picture production company shall reimburse all costs, at the property's normal and customary rates, to the state agency or political subdivisions incurring the costs within twenty-one calendar days of completion of production activities on site. The motion picture production company may use the publicly owned property only on the days agreed to and approved by the state agency or political subdivision.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 12-62-80. South Carolina Film Foundation.

The department may form a South Carolina Film Foundation to solicit donations for the recruitment of motion pictures in furtherance of the purposes of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-90. Credit roll statement; right to refuse credit.

The end credit roll of a motion picture that utilizes a South Carolina tax credit or rebate must recognize the State of South Carolina with the following statement: "Filmed in South Carolina pursuant to the South Carolina Motion Picture Incentive Act", except that the State of South Carolina reserves the right to refuse the use of South Carolina's name in the credits of a motion picture filmed or produced in the State.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



Section 12-62-95. Inapplicability of chapter for works appealing to the prurient interest.

The provisions of this chapter do not apply if the motion picture or television production that is made in whole or in part in South Carolina is found to contain scenes the average person, applying contemporary state community standards would find that the work, taken as a whole, appeals to the prurient interest, whether the work depicts or describes, in a patently offensive way, sexual conduct, and whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific value. The department and the South Carolina Film Commission may not award any benefit offered by this chapter to a motion picture production company producing such motion picture.

HISTORY: 2013 Act No. 26, Section 3, eff May 8, 2013.



Section 12-62-100. Rules and regulations.

To the extent not already provided, the department may adopt rules and promulgate regulations to carry out the intent and purposes of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.






CHAPTER 63 - ENERGY FREEDOM AND RURAL DEVELOPMENT ACT

Section 12-63-10. Citation of chapter.

This chapter may be cited as the "Energy Freedom and Rural Development Act".

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007.



Section 12-63-20. Tax credits; alternative fuels and other energy sources.

(A)(1) An incentive payment for an alternative fuel purchase is provided beginning after June 30, 2009, and ending before July 1, 2012, and shall be provided from the general fund, excluding revenue derived from the sales and use tax as follows:

(a) five cents to the retailer for each gallon of E70 fuel or greater sold, provided that the ethanol-based fuel is subject to the South Carolina motor fuel user fee;

(b) twenty-five cents to the retailer for each gallon of pure biodiesel fuel sold so that the biodiesel in the blend is at least two percent B2 or greater, provided that the qualified biodiesel content fuel is subject to the South Carolina motor fuel user fee. Biodiesel fuel is a fuel for motor vehicle diesel engines comprised of vegetable oils or animal fats and meeting the specifications of the American Society of Testing and Materials (ASTM) D6751 or (ASTM) D975 blended stock; and

(c) twenty-five cents to the retailer or wholesaler for each gallon of pure biodiesel fuel sold as dyed diesel fuel for "off-road" uses, so that the biodiesel in the blend is at least two percent B2 or greater.

(2) The payments allowed pursuant to this subsection must be made to the retailer upon compliance with verification procedures set forth by the Department of Agriculture.

(B)(1) An incentive payment for production of electricity or energy is provided pursuant to subitems (a) and (b), beginning after June 30, 2008, and ending before July 1, 2018, and shall be provided from the general fund, excluding revenue derived from the sales and use tax as follows:

(a) One cent per kilowatt-hour (kwh) for electricity produced from biomass resources in a facility not using biomass resources before June 30, 2008, or facilities which produce at least twenty-five percent more electricity from biomass resources than the greatest three-year average before June 30, 2008, up to a maximum of one hundred thousand dollars per year per taxpayer for five years. The incentive payment is also applicable to electricity from a qualifying facility placed in service and first producing electricity on or after July 1, 2008. The incentive payment extends for five years, and ends on July 1, 2013, or five years from the date the facility was placed in service and first produced electricity. In no case shall the incentive payment apply after June 30, 2018.

(b) Thirty cents per therm (100,000 Btu) for energy produced from biomass resources in a facility not using biomass resources before June 30, 2008, or facilities which utilize at least twenty-five percent more energy from biomass resources than the greatest three-year average before June 30, 2008, up to a maximum of one hundred thousand dollars per year per taxpayer for five years. The incentive payment is also applicable to energy from a qualifying facility placed in service and first producing energy on or after July 1, 2008. The incentive payment extends for five years, and ends on July 1, 2013, or five years from the date the facility was placed in service and first produced energy. In no case shall the incentive payment apply after June 30, 2018.

The incentive payment for the production of electricity or thermal energy may not be claimed for both electricity and energy produced from the same biomass resource.

(2) For purposes of this subsection, a biomass resource means wood, wood waste, agricultural waste, animal waste, sewage, landfill gas, and other organic materials, not including fossil fuels.

(C) The Department of Revenue may prescribe forms and procedures, issue policy documents, and distribute funds as necessary to ensure the orderly and timely implementation of the provisions of this section. The Department of Revenue shall coordinate with the Department of Agriculture as necessary.

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007; 2008 Act No. 261, Section 1, eff May 29, 2008.



Section 12-63-30. Biodiesel fuel at state-owned diesel fueling facilities.

A state-owned diesel fueling facility shall provide fuel containing at least five percent biodiesel fuel in all diesel pumps.

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007.

Editor's Note

2007 Act No. 83, Section 10.B, provides as follows:

"All state-owned diesel fueling facilities must be in compliance with Section 12-63-30 by January 1, 2008."






CHAPTER 65 - SOUTH CAROLINA TEXTILES COMMUNITIES REVITALIZATION ACT

Section 12-65-10. Title of Act; purpose.

This chapter is known and may be cited as the "South Carolina Textiles Communities Revitalization Act".

(A) The primary purpose of this chapter is to create an incentive for the rehabilitation, renovation, and redevelopment of abandoned textile mill sites located in South Carolina.

(B) The abandonment of textile mills has resulted in the disruption of communities and increased the cost to local governments by requiring additional police and fire services due to excessive vacancies. Many abandoned textile mills pose safety concerns. A public and corporate purpose is served by restoring these textile mill sites to a productive asset for the communities and result in increased job opportunities.

(C) There exists in many communities of this State abandoned textile mills. The stable economic and physical development of these textile mill sites is endangered by the presence of these abandoned textile mills as manifested by the progressive and advanced deterioration of these structures. As a result of the existence of these abandoned mills, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime in the areas, together with an abnormal exodus of families and businesses, so that the decline of these areas impairs the value of private investments, threatens the sound growth and the tax base of taxing districts in these areas, and threatens the health, safety, morals, and welfare of the public. To remove and alleviate these adverse conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in the areas by the redevelopment of these abandoned textile mill sites.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008.



Section 12-65-20. Definitions.

For the purposes of this chapter, unless the context requires otherwise:

(1) "Abandoned" means that at least eighty percent of the textile mill has been closed continuously to business or otherwise nonoperational as a textile mill for a period of at least one year immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate". For purposes of this item, a textile mill site that otherwise qualifies as abandoned may be subdivided into separate parcels, which parcels may be owned by the same taxpayer or different taxpayers, and each parcel is deemed to be a textile mill site for purposes of determining whether each subdivided parcel is considered to be abandoned.

(2) "Ancillary uses" means uses related to the textile manufacturing, dying, or finishing operations on a textile mill site consisting of sales, distribution, storage, water runoff, wastewater treatment and detention, pollution control, landfill, personnel offices, security offices, employee parking, dining and recreation areas, and internal roadways or driveways directly associated with such uses.

(3) "Textile mill" means a facility or facilities that were initially used for textile manufacturing, dying, or finishing operations and for ancillary uses to those operations.

(4) "Textile mill site" means the textile mill together with the land and other improvements on it which were used directly for textile manufacturing operations or ancillary uses. However, the area of the site is limited to the land located within the boundaries where the textile manufacturing, dying, or finishing facility structure is located and does not include land located outside the boundaries of the structure or devoted to ancillary uses. Notwithstanding the provisions of this item, with respect to any site acquired by a taxpayer before January 1, 2008, or a site located on the Catawba River near Interstate 77, the textile mill site includes the textile mill structure, together with all land and improvements which were used directly for textile manufacturing operations or ancillary uses, or were located on the same parcel within one thousand feet of any textile mill structure or ancillary uses.

(5) "Local taxing entities" means a county, municipality, school district, special purpose district, and other entity or district with the power to levy ad valorem property taxes against the textile mill site.

(6) "Local taxing entity ratio" means that percentage computed by dividing the millage rate of each local taxing entity by the total millage rate for the textile mill site.

(7) "Placed in service" means the date upon which the textile mill site is completed and ready for its intended use. If the textile mill site is completed and ready for use in phases or portions, each phase or portion is considered to be placed in service when it is completed and ready for its intended use.

(8) "Rehabilitation expenses" means the expenses or capital expenditures incurred in the rehabilitation, renovation, or redevelopment of the textile mill site, including without limitations, the demolition of existing buildings, environmental remediation, site improvements and the construction of new buildings and other improvements on the textile mill site, but excluding the cost of acquiring the textile mill site or the cost of personal property located at the textile mill site. For expenses associated with a textile mill site to qualify for the credit, the textile mill and buildings on the textile mill site must be either renovated or demolished.

(9) "Notice of Intent to Rehabilitate" means, with respect to a textile mill site acquired by a taxpayer after December 31, 2007, a letter submitted by the taxpayer to the department or the municipality or county as specified in this chapter, indicating the taxpayer's intent to rehabilitate the textile mill site, the location of the textile mill site, the amount of acreage involved in the textile mill site, and the estimated expenses to be incurred in connection with rehabilitation of the textile mill site. The notice also must set forth information as to which buildings the taxpayer intends to renovate, which buildings the taxpayer intends to demolish, and whether new construction is to be involved.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008; 2010 Act No. 182, Section 4, eff May 28, 2010.



Section 12-65-30. Tax credit entitlement.

(A) Subject to the terms and conditions of this chapter, a taxpayer who rehabilitates a textile mill site is eligible for either:

(1) a credit against real property taxes levied by local taxing entities; or

(2) a credit against income taxes imposed pursuant to Chapter 6 and Chapter 11 of this title or corporate license fees pursuant to Chapter 20 of this title, or insurance premium taxes imposed by Chapter 7, Title 38, or any of them.

(B) If the taxpayer elects to receive the credit pursuant to subsection (A)(1), the following provisions apply:

(1) The taxpayer shall file a Notice of Intent to Rehabilitate with the municipality, or the county if the textile mill site is located in an unincorporated area, in which the textile mill site is located before incurring its first rehabilitation expenses at the textile mill site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after notice is provided.

(2) Once the Notice of Intent to Rehabilitate has been provided to the county or municipality, the municipality or the county shall first by resolution determine the eligibility of the textile mill site and the proposed rehabilitation expenses for the credit. A proposed rehabilitation of a textile mill site must be approved by a positive majority vote of the local governing body. For purposes of this subsection, "positive majority vote" is as defined in Section 6-1-300(5). If the county or municipality determines that the textile mill site and the proposed rehabilitation expenses are eligible for the credit, there must be a public hearing and the municipality or county shall approve the textile mill site for the credit by ordinance. Before approving a textile mill site for the credit, the municipality or county shall make a finding that the credit does not violate a covenant, representation, or warranty in any of its tax increment financing transactions or an outstanding general obligation bond issued by the county or municipality.

(3)(a) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses made at the textile mill site times the local taxing entity ratio of each local taxing entity that has consented to the credit pursuant to item (4), if the actual rehabilitation expenses incurred in rehabilitating the textile mill site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the textile mill site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed. The ordinance must provide for the credit to be taken as a credit against up to seventy-five percent of the real property taxes due on the textile mill site each year for up to eight years.

(b) The local taxing entity ratio is set as of the time the Notice of Intent to Rehabilitate is filed and remains set for the entire period that the credit may be claimed by the taxpayer.

(4) Not fewer than forty-five days before holding the public hearing required by subsection (B)(2), the governing body of the municipality or county shall give notice to all affected local taxing entities in which the textile mill site is located of its intention to grant a credit against real property taxes for the textile mill site and the amount of estimated credit proposed to be granted based on the estimated rehabilitation expenses. If a local taxing entity does not file an objection to the tax credit with the municipality or county on or before the date of the public hearing, the local taxing entity is considered to have consented to the tax credit.

(5) The credit against real property taxes for each applicable phase or portion of the textile mill site may be claimed beginning for the property tax year in which the applicable phase or portion of the textile mill site is first placed in service.

(C) If the taxpayer elects to receive the credit pursuant to subsection (A)(2), the following provisions apply:

(1) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses made at the textile mill site.

(2) If the taxpayer has acquired the textile mill site after December 31, 2007, the provisions of this item (2) apply to the textile mill site; provided, however, that transfers between affiliated taxpayers of phases of any textile mill site may not be deemed an acquisition for this purpose. The taxpayer shall file with the department a Notice of Intent to Rehabilitate prior to receiving the building permits for the applicable rehabilitation at the textile mill site or phase thereof. Failure to provide the Notice of Intent to Rehabilitate prior to receiving the building permits for the applicable rehabilitation at the textile mill site or phase thereof results in qualification of only those rehabilitation expenses incurred after the notice is provided. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses incurred in rehabilitating the textile mill site.

(3) The entire credit is earned in the taxable year in which the applicable phase or portion of the textile mill site is placed in service but must be taken in equal installments over a five-year period beginning with the tax year in which the applicable phase or portion of the textile mill site is placed in service. Unused credit may be carried forward for the succeeding five years, at the individual, partnership or limited liability company level.

(4) If the taxpayer qualifies for both the credit allowed by this subsection and the credit allowed pursuant to Section 12-6-3535, the taxpayer may claim both credits.

(5) Reserved.

(6)(a) If the taxpayer leases the textile mill site, or part of the textile mill site, the taxpayer may transfer any applicable remaining credit associated with the rehabilitation expenses incurred with respect to that part of the site to the lessee of the site. The provisions of item (7) of this subsection apply to a lessee that is an entity taxed as a partnership. If a taxpayer sells the textile mill site, or any phase or portion of the textile mill site, the taxpayer may transfer all, or part of the remaining credit, associated with the rehabilitation expenses incurred with respect to that phase or portion of the site to the purchaser of the applicable portion of the textile mill site.

(b) To the extent that the taxpayer transfers the credit, the taxpayer must notify the department of the transfer in the manner the department prescribes.

(7) To the extent that the taxpayer is a partnership or a limited liability company taxed as a partnership, the credit, including the unused credit carryforward, may be passed through to the partners or members and may be allocated by the taxpayer among any of its partners or members on an annual basis including, without limitation, an allocation of the entire credit or unused credit carryforward to any partner or member who was a member or partner at any time during the year in which the credit is allocated.

(D) A taxpayer is not eligible for the credit if the facility has previously received textile mill credits, or if the taxpayer owned the otherwise eligible textile mill site when the site was operational and immediately prior to its abandonment.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008; 2010 Act No. 182, Section 1, eff May 28, 2010; 2016 Act No. 179 (H.5009), Section 1, eff May 23, 2016; 2016 Act No. 272 (H.3147), Section 2.A, eff June 7, 2016.

Editor's Note

2016 Act No. 179, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and first applies to credits claimed for income tax year 2016, regardless of when the credit was earned."

2016 Act No. 272, Section 2.B, provides as follows:

"B. This SECTION shall apply to all projects placed in service after December 31, 2014 and for all tax years for which final returns have not been filed as of April 30, 2016."

Effect of Amendment

2016 Act No. 179, Section 1, reserved (C)(5), relating to limitations of the credit allowed by (C).

2016 Act No. 272, Section 2.A, in (C)(3), added ", at the individual, partnership or limited liability company level"; in (C)(7), inserted ", including the unused credit carryforward," and "or unused credit carryforward".



Section 12-65-35. Area of site limitation.

With respect to a site acquired by a taxpayer after December 31, 2007, the area of the site is limited to the land located within the boundaries where the textile manufacturing facility structure is located and does not include land located outside the boundaries of the structure.

HISTORY: 2008 Act No. 313, Section 3.C, eff June 12, 2008.



Section 12-65-40. Applicability of other provisions.

The provisions of Chapter 31, Title 6 also apply to this chapter; except that, the requirements of Section 6-31-40 do not apply.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008.



Section 12-65-50. Transition rules.

(A) Entire textile mill sites placed in service on or before December 31, 2007, must be governed by the former provisions of Chapter 32, Title 6, in effect as of December 31, 2007.

(B) The provisions of this chapter shall apply to all textile mill sites or portions thereof placed in service on or after January 1, 2008.

(C) For any textile mill sites in which a portion but not all of the textile mill site was placed in service on or before December 31, 2007, the taxpayer may elect to either:

(1) have the portion of the textile mill site that was placed in service on or before December 31, 2007, governed by the former provisions of Chapter 32, Title 6, in effect as of December 31, 2007, as if the portion were an entire textile mill site; or

(2) have the portion be governed by this chapter such that the portion must be deemed to be a phase of the textile mill site placed in service on a date subsequent to December 31, 2007, identified by the taxpayer.

HISTORY: 2010 Act No. 182, Section 2, eff May 28, 2010.



Section 12-65-60. Certification of site.

The taxpayer may apply to the municipality or county in which the textile mill site is located for a certification of the textile mill site made by ordinance or binding resolution of the governing body of the municipality or county. The certification shall include findings that the:

(1) textile mill site was a textile mill as defined in Section 12-65-20(3);

(2) textile mill site has been abandoned as defined in Section 12-65-20(1); and

(3) geographic area of the textile mill site consistent with Section 12-65-20(4).

The taxpayer may conclusively rely upon the certification in determining the credit allowed; provided, however, that if the taxpayer is relying upon the certification, the taxpayer shall include a copy of the certification on the first return for which the credit is claimed.

HISTORY: 2010 Act No. 182, Section 3, eff May 28, 2010.






CHAPTER 67 - SOUTH CAROLINA ABANDONED BUILDINGS REVITALIZATION ACT

Section 12-67-100. Short title.

This chapter may be cited as the "South Carolina Abandoned Buildings Revitalization Act".

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."



Section 12-67-110. Purpose.

(A) The purpose of this chapter is to create an incentive for the rehabilitation, renovation, and redevelopment of abandoned buildings located in South Carolina.

(B) The abandonment of buildings has resulted in the disruption of communities and increased the cost to local governments by requiring additional police and fire services due to excessive vacancies. Many abandoned buildings pose safety concerns. A public and corporate purpose is served by restoring these buildings to productive assets for the communities in which they are located and result in increased job opportunities.

(C) There exists in many communities of this State abandoned buildings. The stable economic and physical development of these communities is endangered by the presence of these abandoned buildings as manifested by their progressive and advanced deterioration. As a result of the existence of these abandoned buildings, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime in the areas, together with an abnormal exodus of families and businesses, so that the decline of these areas impairs the value of private investments, threatens the sound growth and the tax base of taxing districts in these areas, and threatens the health, safety, morals, and welfare of the public. To remove and alleviate these adverse conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in which such buildings are located by the redevelopment of abandoned buildings.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."



Section 12-67-120. Definitions.

For the purposes of this chapter, unless the context requires otherwise:

(1) "Abandoned building" means a building or structure, which clearly may be delineated from other buildings or structures, at least sixty-six percent of the space in which has been closed continuously to business or otherwise nonoperational for income producing purposes for a period of at least five years immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate". For purposes of this item, a building or structure that otherwise qualifies as an "abandoned building" may be subdivided into separate units or parcels, which units or parcels may be owned by the same taxpayer or different taxpayers, and each unit or parcel is deemed to be an abandoned building site for purposes of determining whether each subdivided parcel is considered to be abandoned. For purposes of this item, an abandoned building is not a building or structure with an immediate preceding use as a single-family residence. For purposes of this item, use of any portion of a building or structure listed on the National Register for Historic Places when used solely for storage or warehouse purposes is considered nonoperational for income producing purposes; provided, however, that the credit provided under Section 12-67-140(B) is further limited by disqualifying for credit purposes the portion of the building or structure that was operational and used as a storage or warehouse for income producing purposes. This limitation is calculated based on the actual percentage of the space which has been closed continuously to business or otherwise nonoperational for income producing purposes for a period of at least five years immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate" divided by one hundred percent.

(2) "Building site" means the abandoned building together with the parcel of land upon which it is located and other improvements located on the parcel. However, the area of the building site is limited to the land upon which the abandoned building is located and the land immediately surrounding such building used for parking and other similar purposes directly related to the building's income producing use.

(3) "Local taxing entities" means a county, municipality, school district, special purpose district, and other entity or district with the power to levy ad valorem property taxes against the building site.

(4) "Local taxing entity ratio" means that percentage computed by dividing the millage rate of each local taxing entity by the total millage rate for the building site.

(5) "Placed in service" means the date upon which the building site is completed and ready for its intended use. If the building site is completed and ready for use in phases or portions, each phase or portion is considered to be placed in service when it is completed and ready for its intended use.

(6) "Rehabilitation expenses" means the expenses or capital expenditures incurred in the rehabilitation, demolition, renovation, or redevelopment of the building site, including without limitations, the renovation or redevelopment of existing buildings, environmental remediation, site improvements, and the construction of new buildings and other improvements on the building site, but excluding the cost of acquiring the building site or the cost of personal property located at the building site. For expenses associated with a building site to qualify for the tax credit, the abandoned buildings on the building site must be either renovated or redeveloped. Rehabilitation expenses associated with a building site that increases the amount of square footage on the building site in excess of two hundred percent of the amount of square footage of the buildings that existed on the building site as of the filing of the Notice of Intent to Rehabilitate shall not be considered a rehabilitation expense for purposes of calculating the amount of the credit. Notwithstanding any other provision of this section, demolition expenses shall not be considered a rehabilitation expense for purposes of calculating the amount of the credit if the building being demolished is on the National Register for Historic Places.

(7) "Notice of Intent to Rehabilitate" means a letter submitted by the taxpayer to the department or the municipality or county as specified in this chapter, indicating the taxpayer's intent to rehabilitate the building site, the location of the building site, the amount of acreage involved in the building site, the amount of square footage of existing buildings involved in the building site, and the estimated expenses to be incurred in connection with rehabilitation of the building site. The notice also must set forth information as to which buildings the taxpayer intends to renovate and whether new construction is to be involved.

(8) "State-owned abandoned building" means an abandoned building and its ancillary service buildings or a project consisting of one or more abandoned buildings, the aggregate size of which is greater than fifty thousand square feet, that has been abandoned for more than five years, and, prior to the taxpayer's acquisition of such building, was most recently owned by the State, or an agency, instrumentality, or political subdivision of the State. For purposes of this definition, the taxpayer shall include any entity under common control or common ownership with the taxpayer.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013; 2015 Act No. 68 (H.3725), Section 2, eff June 9, 2015.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."

Effect of Amendment

2015 Act No. 68, Section 2, added (8), state-owned abandoned building defined.



Section 12-67-130. Applicability of chapter.

(A) This chapter only applies to abandoned building sites or phases or portions thereof put into operation in which a taxpayer incurs the following rehabilitation expenses:

(1) more than two hundred fifty thousand dollars for buildings located in the unincorporated areas of a county or in a municipality in the county with a population based on the most recent official United States census of more than twenty-five thousand persons;

(2) more than one hundred fifty thousand dollars for buildings located in the unincorporated areas of a county or in a municipality in the county with a population of at least one thousand persons, but not more than twenty-five thousand persons based on the most recent official United States census; and

(3) more than seventy-five thousand dollars for buildings located in a municipality with a population of less than one thousand persons based on the most recent official United States census.

(B) This chapter only applies to abandoned building sites or phases or portions thereof put into operation for income producing purposes and that meet the purpose of this chapter set forth in Section 12-67-110. The construction or operation of a charter school, private or parochial school, or other similar educational institution does meet the purpose of this chapter. The construction of a single-family residence is not an income producing purpose and does not meet the purpose of this chapter.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."



Section 12-67-140. Eligibility for credit.

(A) Subject to the terms and conditions of this chapter, a taxpayer who rehabilitates an abandoned building is eligible for either:

(1) a credit against income taxes imposed pursuant to Chapter 6 and Chapter 11 of this title, corporate license fees pursuant to Chapter 20 of this title, taxes on associations pursuant to Chapter 13 of this title, or insurance premium taxes, including retaliatory taxes, imposed by Chapter 7, Title 38, or a combination of them; or

(2) a credit against real property taxes levied by local taxing entities.

(B) If the taxpayer elects to receive the credit pursuant to subsection (A)(1), the following provisions apply:

(1) The taxpayer shall file with the department a Notice of Intent to Rehabilitate before incurring its first rehabilitation expenses at the building site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after the notice is provided.

(2) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses incurred at the building site if the actual rehabilitation expenses incurred in rehabilitating the building site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the building site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed.

(3)(a) The entire credit is earned in the taxable year in which the applicable phase or portion of the building site is placed in service but must be taken in equal installments over a three-year period beginning with the tax year in which the applicable phase or portion of the building site is placed in service. Unused credit may be carried forward for the succeeding five years.

(b) The entire credit earned pursuant to this subsection may not exceed five hundred thousand dollars for any taxpayer in a tax year for each abandoned building site. The limitation provided in this subitem applies to each unit or parcel deemed to be an abandoned building site.

(4) If the taxpayer qualifies for both the credit allowed by this section and the credit allowed pursuant to the Textiles Communities Revitalization Act or the Retail Facilities Revitalization Act, the taxpayer only may claim one of the three credits. However, the taxpayer is not disqualified from claiming any other tax credit in conjunction with the credit allowed by this section.

(5)(a) If the taxpayer leases the building site, or part of the building site, the taxpayer may transfer any applicable remaining credit associated with the rehabilitation expenses incurred with respect to that part of the site to the lessee of the site. If a taxpayer sells the building site, or any phase or portion of the building site, the taxpayer may transfer all or part of the remaining credit, associated with the rehabilitation expenses incurred with respect to that phase or portion of the site, to the purchaser of the applicable portion of the building site.

(b) To the extent that the taxpayer transfers the credit, the taxpayer shall notify the department of the transfer in the manner the department prescribes.

(6) To the extent that the taxpayer is a partnership or a limited liability company taxed as a partnership, the credit may be passed through to the partners or members and may be allocated among any of its partners or members including, without limitation, an allocation of the entire credit to one partner or member, without regard to any provision of the Internal Revenue Code or regulations promulgated pursuant thereto, that may be interpreted as contrary to the allocation, including, without limitation, the treatment of the allocation as a disguised sale.

(C) If the taxpayer elects to receive the credit pursuant to subsection (A)(2), the following provisions apply:

(1) The taxpayer shall file a Notice of Intent to Rehabilitate with the municipality, or the county if the building site is located in an unincorporated area, in which the building site is located before incurring its first rehabilitation expenses at the building site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after notice is provided.

(2) Once the Notice of Intent to Rehabilitate has been provided to the county or municipality, the municipality or the county first shall determine, by resolution, the eligibility of the building site and the proposed rehabilitation expenses for the credit. A proposed rehabilitation of a building site must be approved by a positive majority vote of the local governing body. For purposes of this subsection, "positive majority vote" is as defined in Section 6-1-300(5). If the county or municipality determines that the building site and the proposed rehabilitation expenses are eligible for the credit, there must be a public hearing and the municipality or county shall approve the building site for the credit by ordinance. Before approving a building site for the credit, the municipality or county shall make a finding that the credit does not violate a covenant, representation, or warranty in any of its tax increment financing transactions or an outstanding general obligation bond issued by the county or municipality.

(3)(a) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses incurred at the building site times the local taxing entity ratio of each local taxing entity that has consented to the credit pursuant to item (4), if the actual rehabilitation expenses incurred in rehabilitating the building site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the building site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed. The ordinance must provide for the credit to be taken as a credit against up to seventy-five percent of the real property taxes due on the building site each year for up to eight years.

(b) The local taxing entity ratio is set as of the time the Notice of Intent to Rehabilitate is filed and remains set for the entire period that the credit may be claimed by the taxpayer.

(4) Not fewer than forty-five days before holding the public hearing required by subsection (C)(2), the governing body of the municipality or county shall give notice to all affected local taxing entities in which the building site is located of its intention to grant a credit against real property taxes for the building site and the amount of estimated credit proposed to be granted based on the estimated rehabilitation expenses. If a local taxing entity does not file an objection to the tax credit with the municipality or county on or before the date of the public hearing, the local taxing entity is considered to have consented to the tax credit.

(5) The credit against real property taxes for each applicable phase or portion of the building site may be claimed beginning with the property tax year in which the applicable phase or portion of the building site is first placed in service.

(D) A taxpayer is not eligible for the credit if the taxpayer owned the otherwise eligible building site when the site was operational and immediately prior to its abandonment.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013; 2015 Act No. 68 (H.3725), Section 3, eff June 9, 2015.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."

Effect of Amendment

2015 Act No. 68, Section 3, in (A), inserted reference to insurance premium taxes; in (B)(3)(a), substituted "three-year period" for "five-year period"; deleted former (B)(5), relating to the limited credit allowed by the subsection; and redesignated former (B)(6) and (B)(7) accordingly.



Section 12-67-150. Applicability of Chapter 31, Title 6.

The provisions of Chapter 31, Title 6 also apply to this chapter, except that the requirements of Section 6-31-40 do not apply.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.

Editor's Note

2013 Act No. 57, Sections 1.B., 2, provide as follows:

"B. The provisions of Chapter 67, Title 12 contained in this act are repealed on December 31, 2019. Any carryforward credits shall continue to be allowed until the five or eight year time period in Section 12-67-140 is completed."

"SECTION 2. This act takes effect upon approval by the Governor, and applies to the rehabilitation, renovation, and redevelopment of abandoned buildings begun in tax years beginning after 2012."



Section 12-67-160. Certification of abandoned building site.

(A) Notwithstanding any other provision of law, the taxpayer may apply to the municipality or county in which the abandoned building is located for a certification of the abandoned building site made by ordinance or binding resolution of the governing body of the municipality or county. The certification must include findings that the:

(1) abandoned building site was an abandoned building as defined in Section 12-67-120(1); and

(2) geographic area of the abandoned building site is consistent with Section 12-67-120(2).

(B) The taxpayer may apply to the municipality or county in which the state-owned abandoned building is located for a certification of the state-owned abandoned building site made by ordinance or binding resolution of the governing body of the municipality or county. The certification must include findings that the:

(1) state-owned abandoned building site was a state-owned abandoned building as defined in Section 12-67-120(8); and

(2) geographic area of the state-owned abandoned building site is consistent with Section 12-67-120(8).

(C) The taxpayer conclusively may rely upon the certification in determining the credit allowed; provided, however, that if the taxpayer is relying upon the certification, the taxpayer shall include a copy of the certification on the first return for which the credit is claimed.

HISTORY: 2015 Act No. 68 (H.3725), Section 4, eff June 9, 2015.









Title 13 - Planning, Research and Development

CHAPTER 1 - GENERAL PROVISIONS

Section 13-1-10. Department of Commerce established.

(A) The Department of Commerce is established as an administrative agency of state government which is comprised of a Division of State Development, a Division of Savannah Valley Development, a Division of Aeronautics, a Division of Public Railways, and an Advisory Coordinating Council for Economic Development. Each division of the Department of Commerce shall have such functions and powers as provided for by law.

(B) All functions, powers, and duties provided by law to the State Development Board, the Savannah Valley Authority, the South Carolina Aeronautics Commission, the South Carolina Public Railways Commission, and the Coordinating Council for Economic Development, its officers or agencies, are hereby transferred to the Department of Commerce together with all records, property, personnel, and unexpended appropriations. All rules, regulations, standards, orders, or other actions of these entities shall remain in effect unless specifically changed or voided by the department in accordance with the Administrative Procedures Act.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993.

Editor's Note

Former Title 13, Chapter 1, was entitled: General Provisions. It contained Section 13-1-10, entitled: Agreements by state agencies to carry out comprehensive development programs, and had the following history: 1962 Code Section 1-49.5; 1974 (58) 2028; Repealed by 1993 Act No. 181, Section 243, eff July 1, 1993.



Section 13-1-20. Purposes of department.

The Department of Commerce shall conduct an adequate statewide program for the stimulation of economic activity to develop the potentialities of the State; manage the business and affairs of the Savannah Valley Development; develop the state public railway system for the efficient and economical movement of freight, goods, and other merchandise; and enhance the economic growth and development of the State through strategic planning and coordinating activities.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 2012 Act No. 270, Section 9, eff June 18, 2012.



Section 13-1-25. Public monies defined; accountability and disclosure requirements; reporting requirements.

(A) The monies constituting a fund of any kind used by the department in carrying out a purpose described in Section 13-1-20 are public monies, notwithstanding their public or private source, and must be treated like public monies for all purposes. These monies are subject to all accountability requirements governing public monies, including compliance with the South Carolina Consolidated Procurement Code, unless exempt by formal approval of the State Fiscal Accountability Authority. These monies are also subject to all disclosure requirements governing public monies, unless exempt by Section 30-4-40.

(B) In addition to all other required audits, reviews, and reports, by January 1 of each year the director must submit to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the members of the Senate Finance Committee, and the members of the House Ways and Means Committee a detailed written report of all expenditures for each fund during the previous calendar year. This report must include an explanation of the specific purpose of each expenditure including recreational or entertainment purposes. Expenditures made pursuant to negotiations with an industry or business and which are ongoing as of December 31 of the previous year may be excluded from that calendar year's report and reported the following January or January of the year following public announcement by the company.

HISTORY: 2003 Act No. 86, Section 1, eff July 14, 2003.



Section 13-1-30. Secretary of Commerce; executive director; division directors; duties and responsibilities.

(A) The Department of Commerce shall be headed by a secretary, to be known as the Secretary of Commerce, who shall be appointed by the Governor upon the advice and consent of the Senate. The secretary shall be vested with the duty and authority to oversee, manage, and control the operation, administration, and organization of the department subject only to the laws of this State and the United States. He shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the general appropriations act. He is subject to removal by the Governor as provided in Section 1-3-240.

(B) The Secretary of Commerce may appoint an executive director who shall serve at the pleasure of the secretary and shall be responsible to the secretary for the operation of programs outlined by the secretary.

(C) Notwithstanding any other provision of law, the Secretary of Commerce may appoint a director for each division of the department. Each director shall serve at the pleasure of the Secretary of Commerce and shall be responsible to the secretary for the operation of the programs outlined by the secretary.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 1994 Act No. 361, Section 3, eff May 3, 1994; 2005 Act No. 11, Section 1.A, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 10, eff June 18, 2012.



Section 13-1-40. Advisory councils.

At the discretion of the Secretary of Commerce an advisory council or councils may be appointed to advise with respect to each broad function which may be the responsibility of the Secretary of Commerce. Each advisory council shall consist of a group of not more than nine members, consisting of state and local governmental officials and of private individuals of outstanding ability in fields of enterprise related to the particular function with respect to which its advice is desired. The members shall receive no salary or per diem but may be compensated for all actual expenses incurred in the performance of their duties. The members shall serve for terms to be established by the Secretary of Commerce and may be removed at the pleasure of the Secretary of Commerce. Governmental officials shall serve on such councils for a period of one year and may be reappointed for successive terms by the Secretary of Commerce; provided, that their terms shall end with the termination of their office as officials.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 1994 Act No. 361, Sections 8, 9, eff May 3, 1994.



Section 13-1-45. South Carolina Water and Wastewater Infrastructure Fund created; definitions; powers and duties of Department of Commerce; criteria for selecting qualified projects.

There is established under the direction and control of the Secretary of Commerce the South Carolina Water and Wastewater Infrastructure Fund for the purposes of selecting, assisting, and financing major qualified projects by providing financing assistance to governmental units and private entities for constructing and improving water and wastewater facilities that are necessary for public purposes, including economic development and for technology-related infrastructure grants for local units of government.

(A) As used in this section:

(1) "Fund" means the South Carolina Water and Wastewater Infrastructure Fund.

(2) "Department" means the Department of Commerce.

(3) "Financing agreement" means any agreement entered into between the department and a qualified borrower pertaining to financing assistance. This agreement may contain, in addition to financing terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the department determines. The term "financing agreement" includes, without limitation, a loan or grant agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, ordinance or resolution, or similar instrument.

(4) "Government unit" means a municipal corporation, county, special purpose district, special service district, commissioners of public works, or another public body, instrumentality or agency of this State including combinations of two or more of these entities acting jointly to construct, own, or operate a qualified project, and any other state or local authority, board, commission, agency, department, or other political subdivision created by the General Assembly or pursuant to the Constitution and laws of this State which may construct, own, or operate a qualified project.

(5) "Loan obligation" means a note or other evidence of an obligation issued by a qualified borrower.

(6) "Financing assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the department, and in the case of federal funds, as allowed by federal law.

(7) "Project revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and as provided in the applicable financing agreement, derived from any system of which the qualified project is a part of, from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations, including the proceeds of financing made by the department, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation, and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(8) "Qualified borrower" means any government unit, public or private nonprofit entity approved by the department that is authorized to construct, operate, or own a qualified project and receives financing assistance pursuant to this section.

(9) "Qualified project" means an eligible project that has been selected by the department to receive financing assistance pursuant to this section.

(10) "Revenues" means any receipts, fees, income, or other payments received or to be received by the department, expressly for the fund including, without limitation, receipts and other payments deposited for the fund and investment earnings on any monies and accounts established for the fund.

(B) The department shall provide the required staff and may add additional staff or contract for services, if necessary, to administer the fund in accordance with this section. The compensation, costs, and expenses incurred incident to administering the fund may be paid from revenues. If the department requests, the Department of Administration may provide legal, technical, planning, and other assistance through intergovernmental agreement. Costs incurred by the board pursuant to such a request must be reimbursed to it by the department from revenues.

(C) In addition to the powers and authority granted in this chapter, the department has the powers and authority necessary to carry out the purposes of this section including, but not limited to:

(1) establish procedures and guidelines necessary for the administration of this section;

(2) offer any form of financing assistance that the department considers necessary to any qualified borrower for a qualified project;

(3) provide loans or other financing assistance to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loans or other obligations at prices and in the manner the department determines advisable;

(4) provide qualified borrowers with other financing assistance necessary to defray eligible costs of a qualified project;

(5) enter into contracts, arrangements, and agreements with qualified borrowers, governmental units, or other otherwise eligible entities, and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(6) enter into agreements with a department, agency or instrumentality of the United States or of this State or another state for the purpose of planning and providing for the financing of qualified projects;

(7) establish fiscal controls and accounting procedures to ensure proper accounting and reporting by qualified borrowers;

(8) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or part of its properties and assets of every kind and character or any interest in it to further the public purpose of the fund, without further approval or authorization;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any debt issued by a qualified borrower or other entity receiving assistance pursuant to this section, including the power to pay premiums or fees on insurance, guarantees, letters of credit, and other forms of collateral or security or credit support, without further approval or authorization;

(10) collect fees and charges in connection with financing assistance and expend such funds to effectuate the purposes of this section;

(11) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this section;

(12) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

(D) The department shall establish accounts and subaccounts within the state accounts and any federal accounts to receive and disburse funds to effectuate the purposes of this section. Earnings on the balances in these state accounts must be expended to effectuate the purposes of this section. Earnings on balances in the federal accounts must be credited and invested according to federal law. All accounts must be held in trust by the State Treasurer and the unexpended funds in these accounts carry forward from year to year. All earnings on state accounts must be retained in those accounts and used for the same purposes.

(E) The department shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive financing assistance under this section. Priority in funding must be given to projects located in underdeveloped areas of the State.

(F) In selecting qualified projects, the department shall consider the projected feasibility of the project and the amount of financial risk. The department also may consider, but is not limited to, the following criteria in making its determination that an eligible project is a qualified project:

(1) local support of the project, expressed by resolutions by the governing bodies in the areas in which the project will be located;

(2) economic benefit of the project;

(3) readiness of the project to proceed;

(4) ability of the applicant to repay financial assistance obtained;

(5) financial or in-kind contributions to the project;

(6) development status of the county in which the project is located; and

(7) whether the governing bodies of the county or the incorporated municipality in which the project is located provide to the department a resolution that makes a finding that the project is essential to economic development in the political subdivisions, or the department receives a resolution or certificate from the Coordinating Council for Economic Development that the project is essential to economic development in this State, or both, at the option of the department.

(G) Qualified borrowers may obtain financing assistance pursuant to this section through financing or grant agreements. Qualified borrowers entering into financing or grant agreements or issuing debt obligations may perform any acts, take any action, adopt any proceedings, or make and carry out any contracts or agreements with the department as may be agreed to by the department and any qualified borrower and necessary for effectuating the purposes of this section.

(H) In addition to the authorizations contained in this section, all other statutes or provisions permitting government units to borrow money and issue obligations including, but not limited to, the Revenue Bond Act for Utilities and the Revenue Bond Refinancing Act of 1937, may be utilized by any government unit in obtaining financing assistance from the department pursuant to this section. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by a government unit and purchased by the department or its agent without regard to any public bidding requirement.

(I) A qualified borrower may receive, apply, pledge, assign, and grant security interest in project revenues; and, in the case of a governmental unit, its project revenues, revenues derived from a special source or ad valorem taxes, to secure its obligations as provided in this section, and may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues, to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.

(J) If a qualified borrower fails to collect and remit in full all amounts due under any related financing agreement, note, or other obligation, the department may, on or after the date these amounts are due, notify the State Treasurer who shall withhold all or a portion of the state funds and all funds administered by this State, its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due; or in the case of a private entity, the department may pursue recovery pursuant to Chapter 56 of Title 12; or the department may pursue any other remedy provided by law.

(K) Nothing contained in this section mandates the withholding of funds allocated to a government unit or private entity which would violate contracts to which this State is a party, the requirements of federal law imposed on this State, or judgments of a court binding on this State.

(L) Notice, proceeding, or publication, except those required in this section, are not necessary to the performance of any act authorized in this section nor is any act of the department subject to any referendum.

(M) Following the close of each state fiscal year, the department shall submit an annual report of its activities pursuant to this section for the preceding year to the Governor and to the General Assembly.

(N) No funds under this section may be provided, promised, or allocated to any projects authorized hereunder before November 15, 2000.

(O) The department shall submit a quarterly report to the State Fiscal Accountability Authority, Revenue and Fiscal Affairs Office, and Executive Budget Office of all projects obligated for funding pursuant to this section.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2, eff June 30 2000.



Section 13-1-50. Annual audit of department.

The department shall be audited by a certified public accountant or firm of certified public accountants once each year to be designated by the State Auditor. The department may undergo an Agreed Upon Procedures audit in lieu of having audited financial statements. The audit shall be in coordination with the State Auditor's Office and will be in accordance with generally accepted accounting principles and must comprise all financial records and controls. The audit must be completed by November first following the close of the fiscal year. The costs and expenses of the audit must be paid by the department out of its funds.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 31B.1, eff July 1, 2008.



Section 13-1-60. Severability.

If a term or provision of a section of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993.



Section 13-1-310. Definitions.

The following terms, when used in this article, shall have the following meanings unless the context clearly requires otherwise:

(1) "Agency" means any state officer, department, board, commission, committee, institution, bureau, division, or other person or functional group that is authorized to exercise or that does exercise any executive or administrative function of government in the State; when the term "local agency" is used, it shall be construed to mean local political subdivisions of the State; when the term "federal agency" is used, it shall be construed to mean any agency of the government of the United States of America;

(2) "Director" means the Director for the Division of State Development.

(3) "Division" means the Division of State Development.

(4) "Secretary" means the Secretary of Commerce.

(5) "State" means the State of South Carolina.

HISTORY: 1993 Act No. 181, Section 244 eff July 1, 1993; 1994 Act No. 361, Section 4, eff May 3, 1994.



Section 13-1-320. Objectives of division.

The objectives of the division are to:

(1) conserve, restore, and develop the natural and physical, the human and social, and the economic and productive resources of the State;

(2) promote coordination of the functions and activities of state agencies and act as the official state liaison office between the state, federal, and local planning, research, and development agencies;

(3) promote a system of transportation for the State through development and expansion of the highway, railroad, port, waterway, and airport systems;

(4) promote and correlate state and local activity in planning public works projects;

(5) promote public interest in the development of the State through cooperation with public agencies, private enterprises, and charitable and social institutions;

(6) promote and encourage industrial development, private business and commercial enterprise, agricultural production, transportation, and the utilization and investment of capital within the State;

(7) assist the development of existing state and interstate trade, commerce, and markets for South Carolina goods and in the removal of barriers to the industrial, commercial, and agricultural development of the State;

(8) assist in ensuring stability in employment, increase the opportunities for employment of the citizens of the State, and devise ways and means to raise the living standards of the people of the State;

(9) advance the general welfare of the people.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-330. Division made up of bureaus.

The division shall consist of a bureau of research, a bureau of planning, a bureau of development, and such other bureaus as the director may establish. Each bureau may be headed by a bureau chief selected on the basis of his technical and administrative qualifications and experience to perform the duties required by his position. The chief for the bureau of research shall be a person thoroughly familiar with the principles of, and experienced in, the methods and techniques of research and economics. The chief for the bureau of planning shall be an industrial engineer experienced in that type of work. The chief for the bureau of development shall be a person thoroughly familiar with the principles of, and experienced in, the methods and techniques of developing a program of advertising and salesmanship.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-340. Director of division; duties, powers and responsibilities.

The director is vested with duties, powers, and responsibilities involved in accomplishing the division's objectives outlined in this article within the appropriations provided by the General Assembly. The director may:

(1) advise and make recommendations to the Governor and the General Assembly on matters concerning the division's objectives;

(2) cooperate with the operating agencies of the State in the development of plans;

(3) have access to the records and studies of each state agency pertaining to the division's objectives;

(4) conduct studies on his own initiative pertaining to the division's objectives and others at the request of the Governor, the General Assembly, or state or local agencies;

(5) make special studies on area problems or specific subjects, establish local agencies, and furnish staff or financial aid;

(6) stimulate and encourage local, state, and federal governmental agencies with similar and related objectives and purposes and cooperate with local, regional, and federal planning and development programs;

(7) publish and distribute the division's findings through written reports, brochures, magazine and newspaper articles, and other appropriate forms and use the radio, periodicals, and other recognized forms of advertising, personal interviews, exhibits, and displays in order that governmental agencies, corporations, and individual citizens may become acquainted with the development program of the State;

(8) advertise the advantages of the State for industrial, agricultural, and commercial development by paid publicity;

(9) provide information to and make contact with private business enterprises and local, state, and federal governmental agencies to acquaint them with industrial, agricultural, and commercial opportunities in the State and encourage the establishment of new or the expansion of existing industries and enterprises;

(10) provide advice upon request by local, state, and federal agencies, private citizens, and business and commercial enterprises upon matters of economic development, industrial and business expansion, and agricultural activity upon which his knowledge, sources of information, and findings and decisions qualify him to speak;

(11) accept gifts, grants, funds, and property to accomplish the division's objectives, administer and disburse gifts, grants, and funds, and dispose of property to counties, municipalities, and local agencies performing a public service or function which may disburse the gifts, grants, and funds or make the property available to eligible participants in a program established to perform and implement the public service or function subject to the approval of the State Fiscal Accountability Authority.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-350. Director to assume duties of certain former boards, commissions, and councils.

The former State Planning Board, State Board of Housing, Building Council of South Carolina, South Carolina Commerce Development Board, South Carolina Intra-Coastal Waterway Commission, South Carolina Board for Promotion of External Trade, and Natural Resources Commission and their successor the State Development Board having been abolished, the director shall have the following additional duties formerly imposed on such boards, commissions and councils:

(1) State Planning Board:

(a) to confer and cooperate with the executive, legislative and planning authorities of the United States and of neighboring states and of subdivisions thereof;

(b) to promote interest in the understanding of the problems of state planning; and

(c) to cooperate with the United States and any of its agencies in the planning, conservation, utilization and development of state resources and in the planning of its public works programs and to act, when so designated, as an agency of the United States, or of any agency thereof.

(2) State Board of Housing: to perform the duties imposed upon him under Title 31 of this Code;

(3) Building Council of South Carolina: to promulgate and recommend to the General Assembly of the State a building code for adoption;

(4) Commerce Development Board:

(a) to purchase, hold, use, lease, mortgage, sell, transfer, convey, assign, pledge or otherwise to acquire, encumber or dispose of any property, real, personal or mixed, or any estate or interest therein, including, but without limiting the foregoing, stock in any corporation;

(b) to employ attorneys upon such reasonable basis of compensation as may be agreed upon, or as he may determine, commensurate with the services rendered or to be rendered to the end that no excessive or unreasonable fees or compensation shall be allowed;

(c) to build, acquire, construct and maintain power houses and any and all structures, ways and means necessary, useful or customarily used and employed in the construction of highways, in the construction and operation of railroads and in the manufacture, generation and distribution of electricity and any and all other kinds of power, including power transmission lines, poles, telephone and telegraph lines, substations, transformers and generally all things used or useful in the manufacture, distribution and purchase of power and electricity; provided, that electric current produced shall be used by the director and that none of it shall be sold;

(d) to acquire or to build, construct, equip, maintain and operate one or more railroads with any motive power, one or more highways or other methods, means or ways of commerce or transportation or of communication, telegraph or telephone lines, electric lines, pipe lines, commissaries, houses, camps, lakes, fills, dams, reservoirs, ditches, drains, roads, tunnels, culverts, bridges, conduits, shops and depots and equipment; provided, that telegraph or telephone lines shall be used by the director and that no telegraph or telephone service shall be sold to the general public;

(e) to engage in the business of a common carrier of freight or passengers for hire;

(f) to build, construct, equip, maintain and operate, or cause the same to be done, a railroad or a highway connecting the existing lines of railroad at Walhalla, South Carolina, and at or near Maryville, Tennessee, or as near to such points as practicable and to do every act and thing necessary or proper to accomplish that result and to secure improvement of such existing lines connecting the same with the Atlantic seaboard;

(g) to transport goods, freight, mail, passengers and intelligence for hire and to fix and collect proper charges therefor;

(h) to construct or establish parks or playgrounds for the use, benefit, recreation and amusement of the people of this State under such rules and regulations and subject to such charges as it may establish, determine or fix, with all necessary or proper appurtenances, roadways, lakes, reservoirs, pipe lines, wires, buildings or other structures and equipment which it may from time to time deem desirable;

(i) to take such steps as may be proper to prevent and control soil erosion and floods in the areas served by it;

(j) to cooperate with the United States to promote the national defense;

(k) to develop and increase commerce, intrastate, interstate and foreign, by shortening and improving existing routes, by constructing new routes and facilities and by equipping, maintaining and operating or leasing the same, or causing it to be done, by procuring or endeavoring to procure a reduction in freight, passenger, power, light, water, telegraph and telephone rates and tolls and by any other means or method which shall tend so to do and securing to the people of this State the annual saving of large sums and an improvement in their living conditions and general welfare;

(l) to cooperate with the health authorities in the areas served by it to the end that the public health may be improved and disease and suffering reduced;

(m) to fix, alter, charge and collect tolls, freight and other charges for the use of the division's facilities or for the services rendered by or for any commodities furnished by it, at rates to be determined by the director, such rates to be at least sufficient to provide for payment of all expenses of the director under this subsubparagraph (4) of this section, the conservation, maintenance and operation of its facilities and properties, the payment of principal and interest on its notes, bonds and other evidences of indebtedness or obligation and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any of the division's notes, bonds or other evidences of indebtedness or obligation;

(n) to have the power of eminent domain;

(o) to acquire by purchase, gift, condemnation or in any other manner any lands, waters, water rights, riparian rights, flowage rights, rights of way, easements, licenses, franchises, engineering data, maps, construction plans or estimates or any other property of any kind, real, personal or mixed, necessary or useful in carrying out any of his powers;

(p) to borrow money, to make and issue negotiable notes, bonds and other evidences of indebtedness and to secure the payment of such obligations or any part thereof by mortgage, lien, pledge or deed of trust on any or all of the division's property, contracts, franchises or revenues and to make such agreements with the purchasers or holders of such notes, bonds or other evidences of indebtedness or with others in connection with any such notes, bonds or other evidences of indebtedness, whether issued or to be issued, as the director shall deem advisable and in general to provide for the security for such notes, bonds or other evidences of indebtedness and the rights of the holders thereof;

(q) to endorse or otherwise to guarantee the obligations of any corporation all of the voting stock of which the division may own or acquire;

(r) to mortgage, pledge, hypothecate or otherwise to encumber any or all of the division's property, real, personal or mixed, facilities or revenues as security for notes, bonds, evidences of indebtedness or other obligations;

(s) to borrow money from the United States or any corporation or agency created, designed or established by the United States;

(t) to exercise the powers and to do the things authorized by subsubparagraph (4) of this section either by and with his own efforts and resources or to procure or to cause the same to be done by the United States or any agency or instrumentality thereof, by any one or more of the states affected or their political subdivisions, agencies or instrumentalities, by any private corporation, association or individual, contractor or otherwise or by the joint efforts of any or all of them or by cooperation with any or all of them, having in mind that the primary objective to be achieved is the construction, maintenance and operation of the railroad, highways, lines of communication and other facilities authorized by this subsubparagraph, regardless of the particular method, manner or agency by or through which the same may be done, and to do any and all acts and things and to make any and all agreements or contracts necessary thereunto, including also the power to lease the whole or any part of the division's facilities or to contract or agree upon a particular method, manner or agency of or for the maintenance or operation of such facilities;

(u) to make, alter and repeal reasonable rules and regulations governing the use of the division's facilities and to fix and collect the charges, tolls, prices or rate of compensation it shall receive for the same, but nothing herein contained shall prevent the director, when in his opinion the public interest will best be served thereby and when the division's financial condition will permit, from allowing the use of its parks, places of amusement and recreation, roads, highways and the like, to be designated by the director from time to time, free of charge or at a merely nominal charge for the benefit of the people of this State;

(v) to sell or otherwise to dispose of any surplus property which the division may acquire and which the director may decide is not needed; and

(w) to have all additional powers, not inconsistent with this article, that are vested by law in common carriers of freight, passengers, electricity and intelligence for hire and in corporations generally.

(5) South Carolina Intra-Coastal Waterway Commission: to perform the duties imposed upon it by Chapter 5 of Title 3 of this Code;

(6) Board for Promotion of External Trade:

(a) to compile surveys showing the nature and extent of the natural resources and of the manufactured products and raw materials found or produced in the State which may move in domestic or foreign commerce; and

(b) to determine the areas throughout the world where commodities and products of this State may find advantageous markets and secure perfection of arrangements between citizens of this State and producers and consumers in other areas whereby there may be carried on greater interchange of commerce.

(7) Natural Resources Commission:

(a) to select a label, have it copyrighted and registered in the United States copyright office, which label shall in the judgment of the director be used to advertise the chemical and other contents of food products grown in South Carolina or to advertise other articles;

(b) to promulgate and register the conditions upon which such label may be used and fix the charges for such use; and

(c) to promulgate information furnished by the South Carolina Research Laboratories and other educational institutions and such other information as has bearing upon value of South Carolina products.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-360. Confidentiality of information.

Confidential information submitted to any agency as required by law shall not be published in any manner which will directly or indirectly reflect or damage the reputation or business activity of any individual or corporation concerned.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-370. Advisory committee of the Division of State Development.

The director may, in his discretion establish an advisory committee of the Division of State Development (hereafter, in this section, the "advisory committee") which if established, would be comprised of twenty-four citizens of the State to be appointed by the Governor upon the advice and consent of the Senate. One member must be appointed from each of the following two-county areas:

1. Richland and Kershaw counties;

2. Spartanburg and Cherokee counties;

3. Laurens and Newberry counties;

4. Abbeville and Greenwood counties;

5. Berkeley and Charleston counties;

6. Oconee and Anderson counties;

7. Florence and Marion counties;

8. Greenville and Pickens counties;

9. Horry and Georgetown counties;

10. Union and York counties;

11. Lee and Darlington counties;

12. Marlboro and Dillon counties;

13. Chester and Fairfield counties;

14. Lancaster and Chesterfield counties;

15. Sumter and Calhoun counties;

16. Clarendon and Williamsburg counties;

17. Beaufort and Jasper counties;

18. Dorchester and Colleton counties;

19. Orangeburg and Bamberg counties;

20. Allendale and Hampton counties;

21. Aiken and Barnwell counties;

22. Lexington and Saluda counties;

23. Edgefield and McCormick counties.

The Governor shall appoint one member from the State at large who shall serve as chairman. The terms of the members are for a period of four years and until their successors are appointed and qualify. Terms for all members commence on July first of the year of appointment. Of the members initially appointed from the two-county areas, the Governor shall appoint one member from each of the following counties for a term of two years: Kershaw, Cherokee, Newberry, Greenwood, Charleston, Anderson, Marion, Pickens, Georgetown, York, Darlington, and Dillon, and the Governor shall appoint one member from each of the following counties for a term of four years: Fairfield, Chesterfield, Calhoun, Williamsburg, Jasper, Colleton, Bamberg, Hampton, Barnwell, Lexington, and McCormick. Upon the expiration of the initial terms of the members appointed from the two-county areas, the Governor shall rotate the appointment of these members between the counties in each of the two-county areas. The advisory committee may select other officers from its membership to serve for terms designated by it. Vacancies must be filled in the manner of the original appointments for the unexpired portions of the terms. The members of the advisory committee must be paid the usual mileage and subsistence as is provided by law for members of state boards, commissions, and committees. The advisory committee must meet four times a year, and may meet more often if the chairman considers it necessary or if ten members request the chairman to call a meeting, and the director approves such additional meetings. The advisory committee may not meet at any location outside the boundaries of South Carolina. The advisory committee shall advise and consult with the director on the following matters:

(a) the condition of and prospects for economic development in the State - particularly in the rural areas;

(b) the fostering of a close working relationship between the primarily rural, or primarily agricultural, counties of the State and the counties which are primarily nonrural or nonagricultural;

(c) the identification of problems facing smaller rural counties and of solutions to those problems;

(d) having input to the director regarding industrial prospects throughout the State; and

(e) any other matter which the director considers necessary to assist the director, in the way of consultation or advice, in carrying out any of the director's duties or functions under this article.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



Section 13-1-380. Recycling Market Development Advisory Council.

(A) Notwithstanding the provisions of Section 13-1-40, there is established within the division a Recycling Market Development Advisory Council to assist in the development of markets for recovered materials and products with recycled content in this State.

(B) The members of the advisory council shall be appointed not later than ninety days after this article is effective.

(C) The advisory council shall consist of fourteen members to be appointed by the Governor to include:

(1) one member shall represent the division;

(2) one member shall represent county governments;

(3) one member shall represent municipalities;

(4) one member shall represent the solid waste collection and disposal industry;

(5) one member shall represent the existing recycling industry;

(6) one member shall represent the glass industry;

(7) one member shall represent the paper industry;

(8) one member shall represent the aluminum industry;

(9) one member shall represent the plastics industry;

(10) one member shall represent the tire industry;

(11) one member shall represent the general public;

(12) one member shall represent the oil industry;

(13) one member shall represent the scrap metal recycling industry; and

(14) one member shall represent higher education research institutions.

(D) Each member of the advisory council shall serve a two-year term beginning on the date of his appointment and shall serve until a successor is appointed and qualified. Members shall serve at the pleasure of their appointing authority and shall receive the usual mileage, per diem, and subsistence provided by law for members of boards, committees, and commissions. Until sufficient funds have accumulated in the Solid Waste Management Trust Fund to cover the advisory council's expenses, the appointing authorities shall provide the mileage, per diem, and subsistence for their respective appointees. Any other expenses of the advisory council shall be shared equally by the appointing authorities until the trust fund has sufficient funds to cover the expenses.

(E) The chairman shall be designated by the Secretary of Commerce and the advisory council shall select its own vice-chairman. The advisory council shall adopt operating procedures and shall meet on the call of the chairman or of a majority of the members. Members shall promulgate regulations concerning meeting attendance. A majority of the members shall constitute a quorum to do business. The division shall provide the necessary staff and administrative facilities and services to the advisory council. The Department of Health and Environmental Control shall provide technical assistance to the council at the request of the chairman or of the vice-chairman, or by majority vote of the advisory council.

(F) Not later than fifteen months after this article is effective, the council shall provide to the Governor and to the General Assembly an initial report which shall include, at a minimum, the following:

(1) a description and analysis of this state's existing recycling industry;

(2) an analysis of the projected long-term capacity of existing markets to absorb materials generated by source separation, recovery, or recycling programs;

(3) an analysis of potential markets in this State, in other states, or in foreign countries for recovered materials and products with recycled content from this State;

(4) an analysis of institutional, economic, and technical barriers to the use of recovered materials and products with recycled content;

(5) recommendations for actions which may be taken to increase demand for source separated, recovered, or recycled materials or products;

(6) recommendations for actions which may be taken to increase the incentives for private individuals and for business and industry to consume or export recovered materials and products with recycled content;

(7) an analysis of the compatibility of recycling with solid waste treatment or disposal methods and recommendations on the feasibility of the implementation of mechanisms for cooperative marketing of recyclable materials;

(8) recommendations on categories of materials which should be recovered, given existing and potential markets for such materials;

(9) recommendations for a public education program to be implemented by the Office of Solid Waste Reduction and Recycling within the department to provide information to the public and to business and industry on the benefits of source separation, recovery, and recycling and on the availability of recovered materials or products with recycled content;

(10) a study of methods of and cost effectiveness of source separation and recycling of recovered materials;

(11) a study of packaging reduction; and

(12) a study of the design of products at the primary stage of development to promote recyclability.

(G) Following its initial report, the council shall submit to the Governor and to the General Assembly by the end of each calendar year an annual report on recycling activities in this State which shall, at a minimum, include the following:

(1) any revisions which the council determines are necessary to its initial report;

(2) a description and analysis of the amounts and types of solid waste materials recovered or recycled in this State during the preceding year;

(3) recommendations regarding materials which should be added to or deleted from source separation, recovery, and recycling programs; and

(4) any other recommendations, including tax incentives, to facilitate the development of markets for recovered materials or products in this State.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994.



Section 13-1-610. Definitions.

The following terms, when used in this article, shall have the following meanings unless the context clearly requires otherwise:

(1) "Director" means the Director for the Division of Savannah Valley Development.

(2) "Division" means the Division of Savannah Valley Development.

(3) "Secretary" means the Secretary of Commerce.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993; 1994 Act No. 361, Section 5, eff May 3, 1994.



Section 13-1-620. Rights and powers of director.

The director has all the rights and powers necessary or convenient to manage the business and affairs of the division and to take action as he considers advisable, necessary, or convenient in carrying out his powers, including, but not limited to, the following rights and powers to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a corporate seal;

(d) adopt and amend bylaws for regulation of the division's affairs consistent with this article;

(e) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures and regulations as approved by the State Fiscal Accountability Authority, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. The authority is subject to the provisions of Title 11, Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(f) receive contributions, donations, and payments and to invest and disburse the division's funds;

(g) make inquiry into the status of, and plans for, the development of the J. Strom Thurmond project and the Richard B. Russell project by the United States government, by the State of Georgia, or by any other agency or instrumentality;

(h) encourage, assist, promote, and cooperate in the development of the Savannah River and the streams, canals, or watercourses now or at a later time connected to or flowing into the river and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(i) negotiate agreements, accords, or compacts on behalf of and in the name of the State with the State of Georgia or the United States, or both, with any agency, department, or commission of either or both, or with any other state or any agency, department, or commission of the other state, relating to the development of the Savannah River and the development of the streams, canals, or watercourses now or at a later time connected to or flowing into the river, and particularly in reference to joint or concurrent action in the furtherance of agreements, accords, or contracts. Interstate compacts made by the division are subject to approval by concurrent resolution of the General Assembly;

(j) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in the division's jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the bylaws of the division. The division shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the division's exclusive jurisdiction. The proceeds shall only be used in the development and the promotion of the division as provided by this article and for the purposes authorized by this article;

(k) promulgate regulations governing the use of or doing business on the division's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(l) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the division; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the division considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the director may, but is not required to, avail himself of or comply with any of the provisions of Chapter 21 of Title 11. The director, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the director, are equal to or better than those offered by other institutions;

(m) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-1-640;

(n) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-1-640, and to execute all instruments necessary or convenient for the carrying out of business

(o) for the acquiring of rights-of-way and property necessary for the accomplishment of its duties and purposes, the division may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the division. The power of eminent domain applies to all property of private persons or corporations and also to property already devoted to public use in Abbeville and McCormick counties;

(p) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services as the authority considers necessary and to fix and to pay their compensation; provided, that the state agency head salary review process and the rules and guidelines thereunder applies to the executive director of the authority. As of July 1, 1993, the compensation of the executive director of the authority must be re-evaluated by the State Agency Head Salary Commission in order that the appropriate adjustments be made. Except as provided above, employees of the authority or an entity established pursuant to Section 13-9-190 are not considered state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15; provided, however, that employees of the authority are subject to the state uniform classification and compensation system until such time as the authority is self-supporting. Except as provided above, the provisions of Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resources Management of the Department of Administration to establish a comprehensive human resource management program.

(q) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the division; these rates must be at least sufficient to provide for payment of all expenses of the division, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993; 1993 Act No. 164, Part II, Section 52, eff June 21, 1993.

Code Commissioner's Note

1993 Act No. 164, Part II, Section 52, amended Section 13-9-30, effective June 21, 1993. Subsequently, 1993 Act No. 181, Section 1617(A), repealed Section 13-9-30, effective July 1, 1993, and by Section 245, enacted Section 13-1-620, containing substantially the same provisions as former Section 13-9-30. At the direction of the Code Commissioner, the amendment to Section 13-9-30 by 1993 Act No. 164, Part II, Section 52, has been executed to Section 13-1-620, pursuant to the direction of 1993 Act No. 181, Section 1614.



Section 13-1-630. Area of director's powers.

The director may exercise any of the powers and duties conveyed under Section 13-1-620 in the entire area of a county or portion of a county which borders the Savannah River or is within the Savannah River Basin.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-640. Issuance of revenue bonds to fund projects.

In furtherance of its purposes, the division may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of a facility, building structure, or any other matter or thing which the division is authorized to acquire, construct, equip, maintain, or operate. In connection with the issuance of bonds, the division may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the division may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the division, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-650. Executive order of director required for issuance of revenue bonds; contents of order.

Revenue bonds issued under this article for any project described in Section 13-1-640 must be authorized by executive order of the director. The director's executive order may contain provisions which are a part of the contract between the division and the several holders of the bonds as to:

(a) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(b) the acquisition, construction, and completion of any project for which the bonds are issued;

(c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the division to dispose of or limit or regulate the use of the project;

(d) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(e) the use and disposition of the revenues derived or to be derived from the operation of any project;

(f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project;

(g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable;

(k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-660. Specifics of revenue bonds and their issuance.

The bonds may be issued in one or more series, may bear a date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates per annum as approved by the State Fiscal Accountability Authority, may be payable in a medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms of redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the executive order authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the division, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-1-640, are not subject to approval by the State Fiscal Accountability Authority. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-670. Principal and interest on bonds exempt from taxation.

The principal of and interest on bonds issued under this article are exempt from taxation, as provided in Section 12-1-60. All security agreements, indentures, and financing agreements made pursuant to the provisions of this article are exempt from state stamp and transfer taxes.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-680. Approval of State Fiscal Accountability Authority as prerequisite to issuance of bonds.

No bonds may be issued pursuant to the provisions of this article until the proposal of the director to issue the bonds receives the approval of the State Fiscal Accountability Authority. When the director proposes to issue bonds, he shall file a proposal with the State Fiscal Accountability Authority setting forth:

(a) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located;

(b) a reasonable estimate of the cost of the project;

(c) a general summary of the terms and conditions of any financing agreement and security agreement. Upon the filing of the proposal the State Fiscal Accountability Authority or Department of Administration, as applicable, shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this article, it may approve the project. At any time following the approval, the division may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-1-640, notice of the approval of any project by the State Fiscal Accountability Authority or Department of Administration, as applicable, must be published at least once by the division in a newspaper having general circulation in the county where the project is to be located. Any interested party may, within twenty days after the date of the publication of notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-690. Signature on bonds.

The bonds must be signed in the name of the director by the manual or facsimile signature of the director. Interest coupons attached to the bonds must be signed by the facsimile signature of the director. The bonds may be issued notwithstanding that the director signing them or whose facsimile signature appears on the bonds or the coupons has ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-700. Manner of sale of bonds.

The bonds must be sold at public or private sale upon terms and conditions as the State Fiscal Accountability Authority considers advisable.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-710. Report to State Treasurer following issuance of bonds.

The deputy director shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the division with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-720. Enforceability of orders, covenants, and agreements related to bonds.

All provisions of an executive order authorizing the issuance of the bonds in accordance with this article and any covenants and agreements constitute legally binding contracts between the division and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-730. Bonds to constitute limited obligations of division; payment on bonds.

The bonds authorized by the article are limited obligations of the division. The principal and interest are payable solely out of the revenues derived by the division, including any revenues that may be derived by the division pursuant to the financing agreement with respect to the project which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the division, the department, the State, or any political subdivision of the State, or to a charge against the general credit of the division, the department, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this article must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the division does not have the power to obligate itself or the department with respect to any project for which the proceeds of bonds issued under this article have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit or upon the general credit of the department. The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the division designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-740. Investment of funds.

All funds of the division must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the division in accordance with policies established by the director. Funds of the division must be paid out only upon warrants issued in accordance with policies established by the director. No warrants may be drawn or issued disbursing any of the funds of the division except for a purpose authorized by this article. The net earnings of the division, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this article, may not inure to the benefit of any person other than the division. Upon termination of the existence of the division, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-750. Carryover of funds to subsequent fiscal years.

The division shall retain unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-760. Determinations of director as prerequisites to undertaking of projects; financing agreements.

(A) Prior to undertaking any project authorized by Section 13-1-640, the director shall make a determination:

(1) that the project will serve the purposes of this article;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project will give rise to no pecuniary liability of the division, the department, the State, or any political subdivision of the State, or charge against the general credit of the division, the department, the State, or any political subdivision of the State, or taxing power of the State or any political subdivision of the State if the proceeds are loaned by the division to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the director may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project. The determinations of the director must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the division and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the director, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserves considered by the director to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-770. Application of proceeds from sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under division of this article may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(a) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(b) the purchase price of any part of a project that may be acquired by purchase;

(c) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(d) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-780. Promulgation of regulations.

The regulations of the division must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-790. Establishment of corporations by director.

The director may establish profit or not-for-profit corporations as he considers necessary to carry out the purposes of this article. Officials or employees of the division may act as officials or employees of the corporations created pursuant to this section without additional compensation. A corporation created pursuant to this section is considered a "public procurement unit" for purposes of Article 19, Chapter 35 of Title 11. The division may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the division has caused to be formed whose articles of incorporation require that its directors be elected by members of the division and all assets of which, upon dissolution, must be distributed to the division if it is in existence or, if it is not in existence, then to this State. These grants, loans, or guarantees may be made upon a determination by the division that the receiving not-for-profit corporation is able to carry out the purposes of this article and on the terms and conditions imposed by the division. A guarantee made by the division does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the division must be a special obligation of the division. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the division and a guarantee issued by the division must contain on its face a statement to that effect.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-800. Payment in lieu of property taxes on property of division.

The property of the division is not subject to any taxes or assessments, but the division shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-810. Division's status as "agency".

Notwithstanding any provision of law or regulation, the division continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the division is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



Section 13-1-1000. Definitions.

Notwithstanding any other provision of law, the following terms, when used in this article, have the following meanings unless the context clearly requires otherwise:

(1) "Authority" means the State Fiscal Accountability Authority.

(2) "Executive director" means the Executive Director for the Division of Aeronautics.

(3) "Division" means the Division of Aeronautics.

(4) "Commission" means the Aeronautics Commission.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 12, eff June 18, 2012.



Section 13-1-1010. Commission created; purpose; purchase and sale of aeronautics assets.

Notwithstanding any other provision of law, the Aeronautics Commission is hereby created within the State Fiscal Accountability Authority. The State Fiscal Accountability Authority shall provide administrative support functions to the division. The commission shall oversee the operation of the division as the division's governing body. The Joint Bond Review Committee must review, prior to approval by the Aeronautics Commission, purchases or sales of any aeronautics assets, the value of which exceeds fifty thousand dollars. There may be no purchase or sale of any aeronautics assets without the approval of the commission.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 13, eff June 18, 2012.



Section 13-1-1020. Commission districts; election and appointment of members.

Notwithstanding any other provision of law, the congressional districts of this State are constituted and created commission districts of the State, designated by numbers corresponding to the number of the respective congressional districts. The commission shall be composed of one member from each district elected by the delegations of the congressional district and one member appointed by the Governor, upon the advice and consent of the Senate, from the State at large. The elections or appointments shall take into account race and gender so as to represent, to the greatest extent possible, all segments of the population of the State and shall comply with the provisions of Chapter 13, Title 8. However, consideration of these factors in making an appointment or in an election does not create a cause of action or basis for an employee grievance for a person appointed or elected or for a person who fails to be appointed or elected.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1030. County-commission district overlap; consecutive terms; two commissioners from same county.

(A) Notwithstanding any other provision of law, a county that is divided among two or more commission districts, for purposes of electing a commission member, is considered to be in the district which contains the largest number of residents from that county.

(B) Notwithstanding any other provision of law, no county within a commission district shall have a resident commission member for more than one consecutive term and in no event shall any two persons from the same county serve as a commission member simultaneously.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1040. Delegations to elect commissioner from district; organization of delegation; certification and issuance of commission.

Notwithstanding any other provision of law, legislators residing in the congressional district shall meet upon written call of a majority of the members of the delegation of each district at a time and place to be designated in the call for the purpose of electing a commissioner to represent the district. A majority present, either in person or by written proxy, of the delegation from a given congressional district constitutes a quorum for the purpose of electing a district commissioner. No person may be elected commissioner who fails to receive a majority vote of the members of the delegation.

The delegation must be organized by the election of a chairman and a secretary, and the delegations of each congressional district shall adopt rules they consider proper to govern the election. Any absentee may vote by written proxy. When the election is completed, the chairman and the secretary of the delegation shall immediately transmit the name of the person elected to the Secretary of State who shall issue to the person after he has taken the usual oath of office, a certificate of election as commissioner. The Governor then shall issue a commission to the person, and pending the issuance of the commission, the certificate of election is sufficient warrant to the person to perform all of the duties and functions of his office as commissioner. Each commissioner shall serve until his successor is elected and qualified.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1050. Terms of commission members; vacancies; forfeiture of office; at-large commission member as chairman.

(A) Notwithstanding any other provision of law, beginning February 15, 2005, commissioners must be elected by the legislative delegation of each congressional district. For the purposes of electing a commission member, a legislator shall vote only in the congressional district in which he resides. All commission members must serve for a term of office of four years that expires on February fifteenth of the appropriate year. Commissioners shall continue to serve until their successors are elected and qualify, provided that a commissioner may only serve until their successors are elected and qualify, and provided that a commissioner may only serve in a hold-over capacity for a period not to exceed six months. Any vacancy occurring in the office of commissioner must be filled by election in the manner provided in this article for the unexpired term only. No person is eligible to serve as a commission member who is not a resident of that district at the time of his appointment, except that the at-large commission member may be appointed from any county in the State regardless of whether another commissioner is serving from that county. Failure by a commission member to maintain residency in the district for which he is elected shall result in the forfeiture of his office. The at-large commission member, upon confirmation by the Senate, shall serve as chairman of the commission.

(B) The terms of the initial members of the commission appointed from congressional district are as follows:

(1) commission members appointed to represent congressional district one and two, two years;

(2) commission members appointed to represent congressional district three, four, and seven, three years;

(3) commission members appointed to represent congressional district five and six, four years.

(C) The at-large commissioner shall serve at the pleasure of the Governor.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 11, eff June 18, 2012; 2012 Act No. 279, Section 6, eff June 26, 2012.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."



Section 13-1-1060. Oath of office.

Notwithstanding any other provision of law, each voting commission member, within thirty days after his election or appointment, and before entering upon the discharge of the duties of his office, shall take, subscribe, and file with the Secretary of State the oath of office prescribed by the Constitution of the State.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1070. Official seal; adoption of rules and procedures; reimbursement for official expenses.

(A) The commission may adopt an official seal for use on official documents of the division.

(B) The commission shall adopt its own rules and procedures and may select additional officers to serve terms designated by the commission.

(C) Commissioners must be reimbursed for official expenses as provided by law for members of state boards and commissions as established in the annual general appropriations act.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1080. Appointment of executive director.

Notwithstanding any other provision of law, the executive director shall be appointed in accordance with the following procedures:

(A)(1) The commission shall nominate no more than one qualified candidate for the Governor to consider for appointment as executive director. In order to be nominated, a candidate must meet the minimum requirements as provided in Section 13-1-1090.

(2) If the Governor rejects a person nominated by the commission for the position of executive director, the commission must nominate another candidate for the Governor to consider until such time as the Governor makes an appointment.

(3) In the case of a vacancy in the position of executive director for any reason, the name of a nominee for the executive director's successor must be submitted by the commission to the Governor.

(4) The appointment must comply with the provisions contained in Chapter 13, Title 8.

(B) The executive director shall serve at the pleasure of the commission and be appointed as provided in this section.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1090. Qualifications for commission chairman and members.

Notwithstanding any other provision of law, individuals serving on the commission must meet the following minimum qualifications to be qualified:

(1) the commission chairman must have experience in the fields of business, general aviation, and airport management;

(2) all other members of the commission must have a proven record of public and community service, and experience in the fields of business and aviation. Additionally, each member must meet at least two of the following criteria:

(a) general aviation experience;

(b) airport or fixed based operator (FBO) management experience;

(c) aviation service provider experience;

(d) previous service as a state or regional airport commissioner;

(e) legal experience; or

(f) active involvement in a recognized aviation association.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



Section 13-1-1110. Organization and objectives of division.

The organization and objectives of the division are stated in Chapters 1 through 9 of Title 55.

HISTORY: 1993 Act No. 181, Section 246, eff July 1, 1993.



Section 13-1-1310. Division of Public Railways created.

There is created a Division of Public Railways within the Department of Commerce which must be governed by the Secretary of Commerce. The accounting and personnel procedures of the division shall be maintained so that the division is a lump sum division of the department.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994.



Section 13-1-1320. Definitions.

For the purposes of this article, the following words and terms are defined as follows:

(1) "Division", unless otherwise indicated, means the Division of Public Railways within the Department of Commerce.

(2) "Secretary", unless otherwise indicated, means the executive and administrative head of the Department of Commerce or his designee.

(3) "Director or designee" means the person or persons appointed by the secretary, serving at his will and pleasure as his designee, to supervise and carry out the functions and duties of the Public Railways Division as provided for by law.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 6, eff May 3, 1994.



Section 13-1-1330. Powers and duties of director of division.

The director shall have the following powers and duties in regard to the Division of Public Railways:

(1) the power of a body corporate, including the power to sue and be sued, to make contracts and to adopt and use a common seal and alter it as may be deemed expedient;

(2) to acquire by purchase or donation and to own, rent, lease, mortgage, and dispose of such property, real or personal, as he may deem proper to carry out the purposes and provisions of this article, all or any of them;

(3) to operate, maintain, and control the tracks and equipment transferred to the division by the South Carolina State Ports Authority, or any other person, and be governed by rules and regulations of the Interstate Commerce Commission by virtue of the Class 2 Certificate issued to the Ports Commission and the Port Terminal Railroad of South Carolina;

(4) to acquire, construct, maintain, equip and operate connecting, switching, terminal or other railroads. The term "railroad" as used in this article shall include, but not be limited to, tracks, spurs, switches, terminal, terminal facilities, road beds, rights-of-way, bridges, stations, railroad cars, locomotives, or other vehicles constructed for operation over railroad tracks, crossing signs, lights, signals, storage, administration and repair buildings, and all structures and equipment which are necessary for the operation of the railroad;

(5) to exercise the power of eminent domain by and in the name of the division. The division also may acquire the rights-of-way of abandoned railroads or railroads proposed for abandonment by gift or purchase;

(6) to employ and dismiss at pleasure the employees of the division and to fix and to pay the compensation thereof;

(7) to issue revenue bonds, including notes, bonds, refunding bonds and other obligations authorized to be issued by this article, to defray the cost of acquisition, by purchase, construction or condemnation, of connecting, switching, terminal or other railroads, and necessary equipment, payable both as to principal and interest from the revenues to be derived from the operation of such railroads; provided, that all revenue bonds issued by the division shall be issued in accordance with the provisions of Sections 13-1-1350 through 13-1-1460.

(8) to do all things necessary and required to accomplish the purposes of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1340. Transfer of certain common carrier switching operations to division.

The South Carolina State Ports Authority shall, as soon as practicable, transfer to the division its common carrier Class 2 switching railroad operations that are currently under the jurisdiction of the Interstate Commerce Commission.

This transfer includes tracks, yards, equipment, trackage rights, franchises, licenses, leases, agreements, and labor contracts connected with the above railroad operations. Tracks comprise approximately seventeen miles of main yard and line tracks as reported in the latest annual report to the Interstate Commerce Commission. Tracks do not include railroad sidings serving a single user.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1350. Power of director to extend division's operations.

In addition to the powers and duties of the director as specified by Section 13-1-1330, when it shall appear that the acquisition, by purchase, construction, condemnation or donation, and operation of additional connecting, switching, terminal or other railroads are desirable in the public interest to promote and foster economic growth and development, the director may, with the approval of the State Fiscal Accountability Authority, extend the division's operations, provided, that if such extension includes extension of mainline trackage, the common carrier railroads operating in the State shall have declined to agree to provide such facilities within six months after having been requested to do so by the division and the State Fiscal Accountability Authority and provided the financing for such extensions is approved by the State Fiscal Accountability Authority pursuant to the provisions of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1355. Transfer of certain railroad equipment.

All tracks, spurs, switches, terminal, terminal facilities, road beds, rights of way, bridges, stations, railroad cars, locomotives, or other vehicles constructed for operation over railroad tracks, crossing signs, lights, signals, storage, and all associated structures and equipment which are necessary for the operation of any railroad located on any "applicable federal military installation" or "applicable federal facility" as defined in Section 12-6-3450 may not be transferred without the prior approval of the State Fiscal Accountability Authority.

HISTORY: 2009 Act No. 73, Section 15, eff June 16, 2009.



Section 13-1-1360. Bonds of division to be limited obligations.

All bonds issued by the Secretary of Commerce under authority of this article shall be limited obligations of the division, the principal of and interest on which shall be payable solely out of the revenues derived from the operation of the railroads authorized by this article which the bonds are issued to finance. Bonds and interest coupons issued under authority of this article shall not constitute an indebtedness of the division or department, the State of South Carolina, or any political subdivision thereof, within the meaning of any state constitutional provision or statutory limitation and shall not constitute nor give rise to a pecuniary liability of the same or a charge against the general credit of the division or the department or against the full faith, credit or taxing power of the State of South Carolina, or a political subdivision thereof, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the commission authorizing the bonds. Any bonds issued under the authority of this article may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the Secretary of Commerce to be most advantageous, and the division may pay, as a part of the cost of acquiring any railroad and necessary equipment, and out of the bond proceeds, all expenses, premiums and commissions which the Secretary of Commerce may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this article except registered bonds, registered otherwise than to bearer and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but such proceedings shall preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bonds or bonds afterwards issued on a parity with the bonds.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 9, eff May 3, 1994.



Section 13-1-1370. Bonds to be secured by pledge of division revenues.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues from which such bonds shall be payable, may be secured by a trust indenture covering all or any part of the railroad and necessary equipment from which the revenues so pledged are derived. The proceedings under which such bonds are authorized to be issued or any such trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of revenues for any railroad covered by such proceedings or trust indenture, the maintenance and insurance of the railroad and necessary equipment, the creation and maintenance of special funds from the revenues of the railroad, and the rights and remedies available in the event of default to the bondholders or to the trustee under trust indenture, all as the director shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions, the division shall not have the power to obligate itself except with respect to the railroad and necessary equipment and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against the full faith, credit or taxing power of the State of South Carolina or any political subdivision thereof. The proceedings authorizing any bonds hereunder and any trust indenture securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect revenues and to apply the revenues from the railroad in accordance with such proceedings or the provisions of such trust indenture. Any such trust indenture may provide also that in the event of default in payment or the violation of any agreement contained in the trust indenture, it may be foreclosed by proceedings at law or in equity, and may provide that any trustee under the trust indenture or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale, if he is the highest bidder. No breach of any such agreement shall impose any pecuniary liability upon the division or department or any charge upon its general credit or against the full faith, credit or taxing power of the State of South Carolina, or any political subdivision thereof.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such persons or corporations as the director shall designate, notwithstanding that they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1380. Contract terms for construction and equipment.

Contracts for the construction of any railroad, or the purchase of any necessary equipment, may be let on such terms and under such conditions as the director shall prescribe and may be let with or without advertisement or call for bids therefor.

Provided, however, that after the acquisition by construction of the railroad has been completed and the railroad has been placed into service the provisions of Section 1-1-40 shall apply.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1390. Determinations of director prerequisite to acquisition of railroads and equipment.

Prior to undertaking the acquisition of any railroad and necessary equipment, the director shall find: that the acquisition of the railroad and necessary equipment is desirable in the public interest to promote and foster economic growth and development; that the common carrier railroads operating in the State shall have declined to agree to provide such railroad and necessary equipment within six months after having been requested to do so by the division and the State Fiscal Accountability Authority; that the acquisition of the railroad and necessary equipment will give rise to no pecuniary liability of the division or a charge against its general credit or a charge against the full faith, credit or taxing power of the State of South Carolina or any political subdivision thereof; the amount of bonds required to finance the acquisition of the railroad and necessary equipment; the amount necessary in each year to pay the principal and interest on the bonds proposed to be issued to finance the acquisition of the railroad and necessary equipment; the amount necessary to be paid each year into any reserve funds which the director may deem it advisable to establish in connection with the retirement of the proposed bonds and the operation and maintenance of the railroad and necessary equipment; the estimated cost of maintaining the railroad and necessary equipment in good repair and keeping them properly insured. The determinations and findings of the director required to be made above shall be set forth in the proceedings under which the proposed bonds are to be issued, and the director shall certify in writing such determinations and findings to the State Fiscal Accountability Authority before the issuance of such bonds.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1400. Power of director over disbursement of bond proceeds.

The director shall have the power to provide that the bond proceeds shall be disbursed by the trustee bank or banks during construction upon the estimate, order or certificate of the designated construction engineer and the authorized representative of the division. In making such agreements or provisions the director shall not have the power to obligate the division except with respect to the railroad and necessary equipment and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon the general credit of the division or against the full faith, credit or taxing power of the State of South Carolina or a political subdivision thereof.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1410. Books of additional acquisitions to be kept separately.

The books and financial records of any additional acquisition authorized under this article by the director shall be kept separate and apart from the presently existing books and records of the division.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1420. Application of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any railroad or necessary equipment shall be deemed to include the following: the actual cost of the construction of any part of the railroad which may be constructed, including architects' and engineers' fees; the purchase price of any part of railroad or necessary equipment that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on the bonds for a reasonable time prior to construction, during construction and for not exceeding one year after completion of the construction.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1430. Refunding of bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by the director, but only with the approval of the State Fiscal Accountability Authority being first obtained, by the issuance of its refunding bonds in such amount as the director may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under the authority of this article shall be payable in the same manner and under the same terms and conditions as are herein granted for the issuance of bonds. In addition to the powers herein granted for the issuance of refunding bonds the director may avail himself of the provisions of Sections 11-21-10 to 11-21-80, (the Advanced Refunding Act).

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1440. Bonds to be lawful investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1450. Bonds, revenue, and property of division to be tax exempt.

The bonds authorized by this article and the income therefrom, all trust indentures executed as security therefor, and all railroads and necessary equipment so long as owned by the division and the revenue derived therefrom shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all trust indentures made pursuant to the provisions of this article shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1460. Approval of State Fiscal Accountability Authority as prerequisite to issuance of bonds; procedure.

No bonds shall be issued pursuant to the provisions of this article until the proposal of the director to issue the bonds shall receive the approval of the State Fiscal Accountability Authority. Whenever the director shall propose to issue bonds pursuant to the provisions of this article, he shall file a petition with the State Budget and Control Board setting forth:

(a) a brief description of the railroad and necessary equipment proposed to be acquired and its anticipated effect upon the economy of the area in which the railroad is to be located and of the areas adjacent thereto;

(b) a reasonable estimate of the cost of the acquisition of the railroad and necessary equipment; and

(c) a general summary of the terms and conditions of the trust indenture.

Upon the filing of the petition the State Fiscal Accountability Authority shall, as soon as practicable, make such independent investigation as it deems advisable, and if it finds that the acquisition of the railroad and necessary equipment is intended to promote the purposes of this article and is reasonably anticipated to effect such result, it shall be authorized to approve the acquisition of the railroad and necessary equipment and at any time following such approval, the director may proceed with the acquisition and financing of the railroad and necessary equipment. Notice of the approval of the acquisition of the railroad and necessary equipment by the State Fiscal Accountability Authority shall be published at least once a week for three consecutive weeks by the State Fiscal Accountability Authority in a newspaper having general circulation in the State and the county where the railroad is to be located.

Any interested party may, within twenty days after the date of the publication of such notice, but not afterwards, challenge the validity of such approval by action de novo in the court of common pleas in any county where the railroad is to be located.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1470. Director not subject to other limitations.

The authorization herein granted may be carried out by the director without publication, notwithstanding any restriction, limitation, or other procedure imposed upon the director by any other statute.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1480. Division to hold title to assets and account for revenues; funds to be held in separate accounts.

In accordance with the requirements of Title 49, United States Code, Section 10102(17), and other provisions of federal laws governing the operation of common carrier railroads, unless such requirements or any part of them are waived by the Interstate Commerce Commission pursuant to Section 10505 of the Interstate Commerce Act (49 U.S. Code Section 10505), the division shall hold title to, disburse and account for assets and revenues received by it from whatever source. All such funds shall be on deposit with and maintained in separate accounts by the State Treasurer.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



Section 13-1-1710. Coordinating Council for Economic Development.

There is created the Coordinating Council for Economic Development. The membership consists of the Secretary of Commerce, the Commissioner of Agriculture, the Executive Director of the Department of Employment and Workforce, the Director of the South Carolina Department of Parks, Recreation and Tourism, the Chairman of the State Board for Technical and Comprehensive Education, the Chairman of the South Carolina Ports Authority, the Chairman of the South Carolina Public Service Authority, the Chairman of the South Carolina Jobs Economic Development Authority, the Director of the South Carolina Department of Revenue, the Secretary of the Department of Transportation, and the Chairman of the South Carolina Research Authority. The Secretary of Commerce serves as the chairman of the coordinating council.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000; 2010 Act No. 206, Section 8, eff June 7, 2010; 2010 Act No. 290, Section 32, eff January 1, 2011.

Code Commissioner's Note

In 2017, to correct a scrivener's error, the Code Commissioner corrected the text of this section to reflect the membership of the Secretary of the Department of Transportation on the Coordinating Council for Economic Development, as added by 2010 Act No. 206.



Section 13-1-1720. Purpose and duties of council.

(A) The coordinating council shall meet at least quarterly. It shall enhance the economic growth and development of the State through strategic planning and coordinating activities that include:

(1) development and revision of a strategic state plan for economic development. "Strategic state plan for economic development" means a planning document that outlines strategies and activities designed to continue, diversify, or expand the economic base of South Carolina, based on the natural, physical, social, and economic needs of the State;

(2) monitoring implementation of a strategic plan for economic development through an annual review of economic development activities of the previous year and modifying the plan as necessary;

(3) coordination of economic development activities of member agencies of the coordinating council and its advisory committees;

(4) use of federal funds, foundation grants, and private funds in the development, implementation, revision, and promotion of a strategic plan for economic development. Funds from foundation grants and private funds used for these purposes are public monies, notwithstanding their private source, and must be treated like public monies. These monies are subject to all accountability requirements governing public monies, including compliance with the South Carolina Consolidated Procurement Code, unless exempt by formal approval of the State Fiscal Accountability Authority. These monies are also subject to all disclosure requirements governing public monies, unless exempt by Section 30-4-40;

(5) evaluation of plans and programs in terms of their compatibility with state objectives and priorities as outlined in the strategic plan for economic development;

(6) approval of infrastructure and other economic development grants for local units of government pursuant to Section 12-28-2910;

(7) approval of infrastructure development grants for local units of government pursuant to Section 12-21-6540.

(B) The coordinating council may not engage in the delivery of services.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 1993 Act No. 164, Part II, Section 46B, eff July 1, 1993; 1994 Act No. 497, Part II, Section 22A, eff July 1, 1994; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000; 2003 Act No. 86, Section 2, eff July 14, 2003.



Section 13-1-1730. Reports.

The coordinating council shall make reports to the Governor, the chairmen of the Senate Finance and House Ways and Means Committees, and the General Assembly at least annually, in the Department of Commerce's annual report, on the status and progress of economic development goals which have been set for the State as a part of the ongoing planning process and on the commitments, expenditures, and balance of the Economic Development Account, with appropriate recommendations.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



Section 13-1-1740. Recommendations by council; review of agency requests for appropriations.

(A) The coordinating council shall make recommendations to the Governor, the General Assembly, and the State Fiscal Accountability Authority as to the policies and programs involved in the state's economic development it considers necessary to carry out the objectives of the strategic plan.

(B) The coordinating council shall review agency requests for legislative appropriations for economic development and may make recommendations to the Office of the Governor and the State Fiscal Accountability Authority and the General Assembly concerning requests compatible with the objectives of the strategic plan. This section does not limit an agency's direct access to the General Assembly, and comment by the coordinating council is not a part of the budget process.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



Section 13-1-1750. Funding; technical advisory committees; data sources.

Funds for technical, administrative, and clerical assistance and other expenses of the coordinating council must be provided by the member agencies. The coordinating council may establish technical advisory committees to assist in the development of a strategic plan for economic development. The coordinating council shall seek to utilize data available from the Department of Transportation, the University of South Carolina, Clemson University, and other state agencies and organizations and relevant to the economic growth and development of the State.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



Section 13-1-1760. Council not to infringe on autonomy of other agencies.

If a provision of Sections 13-1-1710 through 13-1-1770 conflicts with an existing provision of law pertaining to the member agencies of the coordinating council, notwithstanding the fact that Sections 13-1-1710 through 13-1-1770 have a later effective date, the earlier provision controls. Neither Sections 13-1-1710 through 13-1-1770 nor the coordinating council shall infringe upon nor diminish the self-governing autonomy of the agencies involved.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



Section 13-1-1770. Downtown Redevelopment Program; purpose; guidelines for evaluating and awarding grants.

(A) The coordinating council shall establish the "Downtown Redevelopment Program" for the purpose of making grants for revitalizing and enhancing the viability of downtown areas through partnerships of municipal government, county government, and private investors.

(B) The council shall establish program guidelines, regulations, and criteria by which grants must be evaluated and awarded including, but not limited to:

(1) a nonstate match requirement of at least one hundred fifty percent of state grant funds; and

(2) completion of an economic impact before an award is made.

HISTORY: 1998 Act No. 419, Part III, Section 3(A), eff July 1, 1998; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



Section 13-1-1780. Agricultural businesses considered for economic development awards.

In awarding benefits for economic development projects, including awards from the Governor's Closing Fund, the Department of Commerce and the coordinating council must consider agricultural businesses. The Department of Commerce and the coordinating council must consider the number of jobs created, including full-time, part-time, and seasonal jobs, and the total investment made, including the cost of the real property.

HISTORY: 2016 Act No. 256 (S.427), Section 6, eff June 8, 2016.



Section 13-1-1810. Transfer of powers relating to regional education centers.

The powers and duties of the Education and Economic Development Coordinating Council relating to regional education centers pursuant to Chapter 59, Title 59 are transferred to the Department of Commerce.

HISTORY: 2014 Act No. 149 (H.3410), Section 1, eff April 7, 2014.



Section 13-1-1820. Department to provide oversight to regional education centers.

(A) The Department of Commerce shall provide oversight to the regional education centers, which are to coordinate and facilitate the delivery of information, resources, and services to students, educators, employers, and the community as provided in this article. The department shall seek the input from the State Department of Education in carrying out the requirements of this section.

(B) The primary responsibilities of these centers are to:

(1) provide services to students and adults for career planning, employment seeking, training, and other support functions;

(2) provide information, resources, and professional development programs to educators;

(3) provide resources to school districts for compliance and accountability pursuant to the provisions of Chapter 59, Title 59;

(4) provide information and resources to employers including, but not limited to, education partnerships, career-oriented learning, and training services;

(5) facilitate local connections among businesses and those involved in education;

(6) work with school districts and institutions of higher education to create and coordinate workforce education programs; and

(7) ensure each regional education center has a career development facilitator.

(C)(1) Each regional education center shall have a career development facilitator to coordinate career oriented learning, career development, and postsecondary transitioning for the schools in its region.

(2) A career development facilitator must be certified and recognized by the National Career Development Association.

(D) The centers shall provide data and reports that the department requests.

(E)(1) The regional centers must conform to the geographic configuration of the Local Workforce Investment Areas (LWIA) of the South Carolina Workforce Investment Act. Each regional center shall have an advisory board comprised of a school district superintendent, high school principal, local workforce investment board chairperson, technical college president, four-year college or university representative, career center director or school district career and technology education coordinator, parent-teacher organization representative, and business and civic leaders. Appointees must reside or do business in the geographic area of the center. Appropriate local legislative delegations shall make the appointments to the regional center boards.

(2) The regional centers shall include, but not be limited to, the one-stop shops, workforce investment boards, tech prep consortia, and regional instructional technology centers.

HISTORY: 2014 Act No. 149 (H.3410), Section 1, eff April 7, 2014.



Section 13-1-1840. Assistance to department in planning and promoting career information and employment options and preparation programs.

The South Carolina Department of Employment and Workforce, in collaboration with the State Board for Technical and Comprehensive Education and the Commission on Higher Education, and the State Department of Education shall assist the Department of Commerce in planning and promoting the career information and employment options and preparation programs provided for in this section and in the establishment of the regional education centers by:

(1) identifying potential employers to participate in the career-oriented learning programs;

(2) serving as a contact point for employees seeking career information and training;

(3) providing labor market information including, but not limited to, supply and demand;

(4) promoting increased career awareness and career counseling through the management and promotion of the South Carolina Occupational Information System;

(5) collaborating with local agencies and businesses to stimulate funds; and

(6) cooperating in the creation and coordination of workforce education programs.

HISTORY: 2014 Act No. 149 (H.3410), Section 1, eff April 7, 2014.



Section 13-1-2030. Coordinating Council for Workforce Development created; membership; duties.

(A) There is established the "Coordinating Council for Workforce Development" which is created to engage in discussions, collaboration, and information sharing concerning the state's ability to prepare and train workers to meet current and future workforce needs. The coordinating council shall be comprised of the following members:

(1) the Secretary of the Department of Commerce or his designee;

(2) the State Superintendent of Education or his designee;

(3) the Executive Director of the State Board for Technical and Comprehensive Education or his designee;

(4) the Executive Director of the Department of Employment and Workforce or his designee;

(5) the Executive Director of the Commission on Higher Education or his designee;

(6) the president or provost of a research university who shall be selected by the presidents of the research universities;

(7) the president or provost of a four-year college or university who shall be selected by the presidents of the four-year universities;

(8) the president of a technical college who shall be appointed by the Chairman of the State Board for Technical and Comprehensive Education;

(9) a person appointed by the Superintendent of Education who has particularized expertise regarding Chapter 59, Title 59, the South Carolina Education and Economic Development Act; and

(10) a representative from the business community appointed by the President of the South Carolina Chamber of Commerce.

(B)(1) The coordinating council shall:

(a) develop and implement procedures for sharing information and coordinating efforts among stakeholders to prepare the state's current and emerging workforce to meet the needs of the state's economy. The primary workforce focus of the council shall be on persons over age twenty-one;

(b) make recommendations to the General Assembly concerning matters related to workforce development that exceed the council members' agencies' scope of authority to implement and legislation is required;

(c) recommend, to the General Assembly, programs intended to increase student access to and incentivize workforce training within state training programs or through programs offered by businesses through scholarships, grants, loans, tax credits, or other programs documented to be effective in addressing current and future workforce needs;

(d) develop a method for identifying and addressing long-term workforce needs;

(e) conduct an ongoing inventory of existing workforce programs to identify duplications among and within the programs and identify ineffective programs. The council may make recommendations concerning the appropriate actions necessary to eliminate duplication, improvements to ineffective programs so that the programs can achieve the desired result, or the elimination of programs that no longer meet workforce needs; and

(f) submit an annual progress report to the Governor and the General Assembly, by July first of each fiscal year, concerning the actions taken by the council during the previous fiscal year, and any recommendations for legislation or agency action. The council may submit additional reports on an ongoing basis as deemed necessary by the council chairman.

(2) The coordinating council may create subcommittees or advisory groups comprised of community or state or local government stakeholders to assist the council in carrying out the council's duties as contained in item (1).

(C) The Secretary of the Department of Commerce or his designee to the coordinating council shall be the coordinating council's chairman.

(D) The Commission on Higher Education, the Department of Commerce, and the State Board for Technical and Comprehensive Education shall provide staff for the coordinating council.

HISTORY: 2016 Act No. 252 (H.4145), Section 1, eff June 8, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner in 2016, in (A), "Coordinating Council for Workforce Development" was substituted for "Coordinating Council of Workforce Development" to correct a typographical error.






CHAPTER 2 - AUTHORITY TO AGREE--GOVERNING BOARD MEMBERSHIP

Section 13-2-10. Authorized Agreements.

Notwithstanding any other provision of law, the South Carolina Department of Social Services and the South Carolina Department of Health and Environmental Control, or any other state agency, are hereby authorized to enter into written agreements with any other state agency or interagency council, whether created by statute or executive order, to ensure that the purposes and function of comprehensive development programs can be more effectively and efficiently implemented.

Provided, however, that no agency shall commit any funds by contract unless previously appropriated by the General Assembly. Provided, that any state agency which is created by executive order, and exercising the provisions of this section, shall contain at least four members of the legislature on its governing board, two of whom shall be selected from the membership of the Senate by the President of that body and two of whom shall be selected from the membership of the House of Representatives by the Speaker of that body.

HISTORY: 1993 Act No. 181, Section 249, eff July 1, 1993.






CHAPTER 7 - NUCLEAR ENERGY

Section 13-7-10. Definitions.

For the purpose of this article, the following words shall have the meaning indicated:

(1) "By-product material" means any radioactive material (except special nuclear material) yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(2) "Ionizing radiation" means gamma rays and X rays, alpha and beta particles, electrons, neutrons, protons, and other atomic particles; but not sound or radio waves, or visible, infrared, or ultraviolet light.

(3) "General license" means a license effective pursuant to regulations promulgated under the provisions of this article without the filing of an application to transfer, acquire, own, possess or use quantities of, or devices or equipment utilizing by-product, source, special atomic energy materials, or other radioactive materials occurring naturally or produced artificially.

(4) "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing by-product, source, special atomic energy materials, or other radioactive materials occurring naturally or produced artificially.

(5) "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear fusion or other atomic transformations.

(6) "Source material" means (a) uranium, thorium, or any other material which the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such; or (b) ores containing one or more of the foregoing materials, in such concentration as the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material in such concentration to be source material.

(7) "Special atomic energy materials" mean (a) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Governor declares by order to be special nuclear materials after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (b) any material artificially enriched by any of the foregoing, but does not include source material.

(8) "Emergency" means any condition existing outside the bounds of nuclear operating sites owned or licensed by a Federal agency and any condition existing within or outside of the jurisdictional confines of a facility licensed by the Department arising out of the handling or the transportation of by-product material, source material or special atomic energy materials, as hereinabove defined, and hereinafter referred to as radioactive material, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment.

(9) "Nonionizing radiation" for the purpose of this section shall mean only ultraviolet radiation used for the purpose of tanning the human body, and shall include ultraviolet radiation with wavelengths in air between two hundred and four hundred nanometers.

(10) "Decommissioning trust fund" means the trust fund established pursuant to a Trust Agreement dated March 4, 1981, among Chem-Nuclear Systems, Inc. (grantor), the State Fiscal Accountability Authority (beneficiary as the successor in interest to the South Carolina Budget and Control Board), and the South Carolina State Treasurer (trustee), whose purpose is to assure adequate funding for decommissioning of the disposal site, or any successor fund with a similar purpose.

(11) "Extended care maintenance fund" means the "escrow fund for perpetual care" that is used for custodial, surveillance, and maintenance costs during the period of institutional control and any post-closure observation period specified by the Department of Health and Environmental Control, and for activities associated with closure of the site as provided for in Section 13-7-30(4).

(12) "Maintenance" means active maintenance activities as specified by the Department of Health and Environmental Control including pumping and treatment of groundwater and the repair and replacement of disposal unit covers.

HISTORY: 1962 Code Section 1-400.11; 1967 (55) 305; 1974 (58) 2292; 1990 Act No. 552, Section 1, eff June 6, 1990; 2000 Act No. 357, Section 2, eff June 6, 2000; 2014 Act No. 121 (S.22), Pt V, Section 7.Y.1, eff July 1, 2015.

Editor's Note

Section 1 of 1967 Act No. 223 (1967 (55) 305), contains legislative findings relative to this article and provides:

"The General Assembly finds that remarkable scientific developments have occurred in the fields of atomic energy and related sciences. Present emphases and plans for further developments in these fields by the Federal Government and by private industry are creating broad opportunities and also responsibilities for the states. Careful consideration must be given to these developments as they relate to or influence the welfare of South Carolina in order that technological developments achieved in these areas can be fully exploited to advance the economic and social well-being of our people. Recognition is given to the existence in South Carolina of major federal and private atomic energy installations which will inevitably produce additional satellite industries. Of necessity, the beneficial growth of atomic energy and related sciences will exert influence on the exercise of state functions. It is prudent and wise that the State provide the means, which do not now exist, for discharging proper functions of State Government with full consideration of the health and safety requirements of its people. It is likewise important in nuclear energy affairs that the State maintain appropriate liaison with agencies of the Federal Government, the United States Congress, certain national foundations and associations, with other states and regional groups active in this field. Hence, it is important that the State diligently pursue those activities and programs which shall accrue to the benefit of the State. Particular consideration must be given to the promotion and treatment of atomic energy industries in a manner which will meld such industries into the balanced economy of the State. In view of the above findings, the General Assembly has determined to enact the Atomic Energy and Radiation Control Act, by which name this act shall be cited."



Section 13-7-20. Powers and duties of Division of State Development.

The Division of State Development of the Department of Commerce, hereinafter in this section referred to as the division, is hereby designated as the agency of the State which shall be responsible for the promotion and development of atomic energy resources in South Carolina.

In accordance with the laws of this State, the division shall employ, compensate, and direct the activities of such individuals as may be necessary to carry out the provisions of this article. The division shall have the following powers and duties in the promotion and development of atomic energy industries, and resources, in addition to its other duties as imposed by law:

(1) Promote and assist in the establishment of private atomic energy facilities such as nuclear fuel manufacturing, fabrication, and reprocessing plants; radioisotope facilities; waste-disposal sites; test-reactor sites; transportation facilities; and others which are necessary or desirable for the promotion and development of atomic energy resources within the State.

(2) Assist the Governor, the General Assembly, and other agencies of state government in the development and promotion of atomic energy resources and industrial activities.

(3) Coordinate the atomic energy industrial development activities of the State, recognizing the regulatory authority of the State Department of Health and the duties of other departments of state government.

(4) Maintain a close liaison with the industrial community, the federal government, the governments of other states, and regional bodies concerned with the promotion and development of industrial activity in the field of atomic energy.

(5) Cooperate with institutions of higher learning in order to take full advantage of all research activities which will support atomic energy development and industrial activities.

(6) Accept and administer loans, grants, and other funds or gifts, conditional or otherwise, in the furtherance of its promotion and development functions, from the federal government and other sources, public or private.

HISTORY: 1962 Code Section 1-400.12; 1967 (55) 305; 1993 Act No. 181, Section 250, eff July 1, 1993.



Section 13-7-30. Powers and duties of State Fiscal Accountability Authority.

For purposes of this article, the State Fiscal Accountability Authority, hereinafter in this section referred to as the board, is designated as the agency of the State which shall have the following powers and duties that are in accord with its already established responsibilities for custody of state properties, and for the management of all state sinking funds, insurance, and analogous fiscal matters that are relevant to state properties:

(1) expend state funds in order to acquire, develop, and operate land and facilities. This acquisition may be by lease, dedication, purchase, or other arrangements. However, the state's functions under the authority of this section are limited to the specific purposes of this article;

(2) lease, sublease, or sell real and personal properties to public or private bodies;

(3) assure the maintenance of insurance coverage by state licensees, lessees, or sublessees as will in the opinion of the board protect the citizens of the State against nuclear incident that may occur on state-controlled atomic energy facilities;

(4) assume responsibility for extended custody and maintenance of radioactive materials held for custodial purposes at any publicly or privately operated facility located within the State, in the event the parties operating these facilities abandon their responsibility, or when the license for the facility is ultimately transferred to an agency of the State, and whenever the federal government or any agency of the federal government has not assumed the responsibility.

In order to finance such extended custody and maintenance as the board may undertake, the board may collect fees from private or public parties holding radioactive materials for custodial purposes. These fees must be sufficient in each individual case to defray the estimated cost of the board's custodial management activities for that individual case. The fees collected for such custodial management activities shall also be sufficient to provide additional funds for the purchase of insurance which shall be purchased for the protection of the State and the general public for the period such radioactive material considering its isotope and curie content together with other factors may present a possible danger to the general public in the event of migration or dispersal of such radioactivity. All such fees, when received by the board, must be transmitted to the State Treasurer. The Treasurer must place the money in a special account, in the nature of a revolving trust fund, which may be designated "extended care maintenance fund", to be disbursed on authorization of the board. Monies in the extended care maintenance funds must be invested by the board in the manner as other state monies. However, any interest accruing as a result of investment must accrue to this extended care maintenance fund. Except as authorized in Section 48-46-40(B)(7)(b) and (D)(2), the extended care maintenance fund must be used exclusively for custodial, surveillance, and maintenance costs during the period of institutional control and during any post-closure and observation period specified by the Department of Health and Environmental Control, and for activities associated with closure of the site. Funds from the extended care maintenance fund shall not be used for site closure activities or for custodial, surveillance, and maintenance performed during the post-closure observation period until all funds in the decommissioning trust account are exhausted.

(5) Enter into an agreement with the federal government or any of its authorized agencies to assume extended maintenance of lands donated, leased, or purchased from the federal government or any of its authorized agencies and used for development of atomic energy resources or as custodial site for radioactive material.

HISTORY: 1962 Code Section 1-400.13; 1967 (55) 305; 1982, Act No. 452, Section 2, eff June 9, 1982; 1986 Act No. 540, Part II, Section 15A, effective June 18, 1986, and became law without the Governor's signature; 1992 Act No. 501, Part II Section 70A, eff June 16, 1992; 2000 Act No. 357, Section 3, eff June 6, 2000; 2014 Act No. 121 (S.22), Pt V, Section 7.Y.2, eff July 1, 2015.



Section 13-7-40. Powers and duties of Department of Health and Environmental Control; Technical Advisory Radiation Control Council; regulation of persons controlling or using sources of ionizing radiation.

(A) The Department of Health and Environmental Control is designated as the agency of the State which is responsible for the control and regulation of radiation sources but, notwithstanding anything in this article, does not have the power to regulate, license, or control nuclear reactors of facilities or operations incident to them in duplication of an activity of the federal government which has not been discontinued by agreement pursuant to Section 13-7-60.

(B) The department shall employ, compensate, and prescribe the powers and duties of individuals necessary to carry out the provisions of this article as it pertains to the department. The department shall establish a technical advisory council to assist it in performing its specialized responsibilities.

(C) There is established a Technical Advisory Radiation Control Council responsible and reporting to the department which shall advise the department on matters pertaining to ionizing and nonionizing radiation and standards and regulations to be adopted, modified, promulgated, or repealed by the department. No standards or regulations may be adopted, modified, promulgated, or repealed by the department except after consultation with the council. The council consists of six members and one ex officio member from the department, designated by the department or its designated agent. The six members of the council must be appointed by the Governor as follows: one member from the South Carolina Medical Association, one member from the South Carolina Dental Association, one member from the South Carolina Radiological Society, one member from the South Carolina Chiropractic Association, one member having recognized knowledge in the field of radiation and its biological effects from the Associated Industries of South Carolina, and one member from the State at large having recognized knowledge in the field of radiation and its biological effects. The terms of office of the members first appointed are as follows: The member from the South Carolina Medical Association must be appointed for one year, the members from the South Carolina Dental Association and the South Carolina Radiological Society must be appointed for two years, and the other three members must be appointed for three years. The successors must be appointed for three years each.

(D) When on business of the council, members are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions. The council shall meet at least as frequently as semiannually or at call of the chairman. Minutes of meetings of the council must be included in the minutes of the meeting of the department next occurring after the preparation of the minutes.

(E) A consulting radiation physicist, certified by the American Board of Radiology, must be available to the Advisory Council at its regular meetings and on request. The consulting physicist must be paid on a per diem basis from budgeted funds.

(F) The department in connection with the control and regulation of radiation sources, in addition to its other duties as imposed by law shall:

(1) develop and conduct programs for evaluation of hazards associated with the use of radiation sources;

(2) develop and conduct programs for the control, surveillance, and regulation of radiation sources, not inconsistent with those prescribed by the United States Atomic Energy Commission, and with due regard for controls and regulations in effect in other states;

(3) formulate, adopt, promulgate, and repeal regulations relating to the control of ionizing and nonionizing radiation;

(4) issue orders or modifications of them as may be necessary in connection with proceedings under this article;

(5) advise the Governor, the legislature, and relevant state agencies with regard to the status of radiation control and consult and cooperate with the various departments, agencies, and political subdivisions of the State, the federal government, other states, and interstate agencies and with public and private groups concerned with the control of radiation sources and hazards;

(6) accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private;

(7) encourage, participate in, or conduct studies, investigations, training, and demonstrations relating to control of radiation sources;

(8) collect and disseminate information relating to control of radiation sources;

(9) provide by regulation for the licensing or registration of radiation sources or devices or equipment utilizing these sources. These regulations must provide for amendment, suspension, or revocation of licenses;

(10) promulgate and repeal regulations pertaining to the qualifications of operators applying ionizing or nonionizing radiation to humans.

(G) No person may possess, use, or transfer a source of ionizing or nonionizing radiation unless registered, licensed, or exempted by the department.

(H) The department may exempt certain radiation sources or kinds of uses or users from the licensing or regulation requirements set forth in this section when the department makes a finding that the exemption of these radiation sources or kinds of uses or users will not constitute a significant risk to the health of the public.

(I) The department or its authorized representatives may enter at all reasonable times upon private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this article and regulations promulgated under it. A report of investigation or inspection or information concerning trade secrets or secret industrial processes obtained under this article must not be disclosed or opened to public inspection except as necessary for the performance of the functions of the department. The department shall require each person who possesses or uses a radiation source to maintain records relating to its receipt, storage, transfer, or disposal and other records the department may require, subject to exemptions as may be provided by regulations. Copies of these records must be submitted to the department on written request. The department shall require each person who possesses or uses a radiation source to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by the regulations of the department. Copies of these records and those required to be kept must be submitted to the department on written request.

(J) A person possessing or using a radiation source shall furnish to each employee for whom personnel monitoring is required, or to the employee's physician, a copy of the employee's personal record at times the department by regulation may prescribe.

(K) Opportunity for public hearing must be provided by the department for the issuance of a modification of regulations; the granting, suspending, revoking, or amending a license; and determining compliance with or granting exceptions from regulations of the department. A final order entered in a proceeding is subject to judicial review.

(L) Whenever, in the judgment of the department, a person has engaged in or is about to engage in acts or practices which constitute a violation of a provision of this article or a regulation or an order issued under it, the department, or, at the request of the department, the Attorney General may make application to the court of common pleas for an order enjoining these acts or practices, or for an order directing compliance. Upon a showing by the department that the person has engaged in or is about to engage in these acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(M) In an emergency the department may impound sources of ionizing or nonionizing radiation in the possession of a person who is not equipped to comply with or fails to comply with the provisions of the article or the regulations.

(N) The department, subject to the approval of the Governor, may enter into agreements with the federal government or other state or interstate agencies for the purpose of performing on a cooperative basis inspections or other functions relating to the control of sources of ionizing or nonionizing radiation. The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this article.

(O) Ordinances, resolutions, or regulations in effect now or in the future of the governing body of an agency or political subdivision of the State relating to radiation sources are not superseded by this article if the ordinances or regulations are and continue to be consistent with the provisions of this article, amendments to it, and regulations under it.

(P) No person may apply ionizing or nonionizing radiation to humans unless certified or exempted by the department.

HISTORY: 1962 Code Section 1-400.14; 1967 (55) 305; 1970 (56) 2082; 1986 Act No. 449, Sections 1, 2, eff May 26, 1986; 1990 Act No. 552, Section 2, eff June 6, 1990.



Section 13-7-45. Regulation and schedule of licensing and registration fees for users of sources of ionizing and nonionizing radiation; level of fees; penalties for nonpayment.

(A)(1) The South Carolina Department of Health and Environmental Control shall promulgate regulations and establish a schedule for the collection of annual fees for the licensing, registration, and certification of users of the sources of ionizing radiation. The fees collected must be sufficient, in the judgment of the department, to protect the public health and safety and the environment and to recover the costs incurred by the department in regulating the use of ionizing radiation and in performing emergency corrective measures intended to protect the public health and safety or the environment pursuant to the provisions of law.

(2) The department shall promulgate regulations and establish a schedule for the collection of an annual fee for the registration of a source of nonionizing radiation which is used in a commercial establishment for the tanning of human skin. The registration fee must be sufficient in the judgment of the department to protect the public health and safety and the environment and to recover the costs incurred by the department in registering the source of nonionizing radiation and in performing emergency corrective measures intended to protect the public health and safety or the environment pursuant to the provisions of law.

(3) The department shall have no duty to inspect a source of nonionizing radiation unless it has received credible information indicating a violation of applicable statutes or regulations or the existence of a public health emergency. The department may retain up to thirty thousand dollars from the fees collected to be used for the administration of this program.

(B) In determining the sufficiency of the fees to be charged and collected, the department shall consider an arrangement existing between South Carolina and a registrant, a licensee, a certificant, another state, or a federal agency under which costs incurred by the department in regulating the use of ionizing and nonionizing radiation and in performing emergency corrective measures intended to protect the public health and safety and the environment are recoverable by this State.

(C) A registrant, licensee, or certificant who fails to pay the fees required by regulation of the department within thirty days after payment is due also shall pay a penalty of fifty dollars. If failure to pay the required fees continues for more than sixty days after payment is due, the registrant, licensee, or certificant must be notified by the department by certified mail to be sent to his last known address that his registration, license, or certificate is revoked and that activities permitted under the authority of the registration, license, or certificate must end immediately. The registration, license, or certificate may be reinstated by the department upon payment of the required fees, the penalty of fifty dollars, and an additional penalty of one hundred dollars if the registrant, licensee, or certificant is otherwise in good standing, in the judgment of the department, and presents to the department a satisfactory explanation for his failure to pay the required fees.

HISTORY: 1982 Act No. 454, eff June 9, 1982; 1986 Act No. 449, Section 3, eff May 26, 1986; 1990 Act No. 552, Section 3, eff June 6, 1990; 2006 Act No. 355, Section 1, eff June 9, 2006.



Section 13-7-50. Emergency powers of Department of Health and Environmental Control.

Whenever the Department finds that an emergency, as hereinabove defined, exists requiring immediate action to protect the public health and safety the Department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any other provision of law, such order shall be effective immediately.

Any person to whom such order is directed shall comply therewith immediately, but on application to the Department shall be afforded a hearing within thirty days. On the basis of such hearing, the emergency order shall be continued, modified or revoked within thirty days after such hearing.

HISTORY: 1962 Code Section 1-400.14:1; 1974 (58) 2292.



Section 13-7-60. Agreements to take over certain activities from Federal Government; persons licensed by Federal Government.

(A) The Governor, on behalf of the State, is authorized to enter into agreements with the Federal Government providing for discontinuance of certain of the Federal Government's activities with respect to radiation sources and the assumption thereof by the State toward the end of instituting and maintaining a regulatory program compatible with the standards and regulatory programs of the Federal Government and consonant insofar as possible with those of other states.

(B) Any person who on the effective date of an agreement under subsection (A) of this section possesses a license issued by the Federal Government authorizing activities, the regulation of which is assumed by the State under such agreement, shall be deemed to possess a license issued under this article, which shall expire either ninety days after receipt from the Department of Health and Environmental Control of a notice of expiration of such license, or upon the date of expiration specified in the Federal license; whichever is earlier.

HISTORY: 1962 Code Section 1-400.15; 1967 (55) 305; 1970 (56) 1991.



Section 13-7-70. Rules and regulations as to transportation of materials; agreements with Federal agencies as to enforcement and inspection; exception for waste regulated by Article 2.

(1) The South Carolina Department of Health and Environmental Control (the Department) shall adopt rules and regulations governing the transportation of radioactive materials in South Carolina which, in the judgment of the Department, shall protect the public health and safety and protect the environment. Such rules and regulations shall include, but not be limited to, provisions for the use of signs designating radioactive material cargo; for the packing, marking, loading and handling of radioactive materials and the precautions necessary to determine whether the material which is offered for transport is in proper condition. Nothing in this section shall be deemed applicable to the transportation of radioactive waste which is regulated by Article 2 of this chapter.

(2) Such rules and regulations shall not include the carrier vehicle or its equipment, the licensing of packages, nor shall they apply to the handling or transportation of radioactive material within the confines of a facility licensed or owned by a Federal agency.

(3) Such rules and regulations, to the extent adopted, shall be identical in wording with those established by the United States Atomic Energy Commission, the United States Federal Aviation Agency, the United States Department of Transportation, the United States Coast Guard or the United States Post Office (or any Federal agency which is a successor to any of the foregoing agencies), as such Federal rules and regulations may be amended from time to time.

(4) The appropriate state agency shall enter into agreements with the respective federal agencies designed to avoid duplication of effort or conflict in enforcement and inspection activities so that:

(a) Rules and regulations adopted by the department pursuant to this section may be enforced, within their respective jurisdiction, by any authorized representative of the department, the Department of Public Safety, and the Department of Transportation, and the Public Service Commission, according to mutual understandings between such bodies of their respective responsibilities and authority.

(b) The department, through any authorized representative, may inspect records of persons engaged in the transportation of radioactive materials, during the hours of business operation where such records reasonably relate to the method or contents of packing, marking, loading, handling of radioactive materials in transport within the State.

(c) The department, through any authorized representative, may enter upon and inspect the premises or vehicles of any person engaged in the transportation of radioactive materials during hours of business operation, with or without a warrant, for the purpose of determining compliance with the provisions of this article and the rules and regulations thereunder.

(d) Upon finding by the department that any provision of this section or the rules and regulations hereunder are being violated, or that any practice in the transportation of radioactive materials constitutes a clear and imminent danger to the public health and safety, it may issue an order requiring correction.

HISTORY: 1962 Code Section 1-400.15:1; 1974 (58) 2292; 1980 Act No. 429, Section 3; 1993 Act No. 181, Section 251, eff July 1, 1993.



Section 13-7-80. Penalties.

Any person who shall violate, whether negligently or otherwise, any rule or regulation promulgated pursuant to this article shall be deemed guilty of a misdemeanor and upon conviction may be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment for a term of not more than one year, or by both such fine and imprisonment, for each separate violation. Each day upon which such violation occurs shall constitute a separate offense.

HISTORY: 1962 Code Section 1-400.16; 1967 (55) 305; 1974 (58) 2292.



Section 13-7-85. Department authorized to hold hearings and fix schedule of fines and penalties; each day of noncompliance to constitute separate violation; factors in assessing penalty; compliance with orders pending hearing; monies received under Article 1 accrue to general fund.

(A) The Department is authorized to hold public hearings, compel attendance of witnesses, make findings of fact and determinations and to assess civil penalties. The Department by rule or regulation shall fix a schedule of reasonable fines and civil penalties relating to violations of the provisions of this article or any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, or final determination of the Department and any person violating any of the provisions of this article, or any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, or final determination of the Department shall be subject to the schedule of fines and civil penalties; provided, that the maximum penalty for any violation shall not exceed twenty-five thousand dollars.

Provided, that the provisions of chapter 23 of title 1 notwithstanding, the Department shall issue an interim schedule of reasonable fines and civil penalties which shall remain in force and effect until such time as the Department issues final rules and regulations pursuant to the provisions of chapter 23 of title 1.

Each day of noncompliance with any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, as final determination of the Department shall constitute a separate violation.

(B) In assessing a fine or penalty, or suspending or revoking a permit, the Department shall consider, but not be limited to, the following factors:

(1) The degree of harm to the public health or safety which has resulted or might result from such violations;

(2) The degree of exceedence of a radiation level as set forth in applicable law and regulation;

(3) The duration of the violation;

(4) Any prior violations of statutes, rules, orders, regulations, license or license condition, permit or permit condition.

(C) Any person to whom an order issued under this article is directed, shall comply therewith immediately, but on application to the Department, within twenty days after the date of the order, shall be afforded a hearing within thirty days of such application. Any hearings held pursuant to this section shall be held pursuant to the procedures set forth in chapter 23 of title 1, except that where the provisions of this article are in conflict with the provisions of chapter 23 of title 1, this article shall control.

(D) The monies obtained from the levying of fines, penalties or fees under this article shall accrue to the general fund of the State.

HISTORY: 1980 Act No. 429, Section 2, eff May 26, 1980.



Section 13-7-90. Exemption from certification requirements with respect to persons practicing as operators of sources of ionizing radiation on May 26, 1986.

Any person who is practicing as an operator of sources of ionizing radiation on May 26, 1986 is exempt from the certification requirements promulgated by the Department of Health and Environmental Control provided that such person applies for certification as an operator within sixty days of May 26, 1986.

HISTORY: 1986 Act No. 449, Section 4, eff May 26, 1986.



Section 13-7-100. Inapplicability of provisions to hospital employees performing radiologic technological services.

This article does not apply to any employee of a licensed hospital in this State when performing services commonly within the definition of radiologic technology as long as the services are performed within the course and scope of his employment as an employee of the hospital. No regular employee of a licensed hospital in this State is required to be licensed as a condition of employment by or for performance of these services as long as he does not represent himself as a radiological technician.

HISTORY: 1986 Act No. 449, Section 5, eff May 26, 1986.

ARTICLE 2



Section 13-7-110. Short title.

This article shall be cited as the South Carolina Radioactive Waste Transportation and Disposal Act.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-120. Definitions.

Definitions as used in this article:

A. "Carrier" means any person transporting radioactive wastes into or within the State for storage, disposal or delivery.

B. "Department" means the Department of Health and Environmental Control, including personnel authorized to act on behalf of the Department.

C. "Disposal facility" means any facility located within the State which accepts radioactive waste for storage or disposal.

D. "Emergency" means any condition existing outside the bounds of nuclear operating sites owned or licensed by a federal agency and any condition existing within or outside of the jurisdictional confines of a facility licensed by the Department arising out of the handling or the transportation of radioactive waste, as hereinabove defined, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment.

E. "Generation" means the act or process of producing radioactive wastes.

F. "Manifest" means the document used for identifying the quantity, composition, origin, and destination of radioactive waste during its transport to a disposal facility.

G. "Operator" means every person who drives or is in actual physical control of a vehicle transporting radioactive waste.

H. "Permit" means an authorization issued by the Department to any person to transport such radioactive wastes or offer such waste for transport.

I. "Person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, partnership or any other entity whatsoever.

J. "Radioactive waste" means any and all equipment or materials which are radioactive or have radioactive contamination and which are required pursuant to any governing laws, regulations or licenses to be disposed of or stored as radioactive waste. Such waste may also be defined as:

(1) "High-level waste" means either irradiated nuclear reactor fuel or the portion of the material generated in the reprocessing of such irradiated fuel that contains virtually all of the fission products and most of the actinides not separated out during reprocessing.

(2) "Transuranic waste" means waste containing more than ten nanocuries of transuranic activity per gram of material.

(3) "Low-level radioactive waste" means all radioactive waste which contains less than ten nanocuries of transuranic activity per gram or which is free of any transuranic contaminants; provided, however, that as this subitem does not define "low-level radioactive waste" by its isotope and curie content except as to transuranic waste and does not define "low-level radioactive waste" as to its danger to the public, the South Carolina Department of Health and Environmental Control is directed to contact the United States Nuclear Regulatory Commission, the United States Department of Energy and the National Academy of Science and seek their assistance in defining the term "low-level radioactive waste" as to its isotope and curie strength and as to its potential danger to the general public, and the Department of Health and Environmental Control shall further make a public report as to its findings by September 15, 1981, and shall make recommendations to the General Assembly no later than February 15, 1982, as to its suggestions for changes in the definition of the term "low-level radioactive waste."

K. "Shipper" means any person, whether a resident of South Carolina or a nonresident (1) who transports radioactive waste generated by him into or within the State; (2) who transports radioactive waste generated by another person into or within the State; or (3) who transfers radioactive waste to a carrier for transportation into or within the State; or (4) who transfers radioactive waste to another person if such wastes are transported into or within the State. Nothing contained herein shall relieve a person whose activities result in the generation of radioactive waste from primary responsibility under Section 13-7-140 unless provided by regulation of the Department.

L. "Transport" means the movement of radioactive wastes into or within South Carolina.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980; 1981 Act No. 127, Section 1, eff June 26, 1981.



Section 13-7-130. Applicability of article.

This article applies to any shipper, carrier or other person who transports radioactive waste into or within this State, to any person involved in the generation of radioactive waste within this State, and to any shipper whose radioactive waste is transported into or within the State or is delivered, stored or disposed of within this State.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-140. Prerequisites for transporting waste; requirements for permit; transferability of permit; effect on department budget of fee collection.

A. Before any radioactive wastes may be transported into or within the State, the shipper shall:

1. Deposit and maintain with the Department a cash or corporate surety bond satisfactory to the Department in form and amount or provide evidence of liability insurance sufficient to protect the State and the public at large from possible radiological injury or damage to any person or property due to packaging, transportation, disposal, storage or delivery of radioactive wastes.

In establishing the amount of such bond or insurance, the Department shall consider all relevant factors including the nature and quantity of radioactive waste involved; provided, that any insurance carried pursuant to Section 2210 of title 42 of the United States Code and Part 140 of Title 10 of the Code of Federal Regulations shall be sufficient to meet the requirements of this section.

2. Comply fully with all applicable laws and administrative rules and regulations, both state and federal, and disposal facility license requirements, regarding the packaging, transportation, storage, disposal and delivery of such wastes.

3. Certify to the Department that it will hold the State of South Carolina harmless for all claims, actions or proceedings in law or equity arising out of radiological injury or damage to persons or property occurring during the transportation of its radioactive waste into or within the State including all costs of defending the same; provided, however, that nothing contained herein shall be construed as a waiver of the State's sovereign immunity. In the event a government shipper is prohibited by law from directly entering into a hold harmless agreement, the Department may accept a surety bond satisfactory to the Department in form and amount which will indemnify the State upon terms and conditions which correspond to the requirements of this section.

4. Provide to the Department for each separate shipment of such wastes a shipping manifest which shall be signed by an authorized agent or officer of the responsible person as defined herein.

5. Provide to the Department for each separate shipment of such wastes a certification, in form satisfactory to the Department, which shall certify that the foregoing requirements have been complied with, and which may include other certifications which the Department may find necessary to accomplish and enforce its responsibilities.

6. Provide such other information as the Department may deem necessary for the protection of the health and safety of the public and the environment.

7. Purchase a permit authorizing the transport of radioactive wastes into or within the State.

B. The Department shall issue such permit to any shipper who shall certify that he will comply with provisions 1 through 6 of subsection A and that such permit shall not, in itself, be construed as authorizing a shipper to dispose of radioactive waste within the State. No additional permit shall be issued to any shipper whose permit is under suspension or revocation.

C. No permit shall be transferred, assigned or in any manner disposed of, either voluntarily or involuntarily, directly or indirectly, through transfer of control of any permit to any person, unless the Department shall, after securing full information, find the transfer is in accordance with the provisions of this article and shall give consent in writing.

D. When radiological waste transportation fees are no longer collected pursuant to this section, the budget of the department must be reduced by an amount equal to the appropriation to the department for monitoring radiological waste transportation.

HISTORY: 1980 Act No. 429, Section 1; 1981 Act No. 127, Section 2; 1993 Act No. 164, Part II, Section 72, eff June 21, 1993.



Section 13-7-145. Nonresident shippers and carriers not registered with Secretary of State; service of process at Office of Secretary of State; service outside state.

A. Any shipper who is not a resident of South Carolina and who is not registered with the Secretary of State for purposes of doing business within South Carolina shall be subject to service of process for purposes of administering and enforcing this article by leaving a copy of the summons or any other legal paper in the hands of the Secretary of State or in his office, and such service shall be deemed sufficient service and shall have like force and effect in all respects as service upon citizens of this State found within its limits if notice of such service and a copy of the paper served are forthwith sent by certified mail to the shipper and the shipper's return receipt and an affidavit of compliance therewith are filed in the cause and submitted to the administrative agency or court from which such process or other paper issued.

Such service may also be made by delivery of a copy thereof to any such shipper outside the State, and proof of such delivery may be made by the affidavit of the person delivering such copy. Such affidavit shall be filed in the cause and submitted to the administrative agency or court from which the process or other paper issued.

B. Any carrier who is not a resident of South Carolina and who is not registered with the Secretary of State for purposes of doing business within South Carolina shall be subject to service of process for purposes of administering and enforcing this article by leaving a copy of the summons or any other legal paper in the hands of the Secretary of State or in his office, and such service shall be deemed sufficient service and shall have like force and effect in all respects as service upon citizens of this State found within its limits if notice of such service and a copy of the paper served are forthwith sent by certified mail to the carrier and the carrier's return receipt and an affidavit of compliance therewith are filed in the cause and submitted to the administrative agency or court from which such process or other paper issued.

Such service may also be made by delivery of a copy thereof to any such carrier outside the State, and proof of such delivery may be made by the affidavit of the person delivering such copy. Such affidavit shall be filed in the cause and submitted to the administrative agency or court from which the process or other paper issued.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-150. Notification to State of variance from primary route and estimated date of arrival; content of certificate to accompany shipments; training requirements for carrier's operators.

A. After acceptance of and departure with a shipment of radioactive waste, a carrier shall immediately notify the Department of any variance, occurring after departure, from the shipper's notification of primary route and estimated date of arrival as provided in Section 13-7-160 (A) and (B).

B. The carrier shall provide to the Department a certification in form satisfactory to the Department, which shall accompany each shipment of waste materials shipped into or within the state, stating:

(1) That the shipment is properly placarded for transport and that all shipping papers required by law and administrative rules and regulations have been properly executed.

(2) That the transport vehicle has been inspected and meets the applicable requirements of the federal government and the State of South Carolina, and that all safety and operational components are in good and operative condition.

(3) That the carrier has received a copy of the shipper certification of compliance and the shipping manifest as set forth in Section 13-7-140.

(4) That the carrier shall comply fully with all applicable laws and administrative rules and regulations, both state and federal, regarding the transportation of such wastes.

C. Any shipment of such wastes to a disposal facility located within this State must be accompanied by the certification required in paragraph B above.

D. Each carrier shall provide, as deemed necessary by the Department, evidence of successful completion by its operators of operator training requirements as may be prescribed by the United States Department of Transportation for all operators transporting radioactive waste into or within this State.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-160. Regulations; minimum requirements of final regulations; authority to classify waste by isotope and curie strength; enforcement of regulations; variance from advance notice requirements; authority to exempt small shipments from advance notice.

A. The Department shall issue interim regulations as needed for the implementation of this article immediately upon the effective date of this article, the provisions of chapter 23 of title 1 notwithstanding; provided, that the regulations at a minimum shall require that the shipper state the estimated date of arrival at the disposal facility, identify the primary route within the State, give at least seventy-two hours written notice to the Department prior to any transportation of radioactive waste into or within this State, and establish a schedule of fees for permits, which fees shall be assessed annually.

B. Final regulations shall be promulgated by the Department within one hundred twenty days from the effective date of the article and shall be subject to the procedures set forth in chapter 23 of title 1 provided that the regulations at a minimum shall include, but not be limited to, provisions for the use of signs designating radioactive material cargo; for the packing, marking, loading and handling of radioactive materials and the precautions necessary to determine whether the material which is offered for transport is in proper condition, requiring the shippers to state the estimated date of arrival at the disposal facility, to identify the primary route within the State to give at least seventy-two hours written notice to the Department prior to any transportation of radioactive waste into or within this State, and establishing a schedule of fees for permits, which fees shall be assessed annually.

In preparing its regulations, the Department of Health and Environmental Control is authorized to distinguish as to the radioactive isotope and its curie strength so as to protect the general public.

C. Rules and regulations adopted by the department pursuant to this section may be enforced, within their respective jurisdiction, by any authorized representative of the department, the Department of Public Safety and the Public Service Commission, according to mutual understandings between such bodies of their respective responsibilities and authority.

D. The Department, in its discretion, may for any shipment allow a notification period shorter than the seventy-two hours required in paragraphs A and B of this section, if the Department determines that such notification is satisfactory to carry out the purposes of this article. In exercising its discretion, the Department shall consider all relevant factors including the nature and quantity of the radioactive waste involved.

E. The Department may exempt certain shipments of seventy-five cubic feet or less of radioactive waste from the advance notice provisions of this section dependent on the radioactive isotopes and curie strength in the shipment. If such is done the shipper must provide, nevertheless, the required certification pursuant to Section 13-7-140 (A)(5).

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980; 1993 Act No. 181, Section 252, eff July 1, 1993.



Section 13-7-170. Disposal facilities; reporting violations; no waste accepted without permit.

A. Owners and operators of disposal facilities shall permanently record, and report to the Department within twenty-four hours after discovery, any and all conditions in violation of the requirements of this article discovered as a result of inspections required by any license under which the facility is operated.

B. No owner or operator of a disposal facility located within this State shall accept radioactive waste for disposal unless the shipper of such waste has a valid permit issued pursuant to Section 13-7-140(A) of this article.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-180. Penalties for violation of Article 2; hearings; penalties additional to those provided by other statutes; factors in assessing penalties.

A. Notwithstanding any other provision of law, any person violating the provisions of this article, except as provided below for radiological violations, shall be assessed a civil penalty of up to one thousand dollars for each such violation; provided, that should the Department determine that a series of such violations has occurred the Department shall suspend or revoke such person's permit for any time period determined to be proper, such period to be in the discretion of the Department but in any event not to exceed twelve months.

In the case of a radiological violation, defined as any radiation level in excess of limits set forth in all applicable laws, rules and regulations, any shipper or carrier shall be assessed a civil penalty of not less than one thousand nor more than five thousand dollars, in the discretion of the Department, and such person, if a shipper, shall lose his permit for not less than thirty days and until such further time as the shipper demonstrates to the Department's satisfaction that adequate measures have been taken to insure that such violations will not reoccur.

If a second radiological violation occurs within a period of twelve months the shipper or carrier shall be assessed a civil penalty of not less than five thousand nor more than twenty-five thousand dollars, in the discretion of the Department, and such person if a shipper shall have its permit revoked for a period in the discretion of the Department of up to one year and until such further time as the shipper has shown to the Department's satisfaction that adequate measures have been taken to insure that such violations will not reoccur.

B. Any person to whom an order issued under this article is directed shall comply therewith immediately, but on application to the Department, within twenty days after the date of the order, shall be afforded a hearing within thirty days of such application. Any hearings held pursuant to this section shall be held pursuant to the procedures set forth in Chapter 23 of Title 1, except that where the provisions of this article are in conflict with the provisions of Chapter 23 of Title 1, this article shall control.

C. Any fines or penalties set forth in this article are in addition to any others provided by statutes, rules or regulations.

D. In assessing a fine, penalty, or suspending or revoking a permit, the Department shall consider but not be limited to the following factors:

1. The degree of harm to the public health or safety which has resulted or might result from such violations;

2. The degree of exceedence of a radiation level as set forth in applicable law and regulation;

3. The duration of the violation; and

4. The prior record of the violator with regard to law and regulation governing the transportation of radioactive waste.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-190. Disposition of monies collected under Article 2; price of permits to be sufficient to administer and enforce permitting provisions.

A. The monies obtained from the levying of fines, penalties or fees under this article shall accrue to the general fund of the State.

B. The funds received from the purchase of permits shall be sufficient to administer and enforce the permitting provisions of this article.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



Section 13-7-200. Emergency orders and hearings.

Whenever the Department finds that an emergency, as hereinabove defined, exists requiring immediate action to protect the public health, and safety the Department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any other provision of law, such order shall be effective immediately.

Any person to whom such order is directed shall comply therewith immediately, but on application to the Department shall be afforded a hearing within thirty days. On the basis of such hearing, the emergency order shall be continued, modified or revoked within thirty days after such hearing.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.

ARTICLE 5



Section 13-7-410. Definitions.

As used in this article, unless context requires otherwise:

(1) "Compact" means the Southern States Energy Compact;

(2) "Board" means the Southern States Energy Board.

HISTORY: 1962 Code Section 1-400.1; 1961 (52) 570; 1981 Act No. 47, Section 1, eff May 5, 1981.



Section 13-7-420. Adoption of compact; terms.

The Southern States Energy Compact is hereby enacted into law and entered into by the State of South Carolina with any and all states legally joining therein in accordance with its terms.

ARTICLE I. Policy and Purpose

ARTICLE II. The Board

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the board are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the Treasurer, shall be bonded in such amounts as the board may require.

(e) The Executive Director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions notwithstanding the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its fulltime employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of such state. The board may issue such additional reports as it may deem desirable.

ARTICLE III. Finances

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II (h) hereof, the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

ARTICLE IV. Advisory Committees

ARTICLE V. Powers

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as part of a balanced economy and healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

(1) Energy, environment, and application of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such non-regulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(i) Prepare, publish and distribute (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the environmental and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

ARTICLE VI. Supplementary Agreements

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by such party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

ARTICLE VII. Other Laws and Relations

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

ARTICLE VIII. Eligible Parties, Entry Into Force and Withdrawal

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing such governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(d) The provisions of this section shall become effective at such time as nine of the party states to the Southern Interstate Nuclear Compact approve substantially the same changes in the compact as are provided for in this section and the Congress of the United States consents to the compact, substantially as amended by this section.

ARTICLE IX. Severability and Construction

HISTORY: 1962 Code Section 1-400.2; 1961 (52) 570; 1981 Act No. 47, Section 2, eff May 5, 1981.

Editor's Note

The compact which is set out in this section as amended by 1981 Act No. 47, Section 2, originally appeared in its unamended form in Section 13-7-430 (1962 Code Section 10400,3; 1961 (52) 570; 1965 (54) 73).



Section 13-7-450. Cooperation with Board.

The departments, agencies and officers of this State and its subdivisions may cooperate with the Board in the furtherance of any of its activities pursuant to the compact.

HISTORY: 1962 Code Section 1-400.5; 1961 (52) 570.



Section 13-7-460. Supplementary agreements not effective until funds appropriated.

Any supplementary agreement entered into under Article VI of the compact, requiring the expenditure of funds, shall not become effective as to the State until the required funds are appropriated by the General Assembly.

HISTORY: 1962 Code Section 1-400.6; 1961 (52) 570.

ARTICLE 7



Section 13-7-610. Employers using nuclear material may obtain confidential criminal history of employee or applicant; written release required; use of record.

The security organization of any corporation or legal entity doing business in this State, engaged in the business of transporting, fabricating, storing or using in any manner nuclear material, shall be authorized to obtain from the South Carolina Law Enforcement Division a copy of the confidential criminal history record of any employee or any applicant for employment only after a written release is obtained from the employee or applicant authorizing the security organization to obtain the record. For purposes of this section 'confidential criminal history record' shall only include pleas or convictions of the applicant. The criminal record shall only be used for (1) screening such applicants or employees whose duties would or do require unescorted access to nuclear power plants or storage facilities; (2) screening employees whose duties include having access to or control over nuclear material or sensitive information relating to nuclear power plants or facilities.

HISTORY: 1980 Act No. 485, eff June 11, 1980.



Section 13-7-620. Fee for providing criminal history record.

The South Carolina Law Enforcement Division shall charge a reasonable fee to defray the administrative costs of providing criminal history record information under the provisions of Section 13-7-610. The Division is authorized to charge additional fees as are necessary to discharge its duties under the provisions of Section 13-7-610.

HISTORY: 1980 Act No. 485, eff June 11, 1980.

ARTICLE 9

Editor's Note

2000 Act No. 357, Section 4, provides as follows:

"The provisions of this act are to be liberally construed to effectuate its purpose. If any provisions of this act shall be determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, such provision shall be severable from the remaining portions of this chapter and shall not invalidate the remaining provisions of this chapter, which shall continue in full force and effect. If any provision of this act shall be determined by a court of competent jurisdiction to be in conflict with any other provision of this act, and particularly the provisions of the Northeast Interstate Low-Level Radioactive Waste Management Compact, P.L. 99-240, Section 227, 99 Stat. 1909 (1985), the provisions of the compact shall govern."



Section 13-7-810. Nuclear Advisory Council.

There is hereby established a Nuclear Advisory Council in the Department of Administration, which shall be responsible to the Director of the Department of Administration and report to the Governor.

HISTORY: 1980 Act No. 517 Part II, Section 10A, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000; 2014 Act No. 121 (S.22), Pt V, Section 7.Y.3, eff July 1, 2015.



Section 13-7-820. Duties.

The duties of the council, in addition to such other duties as may be requested by the Governor, shall be:

(1) to provide advice and recommendations to the Governor on issues involving the use, handling, and management of the transportation, storage, or disposal of nuclear materials within South Carolina, or such use, handling, transportation, storage, or disposal of nuclear materials outside of the State which may affect the public health, welfare, safety, and environment of the citizens of South Carolina;

(2) to provide advice and recommendations to the Governor regarding matters pertaining to the Atlantic Compact Commission;

(3) to provide advice and recommendations to the Governor regarding the various programs of the United States Department of Energy pertaining to nuclear waste;

(4) to meet at the call of the chair or at a minimum twice a year.

HISTORY: 1980 Act No. 517 Part II, Section 10B, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



Section 13-7-830. Recommendations of council.

The recommendations described in Section 13-7-620 shall be made available to the General Assembly and the Governor.

HISTORY: 1980 Act No. 517 Part II, Section 10C, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000; 2014 Act No. 121 (S.22), Pt V, Section 7.Y.3, eff July 1, 2015.



Section 13-7-840. Membership; terms; vacancies.

The council shall consist of nine members. One at-large member shall be appointed by the Speaker of the House of Representatives and one at-large member shall be appointed by the President of the Senate. Seven members shall be appointed by the Governor as follows: two shall be actively involved in the area of environmental protection; one shall have experience in the generation of power by nuclear means; one shall have experience in the field of nuclear activities other than power generation; two shall be scientists or engineers from the faculties of institutions of higher learning in the State; and one shall be from the public at large. The terms of the members of the council appointed by the Governor shall be coterminous with that of the appointing Governor, but they shall serve at the pleasure of the Governor.

Vacancies of the council shall be filled in the manner of the original appointment.

HISTORY: 1980 Act No. 517 Part II, Section 10D, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000; 2008 Act No. 273, Section 3, eff June 4, 2008.



Section 13-7-850. Chairman; compensation of members.

The Governor shall designate the chairman from the membership. When on business of the council, members shall be entitled to receive such compensation as provided by law for boards and commissions.

HISTORY: 1980 Act No. 517 Part II, Section 10E, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



Section 13-7-860. Staff.

Staff support for the council shall be provided by the Department of Administration.

HISTORY: 1980 Act No. 517 Part II, Section 10F, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000; 2014 Act No. 121 (S.22), Pt V, Section 7.Y.3, eff July 1, 2015.

ARTICLE 10



Section 13-7-1010. Processing spent nuclear fuel; penalties.

It shall be unlawful in this State for any commercial firm to accept for processing, reprocessing or storage or to process, reprocess or store any spent nuclear fuel or high-level radioactive waste generated in a foreign country. Any person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be fined twenty-five thousand dollars for each day such illegal activity is conducted. In addition the Attorney General may, in appropriate circumstances, obtain injunctive relief to restrain further violations in the circuit court of the county in which such violations occurred.

HISTORY: 1983 Act No. 11 Section 1, eff March 14, 1983.



Section 13-7-1020. Exceptions.

The provisions of this article shall not apply to the processing, reprocessing or storage of spent nuclear fuel or radioactive waste funded by the federal government.

HISTORY: 1983 Act No. 11 Section 2, eff March 14, 1983.






CHAPTER 11 - NEW HORIZONS DEVELOPMENT AUTHORITY

Section 13-11-10. New Horizons Development Authority created; governing body; duration; transfer of powers and responsibilities.

There is hereby created the New Horizons Development Authority, a body politic and corporate under the laws of this State, consisting of and governed by a board of appointed and ex officio members selected as provided in Section 13-11-20 and hereinafter referred to as the Authority. New Horizons Development Authority shall be constituted for a term of five years. At the end of five years the General Assembly may transfer the powers, responsibilities, liabilities and assets of the Authority to another State agency or agencies; but no obligation or contract of the Authority shall be impaired by such transfer. The full faith and credit of the State shall not be pledged to assure the performance of obligations so transferred.

HISTORY: 1962 Code Section 59-93.11; 1974 (58) 2301.



Section 13-11-20. Members of board; terms; vacancies.

Members of the board shall be appointed by the Governor as follows: two members upon nomination of the Director of the South Carolina Department of Parks, Recreation and Tourism; one member upon nomination of the Department of Natural Resources; two members upon nomination of the Director of the Department of Commerce or his designee; one member upon nomination of the Fairfield County Council; one member upon nomination of the Fairfield County Development Board; and one member appointed by the Governor, who shall be the chairman. In addition, the Director of the South Carolina Department of Parks, Recreation and Tourism, the Director of the Department of Commerce or his designee, the Executive Director of the State Housing Authority, the Executive Director of the Central Midlands Regional Planning Council, the Transportation Commissioner representing Fairfield County, the Mayor of the city of Winnsboro, the member of the House of Representatives from District No. 41 and any Senators from Senatorial District No. 7 who are residents of Fairfield County, and the Executive Director of the South Carolina Department of Archives and History shall serve as ex officio members of the board. Terms of office of the appointed members shall be five years and until their successors are appointed and qualified. Vacancies shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 1962 Code Section 59-93.12; 1974 (58) 2301; 1993 Act No.181, Section 253A, eff July 1, 1993; 1993 Act No.181, Section 253B, eff July 1, 1994; 1994 Act No. 361, Section 8, eff May 3, 1994.



Section 13-11-30. Meetings of board; quorum; compensation.

The board shall meet upon the call of the chairman or a majority of its members, and a majority of its members shall constitute a quorum for the transaction of business. Members of the board shall receive per diem for each day of performance of official duties and actual expense, including travel expense, shall be allowed for attendance thereon.

HISTORY: 1962 Code Section 59-93.13; 1974 (58) 2301.



Section 13-11-40. Employees.

The Authority may employ an attorney, consultants and such staff as it deems necessary for the performance of its duties and shall fix their compensation. Upon request, any State agency may, at its discretion, assign any of its employees on a part or full-time basis to assist the board in the furtherance of its duties.

HISTORY: 1962 Code Section 59-93.14; 1974 (58) 2301.



Section 13-11-50. Area of jurisdiction; acquisition of property outside area.

For the purposes of carrying out its powers and duties, the Authority shall have jurisdiction in accordance with the provisions of this chapter within the boundaries of that watershed in Fairfield County which is drained by the Little Wateree Creek and its tributaries. In addition, it may acquire, by gift or negotiated purchase, real property anywhere within the State for the expressed purpose of exchanging such real property for other real property within the area of its jurisdiction as defined above.

HISTORY: 1962 Code Section 59-93.15; 1974 (58) 2301.



Section 13-11-60. Purposes.

The Authority is created as an instrumentality of the State for the accomplishment of the following general purposes, all or any of them, which are intended to broaden and not to restrict any other powers given to it in this chapter:

(1) To foster and stimulate economic growth in Fairfield County as a prototype approach to rural area development in South Carolina through the establishment of housing, industrial, commercial and recreational developments on project lands which are compatible with and complementary to the county's cultural and historic heritage.

(2) To provide a controlled environmental laboratory as a microcosm of statewide environmental, socio-economic, health and settlement patterns and to test advanced technologies, principles and concepts relating to construction, pollution control, waste disposal, housing, the interrelationships of land uses, transportation systems and the delivery of public services.

(3) To establish and operate an environmental science park including laboratories, conference rooms, dormitories, technical libraries and related educational facilities as a learning center and in-service training center for teachers and technicians and to serve as a focal point for citizen participation in a coordinated effort to develop new and innovative ways to protect their cultural, natural and man-made heritage.

(4) To develop a major lake and statewide recreation facility for the pleasure and enjoyment of all the people of South Carolina and for the purpose of recreation research and experimentation with special emphasis on the recreation facilities and activity needs of the aged, and the physically, socially and mentally handicapped.

(5) To foster and stimulate national and international travel to South Carolina by constructing, equipping and maintaining on project lands historical, cultural and environmental interpretive centers, recreation features, convention facilities, exhibition areas, entertainment facilities and accommodations for travelers.

(6) To cooperate with the State of South Carolina and the United States of America, and any agency or any department, corporation or instrumentality thereof, in the maintenance, development, improvement and use of New Horizons lands and facilities and all its functions.

(7) To accept funds, other assets and services from Fairfield County and municipalities located therein and from the State of South Carolina, and to use them in such manner, within the purposes of the Authority as shall be stipulated by the county or the State in any matter coming within the general purposes of the Authority.

(8) To act as agent for the United States of America, or any agency, department, corporation or instrumentality thereof, in any matter coming within the purposes of the Authority.

(9) In general to do and perform any act or function which may tend to or be useful toward the development and improvement of the New Horizons Project and its purposes, including the conduct of statewide research and demonstration programs.

HISTORY: 1962 Code Section 59-93.16; 1974 (58) 2301.



Section 13-11-70. Powers.

In order to enable it to carry out the purposes of this chapter, the Authority:

(1) Shall have the powers of a body corporate, including the power to sue and be sued, to make contracts and to adopt and use a common seal and alter it as may be deemed expedient.

(2) May rent, lease, buy, own, acquire, subdivide, mortgage and dispose of such property, real or personal, as the Authority may deem proper to carry out the purposes and provisions of this chapter, all or any of them.

(3) May acquire, construct, maintain and operate within the area of its jurisdiction industrial parks, housing subdivisions, recreation facilities, interpretive centers, commercial developments, public accommodations, public buildings, water and sewage systems, transportation systems, telephone systems, research, educational and training facilities, roads and bridges, lakes, impoundments, flood and erosion control structures and all such other structures and developments deemed necessary by the Authority to fulfill its educational, recreational, economic development, research and tourist missions.

(4) Shall establish office in Fairfield County and may establish an office in the city of Columbia.

(5) May create such divisions as the board deems necessary.

(6) May pay all necessary costs and expenses involved in and incident to the formation and organization of the Authority and incident to the administration and operation thereof and all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this chapter.

(7) May apply for and accept loans and grants of money from any Federal agency, private sources or any other source for any and all of the purposes authorized in this chapter and expend such moneys in accordance with the directions and requirements attached thereto or imposed thereon and give such evidences of indebtedness as shall be required, except that no indebtedness of any kind incurred or created by the Authority shall constitute an indebtedness of the State, or any political subdivision thereof, and no such indebtedness shall involve or be secured by the faith, credit or taxing power of the State, or any political subdivision thereof.

(8) May adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted and in which the powers granted to it may be enjoyed; may provide rules and regulations for the use of its facilities by the public, and may provide for the appointment of such committees, and the functions thereof, as the Authority may deem necessary or expedient in facilitating its business.

(9) May do any and all other acts and things authorized or required to be done by this chapter, whether or not included in the general powers mentioned in this section.

(10) May do any and all things necessary to accomplish the purposes of this chapter; and

(11) May promulgate rules and regulations governing the use of or doing business on the Authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, and may provide for the licensing of or enter into concession and use contracts with persons, firms or corporations using or doing business on such property or facilities and require license or other fees therefor. Licenses or concession and use contracts may be revoked after notice and hearing by the Authority for willful breach of or failure to comply with such rules and regulations.

HISTORY: 1962 Code Section 59-93.17; 1974 (58) 2301, 2805.



Section 13-11-80. Acquisition of property; power of eminent domain.

For the acquiring of rights-of-way and property necessary for the accomplishment of the duties and purposes of the New Horizons Development Authority, all or any of such purposes, the authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the laws of the State for procedure by any county, municipality or authority organized under the laws of this State, by the Department of Transportation, by railroad corporations or in any other manner provided by law as the authority may in its discretion elect. The power of eminent domain shall apply not only as to all property of private persons or corporations but also as to property already devoted to public use within the area of jurisdiction of the authority.

HISTORY: 1962 Code Section 59-93.18; 1974 (58) 2301; 1987 Act No. 173 Section 16; 1993 Act No.181, Section 254, eff July 1, 1993.



Section 13-11-90. Exchange of property; removal of buildings or other structures.

The Authority may exchange any property acquired under the provisions of this chapter for other property usable in carrying out the powers hereby conferred or may purchase property for purposes of the Authority and also may remove buildings or other structures from lands needed for its purposes for reconstruction on other locations upon the payment of just compensation if, in its judgment, it is necessary or expedient to do so in order to carry out any of its plans for development under the authorization of this chapter.

HISTORY: 1962 Code Section 59-93.19; 1974 (58) 2301.



Section 13-11-100. Cooperation of other agencies.

All State agencies and State supported institutions of higher education shall, to the maximum extent feasible, cooperate with and provide support to the Authority in carrying out its purposes and duties and are hereby authorized to expend State appropriated funds for the New Horizons Project operation, development and research purposes, to assign employees to the Authority on a full-time or part-time basis, to loan or transfer real or personal property to the Authority, to make available to the Authority all data, information or research material in its possession which is not restricted by Federal or State laws, to enter into contracts with the Authority for joint development and use of facilities and to enter into contracts with the Authority for the joint conduct of research and demonstration projects and programs.

HISTORY: 1962 Code Section 59-93.20; 1974 (58) 2301.



Section 13-11-110. Authority to issue bonds; limitations and restrictions.

As a means of raising the funds needed from time to time in the acquisition, construction, equipment, maintenance and operation of any facility, building, structure or any other matter or thing which the Authority is herein authorized to acquire, construct, equip, maintain or operate, all or any of them, the Authority may issue bonds, payable both as to principal and interest from project income from any source, and the powers and authority granted to counties, cities, school districts and other political subdivisions of the State are hereby extended to and made available to the Authority. All revenue bonds issued by the Authority to obtain funds for the acquisition, construction, equipment, maintenance and operation of its properties and facilities shall be issued in accordance with the provisions of Sections 6-21-10 to 6-21-570 and all conditions, restrictions and limitations imposed by such sections, as amended, shall be observed by the Authority in the issuance of such bonds, except as follows:

(1) A pledge of the net revenues derived from the operation of its properties and facilities, all or any of them, rather than its gross revenues, may be made; and

(2) Free service may, in the discretion of the Authority, be afforded to the State of South Carolina or the United States of America, or any agency, political subdivision, department, corporation or instrumentality thereof, by any property or facility of the Authority to acquire, construct, equip, maintain and operate which funds were obtained from the revenue bonds purchased and held by a State or Federal agency, provided such free service is with the consent and at the request of the State or Federal agency then holding the whole of such revenue bonds.

HISTORY: 1962 Code Section 59-93.22; 1974 (58) 2301.



Section 13-11-120. Deposits and expenditures; use of funds; receipt of gifts.

All funds of the Authority shall be deposited in a bank or banks to be designated by the State Treasurer. Funds of the Authority shall be paid out only upon the signature of the Executive Director of the Authority or his designee upon written warrants of the Comptroller General, drawn on the State Treasurer to the payee designated in the requisition. All funds coming into the hands of the Authority from the sale, lease, mortgage or rental of the Authority's real or personal property, revenues from fees and service charges, public and private contributions, federal grants and loans may be retained by the Authority and carried forward from year to year for debt retirement, operations, maintenance, acquisition and development purposes. The Authority may accept contributions of money or real or personal property from any person, organization or public or private agency including federal and state agencies and institutions and such agencies and institutions are hereby authorized to make such contributions. The South Carolina Department of Parks, Recreation and Tourism is specifically authorized to transfer to the Authority all real and personal property acquired with 1973 General Obligation Bond Authorization funds designated for the I-77 project and any and all funds remaining in the Bond Authorization Account including any federal grants or federal monies earned or generated directly or indirectly through the planning, acquisition or development of the I-77 project.

HISTORY: 1962 Code Section 59-93.23; 1974 (58) 2301; 1975 (59) 615.



Section 13-11-130. Reports.

At least once in each year the Authority shall report to the Governor and the General Assembly a complete detailed statement of all moneys received and disbursed by the Authority during the preceding year. Such statement shall also show the several sources from which such funds were received and the balance on hand at the time of publishing the statement and shall show the complete financial condition of the Authority.

HISTORY: 1962 Code Section 59-93.24; 1974 (58) 2301.



Section 13-11-140. Exemption from taxation.

The property of the Authority shall not be subject to any taxes or assessments thereon.

HISTORY: 1962 Code Section 59-93.25; 1974 (58) 2301.



Section 13-11-150. Penalties for violations of rules and regulations.

If any person using or going upon the property or facilities of the New Horizons Development Authority shall be guilty of a violation of the rules and regulations provided and prescribed by the Authority, such person shall, upon conviction, incur a penalty for each offense of not less than ten dollars nor more than one hundred dollars.

HISTORY: 1962 Code Section 59-93.21; 1974 (58) 2301.






CHAPTER 12 - TRIDENT ECONOMIC DEVELOPMENT FINANCE AUTHORITY

Section 13-12-10. Authority created; jurisdictional area; governing body; selection and terms of members; filling of vacancies.

There is created the Trident Economic Development Finance Authority. The jurisdictional area of the authority shall consist of two or more of the counties of Berkeley, Charleston, and Dorchester which counties qualified electors have each approved their participation in the authority by referendum. The governing body of the authority is a board of not more than seven members whose members shall serve for terms of four years and until their successors are elected and qualify. The governing bodies of Berkeley and Dorchester Counties shall each elect two members of the board and the governing body of Charleston County shall elect three members of the board upon approval of their county's participation by referendum. Vacancies on the board must be filled for the unexpired term in the manner of the original election. The authority is a local political subdivision as contemplated by Section 11-35-310(18).

HISTORY: 1992 Act No. 515, Section 1, eff Sept. 1, 1992; 1992 Act No. 518, Section 1, eff Sept. 2, 1992.

Code Commissioner's Note

Chapter 12 of Title 13, was added by two 1992 Acts; 1992 Act No. 515, Section 1, effective September 1, 1992, and 1992 Act No. 518, Section 1, effective September 2, 1992. At the direction of the Code Commissioner, Chapter 12, as added by 1992 Act No. 518, Section 1, is set out as the latest expression of the intent of the General Assembly.

Editor's Note

1992 Act No. 518 Section 3, eff September 2, 1992, provides as follows:

"The county election commissioners for Berkeley, Dorchester, and Charleston Counties are directed to place on the ballot at the time of the November, 1992, general election the following question:

"Shall there be created a Trident Economic Development Finance Authority which shall have the power, among other things, with the approval of the governing bodies of each of the participating counties in the Berkeley, Dorchester, and Charleston County area, to issue general obligation bonds for the purpose of promoting economic development in the area of the authority?

Yes [] No []

"Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square before the word 'Yes', and those voting against the question shall deposit a ballot with a check or cross mark in the square before the word 'No'.

"If this question receives a majority of the votes cast in two or more of the counties of Charleston, Berkeley, and Dorchester, as certified by the Board of State Canvassers, this act shall be implemented on the date on which written evidence of this fact is transmitted to the Secretary of State."



Section 13-12-15. Referendum in nonparticipating county whether to participate in authority.

Upon the implementation of the provisions of this chapter, should only two of the three counties of Berkeley, Dorchester, and Charleston have elected to participate by approval of the initial referendum, the governing body of the nonparticipating county may thereafter call a referendum in such county on the question of participation in the authority. After one referendum has been held under the provisions of this section, no more than one such referendum may thereafter be held within a two year period. The referendum question shall read as follows:

"Shall [insert name of county] join in the Trident Economic Development Finance Authority which shall have the power, among other things, with the approval of the governing bodies of Berkeley, Dorchester, and Charleston counties, to issue general obligation bonds for the purpose of promoting economic development in the area of the authority?

Yes [] No []

"Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square before the word 'Yes', and those voting against the question shall deposit a ballot with a check or cross mark in the square before the word 'No'."

If this question receives a majority of the votes cast in the county, as certified by the Board of State Canvassers, the jurisdictional area of the authority shall be expanded to include the approving county on the date on which written evidence of this fact is transmitted to the Secretary of State.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-20. Officers of governing board; committees; meetings; quorum.

The members of the board shall elect a chairman, vice-chairman, and secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet on the call of the chairman and in accordance with its bylaws. A majority of the board, including at least one member elected from each participating county, constitutes a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-30. Rights and powers of board.

The board has all the rights and powers of a body politic and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the right and power to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a seal;

(d) make and amend bylaws for regulation of its affairs consistent with the provisions of this chapter;

(e) acquire, purchase, hold, use, improve, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. The authority has no power to pledge the credit and the taxing power of the State. If revenue financing is used, neither the faith and credit of the State nor of any county lying within the authority nor of the authority itself shall be pledged to the payment of the principal and interest of the obligations and there shall be on the face of such obligation a statement, plainly worded, to that effect;

(f) issue general obligation bonded indebtedness pursuant to Article X, Section 14 of the South Carolina Constitution, secured in whole or in part by a pledge of the full faith, credit, and taxing power of all taxable property in the authority;

(g) receive contributions, grants, donations, and payments from any source and to invest and disperse the authority's funds;

(h) encourage, assist, promote, and cooperate in the development of the area of the authority and to appear before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(i) develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property. The authority may retain, carry forward, and expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds only may be used in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(j) develop policies governing the use of, management, business, and control of the authority's property or facilities;

(k) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including revenue bonds as described in (e), general obligation bonds as described in (f) above, and refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by pledge of the full faith, credit, and tax power of the authority, mortgage, lien, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness as set forth in Section 6-5-10 as now or hereafter amended; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11 in the event revenue bonds are issued or Chapter 15 of Title 11 in the event general obligation bonds are issued;

(l) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-12-40;

(m) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-12-40, and to execute all instruments necessary or convenient for the carrying out of business;

(n) acquire rights-of-way and property necessary for the accomplishment of its duties and purposes. The authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain pursuant to the procedures provided in Chapter 2 of Title 28 applies to all property of private persons or corporations and also to property already devoted to public use in Berkeley, Charleston, and Dorchester counties;

(o) enter into joint or cooperative agreements with the federal or state governments or any political subdivision of the State to perform any or all of its functions.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-40. Authority may issue general obligation or revenue bonds; agreements for construction, operation, maintenance, or improvement of project; financing agreements.

The authority may issue general obligation bonds or revenue bonds for the purpose of financing or refinancing, in whole or in part, the cost of the following projects:

(a) purchasing real estate;

(b) constructing, reconstructing, or improving any capital improvements; and

(c) operating and maintenance costs.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-50. Resolution of board authorizing bonds; provisions of resolution become part of contract between authority and bondholders.

General obligation bonds or revenue bonds issued under this chapter for any project described in Section 13-12-40 must be authorized by resolution of the board. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to:

(a) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(b) the acquisition, construction, and completion of any project for which the bonds are issued;

(c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project;

(d) the payment of the principal of or interest on the bonds and the sources and methods of payment, including the ad valorem tax levy or the authority, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(e) the use and disposition of the revenues derived or to be derived from the operation of any project;

(f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project;

(g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable;

(k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-60. Governing bodies of participating counties may authorize authority to issue general obligation bonds; public hearing requirement.

The governing bodies of the participating counties are empowered to authorize the authority to issue general obligation bonds whose proceeds must be used in furtherance of any power of the authority under the procedures prescribed in this chapter. If, upon its own finding or upon petition of the authority, a participating county's governing body shall determine that it may be in the interest of the authority to raise moneys for the furtherance of any power of the authority, it shall order a public hearing to be held upon the question of the issuance of bonds of the authority. Two or more of the county governing bodies may elect to jointly hold the public hearing required by this section.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-70. Notice requirements with respect to hearing on bond issue.

Notice of the public hearing required by Section 13-12-60 shall be published by each county once a week for three successive weeks in a newspaper of general circulation in the county. The notice shall state:

(a) the time of the public hearing, which shall be not less than sixteen days following the first publication of the notice;

(b) the place of the hearing;

(c) the maximum amount of general obligation bonds proposed to be issued by the authority;

(d) a statement setting forth the purpose for which the proceeds of such bonds are to be expended; and

(e) a brief summary of the reasons for the issuance of such bonds and the method by which the principal and interest of such bonds are to be paid.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-80. Public hearing.

The hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-90. Finding and ordinance; authorization by governing bodies of participating counties whether and to what extent to issue bonds.

Following the hearing, the governing body of each county shall, by ordinance, make a finding as to whether and to what extent bonds of the authority should be issued, and may thereupon authorize the governing body of the authority to issue bonds to the extent it finds necessary. No general obligation bonds of the authority may be issued without authorization of the governing body of each participating county.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-100. Notice of governing bodies' actions; call for election.

The governing body of each county shall thereupon cause notice of its action to be published for three successive weeks in a newspaper of general circulation in the county which shall state:

(a) the results of its action;

(b) the extent to which bonds of the authority are to be issued and the method to be provided for their payment;

(c) whether or not an election shall be ordered in the authority upon the question of the issuance of bonds of the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-110. Right to challenge action taken by county governing bodies.

A person affected by the action of the governing body of each county may, by action de novo instituted in the court of common pleas for such county, within twenty days following the last publication of notice prescribed by Section 13-12-100, but not afterwards, challenge the action of the governing body of the county.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-120. Manner of election; majority vote required.

If an election is ordered as provided in Section 13-12-100, the election shall be conducted in the same manner and under the procedure applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4, as now or hereafter amended. Approval of the question put to the electorate shall require an affirmative vote by a majority of all qualified electors voting on the question throughout the jurisdictional boundaries of the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-130. Issuance of bonds following authorization.

Bonds of the authority issued following authorization given pursuant to Sections 13-12-60 to 13-12-120 shall be issued by the governing body of the authority on behalf of the authority in accordance with the provisions of Sections 6-11-900 through 6-11-1010, as now or hereafter amended.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-140. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-150. Signature and attestation of bonds and interest coupons.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. Interest coupons attached to the bonds must be signed by the facsimile signatures of the officers. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-160. Resolutions, covenants, and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-170. General obligation bonds secured by full faith and credit and taxing power; revenue bonds of limited obligation; security; trustee of security agreement or indenture.

General obligation bonds authorized by this chapter shall be secured by the full faith, credit, and taxing power of the authority. Revenue bonds authorized by the chapter are limited obligations of the authority. The principal and interest of the general obligation bonds are secured in whole or in part by a pledge of the full faith, credit and taxing power of the authority. The principal and interest of the revenue bonds are payable solely out of the revenues derived by the authority, including revenues that may be derived by the authority pursuant to the financing agreement with respect to the project which the revenue bonds are issued to finance. The revenue bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The revenue bonds do not constitute or give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each revenue bond. The principal of and interest on any revenue bonds issued under this chapter must be secured by a pledge of the revenues from which the revenue bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project.

The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-180. Net earnings of authority not to inure to benefit of person other than authority.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-190. Carryover of unexpended funds from year to year.

The authority shall retain any unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-200. Determinations required to be made by authority prior to undertaking projects; determinations to be set forth in record of proceedings.

Before undertaking a project in connection with issuing bonds authorized by Section 13-12-40, the board of the authority shall make a determination:

(1) that the project will serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the area by providing services, employment, recreation, or other public benefits;

(3) as to the amount of bonds required to finance the project;

(4) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(5) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

The determinations of the board must be set forth in the proceedings as required by Section 11-15-10 under which the proposed bonds are to be issued.

HISTORY: 1992 Act No. 515, Section 1, September 1, 1992; 1992 Act No. 518, Section 1, September 2, 1992.



Section 13-12-210. Disposition of proceeds from sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds.

The cost of acquiring any project includes:

(1) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(2) the purchase price of any part of a project that may be acquired by purchase;

(3) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(4) the interest on the bonds for a reasonable time before construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



Section 13-12-220. Implementation contingent upon vote of electors in two or more of affected counties.

The provisions of Title 13, Chapter 12 shall take effect upon approval by the Governor, but these provisions may not be implemented until the question of whether to establish such an authority receives a favorable vote of a majority of the qualified electors residing in two or more of the counties of Berkeley, Charleston, and Dorchester as provided in this chapter.

HISTORY: 1992 Act No. 515, Section 2, eff September 1, 1992; 1992 Act No. 518, Section 2, eff September 2, 1992.



Section 13-12-230. Act not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail, or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the State affecting or relating to the regulation of the generation, transmission, and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 518, Section 4, eff September 2, 1992.






CHAPTER 13 - SOUTHERN GROWTH POLICIES AGREEMENT

Section 13-13-10. Southern Growth Policies Agreement and Board.

ARTICLE I.

Section 2. The purposes of this Agreement, which is hereby adopted, are to provide:

1. Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance.

2. Assistance in the prevention of interstate conflicts and the promotion of regional cooperation.

3. Mechanisms for the coordination of state and local interests on a regional basis.

4. An agency to assist the state in accomplishing the foregoing.

ARTICLE II.

Section 2. The Board shall consist of five members from each party state, as follows:

1. The Governor.

2. Two members of the State Legislature, one appointed by the presiding officer of each house of the General Assembly or in such other manner as the General Assembly may provide.

3. Two residents of the state who shall be appointed by the Governor to serve at his pleasure.

Section 3. In making appointments pursuant to Section 2, item 3, a Governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to Section 2, will make the state's representation on the Board broadly representative of the several socio-economic elements within his state.

Section 4. 1. A Governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide.

2. A legislative member of the Board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide. An alternate for a legislative member of the Board shall be selected by the member from among the members of the legislative house in which he serves.

3. A member of the Board serving pursuant to Section 2, item 3, of this Article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote: provided that notice of the identity and designation of the representative selected by the member is given to the Board in such manner as its Bylaws may provide.

ARTICLE III.

Section 2. In addition to powers conferred on the Board elsewhere in this Agreement, the Board shall have the power to make or commission studies, investigations and recommendations with respect to:

1. The planning and programming of projects of interstate or regional significance.

2. Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population.

3. Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

4. Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones.

5. Transportation patterns and systems of interstate and regional significance.

6. Improved utilization of human and natural resources for the advancement of the region as a whole.

7. Any other matters of a planning, data collection or informational character that the Board may determine to be of value to the party states.

ARTICLE IV.

Section 2. The Board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The Board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

Section 3. In general, the policy of Section 2 of this Article shall apply to the activities of the Board relating to its Statement of Regional Objectives, but nothing herein shall be construed to require the Board to rely on the services of other persons or agencies in developing the Statement of Regional Objectives or any amendment, supplement or revision thereof.

ARTICLE V.

ARTICLE VI.

1. A budget or appropriation request.

2. The Statement of Regional Objectives or any amendment, supplement or revision thereof.

3. Official comments on or recommendations with respect to projects of interstate or regional significance.

4. The annual report.

Section 2. To assist in the expeditious conduct of its business when the full Board is not meeting, the Board shall elect an Executive Committee of not to exceed twenty-three members, including at least one member from each party state. The Executive Committee, subject to the provisions of this Agreement and consistent with the policies of the Board, shall be constituted and function as provided in the Bylaws of the Board. One half of the membership of the Executive Committee shall consist of Governors, and the remainder shall consist of other members of the Board, except that at any time when there is an odd number of members on the Executive Committee, the number of Governors shall be one less than half of the total membership. The members of the Executive Committee shall serve for terms of two years, except that members elected to the first Executive Committee shall be elected as follows: one less than half of the membership for two years and the remainder for one year. The Chairman, Chairman-Elect, Vice-Chairman and Treasurer of the Board shall be members of the Executive Committee and anything in this section to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the Executive Committee shall not affect its authority to act, but the Board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

Section 3. The Board shall have a seal.

Section 4. The Board shall elect, from among its members, a Chairman, a Chairman-Elect, a Vice-Chairman and a Treasurer. Elections shall be annual. The Chairman-Elect shall succeed to the office of Chairman for the year following his service as Chairman-Elect. For purposes of the election and service of officers of the Board, the year shall be deemed to commence at the conclusion of the annual meeting of the Board and terminate at the conclusion of the next annual meeting thereof. The Board shall provide for the appointment of an Executive Director. Such Executive Director shall serve at the pleasure of the Board, and together with the Treasurer and such other personnel as the Board may deem appropriate shall be bonded in such amounts as the Board shall determine. The Executive Director shall be Secretary.

Section 5. The Executive Director, subject to the policy set forth in this Agreement and any applicable directions given by the Board, may make contracts on behalf of the Board.

Section 6. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director, subject to the approval of the Board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Board, and shall fix the duties and compensation of such personnel. The Board in its Bylaws shall provide for the personnel policies and programs of the Board.

Section 7. The Board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

Section 8. The Board may accept for any of its purposes and functions under this Agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of them. Any donation or grant accepted by the Board pursuant to this section or services borrowed pursuant to Section 7 of this Article shall be reported in the annual report of the Board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

Section 9. The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

Section 10. The Board shall adopt Bylaws for the conduct of its business and shall have the power to amend and rescind these Bylaws. The Board shall publish its Bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

Section 11. The Board annually shall make to the Governor and Legislature of each party state a report covering the activities of the Board for the preceding year. The Board at any time may make such additional reports and transmit such studies as it may deem desirable.

Section 12. The Board may do any other or additional things appropriate to implement powers conferred upon it by this Agreement.

ARTICLE VII.

Section 2. The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

1. One-third in equal shares,

2. One-third in the proportion that the population of a party state bears to the population of all party states, and

3. One-third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the Board shall employ the most recent authoritative sources of information and shall specify the sources used.

Section 3. The Board shall not pledge the credit of any party state. The Board may meet any of its obligations in whole or in part with funds available to it pursuant to Section 8, Article VI, of this Agreement, provided that the Board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Board makes use of funds available to it pursuant to Section 8 of Article VI, or borrows pursuant to this section, the Board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the obligation. The Board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the Board and not of a party state.

Section 4. The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established by its Bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Board.

Section 5. The accounts of the Board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Board.

Section 6. Nothing contained herein shall be construed to prevent Board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Board.

ARTICLE VIII.

ARTICLE IX.

ARTICLE X.

ARTICLE XI.

1. Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

2. Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties.

3. Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

ARTICLE XII.

Section 2. Any eligible state may enter into this Agreement and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least five states shall be required.

Section 3. Any party state may withdraw from this Agreement by enacting a statute repealing the Agreement, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

HISTORY: 1962 Code Section 9-120; 1973 (58) 707; 1980 Act No. 346, Sections 1, 2, eff March 20, 1980.






CHAPTER 15 - TRI-COUNTY COLISEUM COMMISSION

Section 13-15-10. Commission established; purpose.

There is established the Tri-County Coliseum Commission (Commission) for the purpose of providing an agency through which a coliseum facility may be provided for the citizens of the State through the joint participation of any other commissions, counties, municipalities, public or private agencies of the State or of the United States, with such duties, functions, powers and authority as herein provided.

HISTORY: 1980 Act No. 391, Section 1, eff April 30, 1980.



Section 13-15-20. Members; terms.

The Commission shall consist of eleven members and shall be composed of as follows:

(a) three members appointed annually, one from each county council of Berkeley, Charleston and Dorchester Counties;

(b) three members appointed at large from the legislative delegation for a three-year term by the legislative delegation from each county; provided, however, that the first Commission shall be appointed as follows: one member from Berkeley for a term of one year, one member from Charleston for a term of two years and one member from Dorchester for a term of three years;

(c) four members at large for a three-year term appointed by the county council from each county. Provided, however, the first Commission to be appointed shall be composed as follows: one member from Berkeley for a term of three years, one member from Charleston for a term of one year, one member from Charleston for a term of three years, and one member from Dorchester for a term of two years;

(d) the remaining member shall be appointed on an annual basis by the Charleston Delegation upon recommendation by the Exchange Club Coastal Carolina Fair of Charleston.

All members serving on the Commission shall serve without compensation.

HISTORY: 1980 Act No. 391, Section 2, eff April 30, 1980.



Section 13-15-30. Commission officers; terms.

The Commission shall elect one of its members as chairman, one as vice-chairman, and one of its members, or any other competent person, as secretary of the Commission. The chairman and vice-chairman of the Commission shall serve for a term of one year and until their successors are appointed and qualify.

HISTORY: 1980 Act No. 391, Section 3, eff April 30, 1980.



Section 13-15-40. Powers of the Commission.

The Commission shall have the authority to plan, establish, equip, staff, operate, regulate and protect a coliseum facility within the territory to be designated in Berkeley, Charleston or Dorchester Counties; to contract, sue and be sued in its own name; to make by-laws for the management and regulation of its affairs; to acquire real and personal property by whatever means, to mortgage, pledge, license or lease its real and personal property; to receive funds by loan, grant, donation and appropriations and to make application therefor; to establish and collect reasonable charges for the use, lease or license of its facilities.

HISTORY: 1980 Act No. 391, Section 4, eff April 30, 1980.



Section 13-15-50. Regulations.

The Tri-County Coliseum Commission is authorized to promulgate regulations governing the use of roads, streets, parking facilities and all other facilities upon the lands of the Tri-County Coliseum Commission. Such regulations are declared to be applicable to the roads, streets and parking facilities under the control of the commission. All regulations promulgated by the Commission shall be in accordance with the provisions of chapter 23 of title 1.

HISTORY: 1980 Act No. 391, Section 5, eff April 30, 1980.






CHAPTER 17 - SOUTH CAROLINA RESEARCH AUTHORITY

Section 13-17-10. Establishment of South Carolina Research Authority.

There is created a body corporate and politic to be known as the South Carolina Research Authority or as the SCRA.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 309, Section 1, eff March 23, 1984; 1996 Act No. 308, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996); 2002 Act No. 172, Section 1, eff February 8, 2002; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-20. South Carolina Research Authority; divisions; objectives.

The SCRA (authority) is organized to enhance the research capabilities of the state's public and private universities, to establish a continuing forum to foster greater dialogue throughout the research community within the State, and to promote the development of high technology industries and research facilities in South Carolina. The SCRA shall contain at least two divisions: the South Carolina Research Division (SCRD) and the South Carolina Research Innovation Centers (SCRIC). The SCRD shall perform those duties as outlined in this chapter that relate to the core mission of the SCRA. The SCRIC shall perform those duties as outlined in this chapter that establish innovation centers in South Carolina. The objectives of the authority include but are not limited by the following to:

(1) advance the general welfare of the people;

(2) increase the opportunities for employment of citizens of South Carolina;

(3) develop the human, economic, and productive resources of South Carolina;

(4) promote and encourage expansion of the research and development sector, with emphasis on capital formation and investments in research and development within South Carolina;

(5) create and maintain a dialogue between the public and private research communities;

(6) enhance the potential for private support for South Carolina colleges and universities, to promote cooperative research efforts between the private sector and South Carolina universities and colleges, and to strengthen the partnership among state government, higher education, and business and industry;

(7) assist South Carolina colleges and universities in attracting nationally prominent academic researchers and professors and to serve as an initial linkage between the state's outstanding existing research and the business and industrial sector;

(8) maximize the research capabilities of the public and private universities and colleges in South Carolina; and

(9) foster the perception of South Carolina as an international leader in the idea generation and the development, testing, and implementation of new advances in science and technology.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-30. Reserved.

Editor's Note

Former Section 13-17-30 was entitled "Establishment and operation of research parks" and was derived from 1983 Act No. 50 Section 2, eff April 29, 1983; 1990 Act No. 581, Section 1, eff June 11, 1990. Reserved by 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-40. Members of board; terms; vacancies; compensation; annual reports; meetings.

(A)(1) The SCRA shall consist of a board of twenty-four trustees that includes the following ex officio members: President of the Council of Private Colleges of South Carolina, Chairman of the South Carolina Commission on Higher Education, President of Clemson University, President of the Medical University of South Carolina, President of South Carolina State College, President of the University of South Carolina, Director of Savannah River National Laboratory, President of Francis Marion University, Chairman of the State Board for Technical and Comprehensive Education, Governor of South Carolina or his designee, Chairman of the House Ways and Means Committee or his designee, Chairman of the Senate Finance Committee or his designee, and the Secretary of Commerce or his designee.

(2) The Governor shall name the chairman who must not be a public official and who serves at the pleasure of the Governor. The remaining ten trustees must be elected by the board of trustees from a list of nominees submitted by an ad hoc committee named by the chairman and composed of the members serving as elected trustees. Each of the Congressional Districts of South Carolina must have at least one of the ten trustees.

(3) Terms of elected trustees are for four years, and half expire every two years. An elected trustee may not serve more than two consecutive four-year elected terms. Vacancies must be filled for the unexpired term in the manner of original appointment. A vacancy occurs upon the expiration of the term of service, death, resignation, disqualification, or removal of a trustee.

(B)(1) The President of Clemson University, President of the Medical University of South Carolina, President of the University of South Carolina at Columbia, the Governor or his designee, the Chairman of the House Ways and Means Committee or his designee, the Chairman of the Senate Finance Committee or his designee, and the Chairman of the Board of Trustees shall serve on the executive committee of the board of trustees. The executive committee shall elect two additional members of the executive committee, who shall be trustees at the time of their election, by the affirmative vote of a majority of the members of the executive committee then serving. Each of the three university presidents, with respect to no more than two executive committee meetings each calendar year, may designate in his place that university's chief research officer, as determined in the sole discretion of the designating president, to participate in and vote at executive committee meetings specified in the designation. The executive committee has all powers and authority of the board of trustees. The board shall have an advisory role only and shall advise the executive committee of the actions recommended by the board.

(2) Terms of elected executive committee members are for four years, and half expire every two years. An elected executive committee member may not serve more than two consecutive four-year elected terms. A vacancy must be filled for the unexpired term in the manner of original election, and occurs upon the expiration of the term of service, death, resignation, disqualification, or removal of an elected executive committee member. An elected executive committee member need not continue to be a trustee in order to complete his term as an executive committee member. An elected executive committee member may be removed from office by the affirmative vote of two-thirds of the executive committee members serving.

(3) The executive committee shall appoint a business and science advisory board to include representatives from each research university, the venture capital industry, relevant industry leaders, and the Department of Commerce. The purpose of the advisory board is to advise the board of trustees when requested by it. The advisory board shall ensure that the authority has the input of the research and business communities in implementing its programs and services.

(C) A trustee may not receive a salary for his services as a trustee; however, a trustee must be reimbursed for actual expenses incurred in service to the authority.

(D) The board annually shall submit a report to the General Assembly including information on all acts of the board of trustees together with a financial statement and full information as to the work of the authority.

(E) The board shall hire an executive director of the SCRA who has administrative responsibility for the SCRA. The executive director shall maintain, through a designated agent, accurate and complete books and records of account, custody, and responsibility for the property and funds of the authority and control over the authority bank account. The executive director, with the approval of the board, has the power to appoint officers and employees, to prescribe their duties, and to fix their compensation. The board of trustees shall select a reputable certified public accountant to audit the books of account at least once each year.

(F) Regular meetings of the board of trustees must be held at a time and place the chairman may determine. Special meetings of the board of trustees may be called by the chairman when reasonable notice is given.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 309, Section 2, eff March 23, 1984; 1991 Act No. 248, Section 6, effective January 1, 1992, and governs only transactions which take place after December 31, 1991; 2002 Act No. 172, Section 2, eff February 8, 2002; 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 4, eff June 1, 2006; 2007 Act No. 83, Section 7, eff June 19, 2007; 2012 Act No. 209, Section 2, eff June 7, 2012; 2012 Act No. 279, Section 7, eff June 26, 2012.

Editor's Note

1991 Act No. 248, Section 6, codified as Section 2-13-65, effective January 1, 1992, and governs only transactions which take place after December 31, 1991, provides as follows:

"The Code Commissioner is directed to delete all references to legislative members serving in any capacity as a member of a state board or commission, except as allowed by Section 8-13-770 of the 1976 Code."

2006 Act No. 319, Section 1, provides as follows:

"This act may be cited as the 'Industry Partners Act'."

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."



Section 13-17-50, 13-17-60. Reserved.

Editor's Note

Former Section 13-17-50 was entitled "Confidentiality of information concerning research parks and projects" and was derived from 1983 Act No. 50 Section 2, eff April 29, 1983. Reserved by 2005 Act No. 133, Section 1, eff June 7, 2005.

Former Section 13-17-60 was entitled "Technical Advisory Board; terms; vacancies; purpose; meetings" and was derived from 1983 Act No. 50 Section 2, eff April 29, 1983; 2002 Act No. 172, Section 3, eff February 8, 2002. Reserved by 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-70. Powers of board of trustees.

The board of trustees has full power and authority to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers granted by this chapter and any other law including the following powers:

(1) to have perpetual succession as a corporation;

(2) to sue and be sued;

(3) to adopt, use, and alter a corporate seal;

(4) to make and amend bylaws for its management consistent with the provisions of this chapter;

(5) to acquire, purchase, hold, use, improve, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein;

(6) to receive contributions, donations, and payments and invest and disperse the authority's funds;

(7) to construct, operate, and maintain research parks, related facilities, and infrastructure;

(8) from time to time to borrow money, make and issue negotiable notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes, bonds, and other evidences of indebtedness of the authority; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on all or any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earning on and income therefrom; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with the United States of America, in obligations of any agency, instrumentality, or corporation which has been or may hereafter be created by or pursuant to an act of Congress of the United States as an agency, instrumentality, or corporation thereof, in direct and general obligations of the State of South Carolina, and in certificates of deposit issued by any bank, trust company, or national banking association; provided, that the authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in South Carolina if such institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions; to make agreements with the purchasers or holders of such notes, bonds, or other evidences of indebtedness or with others in connection with any such notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority shall deem advisable; and in general to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders thereof; provided, that in the exercise of the powers herein granted to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but shall not be required to, avail itself of or comply with any of the provisions of Sections 11-21-10 to 11-21-80 (Advanced Refunding Act);

(9) to make bylaws for the management and regulation of its affairs;

(10) to make contracts and to execute all instruments necessary or convenient for the carrying out of business;

(11) to delegate authority to any agent or establish any committee in order to accomplish the purposes of the authority;

(12) to provide guarantees as security for notes, bonds, evidences of indebtedness, or other obligations of affiliates as defined in Section 35-2-201, or of other entities with respect to which the authority has the right to appoint one or more board members, and to mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the authority as security for or relating to these guarantees, or for notes, bonds, evidences of indebtedness, or other obligations of the authority; provided, the authority shall have no authority to pledge the credit and the taxing power of the State or any of its political subdivisions;

(13) to maintain an inventory of research efforts in South Carolina;

(14) to attract investments in research and development and high technology industries by focusing attention on various educational, cultural, scientific, and economic activities in South Carolina and by assisting potential investors with information requested to determine whether to invest in South Carolina.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 308, eff March 22, 1984; 2005 Act No. 133, Section 1, eff June 7, 2005; 2012 Act No. 209, Section 3, eff June 7, 2012.



Section 13-17-80. Board of trustees to exercise power of authority; exceptions; quorum.

The board of trustees shall exercise the powers of the authority except where a power has been given to the executive committee by law or by delegation of authority by the board of trustees. A majority of the aggregate number of the members of the executive committee plus the elected members of the board who are not then serving on the executive committee shall constitute a quorum for the purpose of conducting business. All actions may be taken by a vote of a majority of trustees present unless the bylaws require a larger number.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1991 Act No. 159, Section 1, eff June 12, 1991; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-81. "Research park" defined.

As used in this chapter, "research park" is defined as the Clemson Research Park located in Anderson County, the Carolina Research Park in Columbia, any park developed at Line Street and Hagood Avenue in downtown Charleston, and any park mutually designated by the SCRA and the participating research university.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-83. South Carolina Research Division to operate research parks in cooperation with other entities.

The South Carolina Research Division (SCRD) may operate existing research parks in cooperation with Clemson University, the Medical University of South Carolina, and the University of South Carolina at Columbia. The authority may establish and operate additional research parks and research, computer and technology-related projects, and facilities as determined by the board of trustees. The authority is responsible for the decisions and operations of a research park, project, or facility established pursuant to this chapter.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 5, eff June 1, 2006.

Editor's Note

2006 Act No. 319, Section 1, provides as follows:

"This act may be cited as the 'Industry Partners Act'."



Section 13-17-85. Confidentiality.

Negotiations with a prospective industry or business concern considering a research park or South Carolina as a facility site are confidential information and must not be disclosed without the permission of the industry or business concern. Information relating to pending or incomplete research projects is confidential as determined by the board.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-87. Establishment of Research Innovation Centers; purposes; operation; locations; funding.

(A) The SCRIC shall establish three Research Innovation Centers (innovation centers) in South Carolina. The innovation centers shall:

(1) enhance the research and technology transition capabilities of the state's three research universities;

(2) establish a continuing forum to foster greater dialogue between the state's three research universities and industry;

(3) promote the development of high technology industries and applied research facilities in South Carolina;

(4) focus their efforts on the development, testing, and implementation of new advances in the life sciences, pharmaceuticals, biotechnology, hydrogen and fuel cells, military and defense technology, chemical products, high tech fibers, advanced materials, automotive, aerospace, and information technology; and

(5) maximize the use of the funds and activities of the innovation centers for partnerships among the research universities and between the public and private sectors for the purpose of generating professional research and development jobs in South Carolina.

(B) The SCRIC shall operate in conjunction with the three research universities in South Carolina. One innovation center must be located in each of the following areas; except that an innovation center and its activities are not otherwise required to be at a particular location:

(1) Charleston, to be associated with the Medical University of South Carolina;

(2) Columbia, to be associated with the University of South Carolina; and

(3) the Upstate, to be associated with Clemson University.

(C) Each of the three innovation centers may have a center director appointed or removed with the advice and consent of the president of the research university associated with the respective center. Staff for innovation centers should encompass a variety of specialty areas, which may include market research, intellectual property protection, finance, management and business practices, relevant science and technology, industry research partner recruitment, and other specific skills as required to advise and assist start-up companies, pre-company initiatives, or launch new products. Consulting services may be obtained for specialized needs not otherwise met by existing staff personnel.

(D)(1) The SCRIC must be funded by a direct payment of funds by the SCRA for at least the first three years of the centers' existence. The payments must be at least three million dollars for the first year and at least four million dollars for the second year. After the second year, the board of trustees shall determine the method and payment of funds. By the end of the third year, total funding dedicated to the SCRIC for startup must be twelve million dollars; however, the board of trustees may provide a portion of the twelve million dollars with funds generated by other means as determined by the board. Additionally, all remaining vacant land, excluding those parcels mutually agreed upon by the SCRA and the university to which the land is geographically associated, not currently in use by the SCRA for its core mission in the Clemson Research Park in Anderson County and in the Carolina Research Park in Columbia as well as the authority's land located at the intersection of Line Street and Hagood Avenue in downtown Charleston may be dedicated to the benefit of the innovation centers or sold to account for part of the twelve million dollar payment. If the land is not sold, the board of trustees shall determine how best to use this land for the benefit of the innovation centers consistent with the plans of the university to which the land is geographically associated. Any revenue, net of expenses generated from this land, including but not limited to the sale of this land, must be used for the benefit of the innovation centers. If land is offered for sale by the SCRA, it must be offered first to the university associated with the innovation center before it is offered to the public or to another potential buyer.

(2) After the initial three-year period, the State shall explore methods to provide additional funding until the innovation centers have a reasonable opportunity to become self-sustaining. These methods may include direct appropriation from the general fund, private donations, or other funds as necessary.

(3) Notwithstanding the provisions contained in Section 73.18(A) of Part IB of the General Appropriations Bill for fiscal year 2004-2005, or any subsequent appropriations bills or other legislation, the land identified in Section 13-17-87(D)(1) and any additional real property owned or held by SCRA now or in the future must be titled in the name of, and under the control of, the SCRA.

(E) Costs associated with the physical space for the innovation centers including, but not limited to, the costs to acquire, lease, or build the physical space and to up fit the physical space, may be financed through the issuance of general obligation debt to the maximum extent allowed by Chapter 51, Title 11, the South Carolina Research University Infrastructure Act, by private match funding, from the budget of the authority, or by other means; provided, however, that in no event shall there be a pledge of the credit and taxing power of the State or a political subdivision of the State in connection with this financing. The facilities and programs at each site may be tailored to the predominant research focuses of that area. Each may contain wet and dry laboratory space, office space, prototype production facilities, pilot operations, clean rooms, and other specialized facilities.

(F) The SCRIC may:

(1) admit qualified companies including, but not limited to, start-up companies, new product initiatives, and pre-company initiatives into a center and grant these companies up to two hundred thousand dollars each as well as physical and staff resources;

(2) solicit grants and other financial support from federal, local, and private sources and fees, royalties, and other resources from innovation center users, which ultimately should enable the innovation centers to become self-sufficient;

(3) allow a company to remain in an innovation center for up to four years or until exceeding one million dollars in annual commercial revenue;

(4) allow rent and fees for services initially to be waived; and

(5) provide financing to qualified companies.

(G) The SCRIC shall use monetary grants for proof-of-concept studies, Small Business Innovation Research program matches, the protection of intellectual property, and other similar uses. Early support programs must support specialized equipment, facilities, staff assistance, and recruitment for consultants for specific projects. These support programs may be modified quarterly based on the progress of the company or new product.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 6, eff June 1, 2006; 2012 Act No. 209, Section 4, eff June 7, 2012.

Editor's Note

2006 Act No. 319, Section 1, provides as follows:

"This act may be cited as the 'Industry Partners Act'."



Section 13-17-88. Target programs of excellence; Industry Partnership Fund.

(A) There is established within each of the three South Carolina Research Innovation Centers (SCRIC) established in Section 13-17-87 a target program of excellence reflecting the basic research currently undertaken at each center and serving as the focal point of the state's applied research and development in each of the program areas of excellence:

(1) The Upstate Innovation Center associated with Clemson University: Automotive Center of Excellence, an automotive technology development program, in collaboration with the University and International Center for Automotive Research (ICAR);

(2) The Charleston Innovation Center associated with the Medical University of South Carolina: Health Sciences Center of Excellence, a health science technology development program;

(3) The Columbia Innovation Center associated with the University of South Carolina: Fuel Cell Center of Excellence, a fuel cell and hydrogen technology program, in collaboration with Savannah River National Lab (SRNL); and

(4) Other programs necessary or appropriate to fulfill the purposes of this section.

(B) The South Carolina Research Authority (SCRA), through the SCRIC, may implement and manage the specified programs and other programs as the SCRA determines in collaboration with the public and private sectors. Additional programs also shall focus on fields in which the State has demonstrated existing or emerging excellence. Program activities are not required to be performed at a particular location. Programs to be conducted pursuant to this section must be approved by the SCRA Executive Committee.

(C) Each target program must coordinate with basic researchers, both inside and outside this State, and with industry so as to focus on and effect applied research, product development, and commercialization efforts in this State in the targeted field of excellence.

(D) A target program of excellence as provided in Section (A) may undertake the following:

(1) incubation needs for start-ups and spin-offs in the program area;

(2) demonstration projects and related teams charged with conceptualizing, attracting, and executing technology in the program area;

(3) working with industry partners to develop collaborative relationships with national and international trade groups, government agencies, research labs, and other universities;

(4) financing for industry partners conducting activities in furtherance of the program area;

(5) financing for prototype development, clinical trials, and other program related preproduction projects;

(6) support for university researchers to work with industry partners on applied research and commercialization in the program area;

(7) marketing activities including, but not limited to:

(a) building national and international recognition of the program;

(b) recruiting industries and scientific and entrepreneurial talent to the program;

(c) building public awareness;

(d) supporting South Carolina based trade shows in South Carolina that attract national and international audiences;

(8) other activities necessary or appropriate in relation to the programs.

(E) There is established the "Industry Partnership Fund" at the SCRA or at an SCRA-designated affiliate, or both, for the acceptance of contributions for funding the programs. Financing methods pursuant to this section and Section 13-17-87 include grants, loans, investments, and other incentives. The SCRA may, but is not required to, provide additional funding for the programs. Program funding is authorized for the purposes of this section and related administrative costs. A contributor is eligible for a tax credit against the state income or premium tax or license fee, as provided in Section 12-6-3585.

(F) The South Carolina Research Authority (SCRA) may implement the provisions of this section and Section 13-17-87, pursuant to Section 13-17-180.

(G) The SCRA must consult with Clemson University, The Medical University of South Carolina, or the University of South Carolina in the conduct of a program if the program is conducted by an innovation center associated with that research university.

(H) The SCRA shall submit an annual report to the General Assembly on the programs established pursuant to this section.

HISTORY: 2006 Act No. 319, Section 2, eff June 1, 2006.

Editor's Note

2006 Act No. 319, Section 1, provides as follows:

"This act may be cited as the 'Industry Partners Act'."



Section 13-17-89. Prohibition on pledging credit of State.

A provision of this chapter may not be construed to authorize the SCRA to commit the credit and taxing power of the State. Where the SCRA establishes, controls, funds, supports, or is otherwise involved with a nonprofit entity or appoints some or all of the directors of a nonprofit entity, and this nonprofit entity has established or establishes a for-profit entity, has acquired or acquires an ownership interest in a for-profit entity, the SCRA shall provide written notice to both this nonprofit entity and this for-profit entity that the SCRA may not pledge the credit and taxing power of the State. A failure to provide this written notice may not be construed to indicate the SCRA may pledge the credit and taxing power of the State.

HISTORY: 2012 Act No. 209, Section 1, eff June 7, 2012.



Section 13-17-90. Exemption from taxation.

It is found and declared that the project authorized by this chapter is in all respects for the benefit of all the people of the State, for the improvement of their welfare and material prosperity, and is a public purpose and a corporation owned completely by the people of the State. The authority shall pay no taxes or assessments including, but not limited to, income tax, sales and use tax, and property tax upon any of the property acquired by it or upon any of its activities; except that the authority is entitled to the above-referenced sales and use tax exemption only in (1) transactions to obtain tangible personal property for the authority's own use or consumption, (2) transactions related to authority contracts with governmental entities and nonprofit entities, and (3) transactions related to authority contracts with private, for-profit entities doing business in South Carolina, where these contracts do not place these entities in competition with other private, for-profit entities doing business in South Carolina. The securities and other obligations issued by the authority, their transfer, and the income is free from taxation. After payment of necessary operating expenses and all annual debt requirements, the authority shall reinvest net earnings furthering the purposes of this chapter.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1990 Act No. 581, Section 2, eff June 11, 1990; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-100. State not obligated, liable, or responsible.

Nothing contained in the provisions of this chapter, at any time or in any manner, shall involve the credit and taxing power of the State, or of any of its political subdivisions; nor shall any of the securities or other evidences of indebtedness authorized to be issued in and by this chapter ever be or constitute obligations of the State or any of its political subdivisions; nor shall the State or any of its political subdivisions ever be liable or responsible, in any way, for the payment of the principal or interest of or on a security or another evidence of indebtedness.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-130. Assistance to public and private universities.

The authority may assist public and private universities in South Carolina in their efforts to identify and attract nationally prominent academic researchers and professors to accept positions in our schools following established university procedures. This assistance includes coordination of corporate contributions or the provision for direct subsidies to establish professorships and salary supplements competitive in the national markets. The sole determination for hiring resides with the individual institutions.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-140. Identification of common interest areas; promotion of universities.

The authority shall identify subject areas of common interest to the public and private sectors and shall promote the use of South Carolina universities to perform research for private industries.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-150. Establishment of statewide professional research organization.

The authority may establish, in cooperation with the state's colleges and universities, a statewide professional research organization to promote social, professional, and business relationships among researchers in the public and private sectors of the State. The organization established shall conduct regular, regional, and statewide meetings to provide a forum for research presentations and to bring researchers from various industries and universities together to discuss topics of common interest.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-160. Restrictions on authority.

The authority may not interfere in the relationships colleges and universities have established or may establish in the future with industry. The authority may not infringe upon or compete with the rights of faculty members to pursue their own research interests or to secure funding for them. The authority may not inhibit similar scientific activities in the research parks, but the authority may promote individual parks for differing activities of scientific excellence.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-170. Exemption of authority and its employees from certain Code provisions.

The authority and its employees are exempt from the application of Title 8 (Public Officers and Employees), except for Chapter 5 (Nepotism), and Chapter 13 (Ethics and Disclosure), and Title 9 (State Retirement Systems).

HISTORY: 1984 Act No. 309, Section 3, eff March 23, 1984; 2005 Act No. 133, Section 1, eff June 7, 2005.



Section 13-17-180. Not-for-profit corporations; powers and limitations; annual audit.

The authority is authorized to establish not-for-profit corporations it considers necessary or appropriate to carry out the purposes of this chapter. These corporations have the powers provided to corporations under applicable corporate law including, but not limited to, the ability to establish one or more for-profit or not-for-profit corporations, provided, however, that the for-profit corporations are subject to applicable federal and state taxes, and provided that the for-profit corporations may not compete with any for-profit corporations incorporated in South Carolina. These corporations shall engage an independent accounting firm to conduct an annual audit of their books and records.

HISTORY: 1996 Act No. 308, Section 2, eff upon approval (became law without the Governor's signature on May 7,1996); 2005 Act No. 133, Section 1, eff June 7, 2005.






CHAPTER 19 - MIDLANDS AUTHORITY

Section 13-19-10. Midlands Authority created; governing board; appointment and terms of board members; filling of vacancies.

There is created the Midlands Authority of South Carolina, referred to in this chapter as the "authority". The governing body of the authority consists of a nine member board appointed by the Governor, with the advice and consent of the Senate, for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. Two members must be resident of each of the following counties: Richland, Lexington, Fairfield, and Newberry. One member must be appointed from the state at large. Vacancies on the board for any reason must be filled for the unexpired term in the manner of original appointment.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-20. Board officers; committees; meetings; quorum.

The members of the board shall elect one member as chairman and one as vice-chairman and shall also elect a secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet upon the call of its chairman and in accordance with its bylaws, and five members constitute a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-30. Rights and powers of board.

The board of the authority has all the rights and powers of a body politic and corporate and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the following rights and powers to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a corporate seal;

(d) adopt and amend bylaws for regulation of its affairs consistent with this chapter;

(e) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures and regulations as approved by the State Fiscal Accountability Authority, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. Except for the provisions of Sections 11-35-5210 through 11-35-5270, inclusive, in exercising the powers authorized in this chapter the authority is exempt from Title 11, Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(f) receive contributions, donations, and payments and to invest and disperse the authority's funds;

(g) encourage, assist, promote, and cooperate in the development of the counties which are represented by members as set forth in Section 13-19-10 and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(h) negotiate agreements, accords, or compacts on behalf of and in the name of the State with the United States or with any agency, department, or commission of the United States;

(i) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in its jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the by-laws of the authority. The authority shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds only may be used in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(j) promulgate regulations governing the use of or doing business on the authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(k) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by mortgage, line, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investment in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the power granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11. The authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions;

(l) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-19-40;

(m) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-19-40, and to execute all instruments necessary or convenient for the carrying out of business;

(n) for the acquiring of rights-of-ways and property necessary for the accomplishment of its duties and purposes, the authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain applies to all property of private persons or corporations;

(o) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services the authority considers necessary and to fix and to pay their compensation. Employees of the authority or any entity established pursuant to Section 13-19-190 are not considered state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15. Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resource Management of the Department of Administration to establish a comprehensive human resource management program. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, the provisions of Chapter 35 of Title 11 do not apply to the authority in the employment of consultants and other providers of service, but consultants and other providers of services are subject to the authority's procurement procedures or regulations as approved by the State Fiscal Accountability Authority;

(p) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the authority; these rates must be at least sufficient to provide for payment of all expenses of the authority, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-35. Area in which authority may exercise powers and duties.

The authority may exercise any of the powers and duties conveyed under Section 13-19-30 in the entire area of a county or portion of a county which borders the counties represented by members as set forth in Section 13-19-10.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-40. Authority to issue bonds; financing agreements with respect to construction, operation, maintenance, and improvement of projects.

In furtherance of its purposes, the authority may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of a facility, building structure, or any other matter or thing which the authority is authorized to acquire, construct, equip, maintain, or operate.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-45. Issuance of revenue bonds, and financing agreements, with respect to particular projects.

The authority may issue revenue bonds for the purpose of financing or refinancing, in whole or in part, the cost of the following projects:

(a) purchasing real estate;

(b) constructing, reconstructing, or improving roads, bridges, culverts, or other transportation facilities;

(c) constructing, reconstructing, improving, or equipping water distribution systems, sewer treatment and distribution facilities, buildings, or environmental utilities;

(d) constructing, reconstructing, and improving recreational facilities, including but not limited to marinas, docks, swimming pools, parks, dams, ponds, golf courses, racquetball and tennis facilities, and equestrian and archery complexes. In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-50. Resolution by board authorizing issuance of revenue bonds.

Revenue bonds issued under this chapter for any project described in Section 13-19-40 must be authorized by resolution of the board of the authority. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to: (a) the custody, security, use, expenditure, or application of the proceeds of the bonds; (b) the acquisition, construction, and completion of any project for which the bonds are issued; (c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project; (d) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds; (e) the use and disposition of the revenues derived or to be derived from the operation of any project; (f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project; (g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds; (h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued; (i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected; (j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable; (k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project are capable of serving the public or private sector; (l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-60. Terms and particulars pertaining to bonds.

The bonds may be issued in one or more series, may bear a date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates per annum as approved by the State Fiscal Accountability Authority, may be payable in a medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms of redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the resolution authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the authority, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-19-40, are not subject to approval by the State Fiscal Accountability Authority. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-70. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-80. Bond issue approval; proposal; disposition of proposal.

No bonds may be issued pursuant to the provisions of this chapter until the proposal of the board of the authority to issue the bonds receives the approval of the State Fiscal Accountability Authority. When the board proposes to issue bonds, it shall file a proposal with the State Fiscal Accountability Authority or the Department of Administration, as appropriate, setting forth: (a) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located; (b) a reasonable estimate of the cost of the project; (c) a general summary of the terms and conditions of any financing agreement and security agreement. Upon the filing of the proposal the State Fiscal Accountability Authority or the Department of Administration, as appropriate, shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this chapter, it may approve the project. At any time following the approval, the board may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-19-40, notice of the approval of any project by the State Fiscal Accountability Authority or the Department of Administration, as appropriate, must be published at least once by the authority in a newspaper having general circulation in the county where the project is to be located. Any interested party may, within twenty days after the date of the publication of notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-90. Signature and attestation of bonds and interest coupons.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. Interest coupons attached to the bonds must be signed by the facsimile signatures of the officers. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-100. Sale of bonds upon terms and conditions set by State Fiscal Accountability Authority.

The bonds must be sold at public or private sale upon terms and conditions as the State Fiscal Accountability Authority considers advisable.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-110. Description of financial obligations to be filed with State Treasurer.

The board of the authority or its proper administrative officers shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the board with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-120. Resolutions, covenants, and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-130. Limited obligation of bonds; state not to incur liability; security; trustee under security agreement or indenture.

The bonds authorized by this chapter are limited obligations of the authority. The principal and interest are payable solely out of the revenues derived by the authority, including any revenues that may be derived by the authority pursuant to the financing agreement with respect to the project which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this chapter must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the board of the authority does not have the power to obligate itself with respect to any project for which the proceeds of bonds issued under this chapter have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit. The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-140. Investment of funds by state treasurer; net earnings.

All funds of the authority must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the board in accordance with policies established by the board. Funds of the authority must be paid out only upon warrants issued in accordance with policies established by the board. No warrants may be drawn or issued disbursing any of the funds of the authority except for a purpose authorized by this chapter.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority. Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-150. Carryover of unexpended funds from year to year.

The authority may retain any unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-160. Determinations required to be made by authority prior to undertaking projects; terms which must be included in financing agreement between authority and company with respect to projects.

(A) Prior to undertaking any project authorized by Section 13-19-40, the board of the authority shall make a determination:

(1) that the project will serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project will give rise to no pecuniary liability of the authority, the State, or any political subdivision of the State, or charge against the general credit of the authority, the State, or any political subdivision of the State, or taxing power of the State or any political subdivision of the State if the proceeds are loaned by the authority to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project. The determinations of the board must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the authority and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the board, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserves considered by the board to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992; 1993 Act No.181, Section 255, eff July 1, 1993.



Section 13-19-170. Disposition of proceeds of sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(a) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(b) the purchase price of any part of a project that may be acquired by purchase;

(c) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(d) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-180. Regulations promulgated by authority to be in accord with Title 1, Chapter 23.

The regulations of the authority must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-190. Establishment of profit or not-for-profit corporations to carry out purposes of chapter; grants and loans; loan guarantees and limitations of liability.

The authority may establish profit or not-for-profit corporations as the authority considers necessary to carry out the purposes of this chapter. Officials or employees of the authority may act as officials or employees of any corporations created pursuant to this section without additional compensation. A corporation created pursuant to this section is considered to be a "public procurement unit" for purposes of Article 19, Chapter 35 of Title 11.

The authority may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the authority has caused to be formed whose articles of incorporation require that its directors be elected by members of the authority and all assets of which, upon dissolution, must be distributed to the authority if it is in existence or, if it is not in existence, then to this State.

These grants, loans, or guarantees may be made upon a determination by the authority that the receiving not-for-profit corporation is able to carry out the purposes of this chapter and on the terms and conditions imposed by the authority.

A guarantee made by the authority does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the authority must be a special obligation of the authority. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the authority and a guarantee issued by the authority must contain on its face a statement to that effect.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-200. Tax exemption of authority property; payment in lieu of taxes.

The property of the authority is not subject to any taxes or assessments, but the authority shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-210. Purposes for which authority is or is not "agency," "state agency," or state institution.

Notwithstanding any provision of law or regulation, the authority continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the authority is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-220. Severability.

If a term or provision of a section of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



Section 13-19-230. Chapter not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail, or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the state affecting or relating to the regulation of the generation, transmission and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 515, Section 6, eff July 1, 1992.

Editor's Note

1992 Act No. 515, Section 6, was codified as two code sections, Section 13-19-230 and Section 13-21-240.






CHAPTER 21 - EDISTO DEVELOPMENT AUTHORITY

Section 13-21-10. Edisto Development Authority created; governing board; appointment and terms of board members; filling of vacancies.

There is created the Edisto Development Authority, referred to in this chapter as the "authority". The governing body of the authority consists of a seven member board appointed by the Governor, with the advice and consent of the Senate, for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. One member must be appointed from each of the following counties: Allendale, Bamberg, Barnwell, Calhoun, Hampton, and Orangeburg. One member must be appointed from the state at large.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-20. Board officers; committees; meetings; quorum.

The members of the authority board shall elect one member as chairman and one as vice-chairman and shall also elect a secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet upon the call of its chairman and in accordance with its bylaws, and four members constitute a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-30. Rights and powers of board.

The authority board has all the rights and powers of a body politic and corporate and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the following rights and powers to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) adopt and amend bylaws for regulation of its affairs consistent with this chapter;

(5) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures or regulations as approved by the State Fiscal Accountability Authority, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, in exercising the powers authorized in this chapter the authority is exempt from Title 11 of Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(6) receive contributions, donations, and payments and to invest and disperse the authority's funds;

(7) encourage, assist, promote, and cooperate in the development of the Edisto River and the streams, canals, or watercourses now or at a later time connected to or flowing into the river and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(8) to negotiate agreements, accords, or compacts on behalf of and in the name of the State with the United States, with any agency, department, or commission of the United States, relating to the development of the Edisto River and the development of the streams, canals, or watercourses now or at a later time connected to or flowing into the river, and particularly in reference to joint or concurrent action in the furtherance of agreements, accords, or contracts;

(9) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in its jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the bylaws of the authority. The authority shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds shall be used only in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(10) promulgate regulations governing the use of or doing business on the authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(11) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments in which proceeds are invested in the earnings on and income from the investments; to invest its monies, including, without limitation, its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness.

In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11. The authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions;

(12) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-21-50;

(13) to make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-21-50, and to execute all instruments necessary or convenient for the carrying out of business;

(14) for the acquiring of rights-of-way and property necessary for the accomplishment of its duties and purposes, the authority may purchase them by negotiation or may condemn them, and should it elect the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain applies to all property of private persons or corporations and also to property already devoted to public use in any of the counties which are represented by members as set forth in Section 13-21-10;

(15) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services as the authority considers necessary and to fix and to pay their compensation. Employees of the authority or any entity established pursuant to Section 13-21-200 are not considered to be state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15. Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resources Management of the Department of Administration to establish a comprehensive human resource management program. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, the provisions of Chapter 35 of Title 11 do not apply to the authority in the employment of consultants and other providers of service, but consultants and other providers of services are subject to the authority's procurement procedures or regulations as approved by the State Fiscal Accountability Authority;

(16) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the authority; these rates must be at least sufficient to provide for payment of all expenses of the authority, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-40. Area in which authority may exercise powers and duties.

The authority may exercise any of the powers and duties conveyed under Section 13-21-30 in the entire area of a county or portion of a county which borders the Edisto River or is within the Edisto River Basin.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-50. Authority to issue bonds; financing agreements with respect to construction, operation, maintenance, and improvement of projects.

In furtherance of its purposes, the authority may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of any facility, building structure, or any other matter or thing which the authority is authorized to acquire, construct, equip, maintain, or operate.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to consult, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority or its assignee, to meet the payments that become due on the bonds.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-60. Resolution by board authorizing issuance of revenue bonds.

Revenue bonds issued under this chapter for any project described in Section 13-21-50 must be authorized by resolution of the board of the authority. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to:

(1) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(2) the acquisition, construction, and completion of any project for which the bonds are issued;

(3) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project;

(4) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(5) the use and disposition of the revenues derived from the operation of any project;

(6) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payments of expenses of operation and maintenance of the project;

(7) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(8) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(9) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(10) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payment from the same revenues from which the bonds are payable;

(11) rules to insure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(12) any other matter or course of conduct, which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-70. Terms and particulars pertaining to bonds.

The bonds may be issued in one or more series, may bear date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates a year as approved by the State Fiscal Accountability Authority, may be payable in the medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms or redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the resolution authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the authority, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-21-50, are not subject to approval by the State Fiscal Accountability Authority. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-80. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-90. Bond issue approval; proposal; disposition of proposal.

No bonds may be issued pursuant to the provisions of this chapter until the proposal of the board of the authority to issue the bonds receives the approval of the State Fiscal Accountability Authority. When the board proposes to issue bonds, it shall file a proposal with the State Fiscal Accountability Authority or the Department of Administration, as appropriate, setting forth:

(1) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located;

(2) a reasonable estimate of the cost of the project;

(3) a general summary of the terms and conditions of any financing agreement and security agreement.

Upon the filing of the proposal, the State Fiscal Accountability Authority or the Department of Administration, as applicable, shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this chapter, it may approve the project. At any time following the approval, the board may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-21-50, notice of the approval of any project by the State Fiscal Accountability Authority or the Department of Administration, as applicable, must be published at least once by the authority in a newspaper having general circulation in the county where the project is to be located.

Any interested party may, within twenty days after the date of the publication notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-100. Signature and attestation of bonds.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-110. Sale of bonds upon terms and conditions set by State Fiscal Accountability Authority.

The bonds must be sold at public or private sale upon terms and conditions as the State Fiscal Accountability Authority considers advisable.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-120. Description of financial obligations to be filed with State Treasurer.

The board of the authority or its proper administrative officers shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the board with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-130. Resolutions, covenants, and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-140. Limited obligation of bonds; state not to incur liability; security; trustee under security agreement or indenture.

The bonds authorized by this chapter are limited obligations of the authority. The principal and interest are payable solely out of the revenues derived by the authority, including any revenues that may be derived by the authority pursuant to the financing agreement with respect to the projects which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this chapter must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the board of the authority does not have the power to obligate itself with respect to any project for which the proceeds of bonds issued under this chapter have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit.

The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person, or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-150. Investment of funds by state treasurer; net earnings.

All funds of the authority must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the board in accordance with policies and guidelines formulated by the board. Funds of the authority must be paid out only upon warrants issued in accordance with policies established by the board. No warrants may be drawn or issued disbursing any of the funds of the authority except for a purpose authorized by this chapter.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority. Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-160. Carryover of unexpended funds from year to year.

The authority shall retain unexpended funds at the close of the state fiscal year regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-170. Determinations required to be made by authority prior to undertaking projects; terms which must be included in financing agreement.

(A) Prior to undertaking any project authorized by Section 13-21-50, the board of the authority shall make a determination:

(1) that the project shall serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project shall give rise to no pecuniary liability of the authority, the State, or a political subdivision of the State, or charge against the general credit of the authority, the State, or a political subdivision of the State, or taxing power of the State or a political subdivision of the State if the proceeds are loaned by the authority to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

The determinations of the board must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the authority and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the board, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain a reserve considered by the board to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-180. Disposition of proceeds of sale of bonds; costs associated with project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(1) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(2) the purchase price of any part of any project that may be acquired by purchase;

(3) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(4) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-190. Regulations promulgated by authority to be in accord with Title 1, Chapter 23.

The regulations of the authority must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-200. Establishment of profit or not-for-profit corporations to carry out purposes of chapter; grants and loans; loan guarantees and limitations of liability.

The authority may establish profit or not-for-profit corporations as the authority considers necessary to carry out the purposes of this chapter. Officials or employees of the authority may act as officials or employees of any such corporations created pursuant to this section without additional compensation. Any corporations created pursuant to this section are considered to be "public procurement units" for purposes of Article 19, Chapter 35 of Title 11.

The authority may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the authority has caused to be formed whose articles of incorporation require that its directors be elected by members of the authority and all assets of which, upon dissolution, must be distributed to the authority if it is in existence, or, if it is not in existence, then to this State.

These grants, loans, or guarantees may be made upon a determination by the authority that the receiving not-for-profit corporation is able to carry out the purposes of this chapter and on the terms and conditions imposed by the authority.

A guarantee made by the authority does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the authority must be a special obligation of the authority. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the authority and a guarantee issued by the authority must contain on its face a statement to that effect.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-210. Tax exemption of Authority property; payment in lieu of taxes.

The property of the authority is not subject to any taxes or assessments, but the authority shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-220. Purposes for which authority is or is not "agency," "state agency," or state institution.

Notwithstanding any provision of law or regulation, the authority continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the authority is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-230. Severability.

If any term or provision of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



Section 13-21-240. Chapter not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail, or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the state affecting or relating to the regulation of the generation, transmission and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 515, Section 6, eff July 1, 1992.

Editor's Note

1992 Act No. 515, Section 6, was codified as two code sections, Section 13-19-230 and Section 13-21-240.









Title 14 - Courts

CHAPTER 1 - GENERAL PROVISIONS

Section 14-1-10. "Property" defined.

The word "property," as used in this Title, includes property, real and personal.

HISTORY: 1962 Code Section 15-3; 1952 Code Section 15-3; 1942 Code Section 899; 1932 Code Section 899; Civ. P. '22 Section 847; Civ. P. '12 Section 484; Civ. P. '02 Section 446; 1870 (14) Section 468.



Section 14-1-20. "Real property" and "real estate" defined.

The words "real property" and "real estate," as used in this Title, are coextensive with lands, tenements and hereditaments.

HISTORY: 1962 Code Section 15-1; 1952 Code Section 15-1; 1942 Code Section 897; 1932 Code Section 897; Civ. P. '22 Section 845; Civ. P. '12 Section 482; Civ. P. '02 Section 444; 1870 (14) 466.



Section 14-1-30. "Personal property" defined.

The words "personal property," as used in this Title, include money, goods, chattels, things in action and evidences of debt.

HISTORY: 1962 Code Section 15-2; 1952 Code Section 15-2; 1942 Code Section 898; 1932 Code Section 898; Civ. P. '22 Section 846; Civ. P. '12 Section 483; Civ. P. '02 Section 445; 1870 (14) 467.



Section 14-1-40. "Clerk" defined.

The word "clerk", as used in this title, signifies the clerk of the court where the action is pending and, in the Supreme Court or court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 15-4; 1952 Code Section 15-4; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469; 1999 Act No. 55, Section 12, eff June 1, 1999.



Section 14-1-50. Common law of England continues in effect.

All, and every part, of the common law of England, where it is not altered by the Code or inconsistent with the Constitution or laws of this State, is hereby continued in full force and effect in the same manner as before the adoption of this section.

HISTORY: 1962 Code Section 1-19; 1972 (57) 2775.



Section 14-1-60. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to this Title.

HISTORY: 1962 Code Section 15-5; 1952 Code Section 15-5; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.



Section 14-1-70. Designation of the several courts of the State.

The following are courts of justice in this State:

(1) the court for trial of impeachments;

(2) the Supreme Court;

(3) the court of appeals;

(4) the circuit courts, to wit:

(a) a court of common pleas and

(b) a court of general sessions;

(5) probate courts;

(6) the family courts;

(7) magistrates' courts; and

(8) municipal courts.

HISTORY: 1962 Code Section 15-6; 1952 Code Section 15-6; 1942 Code Section 9; 1932 Code Section 9; Civ. P. '22 Section 9; Civ. P. '12 Section 9; Civ. P. '02 Section 9; 1870 (14) 423 Section 9; Const. Art. 5 Section 1; 1903 (24) 89; 1911 (27) 16; 1961 (52) 139; 1999 Act No. 55, Section 13, eff June 1, 1999.



Section 14-1-80. Jurisdiction of the several courts of the state, generally.

These courts shall exercise the jurisdiction now vested in them respectively except as otherwise prescribed.

HISTORY: 1962 Code Section 15-7; 1952 Code Section 15-7; 1942 Code Section 10; 1932 Code Section 10; Civ. P. '22 Section 10; Civ. P. '12 Section 10; Civ. P. '02 Section 10; 1870 (14) 423 Section 10; 1903 (24) 89; 1911 (27) 16.



Section 14-1-90. Chief Justice of Supreme Court is administrative head; powers and duties; vacancy.

The Chief Justice of the Supreme Court shall be the administrative head of all courts in this State. He shall examine the administrative methods, systems and activities of the courts and their employees, examine the dockets of the several courts and require the courts and their employees to furnish to him such information as may be appropriate to assist in the administration of the courts. Within the framework of the requirements of Section 14-3-390, he shall make all assignments of duties for the circuit judges and may, from time to time, transfer a circuit judge from one assignment to another, as such judge's regularly assigned duties will permit and as the need appears. He shall have the right to call additional terms of court, to assign more than one judge to a circuit, if such additional judge's regularly assigned duties will permit and if need appears, and generally to supervise the calendars of trial courts in the interest of the better administration of justice. In the event that there is a vacancy in the position of Chief Justice or for any reason the Chief Justice is unable to act, the powers and functions provided in this section shall be exercised by the senior associate justice.

HISTORY: 1962 Code Section 15-7.1; 1959 (51) 306.



Section 14-1-95. Power of chief justice to adjust salary of judicial employees.

Effective July 1, 1985, the Chief Justice is empowered to adjust salary levels of employees of the Judicial Department from funds appropriated to the Judicial Department.

HISTORY: 1987 Act No. 97 Section 2, eff May 13, 1987.



Section 14-1-100. Rights in court not affected by race or color.

Whenever authority has heretofore been conferred by law upon any free white person or persons to institute any suit or proceedings or to prefer any information or complaint in any matter, civil, penal or criminal, the same rights shall be enjoyed by and the same remedies shall be applicable to all persons whatsoever, regardless of race or color, subject to the same conditions and none other.

HISTORY: 1962 Code Section 15-8; 1952 Code Section 15-8; 1942 Code Section 335; 1932 Code Section 335; Civ. P. '22 Section 291; Civ. C. '12 Section 3924; Civ. C. '02 Section 2821; G. S. 2168; R. S. 2297; 1870 (14) 338.



Section 14-1-110. Effect on process pending in any court of failure of court to sit on day appointed by law.

No process pending in any court shall be discontinued for or by reason of the failure to hold the court upon the day appointed by law. In such case all suits, process, matters and things depending shall be made to the next succeeding court in course in the same manner as if such succeeding court had been the same court to which such process stood continued or such returns or appearances should have been made. And recognizances, bonds and obligations for appearances and all returns shall be of the same force and validity for the appearance of any person at such succeeding court and all summonses for witnesses as effectual as if the succeeding court had been expressly mentioned therein.

HISTORY: 1962 Code Section 15-9; 1952 Code Section 15-9; 1942 Code Section 345; 1932 Code Section 345; Civ. P. '22 Section 301; Civ. C. '12 Section 3934; Civ. C. '02 Section 2831; G. S. 178; R. S. 2307; 1785 (7) 218.



Section 14-1-120. Case continued on adjournment.

All causes depending on the docket and undetermined at any adjournment to the court in course shall stand continued in the same order to such court as fully as if such causes were called over and continued by order of court.

HISTORY: 1962 Code Section 15-9.1; 1952 Code Section 15-9.1; 1942 Code Section 345; 1932 Code Section 345; Civ. P. '22 Section 301; Civ. C. '12 Section 3934; Civ. C. '02 Section 2831; G. S. 178; R. S. 2307; 1785 (7) 218.



Section 14-1-130. Disqualification of judge by reason of relationship to parties.

No judge or other judicial officer shall preside on the trial of any cause when he may be connected with either of the parties by consanguinity or affinity within the sixth degree.

HISTORY: 1962 Code Section 15-10; 1952 Code Section 15-10; 1942 Code Section 334; 1932 Code Section 334; Civ. P. '22 Section 290; Civ. C. '12 Section 3923; Civ. C. '02 Section 2820.



Section 14-1-140. Persons attending court exempt from arrest; mileage allowed per day.

All persons necessarily going to, attending on, or returning from, the courts of record of this State shall be free from arrest, except on criminal process for treason, felony or breach of the peace. Thirty miles per day shall be allowed such persons for travelling.

HISTORY: 1962 Code Section 15-11; 1952 Code Section 15-11; 1942 Code Section 338; 1932 Code Section 338; Civ. P. '22 Section 294; Civ. C. '12 Section 3927; Civ. C. '02 Section 2824; G. S. 2171; R. S. 2300; 1785 (7) 219; 1798 (7) 286; 1819 (11) 41.



Section 14-1-150. Contempt of court; offenders to be heard.

In case any person shall commit any misbehavior or contempt in any court of judicature in this State, by word or gesture, the judges of such court may set a fine on such offender in any sum not exceeding fifty dollars, for the use of this State, and may commit the offender till payment. But if any person shall in the presence and during the sitting of the court strike or use any violence therein, such person shall be fined at the discretion of the court and shall be committed till payment; provided, that no citizen of this State shall be sent to jail for any contempt of court or supposed contempt of court, committed during the sitting of the court and in disturbance of the court, until he be brought before the court and there be heard by himself or counsel or shall stand mute.

HISTORY: 1962 Code Section 15-12; 1952 Code Section 15-12; 1942 Code Section 339; 1932 Code Section 339; Civ. P. '22 Section 295; Civ. C. '12 Section 3928; Civ. C. '02 Section 2825; G. S. 2172; R. S. 2301; 1731 (3) 283; 1811 (5) 642.



Section 14-1-160. Breach of peace within hearing of court.

When any affray shall happen during the sitting of any court within this State and within the hearing or to the disturbance of the court, the court shall order the sheriff or other lawful officer to take the affrayers or other disturbers of the peace or those guilty of contempt and bring the offenders before the court and the court shall make such order thereon as may be consistent with law, justice and good order.

HISTORY: 1962 Code Section 15-13; 1952 Code Section 15-13; 1942 Code Section 340; 1932 Code Section 340; Civ. P. '22 Section 296; Civ. C. '12 Section 3929; Civ. C. '02 Section 2826; G. S. 2173; R. S. 2302; 1811 (5) 642.



Section 14-1-170. Filing of undertakings.

The various undertakings required to be given by this Title must be filed with the clerk of the court, unless the court expressly provides for a different disposition thereof.

HISTORY: 1962 Code Section 15-14; 1952 Code Section 15-14; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 438.



Section 14-1-180. Jurors for inferior courts in counties containing a city of more than 70,000.

In each county containing a city having more than seventy thousand population, according to the official United States census, all jurors for courts inferior to the circuit court and having both civil and criminal jurisdiction shall be drawn from the jury box and tales box provided for such counties under Sections 14-7-170 and 14-7-210.

HISTORY: 1962 Code Section 15-15; 1952 Code Section 15-15; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263.



Section 14-1-190. Monies received by jurors constitute expense allowance.

Notwithstanding any other provision of law, any monies received by a person for service as a juror in any court of this State shall be considered an expense allowance for such service.

HISTORY: 1980 Act No. 320, eff March 4, 1980.



Section 14-1-200. Establishment of salaries of Supreme Court Justices, Court of Appeals, Circuit Court, and Family Court judges.

The General Assembly shall establish the salary of the Chief Justice and Associate Justices of the Supreme Court in the annual general appropriation act with the salary of the Chief Justice to be one hundred five percent of the salary fixed for Associate Justices of the Supreme Court and shall fix the salaries for the court of appeals, circuit court, and family court according to the following schedule:

(1) The chief judge of the court of appeals shall receive a salary in an amount equal to ninety-nine percent of the salary fixed for Associate Justices of the Supreme Court;

(2) Judges of the court of appeals shall receive a salary in an amount equal to ninety-seven and one-half percent of the salary fixed for Associate Justices of the Supreme Court, and circuit court judges shall receive a salary in an amount equal to ninety-five percent of the salary fixed for Associate Justices of the Supreme Court;

(3) Judges of the family court shall receive a salary in an amount equal to ninety-two and one-half percent of the salary fixed for Associate Justices of the Supreme Court.

HISTORY: 1985 Act No. 201, Part II, Section 31, eff June 20, 1985; 1996 Act No. 458, Part II, Section 25A, eff July 1, 1996.

Editor's Note

1996 Act No. 458, Part II, Section 25B, eff July 1, 1996, provides as follows:

"One-half of the increase in the salaries of justices and judges provided for in the amendment to Section 14-1-200 of the 1976 Code in subsection A of this section takes effect on July 1, 1997, and one-half of such increase takes effect on July 1, 1998."



Section 14-1-201. Distribution of additional assessment charged to persons convicted of driving under influence of intoxicating liquors or drugs.

The revenue from the twelve dollar additional assessments imposed pursuant to Section 56-5-2995 must be distributed as follows:

(1) eighty-four percent to the Department of Disabilities and Special Needs for the Head and Spinal Cord Injuries Family Support Program; and

(2) sixteen percent to the Department of Health and Environmental Control for Emergency Medical Services - Aid to Counties, restricted.

HISTORY: 1997 Act No. 155, Part II, Section 37B, eff July 1, 1997.



Section 14-1-202. Authority to collect or compromise a court-ordered delinquent debt.

(A) The clerk of the appropriate court, or county treasurer or municipal treasurer, as appropriate, is authorized to collect any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a court order.

(B) The clerk of the appropriate court, or county treasurer or municipal treasurer, as appropriate, may compromise any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a court order to the extent necessary to collect these items. If a clerk or treasurer compromises an amount pursuant to this subsection, the proceeds representing the collected amount must be distributed pro rata to the entities that otherwise would have received the original amount.

HISTORY: 2001 Act No. 89, Section 60B, eff July 20, 2001.



Section 14-1-203. Revenues from spousal and dependent children support actions.

The revenue from the fee set in Section 63-3-370(C) must be remitted to the county in which the proceeding is instituted. Forty-four percent of the revenues must be remitted monthly by the fifteenth day of each month to the State Treasurer on forms in a manner prescribed by him. When payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the county treasurer on a monthly basis. The forty-four percent remitted to the State Treasurer must be deposited as follows:

(1) 43.76 percent to the general fund;

(2) 10.04 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 6.20 percent to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund; and

(4) 40.00 percent to the South Carolina Judicial Department.

HISTORY: 2002 Act No. 329, Section 3B, eff July 1, 2002; 2017 Act No. 96 (S.289), Pt. II, Section 4.A, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.A, in (3), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance under the South Carolina Victim's Compensation Fund".



Section 14-1-204. Distribution of filing fee paid for filing complaints or petitions in civil actions in a court of record.

(A) The one-hundred-dollar-filing fee for documents and actions described in Section 8-21-310(11)(a) must be remitted to the county in which the proceeding is instituted, and fifty-six percent of these filing fee revenues must be delivered to the county treasurer to be remitted monthly by the fifteenth day of each month to the State Treasurer. When a payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the county treasurer on a monthly basis.

The fifty-six percent of the one-hundred-dollar fee prescribed in Section 8-21-310(11)(a) remitted to the State Treasurer must be deposited as follows:

(1) 31.52 percent to the state general fund;

(2) 7.23 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 4.47 percent to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund;

(4) 26.78 percent to the Defense of Indigents Per Capita Fund, administered by the Commission on Indigent Defense, which shall then distribute these funds on December thirty-first and on June thirtieth of each year to South Carolina organizations that are grantees of the Legal Services Corporation, in amounts proportionate to each recipient's share of the state's poverty population; and

(5) 30.00 percent to the South Carolina Judicial Department.

(B)(1) There is added to the fee imposed pursuant to Section 8-21-310(11)(a) an additional fee equal to fifty dollars. One hundred percent of the revenue from this additional fee must be remitted to the State Treasurer on the monthly schedule provided in subsection (A). The revenues from this additional fee must be allocated in each fiscal year to the following agencies in the amounts specified:

(a) Judicial Department-67.96 percent;

(b) Commission on Indigent Defense, Defense of Indigents per capita-14.56 percent;

(c) Department of Probation, Parole and Pardon Services-11.30 percent;

(d) Prosecution Coordination Commission-4.37 percent; and

(e) Commission on Indigent Defense, Division of Appellate Defense-1.81 percent.

(2) Fee revenues allocated pursuant to this subsection are to be retained, expended, and carried forward by the agencies specified.

HISTORY: 1997 Act No. 155, Part II, Section 36B, eff July 1, 1997; 2002 Act No. 329, Section 3.C., eff July 1, 2002; 2008 Act No. 353, Section 2, Pt 23B, eff July 1, 2009; 2017 Act No. 96 (S.289), Pt. II, Section 4.B, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.B, in (A), in (3) substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance under the South Carolina Victim's Compensation Fund", and made a nonsubstantive change.



Section 14-1-205. Disposition of costs, fees, fines, penalties, forfeitures, and other revenues; restitution charge to Victim Compensation Fund.

Except as provided in Sections 17-15-260, 34-11-90, and 56-5-4160, on January 1, 1995, fifty-six percent of all costs, fees, fines, penalties, forfeitures, and other revenues generated by the circuit courts and the family courts, except the one-hundred-dollar-filing fee prescribed in Section 8-21-310(11)(a) must be remitted to the county in which the proceeding is instituted and forty-four percent of the revenues must be delivered to the county treasurer to be remitted monthly by the fifteenth day of each month to the State Treasurer on forms and in a manner prescribed by him. When a payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the county treasurer on a monthly basis. The forty-four percent remitted to the State Treasurer must be deposited as follows:

(1) 72.93 percent to the general fund;

(2) 16.73 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 10.34 percent to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund.

In any court, when sentencing a person convicted of an offense which has proximately caused physical injury or death to the victim, the court may order the defendant to pay a restitution charge commensurate with the offense committed, not to exceed ten thousand dollars, to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund.

HISTORY: 1994 Act No. 497, Part II, Section 36A, eff January 1, 1995; 1997 Act No. 155, Part II, Section 36C, eff July 1, 1997; 2017 Act No. 96 (S.289), Pt. II, Section 4.C, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.C, in the first undesignated paragraph, deleted "50-1-150, 50-1-170," following "34-11-90", substituted "one-hundred-dollar-filing" for "seventy dollar filing" and "county treasurer" for "County Treasurer"; in (3), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance under the South Carolina Victim's Compensation Fund"; and in the second undesignated paragraph, substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "Victim's Compensation Fund".



Section 14-1-206. Additional assessment, general sessions or family court; remittance; disposition; annual audits.

(A) A person who is convicted of, pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in general sessions court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the clerk of court in the county in which the criminal judgment is rendered for remittance to the State Treasurer by the county treasurer. The assessment is based upon that portion of the fine that is not suspended and assessments must not be waived, reduced, or suspended.

(B) The county treasurer must remit 35.35 percent of the revenue generated by the assessment imposed in subsection (A) to the county to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of assessments received as follows:

(1) 42.08 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13 of Title 24;

(2) 14.74 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .45 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus to defray the costs of maintaining and operating the Hall of Fame;

(4) 14.46 percent to the Office of Indigent Defense for the defense of indigents;

(5) 11.83 percent for the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund;

(6) 15.39 percent to the general fund;

(7) .89 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel, and the county involved has expended more than two hundred fifty thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year; and

(8) .16 percent to the Office of the State Treasurer to defray the administrative expenses associated with collecting and distributing the revenue of these assessments.

(D) The revenue retained by the county under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15, Chapter 3, Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15, Chapter 3, Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15, Chapter 3, Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a Uniform Supplemental Schedule Form detailing all fines and assessments collected by the clerk of court for the court of general sessions, the amount remitted to the county treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division, must be used by all counties and municipalities and must include the following elements:

(a) all fines collected by the clerk of court for the court of general sessions;

(b) all assessments collected by the clerk of court for the court of general sessions;

(c) the amount of fines retained by the county treasurer;

(d) the amount of assessments retained by the county treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The Uniform Supplemental Schedule Form must be included in the external auditor's report as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the county must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the Uniform Supplemental Schedule Form required in this subsection. Upon submission to the State Treasurer, the county may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the Uniform Supplemental Schedule Form required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and county treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the county council and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36B, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113A, eff July 1, 1995; 1996 Act No. 292, Section 1, eff May 6, 1996; 1997 Act No. 141, Section 4A, eff July 1, 1997; 1999 Act No. 105, Section 1, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83B, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 335, Section 2, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23D, eff July 1, 2009; 2017 Act No. 96 (S.289), Pt. II, Section 4.D, eff July 1, 2017; 2017 Act No. 96 (S.289), Pt. III, Section 12.A, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.D, in (C)(5), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance"; and in (D), substituted "Article 15, Chapter 3, Title 16" for "Article 15 of Title 16" in three places.

2017 Act No. 96, Pt. III, Section 12.A, in (E), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule"; in (E)(1), substituted "Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division," for "supplementary schedule", and inserted "be used by all counties and municipalities and must"; in (E)(2), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule", and deleted "by an 'in relation to' paragraph" following "report"; and , in (E)(3), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule" twice.



Section 14-1-207. Additional assessment, magistrates court; remittance; disposition; annual audits.

(A) A person who is convicted of, pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in magistrates court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the magistrate and deposited as required by Section 22-1-70 in the county in which the criminal judgment is rendered for remittance to the State Treasurer by the county treasurer. The assessment is based upon that portion of the fine that is not suspended and assessments must not be waived, reduced, or suspended. The assessment may not be imposed on convictions for violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons.

(B) The county treasurer must remit 11.16 percent of the revenue generated by the assessment imposed in subsection (A) to the county to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of the assessments received as follows:

(1) 32.36 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13, Title 24;

(2) 20.72 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .60 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus to defray the costs of maintaining and operating the Hall of Fame;

(4) 18.82 percent for the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund;

(5) 15.93 percent to the general fund;

(6) 10.49 percent to the Office of Indigent Defense for the defense of indigents;

(7) .92 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel and the county involved has expended more than two hundred fifty thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year; and

(8) .16 percent to the Office of the State Treasurer to defray the administrative expenses associated with collecting and distributing the revenue of these assessments.

(D) The revenue retained by the county under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15, Chapter 3, Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15, Chapter 3, Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15, Chapter 3, Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a Uniform Supplemental Schedule Form detailing all fines and assessments collected by the magistrate's court of that county, the amount remitted to the county treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division, must be used by all counties and municipalities to report victim services funds and must include the following elements:

(a) all fines collected by the magistrate's court;

(b) all assessments collected by the magistrate's court;

(c) the amount of fines retained by the county treasurer;

(d) the amount of assessments retained by the county treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The Uniform Supplemental Schedule Form must be included in the external auditor's report as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the county must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the Uniform Supplemental Schedule Form required in this section. Upon submission to the State Treasurer, the county may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the Uniform Supplemental Schedule Form required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and county treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the county council and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36C, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113B, eff July 1, 1995; 1997 Act No. 141, Section 5A, eff July 1, 1997; 1999 Act No. 105, Section 2, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83C, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 283, Section 1, eff June 11, 2008; 2008 Act No. 335, Section 3, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23E, eff July 1, 2009; 2017 Act No. 96 (S.289), Pt. II, Section 4.E, eff July 1, 2017; 2017 Act No. 96 (S.289), Pt. III, Section 12.B, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.E, in (C)(1), substituted "Chapter 13, Title 24" for "Chapter 13 of Title 24", and in (C)(4), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance"; and in (D), substituted "Article 15, Chapter 3, Title 16" for "Article 15 of Title 16" in three places.

2017 Act No. 96, Pt. III, Section 12.B, in (E), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule"; in (E)(1), substituted "Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division," for "supplementary schedule", and inserted "be used by all counties and municipalities to report victim services funds and must"; in (E)(2), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule", and deleted "by an 'in relation to' paragraph" following "report"; and , in (E)(3), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule" twice.



Section 14-1-208. Additional assessment, municipal court; remittance; disposition; annual audits.

(A) A person who is convicted of, or pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in municipal court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the municipal clerk of court and deposited with the city treasurer for remittance to the State Treasurer. The assessment is based upon that portion of the fine that is not suspended, and assessments must not be waived, reduced, or suspended. The assessment may not be imposed on convictions for violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons.

(B) The city treasurer must remit 11.16 percent of the revenue generated by the assessment imposed in subsection (A) to the municipality to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of the assessments received as follows:

(1) 14.04 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13, Title 24;

(2) 13.89 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .36 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus for the purpose of defraying the costs of maintaining and operating the Hall of Fame;

(4) 10.38 percent for the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund;

(5) 11.53 percent to the general fund;

(6) 10.56 percent to the Office of Indigent Defense for the defense of indigents;

(7) .89 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(8) .54 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel and the county involved has expended more than one hundred thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution-related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year;

(9)(a) 9.16 percent to the Department of Public Safety for the programs established pursuant to Section 56-5-2953(E); and

(b) 1.31 percent to SLED for the programs established pursuant to Section 56-5-2953(E);

(10) 13.61 percent to the Governor's Task Force on Litter and in the expenditure of these funds, the provisions of Chapter 35, Title 11 do not apply;

(11) 13.61 percent to the Department of Juvenile Justice. The Department of Juvenile Justice must apply the funds generated by this item to offset the nonstate share of allowable costs of operating juvenile detention centers so that per diem costs charged to local governments utilizing the juvenile detention centers do not exceed twenty-five dollars a day. Notwithstanding this provision of law, the director of the department may waive, reduce, defer, or reimburse the charges paid by local governments for juvenile detention placements. The department may apply the remainder of the funds generated by this item, if any, to operational or capital expenses associated with regional evaluation centers; and

(12) .12 percent to the Office of the State Treasurer to defray the administrative expenses associated with the collecting and distributing the revenue of these assessments.

(D) The revenue retained by the municipality under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15, Chapter 3, Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15, Chapter 3, Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15, Chapter 3, Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each municipality pursuant to Section 5-7-240 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a Uniform Supplemental Schedule Form detailing all fines and assessments collected at the court level, the amount remitted to the municipal treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division, must be used by all counties and municipalities to report their crime victim services funds and must include the following elements:

(a) all fines collected by the clerk of court for the municipal court;

(b) all assessments collected by the clerk of court for the municipal court;

(c) the amount of fines retained by the municipal treasurer;

(d) the amount of assessments retained by the municipal treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The Uniform Supplemental Schedule Form must be included in the external auditor's report as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the municipality must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the Uniform Supplemental Schedule Form required in this section. Upon submission to the State Treasurer, the municipality may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the Uniform Supplemental Schedule Form required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and municipal treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the municipal governing body and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36D, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113C, eff July 1, 1995; 1996 Act No. 458, Part II, Section 80A, eff upon approval (took effect June 19, 1996); 1997 Act No. 141, Section 6A, eff July 1, 1997; 1998 Act No. 434, Section 12, eff June 29, 1998; 1999 Act No. 105, Section 3, eff June 28, 1999; 2000 Act No. 387, Part II, Section 54A, eff October 1, 2000; 2000 Act No. 387, Part II, Section 83D, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 283, Section 2, eff June 11, 2008; 2008 Act No. 335, Section 4, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23F, eff July 1, 2009; 2017 Act No. 96 (S.289), Pt. II, Section 4.F, eff July 1, 2017; 2017 Act No. 96 (S.289), Pt. III, Section 12.C, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.F, in (C)(1), substituted "Chapter 13, Title 24" for "Chapter 13 of Title 24", in (C)(4), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance", and in (C)(10), substituted "Chapter 35, Title 11" for "Chapter 35 of Title 11"; and in (D), substituted "Article 15, Chapter 3, Title 16" for "Article 15 of Title 16" in three places.

2017 Act No. 96, Pt. III, Section 12.C, in (E), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule"; in (E)(1), substituted "Uniform Supplemental Schedule Form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division," for "supplementary schedule", and inserted "be used by all counties and municipalities to report their crime victim services funds and must"; in (E)(2), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule", and deleted "by an 'in relation to' paragraph" following "report"; and , in (E)(3), substituted "Uniform Supplemental Schedule Form" for "supplementary schedule" twice.



Section 14-1-209. Payment of fine and assessment in installments.

(A) If a payment for a fine and assessment levied in the circuit court is made in installments, the clerk of court must treat sixty-two percent of each installment as payment for a fine and distribute it pursuant to Section 14-1-205 and thirty-eight percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-206.

(B) If a payment for a fine and assessment levied in the magistrate's court is made in installments, the magistrate must treat 47 percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-207.

(C) If a payment for a fine and assessment levied in the municipal court is made in installments, the municipal court judge must treat 40 percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-208.

HISTORY: 1994 Act No. 497, Part II, Section 36E, eff January 1, 1995; 1996 Act No. 292, Section 2, eff May 6, 1996.



Section 14-1-210. Periodic audits of county and municipal treasurers and clerks of court to determine whether mandated fees collected and remitted; reports; collection and distribution of assessments, training.

(A) Based upon a random selection process, the State Auditor shall periodically examine the books, accounts, receipts, disbursements, vouchers, and any records considered necessary of the county treasurers, municipal treasurers, county clerks of court, magistrates, and municipal courts to report whether or not the assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court are properly collected and remitted to the State. In addition, these audits shall determine if the proper amount of funds have been reported, retained, and allocated for victim services in accordance with the law. These audits must be performed in accordance with standard auditing practices to include the right to respond to findings before the publishing of the audit report. The State Auditor shall submit a copy of the completed audit report to the chairmen of the House Ways and Means Committee, Senate Finance Committee, House Judiciary Committee, Senate Judiciary Committee, and the Governor. If the State Auditor finds that a jurisdiction has over remitted the state's portion of the funds collected by the jurisdiction or over reported or over retained crime victim funds, the State Auditor shall notify the State Treasurer to make the appropriate adjustment to that jurisdiction. If the State Auditor finds that a jurisdiction has under remitted, incorrectly reported, incorrectly retained, or incorrectly allocated the State or victim services portion of the funds collected by the jurisdiction, the State Auditor shall determine where the error was made. If the error is determined to have been made by the county or municipal treasurer's office, the State Auditor shall notify the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation for the crime victim portion and the chief administrator of the county or municipality of the findings and, if full payment has not been made by the county or municipality within ninety days of the audit notification, the State Treasurer shall adjust the jurisdiction's State Aid to Subdivisions Act funding in an amount equal to the amount determined by the State Auditor to be the state's portion; or equal to the amount incorrectly reported, retained, or allocated pursuant to Sections 14-1-206, 14-1-207, 14-1-208, and 14-1-211.

If an error is determined to have been made at the magistrate, municipal, family, or circuit courts, the State Auditor shall notify the responsible office, their supervising authority, and the Chief Justice of the State. If full payment has not been made by the court within ninety days of the audit notification, the chief magistrate or municipal court or clerk of court shall remit an amount equal to the amount determined by the State Auditor to be the state's portion or the crime victim fund portion within ninety days of the audit notification.

(B) The State Auditor shall conduct these examinations and the local authority is required to participate in and cooperate fully with the examination. The State Auditor may subcontract with independent auditors on audits required pursuant to subsection (A) of this section. The State Auditor shall create an audit team to perform these audits. The State Treasurer shall transfer, in each fiscal year, the first $10,900 received from the General Sessions Court pursuant to Section 14-1-206, the first $136,600 received from magistrates court pursuant to Section 14-1-207, and the first $102,500 received from municipal court pursuant to Section 14-1-208 for a total of $250,000 to the State Auditor's Office to fund these audits as required pursuant to subsection (A) of this section. Notwithstanding any other provision of law, a state agency or local governmental entity receiving assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court may use any of its funds to assist the State Auditor's Office in funding these audits.

(C) Each municipality shall submit a copy of its annual audit report as provided pursuant to Section 5-7-240 without charge to both the Office of the State Treasurer and the State Auditor's Office within thirty days of the report being made public. If a municipality fails to provide the copy of the annual audit within the time provided, the Office of the State Treasurer may withhold the municipality's State Aid to Subdivisions Act distribution until the annual audit report is properly filed.

(D) The Office of the State Treasurer and South Carolina Court Administration shall make available annually training on the collection and distribution of assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court for the counties, municipalities, and court employees.

(E) The State Treasurer shall transfer, in each fiscal year, $2,000 received from the General Sessions Court pursuant to Section 14-1-206, $5,000 received from magistrates court pursuant to Section 14-1-207, and $3,000 received from municipal court pursuant to Section 14-1-208 for a total of $10,000 to fund annual training on the collection and distribution of assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court for the counties, municipalities, and court employees. The Office of the State Treasurer and South Carolina Court Administration are responsible for the annual training prescribed by this section.

HISTORY: 2008 Act No. 353, Section 2, Pt 23C, eff July 1, 2009; 2017 Act No. 96 (S.289), Pt. II, Section 4.G, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 4.G, in (A), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "State Office of Victim Assistance", and made a nonsubstantive change.



Section 14-1-211. General Sessions Court surcharge; fund retention for crime victim services; unused funds; reports; audits.

(A)(1) In addition to all other assessments and surcharges, a one hundred dollar surcharge is imposed on all convictions obtained in general sessions court and a twenty-five dollar surcharge is imposed on all convictions obtained in magistrates and municipal courts in this State. The surcharge may not be imposed on convictions for misdemeanor traffic offenses including, but not limited to, violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons. However, the surcharge applies to all violations of Section 56-5-2930 and Section 56-5-2933. No portion of the surcharge may be waived, reduced, or suspended.

(2) In addition to all other assessments and surcharges, a one hundred dollar surcharge is imposed on all convictions pursuant to Section 56-5-2930 and Section 56-5-2933. No portion of the surcharges imposed pursuant to this section may be waived, reduced, or suspended.

(B) The revenue collected pursuant to subsection (A)(1) must be retained by the jurisdiction which heard or processed the case and paid to the city or county treasurer, for the purpose of providing services for the victims of crime, including those required by law. Any funds retained by the county or city treasurer pursuant to subsection (A)(1) must be deposited into a separate account for the exclusive use for all activities related to the requirements contained in this provision. For the purpose of funds allocation and expenditure, these funds are a part of the general funds of the city or county. These funds must be appropriated for the exclusive purpose of providing victim services as required by Chapter 3, Article 15 of Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Chapter 3, Article 15 of Title 16 and second priority must be given to programs which expand victims' services beyond those required by Chapter 3, Article 15 of Title 16. These funds must be used for, but are not limited to, salaries, equipment that includes computer equipment and internet access, or other expenditures necessary for providing services to crime victims. All unused funds must be carried forward from year to year and used exclusively for the provision of services to the victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years. The revenue collected pursuant to subsection (A)(2) must be paid over to the State Treasurer monthly and placed in a separate account to be used for spinal cord research by the Medical University of South Carolina.

All one-time operating and administrative costs for municipal and county governments related to computer upgrades or programming related to these surcharges shall be deducted from the revenue collected pursuant to subsection (A)(2) by municipal and county governments before remission of these funds to the State Treasurer. All operating, personnel, and administrative costs and expenses of the Spinal Cord Injury Research Board and its programs as established in Article 5, Chapter 38 of Title 44, must be paid for through revenue collected pursuant to subsection (A)(2) and deposited in this separate account. A report detailing the use of these funds must be furnished to the General Assembly on an annual basis.

(C) The surcharged revenue retained by the general sessions court, magistrate's, or municipal courts in this State pursuant to subsection (B) must be reported by the city or county treasurer to the State Treasurer monthly. All unused funds must be carried forward from year to year and used exclusively for the provision of services to the victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(D) To ensure that surcharges imposed pursuant to this section are properly collected and remitted to the city or county treasurer, the annual independent external audit required to be performed for each municipality pursuant to Section 5-7-240 and each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of surcharges from the point of collection to the point of distribution and a supplementary schedule detailing all surcharges collected at the court level, and the amount remitted to the municipality or county.

(1) The supplementary schedule must include the following elements:

(a) all surcharges collected by the clerk of court for the general sessions, magistrate's, or municipal court;

(b) the amount of surcharges retained by the city or county treasurer pursuant to this section;

(c) the amount of funds allocated to victim services by fund source; and

(d) how those funds were expended, and any carry forward balances.

(2) The supplementary schedule must be included in the external auditor's report by an "in relation to" paragraph as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

HISTORY: 1997 Act No. 141, Section 7, eff July 1, 1997; 1998 Act No. 343, Section 1G, eff June 8, 1998; 1999 Act No. 105, Section 4, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83E, eff June 30, 2000; 2000 Act No. 390, Section 1; 2008 Act No. 283, Section 3, eff June 11, 2008.

Editor's Note

1998 Act No. 343, Section 1.H., effective June 8, 1998, provides as follows:

"This section does not affect an action or proceeding commenced or a right accrued before the effective date of this act."

2000 Act No. 390, Section 34, provides as follows:

"Except for SECTIONS 9, 31, and 32, the provisions of this act shall not take effect until the later of the following dates: January 1, 2001, or when the Chief of SLED certifies to the President Pro Tempore of the Senate and the Speaker of the House of Representatives that all breath test sites in the State have been equipped with video cameras so that a person's conduct may be videotaped pursuant to Section 56-5-2953(A)(2). SECTION 9 becomes effective March 1, 2002, and applies to all pending cases that have not been adjudicated on the date the law goes into effect. SECTIONS 31 and 32 become effective upon approval by the Governor."



Section 14-1-211. .5 Training and technical assistance.

The Department of Crime Victim Assistance Grants shall offer training and technical assistance to each municipality and county annually on the acceptable use of both priority one and priority two funds and funds available for competitive bid.

HISTORY: 2017 Act No. 96 (S.289), Pt. IV, Section 13.A, eff July 1, 2017.



Section 14-1-211. .6 Crime victim funds; programmatic review and financial audit; cooperation with audit.

(A) If the State Auditor finds that any county treasurer, municipal treasurer, county clerk of court, magistrate, or municipal court has not properly allocated revenue generated from court fines, fines, and assessments to the crime victim funds or has not properly expended crime victim funds, pursuant to Sections 14-1-206(B) and (D), 14-1-207(B) and (D), 14-1-208(B) and (D), and 14-1-211(B), the State Auditor shall notify the Office of the Attorney General, South Carolina Crime Victim Services Division. The division is authorized to conduct an audit, which must include both a programmatic review and financial audit of any entity or nonprofit organization receiving victim assistance funding, based on the referrals from the State Auditor or complaints of a specific nature received by the division to ensure that crime victim funds are expended in accordance with the law. Guidelines for the expenditure of these funds shall be developed in collaboration with the Victim Services Coordinating Council. The Victim Services Coordinating Council, in collaboration with the director of the division, shall develop these guidelines to ensure any expenditure that meets the parameters of Article 15, Chapter 3, Title 16 is an allowable expenditure.

(B) Any local entity or nonprofit organization that receives funding from revenue generated from crime victim funds is required to submit their budget for the expenditure of these funds to the Office of the Attorney General, South Carolina Crime Victim Services Division within thirty days of the budget's approval by the governing body of the entity or nonprofit organization. Failure to comply with this provision shall cause the division to initiate a programmatic review and a financial audit of the entity's or nonprofit organization's expenditures of victim assistance funds. Additionally, the division will place the name of the noncompliant entity or nonprofit organization on its website, where it shall remain until such time as the noncompliant entity or nonprofit organization is in compliance with the terms of this section.

(C) Any entity or nonprofit organization receiving victim assistance funding must cooperate and provide expenditure and program data requested by the division. If the division finds an error, the entity or nonprofit organization has ninety days to rectify the error. An error constitutes an entity or nonprofit organization spending victim assistance funding on unauthorized items as determined by the division. If the entity or nonprofit organization fails to cooperate with the programmatic review and financial audit or to rectify the error within ninety days, the division shall assess and collect a penalty in the amount of the unauthorized expenditure plus fifteen hundred dollars against the entity or nonprofit organization for improper expenditures. This penalty which includes the fifteen hundred dollars must be paid within thirty days of the notification by the division to the entity or nonprofit organization that the entity or nonprofit organization is in noncompliance with the provisions of this section. All penalties received by the division shall be credited to the general fund of the State. If the penalty is not received by the division within thirty days of the notification, the political subdivision must deduct the amount of the penalty from the entity's or nonprofit organization's subsequent fiscal year appropriation.

HISTORY: 2017 Act No. 96 (S.289), Pt. IV, Section 13.B, eff July 1, 2017.



Section 14-1-212. Surcharges on fines; distribution.

(A) In addition to all other assessments and surcharges, a twenty-five dollar surcharge is imposed on all fines, forfeitures, escheatments, or other monetary penalties imposed in the general sessions court or in magistrates or municipal court for misdemeanor traffic offenses or for nontraffic violations. No portion of the surcharge may be waived, reduced, or suspended.

(B)(1) The revenue collected pursuant to subsection (A) must be retained by the jurisdiction which heard or processed the case and paid to the State Treasurer within thirty days after receipt. The State Treasurer may retain in a fiscal year the actual cost associated with the collection of this surcharge not to exceed forty thousand dollars. The State Treasurer shall allocate and transfer quarterly the remaining revenue as follows:

(a) 18.50 percent to the Prosecution Coordination Commission for allocations to circuit solicitors in the manner provided pursuant to this subsection for the operations of solicitors' offices, a portion of which, at the option of a solicitor, may be used for drug courts in the judicial circuit;

(b) 22.10 percent to the Department of Juvenile Justice for the Coastal Evaluation Center, for Assault Prevention, and other federal lawsuit related expenses;

(c) 15 percent to the State Law Enforcement Division for its general purposes;

(d) 15 percent to the Department of Corrections for its general purposes;

(e) 3.75 percent to the Office of the Attorney General for its general purposes;

(f) 8.56 percent to the Judicial Department for its general purposes;

(g) 1.55 percent to the Department of Natural Resources for statewide police responsibilities;

(h) 1 percent to the Office of Indigent Defense, Division of Appellate Defense for its general purposes;

(i) 0.10 percent to the Forestry Commission for statewide police responsibilities; and

(j) 14.44 percent to the Department of Public Safety for the Highway Patrol Division for equipment, vehicle purchases, and associated vehicle expenses, including maintenance and gasoline.

(2) The State Treasurer shall transmit the portion of these funds earmarked for the solicitors' offices to the Prosecution Coordination Commission which then shall apportion these funds among the circuit solicitors of this State on a per capita basis equal to the population in that circuit compared to the population of the State as a whole based on the most recent official United States Census. Amounts generated by this section for use by solicitors' offices must be in addition to any amounts presently being provided by the county for these services and may not be used to supplant funding already allocated for these services by the county.

(C) The State Treasurer may request the State Auditor to examine the financial records of any jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to subsection (B). The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 2008 Act No. 353, Section 2, Pt 32C, eff July 1, 2009.



Section 14-1-213. Surcharge on monetary penalties imposed for drug offenses; apportionment and use of funds; examination of financial records by State Auditor.

(A) In addition to all other assessments and surcharges required to be imposed by law, a one hundred fifty dollar surcharge is also levied on all fines, forfeitures, escheatments, or other monetary penalties imposed in general sessions court or in magistrates or municipal court for misdemeanor or felony drug offenses. No portion of the surcharge may be waived, reduced, or suspended.

(B) The revenue collected pursuant to subsection (A) must be retained by the jurisdiction that heard or processed the case and paid to the State Treasurer within thirty days of receipt. The State Treasurer shall transmit these funds to the Prosecution Coordination Commission which shall then apportion these funds among the sixteen judicial circuits on a per capita basis equal to the population in that circuit compared to the population of the State as a whole based on the most recent official United States census. The funds must be used for drug treatment court programs only.

(C) It is the intent of the General Assembly that the amounts generated by this section are in addition to any amounts presently being provided for drug treatment court programs and may not be used to supplant funding already allocated for these services.

(D) The State Treasurer may request the State Auditor to examine the financial records of a jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to subsection (B). The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 2008 Act No. 353, Section 2, Pt 11C.1, eff July 1, 2008; 2010 Act No. 273, Section 35, eff June 2, 2010.



Section 14-1-214. Payment of fines, fees, court costs by credit or debit card.

(A) Clerks of court, registers of deeds, magistrates, and municipal court judges may:

(1) accept payment by credit card or debit card of a fine, fee, assessment, court cost, or other surcharge; and

(2) impose a fee for processing payment by credit card. Notwithstanding fees imposed by other provisions of law, the clerk of court, register of deeds, magistrate, and municipal court judge must impose a separate fee on the person making a payment by credit card that wholly offsets the amount of administrative fees charged to the court.

(B) If a payment by credit card is not honored by the credit card company on which the funds are drawn, the:

(1) court or register of deeds, may collect a service charge from the person who owes the fine, fee, assessment, court cost, or other surcharge. The service charge is an addition to the original fine, fee, assessment, court cost, or other surcharge and is for the collection of that original amount. The amount of the service charge must be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds; and

(2) underlying obligation survives and the state or local government retains all remedies for enforcement which would have applied if the credit card transaction had not occurred.

(C) The court or register of deeds, collecting a fee or service charge pursuant to this section must deposit the credit card fee or service charge in the general fund of the court's respective governmental unit.

(D) The clerk of court, register of deeds, magistrate, or municipal court judge who accepts payment by credit card or debit card pursuant to this section may refuse acceptance of credit or debit cards of an individual if, the:

(1) individual has been convicted of a violation of Chapter 14, Title 16;

(2) individual has previously tendered to the court a credit or debit card or credit or debit card information which did not ultimately result in payment by the credit or debit card issuer;

(3) bank or credit card issuer does not authorize payment; or

(4) validity of the credit or debit card is not verifiable.

HISTORY: 2002 Act No. 295, Section 1, eff July 1, 2002; 2010 Act No. 229, Section 1, eff June 7, 2010.

Editor's Note

2002 Act No. 295, Section 3, provides as follows:

"This act takes effect July 1, 2002, and applies to the payment of fines, fees, assessments, court costs, and surcharges made on or after that date."



Section 14-1-215. Retired judges or justices may preside in certain courts.

A retired judge or justice from the Supreme Court, court of appeals, or circuit court of this State may be assigned by the Chief Justice of the Supreme Court to preside over any official proceeding in any circuit court of this State. A retired judge or justice from the Supreme Court or court of appeals of this State may be assigned by the Chief Justice of the Supreme Court to act as an associate justice or judge in any proceeding before the Supreme Court or court of appeals. A retired judge from the family court of this State may be assigned by the Chief Justice of the Supreme Court to preside over any official proceeding in any family court of this State.

In order to be eligible to be appointed by the Chief Justice to serve, any retired justice or judge of this State must have been reviewed in the manner provided in Section 2-19-10 et seq. and found by the commission to be qualified to serve in these situations within two years of the date of his appointment to serve, except that if a justice or judge retired before the expiration of his then current term, no further review of that justice or judge is required until that term would have expired.

HISTORY: 1990 Act No. 610, Part II Section 2; 1992 Act No. 355, Section 1; 1993 Act No. 22, Section 1, eff April 22, 1993; 1995 Act No. 89, Section 1, eff June 7, 1995; 1996 Act No. 391, Part IV, Section 4, eff June 4, 1996.



Section 14-1-216. Prohibition against assignment of family court judge to circuit court; exceptions.

No active family court judge may be assigned to preside over any official proceeding in the circuit court except that the Chief Justice may appoint an active family court judge as a special circuit court judge to accept grand jury presentments and to accept and impose sentences for pleas of guilty and nolo contendere.

HISTORY: 1990 Act No. 610, Part III, Section 4, eff July 1, 1991; 1992 Act No. 355, Section 2, eff May 4, 1992.



Section 14-1-217. Exemption from filing fees in actions brought pursuant to Sexually Violent Predator Act.

The State, or a person or entity acting on behalf of the State, is not required to pay filing fees as provided in this chapter or as otherwise provided by law in proceedings brought pursuant to Chapter 48 of Title 44, the Sexually Violent Predator Act.

HISTORY: 2008 Act No. 353, Section 2, Pt 10D, eff July 1, 2009.



Section 14-1-218. Allocation of deposits pursuant to Sections 14-1-206(C)(6), 14-1-207(C)(5) and 14-1-208(C)(5).

From the deposits made pursuant to Section 14-1-206(C)(6), Section 14-1-207(C)(5), and Section 14-1-208(C)(5), three million two hundred thousand dollars shall be allocated to the following agencies for support of the programs specified:

(1) five hundred thousand dollars to the Department of Juvenile Justice for the Juvenile Arbitration Program;

(2) four hundred fifty thousand dollars to the Department of Juvenile Justice for the Marine Institutes;

(3) five hundred thousand dollars to the Department of Juvenile Justice for the regional status offender programs; and

(4) one million seven hundred fifty thousand dollars to the Office of Indigent Defense.

HISTORY: 2008 Act No. 353, Section 2, Pt 23G, eff July 1, 2009.



Section 14-1-220. Transmittal of monies received from cost of court assessments; deposit of funds collected from offenders in restitution centers.

Each city recorder, mayor, or municipal clerk of court or other person who receives monies from the cost of court assessments in criminal or traffic cases in the municipal courts shall transmit all these monies to the Office of State Treasurer. Each county clerk of court, magistrate, or other person who receives monies from the cost of court assessments in general sessions or magistrates courts shall transmit all these monies to the county treasurer of the county. These transmittals must be made no less frequently than once each month, and must be completed on or before the fifteenth day of the month following the month being reported. The municipal clerk of court or county treasurer shall then forward the total sum collected to the State Treasurer on or before the twenty-fifth day of the month. Any municipality in this State may enter into a mutual agreement with the county in which it is located to provide for joint collections and transmittals under those terms and conditions as the respective bodies may agree. In these cases, receipts and transmittals required by this section shall reflect, in the report of transmittal to the State Treasurer, the collection and forwarding of all monies from the named sources.

The Department of Probation, Parole, and Pardon Services shall deposit with the State Treasurer funds collected from offenders in restitution centers for credit to the same account as funds collected under Section 14-1-210.

HISTORY: 1985 Act No. 201, Part II, Section 52B, eff July 1, 1985; 1986 Act No. 462, Section 40(A), eff July 1, 1985.



Section 14-1-230. Recording of monthly submissions by State Treasurer; location and utilization of funds.

The State Treasurer shall record, before the last day of that same month, the total monthly submissions of monies from the respective county treasurers and municipal clerks of courts, and the Department of Probation, Parole, and Pardon Services shall deposit these monies into a separate and restricted account. Funds deposited to this account shall remain in the account from fiscal year to fiscal year and shall be available to the General Assembly for appropriation to programs established pursuant to Chapter 21 of Title 24.

HISTORY: 1985 Act No. 201, Part II, Section 52C, eff July 1, 1985; 1986 Act No. 462, Section 40(A), eff July 1, 1985.



Section 14-1-235. Appointment of attorney in civil action.

A judge, court, or court official shall not appoint an attorney to represent a party in a civil action unless the authority to make the appointment is provided specifically by statute.

HISTORY: 2003 Act No. 19, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2003).



Section 14-1-240. Surcharge on certain misdemeanor traffic offenses or nontraffic violations to fund training at South Carolina Criminal Justice Academy.

Section terminates June 30, 2016.

(A) In addition to all other assessments and surcharges required to be imposed by law, a five dollar surcharge to fund training at the South Carolina Criminal Justice Academy is also levied on all fines, forfeitures, escheatments, or other monetary penalties imposed in the general sessions court or in magistrates or municipal court for misdemeanor traffic offenses or for nontraffic violations. No portion of this surcharge may be waived, reduced, or suspended. The additional surcharge imposed by this section does not apply to parking citations.

(B) The revenue collected pursuant to subsection (A) must be collected by the jurisdiction which heard or processed the case and transmitted pursuant to the guidelines in Section 14-1-220. The funds should be clearly designated as Criminal Justice Academy Surcharge Collections when transmitted to the municipal and county treasurer and then to the State Treasurer. The State Treasurer shall transfer the revenue quarterly to the South Carolina Criminal Justice Academy.

(C) The State Treasurer may request the State Auditor to examine the financial records of any jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to subsection (B). The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 2014 Act No. 247 (S.894), Section 1, eff June 6, 2014.

Editor's Note

2014 Act No. 247, Section 2, provides as follows:

"SECTION 2. This act takes effect upon approval by the Governor and terminates on June 30, 2016. All funds collected by the date of termination shall be forwarded to the State Treasurer and then to the South Carolina Criminal Justice Academy."






CHAPTER 2 - ABOLITION OF CERTAIN COURTS AND OFFICES

Section 14-2-10. Abolition of single county and multi-county family courts, juvenile courts, domestic relations courts, and juvenile and domestic relations courts.

All single county and multi-county family courts, juvenile courts, domestic relations courts, juvenile and domestic relations courts, shall be abolished on July 1, 1977, and the jurisdiction of such courts devolved upon the statewide family court system as established by this title.

HISTORY: 1976 Act No. 690 Art. VII Section 1.

Editor's Note

1976 Act No. 690, Article XI, Section 2, provides:

"The Supreme Court in its discretion by rule or order may delay in whole or in part for a period of up to one year the abolition of any court scheduled to be abolished as provided by this act."

1978 Act No 659, eff June 23, 1978, provides as follows:

"Section 1. The General Assembly finds that employment inequities have arisen in the past, and may arise in the future because of the transfer of county employees to state employment pursuant to Act 690 of 1976 (The Judicial Reform Act). It further finds that it was not the intention of the General Assembly in legislating this transfer of employment that any person would lose sick leave and seniority benefits earned in faithful service as a county employee. The purpose of this act is to correct employment inequities resulting from the transfer of county employees to state employment pursuant to Act 690 of 1976.

"Section 2. Notwithstanding any other provision of law, persons employed by a county who, after transfer to state employment pursuant to Act 690 of 1976, continue to perform substantially the same duties as a state employee shall be credited by the state agency employing them with the sick leave balances they had acquired as county employees, up to the limits authorized for state employees. Such transferred employees shall retain credit for prior years of county service which shall be applied to their employment status under the state personnel and classification system. The status of any employee under the provisions of this act shall be determined by the Director of the State Personnel Division."



Section 14-2-20. Service of judges of abolished courts as masters-in-equity, standing masters, or special referees.

Any judge of a court abolished pursuant to the provisions of Section 14-2-10 who also served as master-in-equity, standing master or special referee shall unless elected family court judge continue to serve as such master or special referee until July 1, 1979. If such judge is elected family court judge, a vacancy in such office shall exist and shall be filled as provided by law.

HISTORY: 1976 Act No. 690 Art. VII Section 2.

Editor's Note

1976 Act No. 690, Article XI, Section 3, provides:

"Notwithstanding any other provision of law, in the event any vacancy occurs in the office of judge in any existing family court for any reason, the vacancy must be filled by an election of the General Assembly. In the event that the vacancy occurs when the General Assembly is not in session, the Governor of South Carolina shall appoint the family court judge to serve until the General Assembly convenes. The General Assembly shall elect a replacement for the interim family court judge within thirty days after convening."



Section 14-2-30. Jurisdictions of certain courts abolished.

Any court inferior to the circuit court which has other jurisdiction in addition to its jurisdiction which is granted to the family courts as provided by Section 14-2-10 shall continue to have such other jurisdiction, including civil, criminal, or both, until July 1, 1979.

HISTORY: 1976 Act No. 690 Art. VII Section 3.



Section 14-2-40. Jurisdiction, duties and functions of magistrates and municipal courts unaffected.

Except as provided in Section 22-3-10, the provisions of 1976 Act No. 690, as codified in this title and elsewhere in this Code, shall not affect the jurisdiction, duties or functions of the magistrate and municipal courts of this State.

HISTORY: 1976 Act No. 690 Art. VII Section 4.

Editor's Note

1976 Act No. 690 adds new Code Sections 1-7-325, 1-7-405, 1-7-570 to 1-7-670, 14-2-10 et seq., 14-21-410 to 14-21-500, and 14-23-1010 to 14-23-1150; amends existing Code Sections 14-5-610, 14-21-140, 14-21-510, 14-21-1020, and 22-3-10; and contains sections appearing as Editor's Notes at Chapter 9 of Title 14, Chapter 11 of Title 14, Chapter 13 of Title 15, and Sections 14-2-10, 14-2-20, 14-21-410 and 14-21-425.



Section 14-2-50. Time when certain courts and offices abolished.

County courts and other similar courts with jurisdiction inferior to the circuit courts and the office of standing master shall be abolished on July 1, 1979, and the jurisdiction of the office devolved upon the unified court system; provided, however, that such county courts, other courts of similar jurisdiction and the office of standing master shall be continued pursuant to Section 22 of Article V of the Constitution until July 1, 1979, subject, however, to the provisions of Article XI, Section 2 of 1976 Act No. 690; provided, further, that the General Assembly prior to July 1, 1979, shall provide sufficient judicial manpower to assure adequate staffing for the unified court system as provided by this act. The offices of master-in-equity and special referee shall continue to be a part of the judicial system.

HISTORY: 1976 Act No. 690 Art. VII Section 5; 1979 Act No. 164 Part II Section 1, eff July 1, 1979.

Editor's Note

1976 Act No. 690 adds new Code Sections 1-7-325, 1-7-405, 1-7-570 to 1-7-670, 14-2-10 et seq., 14-21-410 to 14-21-500, and 14-23-1010 to 14-23-1150; amends existing Code Sections 14-5-610, 14-21-140, 14-21-510, 14-21-1020, and 22-3-10; and contains sections appearing as Editor's Notes at Chapter 9 of Title 14, Chapter 11 of Title 14, Chapter 13 of Title 15, and Sections 14-2-10, 14-2-20, 14-21-410 and 14-21-425.



Section 14-2-60. Transition of abolished courts into unified judicial system.

The Supreme Court by rule or order shall provide for the transition into the unified judicial system of the jurisdiction of those courts abolished by the provisions of this act and for the assignment of cases pending at such time.

HISTORY: 1976 Act No. 690 Art VII Section 6.

Editor's Note

1976 Act No. 690 adds new Code Sections 1-7-325, 1-7-405, 1-7-570 to 1-7-670, 14-2-10 et seq., 14-21-410 to 14-21-500, and 14-23-1010 to 14-23-1150; amends existing Code Sections 14-5-610, 14-21-140, 14-21-510, 14-21-1020, and 22-3-10; and contains sections appearing as Editor's Notes at Chapter 9 of Title 14, Chapter 11 of Title 14, Chapter 13 of Title 15, and Sections 14-2-10, 14-2-20, 14-21-410 and 14-21-425.






CHAPTER 3 - SUPREME COURT

Section 14-3-10. Composition of court and election of justices; term.

The Supreme Court shall consist of a Chief Justice and four associate justices, who shall be elected by a joint viva voce vote of the General Assembly for a term of ten years and shall continue in office until their successors are elected and qualified. They shall be so classified that one of them shall go out of office every two years. The successors of the Chief Justice and associate justices shall each be elected at the session of the General Assembly next preceding the expiration of their respective terms. The time for the commencement of their terms of office shall be the first day of August after their election.

HISTORY: 1962 Code Section 15-101; 1952 Code Section 15-101; 1942 Code Section 11; 1941 (42) 120.



Section 14-3-20. Qualification; administration of oath of office.

The justices of the Supreme Court shall qualify within twelve months after the date of their election by taking the constitutional oath or the office shall be declared vacant by the Governor. The oath shall be administered by a justice of said court or by a circuit judge.

HISTORY: 1962 Code Section 15-102; 1952 Code Section 15-102; 1942 Code Section 14; 1932 Code Section 14; Civ. P. '22 Section 14; Civ. C. '12 Section 3818; Civ. C. '02 Section 2722; G. S. 2090; R. S. 2222; 1896 (22) 3.



Section 14-3-30. Salaries.

The Chief Justice shall receive such annual salary as may be provided by the General Assembly and the associate justices shall receive such annual salary as may be provided by the General Assembly. They shall not be allowed any fees or perquisites of office, nor shall they hold any other office of trust or profit under the State, the United States, or any other power.

HISTORY: 1962 Code Section 15-103; 1952 Code Section 15-103; 1942 Code Section 19; 1932 Code Section 19; Civ. P. '22 Section 19; Civ. C. '12 Section 3823; Civ. C. '02 Section 2727; G. S. 2088; R. S. 2220; 1901 (23) 622; 1905 (24) 845; 1917 (30) 131; 1919 (31) 101; 1928 (35) 1237; 1935 (39) 88; 1948 (45) 1716; 1951 (47) 546, 710; 1963 (53) 358; 1964 (53) 1918; 1966 (54) 2424; 1970 (56) 2085.



Section 14-3-40. Vacancies; term of incumbent.

All vacancies in the Supreme Court shall be filled by elections as herein prescribed; provided, that if the unexpired term does not exceed one year such vacancy may be filled by executive appointment. When a vacancy is so filled by either appointment or election, the incumbent shall hold only for the unexpired term of his predecessor.

HISTORY: 1962 Code Section 15-104; 1952 Code Section 15-104; 1942 Code Section 20; 1932 Code Section 20; Civ. P. '22 Section 20; Civ. C. '12 Section 3824; Civ. C. '02 Section 2728; G. S. 2088; R. S. 2220; 1901 (23) 622.



Section 14-3-50. Disqualification of justice by reason of interest or prior participation in case.

In addition to the cases mentioned in Section 14-1-130, no justice shall preside in any case or at the hearing thereof in which he may be interested or in which he may have been counsel or has presided in any inferior court.

HISTORY: 1962 Code Section 15-105; 1952 Code Section 15-105; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



Section 14-3-60. Procedure when justice cannot preside in cause; special justices.

In case all or any of the justices of the Supreme Court shall be disqualified or be otherwise prevented from presiding in any cause, the court, or the justices thereof, shall certify the same to the Governor of the State, and he shall immediately commission specially the requisite number of men learned in the law for the trial and determination thereof.

HISTORY: 1962 Code Section 15-106; 1952 Code Section 15-106; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



Section 14-3-70. Compensation and allowances for special justices.

When such appointments are made by the Governor, such person shall receive as compensation for his services while so acting as associate justice of the Supreme Court for the time actually engaged in performing such services the same salary allowance and expenses and stenographic hire as an associate justice of the Supreme Court would receive for the same period. Such salary and expense allowance shall be figured in the ratio that the number of days such acting associate justice is actually engaged in sitting with the court bears to the number of days that the court is actually in session during the year, except that in the event such acting associate justice shall sit and hear only one cause he shall receive only fifty per cent of the salary and allowances herein fixed.

HISTORY: 1962 Code Section 15-107; 1952 Code Section 15-107; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



Section 14-3-80. Presiding officer.

The Chief Justice shall preside. In the absence of the Chief Justice, the justice oldest in service and present shall preside.

HISTORY: 1962 Code Section 15-108; 1952 Code Section 15-108; 1942 Code Sections 11, 12; 1932 Code Section 11; Civ. P. '22 Section 11; Civ. C. '12 Section 3815; Civ. C. '02 Section 2721; 1896 (22) 3; 1941 (42) 120; Const. Art. 5 Section 2.



Section 14-3-90. Attendance; quorum.

It shall be the duty of all the justices to be present. Any three of the justices shall constitute a quorum.

HISTORY: 1962 Code Section 15-109; 1952 Code Section 15-109; 1942 Code Section 12; 1932 Code Section 11; Civ. P. '22 Section 11; Civ. C. '12 Section 3815; Civ. C. '02 Section 2721; 1896 (22) 3; 1941 (42) 120; Const. Art. 5 Section 2.



Section 14-3-100. Effect of lack of quorum.

If at any stated term of the court a quorum thereof shall not attend on the first day of the term, the justice or justices attending may adjourn the court from day to day for ten days after the time appointed for the commencement of the term, unless a quorum shall sooner attend or unless a sufficient number of men learned in the law, commissioned by the Governor as provided in Section 14-3-60, to make a quorum, shall sooner attend, and the business of the court shall not in such case be continued over to the next stated term thereof until the expiration of such ten days.

HISTORY: 1962 Code Section 15-110; 1952 Code Section 15-110; 1942 Code Section 11; 1941 (42) 120.



Section 14-3-110. Messenger and attendant.

The Supreme Court shall appoint a messenger of the court and an attendant to hold for the term of four years, subject to removal by the court, and shall prescribe the duties of the officers so appointed.

HISTORY: 1962 Code Section 15-111; 1952 Code Section 15-111; 1942 Code Section 16; 1932 Code Section 16; Civ. P. '22 Section 16; Civ. C. '12 Section 3820; Civ. C. '02 Section 2724; G. S. 2094; R. S. 2226; 1896 (22) 3; 1918 (30) 788.



Section 14-3-120. Reporter.

The Supreme Court shall appoint a reporter for a term of four years, who shall take the constitutional oath before any one of the justices or the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-112; 1952 Code Section 15-112; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



Section 14-3-130. Clerk.

The Supreme Court shall also appoint a clerk, who shall hold his office for four years and who shall have the custody and keeping of its records and shall furnish certified copies thereof to persons desiring the same upon the payment of the fees prescribed by law. He shall receive a fee of fifty cents for each certificate.

HISTORY: 1962 Code Section 15-113; 1952 Code Section 15-113; 1942 Code Section 17; 1932 Code Section 17; Civ. P. '22 Section 17; Civ. C. '12 Section 3821; Civ. C. '02 Section 2725; R. S. 2234 to 2236; G. S. 2109 to 2111; 1896 (22) 3.



Section 14-3-140. Expenses of court; payment upon approval and order.

The amounts specified for expenses connected with the Supreme Court shall be paid upon the approval and order of the Chief Justice.

HISTORY: 1962 Code Section 15-114; 1952 Code Section 15-114; 1942 Code Section 3202; 1932 Code Section 3202; Civ. C. '22 Section 899; Civ. C. '12 Section 819; 1909 (26) 283.



Section 14-3-150. Duties of county sheriffs and clerks; enforcement of service and execution.

The Supreme Court may require the sheriff of each and every county to whom any order or process issuing from said court may be directed to serve and execute the same and shall have the same power to enforce such service and execution and to punish default thereon as is vested in circuit courts on processes issuing therefrom. The sheriff and clerk of each and every county, whenever required, shall attend any hearing in any case by any of the justices at the courthouse in any of the counties.

HISTORY: 1962 Code Section 15-115; 1952 Code Section 15-115; 1942 Code Section 23; 1932 Code Section 23; Civ. P. '22 Section 23; Civ. C. '12 Section 3827; Civ. C. '02 Section 2731; 1896 (22) 3.



Section 14-3-310. Original jurisdiction of Supreme Court.

The Supreme Court shall have power to issue writs or orders of injunction, mandamus, quo warranto, prohibition, certiorari, habeas corpus and other remedial and original writs.

HISTORY: 1962 Code Section 15-121; 1952 Code Section 15-121; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-320. Appellate jurisdiction in chancery; review of findings of fact of Family Court.

The Supreme Court shall have appellate jurisdiction only in cases of chancery, and in such appeals they shall review the findings of fact as well as the law, except in chancery cases when the facts are settled by a jury and the verdict not set aside; provided, that in cases which arise out of the Family Court, except those cases dealing with juvenile misconduct, review by the Supreme Court of the findings of fact of the Family Court shall be limited to a determination of whether or not there is substantial evidence to sustain such facts.

HISTORY: 1962 Code Section 15-122; 1952 Code Section 15-122; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623; 1983 Act No. 89 Section 2, eff June 2, 1983.

Editor's Note

The Supreme Court of South Carolina declared Section 14-3-320 unconstitutional to the extent this section purported to limit the scope of appellate review in domestic cases, in Rutherford v Rutherford (1992, SC) 414 SE2d 157.



Section 14-3-330. Appellate jurisdiction in law cases.

The Supreme Court shall have appellate jurisdiction for correction of errors of law in law cases, and shall review upon appeal:

(1) Any intermediate judgment, order or decree in a law case involving the merits in actions commenced in the court of common pleas and general sessions, brought there by original process or removed there from any inferior court or jurisdiction, and final judgments in such actions; provided, that if no appeal be taken until final judgment is entered the court may upon appeal from such final judgment review any intermediate order or decree necessarily affecting the judgment not before appealed from;

(2) An order affecting a substantial right made in an action when such order (a) in effect determines the action and prevents a judgment from which an appeal might be taken or discontinues the action, (b) grants or refuses a new trial or (c) strikes out an answer or any part thereof or any pleading in any action;

(3) A final order affecting a substantial right made in any special proceeding or upon a summary application in any action after judgment; and

(4) An interlocutory order or decree in a court of common pleas granting, continuing, modifying, or refusing an injunction or granting, continuing, modifying, or refusing the appointment of a receiver.

HISTORY: 1962 Code Section 15-123; 1952 Code Section 15-123; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623; 1991 Act No. 115, Section 2, eff June 5, 1991.



Section 14-3-340. Reference of issues of fact to jury or referee; appointment of referees.

Whenever in the course of any action or proceeding in the Supreme Court arising in the exercise of the original jurisdiction conferred upon the court by the Constitution and laws of the State an issue of fact shall arise upon the pleadings or when an issue of fact shall arise upon a traverse to return in mandamus, prohibition or certiorari, or whenever the determination of any question of fact shall be necessary to the exercise of the jurisdiction conferred upon the Supreme Court, the court may frame an issue therein and certify the same to the circuit court for the county wherein the cause shall have originated or in case of original jurisdiction to the circuit court of the county in which the cause of action shall have arisen. The Supreme Court shall also have the same powers as are now possessed by the circuit courts of the State for the appointment of referees to take testimony and report thereon, under such instructions as may be prescribed by the court, in any cases arising in the Supreme Court wherein issues of fact shall arise.

HISTORY: 1962 Code Section 15-124; 1952 Code Section 15-124; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-350. Power of individual justices at chambers; appeal.

Each of the justices of the Supreme Court shall have the same power at chambers to administer oaths, issue writs of habeas corpus, mandamus, quo warranto, certiorari and prohibition and interlocutory writs or orders of injunction as when in open court. But an appeal shall be allowed from the decision of any such justice to the Supreme Court.

HISTORY: 1962 Code Section 15-125; 1952 Code Section 15-125; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-360. Three justices must concur to reverse a judgment.

In all cases decided by the Supreme Court the concurrence of three of the justices shall be necessary for a reversal of the judgment below, subject to the provisions of Sections 14-3-370 and 14-3-380.

HISTORY: 1962 Code Section 15-126; 1952 Code Section 15-126; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



Section 14-3-370. Times when circuit judges shall sit with Supreme Court.

Whenever, upon the hearing of any cause or question before the Supreme Court in the exercise of its original or appellate jurisdiction, (a) it shall appear to the justices thereof or any three of them that there is involved a question of constitutional law or of conflict between the Constitution and laws of this State and of the United States or between the duties and obligations of her citizens under the same, upon the determination of which the entire court is not agreed or (b) the justices of said court, or any two of them, desire it, the Chief Justice, or in his absence the presiding associate justice, shall call to the assistance of the Supreme Court all the judges of the circuit courts, except that when the matter to be submitted is involved in an appeal from a circuit court the circuit judge who tried the case shall not sit.

HISTORY: 1962 Code Section 15-127; 1952 Code Section 15-127; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



Section 14-3-380. Proceedings when Supreme Court justices and circuit judges sit together; expenses.

A majority of the justices of the Supreme Court and circuit judges shall constitute a quorum. The decision of the court so constituted, or a majority of the justices and judges sitting, shall be final and conclusive. In such case the Chief Justice or in his absence the presiding associate justice shall preside. Whenever the justices of the Supreme Court and the judges of the circuit court meet together for the purposes aforesaid, if the number thereof qualified to sit constitute an even number one of the circuit judges must retire, and the circuit judges present shall determine by lot which of their number shall retire. Whenever the circuit judges are called to sit with the justices of the Supreme Court for the determination of any cause or causes the actual travelling and other expenses of each judge so attending shall be paid by the Governor out of his civil contingent fund upon an itemized statement made out and certified to by each judge.

HISTORY: 1962 Code Section 15-128; 1952 Code Section 15-128; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



Section 14-3-390. Assignment of circuit judges by roster; interchange of circuits among judges.

Between the first and fifteenth days of December in each year the Chief Justice or, in his absence or inability to attend, the senior associate justice shall form a roster of the circuit judges of the several circuits in order to arrange a regular and continuous assignment and interchange of circuits among such judges and make an order assigning the several circuit judges to hold the several circuit courts in all of the circuits of the State for the whole of the succeeding year in such order as will effect a continuous interchange of circuits according to such numerical series.

HISTORY: 1962 Code Section 15-129; 1952 Code Section 15-129; 1942 Code Section 22; 1932 Code Section 22; Civ. P. '22 Section 22; Civ. C. '12 Section 3826; Civ. C. '02 Section 2730; 1896 (22) 3.



Section 14-3-400. Notice to circuit judges of assignments.

Immediately thereupon the Chief Justice or, in his absence or inability to act, the senior associate justice shall direct the clerk of the Supreme Court to furnish each of the circuit judges, as well as the Chief Justice and senior associate justice, with a certified copy of such order which shall be sufficient notice to the circuit judges of their assignments aforesaid, and they shall proceed to hold the courts in the circuits to which they are respectively assigned at the time appointed by law for the several circuit courts to be held. The clerk of the Supreme Court shall also forthwith transmit a certified copy of said order to the clerk of every circuit court of the State.

HISTORY: 1962 Code Section 15-130; 1952 Code Section 15-130; 1942 Code Section 22; 1932 Code Section 22; Civ. P. '22 Section 22; Civ. C. '12 Section 3826; Civ. C. '02 Section 2730; 1896 (22) 3.



Section 14-3-410. Court of record; public inspection of records.

The Supreme Court shall be a court of record, and the records thereof shall at all times be subject to the inspection of the citizens of the State or other persons interested. The records shall be kept in a manner prescribed by the justices of the court.

HISTORY: 1962 Code Section 15-131; 1952 Code Section 15-131; 1942 Code Section 15; 1932 Code Section 15; Civ. C. '22 Section 15; Civ. C. '12 Section 3819; Civ. C. '02 Section 2723; G. S. 2091; R. S. 2223; 1896 (22) 3.



Section 14-3-420. Costs and disbursements in actions and proceedings brought in original jurisdiction.

In all actions and proceedings brought in the Supreme Court in its original jurisdiction the court may provide, by rule, order or otherwise, for the payment of reasonable costs and disbursements of the case by the losing party or otherwise as in the judgment of the court may be just and proper, such costs and disbursements to be taxed and adjusted by the clerk of said court under direction of the court. When the clerk has taxed such costs and disbursements under the direction of the court he shall certify the taxation to the clerk of the court of common pleas for the county in which the party resides against whom such costs and disbursements have been taxed. Such clerk of the court of common pleas shall enter judgment therefor, as other judgments are entered, and shall issue execution for the enforcement of such judgment. The judgment so entered shall have the same force and effect in all respects as judgments rendered by the court of common pleas.

HISTORY: 1962 Code Section 15-132; 1952 Code Section 15-132; 1942 Code Section 25; 1932 Code Section 25; Civ. P. '22 Section 25; Civ. C. '12 Section 3829; 1909 (26) 162; 1941 (42) 140.



Section 14-3-430. Review of intermediate orders.

Upon an appeal under item (3) of Section 14-3-330 the court may review any intermediate order involving the merits and necessarily affecting the order appealed from.

HISTORY: 1962 Code Section 15-133; 1952 Code Section 15-133; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-440. Judgment on appeal from order granting new trial; proceedings below.

Upon any appeal from an order granting a new trial on a case made, or on exceptions taken, if the Supreme Court shall determine that no error was committed in granting the new trial, it shall render judgment absolute upon the right of the appellant; and after the proceedings are remitted to the court from which the appeal was taken, an assessment of damages, or other proceedings to render the judgment effectual, may be then and there had in cases where such subsequent proceedings are requisite.

HISTORY: 1962 Code Section 15-134; 1952 Code Section 15-134; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-450. Effect on proceedings below of appeals regarding injunctions or receivers.

In case of an appeal under item (4) of Section 14-3-330 the proceedings in other respects in the court below shall not be stayed during the pendency of such appeal unless otherwise ordered by the court below.

HISTORY: 1962 Code Section 15-135; 1952 Code Section 15-135; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



Section 14-3-610. Terms; notice of time and place of additional terms.

The Supreme Court shall hold at least nine terms in each year at the seat of government, commencing on the second Monday in each month except the months of July, August and September. Each of such terms shall be continued for so long a period as the public interest may require. The court may also hold such additional terms or sessions as the public interest may require, the time and place therefor to be appointed and fixed by the court. Ten days' notice of such time and place shall be given to the attorneys or counsel appearing in the cases docketed in such manner as the court by its rules or orders may provide.

HISTORY: 1962 Code Section 15-141; 1952 Code Section 15-141; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



Section 14-3-620. Order and priority of hearing cases.

The court may by general rules prescribe and provide the order in which cases shall be docketed and the priority thereof on the calendar except:

(1) On a second and each subsequent appeal to the Supreme Court, or when an appeal has once been dismissed for a defect or irregularity, the cause shall be placed upon the calendar as of the time of filing the first appeal and may be noticed and put on the calendar for any succeeding term;

(2) Whenever, in any action or proceeding in which the State or any State officer or any board of State officers is or are sole plaintiff or defendant, an appeal has been brought up from any judgment or order for or against him or them in any court such appeal shall have preference in the Supreme Court and may be moved by either party out of the order on the calendar; and

(3) An appeal from any order granting, refusing, sustaining, dissolving, modifying or discharging an injunction, or appointing or refusing to appoint a receiver, shall take precedence over other matters.

HISTORY: 1962 Code Section 15-142; 1952 Code Section 15-142; 1942 Code Sections 26, 28; 1932 Code Sections 26, 28; Civ. P. '22 Section 26; Civ. P. '12 Sections 11, 13; Civ. P. '02 Sections 11, 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1901 (23) 623; 1916 (29) 687; 1923 (33) 32; 1961 (52) 12.



Section 14-3-630. Disposition of appeals not heard.

If the cases on the calendar and set for hearing cannot be heard in the period allotted the court shall continue the same to be heard after the regular call of the cases for that session or may call an extra term for the hearing of the same or continue them to the next stated term thereafter.

HISTORY: 1962 Code Section 15-143; 1952 Code Section 15-143; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



Section 14-3-640. Promulgation of rules and regulations.

The court may establish and promulgate such rules and regulations as may be necessary to carry into effect the provisions of this article and to facilitate the work of the court.

HISTORY: 1962 Code Section 15-144; 1952 Code Section 15-144; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



Section 14-3-660. Sheriff shall provide place of hearing; expenses.

If at any term of the Supreme Court proper and convenient room both for the consultation of the judges and the holding of the court, with furniture, attendants, fuel, lights and stationery suitable and sufficient for the transaction of its business, be not provided for in the place where by law the court may be held, the court may order the sheriff of the county to make such provision, and the expenses incurred by him in carrying the order into effect shall be paid from the State Treasury.

HISTORY: 1962 Code Section 15-146; 1952 Code Section 15-146; 1942 Code Section 31; 1932 Code Section 31; Civ. P. '22 Section 30; Civ. P. '12 Section 15; Civ. P. '02 Section 15; 1870 (14) 495.



Section 14-3-670. Places to hold court; adjournment.

The Supreme Court may be held in other buildings than those designated by law as places for holding courts and at a different place, at the same city or town, from that at which it is appointed to be held. Any one or more of the judges may adjourn the court with the like effect as if all were present.

HISTORY: 1962 Code Section 15-147; 1952 Code Section 15-147; 1942 Code Section 32; 1932 Code Section 32; Civ. P. '22 Section 31; Civ. P. '12 Section 16; Civ. P. '02 Section 16; 1870 (14) 314.



Section 14-3-810. Duties of clerk with respect to opinions; fees when published in other than official reports.

The clerk of the Supreme Court shall, upon the rendition of an opinion by the Supreme Court, deliver forthwith to the reporter of said court a certified copy of such decision made by the court, together with a copy of the printed arguments and the briefs of counsel, for use in publishing the South Carolina Reports. Should any copies furnished by the clerk be used in the publication of any other reports than the official series of South Carolina Reports the publisher shall pay the clerk the fees provided by law for copies of opinions.

HISTORY: 1962 Code Section 15-161; 1952 Code Section 15-161; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



Section 14-3-820. Appointment of committee to contract for publishing of reports.

The Speaker of the House of Representatives, the President of the Senate and the Chief Justice of the Supreme Court shall appoint a committee of four, composed of two members of the House of Representatives to be appointed by the Speaker, one member of the Senate to be appointed by the President of the Senate and one member of the Supreme Court to be appointed by the Chief Justice, which shall contract for five years at a time for the prompt editing, publishing and distribution of the opinions of the Supreme Court and bound volumes thereof.

HISTORY: 1962 Code Section 15-162; 1952 Code Section 15-162; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52; 1968 (55) 2835.



Section 14-3-830. Contents of reports.

The reports of the decisions shall contain at least such matter as is now found in the South Carolina Reports including:

(1) A syllabus of the decision, citations, statements of the testimony and pleadings sufficient to give an understanding of the case and the decision of the court;

(2) An alphabetical list at the end of the volume of all cases mentioned in any way in the decision; and

(3) A full and complete digest and index to the contents of the volume.

Each volume shall contain not more than one thousand pages, exclusive of index.

HISTORY: 1962 Code Section 15-163; 1952 Code Section 15-163; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



Section 14-3-840. Distribution of reports.

The Legislative Council shall distribute the copies of the reports of the decisions of the Supreme Court purchased by the State as follows:

(1) To the offices of the Governor, of the Attorney General of the State and of the Attorney General of the United States, to each circuit judge of the State, to the library of the Supreme Court of the United States, to the clerk of the circuit court of appeals of the United States for the fourth circuit, to the library of the University of South Carolina, to the Charleston Library Society and to the clerks of the district courts of the United States for the districts of South Carolina, one copy each;

(2) To the library of the Supreme Court of this State, eight copies; and

(3) To every state and territory of the United States from which the State receives two or more copies of each volume of its law reports, two copies each and to every other state and territory of the United States, one copy each.

All copies of South Carolina Reports not otherwise disposed of and not distributed under the provisions of this section shall be retained in the office of the Legislative Council for the use of this State.

HISTORY: 1962 Code Section 15-164; 1952 Code Section 15-164; 1942 Code Section 24; 1932 Code Section 24; Civ. P. '22 Section 24; Civ. C. '12 Section 3828; Civ. C. '02 Section 2732; G. S. 2107; R. S. 2242; 1880 (17) 533; 1908 (25) 1128; 1917 (30) 64; 1936 (39) 1350; 1971 (57) 709.



Section 14-3-940. Establishment of Court Register; manner in which Supreme Court rules become effective.

There shall be established a "Court Register" which shall be published and maintained in current status with all proposed and final form rules promulgated by the Supreme Court. The Register shall be the responsibility of the Court Administrator. The Court Administrator shall transmit to the clerk of court of each county and to the Legislative Council a copy of the Court Register and all additions thereto when published. All rules promulgated by the Supreme Court shall become effective in the following manner:

(a) All rules governing the administration of all courts of the State shall become effective upon publication of such rules in the Court Register.

(b) Rules governing the practice and procedure of all courts of the State shall become effective upon publication in the Court Register and review by the General Assembly pursuant to the provisions of Section 14-3-950.

HISTORY: 1979 Act No. 4 Section 1, eff January 26, 1979.



Section 14-3-950. Submission of rules governing practice and procedure to General Assembly; approval.

All rules and amendments to rules governing practice and procedure in all courts of this State promulgated by the Supreme Court shall be submitted by the Supreme Court to the Judiciary Committee of each House of the General Assembly during a regular session, but not later than the first day of February during each session. Such rules or amendments shall become effective ninety calendar days after submission unless disapproved by concurrent resolution of the General Assembly, with the concurrence of three-fifths of the members of each House present and voting.

HISTORY: 1979 Act No. 4 Section 2, eff January 26, 1979; 1984 Act No. 500, eff June 28, 1984.






CHAPTER 5 - CIRCUIT COURTS

Section 14-5-10. Circuit courts are courts of record; public inspection of records.

The circuit courts herein established shall be courts of record, and the books of record thereof shall, at all times, be subject to the inspection of any person interested therein.

HISTORY: 1962 Code Section 15-201; 1952 Code Section 15-201; 1942 Code Section 73; 1932 Code Section 73; Civ. P. '22 Section 70; Civ. P. '12 Section 37; Civ. P. '02 Section 32; 1870 (14) Section 32.



Section 14-5-20. Seals of courts of common pleas.

The courts of common pleas shall, at the expense of the State, have a seal for each county of an impression similar to that of the court of common pleas in Charleston County and uniform with that seal except that each seal shall in the legend have the name of the court in which it is used. Such seals shall always be affixed to such proceedings of the respective courts as may require the same.

HISTORY: 1962 Code Section 15-202; 1952 Code Section 15-202; 1942 Code Section 337; 1932 Code Section 337; Civ. P. '22 Section 293; Civ. C. '12 Section 3926; Civ. C. '02 Section 2823; G. S. 2170; R. S. 2299; 1792 V. 211.



Section 14-5-110. Qualification by circuit judge.

The circuit judges of this State, upon their election, shall qualify by taking the oath required by the Constitution of this State before a justice of the Supreme Court, the President of the Senate, the Speaker or Speaker Emeritus of the House of Representatives, a circuit judge, a clerk of the Supreme Court, a clerk of the court of common pleas or a probate judge of the county, and shall forthwith enter upon their duties. Such oath must be filed in the office of the Secretary of State. Terms of office for all circuit judges elected after January 1, 1977, shall commence as of July first of the year in which they are elected.

HISTORY: 1962 Code Section 15-211; 1952 Code Section 15-211; 1942 Code Section 72; 1932 Code Section 72; Civ. P. '22 Section 69; Civ. P. '12 Section 36; Civ. P. '02 Section 31; 1870 (14) Section 31; 1880 (17) 502; 1898 (22) 688; 1961 (52) 275; 1977 Act No. 62.



Section 14-5-120. Salaries of judges.

The circuit judges shall each receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 15-212; 1952 Code Section 15-212; 1942 Code Section 41; 1932 Code Section 41; Civ. P. '22 Section 39; Civ. C. '12 Section 3837; Civ. C. '02 Section 2740; G. S. 2420; R. S. 2351; 1893 (21) 417; 1919 (31) 101; 1929 (36) 7; 1935 (39) 88; 1948 (45) 1716; 1951 (47) 546, 710; 1963 (53) 358; 1964 (53) 1918; 1966 (54) 2424; 1970 (56) 2085.



Section 14-5-130. Judges shall not absent themselves from State without permission.

No circuit judge shall absent himself from this State without leave first granted in writing by the Chief Justice or presiding associate justice.

HISTORY: 1962 Code Section 15-213; 1952 Code Section 15-213; 1942 Code Section 40; 1932 Code Section 40; Civ. P. '22 Section 38; Civ. C. '12 Section 3836; Civ. C. '02 Section 2739; G. S. 2119; R. S. 2250; 1877 (16) 229.



Section 14-5-140. Neglect of duty as to holding terms, disobeying order of assignment, and other violations; proceedings.

If any circuit judge shall fail or neglect to hold a term of any court of general sessions or common pleas in any circuit to which he may be assigned until the business of such court shall have been disposed of or the end of the term arrives, shall fail to recognize and obey the order of assignment of the Chief Justice or presiding associate justice or shall violate any provisions of this chapter, the Attorney General shall, upon any reliable information of the same, by official communication bring such violations of this chapter to the notice of the General Assembly at its first session and such circuit judge shall be held amenable to proceedings for neglect of duty, as provided in the Constitution.

HISTORY: 1962 Code Section 15-214; 1952 Code Section 15-214; 1942 Code Section 42; 1932 Code Section 42; Civ. P. '22 Section 40; Civ. C. '12 Section 3838; Civ. C. '02 Section 2741; G. S. 2124; R. S. 2255; 1877 (16) 229.



Section 14-5-150. Judges shall notify Chief Justice of inability or disability to hold court.

Each circuit judge, when disabled by sickness or other cause to hold any court to which he may be assigned, shall give or cause to be given prompt notice of such inability or disability to the Chief Justice so that his place may be temporarily filled and the court held according to law.

HISTORY: 1962 Code Section 15-215; 1952 Code Section 15-215; 1942 Code Section 43; 1932 Code Section 43; Civ. P. '22 Section 41; Civ. C. '12 Section 3839; Civ. C. '02 Section 2742; R. S. 2256; 1892 (21) 4.



Section 14-5-160. Assignment of disengaged circuit judge to fill vacancy.

Whenever any circuit judge, pending his assignment to hold the courts of any circuit, shall die, resign, be disabled by illness or be excused for any other reason considered sufficient in the opinion of the Chief Justice of the Supreme Court or in case of a vacancy in the office of circuit judge of any circuit or if a special session of the court of general sessions or common pleas be ordered as provided for in Sections 14-5-910 to 14-5-950, the Chief Justice of the Supreme Court may assign any other disengaged circuit judge to hold the courts of any such circuit, to fill any appointment made necessary by such vacancy or to hold any special session of the circuit court that may be ordered by the Chief Justice.

HISTORY: 1962 Code Section 15-216; 1952 Code Section 15-216; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



Section 14-5-170. Appointment of special judge to fill vacancy.

In the event there be no other disengaged circuit judge available to hold such courts, then the Governor shall immediately commission as special judge some person learned in the law, as shall be recommended by the Supreme Court or by the Chief Justice thereof if the Supreme Court be not in session, to hold the courts of any such circuit or to hold any special session thereof which may be ordered by the Chief Justice as aforesaid. Whenever a special judge shall be appointed to hold any court he shall have and exercise all the powers and duties that a regular judge would have if presiding.

HISTORY: 1962 Code Section 15-217; 1952 Code Section 15-217; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



Section 14-5-180. Assignment of disengaged circuit judge or appointment of special judge when docket is overcrowded.

Whenever the time fixed for holding any of the courts of general sessions or common pleas of this State shall be found not sufficient for the trial of all cases before the court, a like assignment of a disengaged circuit judge or commission of a special judge may be had to hold the court to which the judge then holding such overcrowded court may have been in due course next assigned and the term of such overcrowded court shall proceed until the cases before it are disposed of.

HISTORY: 1962 Code Section 15-218; 1952 Code Section 15-218; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



Section 14-5-190. Assignment or appointment when Chief Justice is not available.

Should there be a vacancy in the office of Chief Justice of the Supreme Court or in case of his absence from the State or of his illness or incapacity from whatever cause, then the power and authority vested and the duties imposed upon the Chief Justice by the provisions of Sections 14-5-160 to 14-5-180 shall be exercised and discharged by the senior associate justice of the Supreme Court in point of service who is at the time within the State and is not ill or otherwise incapacitated and his acts in exercising such powers and discharging such duties shall be as effectual as though performed by the Chief Justice of the Supreme Court.

HISTORY: 1962 Code Section 15-219; 1952 Code Section 15-219; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



Section 14-5-200. Compensation of special judge.

The special judge shall be allowed for his services per diem of one hundred ($100.00) dollars and his necessary expenses and the same per diem for not exceeding five days for the preparation of his decrees.

HISTORY: 1962 Code Section 15-220; 1952 Code Section 15-220; 1942 Code Section 47; 1932 Code Section 47; Civ. P. '22 Section 45; Civ. C. '12 Section 3844; Civ. C. '02 Section 2747; 1900 (23) 329; 1976 Act No. 709 Part II Section 8.



Section 14-5-210. Clerk shall adjourn court in absence or indisposition of judge.

Whenever it shall so happen that any circuit court in this State cannot be held at the time appointed, in consequence of the absence or indisposition of the judge, the clerk of such court or his deputy shall open and adjourn the court from day to day until the court shall meet or until he may receive due notice that the judge will not be present, when he shall adjourn the court until the first day of the succeeding term.

HISTORY: 1962 Code Section 15-220.1; 1952 Code Section 15-220.1; 1942 Code Section 3595; 1932 Code Section 3595; Civ. C. '22 Section 2139; Civ. C. '12 Section 1318; Civ. C. '02 Section 920; G. S. 741; R. S. 792; 1839 (11) 106.



Section 14-5-220. Clerk shall notify authorities and jurors of special terms.

When notified of the appointment of a special judge to hold a special term, the clerk of the court shall notify the proper authorities and the grand jury shall be summoned to attend, if it be a court of sessions, and a petit jury shall be drawn and summoned, if jury cases are to be tried, in the regular manner, for the purpose of such court and as the same may be necessary. The clerk shall notify the special judge of the time fixed for holding the special term of court.

HISTORY: 1962 Code Section 15-221; 1952 Code Section 15-221; 1942 Code Section 45; 1932 Code Section 45; Civ. P. '22 Section 43; Civ. C. '12 Section 3842; Civ. C. '02 Section 2745; 1900 (23) 329.



Section 14-5-310. Rules of court.

The circuit courts may make and establish all necessary rules for the orderly conducting of business in said courts, provided such rules are not repugnant to the laws of the State or the rules prescribed by the justices of the Supreme Court and circuit judges.

HISTORY: 1962 Code Section 15-231; 1952 Code Section 15-231; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 16.



Section 14-5-320. Contempt of court.

The circuit court may punish by fine or imprisonment, at the discretion of the court, all contempts of authority in any cause or hearing before the same.

HISTORY: 1962 Code Section 15-231.1; 1952 Code Section 15-231.1; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 136.



Section 14-5-330. Oaths and affirmations.

The circuit court may administer all necessary oaths or affirmations.

HISTORY: 1962 Code Section 15-231.2; 1952 Code Section 15-231.2; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 136.



Section 14-5-340. Appeals from magistrates or municipal courts; notice of hearing.

Circuit judges may hear appeals from magistrates' courts and municipal courts to the court of general sessions and the court of common pleas, upon notice as required by law being given for the hearing of such appeals.

HISTORY: 1962 Code Section 15-232; 1952 Code Section 15-232; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79; 1961 (52) 7.



Section 14-5-350. Powers of judges at chambers generally; place of hearing.

All regular and special judges shall have at chambers in any county within the circuit in which they are resident or in the circuit in which they are assigned to hold court all powers and jurisdiction which they have and exercise in open court in any county within such circuit, except for the determination of such matters as necessitate trial by jury. They may hear and determine actions for partition and foreclosure suits and all other equity matters concerning real estate whether within or without the county where the land in question lies. But no hearing, except with consent, shall be had outside the judicial circuit of the judge having jurisdiction.

HISTORY: 1962 Code Section 15-233; 1952 Code Section 15-233; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



Section 14-5-360. Powers when temporarily absent from circuit.

Circuit judges may grant orders and decrees in cases arising in the circuit in which they may be at the time the presiding judges therein or resident judges thereof, when they are temporarily absent from the circuit. This provision shall not be construed so as to nullify or limit any other powers conferred on circuit judges.

HISTORY: 1962 Code Section 15-234; 1952 Code Section 15-234; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



Section 14-5-370. Jurisdiction of judge of adjoining circuit.

In case any judicial circuit is without a resident judge, by reason of death, absence, disqualification or otherwise, and no other judge, special or regular, is presiding therein, then jurisdiction in all matters arising in such circuit is conferred upon and shall be exercised by the resident judge of any adjoining circuit or by any judge presiding therein. Any judge exercising such jurisdiction shall first satisfy himself of the necessity of doing so by affidavit of the moving party.

HISTORY: 1962 Code Section 15-235; 1952 Code Section 15-235; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



Section 14-5-380. Powers of judge holding court in circuit other than that of residence.

Every judge while holding the circuit court for any circuit pursuant to the provisions of the law of this State shall be invested with powers equal to those of the judge of such circuit and may hear and determine all causes and motions and grant all orders in open court or at chambers which it is competent for the judge residing in such circuit to hear, determine or grant, any law, usage or custom to the contrary notwithstanding.

HISTORY: 1962 Code Section 15-236; 1952 Code Section 15-236; 1942 Code Section 38; 1932 Code Section 38; Civ. P. '22 Section 36; Civ. C. '12 Section 3834; Civ. C. '02 Section 2737; G. S. 2116; R. S. 2248; 1878 (16) 395.



Section 14-5-390. Jurisdiction of judge within circuit wherein he resides.

Every circuit judge in this State shall at all times have jurisdiction to discharge and perform all the duties of his office within the circuit wherein he resides, except the holding of circuit courts therein when some other circuit judge shall be engaged in holding such courts.

HISTORY: 1962 Code Section 15-237; 1952 Code Section 15-237; 1942 Code Section 39; 1932 Code Section 39; Civ. P. '22 Section 37; Civ. C. '12 Section 3835; Civ. C. '02 Section 2738; G. S. 2117; R. S. 2249; 1878 (16) 395.



Section 14-5-400. Jurisdiction of judge presiding at term beginning last Monday in April.

Any judge of the circuit court of this State who may be presiding at a court in any county in the State at a term beginning the last Monday in April of any year shall have jurisdiction of all matters throughout such term, notwithstanding such term may extend into the month of May.

HISTORY: 1962 Code Section 15-238; 1952 Code Section 15-238; 1942 Code Section 64-1; 1941 (42) 189.



Section 14-5-410. Transacting general sessions business during common pleas court.

Whenever provision is made for holding the court of common pleas the presiding judge, during the time allowed for the holding of the court of common pleas, may open the court of general sessions and transact all or such business of the court of general sessions except trials by jury as such judge may deem expedient.

HISTORY: 1962 Code Section 15-239; 1952 Code Section 15-239; 1942 Code Section 65; 1932 Code Section 65; 1929 (36) 209; 1941 (42) 118.



Section 14-5-420. Transacting common pleas business during general sessions court.

The court of common pleas shall be open at all terms of the court of general sessions for the transaction of all business of regular terms of the court of common pleas except trial by jury, and cases in the court of common pleas may be tried by jury during the term of any court of general sessions on consent of the parties or their attorneys to any of such cases and when such trial does not conflict with the business of the court of general sessions.

HISTORY: 1962 Code Section 15-240; 1952 Code Section 15-240; 1942 Code Section 66; 1932 Code Section 66; Civ. P. '22 Section 63; Civ. P. '12 Section 30; Civ. P. '02 Section 26; 1878 (16) 703; 1888 (18) 586; 1904 (24) 422; 1914 (28) 570; 1916 (29) 700; 1941 (42) 118.



Section 14-5-430. Adjournment of court of common pleas when general sessions not concluded.

Should the business before the court of general sessions at any term not be completed on the arrival of the day fixed by law for the holding of the court of common pleas, the judge presiding may, in his discretion, adjourn the court of common pleas until the business of the court of general sessions shall have been concluded.

HISTORY: 1962 Code Section 15-241; 1952 Code Section 15-241; 1942 Code Section 67; 1932 Code Section 67; Civ. P. '22 Section 64; Civ. P. '12 Section 31; Civ. P. '02 Section 27; 1870 (14) Section 27; 1889 (20) 359.



Section 14-5-440. Calling off regular terms of common pleas court.

Regular terms of the court of common pleas fixed by statute shall not be called off by the request of the members of the bar in the county in which the court is to be held unless at least three fourths of the resident members of such bar having cases for trial at that time request the same, in writing, of the judge who is to preside at such court.

HISTORY: 1962 Code Section 15-243; 1952 Code Section 15-243; 1942 Code Section 68; 1933 (38) 264; 1943 (43) 217.



Section 14-5-450. Adjournment of circuit courts on account of disease.

The judge of the circuit court shall have power to direct any circuit court in his circuit to be adjourned over to a future day designated in a written order to the clerk of such court whenever there is a dangerous and general disease at the place where such court is usually held.

HISTORY: 1962 Code Section 15-245; 1952 Code Section 15-245; 1942 Code Section 71; 1932 Code Section 71; Civ. P. '22 Section 68; Civ. P. '12 Section 35; Civ. P. '02 Section 30; 1870 (16) Section 30.



Section 14-5-610. Division of state into sixteen judicial circuits; number of judges to be elected from each circuit; election of additional judges without regard to county or circuit of residence.

(A) The State is divided into sixteen judicial circuits as follows:

(1) The first circuit is composed of the counties of Calhoun, Dorchester, and Orangeburg.

(2) The second circuit is composed of the counties of Aiken, Bamberg, and Barnwell.

(3) The third circuit is composed of the counties of Clarendon, Lee, Sumter, and Williamsburg.

(4) The fourth circuit is composed of the counties of Chesterfield, Darlington, Marlboro, and Dillon.

(5) The fifth circuit is composed of the counties of Kershaw and Richland.

(6) The sixth circuit is composed of the counties of Chester, Lancaster, and Fairfield.

(7) The seventh circuit is composed of the counties of Cherokee and Spartanburg.

(8) The eighth circuit is composed of the counties of Abbeville, Greenwood, Laurens, and Newberry.

(9) The ninth circuit is composed of the counties of Charleston and Berkeley.

(10) The tenth circuit is composed of the counties of Anderson and Oconee.

(11) The eleventh circuit is composed of the counties of Lexington, McCormick, Saluda, and Edgefield.

(12) The twelfth circuit is composed of the counties of Florence and Marion.

(13) The thirteenth circuit is composed of the counties of Greenville and Pickens.

(14) The fourteenth circuit is composed of the counties of Allendale, Hampton, Colleton, Jasper, and Beaufort.

(15) The fifteenth circuit is composed of the counties of Georgetown and Horry.

(16) The sixteenth circuit is composed of the counties of York and Union.

(B) One judge must be elected from the second, sixth, and twelfth circuits. Two judges must be elected from the first, third, fourth, seventh, eighth, tenth, eleventh, fourteenth, fifteenth, and sixteenth circuits. Three judges must be elected from the fifth and ninth circuits. Four judges must be elected from the thirteenth circuit.

(C) In addition to the above judges authorized by this section, there must be sixteen additional circuit judges elected by the General Assembly from the State at large for terms of office of six years. These additional judges must be elected without regard to county or circuit of residence. Each office of the at-large judges is a separate office and is assigned numerical designations of Seat No. 1 through Seat No. 16, respectively.

HISTORY: 1962 Code Section 15-261; 1952 Code Section 15-261; 1942 Code Section 50; 1932 Code Section 50; Civ. P. '22 Section 48; Civ. P. '12 Section 17; Civ. P. '02 Section 17; 1868 (14) 5, 72; 1869 (14) 198; 1870 (14) 17; 1871 (14) 659, 696; 1872 (15) 146; 1878 (16) 376; 1882 (17) 682; 1889 (20) 518; 1896 (22) 250; 1897 (22) 583, 592, 597, 609; 1898 (22) 879; 1899 (23) 31, 179; 1908 (25) 1002, 1283; 1910 (26) 867; 1912 (27) 827; 1914 (28) 579, 636; 1916 (29) 688, 717; 1919 (31) 5; 1926 (34) 1041; 1927 (35) 68; 1931 (37) 51; 1962 (52) 1884; 1966 (54) 2164; Const. 1895 Art. 5 Section 13; 1976 Act No. 690 Art. VI Section 1; 1979 Act No. 164 Part IV Section 1, eff July 1, 1979; 1982 Act No. 316, Section 1, eff April 9, 1982; 1990 Act No. 610, Part I, Section 1, eff July 1, 1991; 1995 Act No. 145, Part II, Section 85A, eff June 29, 1995; 1997 Act No. 155, Part II, Section 27A, eff June 14, 1997; 2012 Act No. 241, Section 1, eff June 18, 2012.

Editor's Note

1979 Act No. 164 Part IV Section 2 provides that the six additional judges authorized by the amendment to Section 14-5-610 shall take office on July 1, 1979 and the General Assembly during its 1979 session after the effective date of the amendment shall begin the process of electing the additional circuit judges.

1982 Act No. 316, Section 2, effective April 9, 1982, provides that the numerical designations of the offices of at-large circuit judges as provided in Section 14-5-610 shall be as follows on the effective date of the act:

Seat No. 1: occupied by the Honorable Ralph King Anderson.

Seat No. 2: occupied by the Honorable William Tindall Howell.

Seat No. 3: occupied by the Honorable James McCullum Morris.

Seat No. 4: formerly occupied by the Honorable Charles Victor Pyle, Jr.

Seat No. 5: occupied by the Honorable James Barnett Stephen.

Seat No. 6: occupied by the Honorable Marion Hardy Kinon.

1997 Act No. 155, Part II, Section 27C, provides as follows:

"SECTION 27C. Those additional circuit court and family court judges authorized by the provisions of subsections (A) and (B) of this section shall take office May 17, 1998, and the Judicial Merit Selection Commission on the effective date of this section shall begin the process of nominating candidates for these offices and the General Assembly shall then elect such judges from the nominees of the commission so that these judges may take office on May 17, 1998."

2012 Act No. 241, Section 3, provides as follows:

"The Judicial Merit Selection Commission shall begin the process of nominating candidates for the judicial offices authorized by the provisions of SECTIONS 1 and 2, and the General Assembly then shall elect these judges from the nominees of the commission; except that, the nominating process may not begin until funding for the additional judges is provided in the general appropriations act."



Section 14-5-620. Terms of court in first circuit.

The courts of the first judicial circuit shall be held as hereinafter provided.

(1) Calhoun County. - The court of general sessions for Calhoun County shall be held at St. Matthews on the fourth Monday in May, the fourth Monday in September, and the first Monday in February. The court of common pleas for said county shall be held at St. Matthews on the fourth Monday in April and the first Monday in December for two weeks. And in addition to the terms of the court of common pleas above provided for there shall be terms of such court during each of the weeks in which there are fixed terms of court for the court of general sessions and immediately upon the conclusion of the business of the court of general sessions such court shall open and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas and any and all business may be transacted as at any other term of the court of common pleas.

(2) Dorchester County. - The court of general sessions for Dorchester County shall be held at St. George on the third Monday in February, the second Monday in April, the fourth Monday in June and the second Monday in November for one week each. The court of common pleas for the county shall be held at St. George on the first and third Mondays in April, the third Monday in October and the first Monday in November for one week each. There shall also be a court of common pleas at St. George for one week commencing on the second Monday in July without a jury.

(3) Orangeburg County. - The court of general sessions for the county of Orangeburg shall be held at Orangeburg the second Monday in January, the first Monday in May and the second Monday in September. The term shall be for two weeks for the January and September sessions. The term shall be for three weeks for the May session. The court of common pleas for the county of Orangeburg shall be held at Orangeburg on the second Monday in March for three weeks, the first Monday in June for three weeks, and a three-week term commencing the first Monday in October, continuing for two weeks and then recommencing on the fourth Monday and continuing for an additional week.

HISTORY: 1962 Code Section 15-262; 1952 Code Section 15-262; 1942 Code Section 51; 1932 Code Section 51; Civ. P. '22 Section 49; Civ. P. '12 Section 18; Civ. P. '02 Section 18; 1886 (19) 473; 1898 (22) 684; 1901 (23) 624; 1908 (25) 1010; 1909 (26) 230; 1911 (27) 88; 1912 (28) 771, 772; 1913 (28) 117; 1915 (29) 387, 547; 1916 (29) 690; 1917 (30) 145; 1919 (31) 238; 1921 (32) 56; 1923 (33) 103; 1925 (34) 59; 1926 (34) 935; 1928 (35) 1204; 1931 (37) 123; 1934 (38) 1260; 1939 (41) 279; 1941 (42) 118; 1949 (46) 114; 1953 (48) 34; 1955 (49) 650; 1959 (51) 317; 1965 (54) 179; 1966 (54) 2298; 1967 (55) 89; 1970 (56) 2076, 2583; 1971 (57) 15, 526.



Section 14-5-630. Terms of court in second circuit.

The courts of the second judicial circuit shall be held as hereinafter provided.

(1) Aiken County. - The court of general sessions for Aiken County shall be held at Aiken on the second Monday in January for two weeks, the first Monday in May for three weeks and the first Monday in October for two weeks. The court of common pleas for the county shall be held at Aiken on the fourth Monday in January for a term of two weeks, on the fourth Monday in February for a term of two weeks, on the second Monday in April for a term of one week, on the third Monday in June for a term of two weeks and on the first Monday in November for a term of three weeks; provided, if Thanksgiving Day occurs during the third week of the session, the last week of the term shall be held during the following week.

(2) Bamberg County. - The court of general sessions for Bamberg County shall be held at Bamberg on the third Monday in February for a term of one week and on the second Monday in September for a term of one week. The court of common pleas for the county shall be held at Bamberg on the third Monday in April for a term of two weeks, on the second Monday in July for a term of one week and on the third Monday in October for a term of two weeks. Immediately upon the conclusion of the business of the court of common pleas during the term commencing on the second Monday in July the court of general sessions shall open and the petit jurors drawn to serve in the court of common pleas shall serve as petit jurors in the court of general sessions and any and all business may be transacted during the July term as may be done during any other term of court of general sessions.

(3) Barnwell County. - The court of general sessions for Barnwell County shall be held at Barnwell on the second Monday in February for a term of one week, on the fourth Monday in May for a term of one week and on the third Monday in September for a term of one week. The court of common pleas of the county shall be held at Barnwell on the second Monday in March for a term of two weeks, on the first Monday in June for a term of two weeks, immediately upon the conclusion of the business of the court of general sessions in September for the remainder of the week, and on the first Monday in December for a term of two weeks.

Immediately upon the conclusion of the business of the court of general sessions in September, the court of common pleas shall open, and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas, and any and all business may be transacted during the September term as may be done at any other term of the court of common pleas. Provided, the petit jury for this term of the court of common pleas shall not report for service before Wednesday.

HISTORY: 1962 Code Section 15-263; 1952 Code Section 15-263; 1942 Code Section 52; Civ. P. '22 Section 50; Civ. P. '12 Section 19; Civ. P. '02 Section 19; 1897 (22) 444; 1910 (26) 542; 1911 (27) 87; 1912 (27) 770; 1914 (28) 607; 1915 (29) 198; 1916 (29) 691, 699; 1917 (30) 135; 1919 (31) 43; 1920 (31) 855; 1924 (33) 930; 1926 (34) 991; 1933 (38) 320; 1935 (39); 308; 1937 (40) 573; 1941 (42) 118; 1948 (45) 2067; 1949 (46) 9; 1950 (46) 2290; 1951 (47) 31; 1953 (48) 22; 1961 (52) 409; 1964 (53) 2197; 1966 (54) 2382; 1969 (56) 292, 416, 621; 1975 (59) 41.



Section 14-5-640. Terms of court in third circuit.

The courts of the third judicial circuit shall be held as hereinafter provided.

(1) Clarendon County. - The court of general sessions for Clarendon County shall be held at Manning on the fourth Monday in January, the third Monday in June and the second Monday in September, each for one week. The court of common pleas for the county shall be held at Manning on the first Monday in March for two weeks, the fourth Monday in April for one week, the fourth Monday in June for one week and the third Monday in October for two weeks.

(2) Lee County. - The court of general sessions for Lee County shall be held at Bishopville on the first Monday in February, on the second Monday in June and on the first Tuesday after the first Monday in September, each for one week. The court of common pleas for the county shall be held at Bishopville on the fourth Monday in March for one week, the first Monday in May for one week, the fourth Monday in September for one week and the first Monday after the fourth Monday in November for one week. But there shall be no jury trials at the summer term of the court of general sessions unless a majority of the Lee County Bar Association deems it advisable and so notifies the judge of the circuit.

(3) Sumter County. - The court of general sessions for Sumter County shall be held at Sumter on the second Monday in February for two weeks, on the second Monday in May for two weeks, on the fourth Monday in July for two weeks, on the first Monday in November for two weeks and on the second Monday in December for one week. The court of common pleas for the county shall be held at Sumter on the first Monday in January for three weeks, on the first Monday in April for three weeks, and on the first Monday after the fourth Monday in September for two weeks. Provided, that in each year that September has five Mondays the last term of common pleas court shall be for three weeks.

(4) Williamsburg County. - The court of general sessions for Williamsburg County shall be held at Kingstree on the second Monday after the second Monday in February, on the first Monday in June and on the third Monday in September, each for one week. The court of common pleas shall be held at Kingstree on the third Monday in March for one week, on the fourth Monday in May for one week, on Wednesday first succeeding the first Monday in June for one week and on the third Monday in November for two weeks. But no jury trial of civil cases shall be had at the June term except by consent. The petit jurors for the first and third terms of the court of general sessions shall not be required to attend the first, second and fourth terms of the court of common pleas, but separate juries shall be drawn and summoned for such courts.

HISTORY: 1962 Code Section 15-264; 1952 Code Section 15-264; 1942 Code Section 53; 1932 Code Section 53; Civ. P. '22 Section 51; Civ. P. '12 Section 20; Civ. P. '02 Section 18; 1884 (18) 886; 1896 (22) 22; 1900 (23) 311; 1902 (23) 1194; 1910 (26) 541; 1914 (28) 531; 1916 (29) 693; 1924 (33) 1187; 1928 (35) 1288; 1929 (36) 79; 1931 (37) 320, 376; 1934 (38) 1466; 1936 (39) 1481; 1939 (41) 184; 1940 (41) 1771; 1941 (42) 118; 1944 (43) 1207; 1951 (47) 250; 1952 (47) 1939; 1953 (48) 168; 1954 (48) 1432; 1957 (50) 527; 1960 (51) 1515; 1962 (52) 2220; 1969 (56) 380; 1971 (57) 210; 1972 (57) 2329.



Section 14-5-650. Terms of court in fourth circuit.

The courts of the fourth judicial circuit shall be held as follows:

(1) Courts of general sessions. - At Chesterfield for Chesterfield County on the first Monday in February, the third Monday in May and the second Monday in October; at Bennettsville for Marlboro County on the second Monday in February, the first Monday in May and the second Monday in November; at Darlington for Darlington County on the third Monday in February, the second Monday in April, the third Monday in June and the third Monday in September; and at Dillon for Dillon County on the second Monday in March, the first Monday in June and the fourth Monday in September.

(2) Courts of common pleas. - At Chesterfield for Chesterfield County on the first Monday in January, the third Monday in April, the fourth Monday in May, the first Monday in September, the fourth Monday in November for two weeks; at Bennettsville for Marlboro County on the fourth Monday in January, the first Monday in March, the first Monday in April, the second Monday in May, the first Monday in October and the second Monday in December; at Darlington for Darlington County on the second Monday in January for two weeks, the third Monday in March for two weeks, the fourth Monday in April, the fourth Monday in June, the fourth Monday in October for two weeks; at Dillon for Dillon County on the fourth Monday in February, the second Monday in June, the second Monday in September, the third Monday in October and the third Monday in November.

Provided, that when New Year's Day falls on the first Monday in January, the January term of the court of common pleas for Chesterfield County shall convene on the first Tuesday; provided, further, that the September term of the court of common pleas for Chesterfield County shall convene on the first Tuesday; and provided, further, that when Thanksgiving falls within the week of the fourth Monday in November, the November term of the court of common pleas for Chesterfield County shall adjourn for that week on Wednesday.

(3) Use of portion of May or June term of court of common pleas in all four counties in the circuit by court of general sessions. - In all four counties in the circuit when matters before the court of common pleas during the circuit court term in May or June have been disposed of, the balance of the term may be used by the court of general sessions to dispose of matters brought before it.

HISTORY: 1962 Code Section 15-266; 1952 Code Section 15-266; 1942 Code Section 54; 1932 Code Section 54; Civ. P. '22 Section 52; Civ. P. '12 Section 21; Civ. P. '02 Section 21; 1883 (18) 305; 1887 (19) 999; 1897 (22) 404; 1901 (23) 627; 1910 (26) 544; 1911 (27) 80; 1922 (32) 780; 1924 (33) 932; 1925 (34) 233; 1932 (37) 1213; 1934 (38) 1400; 1935 (39) 440; 1937 (40) 573; 1940 (41) 1646, 1754, 1844; 1941 (42) 118, 151; 1944 (43) 1359; 1950 (46) 1983; 1951 (47) 51; 1953 (48) 32; 1955 (49) 473, 669; 1959 (51) 322; 1962 (52) 2152, 2281; 1965 (54) 562; 1967 (55) 716; 1969 (56) 423; 1970 (56) 2381.



Section 14-5-660. Time when pleadings and other papers are returnable in fourth circuit; notice of terms.

All recognizances, pleadings, notices and papers shall be returnable and applicable to the terms of the court as fixed by Section 14-5-650 and the clerk of the court for each county in the fourth judicial circuit shall give two weeks' notice of each and every term of the court in some newspaper published in the county, stating the day of the month on which the next court will open for the county.

HISTORY: 1962 Code Section 15-268; 1952 Code Section 15-268; 1942 Code Section 54; 1932 Code Section 54; Civ. P. '22 Section 52; Civ. P. '12 Section 21; Civ. P. '02 Section 21; 1883 (18) 305; 1887 (19) 999; 1897 (22) 404; 1901 (23) 627; 1910 (26) 544; 1911 (27) 80; 1922 (32) 780; 1924 (33) 932; 1925 (34) 233; 1932 (37) 1213; 1934 (38) 1400; 1935 (39) 440; 1937 (40) 573; 1940 (41) 1646, 1754, 1844; 1941 (42) 118, 151.



Section 14-5-670. Terms of court in fifth circuit.

The courts of the fifth judicial circuit shall be held as hereinafter provided.

(1) Kershaw County. - The court of general sessions for Kershaw County shall be held at Camden on the third Monday in February, the third Monday in May and the fourth Monday in October. The court of common pleas for said county shall be held at Camden on the fourth Monday in February, the first Monday in May and the first Monday in November. The terms of the court of common pleas shall continue for two weeks each.

(2) Richland County. - The court of general sessions for Richland County shall be held at Columbia on the second Monday in January for two weeks, on the second Monday in April for two weeks, on the third Monday in June for two weeks, on the Tuesday following the first Monday in September for three weeks and on the second Monday in December for two weeks. The court of common pleas for the county shall be held in Columbia on the fourth Monday in January for two weeks, on the second Monday in March for three weeks, on the first Monday in June for two weeks, on the fourth Monday in September for three weeks and on the third Monday in November for three weeks, two weeks of which shall be for the disposal of jury matters and the other week, which includes Thanksgiving Day, for the disposal of motions, equity matters and other matters not requiring the attendance of a jury.

(3) Additional terms for certain matters. - In addition to the terms of court hereinbefore set forth, there shall be held additional terms of court, without juries, to hear equity matters and all matters not requiring jury trials, such terms to be held as follows:

(a) Richland County: On the third Monday in February, on the third Monday in May and on the fourth Monday in October, each for one week; and

(b) Kershaw County: On the second Monday in January, on the second Monday in April and on the second Monday in September, each for one week.

The terms of court provided for in this paragraph (3) shall be presided over by a judge other than the regularly assigned judge, to be selected by the Chief Justice from the regular or retired circuit judges, or he may select a special judge, qualified by law, to hold such terms. The terms of court provided for in this paragraph (3), if found at any time to be unnecessary, shall be called off as the law now provides for other terms.

HISTORY: 1962 Code Section 15-269; 1952 Code Section 15-269; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781; 1953 (48) 187; 1957 (50) 575; 1959 (51) 23; 1961 (52) 501.



Section 14-5-680. Designation of terms in fifth circuit.

The courts held under the provisions of Section 14-5-670 in the fifth circuit during the first four months of the year shall be known as the spring term of the court of general sessions and the spring term of the court of common pleas, during the next four months as the summer terms of said courts and during the last four months as the fall terms of said courts. And the two sessions of the court of common pleas therein appointed for Richland County during the spring term and the two sessions of said court for Richland County herein appointed during the fall term shall be known as the first and second sessions, respectively, of such terms.

HISTORY: 1962 Code Section 15-270; 1952 Code Section 15-270; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781.



Section 14-5-690. Days for pretrial and nonjury matters in fifth circuit.

The first day of each term of the court of common pleas provided for in the fifth circuit shall be set aside for pretrial motions and all matters not requiring a jury, except those two terms in Richland County of which an entire week is designated for that purpose as herein provided for. When the first day of the term of the court of common pleas is set aside for pre-trial motions and matters not requiring a jury, as herein provided, the jury for said court of common pleas shall not be summoned to appear on the first day of the term but shall be summoned to appear on the second day of the term.

HISTORY: 1962 Code Section 15-272; 1952 Code Section 15-272; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781.



Section 14-5-700. Terms of court in sixth circuit.

The courts of the sixth judicial circuit shall be held for a term of one week, unless otherwise specified, as hereinafter provided.

(1) Chester County. - The court of general sessions for the county of Chester shall be held at Chester on the second Monday in January, on the first Monday in March, the third Monday in June and the second Monday in October. The court of common pleas for the county shall be held at Chester the third Monday in February, the second Monday in April, the fourth Monday in May, the fourth Monday in September and the first Monday in December.

(2) Fairfield County. - The court of general sessions for Fairfield County shall be held at Winnsboro on the fourth Monday in January, the second Monday in June, the Tuesday following the first Monday in September, and on the first Monday in November. The court of common pleas for the county shall be held at Winnsboro on the second Monday in March, the third Monday in May, the first Monday in October and the fourth Monday in November.

(3) Lancaster County. - The court of general sessions for Lancaster County shall be held at Lancaster on the first Monday in February for a two-week term, the fourth Monday in April, the third Monday in September and the second Monday in November for a two-week term. The court of common pleas shall be held in Lancaster beginning on the third Monday in January, the third Monday in March, the first Monday in April, the second Monday in May, the second Monday in September, the fourth Monday in October and the second Monday in December.

HISTORY: 1962 Code Section 15-274; 1952 Code Section 15-274; 1942 Code Section 56; 1932 Code Section 56; Civ. P. '22 Section 54; Civ. P. '12 Section 23; Civ. P. '02 Section 23; 1885 (19) 223; 1899 (22) 34; 1900 (23) 312; 1907 (25) 617; 1911 (27) 64; 1916 (29) 698; 1922 (32) 838; 1925 (34) 29; 1928 (35) 1216; 1929 (36) 41; 1930 (36) 1098, 1264; 1933 (38) 136; 1934 (38) 1199, 1254; 1935 (39) 237; 1937 (40) 452; 1938 (40) 1698; 1941 (42) 118; 1944 (43) 1351; 1948 (45) 1691; 1949 (46) 254, 338, 571; 1950 (46) 2222; 1953 (48) 253; 1955 (49) 148; 1958 (50) 1963; 1962 (52) 2136; 1965 (54) 192; 1966 (54) 2338, 2627; 1967 (55) 91; 1968 (55) 2276; 1970 (56) 2340, 2500.



Section 14-5-710. Terms of court in seventh circuit.

The courts of the seventh judicial circuit shall be held as hereinafter provided.

(1) Cherokee County. - The court of common pleas for Cherokee County shall be held at Gaffney on the first Monday of March for two weeks, on the first Monday of May for two weeks, and on the first Monday of November for two weeks. The court of general sessions for Cherokee County shall be held at Gaffney on the third Monday of March for one week, on the third Monday of May for one week, on the second Monday of September for two weeks, and on the third Monday of November for two weeks.

(2) Spartanburg County. - The court of common pleas for Spartanburg County shall be held at Spartanburg on the fourth Monday in January for three weeks, on the fourth Monday of March for four weeks, on the fourth Monday of May for three weeks, on the third Monday of July for one week (other than for jury trials), and on the fourth Monday of September for three weeks. The court of general sessions for Spartanburg County shall be held at Spartanburg on the second Monday of January for two weeks, on the fourth Monday of February for one week, on the fourth Monday after the fourth Monday of March for one week, on the third Monday after the fourth Monday of May for one week, and on the third Monday after the fourth Monday of September for three weeks.

HISTORY: 1962 Code Section 15-275; 1952 Code Section 15-275; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (28) 30; 1914 (28) 602; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118; 1944 (43) 1233; 1965 (54) 543; 1966 (54) 2338; 1967 (55) 237; 1968 (55) 2712.



Section 14-5-720. Continuing general sessions term in seventh circuit.

If the business of the court of general sessions is not concluded at the end of any week, except the second week in January at Spartanburg, the petit jury drawn for that term of the sessions court shall be continued for the next week or until the business of the sessions court is completed.

HISTORY: 1962 Code Section 15-276; 1952 Code Section 15-276; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (28) 30; 1914 (28) 602; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118.



Section 14-5-730. Terms of court in eighth circuit.

The courts of the eighth judicial circuit shall be held as hereinafter provided.

(1) Abbeville County. - The court of general sessions for Abbeville County shall be held at Abbeville on the first Monday in February, the first Monday in May, and the first Monday in September, in each case for one week. The court of common pleas for the county shall be held at Abbeville on the Monday following the fourth Monday in March, the fourth Monday in June, the second Monday in October, and the second Monday in December, in each case for one week.

(2) Greenwood County. - The court of general sessions for Greenwood County shall be held at Greenwood for a one-week term on the second Monday in February, the second Monday in April, the second Monday in May and the second Monday in September. The court of common pleas for the county shall be held at Greenwood for a two-week term beginning on the second Monday in January, for a one-week term beginning the second Monday in March, the third Monday in April, the first Monday in June, and for a two-week term beginning the second Monday in November.

(3) Laurens County. - The court of general sessions for Laurens County shall be held at Laurens on the fourth Monday in February, the fourth Monday in May, and for a two-weeks term beginning the fourth Monday in September. The court of common pleas for the county shall be held at Laurens on the third Monday in March for two weeks, the second Monday in June for one week, and the fourth Monday in October for two weeks.

(4) Newberry County. - The court of general sessions for Newberry County shall be held at Newberry on the third Monday in February, the third Monday in May, the third Monday in September and the fourth Monday in November, in each case for one week. The court of common pleas for the county shall be held at Newberry on the fourth Monday in January, the fourth Monday in April, the third Monday in June, the third Monday in October, and the first Monday in December, in each case for one week.

HISTORY: 1962 Code Section 15-277; 1952 Code Section 15-277; 1942 Code Section 58; 1932 Code Section 58; Civ. P. '22 Section 56; Civ. P. '12 Section 25; Civ. P. '02 Sections 24, 25; 1889 (20) 360; 1891 (20) 1113; 1896 (22) 26; 1899 (23) 37; 1900 (23) 314; 1901 (23) 629; 1910 (26) 538; 1916 (29) 696; 1919 (31) 113; 1920 (31) 807; 1922 (32) 1039; 1925 (34) 277; 1928 (35) 1152; 1932 (37) 1390; 1934 (38) 1446; 1939 (41) 485; 1941 (42) 118, 129; 1947 (45) 521; 1951 (47) 292; 1953 (48) 311; 1954 (48) 1538; 1955 (49) 137; 1961 (52) 71, 578; 1963 (53) 543; 1967 (55) 210; 1969 (56) 739; 1970 (56) 1912.



Section 14-5-740. Terms of court in ninth circuit.

The courts of the ninth judicial circuit shall be held as hereinafter provided.

(1) Berkeley County. - The court of general sessions for Berkeley County shall be held at Moncks Corner on the second Monday in May and on the second Monday in October, in each case for one week. The court of common pleas for the county shall be held at Moncks Corner on the third Monday in March for one week, the second Monday in June for two weeks and on the fourth Monday in September for two weeks.

(2) Charleston County. - The court of general sessions for Charleston County shall be held at Charleston on the first Monday in January for one week, on the first Monday in March for two weeks, on the fourth Monday in May for two weeks, on the second Monday in September for two weeks, and on the first Monday in December for two weeks. The court of common pleas for the county shall be held at Charleston on the second Monday in January for one week for the disposal of motions, equity matters, and any other matters not requiring the attendance of a jury, on the first Monday in February for four weeks for the disposal of jury matters, on the fourth Monday in March for five weeks for jury matters, on the second Monday in July for three weeks for jury matters and on the third Monday in October for six weeks, the first of which shall be for the disposal of motions, equity matters, and any other matters not requiring the attendance of a jury, and the remaining five weeks for the disposal of jury matters.

HISTORY: 1962 Code Section 15-278; 1952 Code Section 15-278; 1942 Code Section 59; 1932 Code Section 59; Civ. P. '22 Section 57; Civ. P. '12 Section 26; Civ. P. '02 Section 18; 1884 (18) 686; 1887 (19) 987; 1894 (21) 717; 1898 (22) 683; 1899 (23) 258; 1900 (23) 309; 1909 (26) 163; 1913 (28) 19, 31; 1915 (29) 179; 1917 (30) 138; 1920 (31) 725; 1921 (32) 203; 1923 (33) 128; 1925 (34) 280; 1926 (34) 1047, 1048; 1930 (36) 1135; 1931 (37) 245; 1941 (42) 118; 1947 (45) 525; 1953 (48) 64; 1954 (48) 1446; 1959 (51) 96; 1967 (55) 313; 1972 (57) 2179.



Section 14-5-750. Terms of court in tenth circuit.

The courts of the tenth judicial circuit shall be held as hereinafter provided.

(1) Anderson County. - The court of general sessions for Anderson County shall be held at Anderson on the first Monday in February for two weeks, the second Monday in May for two weeks, the first Monday in September for two weeks and the third Monday in November for two weeks. The court of common pleas for the county shall be held at Anderson on the second Monday in January for three weeks, the second Monday in March for three weeks, the second Monday in April for two weeks, the second Monday in June for two weeks, the first Monday in October for three weeks and the first Monday in December for two weeks.

(2) Oconee County. - The court of general sessions for Oconee County shall be held at Walhalla on the fourth Monday in February, the week immediately following the May term of the court of common pleas and the first Monday in November. The court of common pleas for the county shall be at Walhalla on the third Monday in February, the fourth Monday in May and the third Monday in September.

HISTORY: 1962 Code Section 15-279; 1952 Code Section 15-279; 1942 Code Section 60; 1932 Code Section 60; Civ. P. '22 Section 58; Civ. P. '12 Section 27; Civ. P. '02 Section 25; 1908 (25) 1013; 1912 (27) 549; 1913 (28) 138; 1914 (28) 608; 1941 (42) 118; 1954 (48) 1749; 1956 (49) 1732; 1962 (52) 1699; 1964 (53) 2091; 1969 (56) 309; 1971 (57) 29, 876.



Section 14-5-760. Terms of court in eleventh circuit.

The courts of the eleventh judicial circuit shall be held as hereinafter provided.

(1) Edgefield County. - The court of general sessions for Edgefield County shall be held at Edgefield on the first Monday in March, the second Monday in July, and the fourth Monday in October. The court of common pleas shall be held at Edgefield on the second Monday in March, the fourth Monday in June, and the first Monday in November. Each of these terms shall be for one week.

(2) Lexington County. - The court of general sessions for Lexington County shall be held at Lexington on the third Monday in January, the fourth Monday in May, and the Tuesday following the first Monday in September. Each term of the court of general sessions shall be for two weeks. The court of common pleas shall be held at Lexington on the first Monday in April, the third Monday in September and the fourth Monday in November. Each of the terms of the court of common pleas shall be for three weeks, except the term beginning the first Monday in April, which shall be for four weeks.

(3) McCormick County. - The court of general sessions for McCormick County shall be held at McCormick on the first Monday in February, the second Monday in February, the second Monday in June, the third Monday in June, the second Monday in October and the third Monday in October. Each term shall be for one week. If a full week during any term is not required to conclude the work of the court of general sessions, the court of common pleas shall be held for the remainder of such term.

(4) Saluda County. - The court of general sessions in Saluda County shall be held at Saluda on the fourth Monday in February, the third Monday in May and the third Monday in November. The court of common pleas shall be held immediately following each term of general sessions court as follows: on the fourth Monday in February, the third Monday in May and the third Monday in November. Each of these terms shall be for one week.

HISTORY: 1962 Code Section 15-280; 1952 Code Section 15-280; 1942 Code Section 61; 1932 Code Section 61; Civ. P. '22 Section 59; Civ. P. '12 Section 28; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1897 (22) 433; 1899 (23) 33, 685; 1909 (26) 169; 1916 (29) 717; 1917 (30) 53; 1930 (36) 1111, 1170; 1936 (39) 1332; 1941 (42) 118, 164; 1945 (44) 5; 1948 (45) 1854; 1954 (48) 1418, 1473; 1955 (49) 312, 313; 1957 (50) 572; 1963 (53) 234; 1965 (54) 569; 1966 (54) 2021; 1971 (57) 763.



Section 14-5-770. Call of calendars in eleventh circuit.

The presiding judge shall call calendars two and three peremptorily on Wednesday after the opening of the court of general sessions or as soon before or thereafter as there may be time for the same and the court deems it proper in the counties of Lexington and Saluda, but in no event shall the calling of said calendars or the hearing of cases thereon be allowed to interfere with the business of the court of general sessions.

HISTORY: 1962 Code Section 15-281; 1952 Code Section 15-281; 1942 Code Section 61; 1932 Code Section 61; Civ. P. '22 Section 59; Civ. P. '12 Section 28; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1897 (22) 433; 1899 (23) 33, 685; 1909 (26) 169; 1916 (29) 717; 1917 (30) 53; 1930 (36) 1111, 1170; 1936 (39) 1332; 1941 (42) 118, 164.



Section 14-5-780. Terms of court in twelfth circuit.

The courts of the twelfth judicial circuit shall be held as hereinafter provided.

(1) Marion County. - The court of general sessions for Marion County shall be held at Marion on the third Monday in February, on the third Monday in April, on the fourth Monday in June, and on the fourth Monday in October, in each case for one week. The court of common pleas for the county shall be held at Marion on the fourth Monday in February for one week, on the third Monday in March for one week, on the first Monday in May for one week, on the second Monday in May for one week, on the third Monday in June for one week, on the third Monday in September for one week, on the fourth Monday in September for one week and on the fourth Monday in November for two weeks.

(2) Florence County. - The court of general sessions for Florence County shall be held at Florence on the third Monday in January for one week, on the fourth Monday in January for one week, on the first Monday in March for one week, on the second Monday in March for one week, on the fourth Monday in April for one week, on the first Monday in June for one week, on the second Monday in June for one week, on the first Monday in October for one week, on the second Monday in October for one week and on the second Monday in December for one week. The court of common pleas for the county shall be held at Florence on the first Monday in January for one week, on the second Monday in January for one week, on the first Monday in February for one week, on the second Monday in February for one week, on the first Monday in April for one week, on the second Monday in April for one week, on the third Monday in May for one week, on the fourth Monday in May for one week, on the first Monday in September for one week, on the second Monday in September for one week, on the first Monday in November for one week and on the second Monday in November for one week. Provided, that the first day of each two-week term shall be for equity, nonjury matters and call of calendar, only.

HISTORY: 1962 Code Section 15-282; 1952 Code Section 15-282; 1942 Code Section 62; 1932 Code Section 62; Civ. P. '22 Section 60; Civ. P. '12 Section 29; Civ. P. '02 Sections 20, 21; 1909 (26) 23; 1915 (29) 71; 1919 (31) 76; 1920 (31) 718; 1923 (33) 140; 1924 (33) 934; 1928 (35) 1250; 1932 (37) 1375; 1934 (38) 1232, 1242; 1936 (39) 1336; 1939 (41) 238; 1941 (42) 118; 1956 (49) 1666; 1957 (50) 148; 1962 (52) 2147, 2207; 1963 (52) 99; 1968 (55) 2556, 2771, 3071.



Section 14-5-790. Terms of court in thirteenth circuit.

The courts of the thirteenth judicial circuit shall be held as hereinafter provided.

(1) Greenville County.-(a) The court of common pleas for Greenville County shall be held at Greenville on the fourth Monday in January for four weeks, on the fourth Monday in March with two weeks for jury trials and one week for equity cases, followed by two weeks of jury trials, on the third Monday in May for two weeks, the third Monday in June for two weeks, the second Monday in September for two weeks, the second Monday in October for two weeks and the second Monday in November with three weeks for jury trials and one week for equity cases. The court of general sessions for the county shall be held at Greenville on the second Monday in January for two weeks, the second Monday in March for two weeks, the first Monday in May for two weeks, the last Monday in August for two weeks, the fourth Monday in October for two weeks and the first Monday in December for one week.

(b) In addition to the terms of court hereinabove set forth, there shall be held additional terms of the court of common pleas for Greenville County to hear equity matters and any other nonjury matters, as follows: On the second Monday in January, for one week, on the second Monday in May, for one week, and on the first Tuesday in September, for one week.

(c) The terms of court provided for in paragraph (b) of this subsection shall be presided over by a judge other than the resident judge of the thirteenth judicial circuit or the presiding judge regularly assigned at that time to said circuit. Such judge shall be selected by the Chief Justice of the Supreme Court from among the regular circuit judges or the retired circuit judges or the lawyers admitted to practice in the Supreme Court. If found at any time to be unnecessary the terms of court provided for in paragraph (b) of this subsection shall be cancelled in the manner provided by law for cancellation of other terms.

(2) Pickens County. - The court of general sessions for Pickens County shall be held at Pickens on the third Monday in February for one week, the first Monday in June for one week and the fourth Monday in September for one week. The court of common pleas for said county shall be held at Pickens on the fourth Monday in February for two weeks, the second Monday in June for one week and the first Monday in October for one week.

HISTORY: 1962 Code Section 15-285; 1952 Code Section 15-285; 1942 Code Section 63; 1932 Code Section 63; Civ. P. '22 Section 61; Civ. P. '12 Section 27; Civ. P. '02 Section 25; 1883 (18) 462; 1884 (18) 886; 1896 (22) 26; 1900 (23) 314; 1901 (23) 629; 1910 (26) 542; 1922 (32) 841; 1923 (33) 101; 1927 (35) 78; 1929 (36) 38; 1932 (37) 1335; 1937 (40) 347; 1959 (51) 135; 1964 (53) 2126, 2435; 1967 (55) 921.



Section 14-5-800. Terms of court in fourteenth circuit.

The courts in the fourteenth judicial circuit shall be held as hereinafter provided.

(1) Allendale County. - The courts of general sessions for Allendale County shall be held at Allendale on the third Monday in April for one week, on the second Monday in July for one week and on the third Monday in October for one week. The court of common pleas for the county shall be held at Allendale on the fourth Monday in April for two weeks and on the second Monday in November for one week.

In addition to the terms of the court of common pleas above provided for there shall be terms of such court during each of the weeks in which there are fixed terms of court for the court of general sessions, and immediately upon the conclusion of the business of the court of general sessions the court of common pleas shall open, and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas, and at such terms any and all business may be transacted as may be done at any other term of the court of common pleas.

(2) Beaufort County. - The courts of general sessions for Beaufort County shall be held at Beaufort on the first Monday in March for one week, on the third Monday in June and continuing until the Saturday before the second Monday in July and on the third Monday in November for one week. The courts of common pleas for the county shall be held at Beaufort on the third Monday in January and continue until the Saturday before the first Monday in February, on the third Monday in March and continue until the Saturday before the first Monday in April, on the third Monday in June as soon as the court of general sessions shall have concluded during the remainder of the term, on the third Monday in July for two weeks, on the second Monday in September for one week and on the first Monday in November for one week.

(3) Colleton County. - The courts of general sessions for Colleton County shall be held at Walterboro on the second Monday in January for one week, on the first Monday in April for two days, on the second Monday in June for one week and on the third Monday in September for one week. The courts of common pleas for the county shall be held at Walterboro on Wednesday following the first Monday in April for the remainder of the week, on the second Monday in April for one week, on the fourth Monday in May for one week, on the fourth Monday in October and continue until the Saturday before the first Monday in November and on the second Monday in December for one week. At the court of general sessions to be held on the second Monday in January of each year at Walterboro the court may dispose of equity cases, motions, demurrers and nonjury matters arising in any of the several counties of the fourteenth judicial circuit.

(4) Hampton County. - The courts of general sessions for Hampton County shall be held at Hampton on the third Monday in February, on the first Monday in June and on the second Monday in October, in each case for one week. The court of common pleas for the county shall be held at Hampton on the first Monday in February for two weeks, the second Monday in March for one week, immediately upon the conclusion of the business of the court of general sessions in June for the remainder of the week and on the fourth Monday in September and continue until the Saturday before the second Monday in October.

(5) Jasper County. - The courts of general sessions for Jasper County shall be held at Ridgeland on the fourth Monday in February, the third Monday in May, and the fourth Monday in November, in each case for one week. The courts of common pleas for the county shall be held at Ridgeland as soon as the courts of general sessions shall have concluded, except that during the week commencing the third Monday in November there shall be no regular term of the court of common pleas. There shall also be terms of the court of common pleas for the county on the second Monday in May and the first Monday in December, in each case for one week, and the Tuesday following the first Monday in September for the remainder of the week.

HISTORY: 1962 Code Section 15-286; 1952 Code Section 15-286; 1942 Code Section 64; 1932 Code Section 64; Civ. P. '22 Section 62; Civ. P. '12 Sections 19, 26; Civ. P. '02 Section 19; 1883 (18) 462; 1884 (18) 886; 1896 (22) 20; 1900 (23) 310; 1901 (23) 624; 1910 (26) 542; 1911 (27) 87; 1912 (27) 580, 770; 1913 (28) 19, 31; 1914 (28) 607; 1915 (29) 79, 198; 1916 (29) 700; 1917 (30) 37, 49; 1920 (31) 919; 1922 (32) 929; 1923 (33) 182; 1925 (34) 18; 1926 (34) 929; 1928 (35) 1179, 1264; 1929 (36) 26; 1931 (37) 257; 1934 (38) 1539; 1935 (39) 87; 1941 (42) 118; 1945 (44) 152; 1950 (46) 2204; 1952 (47) 2035; 1953 (48) 440; 1955 (49) 241, 305; 1958 (50) 1853; 1960 (51) 1498, 1528; 1963 (53) 176; 1964 (53) 1728, 2350; 1965 (54) 188, 558; 1966 (54) 2151; 1970 (56) 2285, 2597; 1971 (57) 886; 1973 (58) 230.



Section 14-5-810. Terms of court in fifteenth circuit.

The courts of the fifteenth judicial circuit shall be held as hereinafter provided.

(1) Horry County. The Court of General Sessions for Horry County shall be held at Conway on the second Monday in January for one week, on the first Monday in March for two weeks, on the first Monday in June for two weeks, and on the first Monday in October for two weeks. The Court of Common Pleas for Horry County shall be held at Conway on the first Monday in January for one week, on the first Monday in February for two weeks, on the first Monday in April for two weeks, on the first Monday in May for two weeks, on the first Monday in September for two weeks, on the first Monday in November for one week, and on the third Monday in November for two weeks, and on the second Monday in December for one week.

(2) Georgetown County. The Court of General Sessions for Georgetown County shall be held at Georgetown on the third Monday in March for one week, on the third Monday in June for one week, on the third Monday in September for one week and on the first Monday in December for one week. The Court of Common Pleas for Georgetown County shall be held at Georgetown on the third Monday in January for two weeks, on the third Monday in February for two weeks, on the fourth Monday in March for one week, on the third Monday in April for two weeks, on the third Monday in May for one week, on the fourth Monday in September for one week, on the third Monday in October for two weeks, and on the second Monday in November for one week. Provided, however, that beginning on the fourth Monday in March and September, the court of general sessions may be concurrently held with the court of common pleas for a period of one week.

HISTORY: 1962 Code Section 15-289; 1962 (52) 2147; 1963 (53) 160; 1973 (58) 197; 1975 (59) 115.



Section 14-5-820. Terms of court in sixteenth circuit.

The courts of the sixteenth judicial circuit shall be held for a term of one week, unless otherwise specified, as hereinafter provided.

(1) Union County. - The court of common pleas for Union County shall be held at Union on the second Monday of February for two weeks, on the first Monday of May for two weeks, on the first Monday of September for two weeks, and on the first Monday of December. The court of general sessions shall be held at Union the fourth Monday of February, the third Monday of May, the third Monday of September and the second Monday of December.

(2) York County. - The court of common pleas for York County shall be held at York the fourth Monday of January, the fifth Monday of January when there is a fifth Monday, the third Monday in March for two weeks, the third Monday in April for two weeks, the first Monday in June for two weeks, the third Monday in July, the first Monday in October for two weeks, the first Monday in November for two weeks, and the fifth Monday in November when there is a fifth Monday. The court of general sessions shall be held at York on the first Monday in January for three weeks, the first Monday in February, the first Monday in March for two weeks, the first Monday in April for two weeks, the fourth Monday in May, the third Monday in June for two weeks, the fourth Monday in July, the fourth Monday in September, the fifth Monday in September when there is a fifth Monday, the third Monday in October for two weeks, the third Monday in November for two weeks, and the third Monday in December.

HISTORY: 1962 Code Section 15-290; 1966 (54) 2338.



Section 14-5-910. Special session may be ordered when public interest requires.

Whenever the public interest shall require the holding of a special session of the court of general sessions or the court of common pleas in any county of the State and such fact satisfactorily appears (a) by petition of the solicitor of the judicial circuit in which such county is situate in the case of the court of general sessions or (b) by petition of a majority of the members of the bar of such county in the case of the court of common pleas, such petitions having been first approved by the resident circuit judge or the circuit judge last presiding in such county and duly filed with the clerk of the Supreme Court, a special session of the court of general sessions or common pleas may be ordered for any such county by the Chief Justice of the Supreme Court. The special session of court so ordered shall be held at such time and for such term and such notice of the holding thereof shall be given as may be provided in the order therefor, which shall be transmitted to and filed by the clerk of court of the county.

HISTORY: 1962 Code Section 15-301; 1952 Code Section 15-301; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (15) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



Section 14-5-920. Calling of special session by presiding judge; designation of judge to hold court.

Whenever it shall satisfactorily appear to any circuit judge that the public interest requires the holding of a special session of the court of general sessions or common pleas in any county in which he is at the time presiding over the court then in session such circuit judge may order a special session of the court of general sessions or common pleas to be held for such county at such time and for such term and such notice of the holding thereof shall be given as he may by order provide, which order shall be entered upon the records of the clerk of such court. And when such special session is so ordered only the circuit judge ordering the same shall hold the court, unless he be incapacitated to do so because of his illness or the illness of some member of his immediate family or because of any other reason considered sufficient in the opinion of the Chief Justice of the Supreme Court, and in that event the Chief Justice of the Supreme Court shall order some other disengaged circuit judge or special judge to hold such court.

HISTORY: 1962 Code Section 15-302; 1952 Code Section 15-302; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (15) Section 28; 1878 (16) 395; Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



Section 14-5-930. Call of special terms by resident judge; designation of judge to hold court.

The resident judge of each judicial circuit in this State shall have the same right and power at chambers to order special terms of the circuit court, general sessions and common pleas, as is by this article given to presiding judges. Such courts, when ordered, shall be held by the resident judge unless another judge is assigned to hold the same by the Chief Justice as provided in Section 14-5-920 for presiding judges, and such courts, when ordered, shall be governed by the same procedure as other courts called pursuant to this article and subject to all its provisions.

HISTORY: 1962 Code Section 15-303; 1952 Code Section 15-303; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



Section 14-5-940. Matters which may be considered at special session of general sessions; automatic removal of pending cases not tried.

At any special session of the court of general sessions provided for and held under the provisions of this article all cases duly docketed shall be subject to trial and all processes, writs and recognizances of every kind, whether respecting juries, witnesses, bail or otherwise, which relate to the cases to be tried at the special session shall be considered as belonging to such session in the same manner as if they had been issued or taken in reference thereto. And all cases pending for trial at any special session of the court which are not tried or otherwise disposed of shall at the close thereof be considered as of course removed to the next stated term of court.

HISTORY: 1962 Code Section 15-304; 1952 Code Section 15-304; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



Section 14-5-950. Cause will be tried at special session of common pleas only if previously docketed; exception.

At any special session of the court of common pleas provided for and held under the provisions of this article no cause shall be tried unless the same shall have been previously docketed upon some one of the calendars of the last preceding regular term of court; provided, that any cause may be docketed and tried by mutual consent of attorneys of record of such cause.

HISTORY: 1962 Code Section 15-305; 1952 Code Section 15-305; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.






CHAPTER 7 - JURIES AND JURORS IN CIRCUIT COURTS

Section 14-7-10. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to any of the provisions of this chapter other than those of Article 13 hereof and Sections 14-7-840, 14-7-860, 14-7-1100 and 14-7-1110.

HISTORY: 1962 Code Section 38-1; 1952 Code Section 38-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) Section 470.



Section 14-7-20. Words "male" and "men" to include "female" and "women".

Wherever the word "male" or "men" is used in the Code of Laws of South Carolina, 1976, relating to jurors and jury service such words shall include "female" and "women".

HISTORY: 1962 Code Section 38-1.1; 1967 (55) 895.



Section 14-7-30. "Clerk" defined.

The word "clerk," as used in this chapter signifies the clerk of the court where the action is pending, unless otherwise specified.

HISTORY: 1962 Code Section 38-2; 1952 Code Section 38-2; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) Section 469.



Section 14-7-40. Summoning and empanelling jurors by coroners, clerks, or magistrates not affected.

Nothing contained in this chapter shall affect the power and duty of coroners, clerks or magistrates to summon and empanel jurors when authorized by other provisions of law.

HISTORY: 1962 Code Section 38-3; 1952 Code Section 38-3; 1942 Code Section 646; 1932 Code Section 646; Civ. P. '22 Section 586; Civ. C. '12 Section 4054; Civ. C. '02 Section 2953; G. S. 2274; R. S. 2413; 1871 (14) 696.



Section 14-7-110. Summoning of jurors by clerk of the court of common pleas.

The clerk of the court of common pleas of each county in this State shall perform the duties provided in this article for the summoning of jurors.

HISTORY: 1962 Code Section 38-51; 1952 Code Section 38-51; 1942 Code Section 607; Civ. P. '22 Section 547; Civ. C. '12 Section 4016; Civ. C. '02 Section 2909; G. S. 2254; R. S. 2373; 1871 (14) 690; 1874 (15) 638; 1893 (21) 524; 1896 (22) 16; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1957 (50) 286; 1986 Act No. 340, Section 1, eff March 10, 1986; 2012 Act No. 200, Section 1, eff June 7, 2012.



Section 14-7-120. Vacancy or disqualification in office of jury commissioner.

If there is a vacancy in the office of the clerk of court of common pleas, county auditor, or county treasurer at the time fixed for preparing the jury list or for drawing a jury or if any of these officers are disqualified or unable to serve for any reason, the county judge of probate shall act in his place and stead and if there is a vacancy in two of these offices or for any other reason two of these officers are unable to serve, the county judge of probate and the sheriff of the county shall act in their places and stead. If from among the officers above named there are not three persons in office qualified and able to serve, the resident circuit judge or the presiding judge shall appoint a commissioner or commissioners to serve in the place of the commissioner or commissioners as may be disqualified during the time of his or their disqualification. Each of the substitute commissioners shall receive the same per diem and mileage as is paid jurors.

HISTORY: 1962 Code Section 38-51.2; 1952 Code Section 38-51.1; 1942 Code Section 622; 1932 Code Section 622; Civ. P. '22 Section 562; Civ. C. '12 Section 4030; 1902 (23) 1066; 1930 (36) 1239; 1936 (39) 1340; 1939 (41) 27; 1941 (42) 70; 1957 (50) 286; 1986 Act No. 340, Section 1, eff March 10, 1986.



Section 14-7-130. Preparation of jury list from electronic file of persons holding valid South Carolina driver's license or identification card.

In September of each year, the Department of Motor Vehicles shall furnish the State Election Commission an electronic file of the name, address, date of birth, social security number, sex, and race of persons who are over the age of eighteen years and citizens of the United States residing in each county who hold a valid South Carolina driver's license or an identification card issued pursuant to Section 56-1-3350. The electronic file also must include persons who have obtained a valid South Carolina driver's license or identification card during the previous year and exclude persons whose driver's license or identification card has not been renewed or has been invalidated by judicial or administrative action. In October of each year, the State Election Commission shall furnish a jury list to county jury commissioners consisting of a file or list derived by merging the list of registered voters in the county with county residents appearing on the file furnished by the department, but only those licensed drivers and identification cardholders who are eligible to register to vote may be included in the list. Before furnishing the list, the commission must make every effort to eliminate duplicate names and names of persons disqualified from registering to vote or voting pursuant to the laws and Constitution of this State. As furnished to the jury commissioners by the State Election Commission, the list or file constitutes the roll of eligible jurors in the county. Expenses of the Department of Motor Vehicles and the State Election Commission in implementing this section must be borne by these agencies.

HISTORY: 1962 Code Section 38-94; 1972 (57) 2305; 1976 Code Section 14-7-640; 1986 Act No. 340, Section 1; 1988 Act No. 453, Section 1; 1993 Act No.181, Section 256, eff July 1, 1993; 1996 Act No. 459, Section 25, eff June 5, 1996; 1996 Act No. 467, Section 1, eff August 21, 1996; 2000 Act No. 257, Section 1, eff May 1, 2000; 2008 Act No. 270, Section 4, eff June 4, 2008.

Editor's Note

Prior Laws: Former Section 14-7-130 was titled Vacancy or disqualification in office of jury commissioner in counties containing a city of more than 70,000, and had the following history: 1962 Code Section 38-51.3; 1952 Code Section 38-51.2; 1942 Code Section 622; 1932 Code Section 622; Civ. P. '22 Section 562; Civ. C. '12 Section 4030; 1902 (23) 1066; 1930 (36) 1239; 1936 (39) 1340; 1939 (41) 27; 1941 (42) 70; 1956 (49) 1789; omitted by 1986 Act No. 340, Section 1.



Section 14-7-140. Use of computer for drawing and summoning jurors.

Notwithstanding the provisions of this chapter, the clerk of court or deputy clerk of court of a county, when drawing and summoning jurors for the court of common pleas, general sessions, or the grand jury, may utilize a computer for this purpose at the discretion of the governing body of the county. Computer software employed for the purpose of drawing and summoning jurors must be designed so as to ensure a random selection of jurors from the population available for jury service. The computerized drawing and summoning of jurors must take place in the office of the clerk of court as a public event to ensure the absolute integrity of the random selection process. The Supreme Court shall direct by order the appropriate procedures required to implement the provisions of this section.

HISTORY: 1962 Code Section 38-52; 1952 Code Section 38-52; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1967 (55) 895; 1974 (58) 2283; 1986 Act No. 340, Section 1, eff March 10, 1986; 1988 Act No. 299, eff February 2, 1988; 2006 Act No. 224, Section 1, eff February 3, 2006; 2012 Act No. 200, Section 2, eff June 7, 2012.



Section 14-7-150. Preparation of jury box.

The jury box of a county shall contain the same number of capsules or containers as there are names on the jury list prepared by the jury commissioners from the latest official list furnished to the county by the State Election Commission each year and provided to the clerk of court of each county not later than December first of the calendar year. The capsules or containers must be small, opaque, and as similar in size, shape, and color as possible at the time of original purchase or the repurchase of additional capsules. By a slip of paper placed therein, each capsule or container must be numbered, beginning with number "one" and continuing consecutively through the number of qualified electors on the jury list prepared by the jury commissioners as hereinbefore provided. All these papers must be of similar kind, color, and weight so as to resemble each other as much as possible without distinguishing marks. The capsules or containers so prepared must be placed in the jury box constructed as required by law.

HISTORY: 1962 Code Section 38-93; 1972 (57) 2305; 1985 Act No. 340, Section 5; 1976 Code Section 14-7-630; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-150 was titled Jury lists in counties containing cities of more than 70,000, and had the following history: 1962 Code Section 38-53; 1952 Code Section 38-53; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1942 (43) 263; 1957 (50) 11; omitted by 1986 Act No. 340, Section 1.



Section 14-7-160. Drawing and notification of jurors.

At the time provided by law for the drawing of jurors, the jury commissioners shall randomly withdraw from the jury box one capsule or container for each juror required by law to be drawn. The jury commissioners shall then open each capsule or container drawn and ascertain the number contained therein. The names of the jurors drawn must be taken from the jury list by the numbers thereon corresponding to the numbers drawn from the capsules or containers. The jury commissioners may not excuse or disqualify any juror selected. Immediately after the jurors are drawn, the clerk of court shall issue his writ and process as now required by law for the jurors whose numbers were drawn. Any juror drawn for a term of court must be notified of the time and place he is to appear for jury duty at least fifteen days before he is to appear and serve as a juror. If the trial judge determines that additional jurors are immediately necessary for the conduct of the court he may waive the fifteen-day notice.

HISTORY: 1962 Code Section 38-95; 1972 (57) 2305; 1976 Code Section 14-7-650; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-160 was titled Names from jury list shall be placed in jury box, and had the following history: 1962 Code Section 38-55; 1952 Code Section 38-55; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; omitted by 1986 Act No. 340, Section 1.



Section 14-7-170. Procedure in event of failure of jury commissioners to prepare list of jurors for ensuing year.

When the jury commissioners in a county in this State shall omit to prepare the list of jurors for the then ensuing year or to prepare the ballots of the names and place them in the boxes at the time and in the manner required in this article, the Chief Justice, any associate justice of the Supreme Court, or any circuit judge shall grant an order on the application of any solicitor or attorney at law showing this omission by affidavit, which may be on information and belief, requiring the jury commissioners in question, within ten days after the order, to prepare these lists and ballots of names and to prepare the jury boxes (nunc pro tunc) and all juries drawn from these boxes are as valid and lawful as if the omission had not occurred.

HISTORY: 1962 Code Section 38-56; 1952 Code Section 38-56; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1942 (42) 1546; 1985 Act No. 1, Section 1, eff March 1, 1985; 1986 Act No. 340, Section 1, eff March 10, 1986.



Section 14-7-180. Custody of jury box and keys.

The clerk of the court shall keep the jury box in his custody. The jury box must be kept securely locked with three separate and strong locks, each lock being different and distinct from the other two and requiring one key peculiar to itself in order to be unlocked. The key to one of these three locks must be kept by the county auditor himself, the key to another of these three locks must be kept by the county treasurer himself, and the key to the third of these three locks must be kept by the clerk of the court of common pleas himself, so that no two of them shall keep a similar key or similar keys to the same lock and so that all three of them must be present together at the same time and place in order to lock or unlock and open the jury box.

HISTORY: 1962 Code Section 38-58; 1952 Code Section 38-58; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1976 Code Section 14-7-190; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-180 was titled List of jurors when jury commissioners fail to prepare list, and had the following history: 1962 Code Section 38-57; 1952 Code Section 38-57; 1942 Code Section 623; 1932 Code Section 623; Civ. P. '22 Section 563; Civ. C. '12 Section 4031; 1905 (24) 917; omitted by 1986 Act No. 340, Section 1.



Section 14-7-190. Drawing of petit jurors to serve as jury pool during weeks in which more than one term of court requiring juries are scheduled.

Not less than fifteen days nor more than thirty-five days before the first day of any week in which more than one term of court requiring juries is scheduled in a county, the jury commissioners shall draw a number of petit jurors to serve as a jury pool, from which the courts shall draw panels of jurors as needed according to the following schedule:

(1) When two concurrent terms of court are scheduled, the commissioners shall draw ninety percent of the number of jurors which they would otherwise draw;

(2) When three concurrent terms of court are scheduled, the commissioners shall draw eighty percent of the number of jurors which they would otherwise draw;

(3) When four concurrent terms of court are scheduled, the commissioners shall draw seventy percent of the number of jurors which they would otherwise draw; or

(4) When five or more concurrent terms of court are scheduled, the commissioners shall draw fifty percent of the number of jurors which they would otherwise draw.

The jury commissioners shall not exclude or disqualify any juror drawn.

HISTORY: 1977 Act No. 208, Section 1; 1976 Code Section 14-7-235; 1986 Act No. 340, Section 1, eff March 10, 1986; 1992 Act No. 483, Section 1, eff July 1, 1992.

Editor's Note

Provisions relative to custody of jury box and keys thereto, which formerly appeared in this section, can now be found in Section 14-7-180.



Section 14-7-200. Drawing of petit jurors to serve during week of regular or special term of circuit court.

Not less than fifteen nor more than thirty-five days before the first day of each week of any regular or special term of the circuit court the jury commissioners shall proceed to draw at least seventy-five petit jurors to serve for that week only. The chief administrative judge or the presiding judge of that circuit may increase or decrease the number of jurors drawn if he considers it necessary; however, at least seventy-five jurors must be drawn. The jury commissioners shall randomly select the jurors and shall not excuse or disqualify any juror who has been selected. Immediately after the petit jurors are drawn, the clerk of the court of common pleas shall issue his writ of venire facias for the petit jurors, requiring their attendance on the first day of the week for which they have been drawn and this writ of venire facias must be immediately delivered to the sheriff of the county.

HISTORY: 1962 Code Section 38-61; 1952 Code Section 38-61; 1942 Code Section 610; 1932 Code Section 610; Civ. P. '22 Section 550; Civ. C. '12 Section 4019; 1902 (23) 1066; 1916 (29) 820; 1939 (41) 27; 1941 (42) 70; 1953 (48) 45, 185, 444; 1955 (49) 60, 76, 269, 651; 1958 (50) 1961; 1976 Code Section 14-7-230; 1986 Act No. 340, Section 1; 1992 Act No. 483, Section 2; 1993 Act No. 18, Section 1, eff April 22, 1993.

Editor's Note

Prior Laws: Former Section 14-7-200 was titled Custody of jury box and locks in counties containing a city of more than 70,000, and had the following history: 1962 Code Section 38-59; 1952 Code Section 38-59; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; omitted by 1986 Act No. 340, Section 1.



Section 14-7-210. Discharge of jury prohibited.

Whenever a jury is charged with a case, it must not be discharged by reason of anything in Section 14-7-200 contained until a verdict is found or a mistrial ordered in such case.

HISTORY: 1962 Code Section 38-62; 1952 Code Section 38-62; 1942 Code Section 610; 1932 Code Section 610; Civ. P. '22 Section 550; Civ. C. '12 Section 4019; 1902 (23) 1066; 1916 (29) 820; 1939 (41) 27; 1941 (42) 70; 1976 Code Section 14-7-240; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-210 was titled Names shall be placed in "tales box"; exceptions as to certain counties, and had the following history: 1962 Code Section 38-60; 1952 Code Section 38-60; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1955 (49) 22, 66, 72, 534; 1957 (50) 12; 1959 (51) 487; 1960 (51) 1759; 1962 (52) 1718, 1880; 1967 (55) 8, 81; 1968 (55) 2252; 1969 (56) 20, 354, 928; 1970 (56) 2288, 2358, 2430; 1971 (57) 3, 121, 442, 2018; 1972 (57) 2202; omitted by 1986 Act No. 340, Section 1.



Section 14-7-220. Drawings to be open and public; notice.

The drawings must be made openly and publicly in the office of the clerk of court of common pleas and the jury commissioners shall give ten days' notice of the place, day, and hour of each of the drawings by posting in a conspicuous place on the courthouse door or by advertisement in a county newspaper.

HISTORY: 1962 Code Section 38-63; 1952 Code Section 38-63; 1942 Code Section 611; 1932 Code Section 611; Civ. P. '22 Section 551; Civ. C. '12 Section 4020; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 22, 70; 1976 Code Section 14-7-250; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-220 was titled Names shall be placed in "tales box"; special provisions for counties of between 50,000 and 53,000 population, and had the following history: 1962 Code Section 38-60.1; 1958 (50) 1994; omitted by 1986 Act No. 340, Section 1.



Section 14-7-230. Methods for drawing names of jurors.

The clerk of court must use one of the following methods for drawing the names of jurors for the purpose of impaneling a jury:

(1) drawing of the names of jurors by a responsible and impartial person designated by the clerk of court, with the approval of the presiding judge; or

(2) drawing of the names of jurors by computer, subject to the provisions of Section 14-7-140.

HISTORY: 1962 Code Section 38-65; 1952 Code Section 38-65; 1942 Code Section 630-1; 1933 (38) 285; 1971 (57) 83; 1985 Act No. 27, eff March 25, 1985; 1976 Code Section 14-7-270; 1986 Act No. 340, Section 1, eff March 10, 1986; 2006 Act No. 224, Section 2, eff February 3, 2006.

Editor's Note

Prior Laws: Former Section 14-7-230 was titled Drawing of petit jurors, see now, Section 14-7-200.



Section 14-7-240. Selection of jurors by drawing.

All jurors must be selected by drawing ballots from the jury box and, subject to the exceptions herein contained, the persons whose names are on the ballots so drawn must be returned to serve as jurors.

HISTORY: 1962 Code Section 38-66; 1952 Code Section 38-66; 1942 Code Section 612; 1932 Code Section 612; Civ. P. '22 Section 552; Civ. C. '12 Section 4021; 1902 (23) 1066; 1976 Code Section 14-7-280; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to when a jury, having been charged with a case, may be discharged, which formerly appeared in this section, can now be found in Section 14-7-210.



Section 14-7-250. Disposition of names of those who are drawn and serve on a jury pool.

The names of those who are drawn and attend a session of court as a member of a jury pool must be placed in an envelope and must not be put back into the jury box until the first revision of the jury list provided for after they have been so drawn, to the end that no person is required to serve as a juror more than once in three calendar years. Nothing contained in this article may be construed to be in conflict with the provisions of the law as to selecting by lot from the grand jury six members to serve for the ensuing year.

Nothing contained in this article prohibits a person whose name has been properly drawn and who desires to serve as a juror from serving more frequently than once every three calendar years, except that no person shall serve as a juror more than once every calendar year as provided in Section 14-7-850.

HISTORY: 1962 Code Section 38-67; 1952 Code Section 38-67; 1942 Code Section 613; 1932 Code Section 613; Civ. P. '22 Section 553; Civ. C. '12 Section 4022; 1902 (23) 1066; 1976 Code Section 14-7-290; 1986 Act No. 340, Section 1, eff March 10, 1986; 1992 Act No. 483, Section 3, eff July 1, 1992; 1996 Act No. 233, Section 1, eff March 4, 1996; 2000 Act No. 257, Section 2, eff May 1, 2000.

Editor's Note

Provisions requiring that drawings be open and public and requiring notice of drawings, which formerly appeared in this section, can now be found in Section 14-7-220.



Section 14-7-260. Number of jurors to be drawn and summoned.

Except as otherwise expressly provided, the jury commissioners shall draw and summon at least seventy-five persons to serve as petit jurors to attend at one and the same time at any court. The chief administrative judge or the presiding judge of that circuit may increase or decrease the number of jurors drawn and summoned if he considers it necessary; however, at least seventy-five jurors must be drawn and summoned.

HISTORY: 1962 Code Section 38-68; 1952 Code Section 38-68; 1942 Code Section 616; 1932 Code Section 616; Civ. P. '22 Section 556; Civ. C. '12 Section 4025; 1902 (23) 1066; 1953 (48) 45; 1976 Code Section 14-7-300; 1986 Act No. 340, Section 1; 1993 Act No. 18, Section 2, eff April 22, 1993.

Editor's Note

Prior Laws: Former Section 14-7-260 was titled Drawings in counties containing a city of more than 70,000, and had the following history: 1962 Code Section 38-64; 1952 Code Section 38-64; 1942 Code Section 611; 1932 Code Section 611; Civ. P. '22 Section 551; Civ. C. '12 Section 4020; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 22, 70; 1943 (43) 263; omitted by 1986 Act No. 340, Section 1.



Section 14-7-270. Preparation of special jury list in certain circumstances.

Whenever the jury list of any county is destroyed by fire or other casualty or it is held by any court of competent jurisdiction that the jury list has been unlawfully prepared or is irregular or illegal, so as to render void the drawing of jurors therefrom, the jury commissioners shall prepare a special jury list for the county immediately in the manner herein prescribed from which special list grand and petit jurors are drawn for the courts of general sessions and common pleas for the county until the annual jury list has been prepared for the county as provided.

HISTORY: 1962 Code Section 38-69; 1952 Code Section 38-69; 1942 Code Section 619; 1932 Code Section 619; Civ. P. '22 Section 559; Civ. C. '12 Section 4028; 1902 (23) 1066; 1976 Code Section 14-7-310; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

For a local provision that either the clerk or deputy may draw jurors in Aiken County, see Local Law Index.

Provisions relative to persons who may draw jurors, which formerly appeared in this section, can now be found in Section 14-7-230.



Section 14-7-280. Duty of circuit judge in case of irregularities.

When at any time it is determined by the circuit judge of any circuit, upon complaint made to him, that an irregularity has occurred in the drawing of the juries for any court within his circuit or that any act has been done whereby the validity of any jury drawn or to be drawn may be questioned, the circuit judge may issue his order to the jury commissioners for each county for which the court is to be held, at least five days before the sitting thereof, to proceed to draw jurors for the term or take measures as may be necessary to correct the error.

HISTORY: 1962 Code Section 38-70; 1952 Code Section 38-70; 1942 Code Section 620; 1932 Code Section 620; Civ. P. '22 Section 560; Civ. C. '12 Section 4029; 1902 (23) 1066; 1972 (57) 2537; 1976 Code Section 14-7-320; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to selection of jurors by drawing, which formerly appeared in this section, can now be found in Section 14-7-240.



Section 14-7-290. Preparation of special list and drawing of special jury in certain circumstances.

Whenever at any term of the circuit court the array of grand and petit jurors summoned to attend is held to have been irregularly or illegally drawn or summoned, the presiding judge shall immediately order, in either case, that the jury commissioners of the county shall immediately prepare a special list and, in open court, draw a special venire of grand or petit jurors or draw a special jury from the last list prepared according to law. Any special grand or petit jury so drawn and summoned shall serve instead of those discharged at this term.

HISTORY: 1962 Code Section 38-71; 1952 Code Section 38-71; 1942 Code Section 621; 1932 Code Section 621; Civ. P. '22 Section 561; 1912 (27) 772; 1976 Code Section 14-7-330; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to disposition of names of those who are drawn and who serve as jurors, which formerly appeared in this section, can now be found in Section 14-7-250.



Section 14-7-300. Supplying deficiency in number of jurors drawn.

Whenever it is necessary to supply any deficiency in the number of grand or petit jurors duly drawn, whether caused by challenge or otherwise, the jury commissioners, under the direction of the court, shall draw from the jury box the number of jurors as the court considers necessary to fill the deficiency.

HISTORY: 1962 Code Section 38-72; 1952 Code Section 38-72; 1942 Code Section 618; 1932 Code Section 618; Civ. P. '22 Section 558; Civ. C. '12 Section 4027; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1955 (49) 22, 66, 72, 534; 1957 (50) 12; 1958 (50) 1994; 1959 (51) 487; 1960 (51) 1759; 1962 (52) 1718, 1880; 1967 (55) 8, 81; 1968 (55) 2252; 1969 (56) 354, 928; 1970 (56) 2358, 2430; 1971 (57) 3, 121, 442, 2018; 1972 (57) 2202; 1976 Code Section 14-7-340; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions limiting the number of persons to be drawn and summoned to serve as petit jurors, which formerly appeared in this section, can now be found in Section 14-7-260.



Section 14-7-310. Venires for additional jurors.

Nothing contained in this article prevents the clerk of the court of common pleas from issuing venires for additional jurors in term time upon the order of the court whenever it is necessary for the convenient dispatch of its business. In any such case venires must be served and returned and jurors required to attend on those days as the court shall direct.

HISTORY: 1962 Code Section 38-75; 1952 Code Section 38-75; 1942 Code Section 614; 1932 Code Section 614; Civ. P. '22 Section 554; Civ. C. '12 Section 4023; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1976 Code Section 14-7-380; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to preparation of special jury lists in certain circumstances, which formerly appeared in this section, can now be found in Section 14-7-270.



Section 14-7-320. Calling of alternate jurors.

Whenever in the opinion of a presiding judge of a court of common pleas or general sessions of any county of this State about to enter upon the trial of a civil or criminal case the trial is likely to be protracted, the court may cause an entry to that effect to be made in the minutes of the court and, immediately after the jury is impaneled and sworn, the court shall direct the calling of one or two additional jurors in its discretion, to be known as alternate jurors. These jurors must be drawn from the same source, in the same manner, have the same qualifications, and be subject to the same examination and challenge as the jurors already sworn.

HISTORY: 1962 Code Section 38-76; 1952 Code Section 38-76; 1942 Code Section 626-2; 1937 (40) 300; 1976 Code Section 14-7-390; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to duties of a circuit judge in the event of irregularities in the drawing of jurors, which formerly appeared in this section, can now be found in Section 14-7-280.



Section 14-7-330. Notice of motion to quash panel because of disqualification of jury commissioners.

No motion to quash any panel of petit jurors may be made because of any relationship, connection, or other disqualification on the part of the jury commissioners, or any of them, who made up the jury box, unless notice of the motion in writing is given at least ten days before the convening of any court to the adverse party, or his attorney setting forth the ground for the making of the motion. Failure to give notice is considered a waiver of all rights.

HISTORY: 1962 Code Section 38-79; 1952 Code Section 38-79; 1942 Code Section 626-3; 1936 (39) 1431; 1976 Code Section 14-7-400; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to preparation of a special jury list and drawing of a special venire or jury in the event that grand or petit jurors have been irregularly drawn or summoned, which formerly appeared in this section, can now be found in Section 14-7-290.



Section 14-7-340. Procedure to obtain jurors when jury commissioners are disqualified.

If notice is given and the party upon whom it is served concedes or it is determined by the court that the relationship, connection, or disqualification exists, then the moving party shall apply to the resident circuit judge or the presiding judge of the circuit, either at chambers or in term time, setting out by way of affidavits the facts. Thereupon the judge shall order the jury commissioners who are not related, connected, or disqualified to make up a special jury box composed of the names of two hundred and forty persons, who are qualified to serve as jurors, from which special box there must be drawn the names of thirty-six jurors who must be summoned and required to attend as extra jurors. From the extra panel a jury may be obtained to try the case in which the regular panel is disqualified. In case all of the jury commissioners are disqualified, then the judge shall designate three others who shall perform this duty.

HISTORY: 1962 Code Section 38-80; 1952 Code Section 38-80; 1942 Code Section 626-3; 1936 (39) 1431; 1976 Code Section 14-7-410; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to supplying deficiencies in numbers of jurors drawn, which formerly appeared in this section, can now be found in Section 14-7-300.



Section 14-7-350. Term of extra or special panel.

The extra or special panel may be discharged as soon as the need for it ceases.

HISTORY: 1962 Code Section 38-81; 1952 Code Section 38-81; 1942 Code Section 626-3; 1936 (39) 1431; 1976 Code Section 14-7-420; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-350 was titled Supplying deficiency in number of jurors in counties of between 50,000 and 53,000 population, and had the following history: 1962 Code Section 38-72.2; 1958 (50) 1994; omitted by 1986 Act No. 340, Section 1.



Section 14-7-360. Requirement that persons serve as jurors unless disqualified or excused.

When the name of a person is drawn from the jury box for jury service by the jury commissioners the person shall serve as a juror unless disqualified or excused by the court as may be provided by law.

HISTORY: 1962 Code Section 38-82; 1952 Code Section 38-82; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1976 Code Section 14-7-430; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-360 was titled Supplying deficiency in number of jurors in counties with city of 16,000 to 16,500, and had the following history: 1962 Code Section 38-73; 1952 Code Section 38-73; 1942 Code Section 618; 1932 Code Section 618; Civ. P. '22 Section 558; Civ. C. '12 Section 4027; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 282; omitted by 1986 Act No. 340, Section 1.



Section 14-7-370. Penalty for neglect of duty in drawing and summoning jurors.

When, by neglect of any of the duties required by this article to be performed by any of the officers or persons mentioned, the jurors to be returned from any place are not duly drawn and summoned to attend the court, every person guilty of neglect shall pay a fine not exceeding one hundred dollars, to be imposed by the court, to the use of the county in which the offense was committed.

HISTORY: 1962 Code Section 38-83; 1952 Code Section 38-83; 1942 Code Section 645; 1932 Code Section 645; Civ. P. '22 Section 585; Civ. C. '12 Section 4053; Civ. C. '02 Section 2952; G. S. 2273; R. S. 2412; 1871 (14) 694; 1976 Code Section 14-7-440; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-370 was titled Draft from tales box, and had the following history: 1962 Code Section 38-74; 1952 Code Section 38-74; 1942 Code Section 615; 1932 Code Section 615; Civ. P. '22 Section 555; Civ. C. '12 Section 4024; 1902 (23) 1066; omitted by 1986 Act No 340, Section 1.



Section 14-7-380. Punishment of jury commissioners guilty of fraud.

If any member of the board of jury commissioners is guilty of fraud, either (a) by practicing on the jury box previously to a draft, (b) in drawing a juror, (c) in returning into the jury box the name of any juror which has been lawfully drawn out and drawing or substituting another in his stead, or (d) in any other way in the drawing of jurors, he must be punished by a fine not exceeding five hundred dollars or be imprisoned not exceeding two years in a state correctional institution.

HISTORY: 1962 Code Section 38-84; 1952 Code Section 38-84; 1942 Code Section 1573; 1932 Code Section 1573; Cr. C. '22 Section 521; Cr. C. '12 Section 590; Cr. C. '02 Section 433; G. S. 2238; R. S. 346; 1871 (14) 694; 1976 Code Section 14-7-450; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to issuance of venires for additional jurors, which formerly appeared in this section, can now be found in Section 14-7-310.



Section 14-7-390. Service of summons for jury duty by first class mail or by alternate method.

The clerk of court of a county may serve a summons for jury duty by first class mail. In the alternative, the clerk of court of any county may contract with the State Election Commission to serve a summons for jury duty by first class mail. Should the clerk of court of any county not choose to use either of the procedures for summoning jurors provided by this section, the clerk may summon jurors as provided by Section 14-7-410 or the sheriff shall serve jurors as provided by Section 14-7-400.

HISTORY: 1983 Act No. 150, Section 1; 1976 Code Section 14-7-455; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to calling alternate jurors, which formerly appeared in this section, can now be found in Section 14-7-320.



Section 14-7-410. Service of summons for jury duty by certified mail; alternate procedure.

The clerk of court of any county may serve a summons for jury duty by certified mail with return receipt requested. Should the clerk of court of any county not choose to use the procedure for summoning jurors provided by this section, the sheriff must continue to serve jurors as provided by law.

HISTORY: 1980 Act 370, Section 1; 1983 Act No. 150, Section 2; 1976 Code Section 14-7-465; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to obtaining jurors when jury commissioners are disqualified, which formerly appeared in this section, can now be found in Section 41-7-340.



Section 14-7-420. Attendance and service in court of common pleas by jurors summoned to attend and serve in court of general sessions.

In cases where the law provides for the opening and holding of the court of common pleas during the week in which a term of the court of general sessions is or may be held in any county, the jurors summoned to attend and serve in the court of general sessions shall also attend and serve as jurors in any court of common pleas.

HISTORY: 1962 Code Section 38-87; 1952 Code Section 38-87; 1942 Code Section 70; 1932 Code Section 70; Civ. P. '22 Section 67; Civ. P. '12 Section 34; Civ. P. '02 Section 29; 1870 (14) 29; 1954 (48) 1445; 1976 Code Section 14-7-470; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions relative to the term of an extra or special panel drawn as a result of disqualification of jury commissioners, which formerly appeared in this section, can now be found in Section 14-7-350.

For a local law making this section inapplicable to Charleston County, see Local Law Index.



Section 14-7-430. Exclusiveness of method and procedure described by this article.

The method and procedure described by this article is the exclusive method for the preparation of the jury lists, jury box, and the drawing of jurors therefrom and for the service as jurors in the circuit courts of this State.

HISTORY: 1962 Code Section 38-82; 1952 Code Section 38-82; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1986 Act No. 340, Section 1, eff March 10, 1986.

Editor's Note

Provisions requiring persons whose names are drawn to serve as jurors, except in certain enumerated circumstances, which formerly appeared in this section, can now be found in Section 14-7-360.



Section 14-7-810. Enumeration of disqualifications in any court.

In addition to any other provision of law, no person is qualified to serve as a juror in any court in this State if:

(1) He has been convicted in a state or federal court of record of a crime punishable by imprisonment for more than one year and his civil rights have not been restored by pardon or amnesty.

(2) He is unable to read, write, speak, or understand the English language.

(3) He is incapable by reason of mental or physical infirmities to render efficient jury service. Legal blindness does not disqualify an otherwise qualified juror.

(4) He has less than a sixth grade education or its equivalent.

Any person called to jury service who knows or has good reason to suspect that he is disqualified under this section, upon questioning by the trial judge, hearing officer, or clerk of court, must state the disqualifying facts or the reasons for his suspicions and any failure to do so is punishable as contempt of court. The trial judge must make the final determination of the qualifications of a juror as set out in this section and his decision must not be disturbed on appeal.

HISTORY: 1962 Code Section 38-100; 1966 (54) 2799; 1984 Act No. 466, eff June 20, 1984; 1986 Act No. 340, Section 2, eff March 10, 1986.



Section 14-7-820. Disqualification of county officers and court employees.

No clerk or deputy clerk of the court, constable, sheriff, probate judge, county commissioner, magistrate or other county officer, or any person employed within the walls of any courthouse is eligible as a juryman in any civil or criminal case; provided, that no person may be disqualified under this section except as determined by the court.

HISTORY: 1962 Code Section 38-101; 1952 Code Section 38-101; 1942 Code Section 627; 1932 Code Section 627; Civ. P. '22 Section 567; Civ. C. '12 Section 4035; Civ. C. '02 Section 2933; R. S. 2378; 1888 (20) 69; 1890 (20) 725; 1986 Act No. 340, Section 2, eff March 10, 1986.



Section 14-7-830. Exclusion from jury service of members of grand jury which found indictment.

No member of the grand jury which has found an indictment may be put upon the jury for the trial thereof.

HISTORY: 1962 Code Section 38-103; 1952 Code Section 38-103; 1942 Code Section 1000; 1932 Code Section 1000; Cr. P. '22 Section 86; Cr. C. '12 Section 80; Cr. C. '02 Section 53; G. S. 2639; R. S. 52; 1731 (3) 279; 1976 Code Section 14-7-840; 1986 Act No. 340, Section 2, eff March 10, 1986.

Editor's Note

Prior Laws: Former Section 14-7-830 was titled Names of persons guilty of crime or immorality withdrawn from jury box, and had the following history: 1962 Code Section 38-102; 1952 Code Section 38-102; 1942 Code Section 628; 1932 Code Section 628; Civ. P. '22 Section 568; Civ. C. '12 Section 4036; Civ. C. '02 Section 2934; G. S. 2242; R. S. 2379; 1871 (14) 691; omitted by 1986 Act No. 340, Section 2.



Section 14-7-840. Exemption from jury service; requirement of direction by court; maintenance of list of persons excused.

No person is exempt from service as a juror in any court of this State except men and women sixty-five years of age or over. Notaries public are not considered state officers and are not exempt under this section. A person exempt under this section may be excused upon telephone confirmation of date of birth and age to the clerk of court or the chief magistrate. The jury commissioners shall not excuse or disqualify a juror under this section. The clerk of court shall maintain a list of persons excused by the court and the reasons the juror was determined to be excused.

HISTORY: 1962 Code Section 38-104; 1952 Code Section 38-104; 1942 Code Section 629; 1932 Code Section 629; Civ. P. '22 Section 569; Civ. C. '12 Section 4037; Civ. C. '02 Section 2935; G. S. 2240; R. S. 2380; 1832 (8) 380; 1836 (8) 447; 1871 (14) 690; 1878 (14) 582; 1880 (17) 307; 1884 (18) 713; 1891 (20) 1124; 1896 (22) 19; 1899 (23) 44; 1902 (23) 1028; 1907 (25) 492; 1921 (32) 269, 278; 1923 (33) 95; 1925 (34) 31; 1941 (42) 96; 1952 (47) 2042; 1965 (54) 641; 1967 (55) 895; 1978 Act No. 579 eff July 18, 1978; 1979 Act No. 108 Section 1, eff June 22, 1979; 1976 Code Section 14-7-850; 1986 Act No. 340, Section 2, eff March 10, 1986; 1992 Act No. 414, Section 1, eff June 1, 1992.

Editor's Note

Provisions excluding grand jury members from jury service at a trial on an indictment found by the grand jury, which formerly appeared in this section, can now be found in Section 14-7-830.



Section 14-7-845. Postponement of jury service for students and school employees.

(A) If a student selected for jury service during the school term requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this subsection, a student is a person enrolled in high school or an institution of higher learning, including technical college.

(B) If a public or private school employee, a person primarily responsible for the elementary or secondary education of a child in a home or charter school, or a person who is an instructor at an institution of higher learning including a technical college, selected for jury service during the school term requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this subsection, a "school employee" is a person employed as a teacher, certified personnel at the building level, or bus driver by a school, a school system, or a school district offering educational programs to grades K-12 and to institutions of higher learning, including technical colleges. For purposes of this subsection, "school term" means the instructional school year, generally from September first until May thirtieth or not more than one hundred ninety days.

(C) A person selected for jury service who requests a postponement pursuant to subsection (A) or (B) must provide evidence of school enrollment or employment, or evidence of educational responsibilities during a home or charter school term coinciding with the dates of jury duty.

HISTORY: 1990 Act No. 427, Section 1, eff April 24, 1990; 1997 Act No. 28, Section 1, eff May 21, 1997; 2010 Act No. 187, Section 1, eff May 28, 2010.



Section 14-7-850. Frequency of jury service.

No person is liable to be drawn and serve as a juror in any court more often than once every three calendar years and no person shall serve as a juror more than once every calendar year, but he is not exempt from serving on a jury in any other court in consequence of his having served before a magistrate.

HISTORY: 1962 Code Section 38-106; 1952 Code Section 38-106; 1942 Code Section 630; 1932 Code Section 630; Civ. P. '22 Section 570; Civ. C. '12 Section 4038; Civ. C. '02 Section 2936; G. S. 2241; R. S. 2381; 1879 (16) 307; 1976 Code Section 14-7-870; 1986 Act No. 340, Section 2, eff March 10, 1986; 1996 Act No. 233, Section 2, eff March 4, 1996; 2000 Act No. 257, Section 3, eff May 1, 2000.

Editor's Note

Provisions relative to exemptions from jury service, which formerly appeared in this section, can now be found in Section 14-7-840.



Section 14-7-860. Authority of judge to excuse jurors for good cause; excuse of women with children under age 7, primary caretakers of certain persons, and persons essential to operation of business; punishment for violations.

(A) The presiding judge for cause shown may excuse any person from jury duty at any term of court if the judge considers it advisable. But no juror who has been drawn to serve at any term of the court may be excused except for good and sufficient cause, which, together with his application, must be filed in the office of the clerk of court and remain on record.

(B) A person who:

(1) has legal custody and the duty of care for a child less than seven years of age;

(2) is the primary caretaker of a person aged sixty-five or older; or

(3) is the primary caretaker of a severely disabled person who is unable to care for himself or cannot be left unattended; and desires to be excused from jury duty must submit an affidavit to the clerk of court.

The affidavit must state that he is unable to provide adequate care for the child, person aged sixty-five or older, or disabled person while performing jury duty, and must be excused by the presiding judge from jury service.

(C) The provisions of Section 14-7-870 do not apply to any juror described in this subsection who: (a) has a child less than seven years of age, (b) is the primary caretaker of a person aged sixty-five or older, or (c) is the primary caretaker of a severely disabled person who is unable to care for himself or cannot be left unattended.

(D) Upon submitting an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the presiding judge if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

(E) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed one thousand dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 38-105; 1952 Code Section 38-105; 1942 Code Section 5220; 1932 Code Section 5220; 1922 (32) 844; 1986 Act No. 340, Section 2, eff March 10, 1986; 2000 Act No. 394, Section 1, eff August 4, 2000; 2004 Act No. 228, Section 1, eff May 11, 2004; 2010 Act No. 187, Section 2, eff May 28, 2010.

Editor's Note

An earlier version of this section, which contained provisions relative to exemption of dentists and dental hygienists from jury service, was repealed by 1979 Act No. 108, Section 2, eff June 22, 1979.



Section 14-7-870. Procedures applicable to excused jurors.

Whenever a juror is so excused, unless the cause of the excuse is permanent physical disability of the juror or the juror is a member of one of the classes of persons set forth in Section 14-7-840, the name of the juror must be placed by the jury commissioners on the succeeding panel of the same term, or the next term or a subsequent term of court. The name of the juror so placed on any panel must be in addition to the seventy-five names required to be placed on the panel under the provisions of Section 14-7-200, and the juror shall attend the court on the first day of the week for which he has been so designated without the issuance or service of any further process.

He shall serve as a substitute on the panel in the stead and place of any one of the jurors drawn on the panel whose attendance cannot then be procured or who may be excused from attendance on the panel for cause as provided in this article.

HISTORY: 1962 Code Section 38-109; 1952 Code Section 38-109; 1942 Code Section 631; 1932 Code Section 631; Civ. P. '22 Section 571; Civ. C. '12 Section 4039; Civ. C. '02 Section 2937; R. S. 2382; 1871 (14) 690; 1930 (36) 1222; 1976 Code Section 14-7-900; 1986 Act No. 340, Section 2, eff March 10, 1986; 1988 Act No. 473, eff May 2, 1988.

Editor's Note

A provisions to the effect that no person is subject to jury service in any court more often than once a year, which formerly appeared in this section, can now be found in Section 14-7-850.



Section 14-7-1010. Ascertainment of qualifications of jurors by presiding judge; maintenance of list of excused or disqualified jurors; transfer of juror to subsequent term by clerk of court.

The presiding judge shall at each term of court ascertain the qualifications of the jurors.

The presiding judge shall determine whether any juror is disqualified or exempted by law and only he shall disqualify or excuse any juror as may be provided by law. The clerk of court shall maintain a list of all jurors excused or disqualified and the reasons provided therefor by the presiding judge, which list must be signed by the presiding judge. In no case shall the jury commissioners excuse or disqualify any juror for any reason whatsoever; provided that the clerk of court may, without court approval, transfer any juror to a subsequent term upon good and sufficient cause.

HISTORY: 1962 Code Section 38-201; 1952 Code Section 38-201; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1020. Jurors may be examined by court; if juror is not indifferent, he must be set aside.

The court shall, on motion of either party in the suit, examine on oath any person who is called as a juror to know whether he is related to either party, has any interest in the cause, has expressed or formed any opinion, or is sensible of any bias or prejudice therein, and the party objecting to the juror may introduce any other competent evidence in support of the objection. If it appears to the court that the juror is not indifferent in the cause, he must be placed aside as to the trial of that cause and another must be called.

HISTORY: 1962 Code Section 38-202; 1952 Code Section 38-202; 1942 Code Section 637; 1932 Code Section 637; Civ. P. '22 Section 577; Civ. C. '12 Section 4045; Civ. C. '02 Section 2944; G. S. 2261; R. S. 2403; 1797 (5) 358; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1030. Time for making objections to jurors.

All objections to jurors called to try prosecutions, actions, issues, or questions arising out of actions or special proceedings in the various courts of this State, if not made before the juror is impaneled for or charged with the trial of the prosecution, action, issue, or question arising out of an action or special proceeding, is waived, and if made thereafter is of no effect.

HISTORY: 1962 Code Section 38-203; 1952 Code Section 38-203; 1942 Code Section 639; 1932 Code Section 639; Civ. P. '22 Section 579; Civ. C. '12 Section 4047; Civ. C. '02 Section 2946; G. S. 2265; R. S. 2406; 1871 (14) 693; 1899 (23) 39; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1040. Juror's liability to pay taxes not cause of challenge.

In indictments and penal actions for the recovery of sum of money or other thing forfeited, it is not a cause of challenge to a juror that he is liable to pay taxes in any county, city, or town which may be benefited by recovery.

HISTORY: 1962 Code Section 38-204; 1952 Code Section 38-204; 1942 Code Sections 638, 1001; 1932 Code Sections 638, 1001; Civ. P. '22 Section 578; Cr. P. '22 Section 87; Civ. C. '12 Section 4046; Cr. C. '12 Section 81; Civ. C. '02 Section 2945; Cr. C. '02 Section 54; G. S. 2264, 2640; R. S. 53, 2405; 1871 (14) 693; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1050. Impaneling jury; in court of common pleas.

In the trial of all actions at law in the courts of common pleas and issues ordered to be framed by the judge in equity cases in the courts, the clerk in the manner provided by Section 14-7-1060 shall furnish the parties or their attorneys with a list of twenty jurors from the whole number of jurors who are in attendance, the names on the list to be numbered from one to twenty, and be stricken off by numbers in the same manner as the regular panels of jurors in those courts have been formed. From this list the parties or their attorneys shall alternatively strike, until there are but twelve left, which shall constitute the jury to try the case or issue. In all cases the plaintiff shall have the first strike and in all civil cases any party shall have the right to demand a panel of twenty competent and impartial jurors from which to strike a jury.

HISTORY: 1962 Code Section 38-205; 1952 Code Section 38-205; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1060. Procedures to be employed by clerk to draw jury panel.

If a computer is not used for the drawing of jurors pursuant to the provisions of Section 14-7-140, the clerk shall write or cause the names of the jurors in attendance to be written, each on a separate paper or ballot which must be white and plain, which must resemble each other as much as possible, and which must be so folded that the name written thereon is not visible on the outside. The clerk shall place each of the ballots or separate papers in a separate, small opaque capsule or container, which must be as uniform in size, shape, and color as possible at the time of original purchase or repurchase of the capsules or containers. Whenever a jury panel of twenty is to be drawn, these capsules or containers must be placed in a small rotating drum, cylindrical in shape, having a handle at the end thereof and resting on such supports that it can be turned by means of the handle, the drum, capsules, and other equipment to be furnished by the jury commissioners and approved by the resident judge. When the containers or capsules have been placed in the drum, it must be completely closed and securely fastened and rotated by means of the handle for a sufficient length of time necessary for a complete mixing of the containers or capsules and the required number of jurors must then be drawn, one by one, by a responsible and impartial person designated by the clerk of court, with the approval of the presiding judge. The names of the jurors so drawn must be returned to the capsules and replaced in the drum when the jurors are no longer actually engaged in service on a trial jury.

HISTORY: 1962 Code Section 38-209; 1952 Code Section 38-209; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1976 Code Section 14-7-1090; 1986 Act No. 340, Section 3, eff March 10, 1986; 2006 Act No. 224, Section 3, eff February 3, 2006.

Editor's Note

Provisions requiring objections for cause prior to striking and requiring the clerk to furnish an additional list of jurors if disqualifications are discovered after the jury has been struck, which formerly appeared in this section, can now be found in Section 14-7-1070.



Section 14-7-1070. Objections for cause to be made before striking; requirement of additional jury list where disqualifications are discovered after striking.

When the list is prepared by the clerk and presented to the parties or their attorneys, objection for cause must be made before striking, and if the objection is sustained, the clerk shall fill up the list before it is stricken. If, after the jury has been struck as provided, it is discovered that any one or more of the jurors whose names remain upon the jury list are disqualified for any cause, the clerk shall furnish the parties or their attorneys with an additional list of three times as many jurors as may be found to be disqualified, to be drawn as the first list was drawn, from which the parties or their attorneys shall alternately strike, until there is left the number necessary to impanel the panel.

HISTORY: 1962 Code Section 38-206; 1952 Code Section 38-206; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1976 Code Section 14-7-1060; 1986 Act No. 340, Section 3, eff March 10, 1986.

Editor's Note

Provisions relative to the effect of a jury's delay in rendering a verdict, which formerly appeared in this section, can now be found in Section 14-7-1080.



Section 14-7-1080. Effect of jury's delay in rendering verdict.

Should the jury charged with any case be delayed in rendering its verdict so that it could not be present to be drawn from in making the list to form a second jury, then the clerk shall present to the parties or their attorneys a list containing the names of twenty jurors to be drawn by the clerk from the remaining jurors in the manner provided in Section 14-7-1050, from which list the parties or their attorneys shall alternately strike, as provided in Section 14-7-1050 until twelve are left who shall constitute the jury.

HISTORY: 1962 Code Section 38-207; 1952 Code Section 38-207; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1976 Code Section 14-7-1070; 1986 Act No. 340, Section 3, eff March 10, 1986.

Editor's Note

Provisions relative to impaneling a jury in default cases or in cases where the right to strike a jury has been waived, which formerly appeared in this section, can now be found in Section 14-7-1090.



Section 14-7-1090. Impaneling jury in default cases or in cases where right to strike jury has been waived.

In all cases of default when it may be necessary to have the verdict of a jury or in the trial of cases when the parties or their attorneys shall waive the right to strike a jury, the clerk shall, under the direction of the judge, draw and impanel a jury who shall pass upon those matters as may be submitted to it in default cases or the trial of those cases when the parties have waived the right to strike the jury.

HISTORY: 1962 Code Section 38-208; 1952 Code Section 38-208; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1976 Code Section 14-7-1080; 1986 Act No. 340, Section 3, eff March 10, 1986.

Editor's Note

Provisions as to the manner of drawing a jury panel of twenty, which formerly appeared in this section, can now be found in Section 14-7-1060.



Section 14-7-1100. Impaneling jury in criminal case.

In impaneling juries in criminal cases, the jurors must be called, sworn, and impaneled anew for the trial of each case, according to the established practice.

HISTORY: 1962 Code Section 38-210; 1952 Code Section 38-210; 1942 Code Section 92; 1932 Code Section 982; Cr. P. '22 Section 73; Cr. C. '12 Section 70; Cr. C. '02 Section 44; G. S. 2636; R. S. 44; 1871 (14) 692; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1110. Peremptory challenges in criminal cases.

Any person who is arraigned for the crime of murder, manslaughter, burglary, arson, criminal sexual conduct, armed robbery, grand larceny, or breach of trust when it is punishable as for grand larceny, perjury, or forgery is entitled to peremptory challenges not exceeding ten, and the State in these cases is entitled to peremptory challenges not exceeding five. Any person who is indicted for any crime or offense other than those enumerated above has the right to peremptory challenges not exceeding five, and the State in these cases is entitled to peremptory challenges not exceeding five. No right to stand aside jurors is allowed to the State in any case whatsoever. In no case where there is more than one defendant jointly tried are more than twenty peremptory challenges allowed in all to the defendants, and in misdemeanors when there is more than one defendant jointly tried no more than ten peremptory challenges are allowed in all to the defendants. In felonies when there is more than one defendant jointly tried the State has ten challenges.

HISTORY: 1962 Code Section 38-211; 1952 Code Section 38-211; 1942 Code Section 1002; 1932 Code Section 1002; Cr. P. '22 Section 88; Cr. C. '12 Section 82; Cr. C. '02 Section 55; R. S. 54; 33 Ed. 1; 1712 (2) 549; 1841 (11) 154; 1887 (19) 830; 1892 (21) 94; 1927 (35) 180; 1928 (35) 1161; 1930 (36) 1268; 1932 (27) 1145; 1943 (43) 285; 1986 Act No. 340, Section 3, eff March 10, 1986; 1987 Act No. 10, Section 1, eff March 16, 1987.



Section 14-7-1120. Challenges and strikes of alternate jurors.

In criminal cases the prosecution is entitled to one and the defendant to two peremptory challenges for each alternate juror called under the provisions of Section 14-7-320 and in civil cases, each party shall have one strike for each alternate juror.

HISTORY: 1962 Code Section 38-212; 1952 Code Section 38-212; 1942 Code Section 626-2; 1937 (40) 300; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1130. Juror may take affirmation instead of oath.

Any juror in any court of this State may make solemn and conscientious affirmation and declaration, according to the form of his religious belief or profession, as to any matter or thing whereof an oath is required and this affirmation and declaration must be held as valid and effectual as if the person had taken an oath on the Holy Bible.

HISTORY: 1962 Code Section 38-213; 1952 Code Section 38-213; 1942 Code Section 341; 1932 Code Section 341; Civ. P. '22 Section 297; Civ. C. '12 Section 3930; Civ. C. '02 Section 2827; G. S. 2174; R. S. 2303; 1721 (3) 281; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1140. Effect on verdict of irregularity in venire or drawing of jurors.

No irregularity in any writ of venire facias or in the drawing, summoning, returning, or impaneling of jurors is sufficient to set aside the verdict, unless the party making the objection was injured by the irregularity or unless the objection is made before the returning of the verdict.

HISTORY: 1962 Code Section 38-214; 1952 Code Section 38-214; 1942 Code Section 640; 1932 Code Section 640; Civ. P. '22 Section 580; Civ. C. '12 Section 4048; Civ. C. '02 Section 2947; G. S. 2266; R. S. 2407; 1797 (5) 358; 1986 Act No. 340, Section 3, eff March 10, 1986.



Section 14-7-1310. Foreman.

The foreman of each jury, after the jury has been empanelled, may be appointed by the court or the jury may retire and choose its foreman.

HISTORY: 1962 Code Section 38-301; 1952 Code Section 38-301; 1942 Code Section 635; 1932 Code Section 635; Civ. P. '22 Section 575; Civ. C. '12 Section 4043; Civ. C. '02 Section 2941; G. S. 2253; R. S. 2396; 1905 (24) 846.



Section 14-7-1320. Jury may view place, property, or thing; expenses.

The jury in any case may, at the request of either party, be taken to view the place or premises in question or any property, matter or thing relating to the controversy between the parties when it appears to the court that such view is necessary to a just decision, if the party making the motion advances a sum sufficient to pay the actual expenses of the jury and the officers who attend them in taking the view, which shall be afterwards taxed like other legal costs if the party who advanced them prevails in the suit.

HISTORY: 1962 Code Section 38-302; 1952 Code Section 38-302; 1942 Code Section 643; 1932 Code Section 643; Civ. P. '22 Section 583; Civ. C. '12 Section 4051; Civ. C. '02 Section 2950; G. S. 2271; R. S. 2410; 1871 (14) 693.



Section 14-7-1330. Procedure when jury fails to agree.

When a jury, after due and thorough deliberation upon any cause, returns into court without having agreed upon a verdict, the court may state anew the evidence or any part of it and explain to it anew the law applicable to the case and may send it out for further deliberation. But if it returns a second time without having agreed upon a verdict, it shall not be sent out again without its own consent unless it shall ask from the court some further explanation of the law.

HISTORY: 1962 Code Section 38-303; 1952 Code Section 38-303; 1942 Code Section 642; 1932 Code Section 642; Civ. P. '22 Section 582; Civ. C. '12 Section 4050; Civ. C. '02 Section 2949; G. S. 2268; R. S. 2409; 1797 (5) 358.



Section 14-7-1340. Duties and service of alternate jurors.

Such alternate jurors shall sit near the jury panel charged with the case, shall have the same opportunities for seeing and hearing the proceedings in the case, and shall take the same oath as the jurors already sworn and shall attend at all times the trial of the cause in company with the other jurors. They shall obey the orders of, and be bound by, the admonition of the court upon each adjournment of the court and, if the regular jurors are ordered to be kept in custody by the court during the trial of the cause, such alternate jurors shall also be kept in confinement with the other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the case to the jury. If, before the final submission of the case to the jury, a juror thereon dies or becomes so ill or disabled as to be unable in the judgment of the court to perform his duties thereon, the court shall order him to be discharged and draw the name of one of the alternates, if there be more than one, by ballot to serve in the place of such dead or discharged juror throughout the remainder of the proceedings, being subject to the same rules and regulations as applied to the remainder of jurors, just as though he had been one of the original jurors. If there be but one alternate, he shall be placed upon the jury panel for all further proceedings in such cause.

HISTORY: 1962 Code Section 38-304; 1952 Code Section 38-304; 1942 Code Section 626-2; 1937 (40) 300.



Section 14-7-1350. Petit jurors may be held beyond period for which summoned.

All jurors summoned to serve at any term of the courts of general sessions or common pleas may be held beyond the period for which they were summoned until all cases in both of such courts to be tried by jury are disposed of or until another jury shall have been empanelled to try such cases.

HISTORY: 1962 Code Section 38-305; 1952 Code Section 38-305; 1942 Code Section 636; 1932 Code Section 636; Civ. P. '22 Section 576; Civ. C. '12 Section 4044; Civ. C. '02 Section 2942; 1896 (22) 18.



Section 14-7-1360. Verdict may be set aside on gratuity given to juror by party.

If either party in a case in which a verdict is returned during the same term of the court, before the trial, gives to any of the jurors who try the cause anything by way of treat or gratuity the court may, on the motion of the adverse party, set aside the verdict and award a new trial of the cause.

HISTORY: 1962 Code Section 38-307; 1952 Code Section 38-307; 1942 Code Section 641; 1932 Code Section 641; Civ. P. '22 Section 581; Civ. C. '12 Section 4049; Civ. C. '02 Section 2948; G. S. 2267; R. S. 2408; 1797 (5) 358.



Section 14-7-1370. Compensation of jurors in circuit courts.

Jurors serving in the circuit courts of this State shall, in addition to mileage at the rate of five cents per mile going to and returning from court, receive a per diem in the several counties of this State, as follows:

(1) In the counties of Anderson, Calhoun, Clarendon, Dillon, Edgefield, Greenville, Greenwood, Lancaster, Laurens, Marion, Marlboro, Richland and York, two dollars; provided, that in Marlboro County petit jurors shall receive, in addition to the per diem, two dollars for each night when detained on jury duty after ten o'clock P.M.;

(2) In Union County, two dollars and fifty cents; provided, that petit jurors shall receive, in addition to the per diem, two dollars and fifty cents for each night when detained on jury duty after ten o'clock P. M.;

(3) In the counties of Bamberg, Barnwell, Cherokee, Chester, Colleton, Fairfield, Jasper, Lexington, Oconee and Orangeburg, three dollars; provided, that if any juror in Chester County is kept on duty after eleven o'clock at night, he shall be paid for an additional day; provided, further, that in Orangeburg County each juror shall receive mileage for going to and returning from court for each day of attendance at court;

(4) In Kershaw and Spartanburg Counties, four dollars;

(5) In Abbeville County, ten dollars;

(6) In Berkeley, Fairfield, Horry, McCormick, Newberry and Sumter Counties, five dollars; provided, however, that:

(a) Jurors in Berkeley County shall be paid mileage at the rate of ten cents per mile going to and returning from court;

(b) If in Newberry County any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service; and if a juror in either such county is discharged from jury service before one o'clock P. M. on any day he shall be paid only two dollars and fifty cents;

(c) Jurors in Chesterfield County shall be paid mileage at seven cents per mile for each day's attendance on court;

(d) In Horry County petit jurors shall receive an additional five dollars per night when detained on jury duty after eleven o'clock P. M.; and if any juror in Horry County is excused from jury service at his own request he shall not be paid compensation as a juror but shall only be entitled to receive compensation for mileage;

(e) In Georgetown County, jurors shall be paid mileage at the rate of seven cents per mile going to and from court;

(7) The pay for all jurors of Darlington County shall be as follows: The foreman of a grand jury, five dollars per day and ten cents mileage one way; all other jurors, grand and petit, three dollars per day and ten cents mileage one way, and the county auditor of Darlington County shall levy and the treasurer and the tax collector shall collect sufficient funds for the purposes of this paragraph;

(8) In Saluda County, seven dollars per day and mileage for each trip going to and returning from court;

(9) In Aiken County, six dollars; and

(10) In Allendale County, seven dollars;

(11) In Charleston County the circuit court grand and petit jurors shall receive seven dollars per day whether or not they are discharged from jury service before one o'clock P. M. on any day, and mileage at the rate of ten cents per mile for going to and returning from court for each day of attendance at court;

(12) In Beaufort County, twelve dollars and fifty cents, and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. In addition jurors shall be paid mileage for going to and returning from court for each day of attendance at court at the same rate as authorized by law for an employee of the State. Such mileage shall be paid each day.

(13) In Chesterfield County, eight dollars;

(14) In Hampton and Georgetown Counties, ten dollars; and

(15) In Lee County, seven dollars.

(16) In Pickens and Florence Counties, ten dollars and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. Jurors shall be paid mileage at the rate of ten cents per mile for going to and returning from court for each day of attendance at court.

(17) In Edgefield County ten dollars and mileage at the rate of ten cents per mile going to and returning from court for each day's attendance at court.

(18) In Dorchester County ten dollars per day and mileage at the rate of ten cents per mile going to and returning from court for each weekly session.

(19) In Williamsburg County, twelve dollars, and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. In addition jurors shall be paid mileage for going to and returning from court for each day of attendance at court at the rate of ten cents per mile. Such mileage shall be paid each day.

HISTORY: 1962 Code Section 38-308; 1952 Code Section 38-308; 1942 Code Section 632; 1932 Code Section 632; Civ. P. '22 Section 572; Civ. C. '12 Section 4040; Civ. C. '02 Section 2938; G. S. 2269; R. S. 2384; 1874 (15) 608; 1878 (16) 630; 1907 (25) 518; 1911 (27) 86; 1920 (31) 735; 1925 (34) 233; 1933 (38) 8, 14, 76, 111; 1934 (38) 1598; 1935 (39) 220; 1936 (39); 1936 (39) 1304, 1315, 1321, 1544; 1937 (40) 36, 45, 177, 190, 209, 385; 1938 (40) 1563, 1590, 1602, 1698; 1939 (41) 415; 1940 (41) 1938; 1942 (42) 1577; 1943 (43) 13; 1945 (44) 20, 44, 49, 77, 87; 1946 (44) 1356; 1947 (45) 1, 82; 1948 (45) 1722, 1830; 1949 (46) 110, 224; 1950 (46) 2391; 1951 (47) 39, 237; 1952 (47) 1914; 1953 (48) 184, 300; 1954 (48) 1749; 1956 (49) 1750; 1957 (50) 98, 565; 1959 (51) 297, 339; 1960 (51) 1984; 1962 (52) 2220; 1963 (53) 234; 1964 (53) 1739, 2068, 2340; 1966 (54) 3242; 1967 (55) 55, 224, 1014; 1968 (55) 2295, 3530; 1970 (56) 1989; 1971 (57) 1065; 1972 (57) 2647; 1973 (58) 781; 1974 (58) 1938, 2988; 1976 Act No. 504 Sections 1, 2; 1978 Act No. 407 Section 1.



Section 14-7-1380. Cost of feeding juries paid by county.

Whenever any circuit judge shall order food to be furnished by the sheriff to any jury charged with the consideration of a case, the expenses connected therewith shall be paid by the governing body of the county in which such case is being tried, upon presentation of the bill of the sheriff certified as correct by the presiding judge.

HISTORY: 1962 Code Section 38-310; 1952 Code Section 38-310; 1942 Code Section 647; 1932 Code Section 647; Civ. P. '22 Section 587; Civ. C. '12 Section 4055; Civ. C. '02 Section 2954; R. S. 2414; 1891 (20) 1053.



Section 14-7-1390. Penalty for nonattendance.

If a person duly drawn and summoned to attend as a juror in any court neglects to attend, without sufficient excuse, he shall pay a civil penalty not exceeding one hundred dollars which must be imposed by the court to which the juror was summoned and paid into the county treasury.

HISTORY: 1962 Code Section 38-311; 1952 Code Section 38-311; 1942 Code Section 644; 1932 Code Section 644; Civ. P. '22 Section 584; Civ. C. '12 Section 4052; Civ. C. '02 Section 2951; G. S. 2272; R. S. 2411; 1871 (14) 694; 1997 Act No. 64, Section 1, eff June 10, 1997.



Section 14-7-1510. Six grand jurors to be selected for second year; periodic exemption from further service.

(A) During the last term of the court of general sessions held in each county for any year, the clerk of court shall randomly draw from the twelve members serving their first year on the grand jury the names of six of the grand jurors who, together with twelve grand jurors selected in the manner prescribed in this article, shall constitute the grand jury for the succeeding year. The drawing of these names by the clerk of court has the same force and effect as if the names of the six grand jurors had been drawn in the presence of the presiding judge.

(B) No person shall serve as a grand juror for more than two consecutive years.

(C) A person completing service as a grand juror under the provisions of this article, including any service as a holdover grand juror, is exempt from any further jury service in any court of this State for a period of five calendar years.

HISTORY: 1962 Code Section 38-401; 1952 Code Section 38-401; 1942 Code Section 973; 1932 Code Section 973; Cr. P. '22 Section 64; Cr. C. '12 Section 62; Cr. C. '02 Section 38; 1901 (23) 634; 1903 (24) 108; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1520. Drawing of juror names; writs of venire facias; issuance and delivery of writs.

Not less than fifteen days before the convening of the first term of the court of general sessions for the calendar year, the jury commissioners shall proceed to draw from the jury box the number of grand jurors which the clerk of court or chief administrative judge for the circuit has determined to be sufficient in order to impanel a grand jury. The grand jurors must be randomly drawn and listed as are jurors for trials, and the jury commissioners shall not disqualify or excuse any juror drawn. Immediately after these grand jurors are drawn, the clerk of court shall issue writs of venire facias for these grand jurors, requiring their attendance on the first day of the first week of criminal court in the county or at such other time as the clerk of court may designate. These writs of venire facias must be delivered immediately to the sheriff of the county or otherwise served as provided by law.

HISTORY: 1962 Code Section 38-402; 1952 Code Section 38-402; 1942 Code Section 973; 1932 Code Section 973; Cr. P. '22 Section 64; Cr. C. '12 Section 62; Cr. C. '02 Section 38; 1901 (23) 634; 1903 (24) 108; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1530. Judge to ascertain qualifications of jurors; lists of excused or disqualified jurors; jurors not served writs.

On the first day of the term of court, the presiding judge shall ascertain the qualifications of those jurors who have appeared pursuant to the writs of venire facias. No juror may be excused or disqualified except in accordance with existing law as determined by the presiding judge. The clerk of court shall maintain a list of all jurors who are excused or disqualified by the presiding judge and state the reasons given by the presiding judge for excusing or disqualifying the jurors. The sheriff of the county also shall report to the presiding judge the names of those persons who were not served with writs of venire facias, and that reasonable effort was made to obtain service. The clerk of court shall maintain a list of the jurors who were not served with the writs of venire facias and the reasons service was not effected.

HISTORY: 1962 Code Section 38-403; 1952 Code Section 38-403; 1942 Code Section 975; 1932 Code Section 975; Cr. P. '22 Section 66; Cr. C. '12 Section 64; Cr. C. '02 Section 38; 1903 (24) 108; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1540. Drawing of grand jurors and alternates.

After the grand jury venire has been duly qualified by the presiding judge, the clerk of court shall place the names of all qualified grand jurors in a container from which twelve grand jurors must be chosen. The clerk of court shall randomly draw twelve jurors from the container, and those twelve jurors drawn shall serve as grand jurors, together with those grand jurors selected as provided under Section 14-7-1510(A). The clerk of court shall randomly draw three or more additional jurors, with those three or more jurors serving as alternate grand jurors in the event one or more of the original grand jurors are incapacitated, excused, or disqualified during their term. The names of the alternate grand jurors must be kept separate and numbered in the order drawn and in this order, unless excused by the presiding judge, shall serve when necessary. The remainder of the grand jury venire may be discharged.

HISTORY: 1962 Code Section 38-404; 1952 Code Section 38-404; 1942 Code Section 974; 1932 Code Section 974; Cr. P. '22 Section 65; Cr. C. '12 Section 63; Cr. C. '02 Section 38, Subdivision d; 1903 (24) 108; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1550. Authority of grand jury foreman to swear witnesses; procedures to obtain attendance of witnesses.

The foreman of the grand jury or acting foreman in the circuit courts of any county of the State may swear the witnesses whose names shall appear on the bill of indictment in the grand jury room. No witnesses shall be sworn except those who have been bound over or subpoenaed in the manner provided by law. In order to obtain attendance of any witness, the grand jury may proceed as provided by the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130.

HISTORY: 1962 Code Section 38-405; 1952 Code Section 38-405; 1942 Code Section 976; 1932 Code Section 976; Cr. P. '22 Section 67; Cr. C. '12 Section 65; Cr. C. '02 Section 39; G. S. 2630; R. S. 39; 1871 (14) 694; 1986 Act No. 340, Section 4, eff March 10, 1986; 1992 Act No. 483, Section 4, eff July 1, 1992; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1560. Employment of expert accountants.

Grand juries may, whenever in their judgment it becomes necessary, employ one or more expert accountants to aid them to examine and investigate the offices, books, papers, vouchers, and accounts of any public officer of their respective counties and to fix the amount of compensation or per diem to be paid therefor, upon the approval of the presiding or circuit judge given before any expert is employed.

HISTORY: 1962 Code Section 38-406; 1952 Code Section 38-406; 1942 Code Section 626-1; 1936 (39) 1458; 1969 (56) 216; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



Section 14-7-1600. Short title; State Grand Jury of South Carolina defined.

This article may be cited as the "State Grand Jury Act", and any state grand jury which may be convened as provided herein to be known as a "State Grand Jury of South Carolina".

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.

Editor's Note

Laws 1987 Act No. 150, Section 3, provides as follows:

"Section 3. This act takes effect upon the ratification of amendments to Article 1 and Article V of the Constitution of this State, permitting the establishment of a state grand jury and indictments to be issued by same.". The amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution on February 8, 1989. See 1989 Act No. 5, Sections 1 and 2, 1989 Act No. 7, Section 1, and 1989 Act No. 8, Section 1.



Section 14-7-1610. Legislative findings and intent; applicability.

(A) It is the intent of the General Assembly to enhance the grand jury system and to improve the ability of the State to detect and eliminate criminal activity. The General Assembly recognizes the great importance of having the federal authorities available for certain investigations. The General Assembly finds that crimes involving narcotics, dangerous drugs, or controlled substances, trafficking in persons, as well as crimes involving obscenity, often transpire or have significance in more than one county of this State. When this occurs, these crimes are most effectively detected and investigated by a grand jury system with the authority to cross county lines.

(B) The General Assembly finds that there is a critical need to enhance the grand jury system to improve the ability of the State to prevent, detect, investigate, and prosecute crimes involving criminal gang activity or a pattern of criminal gang activity pursuant to the provisions of Article 3 of Chapter 8, Title 16. Crimes involving criminal gang activity or a pattern of criminal gang activity transpire at times in a single county, but often transpire or have significance in more than one county of this State. The General Assembly believes criminal gang activity poses an immediate, serious, and unacceptable threat to the citizens of the State and therefore warrants the state grand jury possessing considerably broader investigative authority.

(C) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and eliminate public corruption. Crimes involving public corruption transpire at times in a single county, but often transpire or have significance in more than one county of this State. The General Assembly believes that a state grand jury, possessing considerably broader investigative authority than individual county grand juries, should be available to investigate public corruption offenses in South Carolina.

(D) The General Assembly finds it fundamentally necessary to improve the ability of the State to prevent, detect, investigate, and prosecute crimes that involve the depiction of children under the age of eighteen in sexual activity, and obscenity crimes that are directed toward or involve children under the age of eighteen. The serious and unacceptable threat that these crimes pose to children is self-evident and impacts the State as a whole even if the actual criminal act occurs only in one county of the State. An effective effort to eliminate these heinous crimes requires a coordinated effort, which is accomplished more effectively through the state grand jury system. The effective prevention, detection, investigation, and prosecution of these crimes may require the use and application of state obscenity statutes or common law offenses not specifically directed toward the prevention and punishment of obscenity crimes involving children. Because many of these crimes involve computers, statewide jurisdiction over these crimes is consistent with the jurisdiction of a state grand jury over offenses defined in the Computer Crime Act. The General Assembly concludes that a state grand jury must be available to employ its broad investigative powers in the investigation of child-related obscenity by enabling the state grand jury to investigate all obscenity offenses, regardless of their multi-county impact, or whether they transpire or have significance in more than one county of this State.

(E) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and investigate crimes involving the election laws including, but not limited to, those named offenses as specified in Title 7, or common law crimes involving the election laws where not superseded, or a crime arising out of or in connection with the election laws, or attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving the election laws.

(F) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and investigate knowing and wilful crimes which result in actual and substantial harm to the environment. These crimes include knowing and wilful offenses specified in Titles 13, 44, and 48, or any knowing and wilful crime arising out of or in connection with environmental laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a knowing and wilful crime involving the environment if the anticipated actual damages including, but not limited to, the cost of remediation, are two million dollars or more, as certified by an independent environmental engineer who shall be contracted by the Department of Health and Environmental Control.

(1) The General Assembly finds that the South Carolina Department of Health and Environmental Control possesses the expertise and knowledge to determine whether there has occurred an alleged environmental offense as defined in this article.

(2) The General Assembly finds that, because of its expertise and knowledge, the Department of Health and Environmental Control must play a substantial role in the investigation of any such alleged environmental offense.

(3) The General Assembly finds that, while the Department of Health and Environmental Control must not make prosecutorial decisions regarding such alleged environmental offense as defined in this article, the department must be integrally involved in the investigation of any such alleged environmental offense before and after the impaneling of a state grand jury pursuant to Section 14-7-1630.

(4) The General Assembly finds that it is in the public interest to avoid duplicative and overlapping prosecutions to the extent that the Attorney General considers possible. Therefore, the Attorney General shall consult with and advise the Environmental Protection and Enforcement Coordinating Subcommittee and cooperate with other state and federal prosecutorial authorities having jurisdiction over environmental enforcement in order to carry out the provisions of Sections 14-7-1630(A)(8) and 14-7-1630(C).

(G) The General Assembly finds that related criminal activity often arises out of or in connection with crimes involving narcotics, dangerous drugs or controlled substances, criminal gang activity, obscenity, public corruption, or environmental offenses and that the mechanism for detecting and investigating these related crimes must be improved.

(H) Accordingly, the General Assembly concludes that a state grand jury should be allowed to investigate certain crimes related to narcotics, dangerous drugs, or controlled substances, criminal gang activity, trafficking in persons, and obscenity and also should be allowed to investigate crimes involving public corruption, election laws, and environmental offenses.

(I) This section does not limit the authority of a county grand jury, solicitor, or other appropriate law enforcement personnel to investigate, indict, or prosecute offenses within the jurisdiction of the state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution was ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2004 Act No. 208, Section 1, eff April 26, 2004; 2005 Act No. 75, Section 1, eff May 24, 2005; 2007 Act No. 82, Section 2, eff June 12, 2007; 2015 Act No. 7 (S.196), Section 1, eff April 2, 2015.



Section 14-7-1615. Definitions.

For purposes of this article:

(A) the phrase "Attorney General or his designee" also includes:

(1) the Attorney General or his designees;

(2) the Attorney General and his designee or designees.

(B) The term "public corruption" means any unlawful activity, under color of or in connection with any public office or employment, of:

(1) any public official, public member, or public employee, or the agent, servant, assignee, consultant, contractor, vendor, designee, appointee, representative, or any other person of like relationship, by whatever designation known, of any public official, public member, or public employee under color of or in connection with any public office or employment; or

(2) any candidate for public office or the agent, servant, assignee, consultant, contractor, vendor, designee, appointee, representative of, or any other person of like relationship, by whatever name known, of any candidate for public office.

HISTORY: 1989 Act No. 2, Section 1, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; See 1989 Act No. 5, Sections 1 and 2, 1989 Act No. 7, Section 1, and 1989 Act No. 8, Section 1.); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1620. State grand jury system established; meeting place; quorum.

There is established a state grand jury system, each state grand jury consisting of eighteen persons who shall meet in Columbia or at another suitable place in this State designated by the chief administrative judge of the judicial circuit in which the Attorney General seeks to impanel a state grand jury for a term hereinafter provided. Twelve members of a state grand jury constitute a quorum.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1630. Jurisdiction of juries; notification to impanel juries; powers and duties of impaneling and presiding judges; transfer of incomplete investigations; effective date and notice requirements with respect to orders of judge; appeals.

Text of (A) effective until the later of June 9, 2017 or publication in the State Register of final regulations implementing 2016 Act No. 266.

(A) The jurisdiction of a state grand jury impaneled pursuant to this article extends throughout the State. The subject matter jurisdiction of a state grand jury in all cases is limited to the following offenses:

(1) a crime involving narcotics, dangerous drugs, or controlled substances, or a crime arising out of or in connection with a crime involving narcotics, dangerous drugs, or controlled substances, including, but not limited to, money laundering as specified in Section 44-53-475, obstruction of justice, perjury or subornation of perjury, or any attempt, aiding, abetting, solicitation, or conspiracy to commit one of the aforementioned crimes, if the crime is of a multi-county nature or has transpired or is transpiring or has significance in more than one county of this State;

(2) a crime involving criminal gang activity or a pattern of criminal gang activity pursuant to Article 3, Chapter 8, Title 16;

(3) a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615, a crime, statutory, common law or other, arising out of or in connection with a crime involving public corruption as defined in Section 14-7-1615, and any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615;

(4) a crime involving the election laws, including, but not limited to, those named offenses specified in Title 7, or a common law crime involving the election laws if not superseded, or a crime arising out of or in connection with the election laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving the election laws;

(5) a crime involving computer crimes, pursuant to Chapter 16, Title 16, or a conspiracy or solicitation to commit a crime involving computer crimes;

(6) a crime involving terrorism, or a conspiracy or solicitation to commit a crime involving terrorism. Terrorism includes an activity that:

(a) involves an act dangerous to human life that is a violation of the criminal laws of this State;

(b) appears to be intended to:

(i) intimidate or coerce a civilian population;

(ii) influence the policy of a government by intimidation or coercion; or

(iii) affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(c) occurs primarily within the territorial jurisdiction of this State;

(7) a crime involving a violation of Chapter 1, Title 35 of the Uniform Securities Act, or a crime related to securities fraud or a violation of the securities laws;

(8) a crime involving obscenity, including, but not limited to, a crime as provided in Article 3, Chapter 15, Title 16, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving obscenity;

(9) a crime involving the knowing and wilful making of, aiding and abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in an affidavit regarding an alien's lawful presence in the United States, as defined by law, if the number of violations exceeds twenty or if the public benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars;

(10) a crime involving financial identity fraud or identity fraud involving the false, fictitious, or fraudulent creation or use of documents used in an immigration matter as defined in Section 16-13-525, if the number of violations exceeds twenty, or if the value of the ascertainable loss of money or property suffered by a person or persons from a violation or combination of violations exceeds twenty thousand dollars;

(11) a crime involving the knowing and wilful making of, aiding or abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in a document prepared or executed as part of the provision of immigration assistance services in an immigration matter, as defined by law, if the number of violations exceeds twenty, or if a benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars;

(12) a knowing and wilful crime involving actual and substantial harm to the water, ambient air, soil or land, or both soil and land. This crime includes a knowing and wilful violation of the Pollution Control Act, the Atomic Energy and Radiation Control Act, the State Underground Petroleum Environmental Response Bank Act, the State Safe Drinking Water Act, the Hazardous Waste Management Act, the Infectious Waste Management Act, the Solid Waste Policy and Management Act, the Erosion and Sediment Control Act, the South Carolina Mining Act, and the Coastal Zone Management Act, or a knowing and wilful crime arising out of or in connection with environmental laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a knowing and wilful crime involving the environment if the anticipated actual damages, including, but not limited to, the cost of remediation, is two million dollars or more, as certified by an independent environmental engineer who must be contracted by the Department of Health and Environmental Control. If the knowing and wilful crime is a violation of federal law, a conviction or an acquittal pursuant to federal law for the same act is a bar to the impaneling of a state grand jury pursuant to this section; and

(13) a crime involving or relating to the offense of trafficking in persons, as defined in Section 16-3-2020, when a victim is trafficked in more than one county or a trafficker commits the offense of trafficking in persons in more than one county.

Text of (A) effective upon the later of June 9, 2017 or publication in the State Register of final regulations implementing 2016 Act No. 266.

(A) The jurisdiction of a state grand jury impaneled pursuant to this article extends throughout the State. The subject matter jurisdiction of a state grand jury in all cases is limited to the following offenses:

(1) a crime involving narcotics, dangerous drugs, or controlled substances, or a crime arising out of or in connection with a crime involving narcotics, dangerous drugs, or controlled substances, including, but not limited to, money laundering as specified in Section 44-53-475, obstruction of justice, perjury or subornation of perjury, or any attempt, aiding, abetting, solicitation, or conspiracy to commit one of the aforementioned crimes, if the crime is of a multi-county nature or has transpired or is transpiring or has significance in more than one county of this State;

(2) a crime involving criminal gang activity or a pattern of criminal gang activity pursuant to Article 3, Chapter 8, Title 16;

(3) a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615, a crime, statutory, common law or other, arising out of or in connection with a crime involving public corruption as defined in Section 14-7-1615, and any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615;

(4) a crime involving the election laws, including, but not limited to, those named offenses specified in Title 7, or a common law crime involving the election laws if not superseded, or a crime arising out of or in connection with the election laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving the election laws;

(5) a crime involving computer crimes, pursuant to Chapter 16, Title 16, or a conspiracy or solicitation to commit a crime involving computer crimes;

(6) a crime involving terrorism, or a conspiracy or solicitation to commit a crime involving terrorism. Terrorism includes an activity that:

(a) involves an act dangerous to human life that is a violation of the criminal laws of this State;

(b) appears to be intended to:

(i) intimidate or coerce a civilian population;

(ii) influence the policy of a government by intimidation or coercion; or

(iii) affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(c) occurs primarily within the territorial jurisdiction of this State;

(7) a crime involving a violation of Chapter 1, Title 35 of the Uniform Securities Act, or a crime related to securities fraud or a violation of the securities laws;

(8) a crime involving obscenity, including, but not limited to, a crime as provided in Article 3, Chapter 15, Title 16, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving obscenity;

(9) a crime involving the knowing and wilful making of, aiding and abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in an affidavit regarding an alien's lawful presence in the United States, as defined by law, if the number of violations exceeds twenty or if the public benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars;

(10) a crime involving financial identity fraud or identity fraud involving the false, fictitious, or fraudulent creation or use of documents used in an immigration matter as defined in Section 16-13-525, if the number of violations exceeds twenty, or if the value of the ascertainable loss of money or property suffered by a person or persons from a violation or combination of violations exceeds twenty thousand dollars;

(11) a crime involving the knowing and wilful making of, aiding or abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in a document prepared or executed as part of the provision of immigration assistance services in an immigration matter, as defined by law, if the number of violations exceeds twenty, or if a benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars;

(12) a knowing and wilful crime involving actual and substantial harm to the water, ambient air, soil or land, or both soil and land. This crime includes a knowing and wilful violation of the Pollution Control Act, the Atomic Energy and Radiation Control Act, the State Underground Petroleum Environmental Response Bank Act, the State Safe Drinking Water Act, the Hazardous Waste Management Act, the Infectious Waste Management Act, the Solid Waste Policy and Management Act, the Erosion and Sediment Control Act, the South Carolina Mining Act, and the Coastal Zone Management Act, or a knowing and wilful crime arising out of or in connection with environmental laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a knowing and wilful crime involving the environment if the anticipated actual damages, including, but not limited to, the cost of remediation, is two million dollars or more, as certified by an independent environmental engineer who must be contracted by the Department of Health and Environmental Control. If the knowing and wilful crime is a violation of federal law, a conviction or an acquittal pursuant to federal law for the same act is a bar to the impaneling of a state grand jury pursuant to this section;

(13) a crime involving or relating to the offense of trafficking in persons, as defined in Section 16-3-2020, when a victim is trafficked in more than one county or a trafficker commits the offense of trafficking in persons in more than one county; and

(14) a crime involving a violation of the South Carolina Anti-Money Laundering Act as set forth in Chapter 11, Title 35, or a crime related to a violation of the Anti-Money Laundering Act.

(B) When the Attorney General and the Chief of the South Carolina Law Enforcement Division consider a state grand jury necessary to enhance the effectiveness of investigative or prosecutorial procedures, the Attorney General may notify in writing to the chief administrative judge for general sessions in the judicial circuit in which he seeks to impanel a state grand jury that a state grand jury investigation is being initiated. This judge is referred to in this article as the presiding judge. The notification must allege the type of offenses to be inquired into and, in the case of those offenses contained in subsection (A)(1), must allege that these offenses may be of a multicounty nature or have transpired or are transpiring or have significance in more than one county of the State. The notification in all instances must specify that the public interest is served by the impanelment.

(C) In all investigations of crimes specified in subsection (A)(12), except in matters where the Department of Health and Environmental Control or its officers or employees are the subjects of the investigation, the Commissioner of the Department of Health and Environmental Control must consult with and, after investigation, provide a formal written recommendation to the Attorney General and the Chief of the South Carolina Law Enforcement Division. The Attorney General and the Chief of the South Carolina Law Enforcement Division must consider the impaneling of a state grand jury necessary and the commissioner must sign a written recommendation before the Attorney General notifies the chief administrative judge pursuant to subsection (B).

(1) In the case of evidence brought to the attention of the Attorney General, the Chief of the South Carolina Law Enforcement Division, or the Department of Health and Environmental Control by an employee or former employee of the alleged violating entity, there also must be separate, credible evidence of the violation in addition to the testimony or documents provided by the employee or former employee of the alleged violating entity.

(2) When an individual employee performs a criminal violation of the environmental laws that results in actual and substantial harm pursuant to subsection (A)(12) and which prompts an investigation authorized by this article, only the individual employee is subject to the investigation unless or until there is separate, credible evidence that the individual's employer knew of, concealed, directed, or condoned the employee's action.

(D) If the notification properly alleges inquiry into crimes within the jurisdiction of the state grand jury and the notification is otherwise in order pursuant to the requirements of this section, the presiding judge must impanel a state grand jury. State grand juries are impaneled for a term of twelve calendar months. Upon the request by the Attorney General, the then chief administrative judge for general sessions in the judicial circuit in which a state grand jury was impaneled, by order, must extend the term of that state grand jury for a period of six months but the term of that state grand jury, including an extension of the term, must not exceed two years. If at the conclusion of a state grand jury's term a particular investigation is not completed, the Attorney General may notify the presiding judge in writing that the investigation is being transferred to the subsequently impaneled state grand jury.

A decision by the presiding judge not to impanel a state grand jury after notification by the Attorney General may be appealed to the Supreme Court and shall be handled in an expedited fashion.

(E) The chief administrative judge of the circuit wherein a state grand jury is sitting shall preside over that state grand jury during his tenure as chief administrative judge. The successor chief administrative judge shall assume all duties and responsibilities with regard to a state grand jury impaneled before his term including, but not limited to, presiding over the state grand jury and ruling on petitions to extend its term.

(F) Upon the request of the Attorney General, the presiding judge may discharge a state grand jury prior to the end of its original term or an extension of the term.

(G) An order limiting or ending a state grand jury investigation only shall be granted upon a finding of arbitrary action, compelling circumstances, or serious abuses of law or procedure by or before the state grand jury, and does not become effective less than ten days after the date on which it is issued and actual notice given to the Attorney General and the foreman of the state grand jury, and may be appealed by the Attorney General or the legal advisor to the state grand jury to the Supreme Court. If an appeal from the order is made, the state grand jury, except as is otherwise ordered by the Supreme Court, shall continue to exercise its powers pending disposition of the appeal. Appeals by the Attorney General or the legal advisor to the state grand jury of orders limiting or ending a state grand jury investigation, and appeals from orders granting or denying motions to quash or contempt citations therefrom which are immediately appealable under the law, must be handled by the South Carolina Supreme Court in an expedited fashion.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 3, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2002 Act No. 339, Section 7, eff July 2, 2002; 2003 Act No. 78, Section 1, eff June 4, 2003; 2004 Act No. 208, Section 2, eff April 26, 2004; 2005 Act No. 75, Section 2, eff May 24, 2005; 2007 Act No. 82, Section 3, eff June 12, 2007; 2008 Act No. 280, Section 14, eff June 4, 2008; 2015 Act No. 7 (S.196), Section 2, eff April 2, 2015; 2015 Act No. 45 (S.268), Section 1, eff June 3, 2015; 2016 Act No. 266 (H.4554), Section 2, eff upon contingency.

Editor's Note

2016 Act No. 266, Section 5, provides:

"SECTION 5. This act takes effect one year after approval of this act by the Governor or upon the publication in the State Register of final regulations implementing the act, whichever occurs later. The commissioner is authorized to begin promulgating these regulations upon approval of this act by the Governor which shall take effect when this act takes effect as provided in this section."

Effect of Amendment

2016 Act No. 266, Section 2, in (A), added (14), related to the Anti-Money Laundering Act.



Section 14-7-1640. Indictment by state grand jury; powers and duties of state grand jury.

A state grand jury may return indictments irrespective of the county or judicial circuit where the offense is committed or triable. If an indictment is returned, it must be certified and transferred for prosecution to the county where the offense was committed in accordance with Section 14-7-1750. The powers and duties of and the law applicable to county grand juries apply to a state grand jury, except when these are inconsistent with the provisions of this article.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1650. Duties and obligations of Attorney General; recusal; motion to disqualify.

(A) The Attorney General or his designee shall attend sessions of a state grand jury and shall serve as its legal advisor. The Attorney General or his designee shall examine witnesses, present evidence, and draft indictments and reports upon the direction of a state grand jury.

(B) In all investigations of the crimes specified in Section 14-7-1630, except in matters where the solicitor(s) or his staff are the subject(s) of such investigation, the Attorney General shall consult with the appropriate solicitor(s) of the jurisdiction(s) where the crime or crimes occurred. After consultation, the Attorney General shall determine whether the investigation should be presented to a county grand jury or whether to initiate, under Section 14-7-1630(B), a state grand jury investigation.

(C) When the Attorney General determines that he should recuse himself from participation in a state grand jury investigation and prosecution, the Attorney General may either refer the matter to a solicitor for investigation and prosecution, or remove himself entirely from any involvement in the case and designate a prosecutor to assume his functions and duties pursuant to this article. When a solicitor determines that he should recuse himself from participation in a state grand jury matter, the Attorney General shall conduct such investigation and prosecution but the Attorney General, in his discretion, may designate another solicitor or appoint a special prosecutor not subject to a conflict to handle or assist him in the state grand jury investigation as the Attorney General deems appropriate.

(D)(1) A hearing on a motion to disqualify the Attorney General or legal advisor for the state grand jury from a state grand jury investigation shall be held in public, however the presiding judge must conduct the hearing in a manner to insure the secrecy and integrity of the investigation. The presiding judge shall protect the identity of the person or persons being investigated to the extent practicable. In order to disqualify the Attorney General or legal advisor for the state grand jury, the presiding judge must find an actual conflict of interest resulting in actual prejudice against the moving party. If the Attorney General or legal advisor for the state grand jury or a member of the staff is disqualified then the Attorney General must refer the matter to a circuit solicitor for investigation and prosecution. If a circuit solicitor or special prosecutor, or member of their staff, is disqualified, the matter must be referred to the Office of the Attorney General for investigation or prosecution.

(2) An order to disqualify the Attorney General or legal advisor for the state grand jury from a state grand jury investigation, issued prior to the issuance of an indictment or arrest warrant, shall not become effective less than ten days after the date issued and notice is given to the opposing parties unless appealed. If an appeal from the order is made, the state grand jury and the Attorney General or legal advisor for the state grand jury, except as is otherwise ordered by the Supreme Court, shall continue to exercise their powers pending disposition of the appeal. The Supreme Court must handle all appeals from this section in an expedited manner.

(3) The state grand jury may continue with its investigation and the Attorney General or the solicitor or his designee may continue to serve as legal advisor to the state grand jury with all authority, functions, and responsibilities set forth in this article, until the final order becomes effective or upon the issuance of the final order of the Supreme Court if appealed, whichever occurs later.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2015 Act No. 45 (S.268), Section 2, eff June 3, 2015.



Section 14-7-1660. Selection of grand jurors.

(A) In the January following the effective date of this article and each January thereafter, the jury commissioners for each county shall proceed to draw at random from the jury box the name of one person for each one thousand residents or fraction thereof of the county as determined by the latest United States census but following the effective date of this article, the presiding judge may authorize an interim procedure for the selection of state grand jurors to constitute the first state grand jury established pursuant to this article. The jury commissioners shall not disqualify or excuse any individual whose name is drawn. When the list is compiled, the clerk of court shall forward the list to the person designated as the clerk of the state grand jury by the presiding judge. Upon receipt of all the lists from the clerks of court, the clerk of the state grand jury shall draw therefrom at random a list of seven hundred eligible state grand jurors, this list to be known as the master list. The clerk of the state grand jury shall mail to every person whose name is drawn a juror qualification form, the form and the manner of qualifying potential state grand jurors to be determined by the Supreme Court. Based upon these inquiries, the presiding judge shall determine whether an individual is unqualified for, or exempt, or to be excused from jury service. The clerk of the state grand jury shall prepare annually a jury list of persons qualified to serve as state grand jurors, this list to be known as the qualified state grand jury list. No state grand juror may be excused or disqualified except in accordance with existing law.

(B) Upon the presiding judge ordering a term of a state grand jury upon notification of initiation of a state grand jury investigation by the Attorney General, the clerk of the state grand jury, upon the random drawing of the names of sixty persons from the qualified jury list, shall summon these individuals to attend the jury selection process for the state grand jury. The jury selection process must be conducted by the presiding judge. The clerk of the state grand jury shall issue his writ of venire facias for these persons, requiring their attendance at the time designated. The writ of venire facias must be delivered immediately to the sheriff of the county where the person resides and served as provided by law. From the sixty persons so summoned, a state grand jury for that term of eighteen persons plus four alternates must be drawn in the same manner as jurors are drawn for service on the county grand jury. Nothing in this section may be construed to limit the right of the Attorney General or his designee to request that a potential state grand juror be excused for cause. Jurors of a state grand jury shall receive a daily subsistence expense equal to the maximum allowable for the Columbia, South Carolina area, by regulation of the Internal Revenue Code when summoned or serving, and also must be paid the same per diem and mileage as are members of state boards, commissions, and committees.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 4, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2015 Act No. 45 (S.268), Section 3, eff June 3, 2015.



Section 14-7-1670. Appointment of foreman and deputy foreman.

The presiding judge shall appoint one of the jurors to be foreman and another to be deputy foreman. During the absence of the foreman, the deputy foreman shall act as foreman.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1680. Issuance of subpoenas and subpoenas duces tecum; contempt for failure to respond.

The clerk of the state grand jury, upon the request of the Attorney General or his designee, shall issue subpoenas or subpoenas duces tecum to compel individuals, documents, or other materials to be brought from anywhere in this State to a state grand jury. In addition, a state grand jury may proceed in the same manner as provided by the subpoena rules of the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130, except where either is inconsistent with the provisions of this article; provided the subpoena rules of the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130 are not considered a limitation upon this section, but supplemental thereto. The subpoenas and subpoenas duces tecum may be for investigative purposes and for the retention of documents or other materials so subpoenaed for proper criminal proceedings. Any law enforcement officer with appropriate jurisdiction is empowered to serve these subpoenas and subpoenas duces tecum and receive these documents and other materials for return to a state grand jury. Any person violating a subpoena or subpoena duces tecum issued pursuant to this article, or who fails to fully answer all questions put to him before proceedings of a state grand jury where the response thereto is not privileged or otherwise protected by law, including the granting of immunity as authorized by Section 14-7-1760, may be punished by the presiding judge for contempt. To this end, where the violation or failure to answer is alleged to have occurred, the Attorney General or his designee may petition the presiding judge to compel compliance by the person alleged to have committed the violation or who has failed to answer. If the presiding judge considers compliance is warranted, he may order this compliance and may punish the individual for contempt where the compliance does not occur.

The clerk of the state grand jury also may issue subpoenas and subpoenas duces tecum to compel individuals, documents, or other materials to be brought from anywhere in this State to the trial of any indictment returned by a state grand jury or the trial of any civil forfeiture action arising out of an investigation conducted by a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1690. Notification of expansion of areas of inquiry.

Once a state grand jury has entered into a term, the Attorney General or solicitor, in the appropriate case, may notify the presiding judge in writing as often as is necessary and appropriate that the state grand jury's areas of inquiry have been expanded or additional areas of inquiry have been added thereto.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2015 Act No. 45 (S.268), Section 4, eff June 3, 2015.



Section 14-7-1700. Record of testimony and other proceedings of grand jury; furnishing of copy to defendant; transcripts, reporter's notes and all other documents to remain in custody and control of Attorney General.

A court reporter shall record, either stenographically or by use of an electronic recording device, all proceedings except when a state grand jury is deliberating or voting. Subject to the limitations of Section 14-7-1720(A) and (D) and Rule 5, South Carolina Rules of Criminal Procedure, a defendant has the right to review and to reproduce the stenographically or electronically recorded materials. Transcripts of the recorded testimony or proceedings must be made when requested by the Attorney General or his designee. Subject to the limitations of Section 14-7-1720(A) and (D) and Rule 5, South Carolina Rules of Criminal Procedure, a copy of the transcript of the recorded testimony or proceedings requested by the Attorney General or his designee shall be provided to the defendant by the court reporter, upon request, at the transcript rate established by the Office of Court Administration. An unintentional failure of any recording to reproduce all or any portion of the testimony or proceedings does not affect the validity of the prosecution. The recording or reporter's notes or any transcript prepared therefrom and all books, papers, records, correspondence, or other documents produced before a state grand jury must remain in the custody and control of the Attorney General or his designee unless otherwise ordered by the court in a particular case.

HISTORY: 1987 Act No. 150 Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 5, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1710. Administrating oath or affirmation by foreman.

The foreman shall administer an oath or affirmation in the manner prescribed by law to any witness who testifies before a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1720. Proceedings to be secret; juror not to disclose; persons entitled to attend grand jury session; persons attending not to disclose; exceptions; penalties.

(A) State grand jury proceedings are secret, and a state grand juror shall not disclose the nature or substance of the deliberations or vote of the state grand jury. The only persons who may be present in the state grand jury room when a state grand jury is in session, except for deliberations and voting, are the state grand jurors, the Attorney General or his designee, the court reporter, an interpreter if necessary, and the witness testifying. A state grand juror, the Attorney General or his designee, any interpreter used, the court reporter, and any person to whom disclosure is made pursuant to subsection (B)(2) of this section may not disclose the testimony of a witness examined before a state grand jury or other evidence received by it except when directed by a court for the purpose of:

(1) ascertaining whether it is consistent with the testimony given by the witness before the court in any subsequent criminal proceeding;

(2) determining whether the witness is guilty of perjury;

(3) assisting local, state, other state or federal law enforcement or investigating agencies, including another grand jury, in investigating crimes under their investigative jurisdiction;

(4) providing the defendant the materials to which he is entitled pursuant to Section 14-7-1700;

(5) complying with constitutional, statutory, or other legal requirements or to further justice.

If the court orders disclosure of matters occurring before a state grand jury, the disclosure must be made in that manner, at that time, and under those conditions as the court directs. The court must grant a request made by the Attorney General pursuant to this subsection in an expedited manner so as to not interfere with or delay the operation of the state grand jury or its legal advisor when the requested disclosure is authorized by this subsection.

(B) In addition, disclosure of testimony of a witness examined before a state grand jury or other evidence received by it may be made without being directed by a court to:

(1) the Attorney General or his designee for use in the performance of their duties; and

(2) those governmental personnel, including personnel of the State or its political subdivisions, as are considered necessary by the Attorney General or his designee to assist in the performance of their duties to enforce the criminal laws of the State; provided that any person to whom matters are disclosed under this item shall not utilize that state grand jury material for purposes other than assisting the Attorney General or his designee in the performance of their duties to enforce the criminal laws of the State. The Attorney General or his designee promptly shall provide the presiding judge before whom was impaneled the state grand jury whose material has been disclosed, the names of the persons to whom the disclosure has been made, and shall certify that he has advised these persons of their obligation of secrecy under this section.

(C) Nothing in this section affects the attorney-client relationship. A client has the right to communicate to his attorney any testimony given by the client to a state grand jury, any matters involving the client discussed in the client's presence before a state grand jury, and evidence involving the client received by or proffered to a state grand jury in the client's presence.

(D) Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding five thousand dollars or by a term of imprisonment not exceeding one year, or both.

(E) State grand jurors, the Attorney General or his designee, the court reporter, any interpreter used, and the clerk of the state grand jury must be sworn to secrecy and also may be punished for criminal contempt for violations of this section. Once he is sworn to secrecy, the clerk of the state grand jury is authorized, only if requested by the Attorney General or his designee, to give the oath of secrecy to members of the Attorney General's staff; experts or other individuals contracted by the Attorney General or law enforcement for assistance in a state grand jury investigation; federal, state, or local prosecutors and their staff; and federal, state, or local law enforcement officers and their staff. Once he is sworn, the clerk of the state grand jury is authorized at any time to give the oath of secrecy to members of his own staff or to the court reporter.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; 1989 Act No. 2, Section 6, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2015 Act No. 45 (S.268), Section 5, eff June 3, 2015.



Section 14-7-1730. Jurisdiction of presiding judge.

(A) Except for the prosecution of cases arising from indictments issued by the state grand jury, and subject to the provisions and standards provided in Sections 14-7-1630 and 14-7-1650, the presiding judge has jurisdiction to hear all matters arising from the proceedings of a state grand jury, including, but not limited to, matters relating to the impanelment or removal of state grand jurors, the quashing of subpoenas, the punishment for contempt, and the matter of bail for persons indicted by a state grand jury.

(B) A person indicted by a state grand jury for a bailable offense must have a bond hearing before the end of the second business day following the day he was arrested in the State of South Carolina for that offense or the day he was delivered within the State of South Carolina following extradition for that offense from another State or jurisdiction, and must be released within a reasonable time, not to exceed four hours, after the bond is delivered to the incarcerating facility. If the presiding judge or acting presiding judge is not available, the initial bond hearing following arrest for a state grand jury indictment may be conducted by any circuit judge of competent jurisdiction in the county where the grand jury was impaneled. A "business day" pursuant to this subsection is any day in which the county courthouse is open in the county where the grand jury was impaneled.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2015 Act No. 45 (S.268), Section 6, eff June 3, 2015.



Section 14-7-1740. Scheduling of activities of state grand jury.

The Attorney General or his designee shall coordinate the scheduling of activities of any state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1750. Indictment by state grand jury; sealed indictment.

In order to return a "true bill" of indictment, twelve or more state grand jurors must find that probable cause exists for the indictment and vote in favor of it. Upon indictment by a state grand jury, the indictment must be returned to the presiding judge. If the presiding judge considers the indictment to be within the authority of the state grand jury and otherwise in accordance with the provisions of this article, he shall return the indictment by order to the county where venue is appropriate under South Carolina law for prosecution by the Attorney General or his designee. The presiding judge may direct that the indictment be kept secret until the defendant is in custody or has been released pending trial. Thereupon, the clerk of the state grand jury shall seal the indictment, and no person shall disclose the return of the indictment except when necessary for the issuance and execution of a warrant.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 7, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1760. Evidence given or information derived from evidence not to be received against witness in criminal prosecution; waiver of immunity; perjury.

If any person asks to be excused from testifying before a state grand jury or from producing any books, papers, records, correspondence, or other documents before a state grand jury on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty or forfeiture and is notwithstanding directed by the presiding judge to give the testimony or produce the evidence, he must comply with this direction, but no testimony so given or other information produced, or any information directly or indirectly derived from such testimony or such other information, may be received against him in any criminal action, criminal investigation, or criminal proceeding. No individual testifying or producing evidence or documents is exempt from prosecution or punishment for any perjury committed by him while so testifying, and the testimony or evidence given or produced is admissible against him upon any criminal action, criminal investigation, or criminal proceeding concerning this perjury; provided that any individual may execute, acknowledge, and file a statement with the appropriate court expressly waiving immunity or privilege in respect to any testimony or evidence given or produced and thereupon the testimony or evidence given or produced may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if so received or produced, the individual is not entitled to any immunity or privilege on account of any testimony he may give or evidence produced.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1770. Sealing of records, orders, and subpoenas.

Records, orders, and subpoenas relating to state grand jury proceedings must be kept under seal to the extent and for that time as is necessary to prevent disclosure of matters occurring before a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1780. Availability of space for grand jury; State Law Enforcement Division to provide services; cost of state grand juries.

The Attorney General shall make available suitable space for state grand juries to meet. The State Law Enforcement Division also shall provide service as the state grand juries require. The other costs associated with the state grand jury system, including juror per diem, mileage, and subsistence must be paid from funds appropriated to the Attorney General's office for this purpose by the General Assembly in the annual general appropriations act. Nothing herein authorizes the Attorney General to expend general funds above the level of appropriations authorized annually in the general appropriations act or acts supplemental thereto.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1790. Employment of experts by state grand jury.

A state grand jury, whenever it considers necessary, may employ experts to assist it and fix the amount of compensation or per diem to be paid therefor, upon the approval of the presiding judge as to the amount being given before any expert is employed and upon appropriation of sufficient funds therefor by the General Assembly as provided in Section 14-7-1780.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1800. Rules for operation of state grand jury system.

The Supreme Court may promulgate rules as are necessary for the operation of the state grand jury system established herein.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1810. Severability clause.

If any part of this article is declared invalid, unenforceable, or unconstitutional by a court of competent jurisdiction, it is hereby declared severable from the remaining portions of this article which portions shall remain in full force and effect as if the invalid, unenforceable, or unconstitutional portion were omitted.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



Section 14-7-1820. Application of article.

This article applies to offenses committed both before and after its effective date.

HISTORY: 1989 Act No. 2, Section 2, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; See 1989 Act No. 5, Sections 1 and 2, 1989 Act No. 7, Section 1, and 1989 Act No. 8, Section 1.); 1992 Act No. 335, Section 1, eff May 4, 1992.

Editor's Note

1992 Act No. 335 Section 2, eff May 4, 1992, provides as follows:

"SECTION 2. The expanded jurisdiction of the state grand jury system applies to offenses committed both before and after the effective date of this act."



Section 14-7-1910. Six month terms with possible additional term; drawing of member names; maximum terms.

(A) Grand jurors shall serve terms of six months and may be held over for one additional six-month term.

(B) During the last term of the court of general sessions held in each county before December thirty-first of each year, the clerk of court shall randomly draw from the twelve members serving their first six-month term on the grand jury the names of six of the grand jurors who have not served two consecutive six-month terms. Those six members together with twelve grand jurors selected in the manner prescribed in this article shall constitute the grand jury for the six-month period beginning on January first of the succeeding year and ending on June thirtieth of that year.

(C) During the last term of the court of general sessions held in each county before July first of each year, the clerk of court shall randomly draw from the twelve members serving their first six-month term on the grand jury the names of six of the grand jurors who have not served two consecutive six-month terms. Those six members together with twelve grand jurors selected in the manner prescribed in this article shall constitute the grand jury for the ensuing period beginning on July first and ending on December thirty-first of that year.

(D) The drawing of these names by the clerk of court has the same force and effect as if the names of the six grand jurors had been drawn in the presence of the presiding judge.

(E) No person shall serve as a grand juror for more than two consecutive six-month terms.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1920. Impanelment of grand jurors; issuance and delivery of writs of venire facias.

Not less than fifteen days before the convening of the first term of the court of general sessions on or after January first and July first of each year, the jury commissioners shall proceed to draw from the jury box the number of grand jurors which the clerk of court or chief administrative judge for the circuit has determined to be sufficient in order to impanel a grand jury. The grand jurors must be randomly drawn and listed as are jurors for trials, and the jury commissioners shall not disqualify or excuse any juror drawn. Immediately after these grand jurors are drawn, the clerk of court shall issue writs of venire facias for these grand jurors, requiring their attendance on the first day of the first week of criminal court in the county on or after January first or July first of each year or at such other time as the clerk of court may designate. These writs of venire facias must be delivered immediately to the sheriff of the county or otherwise served as provided by law.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1930. Judge to ascertain juror qualifications; lists of excused or disqualified jurors; jurors not served with writs.

On the first day of the term of court on or after January first and July first of each year, the presiding judge shall ascertain the qualifications of those jurors as have appeared pursuant to the writs of venire facias. No juror may be excused or disqualified except in accordance with existing law as determined by the presiding judge. The clerk of court shall maintain a list of all jurors who are excused or disqualified by the presiding judge and state the reasons given by the presiding judge for excusing or disqualifying the jurors. The sheriff of the county also shall report to the presiding judge the names of those persons who were not served with writs of venire facias, and that reasonable effort was made to obtain service. The clerk of court shall maintain a list of the jurors who were not served with the writs of venire facias and the reasons service was not effected.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1940. Drawing of grand juror and alternate names; discharge of remaining jury venire.

After the grand jury venire has been duly qualified by the presiding judge, the clerk of court shall place the names of all qualified grand jurors in a container from which twelve grand jurors must be chosen. The clerk of court shall randomly draw twelve jurors from the container, and those twelve jurors drawn shall serve as grand jurors, together with those grand jurors selected as provided under Section 14-7-1910. The clerk of court shall randomly draw three or more additional jurors, with those three or more jurors serving as alternate grand jurors in the event one or more of the original grand jurors are incapacitated, excused, or disqualified during their term. The names of the alternate grand jurors must be kept separate and numbered in the order drawn and in this order, unless excused by the presiding judge, shall serve when necessary. The remainder of the grand jury venire may be discharged.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1950. Application of other law relating to grand juries and jurors.

Except for the alternative method of selecting and impaneling grand jurors as provided in this article, all other provisions of law relating to grand juries and grand jurors shall continue to apply.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1960. Election of alternate provisions by county ordinance.

A county governing body, by ordinance, may elect to use the provisions of this article as the method of selecting and impaneling grand juries and grand jurors in that county based on its determination that grand jury case loads, length of time persons must serve as grand jurors, and other similar concerns require this alternative method.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



Section 14-7-1970. Periodic exemption of jurors from subsequent duty.

A person completing service as a grand juror under the alternative method provided by this article, including any service as a holdover grand juror, is exempt from any further jury service in any court of this State for a period of five calendar years.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.






CHAPTER 8 - COURT OF APPEALS

Section 14-8-10. Court of Appeals created; number of judges.

There is hereby created the Court of Appeals (the Court), which shall be a part of the unified judicial system. The Court shall consist of a Chief Judge and eight associate judges.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1995 Act No. 145, Part II, Section 85B, eff June 29, 1995.



Section 14-8-20. Election of members of the court; terms of office.

(a) The members of the Court shall be elected by joint public vote of the General Assembly for a term of six years and until their successors are elected and qualify; provided, however, that of those judges initially elected, the Chief Judge (Seat 5) and the judge elected to Seat 6 shall be elected for terms of six years each, the judges elected to Seats 3 and 4 shall be elected for terms of four years each, and the judges elected to Seats 1 and 2 shall be elected for terms of two years each. The terms of office of the judges of the Court shall begin on July 1, 1985. Prior to such date, the General Assembly shall have authority to take such measures as necessary to secure accommodations, personnel, supplies, and equipment and such other matters as may be necessary to effect full implementation of the Court for operation by such date.

(b) Each seat on the Court shall be numbered. Candidates shall be required to file for a specific seat. Seat five shall be designated as the office of Chief Judge and shall be a separate and distinct office for the purpose of an election.

(c) In any contested election, the vote of each member of the General Assembly present and voting shall be recorded; provided, that the provisions of Chapter 19 of Title 2 shall be followed in the course of electing the members of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1980 Act No. 517 Part II, Section 16C, eff June 10, 1980; 1983 Act No. 89 Section 1, eff June 2, 1983: 1983 Act No. 90 Section 1, eff July 1, 1985.



Section 14-8-30. Qualifications for office.

No person shall be eligible for the office of Chief Judge or associate judge of the Court who does not at the time of his election or appointment meet the qualifications for justices and judges as set forth in Article V of the Constitution of this State.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-40. Oath of office.

The judges of the Court shall qualify within twelve months after the date of their election by taking the constitutional oath or the office shall be declared vacant by the Governor. The oath shall be administered by a justice of the Supreme Court, a judge of the Court of Appeals, or by a circuit court judge.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-50. Salary; prohibition on holding other offices.

The Chief Judge and the associate judges shall receive such annual salary as may be provided by the General Assembly. They shall not be allowed any fees or perquisites of office, nor shall they hold any other office of honor, trust, or profit.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-60. Vacancies.

All vacancies in the Court shall be filled in the manner of original election; provided, that if the unexpired term does not exceed one year such vacancy may be filled by executive appointment. When a vacancy is filled, the judge selected shall hold office only for the unexpired term of his predecessor.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-70. Presiding in certain cases prohibited.

In addition to the prohibitions of Section 14-1-130, no judge shall sit in any case in which he may be interested or in which he may have been counsel or has presided in any inferior court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-80. Court to sit in panels or as a whole; administration by Chief Justice; assignment of members to panels; distribution of cases; quorum; concurrence required for reversals.

(a) The Court shall sit in three panels of three judges each. However, nothing in this section may be construed to prevent the Court from sitting as a whole.

(b) The Chief Judge is responsible for the administration of the Court, subject to the provisions of Article V, Section 4 of the Constitution of this State. The Chief Judge shall assign the members of the panels and shall systematically rotate and interchange the members of the panels in accordance with rules promulgated by the Supreme Court. The Chief Judge shall preside over the panel of which he is a member and in his absence the judge senior in service and present shall preside. The judge senior in service and present on the other panel shall preside over the other panel. For the five associate judges whose terms begin on July 1, 1985, the determination of their length of service shall be based on their order of election, with the associate judge who is elected first being the associate judge senior in service; provided, however, that seniority among the judges on an interim Court of Appeals shall continue on the permanent Court of Appeals established by the provisions of this chapter and service on that Court shall be included in determining the length of service on the Court herein established.

(c) Cases must be distributed between the three panels by the Chief Judge in accordance with rules promulgated by the Supreme Court; however, the Chief Judge may transfer cases from one panel to the other in order to maintain approximately equal caseloads for the three panels.

(d) On a panel, three judges shall constitute a quorum, and the concurrence of a majority of the judges is necessary for the reversal of the judgment below.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1995 Act No. 145, Part II, Section 85C, eff June 29, 1995.



Section 14-8-90. When the Court may sit en banc.

(a) The Court may sit en banc to hear cases upon:

(1) petition by a party filed in accordance with rules promulgated by the Supreme Court if the petition is granted by six judges of the Court; or

(2) its own motion agreed to by six judges of the Court.

(b) When the Court sits en banc, six of the judges constitute a quorum and a concurrence of six of the judges is necessary for a reversal of the judgment below. The Chief Judge shall preside, and in his absence the judge senior in service and present shall preside.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1985 Act No. 105, Section 1, approved by the Governor on May 21, 1985, and eff after July 1, 1985; 1995 Act No. 145, Part II, Section 85D, eff June 29, 1995.

Editor's Note

1985 Act No. 105, Section 3, provides as follows:

"Notwithstanding the provisions of Act 90 of 1983 which provide for the manner in which Sections 14-8-90 and 14-8-250 of the 1976 Code shall read effective July 1, 1985, these sections, as amended by the provisions of Sections 1 and 2 of this act respectively, shall continue to read in the manner provided herein after July 1, 1985."



Section 14-8-100. Reporting of opinions and decisions by Supreme Court reporter; appointment of assistant reporter.

The Supreme Court reporter shall report the opinions and decisions of the Court of Appeals in all respects as he is now or hereafter may be required by law to report the decisions and opinions of the Supreme Court. An assistant reporter for the Court of Appeals may be appointed by the judges of such Court to aid the reporter in his duties.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.

Editor's Note

Provisions of this section concerning the reporting of opinions were formerly contained in Section 14-8-130.



Section 14-8-110. Duties of Clerk of Supreme Court; appointment of clerk of Court of Appeals to aid clerk of Supreme Court.

The Clerk of the Supreme Court, in a manner prescribed by the Supreme Court, shall be responsible for the custody and keeping of the record of the Court. A clerk of the Court of Appeals shall be appointed by the judges of the Court to aid the Clerk of the Supreme Court in the performance of these duties.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.

Editor's Note

Provisions of this section concerning the appointment of the Clerk of the Court were formerly contained in Section 14-8-140.



Section 14-8-120. Editing, publishing, and distributing of opinions and decisions.

Editing, publishing, and distributing of the opinions and decisions of the Court shall be done in accordance with the procedures followed by the Supreme Court with respect to the editing, publishing, and distributing of its opinions and decisions.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act 90 Section 2, eff July 1, 1985.



Section 14-8-130. Sheriff to serve and execute order or process.

The Court of Appeals may require the sheriff of each county to whom any order or process issuing from such court may be directed to serve and execute such order or process and shall have the same power to enforce such service and execution and punish default thereon as is vested in circuit courts on processes issuing therefrom.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.

Editor's Note

Provisions concerning the reporting of opinions formerly contained in Section 14-8-130, see Section 14-8-100.



Section 14-8-200. Jurisdiction of Court; limitations.

(a) Except as limited by subsection (b) and Section 14-8-260, the court has jurisdiction over any case in which an appeal is taken from an order, judgment, or decree of the circuit court, family court, a final decision of an agency, a final decision of an administrative law judge, or the final decision of the Workers' Compensation Commission. This jurisdiction is appellate only, and the court shall apply the same scope of review that the Supreme Court would apply in a similar case. The court has the same authority to issue writs of supersedeas, grant stays, and grant petitions for bail as the Supreme Court would have in a similar case. The court, to the extent the Supreme Court may by rule provide for it to do so, has jurisdiction to entertain petitions for writs of certiorari in post-conviction relief matters pursuant to Section 17-27-100.

(b) Jurisdiction of the court does not extend to appeals of the following, the appeal from which lies of right directly to the Supreme Court:

(1) a final judgment from the circuit court which includes a sentence of death;

(2) a final decision of the Public Service Commission setting public utility rates pursuant to Title 58;

(3) a final judgment involving a challenge on state or federal grounds, to the constitutionality of a state law or county or municipal ordinance where the principal issue is one of the constitutionality of the law or ordinance; however, in a case where the Supreme Court finds that the constitutional question raised is not a significant one, the Supreme Court may transfer the case to the court for final judgment;

(4) a final judgment from the circuit court involving the authorization, issuance, or proposed issuance of general obligation debt, revenue, institutional, industrial, or hospital bonds of the State, its agencies, political subdivisions, public service districts, counties, and municipalities, or any other indebtedness authorized by Article X of the Constitution of this State;

(5) a final judgment from the circuit court pertaining to elections and election procedure;

(6) an order limiting an investigation by a state grand jury pursuant to Section 14-7-1630; and

(7) an order of the family court relating to an abortion by a minor pursuant to Section 44-41-33.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 14, eff June 1, 1999; 2006 Act No. 387, Section 15, eff July 1, 2006; 2007 Act No. 111, Pt I, Section 2, eff July 1, 2007, applicable to injuries that occur on or after that date.

Editor's Note

2006 Act No. 387, Section 53, provides as follows:

"This act is intended to provide a uniform procedure for contested cases and appeals from administrative agencies and to the extent that a provision of this act conflicts with an existing statute or regulation, the provisions of this act are controlling."

2006 Act No. 387, Section 57, provides as follows:

"This act takes effect on July 1, 2006, and applies to any actions pending on or after the effective date of the act. No pending or vested right, civil action, special proceeding, or appeal of a final administrative decision exists under the former law as of the effective date of this act, except for appeals of Department of Health and Environmental Control Ocean and Coastal Resource Management and Environmental Quality Control permits that are before the Administrative Law Court on the effective date of this act and petitions for judicial review that are pending before the circuit court. For those actions only, the department shall hear appeals from the administrative law judges and the circuit court shall hear pending petitions for judicial review in accordance with the former law. Thereafter, any appeal of those actions shall proceed as provided in this act for review. For all other actions pending on the effective date of this act, the action proceeds as provided in this act for review."



Section 14-8-210. Review by Supreme Court.

(a) The decisions of a panel of the court and of the court sitting en banc shall be final and not subject to further appeal, except by petition for review or by other exercise of discretionary review by the Supreme Court.

(b) In any case pending before the court of appeals, the Supreme Court may in its discretion, on motion of any party to the case, on request by the court of appeals, or on its own motion, certify the case for review by the Supreme Court before it has been determined by the court of appeals. Certification is appropriate where the case involves an issue of significant public interest or a legal principle of major importance, or in other cases the court considers appropriate. The effect of the certification shall be to transfer jurisdiction over the case to the Supreme Court for all purposes.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 15, eff June 1, 1999.



Section 14-8-220. Power of Court and judges to administer oaths and writs; appeal.

The Court and each of the judges thereof shall have the same power at chambers or in open court to administer oaths, and to issue such remedial writs as are necessary to give effect to its jurisdiction. An appeal shall be allowed from decision of any one judge to a panel of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-230. Rules governing administration.

The Supreme Court shall promulgate rules governing the administration of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-240. Records.

The Court shall be a court of record, and the records thereof shall at all times be subject to public inspection.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



Section 14-8-250. Points necessary to decision of appeal and fairly arising upon record, with reason for Court's decision, to be preserved in writing.

In every decision rendered by the Court, every point distinctly stated in the case which is necessary to the decision of the appeal and fairly arising upon the record of the Court must be stated in writing and must, with the reason for the Court's decision, be preserved in the record of the case; provided, that the Court need not address a point which is manifestly without merit.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1985 Act No. 105, Section 2 approved by the Governor on May 21, 1985, and eff after July 1, 1985.

Editor's Note

1985 Act No. 105, Section 3, provides as follows:

Notwithstanding the provisions of Act 90 of 1983 which provide for the manner in which Sections 14-8-90 and 14-8-250 of the 1976 Code shall read effective July 1, 1985, these sections, as amended by the provisions of Sections 1 and 2 of this act respectively, shall continue to read in the manner provided herein after July 1, 1985."



Section 14-8-260. Notice of intent to appeal; determination of cases assigned to Court of Appeals.

In all cases within the jurisdiction of the court as provided in this chapter, the notice of appeal must be filed with the court of appeals in the manner provided by the South Carolina Appellate Court Rules. In the event the court of appeals determines that a notice of appeal involves a matter over which it lacks jurisdiction pursuant to Section 14-8-200(b), it shall issue an order transferring the case to the Supreme Court. In the event the Supreme Court determines that a notice of appeal should have been filed with the court of appeals, it shall issue an order transferring the case to the court of appeals.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 16, eff June 1, 1999.



Section 14-8-270. Appeal from interlocutory orders involving injunctions.

In case of an appeal from an interlocutory order or decree in the Court of General Sessions, granting, continuing, modifying, or refusing an injunction, the proceedings in other respects in the court below shall not be stayed during the pendency of such appeal unless otherwise ordered by the court below.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



Section 14-8-280. Certification of issues of fact to lower courts; appointment of referees.

Whenever in the course of any action or proceeding in the Court arising in the exercise of the original jurisdiction conferred by law upon the court, an issue of fact shall arise upon the pleadings or when an issue of fact shall arise upon a traverse to return in mandamus, prohibition or certiorari, or whenever the determination of any question of fact shall be necessary to the exercise of the jurisdiction conferred upon the Court of Appeals, the court may frame an issue therein and certify such issue to the circuit court for the county in which the cause originated or in case of original jurisdiction to the circuit court of the county in which the cause of action has arisen. The Court shall also have the same powers as are now possessed by the circuit courts of the State for the appointment of referees to take testimony and report thereon, under such instructions as may be prescribed by the court, in any cases arising in the Court where issues of fact shall arise.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



Section 14-8-290. Powers of judge at chambers.

Each of the judges of the Court shall have the same power at chambers to administer oaths, issue writs of habeas corpus, mandamus, quo warranto, certiorari and prohibition and interlocutory writs or orders of injunction as when in open court. An appeal shall be allowed from the decision of any such judge of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



Section 14-8-400. Terms of Court; order of docketing.

Subject to the supervision of the Chief Justice of the Supreme Court, the Chief Judge shall set the terms of court of the Court of Appeals, and the Supreme Court shall by rule prescribe and provide the order in which cases shall be docketed and heard.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90, Section 2, eff July 1, 1985.



Section 14-8-410. Where Court may sit.

The Court shall sit and maintain its principal offices in the City of Columbia; however, any hearing panel of the Court may hold court in any county in South Carolina for the purpose of hearing oral arguments and motions pending in cases before such court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90, Section 2, eff July 1, 1985.



Section 14-8-420. Cases not heard in period allotted.

If the case on the calendar and set for hearing cannot be heard in the period allotted, the Court shall continue it to be heard after the regular call of the cases for that session or continue them until the next stated term.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.



Section 14-8-430. Supreme Court to promulgate rules.

Pursuant to the provisions of Sections 14-3-940 and 14-3-950, the Supreme Court may establish and promulgate such rules as may be necessary to carry into effect the provisions of this article and to facilitate the work of the Court of Appeals.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



Section 14-8-450. Court not limited to places designated by law for holding court.

The Court may be held in other buildings than those designated by law as places for holding courts and at a different place, at the same city, from that at which it is appointed to be held. Any one or more of the judges may adjourn the court with the like affect as if all were present.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



Section 14-8-500. Publication and distribution of opinions and decisions.

Editing, publishing and distribution of the opinions and decisions of the Court shall be done in accordance with the procedures followed by the Supreme Court with respect to the editing, publishing and distribution of its opinions and decisions.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.



Section 14-8-550. Court of Appeals to be part of unified judicial system.

The Court herein established shall be a part of the unified judicial system and the provisions of this chapter shall be construed in a manner consistent therewith.

HISTORY: 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.






CHAPTER 9 - COUNTY COURTS

Extra Notes

Editor's Note

1976 Act No. 690, Article VII, Section 5, provides:

"County courts and other similar courts with jurisdiction inferior to the circuit court and the offices of master-in-equity, standing master and special referee shall be abolished on July 1, 1979, and the jurisdiction of such courts devolved upon the unified court system; provided, however, that such county courts, other courts of similar jurisdiction, and the offices of master-in-equity, standing master and special referee shall be continued pursuant to Section 22 of Article V of the Constitution until July 1, 1979, subject, however, to the provisions of Article XI, Section 2 of this act; provided, further, that the General Assembly prior to July 1, 1979, shall provide sufficient judicial manpower to assure adequate staffing for the unified court system as provided by this act."

1976 Act No. 690, Article VIII, Section 4, provides:

"A judge or master whose judicial office is eliminated by the provisions of this act shall be given credit for state retirement purposes for the time in which he served as judge or master under a formula to be determined by rule and regulation of the State Budget and Control Board."

1976 Act No. 690, Article XI, Section 2, provides:

"The Supreme Court in its discretion by rule or order may delay in whole or in part for a period of up to one year the abolition of any court scheduled to be abolished as provided by this act."



Section 14-9-10. Petition and order for election upon question of establishing county court.

Whenever one third of the qualified registered electors of any county in this State shall file a petition with the clerk of the circuit court of such county praying for an election to be held in such county on the question of the establishment of a county court therein, the clerk shall within ten days make an order thereon and serve the same on the commissioners of election of such county requiring the commissioners to hold an election upon the question of establishing a county court in such county not later than sixty days nor earlier than forty days thereafter, after first giving at least thirty days' notice thereof in the newspapers of such county. The petition shall be accompanied by a certificate of the board of registration of the county that the names appearing upon the petition constitute one third of the qualified registered electors of such county.

HISTORY: 1962 Code Section 15-601; 1952 Code Section 15-601; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3848; Civ. C. '02 Section 2750; 1900 (23) 322.



Section 14-9-20. Form of question to be submitted.

At any such election the question of the establishment of such a county court shall be submitted to the electors in this form: "Shall a county court be established for the county of __________?" inserting the name of the county in which the electors voting are resident. Upon this question the electors shall vote "Yes" or "No."

HISTORY: 1962 Code Section 15-602; 1952 Code Section 15-602; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3847; Civ. C. '02 Section 2750; 1900 (23) 322.



Section 14-9-30. Court established on a majority vote.

In the event a majority of the qualified electors voting at any such election shall vote "Yes" upon such question then such county court shall be established in and for such county in which a majority of the qualified electors so vote with such jurisdiction and powers as are herein provided.

HISTORY: 1962 Code Section 15-603; 1952 Code Section 15-603; 1942 Code Section 76; 1932 Code Section 76; Civ. P. '22 Section 73; Civ. C. '12 Section 3848; Civ. C. '02 Section 2751; 1900 (23) 322.



Section 14-9-40. Only one election permitted within four-year period.

An election on said question shall not be had in any county oftener than once in four years.

HISTORY: 1962 Code Section 15-604; 1952 Code Section 15-604; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3847; Civ. C. '02 Section 2750; 1900 (23) 322.



Section 14-9-50. Election of county judge; term; oath; commission.

At the next ensuing general election after a majority of the electors in any county shall have voted for the establishment of a county court, and every four years thereafter, the qualified electors in such county shall elect a resident attorney at law thereof as county judge. Such county judge shall be the presiding judge of the county court and shall hold his office for four years and until his successor has been elected and has qualified. The county judge, before entering upon the duties of his office, shall take the same oath of office as that required by law of circuit judges and shall be commissioned in the same manner as circuit judges.

HISTORY: 1962 Code Section 15-605; 1952 Code Section 15-605; 1942 Code Section 84; 1932 Code Section 84; Civ. P. '22 Section 81; Civ. C. '12 Section 3856; Civ. C. '02 Section 2759; 1900 (23) 322.



Section 14-9-60. Appointment of county solicitor; term.

Upon the establishment of any such county court the Governor, upon the recommendation of the members of the General Assembly from the county in which such county court has been established, shall appoint for such county a resident attorney at law as county solicitor, whose term of office shall continue until his successor shall have been elected by the qualified electors of the county at the next succeeding general election and until his successor qualifies. After the first term herein provided for, the term of the county solicitor shall be for four years and until the election and qualification of a successor, the qualified electors electing such successor at the general election occurring every four years.

HISTORY: 1962 Code Section 15-606; 1952 Code Section 15-606; 1942 Code Section 96; 1932 Code Section 96; Civ. P. '22 Section 93; Civ. C. '12 Section 3868; Civ. C. '02 Section 2771; 1900 (23) 322.



Section 14-9-70. Appointment of stenographer; duties.

The county judge in each of the counties wherein a county court is established shall appoint for the county court an official stenographer, who shall attend upon the sessions of the court and perform the same duties in connection therewith as are performed by circuit stenographers in the circuit courts.

HISTORY: 1962 Code Section 15-607; 1952 Code Section 15-607; 1942 Code Section 100; 1932 Code Section 100; Civ. P. '22 Section 97; Civ. C. '12 Section 3872; Civ. C. '02 Section 2775; 1900 (23) 322.



Section 14-9-80. Clerk of circuit court is ex officio clerk of county court; duties; compensation.

The clerk of the circuit court shall be ex officio clerk of the county court, and shall keep such calendars, minutes and records of the county court and the causes therein pending, and attend and perform such duties as the clerk thereof, as is required of him by law as clerk of the circuit court. For services performed as clerk of the county court he shall receive the same compensation as if performed by him as clerk of the circuit court.

HISTORY: 1962 Code Section 15-608; 1952 Code Section 15-608; 1942 Code Section 90; 1932 Code Section 90; Civ. P. '22 Section 87; Civ. C. '12 Section 3862; Civ. C. '02 Section 2765; 1900 (23) 322.



Section 14-9-90. Duties and compensation of sheriff.

The sheriff of the county shall attend upon all sessions of the county court and shall be subject to the orders thereof. He shall execute the orders, writs and mandates of the county court as required by law of him with reference to the circuit court. For all such service he shall receive the same compensation as is allowed by law for similar services in the circuit court; provided, that for serving each venire for the county court the sheriff shall receive the sum of ten dollars.

HISTORY: 1962 Code Section 15-609; 1952 Code Section 15-609; 1942 Code Section 91; 1932 Code Section 91; Civ. P. '22 Section 88; Civ. C. '12 Section 3863; Civ. C. '02 Section 2766; 1900 (23) 322.



Section 14-9-100. Appointment and duties of bailiffs.

The presiding judge of the county court may appoint a sufficient number of bailiffs, not exceeding three, to attend upon the court and be subject to the orders thereof. Such bailiffs shall not be retained in attendance upon the court longer than the exigencies of the business of the court shall require.

HISTORY: 1962 Code Section 15-610; 1952 Code Section 15-610; 1942 Code Section 92; 1932 Code Section 92; Civ. P. '22 Section 89; Civ. C. '12 Section 3864; Civ. C. '02 Section 2767; 1900 (23) 322.



Section 14-9-110. Court of record; presumptions favoring jurisdiction and validity of judgments.

The county court shall be a court of record and the same presumption in favor of its jurisdiction and the validity of its judgments shall be indulged as in the case of judgments rendered by the circuit court.

HISTORY: 1962 Code Section 15-611; 1952 Code Section 15-611; 1942 Code Section 78; 1932 Code Section 78; Civ. C. '22 Section 75; Civ. C. '12 Section 3850; Civ. C. '02 Section 2753; 1900 (23) 322.



Section 14-9-120. Jurisdiction of county court.

Any such county court shall have jurisdiction to try and determine all criminal cases, except cases for murder, manslaughter, rape and attempt to rape, arson, common-law burglary, bribery and perjury. It shall likewise have jurisdiction to try and determine all civil cases and special proceedings, both at law and in equity, when the value of the property in controversy or the amount claimed does not exceed one thousand dollars, and it shall hear and determine appeals taken from judgments rendered by magistrates. But it shall not have jurisdiction to try any action involving the title to real estate.

HISTORY: 1962 Code Section 15-612; 1952 Code Section 15-612; 1942 Code Section 77; 1932 Code Section 77; Civ. P. '22 Section 74; Civ. C. '12 Section 3849; Civ. C. '02 Section 2752; 1900 (23) 322.



Section 14-9-130. Jurisdiction and powers of judge.

As to all cases and special proceedings within the jurisdiction of the county court and pending therein the county judge of the county shall have the same jurisdiction with reference thereto, both in open court and at chambers, as is possessed by circuit judges over cases pending in the circuit courts over which they are presiding or in the circuits in which they are resident.

HISTORY: 1962 Code Section 15-613; 1952 Code Section 15-613; 1942 Code Section 85; 1932 Code Section 85; Civ. P. '22 Section 82; Civ. C. '12 Section 3857; Civ. C. '02 Section 2760; 1900 (23) 322.



Section 14-9-140. Terms.

The county court shall hold its first term on the first Monday in the calendar month next succeeding the election and qualification of the county judge and shall hold a term beginning on the first Monday in every alternate month thereafter; provided, that should the time at which any term of any such court is fixed conflict with the time of holding the circuit court for the county then the term of the county court shall begin on the Monday succeeding the time for the final adjournment of the circuit court. The county court shall continue in session at each of its terms until the business before it has been disposed of. It shall be open for the trial of cases, civil and criminal, from the beginning to the end of each of its terms.

HISTORY: 1962 Code Section 15-614; 1952 Code Section 15-614; 1942 Code Section 86; 1932 Code Section 86; Civ. P. '22 Section 83; Civ. C. '12 Section 3858; Civ. C. '02 Section 2761; 1900 (23) 322.



Section 14-9-150. Laws which apply generally to circuit courts also apply to county courts.

All general laws and statutory provisions applying generally to the circuit courts of this State and trials of causes therein shall apply to the county court and the conduct and trial of causes therein when not inconsistent with any of the provisions of this chapter.

HISTORY: 1962 Code Section 15-615; 1952 Code Section 15-615; 1942 Code Section 80; 1932 Code Section 80; Civ. P. '22 Section 77; Civ. C. '12 Section 3852; Civ. C. '02 Section 2755; 1900 (23) 322.



Section 14-9-160. Forms of pleading and practice.

The same form of pleading and the same rules of procedure, practice and evidence shall obtain in the county court as is provided by law for the conduct and trial of cases, civil and criminal, in the circuit courts, except that criminal cases wherein the punishment does not exceed a fine of one hundred dollars and imprisonment for thirty days shall be tried without presentment by a grand jury on information filed by the county solicitor.

HISTORY: 1962 Code Section 15-616; 1952 Code Section 15-616; 1942 Code Section 79; 1932 Code Section 79; Civ. P. '22 Section 76; Civ. C. '12 Section 3851; Civ. C. '02 Section 2754; 1900 (23) 322.



Section 14-9-170. Grand jury.

The grand jury as drawn in accordance with law for service upon the court of general sessions in each of the counties shall constitute the grand jury for the county court and shall meet with the county court at each of its terms, except the term next succeeding each session of the circuit court, at which term the grand jury need not meet with the county court.

HISTORY: 1962 Code Section 15-617; 1952 Code Section 15-617; 1942 Code Section 87; 1932 Code Section 87; Civ. P. '22 Section 84; Civ. C. '12 Section 3859; Civ. C. '02 Section 2762; 1900 (23) 322.



Section 14-9-180. Petit jury; members; trial without a jury.

When a jury is required by law in the trial of causes, civil and criminal, in a county court, such jury shall consist of six persons. All criminal cases wherein the punishment does not exceed a fine of one hundred dollars or imprisonment for thirty days shall be tried before the county judge without a jury, unless a trial by jury is demanded by the accused. Such cases wherein a trial by jury is not so demanded shall be carried to the foot of the calendar, to await trial by the county judge after the jury cases for the term have been disposed of.

HISTORY: 1962 Code Section 15-618; 1952 Code Section 15-618; 1942 Code Section 83; 1932 Code Section 83; Civ. P. '22 Section 80; Civ. C. '12 Section 3855; Civ. C. '02 Section 2758; 1900 (23) 322.



Section 14-9-190. Board of jury commissioners; procedures for selecting jurors; attendance; excuse or discharge.

The board of jury commissioners as constituted by law in each of the counties of the State for the drawing of jurors for the circuit courts shall constitute the board of jury commissioners for the drawing of jurors to attend upon the sessions of the county court and the law relating to the qualifications, drawing and summoning of jurors for attendance upon the circuit courts shall apply to the qualifications, drawing and summoning of jurors for the county court, except that not more than eighteen person shall be drawn and summoned to attend at the same time at any session of the county court, unless the court shall otherwise order. Jurors drawn and summoned shall appear and attend upon the sessions of the county court for which summoned until excused or discharged by the judge presiding.

HISTORY: 1962 Code Section 15-619; 1952 Code Section 15-619; 1942 Code Section 88; 1932 Code Section 88; Civ. P. '22 Section 85; Civ. C. '12 Section 3860; Civ. C. '02 Section 2763; 1900 (23) 322.



Section 14-9-200. Right to challenge jurors in criminal cases.

In the selection of a jury for the trial of criminal cases in the county court, the accused, when charged with a misdemeanor, shall be entitled to peremptory challenges not exceeding three and the State two; and in the trial of cases of felony, the accused shall be entitled to peremptory challenges not exceeding five and the State three. When two or more persons are jointly indicted and so tried, the accused shall be jointly entitled to six peremptory challenges in cases of misdemeanor and eight peremptory challenges in cases of felony, and no more.

HISTORY: 1962 Code Section 15-620; 1952 Code Section 15-620; 1942 Code Section 82; 1932 Code Section 82; Civ. P. '22 Section 79; Civ. C. '12 Section 3854; Civ. C. '02 Section 2757; 1900 (23) 322.



Section 14-9-210. Indictments for county court cases by grand jury of court of general sessions.

The county solicitor shall prepare and, through the presiding judge of the court of general sessions, submit to the grand jury, while in attendance upon the court of general sessions, bills of indictment in all cases pending in the county court in which the punishment may exceed a fine of one hundred dollars or imprisonment for thirty days, when such cases have not been previously acted on by the grand jury. The grand jury shall act thereon and report its action to the presiding judge of the court of general sessions and said judge shall direct the clerk of the court of general sessions to report the same to the presiding judge of the county court at its next ensuing term. All cases in which bills of indictment are so found shall stand for trial by the county court as though found by the grand jury while in attendance upon the county court.

HISTORY: 1962 Code Section 15-621; 1952 Code Section 15-621; 1942 Code Section 89; 1932 Code Section 89; Civ. P. '22 Section 86; Civ. C. '12 Section 3861; Civ. C. '02 Section 2764; 1900 (23) 322.



Section 14-9-220. Duties of county solicitor.

The county solicitor shall represent the State in all cases brought before the county court wherein the State is a party and shall have the same powers and perform the same duties with reference thereto as a circuit solicitor with reference to cases brought before the court of general sessions. He shall also attend all inquests held by the coroner, aid in procuring evidence and represent the State in the examination of witnesses at such inquests. And he shall ex officio be the legal adviser of the governing body of the county without extra compensation.

HISTORY: 1962 Code Section 15-622; 1952 Code Section 15-622; 1942 Code Section 97; 1932 Code Section 97; Civ. P. '22 Section 94; Civ. C. '12 Section 3869; Civ. C. '02 Section 2772; 1900 (23) 322.



Section 14-9-230. Solicitor shall decide forum in cases of concurrent jurisdiction.

The circuit solicitor may direct what cases may be tried before the court of general sessions in all cases when such court has concurrent jurisdiction with the county court.

HISTORY: 1962 Code Section 15-623; 1952 Code Section 15-623; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



Section 14-9-240. Judge and solicitor prohibited from practicing law in certain causes; violations.

The county judge and county solicitor shall not practice as attorneys at law in any cause or matter of which the county court has jurisdiction or may acquire jurisdiction. Upon conviction of any willful violation of this section the offender shall be adjudged to have forfeited his office and shall be sentenced to pay a fine of not less than two hundred nor more than five hundred dollars and be imprisoned for a period of not less than one month nor more than six months. But the county solicitor may practice in all causes and matters on the civil side of said court.

HISTORY: 1962 Code Section 15-624; 1952 Code Section 15-624; 1942 Code Section 99; 1932 Code Section 99; Civ. P. '22 Section 96; Civ. C. '12 Section 3871; Civ. C. '02 Section 2774; 1900 (23) 322.



Section 14-9-250. Compensation of jurors and witnesses.

Grand and petit jurors in attendance upon the sessions of the county court shall receive as a compensation for their services one dollar per day and five cents per mile for necessary travel in going to and returning from the county seat. Witnesses in attendance upon the county court shall receive the same compensation as witnesses in attendance upon the circuit court.

HISTORY: 1962 Code Section 15-626; 1952 Code Section 15-626; 1942 Code Section 93; 1932 Code Section 93; Civ. P. '22 Section 90; Civ. C. '12 Section 3865; Civ. C. '02 Section 2768; 1900 (23) 322.



Section 14-9-260. Counties excepted.

The provisions of this chapter shall not apply to the counties of Abbeville, Anderson, Bamburg, Barnwell, Beaufort, Berkeley, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Dorchester, Edgefield, Fairfield, Florence, Georgetown, Greenville, Greenwood, Horry, Kershaw, Lancaster, Laurens, Lexington, Marion, Marlboro, Oconee, Orangeburg, Pickens, Richland, Saluda, Spartanburg, Sumter, Union, Williamsburg and York.

HISTORY: 1962 Code Section 15-627; 1952 Code Section 15-627; 1942 Code Section 101; 1932 Code Section 101; Civ. P. '22 Section 98; Civ. C. '12 Section 3873; Civ. C. '02 Section 2776; 1900 (23) 322; 1934 (38) 1200.






CHAPTER 11 - MASTERS AND REFEREES

Extra Notes

Editor's Note

1976 Act No. 690, Article VII, Section 5, provides:

"County courts and other similar courts with jurisdiction inferior to the circuit court and the offices of master-in-equity, standing master and special referee shall be abolished on July 1, 1979, and the jurisdiction of such courts devolved upon the unified court system; provided, however, that such county courts, other courts of similar jurisdiction, and the offices of master-in-equity, standing master and special referee shall be continued pursuant to Section 22 of Article V of the Constitution until July 1, 1979, subject, however, to the provisions of Article XI, Section 2 of this act; provided, further, that the General Assembly prior to July 1, 1979, shall provide sufficient judicial manpower to assure adequate staffing for the unified court system as provided by this act."

1976 Act No. 690, Article VIII, Section 4, provides:

"A judge or master whose judicial office is eliminated by the provisions of this act shall be given credit for state retirement purposes for the time in which he served as judge or master under a formula to be determined by rule and regulation of the State Budget and Control Board."



Section 14-11-10. Establishment of master-in-equity court.

As a part of the unified judicial system, there is established in each of the counties of this State having a population of at least one hundred thirty thousand, according to the latest official United States Decennial Census, a master-in-equity court. The master-in-equity for the court must be appointed pursuant to the provisions of Section 14-11-20. Nothing in this section prohibits a county or area with a population of less than one hundred thirty thousand, according to the latest official United States Decennial Census, from having a part-time master-in-equity. The governing bodies of any two or more counties may join together to fund the office of master-in-equity to serve two or more counties. Funding of this master-in-equity must be borne by each county included on a per capita population basis.

HISTORY: 1962 Code Section 15-1802; 1952 Code Section 15-1802; 1942 Code Section 3678; 1932 Code Section 3678; Civ. C. '22 Section 2219; Civ. C. '12 Section 1373; Civ. C. '02 Section 966; G. S. 782; 1910 (16) 609; 1914 (29) 26; 1916 (29) 805; 1920 (31) 764; 1921 (32) 139; 1923 (33) 131, 193; 1924 (33) 948; 1935 (39) 458; 1936 (39) 1531; 1939 (41) 230; 1979 Act No. 164 Part II Section 2, eff July 1, 1979; 1988 Act No. 678, Part II, Section 1, eff July 1, 1989.



Section 14-11-15. Equity courts.

The equity court is considered a division of the circuit court, and the master-in-equity, as judge of the equity court, is entitled to all the benefits and subject to all the requirements of the South Carolina Bar and the rules of the Supreme Court in the same respect as circuit court and family court judges. This section may not be construed as providing retirement for masters-in-equity under the provisions of Chapter 8 of Title 9.

HISTORY: 1988 Act No. 678, Part II, Section 3, eff January 1, 1989.



Section 14-11-20. Appointment of master-in-equity; term.

Pursuant to the provisions of Section 2-19-110, masters-in-equity must be appointed by the Governor with the advice and consent of the General Assembly for a term of six years and until their successors are appointed and qualify. No person is eligible to hold the office of master-in-equity who is not at the time of his appointment a citizen of the United States and of this State, has not attained the age of thirty-two years upon his appointment, has not been a licensed attorney for at least eight years upon his appointment, has not been a resident of this State for five years immediately preceding his appointment, and has not been found qualified by the Judicial Merit Selection Commission.

Each master-in-equity of this State qualifies by taking the oath required by the Constitution of this State before a justice of the Supreme Court, a judge of the Court of Appeals, the President of the Senate, the Speaker of the House of Representatives, a circuit judge, the Clerk of the Supreme Court, a clerk of the court of common pleas, or a probate judge of the county and immediately enters upon his duties. The oath must be filed in the office of the Secretary of State.

A full-time master-in-equity is prohibited from engaging in the practice of law. A part-time master-in-equity may practice law but is prohibited from appearing before another master-in-equity. A standing master-in-equity may not serve as the probate judge of any county.

HISTORY: 1962 Code Section 15-1808; 1952 Code Section 15-1808; 1942 Code Section 3680; 1932 Code Section 3687; Civ. C. '22 Section 2224; Civ. C. '12 Section 1375; Civ. C. '02 Section 968; G. S. 784; R. S. 838; 1898 (22) 694; 1899 (33) 85; 1901 (26) 675; 1979 Act No. 164, Part II Section 3, eff July 1, 1979; 1988 Act No. 678, Part II, Section 4, eff January 1, 1989; 1996 Act No. 391, Part V, Section 5, eff June 4, 1996; 1997 Act No. 35, Section 5, eff May 21, 1997.



Section 14-11-30. Compensation of master-in-equity.

The governing body of the county or counties in which a master-in-equity serves shall provide the salary, equipment, facilities, and supplies of the master-in-equity, together with the salaries of support personnel and all other costs for the necessary and proper operation of the master-in-equity's office. The salaries of the masters-in-equity are as follows:

(1) Where the area served has a population of up to thirty-four thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to ten percent of that of a circuit judge.

(2) Where the area served has a population of between thirty-five thousand and forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to fifteen percent of that of a circuit judge.

(3) Where the area served has a population of between fifty thousand and seventy-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to twenty-five percent of that of a circuit judge.

(4) Where the area served has a population of between eighty thousand and ninety-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to forty-five percent of that of a circuit judge.

(5) Where the area served has a population of between one hundred thousand and one hundred twenty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to fifty-five percent of that of a circuit judge.

(6) Where the area served has a population of between one hundred thirty thousand and one hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to seventy-five percent of that of a circuit judge.

(7) Where the area served has a population of between one hundred fifty thousand and one hundred ninety-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to eighty percent of that of a circuit judge.

(8) Where the area served has a population of between two hundred thousand and two hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to eighty-five percent of that of a circuit judge.

(9) Where the area served has a population of over two hundred fifty thousand, according to the latest official United States Decennial Census, or where the area served is located in a county which generates four million dollars or more in accommodations tax revenue, the master-in-equity serving that area is full time and must be paid a salary equal to ninety percent of that of a circuit judge.

No sitting master-in-equity, whether full time or part time, may have his salary reduced during his tenure in office. Tenure in office continues at the expiration of a term if the incumbent master-in-equity is reappointed.

HISTORY: 1962 Code Section 15-1809; 1952 Code Section 15-1809; 1942 Code Section 3681; 1932 Code Section 3688; Civ. C. '22 Section 2225; Civ. C. '12 Section 1376; Civ. C. '02 Section 969; G. S. 785; R. S. 839; 1898 (22) 694; 1899 (23) 85; 1901 (24) 675; 1979 Act No. 164 Part II Section 4, eff July 1, 1979; 1988 Act No. 678, Part II, Section 5, eff January 1, 1989.

Editor's Note

1979 Act No. 164, Part II , Section 22, provides as follows:

"Notwithstanding the provisions of this PART the salaries of masters-in-equity serving on the effective date of this act shall not be reduced during their current terms."



Section 14-11-40. Accounting for fees and costs received.

All fees and costs received and recovered by any master-in-equity shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1975 (59) 173; 1979 Act No. 164 Part II Section 5, eff July 1, 1979.



Section 14-11-50. Vacancies.

All vacancies in the office of master from death, resignation, removal from the State or any cause whatsoever shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 1962 Code Section 15-1810; 1952 Code Section 15-1810; 1942 Code Section 3682; 1932 Code Section 3689; Civ. C. '22 Section 2226; Civ. C. '12 Section 1377; Civ. C. '02 Section 970; G. S. 786; R. S. 840; 1840 (11) 154 Section 2; 1878 (16) 609 Section 7; 1882 (17) 1126; 1911 (27) 85; 1961 (52) 41; 1979 Act No. 164 Part II Section 6, eff July 1, 1979.



Section 14-11-60. Appointment of special referee.

In case of a vacancy in the office of master-in-equity or in case of the disqualification or disability of the master-in-equity from interest or any other reason for which cause can be shown the presiding circuit court judge, upon agreement of the parties, may appoint a special referee in any case who as to the case has all the powers of a master-in-equity. The special referee must be compensated by the parties involved in the action.

HISTORY: 1962 Code Section 15-1811; 1952 Code Section 15-1811; 1942 Code Section 3684; 1932 Code Section 3691; Civ. C. '22 Section 2228; Civ. C. '12 Section 1379; Civ. C. '02 Section 972; G. S. 789; R. S. 843; 1840 (11) 154 Section 2; 1885 (19) 89; 1979 Act No. 164 Part II Section 7, eff July 1, 1979; 1988 Act No. 678, Part II, Section 6, eff January 1, 1989.



Section 14-11-70. Limitation on practice of law.

No person while he holds the office of full time master shall practice or be a partner with anyone engaged in the practice of law in this State.

HISTORY: 1962 Code Section 15-1812; 1952 Code Section 15-1812; 1942 Code Section 3683; 1932 Code Section 3690; Civ. C. '22 Section 2227; Civ. C. '12 Section 1378; Civ. C. '02 Section 971; G. S. 783; R. S. 842; 1840 (11) 171 Section 30; 1878 (16) 609 Section 5; 1909 (26) 179; 1910 (26) 642; 1911 (27) 84; 1912 (27) 554; 1914 (28) 510; 1916 (29) 796, 798; 1920 (31) 964; 1925 (34) 97; 1926 (34) 1014; 1927 (35) 280; 1928 (35) 1162; 1979 Act No. 164 Part II Section 8, eff July 1, 1979.



Section 14-11-80. General duties.

The master shall make all such sales as the circumstances may require or as the court may order him to make in granting equitable relief and shall execute all proper conveyances thereof. Such sales shall be conducted at the county courthouse or at such other public places in the county designated in the notice of sale. He shall execute and perform all orders of the court upon references to him conformably to the practice of the court.

HISTORY: 1962 Code Section 15-1814; 1952 Code Section 15-1814; 1942 Code Section 3685; 1932 Code Section 3692; Civ. C. '22 Section 2229; Civ. C. '12 Section 1380; Civ. C. '02 Section 973; G. S. 790; R. S. 844; 1840 (11) 156; 1979 Act No. 164 Part II Section 9, eff July 1, 1979.

Editor's Note

1988 Act No. 678, Part II, Section 2, effective January 1, 1989, provides as follows:

"The master-in-equity for each county presently holding office continues to serve as master-in-equity until the expiration of his term of office at which time his successor may be selected as provided by law."



Section 14-11-85. Appeal from final judgment of master-in-equity.

When some or all of the causes of action in a case are referred to a master-in-equity or special referee, the master or referee shall enter final judgment as to those causes of action, and an appeal from an order or judgment of the master or referee must be to the Supreme Court or the court of appeals as provided by the South Carolina Appellate Court Rules. A matter may not be referred to a master or referee for the purpose of making a report to the circuit court.

HISTORY: 1989 Act No. 36, Section 1, eff April 3, 1989. and applicable to all appeals from final judgment entered by master after July 25, 1988; 1999 Act No. 55, Section 17, eff June 1, 1999.

Editor's Note

1989 Act No. 36, Section 2, effective April 3, 1989, provides as follows:

"This act takes effect upon approval by the Governor and is effective with respect to all appeals from final judgments entered by a master after July 25, 1988."



Section 14-11-100. Authority to administer oaths, and to take testimony, depositions, renunciations of dower, affidavits, and other instruments; fees.

The masters in this State, while in office, may administer oaths, take depositions, affidavits and renunciation of dower, probate deeds and other instruments and take testimony by commission as fully and effectually as the clerks of courts and notaries public. Their fees therefor shall be the same as allowed by law to other officers for similar services.

HISTORY: 1962 Code Section 15-1816; 1952 Code Section 15-1816; 1942 Code Section 3689; 1932 Code Section 3697; Civ. C. '22 Section 2234; Civ. C. '12 Section 1385; 1909 (26) 90.



Section 14-11-110. Master shall take testimony on application of party; procedure.

The master shall, upon the application of either party to any cause or proceedings in which equitable relief is demanded pending and at issue in his county, take in writing the testimony of any witness who may be produced before him by any party to the cause, ten days' notice of such application having been given to the opposite party. Such witness shall be subject to the same examination, cross-examination and reply and the same exceptions as to the admissibility of testimony may be taken as are allowed by law upon examination before the court except that in case any testimony be objected to the master shall receive the same subject to the exceptions, reporting the exceptions and his ruling thereon.

HISTORY: 1962 Code Section 15-1819; 1952 Code Section 15-1819; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1840 (11) 157, 158 Sections 10, 11, 12; 1878 (16) 609.



Section 14-11-120. Admission of deposition in evidence.

The deposition so taken may be read in evidence at the hearing, subject to the right of either party upon good cause shown to require the personal attendance and viva voce examination of the witness at the hearing.

HISTORY: 1962 Code Section 15-1820; 1952 Code Section 15-1820; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1840 (11) 157, 158 Sections 10, 11, 12; 1878 (16) 609.



Section 14-11-130. Power to compel attendance of witnesses and to punish for contempt.

The master may compel the attendance of witnesses before him and punish for any contempt.

HISTORY: 1962 Code Section 15-1821; 1952 Code Section 15-1821; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1878 (16) 609; 1840 (11) 157, 158 Sections 10, 11, 12.



Section 14-11-150. Master may sell lands in another county.

Whenever the court of common pleas in any county shall have acquired jurisdiction over real estate lying in another county the master for the county in which the action is brought may sell such real estate in the county in which the land is situated and all such sales heretofore made, otherwise valid and not appealed from, are hereby confirmed.

HISTORY: 1962 Code Section 15-1823; 1952 Code Section 15-1823; 1942 Code Section 3686; 1932 Code Section 3693; Civ. C. '22 Section 2230; Civ. C. '12 Section 1381; Civ. C. '02 Section 974; R. S. 845; 1884 (18) 708.



Section 14-11-160. Master may sell real estate in any county under order by consent.

Whenever real estate is adjudged to be sold by a master such sale may take place by consent of the parties to the cause or their attorneys or, when infants are parties, by the consent of the guardians ad litem of such infants or their attorneys in any county which the court may direct. All such sales heretofore made and otherwise valid are hereby confirmed.

HISTORY: 1962 Code Section 15-1824; 1952 Code Section 15-1824; 1942 Code Section 3687; 1932 Code Section 3694; Civ. C. '22 Section 2231; Civ. C. '12 Section 1382; Civ. C. '02 Section 975; R. S. 846; 1885 (19) 7.



Section 14-11-170. Deposit of funds.

The master shall deposit all funds in his hands in some bank located in the county.

HISTORY: 1962 Code Section 15-1826; 1952 Code Section 15-1826; 1942 Code Section 3692; 1932 Code Section 3700; Civ. C. '22 Section 2237; Civ. C. '12 Section 1388; Civ. C. '02 Section 979; G. S. 794; R. S. 850; 1840 (11) 161 Section 16; 1868 (14) 16 Section 10; 1909 (26) 48; 1925 (34) 96; 1930 (36) 1233.



Section 14-11-190. Books of office.

The master shall keep a reference book in which he shall record all references held by him and the proceedings therein and a ledger in which shall be kept the account of all cases in his hands to the credit of which he may receive funds. When he shall cease to be master these books shall be deposited in the office of the clerk of the court of common pleas of his county.

HISTORY: 1962 Code Section 15-1828; 1952 Code Section 15-1828; 1942 Code Section 3694; 1932 Code Section 3702; Civ. C. '22 Section 2239; Civ. C. '12 Section 1390; Civ. C. '02 Section 981; G. S. 796; R. S. 852.



Section 14-11-310. Masters-in-equity to collect certain fees.

Masters-in-equity shall collect the following fees which must be deposited in the general fund of the county:

(1) in actions for partitions, foreclosure of liens upon real property, or sales of real property, either in private or by auction, a fee of one hundred dollars. If the matter requires more than one day of hearing, there is a thirty-five dollar charge for each additional day or portion of the day until the matter is concluded;

(2) for the preparation of a deed, a fee of twenty-five dollars;

(3) on sales of land, a fee equal to one percent of the bid or of the funds passing through the court, whichever is greater. The minimum commission collectible under this item is twenty-five dollars, and the maximum commission is two thousand, five hundred dollars;

(4) for a supplemental proceeding, a fee of twenty-five dollars;

(5) in all other cases, fifty dollars for the first day's hearing or any portion of the day and for each day after the first day, thirty-five dollars. The fees must be assessed at the time of the order or report of the master-in-equity.

The fees provided for in this section, including the first day's fee provided for in item (5) and excluding the commission on sale, must be paid at the time the order of reference is signed and is nonrefundable unless so ordered by the master-in-equity on proper cause being shown. The cost of transcribing the record is in addition to the fees provided for in this section and must be assessed at the rate prescribed for circuit courts.

HISTORY: 1962 Code Section 27-201; 1952 Code Section 27-201; 1942 Code Section 4941; 1932 Code Section 4941; Civ. C. '22 Section 5746; Civ. C. '12 Section 4224; Civ. C. '02 Section 3113; 1894 (21) 933; 1911 (27) 85; 1921 (32) 123; 1925 (34) 76, 112; 1926 (34) 1037; 1939 (41) 173; 1948 (45) 1626; 1979 Act No. 164 Part II Section 11, eff July 1, 1979; 1988 Act No. 678, Part II, Section 7, eff July 25, 1988.






CHAPTER 13 - COURT REPORTING

Section 14-13-10. System of court reporting shall be standardized; records shall be retained permanently.

The system of court reporting of the circuit courts of the State, including those county courts having criminal jurisdiction shall be standardized and records of litigation and criminal proceedings in these courts shall be retained permanently.

HISTORY: 1962 Code Section 15-1951; 1965 (54) 468.



Section 14-13-20. Official reporter shall be responsible for maintaining records; proceeding may be recorded on discs or belts, or by direct electronic recordings.

The official reporter of each judicial circuit or county court having criminal jurisdiction shall be charged with full responsibility for compiling, indexing, filing and safely keeping the records permanently. The reporter may record the proceedings onto discs or belts of a type which will preserve the record permanently, with discs or belts being filed as the permanent record of proceedings or by direct electronic recordings supplemented by either shorthand or stenotype.

HISTORY: 1962 Code Section 15-1952; 1965 (54) 468.



Section 14-13-30. Requisition and purchase of equipment.

The equipment shall be purchased through the State purchasing agency upon requisition of the reporter and approved by the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-1953; 1965 (54) 468.



Section 14-13-40. Court reporters shall file certificates of compliance with chapter.

Each reporter shall file with the resident judge of his circuit on or before the fifteenth day of January of each year a certificate certifying his compliance with the terms of this chapter, and a copy shall be filed with the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-1954; 1965 (54) 468.






CHAPTER 15 - COURT STENOGRAPHERS AND BAILIFFS

Section 14-15-10. Appointment, term, and removal of court stenographer.

There shall be at least one court stenographer for each judicial circuit of the State, who shall be appointed by the circuit judge of the respective circuits for a period not exceeding the term for which the circuit judge making the appointment was elected, and such court stenographer shall be subject to removal by the circuit judge making the appointment.

HISTORY: 1962 Code Section 15-1901; 1952 Code Section 15-1901; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101; 1972 (57) 2234.



Section 14-15-15. Court reporters employed by Judicial Department subject to removal by Department or judge only for just cause; filling vacancies.

Notwithstanding any provisions of law to the contrary, all court reporters employed by the Judicial Department shall be subject to removal by the judge or the Judicial Department only for just cause. In the event that a vacancy occurs in a circuit or family court judgeship, the judge who fills the vacancy shall not be empowered to replace the court reporter previously hired by his predecessor. The judge may hire a court reporter when a vacancy occurs in the court reporter's position.

HISTORY: 1982 Act No. 466 Part II Section 38, eff June 15, 1982.



Section 14-15-20. Assistant court stenographers may be appointed for certain judicial circuits; use as substitutes in other circuits.

In all judicial circuits of the State which have a population of more than one hundred seventy-five thousand persons, as determined by the latest official United States census, the resident circuit judge may appoint an assistant court stenographer whose duties, compensation and term of office shall be the same as provided for chief stenographers in Sections 14-15-10, 14-15-30 and 14-15-40. Provided, that assistant court stenographers shall be available for assignment in other judicial circuits to substitute for regular stenographers who are sick or otherwise incapacitated. The Chief Justice shall make such assignments.

HISTORY: 1962 Code Section 15-1901.1; 1967 (55) 584.



Section 14-15-30. Duties of stenographers.

Every stenographer so appointed, under the direction of the presiding judge of his circuit, shall take full stenographic notes of all proceedings including the rulings and charge of the court in every trial thereat. In case the presiding judge or the solicitor, for use in criminal cases, shall require a transcript of such stenographic notes the stenographer shall furnish the same written out in full.

HISTORY: 1962 Code Section 15-1902; 1952 Code Section 15-1902; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101.



Section 14-15-40. Fees of stenographers.

The Court Stenographers shall, in addition to their salaries, receive such fees for all transcripts furnished litigants as shall be provided by rule of the Supreme Court. The Court Reporters shall furnish a transcript of any case or any part thereof, after a demand for same has been made, within such time period as the Supreme Court shall provide by rule. Any sum so paid by any party for the transcript of any case or any part thereof shall be considered a necessary disbursement in the taxation of cost.

HISTORY: 1962 Code Section 15-1903; 1952 Code Section 15-1903; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101; 1943 (43) 216; 1951 (47) 506; 1977 Act No. 219 Pt II Section 18.



Section 14-15-50. Rules for stenographers in the seventh circuit.

The resident circuit judge of the seventh judicial circuit may appoint some competent stenographer for the courts of general sessions for the seventh judicial circuit, who shall receive, in addition to his salary, the fees fixed by law for all transcripts furnished by him.

When the stenographer of the court of common pleas does not furnish transcripts as promptly as required by law and otherwise perform his duties, then the stenographer of the court of general sessions shall at once perform the duties of the stenographer of the court of common pleas until the stenographer of the court of common pleas shall have furnished all transcripts required and the stenographer of the court of general sessions shall receive the compensation and the fees of the stenographer of the court of common pleas while performing the duties as aforesaid.

HISTORY: 1962 Code Section 15-1904; 1952 Code Section 15-1904; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1914 (28) 602; 1916 (29) 695; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (38) 30; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118; 1951 (47) 506.



Section 14-15-60. Appointment and compensation of special stenographers.

The circuit judges of this State may appoint a special court stenographer to act in the place and stead of the regular court stenographer in case of the sickness, absence or inability to act of the regular court stenographer at any term or part of a term of either the court of common pleas or general sessions. Such stenographer, when so appointed, shall receive not more than the sum of seven and one-half dollars per day for each day he may be in attendance upon the court. The presiding judge shall certify the number of days any such special stenographer may be engaged in the court as such and upon this certificate the Comptroller General shall draw his warrant upon the State Treasurer for the amount due such stenographer for his services and the said State Treasurer may pay the same.

HISTORY: 1962 Code Section 15-1905; 1952 Code Section 15-1905; 1942 Code Section 597; 1932 Code Section 597; Civ. C. '22 Section 537; Civ. P. '12 Section 316; 1908 (25) 1012.



Section 14-15-70. Stenographer for special term of court.

The presiding judge at any special term of the circuit court may, when the official stenographer is performing the duties of his office at a court then being held in some other county of the circuit, appoint a stenographer for such term of the court who shall perform the duties of the office of court stenographer for such term.

HISTORY: 1962 Code Section 15-1906; 1952 Code Section 15-1906; 1942 Code Section 48; 1932 Code Section 48; Civ. P. '22 Section 46; Civ. C. '12 Section 3845; Civ. C. '02 Section 2748; 1900 (23) 329.



Section 14-15-80. Compensation of stenographer appointed for special term of court.

The stenographer appointed under the provision of Section 14-15-70 shall receive the same compensation as that allowed by law to the official stenographer in proportion to the time of service, to be paid out of the county treasury upon the warrant of the clerk of the court, approved by the presiding judge, and also the usual fees for copies of testimony and reports of court proceedings to be paid by the parties ordering the same.

HISTORY: 1962 Code Section 15-1907; 1952 Code Section 15-1907; 1942 Code Section 49; 1932 Code Section 49; Civ. P. '22 Section 47; Civ. C. '12 Section 3846; Civ. C. '02 Section 2749; 1900 (23) 329.



Section 14-15-210. Bailiffs; appointment, number and removal.

The sheriffs of the respective counties in this State shall be empowered to appoint as many bailiffs as they see fit, not to exceed five in number, whose duties shall be as now provided by law. The bailiffs may be removed, increased or decreased by the circuit judge within his discretion.

HISTORY: 1962 Code Section 15-1921; 1952 Code Section 15-1921; 1942 Code Section 3518; 1932 Code Section 3518; Civ. C. '22 Section 2061; Civ. C. '12 Section 1168; 1907 (25) 543; 1917 (30) 130; 1932 (37) 1170; 1933 (38) 53, 205, 405; 1934 (38) 1270; 1937 (40) 190; 1958 (50) 1558.






CHAPTER 17 - CLERKS OF COURTS

Section 14-17-10. Election for clerk of court of common pleas.

There shall be an election for clerk of the court of common pleas in each county by the qualified voters thereof at each alternate general election, reckoning from the election in the year 1960.

HISTORY: 1962 Code Section 15-1701; 1952 Code Section 15-1701; 1942 Code Section 3577; 1932 Code Section 3577; Civ. C. '22 Section 2121; Civ. C. '12 Section 1300; Civ. C. '02 Section 902; 1882 (17) 1125; Const. V, 27; 1897 (22) 591.



Section 14-17-20. Clerk of court of common pleas to be clerk of all courts of record.

The clerk of the court of common pleas elected in each county pursuant to Section 14-17-10 is ex officio clerk of the court of general sessions, the family court, and all other courts of record in the county except as may be provided by the law establishing the other courts.

HISTORY: 1962 Code Section 15-1703; 1952 Code Section 15-1703; 1942 Code Section 3578; 1932 Code Section 3578; Civ. C. '22 Section 2122; Civ. C. '12 Section 1301; Civ. C. '02 Section 903; G. S. 759; R. S. 775; 1884 (18) 744; 1961 (52) 605; 1988 Act No. 630, eff June 2, 1988.



Section 14-17-30. Vacancies; when probate judge shall act.

In the event of any vacancy in the office of clerk the Governor shall have full power to fill it by appointment as provided in Section 4-11-20. Until such vacancy be filled by appointment or election the judge of probate of the county shall take charge of the office and all of the papers therein, discharge the duties and receive the fees thereof, and be subject to all its liabilities as provided by law.

HISTORY: 1962 Code Section 15-1704; 1952 Code Section 15-1704; 1942 Code Section 3573; 1932 Code Section 3578; Civ. C. '22 Section 2122; Civ. C. '12 Section 1301; Civ. C. '02 Section 903; G. S. 759; R. S. 775; 1882 (17) 1126 Section 75; 1884 (18) 744.



Section 14-17-40. Bond.

Before receiving their commissions the several clerks shall enter into bond, to be approved, recorded and filed as prescribed in Sections 8-3-130 to 8-3-150 in the penal sum of ten thousand dollars.

HISTORY: 1962 Code Section 15-1705; 1952 Code Section 15-1705; 1942 Code Section 3579; 1932 Code Section 3579; Civ. C. '22 Section 2123; Civ. C. '12 Section 1302; 1905 (24) 902; 1907 (25) 652; 1919 (31) 75; 1930 (36) 1173; 1931 (37) 66; 1936 (39) 1314.



Section 14-17-50. Official oaths; commission shall be read and entered in journal.

The clerk before entering on the duties of his office shall, in addition to the oath of office prescribed by the Constitution, take the oaths required of such officer by Section 8-3-20. Said oaths must be endorsed upon the commission, subscribed by the officer and attested by a magistrate or notary public of the county for which the clerk shall have been elected or appointed. At the opening of the first term of the court which may be held thereafter the clerk shall produce his commission, with the endorsement aforesaid, and after the same has been read in open court shall make a fair entry thereof in the journals of the court.

HISTORY: 1962 Code Section 15-1707; 1952 Code Section 15-1707; 1942 Code Section 3580; 1932 Code Section 3580; Civ. C. '22 Section 2124; Civ. C. '12 Section 1303; Civ. C. '02 Section 905; G. S. 724; R. S. 777; 1816 (6) 27; 1839 (11) 92; 1880 (17) 502.



Section 14-17-60. Deputy.

The clerk may appoint a deputy or deputies to be approved by the court of common pleas, a record of whose appointment shall be made in the clerk's office. Before entering on the duties of his appointment such deputy must take the oath prescribed by the Constitution. When so qualified the deputy may do and perform any and all of the duties appertaining to the office of his principal. Such appointment shall be evidenced by a certificate thereof, signed by the clerk, and shall continue during his pleasure. He may take such bond and security from his deputy as he shall deem necessary to secure the faithful discharge of the duties of the appointment but shall in all cases be answerable for the neglect of duty or misconduct in office of his deputy.

HISTORY: 1962 Code Section 15-1708; 1952 Code Section 15-1708; 1942 Code Section 3581; 1932 Code Section 3581; Civ. C.'22 Section 2125; Civ. C. '12 Section 1304; Civ. C. '02 Section 906; G. S. 723, 726, 727; R. S. 778; Code Pro. Section 33; 1870 (14) 332 Sections 2, 3; 1919 (30) 872.



Section 14-17-70. Procurement of seal and blank books.

Each clerk's office shall be furnished with a seal of office and such blank books for the various records as may be needed from time to time, to be procured by the clerk and the expenses thereof defrayed by the governing body of the county.

HISTORY: 1962 Code Section 15-1710; 1952 Code Section 15-1710; 1942 Code Section 3583; 1932 Code Section 3583; Civ. C. '22 Section 2127; Civ. C. '12 Section 1306; Civ. C. '02 Section 908; G. S. 729; R. S. 780; 1839 (11) 100 Section 5; 1961 (52) 46.



Section 14-17-210. Clerk shall have charge of courthouse; penalty for keeping courthouse open at night.

Every clerk shall have charge of the courthouse within his county, open the same when required for public use and at all other times keep it closed. For every night any courthouse shall be kept open the clerk shall be liable to a penalty of five dollars for the use of the county, to be recovered by indictment.

HISTORY: 1962 Code Section 15-1721; 1952 Code Section 15-1721; 1942 Code Section 3584; 1932 Code Sections 1582, 3584; Civ. C. '22 Section 2128; Civ. C. '12 Section 1307; Civ. C. '02 Section 909; Cr. C. '22 Section 535; G. S. 730; R. S. 781; 1839 (11) 101 Section 6.



Section 14-17-220. Clerk shall keep constant attendance at office and discharge all duties.

Every clerk shall, except on public holidays, give constant attendance, either personally or by deputy, in his office, which shall be kept in a room provided for that purpose in the courthouse. He shall discharge all the duties required by law or the rules of court, from time to time, or that may be incident to the office.

HISTORY: 1962 Code Section 15-1722; 1952 Code Section 15-1722; 1942 Code Section 3582; 1932 Code Section 3582; Civ. C. '22 Section 2126; Civ. C. '12 Section 1305; Civ. C. '02 Section 907; G. S. 728; R. S. 779; 1839 (11) 100 Section 4.



Section 14-17-230. Clerks may act as attorneys and solicitors in other counties.

Clerks may act as attorneys and solicitors in all the courts in the State, except in the courts of their respective counties, provided they shall have complied with the requirements of law regulating the admission of persons to practice as attorneys, solicitors and counselors in the courts of this State.

HISTORY: 1962 Code Section 15-1723; 1952 Code Section 15-1723; 1942 Code Section 3591; 1932 Code Section 3591; Civ. C. '22 Section 2135; Civ. C. '12 Section 1314; Civ. C. '02 Section 916; G. S. 737; R. S. 788; 1871 (14) 538.



Section 14-17-240. Clerk shall not act as sheriff or deputy sheriff.

Clerks shall not act as sheriffs or deputy sheriffs, except as provided by Section 23-11-100.

HISTORY: 1962 Code Section 15-1724; 1952 Code Section 15-1724; 1942 Code Section 3592; 1932 Code Section 3592; Civ. C. '22 Section 2136; Civ. C. '12 Section 1315; Civ. C. '02 Section 917; G. S. 738; R. S. 789; 1839 (11) 112 Section 32.



Section 14-17-250. General powers of clerks; proceedings under orders to be filed.

Clerks may administer oaths and take depositions, affidavits and renunciations of dower. The clerk of any county in which the office of master does not exist may, by consent of parties, sign orders of reference in vacation and may also, upon proper proceedings filed, grant orders for the partition of real or personal estate and for the admeasurement of dower in cases where the right of partition or dower is not contested or the same has been ascertained by a decree of the court. All proceedings under such orders shall be filed at the next succeeding term of the court for the adjudication of the presiding judge, until which adjudication all equities of the parties shall be reserved.

HISTORY: 1962 Code Section 15-1726; 1952 Code Section 15-1726; 1942 Code Section 3590; 1932 Code Section 3590; Civ. C. '22 Section 2134; Civ. C. '12 Section 1313; Civ. C. '02 Section 915; G. S. 736; R. S. 787; 1839 (11) 112 Section 32; 1884 (19) 835.



Section 14-17-260. Clerk shall issue all processes and sign all judgments.

The clerk shall

(a) issue every execution, bench warrant or other process issuable or directed to be issued by the courts of sessions, in the name of the Attorney General or solicitor of the circuit, (b) issue all rules and notices ordered in the common pleas, (c) attest in his own name under the seal of the court, all writs and processes issued either in the common pleas or sessions and (d) sign officially all judgments and state the time when each is signed and entered.

HISTORY: 1962 Code Section 15-1727; 1952 Code Section 15-1727; 1942 Code Section 3596; 1932 Code Section 3596; Civ. C. '22 Section 2140; Civ. C. '12 Section 1319; Civ. C. '02 Section 921; G. S. 743; R. S. 793; 1839 (11) 107 Section 16.



Section 14-17-270. Clerk shall witness and approve security for costs; form of undertaking.

Whenever security for costs may be ordered to be given or may be tendered by any plaintiff in vacation or in term time the clerk shall witness the signature of the surety and shall, in the first instance, judge of the sufficiency of the security. The form of the undertaking shall be according to law or the rule of the court on that subject if there be no law.

HISTORY: 1962 Code Section 15-1729; 1952 Code Section 15-1729; 1942 Code Section 3597; 1932 Code Section 3597; Civ. C. '22 Section 2141; Civ. C. '12 Section 1320; Civ. C. '02 Section 922; G. S. 743; R. S. 794; 1839 (11) 110 Section 22.



Section 14-17-280. Clerk shall permit entry of satisfaction of judgments and mortgages.

The clerk or the register of deeds, as the case may be, in whose office any judgment or mortgage may be of record, on the receipt of the fees, shall permit any judgment creditor or his or her attorney or any mortgagee, as the case may be, to enter satisfaction thereof. Or if any judge shall order satisfaction of any such judgment or mortgage the clerk shall enter of record such satisfaction accordingly.

HISTORY: 1962 Code Section 15-1730; 1952 Code Section 15-1730; 1942 Code Section 3599; 1932 Code Section 3599; Civ. C. '22 Section 2143; Civ. C. '12 Section 1322; Civ. C. '02 Section 924; G. S. 745; R. S. 1839 (11) 109 Section 19; 1997 Act No. 34, Section 1, eff January 1, 1998.



Section 14-17-290. Clerk shall enter renewals and satisfactions of executions.

Whenever any execution shall be returned for renewal or as satisfied by any sheriff the clerk shall enter such renewal or satisfaction in the appropriate column of the abstract book and in case of satisfaction shall enter the same on the original record. It shall not be lawful for the clerk to affix the seal of the court to any renewed execution unless the one previously issued shall have been delivered to him or unless authorized by a judge's order.

HISTORY: 1962 Code Section 15-1731; 1952 Code Section 15-1731; 1942 Code Section 3602; 1932 Code Section 3602; Civ. C. '22 Section 2146; Civ. C. '12 Section 1325; Civ. C. '02 Section 927; G. S. 748; R. S. 799; 1839 (11) 109 Section 19.



Section 14-17-300. Clerk shall execute laws respecting jurors.

The clerk shall diligently and uprightly put in execution the laws in force directing the drawing, balloting, empaneling and summoning of jurors, so far as his cooperation may be required.

HISTORY: 1962 Code Section 15-1732; 1952 Code Section 15-1732; 1942 Code Section 3593; 1932 Code Section 3593; Civ. C. '22 Section 2137; Civ. C. '12 Section 1316; Civ. C. '02 Section 918; G. S. 739; R. S. 790; 1839 (11) 105 Section 10; 1869 (14) 236 Section 7; 1871 (14) 690; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263.



Section 14-17-310. Clerk shall make out roll of jurors and constables in attendance; certificates.

Immediately after the adjournment of any court of common pleas and general sessions the clerk thereof shall (a) make out a roll of the grand jurors, petit jurors and constables who shall have attended the same, exhibiting the name, time of service and amount due each juror and constable and the term at which the service was performed, (b) enter the same on the journals of the court of the term when such service shall be performed, (c) forthwith transmit to the governing body of the county a certified copy of such roll and (d) furnish each juror and constable with a certificate, in the following form:

STATE OF SOUTH CAROLINA: I, A. B. Clerk of the Court of Common Pleas and General Sessions for __________ County, in the said State, do certify that __________ attended as a __________ juror (or actually served as a constable, as the case may be) for said county __________ days at __________ Term, A. D. __________, and is entitled to receive for the same __________ dollars, and ___ cents.

Such certificate shall be signed by the clerk of court, who shall issue the same, and be countersigned by the sheriff of the county. All certificates so issued and executed shall be valid.

HISTORY: 1962 Code Section 15-1733; 1952 Code Section 15-1733; 1942 Code Section 3594; 1932 Code Section 3594; Civ. C. '22 Section 2138; Civ. C. '12 Section 1317; Civ. C. '02 Section 919; 1839 (11) 106 Section 14; 1878 (16) 412; 1937 (40) 392; 1938 (40) 1639.



Section 14-17-325. Clerk shall report disposition of each case in court of general sessions.

Every clerk of court shall report the disposition of each case in the Court of General Sessions to the State Law Enforcement Division within thirty days of disposition. The disposition report must be in a format approved by representatives of the State Law Enforcement Division and the office of court administration. With the approval of the State Law Enforcement Division and the office of court administration, this reporting requirement may be satisfied by use of General Sessions docket information transmitted to the office of the court administration.

HISTORY: 1988 Act No. 351, Section 1, eff July 1, 1989.



Section 14-17-330. Clerk shall keep record of all persons elected to office.

Each of the clerks of courts of the various counties in this State shall keep a book in his office in which he shall record the name of each person elected to any office, together with the date of their election whenever such facts are obtainable. Such book shall be furnished by the governing body of the county, without cost to the clerk of court.

HISTORY: 1962 Code Section 15-1736; 1952 Code Section 15-1736; 1942 Code Section 3622; 1932 Code Section 3622; Civ. C. '22 Section 2166; Civ. C. '12 Section 1342; 1905 (24) 964.



Section 14-17-340. Clerk shall administer oaths to magistrates and transmit list of magistrates' names to Secretary of State.

The clerk shall administer the oaths of office required to be taken by magistrates appointed within his county, on their application, within ninety days after such appointment. On the first day of November, annually, he shall transmit a list of the names of magistrates who have qualified during the preceding year to the office of the Secretary of State at Columbia.

HISTORY: 1962 Code Section 15-1737; 1952 Code Section 15-1737; 1942 Code Section 3603; 1932 Code Section 3603; Civ. C. '22 Section 2147; Civ. C. '12 Section 1326; Civ. C. '02 Section 928; G. S. 749; R. S. 800; 1839 (11) 112 Section 30.



Section 14-17-350. Clerk shall administer oath of office to constables; failure of constable to appear.

The clerk shall administer the oaths of office required by law to be taken by a constable, on his entering into bond, as prescribed, to be filed in the office of the clerk, of the sufficiency of the surety to which the clerk shall judge. The constable shall furnish a genuine signature of his name in the book prescribed, whereupon the clerk shall furnish an official certificate of such qualification. When any constable summoned in writing by the sheriff to attend court shall fail to appear, according to the summons, such default shall be noted by the clerk and such other proceedings had as in cases of jurors in default or as the court may order.

HISTORY: 1962 Code Section 15-1738; 1952 Code Section 15-1738; 1942 Code Section 3604; 1932 Code Section 3604; Civ. C. '22 Section 2148; Civ. C. '12 Section 1327; Civ. C. '02 Section 929; G. S. 750; R. S. 801; 1839 (11) 112 Section 31.



Section 14-17-360. Clerk shall furnish official certificates to certain officers.

When any sheriff, coroner, magistrate or constable shall be required to obtain the official certificate of any clerk to his contingent account, specifying any matters required by law to be certified, the clerk shall furnish such certificates, according to the facts, upon application and payment of fees.

HISTORY: 1962 Code Section 15-1739; 1952 Code Section 15-1739; 1942 Code Section 3606; 1932 Code Section 3606; Civ. C. '22 Section 2150; Civ. C. '12 Section 1329; Civ. C. '02 Section 931; G. S. 753; R. S. 803; 1838 (11) 113 Section 36.



Section 14-17-370. Clerk shall furnish certificates of liens on property of certain sureties.

The clerk shall furnish, free of charge, to the governing body of the county, when required, an official certificate of all liens that may be of record in his office on the property of any individual who may be offered as surety to the bond of any public officer, whether by judgment, mortgage or otherwise.

HISTORY: 1962 Code Section 15-1740; 1952 Code Section 15-1740; 1942 Code Section 3607; 1932 Code Section 3607; Civ. C. '22 Section 2151; Civ. C. '12 Section 1330; Civ. C. '02 Section 932; G. S. 754; R. S. 804; 1839 (11) 113 Section 37.



Section 14-17-510. Record of court proceedings; filing papers; preservation of papers and property.

The clerk shall make a full, fair and correct entry and record of the proceedings of the courts and other matters pertaining to his office in the various books required to be kept, conforming to the mode prescribed by law, order of the court or usage of the office. He shall file in their proper order original papers in causes instituted or other authorized proceedings and preserve with care all papers, books and furniture pertaining to or connected with his office.

HISTORY: 1962 Code Section 15-1761; 1952 Code Section 15-1761; 1942 Code Section 3582; 1932 Code Section 3582; Civ. C. '22 Section 2126; Civ. C. '12 Section 1305; Civ. C. '02 Section 907; G. S. 728; R. S. 779; 1839 (11) 100 Section 4.



Section 14-17-520. Procurement of filing cases.

The office of every clerk shall be furnished with suitable cases with proper partitions for filing papers, under appropriate labels.

HISTORY: 1962 Code Section 15-1763; 1952 Code Section 15-1763; 1942 Code Section 3583; 1932 Code Section 3583; Civ. C. '22 Section 2127; Civ. C. '12 Section 1306; Civ. C. '02 Section 908; G. S. 729; R. S. 780; 1839 (11) 100 Section 5; 1961 (52) 42.



Section 14-17-530. Filing and endorsement of papers.

The original papers of record in each cause wherein judgment may be signed or confessed or decree may be entered shall be filed according to the number of enrollment in the book of abstracts of judgments or decrees, placing all the papers in each cause together. Original papers in the sessions shall be filed according to the term at which they were disposed of, alphabetically arranged for each term according to defendants' names, all relating to the same cause together. Other papers required to be returned to or kept in the office shall be endorsed with the character, date of filing and number on file, numbering each kind from one onward and keeping all relating to the same matters together under the same number, and shall be filed according to date and number in appropriate boxes with suitable labels, put up in packages and dated according to the year in which they may be filed. Upon the envelope or card there shall be an endorsement of the description or kind of papers therein and reference to number under the following heads: Bonds in attachment, bonds of constables, certificates from the Supreme Court, appeals, commissions, inquests by the coroner, reports, etc., de lunatico inquirendo, naturalization, venire facias, dower, partition, escheats, affidavits, attachments for contempt and rules and sessions papers disposed of to be transferred after judgment when authorized. The following endorsements shall be made upon the record when the proceedings warrant it:

(1) On the judgment roll, the date when filed, number on docket, date and amount of judgment in figures, amount of taxed cost, judgment when signed, execution, date of issuing and, at the top at some conspicuous place, the number roll;

(2) On bills of indictment, the date and character of filing by grand jury, number on docket, arraignment, verdict or other disposition, date, amount of tax costs, execution, date of issuing and kind; and

(3) On all papers returned by magistrates in the sessions their character and date of filing.

On every execution before it leaves the clerk's office, shall be endorsed, near the top, the number roll or, if in the sessions, the term under which the case is filed and, in all instances when an execution is returned for renewal, the fact and date of such renewal shall be endorsed on the execution so returned and on the renewed execution shall be endorsed the date when first execution was lodged in the sheriff's office.

All original papers in dower, partition of real estate and inquisitions shall be filed according to number roll, the papers pertaining to each case being placed together and the number roll plainly endorsed on the envelope or outside paper and also the book and page of record.

HISTORY: 1962 Code Section 15-1764; 1952 Code Section 15-1764; 1942 Code Section 3585; 1932 Code Section 3585; Civ. C. '22 Section 2129; Civ. C. '12 Section 1308; Civ. C. '02 Section 910; G. S. 731; R. S. 782; 1839 (11) 101 Section 7.



Section 14-17-540. Books, calendars and records to be kept by clerks.

The books to be used by the several clerks, which shall be well bound and of good materials, shall be as follows:

(1) A "Court of Common Pleas Journal" shall contain

(a) a full account of the proceedings of court from the opening to the adjournment, excluding motions refused,

(b) a short statement of each case called and the manner of its disposition and every order of reference, each under a general order as far as may be,

(c) a record of the names of jurors composing each jury and all changes therein, designating the jury who may try each cause under the title thereof, together with an exact copy of their verdict,

(d) whether the cause was upon trial before jury or judge or by default and if in default whether in proof or reference and all assessments, each in words at length and not in figures,

(e) awards confirmed,

(f) confessions of judgment during court,

(g) final judgments and

(h) copies of all orders passed, motions granted and other matters specially ordered by the court to be entered;

(2) A "Court of General Sessions Journal" which shall be kept in a separate volume, after like manner as far as may be and including the finding of the grand juries on bills given out, with their other presentments, and sentences of the court on parties convicted; orders of escheat; fines imposed; and other matters specially ordered for entry by the court;

(3) "Indexes to the Respective Journals of the Common Pleas and General Sessions" which shall be alphabetically arranged at the end of each volume and shall always be brought up by the first day of each succeeding term;

(4) "Rules" in which shall be entered every case on filing the complaint, showing, in separate columns, the names of parties, plaintiff's attorney, defendant's attorney, date of filing complaint, date of answer, demurrer, replication and other pleadings and date of order for judgment;

(5) "Calendars" for civil causes, sessions and contingent, to be kept in separate volumes for the use of the court and a bar calendar in a single volume, to be made on and before the meeting of the court, the calendars to be kept up as the pleadings are made up or cases occur during the term for both the court and the bar; the sessions calendar shall contain, separately arranged, cases of the previous term under the title "Traverses" and cases under the present term under the title "Calendar"; the contingent calendar shall contain, in the sessions, all the rules, bills found in which defendants have not been arrested, and cases struck off, but in which nol. pros. has not been entered, to be called on motion of the solicitor; the calendars shall show, in separate columns, the number of the cause, number of term, names of parties, cause of action, plaintiff's attorney, defendant's attorney and, in the sessions, the prosecutor's name and the race to which each person indicted in such court belongs, the order of the last court and the place for the event of suit, to be entered by the judge;

(6) "Abstracts of Judgments" in which shall be entered each case wherein judgment may be signed, including each case in dower, partition and escheat, after judgment or final order, with separate columns showing the number of enrollment, names of parties, cause of action, attorney, date of judgment, amount of judgment, time of bearing interest, how judgment obtained, costs (separating attorney, clerk, sheriff, witnesses and total), kind of execution, date of issuing execution, sheriff's return thereon and satisfaction, together with an index by the names of defendants and a cross index by the names of plaintiffs, each alphabetically arranged and kept in separate volumes with the number of enrollment of judgment;

(7) A "Sessions Index" by names of defendants, alphabetically arranged, together with the offense charged, disposition of the case, term when ended and number on file;

(8) "Pleadings and Judgments" in which shall be entered, at length, the complaint, answer and judgment in each cause wherein judgment may have been signed and also the proceedings in dower, partition and escheat when the final order and judgment of the court shall have been had, with an index to the names of plaintiffs; provided, that such records in Edgefield County may be photostated by the clerk of court and filed for record in a loose-leaf binder;

(9) "Confessions of Judgment before Clerk" in which shall be entered such proceedings kept with reference to the number of enrollment in book of abstracts, instead of page, together with an index to this particular volume in the names of defendants;

(10) "Fines and Forfeitures" in which shall be entered the names of all persons fined by the court or whose recognizance may be estreated, with separate columns showing names, cause of fine, when fined, by whom fined, amount of fine, to whom due, when collected, by whom collected, why not collected, when paid over and to whom paid over;

(11) "Magistrates' and Constables' Roll" in which shall be entered the name of each magistrate and constable on taking the oaths of office, representing in separate columns the names, date of qualification, office, expiration of term, a genuine signature and, in the case of a constable, the names of the sureties to his bond, with an index of each name, alphabetically arranged.

(12) "Book of Orders Appointing Receivers of Judgment Debtors";

(13) "Miscellaneous Index" in which shall be entered, alphabetically, the names of all aliens who have taken any step towards naturalization; all persons concerning whom proceedings de lunatico inquirendo may be instituted; the names of aliens naturalized; certificates and papers concerning corporations; and all matters required by law to be recorded and not otherwise provided for, referring to papers on file by number and label; and

(14) "A Record Book of Pardons" in which shall be recorded the names of persons pardoned in the county, arranged alphabetically, the offenses for which they were convicted, the date of conviction and the date of pardon.

HISTORY: 1962 Code Section 15-1767; 1952 Code Section 15-1767; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653; 1970 (56) 2630.



Section 14-17-550. Entries on and preservation of calendars.

No cause shall be entered on the calendar except by the clerk or his deputy, nor by him until the pleadings are made up. The calendars for the court shall be regularly preserved as a record of the court.

HISTORY: 1962 Code Section 15-1769; 1952 Code Section 15-1769; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653.



Section 14-17-560. Size of books required to be kept.

The books mentioned in Section 14-17-540 shall be of the following sizes, respectively:

(1) Court of common pleas journal, general sessions journal, rules and fines and forfeitures, each of the size denominated "Demi," the journals containing not less than six quires each and the other books not less than three quires each;

(2) Calendars, sessions index, confessions of judgment before clerk, magistrates' and constables' roll, book of orders appointing receivers of judgment debtors and miscellaneous index, each of the size denominated "Board Cap," the first named containing not less than two quires and the remaining books not less than four quires each;

(3) Pleadings and judgments in a volume not less than the size denominated "Medium," containing not less than six quires;

(4) Abstract of judgments of the size denominated "Super Royal," containing not less than four quires; and

(5) Indexes to the preceding volumes of the size denominated "Long Demi," containing not less than six quires.

HISTORY: 1962 Code Section 15-1770; 1952 Code Section 15-1770; 1942 Code Section 3587; 1932 Code Section 3587; Civ. C. '22 Section 2131; Civ. C. '12 Section 1310; Civ. C. '02 Section 912; G. S. 733; R. S. 784; 1839 (11) 105 Section 8.



Section 14-17-570. Books and records shall remain in clerk's office; inspection; copies.

The clerk shall not in any case permit either the books or records to be removed from his office, though he shall at all times permit either party to a suit, or his agent or attorney, to inspect or copy, during the pendency of suit, any papers pertaining thereto without charge or to furnish on application certified copies thereof on payment of fees per copy sheet.

HISTORY: 1962 Code Section 15-1771; 1952 Code Section 15-1771; 1942 Code Section 3589; 1932 Code Section 3589; Civ. C. '22 Section 2133; Civ. C. '12 Section 1312; Civ. C. '02 Section 914; G. S. 735; R. S. 786; 1839 (11) 105 Section 9.



Section 14-17-580. Clerk is responsible for books, papers, and other property; transfer to successor.

Every clerk shall be held responsible for the books, papers and furniture in his office. Upon his retiring from office or upon his death, he or his representative shall be bound to transfer the same to his successor immediately after such successor has entered upon the duties of his office, under a penalty of one thousand dollars and imprisonment not exceeding one year for failure so to do.

HISTORY: 1962 Code Section 15-1772; 1952 Code Section 15-1772; 1942 Code Section 1520; 1932 Code Section 1520; Cr. C. '22 Section 468; Cr. C. '12 Section 541; Cr. C. '02 Section 384; G. S. 757; R. S. 301; 1839 (11) 114.



Section 14-17-590. Receipt for books, papers, and furniture of office.

Before surrendering such books, papers and furniture, the clerk so retiring from office or his representative shall be entitled to require from such successor, who, under like penalty, shall be bound to execute the same, a receipt in writing therefor which shall specify the number, title and condition of every book, the number of records, as appears by the enrollment, and such other classification as it may be convenient to adopt from the arrangement of the office, all the packages of papers in office and the description and condition of each article of furniture. A duplicate of such receipt shall also be given and shall, by the clerk so retiring from office or his representatives, be filed in the office of the governing body of the county and every clerk having retired from office or his representative shall be liable to an action, in the name of the county, for damages to any books, papers and furniture which shall be proven to have been in his possession and shall not appear, by such receipt, to have been transferred to his successors or, having been so transferred, shall appear to have been, through neglect, injured during his continuance in office.

HISTORY: 1962 Code Section 15-1773; 1952 Code Section 15-1773; 1942 Code Section 3610; 1932 Code Section 3610; Civ. C. '22 Section 2154; Civ. C. '12 Section 1333; Civ. C. '02 Section 935; G. S. 757; R. S. 807; 1839 (11) 114 Section 41.



Section 14-17-595. Clerks of court may maintain records on computers; paper or microfilm records required in certain instances.

Notwithstanding the provisions of this article or any other provision of law, a public record required to be kept by a clerk of court including, but not limited to, a book, journal, index, paper, writing, written record, and written findings may be maintained in a computer system provided that a paper or microfilm record must be maintained on all permanently valuable records.

HISTORY: 1994 Act No. 412, Section 1, eff May 25, 1994.



Section 14-17-600. Judges shall require clerks to comply with Sections 14-17-540 and 14-17-550.

The circuit judge shall require the clerks of court to comply with the requirements of Sections 14-17-540 and 14-17-550.

HISTORY: 1962 Code Section 15-1774; 1952 Code Section 15-1774; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653.



Section 14-17-710. Accounts against county for fees in State cases.

In all cases the clerk shall render his account against the county for fees in State cases under oath, to be taken and subscribed before the judge, magistrate or other office authorized to administer an oath. In such statement the nature of the services shall be fully set forth and, if in the sessions, the name of the party, offense and termination thereof. He shall not be entitled to receive any fees from the county in any case in which the defendant is convicted unless he makes oath that the costs in such case have not been recovered out of the defendant and that the defendant is unable to pay costs. And he must, in all cases, further make oath that all fines and penalties theretofore collected by him have been faithfully and fully paid over to the county treasurer.

HISTORY: 1962 Code Section 15-1781; 1952 Code Section 15-1781; 1942 Code Section 3605; 1932 Code Section 3605; Civ. C. '22 Section 2149; Civ. C. '12 Section 1328; Civ. C. '02 Section 930; G. S. 752; R. S. 802; 1839 (11) 113 Section 35; 1869 (14) 274 Section 2; 1875 (15) 992; 1879 (17) 175.



Section 14-17-720. Disposition of certain fines, penalties, and taxes.

All fines and penalties imposed and collected by the circuit court of general sessions in criminal causes shall be forthwith turned over by the clerk of such court to the county treasurer of the county wherein the same are imposed; provided, that when, by law, any person is entitled as informer to any portion of the fine or penalty imposed and collected the same shall be immediately paid over to him. They shall also pay, monthly, to the county treasurers of their respective counties, for the use of the State, all such moneys as may have come into their hands as taxes from persons representing, publicly, plays and shows within the limits of their counties.

HISTORY: 1962 Code Section 15-1782; 1952 Code Section 15-1782; 1942 Code Section 3611; 1932 Code Section 3611; Civ. C. '22 Section 2155; Civ. C. '12 Section 1334; Civ. C. '02 Section 936; G. S. 758; R. S. 808; 1871 (14) 655 Section 1; 1813 (5) 711 Section 35; 1843 (11) 246 Section 3; 1875 (15) 845.



Section 14-17-725. Collection cost imposed on installment payments of fines or restitution.

Where criminal fines, assessments, or restitution payments are paid through installments, a collection cost charge of three percent of the payment also must be collected by the clerk of court, magistrate, or municipal court from the defendant and transferred to the county treasurer or city treasurer, as appropriate, for deposit to credit of the county or municipal general fund.

HISTORY: 1992 Act No. 435, Section 1, eff June 1, 1992; 1994 Act No. 497, Part II, Section 36I, eff January 1, 1995.



Section 14-17-730. Penalty for not paying over funds, fines, and forfeitures; penalty for failure to give notice to county.

If any clerk fail to pay over fines and forfeitures received by him or any moneys paid to him by order or permission of the court within five days after demand of the person entitled to receive the same, he shall forfeit and pay five per cent per month until the same shall be paid over, to be recovered, together with such amount received, by action on his official bond, besides being liable to rule and attachment as for contempt. If he shall fail to give to some member of the governing body of the county the notice required by law to be given he shall forfeit and pay double the amount so detained without notice.

HISTORY: 1962 Code Section 15-1783; 1952 Code Section 15-1783; 1942 Code Sections 3613, 3614; 1932 Code Sections 3613, 3614; Civ. C. '22 Sections 2157, 2158; Civ. C. '12 Sections 1336, 1337; Civ. C. '02 Sections 938, 939; G. S. 760, 761; R. S. 810, 811; 1839 (11) 111 Section 28.



Section 14-17-740. Annual accounts of fines and forfeitures; suit to recover upon failure to account.

The clerk shall return to the governing body of the county, on or before the last day of October in every year, an account, upon oath, in duplicate, of all fines and forfeitures inflicted in his court during the preceding year and of the amounts had and received by him and of the manner in which such fines were disposed of, under penalty of two hundred dollars, to be recovered against any clerk for default herein by action. The governing body of the county shall request the Attorney General or solicitor, as the case may be, to sue for and recover such sum of every clerk that may fail to render such account.

HISTORY: 1962 Code Section 15-1784; 1952 Code Section 15-1784; 1942 Code Section 3609; 1932 Code Section 3609; Civ. C. '22 Section 2153; Civ. C. '12 Section 1332; Civ. C. '02 Section 934; G. S. 756; R. S. 806; 1812 (5) 710 Section 27; 1819 (6) 139 Section 14.



Section 14-17-750. Clerk shall report all moneys collected; penalty for failure to report.

Every clerk of the court is required, on the first Wednesday in each month or within ten days thereafter, to make in writing to the auditor and treasurer of his county a full and accurate statement of all moneys collected on account of licenses, fines, penalties and forfeitures during the past month on pain of indictment and, in case of conviction, of being fined not more than one hundred dollars or imprisoned not more than two months or both, at the discretion of the court.

HISTORY: 1962 Code Section 15-1785; 1952 Code Section 15-1785; 1942 Code Section 1521; 1932 Code Section 1521; Cr. C. '22 Section 469; Cr. C. '12 Section 542; Cr. C. '02 Section 385; R. S. 302; G. S. 759; 1878 (16) 763.



Section 14-17-760. Clerk shall account for moneys at each session of common pleas.

At each stated session of the court of common pleas the clerk thereof shall present an account to the court of all moneys remaining therein or subject to the order thereof, stating particularly on account of what cause or causes such moneys are deposited, which account and the vouchers thereof shall be filed in court.

HISTORY: 1962 Code Section 15-1787; 1952 Code Section 15-1787; 1942 Code Section 3615; 1932 Code Section 3615; Civ. C. '22 Section 2159; Civ. C. '12 Section 1338; Civ. C. '02 Section 940; G. S. 762; R. S. 812; 1868 (16) 17.






CHAPTER 23 - PROBATE COURTS

Section 14-23-30. Election and term of judges.

The judges of the probate court shall be elected by the qualified electors of the respective counties for the term of four years. The election for such offices shall be held at each alternate general election, reckoning from the year 1890.

HISTORY: 1962 Code Section 15-403; 1952 Code Section 15-403; 1942 Code Section 3640; 1932 Code Section 3640; Civ. C. '22 Section 2184; Civ. C. '12 Section 1360; Civ. C. '02 Section 953; G. S. 771; R. S. 823; Const. Art. V Section 19; 1899 (20) 281; 1871 (14) 338.



Section 14-23-40. Bond and oaths.

Judges of probate before receiving their commission shall take the constitutional oath of office and the additional oaths required of such officers by Section 8-3-20 and shall enter into bond in the sum of five thousand dollars, conditioned for the faithful discharge of the duties of the office, which shall be duly executed, approved, certified, recorded and filed as prescribed in Chapter 3 of Title 8. They shall qualify within thirty days after the election is declared.

HISTORY: 1962 Code Section 15-405; 1952 Code Section 15-405; 1942 Code Section 3645; 1932 Code Section 3645; Civ. C. '22 Section 2188; Civ. C. '12 Section 1364; Civ. C. '02 Section 957; 1868 (4) 19 Section 1; 1880 (17) 502; 1875 (16) 16; 1886 (19) 711; 1887 (19) 1127; 1890 (20) 720; 1896 (22) 15; 1898 (22) 695; 1905 (24) 902; 1919 (31) 75; 1927 (35) 358; 1929 (36) 33; 1930 (36) 1377.

Editor's Note

Attention is directed to the fact that the bond requirements of this section have been superseded by Section 14-23-1050.



Section 14-23-50. Filling of vacancies.

Vacancies for unexpired terms in the offices of judge of probate may be filled by the Governor with the advice and consent of the Senate, even though the unexpired term exceeds one year. Such appointments shall be for the unexpired term, however if the unexpired term from the date the vacancy occurs exceeds three years the appointment shall be until the next general election, at which time a successor shall be elected to fill the unexpired term.

HISTORY: 1962 Code Section 15-407; 1952 Code Section 15-407; 1942 Code Section 3641; 1933 (38) 274; 1969 (56) 685.



Section 14-23-60. Clerk of court shall act until vacancy filled.

In case of any such vacancy the clerk of the circuit court of the county shall take charge of the office and all papers therein, discharge the same duties, receive the same fees and be subject to the same liabilities as by law provided for a judge of probate, until such vacancy shall be filled by appointment of the Governor or by an election, as the case may be.

HISTORY: 1962 Code Section 15-408; 1952 Code Section 15-408; 1942 Code Section 3642; 1932 Code Section 3642; Civ. C. '22 Section 2186; Civ. C. '12 Section 1362; Civ. C. '02 Section 955; G. S. 746; R. S. 825; 1884 (18) 744.



Section 14-23-210. Appointment of times and places for holding courts; notice to interested parties.

Except as provided in Section 14-23-10 the probate court in each county shall appoint such times and places for holding court or for hearing any special matter as shall be judged most convenient for all persons interested and shall give notice of such times and places to the parties interested.

HISTORY: 1962 Code Section 15-441; 1952 Code Section 15-441; 1942 Code Section 224; 1932 Code Section 224; Civ. P. '22 Section 182; Civ. P. '12 Section 58; Civ. P. '02 Section 52; 1870 (14) Section 52; 1873 (15) 496.

Editor's Note

This section should be read in conjunction with Section 14-23-1010.



Section 14-23-220. Court open at all times for certain business.

The probate court shall be deemed open at all times for the transaction of ordinary business which may be necessary, when previous notice is not required to be given to the persons interested.

HISTORY: 1962 Code Section 15-442; 1952 Code Section 15-442; 1942 Code Section 225; 1932 Code Section 225; Civ. P. '22 Section 183; Civ. P. '12 Section 59; Civ. P. '02 Section 53; 1870 (14) Section 53.

Editor's Note

This section should be read in conjunction with Section 14-23-1010.



Section 14-23-230. Adjournment of court.

A probate court may be adjourned as occasion may require. When the judge is absent at the time for holding a court the clerk may adjourn it.

HISTORY: 1962 Code Section 15-443; 1952 Code Section 15-443; 1942 Code Section 226; 1932 Code Section 226; Civ. P. '22 Section 184; Civ. P. '12 Section 60; Civ. P. '02 Section 54; 1870 (14) Section 54.



Section 14-23-250. Jurisdiction once acquired is exclusive.

When any probate court shall have first taken cognizance of the settlement of the estate of a deceased person, such court shall have jurisdiction of the disposition and settlement of all the personal estate of such deceased person to the exclusion of all other probate courts.

HISTORY: 1962 Code Section 15-445; 1952 Code Section 15-445; 1942 Code Section 220; 1932 Code Section 220; Civ. P. '22 Section 178; Civ. P. '12 Section 54; Civ. P. '02 Section 48; 1870 (14) Section 48.



Section 14-23-260. Jurisdiction shall not be collaterally impeached.

The jurisdiction assumed by any probate court in any case, so far as it depends on the place of residence or the location of the estate, shall not be contested in any suit or proceeding whatever, except in an appeal from the probate court in the original case or when the want of jurisdiction appears on the record.

HISTORY: 1962 Code Section 15-446; 1952 Code Section 15-446; 1942 Code Section 221; 1932 Code Section 221; Civ. P. '22 Section 179; Civ. P. '12 Section 55; Civ. P. '02 Section 49; 1870 (14) Section 49.



Section 14-23-280. Commencement of proceedings; procedure.

Proceedings in the court of probate may be commenced by petition or complaint to the judge of probate for the county to which the jurisdiction of the subject matter belongs, briefly setting forth the facts or grounds of the application. A summons shall be issued to the defendants in such proceedings. The manner of service, time for answering and other proceedings relating to the trial, except trial by jury, shall conform as nearly as may be to the practice in the courts of common pleas as provided in this Code.

HISTORY: 1962 Code Section 15-448; 1952 Code Section 15-448; 1942 Code Section 237; 1932 Code Section 237; Civ. P. '22 Section 194; Civ. P. '12 Section 70; Civ. P. '02 Section 64; 1870 (14) Section 67.



Section 14-23-290. Court may issue warrants and processes.

Probate courts may issue all warrants and processes, in conformity to the rules of law, which may be necessary to compel the attendance of witnesses or to carry into effect any order, sentence or decree of such courts or the powers granted them by law.

HISTORY: 1962 Code Section 15-449; 1952 Code Section 15-449; 1942 Code Section 217; 1932 Code Section 217; Civ. P. '22 Section 175; Civ. P. '12 Section 51; Civ. P. '02 Section 45; 1870 (14) Section 45.



Section 14-23-300. Judge may administer oaths, and take depositions, affidavits, and other instruments; fees.

The judge of probate, while in office, may administer oaths and take depositions, affidavits and probate of deeds and other instruments as fully and effectually as is done by clerks of court and notaries public, and his fees therefor shall be the same as those allowed by law to other officers for similar services.

HISTORY: 1962 Code Section 15-450; 1952 Code Section 15-450; 1942 Code Section 3655; 1932 Code Section 3655; Civ. C. '22 Section 2197; Civ. C. '12 Section 1370; Civ. C. '02 Section 963; R. S. 833; 1884 (18) 730.



Section 14-23-310. Judge may punish for contempt.

The judge may keep order in court and punish any contempt of his authority in like manner as such contempt might be punished in the circuit or Supreme Court.

HISTORY: 1962 Code Section 15-451; 1952 Code Section 15-451; 1942 Code Section 239; 1932 Code Section 239; Civ. P. '22 Section 196; Civ. P. '12 Section 72; Civ. P. '02 Section 66; 1870 (14) Section 69.



Section 14-23-320. Power to commit to jail for refusal or neglect to perform order, sentence, or decree of court.

If any person shall refuse or neglect to perform any lawful order, sentence or decree of a probate court, such court may issue a warrant, directed to any sheriff or constable in the State, requiring him to apprehend and imprison such person in the common jail of the county or, if there be no jail in the county, then in the jail of the adjoining county, until he shall perform such order, sentence or decree or be delivered by due course of law.

HISTORY: 1962 Code Section 15-452; 1952 Code Section 15-452; 1942 Code Section 218; 1932 Code Section 218; Civ. P. '22 Section 176; Civ. P. '12 Section 52; Civ. P. '02 Section 46; 1870 (14) Section 46.



Section 14-23-330. Taking and use of deposition.

When a witness whose testimony is necessary to be used before any probate court shall reside out of this State or out of the county where the court is held or more than thirty miles from the county seat, or when by reason of age or bodily infirmity any such witness shall be unable to attend in person, the court may issue a commission to one or more competent persons to take the testimony of such witness. Depositions taken according to the provisions of the law for taking depositions to be used on the trial of civil causes may be used on the trial of any question before the probate court when such testimony may be proper.

HISTORY: 1962 Code Section 15-453; 1952 Code Section 15-453; 1942 Code Section 219; 1932 Code Section 219; Civ. P. '22 Section 177; Civ. P. '12 Section 53; Civ. P. '02 Section 47; 1870 (14) Section 47.



Section 14-23-340. Guardianship proceedings to be held in court of county where guardian was appointed.

All proceedings in relation to the property or estate of any person under guardianship shall be had in the court of probate of the county in which the guardian was appointed.

HISTORY: 1962 Code Section 15-455; 1952 Code Section 15-455; 1942 Code Section 214; 1932 Code Section 214; Civ. P. '22 Section 172; Civ. P. '12 Section 48; Civ. P. '02 Section 42; 1870 (14) Section 42.



Section 14-23-360. Enrollment of order or decree for payment of money.

Any party in whose favor an order or decree for the payment of money may be made by a court of probate may cause such order or decree to be enrolled at any time within one year after the making of the same and for that purpose shall prepare and deliver to the judge of probate a brief or abstract, setting forth the title of the proceedings wherein such order or decree was made, the parties thereto, the date when the same was made and the names of the parties bound thereby, together with such other particulars as may be necessary to identify the order with the proceedings and to exhibit the grounds for making the same and the operation and effect thereof. The judge of probate shall annex thereto the order or decree or an exact copy thereof, certified by him, together with the time when the same was made and entered, shall endorse on the record the day of the month and year when the brief or abstract was lodged in his office and shall deposit the same in a case in his office with the records pertaining to the cause.

HISTORY: 1962 Code Section 15-462; 1952 Code Section 15-462; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



Section 14-23-370. Order or decree as a lien or a judgment.

No order or decree of any court of probate for the payment of money shall, as to third persons, without express notice, have any effect as a lien on the real estate of the person intended to be bound thereby but from the day when such a brief or abstract shall have been delivered to or lodged with the judge of probate as aforesaid and a transcript of the docket thereof in the index of money decrees as herein prescribed has been filed in the office of the clerk of the court of common pleas for the same county and duly entered by the clerk on the calendar of judgments kept in his office. Nor shall such order or decree rank as a judgment against the estate of any person deceased unless such abstract was duly filed and indexed and a transcript of the entry in the index filed with the clerk of the circuit court for the same county and duly docketed by the clerk on the calendar of judgments of the court of common pleas before the death of such deceased person. After the transcript of the docket in the index of money decrees has been duly entered upon the calendar of judgments kept in the office of the clerk of the court of common pleas such order or decree shall have like force and effect as judgments of the courts of common pleas.

HISTORY: 1962 Code Section 15-463; 1952 Code Section 15-463; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



Section 14-23-380. Effect of enrollment on appeal; execution of order or decree after notice of appeal; when enrollment must be amended or vacated.

Such enrollment of any order or decree for the payment of money shall not deprive any party thereto of the right to appeal therefrom, and when notice of such appeal shall be duly given, execution upon the order or decree, issued as herein provided, shall be lodged to bind only and shall not be enforced until such appeal shall have been dismissed. If such order or decree shall be reversed, set aside or modified on appeal, the enrollment thereof shall be amended or wholly vacated accordingly.

HISTORY: 1962 Code Section 15-464; 1952 Code Section 15-464; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



Section 14-23-390. Index of enrolled money decrees.

Every judge of probate shall provide and keep in his office an index of money decrees, in which every enrolled order or decree for the payment of money shall be entered, with the names of every party or estate bound thereby, alphabetically arranged, together with the names of the parties plaintiff, and which, beside the title of the package in which the order or decree is contained and the number in the package, shall exhibit the amount ordered to be paid, the costs (if any), date of enrollment, date of execution and date of satisfaction when satisfaction has been entered. Such book shall be of convenient size, of durable paper and well bound, and the expense of providing the same shall be defrayed by the governing bodies of the respective counties.

HISTORY: 1962 Code Section 15-465; 1952 Code Section 15-465; 1942 Code Section 241; 1932 Code Section 241; Civ. P. '22 Section 198; Civ. P. '12 Section 74; Civ. P. '02 Section 68; 1878 (16) 711.



Section 14-23-400. Judges may issue executions.

Judges of the probate court may issue executions against property, when such process is necessary to carry into effect any order, sentence or decree of such court or for costs accruing therein. And they may issue executions against property in their respective counties to enforce decrees from the probate courts of other counties upon a transcript of such decree and certificate of enrollment of the same being filed in the office of the probate court from which such execution is to issue and also in the office of the clerk of the court of common pleas for the county in which it is to issue.

HISTORY: 1962 Code Section 15-466; 1952 Code Section 15-466; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



Section 14-23-410. Prerequisites to issuance of executions.

No execution shall be issued by any judge of probate to enforce the collection of money under any order or decree of a court of probate until an abstract or brief has been prepared and filed according to the direction of Sections 14-23-360 and 14-23-370, the proper minute thereof has been entered in the index of money decrees and the proper transcript of such minute has been filed in the office of the clerk of the circuit court for such county and entered upon the calendar of judgments of the court of common pleas kept in his office.

HISTORY: 1962 Code Section 15-467; 1952 Code Section 15-467; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



Section 14-23-420. Recording satisfaction of execution.

When any such execution has been duly returned satisfied to the office of the judge of probate from whence it issued, the judge of such court of probate shall have such satisfaction recorded upon the proper transcript in the office of the clerk of the circuit court and entered upon the docket thereof on the calendar of judgments of the court of common pleas kept in said clerk's office.

HISTORY: 1962 Code Section 15-468; 1952 Code Section 15-468; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



Section 14-23-430. Form of warrant or process.

When no form of warrant or process is prescribed by statute or rules of court the probate judge shall frame one in conformity to the rules of law and the usual course of proceedings in this State.

HISTORY: 1962 Code Section 15-469; 1952 Code Section 15-469; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



Section 14-23-440. Sheriff or constable shall execute orders or process.

Any sheriff or constable in this State shall execute the orders or process of such court in the same manner as the orders or process of the circuit or Supreme Courts.

HISTORY: 1962 Code Section 15-470; 1952 Code Section 15-470; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



Section 14-23-620. Judge shall make search and furnish copies of records; certification; fees.

The judge of probate, when applied to, shall search for and examine any book, record or paper belonging to his office, shall furnish any person wanting the same with a copy or copies of any part thereof or of the whole or any part of any proceedings touching any estate in his care or custody as judge of probate aforesaid and shall certify the same. For such services he shall be allowed a fee at the rate of nine cents for each copy sheet of ninety words the copy furnished may contain and fifty cents for every certificate he shall so give.

HISTORY: 1962 Code Section 15-482; 1952 Code Section 15-482; 1942 Code Section 3646; 1932 Code Section 3646; Civ. C. '22 Section 2189; Civ. C. '12 Section 1365; Civ. C. '02 Section 958; G. S. 774; R. S. 828; 1839 (11) 63 Section 23; 1931 (37) 14.



Section 14-23-660. Manner of filing papers; index.

In filing papers in the judge of probate's office the case shall be divided into convenient apartments, which shall be numbered from one forward. The papers relating to the same estate shall be wrapped in an envelope as a package, shall bear a number and shall be endorsed in the name of the estate. A convenient number of packages shall be embraced in a strong envelope and constitute a bundle, bearing the number of the apartment of the case containing it. A complete alphabetical index shall be constructed with reference to the surname of the deceased person to whose estate the papers relate and of the executors and administrators. Opposite each name in such index shall be two columns, the one expressing the number of the apartment where the bundle is to be found and the other expressing the number of the package in such bundle which contains the papers relating to the estate named in the index.

HISTORY: 1962 Code Section 15-488; 1952 Code Section 15-488; 1942 Code Section 3650; 1932 Code Section 3650; Civ. C. '22 Section 2192; Civ. C. '12 Section 1368; Civ. C. '02 Section 961; G. S. 777; R. S. 831; 1839 (11) 69 Section 36.



Section 14-23-670. Clerk shall file account of money remaining in court.

At each stated session of the probate court the clerk thereof shall present an account to the court of all moneys remaining therein or subject to the order thereof, stating particularly on account of what cause or causes such moneys are deposited. Such account and the vouchers thereof shall be filed in court.

HISTORY: 1962 Code Section 15-489; 1952 Code Section 15-489; 1942 Code Section 3654; 1932 Code Section 3654; Civ. C. '22 Section 2196; Civ. C. '12 Section 1369; Civ. C. '02 Section 962; G. S. 778; R. S. 832; 1868 (14) 17 Section 13.



Section 14-23-680. Judge responsible for books, papers, and property of office; transfer to successor; violations.

Every judge of probate shall be responsible for the books and papers and also for the furniture in his office. Upon his retiring from office or upon his death, he or his representatives shall be bound to transfer the same to his successor immediately after such successor shall have entered upon the duties of the office, under a penalty of one thousand dollars, to be recovered by indictment, and of imprisonment not exceeding one year.

HISTORY: 1962 Code Section 15-490; 1952 Code Section 15-490; 1942 Code Sections 1524, 3656; 1932 Code Sections 1524, 3656; Civ. C. '22 Section 2198; Cr. C. '22 Section 471; Civ. C. '12 Section 1371; Cr. C. '12 Section 544; Civ. C. '02 Section 964; Cr. C. '02 Section 387; G. S. 457, 779; R. S. 304, 834; 1839 (11) 70 Section 37; 1874 (15) 674; 1885 (19) 158.



Section 14-23-690. Successor to issue receipt for books, papers, and property of retiring judge.

Before surrendering such books, papers and furniture the retiring judge of probate, or his representatives, shall be entitled to require a receipt therefor from such successor. Such receipt shall specify the number and title of every book and the number and description of every article of furniture, together with the order and condition of the books, papers and furniture. A duplicate of such receipt shall also be given, and shall by the retiring judge of probate or his representatives, be filed in the office of the clerk of the court of the county.

HISTORY: 1962 Code Section 15-491; 1952 Code Section 15-491; 1942 Code Section 3656; 1932 Code Section 3656; Civ. C. '22 Section 2198; Civ. C. '12 Section 1371; Civ. C. '02 Section 964; G. S. 779; R. S. 834; 1839 (11) 70 Section 37.



Section 14-23-700. Liability of retiring judge or representative for failure to account; appropriation of damages.

Every judge of probate retiring from office, or his representatives, shall be liable to an action, in the name of his successor, for damages for any books, papers or furniture proved to have been in his possession but not appearing by such receipt to have been transferred to his successor. Such damages, when recovered, shall be appropriated to the replacing of such books, papers or furniture or to the benefit of the parties who may have been injured by the loss thereof and an order for appropriating such damages shall be made by the court before which such action may be tried.

HISTORY: 1962 Code Section 15-492; 1952 Code Section 15-492; 1942 Code Section 3656; 1932 Code Section 3656; Civ. C. '22 Section 2198; Civ. C. '12 Section 1371; Civ. C. '02 Section 964; G. S. 779; R. S. 834; 1839 (11) 70 Section 37.



Section 14-23-710. Authority to make investments and loans; interest notes.

Any judge of probate may invest in, or lend money on the security of: Federal farm loan bonds issued by Federal land banks pursuant to the Federal Farm Loan Act as amended; bonds issued by the Federal Farm Mortgage Corporation pursuant to the provisions of an act of Congress known as the "Federal Farm Mortgage Corporation Act"; Federal Intermediate Credit Bank debentures issued pursuant to the Federal Farm Loan Act as amended; and debentures issued by Central Bank for Cooperatives and regional banks for cooperatives, organized under the Farm Credit Act of 1933, and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92-181) or by any of such banks. A judge of probate making an investment or loan authorized by this section shall not be chargeable in his account for a greater rate of interest than the amount actually received on the investment or loan.

HISTORY: 1962 Code Section 15-493; 1952 Code Sections 8-237, 37-149.1; 1942 Code Section 9049; 1932 Code Section 9049; Civ. C. '22 Section 5461; 1918 (30) 763; 1919 (31) 133; 1934 (38) 1493; 1952 (47) 1893; 1955 (49) 152; 1973 (58) 335.



Section 14-23-1010. Establishment.

There is established in each of the counties of this State a probate court, which must be located at the county seat and must be open for the transaction of its business at all reasonable hours. The probate court of each county is part of the unified judicial system of this State.

HISTORY: 1976 Act No. 690 Art. V Section 1; 1986 Act No. 539, Section 3(1)(H), eff July 1, 1987.



Section 14-23-1020. Election and term of judges; filling of vacancies.

There shall be a judge of probate for each probate court. The probate judge of each county holding office on June 30, 1976, shall continue to be such judge of probate until the expiration of his term of office at which time his successor shall be selected as provided by law for a term of four years and until his successor is elected and qualifies. Except as otherwise provided by this section, any vacancy in the office of probate judge shall be filled as provided by law.

HISTORY: 1976 Act No. 690 Art. V Section 2.



Section 14-23-1030. Associate judges.

In addition to the judge of probate, there shall be one or more associate judges of probate in any county whose governing body appropriates the funds therefor. Associate judges of probate shall be appointed by the judge of probate to serve at his pleasure for a term coterminous with his term. The associate judges have jurisdiction to hear and decide all matters assigned to them by the judge which are within the jurisdiction of the court. The judge is accountable and responsible for all acts of his associates within the scope of their duties.

HISTORY: 1976 Act No. 690 Art. V Section 3; 1983 Act No. 98, eff June 9, 1983.



Section 14-23-1040. Only qualified county electors eligible to office of judge or associate judge.

No person is eligible to hold the office of judge of probate who is not at the time of his election a citizen of the United States and of this State, has not attained the age of twenty-one years upon his election, has not become a qualified elector of the county in which he is to be a judge, and has not received a four-year bachelor's degree from an accredited post-secondary institution or if he has received no degree he must have four years' experience as an employee in a probate judge's office in this State.

HISTORY: 1976 Act No. 690 Art. V Section 4; 1988 Act No. 678, Part IV, Section 3, eff January 1, 1989.

Editor's Note

NOTE: The provision of Section 14-23-1040 requiring a four-year college degree or four years' experience as an employee in a probate judge's office in the State in order to serve as a probate judge has not been precleared by the U.S. Department of Justice and cannot be put into effect. See Section 5 of the Voting Rights Act of 1965, as amended.

1988 Act No. 678, Part II, Section 4, provides as follows:

Section 14-23-1040 of the 1976 Code does not apply to probate judges presently holding office upon January 1, 1989.



Section 14-23-1050. Bond.

Each judge of probate and associate probate judge shall, before assuming the duties of that office, enter into bond in the sum of one hundred thousand dollars conditioned for the faithful performance of the duties of such office, which bond shall be executed and filed as prescribed in Chapter 3 of Title 8 of the 1976 Code.

HISTORY: 1976 Act No. 690 Art. V Section 5; 1995 Act No. 15, Section 2, eff April 4, 1995.



Section 14-23-1070. Appointment of deputies; powers.

Each judge of probate may from time to time appoint a deputy to act in his stead during his temporary absence, and in evidence of such appointment shall issue an order which shall be filed and recorded as herein provided. Each deputy so appointed shall have power, during the temporary absence of the judge of probate, to perform all the duties of his office; and all such acts, judgments, decrees, orders and licenses shall be done and issued in the name of the judge of probate by his deputy and when so done and issued shall have the same force and effect in law as if done and issued by the judge of probate. The judge of probate shall be accountable and responsible for all acts of his deputy within the scope of his duties, and may, at his pleasure, by order, remove any such deputy. All orders appointing or removing such deputy shall be recorded and indexed in the office of the judge of probate in a book to be kept for that purpose, available for public inspection.

HISTORY: 1976 Act No. 690 Art. V Section 7.



Section 14-23-1080. Judges shall not sit in certain cases.

No judge or associate judge shall sit in any case in which he has a vested interest, or in which he is biased or prejudiced in favor of or against any interested party, or in which he has been counsel or a material witness, or in the determination of any cause or proceeding in the administration or settlement of any estate under a will that he has prepared, or of any estate of any person in which he is interested as heir, legatee, executor, administrator, guardian or trustee. In every such case the Chief Justice of the Supreme Court shall appoint a special judge to sit in the matter.

HISTORY: 1976 Act No. 690 Art. V Section 8.



Section 14-23-1090. Appointment and removal of clerk.

The judge of probate may appoint a clerk and may remove him at his pleasure.

HISTORY: 1976 Act No. 690 Art. V Section 9.



Section 14-23-1100. Duties of clerk.

The clerk shall keep a true and fair record of each order, sentence, decree and license issued by the court, and of all other things proper to be recorded. He shall also give true and attested copies of instruments, documents and records of the court. He may execute and issue in the name of the judge of probate the following: certificates of the appointment and qualification of administrators, executors, guardians, committees and testamentary trustees; certifications pertaining to, and certified copies of wills, all probate court records, and statements or stipulations pertaining thereto; warrants of appraisements in decedents' estates including appointment of appraisers; and marriage licenses. He shall provide for the publication of the citation required by law prior to the appointment of an administrator, and for the issuance and filing in the office of the clerk of the court of common pleas or of the register of mesne conveyance and the office of the county auditor the index forms required by law pertaining to the devise or descent of real property. He shall prepare and execute all forms necessary to obtain payment of insurance benefits in connection with intestate estate being administered by the probate court as provided by law. He may examine, vouch, and approve uncontested accountings, and may execute and submit requisitions and claim warrants for supplies and material needed for the operation of the court. He may take acknowledgments and administer oaths, and, subject to the control of the judge, may issue notices and make all necessary orders for the hearing of any matter to be heard in the court. If a matter is not contested, he may hear and determine it and make all orders, judgments and decrees in connection therewith which the judge could make, subject to the same being set aside or modified by the judge at any time within thirty days thereafter; and if not so set aside or modified such orders, judgments and decrees made by the clerk shall have the same effect as if made by the judge. No person shall practice as an attorney or counselor at law in the court of which he is clerk.

Nothing in this section may be construed to preclude use of a computer system or related equipment by a clerk of court in performance of the duties prescribed in this section.

HISTORY: 1976 Act No. 690 Art. V Section 10; 1994 Act No. 412, Section 2, eff May 25, 1994.



Section 14-23-1110. Practice of law by judges or associate judges.

No judge or associate judge of probate shall act as attorney or counsel or receive fees as such in any matter pending or originating in his court.

HISTORY: 1976 Act No. 690 Art. V Section 11.



Section 14-23-1120. Court of record; seal.

The court of probate shall be a court of record and shall have a seal bearing the name of such court, which seal shall be impressed upon all orders, decrees and licenses issued by such court. Except as otherwise provided by law, the records of the court of probate shall at all times be subject to inspection by any person interested therein.

HISTORY: 1976 Act No. 690 Art. V Section 12.



Section 14-23-1130. Books, office equipment, office space, support personnel; index books.

The governing body of each county shall provide and the judge of probate shall keep the seal of the probate court, the necessary office equipment of the probate court, and those books as are necessary for keeping the records of the probate court and for reference to these records, including index books, appropriately labeled, referring to the records of the probate court pertaining to:

1. wills;

2. intestate estates;

3. estates of minors and incompetents;

4. bonds;

5. inventories and appraisements;

6. returns or accountings;

7. liens;

8. admissions and commitments to facilities for the care and treatment of mentally ill, persons with intellectual disability, alcoholics, and drug addicts;

9. marriage licenses and marriages;

10. decrees;

11. general or miscellaneous matters.

In addition, the governing body of each county shall provide office space and additional support personnel necessary for the orderly conduct of the business of the probate court.

If the probate court maintains the original of a document in the master file of a matter and a copy of that document on microfilm, a computer system, or on another similar system, it is not necessary for the probate court to maintain a second separate record with copies of those types of documents, provided a general index or an index for those types of documents is maintained.

HISTORY: 1976 Act No. 690 Art. V Section 13; 1987 Act No. 157 Section 1, eff June 8, 1987; 1994 Act No. 412, Section 3, eff May 25, 1994.



Section 14-23-1140. Rules and regulations governing practice, procedure, and conduct of business.

The Supreme Court shall have the power by rule to regulate the practice, procedure, and conduct of business in the courts of probate. Provided, however, that the State Department of Mental Health and the State Department of Disabilities and Special Needs may by rule and regulation prescribe the form of admission documents to their facilities.

HISTORY: 1976 Act No. 690 Art. V Section 14; 1993 Act No.181, Section 257, eff July 1, 1993.



Section 14-23-1150. Jurisdiction of judges.

Every judge of probate, in his county, shall have jurisdiction:

(a) as provided in Sections 62-1-301 and 62-1-302, and other applicable sections of the South Carolina Probate Code;

(b) to issue marriage licenses, in form as provided by the bureau of vital statistics of the Department of Health and Environmental Control; to record, index, and dispose of copies of marriage certificates; and to issue certified copies of such licenses and certificates;

(c) to perform the duties of the clerk of the court of common pleas in proceedings in eminent domain for the acquisition of rights-of-way by railway or canal companies when such clerk is disqualified by reason of ownership of or interest in any lands over which it is sought to obtain such right-of-way;

(d) to inquire into and adjudge, in such proceedings as may be authorized by law, the involuntary commitment of persons suffering from mental illness, intellectual disability, alcoholism, drug addiction, and active pulmonary tuberculosis.

HISTORY: 1976 Act No. 690 Art. V Section 15; 1986 Act No. 539, Section 3(1)(B), eff July 1, 1987.






CHAPTER 25 - MUNICIPAL COURTS

Extra Notes

Editor's Note

1980 Act No. 480 amended this chapter to provide for a uniform municipal court system and do away with distinctions between municipalities based on population. The former provisions under this chapter are superseded by the provisions that follow and are no longer law.



Section 14-25-5. Establishment of municipal courts by ordinance; facilities for courts; use of magistrates court by municipality.

(a) The council of each municipality in this State may, by ordinance, establish a municipal court, which shall be a part of the unified judicial system of this State, for the trial and determination of all cases within its jurisdiction. The ordinance shall provide for the appointment of one or more full-time or part-time judges and the appointment of a clerk.

(b) Any municipality establishing a municipal court pursuant to the provisions of this chapter shall provide facilities for the use of judicial officers in conducting trials and hearings and shall provide sufficient clerical and nonjudicial support personnel to assist the municipal judge.

(c) Any municipality may prosecute any of its cases in any magistrate court in the county in which such municipality is situate upon approval by the governing body of the county.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-910.



Section 14-25-15. Appointment of municipal judge; training program, certification examination and continuing education requirements.

(A) Each municipal judge must be appointed by the council to serve for a term set by the council of not less than two years but not more than four years and until his successor is appointed and qualified. His compensation must be fixed by the council.

(B) The council shall notify South Carolina Court Administration of any persons appointed or reappointed as municipal judges.

(C) Before entering upon the discharge of the duties of his office, each judge shall take and subscribe the oath of office prescribed by Article VI, Section 5 of the South Carolina Constitution.

(D) Notwithstanding any other provision of law relating to the terms and qualifications of municipal judges:

(1) All municipal judges shall complete a training program or pass certification or recertification examinations, or both, pursuant to standards established by the Supreme Court of South Carolina. The examination must be offered at least three times each year. The Chief Justice of the Supreme Court shall establish guidelines for exempting municipal judges from taking an examination based upon experience or education factors.

(a) Municipal judges appointed for the first time on or after the effective date of this act shall complete the training program and pass the certification examination within one year after taking office, or before April 30, 2001, whichever is later.

(b) Municipal judges serving in the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg, as of the effective date of this section, shall pass a certification examination before April 30, 2001.

(c) Municipal judges serving in the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York, as of the effective date of this section, shall pass a certification examination before April 30, 2002.

(d) Every municipal judge shall pass a recertification examination within eight years after passing the initial certification examination and at least once every eight years thereafter.

(2) If any municipal judge does not comply with these training or examination requirements, his office is declared vacant on the date the time expires or when he is notified, as provided in subsection (E), whichever is earlier.

(E) Upon written notification of the Supreme Court or its designee to the affected municipal judge and the council of the failure of the municipal judge to complete the training program or pass the certification examination required pursuant to subsection (D), the municipal judge's office is declared vacant, the municipal judge does not hold over, and the council shall appoint a successor, as provided in Section 14-25-25; however, the council shall not reappoint the current municipal judge who failed to complete the training program or pass the certification examination required pursuant to subsection (D) to a new term or to fill the vacancy in the existing term.

(F) No municipal judge who is admitted to practice in the courts of this State shall practice law in the municipal court for which he is appointed.

(G) All municipal judges shall attend annually the number of approved continuing education hours in criminal law and subject areas related to municipal judges' duties which are required by the Supreme Court of South Carolina. The Chief Justice of the Supreme Court shall establish guidelines for exempting municipal judges from the continuing education hours required by this section based upon experience or education factors.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 394, Section 2, eff August 4, 2000; 2004 Act No. 238, Section 2, eff May 24, 2004.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-920.

2004 Act No. 238, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and applies to municipal judges appointed on or after this act's effective date."



Section 14-25-25. Eligibility for judgeship; vacancy in office and temporary absence.

A municipal judge shall not be required to be a resident of the municipality by whom he is employed. A municipality may contract with any other municipality in the county or with the county governing body to employ the municipal judge of the other municipality or a magistrate to preside over its court.

In case of a vacancy in the office of municipal judge, a successor shall be appointed in the manner of original appointment for the unexpired term. In case of the temporary absence, sickness, or disability of a municipal judge, the court shall be held by a judge of another municipality or by a practicing attorney or some other person who has received training or experience in municipal court procedure, who shall be designated by the mayor and take the prescribed oath of office before entering upon his duties.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-930 and 14-25-940.



Section 14-25-35. Appointment and duties of clerk of court.

The municipal clerk or other municipal employee may be appointed to serve as clerk of the court. The clerk of the court shall keep such records and make such reports as may be determined by the State Court Administrator.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



Section 14-25-45. Powers, duties, and jurisdiction of municipal courts.

Each municipal court shall have jurisdiction to try all cases arising under the ordinances of the municipality for which established. The court shall also have all such powers, duties and jurisdiction in criminal cases made under state law and conferred upon magistrates. The court shall have the power to punish for contempt of court by imposition of sentences up to the limits imposed on municipal courts. The court shall have no jurisdiction in civil matters.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-970.



Section 14-25-55. Powers and duties of chief of police and police officers.

The chief of police of the municipality for which a court is established, or someone designated by him, shall attend upon the sessions of the court. The chief of police and the police officers of such municipality shall be subject to the orders of the court and shall execute the orders, writs, and mandates thereof and perform such other duties in connection therewith as may be prescribed by the ordinances of the municipality. The chief of police and police officers shall also be invested with the same powers and duties as are provided for magistrates' constables.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-950.



Section 14-25-65. Maximum penalties that court may impose; restitution; contempt.

(A) If a municipal judge finds a party guilty of violating a municipal ordinance or a state law within the jurisdiction of the court, he may impose a fine of not more than five hundred dollars or imprisonment for thirty days, or both. In addition, a municipal judge may order restitution in an amount not to exceed the civil jurisdictional amount of magistrates court provided in Section 22-3-10(2). In determining the amount of restitution, the judge shall determine and itemize the actual amount of damage or loss in the order. In addition, the judge may set an appropriate payment schedule.

(B) A municipal judge may hold a party in contempt for failure to pay the restitution ordered if the judge finds the party has the ability to pay. In addition, a municipal judge may convert any unpaid restitution, fines, costs, fees, surcharges, and assessments to a civil judgment as provided in Section 17-25-323(C).

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1993 Act No. 171, Section 2, eff July 1, 1993, and applicable to all offenses occurring after this date; 1999 Act No. 78, Section 1, eff June 11, 1999; 2010 Act No. 273, Section 23, eff June 2, 2010; 2013 Act No. 82, Section 5, eff June 13, 2013.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-50.



Section 14-25-75. Judge may suspend sentences.

Any municipal judge may suspend sentences imposed by him upon such terms and conditions as he deems proper including, without limitation, restitution or public service employment.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-810, 14-25-980 and 14-25-990.



Section 14-25-85. Disposition of fines and penalties.

All fines and penalties collected by the municipal court shall be forthwith turned over by the clerk to the treasurer of the municipality for which such court is held.

HISTORY: 1980 Act No. 480, eff January 1, 1980.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-70.



Section 14-25-95. Appeals to Court of Common Pleas; procedures and time limits.

Any party shall have the right to appeal from the sentence or judgment of the municipal court to the Court of Common Pleas of the county in which the trial is held. Notice of intention to appeal, setting forth the grounds for appeal, must be given in writing and served on the municipal judge or the clerk of the municipal court within ten days after sentence is passed or judgment rendered, or the appeal is considered waived. The party appealing shall enter into a bond, payable to the municipality, to appear and defend the appeal at the next term of the Court of Common Pleas or shall pay the fine assessed.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1994 Act No. 520, Section 2, eff September 23, 1994.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-150 and 14-25-1000.



Section 14-25-105. Municipal judge to make return to Court of Common Pleas in event of appeal; no appeal de novo.

In the event of an appeal, the municipal judge shall make a return to the Court of Common Pleas, and the appeal must be heard by the presiding judge upon the return. The return of the municipal judge shall consist of a written report of the charges preferred, the testimony, the proceedings, and the sentence or judgment. When the testimony has been taken by a reporter as provided herein, the return shall include the reporter's transcript of the testimony. The return must be filed with the Clerk of the Court of Common Pleas of the county in which the trial was held and the cause must be placed on the motion calendar for the Court of Common Pleas. There shall be no trial de novo on any appeal from a municipal court.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1994 Act No. 520, Section 3, eff September 23, 1994.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-1010.



Section 14-25-115. Appointment of ministerial recorder; powers and duties.

The council of a municipality may establish the office of ministerial recorder and appoint one or more full-time or part-time ministerial recorders, who shall hold office at the pleasure of the council. Before entering upon the discharge of the duties of the office of ministerial recorder, the person appointed shall take and subscribe the prescribed oath of office and shall be certified by the municipal judge as having been instructed in the proper method of issuing warrants and setting and accepting bonds and recognizances. Ministerial recorders shall have the power to set and accept bonds and recognizances and to issue summonses, subpoenas, arrest warrants, and search warrants in all cases arising under the ordinances of the municipality, and in criminal cases as are now conferred by law upon magistrates. Ministerial recorders shall have no other judicial authority.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 394, Section 3, eff August 4, 2000.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-310 and 14-25-320.



Section 14-25-125. Demand for jury trial; composition of jury.

A person to be tried in a municipal court, prior to trial, may demand a jury trial, and the jury, when demanded, must be composed of six persons drawn from the jury list prepared by the jury commissioners from the latest official list furnished to the municipality by the State Election Commission each year in the manner prescribed in Section 14-25-130. The right to a jury trial shall be deemed to have been waived unless demand is made prior to trial.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2008 Act No. 270, Section 2, eff June 4, 2008.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-410.



Section 14-25-130. Preparation of jury list from electronic file of persons holding valid South Carolina driver's license or identification card.

In September of each year, the Department of Motor Vehicles shall furnish the State Election Commission an electronic file of the name, address, date of birth, social security number, sex, and race of persons who are over the age of eighteen years and citizens of the United States residing in each municipality who hold a valid South Carolina driver's license or an identification card issued pursuant to state law. The electronic file also must include persons who have obtained a valid South Carolina driver's license or identification card during the previous year and exclude persons whose driver's license or identification card has not been renewed or has been invalidated by judicial or administrative action. In October of each year, the State Election Commission shall furnish a jury list to municipal jury commissioners consisting of a file or list derived by merging the list of registered voters in the municipality with municipal residents appearing on the file furnished by the department, but only those licensed drivers and identification cardholders who are eligible to register to vote may be included in the list. Before furnishing the list, the commission must make every effort to eliminate duplicate names and names of persons disqualified from registering to vote or voting pursuant to the laws and Constitution of this State. As furnished to the jury commissioners by the State Election Commission, the list or file constitutes the roll of eligible jurors in the municipality. Expenses of the Department of Motor Vehicles and the State Election Commission in implementing this section must be borne by these agencies.

HISTORY: 2008 Act No. 270, Section 1, eff June 4, 2008.

Editor's Note

Former Section 14-25-130, entitled "Procedure on trial of appeal", was repealed by 1980 Act No. 480, Section 1.



Section 14-25-135. Jury commissioners.

The council shall appoint not less than three nor more than five persons to serve as jury commissioners for the municipal court; provided, however, that the council may act as jury commissioners in lieu of appointing such commissioners.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-510 and 14-25-620.



Section 14-25-145. Commissioners to prepare jury box.

The jury commissioners shall, within the first thirty days of each year, prepare a box to be known as the jury box. Such box shall contain two compartments, designated as "A" and "B", respectively.

HISTORY: 1980 Act No. 480, eff January 1, 1980.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-510 and 14-25-630.



Section 14-25-155. Composition of jury list.

(A) The jury list of the municipality must be composed of all names on the jury list prepared by the jury commissioners from the latest official list furnished to the municipality by the State Election Commission each year in the manner prescribed in Section 14-25-130.

(B) Compartment "A" of the jury box shall contain a separate ballot or number for each name on the jury list.

HISTORY: 1980 Act No. 480, eff January 1, 1980; 2008 Act No. 270, Section 3, eff June 4, 2008.



Section 14-25-165. Drawing and composing juries; single trials; trial terms; peremptory challenges.

(a)(1) The drawing and composing of juries for single trials or terms of court must be conducted, with necessary changes, according to the statutes relating to the drawing and composing of juries in magistrates courts, except as otherwise specifically provided by this chapter.

(2) A person appointed by the municipal judge who is not connected with the trial of the case for either party must draw out of Compartment "A" of the jury box at least thirty but not more than one hundred names, and the list of names drawn must be delivered to each party or to the attorney for each party.

(3) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this item, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding municipal judge may draw at least one hundred names but not more than a number determined sufficient by court administration for the jury list, and must deliver this list to each party or the attorney for each party.

(b)(1) In addition to the procedure for drawing a jury list as provided for in subsection (a), in those courts which schedule terms for jury trials, the judge may select a jury list in the manner provided by this subsection.

(2) At least ten but not more than forty-five days before a scheduled term of jury trials, a person selected by the presiding judge must draw at least forty but not more than one hundred jurors to serve one week only.

(3) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this item, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding municipal judge may draw at least one hundred names but not more than a number determined sufficient by court administration to serve one week only.

(4) Immediately after the jurors are drawn, the judge must issue a writ of venire facias for the jurors requiring their attendance on the first day of the week for which they have been drawn. This writ must be delivered to the chief of police or may be served by regular mail by the clerk of court.

(c) The names drawn pursuant to either subsection (a) or (b) must be placed in a box or hat and individual names randomly drawn out one at a time until six jurors and four alternates are selected. Each party has a maximum of six peremptory challenges as to primary jurors and four peremptory challenges as to alternate jurors and any other challenges for cause the court permits. If for any reason it is impossible to select sufficient jurors and alternates from the names drawn, names must be drawn randomly from Compartment "A" until sufficient jurors and alternates are selected.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 257, Section 4, eff May 1, 2000; 2004 Act No. 304, Section 1, eff September 8, 2004.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-520 and 14-25-660.



Section 14-25-170. Drawing and summoning jurors by computer.

In lieu of the manner required by this chapter, jurors for municipal courts, at the discretion of the governing body of the municipality, may be drawn and summoned by computer in the manner the Supreme Court by order directs.

HISTORY: 1990 Act No. 495, Section 1, eff May 29, 1990.



Section 14-25-175. Disposition of names drawn.

Upon the adjournment of the court, the clerk having the custody of the names drawn under any method in this chapter shall take the names or numbers of the jurors who appeared and shall return these ballots or numbers to Compartment "B" of the jury box, and the ballots or numbers corresponding to the names of the jurors who were unable to appear or who were excused by the municipal judge shall be returned to Compartment "A" of the jury box. When all names or numbers in Compartment "A" have been exhausted, the names or numbers from Compartment "B" shall be returned to Compartment "A" and thereafter juries shall continue to be drawn therefrom in the manner provided herein.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-540 and 14-25-670.



Section 14-25-180. Essential service to business excuse.

Upon furnishing an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the municipal judge if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

HISTORY: 2000 Act No. 394, Section 4, eff August 4, 2000.



Section 14-25-185. Failure of juror to appear.

Any juror who, being duly summoned, shall neglect or refuse to appear in obedience to any summons issued by any municipal court, and shall not within forty-eight hours render to the municipal judge a sufficient reason for his delinquency, may be punished for contempt.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Section 14-25-430.



Section 14-25-195. Right to record proceedings.

Any party shall have the right to have the testimony given at a jury trial in any municipal court taken stenographically or mechanically by a reporter; provided, that nothing herein shall operate to prevent any such party from mechanically recording the proceedings himself. The requesting party shall pay the charges of such reporter for taking and transcribing if such testimony is recorded by a municipal court reporter.

HISTORY: 1980 Act No. 480, eff January 1, 1981.

Editor's Note

This section contains provisions dealing with matters formerly dealt with by Sections 14-25-40 and 14-25-960.



Section 14-25-205. Consolidated political subdivisions.

In the event a consolidated political subdivision is created under the Constitution and laws of this State, the provisions of this chapter shall apply to the creation and operation of courts for such consolidated political subdivision mutatis mutandi.

HISTORY: 1980 Act No. 480, eff January 1, 1980.



Section 14-25-810. Authority of recorders to suspend sentences.

The recorders of the cities in this State having a population in excess of sixty thousand may in their discretion suspend sentences imposed by them in such cases as come within their jurisdiction upon such terms as in their discretion may seem fit and proper.

HISTORY: 1962 Code Section 15-991; 1952 Code Section 15-991; 1942 Code Section 1039-3; 1932 (37) 1353.






CHAPTER 27 - JUDICIAL COUNCIL

Section 14-27-10. Creation of Judicial Council.

There is hereby created a Judicial Council, to be known as the Judicial Council of the State of South Carolina.

HISTORY: 1962 Code Section 15-2101; 1957 (50) 43.



Section 14-27-20. Composition.

The Judicial Council is composed of the following:

(1) the Chief Justice of the Supreme Court of South Carolina or some other member of the court designated by him or her;

(2) the Chief Judge of the South Carolina Court of Appeals;

(3) two circuit court judges of the State;

(4) two family court judges of the State;

(5) two probate judges of the State;

(6) the Attorney General or one of the Assistant Attorneys General or one of the circuit solicitors;

(7) the Dean or a member of the faculty of the Law School of the University of South Carolina;

(8) one person recommended by the Charleston School of Law;

(9) the President of the South Carolina Bar or his designee;

(10) the Lieutenant Governor or his designee;

(11) the Speaker of the House of Representatives or his designee;

(12) the Chairman of the Senate Finance Committee or his designee;

(13) the Chairman of the House Ways and Means Committee or his designee;

(14) the Chairman of the Senate Judiciary Committee or his designee;

(15) the Chairman of the House Judiciary Committee or his designee;

(16) the Director of the Legislative Council;

(17) six other members, of whom at least four must be members of the bar of this State;

(18) two summary court judges: one shall be a magistrate court judge, and one shall be a municipal court judge; and

(19) two masters-in-equity.

HISTORY: 1962 Code Section 15-2102; 1957 (50) 43; 1973 (58) 332; 1977 Act No. 112 Section 1; 1988 Act No. 678, Part III, Section 1, eff January 1, 1989; 2012 Act No. 244, Section 1, eff June 18, 2012.



Section 14-27-30. Chief Justice shall appoint certain members; other shall serve ex officio.

The Chief Justice of the Supreme Court shall appoint the following members to the Judicial Council: the two circuit court judges; the two family court judges; the two probate judges; the two summary court judges; the two masters-in-equity; the Attorney General or one of the Assistant Attorneys General or one of the circuit solicitors; the Dean or member of the faculty of the Law School of the University of South Carolina; one person recommended by the Charleston School of Law; and the six remaining members of the Judicial Council.

The Lieutenant Governor, the Speaker of the House or their designees, the Chairmen of the Senate Finance Committee, House Ways and Means Committee, Senate Judiciary Committee, and House Judiciary Committee or their designees, the Director of the Legislative Council, and the President of the South Carolina Bar or his designee all serve ex officio.

HISTORY: 1962 Code Section 15-2103; 1957 (50) 43; 1977 Act No. 112 Section 2; 1988 Act No. 678, Part III, Section 2, eff January 1, 1989; 2012 Act No. 244, Section 2, eff June 18, 2012.



Section 14-27-40. Terms.

Members of the Judicial Council serve for the following terms:

(1) If he designates no other member of the Supreme Court, the Chief Justice serves during his term of office. If the Chief Justice designates some other member of the court, the other member serves during his term of office.

(2) The Lieutenant Governor, Speaker of the House or their designees, and the Chairmen of the Senate Finance Committee, House Ways and Means Committee, Senate Judiciary Committee, and House Judiciary Committee or their designees serve during their respective terms as those officers.

(3) The person recommended by the South Carolina Bar and appointed by the Chief Justice serves coterminous with the term of the President of the South Carolina Bar who makes the recommendation of the person for appointment.

(4) The Chief Judge of the South Carolina Court of Appeals serves during his term of office.

(5) The member of the legal department of the State (Attorney General, one of the Assistant Attorneys General, or one of the circuit solicitors) serves for a period of four years.

(6) The Dean or member of the faculty of the Law School of the University of South Carolina and the person recommended by the Charleston School of Law serve for a period of four years.

(7) The two circuit court judges serve for a period of four years each.

(8) The two family court judges serve for a period of four years each.

(9) The two judges of the probate courts serve for a period of four years each.

(10) The Director of the Legislative Council serves during his term of office.

(11) The two summary court judges serve for a period of four years each.

(12) The two masters-in-equity serve for a period of four years each.

(13) Three of the remaining six members of the Judicial Council must be appointed initially for terms of two years each, and three members must be appointed initially for terms of four years each. After the initial appointments, all six members must be appointed for terms of four years each.

The members designated in items (4), (5), (6), (7), (8), (9), (11), and (12) cease to be members of the Judicial Council before the expiration of their respective terms if they cease to hold the official positions entitling them to membership on the Judicial Council.

HISTORY: 1962 Code Section 15-2104; 1957 (50) 43; 1977 Act No. 112 Section 3; 1988 Act No. 678, Part III, Section 3, eff January 1, 1989; 2012 Act No. 244, Section 3, eff June 18, 2012.



Section 14-27-50. Vacancies.

When a vacancy occurs, it shall be filled for the remainder of the term.

HISTORY: 1962 Code Section 15-2105; 1957 (50) 43.



Section 14-27-60. Authorization for per diem, subsistence, and mileage.

Members of the council shall receive for each meeting attended the per diem, subsistence, and mileage provided by law for members of state boards, commissions, and committees which must be paid from appropriations provided by the General Assembly for the operation of the council. The secretary of the council shall approve all vouchers.

HISTORY: 1962 Code Section 15-2106; 1957 (50) 43; 1988 Act No. 368, eff March 14, 1988.



Section 14-27-70. Duties.

The Judicial Council shall have the following duties:

(1) To make a continuous study and survey of the administration of justice in this State, and of the organization, procedure, practice, rules and methods of administration and operation of each and all of the courts of the State, whether of record or not of record, and of each and all of the agencies, boards, commissions, bodies and officers of the State having and exercising quasi-judicial functions and powers;

(2) To receive and to consider and, in its discretion, to investigate criticisms and suggestions pertaining to the administration of justice in the State;

(3) To collect, compile, analyze and publish statistical and other information concerning the work of the courts of the State and such other information as the Council may prescribe from time to time; and

(4) To recommend to the General Assembly or to the courts of the State or to any officer or department of the State, either upon request or upon the Council's own motion, such changes in the law or in the rules, organization, operation or methods of conducting the business of the courts, and of each and all of the agencies, boards, commissions, bodies and offices of the State having and exercising quasi-judicial functions and powers, or with respect to any other matter pertaining to the administration of justice, as it may deem desirable.

HISTORY: 1962 Code Section 15-2107; 1957 (50) 43.



Section 14-27-80. Duties of certain members performed as part of the duties of their offices.

The duties performed by the Chief Justice of the Supreme Court, or other member of that court designated by him, by the circuit judges, inferior court judges and probate judges, by members of the legal department of the State, and by the Lieutenant Governor, Speaker of the House, legislative members, director of the Legislative Council and dean of the Law School of the University of South Carolina shall be performed as a part of the duties of their respective offices.

HISTORY: 1962 Code Section 15-2108; 1957 (50) 43.



Section 14-27-90. Certain officials shall make reports.

The judges and clerks of the courts of the State, and the sheriffs, solicitors and other officers of the State and its subdivisions, shall render to the Council such reports as it may request upon matters within the scope of its duties.

HISTORY: 1962 Code Section 15-2109; 1957 (50) 43.



Section 14-27-100. Receipt and expenditure of funds.

The Council may receive and expend funds received as grants, appropriations or gifts from foundations or any other source in connection with the duties of the Judicial Council, including studies and surveys looking towards the improvement of the administration of justice.

HISTORY: 1962 Code Section 15-2110; 1957 (50) 43.






CHAPTER 29 - VETERANS TREATMENT COURT PROGRAM

Section 14-29-10. Short title.

This chapter may be cited as the "Veterans Treatment Court Program Act".

HISTORY: 2014 Act No. 280 (H.3014), Section 1, eff June 10, 2014.



Section 14-29-20. Purpose of chapter.

The General Assembly recognizes the success of various other states' veterans court initiatives in rehabilitating certain nonviolent offenders who are veterans of a military conflict in which the United States military is or has been involved. The purpose of this chapter is to divert qualifying nonviolent military veteran offenders away from the criminal justice system and into appropriate treatment programs, thereby reserving prison space for violent criminals and others for whom incarceration is the only reasonable alternative.

HISTORY: 2014 Act No. 280 (H.3014), Section 1, eff June 10, 2014.



Section 14-29-30. Veterans treatment court programs may be established.

Each circuit solicitor may establish a veterans treatment court program. Each circuit solicitor that accepts state funding for the implementation of a veterans treatment court program must establish and administer at least one veterans treatment court program for the circuit within one hundred eighty days of receipt of funding. The circuit solicitor must administer the program and ensure that all eligible persons are permitted to apply for admission to the program.

HISTORY: 2014 Act No. 280 (H.3014), Section 1, eff June 10, 2014.






CHAPTER 31 - MENTAL HEALTH COURT PROGRAM

Section 14-31-10. Short title.

This chapter may be cited as the "Mental Health Court Program Act".

HISTORY: 2015 Act No. 30 (S.426), Section 1, eff June 1, 2015.



Section 14-31-20. Purpose of chapter.

The purpose of this chapter is to divert qualifying mentally ill offenders away from the criminal justice system and into appropriate treatment programs, thereby reserving prison space for violent criminals and others for whom incarceration is the only reasonable alternative. Offenders with a diagnosed, or diagnosable mental illness generally recognized in the psychiatric community, qualify for participation in a mental health court program.

HISTORY: 2015 Act No. 30 (S.426), Section 1, eff June 1, 2015.



Section 14-31-30. Definitions.

The following definitions shall apply to this chapter:

(1) "Pre-adjudicatory mental health court program" means a program that allows an offender to expedite the offender's criminal case before conviction and requires successful completion of the mental health court program as part of the agreement.

(2) "Post-adjudicatory mental health court program" means a program in which an offender has admitted guilt or has been found guilty and agrees to enter a mental health court program as part of the offender's sentence.

(3) "Combination mental health court program" means a mental health court program that includes a pre-adjudicatory mental health court program and a post-adjudicatory mental health court program.

HISTORY: 2015 Act No. 30 (S.426), Section 1, eff June 1, 2015.



Section 14-31-40. Mental health court program established; appointment of mental health judges; civil liability protection and immunities.

(A)(1)(a) Except as provided in item (2), each circuit solicitor may establish a mental health court program under one of the formats defined in Section 14-31-30. An offender arrested or convicted for any charges, except those excluded under the provisions of Section 16-1-130, who are suffering from a diagnosed, or diagnosable mental illness, including those with a co-concurring disorder of substance abuse, may be eligible for referral to a mental health court program. In cases involving victims, proper notice shall be given to victims pursuant to Section 16-3-1525. Proper notice to a victim is not achieved unless reasonable attempts are made to contact the victim and the victim is either nonresponsive or cannot be located after a reasonable search.

(b) Each circuit solicitor that accepts state funding for the implementation of a mental health treatment court program must establish and administer at least one mental health court program for the circuit within one hundred eighty days of receipt of funding. The circuit solicitor must administer the program and ensure that all eligible persons are permitted to apply for admission to the program.

(2) Mental health court programs established pursuant to an administrative order issued by the Chief Justice of the South Carolina Supreme Court shall continue to operate pursuant to the terms and conditions of the court's orders pertaining to that mental health court program. To the extent that provisions contained in this chapter conflict with provisions contained in those Supreme Court administrative orders, the provisions of the administrative orders shall control.

(B) The Chief Justice of the South Carolina Supreme Court shall appoint all mental health court judges for mental health courts operating pursuant to subsection (A)(1) and (2). Service as a mental health court judge shall be at the pleasure of the Chief Justice and shall be subject to any limitations and directives issued by the Chief Justice. In order to be appointed as a mental health court judge, a person must be a probate judge, a summary court judge, or an active or retired member of the state's unified judicial system. Service as a mental health court judge is voluntary.

(C) Mental health court judges are entitled to the same protections from civil liability and immunities as judicial office holders in this State.

HISTORY: 2015 Act No. 30 (S.426), Section 1, eff June 1, 2015.









Title 15 - Civil Remedies and Procedures

CHAPTER 1 - GENERAL PROVISIONS

Section 15-1-10. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to this Title.

HISTORY: 1962 Code Section 10-1; 1952 Code Section 10-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) Section 470.

Editor's Note

1985 Act No. 100, Section 3, provides as follows:

"SECTION 3. In event of conflict between any provision of the South Carolina Rules of Civil Procedure and any other statutory provisions as to practice and procedure not repealed in this act, the provision of the rules shall control. However, neither the promulgation of the rules nor this act may be construed to affect the substantive legal rights of any party to any civil litigation in the courts of this State but shall affect only matters of practice and procedure."



Section 15-1-30. "Real property" and "real estate" defined.

The words "real property" and "real estate" as used in this Title are coextensive with lands, tenements and hereditaments.

HISTORY: 1962 Code Section 10-3; 1952 Code Section 10-3; 1942 Code Section 897; 1932 Code Section 897; Civ. P. '22 Section 845; Civ. P. '12 Section 482; Civ. P. '02 Section 444; 1870 (14) Section 466.



Section 15-1-40. "Personal property" defined.

The words "personal property," as used in this Title, include money, goods, chattels, things in action and evidences of debt.

HISTORY: 1962 Code Section 10-4; 1952 Code Section 10-4; 1942 Code Section 898; 1932 Code Section 898; Civ. P. '22 Section 846; Civ. P. '12 Section 483; Civ. P. '02 Section 445; 1870 (14) Section 467.



Section 15-1-50. "Property" defined.

The word "property," as used in this Title, includes both real and personal property.

HISTORY: 1962 Code Section 10-5; 1952 Code Section 10-5; 1942 Code Section 899; 1932 Code Section 899; Civ. P. '22 Section 847; Civ. P. '12 Section 484; Civ. P. '02 Section 446; 1870 (14) Section 468.



Section 15-1-60. "Clerk" defined.

The word "clerk", as used in this title, signifies the clerk of the court where the action is pending and, in the Supreme Court or the court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 10-6; 1952 Code Section 10-6; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469; 1999 Act No. 55, Section 18.



Section 15-1-220. Filing of undertakings.

The various undertakings required to be given by this Title must be filed with the clerk of the appropriate court unless the court expressly provides for a different disposition thereof, except that the undertakings provided for by Chapter 69 of this Title shall, after the justification of the sureties, be delivered by the sheriffs to the parties, respectively, for whose benefit they are taken.

HISTORY: 1962 Code Section 10-22; 1952 Code Section 10-22; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 521 Section 438.



Section 15-1-230. Bonds in judicial proceedings.

In all judicial proceedings, whenever it may become necessary for any party thereto to give a bond for any purpose, the bond of such party having as surety thereon any surety company authorized to do business in this State may be accepted by any officer or court whose duty is to approve such bond, without other surety. The provisions of this section shall apply to bonds given in connection with any appellate proceeding for the purpose of obtaining supersedeas or for any other purpose. And in all actions or proceedings the party entitled to recover costs may include therein such reasonable sum as may have been paid such company executing or guaranteeing any bond or undertaking therein. No person having the approval of any such bond shall exact that it be furnished by a guaranty company or any particular guaranty company.

HISTORY: 1962 Code Section 10-23; 1952 Code Section 10-23; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703; 1947 (45) 322.



Section 15-1-240. Sheriff shall not take attorney at law or officer of court as bail.

No sheriff shall take any attorney at law or officer of court as bail for any person whomsoever in any civil case.

HISTORY: 1962 Code Section 10-24; 1952 Code Section 10-23.1; 1942 Code Section 3526; 1932 Code Section 3526; Civ. C. '22 Section 2069; Civ. C. '12 Section 1176; Civ. C. '02 Section 851; G. S. 667; R. S. 731; 1839 (11) 45.



Section 15-1-250. Cash deposit in lieu of bond.

Whenever it shall be necessary for a party to any action or proceeding to give a bond or an undertaking with surety or sureties he may, in lieu thereof, deposit with the officer or into the court, as the case may require, money to the amount for which the bond or undertaking is to be given. The court in which such action or proceeding is pending may direct what disposition shall be made of such money, pending the action or proceeding. In any case in which, by this section, the money is to be deposited with an officer, a judge of the court, in term or at chambers, upon the application of either party, may, before such deposit is made, order it to be deposited in court instead of with such officer and a deposit made pursuant to such order shall be of the same effect as if made with such officer.

HISTORY: 1962 Code Section 10-25; 1952 Code Section 10-25; 1942 Code Sections 347, 783; 1932 Code Sections 347, 783; Civ. P. '22 Sections 303, 648; Civ. C. '12 Section 3936; Civ. P. '12 Section 386; Civ. C. '02 Section 2833; Civ. P. '02 Section 347; 1870 (14) 502 Section 360; 1897 (22) 424.



Section 15-1-260. Payment of deposit in lieu of bond.

Whenever such bond, recognizance or undertaking is required or authorized to be given in any civil proceeding:

(1) In the courts of common pleas of this State the sum of money deposited in lieu thereof shall be paid to the clerk of the court of common pleas in which such proceeding is pending;

(2) In the Supreme Court or court of appeals of this State the sum of money shall be paid to the clerk of that appellate court;

(3) In the probate courts of this State such sum of money shall be paid to the judge of the court of probate in which the proceeding is pending; and

(4) In a magistrate's court or other court of inferior jurisdiction, such sum of money shall be paid to the clerk of the court of common pleas for the county in which such magistrate's court or other court of inferior jurisdiction shall be.

HISTORY: 1962 Code Section 10-26; 1952 Code Section 10-26; 1942 Code Section 348; 1932 Code Section 348; Civ. P. '22 Section 304; Civ. C. '12 Section 3937; Civ. C. '02 Section 2834; 1897 (22) 424; 1999 Act No. 55, Section 19.



Section 15-1-270. Receipt for deposit.

Whenever any sum of money is so deposited in lieu of a bond, recognizance or undertaking the person depositing it shall be entitled to a receipt therefor, stating that such sum of money has been deposited and is held for the same purpose as would have been specified and conditioned in the bond, recognizance or undertaking in lieu whereof such sum of money is so deposited.

HISTORY: 1962 Code Section 10-27; 1952 Code Section 10-27; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



Section 15-1-280. Return of deposit.

The person so depositing a sum of money in lieu of a bond, recognizance or undertaking shall be entitled upon application to the court wherein such deposit has been made and subject to the order on which such funds are held to receive back such sum whenever the purposes for which it has been received and deposited have been accomplished and the person is entitled to repayment thereof.

HISTORY: 1962 Code Section 10-28; 1952 Code Section 10-28; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



Section 15-1-290. Liability for injury to guests in car.

No person transported by an owner or operator of a motor vehicle as his guest without payment for such transportation shall have a cause of action for damages against such motor vehicle or its owner or operator for injury, death or loss in case of an accident unless such accident shall have been intentional on the part of such owner or operator or caused by his heedlessness or his reckless disregard of the rights of others.

This section shall not relieve a public carrier or any owner or operator of a motor vehicle which is being demonstrated to a prospective purchaser of responsibility for any injuries sustained by a passenger while being transported by such public carrier or while such motor vehicle is being so demonstrated.

HISTORY: 1962 Code Section 46-801; 1952 Code Section 46-801; 1942 Code Section 5908; 1932 Code Section 5908; 1930 (36) 1164; 1935 (39) 356.



Section 15-1-300. Contributory negligence shall not bar recovery in motor vehicle accident action.

In any motor vehicle accident, contributory negligence shall not bar recovery in any action by any person or legal representative to recover damages for negligence resulting in death or in injury to person or property, if such contributory negligence was equal to or less than the negligence which must be established in order to recover from the party against whom recovery is sought.

HISTORY: 1962 Code Section 46-802.1; 1974 (58) 2718.



Section 15-1-310. Liability for emergency care rendered at scene of accident.

Any person, who in good faith gratuitously renders emergency care at the scene of an accident or emergency to the victim thereof, shall not be liable for any civil damages for any personal injury as a result of any act or omission by such person in rendering the emergency care or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person, except acts or omissions amounting to gross negligence or wilful or wanton misconduct.

HISTORY: 1962 Code Section 46-803; 1964 (53) 2164.



Section 15-1-320. References to minors in State laws mean persons under age of 18 years; exceptions; presumption that minors were persons under age of 21 in certain wills, trusts and deeds.

(a) All references to minors in the law of this State shall after February 6, 1975, be deemed to mean persons under the age of eighteen years except in laws relating to the sale of alcoholic beverages; provided, however, that any person performing any act or receiving any property, rights or responsibilities pursuant to an instrument executed prior to February 6, 1975, shall have his majority or minority determined by the law relating to majority or minority in existence at the time of the execution of such instrument.

(b) Persons executing wills, trusts and deeds prior to February 6, 1975, shall be presumed to have intended that minors were persons under the age of twenty-one years in the absence of facts which would indicate a contrary intention.

HISTORY: 1976 Act No. 695, Sections 2, 3.



Section 15-1-330. "Year 2000" computer failure immunity.

A governmental entity is not liable for a loss arising from the failure of a computer, software program, database, network, information system, firmware, or any other device, whether operated by or on behalf of the governmental entity, to interpret, produce, calculate, generate, or account for a date which is compatible with the "Year 2000" date change. However, this immunity does not apply to a governmental entity which programmed and operated the device itself in a wilful, wanton, reckless, or grossly negligent manner thereby causing a Year 2000 computer failure.

HISTORY: 1999 Act No. 100, Part II, Section 69.



Section 15-1-340. Right of service member to proceed in civil action; providing evidence by video-camera or other electronic means.

(A) A service member who is entitled to a stay in civil proceedings pursuant to the Service Members Civil Relief Act, 50 U.S.C. App. Section 501, et seq. may elect to proceed while the service member is reasonably unavailable to appear in the geographical location in which the litigation is pursued and may seek relief and provide evidence through video-conferencing, Internet camera, email, or another reasonable electronic means. Testimony presented must be made under oath, in a manner viewable by all parties, and in the presence of a court reporter. In matters when a party who is physically present in the State is permitted to use affidavits or seek temporary relief, the service member may submit testimony by affidavit.

(B) The court must allow a party to proceed pursuant to this section unless an opposing party establishes a compelling reason not to proceed by clear and convincing evidence. The court must allow a party to present evidence pursuant to a method provided by this section unless an opposing party established that the method will cause a substantial injustice, deny effective cross examination, deny the right to confront the witness, or abridge another constitutional right.

HISTORY: 2009 Act No. 25, Section 2, eff June 2, 2009.






CHAPTER 3 - LIMITATION OF CIVIL ACTIONS

Section 15-3-20. General rule as to time for commencement.

(A) Civil actions may only be commenced within the periods prescribed in this title after the cause of action has accrued, except when, in special cases, a different limitation is prescribed by statute.

(B) A civil action is commenced when the summons and complaint are filed with the clerk of court if actual service is accomplished within one hundred twenty days after filing.

HISTORY: 1962 Code Section 10-102; 1952 Code Section 10-102; 1942 Code Section 356; 1932 Code Section 356; Civ. P. '22 Section 313; Civ. P. '12 Section 119; Civ. P. '02 Section 94; 1870 (14) 444 Section 97; 2002 Act No. 281, Section 1.



Section 15-3-30. Exceptions where defendant is out of State.

If when a cause of action shall accrue against any person he shall be out of the State, such action may be commenced within the terms in this chapter respectively limited after the return of such person into this State. And if, after such cause of action shall have accrued, such person shall depart from and reside out of this State or remain continuously absent therefrom for the space of one year or more, the time of his absence shall not be deemed or taken as any part of the time limited for the commencement of such action.

HISTORY: 1962 Code Section 10-103; 1952 Code Section 10-103; 1942 Code Section 358; 1932 Code Section 358; Civ. P. '22 Section 341; Civ. P. '12 Section 147; Civ. P. '02 Section 121; 1870 (14) 448 Section 123.



Section 15-3-40. Exceptions as to persons under disability.

If a person entitled to bring an action mentioned in Article 5 of this chapter or an action under Chapter 78 of this title, except for a penalty or forfeiture or against a sheriff or other officer for an escape, is at the time the cause of action accrued either:

(1) within the age of eighteen years; or

(2) insane;

the time of the disability is not a part of the time limited for the commencement of the action, except that the period within which the action must be brought cannot be extended:

(a) more than five years by any such disability, except infancy; nor

(b) in any case longer than one year after the disability ceases.

HISTORY: 1962 Code Section 10-104; 1952 Code Section 10-104; 1942 Code Section 359; 1932 Code Section 359; Civ. P. '22 Section 342; Civ. P. '12 Section 148; Civ. P. '02 Section 122; 1870 (14) 448 Section 124; 1918 (30) 715; 1976 Act No. 695, Section 1; 1988 Act No. 352, Section 1; 1996 Act No. 234, Section 1.



Section 15-3-50. Disability must exist when right accrued.

No person shall avail himself of a disability unless it existed when his right of action accrued.

HISTORY: 1962 Code Section 10-105; 1952 Code Section 10-105; 1942 Code Section 364; 1932 Code Section 364; Civ. P. '22 Section 347; Civ. P. '12 Section 153; Civ. P. '02 Section 127; 1870 (14) 448 Section 129.



Section 15-3-60. Effect of two or more disabilities.

When two or more disabilities shall coexist at the time the right of action accrues the limitation shall not attach until they all be removed.

HISTORY: 1962 Code Section 10-106; 1952 Code Section 10-106; 1942 Code Section 365; 1932 Code Section 365; Civ. P. '22 Section 348; Civ. P. '12 Section 154; Civ. P. '02 Section 128; 1870 (14) 448 Section 130.



Section 15-3-80. Suits by and against enemy aliens.

When a person shall be an alien subject or citizen of a country at war with the United States the time of the continuance of the war shall not be a part of the period limited for the commencement of the action.

HISTORY: 1962 Code Section 10-108; 1952 Code Section 10-108; 1942 Code Section 361; 1932 Code Section 361; Civ. P. '22 Section 344; Civ. P. '12 Section 150; Civ. P. '02 Section 124; 1870 (14) 448 Section 126.



Section 15-3-90. Effect of reversal of judgment.

If an action shall be commenced within the time prescribed therefor and a judgment therein be reversed on appeal the plaintiff or, if he die and the cause of action survive, his heirs or representative may commence a new action within one year after the reversal.

HISTORY: 1962 Code Section 10-109; 1952 Code Section 10-109; 1942 Code Section 362; 1932 Code Section 362; Civ. P. '22 Section 345; Civ. P. '12 Section 151; Civ. P. '02 Section 125; 1870 (14) 448 Section 127.



Section 15-3-100. Effect of stay of action by injunction or statutory prohibition.

When the commencement of an action shall be stayed by injunction or statutory prohibition the time of the continuance of the injunction or prohibition shall not be part of the time limited for the commencement of the action.

HISTORY: 1962 Code Section 10-110; 1952 Code Section 10-110; 1942 Code Section 363; 1932 Code Section 363; Civ. P. '22 Section 346; Civ. P. '12 Section 152; Civ. P. '02 Section 126; 1870 (14) 448 Section 128.



Section 15-3-110. Limitations are not applicable to bills, notes or other evidences of debt of moneyed corporations.

This chapter shall not affect actions to enforce the payment of bills, notes or other evidences of debt issued by moneyed corporations or issued or put in circulation as money.

HISTORY: 1962 Code Section 10-111; 1952 Code Section 10-111; 1942 Code Section 366; 1932 Code Section 366; Civ. P. '22 Section 349; Civ. P. '12 Section 155; Civ. P. '02 Section 129; 1870 (14) 449 Section 131.



Section 15-3-120. Effect of new promises in writing or part payments.

No acknowledgment or promise shall be sufficient evidence of a new or continuing contract whereby to take the case out of the operation of this chapter unless it be contained in some writing signed by the party to be charged thereby. But payment of any part of principal or interest is equivalent to a promise in writing.

HISTORY: 1962 Code Section 10-112; 1952 Code Section 10-112; 1942 Code Section 368; 1932 Code Section 368; Civ. P. '22 Section 351; Civ. P. '12 Section 157; Civ. P. '02 Section 131; 1870 (14) 450 Section 133.



Section 15-3-130. Suits on causes saved from bar of statute by part payment or written acknowledgment.

All actions upon causes of action which would be barred by the statute of limitations but for part payment or a written acknowledgment shall be brought on the original cause of action and the part payment or written acknowledgment shall be evidence to prevent the bar of the statute of limitations.

HISTORY: 1962 Code Section 10-114; 1952 Code Section 10-114; 1942 Code Section 370; 1932 Code Section 370; Civ. P. '22 Section 353; Civ. P. '12 Section 159; Civ. P. '02 Section 131b; 1900 (23) 345.



Section 15-3-140. Contract provision shortening statutory period.

No clause, provision or agreement in any contract of whatsoever nature, verbal or written, whereby it is agreed that either party shall be barred from bringing suit upon any cause of action arising out of the contract if not brought within a period less than the time prescribed by the statute of limitations, for similar causes of action, shall bar such action, but the action may be brought notwithstanding such clause, provision or agreement if brought within the time prescribed by the statute of limitations in reference to like causes of action.

HISTORY: 1962 Code Section 10-116; 1952 Code Section 10-116; 1942 Code Section 395; 1932 Code Section 395; Civ. P. '22 Section 338; Civ. P. '12 Section 144; 1911 (27) 130.



Section 15-3-150. No civil action for criminal conversation permitted.

No civil action may be brought in this State for the tort of criminal conversation.

HISTORY: 1988 Act No. 391, Section 1.



Section 15-3-210. Short title.

This article may be cited as the "Year 2000 Commerce Protection Act".

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-220. Legislative intent.

It is the intent of the South Carolina General Assembly that this article provide persons engaged in commerce in South Carolina, who suffer economic loss as a result of a Year 2000 problem, the opportunity to recover and be made whole for that economic loss while providing persons responsible for the Year 2000 problem a safe harbor from unlimited liability. This article is intended to be in addition to and supplement those protections offered by the federal Year 2000 Information and Readiness Disclosure Act.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-230. Definitions.

As used in this article:

(1) "Claim" means any cause of action in state courts, federal court, or arbitration related to a Year 2000 problem.

(2) "Contract" means any agreement for the delivery of goods or services in South Carolina, any agreement entered into in South Carolina for the delivery of goods or services, or any other agreement governed by the South Carolina Uniform Commercial Code.

(3) "Economic loss" means any damage for breach of contract or breach of warranty recognized under South Carolina law.

(4) "Person" means any individual, corporation, partnership, or other private entity capable under South Carolina law of entering into a contract as defined in item (2) of this section.

(5) "Year 2000 problem" means any computing, physical, enterprise, or distribution system complication, corruption or failure that has occurred or may occur as a result of computer hardware systems, software programs, semiconductors or other digitally operated systems inability to process properly the change of the year from 1999 to 2000 or the leap year change. This complication, corruption, or failure may result from, but is not limited to, the common computer programming practice of using a two-digit field to represent a year, which can result in erroneous date calculations; an ambiguous interpretation of the term or field "00"; the failure to recognize 2000 as a leap year; algorithms that use "99" or "00" to activate another function; or the use of any other applications, software, or hardware that are date-sensitive.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-240. Who may recover losses; recovery limited to economic loss and attorney's fees; exceptions; frivolous claims.

(A) A person in privity of contract with another person may recover only economic loss as well as reasonable attorney's fees and costs on any claims against the other as a result of a Year 2000 problem, except that recovery based upon any of the following claims is not subject to this limitation:

(1) the claim is for personal injury to an individual; or

(2) the person defending the claim has acted with fraudulent intent or reckless disregard for the truth in the formation of the contract; or

(3) a fiduciary duty recognized by law is owed by the person defending the claim to the person bringing the claim.

(B) No claim may be made under Title 39, Chapter 5, South Carolina Unfair Trade Practices Act.

(C) Any person who successfully defends a claim based on a Year 2000 problem is entitled to recover reasonable costs and attorney's fees from the person bringing the claim if the court determines that the claim is frivolous. In determining whether or not a claim is frivolous, the court shall rely on the standards of the federal courts for the imposition of those sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure as those sanctions exist as of the date of the enactment of this article.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-250. Claims pending prior to approval of this article.

This article does not affect nor apply to any claim pending before approval of the act by the Governor.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-255. Contract provisions.

This article may not be construed to affect, abrogate, amend, or alter any enumerated rights, limitation of remedies, exclusion of damages, or any other provision of a contract.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-260. Severability of provisions of this article.

If any section or portion of any section of this article is held to be unenforceable or invalid by a court of competent jurisdiction, the validity and enforceability of the remaining sections or portion thereof shall not be affected by that action.

HISTORY: 1999 Act No. 120, Section 1.



Section 15-3-310. Action by State.

The State will not sue any person for or in respect to any real property or the issues or profits thereof by reason of the right or title of the State to the same unless:

(1) Such right or title shall have accrued within twenty years before any action or other proceeding for the same shall be commenced; or

(2) The State or those from whom it claims shall have received the rents and profits of such real property or of some part thereof within the space of twenty years.

HISTORY: 1962 Code Section 10-121; 1952 Code Section 10-121; 1942 Code Section 371; 1932 Code Section 371; Civ. P. '22 Section 314; Civ. P. '12 Section 120; Civ. P. '02 Section 95; 1870 (14) Section 98; 1873 (15) 496.



Section 15-3-320. Action by grantee from State.

No action shall be brought for or in respect to real property by any person claiming by virtue of letters patent or grants from the State unless such action might have been commenced by the State as specified in this article in case such patent or grant had not been issued or made.

HISTORY: 1962 Code Section 10-122; 1952 Code Section 10-122; 1942 Code Section 372; 1932 Code Section 372; Civ. P. '22 Section 315; Civ. P. '12 Section 121; Civ. P. '02 Section 96; 1870 (14) 445 Section 99.



Section 15-3-330. Action after State grants or patents have been declared void.

When letters patent or grants of real property shall have been issued or made by the State and such letters patent or grants shall be declared void by the determination of a competent court rendered upon an allegation of a fraudulent suggestion, concealment, forfeiture, mistake, ignorance of a material fact, wrongful detaining or defective title an action for the recovery of the premises so conveyed may be brought either by the State or by any subsequent patentee or grantee of the premises, his heirs or assigns, within ten years after such determination was made but not after that period.

HISTORY: 1962 Code Section 10-123; 1952 Code Section 10-123; 1942 Code Section 373; 1932 Code Section 373; Civ. P. '22 Section 316; Civ. P. '12 Section 122; Civ. P. '02 Section 97; 1870 (14) 445 Section 100; 1873 (15) 496.



Section 15-3-340. Action by individual for recovery of real property.

No action for the recovery of real property or for the recovery of the possession of real property may be maintained unless it appears that the plaintiff, his ancestor, predecessor, or grantor, was seized or possessed of the premises in question within ten years before the commencement of the action.

HISTORY: 1962 Code Section 10-124; 1952 Code Sections 10-124, 10-125; 1942 Code Section 374; 1932 Code Section 374; Civ. P. '22 Section 317; Civ. P. '12 Section 123; Civ. P. '02 Section 98; 1879 (22) 76; 1913 (27) 36; 1960 (51) 1737; 1988 Act No. 553, Section 1.



Section 15-3-350. Action founded on title or for rents or services.

No cause of action or defense to an action founded upon a title to real property or to rents or services out of the same shall be effectual unless it appear that the person prosecuting the action or making the defense or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor or grantor of such person, was seized or possessed of the premises in question within ten years before the committing of the act in respect to which such action is prosecuted or defense made.

HISTORY: 1962 Code Section 10-126; 1952 Code Section 10-126; 1942 Code Section 375; 1932 Code Section 375; Civ. P. '22 Section 318; Civ. P. '12 Section 124; Civ. P. '02 Section 99; 1870 (14) 445 Section 102; 1873 (15) 496.



Section 15-3-360. Action after entry or accrual of right of entry.

No entry upon real estate shall be deemed sufficient or valid as a claim unless an action be commenced thereupon within one year after the making of such entry and within ten years from the time when the right to make such entry descended or accrued.

HISTORY: 1962 Code Section 10-127; 1952 Code Section 10-127; 1942 Code Section 376; 1932 Code Section 376; Civ. P. '22 Section 319; Civ. P. '12 Section 125; Civ. P. '02 Section 100; 1870 (14) 445 Section 103; 1873 (15) 496.



Section 15-3-370. Persons under disability.

If a person entitled to commence any action for the recovery of real property, or make an entry or defense founded on the title to real property or to rents or services out of the same is, at the time the title shall first descend or accrue, either:

(1) within the age of eighteen years; or

(2) insane;

the time during which the disability shall continue shall not be considered any portion of the time in this article limited for the commencement of the action or the making of the entry or defense, but the action may be commenced or entry or defense made after the period of ten years and within ten years after the disability shall cease or after the death of the person entitled who shall die under the disability. But the action shall not be commenced or entry or defense made after that period.

HISTORY: 1962 Code Section 10-128; 1952 Code Section 10-128; 1942 Code Section 384; 1932 Code Section 384; Civ. P. '22 Section 327; Civ. P. '12 Section 133; Civ. P. '02 Section 108; 1870 (14) 446 Section 111; 1873 (15) 496; 1976 Act No 695, Section 1; 1996 Act No. 234, Section 2.



Section 15-3-380. Effect of forty-year lapse.

No action shall be commenced in any case for the recovery of real property or for any interest therein against a person in possession under claim of title by virtue of a written instrument unless the person claiming, his ancestor or grantor, was actually in the possession of the same or a part thereof within forty years from the commencement of such action. And the possession of a defendant, sole or connected, pursuant to the provisions of this section shall be deemed valid against the world after the lapse of such a period.

HISTORY: 1962 Code Section 10-129; 1952 Code Section 10-129; 1942 Code Section 385; 1932 Code Section 385; Civ. P. '22 Section 328; Civ. P. '12 Section 134; Civ. P. '02 Section 109; 1873 (15) 496.



Section 15-3-510. General rule.

The periods for the commencement of actions other than for the recovery of real property shall be as prescribed in the following sections.

HISTORY: 1962 Code Section 10-141; 1952 Code Section 10-141; 1942 Code Section 386; 1932 Code Section 386; Civ. P. '22 Section 329; Civ. P. '12 Section 135; Civ. P. '02 Section 110; 1870 (14) 447 Section 112.



Section 15-3-520. Within twenty years.

Within twenty years:

(a) an action upon a bond or other contract in writing secured by a mortgage of real property;

(b) an action upon a sealed instrument, other than a sealed note and personal bond for the payment of money only whereon the period of limitation is the same as prescribed in Section 15-3-530, except that a sealed contract for sale or an offer to buy or sell goods whereon the period of limitation is the same as prescribed in Section 36-2-725.

HISTORY: 1962 Code Section 10-142; 1952 Code Section 10-142; 1942 Code Section 387; 1932 Code Section 387; Civ. P. '22 Section 330; Civ. P. '12 Section 136; Civ. P. '02 Section 111; 1870 (14) 447 Section 113; 1880 (17) 415; 1946 (44) 1436; 1988 Act No. 494, Section 8(1).



Section 15-3-530. Three years.

Within three years:

(1) an action upon a contract, obligation, or liability, express or implied, excepting those provided for in Section 15-3-520;

(2) an action upon a liability created by statute other than a penalty or forfeiture;

(3) an action for trespass upon or damage to real property;

(4) an action for taking, detaining, or injuring any goods or chattels including an action for the specific recovery of personal property;

(5) an action for assault, battery, or any injury to the person or rights of another, not arising on contract and not enumerated by law, and those provided for in Section 15-3-545;

(6) an action under Sections 15-51-10 to 15-51-60 for death by wrongful act, the period to begin to run upon the death of the person on account of whose death the action is brought;

(7) any action for relief on the ground of fraud in cases which prior to the adoption of the Code of Civil Procedure in 1870 were solely cognizable by the court of chancery, the cause of action in the case not considered to have accrued until the discovery by the aggrieved party of the facts constituting the fraud;

(8) an action on any policy of insurance, either fire or life, whereby any person or property, resident or situate in this State, may be or may have been insured, or for or on account of any loss arising under the policy, any clause, condition, or limitation contained in the policy to the contrary notwithstanding; and

(9) an action against directors or stockholders of a monied corporation or a banking association to recover a penalty or forfeiture imposed or to enforce a liability created by law, the cause of action in the case not considered to have accrued until the discovery by the aggrieved party of the facts upon which the penalty or forfeiture attached or the liability was created, unless otherwise provided in the law under which the corporation is organized.

HISTORY: 1962 Code Section 10-143; 1952 Code Section 10-143; 1942 Code Sections 367, 388, 413; 1932 Code Sections 367, 388, 413; Civ. P. '22 Sections 331, 350, 369; Civ. C. '12 Section 3957; Civ. P. '12 Sections 137, 156; Civ. C. '02 Section 2853; Civ. P. '02 Sections 112, 130; 1870 (14) 447 Section 114, 450 Section 132; 1891 (20) 1042; 1903 (24) 96; 1977 Act No. 182, Section 1; 1988 Act No. 391, Section 2; 1988 Act No. 432, Section 1; 2001 Act No. 102, Section 1.

Editor's Note

The limitations period was reduced from 6 to 3 years in 1988.



Section 15-3-535. Limitation on actions commenced under Section 15-3-530(5).

Except as to actions initiated under Section 15-3-545, all actions initiated under Section 15-3-530(5) must be commenced within three years after the person knew or by the exercise of reasonable diligence should have known that he had a cause of action.

HISTORY: 1977 Act No. 182, Section 5; 1988 Act No. 432, Section 2.

Editor's Note

The limitations period was reduced from 6 to 3 years in 1988.



Section 15-3-540. Three years.

Within three years:

(1) An action against a sheriff, coroner or constable upon a liability incurred by the doing of an act in his official capacity and in virtue of his office or by the omission of an official duty, including the nonpayment of money collected upon an execution, subject to the provisions of Section 15-3-560; and

(2) An action upon a statute for a penalty or forfeiture when the action is given to the party aggrieved or to such party and the State, except when the statute imposing it prescribes a different limitation.

HISTORY: 1962 Code Section 10-144; 1952 Code Section 10-144; 1942 Code Section 389; 1932 Code Section 389; Civ. P. '22 Section 332; Civ. P. '12 Section 138; Civ. P. '02 Section 113; 1870 (14) 447 Section 115.



Section 15-3-545. Actions for medical malpractice.

(A) In any action, other than actions controlled by subsection (B), to recover damages for injury to the person arising out of any medical, surgical, or dental treatment, omission, or operation by any licensed health care provider as defined in Article 5, Chapter 79, Title 38 acting within the scope of his profession must be commenced within three years from the date of the treatment, omission, or operation giving rise to the cause of action or three years from date of discovery or when it reasonably ought to have been discovered, not to exceed six years from date of occurrence, or as tolled by this section.

(B) When the action is for damages arising out of the placement and inadvertent, accidental, or unintentional leaving of a foreign object in the body or person of any one or the negligent placement of any appliance or apparatus in or upon any such person by any licensed health care provider acting within the scope of his profession by reason of any medical, surgical, or dental treatment or operation, the action must be commenced within two years from date of discovery or when it reasonably ought to have been discovered; provided, that, in no event shall there be a limitation on the commencement of the action less than three years after the placement or leaving of the appliance or apparatus.

(C) The provisions of this section apply only to causes of action which arise after June 10, 1977, and, as to causes of action which arise prior to June 10, 1977, the statute of limitations existing prior to June 10, 1977, applies.

(D) Notwithstanding the provisions of Section 15-3-40, if a person entitled to bring an action against a licensed health care provider acting within the scope of his profession is under the age of majority at the date of the treatment, omission, or operation giving rise to the cause of action, the time period or periods limiting filing of the action are not tolled for a period of more than seven years on account of minority, and in any case more than one year after the disability ceases. Such time limitation is tolled for minors for any period during which parent or guardian and defendant's insurer or health care provider have committed fraud or collusion in the failure to bring an action on behalf of the injured minor.

HISTORY: 1962 Code Section 10-145.1; 1977 Act No. 182, Section 2; 1988 Act No. 432, Section 3.



Section 15-3-550. Two years.

Within two years:

(1) an action for libel, slander, or false imprisonment; and

(2) an action upon a statute for a forfeiture or penalty to the State.

HISTORY: 1962 Code Section 10-145; 1952 Code Section 10-145; 1942 Code Section 390; 1932 Code Section 390; Civ. P. '22 Section 333; Civ. P. '12 Section 139; Civ. P. '02 Section 114; 1870 (14) 448, Section 116; 1988 Act No. 391, Section 3; 2001 Act No. 102, Section 2.



Section 15-3-555. Statute of limitations for action based on sexual abuse or incest.

(A) An action to recover damages for injury to a person arising out of an act of sexual abuse or incest must be commenced within six years after the person becomes twenty-one years of age or within three years from the time of discovery by the person of the injury and the causal relationship between the injury and the sexual abuse or incest, whichever occurs later.

(B) Parental immunity is not a defense against claims based on sexual abuse or incest that occurred before, on, or after this section's effective date.

HISTORY: 2001 Act No. 102, Section 3.



Section 15-3-560. One year.

Within one year:

(1) An action concerning or in any manner relating to wages claimed under a Federal statute or regulation;

(2) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process; and

(3) An action against any county of this State having a population as shown by the United States official census of 1930 or any subsequent United States official census in excess of eighty-five thousand brought by any former, present or future officer, including county auditors and county treasurers, employee or agent thereof on account of any claim for salary, wages, fees, costs or other emolument or claim alleged to be due him on account of services rendered or performed, or brought upon any such claim by an assignee or personal representative thereof.

HISTORY: 1962 Code Section 10-146; 1952 Code Section 10-146; 1942 Code Sections 391, 396-1; 1932 Code Section 391; Civ. P. '22 Section 334; Civ. P. '12 Section 140; Civ. P. '02 Section 115; 1870 (14) 448 Section 117; 1938 (40) 1631; 1945 (44) 337.



Section 15-3-570. Action for penalty.

An action upon a statute for a penalty or forfeiture given, in whole or in part, to any person who will prosecute for it must be commenced within one year after the commission of the offense. If the action be not commenced within the year by a private party it may be commenced within two years thereafter in behalf of the State by the Attorney General or the solicitor of the circuit where the offense was committed, unless a different limitation be prescribed in the statute under which the action is brought.

HISTORY: 1962 Code Section 10-147; 1952 Code Section 10-147; 1942 Code Section 393; 1932 Code Section 393; Civ. P. '22 Section 336; Civ. P. '12 Section 142; Civ. P. '02 Section 117; 1870 (14) 448 Section 119.



Section 15-3-580. Actions by motor carriers for charges.

All actions at law by motor carriers subject to Chapter 23 of Title 58 for the recovery of their charges or any part thereof shall be commenced within two years from the time the cause of action accrues and not thereafter. The cause of action by a motor carrier for its charges shall for the purpose of this section be deemed to accrue upon delivery or tender of delivery by the carrier.

HISTORY: 1962 Code Section 10-147.1; 1952 (47) 2170.



Section 15-3-590. Actions against motor carriers for overcharges.

(1) Actions at law for the recovery of overcharges against motor carriers subject to Chapter 23 of Title 58 shall be commenced within two years from the time the cause of action accrues and not thereafter, subject to the provisions of subsection (2) of this section; provided, that if a claim for the overcharge has been presented in writing to the carrier within the two-year period of limitation, the period shall be extended to include six months from the time notice in writing was given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof.

(2) The cause of action against a motor carrier for overcharges shall for the purpose of this section be deemed to accrue at the time the charges are paid to the carrier.

(3) The term "overcharges" as used in this section shall be deemed to mean charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the Public Service Commission.

HISTORY: 1962 Code Section 10-147.2; 1952 (47) 2170.



Section 15-3-600. Action for other relief.

An action for relief not provided for in this chapter must be commenced within ten years after the cause of action shall have accrued.

HISTORY: 1962 Code Section 10-148; 1952 Code Section 10-148; 1942 Code Section 394; 1932 Code Section 394; Civ. P. '22 Section 337; Civ. P. '12 Section 143; Civ. P. '02 Section 118; 1870 (14) 448 Section 120.



Section 15-3-610. Action upon current account.

In an action brought to recover a balance due upon a mutual, open and current account when there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from the time of the last item proved in the account on either side.

HISTORY: 1962 Code Section 10-149; 1952 Code Section 10-149; 1942 Code Section 392; 1932 Code Section 392; Civ. P. '22 Section 335; Civ. P. '12 Section 141; Civ. P. '02 Section 116; 1870 (14) 448 Section 118.



Section 15-3-620. Actions by State.

The limitations prescribed by this article shall apply to actions brought in the name of the State or for its benefit in the same manner as to actions by private parties; provided, however, that limitations against claims for charges for care, training, maintenance or treatment received by any patient or trainee from the South Carolina State Hospital, any State training school, or any State mental health facility, shall commence to run against the State, its boards, commissions or agencies charged with the operation of the above institutions only from the last date upon which care, training, maintenance or treatment was furnished to any such patient or trainee.

HISTORY: 1962 Code Section 10-150; 1952 Code Section 10-150; 1942 Code Section 396; 1932 Code Section 396; Civ. P. '22 Section 339; Civ. P. '12 Section 145; Civ. P. '02 Section 119; 1870 (14) 448 Section 121; 1954 (48) 1732.



Section 15-3-630. Actions against architects, professional engineers or contractors; definitions.

As used in Sections 15-3-630 to 15-3-670, the terms set out hereinbelow shall be defined as follows: (a) "Person" shall mean an individual, corporation, partnership, business, trust, unincorporated organization, association or joint-stock company; (b) "substantial completion" shall mean that degree of completion of a project, improvement, or a specified area or portion thereof (in accordance with the contract documents, as modified by any change orders agreed to by the parties) upon attainment of which the owner can use the same for the purpose for which it was intended; the date of substantial completion may be established by written agreement between the contractor and owner.

HISTORY: 1962 Code Section 10-151; 1970 (56) 2397.



Section 15-3-640. Actions based upon defective or unsafe condition of improvement to real property; right to contract for guarantee of structure for extended period.

No actions to recover damages based upon or arising out of the defective or unsafe condition of an improvement to real property may be brought more than eight years after substantial completion of the improvement. For purposes of this section, an action based upon or arising out of the defective or unsafe condition of an improvement to real property includes:

(1) an action to recover damages for breach of a contract to construct or repair an improvement to real property;

(2) an action to recover damages for the negligent construction or repair of an improvement to real property;

(3) an action to recover damages for personal injury, death, or damage to property;

(4) an action to recover damages for economic or monetary loss;

(5) an action in contract or in tort or otherwise;

(6) an action for contribution or indemnification for damages sustained on account of an action described in this section;

(7) an action against a surety or guarantor of a defendant described in this section;

(8) an action brought against any current or prior owner of the real property or improvement, or against any other person having a current or prior interest in the real property or improvement;

(9) an action against owners or manufacturers of components, or against any person furnishing materials, or against any person who develops real property, or who performs or furnishes the design, plans, specifications, surveying, planning, supervision, testing, or observation of construction, or construction of an improvement to real property, or a repair to an improvement to real property.

This section describes an outside limitation of eight years after the substantial completion of the improvement, within which normal statutes of limitations continue to run.

A building permit for the construction of an improvement to real property must contain in bold type notice to the owner or possessor of the property of his rights under this section to contract for a guarantee of the structure being free from defective or unsafe conditions beyond eight years after substantial completion of the improvement. The Department of Consumer Affairs shall publish in conspicuous places the right of an owner or possessor to contract for extended liability under this section. Nothing in this section prohibits a person from entering into a contractual agreement prior to the substantial completion of the improvement which extends any guarantee of a structure or component being free from defective or unsafe conditions beyond eight years after substantial completion of the improvement or component.

For any improvement to real property, a certificate of occupancy issued by a county or municipality, in the case of new construction or completion of a final inspection by the responsible building official in the case of improvements to existing improvements, shall constitute proof of substantial completion of the improvement under the provisions of Section 15-3-630, unless the contractor and owner, by written agreement, establish a different date of substantial completion.

HISTORY: 1962 Code Section 10-152; 1970 (56) 2397; 1986 Act No. 412, Section 1; 2005 Act No. 27, Section 2, eff July 1, 2005.

Editor's Note

2005 Act No. 27, Section 16(2), provides as follows:

"Section 2 [amending this section] takes effect on July 1, 2005, and applies to improvements to real property for which certificates of occupancy are issued by a county or municipality or completion of a final inspection by the responsible local building official after the effective date;[.]"

Effect of Amendment

The 2005 amendment substituted "eight years" for "thirteen years" in the first three undesignated paragraphs and made nonsubstantive language changes; at the end of item (6), substituted "section" for "subdivision"; and added the fourth undesignated paragraph relating to a certificate of occupancy as proof of substantial completion of an improvement project.



Section 15-3-660. Construction of Sections 15-3-640 through 15-3-670; extension of limitations periods.

Nothing in Sections 15-3-640 through 15-3-670 may be construed as extending the period, or periods, provided by the laws of South Carolina, except by agreement between the parties for the bringing of any action.

HISTORY: 1962 Code Section 10-154; 1970 (56) 2397; 1986 Act No. 412, Section 2.



Section 15-3-670. Circumstances in which limitations provided by Sections 15-3-640 through 15-3-660 are not available as defense.

(A) The limitation provided by Sections 15-3-640 through 15-3-660 may not be asserted as a defense by a person in actual possession or control, as owner, tenant, or otherwise, of the improvement at the time the defective or unsafe condition constitutes the proximate cause of the injury or death for which it is proposed to bring an action, in the event the person in actual possession or control knows, or reasonably should have known, of the defective or unsafe condition. The limitations provided by Sections 15-3-640 through 15-3-660 are not available as a defense to a person guilty of fraud, gross negligence, or recklessness in providing components in furnishing materials, in developing real property, in performing or furnishing the design, plans, specifications, surveying, planning, supervision, testing or observation of construction, construction of, or land surveying, in connection with such an improvement, or to a person who conceals any such cause of action.

(B) For the purposes of subsection (A), the violation of a building code of a jurisdiction or political subdivision does not constitute per se fraud, gross negligence, or recklessness, but this type of violation may be admissible as evidence of fraud, negligence, gross negligence, or recklessness.

(C) The limitation provided by Section 15-3-640 may not be asserted as a defense to an action for personal injury, including a personal injury resulting in death, or property damage which is:

(1) by its nature not discoverable in the exercise of reasonable diligence at the time of its occurrence; and

(2) the result of ingestion of or exposure to some toxic or harmful or injury producing substance, element, or particle, including radiation, over a period of time as opposed to resulting from a sudden and fortuitous trauma.

HISTORY: 1962 Code Section 10-155; 1970 (56) 2397; 1986 Act No. 412, Section 3; 2011 Act No. 52, Section 5, eff January 1, 2012.

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."

Effect of Amendment

The 2011 amendment inserted subsection (B) relating to fraud per se, gross negligence, or negligence, added subsection identifiers (A) and (C), changed subsection designators (i) and (ii) to (1) and (2), and made nonsubstantive changes.



Section 15-3-680. Construction of Sections 15-3-640 through 15-3-670; creation of causes of action not heretofore recognized; preclusion of causes of action accrued on May 12, 1986.

Nothing in Sections 15-3-640 through 15-3-670 of the 1976 Code may be construed as creating any cause of action not heretofore existing or recognized or barring any cause of action existing or accrued on May 12, 1986.

HISTORY: 1986 Act No. 412, Section 4.



Section 15-3-690. Immunity from civil liability for liquefied petroleum gas dealers; definitions; scope.

(A) As used in this subsection, the following definitions apply:

(1) "System" or "systems" means assembly of equipment consisting of the container and any device that is connected to the container for the utilization of liquefied petroleum gas.

(2) "Dealer" means a person engaging in the installation of liquefied petroleum gas systems or in the manufacture, distribution, sale, storing, or transporting by tank truck, tank trailer, or container of liquefied petroleum gases or engaging in installing, servicing, repairing, adjusting, disconnecting, or connecting appliances to liquefied petroleum gas systems and containers.

(3) "Liquefied petroleum gas" means material composed predominately of hydrocarbons or mixtures of hydrocarbons, including propane, propylene, butanes (normal butane or isobutane), and butylenes.

(B) A liquefied petroleum gas dealer shall be immune from civil liability if the proximate cause of the injury or damage was:

(1) an alteration, modification, or repair of the liquefied petroleum gas system or gas burning appliance that could not have been discovered by the liquefied petroleum gas dealer in the exercise of reasonable care; or

(2) the use of the liquefied petroleum gas system or gas burning appliance in a manner or for a purpose other than that for which the liquid petroleum gas system or gas burning appliance was intended to be used or for which could reasonably have been foreseen, provided that the liquefied petroleum gas dealer or the manufacturer of the liquefied petroleum gas system or gas burning appliance took reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the liquefied petroleum gas system or gas burning appliance.

(C) Nothing in this subsection shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of the liquefied petroleum gas system or gas burning appliance, or its employees or agents from any other legal claim, including, but not limited to, product liability claims.

(D) Nothing in this subsection shall apply to a cylinder exchange company as defined pursuant to Section 40-82-20(3) or a reseller as defined pursuant to Section 40-82-20(7).

HISTORY: 2010 Act No. 155, Section 1, eff upon approval (became law without the Governor's signature on May 13, 2010).



Section 15-3-700. Immunity for property damage incurred in rescue from locked vehicle.

A person is immune from civil liability for property damage resulting from his forcible entry into a motor vehicle for the purpose of removing a minor or vulnerable adult from the vehicle if the person has a reasonable good faith belief that forcible entry into the vehicle is necessary because the minor or vulnerable adult is in imminent danger of suffering harm.

HISTORY: 2016 Act No. 133 (H.3145), Section 1, eff February 16, 2016.






CHAPTER 5 - PARTIES

Section 15-5-45. Capacity of partnerships to sue and be sued; effect of judgment.

Any partnership formed under the laws of this State or of another jurisdiction shall have the capacity with or without the joinder of one or more of its partners to sue and be sued in the courts and agencies of this State as a separate entity under the name specified in any recorded certificate of partnership, or, if the partnership conducts business under an assumed name or there is no recorded certificate, under the name by which it does business. All judgments and executions against any such partnership shall bind its real and personal property. Its partners shall also be liable for judgment and be subject to execution to the extent and in the manner provided by law.

HISTORY: 1986 Act No. 533, Section 4.



Section 15-5-90. Survival of right of action.

Causes of action for and in respect to any and all injuries and trespasses to and upon real estate and any and all injuries to the person or to personal property shall survive both to and against the personal or real representative, as the case may be, of a deceased person and the legal representative of an insolvent person or a defunct or insolvent corporation, any law or rule to the contrary notwithstanding.

HISTORY: 1962 Code Section 10-209; 1952 Code Section 10-209; 1942 Code Section 419; 1932 Code Section 419; Civ. P. '22 Section 375; Civ. C. '12 Section 3963; Civ. C. '02 Section 2859; R.S. 2323; 1892 (21) 18; 1905 (24) 945.



Section 15-5-100. Damages under Sections 15-5-90 or 15-51-10 may include funeral expenses.

Damages recoverable under either Sections 15-5-90 or 15-51-10 may include reasonable funeral expenses, but such funeral expenses shall be sought in only one action.

HISTORY: 1962 Code Section 10-209:1; 1962 (52) 1946.



Section 15-5-110. Executors' or administrators' actions against trespassers.

Executors or administrators in cases of trespass done to their decedents, as of the goods and chattels of the decedents carried away in their life, shall have an action against the trespassers and may recover their damages in like manner as they, whose executors or administrators they are, should have had it if they were alive.

HISTORY: 1962 Code Section 10-210; 1952 Code Section 10-210; 1942 Code Section 415; 1932 Code Section 415; Civ. P. '22 Section 371; Civ. C. '12 Section 3959; Civ. C. '02 Section 2855; G.S. 2187; R.S. 2319; 4 Ed. 3c. 7; 1712 (2) 425; 1972 (57) 2485.



Section 15-5-120. Actions against executors or administrators when one or more is out of State.

In cases in which there are two or more executors or administrators to any estate and any one or more of them has withdrawn or shall withdraw or shall reside out of the State, any creditor or person having a right or cause of action against such estate may commence his action against all the executors or administrators, naming and setting forth therein the executor or administrator, one or more, who is out of the State. In such case if the summons be served in the usual form upon those who are within the State the suit shall be deemed to be good and effectual in law to all intents and purposes, saving only that the judgment in such cases shall not extend to work any devastavit upon the person so absent or to affect him in his private right.

HISTORY: 1962 Code Section 10-211; 1952 Code Section 10-211; 1942 Code Section 417; 1932 Code Section 417; Civ. P. '22 Section 373; Civ. C. '12 Section 3961; Civ. C. '02 Section 2857; G.S. 2189; R.S. 2321; 1793 (7) 282.



Section 15-5-130. Representative of deceased nonresident motor vehicle operator.

In the event a nonresident who shall have operated a motor vehicle on the public highways or streets of any incorporated municipality of this State causing injuries or death shall have died, any person who may have an interest therein may apply to the probate court of the county of residence of such party so interested or of the county in which such wrong may have been inflicted for the appointment of a personal representative of such deceased wrongdoer and, upon such appointment, action may be commenced against such personal representative of such nonresident deceased and service of such process shall be made upon such personal representative and a copy of such process mailed to the address of such deceased person as provided in Section 15-9-370.

HISTORY: 1962 Code Section 10-212; 1952 Code Section 10-212; 1949 (46) 342.



Section 15-5-140. Representative of deceased nonresident motor vehicle operator; substitution of other representative.

The foreign personal representative of any such deceased wrongdoer or any other person interested in defending such action may within sixty days after service as provided in Section 15-9-370 apply to the court in which such action may be pending for an order staying such action for a reasonable period of not exceeding sixty days and during such time may apply to the probate court and procure the appointment of some other suitable person to act as personal representative of such deceased person. Upon such appointment such personal representative shall be forthwith made a party defendant on motion of plaintiff without further service of process. If no such application for a stay be made the personal representative so originally appointed shall answer such process within sixty days from the date of such service upon him or be adjudged in default.

HISTORY: 1962 Code Section 10-213; 1952 Code Section 10-213; 1949 (46) 342.



Section 15-5-150. Foreign corporations as defendants.

An action against a corporation created by or under the laws of any other state, government or country may be brought in the circuit court:

(1) By any resident of this State for any cause of action; or

(2) By a plaintiff not a resident of this State when the cause of action shall have arisen or the subject of the action shall be situated within this State.

HISTORY: 1962 Code Section 10-214; 1952 Code Section 10-214; 1942 Code Section 826; 1932 Code Section 826; Civ. P. '22 Section 774; Civ. P. '12 Section 461; Civ. P. '02 Section 423; 1870 (14) 522 Section 442.



Section 15-5-160. By what name unincorporated associations may be sued.

All unincorporated associations may be sued and proceeded against under the name and style by which they are usually known without naming the individual members of the association.

HISTORY: 1962 Code Section 10-215; 1952 Code Section 10-215; 1942 Code Section 7796; 1932 Code Section 7796; Civ. C. '22 Section 5070; Civ. C. '12 Section 3336; Civ. C. '02 Section 2229; G.S. 1410; R.S. 1776; 1865 (13) 315.



Section 15-5-170. Action by and against married woman.

A married woman may sue and be sued as if she were unmarried. When the action is between herself and her husband she may likewise sue or be sued alone.

HISTORY: 1962 Code Section 10-216; 1952 Code Section 10-216; 1942 Code Section 400; 1932 Code Section 400; Civ. P. '22 Section 357; Civ. P. '12 Section 163; Civ. P. '02 Section 135; 1870 (14) Section 137; 1925 (34) 263.



Section 15-5-210. Unemancipated child as party to motor vehicle accident action.

An unemancipated child may sue and be sued by his parents in an action for personal injuries arising out of a motor vehicle accident. In any such action there shall be appointed a guardian ad litem as provided by law for such child.

HISTORY: 1962 Code Section 46-802.2; 1974 (58) 2718.






CHAPTER 7 - VENUE

Section 15-7-10. Actions which must be tried where subject matter situated.

An action for the following causes must be tried in the county in which the subject of the action or some part of the property is situated, subject to the power of the court to change the place of trial in certain cases as provided in Section 15-7-100:

(1) for the recovery of real property or of an estate or interest in real property, for the determination in any form of the right or interest, and for injuries to real property;

(2) for the partition of real property;

(3) for the foreclosure of a mortgage of real property;

(4) for the recovery of personal property distrained for any cause; and

(5) for all matters between landlord and tenant pursuant to Chapters 33 through 40 of Title 27 including, but not limited to, an action for (a) possession of land, (b) payment or collection of rent including collection of rent by distraint on a tenant's property, or (c) damage to or destruction of rental property.

HISTORY: 1962 Code Section 10-301; 1952 Code Section 10-301; 1942 Code Section 420; 1932 Code Section 420; Civ. P. '22 Section 376; Civ. P. '12 Section 172; Civ. P. '02 Section 144; 1870 (14) 453 Section 146; 1887 (19) 835; 1894 (21) 793; 2006 Act No. 354, Section 1, eff June 9, 2006.

Effect of Amendment

The 2006 amendment added item (5) relating to matters between landlord and tenant.



Section 15-7-20. Actions which must be tried where cause of action arose.

Actions for the following causes must be tried in the county where the cause or some part thereof arose, subject to the like power of the court to change the place of trial:

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water situated in two or more counties the action may be brought in any county bordering on such lake, river or stream, and opposite to the place where the offense was committed; and

(2) Against a public officer or person specially appointed to execute his duties for an act done by him in virtue of his office or against a person who by his command or in his aid shall do anything touching the duties of such officer.

HISTORY: 1962 Code Section 10-302; 1952 Code Section 10-302; 1942 Code Section 421; 1932 Code Section 421; Civ. P. '22 Section 377; Civ. P. '12 Section 173; Civ. P. '02 Section 145; 1870 (14) 453 Section 147.



Section 15-7-30. Actions that must be tried in county where defendant resides; definitions; factors to consider in determining venue of actions against resident and nonresident individuals and domestic and foreign corporations.

(A) As used in this section:

(1) "Domestic corporation" means a "domestic corporation" as defined in Section 33-1-400.

(2) "Domestic limited partnership" means a "domestic limited partnership" as defined in Section 33-42-20.

(3) "Domestic limited liability company" means a " domestic limited liability partnership" as defined in Section 33-41-1110 with its principal place of business within this State.

(4) "Domestic limited liability partnership" means a " domestic limited liability partnership" as defined in Section 33-41-1110 with its principal place of business within this State.

(5) "Foreign corporation" means a "foreign corporation" as defined in Section 33-1-400.

(6) "Foreign limited partnership" means a "foreign limited partnership" as defined in Section 33-42-20.

(7) "Foreign limited liability company" means a "foreign limited liability partnership" as defined in Section 33-41-1150 with its principal place of business outside this State.

(8) "Foreign limited liability partnership" means a " foreign limited liability partnership" as defined in Section 33-41-1150 with its principal place of business outside this State.

(9) "Nonresident individual" means a person who is not domiciled in this State.

(10) "Principal place of business" means:

(a) the corporation's home office location within the State from which the corporation's officers direct, control, or coordinate its activities;

(b) the location of the corporation's manufacturing, sales, or purchasing facility within the State if the corporation does not have a home office within the State; or

(c) the location at which the majority of corporate activity takes place if the corporation has multiple offices, centers of manufacturing, sales, or purchasing located within the State if the corporation does not have a home office within the State and has more than one manufacturing, sales, or purchasing facility within the State. The following factors may be considered when determining the location at which the majority of corporate activity takes place:

(i) the number of employees located in any one county;

(ii) the authority of the employees located in any one county; or

(iii) the tangible corporate assets that exist in any one county.

(11) "Resident individual" means a person who is domiciled in this State.

(B) In cases not provided for in Sections 15-7-10, 15-7-20, or 15-78-100, the action must be tried in the county where it properly may be brought and tried against the defendant according to the provisions of this section. If there is more than one defendant, the action may be tried in any county where the action properly may be maintained against one of the defendants pursuant to this section. This section is subject to the power of the court in the county where the action properly may be maintained according to this section to change the place of trial as provided in Section 15-7-100 or as otherwise provided by law.

(C) A civil action tried pursuant to this section against a resident individual defendant must be brought and tried in the county in which the:

(1) defendant resides at the time the cause of action arose; or

(2) most substantial part of the alleged act or omission giving rise to the cause of action occurred.

(D) A civil action tried pursuant to this section against a nonresident individual defendant must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred; or

(2) plaintiff resides at the time the cause of action arose, or if the plaintiff is a domestic corporation, domestic limited partnership, domestic limited liability company, domestic limited liability partnership, foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership, at its principal place of business at the time the cause of action arose.

(E) A civil action tried pursuant to this section against a domestic corporation, domestic limited partnership, domestic limited liability company, or domestic limited liability partnership, must be brought and tried in the county in which the:

(1) corporation, limited partnership, limited liability company, or limited liability partnership has its principal place of business at the time the cause of action arose; or

(2) most substantial part of the alleged act or omission giving rise to the cause of action occurred.

(F) A civil action tried pursuant to this section against a foreign corporation required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., a foreign limited partnership required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., a foreign limited liability company required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., or a foreign limited liability partnership required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq. must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred; or

(2) foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership has its principal place of business at the time the cause of action arose.

(G) A civil action tried pursuant to this section against a foreign corporation, except a foreign corporation described in subsection (F); a foreign limited partnership, except a foreign limited partnership described in subsection (F); a foreign limited liability company, except a foreign limited liability company described in subsection (F); or a foreign limited liability partnership, except a foreign limited liability partnership described in subsection (F); must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred;

(2) plaintiff resides at the time the cause of action arose, or if the plaintiff is a domestic corporation, domestic limited partnership, domestic limited liability company, domestic limited liability partnership, foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership, at its principal place of business at the time the cause of action arose; or

(3) foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership has its principal place of business at the time the cause of action arose.

(H) Owning property and transacting business in a county is insufficient in and of itself to establish the principal place of business for a corporation for purposes of this section.

HISTORY: 1962 Code Section 10-303; 1952 Code Section 10-303; 1942 Code Section 422; 1932 Code Section 422; Civ. P. '22 Section 378; Civ. P. '12 Section 174; Civ. P. '02 Section 146; 1870 (14) 453 Section 148; 1875 (15) 913; 1898 (22) 687; 1905 (24) 848; 2005 Act No. 27, Section 3, eff July 1, 2005, applicable to causes of action arising on or after that date.

Effect of Amendment

The 2005 amendment, added subsection (A); designated the original text as subsection (B) and rewrote it; and added subsections (C) to (H).



Section 15-7-40. Suits against certain fiduciaries.

Any administrator or administratrix appointed by any probate court of this State may be sued in the county where such administration has been granted. Any executor or executrix may likewise be sued in the county where the testator's will has been proved or admitted to probate. Any guardian may likewise be sued in the county in which the letters of guardianship have been issued.

HISTORY: 1962 Code Section 10-304; 1952 Code Section 10-304; 1942 Code Section 422; 1932 Code Section 422; Civ. P. '22 Section 378; Civ. P. '12 Section 174; Civ. P. '02 Section 146; 1870 (14) 453 Section 148; 1875 (15) 913; 1898 (22) 687; 1905 (24) 848.



Section 15-7-50. Hearing elsewhere by consent.

Nothing in Sections 15-7-10, 15-7-30 or 15-7-40 contained shall be so construed as to prevent the hearing of any such action as is referred to in those sections by consent of the parties or their attorneys and of the guardian ad litem of any infant party to the action in a county other than that in which the action may have been brought and may be pending or other than that in which the property is situated.

HISTORY: 1962 Code Section 10-305; 1952 Code Section 10-305; 1942 Code Sections 420, 422; 1932 Code Sections 420, 422; Civ. P. '22 Sections 376, 378; Civ. P. '12 Sections 172, 174; Civ. P. '02 Sections 144, 146; 1870 (14) 453 Sections 146, 148; 1875 (15) 913; 1887 (19) 835; 1894 (21) 793; 1898 (22) 687; 1905 (24) 848.



Section 15-7-60. Suits for penalty on freight claims.

Any action to recover a penalty against any common carrier for loss, delay or damage to freight may be brought before any court of competent jurisdiction in any county in this State in which the cause of action for the damage in such case may be brought.

HISTORY: 1962 Code Section 10-306; 1952 Code Section 10-306; 1942 Code Section 7170; 1932 Code Section 7170; Civ. C. '22 Section 3892; Civ. C. '12 Section 2576; 1909 (26) 22.



Section 15-7-70. Suits against insurance companies.

All suits brought against any and all fire, life or other insurance companies doing business in this State may be brought in the county where the loss occurs. But nothing herein contained shall be so construed as to prevent the court from changing the place of trial for any of the causes provided for in Section 15-7-100.

HISTORY: 1962 Code Section 10-307; 1952 Code Section 10-307; 1942 Code Section 423; 1932 Code Sections 423, 7997; Civ. P. '22 Section 379; Civ. P. '12 Section 175; Civ. C. '22 Section 4111; Civ. C. '12 Section 2732; 1906 (25) 111.



Section 15-7-80. Suits by certain mutual insurance companies against members.

All suits instituted by any mutual life insurance company or mutual fire insurance company formed in this State against a member or former member of such company or any receiver of such company against any member or former member of such company shall be brought in the county in which such member resides.

HISTORY: 1962 Code Section 10-308; 1952 Code Section 10-308; 1942 Code Section 424; 1932 Code Section 424; Civ. P. '22 Section 380; 1912 (27) 776.



Section 15-7-90. Removal of suits by certain mutual insurance companies against members.

Wherever any such suit or proceeding has been brought, either as an independent suit or an ancillary proceeding to a receivership suit, in any county other than the county where the member or former member resides the court where such proceeding is pending shall, upon motion of such member or former member sued, on affidavit showing that he resides in a different county, remove for trial such suit or proceeding to the county where such member or former member resides.

HISTORY: 1962 Code Section 10-309; 1952 Code Section 10-309; 1942 Code Section 425; 1932 Code Section 425; Civ. P. '22 Section 381; 1912 (27) 776.



Section 15-7-100. Changing place of trial.

(A) The court may change the place of trial if:

(1) it is a court in a county designated for that purpose in the complaint, but the designated county is not the proper county pursuant to the provisions of Chapter 7 of Title 15 of the 1976 Code or other statutes providing for the venue of actions;

(2) there is reason to believe that a fair and impartial trial cannot be had there; or

(3) the convenience of witnesses and the ends of justice would be promoted by the change.

(B) When the place of trial is changed, all other proceedings must be in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties in writing duly filed or by order of the court. The pleadings and other papers must be filed or transferred accordingly.

HISTORY: 1962 Code Section 10-310; 1952 Code Section 10-310; 1942 Code Sections 35, 426; 1932 Code Sections 35, 426; Civ. P. '22 Sections 34, 382; Civ. P. '12 Section 176; Civ. P. '02 Section 147; Civ. C. '12 Section 3832; Civ. C. '02 Section 2735; G. S. 2114; R. S. 2246; 1870 (14) 339, 453 Section 149; 1879 (17) 14; 1896 (22) 12; 1905 (24) 845; 2005 Act No. 27, Section 4, eff July 1, 2005, applicable to causes of action arising on or after that date.

Effect of Amendment

The 2005 amendment designated subsections (A) and (B); rewrote subsection (A)(1); in subsection (B) in the second sentence substituted "The pleadings and other papers must" for "And the papers shall"; and made language changes throughout.



Section 15-7-110. Procedure for changing place of trial when fair and impartial trial cannot be had in county.

When the ground for a change of place of trial in a circuit court in a case in which such court has original jurisdiction is that a fair and impartial trial cannot be had in the county in which such action was commenced the application for removal must be made by some party interested to the judge sitting in regular term. Such application must be supported by an affidavit that a fair and impartial trial cannot be had in such county. Four days' notice of such application shall be given to the adverse party, but such adverse party shall have the right to waive such notice. The circuit judge shall have the power, upon application made to him by either party and upon proper cause shown, to shorten or extend the time for the hearing of such application. If a change is ordered it shall be to a county in the same judicial circuit, and the judge shall order the record to be removed to such county.

HISTORY: 1962 Code Section 10-311; 1952 Code Section 10-311; 1942 Code Section 35; 1932 Code Section 35; Civ. P. '22 Section 34; Civ. C. '12 Section 3832; Civ. C. '02 Section 2735; G. S. 2114; R. S. 2246; 1870 (14) 339; 1896 (22) 12; 1905 (24) 845.



Section 15-7-120. Application of contract and arbitration agreements relative to venue of actions.

(A) Notwithstanding a provision in a contract requiring a cause of action arising under it to be brought in a location other than as provided in this title and the South Carolina Rules of Civil Procedure for a similar cause of action, the cause of action alternatively may be brought in the manner provided in this title and the South Carolina Rules of Civil Procedure for such causes of action.

(B) A provision in an arbitration agreement that arbitration proceedings must be held outside this State is not enforceable with respect to a cause of action, which, but for the arbitration agreement, is triable in the courts of this State. The enforceability of the remaining provisions of the arbitration agreement and the method of selecting a forum for the conduct of the arbitration proceedings is as provided in this title, the Federal Arbitration Act, and any applicable rules of arbitration.

(C) This act applies to contracts entered into after the effective date of this section.

HISTORY: 1990 Act No. 397, Section 1.






CHAPTER 9 - SUMMONSES, ORDERS OF PUBLICATION AND SERVICE OF PAPERS GENERALLY

Section 15-9-15. Affidavit as proof of service by publication.

In addition to the method of proof of service by publication provided by the South Carolina Rules of Civil Procedure, proof of service by publication may be made by affidavit before a notary public of this State that the appropriate notice has been printed or published.

HISTORY: 1988 Act No. 400, Section 1.



Section 15-9-17. Service of summons, complaint or other judicial documents on Sunday.

Notwithstanding another provision of law, a process server may serve a summons, complaint, or other judicial documents on Sundays; however, a process server may not serve a person who is going to or from or attending a regularly or specially scheduled church or other religious service on Sunday.

HISTORY: 2000 Act No. 360, Section 1.



Section 15-9-210. Service of process on domestic corporations.

(a) A domestic business or nonprofit corporation's registered agent is the agent of the corporation for service of any process, notice, or demand required or permitted by law to be served, and the service is binding upon the corporation.

(b) The business or nonprofit corporation may be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by registered or certified mail, return receipt requested, addressed to the office of the registered agent, or the office of the secretary of the corporation at its principal office. Service is effective upon the date of delivery as shown on the return receipt. Entry of default and default judgments shall be subject to the conditions of Rule 4(d)(8).

(c) If the business or nonprofit corporation has no registered agent, or the agent cannot be served with reasonable diligence by means authorized by rule or statute, other than under Section 15-9-710, and such appears by affidavit, the court or judge thereof, the clerk of the court of common pleas or the master may grant an order that the corporation may be served by registered or certified mail, return receipt requested, addressed to the office of the secretary of the corporation at its principal office. The summons shall state the date it was mailed under this subsection, and the date service is effective. Service is perfected five days after its deposit in the United States mail, as evidenced by the postmark, or other evidence of the date the summons and complaint was mailed pursuant to this paragraph, if mailed postpaid and correctly addressed to the address of the company's principal office which is listed on the last filed annual report of the business corporation or last filed notice of change of principal office for a nonprofit corporation or, if none has been filed, the address of the principal office specified in the initial annual report of the business corporation filed with the South Carolina Department of Revenue and, in the Articles of Incorporation (or initial annual report, if filed) for a nonprofit corporation. Entry of judgment and judgment by default may be taken as otherwise provided by Rule 55 of the Rules of Civil Procedure.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a domestic business or nonprofit corporation.

HISTORY: 1962 Code Section 10-421; 1952 Code Section 10-421; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) 456 Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275; 1947 (45) 322; 1964 (53) 1830; 1981 Act No. 146, Section 4; 1988 Act No. 444, Section 3; 1993 Act No. 42, Section 1; 1993 Act No. 181, Section 258; 1994 Act No. 384, Section 2.



Section 15-9-220. Service on corporations generally; who is deemed to be agent of railroad.

Service upon any person occupying an office or room in any railway station and attending to and transacting therein any business of any railroad shall be deemed service upon the corporation under the charter of which such railroad is authorized by law. Any such person shall be deemed the agent of the corporation, notwithstanding he may claim to be the agent of some other person or corporation claiming to operate the railroad by virtue of any lease, contract or agreement.

HISTORY: 1962 Code Section 10-422; 1952 Code Section 10-422; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) 456 Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275.



Section 15-9-230. Service on corporations generally; qualification as to foreign corporations.

Service can be made in respect to a foreign corporation under the provisions of Section 15-9-210 only (a) when it has property within the State, (b) when the cause of action arose therein or (c) when such service shall be made in this State personally upon the president, cashier, treasurer, attorney, secretary or any other agent thereof.

HISTORY: 1962 Code Section 10-423; 1952 Code Section 10-423; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275.



Section 15-9-240. Service of process on authorized foreign corporation.

(a) The registered agent of a foreign business or nonprofit corporation authorized to transact business in this State is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign business or nonprofit corporation may be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by registered or certified mail, return receipt requested, addressed to the office of the registered agent, or office of the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report. Service is effective upon the date of delivery as shown on the return receipt. Entry of default and default judgments shall be subject to the conditions of Rule 4(d)(8).

(c) If the foreign business or nonprofit corporation:

(1) has no registered agent or its registered agent cannot be served with reasonable diligence by other means authorized by rule or statute, other than under Section 15-9-710 service by publication;

(2) has withdrawn from transacting business in this State as provided by law; or

(3) has had its certificate of authority revoked as provided by law, and such appears by affidavit, the court or judge, the clerk of court of common pleas, or the master may grant an order that the corporation may be served by registered or certified mail, return receipt requested, addressed to the office of the secretary of the corporation at its principal office. The summons shall state the date it was mailed under this subsection and that service is perfected five days after its deposit in the United States mail.

(d) Service is perfected under subsection (c) five days after its deposit in the United States mail, as evidenced by the postmark, or other evidence of the date the summons and complaint was mailed pursuant to this subsection, if mailed postpaid and correctly addressed to the address of the company's principal office which is listed on the filed annual report of a business corporation or listed on the last filed notice of change of principal office for a nonprofit corporation (or in its application for certificate of authority if no annual report or notice of change of principal office has ever been filed).

(e) This section does not prescribe the only means, or necessarily the required means, of serving a foreign business or nonprofit corporation.

HISTORY: 1962 Code Section 10-424; 1952 Code Section 10-424; 1942 Code Section 7765; 1932 Code Section 7765; Civ. C. '22 Section 4029; Civ. C. '12 Section 2665; Civ. C. '02 Section 1780; R. S. 1466; 1893 (21) 409; 1922 (32) 1023; 1933 (38) 486; 1964 (53) 1830; 1981 Act No. 146, Section 5; 1988 Act No. 444, Section 3; 1993 Act No. 42, Section 2; 1994 Act No. 384, Section 3.



Section 15-9-245. Service of process on foreign corporation not authorized to do business in state.

(a) Every foreign business or nonprofit corporation which is not authorized to do business in this State, by doing in this State, either itself or through an agent, any business, including any business activity for which authority need not be obtained as provided by Section 33-15-101, is considered to have designated the Secretary of State as its agent upon whom process against it may be served in any action or proceeding arising in any court in this State out of or in connection with the doing of any business in this State.

(b) Service of the process is made by delivering to and leaving with the Secretary of State, or with any person designated by him to receive such service, duplicate copies of the process, notice, or demand. The Secretary of State immediately shall cause one of the copies to be forwarded by certified mail, addressed to the corporation either at its registered office in the jurisdiction of its incorporation, its principal place of business in the jurisdiction, or at the last address of the foreign business or nonprofit corporation known to the plaintiff, in that order.

(c) Proof of service must be by affidavit of compliance with this section and filed, together with a copy of the process, with the clerk of court in which the action or proceeding is pending. There must be filed with the affidavit of compliance the return receipt signed by the foreign business or nonprofit corporation or other official proof of delivery or, if acceptance was refused, there must be filed the original or a photostated or certified copy of the envelope with a notation by the postal authorities that acceptance was refused. If acceptance was refused, a copy of the notice and process, together with notice of the mailing by certified mail and of refusal to accept must be sent promptly to the foreign business or nonprofit corporation. If this section is complied with, the refusal to accept delivery of the certified mail or to sign the return receipt shall not affect the validity of the service, and the foreign corporation refusing to accept the certified mail must be charged with knowledge of the contents thereof.

(d) Service under this section may be made also by delivery of a copy of the process to any foreign business or nonprofit corporation outside the State. Proof of the delivery must be made by affidavit of the person making delivery, and the affidavit must be filed with the clerk of court in which the action or proceeding is pending.

(e) The Secretary of State shall charge a fee of ten dollars for the service.

(f) This section does not prescribe the only means, or necessarily the required means, of serving a foreign business or nonprofit corporation not authorized to do business in this State.

HISTORY: 1981 Act No. 146, Section 6; 1988 Act No. 444, Section 3; 1994 Act No. 384, Section 4.



Section 15-9-250. Service on foreign rural electric cooperatives.

Service of process may be made upon the Secretary of State as agent for a foreign rural electric cooperative pursuant to his appointment as such under the provisions of Section 33-49-1320. In the event of such service, the Secretary of State shall forthwith forward it by registered mail to such corporation at the address specified in the instrument appointing the Secretary of State as such agent.

HISTORY: 1962 Code Section 10-424.2; 1952 Code Section 10-424.2; 1942 Code Section 8555-116; 1939 (41) 240.



Section 15-9-270. Service on insurance companies.

The summons and any other legal process in any action or proceeding against it must be served on an insurance company as defined in Section 38-1-20, including fraternal benefit associations, by delivering two copies of the summons or any other legal process to the Director of the Department of Insurance, as attorney of the company with a fee of ten dollars, of which five dollars must be retained by the director to offset the costs he incurs in service of process and of which five dollars must be deposited to the credit of the general fund of the State. A company shall appoint the director as its attorney pursuant to the provisions of Section 38-5-70. This service is considered sufficient service upon the company. When legal process against any company with the fee provided in this section is served upon the director, he shall immediately forward by registered or certified mail one of the duplicate copies prepaid directed toward the company at its home office or, in the case of a fraternal benefit association, to its secretary or corresponding officer at the head of the association.

HISTORY: 1962 Code Section 10-425; 1952 Code Section 10-425; 1947 (45) 322; 1960 (51) 1646; 1964 (53) 1746; 1971 (57) 709; 1979 Act No. 15, Section 1; 1987 Act No. 155, Section 15; 1988 Act No. 366, Section 1; 1993 Act No.181, Section 259.



Section 15-9-280. Service on unauthorized insurer.

(a) Any act of transacting an insurance business as set forth in Section 38-25-110 by an unauthorized insurer is equivalent to and constitutes an irrevocable appointment by the insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the Secretary of State or his successor in office to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the Director of the Department of Insurance or his designee, or by the State and upon whom may be served any notice, order, pleading, or process in any proceeding before the Department of Insurance and which arises out of transacting an insurance business in this State by the insurer. Any act of transacting an insurance business in this State by an unauthorized insurer is signification of its agreement that any such lawful process in such court action, suit, or proceeding and any such notice, order, pleading, or process in such administrative proceeding before the Department of Insurance so served are of the same legal force and validity as personal service of process in this State upon the insurer.

(b) Service of process in such action is made by delivering to and leaving with the Secretary of State, or some person in apparent charge of his office, two copies thereof and by payment to the Secretary of State of the fee prescribed by law. Service upon the Secretary of State as attorney is service upon the principal.

(c) The Secretary of State shall immediately forward by certified mail one of the copies of the process or the notice, order, pleading, or process in proceedings before the Department of Insurance to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. The service is sufficient if:

(1) notice of the service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within ten days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding or by the Department of Insurance in the administrative proceeding to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at the last known principal place of business of the defendant in the court or administrative proceeding; and

(2) the defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding or of the Department of Insurance in an administrative proceeding, showing compliance therewith, are filed with the clerk of court in which the action, suit, or proceeding is pending or with the Department of Insurance in administrative proceedings, by the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within any further time as the court or the Department of Insurance may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the Department of Insurance is served under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or affects the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: 1962 Code Section 10-426; 1952 Code Section 10-426; 1947 (45) 322; 1960 (51) 1646; 1987 Act No. 155, Section 2; 1993 Act No. 181, Sections 260-262.



Section 15-9-285. Service on unauthorized insurer through service on Chief Insurance Commissioner.

(a) The issuance and delivery of a policy of insurance or contract of insurance or indemnity to any person in this State or the collection of a premium thereon by an insurer not licensed in this State, as required, irrevocably constitutes the Chief Insurance Commissioner, and his successors in office, the true and lawful attorney in fact upon whom service of any and all processes, pleadings, actions, or suits arising out of the policy or contract in behalf of the insured may be made.

(b) Service of process in the action is made by delivering to and leaving with the Chief Insurance Commissioner or some person in apparent charge of his office two copies of it and by payment to the Chief Insurance Commissioner of a fee of ten dollars, of which five dollars must be retained by the Chief Insurance Commissioner to offset the costs he incurs in service of process and of which five dollars must be deposited to the credit of the general fund of the State.

(c) The Chief Insurance Commissioner shall immediately mail by registered mail one of the copies of the process to the defendant at its last known principal place of business and shall keep a record of all process serviced upon him. The service of process is sufficient if:

(1) Notice of the service and a copy of the process are sent within ten days thereafter by registered mail by the plaintiff's attorney to the defendant at its last known principal place of business; and

(2) The defendant's receipt or a receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance herewith are filed with the clerk of court in which the action is pending by the date the defendant is required to appear or within such further time as the court may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or abridges the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: 1987 Act No. 155, Section 3; 1988 Act No. 366, Section 2.



Section 15-9-290. Service on unauthorized insurer; alternative method.

Service of process in any action, suit, or proceeding involving an unauthorized insurer is, in addition to the manners provided in Section 15-9-280 and Section 15-9-285, valid if served upon any person within this State who, in this State on behalf of the insurer, is:

(1) soliciting insurance,

(2) making any contract of insurance or issuing or delivering any policies or written contracts of insurance, or

(3) collecting or receiving any premium for any such insurer, or adjusting any loss or claim for such insurance, and if counsel, within ten days after service upon such person, causes to be sent by registered mail to the last known address of the insurer a copy of the process with proper postage affixed to the envelope containing it and files an affidavit with the clerk of court or magistrate in whose court the cause is pending, of compliance herewith, with leave to the court to extend the time for the mailing of process and filing of affidavit.

HISTORY: 1962 Code Section 10-426.1; 1952 Code Section 10-426.1; 1947 (45) 322; 1987 Act No. 155, Section 4.



Section 15-9-300. Service on unauthorized insurer; other methods of service unaffected by foregoing provisions.

Nothing contained in Section 15-9-280, Section 15-9-285, or Section 15-9-290 limits or abridges the right to serve any process, notice, or demand upon any insurer in any other manner permitted by law.

HISTORY: 1962 Code Section 10-426.2; 1952 Code Section 10-426.2; 1947 (45) 322; 1987 Act No. 155, Section 13.



Section 15-9-310. Service on attorney of reciprocal insurance subscribers.

Service of process on the attorney, as defined in Section 38-45-20, for subscribers, as defined in Section 38-45-10, to reciprocal or interinsurance contracts shall be made by serving three copies thereof upon the Director of the Department of Insurance as the agent of such attorney pursuant to the provisions of Section 38-45-60. The director shall file one copy, forward one copy to the attorney and return one copy with his acceptance of service.

HISTORY: 1962 Code Section 10-426.3; 1952 Code Section 10-426.3; 1947 (45) 322; 1960 (51) 1646; 1987 Act No. 155, Section 14; 1993 Act No. 181, Section 263.

Editor's Note

In the opinion of the Code Commissioner, the text references to Sections 38-45-10 and 38-45-60 should be to Sections 38-17-10 and 38-17-60, respectively. The reference to Section 38-45-20 cannot be correlated; that section no longer exists.



Section 15-9-320. Service on joint-stock companies.

In suits brought against any joint-stock company formed after December 23, 1879 service upon the president, chief manager, purser or other principal officer named in such articles of agreement shall be good service upon each and every one of the company or association at that time recorded as shareholders therein or who were so at the time the cause of action arose, and no change or transfer of the shares pending the action shall cause any abatement thereof.

HISTORY: 1962 Code Section 10-428; 1952 Code Section 10-428; 1942 Code Section 7792; 1932 Code Section 7792; Civ. C. '22 Section 5066; Civ. C. '12 Section 3332; Civ. C. '02 Section 2225; G. S. 1406; R. S. 1772; 1879 (17) 70.



Section 15-9-330. Service on unincorporated associations.

Process served on any agent of any unincorporated association doing business in this State under the name and style by which it is usually known shall be sufficient to make such association a party in any court of record in the county in which such agent may be served.

HISTORY: 1962 Code Section 10-429; 1952 Code Section 10-429; 1942 Code Section 7797; 1932 Code Section 7797; Civ. C. '22 Section 5071; Civ. C. '12 Section 3337; Civ. C. '02 Section 2230; G. S. 1411; R. S. 1777; 1863 (13) 215.



Section 15-9-350. Service on Director of Department of Motor Vehicles as attorney of nonresident motorists.

The acceptance by a nonresident of the rights and privileges conferred by the laws in force in this State permitting the operation of motor vehicles, as evidenced by the operation of a motor vehicle by such nonresident on the public highways, the streets of any incorporated municipality or the public roads of this State or anywhere within this State, or the operation by such nonresident of a motor vehicle on any such public highways, streets or public roads or anywhere within the State other than as so permitted or regulated shall be deemed equivalent to the appointment by such nonresident of the Director of the Department of Motor Vehicles or of his successor in office to be his true and lawful attorney upon whom may be served all summons or other lawful process in any action or proceeding against him growing out of any accident or collision in which such nonresident may be involved by reason of the operation by him, for him or under his control or direction, express or implied, of a motor vehicle on such public highways, streets or public roads or anywhere within this State. Such acceptance or operation shall be a signification of his agreement that any such process against him shall be of the same legal force and validity as if served on him personally.

HISTORY: 1962 Code Section 46-104; 1952 Code Section 46-104; 1949 (46) 342; 1962 (52) 2159; 1993 Act No. 181, Section 264; 1996 Act No. 459, Section 26.

Editor's Note

2003 Act No. 51, Section 18 directed the Code Commissioner to substitute "Department of Motor Vehicles" for "Department of Public Safety".



Section 15-9-360. Service on Director of Department of Motor Vehicles as attorney for nonresident motor carriers.

The acceptance by a nonresident motor carrier of the rights and privileges conferred by the laws now or hereafter in force in this State, permitting the operation of motor vehicles as evidenced by the operation of a motor vehicle by such nonresident either personally or through an agent or employee on the public highways in this State, or the operation of such nonresident either personally or through an agent, lessee, or employee, of a motor vehicle on the public highways of this State other than as so permitted or regulated, shall be deemed equivalent to the appointment by such nonresident motor carrier of the Director of the Department of Motor Vehicles, or his successor in office, to be his true and lawful attorney and the attorney of his executor or administrator, upon whom may be served all summonses or other lawful process or notice in any action, assessment proceeding, or other proceeding against him or his executor or administrator, arising out of or by reason of any provisions in Chapter 31 of Title 12 relating to such vehicle or relating to the liability for tax with respect to operation of such vehicle on the highways of this State. Acceptance or operation shall be a signification by such nonresident motor carrier of his agreement that any such process against or notice to him or his executor or administrator shall be of the same legal force and validity as if served on him personally or on his executor or administrator. All of the provisions of Sections 15-9-370, 15-9-380, and 15-9-350 shall be applicable with respect to the service of process or notice pursuant to this section.

HISTORY: 1962 Code Section 65-1231.5; 1956 (49) 1635; 1962 (52) 2309; 1993 Act No. 181, Section 265; 1996 Act No. 459, Section 27.

Editor's Note

2003 Act No. 51, Section 18 directed the Code Commissioner to substitute "Department of Motor Vehicles" for "Department of Public Safety".



Section 15-9-370. Service on nonresident motor vehicle drivers and motor carriers.

Service of process upon the Director of the Department of Motor Vehicles, as agent of a: (a) nonresident driver under the provisions of Section 15-9-350; (b) resident driver who subsequently becomes a nonresident; (c) nonresident motor carrier under the provisions of Section 15-9-360; or (d) nonresident unregulated motor carriers engaged in transporting persons, hauling farm or dairy products, hauling any other perishable products or haulers of lumber or logs, shall be made by leaving a copy thereof, with an appropriate fee, in the hands of the Director of the Department of Motor Vehicles or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the Director of the Department of Motor Vehicles to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint, and other papers in the cause. The Director of the Department of Motor Vehicles shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the Director of the Department of Motor Vehicles, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1962 Code Section 10-431; 1952 Code Section 10-431; 1949 (46) 342; 1959 (51) 54; 1962 (52) 2309; 1965 (54) 77; 1993 Act No. 181, Section 266; 1996 Act No. 459, Section 28.

Editor's Note

2003 Act No. 51, Section 18 directed the Code Commissioner to substitute "Department of Motor Vehicles" for "Department of Public Safety".



Section 15-9-380. Procedure when nonresident motorist or motor carrier defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or the Department of Motor Vehicles, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1962 Code Section 10-431.1; 1952 Code Section 10-431.1; 1949 (46) 342; 1962 (52) 2309; 1993 Act No. 181, Section 267.

Editor's Note

2003 Act No. 51, Section 18 directed the Code Commissioner to substitute "Department of Motor Vehicles" for "motor vehicle records division of the Department of Public Safety".



Section 15-9-390. Service on nonresident operators of aircraft.

Service of process upon the Secretary of Commerce, as agent of the nonresident operator of any aircraft which has set down in South Carolina, shall be made by leaving a copy thereof, with a fee of four dollars, in the hands of the Secretary of Commerce or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the Secretary of Commerce or his designee to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint and other papers in the cause. The Secretary of Commerce or his designee shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the Secretary of Commerce or his designee, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1962 Code Section 10-431.2; 1971 (57) 132; 1993 Act No. 181, Section 268; 1994 Act No. 361, Sections 8, 9.



Section 15-9-400. Procedure when nonresident aircraft operator defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or Director, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1962 Code Section 10-431.3; 1971 (57) 132.



Section 15-9-410. Provisions as to nonresident aircraft operators are not applicable to certain air carriers.

The provisions of Sections 15-9-390 and 15-9-400 shall not apply to any incorporated air carrier holding a certificate of public convenience and necessity from the Division of Aeronautics of the Department of Commerce.

HISTORY: 1962 Code Section 10-431.4; 1971 (57) 132; 1993 Act No. 181, Section 269.



Section 15-9-415. Service on nonresident vessel operators.

Service of process upon the Director of the South Carolina Department of Natural Resources, as agent of the nonresident operator of any vessel as defined in Section 50-21-10 in the waters of this State as defined in Section 50-21-10, shall be made by leaving a copy thereof, with a fee of four dollars, in the hands of the director or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the director to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint and other papers in the cause. The director shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the director, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1980 Act No. 470, Section 1; 1993 Act No. 181, Section 270.



Section 15-9-416. Procedure when nonresident vessel operator defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or Executive Director, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1980 Act No. 470, Section 1.



Section 15-9-420. Service on certain traveling shows.

Service of any process in any action or proceeding against any circus or other traveling show exhibiting under canvas or outdoors for gain may be made upon any clerk of court appointed agent or attorney of such show under the provisions of Section 52-1-60 and such service must be in duplicate. When so made it shall be deemed sufficient service upon any such circus or traveling show. When legal process against any such circus or show is served upon any such clerk of court he shall forthwith forward by certified mail one of the duplicate copies prepaid directed to the person and the address as furnished him in the power of attorney referred to in Section 52-1-60.

HISTORY: 1962 Code Section 10-432; 1952 Code Section 10-432; 1942 Code Section 6335; 1939 (41) 102, 1962 (52) 2309.



Section 15-9-430. Service on nonresident directors of domestic corporations.

(a) Each director of a domestic business corporation who is a nonresident of this State at the time of his election or who becomes a nonresident during his term in office, shall by his acceptance of election or by continuing in office as director, be deemed to have appointed the Secretary of State as an agent to receive service of process upon him in any action or proceeding relating to actions of such corporation and arising while he held office as director of such corporation.

(b) Service of such process shall be made by delivering to and leaving with the Secretary of State, or with any person designated by him to receive such service, duplicate copies of such process. The Secretary of State shall thereupon immediately cause one of such copies to be forwarded to the nonresident director by certified mail. Proof of service shall be by affidavit of compliance with this section filed, together with a copy of the process, with the clerk of court in which the action or proceeding is pending.

(c) Service under this section may also be made by delivery of a copy of the process to the nonresident director at his address outside the State. Proof of such delivery shall be made by affidavit of the person making delivery and the affidavit shall be filed with the clerk of court in which the action or proceeding is pending.

(d) The resignation in good faith of any nonresident director, effective as of the date of filing with the Secretary of State a notice of his resignation, shall terminate the application to him of the provisions of this section, except for any cause of action already accrued.

(e) Every domestic business corporation which has any director who is or becomes a nonresident of this State after the corporation has filed its most recent annual report pursuant to Section 12-19-20 shall file with the Secretary of State the names and addresses of its directors and shall file supplementary reports showing any change of address or residence of any director. The reports must be filed within ten days from the date of election, removal from this State, or change of address of any director. The Secretary of State shall compile and maintain a current list, indexed by corporation, of all nonresident directors of domestic business corporations which are listed on such interim filings. Delivery of copies of service as required in subsections (b) and (c) to the nonresident director must be made by delivering the copy to the most recent address on file with the company's most current annual report or any more current interim report which has been filed with the Secretary of State pursuant to this subsection.

(f) The Secretary of State shall charge a fee of ten dollars to accompany service thereunder.

HISTORY: 1962 Code Section 10-432.1; 1952 Code Section 10-432.1; 1947 (45) 561; 1981 Act No. 146, Section 7; 1988 Act No. 444, Section 3; 1994 Act No. 384, Section 5.



Section 15-9-440. Service on trustees of inter vivos trusts.

(1) Service on resident trustee constitutes service on all other trustees. -Service upon one resident trustee of an inter vivos trust shall constitute service on all other trustees, resident and nonresident, of the same trust, for the purpose of adjudicating any action or proceeding in a court of this State involving, directly or indirectly, such trust.

(2) Trustee served to notify other trustees. -The resident trustee, so served, shall within five days, give prompt notice to such nonresident trustee and other resident trustee of the action. The failure of notification to the other trustees shall in no way impair the action.

(3) Service on nonresident trustee when there is no resident trustee. -When there is no resident trustee, the nonresident trustee of an inter vivos trust shall be deemed to have consented to the service of any summons, notice or other legal process in connection with any proceeding in the courts of this State involving such trust, directly or indirectly, when served upon the Secretary of State, when the trust was created under the laws of this State or, in the case of a foreign trust, when part of the trust property is situated in this State.

(4) Time allowed for answer. -The time within which to answer under the provisions of this section shall be the same as that provided for by law for substituted service.

(5) Penalties. -Any trustee responsible for notifying another trustee, who fails to comply with the provisions of this section, shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 10-432.2; 1962 (52) 1955.



Section 15-9-450. Service on nonresident individual fiduciaries.

Service, upon any individual nonresident executor, administrator, guardian, conservator, or trustee, of any claim, demand, debt, dues, summons, or any other process, or pleading in suits or actions relating to the administration of the estate in his charge may be made upon the resident of this State appointed by such fiduciary as his agent for such purpose pursuant to the provisions of the South Carolina Probate Code or, in the event of the death, removal, resignation or absence from the State of such agent, or the inability of the person desiring to serve such agent so to do for any other reason, then upon the probate judge or the clerk of the court of common pleas of the county wherein the application of such fiduciary for appointment was made.

HISTORY: 1962 Code Section 10-433; 1952 Code Section 10-433; 1942 Code Section 8952; 1932 Code Section 8952; Civ. C. '22 Section 5368; Civ. C. '12 Section 3591; 1902 (23) 1064; 1933 (38) 200; 1934 (38) 1402; 1935 (39) 387; 1937 (40) 523; 1955 (49) 456; 1986 Act No. 539, Section 3(1)(C).



Section 15-9-460. Service on certain nurserymen.

Service of process on any person who shall have appointed the Secretary of State as his agent to accept service under the provisions of Section 46-33-40 may be made by serving such process upon the Secretary of State.

HISTORY: 1962 Code Section 10-433.1; 1952 Code Section 10-433.1; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



Section 15-9-510. Service of legal papers on patient in state mental health facility; duties of director of facility.

The director of a state mental health facility must not accept service of legal papers, or consent to the appointment of a guardian ad litem, for any patient. When a legal paper is served on a patient in a facility, a copy of the legal paper must be filed with the director who shall cause it to be made a part of the permanent record of the patient. The director immediately, in writing, shall inform the court, out of which the process issued, of the date of service of the process, the procedure under which the patient was admitted to the facility, and the present mental and physical condition of the person.

HISTORY: 1962 Code Section 10-437; 1952 Code Section 10-437; 1942 Code Section 6240; 1932 Code Section 6240; Civ. C. '22 Section 5101; 1920 (31) 704; 1952 (47) 2042; 2008 Act No. 266, Section 1, eff June 4, 2008.

Effect of Amendment

The 2008 amendment substituted "director" for "superintendent", deleted "or trainee", and made nonsubstantive changes throughout.



Section 15-9-710. When service by publication may be had.

When the person on whom the service of the summons is to be made cannot, after due diligence, be found within the State and (a) that fact appears by affidavit to the satisfaction of the court or judge thereof, the clerk of the court of common pleas, the master, or the probate judge of the county in which the cause is pending and (b) it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made or that he is a proper party to an action relating to real property in this State, the court, judge, clerk, master, or judge of probate may grant an order that the service be made by the publication of the summons in any one or more of the following cases:

(1) when the defendant is a foreign corporation and has property within the State or the cause of action arose therein;

(2) when the defendant, being a resident of this State, has departed therefrom, with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with like intent;

(3) when the defendant is a resident of this State and after a diligent search cannot be found;

(4) when the defendant is not a resident of this State but has property therein and the court has jurisdiction of the subject of the action;

(5) when the subject of the action is real or personal property in this State and the defendant has or claims a lien or interest, actual or contingent, therein or the relief demanded consists wholly or partly in excluding the defendant from any interest or lien therein;

(6) when the defendant is a party to an adoption proceeding and is either a nonresident or a person upon whom service cannot be had within the State after due diligence;

(7) when the defendant is a party to a proceeding for the determination of parental rights and is either a nonresident or a person upon whom service cannot be had within the State after due diligence; and

(8) when the defendant is a party to an annulment proceeding or where the subject of the matter involves the custody of minor children, support of minor children or wife, separate maintenance, or a legal separation.

HISTORY: 1962 Code Section 10-451; 1952 Code Section 10-451; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 1959 (51) 409; 1961 (52) 429; 1988 Act No. 531, Section 1.



Section 15-9-720. Service on unknown parties by publication for certain real property actions.

(A) For the purposes of this section, "court" means a court, judge, clerk of court, master-in-equity, special referee, or judge of probate of competent jurisdiction in the county where the action is pending.

(B)(1) A court shall grant an order allowing a party with an interest in or lien on a parcel of real property subject to a partition action, mortgage foreclosure action, or other action affecting the property's title to serve by publication any unknown party to the action and who has an interest in or lien on the real property, any such legal notice as will accomplish the underlying purposes set forth in this section, if the:

(a) residence of the unknown party cannot, with a reasonably diligent effort, be ascertained by the plaintiff; and

(b) plaintiff presents an affidavit to the court stating he has been unable to ascertain the residence of the unknown party after making a reasonably diligent effort.

(2) A court order allowing a party to serve an unknown party by publication must require the party serving by publication to publish the service once a week for three weeks in a newspaper of general circulation in the county where the property is situated. Service by publication under this section is equal to personal service on the unknown party.

(C) A party may accomplish service by publication pursuant to this section for multiple units in a single horizontal property regime by consolidating the services into a single service that identifies each apartment included in the action based on the apartment's description in the master deed. This consolidated service must comply with the other requirements of this section and other applicable statutes, including the requirement that publication must take place once a week for three weeks in a newspaper of general circulation in the county where the property is situated.

HISTORY: 1962 Code Section 10-452; 1952 Code Section 10-452; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 2010 Act No. 164, Section 1, eff May 12, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 15-9-730. Service on certain domestic corporations by publication.

In any action or proceeding in this State in which the defendant is a corporation created by or organized under the laws of this State when no officer or agent thereof upon whom service of process can be made can, after due diligence, be found in this State and this is made to appear by affidavit, process may be served upon such corporation by publication.

HISTORY: 1962 Code Section 10-453; 1952 Code Section 10-453; 1942 Code Section 435; 1932 Code Section 435; Civ. P. '22 Section 391; 1920 (31) 797.



Section 15-9-740. Publication and mailing of summons.

The order of publication shall direct the publication to be made in one newspaper, to be designated by the officer before whom the application is made, most likely to give notice to the person to be served and for such length of time as may be deemed reasonable not less than once a week for three weeks. The court, judge, clerk, master or judge of probate shall also direct that a copy of the summons be forthwith deposited in the post office directed to the person to be served at his place of residence, unless it appears that such residence is neither known to the party making the application nor can, with reasonable diligence, be ascertained by him. In case of minors, persons imprisoned outside of this State, lunatics confined outside of this State or in like cases, a similar order shall be made and like proceedings be had as in case of adults not under disabilities.

In all cases in which publication is made the complaint must first be filed and the summons, as published, must state the time and place of such filing. When service is made by publication the ten days' notice of application for judgment to be made at chambers as required in contested cases of certain kinds as provided by law may be inserted in the first or any subsequent publication mailed to the last known residence of the defendant. In case of publication of summons upon a minor under Section 15-9-480, or on a person non compos mentis under Section 15-9-490 when an order nisi has been passed and filed appointing a guardian ad litem it shall be sufficient publication of such order to publish with the summons, and it shall be a sufficient service of such order out of the State to serve with the summons, a notice giving the name and address of the guardian, the date when the appointment becomes absolute and the office in which the order is filed.

HISTORY: 1962 Code Section 10-454; 1952 Code Section 10-454; 1942 Code Sections 37, 402, 436; 1932 Code Sections 37, 402, 436; Civ. P. '22 Sections 35, 359, 392; Civ. C. '12 Section 3833; Civ. P. '12 Sections 165, 185; Civ. C. '02 Section 2736; Civ. P. '02 Sections 137, 156; G. S. 2115; R. S. 2247; 1818 (7) 321; 1870 (14) 451 Section 139, 456 Section 158; 1876 (16) 190; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1898 (22) 698; 1899 (23) 30; 1901 (23) 635; 1904 (24) 379; 1908 (25) 1055; 1912 (27) 623; 1913 (28) 40; 1914 (28) 534; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (28) 50, 452; 1937 (40) 79; 1940 (41) 1825; 1941 (42) 275; 1944 (43) 1326; 1956 (49) 1600.

Code Commissioner's Note

At the direction of the Code Commissioner, "as provided by law" was substituted for "by Section 15-27-30" in the second sentence of the second paragraph.



Section 15-9-750. Effect of personal service out of State.

Personal service of the summons out of State shall be equivalent to publication and deposit in the post office, and when such service is had no affidavit, as provided for in Section 15-9-710, order for publication or deposit in the post office shall be necessary. Such personal service so made shall be complete and final on the day of the date of the personal service of the summons as fully as if such personal service had been made under the provisions of statutes providing personal service within the State.

HISTORY: 1962 Code Section 10-455; 1952 Code Section 10-455; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 1960 (51) 1753.






CHAPTER 11 - NOTICE OF LIS PENDENS

Section 15-11-10. Time when notice of lis pendens may be filed.

In an action affecting the title to real property the plaintiff (a) not more than twenty days before filing the complaint or at any time afterwards or (b) whenever a warrant of attachment under Sections 15-19-10 to 15-19-560 shall be issued or at any time afterwards or a defendant when he sets up an affirmative cause of action in his answer and demands substantive relief, at the time of filing his answer or at any time afterwards if such answer be intended to affect real estate, may file with the clerk of each county in which the property is situated a notice of the pendency of the action, containing the names of the parties, the object of the action and the description of the property in that county affected thereby. If the action be for the foreclosure of a mortgage such notice must be filed twenty days before judgment and must contain the date of the mortgage, the parties thereto and the time and place of recording such mortgage.

HISTORY: 1962 Code Section 10-501; 1952 Code Section 10-501; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



Section 15-11-20. Pendency as constructive notice; effect.

From the time of filing only, the pendency of the action shall be constructive notice to a purchaser or encumbrancer of the property affected thereby, and every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken after the filing of such notice to the same extent as if he were made a party to the action. For the purposes of this section, an action shall be deemed to be pending from the time of filing such notice.

HISTORY: 1962 Code Section 10-502; 1952 Code Section 10-502; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



Section 15-11-30. Service required.

Such notice shall be of no avail unless it shall be followed by the first publication of the summons or an order therefor or by the personal service thereof on a defendant within sixty days after such filing.

HISTORY: 1962 Code Section 10-503; 1952 Code Section 10-503; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



Section 15-11-40. Cancellation of notice.

The court in which the action was commenced, in its discretion at any time after the action is settled, discontinued, or abated, as provided in Section 15-5-190, on application of a person aggrieved and on good cause shown and on a notice as directed or approved by the court, may order the notice authorized by this chapter to be cancelled of record by the clerk of any county in whose office the notice was filed or recorded. The cancellation must be made by an endorsement to that effect on the margin of the record which refers to the order and for which the clerk is entitled to a fee of one dollar.

The lis pendens notice, however, may be cancelled without a court order by the person who filed the notice any time after the action has been settled, discontinued, abated, or dismissed by a court of law by the submission of a written notice of cancellation to the clerk of court of each county in which a notice was filed or recorded. The clerk may require a fee of one dollar for the effectuation of a cancellation in this manner.

HISTORY: 1962 Code Section 10-504; 1952 Code Section 10-504; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335; 1972 (57) 2603; 1989 Act No. 66, Section 1.



Section 15-11-50. Limitation of effect of notice; refiling.

When the summons is published or served as above provided the notice of the pendency of the action shall constitute notice for only five years from the date of the filing of such notice, and, in order to provide constructive notice to a purchaser or encumbrancer of the property affected thereby after such five-year period or any such period after a refiling, the notice shall be refiled within five years from the date of filing in the first instance and within five years from the date of any such refiling. In the event any such notice be refiled it shall be entered in the book provided therefor as required for the original entry, and the clerk shall note upon the record of the filing that it is a refiling of such notice and shall also note thereupon the date of the first entry and the book and page at which such notice is filed.

HISTORY: 1962 Code Section 10-505; 1952 Code Section 10-505; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.






CHAPTER 17 - ARREST AND BAIL IN CIVIL ACTIONS

Section 15-17-10. Person shall not be arrested in civil action except as prescribed.

No person shall be arrested in a civil action except as prescribed by this Code. But this shall not apply to proceedings for contempt.

HISTORY: 1962 Code Section 10-801; 1952 Code Section 10-801; 1942 Code Section 499; 1932 Code Section 499; Civ. P. '22 Section 441; Civ. P. '12 Section 229; Civ. P. '02 Section 199; 1870 (14) 466 Section 201.



Section 15-17-20. Arrest in civil actions permitted in certain cases.

The defendant may be arrested, as prescribed in this article, in the following cases:

(1) In an action for money received or property embezzled or fraudulently misapplied by a public officer, an attorney, solicitor or counsellor, an officer or agent of a corporation or banking association in the course of his employment as such or a factor, agent, broker or other person in a fiduciary capacity or in an action for any misconduct or neglect in office or in a professional employment;

(2) In an action to recover the possession of personal property fraudulently detained or when property has been fraudulently concealed, removed or disposed of so that it cannot be found or taken by the sheriff or constable and with intent that it should not be so found or taken or with intent to deprive the plaintiff of the benefit thereof;

(3) When the defendant has been guilty of a fraud in contracting the debt or incurring the obligation for which the action is brought or in concealing or disposing of the property for the taking, detention or conversion of which the action is brought, or when the action is brought to recover damages for fraud or deceit;

(4) When the defendant has removed or disposed of his property or is about to do so with intent to defraud his creditors;

(5) Whenever a person domiciled in this State, indebted by bond, note or otherwise, is about to remove or abscond from the limits of this State and the debt is not yet due but payable at some future date, the obligee, payee or holder of such demand, or his assignee or endorsee, as the case may be, upon swearing

(a) that such person is indebted to him,

(b) that the demand is just and owing but not yet due,

(c) that the debtor is about to abscond or remove without the limits of this State and

(d) that such creditor was not aware that the debtor had any intention to remove from the State at the time when the original contract was made or at the time of such assignment or endorsement, as the case may be,

May commence an action by issuing a summons and complaint and shall have power to arrest and hold to bail in such manner as is prescribed in this chapter in cases of debts actually due; and

(6) In an action for the recovery of damages in a cause of action not arising out of contract when the defendant is a nonresident of the State or is about to remove therefrom or when the action is for an injury to person or character or for injury to or for wrongfully taking, detaining or converting property.

HISTORY: 1962 Code Section 10-802; 1952 Code Section 10-802; 1942 Code Section 500; 1932 Code Section 500; Civ. P. '22 Section 442; Civ. P. '12 Section 230; Civ. P. '02 Section 200; 1870 (14) 467 Section 202.



Section 15-17-30. Females shall be arrested only in certain cases.

No female shall be arrested in any civil action except for a wilful injury to persons, character or property.

HISTORY: 1962 Code Section 10-803; 1952 Code Section 10-803; 1942 Code Section 3523; 1932 Code Section 3523; Civ. C. '22 Section 2066; Civ. C. '12 Section 1173; Civ. C. '02 Section 848; G. S. 663; R. S. 728; 1931 (37) 78.



Section 15-17-40. By whom order for arrest is made.

An order for the arrest of the defendant must be obtained from a judge, magistrate or clerk of the court in which or before whom the action is brought.

HISTORY: 1962 Code Section 10-804; 1952 Code Section 10-804; 1942 Code Section 501; 1932 Code Section 501; Civ. P. '22 Section 443; Civ. P. '12 Section 231; Civ. P. '02 Section 201; 1870 (14) 467 Section 203.



Section 15-17-50. Affidavit to obtain order for arrest.

The order may be made when it shall appear to the proper officer by the affidavit of the plaintiff or of any other person that a sufficient cause of action exists and that the case, from the facts stated, is one of those mentioned in Section 15-17-20.

HISTORY: 1962 Code Section 10-805; 1952 Code Section 10-805; 1942 Code Section 502; 1932 Code Section 502; Civ. P. '22 Section 444; Civ. P. '12 Section 232; Civ. P. '02 Section 202; 1870 (14) 467 Section 204.



Section 15-17-60. Security by plaintiff before obtaining order for arrest.

Before making the order the judge or other officer shall require a written undertaking on the part of the plaintiff, with or without sureties, to the effect that, if the defendant recover judgment, the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the arrest, not exceeding the sum specified in the undertaking, which shall be at least one hundred dollars. If the undertaking be executed by the plaintiff without sureties he shall annex thereto an affidavit that he is a resident and householder or freeholder within the State and worth double the sum specified in the undertaking over all his debts and liabilities.

HISTORY: 1962 Code Section 10-806; 1952 Code Section 10-806; 1942 Code Section 503; 1932 Code Section 503; Civ. P. '22 Section 445; Civ. P. '12 Section 233; Civ. P. '02 Section 203; 1870 (14) 467 Section 205.



Section 15-17-70. Making and serving order for arrest; contents.

The order may be made to accompany the summons or at any time afterwards before judgment. It shall require the sheriff or constable of the county in which the defendant may be found forthwith to arrest him and hold him to bail in a specified sum and to return the order at a place and time therein mentioned to the plaintiff or attorney by whom it shall be subscribed or endorsed. But the order of arrest shall be of no avail and shall be vacated or set aside, on motion, unless it is served upon the defendant, as provided by law, before the docketing of any judgment in the action. The defendant shall have twenty days, after the service of the order of arrest, in which to answer the complaint.

HISTORY: 1962 Code Section 10-807; 1952 Code Section 10-807; 1942 Code Section 504; 1932 Code Section 504; Civ. P. '22 Section 446; Civ. P. '12 Section 234; Civ. P. '02 Section 204; 1870 (14) 467 Section 206.



Section 15-17-80. Affidavit and order shall be delivered to sheriff or constable; copy to defendant.

The affidavit and order of arrest shall be delivered to the sheriff or constable who, upon arresting the defendant, shall deliver to him a copy thereof.

HISTORY: 1962 Code Section 10-808; 1952 Code Section 10-808; 1942 Code Section 505; 1932 Code Section 505; Civ. P. '22 Section 447; Civ. P. '12 Section 235; Civ. P. '02 Section 205; 1870 (14) 468 Section 207.



Section 15-17-90. Execution of order.

The sheriff or constable shall execute the order by arresting the defendant and keeping him in custody until discharged by law and may call the power of the county to his aid in the execution of the arrest, as in case of process.

HISTORY: 1962 Code Section 10-809; 1952 Code Section 10-809; 1942 Code Section 506; 1932 Code Section 506; Civ. P. '22 Section 448; Civ. P. '12 Section 236; Civ. P. '02 Section 206; 1870 (14) 468 Section 208.



Section 15-17-210. Defendant shall be discharged on giving bail or making a deposit.

The defendant, at any time before execution, shall be discharged from the arrest either upon giving bail or upon depositing the amount mentioned in the order of arrest, as provided in this article, or under the provisions of Sections 15-17-410 to 15-17-590.

HISTORY: 1962 Code Section 10-821; 1952 Code Section 10-821; 1942 Code Section 507; 1932 Code Section 507; Civ. P. '22 Section 449; Civ. P. '12 Section 237; Civ. P. '02 Section 207; 1870 (14) 468 Section 209.



Section 15-17-220. Manner of giving bail.

The defendant may give bail by causing a written undertaking to be executed by two or more sufficient bail, stating their places of residence and occupations, to the effect that the defendant shall at all times render himself amenable to the process of the court during the pendency of the action and to such as may be issued to enforce the judgment therein or, if he be arrested for cause mentioned in item (2) of Section 15-17-20, by an undertaking to the same effect as that provided in Section 15-69-140.

HISTORY: 1962 Code Section 10-822; 1952 Code Section 10-822; 1942 Code Section 508; 1932 Code Section 508; Civ. P. '22 Section 450; Civ. P. '12 Section 238; Civ. P. '02 Section 208; 1870 (14) 468 Section 210.



Section 15-17-230. Qualification of bail.

The qualification of bail must be as follows:

(1) Each of them must be a resident and householder or freeholder within the State; and

(2) Each of them must be worth the amount specified in the order of arrest, exclusive of property exempt from execution.

But the judge or clerk of the court, on justification, may allow more than two bail to justify severally in amounts less than that expressed in the order if the whole justification be equivalent to that of two sufficient bail.

HISTORY: 1962 Code Section 10-823; 1952 Code Section 10-823; 1942 Code Sections 258, 515; 1932 Code Sections 258, 516; Civ. P. '22 Sections 214, 457; Civ. P. '12 Sections 81, 245; Civ. P. '02 Sections 72, 215; 1870 (14) 438 Section 75, 469 Section 217.



Section 15-17-240. Substituting bail for deposit.

If money be deposited, as provided in Section 15-1-250, bail may be given and justified upon notice, as prescribed in Section 15-17-260, at any time before judgment. Thereupon the judge before whom the justification is had shall direct in the order of allowance that the money deposited be refunded by the sheriff or constable to the defendant, and it shall be refunded accordingly.

HISTORY: 1962 Code Section 10-827; 1952 Code Section 10-827; 1942 Code Section 520; 1932 Code Section 520; Civ. P. '22 Section 462; Civ. P. '12 Section 250; Civ. P. '02 Section 220; 1870 (14) 469 Section 222.



Section 15-17-250. Delivery of bail to plaintiff and acceptance by him.

Within the time limited for that purpose the sheriff or constable shall deliver the order of arrest to the plaintiff or attorney by whom it is subscribed, with his return endorsed and a certified copy of the undertaking of the bail. The plaintiff within ten days thereafter may serve upon the sheriff or constable a notice that he does not accept the bail, or he shall be deemed to have accepted it, and the sheriff or constable shall be exonerated from liability.

HISTORY: 1962 Code Section 10-828; 1952 Code Section 10-828; 1942 Code Section 513; 1932 Code Section 513; Civ. P. '22 Section 455; Civ. P. '12 Section 243; Civ. P. '02 Section 213; 1870 (14) 468 Section 215.



Section 15-17-260. Notice of justification; new bail.

On the receipt of notice that the plaintiff does not accept the bail the sheriff or constable or the defendant may, within ten days thereafter, give to the plaintiff or attorney by whom the order of arrest is subscribed notice of the justification of such bail or other bail, specifying the places of residence and occupation of the latter, before a judge or clerk of the court at a specified time and place, the time to be not less than five nor more than ten days thereafter. In case other bail be given there shall be a new undertaking in the form prescribed in Section 15-17-220.

HISTORY: 1962 Code Section 10-829; 1952 Code Section 10-829; 1942 Code Section 514; 1932 Code Section 514; Civ. P. '22 Section 456; Civ. P. '12 Section 244; Civ. P. '02 Section 214; 1870 (14) 469 Section 216.



Section 15-17-270. Justification of bail.

For the purpose of justification each of the bail shall attend before the judge, magistrate or clerk of the court at the time and place mentioned in the notice and may be examined on oath on the part of the plaintiff touching his sufficiency in such manner as the judge, magistrate or clerk of the court, in his discretion, may think proper. The examination shall be reduced to writing and subscribed by the bail if required by the plaintiff.

HISTORY: 1962 Code Section 10-830; 1952 Code Section 10-830; 1942 Code Sections 259, 516; 1932 Code Sections 259, 516; Civ. P. '22 Sections 215, 458; Civ. P. '12 Sections 82, 246; Civ. P. '02 Sections 73, 216; 1870 (14) 438 Section 76, 469 Section 218.



Section 15-17-280. Allowance of bail.

If the judge, magistrate or clerk of the court find the bail sufficient he shall annex the examination to the undertaking, endorse his allowance thereon and cause them to be filed in the office of the clerk. The sheriff shall thereupon be exonerated from liability.

HISTORY: 1962 Code Section 10-831; 1952 Code Section 10-831; 1942 Code Sections 260, 517; 1932 Code Sections 260, 517; Civ. P. '22 Sections 216, 459; Civ. P. '12 Sections 83, 247; Civ. P. '02 Sections 74, 217; 1870 (14) 438 Section 77, 469 Section 219.



Section 15-17-410. Petition for release.

Any person arrested on mesne or final process in any civil action as provided by this chapter, being unable or unwilling to give the bail therein provided, may petition the court of common pleas of the county wherein he is confined, certifying the causes of his arrest together with an account of his real and personal estate with the dates of the securities wherein any part of it consists and the deeds, notes or vouchers relating thereto and the names of the witnesses to such instruments as far as his knowledge extends therein.

HISTORY: 1962 Code Section 10-841; 1952 Code Section 10-841; 1942 Code Section 851; 1932 Code Section 851; Civ. P. '22 Section 799; Civ. C. '12 Section 4176; Civ. C. '02 Section 3072; G. S. 2405; R. S. 2524; 1759 (4) 86; 1788 (5) 79; Const. Art. I Section 20.



Section 15-17-420. Creditors shall be summoned by public notice.

Upon such petition the clerk shall, by order or rule, cause the petitioner to be brought before the court and also the creditors at whose suit such person shall stand charged, as well as all other creditors to whom he shall be indebted, to be summoned by public notice, to be given three weeks at least in some newspaper of the county wherein the debtor is confined and, if there be no newspaper published in such county, then in some newspaper of general circulation therein, personally or by their attorney, to appear before him at a day for that purpose appointed at or after the expiration of such period of three weeks.

HISTORY: 1962 Code Section 10-842; 1952 Code Section 10-842; 1942 Code Section 852; 1932 Code Section 852; Civ. P. '22 Section 800; Civ. C. '12 Section 4177; Civ. C. '02 Section 3073; G. S. 2406; R. S. 2525; 1759 (4) 87.



Section 15-17-430. Clerk shall examine as to discharge of prisoner.

Upon the day of such appearance if any of the creditors so summoned shall neglect or refuse to appear, upon affidavit made of the service of such rule or order in manner provided in Section 15-17-420, the clerk shall in a summary way examine into the matter of the petition, and hear what shall be alleged for or against the discharge of the petitioner from arrest and confinement.

HISTORY: 1962 Code Section 10-843; 1952 Code Section 10-843; 1942 Code Section 853; 1932 Code Section 853; Civ. P. '22 Section 801; Civ. C. '12 Section 4178; Civ. C. '02 Section 3074; G. S. 2407; R. S. 2526; 1759 (4) 87; 1952 (47) 1688.



Section 15-17-440. Oath of petitioner.

Upon such examination the clerk shall administer or tender to the petitioner an oath in the following words:

"I, (A. B.), do solemnly swear that the account by me delivered into this honorable court with my petition doth contain a true and full account of all my real and personal estate, debts, credits and effects whatsoever, without exception, which I or any person in trust for me have or at the time of my petition had, or am or was, in any respect, entitled unto, in possession, remainder or reversion; and that I have not at any time since my being sued, arrested or imprisoned, or before, directly or indirectly sold, leased, assigned or otherwise disposed of or made over, in trust for myself or otherwise, other than is mentioned in such account, any part of my lands, estate, goods, stock, money, debts or other real or personal estate whereby to have or expect any benefit or profit to myself or to defraud any of my creditors to whom I am indebted; and that I will, to the utmost of my power, endeavor to collect all and singular the title deeds to my lands, together with the remainder of my goods and effects contained in said account and the vouchers relating to or concerning the same, wheresoever or in whosesoever hands they may be within this State, and will surrender the same to my assignee or assignees as soon as possible after my discharge from arrest and confinement. So help me God."

HISTORY: 1962 Code Section 10-844; 1952 Code Section 10-844; 1942 Code Section 853; 1932 Code Section 853; Civ. P. '22 Section 801; Civ. C. '12 Section 4178; Civ. C. '02 Section 3074; G. S. 2407; R. S. 2526; 1759 (4) 87; 1952 (47) 1688.



Section 15-17-450. Order for assignment of property; exemptions.

In case the prisoner shall take such oath and upon examination the clerk shall be satisfied with the truth thereof he shall order the lands, goods and effects contained in such account, or so much of them as may be sufficient to satisfy the debts wherewith such petitioner shall be charged and the fees of the keeper of the jail where he shall be in custody together with the costs of suit which shall be incurred on the suit or prosecution commenced against him and all other costs and fees which shall arise or become due upon prosecuting and obtaining his discharge from arrest and confinement, by a short endorsement on the back of his petition, signed by the petitioner, to be assigned to some suitable person to be selected by the clerk, as assignee for the benefit of the plaintiff and such creditors as may appear or establish claims against the debtor. But if the petitioner be the head of a family there shall be reserved to him out of his real and personal property a homestead and such articles as are exempt from attachment, levy and sale under the provisions of the Constitution and laws of this State.

HISTORY: 1962 Code Section 10-845; 1952 Code Section 10-845; 1942 Code Section 854; 1932 Code Section 854; Civ. P. '22 Section 802; Civ. C. '12 Section 4179; Civ. C. '02 Section 3075; G. S. 2408; R. S. 2527; 1759 (4) 87; 1952 (47) 1688; Const. Art. II Section 32.



Section 15-17-460. Prisoner shall be discharged on making assignment.

The petitioner upon executing such assignment and delivering unto the hands of the assignee or assignees all and singular his title deeds, vouchers and effects listed in his account, so far as in his power so to do, shall be forthwith discharged, by order, from arrest and confinement.

HISTORY: 1962 Code Section 10-846; 1952 Code Section 10-846; 1942 Code Section 855; 1932 Code Section 855; Civ. P. '22 Section 803; Civ. C. '12 Section 4180; Civ. C. '02 Section 3076; G. S. 2409; R. S. 2528; 1759 (4) 88; 1952 (47) 1688.



Section 15-17-470. Prisoner shall be remanded for refusal to assign.

In case any such debtor shall neglect or refuse within a reasonable time to comply with his oath as set out in Section 15-17-440 and the provisions of Sections 15-17-450 and 15-17-460 the judge of the court, upon application upon oath of the assignee or assignees, may again remand the debtor to prison, unless good cause shall be shown by him to the contrary, until he shall fully comply with the terms of his oath and those sections.

HISTORY: 1962 Code Section 10-847; 1952 Code Section 10-847; 1942 Code Section 856; 1932 Code Section 856; Civ. P. '22 Section 804; Civ. C. '12 Section 4181; Civ. C. '02 Section 3077; G. S. 2410; R. S. 2529; 1759 (4) 88; 1952 (47) 1688.



Section 15-17-480. Penalty for false schedules.

Any person who shall deliver in a false schedule of his effects shall suffer the penalties of wilful perjury and shall be liable to be arrested again for the same action.

HISTORY: 1962 Code Section 10-848; 1952 Code Section 10-848; 1942 Code Section 857; 1932 Code Section 857; Civ. P. '22 Section 805; Civ. C. '12 Section 4182; Civ. C. '02 Section 3078; G. S. 2411; R. S. 2530; 1759 (4) 93; 1788 (5) 79; 1952 (47) 1688.



Section 15-17-490. Summoning jury in cases of alleged fraud.

Whenever a debtor in custody under the provisions of this chapter shall be accused by the plaintiff (a) of fraud, (b) of having given an undue preference to one creditor to the prejudice of another or (c) of having made a false return, the clerk of the circuit court, who shall hear the prisoner's application, may place the names of twenty-four persons qualified as jurors in a box and from them draw eighteen and direct the sheriff of the county to summon the eighteen whose names shall be thus drawn to attend at the place where the prisoner is confined and at such time as the clerk shall appoint. In the same manner from them shall be drawn twelve, who shall be empaneled to try the facts required by this article.

HISTORY: 1962 Code Section 10-849; 1952 Code Section 10-849; 1942 Code Section 858; 1932 Code Section 858; Civ. P. '22 Section 806; Civ. C. '12 Section 4183; Civ. C. '02 Section 3079; G. S. 2412; R. S. 2531; 1833 (6) 491.



Section 15-17-500. Filling vacancies in jury panel.

If from the eighteen persons so summoned twelve cannot from any cause be empaneled then the clerk may complete that number from the other freeholders originally selected.

HISTORY: 1962 Code Section 10-850; 1952 Code Section 10-850; 1942 Code Section 859; 1932 Code Section 859; Civ. P. '22 Section 807; Civ. C. '12 Section 4184; Civ. C. '02 Section 3080; G. S. 2413; R. S. 2532; 1833 (6) 491.



Section 15-17-510. Liability for nonattendance of jurors.

The freeholders so summoned shall be liable to the same objections to be made by either party in the case which may be made to jurors in the court of common pleas and shall be liable to the same fines for nonattendance without sufficient cause to which jurors are for nonattendance at the courts. Such fines shall be imposed by the court of common pleas of the county. It shall be the duty of the clerk to return to the court the names of the freeholders who shall so neglect to attend, to be proceeded against as in the case of nonattending jurors.

HISTORY: 1962 Code Section 10-851; 1952 Code Section 10-851; 1942 Code Section 860; 1932 Code Section 860; Civ. P. '22 Section 808; Civ. C. '12 Section 4185; Civ. C. '02 Section 3081; G. S. 2414; R. S. 2533; 1833 (6) 492.



Section 15-17-520. Issues on exceptions to clerk's rulings shall be summarily heard by judge.

In case exceptions be taken to any order or ruling of the clerk while discharging the duties imposed by this article, the issues therein may be summarily heard and tried by the judge of the circuit or by any circuit judge then holding the courts in such circuit or, if there be no judge within such circuit, by any other circuit judge named in the notice for such hearing.

HISTORY: 1962 Code Section 10-852; 1952 Code Section 10-852; 1942 Code Section 861; 1932 Code Section 861; Civ. P. '22 Section 809; Civ. C. '12 Section 4186; Civ. C. '02 Section 3082; G. S. 2415; R. S. 2534.



Section 15-17-530. Fees allowed clerk for hearing application.

The clerk who may hear and determine the application of a debtor for the benefit of the provisions of this article shall, if the application be unlitigated, be entitled to receive as a compensation for his services the sum of two dollars out of the property that may be assigned, and whenever the application is litigated the clerk shall be entitled to receive the sum of four dollars as a compensation for his services out of the property of the debtor if the final decision be against him, but if it be in his favor, then such sum shall be paid by the plaintiff.

HISTORY: 1962 Code Section 10-853; 1952 Code Section 10-853; 1942 Code Section 862; 1932 Code Section 862; Civ. P. '22 Section 810; Civ. C. '12 Section 4187; Civ. C. '02 Section 3083; G. S. 2416; R. S. 2535; 1833 (6) 491.



Section 15-17-540. Fees allowed sheriff.

The sheriff shall receive the sum of five dollars as a compensation for summoning the freeholders, to be paid out of the property of the debtor, if his application be refused, and, if granted, to be paid by the plaintiff.

HISTORY: 1962 Code Section 10-854; 1952 Code Section 10-854; 1942 Code Section 863; 1932 Code Section 863; Civ. P. '22 Section 811; Civ. C. '12 Section 4188; Civ. C. '02 Section 3084; G. S. 2417; R. S. 2536; 1833 (6) 491.



Section 15-17-550. Proceedings in cases of appeal.

If the verdict of the jury provided in Section 15-17-490 is in favor of the debtor and the plaintiff should appeal, the debtor shall be entitled to be discharged from confinement on his giving bond and sufficient sureties to the plaintiff to be forthcoming and to abide by the decision of the court of appeals or the Supreme Court. If the appeal shall be determined against the debtor and he be not surrendered, which the surety may do, before the first day of the circuit court next succeeding the determination of the appeal, then the clerk of the court, on the application of the plaintiff or his agent, shall issue an order on the bond against the prisoner and his sureties, as in cases of estreated recognizances. But if the prisoner should appear or be surrendered, as aforesaid, then the clerk shall proceed with the case as provided in the preceding sections.

HISTORY: 1962 Code Section 10-855; 1952 Code Section 10-855; 1942 Code Section 864; 1932 Code Section 864; Civ. p. '22 Section 812; Civ. C. '12 Section 4189; Civ. C. '02 Section 3085; G. S. 2418; R. S. 2537; 1833 (6) 491; 1999 Act No. 55, Section 20.



Section 15-17-560. Creditors allowed to examine applicants for discharge; penalty for refusal to answer.

Any creditor of any person applying for the benefit of this article, either in person or by attorney, may examine and cross-examine such applicant on oath in the presence of the judge or the clerk of the court before whom he shall move for his discharge from imprisonment, touching the truth of his schedule and touching the nature and extent of his property, rights and credits liable to be assigned for the benefit of his creditors. And the refusal of any such applicant to answer, fully and directly, all or any proper questions put to him in the course of such examination shall prevent his discharge, if otherwise entitled thereto, until he shall have fully answered such questions.

HISTORY: 1962 Code Section 10-856; 1952 Code Section 10-856; 1942 Code Section 865; 1932 Code Section 865; Civ. P. '22 Section 813; Civ. C. '12 Section 4190; Civ. C. '02 Section 3086; G. S. 2419; R. S. 2538; 1836 (6) 556.



Section 15-17-570. Debtor required to produce books.

If on such examination it should appear that the debtor has kept books in relation to his trade, profession or occupation he shall be required to produce them, if in his possession or power. On failure to do so he shall be deprived of his discharge until he shall produce such books.

HISTORY: 1962 Code Section 10-857; 1952 Code Section 10-857; 1942 Code Section 866; 1932 Code Section 866; Civ. C. '22 Section 814; Civ. C. '12 Section 4191; Civ. C. '02 Section 3087; G. S. 2420; R. S. 2539; 1836 (6) 556.



Section 15-17-580. Submission of issues to jury already empaneled.

Nothing contained in this article shall be construed to deprive a judge, sitting in open court, of the power to submit to the jury already empaneled all issues arising under Section 15-17-490. But in all cases in which the plaintiff shall appeal the defendant shall be entitled to his enlargement, pending the appeal, on the terms prescribed in Section 15-17-550.

HISTORY: 1962 Code Section 10-858; 1952 Code Section 10-858; 1942 Code Section 867; 1932 Code Section 867; Civ. P. '22 Section 815; Civ. C. '12 Section 4192; Civ. C. '02 Section 3088; G. S. 2421; R. S. 2540; 1833 (6) 493.



Section 15-17-590. No discharge shall be granted until property is delivered to assignee.

In all cases in which a debtor applies for his discharge the judge or clerk of the court before whom the application shall be made shall not discharge him from confinement until the property contained in his schedule is produced and delivered to the assignee, if it be or has been within the power of the debtor to deliver such property since the time of his arrest.

HISTORY: 1962 Code Section 10-859; 1952 Code Section 10-859; 1942 Code Section 868; 1932 Code Section 868; Civ. P. '22 Section 816; Civ. C. '12 Section 4193; Civ. C. '02 Section 3089; G. S. 2422; R. S. 2541; 1833 (6) 493.



Section 15-17-710. Vacating order of arrest or reducing bail.

A defendant arrested may at any time before judgment apply on motion to vacate the order of arrest or to reduce the amount of bail.

HISTORY: 1962 Code Section 10-871; 1952 Code Section 10-871; 1942 Code Section 525; 1932 Code Section 525; Civ. P. '22 Section 467; Civ. P. '12 Section 255; Civ. P. '02 Section 225; 1870 (14) 470 Section 227.



Section 15-17-720. Affidavits on motion to vacate order of arrest or reduce bail.

If the motion be made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the motion by affidavits or other proofs in addition to those on which the order of arrest was made.

HISTORY: 1962 Code Section 10-872; 1952 Code Section 10-872; 1942 Code Section 526; 1932 Code Section 526; Civ. P. '22 Section 468; Civ. P. '12 Section 256; Civ. P. '02 Section 226; 1870 (14) 470 Section 228.



Section 15-17-730. Surrender of defendant.

At any time before a failure to comply with the undertaking the bail may surrender the defendant in their exoneration or he may surrender himself to the sheriff of the county in which he was arrested in the following manner:

(1) A certified copy of the undertaking of the bail shall be delivered to the sheriff or constable who shall, by a certificate in writing, acknowledge the surrender; and

(2) Upon the production of a copy of the undertaking and the sheriff's or constable's certificate a judge or clerk of the court may, upon notice to the plaintiff of eight days with a copy of the certificate, order that the bail be exonerated.

And on filing the order and papers used on such application they shall be exonerated accordingly. But this section shall not apply to an arrest for the cause mentioned in item (2) of Section 15-17-20, so as to discharge the bail from an undertaking given to the effect provided by Section 15-69-140.

HISTORY: 1962 Code Section 10-873; 1952 Code Section 10-873; 1942 Code Section 509; 1932 Code Section 509; Civ. P. '22 Section 451; Civ. P. '12 Section 239; Civ. P. '02 Section 209; 1870 (14) 468 Section 211.



Section 15-17-740. Bail may authorize arrest of defendant.

For the purpose of surrendering the defendant the bail, at any time or place before they are finally charged, may themselves arrest him or by a written authority endorsed on a certified copy of the undertaking may empower any person of suitable age and discretion to do so.

HISTORY: 1962 Code Section 10-874; 1952 Code Section 10-874; 1942 Code Section 510; 1932 Code Section 510; Civ. P. '22 Section 452; Civ. P. '12 Section 240; Civ. P. '02 Section 210; 1870 (14) 468 Section 212.



Section 15-17-750. Exoneration of bail.

The bail may be exonerated either (a) by the death of the defendant, (b) his imprisonment in a State prison, (c) his legal discharge from the obligation to render himself amenable to the process or (d) by his surrender to the sheriff or constable of the county in which he was arrested, in execution thereof, within twenty days after the commencement of the action against the bail or within such further time as may be granted by the court.

HISTORY: 1962 Code Section 10-875; 1952 Code Section 10-875; 1942 Code Section 512; 1932 Code Section 512; Civ. P. '22 Section 454; Civ. P. '12 Section 242; Civ. P. '02 Section 212; 1870 (14) 468 Section 214.



Section 15-17-760. Disposal of deposit after judgment in the action.

When money shall have been deposited under Section 15-17-240, if it remain on deposit at the time of an order or judgment for the payment of money to the plaintiff, the clerk shall, under the direction of the court, apply such deposit to the satisfaction thereof and after satisfying the judgment shall refund the surplus, if any, to the defendant. If the judgment be in favor of the defendant the clerk shall refund to him the whole sum deposited and remaining unapplied.

HISTORY: 1962 Code Section 10-876; 1952 Code Section 10-876; 1942 Code Section 521; 1932 Code Section 521; Civ. P. '22 Section 463; Civ. P. '12 Section 251; Civ. P. '02 Section 221; 1870 (14) 469 Section 223.



Section 15-17-770. Proceeding against the bail.

In case of failure to comply with the undertaking the bail may be proceeded against by an action only.

HISTORY: 1962 Code Section 10-877; 1952 Code Section 10-877; 1942 Code Section 511; 1932 Code Section 511; Civ. P. '22 Section 453; Civ. P. '12 Section 241; Civ. P. '02 Section 211; 1870 (14) 468 Section 213.



Section 15-17-780. Sheriff or constable may be liable as bail.

If after being arrested the defendant escape or be rescued or bail be not given or justified or a deposit made instead thereof the sheriff or constable shall himself be liable as bail. But he may discharge himself from such liability by the giving and justification of bail, as provided in Sections 15-17-230 and 15-17-260 to 15-17-280, at any time before process against the person of the defendant to enforce an order or judgment in the action.

HISTORY: 1962 Code Section 10-878; 1952 Code Section 10-878; 1942 Code Section 522; 1932 Code Section 522; Civ. P. '22 Section 464; Civ. P. '12 Section 252; Civ. P. '02 Section 222; 1870 (14) 470 Section 224.



Section 15-17-790. Proceedings on judgment against sheriff or constable.

If a judgment be recovered against the sheriff or constable upon his liability as bail and an execution thereon be returned unsatisfied, in whole or in part, the same proceedings may be had on the official bond of the sheriff or constable to collect the deficiency as in other cases of delinquency.

HISTORY: 1962 Code Section 10-879; 1952 Code Section 10-879; 1942 Code Section 523; 1932 Code Section 523; Civ. P. '22 Section 465; Civ. P. '12 Section 253; Civ. P. '02 Section 223; 1870 (14) 470 Section 225.



Section 15-17-800. Bail may be liable to sheriff or constable.

The bail taken upon the arrest shall, unless they justify or other bail be given or justified, be liable to the sheriff or constable by action for damages which he may sustain by reason of such omission.

HISTORY: 1962 Code Section 10-880; 1952 Code Section 10-880; 1942 Code Section 524; 1932 Code Section 524; Civ. P. '22 Section 466; Civ. P. '12 Section 254; Civ. P. '02 Section 224; 1870 (14) 470 Section 226.



Section 15-17-810. In what cases plaintiff shall be liable for maintenance of debtor.

When any person shall be taken on mesne or final process in any civil suit and, from inability to pay the demand, debt or damages or find bail, be committed to the jail and such person has no lands, tenements, goods, chattels or choses in action whereby his maintenance in jail can be defrayed, the plaintiff or person at whose instance such party shall be imprisoned shall pay and satisfy his maintenance. If such person or his attorney shall refuse or neglect, after ten days' previous notice, to pay or give security to pay the prisoner's maintenance when demanded, the sheriff or jailer in whose custody such prisoner is may discharge him from such confinement. But such prisoner shall, before he is discharged, render on oath a schedule of all his estate and assign it.

HISTORY: 1962 Code Section 10-881; 1952 Code Section 10-881; 1942 Code Section 3536; 1932 Code Section 3536; Civ. C. '22 Section 2079; Civ. C. '12 Section 1186; Civ. C. '02 Section 861; G. S. 679; R. S. 741; 1839 (11) 46 Section 30.



Section 15-17-820. Charges for keeping debtor in jail.

The charges for keeping such debtor in the common jail shall be such as are allowed by law for dieting prisoners confined under process in the court of general sessions. And if the plaintiff recover judgment against the debtor or an assignment of his effects be made as provided in this chapter such charges may be recovered as disbursements in the action or paid out of the estate assigned before any dividend is declared.

HISTORY: 1962 Code Section 10-882; 1952 Code Section 10-882; 1942 Code Section 869; 1932 Code Section 869; Civ. P. '22 Section 817; Civ. C. '12 Section 4194; Civ. C. '02 Section 3090; G. S. 2423; R. S. 2542.






CHAPTER 19 - ATTACHMENT

Section 15-19-10. Grounds for attachment generally.

In any action:

(1) For the recovery of money;

(2) For the recovery of property, whether real or personal, or damages for the wrongful conversion and detention of personal property;

(3) For the recovery of damages for injury done to either person or property;

(4) Against a corporation created by or under the laws of any other state, government or country;

(5) Against a defendant who is not a resident of this State;

(6) Against the master, captain or agent of any sailing vessel entering any of the ports of this State for pilotage services rendered such vessel;

(7) Against a defendant who has absconded or concealed himself; or

(8) When any person or corporation is about to remove any of his or its property from this State, or has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his or its property with intent to defraud creditors as mentioned in this chapter;

The plaintiff at the time of issuing the summons or any time afterwards may have the property of such defendant or corporation attached, in the manner prescribed in this chapter, as a security for the satisfaction of such judgment as the plaintiff may recover.

For the purposes of this section an action shall be deemed commenced when the summons is issued, provided that personal service of such summons shall be made or publication thereof commenced within thirty days.

HISTORY: 1962 Code Section 10-901; 1952 Code Section 10-901; 1942 Code Section 527; 1932 Code Section 527; Civ. P. '22 Section 500; Civ. P. '12 Section 279; Civ. P. '02 Section 248; 1870 (14) 475 Section 250; 1879 (17) 23; 1897 (22) 450.



Section 15-19-20. Attachment in libel and slander actions against nonresidents or foreign corporations.

Any and all attachments issued, made or levied in any of the courts of this State of the property, goods or credits of any nonresident of this State or of any foreign corporation in actions for libel and slander, if otherwise good and valid, shall stand as if the suit had been brought upon any other cause of action mentioned in Section 15-19-10 or otherwise provided by the law.

HISTORY: 1962 Code Section 10-902; 1952 Code Section 10-902; 1942 Code Section 527-1; 1932 Code (37) 1116.



Section 15-19-30. Attachment when debt is not due.

Whenever a debt is not yet due and it appears to the satisfaction of a circuit judge, clerk of the court of common pleas or magistrate, by affidavit, that the debtor has departed from the State with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with a like intent or that such person has removed or is about to remove any of his property from this State with intent to defraud his creditors or has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his property with like intent, the plaintiff forthwith may institute suit upon such debt or cause of action, and the circuit judge, clerk or magistrate may issue his warrant of attachment as if such debt were then due and payable. But no judgment shall be had thereon until after the maturity of the debt. The plaintiff shall pay the costs in case the debtor pays the debt on or before its maturity.

HISTORY: 1962 Code Section 10-903; 1952 Code Section 10-903; 1942 Code Section 536; 1932 Code Section 536; Civ. P. '22 Section 509; Civ. P. '12 Section 288; Civ. P. '02 Section 255b; 1883 (18) 491.



Section 15-19-40. Persons authorized to grant attachment.

A warrant of attachment must be obtained from a judge, clerk of the court or magistrate in which or before whom the action is brought or from a circuit judge.

HISTORY: 1962 Code Section 10-904; 1952 Code Section 10-904; 1942 Code Section 528; 1932 Code Section 528; Civ. P. '22 Section 501; Civ. P. '12 Section 280; Civ. P. '02 Section 249; 1870 (14) 475 Section 251.



Section 15-19-50. Affidavit required.

The warrant may be issued whenever it shall appear by affidavit that a cause of action exists against the defendant, specifying the amount of the claim and the grounds thereof, and that the defendant is:

(1) A foreign corporation or not a resident of this State;

(2) The master, captain or agent of any sailing vessel entering any of the ports of this State and is about to take such vessel out of any port of this State without paying the pilotage fees provided by law; or

(3) (a) Has departed from the State with intent to defraud his creditors or to avoid service of a summons or keeps himself concealed therein with the like intent, (b) has removed or is about to remove any of his property from this State with intent to defraud his creditors or (c) has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his property with the like intent, whether such defendant be a resident of this State or not.

But in cases in which the defendant is the master, captain or agent of any vessel entering any of the ports of this State it shall only be necessary that the affidavit show that a cause of action exists against such defendant for pilotage services, specifying the amount of the claim and the grounds thereof, and that the defendant is about to take such vessel out of any port of this State and refuses to pay or has not paid the fees provided by law for such pilotage services.

HISTORY: 1962 Code Section 10-905; 1952 Code Section 10-905; 1942 Code Section 529; 1932 Code Section 529; Civ. P. '22 Section 502; Civ. P. '12 Section 281; Civ. P. '02 Section 250; 1870 (14) 475 Section 252; 1897 (22) 451; 1899 (23) 31.



Section 15-19-60. Form of affidavit.

In all cases of attachment in this State the following form of affidavit shall be sufficient, to wit:

State of South Carolina ) ) Court of ) ) Plaintiff, ) Against ) Affidavit. ) Defendant. )

Personally appeared before me __________ who on oath says:

That __________ is justly and truly indebted to __________ in the sum of ___ dollars ($___), and that __________ is entitled to an attachment against __________ upon the grounds: __________

_

Sworn to before me this the ____________ ) day of __________ 19__ ) )

HISTORY: 1962 Code Section 10-906; 1952 Code Section 10-906; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



Section 15-19-70. Filing of affidavit and serving copies thereof.

The plaintiff procuring such warrant at the time of the issuing thereof shall cause the affidavit on which it was granted to be filed in the office of the clerk of the court of common pleas or with the magistrate in which or before whom the action is to be tried, within forty-eight hours after the issuance of the attachment. He shall also cause copies thereof to be served on the defendant with the summons, if he can be found within the county.

HISTORY: 1962 Code Section 10-907; 1952 Code Section 10-907; 1942 Code Section 529; 1932 Code Section 529; Civ. P. '22 Section 502; Civ. P. '12 Section 281; Civ. P. '02 Section 250; 1870 (14) 475 Section 252; 1897 (22) 451; 1899 (23) 31.



Section 15-19-80. Bond required before obtaining attachment.

Before issuing the warrant, the judge, clerk or magistrate shall require a written undertaking on the part of the plaintiff, with sufficient surety, to the effect that if the defendant recover judgment or the attachment be set aside by order of the court the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars, except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars.

HISTORY: 1962 Code Section 10-908; 1952 Code Section 10-908; 1942 Code Section 530; 1932 Code Section 530; Civ. P. '22 Section 503; Civ. P. '12 Section 282; Civ. P. '02 Section 251; 1870 (14) 475 Section 253.



Section 15-19-90. Form of bond.

In all cases of attachment in this State the following form of bond shall be sufficient, to wit:

State of South Carolina ) ) Court of County of ____________________ ) ) Plaintiff, ) Against ) Bond ) Defendant )

We, __________, principal, and __________, surety, acknowledge ourselves bound unto the defendant in the sum of __________ dollars, subject to the following conditions: That the plaintiff is seeking an attachment against the defendant, which is now about to be sued out, returnable to the court above named; now, if the plaintiff shall pay all damages that the defendant may sustain and also all costs that may be incurred by him in consequence of the suing out such attachment, in the event that the plaintiff shall fail to recover in said case, then this bond to be void.

Done this __________ day of __________ 19___

Signed, sealed and delivered ) __________________ (Seal) in the presence of: ) _______________ ) _______________ ) __________________ (Seal) State of South Carolina, County of __________ __________ being first duly sworn says:

That he saw the above named __________, plaintiff, and __________, surety, sign, seal and as their act and deed deliver the foregoing instrument for the uses and purposes therein expressed and that he with __________ witnessed the execution thereof.

Sworn to before me this the ) ) ____________________ day of __________ 19__ )

__________(Seal) The foregoing bond filed and approved this

__________ day of __________ 19___

HISTORY: 1962 Code Section 10-910; 1952 Code Section 10-910; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



Section 15-19-100. Persons to whom attachment shall be directed.

The warrant shall be directed to any sheriff or constable of any county in which property of the defendant may be and shall require him to attach and safely keep all the property of such defendant within his county, or so much thereof as may be sufficient to satisfy the plaintiff's demand, the amount of which must be stated in conformity with the complaint, together with costs and expenses. Several warrants may be issued at the same time to the sheriffs or constables of different counties.

HISTORY: 1962 Code Section 10-911; 1952 Code Section 10-911; 1942 Code Section 531; 1932 Code Section 531; Civ. P. '22 Section 504; Civ. P. '12 Section 283; Civ. P. '02 Section 252; 1870 (14) Section 254.



Section 15-19-110. Issuance and form of attachment.

When the affidavit and bond are filed with the clerk of court of any county of this State or with a magistrate, when the amount involved is within his jurisdiction, he shall issue his warrant of attachment in the following form: State of South Carolina __________ County.

Attachment.

To all and singular the sheriffs and constables of said State and county:

You are hereby commanded to attach and seize __________ or so much of the property of __________ as will make the sum of __________ dollars and all costs, to serve such summons as may be placed in your hands and to make return of this attachment, with your actings and doings entered thereon, to this court. Hereof fail not.

Witness my hand and seal this __________ day of __________ 19___

____________________ (L.S.)

HISTORY: 1962 Code Section 10-912; 1952 Code Section 10-912; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



Section 15-19-210. Service and answer upon execution of warrant.

Immediately upon the issuance of the warrant of attachment as provided for in Section 15-19-110 the sheriff or constable shall execute such warrant and the plaintiff, if the defendant shall not have been served with a copy of the complaint with the summons, shall within ten days after being required so to do by the defendant serve a copy of the complaint in the action on the defendant or his attorney at the address given in the notice requiring the complaint. The defendant shall have twenty days thereafter to answer the complaint, if in the court of common pleas, or to appear, if before a magistrate.

HISTORY: 1962 Code Section 10-921; 1952 Code Section 10-921; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



Section 15-19-220. Property which is subject to attachment.

The rights or shares which any defendant may have in any vessel or in the stock of any association or corporation, together with the interest and profits thereon, and all other property of such defendant in this State, except that exempt from attachment by the Constitution, shall be liable to be attached and levied upon and sold to satisfy the judgment and execution.

HISTORY: 1962 Code Section 10-922; 1952 Code Section 10-922; 1942 Code Section 537; 1932 Code Section 537; Civ. P. '22 Section 510; Civ. P. '12 Section 289; Civ. P. '02 Section 256; 1870 (14) 476 Section 258; 1883 (18) 491.



Section 15-19-230. Duty of officer to whom warrant is delivered.

The sheriff or constable to whom such warrant is directed and delivered shall immediately attach all the real estate of the debtor and all his personal estate, including money and bank notes, except such real and personal estate as is exempt from attachment, levy or sale by the Constitution, and shall take into his custody all books of account, vouchers and papers relating to the property, debts, credits and effects of the debtor, together with all evidences of his title to real estate, all of which he shall safely keep, to be disposed of as directed in this article.

HISTORY: 1962 Code Section 10-923; 1952 Code Section 10-923; 1942 Code Section 532; 1932 Code Section 532; Civ. P. '22 Section 505; Civ. P. '12 Section 284; Civ. P. '02 Section 253; 1870 (14) 475 Section 255.



Section 15-19-240. Attachment of real estate.

When real estate is attached a true and attested copy of the attachment, together with a description of the real estate attached, shall be, by the officer serving the warrant of attachment, delivered to the party whose real estate is attached or left at his last and usual place of abode. And the officer making such service shall also leave a true and attested copy of such attachment, together with a description of the real estate so attached, in the office in which by law a deed of such estate is required to be recorded. If the party whose estate is attached does not reside in this State then such copy shall be delivered to his tenant, agent, or attorney if any be known, and, if no such agent, tenant or attorney be known, then a copy of such warrant of attachment with the officer's return thereon lodged in the office in which by law a deed of such real estate ought to be recorded shall be deemed sufficient service. The clerk or register of the office wherein any such warrant of attachment is required to be lodged shall receive such warrant and enter in a book kept for that purpose the names of the parties, the date of the warrant of attachment, the sum demanded and the officer's return thereon. Such attachment shall be a lien subject to all prior liens and bind the real estate attached from the date of lodgment. All attachments lodged upon the same day shall take rank together.

HISTORY: 1962 Code Section 10-924; 1952 Code Section 10-924; 1942 Code Section 532; 1932 Code Section 532; Civ. P. '22 Section 505; Civ. P. '12 Section 284; Civ. P. '02 Section 253; 1870 (14) 475 Section 255.



Section 15-19-250. Effecting execution on property incapable of manual delivery.

The execution of the attachment upon any rights or shares or any debts or other property incapable of manual delivery to the sheriff or constable shall be made by leaving a certified copy of the warrant of attachment with the president or other head of the association or corporation or the secretary, cashier or managing agent thereof or with the debtor or individual holding such property, with a notice showing the property levied on.

HISTORY: 1962 Code Section 10-925; 1952 Code Section 10-925; 1942 Code Section 538; 1932 Code Section 538; Civ. P. '22 Section 511; Civ. P. '12 Section 290; Civ. P. '02 Section 257; 1870 (14) 477 Section 259.



Section 15-19-260. Certificate of defendant's interest.

Whenever the sheriff or constable shall with a warrant of attachment or execution against the defendant apply to such officer, debtor or individual for the purpose of attaching or levying upon such property, such officer, debtor or individual shall furnish him with a certificate, under his hand, designating the number of rights or shares of the defendant in the stock of such association or corporation, with any dividend or encumbrance thereon, or the amount and description of the property held by such association, corporation or individual for the benefit of or debt owing to the defendant. If such officer, debtor or individual refuses to do so he may be required by the court or judge to attend before him and be examined on oath concerning such rights, shares, property or debt, and obedience to such order may be enforced by attachment.

HISTORY: 1962 Code Section 10-926; 1952 Code Section 10-926; 1942 Code Section 539; 1932 Code Section 539; Civ. P. '22 Section 512; Civ. P. '12 Section 291; Civ. P. '02 Section 258; 1870 (14) 477 Section 260.



Section 15-19-270. Duties of officer upon seizure of property.

The sheriff or constable shall, immediately on making seizure under the provisions of Section 15-19-230, with the assistance of two disinterested freeholders, make a just and true inventory of all the property so seized and of the books, vouchers and papers taken into custody, stating therein the estimated value of the several articles of personal property and enumerating such of them as are perishable. Such inventory, after being signed by the sheriff or constable and appraisers, shall within ten days after such seizure be returned to the officer who issued the warrant, and the sheriff or constable shall, under the direction of such officer, collect, receive and take into his possession all debts, credits and effects of such debtor and commence such suits and take such legal proceedings, either in his own name or in the name of such debtor, as may be necessary for that purpose and prosecute and discontinue such suits and proceedings at such times and on such terms as the court may direct. The property so seized or the proceeds of such as shall have been sold and debts collected shall be kept to answer any judgment which may be obtained in such action.

HISTORY: 1962 Code Section 10-927; 1952 Code Section 10-927; 1942 Code Section 533; 1932 Code Section 533; Civ. P. '22 Section 506; Civ. P. '12 Section 285; Civ. P. '02 Section 254; 1870 (14) 476 Section 256.



Section 15-19-280. Sale of personal property likely to deteriorate or expensive to keep.

Whenever (a) any officer of this State shall have taken possession of any personal property under process of attachment and the defendant or other intervening party claiming the property fails to replevy such property within sixty days after such property has been attached or seized by such officer, (b) such property remains in the hands of such officer and (c) either such property is of a perishable nature, liable to deteriorate in value, or the keeping of it is attended with considerable expense as compared to the value of the property, such property may be sold by such officer under the direction of the court after giving not less than ten days' advertisement of the manner, time and place of sale in three public places in the county, one of which shall be on the courthouse door. The court in its discretion may cause such additional notice or manner of advertisement as in its judgment the circumstances demand. The proceeds of any such sale after the payment of the legal expenses shall be turned over to the clerk of court to await the judgment of court.

HISTORY: 1962 Code Section 10-928; 1952 Code Section 10-928; 1942 Code Section 534; 1932 Code Section 534; Civ. P. '22 Section 507; Civ. P. '12 Section 286; Civ. P. '02 Section 255; 1870 (14) 476 Section 257; 1883 (18) 491; 1933 (38) 63, 445.



Section 15-19-290. Proceedings on claim of third person.

If the person in whose possession property shall be attached shall appear at the return of the writ and file his answer thereto and deny the possession or control of any property belonging to the defendant or claim the money, lands, goods and chattels, debts and books of account as creditor in possession, or in his own right or in the right of some third person, or if any of the property be claimed by any other person than such defendant, then, if the plaintiff be satisfied therewith, the party in possession shall be dismissed and the plaintiff may pay the cost of his action. But if the plaintiff shall contest the return or the claim of such third person an issue shall be made up under the direction of the judge to try the question, and the party that shall prevail in the issue shall recover the cost of such proceeding of the opposite party, and judgment shall be given accordingly. If the party in possession or the third person claiming the property, as the case may be, resides in a different county from that in which the action is brought and an issue be made up between him and the plaintiff the action shall be tried in the county in which the party in possession resides. In case the property is claimed by a third person the plaintiff shall execute to such person the same undertaking that he is now required to give under Section 15-19-80. Such undertaking shall be executed within ten days after notice of such claim.

HISTORY: 1962 Code Section 10-929; 1952 Code Section 10-929; 1942 Code Section 535; 1932 Code Section 535; Civ. P. '22 Section 508; Civ. P. '12 Section 287; Civ. P. '02 Section 255a; 1883 (18) 491.



Section 15-19-300. Discharge or return of property on defendant's appearance.

Whenever the defendant shall have appeared in such action he may apply to the officer who issued the attachment or to the court for an order to discharge the attachment, and, if such order be granted, all the proceeds of sales and moneys collected by such officer and all property attached remaining in his hands shall be delivered or paid by him to the defendant or his agent and released from the attachment. And when there is more than one defendant and the several property of either of the defendants has been seized by virtue of the order of attachment any defendant whose several property has been seized may apply to the officer who issued the attachment for relief under this section.

HISTORY: 1962 Code Section 10-930; 1952 Code Section 10-930; 1942 Code Section 543; 1932 Code Section 543; Civ. P. '22 Section 516; Civ. P. '12 Section 295; Civ. P. '02 Section 262; 1870 (14) 478 Section 264.



Section 15-19-310. Undertaking on part of defendant.

Upon application for an order to discharge the attachment, the defendant shall deliver to the court or officer an undertaking executed by at least two sureties who are residents and freeholders or householders in the State, approved by such court or officer, to the effect that such sureties will, on demand, pay to the plaintiff the amount of judgment that may be recovered against the defendant in the action, not exceeding the sum specified in the undertaking which shall be at least double the amount claimed by the plaintiff in his complaint. If it shall appear by affidavit that the property attached be less than the amount claimed by the plaintiff the court or officer issuing the attachment may order the property to be appraised and the amount of the undertaking shall then be double the amount so appraised.

HISTORY: 1962 Code Section 10-931; 1952 Code Section 10-931; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265.



Section 15-19-320. Maximum undertaking in certain actions.

In actions when the purpose is to collect a debt for the purchase price of any property when such property, or any part thereof, is attached and in all actions when property is permitted to be attached to secure the payment of a debt claimed to be due, the undertaking required of the defendant shall in no case be in excess of double the amount of the debt claimed by the plaintiff to be due in the action. But if there is an appeal the court from which any appeal is taken may increase the bond.

HISTORY: 1962 Code Section 10-931.1; 1952 Code Section 10-909; 1942 Code Section 551-1; 1932 Code Section 557; 1930 (36) 1347.



Section 15-19-330. Undertaking when property of one of several defendants is attached.

When there is more than one defendant and the several property of any defendant has been seized by virtue of the order of attachment the defendant whose several property has been seized may deliver to the court or officer an undertaking, in accordance with the provisions of Section 15-19-310, to the effect that he will, on demand, pay to the plaintiff the amount of judgment that may be recovered against such defendant. And all the provisions of Section 15-19-310 applicable to such undertaking shall be applicable thereto.

HISTORY: 1962 Code Section 10-932; 1952 Code Section 10-932; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265.



Section 15-19-340. Motion by owner to discharge attachment.

In all cases the defendant or any person who establishes a right to the property attached may move to discharge the attachment.

HISTORY: 1962 Code Section 10-932.1; 1952 Code Section 10-932.1; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265; 1960 (51) 1750.



Section 15-19-350. Satisfying judgment for plaintiff.

In case judgment be entered for the plaintiff in any such action the sheriff or constable shall satisfy it out of the property attached by him, if it shall be sufficient for that purpose:

(1) By paying over to such plaintiff the proceeds of all sales of perishable property and of any vessel or share or interest in any vessel sold by him or of any debts or credits collected by him, or so much as shall be necessary to satisfy such judgment;

(2) If any balance remain due and an execution shall have been issued on such judgment he shall proceed to sell, under such execution, so much of the attached property, real or personal, except as provided in item (4) of this section, as may be necessary to satisfy the balance, if enough for that purpose shall remain in his hands; and in case of the sale of any rights or shares in the stock of a corporation or association the sheriff or constable shall execute to the purchaser a certificate of sale thereof, and the purchaser shall thereupon have all the rights and privileges in respect thereto which were had by the defendant;

(3) If any of the attached property belonging to the defendant shall have passed out of the hands of the sheriff or constable without having been sold or converted into money the sheriff or constable shall repossess himself of such property and for that purpose shall have all the authority which he had to seize such property under the attachment; and any person who shall wilfully conceal or withhold such property from the sheriff or constable shall be liable to double damages at the suit of the party injured; and

(4) Until the judgment against the defendant shall be paid the sheriff or constable may proceed to collect the notes and other evidences of debt and the debts that may have been seized or attached under the warrant of attachment and to prosecute any bond he may have taken in the course of such proceedings and apply the proceeds thereof to the payment of the judgment.

HISTORY: 1962 Code Section 10-933; 1952 Code Section 10-933; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



Section 15-19-360. Satisfying judgment for plaintiff; proceedings after six months or when automobile has been attached.

At the expiration of six months from the docketing of the judgment or forthwith upon the docketing of the judgment in cases in which an automobile has been attached under Section 29-15-20, the court may, upon the petition of the plaintiff accompanied by an affidavit setting forth fully all the proceedings which have been had by the sheriff or constable since the service of the attachment, the property attached and the disposition thereof and also the affidavit of the sheriff or constable that he has used diligence and endeavored to collect the evidences of debt in his hands so attached and that there remains uncollected of the same any part or portion thereof, order the sheriff or constable to sell the property attached upon such terms and in such manner as shall be deemed proper. Notice of such application shall be given to the defendant or his attorney, if the defendant shall have appeared in the action. In case the summons has not been personally served on the defendant the court shall make such rule or order as to the service of notice and the time of service as shall be deemed just.

HISTORY: 1962 Code Section 10-934; 1952 Code Section 10-934; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



Section 15-19-370. Disposition of residue when judgment is paid.

When the judgment and all costs of the proceedings shall have been paid the sheriff or constable, upon reasonable demand, shall deliver over to the defendant the residue of the attached property or the proceeds thereof.

HISTORY: 1962 Code Section 10-935; 1952 Code Section 10-935; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



Section 15-19-380. Proceedings by plaintiff instead of sheriff or constable.

The actions authorized in this article to be brought by the sheriff or constable may be prosecuted by the plaintiff or under his direction, upon the delivery by him to the sheriff or constable of an undertaking executed by two sufficient sureties, to the effect that the plaintiff will indemnify the sheriff or constable from all damages, costs and expenses on account thereof not exceeding two hundred and fifty dollars in any one action. Such sureties shall, in all cases when required by the sheriff or constable, justify by making an affidavit that each is a householder and worth double the amount of the penalty of the bond, over and above all demands and liabilities.

HISTORY: 1962 Code Section 10-936; 1952 Code Section 10-936; 1942 Code Section 541; 1932 Code Section 541; Civ. P. '22 Section 514; Civ. P. '12 Section 293; Civ. P. '02 Section 260; 1870 (14) 478 Section 262.



Section 15-19-390. Proceedings on judgment for defendant.

If the foreign corporation or absent, absconding or concealed defendant recover judgment against the plaintiff in any such action any bond taken by the sheriff or constable, except such as are mentioned in Section 15-19-380, all the proceeds of sales and moneys collected by him and all the property attached remaining in his hands shall be delivered by him to the defendant or his agent, on request, and the warrant shall be discharged and the property released therefrom.

HISTORY: 1962 Code Section 10-937; 1952 Code Section 10-937; 1942 Code Section 542; 1932 Code Section 542; Civ. P. '22 Section 515; Civ. P. '12 Section 294; Civ. P. '02 Section 261; 1870 (14) 478 Section 263.



Section 15-19-400. Time when sheriff or constable shall return attachment.

When the warrant shall be fully executed or discharged the sheriff or constable shall return it, with his proceedings thereon, to the court in which the action was brought.

HISTORY: 1962 Code Section 10-938; 1952 Code Section 10-938; 1942 Code Section 545; 1932 Code Section 545; Civ. P. '22 Section 518; Civ. P. '12 Section 297; Civ. P. '02 Section 264; 1870 (14) 479 Section 266.



Section 15-19-510. Authorization and issuance.

In an action arising for the recovery of purchase money which is past due for any real or personal property, the plaintiff, at the time of the issuing of the summons or any time afterwards, may cause the property of the defendant for which the purchase money is payable to be attached in the manner prescribed in this article as a security for the satisfaction of such judgment as the plaintiff may recover. For the purposes of this section an action shall be deemed commenced when the summons is issued. The warrant of attachment must be obtained from a judge, clerk of the court or magistrate in which or before whom the action is brought, or from a circuit judge. The warrant of attachment may be issued whenever it shall appear by affidavit that a cause of action exists against such defendant, specifying the amount of the claims and the grounds thereof, that the amount is due and that the action is brought for the purchase money of real estate or personal property which has been sold to the defendant and which he has refused or failed to pay. The plaintiff at the time of procuring such warrant of attachment shall file the affidavit upon which it is granted in the office of the clerk of court of common pleas or with the magistrate in which or before whom the action is to be tried.

HISTORY: 1962 Code Section 10-951; 1952 Code Section 10-951; 1942 Code Section 546; 1932 Code Section 546; Civ. P. '22 Section 519; Civ. P. '12 Section 298; 1904 (24) 452.



Section 15-19-520. Plaintiff's undertaking; contents of warrant.

Before issuing the warrant of attachment the judge, clerk or magistrate shall require a written undertaking on the part of the plaintiff with sufficient surety to the effect that if the plaintiff shall fail to prove that the action is brought to recover the purchase money for the property which is about to be attached or if the defendant recovers judgment or the attachment be set aside by the order of the court the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars, except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars. The warrant shall be directed to any sheriff or constable of any county in which the property of such defendant may be, shall plainly describe the property and shall require such officer to attach and safely keep such property of the defendant or so much thereof as may be sufficient to satisfy plaintiff's demand, together with costs and expenses.

HISTORY: 1962 Code Section 10-952; 1952 Code Section 10-952; 1942 Code Section 547; 1932 Code Section 547; Civ. P. '22 Section 520; Civ. P. '12 Section 299; 1904 (24) 452.



Section 15-19-530. Effecting attachment.

The sheriff or constable to whom such warrant is directed and delivered shall immediately attach the real estate or personal property of the defendant which is described in the warrant and hold it until further order of the court. When real estate is attached a true and attested copy of such warrant shall be, by the officer serving it, delivered to the defendant or left at his last or usual place of residence, and the officer making such service shall also leave a true and attested copy of such warrant of attachment in the office in which, by law, a deed of such estate is required to be recorded. If the party whose estate is attached does not reside in this State then such copy shall be delivered to his tenant, agent or attorney, if any be known, and if no such agent, tenant or attorney be known then a copy of such warrant of attachment, with the officer's return thereon, lodged in the office in which, by law, a deed of such real estate ought to be recorded, shall be deemed sufficient service. The clerk or register of the office wherein the warrant of attachment is required to be lodged shall receive such warrant and enter in a book kept for that purpose the names of the parties, the date of the warrant of attachment, the sum demanded and the officer's return thereon.

HISTORY: 1962 Code Section 10-953; 1952 Code Section 10-953; 1942 Code Section 548; 1932 Code Section 548; Civ. P. '22 Section 521; Civ. P. '12 Section 300; 1904 (24) 452.



Section 15-19-540. Lien of attachment.

The attachment shall be a lien subject to all prior liens and bind the real estate attached from the date of lodgment. It shall be a lien upon the personal property attached from the date of the levy thereon.

HISTORY: 1962 Code Section 10-954; 1952 Code Section 10-954; 1942 Code Section 548; 1932 Code Section 548; Civ. P. '22 Section 521; Civ. P. '12 Section 300; 1904 (24) 452.



Section 15-19-550. Further proceedings.

Further proceedings on the part of the sheriff or constable in reference to the appraisement of the personal property attached or the sale of such personal property as may be perishable shall be such as are required by Sections 15-19-270 and 15-19-280. Further proceedings in reference to the disposition of the bond given by the plaintiff in case of judgment for defendant, the discharge of the attachment and return of property or its proceeds to defendant and the undertaking on the defendant's part shall be such as are required by Sections 15-19-300 to 15-19-340 and 15-19-390.

HISTORY: 1962 Code Section 10-955; 1952 Code Section 10-955; 1942 Code Section 549; 1932 Code Section 549; Civ. P. '22 Section 522; Civ. P. '12 Section 301; 1904 (24) 452.



Section 15-19-560. Verdict or decision shall state whether amount found is for purchase money; order of sale.

In all actions tried by a jury when the plaintiff claims that the action is brought for the recovery of the purchase money for the property attached if the jury find for the plaintiff they shall also state in their verdict whether or not the amount found is for the purchase money of the property attached. And in all cases tried by a judge, he shall, if he decides in favor of the plaintiff, certify whether or not the debt so found by him is for the purchase money of the property seized under the warrant of attachment. In such cases the judge shall direct that the attached property shall be sold by the sheriff or constable and the proceeds arising from such sale be applied in payment of the plaintiff's debt and costs and the surplus, if any, paid over to the defendant.

HISTORY: 1962 Code Section 10-956; 1952 Code Section 10-956; 1942 Code Section 550; 1932 Code Section 550; Civ. P. '22 Section 523; Civ. P. '12 Section 302; 1904 (24) 452.






CHAPTER 27 - TRIAL AND CERTAIN INCIDENTS THEREOF

Section 15-27-15. Interpreters for deaf person who is party to legal proceeding, witness therein, or confined to any institution.

(A) Whenever a deaf person is a party or witness in any legal proceeding including, but not limited to, a civil or criminal proceeding, a family court proceeding, an action involving a traffic violation, or other criminal matter heard in magistrates court, or is confined to an institution, the court must appoint as many qualified interpreters or deaf relay interpreters as needed and are approved by the South Carolina Association of the Deaf. The interpreter must be approved by the deaf person and either the South Carolina Association of the Deaf and the South Carolina Registry of Interpreters for the Deaf or the National Registry of Interpreters for the Deaf to interpret the proceedings to and the testimony of the deaf person, unless the deaf person waives having a qualified interpreter, elects to use another individual of his own selection as his interpreter, or the judge finds that it is not necessary for the fulfillment of justice. If a person elects to use an interpreter other than a qualified interpreter provided for in this section, the court must first make a determination that this action is in the best interest of the individual and is in the best interests of justice. The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court. All fees for interpreting services must be paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly.

(B) For purposes of this section:

(1) "Qualified interpreter" means a person eighteen years of age or older who has been certified by the South Carolina Association of the Deaf Interpreter Assessment Program (SCAD-IAP Level IV or V) or the National Registry of Interpreters for the Deaf and who has received approval from the South Carolina Association of the Deaf and who is not a family member of the deaf person.

(2) "Deaf person" means a person who cannot use his hearing for communication purposes.

(C) In an action where the mental condition of a deaf person is being considered and where the person may be committed to an institution, all the court proceedings pertaining to the person must be interpreted to the deaf person in a language that the person understands by a qualified interpreter appointed by the court.

HISTORY: 1987 Act No. 97 Section 1; 1996 Act No. 365, Section 1; 1998 Act No. 390, Section 3; 2001 Act No. 103, Section 1.



Section 15-27-155. Interpreter for party or witness unable to speak English; qualified interpreter defined; fees; centralized list; use of interpreter not on list.

(A) Notwithstanding any other provision of law, whenever a party or witness to a civil legal proceeding does not sufficiently speak the English language to testify, the court may appoint a qualified interpreter to interpret the proceedings and the testimony of the party or witness. However, the court may waive the use of a qualified interpreter if the court finds that it is not necessary for the fulfillment of justice. The court must first make a finding on the record that the waiver of a qualified interpreter is in the best interest of the party or witness and that this action is in the best interest of justice.

(B) An "interpreter" means a person who:

(1) is eighteen years of age or older;

(2) is not a family member of the party or witness;

(3) is an instructor of foreign language at an institution of education; or

(4) has educational training or experience that enables him or her to fluently speak a foreign language and interpret the language of another person.

An "interpreter" shall not be a person confined to an institution.

(C)(1) The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court;

(2) The fees for interpreting services may be:

(a) paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly;

(b) paid by one or more of the parties as the court may direct; or

(c) taxed ultimately as costs based on the discretion of the court.

(D) The Division of Court Administration shall maintain a centralized list of qualified interpreters to interpret the proceedings to and testimony of a party or witness. A party or a witness is not precluded from using a qualified interpreter who is not on the centralized list as long as the interpreter meets the requirements of subsection (B) and submits a sworn affidavit to the court specifying his or her qualifications.

HISTORY: 1998 Act No. 390, Section 2; 2001 Act No. 103, Section 2.






CHAPTER 28 - VIDEOTAPED DEPOSITIONS

Section 15-28-30. Videotaped depositions of children.

Any party, including a guardian ad litem, during a family court proceeding relating to abuse or neglect, may request a videotaped deposition of a child with appropriate notice to all other parties who shall be given the right of cross-examination. Failure without good cause to attend the deposition or to cross-examine shall not be a ground for objection to the admissibility of the deposition in any proceeding related to the pending action.

HISTORY: 1988 Act No. 649, Section 3.






CHAPTER 29 - LEGAL NOTICES, GENERALLY

Section 15-29-10. Computing time for publication of notices.

The time for publication of legal notices shall be computed so as to exclude the first day of publication and include the day on which the act or event, of which notice is given, is to happen or which completes the full period required for publication.

HISTORY: 1962 Code Section 10-1301; 1952 Code Section 10-1301; 1942 Code Section 822; 1932 Code Section 822; Civ. P. '22 Section 773; Civ. P. '12 Section 459; Civ. P. '02 Section 421; 1870 (14) 521 Section 440.



Section 15-29-20. Publication in four successive weeks as equivalent of publication for one month or thirty days.

When publication for one month or thirty days is required the publication in four successive weeks shall be sufficient if at least twenty-nine days shall have expired after the first publication thereof on or before the date fixed for the doing of the thing of which notice is given.

HISTORY: 1962 Code Section 10-1302; 1952 Code Section 10-1302; 1942 Code Section 8903; 1932 Code Section 8903; Civ. C. '22 Section 5716; 1921 (32) 217.



Section 15-29-30. Publication in three successive weeks as equivalent of publication for three weeks or twenty-one days.

When the statute requires a notice to be published in a newspaper for three weeks or twenty-one days the publication of such notice in three successive weeks shall be sufficient if at least sixteen days shall have expired after the date of the first publication and on or before the date fixed for the doing of the thing of which notice is given.

HISTORY: 1962 Code Section 10-1303; 1952 Code Section 10-1303; 1942 Code Section 8900; 1932 Code Section 8900; Civ. C. '22 Section 5713; 1921 (32) 217.



Section 15-29-40. Publication in two successive weeks as equivalent of publication for two weeks or fifteen days.

When it is required that notice be published in a newspaper for two weeks or fifteen days the publication of such notice in two successive weeks shall be sufficient if at least eight days shall have expired after the date of the first publication and on or before the date fixed for the doing of the thing for which notice is given.

HISTORY: 1962 Code Section 10-1304; 1952 Code Section 10-1304; 1942 Code Section 8901; 1932 Code Section 8901; Civ. C. '22 Section 5714; 1921 (32) 217.



Section 15-29-50. Publication for one week.

When it is required that notice be published in a newspaper for one week the first publication of such notice shall precede the date fixed for the doing of the thing at least six days.

HISTORY: 1962 Code Section 10-1305; 1952 Code Section 10-1305; 1942 Code Section 8902; 1932 Code Section 8902; Civ. C. '22 Section 5715; 1921 (32) 217.



Section 15-29-60. Length of time legal sales shall be advertised.

All notices for the sale of any real estate under execution or order of court shall be advertised for twenty-one days, that is to say once a week for at least three weeks prior to such sale. All notices for such sales of personal property, unless otherwise specially ordered, shall be advertised for fifteen days, that is to say once a week for two weeks before such sale.

HISTORY: 1962 Code Section 10-1306; 1952 Code Section 10-1306; 1942 Code Section 8899; 1932 Code Section 8899; Civ. C. '22 Section 5712; Civ. C. '12 Section 4200; Civ. C. '02 Section 3093; G. S. 2424; R. S. 2543; 1875 (16) 14; 1878 (16) 482.



Section 15-29-70. Probate notices or citations which need not be published in newspaper.

It shall not be necessary to publish in any newspaper any notice or citation relating to any estate in the courts of probate when the value of such estate does not exceed five hundred dollars. In such cases the notices required by law shall be posted for the time required by law at the door of the courthouse of the county in which the probate proceeding is filed.

HISTORY: 1962 Code Section 10-1307; 1952 Code Section 10-1307; 1942 Code Section 212; 1932 Code Section 212; Civ. P. '22 Section 170; Civ. P. '12 Section 46; 1911 (27) 135; 1933 (38) 493; 1960 (51) 1748.



Section 15-29-80. Charges for legal advertisements in newspapers.

State and county officials authorized by law to publish advertisements in the newspapers of this State, including advertisements of sales of real and personal property by masters, clerks of court, judges of probate and sheriffs, citations, notices to creditors, notices of final settlement by executors, administrators, guardians and all other persons acting in a fiduciary capacity, service of summons by publication, notices of election ordered by commissioners, reports of county treasurers, supervisors and superintendents of education, notices of county auditors, proclamations of the executive department, proposals for works and supplies by the head of departments or other officials authorized to advertise for competitive bids and all other advertising whatever done by order of court or by State and county officials, shall be charged not more than the local retail display advertising rate shown on the newspaper's rate card or the rates published in the newspaper, deducting any and all applicable discounts earned by the volume or frequency of the legal advertising. The advertisement shall be set in solid six point type, including the caption and all other parts of the advertisement. Newspapers that do not use six point type shall receive compensation based on six point measure and any lesser measure shall be charged only at actual space measurement as printed; however, agencies placing advertisements may order larger measure at their discretion.

The publication of any of the notices provided for in this section may be let by contract for not more than the price authorized by this section.

No publication will be allowed to make any extra charges for affidavit of publication.

HISTORY: 1962 Code Section 10-1308; 1952 Code Section 10-1308; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160; 1977 Act No. 146, Section 1.



Section 15-29-85. Charges for legal advertisements in newspapers: rates for indigents.

Notwithstanding other provisions of Section 15-29-80 with regard to legal advertising rates, any person required to publish a summons or other legal notice who qualifies as an indigent shall not be charged an amount exceeding one dollar per inch for the first insertion and not exceeding fifty cents per inch for each subsequent insertion of that legal advertisement. Advertisements published under the provisions of this section shall comply with the layout requirements set forth in Section 15-29-80 with charges calculated in accordance with the measurement provisions set forth therein. As used in this section "indigent" means a person whose legal assistance is paid for with public funds or who would be qualified for such assistance in the proceeding which requires publication of the legal notice concerned.

HISTORY: 1977 Act No. 146, Section 2.



Section 15-29-90. Printing accounts shall be rendered under oath.

All accounts rendered for printing shall be under oath that such accounts are in accordance with the requirements of this chapter.

HISTORY: 1962 Code Section 10-1309; 1952 Code Section 10-1309; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160.



Section 15-29-100. Advertisements shall be posted if newspapers refuse to publish at rates fixed.

If the proprietors or managers of the newspapers in any county shall refuse to insert such advertisements in their newspapers at the rates allowed in Section 15-29-80 such notices shall be posted in at least three public places in the county, one of which shall be at the courthouse door.

HISTORY: 1962 Code Section 10-1310; 1952 Code Section 10-1320; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160.






CHAPTER 31 - REFEREES AND MASTERS

Section 15-31-150. Appointment of special referees; compensation; authority.

The provisions of Sections 14-2-50, 14-11-10 to 14-11-90; 14-11-310; 15-31-10 to 15-31-80; 15-39-380 to 15-39-400, and 15-39-490 shall not be construed as preventing a circuit court from appointing a special referee in the manner as provided in Section 15-31-140. Special referees shall be compensated by the parties involved. Special referees shall have the same authority as masters-in-equity and shall be accountable to the appointing court.

HISTORY: 1979 Act No. 164, Part II, Section 21.

Code Commissioner's Note

At the direction of the Code Commissioner in 2010, the reference to 14-31-10 was changed to 15-31-10.

Editor's Note

Section 14-11-90, referred to in the text, was repealed by 1988 Act No. 678, Part V.

Sections 15-31-10 to 15-31-80, and 15-31-140, referred to in the text, were repealed by 1985 Act No. 100, Section 2.






CHAPTER 32 - NONECONOMIC DAMAGE AWARDS

Section 15-32-200. Citation of article.

This article may be cited as the "South Carolina Noneconomic Damage Awards Act of 2005".

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



Section 15-32-210. Definitions.

As used in this article, unless the context clearly requires otherwise:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Claimant" means the person suffering personal injury.

(3) "Economic damages" means pecuniary damages arising from medical expenses and medical care, rehabilitation services, costs associated with education, custodial care, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, costs of repair or replacement of property, costs of obtaining substitute domestic services, a claim for loss of spousal services, loss of employment, loss of business or employment opportunities, loss of retirement income, and other monetary losses.

(4) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, and a renal dialysis facility.

(5) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(6) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(7) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(8) "Medical malpractice" means doing that which the reasonably prudent health care provider or health care institution would not do or not doing that which the reasonably prudent health care provider or health care institution would do in the same or similar circumstances.

(9) "Noneconomic damages" means nonpecuniary damages arising from pain, suffering, inconvenience, physical impairment, disfigurement, mental anguish, emotional distress, loss of society and companionship, loss of consortium, injury to reputation, humiliation, other nonpecuniary damages, and any other theory of damages including, but not limited to, fear of loss, illness, or injury.

(10) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(11) "Personal injury" means injuries to the person including, but not limited to, bodily injuries, mental distress or suffering, loss of wages, loss of services, loss of consortium, wrongful death, survival, and other noneconomic damages and actual economic damages.

(12) "Personal injury action" means an action for personal injury, including a wrongful death action pursuant to Sections 15-51-10 through 15-51-60 and a survival action pursuant to Section 15-5-90.

(13) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(14) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by, or under the supervision of such personnel.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



Section 15-32-220. Noneconomic damages limit; exceptions; annual adjustment based on Consumer Price Index.

(A) In an action on a medical malpractice claim when final judgment is rendered against a single health care provider, the limit of civil liability for noneconomic damages of the health care provider is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, regardless of the number of separate causes of action on which the claim is based, except as provided in subsection (E).

(B) In an action on a medical malpractice claim when final judgment is rendered against a single health care institution, the limit of civil liability for noneconomic damages is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, regardless of the number of separate causes of action on which the claim is based, except as provided in subsection (E).

(C) In an action on a medical malpractice claim when final judgment is rendered against more than one health care institution, or more than one health care provider, or any combination thereof, the limit of civil liability for noneconomic damages for each health care institution and each health care provider is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, and the limit of civil liability for noneconomic damages for all health care institutions and health care providers is limited to an amount not to exceed one million fifty thousand dollars for each claimant, except as provided in subsection (E).

(D)(1) The provisions of this section do not limit the amount of compensation for economic damages suffered by each claimant in a medical malpractice claim.

(2) The provisions of this section do not limit the amount of punitive damages in cases where the plaintiff is able to prove an entitlement to an award of punitive damages as required by law.

(E) The limitations for noneconomic damages rendered against any health care provider or health care institution do not apply if the jury or court determines that the defendant was grossly negligent, wilful, wanton, or reckless, and such conduct was the proximate cause of the claimant's noneconomic damages, or if the defendant has engaged in fraud or misrepresentation related to the claim, or if the defendant altered or destroyed medical records with the purpose of avoiding a claim or liability to the claimant.

(F) At the end of each calendar year, the Revenue and Fiscal Affairs Office, Board of Economic Advisors must determine the increase or decrease in the ratio of the Consumer Price Index to the index as of December 31 of the previous year, and the limitation on compensation for noneconomic damages pursuant to subsection (A), (B), or (C) must be increased or decreased accordingly. As soon as practicable after this adjustment is calculated, the Director of the Revenue and Fiscal Affairs Office shall submit the revised limitation on compensation to the State Register for publication pursuant to Section 1-23-40(2), and the revised limitation becomes effective upon publication in the State Register. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date; 2005 Act No. 144, Section 1, eff July 1, 2005, applicable to causes of action arising thereafter.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2005 amendment, in subsection (E), added "or health care institution".



Section 15-32-230. Emergency medical and obstetrical care exceptions.

(A) In an action involving a medical malpractice claim arising out of care rendered in a genuine emergency situation involving an immediate threat of death or serious bodily injury to the patient receiving care in an emergency department or in an obstetrical or surgical suite, no physician may be held liable unless it is proven that the physician was grossly negligent.

(B) In an action involving a medical malpractice claim arising out of obstetrical care rendered by a physician on an emergency basis when there is no previous doctor/patient relationship between the physician or a member of his practice with a patient or the patient has not received prenatal care, such physician is not liable unless it is proven such physician is grossly negligent.

(C) The limitation on physician liability established by subsections (A) and (B) shall only apply if the patient is not medically stable and:

(1) in immediate threat of death; or

(2) in immediate threat of serious bodily injury.

Further, the limitation on physician liability established by subsections (A) and (B) shall only apply to care rendered prior to the patient's discharge from the emergency department or obstetrical or surgical suite.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



Section 15-32-240. Rights under other acts.

The provisions of this article do not affect any right, privilege, or provision of the South Carolina Tort Claims Act pursuant to Chapter 78, Title 15 or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



Section 15-32-510. Claims for punitive damages must be prayed for in complaint; amount shall not be specifically plead.

(A) A claim for punitive damages must be specifically prayed for in the complaint.

(B) The plaintiff shall not specifically plead an amount of punitive damages, only that punitive damages are sought in the action.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."



Section 15-32-520. Bifurcated trials; clear and convincing evidence standard; factors for liability determination; review of jury determination; multiple defendants.

(A) All actions tried before a jury involving punitive damages, if requested by any defendant against whom punitive damages are sought, must be conducted in a bifurcated manner before the same jury.

(B) In the first stage of a bifurcated trial, the jury shall determine liability for compensatory damages and the amount of compensatory or nominal damages. Evidence relevant only to the issues of punitive damages is not admissible at this stage.

(C) Punitive damages may be considered if compensatory or nominal damages have been awarded in the first stage of the trial.

(D) Punitive damages may be awarded only if the plaintiff proves by clear and convincing evidence that his harm was the result of the defendant's wilful, wanton, or reckless conduct.

(E) In the second stage of a bifurcated trial, the jury shall determine if a defendant is liable for punitive damages and, if determined to be liable, the amount of punitive damages. In determining the amount of punitive damages, the jury may consider all relevant evidence, including, but not limited to:

(1) the defendant's degree of culpability;

(2) the severity of the harm caused by the defendant;

(3) the extent to which the plaintiff's own conduct contributed to the harm;

(4) the duration of the conduct, the defendant's awareness, and any concealment by the defendant;

(5) the existence of similar past conduct;

(6) the profitability of the conduct to the defendant;

(7) the defendant's ability to pay;

(8) the likelihood the award will deter the defendant or others from like conduct;

(9) the awards of punitive damages against the defendant in any state or federal court action alleging harm from the same act or course of conduct complained of by the plaintiff;

(10) any criminal penalties imposed on the defendant as a result of the same act or course of conduct complained of by the plaintiff; and

(11) the amount of any civil fines assessed against the defendant as a result of the same act or course of conduct complained of by the plaintiff.

(F) If punitive damages are awarded, the trial court shall review the jury's decision, considering all relevant evidence, including the factors identified in subsection (E), to ensure that the award is not excessive or the result of passion or prejudice.

(G) In an action with multiple defendants, a punitive damages award must be specific to each defendant, and each defendant is liable only for the amount of the award made against that defendant.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."



Section 15-32-530. Awards not to exceed certain limits; Revenue and Fiscal Affairs Office to calculate adjustments to maximum awards; publication in State Register.

(A) Except as provided in subsections (B) and (C), an award of punitive damages may not exceed the greater of three times the amount of compensatory damages awarded to each claimant entitled thereto or the sum of five hundred thousand dollars.

(B) The limitation provided in subsection (A) may not be disclosed to the jury. If the jury returns a verdict for punitive damages in excess of the maximum amount specified in subsection (A), the trial court should first determine whether:

(1) the wrongful conduct proven under this section was motivated primarily by unreasonable financial gain and determines that the unreasonably dangerous nature of the conduct, together with the high likelihood of injury resulting from the conduct, was known or approved by the managing agent, director, officer, or the person responsible for making policy decisions on behalf of the defendant; or

(2) the defendant's actions could subject the defendant to conviction of a felony and that act or course of conduct is a proximate cause of the plaintiff's damages;

If the trial court determines that either item (1) or (2) apply, then punitive damages must not exceed the greater of four times the amount of compensatory damages awarded to each claimant entitled thereto or the sum of two million dollars and, if necessary, the trial court shall reduce the award and enter judgment for punitive damages in the maximum amount allowed by this subsection. If the trial court determines that neither item (1) or (2) apply, then the award of punitive damages shall be subject to the maximum amount provided by subsection (A) and the trial court shall reduce the award and enter judgment for punitive damages in the maximum amount allowed by subsection (A).

(C) However, when the trial court determines one of the following apply, there shall be no cap on punitive damages:

(1) at the time of injury the defendant had an intent to harm and determines that the defendant's conduct did in fact harm the claimant; or

(2) the defendant has pled guilty to or been convicted of a felony arising out of the same act or course of conduct complained of by the plaintiff and that act or course of conduct is a proximate cause of the plaintiff's damages; or

(3) the defendant acted or failed to act while under the influence of alcohol, drugs, other than lawfully prescribed drugs administered in accordance with a prescription, or any intentionally consumed glue, aerosol, or other toxic vapor to the degree that the defendant's judgment is substantially impaired.

(D) At the end of each calendar year, the Revenue and Fiscal Affairs Office must determine the increase or decrease in the ratio of the Consumer Price Index to the index as of December thirty-one of the previous year, and the maximum amount recoverable for punitive damages pursuant to subsection (A) must be increased or decreased accordingly. As soon as practicable after this adjustment is calculated, the Executive Director of the Revenue and Fiscal Affairs Office shall submit the revised maximum amount recoverable for punitive damages to the State Register for publication, pursuant to Section 1-23-40(2), and the revised maximum amount recoverable for punitive damages becomes effective upon publication in the State Register. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."



Section 15-32-540. Applicability of article.

The provisions of this article do not affect any right, privilege, or provision of the South Carolina Tort Claims Act pursuant to Chapter 78, Title 15 or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.

Editor's Note

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."






CHAPTER 33 - VERDICTS

Section 15-33-125. Limitations on granting of new trial.

A new trial may be granted to the plaintiff on the issue of damages only and not liability when the only reasonable inference to be drawn from all the evidence, viewed in the light most favorable to the defendant, is that the plaintiff is entitled to a verdict in his favor on the issue of liability as a matter of law. Unless the plaintiff is entitled to a directed verdict on the issue of liability, any new trial must include both issues of liability and damages.

HISTORY: 1988 Act No. 432, Section 4.



Section 15-33-135. Punitive damages: burden of proof.

In any civil action where punitive damages are claimed, the plaintiff has the burden of proving such damages by clear and convincing evidence.

HISTORY: 1988 Act No. 432, Section 4.






CHAPTER 35 - JUDGMENTS AND DECREES GENERALLY

Section 15-35-160. Judgment for damages and costs against married women.

In an action brought by or against a married woman judgment may be given against her as well for costs as for damages or both for such costs and for such damages, in the same manner as against other persons, to be levied and collected of her separate estate and not otherwise.

HISTORY: 1962 Code Section 10-1515; 1952 Code Section 10-1515; 1942 Code Section 657; 1932 Code Section 657; Civ. P. '22 Section 597; Civ. P. '12 Section 335; Civ. P. '02 Section 296; 1870 (14) 488 Section 298.



Section 15-35-170. Judgments against unincorporated associations.

On judgment being obtained against an unincorporated association under process served as provided in Section 15-9-330 final process may issue to recover satisfaction of such judgment, and any property of the association and the individual property of any copartner or member thereof found in the State shall be liable to judgment and execution for satisfaction of any such judgment.

HISTORY: 1962 Code Section 10-1516; 1952 Code Section 10-1516; 1942 Code Section 7798; 1932 Code Section 7798; Civ. C. '22 Section 5072; Civ. C. '12 Section 3338; Civ. C. '02 Section 2231; G. S. 1412; R. S. 1778; 1863 (13) 215.



Section 15-35-180. Enforcement of judgments.

When a judgment requires the payment of money or the delivery of real or personal property it may be enforced in those respects by execution as provided in this Title. When it requires the performance of any other act a certified copy of the judgment may be served upon the party against whom it is given or the person or officer who is required thereby or by law to obey it and his obedience thereto enforced. If he refuse he may be punished by the court as for contempt.

HISTORY: 1962 Code Section 10-1519; 1952 Code Section 10-1519; 1942 Code Section 738; 1932 Code Section 738; Civ. P. '22 Section 605; Civ. P. '12 Section 343; Civ. P. '02 Section 304; 1870 (14) 490 Section 308.



Section 15-35-350. Judgment by confession; generally.

A judgment by confession may be entered without action either for money due or to become due or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed in this article.

HISTORY: 1962 Code Section 10-1535; 1952 Code Section 10-1535; 1942 Code Section 670; 1932 Code Section 670; Civ. P. '22 Section 683; Civ. P. '12 Section 421; Civ. P. '02 Section 383; 1870 (14) 512 Section 399.



Section 15-35-360. Judgment by confession; statement in writing and contents thereof.

Before a judgment by confession shall be entered a statement in writing must be made and signed by the defendant and verified by his oath to the following effect:

(1) It must state the amount for which judgment may be entered and authorize the entry of judgment therefor;

(2) If it be for the money due or to become due, it must state concisely the facts out of which it arose and must show that the sum confessed therefor is justly due or to become due; and

(3) If it be for the purpose of securing the plaintiff against a contingent liability, it must state concisely the facts constituting the liability and must show that the sum confessed therefor does not exceed the liability.

HISTORY: 1962 Code Section 10-1536; 1952 Code Section 10-1536; 1942 Code Section 671; 1932 Code Section 671; Civ. P. '22 Section 684; Civ. P. '12 Section 422; Civ. P. '02 Section 384; 1870 (14) 513 Section 400.



Section 15-35-370. Judgment by confession; entry of judgment.

The statement may be filed with the clerk of court. The clerk shall enter a judgment endorsed upon the statement for the amount confessed and the fee provided by Section 8-21-310(11)(d), together with any necessary disbursements of the plaintiff. The statement and affidavit, with the judgment endorsed, shall thereupon become the judgment roll.

HISTORY: 1962 Code Section 10-1537; 1952 Code Section 10-1537; 1942 Code Section 672; 1932 Code Section 672; Civ. P. '22 Section 685; Civ. P. '12 Section 423; Civ. P. '02 Section 385; 1870 (14) 513 Section 401; 1884 (18) 693; 1996 Act No. 244, Section 2.



Section 15-35-380. Judgment by confession; execution thereon.

Executions may be issued and enforced thereon in the same manner as upon judgments in other cases in such courts. When the debt for which the judgment is entered is not all due or is payable in installments and the installments are not all due the execution may issue upon such judgment for the collection of such installments as have become due and shall be in the usual form but shall have endorsed thereon, by the attorney or person issuing it, a direction to the sheriff to collect the amount due on such judgment, with interest and costs. Such amount shall be stated, with interest thereon, and the costs of the judgment. Notwithstanding the issue and collection of such execution the judgment shall remain as security for the installments thereafter to become due, and whenever any further installments become due execution may, in like manner, be issued for the collection and enforcement of such installments.

HISTORY: 1962 Code Section 10-1538; 1952 Code Section 10-1538; 1942 Code Section 672; 1932 Code Section 672; Civ. P. '22 Section 685; Civ. P. '12 Section 423; Civ. P. '02 Section 385; 1870 (14) 513 Section 401; 1884 (18) 693.



Section 15-35-400. Offer of judgment; acceptance; consequences of nonacceptance; attorney's fees.

(A) Offer of Judgment. Except in domestic relations actions, after commencement of any civil action based upon contract or seeking the recovery of money damages, whether or not other relief is sought, any party may, at any time more than twenty days before the actual trial date, file with the clerk of the court a written offer of judgment signed by the offeror or his attorney, directed to the opposing party, offering to take judgment in the offeror's favor, or as the case may be, to allow judgment to be taken against the offeror, for a sum stated therein, for property, or to the effect specified in the offer. The offeror shall give notice of the offer of judgment to the offeree's attorney, or if the offeree is not represented by an attorney, to the offeree himself, in accordance with the service rules for motions and other pleadings set forth in the South Carolina Rules of Civil Procedure. Within twenty days after notification, or at least ten days prior to the trial date, whichever date is earlier, the offeree or his attorney may file with the clerk of the court a written acceptance of the offer of judgment. Upon the filing, the clerk shall enter immediately judgment of the stipulation. If the offer of judgment is not accepted within twenty days after notification or prior to or on the tenth day before the actual trial date, whichever date occurs first, the offer shall be considered rejected and evidence thereof is not to be admissible except in a proceeding after the trial to fix costs, interests, attorney's fees, and other recoverable monies. Any offeror may withdraw an offer of judgment prior to its acceptance or prior to the date on which it would be considered rejected by giving notice to the offeree or his attorney in accordance with the service rules for motions and other pleadings outlined in the South Carolina Rules of Civil Procedure. Any offeror may file a subsequent offer of judgment in any amount provided that the subsequent offer supersedes any earlier offer that was rejected by the offeree or withdrawn by the offeror, and, on filing, terminates any rights of interest or costs that may have been applicable to the superseded offer. Notwithstanding this provision, an offer is not considered rejected upon the making of a counteroffer by the offeree, but shall remain effective until accepted, rejected, or withdrawn as provided in this subsection. Any and all offers of judgment and any acceptance of offers of judgment must be included by the clerk in the record of the case.

(B) Consequences of NonAcceptance. If an offer of judgment is not accepted and the offeror obtains a verdict or determination at least as favorable as the rejected offer, the offeror shall be allowed to recover from the offeree: (1) any administrative, filing, or other court costs from the date of the offer until judgment; (2) if the offeror is a plaintiff, eight percent interest computed on the amount of the verdict or award from the date of the offer; or (3) if the offeror is a defendant, a reduction from the judgment or award of eight percent interest computed on the amount of the verdict or award from the date of the offer.

(C) This section shall not be interpreted to abrogate the contractual rights of any party concerning the recovery of attorney's fees or other monies in accordance with the provisions of any written contract between the parties to the action.

HISTORY: 2005 Act No. 32, Section 3, eff July 1, 2005, for causes of action arising after that date.



Section 15-35-510. Clerk shall keep abstract of judgments.

The clerk shall keep among the records of the court a book for the entry of judgments, to be called the "abstract of judgments."

HISTORY: 1962 Code Section 10-1541; 1952 Code Section 10-1541; 1942 Code Section 662; 1932 Code Section 662; Civ. P. '22 Section 601; Civ. P. '12 Section 339; Civ. P. '02 Section 300; 1839 (11) 103 Section 8.



Section 15-35-520. Entries in abstract of judgments; index to judgments.

In this book shall be entered each case wherein judgment may be signed, including each case in dower, partition and escheat, after judgment or final order, with separate columns showing number of enrollment, names of parties, cause of action, attorney, date of judgment, amount of judgment, time of bearing interest, how judgment obtained, costs (separating attorney, clerk, sheriff, witness and total), kind of execution, date of issuing, sheriff's return, and satisfaction, together with an index by the names of defendants and a cross index by the names of plaintiffs, each alphabetically arranged and kept in separate volumes with the number of enrollment of judgment. And whenever judgment against any party plaintiff or defendant has been entered the names of such party, and each of them, shall appear in the index and the name of the party plaintiff or defendant in whose favor judgment has been entered and each of them shall appear in the cross index.

HISTORY: 1962 Code Section 10-1542; 1952 Code Section 10-1542; 1942 Code Section 663; 1932 Code Section 663; Civ. P. '22 Section 602; Civ. P. '12 Section 340; Civ. P. '02 Section 301; 1897 (22) 436.



Section 15-35-530. Judgment roll.

Unless the party or his attorney shall furnish a judgment roll the clerk, immediately after entering the judgment, shall attach together and file the following papers, which shall constitute the judgment roll:

(1) In case the complaint be not answered by any defendant, the summons and complaint or copies thereof, proof of service and that no answer has been received, the report, if any, and a copy of the judgment; and

(2) In all other cases, the summons, pleadings or copies thereof and a copy of the judgment, with any verdict or report, the offer of the defendant, exceptions, case and all orders and papers in any way involving the merits and necessarily affecting the judgment.

HISTORY: 1962 Code Section 10-1543; 1952 Code Section 10-1543; 1942 Code Section 664; 1932 Code Section 664; Civ. P. '22 Section 603; Civ. P. '12 Section 341; Civ. P. '02 Section 302; 1870 (14) 489 Section 305; 1929 (36) 251.



Section 15-35-540. Docketing transcript with clerks of other courts; effect thereof.

A transcript of a final judgment of any court of record of this State or of any district or circuit court of the United States within this State directing in whole or in part the payment of money, may be docketed with the clerk of the court of common pleas in any county and when so docketed shall be entered upon the book of abstracts and duly indexed and shall have the same force and effect as a judgment of that court. Any such transcript shall set out the names of the parties, plaintiff and defendant, the attorneys of record, the date and amount of the judgment, the time from which interest is to be computed and the amount of costs.

HISTORY: 1962 Code Section 10-1544; 1952 Code Section 10-1544; 1942 Code Sections 664, 743; 1932 Code Sections 664, 743; Civ. P. '22 Sections 603, 610; Civ. P. '12 Sections 341, 348; Civ. P. '02 Sections 302, 309; 1870 (14) 489 Section 305, 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1929 (36) 251; 1946 (44) 1436.



Section 15-35-610. Payment by surety shall not discharge judgment against principal.

The payment by a surety of a debt secured by judgment or decree shall not operate as a satisfaction of such judgment or decree against the principal debtor, but by such payment the surety shall be entitled to all the rights and privileges of the plaintiff in such judgment or decree.

HISTORY: 1962 Code Section 10-1551; 1952 Code Section 10-1551; 1942 Code Section 7036; 1932 Code Section 7036; Civ. C. '22 Section 5596; Civ. C. '12 Section 3942; Civ. C. '02 Section 2839; G. S. 2180; R. S. 2309; 1876 (16) 137.



Section 15-35-620. Payment by one surety shall not discharge judgment as to cosurety.

In case any surety in such judgment or decree shall pay it such payment shall not operate as a satisfaction of such judgment or decree as against the cosurety or sureties thereto, but such surety shall have the right to enforce the execution on such judgment or decree against his cosurety or sureties or for contribution.

HISTORY: 1962 Code Section 10-1552; 1952 Code Section 10-1552; 1942 Code Section 7037; 1932 Code Section 7037; Civ. C. '22 Section 5597; Civ. C. '12 Section 3943; Civ. C. '02 Section 2840; G. S. 2181; R. S. 2310; 1876 (16) 137.



Section 15-35-630. Discharge of bankrupts from judgments.

Any time after one year has elapsed since a bankrupt was discharged from his debts, pursuant to the acts of Congress relating to bankruptcy, the bankrupt, his receiver, trustee or any other interested person may apply, upon proof of the bankrupt's discharge, to the court in which a judgment was rendered against him or, if rendered in a court not of record, to the court of which it has become a judgment by docketing it therein for an order directing the judgment to be cancelled and discharged of record. If it appears upon the hearing that the bankrupt has been discharged from the payment of that judgment or the debt upon which such judgment was recovered, an order must be made directing the judgment to be cancelled and discharged of record. And thereupon the clerk of the court shall cancel and discharge the judgment by marking on the docket thereof that it is cancelled and discharged by order of the court, giving the date of entry of the order of discharge.

The provisions of this section shall not operate to discharge any debt, judgment or claim that is not dischargeable under the Federal Bankruptcy Act or the law of this State.

HISTORY: 1962 Code Section 10-1553; 1952 Code Section 10-1553; 1942 Code Section 664-1; 1933 (38) 505.



Section 15-35-640. Discharge of bankrupts from judgments; notice of application.

Notice of the application, accompanied with copies of the papers upon which it is made, must be served upon the judgment creditor or his attorney of record in the judgment, in the same manner as provided in the rules of the circuit courts of this State for the service of process, if the residence or place of business of such creditor or his attorney is known. But if such residence or place of business is unknown and cannot be ascertained after due diligence or if such creditor is a nonresident of this State and if his attorney is dead, removed from or cannot be found within the State, upon proof of such facts by affidavit, a judge of the court may make an order that the notice of such application be published in a newspaper designated therein once a week for not more than three weeks. Such publication, shown by the affidavit of the publisher, shall be sufficient service upon such judgment creditor of the application.

HISTORY: 1962 Code Section 10-1554; 1952 Code Section 10-1554; 1942 Code Section 664-1; 1933 (38) 505.



Section 15-35-650. Entry of cancellation on margin or index of judgment.

All clerks of court shall enter the word "cancelled," together with the signature of such officer, upon the margin or across the indices of judgments when any such judgment is duly cancelled of record by the judgment creditor or his assignee. Such cancellation and signature shall be entered in the margin opposite the names of the judgment debtor and judgment creditor, respectively, or across such names, and the like cancellation shall on the demand of the judgment debtor, or his legal representative, be made on judgments theretofore cancelled of record. Upon failure of such clerk of court to comply with the provisions of this section, he shall, in each instance, forfeit and pay to the judgment debtor the sum of ten dollars, to be recovered in any court of competent jurisdiction, and if such failure be wilful he shall, on conviction, be fined not more than one hundred dollars or be imprisoned not more than thirty days, in the discretion of the court. The solicitor of each circuit shall see that the provisions of this section are complied with or shall forthwith prosecute violators thereof.

HISTORY: 1962 Code Section 10-1555; 1952 Code Section 10-1555; 1942 Code Section 8709; 1932 Code Section 8709; Civ. C. '22 Section 5230; Cr. C. '22 Section 536; Civ. C. '12 Section 3466; 1910 (26) 587; 1911 (27) 164; 1912 (27) 628.



Section 15-35-810. Judgments lien on real estate continue for ten years.

Final judgments and decrees entered in any court of record in this State subsequent to November 25, 1873, or in any circuit or district court of the United States within this State or of any other Federal court the final judgments and decrees of which, by act of Congress, shall be declared to create a lien, shall constitute a lien upon the real estate of the judgment debtor situate in any county in this State in which the judgment or transcript thereof is entered upon the book of abstracts of judgments and duly indexed, the lien to begin from the time of such entry on the book of abstracts and indices and to continue for a period of ten years from the date of such final judgment or decree.

HISTORY: 1962 Code Section 10-1561; 1952 Code Section 10-1561; 1942 Code Section 743; 1932 Code Section 743; Civ. P. '22 Section 610; Civ. P. '12 Section 348; Civ. P. '02 Section 309; 1870 (14) 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1946 (44) 1436.



Section 15-35-820. Judgments do not constitute a lien on exempt property.

Section 15-35-810 shall not be construed so as to make final judgments in any case a lien on the real property of the judgment debtor exempt from attachment, levy and sale by the Constitution.

HISTORY: 1962 Code Section 10-1562; 1952 Code Section 10-1562; 1942 Code Section 743; 1932 Code Section 743; Civ. P. '22 Section 610; Civ. P. '12 Section 348; Civ. P. '02 Section 309; 1870 (14) 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1946 (44) 1436.



Section 15-35-830. Payment of taxes by lienholders.

Any person holding a lien by way of a judgment upon any property, the subject of taxation, upon which the judgment debtor shall have failed to pay the tax or upon which there may exist a lien for taxes on any other property of the judgment debtor may, at any time before the sale thereof for delinquent taxes, as provided in Title 12, pay the tax on all the property of the judgment debtor, with any costs, penalties or assessments which may have accrued thereon. And thereupon he shall be entitled, as against the judgment debtor, his representatives, privies or assigns, to include the amount so paid and all interest thereafter accruing thereon in the debt secured by such judgment. If a judgment creditor pay such taxes he shall have the first lien on the property subject to such tax to the extent of the taxes so paid with interest from the date of payment.

HISTORY: 1962 Code Section 10-1563; 1952 Code Section 10-1563.1; 1942 Code Section 2783; 1932 Code Section 2831; Civ. C. '22 Section 506; Civ. C. '12 Section 455; Civ. C. '02 Section 407; G. S. 277; R. S. 334; 1882 (18) 1028; 1900 (23) 352; 1922 (32) 927; 1943 (43) 126.



Section 15-35-840. Attorneys as agents of judgment creditors for service of process.

Every judgment creditor who enters a judgment in any court of record in this State and does not at the same time enter as part thereof the appointment of an agent upon whom process may be served in any action or proceeding affecting any real estate upon which the judgment may at any time constitute a lien shall be deemed thereby to have constituted the attorney of record making the entry of such judgment as the agent of such judgment creditor and of his successor in interest for the purpose of accepting service of or being served with process in any such action.

HISTORY: 1962 Code Section 10-1564; 1952 Code Section 10-1564; 1942 Code Section 664-2; 1941 (42) 222.



Section 15-35-850. Termination of agency for service of process.

Any such judgment creditor and his successor in interest may terminate such agency of such attorney or of such other agent appointed as provided in Section 15-35-840, by enrolling and entering in the record at any time a revocation of the agency and an appointment of some other competent person, whose name and address shall be clearly stated therein and who shall be a resident of this State, as such process agent.

HISTORY: 1962 Code Section 10-1565; 1952 Code Section 10-1565; 1942 Code Section 664-2; 1941 (42) 222.



Section 15-35-860. Enrollment of appointments and revocations.

The clerk of court shall forthwith enroll all appointments and revocations of appointments of attorneys filed under Sections 15-35-840 and 15-35-850 and shall enter on the abstract of judgments a reference thereto and shall receive a fee of twenty-five cents for every such entry to be paid by the judgment creditor at the time of such filing. But such enrollment and entry shall not affect service of process made prior thereto.

HISTORY: 1962 Code Section 10-1566; 1952 Code Section 10-1566; 1942 Code Section 664-2; 1941 (42) 222.



Section 15-35-870. Service of process in other manner suffices.

In any event service of process upon the judgment creditor in any other manner provided by law shall be sufficient.

HISTORY: 1962 Code Section 10-1567; 1952 Code Section 10-1567; 1942 Code Section 664-2; 1941 (42) 222.



Section 15-35-900. Short title.

This article may be cited as the Uniform Enforcement of Foreign Judgments Act.

HISTORY: 1993 Act No. 80, Section 1.



Section 15-35-910. Definitions.

As used in this article, unless the context requires otherwise:

(1) "Foreign judgment" means a judgment, decree, or order of a court of the United States or a court of another state which is entitled to full faith and credit in this State, except any orders as defined in Section 63-17-2910 (the Uniform Interstate Family Support Act) or a "custody decree", as defined in Section 63-15-302 (the Uniform Child Custody Jurisdiction Act).

(2) "Judgment debtor" means the party against whom a foreign judgment has been rendered.

(3) "Judgment creditor" means the party in whose favor a foreign judgment has been rendered.

HISTORY: 1993 Act No. 80, Section 1; 1994 Act No. 494, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in item (1) to Section 20-7-786 was changed to Section 20-7-6002, section 20-7-786 having been repealed by 2007 Act No. 60; and in accordance with 2008 Act No. 361 (Children's Code), the references in item (1) to Sections 20-17-2910 and 20-7-6002 were changed to 63-17-2910 and 63-15-302, respectively.



Section 15-35-920. Filing of foreign judgment and affidavit; docketing and indexing; effect; stay of enforcement upon filing of motion for relief or notice of defense.

(A) A copy of a foreign judgment authenticated in accordance with an act of Congress or the statutes of this State may be filed in the office of the clerk of court of any county of this State in which the judgment debtor resides or owns real or personal property. Along with the foreign judgment, the judgment creditor or his attorney shall make and file with the clerk an affidavit which states that the foreign judgment is final, that it is unsatisfied in whole or in part setting forth the amount remaining unpaid on the judgment, and whether the judgment is further contested. A contested judgment includes a judgment for which post-trial motions are pending before the trial court, notice of appeal has been filed, or an appeal is pending.

(B) Upon the filing of the foreign judgment and the affidavit, the foreign judgment must be docketed and indexed in the same manner as a judgment of this State; however, no foreign judgment may be indexed if contested until resolved and no execution may issue upon the foreign judgment nor may any other proceeding be taken for its enforcement until the expiration of thirty days from the date upon which notice of filing is served in accordance with Section 15-35-930.

(C) A judgment so filed has the same effect and is subject to the same defenses as a judgment of this State and must be enforced or satisfied in like manner; however, if the judgment is contested, or the judgment debtor files a motion for relief or notice of defense pursuant to Section 15-35-940, enforcement of the foreign judgment is stayed automatically, without security, except as hereinafter provided, until the court finally disposes of the matter. During the time a motion for relief is pending or a stay under this section is in effect, no levy, writ of attachment, or other encumbrance of the judgment debtor's property in furtherance of execution on the foreign judgment shall issue or otherwise be enforceable in this State unless after due notice to the judgment debtor and opportunity to be heard in a court of competent jurisdiction, the judgment creditor shows that the judgment debtor's property in this State has been or is about to be disposed of or removed from this State with intent to defraud the judgment creditor, or to otherwise deplete the assets for purposes of avoiding payment of the judgment.

HISTORY: 1993 Act No. 80, Section 1; 2000 Act No. 306, Section 1.



Section 15-35-930. Notice of filing; service and proof of service of notice.

(A) Promptly upon the filing of a foreign judgment and affidavit, the judgment creditor shall serve the notice of filing provided for in subsection (B) on the judgment debtor and shall attach a filed, stamped copy of the foreign judgment and affidavit to the notice. Service and proof of service of the notice may be made in any manner provided for in the South Carolina Rules of Civil Procedure.

(B) The notice must set forth the name and address of the judgment creditor, his attorney if any, and the clerk's office in which the foreign judgment is filed in this State and must state that the judgment attached to the notice has been filed in that office, that the judgment debtor has thirty days from the date of receipt of the notice to seek relief from the enforcement of the judgment, and that if the judgment is not satisfied and no relief is sought within that thirty days, the judgment will be enforced in this State in the same manner as a judgment of this State.

HISTORY: 1993 Act No. 80, Section 1.



Section 15-35-940. Motion for relief from, or notice of defense to, foreign judgment; grounds; motion for enforcement; Rules of Civil Procedure applicable; burden of proving judgment entitled to full faith and credit.

(A) The judgment debtor may file a motion for relief from, or notice of defense to, the foreign judgment on the grounds that the foreign judgment has been appealed from, that enforcement has been stayed by the court which rendered it, or on any other ground for which relief from a judgment of this State is allowed.

(B) If the judgment debtor has filed a motion for relief or notice of defenses, then the judgment creditor may move for enforcement or security of the foreign judgment as a judgment of this State, if all appeals of the foreign judgment are finally concluded and the judgment is not further contested. The judgment creditor's motion must be heard before a judge who has jurisdiction of the matter based upon the amount in controversy as the amount remaining unpaid on the foreign judgment. The South Carolina Rules of Civil Procedure apply. The judgment creditor has the burden of proving that the foreign judgment is entitled to full faith and credit.

HISTORY: 1993 Act No. 80, Section 1; 2000 Act No. 306, Section 2.



Section 15-35-950. Article does not impair judgment creditor's right to bring civil action in State to enforce judgment.

This article may not be construed to impair a judgment creditor's right to bring a civil action in this State to enforce the creditor's judgment.

HISTORY: 1993 Act No. 80, Section 1.



Section 15-35-960. Inapplicability to judgments based on claims contrary to public policy.

The provisions of this article do not apply to foreign judgments based on claims which are contrary to the public policies of this State.

HISTORY: 1993 Act No. 80, Section 1.






CHAPTER 36 - SOUTH CAROLINA FRIVOLOUS CIVIL PROCEEDINGS SANCTIONS ACT

Section 15-36-10. Frivolous lawsuits; signing pleadings; imposition of sanctions; notice and opportunity to respond; reporting violations.

(A)(1) A pleading filed in a civil or administrative action on behalf of a party who is represented by an attorney must be signed by at least one attorney of record who is an active member of the South Carolina Bar or who is admitted to practice in the courts of this State and must include the address and telephone number of the attorney signing the document.

(2) A document filed in a civil or administrative action by a party who is not represented by an attorney must be signed by the party and must include the address and telephone number of the party.

(3) The signature of an attorney or a pro se litigant constitutes a certificate to the court that:

(a) the person has read the document;

(b) a reasonable attorney in the same circumstances would believe that under the facts his claim or defense may be warranted under the existing law or, if his claim or defense is not warranted under the existing law, a good faith argument exists for the extension, modification, or reversal of existing law;

(c) a reasonable attorney in the same circumstances would believe that his procurement, initiation, continuation, or defense of a civil cause is not intended merely to harass or injure the other party; and

(d) a reasonable attorney in the same circumstances would believe his claim or defense is not frivolous, interposed for delay, or brought for any purpose other than securing proper discovery, joinder of parties, or adjudication of the claim or defense upon which the proceedings are based.

(4) An attorney or pro se litigant participating in a civil or administrative action or defense may be sanctioned for:

(a) filing a frivolous pleading, motion, or document if:

(i) the person has not read the frivolous pleading, motion, or document;

(ii) a reasonable attorney in the same circumstances would believe that under the facts, his claim or defense was clearly not warranted under existing law and that a good faith or reasonable argument did not exist for the extension, modification, or reversal of existing law;

(iii) a reasonable attorney presented with the same circumstances would believe that the procurement, initiation, continuation, or defense of a civil cause was intended merely to harass or injure the other party; or

(iv) a reasonable attorney presented with the same circumstances would believe the pleading, motion, or document is frivolous, interposed for merely delay, or merely brought for any purpose other than securing proper discovery, joinder of parties, or adjudication of the claim or defense upon which the proceedings are based;

(b) making frivolous arguments a reasonable attorney would believe were not reasonably supported by the facts; or

(c) making frivolous arguments that a reasonable attorney would believe were not warranted under the existing law or if there is no good faith argument that exists for the extension, modification, or reversal of existing law.

(B)(1) If a document is not signed or does not otherwise comply with this section, it must be stricken unless it is signed promptly or amended to comply with this section after the omission is called to the attention of the attorney or the party.

(2) If a document is signed in violation of this section, or an attorney or pro se litigant has violated subsection (A)(4), the court, upon its own motion or motion of a party, may impose upon the person in violation any sanction which the court considers just, equitable, and proper under the circumstances.

(C)(1) At the conclusion of a trial and after a verdict for or a verdict against damages has been rendered or a case has been dismissed by a directed verdict, summary judgment, or judgment notwithstanding the verdict, upon motion of the prevailing party, the court shall proceed to determine if the claim or defense was frivolous. An attorney, party, or pro se litigant shall be sanctioned for a frivolous claim or defense if the court finds the attorney, party, or pro se litigant failed to comply with one of the following conditions:

(a) a reasonable attorney in the same circumstances would believe that under the facts, his claim or defense was clearly not warranted under existing law and that a good faith or reasonable argument did not exist for the extension, modification, or reversal of existing law;

(b) a reasonable attorney in the same circumstances would believe that his procurement, initiation, continuation, or defense of the civil suit was intended merely to harass or injure the other party; or

(c) a reasonable attorney in the same circumstances would believe that the case or defense was frivolous as not reasonably founded in fact or was interposed merely for delay, or was merely brought for a purpose other than securing proper discovery, joinder of proposed parties, or adjudication of the claim or defense upon which the proceedings are based.

(2) Unless the court finds by a preponderance of the evidence that an attorney, party, or pro se litigant engaged in advancing a frivolous claim or defense, the attorney, party, or pro se litigant shall not be sanctioned.

(D) A person is entitled to notice and an opportunity to respond before the imposition of sanctions pursuant to the provisions of this section. A court or party proposing a sanction pursuant to this section shall notify the court and all parties of the conduct constituting a violation of the provisions of this section and explain the basis for the potential sanction imposed. Upon notification, the attorney, party, or pro se litigant who allegedly violated subsection (A)(4) has thirty days to respond to the allegations as that person considers appropriate including, but not limited to, by filing a motion to withdraw the pleading, motion, document, or argument or by offering an explanation of mitigation.

(E) In determining if an attorney, party, or a pro se litigant has violated the provisions of this section, the court shall take into account:

(1) the number of parties;

(2) the complexity of the claims and defenses;

(3) the length of time available to the attorney, party, or pro se litigant to investigate and conduct discovery for alleged violations of the provisions of subsection (A)(4);

(4) information disclosed or undisclosed to the attorney, party, or pro se litigant through discovery and adequate investigation;

(5) previous violations of the provisions of this section;

(6) the response, if any, of the attorney, party, or pro se litigant to the allegation that he violated the provisions of this section; and

(7) other factors the court considers just, equitable, or appropriate under the circumstances.

(F) In determining whether sanctions are appropriate or the severity of a sanction, the court shall consider previous violations of the provisions of this section.

(G) Sanctions may include:

(1) an order for the party represented by an attorney or pro se litigant to pay the reasonable costs and attorney's fees of the prevailing party under a motion pursuant to this section. Costs shall include, but not be limited to, the following: the time required of the prevailing party by the frivolous proceeding, and travel expenses, mileage, parking, costs of reports, and any additional reasonable consequential expenses of the prevailing party resulting from the frivolous proceeding;

(2) an order for the attorney to pay a reasonable fine to the court; or

(3) a directive of a nonmonetary nature, including injunctive relief, designed to deter a future frivolous action or an action in bad faith.

(H) If the court imposes a sanction on an attorney in violation of the provisions of this section, the court shall report its findings to the South Carolina Commission of Lawyer Conduct.

(I) This act shall not alter the South Carolina Rules of Civil Procedure or the South Carolina Appellate Court Rules.

(J) The provisions of this section shall not apply where an attorney or pro se litigant establishes a basis to proceed with litigation, or to assert or controvert an issue therein, that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of the existing law.

(K) The provisions of this section apply in addition to all other remedies available at law or in equity.

(L) The amount requested for damages in a pleading may not be considered in a determination of a violation of the provisions of this section.

(M) All violations of the provisions of this section must be reported to the South Carolina Supreme Court and a public record must be maintained and reported annually to the Governor, Senate, and House of Representatives.

HISTORY: 1988 Act No. 432, Section 6; 2005 Act No. 27, Section 5, eff July 1, 2005, applicable to causes of action arising on or after that date.

Effect of Amendment

The 2005 amendment rewrote this section.



Section 15-36-20 to 15-36-50. Repealed by 2005 Act No. 27, Section 12, eff July 1, 2005.

Editor's Note

Former Section 15-36-20 was entitled "Factors supporting finding of proper purpose for action" and was derived from 1988 Act No. 432, Section 6.

Former Section 15-36-30 was entitled "Recovery of attorney's fees and court costs" and was derived from 1988 Act No. 432, Section 6.

Former Section 15-36-40 was entitled "Burden of proof" and was derived from 1988 Act No. 432, Section 6.

Former Section 15-36-50 was entitled "Court to determine fees and costs" and was derived from 1988 Act No. 432, Section 6.



Section 15-36-100. Complaint in actions for damages alleging professional negligence; contemporaneous affidavit of expert specifying negligent act or omission.

(A) As used in this section, "expert witness" means an expert who is qualified as to the acceptable conduct of the professional whose conduct is at issue and who:

(1) is licensed by an appropriate regulatory agency to practice his or her profession in the location in which the expert practices or teaches; and

(2)(a) is board certified by a national or international association or academy which administers written and oral examinations for certification in the area of practice or specialty about which the opinion on the standard of care is offered; or

(b) has actual professional knowledge and experience in the area of practice or specialty in which the opinion is to be given as the result of having been regularly engaged in:

(i) the active practice of the area of specialty of his or her profession for at least three of the last five years immediately preceding the opinion;

(ii) the teaching of the area of practice or specialty of his or her profession for at least half of his or her professional time as an employed member of the faculty of an educational institution which is accredited in the teaching of his or her profession for at least three of the last five years immediately preceding the opinion; or

(iii) any combination of the active practice or the teaching of his or her profession in a manner which meets the requirements of subitems (i) and (ii) for at least three of the last five years immediately preceding the opinion;

(3) is an individual not covered by subsections (A)(1) or (2), that has scientific, technical, or other specialized knowledge which may assist the trier of fact in understanding the evidence and determining a fact or issue in the case, by reason of the individual's study, experience, or both. However, an affidavit filed pursuant to subsection (B) by an expert qualified under this subsection must contain an explanation of the expert's credentials and why the expert is qualified to conduct the review required by subsection (B). The defendant is entitled to challenge the sufficiency of the expert's credentials pursuant to subsection (E).

(B) Except as provided in Section 15-79-125, in an action for damages alleging professional negligence against a professional licensed by or registered with the State of South Carolina and listed in subsection (G) or against any licensed health care facility alleged to be liable based upon the action or inaction of a health care professional licensed by the State of South Carolina and listed in subsection (G), the plaintiff must file as part of the complaint an affidavit of an expert witness which must specify at least one negligent act or omission claimed to exist and the factual basis for each claim based on the available evidence at the time of the filing of the affidavit.

(C)(1) The contemporaneous filing requirement of subsection (B) does not apply to any case in which the period of limitation will expire, or there is a good faith basis to believe it will expire on a claim stated in the complaint, within ten days of the date of filing and, because of the time constraints, the plaintiff alleges that an affidavit of an expert could not be prepared. In such a case, the plaintiff has forty-five days after the filing of the complaint to supplement the pleadings with the affidavit. Upon motion, the trial court, after hearing and for good cause, may extend the time as the court determines justice requires. If an affidavit is not filed within the period specified in this subsection or as extended by the trial court and the defendant against whom an affidavit should have been filed alleges, by motion to dismiss filed contemporaneously with its initial responsive pleading that the plaintiff has failed to file the requisite affidavit, the complaint is subject to dismissal for failure to state a claim. The filing of a motion to dismiss pursuant to this section, shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(2) The contemporaneous filing requirement of subsection (B) is not required to support a pleaded specification of negligence involving subject matter that lies within the ambit of common knowledge and experience, so that no special learning is needed to evaluate the conduct of the defendant.

(D) This section does not extend an applicable period of limitation, except that, if the affidavit is filed within the period specified in this section, the filing of the affidavit after the expiration of the statute of limitations is considered timely and provides no basis for a statute of limitations defense.

(E) If a plaintiff files an affidavit which is allegedly defective, and the defendant to whom it pertains alleges, with specificity, by motion to dismiss filed contemporaneously with its initial responsive pleading, that the affidavit is defective, the plaintiff's complaint is subject to dismissal for failure to state a claim, except that the plaintiff may cure the alleged defect by amendment within thirty days of service of the motion alleging that the affidavit is defective. The trial court may, in the exercise of its discretion, extend the time for filing an amendment or response to the motion, or both, as the trial court determines justice requires. The filing of a motion to dismiss pursuant to this section shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(F) If a plaintiff fails to file an affidavit as required by this section, and the defendant raises the failure to file an affidavit by motion to dismiss filed contemporaneously with its initial responsive pleading, the complaint is not subject to renewal after the expiration of the applicable period of limitation unless a court determines that the plaintiff had the requisite affidavit within the time required pursuant to this section and the failure to file the affidavit is the result of a mistake. The filing of a motion to dismiss pursuant to this section shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(G) This section applies to the following professions:

(1) architects;

(2) attorneys at law;

(3) certified public accountants;

(4) chiropractors;

(5) dentists;

(6) land surveyors;

(7) medical doctors;

(8) marriage and family therapists;

(9) nurses;

(10) occupational therapists;

(11) optometrists;

(12) osteopathic physicians;

(13) pharmacists;

(14) physical therapists;

(15) physicians' assistants;

(16) professional counselors;

(17) professional engineers;

(18) podiatrists;

(19) psychologists;

(20) radiological technicians;

(21) respiratory therapists; and

(22) veterinarians.

HISTORY: 2005 Act No. 32, Section 4, eff July 1, 2005, for causes of action arising after that date.






CHAPTER 37 - COSTS

Section 15-37-10. Costs generally.

In every civil action commenced or prosecuted in the courts of record in this State, except cases in chancery, the attorneys for the plaintiff or defendant shall be entitled to recover costs and disbursements of the adverse party as prescribed in Sections 15-37-20, 15-37-60, 15-37-70, and 15-37-120 to 15-37-160, and Chapter 21 of Title 8, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, such costs to be allowed as of course to the attorneys for the plaintiff or defendant and all officers of the court thereto entitled accordingly as the action may terminate and to be inserted in the judgment against the losing party. In cases in chancery the same rule as to costs shall prevail unless otherwise ordered by the court.

HISTORY: 1962 Code Section 10-1601; 1952 Code Section 10-1601; 1942 Code Section 756; 1932 Code Section 756; Civ. C. '22 Section 5721; Civ. P. '22 Section 623; Civ. C. '12 Section 4204; Civ. P. '12 Section 361; Civ. C. '02 Section 3096; Civ. P. '02 Section 323; G. S. 2425; R. S. 2547; 1870 (14) 498 Section 335; 1883 (18) 449; 1892 (21) 30.



Section 15-37-20. Costs allowed only to successful party.

No costs shall be allowed to any party unless he succeed, in whole or in part, in his claim or defense, unless otherwise directed by the judge hearing the cause.

HISTORY: 1962 Code Section 10-1602; 1952 Code Section 10-1602; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897(22) 429.



Section 15-37-30. Interest from time of verdict or report.

When the judgment is for the recovery of money, interest from the time of the verdict or report until judgment be finally entered shall be computed by the clerk and added to the costs of the party entitled thereto.

HISTORY: 1962 Code Section 10-1605; 1952 Code Section 10-1605; 1942 Code Section 761; 1932 Code Section 761; Civ. P. '22 Section 626; Civ. P. '12 Section 364; Civ. P. '02 Section 325; 1870 (14) 498 Section 336.



Section 15-37-40. Clerk shall insert costs and disbursements in judgment.

The clerk shall insert in the entry of judgment, on the application of the prevailing party upon five days' notice to the other except when the attorneys reside in the same city, village or town and then upon two days' notice, the sum of the allowances for costs and disbursements as provided by law and the necessary disbursements, including the fees of officers allowed by law, the fees of witnesses, the reasonable compensation of commissioners in taking depositions, the fees of referees and the expense of printing the papers for any hearing when required by a rule of the court. The disbursements shall be stated in detail and verified by affidavit. A copy of the items of the costs and disbursements shall be served with a notice of adjustment.

HISTORY: 1962 Code Section 10-1606; 1952 Code Section 10-1606; 1942 Code Section 762; 1932 Code Section 762; Civ. P. '22 Section 627; Civ. P. '12 Section 365; Civ. P. '02 Section 326; 1870 (14) 498 Section 337.



Section 15-37-50. Limitation on costs when tort judgment is less than one hundred dollars.

When in an action for assault, battery, false imprisonment, libel, slander, malicious prosecution, alienation of affections, or seduction or in any other action for damages for a tort the amount recovered is less than one hundred dollars, the total amount of costs and disbursements may not exceed the amount so recovered in the action.

HISTORY: 1962 Code Section 10-1607; 1952 Code Section 10-1607; 1942 Code Section 756; 1932 Code Section 756; Civ. C. '22 Section 5721; Civ. P. '22 Section 623; Civ. C. '12 Section 4204; Civ. P. '12 Section 361; Civ. C. '02 Section 3096; Civ. P. '02 Section 323; G. S. 2425; R. S. 2547; 1870 (14) 498 Section 335; 1883 (18) 449; 1892 (21) 30; 1988 Act No. 391, Section 4.



Section 15-37-60. Costs in certain small partition and foreclosure cases.

The costs allowed by law in all cases of partition in which the property sought to be partitioned does not exceed one thousand dollars in value and in actions for foreclosure of a mortgage when the amount claimed does not exceed five hundred dollars shall be one half of the costs allowed in cases when the value exceeds those sums, and this provision shall apply to all costs in the cause.

HISTORY: 1962 Code Section 10-1608; 1952 Code Section 10-1608; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



Section 15-37-80. Costs on postponement of trial.

When an application shall be made to a court or referee to postpone a trial the payment to the adverse party of a sum not exceeding ten dollars, besides the fees of witnesses, may be imposed as the condition of granting the postponement.

HISTORY: 1962 Code Section 10-1610; 1952 Code Section 10-1610; 1942 Code Section 763; 1932 Code Section 763; Civ. P. '22 Section 628; Civ. P. '12 Section 366; Civ. P. '02 Section 327; 1870 (14) 499 Section 340.



Section 15-37-90. Costs on motion.

Costs may be allowed on a motion, in the discretion of the court or judge, not exceeding ten dollars, and may be absolute or directed to abide the event of the action.

HISTORY: 1962 Code Section 10-1611; 1952 Code Section 10-1611; 1942 Code Section 764; 1932 Code Section 764; Civ. P. '22 Section 629; Civ. P. '12 Section 367; Civ. P. '02 Section 328; 1870 (14) 499 Section 341.



Section 15-37-100. Costs on review of decision of inferior court in special proceeding.

When the decision of a court of inferior jurisdiction in a special proceeding, including appeals from probate courts, shall be brought before the circuit court for review such proceeding shall, for all purposes of costs, be deemed an action at issue on a question of law from the time the proceeding shall be brought into court, and costs thereon shall be awarded and collected as provided by law.

HISTORY: 1962 Code Section 10-1612; 1952 Code Section 10-1612; 1942 Code Section 767; 1932 Code Section 767; Civ. P. '22 Section 632; Civ. P. '12 Section 370; Civ. P. '02 Section 331; 1870 (14) 499 Section 344.



Section 15-37-110. Adjustment of costs in interlocutory and special proceedings.

Whenever it shall be necessary to adjust costs in any interlocutory proceeding in an action or in any special proceedings, they shall be adjusted by the judge before whom the proceeding may be heard or the court before which the proceeding may be decided or pending or in such other manner as the judge or court may direct.

HISTORY: 1962 Code Section 10-1613; 1952 Code Section 10-1613; 1942 Code Section 762; 1932 Code Section 762; Civ. P. '22 Section 627; Civ. P. '12 Section 365; Civ. P. '02 Section 326; 1870 (14) 499 Section 337.



Section 15-37-120. Costs for mileage.

No constructive mileage shall be allowed, but in all cases costs for mileage shall only be taxed for the number of miles actually traveled.

HISTORY: 1962 Code Section 10-1614; 1952 Code Section 10-1614; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



Section 15-37-130. Costs for references.

Costs for references shall only be taxed for the number of days which the master shall certify to have been unavoidably necessary, and no costs shall be taxed for references in which no testimony has been taken or argument had.

HISTORY: 1962 Code Section 10-1615; 1952 Code Section 10-1615; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



Section 15-37-140. Costs to master, special master or referee.

The master, special master or referee shall be entitled to not less than twenty-five dollars for each reference, and the work of one day shall constitute a reference, without regard to the number of claims presented and passed upon.

HISTORY: 1962 Code Section 10-1616; 1952 Code Section 10-1616; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429; 1972 (57) 2355.



Section 15-37-160. Costs on uncontested claims.

No costs shall be allowed for proving uncontested claims; except for the days in which the court, master or referee is occupied in taking proof for or against such claim.

HISTORY: 1962 Code Section 10-1618; 1952 Code Section 10-1618; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429; 1972 (57) 2534.



Section 15-37-170. Costs against infant plaintiff.

When costs and disbursements are adjudged against an infant plaintiff the guardian by whom he appeared in the action shall be responsible therefor, and payment thereof may be enforced by attachment.

HISTORY: 1962 Code Section 10-1619; 1952 Code Section 10-1619; 1942 Code Section 765; 1932 Code Section 765; Civ. P. '22 Section 630; Civ. P. '12 Section 368; Civ. P. '02 Section 329; 1870 (14) 499 Section 342.



Section 15-37-180. Costs against fiduciaries.

In an action prosecuted or defended by an executor, administrator, trustee of an express trust or a person expressly authorized by statute costs shall be recovered as in an action by and against a person prosecuting or defending in his own right. But such costs shall be chargeable only upon or collected of the estate, fund, or party represented unless the court shall direct the costs to be paid by the plaintiff or defendant personally for mismanagement or bad faith in such action or defense.

HISTORY: 1962 Code Section 10-1620; 1952 Code Section 10-1620; 1942 Code Section 766; 1932 Code Section 766; Civ. P. '22 Section 631; Civ. P. '12 Section 369; Civ. P. '02 Section 330; 1870 (14) 499 Section 343.



Section 15-37-190. Costs against assignee after action brought.

In actions in which the cause of action shall, by assignment after the commencement of the action or in any other manner, become the property of a person not a party to the action such person shall be liable for the costs and disbursements in the same manner as if he were a party, and payment thereof may be enforced by attachment.

HISTORY: 1962 Code Section 10-1621; 1952 Code Section 10-1621; 1942 Code Section 770; 1932 Code Section 770; Civ. P. '22 Section 635; Civ. P. '12 Section 373; Civ. P. '02 334; 1870 (14) 500 Section 347.



Section 15-37-200. Costs in action prosecuted by the State.

In all civil actions prosecuted in the name of the State by an officer duly authorized for that purpose the State shall be liable for costs in the same cases and to the same extent as private parties. If a private person be joined with the State as plaintiff he shall be liable in the first instance for the defendant's costs, which shall not be recovered of the State until after execution issued therefor against such private party shall have been returned unsatisfied.

HISTORY: 1962 Code Section 10-1622; 1952 Code Section 10-1622; 1942 Code Section 768; 1932 Code Section 768; Civ. P. '22 Section 633; Civ. P. '12 Section 371; Civ. P. '02 Section 332; 1870 (14) 499 Section 345.



Section 15-37-210. Costs in action prosecuted in name of the State.

In an action prosecuted in the name of the State for the recovery of money or property or to establish a right of claim for the benefit of any county, city, town, village, corporation or person costs awarded against the plaintiff shall be a charge against the party for whose benefit the action was prosecuted and not against the State.

HISTORY: 1962 Code Section 10-1623; 1952 Code Section 10-1623; 1942 Code Section 769; 1932 Code Section 769; Civ. P. '22 Section 634; Civ. P. '12 Section 372; Civ. P. '02 Section 333; 1870 (14) 499 Section 346.



Section 15-37-220. Officers may take out execution for costs.

Whenever a case may be (a) settled or determined at the mutual costs of parties or (b) discontinued or settled by plaintiff, or whenever (a) the judgment shall be for defendant or (b) the execution against the defendant shall be returned nulla bona, any of the officers entitled to receive any portion of such costs may issue an execution for his costs, or the clerk may issue for the whole, directed to the sheriff who shall execute such process as in other cases of execution delivered to him.

HISTORY: 1962 Code Section 10-1624; 1952 Code Section 10-1624; 1942 Code Section 760; 1932 Code Section 760; Civ. P. '22 Section 625; Civ. P. '12 Section 363; Civ. P. '02 Section 324; 1878 (16) 631.






CHAPTER 38 - SOUTH CAROLINA CONTRIBUTION AMONG TORTFEASORS ACT

Section 15-38-10. Short title.

This chapter may be cited as the Uniform Contribution Among Tortfeasors Act.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-15. Liability of defendant responsible for less than fifty per cent of total fault; apportionment of percentages; willful, wanton, or grossly negligent defendant and alcoholic beverage or drug exceptions.

(A) In an action to recover damages resulting from personal injury, wrongful death, or damage to property or to recover damages for economic loss or for noneconomic loss such as mental distress, loss of enjoyment, pain, suffering, loss of reputation, or loss of companionship resulting from tortious conduct, if indivisible damages are determined to be proximately caused by more than one defendant, joint and several liability does not apply to any defendant whose conduct is determined to be less than fifty percent of the total fault for the indivisible damages as compared with the total of: (i) the fault of all the defendants; and (ii) the fault (comparative negligence), if any, of plaintiff. A defendant whose conduct is determined to be less than fifty percent of the total fault shall only be liable for that percentage of the indivisible damages determined by the jury or trier of fact.

(B) Apportionment of percentages of fault among defendants is to be determined as specified in subsection (C).

(C) The jury, or the court if there is no jury, shall:

(1) specify the amount of damages;

(2) determine the percentage of fault, if any, of plaintiff and the amount of recoverable damages under applicable rules concerning "comparative negligence"; and

(3) upon a motion by at least one defendant, where there is a verdict under items (1) and (2) above for damages against two or more defendants for the same indivisible injury, death, or damage to property, specify in a separate verdict under the procedures described at subitem (b) below the percentage of liability that proximately caused the indivisible injury, death, damage to property, or economic loss from tortious conduct, as determined by item (1) above, that is attributable to each defendant whose actions are a proximate cause of the indivisible injury, death, or damage to property. In determining the percentage attributable to each defendant, any fault of the plaintiff, as determined by item (2) above, will be included so that the total of the percentages of fault attributed to the plaintiff and to the defendants must be one hundred percent. In calculating the percentage of fault attributable to each defendant, inclusion of any percentage of fault of the plaintiff (as determined in item (2) above) shall not reduce the amount of plaintiff's recoverable damages (as determined under item (2) above).

(a) For this purpose, the court may determine that two or more persons are to be treated as a single party. Such treatment must be used where two or more defendants acted in concert or where, by reason of agency, employment, or other legal relationship, a defendant is vicariously responsible for the conduct of another defendant.

(b) After the initial verdict awarding damages is entered and before the special verdict on percentages of liability is rendered, the parties shall be allowed oral argument, with the length of such argument subject to the discretion of the trial judge, on the determination of the percentage attributable to each defendant. However, no additional evidence shall be allowed.

(D) A defendant shall retain the right to assert that another potential tortfeasor, whether or not a party, contributed to the alleged injury or damages and/or may be liable for any or all of the damages alleged by any other party.

(E) Notwithstanding the application of this section, setoff from any settlement received from any potential tortfeasor prior to the verdict shall be applied in proportion to each defendant's percentage of liability as determined pursuant to subsection (C).

(F) This section does not apply to a defendant whose conduct is determined to be wilful, wanton, reckless, grossly negligent, or intentional or conduct involving the use, sale, or possession of alcohol or the illegal or illicit use, sale, or possession of drugs.

HISTORY: 2005 Act No. 27, Section 6, eff July 1, 2005; 2005 Act No. 32, Section 16, eff July 1, 2005.

Editor's Note

2005 Act No. 27, Section 11, provides as follows:

"If any provision of Section 6 [adding this section] or its application to any person is held invalid, unenforceable, or unconstitutional, this validity, unenforceability, or unconstitutionality shall negate the other provisions or applications of Section 6, and to this end, the provisions of Section 6 are not severable."

2005 Act No. 27, Section 16(4), provides as follows:

"Section 6 [adding this section] takes effect July 1, 2005, and shall only apply to causes of action arising on or after that date except for causes of actions relating to construction torts which would take effect on July 1, 2005, and apply to improvements to real property that first obtain substantial completion on or after July 1, 2005. For purposes of this section, an improvement to real property obtains substantial completion when a municipality or county issues a certificate of occupancy in the case of new construction, or completes a final inspection in the case of improvements to existing improvements;[.]"

2005 Act No. 32, Section 17, provides as follows:

"If any provision of Section 16 [amending this section] or its application to any person is held invalid, unenforceable, or unconstitutional, this validity, unenforceability, or unconstitutionality shall negate the other provisions or applications of Section 16, and to this end, the provisions of Section 16 are not severable."

2005 Act No. 32, Section 21(A), provides as follows:

"Section 16 [amending this section] takes effect July 1, 2005, and shall only apply to causes of action arising on or after that date except for causes of actions relating to construction torts which would take effect on July 1, 2005, and apply to improvements to real property that first obtain substantial completion on or after July 1, 2005. For purposes of this section, an improvement to real property obtains substantial completion when a municipality or county issues a certificate of occupancy in the case of new construction, or completes a final inspection in the case of improvements to existing improvements."

Effect of Amendment

The 2005 amendment, in subsection (B)(3), added the last sentence; in subsection (F), added "or the illegal or illicit use, sale, or possession of" preceding "drugs".



Section 15-38-20. Right of contribution.

(A) Except as otherwise provided in this chapter, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

(B) The right of contribution exists only in favor of a tortfeasor who has paid more than his pro rata share of the common liability, and his total recovery is limited to the amount paid by him in excess of his pro rata share. No tortfeasor is compelled to make contribution beyond his own pro rata share of the entire liability.

(C) There is no right of contribution in favor of any tortfeasor who has intentionally caused or contributed to the injury or wrongful death.

(D) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(E) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor's right of contribution to the extent of the amount it has paid in excess of the tortfeasor's pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(F) This chapter does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of his indemnity obligation.

(G) This chapter does not apply to breaches of trust or of other fiduciary obligation.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-30. Factors determining pro rata liability of tortfeasors.

In determining the pro rata shares of tortfeasors in the entire liability (1) their relative degrees of fault shall not be considered; (2) if equity requires, the collective liability of some as a group shall constitute a single share; and (3) principles of equity applicable to contribution generally shall apply.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-40. Action for contribution.

(A) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

(B) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action. Provided, however, contribution may not be enforced in the action until the issue of liability and resulting damages against the defendant or defendants named in the action is determined. Once the issue of liability has been resolved, subject to Section 15-38-20(B), a defendant has the right to seek contribution against any judgment defendant and other persons who were not made parties to the action.

(C) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by him to enforce contribution must be commenced within one year after the judgment has become final by lapse of time for appeal or after appellate review.

(D) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, his right of contribution is barred unless he has either (1) discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against him and has commenced his action for contribution within one year after payment, or (2) agreed while action is pending against him to discharge the common liability and has within one year after the agreement paid the liability and commenced his action for contribution.

(E) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(F) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-50. Effect of release, covenant not to sue, or not to enforce judgment.

When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(1) it does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide, but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and

(2) it discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-60. Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those that enact it.

HISTORY: 1988 Act No. 432, Section 5.



Section 15-38-65. Uniform Contribution Among Tortfeasors Act not applicable to governmental entities.

No payment shall be made from state appropriated funds or other public funds to satisfy claims or judgments against governmental entities or governmental employees acting within the scope of their official duties arising under the Uniform Contribution Among Tortfeasors Act. The South Carolina Tort Claims Act is the exclusive and sole remedy for any tort committed by an employee of a governmental entity while acting within the scope of his official duty. The Uniform Contribution Among Tortfeasors Act shall not apply to governmental entities.

HISTORY: 1994 Act No. 497, Part II, Section 107A.



Section 15-38-70. Repeal of inconsistent acts.

All acts or parts of acts which are inconsistent with the provisions of this chapter are hereby repealed.

HISTORY: 1988 Act No. 432, Section 5.






CHAPTER 39 - EXECUTIONS AND JUDICIAL SALES GENERALLY

Section 15-39-10. Kinds of execution.

There shall be three kinds of executions, (a) against the property of the judgment debtor, (b) against his person and (c) for the delivery of the possession of real or personal property or such delivery with damages for withholding the property. They shall be deemed the process of the court.

HISTORY: 1962 Code Section 10-1701; 1952 Code Section 10-1701; 1942 Code Section 739; 1932 Code Section 739; Civ. P. '22 Section 606; Civ. P. '12 Section 344; Civ. P. '02 Section 305; 1870 (14) 490 Section 309.



Section 15-39-20. Executions of course within ten years.

Writs of execution for the enforcement of judgments shall conform to this Title. The party in whose favor judgment has been given and, in case of his death, his personal representatives duly appointed may at any time within ten years after the entry of judgment proceed to enforce such judgment as prescribed by this Title.

HISTORY: 1962 Code Section 10-1702; 1952 Code Section 10-1702; 1942 Code Section 737; 1932 Code Section 737; Civ. P. '22 Section 604; Civ. P. '12 Section 342; Civ. P. '02 Section 303; 1870 (14) 490 Section 306; 1873 (15) 498 Section 15; 1885 (19) 229.



Section 15-39-30. Issuance of executions; effective period.

Executions may issue upon final judgments or decrees at any time within ten years from the date of the original entry thereof and shall have active energy during such period, without any renewal or renewals thereof, and this whether any return may or may not have been made during such period on such executions.

HISTORY: 1962 Code Section 10-1703; 1952 Code Section 10-1703; 1942 Code Section 744; 1932 Code Section 774; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



Section 15-39-40. Counties to which execution may be issued.

When the execution is against the property of the judgment debtor it may be issued to the sheriff of any county in which the judgment is docketed by the clerk of court in which the judgment was originally entered up or by the clerk of court of any county in which the judgment is docketed or transcribed. When it requires the delivery of real or personal property it must be issued to the sheriff of the county in which the property or some part thereof is situated. Executions may be issued at the same time to different counties.

HISTORY: 1962 Code Section 10-1704; 1952 Code Section 10-1704; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



Section 15-39-50. Execution against the person.

If the action be one in which the defendant might have been arrested, as provided in Section 15-17-20, an execution against the person of the judgment debtor may be issued to any county within the jurisdiction of the court after the return of an execution against his property unsatisfied in whole or in part. But no execution shall issue against the person of a judgment debtor unless an order of arrest has been served, as in this Code provided, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by Section 15-17-20.

HISTORY: 1962 Code Section 10-1705; 1952 Code Section 10-1705; 1942 Code Section 741; 1932 Code Section 741; Civ. P. '22 Section 608; Civ. P. '12 Section 346; Civ. P. '02 Section 307; 1870 (14) 491 Section 311.



Section 15-39-60. Execution against married woman.

An execution may issue against a married woman, and it shall direct the levy and collection of the amount of the judgment against her from her separate property, and not otherwise.

HISTORY: 1962 Code Section 10-1706; 1952 Code Section 10-1706; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



Section 15-39-70. Executions may be taken out by administrators de bonis non.

When any judgment after a verdict shall be had by or in the name of any executor or administrator, an administrator de bonis non may take out execution upon such judgment.

HISTORY: 1962 Code Section 10-1707; 1952 Code Section 10-1707; 1942 Code Section 416; 1932 Code Section 416; Civ. P. '22 Section 372; Civ. C. '12 Section 3960; Civ. C. '02 Section 2856; G. S. 2188; R. S. 2320; 1712 (2) 521.



Section 15-39-80. Contents of executions.

The execution must be directed to the sheriff or to the coroner when the sheriff is a party or interested, must be attested by the clerk, subscribed by the party issuing it or his attorney and must intelligibly refer to the judgment, stating the court, the county in which the judgment roll or transcript is filed, the names of the parties, the amount of the judgment if it be for money, the amount actually due thereon and the time of docketing in the county to which the execution is issued. It shall require the officer, substantially, as follows:

(1) If it be against the property of the judgment debtor, to satisfy the judgment out of the personal property of such debtor and, if sufficient personal property cannot be found, out of the real property belonging to him;

(2) If it be against real or personal property in the hands of personal representatives, heirs, devisees, legatees, tenants of real property or trustees, to satisfy the judgment out of such property;

(3) If it be against the person of the judgment debtor, to arrest such debtor and commit him to the jail of the county until he shall pay the judgment or be discharged according to law; or

(4) If it be for the delivery of the possession of real or personal property, to deliver the possession of such property, particularly describing it, to the party entitled thereto, and in such case it may, at the same time, require the officer to satisfy any costs, damages or rents or profits recovered by the judgment out of the personal property of the party against whom it was rendered and the value of the property for which the judgment was recovered, to be specified therein, or, if a delivery thereof cannot be had and if sufficient personal property cannot be found, then out of the real property belonging to him and it shall, in that respect, be deemed an execution against property.

HISTORY: 1962 Code Section 10-1708; 1952 Code Section 10-1708; 1942 Code Section 742; 1932 Code Section 742; Civ. P. '22 Section 609; Civ. P. '12 Section 347; Civ. P. '02 Section 308; 1870 (14) 491 Section 312.



Section 15-39-90. Executions on judgments of inferior courts.

When judgment shall have been rendered in a court of a magistrate or other inferior court and docketed in the office of the clerk of the circuit court the application for leave to issue execution must be to the circuit court of the county in which the judgment was rendered.

HISTORY: 1962 Code Section 10-1709; 1952 Code Section 10-1709; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



Section 15-39-100. Execution constitutes no lien on personal property prior to levy.

Executions shall not bind the personal property of the debtor, but personal property shall only be bound by actual attachment or levy thereon for the period of four months from the date of such levy.

HISTORY: 1962 Code Section 10-1711; 1952 Code Section 10-1711; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



Section 15-39-110. Sheriff may break into house in certain cases.

The sheriff or his deputy may break and enter any house after a request to be permitted to enter such house and a refusal of such request, in order to arrest the person or to seize the goods of anyone in such house, provided, such sheriff or his deputy have process requiring him to arrest such person or seize such goods.

HISTORY: 1962 Code Section 10-1712; 1952 Code Section 10-1712; 1942 Code Section 3527; 1932 Code Section 3527; Civ. C. '22 Section 2070; Civ. C. '12 Section 1177; Civ. C. '02 Section 852; G. S. 669; R. S. 732; 1839 (11) 43 Section 16.



Section 15-39-120. Sheriff to keep memorandum of levy; schedule.

The sheriff shall make a memorandum in writing of the date of every levy and specify the property upon which such levy has been made on the process or in a schedule thereunto annexed. If more than one process be levied on such property reference on each shall be made to such memorandum or schedule.

HISTORY: 1962 Code Section 10-1713; 1952 Code Section 10-1713; 1942 Code Section 9068; 1932 Code Section 9068; Civ. C. '22 Section 5477; Civ. C. '12 Section 3698; Civ. C. '02 Section 2614; G. S. 1985; R. S. 2114; 1839 (11) 50 Section 16.



Section 15-39-130. Returns.

The sheriff, coroner or other officer with whom final process shall be lodged shall, at each regular term of the court from which the execution or process was sued out, during the continuance of its active energy, until full execution thereof be returned, make a return to the office of the clerk of the court of common pleas of his actions and doings thereunder. If he shall have fully executed he shall return the process with the manner of its execution. If he shall have partially executed he shall return on oath to the clerk a statement in writing under his hand of such partial execution with the reason of his failure as to the remainder. If he shall have wholly failed to make execution he shall return on oath a statement in writing under his hand of his failure with the reasons. And in any event on the first day of the term at which the active energy of the process shall cease as provided by law he shall return the process, if it has not been before returned, as fully executed. The return of the officer made as aforesaid shall for all purposes have the same legal effect as if the process had been made returnable to the term succeeding its first lodgment and renewed after each subsequent regular term.

HISTORY: 1962 Code Section 10-1714; 1952 Code Section 10-1714; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



Section 15-39-140. Failure or neglect to make return.

For failure or neglect to make any of the returns mentioned in Section 15-39-130 or for any false return the sheriff or other officer as therein stated shall be subject to rule, attachment, action, penalty and all other consequences provided by law for neglect of duty by executive or judicial officers.

HISTORY: 1962 Code Section 10-1715; 1952 Code Section 10-1715; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



Section 15-39-150. Sheriff must give notice of money collected.

The sheriff, on the receipt of any money on account of any plaintiff in execution or other person entitled thereto, must within one month give notice in writing of the receipt of such money to such plaintiff or his attorney or other person entitled thereto by personal service or by mail. On failure to do so he shall be liable to pay interest for the money in his hands at the rate of five per cent per month until notice is given.

HISTORY: 1962 Code Section 10-1716; 1952 Code Section 10-1716; 1942 Code Section 3528; 1932 Code Section 3528; Civ. C. '22 Section 2071; Civ. C. '12 Section 1178; Civ. C. '02 Section 853; G. S. 670; R. S. 733; 1856 (12) 534.



Section 15-39-310. Order for discovery of property.

When an execution against property of the judgment debtor or any of the several debtors in the same judgment issued to the sheriff of the county in which he resides or has a place of business or, if he does not reside in the State, to the sheriff of the county in which a judgment roll is filed is returned unsatisfied in whole or in part the judgment creditor at any time after such return is made is entitled to an order from a judge of the circuit court requiring such judgment debtor to appear and answer concerning his property before such judge at a time and place specified in the order within the county to which the execution was issued. After the issuing of an execution against property and upon proof by affidavit of a party or otherwise, to the satisfaction of the court or a judge thereof, that any judgment debtor has property which he unjustly refuses to apply towards the satisfaction of the judgment such court or judge may by an order require the judgment debtor to appear at a specified time and place to answer concerning the same. And such proceedings may thereupon be had for the application of the property of the judgment debtor towards the satisfaction of the judgment as are provided upon the return of an execution.

HISTORY: 1962 Code Section 10-1721; 1952 Code Section 10-1721; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



Section 15-39-320. Arrest in lieu of discovery order.

Instead of the order requiring the attendance of the judgment debtor the judge may, upon proof by affidavit or otherwise to his satisfaction that there is danger of the debtor's leaving the State or concealing himself and that there is reason to believe that he has property which he unjustly refuses to apply to such judgment, issue a warrant requiring the sheriff of any county in which such debtor may be to arrest him and bring him before such judge. Upon being brought before the judge he may be examined on oath and if it then appears that there is danger of the debtor's leaving the State and that he has property which he has unjustly refused to apply to such judgment, he may be ordered to enter into an undertaking, with one or more sureties, that he will from time to time attend before the judge as he shall direct and that he will not during the pendency of the proceedings dispose of any portion of his property not exempt from execution. In default of entering into such undertaking he may be committed to prison by warrant of the judge as for a contempt.

HISTORY: 1962 Code Section 10-1722; 1952 Code Section 10-1722; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



Section 15-39-330. Examination of witnesses and debtor.

On an examination under Sections 15-39-310 and 15-39-320 either party may examine witnesses in his behalf, and the judgment debtor may be examined in the same manner as a witness.

No person shall on examination, pursuant to this article, be excused from answering any questions on the ground that his examination will tend to convict him of the commission of a fraud. But his answer shall not be used as evidence against him in any criminal proceeding or prosecution. Nor shall he be excused from answering any question on the ground that he has before the examination executed any conveyance, assignment or transfer of his property for any purpose. But his answer shall not be used as evidence against him in any criminal proceeding or prosecution.

HISTORY: 1962 Code Section 10-1723; 1952 Code Section 10-1723; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



Section 15-39-340. Debtor of execution debtor may pay debt to sheriff.

After the issuing of execution against property any person indebted to the judgment debtor may pay to the sheriff the amount of his debt or so much thereof as shall be necessary to satisfy the execution. The sheriff's receipt shall be a sufficient discharge for the amount so paid.

HISTORY: 1962 Code Section 10-1724; 1952 Code Section 10-1724; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



Section 15-39-350. Examination of debtors of judgment debtor.

After the issuing or return of an execution against property of the judgment debtor or of any one of several debtors in the same judgment and upon an affidavit that any person or corporation has property of such judgment debtor or is indebted to him in any amount exceeding ten dollars, the judge may by an order require such person or corporation, or any officer or member thereof, to appear at a specified time and place and answer concerning such property or indebtedness. The judge may also, in his discretion, require notice of such proceeding to be given to any party to the action in such manner as may seem to him proper.

HISTORY: 1962 Code Section 10-1725; 1952 Code Section 10-1725; 1942 Code Section 747; 1932 Code Section 747; Civ. P. '22 Section 614; Civ. P. '12 Section 352; Civ. P. '02 Section 314; 1870 (14) 493 Section 320.



Section 15-39-360. Proceedings against joint debtors.

The proceedings mentioned in Sections 15-39-310 to 15-39-350 may be taken upon the return of an execution unsatisfied issued upon a judgment recovered in an action against joint debtors, in which some of the defendants have not been served with the summons by which the action was commenced, so far as relates to the joint property of such debtors. All actions by creditors to obtain satisfaction of judgments out of the property of joint debtors are maintainable in like manner and to like effect.

HISTORY: 1962 Code Section 10-1726; 1952 Code Section 10-1726; 1942 Code Section 747; 1932 Code Section 747; Civ. P. '22 Section 614; Civ. P. '12 Section 352; Civ. P. '02 Section 314; 1870 (14) Section 320.



Section 15-39-370. Witnesses may be required to testify.

Witnesses may be required to appear and testify on any proceedings under this article in the same manner as upon the trial of an issue.

HISTORY: 1962 Code Section 10-1727; 1952 Code Section 10-1727; 1942 Code Section 748; 1932 Code Section 748; Civ. P. '22 Section 615; Civ. P. '12 Section 353; Civ. P. '02 Section 315; 1870 (14) 494 Section 321.



Section 15-39-380. Compelling party or witnesses to attend.

The party or witness may be required to attend before the judge or a master.

HISTORY: 1962 Code Section 10-1728; 1952 Code Section 10-1728; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 17.



Section 15-39-390. Master shall certify examination to judge.

If before the master the examination shall be taken by the master and certified to the judge.

HISTORY: 1962 Code Section 10-1729; 1952 Code Section 10-1729; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 18.



Section 15-39-400. Examinations and answers shall be under oath.

All examinations and answers before a judge or master under this article shall be on oath, except that when a corporation answers the answer shall be on the oath of an officer.

HISTORY: 1962 Code Section 10-1730; 1952 Code Section 10-1730; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 19.



Section 15-39-410. Property which may be ordered to be applied to execution.

The judge may order any property of the judgment debtor, not exempt from execution, in the hands either of himself or any other person or due to the judgment debtor, to be applied toward the satisfaction of the judgment, except that the earnings of the debtor for his personal services cannot be so applied.

HISTORY: 1962 Code Section 10-1731; 1952 Code Section 10-1731; 1942 Code Section 750; 1932 Code Section 750; Civ. P. '22 Section 617; Civ. P. '12 Section 355; Civ. P. '02 Section 317; 1870 (14) 494 Section 323; 1960 (51) 1716; 1961 (52) 450; 1974 (58) 2879.



Section 15-39-420. Withholding of wages pursuant to foreign garnishment proceeding prohibited under certain circumstances.

(1) No employer in this State shall withhold any portion of the wages of any employee residing in this State as a result of any garnishment proceedings brought in any court outside of this State unless the creditor first obtains a judgment against such employee growing out of the same indebtedness for which the garnishment proceedings were instituted in a court of competent jurisdiction in South Carolina. The burden of proving the competent jurisdiction of the court shall rest upon the creditor.

(2) The provisions of this section shall not apply to any debt incurred outside the State of South Carolina by such employee nor shall there be any garnishment of earnings for personal services rendered by the employee regardless of where the debt was incurred.

(3) Any employer violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars.

HISTORY: 1962 Code Section 10-1731.1; 1967 (55) 94; 1974 (58) 2879.



Section 15-39-430. Judge may appoint receiver.

The judge may also, by order, appoint a receiver of the property of the judgment debtor in the same manner and with the like authority as if appointment was made by the court, according to Section 15-65-10. But before the appointment of such receiver the judge shall ascertain, if practicable, by the oath of the party or otherwise, whether any other supplementary proceedings are pending against the judgment debtor, and if such proceedings are so pending the plaintiff therein shall have notice to appear before him and shall likewise have notice of all subsequent proceedings in relation to such receivership. No more than one receiver of the property of a judgment debtor shall be appointed.

HISTORY: 1962 Code Section 10-1732; 1952 Code Section 10-1732; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324.



Section 15-39-440. Prohibition of transfer or of interference with property.

The judge may also, by order, forbid a transfer or other disposition of the property of the judgment debtor not exempt from execution and any interference therewith.

HISTORY: 1962 Code Section 10-1733; 1952 Code Section 10-1733; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324.



Section 15-39-450. Filing and effect of order appointing receiver.

Whenever the judge shall grant an order for the appointment of a receiver of the property of the judgment debtor the order shall be filed in the office of the clerk of the court of common pleas of the county in which the judgment roll in the action or the transcript from the magistrate's judgment upon which the proceedings are taken is filed. The clerk shall record the order in a book, to be kept for that purpose in his office to be called "book of orders appointing receivers of judgment debtors" and shall note the time of the filing of such order therein. A certified copy of the order shall be delivered to the receiver named therein, and he shall be vested with the property and effects of the judgment debtor from the time of the filing and recording of the order as aforesaid. The receiver of the judgment debtor shall be subject to the direction and control of the court in which the judgment was obtained or docketed upon which the proceedings are founded.

A certified copy of the order shall also be filed and recorded in the office of the register of deeds of the county in which any real estate of such judgment debtor sought to be affected by such order is situated and also in the office of the register of deeds of the county in which such judgment debtor resides.

HISTORY: 1962 Code Section 10-1734; 1952 Code Section 10-1734; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324; 1997 Act No. 34, Section 1.



Section 15-39-460. Proceedings on claims of others to property or on denial of indebtedness.

If it appears that a person or corporation alleged to have property of the judgment debtor or indebted to him claims an interest in the property adverse to him or denies the debt such interest or debt shall be recoverable only in an action against such person or corporation by the receiver. But the judge may, by order, forbid a transfer or other disposition of such property or interest until a sufficient opportunity be given to the receiver to commence the action and prosecute it to judgment and execution. Such order may be modified or dissolved at any time by the judge granting it on such security as he shall direct.

HISTORY: 1962 Code Section 10-1735; 1952 Code Section 10-1735; 1942 Code Section 752; 1932 Code Section 752; Civ. P. '22 Section 619; Civ. P. '12 Section 357; Civ. P. '02 Section 319; 1870 (14) 495 Section 325.



Section 15-39-480. Costs of proceeding.

The judge may allow to the judgment creditor or to any party so examined, whether a party to the action or not, witness fees and disbursements and a fixed sum in addition, not exceeding thirty dollars, as costs.

HISTORY: 1962 Code Section 10-1737; 1952 Code Section 10-1737; 1942 Code Section 754; 1932 Code Section 754; Civ. P. '22 Section 621; Civ. P. '12 Section 359; Civ. P. '02 Section 321; 1870 (14) 495 Section 327.



Section 15-39-490. Punishment for contempt.

If any person, party or witness disobeys an order of the judge or master, duly served, such person, party or witness may be punished by the judge or master as for a contempt. In all cases of commitment under this chapter the person committed may, in case of inability to perform the act required or to endure the imprisonment, be discharged from imprisonment by the court or judge committing him or the court in which the judgment was rendered, on such terms as may be just.

HISTORY: 1962 Code Section 10-1738; 1952 Code Section 10-1738; 1942 Code Section 755; 1932 Code Section 755; Civ. P. '22 Section 622; Civ. P. '12 Section 360; Civ. P. '02 Section 322; 1870 (14) 495 Section 328; 1979 Act No. 164, Part II, Section 20.



Section 15-39-610. Property taken under execution shall be sold.

When any sheriff or other officer shall take the lands, tenements, goods and chattels of any person whatsoever by virtue of any execution and the owner of such lands, tenements, goods and chattels shall not, within five days after such taking, satisfy the debt, damages and costs of the party issuing such execution, such sheriff or officer shall and may sell, by auction, the lands, tenements, goods and chattels so taken or so much thereof as shall be sufficient to satisfy the judgment for the best price that can be got for them.

HISTORY: 1962 Code Section 10-1751; 1952 Code Section 10-1751; 1942 Code Section 9069; 1932 Code Section 9069; Civ. C. '22 Section 5478; Civ. C. '12 Section 3699; Civ. C. '02 Section 2615; G. S. 1986; R. S. 2115; 1785 (7) 229.



Section 15-39-620. Estates held in trust may be sold.

All estate, real or personal, which is held in trust for him against whom execution is sued may be seized by the sheriff or officer to whom the writ is delivered and sold as the property of him that is entitled to the trust, in the same manner as if such property were held in his own name.

HISTORY: 1962 Code Section 10-1752; 1952 Code Section 10-1752; 1942 Code Section 9067; 1932 Code Section 9067; Civ. C. '22 Section 5476; Civ. C. '12 Section 3697; Civ. C. '02 Section 2613; G. S. 1984; R. S. 2113; 1712 (2) 527.



Section 15-39-630. Where and by whom sales made.

Property adjudged to be sold must be sold in the county in which it lies, except as otherwise provided in this article, and in the manner herein provided. All sales of real estate under the orders of the probate court shall be made by the judge of probate. All sales under the order of the court when the title is to be made by the clerk of the circuit court shall be made by the clerk. In those counties in which the office of master exists the master shall make all sales ordered by the court in granting equitable relief, conformable to the practice of the circuit court or to the practice of the courts of equity in this State before such courts were abolished. And whenever real estate is adjudged to be sold by a master, such sale may take place by consent of the parties to the cause or their attorneys, or, when infants are parties, by consent of their guardians ad litem or their attorneys in any county which the court may direct. Whenever the court of common pleas in any county shall have acquired jurisdiction over real estate lying in another county the master for the county in which the action is brought may sell such real estate in the county in which the land is situated. But when such land is contained in one tract or adjoining tracts lying in more than one county the land may be sold in whatever county the court may fix, and the advertisement shall appear in the county or counties in which the land is situate and in which the land is to be sold. All other judicial sales shall be made by the sheriffs.

HISTORY: 1962 Code Section 10-1753; 1952 Code Section 10-1753; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052; 1958 (50) 1957.



Section 15-39-635. Judicial sales by referees.

In the counties which do not have a master-in-equity, judicial sales of real property which a master has authority to perform may be performed by a referee in those matters referred to him by the presiding judge of the court of common pleas, or by a referee appointed by the presiding judge for this purpose.

The provisions of law governing these sales by masters also apply to referees acting pursuant to this section. These referees have the same powers and are entitled to the same fees as masters when performing these sales.

Judicial sales of real property by referees prior to the effective date of this section, in those counties that did not have a master-in-equity and which sales a master had authority to perform, are confirmed, ratified, and declared valid.

HISTORY: 1989 Act No. 65, Section 1.



Section 15-39-640. Sheriff shall make judicial sales; fees.

All judicial sales shall be made by the sheriff, unless otherwise provided by law. In all such sales made by him his fees shall be such as are allowed by law on sales under executions issuing from the court of common pleas.

HISTORY: 1962 Code Section 10-1754; 1952 Code Section 10-1754; 1942 Code Section 3542; 1932 Code Section 3542; Civ. C. '22 Section 2085; Civ. C. '12 Section 1192; Civ. C. '02 Section 867; G. S. 691; R. S. 746; 1870 (14) 324 Section 2; 1878 (16) 336; 1891 (20) 1250; 1931 (37) 2.



Section 15-39-650. Sheriff shall advertise sale of property.

The sheriff of every county in this State shall, before he exposes any lands or tenements which he may be directed to sell by virtue of any execution or mortgage, publicly advertise the lands or tenements three weeks immediately previous to the sale day or days on which he means to expose them for sale.

Personal property shall be advertised for fifteen days.

HISTORY: 1962 Code Section 10-1758; 1952 Code Section 10-1758; 1942 Code Section 9070; 1932 Code Section 9070; Civ. C. '22 Section 5479; Civ. C. '12 Section 3700; Civ. C. '02 Section 2616; G. S. 1987; R. S. 2116; 1797 (5) 305; 1839 (11) 54; 1879 (17) 192.



Section 15-39-660. Contents of advertisement of sale; manner of publication.

The sheriff shall specify in the advertisement the property to be sold, the time and place of sale, the name of the owner of the property and the party at whose suit the sale is to be made and shall publish the advertisement at three public places in the county, one of which shall be at the courthouse door, and publication shall also be made in some gazette, as provided in Section 15-39-650, before the day of sale, if the sale is to be made in a county in which a newspaper may be printed.

HISTORY: 1962 Code Section 10-1759; 1952 Code Section 10-1759; 1942 Code Section 9071; 1932 Code Section 9071; Civ. C. '22 Section 5480; Civ. C. '12 Section 3701; Civ. C. '02 Section 2617; G. S. 1988; R. S. 2117; 1791 (7) 263; 1796 (7) 283; 1839 (11) 54; 1849 (11) 598; 1933 (38) 441.



Section 15-39-680. Judicial sale days.

The regular day of judicial sales is the first Monday in each month except when the first Monday in any month is a legal holiday in which case the sale day is on the Tuesday next succeeding the holiday. However, the sheriff may sell personal property on any day after fifteen days' advertisement at any convenient place in his county to be designated in the advertisement. If there is not time to dispose of all the property on sale day the next day following is also a regular sale day, if by public outcry on sale day notice of sale on the next day has been given. Judicial sales of property may be conducted at any other time when so ordered by a court of competent authority or when so directed by an order of reference.

HISTORY: 1962 Code Section 10-1761; 1952 Code Section 10-1761; 1942 Code Section 9072; 1932 Code Section 9072; Civ. C. '22 Section 5481; Civ. C. '12 Section 3702; Civ. C. '02 Section 2618; G. S. 1988; R. S. 2118; 1791 (7) 263; 1839 (11) 54; 1875 (15) 850; 1918 (30) 776; 1931 (37) 95; 1961 (52) 616; 1987 Act No. 27, Section 1.



Section 15-39-690. Hours of sale.

The hours of sale shall be between eleven and five o'clock. But sales shall not be held at any time after notice given by the sheriff that the sales for the day have been closed.

HISTORY: 1962 Code Section 10-1762; 1952 Code Section 10-1762; 1942 Code Section 9077; 1932 Code Section 9077; Civ. C. '22 Section 5484; Civ. C. '12 Section 3705; Civ. C. '02 Section 2620; G. S. 1991; R. S. 2120; 1791 (7) 263; 1839 (11) 54.



Section 15-39-700. Place of sales.

The place of sheriff's sales, as to real estate, shall be at the courthouse of the county. Personalty may be sold at the place whereon it may be found by the sheriff upon levy or such other more convenient place as may be selected.

HISTORY: 1962 Code Section 10-1764; 1952 Code Section 10-1764; 1942 Code Section 9073; 1932 Code Section 9073; Civ. C. '22 Section 5482; Civ. C. '12 Section 3703; Civ. C. '02 Section 2619; G. S. 1990; R. S. 2119; 1839 (11) 54.



Section 15-39-710. Sheriff's execution sales shall be for cash; resale.

Every sheriff's sale made by virtue of the directions of an execution shall be for cash. If the purchaser shall fail to comply with the terms aforesaid the sheriff's shall proceed to resell at the risk of the defaulting purchaser either on the same or some subsequent sale day, as the plaintiff may direct, and, in the absence of any direction by the plaintiff, the sheriff shall resell on the same day, if practicable, and if not on the next succeeding sale day, making in every such case proclamation that he is reselling at the risk of such defaulting former purchaser.

HISTORY: 1962 Code Section 10-1769; 1952 Code Section 10-1769; 1942 Code Section 9078; 1932 Code Section 9078; Civ. C. '22 Section 5485; Civ. C. '12 Section 3706; Civ. C. '02 Section 2621; G. S. 1992; R. S. 2121; 1791 (7) 263; 1839 (11) 54.



Section 15-39-720. Upset bids within thirty days on foreclosure or execution sale.

In all judicial sales of real estate for the foreclosure of mortgages and sales in execution the bidding shall not be closed upon the day of sale but shall remain open until the thirtieth day after such sale, exclusive of the day of sale. Within such thirty day period any person other than the highest bidder at the sale or any representative thereof in foreclosure and execution suits may enter a higher bid upon complying with the terms of sale by making any necessary deposit as a guaranty of his good faith, and thereafter within such period any person, other than such highest bidder at the sale or any representative thereof, in foreclosure suits may in like manner raise the last highest bid, and the successful purchaser shall be deemed to be the person who submitted the last highest bid within such period and made the necessary deposit or guaranty. But the mortgagee or his representative shall enter such bid as he desires at the time the sale is made, and he and all persons acting in his behalf shall be precluded from entering any other bid in any amount at any other time except the single or last bid made by him or in his behalf at the sale. If the thirtieth day falls on Sunday the bidding shall be closed on the Monday immediately following.

The bidding shall be reopened by the officer making the sale on the thirtieth day after the sale, exclusive of the day of the sale, at eleven o'clock in the forenoon and the bidding shall be allowed to continue until the property shall be knocked down in the usual custom of auction to the successful highest bidder complying with the terms of sale. The sales officer shall announce the sales about to be closed and shall receive the final bids in such sales in the order determined by him.

HISTORY: 1962 Code Section 10-1770; 1952 Code Section 10-1770; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



Section 15-39-730. Upset bids in other judicial sales.

In judicial sales other than foreclosures or in execution the bidding shall not remain open but shall be closed upon the date of sale unless there be objection at or prior to the hearing at which the decree is rendered to such closing by one or more parties to the suit, in which case the question shall be within the discretion of the court. In sales which involve both partition and foreclosure the bidding shall remain open as in foreclosure sales unless the right to a deficiency judgment is expressly waived.

HISTORY: 1962 Code Section 10-1771; 1952 Code Section 10-1771; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



Section 15-39-740. Deposits by bidders.

In no decree of sale or order thereunder shall there be a requirement for a deposit of cash or other guaranty of good faith prior to the conclusion of the bidding at any judicial sale of real estate, and such deposit or guaranty as may be required at the conclusion of the bidding and of any person who thereafter raises the bid within the period mentioned in Sections 15-39-720 and 15-39-730 shall be five per cent of the bid or some lesser percentage thereof.

HISTORY: 1962 Code Section 10-1772; 1952 Code Section 10-1772; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



Section 15-39-750. Return of deposit when bid raised.

When any bid is raised as provided in Section 15-39-720 the deposit theretofore made by the prior high bidder shall be returned, with written notice to the effect that his bid has been raised, to him or his attorney personally or by mail within two days thereafter, and he shall have no further interest in the bid or sale.

HISTORY: 1962 Code Section 10-1773; 1952 Code Section 10-1773; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



Section 15-39-760. Provisions of Sections 15-39-720 to 15-39-750 inapplicable to certain foreclosure suits.

The provisions of Sections 15-39-720 to 15-39-750 shall not apply to any suit brought for foreclosure if the complaint therein states that no personal or deficiency judgment is demanded and that any right to such judgment is expressly waived or when the plaintiff is suing in a representative or fiduciary capacity or a defendant is sued in such capacity and sets up a right to affirmative relief in his answer, makes the beneficiary or a member of the class of beneficiaries a party to the action and requests in the complaint or answer leave of the court to waive any right to a personal or deficiency judgment, and such leave is granted by the court and incorporated in the decree. But in any such case the sales officer shall state in the advertisement of sale that no personal or deficiency judgment is demanded and that the bidding will not remain open after the sale but that compliance with the bid may be made immediately.

HISTORY: 1962 Code Section 10-1774; 1952 Code Section 10-1774; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



Section 15-39-770. Compensation of officer making sale of real estate.

The officer making judicial sales of real estate may charge for services rendered in making such sales and in paying over the proceeds of such sales to the parties entitled thereto and for rendering all services in connection with such sales for which a commission fee is authorized by law a fee of seven dollars in case of such sale for a price of five hundred dollars or less, and in the case of a sale for more than five hundred dollars he shall be entitled to an additional fee of one per cent of the excess. No fees, charges or commissions, other than those herein authorized, may be charged by the officer making such sales, except that if such officer acted as referee or master in any case and took testimony, made a report or performed any other service prior to the order or decree of sale he shall be entitled to the regular legal fees therefor. When such officer is upon a salary basis of compensation all such fees, charges and commissions shall be paid to the county treasurer as may be provided by law.

HISTORY: 1962 Code Section 10-1775; 1952 Code Section 10-1775; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



Section 15-39-780. Sale by debtor of property subject to levy and sale; proceeds shall be paid over to sheriff.

The entire proceeds of a sale of property subject to levy and sale made by the judgment debtors are to be paid over by such judgment debtors to the sheriff in whose office such judgments, executions or decrees are lodged, to be applied by the sheriff towards the satisfaction of such judgments, executions or decrees.

HISTORY: 1962 Code Section 10-1781; 1952 Code Section 10-1781; 1942 Code Section 9079; 1932 Code Section 9081; Civ. C. '22 Section 5486; Civ. C. '12 Section 3707; Civ. C. '02 Section 2622; G. S. 687; R. S. 2122; 1871 (14) 604.



Section 15-39-790. Sale by debtor of property subject to levy and sale; confirmation of sale and deed.

If no objection as to the price at which the property may have been sold by the judgment debtors shall be made in writing by either of the judgment creditors and filed with the sheriff within three months from and after the time such payment shall have been made, the sale shall thereupon be considered confirmed, and the sheriff shall make the following endorsement on the back of the deed of conveyance, viz.: "No objection having been filed in my office to the within bargain and sale within the time prescribed by law this bargain and sale is therefore confirmed." Such endorsement shall be dated and signed officially by the sheriff.

HISTORY: 1962 Code Section 10-1782; 1952 Code Section 10-1782; 1942 Code Section 9079; 1932 Code Section 9081; Civ. C. '22 Section 5486; Civ. C. '12 Section 3707; Civ. C. '02 Section 2622; G. S. 687; R. S. 2122; 1871 (14) 604.



Section 15-39-800. Sale by debtor of property subject to levy and sale; proceedings if judgment creditors object to sale.

Should any of the judgment creditors object to the price at which any of the property may have been sold and file such notice with the sheriff within the time mentioned in Section 15-39-790 the sheriff shall immediately proceed to levy upon and offer for sale such property, proceeding, in all respects, according to the law in regard to levy and sale by the sheriff. If the highest bid made for such property upon such sale shall not be more than the amount of the indebtedness which had been cancelled by the sale made by the debtor the sheriff shall withdraw such property from sale, and the creditor who may have filed his objection shall be required to pay all costs and expenses that accrued in consequence thereof.

HISTORY: 1962 Code Section 10-1783; 1952 Code Section 10-1783; 1942 Code Section 9080; 1932 Code Section 9082; Civ. C. '22 Section 5487; Civ. C. '12 Section 3708; Civ. C. '02 Section 2623; G. S. 688; R. S. 2123; 1871 (14) 605.



Section 15-39-810. Sale by debtor of property subject to levy and sale; endorsement on conveyance in case of objection.

Should any judgment creditor so object the sheriff shall make the following endorsement on the back of the conveyance made by the debtor, viz.: "Objection having been filed in my office by __________,judgment creditor, I levied upon and exposed for sale the property within named; and failing to receive a higher bid than the amount of indebtedness cancelled by the proceeds of the within bargain and sale, this sale is therefore confirmed." Such endorsement shall be signed by the sheriff.

HISTORY: 1962 Code Section 10-1784; 1952 Code Section 10-1784; 1942 Code Section 9081; 1932 Code Section 9083; Civ. C. '22 Section 5488; Civ. C. '12 Section 3709; Civ. C. '02 Section 2624; G. S. 689; R. S. 2124; 1871 (14) 605.



Section 15-39-820. Sale by debtor of property subject to levy and sale; proceedings when sale by sheriff brings more.

In the event that the property, when so exposed for sale by the sheriff as provided for in Section 15-39-800, should bring more than the amount of the indebtedness cancelled by the proceeds of the sale made by the debtor the purchaser from the debtor shall be refunded the amount paid by him with interest from the time of payment, and the bargain and sale made by the debtor rescinded, and titles executed by the sheriff to the purchaser at his sale. After deducting the costs and expenses by reason of the levy and sale the remainder shall be applied, according to law, towards satisfaction of the judgments or executions in his office.

HISTORY: 1962 Code Section 10-1785; 1952 Code Section 10-1785; 1942 Code Section 9082; 1932 Code Section 9084; Civ. C. '22 Section 5489; Civ. C. '12 Section 3710; Civ. C. '02 Section 2625; G. S. 690; R. S. 2125; 1871 (14) 605.



Section 15-39-830. Conveyance after sale.

Upon a judicial sale being made and the terms complied with the officer making the sale must execute a conveyance to the purchaser which shall be effectual to pass the rights and interests adjudged to be sold.

HISTORY: 1962 Code Section 10-1786; 1952 Code Section 10-1786; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



Section 15-39-840. Conveyances of real estate sold under execution.

When any sheriff or other officer makes a conveyance of any real estate sold by virtue of a tax execution or other execution the conveyance shall contain the name of the person owning the property executed on, the name of the judgment creditor executing, the date of execution and the date of sale.

HISTORY: 1962 Code Section 10-1787; 1952 Code Section 10-1787; 1942 Code Section 9083; 1932 Code Section 9079; 1929 (36) 277.



Section 15-39-850. Successors of selling officers may make title.

In all cases in which any sheriff, probate judge, clerk of court or master shall have legally sold any real or personal estate and such sheriff, probate judge, clerk of court or master shall die, resign or otherwise go out of office before he shall have executed title therefor to the purchaser, any subsequent sheriff, probate judge, clerk of court or master of the same county, upon the terms of sale being complied with or satisfactory evidence produced that they have been complied with, may make and execute good and sufficient title to the purchaser for the property so sold.

HISTORY: 1962 Code Section 10-1788; 1952 Code Section 10-1788; 1942 Code Section 3541; 1932 Code Section 3541; Civ. C. '22 Section 2084; Civ. C. '12 Section 1191; Civ. C. '02 Section 866; G. S. 686; R. S. 745; 1899 (23) 44.



Section 15-39-860. Recording and indexing of execution conveyances.

When any conveyance under Section 15-39-840 is offered to any clerk of court or register of deeds of this State for recording he shall index it under the name of the officer who made the conveyance, the name of the person whose property was executed on, as grantor, and the name of the person who purchased, as grantee.

HISTORY: 1962 Code Section 10-1789; 1952 Code Section 10-1789; 1942 Code Section 9083-1; 1932 Code Section 9079; 1929 (36) 277; 1997 Act No. 34, Section 1.



Section 15-39-870. Judicial sales shall be res judicata as to innocent purchasers, even without confirmation.

Upon the execution and delivery by the proper officer of the court of a deed for any property sold at a judicial sale under a decree of a court of competent jurisdiction the proceedings under which such sale is made shall be deemed res judicata as to any and all bona fide purchasers for value without notice, notwithstanding such sale may not subsequently be confirmed by the court.

HISTORY: 1962 Code Section 10-1790; 1952 Code Section 10-1790; 1942 Code Section 9084; 1932 Code Section 9080; 1923 (33) 126.



Section 15-39-880. Certain liens extinguished by sale when lien creditor is a party to proceeding.

No lien created by operation of law or agreement of the parties whether of record or authorized by law to be entered of record in any office of any clerk of court or register of mesne conveyance in this State or any transcript, extension, renewal or revival thereof shall constitute a lien or attach or reattach as a lien on real property of the lien debtor or real property in which the lien debtor has an interest after a public sale of such real property at any execution or judicial sale in any action or special proceeding to which the lien creditor is duly made a party as provided by law. But this section and Section 15-39-890 shall not be construed to affect any prior mortgage lien not foreclosed in any such action or special proceeding and shall not be construed to require the foreclosure of any such prior mortgage lien. And this section and Section 15-39-890 shall not apply to tax execution sales.

HISTORY: 1962 Code Section 10-1791; 1952 Code Section 10-1791; 1942 Code Section 9084-1; 1935 (39) 503.



Section 15-39-890. Reacquisition of property by lien debtor.

No lien on real property barred by a public sale of such real property at any execution or judicial sale heretofore made in the manner provided in Section 15-39-880, nor any transcript, extension, renewal or revival thereof, shall constitute a lien or attach or reattach as a lien on the real property so sold, or any part thereof, if acquired by the lien debtor subsequent to May 11, 1935.

HISTORY: 1962 Code Section 10-1792; 1952 Code Section 10-1792; 1942 Code Section 9084-2; 1935 (39) 503.



Section 15-39-900. Proceeds paid to prior judgment lienor.

The sheriff shall pay over the proceeds of sale of any real estate sold by him to any judgment creditor having a prior lien thereon.

HISTORY: 1962 Code Section 10-1793; 1952 Code Section 10-1793; 1942 Code Section 3540; 1932 Code Section 3540; Civ. C. '22 Section 2083; Civ. C. '12 Section 1190; Civ. C. '02 Section 865; G. S. 685; R. S. 744; 1839 (11) 55 Section 60.






CHAPTER 41 - HOMESTEAD AND OTHER EXEMPTIONS

Section 15-41-10. Minimum bid when selling property subject to exemption.

When selling property in which a debtor has an exemption as provided in Section 15-41-30, the sheriff or other officer conducting the sale, in the advertisement of the sale, also shall state that the minimum bid for the property must be in the amount of the exemption and no bid less than the amount of exemption may be accepted.

HISTORY: Former Section 15-41-10: 1962 Code Section 34-1; 1952 Code Section 34-1; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; 1988 Act No. 415, Section 1.



Section 15-41-20. Exempted amounts collected to be deposited with clerk of court.

Any exempted amounts collected by the sheriff or other officer pursuant to Section 15-41-30 must be deposited with the clerk of court in the county where the amounts are collected. Any person requesting disbursement of these funds shall petition the court of common pleas.

HISTORY: Former Section 15-41-20: 1962 Code Section 34-2; 1952 Code Section 34-2; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; 1988 Act No. 415, Section 1.



Section 15-41-30. Property exempt from attachment, levy, and sale.

(A) The following real and personal property of a debtor domiciled in this State is exempt from attachment, levy, and sale under any mesne or final process issued by a court or bankruptcy proceeding:

(1)(a) The debtor's aggregate interest, not to exceed fifty thousand dollars in value, in real property or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor, except that the aggregate value of multiple homestead exemptions allowable with respect to a single living unit may not exceed one hundred thousand dollars. If there are multiple owners of such a living unit exempt as a homestead, the value of the exemption of each individual owner may not exceed his fractional portion of one hundred thousand dollars.

(b) In addition to the aggregate interest as provided in subsection (A)(1)(a), a surviving spouse may also exempt the aggregate interest to which the surviving spouse succeeded by inheritance, testamentary transfer, or nonprobate transfer on the death of the decedent spouse, not to exceed fifty thousand dollars. For purposes of this subsection, a surviving spouse means a spouse married to the decedent at the time of death, who is entitled to the homestead property tax exemption as provided in Section 12-37-250, who has not remarried, and who is living in the residence or cooperative that is used as a residence.

(2) The debtor's interest, not to exceed five thousand dollars in value, in one motor vehicle.

(3) The debtor's interest, not to exceed four thousand dollars in aggregate value in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(4) The debtor's aggregate interest, not to exceed one thousand dollars in value, in jewelry held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(5) The debtor's aggregate interest in cash and other liquid assets to the extent of a value not exceeding five thousand dollars, except that this exemption is available only to an individual who does not claim a homestead exemption. The term "liquid assets" includes deposits, securities, notes, drafts, unpaid earnings not otherwise exempt, accrued vacation pay, refunds, prepayments, and other receivables.

(6) The debtor's aggregate interest, not to exceed one thousand five hundred dollars in value, in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor.

(7) The debtor's aggregate interest in any property, not to exceed five thousand dollars in value of an unused exemption amount to which the debtor is entitled pursuant to subsection (A), items (1) through (6).

(8) Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.

(9) The debtor's aggregate interest, not to exceed in value four thousand dollars less any amount of property of the estate transferred in the manner specified in Section 542(d) of the Bankruptcy Code of 1978, in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is a dependent.

(10) Professionally prescribed health aids for the debtor or a dependent of the debtor.

(11) The debtor's right to receive or property that is traceable to:

(a) a social security benefit, unemployment compensation, or a local public assistance benefit;

(b) a veteran's benefit;

(c) a disability benefit, except as provided in Section 15-41-33, or an illness or unemployment benefit;

(d) alimony, support, or separate maintenance; or

(e) a payment under a stock bonus, pension, profit sharing, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, unless:

(i) the plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor's rights under the plan or contract arose;

(ii) the payment is on account of age or length of service; and

(iii) the plan or contract does not qualify under Sections 401(a), 403(a), 403(b), or 409 of the Internal Revenue Code of 1954 (26 U.S.C. 401(a), 403(a), 403(b), or 409).

(12) The debtor's right to receive or property that is traceable to:

(a) an award under a crime victim's reparation law;

(b) a payment on account of the bodily injury of the debtor or of the wrongful death or bodily injury of another individual of whom the debtor was or is a dependent; or

(c) a payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of that individual's death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(13) The debtor's right to receive individual retirement accounts as described in Sections 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in Section 408(b) of the Internal Revenue Code, and accounts established as part of a trust described in Section 408(c) of the Internal Revenue Code. A claimed exemption may be reduced or eliminated by the amount of a fraudulent conveyance into the individual retirement account or other plan. For purposes of this item, "Internal Revenue Code" has the meaning provided in Section 12-6-40(A). The interest of an individual under a retirement plan shall be exempt from creditor process and is an exception to Section 15-41-35. The exemption provided by this section shall be available whether such individual has an interest in the retirement plan as a participant, beneficiary, contingent annuitant, alternate payee, or otherwise.

(14) The debtor's interest in a pension plan qualified under the Employee Retirement Income Security Act of 1974, as amended.

(15) The debtor's aggregate interest, not to exceed three thousand dollars in value in any rifle, shotgun, pistol, or any combination not to exceed three firearms.

(B) Beginning on July 1, 2008, and each even-numbered year thereafter, each dollar amount in subsection (A), items (1) through (14), immediately before July first, must be adjusted to reflect the change in the Southeastern Consumer Price Index, All Urban Consumers, as published by the Department of Labor, Bureau of Labor Statistics, for the most recent year ending immediately before January first preceding July first, and to round to the nearest twenty-five dollars, the dollar amount that represents this change. No later than March first of each even-numbered year, the Economic Research Division of the Office of Research and Statistics of the Revenue and Fiscal Affairs Office shall publish in the State Register the dollar amounts that will become effective on July first of each even-numbered year.

HISTORY: Former Section 15-41-30: 1962 Code Section 34-3; 1952 Code Section 34-3; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; En as 15-41-200, 1981 Act No. 53, Section 2, renumbered as Section 15-41-30 by 1988 Act No. 415, Section 1; 1999 Act No. 60, Section 1; 2000 Act No. 333, Section 1; 2006 Act No. 300, Section 2, eff upon approval (became law without the Governor's signature on May 25, 2006); 2008 Act No. 225, Section 1, eff May 22, 2008; 2012 Act No. 153, Section 1, eff May 14, 2012; 2017 Act No. 63 (H.3176), Section 1, eff May 19, 2017; 2017 Act No. 69 (H.3429), Section 1, eff May 19, 2017.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

At the direction of the Code Commissioner, the amendments made by 2017 Act No. 63 and 2017 Act No. 69 were read together.

Editor's Note

2006 Act No. 300, Section 1, provides as follows:

"This act may be cited as the "Home Security Act". It is the intent of the General Assembly, because of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, to offer to the citizens of South Carolina protection for their homes in the event that financial difficulties, such as military deployment or extreme medical emergencies, occur for which bankruptcy filing may be the only available remedy."

2008 Act No. 225, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and is immediately applicable to all attachments, levies, and sales under any mesne or final process issued by a court or bankruptcy proceeding."

Effect of Amendment

The 2006 amendment, in subsection (B) in the first sentence substituted "fifty thousand" for "five thousand" dollars and "one hundred thousand" for "ten thousand" dollars, and added the third and fourth sentences relating to adjustment of the exemptions.

The 2008 amendment, in paragraph (A)(1), deleted the third and fourth sentences; in paragraph (A)(2), substituted "five thousand dollars" for "one thousand two hundred dollars"; in paragraph (A)(3), substituted "four thousand dollars" for "two thousand five hundred dollars"; in paragraph (A)(4), substituted "one thousand dollars" for "five hundred dollars"; in paragraph (A)(5), substituted "five thousand dollars" for "one thousand dollars"; in paragraph (A)(6), substituted "one thousand five hundred dollars" for "seven hundred fifth dollars"; added paragraph (A)(7); redesignated paragraphs (A)(7) to (A)(13) as paragraphs (A)(8) to (A)(14); and added subsection (B) relating to adjustment of the amounts in paragraphs (A)(1) to (14).

The 2012 amendment in subsection (A)(13) deleted ", to the extent reasonably necessary for the support of the debtor and any dependent of the debtor" at the end of the first sentence, and added the last two sentences.

2017 Act No. 63, Section 1, in (A)(13), in the fourth sentence, deleted "to the same extent permitted in Section 522(d) under federal bankruptcy law".

2017 Act No. 69, Section 1, in (A), redesignated (1) as (1)(a), added (1)(b), providing that a surviving spouse may also exempt the aggregate interest to which the surviving spouse succeeded by inheritance, testamentary transfer, or nonprobate transfer, and added (15), relating to the debtor's aggregate interest in any combination of up to three firearms.



Section 15-41-33. Limits on applicability of exemption in Section 15-41-30(11)(C.

The exemption for a disability benefit provided in Section 15-41-30(11)(C) does not apply with regard to a levy or execution of a judgment authorized by Section 17-25-323 or Section 17-25-325.

HISTORY: 2000 Act No. 333, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 15-41-30(10)(C) was changed to Section 15-41-30(11)(C).



Section 15-41-35. Exempt property.

No individual may exempt from the property of the estate in any bankruptcy proceeding the property specified in 11 U.S.C. Section 522(d) except as may be expressly permitted by this chapter or by other provisions of law of this State.

HISTORY: 1990 Act No. 526, Section 1; 1996 Act No. 319, Section 1.






CHAPTER 43 - ABATEMENT OF NUISANCES

Section 15-43-10. Use of buildings or places for lewdness and the like declared a nuisance.

(A) A person who erects, establishes, continues, maintains, uses, owns, occupies, leases, or releases any building or other place used for the purposes of lewdness, assignation, prostitution, repeated acts of unlawful possession or sale of controlled substances, or continuous breach of the peace in this State is guilty of a nuisance; and the building, place, or the ground itself in or upon which the lewdness, assignation, prostitution, repeated acts of unlawful possession or sale of controlled substances, or continuous breach of the peace is conducted, permitted, carried on, continued, or exists and the furniture, fixtures, musical instruments, and movable property used in conducting or maintaining the nuisance also are declared a nuisance and shall be enjoined and abated as provided in this chapter.

(B) As used in this section "continuous breach of the peace" means a pattern of repeated acts or conduct which either (1) directly disturbs the public peace or (2) disturbs the public peace by inciting or tending to incite violence.

(C) Nothing in this section supplants, alters, or limits a statutory or common law right of a person to bring an action in court or the right of the State to prosecute a person for a violation of a statute or common law.

HISTORY: 1962 Code Section 10-1801; 1952 Code Section 10-1801; 1942 Code Section 575; 1932 Code Section 575; Civ. P. '22 Section 491; 1918 (30) 814; 1998 Act No. 261, Section 1.



Section 15-43-20. Attorney General, solicitor, or citizen may bring suit for injunction.

Whenever a nuisance is kept, maintained or exists, as defined in this chapter, the Attorney General, the solicitor of the judicial district in which such nuisance is kept or any citizen of the State may maintain an action in equity in the name of the State, upon the relation of such Attorney General, solicitor or citizen, to enjoin perpetually such nuisance, the person conducting or maintaining the nuisance and the owner or agent of the building or ground upon which the nuisance exists.

HISTORY: 1962 Code Section 10-1802; 1952 Code Section 10-1802; 1942 Code Section 576; 1932 Code Section 576; Civ. P. '22 Section 492; 1918 (30) 814.



Section 15-43-30. Temporary injunction.

In such action the court or the judge in vacation shall, upon the presentation of a petition therefor alleging that the nuisance complained of exists, allow a temporary writ of injunction, without bond, if the existence of such nuisance shall be made to appear to the satisfaction of the court or judge by evidence in the form of affidavits, depositions, oral testimony or otherwise, as the complainant may elect, unless the court or judge by previous order shall have directed the form and manner in which it shall be presented. Three days' notice in writing shall be given the defendant of the hearing of the application and if then continued at his instance the writ as prayed shall be granted as a matter of course. When an injunction has been granted it shall be binding on the defendant throughout the State, and any violation of the provisions of the injunction herein provided for shall be a contempt as provided in Section 15-43-70.

HISTORY: 1962 Code Section 10-1803; 1952 Code Section 10-1803; 1942 Code Section 576; 1932 Code Section 576; Civ. P. '22 Section 492; 1918 (30) 814.



Section 15-43-40. Trial; evidence of general reputation.

The action, when brought, shall be triable at the first term of court after due and timely service of the notice has been given, and in such action evidence of the general reputation of the place shall be competent for the purpose of proving the existence of the nuisance.

HISTORY: 1962 Code Section 10-1804; 1952 Code Section 10-1804; 1942 Code Section 577; 1932 Code Section 577; Civ. P. '22 Section 493; 1918 (30) 815.



Section 15-43-50. Immunity of witnesses.

The solicitor, Attorney General or other attorney representing the prosecution for violation of this chapter may, with the approval of the court, grant immunity to any witness called to testify in behalf of the prosecution.

HISTORY: 1962 Code Section 10-1805; 1952 Code Section 10-1805; 1942 Code Section 583; 1932 Code Section 583; Civ. P. '22 Section 499; 1918 (30) 817.



Section 15-43-60. Dismissal.

If the complaint is filed by a citizen or corporation it shall not be dismissed except upon a sworn statement made by the complainant and his or its attorney setting forth the reason why the action should be dismissed and upon the approval of such dismissal by the Attorney General or by the solicitor, in writing or in open court. If the court is of the opinion that the action ought not to be dismissed it may direct the Attorney General or solicitor to prosecute the action to judgment, and if the action is continued more than one term of court any citizen of the State may be substituted for the complaining party and prosecute the action to judgment. If the action is brought by a citizen or a corporation and the court finds there was no reasonable ground or cause for the action, the costs may be taxed to such citizen or corporation.

HISTORY: 1962 Code Section 10-1806; 1952 Code Section 10-1806; 1942 Code Section 577; 1932 Code Section 577; Civ. P. '22 Section 493; 1918 (30) 815.



Section 15-43-70. Violation of injunction; punishment for contempt.

In case of the violation of any injunction granted under the provisions of this chapter the court or, in vacation, a judge thereof may summarily try and punish the offender. The proceeding shall be commenced by filing with the clerk of the court a complaint, under oath, setting out the alleged facts constituting such violation, upon which the court or judge shall cause a warrant to issue under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may at any stage of the proceedings demand the production and oral examination of the witnesses. A party found guilty of contempt under the provisions of this section shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment in the county jail or State Penitentiary not less than three months nor more than six months, or by both fine and imprisonment.

HISTORY: 1962 Code Section 10-1807; 1952 Code Section 10-1807; 1942 Code Section 578; 1932 Code Section 578; Civ. P. '22 Section 494; 1918 (30) 815.



Section 15-43-80. Abatement; sale of fixtures; closing place for year.

If the existence of the nuisance be established in an action, as provided in this chapter or in a criminal proceeding, an order of abatement shall be entered as part of the judgment in the case. The order shall direct the removal from the building or place of all fixtures, furniture, musical instruments or movable property used in conducting the nuisance, shall direct the sale thereof in the manner provided for the sale of chattels under execution and shall direct the effectual closing of the building or place against its use for any purpose and so keeping it closed for a period of one year, unless sooner released.

HISTORY: 1962 Code Section 10-1808; 1952 Code Section 10-1808; 1942 Code Section 579; 1932 Code Section 579; Civ. P. '22 Section 495; 1918 (30) 816.



Section 15-43-90. Use of proceeds of sale of personal property.

The proceeds of the sale of the personal property, as provided in Section 15-43-80, shall be applied in the payment of the costs of the action and abatement, and the balance, if any, shall be paid to the defendant.

HISTORY: 1962 Code Section 10-1809; 1952 Code Section 10-1809; 1942 Code Section 580; 1932 Code Section 580; Civ. P. '22 Section 496; 1918 (30) 816.



Section 15-43-100. Entry or use of closed building as contempt.

If any person shall break and enter or use a building, erection or place so directed to be closed he shall be punished as for contempt, as provided in Section 15-43-70.

HISTORY: 1962 Code Section 10-1810; 1952 Code Section 10-1810; 1942 Code Section 579; 1932 Code Section 579; Civ. P. '22 Section 495; 1918 (30) 816.



Section 15-43-110. Owner may secure release of building.

If the owner appears and pays all costs of the proceeding and files a bond, with sureties to be approved by the court, in the full value of the property, to be ascertained by the court or, in vacation, by the county auditor's records, conditional that he will immediately abate the nuisance and prevent it from being established or kept therein within a period of one year thereafter, the court or, in vacation, the judge may, if satisfied of his good faith, order the premises closed under the order of abatement to be delivered to the owner and the order of abatement cancelled so far as it may relate to such party. And if the proceeding be an action in equity and such bond be given and costs therein paid before judgment and order of abatement the action shall be thereby abated as to such building only. The release of the property under the provisions of this section shall not release it from judgment lien, penalty or liability to which it may be subject by law.

HISTORY: 1962 Code Section 10-1811; 1952 Code Section 10-1811; 1942 Code Section 581; 1932 Code Section 581; Civ. P. '22 Section 497; 1918 (30) 816.



Section 15-43-120. Notice shall be given to owner before action against him.

No proceeding against the owner of the real estate shall be commenced hereunder unless ten days' written notice be given by the prosecuting attorney to such owner or his agent and upon his failure thereafter to abate the nuisance.

HISTORY: 1962 Code Section 10-1812; 1952 Code Section 10-1812; 1942 Code Section 582; 1932 Code Section 582; Civ. P. '22 Section 498; 1918 (30) 817.



Section 15-43-130. Establishment of existence of nuisance in criminal proceeding.

In case the existence of such nuisance is established in a criminal proceeding in a court not having equitable jurisdiction the county attorney or solicitor of the district shall proceed promptly under this chapter to enforce the provisions and penalties hereof, and the finding of the defendant guilty in such criminal proceedings, unless reversed or set aside, shall be conclusive as against such defendant as to the existence of the nuisance.

HISTORY: 1962 Code Section 10-1813; 1952 Code Section 10-1813; 1942 Code Section 580; 1932 Code Section 580; Civ. P. '22 Section 496; 1918 (30) 816.






CHAPTER 47 - UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

Section 15-47-100. Short title.

This chapter may be cited as the "Uniform Interstate Depositions and Discovery Act".

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-110. Definitions.

As used in this chapter:

(1) "Clerk of court" means a clerk of court who is duly elected for that county elected in each county pursuant to Section 14-17-10 and who is ex officio clerk of the court of general sessions, the family court, and all other courts of record in the county except as may be provided by the law establishing the other courts.

(2) "Foreign jurisdiction" means a state other than South Carolina.

(3) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(4) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, federally recognized Indian tribes, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(a) attend and give testimony at a deposition;

(b) produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(c) permit inspection of premises under the control of the person.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-120. Issuance of subpoena.

(A) To request issuance of a subpoena under this chapter, a party must submit a foreign subpoena to the clerk of court of the county in which discovery is sought to be conducted in this State. A request for the issuance of a subpoena under this chapter does not constitute an appearance in the courts of this State.

(B) When a party submits a foreign subpoena to a clerk of court in this State, the clerk, in accordance with the rules of court, promptly shall issue a subpoena for service upon the person to which the foreign subpoena is directed. The subpoena must incorporate the terms used in the foreign subpoena and contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-130. Service of subpoena.

A subpoena issued by a clerk of court under Section 15-47-120 must be served in compliance with the applicable rules of court or statutes relating to the service of a subpoena in this State.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-140. Deposition, production, and inspection.

When a subpoena issued under Section 15-47-120 commands a person to attend and give testimony at a deposition, produce designated books, documents, records, electronically stored information, or tangible items, or permit inspection of premises, the time and place and the manner of the taking of the deposition, the production, or the inspection must comply with the South Carolina Rules of Civil Procedure relating to discovery.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-150. Application to court.

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under Section 15-47-120 must comply with the applicable rules or statutes of this State and be submitted to the court in the county in which discovery is to be conducted.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."



Section 15-47-160. Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.

Editor's Note

2010 Act No. 132, Section 2, provides:

"This act takes effect upon approval by the Governor and applies to requests for discovery in cases pending on that date."






CHAPTER 48 - UNIFORM ARBITRATION ACT

Section 15-48-10. Validity of arbitration agreement; exceptions from operation of chapter.

(a) A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. Notice that a contract is subject to arbitration pursuant to this chapter shall be typed in underlined capital letters, or rubber-stamped prominently, on the first page of the contract and unless such notice is displayed thereon the contract shall not be subject to arbitration.

(b) This chapter however shall not apply to:

(1) Any agreement or provision to arbitrate in which it is stipulated that this chapter shall not apply or to any arbitration or award thereunder;

(2) Arbitration agreements between employers and employees or between their respective representatives unless the agreement provides that this chapter shall apply; provided, however, that notwithstanding any other provision of law, employers and employees or their respective representatives may not agree that workmen's compensation claims, unemployment compensation claims and collective bargaining disputes shall be subject to the provisions of this chapter and any such provision so agreed upon shall be null and void. An agreement to apply this chapter shall not be made a condition of employment.

(3) A pre-agreement entered into when the relationship of the contracting parties is such that of lawyer-client or doctor-patient and the term "doctor" shall include all those persons licensed to practice medicine pursuant to Chapters 9, 15, 31, 37, 47, 51, 55, 67 and 69 of Title 40 of the 1976 Code.

(4) Any claim arising out of personal injury, based on contract or tort, or to any insured or beneficiary under any insurance policy or annuity contract.

HISTORY: 1978 Act No. 492, Section 1.



Section 15-48-20. Proceedings to compel or stay arbitration.

(a) On application of a party showing an agreement described in Section 15-48-10, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subdivision (a) of this section, the application shall be made therein. Otherwise and subject to Section 15-48-190, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

HISTORY: 1978 Act No. 492, Section 2.



Section 15-48-30. Appointment of arbitrators.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, there shall be three arbitrators with one chosen by the party making the demand for arbitration, one chosen by the party against whom demand is made and third being chosen by those two chosen by the parties.

HISTORY: 1978 Act No. 492, Section 3.



Section 15-48-40. Majority action by arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.

HISTORY: 1978 Act No. 492, Section 4.



Section 15-48-50. Hearing; record thereof.

Unless otherwise provided by the agreement:

(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

(d) Upon the request of any party or arbitrator, the arbitrators shall cause to be made a record of the testimony and evidence introduced at the hearing.

HISTORY: 1978 Act No. 492, Section 5.



Section 15-48-60. Joinder of parties to arbitration.

Upon application to the arbitration panel by a party, a person who is subject to service of process over the subject matter of the arbitration shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties, (2) he claims an interest relating to the subject of the action and is so situate that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) lead any of the persons already parties subject to a substantial risk of incurred double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the arbitrators shall order that he be made a party. Any person joined as a party to the arbitration shall have the same time to answer which was given to the initial defendant in the case.

HISTORY: 1978 Act No. 492, Section 6.



Section 15-48-70. Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective.

HISTORY: 1978 Act No. 492, Section 7.



Section 15-48-80. Witnesses; subpoenas; depositions.

(a) The arbitrators may issue (cause to be issued) subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the circuit court.

HISTORY: 1978 Act No. 492, Section 8.



Section 15-48-90. Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

HISTORY: 1978 Act No. 492, Section 9.



Section 15-48-100. Change of award by arbitrators.

On application of a party or, if an application to the court is pending under Sections 15-48-120, 15-48-130, 15-48-140, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in paragraphs (1) and (3) of subdivision (a) of Section 15-48-140, or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of Sections 15-48-120, 15-48-130 and 15-48-140.

HISTORY: 1978 Act No. 492, Section 10.



Section 15-48-110. Fees and expenses of arbitration.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.

HISTORY: 1978 Act No. 492, Section 11.



Section 15-48-120. Confirmation of an award.

Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in Sections 15-48-130 and 15-48-140.

HISTORY: 1978 Act No. 492, Section 12.



Section 15-48-130. Vacating an award.

(a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of Section 15-48-50, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under Section 15-48-20 and the party did not participate in the arbitration hearing without raising the objection;

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in item (5) of subsection (a) the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with Section 15-48-30, or, if the award is vacated on grounds set forth in items (3) and (4) of subsection (a) the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with Section 15-48-30. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

HISTORY: 1978 Act No. 492, Section 13.



Section 15-48-140. Modification or correction of award.

(a) Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

HISTORY: 1978 Act No. 492, Section 14.



Section 15-48-150. Judgment or decree on award.

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

HISTORY: 1978 Act No. 492, Section 15.



Section 15-48-160. Judgment roll; docketing.

(a) On entry of judgment or decree, the clerk of court shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.

HISTORY: 1978 Act No. 492, Section 16.



Section 15-48-170. Applications to court.

Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

HISTORY: 1978 Act No. 492, Section 17.



Section 15-48-180. Court; jurisdiction; questions of law and fact.

The term "court" means any court of competent jurisdiction of this State. The making of an agreement described in Section 15-48-10 providing for arbitration in this State confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award thereunder. Unless otherwise provided by the arbitration agreement, when a dispute is submitted to arbitration, the arbitrators shall determine questions of both law and fact.

HISTORY: 1978 Act No. 492, Section 18.



Section 15-48-190. Venue.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this State, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

HISTORY: 1978 Act No. 492, Section 19.



Section 15-48-200. Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under Section 15-48-20;

(2) An order granting an application to stay arbitration made under Section 15-48-20(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this chapter.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

HISTORY: 1978 Act No. 492, Section 20.



Section 15-48-210. Chapter not retroactive.

This chapter applies only to agreements made subsequent to the effective date of this chapter.

HISTORY: 1978 Act No. 492, Section 21.



Section 15-48-220. Mechanics liens not precluded.

Nothing in this chapter shall preclude the filing and perfecting of a mechanics lien by any party to an arbitration agreement.

HISTORY: 1978 Act No. 492, Section 22.



Section 15-48-230. Uniformity of interpretation.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1978 Act No. 492, Section 23.



Section 15-48-240. Short title.

This chapter may be cited as the "Uniform Arbitration Act".

HISTORY: 1978 Act No. 492, Section 24.






CHAPTER 49 - CHANGE OF NAME

Section 15-49-10. Application for change of name.

(A) A person who desires to change his name may petition, in writing, a family court judge in the appropriate circuit, setting forth the reason for the change, his age, his place of residence and birth, and the name by which he desires to be known.

(B) A parent who desires to change the name of his minor child may petition, in writing, a family court judge in the appropriate circuit. The other parent, if there is not one then the child, must be named as a party in the action unless waived by the court. The court shall appoint a guardian ad litem to represent the child. The court shall grant the petition if it finds that it is in the best interest of the child.

HISTORY: 1962 Code Section 48-51; 1952 Code Section 48-51; 1942 Code Section 8674; 1932 Code Section 8674; Civ. C. '22 Section 5573; Civ. C. '12 Section 3793; Civ. C. '02 Section 2699; G. S. 2067; R. S. 2199; 1814 (5) 718; 1962 (52) 1656; 1990 Act No. 344, Section 1.



Section 15-49-20. Petition requirements for name change; notification; costs.

(A) A person who petitions the court for a name change must attach to the petition or have provided directly to the court and made a part of the record:

(1) the results of a fingerprint and criminal background check conducted by the State Law Enforcement Division;

(2) a screening statement from the Department of Social Services that indicates whether the person is listed on the department's Central Registry of Child Abuse and Neglect. If the person is listed on the registry and the court grants the petition for a name change, the clerk of court must notify the department of the change so that the department can accurately reflect the change in the Central Registry of Child Abuse and Neglect;

(3) an affidavit signed by the petitioner which provides whether the petitioner is under a court order to pay child support or alimony;

(4) a screening statement from the State Law Enforcement Division that indicates whether the person is listed on the division's sex offender registry. If the person is listed on the registry and the court grants the petition for a name change, the clerk of court shall notify the division of the change so that the division can accurately reflect the change in the sex offender registry.

This subsection does not apply to a minor child when the parent is seeking a name change for the minor child pursuant to Section 15-49-10(B), to a person seeking to return to the person's maiden name or a former married name in an action for divorce, or to a person seeking to change his or her name as a result of the person's marriage.

(B) Prior to issuing an order for a name change, the court may conduct a hearing on the petition and may order the petitioner to be present.

(C) Following the hearing and upon consideration of the petition, the reason contained in the petition, and other documentation before the court, the judge must determine and grant or refuse the name change as the judge considers proper, having a due regard to the true interest of the petitioner and protection of the public.

(D) If a petitioner is found to have a criminal record as indicated by the background check and the court grants the petition for a name change, the clerk of court must notify the State Law Enforcement Division of the petitioner's new name. The division must make the appropriate changes to the petitioner's criminal record.

(E) If a petitioner is in custody of the Department of Corrections and the court grants the petition for a name change, the clerk of court must notify the department of the petitioner's new name. The department must make the appropriate changes to the petitioner's department record.

(F) A petitioner who requests a background check from a law enforcement agency pursuant to the provisions of this section shall sign an affidavit stating he has never been convicted of a crime under a name other than the name in which he is making the request. A surrogate or person representing a petitioner over the age of eighteen shall not be allowed to sign the affidavit. A petitioner who knowingly and wilfully falsifies the affidavit must be punished as provided in subsections (G) or (H).

(G) A person who knowingly and wilfully falsifies the affidavit required in subsection (F), upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than six months, or both.

(H) A person convicted of an offense requiring registration with the State Law Enforcement Division's Sex Offender Registry, and who knowingly and wilfully falsifies the affidavit required in subsection (F) in order to obtain employment, including employment with a child daycare center, or other entity that cares for vulnerable individuals, upon conviction, must be imprisoned for a period of not more than ten years.

(I) All costs associated with the requirements of this section are the sole responsibility of the petitioner.

(J) The provisions of this section do not apply to a person who wishes to resume her maiden name as a result of a domestic action filed in family court. A family court judge may authorize a name change for a person wishing to resume her maiden name in another order including, but not limited to, an order for separate support and maintenance or a final divorce decree.

HISTORY: 1962 Code Section 48-52; 1952 Code Section 48-52; 1942 Code Section 8675; 1932 Code Section 8675; Civ. C. '22 Section 5574; Civ. C. '12 Section 3794; Civ. C. '02 Section 2700; G. S. 2068; R. S. 2200; 1814 (5) 718; 2002 Act No. 346, Section 1; 2006 Act No. 229, Section 1, eff February 17, 2006.

Effect of Amendment

The 2006 amendment added subsections (F) to (H) and (J), redesignated subsection (F) as (I) and made nonsubstantive changes in subparagraph (A)(4) and subsection (C).



Section 15-49-30. Filing fee.

The filing fee provided in Section 8-21-310(11)(a) applies with respect to an action for change of name.

HISTORY: 1962 Code Section 48-53; 1952 Code Section 48-53; 1942 Code Section 8676; 1932 Code Section 8676; Civ. C. '22 Section 5575; Civ. C. '12 Section 3795; Civ. C. '02 Section 2701; G. S. 2069; R. S. 2201; 1814 (5) 718; 1990 Act No. 531, Section 3.



Section 15-49-40. Use of new name in legal proceedings; effect on pending proceedings.

The person so changing his name may thereafter sue and be sued, plead and be impleaded by his new name and no other. When an action shall be pending at the time of such change of name it shall not abate by the party's name being changed, but the record on motion shall be amended by expunging the old name and inserting the new name of the party.

HISTORY: 1962 Code Section 48-54; 1952 Code Section 48-54; 1942 Code Section 8677; 1932 Code Section 8677; Civ. C. '22 Section 5576; Civ. C. '12 Section 3796; Civ. C. '02 Section 2702; G. S. 2070; R. S. 2202; 1814 (5) 719.



Section 15-49-50. Effect of change on old obligations.

When a person changing his name is bound by obligation or otherwise, the effect of which obligation would extend to and impose any obligation on the heirs, executors or administrators of the person so having changed his name, such heirs, executors or administrators shall be and remain bound, to all intents and purposes, in the same manner and to the same extent as if the person had not changed his name.

HISTORY: 1962 Code Section 48-55; 1952 Code Section 48-55; 1942 Code Section 8678; 1932 Code Section 8678; Civ. C. '22 Section 5577; Civ. C. '12 Section 3797; Civ. C. '02 Section 2703; G. S. 2071; R. S. 2203; 1814 (5) 719.






CHAPTER 50 - STRUCTURED SETTLEMENT PROTECTION ACT

Section 15-50-10. Short title.

This act may be cited as the "Structured Settlement Protection Act".

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-20. Definitions.

As used in this chapter:

(1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(2) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee legally is obligated to provide support, including alimony.

(3) "Discounted present value" means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(4) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before a reduction for transfer expenses or other deduction is made from the consideration.

(5) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional advisor.

(6) "Interested parties" means, with respect to a structured settlement, the payee, a beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and another party that has continuing rights or obligations under the structured settlement.

(7) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses that must be disclosed pursuant to Section 15-50-30(5).

(8) "Payee" means an individual who is receiving tax-free payments under a structured settlement and who proposes to make a transfer of payment rights under the settlement.

(9) "Periodic payments" includes recurring payments and scheduled future lump-sum payments.

(10) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26.

(11) "Settled claim" means the original tort claim resolved by a structured settlement.

(12) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(13) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(14) "Structured settlement obligor" means, with respect to a structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(15) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if the:

(a) payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this State; or

(b) structured settlement agreement was approved by a court in this State; or

(c) structured settlement agreement is governed expressly by the laws of this State.

(16) "Terms of the structured settlement" include the terms of the structured settlement agreement, the annuity contract, a qualified assignment agreement, and an order or other approval of a court.

(17) "Transfer" means the sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; except that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of an action to redirect the structured settlement payments to the insured depository institution, or an agent or successor in interest of it, or otherwise to enforce the blanket security interest against the structured settlement payment rights.

(18) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(19) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount including, without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finder's fees, commissions, and other payments to a broker or other intermediary. "Transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(20) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-30. Transfer agreements; disclosure statements.

Not less than three days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen points, including:

(1) amounts and due dates of the structured settlement payments being transferred;

(2) aggregate amount of the payments;

(3) discounted present value of the payments being transferred, which must be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating the discounted present value;

(4) gross advance amount;

(5) itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of the fees and disbursements;

(6) net advance amount;

(7) amount of penalties or liquidated damages payable by the payee if the payee breaches the transfer agreement; and

(8) a statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-40. Direct or indirect transfer of payment rights; approval by final court order.

A direct or indirect transfer of structured settlement payment rights is not effective and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order based on express findings by the court that the:

(1) transfer is in the best interests of the payee, taking into account the welfare and support of the payee's dependents;

(2) payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer or knowingly and in writing has waived receipt of that advice; and

(3) transfer does not contravene an applicable statute or the order of any court or other government authority.

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-50. Rights and obligations of structured settlement obligor, annuity issuer and transferee.

Following a transfer of structured settlement payment rights pursuant to this chapter:

(1) the structured settlement obligor and the annuity issuer, as to all parties except the transferee, are discharged and released from liability for the transferred payments; and

(2) the transferee is liable to the structured settlement obligor and the annuity issuer:

(a) for taxes incurred by the parties as a consequence of the transfer if the transfer contravenes the terms of the structured settlement; and

(b) for other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by the parties with the order of the court or arising as a consequence of the transferee's failure to comply with this chapter;

(3) neither the annuity issuer nor the structured settlement obligor is required to divide a periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4) any further transfer of structured settlement payment rights by the payee may be made only after compliance with all the requirements of this chapter.

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-60. Application for approval of transfer; notice of hearing.

(A) An application pursuant to this chapter for approval of a transfer of structured settlement payment rights may be made by the transferee and may be brought in a court of competent jurisdiction, including the probate court if the transferee is a minor or the original settlement was approved by the probate court, in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court which approved the structured settlement agreement.

(B) Not less than twenty days before the scheduled hearing on an application for approval of a transfer of structured settlement payment rights pursuant to Section 15-50-40, the transferee must file with the court and serve on all interested parties a notice of the proposed transfer and the application for its authorization. The notice must include:

(1) a copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required pursuant to Section 15-50-30;

(4) a listing of each of the payee's dependents, and each dependent's age;

(5) notification that an interested party may support, oppose, or otherwise respond to the transferee's application, in person or by counsel, by submitting written comments to the court, or by participating in the hearing; and

(6) notification of the time and place of the hearing and notification of the manner and the time for filing written responses to the application, which must be not less than fifteen days after service of the transferee's notice, for consideration by the court.

HISTORY: 2002 Act No. 252, Section 1.



Section 15-50-70. Scope of transfer agreement.

(A) The provisions of this chapter may not be waived by a payee.

(B) A transfer agreement entered into on or after the effective date of this chapter by a payee who resides in this State must provide that disputes under the transfer agreement, including a claim that the payee has breached the agreement, must be determined pursuant to the laws of this State. A transfer agreement may not authorize the transferee or another party to confess judgment or consent to entry of judgment against the payee.

(C) Transfer of structured settlement payment rights do not extend to payments that are life-contingent unless, before the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1) periodically confirming the payee's survival; and

(2) giving the annuity issuer and the structured settlement obligor prompt written notice if the payee dies.

(D) A payee who proposes to make a transfer of structured settlement payment rights does not incur any penalty, forfeit any application fee or other payment, or otherwise incur a liability to the proposed transferee or an assignee based on a failure of the transfer to satisfy the conditions of this chapter.

(E) This chapter does not authorize a transfer of structured settlement payment rights in contravention of law nor imply that a transfer under a transfer agreement entered into before the effective date of this chapter is valid or invalid.

(F) Compliance with the requirements of Section 15-50-30 and fulfillment of the conditions in Section 15-50-40 are the sole responsibility of the transferee in a transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer bears responsibility for, or liability arising from, noncompliance with the requirements or failure to fulfill the conditions.

HISTORY: 2002 Act No. 252, Section 1.






CHAPTER 51 - DEATH BY WRONGFUL ACT AND LYNCHING

Section 15-51-10. Civil action for wrongful act causing death.

Whenever the death of a person shall be caused by the wrongful act, neglect or default of another and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, the person who would have been liable, if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured, although the death shall have been caused under such circumstances as make the killing in law a felony. In the event of the death of the wrongdoer, such cause of action shall survive against his personal representative.

HISTORY: 1962 Code Section 10-1951; 1952 Code Section 10-1951; 1942 Code Section 411; 1932 Code Section 411; Civ. P. '22 Section 367; Civ. C. '12 Section 3955; Civ. C. '02 Section 2851; G. S. 2183; R. S. 2315; 1859 (12) 706; 1949 (46) 270.



Section 15-51-20. Beneficiaries of action for wrongful death; by whom brought.

Every such action shall be for the benefit of the wife or husband and child or children of the person whose death shall have been so caused, and, if there be no such wife, husband, child or children, then for the benefit of the parent or parents, and if there be none such, then for the benefit of the heirs of the person whose death shall have been so caused. Every such action shall be brought by or in the name of the executor or administrator of such person.

HISTORY: 1962 Code Section 10-1952; 1952 Code Section 10-1952; 1942 Code Section 412; 1932 Code Section 412; Civ. P. '22 Section 368; Civ. C. '12 Section 3956; Civ. C. '02 Section 2852; G. S. 2184; R. S. 2316; 1859 (12) 706; 1898 (22) 788; 1901 (23) 743; 1902 (23) 1071; 1990 Act No. 521, Section 97.



Section 15-51-30. Effect of illegitimacy.

In the event of the death of an illegitimate child or the mother of an illegitimate child by the wrongful or negligent act of another, such illegitimate child or the mother or father or the heirs at law or the distributees of such illegitimate child shall have the same rights and remedies in regard to such wrongful or negligent act as though such illegitimate child had been born in lawful wedlock.

HISTORY: 1962 Code Section 10-1953; 1952 Code Section 10-1953; 1942 Code Section 8913; 1932 Code Section 8913; Civ. C. '22 Section 5334; Civ. C. '12 Section 3562; 1906 (25) 156; 1920 (31) 1039; 1927 (35) 242; 1934 (38) 1419; 1986 Act No. 539, Section 3(1)(D).



Section 15-51-40. Damages; amount and to whom payable.

In every such action the jury may give damages, including exemplary damages when the wrongful act, neglect, or default was the result of recklessness, wilfulness, or malice, as they may think proportioned to the injury resulting from the death to the parties respectively for whom and for whose benefit such action shall be brought. The amount so recovered shall be divided among the before-mentioned parties in those shares as they would have been entitled to if the deceased had died intestate and the amount recovered had been personal assets of his or her estate. However, upon motion by either parent or any other party of potential interest based upon the decedent having died intestate, the probate court may deny or limit either or both parent's entitlement for a share of the proceeds if the court determines, by a preponderance of the evidence, that the parent or parents failed to reasonably provide support for the decedent as defined in Section 63-5-20 and did not otherwise provide for the needs of the decedent during his or her minority.

HISTORY: 1962 Code Section 10-1954; 1952 Code Section 10-1954; 1942 Code Section 412; 1932 Code Section 412; Civ. P. '22 Section 368; Civ. C. '12 Section 3956; Civ. C. '02 Section 2852; G. S. 2184; R. S. 2316; 1859 (12) 706; 1898 (22) 788; 1901 (23) 743; 1902 (23) 1071; 1994 Act No. 470, Section 2; 1996 Act No. 370, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 20-7-40 was changed to Section 63-5-20 in accordance with 2008 Act No. 361 (Children's Code).



Section 15-51-41. Court approval required for settlement of wrongful death or survival action.

Any settlement of a wrongful death or survival action must be approved by either a probate court, circuit court, or United States District Court, as provided in Section 15-51-42.

HISTORY: 1992 Act No. 475, Section 1.



Section 15-51-42. Approval of settlements of wrongful death or survival actions.

(A) Only a duly appointed personal representative, as defined in Section 62-1-201(30), shall have the authority to settle wrongful death or survival actions.

(B) If no action is pending, the personal representative shall petition either the probate or the circuit court of this State seeking approval of a proposed settlement. The petition must be verified by the personal representative and shall set forth, in terms satisfactory to the court in which the petition is filed, the basic facts surrounding the death of the decedent, the pertinent facts surrounding the liability of the alleged wrongdoer, the amount of insurance available to pay for damages, the terms of the proposed settlement, the statutory beneficiaries of the wrongful death or survival action, the heirs at law or appropriate devisees of the estate, the appropriate creditors, the amount of their claims, and, if the personal representative has retained legal counsel, the terms and provisions of the agreement with respect to attorney's fees and costs.

It is not necessary that a personal representative be represented by legal counsel for the court to consider the petition and approve the settlement. If the personal representative is represented by legal counsel, the counsel shall sign a certificate attesting to the fact that he is of the opinion that the settlement is fair and reasonable and in the best interests of the statutory beneficiaries and, in a survival action, the estate of the decedent.

The court shall schedule a hearing and receive into evidence those facts that the court considers necessary and proper to evaluate the settlement. After conducting this inquiry, the court shall issue its order either approving or disapproving the proposed settlement. If the settlement is approved by the court, the personal representative has the power to conclude the settlement, including the execution of those documents as the settlement terms contemplate.

(C) If a wrongful death or survival action has been filed in state court and:

(1) the settlement agreement between the parties is reached before the matters reach trial, the personal representative shall petition the court in which the wrongful death or survival action has been filed and follow the procedure for settlement as provided in (B) above;

(2) the settlement agreement is reached during the trial, or after trial but before notice of appeal is filed, of either the wrongful death or survival action, then no petition is necessary, and the court shall conduct a hearing, at which the parties may present to the court the pertinent facts and information, including that information required in subsection (B) above, which the court may require in order to consider whether to approve or disapprove the settlement. If the court finds the settlement is fair and reasonable and in the best interests of the statutory beneficiaries and, in a survival action, the estate of the decedent, then the court shall issue its order approving the settlement;

(3) the settlement agreement is reached after notice of appeal is filed, the personal representative shall petition the appellate court before which the matter is pending to remand the case to the circuit court for consideration of the settlement agreement in accordance with the procedure outlined in (2) above.

(D) For any actions pending in the federal courts, the same procedure may be followed, but the federal court, at its discretion, may issue an order transferring the case to state court for consideration of the proposed settlement.

(E) Once a settlement agreement has been approved by an appropriate court, the person paying the settlement proceeds and all those on whose behalf the payment is made and any other persons who could be responsible because of the actions on whose behalf the settlement proceeds are being paid, are relieved and discharged from further liability and shall have no obligation or legal duty to see to the appropriate or proper distribution of the settlement proceeds among either the wrongful-death beneficiaries or those entitled to the proceeds of the settlement of the survival action. Once payment has been made to the personal representative, the obligations of the person making the payment and those on whose behalf the payment is being made, and all those who could be responsible for the actions of these persons, are fully and completely released and finally and forever discharged from any further responsibility in connection with the action or actions.

(F) Any person bringing a wrongful death or survival action in a court other than the probate court must notify the probate court of this action within ten days after the filing of the action. The provisions of this subsection apply to wrongful death or survival actions filed after the effective date of this section.

(G) When the administration of an estate is final except for the administration of survival action proceeds because of the pendency of a survival action brought on behalf of the estate, the probate court may issue, upon petition by the personal representative, a special order providing that no accountings are required until the survival action is settled or verdict rendered in a trial. The attorney for the personal representative must notify the probate court immediately upon completion of the survival action and furnish the court with a copy of the order approving settlement or a copy of the judgment, whichever is appropriate.

HISTORY: 1992 Act No. 475, Section 1; 1999 Act No. 55, Section 21; 2002 Act No. 362, Section 2.



Section 15-51-50. Liability for costs.

The executor or administrator, plaintiff in the action, shall be liable to costs in case there be a verdict for the defendant or nonsuit or discontinuance, out of the goods, chattels and lands of the testator or intestate, if any.

HISTORY: 1962 Code Section 10-1955; 1952 Code Section 10-1955; 1942 Code Section 413; 1932 Code Section 413; Civ. P. '22 Section 369; Civ. C. '12 Section 3957; Civ. C. '02 Section 2853; 1903 (24) 96.



Section 15-51-60. Effect of action prior to death.

The provisions of this article shall not apply to any case in which the person injured has, for such injury, brought action, which has proceeded to trial and final judgment before his or her death.

HISTORY: 1962 Code Section 10-1956; 1952 Code Section 10-1956; 1942 Code Section 414; 1932 Code Section 414; Civ. P. '22 Section 370; Civ. C. '12 Section 3958; Civ. C. '02 Section 2854; G. S. 2186; R. S. 2318; 1859 (12) 706.



Section 15-51-210. When county is liable for damages for lynching.

In all cases of lynching when death ensues the county in which such lynching takes place shall, without regard to the conduct of the officers, be liable in exemplary damages of not less than two thousand dollars, to be recovered by action instituted in any court of competent jurisdiction by the legal representatives of the person lynched, and they are hereby authorized to institute such action for the recovery of such exemplary damages. A county against which a judgment has been obtained for damages in any case of lynching shall have the right to recover in any court of competent jurisdiction the amount of such judgment from the parties engaged in such lynching and is hereby authorized to institute such action.

HISTORY: 1962 Code Section 10-1961; 1952 Code Section 10-1961; 1942 Code Section 3041; 1932 Code Section 3041; Civ. C. '22 Section 5601; Civ. C. '12 Section 3947; Civ. C. '02 Section 2844; 1896 (22) 214.






CHAPTER 53 - DECLARATORY JUDGMENTS

Section 15-53-10. Short title.

This chapter may be cited as the "Uniform Declaratory Judgments Act."

HISTORY: 1962 Code Section 10-2001; 1952 Code Section 10-2001; 1948 (45) 2014.



Section 15-53-20. Courts of record may declare rights, status and other legal relations.

Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declarations shall have the force and effect of a final judgment or decree.

HISTORY: 1962 Code Section 10-2002; 1952 Code Section 10-2002; 1948 (45) 2014.



Section 15-53-30. Determination of questions under deed, will, written contract, statute, municipal ordinance, contract or franchise.

Any person interested under a deed, will, written contract or other writings constituting a contract or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

HISTORY: 1962 Code Section 10-2003; 1952 Code Section 10-2003; 1948 (45) 2014.



Section 15-53-40. Construction of contract before or after breach.

A contract may be construed either before or after there has been a breach thereof.

HISTORY: 1962 Code Section 10-2004; 1952 Code Section 10-2004; 1948 (45) 2014.



Section 15-53-50. Rights under trust or estate of decedent, infant, lunatic or insolvent.

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin or cestui que trust in the administration of a trust or of the estate of a decedent, infant, lunatic or insolvent may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(2) To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

HISTORY: 1962 Code Section 10-2005; 1952 Code Section 10-2005; 1948 (45) 2014.



Section 15-53-60. Enumeration is no restriction on general powers.

The enumeration in Sections 15-53-30 to 15-53-50 does not limit or restrict the exercise of the general powers conferred in Section 15-53-20 in any proceeding when declaratory relief is sought in which a judgment or decree will terminate the controversy or remove an uncertainty.

HISTORY: 1962 Code Section 10-2006; 1952 Code Section 10-2006; 1948 (45) 2014.



Section 15-53-70. Declaratory judgment may be refused.

The court may refuse to render or enter a declaratory judgment or decree when such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

HISTORY: 1962 Code Section 10-2007; 1952 Code Section 10-2007; 1948 (45) 2014.



Section 15-53-80. Parties.

When declaratory relief is sought all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise the municipality shall be made a party and shall be entitled to be heard. If the statute, ordinance or franchise is alleged to be unconstitutional the Attorney General shall also be served with a copy of the proceeding and be entitled to be heard.

HISTORY: 1962 Code Section 10-2008; 1952 Code Section 10-2008; 1948 (45) 2014.



Section 15-53-90. Determination of facts; jury trials.

When a proceeding under this chapter involves the determination of an issue of fact such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending. All existing rights to jury trials are hereby preserved.

HISTORY: 1962 Code Section 10-2009; 1952 Code Section 10-2009; 1948 (45) 2014.



Section 15-53-100. Costs.

In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

HISTORY: 1962 Code Section 10-2010; 1952 Code Section 10-2010; 1948 (45) 2014.



Section 15-53-110. Review of declaratory judgments.

All orders, judgments and decrees under this chapter may be reviewed as other orders, judgments and decrees.

HISTORY: 1962 Code Section 10-2011; 1952 Code Section 10-2011; 1948 (45) 2014.



Section 15-53-120. Granting of further relief based on declaratory judgment.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

HISTORY: 1962 Code Section 10-2012; 1952 Code Section 10-2012; 1948 (45) 2014.



Section 15-53-130. Chapter shall be construed liberally.

This chapter is declared to be remedial. Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations. It is to be liberally construed and administered.

HISTORY: 1962 Code Section 10-2013; 1952 Code Section 10-2013; 1948 (45) 2014.



Section 15-53-140. Chapter intended to make uniform the laws of the states.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation and to harmonize, as far as possible, with Federal laws and regulations on the subject of declaratory judgments and decrees.

HISTORY: 1962 Code Section 10-2014; 1952 Code Section 10-2014; 1948 (45) 2014.






CHAPTER 61 - PARTITION

Section 15-61-10. Partition is compellable between certain joint tenants and tenants in common; Determination if property is heirs' property.

(A) All joint tenants and tenants in common who hold, jointly or in common, for a term of life or years or of whom one has an estate for a term of life or years with the other that has an estate of inheritance or freehold in any lands, tenements or hereditaments shall be compellable to make severance and partition of all such lands, tenements and hereditaments.

(B) In an action to partition real property, upon motion of a party or from statements contained in the pleadings, a court shall determine, in a preliminary hearing held after the filing of the action, whether the property is heirs' property. If the court determines that the property is heirs' property, the property must be partitioned under Article 3, Chapter 61, Title 15, unless all of the cotenants otherwise agree in a record.

HISTORY: 1962 Code Section 10-2201; 1952 Code Section 10-2201; 1942 Code Section 8826; 1932 Code Section 8826; Civ. C. '22 Section 5292; Civ. C. '12 Section 3522; Civ. C. '02 Section 2436; G. S. 1829; R. S. 1948; 1712 (2) 471, 474; 2016 Act No. 153 (H.3325), Section 3, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."

Effect of Amendment

2016 Act No. 153, Section 3, added paragraph identifier (A), and added (B), relating to heirs' property.



Section 15-61-11. Waiver of partition of land which is site of electric generating plant.

Notwithstanding the provisions of Section 15-61-10, the right to compel judicial partition of lands may be waived by tenants-in-common owning land upon which is to be constructed or has been constructed an electric generating plant producing electric energy for sale or distribution within or without this State, provided the effective period of such waiver does not extend beyond the operating life of the generating plant. If notice is given by the recording of a deed or instrument of conveyance creating a tenancy-in-common and containing an expression of agreement to waive the right of judicial partition, then such agreement shall run with the land and shall be binding upon the heirs, successors and assigns of any tenant-in-common so bound. The power and right to enter into agreements to waive the right of judicial partition authorized by this section shall be in addition to any such powers and rights already authorized by the laws of South Carolina.

HISTORY: 1979 Act No. 176, Section 13.



Section 15-61-20. Only parties to proceeding are affected by partition.

No severance or partition shall be prejudicial or hurtful to any person or persons, their heirs or successors, other than such as are parties unto the partition, their executors and assigns.

HISTORY: 1962 Code Section 10-2202; 1952 Code Section 10-2202; 1942 Code Section 8826; 1932 Code Section 8826; Civ. C. '22 Section 5292; Civ. C. '12 Section 3522; Civ. C. '02 Section 2436; G. S. 1829; R. S. 1948; 1712 (2) 471, 474.



Section 15-61-25. Right of first refusal of joint tenant or tenant in common to purchase property prior to partition; procedure.

(A) For the purposes of this section, "joint tenants and tenants in common" include heirs or devisees. Upon the filing of a petition for partition of real property owned by joint tenants or tenants in common, the court shall provide for the nonpetitioning joint tenants or tenants in common who are interested in purchasing the property to notify the court of that interest no later than ten days prior to the date set for the trial of the case. The nonpetitioning joint tenants or tenants in common shall be allowed to purchase the interests in the property as provided in this section whether default has been entered against them or not.

(B) In the circumstances described in subsection (A) of this section, and in the event the parties cannot reach agreement as to the price, the value of the interest or interests to be sold shall be determined by one or more competent real estate appraisers, as the court shall approve, appointed for that purpose by the court. The appraisers appointed pursuant to this section shall make their report in writing to the court within thirty days after their appointment. The costs of the appraisers appointed pursuant to this section shall be taxed as a part of the cost of court to those seeking to purchase the interests of the joint tenants or tenants in common petitioning to sell their interest in the property described in the petition for partition.

(C) In the event that the petitioning joint tenants or tenants in common object to the value of the interests as determined by the appointed appraisers, those joint tenants or tenants in common shall have ten days from the date of filing of the report to file written notice of objection to the report and request a hearing before the court on the value. An evidentiary hearing limited to the proposed valuation of the interests of the petitioning joint tenants or tenants in common shall be conducted, and an order as to the valuation of the interests of the petitioning joint tenants or tenants in common shall be issued.

(D) After the valuation of the interest in property is completed as provided in subsection (B) or (C) of this section, the nonpetitioning joint tenants or tenants in common seeking to purchase the interests of those filing the petition shall have forty-five days to pay into the court the price set as the value of those interests to be purchased. Upon the payment and approval of it by the court, the court shall execute and deliver or cause to be executed and delivered the proper instruments transferring title to the purchasers.

(E) In the event that the nonpetitioning joint tenants or tenants in common fail to pay the purchase price as provided in subsection (D) of this section, the court shall proceed according to its traditional practices in partition sales.

HISTORY: 2006 Act No. 302, Section 1, eff May 25, 2006, applicable to all petitions for partition filed after that date.



Section 15-61-30. State as owner of escheated interest is not necessary party.

If one having a vested interest in real estate as tenant in common dies without a will and without known heirs partition proceedings may be maintained against unknown heirs without making the State a party to the action, and a sale and conveyance under a decree in the cause shall vest such interest as may be subject to escheat under the provisions of this chapter in the purchaser, provided that in such decree provisions be made for the payment of the divisible share of such deceased person in the proceeds of sale, if any, to the State Treasurer, to be paid into the State Treasury, subject to the right of the heir or heirs to recover such share by proper proceedings and on issue tried in the court of common pleas.

HISTORY: 1962 Code Section 10-2203; 1952 Code Section 10-2203; 1942 Code Section 8830; 1932 Code Section 8830; 1924 (33) 1090.



Section 15-61-40. Validation of certain titles.

All titles to real estate conveyed prior to March 18 1924 under order of the court in partition cases when one or more of the parties in interest had died without heirs or other disposition of the estate are hereby validated in so far as they may be affected by the provisions of this chapter.

HISTORY: 1962 Code Section 10-2204; 1952 Code Section 10-2204; 1942 Code Section 8830; 1932 Code Section 8830; 1924 (33) 1090.



Section 15-61-50. Jurisdiction to partition in kind or by sale.

The court of common pleas has jurisdiction in all cases of real and personal estates held in joint tenancy or in common to make partition in kind or by allotment to one or more of the parties upon their accounting to the other parties in interest for their respective shares or, in case partition in kind or by allotment cannot be fairly and impartially made and without injury to any of the parties in interest, by the sale of the property and the division of the proceeds according to the rights of the parties.

HISTORY: 1962 Code Section 10-2205; 1952 Code Section 10-2205; 1942 Code Section 8827; 1932 Code Section 8827; Civ. C. '22 Section 5293; Civ. C. '12 Section 3523; Civ. C. '02 Section 2437; G. S. 1830; R. S. 1949; 1882 (17) 982; 1885 (19) 314.



Section 15-61-100. Sale may be ordered without writ upon testimony taken.

Nothing in Rule 71, South Carolina Rules of Civil Procedure, concerning partition actions, shall be construed to affect the power of a court hearing a partition action to dispense with the issuing of a writ of partition when, in the judgment of the court, it would involve unnecessary expense to issue such writ. And the court may in all proceedings in partition, without recourse to such writ, determine by means of testimony taken before the proper officer and reported to the court whether a partition in kind among the parties be practicable or expedient and, when such partition cannot be fairly and equally made, may order a sale of the property and a division of the proceeds according to the rights of the parties.

HISTORY: 1962 Code Section 10-2210; 1952 Code Section 10-2210; 1942 Code Section 8829; 1932 Code Section 8829; Civ. C. '22 Section 5295; Civ. C. '12 Section 3525; Civ. C. '02 Section 2439; R. S. 1951; 1886 (19) 506; 2016 Act No. 153 (H.3325), Section 4, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."

Effect of Amendment

2016 Act No. 153, Section 4, substituted "Nothing in Rule 71, South Carolina Rules of Civil Procedure, concerning partition actions, shall be construed to affect the power of a court hearing a partition action" for "Nothing in Sections 15-61-60 to 15-61-90 shall be construed to affect the power of the court of common pleas" in the first sentence.



Section 15-61-110. Attorneys' fees.

The court of common pleas may fix attorneys' fees in all partition proceedings and, as may be equitable, assess such fees against any or all of the parties in interest.

HISTORY: 1962 Code Section 10-2211; 1952 Code Section 10-2211; 1949 (46) 123.



Section 15-61-310. Short title.

This article may be cited as the "Clementa C. Pinckney Uniform Partition of Heirs' Property Act".

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-320. Definitions.

As used in this article:

(1) "Ascendant" means an individual who precedes another individual in lineage, in the direct line of ascent from the other individual.

(2) "Collateral" means an individual who is related to another individual under the law of intestate succession of this State, but who is not the other individual's ascendant or descendant.

(3) "Descendant" means an individual who follows another individual in lineage, in the direct line of descent from the other individual.

(4) "Determination of value" means a court order determining the fair market value of heirs' property under Section 15-61-360 or Section 15-61-400 or adopting the valuation of the property agreed to by all cotenants.

(5) "Heirs' property" means real property held in tenancy in common that satisfies all of the following requirements as of the filing of a partition action:

(a) there is no agreement in a record binding all of the cotenants that governs the partition of the property;

(b) one or more of the cotenants acquired title from a relative, whether living or deceased; and

(c) any of the following applies:

(i) twenty percent or more of the interests are held by cotenants who are relatives;

(ii) twenty percent or more of the interests are held by an individual who acquired title from a relative, whether living or deceased; or

(iii) twenty percent or more of the cotenants are relatives.

(6) "Manifest prejudice" or "Manifest injury" means a result that is obviously unfair or shocking to the conscience and is direct, obvious, and observable when considering the factors under Section 15-61-390(A).

(7) "Partition by allotment" means a court-ordered partition of the heirs' property where ownership to all or a portion of the heirs' property is granted to one or more cotenants proportionate in value to their interests in the entire heirs' property parcel, with adjustments being made for payment to compensate other cotenants for the value of their respective interests in the heirs' property.

(8) "Partition by sale" means a court-ordered sale of the entire heirs' property, whether by auction, sealed bids, or open-market sale, conducted under Section 15-61-400.

(9) "Partition in kind" means the division of heirs' property into physically distinct and separately titled parcels.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Relative" means an ascendant, descendant, or collateral, or an individual otherwise related to another individual by blood, marriage, adoption, or law of this State other than this article, and for purposes of this article, who owned or owns an interest in the heirs' property.

(12) "Time computed" means computation of time as prescribed by this section, which shall be governed by Rule 6, South Carolina Rules of Civil Procedure, so that when the period of time prescribed or allowed is seven days or less, intermediate Saturdays, Sundays, and holidays are excluded in the computation.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-330. Preliminary determination whether property is heirs' property; construction with Article 1.

(A) In an action to partition real property under Article 1, upon motion of a party or from statements contained in the pleadings, the court shall determine, in a preliminary hearing held after the filing of the action, whether the property is heirs' property. If the court determines that the property is heirs' property, the partition of the heirs' property is governed by the provisions of this article, unless all cotenants otherwise agree in a record.

(B) This article supplements the provisions of Article 1 and if the provisions of this article differ from the provisions of Article 1, the provisions of this article control for partitions of heirs' property.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-340. Service of pleading; notice by publication.

(A) This article does not limit or affect the method by which service of pleading in a partition action may be made.

(B) If the plaintiff in a partition action seeks notice by publication and the court determines that notice by publication is required and, pursuant to Section 15-61-330, that the property may be heirs' property, the plaintiff, not later than ten days after the determination of the court, shall post and maintain while the action is pending a conspicuous sign on the property that is the subject of the action in addition to compliance with the requirements for notice by publication. The sign must state that the action has commenced and identify the name and address of the court and the common designation by which the property is known. The court may require, through its order, the plaintiff to publish on the sign the name of the plaintiff and the known defendants.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-350. Sale may be ordered without writ upon testimony taken.

Pursuant to Rule 71, South Carolina Rules of Civil Procedure, this article does not affect a court's power, in partition proceedings, to dispense with the issuing of a writ of partition when, in the judgment of the court, it would involve unnecessary expense to issue such a writ. A court may, in all partition proceedings, without recourse to such writ, determine by means of testimony taken before the proper officer and reported to the court whether a partition in kind or partition by allotment among the parties is practicable or expedient and, when such cannot be fairly and equally made, may order the sale of the property and a division of the proceeds according to the rights of the parties. If a court issues a writ of partition and appoints commissioners pursuant to Rule 71, South Carolina Rules of Civil Procedure, each commissioner, in addition to the requirements and disqualifications applicable to commissioners in Rule 71, must be disinterested and impartial and not a party to or a participant in the action.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-360. Determination of value of property.

(A) Except as otherwise provided in subsections (B) and (C), if a court determines that property that is the subject of a partition action is heirs' property, the court shall determine the fair market value of the property by ordering an appraisal pursuant to subsection (D).

(B) If all cotenants have agreed to the value of the property or to another method of valuation, the court shall adopt that value or the value produced by the agreed method of valuation.

(C) If the court determines that the evidentiary value of an appraisal is outweighed by the cost of the appraisal, the court, after an evidentiary hearing, shall establish by order the fair market value of the property. The court shall send notice of the order to the party that filed the partition action. Within one week from the date notice was sent, the party that filed the partition action shall send a copy of the order establishing the fair market value of the property to all other cotenants with a known address.

(D) If a court orders an appraisal, the court shall appoint a disinterested real estate appraiser licensed in this State to determine the fair market value of the property assuming sole ownership of the fee simple estate. On appointment of the appraiser, the court shall order the appraiser to file with the court a sworn or verified appraisal upon its completion and the court shall send to the party that filed the partition action a notice of the appraisal filing stating:

(1) the appraised fair market value of the property;

(2) that the appraisal is available at the clerk's office; and

(3) that a party may file with the court an objection to the appraisal no later than thirty days after the notice is sent, stating the grounds for the objection.

(E) If an appraisal is filed pursuant to subsection (D), within one week from the date the notice was sent, the party that filed the partition action shall send notice to all other cotenants with a known address, stating:

(1) the appraised fair market value of the property;

(2) that the appraisal is available at the clerk's office; and

(3) that a party may file with the court an objection to the appraisal no later than thirty days after the notice is sent stating the grounds for the objection.

(F) If an appraisal is filed with the court pursuant to subsection (D), the court shall conduct a hearing to determine the fair market value of the property not sooner than sixty days after a copy of the notice of the appraisal is sent to each party under subsections (D) and (E), whether or not an objection to the appraisal is filed. In addition to the court-ordered appraisal, the court may consider any other evidence of value offered by a party.

(G) After a hearing under subsection (F), but before considering the merits of the partition action, the court, by order, shall determine the fair market value of the property. The court shall send notice of the order to the party that filed the partition action and, within one week from the date notice was sent, the party filing the partition action shall send copies of the fair market value order to all other cotenants with a known address.

(H) The court, in its discretion, shall determine allocation of payment from the parties to cover the costs of the appraisal.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-370. Cotenant requesting partition by sale.

(A) If any cotenant requests partition by sale, after the determination of value pursuant to Section 15-61-360, the party filing the partition action, after receipt of the value information from the clerk's office, shall send notice to the parties that any cotenant, except a cotenant that requested partition by sale, may buy all of the interests of the cotenants that requested partition by sale.

(B) A cotenant, except a cotenant that requested partition by sale, who is interested in purchasing the interests of the cotenants that requested partition by sale, shall notify the court of that interest no later than ten days prior to the date set for the partition trial. A cotenant that did not request partition by sale must be allowed to purchase the interests of any cotenant who requested a partition by sale, as provided in this article, whether default has been entered against the cotenant or not.

(C) The purchase price for each of the interests of a cotenant that requested partition by sale is the value of the entire parcel determined pursuant to Section 15-61-360 multiplied by the cotenant's fractional ownership of the entire parcel.

(D) After the expiration of the period in subsection (B), the following requirements apply:

(1) If only one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall notify the party filing the partition action of that fact. After receiving notice from the court, the party filing the partition action shall notify all the parties of that same fact.

(2) If more than one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court, by order, shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant's existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy. The court shall send notice of the order to the party that filed the partition action and, within one week from the date notice was sent, the party filing the partition action shall send a copy of the order showing the price to be paid by each electing cotenant to all other cotenants with a known address.

(3) If no cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall notify the party filing the partition action to send notice to all the parties of that fact and the court shall resolve the partition action, by order, pursuant to Section 15-61-380.

(E) If notices are sent to the parties under subsection (D)(1) or (2), the court shall set a date, not sooner than sixty days after the date the notice was sent, by which electing cotenants must pay their apportioned price into the court. After this date, the following requirements apply:

(1) If all electing cotenants timely pay their apportioned price into court, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them.

(2) If no electing cotenant timely pays its apportioned price, the court shall resolve the partition action pursuant to Section 15-61-380(A) and (B), as if the interests of the cotenants that requested partition by sale were not purchased.

(3) If one or more but not all of the electing cotenants fail to pay their apportioned price on time, the court, on motion, shall order the party so moving to give notice to the electing cotenants that paid their apportioned price of the interest remaining and the price for all the interests.

(F) Not later than twenty days after notice is sent pursuant to subsection (E)(3), any cotenant who paid may elect to purchase all of the remaining interest by paying the entire price into the court. After an additional twenty-day period, the following requirements apply:

(1) If only one cotenant pays the entire price for the remaining interests, the court shall issue an order reallocating the remaining interests to that cotenant and disburse the amounts held by it to the persons entitled to them.

(2) If no cotenant pays the entire price for the remaining interests, the court shall resolve the partition action pursuant to Section 15-61-380, as if the interests of the cotenants that requested partition by sale were not purchased.

(3) If more than one cotenant pays the entire price for the remaining interests, the court shall reapportion the remaining interests among those paying cotenants, based on each paying cotenant's original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interests. The court shall issue promptly an order reallocating all of the cotenants' interests, disburse the amounts held by it to the persons entitled to them, and promptly refund any excess payment held by the court.

(G) Not later than forty days after the party filing the partition action sends notice to the parties pursuant to subsection (A), any cotenant entitled to buy an interest under this section may request the court to authorize a sale as part of the pending action of the interests of cotenants named as defendants and served with the complaint, but that did not appear in the action.

(H) If the court receives a timely request under subsection (G), the court, after a hearing, may deny the request or authorize the requested additional sale on such terms as the court determines are fair and reasonable, subject to the following limitations:

(1) A sale authorized under this subsection may occur only after the purchase prices for all interests subject to sale under subsections (A) through (F) have been paid into court and those interests have been reallocated among the cotenants as provided in those subsections.

(2) The purchase price for the interest of a nonappearing cotenant is based on the court's determination of value pursuant to Section 15-61-360.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-380. Partition in kind or by allotment.

(A) If all the interests of the cotenants that requested partition by sale are not purchased by other cotenants pursuant to Section 15-61-370 or if, after conclusion of the buyout pursuant to Section 15-61-370, a cotenant remains that has requested a partition in kind or a partition by allotment, the court shall order a partition in kind or a partition by allotment, unless the court, after consideration of the factors listed in Section 15-61-390, finds that partition in kind or partition by allotment may result in manifest prejudice or manifest injury to the cotenants as a group. In considering whether to order partition in kind or partition by allotment, the court shall approve a request by two or more parties to have their individual interests aggregated.

(B) If the court does not order partition in kind or partition by allotment under subsection (A), the court shall order partition by sale pursuant to Section 15-61-400 or, if no cotenant requested partition by sale, the court shall dismiss the action.

(C) If the court orders partition in kind or partition by allotment pursuant to subsection (A), the court may require that one or more cotenants pay one or more of the other cotenants amounts so that the payments, taken together with the value of the in-kind distributions to the cotenants, will make the partition in kind or the partition by allotment just and proportionate in value to the fractional interests held.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-390. Determination of manifest prejudice or injury to cotenants as a group.

(A) In determining pursuant to Section 15-61-380(A) whether partition in kind or partition by allotment would result in manifest prejudice or manifest injury to the cotenants as a group, the court shall consider the following:

(1) whether the heirs' property practicably can be divided among the cotenants;

(2) whether partition in kind or partition by allotment would apportion the property in such a way that the aggregate fair market value of the parcels resulting from the division would be materially less than the value of the property if it were sold as a whole, taking into account the condition under which a court-ordered sale likely would occur;

(3) evidence of the collective duration of ownership or possession of the property by a cotenant and one or more predecessors in title or predecessors in possession to the cotenant who are or were relatives of the cotenant or each other;

(4) a cotenant's sentimental attachment to the property, including any attachment arising because the property has ancestral or other unique or special value to the cotenant;

(5) the lawful use being made of the property by a cotenant and the degree to which the cotenant would be harmed if the cotenant could not continue the same use of the property;

(6) the degree to which the cotenants have contributed their pro rata share of the property taxes, insurance, and other expenses associated with maintaining ownership of the property or have contributed to the physical improvement, maintenance, or upkeep of the property; and

(7) any other relevant factor.

(B) The court may not consider any one factor in subsection (A) to be dispositive without weighing the totality of all relevant factors and circumstances.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-400. Sale of heirs' property; open-market sale; sale by sealed bids.

(A) If the court orders a sale of heirs' property, the sale must be an open-market sale unless the court finds that a sale by sealed bids or an auction would be more economically advantageous and in the best interest of the cotenants as a group.

(B) If the court orders an open-market sale and the parties, not later than thirty days after the entry of the order, agree on a real estate broker licensed in this State to offer the property for sale, the court, upon consultation with the parties, shall appoint the broker and establish a reasonable commission. If the parties do not agree on a broker, the court shall appoint a disinterested real estate broker licensed in this State to offer the property for sale and shall establish a reasonable commission. The broker shall offer the property for sale in a commercially reasonable manner at a price no lower than the determination of value and on the terms and conditions established by the court.

(C) If a broker appointed under subsection (B) obtains within a reasonable time an offer to purchase the property for at least the determination of value:

(1) the broker shall comply with the reporting requirements in Section 15-61-410;

(2) the sale may be completed in accordance with state law other than this article; and

(3) the commission of the real estate broker must be paid from the proceeds of the sale.

(D) If the broker appointed under subsection (B) does not obtain within a reasonable time an offer to purchase the property for at least the determination of value, the court, after a hearing, may:

(1) approve the highest outstanding offer, if any;

(2) redetermine the value of the property and order that the property continue to be offered for an additional time; or

(3) order that the property be sold by sealed bids or at an auction.

(E) If the court orders a sale by sealed bids or an auction, the court shall set terms and conditions of the sale. If the court orders an auction, the auction must be conducted pursuant to procedures governing judicial sales and auctions.

(F) If a purchaser is entitled to a share of the proceeds of the sale, the purchaser is entitled to a credit against the price in an amount equal to the purchaser's share of the proceeds.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-410. Report of broker appointed to offer heirs' property for open-market sale.

(A) Unless required otherwise to do so within a shorter time, a broker appointed under Section 15-61-400, to offer heirs' property for open-market sale shall file a report with the court not later than ten days after receiving an offer to purchase the property for at least the value determined pursuant to Section 15-61-360 or 15-61-400.

(B) The report required by subsection (A) must contain the following information:

(1) a description of the property to be sold to each buyer;

(2) the name of each buyer;

(3) the proposed purchase price;

(4) the terms and conditions of the proposed sale, including the terms of any owner financing;

(5) the amounts to be paid to lienholders;

(6) a statement of contractual or other arrangements or conditions of the broker's commission; and

(7) other material facts relevant to the sale.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."



Section 15-61-420. Construction of article.

This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b), except to the extent that South Carolina law, rules, and regulations so authorize.

HISTORY: 2016 Act No. 153 (H.3325), Section 1, eff January 1, 2017.

Editor's Note

2016 Act No. 153, Section 6, provides as follows:

"SECTION 6. This act takes effect on January 1, 2017, and applies to partition actions filed on or after that date."






CHAPTER 63 - QUO WARRANTO AND SCIRE FACIAS

Section 15-63-10. Provisions of chapter are in lieu of scire facias and quo warranto.

The writ of scire facias, the writ of quo warranto and proceedings by information in the nature of quo warranto having been abolished, the remedies previously obtainable in those forms may be obtained by civil actions under the provisions of this chapter.

HISTORY: 1962 Code Section 10-2251; 1952 Code Section 10-2251; 1942 Code Section 827; 1932 Code Section 827; Civ. P. '22 Section 775; Civ. P. '12 Section 462; Civ. P. '02 Section 424; 1870 (14) 523 Section 443.



Section 15-63-60. Action against usurpers, for forfeiture of office or against persons acting as corporation.

An action may be brought by the Attorney General in the name of the State upon his own information or upon the complaint of any private party or by a private party interested on leave granted by a circuit judge against the parties offending in the following cases:

(1) When any person shall usurp, intrude into, or unlawfully hold or exercise any public office, civil or military, or any franchise within this State or any office in a corporation, created by the authority of this State;

(2) When any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall make a forfeiture of his office; or

(3) When any association or number of persons shall act within this State as a corporation without being duly incorporated.

HISTORY: 1962 Code Section 10-2256; 1952 Code Section 10-2256; 1942 Code Section 831; 1932 Code Section 831; Civ. P. '22 Section 779; Civ. P. '12 Section 466; Civ. P. '02 Section 428; 1870 (14) 523 Section 447.



Section 15-63-70. Action to vacate or annul letters patent.

An action may be brought by the Attorney General in the name of the State for the purpose of vacating or annulling the letters patent granted by the people of this State in the following cases:

(1) When he shall have reason to believe that such letters patent were obtained by means of some fraudulent suggestion or concealment of a material fact made by the person to whom such letters patent were issued or made or with his consent or knowledge;

(2) When he shall have reason to believe that such letters patent were issued through mistake or in ignorance of material fact; or

(3) When he shall have reason to believe that the patentee or those claiming under him have done or committed an act in violation of the terms and conditions on which the letters patent were granted or have by any other means forfeited the interest acquired under such letters patent.

HISTORY: 1962 Code Section 10-2257; 1952 Code Section 10-2257; 1942 Code Section 832; 1932 Code Section 832; Civ. P. '22 Section 780; Civ. P. '12 Section 467; Civ. P. '02 Section 429; 1870 (14) 524 Section 448.



Section 15-63-80. One action may be brought against several persons claiming office or franchise.

When several persons claim to be entitled to the same office or franchise one action may be brought against all such persons in order to try their respective rights to such office or franchise.

HISTORY: 1962 Code Section 10-2258; 1952 Code Section 10-2258; 1942 Code Section 839; 1932 Code Section 839; Civ. P. '22 Section 787; Civ. P. '12 Section 474; Civ. P. '02 Section 436; 1870 (14) 526 Section 455.



Section 15-63-90. Joining of relator as plaintiff.

When an action shall be brought by the Attorney General, by virtue of this chapter on the complaint of any private party or by a person having an interest in the question, the name of such person shall be joined with the State as plaintiff.

HISTORY: 1962 Code Section 10-2259; 1952 Code Section 10-2259; 1942 Code Section 833; 1932 Code Section 833; Civ. P. '22 Section 781; Civ. P. '12 Section 468; Civ. P. '02 Section 430; 1870 (14) 524 Section 449.



Section 15-63-100. Security for costs.

In every case the Attorney General, or circuit judge, as the case may be may require as a condition precedent to bringing such action that satisfactory security shall be given to indemnify the State against the costs and expenses to be incurred thereby. In every case brought by the Attorney General in which such security is given the measure of compensation to be paid by such person to the Attorney General shall be left to the agreement, express or implied, of the parties.

HISTORY: 1962 Code Section 10-2260; 1952 Code Section 10-2260; 1942 Code Section 833; 1932 Code Section 833; Civ. P. '22 Section 781; Civ. P. '12 Section 468; Civ. P. '02 Section 430; 1870 (14) 524 Section 449.



Section 15-63-110. Complaint and arrest of defendant in action for usurping office.

When such action shall be brought against a person for usurping an office, the Attorney General or private party bringing the action, in addition to the statement of the cause of action, may also set forth in the complaint the name of the person rightfully entitled to the office, with a statement of his right thereto. In such case, upon proof by affidavit that the defendant has received fees or emoluments belonging to the office by means of his usurpation thereof, an order may be granted by a judge of the circuit or by a justice of the Supreme Court for the arrest of such defendant and holding him to bail. Thereupon he shall be arrested and held to bail in the same manner, with the same effect and subject to the same rights and liabilities as in other civil actions when the defendant is subject to arrest.

HISTORY: 1962 Code Section 10-2261; 1952 Code Section 10-2261; 1942 Code Section 834; 1932 Code Section 834; Civ. P. '22 Section 782; Civ. P. '12 Section 469; Civ. P. '02 Section 431; 1870 (14) 524 Section 450.



Section 15-63-120. Judgment in action for usurping office.

In every case judgment shall be rendered upon the right of the defendant and also upon the right of the party alleged to be entitled or only upon the right of the defendant as justice shall require.

HISTORY: 1962 Code Section 10-2262; 1952 Code Section 10-2262; 1942 Code Section 835; 1932 Code Section 835; Civ. P. '22 Section 783; Civ. P. '12 Section 470; Civ. P. '02 Section 432; 1870 (14) 524 Section 451.



Section 15-63-130. Assumption of office by relator, when judgment is in his favor.

If the judgment be rendered upon the right of the person so alleged to be entitled and such judgment be in favor of such person, he shall be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office, and he shall immediately thereafter demand of the defendant in the action all the books and papers in his custody or within his power belonging to the office from which he shall have been excluded.

HISTORY: 1962 Code Section 10-2263; 1952 Code Section 10-2263; 1942 Code Section 836; 1932 Code Section 836; Civ. P. '22 Section 784; Civ. P. '12 Section 471; Civ. P. '02 Section 433; 1870 (14) 524 Section 452.



Section 15-63-140. Proceedings against usurping defendant on refusal to deliver books or papers to relator.

If the defendant shall refuse or neglect to deliver over such books or papers, pursuant to the demand, he shall be guilty of a misdemeanor, and the following proceedings shall be had to compel delivery of such books or papers:

(1) The successor in whose favor judgment has been so rendered may make complaint of such refusal or neglect to any judge of the circuit court of the circuit in which the person so refusing shall reside or to any justice of the Supreme Court. If such judge be satisfied by the oath of the complainant and such testimony as shall be offered that any such books or papers are withheld he shall grant an order directing the person so refusing to show cause before him, within some short reasonable time, why he should not be compelled to deliver such books or papers.

(2) At the time so appointed or at any other time to which the matter may be adjourned upon due proof being made of the service of such order, such judge shall proceed to inquire into the circumstances. If the person charged with withholding such books or papers shall make affidavit before the judge that he has truly delivered over to his successor all such books and papers in his custody or appertaining to his office, within his knowledge, all further proceedings before the judge shall cease and the person complained against shall be discharged.

(3) If the person complained against shall not make such oath and it shall appear that any such books or papers are withheld the judge before whom such proceedings shall be had shall, by warrant, commit the person so withholding to the jail of the county, there to remain until he shall deliver such books and papers or be otherwise discharged according to law.

(4) In the case stated in the last paragraph, if required by the complainant, the judge shall also issue his warrant, directed to any sheriff or constable, commanding him in the daytime to search such places as shall be designated in such warrant for such books and papers as belong to the officer so removed or whose term of office expired in his official capacity and which appertained to such office and seize and bring them before the officer issuing the warrant.

(5) Upon any books or papers being brought before such judge, by virtue of such warrant, he shall inquire and examine whether such books or papers appertained to the office from which the person so refusing to deliver was removed or of which the term expired and, if so, he shall cause them to be delivered to the complainant.

HISTORY: 1962 Code Section 10-2264; 1952 Code Section 10-2264; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 524 Section 453.



Section 15-63-150. Recovery of damages from usurper.

If judgment be rendered upon the right of the person so alleged to be entitled, in favor of such person, he may recover, by action, the damages he shall have sustained by reason of the usurpation by the defendant of the office from which such defendant has been excluded.

HISTORY: 1962 Code Section 10-2265; 1952 Code Section 10-2265; 1942 Code Section 838; 1932 Code Section 838; Civ. P. '22 Section 786; Civ. P. '12 Section 473; Civ. P. '02 Section 435; 1870 (14) 526 Section 454.



Section 15-63-160. Judgment of exclusion from office or franchise; penalty for usurpation.

When a defendant, whether a natural person or corporation, against whom such action shall have been brought shall be adjudged guilty of usurping, intruding into or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that such defendant be excluded from such office, franchise or privilege and also that the plaintiff recover costs against such defendant. The court may also, in its discretion, fine such defendant a sum not exceeding two thousand dollars. The fine, when collected, shall be paid into the State Treasury.

HISTORY: 1962 Code Section 10-2266; 1952 Code Section 10-2266; 1942 Code Section 840; 1932 Code Section 840; Civ. P. '22 Section 788; Civ. P. '12 Section 475; Civ. P. '02 Section 437; 1870 (14) 526 Section 456.



Section 15-63-170. Judgment of forfeiture against corporation.

If it shall be adjudged that a corporation against which an action shall have been brought pursuant to this chapter has, by neglect, abuse or surrender, forfeited its corporate rights, privileges and franchises, judgment shall be rendered that the corporation be excluded from such corporate rights, privileges and franchises and that the corporation be dissolved.

HISTORY: 1962 Code Section 10-2267; 1952 Code Section 10-2267; 1942 Code Section 841; 1932 Code Section 841; Civ. P. '22 Section 789; Civ. P. '12 Section 476; Civ. P. '02 Section 438; 1870 (14) 526 Section 457.



Section 15-63-180. Costs against corporation or persons claiming to be such.

If judgment be rendered in such action against a corporation or against persons claiming to be a corporation the court may cause the costs to be collected by execution against the persons claiming to be a corporation or by attachment or process against the directors or other officers of such corporation.

HISTORY: 1962 Code Section 10-2268; 1952 Code Section 10-2268; 1942 Code Section 842; 1932 Code Section 842; Civ. P. '22 Section 790; Civ. P. '12 Section 477; Civ. P. '02 Section 439; 1870 (14) 526 Section 458.



Section 15-63-190. Restraining corporation; appointment of receiver.

When such judgment shall be rendered against a corporation the court shall have power to restrain the corporation, to appoint a receiver of its property and to take an account and make distribution thereof among its creditors. And the Attorney General, immediately after the rendition of such judgment, shall institute proceedings for that purpose.

HISTORY: 1962 Code Section 10-2269; 1952 Code Section 10-2269; 1942 Code Section 843; 1932 Code Section 843; Civ. P. '22 Section 791; Civ. P. '12 Section 478; Civ. P. '02 Section 440; 1870 (14) 526 Section 459.



Section 15-63-200. Filing judgment roll against corporation or vacating letters patent.

Upon the rendition of such judgment against a corporation or for the vacating or annulling of letters patent the Attorney General shall cause a copy of the judgment roll to be forthwith filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 10-2270; 1952 Code Section 10-2270; 1942 Code Section 844; 1932 Code Section 844; Civ. P. '22 Section 792; Civ. P. '12 Section 479; Civ. P. '02 Section 441; 1870 (14) 526 Section 460.



Section 15-63-210. Entry of judgment relating to letters patent; disposition of realty.

The Secretary of State shall, upon the filing of a copy of the judgment roll, if the record relates to letters patent, make an entry in the records of his office of the substance and effect of such judgment and of the time when the record thereof was docketed. The real property granted by such letters patent may thereafter be disposed of in the same manner as if such letters patent had never been issued.

HISTORY: 1962 Code Section 10-2271; 1952 Code Section 10-2271; 1942 Code Section 845; 1932 Code Section 845; Civ. P. '22 Section 793; Civ. P. '12 Section 480; Civ. P. '02 Section 442; 1870 (14) 526 Section 461.






CHAPTER 65 - RECEIVERSHIP AND OTHER PROVISIONAL REMEDIES

Section 15-65-10. Appointment of receiver.

A receiver may be appointed by a judge of the circuit court, either in or out of court:

(1) Before judgment, on the application of either party, when he establishes an apparent right to property which is the subject of the action and which is in the possession of an adverse party and the property, or its rents and profits, are in danger of being lost or materially injured or impaired, except in cases when judgment upon failure to answer may be had without application to the court;

(2) After judgment, to carry the judgment into effect;

(3) After judgment, to dispose of the property according to the judgment or to preserve it during the pendency of an appeal or when an execution has been returned unsatisfied and the judgment debtor refuses to apply his property in satisfaction of the judgment;

(4) When a corporation has been dissolved, is insolvent or in imminent danger of insolvency or has forfeited its corporate rights, and, in like cases, of the property within this State of foreign corporations; and

(5) In such other cases as are provided by law or may be in accordance with the existing practice, except as otherwise provided in this Code.

HISTORY: 1962 Code Section 10-2301; 1952 Code Section 10-2301; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-20. Notice of appointment shall be given.

No receiver of the property of any person or corporation shall be appointed by any court or judge, either in term time or at chambers, without notice of the application for such appointment to the party to the action whose property is sought to be put in the hands of a receiver and to any party to the action in possession of such property claiming an interest therein under any contract, lease or conveyance thereof from the alleged owner. At least four days' notice of the application must be given, unless the court shall, upon it being made to appear that delay would work injustice, prescribe a shorter time.

HISTORY: 1962 Code Section 10-2302; 1952 Code Section 10-2302; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-30. Notice to nonresident.

When the party whose property is sought to be placed in the hands of a receiver cannot be found within the State, then notice of the application to the party in possession of such property shall be sufficient. And when the property is abandoned and not in possession of anyone and the party claiming the property cannot be found within the State, then the appointment may be made without notice of the application. But whenever a receiver is appointed and the party claiming the property cannot be found within the State, notice of such appointment shall be forthwith given by publication or personal service without the State as prescribed by law in the case of a summons in a civil action.

HISTORY: 1962 Code Section 10-2303; 1952 Code Section 10-2303; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-50. No receiver shall be appointed before judgment when bond is offered.

No receiver of the property of any person or corporation shall be appointed before final judgment in the cause if the party claiming the property so sought to be placed in the hands of a receiver or the party in possession thereof shall offer a bond, in the penalty of double the value of the property, with sufficient security, approved by the clerk of the court of common pleas of the court in which the action is brought, fully to account for and deliver over, whenever thereafter required by any final adjudication in the cause, the property sought to be placed in the hands of a receiver and to meet and satisfy any decree or judgment or order that may be made in the cause.

HISTORY: 1962 Code Section 10-2305; 1952 Code Section 10-2305; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-60. Effect of bond given after appointment; return of property.

Whenever the court or judge before whom such application is made shall appoint a receiver before final judgment in the cause there shall be inserted in the order of appointment a clause fixing the value of the property for which the bond may be given, as prescribed in Section 15-65-50. And upon the due execution and filing of such bond thereafter before final judgment in the cause the court or judge shall vacate the appointment of such receiver and direct the redelivery of the property to the party from whose possession it was taken; provided, that when, under the orders of the court or judge, the receiver has incurred any lawful charges and expenses in the care and custody of the property put into his hands the court or judge, before directing the redelivery, may require sufficient security to be given in addition for the payment of such lawful charges and expenses should they be thereafter finally adjudged to be chargeable against the property.

HISTORY: 1962 Code Section 10-2306; 1952 Code Section 10-2306; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-70. How bonds shall be made payable; filing.

The several bonds required by this chapter shall be made payable to the clerks of the respective courts in which the action is pending in which the bonds shall be made and shall be conditioned as required by this chapter. They shall, upon execution and approval as to form and sufficiency by the court or judge, or such other officer as the order shall prescribe, be filed in the office of the clerk of court, who shall, upon demand of any party to the cause and payment of the legal fees therefor, give certified copies of such bonds on which any party entitled to the benefit thereof may sue the parties liable thereon in any court of competent jurisdiction.

HISTORY: 1962 Code Section 10-2307; 1952 Code Section 10-2307; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-80. Proceedings when security becomes insufficient.

Should the security become insufficient upon any of such bonds after they have been given and approved, the court or judge may, upon application, after notice, require the security to be made sufficient and on default therein may proceed as if no bond had been given, but without prejudice to the right of any party entitled to the benefit of such bond to enforce it according to the terms and conditions thereof.

HISTORY: 1962 Code Section 10-2308; 1952 Code Section 10-2308; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-90. Charging costs and ascertaining damages if receiver is improperly appointed.

Whenever a receiver shall have been appointed of any property against the opposition of any party to the cause and shall have taken possession of the property and thereafter by any final adjudication such receiver shall be held to have been improperly appointed, the costs, charges and expenses of such receivership shall not be charges upon the property as a whole but only upon the interests therein of the party procuring the appointment. And any party to the cause having opposed such receivership may apply to the court after final adjudication, as aforesaid, and have it referred to a master, referee or jury, as the practice in the case presented may be proper, to have his actual damages by reason of such receivership ascertained and assessed and for judgment therefor against the party or parties having procured such receiver.

HISTORY: 1962 Code Section 10-2309; 1952 Code Section 10-2309; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-100. Compensation of receivers of corporate property.

Receivers of the property within this State of foreign or other corporations shall be allowed such commissions as may be fixed by the court appointing them.

HISTORY: 1962 Code Section 10-2310; 1952 Code Section 10-2310; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510; 1950 (46) 1810.



Section 15-65-110. Deposit of money and the like in court.

When it is admitted by the pleading or examination of a party that he has in his possession or under his control any money or other thing capable of delivery which, being the subject of litigation, is held by him as trustee for another party or which belongs or is due to another party, the court may order such money or other thing to be deposited in court or delivered to such party, with or without security, subject to the further direction of the court.

HISTORY: 1962 Code Section 10-2311; 1952 Code Section 10-2311; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-120. Enforcing order for deposit.

Whenever, in the exercise of its authority, a court shall have ordered the deposit, delivery or conveyance of money or other property and the order is disobeyed, the court, besides punishing the disobedience as for contempt, may make an order requiring the sheriff or constable to take the money or property and deposit, deliver or convey it in conformity with the direction of the court.

HISTORY: 1962 Code Section 10-2312; 1952 Code Section 10-2312; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



Section 15-65-130. Order for sum admitted due.

When the answer of the defendant expressly, or by not denying, admits part of the plaintiff's claim to be just, the court on motion may order such defendant to satisfy that part of the claim and may enforce the order as it enforces a judgment or provisional remedy.

HISTORY: 1962 Code Section 10-2313; 1952 Code Section 10-2313; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.






CHAPTER 67 - RECOVERY OF REAL PROPERTY

Section 15-67-10. Persons who may bring action to determine adverse claim.

Any person in possession of real property, by himself or his tenant, or any person having or claiming title to vacant or unoccupied real property may bring an action against any person who claims or who may or could claim an estate or interest therein or a lien thereon adverse to him for the purpose of determining such adverse claim and the rights of the parties, respectively.

HISTORY: 1962 Code Section 10-2401; 1952 Code Section 10-2401; 1942 Code Section 878; 1932 Code Section 878; Civ. P. '22 Section 826; 1916 (29) 928.



Section 15-67-20. Plaintiff limited to one action for recovery of real property.

The plaintiff in actions for recovery of real property or the recovery of the possession of real property is limited to one action for recovery.

HISTORY: 1962 Code Section 10-2402; 1952 Code Section 10-2402; 1942 Code Section 374; 1932 Code Section 374; Civ. P. '22 Section 317; Civ. P. '12 Section 123; Civ. P. '02 Section 98; 1879 (17) 76; 1913 (27) 36; 1988 Act No. 553, Section 2.



Section 15-67-30. Propriety of service by publication; personal service out of State shall be sufficient.

When any action is commenced to determine adverse claims, publication of the summons may be made and service upon parties outside of the State and unknown claimants obtained in the following manner. When the sheriff of the county in which the action is brought shall have duly determined that the defendant cannot be found therein, and an affidavit of the plaintiff or his attorney shall have been filed with the clerk stating that a cause of action exists to determine adverse claims to certain property within the county, and that he believes the defendant or defendants, naming them, is not a resident of the State or cannot be found therein and either (a) that he has mailed a copy of the summons, by registered mail, to the defendant at his place of residence or (b) that such residence is not known to him, service of the summons may be made upon the defendant by three weeks' public notice thereof in the manner provided by law for publication of summons in civil actions. Personal service of such summons without the State, made after order for publication, proved by the affidavit of the person making such service made before an authorized officer having a seal, shall have the same effect as the publication of the summons herein provided.

HISTORY: 1962 Code Section 10-2403; 1952 Code Section 10-2403; 1942 Code Section 879; 1932 Code Section 879; Civ. P. '22 Section 827; 1916 (29) 928.



Section 15-67-40. Service on unknown parties; notice of lis pendens.

In any action brought to determine adverse claims to real property within this State the plaintiff may insert in the title thereof, in addition to the names of such persons as are known or appear of record to have some right, title, interest, estate or lien in or on the real property in controversy, the following: "Also all other persons unknown, claiming any right, title, estate, interest in or lien upon the real estate described in the complaint herein." Service of the summons may be had upon all such unknown persons defendant by publication in the same manner as against nonresident defendants, upon the filing of an affidavit of the plaintiff, his agent or attorney, stating the existence of a cause of action to try adverse claims within this State. The plaintiff shall before commencement of such publication file with the clerk of the court a notice of the pendency of the action, a copy of which shall be published in the same newspaper with and immediately following the summons.

HISTORY: 1962 Code Section 10-2404; 1952 Code Section 10-2404; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



Section 15-67-50. Appearance of unknown parties; subsequent defense by minors.

All such unknown persons so served shall have the same right to appear and defend before and after judgment as would named defendants upon whom service is made by publication, and any order or judgment in the action shall be binding upon those who have been served or who shall appear and defend, whether they be of age or minors, and, if they be minors when judgment is rendered, they may be allowed to defend at any time within three years after coming of age.

HISTORY: 1962 Code Section 10-2405; 1952 Code Section 10-2405; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



Section 15-67-60. Reference to master; determining claims of nonresidents or minors.

In all actions brought under this article the court, or a judge thereof, shall refer the action to a master or special referee to take the testimony as to the plaintiff's claim or title and as to all the facts and circumstances unless the testimony shall be taken in open court and carefully inquire as to the existence of claim by and residence of all nonresidents. If it shall appear to the court or judge that there probably exists a bona fide claim or lien on the part of any such nonresident or minor, whose name and whereabouts can be ascertained, no decree adjudicating the rights of such minor or affecting or quieting the title as against him or her shall be rendered unless personal service upon him or her outside of the State after order for publication shall first be made and proved as provided in Section 15-67-30.

HISTORY: 1962 Code Section 10-2406; 1952 Code Section 10-2406; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



Section 15-67-70. Effect of judgment; persons bound.

Any judgment entered in an action to try adverse claims shall be binding upon all of the defendants joined in the action. When unknown owners and claimants are joined as defendants it shall be binding upon any and all persons or parties having or claiming, or who might or could claim, an interest in or lien upon the property adverse to the plaintiff who have been served or who shall appear and defend, whether residents of this State or nonresidents.

HISTORY: 1962 Code Section 10-2407; 1952 Code Section 10-2407; 1942 Code Section 882; 1932 Code Section 882; Civ. P. '22 Section 830; 1916 (29) 930.



Section 15-67-80. Costs.

If the defendant in his answer disclaim any interest in the property or suffer judgment to be taken against him without answer the plaintiff cannot recover costs. But if the summons has been served upon the defendant personally and it is made to appear that, after the accrual of the cause of action and before commencement thereof, the plaintiff demanded in writing of the defendant and the defendant neglected to execute within a reasonable time thereafter a good and sufficient quitclaim deed of the property described in the complaint, upon tender of such deed ready for execution, the plaintiff shall nevertheless recover his costs.

HISTORY: 1962 Code Section 10-2408; 1952 Code Section 10-2408; 1942 Code Section 881; 1932 Code Section 881; Civ. P. '22 Section 829; 1916 (29) 930.



Section 15-67-90. Time limitation upon reopening matter.

No judgment or decree quieting title to land or determining the title thereto, or adverse claims therein, shall be adjudged invalid or set aside for any reason, unless the action or proceeding to vacate or set aside such judgment or decree shall be commenced or application for leave to defend be made within three years from the time of filing for record a certified copy of such judgment or decree in the office of the clerk of court of the county in which the lands affected by such judgment or decree are situated or, in case of minors, within three years after coming of age.

HISTORY: 1962 Code Section 10-2409; 1952 Code Section 10-2409; 1942 Code Section 883; 1932 Code Section 883; Civ. P. '22 Section 831; 1916 (29) 930.



Section 15-67-100. Right to jury trial unchanged.

Nothing in this article shall be construed or held to change the existing law in reference to trials by jury in all actions of trespass to try titles, trespass quare clausum fregit or ejectment or other action to recover possession of real estate.

HISTORY: 1962 Code Section 10-2411; 1952 Code Section 10-2411; 1942 Code Section 884; 1932 Code Section 884; Civ. P. '22 Section 832; 1916 (29) 930.



Section 15-67-210. Presumption of possession; when occupation deemed under legal title.

In every action for the recovery of real property or the possession thereof the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time required by law. The occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title unless it appear that such premises have been held and possessed adversely to such legal title for ten years before the commencement of such action.

HISTORY: 1962 Code Section 10-2421; 1952 Code Section 10-2421; 1942 Code Section 377; 1932 Code Section 377; Civ. C. '22 Section 320; Civ. P. '12 Section 126; Civ. P. '02 Section 101; 1870 (14) 445 Section 104; 1873 (15) 496.



Section 15-67-220. Effect of occupation under written instrument or court decree or judgment.

Whenever it shall appear (a)that the occupant or those under whom he claims entered into the possession of premises under claim of title, exclusive of any other right, founding such claim upon a written instrument as being a conveyance of the premises in question or upon the decree or judgment of a competent court and (b) that there has been a continued occupation and possession of the premises, or of some part of such premises, included in such instrument, decree or judgment under such claim for ten years, the premises so included shall be deemed to have been held adversely, except that when the premises so included consist of a tract divided into lots, the possession of one lot shall not be deemed a possession of any other lot of the same tract.

HISTORY: 1962 Code Section 10-2422; 1952 Code Section 10-2422; 1942 Code Section 378; 1932 Code Section 378; Civ. P. '22 Section 321; Civ. P. '12 Section 127; Civ. P. '02 Section 102; 1870 (14) 445 Section 105; 1873 (15) 496.



Section 15-67-230. What constitutes adverse possession under written instrument or court decree or judgment.

For the purpose of constituting an adverse possession by any person claiming a title founded upon a written instrument or a judgment or decree, land shall be deemed to have been possessed and occupied in the following cases:

(1) When it has been usually cultivated or improved;

(2) When it has been protected by a substantial enclosure;

(3) When, although not enclosed, it has been used for the supply of fuel or of fencing timber, for the purposes of husbandry or for the ordinary use of the occupant; and

(4) When a known farm or a single lot has been partly improved the portion of such farm or lot that may have been left not cleared or not enclosed, according to the usual course and custom of the adjoining country, shall be deemed to have been occupied for the same length of time as the part improved and cultivated.

HISTORY: 1962 Code Section 10-2423; 1952 Code Section 10-2423; 1942 Code Section 379; 1932 Code Section 379; Civ. P. '22 Section 322; Civ. P. '12 Section 128; Civ. P. '02 Section 103; 1870 (14) 446 Section 106.



Section 15-67-240. Premises held adversely but not under written instrument or court judgment or decree.

When it shall appear that there has been an actual continued occupation of premises under a claim of title, exclusive of any other right but not founded upon a written instrument or a judgment or decree, the premises so actually occupied, and no other, shall be deemed to have been held adversely.

HISTORY: 1962 Code Section 10-2424; 1952 Code Section 10-2424; 1942 Code Section 380; 1932 Code Section 380; Civ. P. '22 Section 323; Civ. P. '12 Section 129; Civ. P. '02 Section 104; 1870 (14) 446 Section 107.



Section 15-67-250. What constitutes adverse possession under claim of title not under written instrument or court judgment or decree.

For the purpose of constituting an adverse possession by a person claiming title not founded upon a written instrument or a judgment or decree, land shall be deemed to have been possessed in the following cases only:

(1) When it has been protected by a substantial enclosure; and

(2) When it has been usually cultivated or improved.

HISTORY: 1962 Code Section 10-2425; 1952 Code Section 10-2425; 1942 Code Section 381; 1932 Code Section 381; Civ. P. '22 Section 324; Civ. P. '12 Section 130; Civ. P. '02 Section 105; 1870 (14) 446 Section 108.



Section 15-67-260. Relation of landlord and tenant as affecting adverse possession.

Whenever the relation of landlord and tenant shall have existed between any persons the possession of the tenant shall be deemed the possession of the landlord until the expiration of ten years from the termination of the tenancy or, when there has been no written lease, until the expiration of ten years from the time of refusal to pay rent, notwithstanding that such tenant may have acquired another title or may have claimed to hold adversely to his landlord. But such presumptions shall not be made after the periods herein limited.

HISTORY: 1962 Code Section 10-2426; 1952 Code Section 10-2426; 1942 Code Section 382; 1932 Code Section 382; Civ. P. '22 Section 325; Civ. P. '12 Section 131; Civ. P. '02 Section 106; 1870 (14) 446 Section 109; 1873 (15) 496.



Section 15-67-270. Petition for license to enter adjoining property to make improvements, repairs, or maintenance; good faith effort to obtain permission; evidentiary hearing; requirements and restrictions.

(A) When an owner or lessee of real property seeks to improve, repair, or maintain his property, and the property is so situated that it is impossible to perform the improvements, repairs, or maintenance without entering adjoining property and permission to enter the adjoining property has been denied, or unreasonable conditions have been placed upon the entry, the owner or lessee seeking to make the improvements, repairs, or maintenance may petition the circuit court for a license to enter the adjoining property for the purpose of performing the improvements, repairs, or maintenance. For the purpose of this section improvement, repair, or maintenance does not include new construction on a site without a preexisting structure.

The property owner over whose property a license is sought to be granted by the court shall be joined as a party respondent to the action seeking a license and the case shall be bound by the South Carolina rules of civil procedure and shall be heard by the court sitting in equity without a jury.

(B) The petition may not be filed until after a good faith effort to obtain permission to enter the adjoining property has been made. A good faith effort to obtain permission for entry is considered to have been made if the request describes the nature and manner of the requested improvements, repairs, or maintenance, solicits specific dates for entry, and:

(1) the petitioner can present evidence of an actual request and denial of entry, or the imposition of unreasonable conditions upon entry; or

(2) if the petitioner requests entry in writing and provides notice of the respective rights of parties under this section by certified mail, return receipt requested, to the owner of record according to the tax records for the county in which the adjoining property is located, a period of forty-five days has expired since the written requests for entry was made, and the adjoining property owner has not responded to the request in writing. The court may waive the forty-five day period if service upon the owner of record has been accomplished and if the court finds the petitioner's property will suffer irreparable waste from imposition of the forty-five day period.

(C) The petition must be accompanied by affidavits or other evidence setting forth the circumstances which make the entry necessary, the dates the entry is desired, and a description of the improvements, repairs, or maintenance which will be accomplished.

(D) After an evidentiary hearing based upon a motion for immediate relief, the license may be granted if the court finds that:

(1) the entry upon the adjoining property does not irreparably or unreasonably damage the adjoining property;

(2) the grant of license is not an unreasonable encroachment or burden upon the adjoining property; and

(3) the license is reasonably necessary for the improvement or preservation of the petitioner's property.

(E) If the court grants the license, it shall specify:

(1) the nature of the improvements, repairs, or maintenance to be accomplished;

(2) the manner in which the improvements, repairs, or maintenance will be accomplished;

(3) the dates upon which the license begins and ends;

(4) the amount of compensation to be paid to the property owner over whose property the license is granted;

(5) that the owner or lessee seeking the license must provide to any person performing improvements, repairs, or maintenance a copy of the court order setting forth the specific conditions of the license; and

(6) any other terms and conditions the court considers appropriate to minimize disruption to the adjoining owner's or lessee's use and enjoyment of the property over which the license is granted.

(F) Once the authorized improvements, repairs, or maintenance are commenced, they shall proceed expeditiously. The license shall terminate upon the earlier of the completion of the improvements, repairs, or maintenance set forth in the license or the expiration of the license. The licensee shall in all respects restore the adjoining land to its condition prior to entry and is liable for actual damages occurring as a result of the entry including, but not limited to, physical damage to the adjoining property and loss of revenue.

(G) The court may require that an appropriate bond or other security be posted by the licensee and shall require the licensee to provide adequate liability and workers' compensation insurance to indemnify the adjoining property owner and lessee against claims arising from the work authorized by the license.

(H) Except in the case of wilful, wanton, or reckless misconduct, the adjoining property owner or lessee upon whose property entry is authorized under this section is immune from liability from all suits, claims, and causes of action arising from the entry and work authorized by the license.

(I) The right of entry provided for in this section applies only to portions of the adjoining property including, but not limited to, driveways, patios, sidewalks, and other unimproved land. It does not authorize entry into any buildings on the adjoining property.

HISTORY: 1998 Act No. 348, Section 1.



Section 15-67-410. Action may be had against person wrongfully disseizing.

If any person be put out or disseized of any lands or tenements in forcible manner or put out peaceably and be afterwards holden out with strong hand, or, after such entry, any feoffment or discontinuance in any wise thereof be made to defraud and take away the right of the possessor, the party grieved in this behalf shall have an action against such disseizor.

HISTORY: 1962 Code Section 10-2431; 1952 Code Section 10-2431; 1942 Code Section 889; 1932 Code Section 889; Civ. P. '22 Section 837; Civ. C. '12 Section 4068; Civ. C. '02 Section 2967; G. S. 2294; R. S. 2427; 1712 (2) 445.



Section 15-67-420. Plaintiff's right to treble damages.

If the party grieved recover in such action and it be found by verdict or in other manner by due form of law that the party defendant entered with force into the lands and tenements or, after his entry, did hold them with force, the plaintiff shall recover treble damages against the defendant.

HISTORY: 1962 Code Section 10-2432; 1952 Code Section 10-2432; 1942 Code Section 890; 1932 Code Section 890; Civ. P. '22 Section 838; Civ. C. '12 Section 4069; Civ. C. '02 Section 2968; G. S. 2295; R. S. 2428; 1712 (2) 445.



Section 15-67-430. Court of common pleas shall have jurisdiction.

The court of common pleas of the county wherein such lands and tenements may be situated may inquire by the people of the same county, as well of them that make forcible entries in lands and tenements as of them which hold such lands and tenements with force.

HISTORY: 1962 Code Section 10-2433; 1952 Code Section 10-2433; 1942 Code Section 886; 1932 Code Section 886; Civ. P. '22 Section 834; Civ. C. '12 Section 4065; Civ. C. '02 Section 2964; G. S. 2291; R. S. 2424; 8 H 6 c. 9; 1712 (2) 444; 1972 (57) 2535.



Section 15-67-440. Restitution of possession to tenants for years.

The court authorized and enabled upon inquiry to give restitution of possession unto tenants of any estate of freehold of their lands or tenements which shall be entered upon with force or from them withholden by force shall have the like and the same authority and ability, upon indictment of such forcible entries or forcible withholdings before them duly found, to give like restitution of possession unto tenants for terms of years of lands or tenements by them so holden which shall be entered upon by force or holden from them by force.

HISTORY: 1962 Code Section 10-2434; 1952 Code Section 10-2434; 1942 Code Section 892; 1932 Code Section 892; Civ. P. '22 Section 840; Civ. C. '12 Section 4071; Civ. C. '02 Section 2970; G. S. 2297; R. S. 2430; 21 J. 1 c. 15; 1712 (2) 445; 1972 (57) 2535.



Section 15-67-450. Persons who have held by force three years are unaffected by this article.

They which keep their possessions with force in any lands and tenements whereof they or their ancestors or they whose estate they have in such lands and tenements have continued their possessions in such lands and tenements by three years or more shall not be endangered by force of this article.

HISTORY: 1962 Code Section 10-2435; 1952 Code Section 10-2435; 1942 Code Section 893; 1932 Code Section 893; Civ. P. '22 Section 841; Civ. C. '12 Section 4072; Civ. C. '02 Section 2971; G. S. 2298; R. S. 2431; 8 H 6 c. 1712 (2) 445.



Section 15-67-460. Putting party ousted in possession.

If it be found before any of them that any do contrary to this article, then the court shall cause to be reseized the lands and tenements so entered or holden as stated in this article and shall put the party so put out in full possession of the same lands and tenements so entered or holden as before.

HISTORY: 1962 Code Section 10-2436; 1952 Code Section 10-2436; 1942 Code Section 887; 1932 Code Section 887; Civ. P. '22 Section 835; Civ. C. '12 Section 4066; Civ. C. '02 Section 2965; G. S. 2292; R. S. 2425; 1712 (2) 444; 1972 (57) 2536.



Section 15-67-470. Forms and proceedings in cases of forcible entry and detainer are same as for tenants holding over.

The forms and proceedings in cases of forcible entry and detainer shall be such as are prescribed by law in cases when tenants hold over after the expiration of their leases.

HISTORY: 1962 Code Section 10-2437; 1952 Code Section 10-2437; 1942 Code Section 891; 1932 Code Section 891; Civ. P. '22 Section 839; Civ. C. '12 Section 4070; Civ. C. '02 Section 2969; G. S. 2296; R. S. 2429; 1829 (6) 338; 1972 (57) 2557.



Section 15-67-610. Duty of magistrate in case of trespass.

If any person shall have gone into or shall hereafter go into possession of any lands or tenements of another without his consent or without warrant of law, the owner of the land so trespassed upon may apply to any magistrate to serve a notice on such trespasser to quit the premises, and if, after the expiration of five days from the personal service of such notice, such trespasser refuses or neglects to quit then such magistrate shall issue his warrant to any sheriff or constable requiring him forthwith to eject such trespasser, using such force as may be necessary.

HISTORY: 1962 Code Section 10-2441; 1952 Code Section 10-2441; 1942 Code Section 894; 1932 Code Section 894; Civ. P. '22 Section 842; Civ. C. '12 Section 4073; Civ. C. '02 Section 2972; R. S. 2432; 1883 (18) 556; 1912 (23) 577.



Section 15-67-620. When warrant shall not be issued.

If the person in possession shall, before the expiration of the five days, appear before such magistrate and satisfy him that he has a bona fide color of claim to the possession of such premises and enter into bond to the person claiming the land, with good and sufficient security, to be approved by the magistrate, conditioned for the payment of all such costs and expenses as the person claiming to be the owner of the land may incur in the successful establishment of his claim and also for any damages which the owner of the land may sustain by reason of the possession being withheld from him, by any of the modes of proceeding now provided by law, the magistrate shall not issue his warrant as provided in Section 15-67-610.

HISTORY: 1962 Code Section 10-2442; 1952 Code Section 10-2442; 1942 Code Section 894; 1932 Code Section 894; Civ. P. '22 Section 842; Civ. C. '12 Section 4073; Civ. C. '02 Section 2972; R. S. 2432; 1883 (18) 556; 1912 (23) 577.



Section 15-67-630. Fee of magistrate and sheriff or constable.

The magistrate shall be entitled to demand and receive from the person applying for such warrant a fee of two dollars before issuing the warrant, and the sheriff or constable shall in like manner be entitled to demand and receive from such person a fee of two dollars and mileage before executing such warrant.

HISTORY: 1962 Code Section 10-2443; 1952 Code Section 10-2443; 1942 Code Section 895; 1932 Code Section 895; Civ. P. '22 Section 843; Civ. C. '12 Section 4074; Civ. C. '02 Section 2973; R. S. 2433; 1883 (18) 556.

Editor's Note

Insofar as this section refers to magistrates or constables, it is superseded by Section 8-21-1080.



Section 15-67-640. Right to appeal; injunction; time of issuing warrant.

Either party to these proceedings shall have the right of appeal. The magistrate shall not issue his warrant until the expiration of five days after he announces his decision, and in the meantime the defendant may apply for an injunction, as in other cases, upon giving the bond required by Section 15-67-620, restraining the execution of such warrant pending the determination of his appeal by the circuit court.

HISTORY: 1962 Code Section 10-2444; 1952 Code Section 10-2444; 1942 Code Section 896; 1932 Code Section 896; Civ. P. '22 Section 844; Civ. C. '12 Section 4075; Civ. C. '02 Section 2974; R. S. 2434; 1883 (18) 556; 1911 (27) 134.



Section 15-67-710. Remaindermen and certain others may compel production of person whose death he believes is being concealed.

Any person who shall have any claim or demand in or to any remainder, reversion or expectance in or to any estate after the death of any other person may, once a year, make affidavit of his title, that he has cause to believe that such other person is dead and that his death is concealed by his guardian, trustee, husband or any other person and apply to the court of common pleas for an order requiring such guardian, trustee, husband or other person concealing, or suspected of concealing, the death of such other person, at such time and place as the court shall direct, on due service of such order, to produce and show such person whose death is suspected to such person or persons, not exceeding two, as shall, in such order, be named by the party prosecuting such order.

HISTORY: 1962 Code Section 10-2451; 1952 Code Section 10-2451; 1942 Code Section 870; 1932 Code Section 870; Civ. P. '22 Section 818; Civ. C. '12 Section 4056; Civ. C. '02 Section 2955; G. S. 2275; R. S. 2415; 1712 (2) 561.



Section 15-67-720. If such person is not produced, he is taken to be dead.

If the person proceeded against shall fail to produce such other person, according to the direction made, the court may appoint commissioners before whom such other person may be produced. If such other person cannot be produced or there should be other satisfactory proof before the commissioners of the death of such person, they shall make return of the fact on oath. Such person sought shall then be taken to be dead, and any lawful claimant of any estate held by or for such person shall be let into the possession of such estate.

HISTORY: 1962 Code Section 10-2452; 1952 Code Section 10-2452; 1942 Code Section 871; 1932 Code Section 871; Civ. P. '22 Section 819; Civ. C. '12 Section 4057; Civ. C. '02 Section 2956; G. S. 2276; R. S. 2416; 1712 (2) 561.



Section 15-67-730. Proceedings on affidavit that such person is beyond limits of State.

Should it appear by affidavit that the person sought is, or lately was, at some certain place beyond the limits of this State, the court may direct the commissioners to make personal search at the place or places named if the person prosecuting such order shall provide the necessary expenses of such search. And upon return of the commissioners, duly made and filed, of their failure to view such person allegedly concealed or absent or other satisfactory proof of death, such person shall be taken to be dead and any lawful claimant of any estate held by or for such person shall be let into possession of it.

HISTORY: 1962 Code Section 10-2453; 1952 Code Section 10-2453; 1942 Code Section 872; 1932 Code Section 872; Civ. P. '22 Section 820; Civ. C. '12 Section 4058; Civ. C. '02 Section 2957; G. S. 2277; R. S. 2417; 1712 (2) 561.



Section 15-67-740. Rights preserved when it afterwards appears that person sought is living.

In case it should afterwards appear that the person sought was living at the time proceedings under Sections 15-67-710 through 15-67-730 were had, such person or any person claiming title under or through such person concealed or absent may re-enter upon his estate and may have an action of damages for the rents and profits during eviction.

HISTORY: 1962 Code Section 10-2454; 1952 Code Section 10-2454; 1942 Code Section 873; 1932 Code Section 873; Civ. P. '22 Section 821; Civ. C. '12 Section 4059; Civ. C. '02 Section 2958; G. S. 2278; R. S. 2418; 1712 (2) 561; 1956 (49) 1601.



Section 15-67-750. Guardian, husband or trustee may prove that such person was alive.

Nothing contained in Sections 15-67-710 through 15-67-730 shall prevent any guardian, husband or trustee from showing by satisfactory proof that the person sought was actually living at the time proceedings for a view of such person were commenced.

HISTORY: 1962 Code Section 10-2455; 1952 Code Section 10-2455; 1942 Code Section 874; 1932 Code Section 874; Civ. P. '22 Section 822; Civ. C. '12 Section 4060; Civ. C. '02 Section 2959; G. S. 2279; R. S. 2419; 1712 (2) 561; 1956 (49) 1601.



Section 15-67-760. Guardians and others holding estates after determination of life estate adjudged to be trespassers.

Every person who, as guardian or trustee for any infant and every other person having any estate determinable upon any life or lives who, after the determination of such particular estate or interests, without the express consent of him or them who are, or shall be, next and immediately entitled upon and after the determination of such particular estates or interests, shall hold over and continue in possession of any lands, tenements or hereditaments shall be, and are hereby, adjudged to be trespassers.

HISTORY: 1962 Code Section 10-2456; 1952 Code Section 10-2456; 1942 Code Section 875; 1932 Code Section 875; Civ. P. '22 Section 823; Civ. C. '12 Section 4061; Civ. C. '02 Section 2960; G. S. 2280; R. S. 2420; 1712 (2) 563.



Section 15-67-770. Recovery of damages.

Every person, his executors or administrators, who are, or shall be, entitled to any such lands, tenements and hereditaments, upon or after the determination of such particular estates or interests, shall be entitled to recover as damages for such unlawful holding the full value of the profits received during such wrongful possession, and such recovery may be had against the person holding over or his executors or administrators.

HISTORY: 1962 Code Section 10-2457; 1952 Code Section 10-2457; 1942 Code Section 876; 1932 Code Section 876; Civ. P. '22 Section 824; Civ. C. '12 Section 4062; Civ. C. '02 Section 2961; G. S. 2281; R. S. 2421; 1712 (2) 563; 1956 (49) 1601.






CHAPTER 69 - RECOVERY OF PERSONAL PROPERTY

Section 15-69-10. Time when immediate delivery may be claimed.

The plaintiff, in an action to recover the possession of personal property, may, at the time of issuing the summons, or at any time before answer, claim the immediate delivery of such property, as provided in this chapter.

HISTORY: 1962 Code Section 10-2501; 1952 Code Section 10-2501; 1942 Code Section 552; 1932 Code Section 552; Civ. P. '22 Section 469; Civ. P. '12 Section 257; Civ. P. '02 Section 227; 1870 (14) 470 Section 229.



Section 15-69-20. Any one of several joint owners may sue for possession.

Any one or more of several joint owners of personal property who can establish such partial ownership in such property shall have the right to institute an action in claim and delivery to recover possession of the property from any wrongful holder thereof. In such an action the co-owners of the property who do not join the plaintiff in bringing the suit may be made parties defendant.

HISTORY: 1962 Code Section 10-2502; 1952 Code Section 10-2502; 1942 Code Section 564-1; 1940 (41) 1667.



Section 15-69-30. Affidavit and requisites thereof.

When a delivery is claimed an affidavit must be made by the plaintiff or by someone on his behalf showing:

(1) That the plaintiff is the owner of the property claimed, particularly describing it, or is lawfully entitled to the possession thereof by virtue of a special property therein, the facts in respect to which shall be set forth;

(2) That the property is wrongfully detained by the defendant;

(3) The alleged cause of the detention thereof, according to the affiant's best knowledge, information and belief;

(4) That the property has not been taken for a tax, assessment or fine pursuant to a statute or seized under an execution or attachment against the property of the plaintiff or, if so seized, that it is by statute exempt from such seizure; and

(5) The actual value of the property.

HISTORY: 1962 Code Section 10-2503; 1952 Code Section 10-2503; 1942 Code Section 553; 1932 Code Section 553; Civ. P. '22 Section 470; Civ. P. '12 Section 258; Civ. P. '02 Section 228; 1870 (14) 471 Section 230.



Section 15-69-40. Notice of right to preseizure hearing.

The plaintiff shall attach to the affidavit a notice of a right to a preseizure hearing which shall notify the defendant that within five days from service thereof, he may demand such hearing by notifying the clerk of court in writing and present such evidence touching upon the probable validity of the plaintiff's claim for immediate possession, and defendant's right to continue in possession.

HISTORY: 1962 Code Section 10-2504; 1952 Code Section 10-2504; 1942 Code Section 554; 1932 Code Section 554; Civ. P. '22 Section 471; Civ. P. '12 Section 259; Civ. P. '02 Section 229; 1870 (14) 471 Section 231; 1972 (57) 3080.



Section 15-69-50. Sheriff shall serve affidavit and notice; required security; sheriff shall be directed to take property.

Upon the receipt of the affidavit and notice, with a written undertaking executed by one or more sufficient sureties, approved by the sheriff, to the effect that they are bound in double the value of the property, as stated in the affidavit for the prosecution of the action, for the return of the property to the defendant, if the return thereof be adjudged, and for the payment to him of such sum as may, for any cause, be recovered against the plaintiff, including damages suffered on account of depreciation in value of the property pending the determination of the action, the sheriff shall forthwith serve the same upon defendant. If the defendant (1) fails to demand a preseizure hearing within five days of service, or (2) after such hearing the judge shall find that plaintiff's claim for immediate possession should be allowed, or (3) the clerk of court or judge finds that a preseizure hearing has been previously waived in writing as provided in this chapter, or (4) the clerk of court or judge finds, as provided in this chapter, that there is a probability that the subject property is in immediate danger of being destroyed or concealed by the possessor of such property, then the clerk of court or judge shall endorse upon the affidavit for possession a direction to the sheriff requiring him to take the property described therein from the defendant and keep it, to be disposed of according to law.

In case the plaintiff does not execute the required undertaking, the party having possession of the property shall retain it until the determination of the suit, and no endorsement allowing immediate possession shall be made on the affidavit until the appropriate undertaking is executed.

HISTORY: 1962 Code Section 10-2505; 1952 Code Section 10-2505; 1942 Code Section 555; 1932 Code Section 555; Civ. P. '22 Section 472; Civ. P. '12 Section 260; Civ. P. '02 Section 230; 1870 (14) Section 232; 1873 (15) 498; 1937 (40) 204; 1972 (57) 3080.



Section 15-69-60. Manner of effecting service; when sheriff shall take and retain property.

The sheriff shall without delay serve on the defendant a copy of the affidavit, notice and undertaking, by delivering it to him personally, if he can be found, or to his agent, from whose possession the property is taken, or, if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion. Upon delivery of the affidavit with the endorsement of the clerk of court or judge allowing immediate possession, the sheriff shall take the property described in the affidavit, if it be in possession of the defendant or his agent, and retain it in his custody.

HISTORY: 1962 Code Section 10-2507; 1952 Code Section 10-2507; 1942 Code Section 555; 1932 Code Section 555; Civ. P. '22 Section 472; Civ. P. '12 Section 260; Civ. P. '02 Section 230; 1870 (14) Section 232; 1873 (15) 498; 1937 (40) 204; 1972 (57) 3080.



Section 15-69-70. Purpose of preseizure hearing; allowing claim for immediate possession.

The purpose of the preseizure hearing is to protect the defendant's use and possession of property from arbitrary encroachment, and to prevent unfair or mistaken deprivations of property. If the judge shall, after conducting the hearing, find that the plaintiff's claim for immediate possession is probably valid and the defendant has no overriding right to continue in possession of the property, then the judge may allow the claim for immediate possession and endorse the affidavit accordingly.

HISTORY: 1962 Code Section 10-2507.1; 1972 (57) 3080.



Section 15-69-80. Notice and opportunity for preseizure hearing is required; waiver.

No property shall be seized under the provisions of this chapter unless five days' notice and an opportunity to be heard have been afforded the party in possession as herein provided; provided, however, any person in possession of the personal property may waive the right to a preseizure hearing, if the waiver is conspicuously displayed in the contract and includes the wording "waiver of hearing prior to immediate possession." In order for the contractual waiver or any other waiver to be effective, the plaintiff by affidavit must show that the defendant has in writing by contract or separate written instrument voluntarily, intelligently and knowingly waived his right to a hearing prior to the repossession of such personal property. The judge or clerk of court may order immediate delivery of the property to the plaintiff upon receipt of such affidavit.

HISTORY: 1962 Code Section 10-2507.2; 1972 (57) 3080.



Section 15-69-90. Order restraining defendant from damaging, concealing or removing property.

The judge may issue an order which shall be concurrently served on the defendant that restrains the defendant from damaging, concealing or removing the subject property, when immediate possession of such property is not being taken. Upon proper showing that such order has been violated, the defendant shall be subject to a fine not to exceed one thousand dollars or imprisonment for not more than six months, or both.

HISTORY: 1962 Code Section 10-2507.3; 1972 (57) 3080.



Section 15-69-100. Determination upon affidavit showing danger of destruction or concealment.

Upon a showing unto the judge or clerk of court supported by an affidavit containing facts sufficient to show that it is probable to believe that the property at issue is in immediate danger of being destroyed or concealed by the possessor of such property and particularly describing such property and its location, the judge or clerk of court shall make a determination as to whether or not the property may be immediately seized. Provided, that the holding of a preseizure hearing by the judge shall not be a condition precedent to such determination.

HISTORY: 1962 Code Section 10-2507.4; 1972 (57) 3080.



Section 15-69-110. Service of affidavit of waiver or probability of destruction or concealment.

If either an affidavit showing that the defendant has waived his right to a preseizure hearing or an affidavit of probability of damage or concealment is filed under the provisions of this chapter, a copy thereof shall be served on the defendant in lieu of serving him with notice of right to preseizure hearing.

HISTORY: 1962 Code Section 10-2507.5; 1972 (57) 3080.



Section 15-69-120. Filing of notice and affidavit.

The sheriff shall file the notice and affidavit, with his proceedings thereon, with the clerk of the court in which the action is pending within twenty days after taking the property mentioned therein.

HISTORY: 1962 Code Section 10-2508; 1952 Code Section 10-2508; 1942 Code Section 564; 1932 Code Section 564; Civ. P. '22 Section 480; Civ. P. '12 Section 268; Civ. P. '02 Section 238; 1870 (14) Section 240.



Section 15-69-130. Exception to sureties.

The defendant may within three days after the service of a copy of the affidavit and undertaking give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fails to do so, he shall be deemed to have waived all objections to them. When the defendant excepts the sureties shall justify, on notice, in like manner as upon bail on arrest. And the sheriff shall be responsible for the sufficiency of the sureties until the objection to them is either waived, as above provided, or until they shall justify or new sureties shall be substituted and justify. But before delivery of such property to the plaintiff the defendant shall have three days after (a) such justification, (b) new sureties have been substituted by the plaintiff or (c) a holding by the sheriff that plaintiff's sureties are sufficient, within which to replevy as provided in Section 15-69-140.

HISTORY: 1962 Code Section 10-2509; 1952 Code Section 10-2509; 1942 Code Section 556; 1932 Code Section 556; Civ. P. '22 Section 473; Civ. P. '12 Section 261; Civ. P. '02 Section 231; 1870 (14) Section 233; 1947 (45) 197.



Section 15-69-140. When defendant shall be entitled to redelivery; undertaking.

At any time before the delivery of the property to the plaintiff the defendant may require the return thereof upon giving to the sheriff a written undertaking, executed by two or more sufficient sureties, to the effect that they are bound in double the value of the property, as stated in the affidavit of the plaintiff, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to him of such sum as may, for any cause, including damages suffered on account of depreciation in value of the property pending the determination of the action, be recovered against the defendant. If a return of the property be not required by the defendant as herein and under the circumstances in Section 15-69-130 provided and within the time therein provided, it shall be delivered to the plaintiff, except as provided in Section 15-69-200.

HISTORY: 1962 Code Section 10-2510; 1952 Code Section 10-2510; 1942 Code Section 558; 1932 Code Section 558; Civ. P. '22 Section 474; Civ. P. '12 Section 262; Civ. P. '02 Section 232; 1870 (14) 471 Section 234; 1937 (40) 205; 1947 (45) 197.



Section 15-69-150. Amount of bond required of defendant when claim is for debt.

In all actions in claim and delivery when the purpose is to collect a debt the undertaking required of the defendant shall in no case be in excess of double the amount of the debt claimed by the plaintiff to be due. But if there is an appeal the court from which the appeal is taken may increase the bond.

HISTORY: 1962 Code Section 10-2510.1; 1952 Code Section 10-2510.1; 1942 Code Section 551-1; 1932 Code Section 557; 1930 (36) 1347.



Section 15-69-160. Justification of defendant's sureties.

The defendant's sureties, upon a notice to the plaintiff of not less than two nor more than six days, shall justify before a judge, clerk of court or magistrate in the same manner as upon bail on arrest. Upon such justification the sheriff shall deliver the property to the defendant. The sheriff shall be responsible for the defendant's sureties until they justify or until justification is completed or expressly waived and may retain the property until that time. But if they, or others in their place, fail to justify at the time and place appointed he shall deliver the property to the plaintiff.

HISTORY: 1962 Code Section 10-2511; 1952 Code Section 10-2511; 1942 Code Section 559; 1932 Code Section 559; Civ. P. '22 Section 475; Civ. P. '12 Section 263; Civ. P. '02 Section 233; 1870 (14) 472 Section 235.



Section 15-69-170. Manner of qualification and justification of sureties.

The qualifications of sureties and their justification shall be as are prescribed by Sections 15-17-230 and 15-17-270 in respect to bail upon an order of arrest.

HISTORY: 1962 Code Section 10-2512; 1952 Code Section 10-2512; 1942 Code Section 560; 1932 Code Section 560; Civ. P. '22 Section 476; Civ. P. '12 Section 264; Civ. P. '02 Section 234; 1870 (14) 472 Section 236.



Section 15-69-180. Taking of property concealed in building or enclosure.

If the property or any part thereof be concealed in a building or enclosure the sheriff shall publicly demand its delivery. If it be not delivered he shall cause the building or enclosure to be broken open and take the property into his possession and, if necessary, he may call to his aid the power of his county.

HISTORY: 1962 Code Section 10-2513; 1952 Code Section 10-2513; 1942 Code Section 561; 1932 Code Section 561; Civ. P. '22 Section 477; Civ. P. '12 Section 265; Civ. P. '02 Section 235; 1870 (14) 472 Section 237.



Section 15-69-190. Keeping of property; sheriff's fees and expenses.

When the sheriff shall have taken property, as in this chapter provided, he shall keep it in a secure place and deliver it to the party entitled thereto upon receiving his lawful fees for taking and his necessary expenses for keeping the property.

HISTORY: 1962 Code Section 10-2514; 1952 Code Section 10-2514; 1942 Code Section 562; 1932 Code Section 562; Civ. P. '22 Section 478; Civ. P. '12 Section 266; Civ. P. '02 Section 236; 1870 (14) Section 238.



Section 15-69-200. Claim of property by third person.

If the property taken be claimed by any other person than the defendant or his agent and such person shall make affidavit of his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve the affidavit upon the sheriff, the sheriff shall not be bound to keep the property or deliver it to the plaintiff, unless the plaintiff, on demand of him or his agent, shall indemnify the sheriff against such claim by an undertaking executed by two sufficient sureties accompanied by their affidavit that they are each worth double the value of the property, as specified in the affidavit of the plaintiff, and are freeholders and householders within this State. And no claim to such property by any other person than the defendant or his agent shall be valid against the sheriff, unless made as aforesaid, and, notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

HISTORY: 1962 Code Section 10-2515; 1952 Code Section 10-2515; 1942 Code Section 563; 1932 Code Section 563; Civ. P. '22 Section 479; Civ. P. '12 Section 267; Civ. P. '02 Section 237; 1870 (14) 472 Section 239.



Section 15-69-210. Judgment.

In an action to recover the possession of personal property judgment for the plaintiff may be for the possession, for the recovery of possession or for the value thereof in case a delivery cannot be had and for damages, both punitive and actual, for the detention. If the property has been delivered to the plaintiff and the defendant claims a return thereof, judgment for the defendant may be for a return of the property, or the value thereof, in case a return cannot be had, and damages, both actual and punitive, for taking and withholding the property.

But when either party gives bond for the property, as provided by law, no punitive damages shall be allowed for anything occurring after the giving of the bond.

HISTORY: 1962 Code Section 10-2516; 1952 Code Section 10-2516; 1942 Code Section 661; 1932 Code Section 661; Civ. P. '22 Section 600; Civ. P. '12 Section 338; Civ. P. '02 Section 299; 1907 (25) 483.






CHAPTER 72 - JURISDICTION OF CIRCUIT COURT

Section 15-72-10. Jurisdiction of circuit court.

Subject to the provisions of Section 62-5-433 the circuit court has:

(1) exclusive jurisdiction to approve the settlement of any claim that exceeds ten thousand dollars in favor of or against any minor or incapacitated person; and

(2) concurrent jurisdiction with the probate court to approve the settlement of any claim not exceeding ten thousand dollars in favor of or against any minor or incapacitated person.

HISTORY: 1988 Act No. 659, Section 13.






CHAPTER 73 - SELLERS OF DEFECTIVE PRODUCTS

Section 15-73-10. Liability of seller for defective product.

(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm caused to the ultimate user or consumer, or to his property, if

(a) The seller is engaged in the business of selling such a product, and

(b) It is expected to and does reach the user or consumer without substantial change in the condition in which it is sold.

(2) The rule stated in subsection (1) shall apply although

(a) The seller has exercised all possible care in the preparation and sale of his product, and

(b) The user or consumer has not bought the product from or entered into any contractual relation with the seller.

HISTORY: 1962 Code Section 66-371; 1974 (58) 2782.



Section 15-73-20. Situation in which recovery shall be barred.

If the user or consumer discovers the defect and is aware of the danger, and nevertheless proceeds unreasonably to make use of the product and is injured by it, he is barred from recovery.

HISTORY: 1962 Code Section 66-372; 1974 (58) 2782.



Section 15-73-30. Intent of chapter.

Comments to Section 402A of the Restatement of Torts, Second, are incorporated herein by reference thereto as the legislative intent of this chapter.

HISTORY: 1962 Code Section 66-373; 1974 (58) 2782.



Section 15-73-40. Actions involving firearms or ammunition; basis for determining design defect; elements to be proved by plaintiff.

(A) In a products liability action involving firearms or ammunition, whether a firearm or ammunition shell is defective in design must not be based on a comparison or weighing of the benefits of the product against the risk of injury, damage, or death posed by its potential to cause that injury, damage, or death when discharged.

(B) In a products liability action brought against a firearm or ammunition manufacturer, importer, distributor, or retailer that alleges a design defect, the burden is on the plaintiff to prove, in addition to any other elements required to be proved that:

(1) the actual design of the firearm or ammunition was defective, causing it not to function in a manner reasonably expected by an ordinary consumer of firearms or ammunition; and

(2) any defective design was the proximate cause of the injury, damage, or death.

HISTORY: 2000 Act No. 345, Section 1.






CHAPTER 74 - LIABILITY EXEMPTION FOR DONORS OF FOOD

Section 15-74-10. Definitions.

For the purposes of this chapter, "distressed food" means canned or packaged foods and prepared foods which are foods prepared by restaurants and other establishments and donors in excess amounts which do not affect the edibility of the food or other considerations and perishable foods which are not readily marketable due to appearance, freshness, grade surplus, dented or damaged containers which do not affect the edibility of the food or other considerations. "Prepared and perishable food" means food that may spoil or become unfit for human consumption because of its nature, type, or physical condition, and includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables, and foods that have been packaged, refrigerated, or frozen. Perishable food also includes any consumable agricultural products remaining after commercial harvesting which the donor allows to be removed from his land.

"Food bank and prepared and perishable food program" means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit or charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 1; 1992 Act No. 317, Section 1; 1992 Act No. 362, Section 1.



Section 15-74-20. Good faith charitable donor of distressed food exempt from civil and criminal liability; exception.

The donor, in good faith, of distressed food apparently fit for human consumption, to a bona fide charitable or nonprofit organization or food bank or prepared and perishable food program for free distribution, is not subject to criminal penalty or civil damages arising from the condition of the food or the nature or condition of the land entered, unless an injury is caused by gross negligence, recklessness, or intentional misconduct of the donor.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 2; 1992 Act No. 317, Section 2; 1992 Act No. 362, Section 1.



Section 15-74-30. Charitable or nonprofit organization receiving distressed food in good faith exempt from civil and criminal liability; exception.

A bona fide charitable or nonprofit organization or food bank or prepared and perishable food program which in good faith receives distressed food apparently fit for human consumption is not subject to criminal penalty or civil damages arising from the condition of the food unless an injury results from the gross negligence, recklessness, or intentional misconduct of the organization.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 3; 1992 Act No. 362, Section 1.



Section 15-74-40. Neither regulatory authority of Department of Health and Environmental Control nor liability of producer or processor of defective food affected.

The provisions of this act shall not be deemed to in any manner restrict the authority of the Department of Health and Environmental Control to regulate or ban the use or consumption of distressed food donated, collected or received for charitable purposes but deemed unfit for human consumption, nor shall the exemption from liability provided for in this chapter in any manner affect the liability of a producer or processor of food products for defects existing in a food product prior to the time such product became "distressed food" as defined in Section 15-74-10.

HISTORY: 1981 Act No. 95, Section 1.






CHAPTER 75 - SUITS INVOLVING MISCELLANEOUS ACTS OF WRONGFUL CONDUCT

Section 15-75-10. Imputation of want of chastity to female.

If any person shall utter and publish, either by writing or verbally, any words of and concerning any female imputing to her a want of chastity, the person so uttering and publishing such words shall be liable for damages in a civil action brought by the female of whom the words may be uttered and published, without proving any special damage, subject, nevertheless, to the rules of evidence.

HISTORY: 1962 Code Section 10-2591; 1952 Code Section 10-2591; 1942 Code Section 8659; 1932 Code Section 8659; Civ. C. '22 Section 5595; Civ. C. '12 Section 3941; Civ. C. '02 Section 2838; G. S. 2179; R. S. 2308; 1824 (6) 236; 1995 Act No. 104, Section 2.



Section 15-75-20. Loss of companionship of spouse.

Any person may maintain an action for damages arising from an intentional or tortious violation of the right to the companionship, aid, society and services of his or her spouse. Provided, that such action shall not include any damages recovered prior thereto by the injured spouse.

This section shall not be retroactive but shall be effective only on cause of action arising after June 25, 1969.

HISTORY: 1962 Code Section 10-2593; 1969 (56) 615.



Section 15-75-40. Definitions.

(A) As used in this section:

(1) "Shoplifting" means an act punishable under Section 16-13-110 and also includes the theft of cash or merchandise by employees of a mercantile establishment;

(2) "Store or other retail mercantile establishment" means an establishment as defined in Section 16-13-105(5);

(3) "Emancipated minor" means a person over the age of sixteen at the time of the alleged shoplifting and who was no longer a dependent of or in the custody of a parent or legal guardian.

(B) In a proceeding brought under this section the burden of proof is by a preponderance of the evidence.

(C) An adult or emancipated minor who commits shoplifting against the property of a store or other retail mercantile establishment is civilly liable to the operator of the establishment in an amount consisting of:

(1) the retail price of the merchandise if not recovered in merchantable condition up to an amount not to exceed fifteen hundred dollars; plus

(2) a penalty not to exceed the greater of three times the retail price of the merchandise or one hundred fifty dollars. In no event may the penalty exceed five hundred dollars.

(D) Custodial parents or legal guardians of an unemancipated minor who knew or should have known of the minor's propensity to steal are civilly liable for the minor who commits shoplifting against the property of a store or other retail mercantile establishment to the operator of the establishment in an amount consisting of:

(1) the retail price of the merchandise if not recovered in merchantable condition up to an amount not to exceed fifteen hundred dollars; plus

(2) a penalty not to exceed the greater of three times the retail price of the merchandise or one hundred fifty dollars. In no event may the penalty exceed five hundred dollars.

(E) A conviction or a plea of guilty for committing shoplifting is not a prerequisite to the bringing of a civil suit, obtaining a judgment, or collecting that judgment under this section.

(F) The fact that an operator of a store or other retail mercantile establishment may bring an action against an individual as provided in this section does not limit the right of the merchant to demand, orally or in writing, that a person who is liable for damages and penalties under this section remit the damages and penalties before the commencement of a legal action.

(G)(1) A written notice sent by the operator of a store or other mercantile establishment to an individual as provided in subsection (F) must be sent by certified mail and must state substantially as follows:

"(Date of Mailing), 19 (Name) (Address) (City) This letter is written notice of demand for payment of damages in the amount of (amount of damages) arising out of your shoplifting of the following personal property owned by (the undersigned or other owner): (list of property) Pursuant to Section 15-75-40, Code of Laws of South Carolina, 1976, this letter is further notice that if the amount stated above is not paid, or a written agreement as to its payment is not reached within thirty days of the date of mailing this letter, (I) (we) (other owner) intend to bring a legal action against you for the amount, plus attorney's fees, court costs, and other relief provided by law. (Name) (Address of business) (City) (person sending notice)"

(2) The date of mailing of the notice provided by this subsection is the later of the date of mailing stated in the notice or the date on the certified mail receipt when the notice was delivered to the United States mail.

(H) In an action brought under subsection (D) of this section, the court shall consider in the interest of justice mitigating circumstances that bear directly upon the actions of the custodial parent or legal guardian in supervising the unemancipated minor who committed the shoplifting. These mitigating circumstances may include, but are not limited to, whether or not the unemancipated minor had demonstrated a propensity to steal or tendencies toward kleptomania and whether or not the custodial parent or legal guardian had notice or knowledge of the unemancipated minor's propensity to steal or tendencies toward kleptomania.

(I) An action for recovery of damages and penalties under this section may be brought in any court of competent jurisdiction.

(J) The provisions of this section may not be construed to prohibit or limit any other cause of action which an operator of a store or other retail mercantile establishment may have against a person who unlawfully takes merchandise from the establishment.

(K) Testimony or statements of the defendant or unemancipated minor child of the defendant or any evidence derived from an attempt to reach a civil settlement or from a civil proceeding brought under this section is inadmissible in any other court proceeding related to the shoplifting.

(L) A store which utilizes the provisions of this section is prohibited from subsequently filing criminal charges against the individual pursuant to Section 16-13-110.

HISTORY: 1994 Act No. 390, Section 1.



Section 15-75-50. Use of a facsimile machine to transmit unsolicited advertising material prohibited; exceptions; civil actions.

(A) No person may use a machine that electronically transmits facsimiles through connection with a telephone network to transmit unsolicited advertising material which offers to sell goods or services except as follows:

(1) where a prior or current business relationship exists between the sender and receiver;

(2) where the facsimile transmission is sent as a follow-up or response to a sales call, sales lead, or other business or association-related contact.

(B) A person aggrieved by a violation of the provisions of subsection (A) may bring a civil action to enjoin further violations and to recover the actual damages sustained by reason of the violation, together with costs and a reasonable attorney's fee, or two hundred dollars, whichever is greater.

HISTORY: 1991 Act No. 58, Section 1.

Editor's Note

Section 3 of 1991 Act No. 58, effective May 27, 1991, provides as follows:

"The provisions of this act do not apply to persons submitting bids for services or materials to be used in connection with nonresidential construction projects."



Section 15-75-51. Notice not to transmit unsolicited material required prior to imposition of penalty.

The penalty provided by Section 15-75-50, including injunctive relief, may not be imposed unless the person who is alleged to have violated that section does so after being instructed, (1) in writing, (2) by telephone, or (3) by a machine that electronically transmits facsimiles through connection with a telephone network, by the receiver of the unsolicited advertising material not to transmit the material.

HISTORY: 1991 Act No. 58, Section 2.



Section 15-75-60. Sham legal processes involving persons impersonating government officials or employees, or by persons falsely asserting authority of law; remedies.

A person who is injured by a sham legal process involving a violation of Section 16-17-735 has the following civil remedies against the person who committed the violation or who caused the violation to be committed:

(1) actual damages;

(2) punitive damages;

(3) costs; and

(4) reasonable attorney's fees. The amount of the recovery for the plaintiff is not determinative of the attorney's fee.

HISTORY: 1998 Act No. 385, Section 4.






CHAPTER 77 - SUITS INVOLVING STATE, STATE AGENCIES AND OFFICIALS AND UNITED STATES

Section 15-77-10. Persons appointed by United States may prosecute in its behalf.

Every person authorized and appointed by the United States for the purpose, in its name and in its behalf, may commence and prosecute to final decree, judgment and execution any action for the recovery from individuals of debts due and effects belonging to the United States. Every such action shall be conducted in the same manner and subject to the same rules and regulations as when commenced by one citizen of this State against another citizen thereof, and the defendant shall be allowed the same privileges and advantages as he would be entitled to if sued by a citizen of this State.

HISTORY: 1962 Code Section 10-2601; 1952 Code Section 10-2601; 1942 Code Section 336; 1932 Code Section 336; Civ. P. '22 Section 292; Civ. C. '12 Section 3925; Civ. C. '02 Section 2822; G. S. 2169; R. S. 2298; 1785 (4) 667.



Section 15-77-20. Suits affecting obligations of the State.

No suit shall be filed nor shall any pending suit be prosecuted in any court of this State affecting the issuance or sale of any state security, certificate of indebtedness or bond the intent or effect of which is to prevent, delay or affect the sale or other disposition thereof or which would have this effect unless and until the plaintiff in such action shall make application to the circuit judge presiding in the circuit in which the action is brought or, if there be no judge presiding, then to the resident judge of such circuit or to the Chief Justice of the Supreme Court, if the action be brought in the original jurisdiction thereof, or if he be disabled or disqualified to an associate justice, for leave to bring or prosecute such action and shall convince such judge or justice of the merit in such action or proceeding. Such suit shall not then be filed or prosecuted unless and until the plaintiff shall file in such court a bond in such amount as will adequately protect the State against loss, damage, injury and costs in an amount of not less than twenty-five thousand dollars, subscribed by a duly licensed surety company or secured by the deposit of a like amount in cash, conditioned to pay all loss, damage, injury and costs, including attorney's fees, which the State may sustain in any such action. And before any such action shall be commenced at least ten days' notice thereof, together with a copy of the proposed complaint, shall be given to the Governor and the State Treasurer, so as to afford them an opportunity to appear before the judge or justice in opposition to the filing of the suit and to be heard upon the amount of the bond to be required.

HISTORY: 1962 Code Section 10-2602; 1952 Code Section 10-2602; 1942 Code Section 442; 1932 Code Section 442; 1930 (36) 1221.



Section 15-77-30. State as defendant in action affecting title to real estate.

In any action or suit at law affecting the title to real estate when it appears that the State has or claims a judgment lien upon such real estate the State may be made a party defendant in such action or suit at law, provided no money demand is made in such suit or action at law against the State.

HISTORY: 1962 Code Section 10-2603; 1952 Code Section 10-2603; 1942 Code Section 405; 1932 Code Section 405; 1926 (34) 963.



Section 15-77-40. Action for forfeiture of property to State.

Whenever by the provisions of law any property, real or personal, shall be forfeited to the State or to any officer for its use an action for the recovery of such property, alleging the ground of the forfeiture, may be brought by the proper officer in the circuit court.

HISTORY: 1962 Code Section 10-2604; 1952 Code Section 10-2604; 1942 Code Section 846; 1932 Code Section 846; Civ. P. '22 Section 794; Civ. P. '12 Section 481; Civ. P. '02 Section 443; 1870 (14) 526 Section 462.



Section 15-77-50. Jurisdiction and venue of actions affecting State agencies and officials.

The circuit courts of this State are hereby vested with jurisdiction to hear and determine all questions, actions and controversies, other than those involving rates of public service companies for which specific procedures for review are provided in Title 58, affecting boards, commissions and agencies of this State, and officials of the State in their official capacities in the circuit where such question, action or controversy shall arise.

HISTORY: 1962 Code Section 10-2605; 1954 (48) 1541.



Section 15-77-300. . Allowance of fees.

(A) In any civil action brought by the State, any political subdivision of the State or any party who is contesting state action, unless the prevailing party is the State or any political subdivision of the State, the court may allow the prevailing party to recover reasonable attorney's fees to be taxed as court costs against the appropriate agency if:

(1) the court finds that the agency acted without substantial justification in pressing its claim against the party; and

(2) the court finds that there are no special circumstances that would make the award of attorney's fees unjust.

The agency is presumed to be substantially justified in pressing its claim against the party if the agency follows a statutory or constitutional mandate that has not been invalidated by a court of competent jurisdiction.

(B) Attorney's fees allowed pursuant to subsection (A) must be limited to a reasonable time expended at a reasonable rate. Factors to be applied in determining a reasonable rate include:

(1) the nature, extent, and difficulty of the case;

(2) the time devoted;

(3) the professional standing of counsel;

(4) the beneficial results obtained; and

(5) the customary legal fees for similar services.

The judge must make specific written findings regarding each factor listed above in making the award of attorney's fees. However, in no event shall a prevailing party be allowed to shift attorney's fees pursuant to this section that exceed the fees the party has contracted to pay counsel personally for work on the litigation.

(C) The provisions of this section do not apply to civil actions relating to the establishment of public utility rates, disciplinary actions by state licensing boards, habeas corpus or post conviction relief actions, child support actions, except as otherwise provided for herein, and child abuse and neglect actions.

HISTORY: 1985 Act No. 44, Section 1; 2010 Act No. 125, Section 1, eff February 24, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 15-77-310. Petition.

The party shall petition for the attorney's fees within thirty days following final disposition of the case. The petition must be supported by an affidavit setting forth the basis for the request.

HISTORY: 1985 Act No. 44, Section 1.



Section 15-77-320. No right of action created.

Nothing in this article grants permission to bring an action against an agency otherwise immune from suit or gives a right to bring an action to a party who otherwise lacks standing to bring the action.

HISTORY: 1985 Act No. 44, Section 1.



Section 15-77-330. Payment of fees.

Any attorney's fees assessed against an agency under this article shall be paid from the agency's funds to the extent the funds are available and from the state's or political subdivision's general fund if the agency has no available funds; provided, that such money shall only be paid upon presentation of an itemized accounting of the attorney's fees. The State Fiscal Accountability Authority shall determine whether or not the agency has available funds for this purpose.

HISTORY: 1985 Act No. 44, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-77-340. Costs of blood tests.

In any civil action in which the paternal or maternal relationship of one person to another is sought to be proved by use of blood tests, the costs of such tests shall be paid by that party upon whom the blood test is to be performed, except that the plaintiff shall pay the cost of any test administered to a child if a minor. Upon entry of judgment, the court shall award to the prevailing party any cost incurred by him or it under this section for the administration of such blood tests.

HISTORY: 1985 Act No. 44, Section 1.






CHAPTER 78 - SOUTH CAROLINA TORT CLAIMS ACT

Section 15-78-10. Short title.

This chapter may be cited as the "South Carolina Tort Claims Act".

HISTORY: 1986 Act No. 463, Section 1.



Section 15-78-20. Legislative findings; declaration of public policy; extent of, and construction of, waiver of immunity.

(a) The General Assembly finds that while a private entrepreneur may be readily held liable for negligence of his employees within the chosen ambit of his activity, the area within which government has the power to act for the public good has been without limit and, therefore, government did not have the duty to do everything which might have been done. The General Assembly further finds that each governmental entity has financial limitations within which it must exercise authorized power and discretion in determining the extent and nature of its activities. Thus, while total immunity from liability on the part of the government is not desirable, see McCall v. Batson, neither should the government be subject to unlimited nor unqualified liability for its actions. The General Assembly recognizes the potential problems and hardships each governmental entity may face being subjected to unlimited and unqualified liability for its actions. Additionally, the General Assembly recognizes the impossibility of insuring for acts retrospectively. The General Assembly seeks an orderly transition to the recognition of individuals' rights against the tortious sovereign as defined herein. Consequently, it is declared to be the public policy of the State of South Carolina that the State, and its political subdivisions, are only liable for torts within the limitations of this chapter and in accordance with the principles established herein. It is further declared to be the public policy of the State of South Carolina that to insure an orderly transition from sovereign immunity to qualified and limited liability that the General Assembly intends to provide for liability on the part of the State and its political subdivisions only from July 1, 1986, forward in prospective fashion. No governmental entity which was not insured at the time of the injury for which compensation is sought is liable under this chapter and those which were insured are liable only to the extent provided herein. Liability for acts or omissions under this chapter is based upon the traditional tort concepts of duty and the reasonably prudent person's standard of care in the performance of that duty.

(b) The General Assembly in this chapter intends to grant the State, its political subdivisions, and employees, while acting within the scope of official duty, immunity from liability and suit for any tort except as waived by this chapter. The General Assembly additionally intends to provide for liability on the part of the State, its political subdivisions, and employees, while acting within the scope of official duty, only to the extent provided herein. All other immunities applicable to a governmental entity, its employees, and agents are expressly preserved. The remedy provided by this chapter is the exclusive civil remedy available for any tort committed by a governmental entity, its employees, or its agents except as provided in Section 15-78-70(b).

(c)(i) As to those causes of action that arise or accrue prior to the effective date of this act, the General Assembly reinstates sovereign immunity on the part of the State, its political subdivisions and employees, while acting within the scope of official duty provided that sovereign immunity will not bar recovery in any cause of action arising or accruing on or before the effective date of this act if the defendant maintained liability insurance coverage.

(ii) In such cases involving governmental health care facilities, as defined in Section 15-78-30(j), recovery shall not exceed the limits of the liability insurance coverage up to a maximum recovery of five hundred thousand dollars.

(iii) In all other such cases recovery shall not exceed the limits of the liability insurance coverage.

(d) Nothing in this chapter affects liability based on contract nor does it affect the power of the State or its political subdivisions to contract.

(e) Nothing in this chapter is construed as a waiver of the state's or political subdivision's immunity from suit in federal court under the Eleventh Amendment to the Constitution of the United States nor as consent to be sued in any state court beyond the boundaries of the State of South Carolina.

(f) The provisions of this chapter establishing limitations on and exemptions to the liability of the State, its political subdivisions, and employees, while acting within the scope of official duty, must be liberally construed in favor of limiting the liability of the State.

(g) The General Assembly recognizes the competing interests of either providing physicians and dentists qualified immunity under the provisions of the South Carolina Tort Claims Act or continuing unqualified liability for medical malpractice actions brought against governmentally employed physicians or dentists. While patients deserve accountable and competent health care, regardless of the public or private character of the provider, governmental entities, in order to attract qualified physicians and dentists, must be able to offer an affordable compensation and employment package, including liability insurance. The General Assembly, in amending this chapter, intends to provide an orderly transition from noninclusion to inclusion of physicians and dentists under the provisions of this chapter. Additionally, the liability limits, and hence mandated insurance coverage, of governmental entities for acts of physicians or dentists, acting within the scope of their profession, are set somewhat higher than those provided for other types of governmental liability. These higher limits and mandated coverages are recognition by the General Assembly of significantly higher damages in cases of medical malpractice. To this end, inclusion of physicians and dentists within this chapter has been delayed until January 1, 1989, when an affordable program of group liability insurance will be instituted.

HISTORY: 1986 Act No. 463, Section 1; 1987 Act No. 7, Section 1; 1988 Act No. 352, Section 2.



Section 15-78-30. Definitions.

(a) "Agency" means the individual office, agency, authority, department, commission, board, division, instrumentality, or institution, including a state-supported governmental health care facility, school, college, university, or technical college, which employs the employee whose act or omission gives rise to a claim under this chapter.

(b) "Claim" means any written demand against the State of South Carolina or a political subdivision for money only, on account of loss, caused by the tort of any employee of the State or a political subdivision while acting within the scope of his official duty.

(c) Prior to January 1, 1989, "employee" means any officer, employee, or agent of the State or its political subdivisions, including elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of a governmental entity in the scope of official duty, whether with or without compensation, but the term does not include an independent contractor doing business with the State or a political subdivision of the State. Custody of prisoners by the State or any of its political subdivisions does not in and of itself create an employer and employee relationship between the State and the prisoner. Provided, the provisions of this section in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession.

On or after January 1, 1989, "employee" means any officer, employee, agent, or court appointed representative of the State or its political subdivisions, including elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of a governmental entity in the scope of official duty including, but not limited to, technical experts whether with or without compensation, but the term does not include an independent contractor doing business with the State or a political subdivision of the State. Custody of prisoners by the State or any of its political subdivisions does not in and of itself create an employer and employee relationship between the State and the prisoner. Provided, the provisions of this section in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from a source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(d) "Governmental entity" means the State and its political subdivisions.

(e) "State" means the State of South Carolina and any of its offices, agencies, authorities, departments, commissions, boards, divisions, instrumentalities, including the South Carolina Protection and Advocacy System for the Handicapped, Inc., and institutions, including state-supported governmental health care facilities, schools, colleges, universities, and technical colleges.

(f) "Loss" means bodily injury, disease, death, or damage to tangible property, including lost wages and economic loss to the person who suffered the injury, disease, or death, pain and suffering, mental anguish, and any other element of actual damages recoverable in actions for negligence, but does not include the intentional infliction of emotional harm.

(g) "Occurrence" means an unfolding sequence of events which proximately flow from a single act of negligence.

(h) "Political subdivision" means the counties, municipalities, school districts, a regional transportation authority established pursuant to Chapter 25 of Title 58, and an operator as defined in item (8) of Section 58-25-20 which provides public transportation on behalf of a regional transportation authority, and special purpose districts of the State and any agency, governmental health care facility, department, or subdivision thereof.

(i) "Scope of official duty" or "scope of state employment" means (1) acting in and about the official business of a governmental entity and (2) performing official duties.

(j) "Governmental health care facility" means one which is operated by the State or a political subdivision through a governing board appointed or elected pursuant to statute or ordinance and which is tax-exempt under state and federal laws as a governmental entity and from which no part of its net income from its operation accrues to the benefit of any individual or nongovernmental entity. Health care facility includes any facility as defined in Title 44, S. C. Code Ann. for the provision of mental or physical care to individuals, whether or not it is required to be licensed under those provisions.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Sections 3, 4; 1990 Act No. 351, Section 1; 1994 Act No. 380, Section 2; 1996 Act No. 271, Section 1; 2008 Act No. 199, Section 2, eff April 16, 2008.

Effect of Amendment

The 2008 amendment, in subsection (c), in the first sentence of the second undesignated paragraph added ", or court appointed representative" and made nonsubstantive changes throughout.



Section 15-78-40. Tort liability of State, agency, political subdivision, or governmental entity, generally.

The State, an agency, a political subdivision, and a governmental entity are liable for their torts in the same manner and to the same extent as a private individual under like circumstances, subject to the limitations upon liability and damages, and exemptions from liability and damages, contained herein.

HISTORY: 1986 Act No. 463, Section 1.



Section 15-78-50. Right of injured person to file claim; non-liability of governmental entity where employee would not be liable if a private person; injunctions against governmental entities.

(a) Any person who may suffer a loss proximately caused by a tort of the State, an agency, a political subdivision, or a governmental entity, and its employee acting within the scope of his official duty may file a claim as hereinafter provided.

(b) In no case is a governmental entity liable for a tort of an employee where that employee, if a private person, would not be liable under the laws of this State.

(c) Nothing herein shall affect the power of a court of equity at the suit of a party complainant to enjoin unlawful acts committed by governmental entities or mandate lawful action by governmental entities.

HISTORY: 1986 Act No. 463, Section 1.



Section 15-78-60. Exceptions to waiver of immunity.

The governmental entity is not liable for a loss resulting from:

(1) legislative, judicial, or quasi-judicial action or inaction;

(2) administrative action or inaction of a legislative, judicial, or quasi-judicial nature;

(3) execution, enforcement, or implementation of the orders of any court or execution, enforcement, or lawful implementation of any process;

(4) adoption, enforcement, or compliance with any law or failure to adopt or enforce any law, whether valid or invalid, including, but not limited to, any charter, provision, ordinance, resolution, rule, regulation, or written policies;

(5) the exercise of discretion or judgment by the governmental entity or employee or the performance or failure to perform any act or service which is in the discretion or judgment of the governmental entity or employee;

(6) civil disobedience, riot, insurrection, or rebellion or the failure to provide the method of providing police or fire protection;

(7) a nuisance;

(8) snow or ice conditions or temporary or natural conditions on any public way or other public place due to weather conditions unless the snow or ice thereon is affirmatively caused by a negligent act of the employee;

(9) entry upon any property where the entry is expressly or impliedly authorized by law;

(10) natural conditions of unimproved property of the governmental entity, unless the defect or condition causing a loss is not corrected by the particular governmental entity responsible for the property within a reasonable time after actual or constructive notice of the defect or condition;

(11) assessment or collection of taxes or special assessments or enforcement of tax laws;

(12) licensing powers or functions including, but not limited to, the issuance, denial, suspension, renewal, or revocation of or failure or refusal to issue, deny, suspend, renew, or revoke any permit, license, certificate, approval, registration, order, or similar authority except when the power or function is exercised in a grossly negligent manner;

(13) regulatory inspection powers or functions, including failure to make an inspection, or making an inadequate or negligent inspection, of any property to determine whether the property complies with or violates any law, regulation, code, or ordinance or contains a hazard to health or safety;

(14) any claim covered by the South Carolina Workers' Compensation Act, except claims by or on behalf of an injured employee to recover damages from any person other than the employer, the South Carolina Unemployment Compensation Act, or the South Carolina State Employee's Grievance Act;

(15) absence, condition, or malfunction of any sign, signal, warning device, illumination device, guardrail, or median barrier unless the absence, condition, or malfunction is not corrected by the governmental entity responsible for its maintenance within a reasonable time after actual or constructive notice. Governmental entities are not liable for the removal or destruction of signs, signals, warning devices, guardrails, or median barriers by third parties except on failure of the political subdivision to correct them within a reasonable time after actual or constructive notice. Nothing in this item gives rise to liability arising from a failure of any governmental entity to initially place any of the above signs, signals, warning devices, guardrails, or median barriers when the failure is the result of a discretionary act of the governmental entity. The signs, signals, warning devices, guardrails, or median barriers referred to in this item are those used in connection with hazards normally connected with the use of public ways and do not apply to the duty to warn of special conditions such as excavations, dredging, or public way construction. Governmental entities are not liable for the design of highways and other public ways. Governmental entities are not liable for loss on public ways under construction when the entity is protected by an indemnity bond. Governmental entities responsible for maintaining highways, roads, streets, causeways, bridges, or other public ways are not liable for loss arising out of a defect or a condition in, on, under, or overhanging a highway, road, street, causeway, bridge, or other public way caused by a third party unless the defect or condition is not corrected by the particular governmental entity responsible for the maintenance within a reasonable time after actual or constructive notice;

(16) maintenance, security, or supervision of any public property, intended or permitted to be used as a park, playground, or open area for recreational purposes, unless the defect or condition causing a loss is not corrected by the particular governmental entity responsible for maintenance, security, or supervision within a reasonable time after actual notice of the defect or condition;

(17) employee conduct outside the scope of his official duties or which constitutes actual fraud, actual malice, intent to harm, or a crime involving moral turpitude;

(18) imposition or establishment of a quarantine by a governmental entity, whether the quarantine relates to persons or property;

(19) emergency preparedness activities and activities of the South Carolina National Guard and South Carolina State Guard while engaged in state or federal training or duty. This exemption does not apply to vehicular accidents;

(20) an act or omission of a person other than an employee including but not limited to the criminal actions of third persons;

(21) the decision to or implementation of release, discharge, parole, or furlough of any persons in the custody of any governmental entity, including but not limited to a prisoner, inmate, juvenile, patient, or client or the escape of these persons;

(22) termination or reduction of benefits under a public assistance program;

(23) institution or prosecution of any judicial or administrative proceeding;

(24) holding or conduct of elections;

(25) responsibility or duty including but not limited to supervision, protection, control, confinement, or custody of any student, patient, prisoner, inmate, or client of any governmental entity, except when the responsibility or duty is exercised in a grossly negligent manner;

(26) failure to supervise or control areas open for public hunting or activities thereon. Failure to control, maintain, and/or supervise the use of and activities in, on, and around public boat ramps except within a reasonable time after actual notice of the defect or condition. Failure to maintain navigational markers, except within a reasonable time after actual notice of the defect or condition.

(27) solicitations on streets and highways as authorized by the provisions of Section 5-27-910.

(28) Notification of any public school student's parent, legal guardian, or other person with whom a public school student resides of the student's suspected use of alcohol, controlled substance, prescription or nonprescription drugs by any public school administrator, principal, counselor, or teacher if such notification is made in good faith.

(29) acts or omissions of members of the state and county athletic commissions or ringside physicians acting within the scope of their official duties pursuant to Chapter 7 of Title 52.

(30) acts or omissions of members of local foster care review boards acting within the scope of their official duties pursuant to Subarticle 4, Article 13, Chapter 7 of Title 20. However, the member shall act in good faith, his conduct may not constitute gross negligence, recklessness, wilfulness, or wantonness, and he must have participated in a training program established by the state foster care review board system.

(31) acts or omissions of employees and volunteers of the South Carolina Protection and Advocacy System for the Handicapped acting within the scope of their official duties pursuant to Article 5, Chapter 33 of Title 43, when such acts or omissions are done or made in good faith, and do not constitute gross negligence, recklessness, wilfulness, or wantonness.

(32) a pre-occupancy housing inspection contracted for by the South Carolina Department of Employment and Workforce pursuant to Section 46-43-40.

(33) the performance of any duty related to the service of members of the Judicial Merit Selection Commission or the Citizens Committees on Judicial Selection.

(34) the performance of any duty related to the service of the members of the Tobacco Community Development Board.

(35) the failure of a library's or media arts center's governing board to adopt policies as provided in Section 10-1-205.

(36) acts or omissions by a special state constable who is appointed pursuant to Section 23-7-10 and acting within the scope of his official duty under conditions of a national emergency or of a serious and immediate risk to the physical security of an energy facility within the special state constable's jurisdiction as provided in Section 23-7-40.

(37) the performance of any duty related to the service of the members of the Tobacco Settlement Revenue Management authority.

(38) conduct of a director appointed pursuant to Section 58-31-20 giving rise to a lawsuit under Section 58-31-57.

(39) the grant or denial by a governing body of a county or municipality as provided in Section 23-35-175 of an application to extend a Fireworks Prohibited Zone beyond the subject property for which a Discharge of Fireworks Prohibited Agreement has been filed.

(40) an injury a student may sustain as a result of self-monitoring or self-administering medications or for an injury that a student may sustain from taking or using medications or self-monitoring devices for which the student does not have a prescription or does not have authorization by the school district.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Sections 5, 6; 1988 Act No. 373, Section 2; 1988 Act No. 664; 1988 Act No. 675, Section 1; 1989 Act No. 132, Section 2; 1990 Act No. 351, Section 2; 1996 Act No. 386, Section 3; 1997 Act No. 35, Section 6; 1999 Act No. 77, Section 4; 2000 Act No. 362, Section 1; 2000 Act No. 387, Part II, Section 69A.5; 2000 Act No. 387, Part II, Section 97B; 2000 Act No. 407, Section 3; 2005 Act No. 6, Section 2, eff January 13, 2005; 2005 Act No. 81, Section 2, eff May 26, 2005; 2005 Act No. 137, Section 2, eff May 25, 2005.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Editor's Note

Section 46-43-40 referenced in item (32) was repealed by 2012 Act No. 207.

Effect of Amendment

The first 2005 amendment added item (39) relating to applications to extend Fireworks Prohibited Zones.

The second 2005 amendment added item (40) relating to self-monitored or self-administered medications.

The third 2005 amendment added item (38).



Section 15-78-70. Liability for act of government employee; requirement that agency or political subdivision be named party defendant; effect of judgment or settlement.

(a) This chapter constitutes the exclusive remedy for any tort committed by an employee of a governmental entity. An employee of a governmental entity who commits a tort while acting within the scope of his official duty is not liable therefor except as expressly provided for in subsection (b).

(b) Nothing in this chapter may be construed to give an employee of a governmental entity immunity from suit and liability if it is proved that the employee's conduct was not within the scope of his official duties or that it constituted actual fraud, actual malice, intent to harm, or a crime involving moral turpitude.

(c) Prior to January 1, 1989, a person, when bringing an action against a governmental entity under the provisions of this chapter, shall name as a party defendant only the agency or political subdivision for which the employee was acting and is not required to name the employee individually, unless the agency or political subdivision for which the employee was acting cannot be determined at the time the action is instituted. In the event that the employee is individually named, the agency or political subdivision for which the employee was acting must be substituted as the party defendant. The provisions of this section may in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession.

On or after January 1, 1989, a person, when bringing an action against a governmental entity under the provisions of this chapter, shall name as a party defendant only the agency or political subdivision for which the employee was acting and is not required to name the employee individually, unless the agency or political subdivision for which the employee was acting cannot be determined at the time the action is instituted. In the event that the employee is individually named, the agency or political subdivision for which the employee was acting must be substituted as the party defendant. The provisions of this section in no way shall limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim brought hereunder which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from any source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(d) A settlement or judgment in an action or a settlement of a claim under this chapter constitutes a complete bar to any further action by the claimant against an employee or governmental entity by reason of the same occurrence.

(e) Nothing in this chapter may be construed to give a director appointed pursuant to Section 58-31-20 immunity from suit and liability as set forth in Section 58-31-57. The State Fiscal Accountability Authority, Insurance Reserve Fund, is prohibited from providing insurance coverage for this individual liability; however, nothing shall prevent the Public Service Authority or its directors from obtaining insurance coverage from any other source.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 7; 1994 Act No. 380, Section 3; 2005 Act No. 137, Section 3, eff May 25, 2005.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2005 amendment added subsection (e).



Section 15-78-80. Filing of verified claim; handling and disposition of claims; requirement that agencies and political subdivisions cooperate with State Fiscal Accountability Authority.

(a) A verified claim for damages under this chapter, setting forth the circumstances which brought about the loss, the extent of the loss, the time and place the loss occurred, the names of all persons involved if known, and the amount of the loss sustained may be filed:

(1) in cases against the State, with the State Fiscal Accountability Authority, or with the agency employing an employee whose alleged act or omission gave rise to the claim;

(2) where the claim is against a political subdivision, with the political subdivision employing an employee whose alleged act or omission gave rise to the claim;

(3) where the identification of the proper defendant is in doubt, with the Attorney General.

(b) Each agency and political subdivision must designate an employee or office to accept the filing of the claims.

(c) Filing may be accomplished by receipt of certified mailing of the claims or by compliance with the provisions of law relating to service of process.

(d) The verified claim may be received by the State Fiscal Accountability Authority or the appropriate agency or political subdivision. If filed, the claim must be received within one year after the loss was or should have been discovered.

(e) In all cases in which a claim is filed, the State Fiscal Accountability Authority or political subdivision has one hundred eighty days from the date of filing of the claim in which to determine whether the claim should be allowed or disallowed. Failure to notify the claimant of action upon the claim within one hundred eighty days from the date of filing of the claim is considered a disallowance of the claim.

(f) The handling and disposition of claims filed under this chapter are not subject to the provisions of Article 3, Chapter 23 of Title 1.

(g) In all cases, where insurance is provided by the State Fiscal Accountability Authority, the agency or political subdivision involved must cooperate with the State Fiscal Accountability Authority in the investigation and handling of any claim.

HISTORY: 1986 Act No. 463, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-78-90. Settlement of claims and actions; institution of action where claim has or has not been filed.

(a) The State Fiscal Accountability Authority, or the political subdivision where it has not purchased insurance from the State Fiscal Accountability Authority, may adjust, compromise, settle, or allow any claim or settle or compromise any action.

(b) Whether or not the claim is filed, the claimant is entitled to institute an action against the appropriate agency or political subdivision. Provided, however, if a claimant files a claim, he may not institute an action until after the occurrence of the earliest of one of the following three events: (1) the passage of one hundred eighty days from the filing of the claim with the governmental entity, (2) the governmental entity's disallowance of the claim, or (3) the governmental entity's rejection of a settlement offer.

HISTORY: 1986 Act No. 463, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-78-100. When and where to institute action; requirement of special verdict specifying proportionate liability of multiple defendants.

(a) Except as provided for in Section 15-3-40, an action for damages under this chapter may be instituted at any time within two years after the loss was or should have been discovered. Provided, that if a claim for damages was filed and disallowed or rejected an action for damages filed under this chapter, based upon the same occurrence as the claim, may be instituted within three years after the loss was or should have been discovered.

(b) Jurisdiction for any action brought under this chapter is in the circuit court and brought in the county in which the act or omission occurred.

(c) In all actions brought pursuant to this chapter when an alleged joint tortfeasor is named as party defendant in addition to the governmental entity, the trier of fact must return a special verdict specifying the proportion of monetary liability of each defendant against whom liability is determined.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 8.



Section 15-78-110. Statute of limitations.

Except as provided for in Section 15-3-40, any action brought pursuant to this chapter is forever barred unless an action is commenced within two years after the date the loss was or should have been discovered; provided, that if the claimant first filed a claim pursuant to this chapter then the action for damages based upon the same occurrence is forever barred unless the action is commenced within three years of the date the loss was or should have been discovered.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 9.



Section 15-78-120. Limitation on liability; prohibition against recovery of punitive or exemplary damages or prejudgment interest; signature of attorney on pleadings, motions, or other papers.

(a) For any action or claim for damages brought under the provisions of this chapter, the liability shall not exceed the following limits:

(1) Except as provided in Section 15-78-120(a)(3), no person shall recover in any action or claim brought hereunder a sum exceeding three hundred thousand dollars because of loss arising from a single occurrence regardless of the number of agencies or political subdivisions involved.

(2) Except as provided in Section 15-78-120(a)(4), the total sum recovered hereunder arising out of a single occurrence shall not exceed six hundred thousand dollars regardless of the number of agencies or political subdivisions or claims or actions involved.

(3) No person may recover in any action or claim brought hereunder against any governmental entity and caused by the tort of any licensed physician or dentist, employed by a governmental entity and acting within the scope of his profession, a sum exceeding one million two hundred thousand dollars because of loss arising from a single occurrence regardless of the number of agencies or political subdivisions involved.

(4) The total sum recovered hereunder arising out of a single occurrence of liability of any governmental entity for any tort caused by any licensed physician or dentist, employed by a governmental entity and acting within the scope of his profession, may not exceed one million two hundred thousand dollars regardless of the number of agencies or political subdivisions or claims or actions involved.

(5) The provisions of Section 15-78-120(a)(3) and (a)(4) shall in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim brought hereunder which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from any source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(b) No award for damages under this chapter shall include punitive or exemplary damages or interest prior to judgment.

(c) In any claim, action, or proceeding to enforce a provision of this chapter, the signature of an attorney or party constitutes a certificate by him that he has read the pleading, motion, or other paper; that to the best of his knowledge, information, and belief formed after reasonable inquiry it is well-grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney's fee.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 10; 1994 Act No. 380, Section 4; 1997 Act No. 155, Part II, Sections 55C, 55D.



Section 15-78-130. Defense of political subdivision which has not purchased insurance through State Fiscal Accountability Authority.

The defense for a political subdivision against an action brought pursuant to this chapter, when the political subdivision does not purchase insurance through the State Fiscal Accountability Authority, must be provided by the political subdivision or its designee.

HISTORY: 1986 Act No. 463, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-78-140. Procurement of insurance by political subdivisions; exclusivity of remedies provided in this chapter.

(A) The political subdivisions of this State, in regard to tort and automobile liability, property, and casualty insurance shall procure insurance to cover these risks for which immunity has been waived by: (1) the purchase of liability insurance pursuant to Section 1-11-140; or (2) the purchase of liability insurance from a private carrier; or (3) self-insurance; or (4) establishing pooled self-insurance liability funds, by intergovernmental agreement, which may not be construed as transacting the business of insurance or otherwise subject to state laws regulating insurance. A pooled self-insurance liability pool is authorized to purchase specific and aggregate excess insurance. A pooled self-insurance liability fund must provide liability coverage for all employees of a political subdivision applying for participation in the fund. If the insurance is obtained other than pursuant to Section 1-11-140, it must be obtained subject to the following conditions:

(1) if the political subdivision does not procure tort liability insurance pursuant to Section 1-11-140, it also must procure its automobile liability and property and casualty insurance from other sources and shall not procure these coverages through the Insurance Reserve Fund;

(2) if a political subdivision procures its tort liability insurance, automobile liability insurance, or property and casualty insurance through the Insurance Reserve Fund, all liability exposures of the political subdivision as well as its property and casualty insurance must be insured with the Insurance Reserve Fund;

(3) if the political subdivision, at any time, procures its tort liability, automobile liability, property, or casualty insurance other than through the Insurance Reserve Fund and then subsequently desires to obtain this coverage with the Insurance Reserve Fund, notice of its intention to so obtain this subsequent coverage must be provided to the Insurance Reserve Fund at least ninety days prior to the beginning of the coverage with the Insurance Reserve Fund. The other lines of insurance that the political subdivision is required to procure from the fund are not required to commence until the coverage for that line of insurance expires. Any political subdivision may cancel all lines of insurance with the Insurance Reserve Fund if it gives ninety days' notice to the fund. The Insurance Reserve Fund may negotiate the insurance coverage for any political subdivision separate from the insurance coverage for other insureds;

(4) if any political subdivision cancels its insurance with the Insurance Reserve Fund, it is entitled to an appropriate refund of the premium, less reasonable administrative cost.

(B) For any claim filed under this chapter, the remedy provided in Section 15-78-120 is exclusive. The immunity of the State and its political subdivisions, with regard to the seizure, execution, or encumbrance of their properties is reaffirmed.

HISTORY: 1986 Act No. 463, Section 1; 1997 Act No. 155, Part II, Section 55E; 2014 Act No. 121 (S.22), Pt VII, Section 19.C, eff July 1, 2015.

Editor's Note

2014 Act No. 121, Section 19.A, provides as follows:

"SECTION 19.A. (1) The Insurance Reserve Fund is transferred to the State Fiscal Accountability Authority on July 1, 2015, as a division of the authority.

"(2) The Insurance Reserve Fund, transferred to the authority, shall administer and perform all administrative and operational functions of the Office of Insurance Services, including the Insurance Reserve Fund, except that the Attorney General of this State must continue to approve the attorneys-at-law retained to represent the clients of the Insurance Reserve Fund in the manner provided by law."

Effect of Amendment

2014 Act No. 121, Section 19.C, substituted "Insurance Reserve Fund" for "Budget and Control Board" throughout, and made other nonsubstantive changes.



Section 15-78-150. Authority of State Fiscal Accountability Authority to purchase liability insurance; funding of purchase by participating governmental entities; premiums set according to risk; development of actuarial rating system plan.

(a) The State Fiscal Accountability Authority is authorized to purchase liability insurance.

(b) The purchase of insurance must be funded by participating governmental entities by payment of premiums as required by the State Fiscal Accountability Authority. The State Fiscal Accountability Authority in setting these premiums shall rate the policy according to the risk involved with the general class of insured entity. The State Fiscal Accountability Authority must develop an actuarial rating system plan based upon the classification of employee and the risk involved by class of employee which must be implemented by July 1, 1990.

HISTORY: 1986 Act No. 463, Section 1; 1987 Act No. 123, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-78-160. Nonliability of State Fiscal Accountability Authority where lack of insurance coverage results from agency's or political subdivision's failure to pay premium.

If an agency or political subdivision fails to pay any required premium within sixty days from the date the premium is invoiced, the State Fiscal Accountability Authority may cancel the policy for nonpayment of premium by mailing a notice of cancellation giving not less than thirty days' notice of the cancellation to the delinquent agency or political subdivision. Prior to the termination of the insurance coverage, notice of the impending termination also must be published in a newspaper of regular circulation in the county where the insured's headquarters is located. The State Fiscal Accountability Authority is not liable for any risk or loss occurring after the effective date of the cancellation.

HISTORY: 1986 Act No. 463, Section 1; 1996 Act No. 314, Section 3.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 15-78-170. Action or claim for death of person; division of recovery.

An action or claim for the death of a person may be brought under this chapter by the executor or administrator respectively, of the person's estate when death results from bodily injury if the bodily injury would have entitled the injured party to maintain an action or claim if death had not ensued. The provisions and limitations of this chapter are applicable to any such action or claim. Every action or claim must be for the benefit of the wife or husband and child, or children of the person whose death has been so caused and if there is no wife, husband, child, or children, then for the benefit of the parent or parents, and if there is none, then for the benefit of the heirs-at-law or the distributees of the person whose death has been so caused. Any amount recovered must be divided among the before-mentioned parties in those shares as they would have been entitled to if the deceased had died intestate and the amount recovered had been personal assets of his estate.

HISTORY: 1986 Act No. 463, Section 1.



Section 15-78-180. Applicability of chapter to causes of action arising before or after July 1, 1986.

The provisions of Chapter 78 of Title 15 of the 1976 Code shall only apply to those causes of action arising or accruing after the effective date of this chapter; provided, however, the provisions of Section 15-78-20(c) of the 1976 Code are applicable to all causes of action arising on or before the effective date of the chapter.

HISTORY: 1986 Act No. 463, Section 1.



Section 15-78-190. Compensation of plaintiff pursuant to underinsured or uninsured defendant provisions of plaintiff's insurance policy.

If the amount of the verdict or judgment is not satisfied by reason of the monetary limitations of this chapter upon recovery from the State or political subdivision thereof, the plaintiff's insurance company, subject to the underinsured and uninsured defendant provisions of the plaintiff's insurance policy, if any, shall compensate the plaintiff for the difference between the amount of the verdict or judgment and the payment by the political subdivision. If a cause of action is barred under Section 15-78-60 of the 1976 Code, the plaintiff's insurance company must compensate him for his losses subject to the aforementioned provisions of his insurance policy.

HISTORY: 1986 Act No. 463, Section 6.



Section 15-78-200. Exclusive and sole remedy for torts committed by employee of governmental entity while acting within scope of employee's official duty.

Notwithstanding any provision of law, this chapter, the "South Carolina Tort Claims Act", is the exclusive and sole remedy for any tort committed by an employee of a governmental entity while acting within the scope of the employee's official duty. The provisions of this chapter establish limitations on and exemptions to the liability of the governmental entity and must be liberally construed in favor of limiting the liability of the governmental entity.

HISTORY: 1997 Act No. 155, Part II, Section 55B.

Editor's Note

1997 Act No. 155, Part II, Section 55A provides as follows:

"SECTION 55A. The General Assembly finds:

"(1) that because of the unique nature, role, funding, and function of government, the General Assembly has never intended that the government or taxpayers would be subject to unlimited liability for tort actions against the government;

"(2) this section shall clarify any ambiguity in the General Assembly's intent that there remain reasonable limits upon recovery against the government for tort actions, and that the government is only liable for torts as expressly prescribed and authorized in the 'South Carolina Tort Claims Act'".



Section 15-78-210. Rights and privileges preserved.

The provisions of Act 27 of 2005 do not affect any right, privilege, or provision of the South Carolina Tort Claims Act as contained in Chapter 78, Title 15 of the 1976 Code or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56 of Title 33.

HISTORY: 2005 Act No. 27, Section 13, eff March 21, 2005.

Editor's Note

This section was codified and the wording changed for codification purposes at the request of the Code Commissioner.



Section 15-78-220. Rights and privileges not affected.

The provisions of Act 32 of 2005 do not affect any right, privilege, or provision of the South Carolina Tort Claims Act as contained in Chapter 78, Title 15 of the 1976 Code or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56 of Title 33.

HISTORY: 2005 Act No. 32, Section 18, eff July 1, 2005.

Editor's Note

This section was codified and altered for purposes of codification at the direction of the Code Commissioner.






CHAPTER 79 - MEDICAL MALPRACTICE ACTIONS

Section 15-79-110. Definitions.

As used in this chapter:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, and a renal dialysis facility.

(3) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or any similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(4) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(5) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(6) "Medical malpractice" means doing that which the reasonably prudent health care provider or health care institution would not do or not doing that which the reasonably prudent health care provider or health care institution would do in the same or similar circumstances.

(7) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(8) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(9) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by, or under the supervision of such personnel.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.



Section 15-79-120. Mediation and arbitration.

At any time before a medical malpractice action is brought to trial, the parties shall participate in mediation governed by procedures established in the South Carolina Circuit Court Alternative Dispute Resolution Rules in effect at the time for the State or any portion of the State. Parties may also agree to participate in binding arbitration, nonbinding arbitration, early neutral evaluation, or other forms of alternative dispute resolution.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date; 2006 Act No. 354, Section 3, eff June 9, 2006.

Effect of Amendment

The 2006 amendment in the second sentence added "nonbinding arbitration, early neutral evaluation, or other forms of alternative dispute resolution".



Section 15-79-125. Notice of Intent to File Suit as prerequisite to filing action; subpoena of medical of records; depositions; mandatory prelitigation mediation; initiating action; ADR participation.

(A) Prior to filing or initiating a civil action alleging injury or death as a result of medical malpractice, the plaintiff shall contemporaneously file a Notice of Intent to File Suit and an affidavit of an expert witness, subject to the affidavit requirements established in Section 15-36-100, in a county in which venue would be proper for filing or initiating the civil action. The notice must name all adverse parties as defendants, must contain a short and plain statement of the facts showing that the party filing the notice is entitled to relief, must be signed by the plaintiff or by his attorney, and must include any standard interrogatories or similar disclosures required by the South Carolina Rules of Civil Procedure. Filing the Notice of Intent to File Suit tolls all applicable statutes of limitations. The Notice of Intent to File Suit must be served upon all named defendants in accordance with the service rules for a summons and complaint outlined in the South Carolina Rules of Civil Procedure.

(B) After the Notice of Intent to File Suit is filed and served, all named parties may subpoena medical records and other documents potentially related to the medical malpractice claim pursuant to the rules governing the service and enforcement of subpoenas outlined in the South Carolina Rules of Civil Procedure. Upon leave of court, the named parties also may take depositions pursuant to the rules governing discovery outlined in the South Carolina Rules of Civil Procedure.

(C) Within ninety days and no later than one hundred twenty days from the service of the Notice of Intent to File Suit, the parties shall participate in a mediation conference unless an extension for no more than sixty days is granted by the court based upon a finding of good cause. Unless inconsistent with this section, the Circuit Court Alternative Dispute Resolution Rules in effect at the time of the mediation conference for all or any part of the State shall govern the mediation process, including compensation of the mediator and payment of the fees and expenses of the mediation conference. The parties otherwise are responsible for their own expenses related to mediation pursuant to this section.

(D) The circuit court has jurisdiction to enforce the provisions of this section.

(E) If the matter cannot be resolved through mediation, the plaintiff may initiate the civil action by filing a summons and complaint pursuant to the South Carolina Rules of Civil Procedure. The action must be filed:

(1) within sixty days after the mediator determines that the mediation is not viable, that an impasse exists, or that the mediation should end; or

(2) prior to expiration of the statute of limitations, whichever is later.

(F) Participation in the prelitigation mediation pursuant to this section does not alter or eliminate any obligation of the parties to participate in alternative dispute resolution after the civil action is initiated. However, there is no requirement for participation in more than one alternative dispute resolution forum following the filing of a summons and complaint to initiate a civil action in the matter.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.



Section 15-79-130. Report to licensing entity of expert testimony or evidence offered in bad faith or without reasonable basis.

If a judge finds that an expert health care provider or health care institution in a medical malpractice action in this State has offered testimony or evidence in bad faith or without a reasonable basis in fact or otherwise acted unethically in conjunction with testifying as an expert in deposition or at trial, the judge must report the expert to the state entity that licenses and regulates the profession of the expert or the type of health care entity represented by the expert.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.






CHAPTER 81 - SUCCESSOR ASBESTOS-RELATED LIABILITY FAIRNESS ACT

Extra Notes

Editor's Note

2006 Act No. 280, Section 3, provides as follows:

"The provisions of this act are intended to be construed liberally to accomplish its remedial purposes and the courts of the State are directed to apply this state's substantive law, including limitations pursuant to the provisions of this act, to the fullest extent permissible pursuant to the United States Constitution."



Section 15-81-110. Citation of act.

This act may be cited as the "Successor Asbestos-Related Liability Fairness Act".

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



Section 15-81-120. Definitions.

For the purposes of this chapter:

(1) "Asbestos claim" means a claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or related to asbestos, including:

(a) the health effects of exposure to asbestos, including a claim for:

(i) personal injury or death;

(ii) mental or emotional injury;

(iii) risk of disease or other injury; or

(iv) the costs of medical monitoring or surveillance to the extent these claims are recognized pursuant to state law;

(b) a claim made by or on behalf of a person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(c) a claim for damage or loss caused by the installation, presence, or removal of asbestos.

(2) "Corporation" means a corporation for profit, including a domestic corporation organized pursuant to the laws of this State, or a foreign corporation organized pursuant to laws other than the laws of this State.

(3) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities.

(4) "Successor asbestos-related liabilities" means liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related to an asbestos claim and were assumed or incurred by a corporation as a result of, or in connection with, a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation, with or into another corporation, or which are related to an asbestos claim based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined pursuant to Section 15-81-140, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this State or another jurisdiction.

(5) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



Section 15-81-130. Applicability of limitations granted successor.

(A) The limitations of Section 15-81-140 apply to a corporation that is a successor and became a successor before January 1, 1972, or is a successor of that corporation's successors.

(B) The limitations of Section 15-81-140 do not apply to:

(1) workers' compensation benefits paid by or on behalf of an employer to an employee pursuant to Title 42, or a comparable workers' compensation law of another jurisdiction;

(2) a claim against a corporation that does not constitute a successor asbestos-related liability;

(3) an insurance company, as defined in Chapter 1, Title 38;

(4) an obligation pursuant to the National Labor Relations Act, as amended, or pursuant to a collective bargaining agreement; or

(5) a successor that after a merger or consolidation continued in the business of mining asbestos, in the business of selling or distributing asbestos fibers, or in the business of manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



Section 15-81-140. Limitation of cumulative successor asbestos-related liabilities of corporation.

(A) Except as further limited in subsection (B), the cumulative successor asbestos-related liabilities of a corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The corporation is not responsible for successor asbestos-related liabilities in excess of this limitation.

(B) If the transferor assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, the fair market value of the total assets of the prior transferor, determined as of the time of the earlier merger or consolidation, will be substituted for the limitation provided in subsection (A) for purposes of determining the limitation of liability of a corporation.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



Section 15-81-150. Establishing fair market value of total gross assets.

(A) A corporation may establish the fair market value of total gross assets for the purpose of the limitations pursuant to Section 15-81-140 through a method reasonable under the circumstances, including:

(1) by reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arm's-length transaction; or

(2) in the absence of other readily available information from which fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(B) Total gross assets include intangible assets.

(C) Total gross assets include the aggregate coverage pursuant to applicable liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, which insurance has been collected or is collectible to cover successor asbestos-related liabilities except compensation for liabilities arising from a worker's exposure to asbestos solely during the course of his employment by the transferor. A settlement of a dispute concerning the insurance coverage entered into by a transferor or successor with the insurers of the transferor before the effective date of this act is determinative of the aggregate coverage of liability insurance to be included in the calculation of the transferor's total gross assets.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



Section 15-81-160. Annual rate of adjustment of fair market value.

(A) Except as provided in subsections (B), (C), and (D), the fair market value of total gross assets at the time of a merger or consolidation will increase annually at a rate equal to the sum of:

(1) the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case a reasonable determination of the prime rate on the first day of the year may be used; and

(2) one percent.

(B) The rate provided in subsection (A) may not be compounded.

(C) The adjustment of fair market value of total gross assets continues as provided pursuant to the provisions of subsection (A) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the corporation or a predecessor, or by or on behalf of a transferor, after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(D) No adjustment of the fair market value of total gross assets may be applied to liability insurance otherwise included in the definition of total gross assets by Section 15-81-150(C).

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to all civil actions asserting an asbestos claim filed on or after that date.






CHAPTER 82 - LIMITATION ON LIABILITY OF LAND POSSESSORS TO TRESPASSERS - TREPASSER RESPONSIBILITY ACT

Section 15-82-10. Limitation on liability of land possessors to trespassers; exception.

(A) As used in this section, the terms:

(1) "Possessor of land" means the possessor of any fee, reversionary, or easement interest in real property, including an owner, lessee, or other lawful occupant.

(2) "Trespasser" means a person who enters or remains on the land of another without permission or without legal privilege.

(B) A possessor of land owes no duty to a trespasser except to refrain from causing a wilful or wanton injury.

(C) Notwithstanding subsection (B), a possessor of land is subject to liability for physical harm to children or a person with an intellectual disability who are trespassing thereon caused by an artificial condition upon the land if:

(1) the place where the condition exists is one upon which the possessor knows or has reason to know that children or persons with an intellectual disability are likely to trespass;

(2) the condition is one of which the possessor knows or has reason to know and which he realizes or should realize will involve an unreasonable risk of death or serious bodily harm to children or persons with an intellectual disability;

(3) the person because of his youth or intellectual disability does not discover the condition or realize the risk involved in intermeddling with it or in coming within the area made dangerous by it;

(4) the utility to the possessor of maintaining the condition and the burden of eliminating the danger are slight as compared with the risk to children or the persons with an intellectual disability who are involved; and

(5) the possessor fails to exercise reasonable care to eliminate the danger or otherwise to protect the children or the persons with an intellectual disability.

(D) For the purposes of subsection (C), "intellectual disability" has the same meaning as provided for in Section 44-20-30(12).

(E) This chapter does not affect any immunities from or defenses to civil liability established by another section of the South Carolina Code of Laws or available at common law to which a possessor of land may be entitled.

(F) The provisions of this chapter do not affect any right, privilege, or provision of the South Carolina Tort Claims Act pursuant to Chapter 78, Title 15.

HISTORY: 2015 Act No. 65 (H.3266), Section 1, eff June 8, 2015.









Title 16 - Crimes and Offenses

CHAPTER 1 - FELONIES AND MISDEMEANORS; ACCESSORIES

Section 16-1-10. Categorization of felonies and misdemeanors; exemptions.

(A) Felonies are classified, for the purpose of sentencing, into the following six categories:

(1) Class A felonies

(2) Class B felonies

(3) Class C felonies

(4) Class D felonies

(5) Class E felonies

(6) Class F felonies

(B) Misdemeanors are classified, for the purpose of sentencing, into the following three categories:

(1) Class A misdemeanors

(2) Class B misdemeanors

(3) Class C misdemeanors

(C) All offenses with a term of imprisonment of less than one year are misdemeanors and exempt from the classification system.

(D) The following offenses are classified as exempt under subsections (A) and (B):

10-11-325(B)(1) Detonating an explosive or destructive device or igniting an incendiary device upon the capitol grounds or within the capitol building resulting in death of a person where there was malice aforethought 12-21-6000(B) Possessing marijuana or controlled substances without appropriate stamps 16-1-40 Accessory before the fact 16-3-10 Murder 16-3-85(C)(1) Causing the death of a child by abuse or neglect 16-3-210(B) Assault and battery by mob in the first degree 16-3-655(C)(1) Engaging in Criminal Sexual Conduct with a minor in the First Degree 16-3-910 Kidnapping (if sentenced for murder) 16-3-1083(A)(2)(a) Violent crime that carries the death of, or bodily injury to in utero child 16-3-1280 False claim 16-3-2020(E) Trafficking in persons - 3rd or subsequent offense 16-7-10 Acts considered unlawful in area designated by Governor in emergency-looting 16-7-10(A)(2) Looting during state of emergency 16-9-290 Accepting bribes for purposes of procuring public office 16-11-311(B) Burglary-First degree 16-11-370 Robbery of operators of vehicles for hire 16-11-580(C)(1) Forest products violation (value more than $1,000 but less than $5,000) 1st offense 16-11-580(D)(1) Forest products violation (value at least $5,000) - 1st offense 16-13-80 Larceny of a bicycle valued more than $2,000 16-13-165(B)(5) Persons who unknowingly and unintentionally import, manufactures, sells, offers for sale, installs, leases, trades, or transfers a counterfeit or nonfunctioning airbag 16-15-20 Incest 16-15-110(3) Prostitution-third or subsequent offense 16-17-735 False assertion of authority of law, in attempt to intimidate or hinder state or local official in discharge of duties, by threats or use of sham legal process. 16-23-715(1) Use of weapons of mass destruction resulting in death 16-23-715(2) Use of weapons of mass destruction not resulting in death 16-23-720(A)(1) Detonating a destructive device or causing an explosion, or aiding, counseling, or procuring an explosion by means of detonation of a destructive device which results in death of a person where there was malice aforethought 23-3-470(B) (1) Failure of sex offender to register-First offense 23-3-470(B) (2) Failure of sex offender to register-Second offense 23-36-170(c), (d) Penalty (violation of South Carolina Explosives Control Act) 23-3-650(C) Willful disclosure of certain information contained in State DNA Database to a person not entitled to receive it 23-3-650(D) Willfully obtaining DNA information contained in State DNA Database without authorization Third, fourth, or subsequent offenses 24-13-430(A) Inciting prisoners to riot 25-1-2957 Recklessly endangering the life of another 25-7-30 Giving information respecting national or state defense to foreign contacts during war 38-25-330 Violation of a provision contained in the provisions relating to the unauthorized transaction of insurance business 38-41-20 Multiple employer self-insured health plan transacting business without a license 39-15-1190(C) Knowing and willfully using an object or tool to produce or reproduce a counterfeit mark or possessing an object with intent to produce or reproduce a counterfeit mark 39-22-90(A)(8) State warehouse system violation 40-55-170(A) Practicing psychology without being licensed as required by chapter 44-4-530(C) Failure of persons subject to quarantine to comply 44-4-530(D) Entry into isolation or quarantine are by unauthorized person 44-53-370(e)(1)(a)3 Prohibited Acts A, penalties (trafficking in marijuana, 10 pounds or more, but less than 100 pounds) Third or subsequent offenses 44-53-370(e)(1)(b) Prohibited Acts A, penalties (trafficking in marijuana, 100 pounds or more of marijuana, but less than 2,000 pounds) 44-53-370(e)(1)(c) Prohibited Acts A, (trafficking in marijuana, 2000 pounds or more, but less than 10,000 pounds) 44-53-370(e)(1)(d) Prohibited Acts A, penalties (trafficking in marijuana, 10,000 pounds of marijuana or more) 44-53-370(e)(2)(a)3 Prohibited Acts A, penalties (trafficking in cocaine, 10 grams or more, but less than 28 grams) Third or subsequent offense 44-53-370(e)(2)(b)3 Prohibited Acts A, penalties (trafficking in cocaine, 28 grams or more, but less than 100 grams) 44-53-370(e)(2)(c) Prohibited Acts A, penalties (trafficking in cocaine, 100 grams or more, but less than 200 grams) 44-53-370(e)(2)(d) Prohibited Acts A, penalties (trafficking in cocaine, 200 grams or more, but less than 400 grams) 44-53-370(e)(2)(e) Prohibited Acts A, penalties (trafficking in cocaine, 400 grams or more) 44-53-370(e)(3)(a)2 Prohibited Acts A, penalties (trafficking in illegal drugs, 4 grams or more, but less than 14 grams) Second or subsequent offense 44-53-370(e)(3)(b) Prohibited Acts A, penalties (trafficking in illegal drugs, 14 grams or more, but less than 28 grams) 44-53-370(e)(3)(c) Prohibited Acts A, penalties (trafficking in illegal drugs, 28 grams or more) 44-53-370(e)(4)(a)2 Prohibited Acts A, penalties (trafficking in methaqualone, 15 grams or more, but less than 150 grams) Second or subsequent offense 44-53-370(e)(4)(b) Prohibited Acts A, penalties (trafficking in methaqualone, 150 grams but less than 1,500 grams) 44-53-370(e)(4)(c) Prohibited Acts A, penalties (trafficking in methaqualone, possession of 1,500 grams, but less than 15 kilograms of methaqualone) 44-53-370(e)(4)(d) Prohibited Acts A, penalties (trafficking in methaqualone, 15 kilograms or more) 44-53-370(e)(5)(c) Prohibited Acts, penalties (trafficking in LSD, 1,000 dosage units or more) 44-53-375(C)(1)(c) Trafficking in ice, crank, or crack cocaine 10 grams or more, but less than 28 grams Third or subsequent offense 44-53-375(C)(2)(c) Trafficking in ice, crank, or crack cocaine 28 grams or more, but less than 100 grams Third or subsequent offense 44-53-375(C)(3) Trafficking in ice, crank, or crack cocaine 100 grams or more, but less than 200 grams 44-53-375(C)(4) Trafficking in ice, crank, or crack cocaine 200 grams or more, but less than 400 grams 44-53-375(C)(5) Trafficking in ice, crank, or crack cocaine 400 grams or more 44-53-420 Attempting or conspiring to commit an offense made unlawful by Title 44, Chapter 53, Article 3 46-9-90 State Pest Commission violation, second offense 46-21-655 Seed certification violations 47-3-950 Wrongfully obtaining or exerting unauthorized control over a guide dog or service animal 47-19-120(a) Interference with person performing official duties under chapter concerning Poultry Products Inspection Law (Violation of Sections 47-19-70 through 47-19-110) 56-5-2780(B)(1) Unlawfully passing a stopped school bus where great bodily injury results 56-5-2947 Child endangerment 56-5-5670(H)(1) Unlawful disposal of a vehicle - 2nd or subsequent offense 56-5-5670(H)(2) Falsifying information on an application, form, or affidavit required for the disposal of a vehicle 56-5-5945(H)(1) Unlawful disposal of a vehicle - 2nd or subsequent offense 56-5-5945(H)(2) Falsifying information on an application, form, or affidavit required for the disposal of a vehicle 56-15-590 Failure of a motor vehicle auction to keep required records or make them available for inspection 56-15-870 Injuring a railroad or a electric railway 58-17-4090 Death that results from obstructing a railroad 63-11-90 Violations of provisions contained in Title 63, Chapter 11, Article 1 63-13-170 Violation of childcare facilities requirements 63-13-1080 Childcare operator refusing inspection and violating fire and health safety requirements

HISTORY: 1962 Code Section 16-11; 1960 (51) 1602, 1917; 1969 (56) 730; 1972 (57) 2597; 1980 Act No. 511, Section 2; 1981 Act No. 33, Section 3; 1983 Act No. 114, Section 5; 1983 Act No. 133, Section 2; 1984 Act No. 474, Section 2; 1984 Act No. 477, Section 2; 1985 Act No. 159, Sections 1, 2, 4; 1985 Act No. 201, Part II, Section 32B; 1986 Act No. 491, Section 7; 1987 Act No. 16 Section 8; 1987 Act No. 128 Section 5; 1987 Act No. 168 Section 6; 1988 Act No. 311, Section 2; 1988 Act No. 457, Section 2; 1988 Act No. 490, Section 16; 1989 Act No. 42, Section 2; 1989 Act No. 74, Section 2; 1989 Act No. 88, Section 2; 1989 Act No. 115, Section 2; 1989 Act No. 148, Section 26; 1989 Act No. 189, Part II, Section 43 sub 38; 1990 Act No. 389, Section 2; 1990 Act No. 456, Section 3; 1990 Act No. 604, Section 14; 1991 Act No. 73, Section 3; 1991 Act No. 138, Section 2; 1991 Act No. 248, Section 4; 1992 Act No. 327, Section 2; 1992 Act No. 374, Section 2; 1992 Act No. 412, Section 2; 1993 Act No. 184, Section 1; 1993 Act No. 164, Part II, Section 19B; 1993 Act No. 164, Part II, Section 70B.

Code Commissioner's Note

The crime classification tables are added by the Code Commissioner pursuant to Section 2-13-66, and updated annually.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-1-20. Penalties for classes of felonies.

(A) A person convicted of classified offenses, must be imprisoned as follows:

(1) for a Class A felony, not more than thirty years;

(2) for a Class B felony, not more than twenty-five years;

(3) for a Class C felony, not more than twenty years;

(4) for a Class D felony, not more than fifteen years;

(5) for a Class E felony, not more than ten years;

(6) for a Class F felony, not more than five years;

(7) for a Class A misdemeanor, not more than three years;

(8) for a Class B misdemeanor, not more than two years;

(9) for a Class C misdemeanor, not more than one year.

(B) For all offenders sentenced on or after July 1, 1993, the minimum term of imprisonment required by law does not apply to the offenses listed in Sections 16-1-90 and 16-1-100 unless the offense refers to a mandatory minimum sentence or the offense prohibits suspension of any part of the sentence. Offenses listed in Section 16-1-10(C) and (D) are exempt and minimum terms of imprisonment are applicable. No sentence of imprisonment precludes the timely execution of a death sentence.

(C) This chapter does not apply to the minimum sentences established for fines or community service.

HISTORY: 1962 Code Section 16-12; 1960 (51) 1602; 1993 Act No. 184, Section 2; 1995 Act No. 7, Part I Section 1.



Section 16-1-30. Classification of new statutory offenses.

All criminal offenses created by statute after July 1, 1993, must be classified according to the maximum term of imprisonment provided in the statute and pursuant to Sections 16-1-10 and 16-1-20, except as provided in Section 16-1-10(D).

HISTORY: 1962 Code Section 16-13; 1960 (51) 1602; 1993 Act No. 184, Section 3.



Section 16-1-40. Accessory.

A person who aids in the commission of a felony or is an accessory before the fact in the commission of a felony by counseling, hiring, or otherwise procuring the felony to be committed is guilty of a felony and, upon conviction, must be punished in the manner prescribed for the punishment of the principal felon.

HISTORY: 1962 Code Section 16-1; 1952 Code Section 16-1; 1942 Code Section 1936; 1932 Code Section 1936; Cr. C. '22 Section 919; Cr. C. '12 Section 919; Cr. C. '02 Section 634; G. S. 2610; R. S. 521; 1714 (2) 48; 1993 Act No. 184, Section 4.



Section 16-1-50. Indictment and conviction of accessories.

A person who counsels, hires, or otherwise procures a felony to be committed may be indicted and convicted:

(1) as an accessory before the fact either with the principal felon or after his conviction; or

(2) of a substantive felony, whether the principal felon has or has not been convicted or is or is not amenable to justice, and may be punished as if convicted of being an accessory before the fact.

HISTORY: 1962 Code Section 16-2; 1952 Code Section 16-2; 1942 Code Section 1937; 1932 Code Section 1937; Cr. C. '22 Section 920; Cr. C. '12 Section 920; Cr. C. '02 Section 635; G. S. 2611; R. S. 522; 1712 (2) 484; 1993 Act No. 184, Section 5.



Section 16-1-55. Classification of accessory crimes.

A person who commits the offense of accessory after the fact must be punished based upon the classification below the punishment provided for the principal offense, except for Class A, Class B, and Class C felonies or murder. If the principal offense is a Class A, Class B, or Class C felony or murder, the penalty must be as prescribed for a Class D felony.

HISTORY: 1993 Act No. 184, Section 6.



Section 16-1-57. Classification of third or subsequent conviction of certain property crimes.

A person convicted of an offense for which the term of imprisonment is contingent upon the value of the property involved must, upon conviction for a third or subsequent offense, be punished as prescribed for a Class E felony.

HISTORY: 1993 Act No. 184, Section 7; 1995 Act No. 7, Part I Section 2.



Section 16-1-60. Violent crimes defined.

For purposes of definition under South Carolina law, a violent crime includes the offenses of: murder (Section 16-3-10); attempted murder (Section 16-3-29); assault and battery by mob, first degree, resulting in death (Section 16-3-210(B)), criminal sexual conduct in the first and second degree (Sections 16-3-652 and 16-3-653); criminal sexual conduct with minors, first, second, and third degree (Section 16-3-655); assault with intent to commit criminal sexual conduct, first and second degree (Section 16-3-656); assault and battery with intent to kill (Section 16-3-620); assault and battery of a high and aggravated nature (Section 16-3-600(B)); kidnapping (Section 16-3-910); trafficking in persons (Section 16-3-2020); voluntary manslaughter (Section 16-3-50); armed robbery (Section 16-11-330(A)); attempted armed robbery (Section 16-11-330(B)); carjacking (Section 16-3-1075); drug trafficking as defined in Section 44-53-370(e) or trafficking cocaine base as defined in Section 44-53-375(C); manufacturing or trafficking methamphetamine as defined in Section 44-53-375; arson in the first degree (Section 16-11-110(A)); arson in the second degree (Section 16-11-110(B)); burglary in the first degree (Section 16-11-311); burglary in the second degree (Section 16-11-312(B)); engaging a child for a sexual performance (Section 16-3-810); homicide by child abuse (Section 16-3-85(A)(1)); aiding and abetting homicide by child abuse (Section 16-3-85(A)(2)); inflicting great bodily injury upon a child (Section 16-3-95(A)); allowing great bodily injury to be inflicted upon a child (Section 16-3-95(B)); domestic violence of a high and aggravated nature (Section 16-25-65); domestic violence in the first degree (Section 16-25-20(B)); abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F)); abuse or neglect of a vulnerable adult resulting in great bodily injury (Section 43-35-85(E)); taking of a hostage by an inmate (Section 24-13-450); detonating a destructive device upon the capitol grounds resulting in death with malice (Section 10-11-325(B)(1)); spousal sexual battery (Section 16-3-615); producing, directing, or promoting sexual performance by a child (Section 16-3-820); sexual exploitation of a minor first degree (Section 16-15-395); sexual exploitation of a minor second degree (Section 16-15-405); promoting prostitution of a minor (Section 16-15-415); participating in prostitution of a minor (Section 16-15-425); aggravated voyeurism (Section 16-17-470(C)); detonating a destructive device resulting in death with malice (Section 16-23-720(A)(1)); detonating a destructive device resulting in death without malice (Section 16-23-720(A)(2)); boating under the influence resulting in death (Section 50-21-113(A)(2)); vessel operator's failure to render assistance resulting in death (Section 50-21-130(A)(3)); damaging an airport facility or removing equipment resulting in death (Section 55-1-30(3)); failure to stop when signaled by a law enforcement vehicle resulting in death (Section 56-5-750(C)(2)); interference with traffic-control devices, railroad signs, or signals resulting in death (Section 56-5-1030(B)(3)); hit and run resulting in death (Section 56-5-1210(A)(3)); felony driving under the influence or felony driving with an unlawful alcohol concentration resulting in death (Section 56-5-2945(A)(2)); putting destructive or injurious materials on a highway resulting in death (Section 57-7-20(D)); obstruction of a railroad resulting in death (Section 58-17-4090); accessory before the fact to commit any of the above offenses (Section 16-1-40); and attempt to commit any of the above offenses (Section 16-1-80). Only those offenses specifically enumerated in this section are considered violent offenses.

HISTORY: 1986 Act No. 462, Section 33; 1995 Act No. 7, Part I Section 3; 1995 Act No. 83, Section 9; 1997 Act No. 113, Section 3; 1997 Act No. 136, Section 2; 1998 Act No. 402, Section 2; 2000 Act No. 261, Section 3; 2002 Act No. 176, Section 3, eff March 5, 2002; 2003 Act No. 92, Section 2, eff January 1, 2004; 2005 Act No. 127, Section 1, eff June 7, 2005; 2006 Act No. 379, Section 2, eff June 9, 2006; 2010 Act No. 273, Section 26, eff June 2, 2010; 2010 Act No. 289, Section 1, eff June 11, 2010; 2012 Act No. 255, Section 2, eff June 18, 2012; 2015 Act No. 7 (S.196), Section 6.B, eff April 2, 2015; 2015 Act No. 58 (S.3), Pt II, Section 6, eff June 4, 2015.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."

Section 16-3-620, referenced in the text, was repealed by 2010 Acts No. 273, Section 5.

Effect of Amendment

2015 Act No. 7, Section 6.B, substituted "16-3-2020" for 16-3-930".

2015 Act No. 58, Section 6, substituted "trafficking in persons (Section 16-3-2020)" for "trafficking in persons (Section 16-3-930)"; deleted "criminal" before "domestic violence of a high and aggravated nature (Section 16-25-65)"; and added "domestic violence in the first degree (Section 16-25-20(B))"



Section 16-1-70. Nonviolent crimes.

For purposes of definition under South Carolina law a nonviolent crime is all offenses not specifically enumerated in Section 16-1-60.

HISTORY: 1986 Act No. 462, Section 34.



Section 16-1-80. Offense of attempt punished as principal offense.

A person who commits the common law offense of attempt, upon conviction, must be punished as for the principal offense.

HISTORY: 1993 Act No. 184, Section 9.



Section 16-1-90. Crimes classified as felonies.

(A) The following offenses are Class A felonies and the maximum terms established for a Class A felony, not more than thirty years, as set forth in Section 16-1-20(A), apply:

10-11-325(B)(2) Detonating an explosive or destructive device or igniting an incendiary device upon the capitol grounds or within the capitol building resulting in death to a person where there was not malice aforethought 16-3-50 Manslaughter-voluntary 16-3-29 Attempted murder 16-3-652 Criminal sexual conduct First degree 16-3-655(C)(2) Criminal sexual conduct, 1st degree, with minor less than 16, 2nd offense 16-3-656 Assault with intent to commit criminal sexual conduct First degree 16-3-658 Criminal sexual conduct where victim is legal spouse (separated) First degree 16-3-910 Kidnapping 16-3-920 Conspiracy to commit kidnapping 16-3-1050(F) Abuse or neglect of a vulnerable adult resulting in death 16-3-1075(B)(2) Carjacking (great bodily injury) 16-3-2020(D) Trafficking in persons - 2nd offense 16-11-110(A) Arson in the first degree 16-11-330(A) Robbery while armed with a deadly weapon 16-11-380(A) Entering bank with intent to steal money, securities for money, or property, by force, intimidation, or threats 16-11-390 Safecracking 16-11-523(D)(2) Injuring real property when illegally obtaining nonferrous metals and the act results in the death of a person 16-13-385(E)(2) Tampering with a utility meter that results in death of another person 16-23-720(A)(2) Detonating a destructive device or causing an explosion, or intentionally aiding, counseling, or procuring an explosion by means of detonation of a destructive device which results in the death of a person where there was not malice aforethought 24-13-450 Taking of a hostage by an inmate 25-7-30 Giving information respecting national or state defense to foreign contacts in time of war 25-7-40 Gathering information for an enemy 43-35-85(F),

16-3-1050(F) Abuse or neglect of a vulnerable adult resulting in death 44-53-370 Prohibited Acts A, penalties (b)(1) (narcotic drugs in Schedules I(b) and (c), LSD, and Schedule II) second, third, or subsequent offense 44-53-370(e)(2)(a)2 Prohibited Acts A, penalties (trafficking in cocaine, 10 grams or more but less than 28 grams) Second offense 44-53-370(e)(2)(b)2 Prohibited Acts, penalties (trafficking in cocaine, 28 grams or more but less than 100 grams) Second offense 44-53-370(e)(5)(a)2 Prohibited Acts, penalties (trafficking in LSD, 100 dosage units or more but less than 500 dosage units) Second offense 44-53-370(e)(5)(b)2 Prohibited Acts, penalties (trafficking in LSD, 500 dosage units or more but less than 1,000 dosage units) Second offense 44-53-370(e)(5)(a)3 Prohibited Acts, penalties (trafficking in LSD, 100 dosage units or more, but less than 500 dosage units) Third or subsequent offense 44-53-370(e)(5)(b)3 Prohibited Acts, penalties (trafficking in LSD, 500 dosage units or more, but less than 1,000 dosage units) Third or subsequent offense 44-53-370(e)(6)(d) Prohibited Acts, penalties (trafficking in flunitrazepam, 5 kilograms or more) 44-53-370(e)(8)(a)(ii) Trafficking in MDMA or ecstasy, 100 dosage units but less than 500-Second offense 44-53-370(e)(8)(a)(iii) Trafficking in MDMA or ecstasy, 100 dosage units but less than 500-Third or subsequent offense 44-53-370(e)(8)(b)(ii) Trafficking in MDMA or ecstasy, 100 dosage units but less than 1000-Third or subsequent offense 44-53-370(e)(8)(b)(iii) Trafficking in MDMA or ecstasy, 100 dosage units but less than 1000-Third or subsequent offense 44-53-370(g)(1)(b) Prohibited Acts A, penalties (distribution of narcotic drugs in Schedules I(b) and (c), LSD, and Schedule II with intent to commit a crime) Second offense 44-53-370(g)(1)(c) Prohibited Acts A, penalties (distribution of narcotic drugs in Schedules I(b) and (c), LSD, and Schedule II with intent to commit a crime) Third or subsequent offense 44-53-375(B)(2) Manufacture, distribution of methamphetamine or cocaine base, second offense 44-53-375(B)(3) Manufacture, distribution, etc., methamphetamine, or cocaine base Third or subsequent offense 44-53-375(C)(1)(b) Trafficking in ice, crank, or crack cocaine (10 grams or more but less than 28 grams) Second offense 44-53-375(C)(2)(b) Trafficking in ice, crank, or crack cocaine (28 grams or more but less than 100 grams) 44-53-375(E)(a)(ii)

and (iii) Trafficking in nine grams or more, but less than twenty-eight grams of ephedrine, pseudoephedrine, or phenylpropanolamine second of subsequent offense 44-53-375(F)(1)(e) Trafficking in four hundred grams or more of ephedrine, pseudoephedrine, or phenylpropanolamine Second offense 55-1-30(3) Unlawful removing or damaging of airport facility or equipment when death results 56-5-1030(B)(3) Interference with traffic-control devices or railroad signs or signals prohibited when death results from violation 58-7-60(D)(2) Unlawful appropriation of gas that results in the death of another person 58-7-70(E)(2) Wrongful use of gas and interference with gas meters that results in death of another person 58-15-870(D) Injuring a railroad or electric railway resulting in the death of another person 58-17-4090 Penalty for obstruction of railroad

(B) The following offenses are Class B felonies and the maximum terms established for a Class B felony, not more than twenty-five years, as set forth in Section 16-1-20(A), apply:

10-11-325(B)(3) Detonating an explosive or destructive device or igniting an incendiary device upon the capitol ground or within the capitol building resulting in injury to a person 10-11-325(B)(4) Detonating an explosive or destructive device or igniting an incendiary device upon the capitol grounds or within the capitol building resulting in damage to real or personal property 16-3-210(C) Assault and battery by mob in the second degree 16-11-110(B) Arson in the second degree 16-23-720(A)(3) Detonating a destructive device, or causing an explosion, or aiding, counseling, or procuring an explosion by means of detonation of a destructive device resulting in injury to a person 16-23-720(B) Causing an explosion by means of a destructive device, or aiding, counseling, or procuring an explosion by means of a destructive device which results in damage to real or personal property, or attempting to injure a person or damage or destroy real or property by means of a destructive device 35-11-725(A) Intentionally making a false statement, misrepresentation, false certification, false entry into a record, or violation of a rule or order pursuant to the South Carolina Anti-Money Laundering Act 35-11-725(B) Knowingly engaging in an activity for which a license is required by the South Carolina Anti-Money Laundering Act without being licensed and receiving more than $500 in compensation within a 30-day period from this activity 44-53-370(e)(1)(a)(3) Trafficking in marijuana, 10 pounds or more (third or subsequent offense) 44-53-370(e)(2)(b)1 Prohibited Acts, penalties (trafficking in cocaine, 28 grams or more, but less than 100 grams) First offense 44-53-370(e)(3)(a)1 Prohibited Acts A, penalties (trafficking in illegal drugs, 4 grams or more, but less than 14 grams) 44-53-370(e)(5)(b)1 Prohibited Acts, penalties (trafficking in LSD, 500 dosage units or more, but less than 1000 dosage units) First offense 44-53-370(e)(6)(a)(2) Prohibited Acts, penalties (trafficking in flunitrazepam, 1 gram) Second or subsequent offense 44-53-370(e)(6)(c) Prohibited Acts, penalties (trafficking in flunitrazepam, 1000 grams but less than 5 kilograms) 44-53-370(e)(7)(b) Trafficking in gamma hydroxybutyric acid (second or subsequent offense) 44-53-370(e)(8)(b)(i) Trafficking in MDMA or ecstasy, 100 dosage units but less than 1000-First offense 44-53-370(e)(8)(c) Trafficking in MDMA or ecstasy, 1000 or more dosage units 44-53-370(g)(2)(c) Prohibited Acts A, penalties (distribution of controlled substances with intent to commit a crime) Third or subsequent offense 44-53-375(E)(1)(b)(i)

and (c) Trafficking in twenty-eight grams or more, but less than four hundred grams of ephedrine, pseudoephedrine, or phenylpropanolamine 44-53-375(C)(2)(a) Trafficking in ice, crank, crack cocaine 28 grams or more, but less than 100 grams First offense 50-21-113(A)(2) Operating or controlling a moving water device while under the influence of alcohol, drugs, or a combination of both when death results 50-21-130(A)(3) Failure of an operator of a vessel involved in a collision resulting in death to stop and render assistance 56-5-750(C)(2) Failure to stop for a law enforcement vehicle (death occurs) 56-5-1210(A)(3) Failure to stop a vehicle involved in an accident when death occurs 56-5-2945(A)(2) Causing great bodily injury or death by operating vehicle while under influence of drugs or alcohol, death resulting

(C) The following offenses are Class C felonies and the maximum terms established for a Class C felony, not more than twenty years, as set forth in Section 16-1-20(A), apply:

16-3-70 Administering or attempting to administer poison 16-3-75 Unlawful and malicious tampering with human drug product or food 16-3-85(C)(2) Aiding in the death of a child by abuse or neglect 16-3-95(A) Inflicting great bodily injury upon a child 16-3-600(B) Aggravated assault and battery 16-3-653 Criminal sexual conduct Second degree 16-3-655(C)(3) Criminal sexual conduct, 2nd degree, with minor between 11 and 14 or at least 14 and less than 16 if actor in familial or custodial position 16-3-656 Assault with intent to commit criminal sexual conduct Second degree 16-3-658 Criminal sexual conduct in second degree where victim is legal spouse (separated) 16-3-810 Engaging child under 18 for sexual performance 16-3-1075(B)(1) Carjacking 16-11-330(B) Attempted armed robbery 16-11-350 Train robbery by stopping train 16-11-360 Robbery after entry upon train 16-11-380(B) Stealing money, securities for money, or property, by force, intimidation, or threats, from a person who has just used a bank night depository, an ATM, or another automated banking device 16-13-135(E)(2) Retail theft-second or subsequent offense 16-13-165(B)(4)(b) Knowingly and intentionally installing, reselling, importing, or selling a counterfeit nonfunctioning airbag that results in causing great bodily harm or death-2nd or subsequent offense 16-15-395 Sexual exploitation of a minor 16-15-415 Promoting prostitution of a minor 16-25-65(B) Domestic violence of a high and aggravated nature 25-7-30 Giving information respecting national or state defense to foreign contacts (violation during peacetime) 35-11-740(A)(1)(b)(iii) Conducting or attempting to conduct financial transactions that involves the proceeds of an unlawful activity when the transactions exceed $100,000 in a 12-month period 35-11-740(A)(2)(b)(iii) Transporting, transmitting, or transferring or attempting to commit these activities with regard to funds across state or international boundaries unlawfully when the transactions exceed $100,000 in a 12-month period 35-11-740(A)(3)(b)(iii) Concealing or disguising the nature, location, source, ownership, or control of property believed to be the proceeds of unlawful activity; conducting or attempting to conduct a financial transaction involving property represented by a law enforcement officer to be proceeds of unlawful activity, or property used to conduct or facilitate unlawful activity when the transactions exceed $100,000 in a 12-month period 44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or possession of other substances in Schedule I, II, III, with intent to distribute) Third or subsequent offense 44-53-370(e)(1)(a)2 Prohibited Acts A, penalties (trafficking in marijuana, 10 pounds or more, but less than 100 pounds) Second offense 44-53-370(e)(6)(b) Prohibited Acts, penalties (trafficking in flunitrazepam, 100 grams but less than 1000 grams) 44-53-370(g)(1)(a) Prohibited Acts A, penalties (distribution of narcotic drugs in Schedules I(b) and (c), LSD, and Schedule II with intent to commit a crime) First offense 44-53-370(g)(2)(b) Prohibited Acts A, penalties (distribution of controlled substances with intent to commit a crime) Second offense 44-53-440 Distribution of controlled substance under Sections 44-53-370(a) and 44-53-375(B) to persons under 18 44-53-475 Transportation or attempt to transfer monetary instruments derived from unlawful drug activity 44-53-475(A)(1) Financial transactions involving property derived from unlawful drug activity 44-53-475(A)(3) Concealment of property derived from unlawful drug activity 56-1-1105(B)(2) Unlawful driving by habitual offender resulting in death 58-15-870(C) Injuring a railroad or electric railway resulting in endangering another person's life or inflicting great bodily injury on another person

(D) The following offenses are Class D felonies and the maximum terms established for a Class D felony, not more than fifteen years, as set forth in Section 16-1-20(A), apply:

10-11-325(A) Possessing, having readily accessible, or transporting onto the capitol grounds or within the capitol building an explosive, destructive, or incendiary device 16-1-55 Accessory after the fact of a Class A, B, or C Felony 16-3-655(C) Criminal sexual conduct with a minor - 3rd degree 16-3-1090(B) Assist another person in committing suicide 16-3-1045 Use or employment of person under eighteen to commit certain crimes 16-3-1050(E) Abuse or neglect of a vulnerable adult resulting in great bodily injury 16-3-1730(C) Stalking within ten years of a conviction of harassment or stalking 16-3-2020(C) Trafficking in persons - 1st offense 16-11-110(C) Arson-third degree 16-11-312 Burglary-second degree 16-11-312(C)(2) aggravated burglary-second degree 16-11-325 Common law robbery 16-11-523(D)(1) Obtaining nonferrous metals unlawfully resulting in great bodily injury 16-11-525(D)(1) Injuring real property when illegally obtaining nonferrous metals and the act results in great bodily injury to person 16-13-385(E)(1) Tampering with a utility meter that results in great bodily injury to another person 16-15-355 Disseminating obscene material to a minor 12 years or younger 16-23-720(C) Possessing, manufacturing, transporting, distributing, possessing with the intent to distribute any explosive device, substance, or material configured to damage, injure, or kill a person, or possessing materials which when assembled constitute a destructive device 16-23-720(D) Threaten by means of a destructive weapon 16-23-720(E) Harboring one known to have violated provisions relating to bombs, weapons of mass destruction and destructive devises 16-23-730 Communicating or transmitting to a person that a hoax device or replica is a destructive device or detonator with intent to intimidate or threaten injury, obtain property, or interfere with the ability of a person or government to conduct its affairs 16-23-750 Communicating or aiding and abetting the communication of a threat or conveying false information concerning an attempt to kill, injure, or intimidate a person or damage property or destroy by means of an explosive, incendiary, or destructive device (second or subsequent offense) 24-3-210 Furloughs for qualified inmates of state prison system-Failure to return (See section 24-13-410) 24-13-410(B) Escaping or attempting to escape from prison or possessing tools or weapons used to escape 24-13-470 Inmate throwing bodily fluids on a correctional facility employee 43-35-85(B) Abusing or neglecting a vulnerable adult that results in great bodily injury 43-35-85(D),

16-3-1050(E) Abuse or neglect of a vulnerable adult resulting in great bodily injury 44-53-370(b)(1) Prohibited Acts A, penalties (narcotic drugs in Schedule I (b) and (c), LSD, and Schedule II) First offense 44-53-370 Prohibited Acts A, penalties (g)(2)(a) (distribution of controlled substances with intent to commit a crime) First offense 44-53-375(B)(1) Manufacture, distribution, etc., methamphetamine or cocaine First offense 44-53-445(B)(2) Distribution, manufacture, sale, or possession of crack cocaine within proximity of a school 44-53-577 Unlawful to hire, solicit, direct a person under 17 years of age to transport, conceal, or conduct financial transaction relating to unlawful drug activity 50-21-113(A)(1) Operating a moving water device while under the influence of alcohol or drugs where great bodily injury results 56-5-2945(A)(1) Causing great bodily injury by operating vehicle while under influence of drugs or alcohol 58-7-60(D)(1) Unlawful appropriation of gas that results in great bodily injury to another person 58-7-70(E)(1) Wrongful use of gas and interference with gas meters that results in great bodily injury to another person

(E) The following offenses are Class E felonies and the maximum terms established for a Class E felony, not more than ten years, as set forth in Section 16-1-20(A), apply:

7-25-50 Bribery at elections Second offense 7-25-60 Procuring or offering to procure votes by bribery Second or subsequent offense 7-25-80 Threatening, intimidating, or abusing voters 8-1-20 Illegal collecting and retaining rebates, commissions, or discounts (public officers/employees) 8-13-705 Offering, giving, soliciting, or receiving anything of value to influence action of public employee, member, or official 9-16-350 Use of any information concerning State Retirement Systems Investment Panel activities by member or employee to obtain economic interest 15-49-20(H) Falsifying affidavit in order to obtain employment after having been convicted of an offense requiring registration as a sex offender 16-1-55 Accessory after the fact of a Class D Felony 16-1-57 Third or subsequent conviction of certain property crimes 16-3-600(C) First degree assault and battery 16-3-615 Spousal sexual battery 16-3-625 Resisting arrest with deadly weapon 16-3-654 Criminal sexual conduct Third degree 16-3-656 Assault with intent to commit criminal sexual conduct Third degree 16-3-820 Promoting, producing, or directing a sexual performance by a child under 18 16-3-1060 No person may accept fee, compensation, etc. (for relinquishing the custody of a child for adoption) 16-3-1730(B) Stalking while injunction or restraining order prohibiting this conduct is in effect 16-7-160(2) Illegal use of stink bombs or other devices containing foul or offensive odors-bodily harm results 16-8-20(B)(2) Teaching, demonstrating the use, application, or making of a firearm or destructive device (second or subsequent offense) 16-8-240(B) Use of or threat of physical violence by criminal gang member 16-8-250(B) Preventing or attempting to prevent a witness or victim from attending or giving testimony at a trial that concerns criminal gang activity 16-9-220 Acceptance of bribes by officers 16-9-320(B) Assaulting police officer serving process or while resisting arrest 16-9-340 Intimidation of court officials, jurors, or witnesses 16-9-410(C)(1) Aiding escapes from prison, for prisoners serving term of incarceration 16-11-110(C) Arson-third degree 16-11-312(C)(1) Burglary-second degree, dwelling 16-11-313 Burglary-third degree Second offense 16-11-510(B)(1) Malicious injury to animals and personal property (value $10,000 or more) 16-11-520(B)(1) Malicious injury to real property (value $10,000 or more) 16-11-523(C)(2) Injuring real property when illegally obtaining nonferrous metals where the value of the injury is $10,000 or more 16-11-535 Malicious injury to place of worship 16-11-580(C)(2) Forest product violation (value more than $1,000 and less than $5,000) - 2nd or subsequent offense 16-11-580(D)(2) Forest product violation (value at least $5,000) - 2nd or subsequent offense 16-11-740 Malicious injury to telegraph, telephone, or electric utility system 16-13-10(B)(1) Forgery (value $10,000 or more) 16-13-30(B)(2) Grand larceny (value $10,000 or more) 16-13-40(3) Stealing of bonds and the like (value $10,000 or more) 16-13-50(A)(1) Stealing livestock, confiscation of motor vehicle, or other chattel (value $10,000 or more) 16-13-70(B)(1) Stealing of vessels and equipment, payment of damages (value $10,000 or more) 16-13-110(B)(3) Shoplifting (value $10,000 or more) 16-13-131(C)(2) Larceny against a merchant by affixing a fraudulent product code on merchandise - second or subsequent offense 16-13-165(B)(2)(b) Knowingly and intentionally importing, manufacturing, or selling a counterfeit nonfunctional airbag-2nd or subsequent offense 16-13-165(B)(3)(b) Knowingly and intentionally selling, leasing, trading, or transferring motor vehicle containing counterfeit or nonfunctional airbag-2nd or subsequent offense 16-13-165(B)(4)(a) Knowingly and intentionally installing, reselling, importing, or selling counterfeit non functioning airbags that cause great bodily harm or death - 1st offense 16-13-170 Entering house or vessel without breaking in with intent to steal, attempt to enter 16-13-180(3) Receiving stolen goods (value $10,000 or more) 16-13-210(B)(1) Embezzlement of public funds (value $10,000 or more) 16-13-230(B)(3) Breach of trust with fraudulent intent (value $10,000 or more) 16-13-240(1) Obtaining signature or property by false pretenses (value $10,000 or more) 16-13-260(1) Obtaining property under false tokens or letters (value $10,000 or more) 16-13-290(1) Securing property by fraudulent impersonation of officer (value over $400) 16-13-385 Tampering with a utility meter for the purpose of growing or manufacturing controlled substances 16-13-420(B)(1) Failure to return rented objects, fraudulent appropriation (value $10,000 or more) 16-13-430(C)(1) Fraudulent acquisition or use of food stamps (value $10,000 or more) 16-13-440(B)(3) Obtaining a refund with a fraudulent driver's license or identity card regardless of value - second or subsequent offense 16-13-510 Financial identity fraud 16-15-335 Unlawful to hire, employ, use, or permit any person under 18 to do anything violating obscenity statutes 16-15-342 Criminal solicitation of a minor 16-15-345 Unlawful to disseminate obscene material to any person under 18 years of age 16-15-385 Dissemination of obscene material to minors is unlawful 16-15-387 Employing a person under eighteen to appear in public in the state of sexually explicit nudity 16-15-405(D) Sexual exploitation of a minor Second degree 16-15-410 Sexual exploitation of a minor Third degree 16-17-470(C) Aggravated voyeurism 16-17-495(D) Transport of child by physical force or threat of physical force with intent to avoid custody order 16-17-550 Bribery of athletes and athletic officials 16-17-600(A),(B) Destruction or desecration of human remains or repositories-destroys, damages, or desecrates human remains and vandalizes, desecrates, injures gravestones or memorials 16-17-640 Blackmail 16-17-680(C)(2) Obtaining permit to transport and sell nonferrous metals for the purpose of transporting or selling stolen nonferrous metals 16-17-680(G) Transportation of stolen nonferrous metals 16-21-80(3) Receiving, possessing, concealing, selling, or disposing of stolen vehicle (value $10,000 or more) 16-23-220 Unlawful transportation of machine gun or sawed-off shotgun or rifle (see 16-23-260) 16-23-230 Unlawful storing, keeping, or possessing machine gun or sawed-off shotgun or rifle (see 16-23-260) 16-23-240 Unlawful selling, renting, or giving away of machine gun or sawed-off shotgun or rifle (see 16-23-260) 16-23-440(A) Discharging firearms at or into dwellings 16-23-440(B) Discharging firearms at or into a vehicle, aircraft, watercraft, or other device 16-23-530 Possession of a gun by an illegal alien 16-23-750 Communicating or aiding and abetting the communication of a threat or conveying false information concerning an attempt to kill, injure, or intimidate a person or damage or destroy property by means of an explosive, incendiary, or destructive device (first offense) 16-25-20(B) Domestic violence in the first degree 17-13-50 Right to be informed of grounds for arrest, consequences of refusal to answer or false answer 23-31-340 Penalties (violation of article regulating use and possession of machine guns, sawed-off shotguns, and rifles) 23-31-360 Unregistered possession of machine guns by licensed manufacturer 23-36-170(b) Violation of South Carolina Explosives Control Act Second offense 24-3-910 Penalty for penitentiary employee's connivance at escape of prisoners 24-3-950 Contraband (possession by prisoner or furnishing prisoner with or attempt to furnish) 24-7-155 Furnishing or possessing contraband in county or municipal prisons prohibited 24-13-420 Harboring or employing escaped convicts 24-13-430(2) Participating in riot by prisoners 24-13-440 Carrying or concealing weapon by inmates 25-7-50 False reports, insubordination, obstruction of recruiting during war 25-7-70 Sabotage 32-7-100(A)(2) Preneed funeral contract violations (value more than $ 10,000) 34-3-10 Use of word "bank" or "banking" by other than banking institutions 34-11-60 Drawing and uttering fraudulent check, draft, or other written order (more than $1,000, see Section 34-11-90(b)) Third and subsequent offenses 34-13-90 Penalty for improper borrowing by directors or officers 35-1-508(a)(1) Violation of Title 35, Chapter 1 when investor loses twenty thousand dollars or more 35-11-740(A)(1)(b)(ii) Conducting or attempting to conduct financial transactions that involve the proceeds of an unlawful activity when the transactions exceed $20,000 but are less than $100,000 in a 12- month period 35-11-740(A)(2)(b)(ii) Transporting, transmitting or transferring, or attempting to commit those activities with regard to funds across state or international boundaries unlawfully when the transactions exceed $20,000 but are less than $100,000 in a 12-month period 35-11-740(A)(3)(b)(ii) Concealing or disguising the nature location, source, ownership, or control of property believed to be the proceeds of unlawful activity, or conduct, or attempts to conduct a financial transaction involving property represented by a law enforcement officer to be proceeds of unlawful activity, or property used to conduct or facilitate unlawful activity if the transactions exceed $20,000 but are less than $100,000 in a 12- month period 36-9-410(C)(3) Unlawful disposal of personal property that is subject to a perfected security interest whose value is $10,000 or more 38-38-720(3) Making a false statement or representation regarding a fraternal benefit society (second or subsequent offense) 38-55-170(1) Presenting false claim for payment (insurance companies) (value $10,000 or more) 38-55-540(A)(4) Knowingly making false statement or misrepresentation resulting in economic advantage of fifty thousand dollars or more, first offense 38-55-540(A)(5) Knowingly making false statement or misrepresentation resulting in economic advantage of any amount, second offense 38-73-1120(C) Insurance, provisions to ensure expenses are allocated and treated properly 39-8-90(A) Stealing trade secrets 39-9-208(B) Uniform weights and measures law violation 39-15-1190(B)(1)(a)(iv) Transferring, distributing, selling, or otherwise disposing of an item having a counterfeit mark on it, Second Offense 39-15-1190(B)(1)(b)(ii) Trafficking in counterfeit marks, Second or Subsequent Offense 39-22-90(A)(8) State warehouse system violation if the amount of the violation is $5,000 or more 39-73-325 Violation of regulation under State Commodity Code 40-83-30(J) Participating in the use of a false document in connection with acts as an immigration assistant 44-23-1080(2) Furnishing Department of Mental Health patients or prisoners with firearms or dangerous weapons 44-23-1150(C)(1) First degree sexual misconduct 44-29-145 Exposing others to Human Immuno Deficiency Virus 44-52-165(A)(3) Possession of firearms or dangerous weapons by patient receiving inpatient services operated by Department of Mental Health 44-52-165(B)(1) Intentionally allowing patient receiving inpatient services by Department of Mental Health to possess alcoholic beverages or controlled substances 44-52-165(B)(2) Intentionally allowing patient receiving inpatient services by Department of Mental Health to possess firearms or dangerous weapons 44-53-365 Taking or exercising control over another person's controlled substance-Second offense 44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or possession of other substances in Schedule I, II, III, flunitrazepam, or a controlled substance analogue with intent to distribute) Second offense 44-53-370(d)(3) Possession of cocaine, third or subsequent offense 44-53-370(e)(1)(a)1 Prohibited Acts A, penalties (trafficking in marijuana, 10 pounds or more, but less than 100 pounds) 44-53-370(e)(2)(a)1 Prohibited Acts A, penalties (trafficking in cocaine, 10 grams or more, but less than 28 grams) 44-53-370(e)(4)(a)1 Prohibited Acts A, penalties (trafficking in methaqualone, 15 grams or more, but less than 150 grams) 44-53-370(e)(5)(a)1 Prohibited Acts, penalties (trafficking in LSD, 100 dosage units or more, but less than 500 dosage units) First offense 44-53-370(e)(6)(a)(1) Prohibited acts, penalties (trafficking in flunitrazepam, 1 gram but less than 100 grams) First offense 44-53-370(e)(7)(a) Trafficking in gamma hydroxybutyric acid (first offense) 44-53-370(e)(8)(a)(i) Trafficking in MDMA or ecstasy, 100 dosage units but less than 500-First offense 44-53-375(A) Possession of less than one gram of methamphetamine or cocaine base, third or subsequent offense 44-53-375(C)(1)(a) Trafficking in ice, crank, or crack cocaine 10 grams or more, but less than 28 grams First offense 44-53-375(E)(1)(a)(i) Trafficking in nine grams or more, but less than twenty-eight grams of ephedrine, pseudoephedrine, or phenylpropanolamine, first offense 44-53-376(B) Knowingly causing to be disposed any waste from the production of methamphetamine or knowingly assisting, soliciting, or conspiring with another to dispose of the waste, Second Offense 44-53-378 Manufacturing and exposing a child to methamphetamines 44-53-398(H)(5) Possessing, manufacturing, delivering, distributing, dispensing, administering, purchasing, selling, or possessing with intent to distribute any substance that contains any amount of ephedrine or pseudoephedrine which has been altered from its original condition, Second Offense 44-53-440 Distribution of controlled substance under Section 44-53-370(a) and (b) to persons under 18 violation 44-53-445(B)(1) Distribution, manufacture, or sale of controlled substance within proximity of school (other than crack cocaine) 44-53-1530(1)(b) Distribution of anabolic steroids (second or subsequent offense) 44-53-1530(4)(b) Possession of anabolic steroids, 100 or more doses (second or subsequent offense) 44-53-1680(B) Knowingly disclosing information in violation of the Prescription Monitoring Program 44-53-1680(C) Knowingly using prescription monitoring information in a manner or for a purpose in violation of the Prescription Monitoring Program 44-55-1510 Discharge of fumes of acids or similar substances 45-2-40(B)(1) Inflicting $10,000 or more in damages to a lodging establishment while using or possessing a controlled substance, beer, wine, or alcohol 46-1-20(1) Stealing crops from the field (value $10,000 or more) 46-1-40(1) Stealing tobacco plants from bed (value $10,000 or more) 46-1-60(B)(1) Making away with produce before payment (value $10,000 or more) 46-1-70(B)(1) Factors or commission merchants failing to account for produce (value $10,000 or more) 46-1-160(D)(2) Knowingly using false information to obtain or use South Carolina Farm Aid Fund funds for ineligible expenses when the value of the property is at least $100,000 47-19-120(C)(2) Interference with person performing official duties under chapter on poultry inspection-use of deadly weapon in commission of violation 48-23-265(C)(2) Forest products violation second or subsequent offense (value at least $5,000) 49-1-50(C)(1) Sale of drifted timber, lumber ($10,000 or more value) 50-21-115 Reckless homicide by operation of a boat (reclassified from Class F felony in 2002) 50-21-130(A)(2) Failure of an operator of a vessel involved in a collision resulting in great bodily injury to stop and render assistance 55-1-30(2) Unlawful removing or damaging of airport facility or equipment when injury results 55-1-40 Unlawful entry of aircraft, damaging, or removing equipment 56-1-1105(B)(1) Unlawful driving by habitual offender resulting in great bodily injury 56-5-750(C)(1) Failure to stop for a law enforcement vehicle (great bodily harm occurs) 56-5-1030(B)(2) Interference with traffic-control devices or railroad sign or signals prohibited-injury results 56-5-1210(A)(2) Failure to stop a vehicle involved in an accident when great bodily injury results 56-5-2910 Reckless homicide 56-5-2941(K)(1)(c) Unlawful operation of a vehicle equipped with an ignition interlock device 56-5-4975(C) Operation of unlicensed ambulance without removing exterior markings, sirens, etc., with intent to commit terrorist act 56-29-30(A) Unlawful to own, operate, or conduct a chop shop or to transport or sell a motor vehicle to a chop shop 58-15-850 Breaking and entering or shooting into cars 63-5-70 Unlawful conduct toward a child 63-13-200 Committing certain crimes near a childcare facility 63-19-1670 Furnishing contraband to a juvenile in the custody of the Department of Juvenile Justice

(F) The following offenses are Class F felonies and the maximum terms established for a Class F felony, not more than five years, as set forth in Section 16-1-20(A), apply:

2-2-100 Contempt of the General Assembly 2-2-120 Criminal contempt of the General Assembly 7-25-50 Bribery at elections, first offense 7-25-60 Procuring or offering to procure votes by bribery First offense 7-25-190 Illegal conduct at elections generally 8-13-725(B) Public official disclosing confidential information 8-14-60 Intentional use of a false document in connection with public employment 8-29-10(F) Intentional use of a false document or aiding in the use of a false document to obtain a public benefit 11-48-90(A) Sale or possession of counterfeit cigarettes 12-21-2716 Unlawful manufacture or sale of slugs to be used in coin-operated devices 12-21-4150 Posing as a bingo player with the intent to defraud bingo customers 12-21-6000(B) Marijuana and Controlled Substance Tax Act 12-21-6040(A) Revealing facts contained in report under Marijuana and Controlled Substance Tax Act 12-54-44(B)(1) Wilful attempt to evade or defeat tax imposed 12-54-44(B)(2) Wilful failure to collect or truthfully account for and pay over tax money 12-54-44(B)(6)(a)(i) Wilfully subscribing to false or fraudulent tax return 12-54-44(B)(6)(a)(ii) Wilfully assisting in false or fraudulent tax return 12-54-44(B)(6)(b) Violation of prohibition against preparing returns by person convicted of preparing false return 16-1-55 Accessory after the fact of a Class E felony 16-3-60 Involuntary manslaughter 16-3-95(B) Inflicting great bodily injury on a child by a person responsible for the child's welfare 16-3-755(B) Sexual battery with a student 16-3-755(D) Sexual battery with a student 16-3-1040(A) Threatening life, person or family of public official 16-3-1050(B) Abuse of a vulnerable adult 16-3-1050(C) Neglect of a vulnerable adult 16-3-1050(D) Exploitation of a vulnerable adult 16-3-1080(A) Committing or attempting to commit a violent crime while wearing body armor 16-3-1085(D)(1) Violent offender prohibited from purchasing, owning, or using body armor 16-3-1720(C) Stalking (with prior conviction) 16-3-1730(A) Stalking 16-3-1910(O) Violation of a permanent restraining order if the underlying conviction that was the basis for the permanent restraining order was a felony 16-3-1920(N) Violation of an emergency restraining order if the underlying conviction that was the basis for the emergency restraining order was a felony 16-3-2080(F) Disclosing information about a trafficking victim or certain shelters or unlawfully entering the grounds of a shelter while possessing a weapon 16-5-10 Conspiracy against civil rights 16-5-130(1) Penalties for instigating, aiding or participating in riot-resists enforcement of statute of state or United States, obstruct public officer, Carries weapon, etc. 16-8-20(B)(1) Demonstrating the use of a bomb (first offense) 16-8-240(A) Committing or threatening acts of violence with the intent to coerce, induce, or solicit another person to participate in gang activity, second offense 16-9-10(B)(1) Perjury and subordination of perjury 16-9-30 False swearing before persons authorized to administer oaths 16-9-210 Giving or offering bribes to officers 16-9-230 Acceptance of rebates or extra compensation 16-9-260 Corrupting jurors, arbitrators, umpires, or referees 16-9-270 Acceptance of bribes by jurors, arbitrators, umpires, or referees 16-9-460 Movement and harboring intended to further illegal entry or detection 16-11-20 Making, mending or possessing tools or other implements capable of being used in crime 16-11-125 Making false claim or statement in support of claim to obtain insurance benefits for fire or explosion loss 16-11-130 Burning personal property to defraud insurer 16-11-150 Burning lands of another without consent Second and subsequent offense 16-11-170 Wilfully burning lands of another 16-11-190 Wilfully and maliciously attempts to burn 16-11-313(B) Burglary-third degree First offense 16-11-510(B)(2) Malicious injury to animals and personal property (value over $2,000 up to $10,000) 16-11-520(B)(2) Malicious injury to real property (value over $2,000 up to $10,000) 16-11-523(C)(2) Injuring real property while illegally obtaining nonferrous metals where the value of the injury is greater than $2,000 but less than $10,000 16-11-617 Unlawful to cultivate or attempt to cultivate marijuana on land of another 16-11-725(B)(2) Rummaging through or stealing another person's household garbage 16-11-780 Entering certain lands to discover, uncover, move, remove, or attempt to remove an archaeological resource-Third or subsequent offense 16-11-910 and

16-11-915 Transfer of recorded sounds for unauthorized use or sale 16-11-930 Illegal distribution of recording without name and address of manufacturer and designation of featured artist (See Sections 16-11-920(B) and 16-11-940) 16-13-10(B)(1) Forgery (value more than $10,000) 16-13-30(B)(2) Grand larceny (value over $2,000 up to $10,000) 16-13-40(2) Stealing of bonds and the like (value over $2,000 up to $10,000) 16-13-50(A)(2) Stealing livestock, confiscation of motor vehicle or other chattel (value over $2,000 up to $10,000) 16-13-70(B)(2) Stealing of vessels and equipment-payment of damages (value over $2,000 up to $10,000) 16-13-110(B)(2) Shoplifting (value over $2,000 up to $10,000) 16-13-160 Breaking into motor vehicles or tanks, pumps, and other containers where fuel or lubricants are stored 16-13-165(B)(1)(b) Knowingly and intentionally importing, manufacturing, or selling counterfeit nonconforming airbags-2nd or subsequent offense 16-13-165(B)(2)(a) Knowingly and intentionally importing, manufacturing, or selling counterfeit nonconforming airbags-1st offense 16-13-165(B)(3)(a) Knowingly or intentionally selling, leasing, trading, or transferring motor vehicle containing counterfeit or nonfunctional airbag-1st offense 16-13-210(B)(2) Embezzlement of less than $10,000 in public funds 16-13-230(B)(2) Breach of trust with fraudulent intent (value over $2,000 up to $10,000) 16-13-240(2) Obtaining signature or property by false pretenses (value over $2,000 up to $10,000) 16-13-260(2) Obtaining property under false tokens or letters (value over $2,000 up to $10,000) 16-13-385(B)(3) Tampering with a utility meter - third or subsequent offense 16-13-385(C)(3) Tampering with a utility meter for profit - third or subsequent offense 16-13-385(D)(3) Tampering with a utility meter that results in property damage in excess of $5,000 or results in the risk of great bodily injury or death - third or subsequent offense 16-13-420(B)(2) Failure to return rented objects, fraudulent appropriation (value over $2,000 up to $10,000) 16-13-430(C)(2) Fraudulent acquisition or use of food stamps (value over $2,000 up to $10,000) 16-13-440(B)(2) Obtaining a refund with a fraudulent driver's license or identity card when the value is two thousand dollars or more 16-13-470(B)(2) Defrauding a drug or alcohol screening test (second or subsequent offense) 16-13-480 Providing false picture identifications for use by unlawful aliens 16-13-510(E) Financial identity fraud and identity fraud 16-13-512(C)(2) Unlawfully printing information on credit and debit card receipts 16-13-525(D) Display or possession of a false identification or document for the purpose of proving lawful presence-Second and subsequent offense 16-14-20 Financial transaction card theft 16-14-40 Financial transaction card forgery 16-14-60(a) Financial transaction card fraud-value of things of value exceeds five hundred dollars in a six-month period 16-14-60(g) Financial transaction card fraud 16-14-70 Criminal possession of financial transaction card forgery devices 16-14-80(B)(2) Criminally receiving goods and services fraudulently obtained with financial transaction card (value over $1,000) 16-14-100 Financial Transaction Card Crime Act violation 16-15-10 Bigamy 16-15-120 Buggery 16-15-305(A) Unlawfully disseminating, processing, or promoting obscenity 16-15-425(C) Participation in the prostitution of a minor 16-16-20(2) Computer crime-First degree 16-17-410 Conspiracy 16-17-470(B)(2) Voyeurism (second or subsequent offense) 16-17-495(B) Transporting a child under sixteen years of age with the purpose of concealing the child or avoiding a custody order or statute 16-17-600(C) Destruction or desecration of human remains or repositories-destroys, tears down, injures fencing, trees, flowers, or shrubs around a repository of human remains 16-17-680(E) Unlawful sale of nonferrous metals in any amount to a secondary metals recycler, third or subsequent offense 16-17-722(B) Knowingly file a false police report regarding a felony 16-17-770(A)(3) Impersonating a lawyer-Third or subsequent offense 16-21-10 Altering, forging, or counterfeiting certificate of title, registration card, or license plate, misrepresentation or concealment in application 16-21-40(A)(2), (A)(4) Removing or falsifying identification number of vehicle or engine and buying, receiving, or selling such vehicle or engine 16-21-80(2) Receiving, possessing, concealing, selling, or disposing of stolen vehicle (value over $2,000 up to $10,000) 16-23-30 Sale or delivery of pistol to and possession by certain persons unlawful, stolen pistols (See Section 16-23-50) 16-23-50(A)(1) Handguns 16-23-410 Pointing firearms at a person 16-23-415 Taking a firearm, stun gun, or taser device from a law enforcement officer 16-23-420 Carrying or displaying firearms in public buildings or adjacent areas 16-23-430 Carrying weapons on school property 16-23-480 Manufacture or possession of article designed to cause damage by fire or other means 16-23-490 Possession of firearm or knife during commission or attempt to commit violent crime 16-23-500(B) Possession of a firearm or ammunition by a person convicted of a violent crime 16-23-520 Use, transportation, manufacture, possession, purchase, or sale of teflon-coated ammunition 16-23-740 Hindering certain individuals or devices during the detection, disarming, or destruction of a destructive device 16-25-20(B)(3) Criminal domestic violence-Third offense 16-25-20 Commission of criminal domestic violence-Third or subsequent offense 16-25-30(B) Ship, transport, receive, or possess a firearm or ammunition, if the person has been convicted of particular domestic violence offenses 16-25-125(E) Unlawful entry upon the grounds of a domestic violence shelter while possessing a dangerous weapon 16-27-30 Animal fighting or baiting 16-27-40 Presence at facility where animal fighting or baiting is taking place Third and subsequent offenses 17-13-170 False, fictitious, fraudulent, or counterfeit picture identification for purpose of offering proof of lawful presence in the U.S., second or subsequent offense 17-15-90(1) Wilful failure to appear before a court when released in connection with a charge for a felony or while awaiting sentencing 17-30-50(A) Interception of wire, electronic, or oral communications 17-30-55(A) Sending or manufacturing device for unlawful interception of wire, oral or electronic communications 20-4-60(B)(2) Possession firearm at time of criminal domestic violence 20-4-375(A) Making, presenting, filing, or attempting to file a false, fictitious, or fraudulent foreign protection order 23-3-470(B)(3) Failure of sex offender to register Third or subsequent offense 23-3-475(B)(3) Providing false information when registering as a sex offender Third or subsequent offense 23-3-510(2) Committing a felony by using information obtained from the sex offender registry 23-3-535(D)(3) Sex offender's failure to vacate a residence that is within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground-Second offense 23-3-540(I) Sex offender failing to comply with reporting requirements 23-3-540(L) Sex offender removing or tampering with monitoring device 23-3-550 Assisting or harboring unregistered sex offender 23-3-650(C) Unlawful disclosure of DNA information from State DNA Database 23-31-160 False information or evidence on firearms license application (See Section 23-31-190) 23-31-190 Penalties, violation concerning regulation of pistols 23-31-1040 Unlawful for a person adjudicated as a mental defective or committed to a mental institution to ship, transport, possess, or receive a firearm or ammunition 23-36-170(a) Penalty (violation of South Carolina Explosives Control Act) First offense 23-50-50(B) Divulging privileged communication, protected information, or a protected identity with intent to obtain monetary gain or other benefit 24-1-270 Trespass or loitering on or refusal to leave state correctional properties 27-32-120(B) Violation of vacation time sharing plans Third or subsequent offense 32-7-100(A)(2) Preneed funeral contract violations (value between $2,000 and $ 10,000) 33-56-145(A) Defrauding a charity (second or subsequent offense) 33-56-145(B) Giving false information with respect to registering a charity (second or subsequent offense) 33-57-170(A) Person or organization that unlawfully conducts a nonprofit raffle-second or subsequent offense 33-57-170(B) Person or organization that violates a provision of Title 33, Chapter 57 with the intent to deceive or defraud an individual or nonprofit organization - second or subsequent offense 33-57-170(C) Person or organization that gives false or misleading information on a registration or report under Title 33, Chapter 57 34-3-110(B) Crimes against a federally chartered or insured financial institution 35-1-508(a)(2) Violation of Title 35, Chapter 1 when an investor loses less than twenty thousand dollars, but more than one thousand dollars 35-11-740(A)(1)(b)(i) Conducting or attempting to conduct financial transactions that involve the proceeds of an unlawful activity when the transactions exceed $300 but are less than $20,000 in a 12-month period 35-11-740(A)(2)(b)(i) Transporting, transmitting, or transferring or attempting to commit these activities with regard to funds across state or international boundaries unlawfully when the transactions exceed $300 but are less than $20,000 in a 12-month period 35-11-740(A)(3)(b)(i) Concealing or disguising the nature, location, source, ownership, or control of property believed to be the proceeds of unlawful activity; conducting or attempting to conduct financial transactions involving property represented by a law enforcement officer to be proceeds of unlawful activity, or property used to conduct or facilitate unlawful activity if the transactions exceed $20,000 in a 12-month period 36-9-410(C)(2) Unlawful disposal of personal property that is subject to a perfected security interest whose value is more than $2,000 but less than $10,000 36-9-501(c) Filing a false or fraudulent financing statement 38-9-150 Return of deposited securities (making false affidavit) 38-13-170 Making or aiding in making false statement (Insurance) 38-43-245 Licensed insurance producer fraudulently submitting application for insurance 38-55-170(2) Presenting false claim for payment (Insurance) (value over $2,000 up to $10,000) 38-55-540(A)(3) Knowingly making false statement or misrepresentation resulting in economic advantage of between ten and fifty thousand dollars, first offense 39-15-1190(B)(1)(a)(iii) Transferring, distributing, selling, or otherwise disposing of an item having a counterfeit mark on it, with goods or services having a value of $10000 or more but less than $50000; using any object, tool, machine, or other device to produce or reproduce a counterfeit mark 39-15-1190(B)(1)(b)(i) Trafficking in counterfeit marks, First Offense 39-22-90(A)(1)-(4), (9) Prohibited acts. State Warehouse System (See Section 39-22-90(B)) 39-23-80(B)(2) Adulterated, misbranded, or new drugs and devices Second offense 39-23-80(B)(3) Adulterated, misbranded, or new drugs and devices-with intent to defraud or mislead 40-5-310 Unlawful practice of law by a person 41-8-70 Intentional use of a false document in connection with private employment 43-35-85(B), (C), (D),

16-3-1050(B), (C), (D) Abuse, neglect, or exploitation of a vulnerable adult 44-23-1150(C)(2) Second degree sexual misconduct 44-41-80 Performing unlawful abortion 44-41-85(A) Performing a partial-birth abortion 44-43-375(A) Purchase or sale of body part for transplantation or therapy 44-43-380 Falsification of document of gift or refusal for financial gain 44-53-40(B) Obtaining certain drugs, devices, preparations, or compounds by fraud, deceit, or the like Second or subsequent offense 44-53-365 Taking or exercising control over another person's controlled substance-First offense 44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or possession of other substances in Schedule I, II, III, flunitrazepam, or a controlled substance analogue with intent to distribute) First offense 44-53-370(b)(3) Prohibited Acts A, penalties (manufacture or possession of Schedule IV drugs except for flunitrazepam with intent to distribute) Second or subsequent offense 44-53-370(d)(1) Prohibited Acts A, penalties (possession of narcotic drugs in Schedule I (b), (c), LSD, and Schedule II) Second, third, or subsequent offenses 44-53-370(d)(3) Possession of cocaine, second offense 44-53-375(A) Possession of less than one gram of methamphetamine or cocaine base, second offense 44-53-376(B) Knowingly causing to be disposed any waste from the production of methamphetamine or knowingly assisting, soliciting, or conspiring with another to dispose of the waste, First Offense 44-53-378(B) Exposing child to methamphetamine 44-53-380 Prohibited Acts B, penalties 44-53-390 Prohibited Acts C, penalties 44-53-395 Prohibited acts, penalties (prescription drugs) Second or subsequent offense 44-53-398(H)(5) Possessing, manufacturing, delivering, distributing, dispensing, administering, purchasing, selling, or possessing with intent to distribute any substance that contains any amount of ephedrine or pseudoephedrine which has been altered from its original condition, First Offense 44-53-1530(1)(a) Distribution of anabolic steroids (first offense) 44-63-161(B) Making false statement on or altering official certificate or record 45-2-40(B)(2) Inflicting more than $2,000 but less than $10,000 in damages to a lodging establishment while using or possessing a controlled substance, beer, wine, or alcohol 46-1-20(2) Stealing crops from the field (value over $2,000 up to $10,000) 46-1-40(2) Stealing tobacco plants from bed (value over $2,000 up to $10,000) 46-1-60(B)(2) Making away with produce before payment (value over $2,000 up to $10,000) 46-1-70(B)(2) Factors or commission merchants failing to account for produce (value over $2,000 up to $10,000) 46-1-75(B)(2) Maliciously damaging farm product, research facility or equipment valued at $500 or more 46-1-160(D)(2) Knowingly using false information to obtain or use South Carolina Farm Aid Fund funds for ineligible expenses when the value of the property is greater than $2,000 but less than $10,000 46-41-30(2) Unlawful to engage in business as dealer without license (agricultural products) Second or subsequent offense 47-1-40(B) Torture, torment, mutilate, cruelly kill, or inflict excessive or repeated unnecessary pain or suffering upon an animal 47-3-630 Torturing, mutilating, injuring, disabling, poisoning, or killing a police dog 47-3-760(B)(2) Penalty for owner of dangerous animal which attacks and injures a human Second or subsequent offense 49-1-50(C)(2) Sale of drifted lumber or timber (value over $2,000 up to $10,000) 50-11-95(D) Engaging in Computer Assisted Remote Hunting, Second and Subsequent Offense 54-7-815 Unlawful salvage of certain sunken warships 55-1-30(1) Unlawful removing or damaging of airport facility or equipment 56-1-1100 Habitual traffic offenders, violation of free vehicle registration for disabled veterans 56-1-2070 Driving commercial motor vehicle in violation of an out-of-service order, two violations 56-5-750(B)(2) Failure to stop for a law enforcement vehicle-Second or subsequent offense (no death or injury occurs) 56-5-1030(B)(1) Interference with traffic-control devices or railroad sign or signals 56-5-2780(B)(2) Unlawful passing a school bus when death results 56-5-2930 Driving under influence of liquor, drugs, or like substances unlawful (See Section 56-5-2940(4)) 56-5-2933 Driving with an unlawful alcohol concentration, fourth or subsequent offense 56-5-4975(B) Operation of unlicensed ambulance without removing exterior markings, sirens, etc., with intent to commit felony Fourth or subsequent offense 56-29-30(B) Unlawful to alter, counterfeit, deface, destroy, disguise, etc. a vehicle identification number 56-29-30(C)(1) Unlawful to buy, dispose, sell, transfer, or possess a motor vehicle or part with tampered identification number 56-29-30(D) Attempt to violate Motor Vehicle Chop Shop, Stolen, and Altered Property Act 56-29-30(E) Conspiracy to violate Motor Vehicle Chop Shop, Stolen, and Altered Property Act 57-1-40 Department of Transportation, bribery 58-7-60(B)(3) Unlawful appropriation of gas - third or subsequent offense 58-7-60(C)(1) Unlawful appropriation of gas that result in property damage in excess of $5,000 or the risk of great bodily injury or death - third or subsequent offense 58-7-60(E)(3) Aiding, abetting, or assisting another person in withdrawing and appropriating gas - third or subsequent offense 58-7-70(B) Cheating and defrauding, or altering a meter to withdraw or take gas - third or subsequent offense 58-7-70(C)(3) Wrongful use of gas and interference with gas meters for profit - third or subsequent offense 58-7-70(D)(3) Wrongful use of gas and interference with gas meters for profit when violation results in property damage greater than $5,000 or in risk of great bodily injury or death - third or subsequent offense 58-13-740 Violation of provisions concerning transportation of explosive compounds 58-15-820 Wilful obstruction of railroad or electric railway 58-15-875(D)(3) Unlawful conduct relating to railroad track material for recycling, third or subsequent offense 58-17-4100 Shooting or throwing missile at trains 59-150-260(A) Intentional making, altering, forging, uttering, passing, or counterfeiting a state lottery game ticket 59-150-260(B) Influencing or attempting to influence the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials 59-150-270(A) Knowing or intentionally making a material false statement in an application for a license or proposal to conduct lottery activities or a material false entry in a book or record which is compiled or submitted to the lottery board 59-150-400(D) Conspiracy

HISTORY: 1993 Act No. 184, Section 9; 1993 Act No. 163, Section 2; 1993 Act No. 164, Part II, Section 19B; 1993 Act No. 164, Part II, Section 70B; 1997 Act No. 136, Section 3; 1998 Act No. 372, Section 3; 1999 Act No. 56, Sections 2 to 4; 2010 Act No. 289, Sections 2, 3, eff June 11, 2010.

Code Commissioner's Note

The crime classification tables are added by the Code Commissioner pursuant to Section 2-13-66, and updated annually.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-1-100. Crimes classified as misdemeanors.

(A) The following offenses are Class A misdemeanors and the maximum terms established for a Class A misdemeanor, not more than three years, as set forth in Section 16-1-20(A), apply:

4-11-130 Disbursing officers may not exceed or transfer appropriations 4-17-70 Wilful injury to courthouse or jail 5-21-30 Municipal officers prohibited from contracting with municipality 5-21-40 Officers required to account to municipality for interest collected on deposits 7-5-325 Fraudulent change of address by elector for registration for voting purposes 7-13-1920 Tampering with voting machine 7-25-10 False swearing in applying for registration (election laws) 7-25-70 Procuring or offering to procure votes by threats 7-25-110 Voting more than once at elections 7-25-120 Impersonating a voter 7-25-160 Wilful neglect or corrupt conduct on the part of managers 7-25-170 Wilful neglect or corrupt conduct by officers other than managers 8-11-30 Payment or receipt of salary not due to state officers or employees 9-1-1160(A) Collection of members contribution, failure to make payroll reports and remittances (State Retirement System) 10-11-315 Defacing, destroying or attempting to deface or destroy a monument or flag on the capitol grounds 10-11-320 Carrying or discharging a firearm on the capitol grounds or in the capitol building 10-11-360 Violation of article concerning offenses on capitol grounds and in capitol building 11-1-20 Failure to account for interest on deposit of public funds 11-1-40 Contracts in excess of tax or appropriation, diverting public funds 11-9-20 Disbursing officers exceeding or transferring appropriations 12-2-70 Neglect or misconduct of county auditor or treasurer 12-28-1500(F) An operator of a refinery, terminal, or bulk plant failure to provide an automated shipping document to a driver of a fuel transportation vehicle receiving taxable motor fuel 12-28-1545(B) Licensed importer failure to meet requirements regarding fuel which has not been dyed, nor tax paid or accrued by the supplier 12-28-1550(C) Failure to meet requirements for exporting fuel 12-28-1555(D) Operation of a motor vehicle with dyed fuel 12-28-1560(D) Knowingly engaging or knowingly aiding and abetting another person to engage in a motor fuel business without a license 12-28-1565(C) Fuel must meet ASTM standards 12-28-1570(C) False statement on shipping paper regarding liability for user fees 12-28-1585(C) Tampering with metering device 12-28-1585 12-28-1720(C) Truck drivers who violate certain shipping requirements for the second and subsequent times 12-28-1940(B) Refusing to allow certain inspections for the purpose of evading the payment of taxes 12-54-44(B)(6)(c)(i) Concealing goods on which tax imposed with intent to evade assessment or collection 12-54-44(B)(6)(c)(ii) Wilful failure to pay over money received from third party to discharge payor's tax liability 16-3-600(A) Assault and battery in the second degree 16-3-730 Publishing name of victim of criminal sexual conduct unlawful 16-3-1050(G) Threatening, intimidating, or attempting to intimidate a vulnerable adult subject to an investigation 16-3-1050(H) Obstructing or impeding an investigation pursuant to Chapter 35 of Title 43 16-3-1720(A) Harassment in the first degree 16-3-1720(B) Harassment in the first degree when a restraining order is in effect 16-3-1910(O) Violation of a permanent restraining order, if the underlying conviction that was the basis for the permanent restraining order was a misdemeanor 16-3-1920(N) Violation of an emergency restraining order, if the underlying conviction that was the basis for the emergency restraining order was a misdemeanor 16-3-2080(F) Disclosing information about a trafficking victim or certain shelters or unlawfully entering the grounds of certain shelters 16-5-40 Duty of officers to execute warrants 16-5-50 Penalty for hindering officers or rescuing prisoners 16-7-160(1) Illegal use of stink bombs or other devices containing foul or offensive odors 16-7-170 Entering public buildings for purpose of destroying records or other property 16-11-30 Possession of master keys and nonowner key sets while engaged in crime 16-11-140 Burning of crops and other kinds of personal property 16-11-523 Obtaining nonferrous metals unlawfully resulting in disruption of communication or electrical service to critical infrastructure 16-11-560 Burning, cutting untenanted or unfinished buildings 16-11-570 Injury or destruction of building or crops by tenant 16-11-770(B)(3) Committing illegal graffiti vandalism, third or subsequent offense 16-11-780 Entering certain lands to discover, uncover, move, remove, or attempt to remove an archaeological resource- second offense 16-11-920(A)(3) Operation of an audiovisual recording device in a motion picture theatre with intent to record, third offense 16-13-10 Forgery that does not involve a dollar amount 16-13-131(C)(1) Larceny against a merchant by offering a fraudulent product code on merchandise - first offense 16-13-135(E)(1) Retail theft - first offense 16-13-150 Purse snatching (not grand larceny or robbery) 16-13-180(B)(2) Receiving stolen goods (value over $2,000 up to $10,000) 16-13-380 Theft of electric current (second or subsequent offense) 16-13-385(B)(2) Tampering with a utility meter - second offense 16-13-385(C)(2) Tampering with a utility meter for profit - second offense 16-13-385(D)(2) Tampering with a utility meter that results in property damage in excess of $5,000 or results in the risk of great bodily injury or death - second offense 16-13-470(B)(1) Defrauding a drug or alcohol screening test (first offense) 16-15-130 Indecent exposure 16-15-250 Communicating obscene messages (nontelephonic) 16-17-470(A) Eavesdropping or peeping 16-17-470(B)(1) Voyeurism (first offense) 16-17-490 Contributing to the delinquency of a minor 16-17-495(C) Returning a child under sixteen years of age within three days of a violation of a custody order or statute 16-17-505(3) Knowingly selling cigarettes in packages that violate federal law 16-17-650(A)(2) Engaging in cock fighting, game fowl or illegal game fowl testing, Second Offense 16-17-680 Presenting a falsified bill of sale for a coil to a secondary metals recycler 16-17-680(D) Purchase from certain persons of nonferrous metals for the purpose of recycling the nonferrous metals, third or subsequent offense 16-17-680(D)(3) Unlawful purchase of nonferrous metals 16-17-680(E) Unlawful sale of nonferrous metals in any amount to a secondary metals recycler, second offense 16-17-680(F) Secondary metals recycler possessing stolen nonferrous metal, third or subsequent offense 16-17-680(G) Transportation of nonferrous metals of an aggregate weight of more than ten pounds, third or subsequent offense 16-17-735(D) Persons falsely asserting authority of law 16-17-770(A)(2) Impersonating a lawyer-Second offense 16-21-60(A) Use of vehicle without permission (intent to deprive) 16-23-470 Illegal possession of teargas gun or ammunition for teargas gun 16-23-530 Knowingly selling or providing a gun to an illegal alien 16-25-30(B) Ship, transport, receive, or possess a firearm or ammunition, if the person has been convicted of a violation of Section 16-25-20(C) or (D), related to domestic violence 16-25-125(E) Unlawful entry upon the grounds of a domestic violence shelter 17-7-510 Burying body without notice or inquiry 22-9-140 Penalty for failing to execute process of magistrate's court 23-1-20 Peace officers may not be employed on contingent basis 23-3-535(D)(2) Sex offender's failure to vacate a residence that is within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground-Second offense 24-13-425(B) Unlawful removal, destruction, or circumventing of the operation of an electronic monitoring device 25-7-20 Obtaining or giving information respecting national or state defense 29-1-30 Wilful sale of property on which lien exists 35-1-508(a)(3) Violation of Title 35, Chapter 1 when an investor loses less than one thousand dollars, or if no losses are proven 35-11-725(C) Knowingly engaging in an activity for which a license is required by the South Carolina Anti-Money Laundering Act and receiving not more than $500 compensation within a 30- day period from this activity 37-13-50 Regulation of subleasing and loan assumption of a motor vehicle 38-7-140 Failure to pay money due or to supply information required 38-13-140 Refusal to exhibit records, false statements (Insurance) 38-25-330 Violations of Chapter 25, Unauthorized Transaction of Insurance Business 38-38-720(2) Making a false statement or representation regarding a fraternal benefit society if the amount of the economic benefit received is $1,000 or more (first offense) 38-43-190 Fraud regarding payment of insurance premium 38-55-80 Loans to directors or officers (Insurance) 38-55-150 Accepting premiums or assessments in insolvent company (Insurance) 38-55-160 Insuring uninsurable persons with intent to defraud 38-55-173(B)(1) Vehicle glass repairer offering or making certain payments of $1,000 or more 38-55-540(A)(2) Knowingly making false statement or misrepresentation resulting in economic advantage of between one and ten thousand dollars, first offense 38-59-50 Payment or settlement of benefits in merchandise or service prohibited (Insurance) 39-15-750 Destruction of brand or removal or transfer of timber 39-15-1190(B)(1)(a)(ii) Transferring, distributing, selling, or otherwise disposing of an item having a counterfeit mark on it, with goods or services having a value of more than $2000 but less than $10,000; using any object, tool, machine, or other device to produce or reproduce a counterfeit mark 40-5-320 Practice of law by corporations and voluntary associations unlawful 40-5-350 Soliciting legal business unlawful 40-5-360 Splitting fees with laymen unlawful 40-54-80 Violations of chapter concerning dealers in precious metals-Third or subsequent offenses 43-5-40 Unlawful publication or other use of records 43-7-60 False claim, statement, or representation by a medical provider 43-7-70 False statement of representation on an application for public assistance 43-7-80(B) Provider required to keep separate accounts and records 43-33-40 Unlawful interference with rights of blind or other physically disabled person 43-35-85(G) Threatening, intimidating, or attempting to intimidate a vulnerable adult subject to an investigation 43-35-85(H) Obstructing an investigation pursuant to the Omnibus Adult Protection Act 44-31-360 Violation of article concerning tuberculosis prisoners and inmates of institutions 44-37-30 Offenses related to neonatal testing 44-41-36(A) Performing an abortion on an unemancipated minor 44-41-350 Performing an abortion without satisfying "A Woman's Right to Know" provision, third or subsequent offense 44-41-470 Physician intentionally or knowingly performing an illegal abortion 44-53-370(b)(3) Prohibited Acts A, penalties (Schedule IV drugs except for flunitrazepam) First offense 44-53-370(d)(3) Possession of cocaine, first offense 44-53-375(A) Possession of less than one gram of methamphetamine or cocaine base 44-53-398(H)(3) Purchasing a product containing ephedrine or pseudoephedrine from any person other than a manufacturer or registered wholesale distributor, Second Offense 44-79-120 Violation of chapter concerning Physical Fitness Services Act 45-9-90 Equal enjoyment and privileges to public accommodations 46-17-460 Violation of chapter concerning agricultural commodities marketing 46-19-270 Displaying sign showing Department of Agriculture approval prior to approval 46-25-80 Violations of chapter concerning fertilizer law 46-41-30(1) Unlawful to engage in business as dealer without license, penalties for violation (agricultural products)-First offense 46-55-60 Manufacturing, distributing, dispensing, delivering, purchasing, etc., of marijuana on property used for industrial hemp production 47-3-630 Torturing, mutilating, injuring, disabling, poisoning, or killing a police dog or horse. 47-3-760(B)(1) Penalty for owner of dangerous animal which attacks and injures a human-First offense 47-3-960 Injuring, disabling or killing guide dog 47-17-100(A) Violation of a Meat and Meat Food Regulations Inspection Law, with intent to defraud 47-19-120(C)(1) Interference with person performing official duties under chapter on poultry inspection 47-21-80(A) Penalty for violation of Farm Animal and Research Facilities Protection Act 47-21-250(A) Penalty for crop operation violations 48-27-250 Violation of chapter concerning registration of foresters 48-49-60(a) Violations of chapter concerning SC Mountain Ridge Protection Act 50-1-85(4) Negligent use of firearms or archery tackle when death results. 50-11-100(B) Construction of a fence which impedes the free range of deer 50-13-1460 Use of explosives to take fish 50-13-1470 Failure to report use of explosives to take fish 50-21-112(B)(3) Operating a water device while under the influence of alcohol (third offense) 50-21-117(B)(3) Operation of a water device while this privilege is suspended for operation under the influence of alcohol, third or subsequent offense 54-1-40 Criminal liability for unskillful or negligent management of steamboat 55-3-130 Discharging a laser at an aircraft, second offense 56-1-460 Driving while license canceled, suspended, or revoked-Third and subsequent offense 56-5-750(B)(1) Failure to stop for a law enforcement vehicle-First offense (no death or injury occurs) 56-5-2930 Unlawful for persons to drive under influence of liquor, drugs, or like substances (See Section 56-5-2940(3))-Third offense 56-5-2933 Driving with an unlawful alcohol concentration, third offense 56-5-2941(K)(1)(b) Unlawful operation of a vehicle equipped with an ignition interlock device, second offense 57-7-20(C) Putting a foreign substance on a highway with malice and personal injury results 58-7-60(B)(2) Unlawful appropriation of gas - second offense 58-7-60(C)(2) Unlawful appropriation of gas that results in property damage in excess of $5,000 or the risk of great bodily injury or death - second offense 58-7-60(E)(2) Aiding, abetting, or assisting another person in withdrawing and appropriating gas - second offense 58-7-70(B) Cheating and defrauding, or altering a meter to withdraw or take gas - second offense 58-7-70(C)(2) Wrongful use of gas and interference with gas meters for profit - second offense 58-7-70(D)(2) Wrongful use of gas and interference with gas meters for profit when violation results in property damage greater than $5,000 or in risk of great bodily injury or death - second offense 58-15-875(D)(2) Unlawful conduct relating to railroad track material for recycling, second offense 58-17-4040 Gross carelessness or negligence in the operation of a train 58-23-920 Insurance required of owners of motor vehicles transporting goods for hire Second and subsequent offenses 59-25-250(A) Revocation or suspension of certificate, powers and duties of Court of Common Pleas, warrant for production of witnesses 59-41-80 Violation of chapter concerning grants to private school pupils 59-63-450 No child may be counted in enrollment more than once 59-102-150 Prohibited acts by athlete agents 61-4-170 Sale of a beverage containing alcohol which resembles a vegetable, or fruit or soft drink 61-6-4180 Possession of a firearm while unlawfully manufacturing, transporting, or selling alcoholic liquors

(B) The following offenses are Class B misdemeanors and the maximum terms established for a Class B misdemeanor, not more than two years, as set forth in Section 16-1-20(A), apply:

12-21-2540 Use of altered or counterfeit tickets or reuse of tickets 12-21-2714 Use of slug or any false coin to operate automatic vending machine or other machine requiring coin for operation 12-21-3070 Improper use, alteration or reuse of stamps and for failure to pay tax, make any report on, or submit required information 14-7-380 Jury commissioners guilty of fraud 16-3-410 Sending or accepting challenge to fight (with a deadly weapon) 16-3-420 Carrying or delivering challenge, serving as second 16-5-130(2), (3) Instigating, aiding, or participating in riot 16-8-240(A) Committing or threatening acts of violence with the intent to coerce, induce, or solicit another person to participate in gang activity, first offense 16-9-410(C)(2) Aiding escapes from prison, for prisoners charged with noncapital offenses 16-9-420 Aiding escape from custody of officers 16-11-580(C)(1) Forest products violation (value more than $1,000 but less than $5,000) 16-11-910 and

16-11-915 Transfer of recorded sounds for unauthorized use or sale (See Section 16-11-920(C)) 16-11-920(A)(2) Operation of an audiovisual recording device in a motion picture theatre with intent to record, second offense 16-11-930 Illegal distribution of recordings without name and address of manufacturer and designation of featured artist (See Section 16-11-940(B)) 16-13-65 Selling aquaculture products or damaging facilities valued at greater than $100 (third or subsequent offense) 16-13-437 False statement or representation about income to a public housing agency 16-16-20(3)(c) Computer crime-second degree-Second or subsequent offense 16-16-20(4) Computer Crime Act-third degree-Second or subsequent offense 16-17-10 Barratry 16-17-510 Enticing enrolled child from attendance in public or private school 16-17-560 Assault or intimidation on account of political opinions or exercise of civil rights 16-17-610 Soliciting emigrants without licenses 16-23-465 Additional penalty for unlawfully carrying pistol or firearm onto premises of business selling alcoholic liquors, beers or wines for on-premises consumption 23-17-110 Purchases by sheriff or deputy at sheriff's sale 23-31-370 False statement to obtain special license 23-31-400(C) Use of a firearm while under the influence of alcohol or a controlled substance 23-35-130 Manufacture, storage, transportation, or possession of certain fireworks illegal 23-41-60 Violation of arson reporting immunity act 25-1-150 Unauthorized wearing of military insignia 25-1-2180 Assault upon military personnel 25-7-60 Conspiracy (treason or sabotage during war) 25-7-80 Concealing or harboring violator of chapter on treason; sabotage 27-29-150 Violating provisions of Uniform Land Sales Practice Act 30-15-50 Forgery of discharge (veterans) 32-1-290 Making or assisting in making contracts when actual delivery not contemplated, or operating bucket shop 34-11-90(b) Drawing and uttering fraudulent check $5,000 or less, first offense 34-39-240 Wilful violation of section, requiring license for engaging in business of deferred presentment service 34-41-120 Wilful violation of section, requiring license for engaging in business of either Level I or Level II check-cashing service 38-2-20 Penalty for a person convicted of a misdemeanor contained in Title 38 38-2-30 Acting without license required by Title 38 on insurance 38-21-340 Criminal prosecutions (Insurance Holding Company Regulatory Act) 38-43-160 Unlawfully representing an unlicensed insurer 38-43-240 Other offenses by insurance agent 38-45-150 Insurance Broker Chapter Violation 38-47-60 Adjuster acting for unauthorized company (See Section 38-2-20) 38-48-130 Unlawful practices for public insurance adjusters 38-51-20 Acting as an administrator of an insurance benefit plan without a license 38-55-60 Discrimination in the conduct of an insurance business 38-55-340 Connection of Undertakers with certain insurers article violation 38-63-10 Circulation of false or misleading information by an agent or officer of a life insurer 38-73-80 Withholding or giving false information to the Insurance Commissioner regarding surety rates 38-77-1160 Motor Vehicle Theft and Motor Vehicle Insurance Fraud Reporting-Immunity Act violation 39-23-80(B)(1) Prohibited acts (concerning adulterated, misbranded, or new drugs and devices)-First offense 39-25-50(a) Penalties, effect of guaranty from supplier or article, liability of advertising media-Second or subsequent offense 39-33-1320 Violation concerning butterfat content and weight of milk-Second and subsequent offenses 40-15-212 Unlawful practice or aiding or abetting in the unlawful practice of dentistry, dental hygiene, or dental technological work 40-29-180 Violation of chapter concerning manufactured housing 40-37-200(A) Practicing optometry unlawfully 40-43-86(EE) Possessing, dispensing, or distributing drugs, or devices without a prescription from a licensed practitioner 40-59-200 Violation of residential builders licensing provisions 40-81-200 Violations of Chapter 40, State Athletic Commission 40-81-480 Events involving combative sports or weapons violation 44-41-80(b) Performing or soliciting unlawful abortion, testimony of woman may be compelled 44-53-40(B) Obtaining certain drugs, devices, preparations, or compounds by fraud, deceit, or the like-First offense 44-53-370(b)(4) Prohibited Acts A, penalties (possession of Schedule V drugs)-Second and subsequent offenses 44-53-370(d)(1) Prohibited Acts A, penalties (possession of controlled substances in Schedules I (b), (c), II, and LSD)-First offense 44-53-395 Prohibited acts, penalties (prescription drugs)-First offense 44-53-1680(A) Knowingly failing to submit prescription monitoring information to the bureau of drug control 44-56-130 Unlawful acts (Hazardous Waste Management Act) (See Section 44-56-140)-Second or subsequent offense 44-55-1360 Worker, sewage and waste water disposal violation 44-93-150(C) Infectious Waste Management Act violation (second offense or subsequent offense) 44-96-100(B) Wilful violation of solid waste regulations, second or subsequent offenses 44-96-450(B) Wilful violation of Solid Waste Act Second or subsequent offenses 46-33-60 Penalty on out-of-state shippers 47-1-40(A) Cruelty to animals-Third or subsequent offense 47-1-50 Cruelty to animals in one's possession 48-1-90 Causing or permitting pollution of environment prohibited (See Section 48-1-320) 48-1-320 Violation (Pollution Control Act) 48-1-340 False statement, representations or certifications, falsifying, tampering with or rendering inaccurate monitoring devices or methods 48-23-265(C)(1) Forest products violation first offense (value at least $5,000) 48-27-230 Endorsement of documents by registrants, illegal endorsements 48-43-550(f) Regulations as to removal of discharges of pollutants 49-1-20 Permitting logs and the like to obstruct or interfere with navigation of rivers or harbors 50-1-85(3) Use of a firearm or archery tackle while hunting or returning from hunting, in a criminally negligent manner when bodily injury results 50-11-96 Introducing a fertility control agent or chemical substance into any wildlife without a permit 50-11-430 Illegal taking of bears and bear parts 50-11-2640(B) Bringing into State or importing live coyote or fox without permit-Second offense 50-13-1440 Using explosives to take fish unlawful-Third offense 51-3-150 Trespass upon state park property 56-1-2070 Driving commercial motor vehicle in violation of an out-of-service order, first violation 56-5-5030 Devices to emit smoke screen, noisome gases, or odors prohibited 56-14-30(D)(3) Unlicensed recreational vehicle dealer-Third or subsequent offense 56-15-310(B)(3) Dealer wholesaler license violation (third or subsequent offense) 56-16-140(B)(3) Failure to secure a license as a motorcycle dealer or wholesaler 58-13-10 Opening or injuring package, parcel, or baggage by employee of carrier unlawful 58-15-840 Taking or removing brasses, bearings, waste, or packing from railroad cars 58-15-860 Injuring or destroying electric signals or other structures or mechanisms 61-6-4010(B)(3) Unlawful manufacture, possession or sale of alcoholic liquors-Third or subsequent offense 61-6-4025(c) Possession of unlawfully acquired or manufactured alcoholic liquors in a vehicle, vessel, or aircraft-Third or subsequent offense 61-6-4030(c) Transportation of alcoholic liquors in a taxi or other vehicle for hire-Third or subsequent offense 61-6-4040(c) Rendering aid in unlawful transportation of alcoholic liquors-Third or subsequent offense 61-6-4060(B)(3) Unlawful storage of alcoholic liquor in a place of business-Third or subsequent offense 61-6-4100(c) Manufacture, sale, or possession of unlawful distillery-Third or subsequent offense 61-6-4110(c) Knowingly permitting or allowing a person to locate an unlawful distillery on a premise-Third or subsequent offense 61-6-4120(c) Unlawful manufacture, transport, or possession of materials used in the manufacture of alcoholic liquors-Third or subsequent offense 61-6-4130(c) Present at a place where alcoholic liquors are unlawfully manufactured-Third or subsequent offense 61-6-4150(c) Unlawful sale of alcoholic liquor from a vehicle, vessel, or aircraft-Third or subsequent offense 61-6-4155(B)(3) Use, offer for use, purchase, offer for purchase, sell, offer to sell, or possession of an alcohol without liquid device-Third and subsequent offense 61-6-4157(B)(1)(c) Unlawful use, offer for use, purchase, sale, or possession of powdered alcohol, and the unlawful use of powered alcohol as an alcoholic beverage by a holder of a license for consumption of alcohol 61-6-4160(c) Unlawful sale of alcoholic liquors on Sundays, election days, and other day-Third or subsequent offense 61-6-4170(B)(3) Advertisement of alcoholic liquors from billboards-Third or subsequent offense 63-9-2050 Submitting false claim for benefits

(C) The following offenses are Class C misdemeanors and the maximum terms established for a Class C misdemeanor, not more than one year, as set forth in Section 16-1-20(A), apply:

1-6-100 Unlawful disclosure of confidential information 1-7-400 Circuit solicitors disabled by intoxicants 2-15-120 Confidentiality of records (Legislative Audit Council) penalty for violations 2-17-50 Failure to file requirement statement with State Ethics Commission, third or subsequent offense 2-17-130 Penalties for violations of lobbyist chapter 2-17-140 Penalties for filing groundless complaint 5-21-500 Diverting municipal funds allocated to bond payments for other purposes 6-1-120(C) Disclosure of taxpayer information 7-25-20 Fraudulent registration or voting 7-25-100 Allowing ballot to be seen, removing ballot from voting place, improper assistance 7-25-200 Unlawful to pay a candidate to file or withdraw from candidacy 8-1-30 Knowingly allowing false claims by witnesses or jurors of mileage traveled 8-1-80 Misconduct in office, habitual negligence, and the like 8-9-10 Delivery by officer of books and papers to successor (public officers/employees) 8-9-30 Delivery by officer of monies on hand to successor 8-13-320(9)(c) Penalty for wilful filing of groundless complaint with Ethics Commission 8-13-320(10)(g) Penalty for wilful release of confidential information relating to ethics investigation 8-13-540(B)(2)(d) Wilfully filing a groundless ethics complaint 8-13-1510 Failure to file reports, Ethics, Government Accountability, and Campaign Reform, third or subsequent offense 8-13-1520 Penalty for violation of ethics chapter 9-1-40 Penalties for making false statement or record (South Carolina Retirement System) 9-8-220 Penalty for false statements or falsification of records (Judges' and Solicitors' Retirement System) 9-9-210 False statements and falsification of records (General Assembly Retirement System) 9-11-320 False statements and falsification of records (Police Officers' Retirement System) 10-9-260 Interfering with state, board or licensees, mining without license 11-15-90 Failure to make payment or remit funds for payment of obligations 11-15-290 Public officer failure to make investments in accordance with article 11-48-30(C)(3) Sale or possession of cigarettes of a manufacturer not included in the state directory 11-48-100 Knowingly violating tobacco regulations 12-21-2710 Unlawful possession or operation of gaming devices 12-21-2830 Record required of gross receipts, record subject to inspection, violations 12-24-70(B) Submitting false information on an affidavit accompanied by a deed 12-28-2345 Unlawful alteration of petroleum products shipping information 12-51-96 Conditions of redemption, taxation 12-54-44(B)(3) Wilful failure to pay estimated tax or keep required records 12-54-44(B)(4) Wilful furnishing of false statement required for tax purposes 12-54-44(B)(5) Wilfully providing employer with false information which decreases tax withheld 12-54-44(B)(6)(c)(iii) Wilful delivery to tax department of fraudulent document 12-54-240 Disclosure of records of and reports and returns filed with the Department of Revenue by employees and agents of the department and the State Auditor's Office prohibited 13-7-80 Violation of provisions concerning nuclear energy 14-7-1720 Penalty for disclosing State Grand Jury information 14-17-580 Clerk is responsible for books, papers, and other property 14-23-680 Judge responsible for books, papers, and property of office 16-1-55 Accessory after the fact to a Class B Misdemeanor 16-3-210 Assault and battery by mob in the third degree 16-3-530 Penalties, hazing 16-3-610 Assault with concealed weapon 16-3-1050(A) Failure to report abuse, neglect, or exploitation of a vulnerable adult 16-3-1340 Victim compensation fund, soliciting employment to pursue claim or award 16-3-1710(B) Harassment in the second degree 16-3-1720(D) Harassment first degree with use of licensing or registration information 16-3-2090(D) Use of property or conveyance subject to forfeiture 16-7-110 Wearing masks and the like (See Section 16-7-140) 16-7-120 Placing burning or flaming cross in public place (See Section 16-7-140) 16-7-150 Slander and libel 16-9-260 Corruption of jurors, arbitrators, umpires, or referees 16-9-270 Acceptance of bribes by jurors, arbitrators, umpires, or referees 16-9-320(A) Opposing or resisting law enforcement officer serving process 16-9-370(a) Taking money or reward to compound or conceal offense 16-11-150(a) Burning lands of another without consent-First offense 16-11-180 Negligently allowing fire to spread to lands or property of another-Second or subsequent offense 16-11-700(E) Littering (exceeding 500 lbs. or 100 cu. ft. in volume) 16-11-730 Malicious injury to or interference with microwave, radio, or television facilities; unauthorized use of such facilities 16-11-750 Unlawful injury or interference with electric lines 16-11-770(B)(2) Committing illegal graffiti vandalism, second offense 16-11-820 Theft of cable television service unlawful use without payment (See Section 16-11-855)-Second and subsequent offense 16-11-825 Theft of cable television, unauthorized connection or use of device to cable television system (See Section 16-11-855)-Second and subsequent offenses 16-11-830 Theft of cable television service, aid, abet, or attempt (See Section 16-11-855)-Second and subsequent offenses 16-11-835 Advertisement or sale of instrument designed to avoid payment for cable services (See Section 16-11-855)-Second and subsequent offenses 16-11-840 Unauthorized device to decode or descramble cable television signal (See Section 16-11-855)-Second and subsequent offenses 16-11-845 Use, sale, or installation of a converter or similar device for unauthorized reception of cable signals (See Section 16-11-855)-Second and subsequent offenses 16-11-855 Violation of Article 8, Theft of Cable Television Service 16-11-910 Transfer of recorded sounds for unauthorized use or sale (See Section 16-11-920(E)) 16-11-915 Unauthorized sale of article containing live performances (See Section 16-11-920(E)) 16-11-920(A)(1) Operation of an audiovisual recording device in a motion picture theatre with intent to record, first offense 16-11-930 Illegal distribution of recordings without name and address of manufacturer and designation of feature artist (See Section 16-11-940(D)) 16-13-15 Falsifying or altering transcript or diploma, fraudulent use of falsified or altered transcript or diploma penalty 16-13-65 Stealing aquaculture products or damaging aquaculture facilities - First and second offense 16-13-165(B)(1)(a) Knowingly and intentionally installing or reinstalling a counterfeit or nonfunctional airbag-1st offense 16-13-300 Fraudulent removal or secreting of personal property attached or levied on 16-13-385(C)(1) Tampering with a utility meter for profit - first offense 16-13-385(D)(1) Tampering with a utility meter that results in property damage in excess of $5,000 or results in the risk of great bodily injury or death - first offense 16-13-400 Avoiding or attempting to avoid payment of telecommunications 16-13-410(1) Making or possessing device, plans or instruction which can be used to violate Section 16-3-400 16-14-60 Financial transaction card fraud 16-14-60(a) Financial transaction card fraud-value of things of value does not exceed five hundred dollars in any six-month period 16-14-60(a)(2)(d) Financial transaction card fraud-using financial transaction card to exceed certain balances or authorized lines of credit 16-14-60(b) Financial transaction card fraud by a person authorized to furnish anything of value upon presentation of a financial transaction card if the value does not exceed five hundred dollars in a six-month period 16-14-60(c) Financial transaction card fraud-filing of false application to an issuer of a financial transaction card 16-14-60(d) Financial transaction card fraud-filing of false notice or report of theft 16-14-80 Criminally receiving goods and services fraudulently obtained 16-15-50 Seduction under promise of marriage 16-15-60 Adultery or fornication 16-15-90 Prostitution (See Section 16-15-110(3))-Third or subsequent offenses 16-15-100 Prostitution; further acts (See Section 16-15-110(3))-Third or subsequent offenses 16-15-315 Condition on certain sales for resale or on franchising rights that obscene material be received for resale prohibited 16-15-325 Participation in preparation of obscene material prohibited 16-16-20(3)(c) Computer crime-second degree-First offense 16-17-310 Imitation of organizations' names, emblems, and the like 16-17-500(3) Providing tobacco products to a minor 16-17-520 Disturbance of religious worship 16-17-540 Bribery with respect to agents, servants, or employees 16-17-650(A)(1) Engaging in cockfighting, game fowl or illegal game fowl fighting testing, First Offense 16-17-680(D) Purchase from certain persons of nonferrous metals for the purpose of recycling the nonferrous metals, second offense 16-17-680(D)(2) Unlawful purchase or transportation of nonferrous metals, second offense 16-17-680(E) Unlawful sale of nonferrous metals in any amount to a secondary metals recycler, first offense 16-17-680(F) Secondary metals recycler possessing stolen nonferrous metal, second offense 16-17-680(G) Transportation of nonferrous metals of an aggregate weight of more than ten pounds, second offense 16-17-700 Tattooing 16-17-720 Impersonating law enforcement officer 16-17-735 Impersonation of state or local official or employee or law enforcement officer or asserting authority of state law in connection with a sham legal process 16-17-760 Falsely representing oneself as being the recipient of certain military awards 16-17-770(A)(1) Impersonating a lawyer-First offense 16-19-10 Setting up lotteries 16-19-40 Unlawful games and betting 16-21-60(B) Use of vehicle without permission (Temporary purpose only) 16-21-70 Use of bicycle or other vehicle without permission, but without intent to steal 16-23-20 Unlawful carrying of pistol (See Section 16-23-50(A)(2)) 16-23-450 Placing loaded trap gun, spring gun, or like device 16-23-730 Manufacturing, possessing, transporting, distributing, using, aiding, counseling, or conspiring in the use of a hoax device or replica of a destructive device or detonator that causes a person to believe that the hoax device or replica is a destructive device or detonator 16-25-20(C) Domestic violence in the second degree 16-27-40 Penalty (Animal Fighting or Baiting Act)-Second offense 17-15-90(2) Wilful failure to appear before a court when released in connection with a charge for a misdemeanor 17-22-170 Unlawful retention or release of information regarding participation in intervention program 17-28-350 Willful and malicious destruction of physical evidence or biological material. Second and subsequent offense 17-29-20 Installation of pen register or tap and trace device 17-30-50(B)(1) Interception of wire, electronic or oral communications-First offense 20-3-210 Unlawful advertising for purpose of procuring divorce (See Section 20-3-220) 22-9-170 Oppression in office or other misconduct, punishment 23-3-475(B)(2) Providing false information when registering as a sex offender-Second offense 23-17-40 Liability of sheriff for official misconduct for remaining in contempt after attachment 23-19-130 Penalties for failure to pay over monies (by sheriff) 23-31-215(M) Carrying a concealed weapon into a prohibited environment 23-31-225 Carrying a concealable weapon into the dwelling place of another without permission 23-35-150(3) Violation concerning fireworks and explosives-Third and subsequent offenses 23-37-50 Violations concerning safety glazing materials 23-39-40 Prohibited acts (Hazardous Waste Management Act)-Second and subsequent offenses (See Section 23-39-50(a)) 23-50-50(B) Divulging privileged communication, protected information, or a protected identity 24-3-410 Sale of prison-made products on open market generally prohibited 24-3-420 Violations of article governing prison industries other than Section 24-3-410 24-5-90 Discrimination in treatment of prisoners unlawful 24-27-300 Frivolous complaints or appeals filed by a prisoner 25-1-440(c)(1) Fraudulent or wilful misstatement of fact in application for financial federal disaster assistance 25-1-1420 Unlawful purchase or receipt of military property 25-1-3067 Conduct that prejudices the good order and discipline in military forces or brings discredit upon military forces 25-15-20 Improper use of Confederate Crosses of Honor 27-18-350(D) Refusal to deliver property under Uniform Unclaimed Property Act 30-2-50 Use of personal information from a public body for commercial solicitation 33-56-140 Illegal charitable organization of professional solicitations 33-56-145(A) Defrauding a charity (first offense) 33-56-145(B) Giving false information with respect to registering a charity (first offense) 33-57-170(A) Person or organization that unlawfully conducts a nonprofit raffle - first offense 33-57-170(B) Person or organization that violates a provision of Title 33, Chapter 57 with the intent to deceive or defraud an individual or nonprofit organization - first offense 33-57-170(C) Person or organization that gives false or misleading information in a registration or report under Title 33, Chapter 57 34-1-120 Penalties for obstructing commissioner of banking 34-3-70 False statements concerning solvency of bank 34-3-90 Penalties (violation of Sections 34-1-60, 34-1-70, 34-3-310, 34-3-320, 34-5-10 to 34-5-80 and 34-5-100 to 34-5-150 regarding banks and banking generally) 34-11-30 Receipt of deposits or trusts after knowledge of insolvency (banks and banking generally) 34-11-60 Drawing and uttering fraudulent check, draft, or other written order or stopping payment on check, draft, or order with intent to defraud (more than $200)-First offense 34-19-110 Use of words "safe deposit" or "safety deposit" 34-25-90(b) Wilfully entering false statements in bank records by an officer, director, agent, or employee of a bank holding company or a subsidiary of it 34-28-390 Penalties and remedies (violations concerning savings and loan acquisition and holding companies) 34-28-740 False statement affecting credit or standing of savings association 34-36-70 Violation of a provision that regulates loan brokers 37-5-301(a),(b) Wilful violations (Consumer Protection Code) 37-5-302 Disclosure violations (Consumer Protection Code) 37-5-303 Fraudulent use of cards (Consumer Protection Code) 37-11-120 Violation of a provision concerning the licensing and regulation of Continuing Care Retirement Communities 38-13-200 Penalty for refusing to be examined under oath (Insurance) 38-27-80(d) Cooperation of officers, owners, and employees (violation) (Insurance) 38-49-40 Violation of a provision that regulates Motor Vehicle Physical Damage Appraisers 39-9-200 Misuse of commercial weights and measures (See Section 39-9-208(A)) 39-11-170 Violation of a provision that regulates weighmasters (second or subsequent offense) 39-15-460 Unauthorized alteration, change, removal, or obliteration of registered mark or brand (labels and trademarks) 39-15-470 Purchase or receipt of containers marked or branded from other than registered owner 39-15-480 Unauthorized possession of marked or branded containers (trade and commerce) 39-15-490 Effect of refusal to deliver containers to lawful owner (trade and commerce) 39-15-500 Taking or sending containers out of State without consent of owner 39-15-1190 Intentional use of counterfeit mark or trafficking in goods carrying the mark 39-15-1190(B)(1)(a)(i) Transferring, distributing, selling, or otherwise disposing of an item having a counterfeit mark on it, with goods or services having a value of $2000 or less; using any object, tool, machine, or other device to produce or reproduce a counterfeit mark 39-17-340 Penalties (violation of article concerning grading of watermelons) 39-19-60 Penalty for disposal of stored cotton without consent of owner 39-22-90(A)(5)-(7) Prohibited acts. State Warehouse System (See Section 39-22-90(B)) 39-41-570 Penalties (violation of article concerning deception in sale of liquid fuels, lubricating oils and greases) 39-75-50 Selling, offering for sale, or delivering for introduction into this State nonconforming regrooved tires 40-1-200 Penalty for unlawful practice of a profession or submitting false information to obtain a license to practice a profession 40-2-200 Certified Public Accountants and Public Accountants regulations violations 40-3-200 Engaging in practice of architecture in violation of chapter or knowingly submitting false information for purpose of obtaining license 40-6-200 Penalties (violation of chapter concerning auctioneers)-Second offense 40-7-200 Practicing barbering unlawfully or submitting false information to obtain barbering license 40-8-110(K) Failure to make required contribution to care and maintenance trust fund or a merchandise account fund 40-8-190 Submitting false information to procure cemetery operator's license 40-10-200 Violation of First Protection Sprinkler Act 40-11-200 Illegal practice as licensed contractor 40-18-150 Penalties (violation of chapter concerning detective and private security agencies) 40-23-200 Practice as environmental systems operator in violation of Title 40, Chapter 23 40-31-20 Penalties (violation of chapter concerning naturopathy) 40-33-200 Unauthorized practice of nursing 40-35-200(C) Administering a nursing home, residential care facility or habilitation center without a license 40-36-200 Knowingly submitting false information to obtain license to practice as occupational therapist or as occupational therapy assistant 40-38-200 Violation of chapter regulating Opticians 40-41-60 License required for erection of lightning rods 40-41-220 Encamping and trading in animals or commodities by nomadic individuals without license unlawful 40-43-140 Unlawful use of titles, declarations, and signs-unlawful dispensing, compounding, and sale of drugs (pharmacists) 40-47-112 Attending to a patient while under the influence of drugs or alcohol 40-47-200 Submitting false information for purpose of obtaining a license to practice medicine 40-51-220 Penalties (violation of chapter on podiatry) 40-54-80 Violations of chapter concerning dealers in precious metals Second offense 40-55-170 Unauthorized practice of psychology 40-56-200 State Board of Pyrotechnic Safety violations 40-63-200 Practice as social worker in violation of Title 40, Chapter 63 40-68-150(B) Staff Leasing Services violation 40-79-200(A) Penalty (violation of South Carolina Regulation of Burglar Alarm System Businesses Act) 40-82-200 Failure to obtain a license to engage in liquified petroleum gas activities 41-1-60 Certain transactions between carriers or shippers and labor organizations prohibited, penalties 41-15-320(e) Penalties (wilfully violating safety or health rule or regulation)-Subsequent offense 41-25-30 Private personnel placement services applications and licensing (violations) (See Section 41-25-90) 41-25-40 Private personnel placement services; duties of licensees (See Section 41-25-90) 41-25-50 Prohibited activities or conduct of personnel agencies (See Section 41-25-90) 41-25-60 Advertisements in South Carolina of firms located outside its jurisdiction (See Section 41-25-90) 41-25-70 Prohibited activities or conduct of employers or person seeking employment (private personnel agencies) (See Section 41-25-90) 41-25-80 Confidentiality of record and files (private personnel agencies) (See Section 41-25-90) 42-9-360 Receiving fees, consideration, or gratuity for services not approved by the commission or the court 42-15-90 Receipt of fees, other consideration, or a gratuity not approved by the Worker's Compensation Commission 43-5-25 Wilful use of payment for purpose not in best interest of child, protective payee 43-5-950 Violations of article concerning women, infants, and children supplemental food program 43-35-85(A) Failure to report abuse, neglect, or exploitation of a vulnerable adult 44-2-140 Underground Petroleum Response Bank Act violation 44-6-180(B) Medically Indigent Assistance Act confidentiality violation 44-6-200 Falsification of information regarding eligibility for Medically Indigent Assistance Program 44-17-860 Unlawful taking of person from mental health facility without permission 44-22-100(C) Unlawful to disclose records of mental health patient or former patient 44-22-220(C) Unlawful to wilfully deny a patient his rights afforded him under chapter 44-23-240 Unwarranted confinement of an individual 44-23-1150(D) Submitting inaccurate or untruthful information concerning sexual misconduct 44-24-210 Unlawful without prior authorization to take child from grounds of inpatient facility 44-26-210 Denial of rights to a client with intellectual disability 44-32-120(F) Unlawful body piercing 44-34-100(F) Tattooing violation 44-41-31(C) False representation on an affidavit for abortion 44-41-460(D) Falsifying a form required to report an abortion 44-43-580 Traffic in dead bodies 44-53-50(E) Sale of cleaning agents containing phosphates prohibited 44-53-370(b)(4) Prohibited Acts A, penalties (manufacture or possession of Schedule V drugs with intent to distribute)-First offense 44-53-370(d)(2) Prohibited Acts A, penalties (possession of other controlled substances in Schedules I through V)-Second and subsequent offense 44-53-398(H)(3) Purchasing a product containing ephedrine or pseudoephedrine from any person other than a manufacturer or registered wholesale distributor, First Offense 44-53-445(D)(2) Purchase of controlled substance within proximity of school 44-53-590 Penalty for use of property in manner which makes it subject to forfeiture (as provided in Sections 44-53-520 and 44-53-530) 44-53-1530(2)(b) Possession of anabolic steroids, ten or fewer doses (second or subsequent offense) 44-53-1530(3)(a) Possession of anabolic steroids, 11 to 99 doses (first offense) 44-55-80 Unlawful acts (violation of State Safe Water Drinking Act) (See Section 44-55-90(a)) 44-56-130 Unlawful acts (Hazardous Waste Management Act) (See Section 44-56-140C.)-First offense 44-56-490(C) Wilfully violating a provision of the Drycleaning Facility Restoration Trust Fund provisions 44-63-161(C) Willful violation of regulation or order relative to recording, reporting, or filing information with Bureau of Vital Statistics 44-93-150(C) Infectious Waste Management Act violation (first offense) 44-96-100(B) Wilful violation of solid waste regulations, first offense 44-96-450(B) Wilful violation of Solid Waste Act-First offense 45-9-85 Violation of confidentiality of Section 45-9-60 (Equal enjoyment and privileges to public accommodations, complaints, hearings, etc.) 46-1-50 Firing turpentine farms 46-1-75 Maliciously damaging farm product, research facility or equipment valued at less than $500 46-10-100 Penalties (violation of article concerning boll weevil eradication) 46-23-80 Penalty (violation of South Carolina Noxious Weed Act) 46-41-170(1) Penalty (violation of chapter concerning dealers and handlers of agriculture products) Second or subsequent offense 46-50-30, section 15 Disclosure of confidential information relating to Southern Interstate Dairy Compact 46-50-60 Violation of Southern Interstate Dairy Compact 47-1-40(A) Cruelty to animals, second or subsequent offense 47-9-10 Marking, branding, or disfiguring large animals of another-Second or subsequent offense 47-9-30 Use of horse, mare, or mule without permission 47-9-410 Violations (article concerning livestock generally) 47-17-60 Prohibited acts (meat and meat food, Regulations and Inspection Law) (See Section 47-17-100(a)) 47-17-70 Slaughtering or processing except in compliance with article prohibited (meat and meat food, Regulations and Inspection Law) (See Section 47-17-100(a)) 47-17-80 Records (meat and meat food, Regulations and Inspection Law) (See Section 47-17-100(a)) 47-21-80(B) Penalty for violation of Farm Animal and Research Facilities Protection Act (violation of Section 47-21-60) 47-21-250(B) Unlawful entry into or remaining unlawfully in a crop operation 48-39-170(A) Penalties (violation of chapter concerning coastal tidelands and wetlands)-Second or subsequent offense 50-1-125(2), (3),

and (4) Trafficking in wildlife 50-1-136 Penalties for conspiracy (violation of provisions of Title 50 relating to fish, game, and watercraft) 50-5-1535 Unlawful taking, possessing, buying, selling, or shipping of short nose sturgeon 50-5-2305(D) Unlawful catching of wild rock (second or subsequent offense) 50-5-2535 Engaging in prohibited activities while under suspension, Marine Resources Act 50-9-1200 Hunting or fishing while under suspension 50-11-95 Engaging in Computer Assisted Remote Hunting, First Offense 50-11-705 Night hunting for deer, bear, or turkey-First offense 50-11-852 Molesting or killing a bald eagle 50-11-1920 Violation of food service permit to sell exotic farm-raised venison 50-11-2640(B) Bringing into State or importing live coyote or fox without permit-First offense 50-13-1410 Unlawful to pollute waters so as to injure fish and shellfish 50-13-1440 Using explosives to take fish unlawful-Second offense 50-15-80(b) Penalties, violation of Sections 50-15-30(c) or 50-15-40(d) 50-18-270(C) Placing or releasing species imported from another state into waters of State-Second offense 50-18-285(C) Damaging or poisoning aquaculture products or facilities-Second offense 50-21-112(B)(2) Operating a water device while under the influence of alcohol or drugs (second offense) 50-21-130(A)(1) Failure of an operator of a vessel involved in a collision resulting in property damage to stop and render assistance 52-5-10 Race horses must not be entered under assumed names or out of proper class 52-5-40 Misrepresenting or concealing former performance of race horse 54-7-810(B)(1) Violation of Underwater Antiquities Act 55-1-100(F) Unlawful to operate or act as a flight crew member of aircraft while under the influence of alcohol or drugs 55-3-130 Discharging a laser at an aircraft 55-3-130 Shining light at aircraft with intent to interfere with the operation of the aircraft 56-1-25 Disclosure of Department of Motor Vehicles confidential information 56-3-150 Illegal operation of foreign vehicle 56-5-1210(A)(1) Failure to stop a vehicle involved in an accident when injury results but great bodily injury or death does not occur 56-5-1220 Failure to comply with the duties of a driver involved in an accident 56-5-2780 Unlawfully passing a stopped school bus, great bodily injury results 56-5-2930 Unlawful for narcotic users or persons under influence of liquor, drugs or like substances to drive (See Section 56-5-2940(2))-Second offense 56-5-2933 Driving with an unlawful alcohol concentration, second offense 56-5-2941(K)(1)(a) Unlawful operation of a vehicle equipped with an ignition interlock device, first offense 56-5-4975(A) Operation of unlicensed ambulance without removing exterior markings, sirens, etc. 56-11-250 Failure of a motor carrier to apply for a registration card and identification marker 56-17-10 Failure to purchase a license, keep records, supply information when required by law 56-19-240 Application for certificate, form, and contents (vehicle title) 56-19-480 Transfer and surrender of certificates, license plates, registration cards, and manufacturers serial plates of vehicles sold as salvage, abandoned, scrapped, or destroyed-Second and subsequent offenses 56-31-50(C) Rental company making a false report regarding certain personal property taxes 56-31-50(D) Misrepresentation of the amount of personal property taxes on a private passenger motor vehicle or rental vehicle paid or the amount of surcharges collected 57-25-145(C) Placing an outdoor sign advertising an adult or sexually-oriented business within one mile of a public highway 58-3-280 Restriction on employment of former commissioners by public utility 58-4-130 Restriction on outside employment of executive director 58-7-60(C)(1) Unlawful appropriation of gas that results in property damage in excess of $5,000 or the risk of great bodily injury or death - first offense 58-7-60(E)(1) Aiding, abetting, or assisting another person in withdrawing and appropriating gas - first offense 58-7-70 Wrongful use of gas and interference with gas meters - first offense 58-7-70(C)(1) Wrongful use of gas and interference with gas meters for profit - first offense 58-7-70(D)(1) Wrongful use of gas and interference with gas meters for profit when violation results in property damage greater than $5,000 or in risk of great bodily injury or death - first offense 58-15-875(D)(1) Unlawful conduct relating to railroad track material for recycling, first offense 58-15-1110 Violation by Railroads of Interstate Commerce Act 58-17-2760 Criminal penalty on individuals for violation of transportation of freight 58-17-4030 Injury due to negligence or carelessness of general railroad law 58-17-4050 Injury due to wilful violation of general railroad law 58-23-920 Insurance required of owners of motor vehicles transporting goods for hire-First offense 59-5-130 Members shall not contract with State Board of Education 59-69-260 Officials shall not acquire interest in claims or contracts (school funds) 61-2-240 Interference with an officer or use of abusive language by an officer or another person 61-4-1530 Operation of brewery or winery without permit 61-6-4010(B)(2) Unlawful manufacture, possession or sale of alcoholic liquors-Second offense 61-6-4025(b) Possession of unlawfully acquired or manufactured alcoholic liquors in a vehicle, vessel, or aircraft-Second offense 61-6-4030(b) Transportation of alcoholic liquors in a taxi or other vehicle for hire-Second offense 61-6-4040(b) Rendering aid in unlawful transportation of alcoholic liquor-Second offense 61-6-4060(B)(2) Unlawful storage of alcoholic liquor in a place of business-Second offense 61-6-4100(b) Manufacture, sale, or possession of unlawful distillery-Second offense 61-6-4110(b) Knowingly permitting or allowing a person to locate an unlawful distillery on a premise-Second offense 61-6-4120(b) Unlawful manufacture, transport, or possession of materials used in the manufacture of alcoholic liquors-Second offense 61-6-4130(b) Present at a place where alcoholic liquors are unlawfully manufactured-Second offense 61-6-4150(b) Unlawful sale of alcoholic liquor from a vehicle, vessel, or aircraft-Second offense 61-6-4160(b) Unlawful sale of alcoholic liquors on Sundays, election days, and other days-Second offense 61-6-4170(B)(2) Advertisement of alcoholic liquors from billboard-Second offense 61-6-4200 Unlawful disposal, rescue, or attempted disposal or rescue of alcoholic liquors 61-8-50 Violation of a restraining order against unlawful sale, barter, exchange, storage, or possession of alcoholic liquors 62-2-901 Destruction of or failure to deliver a will to a Judge of Probate 63-3-620 Contempt of court 63-5-20 Failure to provide reasonable support to a spouse or minor child 63-7-940 Dissemination of classified information 63-7-1990(A) Dissemination of confidential reports 63-11-90 Violations of Article 1, Child Welfare Agencies 63-11-1350 Disclosure of confidential records 63-13-40(B) Unlawful application for employment by an ex-convict 63-13-185(F) Unlawful administration of medicine to a child by childcare facility personnel 63-13-190(C) Unlawful application for employment by ex-convict 63-13-420(F) Application for operator license for childcare facilities when persons convicted of certain crimes 63-13-430(E) Renewal application for operator license for childcare facilities when persons convicted of certain crimes 63-13-620(E), (F) Application for statement of standard conformity or approval for childcare facilities when persons convicted of certain crimes 63-13-630(E), (G) Renewal application for statement of standard conformity or approval for childcare facilities when persons convicted of certain crimes 63-13-820(E), (F) Application for registration for childcare facilities when persons convicted of certain crimes 63-13-830(C), (D) Renewal application for registration for childcare facilities when persons convicted of certain crimes 63-13-1010(D) Application for license or registration of church and religious centers for childcare facilities when persons convicted of certain crimes 63-17-1070 Unlawful release of information

HISTORY: 1993 Act No. 184, Section 9; 1993 Act No. 164, Part II, Section 19B; 1997 Act No. 80, Section 8.

Code Commissioner's Note

The crime classification tables are added by the Code Commissioner pursuant to Section 2-13-66, and updated annually.



Section 16-1-110. Classification of felonies or misdemeanors not listed in Sections 16-1-90 or 16-1-100.

A felony or misdemeanor provided by statute or in common law which is not assigned a classification pursuant to Section 16-1-90 or 16-1-100 must be punished as provided before enactment of the classification system.

HISTORY: 1993 Act No. 184, Section 9.



Section 16-1-120. Increased sentences for repeat offenders.

(1) When an individual, who was convicted of a Class A, B, or C felony offense or an exempt offense which provides for a maximum term of imprisonment of twenty years or more and sentenced to a period of time, has been released from prison, whether on parole or by completion of the sentence, is convicted of another felony offense, the individual shall have added to the sentence imposed for the subsequent conviction such additional time as provided below:

(A) if the subsequent offense was committed within forty-five days of his release, five years shall be added to the sentence mandated by the subsequent conviction.

(B) if the subsequent offense was committed within ninety days of his release, four years shall be added to the sentence mandated by the subsequent conviction.

(C) if the subsequent offense was committed within one hundred eighty days of his release, three years shall be added to the sentence mandated by the subsequent conviction.

(D) if the subsequent offense was committed within two hundred seventy days of his release, two years shall be added to the sentence mandated by the subsequent conviction.

(E) if the subsequent offense was committed within three hundred sixty days of his release, one year shall be added to the sentence mandated by the subsequent conviction.

(2) When subsection (1) requires an individual to have additional time added to the sentence mandated by a subsequent conviction, if the maximum sentence mandated for the subsequent conviction is less than the additional time mandated by subsection (1), the additional time which must be added to the sentence mandated by the subsequent conviction shall be equal to the maximum sentence provided for the conviction.

(3) No portion of the additional term provided for herein may be suspended and no such additional term may be reduced by any early release program, work credit, or similar program but must be served in full.

HISTORY: 1995 Act No. 7, Part I Section 35.



Section 16-1-130. Persons not eligible for diversion program.

(A) A person may not be considered for a diversion program, including, but not limited to, a drug court program or a mental health court, if the:

(1) person's current charge is for a violent offense as defined in Section 16-1-60 or a stalking offense pursuant to Article 17, Chapter 3, Title 16;

(2) person has a prior conviction for a violent crime, as defined in Section 16-1-60, or a harassment or stalking offense pursuant to Article 17, Chapter 3, Title 16;

(3) person is subject to a restraining order pursuant to the provisions of Article 17, Chapter 3, Title 16 or a valid order of protection pursuant to the provisions of Chapter 4, Title 20;

(4) person is currently on parole or probation for a violent crime as defined in Section 16-1-60; or

(5) consent of the victim has not been obtained unless reasonable attempts have been made to contact the victim and the victim is either nonresponsive or cannot be located after a reasonable search.

(B) The provisions of this section do not apply to a diversion program administered by the South Carolina Prosecution Coordination Commission or by a circuit solicitor.

HISTORY: 2005 Act No. 106, Section 2, eff January 1, 2006; 2010 Act No. 273, Section 59, eff January 1, 2011.

Editor's Note

2005 Act No. 106, Section 1, provides as follows:

"This act may be cited as 'Mary Lynn's Law'."

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."






CHAPTER 3 - OFFENSES AGAINST THE PERSON

Section 16-3-5. Person causing injury which results in death at least three years later not to be prosecuted for homicide.

A person who causes bodily injury which results in the death of the victim is not criminally responsible for the victim's death and must not be prosecuted for a homicide offense if at least three years intervene between the injury and the death of the victim.

HISTORY: 2001 Act No. 97, Section 1.



Section 16-3-10. "Murder" defined.

"Murder" is the killing of any person with malice aforethought, either express or implied.

HISTORY: 1962 Code Section 16-51; 1952 Code Section 16-51; 1942 Code Section 1101; 1932 Code Section 1101; Cr. C. '22 Section 1; Cr. C. '12 Section 135; Cr. C. '02 Section 108; G. S. 2453; R. S. 108; 1712 (2) 418.



Section 16-3-20. Punishment for murder; separate sentencing proceeding when death penalty sought.

(A) A person who is convicted of or pleads guilty to murder must be punished by death, or by a mandatory minimum term of imprisonment for thirty years to life. If the State seeks the death penalty and a statutory aggravating circumstance is found beyond a reasonable doubt pursuant to subsections (B) and (C), and a recommendation of death is not made, the trial judge must impose a sentence of life imprisonment. For purposes of this section, "life" or "life imprisonment" means until death of the offender without the possibility of parole, and when requested by the State or the defendant, the judge must charge the jury in his instructions that life imprisonment means until the death of the defendant without the possibility of parole. In cases where the defendant is eligible for parole, the judge must charge the applicable parole eligibility statute. No person sentenced to life imprisonment pursuant to this section is eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory life imprisonment required by this section. No person sentenced to a mandatory minimum term of imprisonment for thirty years to life pursuant to this section is eligible for parole or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory minimum term of imprisonment for thirty years to life required by this section. Under no circumstances may a female who is pregnant be executed so long as she is pregnant or for a period of at least nine months after she is no longer pregnant. When the Governor commutes a sentence of death to life imprisonment under the provisions of Section 14, Article IV of the Constitution of South Carolina, 1895, the commutee is not eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the mandatory imprisonment required by this subsection.

(B) When the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant of murder, the court shall conduct a separate sentencing proceeding. In the proceeding, if a statutory aggravating circumstance is found, the defendant must be sentenced to either death or life imprisonment. If no statutory aggravating circumstance is found, the defendant must be sentenced to either life imprisonment or a mandatory minimum term of imprisonment for thirty years to life. The proceeding must be conducted by the trial judge before the trial jury as soon as practicable after the lapse of twenty-four hours unless waived by the defendant. If trial by jury has been waived by the defendant and the State, or if the defendant pleaded guilty, the sentencing proceeding must be conducted before the judge. In the sentencing proceeding, the jury or judge shall hear additional evidence in extenuation, mitigation, or aggravation of the punishment. Only such evidence in aggravation as the State has informed the defendant in writing before the trial is admissible. This section must not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or the State of South Carolina or the applicable laws of either. The State, the defendant, and his counsel are permitted to present arguments for or against the sentence to be imposed. The defendant and his counsel shall have the closing argument regarding the sentence to be imposed.

(C) The judge shall consider, or he shall include in his instructions to the jury for it to consider, mitigating circumstances otherwise authorized or allowed by law and the following statutory aggravating and mitigating circumstances which may be supported by the evidence:

(a) Statutory aggravating circumstances:

(1) The murder was committed while in the commission of the following crimes or acts:

(a) criminal sexual conduct in any degree;

(b) kidnapping;

(c) trafficking in persons;

(d) burglary in any degree;

(e) robbery while armed with a deadly weapon;

(f) larceny with use of a deadly weapon;

(g) killing by poison;

(h) drug trafficking as defined in Section 44-53-370(e), 44-53-375(B), 44-53-440, or 44-53-445;

(i) physical torture;

(j) dismemberment of a person; or

(k) arson in the first degree as defined in Section 16-11-110(A).

(2) The murder was committed by a person with a prior conviction for murder.

(3) The offender by his act of murder knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which normally would be hazardous to the lives of more than one person.

(4) The offender committed the murder for himself or another for the purpose of receiving money or a thing of monetary value.

(5) The murder of a judicial officer, former judicial officer, solicitor, former solicitor, or other officer of the court during or because of the exercise of his official duty.

(6) The offender caused or directed another to commit murder or committed murder as an agent or employee of another person.

(7) The murder of a federal, state, or local law enforcement officer or former federal, state, or local law enforcement officer, peace officer or former peace officer, corrections officer or former corrections officer, including a county or municipal corrections officer or a former county or municipal corrections officer, a county or municipal detention facility employee or former county or municipal detention facility employee, or fireman or former fireman during or because of the performance of his official duties.

(8) The murder of a family member of an official listed in subitems (5) and (7) above with the intent to impede or retaliate against the official. "Family member" means a spouse, parent, brother, sister, child, or person to whom the official stands in the place of a parent or a person living in the official's household and related to him by blood or marriage.

(9) Two or more persons were murdered by the defendant by one act or pursuant to one scheme or course of conduct.

(10) The murder of a child eleven years of age or under.

(11) The murder of a witness or potential witness committed at any time during the criminal process for the purpose of impeding or deterring prosecution of any crime.

(12) The murder was committed by a person deemed a sexually violent predator pursuant to the provisions of Chapter 48, Title 44, or a person deemed a sexually violent predator who is released pursuant to Section 44-48-120.

(b) Mitigating circumstances:

(1) The defendant has no significant history of prior criminal conviction involving the use of violence against another person.

(2) The murder was committed while the defendant was under the influence of mental or emotional disturbance.

(3) The victim was a participant in the defendant's conduct or consented to the act.

(4) The defendant was an accomplice in the murder committed by another person and his participation was relatively minor.

(5) The defendant acted under duress or under the domination of another person.

(6) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired.

(7) The age or mentality of the defendant at the time of the crime.

(8) The defendant was provoked by the victim into committing the murder.

(9) The defendant was below the age of eighteen at the time of the crime.

(10) The defendant had mental retardation at the time of the crime. "Mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period.

The statutory instructions as to statutory aggravating and mitigating circumstances must be given in charge and in writing to the jury for its deliberation. The jury, if its verdict is a recommendation of death, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances which it found beyond a reasonable doubt. The jury, if it does not recommend death, after finding a statutory aggravating circumstance or circumstances beyond a reasonable doubt, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances it found beyond a reasonable doubt. In nonjury cases the judge shall make the designation of the statutory aggravating circumstance or circumstances. Unless at least one of the statutory aggravating circumstances enumerated in this section is found, the death penalty must not be imposed.

Where a statutory aggravating circumstance is found and a recommendation of death is made, the trial judge shall sentence the defendant to death. The trial judge, before imposing the death penalty, shall find as an affirmative fact that the death penalty was warranted under the evidence of the case and was not a result of prejudice, passion, or any other arbitrary factor. Where a statutory aggravating circumstance is found and a sentence of death is not recommended by the jury, the trial judge shall sentence the defendant to life imprisonment as provided in subsection (A). Before dismissing the jury, the trial judge shall question the jury as to whether or not it found a statutory aggravating circumstance or circumstances beyond a reasonable doubt. If the jury does not unanimously find any statutory aggravating circumstances or circumstances beyond a reasonable doubt, it shall not make a sentencing recommendation. Where a statutory aggravating circumstance is not found, the trial judge shall sentence the defendant to either life imprisonment or a mandatory minimum term of imprisonment for thirty years. No person sentenced to life imprisonment or a mandatory minimum term of imprisonment for thirty years under this section is eligible for parole or to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the sentence required by this section. If the jury has found a statutory aggravating circumstance or circumstances beyond a reasonable doubt, the jury shall designate this finding, in writing, signed by all the members of the jury. The jury shall not recommend the death penalty if the vote for such penalty is not unanimous as provided. If members of the jury after a reasonable deliberation cannot agree on a recommendation as to whether or not the death sentence should be imposed on a defendant found guilty of murder, the trial judge shall dismiss such jury and shall sentence the defendant to life imprisonment as provided in subsection (A).

(D) Notwithstanding the provisions of Section 14-7-1020, in cases involving capital punishment a person called as a juror must be examined by the attorney for the defense.

(E) In a criminal action in which a defendant is charged with a crime which may be punishable by death, a person may not be disqualified, excused, or excluded from service as a juror by reason of his beliefs or attitudes against capital punishment unless such beliefs or attitudes would render him unable to return a verdict according to law.

HISTORY: 1962 Code Section 16-52; 1952 Code Section 16-52; 1942 Code Section 1102; 1932 Code Section 1102; Cr. C. '22 Section 2; Cr. C. '12 Section 136; Cr. C. '02 Section 109; G. S. 2454; R. S. 109; 1868 (14) 175; 1894 (21) 785; 1974 (58) 2361; 1977 Act No. 177 Section 1; 1978 Act No. 555 Section 1; 1985 Act No. 104, Section 1; 1986 Act No. 462, Section 27; 1990 Act No. 604, Section 15; 1992 Act No. 488, Section 1; 1995 Act No. 83, Section 10; 1996 Act No. 317, Section 1; 2002 Act No. 224, Section 1, eff May 1, 2002 (applicable to offenses committed on or after that date); 2002 Act No. 278, Section 1, eff May 28, 2002; 2006 Act No. 342, Section 2, eff July 1, 2006; 2007 Act No. 101, Section 1, eff June 18, 2007; 2010 Act No. 273, Section 21, eff June 2, 2010; 2010 Act No. 289, Section 4, eff June 11, 2010.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

2006 Act No. 342, Section 12, provides as follows:

"It is the intent of the General Assembly that one of the purposes of this act is to provide for the death penalty for a subsequent offense of first degree criminal sexual conduct with a minor who is less than eleven years of age and that this act does not alter or amend and is separate and distinct from the provisions of Section 16-3-20, providing for the imposition of the death penalty for murder."



Section 16-3-21. Jury instruction as to discussion of verdict.

(A) In all cases in which an individual is sentenced to death, the trial judge shall, before the dismissal of the jury, verbally instruct the jury concerning the discussion of its verdict. A standard written instruction shall be promulgated by the Supreme Court for use in all capital cases.

(B) The verbal instruction shall include:

(1) the right of the juror to refuse to discuss the verdict;

(2) the right of the juror to discuss the verdict to the extent that the juror so chooses;

(3) the right of the juror to terminate any discussion pertaining to the verdict at any time the juror so chooses;

(4) the right of the juror to report any person who continues to pursue a discussion of the verdict or who continues to harass the juror after the juror has refused to discuss the verdict or communicated a desire to terminate discussion of the verdict; and

(5) the name, address, and phone number of the person or persons to whom the juror should report any harassment concerning the refusal to discuss the verdict or the juror's decision to terminate discussion of the verdict.

(C) In addition to the verbal instruction of the trial judge, each juror, upon dismissal from jury service, shall receive a copy of the written jury instruction set forth in subsection (A).

HISTORY: 1996 Act No. 448, Section 2.

Editor's Note

1996 Act No. 448, Section 1, eff June 18, 1996, provides as follows:

"SECTION 1. This act [consisting of Sections 16-3-21, 17-25-380, 17-27-130, 17-27-150, and 17-27-160] is known and may be cited as the 'South Carolina Effective Death Penalty Act of 1996'."



Section 16-3-25. Punishment for murder; review by Supreme Court of imposition of death penalty.

(A) Whenever the death penalty is imposed, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of South Carolina. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court of South Carolina together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the Supreme Court of South Carolina.

(B) The Supreme Court of South Carolina shall consider the punishment as well as any errors by way of appeal.

(C) With regard to the sentence, the court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, and

(2) Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in Section 16-3-20, and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(D) Both the defendant and the State shall have the right to submit briefs within the time provided by the court and to present oral arguments to the court.

(E) The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court of South Carolina in its decision, and the extracts prepared as hereinafter provided for, shall be provided to the resentencing judge for his consideration. If the court finds error prejudicial to the defendant in the sentencing proceeding conducted by the trial judge before the trial jury as outlined under Item (B) of Section 16-3-20, the court may set the sentence aside and remand the case for a resentencing proceeding to be conducted by the same or a different trial judge and by a new jury impaneled for such purpose. In the resentencing proceeding, the new jury, if the defendant does not waive the right of a trial jury for the resentencing proceeding, shall hear evidence in extenuation, mitigation or aggravation of the punishment in addition to any evidence admitted in the defendant's first trial relating to guilt for the particular crime for which the defendant has been found guilty.

(F) The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration. The court shall render its decision on all legal errors, the factual substantiation of the verdict, and the validity of the sentence.

HISTORY: 1962 Code Section 16-52.1; 1977 Act No. 177 Section 2.



Section 16-3-26. Punishment for murder; notice to defense attorney of solicitor's intention to seek death penalty; appointment of attorneys for indigent; investigative, expert or other services.

(A) Whenever the solicitor seeks the death penalty he shall notify the defense attorney of his intention to seek such penalty at least thirty days prior to the trial of the case. At the request of the defense attorney, the defense attorney shall be excused from all other trial duties ten days prior to the term of court in which the trial is to be held.

(B)(1) Whenever any person is charged with murder and the death penalty is sought, the court, upon determining that such person is unable financially to retain adequate legal counsel, shall appoint two attorneys to defend such person in the trial of the action. One of the attorneys so appointed shall have at least five years' experience as a licensed attorney and at least three years' experience in the actual trial of felony cases, and only one of the attorneys so appointed shall be the Public Defender or a member of his staff. In all cases where no conflict exists, the public defender or member of his staff shall be appointed if qualified. If a conflict exists, the court shall then turn first to the contract public defender attorneys, if qualified, before turning to the Office of Indigent Defense.

(2) Notwithstanding any other provision of law, the court shall order payment of all fees and costs from funds available to the Office of Indigent Defense for the defense of indigent. Any attorney appointed shall be compensated at a rate not to exceed fifty dollars per hour for time expended out of court and seventy-five dollars per hour for time expended in court. Compensation shall not exceed twenty-five thousand dollars and shall be paid from funds available to the Office of Indigent Defense for the defense of indigent represented by court-appointed, private counsel.

(C)(1) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant whether in connection with issues relating to guilt or sentence, the court shall authorize the defendant's attorneys to obtain such services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed twenty thousand dollars as the court shall deem appropriate. Payment of such fees and expenses may be ordered in cases where the defendant is an indigent represented by either court-appointed, private counsel or the public defender.

(2) Court-appointed counsel seeking payment for fees and expenses shall request these payments from the Office of Indigent Defense within thirty days after the completion of the case. For the purposes of this statute, exhaustion of the funds shall occur if the funds administered by the Office of Indigent Defense and reserved for death penalty fees and expenses have been reduced to zero. If either the Death Penalty Trial Fund or the Conflict Fund has been exhausted in a month and the other fund contains money not scheduled to be disbursed in that month, then the Indigent Defense Commission must transfer a sufficient amount from the fund with the positive fund balance to the fund with no balance and pay the obligation to the extent possible.

(D) Payment in excess of the hourly rates and limit in subsection (B) or (C) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred. Upon a finding that timely procurement of such services cannot await prior authorization, the court may authorize the provision of and payment for such services nunc pro tunc.

(E) After completion of the trial, the court shall conduct a hearing to review and validate the fees, costs, and other expenditures on behalf of the defendant.

(F) The Supreme Court shall promulgate guidelines on the expertise and qualifications necessary for attorneys to be certified as competent to handle death penalty cases.

(G) The Office of Indigent Defense shall maintain a list of death penalty qualified attorneys who have applied for and received certification by the Supreme Court as provided for herein. In the event the court appointed counsel notifies the chief administrative judge in writing that he or she does not wish to provide representation in a death penalty case the chief administrative judge shall advise the Office of Indigent Defense which shall forward a name or names to the chief administrative judge for consideration. The appointment power is vested in the chief administrative judge. The Office of Indigent Defense shall establish guidelines as are necessary to ensure that attorneys' names are presented to the judges on a fair and equitable basis taking into account geography and previous assignments from the list. Efforts shall be made to present an attorney from the area or region where the action is initiated.

(H) The payment schedule set forth herein, as amended by Act 164 of 1993, shall apply to any case for which trial occurs on or after July 1, 1993.

(I) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the Court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense. This proviso shall not pertain to any case in which council has been appointed on the effective date of this Act.

(J) The Judicial Department biennially shall develop and make available to the public a list of standard fees and expenses associated with the defense of an indigent person in a death penalty case.

HISTORY: 1962 Code Section 16-52.2; 1977 Act No. 177 Section 3; 1978 Act No. 555 Section 2; 1986 Act No. 462, Section 26; 1993 Act No. 164, Part II, Section 45D; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No; 145, Part I, Section 14; 1996 Act No. 458, Part II, Section 26A.



Section 16-3-28. Punishment for murder; right of defendant to make last argument.

Notwithstanding any other provision of law, in any criminal trial where the maximum penalty is death or in a separate sentencing proceeding following such trial, the defendant and his counsel shall have the right to make the last argument.

HISTORY: 1977 Act No. 177 Section 5; 1986 Act No. 462, Section 43.



Section 16-3-29. Attempted murder.

A person who, with intent to kill, attempts to kill another person with malice aforethought, either expressed or implied, commits the offense of attempted murder. A person who violates this section is guilty of a felony, and, upon conviction, must be imprisoned for not more than thirty years. A sentence imposed pursuant to this section may not be suspended nor may probation be granted.

HISTORY: 2010 Act No. 273, Section 6.A, eff June 2, 2010.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-3-50. Manslaughter.

A person convicted of manslaughter, or the unlawful killing of another without malice, express or implied, must be imprisoned not more than thirty years or less than two years.

HISTORY: 1962 Code Section 16-55; 1952 Code Section 16-55; 1942 Code Section 1107; 1932 Code Section 1107; Cr. C. '22 Section 10; Cr. C. '12 Section 148; Cr. C. '02 Section 120; G. S. 2465; R. S. 120; 1869 (14) 175; 1931 (38) 332; 1934 (38) 1463; 1993 Act No. 184, Section 159.



Section 16-3-60. Involuntary manslaughter; "criminal negligence" defined.

With regard to the crime of involuntary manslaughter, criminal negligence is defined as the reckless disregard of the safety of others. A person charged with the crime of involuntary manslaughter may be convicted only upon a showing of criminal negligence as defined in this section. A person convicted of involuntary manslaughter must be imprisoned not more than five years.

HISTORY: 1962 Code Section 16-55.1; 1968 (55) 2626; 1993 Act No. 184, Section 160.



Section 16-3-70. Administering or attempting to administer poison.

(A) It is unlawful for a person to:

(1) maliciously administer to, attempt to administer to, aid or assist in administering to, or cause to be taken by, another person a poison or other destructive thing, with intent to kill that person; or

(2) counsel, aid, or abet a person under item (1) of this subsection.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1962 Code Section 16-56; 1952 Code Section 16-56; 1942 Code Section 1108; 1932 Code Section 1108; Cr. C. '22 Section 11; Cr. C. '12 Section 149; Cr. C. '02 Section 121; G. S. 2466; R. S. 121; 1859 (12) 832; 1898 (22) 812; 1993 Act No. 184, Section 161.



Section 16-3-75. Tampering with human drug product or food item; penalty.

It is unlawful for a person to maliciously tamper with a human drug product or food item with the intent to do bodily harm to a person.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1984 Act No. 477, Section 1; 1993 Act No. 184, Section 162.



Section 16-3-85. Homicide by child abuse; definitions; penalty; sentencing.

(A) A person is guilty of homicide by child abuse if the person:

(1) causes the death of a child under the age of eleven while committing child abuse or neglect, and the death occurs under circumstances manifesting an extreme indifference to human life; or

(2) knowingly aids and abets another person to commit child abuse or neglect, and the child abuse or neglect results in the death of a child under the age of eleven.

(B) For purposes of this section, the following definitions apply:

(1) "child abuse or neglect" means an act or omission by any person which causes harm to the child's physical health or welfare;

(2) "harm" to a child's health or welfare occurs when a person:

(a) inflicts or allows to be inflicted upon the child physical injury, including injuries sustained as a result of excessive corporal punishment;

(b) fails to supply the child with adequate food, clothing, shelter, or health care, and the failure to do so causes a physical injury or condition resulting in death; or

(c) abandons the child resulting in the child's death.

(C) Homicide by child abuse is a felony and a person who is convicted of or pleads guilty to homicide by child abuse:

(1) under subsection (A)(1) may be imprisoned for life but not less than a term of twenty years; or

(2) under subsection (A)(2) must be imprisoned for a term not exceeding twenty years nor less than ten years.

(D) In sentencing a person under this section, the judge must consider any aggravating circumstances including, but not limited to, a defendant's past pattern of child abuse or neglect of a child under the age of eleven, and any mitigating circumstances; however, a child's crying does not constitute provocation so as to be considered a mitigating circumstance.

HISTORY: 1992 Act No. 412, Section 1; 2000 Act No. 261, Section 1.



Section 16-3-95. Infliction or allowing infliction of great bodily injury upon a child; penalty; definition; corporal punishment and traffic accident exceptions.

(A) It is unlawful to inflict great bodily injury upon a child. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

(B) It is unlawful for a child's parent or guardian, person with whom the child's parent or guardian is cohabitating, or any other person responsible for a child's welfare as defined in Section 63-7-20 knowingly to allow another person to inflict great bodily injury upon a child. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(C) For purposes of this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious or permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(D) This section may not be construed to prohibit corporal punishment or physical discipline which is administered by a parent or person in loco parentis in a manner which does not cause great bodily injury upon a child.

(E) This section does not apply to traffic accidents unless the accident was caused by the driver's reckless disregard for the safety of others.

HISTORY: 2000 Act No. 261, Section 2.



Section 16-3-210. Assault and battery by mob; investigation and apprehension; civil liability.

(A) For purposes of this section, a "mob" is defined as the assemblage of two or more persons, without color or authority of law, for the premeditated purpose and with the premeditated intent of committing an act of violence upon the person of another.

(B) Any act of violence inflicted by a mob upon the body of another person, which results in the death of the person, shall constitute the felony crime of assault and battery by mob in the first degree and, upon conviction, an offender shall be punished by imprisonment for not less than thirty years.

(C) Any act of violence inflicted by a mob upon the body of another person, which results in serious bodily injury to the person, shall constitute the felony crime of assault and battery by mob in the second degree and, upon conviction, an offender shall be punished by imprisonment for not less than three years nor more than twenty-five years.

(D) Any act of violence inflicted by a mob upon the body of another person, which results in bodily injury to the person, shall constitute the misdemeanor crime of assault and battery by mob in the third degree and, upon conviction, an offender shall be punished by imprisonment for not more than one year.

(E) When any mob commits an act of violence, the sheriff of the county where the crime occurs and the solicitor of the circuit where the county is located shall act as speedily as possible to apprehend and identify the members of the mob and bring them to trial.

(F) The solicitor of any circuit has summary power to conduct any investigation deemed necessary by him in order to apprehend the members of a mob and may subpoena witnesses and take testimony under oath.

(G) This article shall not be construed to relieve a member of any such mob from civil liability.

HISTORY: 1962 Code Section 16-57; 1952 Code Section 16-57; 1951 (47) 233; 2010 Act No. 273, Section 4, eff June 2, 2010.



Section 16-3-410. Sending or accepting challenge to fight.

It is unlawful for a person to challenge another to fight with a sword, pistol, rapier, or any other deadly weapon or to accept a challenge.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than two years. A person convicted under this section is deprived of the right of suffrage, and is disabled from holding any office of honor or trust in this State.

HISTORY: 1962 Code Section 16-61; 1952 Code Section 16-61; 1942 Code Section 1117; 1932 Code Section 1117; Cr. C. '22 Section 15; Cr. C. '12 Section 153; Cr. C. '02 Section 125; G. S. 2468; R. S. 125; 1880 (17) 501; 1993 Act No. 184, Section 88.



Section 16-3-420. Carrying or delivering challenge; serving as second.

Whoever shall (a) willingly or knowingly carry or deliver any such challenge in writing or verbally deliver any message intended as, or purporting to be, such a challenge, (b) be present at the fighting of any duel as a second or (c) aid or give countenance thereto shall, for every such offense, on conviction thereof, be forever disabled from holding any office of honor or trust in this State and shall be imprisoned in the Penitentiary for a term not exceeding two years, at the discretion of the court, and shall be fined in a sum not less than five hundred dollars nor more than one thousand dollars.

HISTORY: 1962 Code Section 16-62; 1952 Code Section 16-62; 1942 Code Section 1118; 1932 Code Section 1118; Cr. C. '22 Section 16; Cr. C. '12 Section 154; Cr. C. '02 Section 126; G. S. 2469; R. S. 126; 1880 (17) 502.



Section 16-3-440. Principal or second compelled to give testimony.

Upon the trial of all indictments for dueling any person concerned therein, either as principal or second or as counseling, aiding and abetting in such duel, shall be compelled to give evidence against the person actually indicted, without incriminating himself or subjecting or making himself liable to any prosecution, penalty, forfeiture or punishment on account of his agency in such duel.

HISTORY: 1962 Code Section 16-64; 1952 Code Section 16-64; 1942 Code Section 1014; 1932 Code Section 1014; Cr. P. '22 Section 100; Cr. C. '12 Section 155; Cr. C. '02 Section 127; G. S. 2470; R. S. 127; 1823 (6) 208.



Section 16-3-450. Persons concerned in duel as witnesses.

When two or more persons shall be charged in any indictment for fighting a duel or being concerned therein either of such persons may be used as a witness in behalf of the State by having his name stricken out of the indictment, or otherwise, at the discretion of the Attorney General or solicitor or other attorney acting for the State conducting such prosecution, of which an entry shall immediately be made on the minutes of the court.

HISTORY: 1962 Code Section 16-65; 1952 Code Section 16-65; 1942 Code Section 1015; 1932 Code Section 1015; Cr. P. '22 Section 101; Cr. C. '12 Section 156; Cr. C. '02 Section 128; G. S. 2471; R. S. 128; 1823 (6) 208.



Section 16-3-460. Pleading in bar by State's witness to subsequent indictment.

In case any such person so used as a witness in behalf of the State in any prosecution for fighting a duel or for being concerned therein shall afterwards be indicted for the same offense, the fact of his having been used as a witness in the former prosecution for the same offense may be pleaded in bar to such subsequent indictment and, on proof thereof by competent evidence, such person shall be thereof acquitted and discharged.

HISTORY: 1962 Code Section 16-66; 1952 Code Section 16-66; 1942 Code Section 1015; 1932 Code Section 1015; Cr. P. '22 Section 101; Cr. C. '12 Section 156; Cr. C. '02 Section 128; G. S. 2471; R. S. 128; 1823 (6) 208.



Section 16-3-510. Hazing unlawful; definitions.

It is unlawful for a person to intentionally or recklessly engage in acts which have a foreseeable potential for causing physical harm to a person for the purpose of initiation or admission into or affiliation with a chartered or nonchartered student, fraternal, or sororal organization. Fraternity, sorority, or other organization for purposes of this section means those chartered and nonchartered fraternities, sororities, or other organizations operating in connection with a school, college, or university. This section does not include customary athletic events or similar contests or competitions, or military training whether state, federal, or educational.

HISTORY: 1987 Act No. 73 Section 1; 2002 Act No. 310, Section 4, eff June 5, 2002.



Section 16-3-520. Unlawful to assist in or fail to report hazing.

It is unlawful for any person to knowingly permit or assist any person in committing acts made unlawful by Section 16-3-510 or to fail to report promptly any information within his knowledge of acts made unlawful by Section 16-3-510 to the chief executive officer of the appropriate school, college, or university.

HISTORY: 1987 Act No. 73 Section 2.



Section 16-3-530. Penalties.

Any person who violates the provisions of Sections 16-3-510 or 16-3-520 is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed five hundred dollars or by imprisonment for a term not to exceed twelve months, or both.

HISTORY: 1987 Act No. 73 Section 3.



Section 16-3-540. Consent not a defense.

The implied or express consent of a person to acts which violate Section 16-3-510 does not constitute a defense to violations of Sections 16-3-510 or 16-3-520.

HISTORY: 1987 Act No. 73 Section 4.



Section 16-3-600. Assault and battery; definitions; degrees of offenses.

(A) For purposes of this section:

(1) "Great bodily injury" means bodily injury which causes a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of a bodily member or organ.

(2) "Moderate bodily injury" means physical injury that involves prolonged loss of consciousness, or that causes temporary or moderate disfigurement or temporary loss of the function of a bodily member or organ, or injury that requires medical treatment when the treatment requires the use of regional or general anesthesia or injury that results in a fracture or dislocation. Moderate bodily injury does not include one-time treatment and subsequent observation of scratches, cuts, abrasions, bruises, burns, splinters, or any other minor injuries that do not ordinarily require extensive medical care.

(3) "Private parts" means the genital area or buttocks of a male or female or the breasts of a female.

(B)(1) A person commits the offense of assault and battery of a high and aggravated nature if the person unlawfully injures another person, and:

(a) great bodily injury to another person results; or

(b) the act is accomplished by means likely to produce death or great bodily injury.

(2) A person who violates this subsection is guilty of a felony, and, upon conviction, must be imprisoned for not more than twenty years.

(3) Assault and battery of a high and aggravated nature is a lesser-included offense of attempted murder, as defined in Section 16-3-29.

(C)(1) A person commits the offense of assault and battery in the first degree if the person unlawfully:

(a) injures another person, and the act:

(i) involves nonconsensual touching of the private parts of a person, either under or above clothing, with lewd and lascivious intent; or

(ii) occurred during the commission of a robbery, burglary, kidnapping, or theft; or

(b) offers or attempts to injure another person with the present ability to do so, and the act:

(i) is accomplished by means likely to produce death or great bodily injury; or

(ii) occurred during the commission of a robbery, burglary, kidnapping, or theft.

(2) A person who violates this subsection is guilty of a felony, and, upon conviction, must be imprisoned for not more than ten years.

(3) Assault and battery in the first degree is a lesser-included offense of assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

(D)(1) A person commits the offense of assault and battery in the second degree if the person unlawfully injures another person, or offers or attempts to injure another person with the present ability to do so, and:

(a) moderate bodily injury to another person results or moderate bodily injury to another person could have resulted; or

(b) the act involves the nonconsensual touching of the private parts of a person, either under or above clothing.

(2) A person who violates this subsection is guilty of a misdemeanor, and, upon conviction, must be fined not more than two thousand five hundred dollars, or imprisoned for not more than three years, or both.

(3) Assault and battery in the second degree is a lesser-included offense of assault and battery in the first degree, as defined in subsection (C)(1), assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

(E)(1) A person commits the offense of assault and battery in the third degree if the person unlawfully injures another person, or offers or attempts to injure another person with the present ability to do so.

(2) A person who violates this subsection is guilty of a misdemeanor, and, upon conviction, must be fined not more than five hundred dollars, or imprisoned for not more than thirty days, or both.

(3) Assault and battery in the third degree is a lesser-included offense of assault and battery in the second degree, as defined in subsection (D)(1), assault and battery in the first degree, as defined in subsection (C)(1), assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

HISTORY: 2010 Act No. 273, Section 6.B, eff June 2, 2010; 2011 Act No. 39, Sections 1, 2, eff June 7, 2011; 2015 Act No. 58 (S.3), Pt II, Section 3, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 3, rewrote (A)(2).



Section 16-3-610. Certain offenses committed with a carried or concealed deadly weapon.

If a person is convicted of an offense pursuant to Section 16-3-29, 16-3-600, or manslaughter, and the offense is committed with a deadly weapon of the character as specified in Section 16-23-460 carried or concealed upon the person of the defendant, the judge shall, in addition to the punishment provided by law for such offense, sentence the person to imprisonment for the misdemeanor offense for not less than three months nor more than twelve months, or a fine of not less than two hundred dollars, or both.

HISTORY: 1962 Code Section 16-93; 1952 Code Section 16-93; 1942 Code Section 1258; 1932 Code Section 1258; Cr. C. '22 Section 153; Cr. C. '12 Section 160; Cr. C. '02 Section 132; 1897 (22) 427; 2010 Act No. 273, Section 6.C, eff June 2, 2010.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-3-615. Spousal sexual battery.

(A) Sexual battery, as defined in Section 16-3-651(h), when accomplished through use of aggravated force, defined as the use or the threat of use of a weapon or the use or threat of use of physical force or physical violence of a high and aggravated nature, by one spouse against the other spouse if they are living together, constitutes the felony of spousal sexual battery and, upon conviction, a person must be imprisoned not more than ten years.

(B) The offending spouse's conduct must be reported to appropriate law enforcement authorities within thirty days in order for that spouse to be prosecuted for this offense.

(C) The provisions of Section 16-3-659.1 apply to any trial brought under this section.

(D) This section is not applicable to a purported marriage entered into by a male under the age of sixteen or a female under the age of fourteen.

HISTORY: 1991 Act No. 139, Section 1; 1994 Act No. 295, Sections 1, 3; 1997 Act No. 95, Section 2.



Section 16-3-625. Resisting arrest with deadly weapon; sentencing; "deadly weapon" defined; application of section.

A person who resists the lawful efforts of a law enforcement officer to arrest him or another person with the use or threat of use of a deadly weapon against the officer, and the person is in possession or claims to be in possession of a deadly weapon, is guilty of a felony and, upon conviction, must be punished by imprisonment for not more than ten nor less than two years. No sentence imposed hereunder for a first offense shall be suspended to less than six months nor shall the persons so sentenced be eligible for parole until after service of six months. No person sentenced under this section for a second or subsequent offense shall have the sentence suspended to less than two years nor shall the person be eligible for parole until after service of two years.

As used in this section "deadly weapon" means any instrument which can be used to inflict deadly force.

This section does not affect or replace the common law crime of assault and battery with intent to kill nor does it apply if the sentencing judge, in his discretion, elects to sentence an eligible defendant under the provisions of the "Youthful Offenders Act".

HISTORY: 1980 Act No. 511, Section 1; 1995 Act No. 83, Section 11.



Section 16-3-651. Criminal sexual conduct; definitions.

For the purposes of Sections 16-3-651 to 16-3-659.1:

(a) "Actor" means a person accused of criminal sexual conduct.

(b) "Aggravated coercion" means that the actor threatens to use force or violence of a high and aggravated nature to overcome the victim or another person, if the victim reasonably believes that the actor has the present ability to carry out the threat, or threatens to retaliate in the future by the infliction of physical harm, kidnapping or extortion, under circumstances of aggravation, against the victim or any other person.

(c) "Aggravated force" means that the actor uses physical force or physical violence of a high and aggravated nature to overcome the victim or includes the threat of the use of a deadly weapon.

(d) "Intimate parts" includes the primary genital area, anus, groin, inner thighs, or buttocks of a male or female human being and the breasts of a female human being.

(e) "Mentally defective" means that a person suffers from a mental disease or defect which renders the person temporarily or permanently incapable of appraising the nature of his or her conduct.

(f) "Mentally incapacitated" means that a person is rendered temporarily incapable of appraising or controlling his or her conduct whether this condition is produced by illness, defect, the influence of a substance or from some other cause.

(g) "Physically helpless" means that a person is unconscious, asleep, or for any other reason physically unable to communicate unwillingness to an act.

(h) "Sexual battery" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of another person's body, except when such intrusion is accomplished for medically recognized treatment or diagnostic purposes.

(i) "Victim" means the person alleging to have been subjected to criminal sexual conduct.

HISTORY: 1977 Act No. 157 Section 1.



Section 16-3-652. Criminal sexual conduct in the first degree.

(1) A person is guilty of criminal sexual conduct in the first degree if the actor engages in sexual battery with the victim and if any one or more of the following circumstances are proven:

(a) The actor uses aggravated force to accomplish sexual battery.

(b) The victim submits to sexual battery by the actor under circumstances where the victim is also the victim of forcible confinement, kidnapping, trafficking in persons, robbery, extortion, burglary, housebreaking, or any other similar offense or act.

(c) The actor causes the victim, without the victim's consent, to become mentally incapacitated or physically helpless by administering, distributing, dispensing, delivering, or causing to be administered, distributed, dispensed, or delivered a controlled substance, a controlled substance analogue, or any intoxicating substance.

(2) Criminal sexual conduct in the first degree is a felony punishable by imprisonment for not more than thirty years, according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 2; 1998 Act No. 372, Section 4; 2000 Act No. 355, Section 1; 2010 Act No. 289, Section 5, eff June 11, 2010.



Section 16-3-653. Criminal sexual conduct in the second degree.

(1) A person is guilty of criminal sexual conduct in the second degree if the actor uses aggravated coercion to accomplish sexual battery.

(2) Criminal sexual conduct in the second degree is a felony punishable by imprisonment for not more than twenty years according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 3.



Section 16-3-654. Criminal sexual conduct in the third degree.

(1) A person is guilty of criminal sexual conduct in the third degree if the actor engages in sexual battery with the victim and if any one or more of the following circumstances are proven:

(a) The actor uses force or coercion to accomplish the sexual battery in the absence of aggravating circumstances.

(b) The actor knows or has reason to know that the victim is mentally defective, mentally incapacitated, or physically helpless and aggravated force or aggravated coercion was not used to accomplish sexual battery.

(2) Criminal sexual conduct in the third degree is a felony punishable by imprisonment for not more than ten years, according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 4.



Section 16-3-655. Criminal sexual conduct with a minor; aggravating and mitigating circumstances; penalties; repeat offenders.

(A) A person is guilty of criminal sexual conduct with a minor in the first degree if:

(1) the actor engages in sexual battery with a victim who is less than eleven years of age; or

(2) the actor engages in sexual battery with a victim who is less than sixteen years of age and the actor has previously been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent for an offense listed in Section 23-3-430(C) or has been ordered to be included in the sex offender registry pursuant to Section 23-3-430(D).

(B) A person is guilty of criminal sexual conduct with a minor in the second degree if:

(1) the actor engages in sexual battery with a victim who is fourteen years of age or less but who is at least eleven years of age; or

(2) the actor engages in sexual battery with a victim who is at least fourteen years of age but who is less than sixteen years of age and the actor is in a position of familial, custodial, or official authority to coerce the victim to submit or is older than the victim. However, a person may not be convicted of a violation of the provisions of this item if he is eighteen years of age or less when he engages in consensual sexual conduct with another person who is at least fourteen years of age.

(C) A person is guilty of criminal sexual conduct with a minor in the third degree if the actor is over fourteen years of age and the actor wilfully and lewdly commits or attempts to commit a lewd or lascivious act upon or with the body, or its parts, of a child under sixteen years of age, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of the actor or the child. However, a person may not be convicted of a violation of the provisions of this subsection if the person is eighteen years of age or less when the person engages in consensual lewd or lascivious conduct with another person who is at least fourteen years of age.

(D)(1) A person convicted of a violation of subsection (A)(1) is guilty of a felony and, upon conviction, must be imprisoned for a mandatory minimum of twenty-five years, no part of which may be suspended nor probation granted, or must be imprisoned for life. In the case of a person pleading guilty or nolo contendere to a violation of subsection (A)(1), the judge must make a specific finding on the record regarding whether the type of conduct that constituted the sexual battery involved sexual or anal intercourse by a person or intrusion by an object. In the case of a person convicted at trial for a violation of subsection (A)(1), the judge or jury, whichever is applicable, must designate as part of the verdict whether the conduct that constituted the sexual battery involved sexual or anal intercourse by a person or intrusion by an object. If the person has previously been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent for first degree criminal sexual conduct with a minor who is less than eleven years of age or a federal or out-of-state offense that would constitute first degree criminal sexual conduct with a minor who is less than eleven years of age, he must be punished by death or by imprisonment for life, as provided in this section. For the purpose of determining a prior conviction under this subsection, the person must have been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent on a separate occasion, prior to the instant adjudication, for first degree criminal sexual conduct with a minor who is less than eleven years of age or a federal or out-of-state offense that would constitute first degree criminal sexual conduct with a minor who is less than eleven years of age. In order to be eligible for the death penalty pursuant to this section, the sexual battery constituting the current offense and any prior offense must have involved sexual or anal intercourse by a person or intrusion by an object. If any prior offense that would make a person eligible for the death penalty pursuant to this section occurred prior to the effective date of this act and no specific finding was made regarding the nature of the conduct or is an out-of-state or federal conviction, the determination of whether the sexual battery constituting the prior offense involved sexual or anal intercourse by a person or intrusion by an object must be made in the separate sentencing proceeding provided in this section and proven beyond a reasonable doubt and designated in writing by the judge or jury, whichever is applicable. If the judge or jury, whichever is applicable, does not find that the prior offense involved sexual or anal intercourse by a person or intrusion by an object, then the person must be sentenced to imprisonment for life. For purposes of this subsection, imprisonment for life means imprisonment until death.

(2) A person convicted of a violation of subsection (A)(2) is guilty of a felony and, upon conviction, must be imprisoned for not less than ten years nor more than thirty years, no part of which may be suspended nor probation granted.

(3) A person convicted of a violation of subsection (B) is guilty of a felony and, upon conviction, must be imprisoned for not more than twenty years in the discretion of the court.

(4) A person convicted of a violation of subsection (C) is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than fifteen years, or both.

(E) If the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant pursuant to this section, a statutory aggravating circumstance is found beyond a reasonable doubt pursuant to items (1) and (2), and a recommendation of death is not made, the trial judge must impose a sentence of life imprisonment. For purposes of this section, "life imprisonment" means until death of the offender without the possibility of parole, and when requested by the State or the defendant, the judge must charge the jury in his instructions that life imprisonment means until the death of the defendant without the possibility of parole. No person sentenced to life imprisonment, pursuant to this subsection, is eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory life imprisonment required by this section. Under no circumstances may a female who is pregnant be executed, so long as she is pregnant or for a period of at least nine months after she is no longer pregnant. When the Governor commutes a sentence of death imposed pursuant to this section to life imprisonment pursuant to the provisions of Section 14, Article IV of the Constitution of South Carolina, 1895, the commutee is not eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the mandatory imprisonment required by this subsection.

(1) When the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant pursuant to this section, the court shall conduct a separate sentencing proceeding. In the proceeding, if a statutory aggravating circumstance is found, the defendant must be sentenced to either death or life imprisonment. The proceeding must be conducted by the trial judge before the trial jury as soon as practicable after the lapse of twenty-four hours unless waived by the defendant. If trial by jury has been waived by the defendant and the State, or if the defendant pled guilty, the sentencing proceeding must be conducted before the judge. In the sentencing proceeding, the jury or judge shall hear additional evidence in extenuation, mitigation, or aggravation of the punishment. Only evidence in aggravation as the State has informed the defendant in writing before the trial is admissible. This section must not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States, or the State of South Carolina, or the applicable laws of either. The State, the defendant, and his counsel are permitted to present arguments for or against the sentence to be imposed. The defendant and his counsel shall have the closing argument regarding the sentence to be imposed.

(2) In sentencing a person, upon conviction or adjudication of guilt of a defendant pursuant to this section, the judge shall consider, or he shall include in his instructions to the jury for it to consider, mitigating circumstances otherwise authorized or allowed by law and the following statutory aggravating and mitigating circumstances which may be supported by the evidence:

(a) Statutory aggravating circumstances:

(i) The victim's resistance was overcome by force.

(ii) The victim was prevented from resisting the act because the actor was armed with a dangerous weapon.

(iii) The victim was prevented from resisting the act by threats of great and immediate bodily harm, accompanied by an apparent power to inflict bodily harm.

(iv) The victim is prevented from resisting the act because the victim suffers from a physical or mental infirmity preventing his resistance.

(v) The crime was committed by a person with a prior conviction for murder.

(vi) The offender committed the crime for himself or another for the purpose of receiving money or a thing of monetary value.

(vii) The offender caused or directed another to commit the crime or committed the crime as an agent or employee of another person.

(viii) The crime was committed against two or more persons by the defendant by one act, or pursuant to one scheme, or course of conduct.

(ix) The crime was committed during the commission of burglary in any degree, kidnapping, or trafficking in persons.

(b) Mitigating circumstances:

(i) The defendant has no significant history of prior criminal convictions involving the use of violence against another person.

(ii) The crime was committed while the defendant was under the influence of mental or emotional disturbance.

(iii) The defendant was an accomplice in the crime committed by another person and his participation was relatively minor.

(iv) The defendant acted under duress or under the domination of another person.

(v) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired.

(vi) The age or mentality of the defendant at the time of the crime.

(vii) The defendant was below the age of eighteen at the time of the crime.

The statutory instructions as to statutory aggravating and mitigating circumstances must be given in charge and in writing to the jury for its deliberation. The jury, if its verdict is a recommendation of death, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances, which it found beyond a reasonable doubt. The jury, if it does not recommend death, after finding a statutory aggravating circumstance or circumstances beyond a reasonable doubt, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances it found beyond a reasonable doubt. In nonjury cases, the judge shall make the designation of the statutory aggravating circumstance or circumstances. Unless at least one of the statutory aggravating circumstances enumerated in this section is found, the death penalty must not be imposed.

When a statutory aggravating circumstance is found and a recommendation of death is made, the trial judge shall sentence the defendant to death. The trial judge, before imposing the death penalty, shall find as an affirmative fact that the death penalty was warranted under the evidence of the case and was not a result of prejudice, passion, or any other arbitrary factor. When a statutory aggravating circumstance is found and a sentence of death is not recommended by the jury, the trial judge shall sentence the defendant to life imprisonment as provided in this subsection. Before dismissing the jury, the trial judge shall question the jury as to whether or not it found a statutory aggravating circumstance or circumstances beyond a reasonable doubt. If the jury does not unanimously find any statutory aggravating circumstances or circumstances beyond a reasonable doubt, it shall not make a sentencing recommendation. When a statutory aggravating circumstance is not found, the trial judge shall sentence the defendant to life imprisonment. No person sentenced to life imprisonment pursuant to this section is eligible for parole or to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the sentence required by this section. If the jury has found a statutory aggravating circumstance or circumstances beyond a reasonable doubt, the jury shall designate this finding, in writing, signed by all the members of the jury. The jury shall not recommend the death penalty if the vote for the death penalty is not unanimous as provided. If members of the jury after a reasonable deliberation cannot agree on a recommendation as to whether or not the death sentence should be imposed on a defendant upon conviction or adjudication of guilt of a defendant pursuant to this section, the trial judge shall dismiss the jury and shall sentence the defendant to life imprisonment, as provided in this subsection.

(3) Notwithstanding the provisions of Section 14-7-1020, in cases involving capital punishment a person called as a juror must be examined by the attorney for the defense.

(4) In a criminal action pursuant to this section, which may be punishable by death, a person may not be disqualified, excused, or excluded from service as a juror by reason of his beliefs or attitudes against capital punishment unless those beliefs or attitudes would render him unable to return a verdict according to law.

(F)(1) In all cases in which an individual is sentenced to death pursuant to this section, the trial judge, before the dismissal of the jury, shall verbally instruct the jury concerning the discussion of its verdict. A standard written instruction must be promulgated by the Supreme Court for use in capital cases brought pursuant to this section.

(2) The verbal instruction must include:

(a) the right of the juror to refuse to discuss the verdict;

(b) the right of the juror to discuss the verdict to the extent that the juror so chooses;

(c) the right of the juror to terminate any discussion pertaining to the verdict at any time the juror so chooses;

(d) the right of the juror to report any person who continues to pursue a discussion of the verdict or who continues to harass the juror after the juror has refused to discuss the verdict or communicated a desire to terminate discussion of the verdict; and

(e) the name, address, and phone number of the person or persons to whom the juror should report any harassment concerning the refusal to discuss the verdict or the juror's decision to terminate discussion of the verdict.

(3) In addition to the verbal instruction of the trial judge, each juror, upon dismissal from jury service, shall receive a copy of the written jury instruction as provided in item (1).

(G)(1) Whenever the death penalty is imposed pursuant to this section, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of South Carolina. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court of South Carolina together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the Supreme Court of South Carolina.

(2) The Supreme Court of South Carolina shall consider the punishment as well as any errors by way of appeal.

(3) With regard to the sentence, the court shall determine whether the:

(a) sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor;

(b) evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in subsection (E)(2)(a); and

(c) sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(4) Both the defendant and the State shall have the right to submit briefs within the time provided by the court and to present oral arguments to the court.

(5) The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, is authorized to:

(a) affirm the sentence of death; or

(b) set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court of South Carolina in its decision, and the extracts prepared as provided for, must be provided to the resentencing judge for his consideration. If the court finds error prejudicial to the defendant in the sentencing proceeding conducted by the trial judge before the trial jury as outlined in subsection (E)(1), the court may set the sentence aside and remand the case for a resentencing proceeding to be conducted by the same or a different trial judge and by a new jury impaneled for this purpose. In the resentencing proceeding, the new jury, if the defendant does not waive the right of a trial jury for the resentencing proceeding, shall hear evidence in extenuation, mitigation, or aggravation of the punishment in addition to any evidence admitted in the defendant's first trial relating to guilt for the particular crime for which the defendant has been found guilty.

(6) The sentence review is in addition to direct appeal, if taken, and the review and appeal must be consolidated for consideration. The court shall render its decision on all legal errors, the factual substantiation of the verdict, and the validity of the sentence.

(H)(1) Whenever the solicitor seeks the death penalty pursuant to this section, he shall notify the defense attorney of his intention to seek the death penalty at least thirty days prior to the trial of the case. At the request of the defense attorney, the defense attorney must be excused from all other trial duties ten days prior to the term of court in which the trial is to be held.

(2)(a) Whenever any person is charged with first degree criminal sexual conduct with a minor who is less than eleven years and the death penalty is sought, the court, upon determining that the person is unable financially to retain adequate legal counsel, shall appoint two attorneys to defend the person in the trial of the action. One of the attorneys so appointed shall have at least five years' experience as a licensed attorney and at least three years' experience in the actual trial of felony cases, and only one of the attorneys so appointed may be the public defender or a member of his staff. In all cases when no conflict exists, the public defender or member of his staff must be appointed if qualified. If a conflict exists, the court then shall turn first to the contract public defender attorneys, if qualified, before turning to the Office of Indigent Defense.

(b) Notwithstanding another provision of law, the court shall order payment of all fees and costs from funds available to the Office of Indigent Defense for the defense of the indigent. Any attorney appointed must be compensated at a rate not to exceed fifty dollars per hour for time expended out of court and seventy-five dollars per hour for time expended in court. Compensation may not exceed twenty-five thousand dollars and must be paid from funds available to the Office of Indigent Defense for the defense of indigent represented by court-appointed, private counsel.

(3)(a) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant, whether in connection with issues relating to guilt or sentence, the court shall authorize the defendant's attorneys to obtain services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed twenty thousand dollars as the court deems appropriate. Payment of these fees and expenses may be ordered in cases where the defendant is an indigent represented by either court-appointed, private counsel, or the public defender.

(b) Court-appointed counsel seeking payment for fees and expenses shall request these payments from the Office of Indigent Defense within thirty days after the completion of the case. For the purposes of this statute, exhaustion of the funds shall occur if the funds administered by the Office of Indigent Defense and reserved for death penalty fees and expenses have been reduced to zero. If either the Death Penalty Trial Fund or the Conflict Fund has been exhausted in a month and the other fund contains money not scheduled to be disbursed in that month, then the Indigent Defense Commission must transfer a sufficient amount from the fund with the positive fund balance to the fund with no balance and pay the obligation to the extent possible.

(4) Payment in excess of the hourly rates and limit in item (2) or (3) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred. Upon a finding that timely procurement of services cannot await prior authorization, the court may authorize the provision of and payment for services nunc pro tunc.

(5) After completion of the trial, the court shall conduct a hearing to review and validate the fees, costs, and other expenditures on behalf of the defendant.

(6) The Supreme Court shall promulgate guidelines on the expertise and qualifications necessary for attorneys to be certified as competent to handle death penalty cases brought pursuant to this section.

(7) The Office of Indigent Defense shall maintain a list of death penalty qualified attorneys who have applied for and received certification by the Supreme Court as provided for in this subsection. In the event the court-appointed counsel notifies the chief administrative judge in writing that he or she does not wish to provide representation in a death penalty case, the chief administrative judge shall advise the Office of Indigent Defense which shall forward a name or names to the chief administrative judge for consideration. The appointment power is vested in the chief administrative judge. The Office of Indigent Defense shall establish guidelines as are necessary to ensure that attorneys' names are presented to the judges on a fair and equitable basis, taking into account geography and previous assignments from the list. Efforts must be made to present an attorney from the area or region where the action is initiated.

(8) The payment schedule provided in this subsection, as amended by Act 164 of 1993, shall apply to any case for which trial occurs on or after July 1, 1993.

(9) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense. This item shall not pertain to any case in which counsel has been appointed on the effective date of this act.

(10) The judicial department biennially shall develop and make available to the public a list of standard fees and expenses associated with the defense of an indigent person in a death penalty case.

(I) Notwithstanding another provision of law, in any trial pursuant to this section when the maximum penalty is death or in a separate sentencing proceeding following the trial, the defendant and his counsel shall have the right to make the last argument.

HISTORY: 1977 Act No. 157 Section 5; 1978 Act No. 639 Section 1; 1984 Act No. 509; 2005 Act No. 94, Section 1, eff June 1, 2005; 2006 Act No. 342, Section 3, eff July 1, 2006; 2006 Act No. 346, Section 1, eff July 1, 2006; 2008 Act No. 335, Section 18, eff June 16, 2008; 2010 Act No. 289, Section 6, eff June 11, 2010; 2012 Act No. 255, Section 1, eff June 18, 2012.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

2006 Act No. 342, Section 12, provides as follows:

"It is the intent of the General Assembly that one of the purposes of this act is to provide for the death penalty for a subsequent offense of first degree criminal sexual conduct with a minor who is less than eleven years of age and that this act does not alter or amend and is separate and distinct from the provisions of Section 16-3-20, providing for the imposition of the death penalty for murder."

2006 Act No. 346, Section 5, provides as follows:

"Expenses incurred relating to the defense of a constitutional challenge to the application of the provisions of Section 16-3-655, relating to the imposition of the death penalty, must be borne in their entirety by the Office of the Attorney General. The Office of the Attorney General is solely responsible for the defense of these actions and the Prosecution Coordination Commission and the offices of the individual circuit solicitors in the State must be held harmless."

2006 Act No. 346, Section 6, provides as follows:

"The General Assembly is aware that this act amends sections of the South Carolina Code of Laws that are also amended in S.1267 of 2006 [Act 342], and it is the intent of the General Assembly that the provisions of this act control in their entirety as to those code sections."



Section 16-3-656. Criminal sexual conduct; assaults with intent to commit.

Assault with intent to commit criminal sexual conduct described in the above sections shall be punishable as if the criminal sexual conduct was committed.

HISTORY: 1977 Act No. 157 Section 6; 1978 Act No. 639 Section 2.



Section 16-3-657. Criminal sexual conduct; testimony of victim need not be corroborated.

The testimony of the victim need not be corroborated in prosecutions under Sections 16-3-652 through 16-3-658.

HISTORY: 1977 Act No. 157 Section 7.



Section 16-3-658. Criminal sexual conduct; when victim is spouse.

A person cannot be guilty of criminal sexual conduct under Sections 16-3-651 through 16-3-659.1 if the victim is the legal spouse unless the couple is living apart and the offending spouse's conduct constitutes criminal sexual conduct in the first degree or second degree as defined by Sections 16-3-652 and 16-3-653.

The offending spouse's conduct must be reported to appropriate law enforcement authorities within thirty days in order for a person to be prosecuted for these offenses.

This section is not applicable to a purported marriage entered into by a male under the age of sixteen or a female under the age of fourteen.

HISTORY: 1977 Act No. 157 Section 8; 1991 Act No. 139, Section 2; 1997 Act No. 95, Section 3.



Section 16-3-659. Criminal sexual conduct; males under fourteen not presumed incapable of committing crime of rape.

The common law rule that a boy under fourteen years is conclusively presumed to be incapable of committing the crime of rape shall not be enforced in this State. Provided, that any person under the age of 14 shall be tried as a juvenile for any violations of Sections 16-3-651 to 16-3-659.1.

HISTORY: 1977 Act No. 157 Section 9.



Section 16-3-659. .1 Criminal sexual conduct; admissibility of evidence concerning victim's sexual conduct.

(1) Evidence of specific instances of the victim's sexual conduct, opinion evidence of the victim's sexual conduct, and reputation evidence of the victim's sexual conduct is not admissible in prosecutions under Sections 16-3-615 and 16-3-652 to 16-3-656; however, evidence of the victim's sexual conduct with the defendant or evidence of specific instances of sexual activity with persons other than the defendant introduced to show source or origin of semen, pregnancy, or disease about which evidence has been introduced previously at trial is admissible if the judge finds that such evidence is relevant to a material fact and issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value. Evidence of specific instances of sexual activity which would constitute adultery and would be admissible under rules of evidence to impeach the credibility of the witness may not be excluded.

(2) If the defendant proposes to offer evidence described in subsection (1), the defendant, prior to presenting his defense shall file a written motion and offer of proof. The court shall order an in-camera hearing to determine whether the proposed evidence is admissible under subsection (1). If new evidence is discovered during the presentation of the defense that may make the evidence described in subsection (1) admissible, the judge may order an in-camera hearing to determine whether the proposed evidence is admissible under subsection (1).

HISTORY: 1977 Act No. 157, Section 10; 1994 Act No. 295, Section 2.



Section 16-3-660. Deposition testimony of rape victim or victim of assault with intent to ravish.

Before or during the trial of a person charged with rape or assault with intent to ravish, when the female who is alleged to have been assaulted is a witness, the judge of the court in which the case is to be tried may, in his discretion, by an order direct that the deposition of such witness be taken at a time and place designated in such order within the county in which the trial is to be had upon such notice to the accused as the judge may direct.

HISTORY: 1962 Code Section 16-73; 1952 Code Section 16-73; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-670. Procedure for taking deposition.

Such deposition shall be taken by the clerk of the court of general sessions for the county in which the case is to be tried or by such other officer as the presiding judge may name in his order, at the taking of which the accused shall be present and shall have the same rights in regard to the examination of the witness as if she were testifying in open court. No persons other than the attorneys for the State and accused shall be present unless expressly admitted by the judge, and the accused shall have the right to object to the admissibility of the testimony of such witness, either at the time of the taking of the deposition or when the same is offered in evidence on the trial in open court.

HISTORY: 1962 Code Section 16-74; 1952 Code Section 16-74; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-680. Sheriff shall secure attendance of accused; absence of counsel.

The sheriff of the county shall secure the personal attendance of the accused at the time and place of taking such depositions, and the absence of either the attorney for the State or for the accused, after notice prescribed in the order, shall not prevent or delay the taking of such depositions.

HISTORY: 1962 Code Section 16-79; 1952 Code Section 16-79; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-690. Custody of deposition.

Such depositions, when taken, shall be signed by the witness in the presence of the clerk or other officer taking the same, placed in a sealed envelope, the title of the case endorsed thereon, and be retained by the clerk of court until the same is opened in court; and if taken by another officer he shall deliver the same to the clerk, to be retained by him as herein provided.

HISTORY: 1962 Code Section 16-77; 1952 Code Section 16-77; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-700. Reading deposition to jury.

Such deposition shall be read to the jury upon the trial and shall be considered by them as though such testimony had been given orally in court.

HISTORY: 1962 Code Section 16-75; 1952 Code Section 16-75; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-710. Depositions in rebuttal.

The judge may, in like manner, direct other depositions of such witness, in rebuttal or otherwise, which shall be taken and read in the manner and under the conditions herein prescribed as to the first deposition.

HISTORY: 1962 Code Section 16-76; 1952 Code Section 16-76; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-720. Destruction of deposition.

The clerk of the court in which such case is tried, in the event no appeal is taken, shall, as soon as the time for appealing has elapsed, withdraw the deposition from the record of the case and destroy it. And in case there is an appeal, as soon as the case is finally disposed of, the clerk shall destroy the depositions herein provided for.

HISTORY: 1962 Code Section 16-78; 1952 Code Section 16-78; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



Section 16-3-730. Publishing name of victim of criminal sexual conduct unlawful.

Whoever publishes or causes to be published the name of any person upon whom the crime of criminal sexual conduct has been committed or alleged to have been committed in this State in any newspaper, magazine or other publication shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars or imprisonment of not more than three years. The provisions of this section shall not apply to publications made by order of court.

HISTORY: 1962 Code Section 16-81; 1952 Code Section 16-81; 1942 Code Section 1275; 1932 Code Section 1275; Cr. C. '22 Section 170; Cr. C. '12 Section 317; 1909 (26) 208; 1979 Act No. 23.



Section 16-3-740. Testing of certain convicted offenders for Hepatitis B and HIV.

(A) For purposes of this section:

(1) "Body fluid" means blood, amniotic fluid, pericardial fluid, pleural fluid, synovial fluid, cerebrospinal fluid, semen or vaginal secretions, or any body fluid visibly contaminated with blood.

(2) "HIV" means the Human Immunodeficiency Virus.

(3) "Offender" includes adults and juveniles.

(B) Upon the request of a person who is the victim of a criminal offense which involves the sexual penetration of the victim's body or who has been exposed to body fluids during the commission of a criminal offense, or upon the request of the legal guardian of a person who is the victim of a criminal offense which involves the sexual penetration of the victim's body or who has been exposed to body fluids during the commission of a criminal offense, the solicitor, after the offender is charged, must petition the court for an order to have the offender tested for Hepatitis B and HIV. An offender must be tested pursuant to this section for Hepatitis B and HIV as soon as practicable after the court order is issued but not later than forty-eight hours after the date the person is indicted for the offense or waives indictment for the offense. If the offender is subject to the jurisdiction of the family court, he must be tested not later than forty-eight hours after the petition is filed with the family court alleging he is delinquent for committing the offense. If the offender cannot be located before the end of the forty-eight hour period as provided in this subsection, the forty-eight hour period is tolled until the offender is located by law enforcement. To obtain a court order, the solicitor must demonstrate the following, that the:

(1) victim or the victim's legal guardian requested the tests;

(2) offender has been charged with, indicted for, or waived indictment for an offense which involved the sexual penetration of the victim's body or that there is probable cause that during the commission of the criminal offense there was a risk that body fluids were transmitted from one person to another; and

(3) offender has received notice of the petition and notice of his right to have counsel represent him at a hearing.

The results of the tests must be kept confidential but disclosed to the solicitor who obtained the court order. As soon as practicable, the solicitor shall notify only those persons designated in subsection (C) of the results of the initial Hepatitis B and HIV tests and the results of any follow-up HIV tests.

(C) The tests must be administered by the Department of Health and Environmental Control through the local county health department or the medical professional at the state or local detention facility where the offender is imprisoned or detained. The solicitor shall notify the following persons of the tests results:

(1) the victim or the legal guardian of a victim who is a minor or is a person with intellectual disability or mentally incapacitated;

(2) the victim's attorney;

(3) the offender and a juvenile offender's parent or guardian; and

(4) the offender's attorney.

The results of the tests shall be provided to the designated recipients with the following disclaimer: "The tests were conducted in a medically approved manner, but tests cannot determine infection by Hepatitis B or HIV with absolute accuracy. Additionally, the testing does not determine exposure to, or infection by, other sexually transmitted diseases. Persons receiving the test results should continue to monitor their own health, seek retesting in approximately six months, and should consult a physician as appropriate".

The solicitor also shall provide to the state or local correctional facility where the offender is imprisoned or detained and the Department of Health and Environmental Control the test results for HIV and Hepatitis B which indicate that the offender is infected with the disease. The state or local correctional facility where the offender is imprisoned or detained shall use this information solely for the purpose of providing medical treatment to the offender while the offender is imprisoned or detained. The State shall pay for the tests. If the offender is subsequently convicted or adjudicated delinquent, the offender or the parents of an adjudicated offender must reimburse the State for the costs of the tests unless the offender or the parents of the adjudicated offender are determined to be indigent.

If the tests given pursuant to this section indicate infection by Hepatitis B or HIV, the Department of Health and Environmental Control shall be provided with all test results and must provide counseling to the offender regarding the disease, syndrome, or virus. The Department of Health and Environmental Control must provide counseling for the victim, advise the victim of available medical treatment options, refer the victim to appropriate health care and support services, and, at the request of the victim or the legal guardian of a victim, test the victim for HIV and Hepatitis B and provide post-testing counseling to the victim.

(D) If deemed medically appropriate, the offender must undergo follow-up testing for HIV. The follow-up testing, and any counseling which may be ordered, shall be performed on dates that occur six weeks, three months, and six months following the initial test. Any follow-up testing shall be terminated if the offender obtains an acquittal on, dismissal of, or is not adjudicated delinquent for all charges for which testing was ordered.

(E) If, for any reason, the testing requested under subsection (B) has not been undertaken, upon request of the victim or the victim's legal guardian, the court shall order the offender to undergo testing for Hepatitis B and HIV following conviction or delinquency adjudication. The testing shall be administered by the Department of Health and Environmental Control through the local county health department or the medical professional at the state or local detention facility where the offender is imprisoned or detained. The results shall be disclosed in accordance with the provisions of subsection (C).

(F) Upon a showing of probable cause that the offender committed a crime, the collection of additional samples, including blood, saliva, head or pubic hair may be contemporaneously ordered by the court so that the State may conduct scientific testing, including DNA analysis. The results of the scientific testing, including DNA analysis, may be used for evidentiary purposes in any court proceeding.

(G) Any person or entity who administers tests ordered pursuant to this section and who does so in accordance with this section and accepted medical standards for the administration of these tests shall be immune from civil and criminal liability arising from his conduct.

(H) Any person who discloses information in accordance with the provisions of this section or who participates in any judicial proceeding resulting from the disclosure and who does so in good faith and without malice shall have immunity from civil or criminal liability that might otherwise be incurred or imposed in an action resulting from the disclosure.

(I) Results of tests performed pursuant to this section shall not be used as evidence in any criminal trial of the offender except as provided for in subsection (F).

HISTORY: 1988 Act No. 490, Section 17; 1994 Act No. 430, Section 1; 2000 Act No. 218, Section 1; 2009 Act No. 59, Sections 2, 3, eff June 2, 2009; 2010 Act No. 292, Section 2, eff August 27, 2010; 2011 Act No. 36, Section 1, eff June 7, 2011.



Section 16-3-750. Request that victim submit to polygraph examination.

A law enforcement officer, prosecuting officer, or other governmental official may request that the victim of an alleged criminal sexual conduct offense as defined under federal or South Carolina law submit to a polygraph examination or other truth telling device as part of the investigation, charging, or prosecution of the offense if the credibility of the victim is at issue; however, the officer or official must not require the victim to submit to a polygraph examination or other truth telling device as a condition for proceeding with the investigation, charging, or prosecution of the offense.

HISTORY: 2009 Act No. 59, Section 4, eff June 2, 2009.



Section 16-3-755. Sexual battery with a student.

(A) For purposes of this section:

(1) "Aggravated coercion" means that the person affiliated with a public or private secondary school in an official capacity threatens to use force or violence of a high and aggravated nature to overcome the student, if the student reasonably believes that the person has the present ability to carry out the threat, or threatens to retaliate in the future by the infliction of physical harm, kidnapping, or extortion, under circumstances of aggravation, against the student.

(2) "Aggravated force" means that the person affiliated with a public or private secondary school in an official capacity uses physical force or physical violence of a high and aggravated nature to overcome the student or includes the threat of the use of a deadly weapon.

(3) "Person affiliated with a public or private secondary school in an official capacity" means an administrator, teacher, substitute teacher, teacher's assistant, student teacher, law enforcement officer, school bus driver, guidance counselor, or coach who is affiliated with a public or private secondary school but is not a student enrolled in the school.

(4) "Secondary school" means either a junior high school or a high school.

(5) "Sexual battery" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of another person's body, except when such intrusion is accomplished for medically recognized treatment or diagnostic purposes.

(6) "Student" means a person who is enrolled in a school.

(B) If a person affiliated with a public or private secondary school in an official capacity engages in sexual battery with a student enrolled in the school who is sixteen or seventeen years of age, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a felony and, upon conviction, must be imprisoned for not more than five years.

(C) If a person affiliated with a public or private secondary school in an official capacity engages in sexual battery with a student enrolled in the school who is eighteen years of age or older, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for thirty days, or both.

(D) If a person affiliated with a public or private secondary school in an official capacity has direct supervisory authority over a student enrolled in the school who is eighteen years of age or older, and the person affiliated with the public or private secondary school in an official capacity engages in sexual battery with the student, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a felony and, upon conviction, must be imprisoned for not more than five years.

(E) This section does not apply if the person affiliated with a public or private secondary school in an official capacity is lawfully married to the student at the time of the act.

HISTORY: 2010 Act No. 265, Section 1, eff June 24, 2010.



Section 16-3-800. Definitions.

As used in this article:

(1) "Sexual performance" means any performance or part thereof that includes sexual conduct by a child younger than eighteen years of age.

(2) "Sexual conduct" means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sado-masochistic abuse, or lewd exhibition of the genitals.

(3) "Performance" means any play, motion picture, photograph, dance, or other visual representation that is exhibited before an audience.

(4) "Promote" means to procure, manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or advertise or to offer or agree to do any of the above.

HISTORY: 1984 Act No. 267.



Section 16-3-810. Engaging child for sexual performance; penalty.

(a) It is unlawful for any person to employ, authorize, or induce a child younger than eighteen years of age to engage in a sexual performance. It is unlawful for a parent or legal guardian or custodian of a child younger than eighteen years of age to consent to the participation by the child in a sexual performance.

(b) Any person violating the provisions of subsection (a) of this section is guilty of criminal sexual conduct of the second degree and upon conviction shall be punished as provided in Section 16-3-653.

HISTORY: 1984 Act No. 267.



Section 16-3-820. Producing, directing or promoting sexual performance by child; penalty.

(a) It is unlawful for any person to produce, direct, or promote a performance that includes sexual conduct by a child younger than eighteen years of age.

(b) Any person violating the provisions of subsection (a) of this section is guilty of criminal sexual conduct of the third degree and upon conviction shall be punished as provided in Section 16-3-654.

HISTORY: 1984 Act No. 267.



Section 16-3-830. Reasonable belief as to majority of child as affirmative defense.

It is an affirmative defense to a prosecution under this article that the defendant, in good faith, reasonably believed that the person who engaged in the sexual conduct was eighteen years of age or older.

HISTORY: 1984 Act No. 267.



Section 16-3-840. Methods of judicial determination of age of child.

When it becomes necessary for the purposes of this article to determine whether a child who participated in sexual conduct was younger than eighteen years of age, the court or jury may make this determination by any of the following methods:

(1) personal inspection of the child;

(2) inspection of the photograph or motion picture that shows the child engaging in the sexual performance;

(3) oral testimony by a witness to the sexual performance as to the age of the child based on the child's appearance at the time;

(4) expert medical testimony based on the appearance of the child engaging in the sexual performance; or

(5) any other method authorized by law or by rules of evidence.

HISTORY: 1984 Act No. 267.



Section 16-3-850. Film processor or computer technician to report film or computer images containing sexually explicit pictures of minors.

Any retail or wholesale film processor or photo finisher who is requested to develop film, and any computer technician working with a computer who views an image of a child younger than eighteen years of age or appearing to be younger than eighteen years of age who is engaging in sexual conduct, sexual performance, or a sexually explicit posture must report the name and address of the individual requesting the development of the film, or of the owner or person in possession of the computer to law enforcement officials in the state and county or municipality from which the film was originally forwarded. Compliance with this section does not give rise to any civil liability on the part of anyone making the report.

HISTORY: 1987 Act No. 168 Section 4; 2001 Act No. 81, Section 3.



Section 16-3-910. Kidnapping.

Whoever shall unlawfully seize, confine, inveigle, decoy, kidnap, abduct or carry away any other person by any means whatsoever without authority of law, except when a minor is seized or taken by his parent, is guilty of a felony and, upon conviction, must be imprisoned for a period not to exceed thirty years unless sentenced for murder as provided in Section 16-3-20.

HISTORY: 1962 Code Section 16-91; 1952 Code Section 16-91; 1942 Code Section 1122; 1937 (40) 137; 1966 (54) 2151; 1974 (58) 2361; 1976 Act No. 684; 1991 Act No. 117, Section 1.



Section 16-3-920. Conspiracy to kidnap.

If two or more persons enter into an agreement, confederation, or conspiracy to violate the provisions of Section 16-3-910 and any of such persons do any overt act towards carrying out such unlawful agreement, confederation, or conspiracy, each such person shall be guilty of a felony and, upon conviction, shall be punished in like manner as provided for the violation of Section 16-3-910.

HISTORY: 1962 Code Section 16-92; 1952 Code Section 16-92; 1942 Code Section 1122; 1937 (40) 137; 1991 Act No. 117, Section 1.



Section 16-3-1010. Failing to remove doors from abandoned airtight containers.

Any person who abandons or discards any icebox, refrigerator, ice chest or other type of airtight container of a capacity sufficient to contain any child and who neglects prior to such abandonment to remove the door, lid or other device for the closing thereof and any owner, lessee or other person in charge of property who knowingly permits any abandoned icebox, refrigerator, ice chest or other type of airtight container to remain thereon accessible to children without removing the door, lid or other closing device therefrom shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-94; 1954 (48) 1479.



Section 16-3-1020. Maintaining open and unprotected abandoned wells.

It shall be unlawful for any owner or tenant to permit or allow any abandoned well to remain open and unprotected, curbed or fenced in on any place or premises owned or occupied in this State. Any person convicted of allowing any such abandoned well to remain open and unprotected, curbed or fenced in shall be fined in the sum of ten dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-95; 1952 Code Section 16-95; 1942 Code Section 1189; 1932 Code Section 1189; Cr. C. '22 Section 80; Cr. C. '12 Section 240; 1904 (24) 383.



Section 16-3-1040. Threatening life, person or family of public official or public employee; punishment.

(A) It is unlawful for a person knowingly and wilfully to deliver or convey to a public official or to a teacher or principal of an elementary or secondary school any letter or paper, writing, print, missive, document, or electronic communication or verbal or electronic communication which contains a threat to take the life of or to inflict bodily harm upon the public official, teacher, or principal, or members of his immediate family if the threat is directly related to the public official's, teacher's, or principal's professional responsibilities.

(B) It is unlawful for a person knowingly and wilfully to deliver or convey to a public employee a letter or paper, writing, print, missive, document, or electronic communication or verbal or electronic communication which contains a threat to take the life of or to inflict bodily harm upon the public employee or members of his immediate family if the threat is directly related to the public employee's official responsibilities.

(C) A person who violates the provisions of subsection (A), upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) A person who violates the provisions of subsection (B), upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(E) For purposes of this section:

(1) "Public official" means an elected or appointed official of the United States or of this State or of a county, municipality, or other political subdivision of this State.

(2) "Public employee" means a person employed by the State, a county, a municipality, a school district, or a political subdivision of this State, except that for purposes of this section, a "public employee" does not include a teacher or principal of an elementary or secondary school.

(3) "Immediate family" means the spouse, child, grandchild, mother, father, sister, or brother of the public official, teacher, principal, or public employee.

HISTORY: 1982 Act No. 299; 1990 Act No. 579, Section 8; 1998 Act No. 435, Section 1.

Editor's Note

1990 Act No. 579, Section 7 eff June 12, 1990, provides as follows:

"This act may be cited as the 'Safe Schools Act of 1990'."



Section 16-3-1045. Use or employment of person under eighteen to commit certain crimes.

(A) It is unlawful for any person at least eighteen years of age to knowingly and intentionally:

(1) use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under eighteen years of age to commit a violent crime as defined in Section 16-1-60, the crime of lynching as a result of mob violence prohibited by Article 3, Chapter 3 of this title, or the unlawful distribution of cocaine, crack cocaine, heroin, marijuana, or LSD;

(2) conspire to use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under eighteen years of age to commit a violent crime as defined in Section 16-1-60, the crime of lynching as a result of mob violence prohibited by Article 3, Chapter 3 of this title, or the unlawful distribution of cocaine, crack cocaine, heroin, marijuana, or LSD.

(B) Any person who violates subsections (A)(1) or (A)(2) is guilty of a felony and, upon conviction, must be punished by a term of imprisonment of not less than five years nor more than fifteen years. Each violation of this section constitutes a separate offense.

(C) The felonies established in this section are supplemental to and do not supersede any other provisions of law which make the conduct referred to in subsection (A) unlawful.

HISTORY: 1996 Act No. 290, Section 1.



Section 16-3-1050. Failure to report, perpetrating or interfering with an investigation of abuse, neglect or exploitation of a vulnerable adult; penalties.

(A) A person required to report abuse, neglect, or exploitation of a vulnerable adult under Chapter 35 of Title 43 who has actual knowledge that abuse, neglect, or exploitation has occurred and who knowingly and wilfully fails to report the abuse, neglect, or exploitation is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five hundred dollars or imprisoned not more than one year. A person required to report abuse, neglect, or exploitation of a vulnerable adult under Chapter 35 of Title 43 who has reason to believe that abuse, neglect, or exploitation has occurred or is likely to occur and who knowingly and wilfully fails to report the abuse, neglect, or exploitation is subject to disciplinary action as may be determined necessary by the appropriate licensing board.

(B) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully abuses a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(C) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully neglects a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(D) A person who knowingly and wilfully exploits a vulnerable adult is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, and may be required by the court to make restitution.

(E) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in great bodily injury is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years.

(F) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in death is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(G) A person who threatens, intimidates, or attempts to intimidate a vulnerable adult subject of a report, a witness, or any other person cooperating with an investigation conducted pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years.

(H) A person who wilfully and knowingly obstructs or in any way impedes an investigation conducted pursuant to Chapter 35 of Title 43, upon conviction, is guilty of a misdemeanor and must be fined not more than five thousand dollars or imprisoned not more than three years.

As used in this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

HISTORY: 1999 Act No. 56, Section 5.



Section 16-3-1060. Receipt of compensation for relinquishing custody of child for adoption; penalty.

No person may sell or buy a minor child, or request, or accept, receive, or pay any fee, compensation, or any other thing of value as consideration for relinquishing the custody of a child for adoption. Provided, however, release or termination of prior support obligations shall not be construed as compensation or any other thing of value within the meaning of this section. However, reasonable costs may be assessed if they are reimbursements for expenses incurred or fees for services rendered, as provided for in Section 63-9-310(F). This section does not prohibit the assumption by a prospective adoptive parent of child support obligations previously established by the order of any court.

Any person violating the provisions of this section or the provisions of Section 63-9-310(F) is guilty of a felony and, upon conviction or plea of guilty, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both, in the discretion of the court.

HISTORY: 1984 Act No. 474, Section 1; 1988 Act No. 653, Section 18A.



Section 16-3-1072. Reporting medical treatment for gunshot wound; immunity; physician-patient privilege abrogated; penalties.

(A) Any physician, nurse, or any other medical or emergency medical services personnel of a hospital, clinic, or other health care facility or provider who knowingly treats any person suffering from a gunshot wound or who receives a request for such treatment shall report within a reasonable time the existence of the gunshot wound to the sheriff's department of the county in which the treatment is administered or a request is received. However, no report is necessary if a law enforcement officer is present with the victim while treatment is being administered.

(B) The reports provided for in subsection (A) may be made orally, or otherwise. A hospital, clinic, or other health care facility or provider may designate an individual to make the reports provided for in this section. However, a report must be made as soon as possible, but no later than the time of the victim's release from that facility.

(C) A person required to make a report pursuant to this section or who participates in judicial proceedings resulting from the report, acting in good faith, is immune from civil and criminal liability which might otherwise result by reason of these actions. In all such civil and criminal proceedings, good faith is rebuttably presumed.

(D) For purposes of this section, the confidential or privileged nature of communication between physician and patient and any other professional person and his patient or client is abrogated and does not constitute grounds for failure to report or the exclusion of evidence resulting from a report made pursuant to this section.

(E) A person required to report the existence of a gunshot wound who knowingly fails to do so is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

HISTORY: 1999 Act No. 69, Section 1.



Section 16-3-1075. Felony of carjacking; penalties.

(A) For purposes of this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(B) A person is guilty of the felony of carjacking who takes, or attempts to take, a motor vehicle from another person by force and violence or by intimidation while the person is operating the vehicle or while the person is in the vehicle. Upon conviction for this offense, a person must:

(1) be imprisoned not more than twenty years; or

(2) if great bodily injury results, be imprisoned not more than thirty years.

HISTORY: 1993 Act No. 163, Section 1; 1998 Act No. 402, Section 1.



Section 16-3-1080. Committing or attempting to commit a violent crime while wearing body armor a felony.

(A) Except as provided in subsection (B), a person who commits or attempts to commit a violent crime, as defined in Section 16-1-60, or threatens to commit a violent crime, as defined in Section 16-1-60, while wearing body armor is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than two thousand dollars, or both. A term of imprisonment imposed for violating this section may be served consecutively to any term of imprisonment imposed for the crime committed or attempted.

(B) Subsection (A) does not apply to:

(1) a peace officer of this State or another state, or of a local unit of government of this State or another state, or of the United States, while in the performance of his official duties; or

(2) a security officer while in the performance of his official duties.

(C) As used in this section:

(1) "Body armor" means clothing or a device designed or intended to protect a person's body or a portion of a person's body from injury caused by a firearm;

(2) "Security officer" means a person lawfully employed to protect another person or to protect the property of another person.

HISTORY: 2001 Act No. 100, Section 1.



Section 16-3-1083. Death or injury of child in utero due to commission of violent crime.

(A)(1) A person who commits a violent crime, as defined in Section 16-1-60, that causes the death of, or bodily injury to, a child who is in utero at the time that the violent crime was committed, is guilty of a separate offense under this section.

(2)(a) Except as otherwise provided in this subsection, the punishment for a separate offense, as provided for in subsection (A)(1), is the same as the punishment provided for that criminal offense had the death or bodily injury occurred to the unborn child's mother.

(b) Prosecution of an offense under this section does not require proof that:

(i) the person committing the violent offense had knowledge or should have had knowledge that the victim of the underlying offense was pregnant; or

(ii) the defendant intended to cause the death of, or bodily injury to, the unborn child.

(c) If the person engaging in the violent offense intentionally killed or attempted to kill the unborn child, that person must, instead of being punished under subsection (A)(2)(a), be punished for murder or attempted murder.

(d) Notwithstanding any provision of this section or any other provision of law, the death penalty must not be imposed for an offense prosecuted under this section.

(B) Nothing in this section may be construed to permit the prosecution under this section:

(1) of a person for conduct relating to an abortion for which the consent of the pregnant woman, or a person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) of a person for any medical treatment of the pregnant woman or her unborn child; or

(3) of a woman with respect to her unborn child.

(C) As used in this section, the term "unborn child" means a child in utero, and the term "child in utero" or " child who is in utero" means a member of the species homo sapiens, at any state of development, who is carried in the womb.

(D) Nothing in this section shall be construed to broaden or restrict any other rights currently existing for the child who is in utero.

HISTORY: 2006 Act No. 325, Section 2, eff June 2, 2006.

Editor's Note

2006 Act No. 325, Section 1, provides as follows:

"This act may be cited as the 'Unborn Victims of Violence Act of 2006'."



Section 16-3-1085. Violent offender prohibited from purchasing, owning, or using body armor; exceptions.

(A) Except as otherwise provided in this section, it is unlawful for a person who has been convicted of a violent crime, as defined in Section 16-1-60, to purchase, own, possess, or use body armor.

(B)(1) A person who has been convicted of a violent crime whose employment, livelihood, or safety is dependent on his ability to purchase, own, possess, or use body armor may petition the chief of police of the local unit of government in which he resides or, if he does not reside in a local unit of government that has a police department, he may petition the county sheriff for written permission to purchase, own, possess, or use body armor.

(2) The chief of police of a local unit of government or the county sheriff may grant a person who properly petitions the chief of police or county sheriff under subsection (B)(1) written permission to purchase, own, possess, or use body armor as provided in this section if the chief of police or county sheriff determines that the petitioner:

(a) is likely to use body armor in a safe and lawful manner; and

(b) has reasonable need for the protection provided by body armor.

(3) In making the determination required under subsection (B)(1), the chief of police or county sheriff must consider:

(a) the petitioner's continued employment;

(b) the interests of justice; and

(c) other circumstances justifying issuance of written permission to purchase, own, possess, or use body armor.

(4) The chief of police or county sheriff may restrict written permission issued to a petitioner under this section in any manner determined appropriate by that chief of police or county sheriff. If permission is restricted, the chief of police or county sheriff must state the restrictions in the permission document.

(5) Chiefs of police and county sheriffs must exercise broad discretion in determining whether to issue written permission to purchase, own, possess, or use body armor under this section. However, nothing in this section requires a chief of police or county sheriff to issue written permission to any particular petitioner. The issuance of written permission to purchase, own, possess, or use body armor under this section does not relieve any person or entity from criminal liability that might otherwise be imposed.

(6) A person who receives written permission from a chief of police or county sheriff to purchase, own, possess, or use body armor must have the written permission in his possession when he is purchasing, owning, possessing, or using body armor.

(C) A law enforcement agency may issue body armor to a person who is in the custody of a law enforcement agency or a local or state correctional facility or who is a witness to a crime for his protection without a petition being filed under subsection (B). If the law enforcement agency issues body armor to a person under this subsection, the law enforcement agency must document the reasons for issuing the body armor and retain a copy of that document as an official record. The law enforcement agency must issue written permission to the person to possess and use body armor under this section.

(D) A person who violates this section is guilty of:

(1) a felony for a violation of subsection (A) and, upon conviction, must be imprisoned not more than five years or fined not more than two thousand dollars, or both;

(2) a misdemeanor for a violation of subsection (B)(6) and, upon conviction, must be imprisoned not more than ninety days or fined not more than one hundred dollars, or both.

(E) As used in this section "body armor" means clothing or a device designed or intended to protect a person's body or a portion of a person's body from injury caused by a firearm.

HISTORY: 2001 Act No. 100, Section 2.



Section 16-3-1090. Assisted suicide; penalties; injunctive relief.

(A) As used in this section:

(1) "Licensed health care professional" means a duly licensed physician, surgeon, podiatrist, osteopath, osteopathic physician, osteopathic surgeon, physician assistant, nurse, dentist, or pharmacist.

(2) "Suicide" means the act or instance of taking one's life voluntarily and intentionally.

(B) It is unlawful for a person to assist another person in committing suicide. A person assists another person in committing suicide if the person:

(1) by force or duress intentionally causes the other person to commit or attempt to commit suicide; or

(2) has knowledge that the other person intends to commit or attempt to commit suicide and intentionally:

(a) provides the physical means by which the other person commits or attempts to commit suicide; or

(b) participates in a physical act by which the other person commits or attempts to commit suicide.

(C) None of the following may be construed to violate subsection (B):

(1) the withholding or withdrawing of a life sustaining procedure or compliance with any other state or federal law authorizing withdrawal or refusal of medical treatments or procedures;

(2) the administering, prescribing, or dispensing of medications or procedures, by or at the direction of a licensed health care professional, for the purpose of alleviating another person's pain or discomfort, even if the medication or procedure may increase the risk of death, as long as the medication or procedure is not also intentionally administered, prescribed, or dispensed for the purpose of causing death, or the purpose of assisting in causing death, for any reason; or

(3) the administering, prescribing, or dispensing of medications or procedures to a patient diagnosed with a medical condition that includes an element of suicidal ideation, even if the medication or procedure may increase the risk of death, as long as the medication or procedure is not also intentionally administered, prescribed, or dispensed for the purpose of causing death, or the purpose of assisting in causing death, for any reason.

(D) Subsection (C) must not be construed to affect the duty of care or legal requirements other than those in this section concerning acts or omissions under subsection (C).

(E) A person who violates subsection (B) is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years or fined not more than one hundred thousand dollars, or both.

(F) Injunctive relief may be sought against a person who it is reasonably believed is about to violate or who is in the course of violating subsection (B) by a person who is:

(1) the spouse, parent, child, or sibling of the person who would commit suicide;

(2) entitled to inherit from the person who would commit suicide;

(3) a current or former health care provider of the person who would commit suicide;

(4) a legally appointed guardian or conservator of the person; or

(5) a public official with the appropriate jurisdiction to prosecute or enforce the laws of this State.

An injunction shall legally prevent the person from assisting any suicide in this State regardless of who is being assisted.

(G) The licensing agency which issued a license or certification to a licensed health care professional who assists in a suicide in violation of subsection (B) shall revoke or suspend the license or certification of that person upon receipt of a copy of the record of:

(1) a criminal conviction, plea of guilty, or plea of nolo contendere for the violation of subsection (B); or

(2) a judgment of contempt of court for violating an injunction issued under subsection (F).

HISTORY: 1998 Act No. 398, Section 1.



Section 16-3-1095. Creation of Department of Crime Victim Assistance Grants; solicitation and administration of grants and awards.

(A) The Department of Crime Victim Assistance Grants is created within the Office of the Attorney General, South Carolina Crime Victim Services Division to administer the Victims of Crime Act grants, the Violence Against Women Act grants, and the State Victim's Assistance Program grants. The Director of the Crime Victim Services Division shall appoint a deputy director of the department.

(B) The deputy director shall establish a process to solicit and administer the disbursement of funds for Victims of Crime Act grants, the Violence Against Women Act grants, and the State Victim's Assistance Program grants available under Public Law 98-473 establishing the Victims of Crime Act of 1984, and the Violence Against Women Act (VAWA-I) established under Title IV of the Violent Crime Control and Law Enforcement Act of 1944, Public Law No. 103-322, 108 Stat. 1796 (September 13, 1994), and administer all other crime victim service funding as provided by law, including, but not limited to, the authority to solicit for federal formula or discretionary grant awards and foundation funding.

HISTORY: 2017 Act No. 96 (S.289), Section 8.A, eff July 1, 2017.



Section 16-3-1110. Definitions.

(A) For the purpose of this article and Articles 14 and 15 of this chapter:

(1) "Board" means the South Carolina Crime Victim Advisory Board.

(2) "Claimant" means any person filing a claim pursuant to this article.

(3) "Fund" means the South Carolina Victim Compensation Fund, which is administered by the Office of the Attorney General, South Carolina Crime Victim Services Division.

(4) "Director" means the Director of the Office of the Attorney General, South Carolina Crime Victim Services Division who is appointed by the Attorney General.

(5) "Field representative" means a field representative of the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation assigned to handle a claim.

(6) "Crime" means an act which is defined as a crime by state, federal, or common law, including terrorism as defined in Section 2331 of Title 18, United States Code. Unless injury or death was recklessly or intentionally inflicted, "crime" does not include an act involving the operation of a motor vehicle, boat, or aircraft.

(7) "Recklessly or intentionally" inflicted injury or death includes, but is not limited to, injury or death resulting from an act which violates Sections 56-5-1210, 56-5-2910, 56-5-2920, or 56-5-2930 or from the use of a motor vehicle, boat, or aircraft to flee the scene of a crime in which the driver of the motor vehicle, boat, or aircraft knowingly participated.

(8) "Victim" means a person who suffers direct or threatened physical, emotional, or financial harm as the result of an act by someone else, which is a crime. The term includes immediate family members of a homicide victim or of any other victim who is either incompetent or a minor and includes an intervenor. The term also includes a minor who is a witness to a domestic violence offense pursuant to Section 16-25-20 or Section 16-25-65.

(9) "Intervenor" means a person other than a law enforcement officer performing normal duties, who goes to the aid of another, acting not recklessly, to prevent the commission of a crime or lawfully apprehend a person reasonably suspected of having committed a crime.

(10) "Panel" means a three-member panel of the board designated by the board chairman to hear appeals.

(11) "Restitution" means payment for all injuries, specific losses, and expenses sustained by a crime victim resulting from an offender's criminal conduct. It includes, but is not limited to:

(a) medical and psychological counseling expenses;

(b) specific damages and economic losses;

(c) funeral expenses and related costs;

(d) vehicle impoundment fees;

(e) child care costs; and

(f) transportation related to a victim's participation in the criminal justice process.

(B) Restitution does not include awards for pain and suffering, wrongful death, emotional distress, or loss of consortium.

Restitution orders do not limit any civil claims a crime victim may file.

(C) Notwithstanding any other provision of law, the applicable statute of limitations for a crime victim, who has a cause of action against an incarcerated offender based upon the incident which made the person a victim, is tolled and does not expire until three years after the offender's release from the sentence including probation and parole time or three years after release from commitment pursuant to Chapter 48 of Title 44, whichever is later. However, this provision shall not shorten any other tolling period of the statute of limitations which may exist for the crime victim.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 405, Section 1; 1993 Act No. 181, Section 271; 1996 Act No. 437, Section 6; 1997 Act No. 45, Section 1; 1998 Act No. 321, Section 2; 2015 Act No. 58 (S.3), Pt IV, Section 17, eff June 4, 2015; 2017 Act No. 96 (S.289), Section 5.A, eff July 1, 2017.

Editor's Note

1996 Act No. 437, Section 8, eff January 1, 1997, provides as follows:

"Implementation of the changes in law effectuated by this act to Sections 16-3-1110, 16-3-1535, 17-25-322, 17-25-324, and 24-21-490 of the 1976 Code and the requirements thereunder or in any new provisions of law contained herein which would necessitate funding are contingent upon appropriations of sufficient funding by the General Assembly. Nothing herein shall relieve the various agencies and authorities within the offices of the respective clerks of court or judicial, correctional, and parole systems of this State from continuing to meet, enforce, and address those provisions of law related to restitution in effect prior to the enactment hereof."

Effect of Amendment

2015 Act No. 58, Section 17, in (8), added the last sentence, relating to Sections 16-25-20 and 16-25-65.

2017 Act No. 96, Pt. II, Section 5.A, inserted the (A), (B), and (C) identifiers; in (A)(1), substituted "Victim" for "Victim's"; in (A)(3), substituted "Victim Compensation Fund, which is administered by the Office of the Attorney General, South Carolina Crime Victim Services Division" for "Victim's Compensation Fund, which is a division of the Office of the Governor"; in (A)(4), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division who is appointed by the Attorney General" for "Victim's Compensation Fund who is appointed by the Governor. The director shall be in charge of the State Office of Victim's Assistance which is part of this division under the supervision of the Governor"; in (A)(5), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "State Victim's Compensation Fund"; deleted (A)(10), which had related to the definition of "deputy director", and redesignated accordingly; and made nonsubstantive changes.



Section 16-3-1120. Director of Crime Victim Services Division; powers and duties.

(A) A director of the South Carolina Crime Victim Services Division must be appointed by the Attorney General and shall serve at his pleasure. The director is responsible for administering the provisions of this article. Included among the duties of the director is the responsibility, with approval of the South Carolina Crime Victim Advisory Board as established in this article, for developing and administering a plan for informing the public of the availability of the benefits provided under this article and procedures for filing claims for the benefits.

(B) The director, upon approval by the South Carolina Crime Victim Advisory Board, has the following additional powers and duties:

(1) to appoint a deputy director of the Department of Crime Victim Compensation, and staff necessary for the operation of the department, and to contract for services. The director shall recommend the salary for the deputy director and other staff members, as allowed by statute or applicable law;

(2) to request from the Attorney General, South Carolina Law Enforcement Division, solicitors, magistrates, judges, county and municipal police departments, and any other agency or department such assistance and data as will enable the director to determine whether, and the extent to which, a claimant qualifies for awards. Any person, agency, or department listed above is authorized to provide the director with the information requested upon receipt of a request from the director. Any provision of law providing for confidentiality of juvenile records does not apply to a request of the deputy director, the director, the board, or a panel of the board pursuant to this section;

(3) to reopen previously decided award cases as the director or deputy director considers necessary;

(4) to require the submission of medical records as are needed by the board, a panel of the board, or deputy director or his staff and, when necessary, to direct medical examination of the victim;

(5) to take or cause to be taken affidavits or depositions within or without the State. This power may be delegated to the deputy director or the board or its panel;

(6) to render each year to the Governor and to the General Assembly a written report of the activities of the Department of Crime Victim Compensation and the Victim Compensation Fund pursuant to this article;

(7) to delegate the authority to the deputy director to reject incomplete claims for awards or assistance;

(8) to render awards to victims of crime or to those other persons entitled to receive awards in the manner authorized by this article. The power may be delegated to the deputy director;

(9) to apply for funds from, and to submit all necessary forms to, any federal agency participating in a cooperative program to compensate victims of crime;

(10) to delegate to the board or a panel of the board on appeal matters any power of the director or deputy director.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 658, Part II, Section 16; 1993 Act No.181, Section 272; 2017 Act No. 96 (S.289), Section 5.B, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.B, inserted the (A) and (B) identifiers; in (A), substituted "South Carolina Crime Victim Services Division" for "Victim's Compensation Fund", "Attorney General" for "Governor", and "Victim" for "Victim's"; in (B), substituted "Victim" for "Victim's"; in (B)(1), substituted "Department of Crime Victim Compensation" for "Victim's Compensation Fund" and "of the department" for "thereof"; deleted (B)(2), relating to regulations and redesignated accordingly; in (B)(3), deleted "investigate or" prior to "reopen" and inserted "director or"; and, in (B)(6), substituted "Department of Crime Victim Compensation and the Victim Compensation Fund" for "Victim's Compensation Fund".



Section 16-3-1130. Claims; assignment to field representative; investigation and reports.

(1) A claim, once accepted for filing and completed, must be assigned to a field representative. The field representative shall examine the papers filed in support of the claim and cause an investigation to be conducted into the validity of the claim. The investigation shall include but not be limited to an examination of police, court, and official records and reports concerning the crime and an examination of medical and hospital reports relating to the injury upon which the claim is based. All claims arising from the death of an individual as a direct result of a crime must be considered together by a single field representative.

(2) Claims must be investigated and determined, regardless of whether the alleged criminal has been apprehended, prosecuted, or convicted of any crime based upon the same incident or whether the alleged criminal has been acquitted or found not guilty of the crime in question.

(3) The field representative conducting the investigation shall file with the deputy director a written report setting forth a recommendation and his reason for the recommendation. The deputy director shall render a written decision and furnish the claimant with a copy of the decision.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 1.



Section 16-3-1140. Application for review of decision; appeals; subpoenas; report on review.

(A) The claimant may, within thirty days after receipt of the report of the decision of the deputy director, make an application in writing to the deputy director for review of the decision.

(B) Upon receipt of an application for review pursuant to subsection (A), the deputy director shall forward all relevant documents and information to the Chairman of the Crime Victim Advisory Board. The chairman shall appoint a three-member panel of the board which shall review the records and affirm or modify the decision of the deputy director; provided, that the chairman may order, in his discretion, that any particular case must be heard by the full board. If considered necessary by the board or its panel or if requested by the claimant, the board or its panel shall order a hearing prior to rendering a decision. At the hearing any relevant evidence, not legally privileged, is admissible. The board or its panel shall render a decision within ninety days after completion of the investigation. The action of the board or its panel is final and nonappealable. If the deputy director receives no application for review pursuant to subsection (A), his decision becomes the final decision of the Department of Crime Victim Compensation.

(C) The board or its panel, for purposes of this article, may subpoena witnesses, administer or cause to be administered oaths, and examine such parts of the books and records of the parties to proceedings as relate to questions in dispute.

(D) The deputy director shall within ten days after receipt of the board's or panel's final decision make a report to the claimant including a copy of the final decision and the reasons why the decision was made.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 2017 Act No. 96 (S.289), Section 5.C, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.C, made nonsubstantive changes throughout the section.



Section 16-3-1150. Emergency awards.

Notwithstanding the provisions of Section 16-3-1130, if it appears to the deputy director that the claim is one with respect to which an award probably will be made and undue hardship will result to the claimant, if immediate payment is not made, the deputy director may make one or more emergency awards to the claimant pending a final decision in the case, provided that:

(1) the amount of each emergency award shall not exceed five hundred dollars;

(2) the total amount of such emergency awards shall not exceed one thousand dollars;

(3) the amount of such emergency awards must be deducted from any final award made to the claimant; and

(4) the excess of the amount of any emergency award over the amount of the final award, or the full amount of any emergency award if no final award is made, must be repaid by the claimant to the Victim Compensation Fund as created by this article.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1986 Act No. 540, Part II, Section 27A; 2017 Act No. 96 (S.289), Section 5.D, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.D, made nonsubstantive changes throughout the section.



Section 16-3-1160. South Carolina Crime Victim Advisory Board; appointments; terms of office; vacancies in office; meetings; subsistence, mileage, and per diem.

(A) There is created a board to be known as the South Carolina Crime Victim Advisory Board to consist of eleven members to be appointed by the Attorney General. Of the original seven members, at least two of the members shall have been admitted to practice law in this State for not less than five years next preceding their appointment, one member shall be a physician licensed to practice medicine under the laws of this State, and one member shall have at least four years' administrative experience in a court-related Victim's Assistance Fund, provided that such a qualified person is available. Of the four additional members, one must be a law enforcement officer with at least five years' administrative experience, one shall have at least five years' experience in directing sexual assault prevention or treatment services, one shall have at least five years' experience in providing services for domestic violence victims, and one shall have been a victim of crime.

(B) The term of office of each appointed member is five years and until his successor is appointed and qualified. Of those seven members first appointed, two shall serve for a term of one year, two for a term of two years, one for a term of three years, one for a term of four years, and one for a term of five years, with the initial terms to be designated by the Attorney General when making the initial appointments. The initial terms of four additional members to be appointed as provided in this section are for two, three, four, and five years, respectively, the initial term of each member to be designated by the Attorney General when making the appointment. The Attorney General shall select a chairman. The board may elect a secretary and other officers as deemed necessary.

(C) Any vacancy must be filled for the remainder of the unexpired term by appointment in the same manner of the initial appointments. On June 30, 2017, the terms of the members of the board currently serving shall terminate, and members serving on that date, or subsequently appointed by the Attorney General, are eligible for reappointment at the discretion of the Attorney General.

The board shall meet at least twice each year and must be subject to the call of the chairperson, to consider improvements in and monitor the effectiveness of the Victim Compensation Fund, and to review and comment on the budget and approve the regulations pertaining to the Victim Compensation Fund and the Victim/Witness Assistance Program of Article 14. The members of the board shall receive the same subsistence, mileage, and per diem as is provided by law for members of state boards, committees, and commissions, to be paid from the Victim Compensation Fund as created by this article.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 2008 Act No. 273, Section 4, eff June 4, 2008; 2017 Act No. 96 (S.289), Section 5.E, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.E, inserted the paragraph identifiers; substituted "Attorney General" for "Governor" throughout the section; in (C), added the second sentence, relating to the termination of board members currently serving; and made nonsubstantive changes.



Section 16-3-1170. Basis for award.

(A) No award may be made unless:

(1) a crime was committed;

(2) the crime directly resulted in physical or psychic trauma to the victim;

(3) the crime was promptly reported to the proper authority and recorded in police records; and

(4) the claimant or other award recipient has fully cooperated with all law enforcement agencies and with the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation.

(B) For the purposes of subsection (A)(3), a crime reported more than forty-eight hours after its occurrence is not "promptly reported", absent a showing of special circumstances or causes which justify the delay.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 405, Section 2; 2017 Act No. 96 (S.289), Section 5.F, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.F, in (A)(4), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "South Carolina Victim's Compensation Fund"; and in (B), substituted "subsection (A)(3)" for "item (3) of subsection (A)".



Section 16-3-1180. Amount of award; apportionment among multiple claimants; rejection of application for award.

(A) An award may be made for:

(1) reasonable and customary charges as periodically determined by the board for medical services, including mental health counseling, required and rendered as a direct result of the injury on which the claim is based, as long as these services are rendered by a licensed professional. Payment for mental health counseling is limited to the number of sessions during a one hundred eighty-day period beginning on the date of the first counseling session or twenty sessions, whichever is greater. Upon recommendation of the director, the board may allow victims who max out the current benefit of twenty mental health counseling sessions to request up to an additional twenty sessions for a total of forty sessions;

(2) reasonable and customary charges as periodically determined by the board for other services required and rendered as a direct result of the injury upon which the claim is based, as long as the service is rendered by a professional or paraprofessional who holds a license, certificate, or other documentary evidence of specific training and qualification in a field of service which, by regulation, the board recognizes as a service required by and beneficial to crime victims;

(3) loss of earning or support, provided that:

(a) claimant is deprived of that income for at least two consecutive weeks;

(b) the loss is not reimbursable;

(c) the amount may not exceed the maximum rate provided in Section 42-1-50;

(d) conditions (a), (b), and (c) may be waived in severe hardship cases;

(4) reasonable and customary charges for employment-oriented retraining or rehabilitative services incurred as a direct result of the injury; and

(5) burial expenses not to exceed four thousand dollars.

(B) If there are two or more family members as specified in Section 16-3-1210(c) who are entitled to an award as a result of the death of a person, the award must be apportioned among the claimants; however, the amount awarded for burial expenses must be paid to or on behalf of the person who has paid or is responsible for that expense.

(C) The aggregate of award to and on behalf of victims may not exceed fifteen thousand dollars unless the Crime Victim Advisory Board, by two-thirds vote, and the director concur that extraordinary circumstances exist. In this case, the award may not exceed twenty-five thousand dollars.

(D) An award may be made only if and to the extent that the amount of compensable loss exceeds one hundred dollars; however, this limitation may be waived in the interest of justice and must be waived upon a showing that the claimant is at least sixty-five years old.

(E) A previously decided award may be reopened for the purpose of increasing the compensation previously awarded, subject to the maximum provided in this article. In this case the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation shall send immediately to the claimant a copy of the notice changing the award. This review may not affect the award as regards any monies paid, and the review may not be made after eighteen months from the date of the last payment of compensation pursuant to an award under this article unless the director or deputy director determines there is a need to reopen the case as specified in Section 16-3-1120(B)(3).

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1986 Act No. 540, Part II, Sections 27B, 2C; 1988 Act No. 406; 1990 Act No. 480, Section 1; 1991 Act No. 144, Section 1; 1995 Act No. 83, Section 12; 1996 Act No. 458, Part II, Section 51A; 2008 Act No. 271, Section 1, eff January 1, 2009; 2017 Act No. 96 (S.289), Section 5.G, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.G, in (C), substituted "Victim" for "Victim's"; in (E), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "State Office of Victim Assistance", inserted "deputy director", and substituted "16-3-1120(B)(3)" for "16-3-1120(4)".



Section 16-3-1190. Reduction of award.

Any award made pursuant to this article may be reduced by or set off by the amount of any payments received or to be received as a result of the injury (a) from or on behalf of the person who committed the crime, (b) from any other private or public source, including an award of workers' compensation pursuant to the laws of this State or (c) as an emergency award pursuant to Section 16-3-1150; provided, that private sources shall not include contributions received from family members, or persons or private organizations making charitable donations to a victim.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1200. Conduct of victim or intervenor contributing to infliction of injury; reduction of award; rejection of claim.

In determining the amount of an award, the Deputy Director, the Board, or its panel shall determine whether because of his conduct the victim or intervenor of such crime contributed to the infliction of his injury, and the Deputy Director, the Board, or its panel may reduce the amount of the award or reject the claim altogether in accordance with such determination; provided, however, the Deputy Director, the Board, or its panel may disregard for this purpose the contribution of an intervenor for his own injury or death where the record shows that the contribution was attributable to efforts by the intervenor as set forth in subsection (8) of Section 16-3-1110.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1210. Persons eligible for award.

Except as provided in Section 16-3-1220, a victim, surviving spouse, or a parent or legally dependent child of a victim is entitled to file for benefits under this article if either:

(a) the offense was committed in this State; or

(b) the victim was a resident of this State when the crime was committed in either another state or outside the United States if the crime is terrorism. In either case the award payable under this article must be reduced by the amount paid or payable under the laws of another state as a result of the criminal act giving rise to the claim; or

(c) the victim was a resident of this State when the offense was committed in another state. In any case, the award payable under this article must be reduced by the amount paid or payable under the laws of another state as a result of the criminal act giving rise to the claim.

A surviving spouse, parent, or legally dependent child is not entitled to file for benefits under this section if that person is the subject of an investigation, has been charged with, convicted of, or pled guilty or nolo contendere to the offense in question, or acted on behalf of the suspect, juvenile offender, or defendant.

HISTORY: 1982 Act No. 455 Section 2. 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 2; 1997 Act No. 45, Section 2; 1997 Act No. 141, Section 2.



Section 16-3-1220. Persons ineligible for award.

A person listed in Section 16-3-1210 is not eligible to recover under this article if the person:

(1) committed or aided in the commission of the crime upon which the claim is based or engaged in other unlawful activity which contributed to or aggravated the resulting injury;

(2) is the surviving parent, spouse, or dependent of a deceased victim who would have been barred by subsection (1) had he survived;

(3) is a dependent of the offender who committed the crime upon which the claim is based, and the offender would be a principal beneficiary of the award.

HISTORY: 1982 Act No. 455, Section 2. 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 3; 1991 Act No. 144, Section 2; 2017 Act No. 96 (S.289), Section 5.H, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.H, substituted "Section 16-3-1210" for "Section 16-3-1210(1)".



Section 16-3-1230. Claim filed on behalf of minor or incompetent; time limitations.

(A) A claim may be filed by a person eligible to receive an award, as provided in Section 16-3-1210 , or, if the person is an incompetent or a minor, by his parent or legal guardian or other individual authorized to administer his affairs.

(B) A claim must be filed by the claimant not later than one hundred eighty days after the latest of the following events:

(1) the occurrence of the crime upon which the claim is based;

(2) the death of the victim;

(3) the discovery by the law enforcement agency that the occurrence was the result of crime; or

(4) the manifestation of a mental or physical injury is diagnosed as a result of a crime committed against a minor.

(C) Upon good cause shown, the time for filing may be extended for a period not to exceed four years after the occurrence, diagnosed manifestation, or death. "Good cause" for the above purposes includes reliance upon advice of an official victim assistance specialist who either misinformed or neglected to inform a victim of rights and benefits of the Victim Compensation Fund but does not mean simply ignorance of the law.

(D) Claims must be filed in the Department of Crime Victim Compensation with input from the board by conventional mail, facsimile, in person, or through another electronic submission mechanism approved by the director. The director shall accept for filing all claims submitted by persons eligible pursuant to subsection (A) and meeting the requirements as to the form of the claim contained in the form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 4; 2006 Act No. 380, Section 5, eff upon approval (became law without the Governor's signature on June 14, 2006); 2008 Act No. 271, Section 2, eff January 1, 2009; 2017 Act No. 96 (S.289), Section 5.I, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.I, renumbered the section; in (C), substituted "Victim Compensation Fund" for "Victim's Compensation Fund"; and, in (D), substituted "Department of Crime Victim Compensation with input from the board" for "office of the director", "subsection (A)" for "subsection (1)", and "form developed by the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "regulations of the board".



Section 16-3-1240. Disclosure of records as to claims; confidentiality; applicability of Freedom of Information Act.

It is unlawful, except for purposes directly connected with the administration of the fund, for any person to solicit, disclose, receive, or make use of or authorize, knowingly permit, participate in or acquiesce in the use of any list, or names of, or information concerning persons applying for or receiving awards pursuant to the provisions of this article without the written consent of the applicant or recipient. The records, papers, files, and communications of the board, its panel, and the director and his staff must be regarded as confidential information and privileged and not subject to disclosure under the Freedom of Information Act as contained in Chapter 4, Title 30.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 2017 Act No. 96 (S.289), Section 5.J, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.J, substituted "fund" for "victim's compensation program", "pursuant to the provisions of this article" for "hereunder", "Chapter 4, Title 30" for "Chapter 3 of Title 30", and made nonsubstantive changes.



Section 16-3-1250. Subrogation of State to right of action accruing to claimant, victim, or intervenor.

Payment of an award pursuant to this article subrogates the State to the extent of the payment to any right of action accruing to the claimant or to the victim or intervenor to recover losses resulting from the crime with respect to which the award is made, except that subrogation shall not reduce the financial recovery by the victim, claimant, or intervenor to less than one hundred percent of actual losses or expenses. The subrogation amount must be reduced if there is a jury award or judicial award in a bench trial, which results in a loss to the victim, claimant, or intervenor. Subrogation shall not be reduced if the action is terminated other than by a jury award or judicial award in a bench trial.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1996 Act No. 458, Part II, Section 51B.



Section 16-3-1260. Reimbursement of State by convicted person for payment by Office of the Attorney General, South Carolina Crime Victim Services Division.

(A) A payment of benefits to, or on behalf of, a victim or intervenor, or eligible family member under this article creates a debt due and owing to the State by a person as determined by a court of competent jurisdiction of this State, who has committed the criminal act.

(B) The circuit court, when placing on probation a person who owes a debt to the State as a consequence of a criminal act, may set as a condition of probation the payment of the debt or a portion of the debt to the State. The court also may set the schedule or amounts of payments subject to modification based on change of circumstances.

(C) The Department of Probation, Parole and Pardon Services shall also have the right to make payment of the debt or a portion of the debt to the State a condition of parole or community supervision.

(D) When a juvenile is adjudicated delinquent in a Family Court proceeding involving a crime upon which a claim under this article can be made, the family court, in its discretion, may order that the juvenile pay the debt to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, as created by this article, as an adult would have to pay had an adult committed the crime. Any assessments ordered may be made a condition of probation as provided in Section 63-19-1410.

(E) Payments authorized or required under this section must be paid to the Office of the Attorney General, South Carolina Crime Victim Services Division. The Director of the Office of the Attorney General, South Carolina Crime Victim Services Division, together with the Deputy Director of the Department of Crime Victim Compensation, shall coordinate the development of policies and procedures for the South Carolina Department of Corrections, the Department of Juvenile Justice, the South Carolina Office of Court Administration, the Department of Probation, Parole and Pardon Services, and the South Carolina Board of Probation, Parole and Pardon Services to assure that victim restitution programs are administered in an effective manner to increase payments into the fund.

(F) Restitution payments to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund may be made by the Department of Corrections from wages accumulated by offenders in its custody who are subject to this article, except that offenders' wages must not be used for this purpose if monthly wages are at or below minimums required to purchase basic necessities.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1995 Act No. 83, Section 13; 2017 Act No. 96 (S.289), Section 5.K, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.K, redesignated the paragraph identifiers; in (D), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation" for "State Office of Victim Assistance"; in (E), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division" for "State Office of Victim Assistance", "Office of the Attorney General, South Carolina Crime Victim Services Division, together with the Deputy Director of the Department of Crime Victim Compensation," for "State Office of Victim Assistance", and "fund" for "State Office of Victim Assistance"; in (F), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance"; and made nonsubstantive changes throughout.



Section 16-3-1270. Restitution by offender; lien against offender; filing of lien.

If a person is unable at the time of sentencing or at any other time the court may set to pay a restitution charge imposed by the court pursuant to Sections 24-23-210 through 24-23-230, such restitution charge shall constitute a lien against the offender and against any real or personal property of the offender. A restitution charge shall not constitute a lien if it is waived by the Director pursuant to Section 24-23-210. Such lien may be filed by the Attorney General in the respective offices of the clerks of court and registers of deeds of this State in the same manner state tax liens are filed and may be enforced and collected by the Attorney General in the same manner state tax liens are enforced and collected.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1997 Act No. 34, Section 1.

Editor's Note

Section 24-23-210 was repealed by 1994 Act No. 497, Part II Section 36.U, and section 24-23-220 was repealed by 1996 Act No. 292, Section 6.



Section 16-3-1280. False claim; penalties.

Any person who knowingly makes a false claim or a false statement in connection with any claim hereunder is guilty of a misdemeanor and upon conviction must be punishable by a fine of not less than five hundred dollars or by a term of imprisonment for not less than one year, or both, and shall further forfeit all money received hereunder, if any.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1290. Victim Compensation Fund; payment of claims, expenses and administrative costs.

(A) There is hereby created a special fund to be known as the Victim Compensation Fund for the purpose of providing for the payment of all necessary and proper expenses incurred by the operation of the fund and the payment of claims. The State Treasurer is the custodian of the fund and all monies in the fund are held by the State Treasurer.

(B) The funds placed in the Victim Compensation Fund shall consist of all money appropriated by the General Assembly, if any, for the purpose of compensating claimants under this article and money recovered on behalf of the State pursuant to this article by subrogation or other action, recovered by court order, received from the federal government, received from additional court costs, received from assessments or fines, or received from any other public or private source, pursuant to this article.

(C) All administrative costs of this article, except the director's salary, must be paid out of money collected pursuant to this article which has been deposited in the fund.

(D) Interest earned on all monies held in the fund shall be remitted to the general fund of the State.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1984 Act No. 512, Part II, Section 73; 2017 Act No. 96 (S.289), Section 5.L, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.L, redesignated the paragraph identifiers; in (A), substituted "Victim Compensation Fund" for "Victim's Compensation Fund" and "fund" for "Victim's Compensation Fund"; in (B), substituted "Victim Compensation Fund" for "Victim's Compensation Fund"; in (C), substituted "fund" for "Victim's Compensation Fund"; in (D), substituted "fund" for "Victim's Compensation Fund"; and made nonsubstantive changes.



Section 16-3-1300. Payment of award; exemption from garnishment, execution, or attachment.

Any award made under this article must be paid in accordance with the discretion and decision of the Deputy Director as to the manner of payment, subject to the regulations of the board and not inconsistent with the Board's or panel's award. No award made pursuant to this article is subject to garnishment, execution, or attachment other than for expenses resulting from the injury which is the basis for the claim. In every case providing for an award to a claimant under this article, the Deputy Director, the Board or its panel may, if in its opinion the facts and circumstances of the case warrant it, convert the award to be paid into a partial or total lump sum, without discount.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1310. Payment of award to victim or intervenor confined in correctional facility.

No award of any kind must be made under this article to a victim or intervenor injured while confined in any federal, state, county, or municipal jail, prison, or other correctional facility.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1320. Payment of award as not constituting ordinary income for tax purposes.

An award made pursuant to this article shall not constitute a payment which is treated as ordinary income under either the provisions of Chapter 7 of Title 12 of the 1976 Code, or to the extent lawful, under the United States Internal Revenue Code.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



Section 16-3-1330. Insufficient funds for payment of claims.

(A) When the director determines that projected revenue in any fiscal year will be insufficient to pay projected claims or awards in the amounts provided pursuant to the provisions of this article, he shall reduce the amount of all claims or awards by an amount equal to the ratio of projected revenue to the total projected claims or awards cost. When these reductions are required, the director shall inform the public through the media of the reductions as promptly as possible. The reductions apply to all claims or awards not paid as of the effective date of the reductions order.

(B) Any award is specifically not a claim against the State if it cannot be paid due to a lack of funds in the Victim Compensation Fund.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 367, Section 1; 2017 Act No. 96 (S.289), Section 5.M, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.M, inserted the paragraph identifiers; in (A), substituted "pursuant to the provisions of this article" for "herein"; and, in (B), deleted "hereunder" following "Any award", and substituted "Victim Compensation Fund" for "Victim's Compensation Fund".



Section 16-3-1340. Attorney for claimant; fees; attorney for Department of Crime Victim Compensation; soliciting employment to pursue claim or award; penalties.

(A) A claimant may be represented by an attorney in proceedings under this article. Attorneys' fees must be paid from the Victim Compensation Fund, subject to the approval of the director, except that in the event of an appeal pursuant to Section 16-3-1140, attorneys' fees are subject to the approval of the board or its panel hearing the appeal. Attorneys within the Office of the Attorney General shall represent the Department of Crime Victim Compensation in proceedings under this article.

(B) Any person who receives any fee or other consideration or any gratuity on account of services so rendered, unless the consideration or gratuity is approved by the deputy director, or who makes it a business to solicit employment for a lawyer or for himself in respect to any claim or award for compensation is guilty of a misdemeanor and, upon conviction must for each offense, be punished by a fine of not more than five hundred dollars or by imprisonment not more than one year, or both.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1993 Act No. 181, Section 996; 2017 Act No. 96 (S.289), Section 5.N, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.N, rewrote the section, making conforming changes reflecting the restructuring of victim services generally relating to the Victim Compensation Fund and certain responsibilities of the newly created Office of the Attorney General, South Carolina Crime Services Division, Department of Crime Victim Compensation.



Section 16-3-1350. Medicolegal examinations for victims of criminal sexual conduct or child sexual abuse.

(A) The State must ensure that a victim of criminal sexual conduct in any degree, criminal sexual conduct with a minor in any degree, or child sexual abuse must not bear the cost of his or her routine medicolegal exam following the assault.

(B) These exams must be standardized relevant to medical treatment and to gathering evidence from the body of the victim and must be based on and meet minimum standards for rape exam protocol as developed by the South Carolina Law Enforcement Division, the South Carolina Hospital Association, and the Office of the Attorney General, South Carolina Crime Victim Services Division with production costs to be paid from funds appropriated for the Victim Compensation Fund. These exams must include treatment for sexually transmitted diseases, and must include medication for pregnancy prevention if indicated and if desired. The South Carolina Law Enforcement Division must distribute these exam kits to any licensed health care facility providing sexual assault exams. When dealing with a victim of criminal sexual assault, the law enforcement agency immediately must transport the victim to the nearest licensed health care facility which performs sexual assault exams. A health care facility providing sexual assault exams must use the standardized protocol described in this subsection.

(C) A licensed health care facility, upon completion of a routine sexual assault exam as described in subsection (B) performed on a victim of criminal sexual conduct in any degree, criminal sexual conduct with a minor in any degree, or child sexual abuse, may file a claim for reimbursement directly to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation if the offense occurred in South Carolina. The department must develop procedures for health care facilities to follow when filing a claim with respect to the privacy of the victim. Health care facility personnel must obtain information necessary for the claim at the time of the exam, if possible. The department must reimburse eligible health care facilities directly from the fund.

(D) The Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation must utilize existing funds appropriated from the general fund for the purpose of compensating licensed health care facilities for the cost of routine medical exams for sexual assault victims as described above. When the director determines that projected reimbursements in a fiscal year provided in this section exceed funds appropriated for payment of these reimbursements, he must direct the payment of the additional services from the fund. For the purpose of this particular exam, the one hundred dollar deductible is waived for award eligibility under the fund. The department must develop appropriate guidelines and procedures and distribute them to law enforcement agencies and appropriate health care facilities.

HISTORY: 1997 Act No. 141, Section 1; 2009 Act No. 59, Section 5, eff June 2, 2009; 2017 Act No. 96 (S.289), Section 5.O, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 5.O, rewrote the section, making conforming changes reflecting the restructuring of victim services generally relating to the Victim Compensation Fund and certain responsibilities of the newly created Office of the Attorney General, South Carolina Crime Services Division, Department of Crime Victim Compensation.



Section 16-3-1360. Debt collection activities prohibited until award is made or denied; suspension of statute of limitations; definition.

(A) When a person files a claim pursuant to this article, a health care provider that has received written notice of a pending claim is prohibited from all debt collection activities relating to medical and psychological treatment received by the person in connection with the claim until an award is made on the claim or the claim is determined to be noncompensable and is denied, or ninety days have passed after the health care provider first received notice of a pending claim. The statute of limitations for collection of the debt is suspended during the period in which the applicable health care provider is required to refrain from debt collection activities.

(B) For purposes of this section, "debt collection activities" means repeatedly calling or writing to the claimant and threatening to turn the matter over to a debt collection agency or to an attorney for collection, enforcement, or filing of other process. The term does not include routine billing or inquiries about the status of the claim.

HISTORY: 2010 Act No. 241, Section 1, eff June 11, 2010.



Section 16-3-1400. Omitted.

HISTORY: Former Section, titled Definitions, had the following history: 1984 Act No. 489, Section 2; 1988 Act No. 405, Section 3; 2008 Act No. 271, Section 3, eff January 1, 2009; 2010 Act No. 293, Section 1, eff August 27, 2010. Omitted by 2017 Act No. 96, Section 6, eff July 1, 2017. See now, Section 16-3-1420.



Section 16-3-1410. Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis; public crime victim assistance programs.

(A) The Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis is created within the Office of the Attorney General, South Carolina Crime Victim Services Division. The Director of the Crime Victim Services Division shall appoint a deputy director of the department.

(B) The Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis shall:

(1) provide oversight of training, education, and certification of victim assistance programs;

(2) in cooperation with the Victim Services Coordinating Council, promulgate training standards and requirements;

(3) approve training curricula for credit hours toward certification;

(4) provide victim service provider certification;

(5) maintain records of certified victim service providers; and

(6) collect and analyze statistical data gathered from providers; grant providers; grant recipients; all victim services funding streams; and local, state, and federal crime data and publish analysis, needs assessments, and reports.

(C) Public crime victim assistance programs shall ensure that all victim service providers employed in their respective offices are certified through the department.

(1) Private, nonprofit programs shall ensure that all crime victim service providers in these nonprofit programs are certified by a Victim Services Coordinating Council-approved certification program. Victim Services Coordinating Council approval must include review of the program to ensure that requirements are commensurate with the certification requirements for public victim assistance service providers.

(2) Crime victim service providers, serving in public or private nonprofit programs and employed on the effective date of this article, are exempt from basic certification requirements but must meet annual continuing education requirements to maintain certification. Crime victim service providers, serving in public or private nonprofit programs and employed after the effective date of this article, are required to complete the basic certification requirements within one year from the date of employment and to meet annual continuing education requirements to maintain certification throughout their employment.

(3) The mandatory minimum certification requirements, as promulgated by the deputy director, may not exceed fifteen hours, and the mandatory minimum requirements for continuing advocacy education, as promulgated by the deputy director, may not exceed twelve hours.

(4) Nothing in this section shall prevent an entity from requiring, or an individual from seeking, additional certification credits beyond the basic required hours.

HISTORY: 2017 Act No. 96 (S.289), Section 6, eff July 1, 2017.

Editor's Note

Prior Laws: Former Section 16-3-1410 was titled Victim assistance services; membership of Victim Services Coordinating Council, and had the following history: 1984 Act No. 489, Section 2; 2008 Act No. 271, Section 3, eff January 1, 2009. See now, Code 1976 Section 16-3-1430.



Section 16-3-1420. Definitions.

For purposes of this article:

(1) "Victim service provider" means a person:

(a) who is employed by a local government or state agency and whose job duties involve providing victim assistance as mandated by South Carolina law; or

(b) whose job duties involve providing direct services to victims and who is employed by an organization that is incorporated in South Carolina, holds a certificate of authority in South Carolina, or is registered as a charitable organization in South Carolina, and the organization's mission is victim assistance or advocacy and the organization is privately funded or receives funds from federal, state, or local governments to provide services to victims.

"Victim service provider" does not include a municipal court judge, magistrates court judge, circuit court judge, special circuit court judge, or family court judge.

(2) "Witness" means a person who has been or is expected to be summoned to testify for the prosecution or who by reason of having relevant information is subject to call or likely to be called as a witness for the prosecution, whether or not an action or proceeding is commenced.

HISTORY: 1984 Act No. 489, Section 2; 1988 Act No. 405, Section 3; 2008 Act No. 271, Section 3, eff January 1, 2009; 2010 Act No. 293, Section 1, eff August 27, 2010. Formerly Section 16-3-1400, renumbered by 2017 Act No. 96 (S.289), Section 6, eff July 1, 2017.

Editor's Note

Prior Laws: Former Section 16-3-1420 was titled Director, and had the following history: 1984 Act No. 489, Section 2; 2008 Act No. 271, Section 3, eff January 1, 2009.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 6, reenacted former Section 16-3-1400 as Section 16-3-1420.



Section 16-3-1430. Victim assistance services; membership of Victim Services Coordinating Council.

(A) The Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis, in collaboration with the Department of Crime Victim Compensation, is authorized to provide the following victim assistance services, contingent upon the availability of funds in the Victim Compensation Fund:

(1) provide information, training, and technical assistance to state and local agencies and groups involved in victim and domestic violence assistance, such as the Attorney General's Office, the solicitors' offices, law enforcement agencies, judges, hospital staff, rape crisis centers, and spouse abuse shelters;

(2) provide recommendations to the Governor and General Assembly on needed legislation and services for victims;

(3) serve as a clearinghouse of victim information;

(4) develop ongoing public awareness and programs to assist victims, such as newsletters, brochures, television and radio spots and programs, and news articles;

(5) provide staff support for a Victim Services Coordinating Council representative of all agencies and groups involved in victim and domestic violence services to improve coordination efforts, suggest policy and procedural improvements to those agencies and groups as needed, and recommend needed statutory changes to the General Assembly; and

(6) coordinate the development and implementation of policy and guidelines for the treatment of victims with appropriate agencies.

(B) The Victim Services Coordinating Council shall consist of the following twenty-two members:

(1) the Director of the Office of the Attorney General, South Carolina Crime Victim Services Division, or his designee, who shall serve as chairperson;

(2) the Director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee;

(3) the Director of the South Carolina Department of Corrections, or his designee;

(4) the Director of the South Carolina Department of Juvenile Justice, or his designee;

(5) the Director of the South Carolina Commission on Prosecution Coordination, or his designee;

(6) the deputy directors of the three departments and the ombudsman under the Office of the Attorney General, South Carolina Crime Victim Services Division;

(7) the Director of the South Carolina Sheriffs' Association, or his designee;

(8) the President of the South Carolina Police Chiefs Association, or his designee;

(9) the President of the South Carolina Jail Administrators' Association, or his designee;

(10) the President of the Solicitors' Advocate Forum, or his designee;

(11) the President of the Law Enforcement Victim Advocate Association, or his designee;

(12) the Director of the South Carolina Coalition Against Domestic Violence and Sexual Assault, or his designee;

(13) the Attorney General, or his designee;

(14) three representatives appointed by the State Office of Victim Assistance for a term of two years and until their successors are appointed and qualified for each of the following categories:

(a) one representative of university or campus services;

(b) one representative of a statewide child advocacy organization; and

(c) one crime victim; and

(15) three at-large seats elected upon two-thirds vote of the other eighteen members of the Victim Services Coordinating Council for a term of two years and until their successors are appointed and qualified, at least one of whom must be a crime victim and two of which must be representatives of community-based nongovernmental organizations.

The Victim Services Coordinating Council shall solicit input on issues affecting relevant stakeholders when those stakeholders are not explicitly represented. The Victim Services Coordinating Council shall meet at least four times per year.

HISTORY: 1984 Act No. 489, Section 2; 2008 Act No. 271, Section 3, eff January 1, 2009. Formerly Section 16-3-1410, renumbered and amended by 2017 Act No. 96 (S.289), Section 6, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 6, in (A), substituted "Department of Crime Victim Services Training, Provider Certification, and Statistical Analysis, in collaboration with the Department of Crime Victim Compensation," for "Victim Compensation Fund", and added "in the Victim Compensation Fund"; in (B)(1), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division" for "State Office of Victim Assistance", and added ", who shall serve as chairperson"; in (B)(6), substituted "deputy directors of the three departments and the Ombudsman under the Office of the Attorney General, South Carolina Crime Victim Services Division" for "Governor's Crime Victims' Ombudsman, or his designee"; deleted (B)(14), which related to the administrator of the Office of Justice Programs and redesignated accordingly; in (B)(14), substituted "three" for "four"; deleted (B)(14)(b), which related to one representative of a statewide crime victim organization and redesignated accordingly; in (B)(15), substituted "three" for "four"; and made nonsubstantive changes.



Section 16-3-1505. Legislative intent.

In recognition of the civic and moral duty of victims of and witnesses to a crime to cooperate fully and voluntarily with law enforcement and prosecution agencies, and in further recognition of the continuing importance of this citizen cooperation to state and local law enforcement efforts and to the general effectiveness and the well-being of the criminal and juvenile justice systems of this State, and to implement the rights guaranteed to victims in the Constitution of this State, the General Assembly declares its intent, in this article, to ensure that all victims of and witnesses to a crime are treated with dignity, respect, courtesy, and sensitivity; that the rights and services extended in this article to victims of and witnesses to a crime are honored and protected by law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protections afforded criminal defendants; and that the State has a responsibility to provide support to a network of services for victims of a crime, including victims of domestic violence and criminal sexual assault.

HISTORY: 1997 Act No. 141, Section 3.



Section 16-3-1510. Definitions.

For the purpose of this article:

(1) "Victim" means any individual who suffers direct or threatened physical, psychological, or financial harm as the result of the commission or attempted commission of a criminal offense, as defined in this section. "Victim" also includes any individual's spouse, parent, child, or the lawful representative of a victim who is:

(a) deceased;

(b) a minor;

(c) incompetent; or

(d) physically or psychologically incapacitated.

"Victim" does not include any individual who is the subject of an investigation for, who is charged with, or who has been convicted of or pled guilty or nolo contendere to the offense in question. "Victim" also does not include any individual, including a spouse, parent, child, or lawful representative, who is acting on behalf of the suspect, juvenile offender, or defendant unless his actions are required by law. "Victim" also does not include any individual who was imprisoned or engaged in an illegal act at the time of the offense.

(2) "Individual" means a human being.

(3) "Criminal offense" means an offense against the person of an individual when physical or psychological harm occurs, or the property of an individual when the value of the property stolen or destroyed, or the cost of the damage to the property is in excess of one thousand dollars. This includes both common law and statutory offenses, the offenses contained in Sections 16-25-20, 16-25-30, 16-25-50, 56-5-1210, 56-5-2910, 56-5-2920, 56-5-2930, 56-5-2945, and the common law offense of attempt, punishable pursuant to Section 16-1-80. However, "criminal offense" specifically excludes the drawing or uttering of a fraudulent check or an offense contained in Title 56 that does not involve personal injury or death.

For purposes of this article, a victim of any misdemeanor or felony under state law must be notified of or provided with the information required by this section. The terms "crime", "criminal conduct", "charge", or any variation of these terms as used in this article mean all misdemeanors and felonies under state law except the crimes the General Assembly specifically excludes from the notification provisions contained in this article.

(4) "Witness" means a person who has been or is expected to be summoned to testify for either the prosecution or the defense or who by reason of having relevant information is subject to be called or likely to be called as a witness for the prosecution or defense for criminal offenses defined in this section, whether or not any action or proceeding has been commenced.

(5) "Prosecuting agency" means the solicitor, Attorney General, special prosecutor, or any person or entity charged with the prosecution of a criminal case in general sessions or family court.

(6) "Summary court" means magistrate or municipal court.

(7) "Initial offense incident report" means a uniform traffic accident report or a standardized incident report form completed at the time of the initial law enforcement response. "Initial offense incident report" does not include supplementary reports, investigative notes or reports, statements, letters, memos, other communications, measurements, sketches, or diagrams not included in the initial offense incident report, or any material that may be considered the work product of a law enforcement officer or witness.

(8) "In writing" means any written communication, including electronically transmitted data.

HISTORY: 1984 Act No. 418, Section 1; 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1A.



Section 16-3-1515. Victim or witness to supply certain information; requirements for restitution; victims wishing to be present in court to notify prosecuting agency or summary court judge; victim impact statement.

(A) A victim or prosecution witness who wishes to exercise his rights under this article or receive services under this article, or both, must provide a law enforcement agency, a prosecuting agency, a summary court judge, the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, his legal name, current mailing address, and current telephone number upon which the agency must rely in the discharge of its duties under this article.

(B) A victim who wishes to receive restitution must, within appropriate time limits set by the prosecuting agency or summary court judge, provide the prosecuting agency or summary court judge with an itemized list which includes the values of property stolen, damaged, or destroyed; property recovered; medical expenses or counseling expenses, or both; income lost as a result of the offense; out-of-pocket expenses incurred as a result of the offense; any other financial losses that may have been incurred; an itemization of financial recovery from insurance, the offense victim compensation fund, or other sources. The prosecuting agency, court, or both, may require documentation of all claims. This information may be included in a written victim impact statement.

(C) A victim who wishes to be present for any plea, trial, or sentencing must notify the prosecuting agency or summary court judge of his desire to be present. This notification may be included in a written victim impact statement.

(D) A victim who wishes to submit a written victim impact statement must provide it to the prosecuting agency or summary court judge within appropriate time limits set by the prosecuting agency or summary court judge.

(E) A victim who wishes to make an oral victim impact statement to the court at sentencing must notify the prosecuting agency or summary court judge of this desire in advance of the sentencing.

HISTORY: 1997 Act No. 141, Section 3.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "victim's compensation fund" in (B) was changed to "victim compensation fund".



Section 16-3-1520. Victim entitled to copy of initial incident report; assistance in applying for victim's compensation benefits; information on progress of case.

(A) A law enforcement agency must provide a victim, free of charge, a copy of the initial incident report of his case, and a document which:

(1) describes the constitutional rights the State grants victims in criminal cases;

(2) describes the responsibilities of victims in exercising these rights;

(3) lists local victim assistance and social service providers;

(4) provides information on eligibility and application for victim's compensation benefits; and

(5) provides information about the rights of victims and witnesses who are harassed or threatened.

(B) A law enforcement agency, within a reasonable time of initial contact, must assist each eligible victim in applying for victim's compensation benefits and other available financial, social service, and counseling assistance.

(C) Law enforcement victim advocates, upon request, may intervene with, and seek special consideration from, creditors of a victim who is temporarily unable to continue payments as a result of an offense and with the victim's employer, landlord, school, and other parties as considered appropriate through the investigative process.

(D) A law enforcement agency, upon request, must make a reasonable attempt to inform a victim of the status and progress of his case from initial incident through:

(1) disposition in summary court;

(2) the referral of a juvenile offender to the Department of Juvenile Justice; or

(3) transmittal of a general sessions warrant to the prosecuting agency.

HISTORY: 1984 Act No. 418, Section 2; 1988 Act No. 405, Section 4; 1997 Act No. 141, Section 3.



Section 16-3-1525. Arrest or detention of person accused of committing offense; notification to victims; protection of witnesses; notification of bond proceedings; juvenile detention hearings.

(A) A law enforcement agency, upon effecting the arrest or detention of a person accused of committing an offense involving one or more victims, must make a reasonable attempt to notify each victim of the arrest or detention and of the appropriate bond or other pretrial release hearing or procedure.

(B) A law enforcement agency, before releasing to his parent or guardian a juvenile offender accused of committing an offense involving one or more victims, must make a reasonable effort to inform each victim of the release.

(C) A law enforcement agency, upon effecting the arrest or detention of a person accused of committing an offense involving one or more victims, must provide to the jail, prison, or detention or holding facility, including a mental health facility, having physical custody of the defendant, the name, mailing address, and telephone number of each victim. If the person is transferred to another facility, this information immediately must be transmitted to the receiving facility. The names, addresses, and telephone numbers of victims and witnesses contained in the files of a jail, prison, or detention or holding facility, including a mental health facility, are confidential and must not be disclosed directly or indirectly, except as necessary to provide notification.

(D) A law enforcement agency, after detaining a juvenile accused of committing an offense involving one or more victims, must provide to the Department of Juvenile Justice the name, address, and telephone number of each victim. The law enforcement officer detaining the juvenile, regardless of where the juvenile is physically detained, retains the responsibility of notifying the victims of the pretrial, bond, and detention hearings, or pretrial releases that are not delegated pursuant to this article.

(E) Upon detention of a person, other than a juvenile, accused of committing an offense not under the jurisdiction of a summary court, and involving one or more victims, the arresting law enforcement agency must provide, in writing, to the prosecuting agency before a bond or release hearing before a circuit or family court judge the name, address, and telephone number of each victim.

(F) Upon detention of a person, other than a juvenile, accused of committing an offense involving one or more victims and which is triable in summary court or an offense involving one or more victims for which a preliminary hearing may be held, the arresting law enforcement agency must provide, in writing, to the summary court the name, mailing address, and telephone number of each victim.

(G) A law enforcement agency must provide any measures necessary to protect the victims and witnesses, including transportation to and from court and physical protection in the courthouse.

(H) In cases in which a defendant has bond set by a summary court judge:

(1) the arresting agency of the defendant reasonably must attempt to notify each victim of each case for which bond is being determined of his right to attend the bond hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article;

(2) the summary court judge, before proceeding with a bond hearing in a case involving a victim, must ask the representative of the facility having custody of the defendant to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend the proceeding. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the summary court judge must impose bond conditions which are sufficient to protect a victim from harassment or intimidation by the defendant or persons acting on the defendant's behalf.

(I) In cases in which a defendant has a bond proceeding before a circuit court judge:

(1) the prosecuting agency reasonably must attempt to notify each victim of each case for which bond is being determined of his right to attend the bond hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article;

(2) the circuit court judge, before proceeding with a bond hearing in a case involving a victim, must ask the representative of the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the circuit court judge must impose bond conditions which are sufficient to protect a victim from harassment or intimidation by the defendant or persons acting on the defendant's behalf.

(J) In cases in which a juvenile has a detention hearing before a family court judge:

(1) the prosecuting agency reasonably must attempt to notify each victim of each case for which the juvenile is appearing before the court of his right to attend the detention hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights pertaining to the detention hearing;

(2) the family court judge, before proceeding with a detention hearing in a case involving a victim, must ask the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the family court judge, if he does not rule that a juvenile must be detained, must impose conditions of release which are sufficient to protect a victim from harassment or intimidation by the juvenile or a person acting on the juvenile's behalf.

(K) Upon scheduling a preliminary hearing in a case involving a victim, the summary court judge reasonably must attempt to notify each victim of each case for which the defendant has a hearing of his right to attend.

(L) A diversion program, except a diversion program administered by the South Carolina Prosecution Coordination Commission or by a circuit solicitor, reasonably must attempt to notify the victim of a crime prior to the defendant's release from the program unless the defendant is released to a law enforcement agency.

(M) In every case when there is a court-ordered or mandatory mental evaluation, which takes place in an inpatient facility, the organization or facility responsible for the evaluation reasonably must attempt to notify the victim of the crime prior to the defendant's release from the facility unless the defendant is released to a law enforcement agency.

(N)(1) Notification of a victim pursuant to the provisions of this section may be by electronic or other automated communication or recording. However, after three unsuccessful attempts to reach the victim in cases involving criminal domestic violence, criminal sexual conduct, and stalking and harassment, and those cases when physical injury has occurred as a result of a physical or sexual assault and in cases where a pattern of conduct exists by the offender or suspected offender that would cause a reasonable person to believe he may be at risk of physical assault the appropriate agency or diversion program shall attempt to make personal contact with the victim, or the victim's guardian, upon the judicial or administrative release or the escape of the offender.

(2) For purposes of this section, "pattern" means two or more acts occurring over a period of time, however short, evidencing a continuity of purpose.

HISTORY: 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1B; 2005 Act No. 106, Sections 3, 4, eff January 1, 2006; 2006 Act No. 380, Section 4, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 16-3-1530. Notification of victim of release, escape or transfer of accused.

(A) Notwithstanding another provision of law, except the provisions contained in Section 16-3-1525(D) relating to juvenile detention:

(1) notwithstanding the provisions of Section 22-5-510, a department or agency having custody or custodial supervision of a person accused, convicted, or adjudicated guilty of committing an offense involving one or more victims reasonably must attempt to notify each victim, upon request, before the release of the person;

(2) a department or agency having custody or custodial supervision of a person accused of committing an offense involving one or more victims reasonably must attempt to notify each victim, upon request, of an escape by the person;

(3) a department or agency having custody of a person accused, convicted, or adjudicated guilty of committing an offense involving one or more victims must inform each victim, upon request, before any nonintradepartmental transfer of the person to a less secure facility or to a diversionary program including, but not limited to, a drug court program or a mental health court. The provisions of this item do not apply to transfers to other law enforcement agencies and transfers to other nonlaw enforcement locations if the person remains under security supervision. All victims, upon request, must be notified of intradepartmental transfers after the transfer occurs; and

(4) a department or agency having custody or custodial supervision of a person convicted or adjudicated guilty of committing an offense involving one or more victims must reasonably attempt to notify each victim and prosecution witness, upon request, of an escape by the person.

(B) Notification of a victim pursuant to the provisions of this section may not be only by electronic or other automated communication or recording except in the case of an intradepartmental transfer.

HISTORY: 1984 Act No. 418, Section 3; 1991 Act No. 68, Section 1; 1995 Act No. 83, Sections 14, 15; 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1C; 2005 Act No. 106, Section 5, eff January 1, 2006.



Section 16-3-1535. Summary court's duty to notify victim of victim's rights; form for victim impact statement.

(A) The summary court, upon retaining jurisdiction of an offense involving one or more victims, reasonably must attempt to notify each victim of his right to:

(1) be present and participate in all hearings;

(2) be represented by counsel;

(3) pursue civil remedies; and

(4) submit an oral or written victim impact statement, or both, for consideration by the summary court judge at the disposition proceeding.

(B) The summary court must provide to each victim who wishes to make a written victim impact statement a form that solicits pertinent information regarding the offense, including:

(1) the victim's personal information and supplementary contact information;

(2) an itemized list of the victim's economic loss and recovery from any insurance policy or any other source;

(3) details of physical or psychological injuries, or both, including their seriousness and permanence;

(4) identification of psychological services requested or obtained by the victim;

(5) a description of any changes in the victim's personal welfare or family relationships; and

(6) any other information the victim believes to be important and pertinent.

(C) The summary court judge must inform a victim of the applicable procedures and practices of the court.

(D) The summary court judge reasonably must attempt to notify each victim related to the case of each hearing, trial, or other proceeding.

(E) A law enforcement agency and the summary court must return to a victim personal property recovered or taken as evidence as expeditiously as possible, substituting photographs of the property and itemized lists of the property including serial numbers and unique identifying characteristics for use as evidence when possible.

(F) The summary court judge must recognize and protect the rights of victims and witnesses as diligently as those of the defendant.

(G) In cases in which the sentence is more than ninety days, the summary court judge must forward, as appropriate and within fifteen days, a copy of each victim's impact statement or the name, mailing address, and telephone number of each victim, or both, to the Department of Corrections, the Department of Probation, Parole and Pardon Services, or the Board of Juvenile Parole, the Department of Juvenile Justice, and a diversion program. The names, addresses, and telephone numbers of victims and prosecution witnesses contained in the records of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Juvenile Justice are confidential and must not be disclosed directly or indirectly, except by order of a court of competent jurisdiction or as necessary to provide notifications, or services, or both, between these agencies, these agencies and the prosecuting agency, or these agencies and the Attorney General.

HISTORY: 1996 Act No. 437, Section 1; 1997 Act No. 141, Section 3; 2005 Act No. 106, Section 6, eff January 1, 2006.

Editor's Note

1996 Act No. 437, Section 8, eff January 1, 1997, provides as follows:

"Implementation of the changes in law effectuated by this act to Sections 16-3-1110, 16-3-1535, 17-25-322, 17-25-324, and 24-21-490 of the 1976 Code and the requirements thereunder or in any new provisions of law contained herein which would necessitate funding are contingent upon appropriations of sufficient funding by the General Assembly. Nothing herein shall relieve the various agencies and authorities within the offices of the respective clerks of court or judicial, correctional, and parole systems of this State from continuing to meet, enforce, and address those provisions of law related to restitution in effect prior to the enactment hereof."



Section 16-3-1540. Department of Juvenile Justice to confer with victims before taking certain actions.

(A) The Department of Juvenile Justice, upon referral of a juvenile accused of committing an offense involving one or more victims, must make a reasonable effort to confer with each victim before:

(1) placing the juvenile in a diversion program;

(2) issuing a recommendation for diversion;

(3) referring the juvenile to the prosecuting agency for prosecution;

(4) issuing a recommendation for evaluation at the agency's reception and evaluation center; or

(5) taking other action.

(B) The Department of Juvenile Justice must make a reasonable effort to keep each victim reasonably informed of the status and progress of a case from the time it is referred by law enforcement until it is referred to the prosecuting agency.

HISTORY: 1984 Act No. 418, Section 4; 1997 Act No. 141, Section 3.



Section 16-3-1545. Juvenile cases; notification to victims of right to submit victim impact statement for disposition proceeding; form of statement; other required information for victims.

(A) The prosecuting agency, when a juvenile case is referred or a general sessions charge is received involving one or more victims, reasonably must attempt to notify each victim of his right to submit an oral or written victim impact statement, or both, for consideration by the circuit or family court judge at the disposition proceeding. The victim also must be informed that a written victim impact statement may be submitted at any postadjudication proceeding by the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice. The prosecuting agency must provide to each victim who wishes to make a written victim impact statement a form that solicits pertinent information regarding the offense that may include:

(1) the victim's personal information and supplementary contact information;

(2) an itemization of the victim's economic loss and recovery from any insurance policy or another source;

(3) details of physical or psychological injuries, or both, including their seriousness and permanence;

(4) identification of psychological services requested or obtained by the victim;

(5) a description of any changes in the victim's personal welfare or family relationships; and

(6) any other information the victim believes to be important and pertinent.

(B) The prosecuting agency must offer the victim assistance in preparing a comprehensive victim impact statement and assistance in reviewing and updating the statement, as appropriate, before the case is disposed.

(C) The prosecuting agency must inform victims and witnesses of the applicable procedures and practices of the criminal or juvenile justice system, or both.

(D) The prosecuting agency must inform each victim of his right to legal counsel and of any available civil remedies.

(E) A law enforcement agency, the prosecuting agency, and the circuit and family courts must return to a victim personal property recovered or taken as evidence as expeditiously as possible, substituting photographs of the property and itemized lists of the property including serial numbers and unique identifying characteristics to use as evidence when possible.

(F) The prosecuting agency must inform victims and prosecution witnesses of financial assistance, compensation, and fees to which they may be entitled and must offer to the victims and witnesses assistance with applications for these items.

(G) The prosecuting agency, upon request, must make a reasonable attempt to keep each victim informed of the status and progress of a case, with the exception of preliminary hearings, from the time a juvenile case is referred to, or a general sessions charge is received by, the prosecuting agency for disposition of the case in general sessions or family court.

(H) The prosecuting agency must discuss a case with the victim. The agency must confer with each victim about the disposition of the case including, but not limited to, diversions and plea negotiations.

(I) The prosecuting agency reasonably must attempt to notify each victim of each hearing, trial, or other proceeding. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article. When proceedings are canceled or rescheduled, the prosecuting agency must reasonably attempt to inform victims and witnesses in a timely manner.

(J) The prosecuting agency victim advocate, upon request, may intercede with, and seek special consideration from, employers of victims and witnesses to prevent loss of pay or benefits, or both, resulting from their participation in the criminal or juvenile justice system and with the victim's creditors, landlord, school, and other parties, as appropriate, throughout the prosecution process.

(K) If a victim or witness is threatened, the prosecuting agency immediately must refer the incident to the appropriate law enforcement agency for prompt investigation and make a reasonable attempt to prosecute the case.

(L) The prosecuting agency must take reasonable and appropriate steps to minimize inconvenience to victims and witnesses throughout court preparation and court proceedings and must familiarize victims and witnesses with courtroom procedure and protocol.

(M) The prosecuting agency must refer victims to counselors, social service agencies, and victim assistance providers, as appropriate.

HISTORY: 1997 Act No. 141, Section 3.



Section 16-3-1550. Restriction on employers of victims and witnesses; protection of rights of victims and witnesses.

(A) Employers of victims and witnesses must not retaliate against or suspend or reduce the wages and benefits of a victim or witness who lawfully responds to a subpoena. A wilful violation of this provision constitutes contempt of court.

(B) A person must not be sequestered from a proceeding adjudicating an offense of which he was a victim.

(C) For proceedings in the circuit or family court, the law enforcement and prosecuting agency must make reasonable efforts to provide victims and prosecution witnesses waiting areas separate from those used by the defendant and defense witnesses.

(D) The circuit or family court judge must recognize and protect the rights of victims and witnesses as diligently as those of the defendant. A circuit or family court judge, before proceeding with a trial, plea, sentencing, or other dispositive hearing in a case involving a victim, must ask the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice.

(E) The circuit or family court must treat sensitively witnesses who are very young, elderly, handicapped, or who have special needs by using closed or taped sessions when appropriate. The prosecuting agency or defense attorney must notify the court when a victim or witness deserves special consideration.

(F) The circuit or family court must hear or review any victim impact statement, whether written or oral, before sentencing. Within a reasonable period of time before sentencing, the prosecuting agency must make available to the defense any written victim impact statement and the court must allow the defense an opportunity to respond to the statement. However, the victim impact statement must not be provided to the defense until the defendant has been found guilty by a judge or jury. The victim impact statement and its contents are not admissible as evidence in any trial.

(G) The circuit and family court must address the issue of restitution as provided by statute.

HISTORY: 1984 Act No. 418, Section 5; 1987 Act No. 9, Section 1; 1988 Act No. 579; 1995 Act No. 83, Section 16; 1997 Act No. 141, Section 3.



Section 16-3-1555. Expert witness fees; distribution, maintenance and use of victim's impact statements.

(A) The circuit or family court must order, in a timely manner, reasonable expert witness fees and reimbursement to victims of reasonable out-of-pocket expenses associated with lawfully serving a subpoena.

(B) In cases in which the sentence is more than ninety days, the prosecuting agency must forward, as appropriate and within fifteen days, a copy of each victim's impact statement or the name, mailing address, and telephone number of each victim, or both, to the Department of Corrections, the Department of Probation, Parole and Pardon Services, or the Board of Juvenile Parole, the Department of Juvenile Justice, and a diversion program. The names, addresses, and telephone numbers of victims and prosecution witnesses contained in the records of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Juvenile Justice are confidential and must not be disclosed directly or indirectly, except by order of a court of competent jurisdiction or as necessary to provide notifications, or services, or both, between these agencies, these agencies and the prosecuting agency, or these agencies and the Attorney General.

(C) The prosecuting agency must maintain the victim's original impact statement. The victim's impact statement must not be provided to the defendant until the defendant has been adjudicated, found guilty, or has pled guilty. The victim's impact statement and its contents are not admissible as evidence in any trial.

(D) The prosecuting agency must inform the victim and the prosecution witnesses of their responsibility to provide the prosecuting agency, the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, the Department of Juvenile Justice, or the Attorney General, as appropriate, their legal names, current addresses, and telephone numbers.

(E) The prosecuting agency must inform the victim about the collection of restitution, fees, and expenses, the recovery of property used as evidence, and how to contact the Department of Corrections, the Board of Juvenile Parole, the Department of Probation, Parole and Pardon Services, the Department of Juvenile Justice, or the Attorney General, as appropriate.

HISTORY: 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1D; 2005 Act No. 106, Section 10, eff January 1, 2006.



Section 16-3-1560. Notification to victim of post-conviction proceedings affecting probation, parole, or release, and of victim's right to attend.

(A) The Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, reasonably must attempt to notify each victim, who has indicated a desire to be notified, of post-conviction proceedings affecting the probation, parole, or release of the offender, including proceedings brought under Chapter 48 of Title 44, and of the victim's right to attend and comment at these proceedings. This notification must be made sufficiently in advance to allow the victim to exercise his rights as they pertain to post-conviction proceedings.

(B) The Attorney General, upon receiving notice of appeal or other post-conviction action by an offender convicted of or adjudicated guilty for committing an offense involving one or more victims, must request from the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, the victim's personal information.

(C) The Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, upon receipt of request for the victim's personal information from the Attorney General in an appeal or post-conviction proceeding, must supply the requested information within a reasonable period of time.

(D) The Attorney General must confer with victims regarding the defendant's appeal and other post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44.

(E) The Attorney General must keep each victim reasonably informed of the status and progress of the appeal or other post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44, until their resolution.

(F) The Attorney General reasonably must attempt to notify a victim of all post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44, and of the victim's right to attend. This notification must be made sufficiently in advance to allow the victim to exercise his rights pertaining to post-conviction proceedings.

HISTORY: 1984 Act No. 418, Section 6; 1988 Act No. 367, Section 2; 1996 Act No. 458, Part II, Section 51C; 1997 Act No. 141, Section 3; 1998 Act No. 321, Section 3; 1998 Act No. 343, Section 1E.



Section 16-3-1565. No cause of action against public employees or agencies.

(A) Nothing in this article creates a cause of action on behalf of a person against a public employee, public agency, the State, or an agency responsible for the enforcement of rights and provision of services set forth in this article.

(B) A sentence must not be invalidated because of failure to comply with the provisions of this article.

(C) This article must not be construed to create a cause of action for monetary damages.

HISTORY: 1997 Act No. 141, Section 3.



Section 16-3-1610. Definitions.

As used in this article:

(1) "Criminal and juvenile justice system" means circuit solicitors and members of their staffs; the Attorney General and his staff; law enforcement agencies and officers; adult and juvenile probation, parole, and correctional agencies and officers; officials responsible for victims' compensation and other services which benefit victims of crime, and state, county, and municipal victim advocacy and victim assistance personnel.

(2) "Victim assistance program" means an entity, whether governmental, corporate, nonprofit, partnership, or individual, which provides, is required by law to provide, or claims to provide services or assistance, or both to victims on an ongoing basis.

(3) "Victim" means a person who suffers direct or threatened physical, emotional, or financial harm as the result of an act by someone else, which is a crime. The term includes immediate family members of a homicide victim or of any other victim who is either incompetent or a minor and includes an intervenor.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, reenacted the section with no apparent change.



Section 16-3-1620. Department of Crime Victim Ombudsman.

(A) The Department of Crime Victim Ombudsman is created in the Office of the Attorney General, South Carolina Crime Victim Services Division. The Crime Victim Ombudsman is appointed by the Director of the Crime Victim Services Division.

(B) The Crime Victim Ombudsman shall:

(1) refer crime victims to the appropriate element of the criminal and juvenile justice systems or victim assistance programs, or both, when services are requested by crime victims or are necessary as determined by the ombudsman;

(2) act as a liaison between elements of the criminal and juvenile justice systems, victim assistance programs, and crime victims when the need for liaison services is recognized by the ombudsman; and

(3) review and attempt to resolve complaints against elements of the criminal and juvenile justice systems or victim assistance programs, or both, made to the ombudsman by victims of criminal activity within the state's jurisdiction.

HISTORY: 1994 Act No. 433, Section 1; 2008 Act No. 271, Section 4, eff January 1, 2009; 2014 Act No. 121 (S.22), Pt V, Section 7.Z, eff July 1, 2015; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, rewrote the section, making conforming changes reflecting the restructuring of victim services all generally relating to the newly created Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Ombudsman and its responsibilities.



Section 16-3-1630. Ombudsman; responsibilities; authority; annual report.

Upon receipt of a written complaint that contains specific allegations and is signed by a victim of criminal activity within the state's jurisdiction, the ombudsman shall forward copies of the complaint to the person, program, and agency against whom it makes allegations, and conduct an inquiry into the allegations stated in the complaint.

In carrying out the inquiry, the ombudsman is authorized to request and receive information and documents from the complainant, elements of the criminal and juvenile justice systems, and victim assistance programs that are pertinent to the inquiry. Following each inquiry, the ombudsman shall issue a report verbally or in writing to the complainant and the persons or agencies that are the object of the complaint and recommendations that in the ombudsman's opinion will assist all parties. The persons or agencies that are the subject of the complaint shall respond, within a reasonable time, to the ombudsman regarding actions taken, if any, as a result of the ombudsman's report and recommendations.

The ombudsman shall prepare a public annual report, not identifying individual agencies or individuals, summarizing his activity. The annual report must be submitted directly to the Governor, General Assembly, elements of the criminal and juvenile justice systems, and victim assistance programs.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, reenacted the section with no apparent change.



Section 16-3-1640. Confidentiality of information and files.

Information and files requested and received by the ombudsman are confidential and retain their confidential status at all times. Juvenile records obtained under this section may be released only in accordance with provisions of the Children's Code.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, reenacted the section with no apparent change.



Section 16-3-1650. Cooperation with the criminal and juvenile justice systems and victim assistance programs.

All elements of the criminal and juvenile justice systems and victim assistance programs shall cooperate with the ombudsman in carrying out the duties described in Sections 16-3-1620 and 16-3-1630.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, reenacted the section with no apparent change.



Section 16-3-1660. Grounds for dismissal.

A victim's exercise of rights granted by this article is not grounds for dismissing a criminal proceeding or setting aside a conviction or sentence.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, reenacted the section with no apparent change.



Section 16-3-1670. Purpose.

This article does not create a cause of action on behalf of a person against an element of the criminal and juvenile justice systems, victim assistance programs, the State, or any agency or person responsible for the enforcement of rights and provision of services set forth in this chapter.

HISTORY: 1994 Act No. 433, Section 1; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II Section 7, reenacted the section with no apparent change.



Section 16-3-1680. Recommendation of regulations.

The Department of Crime Victim Ombudsman through the Crime Victim Services Division may recommend to the Attorney General those regulations necessary to assist it in performing its required duties as provided by this chapter.

HISTORY: 2008 Act No. 271, Section 5, eff January 1, 2009; 2014 Act No. 121 (S.22), Pt V, Section 7.AA, eff July 1, 2015; 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 7, substituted "Department of Crime Victim Ombudsman through the Crime Victim Services Division may recommend to the Attorney General" for "Crime Victims' Ombudsman Office through the Department of Administration may promulgate".



Section 16-3-1690. Submission of complaints; appeals.

Complaints regarding any allegations against the Office of the Attorney General, Crime Victim Services Division or any of its affiliated departments concerning crime victim services should be submitted in writing to the Crime Victim Ombudsman, who shall cause a rotating three-person panel of the Crime Victim Services Coordinating Council chosen by him to record, review, and respond to the allegations. Appeal of the three-person panel's response or any decision made by the panel regarding the allegations will be heard by the State Inspector General under the authority provided by the provisions of Chapter 6, Title 1. The State Inspector General shall provide the procedures for this appeal process, including, but not limited to, a written finding at the end of the appeal process, which must be provided to the complainant and to the Attorney General and the Director of the Crime Victim Services Division.

HISTORY: 2017 Act No. 96 (S.289), Section 7, eff July 1, 2017.



Section 16-3-1700. Definitions.

As used in this article:

(A) "Harassment in the first degree" means a pattern of intentional, substantial, and unreasonable intrusion into the private life of a targeted person that serves no legitimate purpose and causes the person and would cause a reasonable person in his position to suffer mental or emotional distress. Harassment in the first degree may include, but is not limited to:

(1) following the targeted person as he moves from location to location;

(2) visual or physical contact that is initiated, maintained, or repeated after a person has been provided oral or written notice that the contact is unwanted or after the victim has filed an incident report with a law enforcement agency;

(3) surveillance of or the maintenance of a presence near the targeted person's:

(a) residence;

(b) place of work;

(c) school; or

(d) another place regularly occupied or visited by the targeted person; and

(4) vandalism and property damage.

(B) "Harassment in the second degree" means a pattern of intentional, substantial, and unreasonable intrusion into the private life of a targeted person that serves no legitimate purpose and causes the person and would cause a reasonable person in his position to suffer mental or emotional distress. Harassment in the second degree may include, but is not limited to, verbal, written, or electronic contact that is initiated, maintained, or repeated.

(C) "Stalking" means a pattern of words, whether verbal, written, or electronic, or a pattern of conduct that serves no legitimate purpose and is intended to cause and does cause a targeted person and would cause a reasonable person in the targeted person's position to fear:

(1) death of the person or a member of his family;

(2) assault upon the person or a member of his family;

(3) bodily injury to the person or a member of his family;

(4) criminal sexual contact on the person or a member of his family;

(5) kidnapping of the person or a member of his family; or

(6) damage to the property of the person or a member of his family.

(D) "Pattern" means two or more acts occurring over a period of time, however short, evidencing a continuity of purpose.

(E) "Family" means a spouse, child, parent, sibling, or a person who regularly resides in the same household as the targeted person.

(F) "Electronic contact" means any transfer of signs, signals, writings, images, sounds, data, intelligence, or information of any nature transmitted in whole or in part by any device, system, or mechanism including, but not limited to, a wire, radio, computer, electromagnetic, photoelectric, or photo-optical system.

(G) This section does not apply to words or conduct protected by the Constitution of this State or the United States, a law enforcement officer or a process server performing official duties, or a licensed private investigator performing services or an investigation as described in detail in a contract signed by the client and the private investigator pursuant to Section 40-18-70.

(H) A person who commits the offense of harassment in any degree or stalking, as defined in this section, while subject to the terms of a restraining order issued by the family court may be charged with a violation of this article and, upon conviction, may be sentenced pursuant to the provisions of Section 16-3-1710, 16-3-1720, or 16-3-1730.

HISTORY: 1995 Act No. 94, Section 1; 2001 Act No. 81, Section 4; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 1, eff June 20, 2013.

Editor's Note

2005 Act No. 106, Section 1, provides as follows:

"This act may be cited as 'Mary Lynn's Law"'.



Section 16-3-1705. Electronic mail service provider; immunity; definition.

(A) An electronic mail service provider must not be charged with or have a penalty assessed based upon a violation of this article or have a cause of action filed against it based on the electronic mail service provider's:

(1) being an intermediary between the sender and recipient in the transmission of an electronic contact that violates this article; or

(2) providing transmission of an electronic contact over the provider's computer network or facilities that violates this article.

(B) For purposes of this article, "electronic mail service provider" means a person or entity which:

(1) is an intermediary in sending or receiving electronic mail; and

(2) provides to users of electronic mail services the ability to send or receive electronic mail.

HISTORY: 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1710. Penalties for conviction of harassment in the second degree.

(A) Except as provided in subsection (B), a person who engages in harassment in the second degree is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars, imprisoned not more than thirty days, or both.

(B) A person convicted of harassment in the second degree is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, imprisoned not more than one year, or both if:

(1) the person has a prior conviction of harassment or stalking within the preceding ten years; or

(2) at the time of the harassment an injunction or restraining order, including a restraining order issued by the family court, was in effect prohibiting the harassment.

(C) In addition to the penalties provided in this section, a person convicted of harassment in the second degree who received licensing or registration information pursuant to Article 4 of Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense under this section must be fined two hundred dollars or imprisoned thirty days, or both.

HISTORY: 1995 Act No. 94, Section 1; 1996 Act No. 458, Part II, Section 31B; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 2, eff June 20, 2013.



Section 16-3-1720. Penalties for conviction of harassment in the first degree.

(A) Except as provided in subsections (B) and (C), a person who engages in harassment in the first degree is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, imprisoned not more than three years, or both.

(B) A person who engages in harassment in the first degree when an injunction or restraining order, including a restraining order issued by the family court, is in effect prohibiting this conduct is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars, imprisoned not more than three years, or both.

(C) A person who engages in harassment in the first degree and who has a prior conviction of harassment or stalking within the preceding ten years is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars, imprisoned not more than five years, or both.

(D) In addition to the penalties provided in this section, a person convicted of harassment in the first degree who received licensing or registration information pursuant to Article 4 of Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense under this section must be fined one thousand dollars or imprisoned one year, or both.

HISTORY: 1995 Act No. 94, Section 1; 1996 Act No. 458, Part II, Section 31C; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 3, eff June 20, 2013.



Section 16-3-1730. Penalties for conviction of stalking.

(A) A person who engages in stalking is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars, imprisoned not more than five years, or both.

(B) A person who engages in stalking when an injunction or restraining order, including a restraining order issued by the family court, is in effect prohibiting this conduct is guilty of a felony and, upon conviction, must be fined not more than seven thousand dollars, imprisoned not more than ten years, or both.

(C) A person who engages in stalking and who has a prior conviction of harassment or stalking within the preceding ten years is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars, imprisoned not more than fifteen years, or both.

(D) In addition to the penalties provided in this section, a person convicted of stalking who received licensing or registration information pursuant to Article 4, Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense pursuant to this section must be fined one thousand dollars or imprisoned one year, or both.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 4, eff June 20, 2013.



Section 16-3-1735. Law enforcement officer empowered to sign warrant in place of victim.

A law enforcement officer or another person with knowledge of the circumstances may sign a warrant in place of the victim for a person alleged to have committed a harassment or stalking offense as provided in Section 16-3-1710, 16-3-1720, or 16-3-1730.

HISTORY: 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1740. Mental health evaluations of persons convicted of stalking or harassment; notice to victim in person of unsupervised release.

(A) Before sentencing a person convicted of stalking or harassment in the first or second degree, the court may require the person to undergo a mental health evaluation. If the court determines from the results of the evaluation that the person needs mental health treatment or counseling, the court shall require him to undergo mental health treatment or counseling by a court-approved mental health professional, mental health facility, or facility operated by the State Department of Mental Health as a part of his sentence.

(B) When the court orders a mental health evaluation, the evaluation may not take place until the facility conducting the evaluation has received all of the documentation including, but not limited to, warrants, incident reports, and NCIC reports associated with the charges.

(C) If the evaluation results in the unsupervised release of the person, the victim must be notified prior to the person's release. All reasonable efforts must be made to notify the victim personally to assure the notice is received.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1750. Action seeking a restraining order against a person engaged in harassment or stalking; jurisdiction and venue; forms; enforceability.

(A) Pursuant to this article, the magistrates court has jurisdiction over an action seeking a restraining order against a person engaged in harassment in the first or second degree or stalking.

(B) An action for a restraining order must be filed in the county in which:

(1) the defendant resides when the action commences;

(2) the harassment in the first or second degree or stalking occurred; or

(3) the plaintiff resides if the defendant is a nonresident of the State or cannot be found.

(C) A complaint and motion for a restraining order may be filed by any person. The complaint must:

(1) allege that the defendant is engaged in harassment in the first or second degree or stalking and must state the time, place, and manner of the acts complained of, and other facts and circumstances upon which relief is sought;

(2) be verified; and

(3) inform the defendant of his right to retain counsel to represent him at the hearing on the complaint.

(D) The magistrates court must provide forms to facilitate the preparation and filing of a complaint and motion for a restraining order by a plaintiff not represented by counsel. The court must not charge a fee for filing a complaint and motion for a restraining order against a person engaged in harassment or stalking. However, the court shall assess a filing fee against the nonprevailing party in an action for a restraining order. The court may hold a person in contempt of court for failure to pay this filing fee.

(E) A restraining order remains in effect for a fixed period of time of not less than one year, as determined by the court on a case-by-case basis.

(F) Notwithstanding another provision of law, a restraining order or a temporary restraining order issued pursuant to this article is enforceable throughout this State.

HISTORY: 1995 Act No. 94, Section 1; 2002 Act No. 175, Section 1, eff March 5, 2002; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1760. When temporary restraining orders may be granted without notice; notice and hearing on motion seeking restraining order.

(A) Within twenty-four hours after the filing of a complaint and motion seeking a restraining order pursuant to Section 16-3-1750, the court, for good cause shown, may hold an emergency hearing and, if the plaintiff proves his allegation by a preponderance of the evidence, may issue a temporary restraining order without giving the defendant notice of the motion for the order. A prima facie showing of present danger of bodily injury, verified by supporting affidavits, constitutes good cause.

(B) A temporary restraining order granted without notice must be served upon the defendant together with a copy of the complaint and a Rule to Show Cause why the order should not be extended for the full one-year period. The Rule to Show Cause must provide the date and time of the hearing for the Rule to Show Cause. The defendant must be served within five days before the hearing in the same manner required for service as provided in the South Carolina Rules of Civil Procedure.

(C) In cases not provided in subsection (A), the court shall cause a copy of the complaint and motion to be served upon the defendant at least five days before the hearing in the same manner required for service as provided in the South Carolina Rules of Civil Procedure.

(D) The court shall hold a hearing on a motion for a restraining order within fifteen days of the filing of a complaint and motion, but not sooner than five days after service has been perfected upon the defendant.

(E) Upon motion of a party, the court may determine that a temporary restraining order was improperly issued due to unknown facts. The court may order the temporary restraining order vacated and all records of the improperly issued restraining order destroyed.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 6, eff June 20, 2013.



Section 16-3-1770. Form and content of temporary restraining order.

(A) A temporary restraining order granted without notice must be endorsed with the date and hour of issuance and entered of record with the magistrates court.

(B) The terms of the restraining order must protect the plaintiff and may include temporarily enjoining the defendant from:

(1) abusing, threatening to abuse, or molesting the plaintiff or members of the plaintiff's family;

(2) entering or attempting to enter the plaintiff's place of residence, employment, education, or other location; and

(3) communicating or attempting to communicate with the plaintiff in a way that would violate the provisions of this article.

(C) A restraining order issued pursuant to this article conspicuously must bear the following language:

(1) "Violation of this order is a criminal offense punishable by thirty days in jail, a fine of five hundred dollars, or both."; and

(2) "Pursuant to Section 16-25-125, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.".

(D) A restraining order issued by a court may not contain the social security number of a party to the order and must contain as little identifying information as is necessary of the party it seeks to protect.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2008 Act No. 319, Section 2, eff June 11, 2008.



Section 16-3-1780. Expiration of temporary restraining orders and restraining orders; extensions and modifications.

(A) A temporary restraining order remains in effect until the hearing on the Rule to Show Cause why the order should not be extended for the full one-year period. The temporary restraining order must be for a fixed period in accordance with subsection (B) if the court finds the defendant in default at the hearing.

(B) In cases not provided for in subsection (A), a restraining order must be for a fixed period not to exceed one year but may be extended by court order on a motion by the plaintiff, showing good cause, with notice to the defendant. The defendant is entitled to a hearing on the extension of an order issued pursuant to this subsection within thirty days of the date upon which the order will expire.

(C) Notwithstanding subsection (B), the provisions included in a restraining order granting relief pursuant to Section 16-3-1770 dissolve one year following the issuance of the order unless, prior to the expiration of this period, the court has charged the defendant with the crime of harassment in the first or second degree or stalking and has scheduled a date for trial on the charge. If the trial has been scheduled, relief granted pursuant to Section 16-3-1770 remains in effect beyond the one-year period only until the conclusion of the trial.

(D) The court may modify the terms of an order issued pursuant to this section.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1790. Service of certified copies of restraining orders.

A magistrates court shall serve the defendant with a certified copy of an order issued pursuant to this article and provide a copy to the plaintiff and to the local law enforcement agencies having jurisdiction over the area where the plaintiff resides. Service must be made without charge to the plaintiff.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1800. Arrest upon violation of restraining order.

Law enforcement officers shall arrest a defendant who is acting in violation of a restraining order after service and notice of the order is provided. An arrest warrant is not required.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1810. Law enforcement officer's responsibilities when responding to a harassment or stalking incident.

(A) The primary responsibility of a law enforcement officer when responding to a harassment in the first or second degree or stalking incident is to enforce the law and protect the complainant.

(B) The law enforcement officer shall notify the complainant of the right to initiate criminal proceedings and to seek a restraining order.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1820. Immunity from liability for filing a report or complaint or participating in a judicial proceeding concerning alleged harassment or stalking; rebuttable presumption of good faith.

A person who reports an alleged harassment in the first or second degree or stalking, files a criminal complaint, files a complaint for a restraining order, or who participates in a judicial proceeding pursuant to this article and who is acting in good faith is immune from criminal and civil liability that might otherwise result from these actions. A rebuttable presumption exists that the person was acting in good faith.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1830. Availability of other civil and criminal remedies.

A proceeding commenced pursuant to this article is in addition to other civil and criminal remedies.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1840. Mental health evaluation prior to setting bail; purpose; report.

Prior to setting bail, a magistrate or a municipal judge may order a defendant charged with harassment in the first or second degree or stalking pursuant to this article to undergo a mental health evaluation performed by the local mental health department. The purpose of this evaluation is to determine if the defendant needs mental health treatment or counseling as a condition of bond. The evaluation must be scheduled within ten days of the order's issuance. Once the evaluation is completed, the examiner must, within forty-eight hours, issue a report to the local solicitor's office, summary court judge, or other law enforcement agency. Upon receipt of the report, the solicitor, summary court judge, or other law enforcement agency must arrange for a bond hearing before a circuit court judge or summary court judge.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



Section 16-3-1900. Definitions.

For purposes of this article:

(1) "Complainant" means a victim of a criminal offense that occurred in this State, a competent adult who resides in this State on behalf of a minor child who is a victim of a criminal offense that occurred in this State, or a witness who assisted the prosecuting entity in the prosecution of a criminal offense that occurred in this State.

(2) "Conviction" means a conviction, adjudication of delinquency, guilty plea, nolo contendere plea, or forfeiture of bail.

(3) "Criminal offense" means an offense against the person of an individual when physical or psychological harm occurs, including both common law and statutory offenses contained in Sections 16-3-1700, 16-3-1710, 16-3-1720, 16-3-1730, 16-25-20, 16-25-30, 16-25-65 and 23-3-430; criminal sexual conduct offenses pled down to assault and battery of a high and aggravated nature; domestic violence offenses pled down to assault and battery or assault and battery of a high and aggravated nature; and the common law offense of attempt, punishable pursuant to Section 16-1-80.

(4) "Family" means a spouse, child, parent, sibling, or a person who regularly resides in the same household.

(5) "Respondent" means a person who was convicted of a criminal offense for which the victim was the subject of the crime or the witness who assisted the prosecuting entity in prosecuting the criminal offense.

(6) "Victim" means:

(a) a person who suffers direct or threatened physical, psychological, or financial harm as a result of the commission or attempted commission of a criminal offense; or

(b) the spouse, parent, child, or lawful representative of a victim who is deceased, a minor, incompetent, or physically or psychologically incapacitated.

"Victim" does not include a person who is the subject of an investigation for, charged with, or has been convicted of the offense in question; a person, including a spouse, parent, child, or lawful representative, who is acting on behalf of a suspect, juvenile offender, or defendant, unless such actions are required by law; or a person who was imprisoned or engaged in an illegal act at the time of the offense.

(7) "Witness" means a person who has been or is expected to be summoned to testify for the prosecution, or who by reason of having relevant information is subject to being called or likely to be called as a witness for the prosecution, whether or not any action or proceeding has been commenced.

HISTORY: 2015 Act No. 58 (S.3), Pt V, Section 24, eff June 4, 2015.



Section 16-3-1910. Permanent restraining orders; procedure.

(A) The circuit court and family court have jurisdiction over an action seeking a permanent restraining order.

(B) To seek a permanent restraining order, a person must:

(1) request the order in general sessions court or family court, as applicable, at the time the respondent is convicted for the criminal offense committed against the complainant; or

(2) file a summons and complaint in common pleas court in the county in which:

(a) the respondent resides when the action commences;

(b) the criminal offense occurred; or

(c) the complainant resides, if the respondent is a nonresident of the State or cannot be found.

(C) The following persons may seek a permanent restraining order:

(1) a victim of a criminal offense that occurred in this State;

(2) a competent adult who resides in this State on behalf of a minor child who is a victim of a criminal offense that occurred in this State; or

(3) a witness who assisted the prosecuting entity in the prosecution of a criminal offense that occurred in this State.

(D) A complaint must:

(1) state that the respondent was a person convicted of a criminal offense for which the victim was the subject of the crime or for which the witness assisted the prosecuting entity;

(2) state when and where the conviction took place, and the name of the prosecuting entity and court;

(3) be verified; and

(4) inform the respondent of his right to retain counsel to represent the respondent at the hearing on the complaint.

(E) A complainant shall provide his address to the court and to any appropriate law enforcement agencies. The complainant's address must be kept under seal, omitted from all documents filed with the court, and is not subject to Freedom of Information Act requests pursuant to Section 30-4-10, et seq. The complainant may designate an alternative address to receive notice of motions or pleadings from the respondent.

(F) The circuit court must provide forms to facilitate the preparation and filing of a summons and complaint for a permanent restraining order by a complainant not represented by counsel. The court must not charge a fee for filing a summons and complaint for a permanent restraining order.

(G) A complainant shall serve his summons and complaint for a permanent restraining order along with a notice of the date, time, and location of the hearing on the complaint pursuant to Rule 4 of the South Carolina Rules of Civil Procedure. The summons must require the respondent to answer or otherwise plead within thirty days of the date of service.

(H) The court may enter a permanent restraining order by default if the respondent was served in accordance with the provisions of this section and fails to answer as directed, or fails to appear on a subsequent appearance or hearing date agreed to by the parties or set by the court.

(I) The hearing on a permanent restraining order may be done electronically via closed circuit television or through other electronic means when possible. If the respondent is confined in a Department of Corrections facility, the complainant may come to the Department of Probation, Parole and Pardon Services in Richland County to have the hearing held electronically via closed circuit television or through other electronic means.

(J) Upon a finding that the respondent was convicted of a criminal offense for which the victim was the subject of the crime or for which the witness assisted the prosecuting entity, as applicable, the court may issue a permanent restraining order. In determining whether to issue a permanent restraining order, physical injury to the victim or witness is not required.

(K) The terms of a permanent restraining order must protect the victim or witness and may include enjoining the respondent from:

(1) abusing, threatening to abuse, or molesting the victim, witness, or members of the victim's or witness' family;

(2) entering or attempting to enter the victim's or witness' place of residence, employment, education, or other location; and

(3) communicating or attempting to communicate with the victim, witness, or members of the victim's or witness' family in a way that would violate the provisions of this section.

(L) A permanent restraining order must conspicuously bear the following language: "Violation of this order is a felony criminal offense punishable by up to five years in prison."

(M)(1) A permanent restraining order remains in effect for a period of time to be determined by the judge. If a victim or witness is a minor at the time a permanent restraining order is issued on the minor's behalf, the victim or witness, upon reaching the age of eighteen, may file a motion with the circuit court to have the permanent restraining order removed.

(2) The court may modify the terms of a permanent restraining order upon request of the complainant, including extending the duration of the order or lifting the order.

(N) Notwithstanding another provision of law, a permanent restraining order is enforceable throughout this State.

(O) Law enforcement officers shall arrest a respondent who is acting in violation of a permanent restraining order after service and notice of the order is provided. A respondent who is in violation of a permanent restraining order is guilty of a felony, if the underlying conviction that was the basis for the permanent restraining order was a felony and, upon conviction, must be imprisoned not more than five years. If the underlying conviction that was the basis for the permanent restraining order was a misdemeanor, a respondent who is in violation of a permanent restraining order is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than three years, or both.

(P) Permanent restraining orders are protection orders for purposes of Section 20-4-320, the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, as long as all other criteria of Article 3, Chapter 4, Title 20 are met. However, permanent restraining orders are not orders of protection for purposes of Section 16-25-30.

(Q) The remedies provided by this section are not exclusive, but are additional to other remedies provided by law.

HISTORY: 2015 Act No. 58 (S.3), Pt V, Section 24, eff June 4, 2015.



Section 16-3-1920. Emergency restraining orders; procedure.

(A) The magistrates court has jurisdiction over an action seeking an emergency restraining order.

(B) An action for an emergency restraining order must be filed in the county in which:

(1) the respondent resides when the action commences;

(2) the criminal offense occurred; or

(3) the complainant resides, if the respondent is a nonresident of the State or cannot be found.

(C) A summons and complaint for an emergency restraining order may be filed by:

(1) a victim of a criminal offense that occurred in this State;

(2) a competent adult who resides in this State on behalf of a minor child who is a victim of a criminal offense that occurred in this State; or

(3) a witness who assisted the prosecuting entity in the prosecution of a criminal offense that occurred in this State.

(D) The complaint must:

(1) state that the respondent was convicted of a criminal offense for which the victim was the subject of the crime or for which the witness assisted the prosecuting entity;

(2) state when and where the conviction took place, and the name of the prosecuting entity and court;

(3) be verified; and

(4) inform the respondent of his right to retain counsel to represent the respondent at the hearing on the complaint.

(E) A complainant shall provide his address to the court and to any appropriate law enforcement agencies. The complainant's address must be kept under seal, omitted from all documents filed with the court, and is not subject to Freedom of Information Act requests pursuant to Section 30-4-10, et seq. The complainant may designate an alternative address to receive notice of motions or pleadings from the respondent.

(F) The court must provide forms to facilitate the preparation and filing of a summons and complaint for an emergency restraining order by a complainant not represented by counsel. The court must not charge a fee for filing a summons and complaint for an emergency restraining order.

(G)(1) Except as provided in subsection (H), the court shall hold a hearing on an emergency restraining order within fifteen days of the filing of a summons and complaint, but not sooner than five days after service has been perfected upon the respondent.

(2) The court shall serve a copy of the summons and complaint upon the respondent at least five days before the hearing in the same manner required for service as provided in the South Carolina Rules of Civil Procedure.

(3) The hearing may be done electronically via closed circuit television or through other electronic means when possible. If the respondent is confined in a Department of Corrections facility, the complainant may come to the Department of Probation, Parole and Pardon Services in Richland County to have the hearing held electronically via closed circuit television or through other electronic means.

(4) The court may issue an emergency restraining order upon a finding that:

(a) the respondent was convicted of a criminal offense for which the victim was the subject of the crime or for which the witness assisted the prosecuting entity, as applicable; and

(b) a restraining order has expired, is set to expire, or is not available and the common pleas court is not in session for the complainant to obtain a permanent restraining order.

In determining whether to issue an emergency restraining order, physical injury to the victim or witness is not required.

(H)(1) Within twenty-four hours after the filing of a summons and complaint seeking an emergency restraining order, the court may hold an emergency hearing and issue an emergency restraining order without giving the respondent notice of the motion for the order if:

(a) the respondent was convicted of a criminal offense for which the victim was the subject of the crime or for which the witness assisted the prosecuting entity, as applicable;

(b) a restraining order has expired, is set to expire, or is not available and the common pleas court is not in session for the complainant to obtain a permanent restraining order;

(c) it clearly appears from specific facts shown by a verified complaint or affidavit that immediate injury, loss, or damage will result to the victim or witness before the respondent can be heard; and

(d) the complainant certifies to the court that one of the following has occurred:

(i) efforts have been made to serve the notice; or

(ii) there is good cause to grant the remedy because the harm that the remedy is intended to prevent would likely occur if the respondent were given prior notice of the complainant's efforts to obtain judicial relief.

In determining whether to issue an emergency restraining order, physical injury to the victim or witness is not required.

(2) An emergency restraining order granted without notice must be endorsed with the date and hour of issuance and entered on the record with the magistrates court. The order must be served upon the respondent together with a copy of the summons, complaint, and a Rule to Show Cause why the order should not be extended until the hearing for a permanent restraining order.

(I) The terms of an emergency restraining order must protect the victim or witness and may include temporarily enjoining the respondent from:

(1) abusing, threatening to abuse, or molesting the victim, witness, or members of the victim's or witness' family;

(2) entering or attempting to enter the victim's or witness' place of residence, employment, education, or other location; and

(3) communicating or attempting to communicate with the victim, witness, or members of the victim's or witness' family in a way that would violate the provisions of this section.

(J) An emergency restraining order conspicuously must bear the following language: "Violation of this order is a felony criminal offense punishable by up to five years in prison."

(K) The court shall serve the respondent with a certified copy of the emergency restraining order and provide a copy to the complainant and to the local law enforcement agencies having jurisdiction over the area where the victim or witness resides. Service must be made without charge to the complainant.

(L)(1) An emergency restraining order remains in effect until a hearing on a restraining order. However, if a complainant does not seek a permanent restraining order pursuant to Section 16-3-1910 within forty-five days of the issuance of an emergency restraining order, the emergency restraining order no longer remains in effect.

(2) The court may modify the terms of an emergency restraining order.

(M) Notwithstanding another provision of law, an emergency restraining order is enforceable throughout this State.

(N) Law enforcement officers shall arrest a respondent who is acting in violation of an emergency restraining order after service and notice of the order is provided. An arrest warrant is not required. A respondent who is in violation of an emergency restraining order is guilty of a felony, if the underlying conviction that was the basis for the emergency restraining order was a felony and, upon conviction, must be imprisoned not more than five years. If the underlying conviction that was the basis for the emergency restraining order was a misdemeanor, a respondent who is in violation of an emergency restraining order is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than three years, or both.

(O) Emergency restraining orders are protection orders for purposes of Section 20-4-320, the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, as long as all other criteria of Article 3, Chapter 4, Title 20 are met. However, permanent restraining orders are not orders of protection for purposes of Section 16-25-30.

(P) The remedies provided by this section are not exclusive but are additional to other remedies provided by law.

HISTORY: 2015 Act No. 58 (S.3), Pt V, Section 24, eff June 4, 2015.



Section 16-3-2010. Definitions.

As used in this article:

(1) "Business" means a corporation, partnership, proprietorship, firm, enterprise, franchise, organization, or self-employed individual.

(2) "Charitable organization" means a charitable organization pursuant to Section 33-56-20.

(3) "Debt bondage" means the status or condition of a debtor arising from a pledge by the debtor of his personal services or those of a person under his control as a security for debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined or if the principal amount of the debt does not reasonably reflect the value of the items or services for which the debt was incurred.

(4) "Forced labor" means any type of labor or services performed or provided by a person rendered through another person's coercion of the person providing the labor or services.

This definition does not include labor or services performed or provided by a person in the custody of the Department of Corrections or a local jail, detention center, or correctional facility.

(5) "Involuntary servitude" means a condition of servitude induced through coercion.

(6) "Person" means an individual, corporation, partnership, charitable organization, or another legal entity.

(7) "Sex trafficking" means the recruitment, harboring, transportation, provision, or obtaining of a person for one of the following when it is induced by force, fraud, or coercion or the person performing the act is under the age of eighteen years and anything of value is given, promised to, or received, directly or indirectly, by another person:

(a) criminal sexual conduct pursuant to Section 16-3-651;

(b) criminal sexual conduct in the first degree pursuant to Section 16-3-652;

(c) criminal sexual conduct in the second degree pursuant to Section 16-3-653;

(d) criminal sexual conduct in the third degree pursuant to Section 16-3-654;

(e) criminal sexual conduct with a minor pursuant to Section 16-3-655;

(f) engaging a child for sexual performance pursuant to Section 16-3-810;

(g) producing, directing, or promoting sexual performance by a child pursuant to Section 16-3-820;

(h) sexual battery pursuant to Section 16-3-651;

(i) sexual conduct pursuant to Section 16-3-800; or

(j) sexual performance pursuant to Section 16-3-800.

(8) "Services" means an act committed at the behest of, under the supervision of, or for the benefit of another person.

(9) "Trafficking in persons" means when a victim is subjected to or a person attempts to subject a victim to sex trafficking, forced labor or services, involuntary servitude, or debt bondage by employing one of the following:

(a) physically restraining or threatening to physically restrain another person;

(b) knowingly destroying, concealing, removing, confiscating, or possessing an actual or purported passport or other immigration document, or another actual or purported government identification document, of the victim;

(c) extortion or blackmail;

(d) causing or threatening to cause financial harm to the victim;

(e) facilitating or controlling a victim's access to a controlled substance; or

(f) coercion.

(10) "Victim of trafficking in persons" or "victim" means a person who has been subjected to the crime of trafficking in persons.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012; 2015 Act No. 7 (S.196), Section 3, eff April 2, 2015.

Effect of Amendment

2015 Act No. 7, Section 3, in (7), substituted "person performing the act" for "person forced to perform the act"; deleted former (7)(g), relating to Section 16-3-800; and redesignated the remaining paragraphs accordingly.



Section 16-3-2020. Trafficking in persons; penalties; defenses.

(A) A person who recruits, entices, solicits, isolates, harbors, transports, provides, or obtains, or so attempts, a victim, knowing that the victim will be subjected to sex trafficking, forced labor or services, involuntary servitude or debt bondage through any means or who benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in this subsection, is guilty of trafficking in persons.

(B) A person who recruits, entices, solicits, isolates, harbors, transports, provides, or obtains, or so attempts, a victim, for the purposes of sex trafficking, forced labor or services, involuntary servitude or debt bondage through any means or who benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in subsection (A), is guilty of trafficking in persons.

(C) For a first offense, the person is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years.

(D) For a second offense, the person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(E) For a third or subsequent offense, the person is guilty of a felony, and, upon conviction, must be imprisoned not more than forty-five years.

(F) If the victim of an offense contained in this section is under the age of eighteen, an additional term of fifteen years may be imposed in addition and must be consecutive to the penalty prescribed for a violation of this section.

(G) A person who aids, abets, or conspires with another person to violate the criminal provisions of this section must be punished in the same manner as provided for the principal offender and is considered a trafficker. A person is considered a trafficker if he knowingly gives, agrees to give, or offers to give anything of value so that any person may engage in commercial sexual activity with another person when he knows that the other person is a victim of trafficking in persons.

(H) A business owner who uses his business in a way that participates in a violation of this article, upon conviction, must be imprisoned for not more than ten years in addition to the penalties provided in this section for each violation.

(I) A plea of guilty or the legal equivalent entered pursuant to a provision of this article by an offender entitles the victim of trafficking in persons to all benefits, rights, and compensation granted pursuant to Section 16-3-1110.

(J) In a prosecution of a person who is a victim of trafficking in persons, it is an affirmative defense that he was under duress or coerced into committing the offenses for which he is subject to prosecution, if the offenses were committed as a direct result of, or incidental or related to, trafficking. A victim of trafficking in persons convicted of a violation of this article or prostitution may motion the court to vacate the conviction and expunge the record of the conviction. The court may grant the motion on a finding that the person's participation in the offense was a direct result of being a victim. A victim of trafficking in persons is not subject to prosecution pursuant to this article or prostitution, if the victim was a minor at the time of the offense and committed the offense as a direct result of, or incidental or related to, trafficking.

(K) Evidence of the following facts or conditions do not constitute a defense in a prosecution for a violation of this article, nor does the evidence preclude a finding of a violation:

(1) the victim's sexual history or history of commercial sexual activity, the specific instances of the victim's sexual conduct, opinion evidence of the victim's sexual conduct, and reputation evidence of the victim's sexual conduct;

(2) the victim's connection by blood or marriage to a defendant in the case or to anyone involved in the victim's trafficking;

(3) the implied or express consent of a victim to acts which violate the provisions of this section do not constitute a defense to violations of this section;

(4) age of consent to sex, legal age of marriage, or other discretionary age; and

(5) mistake as to the victim's age, even if the mistake is reasonable.

(L) A person who violates the provisions of this section may be prosecuted by the State Grand Jury, pursuant to Section 14-7-1600, when a victim is trafficked in more than one county or a trafficker commits the offense of trafficking in persons in more than one county.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012; 2015 Act No. 74 (S.183), Section 1, eff June 8, 2015.

Effect of Amendment

2015 Act No. 74, Section 1, in (E), added a comma following "and"; in (G), added the second sentence; and in (J), added the last three sentences.



Section 16-3-2030. Criminal liability of principal owners of business; loss of profits and government contracts; penalties.

(A) The principal owners of a business, a business entity, including a corporation, partnership, charitable organization, or another legal entity, that knowingly aids or participates in an offense provided in this article is criminally liable for the offense and will be subject to a fine or loss of business license in the State, or both. In addition, the court may consider disgorgement of profit from activity in violation of this article and disbarment from state and local government contracts.

(B) If the principal owners of a business entity are convicted of violating a section of this article, the court or Secretary of State, when appropriate, may:

(1) order its dissolution or reorganization;

(2) order the suspension or revocation of any license, permit, or prior approval granted to it by a state or local government agency; or

(3) order the surrender of its charter if it is organized under state law or the revocation of its certificate to conduct business in the State if it is not organized under state law.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012; 2015 Act No. 74 (S.183), Section 2, eff June 8, 2015.

Effect of Amendment

2015 Act No. 74, Section 2, in (A), added the last sentence.



Section 16-3-2040. Restitution for victims of trafficking.

(A) An offender convicted of a violation of this article must be ordered to pay mandatory restitution to the victim as provided in this section.

(B) If the victim of trafficking dies as a result of being trafficked, a surviving spouse of the victim is eligible for restitution. If no surviving spouse exists, restitution must be paid to the victim's issue or their descendants per stirpes. If no surviving spouse or issue or descendants exist, restitution must be paid to the victim's estate. A person named in this subsection may not receive funds from restitution if he benefited or engaged in conduct described in this article.

(C) If a person is unable to pay restitution at the time of sentencing, or at any other time, the court may set restitution pursuant to Section 16-3-1270.

(D) Restitution for this section, pursuant to Section 16-3-1270, means payment for all injuries, specific losses, and expenses, including, but not limited to, attorney's fees, sustained by a crime victim resulting from an offender's criminal conduct pursuant to Section 16-3-1110(12)(a). In addition, the court may order an amount representing the value of the victim's labor or services.

(E) Notwithstanding another provision of law, the applicable statute of limitations for a victim of trafficking in persons is pursuant to Section 16-3-1110(12)(a).

(F) Restitution must be paid to the victim promptly upon the conviction of the defendant. The return of the victim to his home country or other absence of the victim from the jurisdiction does not prevent the victim from receiving restitution.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012; 2015 Act No. 74 (S.183), Section 3, eff June 8, 2015.

Effect of Amendment

2015 Act No. 74, Section 3, in (D), inserted ", including, but not limited to, attorney's fees,", and added the last sentence.



Section 16-3-2050. Interagency task force established to develop and implement State Plan for Prevention of Trafficking in Persons; members; responsibilities; grants.

(A) The Attorney General shall establish an interagency task force to develop and implement a State Plan for the Prevention of Trafficking in Persons. The task force shall meet at least quarterly and should include all aspects of trafficking in persons, including sex trafficking and labor trafficking of both United States citizens and foreign nationals, as defined in Section 16-3-2010. The Attorney General also shall collect and publish relevant data to this section on their website.

(B) The task force shall consist of, at a minimum, representatives from:

(1) the Office of the Attorney General, who must be chair;

(2) the South Carolina Department of Labor, Licensing and Regulation;

(3) the South Carolina Police Chiefs Association;

(4) the South Carolina Sheriffs' Association;

(5) the State Law Enforcement Division;

(6) the Department of Health and Environmental Control Board;

(7) the Office of the Attorney General, South Carolina Crime Victim Services Division;

(8) the South Carolina Commission on Prosecution Coordination;

(9) the Department of Social Services;

(10) a representative from the Office of the Governor;

(11) a representative from the Department of Employment and Workforce; and

(12) two persons appointed by the Attorney General from nongovernmental organizations, especially those specializing in trafficking in persons, those representing diverse communities disproportionately affected by trafficking, agencies devoted to child services and runaway services, and academic researchers dedicated to the subject of trafficking in persons.

(C) The Attorney General shall invite representatives of the United States Department of Labor, the United States Attorneys' offices, and federal law enforcement agencies' offices within the State, including the Federal Bureau of Investigations and the United States Immigration and Customs Enforcement office, to be members of the task force.

(D) The task force shall carry out the following activities either directly or through one or more of its constituent agencies:

(1) develop the state plan within eighteen months of the effective date of this act;

(2) coordinate the implementation of the state plan; and

(3) starting one year after the formation of the task force, submit an annual report of its findings and recommendations to the Governor, the Speaker of the House of Representatives, and the President of the Senate on or before December thirty-first of each calendar year.

(E) The task force shall consider carrying out the following activities either directly or through one or more of its constituent agencies:

(1) coordinate the collection and sharing of trafficking data among government agencies, which data collection must respect the privacy of victims of trafficking in persons;

(2) coordinate the sharing of information between agencies for the purposes of detecting criminal groups engaged in trafficking in persons;

(3) explore the establishment of state policies for time limits for the issuance of Law Enforcement Agency (LEA) endorsements as described in C.F.R. Chapter 8, Section 214.11(f)(1);

(4) establish policies to enable state government to work with nongovernmental organizations and other elements of civil society to prevent trafficking in persons and provide assistance to United States citizens and foreign national victims;

(5) review the existing services and facilities to meet trafficking victims' needs and recommend a system to coordinate services including, but not limited to, health services, including mental health, housing, education and job training, English as a second language classes, interpreting services, legal and immigration services, and victim compensation;

(6) evaluate various approaches used by state and local governments to increase public awareness of the trafficking in persons, including United States citizens and foreign national victims of trafficking in persons;

(7) mandatory training for law enforcement agencies, prosecutors, and other relevant officials in addressing trafficking in persons;

(8) collect and periodically publish statistical data on trafficking, that must be posted on the Attorney General's website;

(9) prepare public awareness programs designed to educate potential victims of trafficking in persons and their families on the risks of victimization. These public awareness programs must include, but are not limited to:

(a) information about the risks of becoming a victim, including information about common recruitment techniques, use of debt bondage, and other coercive tactics, risk of maltreatment, rape, exposure to HIV or AIDS and other sexually transmitted diseases, and psychological harm related to victimization in trafficking cases;

(b) information about the risks of engaging in commercial sex and possible punishment;

(c) information about victims' rights in the State;

(d) methods for reporting suspected recruitment activities; and

(e) information on hotlines and available victims' services;

(10) preparation and dissemination of awareness materials to the general public to educate the public on the extent of trafficking in persons, both United States citizens and foreign nationals, within the United States and to discourage the demand that fosters the exploitation of persons that leads to trafficking in persons.

(a) The general public awareness materials may include information on the impact of trafficking on individual victims, whether United States citizens or foreign nationals, aggregate information on trafficking in persons worldwide and domestically, and warnings of the criminal consequences of engaging in trafficking in persons. These materials may include pamphlets, brochures, posters, advertisements in mass media, and other appropriate media. All materials must be designed to communicate to the target population.

(b) Materials described in this section may include information on the impact of trafficking in persons on individual victims. However, information on the experiences of individual victims must preserve the privacy of the victim and the victim's family.

(c) All public awareness programs must be evaluated periodically by the task force to ensure their effectiveness.

(F) To the extent that funds are appropriated, the task force may make grants to or contract with a state agency, local government, or private victim's service organization to develop or expand service programs for victims. A recipient of a grant or contract shall report annually to the task force the number and demographic information of all victims receiving services pursuant to the grant or contract.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012; 2015 Act No. 7 (S.196), Section 5, eff April 2, 2015; 2015 Act No. 74 (S.183), Section 4, eff June 8, 2015.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "State Office of Victim Assistance" in (B)(7) was changed to "Office of the Attorney General, South Carolina Crime Victim Services Division".

Effect of Amendment

2015 Act No. 7, Section 5, in (B)(2), inserted "Department of"; deleted former (B)(7), relating to the U.S. Dept. of Labor; and redesignated the remaining paragraphs accordingly; and in (C), inserted "Department of Labor, the United States" and inserted a comma following "Attorneys' offices".

2015 Act No. 74, Section 4, added (F).



Section 16-3-2060. Civil action for victim of trafficking; statute of limitations.

(A) A person who is a victim of trafficking in persons may bring a civil action in the court of common pleas. The court may award actual damages, compensatory damages, punitive damages, injunctive relief, and other appropriate relief. A prevailing plaintiff also must be awarded attorney's fees and costs. Treble damages must be awarded on proof of actual damages when the defendant's acts were wilful and malicious.

(B) Pursuant to Section 16-3-1110, the applicable statute of limitations for a crime victim who has a cause of action against an incarcerated offender is tolled and does not expire until three years after the offender's sentence is completed, including probation and parole, or three years after release from commitment pursuant to Chapter 48, Title 44, whichever is later. However, this provision does not shorten any other tolling period of the statute of limitations which may exist for the victim.

(C) The statute of limitations for the filing of a civil suit does not begin to run until a minor victim has reached the age of majority.

(D) If a victim entitled to sue is under a disability at the time the cause of action accrues, so that it is impossible or impractical for him to bring an action, then the time of the disability is not part of the time limited for the commencement of the action. Disability includes, but is not limited to, insanity, imprisonment, or other incapacity or incompetence.

(E) The running of the statute of limitations may be suspended when a victim could not have reasonably discovered the cause of action due to circumstances resulting from the trafficking situation, such as psychological trauma, cultural and linguistic isolation, and the inability to access services.

(F) A defendant is estopped to assert a defense of the statute of limitations when the expiration of the statute is due to conduct by the defendant inducing the victim to delay the filing of the action or placing the victim under duress.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



Section 16-3-2070. Compensation for victims of trafficking; identity of victim and victim's family confidential.

(A) Victims of trafficking in persons pursuant to this article are considered victims for purposes of the Victims' Bill of Rights and are entitled to all appropriate forms of compensation available pursuant to the South Carolina Victim Compensation Fund in accordance with the provisions of Article 13, Chapter 3, Title 16. Victims of trafficking in persons pursuant to this article also are entitled to the rights provided in Article 15, Chapter 3, Title 16.

(B) In addition to the provisions of subsection (A), in a prosecution for violations of the criminal provisions of this article, the identity of the victim and the victim's family must be kept confidential by ensuring that names and identifying information of the victim and victim's family are not released to the public, including by the defendant.

(C) Pursuant to Section 16-3-1240, it is unlawful, except for purposes directly connected with the administration of the victim compensation fund, for any person to solicit, disclose, receive, or make use of or authorize, knowingly permit, participate in or acquiesce in the use of any list, or names of, or information concerning persons applying for or receiving awards without the written consent of the applicant or recipient. The records, papers, files, and communications of the board, its panel and the director and his staff must be regarded as confidential information and privileged and not subject to disclosure under the Freedom of Information Act as contained in Chapter 4, Title 30.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "State Crime Victim's Compensation Fund" in (A) was changed to "South Carolina Victim Compensation Fund", and the reference to "victim's compensation fund" in (C) was changed to "victim compensation fund".



Section 16-3-2080. Unlawful disclosure; trespassing notice; unlawful entrance or presence on grounds of domestic violence or trafficking shelter; exceptions; penalties.

(A) For purposes of this section:

(1) "Domestic violence shelter" means a facility whose purpose is to serve as a shelter to receive and house persons who are victims of criminal domestic violence and that provides services as a shelter.

(2) "Trafficking shelter" means a confidential location which provides emergency housing for victims of trafficking in persons.

(3) "Grounds" means the real property of the parcel of land upon which a domestic violence or trafficking shelter or a domestic violence or trafficking shelter's administrative offices are located, whether fenced or unfenced.

(B) A person who maliciously or with criminal negligence publishes, disseminates, or otherwise discloses the location of a trafficking victim, a trafficking shelter, a domestic violence shelter, or another place designated as a trafficking shelter or domestic violence shelter, without the authorization of that trafficking victim, trafficking shelter, or domestic violence shelter, is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

(C) It is unlawful for a person who has been charged with or convicted of a violation of Section 16-3-2020 to enter or remain upon the grounds or structure of a domestic violence or trafficking shelter in which the victim resides or the domestic violence shelter's administrative offices or the trafficking shelter's administrative offices.

(D) The domestic violence shelter and trafficking shelter must post signs at conspicuous places on the grounds of the domestic violence shelter, trafficking shelter, the domestic violence shelter's administrative offices, and the trafficking shelter's administrative offices which, at a minimum, must read substantially as follows: "NO TRESPASSING-VIOLATORS WILL BE SUBJECT TO CRIMINAL PENALTIES".

(E) This section does not apply if the person has legitimate business or any authorization, license, or invitation to enter or remain upon the grounds or structure of the domestic violence or trafficking shelter or the domestic violence or trafficking shelter's administrative offices.

(F) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



Section 16-3-2090. Forfeiture.

(A)(1) The following are subject to forfeiture:

(a) all monies used, or intended for use, in violation of Section 16-3-2020;

(b) all property constituting the proceeds obtained directly or indirectly, for a violation of Section 16-3-2020;

(c) all property derived from the proceeds obtained, directly or indirectly, from any sale or exchange for pecuniary gain from a violation of Section 16-3-2020;

(d) all property used or intended for use, in any manner or part, to commit or facilitate the commission of a violation for pecuniary gain of Section 16-3-2020;

(e) all books, records, and research products and materials, including formulas, microfilm, tapes, and data which are used, or which have been positioned for use, in violation of Section 16-3-2020;

(f) all conveyances including, but not limited to, trailers, aircraft, motor vehicles, and watergoing vessels, which are used or intended for use unlawfully to conceal or transport or facilitate a violation of Section 16-3-2020. No motor vehicle may be forfeited to the State under this item unless it is used, intended for use, or in any manner facilitates a violation of Section 16-3-2020;

(g) all property including, but not limited to, monies, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any kind of services under Section 16-3-2020, and all proceeds including, but not limited to, monies, and real and personal property traceable to any exchange under Section 16-3-2020; and

(h) overseas assets of persons convicted of trafficking in persons also are subject to forfeiture to the extent they can be retrieved by the government.

(2) Any property subject to forfeiture may be seized by the investigating agency having authority upon warrant issued by any court having jurisdiction over the property. Seizure without process may be made if the:

(a) seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(b) property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding based upon Section 16-3-2020;

(c) the investigating agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(d) the investigating agency has probable cause to believe that the property was used or is intended to be used in violation of Section 16-3-2020.

(3) In the event of seizure, proceedings under this section regarding forfeiture and disposition must be instituted within a reasonable time.

(4) Any property taken or detained under this section is not subject to replevin but is considered to be in the custody of the investigating agency making the seizure subject only to the orders of the court having jurisdiction over the forfeiture proceedings. Property is forfeited and transferred to the government at the moment of illegal use. Seizure and forfeiture proceedings confirm the transfer.

(5) For the purposes of this section, whenever the seizure of property subject to seizure is accomplished as a result of a joint effort by more than one law enforcement agency, the law enforcement agency initiating the investigation is considered to be the agency making the seizure.

(6) Law enforcement agencies seizing property pursuant to this section shall take reasonable steps to maintain the property. Equipment and conveyances seized must be removed to an appropriate place for storage. Monies seized must be deposited in an interest bearing account pending final disposition by the court unless the seizing agency determines the monies to be of an evidential nature and provides for security in another manner.

(7) When property and monies of any value as defined in this article or anything else of any value is seized, the law enforcement agency making the seizure, within ten days or a reasonable period of time after the seizure, shall submit a report to the appropriate prosecution agency.

(a) The report must provide the following information with respect to the property seized:

(i) description;

(ii) circumstances of seizure;

(iii) present custodian and where the property is being stored or its location;

(iv) name of owner;

(v) name of lienholder; and

(vi) seizing agency.

(b) If the property is a conveyance, the report shall include the:

(i) make, model, serial number, and year of the conveyance;

(ii) person in whose name the conveyance is registered; and

(iii) name of any lienholders.

(c) In addition to the report, the law enforcement agency shall prepare for dissemination to the public upon request a report providing the following information:

(i) a description of the quantity and nature of the property and money seized;

(ii) the seizing agency;

(iii) the make, model, and year of a conveyance; and

(iv) the law enforcement agency responsible for the property or conveyance seized.

(d) Property or conveyances seized by a law enforcement agency or department may not be used by officers for personal purposes.

(B)(1) Forfeiture of property must be accomplished by petition of the Attorney General or his designee or the circuit solicitor or his designee to the court of common pleas for the jurisdiction where the items were seized. The petition must be submitted to the court within a reasonable time period following seizure and shall provide the facts upon which the seizure was made. The petition shall describe the property and include the names of all owners of record and lienholders of record. The petition shall identify any other persons known to the petitioner to have interests in the property. Petitions for the forfeiture of conveyances also shall include the make, model, and year of the conveyance, the person in whose name the conveyance is registered, and the person who holds the title to the conveyance. A copy of the petition must be sent to each law enforcement agency which has notified the petitioner of its involvement in effecting the seizure. Notice of hearing or rule to show cause must be directed to all persons with interests in the property listed in the petition, including law enforcement agencies which have notified the petitioner of their involvement in effecting the seizure. Owners of record and lienholders of record may be served by certified mail, to the last known address as appears in the records of the governmental agency which records the title or lien.

(2) The judge shall determine whether the property is subject to forfeiture and order the forfeiture confirmed. The Attorney General or his designee or the circuit solicitor or his designee has the burden of proof to establish by a preponderance of the evidence that the property is subject to forfeiture. If the judge finds a forfeiture, he shall then determine the lienholder's interest as provided in this article. The judge shall determine whether any property must be returned to a law enforcement agency pursuant to this section.

(3) If there is a dispute as to the division of the proceeds of forfeited property among participating law enforcement agencies, this issue must be determined by the judge. The proceeds from a sale of property, conveyances, and equipment must be disposed of pursuant to this section.

(4) All property, conveyances, and equipment which will not be reduced to proceeds may be transferred to the law enforcement agency or agencies or to the prosecution agency. Upon agreement of the law enforcement agency or agencies and the prosecution agency, conveyances and equipment may be transferred to any other appropriate agency. Property transferred may not be used to supplant operating funds within the current or future budgets. If the property seized and forfeited is an aircraft or watercraft and is transferred to a state law enforcement agency or other state agency pursuant to the provisions of this subsection, its use and retainage by that agency is at the discretion and approval of the Department of Administration.

(5) If a defendant or his attorney sends written notice to the petitioner or the seizing agency of his interest in the subject property, service may be made by mailing a copy of the petition to the address provided, and service may not be made by publication. In addition, service by publication may not be used for a person incarcerated in a Department of Corrections facility, a county detention facility, or other facility where inmates are housed for the county where the seizing agency is located. The seizing agency shall check the appropriate institutions after receiving an affidavit of nonservice before attempting service by publication.

(6) Any forfeiture may be effected by consent order approved by the court without filing or serving pleadings or notices provided that all owners and other persons with interests in the property, including participating law enforcement agencies, entitled to notice under this section, except lienholders and agencies, consent to the forfeiture. Disposition of the property may be accomplished by consent of the petitioner and those agencies involved. Persons entitled to notice under this section may consent to some issues and have the judge determine the remaining issues.

(7) Disposition of forfeited property under this section must be accomplished as follows:

(a) Property forfeited under this subsection shall first be applied to payment to the victim. The return of the victim to his home country or other absence of the victim from the jurisdiction shall not prevent the victim from receiving compensation.

(b) The victim and the South Carolina Victim Compensation Fund shall each receive one-fourth, and law enforcement shall receive one-half of the value of the forfeited property.

(c) If no victim is named, or reasonable attempts to locate a named victim for forfeiture and forfeiture fails, then all funds shall revert to the South Carolina Victim Compensation Fund and law enforcement to be divided equally.

(d) If federal law enforcement becomes involved in the investigation, they shall equitably split the share local law enforcement receives under this section, if they request or pursue any of the forfeiture. The equitable split must be pursuant to 21 U.S.C. Section 881(e)(1)(A) and (e)(3), 18 U.S.C. Section 981(e)(2), and 19 U.S.C. Section 1616a.

(C)(1) An innocent owner, manager, or owner of a licensed rental agency or any common carrier or carrier of goods for hire may apply to the court of common pleas for the return of any item seized. Notice of hearing or rule to show cause accompanied by copy of the application must be directed to all persons and agencies entitled to notice. If the judge denies the application, the hearing may proceed as a forfeiture hearing.

(2) The court may return any seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence:

(a) in the case of an innocent owner, that the person or entity was not a consenting party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture; or

(b) in the case of a manager or an owner of a licensed rental agency, a common carrier, or a carrier of goods for hire, that any agent, servant, or employee of the rental agency or of the common carrier or carrier of goods for hire was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

If the licensed rental agency demonstrates to the court that it has rented the seized property in the ordinary course of its business and that the tenant or tenants were not related within the third degree of kinship to the manager or owner, or any agents, servants, or employees of the rental agency, then it is presumed that the licensed rental agency was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(3) The lien of an innocent person or other legal entity, recorded in public records, shall continue in force upon transfer of title of any forfeited item, and any transfer of title is subject to the lien, if the lienholder demonstrates to the court by a preponderance of the evidence that he was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

(D) A person who uses property or a conveyance in a manner which would make the property or conveyance subject to forfeiture except for innocent owners, rental agencies, lienholders, and the like as provided for in this section, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than thirty days nor more than one year, fined not more than five thousand dollars, or both. The penalties prescribed in this section are cumulative and must be construed to be in addition to any other penalty prescribed by another provision of this article.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Pursuant to 2017 Act No. 96, Section 14, the references to "Victim's Compensation Fund" in (B)(7)(b) and (B)(7)(c) were changed to "Victim Compensation Fund".



Section 16-3-2100. Posting of information regarding National Human Trafficking Resource Center Hotline in certain establishments; fines.

(A) The following establishments are required to post the information contained in subsection (B) regarding the National Human Trafficking Resource Center Hotline:

(1) an establishment which has been declared a nuisance for prostitution pursuant to Chapter 43, Title 15;

(2) an adult business, including a nightclub, bar, restaurant, or another similar establishment in which a person appears in a state of sexually explicit nudity, as defined in Section 16-15-375, or seminudity, as defined in Section 57-25-120;

(3) businesses and establishments that offer massage or bodywork services by any person who is not licensed under Chapter 30, Title 40;

(4) emergency rooms within any hospital;

(5) urgent care centers;

(6) any hotel, motel, room, or accommodation furnished to transients for which fees are charged in this State;

(7) all agricultural labor contractors and agricultural labor transporters as defined pursuant to Section 41-27-120; and

(8) all airports, train stations, bus stations, rest areas, and truck stops.

(B) The information must be posted in each public restroom for the business or establishment and a prominent location conspicuous to the public at the entrance of the establishment where posters and notices are customarily posted on a poster no smaller than eight and one-half by eleven inches in size and must state in both English and Spanish on the same poster information relevant to the hotline, including the following or language substantially similar:

"If you or someone you know is being forced to engage in any activity and cannot leave, whether it is commercial sex, housework, farm work, or any other activity, call the National Human Trafficking Resource Center Hotline at 1-888-373-7888 to access help and services. Victims of human trafficking are protected under federal law and the laws of South Carolina. The hotline is:

(1) available twenty-four hours a day, seven days a week;

(2) operated by a nonprofit, nongovernmental organization;

(3) anonymous and confidential;

(4) accessible in one hundred seventy languages;

(5) able to provide help, referral to services, training, and general information."

(C) The Department of Revenue, the State Law Enforcement Division, and the Department of Transportation, as appropriate depending on the regulatory control or authority the respective department exercises over the establishment, are directed to provide each establishment with the notice required to be posted by this section. The departments shall post on the departments' websites a sample of the notice required to be posted which must be accessible for download. The business must download and post the notice in not less than sixteen point font.

(D) The Department of Revenue, the State Law Enforcement Division, or the Department of Transportation, as appropriate, is authorized to issue a written warning to an establishment which fails to post the required notice provided in this section and may assess a fine of not more than fifty dollars for each subsequent violation. Each day that the establishment remains in violation of this section is considered a separate and distinct violation and the establishment may be fined accordingly.

(E) The South Carolina Human Trafficking Task Force, Department of Revenue, and Department of Transportation are directed to collaborate on the design of the required notice to be posted and may partner to develop materials, and shall have the design finalized no later than one hundred twenty days after the effective date of this section. Establishments required to post the notice must be in compliance no later than six months after the effective date of this action.

(F) This section does not apply to establishments providing entertainment in theatres, concert halls, art centers, museums, or similar establishments that are devoted primarily to the arts or theatrical performances when the performances presented are expressing matters of serious literary, artistic, scientific, or political value.

HISTORY: 2015 Act No. 7 (S.196), Section 4, eff April 2, 2015.






CHAPTER 5 - OFFENSES AGAINST CIVIL RIGHTS

Section 16-5-10. Conspiracy against civil rights.

It is unlawful for two or more persons to band or conspire together or go in disguise upon the public highway or upon the premises of another with the intent to injure, oppress, or violate the person or property of a citizen because of his political opinion or his expression or exercise of the same or attempt by any means, measures, or acts to hinder, prevent, or obstruct a citizen in the free exercise and enjoyment of any right or privilege secured to him by the Constitution and laws of the United States or by the Constitution and laws of this State.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both. A person convicted under this section is ineligible to hold, and disabled from holding, any office of honor, trust, or profit in this State.

HISTORY: 1962 Code Section 16-101; 1952 Code Section 16-101; 1942 Code Section 1380; 1932 Code Section 1380; Cr. C. '22 Section 310; Cr. C. '12 Section 320; Cr. C. '02 Section 233; G. S. 2567; R. S. 198; 1871 (14) 560; 1960 (51) 1602; 1993 Act No. 184, Section 22.



Section 16-5-20. Punishment for commission of additional crimes.

If in violating any of the provisions of Sections 16-5-10 or 16-5-50 any other crime, misdemeanor or felony shall be committed, the offender or offenders shall, on conviction thereof, be subjected to such punishment for the same as is attached to such crime, misdemeanor and felony by the existing laws of this State.

HISTORY: 1962 Code Section 16-102; 1952 Code Section 16-102; 1942 Code Section 1381; 1932 Code Section 1381; Cr. C. '22 Section 311; Cr. C. '12 Section 321; Cr. C. '02 Section 234; G. S. 2568; R. S. 199; 1871 (14) 560.



Section 16-5-30. Duty and liability of officers.

Any constable, sheriff or magistrate, upon receipt of notice from any person that he has knowledge of an intention or attempt to destroy his property or to collect a mob for that purpose, shall take all legal means necessary for the protection of such property as is attacked or threatened to be attacked, and if such constable, sheriff or magistrate, upon receipt of such notice or upon knowledge of such intention or attempt to destroy such property in any wise received, shall neglect or refuse to perform his duty in the premises, he shall be liable for the damages done to such property, to be recovered by action, and shall also be deemed guilty of a misdemeanor in office and, on conviction thereof, shall forfeit his commission.

HISTORY: 1962 Code Section 16-103; 1952 Code Section 16-103; 1942 Code Section 1386; 1932 Code Section 1386; Cr. C. '22 Section 316; Cr. C. '12 Section 326; Cr. C. '02 Section 239; G. S. 2573; R. S. 204; 1871 (14) 561.



Section 16-5-40. Duty of officers to execute warrants.

All sheriffs, constables, and other officers specially empowered shall obey and execute all warrants and other processes issued under the provisions of Sections 16-5-10, 16-5-20, or 16-5-50 and directed to them. If a sheriff, constable, or other officer specially empowered refuses to receive a warrant or other process when tendered to him or neglects or refuses to execute the same, he is guilty of a misdemeanor and, upon conviction, must be fined five hundred dollars or imprisoned not more than three years. Fines collected are for use of citizens deprived of the rights secured by the provisions of this chapter.

Warrants and other processes run with and are executed by officers anywhere within the circuit or county in which they are issued.

HISTORY: 1962 Code Section 16-104; 1952 Code Section 16-104; 1942 Code Section 1382; 1932 Code Section 1382; Cr. C. '22 Section 312; Cr. C. '12 Section 322; Cr. C. '02 Section 235; G. S. 2569; R. S. 200; 1871 (14) 560; 1993 Act No. 184, Section 163.



Section 16-5-50. Penalty for hindering officers or rescuing prisoners.

Any person who shall (a) hinder, prevent, or obstruct any officer or other person charged with the execution of any warrant or other process issued under the provisions of this chapter in arresting any person for whose apprehension such warrant or other process may have been issued, (b) rescue or attempt to rescue such person from the custody of the officer or person or persons lawfully assisting him, as aforesaid, (c) aid, abet, or assist any person so arrested, as aforesaid, directly or indirectly, to escape from the custody of the officer or person or persons assisting him, as aforesaid, or (d) harbor or conceal any person for whose arrest a warrant or other process shall have been issued, so as to prevent his discovery and arrest, after notice or knowledge of the fact of the issuing of such warrant or other process, shall, on conviction for any such offense, be subject to a fine of not more than three thousand dollars or imprisonment for not more than three years, or both, at the discretion of the court having jurisdiction.

HISTORY: 1962 Code Section 16-105; 1952 Code Section 16-105; 1942 Code Section 1383; 1932 Code Section 1383; Cr. C. '22 Section 313; Cr. C. '12 Section 323; Cr. C. '02 Section 236; G. S. 2570; R. S. 201; 1871 (14) 561; 2010 Act No. 273, Section 19, eff June 2, 2010.



Section 16-5-60. Suits against county for damages to person or property resulting from violation of person's civil rights.

Any citizen who shall be hindered, prevented or obstructed in the exercise of the rights and privileges secured to him by the Constitution and laws of the United States or by the Constitution and laws of this State or shall be injured in his person or property because of his exercise of the same may claim and prosecute the county in which the offense shall be committed for any damages he shall sustain thereby, and the county shall be responsible for the payment of such damages as the court may award, which shall be paid by the county treasurer of such county on a warrant drawn by the governing body thereof. Such warrant shall be drawn by the governing body as soon as a certified copy of the judgment roll is delivered to them for file in their office.

HISTORY: 1962 Code Section 16-106; 1952 Code Section 16-106; 1942 Code Section 1384; 1932 Code Section 1384; Cr. C. '22 Section 314; Cr. C. '12 Section 324; Cr. C. '02 Section 237; G. S. 2571; R. S. 202; 1871 (14) 561.



Section 16-5-70. Indemnity for property destroyed by mob or riot.

When any dwelling house, building or other property, real or personal, shall be destroyed in consequence of any mob or riot it shall be lawful for any person owning or interested in such property to bring a suit against the county in which such property was situated and being for the recovery of such damages as he may have sustained by reason of the destruction thereof. The amount which shall be recovered in such action shall be paid in the manner provided by Section 16-5-60.

HISTORY: 1962 Code Section 16-107; 1952 Code Section 16-107; 1942 Code Section 1385; 1932 Code Section 1385; Cr. C. '22 Section 315; Cr. C. '12 Section 325; Cr. C. '02 Section 238; G. S. 2572; R. S. 203; 1871 (14) 561.



Section 16-5-80. Damages not recoverable from county when property damage results from plaintiff's illegal or negligent conduct.

No person shall be entitled to the recovery of such damages if it shall appear that the destruction of his property was caused by his illegal conduct, nor unless it shall appear that he, upon knowledge had of the intention or attempt to destroy his property or to collect a mob for that purpose and sufficient time intervening, gave notice thereof to a constable, sheriff or magistrate of the county in which such property was situated and being.

HISTORY: 1962 Code Section 16-108; 1952 Code Section 16-108; 1942 Code Section 1386; 1932 Code Section 1386; Cr. C. '22 Section 316; Cr. C. '12 Section 326; Cr. C. '02 Section 239; G. S. 2573; R. S. 204; 1871 (14) 561.



Section 16-5-90. Preservation of property owner's right of action against participants in mob or riot resulting in damage to property.

Nothing in this chapter shall be construed to prevent the person whose property is so injured or destroyed from having and maintaining his action against every person engaged or participating in such mob or riot to recover full damages for any injury sustained; provided, however, that no damages shall be recovered by such person against any of such rioters for the same injury for which compensation shall be made by the county.

HISTORY: 1962 Code Section 16-109; 1952 Code Section 16-109; 1942 Code Section 1387; 1932 Code Section 1387; Cr. C. '22 Section 317; Cr. C. '12 Section 327; Cr. C. '02 Section 240; G. S. 2574; R. S. 205; 1871 (14) 562.



Section 16-5-100. Jurisdiction of circuit courts.

The circuit courts of this State within their respective circuits in the counties of which the circuits are respectively composed shall have cognizance of all actions arising under the provisions of Sections 16-5-30, 16-5-70 and 16-5-110.

HISTORY: 1962 Code Section 16-110; 1952 Code Section 16-110; 1942 Code Section 988; 1932 Code Section 988; Cr. P. '22 Section 79; Cr. C. '12 Section 330; Cr. C. '02 Section 243; G. S. 2577; R. S. 208; 1871 (14) 562.



Section 16-5-110. County's right of action against participants in mob or riot resulting in county's liability for damages to property.

The governing body of the county against which damages shall be recovered under the provisions of this chapter may bring suit in the name of the county against any and all persons engaged or in any manner participating in any such mob or riot and against any constable, sheriff, magistrate or other officer charged with the maintenance of the public peace who may be liable, by neglect of duty, to the provisions of this chapter for the recovery of all damages, costs and expenses incurred by the county and such suits shall not abate or fail by reason of too many or too few parties defendant being named therein.

HISTORY: 1962 Code Section 16-111; 1952 Code Section 16-111; 1942 Code Section 1388; 1932 Code Section 1388; Cr. C. '22 Section 318; Cr. C. '12 Section 328; Cr. C. '02 Section 241; G. S. 2575; R. S. 206; 1871 (14) 562.



Section 16-5-120. Penalty for engaging in riot when weapon not used.

Any person, upon conviction of engaging in a riot, rout or affray when no weapon was actually used and no wound inflicted shall be subject and liable for each offense to a fine not to exceed one hundred dollars or to imprisonment for a term not exceeding thirty days.

HISTORY: 1962 Code Section 16-113; 1952 Code Section 16-113; 1942 Code Section 1737; 1932 Code Section 1737; Cr. C. '22 Section 719; Cr. C. '12 Section 23; Cr. C. '02 Section 15; R. S. 14; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824.



Section 16-5-130. Penalties for instigating, aiding or participating in riot.

A person who is convicted of riot, or of participating in a riot, either by being personally present, or by instigating, promoting, or aiding the same, is guilty of a:

(1) felony and must be imprisoned not more than five years or fined not more than one thousand dollars, or both, if the purpose of the assembly, or of the acts done or threatened or intended by the persons engaged, is to resist the enforcement of a statute of this State, or of the United States, or to obstruct any public officer of this State, or of the United States, in serving or executing any process or other mandate of a court of competent jurisdiction, or in the performance of any other duty; or if the offender carries, at the time of the riot, firearms, or any other dangerous weapon, or is disguised;

(2) misdemeanor and must be imprisoned not more than two years or fined not more than five hundred dollars, or both, if the offender directs, advises, encourages, or solicits other persons, present or participating in the riot or assembly, to acts of force or violence;

(3) misdemeanor and must be imprisoned not more than two years or fined not more than two hundred and fifty dollars, or both, in any case, not embraced within the foregoing subdivisions of this section.

This section must not be construed to prevent the peaceable assembling of persons for lawful purposes of protest or petition.

HISTORY: 1962 Code Section 16-113.1; 1968 (55) 2286; 1993 Act No. 184, Section 164.



Section 16-5-140. Enforcement of chapter.

Sheriffs, constables and other officers in the several circuits or counties vested with powers of arresting, imprisoning and bailing offenders against the laws of this State shall institute proceedings against every person who shall violate the provisions of this chapter and cause them to be arrested, imprisoned or bailed, as the case may require, for a trial before such court as shall have jurisdiction of the offense.

HISTORY: 1962 Code Section 16-112; 1952 Code Section 16-112; 1942 Code Section 1389; 1932 Code Section 1389; Cr. C. '22 Section 319; Cr. C. '12 Section 329; Cr. C. '02 Section 242; G. S. 2576; R. S. 207; 1871 (14) 566.






CHAPTER 7 - OFFENSES AGAINST THE PEACE

Section 16-7-10. Illegal acts during state of emergency.

(A) In any area designated by the Governor in his proclamation that a state of emergency exists, and during the duration of the proclamation, it is unlawful for a person to:

(1)(a) violate a provision in the proclamation including, but not limited to, any curfew set forth by the proclamation;

(b) congregate, unless authorized or in their homes, in groups of three or more and to refuse to disperse upon order of a law enforcement officer; or

(c) wilfully fail or refuse to comply with any lawful order or direction of any law enforcement officer.

A person violating the provisions of this item is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than thirty days.

(2)(a) enter into the property of another, without lawful authority and with criminal intent;

(b) damage the property of another; or

(c) take possession or otherwise disturb the property of another in any manner.

A person violating a provision of this item is guilty of the felony of looting and, upon conviction, must be fined or imprisoned, or both, in the discretion of the court. The court must order restitution pursuant to Section 17-25-322;

(3) charge unconscionable prices during a declared state of emergency or disaster, as described in Section 39-5-145, or knowingly and wilfully use a misleading practice or device to solicit the contribution or sale of goods or services for charitable purposes in connection with a declared state of emergency or disaster, as described in Section 39-5-147.

(B) Penalties provided in this article are cumulative of and in addition to those provided in Sections 39-5-145 and 39-5-147.

HISTORY: 1962 Code Section 16-171; 1968 (55) 2741; 2002 Act No. 339, Section 8, eff July 2, 2002.

Editor's Note

2002 Act No. 393, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-7-20. Powers of law enforcement officers.

All law enforcement officers of the State or any of its subdivisions who may be called to duty in the area designated by the Governor in his proclamation, when engaged in the performance of duties in such area, shall have the full powers of constable at all places within such area and may pursue and arrest offenders against the laws of this State or the provisions of the proclamation.

HISTORY: 1962 Code Section 16-172; 1968 (55) 2741.



Section 16-7-30. Powers of national guardsmen.

Members of the South Carolina National Guard shall have the powers of peace officers when they are (1) called or ordered into active State service by the Governor pursuant to Sections 25-1-1840, 25-1-1860 and 25-1-1890, (2) serving within the area wherein military assistance is required, and (3) directly assisting civil authorities. Any person arrested or taken into custody by a member of the Guard, under the provisions of this section, shall be dealt with as required by law of peace officers. No person arrested and taken into custody, under no circumstances, shall be detained or confined at any military installation.

HISTORY: 1962 Code Section 16-173; 1968 (55) 2741.



Section 16-7-40. Article is cumulative.

The provisions of this article are cumulative and in addition to existing criminal laws.

HISTORY: 1962 Code Section 16-174; 1968 (55) 2741.



Section 16-7-110. Wearing masks and the like.

No person over sixteen years of age shall appear or enter upon any lane, walk, alley, street, road, public way or highway of this State or upon the public property of the State or of any municipality or county in this State while wearing a mask or other device which conceals his identity. Nor shall any such person demand entrance or admission to or enter upon the premises or into the enclosure or house of any other person while wearing a mask or device which conceals his identity. Nor shall any such person, while wearing a mask or device which conceals his identity, participate in any meeting or demonstration upon the private property of another unless he shall have first obtained the written permission of the owner and the occupant of such property.

HISTORY: 1962 Code Section 16-114; 1952 Code Section 16-114; 1951 (47) 132.



Section 16-7-120. Placing burning or flaming cross in public place.

It shall be unlawful for any person to place or to cause to be placed in a public place in the State a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is the whole or a part or to place or cause to be placed on the property of another in the State a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is the whole or a part, without first obtaining written permission of the owner or occupier of the premises so to do.

HISTORY: 1962 Code Section 16-116; 1952 Code Section 16-116; 1951 (47) 132.



Section 16-7-130. Exceptions to Sections 16-7-110 and 16-7-120.

The provisions of Sections 16-7-110 and 16-7-120 shall not affect the following:

(1) Any person wearing traditional holiday costume;

(2) Any person engaged in a trade or employment in which a mask is worn for the purpose of ensuring the physical safety of the wearer or because of the nature of the occupation, trade or profession;

(3) Any person using a mask in a theatrical production or masquerade ball; or

(4) Any person wearing a gas mask prescribed in a civil defense drill or exercise or in an emergency.

HISTORY: 1962 Code Section 16-115; 1952 Code Section 16-115; 1951 (47) 132.



Section 16-7-140. Violations of Sections 16-7-110 and 16-7-120.

A person who violates any provision of Sections 16-7-110 and 16-7-120 is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars or by imprisonment for a period not to exceed twelve months.

HISTORY: 1962 Code Section 16-117; 1952 Code Section 16-117; 1951 (47) 132; 2010 Act No. 237, Section 89, eff June 11, 2010.



Section 16-7-150. Slander and libel.

Any person who shall with malicious intent originate, utter, circulate or publish any false statement or matter concerning another the effect of which shall tend to injure such person in his character or reputation shall be guilty of a misdemeanor and, upon conviction therefor, be subject to punishment by fine not to exceed five thousand dollars or by imprisonment for a term not exceeding one year, or by both fine and imprisonment, in the discretion of the court; provided, that nothing herein shall be construed to abridge any right any person may have by way of an action for damages for libel or slander under the existing law.

HISTORY: 1962 Code Section 16-161; 1952 Code Section 16-161; 1942 Code Section 1395; 1932 Code Section 1395; Cr. C. '22 Section 326; 1912 (27) 775.



Section 16-7-160. Illegal use of stink bombs or other devices containing foul or offensive odors.

It is unlawful for a person, other than a peace officer engaged in the discharge of his duty, to place or throw a stink bomb, tear-gas bomb, smoke bomb, or similar device which contains foul or offensive odors, may inflict injury, or cause fear sufficient to incite a riot or conditions of panic in or in close proximity to a public building, storehouse, theater, stadium, arena, motion picture theater, private residence, boardinghouse, or other building or structure where people lodge, congregate, or reside.

A person who violates the provisions of this section is guilty of a:

(1) misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than three thousand dollars, or both.

(2) felony if he causes serious bodily harm or injury and, upon conviction, must be imprisoned not more than ten years or fined not more than ten thousand dollars, or both. The court may order all or a portion of a fine to be paid to persons injured as a result of the violation to recover necessary medical expenses.

HISTORY: 1962 Code Section 16-162; 1952 Code Section 16-162; 1942 Code Section 1177-1; 1932 (38) 1534; 1933 (38) 137; 1987 Act No. 50 Section 1; 1993 Act No. 184, Section 23.



Section 16-7-170. Entering public building for purpose of destroying records or other property.

Any person who enters into any private or public school, college or university building, or a public building, for the purpose of destroying records or other property, or destroys or damages records or other property, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years.

HISTORY: 1962 Code Section 16-163; 1969 (56) 318; 1993 Act No. 184, Section 165.






CHAPTER 8 - OFFENSES PROMOTING CIVIL DISORDER

Section 16-8-10. Definitions.

As used in this chapter:

(1) "Bacteriological weapon" and "biological weapon" mean devices which are designed in a manner as to permit the intentional release into the population or environment of microbiological or other biological materials, toxins, or agents, whatever their origin or method of production, in a manner not authorized by law, or any device, the development, production, or stockpiling of which is prohibited pursuant to the "Convention of the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and their Destruction", 26 U.S.T. 583, TIAS 8063.

(2) "Bomb" includes a destructive device capable of being detonated, triggered, or set off to release any substance or material that is destructive, irritating, odoriferous, or otherwise harmful to one or more organisms including, but not limited to, human beings, livestock, animals, crops or vegetation, or to earth, air, water, or any other material or substance necessary or required to sustain human or any other individual form of life, or to real or personal property.

(3) "Civil disorder" means a public disturbance involving acts of violence by three or more persons which causes an immediate danger of or results in damage or injury to another person or his property.

(4) "Destructive device" means:

(a) a bomb, incendiary device, or any thing that can detonate, explode, be released, or burn by mechanical, chemical, or nuclear means, or that contains an explosive, incendiary, poisonous gas, or toxic substance (chemical, biological, or nuclear materials) including, but not limited to, an incendiary or over-pressure device, or any other device capable of causing damage, injury, or death;

(b) a bacteriological weapon or biological weapon; or

(c) a combination of any parts, components, chemical compounds, or other substances, either designed or intended for use in converting any device into a destructive device which has been or can be assembled to cause damage, injury, or death.

(5) "Device" means an object, contrivance, instrument, technique, or means that is designed, manufactured, assembled, or capable of serving any purpose in a bomb, destructive device, explosive, incendiary, or weapon of mass destruction.

(6) "Explosive" means a chemical compound or other substance or a mechanical system intended for the purpose of producing an explosion capable of causing injury, death, or damage to property or one containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury, death, or damage to property. Explosives include, but are not limited to, the list of explosive materials published and periodically updated by the Bureau of Alcohol, Tobacco and Firearms.

(7) "Firearm" means a weapon which is designed to or readily may be converted to expel a projectile by the action of an explosive, or the frame or receiver of that weapon.

(8) "Incendiary" means any material that:

(a) causes, or is capable of causing, fire when it is lit or ignited; and

(b) is used to ignite a flammable liquid or compound in an unlawful manner.

(9) "Incendiary device" means a destructive device, however possessed or delivered, and by whatever name called, containing or holding a flammable liquid or compound, which is capable of being ignited by any means possible. Incendiary device includes, but is not limited to, any form of explosive, explosive bomb, grenade, missile, or similar device, whether capable of being carried or thrown by a person acting alone or with one or more persons, but does not include a device manufactured or produced for the primary purpose of illumination or for marking detours, obstructions, defective paving, or other hazards on streets, roads, highways, or bridges, when used in a lawful manner.

(10) "Law enforcement officer" means:

(a) an officer or employee of the United States, a state, political subdivision of a state, or the District of Columbia, who is authorized to enforce laws and is acting within his official capacity;

(b) members of the National Guard;

(c) members of the organized militia of a state or territory;

(d) members of the Armed Forces of the United States.

(11) "Over-pressure device" means a container filled with an explosive gas or expanding gas or liquid which is designed or constructed so as to cause the container to break, fracture, or rupture in such a manner which is capable of causing death, bodily harm, or property damage, and includes, but is not limited to, a chemical reaction bomb, an acid bomb, a caustic bomb, or a dry ice bomb.

(12) "Parts" means a combination of parts, components, chemical compounds, or other substances, designed or intended for use in converting any device into a destructive device.

(13) "Poisonous gases" means a toxic chemical or its precursors that through its chemical action or properties on life processes, causes death or injury to human beings or other living organisms. Poisonous gases do not include:

(a) riot control agents, smoke and obscuration materials, or medical products which are manufactured, possessed, transported, or used in accordance with the laws of this State or the United States;

(b) tear gas devices designed to be carried on or about the person which contain not more than fifty cubic centimeters of the chemical; or

(c) pesticides, as used in agriculture and household products.

(14) "Weapon of mass destruction" means:

(a) any destructive device as defined in item (4);

(b) any weapon that is designed or intended to cause death or serious bodily injury through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

(c) any weapon involving a disease organism; or

(d) any weapon that is designed to release radiation or radioactivity at a level dangerous to human life.

HISTORY: 1989 Act No. 42, Section 1; 2000 Act No. 237, Section 4; 2002 Act No. 339, Section 39, eff July 2, 2002.

Editor's Note

2002 Act No. 393, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-8-20. Teaching or demonstrating use of or making of destructive device; penalties.

(A) A person may not:

(1) teach or demonstrate to another person the use, application, or making of a firearm or destructive device which is capable of causing injury or death if the person knows, has reason to know, or intends that what is taught or demonstrated will be employed unlawfully for use in, or in furtherance of, a civil disorder; nor

(2) assemble with one or more persons for the purpose of training, practicing, or instructing in the use of a firearm or destructive device which is capable of causing injury or death to persons if the training, practice, or instruction is used in furtherance of an unlawful purpose or a civil disorder.

(B) A person who violates the provisions of subsection (A) is guilty of a felony and, upon conviction:

(1) for a first offense must be fined not more than five thousand dollars or imprisoned for not more than five years, or both;

(2) for a second or subsequent offense must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 1989 Act No. 42, Section 1; 2000 Act No. 237, Section 5.



Section 16-8-30. Exceptions.

Nothing contained in this chapter prohibits:

(1) an act of a law enforcement officer performed within his official capacity;

(2) training for law enforcement officers conducted by or for an agency or a political subdivision of a state or an agency of the United States;

(3) activities of the National Guard or of the armed forces of the United States; or

(4) classes intended to teach the safe handling of legal firearms for hunting, recreation, competition, or self-defense.

HISTORY: 1989 Act No. 42, Section 1.



Section 16-8-210. Citation of article.

This article may be cited as the "Criminal Gang Prevention Act".

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-230. Definitions.

As used in this article:

(1) "Contraband" means any real or personal property, including money, that is owned by, in the possession of, or subject to the control of a criminal gang member and which is acquired by, derived from, or traceable to criminal gang activity.

(2) "Criminal gang" means a formal or informal ongoing organization, association, or group that consists of five or more persons who form for the purpose of committing criminal activity and who knowingly and actively participate in a pattern of criminal gang activity.

(3) "Criminal gang member" means an individual who is an active member of a criminal gang.

(4) "Pattern of criminal gang activity" means the commission or attempted commission of, commission as an accessory before or after the fact to, or solicitation or conspiracy to commit, by a criminal gang member, while knowingly and actively participating in criminal gang activity, four or more of the following offenses occurring within a two-year period, provided that at least three of these offenses occurred after July 1, 2007:

(a) a violent offense as defined in Section 16-1-60 committed as a part of criminal gang activity;

(b) financial transaction card crimes as defined in Chapter 14 of Title 16 committed as a part of criminal gang activity;

(c) first degree lynching as defined in Section 16-3-210 committed as a part of criminal gang activity;

(d) second degree lynching as defined in Section 16-3-220 committed as a part of criminal gang activity;

(e) breaking into a motor vehicle as defined in Section 16-13-160 committed as a part of criminal gang activity;

(f) grand larceny as defined in Section 16-13-30 committed as a part of criminal gang activity;

(g) blackmail as defined in Section 16-17-640 committed as a part of criminal gang activity;

(h) malicious injury to property as defined in Sections 16-11-510, 16-11-520, 16-11-530, and 16-11-535 committed as a part of criminal gang activity;

(i) drug offense as defined in Sections 44-53-370 and 44-53-375 committed as a part of criminal gang activity;

(j) harassment, stalking, or aggravated stalking as defined in Article 17, Chapter 3 of Title 16 committed as a part of criminal gang activity;

(k) pointing a firearm at any person as defined in Section 16-23-410 committed as a part of criminal gang activity;

(l) discharging a firearm at or into dwellings, structures, enclosures, vehicles, or equipment as defined in Section 16-23-440 committed as a part of criminal gang activity;

(m) the common law offense of assault and battery of a high and aggravated nature committed as a part of criminal gang activity; or

(n) the common law offense of obstruction of justice committed as a part of criminal gang activity.

(5) "Gang-related incident" means an incident that, upon investigation, meets any of the following conditions:

(a) the participants are identified as criminal gang members acting collectively to further a criminal purpose of the criminal gang;

(b) a reliable informant identifies an incident as criminal gang activity based upon first-hand knowledge or personal observation; or

(c) a person other than a reliable informant provides information that identifies an incident as criminal gang activity, and it is corroborated by independent information.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.

Code Commissioner's Note

Section 16-3-220, referenced in item (4)(d) was repealed by 2010 Acts No. 273, Section 5.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-8-240. Use of or threat of physical violence by criminal gang member; penalties.

(A) It is unlawful for a criminal gang member to use or threaten to use physical violence against another person with the intent to coerce, induce, or solicit that person or another person to actively participate in criminal gang activity, or to prevent another criminal gang member from withdrawing from or leaving a criminal gang. A criminal gang member who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than one thousand dollars or imprisoned not more than two years, or both. A criminal gang member convicted for a second or subsequent offense pursuant to this subsection is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(B) A criminal gang member who uses a firearm, any other deadly weapon, or physical violence to coerce, induce, or solicit another person to actively participate in a criminal gang, or to prevent another criminal gang member from withdrawing or leaving a criminal gang, in addition to the punishment prescribed in subsection (A), may be punished by an additional fine of not more than ten thousand dollars or by imprisonment for an additional period of not more than ten years, or both.

(C) If the person solicited, recruited, coerced, or threatened in violation of this section is under the age of eighteen, an additional term of three years may be imposed in addition and consecutive to the penalty prescribed for a violation of this section.

(D) A person who has been coerced, intimidated, threatened, or injured in violation of this section has a civil cause of action against a criminal gang or criminal gang member violating this section for treble the amount of the actual damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs from the criminal gang or criminal gang member.

(E) Nothing in this section limits prosecution under any other provision of law.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-250. Preventing witness or victim from testifying; penalty; coerced person's right to bring civil action.

(A) It is unlawful for a criminal gang member by threat or force to:

(1) prevent a witness or victim from attending or giving testimony at a trial, proceeding, or inquiry authorized by law that concerns or relates to any criminal activity; or

(2) attempt to prevent a witness or victim from attending or giving testimony at a trial, proceeding, or inquiry authorized by law that concerns or relates to any criminal activity.

(B) A criminal gang member who violates a provision of this section is guilty of a felony and, upon conviction, must be punished by a fine of not more than ten thousand dollars or imprisoned for not more than ten years, or both.

(C) A person who has been coerced, intimidated, threatened, or injured in violation of this section has a civil cause of action against a criminal gang or criminal gang member violating this section for treble the amount of his actual damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs from the criminal gang or criminal gang member.

(D) Nothing in this section limits prosecution under any other provision of law.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-260. Seizure of firearms, ammunition, electronic records, or money; forfeiture actions.

(A)(1) Any firearm, ammunition to be used in a firearm, or dangerous weapon in the possession of a member of a criminal gang may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the firearm, ammunition to be used in a firearm, or dangerous weapon is or has been used in a pattern of criminal gang activity or in the commission of a criminal act for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(2) Any written or electronic communications, records, money, negotiable instruments, or valuables may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the written or electronic communications, records, money, negotiable instruments, or valuables have been used in a pattern of criminal gang activity or have been used for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(3) Any contraband, as defined in Section 16-8-230, or other asset owned or titled in the name of the gang or an individual gang member may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the contraband or asset has been used in a pattern of criminal gang activity or has been used for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(B) The solicitor or another prosecuting attorney shall initiate, in a civil action, forfeiture proceedings by petition in a court of competent jurisdiction regarding any property seized pursuant to the provisions of this section within ninety days of seizure. The solicitor or another prosecuting attorney must provide notice of the filing of the petition to those criminal gang members who become known to law enforcement officials as a result of the seizure and any related arrests, and to any person learned by law enforcement officials to be the owner of any of the property involved. After initial notice of the filing of the petition, the court must ensure that all persons so notified continue to receive notice of all subsequent proceedings related to the property.

(C) A person who claims an interest in any seized property, in order to assert a claim that the property should not be forfeited, must file a notice with the court, without the necessity of paying costs, of the intent to establish either of the following:

(1) that the person asserting the claim did not know and could not have known of the property's use in the commission of a pattern of criminal gang activity or in furthering the interests of the criminal gang; or

(2) that the law enforcement officer lacked the requisite reasonable belief that the property was or would be used in the commission of a pattern of criminal gang activity or in furtherance of the interests of the criminal gang.

(D) In any hearings held and determinations made, pursuant to this section, the court may receive and consider, in making a determination of reasonable cause, all evidence admissible in determining reasonable or probable cause at a preliminary hearing together with inferences arising from the evidence presented.

(E) An acquittal or dismissal in a criminal proceeding must not preclude civil proceedings under this section. However, for good cause shown, on motion by the solicitor or another prosecuting attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of this section. A stay is not available pending an appeal.

(F) Except as otherwise provided by this section, all proceedings under this section are governed according to the common law, by statutory provisions relating to civil remedies and procedures, and the rules of civil procedure established for the circuit court. Additionally, any action under the provisions of this section may be consolidated with any other action or proceeding pursuant to this section relating to the same property on motion of the solicitor or prosecuting attorney.

(G) The forfeiture provided for in this section must be decided by the court. The hearing on the claim must be held within sixty days after service of the petition, unless continued for good cause. The solicitor or prosecuting attorney has the burden of proof to establish by a preponderance of the evidence that the property is subject to forfeiture.

(H) A person who asserts a successful claim in accordance with subsection (C) must be awarded the seized property by the court. All property to which no claim is filed, or to which no successful claim is made may be destroyed, sold at a public or private sale, retained for use by the seizing agency, or transferred without charge to any law enforcement agency of the State for use by the agency.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-270. Civil cause of action in favor of State of South Carolina or political entity; actions for injunction; venue; service of process.

(A) A civil cause of action is created in favor of the State of South Carolina, a county, municipality, or another political subdivision, or an agency or instrumentality of them, that sustains any damage, impairment, or injury proximately caused by a pattern of criminal gang activity as defined in this article, or the commission of a criminal act for the purpose of benefiting, promoting, or furthering the interests of a criminal gang. The cause of action created by this section may be brought against a criminal gang, a criminal gang member, or any other person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity, or any other person who commits a criminal act or delinquency for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(B) Except as provided in this section, an action for injunction, damages, or other relief filed pursuant to this section must proceed according to the common law, statutory provisions relating to civil remedies and procedures, and the rules of civil procedure established for the circuit court.

(C) For purposes of venue, an action under this section for the recovery of damages may be brought in the county where the wrongful conduct occurred, or in the county where the damages were sustained. An action to enjoin the commission of an offense or an unlawful act may be brought in the county where the wrongful conduct occurred or may occur. For purposes of service of process, service of process upon a member of a criminal gang or a person representing a criminal gang member by appointment of court, operation of law, or mandate constitutes adequate service upon a criminal gang.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-280. Identity of informant exempt from disclosure.

In all civil actions brought under the provisions of this article, the identity of an informant, identifying information relating to an informant, and all matters exempt from disclosure under Chapter 4, Title 30, the Freedom of Information Act, are exempt from discovery or disclosure under the rules of civil procedure.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-290. Notification of police or sheriff of release of criminal gang member from prison.

When a criminal gang member is released from the custody of a jail, prison, or corrections facility, and the criminal gang member was in the custody of the jail, prison, or corrections facility for a violation of the provisions of this article, the jail, prison, or corrections facility must transmit notice of the release of the criminal gang member to the sheriff of the county in which the crime was committed. Notice also must be given to a sheriff that the criminal gang member is being released and has provided an address within the jurisdiction of that sheriff for the county in which the criminal gang member intends to reside. If the crime was committed in a municipality, or if the criminal gang member will reside in a municipality upon release, that law enforcement agency must transmit the same notice to the chiefs of police of those municipalities.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-310. Local ordinances.

Nothing in this article prohibits the governing body of a county, a municipality, or another political subdivision of the State from adopting and enforcing ordinances consistent with this article relating to criminal gangs, criminal gang members, and gang violence. When local ordinances duplicate or supplement this article, this article provides alternative remedies.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-320. Access to and maintenance of records of criminal gang activity.

The State Law Enforcement Division must include the Violent Gang and Terrorist Organization File of the Federal Bureau of Investigation's National Crime Information Center among those National Crime Information Center data available for direct access by authorized criminal justice agencies. State, county, and municipal law enforcement agencies must maintain a record of all persons who are found to be criminal gang members in the Violent Gang and Terrorist Organization File in accordance with the National Crime Information Center entry criteria. All gang-related incidents must be appropriately annotated in the South Carolina Incident-Based Reporting System pursuant to the intent and purpose of this article.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-330. Development and management of statewide criminal gang database.

(A) Pursuant to achieving the intent and purpose of this article, the State Law Enforcement Division must develop and manage a statewide criminal gang database to facilitate the exchange of information between federal, state, county, and municipal law enforcement agencies pursuant to the intent and purpose of this article.

(B) All state, county, and municipal law enforcement agencies must furnish information they acquire relating to criminal gangs and gang-related incidents to the State Law Enforcement Division to be included in the database.

(C) The State Law Enforcement Division may determine if information relating to criminal gangs, gang-related incidents, patterns of gang activity, or members or associates of criminal gangs received from federal law enforcement agencies and law enforcement agencies of other states is to be included in the database.

(D) Criminal information relating to a criminal gang and collected pursuant to this article must be consistent with the criteria required on the effective date of this act by the Violent Gang and Terrorist Organization File of the Federal Bureau of Investigation's National Crime Information Center. The State Law Enforcement Division is authorized pursuant to the Administrative Procedures Act in Chapter 23, Title 1:

(1) to promulgate emergency regulations to make the criteria effective for collection of database information until such time as permanent regulations are promulgated and affirmatively approved by the General Assembly;

(2) to promulgate permanent regulations consistent with the criteria required on the effective date of this act, which are to be affirmatively approved by the General Assembly, and to amend those regulations to reflect changes made in the criteria; and

(3) to promulgate permanent regulations concerning the punishment associated with intentional misuse of the database.

(E) Information relating to a person who does not have a criminal arrest record and is not a member of a criminal gang must be used only for intelligence, investigative, and tracking purposes.

(F) The information contained in this database is not subject to the provisions of the Freedom of Information Act.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



Section 16-8-340. Community anti-gang matching grants program.

There is established in the appropriate office of the Department of Administration a Community Safety Anti-Gang Matching Grants program to provide funding for local programs to prevent youth idleness and intervene with at-risk youth. These grants may be awarded to counties and municipalities upon application for after school programs, summer youth employment programs, and police and sheriff anti-gang task forces. Grants must be awarded on a two-for-one matching basis with the local match component consisting of cash. Grant applications must be reviewed and rated by the Governor's Committee on Criminal Justice, Crime, and Delinquency, but responsibility for the award of grants is solely with the board. Funding for these grants must be in the amount as the General Assembly shall provide by law.

HISTORY: 2007 Act No. 82, Section 7, eff June 12, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.






CHAPTER 9 - OFFENSES AGAINST PUBLIC JUSTICE

Section 16-9-10. Perjury and subornation of perjury.

(A)(1) It is unlawful for a person to wilfully give false, misleading, or incomplete testimony under oath in any court of record, judicial, administrative, or regulatory proceeding in this State.

(2) It is unlawful for a person to wilfully give false, misleading, or incomplete information on a document, record, report, or form required by the laws of this State.

(B)(1) A person who violates the provisions of subsection (A)(1) is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

(2) A person who violates the provisions of subsection (A)(2) is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not less than one hundred dollars, or both.

(C) A person may be convicted under this section if he induces, procures, or persuades another person to commit perjury or if he commits perjury by his own act, consent, or agreement.

HISTORY: 1962 Code Section 16-201; 1952 Code Section 16-201; 1942 Code Section 1397; 1932 Code Section 1397; Cr. C. '22 Section 332; Cr. C. '12 Section 340; Cr. C. '02 Section 253; G. S. 2531; R. S. 217; 1712 (2) 487; 1993 Act No. 184, Section 89.



Section 16-9-20. Subornation of perjury in civil actions.

(A) It is unlawful for a person to:

(1) wilfully induce, procure, or persuade another person by any means to commit perjury in initiating a civil action or proceeding; or

(2) wilfully induce, procure, or persuade another person to give false, misleading, or incomplete testimony while under oath in a civil action or proceeding.

(B) A person who violates the provision of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months and fined not less than two hundred dollars.

HISTORY: 1962 Code Section 16-202; 1952 Code Section 16-202; 1942 Code Section 1398; 1932 Code Section 1398; Cr. C. '22 Section 333; Cr. C. '12 Section 341; Cr. C. '02 Section 254; G. S. 2532; R. S. 218; 1712 (2) 487; 1993 Act No. 184, Section 90.



Section 16-9-30. False swearing before persons authorized to administer oaths.

It is unlawful for a person to wilfully and knowingly swear falsely in taking any oath required by law that is administered by a person directed or permitted by law to administer such oath.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-203; 1952 Code Section 16-203; 1942 Code Section 1400; 1932 Code Section 1400; Cr. C. '22 Section 335; Cr. C. '12 Section 343; Cr. C. '02 Section 256; G. S. 2534; R. S. 220; 1833 (2) 485; 1993 Act No. 184, Section 166.



Section 16-9-50. Disposition of fines.

The one moiety of the fines imposed by this article shall be for the State and the other moiety to such person as shall be grieved, hindered or molested by reason of the offense or offenses before mentioned that will sue for the same by action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 16-205; 1952 Code Section 16-205; 1942 Code Section 1399; 1932 Code Section 1399; Cr. C. '22 Section 334; Cr. C. '12 Section 342; Cr. C. '02 Section 255; G. S. 2533; R. S. 219; 1712 (2) 488.



Section 16-9-210. Giving or offering bribes to officers.

Whoever corruptly gives, offers or promises to any executive, legislative or judicial officer, after his election or appointment, either before or after he is qualified or has taken his seat, any gift or gratuity whatever, with intent to influence his act, vote, opinion, decision or judgment on any matter, question, cause or proceeding which may be pending or may by law come or be brought before him in his official capacity, shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by a fine not exceeding three thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-211; 1952 Code Section 16-211; 1942 Code Section 1402; 1932 Code Section 1402; Cr. C. '22 Section 337; Cr. C. '12 Section 348; Cr. C. '02 Section 261; G. S. 2536; R. S. 225; 1869 (14) 308.



Section 16-9-220. Acceptance of bribes by officers.

Every executive, legislative or judicial officer who corruptly accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to such an officer under an agreement or with an understanding that his vote, opinion or judgment shall be given in any particular manner or on any particular side of any question, cause or proceeding which is or may be by law brought before him in his official capacity or that, in such capacity, he shall make any particular nomination or appointment shall forfeit his office, be forever disqualified to hold any public office, trust or appointment under the laws of this State and be punished by imprisonment in the State Penitentiary at hard labor not exceeding ten years or by fine not exceeding five thousand dollars and imprisonment in jail not exceeding two years.

HISTORY: 1962 Code Section 16-212; 1952 Code Section 16-212; 1942 Code Section 1403; 1932 Code Section 1403; Cr. C. '22 Section 338; Cr. C. '12 Section 349; Cr. C. '02 Section 262; G. S. 2537; R. S. 226; 1869 (14) 308.



Section 16-9-230. Acceptance of rebates or extra compensation.

No person holding an office or position of trust or profit in this State or in the public institutions thereof shall accept rebates or extra compensation in addition to that provided by law. Any person violating the provisions of this section shall be fined in a sum not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not less than three months nor more than five years.

This section shall not apply to officers accepting rebates not for their individual use but for the benefit and in behalf of the State.

HISTORY: 1962 Code Section 16-213; 1952 Code Section 16-213; 1942 Code Section 1518; 1932 Code Section 1518; Cr. C. '22 Section 466; Cr. C. '12 Section 539; Cr. C. '02 Section 382; 1899 (23) 96.



Section 16-9-240. Taking of consideration or the like by sheriff or other officer for not performing duties.

If a sheriff, deputy sheriff, constable or other officer authorized to serve legal process receives from the defendant or any other person any money or other valuable thing as a consideration, reward or inducement for omitting or delaying to arrest a defendant or to carry him before a magistrate, for delaying to take a person to prison, for postponing the sale of property under an execution or for omitting or delaying to perform any duty pertaining to his office he shall be punished by a fine not exceeding three hundred dollars.

HISTORY: 1962 Code Section 16-214; 1952 Code Section 16-214; 1942 Code Section 1522; 1932 Code Section 1522; Cr. C. '22 Section 470; Cr. C. '12 Section 543; Cr. C. '02 Section 386; G. S. 2554; R. S. 303; 1869 (14) 308.



Section 16-9-250. Unlawful acceptance of remuneration by peace officers for performing official duties.

It shall be a misdemeanor for any sheriff or other peace officer in South Carolina to make any charge for the arrest, detention, conveying or delivering of any person charged with the commission of crime in this State, except the mileage and necessary expenses as now provided by law. Any sheriff or other officer who shall violate the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than twenty-five dollars nor more than two hundred dollars or imprisoned not less than thirty days and not more than six months, or both fined and imprisoned at the discretion of the court.

HISTORY: 1962 Code Section 16-215; 1952 Code Section 16-215; 1942 Code Section 1523; 1932 Code Section 1523; 1931 (37) 76.



Section 16-9-260. Corrupting jurors, arbitrators, umpires or referees.

Whoever corrupts or attempts to corrupt any juror, arbitrator, umpire or referee by giving, offering or promising any gift or gratuity whatever with intent to bias the opinion or influence the decision of such juror, arbitrator, umpire or referee in relation to any cause or matter pending in the court or before an inquest or for the decision of which such arbitrator, umpire or referee has been chosen or appointed shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by fine not exceeding one thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-217; 1952 Code Section 16-217; 1942 Code Section 1404; 1932 Code Section 1404; Cr. C. '22 Section 339; Cr. C. '12 Section 350; Cr. C. '02 Section 263; G. S. 2538; R. S. 227; 1869 (14) 309.



Section 16-9-270. Acceptance of bribes by jurors, arbitrators, umpires or referees.

If any person summoned as a juror or chosen or appointed as an arbitrator, umpire or referee corruptly receives any gift or gratuity whatever from a party to a suit, cause or proceeding for the trial or decision of which such juror has been summoned or for the hearing or determination of which such arbitrator, umpire or referee has been chosen or appointed, he shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by fine not exceeding one thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-218; 1952 Code Section 16-218; 1942 Code Section 1405; 1932 Code Section 1405; Cr. C. '22 Section 340; Cr. C. '12 Section 351; Cr. C. '02 Section 264; G. S. 2639; R. S. 228; 1869 (14) 309.



Section 16-9-280. Offering bribe for purpose of inducing another to procure public office.

If any person shall, directly or indirectly, offer to give or engage to pay any sum of money or other valuable consideration to another in order to induce such other person to procure for him by his interest, influence or any other means whatsoever any office or place of trust within this State, whether such office is to be obtained through any general, special or primary election or from any elective tribunal, or shall offer, give, promise or bestow any reward by meat, drink or otherwise, for the aforesaid purpose, and be thereof convicted, he shall forfeit the sum of not less than one hundred nor more than five hundred dollars and suffer imprisonment for a term not exceeding six months.

HISTORY: 1962 Code Section 16-558.1; 1952 Code Section 16-558.1; 1950 (46) 2059.



Section 16-9-290. Accepting bribes for purpose of procuring public office.

If any person shall receive of another any sum of money or reward of meat, drink or other valuable consideration for procuring or assisting to procure any office or place of trust in this State, whether such office is to be obtained through any general, special or primary election or from any elective tribunal, for any other person whatever and be convicted thereof, he shall forfeit the sum of not more than one hundred dollars and suffer imprisonment at the discretion of the court having cognizance of the same. And if such offender be in any office he shall, on conviction, be disabled from holding such office.

HISTORY: 1962 Code Section 16-558.2; 1952 Code Section 16-558.2; 1950 (46) 2059.



Section 16-9-300. Trial of offenses against Sections 16-9-280 and 16-9-290.

All offenses against the provisions of Sections 16-9-280 and 16-9-290 shall be heard, tried and determined before the court of general sessions after the indictment.

HISTORY: 1962 Code Section 16-558.3; 1952 Code Section 16-558.3; 1950 (46) 2059.



Section 16-9-310. "Law enforcement officer" defined.

For purposes of this article "law enforcement officer" shall mean any duly appointed or commissioned law enforcement officer of the State, a county or municipality.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-320. Opposing or resisting law enforcement officer serving process; assaulting officer engaged in serving process.

(A) It is unlawful for a person knowingly and wilfully to oppose or resist a law enforcement officer in serving, executing, or attempting to serve or execute a legal writ or process or to resist an arrest being made by one whom the person knows or reasonably should know is a law enforcement officer, whether under process or not. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than one year, or both.

(B) It is unlawful for a person to knowingly and wilfully assault, beat, or wound a law enforcement officer engaged in serving, executing, or attempting to serve or execute a legal writ or process or to assault, beat, or wound an officer when the person is resisting an arrest being made by one whom the person knows or reasonably should know is a law enforcement officer, whether under process or not. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1980 Act No. 511, Section 3; 1990 Act No. 598, Section 2; 1993 Act No. 184, Section 24.



Section 16-9-330. Refusal or wilful failure to obey subpoena; refusal to take oath or answer questions as required by court.

Any person who:

(a) Being duly served with a subpoena legally issued in any cause pending in any court or in any matter before any legal authority, shall refuse or wilfully fail to obey such subpoena or shall secret himself shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both;

(b) Being present before any court and being called upon to give testimony, shall refuse to take an oath or affirmation or, being sworn or affirmed, shall refuse to answer any questions required by such court shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not more than six months, or both. Nothing in this item shall be construed to prohibit or punish the exercise by any person of his right not to be compelled to incriminate himself, as set forth in the Constitutions of this State and the United States and construed by the courts of this State and the United States.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-340. Intimidation of court officials, jurors or witnesses.

(A) It is unlawful for a person by threat or force to:

(1) intimidate or impede a judge, magistrate, juror, witness, or potential juror or witness, arbiter, commissioner, or member of any commission of this State or any other official of any court, in the discharge of his duty as such; or

(2) destroy, impede, or attempt to obstruct or impede the administration of justice in any court.

(B) A person who violates the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1980 Act No. 511, Section 3; 1993 Act No. 184, Section 25; 1996 Act No. 255, Section 1.



Section 16-9-350. Attempting to influence juror by written or oral communication; communications authorized by court not prohibited.

Any person who attempts personally or through third parties to influence the action or decision of any grand or petit juror of any court in this State or any prospective juror, upon any issue or matter which is or may be pending before such juror or before the jury of which he is or may become a member, by writing or sending him any written communication or making any oral communication relating to such issue or matter, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Nothing in this section shall be construed to prohibit the communication of a request to appear before the grand jury, or other communication authorized by the court.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-360. Unauthorized recording of grand or petit jury proceedings.

Any person who knowingly and wilfully, without authorization of the court, by any means or device, records or attempts to record the proceedings of any grand or petit jury in any court of this State while such jury is investigating or deliberating shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-370. Taking money or reward to compound or conceal offense.

Any person who, knowing of the commission of an offense, takes any money or reward, upon an agreement or undertaking expressed or implied, to compound or conceal such offense or not to prosecute or give evidence shall:

(a) If such offense is a felony be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned not more than one year, or both;

(b) If such offense is a misdemeanor be deemed guilty of a misdemeanor and upon conviction be fined not more than one hundred dollars or imprisoned not more than three months, or both.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-380. Relationship between Article 4, common law, civil relief and other statutes.

This article codifies various common law crimes and supersedes them but no person shall be prosecuted or convicted for the commission of the crimes defined herein if a contempt proceeding is instituted against him in any court of this State on account of conduct defined as a crime herein nor shall injunctive or other civil relief against such conduct be denied upon the ground that the conduct constitutes a crime. If any other statute of this State more specifically describes and prohibits the conduct also prohibited in this article and provides penalties, that statute shall govern and no prosecution may be instituted under this article.

HISTORY: 1980 Act No. 511, Section 3.



Section 16-9-410. Aiding escapes from prison; rescuing prisoners.

(A) It is unlawful for a person to:

(1) convey into a jail, correctional facility, or other like place of confinement any disguise, instrument, tool, weapon, or other thing adapted or useful to aid a prisoner in making his escape, with intent to facilitate the escape of a prisoner lawfully committed or detained; or

(2) aid or assist a prisoner by any means in his endeavor to escape, whether the escape is effected or attempted or not.

(B) It is unlawful for a person to forcibly rescue a prisoner held in custody.

(C) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years;

(2) misdemeanor and, upon conviction, must be imprisoned not more than two years or fined not more than five hundred dollars if the person whose escape or rescue was effected or intended was charged with a noncapital offense.

HISTORY: 1962 Code Section 16-231; 1952 Code Section 16-231; 1942 Code Section 1409; 1932 Code Section 1409; Cr. C. '22 Section 344; Cr. C. '12 Section 355; Cr. C. '02 Section 268; G. S. 2543; R. S. 232; 1824 (6) 244; 1993 Act No. 184, Section 167.



Section 16-9-420. Aiding escape from custody of officers.

Whoever aids or assists a prisoner in escaping or attempting to escape from an officer or person who has the lawful custody of such prisoner shall be punished by imprisonment in the State Penitentiary, at hard labor, not exceeding two years or by fine not exceeding five hundred dollars.

HISTORY: 1962 Code Section 16-232; 1952 Code Section 16-232; 1942 Code Section 1410; 1932 Code Section 1410; Cr. C. '22 Section 345; Cr. C. '12 Section 356; Cr. C. '02 Section 269; G. S. 2544; R. S. 233; 1824 (6) 244.



Section 16-9-430. Jailer or other officer wilfully suffering escapes.

If a jailer or other officer wilfully suffers a prisoner in his custody upon conviction or on any criminal charge to escape he shall suffer the like punishment and penalties as the prisoner suffered to escape was sentenced to or would be liable to suffer upon conviction of the crime or offense wherein he stood charged.

HISTORY: 1962 Code Section 16-233; 1952 Code Section 16-233; 1942 Code Section 1411; 1932 Code Section 1411; Cr. C. '22 Section 346; Cr. C. '12 Section 357; Cr. C. '02 Section 270; G. S. 2545; R. S. 234; 1824 (6) 244.



Section 16-9-440. Officer permitting prisoner to be taken by a mob or other unlawful assemblage of persons.

If any prisoner lawfully in the charge, custody or control of any officer, State, county or municipal, shall be seized and taken from such officer through his negligence, permission or connivance by a mob or other unlawful assemblage of persons and at their hands suffering bodily violence or death, the officer shall be deemed guilty of a misdemeanor and, upon true bill found, shall be deposed from his office pending his trial and, upon conviction, shall forfeit his office and shall, unless pardoned by the Governor, be ineligible to hold any office of trust or profit within this State.

HISTORY: 1962 Code Section 16-234; 1952 Code Section 16-234; 1942 Code Section 1128; 1932 Code Section 1128; Cr. C. '22 Section 27; Cr. C. '12 Section 173; Cr. C. '02 Section 142; 1896 (22) 213; 1908 (25) 1019.



Section 16-9-450. Prosecution of officers violating Section 16-9-440; fees and costs.

It shall be the duty of the prosecuting attorney within whose circuit or county any such offense as is described in Section 16-9-440 may be committed to forthwith institute a prosecution against such officer. The officer shall be tried in such county in the same circuit, other than the one in which the offense was committed, as the Attorney General may elect. The fees and mileage of all material witnesses, both for the State and the defense, shall be paid by the county treasurer of the county in which the case originated on a certificate issued by the clerk and signed by the presiding judge showing the amounts due the witnesses.

HISTORY: 1962 Code Section 16-235; 1952 Code Section 16-235; 1942 Code Section 1128; 1932 Code Section 1128; Cr. C. '22 Section 27; Cr. C. '12 Section 173; Cr. C. '02 Section 142; 1896 (22) 213; 1908 (25) 1019.



Section 16-9-460. Unlawful entry into the United States; furthering illegal entry by or avoidance of detection of undocumented alien; penalties; exceptions.

(A) It is a felony for a person who has come to, entered, or remained in the United States in violation of law to allow themselves to be transported, moved, or attempted to be transported within the State or to solicit or conspire to be transported or moved within the State with intent to further the person's unlawful entry into the United States or avoiding apprehension or detection of the person's unlawful immigration status by state or federal authorities.

(B) It is a felony for a person knowingly or in reckless disregard of the fact that another person has come to, entered, or remained in the United States in violation of law to transport, move, or attempt to transport that person within the State or to solicit or conspire to transport or move that person within the State with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of that person's unlawful immigration status by state or federal authorities.

(C) It is a felony for a person who has come to, entered, or remained in the United States in violation of law to conceal, harbor, or shelter themselves from detection or to solicit or conspire to conceal, harbor, or shelter themselves from detection in any place, including a building or means of transportation, with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of the person's unlawful immigration status by state or federal authorities.

(D) It is a felony for a person knowingly or in reckless disregard of the fact that another person has come to, entered, or remained in the United States in violation of law to conceal, harbor, or shelter from detection or to solicit or conspire to conceal, harbor, or shelter from detection that person in any place, including a building or means of transportation, with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of that person's unlawful immigration status by state or federal authorities.

(E) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be punished by a fine not to exceed five thousand dollars or by imprisonment for a term not to exceed five years, or both.

(F) A person who is convicted of, pleads guilty to, or enters into a plea of nolo contendere to a violation of this section must not be permitted to seek or obtain any professional license offered by the State or any agency or political subdivision of the State.

(G) This section does not apply to programs, services, or assistance including soup kitchens, crisis counseling, and intervention; churches or other religious institutions that are recognized as 501(c)(3) organizations by the Internal Revenue Service; or short-term shelters specified by the United States Attorney General, in the United States Attorney General's sole discretion after consultation with appropriate federal agencies and departments, which:

(i) deliver in-kind services at the community level, including through public or private nonprofit agencies;

(ii) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(iii) are necessary for the protection of life or safety.

Shelter provided for strictly humanitarian purposes or provided under the Violence Against Women Act is not a violation of this section, so long as the shelter is not provided in furtherance of or in an attempt to conceal a person's illegal presence in the United States.

(H) Providing health care treatment or services to a natural person who is in the United States unlawfully is not a violation of this section.

HISTORY: 2008 Act No. 280, Section 9, eff June 4, 2008; 2011 Act No. 69, Section 4, eff January 1, 2012.

Validity

For validity of this section, see U.S. v. South Carolina, 840 F.Supp.2d 898 (D.S.C. December 22, 2011).






CHAPTER 11 - OFFENSES AGAINST PROPERTY

Section 16-11-10. "Dwelling house" defined in case of burglary, arson and other criminal offenses.

With respect to the crimes of burglary and arson and to all criminal offenses which are constituted or aggravated by being committed in a dwelling house, any house, outhouse, apartment, building, erection, shed or box in which there sleeps a proprietor, tenant, watchman, clerk, laborer or person who lodges there with a view to the protection of property shall be deemed a dwelling house, and of such a dwelling house or of any other dwelling house all houses, outhouses, buildings, sheds and erections which are within two hundred yards of it and are appurtenant to it or to the same establishment of which it is an appurtenance shall be deemed parcels.

HISTORY: 1962 Code Section 16-301; 1952 Code Section 16-301; 1942 Code Section 1140; 1932 Code Section 1140; Cr. C. '22 Section 34; Cr. C. '12 Section 179; Cr. C. '02 Section 146; G. S. 2483; R. S. 143; 1866 (13) 405.



Section 16-11-20. Making, mending or possessing tools or other implements capable of being used in crime.

It is unlawful for a person to make or mend, cause to be made or mended, or have in his possession any engine, machine, tool, false key, picklock, bit, nippers, nitroglycerine, dynamite cap, coil or fuse, steel wedge, drill, tap-pin, or other implement or thing adapted, designed, or commonly used for the commission of burglary, larceny, safecracking, or other crime, under circumstances evincing an intent to use, employ, or allow the same to be used or employed in the commission of a crime, or knowing that the same are intended to be so used.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-302; 1952 Code Section 16-302; 1942 Code Section 1165; 1932 Code Section 1165; Cr. C. '22 Section 58; Cr. C. '12 Section 195; 1907 (25) 580; 1993 Act No. 184, Section 26.



Section 16-11-30. Possession of master keys and nonowner key sets.

(A) As used in this section:

(1) "Master key" means a key which unlocks more than one locking device.

(2) "Nonowner key sets" means a set of keys designed to open locking devices in a group of products, machines, or vehicles of a particular manufacturer, which differ in configuration from the keys issued by the manufacturer at the time of sale for the locking devices.

(B) A person who has in his possession, actual or constructive, while engaged in the commission of a crime against the person or property of another, a master key or nonowner key set as defined in subsection (A), or if a master key is used in the commission of any such offense against the laws of this State, he is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-303; 1968 (55) 2587; 1993 Act No. 184, Section 168.



Section 16-11-110. Arson.

(A) A person who wilfully and maliciously causes an explosion, sets fire to, burns, or causes to be burned or aids, counsels, or procures a burning that results in damage to a building, structure, or any property specified in subsections (B) and (C), whether the property of the person or another, which results, either directly or indirectly, in death or serious bodily injury to a person is guilty of the felony of arson in the first degree and, upon conviction, must be imprisoned not less than thirty years.

(B) A person who wilfully and maliciously causes an explosion, sets fire to, burns, or causes to be burned or aids, counsels, or procures a burning that results in damage to a dwelling house, church or place of worship, public or private school facility, manufacturing plant or warehouse, building where business is conducted, institutional facility, or any structure designed for human occupancy including local and municipal buildings, whether the property of the person or another, is guilty of the felony of arson in the second degree and, upon conviction, must be imprisoned not less than three nor more than twenty-five years.

(C) A person commits a violation of the provisions of this subsection who wilfully and maliciously:

(1) causes an explosion, sets fire to, burns, or causes a burning which results in damage to a building or structure other than those specified in subsections (A) and (B), a railway car, a ship, boat, or other watercraft, an aircraft, an automobile or other motor vehicle, or personal property; or

(2) aids, counsels, or procures a burning that results in damage to a building or structure other than those specified in subsections (A) and (B), a railway car, a ship, boat, or other watercraft, an aircraft, an automobile or other motor vehicle, or personal property with intent to destroy or damage by explosion or fire, whether the property of the person or another.

A person who violates the provisions of this subsection is guilty of the felony of arson in the third degree and, upon conviction, must be imprisoned not more than fifteen years.

(D) For purposes of this section, "damage" means an application of fire or explosive that results in burning, charring, blistering, scorching, smoking, singeing, discoloring, or changing the fiber or composition of a building, structure, or any property specified in this section.

HISTORY: 1962 Code Section 16-311; 1952 Code Section 16-311; 1942 Code Section 1132; 1932 Code Section 1132; 1928 (35) 1226; 1982 Act No. 449, 1996 Act No. 356, Section 1; 1997 Act No. 113, Section 1; 2002 Act No. 224, Section 2, eff May 1, 2002; 2010 Act No. 273, Section 3, eff June 2, 2010; 2016 Act No. 154 (H.3545), Section 1, eff April 21, 2016.

Editor's Note

2002 Act No. 224, Section 5, provides as follows:

"This act takes effect upon approval by the Governor and applies to offenses committed on or after the effective date."

Effect of Amendment

2016 Act No. 154, Section 1, rewrote (A), (B), and (C).



Section 16-11-125. Making false claim or statement in support of claim to obtain insurance benefits for fire or explosion loss.

Any person who wilfully and knowingly presents or causes to be presented a false or fraudulent claim, or any proof in support of such claim, for the payment of a fire loss or loss caused by an explosion, upon any contract of insurance or certificate of insurance which includes benefits for such a loss, or prepares, makes, or subscribes to a false or fraudulent account, certificate, affidavit, or proof of loss, or other documents or writing, with intent that such documents may be presented or used in support of such claim, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than five years or both in the discretion of the court.

The provisions of this section are supplemental to and not in lieu of existing law relating to falsification of documents and penalties therefor.

HISTORY: 1982 Act No. 401; 1989 Act No. 148, Section 24.



Section 16-11-130. Burning personal property to defraud insurer.

Any person who (a) wilfully and with intent to injure or defraud an insurer sets fire to or burns or causes to be burned or (b) aids, counsels, or procures the burning of any goods, wares, merchandise, or other chattels or personal property of any kind, whether the property of himself or of another, which is at the time insured by any person against loss or damage by fire is guilty of a felony and, upon conviction, must be imprisoned for not less than one nor more than five years.

HISTORY: 1962 Code Section 16-313; 1952 Code 16-313; 1942 Code Section 1135; 1932 Code Section 1135; 1928 (35) 1226; 1989 Act No. 148, Section 25.



Section 16-11-140. Burning of crops, fuel or lumber.

It is unlawful for a person to (a) wilfully and maliciously set fire to or burn or cause to be burned, or (b) aid, counsel, or procure the burning of any:

(1) barracks, cock, crib, rick or stack of hay, corn, wheat, oats, barley, or other grain or vegetable product of any kind;

(2) field of standing hay or grain of any kind;

(3) pile of coal, wood, or other fuel;

(4) pile of planks, boards, posts, rails, or other lumber.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-314; 1952 Code Section 16-314; 1942 Code Section 1134; 1932 Code Section 1134; 1928 (35) 11993 Act No. 184, Section 91; 1997 Act No. 113, Section 2.



Section 16-11-150. Burning lands of another without consent.

It shall be unlawful for any person without prior written consent of the landowner or his agent to intentionally set fire to lands of another, or to intentionally cause or allow fire to spread to lands of another, whereby any woods, fields, fences or marshes of any other person are burned. Any person violating the provisions of this section shall, upon conviction, be punished as follows: (a) For the first offense, by a fine of not more than one thousand dollars, or imprisonment for not more than one year, or both, (b) for a second or subsequent offense, by a fine of not more than five thousand dollars or imprisonment for not more than five years.

HISTORY: 1962 Code Section 16-315; 1967 (55) 265.



Section 16-11-160. Carrying fire on lands of another without permit.

It shall be unlawful for any person to carry a lighted torch, chunk or coals of fire in or under any mill or wooden building or over and across any of the enclosed or unenclosed lands of another person at any time without the special permit of the owner of such lands, mill or wooden building, whether any damage result therefrom or not. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to imprisonment in the county jail for a term not to exceed thirty days or to a fine not to exceed one hundred dollars.

HISTORY: 1962 Code Section 16-316; 1952 Code Section 16-316; 1942 Code Section 1181; 1932 Code Section 1181; Cr. C. '22 Section 71; Cr. C. '12 Section 216; Cr. C. '02 Section 161; R. S. 158; 1891 (20) 1045.



Section 16-11-170. Wilfully burning lands of another.

It is unlawful for a person to wilfully and maliciously set fire to or burn any grass, brush, or other combustible matter, causing any woods, fields, fences, or marshes of another person to be set on fire or cause the burning or fire to spread to or to be transmitted to the lands of another, or to aid or assist in such conduct.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years. A person convicted under this section is liable to any person who may have sustained damage.

HISTORY: 1962 Code Section 16-317; 1952 Code Section 16-317; 1942 Code Section 1208; 1932 Code Section 1208; Cr. C. '22 Section 96; Cr. C. '12 Section 215; Cr. C. '02 Section 160; G. S. 2497; R. S. 157; 1787 (5) 125; 1857 (12) 617; 1891 (20) 1195; 1919 (31) 59; 1940 (41) 1820; 1956 (49) 1609; 1960 (51) 1602; 1993 Act No. 184, Section 27.



Section 16-11-180. Negligently allowing fire to spread to lands or property of another.

Any person who carelessly or negligently sets fire to or burns any grass, brush, leaves, or other combustible matter on any lands so as to cause or allow fire to spread or to be transmitted to the lands or property of another, or to burn or injure the lands or property of another, or who causes the burning to be done or who aids or assists in the burning, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than five days nor more than thirty days or be fined not less than twenty-five dollars nor more than two hundred dollars. For a second or subsequent offense the sentence must be imprisonment for not less than thirty days nor more than one year, or a fine of not less than one hundred dollars nor more than five hundred dollars, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-318; 1952 Code Section 16-318; 1942 Code Section 1208-1; 1940 (41) 1820; 1958 (50) 1596; 1987 Act No. 113 Section 1.



Section 16-11-190. Attempts to burn.

It is unlawful for a person to wilfully and maliciously attempt to set fire to, burn, or aid, counsel, or procure the burning of any of the buildings or property mentioned in Sections 16-11-110 to 16-11-140 or commit an act in furtherance of burning these buildings.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars.

HISTORY: 1962 Code Sections 16-319; 1952 Code Section 16-319; 1942 Code Section 1136; 1932 Code Section 1136; 1928 (35) 1226; 1982 Act No. 449, Section 2; 1993 Act No. 184, Section 169.



Section 16-11-200. Placing or distributing combustible materials and the like in buildings and property as constituting attempt.

The placing or distributing of any inflammable, explosive or combustible materials or substance or any device in any building or property mentioned in Sections 16-11-110 to 16-11-140 in an arrangement or preparation with intent eventually wilfully and maliciously to set fire to or burn the same or to procure the setting fire to or burning of the same shall for the purposes of Section 16-11-190 constitute an attempt to burn such building or property.

HISTORY: 1962 Code Section 16-320; 1952 Code Section 16-320; 1942 Code Section 1137; 1932 Code Section 1137; 1928 (35) 1226.



Section 16-11-310. Definitions.

For purposes of Sections 16-11-311 through 16-11-313:

(1) "Building" means any structure, vehicle, watercraft, or aircraft:

(a) Where any person lodges or lives; or

(b) Where people assemble for purposes of business, government, education, religion, entertainment, public transportation, or public use or where goods are stored. Where a building consists of two or more units separately occupied or secured, each unit is deemed both a separate building in itself and a part of the main building.

(2) "Dwelling" means its definition found in Section 16-11-10 and also means the living quarters of a building which is used or normally used for sleeping, living, or lodging by a person.

(3) "Enters a building without consent" means:

(a) To enter a building without the consent of the person in lawful possession; or

(b) To enter a building by using deception, artifice, trick, or misrepresentation to gain consent to enter from the person in lawful possession.

HISTORY: 1962 Code Section 16-331; 1952 Code Section 16-331; 1942 Code Section 1138; 1932 Code Section 1138; Cr. C. '22 Section 32; Cr. C. '12 Section 177; Cr. C. '02 Section 144; G. S. 2481; R. S. 141; 1883 (18) 290; 1985 Act No. 159, Section 1.



Section 16-11-311. Burglary; first degree.

(A) A person is guilty of burglary in the first degree if the person enters a dwelling without consent and with intent to commit a crime in the dwelling, and either:

(1) when, in effecting entry or while in the dwelling or in immediate flight, he or another participant in the crime:

(a) is armed with a deadly weapon or explosive; or

(b) causes physical injury to a person who is not a participant in the crime; or

(c) uses or threatens the use of a dangerous instrument; or

(d) displays what is or appears to be a knife, pistol, revolver, rifle, shotgun, machine gun, or other firearm; or

(2) the burglary is committed by a person with a prior record of two or more convictions for burglary or housebreaking or a combination of both; or

(3) the entering or remaining occurs in the nighttime.

(B) Burglary in the first degree is a felony punishable by life imprisonment. For purposes of this section, "life" means until death. The court, in its discretion, may sentence the defendant to a term of not less than fifteen years.

HISTORY: 1985 Act No. 159, Section 2; 1995 Act No. 83, Section 17.



Section 16-11-312. Burglary; second degree.

(A) A person is guilty of burglary in the second degree if the person enters a dwelling without consent and with intent to commit a crime therein.

(B) A person is guilty of burglary in the second degree if the person enters a building without consent and with intent to commit a crime therein, and either:

(1) When, in effecting entry or while in the building or in immediate flight therefrom, he or another participant in the crime:

(a) Is armed with a deadly weapon or explosive; or

(b) Causes physical injury to any person who is not a participant in the crime; or

(c) Uses or threatens the use of a dangerous instrument; or

(d) Displays what is or appears to be a knife, pistol, revolver, rifle, shotgun, machine gun, or other firearm; or

(2) The burglary is committed by a person with a prior record of two or more convictions for burglary or housebreaking or a combination of both; or

(3) The entering or remaining occurs in the nighttime.

(C)(1) Burglary in the second degree pursuant to subsection (A) is a felony punishable by imprisonment for not more than ten years.

(2) Burglary in the second degree pursuant to subsection (B) is a felony punishable by imprisonment for not more than fifteen years, provided, that no person convicted of burglary in the second degree pursuant to subsection (B) shall be eligible for parole except upon service of not less than one-third of the term of the sentence.

HISTORY: 1985 Act No. 159, Section 2; 2010 Act No. 273, Section 11, eff June 2, 2010.



Section 16-11-313. Burglary; third degree.

(A) A person is guilty of burglary in the third degree if the person enters a building without consent and with intent to commit a crime therein.

(B) Burglary in the third degree is a felony punishable by imprisonment for not more than five years for conviction on a first offense and for not more than ten years for conviction of a second offense according to the discretion of the Court.

HISTORY: 1985 Act No. 159, Section 2.



Section 16-11-325. Common law robbery classified as felony; penalty.

The common law offense of robbery is a felony. Upon conviction, a person must be imprisoned not more than fifteen years.

HISTORY: 1993 Act No. 184, Section 9, eff January 1, 1994.



Section 16-11-330. Robbery and attempted robbery while armed with deadly weapon.

(A) A person who commits robbery while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, or while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon, is guilty of a felony and, upon conviction, must be imprisoned for a mandatory minimum term of not less than ten years or more than thirty years, no part of which may be suspended or probation granted. A person convicted under this subsection is not eligible for parole until the person has served at least seven years of the sentence.

(B) A person who commits attempted robbery while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, or while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon, is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1962 Code Section 16-333; 1952 Code Section 16-333; 1942 Code Section 1140-1; 1941 (42) 86; 1966 (54) 2102; 1975 (59) 743; 1993 Act No. 184, Section 170,; 1995 Act No. 7, Part I Section 4; 1996 Act No. 362, Section 1; 1996 Act No. 441, Section 1.



Section 16-11-340. Required placards in retail establishments as to consequences of conviction of armed robbery.

The South Carolina Department of Revenue, with funds already appropriated to the department, shall print and distribute to each business establishment in this State, to which has been issued a retail sales tax license, a cardboard placard not less than eight inches by eleven inches which shall bear the following inscription in letters not less than three-fourths inch high:

"BY ACT OF THE SOUTH CAROLINA GENERAL ASSEMBLY ANY PERSON CONVICTED OF ARMED ROBBERY SHALL SERVE A SENTENCE OF NO LESS THAN SEVEN YEARS AT HARD LABOR WITHOUT PAROLE."

Such placard shall be prominently displayed in all retail establishments to which they are issued.

HISTORY: 1975 (59) 743; 1993 Act No.181, Section 273.



Section 16-11-345. Cardboard placards.

The cardboard placard described in Section 16-11-340 also shall be provided to operators of motor vehicles being used for the transportation of passengers for hire by the Department of Revenue. The size of the placard for this purpose shall be approximately two and one-half inches by five and one-half inches with appropriately sized letters. The placard shall be prominently displayed in the operator's vehicle.

HISTORY: 1994 Act No. 444, Section 2.



Section 16-11-350. Train robbery by stopping train.

Any person or persons who (a) may stop, cause to be stopped, impede or cause to be impeded any locomotive engine or any car on any railroad in this State by force or threats or by intimidation of those in charge thereof or otherwise for the purpose of taking therefrom or causing to be delivered up to such persons or person anything of value to be appropriated to his or their own use or (b) may conspire together so to do shall be guilty of train robbery and, on conviction thereof, shall be punished by confinement in the Penitentiary not less than two years nor more than twenty years.

HISTORY: 1962 Code Section 16-334; 1952 Code Section 16-334; 1942 Code Section 1151; 1932 Code Section 1151; Cr. C. '22 Section 45; Cr. C. '12 Section 192; 1902 (23) 1095.



Section 16-11-360. Robbery after entry upon train.

Any and all persons who may hereafter enter upon any locomotive engine or car on any railroad in this State and by threats, the exhibition of deadly weapons or the discharge of any pistol or gun on or near any such engine or car induce or compel any person on such engine or car to submit and deliver up or allow to be taken therefrom or from him or them anything of value shall be guilty of train robbery and, on conviction thereof, shall be punished by imprisonment in the Penitentiary not less than ten years nor more than twenty years.

HISTORY: 1962 Code Section 16-335; 1952 Code Section 16-335; 1942 Code Section 1152; 1932 Code Section 1152; Cr. C. '22 Section 46; Cr. C. '12 Section 193; 1902 (23) 1095.



Section 16-11-370. Robbery of operators of motor vehicles for hire.

A person who, while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, robs or attempts the robbery of a person engaged in the performance of his duties as an operator of a motor vehicle being used for the transportation of passengers for hire is guilty of a felony and, upon conviction, must be sentenced as provided by Section 16-11-330.

HISTORY: 1962 Code Section 16-335.1; 1962 (52) 2180; 1994 Act No. 444, Section 1.



Section 16-11-380. Entering bank, depository or building and loan association with intent to steal; theft or solicitation of person using automated teller machine.

(A) It is unlawful for a person to enter a building or part of a building occupied as a bank, depository, or building and loan association with intent to steal money, securities for money, or property, either by force, intimidation, or threats.

(B) It is unlawful for a person to steal money, securities for money, or property, either by force, intimidation, or threats, from a person who is using or who has just finished using a bank night depository, an automated teller machine (ATM), or another automated banking device, as defined in Section 16-14-10, or in the vicinity of a bank depository, an ATM, or another automated banking device.

(C) It is unlawful for a person to beg, panhandle, or solicit money from, or otherwise harass, a person using, who has just finished using, or who is in the vicinity of a bank night depository, an ATM, or another automated banking device.

(D) A person who violates the provisions of:

(1) subsection (A) is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years;

(2) subsection (B) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than twenty years, or both; and

(3) subsection (C) is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(E) A separate location code, premise code, or designation for a bank night depository, an ATM, or other automated banking device offense must be added to the South Carolina Incident Based Reporting System. Law enforcement personnel are required to use this location code, premise code, or designation when completing incident reports for all criminal activity occurring at or in the vicinity of a bank night depository, an ATM, or another automated banking device in accordance with the provisions of this section.

(F) To the extent that this section applies to bank night depositories, ATMs, and other automated banking devices, it applies only to these devices which are not located in a building or structure and those to which banking customers have access when they are outside a building or structure. A building or structure does not include an enclosure erected solely for the purpose of containing an otherwise outdoor or detached ATM or automated banking device. However, the provisions of this section do apply to drive-through banking terminals.

(G) As used in this section, "vicinity" means within the sight of a reasonable person.

HISTORY: 1962 Code Section 16-336; 1952 Code Section 16-336; 1942 Code Section 1141; 1932 Code Section 1141; Cr. C. '22 Section 35; Cr. C. '12 Section 180; 1908 (25) 1112; 1956 (49) 1743; 1993 Act No. 184, Section 171; 2007 Act No. 72, Section 2, eff June 13, 2007.



Section 16-11-390. Safecracking.

It is unlawful for a person to use explosives, tools, or any other implement in or about a safe used for keeping money or other valuables with intent to commit larceny or any other crime.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

HISTORY: 1962 Code Section 16-337; 1952 Code Section 16-337; 1942 Code Section 1150; 1932 Code Section 1150; Cr. C. '22 Section 44; Cr. C. '12 Section 191; 1904 (14) 396; 1907 (25) 580; 1955 (49) 65; 1993 Act No. 184, Section 172.



Section 16-11-410. Citation of article.

This article may be cited as the "Protection of Persons and Property Act".

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



Section 16-11-420. Intent and findings of General Assembly.

(A) It is the intent of the General Assembly to codify the common law Castle Doctrine which recognizes that a person's home is his castle and to extend the doctrine to include an occupied vehicle and the person's place of business.

(B) The General Assembly finds that it is proper for law-abiding citizens to protect themselves, their families, and others from intruders and attackers without fear of prosecution or civil action for acting in defense of themselves and others.

(C) The General Assembly finds that Section 20, Article I of the South Carolina Constitution guarantees the right of the people to bear arms, and this right shall not be infringed.

(D) The General Assembly finds that persons residing in or visiting this State have a right to expect to remain unmolested and safe within their homes, businesses, and vehicles.

(E) The General Assembly finds that no person or victim of crime should be required to surrender his personal safety to a criminal, nor should a person or victim be required to needlessly retreat in the face of intrusion or attack.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



Section 16-11-430. Definitions.

As used in this article, the term:

(1) "Dwelling" means a building or conveyance of any kind, including an attached porch, whether the building or conveyance is temporary or permanent, mobile or immobile, which has a roof over it, including a tent, and is designed to be occupied by people lodging there at night.

(2) "Great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of a bodily member or organ.

(3) "Residence" means a dwelling in which a person resides either temporarily or permanently or is visiting as an invited guest.

(4) "Vehicle" means a conveyance of any kind, whether or not motorized, which is designed to transport people or property.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



Section 16-11-440. Presumption of reasonable fear of imminent peril when using deadly force against another unlawfully entering residence, occupied vehicle or place of business.

(A) A person is presumed to have a reasonable fear of imminent peril of death or great bodily injury to himself or another person when using deadly force that is intended or likely to cause death or great bodily injury to another person if the person:

(1) against whom the deadly force is used is in the process of unlawfully and forcefully entering, or has unlawfully and forcibly entered a dwelling, residence, or occupied vehicle, or if he removes or is attempting to remove another person against his will from the dwelling, residence, or occupied vehicle; and

(2) who uses deadly force knows or has reason to believe that an unlawful and forcible entry or unlawful and forcible act is occurring or has occurred.

(B) The presumption provided in subsection (A) does not apply if the person:

(1) against whom the deadly force is used has the right to be in or is a lawful resident of the dwelling, residence, or occupied vehicle including, but not limited to, an owner, lessee, or titleholder; or

(2) sought to be removed is a child or grandchild, or is otherwise in the lawful custody or under the lawful guardianship, of the person against whom the deadly force is used; or

(3) who uses deadly force is engaged in an unlawful activity or is using the dwelling, residence, or occupied vehicle to further an unlawful activity; or

(4) against whom the deadly force is used is a law enforcement officer who enters or attempts to enter a dwelling, residence, or occupied vehicle in the performance of his official duties, and he identifies himself in accordance with applicable law or the person using force knows or reasonably should have known that the person entering or attempting to enter is a law enforcement officer.

(C) A person who is not engaged in an unlawful activity and who is attacked in another place where he has a right to be, including, but not limited to, his place of business, has no duty to retreat and has the right to stand his ground and meet force with force, including deadly force, if he reasonably believes it is necessary to prevent death or great bodily injury to himself or another person or to prevent the commission of a violent crime as defined in Section 16-1-60.

(D) A person who unlawfully and by force enters or attempts to enter a person's dwelling, residence, or occupied vehicle is presumed to be doing so with the intent to commit an unlawful act involving force or a violent crime as defined in Section 16-1-60.

(E) A person who by force enters or attempts to enter a dwelling, residence, or occupied vehicle in violation of an order of protection, restraining order, or condition of bond is presumed to be doing so with the intent to commit an unlawful act regardless of whether the person is a resident of the dwelling, residence, or occupied vehicle including, but not limited to, an owner, lessee, or titleholder.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



Section 16-11-450. Immunity from criminal prosecution and civil actions; law enforcement officer exception; costs.

(A) A person who uses deadly force as permitted by the provisions of this article or another applicable provision of law is justified in using deadly force and is immune from criminal prosecution and civil action for the use of deadly force, unless the person against whom deadly force was used is a law enforcement officer acting in the performance of his official duties and he identifies himself in accordance with applicable law or the person using deadly force knows or reasonably should have known that the person is a law enforcement officer.

(B) A law enforcement agency may use standard procedures for investigating the use of deadly force as described in subsection (A), but the agency may not arrest the person for using deadly force unless probable cause exists that the deadly force used was unlawful.

(C) The court shall award reasonable attorneys' fees, court costs, compensation for loss of income, and all expenses incurred by the defendant in defense of a civil action brought by a plaintiff if the court finds that the defendant is immune from prosecution as provided in subsection (A).

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



Section 16-11-510. Malicious injury to animals and other personal property.

(A) It is unlawful for a person to wilfully and maliciously cut, shoot, maim, wound, or otherwise injure or destroy any horse, mule, cattle, hog, sheep, goat, or any other kind, class, article, or description of personal property, or the goods and chattels of another.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the injury to the property or the property loss is worth ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the injury to the property or the property loss is worth more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the injury to the property or the property loss is worth two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned, not more than thirty days, or both.

HISTORY: 1962 Code Section 16-381; 1952 Code Section 16-381; 1942 Code Section 1183; 1932 Code Section 1183; Cr. C. '22 Section 73; Cr. C. '12 Section 222; Cr. C. '02 Section 170; G. S. 2500; R. S. 165; 1712 (2) 478, 521; 1857 (12) 605; 1861 (12) 903; 1892 (21) 115; 1894 (21) 824; 1964 (53) 1724; 1981 Act No. 76, Section 1; 1993 Act No. 171, Section 3; 1993 Act No. 184, Section 104; 1998 Act No. 272, Section 1; 2010 Act No. 273, Section 16.A, eff June 2, 2010.



Section 16-11-520. Malicious injury to tree, house, outside fence, or fixture; trespass upon real property.

(A) It is unlawful for a person to wilfully and maliciously cut, mutilate, deface, or otherwise injure a tree, house, outside fence, or fixture of another or commit any other trespass upon real property of another.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the injury to the property or the property loss is worth ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the injury to the property or the property loss is worth more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the injury to the property or the property loss is worth two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 16-382; 1952 Code Section 16-382; 1942 Code Section 1184; 1932 Code Section 1184; Cr. C. '22 Section 74; Cr. C. '12 Section 223; Cr. C. '02 Section 171; G. S. 2501; R. S. 166; 1857 (12) 605; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1935 (39) 262; 1964 (53) 1724; 1981 Act No. 76, Section 2; 1993 Act No. 171, Section 4; 1993 Act No. 184, Section 105; 1998 Act No. 272, Section 2; 2010 Act No. 273, Section 16.B, eff June 2, 2010.



Section 16-11-523. Obtaining nonferrous metals unlawfully; disruption of communication or electrical service.

(A) For purposes of this section, "nonferrous metals" means metals not containing significant quantities of iron or steel, including, but not limited to, copper wire, copper clad steel wire, copper pipe, copper bars, copper sheeting, aluminum other than aluminum cans, a product that is a mixture of aluminum and copper, catalytic converters, lead-acid batteries, steel propane gas tanks, and stainless steel beer kegs or containers.

(B) It is unlawful for a person to wilfully and maliciously cut, mutilate, deface, or otherwise injure any personal or real property, including any fixtures or improvements, for the purpose of obtaining nonferrous metals in any amount.

(C) A person who violates a provision of this section is guilty of a:

(1) misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both, if the direct injury to the property, the amount of loss in value to the property, the amount of repairs necessary to return the property to its condition before the act, or the property loss, including fixtures or improvements, is less than five thousand dollars; or

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the direct injury to the property, the amount of loss in value to the property, the amount of repairs necessary to return the property to its condition before the act, or the property loss, including fixtures or improvements, is five thousand dollars or more.

(D)(1) A person who violates the provisions of this section and the violation results in great bodily injury to another person is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years. For purposes of this subsection, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(2) A person who violates the provisions of this section and the violation results in the death of another person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(E) A person who violates the provisions of this section and the violation results in disruption of communication or electrical service to critical infrastructure or more than ten customers of the communication or electrical service is guilty of a misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(F) If a person is convicted of violating the provisions of this section and the person has been issued a permit pursuant to Section 16-17-680, the permit must be revoked.

(G)(1) A public or private owner of personal or real property is not civilly liable to a person who is injured during the theft or attempted theft, by the person or a third party, of nonferrous metals in any amount.

(2) A public or private owner of personal or real property is not civilly liable for a person's injuries caused by a dangerous condition created as a result of the theft or attempted theft of nonferrous metals in any amount, of the owner when the owner of personal or real property did not know and could not have reasonably known of the dangerous condition.

(3) This subsection does not create or impose a duty of care upon a owner of personal or real property that would not otherwise exist under common law.

HISTORY: 2008 Act No. 260, Section 2, eff June 4, 2008; 2009 Act No. 26, Section 1, eff June 2, 2009; 2010 Act No. 273, Section 16.C, eff June 2, 2010; 2011 Act No. 68, Section 1, eff August 17, 2011; 2012 Act No. 242, Section 1, eff December 15, 2012.



Section 16-11-525. Commissioners deemed owners of Housing Authority property for certain purposes; exemption from liability.

For the sole purpose of determining whether or not any public housing authority property has been maliciously injured as the offense of malicious mischief is defined in Section 16-11-520, and as to whether or not there has been a trespass upon the property as this offense is defined under Section 16-11-600, in all prosecutions under these penal statutes and other statutes of a like nature, the members of the board of commissioners of each state, county, or municipal housing authority in this State, in their official capacity, are deemed to be the owners and possessors of all property of each particular housing authority under their jurisdiction. Nothing in this section may be construed to create personal liability for a commissioner for loss, injury, or damage to the person or property of any other person or entity who suffers injury while on or adjacent to housing authority property as a tenant, an invitee, or a trespasser.

HISTORY: 1994 Act No. 419, Section 1.



Section 16-11-530. Malicious injury to real property; school trustees deemed owners of school property.

For the purpose of determining whether or not any school property has been maliciously injured as the offense of malicious mischief is defined in Section 16-11-520 and as to whether or not there has been a trespass upon such property as this offense is defined in Section 16-11-600 and for all prosecutions under these penal statutes and other statutes of a like nature, the trustees of the respective school districts in this State in their official capacity shall be deemed to be the owners and possessors of all school property.

HISTORY: 1962 Code Section 16-383; 1952 Code Section 16-383; 1942 Code Section 1184; 1932 Code Section 1184; Cr. C. '22 Section 74; Cr. C. '12 Section 223; Cr. C. '02 Section 171; G. S. 2501; R. S. 166; 1857 (12) 605; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1935 (39) 262.



Section 16-11-535. Malicious injury to place of worship.

Whoever shall wilfully, unlawfully, and maliciously vandalize, deface, damage, or destroy or attempt to vandalize, deface, damage, or destroy any place, structure, or building of worship or aid, agree with, employ, or conspire with any person to do or cause to be done any of the acts mentioned above is guilty of a felony and, upon conviction, must be imprisoned not less than six months nor more than ten years or fined not more than ten thousand dollars, or both.

HISTORY: 1986 Act No. 485; 1996 Act No. 356, Section 2.



Section 16-11-560. Burning or cutting untenanted or unfinished buildings.

It is unlawful for a person to maliciously, unlawfully, and wilfully burn or cause to be burned, cut or cause to be cut, or destroyed any untenanted or unfinished house or building or any frame of timber of another person made and prepared for or towards the making of a house, so that the house is not suitable for the purposes for which it was prepared.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-384; 1952 Code Section 16-384; 1942 Code Section 1182; 1932 Code Section 1182; Cr. C. '22 Section 72; Cr. C. '12 Section 217; Cr. C. '02 Section 162; G. S. 2845; R. S. 159; 1712 (2) 478; 1887 (19) 794; 1911 (27) 129; 1993 Act No. 184, Section 173.



Section 16-11-570. Injury or destruction of buildings or crops by tenant.

It is unlawful for a tenant to wilfully and maliciously cut, deface, mutilate, burn, destroy, or otherwise injure a dwelling house, outhouse, erection, building, or crops in his possession.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-385; 1952 Code Section 16-385; 1942 Code Section 1182; 1932 Code Section 1182; Cr. C. '22 Section 72; Cr. C. '12 Section 217; Cr. C. '02 Section 162; G. S. 2845; R. S. 159; 1712 (2) 478; 1887 (19) 794; 1911 (27) 129; 1993 Act No. 184, Section 174.



Section 16-11-580. Cutting, removing, or transporting forest products without consent of landowner; fraudulently acquiring forest products; penalties.

(A) It is unlawful for a person to knowingly and wilfully:

(1) cut, destroy, or remove forest products without the consent of the landowner;

(2) aid, hire, or counsel another person to cut, destroy, or remove forest products without the consent of the landowner;

(3) obtain or acquire forest products under false pretenses or with fraudulent intent; or

(4) transport forest products if the person knows that the forest products have been cut, removed, obtained, or acquired from the property of a landowner in violation of the provisions of this subsection.

(B) If the value of the forest products is one thousand dollars or less, a person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction:

(1) for a first offense, must be fined not more than fifteen hundred dollars or imprisoned for not more than thirty days, or both; and

(2) for a second or subsequent offense, must be fined not less than two thousand dollars and not more than five thousand dollars or imprisoned for not more than sixty days, or both.

(C) If the value of the forest products is more than one thousand dollars but less than five thousand dollars, a person who violates the provisions of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not less than five thousand dollars and not more than ten thousand dollars or imprisoned for not more than five years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years.

(D) If the value of the forest products is five thousand dollars or more, a person who violates the provisions of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years.

(E) As used in this section, "forest products" include, but are not limited to, timber, trees, logs, lumber, or pine straw or any other products in the forest, whether merchantable or nonmerchantable, and which are located on any land in this State, whether publicly or privately owned.

HISTORY: 1962 Code Section 16-385.1; 1960 (51) 1706; 1963 (53) 37; 2004 Act No. 273, Section 1, eff July 16, 2004 and applicable to offenses committed on or after that date; 2012 Act No. 225, Section 1, eff July 1, 2012.



Section 16-11-590. Destruction of sea oat or Venus's flytrap plants.

It shall be unlawful for any person to cut, collect, break or otherwise destroy sea oat plants, Venus's-flytrap plants or any part on public property or on private property without the owner's consent. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars or imprisoned not more than thirty days nor less than five days. Each violation shall constitute a separate offense.

HISTORY: 1962 Code Section 16-385.2; 1961 (52) 427; 1980 Act No. 417.



Section 16-11-600. Entry on another's pasture or other lands after notice; posting notice.

Every entry upon the lands of another where any horse, mule, cow, hog or any other livestock is pastured, or any other lands of another, after notice from the owner or tenant prohibiting such entry, shall be a misdemeanor and be punished by a fine not to exceed one hundred dollars, or by imprisonment with hard labor on the public works of the county for not exceeding thirty days. When any owner or tenant of any lands shall post a notice in four conspicuous places on the borders of such land prohibiting entry thereon, a proof of the posting shall be deemed and taken as notice conclusive against the person making entry, as aforesaid, for the purpose of trespassing.

HISTORY: 1962 Code Section 16-386; 1952 Code Section 16-386; 1942 Code Section 1190; 1932 Code Section 1190; Cr. C. '22 Section 81; Cr. C. '12 Section 241; Cr. C. '02 Section 186; G. S. 2507; R. S. 176; 1866 (13) 406; 1883 (18) 43; 1898 (22) 811; 1954 (48) 1705.



Section 16-11-610. Entry on another's lands for various purposes without permission.

Any person entering upon the lands of another for the purpose of hunting, fishing, trapping, netting; for gathering fruit, wild flowers, cultivated flowers, shrubbery, straw, turf, vegetables or herbs; or for cutting timber on such land, without the consent of the owner or manager, shall be deemed guilty of a misdemeanor and upon conviction shall, for a first offense, be fined not more than two hundred dollars or imprisoned for not more than thirty days, for a second offense, be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not more than thirty days and, for a third or subsequent offense, be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than six months or both. A first or second offense prosecution resulting in a conviction shall be reported by the magistrate or city recorder hearing the case to the communications and records division of the South Carolina Law Enforcement Division which shall keep a record of such conviction so that any law enforcement agency may inquire into whether or not a defendant has a prior record. Only those offenses which occurred within a period of ten years, including and immediately preceding the date of the last offense, shall constitute prior offenses within the meaning of this section.

HISTORY: 1962 Code Section 16-387; 1952 Code Section 16-387; 1942 Code Section 1191; 1932 Code Section 1191; Cr. C. '22 Section 82; Cr. C. '12 Section 242; 1905 (24) 906; 1927 (35) 377; 1979 Act No. 62 Section 1.



Section 16-11-615. Payment of treble damages; discharge from further penalty.

In all criminal prosecutions for violation of the provisions of Sections 16-11-520, 16-11-580, and 16-11-610, relating to cutting or destroying timber, the defendant may plead the payment of not to exceed exactly three times the fair market value of the timber as determined by a registered forester and upon the plea being legally established and the payment of all costs accrued at the time of the plea he must be discharged from further penalty. If it is necessary to institute civil action to recover the fair market value of the timber, the State, in case of state lands, and the owner, in case of private lands, shall receive damages of not to exceed exactly three times the fair market value of the timber established by a registered forester if judgment is in favor of the State or the owner.

HISTORY: 1985 Act No. 33.



Section 16-11-617. Entry on another's land for purpose of cultivating marijuana.

It is unlawful for a person to enter on the land of another for the purpose of cultivating or attempting to cultivate marijuana. The provisions of this section are cumulative to other provisions of law. To constitute a violation of this section, a minimum of twenty-five marijuana plants must be cultivated. A person violating the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years and fined not more than five thousand dollars.

HISTORY: 1986 Act No. 486; 1993 Act No. 184, Section 28.



Section 16-11-620. Entering premises after warning or refusing to leave on request; jurisdiction and enforcement.

Any person who, without legal cause or good excuse, enters into the dwelling house, place of business, or on the premises of another person after having been warned not to do so or any person who, having entered into the dwelling house, place of business, or on the premises of another person without having been warned fails and refuses, without good cause or good excuse, to leave immediately upon being ordered or requested to do so by the person in possession or his agent or representative shall, on conviction, be fined not more than two hundred dollars or be imprisoned for not more than thirty days.

All municipal courts of this State as well as those of magistrates may try and determine criminal cases involving violations of this section occurring within the respective limits of such municipalities and magisterial districts. All peace officers of the State and its subdivisions shall enforce the provisions hereof within their respective jurisdictions.

The provisions of this section shall be construed as being in addition to, and not as superseding, any other statutes of the State relating to trespass or entry on lands of another.

HISTORY: 1962 Code Section 16-388; 1960 (51) 1729; 1981 Act No. 76, Section 3; 1996 Act No. 279, Section 1.



Section 16-11-625. Public library trespass; warning; appeal; penalties.

(A)(1) A person who enters a public library, without legal cause or good excuse, after having been warned not to do so by the library director, the branch manager, or the acting branch manager of the library in consultation with the library director is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or be imprisoned not more than thirty days.

(2) A copy of the warning provided for by subsection (A)(1) must be given to the person in writing, in the presence of a law enforcement officer, and must state:

(a) the alleged criminal law violation or the alleged violation of the library's code of conduct promulgated by the library's board of trustees under the authority provided by Section 4-9-37(b);

(b) the duration of the prohibition to return; and

(c) the procedure by which the person may appeal the warning to the library board of trustees. The person receiving notice of trespass wishing to appeal the notice must submit a request for a hearing to the board within five business days of receiving the notice. The board of trustees of the library must then provide a hearing within ten business days of the request for an appeal.

(B) A violation of the provisions of this section is triable in the appropriate municipal or magistrates court with jurisdiction over the offense. Any law enforcement officer of this State or a subdivision of this State may enforce the provisions of this section within their respective jurisdictions.

(C) The provisions of this section must be construed as in addition to, and not as superseding, another statute relating to trespass or unlawful entry on lands of another.

HISTORY: 2014 Act No. 296 (S.813), Section 1, eff August 27, 2014.



Section 16-11-630. Refusing to leave certain public premises during hours when they are regularly closed.

Any person who, during those hours of the day or night when the premises owned or occupied by a state, county or municipal agency are regularly closed to the public, shall refuse or fail, without justifiable cause, to leave those premises upon being requested to do so by a law enforcement officer or guard, watchman or custodian responsible for the security or care of the premises, shall be deemed guilty of a misdemeanor and upon conviction, be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-388.1; 1968 (56) 657.



Section 16-11-640. Unlawful entry into enclosed places.

It shall be unlawful for any person not an occupant, owner or invitee to enter any private property enclosed by walls or fences with closed gates between the hours of six P.M. and six A.M. The provisions of this section shall not apply to any justifiable emergency entry or to premises which are not posted with clearly visible signs prohibiting trespass upon the enclosed premises. The provisions of this section are supplemental to existing law relating to trespass and punishment therefor. Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five dollars nor more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-388.2; 1974 (58) 2636.



Section 16-11-650. Removing, destroying or leaving down fences; penalties; magistrate court jurisdiction; easement holder's rights.

(A) A person, other than the owner or a person acting under the authority of the owner, who wilfully and knowingly removes, destroys, or leaves down any portion of a fence in this State intended to enclose animals of any kind or crops or uncultivated lands or who wilfully and knowingly leaves open or removes a gate or leaves down bars or other structure intended for the same purpose is guilty of a misdemeanor and must be punished by a fine of one thousand dollars or imprisonment for thirty days, or both.

(B) The magistrates court is vested with jurisdiction to hear and dispose of these cases.

(C) Nothing in this section shall affect an easement holder's right and ability to maintain such easement and rights of way consistent with the provisions of the document granting such easement.

HISTORY: 1962 Code Section 16-389; 1952 Code Section 16-389; 1942 Code Section 1222; 1932 Code Section 1222; Cr. C. '22 Section 110; Cr. C. '12 Section 229; Cr. C. '02 Section 176; G. S. 1190; R. S. 171; 1881 (17) 593; 1903 (24) 111; 1921 (32) 200; 2009 Act No. 56, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009).



Section 16-11-660. Traveling outside of road on cultivated lands.

It shall be a misdemeanor for any person wilfully to walk, drive or ride or to allow his team to travel outside of the road on the cultivated lands of another, punishable as provided in Section 16-11-650; provided, that in case any person charged with this misdemeanor be brought before or reported to a magistrate he may discharge himself from any further proceedings therein by paying such fine within the above limits as the magistrate may impose.

HISTORY: 1962 Code Section 16-390; 1952 Code Section 16-390; 1942 Code Section 1224; 1932 Code Section 1224; Cr. C. '22 Section 112; Cr. C. '12 Section 232; Cr. C. '02 Section 178; G. S. 1192; R. S. 173; 1881 (17) 593.



Section 16-11-670. Pleading satisfaction in prosecutions under Sections 16-11-650 and 16-11-660.

In all criminal prosecutions for violation of the provisions of Sections 16-11-650 and 16-11-660 the defendant may plead, as a matter of defense, the full satisfaction of all reasonable demands of the person aggrieved by such violation, and upon such plea being legally established and upon payment of all costs accrued up to the time of such plea he shall be discharged from further penalty.

HISTORY: 1962 Code Section 16-391; 1952 Code Section 16-391; 1942 Code Section 1225; 1932 Code Section 1225; Cr. C. '22 Section 113; Cr. C. '12 Section 233; Cr. C. '02 Section 179; G. S. 1193; R. S. 173; 1881 (17) 594.



Section 16-11-680. Altering and removing landmarks.

If any person shall knowingly, wilfully, maliciously or fraudulently cut, fell, alter or remove any certain boundary tree or other allowed landmark, such person so offending shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding one hundred dollars or imprisoned not exceeding thirty days.

HISTORY: 1962 Code Section 16-392; 1952 Code Section 16-392; 1942 Code Section 1166; 1932 Code Section 1166; Cr. C. '22 Section 59; Cr. C. '12 Section 197; 1902 (23) 1094.



Section 16-11-690. Failure to return boat, flat or tool used for mining phosphate.

Any person being entrusted with any boat, flat or tools for gathering phosphate rock by the owner thereof for the purpose of mining or gathering phosphate rock who shall fail to return the same to the owner within two days after being required by such owner so to do shall be guilty of a misdemeanor and, upon conviction thereof before a court of competent jurisdiction, shall be fined in the sum of not more than fifty dollars or imprisoned not more than thirty days, in the discretion of the court. It shall be a complete defense to any indictment or prosecution instituted under this section if the defendant shall make it appear that his failure to return the property was due to his inability so to return the same, such inability not being the result of the defendant's act, or that the agreed time in which such property was to be returned had not expired at the time of his failure to return the same.

HISTORY: 1962 Code Section 16-393; 1952 Code Section 16-393; 1942 Code Section 1205; 1932 Code Section 1205; Cr. C. '22 Section 93; Cr. C. '12 Section 254; Cr. C. '02 Section 195; 1900 (23) 445.



Section 16-11-700. Dumping litter on private or public property prohibited; exceptions; responsibility for removal; penalties.

(A) A person, from a vehicle or otherwise, may not dump, throw, drop, deposit, discard, or otherwise dispose of litter or other solid waste, as defined by Section 44-96-40(46), upon public or private property or waters in the State including, but not limited to, a highway, park, beach, campground, forest land, recreational area, trailer park, road, street, or alley except:

(1) on property designated by the State for the disposal of litter and other solid waste and the person is authorized to use the property for that purpose; or

(2) into a litter receptacle in a manner that the litter is prevented from being carried away or deposited by the elements upon a part of the private or public property or waters.

(B) Responsibility for the removal of litter from property or receptacles is upon the person convicted pursuant to this section of littering the property or receptacles. If there is no conviction for littering, the responsibility is upon the owner of the property.

(C)(1) A person who violates the provisions of this section in an amount less than fifteen pounds in weight or twenty-seven cubic feet in volume is guilty of a misdemeanor and, upon conviction, must be fined two hundred dollars or imprisoned for not more than thirty days for a first or second conviction, or fined five hundred dollars or imprisoned for not more than thirty days for a third or subsequent conviction. In addition to the fine or term of imprisonment, the court also must impose eight hours of litter-gathering labor for a first conviction, sixteen hours of litter-gathering labor for a second conviction, and twenty-four hours of litter-gathering labor for a third or subsequent conviction, or other form of public service, under the supervision of the court, as the court may order because of physical or other incapacities.

(2) The fine for a deposit of a collection of litter or garbage in an area or facility not intended for public deposit of litter or garbage is one thousand dollars. The provisions of this item apply to a deposit of litter or garbage, as defined in Section 44-67-30(4), in an area or facility not intended for public deposit of litter or garbage. This item does not prohibit a private property owner from depositing litter or garbage as a property enhancement if the depositing does not violate applicable local or state health and safety regulations. In addition to a fine and for each offense pursuant to the provisions of this item, the court also shall impose a minimum of five hours of litter-gathering labor or other form of public service, under the supervision of the court, as the court may order because of physical or other incapacities.

(3) The court, instead of payment of the monetary fine imposed for a violation of this section, may direct the substitution of additional litter-gathering labor or other form of public service, under the supervision of the court, as it may order because of physical or other incapacities not to exceed one hour for each five dollars of fine imposed.

(4) In addition to other punishment authorized by this section, in the discretion of the court in which conviction is obtained, the person may be directed by the judge to pick up and remove from any public place or any private property, with prior permission of the legal owner of the property upon which it is established by competent evidence that the person has deposited litter, all litter deposited on the place or property by any person before the date of execution of sentence.

(D) A person who violates the provisions of this section in an amount exceeding fifteen pounds in weight or twenty-seven cubic feet in volume, but not exceeding five hundred pounds or one hundred cubic feet, is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned for not more than ninety days. In addition, the court shall require the violator to pick up litter or perform other community service commensurate with the offense committed, up to one hundred hours.

(E)(1) A person who violates the provisions of this section in an amount exceeding five hundred pounds in weight or one hundred cubic feet in volume is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned not more than one year, or both. In addition, the court may order the violator to:

(a) remove or render harmless the litter that he dumped in violation of this subsection;

(b) repair or restore property damaged by, or pay damages for damage arising out of, his dumping of litter in violation of this subsection; or

(c) perform community public service relating to the removal of litter dumped in violation of this subsection or relating to the restoration of an area polluted by litter dumped in violation of this subsection.

(2) A court may enjoin a violation of this subsection.

(3) A motor vehicle, vessel, aircraft, container, crane, winch, or machine involved in the disposal of more than five hundred pounds in weight or more than one hundred cubic feet in volume of litter in violation of this subsection is declared contraband and is subject to seizure and summary forfeiture to the State.

(4) If a person sustains damages in connection with a violation of this subsection that gives rise to a felony against the person or his property, a court, in a civil action for those damages, shall order the wrongdoer to pay the injured party threefold the actual damages or two hundred dollars, whichever amount is greater. In addition, the court shall order the wrongdoer to pay the injured party's court costs and attorney's fees.

(5) A fine imposed pursuant to this subsection must not be suspended, in whole or in part.

(F)(1) When the penalty for a violation of this section includes litter-gathering labor in addition to a fine or imprisonment, the litter-gathering portion of the penalty is mandatory and must not be suspended; however, the court, upon the request of a person convicted of violating this section, may direct that the person pay an additional monetary penalty instead of the litter-gathering portion of the penalty that must be equal to the amount of five dollars an hour of litter-gathering labor. Probation must not be granted instead of the litter-gathering requirement, except for a person's physical or other incapacities.

(2) Funds collected pursuant to this subsection instead of the mandatory litter-gathering labor must be remitted to the county or municipality where the littering violation took place. The money collected may be used for the litter-gathering supervision.

(G) For purposes of the offenses established by this section, litter includes cigarettes and cigarette filters.

(H) A prior violation within the meaning of this section means only a violation of this section which occurred within a period of five years including and immediately preceding the date of the last violation.

(I) Magistrates and municipal courts have jurisdiction to try violations of subsections (A), (B), (C), and (D) of this section.

HISTORY: 1962 Code Section 16-396; 1952 Code Section 33-551; 1949 (46) 466; 1953 (48) 160; 1957 (50) 269; 1959 (51) 140; 1966 (54) 2290; 1967 (55) 209, 478; 1971 (57) 853; 1972 (57) 2563; 1973 (58) 205; 1978 Act No. 496 Section 7; 1987 Act No. 135 Section 1; 1988 Act No. 530, Sections 1, 3; 1991 Act No. 63, Section 2; 1992 Act No. 307, Section 1; 1993 Act No. 184, Section 92; 1994 Act No. 288, Section 1; 1994 Act No. 497, Part II, Section 36U; 1999 Act No. 100, Part II, Section 106; 2000 Act No. 387, Part II, Section 54B; 2000 Act No; 387, Part II, Section 92A; 2004 Act No. 306, Section 1, eff September 8, 2004.

Editor's Note

Section 44-67-30(4), referenced in (C)(2), was repealed by 2015 Act No. 8.



Section 16-11-710. Acceptance of cash bond in lieu of immediate court appearance in litter control prosecutions.

When any person is charged with a violation of 16-11-700 or any county ordinance relating to litter control, any officer authorized to enforce such law or ordinance may accept a cash bond in lieu of requiring an immediate court appearance. Such bond shall not exceed the maximum fine provided for a conviction of the offense charged and may be forfeited to the court by the enforcement officer if the person charged fails to appear in court.

HISTORY: 1962 Code Section 16-396.1; 1975 (59) 317.



Section 16-11-720. Dumping trash in or along shoreline of Lake Greenwood; penalties.

(1) It shall be unlawful for any person to dump, leave or throw any rubbish, trash, garbage, cans, bottles, containers, paper, oil, grease or other similar substances or dead animals into the waters or along the shoreline of Lake Greenwood.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-396.1; 1971 (57) 490.



Section 16-11-725. Rummaging through or stealing household garbage for purposes of committing identity theft; penalty; exception for officers of the law.

(A) It is unlawful for a person to rummage through or steal another person's household garbage or litter, as defined in Section 44-67-30(4), for the purpose of committing financial identity fraud or identity fraud or identity theft as defined in Sections 16-13-510 and 37-20-110.

(B)(1) A person that violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty dollars for the first violation and one thousand dollars for each subsequent violation.

(2) A person who knowingly and wilfully violates the provisions of this section is guilty of a Class F felony and, upon conviction, must be imprisoned not more than five years and fined not more than one thousand dollars, or both.

(C) A conviction pursuant to the provisions of this section and the possession of identifying information as defined in Section 16-13-510 is prima facie evidence of financial identity fraud, identity fraud, or identity theft pursuant to Sections 16-13-510 and 37-20-110.

(D) This section does not prohibit a duly constituted officer of the law from performing his official duties in ferreting out offenders or suspected offenders against violating the laws of this State or a county or municipality for the purpose of apprehending the suspected violator. The provisions of this section must not be construed to give an officer any additional rights or powers upon private property but must be construed as preserving only his previous powers.

HISTORY: 2008 Act No. 190, Section 5, eff December 31, 2008.

Editor's Note

Section 44-67-30(4), referenced in (A), was repealed by 2015 Act No. 8.



Section 16-11-730. Malicious injury to or interference with microwave radio or television facilities; unauthorized use of facilities.

Any person who shall (1) wilfully or maliciously break, injure or otherwise destroy or damage any of the posts, wires, towers or other materials or fixtures employed in the construction or use of any line of a television coaxial cable, or a microwave radio system or a community antenna television system or (2) wilfully or maliciously interfere with such structure so erected or (3) in any way attempt to lead from its uses or make use of the electrical signal or any portion thereof properly belonging to or in use or in readiness to be made use of for the purposes of using said electrical signal from any television coaxial cable company or microwave system or a community antenna television system or owner of such property shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment for not more than one year, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-397; 1964 (53) 1742.



Section 16-11-740. Malicious injury to telegraph, telephone or electric utility system.

It is unlawful for a person, without the consent of the owner, to wilfully:

(1) destroy, damage, or in any way injure a telegraph, telephone, electric utility system, satellite dish, or cable television system, including poles, cables, wires, fixtures, antennas, amplifiers, or other apparatus, equipment, or appliances;

(2) obstruct, impede, or impair their services or transmissions or;

(3) aid, agree with, employ, or conspire with a person to do or cause to be done any of the acts mentioned in this section.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years.

HISTORY: 1962 Code Section 16-399; 1969 (56) 651; 1989 Act No. 21, Section 1; 1993 Act No. 184, Section 29.



Section 16-11-750. Unlawful injury or interference with electric lines.

It shall be unlawful for any person within this State, wilfully and wantonly and without the consent of the owner, (a) to take down, remove, injure, obstruct, displace or destroy any line erected or constructed for the transmission of electrical current or any poles, towers, wires, conduits, cables, insulators or support upon which wires or cables may be suspended or any part of any such line or appurtenances or apparatus connected therewith, (b) to sever any wire or cable thereof or in any manner interrupt the transmission of electrical current over and along any such line, (c) to take down, remove, injure or destroy any house, shop, building or other structure or machinery connected with or necessary to the use of any line erected or constructed for the transmission of electrical current or (d) to wantonly or wilfully cause injury to any of the property mentioned in this section by means of fire. Any person violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof, shall be fined not more than five hundred dollars or imprisoned not longer than one year, or both fined and imprisoned, in the discretion of the court. But nothing herein contained shall operate to prevent any person from removing any such wires or apparatus affixed to his private property without his consent.

HISTORY: 1962 Code Section 24-453; 1952 Code Section 24-453; 1942 Code Section 1202; 1932 Code Section 1202; Cr. C. '22 Section 91; Cr. C. '12 Section 252; 1902 (23) 1102; 1904 (24) 443; 1908 (25) 1078.



Section 16-11-755. Operation of certain motor vehicles on utility rights of way unlawful; penalties.

(1) It shall be unlawful for any person other than the landowner or someone who specifically acts with his permission, or an employee or agent of the utility which owns the utility right-of-way concerned to operate a mini-bike, motor-bike, motorcycle, jeep, dune buggy, automobile, truck or other power driven vehicle on the land which constitutes the utility right-of-way if the utility, after obtaining permission of the landowner in writing, posts signs at conspicuous places on such right-of-way which read substantially as follows:

"NO TRESPASSING

It is unlawful to operate a mini-bike, motor-bike, motorcycle, jeep, dune buggy, automobile, or truck upon this right-of-way. Violators will be subject to a fine of two hundred dollars."

(2) The prohibition of trespass as provided for in this section does not contradict or in any manner diminish the property rights of the owner of the land subject to the easement or of the utility's rights in its easement.

(3) Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars for each offense.

HISTORY: 1979 Act No. 86 Section 1.



Section 16-11-760. Parking on private property without permission; removal of vehicles; lien for towing and storage; sale of vehicles; penalty for violation.

(A) It is unlawful for a person to park a vehicle, as defined in Section 56-5-5630, on the private property of another without the owner's consent. If the property is for commercial use, the owner must post a notice in a conspicuous place on the borders of the property near each entrance prohibiting parking. Proof of the posting is considered notice conclusive against the person making entry.

(B) A vehicle found parked on private property may be towed and stored at the expense of the registered owner or lienholder, and charges for towing, storing, preserving the vehicle, and expenses incurred if the owner and lienholder are notified pursuant to Section 29-15-10 constitute a lien against the vehicle, provided that the towing company makes notification to the law enforcement agency pursuant to Section 56-5-2525.

(C) If the vehicle is not claimed by the owner, lienholder, or his agent, the vehicle must be sold pursuant to Section 29-15-10 by a magistrate in the county in which the vehicle was towed or stored.

(D) A person violating the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than thirty days. This punishment is in addition to the other remedies authorized in this section.

HISTORY: 1962 Code Section 46-807; 1958 (50) 1670; 1966 (54) 2075; 1987 Act No. 185 Section 1; 2003 Act No. 71, Section 2, eff June 25, 2003; 2004 Act No. 269, Section 10, eff July 6, 2004.



Section 16-11-770. Illegal graffiti vandalism; penalty; removal or restitution.

(A) As used in this section, "illegal graffiti vandalism" means an inscription, writing, drawing, marking, or design that is painted, sprayed, etched, scratched, or otherwise placed on structures, buildings, dwellings, statues, monuments, fences, vehicles, or other similar materials that are on public or private property and that are publicly viewable, without the consent of the owner, manager, or agent in charge of the property.

(B) It is unlawful for a person to engage in the offense of illegal graffiti vandalism and, upon conviction, for a:

(1) first offense, is guilty of a misdemeanor and must be fined not more than one thousand dollars or imprisoned not less than thirty days nor more than ninety days;

(2) second offense, within ten years, is guilty of a misdemeanor and must be fined not more than two thousand five hundred dollars or imprisoned not more than one year; and

(3) third or subsequent offense within ten years of a first offense, is guilty of a misdemeanor and must be fined not more than three thousand dollars or imprisoned not more than three years.

(C) In addition to the penalties provided in subsection (B), a person convicted of the offense of illegal graffiti vandalism also may be ordered by the court to remove the illegal graffiti, pay the cost of the removal of the graffiti, or make further restitution in the discretion of the court.

HISTORY: 2007 Act No. 82, Section 9, eff June 12, 2007.



Section 16-11-780. Prohibition on entering certain lands to discover, uncover, move, remove, or attempt to remove archaeological resource; definitions; penalty; exception.

(A) As used in this section:

(1) "Archaeological resource" means all artifacts, relics, burial objects, or material remains of past human life or activities that are at least one hundred years old and possess either archaeological or commercial value, including pieces of pottery, basketry, bottles, weapons, weapon projectiles, tools, structures or portions of structures, rock paintings, rock carving, intaglios, graves, or human skeletal materials.

(2) "Archaeological value" means the value of the data associated with the archaeological resource. This value may be appraised in terms of the costs of the retrieval of the scientific information that would have been obtainable prior to the violation. These costs may include, but need not be limited to, the cost of preparing a research design, conducting field work, carrying out laboratory analysis, and preparing reports as would be necessary to realize the information potential.

(3) "Commercial value" means the fair market value of the archaeological resource. When a violation has resulted in damage to the archaeological resource, the fair market value may be determined using the condition of the archaeological resource prior to the violation, to the extent its prior condition can be ascertained.

(4) "Cost of restoration and repair" means the sum of the costs incurred for emergency restoration or repairs to an archaeological resource, plus those costs projected to be necessary to complete restoration and repair, which may include, but need not be limited to, the costs of the following:

(a) reconstruction of the archaeological resource;

(b) stabilization of the archaeological resource;

(c) ground contour reconstruction and surface stabilization;

(d) physical barriers or other protective devices, necessitated by the disturbance of the archaeological resource, to protect it from further disturbance;

(e) examination and analysis of the archaeological resource, including recording remaining archaeological information, where necessitated by disturbance, in order to salvage remaining resources that cannot be otherwise conserved; or

(f) preparation of reports relating to any of the activities described in this section.

(5) "Posted lands" means lands where the State has complied with the notice or warning requirement which must either be posted or given to an offender pursuant to Section 16-11-600.

(B) The court may call upon the Office of the State Archaeologist to provide evidence to assist in determining, calculating, or computing archaeological value, commercial value, or the cost of restoration and repair of an archaeological resource.

(C) It is unlawful for a person to wilfully, knowingly, or maliciously enter upon the lands of another or the posted lands of the State and disturb or excavate a prehistoric or historic site for the purpose of discovering, uncovering, moving, removing, or attempting to remove an archaeological resource. Each unlawful entry and act of disturbance or excavation of a prehistoric or historic site constitutes a separate and distinct offense.

(D) For a first offense, a person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined, imprisoned, or both, pursuant to the jurisdiction of magistrates as provided in Section 22-3-550.

(E) For a second offense for violating this section on the same property as the first offense or on another posted property, a person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or more than three thousand dollars or imprisoned not more than three years, or both.

(F) For a third or subsequent offense for violating this section on the same property as the first offense or on another posted property, a person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(G) For the purposes of subsections (E) and (F) of this section, a second, third, or subsequent offense on the same property as the first offense or on another posted property must include no offense that occurs more than ten years after conviction for the first offense.

(H) All equipment and conveyances including, but not limited to, trailers, motor vehicles, and watergoing vessels that were used in connection with felony violations of this section are subject to forfeiture to the State in the same manner as equipment and conveyances are subject to forfeiture pursuant to Section 44-53-520, if the offender either owns the equipment or conveyance or is a resident of the equipment or conveyance owner's household.

(1) All equipment and conveyances subject to confiscation and forfeiture under this section may be confiscated by any law enforcement officer as provided in this section. The confiscating officer shall deliver the confiscated property immediately to the county or municipality where the offense occurred. The county or municipality shall notify the registered owner of the confiscated property by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the court. The confiscation hearing must be held within ten days from the date of receipt of the request. The confiscated property must be returned to the registered owner if the registered owner shows by a preponderance of the evidence that he did not know the confiscated property was used in the commission of the crime, that he did not give permission for the confiscated property to be used in the commission of the crime, and that the confiscated property had not been used for a previous violation of this section on the posted land where this offense occurred or other posted land.

(2) The county or municipality in possession of the confiscated property shall provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(3) Forfeiture of property is subordinate in priority to all valid liens and encumbrances.

(4) A person whose property is subject to forfeiture under this section is entitled to a jury trial if requested.

(I) The landowner, in the case of private lands, or the State, in the case of state lands, may bring a civil action for a violation of this section to recover the greater of the archaeological resource's archaeological value or commercial value, and the cost of restoration and repair of the site where the archaeological resource was located, plus attorney's fees and court costs.

(J) Nothing contained in this section shall limit or interfere with a landowner's lawful use of his property or with the state's ability to conduct archaeological investigations or excavations on either state lands or private lands with the consent of the landowner.

(K) Nothing contained in this section shall limit or interfere with:

(1) a landowner's lawful use of his property;

(2) the lawful acts of a landowner's employee, agent, or independent contractor acting in the scope of and in the course of his employment, agreement, or contract;

(3) the lawful acts of a utility worker acting in the scope of and in the course of his employment; or

(4) the state's ability to conduct archaeological investigations or excavations on either state lands or private lands with the consent of the landowner.

HISTORY: 2010 Act No. 255, Section 1, eff June 11, 2010.



Section 16-11-810. Short title.

This article may be cited as the Theft of Cable Television Service Act.

HISTORY: 1984 Act No. 407.



Section 16-11-815. Definitions.

As used in this article, "cable television service" includes (1) services provided by or through the facilities of any cable television system or closed circuit coaxial cable communication system, and (2) any transmission service used in connection with any cable television system or similar closed circuit coaxial cable communication system.

HISTORY: 1984 Act No. 407.



Section 16-11-820. Use of service without authorization or payment; presumption arising from connection of device to cable or closed circuit system.

It is unlawful for any person knowingly to obtain or use cable television service without the authorization of, or payment to, the operator of the service. It is permissible to infer that the existence of any connection, wire, conductor, or other device whatsoever, between facilities of a cable television system or closed circuit coaxial cable communication system and the premises occupied by the person which makes possible the use of cable television service by any person without that use being specifically authorized by, or compensation paid to, the operator of cable television service indicates that the occupant of the premises has violated this section. If any person pays the amount charged for service provided by the operator of the cable television system, whether or not the amount billed is in conformity with the established charges for the service, the person is not guilty of any offense hereunder by reason of the use of the service.

HISTORY: 1984 Act No. 407; 1987 Act No. 95 Section 2.



Section 16-11-825. Unauthorized connection or use of device to cable television system.

It is unlawful for any person to make or use a connection not authorized by the operator of a cable television service, whether physical, electrical, mechanical, electronic, induction, or otherwise, or to attach any unauthorized device, or permit the attachment of any unauthorized connection or device to any cable, wire, or other component of a cable television system or service or to a television set connected into the system or service, for the purpose of permitting the reception and viewing of signals which are intended to be received and viewed only upon payment to the operator of the cable television system of the lawful charge therefor.

HISTORY: 1984 Act No. 407.



Section 16-11-830. Aiding or abetting another person in obtaining cable service without payment.

It is unlawful for any person to assist, instruct, aid or abet, or attempt to assist, instruct, aid or abet any other person in obtaining any cable television service without payment of the lawful charge therefor.

HISTORY: 1984 Act No. 407.



Section 16-11-835. Sale, lease, or advertising of equipment for avoidance of cable service charge.

It is unlawful for any person, firm, or corporation to advertise, promote the sale of, sell, rent, install, or use any instrument, apparatus, equipment, or device, or plans or instructions for making or assembling the same, designed or adapted to avoid the lawful charge for any cable television service.

HISTORY: 1984 Act No. 407.



Section 16-11-840. Unauthorized device designed to decode or descramble cable television signal.

It is unlawful for any person, without the express authorization of a franchised or other duly licensed cable television system, knowingly and wilfully to manufacture, import into this State, distribute, sell, offer to sell, possess for sale, advertise for sale, or install any device, or any plan or kit for a device or for a printed circuit, designed in whole or in part to decode, descramble, or otherwise make intelligible any encoded, scrambled, or other nonstandard signal carried by that cable television system. For the purposes of this section, "encoded, scrambled, or other nonstandard signal" includes, but is not limited to, any type of signal not intended to produce an intelligible program or service without the aid of a decoder, descrambler, filter, trap, or similar device.

HISTORY: 1984 Act No. 407.



Section 16-11-845. Use, sale, or installation of converter for unauthorized reception of intelligible signals.

It is unlawful for any person (a) to use a converter or similar device for the reception of intelligible signals without the authorization of the operator of the cable television system, (b) to sell a converter or similar device to any other person with knowledge that the person intends to use it for the reception of intelligible signals without the authorization of the operator of the cable television system or, (c) to install a converter or similar device for any other person with knowledge that the person intends to use it for the reception of intelligible signals without the authorization of the operator of the cable television system. This section does not prohibit the manufacture, distribution, or sale of any television receiver in which a converter has been incorporated by the manufacturer.

HISTORY: 1984 Act No. 407.



Section 16-11-850. Receipt of signals from air by use of satellite dish or antenna.

Nothing in this article makes it unlawful to receive or capture signals from the air by use of a satellite dish, antenna, or otherwise.

HISTORY: 1984 Act No. 407.



Section 16-11-855. Penalties.

Any person who violates any section of this article is guilty of a misdemeanor and upon conviction for a first offense must be fined not more than two hundred dollars or imprisoned for not more than thirty days and for a second and subsequent offense fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1984 Act No. 407.



Section 16-11-910. Prohibitions relative to sound recordings; application of section.

(A) It is unlawful for a person to:

(1) knowingly and wilfully transfer or cause to be transferred, for commercial advantage or private financial gain, without the consent of the owner, any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded, with intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, the article on which such sounds are transferred;

(2) advertise, offer for sale or resale, or sell or resell, or cause the sale or resale, or rent or cause the rental of, or possess for any of these purposes any article described in item (1) with the knowledge that the sounds on it have been transferred without the consent of the owner;

(3) offer or make available for a fee, rental, or other form of compensation, directly or indirectly, any equipment or machinery with the knowledge that it will be used by another to reproduce, without the consent of the owner, a phonograph record, disc, wire, tape, film, or other article on which sounds have been transferred. The provisions of this item do not apply to reproduction in the home for private use and with no purpose of otherwise capitalizing commercially on the reproduction; or

(4) transport for commercial advantage or private financial gain within this State or cause to be transported within this State an article with the knowledge that the sounds on it have been transferred without the consent of the owner.

A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-920.

(B) As used in this section:

(1) "Person" means an individual, partnership, corporation, company, association, any communications media including, but not limited to, radio or television, broadcasters or licensees, newspapers, magazines, or other publications, or media which offer facilities for the purposes stated in this chapter, or other legal entity.

(2) "Owner" means the person who owns the original fixed sounds embodied in the master phonograph record, master disc, master tape, master film, or other article used for reproducing recorded sounds on phonograph records, discs, tapes, films, or other articles on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived.

(3) "Fixed" means embodied in a tangible medium of expression when its embodiment in an article, by or under the authority of the author, is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration.

(4) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

This section neither enlarges nor diminishes the right of parties in private litigation nor does it apply to the transfer by a radio or television broadcaster of any sounds (other than from the sound tract of a motion picture) intended for, or in connection with, broadcast transmission or related uses or for archival purposes. An owner of a record, disc, wire, tape, film, or other article or device which is transferred unlawfully or used in violation of this section has a cause of action in the circuit court of this State against the party committing the violation for all damages resulting therefrom, including actual, compensatory, incidental, and punitive.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.



Section 16-11-911. Definitions; unlawful recording of motion pictures.

(A) As used in this section:

(1) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(2) "Audiovisual recording device" means any device, camera, or audio or video recorder with the capability of recording, transferring, or transmitting sounds or images of a motion picture in part or in whole, including any device now existing or later developed.

(3) "Person" means an individual, partnership, corporation, company, association, or other legal entity.

(4) "Motion picture theater" means a movie theater, screening room, or other venue used primarily for the exhibition of a motion picture but does not include the lobby or other common areas, a personal residence, or retail establishment.

(5) "Theater owner" means the owner, operator, or lessee of a motion picture theater and includes an employee or agent of the owner, operator, or lessee.

(B) It shall be unlawful for any person to knowingly and wilfully operate an audiovisual recording device in a motion picture theater, with intent to record a motion picture, without written consent from the theater owner.

(C) In any action brought by reason of having been delayed by a theater employee or agent on or near the premises of a theater establishment for the purpose of investigation concerning the unlawful operation of an audiovisual recording device, it shall be a defense to such action if:

(1) the person was delayed in a reasonable manner and for a reasonable time to permit such investigation; and

(2) reasonable cause existed to believe that the person delayed had committed the crime of unlawful operation of a recording device.

(D) This section does not prevent any lawfully authorized investigative agency, law enforcement agency, protective services agency, or intelligence-gathering agency of the local, state, or federal government from operating an audiovisual recording device in a motion picture theater where a motion picture is being exhibited as part of a lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activity.

HISTORY: 2005 Act No. 64, Section 1, eff May 23, 2005.



Section 16-11-915. Prohibitions relative to live performances; persons considered proper witnesses; application of section.

(A) It is unlawful for a person to:

(1) advertise or offer for sale or resale, or sell or resell, or cause the sale or resale, or rent or cause the rental of, or transport or cause to be transported, or possess for any of these purposes for commercial advantage or private financial gain any article containing a live performance with the knowledge that the live performance has been fixed without the consent of the owner of the live performance; or

(2) record or fix or cause to be recorded or fixed on an article with the intent to sell for commercial advantage or private financial gain, the live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner of the live performance. The provisions of this item (2) shall not apply to reproduction in the home for private use and with no purpose of otherwise capitalizing commercially on the reproduction.

A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-920.

(B) As used in this section:

(1) "Person" means an individual, partnership, corporation, company, association, or other legal entity.

(2) "Owner", in the absence of a written agreement or operation of law to the contrary, is presumed to be the performer of the live performance.

(3) "Fixed" means embodied in a tangible medium of expression when its embodiment in an article, by or under the authority of the author, is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration.

(4) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or a copy or reproduction which duplicates in whole or in part, the original.

(5) "Live performance" means the recitation, rendering, or playing of a series of images or musical, spoken, or other sounds in any audible sequence.

(C) For the purposes of this section, a person who is authorized to maintain custody and control over business records which reflect whether or not the owner consented to having the live performance recorded or fixed is a proper witness in any proceeding regarding the issue of consent.

(D) A witness called pursuant to this section is subject to all rules of evidence relating to the competency of a witness to testify and the relevance and admissibility of the testimony offered.

(E) This section neither enlarges nor diminishes the rights and remedies of parties in private litigation nor does it apply to the transfer by a radio or television broadcaster of any such sounds, other than from the sound tract of a motion picture, intended for, or in connection with, broadcast transmission or related uses or for archival purposes.

HISTORY: 1989 Act No. 92, Section 1.



Section 16-11-920. Penalties.

(A) A person who violates the provisions of Section 16-11-911 is guilty of a misdemeanor and, upon conviction:

(1) for a first offense, must be fined not more than five thousand dollars or imprisoned not more than one year, or both;

(2) for a second offense, must be fined not more than ten thousand dollars or imprisoned not more than two years, or both;

(3) for a third and each subsequent offense, must be fined not more than fifteen thousand dollars or imprisoned not more than three years, or both.

(B) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a felony and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than five years, or both, if the offense:

(1) involves at least one thousand unauthorized articles embodying sound or sixty-five unauthorized audio visual articles during any one hundred eighty-day period; or

(2) is a second or subsequent conviction under Section 16-11-910 or 16-11-915.

(C) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than two years, or both, if the offense involved:

(1) more than one hundred but less than one thousand unauthorized articles embodying sound during any one hundred eighty-day period; or

(2) more than ten but less than sixty-five unauthorized audiovisual articles during any one hundred eighty-day period.

(D) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense and not more than ten thousand dollars for a second or subsequent offense if the offense or both offenses involve not more than:

(1) twenty-five unauthorized articles embodying sound during any one hundred eighty-day period; or

(2) ten unauthorized audiovisual articles during any one hundred eighty- day period.

(E) A person who violates any other provision of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both.

(F) If a person is convicted of a violation of Section 16-11-910, 16-11-911, or 16-11-915, the court shall order the forfeiture and destruction or other disposition of all:

(1) infringing articles;

(2) implements, devices, and equipment used or intended to be used in the manufacture of the infringing articles.

These penalties are not exclusive but are in addition to other penalties provided by law.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1; 1993 Act No. 184, Section 93; 2005 Act No. 64, Section 2, eff May 23, 2005.



Section 16-11-930. Illegal distribution of recordings without name and address of manufacturer and designation of featured artist.

It is unlawful for a person to manufacture or knowingly sell, distribute, circulate, or cause to be sold, distributed, or circulated, advertise, resell or offer for sale or resale, or cause the sale or resale, or rent or cause the rental, or transport or cause to be transported, or possess for any of these purposes for commercial advantage or private financial gain, a phonograph record, tape, album of phonograph records or tapes, or any other article without the actual name and street address of the manufacturer, and the name of the actual performer or group prominently disclosed on the outside cover, box, or jacket containing the record, tape, album of records or tapes, or any other article. A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-940. A law enforcement officer in this State, when charging a person with a violation of this section, if possible at the time of arrest, shall confiscate any records, tapes, albums, or other articles and, upon conviction of the person, the records, tapes, albums, or other articles must be destroyed.

As used in this section:

(1) "Person" means an individual, partnership, corporation, association, or other legal entity.

(2) "Manufacturer" means a person who actually transfers or causes the transfer of any sound or images recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded or assembles and transfers any product containing such transferred sounds or images as a component of it.

(3) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.



Section 16-11-940. Penalties for violations of Section 16-11-930.

(A) A person who violates the provisions of Section 16-11-930 is guilty of a felony and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than five years, or both, if the offense involves at least one thousand unauthorized articles embodying sound or at least sixty-five unauthorized audio-visual articles, or is a second or subsequent conviction under Section 16-11-930.

(B) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than two years, or both, if the offense involves more than one hundred but less than one thousand unauthorized articles embodying sound or more than ten but less than sixty-five unauthorized audio-visual articles.

(C) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense and not more than ten thousand dollars for a second or subsequent offense if the offense or both offenses involve not more than twenty-five unauthorized articles embodying sound or not more than ten unauthorized audio-visual articles.

(D) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both, in any other case.

(E) If a person is convicted of a violation of Section 16-11-930, the court shall order the forfeiture and destruction or other disposition of all:

(1) infringing articles;

(2) implements, devices, and equipment used or intended to be used in the manufacture of the infringing articles.

The penalties provided in this section are not exclusive and are in addition to any other penalties provided by law.

(F) Each violation of Section 16-11-930 constitutes a separate offense.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1; 1993 Act No. 184, Section 94.



Section 16-11-950. Exceptions.

The provisions of this article do not apply to sounds or calls of wild birds or animals.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.






CHAPTER 13 - FORGERY, LARCENY, EMBEZZLEMENT, FALSE PRETENSES AND CHEATS

Section 16-13-10. Forgery.

(A) It is unlawful for a person to:

(1) falsely make, forge, or counterfeit; cause or procure to be falsely made, forged, or counterfeited; or wilfully act or assist in the false making, forging, or counterfeiting of any writing or instrument of writing;

(2) utter or publish as true any false, forged, or counterfeited writing or instrument of writing;

(3) falsely make, forge, counterfeit, alter, change, deface, or erase; or cause or procure to be falsely made, forged, counterfeited, altered, changed, defaced, or erased any record or plat of land; or

(4) willingly act or assist in any of the premises, with an intention to defraud any person.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the amount of the forgery is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the amount of the forgery is less than ten thousand dollars.

(C) If the forgery does not involve a dollar amount, the person is guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-351; 1952 Code Section 16-351; 1942 Code Section 1211; 1932 Code Section 1211; Cr. C. '22 Section 99; Cr. C. '12 Section 528; Cr. C. '02 Section 373; G. S. 2527; R. S. 295; 1736-7 (3) 470-1 Sections 3-7; 1783 (4) 543; 1801 (5) 397; 1845 (11) 341; 1930 (36) 1203; 1993 Act No. 184, Section 106; 1995 Act No. 7, Part I Section 5; 2010 Act No. 273, Section 16.D, eff June 2, 2010.



Section 16-13-15. Falsifying or altering transcript or diploma; fraudulent use of falsified or altered transcript or diploma; penalty.

(A) It is unlawful for any person to falsify or alter a transcript, a diploma, or the high school equivalency diploma known as the GED from any high school, college, university, or technical college of this State, from the South Carolina Department of Education, or from any other transcript or diploma issuing entity.

(B) It is also unlawful for any person to use in this State a falsified or altered transcript, diploma, or high school equivalency diploma known as the GED from the South Carolina Department of Education, or from any in-state or out-of-state high school, college, university, or technical school, or from any other transcript or diploma issuing entity with the intent to defraud or mislead another person.

(C) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1982 Act No. 295; 2002 Act No. 219, Section 1, eff April 22, 2002.



Section 16-13-30. Petit larceny; grand larceny.

(A) Simple larceny of any article of goods, choses in action, bank bills, bills receivable, chattels, or other article of personalty of which by law larceny may be committed, or of any fixture, part, or product of the soil severed from the soil by an unlawful act, or has a value of two thousand dollars or less, is petit larceny, a misdemeanor, triable in the magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

(B) Larceny of goods, chattels, instruments, or other personalty valued in excess of two thousand dollars is grand larceny. Upon conviction, the person is guilty of a felony and must be fined in the discretion of the court or imprisoned not more than:

(1) five years if the value of the personalty is more than two thousand dollars but less than ten thousand dollars;

(2) ten years if the value of the personalty is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-353; 1952 Code Section 16-353; 1942 Code Section 1160; 1932 Code Section 1160; Cr. C. '22 Section 53; Cr. C. '12 Section 203; Cr. C. '02 Section 164; G. S. 2498; R. S. 160; 1866 (13) 407; 1887 (19) 820; 1964 (53) 1725; 1981 Act No. 76, Section 4; 1993 Act No. 171, Section 5; 1993 Act No. 184, Section 107; 2010 Act No. 273, Section 16.E, eff June 2, 2010.



Section 16-13-35. Presumed value of credit card subject to larceny.

Notwithstanding any other provision of law, in any criminal prosecution where a credit card currently in force is the subject of a larceny, the value of the same shall be prima facie presumed to be greater than fifty dollars.

As used in this section "credit card" shall mean an identification card, credit number, credit device or other credit document issued to a person by a business organization which permits such person to purchase or obtain goods, property or services on the credit of such organization.

HISTORY: 1978 Act No. 526.



Section 16-13-40. Stealing of bonds and the like.

(A) It is unlawful for a person to steal or take by robbery a bond, warrant, bill, or promissory note for the payment or securing the payment of money belonging to another.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the instrument stolen or taken has a value of two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the instrument stolen or taken is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the instrument stolen or taken has a value of ten thousand dollars or more.

HISTORY: 1962 Code Section 16-354; 1952 Code Section 16-354; 1942 Code Section 1142; 1932 Code Section 1142; Cr. C. '22 Section 36; Cr. C. '12 Section 181; Cr. C. '02 Section 147; G. S. 2486; R. S. 144; 1737 (3) 470; 1993 Act No. 184, Section 108; 2010 Act No. 273, Section 16.F, eff June 2, 2010.



Section 16-13-50. Stealing livestock; confiscation of motor vehicle or other chattel.

(A) A person convicted of the larceny of a horse, mule, cow, hog, or any other livestock is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years or fined not more than twenty-five hundred dollars, or both, if the value of the livestock is ten thousand dollars or more;

(2) felony and, upon conviction, must be imprisoned not more than five years or fined not more than five hundred dollars, or both, if the value of the livestock is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the livestock is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

(B) A motor vehicle or other chattel used by or found in possession of a person engaged in the commission of a crime under this section is subject to confiscation and must be confiscated and sold under the provisions of Section 27-21-10.

HISTORY: 1962 Code Section 16-355; 1952 Code Section 16-355; 1942 Code Section 1144; 1932 Code Section 1144; Cr. C. '22 Section 38; Cr. C. '12 Section 183; Cr. C. '02 Section 149; G. S. 2489; R. S. 146; 1878 (16) 632; 1929 (36) 101; 1954 (48) 1705; 1964 (53) 1722; 1971 (57) 478; 1993 Act No. 171, Section 6; 1993 Act No. 184, Section 109; 2010 Act No. 273, Section 16.G, eff June 2, 2010.



Section 16-13-60. Stealing dogs.

(1) It shall be unlawful for any person to steal a dog in which any other person has a right of property.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed five hundred dollars or imprisoned for a term not to exceed six months, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-355.1; 1972 (57) 2354.



Section 16-13-65. Aquaculture operations; stealing or damaging products or facilities.

(A) All wildlife including finfish, shellfish, crustacean, and plant species held and cultivated by bonafide aquaculture operations remain the private property of the culturist until sold, traded, or bartered.

(B) It is unlawful for a person to steal or attempt to steal or otherwise take without prior authorization any cultured wildlife including finfish, shellfish, crustacean, or plants from a bonafide aquaculture operation, posted as such, in this State.

(C) It is unlawful for a person to transfer, damage, vandalize, poison, or attempt to transfer, damage, vandalize, or poison the product or facilities of a bonafide aquaculture operation, posted as such, in this State. No person may cast or cause to be cast poison, impurities, or other substances which are injurious to aquaculture species into the waters or water supply of a bonafide aquaculture operation, posted as such, in this State. No person may attempt to impair or impede an aquaculturist or his employees while in pursuit of lawful activities associated with aquaculture.

Nothing in this section precludes the enforcement of or the applicability of a statute contained in Title 50.

HISTORY: 1989 Act No. 121, Section 1.



Section 16-13-66. Penalties for violating Section 16-13-65.

(A) A person violating the provision of Section 16-13-65 is guilty of a misdemeanor and, upon conviction:

(1) for the first offense, must be fined an amount not to exceed one thousand dollars or imprisoned for a term not to exceed one year, or both, and shall pay restitution to the culturist an amount determined by the court. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, an offense punishable under this item may be tried in magistrates or municipal court.

(2) for a second offense, must be fined an amount not to exceed two thousand dollars or imprisoned for a term not less than two months and thirty days community service nor more than one year, or both, and shall pay restitution to the culturist an amount determined by the court. Furthermore, all equipment, including, but not limited to, vehicles, fishing devices, coolers, and nets must be seized and forfeited to the court.

(3) for a third or subsequent offense, must be fined an amount not to exceed five thousand dollars or imprisoned for a term not less than six months nor more than two years, or both, and shall pay restitution to the culturist an amount determined by the court. Furthermore, all equipment, including, but not limited to, vehicles, fishing devices, coolers, and nets must be seized and forfeited to the court.

(B) If the value of such property stolen or damaged is less than two hundred dollars, the case shall be tried in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and the punishment shall be a fine of not more than one thousand dollars or imprisonment for not more than thirty days, or both.

HISTORY: 1989 Act No. 121, Section 2; 2010 Act No. 273, Section 16.H, eff June 2, 2010.



Section 16-13-70. Stealing of vessels and equipment; payment of damages.

(A) It is unlawful for a person to steal, take away, or let loose any boat, piragua, or canoe; or steal or take away any grappling, painter, rope, sail, or oar from any landing or place where the owner or person in whose service or employ the thing stolen, taken away, or let loose was last attached or laid, except boats or canoes let loose from another boat, canoe, or vessel.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days.

(C) In addition to the punishment specified in this section, the person must make good to the person injured all damages sustained and, if the matter be a trespass only, the person committing the offense shall make good to the person injured all damages that accrued.

HISTORY: 1962 Code Section 16-356; 1952 Code Section 16-356; 1942 Code Section 1143; 1932 Code Section 1143; Cr. C. '22 Section 37; Cr. C. '12 Section 182; Cr. C. '02 Section 148; G. S. 2488; R. S. 145; 1695 (2) 105; 1897 (22) 422; 1963 (53) 551; 1993 Act No. 184, Section 110; 2010 Act No. 273, Section 16.I, eff June 2, 2010.



Section 16-13-80. Larceny of bicycles.

The larceny of a bicycle is a misdemeanor and, upon conviction, the person must be punishable at the discretion of the court. When the value of the bicycle is less than two thousand dollars, the case is triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-357; 1952 Code Section 16-357; 1942 Code Section 1145; 1932 Code Section 1145; Cr. C. '22 Section 39; Cr. C. '12 Section 184; Cr. C. '02 Section 150; 1901 (23) 749; 1919 (31) 215; 1931 (37) 343; 1964 (53) 1720; 1981 Act No. 76, Section 5; 1993 Act No. 171, Section 7; 2010 Act No. 273, Section 16.J, eff June 2, 2010.



Section 16-13-100. Stealing crude turpentine.

Whoever shall steal any crude turpentine of the value of five dollars, whether dipped or scraped from the trees or not or whether barreled or not, from any place whatsoever shall be guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not more than one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 16-359; 1952 Code Section 16-359; 1942 Code Section 1207; 1932 Code Section 1207; Cr. C. '22 Section 95; Cr. C. '12 Section 257; Cr. C. '02 Section 197; R. S. 184; 1893 (21) 506.



Section 16-13-105. Definitions; shoplifting and similar offenses.

When used in Sections 16-13-110, 16-13-120 and 16-13-140 the terms listed below shall have the following meanings:

(1) "Conceal" means to hide merchandise on the person or among the belongings of a person so that, although there may be some notice of its presence, it is not visible through ordinary observation.

(2) "Full retail value" means the merchant's stated or advertised price of merchandise.

(3) "Merchandise" means any goods, chattels, foodstuffs or wares of any type and description, regardless of value.

(4) "Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee or independent contractor of the owner or operator.

(5) "Store or other retail mercantile establishment" means a place where merchandise is displayed, held, stored or sold or offered to the public for sale.

HISTORY: 1978 Act No. 507 Section 1.



Section 16-13-110. Shoplifting.

(A) A person is guilty of shoplifting if he:

(1) takes possession of, carries away, transfers from one person to another or from one area of a store or other retail mercantile establishment to another area, or causes to be carried away or transferred any merchandise displayed, held, stored, or offered for sale by any store or other retail mercantile establishment with the intention of depriving the merchant of the possession, use, or benefit of the merchandise without paying the full retail value;

(2) alters, transfers, or removes any label, price tag marking, indicia of value, or any other markings which aid in determining value affixed to any merchandise displayed, held, stored, or offered for sale in a store or other retail mercantile establishment and attempts to purchase the merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of the full retail value of the merchandise;

(3) transfers any merchandise displayed, held, stored, or offered for sale by any store or other retail mercantile establishment from the container in which it is displayed to any other container with intent to deprive the merchant of the full retail value.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than thirty days if the value of the shoplifted merchandise is two thousand dollars or less;

(2) felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than five years, or both, if the value of the shoplifted merchandise is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be imprisoned not more than ten years if the value of the shoplifted merchandise is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-359.1; 1956 (49) 1770; 1978 Act No. 507 Section 2; 1985 Act No. 67; 1993 Act No. 171, Section 8; 1993 Act No. 184, Section 111; 2010 Act No. 273, Section 16.K, eff June 2, 2010.



Section 16-13-111. Reports of shoplifting convictions.

A first offense shoplifting prosecution or second offense resulting in a conviction shall be reported by the magistrate or city recorder hearing the case to the Communications and Records Division of the South Carolina Law Enforcement Division which shall keep a record of such conviction so that any law enforcement agency can inquire into whether or not a defendant has a prior record.

HISTORY: 1978 Act No. 507 Section 3.



Section 16-13-120. Shoplifting; presumptions from concealment of unpurchased goods.

It is permissible to infer that any person wilfully concealing unpurchased goods or merchandise of any store or other mercantile establishment either on the premises or outside the premises of the store has concealed the article with the intention of converting it to his own use without paying the purchase price thereof within the meaning of Section 16-13-110. It is also permissible to infer that the finding of the unpurchased goods or merchandise concealed upon the person or among the belongings of the person is evidence of wilful concealment. If the person conceals or causes to be concealed the unpurchased goods or merchandise upon the person or among the belongings of another, it is also permissible to infer that the person so concealing such goods wilfully concealed them with the intention of converting them to his own use without paying the purchase price thereof within the meaning of Section 16-13-110.

HISTORY: 1962 Code Section 16-359.2; 1956 (49) 1770; 1987 Act No. 95 Section 3.



Section 16-13-130. Sections 16-13-110 and 16-13-120 cumulative.

The offense created by Section 16-13-110 and the inferences provided in Section 16-13-120 are not exclusive and are in addition to previously existing offenses and those rights and presumptions as were heretofore provided by law.

HISTORY: 1962 Code Section 16-359.3; 1956 (49) 1770; 1987 Act No. 95 Section 4.



Section 16-13-131. Product code creation to fraudulently obtain goods or merchandise for less than the actual sales price; penalties.

(A) It is unlawful for a person to create or conspire with another person to create a product code for the purpose of fraudulently obtaining goods or merchandise from a merchant at less than its actual sale price.

(B) It is unlawful for a person to commit or conspire with another person to commit larceny against a merchant by affixing a product code created for the purpose of fraudulently obtaining goods or merchandise from a merchant at less than its actual sale price.

(C) A person who violates this section:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 2013 Act No. 82, Section 1, eff June 13, 2013.



Section 16-13-135. Retail theft; penalties.

(A) As used in this section:

(1) "Retail property" means a new article, product, commodity, item, or component intended to be sold in retail commerce.

(2) "Retail property fence" means a person or business that buys retail property knowing or believing that the retail property is stolen.

(3) "Theft" means to take possession of, carry away, transfer, or cause to be carried away the retail property of another with the intent to steal the retail property.

(4) "Value" means the retail value of an item as offered for sale to the public by the affected retail establishment and includes all applicable taxes.

(B) It is unlawful for a person to:

(1) commit theft of retail property from a retail establishment, with a value exceeding two thousand dollars aggregated over a ninety-day period, with the intent to sell the retail property for monetary or other gain, and sell, barter, take, or cause the retail property to be placed in the control of a retail property fence or other person in exchange for consideration;

(2) conspire with another person to commit theft of retail property from a retail establishment, with a value exceeding two thousand dollars aggregated over a ninety-day period, with the intent to:

(a) sell, barter, or exchange the retail property for monetary or other gain; or

(b) place the retail property in the control of a retail property fence or other person in exchange for consideration; or

(3) receive, possess, or sell retail property that has been taken or stolen in violation of item (1) or (2) while knowing or having reasonable grounds to believe the property is stolen. A person is guilty of this offense whether or not anyone is convicted of the property theft.

(C) Acts committed in different counties that have been aggregated in one count may be indicted and prosecuted in any one of the counties in which the acts occurred. In a prosecution for a violation of this section, the State is not required to establish and it is not a defense that some of the acts constituting the crime did not occur within one city, county, or local jurisdiction.

(D) Property, funds, and interest a person has acquired or maintained in violation of this section are subject to forfeiture pursuant to the procedures for forfeiture as provided in Section 44-53-530.

(E) A person who violates this section:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than twenty years, or both.

HISTORY: 2013 Act No. 82, Section 2, eff June 13, 2013.



Section 16-13-140. Defense to action for delay to investigate ownership of merchandise.

In any action brought by reason of having been delayed by a merchant or merchant's employee or agent on or near the premises of a mercantile establishment for the purpose of investigation concerning the ownership of any merchandise, it shall be a defense to such action if: (1) The person was delayed in a reasonable manner and for a reasonable time to permit such investigation, and (2) reasonable cause existed to believe that the person delayed had committed the crime of shoplifting.

HISTORY: 1962 Code Section 16-359.4; 1965 (54) 537.



Section 16-13-150. Purse snatching.

It is unlawful for a person to snatch suddenly and carry away from another a purse or other thing of value with intent to deprive the owner or person lawfully in possession of the article in circumstances not constituting grand larceny or robbery.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-359.5; 1965 (54) 266; 1993 Act No. 184, Section 175.



Section 16-13-160. Breaking into motor vehicles or tanks, pumps and other containers where fuel or lubricants are stored.

(A) It is unlawful for a person to:

(1) break or attempt to break into a motor vehicle or its compartment with the intent to steal it or anything of value from it, or attached or annexed to it, or used in connection with it or in the perpetration of any criminal offense; or

(2) break or attempt to break any tank, pump, or other vessel where kerosene, gasoline, or lubricating oil is stored or kept with intent to steal any such product.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than one thousand dollars, or both.

HISTORY: 1962 Code Section 16-360; 1952 Code Section 16-360; 1942 Code Section 1154-1; 1935 (39) 478; 1936 (39) 1342; 1993 Act No. 184, Section 30.



Section 16-13-165. Unlawful actions involving counterfeit or nonfunctional airbags; penalties; definitions.

(A) It is unlawful for a person to:

(1) knowingly and intentionally import, manufacture, sell, offer for sale, install, or reinstall in a motor vehicle, a counterfeit airbag, a nonfunctional airbag, or an object that the person knows was not designed to comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208), as amended, for the make, model, and year of the motor vehicle;

(2) knowingly and intentionally sell, offer for sale, install, or reinstall in any motor vehicle a device that causes a motor vehicle's diagnostic system to inaccurately indicate that the motor vehicle is equipped with a properly functioning airbag;

(3) knowingly and intentionally sell, lease, trade, or transfer a motor vehicle if the person knows that a counterfeit airbag, a nonfunctional airbag, or an object that the person knows was not designed to comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208), as amended, for the make, model, and year of the motor vehicle has been installed as part of the motor vehicle's inflatable restraint system.

(B)(1) A person who violates the provisions of this section by knowingly and intentionally installing or reinstalling an airbag that is counterfeit, nonfunctional, does not comply with the federal regulations described in subsection (A), or installs or reinstalls a device that causes a motor vehicle's diagnostic system to inaccurately indicate that the motor vehicle is equipped with a properly functioning airbag is:

(a) for a first offense, guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned for not more than one year, or both;

(b) for a second or subsequent offense, guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(2) A person who violates the provisions of this section by knowingly and intentionally importing, manufacturing, selling, or offering to sell, an airbag that is counterfeit, nonfunctional, does not comply with the federal regulations described in subsection (A), or a device that causes a motor vehicle's diagnostic system to inaccurately indicate that the motor vehicle is equipped with a properly functioning airbag is:

(a) for a first offense, guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both;

(b) for a second or subsequent offense, guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

(3) A person who violates the provisions of this section by knowingly and intentionally selling, leasing, trading, or transferring a motor vehicle when the person knows that the motor vehicle contains an airbag that is counterfeit, nonfunctional, or does not comply with the federal regulations described in subsection (A), is:

(a) for a first offense, guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both;

(b) for a second or subsequent offense, guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

(4) A person whose violation of subsection (B)(2) or (B)(3) results in great bodily harm or death is:

(a) for a first offense, guilty of a felony and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned for not more than ten years, or both;

(b) for a second or subsequent offense, guilty of a felony and, upon conviction, must be fined not more than one hundred thousand dollars or imprisoned for not more than twenty years, or both.

(5) Persons other than individuals who violate the provisions of subsection (A) are:

(a) for a first offense, guilty of a felony and, upon conviction, must be fined not more than one million dollars or imprisoned subject to the discretion of the judge, or both;

(b) for a second or subsequent offense, guilty of a felony and, upon conviction, must be fined not more than ten million dollars or imprisoned subject to the discretion of the judge, or both.

(C) For purposes of this section:

(1) "Airbag" means an inflatable restraint system, or portion of an inflatable restraint system including, but not limited to, the cushion material, cover, sensors, controllers, inflators, and wiring that (a) operates in the event of a crash, and (b) is designed in accordance with federal motor vehicle safety standards for the make, model, and year of the motor vehicle in which it is or will be installed.

(2) "Counterfeit airbag" means an airbag that bears without authorization a mark identical or substantially similar to the genuine mark of the manufacturer of a motor vehicle or a supplier of parts to the manufacturer of a motor vehicle.

(3) "Nonfunctional airbag" means a replacement airbag that has been previously deployed or damaged or that has an electrical fault that is detected by the vehicle diagnostic system after the installation procedure is completed. A nonfunctional airbag also includes any object, including a counterfeit or repaired airbag, airbag component, or other component intended to deceive a vehicle owner or operator into believing that it is a functional airbag.

(4) "Person" or "persons" means an individual, a group of individuals, whether incorporated or not, a corporation, a company, an association, an organization, a partnership, or any other form of legal entity.

HISTORY: 2016 Act No. 271 (S.1015), Section 1, eff June 9, 2016.



Section 16-13-170. Entering house or vessel without breaking with intent to steal; attempt to enter.

It is unlawful for a person to:

(1) enter, without breaking, or attempt to enter a house or vessel, with intent to steal or commit any other crime; or

(2) conceal himself in a house or vessel, with intent to commit a crime.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-361; 1952 Code Section 16-361; 1942 Code Section 1154; 1932 Code Section 1154; Cr. C. '22 Section 48; Cr. C. '12 Section 198; 1905 (24) 849; 1993 Act No. 184, Section 31.



Section 16-13-175. Confiscation and forfeiture of motor vehicle used in larceny; hearing.

(A) In addition to the penalties for larceny of property, the motor vehicle used in the commission of the larceny may be confiscated and forfeited to the jurisdiction where the larceny occurred if the offender is the registered owner of the motor vehicle and the offender used the motor vehicle during the commission of the offense.

(B) A motor vehicle subject to confiscation and forfeiture under this section may be confiscated by any law enforcement officer upon a warrant issued by any court having jurisdiction or upon probable cause to believe that the motor vehicle was used pursuant to subsection (A). The confiscating officer shall deliver the motor vehicle immediately to the county or municipality where the larceny occurred. The county or municipality shall notify the registered owner of the motor vehicle by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the presiding judge of the judicial circuit or his designated hearing officer. The confiscation hearing must be held within ten days from the date of receipt of the request. The motor vehicle must remain confiscated unless the registered owner can show by a preponderance of the evidence that the confiscation and forfeiture would cause an undue hardship on his family. The county or municipality in possession of the motor vehicle shall provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(C) Upon the conviction of the person owning and using the motor vehicle in the larceny of property, or upon his plea of guilty or nolo contendere to this offense, the county or municipality where the larceny occurred may initiate an action in the circuit court of the county in which the motor vehicle was seized to accomplish forfeiture by giving notice to registered owners of record, lienholders of record, and other persons claiming an interest in the motor vehicle subject to forfeiture and by giving these persons an opportunity to appear and show why the motor vehicle should not be forfeited and disposed of as provided for by this section. Failure of a person claiming an interest in the motor vehicle to appear at this proceeding after having been given notice constitutes a waiver of the claim. However, the failure to appear does not alter or affect the claim of a lienholder of record. The court, after hearing, may order that the motor vehicle be forfeited to the county or municipality and sold as provided in this section or returned to the registered owner. The court may order a motor vehicle returned to the registered owner if it is shown by a preponderance of the evidence that forfeiture of the motor vehicle would cause an undue hardship on the registered owner's family. Forfeiture of a motor vehicle is subordinate in priority to all valid liens and encumbrances. Under this subsection, a person is entitled to a jury trial if requested.

(D) If the person fails to file an appeal within ten days after the conviction, the forfeited motor vehicle is considered abandoned and must be disposed of as provided by Section 56-5-5640. However, if the fair market value of the motor vehicle is less than five hundred dollars, it must be sold as scrap to the highest bidder after first receiving at least two bids.

(E) All costs relating to the confiscation and forfeiture of a motor vehicle under this section, including expenses for court costs and storage of the motor vehicle, must be paid from the proceeds of the sale of the motor vehicle.

HISTORY: 1995 Act No. 56, Section 1.



Section 16-13-177. Timber theft; forfeiture of property.

(A) In addition to the penalties provided by law, when an offense in violation of Section 16-11-580, 16-13-30, 16-13-230, or 16-13-240 involves timber theft valued in excess of five thousand dollars, all motor vehicles, conveyances, tractors, trailers, watercraft, vessels, tools, and equipment of any kind, used or positioned for use, in acquiring, cutting, harvesting, manufacturing, producing, processing, delivering, importing, or exporting timber or timber products that are known by the owner to be used in the commission of the offense may be confiscated and forfeited to the jurisdiction where the offense occurred if the offender is the owner or registered owner of the property and the offender or someone under his direction or control knowingly used the property during the commission of the offense.

(B) Property subject to forfeiture under this section may be seized or confiscated by any law enforcement officer incident to a lawful arrest or a warrant issued for the purpose by a court of competent jurisdiction pursuant to subsection (A). The confiscating officer must deliver the property immediately to the county or municipality where the offense occurred. The county or municipality must notify the registered owner of the property by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the presiding judge of the judicial circuit or his designated hearing officer. The forfeiture hearing must be held within ten days from the date of receipt of the request. The property confiscated must be returned to the registered owner unless the Forestry Commission, a county, or a municipality can show by a preponderance of the evidence that the property seized was knowingly used in the commission of the crime. In the event the commission, a county, or municipality is unable to make such a showing, all property seized under this section must be returned to the owner upon proof of ownership and the posting of a bond in a sufficient amount not to exceed ten thousand dollars. The county or municipality in possession of the property must provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(C) Upon conviction of a person owning and using the seized property or upon his plea of nolo contendre to an offense subjecting the property to forfeiture, the county or municipality where the offense occurred or the Forestry Commission may initiate an action in the circuit court of the county in which the property was seized to accomplish forfeiture by giving notice to registered owners of record, lienholders of record, and other persons claiming an interest in the property subject to forfeiture and by giving these persons notice and an opportunity to appear and show cause why the property should not be forfeited and disposed of as provided in this section. Failure of a person claiming an interest in the property to appear at this proceeding after having been given notice constitutes a waiver of the claim. However, the failure to appear does not affect the claim of a lienholder of record. The court, after hearing, may order the property forfeited to the county or municipality and sold as provided in this section or returned to the owner or registered owner. Forfeiture of property is subordinate in priority to all valid liens and encumbrances. A person whose property is subject to forfeiture under this section is entitled to a jury trial if requested.

(D) When property is forfeited under this section, the judge must order the property sold at public auction by the seizing agency as provided by law. Notwithstanding any other provision of law, proceeds from the sale may be used by the agency for payment of all proper expenses of the proceeding for the forfeiture and sale of the property, including the expenses of the seizure, maintenance, and custody and other costs incurred by the implementation of this section. The net proceeds of any sale pursuant to this section shall be distributed to the victim of the offense in an amount to be determined by the presiding judge and any remaining proceeds shall be disbursed to the South Carolina Commission on Forestry to be used exclusively for timber theft enforcement, prevention, and awareness.

HISTORY: 2002 Act No. 288, Section 1, eff May 28, 2002.



Section 16-13-180. Receiving stolen goods, chattels, or other property; receiving or possessing property represented by law enforcement as stolen; penalties.

(A) It is unlawful for a person to buy, receive, or possess stolen goods, chattels, or other property if the person knows or has reason to believe the goods, chattels, or property is stolen. A person is guilty of this offense whether or not anyone is convicted of the property theft.

(B) It is unlawful for a person to knowingly receive or possess property from an agent of a law enforcement agency that was represented to the person by the same or other agent of the law enforcement agency as stolen. For purposes of this section, the person receiving or possessing the property need not know the person is receiving or has received the property from an agent of a law enforcement agency, and the property need not be actually stolen.

(C) A person who violates this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days;

(2) misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than three years, if the value of the property is more than two thousand dollars but less than ten thousand dollars; or

(3) felony and, upon conviction, must be fined not less than two thousand dollars or imprisoned not more than ten years, if the value of the property is ten thousand dollars or more.

(D) For purposes of this section, the receipt of multiple items in a single transaction or event constitutes a single offense.

(E) For purposes of this section, multiple offenses occurring within a ninety-day period may be aggregated into a single count with the aggregated value used to determine whether the violation is a misdemeanor or felony as provided in subsection (C).

HISTORY: 1962 Code Section 16-362; 1952 Code Section 16-362; 1942 Code Section 1161; 1932 Code Section 1161; Cr. C. '22 Section 54; Cr. C. '12 Section 204; Cr. C. '02 Section 165; G. S. 25, 26a; R. S. 161; 1712 (2) 543; 1760 (4) 309; 1887 (19) 814; 1964 (53) 1721; 1981 Act No. 76, Section 6; 1988 Act No. 640; 1993 Act No. 171, Section 9; 1993 Act No. 184, Section 112; 2010 Act No. 273, Section 16.L, eff June 2, 2010; 2013 Act No. 82, Section 7, eff June 13, 2013.



Section 16-13-181. Action for damages resulting from violation of Section 16-13-180.

Any person who has been injured or suffered damages because of a violation of Section 16-13-180 may bring an action in the circuit court against the person convicted of the violation for three times the amount of damages suffered, if any, plus costs of the action and reasonable attorney fees.

HISTORY: 1980 Act No. 489.



Section 16-13-185. Failure to pay for gasoline; penalties.

(A) No person shall drive a motor vehicle so as to cause it to leave the premises of an establishment at which gasoline offered for retail sale was dispensed into the fuel tank of the motor vehicle unless due payment or authorized charge for the gasoline so dispensed has been made.

(B) A person who intentionally violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both, and, at the discretion of the sentencing judge, the person's driver's license may be suspended for a period not to exceed thirty days for a first offense and for a period not to exceed ninety days for a second or subsequent offense.

HISTORY: 2000 Act No. 223, Section 1.



Section 16-13-210. Embezzlement of public funds.

(A) It is unlawful for an officer or other person charged with the safekeeping, transfer, and disbursement of public funds to embezzle these funds.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court to be proportioned to the amount of the embezzlement and imprisoned not more than ten years if the amount of the embezzled funds is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court to be proportioned to the amount of embezzlement and imprisoned not more than five years if the amount of the embezzled funds is less than ten thousand dollars.

(C) The person convicted of a felony is disqualified from holding any office of honor or emolument in this State; but the General Assembly, by a two-thirds vote, may remove this disability upon payment in full of the principal and interest of the sum embezzled.

HISTORY: 1962 Code Section 16-363; 1952 Code Section 16-363; 1942 Code Section 1510; 1932 Code Section 1510; Cr. C. '22 Section 459; Cr. C. '12 Section 534; Cr. C. '02 Section 378; 1898 (22) 810; 1934 (38) 1197; 1993 Act No. 184, Section 113; 1995 Act No. 7, Part I Section 6; 2010 Act No. 273, Section 16.M, eff June 2, 2010.



Section 16-13-220. Embezzlement of public funds; presumption on proof of failure to account for receipts.

In trials under Section 16-13-210, upon production of evidence tending to prove that any such officer or other person has received public funds and failed to account for the funds as required by law, it is permissible to infer that the funds received and unaccounted for have been fraudulently appropriated by the officer or person.

HISTORY: 1962 Code Section 16-364; 1952 Code Section 16-364; 1942 Code Section 1510; 1932 Code Section 1510; Cr. C. '22 Section 459; Cr. C. '12 Section 534; Cr. C. '02 Section 378; 1898 (22) 810; 1934 (38) 1197; 1987 Act No. 95 Section 5.



Section 16-13-230. Breach of trust with fraudulent intent.

(A) A person committing a breach of trust with a fraudulent intention or a person who hires or counsels another person to commit a breach of trust with a fraudulent intention is guilty of larceny.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the amount is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the amount is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-365; 1952 Code Section 16-365; 1942 Code Section 1149; 1932 Code Section 1149; Cr. C. '22 Section 43; Cr. C. '12 Section 188; Cr. C. '02 Section 154; G. S. 2493; R. S. 150; 1866 (13) 406; 1993 Act No. 171, Section 10; 1993 Act No. 184, Section 114; 2010 Act No. 273, Section 16.N, eff June 2, 2010.



Section 16-13-240. Obtaining signature or property by false pretenses.

A person who by false pretense or representation obtains the signature of a person to a written instrument or obtains from another person any chattel, money, valuable security, or other property, real or personal, with intent to cheat and defraud a person of that property is guilty of a:

(1) felony and, upon conviction, must be fined not more than five hundred dollars and imprisoned not more than ten years if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-366; 1952 Code Section 16-366; 1942 Code Section 1171; 1932 Code Section 1171; Cr. C. '22 Section 64; Cr. C. '12 Section 220; Cr. C. '02 Section 168; G. S. 2499; R. S. 162; 1876 (26) 39; 1893 (21) 507; 1894 (21) 824; 1960 (51) 1598; 1981 Act No. 76, Section 7; 1993 Act No. 171, Section 11; 1993 Act No. 184, Section 115; 2010 Act No. 273, Section 16.O, eff June 2, 2010.



Section 16-13-250. Effect when obtaining signature or property by false pretenses amounts to larceny.

If upon the trial of any person indicted for a misdemeanor under the provisions of Section 16-13-240 it shall be proved that he obtained the property in such a manner as to amount in law to larceny he shall not, by reason thereof, be entitled to be acquitted of such misdemeanor. No person tried for such misdemeanor shall be liable to be afterwards prosecuted for larceny upon the same facts.

HISTORY: 1962 Code Section 16-367; 1952 Code Section 16-367; 1942 Code Section 1171; 1932 Code Section 1171; Cr. C. '22 Section 64; Cr. C. '12 Section 220; Cr. C. '02 Section 168; G. S. 2499; R. S. 162; 1876 (26) 39; 1893 (21) 507; 1894 (21) 824.



Section 16-13-260. Obtaining property under false tokens or letters.

A person who falsely and deceitfully obtains or gets into his hands or possession any money, goods, chattels, jewels, or other things of another person by color and means of any false token or counterfeit letter made in another person's name is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 16-368; 1952 Code Section 16-368; 1942 Code Section 1170; 1932 Code Section 1170; Cr. C. '22 Section 63; Cr. C. '12 Section 219; Cr. C. '02 Section 167; 1712 (2) 476; 1894 (21) 824; 1964 (53) 1723; 1993 Act No. 171, Section 12; 1993 Act No. 184, Section 116; 2010 Act No. 273, Section 16.P, eff June 2, 2010.



Section 16-13-290. Securing property by fraudulent impersonation of officer.

It is unlawful for a person, with intent to defraud either the State, a county, or municipal government or any person, to act as an officer and demand, obtain, or receive from a person or an officer of the State, county, or municipal government any money, paper, document, or other valuable things. A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the property or thing obtained has a value of more than four hundred dollars.

(2) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days if the property or thing obtained has a value of four hundred dollars or less.

HISTORY: 1962 Code Section 16-369; 1952 Code Section 16-369; 1942 Code Section 1173; 1932 Code Section 1173; Cr. C. '22 Section 66; 1920 (31) 753; 1993 Act No. 184, Section 32; 2010 Act No. 273, Section 16.Q, eff June 2, 2010.



Section 16-13-300. Fraudulent removal or secreting of personal property attached or levied on.

Whoever, with intent to defraud, removes or secretes personal property which has been attached or levied on by the sheriff or any other officer authorized by law to make such attachment or levy shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county jail for a period not less than sixty days nor more than one year or by fine of not less than one hundred dollars nor more than two hundred dollars.

HISTORY: 1962 Code Section 16-370; 1952 Code Section 16-370; 1942 Code Section 1279; 1932 Code Section 1279; Cr. C. '22 Section 174; Cr. C. '12 Section 452; Cr. C. '02 Section 339; G. S. 2516; R. S. 278; 1873 (15) 448; 1879 (17) 2.



Section 16-13-310. Taking official records without authority.

Any person who shall take any record from the office of the clerk of the court, judge of probate or master in equity without the consent of the officer having control of such record shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of fifty dollars for the first offense and for the second and any subsequent offense by a fine of one hundred dollars.

HISTORY: 1962 Code Section 16-371; 1952 Code Section 16-371; 1942 Code Section 1526; 1932 Code Section 1526; Cr. C. '22 Section 473; Cr. C. '12 Section 547; Cr. C. '02 Section 390; G. S. 2557; R. S. 307; 1882 (17) 871; 1885 (19) 415.



Section 16-13-320. Swindling.

Whoever shall (a) inveigle or entice by any arts or devices any person to play at cards, dice or any other game or bear a share or part in the stakes, wagers or adventures or bet on the sides or hands of such as do or shall play as aforesaid, (b) sell, barter or expose to sale any kind of property which has been before sold, bartered or exchanged by the person so selling, bartering or exchanging or by anyone for the benefit or advantage of the person so selling, bartering or exchanging in any house or other place within this State or be a party thereto or (c) overreach, cheat or defraud by any other cunning, swindling arts and devices, so that the ignorant and unwary, who are deluded thereby, lose their money or other property, shall, on conviction thereof in any court of competent jurisdiction, be guilty of a misdemeanor and shall be fined at the discretion of the court and, besides, shall refund to the party aggrieved double the sum he was so defrauded of.

And if the same be not immediately paid, with costs, every such person shall be committed to the common jail or house of correction, if there be any, of the county in which such person shall be convicted, there to continue for any time not exceeding six months, unless such fine, with costs, be sooner paid and discharged.

HISTORY: 1962 Code Section 16-566; 1952 Code Section 16-566; 1942 Code Section 1746; 1932 Code Section 1746; Cr. C. '22 Section 728; Cr. C. '12 Section 713; Cr. C. '02 Section 515; G. S. 2508; R. S. 400; 1791 (5) 177.



Section 16-13-330. Stealing or damaging works of literature or objects of art.

Any person who shall steal or unlawfully take or wilfully or maliciously write upon, cut, tear, deface, disfigure, soil, obliterate, break or destroy, or who shall sell or buy or receive, knowing it to have been stolen, any book, pamphlet, document, newspaper, periodical, map, chart, picture, portrait, engraving, statue, coin, medal, equipment, specimen, recording, film or other work of literature or object of art belonging to or in the care of a library, gallery, museum, collection, exhibition or belonging to or in the care of any department or office of the State or local government, or belonging to or in the care of a library, gallery, museum, collection or exhibition which belongs to any incorporated college or university or which belongs to any institution devoted to educational, scientific, literary, artistic, historical or charitable purposes shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days.

HISTORY: 1962 Code Section 16-372; 1958 (50) 1929.



Section 16-13-331. Unauthorized removal or concealment of library property prohibited; penalty.

Whoever, without authority, with the intention of depriving the library or archive of the ownership of such property, wilfully conceals a book or other library or archive property, while still on the premises of such library or archive, or wilfully or without authority removes any book or other property from any library or archive or collection shall be deemed guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, shall be punished in accordance with the following: by a fine of not more than six hundred dollars or imprisonment for not more than six months; provided, however, that if the value of the library or archive property is less than one hundred dollars, the punishment shall be a fine of not more than two hundred dollars or imprisonment for not more than thirty days. Proof of the wilful concealment of any book or other library or archive property while still on the premises of such library or archive shall be prima facie evidence of intent to commit larceny thereof.

HISTORY: 1980 Act No. 334; 2010 Act No. 273, Section 16.R, eff June 2, 2010.



Section 16-13-332. Library personnel exempt from liability for arrest of persons suspected of concealment or removal of library property.

A library or agent or employee of the library causing the arrest of any person pursuant to the provisions of Section 16-13-331 shall not be held civilly liable for unlawful detention, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so arrested, unless excessive or unreasonable force is used; whether such arrest takes place on the premises by such agent or employee; provided that, in causing the arrest of such person, the library or agent or employee of the library had at the time of such arrest probable cause to believe that the person committed willful concealment of books or other library property.

HISTORY: 1980 Act No. 334.



Section 16-13-340. Failure to return books, newspapers, magazines and the like borrowed from library and other institutions.

Whoever borrows from any county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition any book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article belonging to or in the care of such library, gallery, museum, collection or exhibition under any agreement to return it and thereafter fails to return such book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article shall be given written notice, mailed to his last known address or delivered in person, to return such book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article within fifteen days, and in the event that such person shall thereafter wilfully and knowingly fail to return such borrowed article within fifteen days, such person shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days, provided the notice required by this section shall bear upon its face a copy of this section.

HISTORY: 1962 Code Section 16-373; 1958 (50) 1929.



Section 16-13-350. Posting copies of Sections 16-13-330 to 16-13-370.

Every county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition or any such institution belonging to any incorporated college or library or belonging to any incorporated institution devoted to educational, scientific, literary, artistic, historical or charitable purposes whose books, newspapers, magazines, manuscripts, pamphlets, publications, recordings, films or other articles are covered by or protected by Sections 16-13-330 and 16-13-340, shall post and display in at least two public places within such institution or library a copy of Sections 16-13-330 to 16-13-370 so that they may be read by anyone going into, visiting or belonging to such institution and borrowing books or other documents from such institution.

HISTORY: 1962 Code Section 16-374; 1958 (50) 1929.



Section 16-13-360. Disposition of fines collected under Sections 16-13-330 and 16-13-340.

Any and all fines collected pursuant to the terms of Sections 16-13-330 and 16-13-340 shall be paid into the fund of the county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition injured by the act of the person so fined.

HISTORY: 1962 Code Section 16-375; 1958 (50) 1929.



Section 16-13-370. Cumulative effect of Sections 16-13-330 to 16-13-360.

The provisions of Sections 16-13-330 to 16-13-360 are not intended as a substitute for or a replacement of any penalties now provided by law, but shall be considered accumulative and in addition thereto.

HISTORY: 1962 Code Section 16-376; 1958 (50) 1929.



Section 16-13-380. Theft of electric current.

Any person who (a) has no contract, agreement, license, or permission with or from any person authorized to manufacture, sell, or use electricity for the purpose of light, heat, or power or with or from any authorized agent of the person for the use of electrical current belonging to or produced or furnished by the person and (b) wilfully withdraws or causes to be withdrawn in any manner and appropriate for his own use or for the use of any other person the current from the wires of the person authorized to manufacture, sell, or use electricity is guilty of a misdemeanor and, upon conviction for a first offense, must be punished by a fine not exceeding five hundred dollars or by imprisonment not exceeding thirty days. For a second or subsequent offense, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both. Any person who shall aid, abet, or assist the person in the withdrawing and appropriating of the current from the wires to or for the use of the other person or to or for the use of any other person is guilty of a misdemeanor and, upon conviction, must be punished in like manner.

HISTORY: 1962 Code Section 24-451; 1952 Code Section 24-451; 1942 Code Section 1155; 1932 Code Section 1155; Cr. C. '22 Section 49; Cr. C. '12 Section 199; 1904 (24) 409; 1929 (36) 50; 1996 Act No. 369, Section 1.



Section 16-13-385. Altering, tampering with or bypassing electric, gas or water meters; penalties.

(A) It is unlawful for an unauthorized person to alter, tamper with, or bypass a meter which has been installed for the purpose of measuring the use of electricity, gas, or water.

A meter found in a condition which would cause electricity, gas, or water to be diverted from the recording apparatus of the meter or to cause the meter to inaccurately measure the use of electricity, gas, or water or the attachment to a meter or distribution wire of any device, mechanism, or wire which would permit the use of unmetered electricity, gas, or water or would cause a meter to inaccurately measure the use is prima facie evidence that the person in whose name the meter was installed or the person for whose benefit electricity, gas, or water was diverted caused the electricity, gas, or water to be diverted from going through the meter or the meter to inaccurately measure the use of the electricity, gas, or water.

(B) A person who violates the provisions of this section for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days;

(2) second offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned not more than five years, or both.

(C) A person who violates the provisions of this section for profit or income on behalf of a person in whose name the meter was installed or a person for whose benefit electricity, gas, or water was diverted for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both;

(2) second offense, is guilty of misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(D) A person who violates the provisions of this section and the violation results in property damage in excess of five thousand dollars or results in the risk of great bodily injury or death from fire, explosion, or electrocution for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both;

(2) second offense, is guilty of misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(E) A person who violates the provisions of this section and the violation results in:

(1) great bodily injury to another person is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned not more than fifteen years, or both. For purposes of this item, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ; and

(2) the death of another person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(F) This section does not apply to licensed and certified contractors while performing usual and ordinary service in accordance with recognized standards.

(G) A person who violates the provisions of this section for the purpose of growing or manufacturing controlled substances listed, or to be listed, in the schedules in Sections 44-53-190, 44-53-210, 44-53-230, 44-53-250, and 44-53-270 is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 1962 Code 16-400; 1976 Act No. 650; 1993 Act No. 184, Section 176; 1995 Act No. 7, Part I Section 7; 2013 Act No. 23, Section 1, eff May 3, 2013.



Section 16-13-390. Cheating producers of electricity.

Any person who (a) has a contract, agreement, license or permission, oral or written, with or from any person authorized to manufacture, sell or use electricity for the purpose of light, heat or power or with or from any authorized agent of such person for the use of the electrical current belonging to or produced or furnished by any such person, for certain specified purposes and (b) shall wilfully and intentionally withdraw or cause to be withdrawn, in any manner, and appropriate to his own use or to the use of any other person electrical current for purposes other than those specified shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished as provided in Section 16-13-380. And any such person to whom such electrical current is furnished from or by means of a meter who shall wilfully and with intention to cheat and defraud any person, alter or interfere with such meter or by any contrivance whatsoever withdraw or take off electrical current in any manner except through such meter shall be guilty of a misdemeanor and be punished as provided in Section 16-13-380.

HISTORY: 1962 Code Section 24-452; 1952 Code Section 24-452; 1942 Code Section 1158; 1932 Code Section 1158; Cr. C. '22 Section 52; Cr. C. '12 Section 202; 1904 (24) 410.



Section 16-13-400. Avoiding or attempting to avoid payment of telecommunications services.

Any person who knowingly avoids or attempts to avoid, or causes another to avoid, the lawful charges or payments, in whole or in part, for any telecommunications service or for the transmission of a message, signal, or other telecommunication over telephone or telegraph facilities:

(1) By charging such service to an existing telephone number or credit card number without the authority of the subscriber thereto or the lawful holder thereof;

(2) By charging such service to a nonexistent telephone number or credit card number, or to a number associated with telephone service which is suspended or terminated, or to a revoked or canceled credit card number;

(3) By use of a code, prearranged scheme, or other similar stratagem or device whereby such person, in effect, sends or receives information;

(4) By rearranging, tampering with, or making connection with any facilities or equipment of a telephone company, whether physically, inductively, acoustically, or otherwise; or

(5) By the use of any other fraudulent means, method, trick or device; is guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than one thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 16-565.1; 1961 (52) 569; 1965 (54) 680.



Section 16-13-410. Making or possessing device, plans or instructions which can be used to violate Section 16-13-400.

(1) Any person who knowingly makes or possesses any device or any plans or instructions for making the same which can be used to violate the provisions of Section 16-13-400 or to conceal from any supplier of telecommunication service the existence, origin or destination of any telecommunication shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(2) Any magistrate may issue a warrant to search for and seize any such device upon application supported by oath of the complainant which shall set forth the facts upon which the application is based, specifically designating the place and the object of the search or seizure. Any such device seized under warrant or as an incident to a lawful arrest shall after conviction of the owner or possessor thereof be destroyed by the sheriff of the county in which such person was convicted.

HISTORY: 1962 Code Section 16-565.2; 1965 (54) 682.



Section 16-13-420. Failure to return leased or rented property; fraudulent appropriation of leased or rented property.

(A) A person having any property in his possession or under his control by virtue of a lease or rental agreement is guilty of larceny if he:

(1) wilfully and fraudulently fails to return the property within seventy-two hours after the lease or rental agreement has expired;

(2) fraudulently secretes or appropriates the property to any use or purpose not within the due and lawful execution of the lease or rental agreement.

The provisions of this section do not apply to lease-purchase agreements or conditional sales type contracts.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the rented or leased item is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the rented or leased item is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the rented or leased item is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 46-150.87:1; 1964 (53) 1880; 1970 (56) 2498; 1993 Act No. 171, Section 13; 1993 Act No. 184, Section 117; 2000 Act No. 409, Section 1; 2010 Act No. 273, Section 16.S, eff June 2, 2010.



Section 16-13-430. Fraudulent acquisition or use of food stamps.

(A) It is unlawful for a person to:

(1) obtain, attempt to obtain, aid, abet, or assist any person to obtain, by means of a false statement or representation, false impersonation, fictitious transfer, conveyance, or other fraudulent device, food stamps or coupons to which an applicant is not entitled or a greater amount of food stamps or coupons than that which an applicant is justly entitled; or

(2) to acquire, possess, use, or transfer food stamps or coupons except as authorized by law and the rules and regulations of the United States Department of Agriculture relating to these matters.

(B) It is unlawful for a person to acquire or transfer food stamps or coupons except in exchange for food or food products for human consumption, which do not include alcoholic beverages, tobacco, beer, or wine.

(C) A person who violates the provisions of this section is guilty of a:

(1) felony if the amount of food stamps fraudulently acquired or used is of a value of ten thousand dollars or more. Upon conviction, the person must be fined not more than five thousand dollars or imprisoned not more than ten years, or both;

(2) felony if the amount of food stamps fraudulently acquired or used is of a value of more than two thousand dollars but less than ten thousand dollars. Upon conviction, the person must be fined not more than five hundred dollars or imprisoned not more than five years, or both;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount of food stamps fraudulently acquired or used is of a value of two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

(D) A mercantile establishment which allows purchases of prohibited items in exchange for food stamps or coupons or currency of the United States must be disqualified from participation in the food stamp program for a period not to exceed two years and fined not more than five thousand dollars, or both.

HISTORY: 1976 Act No. 548; 1993 Act No. 184, Section 119; 2010 Act No. 273, Section 16.T, eff June 2, 2010.



Section 16-13-437. False statement or representation as to income to public housing agency to obtain or retain public housing or with respect to determining rent; misdemeanor; penalties; restitution.

It is unlawful for a person knowingly to make a false statement or representation with respect to the person's individual or family income to a public housing agency in obtaining or retaining public housing or with respect to the determination of rent due from the person for public housing. For purposes of this section public housing includes private housing provided through a housing program managed by a public housing agency. For purposes of this section, public housing agency means an agency of state, regional, county, or municipal government, including housing authorities, which administer state or federal housing programs. A person violating this provision is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than two years or fined not more than one thousand dollars and the person convicted must be ordered to pay restitution to the public housing agency.

HISTORY: 1994 Act No. 458, Section 1.



Section 16-13-440. Fraudulent refunds from businesses; use of false or fictitious driver's licenses or identification cards; penalties.

(A) It is unlawful for a person to give a false or fictitious name or address, or to give the name or address of another person without that person's approval, for the purpose of obtaining or attempting to obtain a refund from a business establishment for merchandise.

A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days.

(B) It is unlawful for a person to obtain or attempt to obtain a refund in the form of cash, check, credit on a credit card, merchant gift card, or credit in any other form from a merchant using a motor vehicle driver's license not issued to the person, a motor vehicle driver's license containing false information, an altered motor vehicle driver's license, an identification card containing false information, an altered identification card, or an identification card not issued to the person. A person who violates the provisions of this subsection:

(1) when the value is less than two thousand dollars, is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than six months, or both;

(2) when the value is two thousand dollars or more, is guilty of a felony and, upon conviction, must be fined not more than five thousand five hundred dollars or imprisoned for not more than five years, or both; or

(3) regardless of the value involved, if the person has two or more prior convictions for a violation of this subsection, is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1982 Act No. 375, Sections 1, 2; 2013 Act No. 82, Section 3, eff June 13, 2013.



Section 16-13-450. Unlawful issuance, sale, or offer to sell identification card or document purporting to contain age or date of birth.

(1) It is unlawful for any person to sell or issue, or to offer to sell or issue, in this State any identification card or document purporting to contain the age or date of birth of the person in whose name it was issued unless:

(a) Prior to selling or issuing an identification card or document, the person has first obtained from the applicant and retains for a period of three years from the date of sale:

1. an authenticated or certified copy of proof of age as provided in subsection (2) of this section;

2. a notarized affidavit from the applicant attesting to the applicant's age and that the evidence of age required by subitem 1 of item (a) of this subsection is for the applicant.

(b) Prior to offering to sell identification cards in this State, the person has included in any offer for sale of identification cards or documents that the cards or documents may not be sold without the applicant first submitting the documents required by item (a) of this section.

(c) The identification card or document contains the business name and street address of the person selling or issuing the identification card or document.

(2) For purposes of this section acceptable evidence of age is:

1. a duly attested copy of the person's birth certificate;

2. a duly attested transcript of a certificate of baptism showing the date of birth and place of baptism, accompanied by an affidavit sworn to by the parent;

3. an insurance policy on the person's life which has been in force for at least two years;

4. a passport or certificate of arrival in the United States showing the person's age;

5. a transcript of record of age shown in the person's school record at least four years prior to application, stating date of birth; or

6. if none of the evidences in subitems 1 through 5 may be produced, an affidavit of age sworn to by the parent, accompanied by a certificate of age signed by a public health officer or licensed practicing physician, which certificate shall state that the health officer or physician has examined the person and believes that the age as stated in the affidavit is substantially correct.

(3) For purposes of this section, the term "offer to sell" includes every inducement, solicitation, attempt, printed or media advertisement to encourage a person to purchase an identification card.

(4) Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not less than five hundred dollars nor more than two thousand five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1986 Act No. 526, Section 1.



Section 16-13-451. Unlawful submission of documentation required under Section 16-13-450.

It is unlawful for any person to submit documentation as required by subitem 1 of item (a) of subsection (1) of Section 16-13-450, which contains false information. Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1986 Act No. 526, Section 1.



Section 16-13-452. Law enforcement or intelligence activities not subject to Sections 16-13-450 and 16-13-451.

Sections 16-13-450 and 16-13-451 do not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement or intelligence agency of the United States, a state, or a political subdivision of a state.

HISTORY: 1986 Act No. 526, Section 1.



Section 16-13-460. Church to separate and use money only for cemetery maintenance when so designated; penalties.

Any church which receives money specifically designated for the maintenance of a cemetery on its property shall account for the money separately, and it may be used only for the maintenance of the cemetery. Any person or member of the church governing board who knowingly approves or permits the use of the fund for any other purpose is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1987 Act No. 115 Section 1.



Section 16-13-470. Defrauding drug and alcohol screening tests; penalty.

(A) It is unlawful for a person to:

(1) sell, give away, distribute, or market urine in this State or transport urine into this State with the intent of using the urine to defraud a drug or alcohol screening test;

(2) attempt to foil or defeat a drug or alcohol screening test by the substitution or spiking of a sample or the advertisement of a sample substitution or other spiking device or measure;

(3) adulterate a urine or other bodily fluid sample with the intent to defraud a drug or alcohol screening test;

(4) possess adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test; or

(5) sell adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test.

Intent is presumed if a heating element or any other device used to thwart a drug-screening test accompanies the sale, giving, distribution, or marketing of urine or if instructions which provide a method for thwarting a drug-screening test accompany the sale, giving, distribution, or marketing of urine.

(B) A person who violates a provision of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1999 Act No. 65, Section 1.



Section 16-13-480. Providing false identifications for use by unlawful aliens; penalty.

Unless otherwise provided by law, it is unlawful for a person to make, issue, or sell, or offer to make, issue, or sell, a false, fictitious, fraudulent, or counterfeit picture identification that is for use by an alien who is unlawfully present in the United States. A person who violates this section is guilty of a felony, and, upon conviction, must be fined twenty-five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2011 Act No. 69, Section 15, eff January 1, 2012.



Section 16-13-500. Citation of article.

This article may be cited as the "Personal Financial Security Act".

HISTORY: 2000 Act No. 305, Section 1.



Section 16-13-510. Financial identity fraud or identity fraud; penalty.

(A) It is unlawful for a person to commit the offense of financial identity fraud or identity fraud.

(B) A person is guilty of financial identity fraud when the person, without the authorization or permission of another individual, and with the intent of unlawfully:

(1) appropriating the financial resources of the other individual to the person's own use or the use of a third party;

(2) devising a scheme or artifice to defraud; or

(3) obtaining money, property, or services by means of false or fraudulent pretenses, representations, or promises obtains or records identifying information which would assist in accessing the financial records of the other individual or accesses or attempts to access the financial resources of the other individual through the use of identifying information as defined in subsection (D).

(C) A person is guilty of identity fraud when the person uses identifying information, as defined in subsection (D), of another individual for the purpose of obtaining employment or avoiding identification by a law enforcement officer, criminal justice agency, or another governmental agency, including, but not limited to, law enforcement, detention, and correctional agencies or facilities.

(D) "Personal identifying information" includes, but is not limited to:

(1) social security numbers;

(2) driver's license numbers or state identification card numbers issued instead of a driver's license;

(3) checking account numbers;

(4) savings account numbers;

(5) credit card numbers;

(6) debit card numbers;

(7) personal identification (PIN) numbers;

(8) electronic identification numbers;

(9) digital signatures;

(10) dates of birth;

(11) current or former names, including first and last names, middle and last names, or first, middle, and last names, but only when the names are used in combination with, and linked to, other identifying information provided in this section;

(12) current or former addresses, but only when the addresses are used in combination with, and linked to, other identifying information provided in this section; or

(13) other numbers, passwords, or information which may be used to access a person's financial resources, numbers, or information issued by a governmental or regulatory entity that uniquely will identify an individual or an individual's financial resources.

(E) "Financial resources" includes:

(1) existing money and financial wealth contained in a checking account, savings account, line of credit, or otherwise;

(2) a pension plan, retirement fund, annuity, or other fund which makes payments monthly or periodically to the recipient; and

(3) the establishment of a line of credit or an amount of debt whether by loan, credit card, or otherwise for the purpose of obtaining goods, services, or money.

(F) A person who violates this section is guilty of a felony, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both. The court may order restitution to the victim pursuant to the provisions of Section 17-25-322.

(G) Venue for the prosecution of offenses pursuant to this section is in the county in which:

(1) the victim resided at the time the information was obtained or used; or

(2) the information is obtained or used.

(H) In a prosecution for a violation of this section, the State is not required to establish and it is not a defense that some of the acts constituting the crime did not occur in this State or within one city, county, or local jurisdiction.

HISTORY: 2000 Act No. 305, Section 1; 2006 Act No. 350, Section 2, eff June 12, 2006; 2008 Act No. 190, Section 8, eff December 31, 2008; 2013 Act No. 15, Section 1, eff April 23, 2013.



Section 16-13-512. Printing credit and debit card numbers on sales receipts; exceptions; penalties.

(A) Except as provided in this section, a person, firm, partnership, association, corporation, limited liability company, or any other entity which accepts credit cards or debit cards for the transaction of business must not print on a receipt provided to the cardholder at the point of sale:

(1) more than five digits of the credit card or debit card account number; and

(2) the expiration date of the credit card or debit card.

(B) This section does not apply to transactions in which the sole means of recording the cardholder's credit card or debit card account number is by handwriting or by an imprint or copy of the credit card or debit card.

(C)(1) A person that violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty dollars for the first violation and one thousand dollars for each subsequent violation.

(2) A person that knowingly and wilfully violates the provisions of this section is guilty of a Class F felony and, upon conviction, must be imprisoned not more than five years and fined not more than one thousand dollars, or both.

(D) This section, in compliance with Public Law 108-159, Section 113 of Title 1, is effective:

(1) three years after its enactment as to a cash register or other machine or device that electronically prints receipts for credit card or debit card transactions and that is in use before January 1, 2005; or

(2) one year after its enactment for those machines and devices first put into use on or after January 1, 2005.

HISTORY: 2008 Act No. 190, Section 6, eff December 31, 2008.



Section 16-13-520. Venue.

In a criminal proceeding brought pursuant to this article, the crime is considered to have been committed in a county in which a part of the financial identity fraud took place, regardless of whether the defendant was ever actually in that county.

HISTORY: 2000 Act No. 305, Section 1.



Section 16-13-525. Financial identity fraud enabling unlawfully present alien to live or work in United States; penalties.

(A) In addition to the penalties provided for in this chapter, a person who is convicted of, pleads guilty to, or enters into a plea of nolo contendere to financial identity fraud or identity fraud involving the false, fictitious, or fraudulent creation or use of documents that enable an alien who is unlawfully present in the United States to live or work in the United States, or to receive benefits administered by an agency or political subdivision of this State, must disgorge any benefit received or make restitution to the agency or political subdivision that administered the benefit or entitlement program, or both. A criminal charge pursuant to this chapter shall not preempt or preclude additional appropriate civil or criminal charges or penalties.

(B) A person who suffers an ascertainable loss of money or property, real or personal, as a result of a conviction or plea to a violation of financial identity fraud or identity fraud involving a matter described in subsection (A), may bring an action individually, or in a representative capacity, to recover actual damages against any person convicted of the violation. If a court finds that a violation has been established, the court shall award three times the actual damages sustained and may provide such other relief as it considers necessary or proper. Upon the finding by the court of a violation, the court shall award to the person bringing this action pursuant to this section reasonable attorney's fees and costs.

(C) A person convicted of a violation of this subsection is jointly and severally liable for a loss suffered by a person or an agency or political subdivision of the State.

(D)(1) It is unlawful for a person to display, cause or permit to be displayed, or have in his possession a false, fictitious, fraudulent, or counterfeit identity document including, but not limited to, a driver's license or social security card for the purpose of offering proof of United States citizenship or classification by the United States as an alien lawfully admitted for temporary or permanent residence under federal immigration law.

(2) A person who violates the provisions of this section:

(a) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days; and

(b) for a second offense or subsequent offenses, is guilty of a felony and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years.

(E) A violation of the provisions of this section is considered a separate criminal offense and does not preclude prosecution for perjury pursuant to Section 16-9-10 in addition to prosecution pursuant to the provisions of this section.

(F) In enforcing the terms of this section, no state officer shall attempt to make an independent judgment of an alien's immigration status. State officials must verify any alien's status with the federal government in accordance with 8 USC Section 1373(c).

HISTORY: 2008 Act No. 280, Section 10, eff June 4, 2008.



Section 16-13-530. Exceptions from application of article.

Nothing in this article may be construed to apply to:

(1) the lawful acquisition and use of credit or other information in the course of a bona fide consumer or commercial transaction or in connection with an account by any financial institution or entity defined in or required to comply with the Federal Fair Credit Reporting Act, 15 U.S.C.A. Section 1681, or the Federal Gramm-Leach-Bliley Financial Modernization Act, 113 Stat. 1338;

(2) the lawful, good faith exercise of a security interest or a right to offset exercised by a creditor, agency, or financial institution; or

(3) the lawful, good faith compliance by a party when required by a warrant, levy, attachment, court order, or other judicial or administrative order, decree, or directive.

HISTORY: 2000 Act No. 305, Section 1.






CHAPTER 14 - FINANCIAL TRANSACTION CARD CRIME ACT

Section 16-14-10. Definitions.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Automated banking device" means any machine which when properly activated by a financial transaction card or personal identification code may be used for any of the purposes for which a financial transaction card may be used.

(2) "Cardholder" means the person or organization named on the face of a financial transaction card to whom or for whose benefit the financial transaction card is issued by an issuer.

(3) "Expired financial transaction card" means a financial transaction card which is no longer valid because the term shown on it has elapsed.

(4) "Financial transaction card" or "FTC" means any instrument or device whether known as a credit card, credit plate, bank services card, banking card, check guarantee card, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder;

(a) in obtaining money, goods, services, or anything else of value on credit;

(b) in certifying or guaranteeing to a person or business the availability to the cardholder of funds on deposit that are equal to or greater than the amount necessary to honor a draft or check payable to the order of such person or business;

(c) in providing the cardholder access to a demand deposit account or time deposit account for the purpose of:

1. making deposits of money or checks therein;

2. withdrawing funds in the form of money, money orders, or traveler's checks therefrom;

3. transferring funds from any demand deposit account or time deposit account to any other demand deposit account or time deposit account;

4. transferring funds from any demand deposit account or time deposit account to any credit card accounts, overdraft privilege accounts, loan accounts, or any other credit accounts in full or partial satisfaction of any outstanding balance owed existing therein;

5. for the purchase of goods, services or anything else of value;

6. obtaining information pertaining to any demand deposit account or time deposit account.

(5) "issuer" means the business organization or financial institution or its duly authorized agent which issues a financial transaction card.

(6) "Personal identification code" means a numeric or alphabetical code assigned to the cardholder of a financial transaction card by the issuer to permit authorized electronic use of that FTC.

(7) "Presenting" means those actions taken by a cardholder or any person to introduce a financial transaction card into an automated banking device, including utilization of a personal identification code, or merely displaying or showing a financial transaction card to the issuer, or to any person or organization providing money, goods, services, or anything else of value, or any other entity with intent to defraud.

(8) "Receives" or "receiving" means acquiring possession or control or accepting a financial transaction card as security for a loan.

(9) "Revoked financial transaction card" means a financial transaction card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(10) "Acquirer" means a business organization, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

HISTORY: 1980 Act No. 427, Section 1; 1991 Act No. 126, Section 1.



Section 16-14-20. Financial transaction card or number theft.

A person is guilty of financial transaction card theft when he:

(1) takes, obtains, or withholds a financial transaction card or number from the person, possession, custody, or control of another without the cardholder's consent and with the intent to use it; or who, with knowledge that it has been so taken, obtained, or withheld, receives the financial transaction card or number with intent to use it, sell it, or transfer it to a person other than the issuer or the cardholder;

(2) receives a financial transaction card or number that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use it, sell it, or transfer it to a person other than the issuer or the cardholder;

(3) is not the issuer, and sells a financial transaction card or number or buys a financial transaction card or number from a person other than the issuer;

(4) is not the issuer, and during any twelve-month period, receives financial transaction cards or numbers issued in the names of two or more persons which he has reason to know were taken or retained under circumstances which constitute a violation of item (3) of this section and Section 16-14-60(A)(3).

A person who commits financial transaction card or number theft is guilty of a felony and, upon conviction, must be sentenced as provided in Section 16-14-100(B).

HISTORY: 1980 Act No. 427, Section 1; 1995 Act No. 7, Part I Section 9; 2001 Act No. 81, Section 5.



Section 16-14-30. Possession of two or more cards issued to other persons prima facie evidence of violation.

When a person has in his possession or under his control financial transaction cards issued in the names of two or more other persons other than members of his immediate family, such possession shall be prima facie evidence that such financial transaction cards have been obtained in violation of Section 16-14-20(a).

HISTORY: 1980 Act No. 427, Section 1.



Section 16-14-40. Financial transaction card forgery.

(a) A person is guilty of financial transaction card forgery when:

(1) With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely makes or falsely embosses a purported financial transaction card or utters such a financial transaction card;

(2) With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely encodes, duplicates or alters existing encoded information on a financial transaction card or utters such a financial transaction card;

(3) He, not being the cardholder or a person authorized by him with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a financial transaction card.

(b) A person falsely makes a financial transaction card when he makes or draws, in whole or in part, a device or instrument which purports to be the financial transaction card of a named issuer but which is not such a financial transaction card because the issuer did not authorize the making or drawing, or alters a financial transaction card which was validly issued.

(c) A person falsely embosses a financial transaction card when, without authorization of the named issuer, he completes a financial transaction card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder.

(d) A person falsely encodes a financial transaction card when, without authorization of the purported issuer, he records magnetically, electronically, electro-magnetically or by other means, information on a financial transaction card which will permit acceptance of that card by any automated banking device.

(e) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Sections 95, 96; 1995 Act No. 7, Part I Section 10.



Section 16-14-50. Possession of two or more cards falsely made or embossed prima facie evidence of violation.

(a) When a person, other than the purported issuer, possesses two or more financial transaction cards which are falsely made or falsely embossed, such possession shall be prima facie evidence that such cards were obtained in violation of Section 16-14-40(a)(1) or Section 16-14-40(a)(2).

(b) When a person, other than the cardholder or a person authorized by him possesses two or more financial transaction cards which are signed, such possession shall be prima facie evidence that such cards were obtained in violation of Section 16-14-40(a)(3).

HISTORY: 1980 Act No. 427, Section 1.



Section 16-14-60. Financial transaction card fraud.

(a) A person is guilty of financial transaction card fraud when, with intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, he:

(1) uses for the purpose of obtaining money, goods, services, or anything else of value a financial transaction card obtained or retained, or which was received with knowledge that it was obtained or retained, in violation of Section 16-14-20 or 16-14-40 or a financial transaction card which he knows is forged, altered, expired, revoked, or was obtained as a result of a fraudulent application in violation of Section 16-14-40(c);

(2) obtains money, goods, services, or anything else of value by:

a. representing without the consent of the specified cardholder that he has permission to use it;

b. presenting the financial transaction card without the authorization or permission of the cardholder;

c. representing that he is the holder of a card and the card has not in fact been issued;

d. using a financial transaction card to knowingly and wilfully exceed:

(i) the actual balance of a demand deposit account or time deposit account;

(ii) an authorized credit line in an amount which exceeds the authorized credit line by five hundred dollars or fifty percent of the authorized credit line, whichever is greater, if the cardholder has not paid to the issuer of the financial transaction card the total amount of the excess over the authorized credit line within ten days after notice to the cardholder by certified mail to the last known address that the credit line has been exceeded. Failure to pay the amount in excess of the authorized credit line after the notice is prima facie evidence of an intent to defraud;

(3) obtains control over a financial transaction card as security for debt;

(4) deposits into his account or any account, by means of an automated banking device, a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other document not his lawful or legal property;

(5) receives money, goods, services, or anything else of value as a result of a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other document having been deposited into an account by means of an automated banking device, knowing at the time of receipt of the money, goods, services, or item of value that the document deposited was false, fictitious, forged, altered, or counterfeit or that the above deposited item was not his lawful or legal property.

A person who violates the provisions of this subsection except subsection (a)(2)d. is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, if the value of all money, goods, services, and other things of value furnished in violation of this section or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed five hundred dollars in any six-month period. If the value exceeds five hundred dollars in a six-month period, a person is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars or more than five thousand dollars or imprisoned not more than five years, or both.

A person who violates the provisions of subsection (a)(2)d. is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(b) A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a financial transaction card by the cardholder, or any agent or employee of such person is guilty of a financial transaction card fraud when, with intent to defraud the issuer or the cardholder, he:

(1) furnishes money, goods, services, or anything else of value upon presentation of a financial transaction card obtained or retained in violation of Section 16-14-20, or a financial transaction card which he knows is forged, expired, or revoked;

(2) fails to furnish money, goods, services, or anything else of value which he represents in writing to the issuer that he has furnished.

A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, if the value of all money, goods, services, and other things of value furnished in violation of this section or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed five hundred dollars in any six-month period. If the value exceeds five hundred dollars in a six-month period, a person is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

(c) A person is guilty of financial transaction card fraud when, upon application for a financial transaction card to an issuer, he knowingly makes or causes to be made a false statement or report relative to his name, occupation, financial condition, assets, or liabilities; or wilfully and substantially overvalues any assets, or wilfully omits or substantially undervalues any indebtedness for the purpose of influencing the issuer to issue a financial transaction card. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(d) A cardholder is guilty of financial transaction card fraud when he wilfully, knowingly, and with an intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, submits, verbally or in writing, to the issuer or any other person, any false notice or report of the theft, loss, disappearance, or nonreceipt of his financial transaction card. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(e) In any prosecution for violation of Section 16-14-60, the State is not required to establish and it is no defense that some of the acts constituting the crime did not occur in this State or within one city, county, or local jurisdiction.

(f) For purposes of this section, revocation is construed to include either notice given in person or notice given in writing to the person to whom the financial transaction card or personal identification code was issued. Notice of revocation is immediate when notice is given in person. The sending of a notice in writing by registered or certified mail in the United States mail, duly stamped and addressed to the person at his last address known to the issuer, is prima facie evidence that the notice was duly received after seven days from the date of the deposit in the mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone, and Canada, notice is presumed to have been received ten days after mailing by registered or certified mail.

(g)(1) A person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card or a credit card account number by a cardholder, or any employee of that person, who presents to the issuer or acquirer, for payment, a credit card transaction record of a sale, which sale was not made by that person or employee, violates this subsection and is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

(2) A person without the acquirer's express authorization, employs, or solicits authorized merchants, or any agent or employee of the merchant, to remit to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by the merchant, his agent, or employee, is guilty of a felony and, upon conviction, is punishable as provided in Section 16-14-100(b).

HISTORY: 1980 Act No. 427, Section 1; 1991 Act No. 126, Section 2; 1993 Act No. 184, Section 97; 1995 Act No. 7, Part I Section 11.



Section 16-14-70. Criminal possession of financial transaction card forgery devices.

(A) A person is guilty of criminal possession of financial transaction card forgery devices when:

(1) he is a person other than the cardholder and possesses two or more incomplete financial transaction cards, with intent to complete them without the consent of the issuer;

(2) he possesses, with knowledge of its character, machinery, plates, or any other contrivance designed to reproduce instruments purporting to be financial transaction cards of an issuer who has not consented to the preparation of such financial transaction cards.

(B) A financial transaction card is incomplete if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder, has not yet been stamped, embossed, imprinted, encoded, or written upon it.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 98; 1995 Act No. 7, Part I Section 12.



Section 16-14-80. Criminally receiving goods and services fraudulently obtained.

(A) It is unlawful for a person to receive money, goods, and services, or anything else of value fraudulently obtained in violation of Section 16-14-60(a) and with the knowledge or belief that the same were obtained in violation of Section 16-14-60(a).

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be sentenced pursuant to Section 16-14-100(a) if the value of the money, goods, services, and anything else of value, is one thousand dollars or less in any six-month period;

(2) felony and, upon conviction, must be sentenced pursuant to Section 16-14-100(b) if the value of the money, goods, services, or anything of value is more than one thousand dollars in any six-month period.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 177; 2010 Act No. 273, Section 16.U, eff June 2, 2010.



Section 16-14-90. Presumption of knowledge that transportation ticket obtained at discount was fraudulently acquired.

It is permissible to infer that a person who obtains at a discount price a ticket issued by an airline, railroad, steamship, or other transportation company from other than an authorized agent of the company which was acquired in violation of Section 16-14-60(a) without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess knew that the ticket was acquired under circumstances constituting a violation of Section 16-14-60(a).

HISTORY: 1980 Act No. 427, Section 1; 1987 Act No. 95 Section 6.



Section 16-14-100. Penalties for violation of Financial Transaction Card Crime Act.

(a) A crime punishable under this subsection is a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, the person must be fined not more than two thousand dollars or imprisoned not more than one year, or both.

(b) A crime punishable under this subsection is a felony and, upon conviction, the person must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 178; 2010 Act No. 273, Section 16.V, eff June 2, 2010.






CHAPTER 15 - OFFENSES AGAINST MORALITY AND DECENCY

Section 16-15-10. Bigamy.

Any person who is married who shall marry another person shall, unless:

(1) His or her husband or wife has remained continually for seven years beyond the sea or continually absented himself or herself from such person for the space of seven years together, such person not knowing his or her wife or husband to be living within that time;

(2) He or she was married before the age of consent;

(3) His or her wife or husband is under sentence of imprisonment for life; or

(4) His or her marriage has been annulled or he or she has been divorced by decree of a competent tribunal having jurisdiction both of the cause and the parties;

On conviction, be punished by imprisonment in the Penitentiary for not more than five years nor less than six months or by imprisonment in the jail for six months and by a fine of not less than five hundred dollars.

HISTORY: 1962 Code Section 16-401; 1952 Code Section 16-401; 1942 Code Section 1434; 1932 Code Section 1434; Cr. C. '22 Section 374; Cr. C. '12 Section 381; Cr. C. '02 Section 289; G. S. 2587; R. S. 250; 1712 (2) 508; 1874 (15) 603.



Section 16-15-20. Incest.

Any persons who shall have carnal intercourse with each other within the following degrees of relationship, to wit:

(1) A man with his mother, grandmother, daughter, granddaughter, stepmother, sister, grandfather's wife, son's wife, grandson's wife, wife's mother, wife's grandmother, wife's daughter, wife's granddaughter, brother's daughter, sister's daughter, father's sister or mother's sister; or

(2) A woman with her father, grandfather, son, grandson, stepfather, brother, grandmother's husband, daughter's husband, granddaughter's husband, husband's father, husband's grandfather, husband's son, husband's grandson, brother's son, sister's son, father's brother or mother's brother;

Shall be guilty of incest and shall be punished by a fine of not less than five hundred dollars or imprisonment not less than one year in the Penitentiary, or both such fine and imprisonment.

HISTORY: 1962 Code Section 16-402; 1952 Code Section 16-402; 1942 Code Section 1440; 1932 Code Section 1440; Cr. C. '22 Section 381; Cr. C. '12 Section 388; Cr. C. '02 Section 295; R. S. 258; 1884 (19) 801.



Section 16-15-50. Seduction under promise of marriage.

A male over the age of sixteen years who by means of deception and promise of marriage seduces an unmarried woman in this State is guilty of a misdemeanor and, upon conviction, must be fined at the discretion of the court or imprisoned not more than one year. There must not be a conviction under this section on the uncorroborated testimony of the woman upon whom the seduction is charged, and no conviction if at trial it is proved that the woman was at the time of the alleged offense lewd and unchaste. If the defendant in any action brought under this section contracts marriage with the woman, either before or after the conviction, further proceedings of this section are stayed.

HISTORY: 1962 Code Section 16-405; 1952 Code Section 16-405; 1942 Code Section 1441; 1932 Code Section 1441; Cr. C. '22 Section 382; Cr. C. '12 Section 389; 1905 (24) 937; 1993 Act No. 184, Section 179.



Section 16-15-60. Adultery or fornication.

Any man or woman who shall be guilty of the crime of adultery or fornication shall be liable to indictment and, on conviction, shall be severally punished by a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than six months nor more than one year or by both fine and imprisonment, at the discretion of the court.

HISTORY: 1962 Code Section 16-406; 1952 Code Section 16-406; 1942 Code Section 1435; 1932 Code Section 1435; Cr. C. '22 Section 375; Cr. C. '12 Section 382; Cr. C. '02 Section 290; G. S. 2588; R. S. 251; 1880 (17) 328.



Section 16-15-70. "Adultery" defined.

"Adultery" is the living together and carnal intercourse with each other or habitual carnal intercourse with each other without living together of a man and woman when either is lawfully married to some other person.

HISTORY: 1962 Code Section 16-407; 1952 Code Section 16-407; 1942 Code Section 1436; 1932 Code Section 1436; Cr. C. '22 Section 376; Cr. C. '12 Section 383; Cr. C. '02 Section 291; G. S. 2589; R. S. 252; 1880 (17) 328.



Section 16-15-80. "Fornication" defined.

"Fornication" is the living together and carnal intercourse with each other or habitual carnal intercourse with each other without living together of a man and woman, both being unmarried.

HISTORY: 1962 Code Section 16-408; 1952 Code Section 16-408; 1942 Code Section 1437; 1932 Code Section 1437; Cr. C. '22 Section 277; Cr. C. '12 Section 384; Cr. C. '02 Section 292; G. S. 2590; R. S. 253; 1880 (17) 328.



Section 16-15-90. Prostitution; lewdness, assignation and prostitution generally.

It shall be unlawful to:

(1) Engage in prostitution;

(2) Aid or abet prostitution knowingly;

(3) Procure or solicit for the purpose of prostitution;

(4) Expose indecently the private person for the purpose of prostitution or other indecency;

(5) Reside in, enter or remain in any place, structure, building, vehicle, trailer or conveyance for the purpose of lewdness, assignation or prostitution;

(6) Keep or set up a house of ill fame, brothel or bawdyhouse;

(7) Receive any person for purposes of lewdness, assignation or prostitution into any vehicle, conveyance, trailer, place, structure or building;

(8) Permit any person to remain for the purpose of lewdness, assignation or prostitution in any vehicle, conveyance, trailer, place, structure or building;

(9) Direct, take or transport, offer or agree to take or transport or aid or assist in transporting any person to any vehicle, conveyance, trailer, place, structure or building or to any other person with knowledge or having reasonable cause to believe that the purpose of such directing, taking or transporting is prostitution, lewdness or assignation;

(10) Lease or rent or contract to lease or rent any vehicle, conveyance, trailer, place, structure or building or part thereof believing or having reasonable cause to believe that it is intended to be used for any of the purposes herein prohibited; or

(11) Aid, abet, or participate knowingly in the doing of any of the acts herein prohibited.

HISTORY: 1962 Code Section 16-409; 1952 Code Section 16-409; 1942 (42) 1734.



Section 16-15-100. Prostitution; further unlawful acts.

It shall further be unlawful to:

(1) Procure a female inmate for a house of prostitution;

(2) Cause, induce, persuade or encourage by promise, threat, violence or by any scheme or device a female to become a prostitute or to remain an inmate of a house of prostitution;

(3) Induce, persuade or encourage a female to come into or leave this State for the purpose of prostitution or to become an inmate in a house of prostitution;

(4) Receive or give or agree to receive or give any money or thing of value for procuring or attempting to procure any female to become a prostitute or an inmate in a house of prostitution;

(5) Accept or receive knowingly any money or other thing of value without consideration from a prostitute; or

(6) Aid, abet or participate knowingly in the doing of any of the acts herein prohibited.

HISTORY: 1962 Code Section 16-410; 1952 Code Section 16-410; 1942 (42) 1734.



Section 16-15-110. Prostitution; violations.

Any person violating any provision of Sections 16-15-90 and 16-15-100 must, upon conviction, be punished as follows:

(1) for the first offense, a fine not exceeding two hundred dollars or confinement in prison for a period of not more than thirty days;

(2) for the second offense, a fine not exceeding one thousand dollars or imprisonment for not exceeding six months, or both;

(3) for the third or any subsequent offense, a fine not exceeding three thousand dollars or imprisonment for not less than one year, or both.

HISTORY: 1962 Code Section 16-411; 1952 Code Section 16-411; 1942 (42) 1734; 1979 Act No. 74; 1986 Act No. 534.



Section 16-15-120. Buggery.

Whoever shall commit the abominable crime of buggery, whether with mankind or with beast, shall, on conviction, be guilty of felony and shall be imprisoned in the Penitentiary for five years or shall pay a fine of not less than five hundred dollars, or both, at the discretion of the court.

HISTORY: 1962 Code Section 16-412; 1952 Code Section 16-412; 1942 Code Section 1439; 1932 Code Section 1439; Cr. C. '22 Section 380; Cr. C. '12 Section 387; Cr. C. '02 Section 294; G. S. 2591; R. S. 254; 25 H. 8, c. 1 (2) 465.



Section 16-15-130. Indecent exposure; breastfeeding.

(A)(1) It is unlawful for a person to wilfully, maliciously, and indecently expose his person in a public place, on property of others, or to the view of any person on a street or highway.

(2) This subsection does not apply to a woman who breastfeeds her own child in a public place, on property of others, to the view of any person on a street or highway, or any other place where a woman and her child are authorized to be.

(B) A person who violates the provisions of subsection (A)(1) is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-413; 1952 Code Section 16-413; 1942 Code Section 1442; 1932 Code Section 1442; Cr. C. '22 Section 383; Cr. C. '12 Section 390; 1906 (25) 84; 1965 (54) 577; 1993 Act No. 184, Section 180; 2006 Act No. 269, Section 2, eff May 2, 2006.



Section 16-15-250. Communicating obscene messages to other persons without consent.

It is unlawful for a person to anonymously write, print, telephone, transmit a digital electronic file, or by other manner or means communicate, send, or deliver to another person within this State, without that person's consent, any obscene, profane, indecent, vulgar, suggestive, or immoral message.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-552; 1952 Code Section 16-552; 1943 (43) 26; 1967 (55) 626; 1993 Act No. 184, Section 181; 2001 Act No. 81, Section 6.



Section 16-15-305. Disseminating, procuring or promoting obscenity unlawful; definitions; penalties; obscene material designated contraband.

(A) It is unlawful for any person knowingly to disseminate obscenity. A person disseminates obscenity within the meaning of this article if he:

(1) sells, delivers, or provides or offers or agrees to sell, deliver, or provide any obscene writing, picture, record, digital electronic file, or other representation or description of the obscene;

(2) presents or directs an obscene play, dance, or other performance, or participates directly in that portion thereof which makes it obscene;

(3) publishes, exhibits, or otherwise makes available anything obscene to any group or individual; or

(4) exhibits, presents, rents, sells, delivers, or provides; or offers or agrees to exhibit, present, rent, or to provide: any motion picture, film, filmstrip, or projection slide, or sound recording, sound tape, or sound track, video tapes and recordings, or any matter or material of whatever form which is a representation, description, performance, or publication of the obscene.

(B) For purposes of this article any material is obscene if:

(1) to the average person applying contemporary community standards, the material depicts or describes in a patently offensive way sexual conduct specifically defined by subsection (C) of this section;

(2) the average person applying contemporary community standards relating to the depiction or description of sexual conduct would find that the material taken as a whole appeals to the prurient interest in sex;

(3) to a reasonable person, the material taken as a whole lacks serious literary, artistic, political, or scientific value; and

(4) the material as used is not otherwise protected or privileged under the Constitutions of the United States or of this State.

(C) As used in this article:

(1) "sexual conduct" means:

(a) vaginal, anal, or oral intercourse, whether actual or simulated, normal or perverted, whether between human beings, animals, or a combination thereof;

(b) masturbation, excretory functions, or lewd exhibition, actual or simulated, of the genitals, pubic hair, anus, vulva, or female breast nipples including male or female genitals in a state of sexual stimulation or arousal or covered male genitals in a discernably turgid state;

(c) an act or condition that depicts actual or simulated bestiality, sado-masochistic abuse, meaning flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained on the part of the one so clothed;

(d) an act or condition that depicts actual or simulated touching, caressing, or fondling of, or other similar physical contact with, the covered or exposed genitals, pubic or anal regions, or female breast nipple, whether alone or between humans, animals, or a human and an animal, of the same or opposite sex, in an act of actual or apparent sexual stimulation or gratification; or

(e) an act or condition that depicts the insertion of any part of a person's body, other than the male sexual organ, or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure.

(2) "patently offensive" means obviously and clearly disagreeable, objectionable, repugnant, displeasing, distasteful, or obnoxious to contemporary standards of decency and propriety within the community.

(3) "prurient interest" means a shameful or morbid interest in nudity, sex, or excretion and is reflective of an arousal of lewd and lascivious desires and thoughts.

(4) "person" means any individual, corporation, partnership, association, firm, club, or other legal or commercial entity.

(5) "knowingly" means having general knowledge of the content of the subject material or performance, or failing after reasonable opportunity to exercise reasonable inspection which would have disclosed the character of the material or performance.

(D) Obscenity must be judged with reference to ordinary adults except that it must be judged with reference to children or other especially susceptible audiences or clearly defined deviant sexual groups if it appears from the character of the material or the circumstances of its dissemination to be especially for or directed to children or such audiences or groups.

(E) As used in this article, "community standards" used in determining prurient appeal and patent offensiveness are the standards of the area from which the jury is drawn.

(F) It is unlawful for any person knowingly to create, buy, procure, or process obscene material with the purpose and intent of disseminating it.

(G) It is unlawful for a person to advertise or otherwise promote the sale of material represented or held out by them as obscene.

(H) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

(I) Obscene material disseminated, procured, or promoted in violation of this section is contraband and may be seized by appropriate law enforcement authorities.

HISTORY: 1987 Act No. 168 Section 3; 1995 Act No. 7, Part I Section 13; 2001 Act No. 81, Section 7.



Section 16-15-315. Condition on certain sales for resale or on franchising rights that obscene material be received for resale prohibited; penalties.

No person shall, as a condition to any sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, publication, digital electronic file require that the purchaser or consignee receive for resale any other article, book, publication, or digital electronic file which is obscene within the meaning of Section 16-15-305 nor shall any person deny or threaten to deny any franchise or impose or threaten to impose any penalty, financial or otherwise, by reason of the failure or refusal of any person to accept the articles, books, publications, or digital electronic files, or by reason of the return thereof. A person who violates this section is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year or fined not more than one thousand dollars, or both.

HISTORY: 1987 Act No. 168 Section 3, eff October 1, 1987; 2001 Act No. 81, Section 8.



Section 16-15-325. Participation in preparation of obscene material prohibited; penalties.

Any individual who knowingly:

(a) photographs himself or any other individual or animal for purposes of preparing an obscene film, photograph, negative, slide, videotapes, motion picture, or digital electronic files for the purpose of dissemination; or

(b) models, poses, acts, or otherwise assists in the preparation of any obscene film, photograph, negative, slide, videotapes, motion picture, or digital electronic files for the purpose of dissemination is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year and fined not more than one thousand dollars.

HISTORY: 1987 Act No. 168 Section 3; 2001 Act No. 81, Section 9.



Section 16-15-335. Permitting minor to engage in any act constituting violation of this article prohibited; penalties.

An individual eighteen years of age or older who, in any manner, knowingly hires, employs, uses, or permits a person under the age of eighteen years to do or assist in doing an act or thing constituting an offense pursuant to this article and involving any material, act, or thing he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 3, eff April 26, 2004.



Section 16-15-342. Criminal solicitation of a minor; defenses; penalties.

(A) A person eighteen years of age or older commits the offense of criminal solicitation of a minor if he knowingly contacts or communicates with, or attempts to contact or communicate with, a person who is under the age of eighteen, or a person reasonably believed to be under the age of eighteen, for the purpose of or with the intent of persuading, inducing, enticing, or coercing the person to engage or participate in a sexual activity as defined in Section 16-15-375(5) or a violent crime as defined in Section 16-1-60, or with the intent to perform a sexual activity in the presence of the person under the age of eighteen, or person reasonably believed to be under the age of eighteen.

(B) Consent is a defense to a prosecution pursuant to this section if the person under the age of eighteen, or the person reasonably believed to be under the age of eighteen, is at least sixteen years old.

(C) Consent is not a defense to a prosecution pursuant to this section if the person under the age of eighteen, or the person reasonably believed to be under the age of eighteen, is under the age of sixteen.

(D) It is not a defense to a prosecution pursuant to this section, on the basis of consent or otherwise, that the person reasonably believed to be under the age of eighteen is a law enforcement agent or officer acting in an official capacity.

(E) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 2004 Act No. 208, Section 4, eff April 26, 2004.



Section 16-15-345. Disseminating obscene material to person under age eighteen prohibited; penalties.

An individual eighteen years of age or older who knowingly disseminates to a person under the age of eighteen years material which he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 5, eff April 26, 2004.



Section 16-15-355. Disseminating obscene material to minor twelve years of age or younger prohibited; penalties.

An individual eighteen years of age or older who knowingly disseminates to a minor twelve years of age or younger material which he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than fifteen years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 6, eff April 26, 2004.



Section 16-15-365. Exposure of private parts in lewd and lascivious manner, aiding or procuring person to perform an act, or permitting use of premises for an act prohibited; penalties.

Any person who wilfully and knowingly exposes the private parts of his person in a lewd and lascivious manner and in the presence of any other person, or aids or abets any such act, or who procures another to perform such act, or any person, who as owner, manager, lessee, director, promoter, or agent, or in any other capacity knowingly hires, leases, or permits the land, building, or premises of which he is owner, lessee, or tenant, or over which he has control, to be used for purposes of any such act, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

HISTORY: 1987 Act No. 168 Section 3.



Section 16-15-375. Definitions applicable to Sections 16-15-385 through 16-15-425.

The following definitions apply to Section 16-15-385, disseminating or exhibiting to minors harmful material or performances; Section 16-15-387, employing a person under the age of eighteen years to appear in a state of sexually explicit nudity in a public place; Section 16-15-395, first degree sexual exploitation of a minor; Section 16-15-405, second degree sexual exploitation of a minor; Section 16-15-410, third degree sexual exploitation of a minor; Section 16-15-415, promoting prostitution of a minor; and Section 16-15-425, participating in prostitution of a minor.

(1) "Harmful to minors" means that quality of any material or performance that depicts sexually explicit nudity or sexual activity and that, taken as a whole, has the following characteristics:

(a) the average adult person applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest of minors in sex; and

(b) the average adult person applying contemporary community standards would find that the depiction of sexually explicit nudity or sexual activity in the material or performance is patently offensive to prevailing standards in the adult community concerning what is suitable for minors; and

(c) to a reasonable person, the material or performance taken as a whole lacks serious literary, artistic, political, or scientific value for minors.

(2) "Material" means pictures, drawings, video recordings, films, digital electronic files, or other visual depictions or representations but not material consisting entirely of written words.

(3) "Minor" means an individual who is less than eighteen years old.

(4) "Prostitution" means engaging or offering to engage in sexual activity with or for another in exchange for anything of value.

(5) "Sexual activity" includes any of the following acts or simulations thereof:

(a) masturbation, whether done alone or with another human or animal;

(b) vaginal, anal, or oral intercourse, whether done with another human or an animal;

(c) touching, in an act of apparent sexual stimulation or sexual abuse, of the clothed or unclothed genitals, pubic area, or buttocks of another person or the clothed or unclothed breasts of a human female;

(d) an act or condition that depicts bestiality, sado-masochistic abuse, meaning flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained on the part of the one so clothed;

(e) excretory functions;

(f) the insertion of any part of a person's body, other than the male sexual organ, or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure.

(6) "Sexually explicit nudity" means the showing of:

(a) uncovered, or less than opaquely covered human genitals, pubic area, or buttocks, or the nipple or any portion of the areola of the human female breast; or

(b) covered human male genitals in a discernibly turgid state.

HISTORY: 1987 Act No. 168 Section 3; 1991 Act No. 73, Section 2; 1994 Act No. 421, Section 2; 2001 Act No. 81, Section 10.



Section 16-15-385. Disseminating harmful material to minors and exhibiting harmful performance to minor defined; defenses; penalties.

(A) A person commits the offense of disseminating harmful material to minors if, knowing the character or content of the material, he:

(1) sells, furnishes, presents, or distributes to a minor material that is harmful to minors; or

(2) allows a minor to review or peruse material that is harmful to minors.

A person does not commit an offense under this subsection when he employs a minor to work in a theater if the minor's parent or guardian consents to the employment and if the minor is not allowed in the viewing area when material harmful to minors is shown.

(B) A person commits the offense of exhibiting a harmful performance to a minor if, with or without consideration and knowing the character or content of the performance, he allows a minor to view a live performance which is harmful to minors.

(C) Except as provided in item (3) of this subsection, mistake of age is not a defense to a prosecution under this section. It is an affirmative defense under this section that:

(1) the defendant was a parent or legal guardian of a minor, but this item does not apply when the parent or legal guardian exhibits or disseminates the harmful material for the sexual gratification of the parent, guardian, or minor.

(2) the defendant was a school, church, museum, public, school, college, or university library, government agency, medical clinic, or hospital carrying out its legitimate function, or an employee or agent of such an organization acting in that capacity and carrying out a legitimate duty of his employment.

(3) before disseminating or exhibiting the harmful material or performance, the defendant requested and received a driver's license, student identification card, or other official governmental or educational identification card or paper indicating that the minor to whom the material or performance was disseminated or exhibited was at least eighteen years old, and the defendant reasonably believed the minor was at least eighteen years old.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five thousand dollars, or both.

HISTORY: 1987 Act No. 168 Section 3; 1990 Act No. 358, Sections 1, 2; 1993 Act No. 184, Section 34; 2004 Act No. 208, Section 7, eff April 26, 2004.



Section 16-15-387. Employment of person under eighteen to appear in public in state of sexually explicit nudity; mistake of age; penalties.

(A) It is unlawful for a person to employ a person under the age of eighteen years to appear in a state of sexually explicit nudity, as defined in Section 16-15-375(6), in a public place.

(B) Mistake of age is not a defense to a prosecution pursuant to this section. A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five thousand dollars, or both.

HISTORY: 1994 Act No. 421, Section 1; 2004 Act No. 208, Section 8, eff April 26, 2004.



Section 16-15-395. First degree sexual exploitation of a minor defined; presumptions; defenses; penalties.

(A) An individual commits the offense of first degree sexual exploitation of a minor if, knowing the character or content of the material or performance, he:

(1) uses, employs, induces, coerces, encourages, or facilitates a minor to engage in or assist others to engage in sexual activity or appear in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation for a live performance or for the purpose of producing material that contains a visual representation depicting this activity or a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation;

(2) permits a minor under his custody or control to engage in sexual activity or appear in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation for a live performance or for the purpose of producing material that contains a visual representation depicting this activity or a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation;

(3) transports or finances the transportation of a minor through or across this State with the intent that the minor engage in sexual activity or appear in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation for a live performance or for the purpose of producing material that contains a visual representation depicting this activity or a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation; or

(4) records, photographs, films, develops, duplicates, produces, or creates a digital electronic file for sale or pecuniary gain material that contains a visual representation depicting a minor engaged in sexual activity or a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation.

(B) In a prosecution pursuant to this section, the trier of fact may infer that a participant in a sexual activity or a state of sexually explicit nudity depicted in material as a minor through its title, text, visual representations, or otherwise, is a minor.

(C) Mistake of age is not a defense to a prosecution pursuant to this section.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not less than three years nor more than twenty years. No part of the minimum sentence of imprisonment may be suspended nor is the individual convicted eligible for parole until he has served the minimum term of imprisonment. Sentences imposed pursuant to this section must run consecutively with and commence at the expiration of another sentence being served by the person sentenced.

HISTORY: 1987 Act No. 168 Section 3; 2001 Act No. 81, Section 11; 2004 Act No. 208, Section 9, eff April 26, 2004; 2014 Act No. 269 (H.3959), Section 1, eff June 9, 2014.



Section 16-15-405. Second degree sexual exploitation of a minor defined; presumptions; defenses; penalties.

(A) An individual commits the offense of second degree sexual exploitation of a minor if, knowing the character or content of the material, he:

(1) records, photographs, films, develops, duplicates, produces, or creates digital electronic file material that contains a visual representation of a minor engaged in sexual activity or appearing in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation; or

(2) distributes, transports, exhibits, receives, sells, purchases, exchanges, or solicits material that contains a visual representation of a minor engaged in sexual activity or appearing in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation.

(B) In a prosecution pursuant to this section, the trier of fact may infer that a participant in sexual activity or a state of sexually explicit nudity depicted in material as a minor through its title, text, visual representations, or otherwise, is a minor.

(C) Mistake of age is not a defense to a prosecution pursuant to this section.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not less than two years nor more than ten years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum sentence.

HISTORY: 1987 Act No. 168 Section 3; 1993 Act No. 184, Section 182; 2001 Act No. 81, Section 12; 2004 Act No. 208, Section 10, eff April 26, 2004; 2014 Act No. 269 (H.3959), Section 2, eff June 9, 2014.



Section 16-15-410. Third degree sexual exploitation of a minor defined; penalties; exception.

(A) An individual commits the offense of third degree sexual exploitation of a minor if, knowing the character or content of the material, he possesses material that contains a visual representation of a minor engaging in sexual activity or appearing in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation.

(B) In a prosecution pursuant to this section, the trier of fact may infer that a participant in sexual activity or a state of sexually explicit nudity depicted as a minor through its title, text, visual representation, or otherwise, is a minor.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years.

(D) This section does not apply to an employee of a law enforcement agency, including the State Law Enforcement Division, a prosecuting agency, including the South Carolina Attorney General's Office, or the South Carolina Department of Corrections who, while acting within the employee's official capacity in the course of an investigation or criminal proceeding, is in possession of material that contains a visual representation of a minor engaging in sexual activity or appearing in a state of sexually explicit nudity when a reasonable person would infer the purpose is sexual stimulation.

HISTORY: 1991 Act No. 73, Section 1, eff May 22, 1991; 2004 Act No. 208, Section 11, eff April 26, 2004; 2008 Act No. 226, Section 1, eff May 14, 2008; 2014 Act No. 269 (H.3959), Section 3, eff June 9, 2014.



Section 16-15-415. Promoting prostitution of a minor defined; defenses; penalties.

(A) An individual commits the offense of promoting prostitution of a minor if he knowingly:

(1) entices, forces, encourages, or otherwise facilitates a minor to participate in prostitution; or

(2) supervises, supports, advises, or promotes the prostitution of or by a minor.

(B) Mistake of age is not a defense to a prosecution under this section.

(C) An individual who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not less than three years nor more than twenty years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum sentence. Sentences imposed pursuant to this section must run consecutively with and must commence at the expiration of another sentence being served by the individual sentenced.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 12, eff April 26, 2004.



Section 16-15-425. Participating in prostitution of a minor defined; defenses; penalties.

(A) An individual commits the offense of participating in the prostitution of a minor if he is not a minor and he patronizes a minor prostitute. As used in this section, "patronizing a minor prostitute" means:

(1) soliciting or requesting a minor to participate in prostitution;

(2) paying or agreeing to pay a minor, either directly or through the minor's agent, to participate in prostitution; or

(3) paying a minor, or the minor's agent, for having participated in prostitution, pursuant to a prior agreement.

(B) Mistake of age is not a defense to a prosecution under this section.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not less than two years nor more than five years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum term. Sentences imposed pursuant to this section shall run consecutively with and shall commence at the expiration of any other sentence being served by the individual sentenced.

HISTORY: 1987 Act No. 168 Section 3; 1993 Act No. 184, Section 183.



Section 16-15-435. Circuit solicitor to request search and arrest warrants for violations of Sections 16-15-305 through 16-15-325; hearing on obscenity issue.

(A) A search warrant or arrest warrant for a violation of Sections 16-15-305, 16-15-315, or 16-15-325 may be issued only upon request of a circuit solicitor.

(B) Following seizure of allegedly obscene property pursuant to a warrant requested by a solicitor, and issued by a neutral and detached magistrate based on supporting affidavits, any interested party may request and the court having appropriate jurisdiction must promptly conduct an adversarial hearing for the purpose of obtaining a judicial determination, based on a preponderance of the evidence, of the obscenity issue.

HISTORY: 1987 Act No. 168 Section 3.



Section 16-15-445. Seizure and forfeiture of equipment used in committing violation; hearing; disposition of forfeited property; allocation of sale proceeds.

(A) All equipment used directly by a person in committing a violation of Sections 16-15-305, 16-15-342, 16-15-395, 16-15-405, or 16-15-410, including necessary software, may be seized by the law enforcement agency making the arrest and ordered forfeited by the court in which the conviction was obtained.

(B) Prior to entering a forfeiture order, the court must conduct a hearing to determine ownership and the rights of innocent third parties with respect to the property, and notice of the hearing must be given to all interested parties. The court must incorporate into its forfeiture order provisions necessary to protect the interests of innocent third parties.

(C) Subject to the limitations of subsection (B), property forfeited pursuant to court order must be destroyed by the arresting law enforcement agency, unless that law enforcement agency can show good cause for retaining the property. Ownership of property so retained vests in the arresting law enforcement agency which may use the property in the performance of its duties, destroy it, or sell it at public auction. Retained property may be sold at public auction after giving notice, in a newspaper of general circulation in the county, of the date, time, and place of the auction and a description of the property to be auctioned. After payment of the expenses of the auction, one-half of the net proceeds may be retained by the arresting law enforcement agency, and one-half must be remitted to the State Treasurer for deposit to the credit of the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 13, eff April 26, 2004; 2017 Act No. 96 (S.289), Section 9, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 9, in (C), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "Victim's Compensation Fund".






CHAPTER 16 - COMPUTER CRIME ACT

Section 16-16-10. Definitions.

For purposes of this chapter:

(a) "Computer" means a device that performs logical, arithmetic, and memory functions by manipulating impulses including, but not limited to, all input, output, processing, storage, computer software, and communication facilities that are connected or related to a computer in a computer system or computer network. For the purposes of this section, "computer" includes, but is not limited to, mainframes, servers, workstations, desktops, and notebooks; industrial controls such as programmable logic controllers and supervisory control and data acquisition systems; portable hand-held computing devices such as personal digital assistants and digital cellular telephones; data communications network devices such as routers and switches; and all other devices that are computer-based or communicate with or are under the control of a computer such as appropriate telephone switches, medical devices, and cable and satellite television interface systems. "Computer" does not include automated typewriters or typesetters.

(b) "Computer network" means the interconnection of two or more computers, and those devices and facilities through which an interconnection occurs.

(c) "Computer program" means a series of instructions or statements executable on a computer, which direct the computer system in a manner to process data or perform other specified functions.

(d) "Computer software" means a set of computer programs, data, procedures, or associated documentation concerned with the operation of a computer system.

(e) "Computer system" means a set of related, whether connected or unconnected, computer equipment, devices, or software.

(f) "Property" includes, but is not limited to, financial instruments, data, documents associated with computer systems, and computer software, or copies thereof, whether tangible or intangible, including both human and computer system readable data, and data while in transit.

(g) "Services" include, but are not limited to, the use of the computer system, computer network, computer programs, or data prepared for computer use, or data obtained within a computer system, or data contained within a computer network.

(h) "Data" means a representation of information, knowledge, facts, concepts, or instructions that has been prepared or is being prepared in a formalized manner and has been processed, is being processed, or is intended to be processed in a computer, computer system, or computer network. Data may be in any form including, but not limited to, computer printouts, magnetic storage media, optical storage media, network data packets, flash memory cards, smart card memory, punched cards, or as stored in the memory of the computer or in transit or displayed on a video device.

(i) "Access" means to gain entry to, attempt to gain entry to, instruct, communicate with, attempt to communicate with, store or alter data in, retrieve or remove data from, or otherwise make use of or attempt to make use of the logical, arithmetic, control, memory, storage, output, or communication functions of a computer, computer system, or computer network.

(j) "Computer hacking" means:

(1) accessing or attempting to access all or part of a computer, computer system, or a computer network without express or implied authorization for the purpose of establishing contact only;

(2) with the intent to defraud or with malicious intent to commit a crime after the contact is established;

(3) misusing computer or network services including, but not limited to, mail transfer programs, file transfer programs, proxy servers, and web servers by performing functions not authorized by the appropriate principal of the computer, computer system, or computer network. Misuse of computer and network services includes, but is not limited to, the unauthorized use of:

(i) mail transfer programs to send mail to persons other than the authorized users of that computer or computer network;

(ii) file transfer program proxy services or proxy servers to access other computers, computer systems, or computer networks; and

(iii) web servers to redirect users to other web pages or web servers;

(4) using a group of computer programs commonly known as "port scanners" or "probes" to intentionally access any computer, computer system, or computer network without the permission of the appropriate principal of the computer, computer system, or computer network. This group of computer programs includes, but is not limited to, those computer programs that use a computer network to access a computer, computer system, or another computer network to determine:

(i) the presence or types of computers or computer systems on a network;

(ii) the computer network's facilities and capabilities;

(iii) the availability of computer or network services;

(iv) the presence or versions of computer software including, but not limited to, operating systems, computer services, or computer contaminants;

(v) the presence of a known computer software deficiency that can be used to gain unauthorized access to a computer, computer system, or computer network; or

(vi) any other information about a computer, computer system, or computer network not necessary for the normal and lawful operation of the computer initiating the access.

This group of computer programs does not include standard computer software used for the normal operation, administration, management, and test of a computer, computer system, or computer network including, but not limited to, operating system services such as domain name services and mail transfer services, network monitoring and management computer software such as the computer programs commonly called "ping", "tcpdump", and " traceroute", and systems administration computer software such as the computer programs commonly known as "nslookup" and "whois". It is unlawful to intentionally and knowingly use such computer software to access any computer, computer system, or computer network to adversely affect computer or network access or performance; and

(5) the intentional use of a computer, computer system, or a computer network in a manner that exceeds any right or permission granted by the appropriate principal of the computer, computer system, or computer network.

Computer hacking does not include the introduction of a computer contaminant into a computer, computer system, computer program, or computer network.

(k) "Computer contaminant" means a computer program designed to modify, damage, destroy, disable, deny or degrade access to, allow unauthorized access to, functionally impair, record, or transmit information within a computer, computer system, or computer network without the express or implied consent of the owner. Computer contaminant includes, but is not limited to:

(1) a group of computer programs commonly known as "viruses" and "worms" that are self-replicating or self-propagating, and that are designed to contaminate other computer programs, compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(2) a group of computer programs commonly known as "Trojans" or "Trojan horses" that are not self-replicating or self-propagating, and that are designed to compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(3) a group of computer programs commonly known as "zombies" that are designed to use a computer without the knowledge and consent of the appropriate principal, and that are designed to send large quantities of data to a targeted computer network for the purpose of degrading the targeted computer's or network's performance, or denying access through the network to the targeted computer or network, resulting in what is commonly know as "Denial of Service" or "Distributed Denial of Service" attacks; or

(4) a group of computer programs commonly know as "trap doors", "back doors", or "root kits" that are designed to bypass standard authentication software, and that are designed to allow access to or use of a computer without the knowledge or consent of the appropriate principal.

(l) "Unauthorized access" means access of a computer, computer system, or computer network not explicitly or implicitly authorized by the appropriate principal of the computer, computer system, or computer network.

(m) "Unauthorized use" means the:

(i) use of a computer, computer system, or computer network not explicitly or implicitly authorized by the appropriate principal of the computer, computer system, or computer network;

(ii) the use of computer software not explicitly or implicitly authorized by the appropriate principal or licensee of the computer software; or

(iii) the authorized use of a computer, computer system, computer network, or computer software in a manner not explicitly or implicitly authorized by the appropriate principal or licensee.

HISTORY: 1984 Act No. 442, Section 2; 2002 Act No. 169, Section 2, eff February 8, 2002; 2002 Act No. 339, Section 9, eff July 2, 2002.

Editor's Note

2002 Act No. 339, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-16-20. Computer crime offenses; penalties.

(1) It is unlawful for a person to wilfully, knowingly, maliciously, and without authorization or for an unauthorized purpose to:

(a) directly or indirectly access or cause to be accessed a computer, computer system, or computer network for the purpose of:

(i) devising or executing a scheme or artifice to defraud;

(ii) obtaining money, property, or services by means of false or fraudulent pretenses, representations, promises; or

(iii) committing any other crime.

(b) alter, damage, destroy, or modify a computer, computer system, computer network, computer software, computer program, or data contained in that computer, computer system, computer program, or computer network or introduce a computer contaminant into that computer, computer system, computer program, or computer network.

(2) A person is guilty of computer crime in the first degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim exceeds ten thousand dollars. Computer crime in the first degree is a felony and, upon conviction, a person must be fined not more than fifty thousand dollars or imprisoned not more than five years, or both.

(3)(a) A person is guilty of computer crime in the second degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim is greater than one thousand dollars but not more than ten thousand dollars.

(b) A person is also guilty of computer crime in the second degree where:

(i) he interferes with, causes to be interfered with, denies or causes to be denied any computer or network service to an authorized user of the computer or network service for the purpose of devising or executing any scheme or artifice to defraud, or obtaining money, property, or services by means of false or fraudulent pretenses, representations, or promises, or committing any other felony;

(ii) he deprives the owner of possession of, or takes, transfers, conceals, or retains possession of any computer, data, computer property, or computer-related property, including all parts of a computer, computer system, computer network, computer software, computer services, or information associated with a computer, whether in a tangible or intangible form; or

(iii) the gain derived from the offense made unlawful by subsection (1) or loss suffered by the victim cannot reasonably be ascertained.

(c) Computer crime in the second degree is a misdemeanor and, upon conviction for a first offense, a person must be fined not more than ten thousand dollars or imprisoned not more than one year, or both. Upon conviction for a second or subsequent offense, a person is guilty of a misdemeanor and must be fined not more than twenty thousand dollars or imprisoned not more than two years, or both.

(4) A person is guilty of computer crime in the third degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim is not more than one thousand dollars. A person is also guilty of computer crime in the third degree if he wilfully, knowingly, and without authorization or for an unauthorized purpose engages in computer hacking. Computer crime in the third degree is a misdemeanor and, upon conviction for a first offense, a person must be fined not more than two hundred dollars or imprisoned not more than thirty days. Upon conviction for a second or subsequent offense, a person must be fined not more than two thousand dollars or imprisoned not more than two years, or both.

(5) Each computer, computer system, or computer network affected by the violation of this chapter constitutes a separate violation.

HISTORY: 1984 Act No. 442, Section 2; 1993 Act No. 184, Section 184; 2001 Act No. 81, Section 2; 2002 Act No. 169, Section 3, eff February 8, 2002; 2002 Act No. 339, Section 10, eff July 2, 2002.

Editor's Note

2002 Act No. 339, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-16-25. Compensatory damages and restitution.

In addition to other civil remedies available, the owner or lessee of a computer, computer system, computer network, computer program, or data may bring a civil action against a person convicted under this chapter for compensatory damages, restitution, and attorney's fees. Compensatory damages and restitution may include:

(1) expenditures reasonably and necessarily incurred by the owner or lessee to verify whether a computer system, computer network, computer program, or data was altered, damaged, or deleted by the access;

(2) costs of repairing or, if necessary, replacing the affected computer, computer system, computer network, computer software, computer program, or data;

(3) lost profits for the period that the computer, computer system, computer network, computer software, computer program, or data was unusable; and

(4) costs of replacing or restoring the data lost or damaged as a result of a violation of this chapter.

HISTORY: 2002 Act No. 169, Section 4, eff February 8, 2002; 2002 Act No. 339, Section 11, eff July 2, 2002.

Editor's Note

2002 Act No. 339, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-16-30. Venue.

For the purpose of venue under this chapter, a violation of this chapter is considered to have been committed in the county in which the violation took place; however, upon proper motion and the proper showing before a judge, venue may be transferred if justice would be better served by the transfer, to one of the following:

(1) a county in which an act was performed in furtherance of a transaction which violated this chapter;

(2) the county of the principal place of business in this State of the owner or lessee of a computer, computer system, computer network, or any part of it, which has been subject to the violation; or

(3) a county in which a violator had control or possession of proceeds of the violation or of books, records, documents, property, financial instruments, computer software, computer programs, or other materials or objects which were used in the furtherance of the violation.

HISTORY: 1984 Act No. 442, Section 2; 2002 Act No. 169, Section 5, eff February 8, 2002; 2002 Act No. 339, Section 12, eff July 2, 2002.

Editor's Note

2002 Act No. 339, Section 45, provides as follows:

"This act takes effect upon approval by the Governor, and applies to offenses committed after its effective date and to causes of action arising or accruing on or after the effective date."



Section 16-16-40. Applicability of other criminal law provisions.

The provisions of this chapter must not be construed to preclude the applicability of any other provision of the criminal law of this State, which presently applies or may in the future apply, to any transaction which violates this chapter.

HISTORY: 1984 Act No. 442, Section 2.






CHAPTER 17 - OFFENSES AGAINST PUBLIC POLICY

Section 16-17-10. Barratry prohibited.

Any person who shall:

(1) Wilfully solicit or incite another to bring, prosecute or maintain an action, at law or in equity, in any court having jurisdiction within this State and

(a) thereby seeks to obtain employment for himself or for another to prosecute or defend such action,

(b) has no direct and substantial interest in the relief thereby sought,

(c) does so with intent to distress or harass any party to such action,

(d) directly or indirectly pays or promises to pay any money or other thing of value to, or the obligations of, any party to such an action or

(e) directly or indirectly pays or promises to pay any money or other thing of value to any other person to bring about the prosecution or maintenance of such an action; or

(2) Wilfully bring, prosecute or maintain an action, at law or in equity, in any court having jurisdiction within this State and

(a) has no direct or substantial interest in the relief thereby sought,

(b) thereby seeks to defraud or mislead the court,

(c) brings such action with intent to distress or harass any party thereto or

(d) directly or indirectly receives any money or other thing of value to induce the bringing of such action;

Shall be guilty of the crime of barratry.

The crime of barratry shall be punishable by a fine of not more than five thousand dollars or by imprisonment of not more than two years, or both.

HISTORY: 1962 Code Section 16-521; 1957 (50) 23.



Section 16-17-20. Persons convicted of barratry barred from practice of law.

Any person convicted of barratry shall be forever barred from practicing law in this State.

HISTORY: 1962 Code Section 16-522; 1957 (50) 23.



Section 16-17-30. Liability of corporations and unincorporated associations.

As used in Section 16-17-10 the term "person" shall include corporations and unincorporated associations, and the statutes and laws of this State pertaining to criminal liability and enforcement thereof against corporations shall apply to any unincorporated association convicted of barratry.

HISTORY: 1962 Code Section 16-523; 1957 (50) 23.



Section 16-17-40. Corporations or unincorporated associations convicted of barratry barred from doing business in State.

Any corporation or unincorporated association found guilty of the crime of barratry shall be forever barred from doing any business or carrying on any activity within this State, and in the case of a corporation its charter or certificate of domestication shall be summarily revoked by the Secretary of State.

HISTORY: 1962 Code Section 16-524; 1957 (50) 23.



Section 16-17-50. Article is cumulative.

The provisions of this article are cumulative and shall not be construed as repealing any existing statute or the common law of this State with respect to the subject matter of any of the provisions hereof.

HISTORY: 1962 Code Section 16-525; 1957 (50) 23.



Section 16-17-210. Definitions.

The words "flag, standard, color or ensign," as used in Sections 16-17-220 and 16-17-230, shall include any flag, standard, color or ensign or any picture or representation made of any substance or represented on any substance and of any size, evidently purporting to be of the flag, standard, color or ensign of the United States, the Confederate States of America or this State, or a picture or representation upon which shall be shown the colors, the stars and the stripes, in any number or either thereof or by which the person seeing such picture or representation without deliberation may believe it to represent the flag, colors, standard or ensign of the United States, the Confederate States of America or this State.

HISTORY: 1962 Code Section 16-533; 1952 Code Section 16-533; 1942 Code Section 1274; 1932 Code Section 1274; Cr. C. '22 Section 169; 1916 (29) 925; 1958 (50) 1676.



Section 16-17-220. Desecration or mutilation of United States, Confederate or State flags.

Any person who in any manner, for exhibition or display, shall (a) knowingly place or cause to be placed any word, inscription, figure, mark, picture, design, device, symbol, name, characters, drawing, notice or advertisement of any nature upon any flag, standard, color or ensign of the United States, the Confederate States of America or this State or upon a flag, standard, color or ensign purporting to be such, (b) knowingly display, exhibit or expose or cause to be exposed to public view any such flag, standard, color or ensign upon which shall have been printed, painted or otherwise placed or to which shall be attached, appended, affixed or annexed any word, inscription, figure, mark, picture, design, device, symbol, name, characters, drawing, photographs, notice or advertisement of any nature, (c) expose to public view, manufacture, sell, expose for sale, give away or have in possession for sale, to give away, or for use for any purpose, any article or substance, being an article of merchandise or a receptacle of merchandise or article or thing for camping or transporting merchandise upon which shall have been printed, painted, attached or otherwise placed a representation of any such flag, standard, color or ensign to advertise, call attention to, decorate, mark or distinguish the article or substance on which placed or (d) publicly mutilate, deface, defile, defy, jeer at, trample upon or cast contempt, either by word or act, upon any such flag, standard, color or ensign shall be guilty of a misdemeanor and shall be punished by a fine not exceeding one hundred dollars or by imprisonment for not more than thirty days, or both, in the discretion of the court, and shall also forfeit a penalty of fifty dollars for each offense, to be recovered with costs in a civil action or suit in any court having jurisdiction. Such action or suit may be brought by and in the name of any citizen of this State, and such penalty when collected, less the reasonable cost and expense of action or suit and recovery to be certified by the clerk of court of the county in which the offense is committed, shall be paid into the State Treasury. Two or more penalties may be sued for and recovered in the same action or suit.

HISTORY: 1962 Code Section 16-532; 1952 Code Sections 16-531, 16-532; 1942 Code Sections 1273, 1274; 1932 Code Sections 1273, 1274; Cr. C. '22 Sections 168, 169; Cr. C. '12 Section 207; 1910 (26) 753; 1916 (29) 925; 1950 (46) 1881; 1958 (50) 1676.



Section 16-17-230. Presumption from possession.

It is permissible to infer that possession by any person, other than a public officer as such, of any flag, standard, color, or ensign on which is anything made unlawful at any time by Section 16-17-220 or of any article, substance, or thing on which is anything made unlawful at any time by that section is in violation of that section.

HISTORY: 1962 Code Section 16-534; 1952 Code Section 16-534; 1942 Code Section 1274; 1932 Code Section 1274; Cr. C. '22 Section 169; 1916 (29) 925; 1922 (32) 858; 1987 Act No. 95 Section 8.



Section 16-17-310. Imitation of organizations' names, emblems and the like.

No person, society or organization shall assume, use, adopt, become incorporated under or continue to use the name and style or emblems of any incorporated benevolent, fraternal, social, humane or charitable organization previously existing in this State or a name and style or emblem so nearly resembling the name and style of such incorporated organization as to be a colorable imitation thereof. When two or more of such societies, associations or corporations claim the right to the same name or to a name substantially similar as above provided, the organization which was first organized and used the name and first became incorporated under the laws of the United States or of any state of the Union, whether incorporated in this State or not, shall be entitled in this State to the prior and exclusive use of such name, and the rights of such societies, associations or corporations and of their individual members shall be fixed and determined accordingly.

Any person who shall wear a badge, button or other emblem or shall use the name or claim to be a member of any benevolent, fraternal, social, humane or charitable organization which is entitled to the exclusive use of such name and emblems under this section, either in the identical form or in such near resemblance thereto as to be a colorable imitation of such emblems and name, unless entitled so to do under the laws, rules and regulations of such organization, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or imprisonment in the State Penitentiary for not less than thirty days nor more than one year.

HISTORY: 1962 Code Section 16-542; 1952 Code Section 16-542; 1942 Code Section 1243; 1932 Code Section 1243; Cr. C. '22 Section 139; Cr. C. '12 Section 285; 1906 (25) 118; 1910 (26) 723, 779; 1925 (34) 20.



Section 16-17-320. Injunction to restrain improper use of name and emblems.

Whenever there shall be an actual or threatened violation of the provisions of Section 16-17-310, the organization entitled to the exclusive use of the name in question, under the terms of said section, shall have the right to apply to the proper courts for an injunction to restrain the infringement of its name and the use of its emblems. If it shall be made to appear to the court that the defendants are in fact infringing or about to infringe upon the name and style of a previously existing incorporated benevolent, fraternal, social, humane or charitable organization in the manner prohibited in said section or that the defendant or defendants are wearing and using the badge, insignia or emblems of such organization, without the authority thereof in violation of said section, an injunction may be issued by the court under the principles of equity, without requiring proof that any person has been in fact misled or deceived by the infringement of such name or the use of such emblem.

HISTORY: 1962 Code Section 16-543; 1952 Code Section 16-543; 1942 Code Section 1243; 1932 Code Section 1243; Cr. C. '22 Section 139; Cr. C. '12 Section 285; 1906 (25) 118; 1910 (26) 723, 779; 1925 (34) 20.



Section 16-17-410. Conspiracy.

The common law crime known as "conspiracy" is defined as a combination between two or more persons for the purpose of accomplishing an unlawful object or lawful object by unlawful means.

A person who commits the crime of conspiracy is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years.

A person who is convicted of the crime of conspiracy must not be given a greater fine or sentence than he would receive if he carried out the unlawful act contemplated by the conspiracy and had been convicted of the unlawful act contemplated by the conspiracy or had he been convicted of the unlawful acts by which the conspiracy was to be carried out or effected.

HISTORY: 1962 Code Section 16-550; 1957 (50) 58; 1993 Act No. 184, Section 35.



Section 16-17-420. Disturbing schools; summary court jurisdiction.

(A) It shall be unlawful:

(1) for any person wilfully or unnecessarily (a) to interfere with or to disturb in any way or in any place the students or teachers of any school or college in this State, (b) to loiter about such school or college premises or (c) to act in an obnoxious manner thereon; or

(2) for any person to (a) enter upon any such school or college premises or (b) loiter around the premises, except on business, without the permission of the principal or president in charge.

(B) Any person violating any of the provisions of this section shall be guilty of a misdemeanor and, on conviction thereof, shall pay a fine of not more than one thousand dollars or be imprisoned in the county jail for not more than ninety days.

(C) The summary courts are vested with jurisdiction to hear and dispose of cases involving a violation of this section. If the person is a child as defined by Section 63-19-20, jurisdiction must remain vested in the Family Court.

HISTORY: 1962 Code Section 16-551; 1952 Code Section 16-551; 1942 Code Section 1129; 1932 Code Section 1129; Cr. C. '22 Section 28; 1919 (31) 239; 1968 (55) 2308; 1972 (57) 2620; 2010 Act No. 273, Section 12, eff June 2, 2010.



Section 16-17-430. Unlawful communication.

(A) It is unlawful for a person to:

(1) use in a telephonic communication or any other electronic means, any words or language of a profane, vulgar, lewd, lascivious, or an indecent nature, or to communicate or convey by telephonic or other electronic means an obscene, vulgar, indecent, profane, suggestive, or immoral message to another person;

(2) threaten in a telephonic communication or any other electronic means an unlawful act with the intent to coerce, intimidate, or harass another person;

(3) telephone or electronically contact another repeatedly, whether or not conversation ensues, for the purpose of annoying or harassing another person or his family;

(4) make a telephone call and intentionally fail to hang up or disengage the connection for the purpose of interfering with the telephone service of another;

(5) telephone or contact by electronic means another and make false statements concerning either the death or injury of a member of the family of the person who is telephoned or electronically contacted, with the intent to annoy, frighten, or terrify that person; or

(6) knowingly permit a telephone under his control to be used for any purpose prohibited by this section.

(B) A person who violates any provision of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-552.1; 1961 (52) 451; 1967 (55) 626; 1993 Act No. 184, Section 36; 2001 Act No. 81, Section 13.



Section 16-17-440. Venue for prosecution under Section 16-17-430.

Venue for prosecution pursuant to the provisions of Section 16-17-430 shall be either in the county wherein the telephonic communications originated or the county where it was received.

HISTORY: 1962 Code Section 16-552.2; 1961 (52) 451.



Section 16-17-445. Regulation of unsolicited consumer telephone calls.

(A) As used in this section:

(1) "Consumer telephone call" means a call made by a telephone solicitor for the purpose of soliciting a sale of any consumer goods or services to the person called, or for the purpose of soliciting an extension of credit for consumer goods or services to the person called, or for the purpose of obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services to the person called or an extension of credit for these purposes.

(2) "Consumer goods or services" means any tangible personal property which is normally used for personal, family, financial, or household purposes, including any property intended to be attached to or installed in any real property without regard to whether it is so attached or installed, as well as cemetery lots and interests in vacation timesharing plans or vacation ownership plans and any services related to this property. Services sold by institutions licensed and regulated under Title 38 are not consumer goods or services for purposes of this section.

(3) "Prize promotion" means:

(a) a sweepstakes or other game of chance; or

(b) an oral or written representation that a person has won, has been selected to receive, or may be eligible to receive a prize or purported prize.

(4) "Unsolicited consumer telephone call" means a consumer telephone call other than a call made:

(a) in response to an express request of the person called;

(b) primarily in connection with an existing debt or contract, payment, or performance of which has not been completed at the time of the call; or

(c) to a person with whom the telephone solicitor has an existing business relationship or had a previous business relationship.

(5) "Telephone solicitor" means an individual, firm or organization, partnership, association, or corporation who makes or causes to be made a consumer telephone call.

(6) "Department" means the Department of Consumer Affairs.

(B) A telephone solicitor who makes an unsolicited consumer telephone call must disclose promptly and in a clear conspicuous manner to the person receiving the call, the following information:

(1) the identity of the seller;

(2) that the purpose of the call is to sell goods or services;

(3) the nature of the goods or services;

(4) that no purchase or payment is necessary to be able to win a prize or participate in a prize promotion if a prize promotion is offered. This disclosure must be made before or in conjunction with the description of the prize to the person called. If requested by that person, the telemarketer must disclose the no purchase/no payment entry method for the prize promotion; and

(5) remove the called party's name and telephone number from in-house calling lists if the called party asks the solicitor, whether verbally or in writing, not to call again. If the called party prefers to make his request in writing, then the telephone solicitor must immediately provide the called party with the appropriate address to send and make effective his written request to be removed from the in-house calling lists.

(C) Unsolicited consumer telephone calls are prohibited after nine o'clock p.m. or before eight o'clock a.m. on any day.

(D) Unsolicited calls must disclose to the buyer at the time of solicitations:

(1) cost of merchandise or method of estimation;

(2) payment plan; and

(3) extra or special charges such as shipping, handling, and taxes.

(E) Every telephone solicitor operating in this State who makes unsolicited consumer telephone calls shall implement in-house systems and procedures whereby every effort is made not to call subscribers who ask not to be called again. The department has the authority to monitor compliance with this provision. A person or his agent who has an interest in a vacation ownership plan or vacation timesharing plan may have the unit telephone number removed from a solicitor's in-house calling lists by sending written notification to the solicitor.

(F) The department shall investigate any complaints received concerning violations of this section. If the department has reason to believe that there has been a violation of this section, it may request a contested case hearing before the Administrative Law Court to impose a civil penalty not to exceed one hundred dollars for a first violation, two hundred dollars for a second violation, and one thousand dollars for a third or subsequent violation. The department may also bring a civil action in the Court of Common Pleas seeking other relief, including injunctive relief, as the court considers appropriate against the telephone solicitor. In addition, a person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction for a first or second offense, must be fined not more than two hundred dollars or imprisoned for not more than thirty days, and for a third or subsequent offense must be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned for not more than thirty days. Each violation constitutes a separate offense for purposes of the civil and criminal penalties in this section.

(G) Telephone companies are not responsible for the enforcement of the provisions of this section and are not liable for any error or omission in the listings made pursuant to this section.

HISTORY: 1988 Act No. 656, Section 1; 2000 Act No. 408, Section 1; 2005 Act No. 128, Section 1, eff July 1, 2005.

Editor's Note

2005 Act No. 128, Section 27, provides as follows:

"This act takes effect on July 1, 2005, and applies to all licensing and administrative hearings involving the South Carolina Department of Consumer Affairs."



Section 16-17-446. Regulation of automatically dialed announcing device (ADAD).

(A) "Adad" means an automatically dialed announcing device which delivers a recorded message without assistance by a live operator for the purpose of making an unsolicited consumer telephone call as defined in Section 16-17-445(A)(3). Adad calls include automatically announced calls of a political nature including, but not limited to, calls relating to political campaigns.

(B) Adad calls are prohibited except:

(1) in response to an express request of the person called;

(2) when primarily connected with an existing debt or contract, payment or performance of which has not been completed at the time of the call;

(3) in response to a person with whom the telephone solicitor has an existing business relationship or has had a previous business relationship.

(C) Adad calls which are not prohibited under subsection (B):

(1) are subject to Section 16-17-445(B)(1), (2), and (3);

(2) shall disconnect immediately when the called party hangs up;

(3) are prohibited after seven p.m. or before eight a.m.;

(4) may not ring at hospitals, police stations, fire departments, nursing homes, hotels, or vacation rental units.

(D) A person who violates this section, upon conviction, must be punished as provided in Section 16-17-445(F).

HISTORY: 1988 Act No. 656, Section 2; 1991 Act No. 89, Section 1.

Validity

For validity of this section, see Cahaly v. LaRosa, 25 F.Supp.3d 817 (D.S.C.,2014); 796 F.3d 399 (C.A.4 (S.C.)).



Section 16-17-450. Refusal to relinquish party telephone line for emergency call.

(1) Any person who shall wilfully refuse to relinquish immediately a party telephone line when informed that such line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for not more than thirty days.

(2) It shall constitute a defense to a prosecution under subsection (1) that the accused did not know of the emergency in question, or that the accused was using the party telephone line for an emergency call.

(3) Any person who requests another to relinquish a telephone party line on the pretext that he must place an emergency call, knowing such pretext to be false, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for not more than thirty days.

(4) As used in this section

The term "party line" shall mean a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

The term "emergency" shall mean a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential.

HISTORY: 1962 Code Section 16-552.3; 1967 (55) 624.



Section 16-17-470. Eavesdropping, peeping, voyeurism.

(A) It is unlawful for a person to be an eavesdropper or a peeping tom on or about the premises of another or to go upon the premises of another for the purpose of becoming an eavesdropper or a peeping tom. The term "peeping tom", as used in this section, is defined as a person who peeps through windows, doors, or other like places, on or about the premises of another, for the purpose of spying upon or invading the privacy of the persons spied upon and any other conduct of a similar nature, that tends to invade the privacy of others. The term "peeping tom" also includes any person who employs the use of video or audio equipment for the purposes set forth in this section. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years, or both.

(B) A person commits the crime of voyeurism if, for the purpose of arousing or gratifying sexual desire of any person, he or she knowingly views, photographs, audio records, video records, produces, or creates a digital electronic file, or films another person, without that person's knowledge and consent, while the person is in a place where he or she would have a reasonable expectation of privacy. A person who violates the provisions of this subsection:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years, or both; or

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not less than five hundred dollars or more than five thousand dollars or imprisoned not more than five years, or both.

(C) A person commits the crime of aggravated voyeurism if he or she knowingly sells or distributes any photograph, audio recording, video recording, digital electronic file, or film of another person taken or made in violation of this section. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not less than five hundred dollars or more than five thousand dollars or imprisoned not more than ten years, or both.

(D) As used in this section:

(1) "Place where a person would have a reasonable expectation of privacy" means:

(a) a place where a reasonable person would believe that he or she could disrobe in privacy, without being concerned that his or her undressing was being photographed, filmed, or videotaped by another; or

(b) a place where one would reasonably expect to be safe from hostile intrusion or surveillance.

(2) "Surveillance" means secret observation of the activities of another person for the purpose of spying upon and invading the privacy of the person.

(3) "View" means the intentional looking upon of another person for more than a brief period of time, in other than a casual or cursory manner, with the unaided eye or with a device designed or intended to improve visual acuity.

(E) The provisions of subsection (A) do not apply to:

(1) viewing, photographing, videotaping, or filming by personnel of the Department of Corrections or of a county, municipal, or local jail or detention center or correctional facility for security purposes or during investigation of alleged misconduct by a person in the custody of the Department of Corrections or a county, municipal, or local jail or detention center or correctional facility;

(2) security surveillance for the purposes of decreasing or prosecuting theft, shoplifting, or other security surveillance measures in bona fide business establishments;

(3) any official law enforcement activities conducted pursuant to Section 16-17-480;

(4) private detectives and investigators conducting surveillance in the ordinary course of business; or

(5) any bona fide news gathering activities.

(F) In addition to any other punishment prescribed by this section or other provision of law, a person procuring photographs, audio recordings, video recordings, digital electronic files, or films in violation of this section shall immediately forfeit all items. These items must be destroyed when no longer required for evidentiary purposes.

HISTORY: 1962 Code Section 16-554; 1952 Code Section 16-554; 1942 Code Section 1192-1; 1937 (40) 478; 1993 Act No. 184, Section 99; 2000 Act No; 363, Section 1; 2001 Act No. 81, Section 14.



Section 16-17-480. Section 16-17-470 not applicable to law officers.

Nothing in Section 16-17-470 shall prevent duly constituted officers of the law from performing their official duties in ferreting out offenders or suspected offenders against violating the laws of this State or any municipality therein for the purpose of apprehending such suspected violator. But the provisions of this section shall not be construed as giving such officers any additional rights or powers upon private property but shall be construed as preserving only such powers as they had before.

HISTORY: 1962 Code Section 16-555; 1952 Code Section 16-555; 1942 Code Section 1192-1; 1937 (40) 478.



Section 16-17-490. Contributing to delinquency of a minor.

It shall be unlawful for any person over eighteen years of age to knowingly and wilfully encourage, aid or cause or to do any act which shall cause or influence a minor:

(1) To violate any law or any municipal ordinance;

(2) To become and be incorrigible or ungovernable or habitually disobedient and beyond the control of his or her parent, guardian, custodian or other lawful authority;

(3) To become and be habitually truant;

(4) To without just cause and without the consent of his or her parent, guardian or other custodian, repeatedly desert his or her home or place of abode;

(5) To engage in any occupation which is in violation of law;

(6) To associate with immoral or vicious persons;

(7) To frequent any place the existence of which is in violation of law;

(8) To habitually use obscene or profane language;

(9) To beg or solicit alms in any public places under any pretense;

(10) To so deport himself or herself as to wilfully injure or endanger his or her morals or health or the morals or health of others.

Any person violating the provisions of this section shall upon conviction be fined not more than three thousand dollars or imprisoned for not more than three years, or both, in the discretion of the court.

This section is intended to be cumulative and shall not be construed so as to defeat prosecutions under any other law which is applicable to unlawful acts embraced herein.

The provisions of this section shall not apply to any school board of trustees promulgating rules and regulations as authorized by Section 59-19-90(3) which prescribe standards of conduct and behavior in the public schools of the district. Provided, however, that any such rule or regulation which contravenes any portion of the provisions of this section shall first require the consent of the parent or legal guardian of the minor or minors concerned.

HISTORY: 1962 Code Section 16-555.1; 1957 (50) 572, 1971 (57) 848; 1976 Act No. 629.



Section 16-17-495. Custodial interference.

(A)(1) When a court of competent jurisdiction in this State or another state has awarded custody of a child under the age of sixteen years or when custody of a child under the age of sixteen years is established pursuant to Section 63-17-20(B), it is unlawful for a person with the intent to violate the court order or Section 63-17-20(B) to take or transport, or cause to be taken or transported, the child from the legal custodian for the purpose of concealing the child, or circumventing or avoiding the custody order or statute.

(2) When a pleading has been filed and served seeking a determination of custody of a child under the age of sixteen, it is unlawful for a person with the intent to circumvent or avoid the custody proceeding to take or transport, or cause to be taken or transported, the child for the purpose of concealing the child, or circumventing or avoiding the custody proceeding. It is permissible to infer that a person keeping a child outside the limits of this State for more than seventy-two hours without notice to a legal custodian intended to violate this subsection.

(B) A person who violates subsection (A)(1) or (2) is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

(C) If a person who violates subsection (A)(1) or (2) returns the child to the legal custodian or to the jurisdiction of the court in which the custody petition was filed within three days of the violation, the person is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(D) Notwithstanding the provisions of this section, if the taking or transporting of a child in violation of subsections (A)(1) or (2), is by physical force or the threat of physical force, the person is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

(E) A person who violates the provisions of this section may be required by the court to pay necessary travel and other reasonable expenses including, but not limited to, attorney's fees incurred by the party entitled to the custody or by a witness or law enforcement.

HISTORY: 1976 Act No. 592; 1990 Act No. 470, Section 1; 1995 Act No. 28, Section 1; 1997 Act No. 95, Section 4.



Section 16-17-500. Sale or purchase of tobacco products or alternative nicotine products for minors; proof of age; location of vending machines; penalties; smoking cessation programs.

(A) It is unlawful for an individual to sell, furnish, give, distribute, purchase for, or provide a tobacco product or an alternative nicotine product to a minor under the age of eighteen years.

(B) It is unlawful to sell a tobacco product or an alternative nicotine product to an individual who does not present upon demand proper proof of age. Failure to demand identification to verify an individual's age is not a defense to an action initiated pursuant to this subsection. Proof that is demanded, is shown, and reasonably is relied upon for the individual's proof of age is a defense to an action initiated pursuant to this subsection.

(C) A person engaged in the sale of alternative nicotine products made through the Internet or other remote sales methods shall perform an age verification through an independent, third-party age verification service that compares information available from public records to the personal information entered by the individual during the ordering process that establishes the individual is eighteen years of age or older.

(D) It is unlawful to sell a tobacco product or an alternative nicotine product through a vending machine unless the vending machine is located in an establishment:

(1) which is open only to individuals who are eighteen years of age or older; or

(2) where the vending machine is under continuous control by the owner or licensee of the premises, or an employee of the owner or licensee, can be operated only upon activation by the owner, licensee, or employee before each purchase, and is not accessible to the public when the establishment is closed.

(E)(1) An individual who knowingly violates a provision of subsections (A), (B), (C), or (D) in person, by agent, or in any other way is guilty of a misdemeanor and, upon conviction, must be:

(a) for a first offense, fined not less than one hundred dollars nor more than two hundred dollars;

(b) for a second offense, which occurs within three years of the first offense, fined not less than two hundred dollars nor more than three hundred dollars;

(c) for a third or subsequent offense, which occurs within three years of the first offense, fined not less than three hundred dollars nor more than four hundred dollars.

(2) In lieu of the fine, the court may require an individual to successfully complete a Department of Alcohol and Other Drug Abuse Services approved merchant tobacco enforcement education program.

(F)(1) A minor under the age of eighteen years must not purchase, attempt to purchase, possess, or attempt to possess a tobacco product or an alternative nicotine product, or present or offer proof of age that is false or fraudulent for the purpose of purchasing or possessing these products.

(2) A minor who knowingly violates a provision of item (1) in person, by agent, or in any other way commits a noncriminal offense and is subject to a civil fine of twenty-five dollars. The civil fine is subject to all applicable court costs, assessments, and surcharges.

(3) In lieu of the civil fine, the court may require a minor to successfully complete a Department of Health and Environmental Control approved smoking cessation or tobacco prevention program, or to perform not more than five hours of community service for a charitable institution.

(4) If a minor fails to pay the civil fine, successfully complete a smoking cessation or tobacco prevention program, or perform the required hours of community service as ordered by the court, the court may restrict the minor's driving privileges to driving only to and from school, work, and church, or as the court considers appropriate for a period of ninety days beginning from the date provided by the court. If the minor does not have a driver's license or permit, the court may delay the issuance of the minor's driver's license or permit for a period of ninety days beginning from the date the minor applies for a driver's license or permit. Upon restricting or delaying the issuance of the minor's driver's license or permit, the court must complete and remit to the Department of Motor Vehicles any required forms or documentation. The minor is not required to submit his driver's license or permit to the court or the Department of Motor Vehicles. The Department of Motor Vehicles must clearly indicate on the minor's driving record that the restriction or delayed issuance of the minor's driver's license or permit is not a traffic violation or a driver's license suspension. The Department of Motor Vehicles must notify the minor's parent, guardian, or custodian of the restriction or delayed issuance of the minor's driver's license or permit. At the completion of the ninety-day period, the Department of Motor Vehicles must remove the restriction or allow for the issuance of the minor's license or permit. No record may be maintained by the Department of Motor Vehicles of the restriction or delayed issuance of the minor's driver's license or permit after the ninety-day period. The restriction or delayed issuance of the minor's driver's license or permit must not be considered by any insurance company for automobile insurance purposes or result in any automobile insurance penalty, including any penalty under the Merit Rating Plan promulgated by the Department of Insurance.

(5) A violation of this subsection is not a criminal or delinquent offense and no criminal or delinquent record may be maintained. A minor may not be detained, taken into custody, arrested, placed in jail or in any other secure facility, committed to the custody of the Department of Juvenile Justice, or found to be in contempt of court for a violation of this subsection or for the failure to pay a fine, successfully complete a smoking cessation or tobacco prevention program, or perform community service.

(6) A violation of this subsection is not grounds for denying, suspending, or revoking an individual's participation in a state college or university financial assistance program including, but not limited to, a Life Scholarship, a Palmetto Fellows Scholarship, or a need-based grant.

(7) The uniform traffic ticket, established pursuant to Section 56-7-10, may be used by law enforcement officers for a violation of this subsection. A law enforcement officer issuing a uniform traffic ticket pursuant to this subsection must immediately seize the tobacco product or alternative nicotine product. The law enforcement officer also must notify a minor's parent, guardian, or custodian of the minor's offense, if reasonable, within ten days of the issuance of the uniform traffic ticket.

(G) This section does not apply to the possession of a tobacco product or an alternative nicotine product by a minor working within the course and scope of his duties as an employee or participating within the course and scope of an authorized inspection or compliance check.

(H) Jurisdiction to hear a violation of this section is vested exclusively in the municipal court and the magistrates court. A hearing pursuant to subsection (F) must be placed on the court's appropriate docket for traffic violations, and not on the court's docket for civil matters.

(I) A retail establishment that distributes tobacco products or alternative nicotine products must train all retail sales employees regarding the unlawful distribution of tobacco products or alternative nicotine products to minors.

(J) Notwithstanding any other provision of law, a violation of this section does not violate the terms and conditions of an establishment's beer and wine permit and is not grounds for revocation or suspension of a beer and wine permit.

HISTORY: 1962 Code Section 16-556; 1952 Code Section 16-556; 1942 Code Section 1465; 1932 Code Section 1465; Cr. C. '22 Section 410; Cr. C. '12 Section 420; Cr. C. '02 Section 320; R. S. 267; 1889 (20) 321; 1996 Act No. 445, Section 3; 2006 Act No. 231, Section 2, eff six months after approval (approved February 21, 2006); 2013 Act No. 35, Section 1, eff June 7, 2013.

Editor's Note

2006 Act No. 231, Section 1, provides as follows:

"This act may be cited as the 'Youth Access to Tobacco Prevention Act of 2006'. "



Section 16-17-501. Definitions.

As used in this section and Sections 16-17-502, 16-17-503, and 16-17-504:

(1) "'Distribute"' means to sell, furnish, give, or provide tobacco products and alternative nicotine products, including tobacco product samples and alternative nicotine product samples, cigarette paper, or a substitute for them, to the ultimate consumer.

(2) "Proof of age" means a driver's license or identification card issued by this State or a United States Armed Services identification card.

(3) "Sample" means a tobacco product or an alternative nicotine product distributed to members of the general public at no cost for the purpose of promoting the products.

(4) "Sampling" means the distribution of samples to members of the general public in a public place.

(5) "Tobacco product" means a product that contains tobacco and is intended for human consumption. "Tobacco product" does not include an alternative nicotine product.

(6) "Alternative nicotine product" means a product, including electronic cigarettes, that consists of or contains nicotine that can be ingested into the body by chewing, smoking, absorbing, dissolving, inhaling, or by any other means. "Alternative nicotine product" does not include:

(a) a cigarette, as defined in Section 12-21-620, or other tobacco products, as defined in Section 12-21-800;

(b) a product that is a drug pursuant to 21 U.S.C. 321(g)(1);

(c) a device pursuant to 21 U.S.C. 321(h); or

(d) a combination product described in 21 U.S.C. 353(g).

(7) "Electronic cigarette" means an electronic product or device that produces a vapor that delivers nicotine or other substances to the person inhaling from the device to simulate smoking, and is likely to be offered to, or purchased by, consumers as an electronic cigarette, electronic cigar, electronic cigarillo, or electronic pipe. "Electronic cigarette" does not include:

(a) a cigarette, as defined in Section 12-21-620, or other tobacco products, as defined in Section 12-21-800;

(b) a product that is a drug pursuant to 21 U.S.C. 321(g)(1);

(c) a device pursuant to 21 U.S.C. 321(h); or

(d) a combination product described in 21 U.S.C. 353(g).

HISTORY: 1996 Act No. 445, Section 2; 2006 Act No. 231, Section 3, eff six months after approval (approved February 21, 2006); 2013 Act No. 35, Section 2, eff June 7, 2013.



Section 16-17-502. Distribution of tobacco product or alternative nicotine product samples.

(A) It is unlawful for a person to distribute a tobacco product or an alternative nicotine product sample to a person under the age of eighteen years.

(B) A person engaged in sampling shall demand proof of age from a prospective recipient if an ordinary person would conclude on the basis of appearance that the prospective recipient may be under the age of eighteen years.

(C) A person violating this section is subject to a civil penalty of not more than twenty-five dollars for a first violation, not more than fifty dollars for a second violation, and not less than one hundred dollars for a third or subsequent violation. Proof that the defendant demanded, was shown, and reasonably relied upon proof of age is a defense to an action brought pursuant to this section.

HISTORY: 1996 Act No. 445, Section 2; 2013 Act No. 35, Section 3, eff June 7, 2013.



Section 16-17-503. Enforcement; reporting requirements.

(A) Except as otherwise provided by law, the Director of the Department of Revenue shall provide for the enforcement of Sections 16-17-500 and 16-17-502 in a manner that reasonably may be expected to reduce the extent to which tobacco products or alternative nicotine products are sold or distributed to persons under the age of eighteen years and annually shall conduct random, unannounced inspections at locations where tobacco products or alternative nicotine products are sold or distributed to ensure compliance with the section. The department shall designate an enforcement officer to conduct the annual inspections. Penalties collected pursuant to Section 16-17-502 must be used to offset the costs of enforcement.

(B) The director shall provide for the preparation of and submission annually to the Secretary of the United States Department of Health and Human Services the report required by Section 1926 of the federal Public Health Service Act (42 U.S.C. 300x-26) and otherwise is responsible for ensuring the state's compliance with that provision of federal law and implementing regulations promulgated by the United States Department of Health and Human Services.

HISTORY: 1996 Act No. 445; 2013 Act No. 35, Section 4, eff June 7, 2013.



Section 16-17-504. Implementation; local laws.

(A) Sections 16-17-500, 16-17-502, and 16-17-503 must be implemented in an equitable and uniform manner throughout the State and enforced to ensure the eligibility for and receipt of federal funds or grants the State receives or may receive relating to the sections. Any laws, ordinances, or rules enacted pertaining to tobacco products or alternative nicotine products may not supersede state law or regulation. Nothing in this section affects the right of any person having ownership or otherwise controlling private property to allow or prohibit the use of tobacco products or alternative nicotine products on the property.

(B) Smoking ordinances in effect before the effective date of this act are exempt from the requirements of subsection (A).

HISTORY: 1996 Act No. 445, Section 2; 2013 Act No. 35, Section 5, eff June 7, 2013.



Section 16-17-505. Cigarette packages violating certain federal laws; illegal sale or distribution; penalties; seizure.

(1) For purposes of this section, "package" means a pack, carton, or container of any kind in which cigarettes are offered for sale, sold, or otherwise distributed, or intended for distribution to consumers.

(2) It is unlawful to sell, hold for sale, or distribute a package of cigarettes if:

(a) the package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. 1331, for the placement of labels, warnings, or any other information upon a package of cigarettes that is to be sold within the United States;

(b) the package is labeled "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

(c) the package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels, or warnings described in (a) or (b) of this subsection;

(d) the package has been imported into the United States after January 1, 2000, in violation of 26 U.S.C. 5754; or

(e) the package in any way violates federal trademark or copyright laws.

(3) A person who knowingly sells, holds for sale, or distributes cigarette packages in violation of subsection (2) is guilty of a misdemeanor and, upon conviction, shall be imprisoned for not more than three years or fined not more than one thousand dollars, or both.

(4) In addition to the other penalties provided by law, law enforcement may seize and destroy or sell to the manufacturer, for export only, any packages described in subsection (2).

HISTORY: 1999 Act No. 92, Section 1.



Section 16-17-510. Enticing enrolled child from attendance in school.

It is unlawful for a person to encourage, entice, or conspire to encourage or entice a child enrolled in any public or private elementary or secondary school of this State from attendance in the school or school program or transport or provide transportation in aid to encourage or entice a child from attendance in any public or private elementary or secondary school or school program.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than two years, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, and 22-3-550, a first or second offense must be tried exclusively in magistrate's court. Third and subsequent offenses must be tried in the court of general sessions.

HISTORY: 1962 Code Section 16-556.1; 1969 (56) 320; 1993 Act No. 184, Section 185; 1998 Act No. 352, Section 1.



Section 16-17-520. Disturbance of religious worship.

Any person who shall (a) wilfully and maliciously disturb or interrupt any meeting, society, assembly or congregation convened for the purpose of religious worship, (b) enter such meeting while in a state of intoxication or (c) use or sell spirituous liquors, or use blasphemous, profane or obscene language at or near the place of meeting shall be guilty of a misdemeanor and shall, on conviction, be sentenced to pay a fine of not less than twenty nor more than one hundred dollars, or be imprisoned for a term not exceeding one year or less than thirty days, either or both, at the discretion of the court.

HISTORY: 1962 Code Section 16-557; 1952 Code Section 16-557; 1942 Code Section 1736; 1932 Code Section 1736; Cr. C. '22 Section 718; Cr. C. '12 Section 703; Cr. C. '02 Section 505; G. S. 1635; R. S. 390; 1873 (15) 352; 1894 (21) 824; 1897 (22) 409.



Section 16-17-525. Wilfully, knowingly or maliciously disturbing funeral service; penalties.

(A) It is unlawful for a person to wilfully, knowingly, or maliciously disturb or interrupt a funeral service. A person who violates this subsection is guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned not more than thirty days. This subsection applies to a wilful, knowing, or malicious disturbance or interruption within:

(1) one thousand feet of the funeral service; and

(2) a time period of one-half hour before the funeral service until one- half hour after the funeral service.

(B) It is unlawful for a person to undertake an activity at a public or privately owned cemetery, other than the decorous participation in a funeral service or visitation of a burial space, without the prior written approval of the public or private owner. A person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days.

(C) For purposes of this section, "funeral service" means any ceremony, procession, or memorial held in connection with the memorialization, burial, cremation, or other disposition of a deceased person's body.

HISTORY: 2006 Act No. 391, Section 1, eff June 14, 2006.



Section 16-17-530. Public disorderly conduct.

Any person who shall (a) be found on any highway or at any public place or public gathering in a grossly intoxicated condition or otherwise conducting himself in a disorderly or boisterous manner, (b) use obscene or profane language on any highway or at any public place or gathering or in hearing distance of any schoolhouse or church or (c) while under the influence or feigning to be under the influence of intoxicating liquor, without just cause or excuse, discharge any gun, pistol or other firearm while upon or within fifty yards of any public road or highway, except upon his own premises, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-558; 1952 Code Section 16-558; 1949 (46) 466; 1968 (55) 2842; 1969 (56) 153.



Section 16-17-540. Bribery with respect to agents, servants or employees.

Any:

(1) Person who corruptly gives, offers or promises to an agent, employee or servant any gift or gratuity whatever, with intent to influence his action in relation to his principal's, employer's or master's business;

(2) Agent, employee or servant who corruptly requests or accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to himself under an agreement or with an understanding that he shall act in any particular manner in relation to his principal's, employer's or master's business;

(3) Agent, employee or servant who, being authorized to procure materials, supplies or other articles, either by purchase or contract for his principal, employer or master, receives, directly or indirectly, for himself or for another, a commission, discount or bonus from the person who makes such sale or contract or furnishes such materials, supplies or other articles or from a person who renders such service or labor; and

(4) Person who gives or offers such an agent, employee or servant such commission, discount or bonus;

Shall be punished by a fine of not more than five hundred dollars or by such fine and by imprisonment for not more than one year.

HISTORY: 1962 Code Section 16-570; 1952 Code Section 16-570; 1942 Code Section 1236; 1932 Code Section 1236; Cr. C. '22 Section 132; Cr. C. '12 Section 277; 1905 (24) 942.



Section 16-17-550. Bribery of athletes and athletic officials.

(1) Unlawful to bribe athletes or athletic officials or to accept such bribes. -It shall be unlawful to bribe or offer to bribe any player, manager, coach, referee, umpire or any other participant or official of any athletic contest with intent to influence the play, action, conduct, or decision of any such person or for any such person to accept or agree to accept such bribe or offer for the purpose of losing, trying to lose or trying to limit the margin of victory or defeat in any athletic contest or to aid or abet or assist in any manner whatsoever in any such bribe.

(2) Section to be cumulative to other laws. -This section shall not be construed as repealing or modifying any other provisions of law but shall be cumulative to such other provisions of law.

(3) Penalties. -Any person violating the provisions of this section shall be guilty of a felony and upon conviction shall be fined not more than ten thousand dollars or be imprisoned for not more than ten years or both in the discretion of the court.

HISTORY: 1962 Code Section 16-570.1; 1962 (52) 1732.



Section 16-17-560. Assault or intimidation on account of political opinions or exercise of civil rights.

It is unlawful for a person to assault or intimidate a citizen, discharge a citizen from employment or occupation, or eject a citizen from a rented house, land, or other property because of political opinions or the exercise of political rights and privileges guaranteed to every citizen by the Constitution and laws of the United States or by the Constitution and laws of this State.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 16-559; 1952 Code Section 16-559; 1950 (46) 2059; 1993 Act No. 184, Section 186.



Section 16-17-570. Interference with fire and police alarm boxes; giving false alarms.

Any person who shall wilfully, maliciously or mischievously interfere with, cut or injure any pole, wire, insulator or alarm box, give a false alarm from such box or by use of a telephone or break the glass in such box of any fire or police alarm system in this State or any of the appliances or apparatus connected therewith shall be guilty of a misdemeanor and, upon conviction, shall be sentenced to hard labor in the State Penitentiary or on the chain gang in a county having a chain gang for a term of not less than sixty days or the payment of a fine of not more than two hundred dollars.

HISTORY: 1962 Code Section 16-560; 1952 Code Section 16-560; 1942 Code Section 1164; 1932 Code Section 1164; Cr. C. '22 Section 57; Cr. C. '12 Section 194; Cr. C. '02 Section 156; R. S. 152; 1888 (20) 8; 1904 (24) 382; 1931 (37) 37; 1980 Act No. 468.



Section 16-17-580. Removing State line marks.

Any person who shall deface, disturb or remove any granite post or marking, whether wood, stone or metal, duly placed by competent authority on the State line of this State shall be deemed guilty of a misdemeanor and, on conviction, shall be fined not less than one hundred dollars or imprisoned not less than six months.

HISTORY: 1962 Code Section 16-561; 1952 Code Section 16-561; 1942 Code Section 1251; 1932 Code Section 1251; Cr. C. '22 Section 145; Cr. C. '12 Section 291; 1906 (25) 63.



Section 16-17-600. Destruction or desecration of human remains or repositories; liability of crematory operators; penalties.

(A) It is unlawful for a person wilfully and knowingly, and without proper legal authority to:

(1) destroy or damage the remains of a deceased human being;

(2) remove a portion of the remains of a deceased human being from a burial ground where human skeletal remains are buried, a grave, crypt, vault, mausoleum, Native American burial ground or burial mound, or other repository; or

(3) desecrate human remains.

A person violating the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not less than one year nor more than ten years, or both.

A crematory operator is neither civilly nor criminally liable for cremating a body which (1) has been incorrectly identified by the funeral director, coroner, medical examiner, or person authorized by law to bring the deceased to the crematory; or (2) the funeral director has obtained invalid authorization to cremate. This immunity does not apply to a crematory operator who knew or should have known that the body was incorrectly identified.

(B) It is unlawful for a person wilfully and knowingly, and without proper legal authority to:

(1) obliterate, vandalize, or desecrate a burial ground where human skeletal remains are buried, a grave, graveyard, tomb, mausoleum, Native American burial ground or burial mound, or other repository of human remains;

(2) deface, vandalize, injure, or remove a gravestone or other memorial monument or marker commemorating a deceased person or group of persons, whether located within or outside of a recognized cemetery, Native American burial ground or burial mound, memorial park, or battlefield; or

(3) obliterate, vandalize, or desecrate a park, Native American burial ground or burial mound, or other area clearly designated to preserve and perpetuate the memory of a deceased person or group of persons.

A person violating the provisions of subsection (B) is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five thousand dollars, or both.

(C)(1) It is unlawful for a person wilfully and knowingly to steal anything of value located upon or around a repository for human remains or within a human graveyard, cemetery, Native American burial ground or burial mound, or memorial park, or for a person wilfully, knowingly, and without proper legal authority to destroy, tear down, or injure any fencing, plants, trees, shrubs, or flowers located upon or around a repository for human remains, or within a human graveyard, cemetery, Native American burial ground or burial mound, or memorial park.

(2) A person violating the provisions of item (1) is guilty of:

(a) a felony and, upon conviction, if the theft of, destruction to, injury to, or loss of property is valued at four hundred dollars or more, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, and must be required to perform not more than five hundred hours of community service;

(b) a misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the theft of, destruction to, injury to, or loss of property is valued at less than four hundred dollars. Upon conviction, a person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both, and must be required to perform not more than two hundred fifty hours of community service.

(D) A person who owns or has an interest in caring for the property, in the case of private lands, or the State, in the case of state lands, may bring a civil action for a violation of this section to recover damages, and the cost of restoration and repair of the property, plus attorney's fees and court costs.

HISTORY: 1962 Code Section 16-563; 1952 Code Section 16-563; 1942 Code Section 1266; 1932 Code Section 1266; Cr. C. '22 Section 161; Cr. C. '12 Section 246; Cr. C. '02 Section 230; 1899 (23) 98; 1938 (40) 1576; 1989 Act No. 74, Section 1; 1993 Act No. 184, Section 37; 1998 Act No. 307, Section 1; 2004 Act No. 229, Section 1, eff May 11, 2004; 2010 Act No. 273, Section 16.W, eff June 2, 2010; 2010 Act No. 255, Section 2, eff June 11, 2010.



Section 16-17-610. Soliciting emigrants without licenses.

No person other than the South Carolina Department of Employment and Workforce shall carry on the business of emigrant agent in this State without having first obtained a license therefor from the State Treasurer and the county treasurer of each county in which he solicits emigrants. The term "emigrant agent," as used in this section, shall be construed to mean any person engaged in hiring laborers or soliciting emigrants in this State to be employed beyond the limits of the State. Any person shall be entitled to State and county licenses, which shall be good for one year, upon payment into the State Treasury for the use of the State of five hundred dollars for each county in which he operates or solicits emigrants for each year so engaged and upon payment into the county treasury of each county in which he operates or solicits emigrants, for the use of each such county, of two thousand dollars for each year so engaged. Any person other than the South Carolina Department of Employment and Workforce doing business as an emigrant agent without having first obtained each such license shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars in case of failure to obtain a State license and one thousand dollars in case of failure to obtain a county license and not more than five thousand dollars in either such case or may be imprisoned in the county jail or, in case of failure to obtain a county license, upon the public works not less than four months or confined in the State Prison, at hard labor, not exceeding two years for each and every offense, within the discretion of the court.

HISTORY: 1962 Code Section 16-564; 1952 Code Section 16-564; 1942 Code Sections 1377, 1378; 1932 Code Sections 1377, 1378; Cr. C. '22 Sections 308, 309; Cr. C. '12 Sections 895, 896; Cr. C. '02 Section 608; R. S. 488; 1891 (20) 1084; 1893 (21) 429; 1898 (22) 812; 1907 (25) 543; 1949 (46) 415, 417; 1954 (48) 1415.



Section 16-17-620. Exemption of solicitors of farm laborers to work in adjacent states.

The provisions of Section 16-17-610 shall not be applicable to any person soliciting or hiring laborers in this State to be employed in agricultural work in any state bordering on this State when such adjacent state places no limitation on the solicitation or employment of farm labor by South Carolina employers.

HISTORY: 1962 Code Section 16-564.1; 1954 (48) 1415.



Section 16-17-630. Exemption of solicitors of household or domestic employees.

Notwithstanding the provisions of Section 16-17-610 it shall be lawful for any person to solicit without a license household or domestic employees for out-of-State employment.

HISTORY: 1962 Code Section 16-564.2; 1958 (50) 1928.



Section 16-17-640. Blackmail.

Any person who verbally or by printing or writing or by electronic communications:

(1) accuses another of a crime or offense;

(2) exposes or publishes any of another's personal or business acts, infirmities, or failings; or

(3) compels any person to do any act, or to refrain from doing any lawful act, against his will;

with intent to extort money or any other thing of value from any person, or attempts or threatens to do any of such acts, with the intent to extort money or any other thing of value, shall be guilty of blackmail and, upon conviction, shall be fined not more than five thousand dollars or imprisoned for not more than ten years, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-566.1; 1957 (50) 191; 2001 Act No. 81, Section 15.



Section 16-17-650. Cockfighting.

(A) A person who engages in or is present at cockfighting or game fowl fighting or illegal game fowl testing is guilty of a:

(1) misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year for a first offense; or

(2) misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned not more than three years for a second or subsequent offense.

(B) For purposes of this section, "illegal game fowl testing" means allowing game fowl to engage in physical combat:

(1) with or without spurs or other artificial items while in the presence of more than five spectators;

(2) under any circumstances while employing spurs or other artificial items or with the injection or application of a stimulant substance; or

(3) for purposes of or in the presence of wagering or gambling.

(C) A person who violates the provisions of subsection (A)(1) must be tried exclusively in summary court.

(D) A person who violates the provisions of subsection (A)(2) is subject to the forfeiture of monies, negotiable instruments, and securities specifically gained or used to engage in or further a violation of this section pursuant to Section 16-27-55.

(E) All game fowl breeders and game fowl breeder testing facilities must comply with the Department of Health and Environmental Control and the State Veterinarian's regulations, policies, and procedures regarding avian influenza preparedness and testing. In the event of an avian influenza outbreak in South Carolina, all game fowl breeders and game fowl breeder testing facilities must allow the Department of Health and Environmental Control and the State Veterinarian to conduct avian influenza testing of all game fowl.

HISTORY: 1962 Code Section 16-567; 1952 Code Section 16-567; 1942 Code Section 1445; 1932 Code Section 1445; Cr. C. '22 Section 386; Cr. C. '12 Section 393; Cr. C. '02 Section 298; R. S. 257; 1887 (19) 801; 1917 (30) 47; 2006 Act No. 345, Section 1, eff June 12, 2006.



Section 16-17-660. Using dry wells for sewerage in towns of 500 or over.

It shall be a misdemeanor for any person to keep, maintain or use a dry well or other wells or privy vaults into which sewerage matter is discharged or received in any city, town or village having a population of not less than five hundred, whether incorporated or unincorporated, when such city, town or village has no public general supply of water for personal and domestic uses. Any person who now has or maintains any such well for the discharge or reception of sewerage matter shall, upon fifteen days' notice from any magistrate that complaint thereof has been made, close up such well and discontinue its use entirely. Any person found guilty of violating this section shall be fined not exceeding one hundred dollars or imprisoned for not exceeding thirty days.

HISTORY: 1962 Code Section 16-568; 1952 Code Section 16-568; 1942 Code Section 1488; 1932 Code Section 1488; Cr. C. '22 Section 432; Cr. C. '12 Section 442; 1908 (25) 1117; 1910 (26) 630.



Section 16-17-670. Record kept by dealers in crossties.

Any person within this State dealing in crossties shall keep a book of record which shall be open to the public and in which shall be legibly written the name of the party or parties from whom crossties are purchased, the number of crossties purchased and the lands or premises from which such crossties are cut or harvested. Any person violating the terms of this section shall be subject to a fine of twenty-five dollars for each offense.

HISTORY: 1962 Code Section 16-571; 1952 Code Section 16-571; 1942 Code Section 1350; 1932 Code Section 1350; Cr. C. '22 Section 238; 1918 (30) 701.



Section 16-17-680. Secondary metals recycler permit to purchase nonferrous metals; permit to transport and sell nonferrous metals; violations; penalties; records; notice; preemption.

(A) For purposes of this section:

(1) "Coil" means a copper, aluminum, or aluminum-copper condensing coil or evaporation coil. The term includes, but is not limited to, coil from a commercial or residential heating or air-conditioning system. The term does not include coil from a window air-conditioning system, if the coil is contained within the system, or coil from an automobile condenser.

(2) "Fixed site" means a site occupied by a secondary metals recycler as the owner of the site or as a lessee of the site under a lease or other rental agreement providing for occupation of the site by a secondary metals recycler for a total duration of not less than three hundred sixty-four days.

(3) "Nonferrous metals" means metals not containing significant quantities of iron or steel, including, but not limited to, copper wire, cooper clad steel wire, copper pipe, copper bars, copper sheeting, aluminum other than aluminum cans, a product that is a mixture of aluminum and copper, catalytic converters, lead-acid batteries, steel propane gas tanks, and stainless steel beer kegs or containers.

(4) "Secondary metals recycler" means a person or entity who is engaged, from a fixed site or otherwise, in the business of paying compensation for nonferrous metals that have served their original economic purpose, whether or not the person is engaged in the business of performing the manufacturing process by which nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value.

(B)(1) A secondary metals recycler shall obtain a permit to purchase nonferrous metals. A secondary metals recycler's employee is not required to obtain a separate permit to purchase nonferrous metals provided that the employee is acting within the scope and duties of their employment with the secondary metals recycler. A secondary metals recycler's employee who intends to purchase nonferrous metals on behalf of the secondary metals recycler at a location other than a fixed site shall have a copy of the secondary metals recycler's permit readily available for inspection.

(2) If a secondary metals recycler intends to purchase nonferrous metals at a fixed site or fixed sites, the secondary metals recycler shall obtain a permit from the sheriff of the county in which each of the secondary metals recycler's fixed sites are located. The sheriff may issue the permit to the secondary metals recycler, if the secondary metals recycler:

(a) has a fixed site or fixed sites located in the sheriff's county;

(b) has not been convicted of a violation of Section 16-11-523 or this section; and

(c) declares on an application provided by the sheriff that the secondary metals recycler is informed of and will comply with the provisions of this section.

(3) If a secondary metals recycler intends to purchase nonferrous metals at a location other than a fixed site, the secondary metals recycler shall obtain a permit from the sheriff of each county in which the secondary metals recycler intends to purchase nonferrous metals. The sheriff may issue the permit to the secondary metals recycler if the secondary metals recycler:

(a) can sufficiently demonstrate to the sheriff the secondary metals recycler's ability to comply with the provisions of this section;

(b) has not been convicted of a violation of Section 16-11-523 or this section; and

(c) declares on an application provided by the sheriff that the secondary metals recycler is informed of and will comply with the provisions of this section.

(4) The South Carolina Law Enforcement Division shall develop the application and permit in consultation with the state's sheriffs and representatives from the secondary metals recyclers' industry.

(5) A sheriff may investigate a secondary metals recycler's background prior to issuing a permit for purposes of determining if the secondary metals recycler qualifies to be issued a permit.

(6) A sheriff may charge and retain a two hundred dollar fee for each permit.

(7) A sheriff shall keep a record of all permits issued containing, at a minimum, the date of issuance, and the name and address of the secondary metals recycler.

(8) A permit is valid for twenty-four months.

(9) A permit may be denied, suspended, or revoked at any time if a sheriff discovers that the information on an application is inaccurate, a secondary metals recycler does not comply with the requirements of this section, or a secondary metals recycler is convicted of a violation of Section 16-11-523 or this section.

(10) A sheriff shall issue permits during regular business hours.

(C)(1) A person or entity who wants to transport or sell nonferrous metals to a secondary metals recycler shall obtain a permit to transport and sell the nonferrous metals. An entity's employee is not required to obtain a separate permit to transport or sell nonferrous metals provided that the employee is acting within the scope and duties of their employment with the entity. An entity's employee who intends to transport and sell nonferrous metals on behalf of an entity shall have a copy of the entity's permit readily available for inspection.

(2) If a person is a resident of South Carolina or an entity is located in South Carolina, the person or entity shall obtain a permit from the sheriff of the county in which the person resides or has a secondary residence or in which the entity is located or has a secondary business. The sheriff may issue the permit to the person or entity if the:

(a) person resides or has a secondary residence or the entity is located or has a secondary business in the sheriff's county;

(b) person or entity has not been convicted of a violation of Section 16-11-523 or this section; and

(c) person or entity declares on an application provided by the sheriff that the person or entity is informed of and will comply with the provisions of this section.

(3) If a person is not a resident of South Carolina or an entity is not located in South Carolina, the person or entity shall obtain a permit from any sheriff of any county. The sheriff may issue the permit to the person or entity if the:

(a) person is not a resident of South Carolina or the entity is not located in South Carolina;

(b) person or entity has not been convicted of a violation of Section 16-11-523 or this section; and

(c) person or entity declares on an application provided by the sheriff that the person or entity is informed of and will comply with the provisions of this section.

(4) The South Carolina Law Enforcement Division shall develop the application and permit in consultation with the state's sheriffs and representatives of the secondary metals recyclers' industry.

(5) A sheriff may investigate a person or entity's background prior to issuing a permit for purposes of determining if the person or entity qualifies to be issued a permit.

(6) A sheriff may not charge a fee for a permit. A sheriff may charge a ten dollar fee to replace a permit that has been lost or destroyed. If the original permit is later found by the person or entity, the person or entity must turn the original permit into the sheriff or destroy the original permit.

(7) A sheriff shall keep a record of all permits issued containing, at a minimum, the date of issuance, the name and address of the person or entity, a photocopy of the person's identification or of the employee's identification, and the person's photograph or the entity's employee's photograph.

(8) A permit is valid statewide and expires on the person's birth date on the second calendar year after the calendar year in which the permit is issued, or, if the permittee is an entity, the permit expires on the date of issuance on the second calendar year after the calendar year in which the permit is issued.

(9) A permit may be denied, suspended, or revoked at any time if a sheriff discovers that the information on an application is inaccurate, a person or entity does not comply with the requirements of this section, or a person or entity is convicted of a violation of Section 16-11-523 or this section.

(10)(a) It is unlawful for a person or entity to obtain a permit to transport and sell nonferrous metals for the purpose of transporting or selling stolen nonferrous metals.

(b) A person who violates a provision of this subitem is guilty of a felony, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both. The person or entity's permit must be revoked.

(11) A sheriff shall issue permits during regular business hours.

(D)(1) It is unlawful to purchase nonferrous metals in any amount for the purpose of recycling the nonferrous metals from a seller unless the purchaser is a secondary metals recycler who has a valid permit to purchase nonferrous metals issued pursuant to subsection (B) and the seller has a valid permit to transport and sell nonferrous metals issued pursuant to subsection (C). A secondary metals recycler may hold a seller's nonferrous metals while the seller obtains a permit to transport and sell nonferrous metals pursuant to subsection (C).

(2) A secondary metals recycler shall maintain a record containing, at a minimum, the date of purchase, the name and address of the seller, a photocopy of the seller's identification, a photocopy of the seller's permit to transport and sell nonferrous metals, if applicable, the license plate number of the seller's motor vehicle, if available, the seller's photograph, the weight and size or other description of the nonferrous metals purchased, the amount paid for the nonferrous metals, and a signed statement from the seller stating that the seller is the rightful owner or is entitled to sell the nonferrous metals being sold. If the secondary metals recycler has the seller's photograph on file, the secondary metals recycler may reference the photograph on file without making a photograph for each transaction; however, the secondary metals recycler shall update the seller's photograph on an annual basis. A secondary metals recycler may use a video of the seller in lieu of a photograph provided the secondary metals recycler maintains the video for at least one hundred twenty days. A secondary metals recycler may maintain a record in an electronic database provided that the information is legible and can be accessed by law enforcement upon request.

(3) All nonferrous metals that are purchased by and are in the possession of a secondary metals recycler and all records required to be kept by this section must be maintained and kept open for inspection by law enforcement officials or local and state governmental agencies during regular business hours. The records must be maintained for one year from the date of purchase.

(4) A secondary metals recycler shall not enter into a cash transaction in payment for the purchase of copper, catalytic converters, or beer kegs, which totals twenty-five dollars or more. Payment for the purchase of copper, catalytic converters, or beer kegs, which totals twenty-five dollars or more must be made by check alone issued and made payable to the seller. A secondary metals recycler shall neither cash a check issued pursuant to this item nor use an automated teller machine (ATM) or other cash card system in lieu of a check. A secondary metals recycler shall not enter into more than one cash transaction per day per seller in payment for the purchase of copper, catalytic converters, or beer kegs.

(5) A secondary metals recycler shall prominently display a twenty-inch by thirty-inch sign in the secondary metals recycler's fixed site that states: "NO NONFERROUS METALS, INCLUDING COPPER, MAY BE PURCHASED BY A SECONDARY METALS RECYCLER FROM A SELLER UNLESS THE SELLER IS A HOLDER OF A RETAIL LICENSE, AN AUTHORIZED WHOLESALER, A CONTRACTOR LICENSED PURSUANT TO ARTICLE 1, CHAPTER 11, TITLE 40, CODE OF LAWS OF SOUTH CAROLINA, 1976, A GAS, ELECTRIC, COMMUNICATIONS, WATER, PLUMBING, ELECTRICAL, OR CLIMATE CONDITIONING SERVICE PROVIDER, OR THE SELLER PRESENTS THE SELLER'S VALID PERMIT TO TRANSPORT AND SELL NONFERROUS METALS ISSUED PURSUANT TO SECTION 16-17-680, CODE OF LAWS OF SOUTH CAROLINA, 1976."

(6) A purchaser who violates a provision of this subsection:

(a) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined not less than two hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days;

(b) for a second offense, is guilty of a misdemeanor, and, upon conviction, must be fined not less than four hundred dollars nor more than five hundred dollars or imprisoned not more than one year, or both; and

(c) for a third offense or subsequent offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than three years, or both. For an offense to be considered a third or subsequent offense, only those offenses that occurred within a period of ten years, including and immediately preceding the date of the last offense, shall constitute a prior offense within the meaning of this subsection.

If the purchaser obtained a permit to purchase nonferrous metals pursuant to subsection (B), the permit must be revoked.

(E)(1)(a) It is unlawful to sell nonferrous metals in any amount to a secondary metals recycler unless the secondary metals recycler has a valid permit to purchase nonferrous metals issued pursuant to subsection (B) and the seller has a valid permit to transport and sell nonferrous metals issued pursuant to subsection (C).

(b) A seller who violates a provision of this subitem:

(i) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both;

(ii) for a second offense, is guilty of a misdemeanor, and, upon conviction, must be fined not less than five hundred dollars or imprisoned not more than three years, or both; and

(iii) for a third or subsequent offense, is guilty of a felony, and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than five years, or both.

If the seller obtained a permit to transport and sell nonferrous metals pursuant to subsection (C), the permit must be revoked.

(2)(a) It is unlawful to purchase or otherwise acquire nonferrous metals in any amount from a seller who does not have a valid permit to transport and sell nonferrous metals issued pursuant to subsection (C) with the intent to resell the nonferrous metals in any amount to a secondary metals recycler using the purchaser's valid permit to transport and sell nonferrous metals issued pursuant to subsection (C).

(b) A purchaser who violates a provision of this subitem is guilty of a felony, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both. The purchaser's permit must be revoked.

(F)(1) When a law enforcement officer has reasonable cause to believe that any item of nonferrous metal in the possession of a secondary metals recycler has been stolen, the law enforcement officer may issue a hold notice to the secondary metals recycler. The hold notice must be in writing, be delivered to the secondary metals recycler, specifically identify those items of nonferrous metal that are believed to have been stolen and that are subject to the notice, and inform the secondary metals recycler of the information contained in this subsection. Upon receipt of the notice, the secondary metals recycler must not process or remove the items of nonferrous metal identified in the notice, or any portion thereof, from the secondary metal recycler's fixed site for fifteen calendar days after receipt of the notice unless released prior to the fifteen-day period by the law enforcement officer.

(2) No later than the expiration of the fifteen-day period, a law enforcement officer may issue a second hold notice to the secondary metals recycler, which shall be an extended hold notice. The extended hold notice must be in writing, be delivered to the secondary metals recycler, specifically identify those items of nonferrous metal that are believed to have been stolen and that are subject to the extended hold notice, and inform the secondary metals recycler of the information contained in this subsection. Upon receipt of the extended hold notice, the secondary metals recycler must not process or remove the items of nonferrous metal identified in the notice, or any portion thereof, from the secondary metals recycler's fixed site for thirty calendar days after receipt of the extended hold notice unless released prior to the thirty-day period by the law enforcement officer.

(3) At the expiration of the hold period or, if extended, at the expiration of the extended hold period, the hold is automatically released and the secondary metals recycler may dispose of the nonferrous metals unless other disposition has been ordered by a court of competent jurisdiction.

(4) A secondary metals recycler who violates a provision of this subsection:

(a) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined not less than two hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days;

(b) for a second offense, is guilty of a misdemeanor, and, upon conviction, must be fined not less than four hundred dollars nor more than five hundred dollars or imprisoned not more than one year, or both; and

(c) for a third or subsequent offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than three years, or both. For an offense to be considered a third or subsequent offense, only those offenses that occurred within a period of ten years, including and immediately preceding the date of the last offense shall constitute a prior offense within the meaning of this subsection.

The secondary metals recycler's permit to purchase nonferrous metals issued pursuant to subsection (B) must be revoked.

(G)(1) It is unlawful to transport nonferrous metals in a vehicle or have nonferrous metals in a person's possession in a vehicle on the highways of this State.

(2) Subsection (G)(1) does not apply if:

(a) the person can present a valid permit to transport and sell nonferrous metals issued pursuant to subsection (C); or

(b) the person can present a valid bill of sale for the nonferrous metals.

(3) If a law enforcement officer determines that one or more of the exceptions listed in subsection (G)(2) applies, or the law enforcement officer determines that the nonferrous metals are not stolen goods and are in the rightful possession of the person, the law enforcement officer shall not issue a citation for a violation of this subsection.

(4) A person who violates a provision of subsection (G)(1):

(a) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days;

(b) for a second offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year, or both; and

(c) for a third or subsequent offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than three years, or both. For an offense to be considered a third or subsequent offense, only those offenses that occurred within a period of ten years, including and immediately preceding the date of the last offense, shall constitute a prior offense within the meaning of this subsection.

(5) If a person transports nonferrous metals that the person knows are stolen in a vehicle or has in the person's possession in a vehicle on the highways of this State nonferrous metals that the person knows are stolen, is operating a vehicle used in the ordinary course of business to transport nonferrous metals that the person knows are stolen, presents a valid or falsified permit to transport and sell nonferrous metals that the person knows are stolen, or presents a valid or falsified bill of sale for nonferrous metals that the person knows to be stolen, the person is guilty of a felony, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both. If the person obtained a permit to transport and sell nonferrous metals pursuant to subsection (C), the permit must be revoked.

(H) For purposes of this section, the only acceptable identification is a valid:

(1) South Carolina driver's license issued by the Department of Motor Vehicles;

(2) South Carolina identification card issued by the Department of Motor Vehicles;

(3) driver's license from another state that contains the licensee's picture on the face of the license; or

(4) military identification card.

(I) A secondary metals recycler shall not purchase or otherwise acquire:

(1) an iron or steel manhole cover;

(2) an iron or steel drainage grate; or

(3) a coil, unless the seller is an exempted entity pursuant to subsection (J)(1)(e) or the seller presents a bill of sale from a company licensed pursuant to Chapter 11, Title 40 indicating that the seller acquired the coil as the result of a unit replacement or repair. The bill of sale is sufficient proof of ownership and serves the same purpose as a permit to transport and sell nonferrous metals. A person who presents a falsified bill of sale is guilty of a misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more three years, or both.

(J)(1) Except as provided in item (2), the provisions of this section do not apply to:

(a) the purchase or sale of aluminum cans;

(b) a transaction between a secondary metals recycler and another secondary metals recycler;

(c) a governmental entity;

(d) a manufacturing or industrial vendor that generates or sells regulated metals in the ordinary course of its business;

(e) a seller who is a holder of a retail license, an authorized wholesaler, an automobile demolisher as defined in Section 56-5-5810(d), a contractor licensed pursuant to Chapter 11, Title 40, a real estate broker or property manager licensed pursuant to Chapter 57, Title 40, a residential home builder licensed pursuant to Chapter 59, Title 40, a demolition contractor, a provider of gas service, electric service, communications service, water service, plumbing service, electrical service, climate conditioning service, core recycling service, appliance repair service, automotive repair service, or electronics repair service; or

(f) a seller that is an organization, a corporation, or an association registered with the State as a charitable organization or a nonprofit corporation.

(2) An exempted entity listed in item (1) is subject to the provisions of subsection (C)(10) and subsection (G)(5).

A secondary metals recycler shall maintain a record of transactions involving exempted entities listed in item (1) pursuant to subsection (D) and is subject to the penalty provisions of subsection (D)(6). Any item of nonferrous metals acquired from an exempted entity listed in item (1) is subject to a hold notice pursuant to subsection (F).

(K) This section preempts local ordinances and regulations governing the purchase, sale, or transportation of nonferrous metals in any amount, except to the extent that such ordinances pertain to zoning or business license fees. Political subdivisions of the State may not enact ordinances or regulations more restrictive than those contained in this section.

HISTORY: 1962 Code Section 16-571.1; 1967 (55) 371; 1974 (58) 2627; 1975 (59) 207; 1993 Act No. 105, Section 1; 1996 Act No. 459, Section 29; 2007 Act No. 97, Section 1, eff June 14, 2007; 2008 Act No. 260, Section 1, eff June 4, 2008; 2009 Act No. 26, Section 2, eff June 2, 2009; 2011 Act No. 68, Section 2, eff August 17, 2011; 2012 Act No. 242, Section 2, eff December 15, 2012; 2014 Act No. 190 (S.561), Section 1, 2, 3, 4, eff June 2, 2014.

Editor's Note

2012 Act No. 242, Section 13, provides as follows:

"Subsection (H) of Section 56-5-5670 of the 1976 Code as contained in SECTION 8 and subsection (H) of Section 56-5-5945 of the 1976 Code as contained in SECTION 9 take effect upon approval by the Governor. All other provisions of this act take effect one hundred eighty days after approval by the Governor."



Section 16-17-690. Fortunetelling for purpose of promoting another business.

It shall be unlawful to engage in the business, trade or profession of fortunetelling, palmistry, phrenology, clairvoyance or the prediction of future events by cards or other means or to offer to tell fortunes or predict future events by palmistry, astrology, clairvoyance, cards or other means as an inducement to promote some other business, trade or profession. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars or imprisonment for not less than fifteen nor more than thirty days.

HISTORY: 1962 Code Section 16-572; 1952 Code Section 16-572; 1945 (44) 60.



Section 16-17-700. Tattooing.

It is unlawful for a person to tattoo any part of the body of another person unless the tattoo artist meets the requirements of Chapter 34 of Title 44. However, it is not unlawful for a licensed physician or surgeon to tattoo part of the body of a person of any age if in the physician's or surgeon's medical opinion it is necessary or appropriate; and it is not unlawful for a physician to delegate tattooing procedures to an employee in accordance with Section 40-47-60, subject to the regulations of the State Board of Medical Examiners.

A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined up to two thousand five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 16-574; 1966 (54) 2331; 1986 Act No. 395; 1993 Act No. 184, Section 187; 2004 Act No. 250, Section 2, eff June 17, 2004.



Section 16-17-710. Resale of ticket to event; price restriction; exceptions; penalties.

(A) A person or entity who offers for resale or resells a ticket for admission to an event must request or receive no more than one dollar above the price charged by the original ticket seller.

(B) This section does not apply to an open market event ticket offered for resale through an internet website or at a permitted physical location when the person or entity reselling the ticket guarantees to the ticket buyer a full refund of the amount paid for the ticket if:

(1) the event is cancelled, except that ticket delivery and processing charges are not required to be refunded if disclosed in the guarantee;

(2) the buyer is denied admission to the event, unless the denial is due to the act or omission of the buyer; or

(3) the ticket is not delivered to the buyer and the failure results in the buyer's inability to use the ticket to attend the event.

(C) For purposes of this section, the term "open market event ticket" means a ticket to an event other than an event sponsored by or taking place at a venue owned by an institution of higher education. An institution of higher education may designate a ticket as an open market event ticket if the institution approves the resale of the ticket prior to the initial sale or delivery of the ticket and issues a public statement or notice authorizing the resale of the ticket.

(D) For purposes of this section, the term "permitted physical location" is a physical geographic location that is either:

(1) on property not owned by the owner of the venue of the ticketed event or on public property even if the property is the venue of the ticketed event subject to reasonable restrictions or conditions imposed by the owner to protect the safety and welfare of attendees of the ticketed event; or

(2) on private property owned by the owner of the venue of the ticketed event if the owner expressly authorizes in writing such resales to occur on the property. The owner may provide specific locations on the property for resales to occur and provide for any conditions for resales on the property.

(E) A person or entity who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days.

(F) The resale or offer for resale of each ticket constitutes a separate offense.

HISTORY: 1962 Code Section 16-575; 1968 (55) 2692; 1977 Act No. 64; 2006 Act No. 367, Section 2, eff June 9, 2006.



Section 16-17-720. Impersonating law enforcement officer.

It shall be unlawful for any person other than a duly authorized law enforcement officer to represent to any person that he is a law enforcement officer and, acting upon such representation, to arrest or detain any person, search any building or automobile or in any way impersonate a law enforcement officer or act in accordance with the authority commonly given to such officers. Nothing in this section shall be construed to prohibit a private citizen from making a citizen's arrest in accordance with the laws of this State.

Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than one year.

HISTORY: 1962 Code Section 16-576; 1969 (56) 157.



Section 16-17-722. Filing of false police reports; knowledge; offense; penalties.

(A) It is unlawful for a person to knowingly file a false police report.

(B) A person who violates subsection (A) by falsely reporting a felony is guilty of a felony and upon conviction must be imprisoned for not more than five years or fined not more than one thousand dollars, or both.

(C) A person who violates subsection (A) by falsely reporting a misdemeanor is guilty of a misdemeanor and must be imprisoned not more than thirty days or fined not more than five hundred dollars, or both.

(D) In imposing a sentence under this section, the judge may require the offender to pay restitution to the investigating agency to offset costs incurred in investigating the false police report.

HISTORY: 1998 Act No. 349, Section 1.



Section 16-17-725. Making false complaint to law enforcement officer; giving false information to rescue squad or fire department; misrepresenting identity to law enforcement officer during traffic stop or to avoid arrest or criminal charge.

(A) It is unlawful for a person to knowingly make a false complaint to a law enforcement officer concerning the alleged commission of a crime by another, or for a person to knowingly give false information to a rescue squad or fire department concerning the alleged occurrence of a health emergency or fire.

(B) It is unlawful for a person to misrepresent his identification to a law enforcement officer during a traffic stop or for the purpose of avoiding arrest or criminal charges.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1985 Act No. 87; 2008 Act No. 191, Section 1, eff April 2, 2008.



Section 16-17-730. Charges for political advertisements in newspapers.

No newspaper in this State shall charge more for a political advertisement than the local prevailing rate for a commercial advertisement and payment for such advertisement shall be under the same terms and conditions as payment for a commercial advertisement. Any newspaper violating the provisions of this section shall, upon conviction, be fined not more than one hundred dollars for each violation.

HISTORY: 1977 Act No. 146 Section 4.



Section 16-17-735. Persons impersonating officials or law enforcement officers; persons falsely asserting authority of law; offenses; punishment.

(A) It is unlawful for a person to impersonate a state or local official or employee or a law enforcement officer in connection with a sham legal process. A person acting or purporting to act in an official capacity or taking advantage of such actual or purported capacity commits a misdemeanor if, knowing that his conduct is illegal, he:

(1) subjects another to arrest, detention, search, seizure, mistreatment, dispossession, assessment, lien, or other infringement of personal or property rights; or

(2) denies or impedes another in the exercise or enjoyment of any right, privilege, power, or immunity.

A person violating the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned not more than one year, or both.

(B) It is unlawful for a person falsely to assert authority of state law in connection with a sham legal process. A person violating the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned not more than one year, or both.

(C) It is unlawful for a person to act without authority under state law as a Supreme Court Justice, a court of appeals judge, a circuit court judge, a master-in-equity, a family court judge, a probate court judge, a magistrate, a clerk of court or register of deeds, a commissioned notary public, or other authorized official in determining a controversy, adjudicating the rights or interests of others, or signing a document as though authorized by state law. A person violating the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned not more than one year, or both.

(D) It is unlawful for a person falsely to assert authority of law, in an attempt to intimidate or hinder a state or local official or employee or law enforcement officer in the discharge of official duties, by means of threats, harassment, physical abuse, or use of a sham legal process. A person violating this subsection is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not less than one year and not more than three years, or both.

(E) For purposes of this section:

(1) "Law enforcement officer" is as defined in Section 16-9-310.

(2) "State or local official or employee" means an appointed or elected official or an employee of a state agency, board, commission, department, in a branch of state government, institution of higher education, other school district, political subdivision, or other unit of government of this State.

(3) "Sham legal process" means the issuance, display, delivery, distribution, reliance on as lawful authority, or other use of an instrument that is not lawfully issued, whether or not the instrument is produced for inspection or actually exists, which purports to:

(a) be a summons, subpoena, judgment, lien, arrest warrant, search warrant, or other order of a court of this State, a law enforcement officer, or a legislative, executive, or administrative agency established by state law;

(b) assert jurisdiction or authority over or determine or adjudicate the legal or equitable status, rights, duties, powers, or privileges of a person or property; or

(c) require or authorize the search, seizure, indictment, arrest, trial, or sentencing of a person or property.

(4) "Lawfully issued" means adopted, issued, or rendered in accordance with the applicable statutes, rules, regulations, and ordinances of the United States, a state, an agency, or a political subdivision of a state.

HISTORY: 1998 Act No. 385, Section 1.



Section 16-17-740. Sale or possession of "cigarette load"; penalty.

It is unlawful for any person to sell or possess a novelty device commonly known as a "cigarette load" which may cause a cigarette or cigar to blow up or explode after being lit.

Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed two hundred dollars or by a term of imprisonment not to exceed thirty days.

HISTORY: 1983 Act No. 19.



Section 16-17-750. Failure to carry certificate of alien registration or alien registration receipt care; penalty.

(A) It is unlawful for a person eighteen years of age or older to fail to carry in the person's personal possession any certificate of alien registration or alien registration receipt card issued to the person pursuant to 8 U.S.C. Section 1304 while the person is in this State.

(B) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than thirty days, or both.

HISTORY: 2011 Act No. 69, Section 5, eff January 1, 2012.

Validity

For validity of this section, see U.S. v. South Carolina, 840 F.Supp.2d 898 (D.S.C. December 22, 2011).



Section 16-17-760. Knowing and false representation with intent of securing tangible benefit; penalty.

(A) This act may be cited as the "South Carolina Military Service Integrity and Preservation Act".

(B) A person who, with the intent of securing a tangible benefit, knowingly and falsely represents himself through a written or oral communication, including a resume, to have:

(1) served in the Armed Forces of the United States, is guilty of a misdemeanor, and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both; or

(2) been awarded a Congressional Medal of Honor, a Distinguished-Service Cross, a Navy Cross, an Air Force Cross, a Silver Star, a Purple Heart, a Combat Infantryman's Badge, a Combat Action Badge, a Combat Medical Badge, a Combat Action Ribbon, or a Combat Action Medal as authorized by Congress or pursuant to federal law for the Armed Forces of the United States, is guilty of a misdemeanor, and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(C) For purposes of this section, "tangible benefit" includes:

(1) a benefit relating to military service provided by the federal government or a state or local government;

(2) employment or personal advancement;

(3) financial remuneration;

(4) an effect on the outcome of a criminal or civil court proceeding; or

(5) an effect on an election which is presumed if the representation is made by a candidate for public office.

HISTORY: 2014 Act No. 175 (H.4259), Section 1, eff May 16, 2014.



Section 16-17-770. Impersonating a lawyer; penalties.

(A) It is unlawful for a person other than a lawyer, who is licensed to practice law in this State or in another state or jurisdiction in the United States and not disbarred or suspended from the practice of law in any state or jurisdiction, to represent to any person that he is a lawyer for the purpose of soliciting business, obtaining anything of value, or providing legal advice or assistance. A person who violates the provisions of this section:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both;

(2) for a second offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than three years, or both; and

(3) for a third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(B) The provisions of this section do not alter the provisions of Chapter 5, Title 40, regulating the practice of law.

HISTORY: 2017 Act No. 64 (H.3215), Section 1, eff May 19, 2017.






CHAPTER 19 - GAMBLING AND LOTTERIES

Section 16-19-10. Setting up lotteries.

Whoever shall publicly or privately erect, set up, or expose to be played or drawn at or shall cause or procure to be erected, set up, or exposed to be played, drawn, or thrown at any lottery under the denomination of sales of houses, lands, plate, jewels, goods, wares, merchandise, or other things whatsoever or for money or by any undertaking whatsoever, in the nature of a lottery, by way of chances, either by dice, lots, cards, balls, numbers, figures, or tickets or who shall make, write, print or publish, or cause to be made, written, or published any scheme or proposal for any of the purposes aforesaid is guilty of a misdemeanor and, upon conviction, must be fined one thousand dollars and imprisoned for one year. One-third of the fine imposed shall be paid to the person, if any, who informed law enforcement officials or other appropriate authorities about the violation which led to the conviction. Each violation constitutes a separate offense.

HISTORY: 1962 Code Section 16-501; 1952 Code Section 16-501; 1942 Code Section 1231; 1932 Code Section 1231; Cr. C. '22 Section 123; Cr. C. '12 Section 259; Cr. C. '02 Section 199; G. S. 2596; R. S. 185; 1762 (4) 180; 1996 Act No. 292, Section 3.



Section 16-19-20. Adventuring in lotteries.

Whoever shall be adventurer in or shall pay any moneys or other consideration or shall in any way contribute unto or upon account of any sales or lotteries shall forfeit for every such offense the sum of one hundred dollars to be recovered with costs of suit, by action or indictment in any court of competent jurisdiction in this State, one moiety thereof to and for the use of the State and the other moiety thereof to the person who shall inform and sue for the same.

HISTORY: 1962 Code Section 16-502; 1952 Code Section 16-502; 1942 Code Section 1232; 1932 Code Section 1232; Cr. C. '22 Section 124; Cr. C. '12 Section 260; Cr. C. '02 Section 200; G. S. 2597; R. S. 186; 1762 (4) 180.



Section 16-19-30. Selling lottery tickets.

It shall be unlawful to offer for sale any lottery tickets or to open or keep any office for the sale of lottery tickets, and if any person shall offend against any of the provisions of this section he shall, on conviction thereof, forfeit and pay to the State a sum not exceeding ten thousand dollars. The county treasurer of the county in which such offense occurs shall prosecute the offender.

HISTORY: 1962 Code Section 16-503; 1952 Code Section 16-503; 1942 Code Section 1233; 1932 Code Section 1233; Cr. C. '22 Section 125; Cr. C. '12 Section 261; Cr. C. '02 Section 201; G. S. 2598; R. S. 187; 1846 (11) 368.



Section 16-19-40. Unlawful games and betting.

If any person shall play at any tavern, inn, store for the retailing of spirituous liquors or in any house used as a place of gaming, barn, kitchen, stable or other outhouse, street, highway, open wood, race field or open place at (a) any game with cards or dice, (b) any gaming table, commonly called A, B, C, or E, O, or any gaming table known or distinguished by any other letters or by any figures, (c) any roley-poley table, (d) rouge et noir, (e) any faro bank (f) any other table or bank of the same or the like kind under any denomination whatsoever or (g) any machine or device licensed pursuant to Section 12-21-2720 and used for gambling purposes, except the games of billiards, bowls, backgammon, chess, draughts, or whist when there is no betting on any such game of billiards, bowls, backgammon, chess, draughts, or whist or shall bet on the sides or hands of such as do game, upon being convicted thereof, before any magistrate, shall be imprisoned for a period of not over thirty days or fined not over one hundred dollars, and every person so keeping such tavern, inn, retail store, public place, or house used as a place for gaming or such other house shall, upon being convicted thereof, upon indictment, be imprisoned for a period not exceeding twelve months and forfeit a sum not exceeding two thousand dollars, for each and every offense.

HISTORY: 1962 Code Section 16-504; 1952 Code Section 16-504; 1942 Code Section 1738; 1932 Code Section 1738; Cr. C. '22 Section 720; Cr. C. '12 Section 704; Cr. C. '02 Section 506; G. S. 1715; R. S. 391; 1802 (5) 432; 1816 (6) 27; 1909 (26) 66; 1999 Act No. 125, Section 5.



Section 16-19-50. Keeping unlawful gaming tables.

Any person who shall set up, keep, or use any (a) gaming table, commonly called A, B, C, or E, O, or any gaming table known or distinguished by any other letters or by any figures, (b) roley-poley table, (c) table to play at rouge et noir, (d) faro bank (e) any other gaming table or bank of the like kind or of any other kind for the purpose of gaming, or (f) any machine or device licensed pursuant to Section 12-21-2720 and used for gambling purposes except the games of billiards, bowls, chess, draughts, and backgammon, upon being convicted thereof, upon indictment, shall forfeit a sum not exceeding five hundred dollars and not less than two hundred dollars.

HISTORY: 1962 Code Section 16-505; 1952 Code Section 16-505; 1942 Code Section 1739; 1932 Code Section 1739; Cr. C. '22 Section 721; Cr. C. '12 Section 705; Cr. C. '02 Section 507; G. S. 1716; R. S. 392; 1816 (6) 27; 1999 Act No. 125, Section 7.



Section 16-19-60. Certain social games of tiles, cards, and dice not unlawful under certain circumstances.

Notwithstanding any other provision of law to the contrary, it is not unlawful for persons who are members of a club or other social organization to gather for the purpose of engaging in games of tiles, cards, or dice including, but not limited to, canasta, mahjong, and bridge, where the games are played among members in a private residence, home, or community clubhouse or similar structure; no mechanical or electronic devices or machines of any kind, slot machines, pull tabs, punch boards, pull boards, or video games, devices, or machines of any kind are used or incorporated in any way; no person or entity of any kind receives any direct or indirect economic, financial, or monetary benefit of any kind; the host of the game or owner or lessee of the location in which the games are played does not receive any direct or indirect economic, financial, or monetary benefit of any kind; there is no betting, wagering, or gambling of any kind; a bona fide social relationship among the participants exists; and, except for the advantage of skill or luck, the risks of losing or winning are the same for all parties.

HISTORY: 2014 Act No. 194 (S.779), Section 1, eff June 2, 2014.



Section 16-19-70. Keeping gaming tables open or playing games on the Sabbath.

Whoever shall keep or suffer to be kept any gaming table or permit any game or games to be played in his house on the Sabbath day, on conviction thereof before any court having jurisdiction, shall be fined in the sum of fifty dollars, to be sued for on behalf of, and to be recovered for the use of, the State.

HISTORY: 1962 Code Section 16-506; 1952 Code Section 16-506; 1942 Code Section 1748; 1932 Code Section 1748; Cr. C. '22 Section 729; Cr. C. '12 Section 714; Cr. C. '02 Section 516; G. S. 2592; R. S. 402; 1790 (5) 350.



Section 16-19-80. Forfeiture of wagers.

All and every sum or sums of money staked, betted or pending on the event of any such game or games as aforesaid are hereby declared to be forfeited.

HISTORY: 1962 Code Section 16-507; 1952 Code Section 16-507; 1942 Code Section 1741; 1932 Code Section 1741; Cr. C. '22 Section 723; Cr. C. '12 Section 707; Cr. C. '02 Section 509; G. S. 1718; R. S. 394; 1816 (6) 28; 1909 (26) 67.



Section 16-19-90. Betting on elections.

Any person who shall make any bet or wager of money or wager of any other thing of value or shall have any share or part in any bet or wager of money or wager of any other thing of value upon any election in this State shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding five hundred dollars and be imprisoned not exceeding one month.

HISTORY: 1962 Code Section 16-508; 1952 Code Section 16-508; 1942 Code Section 1740; 1932 Code Sections 1412, 1740; Cr. C. '22 Sections 347, 722; Cr. C. '12 Sections 358, 706; Cr. C. '02 Sections 271, 508; G. S. 1717, 2546; R. S. 235, 393; 1850 (12) 72; 1909 (26) 67.



Section 16-19-100. Imprisonment in case of conviction.

Upon conviction of any person under any of the provisions of Sections 16-19-40, 16-19-50 or 16-19-90, the court before whom such conviction shall take place shall commit such offender to the common jail of the county in which such conviction shall happen for a period not exceeding the time for which such offender has been sentenced, unless such offender shall sooner pay the fine or fines herein imposed, together with the cost of prosecution.

HISTORY: 1962 Code Section 16-512; 1952 Code Section 16-512; 1942 Code Section 1744; 1932 Code Section 1744; Cr. C. '22 Section 726; Cr. C. '12 Section 711; 1909 (26) 67.



Section 16-19-110. Exoneration for becoming State's evidence.

Any person who might be subject or liable to the fines and penalties imposed herein, either for gaming at or keeping a gaming table or tables, shall, upon being permitted by the circuit solicitor to become evidence in behalf of the State, be freed and exonerated from the same.

HISTORY: 1962 Code Section 16-513; 1952 Code Section 16-513; 1942 Code Section 1744; 1932 Code Section 1744; Cr. C. '22 Section 726; Cr. C. '12 Section 711; 1909 (26) 67.



Section 16-19-120. Officers shall destroy gambling devices after confiscation.

All officers of the law in whose care, possession or keeping may be placed any gambling or gaming machine or device of any kind whatsoever or any gambling or gaming punchboard of any kind or description whatsoever which has been confiscated for violation of any criminal law or laws of this State shall immediately after conviction of the violator of the law destroy the same.

HISTORY: 1962 Code Section 16-514; 1952 Code Section 16-514; 1942 Code Section 1747; 1932 Code Section 1747; 1923 (33) 123.



Section 16-19-130. Betting, pool selling, bookmaking and the like prohibited.

Any person within this State who:

(1) Engages in betting at any race track, pool selling or bookmaking, with or without writing, at any time or place;

(2) Keeps or occupies any room, shed, tenement, booth, building, float or vessel, or any part thereof, or occupies any place or stand of any kind upon any public or private grounds within this State with books, papers, apparatus or paraphernalia for the purpose of recording or registering bets or wagers or of selling pools;

(3) Records or registers bets or wagers or sells pools or makes books, with or without writing, upon the result of any (a) trial or contest of skill, speed or power of endurance of man or beast, (b) political nomination, appointment or election or (c) lot, chance, casualty, unknown or contingent event whatsoever;

(4) Receives, registers, records or forwards or purports or pretends to receive, register, record or forward, in any manner whatsoever, any money, thing or consideration of value bet or wagered or offered for the purpose of being bet or wagered by or for any other person or sells pools upon any such result;

(5) Being the owner, lessee or occupant of any room, shed, tenement, tent, booth, building, float or vessel, or part thereof, or of any grounds within this State knowingly permits the same to be used or occupied for any of these purposes or therein keeps, exhibits or employs any device or apparatus for the purpose of recording or registering such bets or wagers or the selling of such pools or becomes the custodian or depository for gain, hire or reward of any money, property or thing of value staked, wagered or pledged or to be wagered or pledged upon any such result; or

(6) Aids, assists or abets in any manner in any of the aforesaid acts, which are hereby forbidden;

Shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or imprisonment not exceeding six months, or both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 16-515; 1952 Code Section 16-515; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



Section 16-19-140. Violation of Section 16-19-130 constitutes a nuisance.

The violation of any of the provisions of Section 16-19-130 shall be deemed a common nuisance.

HISTORY: 1962 Code Section 16-516; 1952 Code Section 16-516; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



Section 16-19-150. Punishment of offense covered by Section 16-19-40.

Notwithstanding the provisions of Sections 16-19-130 and 16-19-140, wherever the offense is covered by Section 16-19-40, the punishment there provided shall be imposed, it being the intention to leave the jurisdiction of such gambling as is there specifically prohibited in the courts now having jurisdiction of the same.

HISTORY: 1962 Code Section 16-517; 1952 Code Section 16-517; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



Section 16-19-160. Punchboards for gaming.

It shall be unlawful for any person to use or offer for use any punchboards or other kinds of boards with numbers concealed thereon for the purpose of gaming or chance in this State. Any person violating this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than ten dollars nor more than twenty-five dollars or imprisoned not less than five days nor more than thirty days, or both, at the discretion of the court; provided, that for the second or third offense hereunder the fine shall not be less than twenty-five dollars nor more than one hundred dollars or imprisonment on the public works of the county for a period not exceeding three months.

HISTORY: 1962 Code Section 16-518; 1952 Code Section 16-518; 1942 Code Section 1749-1; 1932 Code Section 1749-A; Cr. C. '22 Section 731; 1918 (30) 728.






CHAPTER 21 - OFFENSES INVOLVING MOTOR VEHICLE TITLES

Section 16-21-10. Altering, forging or counterfeiting certificate of title, registration card or license plate; misrepresentation or concealment in application.

(A) It is unlawful for a person to:

(1) alter, forge, or counterfeit a certificate of title, registration card, or license plate;

(2) alter or forge an assignment of a certificate of title or an assignment or release of a security interest on a certificate of title or on a form the department prescribes;

(3) possess or use a certificate of title, registration card, or license plate, knowing it to have been altered, forged, or counterfeited; or

(4) use a false or fictitious name or address, make a material false statement, fail to disclose a security interest, or conceal any other material fact in an application for a certificate of title or for registration.

(B) A person violating the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

HISTORY: 1962 Code Section 46-150.81; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 38.



Section 16-21-20. Permitting misuse of certificate of title, registration card or license plate; failing to deliver certificate or application; fraudulent application.

A person is guilty of a misdemeanor who:

(1) with fraudulent intent, permits another to use or have possession of a certificate of title, registration card, or license plate who is not entitled to it;

(2) wilfully fails to mail or deliver a certificate of title or application to the department within forty-five days after the time required by Chapter 19 of Title 56;

(3) wilfully fails to deliver to his transferee a certificate of title within forty-five days after the time required by Chapter 19 of Title 56; or

(4) commits a fraud in an application for a title or registration.

HISTORY: 1962 Code Section 46-150.82; 1957 (50) 595; 1995 Act No. 42, Section 1.



Section 16-21-30. Lending certificate of title.

No person shall lend to another any certificate of title issued to him if the person desiring to borrow the certificate would not be entitled to the use thereof, nor shall any person knowingly permit the use of any such certificate by one not entitled thereto. Any violation of this section is a misdemeanor.

HISTORY: 1962 Code Section 46-150.83; 1957 (50) 595.



Section 16-21-40. Removing or falsifying identification number of vehicle or engine; buying, receiving or selling vehicle or engine.

(A) A person who:

(1) wilfully removes or falsifies an identification number of a vehicle or an engine for a vehicle is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

(2) wilfully and with intent to conceal or misrepresent the identity of a vehicle or engine removes or falsifies an identification number of the vehicle or engine is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(3) buys, receives, possesses, sells, or disposes of a vehicle or an engine for a vehicle, knowing that an identification number of the vehicle or engine has been removed or falsified, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

(4) buys, receives, possesses, sells, or disposes of a vehicle or an engine for a vehicle, with knowledge that an identification number of the vehicle or engine has been removed or falsified and with intent to conceal or misrepresent the identity of the vehicle or engine, is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(B) An identification number may be placed on a vehicle or engine by its manufacturer in the regular course of business or placed or restored on a vehicle or engine by authority of the department without violating this section. An identification number so placed or restored is not falsified.

(C) As used in this section:

(1) "Identification number" includes an identifying number, serial number, engine number, or other distinguishing number or mark, placed on a vehicle or engine by its manufacturer or by authority of the department or in accordance with the laws of another state or country;

(2) "Remove" includes deface, cover, and destroy; and

(3) "Falsify" includes alter and forge.

HISTORY: 1962 Code Section 46-150.84; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 39.



Section 16-21-50. Removing or affixing license plates to conceal or misrepresent identity of vehicle or owner.

A person who removes a license plate from a vehicle or affixes to a vehicle a license plate not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of the vehicle or its owner, is guilty of a misdemeanor. As used in this section "remove" includes deface, cover and destroy.

HISTORY: 1962 Code Section 46-150.85; 1957 (50) 595.



Section 16-21-60. Use of vehicle without permission.

(A) It is unlawful for a person not entitled to possession of a vehicle to take, use, or drive a vehicle, without the consent of the owner and with intent to deprive him, temporarily or otherwise, of the vehicle or its possession.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

(B) But if the deprivation of the owner was for a temporary purpose only, unconnected with the commission of or intent to commit a crime other than the taking of the vehicle, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 46-150.86; 1957 (50) 595; 1960 (51) 1602; 1971 (57) 914; 1993 Act No. 184, Section 188.



Section 16-21-70. Use of bicycle or certain other vehicles without permission.

Whoever knowingly and wilfully shall take and use any bicycle or other vehicle, except as defined in Section 56-19-10, without the consent of the owner thereof, but without intent to steal such vehicle, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars or by imprisonment for a period of not more than one year or both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 46-150.87; 1952 Code Section 46-803; 1942 Code Section 1209; 1932 Code Section 1209; Cr. C. '22 Section 97; Cr. C. '12 Section 228; Cr. C. '02 Section 175; R. S. 170; 1883 (18) 434; 1917 (30) 43-47; 1957 (50) 595.



Section 16-21-80. Receiving, possessing, concealing, selling, or disposing of stolen vehicle.

A person not entitled to the possession of a vehicle who receives, possesses, conceals, sells, or disposes of it, knowing it to be stolen or converted under circumstances constituting a crime, is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the vehicle is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the vehicle is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the vehicle is ten thousand dollars or more.

HISTORY: 1962 Code Section 46-150.88; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 120; 2010 Act No. 273, Section 16.X, eff June 2, 2010.



Section 16-21-90. Damaging or tampering with vehicle.

A person who, with intent and without right to do so, damages a vehicle or damages or removes any of its parts or components is guilty of a misdemeanor.

A person who, without right to do so and with intent to commit a crime, tampers with a vehicle or goes in or on it or works or attempts to work any of its parts or components or sets or attempts to set it in motion is guilty of a misdemeanor.

HISTORY: 1962 Code Section 46-150.89; 1957 (50) 595.



Section 16-21-100. False reports of stolen or converted vehicles.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a peace officer or to the Department is guilty of a misdemeanor.

HISTORY: 1962 Code Section 46-150.90; 1957 (50) 595.



Section 16-21-110. Failing to report unclaimed vehicle in garage, repair shop and the like.

A person who fails to report a vehicle as unclaimed in accordance with Section 56-19-840 is guilty of a misdemeanor and punishable by a fine of not more than twenty-five dollars.

HISTORY: 1962 Code Section 46-150.91; 1957 (50) 595.



Section 16-21-120. Other violations.

A person is guilty of a misdemeanor who wilfully violates any other provision of Chapter 19 of Title 56, except as otherwise provided therein.

HISTORY: 1962 Code Section 46-150.92; 1957 (50) 595.



Section 16-21-130. Penalties.

A person who violates the provisions of this chapter, except as specifically provided, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 46-150.93; 1957 (50) 595; 1960 (51) 1602; 1971 (57) 914; 1993 Act No. 184, Section 40.



Section 16-21-140. Accessories, aiders or abettors.

A person who, whether present or absent, aids, abets, induces, procures, or causes the commission of an act under a provision of this chapter is guilty of the principal offense and must be punished accordingly.

HISTORY: 1962 Code Section 46-150.94; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 41.



Section 16-21-150. Admissibility of evidence of prior similar acts.

In a prosecution for a crime specified in this chapter evidence that the defendant has committed a prior act or acts of the same kind is admissible to prove criminal intent or knowledge.

HISTORY: 1962 Code Section 46-150.95; 1957 (50) 595.






CHAPTER 23 - OFFENSES INVOLVING WEAPONS

Section 16-23-10. Definitions.

When used in this article:

(1) "Handgun" means any firearm designed to expel a projectile and designed to be fired from the hand, but shall not include any firearm generally recognized or classified as an antique, curiosity, or collector's item, or any that does not fire fixed cartridges.

(2) "Dealer" means any person engaged in the business of selling firearms at retail or any person who is a pawnbroker.

(3) "Crime of violence" means murder, manslaughter (except negligent manslaughter arising out of traffic accidents), rape, mayhem, kidnapping, burglary, robbery, housebreaking, assault with intent to kill, commit rape, or rob, assault with a dangerous weapon, or assault with intent to commit any offense punishable by imprisonment for more than one year.

(4) "Fugitive from justice" means any person who has fled from or is fleeing from any law enforcement officer to avoid prosecution or imprisonment for a crime of violence.

(5) "Subversive organization" means any group, committee, club, league, society, association, or combination of individuals the purpose of which, or one of the purposes of which, is the establishment, control, conduct, seizure, or overthrow of the government of the United States or any state or political subdivision thereof, by the use of force, violence, espionage, sabotage, or threats or attempts of any of the foregoing.

(6) "Conviction"' as used herein shall include pleas of guilty, pleas of nolo contendere, and forfeiture of bail.

(7) "Division" means the State Law Enforcement Division.

(8) "Purchase" or "sell" means to knowingly buy, offer to buy, receive, lease, rent, barter, exchange, pawn or accept in pawn.

(9) "Person" means any individual, corporation, company, association, firm, partnership, society, or joint stock company.

(10) "Luggage compartment" means the trunk of a motor vehicle which has a trunk; however, with respect to a motor vehicle which does not have a trunk, the term "luggage compartment" refers to the area of the motor vehicle in which the manufacturer designed that luggage be carried or to the area of the motor vehicle in which luggage is customarily carried. In a station wagon, van, hatchback vehicle, truck, or sport utility vehicle, the term "luggage compartment" refers to the area behind the rearmost seat.

HISTORY: 1962 Code Section 16-129; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 685 Sections 1-3; 2004 Act No. 294, Section 1, eff August 16, 2004; 2014 Act No. 123 (S.308), Section 2.D, eff February 11, 2014.

Editor's Note

2010 Act No. 273, Section 7.B, provides:

"The common law offenses of assault and battery with intent to kill, assault with intent to kill, assault and battery of a high and aggravated nature, simple assault and battery, assault of a high and aggravated nature, aggravated assault, and simple assault are abolished for offenses occurring on or after the effective date of this act [June 2, 2010]."

2010 Act No. 277, Section 5, provides:

"The requirements of Section 56-1-80 of the 1976 Code, as amended by Section 3 of this act, must be met upon the renewal of an existing driver's license or special identification card of a person convicted of a crime of violence as defined in Section 16-23-10(3) in this State on or after July 1, 2011."



Section 16-23-20. Unlawful carrying of handgun; exceptions.

It is unlawful for anyone to carry about the person any handgun, whether concealed or not, except as follows, unless otherwise specifically prohibited by law:

(1) regular, salaried law enforcement officers, and reserve police officers of a state agency, municipality, or county of the State, uncompensated Governor's constables, law enforcement officers of the federal government or other states when they are carrying out official duties while in this State, deputy enforcement officers of the Natural Resources Enforcement Division of the Department of Natural Resources, and retired commissioned law enforcement officers employed as private detectives or private investigators;

(2) members of the Armed Forces of the United States, the National Guard, organized reserves, or the State Militia when on duty;

(3) members, or their invited guests, of organizations authorized by law to purchase or receive firearms from the United States or this State or regularly enrolled members, or their invited guests, of clubs organized for the purpose of target shooting or collecting modern and antique firearms while these members, or their invited guests, are at or going to or from their places of target practice or their shows and exhibits;

(4) licensed hunters or fishermen who are engaged in hunting or fishing or going to or from their places of hunting or fishing while in a vehicle or on foot;

(5) a person regularly engaged in the business of manufacturing, repairing, repossessing, or dealing in firearms, or the agent or representative of this person, while possessing, using, or carrying a handgun in the usual or ordinary course of the business;

(6) guards authorized by law to possess handguns and engaged in protection of property of the United States or any agency of the United States;

(7) members of authorized military or civil organizations while parading or when going to and from the places of meeting of their respective organizations;

(8) a person in his home or upon his real property or a person who has the permission of the owner or the person in legal possession or the person in legal control of the home or real property;

(9) a person in a vehicle if the handgun is:

(a) secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle; however, this item is not violated if the glove compartment, console, or trunk is opened in the presence of a law enforcement officer for the sole purpose of retrieving a driver's license, registration, or proof of insurance. If the person has been issued a concealed weapon permit pursuant to Article 4, Chapter 31, Title 23, then the person also may secure his weapon under a seat in a vehicle, or in any open or closed storage compartment within the vehicle's passenger compartment; or

(b) concealed on or about his person, and he has a valid concealed weapons permit pursuant to the provisions of Article 4, Chapter 31, Title 23;

(10) a person carrying a handgun unloaded and in a secure wrapper from the place of purchase to his home or fixed place of business or while in the process of changing or moving one's residence or changing or moving one's fixed place of business;

(11) a prison guard while engaged in his official duties;

(12) a person who is granted a permit under provision of law by the State Law Enforcement Division to carry a handgun about his person, under conditions set forth in the permit, and while transferring the handgun between the permittee's person and a location specified in item (9);

(13) the owner or the person in legal possession or the person in legal control of a fixed place of business, while at the fixed place of business, and the employee of a fixed place of business, other than a business subject to Section 16-23-465, while at the place of business; however, the employee may exercise this privilege only after: (a) acquiring a permit pursuant to item (12), and (b) obtaining the permission of the owner or person in legal control or legal possession of the premises;

(14) a person engaged in firearms-related activities while on the premises of a fixed place of business which conducts, as a regular course of its business, activities related to sale, repair, pawn, firearms training, or use of firearms, unless the premises is posted with a sign limiting possession of firearms to holders of permits issued pursuant to item (12);

(15) a person while transferring a handgun directly from or to a vehicle and a location specified in this section where one may legally possess the handgun.

(16) Any person on a motorcycle when the pistol is secured in a closed saddlebag or other similar closed accessory container attached, whether permanently or temporarily, to the motorcycle.

HISTORY: 1962 Code Section 16-129.1; 1965 (54) 578; 1974 (58) 2871; 1975 (59) 630; 1980 Act No. 349; 1982 Act No. 404; 1993 Act No.181, Section 274; 1995 Act No. 85, Section 3; 1996 Act No. 407, Section 2; 1996 Act No. 464, Section 3; 2004 Act No. 294, Sections 1, 2, eff August 16, 2004; 2006 Act No. 336, Section 1, eff June 2, 2006; 2007 Act No. 28, Section 1, eff May 14, 2007; 2014 Act No. 123 (S.308), Section 2.C, eff February 11, 2014.



Section 16-23-30. Sale or delivery of handgun to and possession by certain persons unlawful; stolen handguns.

(A) It is unlawful for a person to knowingly sell, offer to sell, deliver, lease, rent, barter, exchange, or transport for sale into this State any handgun to:

(1) a person who has been convicted of a crime of violence in any court of the United States, the several states, commonwealths, territories, possessions, or the District of Columbia or who is a fugitive from justice or a habitual drunkard or a drug addict or who has been adjudicated mentally incompetent;

(2) a person who is a member of a subversive organization;

(3) a person under the age of eighteen, but this shall not apply to the issue of handguns to members of the Armed Forces of the United States, active or reserve, National Guard, State Militia, or R. O. T. C., when on duty or training or the temporary loan of handguns for instructions under the immediate supervision of a parent or adult instructor; or

(4) a person who by order of a circuit judge or county court judge of this State has been adjudged unfit to carry or possess a firearm, such adjudication to be made upon application by any police officer, or by any prosecuting officer of this State, or sua sponte, by the court, but a person who is the subject of such an application is entitled to reasonable notice and a proper hearing prior to any such adjudication.

(B) It is unlawful for a person enumerated in subsection (A) to possess or acquire handguns within this State.

(C) A person shall not knowingly buy, sell, transport, pawn, receive, or possess any stolen handgun or one from which the original serial number has been removed or obliterated.

HISTORY: 1962 Code Section 16-129.2; 1965 (54) 578; 2004 Act No. 294, Section 1, eff August 16, 2004; 2006 Act No. 336, Section 4, eff June 2, 2006; 2008 Act No. 192, Section 1, eff April 2, 2008.



Section 16-23-50. Penalties; disposition of fines; forfeiture and disposition of handguns.

(A)(1) A person, including a dealer, who violates the provisions of this article, except Section 16-23-20, is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(2) A person violating the provisions of Section 16-23-20 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(B) In addition to the penalty provided in this section, the handgun involved in the violation of this article must be confiscated. The handgun must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated handgun may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell handguns in this State for a handgun or any other equipment approved by the agency, or destroy it. A weapon must not be disposed of in any manner until the results of any legal proceeding in which it may be involved are finally determined. If the State Law Enforcement Division seized the handgun, the division may keep the handgun for use by its forensic laboratory. Records must be kept of all confiscated handguns received by the law enforcement agencies under the provisions of this article.

HISTORY: 1962 Code Section 16-129.7; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 585; 1986 Act No. 367; 1986 Act No. 532, Section 4; 1988 Act No. 457, Section 1; 1993 Act No. 184, Section 189; 1994 Act No. 497, Part II, Section 36J; 1998 Act No. 297, Section 1; 2004 Act No. 294, Section 1, eff August 16, 2004.



Section 16-23-55. Procedure for returning found handgun.

(A) A handgun that is found and turned over to a law enforcement agency must be held for a period of ninety days. During that period, the agency shall make a diligent effort to determine:

(1) if the handgun is stolen;

(2) if the handgun has been used in the commission of a crime; and (3) the true owner of the handgun.

(B) At least twice during the ninety-day holding period, the agency shall advertise the handgun with its full description in a newspaper having general circulation in the county where the handgun was found.

(C) After the ninety days have elapsed from publication of the first advertisement, and upon request of the individual who found and turned over the handgun, the agency shall return the handgun to this person if the individual fully completes the application process as described in Section 23-31-140 and in federal law, and pays all advertising and other costs incidental to returning the handgun. No handgun may be returned until the individual fully completes the application.

(D) Upon proper completion of the application, the law enforcement agency shall provide copies of the application in compliance with Section 23-31-140.

HISTORY: 1989 Act No. 172, Section 1; 2004 Act No. 294, Section 1, eff August 16, 2004.

Editor's Note

Section 23-31-140, referenced in subsections (C) and (D), was repealed by 2012 Act No. 285.



Section 16-23-60. Construction.

Provisions of this article must not be construed to grant any additional police powers not authorized by law, and do not in any manner affect the powers of constables commissioned by the Governor.

HISTORY: 1962 Code Section 16-129.8; 1974 (58) 2871; 2004 Act No. 294, Section 1, eff August 16, 2004.



Section 16-23-210. Definitions.

When used in this article:

(a) "Machine gun" applies to and includes any weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term shall also include the frame or receiver of any such weapon, any combination or parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person.

(b) "Sawed-off shotgun" means a shotgun having a barrel or barrels of less than eighteen inches in length or a weapon made from a shotgun which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than eighteen inches in length.

(c) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed shotgun shell but does not include an antique firearm as defined in this section.

(d) "Sawed-off rifle" means a rifle having a barrel or barrels of less than sixteen inches in length or a weapon made from a rifle which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than sixteen inches in length.

(e) "Rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed cartridge but does not include an antique firearm as described in this section.

(f) "Antique firearm" means any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898 (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the year 1898) and also any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(g) "Military firearm" means any military weapon, firearm, or destructive device, other than a machine gun, that is manufactured for military use by a firm licensed by the federal government pursuant to a contract with the federal government and does not include a pistol, rifle, or shotgun which fires only one shot for each pull of the trigger.

HISTORY: 1962 Code Section 16-121; 1952 Code Section 16-121; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1999 Act No. 71, Section 1.



Section 16-23-220. Unlawful transportation of machine gun, military firearm, or sawed-off shotgun or rifle within State.

It is unlawful for a person to transport from one place to another in this State or for any railroad company, express company, or other common carrier or any officer, agent, or employee of any of them or other person acting in their behalf knowingly to ship or to transport from one place to another in this State a machine gun or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-122; 1952 Code Section 16-122; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 42.



Section 16-23-230. Unlawful storing, keeping, or possessing of machine gun, military firearm, or sawed-off shotgun or rifle.

It is unlawful for a person to store, keep, possess, or have in possession or permit another to store, keep, possess, or have in possession a machine gun or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-123; 1952 Code Section 16-123; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 43.



Section 16-23-240. Unlawful sale, rental, or giving away of machine gun, military firearm, or sawed-off shotgun or rifle; exceptions.

It is unlawful for a person to sell, rent, give away, or participate in any manner, directly or indirectly, in the sale, renting, giving away, or otherwise disposing of a machine gun, or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-124; 1952 Code Section 16-124; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 44.



Section 16-23-250. Exceptions to application of article.

The provisions of this article do not apply to the Army, Navy, or Air Force of the United States, the National Guard, and organizations authorized by law to purchase or receive machine guns, military firearms, or sawed-off shotguns or sawed-off rifles, from the United States or from this State and the members of these organizations. Any peace officer of the State or of a county or other political subdivision, state constable, member of the highway patrol, railway policeman or warden, superintendent, head keeper or deputy of a state prison, correction facility, workhouse, county jail, city jail, or other institution for the detention of persons convicted or accused of crime or held as witnesses in criminal cases or persons on duty in the postal service of the United States or a common carrier while transporting direct to a police department, military, or naval organization or person authorized by law to possess or use a machine gun, or sawed-off shotgun, or sawed-off rifle, may possess machine guns, or sawed-off shotguns, or sawed-off rifles, when required in the performance of their duties. The provisions of this section must not be construed to apply to machine guns, or sawed-off shotguns, or sawed-off rifles kept for display as relics and which are rendered harmless and not usable.

The provisions of this article do not apply to any manufacturer of machine guns or military firearms licensed pursuant to the provisions of 18 U. S. C. Section 921 et seq., any person authorized to possess these weapons by the United States Department of the Treasury, the Bureau of Alcohol, Tobacco and Firearms, or any other federal agency empowered to grant this authorization, any common or contract carrier transporting or shipping any machine gun or military firearm to or from the manufacturer if the transportation or shipment is not prohibited by federal law, or persons licensed pursuant to Section 23-31-370.

HISTORY: 1962 Code Section 16-125; 1952 Code Section 16-125; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1978 Act No. 541 Section 3; 1986 Act No. 532, Section 1; 1990 Act No. 564, Section 1; 2001 Act No. 106, Section 1.



Section 16-23-260. Penalties.

A person violating the provisions of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-127; 1952 Code Section 16-127; 1942 Code Section 1258-1; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 45.



Section 16-23-270. Article not applicable to antique firearms.

The provisions of this article shall not apply to antique firearms.

HISTORY: 1975 (59) 135; 1990 Act No. 564, Section 1.



Section 16-23-280. Manufacture and sale of machine guns by licensed manufacturer.

Notwithstanding the provisions of this article, machine guns or military firearms manufactured by a firm licensed by the federal government and subject to the Federal Gun Control Act may be legally manufactured, transported, possessed, and sold within the State by the manufacturer thereof.

HISTORY: 1978 Act No. 541 Section 1; 1990 Act No. 564, Section 1.



Section 16-23-405. Definition of "weapon"; confiscation and disposition of weapons used in commission or in furtherance of crime.

(A) Except for the provisions relating to rifles and shotguns in Section 16-23-460, as used in this chapter, "weapon" means firearm (rifle, shotgun, pistol, or similar device that propels a projectile through the energy of an explosive), a blackjack, a metal pipe or pole, or any other type of device, or object which may be used to inflict bodily injury or death.

(B) A person convicted of a crime, in addition to a penalty, shall have a weapon used in the commission or in furtherance of the crime confiscated. Each weapon must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated weapon may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell pistols in this State for a pistol or other equipment approved by the agency, or destroy it. A weapon may not be disposed of until the results of all legal proceedings in which it may be involved are finally determined. A firearm seized by the State Law Enforcement Division may be kept by the division for use by its forensic laboratory.

HISTORY: 1986 Act No. 532, Section 5; 1998 Act No. 297, Section 2; 2008 Act No. 337, Section 1, eff June 25, 2008.



Section 16-23-410. Pointing firearm at another person.

It is unlawful for a person to present or point at another person a loaded or unloaded firearm.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years. This section must not be construed to abridge the right of self-defense or to apply to theatricals or like performances.

HISTORY: 1962 Code Section 16-141; 1952 Code Section 16-141; 1942 Code Section 1119; 1932 Code Section 1119; Cr. C. '22 Section 17; Cr. C. '12 Section 162; 1910 (26) 694; 1993 Act No. 184, Section 46.



Section 16-23-415. Taking firearm or other weapon from law enforcement officer.

An individual who takes a firearm, stun gun, or taser device from the person of a law enforcement officer or a corrections officer is guilty of a felony and, upon conviction, must be imprisoned for not more than five years, or fined not more than five thousand dollars, or both, if all of the following circumstances exist at the time the firearm is taken:

(1) the individual knows or has reason to believe the person from whom the weapon is taken is a law enforcement officer or a corrections officer;

(2) the law enforcement officer or corrections officer is performing his duties as a law enforcement officer or a corrections officer, or the individual's taking of the weapon is directly related to the law enforcement officer's or corrections officer's professional responsibilities;

(3) the individual takes the weapon without consent of the law enforcement officer or corrections officer;

(4) the law enforcement officer is authorized by his employer to carry the weapon in the line of duty; and

(5) the law enforcement officer or corrections officer is authorized by his employer to carry the weapon while off duty and has identified himself as a law enforcement officer.

HISTORY: 2006 Act No. 379, Section 3, eff June 9, 2006.



Section 16-23-420. Possession of firearm on school property; concealed weapons.

(A) It is unlawful for a person to possess a firearm of any kind on any premises or property owned, operated, or controlled by a private or public school, college, university, technical college, other post-secondary institution, or in any publicly owned building, without the express permission of the authorities in charge of the premises or property. The provisions of this subsection related to any premises or property owned, operated, or controlled by a private or public school, college, university, technical college, or other post-secondary institution, do not apply to a person who is authorized to carry a concealed weapon pursuant to Article 4, Chapter 31, Title 23 when the weapon remains inside an attended or locked motor vehicle and is secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle.

(B) It is unlawful for a person to enter the premises or property described in subsection (A) and to display, brandish, or threaten others with a firearm.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) This section does not apply to a guard, law enforcement officer, or member of the armed forces, or student of military science. A married student residing in an apartment provided by the private or public school whose presence with a weapon in or around a particular building is authorized by persons legally responsible for the security of the buildings is also exempted from the provisions of this section.

(E) For purposes of this section, the terms "premises" and "property" do not include state or locally owned or maintained roads, streets, or rights-of-way of them, running through or adjacent to premises or property owned, operated, or controlled by a private or public school, college, university, technical college, or other post-secondary institution, which are open full time to public vehicular traffic.

(F) This section does not apply to a person who is authorized to carry concealed weapons pursuant to Article 4, Chapter 31 of Title 23 when upon any premises, property, or building that is part of an interstate highway rest area facility.

HISTORY: 1962 Code Section 16-141.1; 1969 (56) 319; 1993 Act No. 184, Section 47; 1996 Act No. 464, Section 6; 2002 Act No. 274, Section 1, eff May 28, 2002; 2004 Act No. 294, Section 3, eff August 16, 2004; 2009 Act No. 32, Section 2, eff June 2, 2009.



Section 16-23-430. Carrying weapon on school property; concealed weapons.

(A) It shall be unlawful for any person, except state, county, or municipal law enforcement officers or personnel authorized by school officials, to carry on his person, while on any elementary or secondary school property, a knife, with a blade over two inches long, a blackjack, a metal pipe or pole, firearms, or any other type of weapon, device, or object which may be used to inflict bodily injury or death.

(B) This section does not apply to a person who is authorized to carry a concealed weapon pursuant to Article 4, Chapter 31, Title 23 when the weapon remains inside an attended or locked motor vehicle and is secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than five years, or both. Any weapon or object used in violation of this section may be confiscated by the law enforcement division making the arrest.

HISTORY: 1962 Code Section 16-141.2; 1971 (57) 535; 1990 Act No. 579, Section 1; 1993 Act No. 184, Section 48; 2009 Act No. 32, Section 1, eff June 2, 2009.

Editor's Note

1990 Act No. 579, Section 7, eff June 12, 1990, provides as follows:

"SECTION 7. This act may be cited as the 'Safe Schools Act of 1990'."



Section 16-23-440. Discharging firearms at or into dwellings, structures, enclosures, vehicles or equipment; penalties.

(A) It is unlawful for a person to discharge or cause to be discharged unlawfully firearms at or into a dwelling house, other building, structure, or enclosure regularly occupied by persons. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than ten years, or both.

(B) It is unlawful for a person to discharge or cause to be discharged unlawfully firearms at or into any vehicle, aircraft, watercraft, or other conveyance, device, or equipment while it is occupied. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-142; 1952 Code Section 16-142; 1942 Code Section 1120; 1932 Code Section 1120; Cr. C. '22 Section 18; Cr. C. '12 Section 163; 1910 (26) 785; 1988 Act No. 469; 1993 Act No. 184, Section 49; 2001 Act No. 98, Section 1.



Section 16-23-450. Placing loaded trap gun, spring gun or like device.

It shall be unlawful for any person to construct, set or place a loaded trap gun, spring gun or any like device in any manner in any building or in any place within this State, and any violation of the provisions of this section shall constitute a misdemeanor and be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment of not less than thirty days nor more than one year or by both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 16-143; 1952 Code Section 16-143; 1942 Code Section 1121; 1932 Code Section 1121; 1931 (37) 78.



Section 16-23-460. Carrying concealed weapons; forfeiture of weapons.

(A) A person carrying a deadly weapon usually used for the infliction of personal injury concealed about his person is guilty of a misdemeanor, must forfeit to the county, or, if convicted in a municipal court, to the municipality, the concealed weapon, and must be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned not less than thirty days nor more than ninety days.

(B) The provisions of this section do not apply to:

(1) A person carrying a concealed weapon upon his own premises or pursuant to and in compliance with Article 4, Chapter 31 of Title 23; or

(2) peace officers in the actual discharge of their duties.

(C) The provisions of this section also do not apply to rifles, shotguns, dirks, slingshots, metal knuckles, knives, or razors unless they are used with the intent to commit a crime or in furtherance of a crime.

HISTORY: 1962 Code Section 16-145; 1952 Code Section 16-145; 1942 Code Section 1256; 1932 Code Section 1256; Cr. C. '22 Section 151; Cr. C. '12 Section 158; Cr. C. '02 Section 130; G. S. 2472; R. S. 129; 1880 (17) 448; 1894 (21) 824; 1897 (22) 423; 1900 (23) 446; 1922 (32) 905; 1965 (54) 578; 1975 (59) 743; 1986 Act No. 532, Section 6; 1996 Act No. 464, Section 4; 2008 Act No. 337, Section 2, eff June 25, 2008.



Section 16-23-465. Additional penalty for unlawfully carrying pistol or firearm onto premises of business selling alcoholic liquor, beer or wine for on-premises consumption; exceptions.

(A) In addition to the penalties provided for by Sections 16-11-330, 16-11-620, 16-23-460, 23-31-220, and Article 1, Chapter 23, Title 16, a person convicted of carrying a firearm into a business which sells alcoholic liquor, beer, or wine for consumption on the premises is guilty of a misdemeanor, and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than two years, or both.

In addition to the penalties described above, a person who violates this section while carrying a concealable weapon pursuant to Article 4, Chapter 31, Title 23 must have his concealed weapon permit revoked for a period of five years.

(B)(1) This section does not apply to a person carrying a concealable weapon pursuant to and in compliance with Article 4, Chapter 31, Title 23; however, the person shall not consume alcoholic liquor, beer, or wine while carrying the concealable weapon on the business' premises. A person who violates this item may be charged with a violation of subsection (A).

(2) A property owner, holder of a lease interest, or operator of a business may prohibit the carrying of concealable weapons into the business by posting a "NO CONCEALABLE WEAPONS ALLOWED" sign in compliance with Section 23-31-235. A person who carries a concealable weapon into a business with a sign posted in compliance with Section 23-31-235 may be charged with a violation of subsection (A).

(3) A property owner, holder of a lease interest, or operator of a business may request that a person carrying a concealable weapon leave the business' premises, or any portion of the premises, or request that a person carrying a concealable weapon remove the concealable weapon from the business' premises, or any portion of the premises. A person carrying a concealable weapon who refuses to leave a business' premises or portion of the premises when requested or refuses to remove the concealable weapon from a business' premises or portion of the premises when requested may be charged with a violation of subsection (A).

HISTORY: 1977 Act No. 45; 1993 Act No. 184, Section 190; 1996 Act No. 464, Section 5; 2002 Act No. 274, Section 2, eff May 28, 2002; 2014 Act No. 123 (S.308), Section 1, eff February 11, 2014.



Section 16-23-470. Illegal possession of tear-gas gun or ammunition.

(A) It is unlawful for anyone except an authorized law enforcement officer to possess, use, transport, sell, or buy a tear-gas machine or gun, or its parts, or any ammunition, shells, or equipment that may be used in a tear-gas gun or machine. It is lawful for a person for self-defense purposes only to possess, use, transport, sell, or buy a tear-gas machine or gun, or its parts, or ammunition, shells, or equipment for a tear-gas machine or gun, but the capacity of a tear-gas cartridge, shell, or container shall not exceed fifty cubic centimeters nor shall a tear-gas machine or gun have the capability of shooting a cartridge, shell, or container of more than fifty cubic centimeters.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than five thousand dollars, or both.

(C) Except as permitted above, nothing in this section prohibits the purchase, sale, transportation, or use of tear gas for the destruction of insects or rodents if tear gas is not in containers or shells suitable for use in a tear-gas gun, equipment, or machine and if the purchaser has written authority for the purchase and use of tear gas from the county agent of the county in which he resides.

HISTORY: 1962 Code Section 16-147; 1952 Code Section 16-147; 1948 (45) 1857; 1978 Act No. 603; 1993 Act No. 184, Section 191.



Section 16-23-480. Manufacture or possession of article designed to cause damage by fire or other means.

It is unlawful for a person to manufacture, cause to be manufactured, or possess any object or article which is designed to cause damage by fire or any other means to person or property either by ignition, detonation, or other means. It is unlawful for a person to possess any object or article solely for the purpose of causing damage by fire or other means to person or property either by ignition, detonation, or other means.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-148; 1969 (56) 320; 1993 Act No. 184, Section 50.



Section 16-23-490. Additional punishment for possession of firearm or knife during commission of, or attempt to commit, violent crime.

(A) If a person is in possession of a firearm or visibly displays what appears to be a firearm or visibly displays a knife during the commission of a violent crime and is convicted of committing or attempting to commit a violent crime as defined in Section 16-1-60, he must be imprisoned five years, in addition to the punishment provided for the principal crime. This five-year sentence does not apply in cases where the death penalty or a life sentence without parole is imposed for the violent crime.

(B) Service of the five-year sentence is mandatory unless a longer mandatory minimum term of imprisonment is provided by law for the violent crime. The court may impose this mandatory five-year sentence to run consecutively or concurrently.

(C) Except as provided in this subsection, the person sentenced under this section is not eligible during this five-year period for parole, work release, or extended work release. The five years may not be suspended and the person may not complete his term of imprisonment in less than five years pursuant to good-time credits or work credits, but may earn credits during this period. The person is eligible for work release, if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment.

(D) As used in this section, "firearm" means any machine gun, automatic rifle, revolver, pistol, or any weapon which will, or is designed to, or may readily be converted to expel a projectile; "knife" means an instrument or tool consisting of a sharp cutting blade whether or not fastened to a handle which is capable of being used to inflict a cut, slash, or wound.

(E) The additional punishment may not be imposed unless the indictment alleged as a separate count that the person was in possession of a firearm or visibly displayed what appeared to be a firearm or visibly displays a knife during the commission of the violent crime and conviction was had upon this count in the indictment. The penalties prescribed in this section may not be imposed unless the person convicted was at the same time indicted and convicted of a violent crime as defined in Section 16-1-60.

HISTORY: 1962 Code Section 16-149; 1970 (56) 1968; 1986 Act No. 462, Section 28; 1993 Act No. 184, Section 51; 2010 Act No. 273, Section 27, eff June 2, 2010.



Section 16-23-500. Unlawful possession of a firearm by a person convicted of violent offense; confiscation; return of firearm to innocent owner.

(A) It is unlawful for a person who has been convicted of a violent crime, as defined by Section 16-1-60, that is classified as a felony offense, to possess a firearm or ammunition within this State.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(C)(1) In addition to the penalty provided in this section, the firearm or ammunition involved in the violation of this section must be confiscated. The firearm or ammunition must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated firearm or ammunition may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell firearms or ammunition in this State for a firearm, ammunition, or any other equipment approved by the agency, or destroy it. A firearm or ammunition must not be disposed of in any manner until the results of any legal proceeding in which it may be involved are finally determined. If the State Law Enforcement Division seized the firearm or ammunition, the division may keep the firearm or ammunition for use by its forensic laboratory. Records must be kept of all confiscated firearms or ammunition received by the law enforcement agencies under the provisions of this section.

(2) A law enforcement agency that receives a firearm or ammunition pursuant to this section shall administratively release the firearm or ammunition to an innocent owner. The firearm or ammunition must not be released to the innocent owner until the results of any legal proceedings in which the firearm or ammunition may be involved are finally determined. Before the firearm or ammunition may be released, the innocent owner shall provide the law enforcement agency with proof of ownership and shall certify that the innocent owner will not release the firearm or ammunition to the person who has been charged with a violation of this section which resulted in the confiscation of the firearm or ammunition. The law enforcement agency shall notify the innocent owner when the firearm or ammunition is available for release. If the innocent owner fails to recover the firearm or ammunition within thirty days after notification of the release, the law enforcement agency may maintain or dispose of the firearm or ammunition as otherwise provided in this section.

(D) The judge that hears the case involving the violent offense, as defined by Section 16-1-60, that is classified as a felony offense, shall make a specific finding on the record that the offense is a violent offense, as defined by Section 16-1-60, and is classified as a felony offense. A judge's failure to make a specific finding on the record does not bar or otherwise affect prosecution pursuant to this subsection and does not constitute a defense to prosecution pursuant to this subsection.

HISTORY: 2010 Act No. 273, Section 25, eff June 2, 2010; 2016 Act No. 154 (H.3545), Section 2, eff April 21, 2016.

Effect of Amendment

2016 Act No. 154, Section 2, in (C), inserted paragraph identifier (1), and added (2), relating to the release of a firearm to an innocent owner; and in (D), added the second sentence, relating to the failure to make a specific finding.



Section 16-23-520. Use, transportation, manufacture, possession, purchase, or sale of teflon-coated ammunition.

It is unlawful for a person to use, transport, manufacture, possess, distribute, sell, or buy any ammunition or shells that are coated with polytetrafluoroethylene (teflon).

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

HISTORY: 1984 Act No. 340; 1993 Act No. 184, Section 52.



Section 16-23-530. Firearms; possession by or sale to unlawful alien; penalties.

(A) It is unlawful for an alien unlawfully present in the United States to possess, purchase, offer to purchase, sell, lease, rent, barter, exchange, or transport into this State a firearm.

(B) It is unlawful for a person to knowingly sell, offer to sell, deliver, lease, rent, barter, exchange, or transport for sale into this State a firearm to a person knowing that such person is not lawfully present in the United States.

(C) A person violating the provisions of subsection (A) of this section is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(D) A person violating the provisions of subsection (B) of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than three years, or both.

HISTORY: 2008 Act No. 280, Section 15, eff June 4, 2008.



Section 16-23-710. Definitions.

For purposes of this article:

(1) "Bacteriological weapon" and "biological weapon" mean devices which are designed in a manner as to permit the intentional release into the population or environment of microbiological or other biological materials, toxins, or agents, whatever their origin or method of production, in a manner not authorized by law, or any device, the development, production, or stockpiling of which is prohibited pursuant to the "Convention of the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and their Destruction", 26 U.S.T. 583, TIAS 8063.

(2) "Bomb" includes a destructive device capable of being detonated, triggered, or set off to release any substance or material that is destructive, irritating, odoriferous, or otherwise harmful to one or more organisms including, but not limited to, human beings, livestock, animals, crops or vegetation, or to earth, air, water, or any other material or substance necessary or required to sustain human or any other individual form of life, or to real or personal property.

(3) "Bomb technician", "explosive ordnance technician", or "EOD technician" means either:

(a) a law enforcement officer, fire official, emergency management official, or an employee of the State, its political subdivisions, or an authority of the State or a political subdivision, whose job title includes the designation of bomb technician, explosive ordnance disposal technician, or EOD technician and whose assigned duties include the rendering-safe of improvised explosive devices, destructive devices, old or abandoned explosives, war relics, or souvenirs while acting in the performance of his official duties; or

(b) an official or employee of the United States including, but not limited to, a member of the Armed Forces of the United States, who is qualified as an explosive ordnance disposal technician under the federal, state, or local laws or regulations while acting in the performance of his duty.

(4) "Building" means any structure, vehicle, watercraft, or aircraft:

(a) where any person lodges or lives; or

(b) where people assemble for purposes of business, government, education, religion, entertainment, public transportation, or public use or where goods are stored. Where a building consists of two or more units separately occupied or secured, each unit is considered both a separate building in itself and a part of the main building.

(5) "Device" means an object, contrivance, instrument, technique, or any thing that is designed, manufactured, assembled, or capable of serving any purpose in a bomb, destructive device, explosive, incendiary, or weapon of mass destruction.

(6) "Detonate" means to explode or cause to explode.

(7) "Destructive device" means:

(a) a bomb, incendiary device, or any thing that can detonate, explode, be released, or burn by mechanical, chemical, or nuclear means, or that contains an explosive, incendiary, poisonous gas, or toxic substance (chemical, biological, or nuclear materials) including, but not limited to, an incendiary or over-pressure device, or any other device capable of causing damage, injury, or death;

(b) a bacteriological weapon or biological weapon; or

(c) a combination of any parts, components, chemical compounds, or other substances, either designed or intended for use in converting any device into a destructive device which has been or can be assembled to cause damage, injury, or death.

(8) "Detonator" means a device containing a detonating charge used to initiate detonation in an explosive or any device capable of triggering or setting off an explosion or explosive charge including, but not limited to, impact or an impact device, a timing mechanism, electricity, a primer, primer or detonating cord, a detonating cap or device of any kind, detonating waves, electric blasting caps, blasting caps for use with safety fuses, shock tube initiator, and detonating cord delay connectors, or any other device capable of detonating or exploding a bomb, weapon of mass destruction, or destructive device.

(9) "Distribute" means the actual or constructive delivery or the attempted transfer from one person to another.

(10) "Explosive" means a chemical compound or other substance or a mechanical system intended for the purpose of producing an explosion capable of causing injury, death, or damage to property or an explosive containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury, death, or damage to property. Explosives include, but are not limited to, the list of explosive materials published and periodically updated by the Bureau of Alcohol, Tobacco and Firearms.

(11) "Hoax device" or "replica" means a device or object which has the appearance of a destructive device.

(12) "Incendiary" means any material that:

(a) causes, or is capable of causing, fire when it is lit or ignited; and

(b) is used to ignite a flammable liquid or compound in an unlawful manner.

(13) "Incendiary device" means a destructive device, however possessed or delivered, and by whatever name called, containing or holding a flammable liquid or compound, which is capable of being ignited by any means possible. Incendiary device includes, but is not limited to, any form of explosive, explosive bomb, grenade, missile, or similar device, whether capable of being carried or thrown by a person acting alone or with one or more persons, but does not include a device manufactured or produced for the primary purpose of illumination or for marking detours, obstructions, defective paving, or other hazards on streets, roads, highways, or bridges, when used in a lawful manner.

(14) "Over-pressure device" means a container filled with an explosive gas or expanding gas or liquid which is designed or constructed so as to cause the container to break, fracture, or rupture in a manner capable of causing death, injury, or property damage, and includes, but is not limited to, a chemical reaction bomb, an acid bomb, a caustic bomb, or a dry ice bomb.

(15) "Parts" mean a combination of parts, components, chemical compounds, or other substances, designed or intended for use in converting any device into a destructive device.

(16) "Poisonous gases" mean a toxic chemical or its precursors that through its chemical action or properties on life processes, causes death or injury to human beings or other living organisms. However, the term does not include:

(a) riot control agents, smoke and obscuration materials, or medical products which are manufactured, possessed, transported, or used in accordance with the laws of this State or the United States;

(b) tear gas devices designed to be carried on or about the person which contain not more than fifty cubic centimeters of the chemical; or

(c) pesticides, as used in agriculture and household products.

(17) "Property" means real or personal property of any kind including money, choses in action, and other similar interest in property.

(18) "Terrorism" includes activities that:

(a) involve acts dangerous to human life that are a violation of the criminal laws of this State;

(b) appear to be intended to:

(i) intimidate or coerce a civilian population;

(ii) influence the policy of a government by intimidation or coercion; or

(iii) affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(c) occur primarily within the territorial jurisdiction of this State.

(19) "Weapon of mass destruction" means:

(a) any destructive device as defined in item (7);

(b) any weapon that is designed or intended to cause death or serious bodily injury through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

(c) any weapon involving a disease organism; or

(d) any weapon that is designed to release radiation or radioactivity at a level dangerous to human life.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-715. Possession, threatened or attempted use of weapon of mass destruction for act of terrorism; penalty.

A person who, without lawful authority, possesses, uses, threatens, or attempts or conspires to possess or use a weapon of mass destruction in furtherance of an act of terrorism is guilty of a felony and upon conviction:

(1) in cases resulting in the death of another person, must be punished by death or by imprisonment for life; or

(2) in cases which do not result in the death of another person, must be punished by imprisonment for not less than twenty-five years nor more than life.

HISTORY: 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-720. Use, counseling or soliciting others to use, possessing, or threatening to use destructive device; harboring terrorist.

(A) It is unlawful for a person intentionally to use a destructive device or cause an explosion, or intentionally to aid, counsel, solicit another, or procure the use of a destructive device. A person who violates this subsection is guilty of a felony and, upon conviction:

(1) in cases resulting in the death of another person where there was malice aforethought, must be punished by death, by imprisonment for life, or by a mandatory minimum term of imprisonment for thirty years;

(2) in cases resulting in the death of another person where there was not malice aforethought, must be imprisoned not less than ten years nor more than thirty years; and

(3) in cases resulting in injury to a person, must be imprisoned for not less than ten years nor more than twenty-five years.

(B) A person who intentionally causes an explosion by means of a destructive device or aids, counsels, solicits another, or procures an explosion by means of a destructive device, which results in damage to a building or other real or personal property, or a person who attempts to injure another or damage or destroy a building or other real or personal property by means of a destructive device, is guilty of a felony and, upon conviction, must be imprisoned for not less than ten years nor more than twenty-five years.

(C) A person who knowingly possesses, manufactures, transports, distributes, or possesses with the intent to distribute a destructive device or any explosive, incendiary device, or over-pressure device or toxic substance or material which has been configured to cause damage, injury, or death, or a person who possesses parts, components, or materials which when assembled constitute a destructive device is guilty of a felony and, upon conviction, must be imprisoned for not less than two years nor more than fifteen years.

(D) A person who threatens, solicits another to threaten, or conspires to threaten to cause damage, injury, or death or to cause damage to or destroy a building or other real or personal property by means of destructive device is guilty of a felony and, upon conviction, must be imprisoned for not more than fifteen years.

(E) A person who knowingly protects, harbors, or conceals another who is known by the person to have planned, executed, or committed any violation of the provisions of this article is guilty of a felony and, upon conviction, must be imprisoned for not more than fifteen years.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-730. Hoax device or replica of destructive device or detonator; manufacture, possession or transport; threat to use; penalties.

A person who knowingly manufactures, possesses, transports, distributes, uses or aids, or counsels, solicits another, or conspires with another in the use of a hoax device or replica of a destructive device or detonator which causes any person reasonably to believe that the hoax device or replica is a destructive device or detonator is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year or fined not more than ten thousand dollars, or both. A person who communicates or transmits to another person that a hoax device or replica is a destructive device or detonator with the intent to intimidate or threaten injury, to obtain property of another, or to interfere with the ability of another person to conduct or carry on his life, business, trade, education, religious worship, or to interfere with the operations and functions of any government entity is guilty of a felony and, upon conviction, must be imprisoned for not less than two years nor more than fifteen years.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-740. Hindering explosive ordinance technician or law enforcement official while detecting or disarming destructive device; penalty.

A person who knowingly and wilfully hinders or obstructs an explosive ordnance technician, bomb technician, law enforcement officer, fire official, emergency management official, public safety officer, animal trained to detect destructive devices, or any robot or mechanical device designed for or utilized by a law enforcement officer, fire official, emergency management official, public safety officer, or bomb technician of this State or of the United States while in the detection, disarming, or destruction of a destructive device is guilty of a felony and, upon conviction, must be imprisoned for not less than one year nor more than five years.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-750. Conveying false information regarding attempted use of a destructive device; aiding or conspiring; penalty.

A person who conveys or causes to be conveyed false information, knowing the information to be false, concerning an attempt or alleged attempt being made or to be made to kill, injure, or intimidate any person or to damage or destroy any building or other real or personal property by means of an explosive, incendiary, or destructive device or who aids, employs, or conspires with any person to do or cause to be done any of the acts in this section, is guilty of a felony and, upon conviction, for a first offense must be imprisoned for not less than one year nor more than ten years. For a second or subsequent offense, the person must be imprisoned for not less than five years nor more than fifteen years. A sentence imposed for a violation of this section must not be suspended and probation must not be granted.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-760. Admissibility of photographic evidence of destructive devices; custody of inert devices introduced into evidence.

(A) Unless otherwise ordered by a court of competent jurisdiction, photographs, electronic imaging, video tapes, or other identification or analysis of a destructive device, explosive, incendiary, poisonous gas, toxic substance, whether chemical, biological, or nuclear material, or detonator identified by a qualified bomb technician or person qualified as a forensic expert in the field of destructive devices is admissible in any civil or criminal trial in lieu of production of the actual destructive device or detonator. Evidence transferred to the clerk of court by a qualified bomb technician for safekeeping must not be destroyed except pursuant to a court order issued by a court of competent jurisdiction.

(B) If a destructive device, explosive, incendiary, poisonous gas, toxic substance, whether chemical, biological, or nuclear material, or detonator that has been rendered inert and safe is introduced into evidence in any criminal or civil trial, the clerk of court may retain custody or transfer custody of the destructive device or detonator to a qualified bomb technician for safekeeping only after the destructive device has been preserved as evidence by photograph, videotape, or other suitable means of identification.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-770. Forfeiture of property used or intended for use in violation of article; storage and destruction; exceptions.

(A) All property used or intended for use in violation of this article and all proceeds derived from, realized from, or traced back to property used or intended for use in violation of this article is contraband and subject to forfeiture. Property subject to forfeiture must be seized by a law enforcement agency and forfeited to the State, a political subdivision of the State, or the seizing law enforcement agency.

(B) On application of a seizing law enforcement agency, the circuit court may order the agency to destroy or transfer the seized device to any agency of this State or of the United States that can safely store or render harmless a destructive device, explosive, poisonous gas, or detonator if the court finds that it is impractical or unsafe for the seizing law enforcement agency to store the destructive device, explosive, poisonous gas, or detonator. Notwithstanding Section 16-23-760, the application for destruction of a destructive device may be made at anytime after seizure. Any destruction ordered pursuant to this subsection must be done in the presence of at least one credible witness or recorded on film, videotape, or other electronic imaging method. The court also may order the seizing agency or the agency to which the device, explosive, poisonous gas, or detonator is transferred to make a report of the destruction, take samples before the destruction, or both.

(C) Nothing in subsection (A) or (B) prohibits a bomb technician, law enforcement officer, or fire official from taking action that will render an explosive, destructive device, poisonous gas, or detonator, or other object which is suspected of being an explosive, destructive device, poisonous gas, or detonator safe without prior approval of a court when the action is in the performance of his duties and is intended to protect lives or property which are in imminent danger.

(D) The provisions of this article do not apply to the lawful use of:

(1) fertilizers, propellant activated devices, or propellant activated industrial tools manufactured, imported, distributed, or used for their intended purposes;

(2) pesticides which are manufactured, stored, transported, distributed, possessed, or used in accordance with Chapter 7, Title 2, the federal Insecticide, Fungicide, and Rodenticide Act and the Environmental Pesticide Control Act of 1972;

(3) explosives, blasting agents, detonators, and other objects regulated and controlled by the South Carolina Explosives Control Act;

(4) ammunition for small arms and firearms;

(5) components of ammunition for small arms and firearms;

(6) ammunition reloading equipment;

(7) the use of small arms propellant when used in war reenactments;

(8) firearms, as defined in Section 16-8-10; or

(9) fireworks and explosives which are permitted to be sold, possessed, or used under Chapter 35 of Title 23.

(E) The provisions of this article do not apply to the military or naval forces of the United States, to the duly organized military force of a state or territory, or to police or fire departments in this State when they are acting within their official capacities and in performance of their duties.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



Section 16-23-780. Reporting existence and location of destructive device or weapon of mass destruction.

All state, county, and municipal law enforcement officers who encounter a known or suspected destructive device, biological or bacteriological weapon or a nuclear, biological, or chemical weapon of mass destruction in the course of their employment must immediately report the existence and location of the device or weapon to the State Law Enforcement Division for purposes of disseminating the information to law enforcement agencies, and to the appropriate state and local public health officials for purposes of enabling public health officials to assess the nature and extent of the threat of the device or weapon to public health.

HISTORY: 2002 Act No. 339, Section 13, eff July 2, 2002.






CHAPTER 25 - CRIMINAL DOMESTIC VIOLENCE

Section 16-25-10. Definitions.

As used in this article, the term:

(1) "Deadly weapon" means any pistol, dirk, slingshot, metal knuckles, razor, or other instrument which can be used to inflict deadly force.

(2) "Great bodily injury" means bodily injury which causes a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of a bodily member or organ.

(3) "Household member" means:

(a) a spouse;

(b) a former spouse;

(c) persons who have a child in common; or

(d) a male and female who are cohabiting or formerly have cohabited.

(4) "Moderate bodily injury" means physical injury that involves prolonged loss of consciousness or that causes temporary or moderate disfigurement or temporary loss of the function of a bodily member or organ or injury that requires medical treatment when the treatment requires the use of regional or general anesthesia or injury that results in a fracture or dislocation. Moderate bodily injury does not include one-time treatment and subsequent observation of scratches, cuts, abrasions, bruises, burns, splinters, or any other minor injuries that do not ordinarily require extensive medical care.

(5) "Prior conviction of domestic violence" includes conviction of any crime, in any state, containing among its elements those enumerated in, or substantially similar to those enumerated in, Section 16-25-20(A) that is committed against a household member as defined in item (3) within the ten years prior to the incident date of the current offense.

(6) "Protection order" means any order of protection, restraining order, condition of bond, or any other similar order issued in this State or another state or foreign jurisdiction for the purpose of protecting a household member.

(7) "Firearm" means a pistol, revolver, rifle, shotgun, machine gun, submachine gun, or an assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive but does not include an antique firearm as defined in 18 U.S.C. 921(a)(16).

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 1, eff January 1, 2006; 2015 Act No. 58 (S.3), Pt II, Section 2, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 2, rewrote the section, adding (1), (2), (4), (5), (6), and (7); and in (3), changed the paragraph designators from numbers to letters.



Section 16-25-20. Acts prohibited; penalties.

(A) It is unlawful to:

(1) cause physical harm or injury to a person's own household member; or

(2) offer or attempt to cause physical harm or injury to a person's own household member with apparent present ability under circumstances reasonably creating fear of imminent peril.

(B) Except as otherwise provided in this section, a person commits the offense of domestic violence in the first degree if the person violates the provisions of subsection (A) and:

(1) great bodily injury to the person's own household member results or the act is accomplished by means likely to result in great bodily injury to the person's own household member;

(2) the person violates a protection order and in the process of violating the order commits domestic violence in the second degree;

(3) has two or more prior convictions of domestic violence within ten years of the current offense;

(4) the person uses a firearm in any manner while violating the provisions of subsection (A); or

(5) in the process of committing domestic violence in the second degree one of the following also results:

(a) the offense is committed in the presence of, or while being perceived by a minor;

(b) the offense is committed against a person known, or who reasonably should have been known, by the offender to be pregnant;

(c) the offense is committed during the commission of a robbery, burglary, kidnapping, or theft;

(d) the offense is committed by impeding the victim's breathing or air flow; or

(e) the offense is committed using physical force or the threatened use of force against another to block that person's access to any cell phone, telephone, or electronic communication device with the purpose of preventing, obstructing, or interfering with:

(i) the report of any criminal offense, bodily injury, or property damage to a law enforcement agency; or

(ii) a request for an ambulance or emergency medical assistance to any law enforcement agency or emergency medical provider.

A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

Domestic violence in the first degree is a lesser included offense of domestic violence of a high and aggravated nature, as defined in Section 16-25-65.

(C) A person commits the offense of domestic violence in the second degree if the person violates subsection (A) and:

(1) moderate bodily injury to the person's own household member results or the act is accomplished by means likely to result in moderate bodily injury to the person's own household member;

(2) the person violates a protection order and in the process of violating the order commits domestic violence in the third degree;

(3) the person has one prior conviction for domestic violence in the past ten years from the current offense; or

(4) in the process of committing domestic violence in the third degree one of the following also results:

(a) the offense is committed in the presence of, or while being perceived by, a minor;

(b) the offense is committed against a person known, or who reasonably should have been known, by the offender to be pregnant;

(c) the offense is committed during the commission of a robbery, burglary, kidnapping, or theft;

(d) the offense is committed by impeding the victim's breathing or air flow; or

(e) the offense is committed using physical force or the threatened use of force against another to block that person's access to any cell phone, telephone, or electronic communication device with the purpose of preventing, obstructing, or interfering with:

(i) the report of any criminal offense, bodily injury, or property damage to a law enforcement agency; or

(ii) a request for an ambulance or emergency medical assistance to any law enforcement agency or emergency medical provider.

A person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than two thousand five hundred dollars nor more than five thousand dollars or imprisoned for not more than three years, or both.

Domestic violence in the second degree is a lesser-included offense of domestic violence in the first degree, as defined in subsection (B), and domestic violence of a high and aggravated nature, as defined in Section 16-25-65.

Assault and battery in the second degree pursuant to Section 16-3-600(D) is a lesser-included offense of domestic violence in the second degree as defined in this subsection.

(D) A person commits the offense of domestic violence in the third degree if the person violates subsection (A).

(1) A person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars nor more than two thousand five hundred dollars or imprisoned not more than ninety days, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, and 22-3-550, an offense pursuant to the provisions of this subsection may be tried in summary court.

(2) Domestic violence in the third degree is a lesser-included offense of domestic violence in the second degree, as defined in subsection (C), domestic violence in the first degree, as defined in subsection (B), and domestic violence of a high and aggravated nature, as defined in Section 16-25-65.

(3) Assault and battery in the third degree pursuant to Section 16-3-600(E) is a lesser-included offense of domestic violence in the third degree as defined in this subsection.

(4) A person who violates this subsection is eligible for pretrial intervention pursuant to Chapter 22, Title 17.

(E) When a person is convicted of a violation of Section 16-25-20(B) or (C) or Section 16-25-65, the circuit court may suspend execution of all or part of the sentence and place the offender on probation, or if a person is convicted of a violation of Section 16-25-20(D), the court may suspend execution of all or part of the sentence, conditioned upon:

(1) the offender's mandatory completion, to the satisfaction of the court, of a domestic violence intervention program designed to treat batterers in accordance with the provisions of subsection (G);

(2) fulfillment of all the obligations arising under court order pursuant to this section and Section 16-25-65;

(3) other reasonable terms and conditions of probation as the court may determine necessary to ensure the protection of the victim; and

(4) making restitution as the court deems appropriate.

(F) In determining whether or not to suspend the imposition or execution of all or part of a sentence as provided in this section, the court must consider the nature and severity of the offense, the number of times the offender has repeated the offense, and the best interests and safety of the victim.

(G) An offender who participates in a domestic violence intervention program pursuant to this section, shall participate in a program offered through a government agency, nonprofit organization, or private provider selected and approved by the Circuit Solicitor with jurisdiction over the offense or the Attorney General if the offense is prosecuted by the Attorney General's Office. If the offender moves to a different circuit after entering a treatment program selected by the Circuit Solicitor, the Circuit Solicitor for the county in which the offender resides shall have the authority to select and approve the batterer's treatment program. The offender shall pay a reasonable fee, if required, for participation in the program but no person may be denied participation due to inability to pay. If the offender suffers from a substance abuse problem or mental health concern, the judge may order, or the program may refer, the offender to supplemental treatment coordinated through the Department of Alcohol and Other Drug Abuse Services with the local alcohol and drug treatment authorities pursuant to Section 61-12-20 or the Department of Mental Health or Veterans' Hospital, respectively. The offender must pay a reasonable fee for participation in the substance abuse treatment or mental health program, if required, but no person may be denied participation due to inability to pay.

(H) A person who violates the terms and conditions of an order of protection issued in this State pursuant to Chapter 4, Title 20, the "Protection from Domestic Abuse Act", or a valid protection order related to domestic or family violence issued by a court of another state, tribe, or territory is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than thirty days and fined not more than five hundred dollars.

(I) Unless the complaint is voluntarily dismissed or the charge is dropped prior to the scheduled trial date, a person charged with a violation provided in this chapter must appear before a judge for disposition of the case or be tried in the person's absence.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 2, eff January 1, 2006; 2008 Act No. 255, Section 1, eff June 4, 2008; 2015 Act No. 58 (S.3), Pt II, Section 4, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 4, rewrote (B), deleted former (C), redesignated former (D) through (H) as (C) through (G), and added (H) and (I).



Section 16-25-30. Firearms and ammunition prohibitions; penalties.

(A) Notwithstanding the provisions of Section 16-23-30, it is unlawful for a person to ship, transport, receive, or possess a firearm or ammunition, if the person:

(1) has been convicted of a violation of Section 16-25-20(B) or 16-25-65, or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-20(B) or Section 16-25-65;

(2) has been convicted of a violation of Section 16-25-20(C) and the court made specific findings and concluded that the person caused moderate bodily injury to their own household member, or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-20(C) and the court made specific findings and concluded that the person caused moderate bodily injury to their own household member;

(3) has been convicted of a violation of Section 16-25-20(C) or (D) and the judge at the time of sentencing ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition, or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-20(C) or (D) and the judge at the time of sentencing ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition;

(4) is subject to a valid order of protection issued by the family court pursuant to Chapter 4, Title 20, and the family court judge at the time of the hearing made specific findings of physical harm, bodily injury, assault, or that the person offered or attempted to cause physical harm or injury to a person's own household member with apparent and present ability under the circumstances reasonably creating fear of imminent peril and the family court judge ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition. The standard applied in this subsection applies only to the determination of whether to prohibit a person from possessing a firearm or ammunition and does not apply to the issuance of the order pursuant to Chapter 4, Title 20; or

(5) is subject to a valid order of protection related to domestic or family violence issued by a court of another state, tribe, or territory in compliance with the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, and the judge at the time of the hearing made specific findings of physical harm, bodily injury, assault, or that the person offered or attempted to cause physical harm or injury to a person's own household member with apparent and present ability under the circumstances reasonably creating fear of imminent peril and the judge ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition. The standard applied in this subsection applies only to the determination of whether to prohibit a person from possessing a firearm or ammunition and does not apply to the issuance of the order pursuant to Chapter 4, Title 20.

(B) A person who violates subsection (A)(1) is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned for not more than five years, or both. A person who violates subsection (A)(2) or (A)(3) is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than three years, or both. A person who violates subsection (A)(4) or (A)(5) is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(C) A person must not be considered to have been convicted of domestic violence for purposes of this section unless the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and in the case of a prosecution for an offense described in this section for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either the case was tried by a jury, or the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. A person must not be considered to have been convicted of domestic violence for purposes of this section if the conviction has been expunged, set aside, or is an offense for which the person has been pardoned.

(D) At the time a person is convicted of violating the provisions of Section 16-25-20 or 16-25-65, or upon the issuance of an order of protection pursuant to Chapter 4, Title 20, the court must deliver to the person a written form that conspicuously bears the following language: "Pursuant to 18 U.S.C. Section 922, it is unlawful for a person convicted of a violation of Section 16-25-20 or 16-25-65, or a person who is subject to a valid order of protection pursuant to Chapter 4, Title 20, to ship, transport, possess, or receive a firearm or ammunition."

(E) The provisions of this section prohibiting the possession of firearms and ammunition by persons who have been convicted of domestic violence shall apply to a person who has been convicted of domestic violence for:

(1) life, if the person has been convicted of a violation of Section 16-25-65, or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-65;

(2) ten years from the date of conviction or the date the person is released from confinement for the conviction, whichever is later, if the person has been convicted of a violation of Section 16-25-20(B), or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-20(B);

(3) three years from the date of conviction or the date the person is released from confinement for the conviction, whichever is later, if the person has been convicted of a violation of Section 16-25-20(C) or (D) and the judge at the time of sentencing ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition, or has been convicted of domestic violence in another state, tribe, or territory containing among its elements those elements enumerated in Section 16-25-20(C) or (D) and the judge at the time of sentencing ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition; or

(4) the duration of the order of protection, if the person is subject to a valid order of protection issued by the family court pursuant to Chapter 4, Title 20, and the family court judge at the time of the hearing made specific findings of physical harm, bodily injury, assault, or that the person offered or attempted to cause physical harm or injury to a person's own household member with apparent and present ability under the circumstances reasonably creating fear of imminent peril and the family court judge ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition, or is subject to a valid order of protection related to domestic or family violence issued by a court of another state, tribe, or territory in compliance with the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act and the judge at the time of the hearing made specific findings of physical harm, bodily injury, assault, or that the person offered or attempted to cause physical harm or injury to a person's own household member with apparent and present ability under the circumstances reasonably creating fear of imminent peril and the judge ordered that the person is prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition.

(F)(1) Following the period of time established in subsection (E), if the person has not been convicted of any other domestic violence offenses pursuant to this article or similar offenses in another jurisdiction, no domestic violence charges are currently pending against the person, and the person is not otherwise prohibited from shipping, transporting, receiving, or possessing a firearm or ammunition pursuant to any other State law, the person's right to ship, transport, receive, or possess a firearm or ammunition shall be restored.

(2) Following the period of time established in subsection (E), if the person requests in writing to the South Carolina Law Enforcement Division (SLED), SLED shall notify the National Instant Criminal Background Check System (NICS) that the State has restored the person's right to ship, transport, receive, or possess a firearm or ammunition, and shall request immediate removal of the person's name to whom the restrictions contained in this section apply.

HISTORY: 2009 Act No. 59, Section 6, eff June 2, 2009; 2015 Act No. 58 (S.3), Pt II, Section 9, eff June 4, 2015.

Editor's Note

Former Section 16-25-30, entitled "Penalties", was derived from 1984 Act No. 484, Section 1, 1994 Act No. 519, Section 1, and omitted effective January 1, 2004, by 2003 Act No. 92.

Effect of Amendment

2015 Act No. 58, Section 9, rewrote the section.



Section 16-25-65. Domestic violence of a high and aggravated nature; elements; penalty; statutory offense.

(A) A person who violates Section 16-25-20(A) is guilty of the offense of domestic violence of a high and aggravated nature when one of the following occurs. The person:

(1) commits the offense under circumstances manifesting extreme indifference to the value of human life and great bodily injury to the victim results;

(2) commits the offense, with or without an accompanying battery and under circumstances manifesting extreme indifference to the value of human life, and would reasonably cause a person to fear imminent great bodily injury or death; or

(3) violates a protection order and, in the process of violating the order, commits domestic violence in the first degree.

(B) A person who violates subsection (A) is guilty of a felony and, upon conviction, must be imprisoned for not more than twenty years.

(C) The provisions of subsection (A) create a statutory offense of domestic violence of a high and aggravated nature and must not be construed to codify the common law crime of assault and battery of a high and aggravated nature.

(D) Circumstances manifesting extreme indifference to the value of human life include, but are not limited to, the following:

(1) using a deadly weapon;

(2) knowingly and intentionally impeding the normal breathing or circulation of the blood of a household member by applying pressure to the throat or neck or by obstructing the nose or mouth of a household member and thereby causing stupor or loss of consciousness for any period of time;

(3) committing the offense in the presence of a minor;

(4) committing the offense against a person he knew, or should have known, to be pregnant;

(5) committing the offense during the commission of a robbery, burglary, kidnapping, or theft; or

(6) using physical force against another to block that person's access to any cell phone, telephone, or electronic communication device with the purpose of preventing, obstructing, or interfering with:

(a) the report of any criminal offense, bodily injury, or property damage to a law enforcement agency; or

(b) a request for an ambulance or emergency medical assistance to any law enforcement agency or emergency medical provider.

HISTORY: 1994 Act No. 516, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 3, eff January 1, 2006; 2015 Act No. 58 (S.3), Pt II, Section 5, eff June 4, 2015.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."

Effect of Amendment

2015 Act No. 58, Section 5, rewrote (A) and (B); in (C), deleted "criminal" before "domestic violence"; and added (D).



Section 16-25-70. Warrantless arrest or search; admissibility of evidence.

(A) A law enforcement officer may arrest, with or without a warrant, a person at the person's place of residence or elsewhere if the officer has probable cause to believe that the person is committing or has freshly committed a misdemeanor or felony pursuant to the provisions of Section 16-25-20, 16-25-65, or 16-25-125, even if the act did not take place in the presence of the officer. The officer may, if necessary, verify the existence of probable cause related to a violation pursuant to the provisions of this chapter by telephone or radio communication with the appropriate law enforcement agency. A law enforcement agency must complete an investigation of an alleged violation of this chapter even if the law enforcement agency was not notified at the time the alleged violation occurred. The investigation must be documented on an incident report form which must be maintained by the investigating agency. If an arrest warrant is sought, the law enforcement agency must present the results of the investigation and any other relevant evidence to a magistrate who may issue an arrest warrant if probable cause is established.

(B) A law enforcement officer may arrest, with or without a warrant, a person at the person's place of residence or elsewhere if physical manifestations of injury to the alleged victim are present and the officer has probable cause to believe that the person is committing or has freshly committed a misdemeanor or felony under the provisions of Section 16-25-20 or 16-25-65 even if the act did not take place in the presence of the officer. A law enforcement officer may not make an arrest if he determines probable cause does not exist after consideration of the factors set forth in subsection (D) and observance that no physical manifestation of injury is present. The officer may, if necessary, verify the existence of an order of protection by telephone or radio communication with the appropriate law enforcement agency.

(C) In effecting a warrantless arrest under this section, a law enforcement officer may enter the residence of the person to be arrested in order to effect the arrest where the officer has probable cause to believe that the action is reasonably necessary to prevent physical harm or danger to a family or household member.

(D) If a law enforcement officer receives conflicting complaints of domestic or family violence from two or more household members involving an incident of domestic or family violence, the officer must evaluate each complaint separately to determine who was the primary aggressor. If the officer determines that one person was the primary physical aggressor, the officer must not arrest the other person accused of having committed domestic or family violence. In determining whether a person is the primary aggressor, the officer must consider the following factors and any other factors he considers relevant:

(1) prior complaints of domestic or family violence;

(2) the relative severity of the injuries inflicted on each person taking into account injuries alleged which may not be easily visible at the time of the investigation;

(3) the likelihood of future injury to each person;

(4) whether one of the persons acted in self-defense; and

(5) household member accounts regarding the history of domestic violence.

(E) A law enforcement officer must not threaten, suggest, or otherwise indicate the possible arrest of all parties to discourage a party's requests for intervention by law enforcement.

(F) A law enforcement officer who arrests two or more persons for a crime involving domestic or family violence must include the grounds for arresting both parties in the written incident report, and must include a statement in the report that the officer attempted to determine which party was the primary aggressor pursuant to this section and was unable to make a determination based upon the evidence available at the time of the arrest.

(G) When two or more household members are charged with a crime involving domestic or family violence arising from the same incident and the court finds that one party was the primary aggressor pursuant to this section, the court, if appropriate, may dismiss charges against the other party or parties.

(H) Evidence discovered as a result of a warrantless search administered pursuant to a complaint filed under this article is admissible in a court of law:

(1) if it is found:

(a) in plain view of a law enforcement officer in a room in which the officer is interviewing, detaining, or pursuing a suspect; or

(b) pursuant to a search incident to a lawful arrest for a violation of this article or for a violation of Chapter 3, Title 16; or

(2) if it is evidence of a violation of this article.

An officer may arrest and file criminal charges against a suspect for any offense that arises from evidence discovered pursuant to this section.

Unless otherwise provided for in this section, no evidence of a crime found as a result of a warrantless search administered pursuant to a complaint filed under this article is admissible in any court of law.

(I) In addition to the protections granted to the law enforcement officer and law enforcement agency under the South Carolina Tort Claims Act, a law enforcement officer is not liable for an act, omission, or exercise of discretion under this section unless the act, omission, or exercise of discretion constitutes gross negligence, recklessness, wilfulness, or wantonness.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 1995 Act No. 83, Section 61; 1997 Act No. 120, Section 3; 2002 Act No. 329, Section 4, eff June 18, 2002; 2003 Act No. 92, Section 3, eff January 1, 2004; 2008 Act No. 319, Section 3, eff June 11, 2008; 2015 Act No. 58 (S.3), Pt IV, Section 16, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 16, in (A), deleted "(A) or (D)" following "16-25-20", and added the second to last sentence, relating to the incident report; in (B), substituted "may arrest" for "must arrest", deleted "(A) or (D)" following "16-25-20", and substituted "officer may not make" for "officer is not required to make".



Section 16-25-80. Effect on enforcement of contempt orders and police arrest powers; construction with assault and battery and other criminal offenses.

Nothing in this article affects or limits the powers of any court to enforce its own orders by civil or criminal contempt or the powers of the police to make other lawful arrests.

Nothing in this article may be construed to repeal, replace, or preclude application of any other provisions of law pertaining to assault, assault and battery, assault and battery of a high and aggravated nature, or other criminal offenses.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 16-25-90. Parole eligibility as affected by evidence of domestic violence suffered at hands of household member.

Notwithstanding any provision of Chapters 13 and 21 of Title 24, and notwithstanding any other provision of law, an inmate who was convicted of, or pled guilty or nolo contendere to, an offense against a household member is eligible for parole after serving one-fourth of his prison term when the inmate at the time he pled guilty to, nolo contendere to, or was convicted of an offense against the household member, or in post- conviction proceedings pertaining to the plea or conviction, presented credible evidence of a history of criminal domestic violence, as provided in Section 16-25-20, suffered at the hands of the household member. This section shall not affect the provisions of Section 17-27-45.

HISTORY: 1995 Act No. 7, Part I Section 14; 1998 Act No. 401, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004.



Section 16-25-100. Judicial training on issues concerning domestic violence.

Magistrates, municipal court judges, family court judges, and circuit court judges shall receive continuing legal education on issues concerning domestic violence. The frequency and content of the continuing legal education is to be determined by the South Carolina Court Administration at the direction of the Chief Justice of the South Carolina Supreme Court.

HISTORY: 2005 Act No. 166, Section 4, eff January 1, 2006.



Section 16-25-120. Release on bond; factors; issuance of restraining order; notice of right to counsel.

(A) In addition to the provisions of Section 17-15-30, the court must consider the factors provided in subsection (B) when considering release of a person on bond who is charged with a violent offense, as defined in Section 16-1-60, when the victim of the offense is a household member, as defined in Section 16-25-10, and the person:

(1) is subject to the terms of a valid order of protection or restraining order at the time of the offense in this State or another state; or

(2) has a previous conviction involving the violation of a valid order of protection or restraining order in this State or another state.

(B) The court must consider the following factors before release of a person on bond who is subject to the provisions of subsection (A):

(1) whether the person has a history of domestic violence, as defined in this article, or a history of other violent offenses, as defined in Section 16-1-60;

(2) the mental health of the person;

(3) whether the person has a history of violating the orders of a court or other governmental agency; and

(4) whether the person poses a potential threat to another person.

(C) When considering release of a person on bond under this section, the court must consider whether to issue a restraining order or order of protection provided for in Chapter 4 of Title 20 against the person. The court must consider the factors enumerated in subsection (B) of this section, and if it determines in its discretion that a restraining order or order of protection is required, it should issue the order or forward the matter to the appropriate court.

(D)(1) At the bond hearing pursuant to the provisions of this section or another provision of law, the court shall inform in writing the person charged with a violation of Article 1, Chapter 25, Title 16 of his right to obtain counsel and, if indigent, his right to court-appointed counsel along with instructions on how to obtain court-appointed counsel.

(2) If the court decides to release the person pending his trial, the court shall provide the person with a written notice that must conspicuously bear the following language:

"Pursuant to Section 16-25-125 of the South Carolina Code of Laws, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.".

(3) The court shall provide the person with an opportunity to sign the notice evidencing the person's acknowledgment of having received and read the notice.

HISTORY: 2005 Act No. 166, Section 5, eff January 1, 2006; 2008 Act No. 319, Section 4, eff June 11, 2008; 2015 Act No. 58 (S.3), Pt III, Section 13, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 13, in (A) and (B), substituted "must consider" for "may consider"; and in (B)(1), deleted "criminal" before "domestic violence".



Section 16-25-125. Trespass upon grounds or structure of domestic violence shelter; penalty; notice.

(A) For purposes of this section:

(1) "Domestic violence shelter" means a facility whose purpose is to serve as a shelter to receive and house persons who are victims of criminal domestic violence and that provides services as a shelter.

(2) "Grounds" means the real property of the parcel of land upon which a domestic violence shelter or a domestic violence shelter's administrative offices are located, whether fenced or unfenced.

(3) "Household member" means a household member as defined in Section 16-25-10.

(B) It is unlawful for a person who has been charged with or convicted of a violation of Section 16-25-20 or Section 16-25-65, who is subject to an order of protection issued pursuant to Chapter 4 of Title 20, or who is subject to a restraining order issued pursuant to Article 17, Chapter 3 of Title 16, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices.

(C) The domestic violence shelter must post signs at conspicuous places on the grounds of the domestic violence shelter and the domestic violence shelter's administrative offices which, at a minimum, read substantially as follows:

"NO TRESPASSING

VIOLATORS WILL BE SUBJECT TO CRIMINAL PENALTIES".

(D) This section does not apply if the person has legitimate business or any authorization, license, or invitation to enter or remain upon the grounds or structure of the domestic violence shelter or the domestic violence shelter's administrative offices.

(E) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2008 Act No. 319, Section 1, eff June 11, 2008.



Section 16-25-310. Definitions.

For purposes of this article:

(1) "Committee" means the Domestic Violence Advisory Committee.

(2) "Household member" means a household member as defined in Section 16-25-10.

(3) "Meeting" means both in-person meetings and meetings through telephone conferencing.

(4) "Provider of medical care" means a licensed health care practitioner who provides, or a licensed health care facility through which is provided, medical evaluation or treatment, including dental and mental health evaluation or treatment.

(5) "Working day" means Monday through Friday, excluding official state holidays.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-320. Multidisciplinary Domestic Violence Advisory Committee created.

(A) There is created a multidisciplinary Domestic Violence Advisory Committee composed of:

(1) the Attorney General of the State of South Carolina, or a designee, who serves ex officio;

(2) the Director of the South Carolina Department of Social Services, or a designee, who serves ex officio;

(3) the Director of the South Carolina Department of Health and Environmental Control, or a designee, who serves ex officio;

(4) the Director of the South Carolina Criminal Justice Academy, or a designee, who serves ex officio;

(5) the Chief of the South Carolina Law Enforcement Division, or a designee, who serves ex officio;

(6) the Director of the South Carolina Department of Alcohol and Other Drug Abuse Services, or a designee, who serves ex officio;

(7) the Director of the South Carolina Department of Mental Health, or a designee, who serves ex officio;

(8) a county coroner or medical examiner, appointed by the Governor on the recommendation of the South Carolina Criminal Justice Academy, who serves ex officio;

(9) a solicitor, appointed by the Governor on the recommendation of the Attorney General, who serves ex officio;

(10) a sheriff, appointed by the Governor on the recommendation of the Sheriffs' Association;

(11) a victim advocate, appointed by the Governor on the recommendation of the Office of the Attorney General, South Carolina Crime Victim Services Division;

(12) a physician with experience in treating victims of domestic violence, appointed by the Governor on the recommendation of the South Carolina Medical Association;

(13) two members of the public at large dedicated to the issue of domestic violence, appointed by the Governor;

(14) a police chief, appointed by the Governor on the recommendation of the Law Enforcement Officers' Association;

(15) one member of the South Carolina Senate, appointed by the Senate Judiciary Committee Chairman; and

(16) one member of the South Carolina House of Representatives, appointed by the House Judiciary Committee Chairman.

(B)(1) If an individual enumerated in subsection (A)(1) through (7) designates an employee to serve as the committee member, the designee must have administrative or program responsibilities for domestic violence.

(2) A member appointed by the Governor shall serve a term of four years and until a successor is appointed and qualifies.

(C) The members of the committee shall elect a chairman and vice chairman from among the membership by a majority vote. The chairman and vice chairman shall serve terms of two years.

(D) The committee shall hold meetings at least quarterly. A majority of the committee constitutes a quorum for the purpose of holding a meeting.

(E) Each ex officio member shall provide sufficient staff and administrative support to carry out the responsibilities of this article.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "State Office of Victim Assistance of the Office of the Governor" in (A)(11) was changed to "Office of the Attorney General, South Carolina Crime Victim Services Division".



Section 16-25-330. Purpose of committee.

(A) The purpose of the Domestic Violence Advisory Committee is to decrease the incidences of domestic violence by:

(1) developing an understanding of the causes and incidences of domestic violence;

(2) developing plans for and implementing changes within the agencies represented on the committee which will prevent domestic violence; and

(3) advising the Governor and the General Assembly on statutory, policy, and practice changes which will prevent domestic violence.

(B) To achieve its purpose, the committee shall:

(1) undertake annual statistical studies of the incidences and causes of domestic violence in this State, including an analysis of:

(a) community and public and private agency involvement with the victims and their families;

(b) whether the abuser has a previous criminal record involving domestic violence or assault and battery;

(c) recidivism rates;

(d) the presence of alcohol or drug use;

(e) whether the abuser has participated in a batterer treatment program or other similar treatment program and the name of the program;

(f) the success or failure rate of approved treatment programs;

(g) married versus unmarried rates of violence; and

(h) the rate of domestic violence per county;

(2) consider training, including cross-agency training, consultation, technical assistance needs, and service gaps that would decrease the likelihood of domestic violence;

(3) determine the need for changes to any statute, regulation, policy, or procedure to decrease the incidences of domestic violence and include proposals for changes to statutes, regulations, policies, and procedures in the committee's annual report;

(4) educate the public regarding the incidences and causes of domestic violence, specific steps the public can undertake to prevent domestic violence, and the support that civic, philanthropic, and public service organizations can provide in assisting the committee to educate the public;

(5) develop and implement policies and procedures for its own governance and operation;

(6) submit to the Governor and the General Assembly a publicly available annual written report and any other reports prepared by the committee including, but not limited to, the committee's findings and recommendations; and

(7) review closed domestic violence cases selected by the Attorney General or solicitor's representative on the committee to provide the commission with the best opportunity to fulfill its duties under the section.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-340. Committee access to information and records.

Upon request of the committee and as necessary to carry out the committee's purpose and duties, the committee immediately must be provided:

(1) by a provider of medical care, access to information and records regarding a person whose death is being reviewed by the department pursuant to this article;

(2) access to all information and records maintained by any state, county, or local government agency including, but not limited to, birth certificates, law enforcement investigation data, county coroner or medical examiner investigation data, parole and probation information and records, and information and records of social services and health agencies that provided services to the victim, alleged perpetrator, and other household members.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-350. Issuance of subpoena.

When necessary in the discharge of the duties of the committee and upon application of the committee, the clerks of court shall issue a subpoena or subpoena duces tecum to any state, county, or local agency, board, or commission or to a representative of any state, county, or local agency, board, or commission or to a provider of medical care to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to the discharge of the department's duties. Failure to obey a subpoena or subpoena duces tecum issued pursuant to this section may be punished as contempt.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-360. Confidentiality of meetings; penalty.

(A) Meetings of the committee are closed to the public and are not subject to Chapter 4, Title 30, the Freedom of Information Act, when the committee and department are discussing an individual case of domestic violence.

(B) Except as provided in subsection (C), meetings of the committee are open to the public and subject to the Freedom of Information Act when the committee is not discussing an individual case of domestic violence.

(C) Information identifying a victim or a household member, guardian, or caretaker of a victim, or an alleged or suspected perpetrator of domestic violence may not be disclosed during a public meeting, and information regarding the involvement of any agency with the victim, alleged perpetrator, and other household members may not be disclosed during a public meeting.

(D) Violation of this section is a misdemeanor and, upon conviction, a person must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-370. Confidentiality of information; penalty.

(A) All information and records acquired by the committee in the exercise of their purposes and duties pursuant to this article are confidential, exempt from disclosure under Chapter 4, Title 30, the Freedom of Information Act, and only may be disclosed as necessary to carry out the committee's and department's duties and purposes.

(B) Statistical compilations of data which do not contain information that would permit the identification of a person to be ascertained are public records.

(C) Reports of the committee which do not contain information that would permit the identification of a person to be ascertained are public information.

(D) Except as necessary to carry out the committee's purposes and duties, members of the committee and persons attending their meeting may not disclose what transpired at a meeting which is not public under Section 16-25-360 and may not disclose information, the disclosure of which is prohibited by this section.

(E) Members of the committee, persons attending a committee meeting, and persons who present information to the committee may not be required to disclose in any civil or criminal proceeding information presented in or opinions formed as a result of a meeting, except that information available from other sources is not immune from introduction into evidence through those sources solely because it was presented during proceedings of the committee or department or because it is maintained by the committee or department. Nothing in this subsection prevents a person from testifying to information obtained independently of the committee or which is public information.

(F) Information, documents, and records of the committee are not subject to subpoena, discovery, or the Freedom of Information Act, except that information, documents, and records otherwise available from other sources are not immune from subpoena, discovery, or the Freedom of Information Act through those sources solely because they were presented during proceedings of the committee or department or because they are maintained by the committee or department.

(G) Violation of this section is a misdemeanor and, upon conviction, a person must be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 20, eff June 4, 2015.



Section 16-25-510. Development of community domestic violence coordinating councils.

The circuit solicitor shall facilitate the development of community domestic violence coordinating councils in each county or judicial circuit based upon public-private sector collaboration.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 21, eff June 4, 2015.



Section 16-25-520. Purpose of community domestic violence coordinating council.

The purpose of a community domestic violence coordinating council is to:

(1) increase the awareness and understanding of domestic violence and its consequences;

(2) reduce the incidence of domestic violence in the county or area served; and

(3) enhance and ensure the safety of battered individuals and their children.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 21, eff June 4, 2015.



Section 16-25-530. Duties and responsibilities.

The duties and responsibilities of a community domestic violence coordinating council include, but are not limited to:

(1) promoting effective strategies of intervention for identifying the existence of domestic violence and for intervention by public and private agencies;

(2) establishing interdisciplinary and interagency protocols for intervention with survivors of domestic violence;

(3) facilitating communication and cooperation among agencies and organizations that are responsible for addressing domestic violence;

(4) monitoring, evaluating, and improving the quality and effectiveness of domestic violence services and protections in the community;

(5) providing public education and prevention activities; and

(6) providing professional training and continuing education activities.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 21, eff June 4, 2015.



Section 16-25-540. Membership.

Membership on a community domestic violence coordinating council may include, but is not limited to, representatives from magistrates court, family court, law enforcement, solicitor's office, probation and parole, batterer intervention programs or services, nonprofit battered individual's program advocates, counseling services for children, legal services, victim assistance programs, the medical profession, substance abuse counseling programs, the clergy, survivors of domestic violence, local department of social services, and the education community. Members on the council shall develop memoranda of agreement among and between themselves to ensure clarity of roles and responsibilities in providing services to victims of domestic violence.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 21, eff June 4, 2015.



Section 16-25-550. Revenue generation for operation and administration.

Each community domestic violence coordinating council is responsible for generating revenue for its operation and administration.

HISTORY: 2015 Act No. 58 (S.3), Pt IV, Section 21, eff June 4, 2015.



Section 16-25-710. Short title.

This article may be cited as the "Domestic Violence Fatality Review Committees".

HISTORY: 2016 Act No. 147 (H.4666), Section 1, eff March 15, 2016.



Section 16-25-720. Establishment of interagency circuit-wide committees; protocols; membership of committees; confidential information; limitation in investigations; access to information.

(A) Each Circuit Solicitor shall establish an interagency circuit-wide Domestic Violence Fatality Review Committee to assist local agencies in identifying and reviewing domestic violence deaths, including homicides and suicides, and facilitating communication among the various agencies involved in domestic violence cases pursuant to the provisions of this chapter or any other relevant provision of law.

(B) The South Carolina Commission on Prosecution Coordination shall:

(1) develop a protocol for domestic violence fatality reviews; and

(2) develop a protocol that must be used as a guideline to assist coroners and other persons who perform autopsies on domestic violence victims in the identification of domestic violence, in the determination of whether domestic violence contributed to the death or whether domestic violence occurred prior to death but was not the actual cause of death, and in the proper written reporting procedures for domestic violence, including the designation of the cause and mode of death.

(C) Domestic violence fatality review committees may be comprised of, but not limited to, the following:

(1) experts in the field of forensic pathology;

(2) medical personnel with expertise in domestic violence;

(3) coroners and medical examiners;

(4) criminologists;

(5) assistant solicitors;

(6) domestic violence abuse organization staff;

(7) legal aid attorneys who represent victims of abuse;

(8) a representative of the local bar associations;

(9) local and state law enforcement personnel;

(10) representatives of local agencies that are involved with domestic violence abuse reporting;

(11) county health department staff who deal with domestic violence victims' health issues;

(12) representatives of local child abuse agencies; and

(13) local professional associations of persons described in this subsection.

(D) An oral or written communication or a document shared within or produced by a domestic violence fatality review committee related to a domestic violence death is confidential and not subject to disclosure pursuant to Chapter 4, Title 30, the Freedom of Information Act, or discoverable by a third party. An oral or written communication or a document provided by a third party to a domestic violence fatality review committee is confidential and not subject to disclosure pursuant to the Freedom of Information Act or discoverable by a third party. However, recommendations of a domestic violence fatality review committee upon the completion of a review may be disclosed at the discretion of a majority of the members of the committee.

(E) Only deaths in which the investigation is closed and there is not a pending prosecution may be reviewed by a domestic violence fatality review committee.

(F) Upon request of the domestic violence fatality review committee and as necessary to carry out the committee's purpose and duties, as allowed by law, the committee immediately must be provided:

(1) by a provider of medical care, access to information and records regarding a person whose death is being reviewed by the committee pursuant to this article;

(2) access to all information and records maintained by any state, county, or local governmental agency including, but not limited to, birth certificates, law enforcement investigation data, county coroner or medical examiner investigation data, parole and probation information and records, and information and records of social services and health agencies that provided services to the victim, alleged perpetrator, and other household members.

HISTORY: 2016 Act No. 147 (H.4666), Section 1, eff March 15, 2016.



Section 16-25-730. Certain meetings closed to public; penalties.

Meetings of the committee are closed to the public and are not subject to the provisions of the Freedom of Information Act when the committee is discussing an individual case. A violation of this section is a misdemeanor and, upon conviction, a person must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

HISTORY: 2016 Act No. 147 (H.4666), Section 1, eff March 15, 2016.



Section 16-25-740. Confidential information and records.

(A) All information and records acquired by the committee in the exercise of their purposes and duties pursuant to this article are confidential, exempt from disclosure under the Freedom of Information Act, and only may be disclosed as necessary to carry out the committee's duties and purposes.

(B) Except as necessary to carry out the committee's purposes and duties, members of the committee and persons attending their meeting may not disclose what transpired at a meeting which is not public under the Freedom of Information Act, and may not disclose information, the disclosure of which is prohibited by this section.

(C) Members of the committee, persons attending a committee meeting, and persons who present information to the committee may not be required to disclose in any civil or criminal proceeding information presented in or opinions formed as a result of a meeting, except that information available from other sources is not immune from introduction into evidence through those sources solely because it was presented during proceedings of the committee or because it is maintained by the committee. Nothing in this subsection prevents a person from testifying to information obtained independently of the committee or which is public information.

(D) Information, documents, and records of the committee are not subject to subpoena, discovery, or the Freedom of Information Act, except that information, documents, and records otherwise available from other sources are not immune from subpoena, discovery, or the Freedom of Information Act through those sources solely because they were presented during proceedings of the committee or because they are maintained by the committee.

(E) Except as necessary to carry out the committee's purposes and duties, members of the committee are not to keep in their possession copies of information, documents, and records subpoenaed or otherwise obtained by or created by the committee. Upon the completion of an investigation, all information, documents, and records subpoenaed or otherwise obtained by or created by the committee shall remain with the Office of the Circuit Solicitor and retained pursuant to that office's policies.

(F) A violation of this section is a misdemeanor and, upon conviction, a person must be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 2016 Act No. 147 (H.4666), Section 1, eff March 15, 2016.



Section 16-25-750. Recommendations.

Each domestic fatality review committee shall make recommendations, when appropriate to, but not limited to, the Domestic Violence Advisory Committee created pursuant to Section 16-25-310 regarding:

(1) training, including cross-agency training, consultation, technical assistance needs, and service gaps that would decrease the likelihood of domestic violence;

(2) the need for changes to any statute, regulation, policy, or procedure to decrease the incidences of domestic violence and include proposals for changes to statutes, regulations, policies, and procedures in the committee's annual report;

(3) education of the public regarding the incidences and causes of domestic violence, specific steps the public can undertake to prevent domestic violence, and the support that civic, philanthropic, and public service organizations can provide in assisting the committee to educate the public;

(4) training of medical examiners, coroners, law enforcement, and other emergency responders on the causes and identification of domestic violence incidents, indicators, and injuries; and

(5) the development and implementation of policies and procedures for its own governance and operation.

HISTORY: 2016 Act No. 147 (H.4666), Section 1, eff March 15, 2016.






CHAPTER 27 - ANIMAL FIGHTING AND BAITING ACT

Section 16-27-10. Short title.

This chapter is known and may be cited as "The Animal Fighting and Baiting Act".

HISTORY: 1986 Act No. 491, Section 1.



Section 16-27-20. Definitions.

As used in this chapter:

(a) "Animal" means any live vertebrate creature, domestic or wild.

(b) "Fighting" means an attack with violence by an animal against another animal or a human.

(c) "Baiting" means to provoke or to harass an animal with one or more animals with the purpose of training an animal for, or to cause an animal to engage in, fights with or among other animals or between animals and humans.

(d) "Person" means every natural person or individual and any firm, partnership, association, or corporation.

HISTORY: 1986 Act No. 491, Section 2.



Section 16-27-30. Acts or omissions constituting felonies; penalties.

Any person who:

(a) owns an animal for the purpose of fighting or baiting;

(b) is a party to or causes any fighting or baiting of any animal;

(c) purchases, rents, leases, or otherwise acquires or obtains the use of any structure, facility, or location for the purpose of fighting or baiting any animal; or

(d) knowingly allows or permits or makes available any structure, facility, or location to be used for the purpose of fighting or baiting any animal is guilty of a felony and upon conviction must be punished by a fine of five thousand dollars or imprisoned for five years, or both.

HISTORY: 1986 Act No. 491, Section 3.



Section 16-27-40. Acts constituting misdemeanors upon conviction of first or second offense and constituting felonies upon conviction of third or subsequent offense; penalties.

Any person who:

(a) is present at any structure, facility, or location where preparations are being made for the purpose of fighting or baiting any animal with knowledge that those preparations are being made, or

(b) is present at any structure, facility, or location with knowledge that fighting or baiting of any animal is taking place or is about to take place there is guilty of a misdemeanor and upon conviction for a first offense must be punished by a fine of five hundred dollars or imprisonment for six months, or both, and for a second offense by a fine of one thousand dollars or imprisonment for one year, or both. Any person convicted of a third or subsequent offense is guilty of a felony and must be punished by a fine of five thousand dollars or imprisonment for five years, or both.

HISTORY: 1986 Act No. 491, Section 4.



Section 16-27-50. Applicability of cruelty provisions; presumption of cruelty.

(A) The provisions of Section 47-1-150 apply to this chapter.

(B) For purposes of a hearing to determine whether the owner is able to provide adequately for the animal and is fit to have custody of the animal, any animal found to be owned, trained, possessed, purchased, sold, transported, or bred in violation of this chapter must be considered cruelly treated and the owner must be deemed unfit.

HISTORY: 1986 Act No. 491, Section 5; 2006 Act No. 345, Section 2, eff June 12, 2006.



Section 16-27-55. Forfeiture of property of one found in violation of act.

(A) A person who violates a provision of this chapter is subject to forfeiture of:

(1) property, both real and personal, which is knowingly used to engage in a violation or to further a violation of this chapter; and

(2) monies, negotiable instruments, securities, or other things of value furnished or intended to be furnished by a person to engage in or further a violation of this chapter.

(B) Property subject to forfeiture pursuant to the provisions of this chapter may be seized by the appropriate law enforcement agency with a warrant properly issued by a court with jurisdiction over the property. Property may be seized without a warrant if the:

(1) seizure is incident to an arrest or a search with a search warrant or an inspection under an administrative inspection warrant;

(2) property subject to seizure was the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding pursuant to the provisions of this chapter;

(3) law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of the provisions of this chapter.

(C) Forfeiture proceedings instituted pursuant to the provisions of this section are subject to the procedures and requirements for forfeiture as set out in Section 44-53-530.

(D) Property taken or detained pursuant to the provisions of this section is not subject to replevin but is considered to be in the custody of the law enforcement agency making the seizure subject only to an order of the court having jurisdiction over the forfeiture proceedings.

(E) For purposes of this section, when the seizure of property subject to forfeiture is accomplished as a result of a joint effort by more than one law enforcement agency, the law enforcement agency initiating the investigation is considered to be the agency making the seizure.

(F) A law enforcement agency seizing property pursuant to the provisions of this section shall take reasonable steps to maintain the property. Equipment and conveyances seized must be removed to an appropriate place for storage. Monies seized must be deposited in an interest bearing account pending final disposition by the court unless the seizing agency determines the monies to be of an evidential nature and provides for appropriate security in another manner.

(G) When property, monies, negotiable instruments, securities, or other things of value are seized pursuant to the provisions of subsection (A), the law enforcement agency making the seizure, within ten days or a reasonable period of time after the seizure, shall submit a report to the appropriate prosecuting agency.

(1) The report must include the following information:

(a) a description of the property seized;

(b) the circumstances of the seizure;

(c) the present custodian and where the property is being stored or its location;

(d) the name of the owner of the property;

(e) the name of any lienholders of the property; and

(f) the seizing agency.

(2) If the property is a conveyance, the report must include the:

(a) make, model, serial number, and year of the conveyance;

(b) person in whose name the conveyance is registered; and

(c) name of any lienholders.

(3) In addition to the report provided for in items (1) and (2) of this subsection, the appropriate law enforcement agency shall prepare for dissemination to the public, upon request, a report providing the following information:

(a) a description of the quantity and nature of the property and money seized;

(b) the seizing agency;

(c) the make, model, and year of a conveyance; and

(d) the law enforcement agency responsible for the property or conveyance seized.

(H) Property or conveyances seized by a law enforcement agency may not be used by officers or employees of the agency for personal purposes.

(I)(1) An innocent owner or a manager or owner of a licensed rental agency or a common carrier or carrier of goods for hire may apply to the court of common pleas for the return of an item seized pursuant to the provisions of this chapter. Notice of hearing or rule to show cause accompanied by copy of the application must be directed to all persons and agencies entitled to notice as provided in Section 44-53-530. If the court denies the application, the hearing may proceed as a forfeiture hearing held pursuant to the provisions of Section 44-53-530.

(2) The court may return a seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence:

(a) in the case of an innocent owner, that the person or entity was not a consenting party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture; or

(b) in the case of a manager or an owner of a licensed rental agency, a common carrier, or a carrier of goods for hire, that an agent, servant, or employee of the rental agency or of the common carrier or carrier of goods for hire was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(3) If the licensed rental agency demonstrates to the court that it has rented the seized property in the ordinary course of its business and that the tenant or tenants were not related within the third degree of kinship to the manager or owner, or any agents, servants, or employees of the rental agency, then it is presumed that the licensed rental agency was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(4) The lien of an innocent person or other legal entity, recorded in public records, continues in force upon transfer of title of a forfeited item, and a transfer of title is subject to the lien if the lienholder demonstrates to the court by a preponderance of the evidence that he was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

HISTORY: 2006 Act No. 345, Section 3, eff June 12, 2006.



Section 16-27-60. Inapplicability of chapter to certain activities and to game fowl.

(a) The provisions of Section 16-27-30 do not apply to any person:

(1) using any animal to pursue or take wildlife or to participate in hunting in accordance with the game and wildlife laws of this State and regulations of the South Carolina Department of Natural Resources;

(2) using any animal to work livestock for agricultural purposes;

(3) properly training or using dogs for law enforcement purposes or protection of persons and private property.

(b) The provisions of this chapter do not apply to game fowl.

HISTORY: 1986 Act No. 491, Section 6; 1993 Act No.181, Section 275.



Section 16-27-70. Relationship to other laws.

The provisions of this chapter are cumulative and not in lieu of any other provision of law.

HISTORY: 1986 Act No. 491, Section 8.



Section 16-27-80. Applicability of chapter to hunting dogs and certain events.

(A) This chapter does not apply to dogs used for the purpose of hunting, including, but not limited to, hunting on shooting preserves or wildlife management areas authorized pursuant to Title 50, or to dogs used in field trials, including events more commonly known as "water races", "treeing contests", "coon-on-a-log", "bear-baying", or "fox-pen-trials". Such "fox-pen-trials" must be approved by permit for field trials by the South Carolina Department of Natural Resources.

(B) Except as otherwise provided in Section 16-27-60, this chapter applies to events more commonly known as "hog-dog fights", "hog-dog rodeos", or "hog-dogging" in which bets are placed, or cash, points, titles, trophies, or other awards are given based primarily on the ability of a dog to catch a hog using physical contact in the controlled environment of an enclosure.

HISTORY: 1986 Act No. 491, Section 9; 1993 Act No.181, Section 276; 2006 Act No. 345, Section 4, eff June 12, 2006.









Title 17 - Criminal Procedures

CHAPTER 1 - GENERAL PROVISIONS

Section 17-1-10. Manner of prosecuting criminal action.

A criminal action is prosecuted by the State, as a party, against a person charged with a public offense, for the punishment thereof.

HISTORY: 1962 Code Section 17-1; 1952 Code Section 17-1; 1942 Code Section 5; 1932 Code Section 5; Civ. P. '22 Section 5; Civ. P. '12 Section 5; Civ. P. '02 Section 5; 1870 (14) 423.



Section 17-1-20. Prosecuting officer shall not accept fees or rewards, nor act in a civil case as counsel for either party.

No prosecuting officer shall receive any fee or reward from or in behalf of a prosecutor for services in any prosecution or business to which it is his official business to attend, nor be concerned as counsel or attorney for either party in a civil action depending upon the same state of facts.

HISTORY: 1962 Code Section 17-2; 1952 Code Section 17-2; 1942 Code Section 3123; 1932 Code Section 3123; Civ. C. '22 Section 805; Civ. C. '12 Section 720; Civ. C. '02 Section 648; G. S. 505; R. S. 565; 1868 (14) 88.



Section 17-1-30. Rule of strict construction is inapplicable to this title.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this title.

HISTORY: 1962 Code Section 17-3; 1960 (51) 1744.



Section 17-1-40. Expungement; retention of certain information by law enforcement or prosecution agencies.

(A) For purposes of this section, "under seal" means not subject to disclosure other than to a law enforcement or prosecution agency, and attorneys representing a law enforcement or prosecution agency, unless disclosure is allowed by court order.

(B)(1) If a person's record is expunged pursuant to Article 9, Title 17, Chapter 22, because the person was charged with a criminal offense, or was issued a courtesy summons pursuant to Section 22-3-330 or another provision of law, and the charge was discharged, proceedings against the person were dismissed, or the person was found not guilty of the charge, then the arrest and booking record, associated bench warrants, mug shots, and fingerprints of the person must be destroyed and no evidence of the record pertaining to the charge or associated bench warrants may be retained by any municipal, county, or state agency. Provided, however, that:

(a) Law enforcement and prosecution agencies shall retain the arrest and booking record, associated bench warrants, mug shots, and fingerprints of the person under seal for three years and one hundred twenty days. A law enforcement or prosecution agency may retain the information indefinitely for purposes of ongoing or future investigations and prosecution of the offense, administrative hearings, and to defend the agency and the agency's employees during litigation proceedings. The information must remain under seal. The information is not a public document and is exempt from disclosure, except by court order.

(b) Detention and correctional facilities shall retain booking records, identifying documentation and materials, and other institutional reports and files under seal, on all persons who have been processed, detained, or incarcerated, for a period not to exceed three years and one hundred twenty days from the date of the expungement order to manage the facilities' statistical and professional information needs, and to defend the facilities and the facilities' employees during litigation proceedings, except that when an action, complaint, or inquiry has been initiated, the records, documentation and materials, and other reports and files may be retained as needed to address the action, complaint, or inquiry. The information is not a public document and is exempt from disclosure, except by court order. At the end of the three years and one hundred twenty days from the date of the expungement order, the records must be destroyed unless they are being retained to address an action, complaint, or inquiry that has been initiated.

(2) A municipal, county, or state agency, or an employee of a municipal, county, or state agency that intentionally violates this subsection is guilty of contempt of court.

(3) Nothing in this subsection requires the South Carolina Department of Probation, Parole and Pardon Services to expunge the probation records of persons whose charges were dismissed by conditional discharge pursuant to Section 44-53-450.

(4) If a person pleads guilty to a lesser included offense and the solicitor deems it appropriate, the solicitor shall notify the State Law Enforcement Division (SLED) and SLED shall request that the person's record contained in the National Crime Information Center (NCIC) database or other similar database reflects the lesser included offense rather than the offense originally charged.

(C)(1) If a person's record is expunged pursuant to Article 9, Title 17, Chapter 22, because the person was charged with a criminal offense, or was issued a courtesy summons pursuant to Section 22-3-330 or another provision of law, and the charge was discharged, proceedings against the person were dismissed, or the person was found not guilty of the charge, then law enforcement and prosecution agencies shall retain the unredacted incident and supplemental reports, and investigative files under seal for three years and one hundred twenty days. A law enforcement or prosecution agency may retain the information indefinitely for purposes of ongoing or future investigations, other law enforcement or prosecution purposes, administrative hearings, and to defend the agency and the agency's employees during litigation proceedings. The information must remain under seal. The information is not a public document, is exempt from disclosure, except by court order, and is not subject to an order for destruction of arrest records.

(2) If a request is made to inspect or obtain the incident reports pursuant to the South Carolina Freedom of Information Act, the law enforcement agency shall redact the name of the person whose record is expunged and other information which specifically identifies the person from copies of the reports provided to the person or entity making the request.

(3) If a person other than the person whose record is expunged is charged with the offense, a prosecution agency may provide the attorney representing the other person with unredacted incident and supplemental reports. The attorney shall not provide copies of the reports to a person or entity nor share the contents of the reports with a person or entity, except during judicial proceedings or as allowed by court order.

(4) A person who intentionally violates this subsection is guilty of a misdemeanor, and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

(5) Nothing in this subsection prohibits evidence gathered or information contained in incident reports or investigation and prosecution files from being used for the investigation and prosecution of a criminal case or for the defense of a law enforcement or prosecution agency or agency employee.

(D) A municipal, county, or state agency may not collect a fee for the destruction of records pursuant to this section.

(E) The State Law Enforcement Division is authorized to promulgate regulations that allow for the electronic transmission of information pursuant to this section.

(F) Unless there is an act of gross negligence or intentional misconduct, nothing in this section gives rise to a claim for damages against the State, a state employee, a political subdivision of the State, an employee of a political subdivision of the State, a public officer, or other persons.

HISTORY: 1962 Code Section 17-4; 1973 (58) 637; 2007 Act No. 82, Section 8, eff June 12, 2007; 2009 Act No. 36, Section 3, eff June 2, 2009; 2010 Act No. 167, Section 1, eff May 12, 2010; 2013 Act No. 75, Section 2, eff June 13, 2013; 2014 Act No. 276 (H.4560), Section 1, eff June 9, 2014; 2016 Act No. 132 (S.255), Section 1, eff May 16, 2016.

Editor's Note

2016 Act No. 132, Section 6, provides as follows:

"SECTION 6. This act takes effect ninety days after approval by the Governor. This act applies retroactively to allow for the expungement of offenses charged, discharged, dismissed, or nolle prossed prior to the effective date of this act, and persons convicted or found not guilty prior to the effective date of this act."

Effect of Amendment

The 2013 amendment, in subsection (A), inserted designator (1), and added subsection (A)(2) and the following undesignated paragraph; added subsection (D); and redesignated former subsection (D) as (E).

2014 Act No. 276, Section 1, rewrote the section.

2016 Act No. 132, Section 1, in (B)(1)(a), inserted "administrative hearings," in the second sentence; in (B)(1)(b), inserted "that" following "except" in the first sentence, inserted the text following "initiated," at the end of the first sentence, and added the last sentence; added (B)(4); in (C)(1), deleted "evidence gathered," following "shall retain the" in the first sentence, and inserted "administrative hearings," in the second sentence; deleted former (E), relating to violations of Titles 50 and 56; and redesignated former (F) and (G) as (E) and (F).



Section 17-1-45. Expungement notice requirement.

South Carolina Court Administration shall include on all bond paperwork and courtesy summons the following notice: "If the charges that have been brought against you are discharged, dismissed, or nolle prossed or if you are found not guilty, you may have your record expunged."

HISTORY: 2009 Act No. 36, Section 4, eff June 2, 2009.



Section 17-1-50. Interpreters in criminal proceedings.

(A) As used in this section:

(1) "Certified interpreter" means an interpreter who meets the standards contained in subitem (A)(4) and is certified by the administrative office of the United States courts, by the office of the administrator for the state courts, or by a nationally recognized professional organization.

(2) "Legal proceeding" means a proceeding in which a nonEnglish speaking person is a party or a witness.

(3) "NonEnglish speaking person" means a party or a witness participating in a legal proceeding who has limited ability to speak or understand the English language.

(4) "Qualified interpreter" means a person who:

(a) is eighteen years of age or older;

(b) is not a family member of a party or a witness;

(c) is not a person confined to an institution; and

(d) has education, training, or experience that enables him to speak English and a foreign language fluently, and is readily able to interpret simultaneously and consecutively and to sight-translate documents from English into the language of a nonEnglish speaking person, or from the language of that person into spoken English.

(5) "Victim" means a victim as defined in Section 16-3-1110.

(6) "Witness" means a person who testifies in a legal proceeding.

(B)(1) Notwithstanding any other provision of law, whenever a party, witness, or victim in a criminal legal proceeding does not sufficiently understand or speak the English language to comprehend the proceeding or to testify, the court must appoint a certified or otherwise qualified interpreter to interpret the proceedings to the party or victim or to interpret the testimony of the witness.

(2) However, the court may waive the use of a certified or otherwise qualified interpreter if the court finds that it is not necessary for the fulfillment of justice. The court must first make a finding on the record that the waiver of a certified or otherwise qualified interpreter is requested by a nonEnglish speaking party, witness, or victim in a legal proceeding; that the waiver has been made knowingly, voluntarily, and intelligently; and that granting the waiver is in the best interest of justice.

(C) The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court. All fees for interpreting services must be paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly.

(D) The Division of Court Administration must maintain a centralized list of certified or otherwise qualified interpreters to interpret the proceedings to a party and testimony of a witness. A party or a witness is not precluded from using a qualified interpreter who is not on the centralized list as long as the interpreter meets the requirements of subitem (A)(4) and submits a sworn affidavit to the court specifying his qualifications or submits to a voir dire by the court.

HISTORY: 1998 Act No. 390, Section 1; 2001 Act No. 103, Section 3.



Section 17-1-60. Publication of arrest and booking records, unlawful under certain circumstances, procedures for removal of such information; penalties; civil cause of action.

(A) For purposes of this section, a person or entity who publishes on the person's or entity's website or any other publication the arrest and booking records, including booking photographs, of a person who is arrested and booked in South Carolina is deemed to be transacting business in South Carolina.

(B) It is unlawful for a person or entity to obtain, or attempt to obtain, the arrest and booking records, including booking photographs, of a person who is arrested and booked in South Carolina knowing:

(1) the arrest and booking records will be published on a website or any other publication; and

(2) removal or revision of the arrest or booking records requires the payment of a fee or other consideration.

(C) It is unlawful for a person or entity to require the payment of a fee or other consideration to remove, revise, or refrain from posting to a website or any other publication the arrest and booking records, including booking photographs, of a person who is arrested and booked in South Carolina.

(D)(1) A person or entity who publishes on the person or entity's website or any other publication the arrest and booking records, including booking photographs, of a person who is arrested and booked in South Carolina shall remove the arrest and booking records from the person or entity's website or any other publication without requiring the payment of a fee or other consideration within thirty days of the receipt of a request to remove the arrest and booking records, if the request:

(a) is made in writing via certified mail, return receipt requested, to the registered agent, principal place of business, or primary residence of the person or entity who publishes the website or any other publication;

(b) includes the person's name, date of arrest, and the name of the arresting law enforcement agency;

(c) contains certified documentation that the original charges stemming from the arrest were discharged, dismissed, expunged, or the person was found not guilty; and

(d) includes a complete and accurate description of where the arrest and booking records are located, including, but not limited to, the uniform resource locator (URL) and e-edition, if applicable.

(2) If the original charges stemming from the arrest were discharged or dismissed as a result of the person pleading to a lesser included offense, or a different offense, the person or entity who publishes the website or any other publication is not required to remove the arrest and booking records from the person or entity's website or any other publication; however, the person or entity shall revise the arrest and booking records published on the person or entity's website or any other publication to reflect the lesser included offense, or different offense, instead of the original charges, without requiring the payment of a fee or other consideration within thirty days of the receipt of a request to remove the arrest and booking records pursuant to item (1).

(3) This subsection does not apply to the following:

(a) motion picture producers and distributors, and their products as released in theaters, to DVD, pay-per-view, broadcast, cable and satellite television, as well as Internet services;

(b) acts done by the publisher, owner, agent, employee, or retailer of a newspaper, periodical, books, radio station, radio network, television station, television broadcast network, or cable television network in the publication or dissemination in print or electronically of:

(i) news, history, entertainment, or commentary; or

(ii) an advertisement of or for another person, when the publisher, owner, agent, or employee did not have actual knowledge of the false, misleading, or deceptive character of the advertisement, did not prepare the advertisement, or did not have a direct financial interest in the sale or distribution of the advertised product or service.

(4) A person or entity who violates this subsection is not subject to the criminal penalty provided in subsection (F); however, the person or entity is subject to a civil cause of action as provided in subsection (G).

(E)(1) This section does not apply to a state or local government agency.

(2) Except as otherwise provided by state law, it is unlawful for an employee of a state or local government agency to provide the arrest or booking records, including booking photographs, of a person who is arrested and booked in South Carolina knowing:

(a) the arrest and booking records will be published on a nongovernmental website or any other publication; and

(b) removal or revision of the arrest or booking records requires the payment of a fee or other consideration.

(F)(1) A person or entity who violates this section, except for subsection (D), is guilty of a misdemeanor, and, upon conviction, must be fined not more than one thousand dollars or be imprisoned not more than sixty days, or both.

(2) Each arrest and booking record obtained, attempted to obtain, or provided, and each payment solicited or accepted in violation of this section constitutes a separate violation.

(G)(1) Except as provided in item (2), a person who suffers a loss or harm as a result of a violation of this section may file a civil cause of action against a person or entity who violates this section for damages suffered, along with costs, attorney's fees, and any other legal or equitable relief.

(2) A person who suffers a loss or harm as a result of a violation of this section may not file a civil cause of action against a state or local government agency pursuant to this section; however, the person may file a civil cause of action against an employee of a state or local government agency who violates subsection (E)(2) pursuant to the South Carolina Tort Claims Act. A state or local government agency may not be substituted for an employee of the state or local government agency in a civil cause of action against the employee.

HISTORY: 2016 Act No. 132 (S.255), Section 2, eff May 16, 2016.

Editor's Note

2016 Act No. 132, Section 6, provides as follows:

"SECTION 6. This act takes effect ninety days after approval by the Governor. This act applies retroactively to allow for the expungement of offenses charged, discharged, dismissed, or nolle prossed prior to the effective date of this act, and persons convicted or found not guilty prior to the effective date of this act."






CHAPTER 3 - DEFENSE OF INDIGENTS

Section 17-3-5. Definitions.

As used in this chapter, the term:

(1) "Commission" means the Commission on Indigent Defense.

(2) "Division of Appellate Defense" includes all attorneys and employees in the division.

(3) "Assistant public defender" means an attorney who is employed by a circuit public defender office.

(4) "Circuit public defender" means the head of a public defender office providing indigent defense representation within a given judicial circuit of this State.

(5) "Circuit public defender office" means the office of one of the several circuit public defenders.

(6) "Public defender" means an attorney who is employed in a circuit public defender office or who represents an indigent person pursuant to a contractual arrangement with a circuit public defender office.

(7) "Administering county" means the county within each circuit with which the circuit public defender has an agreement for the administering of indigent defense funds distributed from the State and the counties within the circuit for the provision of indigent defender services within each circuit.

(8) "Chief county public defender" means a public defender appointed by the circuit public defender to assist in managing, supervising, and providing indigent defense representation in one or more assigned counties within the circuit.

HISTORY: 2007 Act No. 108, Section 2, eff June 21, 2007.



Section 17-3-10. Persons entitled to counsel shall be so advised; when counsel shall be provided.

Any person entitled to counsel under the Constitution of the United States shall be so advised and if it is determined that the person is financially unable to retain counsel then counsel shall be provided upon order of the appropriate judge unless such person voluntarily and intelligently waives his right thereto. The fact that the accused may have previously engaged and partially paid private counsel at his own expense in connection with pending charges shall not preclude a finding that he is financially unable to retain counsel.

HISTORY: 1962 Code Section 17-281; 1969 (56) 374; 1977 Act No. 98 Section 2.



Section 17-3-20. Appointment of counsel for indigents charged with murder; compensation.

In the event any person who shall be charged with murder shall, after investigation by the court, be determined to be unable financially to retain adequate legal counsel, the court shall appoint such qualified and experienced counsel to defend such defendant in the trial of the action.

Such appointed counsel shall be paid such fee and costs as the court shall deem appropriate.

HISTORY: 1962 Code Section 17-281.1; 1974 (58) 2361.



Section 17-3-30. Affidavit of inability to employ counsel; payment of indigent's assets to state; application fee; waiver or reduction of fee; disposition of fee revenues; fund for screening applicants.

(A) A person to whom counsel has been provided shall execute an affidavit that he is financially unable to employ counsel and that affidavit must set forth all his assets. If it appears that the person has some assets but they are insufficient to employ private counsel, the court, in its discretion, may order the person to pay these assets to the general fund of the State.

(B) A forty dollar application fee for public defender services must be collected from every person who executes an affidavit that he is financially unable to employ counsel. The person may apply to the clerk of court or other appropriate official for a waiver or reduction in the application fee. If the clerk or other appropriate official determines that the person is unable to pay the application fee, the fee may be waived or reduced, provided that if the fee is waived or reduced, the clerk or appropriate official shall report the amount waived or reduced to the trial judge upon sentencing and the trial judge shall order the remainder of the fee paid during probation if the person is granted probation. The clerk of court or other appropriate official shall collect the application fee imposed by this section and remit the proceeds to the state fund on a monthly basis. The monies must be deposited in an interest-bearing account separate from the general fund and used only to provide for indigent defense services. The monies shall be administered by the Office of Indigent Defense. The clerk of court or other appropriate official shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the Office of Indigent Defense on a monthly basis as well as reporting the amount of funds collected or waived.

(C) Sufficient funds shall be set aside from allocations provided for the defense of indigent to provide for adequate screening of applications for indigent assistance to ensure the applicant is qualified.

HISTORY: 1962 Code Section 17-282; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 1988 Act No. 356, Section 1; 1993 Act No. 164, Part II, Section 45E; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No. 145, Part IB, E23-Section 14; 1996 Act No. 458, Part II, Section 26B; 1999 Act No. 100, Part II, Section 17; 2007 Act No. 108, Section 4, eff June 21, 2007.



Section 17-3-40. Creation of claim against assets and estate of person for whom counsel is provided.

(A) The appointment of counsel, as hereinbefore provided, creates a claim against the assets and estate of the person who is provided counsel in an amount equal to the costs of representation as determined pursuant to Sections 17-3-50 and 17-3-80, less that amount that the person pays to the defender corporation of the county or counties wherein he is being represented or the judicial department as provided for in Section 17-3-30.

(B) Such claim shall be filed in the office of the clerk of court in the county where the person is assigned counsel, but the filing of a claim shall not constitute a lien against real or personal property of the person unless, in the discretion of the court, part or all of such claim is reduced to judgment by appropriate order of the court, after serving the person with at least thirty days' notice that judgment will be entered. When a claim is reduced to judgment, it shall have the same effect as judgments, except as modified by this chapter.

(C) The court may, in its discretion, order any claim or judgment waived, modified or withdrawn.

(D) The Judicial Department shall be responsible for administering this section, and all moneys collected hereunder shall be paid over to the Judicial Department.

HISTORY: 1962 Code Section 17-283; 1969 (56) 374; 1977 Act No. 219 Part II Section 19; 1988 Act No. 356, Section 2.



Section 17-3-45. Affidavit of assets of persons seeking appointed counsel; application fee; claim against assets and estate of person provided counsel.

(A) A person to whom counsel has been provided in any court in this State shall execute an affidavit that the person is financially unable to employ counsel and that affidavit shall set forth all of the person's assets. If it appears that the person has some assets but they are insufficient to employ private counsel, the court, in its discretion, may order the person to pay these assets or a portion thereof to the Office of Indigent Defense.

(B) A forty dollar application fee for appointed counsel services must be collected from every person who executes an affidavit that they are financially unable to employ counsel. The person may apply to the court, the clerk of court, or other appropriate official for a waiver or reduction in the application fee. If it is determined that the person is unable to pay the application fee, the fee may be waived or reduced, provided that if the fee is waived or reduced, the clerk or appropriate official shall report the amount waived or reduced to the trial judge and the trial judge shall order the remainder of the fee paid during probation if the person is granted probation or by a time payment method if probation is not granted or appropriate. The clerk of court or other appropriate official shall collect the application fee imposed by this section and remit the proceeds to the Public Defender Application Fund on a monthly basis. The monies must be deposited in an interest-bearing account separate from the general fund and used only to provide for indigent defense services. The monies shall be administered by the Office of Indigent Defense. The clerk of court or other appropriate official shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the Office of Indigent Defense on a monthly basis as well as reporting the amount of funds collected or waived.

(C) In matters in which a juvenile is brought before a court, the parents or legal guardian of such juvenile shall execute the above affidavit based upon their financial status and shall be responsible for paying any fee. In juvenile matters, the parents or legal guardians of the juvenile, must be advised in writing of this requirement at the earliest stage of the proceedings against the juvenile.

(D) Nothing contained in this section restricts or hinders a court from appointing counsel in any emergency proceedings or where there is not sufficient time for an individual to complete the application process.

(E) The appointment of counsel creates a claim against the assets and estate of the person who is provided counsel or the parents or legal guardians of a juvenile in an amount equal to the costs of representation as determined by a voucher submitted by the appointed counsel and approved by the court, less that amount that the person pays either to the appointed counsel or defender corporation of the county or counties where he is represented or to the Office of Indigent Defense. The claim shall be filed in the office of the clerk of court in the county where the person is assigned counsel, but the filing of a claim shall not constitute a lien against real or personal property of the person unless, in the discretion of the court, part or all of such claim is reduced to judgment by appropriate order of the court, after serving the person with at least thirty days' notice that judgment will be entered. When a claim is reduced to judgment, it shall have the same effect as judgments, except as modified by this chapter.

(F) The court may, in its discretion, order any claim or judgment waived, modified, or withdrawn.

HISTORY: 2008 Act No. 353, Section 2, Pt 23I, eff July 1, 2009.



Section 17-3-50. Determination of fees for appointed counsel and public defenders; maximum amounts; authorization to exceed maximum; payment for certain services.

(A) When private counsel is appointed pursuant to this chapter, he must be paid a reasonable fee to be determined on the basis of forty dollars an hour for time spent out of court and sixty dollars an hour for time spent in court. The same hourly rates apply in post-conviction proceedings. Compensation may not exceed three thousand five hundred dollars in a case in which one or more felonies is charged and one thousand dollars in a case in which only misdemeanors are charged. Compensation must be paid from funds available to the Office of Indigent Defense for the defense of indigents represented by court-appointed, private counsel. The same basis must be employed to determine the value of services provided by the office of the public defender for purposes of Section 17-3-40.

(B) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant, the court shall authorize the defendant's attorney to obtain such services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed five hundred dollars as the court considers appropriate.

(C) Payment in excess of the hourly rates and limits in subsection (A) or (B) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred.

(D) Nothing in this section shall be construed to alter the provisions of Section 17-3-10 concerning those defendants who are entitled to legal representation.

HISTORY: 1962 Code Section 17-284; 1969 (56) 374; 1993 Act No. 164, Part II, Section 45F; 2007 Act No. 108, Section 5, eff June 21, 2007.



Section 17-3-55. Carry-forward of unpaid obligations.

Notwithstanding any other provision of law, the Commission on Indigent Defense is authorized to carry forward unpaid obligations incurred and received for payment in one fiscal year and to pay, to the extent possible, these obligations from funds appropriated in the next year's budget.

HISTORY: 2008 Act No. 353, Section 2, Pt 23H, eff July 1, 2009.



Section 17-3-80. Appropriation for expenses of appointed private counsel and public defenders; restrictions and limitations.

In addition to the appropriation as provided by law, there is appropriated for the fiscal year commencing July 1, 1969, the sum of fifty thousand dollars for the establishment of the defense fund which must be administered by the Office of Indigent Defense. This fund must be used to reimburse private-appointed counsel, public defenders, and assistant public defenders for necessary expenses, not to exceed two thousand dollars for each case, actually incurred in the representation of persons pursuant to this chapter, so long as the expenses are approved by the trial judge. No reimbursement may be made for travel expenses except extraordinary travel expenses approved by the trial judge. The total state funds provided by this section may not exceed fifty thousand dollars.

HISTORY: 1962 Code Section 17-287; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 1987 Act No. 142 Section 1; 1993 Act No. 164, Part II, Section 45G.



Section 17-3-85. Fiscal year-end disposition of unexpended appropriations for payment of private appointed counsel for counties without public defender corporations.

At the end of each fiscal year all funds appropriated for counties without public defender corporations which have not been exhausted shall be combined into one fund and any and all claims of private appointed counsel in other counties remaining unpaid by virtue of the exhaustion of appropriated funds in those respective counties shall be paid on a pro rata basis until such fund is exhausted or until all claims are satisfied. After payment of the above, any funds remaining at the end of a fiscal year maintained by the Judicial Department shall revert to the general fund of the State at the end of that fiscal year.

HISTORY: 1982 Act No. 466, Part II Section 43.



Section 17-3-90. Vouchers for payment for services by private appointed counsel and for reimbursement of expenses; approval and submission for payment.

Private, appointed counsel shall submit a voucher to the Office of Indigent Defense setting forth all details of the appointment for purposes of remuneration pursuant to Section 17-3-50 and reimbursement of expenses pursuant to Section 17-3-80, and the public defender shall do likewise pursuant to Section 17-3-80. It is the duty of the Office of Indigent Defense to present the voucher to the trial judge for approval and to transmit the same to the Comptroller General for payment to the appropriate party.

HISTORY: 1962 Code Section 17-288; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 2007 Act No. 108, Section 6, eff June 21, 2007.



Section 17-3-100. Discretionary authority of judge to appoint counsel is not limited; remuneration and reimbursement.

Nothing herein contained is designed to limit the discretionary authority of a judge to appoint counsel in any case and any such counsel shall be entitled to remuneration and reimbursement as provided in Sections 17-3-50 and 17-3-80 hereof, so long as funds appropriated herein are available therefor.

HISTORY: 1962 Code Section 17-289; 1969 (56) 374.



Section 17-3-110. Power of Supreme Court to establish rules and regulations.

The Supreme Court of South Carolina is hereby empowered to establish such rules and regulations as are necessary for the proper administration of this chapter.

HISTORY: 1962 Code Section 17-290; 1969 (56) 374.



Section 17-3-310. Commission created; appointment of members; terms; powers and duties.

(A) There is created the Commission on Indigent Defense consisting of thirteen members.

(B) Nine members shall be appointed by the Governor as follows:

(1) One member from each of the four judicial regions of the State appointed upon recommendation of the South Carolina Public Defender Association. Members shall serve for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. A person may not be appointed to the commission pursuant to the provisions of this item or, once appointed pursuant to the provisions of this item, may not continue to serve on the commission unless the person is a public defender.

(2) A member of the South Carolina Bar whose practice is principally in family law, appointed upon recommendation by the South Carolina Bar membership for a term of two years and who may be reappointed.

(3) Two members of the South Carolina Bar whose practice is principally in criminal defense law, appointed upon recommendation of the South Carolina Bar membership, who shall serve for a term of two years and may be reappointed.

(4) Two members of the South Carolina Bar whose practice is principally neither criminal defense nor family law, appointed upon recommendation of the South Carolina Bar membership, who shall serve for two-year terms and who may be reappointed.

(C) The remaining four members must be appointed as follows:

(1) two members appointed by the Chief Justice of the South Carolina Supreme Court, one of whom must be a retired circuit court judge and one of whom must be either a retired family court judge or a retired appellate court judge, each of whom shall serve for a term of four years and until a successor is appointed and qualifies; and

(2) the Chairmen of the Senate and House Judiciary Committees, or their legislative designees, for the terms for which they are elected.

(D) The chairman must be elected by the commission from its membership and shall serve for a term of two years. A chairman may be re-elected.

(E) Members currently serving as of July 1, 2005, shall continue to serve until the expiration of their term and may be reappointed as provided in subsection (B)(1).

(F) The commission may adopt an appropriate seal and promulgate regulations consistent with the provisions of this article to govern its operations and procedures and shall supervise the operations of the Office of Indigent Defense including all the divisions of the office.

(G) The commission:

(1) may establish divisions within the office to administer the services and programs as it considers necessary to fulfill the purposes of this article;

(2) shall develop rules, policies, procedures, regulations, and standards as it considers necessary to carry out the provisions of the article and comply with state law or regulations and the rules of the Supreme Court, including the nature and scope of services to be provided, the clientele to be served, and the establishment of criteria to be used in the determination of indigency and qualifications for services for indigent legal representation;

(3) shall cooperate and consult with state agencies, professional associations, and other groups concerning the causes of criminal conduct, the rehabilitation and correction of persons charged with and convicted of crimes, the administration of criminal justice, and the improvement and expansion of defender services;

(4) shall assist the public defenders throughout the State in their efforts to provide adequate legal defense to the indigent. This assistance includes, but is not limited to:

(a) the preparation and distribution of a basic defense manual and other educational materials;

(b) the preparation and distribution of model forms and documents employed in indigent defense;

(c) the promotion of and assistance in the training of indigent defense attorneys;

(d) the provision of legal research assistance to public defenders; and

(e) the provision of other assistance to public defenders as may be authorized by law;

(5) shall collect, maintain, review, and publish records and statistics for the purpose of evaluating the delivery of indigent defense representation in the State; and

(6) shall have the authority to negotiate and enter into contracts, as appropriate, with independent counsel for the provision of indigent defense services in cases in which a conflict of interest exists in a public defender office and in other cases in which indigent representation by independent counsel is necessary or advisable. This authority may be delegated by the commission to a circuit public defender, but is at all times subject to standards established by the commission.

(7) The commission shall establish and administer the rules and procedures for selection of members to serve on the Circuit Public Defender Selection Panels, and shall establish the rules and procedures under which the selection panels shall operate.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-320. Office of Indigent Defense; executive director; appointment; duties.

(A) There is created the Office of Indigent Defense under the jurisdiction of the commission. The office must be administered by an executive director appointed by the commission. The executive director may hire other administrative, clerical, and legal staff and is authorized to contract with outside consultants on behalf of the office as he considers necessary to provide the services as required pursuant to the provisions of this article.

(B) The executive director shall:

(1) administer and coordinate the operations of the office and all divisions within the office and supervise compliance among the circuit defender offices with rules, procedures, regulations, and standards adopted by the commission;

(2) maintain proper records of all financial transactions related to the operation of the office;

(3) coordinate the services of the office with any federal, county, private, or other programs established to provide assistance to indigent persons entitled to representation pursuant to the provisions of this chapter and consult with professional organizations concerning the implementation and improvement of programs for providing indigent services;

(4) prepare and submit annually to the commission a proposed budget for the provision of statewide indigent defense services; and prepare and submit an annual report containing pertinent data on the operations, costs, and needs of the state's indigent defense system and other information as the commission may require;

(5) coordinate in the development and implementation of rules, policies, procedures, regulations, and standards adopted by the commission to carry out the provisions of this chapter and comply with all applicable laws and standards;

(6) maintain proper records of all financial transactions related to the operation of the commission;

(7) apply for and accept on behalf of the commission funds that may become available from any source, including government, nonprofit, or private grants, gifts, or bequests;

(8) provide for the training of attorneys and other staff involved in the legal representation of persons subject to the provisions of this chapter;

(9) attend all commission meetings, except those meetings or portions of the meetings that address the question of appointment or removal of the director;

(10) ensure that the expenditures of the commission are not greater than the amounts budgeted or available from other revenue sources; and

(11) perform other duties as the commission assigns.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-330. Duties of Office of Indigent Defense.

(A) The Office of Indigent Defense shall:

(1) serve as the entity which distributes all funds appropriated by the General Assembly for the defense of indigents, including funds allocated to public defender offices pursuant to the formula, funds for the defense of capital cases, funds for attorney's fees and expenses in non-capital cases, and other funds appropriated for these purposes;

(2) perform those functions provided pursuant to Section 17-3-360;

(3) serve as a resource for the compilation of accurate statistical data covering the indigent defense system in this State;

(4) implement other duties the commission may direct; and

(5) report annually to the General Assembly on the indigent defense system.

(B) On or about June thirtieth of each year, if the Office of Indigent Defense determines, after taking into consideration all outstanding obligations against the fund for payment of attorney fees and expenses in non-capital cases, that unexpended funds remain, these funds shall be rolled over into the fund for payment of attorney's fees and expenses in capital cases; provided, however, this shall occur only in the event the funds in the capital fund have been exhausted at that time. This fund shall at no time exceed three million dollars.

(C) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No. 145, Part IB, E23-Section 14; 1996 Act No. 458, Part II, Section 26C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-340. Duties of commission.

(A) All members of the commission shall at all times act in the best interest of indigent defendants who are receiving legal representation pursuant to the provisions of this chapter.

(B) All members of the commission are entitled to vote on all matters before the commission unless otherwise provided by law or by rules adopted by the commission concerning conflicts of interest.

(C) Each member of the commission shall serve until a successor has been appointed. Removal of commission members is for cause and must be in accordance with policies and procedures adopted by the commission.

(D) Unless otherwise provided in this article, a quorum is a majority of the members of the commission who are currently serving in office, and decisions of the commission are determined by majority vote of the members present, except that a majority of the entire commission must approve the appointment or removal of a circuit public defender or the executive director for cause.

(E) The commission shall meet at least quarterly and at other times and places as it deems necessary or convenient for the performance of its duties and shall keep and maintain minutes of all commission meetings.

(F) The commission shall elect such officers, other than the chairperson, from the members of the commission as it deems necessary and shall adopt rules for the transaction of its business as it desires. Elected officers shall serve for a term of one year and may be removed without cause by a vote of two-thirds of the members of the entire commission and for cause by a majority vote of the entire commission. The chairperson shall retain a vote on all matters except those in which the chairperson has a conflict of interest.

(G) The members of the commission shall receive no compensation for their services but will be reimbursed for their actual expenses incurred in the performance of their duties as members of the commission. Expenses incurred by the commission must be paid from the general operating budget of the commission.

(H) The commission shall approve the development and improvement of programs which provide legal representation to indigent persons and juveniles accused of violations of criminal law.

(I) The commission shall approve and implement programs, services, rules, policies, procedures, regulations, and standards as may be necessary or advisable to fulfill the purposes and provisions of this article in the delivery of indigent services. This includes, but is not limited to, standards for:

(1) maintaining and operating circuit public defender offices, including requirements regarding qualifications, training, and size of the legal and support staff of the offices and access to data and records, including business records, in each circuit public defender office;

(2) prescribing minimum experience, training, and other qualifications for appointed counsel where a conflict of interest arises between the public defender and an indigent person;

(3) public defender and appointed counsel caseloads;

(4) the qualifications, employment, and compensation of public defenders and other circuit public defender office personnel, based on job description, education, training, and experience;

(5) the performance of public defenders and appointed counsel representing indigent persons;

(6) procedures for prescribing qualifications and performance of independent counsel representing indigent persons in both trial and appellate courts, whether by contract or court appointment;

(7) providing and compensating experts, investigators, and other persons who provide services necessary for the effective representation of indigent persons;

(8) determining indigence and for assessing and collecting the costs of legal representation and related services;

(9) compensation of attorneys appointed to represent indigent persons pursuant to this chapter;

(10) removing a circuit public defender for cause;

(11) a uniform definition of a "case" for purposes of determining caseload statistics; and

(12) accepting contractual indigent defense representation.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-350. Immunity.

The members of the commission and the Circuit Public Defender Selection Panel and other policy-making or administrative personnel acting in a policy-making or administrative capacity in connection with the commission or the panel are not subject to civil liability resulting from an act or failure to act in the implementation and carrying out of the purposes of this chapter.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-360. Division of Appellate Defense created; administration and staffing; duties and responsibilities.

(A) There is created within the Office of Indigent Defense, the Division of Appellate Defense. All of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with the commission and Office of Appellate Defense formerly provided in Chapter 4, Title 17 are transferred to and incorporated in and must be administered as part of the Office of Indigent Defense.

(B) The division must be administered by a chief attorney. The staff of the division shall consist of additional attorneys and administrative, investigative, secretarial, and clerical employees necessary to discharge the duties of the division. No person may be hired to serve as an attorney who is not licensed to practice law in this State. Attorneys employed by the division shall devote full time to their duties and may not engage in the private practice of law.

(C) The division shall carry out the following duties and responsibilities:

(1) It shall represent a person who the office determines, subject to court review, falls within the guidelines promulgated pursuant to Section 17-3-310(G)(2) who files Notice of Intention to Appeal or desires to appeal a conviction in a trial court, or decision of a proceeding in civil commitment or other voluntary placement in a state, county, or municipal facility. A person desiring representation by the division shall request a determination of his indigency status in writing from the Supreme Court, the court of appeals, the circuit or family court, or the division. A court receiving a request for indigent appellate representation shall forward the request to the office who, within ten days of the receipt of the request for representation, shall notify the person requesting representation and the court in which the appeal will be effected of its decision.

(2) Upon a finding that a person requesting representation qualifies as an indigent and after being appointed as counsel for this person by the court in which the appeal will be effected, the division shall represent this person in his appeal of a conviction in a trial court, or decision of a proceeding in civil commitment or other involuntary placement in a state, county, or municipal facility, provided nothing in this article requires the division to pursue an appeal unless the chief attorney of the division is first satisfied that there is arguable merit to the appeal.

(3) It shall represent indigents, other than at trial or commitment proceedings when appointed by the court.

(4) It shall represent indigents in appeals of convictions in trial courts of this State, or decisions of civil commitment proceedings or other involuntary placement only in courts of this State.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



Section 17-3-370. Appointment of counsel by court.

The provisions of this article shall not restrict a court in which an appeal is to be effected, from appointing counsel for indigent persons when the division is disqualified from representation for reasons of conflict or when the division deems it advisable that it not provide representation for the indigent person.

HISTORY: 2007 Act No. 108, Section 7, eff June 21, 2007.

Editor's Note

Prior laws. 2005 Act No. 103, Section 2; 1976 Code Section 17-3-350.



Section 17-3-380. Funding.

The commission will be funded by appropriations to the commission in the state General Appropriations Act including federal funds as may be available.

HISTORY: 2007 Act No. 108, Section 7, eff June 21, 2007.

Editor's Note

Prior law. 2005 Act No. 103, Section 2; 1976 Code Section 17-3-360.



Section 17-3-510. Circuit Public Defender Selection Panel; county representation; nomination of Circuit Public Defender; election by South Carolina Prosecution Coordination Commission.

(A) There is created in each judicial circuit in the State a Circuit Public Defender Selection Panel, the membership of which is composed of, and must be elected by, the active, licensed attorneys who reside within the counties of each judicial circuit. Each county in each judicial circuit must be represented by at least one member and the remaining members must be determined by equal weighting of county population based on the most recent decennial census and the most recent annual county appropriations to public defender operations according to the following formula:

(1) percentage of distribution of population plus the percentage of distribution of appropriations for public defender operations divided by two and rounded to the nearest whole number;

(2) the weighted values of each county multiplied by the number of remaining members in each Circuit Public Defender Selection Panel determines the number of additional members each county must have on the panel.

Judicial circuits with three or less counties must have five members. Judicial circuits with four counties must have seven members. Judicial circuits with five counties must have nine members.

(B) A solicitor, assistant solicitor, an employee of a solicitor's office, or an employee of the South Carolina Prosecution Coordination Commission may not serve as a member of a Circuit Public Defender Selection Panel. Members of a Circuit Public Defender Selection Panel must reside in the judicial circuit in which they serve. Circuit Public Defender Selection Panel members shall serve for a term of five years. A vacancy for an appointed member must be in the same manner of the original appointment filled by the appointing authority.

(C) By majority vote of its membership, the Circuit Public Defender Selection Panel shall nominate a person to serve as the circuit public defender in the judicial circuit as provided in this article. The commission shall, by majority vote of its members, accept or reject the nomination, but may not substitute the name of another person. Initial appointments of circuit public defenders must be made in order for the first appointees to take office no later than one year from the effective date of this act, for a term of four years. A circuit public defender may be reappointed by the commission to serve successive terms following the same manner of the original appointment. The circuit public defender for each judicial circuit must be a full-time employee of the State and must be compensated and have the same benefits as the circuit solicitor. A circuit public defender may not engage in the private practice of law or another full-time business for profit.

(D) A circuit public defender may be removed for cause by a majority vote of the commission.

(E) If a vacancy occurs, by death, resignation, or otherwise, in the position of circuit public defender, the commission shall appoint an interim circuit public defender to serve until a replacement has been selected by the commission. The Circuit Public Defender Selection Panel shall nominate a replacement circuit public defender within three months of the occurrence of the vacancy. Selection of a replacement must be in the same manner as the original appointment.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-520. Circuit public defender; qualifications; responsibilities.

(A) In order for a person to be eligible to fill the position of circuit public defender, the person must:

(1) be at least twenty-five years of age;

(2) have been admitted and licensed to practice law in all courts of the State for at least five years;

(3) be a member in good standing of the South Carolina Bar, at all times; and

(4) be competent to counsel and defend a person charged with a capital felony and be certified at all times to defend capital cases in the State.

(B) A circuit public defender is responsible for:

(1) administering and coordinating the day-to-day operations of their respective offices, supervising the public defenders and other staff serving in the offices, and actively participating in the representation of clients throughout the judicial circuit;

(2) keeping and maintaining appropriate records, which includes:

(i) the number of persons represented pursuant to the provisions of this chapter, including cases assigned to other attorneys because of conflicts of interest;

(ii) the offenses charged; the outcome of each case; the expenditures made in carrying out the duties imposed by this article; and

(iii) other information and data as the commission may from time to time require;

(3) establishing a juvenile offender division within the circuit public defender office to specialize in the criminal defense of juveniles;

(4) preparing and submitting annually to the executive director of the commission a proposed budget for the provision of circuit-wide indigent defense services, an annual report containing pertinent data on the operation, costs, and needs of the circuit defender office, and other information as the commission or executive director may require;

(5) assisting the commission in establishing the state system and establishing the standards, policies, and procedures required pursuant to the applicable provisions of Section 17-3-310;

(6) developing and presenting for the commission's approval a circuit plan for the delivery of criminal indigent defense services;

(7) establishing processes and procedures consistent with commission standards to ensure that when a case that is assigned to the office presents a conflict of interest for a public defender, the conflict is identified and handled appropriately and ethically;

(8) negotiating and entering into contracts, as appropriate and when authorized by the commission, with independent counsel actively practicing within the circuit for the provision of indigent defense services in cases in which a conflict of interest exists in the circuit public defender office and in other criminal cases in the circuit in which indigent defense representation by independent counsel is necessary or advisable;

(9) establishing processes and procedures consistent with commission standards to ensure that office and contract personnel use information technology and caseload management systems so that detailed expenditure and caseload data is accurately collected, recorded, and reported;

(10) establishing administrative management procedures for circuit and county offices;

(11) establishing procedures in conformity with commission standards for managing caseloads and assigning cases in a manner that ensures that public defenders are assigned cases according to experience, training, and manageable caseloads and taking into account case complexity, the severity of the charges, potential punishments, and the legal skills required to provide effective assistance of counsel;

(12) establishing policies and procedures consistent with commission standards and Supreme Court Rules for assigning counsel for indigent persons in capital cases;

(13) establishing and supervising consistent commission standards, a training and performance evaluation program for attorneys and non-attorney staff members and contractors;

(14) establishing procedures consistent with commission standards to handle complaints involving indigent defense performance and to ensure that public defenders, office personnel, contract and appointed attorneys and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the rules and disciplinary jurisdiction of the South Carolina Supreme Court; and

(15) performance of other duties assigned by the commission.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-530. Chief county public defenders; responsibilities and duties.

(A) Each circuit public defender may employ, assign, and supervise one or more chief county public defenders in the counties within the circuit to assist in managing, supervising, and providing indigent defense representation in the circuit.

(B) Each chief county public defender must be responsible for:

(1) managing, supervising, and providing public defender services within the assigned county or counties;

(2) performing other duties as assigned by the circuit public defender, including duties that may be assigned throughout the circuit; and

(3) keeping a record of public defender and associated services and expenses in the assigned county or counties and submitting the records to the circuit public defender as requested.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-540. Maintenance and staffing of county public defender offices.

(A) Subject to the provisions of this section, the circuit public defender in each judicial circuit may maintain offices and employ chief county public defenders, assistant public defenders, investigators, and other staff as necessary to provide adequate and meaningful representation of indigent clients within the counties of the judicial circuit. Personnel employed pursuant to the provisions of this section serve at the pleasure of the circuit public defender and have responsibilities as the circuit public defender directs.

(B) These employees are employees of the administering county and entitled to the same fringe benefits as other personnel employed by the administering county. All personnel costs including fringe benefits must be paid by the administering county, but must be reimbursed to the administering county from operational funds provided to the circuit public defender office from county and state appropriated funds.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-550. Funding.

No county may appropriate funds for public defender operations in a fiscal year below the amount it funded in the immediate previous fiscal year.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-560. Administration of funds.

Each circuit public defender shall expend the funds received from the counties in the circuit, the State, and other sources for the general operations of the circuit defenders office including reimbursement to the administering county for employee compensation and fringe benefits. Each circuit public defender shall enter into an agreement with the appropriate county within the judicial circuit to administer the funds provided pursuant to the provisions of this article and the funds must be directed to the administering county. The administering county shall account for the receipt and disbursement of the funds separately from other funds administered by the county.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-570. Administration of personnel.

(A) All public defenders and other personnel employed by a county public defender corporation on a full-time or a part-time basis are considered employees of the circuit public defenders office in the judicial circuit in which they serve. No employee currently employed pursuant to the provisions of this section may be terminated, except for cause for a period of one year from the effective date of employment by the circuit public defender office. No employee salaries and benefits, including accrued leave, may be less than that which the employee is earning as of the effective date of employment by the circuit public defender office.

(B) Each circuit public defender is authorized to employ administrative, clerical, and paraprofessional personnel as may be authorized by the commission based on funds appropriated by the General Assembly or otherwise available provided, however, that each circuit public defender is authorized not less than two positions as provided in this section. In authorizing administrative, clerical, and paraprofessional personnel, the commission shall consider the caseload, present staff, and resources available to each circuit public defender and shall make authorizations as will contribute to the efficiency of individual circuit public defenders in providing effective criminal defense for indigent defendants.

(C) All personnel employed by the circuit public defenders pursuant to this article shall be employees of the administering county and shall be compensated based on the unclassified service schedule of the South Carolina Merit System of Personnel Administration.

(D) Personnel employed by the circuit public defenders pursuant to this article shall have the authority, duties, powers, and responsibilities as are authorized by law or as assigned by the circuit public defender and shall serve at the pleasure of the circuit public defender.

(E) The circuit public defender shall fix the compensation of each state-paid employee appointed pursuant to this article in accordance with the class to which the person is appointed and the appropriate step of the salary schedule. All salary advancements must be based on quality of work, training, and performance. A reduction in salary must be made in accordance with the salary schedule for the position and the policies, rules, or regulations adopted by the commission.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-580. Public defenders; requirements as to employment.

(A) A public defender employed full-time by the circuit public defender shall not engage in the private practice of law for profit.

(B) A public defender employed by the circuit public defender must be a member of the South Carolina Bar and must be admitted to practice before all courts of this State.

(C) A public defender shall serve at the pleasure of the circuit public defender and shall have the authority, powers, and duties as assigned by the circuit public defender.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-590. Office space and equipment.

The governing body of the county shall provide, in conjunction and cooperation with the other counties in the judicial circuit and in a pro rata share according to the population of each county, appropriate offices, utilities, telephone expenses, materials, and supplies as are necessary to equip, maintain, and furnish the office or offices of the circuit public defender in an orderly and efficient manner.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



Section 17-3-600. Existing contracts for providing indigent defense services.

All contracts in force on the date this legislation is effective between private attorneys and county indigent defense corporations for the provision of indigent defense services within a county or counties shall remain in force and be recognized by the commission and circuit public defender offices until their respective expiration dates or one year from the effective date of this act, whichever is earlier.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.






CHAPTER 5 - CORONERS AND MEDICAL EXAMINERS

Section 17-5-5. Definitions.

As used in this chapter:

(1) "Autopsy" means the dissection of a dead body and the removal and examination of bone, tissue, organs, and foreign objects for the purpose of determining the cause of death and manner of death.

(2) "Cause of death" refers to the agent that has directly or indirectly resulted in a death.

(3) "Coroner" means the person elected or serving as the county coroner pursuant to Section 24 of Article V of the South Carolina Constitution, 1895, this chapter, and Chapter 7 of Title 17.

(4) "Medical examiner" means the licensed physician or pathologist designated by the county medical examiner's commission pursuant to Article 5 of this chapter for the purpose of performing post-mortem examinations, autopsies, and examinations of other forms of evidence required by this chapter.

(5) "Deputy coroner" means a person appointed pursuant to Section 17-5-70.

(6) "Deputy medical examiner" means a licensed physician employed by the medical examiner, with the approval of the commission, to perform post-mortem examinations, autopsies, and examinations of other forms of evidence as required by this chapter.

(7) "Inquest" means an official judicial inquiry before a coroner and coroner's jury for the purpose of determining the manner of death.

(8) "Laboratory" means a laboratory containing facilities for the scientific detection and identification of physical evidence connected with crimes and causes of death and other examinations of tissue, chemical substances, and gases that contribute to the health and well-being of all people.

(9) "Manner of death" refers to the means or fatal agency that caused a death. Manner of death is classified in one of the five following categories: A. natural, B. accident, C. homicide, D. suicide, and E. undetermined.

(10) "Peace officer in charge" means members of the county, city, or town policemen, county, city, or town detectives, South Carolina Highway Patrol, or South Carolina Law Enforcement Division who may be in charge of the investigation of any case involving a death covered by this chapter.

(11) "Post-mortem examination" means examination after death and includes an examination of the dead body and surroundings by the medical examiner but does not include dissection of the body for any purpose.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-10. Election of coroner.

There must be an election for coroner by the qualified voters in each county at each alternate general election beginning with the election in the year 1948.

HISTORY: 1962 Code Section 17-51; 1952 Code Section 17-51; 1942 Code Section 3553; 1932 Code Section 3553; Civ. C. '22 Section 2098; Civ. C. '12 Section 1277; Civ. C. '02 Section 878; G. S. 701; R. S. 749; 1870 (14) 338; 1897 (22) 591; 2001 Act No. 73, Section 1.



Section 17-5-20. Bond.

Before receiving his commission, the coroner must post a bond, to be executed by him and at least two sureties, but not more than twelve, to be approved, recorded, and filed as prescribed in Chapter 3 of Title 8. The bond must be in the penal sum of two thousand dollars.

HISTORY: 1962 Code Section 17-53; 1952 Code Section 17-53; 1942 Code Section 3556; 1932 Code Section 3556; Civ. C. '22 Section 2101; Civ. C. '12 Section 1280; Civ. C. '02 Section 881; G. S. 703; R. S. 752; 1868 (14) 19; 1919 (21) 75; 1930 (36) 1377; 1933 (38) 440; 1935 (39) 131; 2001 Act No. 73, Section 1.



Section 17-5-30. Official oaths; commission.

Before the coroner is qualified to act, he must take and subscribe the constitutional oath of office and also the additional oath required by Section 8-3-20. When a person has been elected or designated for appointment to the office of coroner and has taken and subscribed the oaths and given the bond as required by law, the Governor must issue a commission to him accordingly.

HISTORY: 1962 Code Section 17-55; 1952 Code Section 17-55; 1942 Code Section 3557; 1932 Code Section 3557; Civ. C. '22 Section 2102; Civ. C. '12 Section 1281; Civ. C. '02 Sections 882, 883; G. S. 705, 706; R. S. 753, 754; 2001 Act No. 73, Section 1.



Section 17-5-40. Term.

A coroner shall serve a term of office for four years and until his successor is elected or appointed and qualifies.

HISTORY: 1962 Code Section 17-56; 1952 Code Section 17-56; 1942 Code Section 3554; 1932 Code Section 3554; Civ. C. '22 Section 2099; Civ. C. '12 Section 1278; Civ. C. '02 Section 879; G. S. 702; R. S. 750; 1870 (14) 338; 2001 Act No. 73, Section 1.



Section 17-5-50. Vacancy.

(A) Except as provided in subsection (B), in the event of a vacancy in the office of coroner, the Governor shall fill the office by appointing a qualified replacement to serve until the earlier of the following:

(1) the next general election for the office of coroner; or

(2) the next general election, in which case an election shall be to fill the unexpired term.

In either circumstance, the person appointed by the Governor shall hold office until his successor shall qualify.

(B) If a county coroner is suspended by the Governor upon the coroner's indictment or for other reasons, the chief magistrate of that county shall act as coroner until the suspended coroner is reinstated or until a coroner is elected and qualifies in the next general election for coroners, whichever occurs first.

(C) Except as provided in subsection (B), the chief deputy or second in command of the coroner's office shall act as coroner until the vacancy is filled by the Governor's appointment. While acting as coroner, the chief deputy or second in command is subject to the duties and liabilities incident to the office of coroner and shall receive the same salary as the former coroner at the time of the vacancy.

HISTORY: 1962 Code Section 17-57; 1952 Code Section 17-57; 1942 Code Section 3555; 1932 Code Section 3555; Civ. C. '22 Section 2100; Civ. C. '12 Section 1279; Civ. C. '02 Section 880; G. S. 713; R. S. 751; 1882 (17) 1126; 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 1, eff June 6, 2007; 2008 Act No. 314, Section 1, eff June 11, 2008.



Section 17-5-60. Office; book of inquisitions.

The coroner must keep a public office in his county which must have proper fixtures and in which he must keep his book of inquisitions.

HISTORY: 1962 Code Section 17-58; 1952 Code Section 17-58; 1942 Code Section 3560; 1932 Code Section 3560; Civ. C. '22 Section 2105; Civ. C. '12 Section 1284; Civ. C. '02 Section 886; G. S. 709; R. S. 757; 1839 (11) 78; 1965 (54) 213; 2001 Act No. 73, Section 1.



Section 17-5-70. Coroner's deputies, appointment and duties.

A county coroner shall appoint one or more deputies or investigators to be approved by the judge of the circuit or by any circuit judge presiding therein, who must take and subscribe the oath prescribed by the constitution before entering upon the duties of appointment as a deputy coroner. The oath may be administered by any officer authorized to administer oaths in the county. The appointment must be evidenced by a certificate thereof, signed by the coroner, and continue at the coroner's pleasure. The coroner may take a bond and surety from his deputy as he considers necessary to secure the faithful discharge of the duties of the appointment, but the coroner must always be answerable for the neglect of duty or misconduct in office of his deputy coroner. When duly qualified, as herein required, the deputy coroner may do and perform any or all of the duties appertaining to the office of the coroner.

HISTORY: 1962 Code Section 17-59; 1952 Code Section 17-59; 1942 Code Section 3558; 1932 Code Section 3558; Civ. C. '22 Section 2103; Civ. C. '12 Section 1282; Civ. C. '02 Section 884; G. S. 706, 707; R. S. 755; 1870 (14) 332; 1972 (57) 2259; 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 2, eff June 6, 2007.



Section 17-5-90. Coroner may not act under appointment of sheriff.

No coroner may act as jailer or deputy sheriff or under any appointment by a sheriff, and if he accepts or acts under the appointment of the sheriff of his county, the coroner's office must be vacated and must be filled in the manner provided by law in case of vacancy from any other cause.

HISTORY: 1962 Code Section 17-63; 1952 Code Section 17-63; 1942 Code Section 3559; 1932 Code Section 3559; Civ. C. '22 Section 2104; Civ. C. '12 Section 1283; Civ. C. '02 Section 885; G. S. 708; R. S. 756; 1839 (11) 71; 2001 Act No. 73, Section 1.



Section 17-5-100. Coroners must carry out orders of county governing body; fees and costs.

Coroners must execute all lawful orders directed to them by the respective governing bodies of their respective counties, or the chairmen thereof, and must receive the same fees and costs as are allowed in other cases.

HISTORY: 1962 Code Section 17-64; 1952 Code Section 17-64; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489; 2001 Act No. 73, Section 1.



Section 17-5-110. Coroner or deputy coroner may carry pistol or other handgun.

A coroner or deputy coroner, while engaged in official duties of his office, is authorized to carry a pistol or other handgun. He is considered so engaged when going to or returning from the actual performance of his duties. However, coroners and deputy coroners must be certified and trained by the South Carolina Law Enforcement Division in the proper use of handguns.

HISTORY: 1962 Code Section 17-65; 1975 (59) 194; 1994 Act No. 440, Section 1; 2001 Act No. 73, Section 1.



Section 17-5-115. Deputy coroners; training and law enforcement status.

(A) A person appointed by a coroner to the position of deputy coroner may, at the discretion of the coroner, attend the South Carolina Criminal Justice Academy to be trained and certified as a Class III officer.

(B) A law enforcement officer, as defined by Section 23-23-10(E)(1), who is certified by the South Carolina Law Enforcement Training Council and appointed to serve as a deputy coroner, may, at the discretion of the coroner, retain law enforcement status as a Class III officer.

(C) The classification is limited to the deputy coroner's official duties as provided by law and does not authorize the officer to enforce the state's general criminal laws.

HISTORY: 2010 Act No. 222, Section 2, eff March 1, 2011.



Section 17-5-120. Availability of medical records to coroner of another state.

Records, papers, or reports concerning the death of a person on file at any hospital, nursing home, or other medical facility in this State are available to a coroner of another state as they are to a coroner in this State if the deceased person was a resident of or is buried in the county in which the coroner serves in the other state. The release of these records to the coroner of another state is not prohibited by Chapter 4 of Title 30 or any other provision of law.

HISTORY: 1986 Act No. 490; 2001 Act No. 73, Section 1.



Section 17-5-130. Coroner qualifications; affidavits of candidates; training; exemptions; Coroners Training Advisory Committee; Expenses.

(A)(1) A coroner in this State shall have all of the following qualifications, the person shall:

(a) be a citizen of the United States;

(b) be a resident of the county in which the person seeks the office of coroner for at least one year before qualifying for the election to the office;

(c) be a registered voter;

(d) have attained the age of twenty-one years before the date of qualifying for election to the office;

(e) have obtained a high school diploma or its recognized equivalent by the State Department of Education; and

(f) have not been convicted of a felony offense or an offense involving moral turpitude contrary to the laws of this State, another state, or the United States.

(2) In addition to the requirements of subsection (A)(1), a coroner in this State shall have at least one of the following qualifications, the person shall:

(a) have at least three years of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(b) have a two-year associate degree and two years of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(c) have a four-year baccalaureate degree and one year of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(d) be a law enforcement officer, as defined by Section 23-23-10(E)(1), who is certified by the South Carolina Law Enforcement Training Council with a minimum of two years of experience;

(e) have completed a recognized forensic science degree or certification program or be enrolled in a recognized forensic science degree or certification program to be completed within one year of being elected to the office of coroner;

(f) be a medical doctor; or

(g) have a bachelor of science degree in nursing.

(B)(1) A person who offers his candidacy for the office of coroner, no later than the close of filing, shall file a sworn affidavit with the county executive committee of the person's political party.

(2) The county executive committee of a political party with whom a person has filed his affidavit must file a copy of the affidavit with the appropriate county election commission by noon on the tenth day following the deadline for filing affidavits by candidates. If the tenth day falls on a Saturday, Sunday, or holiday, the affidavit must be filed by noon the following day.

(3) A person who seeks nomination by petition for the office of coroner, no later than the close of filing, shall file a sworn affidavit with the county election commission in the county of his residence.

(4) The affidavit required by the provisions of this subsection must contain the following information:

(a) the person's date and place of birth;

(b) the person's citizenship;

(c) the county the person is a resident of, and how long the person has been a resident of that county;

(d) whether the person is a registered voter;

(e) the date the person obtained a high school diploma or its recognized equivalent by the State Department of Education;

(f) whether the person has been convicted of a felony offense or an offense involving moral turpitude contrary to the laws of this State, another state, or the United States;

(g) the date the person obtained an associate or baccalaureate degree, if applicable;

(h) the date the person completed a recognized forensic science degree or certification program, or information regarding the person's enrollment in a recognized forensic science degree or certification program, if applicable; and

(i) the number of years of experience the person has as a death investigator, certified law enforcement officer, or licensed private investigator, if applicable.

(C) Each person serving as coroner in the person's first term is required to complete a basic training session to be determined by the South Carolina Criminal Justice Academy. This basic training session must be completed no later than the end of the calendar year following the person's election as coroner. A person appointed to fill the unexpired term in the office of coroner shall complete a basic training session to be determined by the South Carolina Criminal Justice Academy within one calendar year of the date of appointment. This section must not be construed to require an individual to repeat the basic training session if the person has successfully completed the session prior to the person's election or appointment as coroner. A coroner who is unable to attend this training session when offered because of an emergency or extenuating circumstances, within one year from the date the disability or cause terminates, shall complete the standard basic training session required of coroners. A coroner who does not fulfill the obligations of this subsection is subject to suspension by the Governor until the coroner completes the training session.

(D) A person holding the office of coroner or deputy coroner who was elected, appointed, or employed prior to January 1, 1994, and who has served continuously since that time shall attend a minimum of sixteen hours training annually as may be selected by the South Carolina Law Enforcement Training Council on or before December 31, 1995. Each year, all coroners and deputy coroners shall complete a minimum of sixteen hours training annually as selected by the council. Certification or records of attendance or training must be maintained as directed by the council.

(E)(1) The basis for the minimum annual requirement of in-service training is the calendar year. A coroner who satisfactorily completes the basic training session in accordance with the provisions of subsection (C) is excused from the minimum annual training requirements of subsection (D) for the calendar year in which the basic training session is completed.

(2) The Board of Directors of the South Carolina Coroners Association, in its discretion, may grant a waiver of the requirements of the annual in-service training upon presentation of evidence by a coroner that he was unable to complete the training due to an emergency or extenuating circumstances.

(3) A coroner who fails to complete the minimum annual in-service training required by this section may be suspended from office, without pay, by the Governor for ninety days. The Governor may continue to suspend a coroner until the coroner completes the annual minimum in-service training required in this section. The Governor shall appoint, at the time of the coroner's suspension, a qualified person to perform as acting coroner during the suspension.

(F) A coroner in office on the effective date of this section is exempt from the provisions of this section except for the provisions of subsection (D).

(G) The Director of the South Carolina Criminal Justice Academy shall appoint a Coroners Training Advisory Committee to assist in the determination of training requirements for coroners and deputy coroners and to determine those forensic science degree and certification programs that qualify as "recognized" pursuant to the requirements of this section. The committee must consist of no fewer than five coroners and at least one physician trained in forensic pathology as recommended by the South Carolina Coroners Association. The members of the committee shall serve without compensation.

(H) Expenses of all training authorized or required by this section must be paid by the county the coroner or deputy coroner serves, and the South Carolina Law Enforcement Training Council is authorized to set and collect fees for this training.

HISTORY: 1994 Act No. 307, Section 1; 1996 Act No. 459, Section 30; 2001 Act No. 73, Section 1; 2010 Act No. 222, Section 1, eff March 1, 2011; 2012 Act No. 205, Section 1.A, 1.B., eff June 11, 2012; 2014 Act No. 225 (H.3958), Section 2, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 2, in subsection (C), substituted "South Carolina Criminal Justice Academy" for "Department of Public Safety" in the first sentence, and "department" in the third sentence.



Section 17-5-220. Establishment and functions of medical examiner commissions in certain counties.

A county with a population of 100,000 or more, according to the last official United States census, may establish by appropriate implementing resolution a commission to be known as the medical examiner commission of that county, composed of five members, one of whom must be the chief administrative officer of the county health department who is a permanent member, and four of whom must be appointed by the Governor upon recommendation of the county legislative delegation. The initial terms of the appointive members are as follows: one member for a term of one year, one member for a term of two years, one member for a term of three years, and one member for a term of four years. After the initial terms, all members serve for terms of four years. The effective date of appointments is July first with terms expiring on June thirtieth. The members must serve without compensation. The length of the terms of those who serve first must be determined by lot at the first meeting of the commission.

The commission must meet as soon as practicable after appointment and must organize itself by electing one of its members as chairman and other officers as may be considered necessary. After this first meeting, the commission must meet at least every six months and more often as its duties require, upon the call of the chairman or a majority of its members.

The commission is authorized to adopt and promulgate regulations as it may consider necessary.

HISTORY: 1962 Code Section 17-162; 1972 (57) 3064; 1973 (58) 101; 1984 Act No. 514; 1996 Act No. 458, Part II, Section 77A; 2001 Act No. 73, Section 1.



Section 17-5-230. Medical examiner commission shall employ medical examiner; duties; assistants; facilities.

The commission must employ a skilled physician or pathologist as medical examiner for the purpose of performing post-mortem examinations, autopsies, and the examination of other forms of evidence as required by this chapter. The medical examiner must, with the approval of the commission, employ such assistants as are necessary to carry out the purposes of this chapter. The commission must provide the medical examiner with facilities for proper pathological, toxicological, and other laboratory examinations as may be required in the performance of the medical examiner's duties.

The commission may enter into an agreement for the use of the laboratory facilities as may be necessary.

HISTORY: 1962 Code Section 17-163; 1972 (57) 3064; 2001 Act No. 73, Section 1.



Section 17-5-240. Employment and duties of deputy medical examiners.

In addition to those powers granted in Section 17-5-330, the medical examiner is empowered to employ with the approval of the commission qualified physicians on a full-time, part-time, or per diem basis who, as deputy medical examiners, must carry out the instructions of the medical examiner and act in his absence or disqualification. A deputy medical examiner may do and perform any or all of the duties appertaining to the office of the medical examiner.

HISTORY: 1962 Code Section 17-164; 1972 (57) 3064; 2001 Act No. 73, Section 1.



Section 17-5-280. Records to be kept in office of medical examiner; index; copies; admissibility in evidence.

The medical examiner's office must keep complete indexed records of all deaths investigated, containing all relevant information concerning the death and the autopsy report, if made. Any prosecuting attorney or law enforcement officer may secure copies of these records or information necessary for the performance of his official duties. Copies of such records or information must be furnished upon request to any party to whom the cause of death is a material issue.

Reports of post-mortem examinations, autopsies, copies of records, photographs, laboratory findings, and reports in the office of the county medical examiner when duly attested by the medical examiner or his assistant must be received as evidence in any court or other proceedings for any purpose for which the original could be received without any proof of the official character of the person whose name is signed thereto.

HISTORY: 1962 Code Section 17-168; 1972 (57) 3064; 2001 Act No. 73, Section 1.



Section 17-5-330. Salaries and fees; annual budget.

The commission must fix the salary of the medical examiner. The medical examiner, with the approval of the county medical examiner commission, must fix (1) the salaries of the deputy medical examiners and all employees in the charge of the medical examiner and (2) all fees paid for toxocological examinations and other tests and examinations required. The annual budget for the operation of the medical examiner system must be submitted to and approved by the county governing body.

HISTORY: 1962 Code Section 17-173; 1972 (57) 3064; 2001 Act No. 73, Section 1.



Section 17-5-510. Duties of coroner and medical examiner.

In counties which have both a coroner and a medical examiner:

(1) the coroner has the ultimate responsibility for carrying out the duties required by this article;

(2) the medical examiner's duties must be specified in an annual written contract between the county governing body and the medical examiner.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-520. Authority to order autopsy; request in event of child's death.

(A) In addition to the powers vested in other law enforcement officials to order an autopsy, the coroner or medical examiner is authorized to determine that an autopsy be made.

(B) The coroner or medical examiner immediately shall request an autopsy if a child's death occurs as defined in Section 17-5-540. The autopsy must be performed as soon as possible by a pathologist with forensic training.

HISTORY: 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 3, eff June 6, 2007.



Section 17-5-530. Duty to notify coroner's or medical examiner's office of certain deaths and stillbirths; inquiry; findings; notification of next-of-kin; consent for certain actions.

(A) If a person dies:

(1) as a result of violence;

(2) as a result of apparent suicide;

(3) when in apparent good health;

(4) when unattended by a physician;

(5) in any suspicious or unusual manner;

(6) while an inmate of a penal or correctional institution;

(7) as a result of stillbirth when unattended by a physician; or

(8) in a health care facility, as defined in Section 44-7-130(10) other than nursing homes, within twenty-four hours of entering a health care facility or within twenty-four hours after having undergone an invasive surgical procedure at the health care facility;

a person having knowledge of the death immediately shall notify the county coroner's or medical examiner's office. This procedure also must be followed upon discovery of anatomical material suspected of being or determined to be a part of a human body.

(B) The coroner or medical examiner shall make an immediate inquiry into the cause and manner of death and shall reduce the findings to writing on forms provided for this purpose. If the inquiry is made by a medical examiner, the medical examiner shall retain one copy of the form and forward one copy to the coroner. In the case of violent death, one copy must be forwarded to the county solicitor of the county in which the death occurred.

(C) The coroner or medical examiner shall notify in writing the deceased person's next-of-kin, if known, that in the course of performing the autopsy, body parts may have been retained for the purpose of investigating the cause and manner of death.

(D) In performing an autopsy or post-mortem examination, no body parts, as defined in Section 44-43-305, removed from the body may be used for any purpose other than to determine the cause or manner of death unless the person authorized to consent, as defined in Section 44-43-315, has given informed consent to the procedure. The person giving the informed consent must be given the opportunity to give informed consent and authorize the procedure on a witnessed, written consent form using language understandable to the average lay person after face-to-face communication with a physician, coroner, or medical examiner about the procedure. If the person authorizing the procedure is unable to consent in person, consent may be given through a recorded telephonic communication.

(E) If the coroner or medical examiner orders an autopsy upon review of a death pursuant to item (8) of subsection (A), the autopsy must not be performed:

(1) at the health care facility where the death occurred;

(2) by a physician who treated the patient; or

(3) by a physician who is employed by the health care facility in which the death occurred;

unless the coroner or medical examiner certifies that no reasonable alternative exists.

HISTORY: 2001 Act No. 73, Section 1; 2010 Act No. 226, Section 3, eff July 1, 2010; 2012 Act No. 128, Section 1, eff March 13, 2012.



Section 17-5-535. Persons authorized to view photographs or videos of autopsy; training use exception; penalty.

(A) Photographs, videos, or other visual images and audio recordings of or related to the performance of an autopsy shall only be viewed by or disseminated to:

(1) the coroner or the medical examiner, or both, and their staff;

(2) members of law enforcement agencies, for official use only;

(3) parents of the deceased, surviving spouse, children, guardian, personal representative next of kin, and any other person given permission or authorization to view or possess the visual images by the personal representative of the deceased's estate;

(4) those involved in a judicial or administrative proceeding related to the death of the subject of the photograph, video, other visual image or audio recordings including, but not limited to:

(a) parties to a civil suit arising from, related to, or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings, and the attorneys for the parties and the staff of the attorneys;

(b) a person charged with a crime arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings, and the person's attorney and the staff of the attorney;

(c) staff of the prosecutor's office considering or prosecuting criminal charges arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(d) lay and expert witnesses conferred with, consulted or retained by a party or an attorney considering or involved in a legal or administrative proceeding arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(e) judges and administrative hearing officers, as well as their staff, involved in a judicial or administrative proceeding arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings; and

(f) members of any jury, including grand juries, petit juries and coroner's juries, empanelled to hear or decide any issue arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(5) physicians and other persons consulted by or supervising the physicians or persons who were involved in the performance of the autopsy of the subject of the photograph, video, other visual images, or audio recordings; and

(6) a person who receives such photographs, videos, or other visual images pursuant to a validly issued court order, after notice and opportunity to object are provided to the personal representative of the deceased's estate.

These photographs and videos must be released and disseminated only as authorized by this section.

(B) Notwithstanding the provisions contained in subsection (A), a photograph, video, other visual image of an autopsy, or an audio recording of an autopsy, or a combination of each of these items, after all information immediately identifying the decedent has been redacted and after making facial recognition anonymous to the extent reasonably possible if lawfully obtained or possessed may be used for:

(1) legitimate medical scientific teaching or training purposes;

(2) legitimate teaching or training of law enforcement personnel;

(3) teaching or training of attorneys or other individuals with a professional need to use or understand forensic science or public health;

(4) conferring with medical or scientific experts in the field of forensic science or public health; or

(5) publication in a scientific or medical or legal journal or textbook.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not less than five thousand dollars nor more than fifty thousand dollars. Each violation under this section must be considered a separate offense.

HISTORY: 2002 Act No. 350, Section 2, eff July 19, 2002; 2003 Act No. 34, Section 1, eff May 14, 2003.



Section 17-5-540. Coroner or medical examiner to notify Department of Child Fatalities of certain child deaths.

The coroner or medical examiner, within twenty-four hours or one working day, whichever occurs first, must notify the Department of Child Fatalities when a child dies in the county he serves:

(1) as a result of violence;

(2) in any suspicious or unusual manner; or

(3) when the death is unexpected and unexplained including, but not limited to, possible sudden infant death syndrome.

HISTORY: 2001 Act No. 73, Section 1; 2014 Act No. 281 (H.3102), Section 10, eff June 10, 2014.

Effect of Amendment

2014 Act No. 281, Section 10, added paragraph (1), and redesignated former paragraphs (2) and (3) accordingly; in paragraph (2), deleted ", as a result of violence, when unattended by a physician, and"; and deleted the former last undesignated paragraph, defining "unattended by a physician".



Section 17-5-550. Coroner or medical examiner may petition for warrant to inspect home of child whose death occurred elsewhere.

If the home or premises last inhabited by a child is not the scene of the death of a child, the coroner or medical examiner, while conducting an investigation of the death, may petition the local magistrate of the appropriate judicial circuit for a warrant to inspect the home or premises inhabited by the deceased before death. The local magistrate must issue the inspection warrant upon probable cause to believe that events in the home or premises may have contributed to the death of the child.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-555. Reporting certain deaths of vulnerable adults.

(A) The coroner or medical examiner, within twenty- four hours or one working day, whichever occurs first, must notify the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division or appropriate law enforcement when a vulnerable adult dies in the county he serves:

(1) as a result of violence, when unattended by a physician, and in any suspicious or unusual manner; or

(2) when the death is unexpected and unexplained.

(B) If the home or premises last inhabited by a vulnerable adult is not the scene of the death of the vulnerable adult, the coroner or medical examiner, while conducting an investigation of the death, may petition the local magistrate of the appropriate judicial circuit for a warrant to inspect the home or premises inhabited by the deceased before death. The local magistrate must issue the inspection warrant upon probable cause to believe that events in the home or premises may have contributed to the death of the vulnerable adult.

(C) For purposes of this section:

(1) "vulnerable adult" has the same meaning as defined in Section 43-35-10(11);

(2) a vulnerable adult is not considered to be "unattended by a physician" when a physician has, before death, provided diagnosis and treatment following a fatal injury;

(3) "unexpected death" includes all vulnerable adult deaths that, before investigation, appear possibly to have been caused by trauma, suspicious, or obscure circumstances, or abuse or neglect.

HISTORY: 2006 Act No. 301, Section 10, eff May 23, 2006.



Section 17-5-560. Certification of cause of death on death certificate.

(A) The coroner, deputy coroner, medical examiner, or deputy medical examiner must, in any case investigated, complete and sign the medical certification portion of the death certificate within twenty-four hours after being notified of the death.

(B) The coroner or medical examiner must, at the time of releasing a body to a funeral director or person acting as a funeral director, or as soon as practical after releasing the body, execute and sign the medical certification of the cause of death on the prescribed form.

(C) In any case where autopsy is scheduled and the coroner or medical examiner wishes to await its gross findings to confirm a tentative clinical finding, the coroner or medical examiner must give the funeral director notice as to when he expects to have the medical data necessary for the certification of cause of death. If the certificate cannot be signed within the prescribed time set forth, the coroner or medical examiner must indicate that the cause of death is pending and sign the certification accordingly. Immediately after the medical data necessary for determining the cause of death has been made known, the coroner or medical examiner must, over his signature, forward the cause of death to the registrar and notify the funeral director involved that this action has been taken.

(D) As used in this section, the terms "sign", " signed", or "signature" mean a written signature or an electronic signature authorized in the Electronic Commerce Act, Chapter 5, Title 26.

HISTORY: 2001 Act No. 73, Section 1; 2002 Act No. 272, Section 1, eff May 28, 2002.



Section 17-5-570. Release and burial of dead bodies; preservation and disposition of unidentified dead bodies.

(A) After the post-mortem examination, autopsy, or inquest has been completed, the dead body must be released to the person lawfully entitled to it for burial. If no person claims the body, the coroner or medical examiner must notify the board created pursuant to Section 44-43-510. If the board does not accept the body, the body must be turned over to the coroner of the county where death occurred for disposition as provided by law. If the deceased has an estate out of which burial expenses can be paid either in whole or in part, the estate must be taken for that purpose before an expense under this section is imposed upon a county.

(B) If the body cannot be identified through reasonable efforts, the coroner must forward the body to the Medical University of South Carolina or other suitable facility for preservation. If the body remains unidentified thirty days after the coroner forwarded the body, the Medical University of South Carolina or other facility preserving the body must immediately notify the State Law Enforcement Division (SLED). If the body has not been identified within thirty days after SLED has entered the unidentified person's DNA profile into the Combined DNA Indexing System pursuant to Section 23-3-635, the Medical University may retain possession of the body for its use and benefit or return the body to the coroner of the county where death occurred for disposition as provided by law. A facility other than the Medical University utilized by the coroner for storage of an unidentified body may dispose of the body as provided by law or return the body to the coroner of the county where death occurred for disposition.

(C) If an unidentified body is preserved at the Medical University, the county is responsible for transporting the body to and from the Medical University; however, the county is not responsible for the cost of preserving the body at the Medical University. If an unidentified body is preserved at the Medical University, the Medical University must absorb the cost of preserving the body for not less than thirty days.

HISTORY: 2001 Act No. 73, Section 1; 2008 Act No. 413, Section 3.E, eff October 21, 2008.

Editor's Note

2008 Act No. 413, Section 3.A provides as follows:

"This SECTION may be referred to and cited as the 'Unidentified Human Remains DNA Database Act'."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."



Section 17-5-580. Authorization for removal of dead body; penalties; coroner's jury.

(A)(1) It is unlawful for any person to move or authorize removal of a body from the place where the body is found until the investigation is completed and the removal is authorized by the coroner, deputy coroner, medical examiner, or deputy medical examiner in charge.

(2) It is unlawful for any person to move or transport a body across the county line until the investigation of the case, the post-mortem examination, or autopsy is complete and until removal of the body is authorized by the coroner or medical examiner or one of the coroner's or medical examiner's designated assistants.

(3) Any person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment for not more than sixty days, or both.

(B) No coroner's jury may be impaneled until the investigation is completed and copies of the reports of the county medical examiner and peace officer in charge are received by the coroner. The jury is not required to view the body.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-590. Disposition of remains of unidentified dead bodies.

If the body of a dead person is unidentifiable, the remains may not be cremated for at least thirty days. The coroner or medical examiner must have the remains buried or interred in a cemetery in the county in which the remains were found.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-600. Permit required for cremation.

When the body of any dead person who died in the county is to be cremated, the person who has requested the cremation must secure a permit for the cremation from the coroner, deputy coroner, medical examiner, or deputy medical examiner. A person who wilfully fails to secure a permit for cremation is guilty of a misdemeanor and, upon conviction, must be fined not less than twenty dollars and not more than five hundred dollars. A permit for cremation promptly must be acted upon by the coroner or medical examiner.

HISTORY: 2001 Act No. 73, Section 1.



Section 17-5-610. Duty to notify coroner or medical examiner in certain cases when body is buried without investigation.

If in a case of sudden, violent, or suspicious death a body is buried without an investigation by the coroner or medical examiner, a person having knowledge of this fact must notify the coroner or the medical examiner.

HISTORY: 2001 Act No. 73, Section 1.






CHAPTER 7 - AUTOPSIES AND INQUEST ON THE DEAD

Section 17-7-10. Coroners or solicitors shall order autopsies; autopsy to be ordered upon death of persons in penal institutions.

The coroner of the county in which a body is found dead or the solicitor of the judicial circuit in which the county lies shall order an autopsy or post-mortem examination to be conducted to ascertain the cause of death. If any person dies while detained, incarcerated, or under the jurisdiction of a municipal, county, or regional holdover facility, holding cell, overnight lockup or jail, a county or regional prison camp, or a state correctional facility, the coroner of the county in which the death occurs or, should that be unknown, the county in which the institution is located shall order an autopsy immediately upon notification of the death. However, if the official in charge of the institution is unable to arrange an autopsy within the State of South Carolina, he shall provide the coroner with an affidavit attesting to this inability.

In this event, the coroner shall consult with the physician who pronounced death, and, if not the same, with any other physician who is known to have treated the person within twelve months prior to his death. If the deceased person had a previously diagnosed contagious, terminal illness or condition which is considered to be the reason for death, written confirmation must be obtained from at least two physicians who attended him prior to his death, and at least one of these physicians may not have been employed by or under contract with the institution or agency which was responsible for custody of the deceased person.

The coroner may then determine that an autopsy is not required, and shall so certify in writing. Nevertheless, if the coroner decides that an autopsy is appropriate, he may order that one be arranged outside the State of South Carolina. Documentation of the death, the circumstances surrounding it, and all subsequent actions and decisions regarding the autopsy must be filed with the Jail and Prison Inspection Division of the Department of Corrections according to Section 24-9-35.

HISTORY: 1962 Code Section 17-90; 1955 (49) 189; 1961 (52) 278; 1980 Act No. 512, Section 1; 1993 Act No. 116, Section 1.



Section 17-7-15. Return of body after autopsy or medical examination.

Whenever any county, state or municipal law enforcement agency transports a human body to a medical facility for autopsy or other medical examination to determine the cause of death, the law enforcement agency which ordered such medical examination shall provide for the return transportation of the body to the next of kin of the deceased if they reside within the State. The provisions of this section shall also apply to coroners and solicitors.

HISTORY: 1979 Act No. 28.



Section 17-7-20. Requirement of preliminary examination before formal inquest; issuance of burial permit, conclusion of inquiry or formal inquest.

Whenever a body is found dead and an investigation or inquest is deemed advisable the coroner or the magistrate acting as coroner, as the case may be, shall go to the body and examine the witnesses most likely to be able to explain the cause of death, take their testimony in writing and decide for himself whether there ought to be a trial or whether blame probably attaches to any living person for the death, and if so and if he shall receive the written request, if any, required by Section 17-7-50, he shall proceed to summon a jury and hold a formal inquest as required by law. But if there be, in his judgment, no apparent or probable blame against living persons as to the death he shall issue a burial permit and all further inquiry or formal inquest shall be dispensed with. Provided, however, that the coroner of Charleston County is authorized and empowered to issue a death certificate.

HISTORY: 1962 Code Section 17-91; 1952 Code Section 17-91; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1894 (21) 825; 1964 (53) 2367.



Section 17-7-25. Autopsy on unidentified body; preservation of DNA samples.

A coroner performing an autopsy on an unidentified body must obtain tissue and fluid samples suitable for DNA identification, typing, and testing. The samples must be transmitted to the State Law Enforcement Division.

HISTORY: 2008 Act No. 413, Section 3.D, eff October 21, 2008.

Editor's Note

2008 Act No. 413, Section 3.A provides as follows:

"This SECTION may be referred to and cited as the 'Unidentified Human Remains DNA Database Act'."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."



Section 17-7-30. Findings on preliminary examination and filing of evidence.

The evidence and the finding of the officer on such preliminary examination shall be filed in the clerk's office of the county, the finding to be that deceased came to death (a) from natural cause, (b) at his own hand, (c) from an act of God or (d) from mischance, without blame on the part of another person.

HISTORY: 1962 Code Section 17-92; 1952 Code Section 17-92; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1884 (21) 825.



Section 17-7-40. Fees for preliminary examination.

For such preliminary examination such officer shall receive the same fees paid in the same way as a magistrate for any ordinary preliminary examination in a criminal case, except that in counties in which the coroner receives a salary no fees shall be allowed to any officer for services in such preliminary examination.

HISTORY: 1962 Code Section 17-93; 1952 Code Section 17-93; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1884 (21) 825.



Section 17-7-70. Jurisdiction of coroners to take inquests.

Subject to the provisions of Sections 17-7-20 to 17-7-40 every coroner, within the county for which he has been elected or appointed, may take inquest of casual or violent deaths when the dead body is lying within his county. Provided, however, if a person is injured in one county but removed to another county for medical purposes, the coroner of the county where the injury occurred shall have jurisdiction.

HISTORY: 1962 Code Section 17-96; 1952 Code Section 17-96; 1942 Code Section 3561; 1932 Code Section 3561; Civ. C. '22 Section 2106; Civ. C. '12 Section 1285; Civ. C. '02 Section 887; G. S. 711; R. S. 758; 1839 (11) 72; 1874 (15) 529; 1911 (27) 160; 1969 (56) 93.



Section 17-7-80. Duties of coroner concerning motor vehicle, swimming, or boating accident deaths.

Every coroner or other official responsible for performing the duties of coroner shall examine the body within eight hours of death of any driver and any pedestrian, sixteen years old or older, who dies within four hours of a motor vehicle accident or any swimmer or boat occupant who dies within four hours of a boating accident, and take or cause to have taken by a qualified person such blood or other fluids of the victim as are necessary to a determination of the presence and percentages of alcohol or drugs. Such blood or other fluids shall be forwarded to the South Carolina Law Enforcement Division within five days after the accident in accordance with procedures established by the Law Enforcement Division.

HISTORY: 1962 Code Section 17-96.1; 1974 (58) 2846; 1975 (59) 171.



Section 17-7-90. Persons subject to jury duty are liable to serve on an inquest.

All persons subject to jury duty in the circuit courts shall be liable to serve as jurors on an inquest on a dead body found within their county.

HISTORY: 1962 Code Section 17-97; 1952 Code Section 17-97; 1942 Code Section 1069; 1932 Code Section 1069; Cr. P. '22 Section 156; Cr. C. '12 Section 1001; Cr. C. '02 Section 703; G. S. 2666; R. S. 582; 1839 (11) 72.



Section 17-7-100. Mode of summoning a jury.

When the coroner upon the required preliminary examination shall determine that a formal inquest shall be held he shall make out his warrant directed to all or any of the constables of his county or to the sheriff of his county, requiring them or any of them forthwith to summon a jury of fourteen men of the county within a radius of ten miles to appear before him at the time and place specified in the warrant.

HISTORY: 1962 Code Section 17-98; 1952 Code Section 17-98; 1942 Code Section 3572; 1932 Code Section 3573; 1931 (37) 229.



Section 17-7-110. Procedures to be followed by person directed to summon jury; compensation.

The sheriff, deputy sheriff or magistrates' constable who shall be designated and directed to summon a jury of inquest as provided in Section 17-7-100 shall forthwith summon such jury of inquest as directed by the coroner and shall not receive any additional compensation for such services. Any private citizen who shall be appointed and directed by the coroner to summon a jury of inquest shall forthwith summon such jury of inquest as directed and shall receive the sum of one dollar for such services and the voucher for such services must show that such private citizen was appointed according to the provisions of Section 17-7-100.

HISTORY: 1962 Code Section 17-100; 1952 Code Section 17-100; 1942 Code Section 3572; 1932 Code Section 3573; 1931 (37) 229.



Section 17-7-120. Form of warrant to summon jury.

The warrant to summon a jury shall be in this form:

"The State of South Carolina,

To the sheriff (or to any constable or constables, as the case may be), of __________ County, greeting:

These are to require you, immediately on receipt and sight hereof, to summon and warn, verbally or otherwise, fourteen men of said county to be and appear before me, the coroner of said county, at __________ within said county, between the hours of ___ and ___ o'clock on the ___ day of __________, then and there to inquire, upon the view of a body of a certain person there lying dead, how he came to his death. Fail not herein, as you will answer the contrary at your peril.

Given under my hand and seal, at __________, this ___ day of ___, A. D. __________, by me.

A. B. [L. S.]

Coroner for __________ County."

HISTORY: 1962 Code Section 17-101; 1952 Code Section 17-101; 1942 Code Section 1067; 1932 Code Section 1067; Cr. P. '22 Section 154; Cr. C. '12 Section 999; Cr. C. '02 Section 701; G. S. 2664; R. S. 580; 1839 (11) 72; 1875 (15) 8.



Section 17-7-130. Execution and return of warrant; officer or juror subject to penalty for failure to perform.

Any constable or sheriff to whom such warrant shall come shall forthwith execute the warrant and repair unto the place at the time therein mentioned and make return of the warrant, with his proceedings thereon, to the coroner that granted it. Every constable or sheriff failing to perform the duty by such warrant required of him or failing to return it as aforesaid shall forfeit and pay the sum of twenty dollars, if without reasonable excuse, to be recovered by action. Each and every person summoned and warned as aforesaid to be a juror and failing to appear and act as such juror shall also forfeit and pay the sum of twenty dollars, if without reasonable excuse, to be recovered by action.

HISTORY: 1962 Code Section 17-102; 1952 Code Section 17-102; 1942 Code Section 1068; 1932 Code Section 1068; Cr. P. '22 Section 155; Cr. C. '12 Section 1000; Cr. C. '02 Section 702; G. S. 2665; R. S. 581; 1839 (11) 72.



Section 17-7-140. Number of jurors and oath.

Of the jurors summoned and appearing the coroner shall swear six and administer to the foreman, appointed by him, an oath in the form following: "You shall inquire and true presentment make on behalf of the State of South Carolina in what manner A B, here lying dead, came to his death and you shall deliver a true verdict thereon, according to such evidence as shall be given and according to your knowledge. So help you, God." To the others he shall administer an oath in this form: "The oath which your foreman has taken on his part, you shall well and truly observe and keep on your part. So help you, God."

HISTORY: 1962 Code Section 17-103; 1952 Code Section 17-103; 1942 Code Section 1070; 1932 Code Sections 1070, 1074; Cr. P. '22 Sections 157, 161; Cr. C. '12 Section 1002; Cr. C. '02 Section 704; G. S. 2667; R. S. 583; 1839 (11) 73; 1914 (28) 517; 1917 (30) 161; 1933 (38) 23; 1936 (39) 1297.



Section 17-7-150. Coroner shall charge jury.

The jury so sworn shall be charged by the coroner to declare, upon oath, whether the deceased came to his death:

(1) By mischance and accident or by felony;

(2) If by felony, whether by his own or another's;

(3) If by mischance, whether by the act of God or of man;

(4) If by another's felony, who were principals and who accessories, who threatened him of life, or murder, and with what instrument he was struck or wounded; and

(5) If by mischance or accident, by the act of God or man, whether by hurt, fall, stroke, drowning or otherwise.

And he shall also charge them to inquire of the persons that were present at the finding of the body whether he was killed in the same place or elsewhere and, if elsewhere, by whom or how he was there brought and of all other circumstances.

HISTORY: 1962 Code Section 17-104; 1952 Code Section 17-104; 1942 Code Section 1071; 1932 Code Section 1071; Cr. P. '22 Section 158; Cr. C. '12 Section 1003; Cr. C. '02 Section 705; G. S. 2668; R. S. 584; 1839 (11) 73.



Section 17-7-160. Inquiry in case of suicide.

If the jury so charged find that the deceased came to his death by his own felony they shall further inquire into the manner, means and instrument and into all the circumstances of the death.

HISTORY: 1962 Code Section 17-105; 1952 Code Section 17-105; 1942 Code Section 1072; 1932 Code Section 1072; Cr. P. '22 Section 159; Cr. C. '12 Section 1004; Cr. C. '02 Section 706; G. S. 2669; R. S. 585; 1839 (11) 73.



Section 17-7-170. Coroner's power to issue warrants and to summon and examine witnesses.

The coroner may issue warrants, summon witnesses and examine before the jury any person present, whether summoned or not, concerning the death. He shall serve a notice of hearing on any person who has been served with an arrest warrant charging him with causing death of the subject of the inquest. The notice of hearing shall be served at least four days prior to the inquest.

HISTORY: 1962 Code Section 17-107; 1952 Code Section 17-107; 1942 Code Section 1075; 1932 Code Section 1075; Cr. P. '22 Section 162; Cr. C. '12 Section 1006; Cr. C. '02 Section 708; G. S. 2671; R. S. 587; 1839 (11) 73; 1981 Act No. 7, Section 1.



Section 17-7-175. Coroner's power to issue subpoena duces tecum.

In addition to the authority contained in Section 17-7-170, a coroner also may issue subpoenas duces tecum to compel individuals to produce copies of documents or other materials which are relevant to a death investigation. Any law enforcement officer with appropriate jurisdiction is empowered to serve these subpoenas and receive copies of documents and other materials for return to the coroner. In the alternative, the coroner may require the individual subpoenaed to appear at the inquest or proceeding in order to produce copies of the documents or materials subpoenaed. Reasonable costs incurred to comply with this section must be paid by the county. Any person violating a subpoena duces tecum issued pursuant to this section may be punished for contempt as provided by Section 17-7-190.

HISTORY: 1988 Act No. 610.



Section 17-7-180. Disregard of summons or refusal to testify.

Every person summoned or required to give evidence and disregarding such summons or refusing to testify, without such excuse as shall be lawful and sufficient, shall forfeit and pay the sum of twenty dollars and shall be committed to jail by the coroner until the next court of general sessions or until he testifies and is discharged by the coroner such forfeiture to be recovered by indictment, and in addition shall be liable to be indicted at the next court of general sessions for the county and upon conviction shall be fined and imprisoned, at the discretion of the court. And the coroner shall bind such witness so appearing, by recognizance, with good and sufficient surety, to appear at the next court of general sessions to stand his trial and a witness refusing to enter into such recognizance shall be forthwith committed to the jail of the county by commitment, under the hand and seal of the coroner, there to be kept until he enters into such recognizance as before required.

HISTORY: 1962 Code Section 17-108; 1952 Code Section 17-108; 1942 Code Section 1075; 1932 Code Section 1075; Cr. P. '22 Section 162; Cr. C. '12 Section 1006; Cr. C. '02 Section 708; G. S. 2671; R. S. 587; 1839 (11) 73.



Section 17-7-190. Coroner may punish for contempt.

Whenever any person shall wilfully disturb or impede the proceedings of a jury of inquest while inquiring into the cause of any death or shall offer any contempt to the person or authority of the coroner while so engaged the coroner may commit such person to the common jail of the county for a time not exceeding twenty-four hours.

Any person who shall have been at any time duly summoned to attend and serve upon a coroner's jury who shall neglect or refuse to so attend and serve without proper excuse shall be liable to be punished for contempt and the coroner may punish such contempt by fine not exceeding twenty dollars or imprisonment not more than twenty-four hours, or both, at his discretion.

HISTORY: 1962 Code Section 17-109; 1952 Code Section 17-109; 1942 Code Section 1095; 1932 Code Section 1095; Cr. P. '22 Section 182; Cr. C. '12 Section 1025; Cr. C. '02 Section 727; G. S. 711; R. S. 606; 1839 (11) 78; 1874 (15) 529.



Section 17-7-200. Coroner's power to adjourn the jury and bind jurors.

A coroner may, if he deems it necessary, adjourn the jury, either from day to day or to any other day and place, to receive evidence, binding the jurors severally by one recognizance, in such amount as he shall think fit, for their appearance. Such recognizance may be estreated as to any conusor for default by the court of general sessions.

HISTORY: 1962 Code Section 17-110; 1952 Code Section 17-110; 1942 Code Section 1076; 1932 Code Section 1076; Cr. P. '22 Section 163; Cr. C. '12 Section 1007; Cr. C. '02 Section 709; G. S. 2672; R. S. 588; 1839 (11) 74.



Section 17-7-210. Supplying places of absent jurors.

If all or any part of the jurors shall fail to reappear at the day and place to which they were adjourned the coroner shall issue his warrant to supply the places of the absent jury or of so many of the jurors absent as may be necessary. And the jurors last summoned shall be sworn and charged as those first summoned were and shall have the same power and be liable to the same penalties.

HISTORY: 1962 Code Section 17-111; 1952 Code Section 17-111; 1942 Code Section 1077; 1932 Code Section 1077; Cr. P. '22 Section 164; Cr. C. '12 Section 1008; Cr. C. '02 Section 710; G. S. 2673; R. S. 589; 1839 (11) 74.



Section 17-7-220. Oath of witnesses.

The witnesses examined upon the inquest shall be sworn as follows, by the coroner, who may administer the oath, that is to say: "The evidence you shall give to this inquest concerning the death of A B, here lying dead, shall be the truth, the whole truth, and nothing but the truth. So help you God."

HISTORY: 1962 Code Section 17-112; 1952 Code Section 17-112; 1942 Code Section 1078; 1932 Code Section 1078; Cr. P. '22 Section 165; Cr. C. '12 Section 1009; Cr. C. '02 Section 711; G. S. 2674; R. S. 590.



Section 17-7-230. Coroner shall take testimony in writing and bind over or commit witnesses.

The testimony of all witnesses examined upon an inquest shall be taken down in writing by the coroner and signed by the witnesses. If the testimony given tends to incriminate any person as concerned in the death of the deceased the coroner shall bind over the witness who gave it, in recognizance, with sufficient surety, to appear at the next court of general sessions to be holden for the county to give evidence concerning the death and such witness, for refusing to enter into such recognizance, shall be committed by the coroner to the jail of the county, by warrant under his hand and seal, there to be kept until the session of the court or until he shall enter into recognizance as required.

HISTORY: 1962 Code Section 17-115; 1952 Code Section 17-115; 1942 Code Section 1079; 1932 Code Section 1079; Cr. P. '22 Section 166; Cr. C. '12 Section 1010; Cr. C. '02 Section 712; G. S. 2675; R. S. 591; 1839 (11) 74.



Section 17-7-240. Duty to render verdict; form.

The jury having viewed the body, heard the evidence and made inquiry into the cause and manner of the death shall render their verdict thereon, in writing, to the coroner under their hands and seals in the manner following, which shall pass by indenture interchangeably between the coroner and jury, that is to say:

"South Carolina,

County of __________

An inquisition indented, taken at __________, in __________ County, the ___ day of __________, A. D. ___, before A B, coroner (or C D, magistrate, acting as coroner) for said county, upon view of the body of E F, of __________, then and there being dead, by the oaths of (inserting the names of the jurors), being a lawful jury of inquest, who, being charged and sworn to inquire for the State of South Carolina where and by what means the said E F came to his death, upon their oath do say, etc. (inserting how, where, at what time and by what instrument the deceased was killed)."

HISTORY: 1962 Code Section 17-119; 1952 Code Section 17-119; 1942 Code Section 1080; 1932 Code Section 1080; Cr. P. '22 Section 167; Cr. C. '12 Section 1011; Cr. C. '02 Section 713; G. S. 2676; R. S. 592; 1839 (11) 74.



Section 17-7-250. Form of conclusion of inquisition where deceased was wilfully killed.

If it shall appear that the deceased was wilfully killed by another the inquisition must be concluded in this form: "And so the jurors aforesaid, upon their oaths aforesaid, do say that the aforesaid J K, in manner and form aforesaid, E F then and there feloniously did kill, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-120; 1952 Code Section 17-120; 1942 Code Section 1080; 1932 Code Section 1080; Cr. P. '22 Section 167; Cr. C. '12 Section 1011; Cr. C. '02 Section 713; G. S. 2676; R. S. 592; 1839 (11) 74.



Section 17-7-260. Form of conclusion of inquisition where death was not wilful but by the hands of another.

If the proof shall be that the death was occasioned by the hands of another the conclusion shall be: "That J K, the said E F, by misfortune and contrary to his will, in manner and form aforesaid, did kill and slay."

HISTORY: 1962 Code Section 17-121; 1952 Code Section 17-121; 1942 Code Section 1084; 1932 Code Section 1084; Cr. P. '22 Section 171; Cr. C. '12 Section 1015; Cr. C. '02 Section 717; G. S. 2680; R. S. 596; 1839 (11) 75.



Section 17-7-270. Form of conclusion of inquisition in case of death by self-murder.

If it appears that the deceased died by self-murder the inquisition shall conclude: "That the said E F, in manner and form aforesaid, then and there voluntarily and feloniously himself did kill, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-122; 1952 Code Section 17-122; 1942 Code Section 1082; 1932 Code Section 1082; Cr. P. '22 Section 169; Cr. C. '12 Section 1013; Cr. C. '02 Section 715; G. S. 2678; R. S. 594; 1839 (11) 75.



Section 17-7-280. Form of conclusion of inquisition in case of death by means unknown.

If it shall appear that the deceased came to his death by means unknown to the jury the inquisition shall conclude thus: "That the said E F was killed and murdered by some person or persons (or by some means) to the jurors unknown, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-123; 1952 Code Section 17-123; 1942 Code Section 1081; 1932 Code Section 1081; Cr. P. '22 Section 168; Cr. C. '12 Section 1012; Cr. C. '02 Section 714; G. S. 2677; R. S. 593; 1839 (11) 75.



Section 17-7-290. Form of conclusion of inquisition in case of death by mischance.

If it appears that the deceased came to his death by mischance the finding shall conclude: "That E F, in manner and form aforesaid, came to his death by misfortune or accident."

HISTORY: 1962 Code Section 17-124; 1952 Code Section 17-124; 1942 Code Section 1083; 1932 Code Section 1083; Cr. P. '22 Section 170; Cr. C. '12 Section 1014; Cr. C. '02 Section 716; G.S. 2679; R.S. 595; 1839 (11) 75.



Section 17-7-300. Form of attestation clause; signature to inquisition.

After the conclusion as prescribed in Sections 17-7-250 to 17-7-290, according to the facts, the inquisition shall end in this form:.

"In witness whereof, I __________, coroner aforesaid, and the jurors aforesaid, to this inquisition have interchangeably put our hands and seal, the day and year above mentioned.

A B (L. S.),

Coroner __________ County.

C D, etc. (L. S.),

Foreman of Jury of Inquest.

E F, etc. (L. S.),

Jurors."

HISTORY: 1962 Code Section 17-125; 1952 Code Section 17-125; 1942 Code Section 1085; 1932 Code Section 1085; Cr. P. '22 Section 172; Cr. C. '12 Section 1016; Cr. C. '02 Section 718; G. S. 2681; R. S. 597; 1839 (11) 75.



Section 17-7-310. Return of inquisition and evidence to clerk.

The original inquisition and evidence, as taken by him, shall be returned by the coroner within ten days next after the finding thereof to the clerk of the court of general sessions for the county in which it was found.

HISTORY: 1962 Code Section 17-126; 1952 Code Section 17-126; 1942 Code Section 3564; 1932 Code Section 3564; Civ. C. '22 Section 2109; Civ. C. '12 Section 1288; Civ. C. '02 Section 890; G. S. 719; R. S. 761; 1839 (11) 75.



Section 17-7-320. Endorsement on return of inquisition and evidence.

The coroner, before he returns such inquisition and evidence, shall endorse them in this form:

"South Carolina, ) ________________ County, ) The State vs. The Dead Body of A. B. Inquisition taken this ______ day of __________, A. D. __________, by __________, coroner for said county, entered and recorded in Coroner's Book of Inquisitions, page ____, this ____ day of __________, A. D. __________."

HISTORY: 1962 Code Section 17-127; 1952 Code Section 17-127; 1942 Code Section 3565; 1932 Code Section 3565; Civ. C. '22 Section 2110; Civ. C. '12 Section 1289; Civ. C. '02 Section 891; R. S. 762; G. S. 720; 1839 (11) 75.



Section 17-7-330. Coroner's Book of Inquisitions.

Every coroner shall keep a book to be called "The Coroner's Book of Inquisitions" into which he shall copy all inquests found within his county, together with evidence taken before the jury and all proceedings had before or after their findings. Such book shall be public property and shall be turned over to his successor in office.

HISTORY: 1962 Code Section 17-128; 1952 Code Section 17-128; 1942 Code Sections 3560, 3563; 1932 Code Sections 3560, 3563; Civ. C. '22 Sections 2105, 2108; Civ. C. '12 Sections 1284, 1287; Civ. C. '02 Sections 886, 889; G. S. 709, 718; R. S. 757, 760; 1839 (11) 78.



Section 17-7-340. Compensation and mileage allowed coroner's jurors.

For his services as such, each coroner's juror sworn shall, except as otherwise herein provided, be allowed mileage, as all jurors in the circuit courts, and a per diem of fifty cents to be paid on certificate of the coroner or magistrate holding the inquest as jurors in the circuit courts are paid.

HISTORY: 1962 Code Section 17-129; 1952 Code Section 17-129; 1942 Code Section 1070; 1932 Code Sections 1070, 1074; Cr. P. '22 Sections 157, 161; Cr. C. '12 Section 1002; Cr. C. '02 Section 704; G. S. 2667; R. S. 583; 1839 (11) 73; 1914 (28) 517; 1917 (30) 161; 1933 (38) 23; 1936 (39) 1297.



Section 17-7-510. Penalty for burying body without notice or inquiry.

It is unlawful for a person to bury or cause to be buried the dead body of a person supposed to have come to a violent death before notice to the coroner to examine the body and before inquiry is made into the manner and circumstances of the death.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years. The coroner shall bind him in recognizance, with sufficient surety, to appear and stand his trial.

HISTORY: 1962 Code Section 17-141; 1952 Code Section 17-141; 1942 Code Sections 1091, 1094; 1932 Code Sections 1091, 1094; Cr. P. '22 Sections 178, 181; Cr. C. '12 Sections 1021, 1024; Cr. C. '02 Sections 723, 726; G. S. 2686, 2689; R. S. 602, 605; 1839 (11) 77, 78; 1993 Act No. 184, Section 192.



Section 17-7-520. Order to take up buried body on suspicion of violent death; examination.

If the coroner shall know or be informed of the interment of a body of a person supposed to have come to a violent death he shall proceed to empanel a jury, as is directed in Article 1 of this chapter, and order such body to be taken up and shall conduct his examination into the cause and manner of the death as though such body had not been buried.

HISTORY: 1962 Code Section 17-142; 1952 Code Section 17-142; 1942 Code Section 1092; 1932 Code Section 1092; Cr. P. '22 Section 179; Cr. C. '12 Section 1022; Cr. C. '02 Section 724; G. S. 2687; R. S. 603; 1839 (11) 77.



Section 17-7-530. Record of body long dead and buried or improperly kept.

If the body has been so long dead and buried or so injured by improper keeping as that the causes of the death cannot be ascertained upon the examination the coroner shall make a record of the fact, stating its condition, by whom and how long it had been kept or buried, the circumstances of the burial, and the identity, if discovered. Such record shall be entered in his book and returned, as any other inquisition, to the clerk of the court of general sessions for the county.

HISTORY: 1962 Code Section 17-143; 1952 Code Section 17-143; 1942 Code Section 1093; 1932 Code Section 1093; Cr. P. '22 Section 180; Cr. C. '12 Section 1023; Cr. C. '02 Section 725; G. S. 2688; R. S. 604; 1839 (11) 77.



Section 17-7-610. Warrant in case of wilful killing.

If the finding of the inquest be wilful killing by the hands or means of another the coroner shall forthwith issue his warrant directed to the sheriff or to one or more constables for the county for all the persons implicated by such finding.

HISTORY: 1962 Code Section 17-151; 1952 Code Section 17-151; 1942 Code Section 1086; 1932 Code Section 1086; Cr. P. '22 Section 173; Cr. C. '12 Section 1017; Cr. C. '02 Section 719; G. S. 2682; R. S. 598; 1839 (11) 75.



Section 17-7-620. Form of warrant in case of wilful killing.

Such warrant shall be in this form:

"The State of South Carolina,

By A B, coroner (or C D, magistrate, acting as coroner) for __________ County:

To __________, sheriff of __________ County:

"Whereas, by inquisition by me held on (time and place inserted) it was found that (here insert the finding of the jury): These are, therefore, to command you forthwith to apprehend (here insert the name or names of the accused) and bring him (or them) before me to be dealt with according to law.

Given under my hand and seal, this ___ day of __________, A. D. __________

A B, coroner, (L. S.),

(or C D, magistrate, acting as coroner)."

HISTORY: 1962 Code Section 17-152; 1952 Code Section 17-152; 1942 Code Section 1086; 1932 Code Section 1086; Cr. P. '22 Section 173; Cr. C. '12 Section 1017; Cr. C. '02 Section 719; G. S. 2682; R. S. 598; 1839 (11) 75.



Section 17-7-630. Commitment of person named in warrant in case of wilful killing.

Upon the return of such warrant and the arrest of the person or persons named therein the coroner shall proceed to commit him or them by warrant, in the following form:

"To the sheriff or jailer of __________ County:

You are hereby commanded and required to receive and keep in close confinement in the jail of your county (here insert the name or names of the person or persons) charged before me by the finding of a jury of inquest held on the ___ day of __________, at __________, with (here insert the finding) until he (or they) shall be delivered by due course of law. Herein fail not.

Given under my hand and seal, this ___ day of __________, A. D. __________

A B, coroner, (L. S.),

(or C D, magistrate, acting as coroner)."

HISTORY: 1962 Code Section 17-153; 1952 Code Section 17-153; 1942 Code Section 1087; 1932 Code Section 1087; Cr. P. '22 Section 174; Cr. C. '12 Section 1018; Cr. C. '02 Section 720; G. S. 2683; R. S. 599; 1839 (11) 75.



Section 17-7-640. Sheriff and jailers are required to keep persons committed.

All sheriffs and jailers are required to receive and keep securely all persons so committed by the coroner.

HISTORY: 1962 Code Section 17-154; 1952 Code Section 17-154; 1942 Code Section 1088; 1932 Code Section 1088; Cr. P. '22 Section 175; Cr. C. '12 Section 1019; Cr. C. '02 Section 721; G. S. 2684; R. S. 600; 1839 (11) 75.



Section 17-7-650. Binding over person who killed another by mischance and witnesses.

If the finding of the inquest be that the deceased came to his death by mischance by the hands of another the coroner shall bind in recognizance, with sufficient surety, the party against whom the verdict has been rendered to appear at the next court of general sessions for the county, that the matter may be then and there inquired into. And the coroner shall also bind over by recognizance, with good surety, all such material witnesses as were examined before the jury of inquest.

HISTORY: 1962 Code Section 17-155; 1952 Code Section 17-155; 1942 Code Section 1090; 1932 Code Section 1090; Cr. P. '22 Section 177; Cr. C. '12 Section 1020; Cr. C. '02 Section 722; G. S. 2685; R. S. 601; 1839 (11) 77.



Section 17-7-660. Report by county coroner to Governor in certain homicide cases.

Each county coroner, whenever a homicide has been committed in his county and the party committing such homicide has not been arrested or, having been arrested, has escaped custody before bill found, shall forward a report to the Governor within three days after the holding of an inquest by him or, in cases of escape, within three days after notice of such escape. The report shall embrace the name of the person killed and the name of the person, if known, charged with committing such homicide, together with a copy of the evidence taken before the jury of inquest and the verdict rendered thereupon. In case of escape the sheriff, or other officer having custody of the party, shall notify the coroner of the escape promptly.

HISTORY: 1962 Code Section 17-156; 1952 Code Section 17-156; 1942 Code Section 1089; 1932 Code Section 1089; Cr. P. '22 Section 176; Cr. C. '12 Section 563; Cr. C. '02 Section 406; G. S. 721; R. S. 321; 1873 (15) 439, 440.



Section 17-7-670. Report by coroners and magistrates to Public Service Commission in case of railroad accident.

All coroners and magistrates shall file with the Public Service Commission, upon written request for it and the tender of a fee of nine cents per hundred words, an exact copy of all evidence and proceedings of inquests held over bodies when death is caused by any accidents whatever by railroads. This report shall be filed with the Public Service Commission not later than five days after the inquest is finished.

HISTORY: 1962 Code Section 17-157; 1952 Code Section 17-157; 1942 Code Section 3561; 1932 Code Section 3561; Civ. C. '22 Section 2106; Civ. C. '12 Section 1285; Civ. C. '02 Section 887; G. S. 711; R. S. 758; 1839 (11) 72; 1874 (15) 529; 1911 (27) 160.






CHAPTER 9 - EXTRADITION

Section 17-9-10. Warrant for fugitive charged with crime in another state; temporary confinement; right to bail.

Any officer in the State authorized by law to issue warrants for the arrest of any person charged with crime shall, on satisfactory information laid before him under the oath of any credible person that any fugitive in the State has committed, out of the State and within any other state, any offense which by the law of the state in which the offense was committed is punishable either capitally or by imprisonment for one year or upwards in any state prison, issue a warrant for such fugitive and commit him to any jail within the State for the space of twenty days, unless sooner demanded by the public authorities of the state wherein the offense may have been committed, agreeable to the act of Congress in that case made and provided. If no demand be made within such time the fugitive shall be liberated, unless sufficient cause be shown to the contrary. Nothing herein contained shall be construed to deprive any person so arrested of the right to release on bail as in cases of similar character of offenses against the laws of this State.

HISTORY: 1962 Code Section 17-201; 1952 Code Section 17-201; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



Section 17-9-15. Extradition of person charged in requesting state with committing act in South Carolina or third state which intentionally resulted in committing an offense in requesting state.

Upon the demand of the executive authority of another state, known as the requesting state, the Governor of this State may surrender a person in this State who is charged in the requesting state with committing an act in this State or a third state which intentionally resulted in committing an offense in the requesting state. The person must be charged in the requesting state in the manner set forth in Section 17-9-10; provided, however, the person need not have been in the requesting state at the time of the commission of the crime in that state and need not have fled from that state. However, the provisions of this chapter not otherwise inconsistent with this section apply to the case.

HISTORY: 2000 Act No. 394, Section 5.



Section 17-9-20. Record of proceedings; transmission of copy to Governor.

Every officer committing any person under Section 17-9-10 shall keep a record of the whole proceedings before him and immediately transmit a copy thereof to the Governor of this State for such action as he may deem fit therein under the law.

HISTORY: 1962 Code Section 17-202; 1952 Code Section 17-202; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



Section 17-9-30. Governor shall inform governor of foreign state.

The Governor of this State shall immediately inform the governor of the state in which the crime is alleged to have been committed of the proceedings had in such case.

HISTORY: 1962 Code Section 17-203; 1952 Code Section 17-203; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



Section 17-9-40. Sheriff and jailer shall surrender fugitive under order of Governor.

Every sheriff or jailer, in whose custody any person committed under this chapter shall be, shall, upon the order of the Governor of this State, surrender such person to the person named in such order for that purpose.

HISTORY: 1962 Code Section 17-204; 1952 Code Section 17-204; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



Section 17-9-50. Taking testimony in hearings on extradition; report and recommendations to Governor.

The Governor of this State may, when a hearing is demanded upon any extradition for a fugitive in this State for an offense committed within any other state, appoint the Attorney General to take or cause to be taken by any person in his office the testimony offered at such hearing and report the testimony to the Governor with his recommendations thereon. Such recommendations shall not be binding upon the Governor. It shall not be necessary for the party so designated to hold such hearing to be commissioned or give bond, but the only requirement necessary is that he shall take an oath that he will fairly and impartially conduct the hearing and report the testimony and his recommendations, and when the Attorney General acts personally in such capacity no oath shall be required.

HISTORY: 1962 Code Section 17-205; 1952 Code Section 17-205; 1942 Code Section 914-1; 1939 (41) 112, 423.



Section 17-9-60. Compensation and expenses of agents appointed to bring fugitives to this State.

In all cases of requisition for the delivery of fugitives from justice the agents appointed by the Governor to bring such fugitives into this State shall receive as compensation for their services a per diem for the days actually employed and shall be reimbursed their expenses actually and necessarily incurred in the performance of their duties.

HISTORY: 1962 Code Section 17-206; 1952 Code Section 17-206; 1942 Code Section 914; 1932 Code Section 914; Cr. P. '22 Section 8; Cr. C. '12 Section 8; Cr. C. '02 Section 6; R. S. 5; 1887 (19) 850.



Section 17-9-70. Governor shall approve accounts; payment.

Upon presentation to the Governor of the accounts of such agents, itemized and duly verified by their affidavits thereto annexed, the Governor, if he approve such accounts as correct, shall endorse his approval thereon and, upon presentation of the accounts so endorsed to the Comptroller General, he shall draw his warrants on the State Treasurer for the amount thereof, payable out of the regular contingent fund of the Governor.

HISTORY: 1962 Code Section 17-207; 1952 Code Section 17-207; 1942 Code Section 914; 1932 Code Section 914; Cr. P. '22 Section 8; Cr. C. '12 Section 8; Cr. C. '02 Section 6; R. S. 5; 1887 (19) 850.






CHAPTER 11 - INTERSTATE AGREEMENT ON DETAINERS

Section 17-11-10. Agreement on detainers enacted into law; terms.

The Agreement on Detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

ARTICLE I

ARTICLE II

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

ARTICLE III

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

ARTICLE IV

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceedings made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of such person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

ARTICLE VIII

ARTICLE IX

HISTORY: 1962 Code Section 17-221; 1965 (54) 592.



Section 17-11-20. "Appropriate court" defined.

The phrase "appropriate court" as used in the Agreement on Detainers shall, with reference to the courts of this State, mean a court of record with criminal jurisdiction.

HISTORY: 1962 Code Section 17-222; 1965 (54) 592.



Section 17-11-30. State courts, departments, agencies, officers, and employees shall enforce and cooperate in enforcement of agreement.

All courts, departments, agencies, officers and employees of this State and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

HISTORY: 1962 Code Section 17-223; 1965 (54) 592.



Section 17-11-40. Escape of prisoner in temporary custody.

Any prisoner released to temporary custody under the provisions of the Agreement on Detainers from a place of imprisonment in South Carolina who shall escape or attempt to escape from such temporary custody, whether within or without the borders of this State, shall be dealt with in the same manner as if the escape or attempt to escape were from the original place of imprisonment.

HISTORY: 1962 Code Section 17-224; 1965 (54) 592.



Section 17-11-50. Application of Habitual Offenders Law not required.

Nothing in this chapter or in the Agreement on Detainers shall be construed to require the application of the Habitual Offenders Law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of such agreement.

HISTORY: 1962 Code Section 17-225; 1965 (54) 592.



Section 17-11-60. Official in charge of penal or correctional institution shall give over inmate when required under agreement.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this State to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.

HISTORY: 1962 Code Section 17-226; 1965 (54) 592.



Section 17-11-70. Central Administrator and Information Agent.

The Governor is empowered to designate the officer who will serve as Central Administrator and Information Agent for the Agreement on Detainers.

HISTORY: 1962 Code Section 17-227; 1965 (54) 592.



Section 17-11-80. Copies of chapter shall be transmitted to Governors and certain other officials.

Copies of this chapter shall, upon its approval, be transmitted to the Governor of each state, the Attorney General and the Administrator of General Services of the United States, and the Councils of State Governments.

HISTORY: 1962 Code Section 17-228; 1965 (54) 592.






CHAPTER 13 - ARREST, PROCESS, SEARCHES AND SEIZURES

Section 17-13-10. Circumstances when any person may arrest a felon or thief.

Upon (a) view of a felony committed, (b) certain information that a felony has been committed or (c) view of a larceny committed, any person may arrest the felon or thief and take him to a judge or magistrate, to be dealt with according to law.

HISTORY: 1962 Code Section 17-251; 1952 Code Section 17-251; 1942 Code Section 907; 1932 Code Section 907; Cr. P. '22 Section 1; Cr. C. '12 Section 1; Cr. C. '02 Section 1; G. S. 2616; R. S. 1; 1866 (13) 406; 1898 (22) 809.



Section 17-13-20. Additional circumstances when citizens may arrest; means to be used.

A citizen may arrest a person in the nighttime by efficient means as the darkness and the probability of escape render necessary, even if the life of the person should be taken, when the person:

(a) has committed a felony;

(b) has entered a dwelling house without express or implied permission;

(c) has broken or is breaking into an outhouse with a view to plunder;

(d) has in his possession stolen property; or

(e) being under circumstances which raise just suspicion of his design to steal or to commit some felony, flees when he is hailed.

HISTORY: 1962 Code Section 17-252; 1952 Code Section 17-252; 1942 Code Section 908; 1932 Code Section 908; Cr. P. '22 Section 2; Cr. C. '12 Section 2; Cr. C. '02 Section 2; G. S. 2617; R. S. 2; 1866 (13) 406; 1995 Act No. 53, Section 1.



Section 17-13-30. Officers may arrest without warrant for offenses committed in view.

The sheriffs and deputy sheriffs of this State may arrest without warrant any and all persons who, within their view, violate any of the criminal laws of this State if such arrest be made at the time of such violation of law or immediately thereafter.

HISTORY: 1962 Code Section 17-253; 1952 Code Section 17-253; 1942 Code Section 909; 1932 Code Section 909; Cr. P. '22 Section 3; Cr. C. '12 Section 3; Cr. C. '02 Section 3; 1898 (22) 808.



Section 17-13-40. Law enforcement officer jurisdiction when in pursuit of offender; authority, rights, privileges and immunities extended.

(A) When the police authorities of a town or city are in pursuit of an offender for a violation of a municipal ordinance or statute of this State committed within the corporate limits, the authorities may arrest the offender, with or without a warrant, at a place within the corporate limits, at a place within the county in which the town or city is located, or at a place within a radius of three miles of the corporate limits.

(B) When the police authorities of a county are in pursuit of an offender for a violation of a county ordinance or statute of this State committed within the county, the authorities may arrest the offender, with or without a warrant, at a place within the county, or at a place within an adjacent county.

(C) When a law enforcement officer's jurisdiction is expanded pursuant to this section, the authority, rights, privileges, and immunities, including coverage under the workers' compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78, Title 15, that are applicable to an officer within the jurisdiction in which he is employed are extended to and include the expanded areas of jurisdiction granted pursuant to this section.

HISTORY: 1962 Code Section 17-254; 1952 Code Section 17-254; 1942 Code Section 910; 1932 Code Section 910; Cr. P. '22 Section 4; Cr. C. '12 Section 4; 1908 (25) 1089; 1970 (56) 2560; 1998 Act No. 265, Section 1; 1999 Act No. 9, Section 1.



Section 17-13-45. Response to distress calls or requests for assistance in adjacent jurisdictions; extension of rights, privileges and immunities.

When a law enforcement officer responds to a distress call or a request for assistance in an adjacent jurisdiction, the authority, rights, privileges, and immunities, including coverage under the workers' compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78, Title 15, that are applicable to an officer within the jurisdiction in which he is employed are extended to and include the adjacent jurisdiction.

HISTORY: 1997 Act No. 105, Section 1.



Section 17-13-47. Arrest in State by officer from Georgia or North Carolina; procedure for determining lawfulness of arrest; extradition.

(A) A law enforcement officer from Georgia or North Carolina who enters this State in fresh pursuit of a person has the same authority to arrest and hold in custody the person within this State as a law enforcement officer of this State has to arrest and hold in custody a person for committing a criminal offense in this State.

(B)(1) When an arrest is made in this State by a law enforcement officer of another state pursuant to subsection (A), the law enforcement officer must, without unnecessary delay, take the person arrested before a judicial official of this State.

(2) The judicial official must conduct a hearing for the limited purpose of determining whether the arrest meets the requirements of this section unless the person arrested executes a written waiver of his right to a hearing under this section. If the judicial official determines that the arrest was unlawful, he must discharge the person arrested. If the judicial official determines that the arrest was lawful, he must commit the person arrested to imprisonment for twenty days as provided in Section 17-9-10. Once the person is imprisoned pursuant to this section, the provisions of Title 17, Chapter 9 govern the extradition and return of the person to the state in which the criminal offense was committed.

(C) For the purpose of this section:

(1) "Law enforcement officer" means an appointed officer or employee who is hired by and regularly on the payroll of a state or any political subdivision, who is granted the statutory authority to enforce all or some of the criminal, traffic, or penal laws of their respective state, and who is granted or possesses with respect to those laws, the power to effect arrests for offenses committed or alleged to have been committed.

(2) "Fresh pursuit" means a pursuit by a law enforcement officer of a person who is in the immediate and continuous flight from the commission of a criminal offense.

(D) The authority granted by this section is limited to criminal offenses of the pursuing state that also are criminal offenses under the laws of this State and that are punishable by death or imprisonment in excess of one year under the laws of the pursuing state.

(E) This section applies only to a law enforcement officer from Georgia or North Carolina if the officer's employing or appointing state has enacted a provision similar to this section relating to the arrest and custody of a person pursued into a neighboring state.

HISTORY: 2006 Act No. 230, Section 1, eff February 17, 2006.



Section 17-13-50. Right to be informed of ground of arrest; consequences of refusal to answer or false answer.

(A) A person arrested by virtue of process or taken into custody by an officer in this State has a right to know from the officer who arrests or claims to detain him the true ground on which the arrest is made. It is unlawful for an officer to:

(1) refuse to answer a question relative to the reason for the arrest;

(2) answer the question untruly;

(3) assign to the person arrested an untrue reason for the arrest; or

(4) neglect on request to exhibit to the person arrested or any other person acting in his behalf the precept by virtue of which the arrest is made.

(B) An officer who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 17-255; 1952 Code Section 17-255; 1942 Code Section 993; 1932 Code Section 993; Cr. P. '22 Section 80; Cr. C. '12 Section 74; Cr. C. '02 Section 47; G. S. 2447; R. S. 46; 1993 Act No. 184, Section 53.



Section 17-13-60. Circumstances when persons are not to be arrested but may be served process.

No person shall be arrested while actually engaged in or attending military or militia duty or going to or returning from such duty, nor while attending, going to or returning from any court, as party or witness or by order of the court, except for treason, felony or breach of the peace. But in any such case process may be served without actual arrest of body or goods.

HISTORY: 1962 Code Section 17-256; 1952 Code Section 17-256; 1942 Code Section 3522; 1932 Code Section 3522; Civ. C. '22 Section 2065; Civ. C. '12 Section 1172; Civ. C. '02 Section 847; G. S. 662; R. S. 727; 1839 (11) 41.



Section 17-13-70. Warrant authorizing breaking open gambling rooms.

The mayor, any of the aldermen or the sheriff of the city of Charleston or the mayor, intendant or any alderman, warden or recorder of any incorporated city or town of this State or any judge residing in any such city or town, on information by oath of any credible witness that any of the criminal laws against gambling is being violated, may grant his warrant, under his hand and seal, to break open and enter any closed door or room within such city or town, wherever such offense is alleged to prevail.

HISTORY: 1962 Code Section 17-257; 1952 Code Section 17-257; 1942 Code Sections 947, 957; 1932 Code Sections 947, 957; Cr. P. '22 Sections 43, 61; Cr. C. '12 Sections 60, 708; Cr. C. '02 Section 510; G. S. 1719; R. S. 395; 1816 (6) 28; 1904 (24) 500.



Section 17-13-80. Service of process on domestic and foreign corporations.

Whenever a warrant has been issued against a corporation under the provisions of Section 22-3-750 or an indictment has been returned against it under the provisions of Section 17-19-70, a copy of the warrant or indictment, accompanied in the case of an indictment by a notice to such corporation of the term of the court of general sessions at which such case shall be tried, shall be served upon such corporation in the manner provided by law for the service of process in civil actions. And when there is no agent or officer of the company within the county the service shall be made upon such person as is in charge of the property of the corporation and, if no such person can be found, it shall be served upon the Secretary of State, who shall transmit a copy of the warrant or indictment and notice by mail to the last known residence of the managing officer of the corporation, directed to such officer; provided, that in the case of a foreign corporation if such foreign corporation have no agent or other officer within the county in which the offense, or some part thereof, has been committed then process shall be served on the person appointed by such corporation to receive service of process as now required by law regulating foreign corporations or upon the Director of the Department of Insurance when by law service of process in civil actions may be made upon the Director of the Department of Insurance and such service shall be made in the same manner provided by law for service of summons in civil actions against such corporations.

HISTORY: 1962 Code Section 17-258; 1952 Code Section 17-258; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39; 1960 (51) 1646; 1993 Act No.181, Section 277.



Section 17-13-90. Service of criminal process on Sunday.

Criminal process may be served on Sunday, as on any other day of the week, for all crimes, felonies, and misdemeanors alike. However, only law enforcement officers under bond shall be permitted to execute a search warrant.

HISTORY: 1962 Code Section 17-259; 1952 Code Section 17-259; 1942 Code Section 3523; 1932 Code Section 3523; Civ. C. '22 Section 2066; Civ. C. '12 Section 1173; Civ. C. '02 Section 848; G. S. 663; R. S. 728; 1931 (37) 78; 1954 (48) 1759; 1970 (56) 2414; 1973 (58) 126; 1994 Act No. 343, Section 1.



Section 17-13-100. Escaped prisoners may be retaken on Sunday.

It shall be lawful for the sheriff, deputy sheriff or jailer to retake on Sunday, as on any other day, and at court, muster or any other place any prisoner who has escaped.

HISTORY: 1962 Code Section 17-260; 1952 Code Section 17-260; 1942 Code Section 3524; 1932 Code Section 3524; Civ. C. '22 Section 2067; Civ. C. '12 Section 1174; Civ. C. '02 Section 849; G. S. 664; R. S. 729; 1839 (11) 45.



Section 17-13-110. Confinement in industrial communities.

Any police officer or deputy sheriff in any industrial community may confine in such prison or building as the president, treasurer or other executive officer having the management of any industrial corporation may provide in any such community any person who may be arrested charged with violation of law until such arrested person can be conveniently carried before a magistrate; provided, however, that:

(1) Such police officer or deputy sheriff shall not detain any arrested person in such prison longer than eighteen hours, except a person arrested on Saturday and then not over forty-two hours; and

(2) Such police officer or deputy sheriff shall provide water and food and shall also furnish such arrested person with sufficient bedding or clothing to make him comfortable in cold weather.

HISTORY: 1962 Code Section 17-261; 1952 Code Section 17-261; 1942 Code Section 920; 1932 Code Section 920; Cr. P. '22 Section 13; Cr. C. '12 Section 14; 1910 (26) 765.



Section 17-13-120. Persons shall not be removed from one prison to another without cause.

If any person, a citizen of this State, shall be committed to any prison or in custody of any officer whatsoever for any criminal or supposed criminal matter such person shall not be removed from such prison and custody into the custody of any other officer, unless it be:

(1) By habeas corpus or some other legal writ;

(2) When the prisoner is delivered to a constable or other inferior officer, to carry such prisoner to some common jail;

(3) When any person is sent, according to law, to any common workhouse of correction;

(4) When the prisoner is removed from one place or prison to another within the same county for his trial or discharge in due course of law;

(5) In case of sudden fire, infection or other necessity; or

(6) When brought into court as a witness in some matter or cause as provided by law.

HISTORY: 1962 Code Section 17-262; 1952 Code Section 17-262; 1942 Code Section 1063; 1932 Code Section 1063; Cr. P. '22 Section 150; Cr. C. '12 Section 132; Cr. C. '02 Section 105; G. S. 2338; R. S. 105; 1679 (1) 120.



Section 17-13-130. Penalty for signing warrant for illegal removal of prisoner.

If any person shall, after such commitment aforesaid, make out and sign or countersign any warrant for such removal aforesaid, contrary to the provisions of this chapter or Chapter 17 of this Title, as well he that makes or signs or countersigns such warrant as the officer that obeys or executes it shall suffer and incur the pains and forfeitures mentioned in Sections 17-17-150 and 17-17-170.

HISTORY: 1962 Code Section 17-263; 1952 Code Section 17-263; 1942 Code Section 1064; 1932 Code Section 1064; Cr. C. '22 Section 151; Cr. C. '12 Section 133; Cr. C. '02 Section 106; 1679 (1) 120.



Section 17-13-140. Issuance, execution and return of search warrants for property connected with the commission of crime; inventory of property seized.

Any magistrate or recorder or city judge having the powers of magistrates, or any judge of any court of record of the State having jurisdiction over the area where the property sought is located, may issue a search warrant to search for and seize (1) stolen or embezzled property; (2) property, the possession of which is unlawful; (3) property which is being used or has been used in the commission of a criminal offense or is possessed with the intent to be used as the means for committing a criminal offense or is concealed to prevent a criminal offense from being discovered; (4) property constituting evidence of crime or tending to show that a particular person committed a criminal offense; (5) any narcotic drugs, barbiturates, amphetamines or other drugs restricted to sale, possession, or use on prescription only, which are manufactured, possessed, controlled, sold, prescribed, administered, dispensed or compounded in violation of any of the laws of this State or of the United States. Narcotics, barbiturates or other drugs seized hereunder shall be disposed of as provided by Section 44-53-520.

The property described in this section, or any part thereof, may be seized from any place where such property may be located, or from the person, possession or control of any person who shall be found to have such property in his possession or under his control.

A warrant issued hereunder shall be issued only upon affidavit sworn to before the magistrate, municipal judicial officer, or judge of a court of record establishing the grounds for the warrant. If the magistrate, municipal judge, or other judicial officer abovementioned is satisfied that the grounds for the application exist or that there is probable cause to believe that they exist, he shall issue a warrant identifying the property and naming or describing the person or place to be searched. In the case of a warrant issued by a magistrate or a judge of a court of record, it shall be directed to any peace officer having jurisdiction in the county where issued, including members of the South Carolina Law Enforcement Division, and shall be returnable to the issuing magistrate. In case of a warrant issued by a judge of a court of record, it shall be returnable to a magistrate having jurisdiction of the area where the property is located or the person to be searched is found. If any warrant is issued by any municipal judicial officer to municipal police officers, the return shall be made to the issuing municipal judicial officer. Any warrant issued shall command the officer to whom it is directed to forthwith search the person or place named for the property specified.

Any warrant issued hereunder shall be executed and return made only within ten days after it is dated. The officer executing the warrant shall make and deliver a signed inventory of any articles seized by virtue of the warrant, which shall be delivered to the judicial officer to whom the return is to be made, and if a copy of the inventory is demanded by the person from whose person or premises the property is taken, a copy of the inventory shall be delivered to him.

This section is not intended to and does not either modify or limit any statute or other law regulating search, seizure, and the issuance and execution of search warrants in circumstances for which special provision is made.

HISTORY: 1962 Code Section 17-271; 1964 (53) 1821; 1966 (54) 2268; 1969 (56) 217.



Section 17-13-141. Records to be kept by judiciary officers authorized to issue search warrants; penalty.

(A) Every judiciary official authorized to issue search warrants in this State shall keep a record along with a copy of the returned search warrant and supporting affidavit and documents for a period of three years from the date of issuance of each warrant. The records shall be on a form prescribed by the Attorney General and reflect as to each warrant:

(1) Date and exact time of issuance.

(2) Name of person to whom warrant issued.

(3) Name of person whose property is to be searched or, if unknown, description of person and address of property to be searched.

(4) Reason for issuing warrant.

(5) Description of article sought in the search.

(6) Date and time of return.

(B) Any person who alters or fails to keep for the prescribed period of time the records, warrants, and documents as provided for in subsection (a) shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days.

HISTORY: 1976 Act No. 454 Sections 1, 2.



Section 17-13-150. Person served search warrant shall be furnished copy of warrant and supporting affidavit.

When any person is served with a search warrant, such person shall be furnished with a copy of the warrant along with the affidavit upon which such warrant was issued.

HISTORY: 1975 (59) 69.



Section 17-13-160. Form of arrest warrants and search warrants shall be prescribed by Attorney General.

Notwithstanding any other provision of law, effective September 1, 1975, all arrest warrants and search warrants issued by the State or any political subdivision thereof shall be in a form as prescribed by the Attorney General and the Attorney General's office shall prescribe such forms to all law enforcement agencies.

HISTORY: 1975 (59) 333.



Section 17-13-170. Law enforcement authorization to determine immigration status; reasonable suspicion; procedures; data collection on motor vehicle stops.

(A) If a law enforcement officer of this State or a political subdivision of this State lawfully stops, detains, investigates, or arrests a person for a criminal offense, and during the commission of the stop, detention, investigation, or arrest the officer has reasonable suspicion to believe that the person is unlawfully present in the United States, the officer shall make a reasonable effort, when practicable, to determine whether the person is lawfully present in the United States, unless the determination would hinder or obstruct an investigation.

(B)(1) If the person provides the officer with a valid form of any of the following picture identifications, the person is presumed to be lawfully present in the United States:

(a) a driver's license or picture identification issued by the South Carolina Department of Motor Vehicles;

(b) a driver's license or picture identification issued by another state;

(c) a picture identification issued by the United States, including a passport or military identification; or

(d) a tribal picture identification.

(2) It is unlawful for a person to display, cause or permit to be displayed, or have in the person's possession a false, fictitious, fraudulent, or counterfeit picture identification for the purpose of offering proof of the person's lawful presence in the United States. A person who violates the provisions of this item:

(a) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days; and

(b) for a second offense or subsequent offenses, is guilty of a felony, and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years.

(3) If the person cannot provide the law enforcement officer with any of the forms of picture identification listed in this subsection, the person may still be presumed to be lawfully present in the United States, if the officer is able to otherwise verify that the person has been issued any of those forms of picture identification.

(4) If the person is operating a motor vehicle on a public highway of this State without a driver's license in violation of Section 56-1-20, the person may be arrested pursuant to Section 56-1-440.

(5) If the person meets the presumption established pursuant to this subsection, the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(6) This section does not apply to a law enforcement officer who is acting as a school resource officer for any elementary or secondary school.

(C)(1) If the person does not meet the presumption established pursuant to subsection (B), the officer shall make a reasonable effort, when practicable, to verify the person's lawful presence in the United States by at least one of the following methods:

(a) contacting the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety;

(b) submitting an Immigration Alien Query through the International Justice and Public Safety Network;

(c) contacting the United States Immigration and Customs Enforcement's Law Enforcement Support Center; or

(d) contacting the United States Immigration and Customs Enforcement's local field office.

(2) The officer shall stop, detain, or investigate the person only for a reasonable amount of time as allowed by law. If, after making a reasonable effort, the officer is unable to verify the person's lawful presence in the United States by one of the methods described in item (1), the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(3) If the officer verifies that the person is lawfully present in the United States, the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(4) If the officer determines that the person is unlawfully present in the United States, the officer shall determine in cooperation with the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety or the United States Immigration and Customs Enforcement, as applicable, whether the officer shall retain custody of the person for the underlying criminal offense for which the person was stopped, detained, investigated, or arrested, or whether the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety or the United States Immigration and Customs Enforcement, as applicable, shall assume custody of the person. The officer is not required by this section to retain custody of the person based solely on the person's lawful presence in the United States. The officer may securely transport the person to a federal facility in this State or to any other point of transfer into federal custody that is outside of the officer's jurisdiction. The officer shall obtain judicial authorization before securely transporting a person to a point of transfer that is outside of this State.

(D) Nothing in this section must be construed to require a law enforcement officer to stop, detain, investigate, arrest, or confine a person based solely on the person's lawful presence in the United States. A law enforcement officer may not attempt to make an independent judgment of a person's lawful presence in the United States. A law enforcement officer may not consider race, color, or national origin in implementing this section, except to the extent permitted by the United States or South Carolina Constitution. This section must be implemented in a manner that is consistent with federal laws regulating immigration, protecting the civil rights of all persons, and respecting the privileges and immunities of United States citizens.

(E) Except as provided by federal law, officers and agencies of this State and political subdivisions of this State may not be prohibited or restricted from sending, receiving, or maintaining information related to the immigration status of any person or exchanging that information with other federal, state, or local government entities for the following purposes:

(1) determining eligibility for any public benefit, service, or license provided by the federal government, this State, or a political subdivision of this State;

(2) verifying any claim of residence or domicile, if determination of residence or domicile is required under the laws of this State or a judicial order issued pursuant to a civil or criminal proceeding in this State;

(3) determining whether an alien is in compliance with the federal registration laws prescribed by Chapter 7, Title II of the federal Immigration and Nationality Act; or

(4) pursuant to 8 U.S.C. Section 1373 and 8 U.S.C. Section 1644.

(F) Nothing in this section must be construed to deny a person bond or from being released from confinement when such person is otherwise eligible for release. However, pursuant to the provisions of Section 17-15-30, a court setting bond shall consider whether the person charged is an alien unlawfully present in the United States.

(G) No official, agency, or political subdivision of this State may limit or restrict the enforcement of this section or federal immigration laws.

(H) This section does not implement, authorize, or establish, and shall not be construed to implement, authorize, or establish the federal Real ID Act of 2005.

(I) Any time a motor vehicle is stopped by a state or local law enforcement officer without a citation being issued or an arrest being made, and the officer contacts the Illegal Immigration Enforcement Unit within the Department of Public Safety pursuant to this section, the officer who initiated the stop must complete a data collection form designed by the Department of Public Safety, which must include information regarding the age, gender, and race or ethnicity of the driver of the vehicle. This information may be gathered and transmitted electronically under the supervision of the Department of Public Safety, which shall develop and maintain a database storing the information collected. The Department of Public Safety must promulgate regulations with regard to the collection and submission of the information gathered. In addition, the Department of Public Safety shall prepare a report to be posted on the Department of Public Safety's website regarding motor vehicle stops using the collected information. The General Assembly shall have the authority to withhold any state funds or federal pass-through funds from any state or local law enforcement agency that fails to comply with the requirements of this subsection.

HISTORY: 2011 Act No. 69, Section 6, eff January 1, 2012.

Validity

For validity of this section, see U.S. v. South Carolina, 840 F.Supp.2d 898 (D.S.C. December 22, 2011).






CHAPTER 15 - BAIL AND RECOGNIZANCES

Section 17-15-10. Person charged with noncapital offense may be released on his own recognizance; conditions of release; bond hearing for burglary charges.

(A) A person charged with a noncapital offense triable in either the magistrates, county or circuit court, shall, at his appearance before any of such courts, be ordered released pending trial on his own recognizance without surety in an amount specified by the court, unless the court determines in its discretion that such a release will not reasonably assure the appearance of the person as required, or unreasonable danger to the community or an individual will result. If such a determination is made by the court, it may impose any one or more of the following conditions of release:

(1) require the execution of an appearance bond in a specified amount with good and sufficient surety or sureties approved by the court;

(2) place the person in the custody of a designated person or organization agreeing to supervise him;

(3) place restrictions on the travel, association, or place of abode of the person during the period of release;

(4) impose any other conditions deemed reasonably necessary to assure appearance as required, including a condition that the person return to custody after specified hours.

(B) A person charged with the offense of burglary in the first degree pursuant to Section 16-11-311 may have his bond hearing for that charge in summary court unless the solicitor objects.

HISTORY: 1962 Code Section 17-300; 1969 (56) 383; 2012 Act No. 286, Section 3, eff June 29, 2012; 2015 Act No. 58 (S.3), Pt III, Section 12, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 12, in (A), inserted "or an individual", and in (B), substituted "A person" for "Any person".



Section 17-15-15. Deposit of cash percentage in lieu of bond; assignment of deposit; restitution to victim.

(A) In lieu of requiring actual posting of bond as provided in subsection (A) of Section 17-15-10, the court setting bond may permit the defendant to deposit in cash with the clerk of court an amount not to exceed ten percent of the amount of bond set, which amount, when the defendant fulfills the condition of the bond, shall be returned to the defendant by the clerk except as provided in subsection (C).

(B) The cash deposit provided for in subsection (A) shall be assignable at any time after it is posted with the clerk of court by written assignment executed by the defendant and delivered to the clerk. After assignment and after the defendant fulfills the condition of his bond, the clerk shall return the cash deposit to the assignee thereof.

(C) In the event the cash deposit is not assigned but the defendant is required by the court to make restitution to the victim of his crime, such deposit may be used for the purpose of such restitution.

HISTORY: 1980 Act No. 393, Section 2A.



Section 17-15-20. Conditions of appearance recognizance or appearance bond; discharge, validity, relief of surety.

(A) An appearance recognizance or appearance bond must be conditioned on the person charged personally appearing before the court specified to answer the charge or indictment and to do and receive what is enjoined by the court, and not to leave the State, and be of good behavior toward all the citizens of the State, or especially toward a person or persons specified by the court.

(B) Unless a bench warrant is issued, an appearance recognizance or an appearance bond is discharged upon adjudication, a finding of guilt, a deferred disposition, or as otherwise provided by law. An appearance bond is valid for a period of three years from the date the bond is executed for a charge triable in circuit court and eighteen months from the date the bond is executed for a charge triable in magistrates or municipal court. In order for the surety to be relieved of liability on the appearance bond when the time period has run, the surety must provide sixty days written notice to the solicitor, when appropriate, and the respective clerk of court, chief magistrate, or municipal court judge with jurisdiction over the offense of the surety's intent to assert that the person is no longer subject to a valid appearance bond. If the appropriate court determines the person has substantially complied with his court obligations and the solicitor does not object within the required sixty days by demanding a hearing, the court shall order the appearance bond converted to a personal recognizance bond and the surety relieved of liability.

HISTORY: 1962 Code Section 17-300.1; 1969 (56) 383; 2012 Act No. 115, Section 1, eff February 1, 2012.

Editor's Note

2012 Act No. 286, Sections 4, 5, provide as follows:

"SECTION 4. The provisions of Section 1 of Act 115 of 2012 which amended Section 17-15-20 of the 1976 Code and allow sureties to be relieved of an appearance bond under certain designated circumstances are retroactive and apply to all existing and future appearance bonds.

"SECTION 5. Except as provided in SECTION 4, the repeal or amendment by this act of any law, whether temporary or permanent or civil or criminal, does not affect pending actions, rights, duties, or liabilities founded thereon, or alter, discharge, release or extinguish any penalty, forfeiture, or liability incurred under the repealed or amended law, unless the repealed or amended provision shall so expressly provide. After the effective date of this act, all laws repealed or amended by this act must be taken and treated as remaining in full force and effect for the purpose of sustaining any pending or vested right, civil action, special proceeding, criminal prosecution, or appeal existing as of the effective date of this act, and for the enforcement of rights, duties, penalties, forfeitures, and liabilities as they stood under the repealed or amended laws."



Section 17-15-30. Matters to be considered in determining conditions of release; contempt.

(A) In determining conditions of release that will reasonably assure appearance, or if release would constitute an unreasonable danger to the community or an individual, a court may, on the basis of the following information, consider the nature and circumstances of an offense charged and the charged person's:

(1) family ties;

(2) employment;

(3) financial resources;

(4) character and mental condition;

(5) length of residence in the community;

(6) record of convictions; and

(7) record of flight to avoid prosecution or failure to appear at other court proceedings.

(B) A court shall consider:

(1) a person's criminal record;

(2) any charges pending against a person at the time release is requested;

(3) all incident reports generated as a result of an offense charged;

(4) whether a person is an alien unlawfully present in the United States, and poses a substantial flight risk due to this status; and

(5) whether the charged person appears in the state gang database maintained at the State Law Enforcement Division.

(C)(1) Prior to or at the time of a hearing, the arresting law enforcement agency shall provide the court with the following information:

(a) a person's criminal record;

(b) any charges pending against a person at the time release is requested;

(c) all incident reports generated as a result of the offense charged; and

(d) any other information that will assist the court in determining conditions of release.

(2) The arresting law enforcement agency shall inform the court if any of the information is not available at the time of the hearing and the reason the information is not available. Failure on the part of the law enforcement agency to provide the court with the information does not constitute grounds for the postponement or delay of the person's hearing. Notwithstanding the provisions of this item, when a person is charged with a violation of Chapter 25, Title 16, the bond hearing may not proceed without the person's criminal record and incident report or the presence of the arresting officer. The bond hearing for a violation of Chapter 25, Title 16 must occur within twenty-four hours after the arrest.

(D) A court hearing these matters has contempt powers to enforce the provisions of this section.

HISTORY: 1962 Code Section 17-300.2; 1969 (56) 383; 2005 Act No. 106, Section 8, eff January 1, 2006; 2008 Act No. 280, Section 16, eff June 4, 2008; 2010 Act No. 273, Section 9, eff June 2, 2010; 2012 Act No. 286, Section 1, eff June 29, 2012; 2014 Act No. 144 (S.19), Section 2, eff April 7, 2014; 2015 Act No. 58 (S.3), Pt III, Section 10, eff June 4, 2015.

Effect of Amendment

2014 Act No. 144, Section 2, substituted "person" for "accused" throughout; in subsection (A), substituted "the following information" for "available information"; in subsection (B), deleted ", if available" following "shall consider"; added subsection (B)(5), relating to the state gang database; in subsection (C)(1), deleted ", if available" following "following information"; and made other nonsubstantive changes.

2015 Act No. 58, Section 10, in (A), inserted "or an individual"; and in (C)(2), added the last two sentences relating to Chapter 25, Title 16.



Section 17-15-40. Order of court shall state conditions imposed and other matters; acknowledgment by person released.

On releasing the person on any of the foregoing conditions, the court shall issue a brief order containing a statement of the conditions imposed, informing the person of the penalties for violation of the conditions of release and stating that a warrant for the person's arrest will be issued immediately upon any such violation. The person released shall acknowledge his understanding of the terms and conditions of his release and the penalties and forfeitures applicable in the event of violation thereof on a form to be prescribed by the Attorney General.

HISTORY: 1962 Code Section 17-300.3; 1969 (56) 383.



Section 17-15-50. Amendment of order.

The court with jurisdiction of the offense, at any time after notice and hearing, may amend the order to impose additional or different conditions of release.

HISTORY: 1962 Code Section 17-300.4; 1969 (56) 383; 2015 Act No. 58 (S.3), Pt III, Section 14, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 14, substituted "with jurisdiction of the offense" for "may", and inserted "may" before "amend the order".



Section 17-15-55. Reconsideration by circuit court of bond set by summary court; subsequent violent offenders.

(A)(1) The circuit courts, at their discretion, may review and reconsider bond for general sessions offenses set by summary court judges. Also, the circuit courts may consider motions regarding reconsideration of bond for general sessions offenses set by summary court judges upon motions filed with the clerks of court. Hearings on these motions must be scheduled. The rules of evidence do not apply to bond hearings.

(2) After a circuit court judge has heard and ruled upon a defendant's motion to reconsider a bond set by a summary court judge, further defense motions to reconsider may be heard by the circuit court only upon the defendant's prima facie showing of a material change in circumstances which relate to the factors provided in Section 17-15-30, and which have arisen since the prior motion to reconsider. In addition, the circuit court may hear further defense motions to reconsider based on the length of time the defendant has been held for trial after six months. The chief judge shall schedule a hearing or if such showing is not set forth in the written motion, deny the motion for failure to make a prima facie showing of a material change in circumstances. Information regarding the defendant's guilt or innocence does not qualify as a change in circumstances for purposes of reconsidering bond absent the solicitor's consent.

(B)(1) Motions by the State to revoke or modify a bond must be made in writing, state with particularity the grounds for revocation or modification, and set forth the relief or order sought. The motions must be filed with the clerks of court, and a copy must be served on the chief judge, defense counsel of record, and bond surety, if any.

(2) After a circuit court judge has heard and ruled upon the state's motion to reconsider a bond set by a summary court judge, further state motions to reconsider may be heard by the circuit court only upon the state's prima facie showing of a material change in circumstances which have arisen since the prior motion to reconsider. The chief judge shall schedule a hearing or if such showing is not set forth in the written motion, deny the motion for failure to make a prima facie showing of a material change in circumstances.

(3) If the state's motion to revoke or modify bond includes a prima facie showing of imminent danger to the community, imminent danger to the defendant, or flight by the defendant, the chief judge or presiding judge shall conduct or order an emergency bond hearing to be conducted by the circuit court judge within forty-eight hours of receiving service of the state's motion or as soon as practical. The chief judge shall order the solicitor to notify the defense counsel of record and bond surety of the time and date of the hearing, and the solicitor shall provide proof reasonable efforts were made to affect the notice. Upon notice by the State, the defense counsel of record and bond surety shall make reasonable efforts to notify the defendant of the emergency hearing. The court may proceed with the hearing despite the absence of the defendant or bond surety. The court may not proceed with the hearing if the defense counsel of record is not present. If an emergency bond hearing is held without the presence of the defendant and bond is revoked, the judge having heard the matter may conduct the hearing on the defendant's motion to reconsider the revocation. Defense motions to reconsider revocation must be filed with the clerk of court and served on the solicitor and bond surety.

(C) If a person commits a violent crime, as defined in Section 16-1-60, which was committed when the person was already out on bond for a previous violent crime and the subsequent violent crime did not arise out of the same series of events as the previous violent crime, then the bond hearing for the subsequent violent crime must be held in the circuit court within thirty days. If the court finds that certain conditions of release on bond will ensure that the person is unlikely to flee or pose a danger to any other person or the community and the person will abide by the terms of release on bond, the judge shall consider bond in accordance with the provisions of this chapter and set or amend bond accordingly. If the court finds no such conditions will ensure that the person is unlikely to flee or not pose a danger to the community, the court shall not set a bond for the instant offense and must revoke all previously set bonds.

(D) If a person commits a violent crime, as defined in Section 16-1-60, which was committed when the person was already out on bond for a previous violent crime, and the subsequent violent crime did not arise out of the same series of events as the previous violent crime, then the arresting law enforcement agency must transmit notice of the second arrest, implicating subsection (C), to the solicitor of the circuit in which the crime was committed and the administrative chief judge of the circuit in which the crime was committed. The prosecuting agency must notify any victims of the initial or subsequent crimes pursuant to Chapter 3, Title 16 of any bond hearings.

(E) For the purpose of bond revocation only, a summary court has concurrent jurisdiction with the circuit court for ten days from the date bond is first set on a charge by the summary court to determine if bond should be revoked.

HISTORY: 2012 Act No. 286, Section 2, eff June 29, 2012; 2014 Act No. 144 (S.19), Section 1, eff April 7, 2014; 2015 Act No. 58 (S.3), Pt III, Section 15, eff June 4, 2015.

Effect of Amendment

2014 Act No. 144, Section 1, added subsections (C) and (D), relating to violent offenders.

2015 Act No. 58, Section 15, added (E), related to concurrent jurisdiction for bond revocation.



Section 17-15-60. Rules of evidence are inapplicable.

Information of probative value offered in connection with any judicial determination or order pursuant to Sections 17-15-10 through 17-15-60 need not conform to the rules of evidence as in a court of law.

HISTORY: 1962 Code Section 17-300.5; 1969 (56) 383.



Section 17-15-90. Wilful failure to appear; penalties.

A person released pursuant to the provisions of Chapter 15, Title 17 who wilfully fails to appear before the court as required must:

(1) if he was released in connection with a charge for a felony or while awaiting sentencing after conviction, be fined not more than five thousand dollars or imprisoned for not more than five years, or both; or

(2) if he was released in connection with a charge for a misdemeanor for which the maximum possible sentence was at least one year, be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2008 Act No. 346, Section 2, eff June 25, 2008.



Section 17-15-100. Power to punish for contempt not affected.

Nothing contained in Sections 17-15-10 through 17-15-60 shall affect the power of any court of the State to punish for contempt.

HISTORY: 1962 Code Section 17-300.9; 1969 (56) 383.



Section 17-15-140. Discharge of prosecutor or witness on own recognizance in cases not capital; costs.

When any prosecutor or witness in criminal cases less than capital is committed to jail for inability to give surety on his recognizance to prosecute or testify, the clerk of court of general sessions in which the case is pending may, in his discretion, discharge such prosecutor or witness on his own recognizance. Clerk's costs, not to exceed one dollar, may be charged for each such recognizance taken.

HISTORY: 1962 Code Section 17-306; 1952 Code Sections 17-306 to 17-308; 1942 Code Sections 916, 917, 919; 1932 Code Sections 916, 917, 919; Cr. P. '22 Sections 9, 10, 12; Cr. C. '12 Sections 9, 10, 12; Cr. C. '02 Sections 7, 8, 10; G. S. 2625, 2626, 2628; R. S. 6, 7, 9; 1857 (12) 636; 1961 (52) 39.



Section 17-15-160. Recognizances shall be in name of State; signing.

In all recognizances by any person for keeping the peace, good behavior or appearing as a party, surety or witness at any court of criminal jurisdiction within the State the sum of money in which any such person shall be bound shall be made payable to the State and every such recognizance shall be good and effectual in law provided it be signed by every party thereto in the presence of a judge, clerk of a court of common pleas, magistrate or notary public who shall sign the recognizance as a witness.

HISTORY: 1962 Code Section 17-310; 1952 Code Section 17-310; 1942 Code Section 1040; 1932 Code Section 1040; Cr. P. '22 Section 129; Cr. C. '12 Section 111; Cr. C. '02 Section 84; G. S. 2659; R. S. 84; 1787 (5) 13; 1883 (18) 450.



Section 17-15-170. Proceedings in case of forfeiture of recognizances.

Whenever the recognizance is forfeited by noncompliance with its condition, the Attorney General, solicitor, magistrate, or other person acting for him immediately shall issue a notice to summon every party bound in the forfeited recognizance to appear at the next ensuing court to show cause, if he has any, why judgment should not be confirmed against him. If any person so bound fails to appear or, upon appearing, does not give a reason for not performing the condition of the recognizance as the court considers sufficient, then the judgment on the recognizance is confirmed. A magistrate may confirm judgments of not more than the maximum fine allowable under Section 22-3-550 in addition to assessments.

HISTORY: 1962 Code Section 17-311; 1952 Code Section 17-311; 1942 Code Section 1041; 1932 Code Section 1041; Cr. P. '22 Section 130; Cr. C. '12 Section 112; Cr. C. '02 Section 85; G. S. 2660; R. S. 85; 1787 (5) 13; 1988 Act No. 508; 1998 Act No. 376, Section 1.



Section 17-15-180. Court may remit forfeiture in certain cases.

If any person shall forfeit a recognizance from ignorance or unavoidable impediment and not from wilful default, the court of sessions may, on affidavit stating the excuse or cause thereof, remit the whole or any part of the forfeiture as may be deemed reasonable.

HISTORY: 1962 Code Section 17-312; 1952 Code Section 17-312; 1942 Code Section 1044; 1932 Code Section 1044; Cr. P. '22 Section 133; Cr. C. '12 Section 115; Cr. C. '02 Section 88; G. S. 2663; R. S. 89; 1787 (5) 13.



Section 17-15-190. Money may be deposited with officer of court in lieu of bond, recognizance, or undertaking.

Whenever in any criminal proceeding in any of the courts of this State a bond, recognizance or undertaking is authorized or required to be given, the party authorized or required to give it may deposit in lieu thereof a sum of lawful money of the United States of America equal in amount to the bond, recognizance or undertaking so required or authorized to be given. Such sum of money, when deposited as in this section provided, shall be held and taken as equivalent in all respects to the giving of such bond, recognizance or undertaking.

HISTORY: 1962 Code Section 17-313; 1952 Code Section 17-313; 1942 Code Section 347; 1932 Code Section 347; Civ. P. '22 Section 303; Civ. C. '12 Section 3936; Civ. C. '02 Section 2833; 1897 (22) 424.



Section 17-15-200. Persons to whom a deposit in lieu of bond, recognizance, or undertaking must be paid.

Whenever such bond, recognizance or undertaking is required or authorized to be given in any criminal proceeding:

(1) In the courts of general sessions of this State the sum of money deposited in lieu thereof shall be paid to the clerk of the court of general sessions in which the proceeding is pending;

(2) In the Supreme Court or the court of appeals the sum of money shall be paid to the clerk of the Supreme Court or the court of appeals; and

(3) In a magistrates court or other court of inferior jurisdiction such sum of money shall be paid to the clerk of the court of common pleas and general sessions for the county in which such magistrates court or other court of inferior jurisdiction shall be.

HISTORY: 1962 Code Section 17-314; 1952 Code Section 17-314; 1942 Code Section 348; 1932 Code Section 348; Civ. P. '22 Section 304; Civ. C. '12 Section 3937; Civ. C. '02 Section 2834; 1897 (22) 424; 1999 Act No. 55, Section 23.



Section 17-15-210. Receipt for deposit given in lieu of bond, recognizance, or undertaking.

Whenever any sum of money is so deposited in lieu of a bond, recognizance or undertaking the party depositing it shall be entitled to a receipt therefor, stating that the sum of money has been deposited and is held for the same purpose as would have been specified and conditioned in the bond, recognizance or undertaking in lieu whereof the sum of money is so deposited.

HISTORY: 1962 Code Section 17-315; 1952 Code Section 17-315; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



Section 17-15-220. Return of deposit given in lieu of bond, recognizance, or undertaking.

The person so depositing a sum of money in lieu of a bond, recognizance or undertaking shall be entitled upon application to the court wherein such deposit has been made, and subject to the order under which such fund is held, to receive back such sum of money whenever the purposes for which it has been received and deposited have been accomplished and the person would have been entitled to be released without payment or further payment of any sum from all liability on the required bond, recognizance or undertaking had it been given in lieu of such deposit of money.

HISTORY: 1962 Code Section 17-316; 1952 Code Section 17-316; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



Section 17-15-230. Requirement that surety company file undertaking with respect to guaranteed arrest bond certificates issued by automobile clubs; acceptance, forfeiture, and enforcement of certificates.

(A)(1) A domestic or foreign surety company qualified to transact business in this State may become a surety by filing with the Department of Insurance an undertaking to become surety of not more than one thousand five hundred dollars with respect to each guaranteed arrest bond certificate issued by an automobile club or association.

(2) The undertaking must be in a form to be prescribed by the department and must state the:

(a) name and address of the automobile club or automobile association with respect to which the surety company undertakes to guarantee the arrest bond certificates;

(b) unqualified obligation of the surety company to pay the fine or forfeiture of not more than one thousand five hundred dollars of a person who, after posting a guaranteed arrest bond certificate which the surety has undertaken to guarantee, fails to make the appearance for which the guaranteed arrest bond certificate was posted.

(B)(1) A guaranteed arrest bond certificate guaranteed by a surety company pursuant to this section must be accepted in lieu of cash bail or other bond of not more than one thousand five hundred dollars as a bail bond, when signed by the person whose signature appears on the certificate, to guarantee the appearance of that person in a court in this State at the time set by the court when the person is arrested for the violation of a motor vehicle law of the State or a motor vehicle ordinance of a municipality of this State. The guaranteed arrest bond certificate does not apply to and must not be accepted in lieu of cash bail or bond when the person has been arrested for an offense of driving under the influence of intoxicating liquors or drugs or for a felony.

(2) A guaranteed arrest bond certificate that is posted as a bail bond in a court is subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases provided in this chapter.

HISTORY: 1986 Act No. 413; 1992 Act No. 311, Section 1.



Section 17-15-240. Interest on bail bond money.

Court officers authorized by law to receive bail bond money may deposit that money in interest-bearing accounts in a financial institution in which deposits are insured by an agency of the United States government. The interest earned on the accounts is considered public funds and must be distributed as follows:

(1) Interest on bail bond money received for offenses triable in municipal court or held for transmittal to the county clerk of court must be credited to the general fund of the municipality.

(2) Interest on bail bond money received for offenses triable in magistrates court or held for transmittal to the county clerk of court must be credited to the general fund of the county.

(3) Interest on bail bond money received by the county clerk of court for offenses triable in family and circuit court must be credited to the general fund of the county.

South Carolina Court Administration shall prescribe appropriate procedures for handling and accounting for bail bond interest.

HISTORY: 1990 Act No. 549, Section 1.



Section 17-15-260. Disposition of funds collected pursuant to chapter.

The funds collected pursuant to this chapter must be remitted in the following manner: twenty-five percent to the general fund of the State, twenty-five percent to the solicitor's office in the county in which the forfeiture is ordered, and fifty percent to the county general fund of the county in which the forfeiture is ordered.

However, if the case in which forfeiture is ordered is originated by a municipality, the funds collected pursuant to this chapter must be remitted in the following manner: twenty-five percent to the general fund of the State, twenty-five percent to the solicitor's office in the county in which the forfeiture is ordered, and twenty-five percent to the county general fund of the county in which the forfeiture is ordered and twenty-five percent to the municipality.

All funds to be deposited in the state general fund shall be transmitted to the State Treasurer.

HISTORY: 1993 Act No. 164, Part II, Section 80A; 1996 Act No. 292, Section 4.






CHAPTER 17 - HABEAS CORPUS

Section 17-17-10. Persons entitled to writ of habeas corpus.

If any person shall be or stand committed or detained for any crime, unless (a) for felony the punishment of which is death or treason, plainly expressed in the warrant of commitment, (b) charged as accessory before the fact to treason or felony the punishment of which is death or (c) charged with suspicion of treason or felony which is punishable with death, which shall be plainly expressed in the warrant of commitment, he shall be entitled to the writ of habeas corpus.

HISTORY: 1962 Code Section 17-351; 1952 Code Section 17-351; 1942 Code Section 1047; 1932 Code Section 1047; Cr. P. '22 Section 134; Cr. C. '12 Section 116; Cr. C. '02 Section 89; G. S. 2322; R. S. 89; 31 ch. 2 c. 2; 1679 (1) 118, 123; 1839 (11) 38.



Section 17-17-20. Forfeiture of entitlement in certain cases.

If any person shall have wilfully neglected by the space of two whole terms after his imprisonment to pray a habeas corpus for his enlargement such person, so wilfully neglecting, shall not have any habeas corpus to be granted in vacation time in pursuance of this chapter.

HISTORY: 1962 Code Section 17-352; 1952 Code Section 17-352; 1942 Code Section 1049; 1932 Code Section 1049; Cr. P. '22 Section 136; Cr. C. '12 Section 118; Cr. C. '02 Section 91; G. S. 2324; R. S. 91; 1679 (1) 119.



Section 17-17-30. Authority of judges to grant writs of habeas corpus.

Any of the judges of this State, in vacation time and out of term, upon view of the copy of the warrant of commitment and detainer or otherwise and upon oath made that such copy was denied to be given by the person in whose custody the prisoner is detained, shall, upon request made in writing by such person as is committed as aforesaid or any on his behalf, attested and subscribed by two witnesses who were present at the delivery of the request, award and grant a writ of habeas corpus, under the seal of such court, whereof he shall be one of the judges.

HISTORY: 1962 Code Section 17-353; 1952 Code Section 17-353; 1942 Code Section 1050; 1932 Code Section 1050; Cr. P. '22 Section 137; Cr. C. '12 Section 119; Cr. C. '02 Section 92; G. S. 2325; R. S. 92; 1679 (1) 118.



Section 17-17-40. Authority of any two magistrates to grant writs of habeas corpus.

Any two magistrates shall grant the writ of habeas corpus as fully, effectually and lawfully as may any judge of the court of common pleas and general sessions or justice of the Supreme Court of this State, except in cases of felony the punishment for which is death or imprisonment for life and except in changing the custody of any child, in which cases magistrates shall have no jurisdiction in applications for habeas corpus.

HISTORY: 1962 Code Section 17-354; 1952 Code Section 17-354; 1942 Code Section 1060; 1932 Code Section 1060; Cr. P. '22 Section 147; Cr. C. '12 Section 129; Cr. C. '02 Section 102; G. S. 2335; R. S. 102; 1712 (2) 460; 1839 (11) 23; 1918 (30) 765.



Section 17-17-50. Persons to whom writ shall be directed.

Such writ shall be directed to the officer in whose custody the party so committed or detained shall be and shall be returned immediately before the judge issuing it.

HISTORY: 1962 Code Section 17-355; 1952 Code Section 17-355; 1942 Code Section 1051; 1932 Code Section 1051; Cr. P. '22 Section 138; Cr. C. '12 Section 120; Cr. C. '02 Section 93; G. S. 2326; R. S. 93; 1679 (1) 118.



Section 17-17-60. Service of writ.

The writ shall be served upon the officer or left at the jail or prison with any of the underofficers, underkeepers or deputies of any such officer or keeper.

HISTORY: 1962 Code Section 17-356; 1952 Code Section 17-356; 1942 Code Section 1052; 1932 Code Section 1052; Cr. P. '22 Section 139; Cr. C. '12 Section 121; Cr. C. '02 Section 94; G. S. 2327; R. S. 94; 1679 (1) 117.



Section 17-17-70. Handling of prisoner after service of writ; payment of charges; return of writ.

Such officer or his underofficer, underkeeper or deputy shall, within three days after the service thereof and upon:

(1) Payment or tender of charges, not exceeding ten cents per mile, of bringing the prisoner, to be ascertained by the judge or court that awarded the writ and endorsed thereon; and

(2) Security given by his own bond (a) to pay the charges of carrying back the prisoner, if he shall be remanded by the court or judge to which he shall be brought and (b) that he will not make any escape by the way;

Make return of such writ and bring or cause to be brought the body of the person so committed or restrained unto or before the judge or court from whence the writ shall issue or unto and before such other person before whom the writ is made returnable, according to the command thereof, and shall then certify the true cause of his detainer or imprisonment; provided, however, that:

(1) If any prisoner be not able to pay such charges they shall be paid by the county wherein he is confined; and

(2) If such prisoner shall be acquitted of the charge against him or finally discharged on habeas corpus by the judge or court hearing the habeas corpus proceedings the expenses of the proceeding in habeas corpus shall be paid by the county in which the case is situated.

HISTORY: 1962 Code Section 17-357; 1952 Code Section 17-357; 1942 Code Section 1053; 1932 Code Section 1053; Cr. P. '22 Section 140; Cr. C. '12 Section 122; Cr. C. '02 Section 95; G. S. 2328; R. S. 95; 1870 (14) 400.



Section 17-17-80. Time within which prisoners must be brought before court.

If the place of imprisonment of the person be beyond the distance of twenty miles from the place where such court is held and not above one hundred miles he shall be brought before the court or the person before whom the writ is returnable within the space of ten days and if beyond the distance of one hundred miles then within the space of twenty days after the delivery of such writ and not longer.

HISTORY: 1962 Code Section 17-358; 1952 Code Section 17-358; 1942 Code Section 1054; 1932 Code Section 1054; Cr. P. '22 Section 141; Cr. C. '12 Section 123; Cr. C. '02 Section 96; G. S. 2329; R. S. 96; 1679 (1) 117.



Section 17-17-90. Granting of writ during term of court.

During the term of the circuit court for the county in which any prisoner is detained no person shall be removed from the common jail upon any writ of habeas corpus granted in pursuance of this chapter but, upon any such writ, shall be brought before the circuit judge, in open court, who is thereupon to do what to justice shall appertain.

HISTORY: 1962 Code Section 17-359; 1952 Code Section 17-359; 1942 Code Section 1057; 1932 Code Section 1057; Cr. P. '22 Section 144; Cr. C. '12 Section 126; Cr. C. '02 Section 99; G. S. 2332; R. S. 99; 1679 (1) 122.



Section 17-17-100. Transfer of matter for hearing to judge of court in county where prisoner was convicted.

Any judge before whom a petition for a writ of habeas corpus is made by any person confined by the State Board of Corrections in any of its places of confinement who has been tried and convicted by a court of competent jurisdiction, shall upon issuance of the writ of habeas corpus transfer the matter for hearing to any judge of any court of competent jurisdiction in the county where the person was convicted.

HISTORY: 1962 Code Section 17-359.1; 1966 (54) 2102.



Section 17-17-110. Granting of writ after adjournment.

After the circuit court adjourns any person detained may have a writ of habeas corpus, according to the direction and intention of this chapter.

HISTORY: 1962 Code Section 17-360; 1952 Code Section 17-360; 1942 Code Section 1058; 1932 Code Section 1058; Cr. P. '22 Section 145; Cr. C. '12 Section 127; Cr. C. '02 Section 100; G. S. 2333; R. S. 100; 1679 (1) 122.



Section 17-17-120. Discharge only after notice given to Attorney General, Circuit Solicitor, or attorney acting for State.

When it appears from the return of the writ or otherwise that the person is imprisoned on a criminal accusation he shall not be discharged until sufficient notice has been given to the Attorney General or circuit solicitor or other attorney acting for the State, that he may appear and object to such discharge, if he thinks fit.

HISTORY: 1962 Code Section 17-361; 1952 Code Section 17-361; 1942 Code Section 1056; 1932 Code Section 1056; Cr. P. '22 Section 143; Cr. C. '12 Section 125; Cr. C. '02 Section 98; G. S. 2331; R. S. 98.



Section 17-17-130. Discharge of prisoner after hearing; recognizance in judge's discretion, appearance in the following term of court.

If, upon a hearing, the prisoner shall be entitled to his discharge then the judge before whom he is brought shall within two days after the prisoner shall be brought before him discharge the prisoner from his imprisonment, taking his recognizance, with one or more surety or sureties, in any sum according to the judge's discretion, having regard to the nature of the offense, for his appearance the term following in the court of general sessions for the county in which the offense is alleged to have been committed or in the court of such other county in which the alleged offense is properly cognizable, as the case shall require. And the judge shall then certify the writ, with the return thereof, and the recognizance into the court in which such appearance is to be made. But if no legal cause be shown for the imprisonment or restraint the prisoner shall be discharged therefrom.

HISTORY: 1962 Code Section 17-362; 1952 Code Section 17-362; 1942 Code Section 1055; 1932 Code Section 1055; Cr. P. '22 Section 142; Cr. C. '12 Section 124; Cr. C. '02 Section 97; G. S. 2330; R. S. 97; 1679 (1) 118.



Section 17-17-140. Right to appeal from decision on writ.

An appeal from all final decisions rendered on applications for writs of habeas corpus shall be allowed as is provided by law in civil actions.

HISTORY: 1962 Code Section 17-363; 1952 Code Section 17-363; 1942 Code Section 1065; 1932 Code Section 1065; Cr. P. '22 Section 152; Cr. C. '12 Section 134; Cr. C. '02 Section 107.



Section 17-17-150. Person discharged shall not be rearrested or committed for same offense.

No person who shall be delivered or set at large upon any writ of habeas corpus shall, at any time, be again imprisoned or committed for the same offense by any person whatsoever, other than by the legal order and process of such court wherein he shall be bound by recognizance to appear or other court having jurisdiction of the cause. If any other person shall knowingly, contrary to this chapter, recommit or imprison or knowingly procure or cause to be recommitted or imprisoned for the same offense or pretended offense any person delivered or set at large, as aforesaid, or be knowingly aiding or assisting therein, then he shall forfeit to the prisoner or person grieved the sum of two thousand five hundred dollars, any colorable pretense or variation in the warrant of commitment notwithstanding, to be recovered as provided in Section 17-17-180.

HISTORY: 1962 Code Section 17-364; 1952 Code Section 17-364; 1942 Code Section 1059; 1932 Code Section 1059; Cr. P. '22 Section 146; Cr. C. '12 Section 128; Cr. C. '02 Section 101; G. S. 2334; R. S. 101; 1679 (1) 119.



Section 17-17-160. Officers shall execute writ.

Every sheriff, deputy sheriff or jailer shall give due obedience to the execution of every writ of habeas corpus made or signed by any person by law empowered to grant the writ and shall do and perform any matter or thing which by the writ he may be required to do. And if he shall wilfully neglect, refuse or omit to obey or perform the writ when legally requested and demanded in such case, for each such neglect, refusal, or omission, he shall forfeit the sum of five hundred dollars, to be recovered by indictment.

HISTORY: 1962 Code Section 17-365; 1952 Code Section 17-365; 1942 Code Section 1066-1; 1932 Code Section 1532; Cr. C. '22 Section 479; Cr. C. '12 Section 553; Cr. C. '02 Section 396; G. S. 680; R. S. 313; 1839 (11) 48.



Section 17-17-170. Penalty for officers neglecting their duty.

Every person whatsoever to whom any power is given, either judicial or ministerial, by this chapter which, by virtue hereof, he is required and commanded to exercise who shall wilfully neglect, refuse or omit to exercise the power when such exercise shall be legally requested and demanded, according to the directions herein, and when the person so requesting and demanding such exercise is legally entitled so to request or demand by the provisions of this chapter, for each such offense shall forfeit the sum of five hundred dollars and shall be thereafter incapable of holding or executing his office.

HISTORY: 1962 Code Section 17-366; 1952 Code Section 17-366; 1942 Code Section 1061; 1932 Code Section 1061; Cr. P. '22 Section 148; Cr. C. '12 Section 130; Cr. C. '02 Section 103; G. S. 2336; R. S. 103; 1679 (1) 119; 1712 (2) 400.



Section 17-17-180. Recovery of penalties.

Such penalties may be recovered by the prisoner or party grieved, his executors and administrators, against such offender, his executors or administrators, by action in any court of competent jurisdiction wherein no protection, privilege, injunction or stay of prosecution shall be admitted or allowed.

HISTORY: 1962 Code Section 17-367; 1952 Code Section 17-367; 1942 Code Section 1062; 1932 Code Section 1062; Cr. P. '22 Section 149; Cr. C. '12 Section 131; Cr. C. '02 Section 104; G. S. 2337; R. S. 104; 1679 (1) 119.



Section 17-17-190. Suspension of habeas corpus by Governor.

If, during any insurrection, rebellion or any unlawful obstruction of the laws, as set forth in Section 25-1-1850, the Governor in his judgment shall deem the public safety to require it, he may suspend the privilege of the writ of habeas corpus in any case throughout the State or any part thereof.

HISTORY: 1962 Code Section 17-368; 1952 Code Section 17-368; 1942 Code Section 1066; 1932 Code Section 1066; Cr. P. '22 Section 153; Cr. C. '12 Section 337; Cr. C. '02 Section 250; G. S. 2584; R. S. 215; 1868 (14) 86.



Section 17-17-200. Effect of suspension of writ.

Whenever the privilege of the writ of habeas corpus shall be suspended, as aforesaid, no military or other officer shall be compelled in answer to any writ of habeas corpus to return the body of any person detained by him by authority of the Governor. But upon certificate under oath of the officer having charge of anyone so detained that such person is detained by him as a prisoner under the authority of the Governor further proceedings under the writ of habeas corpus shall be suspended by the judge or court having issued the writ so long as such suspension by the Governor shall remain in force and the cause for such suspension continue.

HISTORY: 1962 Code Section 17-369; 1952 Code Section 17-369; 1942 Code Section 1066; 1932 Code Section 1066; Cr. P. '22 Section 153; Cr. C. '12 Section 337; Cr. C. '02 Section 250; G. S. 2584; R. S. 215; 1868 (14) 86.






CHAPTER 19 - INDICTMENTS

Section 17-19-10. Offense shall be prosecuted upon grand jury indictment; exceptions.

No person shall be held to answer in any court for an alleged crime or offense, unless upon indictment by a grand jury, except in the following cases:

(1) when a prosecution by information is expressly authorized by statute;

(2) in proceedings before a police court or magistrate; and

(3) in proceedings before courts martial.

HISTORY: 1962 Code Section 17-401; 1952 Code Section 17-401; 1942 Code Section 995; 1932 Code Section 995; Cr. P. '22 Section 81; Cr. C. '12 Section 75; Cr. C. '02 Section 48; G. S. 2448; R. S. 47.



Section 17-19-20. Allegations sufficient for indictment.

Every indictment shall be deemed and judged sufficient and good in law which, in addition to allegations as to time and place, as required by law, charges the crime substantially in the language of the common law or of the statute prohibiting the crime or so plainly that the nature of the offense charged may be easily understood and, if the offense be a statutory offense, that the offense be alleged to be contrary to the statute in such case made and provided.

HISTORY: 1962 Code Section 17-402; 1952 Code Section 17-402; 1942 Code Section 1003; 1932 Code Section 1003; Cr. P. '22 Section 89; Cr. C. '12 Section 83; Cr. C. '02 Section 56; R. S. 55; 1887 (19) 829.



Section 17-19-30. Allegations sufficient for indictment for murder.

Every indictment for murder shall be deemed and adjudged sufficient and good in law which, in addition to setting forth the time and place, together with a plain statement, divested of all useless phraseology, of the manner in which the death of the deceased was caused, charges that the defendant did feloniously, wilfully and of his malice aforethought kill and murder the deceased.

HISTORY: 1962 Code Section 17-403; 1952 Code Section 17-403; 1942 Code Section 1007; 1932 Code Section 1007; Cr. P. '22 Section 93; Cr. C. '12 Section 87; Cr. C. '02 Section 60; R. S. 59; 1887 (19) 829.



Section 17-19-40. Special count for carrying concealed weapons in case of murder and certain other crimes; jurisdiction.

In every indictment for murder, manslaughter, assault and assault and battery of a high and aggravated nature and assault and assault and battery with intent to kill and in every case when the crime is charged to have been committed with a deadly weapon of the character specified in Section 16-23-460, there shall be a special count in the indictment for carrying concealed weapons and the jury shall be required to find a verdict on such special count. All cases embraced in this section, including the carrying of the weapons, shall be in the exclusive jurisdiction of the court of general sessions, except in cases where other courts have been given concurrent jurisdiction.

HISTORY: 1962 Code Section 17-404; 1952 Code Section 17-404; 1942 Code Section 1008; 1932 Code Section 1008; Cr. P. '22 Section 94; Cr. C. '12 Section 159; Cr. C. '02 Section 131, 1897 (22) 427; 1972 (57) 2235.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 17-19-50. Averments of instrument of writing, print or figures in indictment.

In all cases whatsoever in which it shall be necessary to make any averment in any indictment as to any instrument, whether the instrument consists wholly or in part of writing, print or figures, it shall be sufficient to describe such instrument by any name or designation by which it may be usually known or by the purport thereof and in such manner as to sufficiently identify such instrument without setting out any copy or facsimile of the whole or any part thereof.

HISTORY: 1962 Code Section 17-405; 1952 Code Section 17-405; 1942 Code Section 1009; 1932 Code Section 1009; Cr. P. '22 Section 95; Cr. C. '12 Section 88; Cr. C. '02 Sections 61, 62; R. S. 60, 61; 1887 (19) 829.



Section 17-19-60. Indictments for perjury.

In any indictment for perjury it shall not be necessary to set forth more than the substance of the oath and the fact concerning which the perjury is alleged to have been committed.

HISTORY: 1962 Code Section 17-406; 1952 Code Section 17-406; 1942 Code Section 1009; 1932 Code Section 1009; Cr. P. '22 Section 95; Cr. C. '12 Section 88; Cr. C. '02 Sections 61, 62; R. S. 60, 61; 1887 (19) 829.



Section 17-19-70. Indictments against corporations.

Whenever any corporation doing business in this State, whether incorporated under the laws of this State or not, shall be charged with any offense cognizable by the courts of general sessions the solicitor shall hand out a bill of indictment to the grand jury of the county in which such offense, or some part thereof, has been committed and if the grand jury shall return a true bill the solicitor shall cause a copy of such indictment to be served on such corporation offending in the manner indicated in Section 17-13-80 and upon service of such indictment and the notice required by such section the court of general sessions shall obtain and have jurisdiction of such corporation.

HISTORY: 1962 Code Section 17-407; 1952 Code Section 17-407; 1942 Code Section 991; 1932 Code Section 991; Civ. C. '22 Section 4299; Civ. C. '12 Section 2832; 1911 (27) 41.



Section 17-19-80. Person indicted for capital offense shall have copy of indictment.

Whoever shall be accused and indicted for any capital offense whatsoever shall have a true copy of the whole indictment, but not the names of the witnesses, delivered to him, three days at least before he shall be tried for such offense, whereby to enable him to advise with counsel thereupon, his attorney, agent or any of them requiring the copy, paying the officer his usual fees for the copy of every such indictment.

HISTORY: 1962 Code Section 17-408; 1952 Code Section 17-408; 1942 Code Section 978; 1932 Code Section 978; Cr. P. '22 Section 69; Cr. C. '12 Section 66; Cr. C. '02 Section 40; G. S. 2632; R. S. 40; 1731 (3) 286.



Section 17-19-90. Objections to defects in indictments.

Every objection to any indictment for any defect apparent on the face thereof shall be taken by demurrer or on motion to quash such indictment before the jury shall be sworn and not afterwards.

HISTORY: 1962 Code Section 17-409; 1952 Code Section 17-409; 1942 Code Section 1004; 1932 Code Section 1004; Cr. P. '22 Section 90; Cr. C. '12 Section 84; Cr. C. '02 Section 57; R. S. 56; 1887 (19) 829.



Section 17-19-100. Amendments of indictments; proceedings after amendment.

If (a) there be any defect in form in any indictments or (b) on the trial of any case there shall appear to be any variance between the allegations of the indictment and the evidence offered in proof thereof, the court before which the trial shall be had may amend the indictment (according to the proof, if the amendment be because of a variance) if such amendment does not change the nature of the offense charged. After such amendment the trial shall proceed in all respects and with the same consequences as if the indictment had originally been returned as so amended, unless such amendment shall operate as a surprise to the defendant, in which case the defendant shall be entitled, upon demand, to a continuance of the cause.

HISTORY: 1962 Code Section 17-410; 1952 Code Section 17-410; 1942 Code Section 1005; 1932 Code Section 1005; Cr. P. '22 Section 91; Cr. C. '12 Section 85; Cr. C. '02 Section 58; R. S. 57; 1887 (19) 829.






CHAPTER 21 - VENUE

Section 17-21-10. Venue where person causes injury within limits of State and death occurs elsewhere.

When any person shall be struck, wounded, poisoned or otherwise injured or ill-treated within the limits of this State and shall die thereof beyond the limits of this State, whether on the high seas or elsewhere, the person so striking, wounding, poisoning or otherwise causing death as aforesaid shall be subject to indictment, trial and punishment in the county in which the stroke, wound, poisoning or other injury or ill-treatment was committed, in all respects the same as if the death had occurred in such county.

HISTORY: 1962 Code Section 17-454; 1952 Code Section 17-454; 1942 Code Section 1017; 1932 Code Section 1017; Cr. P. '22 Section 108; Cr. C. '12 Section 144; Cr. C. '02 Section 116; G. S. 2461; R. S. 116; 1859 (12) 822.



Section 17-21-20. Venue where person causes injury in one county and death occurs in another.

When any person shall be struck, wounded, poisoned or otherwise injured in one county and dies thereof in another any inquisition or indictment thereon found by jurors of either county shall be as good and effectual in law as if the stroke, wound, poisoning or other injury had been committed and done in the county in which the party shall die. And the person guilty of such striking, wounding, poisoning or other injury and every accessory thereto, either before or after the fact, shall be tried in the county in which such indictment shall be found and, if convicted, punished in the same mode, manner and form as if the deceased had suffered such striking, wounding, poisoning or other injury and death in the county in which such indictment shall be found.

HISTORY: 1962 Code Section 17-456; 1952 Code Section 17-456; 1942 Code Section 1020; 1932 Code Section 1020; Cr. P. '22 Section 111; Cr. C. '12 Section 147; Cr. C. '02 Section 119; G. S. 2464; R. S. 119; 1880 (17) 336.



Section 17-21-30. Venue where perpetrator of homicide and victim are in different states.

When any person within the limits of this State shall inflict an injury on any person who at the time the injury is inflicted is beyond the limits of this State or when any person beyond the limits of this State shall inflict an injury on any person at the time within the limits of this State and such injury shall cause the death of the person injured, in either case the person causing such death shall be subject to be indicted, tried and punished in the first case in the county of this State where the person inflicting the injury was at the time when the injury was inflicted and, in the second case, in the county in which it was received. The procedure and punishment shall be in all respects the same as if both parties were within such county at the time the injury was inflicted and the homicide had been in all respects completed in such county.

HISTORY: 1962 Code Section 17-455; 1952 Code Section 17-455; 1942 Code Section 1018; 1932 Code Section 1018; Cr. P. '22 Section 109; Cr. C. '12 Section 145; Cr. C. '02 Section 117; G. S. 2462; R. S. 117; 1859 (12) 822.



Section 17-21-40. Venue where perpetrator of homicide and victim are in different counties.

When an injury is inflicted by any person within the bounds of one county of this State on a person within the bounds of another county and death shall ensue therefrom within this State, indictment, trial and punishment shall be the same as if the homicide had been committed altogether within the county in which the injured person dies. And when the injured person dies without the jurisdiction of this State, indictment, trial and punishment shall be the same as if the homicide had been completed in the county in which the injury causing death was received.

HISTORY: 1962 Code Section 17-457; 1952 Code Section 17-457; 1942 Code Section 1019; 1932 Code Section 1019; Cr. P. '22 Section 110; Cr. C. '12 Section 146; Cr. C. '02 Section 118; G. S. 2463; R. S. 118; 1859 (12) 823.



Section 17-21-50. Venue for trial of accessories before the fact.

A person charged as an accessory before the fact may be indicted, tried and punished in the same court and county in which the principal felon might be indicted and tried, although the offense of counseling, hiring or procuring the commission of such felony is committed on the high seas or on land outside of the county either within or without the limits of this State.

HISTORY: 1962 Code Section 17-452; 1952 Code Section 17-452; 1942 Code Section 1021; 1932 Code Section 1021; Cr. P. '22 Section 112; Cr. C. '12 Section 921; Cr. C. '02 Section 636; G. S. 2612; R. S. 523; 1712 (2) 484; 1961 (52) 40.



Section 17-21-60. Venue for trial of accessories after the fact.

Whoever becomes an accessory to a felony after the fact may be indicted, convicted and punished, whether the principal felon has or has not been previously convicted or is or is not amenable to justice, by any court having jurisdiction to try the principal felon and either in the county in which such person became an accessory or in the county in which the principal felony was committed.

HISTORY: 1962 Code Section 17-453; 1952 Code Section 17-453; 1942 Code Section 1022; 1932 Code Section 1022; Cr. P. '22 Section 113; Cr. C. '12 Section 922; Cr. C. '02 Section 637; G. S. 2613; R. S. 524; 1714 (2) 543.



Section 17-21-70. Venue in proceedings against corporations.

No criminal proceeding shall be instituted against any corporation unless the offense charged or some part thereof shall have been committed in the county in which the prosecution shall be instituted.

HISTORY: 1962 Code Section 17-451; 1952 Code Section 17-451; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39.



Section 17-21-80. Change of venue; notice, application, and affidavit.

The circuit courts shall have power to change the venue in all criminal cases pending therein, and over which they have original jurisdiction, by ordering the record to be removed to another county in the same circuit. The application for removal must be made to the judge sitting in regular term by some party interested, by the solicitor of the circuit or by the accused, supported by affidavit that a fair and impartial trial cannot be had in the county where such action or prosecution was commenced. The State shall have the same right to make application for a change of venue that a defendant has in cases of murder, arson, rape, burglary, perjury, forgery or grand larceny; provided, that no change of venue shall be granted in such cases until a true bill has been found by a grand jury. Four days' notice of such application in civil and criminal cases shall be given to the adverse party, and if a change is ordered, it shall be to a county in the same judicial circuit; provided, further, that such adverse party to whom notice is given shall have the right to waive it. The circuit judge shall have the power, upon application made to him by either party, upon proper cause shown, to shorten or extend the time for the hearing of the application for a change of venue.

HISTORY: 1962 Code Section 17-458; 1961 (52) 562.



Section 17-21-85. Order for jury selection in criminal case be conducted in another county; expenses.

A circuit judge may, in a criminal case in which he determines that an unbiased jury cannot be selected in the county in which the defendant was indicted, order that jury selection go forward in some other county and the jury, when selected, be transported to the county in which the indictment was returned for the duration of the trial. In making a determination whether to proceed as allowed by this section or to order a change of venue for a trial, the court shall consider all the logistical and expense elements and, consistent with the demands of justice, choose the method that results in the least expense and greatest convenience for all parties involved in the case. All expenses of jury selection in another county must be paid by the county in which the trial occurs.

HISTORY: 1990 Act No. 313, Section 1.



Section 17-21-90. Costs when venue is changed; disposition of fine.

Whenever a criminal case is transferred from one county to another for trial all the costs and expenses of such trial shall be paid by the county in which the bill of indictment was found. The clerk of court of the county in which the bill of indictment was found, his deputy or some other person designated for the purpose by such clerk of court shall attend upon such trial to issue vouchers or warrants for such costs and expenses in like manner as if the case were tried in the county in which the bill of indictment was found and such costs and expenses shall be paid by the treasurer of such county as other court expenses of such county are paid. And in the event a verdict of guilty is returned against the defendant named in the bill of indictment and a fine is imposed as well as any other penalty and such fine be paid the proceeds of such fine shall be delivered to the clerk of court of the county having original jurisdiction by the clerk of court of the county in which the verdict was obtained.

HISTORY: 1962 Code Section 17-556; 1952 Code Section 17-556; 1942 Code Section 1023; 1932 Code Section 1023; Civ. C. '22 Section 5722; Civ. C. '12 Section 4205; 1902 (22) 1087; 1930 (36) 1097; 1933 (38) 441.






CHAPTER 22 - INTERVENTION PROGRAMS

Section 17-22-10. Short title.

This article may be cited as the "Pretrial Intervention Act."

HISTORY: 1980 Act No. 360, Section 2.



Section 17-22-20. Definitions.

When used in this chapter:

(1) The term "prosecutorial discretion" shall mean the power of the circuit solicitor to consider all circumstances of criminal proceedings and to determine whether any legal action is to be taken and, if so taken, of what kind and degree and to what conclusion.

(2) The term "noncriminal disposition" shall mean the dismissal of a criminal charge without prejudice to the State to reinstate criminal proceedings on motion of the solicitor.

HISTORY: 1980 Act No. 360, Section 3.



Section 17-22-30. Circuit solicitors to establish pretrial intervention programs; oversight of administrative procedures.

(A) Each circuit solicitor shall have the prosecutorial discretion as defined herein and shall as a matter of such prosecutorial discretion establish a pretrial intervention program in the respective circuits.

(B) The circuit solicitors are specifically endowed with and shall retain all discretionary powers under the common law.

(C) A pretrial intervention program shall be under the direct supervision and control of the circuit solicitor; however, he may contract for services with any agency desired.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the Circuit Solicitors' Pretrial Intervention Programs.

HISTORY: 1980 Act No. 360, Section 4; 1992 Act No. 453, Section 1; 1992 Act No. 499, Section 1.



Section 17-22-40. Pretrial intervention coordinator; staff; funding.

There is established the office of Pretrial Intervention Coordinator whose responsibility is to assist the solicitor in each judicial circuit in establishing and maintaining a pretrial intervention program. The office of Pretrial Intervention Coordinator must be within the South Carolina Commission on Prosecution Coordination. The coordinator and such staff as is necessary to assist in the implementation of the provisions of this article must be employed by the South Carolina Commission on Prosecution Coordination. The office of the coordinator must be funded by an appropriation to the Commission on Prosecution Coordination in the state general appropriation act.

HISTORY: 1980 Act No. 360, Section 5; 1982 Act No. 421, Section 7; 1992 Act No. 453, Section 2; 1992 Act No. 499, Section 2.



Section 17-22-50. Persons not to be considered for intervention.

(A) A person must not be considered for intervention if:

(1) he previously has been accepted into an intervention program; or

(2) the person is charged with:

(a) blackmail;

(b) driving under the influence or driving with an unlawful alcohol concentration;

(c) a traffic-related offense which is punishable only by fine or loss of points;

(d) a fish, game, wildlife, or commercial fishery-related offense which is punishable by a loss of eighteen points as provided in Section 50-9-1120;

(e) a crime of violence as defined in Section 16-1-60; or

(f) an offense contained in Chapter 25 of Title 16 if the offender has been convicted previously of a violation of that chapter or a similar offense in another jurisdiction.

(B) However, this section does not apply if the solicitor determines the elements of the crime do not fit the charge.

HISTORY: 1980 Act No. 360, Section 6; 1982 Act No. 421, Section 1; 1985 Act No. 106, Section 1; 1992 Act No. 453, Section 3; 1992 Act No. 499, Section 3; 2003 Act No. 92, Section 4, eff January 1, 2004; 2008 Act No. 201, Section 17, eff at 12:00 p.m. on February 10, 2009.

Code Commissioner's Note

In 2014, at the direction of the Code Commissioner, in subsection (A)(2)(d), the reference to Section 50-9-1020 was changed to Section 50-9-1120, to correct a typographical error.



Section 17-22-55. Additional conditions for admission to pretrial intervention of person charged with fish, game, wildlife, or commercial fishery-related offense.

As a condition of admission to the pretrial intervention program of a person charged with a fish, game, wildlife, or commercial fishery-related offense which does not disqualify him for intervention, this person shall pay an additional administrative charge equal to the maximum monetary fine, not to exceed five hundred dollars, which could be imposed for the offense. The administrative charge must be deposited in the game and fish fund of the county where the offense was committed. Also, if any property was seized and confiscated at the time of the arrest for the offense, as a condition of admission to the pretrial intervention program, the offender must agree to the retention and sale of that property as provided by law by the law enforcement agency making the seizure. The proceeds from the sale also must be deposited in the game and fish fund of the county wherein the offense was committed.

HISTORY: 1992 Act No. 499, Section 4.



Section 17-22-60. Standards of eligibility for intervention program.

Intervention is appropriate only where:

(1) there is substantial likelihood that justice will be served if the offender is placed in an intervention program;

(2) it is determined that the needs of the offender and the State can better be met outside the traditional criminal justice process;

(3) it is apparent that the offender poses no threat to the community;

(4) it appears that the offender is unlikely to be involved in further criminal activity;

(5) the offender, in those cases where it is required, is likely to respond quickly to rehabilitative treatment;

(6) the offender has no significant history of prior delinquency or criminal activity;

(7) the offender has not previously been accepted in a pretrial intervention program.

HISTORY: 1980 Act No. 360, Section 7; 1992 Act No. 453, Section 4; 1992 Act No. 499, Section 5; 1995 Act No. 7, Part I Section 22.



Section 17-22-70. Information which may be required by solicitor.

Prior to admittance of an offender into an intervention program, the solicitor or judge, if application is made to the court pursuant to Section 17-22-100, may require the offender to furnish information concerning the offender's past criminal record, education and work record, family history, medical or psychiatric treatment or care received, psychological tests taken and other information which, in the solicitor's or judge's opinion, has bearing on the decision as to whether the offender should be admitted. Solicitor's office records under this section shall adhere to and abide by Federal Confidentiality Regulation 42 CFR Part 2 and any other applicable federal, state, or local regulations.

HISTORY: 1980 Act No. 360, Section 8; 1982 Act No. 421, Section 2; 1992 Act No. 453, Section 5; 1992 Act No. 499, Section 6.



Section 17-22-80. Recommendations of victim and law enforcement agency.

Prior to any person being admitted to a pretrial intervention program the victim, if any, of the crime for which the applicant is charged and the law enforcement agency employing the arresting officer shall be asked to comment in writing as to whether or not the applicant should be allowed to enter an intervention program. In each case involving admission to an intervention program, the solicitor or judge, if application is made to the court pursuant to Section 17-22-100, shall consider the recommendations of the law enforcement agency and the victim, if any, in making a decision.

HISTORY: 1980 Act No. 360, Section 9; 1992 Act No. 453, Section 6; 1992 Act No. 499, Section 7.



Section 17-22-90. Agreements required of offender in program.

An offender who enters an intervention program shall:

(1) waive, in writing and contingent upon his successful completion of the program, his right to a speedy trial;

(2) agree, in writing, to the tolling while in the program of all periods of limitation established by statutes or rules of court;

(3) agree, in writing, to the conditions of the intervention program established by the solicitor;

(4) in the event there is a victim of the crime, agree, in writing, to make restitution to the victim within a specified period of time and in an amount to be determined by the solicitor;

(5) agree, in writing, that records relating to participation in pretrial intervention or information obtained through pretrial intervention is not admissible as evidence in subsequent proceedings, criminal or civil, and communication between pretrial intervention counselors and defendants shall remain as privileged communication unless a court of competent jurisdiction determines that there is a compelling public interest that the communication be revealed. A written admission of guilt may not be required of a defendant before acceptance or completion of the pretrial intervention program;

(6) if the offense is criminal sexual conduct with a minor in the third degree pursuant to Section 16-3-655(C), agree in the agreement between the solicitor's office and the offender as provided in Section 17-22-120 to allow information about the offense to be made available to day care centers, group day care homes, family day care homes, church or religious day care centers, and other facilities providing care to children and related agencies by the State Law Enforcement Division pursuant to regulations which the State Law Enforcement Division shall promulgate; and

(7) if the offense is domestic violence pursuant to Section 16-25-20, agree in writing to successful completion of a batterer's treatment program selected and approved by the Circuit Solicitor with jurisdiction over the offense or the Attorney General if the offense is prosecuted by the Attorney General's Office. If the offender moves to a different circuit after entering a treatment program selected by the Circuit Solicitor, the Circuit Solicitor for the county in which the offender resides shall have the authority to select and approve the batterer's treatment program.

HISTORY: 1980 Act No. 360, Section 10; 1982 Act No. 421, Section 3; 1996 Act No. 444, Section 3; 2005 Act No. 166, Section 6, eff January 1, 2006; 2012 Act No. 255, Section 3, eff June 18, 2012; 2015 Act No. 58 (S.3), Pt IV, Section 19, eff June 4, 2015.

Effect of Amendment

2015 Act No. 58, Section 19, rewrote (7).



Section 17-22-100. Time for application to intervention program.

An offender must make application to an intervention program or to the chief administrative judge of the court of general sessions no later than seventy-five days after service of the warrant or within ten days following appointment of counsel for the charge for which he makes the application. However, in the discretion of the solicitor or the chief administrative judge of the court of general sessions, if application is made directly to the judge, the provisions of this section may be waived. Applications received by the chief administrative judge of the court of general sessions under this section may be preliminarily approved by the judge pending a determination by the pretrial office that the offender is eligible to participate in a pretrial program pursuant to Sections 17-22-50 and 17-22-60. Applications received by the chief administrative judge of the court of general sessions and information obtained pursuant to Section 17-22-70 must be forwarded to the pretrial office.

HISTORY: 1980 Act No. 360, Section 11; 1992 Act No. 453, Section 7; 1992 Act No. 499, Section 8.



Section 17-22-110. Fees for application and participation; waiver.

An applicant to an intervention program or an offender who applies to the chief administrative judge of the court of general sessions for admission to a program pursuant to Section 17-22-100 shall pay a nonrefundable application fee of one hundred dollars and, if accepted into the program, a nonrefundable participation fee of two hundred fifty dollars prior to admission. All fees paid must be deposited into a special circuit solicitor's fund for operation of the pretrial intervention program. All fees or costs of supervision may be waived partially or totally by the solicitor in cases of indigency. The solicitor may also, if he determines necessary, in situations other than indigency allow scheduling of payments in lieu of lump sum payment. In no case shall aggregate fees for application and participation in an intervention program exceed three hundred fifty dollars. However, in cases where the solicitor determines that referral to another agency or program is needed to achieve rehabilitation for a problem directly related to the charge, the defendant may be required to pay his participation in that special program, except that no services may be denied due to inability to pay.

HISTORY: 1980 Act No. 360, Section 12; 1982 Act No. 421, Section 4; 1987 Act No. 57 Section 1; 1992 Act No. 453, Section 8; 1992 Act No. 499, Section 9; 1997 Act No. 59, Section 1.



Section 17-22-120. Individual agreement between offender and solicitor; alcohol and drug abuse services.

In any case in which an offender agrees to an intervention program, a specific agreement must be made between the solicitor and the offender. This agreement shall include the terms of the intervention program, the length of the program and a section stating the period of time after which the prosecutor will either dismiss the charge or seek a conviction based upon that charge. The agreement must be signed by the offender and his or her counsel, if represented by counsel, and filed in the solicitor's office. The Commission on Alcohol and Drug Abuse shall provide training if requested on the recognition of alcohol and drug abuse to counselor employees of local pretrial intervention programs and the local agency authorized by Section 61-12-20 shall provide services to alcohol and drug abusers if referred by pretrial intervention programs. However, no services may be denied due to an offender's inability to pay.

HISTORY: 1980 Act No. 360, Section 13; 1992 Act No. 453, Section 9; 1992 Act No. 499, Section 10.



Section 17-22-130. Reports and identification as to offenders accepted for intervention program.

Notwithstanding the provisions of Section 17-1-40, in all cases where an offender is accepted for intervention a report must be made and retained on file in the solicitor's office, regardless of whether or not the offender successfully completes the intervention program. All reports must be retained on file in the solicitor's office for a period of two years after successful completion, two years after rejection, or two years after unsuccessful completion of the program. After the retention of these reports for two years, they may be destroyed. The circuit solicitor shall furnish to the South Carolina Law Enforcement Division personal identification information on each person who applies for intervention, is subsequently accepted or rejected and successfully or unsuccessfully completes the program. This information may only be used by the division and the State Coordinator's Office in those cases where a circuit solicitor inquires as to whether a person has previously been accepted in an intervention program. However, that information may be confidentially released to the State Coordinator's Office to assist in compiling annual reports. The identification information on any defendant must not be under any circumstances released as public knowledge.

HISTORY: 1980 Act No. 360, Section 14; 1982 Act No. 421, Section 5; 1992 Act No. 453, Section 10; 1992 Act No. 499, Section 11.



Section 17-22-140. Restitution to victim.

Prior to the completion of the pretrial intervention program the offender shall make restitution, as determined by the solicitor, to the victim, if any.

HISTORY: 1980 Act No. 360, Section 15.



Section 17-22-150. Disposition of charges against offenders accepted for intervention program.

(a) In the event an offender successfully completes a pretrial intervention program, the solicitor shall effect a noncriminal disposition of the charge or charges pending against the offender. Upon such disposition, the offender may apply to the court for an order to destroy all official records relating to his arrest and no evidence of the records pertaining to the charge may be retained by any municipal, county, or state entity or any individual, except as otherwise provided in Section 17-22-130. The effect of the order is to restore the person, in the contemplation of the law, to the status he occupied before the arrest. No person as to whom the order has been entered may be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge the arrest in response to any inquiry made of him for any purpose.

(b) In the event the offender violates the conditions of the program agreement: (1) the solicitor may terminate the offender's participation in the program, (2) the waiver executed pursuant to Section 17-22-90 shall be void on the date the offender is removed from the program for the violation and (3) the prosecution of pending criminal charges against the offender shall be resumed by the solicitor.

HISTORY: 1980 Act No. 360, Section 16; 1982 Act No. 421, Section 6; 1992 Act No. 453, Section 11; 1992 Act No. 499, Section 12.



Section 17-22-170. Unlawful retention or release of information regarding participation in intervention program; penalty.

Any municipal, county, or state entity or any individual who unlawfully retains or releases information on an offender's participation in a pretrial intervention program is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding two thousand dollars or by imprisonment not to exceed one year.

The provisions of this section do not apply to circuit solicitors or their staff in the performance of their official duties.

HISTORY: 1992 Act No. 453, Section 12; 1992 Act No. 499, Section 13.



Section 17-22-300. Citation of article.

This article may be cited as the "Traffic Education Program Act".

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-310. Prosecutorial discretion of Circuit Solicitor to establish traffic education program; administration.

(A) Each circuit solicitor has the prosecutorial discretion as defined in this chapter and shall as a matter of prosecutorial discretion establish a traffic education program in the respective circuits for persons who commit traffic-related offenses that are punishable only by a fine and loss of four points or less. A person may not participate in a traffic education program if the person's traffic-related offense resulted in death or serious bodily injury to another person.

(B) The circuit solicitors are specifically endowed with and retain all discretionary powers pursuant to the common law.

(C) A traffic education program must be under the direct supervision and control of the circuit solicitor; however, the solicitor may contract for services with a county or municipality in the circuit.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the traffic education programs.

(E) A traffic education program must include both a community service and an educational component.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-320. Eligibility.

(A) A person may be considered for a traffic education program if he has no significant history of traffic violations. A person may not participate in a traffic education program more than once.

(B) A person's participation in a traffic education program does not prevent his participation in a pretrial intervention program pursuant to the provisions and conditions of Article 1.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008); 2011 Act No. 55, Section 1, eff June 14, 2011.



Section 17-22-330. Disposition of traffic-related offense on completion of program; subsequent violation.

(A) When a person successfully completes a traffic education program, the governmental agency administering the program shall effect a noncriminal disposition, as defined in this chapter, of the traffic-related offense, and there must be no record maintained of the traffic-related offense except by the appropriate traffic education program in order to ensure that a person does not benefit from the provisions of this article more than once.

(B) If applicable, the person may apply to the court for an order to destroy all official records relating to his arrest.

(C) If a person violates the conditions of a traffic education program, then the person may be terminated from the program and the traffic-related offense reinstated by the governmental agency administering the program in the appropriate municipality or county.

(D) If a person receives a subsequent traffic violation during the six months following the issuance of the ticket for which he has entered the traffic education program, he must be terminated from the program and the traffic-related offense must be reinstated by the governmental agency administering the program in the appropriate municipality or county.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-340. Office of Traffic Education Program Coordinator.

Each circuit solicitor may establish an Office of Traffic Education Program Coordinator whose responsibility is to assist in the establishment and maintenance of the traffic education program.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-350. Fees; waiver; distribution of fee proceeds.

(A) A person shall pay a nonrefundable one hundred forty-dollar fee to apply for a traffic education program that cannot be reduced or suspended. Additionally, a person shall pay a nonrefundable fee, not to exceed one hundred forty dollars, to participate in a traffic education program. Participation in a traffic education program may not be denied due to a person's inability to pay. If a person is deemed unable to pay, both the application fee and the participation fee must be waived.

(B) For offenses that would have been otherwise tried in magistrates court, the governmental agency administering the program shall retain the participation fee to support the traffic education program. The application fees must be remitted to the county treasurer. The county treasurer shall remit 9.17 percent of the revenue from the application fees to the county to be used for the purposes set forth in Section 14-1-207(D) and remit the balance of the revenue from the application fees to the Office of the State Treasurer on a monthly basis, by the fifteenth day of each month, and make reports on a form and in a manner prescribed by the State Treasurer. Fees paid in installments must be remitted as received. The State Treasurer shall deposit the amounts received as follows:

(1) 23.62 percent to the Department of Probation, Parole and Pardon Services;

(2) 15.12 percent to the South Carolina Criminal Justice Academy;

(3) .44 percent to the Department of Public Safety's South Carolina Law Enforcement Officers Hall of Fame;

(4) 13.73 percent to the Office of the Attorney General, South Carolina Crime Victim Services Division;

(5) 6.01 percent to the General Fund;

(6) 10.97 percent to the Commission on Indigent Defense;

(7) 1.34 percent to the Attorney General's Office;

(8) .90 percent to the Department of Juvenile Justice Arbitration Program;

(9) .81 percent to the Department of Juvenile Justice Marine Institutes;

(10) .90 percent to the Department of Juvenile Justice Regional Status Offender Program;

(11) 3.95 percent to the Department of Juvenile Justice Coastal Evaluation Center;

(12) 6.74 percent to the Circuit Solicitors;

(13) 2.68 percent to the State Law Enforcement Division;

(14) 2.68 percent to the Department of Corrections;

(15) .67 percent to the Judicial Department;

(16) .28 percent to the Department of Natural Resources; and

(17) .02 percent to the Forestry Commission.

(C) For offenses that would have been otherwise tried in municipal court, the governmental agency administering the program shall retain the participation fees to support the traffic education program. The application fees must be remitted to the city treasurer. The city treasurer shall remit 9.17 percent of the revenue from the application fees to the municipality to be used for the purposes set forth in Section 14-1-208(D) and remit the balance of the revenues from the application fees to the Office of the State Treasurer on a monthly basis, by the fifteenth day of each month, and make reports on a form and in a manner prescribed by the State Treasurer. Fees paid in installments must be remitted as received. The State Treasurer must deposit the amounts received as follows:

(1) 10.25 percent to the Department of Probation, Parole and Pardon Services;

(2) 10.13 percent to the South Carolina Criminal Justice Academy;

(3) .26 percent to the Department of Public Safety's South Carolina Law Enforcement Officer's Hall of Fame;

(4) 7.57 percent to the Office of the Attorney General, South Carolina Crime Victim Services Division;

(5) 2.77 percent to the General Fund;

(6) 11.02 percent to the Commission on Indigent Defense;

(7) 1.07 percent to the Attorney General's Office;

(8) .65 percent to the Department of Mental Health;

(9) 7.64 percent for the programs established pursuant to Section 56-5-2953(E);

(10) 9.93 percent to the Governor's Task Force on Litter;

(11) 9.93 percent to the Department of Juvenile Justice;

(12) .90 percent to the Department of Juvenile Justice Arbitration Program;

(13) .81 percent to the Department of Juvenile Justice Marine Institutes;

(14) .90 percent to the Department of Juvenile Justice Regional Status Offender Program;

(15) 3.95 percent to the Department of Juvenile Justice Coastal Evaluation Center;

(16) 6.74 percent to the Circuit Solicitors;

(17) 2.68 percent to the State Law Enforcement Division;

(18) 2.68 percent to the Department of Corrections;

(19) .67 percent to the Judicial Department;

(20) .28 percent to the Department of Natural Resources; and

(21) .02 percent to the Forestry Commission.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the references to "State Office of Victim Assistance" in (B)(4) and (C)(4) were changed to "Office of the Attorney General, South Carolina Crime Victim Services Division".



Section 17-22-360. Annual report.

Each governmental agency that administers a traffic education program shall submit a traffic education program annual report, by the first day of August, to the Commission on Prosecution Coordination providing the total number of participants by original traffic-related offenses, the total number of participants that successfully completed the traffic education program, the total amount of fees collected, and the total revenue remitted to the municipalities, counties, and Office of the State Treasurer for the state's fiscal year. The Commission on Prosecution Coordination may establish additional guidelines for the annual reports. The annual reports must be made available for public inspection.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-370. Submission of information necessary for creation and maintenance of list of participants.

Each governmental agency that administers a traffic education program shall submit to the Commission on Prosecution Coordination necessary identifying information on each participant for the creation and maintenance of a list of participants in traffic education programs. This list is to be used by the commission for the sole purpose of complying with Section 17-22-320(A). The information collected by the commission only may be released to a governmental agency administering the program for the purpose of determining eligibility for a traffic education program.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



Section 17-22-500. Citation of article.

This article may be cited as the "Alcohol Education Program Act".

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-510. Prosecutorial discretion of Circuit Solicitor to establish alcohol education program; administration.

(A) Each circuit solicitor has the prosecutorial discretion as defined in this chapter and shall as a matter of prosecutorial discretion establish an alcohol education program in the respective circuits for persons who commit certain alcohol-related offenses.

(B) The circuit solicitors are specifically endowed with and retain all discretionary powers pursuant to the common law.

(C) An alcohol education program must be under the direct supervision and control of the circuit solicitor; however, the solicitor may contract for education and supervision services.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the alcohol education programs. The commission shall consult with the Department of Alcohol and Other Drug Abuse Services before the approval of these administrative procedures.

(E) An alcohol education program must include an educational and community service component.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-520. Eligibility requirements for consideration for program.

(A) A person may be considered for an alcohol education program if he:

(1) is at least seventeen years of age but less than twenty-one years of age at the time of arrest;

(2) has no prior alcohol-related offenses; and

(3) has no significant history of prior delinquency or criminal activity on his record.

(B) A person may not participate in an alcohol education program more than once.

(C) A person may be considered for an alcohol education program if he is charged with a violation of the following offenses:

(1) purchase or possession of beer or wine by a person under the age of twenty-one pursuant to Section 63-19-2440;

(2) purchase or possession of alcoholic liquors by a person under the age of twenty-one pursuant to Section 63-19-2450;

(3) open container in a motor vehicle pursuant to Section 61-4-110;

(4) public disorderly conduct pursuant to Section 16-17-530;

(5) littering pursuant to Section 16-11-700;

(6) providing false information concerning age to purchase beer or wine pursuant to Section 61-4-60;

(7) unlawful purchase of beer or wine for a person who cannot legally buy for consumption on the premises pursuant to Section 61-4-80;

(8) transfer of beer or wine for underage person's consumption pursuant to Section 61-4-90;

(9) transfer of alcoholic liquors for underage person's consumption pursuant to Section 61-6-4070;

(10) possession of an altered driver's license or other false documentation pursuant to Section 56-1-515; and

(11) another offense similar in nature and severity to the above-described offenses, as determined by the circuit solicitor. However, the provisions of this item may not be construed to include an offense enumerated in Section 56-5-2930 or Section 56-5-2933.

(D) A person's participation in an alcohol education program does not prevent his participation in a pretrial intervention program pursuant to the provisions and conditions of Article 1.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-530. Disposition of alcohol-related offense on completion of program.

(A) When a person successfully completes an alcohol education program, the circuit solicitor shall effect a noncriminal disposition, as defined in this chapter, of the alcohol-related offense, and there must be no record maintained of the alcohol-related offense except by the Commission on Prosecution Coordination in order to ensure that a person does not benefit from the provisions of this article more than once.

(B) If applicable, the person may apply to the court for an order to destroy all official records relating to his arrest.

(C) If a person violates the conditions of an alcohol education program, the person may be terminated from the program and the alcohol-related offense reinstated by the circuit solicitor in the appropriate municipality or county.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-540. Office of Alcohol Education Program Coordinator.

Each circuit solicitor may establish an Office of Alcohol Education Program Coordinator whose responsibility is to assist in the establishment and maintenance of the alcohol education program.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-550. Fees; waiver.

A person shall pay a two-hundred-fifty-dollar fee to enroll in an alcohol education program. All fees must be deposited into a special circuit solicitor's fund for operation of the alcohol education program. In cases when the solicitor contracts with education and supervision providers, the person also may be subject to additional fees payable to the provider of these services. However, participation in an alcohol education program may not be denied due to a person's inability to pay these fees. If a person is deemed unable to pay, the fees for enrollment, education, and supervision services may be waived or reduced at the discretion of each solicitor.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-560. Records.

Each circuit solicitor shall submit to the Commission on Prosecution Coordination necessary identifying information on each enrollee for the creation and maintenance of a list of enrollees in alcohol education programs. This list is to be used by the commission for the sole purpose of complying with Section 17-22-520(A) and (B). The information maintained by the commission may be released only to a circuit solicitor for the purpose of determining eligibility for an alcohol education program.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



Section 17-22-710. Establishing unit; fee schedule; administrative costs; disbursement of funds collected.

(A) A circuit solicitor may establish, under his direction and control and with the agreement of the county governing body, a Worthless Check Unit for the purpose of processing worthless checks and to assist the victims of these cases in the collection of restitution. The fee schedule is:

(1) fifty dollars for checks up to five hundred dollars;

(2) one hundred dollars for checks five hundred one dollars to one thousand dollars; and

(3) one hundred fifty dollars for checks one thousand one dollars or greater.

(B) An amount equal to the allowable administrative costs contained in Section 34-11-70(c) must be added to the fee. All fees collected by the Worthless Check Unit in accordance with the fee schedule promulgated pursuant to this section must be deposited into a fund known as the Worthless Check Fund maintained by the county treasurers of the counties comprising the circuit, other than court costs and an amount equal to the allowable administrative costs contained in Section 34-11-70(c) which must be remitted to the treasurer for deposit in the county general fund. All funds collected and deposited into this fund must be applied first to defray the costs of operating the Worthless Check Unit with the balance to be used by the solicitor to pay the normal operating expenses of his office. Withdrawals from this account may be made only at the request of the solicitor. The funds generated pursuant to this section may not be used to reduce the amount budgeted by the county to the solicitor's office. The solicitor shall maintain an account for the purpose of collecting and disbursing restitution funds collected for the benefit of victims' worthless checks. The Worthless Check Unit shall disburse to the victim all restitution collected as a result of the original complaint filed. If the victim cannot be located after a reasonable time and diligent efforts the restitution due the victim must be transferred to the general fund of the county.

HISTORY: 2008 Act No. 353, Section 2, Pt 11B, eff July 1, 2009.



Section 17-22-910. Applications for expungement; administration.

(A) Applications for expungement of all criminal records must be administered by the solicitor's office in each circuit in the State as authorized pursuant to:

(1) Section 34-11-90(e), first offense misdemeanor fraudulent check;

(2) Section 44-53-450(b), conditional discharge;

(3) Section 22-5-910, first offense conviction in magistrates court;

(4) Section 22-5-920, youthful offender act;

(5) Section 56-5-750(f), first offense failure to stop when signaled by a law enforcement vehicle;

(6) Section 17-22-150(a), pretrial intervention;

(7) Section 17-1-40, criminal records destruction, except as provided in Section 17-22-950;

(8) Section 63-19-2050, juvenile expungements;

(9) Section 17-22-530(A), alcohol education program;

(10) Section 17-22-330(A), traffic education program; and

(11) any other statutory authorization.

(B) A person's eligibility for expungement of an offense contained in this section, or authorized by any other provision of law, must be based on the offense that the person pled guilty to or was convicted of committing and not on an offense for which the person may have been charged.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009; 2014 Act No. 276 (H.4560), Section 3, eff June 9, 2014; 2015 Act No. 22 (S.133), Section 1, eff June 1, 2015.

Effect of Amendment

2014 Act No. 276, Section 3, in paragraph (2), deleted "for simple possession of marijuana or hashish"; added paragraph (10), relating to Section 17-22-330; and redesignated former paragraph (10) as (11).

2015 Act No. 22, Section 1, designated (A); in (A)(8), substituted "63-19-2050" for "20-7-8525"; in (A)(9), substituted "17-22-530(A)" for "17-22-530(a)"; and added (B).



Section 17-22-920. Direction of expungement process inquiries to county solicitor's office.

The clerk of court shall direct all inquiries concerning the expungement process to the corresponding solicitor's office to make application for expungement.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



Section 17-22-930. Obtaining and mandatory use of expungement form.

A person applying to expunge a criminal record shall obtain the appropriate blank expungement order form from the solicitor's office in the judicial circuit where the charge originated. The use of this form is mandatory and to the exclusion of all other expungement forms.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



Section 17-22-940. Fees; establishment of expungement process; requirements and duties of solicitor and SLED.

(A) In exchange for an expungement service that is provided by the solicitor's office, the applicant is responsible for payment to the solicitor's office of an administrative fee in the amount of two hundred fifty dollars per individual order, which must be retained by that office and used to defray the costs associated with the expungement process, except as provided in subsection (B). The two hundred fifty dollar fee is nonrefundable, regardless of whether the offense is later determined to be statutorily ineligible for expungement or the solicitor or his designee does not consent to the expungement.

(B) Any person who applies to the solicitor's office for an expungement of general sessions charges pursuant to Section 17-1-40 is exempt from paying the administrative fee, unless the charge that is the subject of the expungement request was dismissed, discharged, or nolle prossed as part of a plea arrangement under which the defendant pled guilty and was sentenced on other charges.

(C) The solicitor's office shall implement policies and procedures consistent with this section to ensure that the expungement process is properly conducted. This includes, but is not limited to:

(1) assisting the applicant in completing the expungement order form;

(2) collecting from the applicant and distributing to the appropriate agencies separate certified checks or money orders for charges prescribed by this article;

(3) coordinating with the South Carolina Law Enforcement Division (SLED) and, in the case of juvenile expungements, the Department of Juvenile Justice, to confirm that the criminal charge is statutorily appropriate for expungement;

(4) obtaining and verifying the presence of all necessary signatures;

(5) filing the completed expungement order with the clerk of court; and

(6) providing copies of the completed expungement order to all governmental agencies which must receive the order including, but not limited to, the:

(a) arresting law enforcement agency;

(b) detention facility or jail;

(c) solicitor's office;

(d) magistrates or municipal court where the arrest warrant originated;

(e) magistrates or municipal court that was involved in any way in the criminal process of the charge sought to be expunged;

(f) Department of Juvenile Justice; and

(g) SLED.

(D) The solicitor or his designee also must provide a copy of the completed expungement order to the applicant or his retained counsel.

(E) In cases when charges are sought to be expunged pursuant to Section 17-22-150(a), 17-22-530(a), 22-5-910, or 44-53-450(b), the circuit pretrial intervention director, alcohol education program director, traffic education program director, or summary court judge shall attest by signature on the application to the eligibility of the charge for expungement before either the solicitor or his designee and then the circuit court judge, or the family court judge in the case of a juvenile, signs the application for expungement.

(F) SLED shall verify and document that the criminal charges in all cases, except in cases when charges are sought to be expunged pursuant to Section 17-1-40, are appropriate for expungement before the solicitor or his designee, and then a circuit court judge, or a family court judge in the case of a juvenile, signs the application for expungement. If the expungement is sought pursuant to Section 34-11-90(e), Section 22-5-910, Section 22-5-920, or Section 56-5-750(f), the conviction for any traffic-related offense which is punishable only by a fine or loss of points will not be considered as a bar to expungement.

(1) SLED shall receive a twenty-five dollar certified check or money order from the solicitor or his designee on behalf of the applicant made payable to SLED for each verification request, except that no verification fee may be charged when an expungement is sought pursuant to Section 17-1-40, 17-22-150(a), or 44-53-450(b). SLED then shall forward the necessary documentation back to the solicitor's office involved in the process.

(2) In the case of juvenile expungements, verification and documentation that the charge is statutorily appropriate for expungement must first be accomplished by the Department of Juvenile Justice and then SLED.

(3) Neither SLED, the Department of Juvenile Justice, nor any other official shall allow the applicant to take possession of the application for expungement during the expungement process.

(G) The applicant also is responsible to the clerk of court for the filing fee per individual order as required by Section 8-21-310(21), which must be forwarded to the clerk of court by the solicitor or his designee and deposited in the county general fund. If the charge is determined to be statutorily ineligible for expungement, this prepaid clerk of court filing fee must be refunded to the applicant by the solicitor or his designee.

(H) Each expungement order may contain only one charge sought to be expunged, except in those circumstances when expungement is sought for multiple charges occurring out of a single incident and subject to expungement pursuant to Section 17-1-40 or 17-22-150(a). Only in those circumstances may more than one charge be included on a single application for expungement and, when applicable, only one two hundred fifty-dollar fee, one twenty-five dollar SLED verification fee, and one thirty-five dollar clerk of court filing fee may be charged.

(I) A filing fee may not be charged by the clerk's office to an applicant seeking the expungement of a criminal record pursuant to Section 17-1-40, when the charge was discharged, dismissed, nolle prossed, or the applicant was acquitted.

(J) Nothing in this article precludes an applicant from retaining counsel to apply to the solicitor's office on his behalf or precludes retained counsel from initiating an action in circuit court seeking a judicial determination of eligibility when the solicitor, in his discretion, does not consent to the expungement. In either event, retained counsel is responsible to the solicitor or his designee, when applicable, for the two hundred fifty-dollar fee, the twenty-five dollar SLED verification fee, and the thirty-five dollar clerk of court filing fee which must be paid by retained counsel's client.

(K) The solicitor or his designee has the discretion to waive the two hundred fifty-dollar fee only in those cases when it is determined that a person has been falsely accused of a crime as a result of identity theft.

(L) Each solicitor's office shall maintain a record of all fees collected related to the expungement of criminal records, which must be made available to the Chairmen of the House and Senate Judiciary Committees. Those records shall remain confidential otherwise.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009; 2014 Act No. 276 (H.4560), Section 4, eff June 9, 2014.

Effect of Amendment

2014 Act No. 276, Section 4, in subsection (E), inserted "traffic education program director,".



Section 17-22-950. Summary court expungement orders; removal of Internet-based public records; objections; forms.

(A) If criminal charges are brought in a summary court, the accused person is found not guilty or the charges are dismissed or nolle prossed, and the accused person was fingerprinted for the charges, the summary court, at no cost to the accused person, immediately shall issue an order to expunge the criminal records, including any associated bench warrants, of the accused person unless the dismissal of the charges occurs at a preliminary hearing or the accused person has charges pending in summary court and a court of general sessions and the charges arise out of the same course of events. Upon issuance of the order, the summary court shall obtain and verify the presence of all necessary signatures and provide copies of the completed expungement order to all governmental agencies which must receive the order, including, but not limited to, the arresting law enforcement agency; the detention facility or jail; the solicitor's office; the clerk of court, but only in cases in which the charges were appealed to the circuit court or remanded to the summary court from general sessions court; the summary court where the arrest or bench warrants originated; the summary court that was involved in any way in the criminal process of the charges or bench warrants; and SLED.

(B) If criminal charges are brought in a summary court, the accused person is found not guilty or the charges are dismissed or nolle prossed, and the person was not fingerprinted for the charges, the accused person may apply to the summary court, at no cost to the accused person, for an order to expunge the criminal records, including any associated bench warrants, of the accused person unless the dismissal of the charges occurs at a preliminary hearing or the accused person has charges pending in summary court and a court of general sessions and the charges arise out of the same course of events. Upon application, and after verification that the charges are appropriate for expungement, the summary court shall issue an order to expunge the criminal records, obtain and verify all necessary signatures, and provide copies of the completed expungement order to the arresting law enforcement agency and all summary courts that were involved in the criminal process of the charges. The summary court is not required to provide copies of the completed expungement order to SLED.

(C) An expungement pursuant to this section must occur no sooner than the appeal expiration date and no later than thirty days after the appeal expiration date.

(D) A summary court shall provide a copy of a completed expungement order issued pursuant to this section to the applicant or the applicant's counsel of record. The copy must be certified or marked with the court's raised seal.

(E) Criminal charges must be removed pursuant to this section from all Internet-based public records no later than thirty days from the disposition date, regardless of whether the accused person applies to the summary court for expungement pursuant to subsection (B). All other criminal records must be destroyed or retained pursuant to the provisions of Section 17-1-40.

(F) A prosecution or law enforcement agency may file an objection to a summary court expungement. If an objection is filed, the expungement must be heard by the judge of a general sessions court. The prosecution's or law enforcement agency's reason for objecting must be that the accused person has other charges pending or the charges are not eligible for expungement. The prosecution or law enforcement agency shall notify the accused person of the objection. The notice must be given in writing at the most current address on file with the summary court, or through the accused person's attorney, no later than thirty days after the accused person is found not guilty or the accused person's charges are dismissed or nolle prossed.

(G) The Office of Court Administration shall provide uniform application forms to be used for expungements pursuant to this section.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009; 2014 Act No. 276 (H.4560), Section 5, eff June 9, 2014; 2016 Act No. 132 (S.255), Section 3, eff May 16, 2016.

Editor's Note

2016 Act No. 132, Section 6, provides as follows:

"SECTION 6. This act takes effect ninety days after approval by the Governor. This act applies retroactively to allow for the expungement of offenses charged, discharged, dismissed, or nolle prossed prior to the effective date of this act, and persons convicted or found not guilty prior to the effective date of this act."

Effect of Amendment

2014 Act No. 276, Section 5, in subsection (A)(1), inserted the paragraph designator (1) and redesignated the subparagraphs accordingly, inserted ", including any associated bench warrants," in the first sentence, inserted "Except as provided in item (2)," in the second sentence, and in the third sentence, inserted "or bench" and "or bench warrant", and added paragraph (2); and in subsection (B), substituted "(A)(1)(b)" for "(A)(2)".

2016 Act No. 132, Section 3, rewrote the section.



Section 17-22-1110. Definitions.

As used in this chapter:

(1) "Criminal risk factors" means characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The characteristics may include, but not be limited to, the following risk and criminogenic need factors: antisocial behavior patterns; criminal personality; antisocial attitudes, values, and beliefs; poor impulse control; criminal thinking; substance abuse; criminal associates; dysfunctional family or marital relationships; or low levels of employment or education.

(2) "Evidence-based practices" means supervision policies, procedures, and practices that scientific research demonstrates reduce recidivism among individuals on probation, parole, or post-correctional supervision.

HISTORY: 2010 Act No. 273, Section 56, eff January 1, 2011.



Section 17-22-1120. Diversion program data and reporting.

(A) In addition to the information collected and processed by the Office of Pretrial Intervention Coordinator within the Commission on Prosecution Coordination pursuant to Articles 1, 3, 5, and 7, Chapter 22, Title 17, the Office of Pretrial Intervention Coordinator shall be responsible for collecting data on all programs administered by a circuit solicitor, the Commission on Prosecution Coordination, or a court, which divert offenders from prosecution to an alternative program or treatment.

(B) This shall include programs administered by circuit solicitors, which are either statutorily mandated or established by judicial order, and shall include, but are not limited to: alcohol education programs; drug courts for adults or juveniles; traffic education programs; worthless checks units; pretrial intervention; mental health courts; or juvenile arbitration.

(C) Notwithstanding the provisions of Section 17-22-130, 17-22-360, 17-22-370, or 17-22-560, the Office of Pretrial Intervention Coordinator shall collect and make available for public inspection an annual report on the numbers of individuals who apply for a diversion program, the number of individuals who begin a diversion program or treatment, the number of individuals who successfully complete a program or treatment within a twelve-month period, the number of individuals who do not successfully complete a program or treatment within the same twelve-month period, but who are still participating in the program or treatment, the number of individuals who did not complete the program within the twelve-month period and who have been prosecuted for the offense committed, and the number of individuals with fees fully or partially waived for indigence. The data collected and made available for public inspection shall be listed by each county, by each program or treatment, and the offense originally committed, but shall not contain any identifying information of the participant.

(D) A copy of the report shall be sent to the Sentencing Reform Oversight Committee for evaluation of the diversion programs and treatments being administered in the State by the circuit solicitors or a court, the effectiveness of each program, and to ascertain the need for additional programs, program modifications, or repeal of existing programs. In evaluating the programs and treatments, the Sentencing Reform Oversight Committee may request information on the evidence-based practices used in each program or treatment to identify offender risks and needs, and the specific interventions employed in each program or treatment to identify criminal risk factors and reduce recidivism.

HISTORY: 2010 Act No. 273, Section 56, eff January 1, 2011.






CHAPTER 23 - PLEADING AND TRIAL

Section 17-23-10. Plea of autrefois acquit or convict.

In any plea of autrefois acquit or autrefois convict it shall be sufficient for any defendant to state that he has been lawfully acquitted or convicted, as the case may be, of the offense charged in the indictment.

HISTORY: 1962 Code Section 17-501; 1952 Code Section 17-501; 1942 Code Section 1006; 1932 Code Section 1006; Cr. P. '22 Section 92; Cr. C. '12 Section 86; Cr. C. '02 Section 59; R. S. 58; 1887 (19) 829.



Section 17-23-20. Double jeopardy after trial in municipal or magistrates court.

Whenever a municipal court or a magistrates court shall have acquired jurisdiction by reason of a person committing an act which is alleged to be in violation of a municipal ordinance and which is in violation of the criminal law of this State a conviction or an acquittal by the first court acquiring jurisdiction shall be a complete bar to a trial by another court for the same alleged unlawful act or acts.

HISTORY: 1962 Code Section 17-502; 1952 Code Section 17-502; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



Section 17-23-30. Permitting second indictment and trial for same offense.

If a person on his trial be acquitted upon the ground of a variance between the indictment and the proof or upon an exception to the form or substance of the indictment he may be arraigned again on a new indictment and tried and convicted for the same offense, notwithstanding such former acquittal.

HISTORY: 1962 Code Section 17-503; 1952 Code Section 17-503; 1942 Code Section 998; 1932 Code Section 998; Cr. P. '22 Section 84; Cr. C. '12 Section 78; Cr. C. '02 Section 51; G. S. 2451; R. S. 50.



Section 17-23-40. Nolo contendere in misdemeanor cases.

The defendant in any misdemeanor case in any of the courts of this State may, with the consent of the court, enter a plea of "nolo contendere" thereto and upon so doing such defendant shall be dealt with in like manner as if he had entered a plea of guilty thereto.

HISTORY: 1962 Code Section 17-504; 1952 Code Section 17-504; 1947 (45) 214.



Section 17-23-50. Traverse of indictment is not a continuance.

A traverse of any indictment shall not, in any court of criminal jurisdiction in this State, of itself operate to continue the case.

HISTORY: 1962 Code Section 17-505; 1952 Code Section 17-505; 1942 Code Section 981; 1932 Code Section 981; Cr. P. '22 Section 72; Cr. C. '12 Section 69; Cr. C. '02 Section 43; G. S. 2635; R. S. 43; 1871 (14) 534.



Section 17-23-60. Accused's right to counsel, to produce witnesses and proofs, and to confront witnesses.

Every person accused shall, at his trial, be allowed to be heard by counsel, may defend himself and shall have a right to produce witnesses and proofs in his favor and to meet the witnesses produced against him face to face.

HISTORY: 1962 Code Section 17-506; 1952 Code Section 17-506; 1942 Code Section 996; 1932 Code Section 996; Cr. P. '22 Section 82; Cr. C. '12 Section 76; Cr. C. '02 Section 49; G. S. 2449; R. S. 48.



Section 17-23-80. Manner by which persons who have been indicted may be convicted.

No person indicted for an offense shall be convicted thereof unless by confession of his guilt in open court, by admitting the truth of the charge against him by his plea or demurrer, by the verdict of a jury accepted and recorded by the court or as provided in Section 17-23-40.

HISTORY: 1962 Code Section 17-508; 1952 Code Section 17-508; 1942 Code Section 997; 1932 Code Section 997; Cr. P. '22 Section 83; Cr. C. '12 Section 77; Cr. C. '02 Section 50; G. S. 2450; R. S. 49.



Section 17-23-90. Indictment and trial of persons committed for treason or felony; consequences of failure to indict.

If any person committed for treason or felony, plainly and specially expressed in the warrant of commitment, upon his prayer or petition in open court the first week of the term to be brought to his trial shall not be indicted some time in the next term after such commitment, the judge of the circuit court shall, upon motion made in open court the last day of the term either by the prisoner or anyone in his behalf, set at liberty the prisoner upon bail, unless it appear to him, upon oath made, that the witnesses for the State could not be produced at the same term. And if any person committed as aforesaid, upon his prayer or petition in open court the first week of the term to be brought to his trial, shall not be indicted and tried the second term after his commitment or upon his trial shall be acquitted, he shall be discharged from his imprisonment.

HISTORY: 1962 Code Section 17-509; 1952 Code Section 17-509; 1942 Code Section 1048; 1932 Code Section 1048; Cr. P. '22 Section 135; Cr. C. '12 Section 117; Cr. C. '02 Section 90; G. S. 2323; R. S. 90; 1679 (1) 119.



Section 17-23-100. Right to object to charge or request additional charge out of presence of jury.

In all cases tried before a jury, other than cases in a magistrates or municipal court, after the court has delivered to the jury a charge on the law in the case, the court shall temporarily excuse the jury from the presence of counsel and litigants in order to give counsel and litigants an opportunity to express objections to the charge or request the charge of additional propositions made necessary by the charge, out of the presence of the jury.

HISTORY: 1962 Code Section 17-513.1; 1953 (48) 28.



Section 17-23-110. Circuit courts may grant new trials.

All the circuit courts of this State shall have power to grant new trials in cases in which there has been a trial by jury for reasons for which new trials have usually been granted in the courts of law of the United States.

HISTORY: 1962 Code Section 17-514; 1952 Code Section 17-514; 1942 Code Section 1030; 1932 Code Section 1030; Cr. P. '22 Section 120; Cr. C. '12 Section 99; Cr. C. '02 Section 72; G. S. 2652; R. S. 72.



Section 17-23-120. Immediate disposition of certain misdemeanors or felonies; application to clerk.

When any defendant is arrested upon a warrant charging a misdemeanor which is not within the jurisdiction of the magistrates court or, notwithstanding any other provision of law, when any defendant is arrested upon a warrant charging a felony, he may apply to the clerk of court of the county having jurisdiction of such case for an immediate disposition of the case and thereupon the clerk of court shall forward the arrest warrant to the solicitor of the judicial circuit.

HISTORY: 1962 Code Section 17-510; 1952 Code Section 17-510; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 1.



Section 17-23-130. Immediate disposition of certain misdemeanors or felonies; waiver of presentment by grand jury and plea of guilty.

Upon receipt by the solicitor of the warrant forwarded to him pursuant to the provisions of Section 17-23-120, he may forthwith prepare a formal indictment as now provided by law in such cases and shall return it to the clerk of court. The clerk of court shall then notify the sheriff or one of his duly authorized deputies to bring the defendant before the clerk at a time and place to be stated in the notice at which time the clerk shall have the defendant sign a waiver of the presentment by the grand jury and his plea of guilty; provided, that no plea shall be entered or made under this section except by and with the consent of the solicitor of the circuit after investigation by such solicitor.

HISTORY: 1962 Code Section 17-511; 1952 Code Section 17-511; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 2.



Section 17-23-140. Immediate disposition of certain misdemeanors or felonies; appearance before judge and sentence.

Upon the defendant's signing the waiver of presentment and the plea of guilty the clerk of court shall deliver the indictment to the sheriff or one of his duly authorized deputies whose duty it shall be to appear before the resident judge of the circuit or presiding judge therein at some convenient time and place, having with him the defendant. And upon the defendant's acknowledging his plea before the judge the judge shall sentence the defendant as though the indictment had been presented by the grand jury and the plea of the defendant taken at the regular term of the court of general sessions of the county in which the case arose. Provided, however, that in the event the defendant is charged with a felony, the acknowledgement by the defendant of his plea and the sentencing by the judge shall take place only in open court and shall not take place in chambers.

HISTORY: 1962 Code Section 17-512; 1952 Code Section 17-512; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 3.



Section 17-23-150. Immediate disposition of certain misdemeanors or felonies; powers of circuit judges.

Except as otherwise provided in Section 17-23-140, as to such cases as are herein referred to in Sections 17-23-120 to 17-23-140 the circuit judges shall have the same powers at chambers as they have in open court.

HISTORY: 1962 Code Section 17-513; 1952 Code Section 17-513; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 4.



Section 17-23-160. Notice of right to preliminary hearing; form for request.

When any person charged with a crime who is entitled to a preliminary hearing on such charges appears in person or by counsel in a hearing to set bond, he shall be notified by a magistrate orally and in writing of his right to such preliminary hearing. When a person is notified of his right to a preliminary hearing, he shall be furnished a simple form providing him an opportunity to request a preliminary hearing by signing and returning this form to the advising magistrate then and there or thereafter. Any person so notified who fails to timely request a preliminary hearing shall lose his right to such hearing.

HISTORY: 1980 Act No. 393, Section 2.



Section 17-23-162. Presence of affiant or arresting officer to testify at preliminary hearing.

The affiant listed on an arrest warrant or the chief investigating officer for the case must be present to testify at the preliminary hearing of the person arrested pursuant to the warrant.

HISTORY: 2000 Act No. 394, Section 6.



Section 17-23-165. Attorney appearing at preliminary hearing not obligated to continue representation.

The appearance by an attorney on behalf of a defendant in a preliminary hearing shall not in and of itself obligate that attorney to continue the representation of that defendant beyond the preliminary hearing.

HISTORY: 1980 Act No. 393, Section 1A.



Section 17-23-170. Admissibility of evidence concerning battered spouse syndrome; foundation; notice; lay testimony.

(A) Evidence that the actor was suffering from the battered spouse syndrome is admissible in a criminal action on the issue of whether the actor lawfully acted in self-defense, defense of another, defense of necessity, or defense of duress. This section does not preclude the admission of testimony on battered spouse syndrome in other criminal actions. This testimony is not admissible when offered against a criminal defendant to prove the occurrence of the act or acts of abuse which form the basis of the criminal charge.

(B) Expert opinion testimony on the battered spouse syndrome shall not be considered a new scientific technique the reliability of which is unproven.

(C) Lay testimony as to the actions of the batterer and how those actions contributed to the facts underlying the basis of the criminal charge shall not be precluded as irrelevant or immaterial if it is used to establish the foundation for evidence on the battered spouse syndrome.

(D) The foundation shall be sufficient for the admission of testimony on the battered spouse syndrome if the proponent of the evidence establishes its relevancy and the proper qualifications of the witness.

(E) A defendant who proposes to offer evidence of the battered spouse syndrome shall file written notice with the court before trial.

HISTORY: 1995 Act No. 7, Part I Section 15.



Section 17-23-175. Admissibility of out-of-court statement of child under twelve; determination of trustworthiness; notice to adverse party.

(A) In a general sessions court proceeding or a delinquency proceeding in family court, an out-of-court statement of a child is admissible if:

(1) the statement was given in response to questioning conducted during an investigative interview of the child;

(2) an audio and visual recording of the statement is preserved on film, videotape, or other electronic means, except as provided in subsection (F);

(3) the child testifies at the proceeding and is subject to cross- examination on the elements of the offense and the making of the out-of-court statement; and

(4) the court finds, in a hearing conducted outside the presence of the jury, that the totality of the circumstances surrounding the making of the statement provides particularized guarantees of trustworthiness.

(B) In determining whether a statement possesses particularized guarantees of trustworthiness, the court may consider, but is not limited to, the following factors:

(1) whether the statement was elicited by leading questions;

(2) whether the interviewer has been trained in conducting investigative interviews of children;

(3) whether the statement represents a detailed account of the alleged offense;

(4) whether the statement has internal coherence; and

(5) sworn testimony of any participant which may be determined as necessary by the court.

(C) For purposes of this section, a child is:

(1) a person who is under the age of twelve years at the time of the making of the statement or who functions cognitively, adaptively, or developmentally under the age of twelve at the time of making the statement; and

(2) a person who is the alleged victim of, or witness to, a criminal act for which the defendant, upon conviction, would be required to register pursuant to the provisions of Article 7, Chapter 3, Title 23.

(D) For purposes of this section an investigative interview is the questioning of a child by a law enforcement officer, a Department of Social Services case worker, or other professional interviewing the child on behalf of one of these agencies, or in response to a suspected case of child abuse.

(E)(1) The contents of a statement offered pursuant to this section are subject to discovery pursuant to Rule 5 of the South Carolina Rules of Criminal Procedure.

(2) If the child is twelve years of age or older, an adverse party may challenge the finding that the child functions cognitively, adaptively, or developmentally under the age of twelve.

(F) Out-of-court statements made by a child in response to questioning during an investigative interview that is visually and auditorily recorded will always be given preference. If, however, an electronically unrecorded statement is made to a professional in his professional capacity by a child victim or witness regarding an act of sexual assault or physical abuse, the court may consider the statement in a hearing outside the presence of the jury to determine:

(1) the necessary visual and audio recording equipment was unavailable;

(2) the circumstances surrounding the making of the statement;

(3) the relationship of the professional and the child; and

(4) if the statement possesses particularized guarantees of trustworthiness.

After considering these factors and additional factors the court deems important, the court will make a determination as to whether the statement is admissible pursuant to the provisions of this section.

HISTORY: 2006 Act No. 342, Section 8, eff July 1, 2006 and 2006 Act No. 346, Section 2, eff July 1, 2006.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."






CHAPTER 24 - MENTALLY ILL OR INSANE DEFENDANTS

Section 17-24-10. Affirmative defense.

(A) It is an affirmative defense to a prosecution for a crime that, at the time of the commission of the act constituting the offense, the defendant, as a result of mental disease or defect, lacked the capacity to distinguish moral or legal right from moral or legal wrong or to recognize the particular act charged as morally or legally wrong.

(B) The defendant has the burden of proving the defense of insanity by a preponderance of the evidence.

(C) Evidence of a mental disease or defect that is manifested only by repeated criminal or other antisocial conduct is not sufficient to establish the defense of insanity.

HISTORY: 1984 Act No. 396, Section 1; 1988 Act No. 323, Section 1; 1989 Act No. 93, Section 1.



Section 17-24-20. Guilty but mentally ill; general requirements for verdict.

(A) A defendant is guilty but mentally ill if, at the time of the commission of the act constituting the offense, he had the capacity to distinguish right from wrong or to recognize his act as being wrong as defined in Section 17-24-10(A), but because of mental disease or defect he lacked sufficient capacity to conform his conduct to the requirements of the law.

(B) To return a verdict of "guilty but mentally ill" the burden of proof is upon the State to prove beyond a reasonable doubt to the trier of fact that the defendant committed the crime, and the burden of proof is upon the defendant to prove by a preponderance of evidence that when he committed the crime he was mentally ill as defined in subsection (A).

(C) The verdict of guilty but mentally ill may be rendered only during the phase of a trial which determines guilt or innocence and is not a form of verdict which may be rendered in the penalty phase.

(D) A court may not accept a plea of guilty but mentally ill unless, after a hearing, the court makes a finding upon the record that the defendant proved by a preponderance of the evidence that when he committed the crime he was mentally ill as provided in Section 17-24-20(A).

HISTORY: 1984 Act No. 396, Section 2; 1988 Act No. 323, Section 2; 1989 Act No. 93, Section 2.



Section 17-24-30. Form of verdict.

In a prosecution for a crime when the affirmative defense of insanity is raised sufficiently by the defendant, or when sufficient evidence of a mental disease or defect of the defendant is admitted into evidence, the trier of fact shall find under the applicable law, and the verdict must so state, whether the defendant is:

(1) guilty;

(2) not guilty;

(3) not guilty by reason of insanity; or

(4) guilty but mentally ill.

HISTORY: 1984 Act No. 396, Section 3; 1988 Act No. 323, Section 3; 1989 Act No. 93, Section 3.



Section 17-24-40. Commitment of person found not guilty by reason of insanity.

(A) In the event a verdict of "not guilty by reason of insanity" is returned, the trial judge must order the person who was the defendant committed to the South Carolina State Hospital for a period not to exceed one hundred twenty days. During that time, an examination must be made of the person to determine the need for hospitalization of the person pursuant to the standards set forth in Section 44-17-580.

(B) A report of the findings must be made to the chief administrative judge of the circuit in which the trial was held, the solicitor, the person, and the person's attorney.

(C)(1) Within fifteen days after receipt of this report by the court, the chief administrative judge of the circuit in which the trial was held must hold a hearing to decide whether the person should be hospitalized pursuant to the standard of Section 44-17-580.

(2)(a) If the chief administrative judge finds the person not to be in need of hospitalization, the judge may order the person released upon such terms or conditions, if any, as the judge considers appropriate for the safety of the community and the well-being of the person.

(b) In the event the chief administrative judge finds the person to be in need of hospitalization, the judge must order the person committed to the South Carolina State Hospital.

(c) If at a later date it is determined by officials of the State Hospital that the person is no longer in need of hospitalization, the officials must notify the chief administrative judge, the solicitor, the person, and the person's attorney. Within twenty-one days after the receipt of this notice, the chief administrative judge, upon notice to all parties, must hold a hearing to determine whether the person is in need of continued hospitalization pursuant to the standard of Section 44-17-580. If the finding of the court is that the person is in need of continued hospitalization, the court must order his continued confinement. If the court's finding is that the person is not in need of continued hospitalization, it may order the person released upon such terms and conditions, if any, as the chief administrative judge considers appropriate for the safety of the community and the well-being of the person.

(D) Any terms and conditions imposed by the chief administrative judge must be therapeutic in nature, not punitive. Therapeutic terms must include, but not be limited to, requirements that the person:

(1) continue taking medication for an indefinite time and verify in writing the use of medication;

(2) receive periodic examinations and reviews by psychiatric personnel; and

(3) report periodically to the probation office for an evaluation of his reaction to his environment and his general welfare.

(E) The chief administrative judge of the circuit in which the trial was held at all times has jurisdiction over the person for the purposes of this chapter.

(F) If a person is committed to the supervision of the Department of Mental Health pursuant to this section after having been found not guilty by reason of insanity of a violent crime, the person may not leave the facility or grounds to which he is committed at any time unless accompanied by an employee of the department who must be responsible for and in the physical presence of the person at all times. For purposes of this section, a violent crime includes those offenses described in Section 16-1-60 and the common law offense of assault and battery of a high and aggravated nature.

HISTORY: 1984 Act No. 396, Section 4; 2002 Act No. 348, Section 1, eff July 20, 2002.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 17-24-50. Length of confinement or supervision of defendant found not guilty by reason of insanity.

In no case shall a defendant found not guilty by reason of insanity be confined or be under supervision longer than the maximum sentence for the crime with which he was charged without full civil commitment proceedings being held.

HISTORY: 1984 Act No. 396, Section 5.



Section 17-24-60. Petition by attorney of defendant found not guilty by reason of insanity.

Two years from the date of commitment the defendant's attorney may petition the chief administrative judge to be relieved as counsel.

HISTORY: 1984 Act No. 396, Section 6.



Section 17-24-70. Sentencing of defendant found guilty but mentally ill.

If a verdict is returned of "guilty but mentally ill" the defendant must be sentenced by the trial judge as provided by law for a defendant found guilty, however:

(A) If the sentence imposed upon the defendant includes the incarceration of the defendant, the defendant must first be taken to a facility designated by the Department of Corrections for treatment and retained there until in the opinion of the staff at that facility the defendant may safely be moved to the general population of the Department of Corrections to serve the remainder of his sentence.

(B) If the sentence includes a probationary sentence, the judge may impose those conditions and restrictions on the release of the defendant as the judge considers necessary for the safety of the defendant and of the community.

HISTORY: 1984 Act No. 396, Section 7; 1988 Act No. 323, Section 4.



Section 17-24-80. Release of defendant.

(A) Should a defendant be released pursuant to Sections 17-24-40(C)(2)(a), 17-24-40(C)(2)(c), or 17-24-70(B) herein, the solicitor shall immediately notify the local probation office and it shall then be the responsibility of the probation office to monitor compliance by the defendant of the terms and conditions of his release.

(B) The probation office shall file reports quarterly or more often, if necessary, of the defendant's compliance with the terms of his release with the circuit solicitor, the chief administrative judge of the circuit, the defendant's attorney, and the defendant.

(C) In the event the defendant violates any of the terms of his release, notice of the violation shall be immediately given by the probation office to the chief administrative judge of the circuit, the circuit solicitor, the defendant's attorney, and the defendant. Upon the receipt of the notice the chief administrative judge, upon notice to all parties, may order a hearing and order inpatient treatment if he finds the defendant in need of hospitalization pursuant to the standard of Section 44-17-580 of the 1976 Code, or order such other action as he may deem appropriate.

HISTORY: 1984 Act No. 396, Section 8.






CHAPTER 25 - JUDGMENT AND EXECUTION

Section 17-25-10. No person shall be punished until legally convicted.

No person shall be punished for an offense unless duly and legally convicted thereof in a court having competent jurisdiction of the cause and of the person.

HISTORY: 1962 Code Section 17-551; 1952 Code Section 17-551; 1942 Code Section 999; 1932 Code Section 999; Cr. P. '22 Section 85; Cr. C. '12 Section 79; Cr. C. '02 Section 52; G. S. 2452; R. S. 51.



Section 17-25-20. Punishment for felony when not specially provided.

When no special punishment is provided for a felony, it shall, at the discretion of the court, be by one or more of the following modes, to wit: Confinement in the Penitentiary or in a workhouse or penal farm, when such institutions shall exist, for a period of not less than three months nor more than ten years, with such imposition of hard labor and solitary confinement as may be directed.

HISTORY: 1962 Code Section 17-552; 1952 Code Section 17-552; 1942 Code Section 1034; 1932 Code Section 1034; Cr. P. '22 Section 124; Cr. C. '12 Section 103; Cr. C. '02 Section 76; G. S. 2614; R. S. 76; 1865 (13) 406; 1869 (14) 175.



Section 17-25-30. Sentence when no punishment is provided.

In cases of legal conviction when no punishment is provided by statute the court shall award such sentence as is conformable to the common usage and practice in this State, according to the nature of the offense, and not repugnant to the Constitution.

HISTORY: 1962 Code Section 17-553; 1952 Code Section 17-553; 1942 Code Section 1038; 1932 Code Section 1038; Cr. P. '22 Section 127; Cr. C. '12 Section 105; Cr. C. '02 Section 78; G. S. 2653; R. S. 78.



Section 17-25-45. Life sentence for person convicted for certain crimes.

(A) Notwithstanding any other provision of law, except in cases in which the death penalty is imposed, upon a conviction for a most serious offense as defined by this section, a person must be sentenced to a term of imprisonment for life without the possibility of parole if that person has either:

(1) one or more prior convictions for:

(a) a most serious offense; or

(b) a federal or out-of-state conviction for an offense that would be classified as a most serious offense under this section; or

(2) two or more prior convictions for:

(a) a serious offense; or

(b) a federal or out-of-state conviction for an offense that would be classified as a serious offense under this section.

(B) Notwithstanding any other provision of law, except in cases in which the death penalty is imposed, upon a conviction for a serious offense as defined by this section, a person must be sentenced to a term of imprisonment for life without the possibility of parole if that person has two or more prior convictions for:

(1) a serious offense;

(2) a most serious offense;

(3) a federal or out-of-state offense that would be classified as a serious offense or most serious offense under this section; or

(4) any combination of the offenses listed in items (1), (2), and (3) above.

(C) As used in this section:

(1) "Most serious offense" means:

16-1-40 Accessory, for any offense enumerated in this item 16-1-80 Attempt, for any offense enumerated in this item 16-3-10 Murder 16-3-29 Attempted Murder 16-3-50 Voluntary manslaughter 16-3-85(A)(1) Homicide by child abuse 16-3-85(A)(2) Aiding and abetting homicide by child abuse 16-3-210 Lynching, First degree 16-3-210(B) Assault and battery by mob, First degree 16-3-620 Assault and battery with intent to kill 16-3-652 Criminal sexual conduct, First degree 16-3-653 Criminal sexual conduct, Second degree 16-3-655 Criminal sexual conduct with minors, except where evidence presented at the criminal proceeding and the court, after the conviction, makes a specific finding on the record that the conviction obtained for this offense resulted from consensual sexual conduct where the victim was younger than the actor, as contained in Section 16-3-655(3) 16-3-656 Assault with intent to commit criminal sexual conduct, First and Second degree 16-3-910 Kidnapping 16-3-920 Conspiracy to commit kidnapping 16-3-1075 Carjacking 16-3-2020 Trafficking in persons 16-11-110(A) Arson, First degree 16-11-311 Burglary, First degree 16-11-330(A) Armed robbery 16-11-330(B) Attempted armed robbery 16-11-540 Damaging or destroying building, vehicle, or other property by means of explosive incendiary, death results 24-13-450 Taking of a hostage by an inmate 25-7-30 Giving information respecting national or state defense to foreign contacts during war 25-7-40 Gathering information for an enemy 43-35-85(F) Abuse or neglect of a vulnerable adult resulting in death 55-1-30(3) Unlawful removing or damaging of airport facility or equipment when death results 56-5-1030(B)(3) Interference with traffic-control devices or railroad signs or signals prohibited when death results from violation 58-17-4090 Obstruction of railroad, death results.

(2) "Serious offense" means:

(a) any offense which is punishable by a maximum term of imprisonment for thirty years or more which is not referenced in subsection (C)(1);

(b) those felonies enumerated as follows:

16-3-220 Lynching, Second degree 16-3-210(C) Assault and battery by mob, Second degree 16-3-600(B) Assault and battery of a high and aggravated nature 16-3-810 Engaging child for sexual performance 16-9-220 Acceptance of bribes by officers 16-9-290 Accepting bribes for purpose of procuring public office 16-11-110(B) Arson, Second degree 16-11-312(B) Burglary, Second degree 16-11-380(B) Theft of a person using an automated teller machine 16-13-210(1) Embezzlement of public funds 16-13-230(B)(3) Breach of trust with fraudulent intent 16-13-240(1) Obtaining signature or property by false pretenses 16-25-20(B) Domestic violence, First degree 16-25-65 Domestic violence of a high and aggravated nature 38-55-540(3) Insurance fraud 44-53-370(e) Trafficking in controlled substances 44-53-375(C) Trafficking in ice, crank, or crack cocaine 44-53-445(B)(1)&(2) Distribute, sell, manufacture, or possess with intent to distribute controlled substances within proximity of school 56-5-2945 Causing death by operating vehicle while under influence of drugs or alcohol; and

(c) the offenses enumerated below:

16-1-40 Accessory before the fact for any of the offenses listed in subitems (a) and (b) 16-1-80 Attempt to commit any of the offenses listed in subitems (a) and (b) 43-35-85(E) Abuse or neglect of a vulnerable adult resulting in great bodily injury.

(3) "Conviction" means any conviction, guilty plea, or plea of nolo contendere.

(D) Except as provided in this subsection or subsection (E), no person sentenced pursuant to this section shall be eligible for early release or discharge in any form, whether by parole, work release, release to ameliorate prison overcrowding, or any other early release program, nor shall they be eligible for earned work credits, education credits, good conduct credits, or any similar program for early release. A person is eligible for work release if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment.

(E) For the purpose of this section only, a person sentenced pursuant to this section may be paroled if:

(1) the Department of Corrections requests the Department of Probation, Parole and Pardon Services to consider the person for parole; and

(2) the Department of Probation, Parole and Pardon Services determines that due to the person's health or age he is no longer a threat to society; and

(a) the person has served at least thirty years of the sentence imposed pursuant to this section and has reached at least sixty-five years of age; or

(b) the person has served at least twenty years of the sentence imposed pursuant to this section and has reached at least seventy years of age; or

(c) the person is afflicted with a terminal illness where life expectancy is one year or less; or

(d) the person can produce evidence comprising the most extraordinary circumstances.

(F) For the purpose of determining a prior or previous conviction under this section and Section 17-25-50, a prior or previous conviction shall mean the defendant has been convicted of a most serious or serious offense, as may be applicable, on a separate occasion, prior to the instant adjudication. There is no requirement that the sentence for the prior or previous conviction must have been served or completed before a sentence of life without parole can be imposed under this section.

(G) The decision to invoke sentencing under this section is in the discretion of the solicitor.

(H) Where the solicitor is required to seek or determines to seek sentencing of a defendant under this section, written notice must be given by the solicitor to the defendant and defendant's counsel not less than ten days before trial.

HISTORY: 1982 Act No. 358, Sections 1, 2; 1986 Act No. 462, Section 37; 1995 Act No. 83, Section 18; 1997 Act No. 113, Section 4; 1997 Act No. 136, Section 4; 1998 Act No. 402, Section 3; 2002 Act No. 176, Sections 1, 2, eff March 5, 2002; 2006 Act No. 342, Section 9, eff July 1, 2006; 2007 Act No. 72, Section 3, eff June 13, 2007; 2010 Act No. 273, Section 20, eff June 2, 2010; 2010 Act No. 289, Section 7, eff June 11, 2010; 2015 Act No. 7 (S.196), Section 6.C, eff April 2, 2015; 2015 Act No. 58 (S.3), Pt II, Section 7, eff June 4, 2015.

Code Commissioner's Note

Section 16-11-540, referenced in subsection (C)(1), was repealed by 2000 Act No. 237. Section 16-3-220, referenced in subsection (C)(2)(b), and Section 16-3-620, referenced in subsection (C)(1), were repealed by 2010 Act No. 273.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."

Effect of Amendment

2015 Act No. 7, Section 6.C, in (C)(1), substituted "16-3-2020" for 16-3-930".

2015 Act No. 58, Section 7, in (C)(2)(b), added 16-25-20(B), domestic violence, first degree, and 16-25-65, domestic violence of a high and aggravated nature.



Section 17-25-50. Considering closely connected offenses as one offense.

In determining the number of offenses for the purpose of imposition of sentence, the court shall treat as one offense any number of offenses which have been committed at times so closely connected in point of time that they may be considered as one offense, notwithstanding under the law they constitute separate and distinct offenses.

HISTORY: 1962 Code Section 17-553.2; 1955 (49) 179.



Section 17-25-60. Change of sentence when former convictions were not considered at time of imposition.

If during the service of any such sentence, it is made to appear to the court that the defendant had been convicted of one or more crimes which were not taken into account at the time of the imposition of the original sentence, the court is authorized to issue a rule directed to the defendant requiring him to show cause before the court, not less than ten days from the granting of the rule, why the former sentence should not be revoked and the defendant be sentenced as required if all of the convictions had been brought to the attention of the court at the time of the imposition of the original sentence.

HISTORY: 1962 Code Section 17-553.3; 1955 (49) 179.



Section 17-25-65. Reduction of sentence for substantial assistance to the State; motion practice.

(A) Upon the state's motion made within one year of sentencing, the court may reduce a sentence if the defendant, after sentencing, provided:

(1) substantial assistance in investigating or prosecuting another person; or

(2) aid to a Department of Corrections employee or volunteer who was in danger of being seriously injured or killed.

(B) Upon the state's motion made more than one year after sentencing, the court may reduce a sentence if the defendant's substantial assistance involved:

(1) information not known to the defendant until one year or more after sentencing;

(2) information provided by the defendant to the State within one year of sentencing, but which did not become useful to the State until more than one year after sentencing;

(3) information, the usefulness of which could not reasonably have been anticipated by the defendant until more than one year after sentencing, and which was promptly provided to the State after its usefulness was reasonably apparent to the defendant; or

(4) aid to a Department of Corrections employee or volunteer who was in danger of being seriously injured or killed.

(C) A motion made pursuant to this provision shall be filed by that circuit solicitor in the county where the defendant's case arose. The State shall send a copy to the chief judge of the circuit within five days of filing. The chief judge or a circuit court judge currently assigned to that county shall have jurisdiction to hear and resolve the motion. Jurisdiction to resolve the motion is not limited to the original sentencing judge.

HISTORY: 2010 Act No. 273, Section 13, eff June 2, 2010.



Section 17-25-70. Authority of local officials to require able-bodied convicted persons to perform labor in public interest.

Notwithstanding another provision of law, a local governing body may authorize the sheriff or other official in charge of a local correctional facility to require any able-bodied convicted person committed to the facility to perform labor in the public interest. This labor may involve public service work or related activities which conform to the provisions of Section 24-13-660. The public service work may include, but is not limited to, maintenance or repair of the drainage systems, highways, streets, bridges, grounds, and buildings and litter control and emergency relief efforts. A convicted person physically capable of performing the labor who refuses to obey a direct order to perform the labor is not entitled to good behavior credits pursuant to Section 24-13-210 or productive duty credits pursuant to Section 24-13-230. An inmate participating in a local work punishment or other public service sentence program must not be removed arbitrarily from the program and required to perform work on the public works or ways. A local governing body may enter into a contractual agreement with another governmental entity for use of inmate labor in the performance of work for a public purpose.

HISTORY: 1962 Code Section 17-554; 1952 Code Section 17-554; 1942 Code Sections 1035, 1036, 3835; 1932 Code Sections 1035, 1036, 3831, 3835; Civ. C. '22 Sections 723, 1078; Cr. P. '22 Sections 125, 126; Civ. C. '12 Sections 639, 957; Cr. C. '12 Sections 104, 943; Civ. C. '02 Section 773; Cr. C. '02 Section 657; R. S. 544, 663; 1885 (19) 125; 1892 (21) 22; 1894 (21) 481; 1896 (22) 245; 1899 (23) 13; 1905 (24) 915; 1911 (27) 169; 1912 (27) 553; 1914 (28) 515; 1917 (30) 265; 1922 (32) 947; 1960 (51) 1779; 1986 Act No. 462, Section 15; 1995 Act No. 7, Part II, Section 52.



Section 17-25-80. Authority of Commissioner of Department of Corrections as to convicts sentenced to hard labor.

Notwithstanding the specific language of the sentence which confines an inmate to "hard labor" in the custody of the State Department of Corrections, the Commissioner thereof may assign such inmate to the type of labor he deems appropriate and necessary for the benefit of the Department and the inmate concerned, and such assignment shall fulfill the conditions of the sentence.

HISTORY: 1962 Code Section 17-554.1; 1971 (57) 223.



Section 17-25-100. Suspension of sentence in misdemeanor cases.

The circuit judges of this State may, in their discretion, suspend sentences imposed by them except in cases of felony upon such terms and upon such conditions as in their judgment may be fit and proper.

HISTORY: 1962 Code Section 17-557; 1952 Code Section 17-557; 1942 Code Section 1039; 1932 Code Section 1039; Cr. P. '22 Section 128; 1912 (27) 773.



Section 17-25-110. Suspension of sentence shall run for period of time prescribed by judge.

When the sentence of any person who has been sentenced by a court of competent jurisdiction of this State shall be suspended by a judge of such court such suspension shall run for the period of time prescribed by such judge in the sentence or order of suspension and no person who has had a sentence so suspended shall be called back and required to do service under such sentence beyond and after the expiration of such period.

HISTORY: 1962 Code Section 17-558; 1952 Code Section 17-558; 1942 Code Section 1039-4; 1935 (39) 431.



Section 17-25-120. Restitution of stolen goods.

If any person shall rob or take away any money, goods or chattels from any person, from their person or otherwise, and be found guilty thereof, such money, goods and chattels shall be restored to the party so robbed or the owner thereof and the judge before whom any such person shall be found guilty shall award, from time to time, writs of restitution for such money, goods and chattels.

HISTORY: 1962 Code Section 17-559; 1952 Code Section 17-559; 1942 Code Section 1148; 1932 Code Section 1148; Cr. C. '22 Section 42; Cr. C. '12 Section 187; Cr. C. '02 Section 153; G. S. 2492; R. S. 149; 21 H. 8 c. 11; 1712 (2) 458.



Section 17-25-125. Sentence for crimes involving the unlawful taking or receiving of or malicious injury to property may not be suspended unless restitution made.

Notwithstanding any other provision of law, in every case in which a person is sentenced for a crime involving the unlawful taking or receiving of or malicious injury to another's property, and the judge sentences such person less than the maximum sentence prescribed by law, a portion of such sentence may be suspended and the defendant placed on probation if he makes restitution to the victim in an amount equal to the monetary loss sustained by the victim as determined by the judge.

If the defendant fails to make restitution in accordance with the terms prescribed by the judge, the suspension shall be revoked and the defendant shall serve the original sentence.

Nothing contained herein shall preclude a judge from prescribing other conditions of probation.

HISTORY: 1976 Act No. 645.



Section 17-25-130. Accepted plea of guilty as equivalent of jury recommendation of mercy for sentencing purposes.

In all cases where by law the punishment is affected by the jury recommending the accused to the mercy of the court, and a plea of guilty is accepted with the approval of the court, the accused shall be sentenced in like manner as if the jury in a trial had recommended him to the mercy of the court.

HISTORY: 1962 Code Section 17-553.4; 1962 (52) 2155.



Section 17-25-135. Entry of sex offenders on Central Registry of Child Abuse and Neglect upon conviction of certain crimes.

(A) When a person is convicted of or pleads guilty or nolo contendere to an "Offense Against the Person" as provided for in Title 16, Chapter 3, an "Offense Against Morality or Decency" as provided for in Title 16, Chapter 15, criminal domestic violence, as defined in Section 16-25-20, criminal domestic violence of a high and aggravated nature as defined in Section 16-25-65, or the common law offense of assault and battery of a high and aggravated nature, and the act on which the conviction or the plea of guilty or nolo contendere is based involved sexual or physical abuse of a child, the court shall order that the person's name, any other identifying information, including, but not limited to, the person's date of birth, address, and any other identifying characteristics, and the nature of the act which led to the conviction or plea be placed in the Central Registry of Child Abuse and Neglect established by Subarticle 13, Article 3, Chapter 7, Title 63. The clerk shall forward the information to the Department of Social Services for this purpose in accordance with guidelines adopted by the department.

(B) For purposes of this section:

(1) "Physical abuse" means inflicting physical injury upon a child or encouraging or facilitating the infliction of physical injury upon a child by any person including, but not limited to, a person responsible for the child's welfare, as defined in Section 63-7-20.

(2) "Sexual abuse" means:

(a) actual or attempted sexual contact with a child; or

(b) permitting, enticing, encouraging, forcing, or otherwise facilitating a child's participation in prostitution or in a live performance or photographic representation of sexual activity or sexually explicit nudity; by any person including, but not limited to, a person responsible for the child's welfare, as defined in Section 63-7-20.

HISTORY: 1997 Act No. 132, Section 1.

Editor's Note

1997 Act No. 132, Section 10, provides as follows:

"SECTION 10. (A) The data system which constituted the Central Registry of Child Abuse and Neglect prior to the effective date of this statute shall be incorporated into the statewide data systems of the department provided for in Section 20-7-680(A).

"(B) Except as provided in subsection (C), information concerning perpetrators listed in the Central Registry of Child Abuse and Neglect prior to the effective date of this act must be placed in the modified Central Registry of Child Abuse and Neglect created by Subarticle 7, Article 7, Chapter 7, Title 20 of the 1976 Code if there has been an affirmative determination that the perpetrator physically or sexually abused the child or wilfully or recklessly neglected the child.

"(C) Information concerning all cases indicated before January 1, 1993, shall be placed in the modified Central Registry of Child Abuse and Neglect created by Subarticle 7, Article 7, Chapter 7, Title 20 of the 1976 Code. At such time as the department receives a request for information concerning a perpetrator of child abuse or neglect in a case indicated prior to January 1, 1993, the department must review the records of the case. Information concerning the case may be released to the party requesting the information only if (1) the case was indicated for physical or sexual abuse or wilful or reckless neglect and (2) the department's determination that the perpetrator abused or neglected the child was confirmed by a finding in family court or an administrative fair hearing, or the subject of the report waived the opportunity for a family court determination or for an administrative review. Upon request of a person identified in the record as a perpetrator, the department may review records of cases indicated before January 1, 1993, and may decide whether confirmation or waiver occurred, whether the department should redesignate the person's status, or whether the department should provide a hearing pursuant to Section 20-7-655.

"(D) For purposes of this section, 'wilful or reckless neglect' refers to cases of neglect in which criminal charges were filed against the perpetrator.

"(E) No other case shall be placed in the modified Central Registry of Child Abuse and Neglect created by Subarticle 7, Article 7, Chapter 7, Title 20 of the 1976 Code unless the requirements of Sections 20-7-650, 20-7-670, or 17-25-510 have been met."

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 17-25-137. Liability of court imposing alternative sentence.

Notwithstanding another provision of law, a court which imposes an alternative sentence upon a defendant is not liable for any injuries sustained by the defendant while the defendant completes his sentence.

HISTORY: 1999 Act No. 100, Part II, Section 97.



Section 17-25-140. Definitions.

For purposes of this article the following definitions apply:

(1) "Targeted offenders" means criminal defendants not previously convicted of a violent crime as defined in Section 16-1-60 and who have not yet been convicted in a pending indictment and are determined by the community penalties program staff to face an imminent and substantial threat of imprisonment, with the exception of criminal defendants charged with a violent crime as defined in Section 16-1-60; provided, a targeted offender shall not mean a criminal defendant who has previously participated in a community penalties program or a pretrial intervention program.

(2) "Community penalty plan" means a plan presented in writing to the solicitor and presiding judge after an adjudication of guilt which provides a detailed description of the targeted offender's proposed specific plan for sentencing in the case;

(3) "Community penalties program" means an agency or individual within the judicial circuit which shall prepare community penalty plans and arrange or contract with public or private agencies for necessary services for offenders.

HISTORY: 1986 Act No. 462, Section 3.



Section 17-25-145. Implementation and operation of community penalties program; contracts for preparation of individual community penalty program plans.

The Department of Probation, Parole, and Pardon and Services must implement a community penalties program in each judicial circuit of the State. The Department at its discretion may operate the program or contract with public or private agencies for necessary services. Agencies or individuals may contract to prepare individual community penalty program plans for offenders in a particular judicial circuit as prescribed by the Department.

HISTORY: 1986 Act No. 462, Section 3.



Section 17-25-150. Responsibilities of program; mandatory community penalty plan provisions; limitation upon use of funds.

(A) Each community penalties program is responsible for:

(1) targeting offenders who face an imminent and substantial threat of imprisonment;

(2) preparing detailed community penalty plans for presentation to the presiding judge by the offender's attorney;

(3) contracting or arranging with public or private agencies for services described in the community penalty plan;

(4) defining objectives of the Communities Penalties Programs;

(5) outlining goals for reduction of offenders committed to prison for each county within the circuit, and a system of monitoring the number of commitments to prison;

(6) developing procedures for obtaining services from existing public or private agencies and preparation of a detailed budget for staff, contracted services, and all other costs;

(7) developing procedures for cooperation with the probation personnel who have supervisory responsibility for the offender;

(8) outlining procedures for evaluating the program's effect on numbers of prison commitments;

(9) outlining procedures for returning offenders who do not comply with their community penalty plan to court for action by the court.

(B) Every community penalty plan must include the following:

(1) notification to the victim of the offender's placement in the program;

(2) solicitation of victim response into the offender's proposed community penalty;

(3) restitution to the victim by the offender within a specified period of time and in an amount to be determined by the court;

(4) payment of such fees and costs of the program by the offender unless the court grants a waiver due to indigency. Procedures for collecting a fee from offenders must be implemented based on a sliding scale according to income and ability to pay;

(5) procedures for returning offenders who do not comply with their community penalty plan to court for action by the court.

(C) Funds provided for use under the provisions of this article may not be used for the operating cost, construction, or any other cost associated with local jail confinement.

HISTORY: 1986 Act No. 462, Section 3.



Section 17-25-160. Funds for implementing program.

The funds for implementing the provisions of the Community Penalties Program established in this article must be provided by the General Assembly in the annual general appropriations act from funds available pursuant to Section 14-1-210 of the 1976 Code.

HISTORY: 1986 Act No. 462, Section 2.



Section 17-25-310. Opening and enforcement of sealed sentences upon arrest.

Upon the arrest of a person for whom there is a sealed sentence the sheriff shall forthwith carry the prisoner before the clerk of the court who shall, in the presence of the prisoner and the attorney of record if there be one, open and publish such sentence and it shall at once be enforced unless stayed by appeal.

HISTORY: 1962 Code Section 17-571; 1952 Code Section 17-571; 1942 Code Section 984; 1932 Code Section 984; Cr. P. '22 Section 75; Cr. C. '12 Section 72; 1910 (26) 587, 762; 1911 (27) 135.



Section 17-25-320. Enforcement of sentence and judgment against corporations.

The sentence and judgment of the court of general sessions in a criminal case against a corporation shall be enforced in the same manner by execution against the property of the defendant as is provided by law for enforcing the judgments of the courts of common pleas in civil actions.

HISTORY: 1962 Code Section 17-572; 1952 Code Section 17-572; 1942 Code Section 991; 1932 Code Section 991; Civ. C. '22 Section 4299; Civ. C. '12 Section 2832; 1911 (27) 41.



Section 17-25-322. Restitution to crime victim by person convicted of crime; hearing; determination of method, manner, and amount; entry of order.

(A) When a defendant is convicted of a crime which has resulted in pecuniary damages or loss to a victim, the court must hold a hearing to determine the amount of restitution due the victim or victims of the defendant's criminal acts. The restitution hearings must be held unless the defendant in open court agrees to the amount due, and in addition to any other sentence which it may impose, the court shall order the defendant make restitution or compensate the victim for any pecuniary damages. The defendant, the victim or victims, or their representatives or the victim's legal representative as well as the Attorney General and the solicitor have the right to be present and be heard upon the issue of restitution at any of these hearings.

(B) In determining the manner, method, or amount of restitution to be ordered, the court may take into consideration the following:

(1) the financial resources of the defendant and the victim and the burden that the manner or method of restitution will impose upon the victim or the defendant;

(2) the ability of the defendant to pay restitution on an installment basis or on other conditions to be fixed by the court;

(3) the anticipated rehabilitative effect on the defendant regarding the manner of restitution or the method of payment;

(4) any burden or hardship upon the victim as a direct or indirect result of the defendant's criminal acts;

(5) the mental, physical, and financial well-being of the victim.

(C) At the restitution hearings, the defendant, the victim, the Attorney General, the solicitor, or other interested party may object to the imposition, amount or distribution of restitution, or the manner or method of them, and the court shall allow all of these objections to be heard and preserved as a matter of record. The court shall enter its order upon the record stating its findings and the underlying facts and circumstances of them. The restitution order shall specify a monthly payment schedule that will result in full payment for both restitution and collection fees by the end of eighty percent of the offender's supervision period. In the absence of a monthly payment schedule, the Department of Probation, Parole, and Pardon Services shall impose a payment schedule of equal monthly payments that will result in full restitution and collections fee being paid by the end of eighty percent of an offender's supervision period. The department, through its agents, must initiate legal process to bring every probationer, whose restitution is six months in arrears, back to court, regardless of wilful failure to pay. The judge shall make an order addressing the probationer's failure to pay.

(D) All restitution funds, excluding the twenty percent collection fee, collected before or after the effective date of this section that remain unclaimed by a crime victim for more than eighteen months from the day of last payment received must be transferred to the South Carolina Victim Compensation Fund, notwithstanding the Uniform Unclaimed Property Act of 1981.

(E) An offender may not be granted a pardon until the restitution and collection fees required by the restitution order have been paid in full.

HISTORY: 1993 Act No. 140, Section 1; 1996 Act No. 437, Section 2.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "Victim's Compensation Fund" in (D) was changed to "Victim Compensation Fund".

Editor's Note

1996 Act No. 437, Section 8, eff January 1, 1997, provides as follows:

"Implementation of the changes in law effectuated by this act to Sections 16-3-1110, 16-3-1535, 17-25-322, 17-25-324, and 24-21-490 of the 1976 Code and the requirements thereunder or in any new provisions of law contained herein which would necessitate funding are contingent upon appropriations of sufficient funding by the General Assembly. Nothing herein shall relieve the various agencies and authorities within the offices of the respective clerks of court or judicial, correctional, and parole systems of this State from continuing to meet, enforce, and address those provisions of law related to restitution in effect prior to the enactment hereof."



Section 17-25-323. Continuing jurisdiction over court-ordered payments; default; hearing to show cause; enforcement; entry in records; satisfaction of judgment.

(A) The trial court retains jurisdiction of the case for the purpose of modifying the manner in which court-ordered payments are made until paid in full, or until the defendant's active sentence and probation or parole expires.

(B) When a defendant is placed on probation by the court or parole by the Board of Probation, Parole and Pardon Services, and ordered to make restitution, and the defendant is in default in the payment of them or any installment or any criminal fines, surcharges, assessments, costs, and fees ordered, the court, before the defendant completes his period of probation or parole, on motion of the victim or the victim's legal representative, the Attorney General, the solicitor, or a probation and parole agent, or upon its own motion, must hold a hearing to require the defendant to show cause why his default should not be treated as a civil judgment and a judgment lien attached. The court must enter:

(1) judgment in favor of the State for the unpaid balance, if any, of any fines, costs, fees, surcharges, or assessments imposed; and

(2) judgment in favor of each person entitled to restitution for the unpaid balance if any restitution is ordered plus reasonable attorney's fees and cost ordered by the court.

(C) When a defendant is ordered to make restitution by a magistrate or municipal court, and the defendant is in default in the payment of restitution or of any installment or any criminal fines, surcharges, assessments, costs, and fees ordered, the magistrate or municipal court, within one year of the imposition of the sentence, on motion of the victim or the victim's legal representative, the Attorney General, the solicitor, or the prosecuting law enforcement agency, or upon its own motion, must hold a hearing to require the defendant to show cause why his default should not be treated as a civil judgment and a judgment lien attached. The magistrate or municipal court must enter:

(1) judgment in favor of the State for the unpaid balance, if any, of any fines, costs, fees, surcharges, or assessments imposed; and

(2) judgment in favor of each person entitled to restitution for the unpaid balance if any restitution is ordered plus reasonable attorney's fees and cost ordered by the court.

Notwithstanding the provisions of Section 14-25-65, municipal courts shall have the authority and jurisdiction to convert unpaid restitution, fines, costs, fees, surcharges, and assessments to civil judgments.

The magistrate or municipal court, upon a conversion to a judgment, must transmit the judgment to the clerk of the circuit court in the county for entry pursuant to subsection (F). Judgments entered and docketed pursuant to this subsection must be handled in the same manner and have the same force and effect as judgments entered and docketed pursuant to Sections 22-3-300, 22-3-310, and 22-3-320.

(D) The judgments may be enforced as a civil judgment.

(E) A judgment issued pursuant to this section has the force and effect of a final judgment and may be enforced by the judgment creditor in the same manner as any other civil judgment with enforcement to take place in the court of common pleas.

(F) The clerk of the circuit court must enter a judgment issued pursuant to this section in the civil judgment records of the court. A judgment issued pursuant to this section is not effective until entry is made in the civil judgment records of the court as required pursuant to this subsection.

(G) A filing or other fee may not be required for seeking or for the filing of a civil judgment obtained or issued pursuant to this section.

(H) Upon full satisfaction of a judgment entered pursuant to this section, the judgment creditor must record the satisfaction on the margin of the copy of the judgment on file in the civil judgment records of the court.

(I) Any funds resulting from the collection of a judgment for unpaid fines, costs, fees, surcharges, or assessments must be distributed in the same manner and proportion as fines, costs, fees, surcharges, or assessments are distributed as otherwise set forth by law.

HISTORY: 1993 Act No. 140, Section 2; 1996 Act No. 437, Section 3; 2013 Act No. 82, Section 4, eff June 13, 2013.

Effect of Amendment

The 2013 amendment rewrote the section.



Section 17-25-324. Restitution to secondary victims and third-party payees; reports.

(A) Secondary victims and third-party payees, excluding the offender's insurer, may receive restitution as determined by the court. The Department of Probation, Parole and Pardon Services shall ensure that a primary victim receives his portion of a restitution order before any of the offender's payments are credited to a secondary victim or a third party payee, or both.

(B) The department shall report to the Governor's Office, the President of the Senate, the Speaker of the House, the Chairman of the House Judiciary Committee, and the Chairman of the Senate Corrections and Penology Committee by the first day of the 1997 Legislative Session detailed recommendations for collection and distribution of restitution and issues relating to indigent offenders and use of civil remedies.

HISTORY: 1996 Act No. 437, Section 7; 2002 Act No. 356, Section 1, Pt IV.F, eff July 1, 2002.

Editor's Note

1996 Act No. 437, Section 8, eff January 1, 1997, provides as follows:

"Implementation of the changes in law effectuated by this act to Sections 16-3-1110, 16-3-1535, 17-25-322, 17-25-324, and 24-21-490 of the 1976 Code and the requirements thereunder or in any new provisions of law contained herein which would necessitate funding are contingent upon appropriations of sufficient funding by the General Assembly. Nothing herein shall relieve the various agencies and authorities within the offices of the respective clerks of court or judicial, correctional, and parole systems of this State from continuing to meet, enforce, and address those provisions of law related to restitution in effect prior to the enactment hereof."



Section 17-25-325. Enforcement and execution of judgment in criminal case; findings supported by evidence.

The sentence and judgment of the court of general sessions in a criminal case against an individual may be enforced in the same manner by execution against the property of the defendant as is provided by law for enforcing the judgments of the courts of common pleas in civil actions. Before a general sessions court may enter a judgment against a defendant's property as authorized by this section, the judge must make findings of fact as to the amount of the judgment to be entered against the defendant. These findings must be supported by the preponderance of the relevant evidence as is offered by the parties.

HISTORY: 1993 Act No. 140, Section 3.



Section 17-25-326. Alteration, modification, or rescission of order; petition upon good cause; preponderance of evidence.

Any court order issued pursuant to the provisions of this article may be altered, modified, or rescinded upon the filing of a petition by the defendant, Attorney General, solicitor, or the victim for good and sufficient cause shown by a preponderance of the evidence.

HISTORY: 1993 Act No. 140, Section 4; 1996 Act No. 437, Section 4.



Section 17-25-330. Execution on forfeited recognizance or for fine.

When any recognizance shall be adjudged forfeited under the provisions of Section 17-15-170 or when any fine shall be imposed by or recovered for the use of the State in any court or before a magistrate, if the party incurring such fine or forfeiture shall fail to pay it down, with the costs of prosecution, then a writ in the nature of an execution shall issue, by virtue of which the sheriff or his deputy shall sell in the same manner as property is sold under execution in civil cases so much of such offender's estate, real or personal, as may be necessary to satisfy the fine or forfeiture, the cost of prosecution and the reasonable charges of taking, keeping and selling such property, returning the overplus, if any, to the offender, together with a bill of the fine or forfeiture, with costs and charges, if he requires it.

HISTORY: 1962 Code Section 17-573; 1952 Code Section 17-573; 1942 Code Section 1042; 1932 Code Section 1042; Cr. P. '22 Section 131; Cr. C. '12 Section 113; Cr. C. '02 Section 86; G. S. 2661; R. S. 86; 1787 (5) 13.



Section 17-25-340. When offender may be committed to jail; privilege of insolvent debtors.

If the sheriff or his deputy return on oath that such offender refused to pay or has not any property or not sufficient whereon to levy, then a writ of capias ad satisfaciendum shall issue whereby he shall be committed to the common jail, until the forfeiture, costs and charges shall be satisfied. Such offender shall be entitled, however, to the privilege of insolvent debtors.

HISTORY: 1962 Code Section 17-574; 1952 Code Section 17-574; 1942 Code Section 1043; 1932 Code Section 1043; Cr. P. '22 Section 132; Cr. C. '12 Section 114; Cr. C. '02 Section 87; G. S. 2662; R. S. 87; 1787 (5) 13.



Section 17-25-350. Schedule for payment of fine by indigent; consequences of failure to comply.

In any offense carrying a fine or imprisonment, the judge or magistrate hearing the case shall, upon a decision of guilty of the accused being determined and it being established that he is indigent at that time, set up a reasonable payment schedule for the payment of such fine, taking into consideration the income, dependents and necessities of life of the individual. Such payments shall be made to the magistrate or clerk of court as the case may be until such fine is paid in full. Failure to comply with the payment schedule shall constitute contempt of court; however, imprisonment for contempt may not exceed the amount of time of the original sentence, and where part of the fine has been paid the imprisonment cannot exceed the remaining pro rata portion of the sentence.

No person found to be indigent shall be imprisoned because of inability to pay the fine in full at the time of conviction.

Entitlement to free counsel shall not be determinative as to defendant's indigency.

HISTORY: 1962 Code Section 17-574.1; 1973 (58) 266.



Section 17-25-360. Fines in the alternative shall be apportioned when part of sentence has been served.

In all cases in this State when a sentence has been imposed by any judge, magistrate, mayor or intendant of any city or town in the alternative, by fine or imprisonment, and the person upon whom the sentence has been imposed shall enter upon the service of the sentence and thereafter such person or anyone in his behalf shall desire or offer to pay the fine imposed by the sentence, the clerk of the court in the county in which the sentence was imposed or the judge, magistrate, mayor or intendant who imposed the sentence shall apportion the fine imposed therein, so that the person or anyone in his behalf shall be allowed to pay such part of the fine as shall be in proportion to the balance of the time to be served under the sentence. Upon the payment of such proportionate part of the fine, the clerk, judge, magistrate, mayor or intendant shall release and discharge the person in behalf of whom the fine is so paid from further custody.

HISTORY: 1962 Code Section 17-576; 1952 Code Section 17-576; 1942 Code Section 1045; 1932 Code Section 1045; 1922 (32) 767.



Section 17-25-370. Execution of death sentence upon affirmance of judgment or dismissal or abandonment of appeal.

In all criminal cases in which the sentence of death is imposed and which are appealed to the Supreme Court or in which notice of intention to appeal is given, when the judgment below has been affirmed or the appeal dismissed or abandoned, the clerk of the Supreme Court, when the remittitur is sent down or the appeal is dismissed or abandoned, shall notify the Commissioner of the prison system or his duly appointed officer in charge of the State Penitentiary of the final disposition of such appeal and, on the fourth Friday after the receipt of such notice the sentence appealed from shall be duly carried out as provided by law in such cases, unless stayed by order of the Supreme Court or respite or commutation of the Governor.

HISTORY: 1962 Code Section 17-578; 1952 Code Section 17-578; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917.



Section 17-25-380. Number of copies and form of notice under Section 17-25-370.

Two copies of the notice shall be served or sent by registered mail to the Director of the Department of Corrections or his duly appointed officer in charge of the applicable correctional facility. The notice, when the sentence has been affirmed, shall read substantially as follows:

"This is to notify you that the sentence of death imposed in the case of State vs. __________ from which an appeal has been taken has been affirmed and finally disposed of by the Supreme Court and the remittitur has been sent down to the clerk of the Court of General Sessions of __________ County. It is, therefore, required of you by Section 17-25-370 of the Code of Laws of South Carolina to execute the judgment and sentence of death imposed on said defendant or defendants (if more than one) on the fourth Friday after the service upon you or receipt of this notice".

When the appeal has been dismissed or abandoned the notice shall be substantially the same as when the sentence has been affirmed except that the first sentence shall read as follows:

"This is to notify you that the appeal from the sentence of death imposed in the case of State vs. __________ has been dismissed (or abandoned) and the notice has been sent down to the clerk of the Court of General Sessions of __________ County".

HISTORY: 1962 Code Section 17-579; 1952 Code Section 17-579; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917; 1996 Act No. 448, Section 3.

Editor's Note

1996 Act No. 448, Section 1, eff June 18, 1996, provides as follows:

"This act [consisting of Sections 16-3-21, 17-25-380, 17-27-130, 17-27-150, and 17-27-160] is known and may be cited as the 'South Carolina Effective Death Penalty Act of 1996'."



Section 17-25-390. Acknowledgment of receipt of notice.

The receipt of the notice shall be acknowledged in writing by the recipient. The acknowledgment shall be filed by the clerk of the Supreme Court and, in case of service, the return of service shall be filed.

HISTORY: 1962 Code Section 17-580; 1952 Code Section 17-580; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306.



Section 17-25-400. Service of notice on prisoner.

The Commissioner of the prison system or his duly appointed officer shall immediately serve one of the copies of the notice upon the defendant personally.

HISTORY: 1962 Code Section 17-581; 1952 Code Section 17-581; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917.



Section 17-25-500. Title of act.

This article may be known as the "South Carolina Notoriety for Profit Act".

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-510. Definitions.

As used in this article:

(1) "Office" means Office of the Attorney General, South Carolina Crime Victim Services Division.

(2) "Convicted" includes any conviction by entry of a plea of guilty or nolo contendere, conviction after trial, a finding of guilty but mentally ill, or a finding of not guilty by reason of insanity.

(3) "Eligible person" means:

(a) a victim of the particular crime in question who has suffered direct or threatened physical, psychological, or financial harm as a result of the commission of the particular crime;

(b) a victim's spouse;

(c) a victim's parent;

(d) a victim's child;

(e) a spouse, parent, child, or lawful representative of a victim who is:

(i) deceased;

(ii) a minor;

(iii) incompetent; or

(iv) physically or psychologically incapacitated; or

(f) a person dependent for principal support on the deceased victim of the crime.

"Eligible person" does not include the offender criminally responsible for the crime in question or a person aiding or abetting the offender criminally responsible.

(4) "Offender" means the person convicted of the particular crime in question.

(5) "Profit from a crime" includes any of the following:

(a) property obtained through or income generated from the commission of a crime for which the offender was convicted;

(b) property obtained or income generated from the sale, conversion, or exchange of proceeds of a crime for which the offender was convicted, including gain realized by the sale, conversion, or exchange; or

(c) property which the offender obtained or income generated as a result of having committed the crime for which the offender was convicted, including assets obtained through the unique knowledge obtained during the commission of or in preparation for the commission of the crime, as well as any property obtained by or income generated from the sale, conversion, or exchange of that property and any gain realized by that sale, conversion, or exchange.

HISTORY: 2000 Act No. 306, Section 4.

Code Commissioner's Note

Pursuant to 2017 Act No. 96, Section 14, the reference to "State Office of Victim Assistance in the office of the Governor" in (1) was changed to "Office of the Attorney General, South Carolina Crime Victim Services Division".



Section 17-25-520. Notice of payment of profit from crime; notification of victims.

If an offender, or his representative or agent, knowingly contracts for or agrees to be paid any profit from a crime, he must give written notice to the office of the payment or the obligation to pay and a copy of the contract between the offender and contracting party as soon as practical after discovering that the payment or intended payment is a profit from a crime. The office, upon receiving notice of the contract, agreement to pay, or payment of profits from a crime, shall request from all agencies with the duty to notify crime victims pursuant to Article 15, Chapter 3 of Title 16, the name and last known address of any eligible person who is a victim of the offender of the crime in question. It is the duty of the office to notify all known eligible persons at their last known address of the existence of profits.

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-530. Civil action to recover profits; limitations; action by Office of Victim Assistance to recover payments and expenses.

(A) Notwithstanding any other provision of law or rule of civil procedure, an eligible person has the right to bring a civil action in a court of competent jurisdiction to recover money damages from an offender or the legal representative of that offender within three years of the discovery of the existence of any profits from the crime. Damages awarded in this action are recoverable only up to the value of the profits from the crime.

(B) If an action is filed under this article after the expiration of all other applicable statutes of limitation, any other eligible person must file an action for damages as a result of the crime within three years of:

(1) the actual discovery of the existence of the profits from the crime; or

(2) actual notice received from or notice published by the office of the discovery of the existence of profits, whichever is later.

(C) If profits from a crime remain after the payment of all claims made under this article, the office has the right to bring an action in a court of competent jurisdiction against an offender or the legal representative of that offender within two years of the discovery of the existence of any profits to recover payments made by the office pursuant to Article 13, Chapter 3 of Title 16 and expenses incurred by the office pursuant to Article 13, 14, or 15 of Chapter 3 of Title 16 or Section 24 of Article 1 of the South Carolina Constitution with regard to the crime or the offender in question.

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-540. Notification of Office of Victim Assistance of commencement of action; duties of Office upon receipt of notification.

(A) Upon filing an action pursuant to Section 17-25-530, the eligible person shall give notice to the office by delivering or mailing a copy of the complaint. The eligible person may, prior to filing the action, notify the office of his intent to file an action in order to allow the office to apply for other appropriate remedies which are authorized prior to the commencement of an action.

(B) The office may act on behalf of all eligible persons and may apply for any remedies available to an eligible person bringing an action under Section 17-25-530. These remedies include the right of attachment, injunction, receivership, and notice of pendency. On the motion for a particular remedy, the moving party shall state whether any other remedy has been sought in the same action against the same offender. The court may require the moving party to elect its remedy.

(C) Upon receipt of a copy of the complaint, the office shall:

(1) use certified mail, return receipt requested, to notify all other known eligible persons whose addresses are known of the alleged existence of profits from a crime;

(2) publish, at least once a year for three years from the date it is initially notified by an eligible person under this section, a legal notice in newspapers of general circulation in the county where the crime was committed and in contiguous counties advising any eligible persons of the alleged existence of profits from a crime. The office may provide additional notice in its discretion; and

(3) avoid the wasting of the assets identified in the complaint as the newly discovered profits from a crime in any manner consistent with subsection (B).

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-550. Failure of offender or agent to notify Office of Victim Assistance of contract or monies; civil penalty; action to recover; disposition of proceeds.

(A) An offender or his representative or agent who wilfully fails to submit to the office a copy of the contract described in Section 17-25-520 or who fails to pay to the office the monies or other consideration, as required by this article, is subject to a civil penalty of not less than ten thousand dollars but not more than an amount equal to three times the contract amount for each offense.

(B) If two or more individuals are subject to the penalties provided in this section, the individuals are jointly and severally liable for the payment of the penalty imposed.

(C) The office may bring an action to recover a civil penalty assessed under this section in a court of competent jurisdiction within six years after the cause of action accrues.

(D) Civil penalties imposed pursuant to this section must be paid to the office and used for the compensation of victims of crime.

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-560. Obligation to report knowledge of profit from crime.

All state agencies, solicitors, and law enforcement agencies with knowledge of profit from a crime which an offender has obtained or generated shall report this information to the office promptly.

HISTORY: 2000 Act No. 306, Section 4.



Section 17-25-570. Action by offender to defeat purpose of article null and void.

Any action taken by an offender, whether by execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purpose of this article is null and void as against the public policy of this State.

HISTORY: 2000 Act No. 306, Section 4.






CHAPTER 27 - UNIFORM POST-CONVICTION PROCEDURE ACT

Section 17-27-10. Short title.

This chapter may be cited as the Uniform Post-Conviction Procedure Act.

HISTORY: 1962 Code Section 17-612; 1969 (56) 158.



Section 17-27-20. Persons who may institute proceeding; exclusiveness of remedy.

(A) Any person who has been convicted of, or sentenced for, a crime and who claims:

(1) That the conviction or the sentence was in violation of the Constitution of the United States or the Constitution or laws of this State;

(2) That the court was without jurisdiction to impose sentence;

(3) That the sentence exceeds the maximum authorized by law;

(4) That there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest of justice;

(5) That his sentence has expired, his probation, parole or conditional release unlawfully revoked, or he is otherwise unlawfully held in custody or other restraint; or

(6) That the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, proceeding or remedy; may institute, without paying a filing fee, a proceeding under this chapter to secure relief. Provided, however, that this section shall not be construed to permit collateral attack on the ground that the evidence was insufficient to support a conviction.

(B) This remedy is not a substitute for nor does it affect any remedy incident to the proceedings in the trial court, or of direct review of the sentence or conviction. Except as otherwise provided in this chapter, it comprehends and takes the place of all other common law, statutory or other remedies heretofore available for challenging the validity of the conviction or sentence. It shall be used exclusively in place of them.

HISTORY: 1962 Code Section 17-601; 1969 (56) 158.



Section 17-27-30. Jurisdiction of court.

The court in which, by the Constitution and statutes of this State, original jurisdiction in habeas corpus is vested, may entertain in accordance with its rules a proceeding under this chapter in the exercise of its original jurisdiction and in that event this chapter, to the extent applicable, governs the proceeding.

HISTORY: 1962 Code Section 17-602; 1969 (56) 158.



Section 17-27-40. Commencement of proceedings by filing of application.

A proceeding is commenced by filing an application verified by the applicant with the clerk of the court in which the conviction took place. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct. The clerk shall docket the application upon its receipt and promptly bring it to the attention of the court and deliver a copy to the solicitor of the circuit in which the applicant was convicted and a copy to the Attorney General.

HISTORY: 1962 Code Section 17-603; 1969 (56) 158.



Section 17-27-45. Filing procedures for post-conviction relief applications.

(A) An application for relief filed pursuant to this chapter must be filed within one year after the entry of a judgment of conviction or within one year after the sending of the remittitur to the lower court from an appeal or the filing of the final decision upon an appeal, whichever is later.

(B) When a court whose decisions are binding upon the Supreme Court of this State or the Supreme Court of this State holds that the Constitution of the United States or the Constitution of South Carolina, or both, impose upon state criminal proceedings a substantive standard not previously recognized or a right not in existence at the time of the state court trial, and if the standard or right is intended to be applied retroactively, an application under this chapter may be filed not later than one year after the date on which the standard or right was determined to exist.

(C) If the applicant contends that there is evidence of material facts not previously presented and heard that requires vacation of the conviction or sentence, the application must be filed under this chapter within one year after the date of actual discovery of the facts by the applicant or after the date when the facts could have been ascertained by the exercise of reasonable diligence.

HISTORY: 1995 Act No. 7, Part II, Section 40.



Section 17-27-50. Form and contents of application.

The application shall identify the proceedings in which the applicant was convicted, give the date of the entry of the judgment and sentence complained of, specifically set forth the grounds upon which the application is based, and clearly state the relief desired. Facts within the personal knowledge of the applicant shall be set forth separately from other allegations of facts and shall be verified as provided in Section 17-27-40. Affidavits, records or other evidence supporting its allegations shall be attached to the application or the application shall recite why they are not attached. The application shall identify all previous proceedings, together with the grounds therein asserted, taken by the applicant to secure relief from his conviction or sentence. Argument, citations and discussion of authorities are unnecessary. The application shall be made on such form as prescribed by the Supreme Court.

HISTORY: 1962 Code Section 17-604; 1969 (56) 158.



Section 17-27-60. Court costs and expenses for indigents.

If the applicant is unable to pay court costs and expenses of representation, including stenographic, printing and legal services, these costs and expenses shall be made available to the applicant in the trial court, and on review, in amounts and to the extent funds are made available to indigent defendants by the General Assembly.

HISTORY: 1962 Code Section 17-605; 1969 (56) 158.



Section 17-27-70. Court procedure on receipt of application.

(a) Within thirty days after the docketing of the application, or within any further time the court may fix, the State shall respond by answer or by motion which may be supported by affidavits. At any time prior to entry of judgment the court may, when appropriate, issue orders for amendment of the application or any pleading or motion, for pleading over, for filing further pleadings or motions, or for extending the time of the filing of any pleading. In considering the application, the court shall take account of substance, regardless of defects of form. If the application is not accompanied by the record of the proceedings challenged therein, the respondent shall file with its answer the record or portions thereof that are material to the questions raised in the application.

(b) When a court is satisfied, on the basis of the application, the answer or motion, and the record, that the applicant is not entitled to post-conviction relief and no purpose would be served by any further proceedings, it may indicate to the parties its intention to dismiss the application and its reasons for so doing. The applicant shall be given an opportunity to reply to the proposed dismissal. In light of the reply, or on default thereof, the court may order the application dismissed or grant leave to file an amended application or direct that the proceedings otherwise continue. Disposition on the pleadings and record is not proper if there exists a material issue of fact.

(c) The court may grant a motion by either party for summary disposition of the application when it appears from the pleadings, depositions and admissions and agreements of fact, together with any affidavits submitted, that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.

HISTORY: 1962 Code Section 17-606; 1969 (56) 158.



Section 17-27-80. Hearing on application; final judgment.

The application shall be heard in, and before any judge of, a court of competent jurisdiction in the county in which the conviction took place. A record of the proceedings shall be made and preserved. All rules and statutes applicable in civil proceedings are available to the parties. The court may receive proof by affidavits, depositions, oral testimony or other evidence and may order the applicant brought before it for hearing. If the court finds in favor of the applicant, it shall enter an appropriate order with respect to the conviction or sentence in the former proceedings, and any supplementary orders as to rearraignment, retrial, custody, bail, discharge, correction of sentence or other matters that may be necessary and proper. The court shall make specific findings of fact, and state expressly its conclusions of law, relating to each issue presented. This order is a final judgment.

HISTORY: 1962 Code Section 17-607; 1969 (56) 158.



Section 17-27-90. Grounds for relief.

All grounds for relief available to an applicant under this chapter must be raised in his original, supplemental or amended application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief, may not be the basis for a subsequent application, unless the court finds a ground for relief asserted which for sufficient reason was not asserted or was inadequately raised in the original, supplemental or amended application.

HISTORY: 1962 Code Section 17-608; 1969 (56) 158.



Section 17-27-100. Appeals.

A final judgment entered under this chapter may be reviewed by a writ of certiorari as provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 17-609; 1969 (56) 158; 1999 Act No. 55, Section 24.



Section 17-27-110. Rules.

The Supreme Court may adopt such rules as it shall deem necessary to effectuate the purposes of this chapter.

HISTORY: 1962 Code Section 17-611; 1969 (56) 158.



Section 17-27-120. Construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

HISTORY: 1962 Code Section 17-610; 1969 (56) 158.



Section 17-27-130. Waiver of attorney-client privilege by allegation of ineffective prior counsel; access to files.

Where a defendant alleges ineffective assistance of prior trial counsel or appellate counsel as a ground for post-conviction relief or collateral relief under any procedure, the applicant shall be deemed to have waived the attorney-client privilege with respect to both oral and written communications between counsel and the defendant, and between retained or appointed experts and the defendant, to the extent necessary for prior counsel to respond to the allegation. This waiver of the attorney-client privilege shall be deemed automatic upon the filing of the allegation alleging ineffective assistance of prior counsel and the court need not enter an order waiving the privilege. Thereafter, counsel alleged to have been ineffective is free to discuss and disclose any aspect of the representation with representatives of the State for purposes of defending against the allegations of ineffectiveness, to the extent necessary for prior counsel to respond to the allegation.

In the case of a defendant who has been convicted of a capital offense and sentenced to death, the defendant's prior trial counsel or appellate counsel shall make available to the capital defendant's collateral counsel the complete files of the defendant's trial or appellate counsel. The capital defendant's collateral counsel may inspect and photocopy the files, but the defendant's prior trial or appellate counsel shall maintain custody of their respective files, except as to the material which is admitted into evidence in any trial proceeding.

HISTORY: 1996 Act No. 448, Section 4.

Editor's Note

1996 Act No. 448, Section 1, eff June 18, 1996, provides as follows:

"SECTION 1. This act [consisting of Sections 16-3-21, 17-25-380, 17-27-130, 17-27-150, and 17-27-160] is known and may be cited as the 'South Carolina Effective Death Penalty Act of 1996'."



Section 17-27-150. Discovery in post-conviction relief proceeding.

(A) A party in a noncapital post-conviction relief proceeding shall be entitled to invoke the processes of discovery available under the South Carolina Rules of Civil Procedure if, and to the extent that, the judge in the exercise of his discretion and for good cause shown grants leave to do so, but not otherwise. If necessary for the effective utilization of discovery procedures, counsel may be appointed by the judge for an applicant who qualifies for appointment pursuant to Section 17-27-60 or similar applicable provisions of law.

(B) A party in a capital post-conviction relief proceeding shall be entitled to invoke the processes of discovery available under the South Carolina Rules of Civil Procedure.

HISTORY: 1996 Act No. 448, Section 5.

Editor's Note

1996 Act No. 448, Section 1, eff June 18, 1996, provides as follows:

"SECTION 1. This act [consisting of Sections 16-3-21, 17-25-380, 17-27-130, 17-27-150, and 17-27-160] is known and may be cited as the 'South Carolina Effective Death Penalty Act of 1996'."



Section 17-27-160. Capital case post-conviction relief procedures.

(A) If a defendant has been sentenced to death in South Carolina, he must file his application for post-conviction relief in the county in which he was indicted for the crime resulting in the sentence of death. Upon receipt of the application for post-conviction relief, the clerk of court shall forward the application to the judge who has been assigned to hear the post-conviction relief application. This judge shall maintain control over the expedited consideration of the application pursuant to this section. The judge assigned as the post-conviction relief judge must not be the original sentencing judge. A copy of the application shall be immediately provided to the solicitor of the circuit in which the applicant was convicted and a copy provided to the Attorney General. The filing of the application does not automatically stay any sentence of death.

(B) Upon receipt of the application for post-conviction relief, the counsel for the respondent shall file a return within thirty days after receipt of the application.

If the applicant is indigent and desires representation by counsel, two counsel shall be immediately appointed to represent the petitioner in this action. At least one of the attorneys appointed to represent the applicant must have previously represented a death-sentenced inmate in state or federal post-conviction relief proceedings or (1) must meet the minimum qualifications set forth in Section 16-3-26(B) and Section 16-3-26(F) and (2) have successfully completed, within the previous two years, not less than twelve hours of South Carolina Bar approved continuing legal education or professional training primarily involving advocacy in the field of capital appellate and/or post-conviction defense. The Supreme Court may promulgate additional standards for qualifications of counsel in capital post-conviction proceedings. The court may not appoint an attorney as counsel under this section if the attorney represented the applicant at trial or in a direct appeal unless the applicant and the attorney request appointment on the record or the court finds good cause to make the appointment. Counsel appointed in these cases shall be compensated from the funding provided in Section 16-3-26 in the same manner and rate as appointed trial counsel, provided that Section 16-3-26(I) shall not apply to counsel appointed in post-conviction relief proceedings. Appointed counsel on appeal from state post-conviction relief cases shall be funded and compensated from the funds established for representation of indigents on appeal by the Office of Appellate Defense pursuant to Chapter 4, Title 17. Nothing in this section shall preclude an out-of-state attorney from appearing pro hac vice.

If counsel is the same person appointed as counsel on appeal, the court shall appoint a second counsel to assist in the preparation of the application for post-conviction relief. If the applicant elects to proceed pro se, any findings made by the court shall be done on the record and in open court concerning the waiver of the assistance of counsel.

(C) Not later than thirty days after the filing of the state's return, the judge shall convene a status conference to schedule a hearing on the merits of the application for post-conviction relief. The hearing must be scheduled within one hundred eighty days from the date of the status conference, unless good cause is shown to justify a continuance.

(D) Within thirty days from the receipt of the transcript, or if the judge requests post trial briefs, within thirty days from the receipt of the post trial briefs, the hearing judge in writing shall make specific findings of fact and state expressly the judge's conclusions of law relating to each issue. This order is a final judgment subject to a motion for rehearing, a motion to alter or amend judgment, a motion for relief from judgment or order, or any other motion as allowed by the South Carolina Rules of Civil Procedure.

(E) In these expedited capital post-conviction relief hearings, a court reporter shall be assigned to take testimony. The transcription of the testimony and record shall be given priority over all other matters concerning the preparation of the record and, upon completion, shall immediately be provided to the parties and the Clerk of the Supreme Court of South Carolina.

HISTORY: 1996 Act No. 448, Section 6.

Editor's Note

1996 Act No. 448, Section 1, eff June 18, 1996, provides as follows:

"SECTION 1. This act [consisting of Sections 16-3-21, 17-25-380, 17-27-130, 17-27-150, and 17-27-160] is known and may be cited as the 'South Carolina Effective Death Penalty Act of 1996'."






CHAPTER 28 - POST-CONVICTION DNA TESTING AND PRESERVATION OF EVIDENCE

Section 17-28-10. Citation of Article.

This article may be cited as the "Access to Justice Post-Conviction DNA Testing Act".

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-20. Definitions.

For purposes of this article:

(1) "Biological material" means any blood, tissue, hair, saliva, bone, or semen from which DNA marker groupings may be obtained. This includes material catalogued separately on slides, swabs, or test tubes or present on other evidence including, but not limited to, clothing, ligatures, bedding, other household material, drinking cups, or cigarettes.

(2) "Custodian of evidence" means an agency or political subdivision of the State including, but not limited to, a law enforcement agency, a solicitor's office, the Attorney General's Office, a county clerk of court, or a state grand jury that possesses and is responsible for the control of evidence during a criminal investigation or proceeding, or a person ordered by a court to take custody of evidence during a criminal investigation or proceeding.

(3) "DNA" means deoxyribonucleic acid.

(4) "DNA profile" means the results of any testing performed on a DNA sample.

(5) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

(6) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(7) "Incarceration" means serving a term of confinement in the custody of the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice and does not include a person on probation, parole, or under a community supervision program.

(8) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(9) "Physical evidence" means an object, thing, or substance that is or is about to be produced or used or has been produced or used in a criminal proceeding related to an offense enumerated in Section 17-28-30, and that is in the possession of a custodian of evidence.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-30. Offenses for which post-conviction DNA testing available.

(A) A person who pled not guilty to at least one of the following offenses, was subsequently convicted of or adjudicated delinquent for the offense, is currently incarcerated for the offense, and asserts he is innocent of the offense may apply for forensic DNA testing of his DNA and any physical evidence or biological material related to his conviction or adjudication:

(1) murder (Section 16-3-10);

(2) killing by poison (Section 16-3-30);

(3) killing by stabbing or thrusting (Section 16-3-40);

(4) voluntary manslaughter (Section 16-3-50);

(5) homicide by child abuse (Section 16-3-85(A)(1));

(6) aiding and abetting a homicide by child abuse (Section 16-3-85(A)(2));

(7) lynching in the first degree (Section 16-3-210);

(8) killing in a duel (Section 16-3-430);

(9) spousal sexual battery (Section 16-3-615);

(10) criminal sexual conduct in the first degree (Section 16-3-652);

(11) criminal sexual conduct in the second degree (Section 16-3-653);

(12) criminal sexual conduct in the third degree (Section 16-3-654);

(13) criminal sexual conduct with a minor (Section 16-3-655);

(14) arson in the first degree resulting in death (Section 16-11-110(A));

(15) burglary in the first degree for which the person is sentenced to ten years or more (Section 16-11-311(B));

(16) armed robbery for which the person is sentenced to ten years or more (Section 16-11-330(A));

(17) damaging or destroying a building, vehicle, or property by means of an explosive incendiary resulting in death (Section 16-11-540);

(18) abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F));

(19) sexual misconduct with an inmate, patient, or offender (Section 44-23-1150);

(20) unlawful removing or damaging of an airport facility or equipment resulting in death (Section 55-1-30 (3));

(21) interference with traffic-control devices or railroad signs or signals resulting in death (Section 56-5-1030(B)(3));

(22) driving a motor vehicle under the influence of alcohol or drugs resulting in death (Section 56-5-2945);

(23) obstruction of railroad resulting in death (Section 58-17-4090); or

(24) accessory before the fact (Section 16-1-40) to any offense enumerated in this subsection.

(B) A person who pled guilty or nolo contendere to at least one of the offenses enumerated in subsection (A), was subsequently convicted of or adjudicated delinquent for the offense, is currently incarcerated for the offense, and asserts he is innocent of the offense may apply for forensic DNA testing of his DNA and any physical evidence or biological material related to his conviction or adjudication no later than seven years from the date of sentencing.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.

Code Commissioner's Note

Sections 16-3-30, 16-3-40, and 16-3-430, referenced in subsections (A)(2), (A)(3), and (A)(8), were repealed by 2010 Act No. 273, Section 22.



Section 17-28-40. Form and contents of application.

(A) The application must be made on such form as prescribed by the Supreme Court.

(B) The application must be verified by the applicant and filed under the original indictment number or petition with the clerk of court of the general sessions court or family court in which the conviction or adjudication took place. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct.

(C) The application must, under penalty of perjury:

(1) identify the proceedings in which the applicant was convicted or adjudicated;

(2) give the date of the entry of the judgment and sentence and identify the applicant's current place of incarceration;

(3) identify all previous or ongoing proceedings, together with the grounds therein asserted, taken by the applicant to secure relief from his conviction or adjudication;

(4) make a reasonable attempt to identify the physical evidence or biological material that should be tested and the specific type of DNA testing that is sought;

(5) explain why the identity of the applicant was or should have been a significant issue during the original court proceedings, notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(6) explain why the physical evidence or biological material sought to be tested was not previously subjected to DNA testing, or if the physical evidence or biological material sought to be tested was previously subjected to DNA testing, provide the results of the testing and explain how the requested DNA test would provide a substantially more probative result;

(7) explain why if the DNA testing produces exculpatory results, the testing will constitute new evidence that will probably change the result of the applicant's conviction or adjudication if a new trial is granted and is not merely cumulative or impeaching; and

(8) provide that the application is made to demonstrate innocence and not solely to delay the execution of a sentence or the administration of justice.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-50. Application for testing; notification of prosecutor, custodian of evidence, and victim; dismissal; successive applications.

(A) The clerk shall file the application upon its receipt and promptly bring it to the attention of the court and deliver for docketing a copy to the solicitor of the circuit in which the applicant was convicted or adjudicated. The Attorney General and the appropriate custodian of evidence shall be notified by the solicitor. The victim shall be notified pursuant to the provisions of Article 15, Chapter 3, Title 16.

(B) Within ninety days after the forwarding of the application, or upon any further time the court may fix, the solicitor of the circuit in which the applicant was convicted or adjudicated, or the Attorney General if the Attorney General prosecuted the case, shall respond to the application. Within ninety days after the docketing of the application, or within any further time the court may fix, the victim may respond as provided in Article 15, Chapter 3, Title 16. The court may proceed with a hearing if the solicitor or Attorney General, as applicable, or the victim does not respond to the application.

(C) At any time prior to entry of judgment the court may, when appropriate, issue orders for amendment of the application and for any documents related to the application including, but not limited to, pleadings, motions, and requests for extensions of time. In considering the application and related documents, the court shall take account of substance, regardless of defects of form. When the court is satisfied, on the basis of the application, the responses, or the motion of the solicitor or Attorney General, as applicable, that the applicant is not entitled to DNA testing and no purpose would be served by any further proceedings, it may indicate to the applicant and the solicitor or Attorney General, as applicable, its intention to summarily dismiss the application and its reasons for so doing. The victim shall be notified of the proposed dismissal pursuant to the provisions of Article 15, Chapter 3, Title 16. The court shall make specific findings of fact and expressly state its conclusions of law. The applicant shall be given an opportunity to reply to the proposed dismissal. In light of the reply, or on default thereof, the court may order the application dismissed, grant leave to file an amended application, or direct that the proceedings otherwise continue.

(D) If the applicant has filed a previous application for DNA testing, the applicant may file a successive application, provided the applicant asserts grounds for DNA testing which for sufficient reason was not asserted or was inadequately raised in the original, supplemental, or amended application.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-60. Costs and expenses; appointment of counsel for indigent applicant.

If the applicant is unable to pay court costs and expenses of counsel, these costs and expenses shall be made available to the applicant in amounts and to the extent provided pursuant to Section 17-27-60. The applicant must request counsel at the time he files his application. The court must appoint counsel for an indigent applicant after the court has determined that the application is sufficient to proceed to a hearing but prior to the actual hearing. If counsel has been appointed for the applicant in an ongoing post-conviction relief proceeding, then the counsel appointed in the post-conviction relief proceeding shall also serve as counsel for purposes of this article. The performance of counsel pursuant to this article shall not form the basis for relief in any post-conviction relief proceeding.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-70. Preservation and management of physical evidence and biological material; wilful destruction of evidence.

(A) The court shall order a custodian of evidence to preserve all physical evidence and biological material related to the applicant's conviction or adjudication pursuant to the provisions of Article 3, Chapter 28, Title 17.

(B) The custodian of evidence shall prepare an inventory of the physical evidence and biological material and issue a copy of the inventory to the applicant, the solicitor or Attorney General, as applicable, and the court.

(C) For physical evidence or biological material that the custodian of evidence asserts has been lost or destroyed, the court shall order a custodian of evidence to locate and provide the applicant and the solicitor or Attorney General, as applicable, with a copy of any document, note, log, or report relating to the physical evidence or biological material.

(D) If no physical evidence or biological material is discovered, the court may order a custodian of evidence, in collaboration with law enforcement, to search physical evidence and biological material in the custodian of evidence's possession that would reasonably be expected to produce relevant physical evidence or biological material. The order shall provide that any physical evidence and biological material subject to this search must be adequately protected by the custodian of evidence, in collaboration with law enforcement, from interference by a third party, including, but not limited to, alteration, contamination, destruction, or tampering with the physical evidence and biological material and any chain of custody related to the physical evidence and biological material.

(E) A person who wilfully and maliciously destroys, alters, conceals, or tampers with physical evidence or biological material that is required to be preserved pursuant to this section with the intent to impair the integrity of the physical evidence or biological material, prevent the physical evidence or biological material from being subjected to DNA testing, or prevent the production or use of the physical evidence or biological material in an official proceeding, is subject to the provisions of Section 17-28-350.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-80. Preservation of test reports.

For any physical evidence or biological material previously subjected to DNA testing whether by the applicant or the solicitor or Attorney General, as applicable, the court shall order the production of all written reports and laboratory reports prepared in connection with the DNA testing, including the underlying data and laboratory notes.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-90. Hearing; factors to be proved; orders relating to DNA samples.

(A) The application must be heard in, and before a judge of, the general sessions court or family court in which the conviction or adjudication took place. A record of the proceedings must be made and preserved. All rules and statutes applicable in criminal proceedings are available to the applicant and the solicitor or Attorney General, as applicable.

(B) The court shall order DNA testing of the applicant's DNA and the physical evidence or biological material upon a finding that the applicant has established each of the following factors by a preponderance of the evidence:

(1) the physical evidence or biological material to be tested is available and is potentially in a condition that would permit the requested DNA testing;

(2) the physical evidence or biological material to be tested has been subject to a chain of custody sufficient to establish it has not been substituted, tampered with, replaced, or altered in any material aspect, or the testing itself may establish the integrity of the physical evidence or biological material;

(3) the physical evidence or biological material sought to be tested is material to the issue of the applicant's identity as the perpetrator of, or accomplice to, the offense notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(4) the DNA results of the physical evidence or biological material sought to be tested would be material to the issue of the applicant's identity as the perpetrator of, or accomplice to, the offense notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(5) if the requested DNA testing produces exculpatory results, the testing will constitute new evidence that will probably change the result of the applicant's conviction or adjudication if a new trial is granted and is not merely cumulative or impeaching;

(6) the physical evidence or biological material sought to be tested was not previously subjected to DNA testing, or if the physical evidence or biological material sought to be tested was previously subjected to DNA testing, the requested DNA test would provide a substantially more probative result; and

(7) the application is made to demonstrate innocence and not solely to delay the execution of a sentence or the administration of justice.

(C) The court shall order that any sample taken of the applicant's DNA for purposes of DNA testing pursuant to this article or for submission to SLED pursuant to subsection (F) be taken by a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory technician, or other appropriately trained health care worker. The applicant's counsel, if any, and the solicitor or Attorney General, as applicable, must be allowed to observe the taking of any sample.

(D) The court shall order that the applicant's DNA sample and the physical evidence or biological material be tested by SLED, a local Combined DNA Index System (CODIS) laboratory, or prior to any testing, any other laboratory approved by SLED, in an effort to ensure that the results may be entered into the State DNA Database and Combined DNA Index System. Any other type of DNA testing ordered by the court shall be conducted in consultation with SLED or a local CODIS laboratory.

(E) The court shall order that the applicant pay the costs of the DNA testing. If the applicant is indigent, the costs of the DNA testing shall be paid by the State.

(F) The court shall order that a sample of the applicant's DNA be submitted to SLED to compare with profiles in the State DNA Database and any federal or other law enforcement DNA database in compliance with National DNA Index System (NDIS) procedures. The sample must be submitted regardless of any previous samples submitted by the applicant. If the comparison matches a DNA profile for the offense for which the applicant was convicted or adjudicated, the DNA profile may be retained in the State DNA Database. If the comparison does not match a DNA profile for the offense for which the applicant was convicted or adjudicated, but results in a match with a DNA profile for any other offense, the DNA profile may be retained in the State DNA Database. SLED shall notify the appropriate law enforcement agency. If the comparison does not match a DNA profile for any offense, the DNA record must be destroyed. Any previous profiles must be maintained by SLED subject to the State DNA Database Act. SLED shall report to the court, the applicant, and the solicitor or Attorney General, as applicable, the results of all DNA database comparisons. The victim must be notified of the results of all DNA database comparisons pursuant to Article 15, Chapter 3, Title 16.

(G) The applicant and the solicitor or Attorney General, as applicable, shall have the right to appeal a final order denying or granting DNA testing by a writ of certiorari to the Court of Appeals or the Supreme Court as provided by the South Carolina Appellate Court Rules.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-100. Disclosure and use of test results; motion for new trial.

(A) The results of the DNA test must be fully disclosed to the court, the applicant, and the solicitor or Attorney General, as applicable. The victim shall be notified of the results of the DNA test pursuant to Article 15, Chapter 3, Title 16. The court shall order the production of any written reports and laboratory reports prepared in connection with the DNA testing, including underlying data and notes.

(B) The results of the DNA test may be used by the applicant, solicitor, or Attorney General in any post-conviction proceeding or trial. If the results of the DNA test are exculpatory, the applicant may use the exculpatory results of the DNA test as grounds for filing a motion for new trial pursuant to the South Carolina Rules of Criminal Procedure. If the results of the DNA test are inconclusive, the court may allow for additional DNA testing or may dismiss the application. If the results of the DNA test are inculpatory, the court shall dismiss the application and shall, on motion of the solicitor or Attorney General, as applicable:

(1) make a determination whether the applicant's assertion of actual innocence was intentionally false and, as a result, hold the applicant in contempt of court;

(2) assess against the applicant the cost of any DNA testing not already paid by the applicant;

(3) forward the findings to the South Carolina Department of Corrections, who may use such finding to deny good conduct credit; and

(4) forward the findings to the Department of Probation, Parole and Pardon Services, who may use the findings to deny parole.

(C) Except as otherwise provided in this article, DNA records, results, and information taken from the applicant are exempt from any law requiring disclosure of information to the public.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-110. Consent to testing.

(A) Nothing in this article prohibits a person and a solicitor or the Attorney General, as applicable, from consenting to and conducting post-conviction DNA testing by agreement of the parties. The person may use the exculpatory results of the DNA test as the grounds for filing a motion for new trial pursuant to the South Carolina Rules of Criminal Procedure.

(B) Nothing in this article prohibits a person from filing an application for post-conviction relief pursuant to Chapter 27, Title 17.

(C) Unless there is an act of gross negligence or intentional misconduct this article may not be construed to give rise to a claim for damages against the State of South Carolina, a political subdivision of the State, or an employee of the State or a political subdivision of the State. Failure of a custodian of evidence to preserve physical evidence or biological material pursuant to this article does not entitle the applicant to any relief from conviction or adjudication but does not prohibit a person from presenting this information at a subsequent hearing or trial.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-120. Administration expenditure limitation.

No more than one hundred fifty thousand dollars may be expended from the general fund in any fiscal year to administer the provisions of this article.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



Section 17-28-300. Citation of article.

This article shall be cited as the "Preservation of Evidence Act".

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



Section 17-28-310. Definitions.

(1) "Biological material" means any blood, tissue, hair, saliva, bone, or semen from which DNA marker groupings may be obtained. This includes material catalogued separately on slides, swabs, or test tubes or present on other evidence including, but not limited to, clothing, ligatures, bedding, other household material, drinking cups, or cigarettes.

(2) "Custodian of evidence" means an agency or political subdivision of the State including, but not limited to, a law enforcement agency, a solicitor's office, the Attorney General's Office, a county clerk of court, or a state grand jury that possesses and is responsible for the control of evidence during a criminal investigation or proceeding, or a person ordered by a court to take custody of evidence during a criminal investigation or proceeding.

(3) "DNA" means deoxyribonucleic acid.

(4) "DNA profile" means the results of any testing performed on a DNA sample.

(5) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

(6) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(7) "Incarceration" means serving a term of confinement in the custody of the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice and does not include a person on probation, parole, or under a community supervision program.

(8) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(9) "Physical evidence" means an object, thing, or substance that is or is about to be produced or used or has been produced or used in a criminal proceeding related to an offense enumerated in Section 17-28-320, and that is in the possession of a custodian of evidence.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



Section 17-28-320. Offenses for which evidence preserved; conditions and duration of preservation.

(A) A custodian of evidence must preserve all physical evidence and biological material related to the conviction or adjudication of a person for at least one of the following offenses:

(1) murder (Section 16-3-10);

(2) killing by poison (Section 16-3-30);

(3) killing by stabbing or thrusting (Section 16-3-40);

(4) voluntary manslaughter (Section 16-3-50);

(5) homicide by child abuse (Section 16-3-85(A)(1));

(6) aiding and abetting a homicide by child abuse (Section 16-3-85(A)(2));

(7) lynching in the first degree (Section 16-3-210);

(8) killing in a duel (Section 16-3-430);

(9) spousal sexual battery (Section 16-3-615);

(10) criminal sexual conduct in the first degree (Section 16-3-652);

(11) criminal sexual conduct in the second degree (Section 16-3-653);

(12) criminal sexual conduct in the third degree (Section 16-3-654);

(13) criminal sexual conduct with a minor (Section 16-3-655);

(14) arson in the first degree resulting in death (Section 16-11-110(A));

(15) burglary in the first degree for which the person is sentenced to ten years or more (Section 16-11-311(B));

(16) armed robbery for which the person is sentenced to ten years or more (Section 16-11-330(A));

(17) damaging or destroying a building, vehicle, or property by means of an explosive incendiary resulting in death (Section 16-11-540);

(18) abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F));

(19) sexual misconduct with an inmate, patient, or offender (Section 44-23-1150);

(20) unlawful removing or damaging of an airport facility or equipment resulting in death (Section 55-1-30 (3));

(21) interference with traffic-control devices or railroad signs or signals resulting in death (Section 56-5-1030(B)(3));

(22) driving a motor vehicle under the influence of alcohol or drugs resulting in death (Section 56-5-2945);

(23) obstruction of railroad resulting in death (Section 58-17-4090); or

(24) accessory before the fact (Section 16-1-40) to any offense enumerated in this subsection.

(B) The physical evidence and biological material must be preserved:

(1) subject to a chain of custody as required by South Carolina law;

(2) with sufficient documentation to locate the physical evidence and biological material; and

(3) under conditions reasonably designed to preserve the forensic value of the physical evidence and biological material.

(C) The physical evidence and biological material must be preserved until the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in subsection (A). However, if the person is convicted or adjudicated on a guilty or nolo contendere plea for the offense enumerated in subsection (A), the physical evidence and biological material must be preserved for seven years from the date of sentencing, or until the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in subsection (A), whichever comes first.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.

Code Commissioner's Note

Sections 16-3-30, 16-3-40, and 16-3-430, referenced in subsections (A)(2), (A)(3), and (A)(8), were repealed by 2010 Act No. 273, Section 22.



Section 17-28-330. Registration as custodian of evidence.

(A) After a person is convicted or adjudicated for at least one of the offenses enumerated in Section 17-28-320, a custodian of evidence shall register with the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice, as applicable, as a custodian of evidence for physical evidence or biological material related to the person's conviction or adjudication.

(B) The South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice, as applicable, shall notify a custodian of evidence registered pursuant to subsection (A) if the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in Section 17-28-320.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



Section 17-28-340. Petition for destruction of evidence prior to expiration of required time period.

(A) After a person is convicted or adjudicated for at least one of the offenses enumerated in Section 17-28-320, a custodian of evidence may petition the general sessions court or family court in which the person was convicted or adjudicated for an order allowing for disposition of the physical evidence or biological material prior to the period of time described in Section 17-28-320 if:

(1) the physical evidence or biological material must be returned to its rightful owner, is of such size, bulk, or physical character as to make retention impracticable, or is otherwise required to be disposed of by law; or

(2) DNA evidence was previously introduced at trial, was found to be inculpatory, and all appeals and post-conviction procedures have been exhausted.

(B) The petition must:

(1) be made on such form as prescribed by the Supreme Court;

(2) identify the proceedings in which the person was convicted or adjudicated;

(3) give the date of the entry of the judgment and sentence;

(4) specifically set forth the physical evidence or biological material to be disposed of; and

(5) specifically set forth the reason for the disposition.

(C) The clerk of court shall file the petition upon its receipt and promptly bring it to the attention of the court and deliver a copy to the convicted or adjudicated person and the solicitor or Attorney General, as applicable. The victim shall be notified of the petition pursuant to Article 15, Chapter 3, Title 16.

(D) The convicted or adjudicated person and the solicitor or Attorney General, as applicable, shall have one hundred and eighty days to respond to the petition. The victim may respond within one hundred and eighty days in accordance with the provisions of Article 15, Chapter 3, Title 16.

(E) After a hearing, the court may order that the custodian of evidence may dispose of the physical evidence or biological material if the court determines by preponderance of evidence that:

(1) the physical evidence or biological material must be returned to its rightful owner, is of such size, bulk, or physical character as to make retention impracticable, or is otherwise required to be disposed of by law, or DNA evidence was previously introduced at trial, was found to be inculpatory, and all appeals and post-conviction procedures have been exhausted;

(2) the convicted or adjudicated person, the solicitor or Attorney General, as applicable, and the victim have been notified of the petition for an order to dispose of the physical evidence or biological material;

(3) the convicted or adjudicated person did not file an affidavit declaring, under penalty of perjury, the person's intent to file an application for post-conviction DNA testing of the physical evidence or biological material pursuant to Article 1, Chapter 28, Title 17 within ninety days followed by the actual filing of the application;

(4) the solicitor or the Attorney General, as applicable, and the victim have not filed a response requesting that the physical evidence or biological material not be disposed of; and

(5) no other provision of federal or state law, regulation, or court rule requires preservation of the physical evidence or biological material.

(F) If the court issues an order for the disposition of the physical evidence or biological material, the court may require a custodian of evidence to take reasonable measures to remove and preserve portions of the physical evidence or biological material in a quantity sufficient to:

(1) permit future DNA testing or other scientific analysis; or

(2) for other reasons, upon request and good cause shown, by the solicitor or Attorney General, as applicable, or the victim.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



Section 17-28-350. Wilful destruction.

A person who wilfully and maliciously destroys, alters, conceals, or tampers with physical evidence or biological material that is required to be preserved pursuant to this article with the intent to impair the integrity of the physical evidence or biological material, prevent the physical evidence or biological material from being subjected to DNA testing, or prevent the production or use of the physical evidence or biological material in an official proceeding, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense, and not more than five thousand dollars or imprisoned for not more than one year, or both, for each subsequent violation.

HISTORY: 2008 Act No. 413, Section 2, eff October 21, 2008.



Section 17-28-360. Failure to preserve; cause of action against responsible entity; right to release.

Unless there is an act of gross negligence or intentional misconduct this article may not be construed to give rise to a claim for damages against the State of South Carolina, a political subdivision of the State, an employee of the State, or a political subdivision of the State. Failure of a custodian of evidence to preserve physical evidence or biological material pursuant to this article does not entitle a person to any relief from conviction or adjudication but does not prohibit a person from presenting this information at a subsequent hearing or trial.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.






CHAPTER 29 - PEN REGISTERS AND TRAP AND TRACE DEVICES

Section 17-29-10. Definitions.

As used in this chapter:

(1) The term "pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but this term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider, or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(2) The term "trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

HISTORY: 1988 Act No. 529.



Section 17-29-20. Installation of pen register or trap and trace device prohibited.

(A) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under Section 17-29-40.

(B) The prohibition of subsection (A) does not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

(1) relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service; or

(2) to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful, or abusive use of service; or

(3) where the consent of the user of that service has been obtained.

(C) Any person violating the provisions of subsection (A) of this section is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than one thousand dollars or by imprisonment for a term of not more than one year, or both.

HISTORY: 1988 Act No. 529.



Section 17-29-30. Certain officials may make application for order authorizing or approving installation and use of pen register or trap and trace device.

(A)(1) The Attorney General or an assistant attorney general designated by the Attorney General on behalf of the State, and a circuit solicitor or an assistant circuit solicitor designated by the solicitor on behalf of a political subdivision having law enforcement authority, hereinafter referred to as the attorney, may make application for an order or an extension of an order under Section 17-29-40 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath to the circuit court of the circuit wherein the political subdivision is located or if on behalf of the State to any circuit court.

(2) A law enforcement officer of this State or a political subdivision thereof may make application for an order or an extension of an order under Section 17-29-40 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath to the circuit court of the circuit wherein the political subdivision is located or if on behalf of the State to any circuit court.

(B) An application under subsection (A) of this section must include:

(1) the identity of the attorney or the law enforcement officer of this State or a political subdivision thereof making the application and the identity of the law enforcement agency conducting the investigation; and

(2) a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency, and that the applicant has probable cause to believe that a user of the service to which the pen register or trap and trace device is applied is a participant in the criminal activity being investigated.

HISTORY: 1988 Act No. 529.



Section 17-29-40. Issuance of court order authorizing installation of pen register or trap and trace device.

(A) Upon an application made under Section 17-29-30, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within that political subdivision, or within the State if the applicant is the attorney for the State or a law enforcement officer thereof, if the court finds that the attorney or the law enforcement officer of this State or a political subdivision thereof has certified to the court that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation, and that the probable cause required by Section 17-29-30 (B)(2) exists.

(B) An order issued under this section must specify:

(1) the identity, if known of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(2) the identity, if known, of the person who is the subject of the criminal investigation, and to whom the probable cause requirement of Section 17-29-30(B)(2) applies;

(3) the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(4) a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

The order must also direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under Section 17-29-50.

(C)(1) An order issued under this section must authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days.

(2) Extensions of such an order may be granted, but only upon an application for an order under Section 17-29-30 and upon the judicial finding required by subsection (A) of this section. The period of extension may be for a period not to exceed sixty days.

(D) An order authorizing or approving the installation and use of a pen register or a trap and trace device must direct that:

(1) the order be sealed until otherwise ordered by the court; and

(2) the person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless otherwise ordered by the court.

HISTORY: 1988 Act No. 529.



Section 17-29-50. Rights and duties of provider of wire or electronic communication service, landlord.

(A) Upon the request of the attorney or an officer of a law enforcement agency authorized to install and use a pen register under this chapter, a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the law enforcement officer forthwith all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order as provided in Section 17-29-40.

(B) Upon the request of the attorney or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this chapter, a provider of a wire or electronic communication service, landlord, custodian, or other person shall install or cause to be installed the device forthwith on the appropriate line and shall furnish the law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order as provided in Section 17-29-40. Unless otherwise ordered by the court, the results of the trap and trace device must be furnished to the officer of a law enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(C) A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this section must be reasonably compensated for those reasonable expenses incurred in providing the facilities and assistance.

(D) No cause of action lies in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this chapter.

(E) A good faith reliance on a court order issued under this chapter is a complete defense against any civil or criminal action brought under this chapter or any other provision of law.

HISTORY: 1988 Act No. 529.






CHAPTER 30 - INTERCEPTION OF WIRE, ELECTRONIC, OR ORAL COMMUNICATIONS

Extra Notes

Editor's Note

2002 Act No. 339, Section 1, provides as follows:

"This act may be cited as the 'South Carolina Homeland Security Act'".



Section 17-30-10. Interception of wire, electronic, or oral communications authorized.

The interception of wire, electronic, or oral communications is hereby authorized only in the manner permitted by this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-15. Definitions.

As used in this chapter:

(1) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception including the use of this connection in a switching station furnished or operated by any person engaged in providing or operating the facilities for the transmission of intrastate, interstate, or foreign communications or communications affecting intrastate, interstate, or foreign commerce. The term includes any electronic storage of the communication.

(2) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying the expectation and does not mean any public oral communication uttered at a public meeting or any electronic communication.

(3) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(4) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, electronic, or oral communication other than:

(a) any telephone or telegraph instrument, equipment, or facility, or any component thereof:

(i) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business; or

(ii) being used by a provider of wire or electronic communications service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his duties; or

(b) a hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(5) "Person" means an employee or agent of the State of South Carolina or political subdivision of the State, of the United States, or of any other state or political subdivision of the State, and any individual, partnership, association, joint stock company, trust, or corporation.

(6) "Investigative or law enforcement officer" means an officer of the State of South Carolina or political subdivision of the State, of the United States, or of any other state or political subdivision of the State, who is empowered by law to conduct on behalf of the government investigations of or to make arrests for offenses enumerated in this chapter or similar federal offenses.

(7) "Contents", when used with respect to any wire, oral, or electronic communication, include any information concerning the substance, purport, or meaning of that communication.

(8) "Judge of competent jurisdiction" means a circuit court judge designated by the Chief Justice of the Supreme Court of the State of South Carolina.

(9) "Reviewing authority" means a panel of three judges of the South Carolina Court of Appeals designated by the Chief Judge of the South Carolina Court of Appeals.

(10) "Aggrieved person" means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(11) "Law enforcement agency" means the South Carolina Law Enforcement Division (SLED) or an agency of the United States if the primary responsibility of the agency is the prevention and detection of crime and if its agents and officers are empowered by law to conduct criminal investigations and to make arrests.

(12) "Communication common carrier" has the same meaning which is given the term "common carrier" in 47 U.S.C. Section 153(h).

(13) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, photooptical system, or any other device that affects intrastate, interstate, or foreign commerce, but does not include:

(a) any wire or oral communication;

(b) any communication made through a tone-only paging device;

(c) any communication from an electronic or mechanical device which permits the tracking of the movement of a person or an object; or

(d) electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(14) "User" means any person or entity who:

(a) uses an electronic communication service; and

(b) is duly authorized by the provider of the service to engage in its use.

(15) "Electronic communications system" means any wire, radio, electromagnetic, photooptical, or photoelectronic facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of these communications.

(16) "Electronic communication service" means any service which provides to users of the service the ability to send or receive wire or electronic communications.

(17) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

(a) scrambled or encrypted;

(b) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(c) carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) transmitted over a communications system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) transmitted on frequencies allocated under Part 25; Subpart D, Subpart E, or Subpart F of Part 74; or Part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under Part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(18) "Electronic storage" means:

(a) any temporary intermediate storage of a wire or electronic communication incidental to the electronic transmission of the communication; or

(b) any storage of a wire or electronic communication by an electronic communication service for purposes of backup protection of such communication.

(19) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(20) "Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system.

(21) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but the term does not include any device used by a provider or customer of a wire or electronic communication service for billing or recording as an incident to billing, for communication services provided by the provider, or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(22) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or a device from which a wire or electronic communication was transmitted.

(23) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any other possession or territory of the United States.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-20. Prohibited acts.

Except as otherwise specifically provided in this chapter, a person who commits any of the following acts is guilty of a felony and, upon conviction, must be punished as provided in Section 17-30-50 of this chapter:

(1) intentionally intercepts, attempts to intercept, or procures any other person to intercept or attempt to intercept any wire, oral, or electronic communication;

(2) intentionally uses, attempts to use, or procures any other person to use or attempt to use any electronic, mechanical, or other device to intercept any oral communication when:

(a) the device is affixed to or otherwise transmits a signal through a wire, cable, or other like connection used in wire communication; or

(b) the device transmits communications by radio or interferes with the transmission of the communication;

(3) intentionally discloses or attempts to disclose to any other person the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection;

(4) intentionally uses or attempts to use the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection;

(5) intentionally discloses or attempts to disclose to any other person the contents of any wire, oral, or electronic communication intercepted by means authorized by Section 17-30-70 or Section 17-30-95 when that person knows or has reason to know that the information was obtained through the interception of such a communication in connection with a criminal investigation and the disclosure is not otherwise authorized under this chapter; or

(6) intentionally uses, attempts to use, or procures any other person to use any electronic, mechanical, or other device or service that causes the telephone network to display a telephone number on a phone call recipient's caller identification display that is not the number of the originating device. This provision shall not apply to:

(a) the legitimate law enforcement use of this procedure by the South Carolina Law Enforcement Division;

(b) a person or entity that places a call and blocks or otherwise prevents the delivery of a telephone number to a call recipient's caller identification display;

(c) a person or entity that places an authorized call on behalf of another person or entity and inserts a telephone number identified with the person or entity on behalf of whom the call is being placed; or

(d) a communications service provider that delivers a call originated by another person or entity.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002; 2010 Act No. 270, Section 2, eff June 24, 2010.



Section 17-30-25. Interception and disclosure of information by provider of wire or electronic communications service; exceptions when authorized by law.

(A) It is lawful under this chapter for an operator of a switchboard, or an officer, employee, or agent of a provider of wire or electronic communication service whose facilities are used in the transmission of a wire or electronic communication to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of that service, except that a provider of wire communication service to the public must not utilize service observing or random monitoring except for mechanical or service quality control checks.

(B) Notwithstanding any other provision of law, a provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person may provide information, facilities, or technical assistance to a person authorized by law to intercept wire, oral, or electronic communications if the provider, or an officer, employee, or agent thereof, or landlord, custodian, or other person, has been provided with:

(1) a court order directing such assistance signed by the authorizing judge; or

(2) a certification in writing by a person specified in Section 17-30-95 that no warrant or court order is required by law, that all statutory requirements have been met, and that the specified assistance is required, setting forth the period of time during which the provision of the information, facilities, or technical assistance is authorized and specifying the information, facilities, or technical assistance required.

(C) A provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person must not disclose the existence of any interception or the device used to accomplish the interception with respect to which the person has been furnished an order under this chapter, except as may otherwise be required by legal process and then only after prior notice to the Attorney General or his Assistant Attorney General. Any such disclosure renders the person liable for the civil damages provided under Section 17-30-135, and the person may be prosecuted. An action shall not be brought against a provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person for providing information, facilities, or assistance in accordance with the terms of a court order under this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-30. Interception by employee of Federal Communications Commission, by person acting under color or law, and when party has given prior consent.

(A) It is lawful under this chapter for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of 47 U.S.C. Chapter 5, to intercept a wire, oral, or electronic communication transmitted by radio or to disclose or use the information thereby obtained.

(B) It is lawful under this chapter for a person acting under color of law to intercept a wire, oral, or electronic communication, where the person is a party to the communication or one of the parties to the communication has given prior consent to the interception.

(C) It is lawful under this chapter for a person not acting under color of law to intercept a wire, oral, or electronic communication where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-35. Lawful interceptions of electronic communications.

(A) It is lawful under this chapter for a person to:

(1) intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(2) intercept any radio communication which is transmitted by:

(a) any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(b) any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including any police or fire communications system, readily accessible to the general public;

(c) a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(d) any marine or aeronautical communications system;

(3) engage in conduct which is:

(a) prohibited by Section 633 of the Communications Act of 1934; or

(b) excepted from the application of Section 705(a) of the Communications Act of 1934 and by Section 705(b) of that act;

(4) intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station of consumer electronic equipment to the extent necessary to identify the source of the interference;

(5) intercept, if the person is another user of the same frequency, any radio communication that is not scrambled or encrypted made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of the system;

(6) intercept a satellite transmission that is not scrambled or encrypted and that is transmitted:

(a) to a broadcasting station for purposes of retransmission to the general public; or

(b) as an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls, when the interception is not for the purposes of direct or indirect commercial advantage or private financial gain; or

(7) intercept and privately view a private satellite video communication that is not scrambled or encrypted or to intercept a radio communication that is transmitted on frequencies allocated under Subpart D of Part 74 of the rules of the Federal Communications Commission that is not scrambled or encrypted, if the interception is not for an unlawful purpose or for purposes of direct or indirect commercial advantage or private commercial gain.

(B) It is lawful under this chapter for a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of such service.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-40. Disclosure of content of communication by provider of electronic communication service.

(A) Except as provided in subsection (B), a person or entity providing an electronic communication service to the public must not intentionally divulge the contents of any communication while in transmission on that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(B) A person or entity providing electronic communication service to the public may divulge the contents of the communication:

(1) as otherwise authorized by this chapter;

(2) with the lawful consent of the originator or any addressee or intended recipient of the communication;

(3) to a person employed or authorized, or whose facilities are used to forward the communication to its destination; or

(4) which were inadvertently obtained by the service provider and which appeared to pertain to the commission of a crime, if the divulgence is made to a law enforcement agency.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-45. Use of pen register or trap and trace device.

It is lawful under this chapter to use a pen register or a trap and trace device as authorized under South Carolina law or under federal law.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-50. Penalty for violating Sections 17-30-20 through 17-30-45.

(A) Except as provided in subsection (B), whoever violates the provisions of Sections 17-30-20 through 17-30-45, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

(B) If the offense is a first offense under this chapter and is not for any unlawful purpose or for purposes of direct or indirect commercial advantage or private commercial gain, and the wire or electronic communication with respect to which the offense under this chapter was committed is a radio communication that is not scrambled, encrypted, or transmitted using modulation techniques the essential parameters of which have been withheld from the public with the intention of preserving the privacy of the communication, then:

(1) if the communication is not the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, and the conduct is not that described in Section 17-30-35(7), the person committing the offense is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than one thousand dollars, or both;

(2) if the communication is the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, the person committing the offense is guilty of a misdemeanor, and must, upon conviction, be fined not more than one thousand dollars for each violation.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-55. Mailing or manufacturing devices for unlawful interception of wire, oral, or electronic communications.

(A) Except as otherwise specifically provided in this chapter, any person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, who intentionally:

(1) sends through the mail or otherwise sends or carries any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the unlawful interception of wire, oral, or electronic communications as specifically defined by this chapter; or

(2) manufactures, assembles, possesses, or sells any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the unlawful interception of wire, oral, or electronic communications as specifically defined by this chapter.

(B) It is lawful under this section for the persons listed in items (1) and (2) of this subsection to send through the mail, send, or carry in intrastate, interstate, or foreign commerce or manufacture, assemble, possess, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications.

The persons to whom this subsection applies are:

(1) a provider of wire or electronic communication service or an officer, agent, or employee of, or a person under contract with, such a provider, in the normal course of the business of providing that wire or electronic communication service; or

(2) an officer, agent, or employee of, or a person under contract with, bidding upon contracts with, or in the course of doing business with, the United States, a state, or a political subdivision of the State, in the normal course of the activities of the United States, a state, or a political subdivision of the State.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-60. Seizure and forfeiture.

Any electronic, mechanical, or other device used, sent, carried, manufactured, assembled, possessed, or sold in violation of this chapter may be seized and forfeited to the State.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-65. Admissibility of contents of, or evidence derived from, intercepted communications; contents as public record.

(A) Whenever any wire, oral, or electronic communication has been intercepted, no part of the contents of the communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the State, or a political subdivision thereof, if the disclosure of that information would be in violation of this chapter. The prohibition of use as evidence provided in this section does not apply in cases of prosecution for criminal interception in violation of the provisions of this chapter.

(B) The contents of any wire, oral, or electronic communication intercepted pursuant to this chapter and the contents of any application for an order and an order of authorization issued pursuant to this chapter are not included in the definition of a public record contained in Section 30-4-20(c), and may only be disclosed in a manner provided by this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-70. Orders authorizing interception; application process; agencies and individuals authorized to conduct interception.

(A) An application for an order authorizing or approving the interception of wire, oral, or electronic communications must be initiated by the Chief of SLED. After reviewing the application, the Attorney General or his designated Assistant Attorney General may authorize the submission of the application to a judge of competent jurisdiction for, and the judge may grant in conformity with this chapter, an order authorizing or approving the interception of wire, oral, or electronic communications by:

(1) the South Carolina Law Enforcement Division for the investigation of the offense as to which the application is made when the interception may provide or has provided evidence of the commission of the offenses of murder (Section 16-3-10); assault and battery with intent to kill (Section 16-3-620); kidnapping (Section 16-3-910); voluntary manslaughter (Section 16-3-50); armed robbery (Section 16-11-330(A)); attempted armed robbery (Section 16-11-330(B)); drug trafficking as defined in Sections 44-53-370(e) and 44-53-375(C); arson in the first degree (Section 16-11-110(A)); arson in the second degree (Section 16-11-110(B)); accessory before the fact to commit any of the above offenses (Section 16-1-40); or attempt to commit any of the above offenses (Section 16-1-80). This interception may also be authorized when it may provide or has provided evidence of any conspiracy or solicitation to commit any violation of the offenses specified in this subsection;

(2) the South Carolina Law Enforcement Division for the investigation of the offense as to which the application is made when the interception may provide or has provided evidence of the commission of any offense related to terrorism or the commission of a terrorist act, any offense related to bombs, destructive devices, bacteriological and biological weapons, and weapons of mass destruction as provided for in Article 7, Chapter 23, Title 16 or evidence of any conspiracy or solicitation to commit any crime specifically enumerated in this subsection; or

(3) an individual operating under a contract with the South Carolina Law Enforcement Division for the investigation of an offense listed in subsection (1) or (2). Any interception conducted under this chapter by persons authorized by this subsection must conduct the interception under the direct supervision of an agent or officer of the South Carolina Law Enforcement Division.

(B) Any person authorized to intercept wire, oral, or electronic communications pursuant to this section must have completed training provided by SLED pursuant to Section 17-30-145.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.

Code Commissioner's Note

Section 16-3-620, referenced in subsection (A)(1) was repealed by 2010 Act No. 273, Section 5.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 17-30-75. Disclosure of content of intercepted communication.

(A) Any SLED agent who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived from it may disclose the contents to an attorney authorized by law to investigate and institute any action on behalf of the State of South Carolina or political subdivision of the State, or to another SLED agent, investigative, or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer or person making or receiving the disclosure.

(B) Any SLED agent, investigative, or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived from it may use the contents to the extent the use is appropriate to the proper performance of his official duties.

(C) Any person who has received, by any means authorized by this chapter, or by the laws of any other state or the United States, any information concerning a wire, oral, or electronic communication or evidence derived from it, intercepted in accordance with the provisions of this chapter, may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the State or of the United States or in any grand jury proceedings.

(D) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with or in violation of the provisions of this chapter loses its privileged character.

(E) When a SLED agent, while engaged in intercepting wire, oral, or electronic communications in the manner authorized by this chapter, intercepts wire, oral, or electronic communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof and evidence derived from it may be disclosed or used as provided in subsections (A) and (B). The contents and any evidence derived from it may be used under subsection (C) when authorized or approved by a judge of competent jurisdiction when the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this chapter. The application must be made as soon as practicable.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-80. Application for interception order; contents; establishing allegations of fact; additional evidence; basis for entry of order.

(A) Each application for an order authorizing or approving the interception of a wire, oral, or electronic communication under this chapter must be made in writing upon oath or affirmation to a judge of competent jurisdiction and must state the applicant's authority to make the application. Each application must include the following information:

(1) the identity of the SLED agent making the application and the person authorizing the application;

(2) a full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(a) details as to the particular offense that has been, is being, or is about to be committed;

(b) except as otherwise provided, a particular description of the nature and location of the facilities from which or the place where the communications are to be intercepted;

(c) a particular description of the type of communications sought to be intercepted;

(d) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

(3) a full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) a statement that the communications sought to be intercepted are not otherwise legally privileged;

(5) a statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(6) a full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to a judge for authorization to intercept, or for approval of interceptions of, wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each of the applications; and

(7) when the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception or a reasonable explanation of the failure to obtain the results.

(B) Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the facts alleged, this knowledge must be stated in the application. If the facts stated in the application are derived in whole or in part from the statements of persons other than the applicant, the sources of these facts must be either disclosed or described, and the application must contain the facts establishing the existence and reliability of the informants or the reliability of the information supplied by them. The application must also state, so far as possible, the basis of the informant's knowledge or belief. Affidavits of persons other than the applicant may be submitted in conjunction with the application if they tend to support any fact or conclusion alleged in the application. An accompanying affidavit may be based either on the personal knowledge of the affiant, or information and belief with the source of the information and the reason for belief specified.

(C) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application. Any hearing ordered by the judge regarding the application must be tape recorded.

(D) Upon application, the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, oral, or electronic communications within the territorial jurisdiction of the court in which the judge is sitting, and outside the jurisdiction but within the State of South Carolina in the case of a mobile interception device authorized by the judge within the jurisdiction, if the judge determines on the basis of the facts submitted by the applicant that:

(1) there is probable cause for belief that an individual is committing, has committed, or is about to commit an offense as provided in Section 17-30-70;

(2) there is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(3) normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) except as otherwise provided, there is probable cause for belief that the facilities from which, or the place where, the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by that person.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-85. Information to be specified in order.

Each order authorizing or approving the interception of any wire, oral, or electronic communication must specify:

(1) the identity of the person, if known, whose communications are to be intercepted;

(2) the nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(3) a particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

(4) the identity of the agency authorized to intercept the communications and of the person authorizing the application; and

(5) the period of time during which the interception is authorized, including a statement as to whether or not the interception automatically terminates when the described communication has been first obtained.

An order authorizing the interception of a wire, oral, or electronic communication, upon the request of the applicant, must direct that a provider of wire or electronic communication service, landlord, custodian, or other person must furnish the applicant at once all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian, or person is according the person whose communications are to be intercepted. The obligation of a provider of wire, oral, or electronic communication service under such an order may include, but is not limited to, conducting an in-progress trace during an interception, or providing other assistance to support the investigation as may be specified in the order.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-90. Duration and termination of interception; reports to authorizing judge.

(A) No order entered may authorize or approve the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization or in any event longer than thirty days. The thirty-day period begins on the day on which the South Carolina Law Enforcement Division first begins to conduct an interception under the order or ten days after the order is entered, whichever occurs earlier. Extensions of an order may be granted but only upon application for an extension made in accordance with Section 17-30-80(A) and upon the court making the findings required by Section 17-30-80(C). The period of extension must be no longer than the authorizing judge determines necessary to achieve the purposes for which the extension was granted and in no event for longer than thirty days. Every order and extension of the order must contain a provision that the authorization to intercept must be executed as soon as practicable, must be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective or in any event in thirty days. If the intercepted communication is in code or foreign language and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception. An interception under this chapter may be conducted by an agent of the South Carolina Law Enforcement Division or by an individual operating under a contract with and under the direct supervision of an agent of the South Carolina Law Enforcement Division.

(B) When an order authorizing interception is entered pursuant to this chapter, the order must require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports must be made at such intervals as the judge may require.

(C) Upon termination of the authorization in the warrant, all interception must cease and as soon as practicable after termination any device installed to accomplish interception must be removed or must be permanently deactivated by any means approved by the issuing judge.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-95. Interception prior to obtaining order; oral notification of judge in emergency.

(A) Notwithstanding any other provision of this chapter, any agent of the South Carolina Law Enforcement Division specifically designated by the Attorney General or his designated Assistant Attorney General may intercept the wire, oral, or electronic communication if an application for an order approving the interception is made within forty-eight hours after the interception begins to occur, and the agent determines that more likely than not:

(1) an emergency exists that involves an offense provided for in Section 17-30-70 and an immediate danger of death or serious physical injury to any person or the danger of escape of a prisoner and requires that a wire, oral, or electronic communication be intercepted before an order authorizing the interception can, with due diligence, be obtained; and

(2) there are grounds upon which an order could be entered under this chapter to authorize the interception.

(B) In the absence of an order, the interception must immediately terminate when the communication sought is obtained or when the application for the order is denied, whichever is earlier. If the application for approval is denied, or in any other case in which the interception is terminated without an order having been issued, the contents of any wire, oral, or electronic communication intercepted must be treated as having been obtained in violation of Section 17-30-20, and an inventory must be served as provided for in Section 17-30-100(E) on the person named in the application.

(C) Agents of the South Carolina Law Enforcement Division designated to intercept wire, oral, or electronic communications pursuant to this section must have completed training provided by SLED pursuant to Section 17-30-145.

(D) A judge of competent jurisdiction must be notified orally of the intent to begin the interception of any wire, oral, or electronic communication when an emergency exists pursuant to the provisions of this section before any interception is conducted. The judge must make a written record of this notification.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-100. Recording, sealing, custody, and destruction of intercepted communications; notification of and inspection by parties to interception.

(A) The contents of any wire, oral, or electronic communication intercepted by any means authorized by this chapter, if possible, must be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral, or electronic communication under this subsection must be kept in such a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions of the order, the recordings must be made available to the judge issuing the order and sealed under his directions. Custody of the recordings must be wherever the judge orders. They must not be destroyed except upon an order of the issuing or denying judge, or that judge's successor in office, and in any event must be kept for ten years. Duplicate recordings may be made for use or disclosure as permitted by this chapter.

(B) The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, must be a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived therefrom as required by federal law.

(C) Applications made and orders granted under this chapter must be sealed by the judge. Custody of the applications and orders must be wherever the judge directs. As required by federal law, the applications and orders must be disclosed only upon a showing of good cause before a judge of competent jurisdiction and must not be destroyed except on order of the issuing or denying judge, or that judge's successor in office, and in any event must be kept for ten years.

(D) A violation of the provisions of this section may be punished as contempt of the issuing or denying judge.

(E) Within a reasonable time but not later than ninety days after the termination of the period of an order or extensions of the order, the issuing or denying judge must cause to be served on the persons named in the order or the application, and those other parties to intercepted communications as the judge may determine in his discretion to be in the interest of justice, an inventory which must include notice of the:

(1) fact of the entry of the order or the application;

(2) date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application; and

(3) the fact that during the period wire, oral, or electronic communications were or were not intercepted.

The judge, upon the filing of a motion, must make available to the person or the person's counsel for inspection the portions of the intercepted communications, applications, testimony, recordings, and orders that would otherwise be discoverable under the South Carolina Rules of Evidence, unless otherwise provided by federal law or Rules of Court. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this paragraph may be postponed.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-105. Providing copies of intercepted communications to parties as prerequisite to receiving evidence; prejudice as factor in motions to waive time for providing copies and for continuance.

As required by federal law, the contents of any intercepted wire, oral, or electronic communication or evidence derived therefrom must not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding unless each party, not less than ten days before the hearing or proceeding and not less than thirty days prior to trial, has been furnished with a copy of the court order and accompanying application under which the interception was authorized or approved. These time periods may be waived by the judge if the judge finds that it was not possible to furnish the party with the above information within the specified time periods before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving the information. In determining prejudice, the judge must specifically consider the complexity of the case, the duration of the recordings, and the party's need to retain experts to review the material and must also take these factors into consideration when deciding a motion for continuance made by a party furnished with these materials after the time periods set out above. Upon filing of a motion by an aggrieved person, the judge must make available to the aggrieved person or his counsel for inspection the portions of the intercepted communication or evidence derived therefrom that would be otherwise discoverable under South Carolina law.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-110. Pretrial motion to suppress; grounds; appeals by State; exclusive remedy.

(A) Prior to any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority, any aggrieved person may move to suppress the contents of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, on the grounds that the:

(1) communication was unlawfully intercepted;

(2) order of authorization or approval under which it was intercepted is insufficient on its face; or

(3) interception was not made in conformity with the order of authorization or approval.

The motion must be made before the trial, hearing, or proceeding unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. The motion must be made before the reviewing authority and must be decided on an expedited basis. Upon receiving the motion, the reviewing authority must notify the issuing judge who must transfer copies of the contents of all recordings, applications, orders, and other documents relating to the issuance of the order of authorization. Disclosure of the contents of these materials must only be to the extent necessary to effectively render a decision or to the extent authorized by this chapter. The issuing judge also must designate the portions of these materials that were made available to the aggrieved person. After reviewing the materials, the reviewing authority must first determine whether all materials otherwise discoverable under South Carolina law were made available to the aggrieved person. If a majority of the members of the reviewing authority determines that not all of the necessary materials were made available, the reviewing authority may order that those additional portions be made available and allow the aggrieved person appropriate time to review the materials. The aggrieved person may then amend his motion to include any additional grounds derived from the additional materials. If a majority of the members of the reviewing authority determine that all necessary materials were made available, the reviewing authority must decide whether the order of authorization was issued and the communications were intercepted in conformity with the requirements of this chapter. If the reviewing authority does not unanimously determine that the order of authorization was issued and the communications were intercepted in conformity with the requirements of this chapter, the contents of the intercepted wire or oral communication or evidence derived therefrom must be treated as having been obtained in violation of this chapter. Unless otherwise provided by federal law or Rules of Court, all South Carolina Rules of Evidence apply. The reviewing authority may, in its discretion, conduct a hearing and require additional testimony or documentary evidence. All proceedings requiring the use of the contents of any intercepted communication that are the subject of the motion to suppress pursuant to this section are automatically stayed pending the determination of the motion to suppress.

(B) The State has the right to appeal an order granting a motion to suppress made under subsection (A). The judges of the South Carolina Court of Appeals en banc have initial appellate jurisdiction over the appeal. All other appellate procedures remain in force and effect.

(C) The State has the right to appeal the denial of the application of an order of authorization or approval. The appeal must be directed to the reviewing authority and must be conducted in a manner consistent with subsection (A). In addition to the requirements of subsection (A), the reviewing authority must unanimously determine that the issuing judge abused his discretion in denying an application for an order of approval before the decision of the issuing judge may be overturned. Upon a determination of an abuse of discretion, the reviewing authority must order that the application of authorization or approval be granted and an order of authorization or approval be issued. The State has no further right to appeal the decision of the reviewing authority. For purposes of the aggrieved person, an order granted pursuant to this subsection is considered interlocutory. The appeal must be taken within thirty days after the date the order was entered and must be diligently prosecuted.

(D) The remedies and sanctions described in this chapter with respect to the interception of electronic communications are the only judicial remedies and sanctions for violations of those sections involving the communications.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-115. Interception of communications; requirements relating to specifications of facilities; exceptions.

The requirements relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(1) in the case of an application with respect to the interception of an oral communication the:

(a) application is initiated by the Chief of the South Carolina Law Enforcement Division (SLED) and is approved by the Attorney General or his designated Assistant Attorney General;

(b) application contains a full and complete statement as to why the specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(c) judge finds that the specification is not practical; and

(2) in the case of an application with respect to a wire or electronic communication the:

(a) application is initiated by the Chief of SLED and is approved by the Attorney General or his designated Assistant Attorney General;

(b) application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception from a specified facility;

(c) judge finds that such showing has been adequately made; and

(d) order authorizing or approving the interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which the communication will be or was transmitted.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-120. Determination of facility as prerequisite to interception when facility not specified in order; petition by provider to modify or quash.

If an interception of a communication is to be carried out pursuant to Section 17-30-115, the interception may not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided under Section 17-30-115 may petition the court to modify or quash the order on the ground that the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the State, must decide such a petition expeditiously.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-125. On-scene orders to cut or divert telephone lines; grounds; administrative subpoena for production of certain subscriber or customer information; regulations; good faith reliance as defense.

(A) For purposes of this section:

(1) "Attorney General" means the Attorney General of the State of South Carolina or the Attorney General's designee who is employed by the Attorney General and is an officer of the court.

(2) "SLED" means the South Carolina Law Enforcement Division.

(B) The supervising agent of SLED or the supervising law enforcement officer of a political subdivision of this State at the scene of an incident where there is reasonable cause to believe that:

(1) the incident involves immediate danger of death or serious bodily injury to a person or the danger of a prisoner's escape;

(2) a person is holding one or more hostages;

(3) the probability exists that a subject about to be arrested will resist with the use of weapons;

(4) a person has barricaded himself, is armed, and is threatening to commit suicide; or

(5) a threat has been made against a critical infrastructure in South Carolina as defined by federal law, pursuant to 42 U.S.C. 5195c(e); may order law enforcement or telephone company personnel to cut, reroute, or divert telephone lines solely for the purpose of preventing telephone communications between the suspect and any person other than a law enforcement officer or the law enforcement officer's designee, if the cutting, rerouting, or diverting of telephone lines is technically feasible and can be performed without endangering the lives of telephone company or other utility personnel.

(C) An officer of the court who is employed by SLED may issue an administrative subpoena to a telephone company, Internet service provider, or communications entity for the production of subscriber or customer information as described in subsection (F), not including the contents of any communications, if:

(1) SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the following situations:

(a) a threat of death or serious bodily injury to a person;

(b) the danger of a prisoner's escape;

(c) a person who is holding one or more hostages;

(d) the probability exists that a person about to be arrested will resist arrest with the use of weapons;

(e) a person who has barricaded himself, is armed, and is threatening to commit suicide; or

(f) a threat against a critical infrastructure in South Carolina as defined by federal law, pursuant to 42 U.S.C. Section 5195c(e); and

(2) SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to:

(a) the court not being able to issue a warrant or subpoena in a timely fashion and the immediate need to obtain the information; or

(b) SLED having reasonable cause to believe that obtaining a warrant or subpoena from the court could result in perpetuating an emergency incident that the warrant or subpoena is intended to prevent.

(D)(1) An administrative subpoena must be made in writing upon oath or affirmation of the officer of the court who is employed by SLED. The officer must sign the administrative subpoena affirming that SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the situations listed in subsection (C)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (C)(2).

(2) The officer must submit the administrative subpoena to the Attorney General for review prior to issuing the administrative subpoena to a telephone company, Internet service provider, or communications entity. The officer must not issue the administrative subpoena without authorization by the Attorney General, pursuant to subsection (E). The officer may submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means. If the officer, after a good faith effort, is not able to submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means, the officer may orally or electronically explain and affirm the administrative subpoena to the Attorney General.

(E)(1) The Attorney General must authorize an officer of the court who is employed by SLED to issue an administrative subpoena to a telephone company, Internet service provider, or communications entity, if, after review, the Attorney General determines that SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the situations listed in subsection (C)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (C)(2).

(2) If the Attorney General authorizes the officer of the court who is employed by SLED to issue the administrative subpoena, the Attorney General must sign and return the administrative subpoena to SLED. The Attorney General may return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means.

(3) If the Attorney General, after a good faith effort, is not able to return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means, or the officer of the court employed by SLED was not able to submit the administrative subpoena with signature to the Attorney General and had to orally or electronically explain and affirm the administrative subpoena, the Attorney General may orally or electronically confirm authorization of the administrative subpoena. The Attorney General must return the administrative subpoena with signature to SLED within forty-eight hours after the Attorney General authorizes the administrative subpoena, or by the next business day if the time period falls on a weekend or holiday, whichever is later.

(4) The good faith reliance by the Attorney General as to the information affirmed by SLED to obtain an administrative subpoena constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena. The Attorney General is not responsible for any costs related to the defense of any civil, criminal, or administrative action arising out of the administrative subpoena.

(F)(1) Upon receipt of an administrative subpoena from SLED, a telephone company, Internet service provider, or communications entity shall disclose, as applicable, the subscriber's or customer's:

(a) name;

(b) address;

(c) local and long distance telephone connection or electronic communication records, or records of session times and durations;

(d) length of service, including the start date, and types of service utilized;

(e) telephone or instrument number or other customer or subscriber number of identity, including any temporarily assigned network addresses; and

(f) means and source of payment for such service, including any credit card or bank account numbers.

(2) If a telephone company, Internet service provider, or communications entity fails to obey an administrative subpoena without lawful excuse, SLED may apply to a circuit court having jurisdiction for an order compelling compliance. The telephone company, Internet service provider, or communications entity may object to the administrative subpoena on the grounds that the administrative subpoena fails to comply with this section, or upon any constitutional or other legal right or privilege. The court may issue an order modifying or setting aside the administrative subpoena or directing compliance with the original administrative subpoena.

(G) Information obtained by SLED pursuant to an administrative subpoena must not be made public and is not subject to the Freedom of Information Act.

(H)(1) SLED is authorized to promulgate permanent regulations, pursuant to the Administrative Procedures Act in Chapter 23, Title 1, to define the procedures and guidelines needed to issue an administrative subpoena as provided in this section.

(2) Pursuant to Section 1-23-130, SLED is authorized to promulgate emergency regulations to define the procedures and guidelines needed to issue an administrative subpoena as provided in this section until such time as permanent regulations are promulgated. The provisions of Section 1-23-130(A), (B), (D), and (E) are applicable to emergency regulations promulgated pursuant to this item. The provisions of Section 1-23-130(C) are not applicable to emergency regulations promulgated pursuant to this item. An emergency regulation promulgated pursuant to this item becomes effective upon issuance and continues for one year unless terminated sooner by SLED or concurrent resolution of the General Assembly.

(I) An administrative subpoena must comply with the provisions of federal law 18 U.S.C. Section 2703(c)(2).

(J) The good faith reliance by a telephone company on an oral or written order to cut, reroute, divert, or intercept telephone lines given by a supervising law enforcement officer pursuant to subsection (B), or the good faith reliance by a telephone company, Internet service provider, or communications entity to provide information to SLED pursuant to an administrative subpoena, constitutes a complete defense to any civil, criminal, or administrative action arising out of the order or administrative subpoena.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002; 2010 Act No. 270, Section 1, eff June 24, 2010.



Section 17-30-130. Reporting intercepted communications.

Any intercepted wire, oral, or electronic communication must be reported to the Administrative Office of the United States Courts as outlined in 18 U.S.C. Section 2519.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-135. Civil action for wrongful interceptions.

(A) Any person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of this chapter has a civil cause of action against any person or entity who intercepts, discloses, or uses, or procures any other person or entity to intercept, disclose, or use the communications and is entitled to recover from the person or entity which engaged in that violation relief as may be appropriate, including:

(1) preliminary or equitable or declaratory relief as may be appropriate;

(2) actual damages, but not less than liquidated damages computed at the rate of five hundred dollars a day for each day of violation or twenty-five thousand dollars, whichever is greater, not to exceed the limits on liability provided in subsection (F)(3);

(3) punitive damages, except as may be prohibited in subsection (F)(4); and

(4) a reasonable attorney's fee and other litigation costs reasonably incurred.

(B) A good faith reliance on a court order, subpoena, or a request of an agent of the South Carolina Law Enforcement Division under Section 17-30-95 constitutes a complete defense to any civil, criminal, or administrative action, other than an action for preliminary or equitable or declaratory relief.

(C) A civil action under this section may not be commenced later than five years after the date upon which the claimant first has a reasonable opportunity to discover the violation, except as provided in subsection (F)(2).

(D) Any person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of this chapter is entitled to a jury trial.

(E) An investigative or law enforcement officer or governmental entity who wilfully discloses or wilfully uses information beyond the extent permitted by law is in violation of this chapter and subject to a civil cause of action and criminal penalties as provided in this chapter.

(F)(1) Any civil cause of action for damages authorized in subsection (A) and brought against the State, an agency, a political subdivision, or a governmental entity and its employee acting within the scope of his official duty must be brought pursuant to the South Carolina Tort Claims Act, Chapter 78, Title 15. For purposes of the Tort Claims Act, an action authorized in subsection (A) and brought against the State, an agency, a political subdivision, or a governmental entity and its employee acting within the scope of his official duty is a tort within the meaning of the Act.

(2) In any action authorized in subsection (A) and brought against the State, an agency, a political subdivision, or a governmental entity and its employee acting within the scope of his official duty, the provisions in the Tort Claims Act regarding the statute of limitations provided in Section 15-78-110 shall apply in lieu of subsection (C) of this section.

(3) In any action authorized in subsection (A) and brought against the State, an agency, a political subdivision, or a governmental entity and its employee acting within the scope of his official duty, the provisions in the Tort Claims Act regarding the limits on liability for damages as provided in Section 15-78-120(a) shall apply to all awards of damages under item (2) of subsection (A) of this section.

(4) In any action authorized in subsection (A) and brought against the State, an agency, a political subdivision, or a governmental entity and its employee acting within the scope of his official duty, the provisions in the Tort Claims Act prohibiting the award of punitive damages as provided in Section 15-78-120(B) shall apply in lieu of item (3) of subsection (A) of this section.

(5) For purposes of this subsection, the terms "State", "agency", "political subdivision", "governmental entity", "employee", and "scope of his official duty" have the same meanings as provided in the Tort Claims Act.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-140. Mobile tracking devices; contents of application for order authorizing use; standards for installation and monitoring; definition.

(A) The Attorney General or any solicitor may make application to a judge of competent jurisdiction for an order authorizing or approving the installation and use of a mobile tracking device by the South Carolina Law Enforcement Division or any law enforcement entity of a political subdivision of this State.

(B) An application under subsection (A) of this section must include:

(1) a statement of the identity of the applicant;

(2) a certification by the applicant that probable cause exists to believe that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by the South Carolina Law Enforcement Division or any law enforcement entity of a political subdivision of this State which may provide evidence relating to any offense or any evidence of any conspiracy or solicitation to commit any violation of the laws of this State;

(3) a statement of the offense to which the information likely to be obtained relates; and

(4) a statement whether it may be necessary to use and monitor the mobile tracking device outside the jurisdiction of the court from which the authorization is being sought.

(C) Upon application made as provided under subsection (B), the court, upon a finding that the certification and statements required by subsection (B) have been made in the application and probable cause exists, must enter an ex parte order authorizing the installation and use of a mobile tracking device. The order may authorize the use of the device within the jurisdiction of the court and outside that jurisdiction but within the State of South Carolina if the device is installed within the jurisdiction of the court.

(D) A court may require greater specificity or additional information beyond that which is required by this section as a requisite for issuing an order.

(E) The standards established by the United States Supreme Court for the installation and monitoring of mobile tracking devices apply to the installation and use of any device as authorized by this section.

(F) As used in this section, a "tracking device" means an electronic or mechanical device which permits the tracking of the movement of a person or object.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



Section 17-30-145. Surveillance training requirements.

Any SLED agent or an individual operating under a contract with the South Carolina Law Enforcement Division authorized under the provisions of this chapter to intercept wire, oral, or electronic communications must undergo training by SLED in conducting such surveillance with emphasis on techniques for minimizing the interception of communications that fall outside of the communications subject to interception pursuant to the provisions of this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.









Title 18 - Appeals

CHAPTER 1 - GENERAL PROVISIONS

Section 18-1-10. Title covers all appeals in civil and criminal actions; exceptions.

The only mode of reviewing a judgment or order in a civil or criminal action, other than the mode prescribed for particular matters in Titles 14, 15, and 17, shall be as prescribed by this title.

HISTORY: 1962 Code Section 7-1; 1952 Code Section 7-1; 1942 Code Section 771; 1932 Code Section 771; Civ. P. '22 Section 636; Civ. P. '12 Section 374; Civ. P. '02 Section 335; 1870 (14) 349; 1960 (51) 1750.



Section 18-1-20. Definitions.

As used in reference to courts and court procedure in this Title the following terms shall be interpreted as follows:

(1) The words "real property" and "real estate" are coextensive with lands, tenements and hereditaments.

(2) The words "personal property" include money, goods, chattels, things in action and evidences of debt.

(3) The word "property" includes real and personal property.

(4) The word "clerk" signifies the clerk of the court in which the action is pending and, in the Supreme Court or the court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 7-16; 1952 Code Sections 7-16 to 7-19; 1942 Code Sections 897-900; 1932 Code Sections 897-900; Civ. P. '22 Sections 845-848; Civ. P. '12 Sections 482-485; Civ. P. '02 Sections 444-447; 1870 (14) 466-469; 1960 (51) 1926; 1999 Act No. 55, Section 25, eff June 1, 1999.



Section 18-1-30. Who may appeal.

Any party aggrieved may appeal in the cases prescribed in this title.

HISTORY: 1962 Code Section 7-2; 1952 Code Section 7-2; 1942 Code Section 773; 1932 Code Section 773; Civ. P. '22 Section 638; Civ. P. '12 Section 376; Civ. P. '02 Section 337; 1870 (14) 351.



Section 18-1-40. Appeals by corporations in criminal cases.

In all criminal cases against corporations the right of appeal shall be preserved and the procedure therein shall be such as is now provided by law in other appeals in criminal cases.

HISTORY: 1962 Code Section 7-3; 1952 Code Section 7-3; 1942 Code Section 992; 1932 Code Section 992; Civ. C. '22 Section 4300; Civ. C. '12 Section 2833; 1911 (27) 41.



Section 18-1-70. Notice of appeal shall stay execution of sentence.

In criminal cases service of notice of appeal in accordance with law shall operate as a stay of the execution of the sentence until the appeal is finally disposed of.

HISTORY: 1962 Code Section 7-6; 1952 Code Section 7-6; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256.



Section 18-1-80. Confinement until bail given.

Pending such appeal the defendant shall still remain in confinement until he give bail in such sum and with such sureties as to the court shall seem proper.

HISTORY: 1962 Code Section 7-7; 1952 Code Section 7-7; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256.



Section 18-1-90. When bail may be allowed.

Bail may be allowed to the defendant in all cases in which the appeal is from the trial, conviction, or sentence for a criminal offense. However, bail is not allowed when the defendant has been sentenced to death, life imprisonment, or imprisonment for more than ten years.

HISTORY: 1962 Code Section 7-8; 1952 Code Section 7-8; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256; 1996 Act No. 400, Section 1, eff June 4, 1996.



Section 18-1-100. Amendment to cure failure to perfect appeal.

When a party shall give, in good faith, notice of appeal from a judgment or order and shall omit, through mistake, to do any other act necessary to perfect the appeal or to stay proceedings the court may permit an amendment on such terms as may be just.

HISTORY: 1962 Code Section 7-9; 1952 Code Section 7-9; 1942 Code Section 775; 1932 Code Section 775; Civ. P. '22 Section 640; Civ. P. '12 Section 378; Civ. P. '02 Section 339; 1870 (14) 353; 1878 (16) 698; 1880 (17) 368; 1912 (27) 625.



Section 18-1-120. How parties shall be designated on appeal.

The party appealing shall be known as the appellant and the adverse party as the respondent. But the title of the action shall not be changed in consequence of the appeal.

HISTORY: 1962 Code Section 7-11; 1952 Code Section 7-11; 1942 Code Section 774; 1932 Code Section 774; Civ. P. '22 Section 639; Civ. P. '12 Section 377; Civ. P. '02 Section 338; 1870 (14) 352.



Section 18-1-130. Review of intermediate orders affecting judgment.

Upon an appeal from a judgment the court may review any intermediate order involving the merits and necessarily affecting the judgment.

HISTORY: 1962 Code Section 7-12; 1952 Code Section 7-12; 1942 Code Section 777; 1932 Code Section 777; Civ. P. '22 Section 642; Civ. P. '12 Section 380; Civ. P. '02 Section 341; 1870 (14) 355.



Section 18-1-140. Judgment on appeal.

Upon an appeal from a judgment or order the appellate court may reverse, affirm or modify the judgment or order appealed from as to any or all of the parties and may, if necessary or proper, order a new trial. When the judgment is reversed or modified the appellate court may make complete restitution of all property and rights lost by the erroneous judgment.

HISTORY: 1962 Code Section 7-13; 1952 Code Section 7-13; 1942 Code Section 778; 1932 Code Section 778; Civ. P. '22 Section 643; Civ. P. '12 Section 381; Civ. P. '02 Section 342; 1870 (14) 356; 1960 (51) 1751.



Section 18-1-150. Certiorari to magistrates or municipal court.

Whenever a person shall have been convicted in a municipal court or a magistrates court such person shall have the right, upon petition, to obtain from any circuit judge or justice of the Supreme Court at chambers or in open court a writ of certiorari requiring such municipal court or magistrate to certify the entire record of the case together with a copy of the municipal ordinance or a reference to the statute involved, as the case may be, and including the rulings, findings and sentence, returnable at such time as such circuit judge or justice of the Supreme Court may direct, and upon the hearing of the writ such circuit judge or justice of the Supreme Court shall have the same jurisdiction of the entire matter as circuit judges now have in cases appealed from municipal courts or magistrates courts.

HISTORY: 1962 Code Section 7-14; 1952 Code Section 7-14; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



Section 18-1-160. Where undertakings must be filed.

The various undertakings required to be given by this title must be filed with the clerk of the court, unless the court expressly provides for a different disposition.

HISTORY: 1962 Code Section 7-15; 1952 Code Section 7-15; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 438.



Section 18-1-170. Rules of construction.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this title.

HISTORY: 1962 Code Section 7-20; 1952 Code Section 7-20; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.






CHAPTER 3 - APPEALS FROM MAGISTRATES IN CRIMINAL CASES

Section 18-3-10. Appeals to Court of Common Pleas.

Every person convicted before a magistrate of any offense whatever and sentenced may appeal from the sentence to the Court of Common Pleas for the county.

HISTORY: 1962 Code Section 7-101; 1952 Code Section 7-101; 1942 Code Section 1024; 1932 Code Section 1024; Cr. P. '22 Section 144; Cr. C. '12 Section 93; Cr. C. '02 Section 66; G. S. 2646; R. S. 66; 1870 (14) 403; 1937 (40) 80; 1994 Act No. 520, Section 4, eff September 23, 1994.



Section 18-3-20. How appeals shall be taken and prosecuted.

All appeals from magistrates' courts in criminal causes shall be taken and prosecuted as prescribed in this chapter.

HISTORY: 1962 Code Section 7-102; 1952 Code Section 7-102; 1942 Code Section 1024; 1932 Code Section 1024; Cr. P. '22 Section 114; Cr. C. '12 Section 93; Cr. C. '02 Section 66; G. S. 2646; R. S. 66; 1870 (14) 403; 1937 (40) 80.



Section 18-3-30. Time for appeal and statement of grounds; payment of fine does not waive right of appeal.

(A) The appellant, within ten days after sentence, shall file notice of appeal with the clerk of circuit court and shall serve notice of appeal upon the magistrate who tried the case and upon the designated agent for the prosecuting agency or attorney who prosecuted the charge, stating the grounds upon which the appeal is founded.

(B) A person convicted in magistrates court who pays a fine assessed by the court does not waive his right of appeal and, upon proper notice, may appeal his conviction within the time allotted in this section.

HISTORY: 1962 Code Section 7-103; 1952 Code Section 7-103; 1942 Code Section 1025; 1932 Code Section 1025; Cr. P. '22 Section 115; Cr. C. '12 Section 94; Cr. C. '02 Section 67; 1880 (17) 493; 1968 (55) 2309; 1973 (58) 359; 2010 Act No. 269, Section 1, eff June 24, 2010.



Section 18-3-40. Papers shall be filed with clerk of court.

Within ten days after service the magistrate shall file the notice in the office of the clerk of court, together with the record, a statement of all the proceedings in the case, and the testimony taken at the trial as provided in Section 22-3-790.

HISTORY: 1962 Code Section 7-104; 1952 Code Section 7-104; 1942 Code Section 1026; 1932 Code Section 1026; Cr. P. '22 Section 116; Cr. C. '12 Section 95; Cr. C. '02 Section 68; G. S. 2648; R. S. 68; 1880 (17) 493; 1987 Act No. 49 Section 1, eff April 27, 1987.



Section 18-3-50. How bail shall be given.

Upon service of the notice the magistrate shall, on demand of the defendant, admit him to bail in such reasonable sum, and with good sureties, as the magistrate may require, with conditions:

(1) to appear at the court appealed to and at any subsequent term to which the case may be continued, if not previously surrendered, and so from term to term until the final decree, sentence or order of the court thereon;

(2) to abide such final sentence, order or decree and not depart without leave; and

(3) in the meantime to keep the peace and be of good behavior.

HISTORY: 1962 Code Section 7-105; 1952 Code Section 7-105; 1942 Code Section 1027; 1932 Code Section 1027; Cr. P. '22 Section 117; Cr. C. '12 Section 96; Cr. C. '02 Section 69; G. S. 2649; R. S. 69; 1880 (17) 493.



Section 18-3-60. Clerk shall enter case on motion calendar of court of common pleas.

The clerk of court, upon receipt of the case, shall place it upon the motion calendar of the court of common pleas.

HISTORY: 1962 Code Section 7-106; 1952 Code Section 7-106; 1942 Code Section 1028; 1932 Code Section 1028; Cr. P. '22 Section 118; Cr. C. '12 Section 97; Cr. C. '02 Section 70; G. S. 2650; R. S. 70; 1880 (17) 493; 1994 Act No. 520, Section 5, eff September 23, 1994.



Section 18-3-70. No examination of witnesses; action of court.

The appeal must be heard by the Court of Common Pleas upon the grounds of exceptions made and upon the papers required under this chapter, without the examination of witnesses in that court. And the court may either confirm the sentence appealed from, reverse or modify it, or grant a new trial, as to the court may seem meet and conformable to law.

HISTORY: 1962 Code Section 7-107; 1952 Code Section 7-107; 1942 Code Section 1029; 1932 Code Section 1029; Cr. P. '22 Section 119; Cr. C. '12 Section 98; Cr. C. '02 Section 71; G. S. 2651; R. S. 71; 1880 (17) 493; 1994 Act No. 520, Section 6, eff September 23, 1994.






CHAPTER 7 - APPEALS TO CIRCUIT AND COUNTY COURTS IN OTHER CASES

Section 18-7-10. Appeals from inferior courts; supersedeas.

When a judgment is rendered by a magistrates court, by the governing body of a county or by any other inferior court or jurisdiction, save the probate court, the appeal shall be to the circuit court of the county wherein the judgment was rendered and shall amount to a supersedeas if the party against whom judgment is rendered shall execute a good and sufficient bond with surety to pay the amount of the judgment and costs in the event that he fail to sustain such appeal. And in all cases in which such bond with surety shall be filed no executions shall issue until the termination of such appeal. Provided, that in any county in which a county court exists, appeals in such cases, except those from the probate courts and those that exceed the jurisdictional amounts of the respective county courts, shall be to the county court of the county.

HISTORY: 1962 Code Section 7-301; 1952 Code Section 7-301; 1942 Code Section 794; 1932 Code Section 794; Civ. P. '22 Section 659; Civ. P. '12 Section 397; Civ. P. '02 Section 358; 1870 (14) 369; 1887 (19) 832; 1937 (40) 81.



Section 18-7-20. When and how appeal shall be taken.

The appellant, within thirty days after written notice of judgment has been given him or his attorney by the magistrate, recorder, or judge of the municipal court, except when the judgment is announced at the trial in the presence of the appellant or his attorney then no written notice is necessary, shall serve a notice of appeal, stating the grounds upon which the appeal is founded. If the judgment is rendered upon process not personally served and the defendant did not appear, he has thirty days after personal notice of the judgment to serve the notice of appeal provided for in this section.

HISTORY: 1962 Code Section 7-302; 1952 Code Section 7-302; 1942 Code Section 795; 1932 Code Section 795; Civ. P. '22 Section 660; Civ. P. '12 Section 398; Civ. P. '02 Section 359; 1870 (14) 70; 1911 (27) 140; 1973 (58) 171; 1989 Act No. 20, Section 1, eff March 12, 1989.



Section 18-7-30. Contents of notice of appeal.

In the notice of appeal the appellant shall state in what particular or particulars he claims the judgment should have been more favorable to him. If he claims that the amount of judgment is less favorable to him than it should have been, he shall state what should have been its amount.

HISTORY: 1962 Code Section 7-303; 1952 Code Section 7-303; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502 Section 20; 1880 (17) 297.



Section 18-7-60. Return; when and how made.

The court below shall thereupon, after ten days and within thirty days after service of the notice of appeal, make a return to the appellate court of the testimony, proceedings and judgment and file it in the appellate court.

HISTORY: 1962 Code Section 7-306; 1952 Code Section 7-306; 1942 Code Section 798; 1932 Code Section 798; Civ. P. '22 Section 663; Civ. P. '12 Section 401; Civ. P. '02 Section 362; 1870 (14) 377; 1880 (17) 306; 1972 (57) 2484.



Section 18-7-70. Return; how made if magistrate is out of office.

When a magistrate by whom a judgment appealed from was rendered shall have gone out of office before a return is ordered, he shall, nevertheless, make a return in the same manner and with the like effect as if he were still in office.

HISTORY: 1962 Code Section 7-307; 1952 Code Section 7-307; 1942 Code Section 799; 1932 Code Section 799; Civ. P. '22 Section 664; Civ. P. '12 Section 402; Civ. P. '02 Section 363; 1870 (14) 378.



Section 18-7-80. Return; further return when original is defective.

If the return be defective the appellate court may direct a further or amended return as often as may be necessary and may compel a compliance with its order. And the court shall always be deemed open for this purpose.

HISTORY: 1962 Code Section 7-308; 1952 Code Section 7-308; 1942 Code Section 800; 1932 Code Section 800; Civ. P. '22 Section 665; Civ. P. '12 Section 403; Civ. P. '02 Section 364; 1870 (14) 379; 1972 (57) 2484.



Section 18-7-90. Return; effect of dead, insane, or absent magistrate.

If a magistrate whose judgment is appealed from shall die, become insane or remove from the State before having made a return, the appellate court may examine witnesses on oath as to the facts and circumstances of the trial or judgment and determine the appeal as if the facts had been returned by the magistrate. If he shall have removed to another county within the State the appellate court may compel him to make the return as if he were still within the county where the judgment was rendered.

HISTORY: 1962 Code Section 7-309; 1952 Code Section 7-309; 1942 Code Section 801; 1932 Code Section 801; Civ. P. '22 Section 666; Civ. P. '12 Section 404; Civ. P. '02 Section 365; 1870 (14) 380.



Section 18-7-100. Offer to allow revision of judgment of magistrate.

Within fifteen days after the service of the notice of the appeal the respondent may serve upon the appellant and the magistrate an offer in writing to allow the judgment to be corrected in any of the particulars mentioned in the notice of appeal. The appellant may thereupon, and within five days thereafter, file with the magistrate a written acceptance of such offer, and in such case the magistrate shall thereupon make a minute of such acceptance in his docket and correct the judgment accordingly, and the judgment, so corrected, shall stand as his judgment and be enforced accordingly; and any execution which has been issued upon the judgment appealed from shall be amended by the magistrate to correspond with the amended judgment. If the offer be made and accepted by the appellant, the appellant shall recover all his disbursements on appeal and all his costs in the court below.

HISTORY: 1962 Code Section 7-310; 1952 Code Section 7-310; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-110. Offer to allow judgment on appeal.

In any appeal either party may, at any time before the trial, serve upon the opposite party an offer, in writing, to allow judgment to be taken against him for the sum or property or to the effect in such offer specified, and with or without costs as the offer shall specify. If the party receiving such offer accept it and give notice thereof in writing within ten days, he may file the return and offer, with an affidavit of service of notice of acceptance thereof, and judgment shall be entered thereon according to the offer. If the notice of acceptance be not given, the offer is to be deemed withdrawn and cannot be given in evidence.

HISTORY: 1962 Code Section 7-311; 1952 Code Section 7-311; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-130. Hearing of appeal.

The appeal shall be heard by the court upon all the papers in the case, including the testimony on the trial, which shall be taken down in writing and signed by the witnesses, and the grounds of exception made, without the examination of witnesses in court. The appeal shall be heard on the original papers and no copy thereof need be furnished for the use of the court.

HISTORY: 1962 Code Section 7-313; 1952 Code Section 7-313; 1942 Code Sections 794, 803; 1932 Code Sections 794, 803; Civ. P. '22 Sections 659, 668; Civ. P. '12 Sections 397, 406; Civ. P. '02 Sections 358, 367; 1870 (14) 369, 382; 1887 (19) 832; 1937 (40) 81.



Section 18-7-140. Powers of appellate court; amendment of pleadings.

The court shall have the same power over its own determinations, and shall render judgment thereon in the same manner, as the circuit court in actions pending therein, without trial by jury, and may allow either party to amend his pleadings upon such terms as shall be just.

HISTORY: 1962 Code Section 7-314; 1952 Code Section 7-314; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-150. New trial below when defendant did not appear.

If (a) the appellant failed to appear before the magistrate, (b) it is shown by the affidavits served by the appellant, or otherwise, that manifest injustice has been done and (c) the appellant satisfactorily excuses his default, the court may, in its discretion, set aside or suspend judgment and order a new trial before the same or any other magistrate in the same county at such time and place and on such terms as the court may deem proper. When a new trial shall be ordered before a magistrate the parties must appear before him according to the order of the court and the same proceedings must thereupon be had in the action as on the return of a summons personally served.

HISTORY: 1962 Code Section 7-315; 1952 Code Section 7-315; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-160. Motions for new trial in appellate court; other procedural rules.

Either party may move for a new trial in the appellate court on a case or exceptions, or otherwise, and such motion may be made before or after judgment has been entered; and the provisions of this code in relation to the proceedings, exceptions to the decisions of the court, making and settling cases and exceptions, motions for new trials and making up the judgment roll in the circuit court are hereby made applicable to all appeals brought up for trial as in this chapter provided.

HISTORY: 1962 Code Section 7-316; 1952 Code Section 7-316; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-170. Judgment on appeal.

Upon hearing the appeal the appellate court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits. In giving judgment the court may affirm or reverse the judgment of the court below, in whole or in part, as to any or all the parties and for errors of law or fact.

HISTORY: 1962 Code Section 7-317; 1952 Code Section 7-317; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-180. Judgment on appeal; appeals on errors in fact.

If the appeal is founded on an error in fact in the proceedings, not affecting the merits of the action and not within the knowledge of the magistrate, the court may determine the alleged error in fact on affidavits and may, in its discretion, inquire into and determine the alleged error upon examination of the witnesses. Every issue of fact so joined or brought upon an appeal shall be tried in the manner provided in Section 18-7-130.

HISTORY: 1962 Code Section 7-318; 1952 Code Section 7-318; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-190. Judgment on appeal; appeals on issue of law.

If the issue joined before the magistrate was an issue of law, the court shall render judgment thereon according to the law of the case; and if such judgment be against the pleadings of either party, an amendment of such pleading may be allowed on the same terms, and in like case, as pleadings in actions in the circuit court, and the court may thereupon require the opposite party to answer such amended pleading or join issue thereon, as the case may require, summarily. If upon an appeal in an issue of law the court should adjudge the pleading complained of to be valid, it shall, in like manner, require the opposite party summarily to answer such pleading or join issue thereon, as the case may require.

HISTORY: 1962 Code Section 7-319; 1952 Code Section 7-319; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



Section 18-7-200. Procedure upon reversal of judgment already paid.

If the judgment below, or any part thereof, be paid or collected and the judgment be afterwards reversed, the appellate court shall order the amount paid or collected to be restored, with interest from the time of such payment or collection. The order may be obtained on proof of the facts made at or after the hearing, upon a previous notice of six days; and if the order shall be made before the judgment is entered, the amount may be included in the judgment.

HISTORY: 1962 Code Section 7-320; 1952 Code Section 7-320; 1942 Code Section 807; 1932 Code Section 807; Civ. P. '22 Section 672; Civ. P. '12 Section 410; Civ. P. '02 Section 371; 1870 (14) 386.



Section 18-7-210. Judgment roll.

To every judgment upon an appeal there shall be annexed the return on which it was heard, the notice of appeal and any offer, decision of the court, exceptions or case and all orders and papers in any way involving the merits and necessarily affecting the judgment, all of which shall be filed with the clerk of the court and shall constitute the judgment roll.

HISTORY: 1962 Code Section 7-321; 1952 Code Section 7-321; 1942 Code Section 805; 1932 Code Section 805; Civ. P. '22 Section 670; Civ. P. '12 Section 408; Civ. P. '02 Section 369; 1870 (14) 383.



Section 18-7-220. Costs on appeal.

Costs shall be allowed to the prevailing party in judgments rendered on appeal in all cases, with the exceptions and limitations stated in Sections 18-7-230 to 18-7-300.

HISTORY: 1962 Code Section 7-322; 1952 Code Section 7-322; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-230. Effect of failure to state error in judgment below on award of costs.

If in the notice of appeal the appellant shall not state in what particular or particulars he claims the judgment should have been more favorable to him, he shall not be entitled to costs unless the judgment appealed from shall be wholly reversed.

HISTORY: 1962 Code Section 7-323; 1952 Code Section 7-323; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-240. Costs when appellant gains less than ten dollars by appeal.

The appellant shall not recover costs unless the judgment appealed from shall be reversed on such appeal or be made more favorable to him to the amount of at least ten dollars.

HISTORY: 1962 Code Section 7-324; 1952 Code Section 7-324; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-250. Effect of rejection of offer under Section 18-7-100 on award of costs.

If an offer be made under the provisions of Section 18-7-100 and be not accepted and the judgment in the appellate court be not at least ten dollars more favorable to the appellant than the offer of the respondent, the respondent shall recover costs.

HISTORY: 1962 Code Section 7-325; 1952 Code Section 7-325; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-260. Effect of rejection of offer under Section 18-7-110 on award of costs.

If an offer be made under the provisions of Section 18-7-110 and be not accepted and if the party to whom such offer is made fail to obtain a judgment more favorable to him by at least ten dollars than that specified in the offer, then he shall not recover costs but must pay the other party's costs from the date of the service of the offer.

HISTORY: 1962 Code Section 7-326; 1952 Code Section 7-326; 1942 Code Sections 804, 809; 1932 Code Sections 804, 809; Civ. P. '22 Sections 669, 674; Civ. P. '12 Sections 407, 412; Civ. P. '02 Sections 368, 373; 1870 (14) 383; 1873 (15) 502 Section 20; 1880 (17) 297 Sections 2, 7.



Section 18-7-270. When award of costs is in discretion of court.

If the judgment appealed from be reversed in part and affirmed as to the residue, the amount of costs allowed to either party shall be such sum as the appellate court may award. If the judgment be reversed for an error of fact in the proceedings not affecting the merits, costs shall be in the discretion of the court.

HISTORY: 1962 Code Section 7-327; 1952 Code Section 7-327; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297; 1972 (57) 2602.



Section 18-7-280. Award of costs when appeal is dismissed for want of prosecution.

If the appeal be dismissed for want of prosecution, as provided by Section 18-7-120, no costs shall be allowed to either party.

HISTORY: 1962 Code Section 7-328; 1952 Code Section 7-328; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-290. Award of costs to appellant shall include costs below.

Whenever costs are awarded to the appellant and when the judgment in the suit before the court below was against such appellant, he shall further be allowed to tax the costs incurred by him which he would have been entitled to recover in case the judgment below had been rendered in his favor.

HISTORY: 1962 Code Section 7-329; 1952 Code Section 7-329; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



Section 18-7-300. Setoff of costs against recovery.

If, upon an appeal, a recovery for any debt or damages be had by one party and costs be awarded to the other party, the court shall set off such costs against such debt or damages and render judgment for the balance.

HISTORY: 1962 Code Section 7-330; 1952 Code Section 7-330; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.






CHAPTER 9 - APPEALS TO SUPREME COURT AND COURT OF APPEALS

Section 18-9-10. When appeal may be taken.

An appeal may be taken to the Supreme Court or the Court of Appeals in the cases mentioned in Sections 14-3-320 and 14-3-330. The procedure for taking an appeal is as provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 7-401; 1952 Code Section 7-401; 1942 Code Section 780; 1932 Code Section 780; Civ. P. '22 Section 645; Civ. P. '12 Section 383; Civ. P. '02 Section 344; 1870 (14) 358; 1991 Act No. 115, Section 3, eff June 5, 1991; 1999 Act No. 55, Section 26, eff June 1, 1999.



Section 18-9-20. Review of convictions of capital offenses.

The Supreme Court shall review each conviction of a capital offense by any court in this State.

HISTORY: 1962 Code Section 7-401.1; 1974 (58) 2361.



Section 18-9-30. Appeals in probate matters.

The Supreme Court and the Court of Appeals shall have jurisdiction of all questions of law arising in the course of the proceedings of the circuit court in probate matters in the same manner as provided by law in other cases.

HISTORY: 1962 Code Section 7-402; 1952 Code Section 7-402; 1942 Code Section 229; 1932 Code Section 229; Civ. P. '22 Section 186; Civ. P. '12 Section 62; Civ. P. '02 Section 56; 1870 (14) 56; 1999 Act No. 55, Section 27, eff June 1, 1999.



Section 18-9-40. Statement of questions of law and facts when questions certified.

When the circuit court shall render judgment upon a verdict taken, subject to the opinion of the court, the questions or conclusions of law together with a concise statement of the facts upon which they arose shall be prepared by and under the direction of the court, shall be filed with the judgment roll, and shall be considered a part of the judgment roll for the purposes of a review in the Supreme Court or the Court of Appeals.

HISTORY: 1962 Code Section 7-403; 1952 Code Section 7-403; 1942 Code Section 780; 1932 Code Section 780; Civ. P. '22 Section 645; Civ. P. '12 Section 383; Civ. P. '02 Section 344; 1870 (14) 358; 1999 Act No. 55, Section 28, eff June 1, 1999.



Section 18-9-50. Practice and proceedings on appeal from courts of general sessions.

The practice and proceedings in cases of appeal from the courts of general sessions shall conform to the practice and proceedings in cases of appeal from the courts of common pleas.

HISTORY: 1962 Code Section 7-404; 1952 Code Section 7-404; 1942 Code Section 1033; 1932 Code Section 1033; Cr. P. '22 Section 123; Cr. C. '12 Section 102; Cr. C. '02 Section 75; R. S. 74; 1884 (18) 737.



Section 18-9-130. Effect of notice of appeal on execution of judgment; sale of defendant's property; appeal in civil action involving signatory of Master Settlement Agreement.

(A)(1) A notice of appeal from a judgment directing the payment of money does not stay the execution of the judgment unless the presiding judge before whom the judgment was obtained grants a stay of execution. If the presiding judge grants a stay of execution and requires a bond or other surety to guarantee the payment of the judgment pending the appeal, the amount of the bond or other surety may not exceed the amount of the judgment or:

(a) twenty-five million dollars, whichever is less, for a business entity that employs more than fifty persons and has gross revenues exceeding five million dollars for the previous tax year; or

(b) one million dollars, whichever is less, for all other entities or individuals.

(2) A plaintiff may not enforce a sale of property after a notice of appeal is filed without giving an undertaking or bond to the defendant, with two good sureties, in double the appraised value of the property or double the amount of the judgment, conditioned to pay all damages the defendant may sustain by reason of the sale in case the judgment is reversed. The plaintiff in such a case may not proceed with a sale of defendant's property if the defendant enters into an undertaking, with good sureties, in double the appraised value of the property or the amount of the judgment, to pay the judgment with legal interest and all costs and damages the plaintiff may sustain by reason of the appeal or to produce the property levied on and submit to the sale if the judgment is confirmed.

(B)(1) The appeal of a judgment awarding relief in a civil action, under any legal theory, involving a signatory of the Master Settlement Agreement, as defined in Section 11-47-20(e), or a successor to or affiliate of a signatory to the agreement, automatically stays the execution of that judgment.

(2) The stay described in this subsection is effective upon the filing of the notice of appeal and during the entire course of appellate review of the judgment.

HISTORY: 1962 Code Section 7-412; 1952 Code Section 7-412; 1942 Code Section 782; 1932 Code Section 782; Civ. P. '22 Section 647; Civ. P. '12 Section 385; Civ. P. '02 Section 346; 1870 (14) 360; 1873 (15) 501; 2004 Act No. 216, Section 2, eff April 26, 2004; 2011 Act No. 52, Section 6, eff January 1, 2012.

Editor's Note

2004 Act No. 216, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and applies to all cases pending on or filed on or after that date."

2011 Act No. 52, Section 7, provides as follows:

"SECTION 7. This act takes effect January 1, 2012, and applies to all actions that accrue on or after the effective date except the provisions of SECTION 3 do not apply to any matter pending on the effective date of this act."



Section 18-9-140. New undertaking in case sureties have become insolvent.

Whenever it shall be made satisfactorily to appear to the court that since the execution of an undertaking such as is mentioned in Section 18-9-130 the sureties have become insolvent, the court may by rule or order require the appellant to execute, file and serve a new undertaking meeting the requirements of that section and in case of failure to execute such undertaking within twenty days after the service of a copy of the rule or order requiring such new undertaking, the appeal may, on motion to the court, be dismissed with costs.

HISTORY: 1962 Code Section 7-413; 1952 Code Section 7-413; 1942 Code Section 783; 1932 Code Section 783; Civ. P. '22 Section 648; Civ. P. '12 Section 386; Civ. P. '02 Section 347; 1870 (14) 360.



Section 18-9-150. Deposit or surety when judgment requires delivery of documents or personalty.

If the judgment appealed from directs the assignment or delivery of documents or personal property, the execution of the judgment shall not be stayed by appeal unless the things required to be assigned or delivered be brought into court or placed in the custody of such officer or receiver as the court shall appoint or unless an undertaking be entered into on the part of the appellant, with at least two sureties and in such amount as the court or a judge thereof shall direct, to the effect that the appellant will obey the order of the appellate court upon the appeal.

HISTORY: 1962 Code Section 7-415; 1952 Code Section 7-415; 1942 Code Section 786; 1932 Code Section 786; Civ. P. '22 Section 651; Civ. P. '12 Section 389; Civ. P. '02 Section 350; 1870 (14) 361; 1999 Act No. 55, Section 29, eff June 1, 1999.



Section 18-9-160. Staying judgment to execute conveyance.

If the judgment appealed from directs the execution of a conveyance or other instrument, the execution of the judgment shall not be stayed by the appeal until the instrument shall have been executed and deposited with the clerk with whom the judgment is entered, to abide the judgment of the appellate court.

HISTORY: 1962 Code Section 7-416; 1952 Code Section 7-416; 1942 Code Section 787; 1932 Code Section 787; Civ. P. '22 Section 652; Civ. P. '12 Section 390; Civ. P. '02 Section 351; 1870 (14) 362; 1999 Act No. 55, Section 30, eff June 1, 1999.



Section 18-9-170. Staying judgment for sale or delivery of land.

If the judgment appealed from direct the sale or delivery of possession of real property, the execution of the judgment shall not be stayed unless a written undertaking be executed on the part of the appellant, with two sureties, to the effect that during the possession of such property by the appellant he will not commit or suffer to be committed any waste thereon and that if the judgment be affirmed he will pay the value of the use and occupation of the property from the time of the execution of the undertaking until the delivery of possession thereof pursuant to the judgment, not exceeding a sum to be fixed by a judge of the court by which judgment was rendered and which shall be specified in the undertaking. When the judgment directs the sale of land to satisfy a mortgage thereon or other lien, the undertaking shall provide that in case the judgment appealed from be affirmed and the land be finally sold for less than the judgment debt and costs then the appellant shall pay for any waste committed or suffered to be committed on the land and shall pay a reasonable rental value for the use and occupation of the land from the time of the execution of the undertaking to the time of the sale, but not exceeding the amount of such deficiency, which sum shall be duly entered as a payment on the judgment; and in case the land shall be unimproved land, then in any action or proceedings now pending or hereafter begun in any of the courts of this State the undertaking shall further provide for the payment by appellant, if the judgment be affirmed, of any taxes due at the time of the appeal or already paid by the mortgagee, or becoming due during the pendency of the appeal, and also for the payment by appellant of the interest on the debt falling due during the pendency of such appeal.

HISTORY: 1962 Code Section 7-417; 1952 Code Section 7-417; 1942 Code Section 788; 1932 Code Section 788; Civ. P. '22 Section 653; Civ. P. '12 Section 391; Civ. P. '02 Section 352; 1870 (14) 363; 1898 (22) 689; 1900 (23) 351.



Section 18-9-180. Stay of proceedings upon execution of bond or perfection of appeal.

Whenever the defendant executes the bond mentioned in Sections 18-9-130, 18-9-150 and 18-9-170 or the appeal is perfected as provided by Sections 18-9-150 or 18-9-160, it shall stay all further proceedings in the court below upon the judgment appealed from or upon the matter embraced therein; but the court below may proceed upon any other matter included in the action and not affected by the judgment appealed from.

HISTORY: 1962 Code Section 7-418; 1952 Code Section 7-418; 1942 Code Section 789; 1932 Code Section 789; Civ. P. '22 Section 654; Civ. P. '12 Section 392; Civ. P. '02 Section 353; 1870 (14) 364; 1873 (15) 501.



Section 18-9-190. Dispensing with or limiting security required.

The court below may, in its discretion, dispense with or limit the security required by Sections 18-9-130, 18-9-150 and 18-9-170, when the appellant is an executor, administrator, trustee or other person acting in another's right; and may also limit such security to the amount of less than fifty thousand dollars in the cases mentioned in Sections 18-9-150 and 18-9-170, when it would otherwise, according to those sections, exceed that sum.

HISTORY: 1962 Code Section 7-419; 1952 Code Section 7-419; 1942 Code Section 789; 1932 Code Section 789; Civ. P. '22 Section 654; Civ. P. '12 Section 392; Civ. P. '02 Section 353; 1870 (14) 364; 1873 (15) 501.



Section 18-9-200. Undertakings may be in one instrument or several; service on adverse party.

The undertakings prescribed by Sections 18-9-130, 18-9-140 and 18-9-170 may be in one instrument or several, at the option of the applicant, and a copy, including the names and residences of the sureties, must be served on the adverse party with notice of the appeal unless a deposit is made as provided in Section 15-1-250, and notice thereof given.

HISTORY: 1962 Code Section 7-420; 1952 Code Section 7-420; 1942 Code Section 790; 1932 Code Section 790; Civ. P. '22 Section 655; Civ. P. '12 Section 393; Civ. P. '02 Section 354; 1870 (14) 365; 1873 (15) 501.



Section 18-9-210. Justification by sureties; subsequent justification on new sureties.

An undertaking upon an appeal shall be of no effect, unless it be accompanied by the affidavit of the sureties that they are each worth double the amount specified therein. The respondent may, however, except to the sufficiency of the sureties within ten days after receipt of the notice of appeal; and unless they or other sureties justify before a judge or clerk of the court below, as prescribed by Sections 15-17-270 and 15-17-280, within ten days thereafter, the appeal shall be regarded as if no undertaking had been given. The justification shall be upon notice of not less than five days. No clerk shall take the justification of any surety or sureties in a case in which he may be interested or when either of the parties or such surety or sureties shall be connected with him by affinity or consanguinity within the sixth degree, and in all cases in which the clerk may have approved or disapproved of the sufficiency of a surety or sureties his action may be reviewed, on motion, after notice before a circuit judge. And in case at any time in any action a respondent shall be of opinion that the surety or sureties on any bond already approved are insufficient and shall make affidavit of the fact, setting out the grounds of such belief and serving a copy thereof upon appellant's attorney, then the sureties or other sureties shall justify anew thereon in the same manner and with the same effect as though such new justification were an original justification on such bond.

HISTORY: 1962 Code Section 7-421; 1952 Code Section 7-421; 1942 Code Section 791; 1932 Code Section 791; Civ. P. '22 Section 656; Civ. P. '12 Section 394; Civ. P. '02 Section 355; 1901 (23) 697.



Section 18-9-220. When notice of appeal stays proceedings below.

In cases not provided for in Sections 18-9-130 and 18-9-150 to 18-9-180, the notice of appeal shall stay proceedings in the court below upon the judgment appealed from, except that when it directs the sale of perishable property, the court below may order the property to be sold and the proceeds of the property to be deposited or invested in bonds of this State or of the United States, to abide the judgment of the appellate court.

HISTORY: 1962 Code Section 7-422; 1952 Code Section 7-422; 1942 Code Section 792; 1932 Code Section 792; Civ. P. '22 Section 657; Civ. P. '12 Section 395; Civ. P. '02 Section 356; 1887 (18) 837; 1889 (20) 355; 1999 Act No. 55, Section 31, eff June 1, 1999.



Section 18-9-230. Undertaking must be filed.

The undertaking must be filed with the clerk with whom the judgment or order appealed from was entered.

HISTORY: 1962 Code Section 7-423; 1952 Code Section 7-423; 1942 Code Section 793; 1932 Code Section 793; Civ. P. '22 Section 658; Civ. P. '12 Section 396; Civ. P. '02 Section 357; 1870 (14) 368.



Section 18-9-240. Security provisions apply to appeals in special proceedings.

The provisions of this chapter as to the security to be given upon appeals and as to the stay of proceedings shall apply to appeals taken under item (3) of Section 14-3-330.

HISTORY: 1962 Code Section 7-424; 1952 Code Section 7-424; 1942 Code Section 793; 1932 Code Section 793; Civ. P. '22 Section 658; Civ. P. '12 Section 396; Civ. P. '02 Section 357; 1870 (14) 368.



Section 18-9-270. Judgment of Supreme Court or Court of Appeals.

The Supreme Court or the Court of Appeals may reverse, affirm, or modify the judgment, decree, or order appealed from in whole or in part and as to any or all of the parties, and the judgment shall be remitted to the court below to be enforced according to law.

HISTORY: 1962 Code Section 7-427; 1952 Code Section 7-427; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389; 1999 Act No. 55, Section 32, eff June 1, 1999.



Section 18-9-280. Written opinions required; memorandum opinions.

When a judgment or decree is reversed or affirmed by the Supreme Court every point made and distinctly stated in the cause and fairly arising upon the record of the case shall be considered and decided and the reason thereof shall be concisely and briefly stated in writing and preserved in the record of the case, except the Court may file memorandum opinions in unanimous decisions when the Court determines that a full written opinion would have no precedential value and any one or more of the following circumstances exists and is dispositive of a matter submitted to the Court for decision: (1) that a judgment of the trial court is based on findings of fact which are not clearly erroneous; (2) that the evidence of a jury verdict is not insufficient; (3) that the order of an administrative agency is supported by such quantum of evidence as prescribed by the statute or law under which judicial review is permitted; (4) that no error of law appears.

HISTORY: 1962 Code Section 7-428; 1952 Code Section 7-428; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389; 1976 Act No. 530.



Section 18-9-290. Time for filing decisions.

The justices of the Supreme Court shall file their decisions within sixty days from the last day of the court at which the cases were heard.

HISTORY: 1962 Code Section 7-429; 1952 Code Section 7-429; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389.









Title 19 - Evidence

CHAPTER 1 - GENERAL PROVISIONS

Section 19-1-10. Rules of construction.

The rule of common law, that statutes in derogation of that law are to be strictly construed, has no application to this Title.

HISTORY: 1962 Code Section 26-1; 1952 Code Section 26-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.



Section 19-1-20. "Clerk" defined.

The word "clerk," as used in this title, signifies unless the context otherwise indicates, the clerk of the court where the action is pending.

HISTORY: 1962 Code Section 26-2; 1952 Code Section 26-2; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469.



Section 19-1-30. Pleading shall not be evidence against accused.

No pleading can be used in a criminal prosecution against the defendant as a proof of a fact admitted or alleged in such pleading.

HISTORY: 1962 Code Section 26-3; 1952 Code Section 26-3; 1942 Code Section 475; 1932 Code Section 475; Civ. P. '22 Section 418; Civ. P. '12 Section 207; Civ. P. '02 Section 178; 1870 (14) 180; 1929 (36) 102.



Section 19-1-60. Request for admission of authenticity of documents and other papers.

Either party to a civil action may exhibit to the other or to his attorney at any time before the trial any paper material to the action and request an admission of its genuineness in writing. If the adverse party or his attorney fail to give the admission within four days after the request, and if the party exhibiting the paper be afterwards put to expense in order to prove its genuineness and the same be finally proved or admitted on the trial, such expense shall be paid by the party refusing the admission, unless it appear to the satisfaction of the court that there was good reason for the refusal.

HISTORY: 1962 Code Section 26-6; 1952 Code Section 26-6; 1942 Code Section 673; 1932 Code Section 673; Civ. P. '22 Section 689; Civ. P. '12 Section 427; Civ. P. '02 Section 389; 1870 (14) Section 405.



Section 19-1-70. Proof of negligence by plaintiff in certain motor vehicle cases.

The provisions of Chapter 5, Title 56 declaring prima facie speed limitations shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence on the part of the defendant as the proximate cause of the accident.

HISTORY: 1962 Code Section 26-7; 1952 Code Section 26-7; 1949 (46) 466.



Section 19-1-80. Conditions on examination of witness in criminal proceeding concerning written statement made to public employee.

No witness in any preliminary hearing or in any criminal judicial proceeding of any kind or nature shall be examined or cross-examined by any examiner, solicitor, lawyer or prosecuting officer concerning a written statement formerly made and given to any person employed by this State, or any county, city or municipality thereof, or any part of any such governing body, unless it first be shown that at the time of the making of the statement the witness was given an exact copy of the statement, and that before his examination or cross-examination the witness was given a copy of the statement and allowed a reasonable time in which to read it.

HISTORY: 1962 Code Section 26-7.1; 1952 (47) 1977.



Section 19-1-90. Admissibility in criminal proceeding of written statement made to public employee.

Unless the provisions of Sections 8-15-50 and 19-1-80 have been complied with, no statement such as is referred to in those sections shall be admissible in evidence in any case, nor shall any reference be made to it in the trial of any case.

HISTORY: 1962 Code Section 26-7.2; 1952 (47) 1977.



Section 19-1-100. No statement shall be used for impeachment in civil proceeding unless copy furnished when signed.

No statement taken from and signed by a witness or litigant after July 1, 1966 shall be used in any civil judicial proceeding for the purpose of contradicting, impeaching or attacking the credibility of such a witness or litigant, unless such party shall have been furnished a copy of said statement at the time of its signing.

HISTORY: 1962 Code Section 26-7.3; 1966 (54) 2621.



Section 19-1-110. Introduction of certain instruments or copies issued by common carriers.

It shall be competent (a) to introduce in evidence as prima facie evidence that the same is genuine any instrument purporting to be the original of any waybill, receipt, bill of lading or similar instrument issued by any common carrier or (b) to introduce in evidence a copy of any such instrument as prima facie evidence that the same is a true and correct copy if the adverse party shall fail, upon due notice given, to produce the original instrument.

HISTORY: 1962 Code Section 26-8; 1952 Code Section 26-8; 1942 Code Section 736; 1932 Code Section 736; Civ. P. '22 Section 752; Civ. C. '12 Section 4015; 1910 (26) 695.



Section 19-1-120. Proving signature of absent witness to bond or note; effect of sworn denial of signature.

The absence of a witness to any bond or note shall not be deemed a good cause by any court of justice for postponing a trial respecting the same, but the signature to such bond or note may be proved by other testimony, unless the defendant in his answer shall swear or affirm, according to the form of his religious profession, that the signature to the bond or note in suit is not his, or in case the defendant or defendants should be executors or administrators unless one of them shall swear or affirm, as aforesaid, in his answer that he has cause to believe the signature to such bond or note is not the testator's or intestate's, as the case may be.

HISTORY: 1962 Code Section 26-9; 1952 Code Section 26-9; 1942 Code Sections 709, 710; 1932 Code Sections 709, 710; Civ. P. '22 Sections 725, 726; Civ. C. '12 Sections 3988, 3989; Civ. C. '02 Sections 2884, 2885; G. S. 2213, 2214; R. S. 2348, 2349; 1802 (5) 485.



Section 19-1-130. Situations in which notary's protest is sufficient evidence.

Whenever a notary public who may have made protest for nonpayment of any inland bill or promissory note shall be dead or shall reside out of the county in which the bill or note is sued his protest of such bill or note shall be received as sufficient evidence of notice in any action by any person whatsoever against any of the parties to such bill or note.

HISTORY: 1962 Code Section 26-10; 1952 Code Section 26-10; 1942 Code Section 711; 1932 Code Section 711; Civ. P. '22 Section 727; Civ. C. '12 Section 3990; Civ. C. '02 Section 2886; G. S. 2215; R. S. 2350; 1802 (5) 485.



Section 19-1-140. Use of testimony in subsequent trials when witness is in armed forces.

In all civil causes pending in the courts of this State when a witness has testified and has been cross-examined or the right given the opposing side to cross-examine him his testimony so given may be read in all subsequent trials or hearings concerning the same cause when such witness is in the armed forces of our country.

HISTORY: 1962 Code Section 26-11; 1952 Code Section 26-11; 1943 (43) 278.



Section 19-1-150. Life expectancy tables.

When necessary, in a civil action or other litigation, to establish the life expectancy of a person from any period in his life, whether he is living at the time or not, the table below must be received in all courts and by all persons having power to determine litigation as evidence, along with other evidence as to his health, constitution, and habits, of the life expectancy of the person. In determining the age of a person as of any particular time, periods of six months or more beyond the last full year must be treated as one year in using the table below.

Age Male Female 0 76.62 80.84 1 75.69 79.88 2 74.74 78.91 3 73.76 77.93 4 72.78 76.95 5 71.80 75.96 6 70.81 74.97 7 69.83 73.99 8 68.84 73.00 9 67.86 72.02 10 66.88 71.03 11 65.89 70.05 12 64.91 69.07 13 63.93 68.08 14 62.95 67.10 15 61.98 66.13 16 61.02 65.15 17 60.07 64.17 18 59.12 63.20 19 58.17 62.23 20 57.23 61.26 21 56.29 60.28 22 55.34 59.31 23 54.40 58.34 24 53.45 57.37 25 52.51 56.40 26 51.57 55.43 27 50.62 54.46 28 49.68 53.49 29 48.74 52.53 30 47.79 51.56 31 46.85 50.60 32 45.90 49.63 33 44.95 48.67 34 44.00 47.71 35 43.05 46.75 36 42.11 45.80 37 41.16 44.84 38 40.21 43.89 39 39.27 42.94 40 38.33 42.00 41 37.39 41.05 42 36.46 40.11 43 35.53 39.17 44 34.61 38.23 45 33.69 37.29 46 32.78 36.36 47 31.87 35.43 48 30.97 34.51 49 30.07 33.60 50 29.18 32.69 51 28.28 31.79 52 27.40 30.90 53 26.52 30.01 54 25.65 29.14 55 24.79 28.27 56 23.94 27.41 57 23.10 26.57 58 22.27 25.73 59 21.45 24.90 60 20.64 24.08 61 19.85 23.27 62 19.06 22.47 63 18.29 21.68 64 17.54 20.90 65 16.80 20.12 66 16.08 19.36 67 15.37 18.60 68 14.68 17.86 69 13.99 17.12 70 13.32 16.40 71 12.66 15.69 72 12.01 14.99 73 11.39 14.31 74 10.78 13.64 75 10.18 12.98 76 9.61 12.34 77 9.05 11.71 78 8.50 11.10 79 7.98 10.50 80 7.49 9.92 81 7.01 9.35 82 6.57 8.81 83 6.14 8.29 84 5.74 7.79 85 5.36 7.32 86 5.00 6.87 87 4.66 6.43 88 4.35 6.02 89 4.07 5.64 90 3.81 5.29 91 3.57 4.96 92 3.35 4.61 93 3.15 4.26 94 2.96 3.93 95 2.78 3.63 96 2.62 3.38 97 2.47 3.18 98 2.32 3.02 99 2.19 2.82 100 2.07 2.61 101 1.96 2.42 102 1.86 2.23 103 1.76 2.06 104 1.66 1.89 105 1.57 1.74 106 1.48 1.60 107 1.39 1.47 108 1.30 1.36 109 1.22 1.25 110 1.14 1.16 111 1.07 1.08 112 0.99 1.00 113 0.92 0.93 114 0.85 0.86 115 0.79 0.79 116 0.72 0.73 117 0.66 0.67 118 0.61 0.61 119 0.55 0.56 120 0.50 0.50

HISTORY: 1962 Code Section 26-12; 1952 Code Section 26-12; 1942 Code Section 735; 1932 Code Section 735; Civ. P. '22 Section 751; Civ. C. '12 Section 4014; 1903 (24) 92; 1951 (47) 234; 1963 (53) 93. 1981 Act No. 37; 2004 Act No. 209, Section 1, eff April 26, 2004.

Editor's Note

2004 Act No. 209, Section 2, provides as follows:

"The life expectancy table contained in this section is based on the 2001 Commissioners Standard Ordinary Mortality Table developed by the National Association of Insurance Commissioners."



Section 19-1-160. Nonsealed instruments may be considered as sealed.

Whenever it shall appear from the attestation clause or from any other part of any instrument in writing that it was the intention of the party or parties thereto that such instrument should be a sealed instrument then such instrument shall be construed to be, and shall have the effect of, a sealed instrument although no seal be actually attached thereto.

HISTORY: 1962 Code Section 11-1; 1952 Code Section 11-1; 1942 Code Section 6751; 1932 Code Section 6751; Civ. C. '22 Section 3651; Civ. C. '12 Section 2535; Civ. C. '02 Section 1677; 1899 (23) 48.



Section 19-1-180. Out-of-court statements by certain children.

(A) An out-of-court statement made by a child who is under twelve years of age or who functions cognitively, adaptively, or developmentally under the age of twelve at the time of a family court proceeding brought pursuant to Title 63 concerning an act of alleged abuse or neglect as defined by Section 63-7-20 is admissible in the family court proceeding if the requirements of this section are met regardless of whether the statement would be otherwise inadmissible.

(B) An out-of-court statement may be admitted as provided in subsection (A) if:

(1) the child testifies at the proceeding or testifies by means of videotaped deposition or closed-circuit television, and at the time of the testimony the child is subject to cross-examination about the statement; or

(2)(a) the child is found by the court to be unavailable to testify on any of these grounds:

(i) the child's death;

(ii) the child's physical or mental disability;

(iii) the existence of a privilege involving the child;

(iv) the child's incompetency, including the child's inability to communicate about the offense because of fear;

(v) substantial likelihood that the child would suffer severe emotional trauma from testifying at the proceeding or by means of videotaped deposition or closed-circuit television; and

(b) the child's out-of-court statement is shown to possess particularized guarantees of trustworthiness.

(C) The proponent of the statement shall inform the adverse party of the proponent's intention to offer the statement and the content of the statement sufficiently in advance of the proceeding to provide the defendant with a fair opportunity to prepare a response to the statement before the proceeding at which it is offered. If the child is twelve years of age or older, the adverse party may challenge the professional decision that the child functions cognitively, adaptively, or developmentally under the age of twelve.

(D) In determining whether a statement possesses particularized guarantees of trustworthiness under subsection (B)(2)(b), the court may consider, but is not limited to, the following factors:

(1) the child's personal knowledge of the event;

(2) the age and maturity of the child;

(3) certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) any apparent motive the child may have to falsify or distort the event, including bias, corruption, or coercion;

(5) whether more than one person heard the statement;

(6) whether the child was suffering pain or distress when making the statement;

(7) the nature and duration of any alleged abuse;

(8) whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(9) whether the statement has a ring of verity, has internal consistency or coherence, and uses terminology appropriate to the child's age;

(10) whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement.

(E) The court shall support with findings on the record any rulings pertaining to the child's unavailability and the trustworthiness of the out-of-court statement.

(F) Any hearsay testimony admissible under this section shall not be admissible in any other proceeding.

(G) If the parents of the child are separated or divorced, the hearsay statement shall be inadmissible if (1) one of the parents is the alleged perpetrator of the alleged abuse or neglect and (2) the allegation was made after the parties separated or divorced. Notwithstanding this subsection, a statement alleging abuse or neglect made by a child to a law enforcement official, an officer of the court, a licensed family counselor or therapist, a physician or other health care provider, a teacher, a school counselor, a Department of Social Services staff member, or to a child care worker in a regulated child care facility is admissible under this section.

HISTORY: 1988 Act No. 649, Section 1, eff June 3, 1988; 1992 Act No. 481, Section 1, eff June 23, 1992; 1999 Act No. 104, Section 4, eff June 30, 1999.



Section 19-1-190. South Carolina Unanticipated Medical Outcome Reconciliation Act; legislative purpose; definitions; inadmissibility of certain statements; waiver of inadmissibility; impact of South Carolina Rules of Evidence.

(A) This section may be cited as the "South Carolina Unanticipated Medical Outcome Reconciliation Act".

(B) The General Assembly finds that conduct, statements, or activity constituting voluntary offers of assistance or expressions of benevolence, regret, mistake, error, sympathy, or apology between or among parties or potential parties to a civil action should be encouraged and should not be considered an admission of liability. The General Assembly further finds that such conduct, statements, or activity should be particularly encouraged between health care providers, health care institutions, and patients experiencing an unanticipated outcome resulting from their medical care. Regulatory and accreditation agencies are in some instances requiring health care providers and health care institutions to discuss the outcomes of their medical care and treatment with their patients, including unanticipated outcomes, and studies have shown such discussions foster improved communications and respect between provider and patient, promote quicker recovery by the patient, and reduce the incidence of claims and lawsuits arising out of such unanticipated outcomes. The General Assembly, therefore, concludes certain steps should be taken to promote such conduct, statements, or activity by limiting their admissibility in civil actions.

(C) As used in this section, the term:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers or health care institutions, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Designated meeting" means any meeting scheduled by the health care provider, representative or agent of a health care provider, or representative or agent of a health care institution:

(a) to discuss the outcome including any unanticipated outcome of the provider or institution's medical care and treatment with the patient, patient's relative or representative; or

(b) to offer an expression of benevolence, regret, mistake, error, sympathy, or apology between or among parties or potential parties to a civil action.

(3) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, or a renal dialysis facility.

(4) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(5) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(6) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(7) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(8) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(9) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by or under the supervision of such personnel.

(10) "Unanticipated outcome" means the outcome of a medical treatment or procedure, whether or not resulting from an intentional act, that differs from an expected or intended result of such medical treatment or procedure.

(D) In any claim or civil action brought by or on behalf of a patient allegedly experiencing an unanticipated outcome of medical care, any and all statements, affirmations, gestures, activities, or conduct expressing benevolence, regret, apology, sympathy, commiseration, condolence, compassion, mistake, error, or a general sense of benevolence which are made by a health care provider, an employee or agent of a health care provider, or by a health care institution to the patient, a relative of the patient, or a representative of the patient and which are made during a designated meeting to discuss the unanticipated outcome shall be inadmissible as evidence and shall not constitute an admission of liability or an admission against interest.

(E) The defendant in a medical malpractice action may waive the inadmissibility of the statements defined in subsection (D) of this section.

(F) Nothing in this section affects the South Carolina Rules of Evidence.

HISTORY: 2006 Act No. 373, Section 1, eff June 9, 2006.






CHAPTER 3 - PROOF OF ORDINANCES AND LAWS

Section 19-3-10. Proof of ordinances of municipalities.

In all the courts held in this State the printed ordinances of the municipalities in the State, whether they be in pamphlet or book form, shall be admitted into evidence in such courts and shall constitute prima facie evidence of the genuineness of the same, provided the clerk of such municipality certifies to the correctness of the same.

HISTORY: 1962 Code Section 26-51; 1952 Code Section 26-51; 1942 Code Section 715; 1932 Code Section 715; 1930 (36) 1107.



Section 19-3-110. Short title.

This article may be cited as the "Uniform Judicial Notice of Foreign Law Act."

HISTORY: 1962 Code Section 26-61; 1952 Code Section 26-61; 1948 (45) 1813.



Section 19-3-120. Judicial notice of laws of other United States jurisdictions.

Every court of this State shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States when such common law or statutes shall have been put in issue by the pleadings.

HISTORY: 1962 Code Section 26-62; 1952 Code Section 26-62; 1948 (45) 1813.



Section 19-3-130. Means by which court may inform itself of other United States laws.

The court may inform itself of such laws in such manner as it may deem proper and may call upon counsel to aid it in obtaining such information.

HISTORY: 1962 Code Section 26-63; 1952 Code Section 26-63; 1948(45) 1813.



Section 19-3-140. Court shall determine other United States laws.

The determination of such laws shall be made by the court and not by the jury and shall be reviewable.

HISTORY: 1962 Code Section 26-64; 1952 Code Section 26-64; 1948 (45) 1813.



Section 19-3-150. Parties also may present evidence of other United States laws; notice.

Any party may also present to the trial court any admissible evidence of such laws but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

HISTORY: 1962 Code Section 26-65; 1952 Code Section 26-65; 1948 (45) 1813.



Section 19-3-160. Proof of laws of other jurisdictions.

The law of a jurisdiction other than those referred to in Section 19-3-120 shall be an issue for the court but shall not be subject to the foregoing provisions concerning judicial notice.

HISTORY: 1962 Code Section 26-66; 1952 Code Section 26-66; 1948 (45) 1813.



Section 19-3-170. No evidence of foreign law shall be received or noticed judicially unless pleaded.

No foreign law shall be received in evidence nor shall any court in this State take judicial notice of any foreign law unless such foreign law shall have been appropriately pleaded in the cause in the manner provided by law.

HISTORY: 1962 Code Section 26-67; 1952 Code Section 26-67; 1948 (45) 1813.



Section 19-3-180. Rule of construction.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 26-68; 1952 Code Section 26-68; 1948 (45) 1813.






CHAPTER 5 - PUBLIC DOCUMENTS, RECORDS AND BOOKS

Section 19-5-10. Admissibility of certified copies or certified photostatic copies of documents.

When the original of any instrument, document or other paper is required or authorized by law to be recorded or is kept on file in any public office of the United States or any agency thereof, the State of South Carolina or any agency thereof or any political subdivision of this State and the original of any such paper is required to be kept on file in any such office, is in the possession of any adverse party or has been lost or destroyed, a certified copy of the record of such paper, if it has been recorded, or copy of such paper, certified by the lawful custodian thereof, if it is kept on file in any such office, must be received in evidence in any court of competent jurisdiction in lieu of the original of such paper. A certified photostatic copy of any such paper may be used in lieu of a certified copy thereof, and such certified photostatic copy shall in all respects be treated as a certified copy under the provisions of this section.

HISTORY: 1962 Code Section 26-101; 1952 Code Section 26-101; 1942 Code Section 713; 1942 (42) 1451.



Section 19-5-20. Notice required under Section 19-5-10.

In case of possession of such paper by any adverse party or his agent or attorney no such paper shall be received in evidence unless two days' notice shall have been given to such adverse party or his attorney that a certified copy thereof will be offered in evidence unless the original be produced as required in such notice. But the time of giving notice herein to any such adverse party, his agent or attorney, may be lessened by the officer presiding at trial in which such certified copy may be offered.

HISTORY: 1962 Code Section 26-102; 1952 Code Section 26-102; 1942 Code Section 713; 1942 (42) 1451.



Section 19-5-30. Admissibility of photostatic or certified copies of certain motor vehicle records.

Photostatic, optical disk, or certified copies of motor vehicle registration applications, registrations, notices of cancellation, suspensions or revocations, reports of violations, and documents pertaining to the motor vehicle safety responsibility laws of this State, when certified by the director of the Department of Motor Vehicles, or his designee, as true copies of originals, on file with the Department of Motor Vehicles, shall be admissible in any proceedings in any court in like manner as the original thereof.

HISTORY: 1962 Code Section 26-102.1; 1955 (49) 184; 1993 Act No. 181, Section 278, eff July 1, 1993; 1996 Act No. 459, Section 31, eff June 5, 1996.



Section 19-5-40. Admissibility of certified photographic copy of instrument or record pertaining to business or government when original is lost or destroyed.

Any certified or authenticated photographic copy of any instrument or record in writing used in or acquired in the conduct of business, or of government, in this State shall, upon certification that the original of such instrument or record has been lost or destroyed, be admitted in evidence in any court in this State as the original of such instrument or record would have been admitted when offered.

HISTORY: 1962 Code Section 26-103; 1952 Code Section 26-103; 1948 (45) 2075; 1957 (50) 179.



Section 19-5-50. Evidence of appointment of executors or administrators.

The judge of probate, on application by the executor or administrator of any deceased person to whom letters testamentary or of administration have been granted, shall furnish a true copy of such order as he may make concerning the probate of the will or granting of administration, certified under his hand, which shall be sufficient evidence of the appointment of such executor or administrator in any such court in this State.

HISTORY: 1962 Code Section 26-104; 1952 Code Section 26-104; 1942 Code Section 410; 1932 Code Section 410; Civ. P. '22 Section 366; Civ. C. '12 Section 3954; Civ. C. '02 Section 2850; G. S. 2182; R. S. 2314; 1789 (5) 109; 1839 (11) 62.



Section 19-5-60. Production of instruments required to be recorded as evidence of execution and recording.

The production, without further or other proof, of the original of any instrument in writing, other than a will, required by law to be recorded shall be prima facie evidence of the execution and recording of such instrument if such instrument shall have been recorded in the manner and place and within the time prescribed by law for recording the same and the recording thereof shall have been certified by the clerk of court or register of deeds.

HISTORY: 1962 Code Section 26-105; 1952 Code Section 26-105; 1942 Code Section 723; 1932 Code Section 723; Civ. P. '22 Section 738; Civ. C. '12 Section 4001; Civ. C. '02 Section 2897; 1898 (22) 745; 1900 (23) 347; 1972 (57) 2542.



Section 19-5-70. Applicability of foregoing section when fraud is alleged.

The provisions of Section 19-5-60 shall not apply when any such recorded instrument is assailed or attacked on the ground of fraud in its execution if at least ten days' previous notice in writing of such ground by a pleading or otherwise duly sworn to shall have been given by the party or his attorney so assailing or attacking such instrument to the opposite party or his attorneys.

HISTORY: 1962 Code Section 26-106; 1952 Code Section 26-106; 1942 Code Section 724; 1932 Code Section 724; Civ. P. '22 Section 739; Civ. C. '12 Section 4002; Civ. C. '02 Section 2898; 1898 (22) 745.



Section 19-5-210. Admissibility of certified copies of grants issued by North Carolina.

It shall be lawful, in every court of this State, for any party, plaintiff or defendant, to produce in evidence certified copies of grants under the authority of the state of North Carolina; provided, however, that the person or persons so applying to produce an office copy of a grant in evidence swear that the original grant is lost, destroyed or out of his power to produce and that he has not destroyed, mislaid or in any way willingly, previous to that time, put it out of his power to produce the same with an intention to produce an office copy of the same in evidence.

Nothing herein contained shall be construed to deprive any person in possession of the original grant of any advantage he would have had or derived from possessing the same in case this section had never been passed.

HISTORY: 1962 Code Section 26-121; 1952 Code Section 26-121; 1942 Code Section 721; 1932 Code Section 721; Civ. P. '22 Section 736; Civ. C. '12 Section 3999; Civ. C. '02 Section 2895; G. S. 2224; R. S. 2360; 1731 (3) 303; 1906 (5) 459; 1942 (42) 1451.



Section 19-5-220. Proof of various instruments.

All exemplifications of records, all deeds and bonds or other specialities, all letters of attorney, procuration, or other powers in writing and all testimonials which shall at any time be produced in any of the courts of this State and shall be attested to have been proved, upon oath, under the corporation seal of any mayor or chief officer of any city, borough or town corporate in any foreign state, under the hand of the governor and public seal of any state in the United States or under the notarial seal of any notary public shall be deemed and adjudged good and sufficient in law in any of the courts of judicature in this State, as if the witnesses to such deeds were produced and proved the same viva voce, except as herein otherwise provided.

HISTORY: 1962 Code Section 26-122; 1952 Code Section 26-122; 1942 Code Section 725; 1932 Code Section 725; Civ. P. '22 Section 740; Civ. C. '12 Section 4003; Civ. C. '02 Section 2899; G. S. 2226; R. S. 2362; 1721 (7) 176; 1731 (8) 285.



Section 19-5-230. Foreign evidences of debt shall be admissible only on basis of reciprocity.

No testimonial, probate, certificate or other instrument under the seal of any foreign court of law, notary public or other magistrate or person qualified and empowered to give the same shall be received in the courts of the State as evidence of any debt or demand owing by any person resident within the limits of this State unless it shall appear to the court that testimonials, probates, certificates or other instruments of writing for the purposes aforesaid which shall be issued from any of the courts of this State or by any of the officers thereof authorized and empowered to give the same are received and allowed as evidence in the courts of such foreign country.

HISTORY: 1962 Code Section 26-123; 1952 Code Section 26-123; 1942 Code Section 726; 1932 Code Section 726; Civ. P. '22 Section 741; Civ. C. '12 Section 4004; Civ. C. '02 Section 2899; G. S. 2227; R. S. 2363; 1787 (5) 45.



Section 19-5-310. Effect of finding of presumed death under Federal Missing Persons Act.

A written finding of presumed death made by the Secretary of War, the Secretary of the Navy or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (56 Stat. 143, 1092, and P. L. 408, Ch. 371, 2d Sess. 78th Cong.) 50 U.S.C. App. 1001-1017, as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this State as prima facie evidence of the death of the person therein found to be dead and the date, circumstances and place of his disappearance.

HISTORY: 1962 Code Section 26-131; 1952 Code Section 26-131; 1945 (44) 150.



Section 19-5-320. Effect of report that person is missing, besieged, captured by the enemy or the like.

An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, beleaguered, besieged or captured by an enemy or is dead or alive, made by any officer or employee of the United States authorized by the act referred to in Section 19-5-310 or by any other law of the United States to make the same shall be received in any court, office or other place in this State as prima facie evidence that such person is missing, missing in action, interned in a neutral country, beleaguered, besieged or captured by an enemy or is dead or alive, as the case may be.

HISTORY: 1962 Code Section 26-132; 1952 Code Section 26-132; 1945 (44) 150.



Section 19-5-330. Signature of reports or copies shall prima facie be deemed authorized.

For the purposes of Sections 19-5-310 and 19-5-320 any finding, report or record, or duly certified copy thereof, purporting to have been signed by such officer or employee of the United States as is described in said sections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing the same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same such certified copy shall be prima facie evidence of his authority so to certify.

HISTORY: 1962 Code Section 26-133; 1952 Code Section 26-133; 1945 (44) 150.



Section 19-5-510. Uniform Business Records as Evidence Act.

The term "business" shall include every kind of business, profession, occupation, calling or operation of institutions, whether carried on for profit or not.

A record of an act, condition or event shall, insofar as relevant, be competent evidence if the custodian or other qualified witness testifies to its identity and the mode of its preparation, and if it was made in the regular course of business, at or near the time of the act, condition or event and if, in the opinion of the court, the sources of information, method and time of preparation were such as to justify its admission.

This section may be cited as the Uniform Business Records as Evidence Act.

HISTORY: 1978 Act No. 552 Section 1.



Section 19-5-520. Certified business records.

In addition to those matters provided by Rule 902, South Carolina Rules of Evidence, extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(A) The original or a copy of a domestic record that meets the requirements of Rule 803(6), South Carolina Rules of Evidence, as shown by a certification of the custodian or another qualified person that complies with a state statute or a court rule. Before the trial or hearing, the proponent shall give an adverse party reasonable written notice of the intent to offer the record and shall make the record and certification available for inspection so that the party has a fair opportunity to challenge the record.

(B) In a civil case, the original or a copy of a foreign record that is certified by the custodian or another qualified person and otherwise meets the requirements of subsection (A), modified as follows: the certification, rather than complying with a state statute or court rule, must be signed in a manner that, if falsely made, would subject the maker to a criminal penalty in the jurisdiction where the certification is signed. The proponent also shall meet the notice requirements of subsection (A).

HISTORY: 2015 Act No. 4 (S.177), Section 1, eff March 27, 2015.



Section 19-5-610. Uniform Photographic Copies of Business and Public Records as Evidence Act.

If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

This section shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact or adopt it.

This section may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.

HISTORY: 1978 Act No. 552 Section 2.






CHAPTER 7 - COMPELLING ATTENDANCE OF WITNESSES

Section 19-7-50. Means by which prisoners shall be brought into court as witnesses.

Whenever it shall be necessary to bring any prisoner into court as a witness in any case the presiding judge may order such prisoner to be brought into court, without the necessity of a writ of habeas corpus. And when the said prisoner shall have given his evidence the judge shall cause him to be remanded to the custody of the officer to whose keeping he shall have been originally committed.

HISTORY: 1962 Code Section 26-205; 1952 Code Section 26-205; 1942 Code Section 690; 1932 Code Section 690; Civ. P. '22 Section 706; Civ. C. '12 Section 3971; Civ. C. '02 Section 2867; G. S. 2201; R. S. 2331; 1808 (5) 571.



Section 19-7-60. Process to compel attendance of criminal defendant's witnesses; sanctions for disobedience.

In all criminal prosecutions the accused shall have compulsory process for obtaining witnesses in his favor. The compulsory process shall be in misdemeanors a subpoena under the official signature of the clerk of the court or other judicial officer. Such subpoena or a copy thereof shall be served upon the witness a reasonable time before such witness is required to attend court. For any disobedience to such subpoena the court may punish for contempt.

HISTORY: 1962 Code Section 26-206; 1952 Code Section 26-206; 1942 Code Section 983; 1932 Code Section 983; Cr. P. '22 Section 74; Cr. C. '12 Section 71; Cr. C. '02 Section 45; G. S. 2638; R. S. 45; 1731 (3) 286; 1839 (11) 23; 1896 (22) 102.






CHAPTER 9 - UNIFORM ACT TO SECURE THE ATTENDANCE OF WITNESSES FROM WITHOUT A STATE IN CRIMINAL PROCEEDINGS

Section 19-9-10. Short title.

This chapter may be cited as "Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings."

HISTORY: 1962 Code Section 26-301; 1952 Code Section 26-301; 1948 (45) 1810.



Section 19-9-20. Definitions.

"Witnesses" as used in this chapter shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

HISTORY: 1962 Code Section 26-302; 1952 Code Section 26-302; 1948 (45) 1810.



Section 19-9-30. Holding of hearing when resident is wanted as witness in another state.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies under the seal of such court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

HISTORY: 1962 Code Section 26-303; 1952 Code Section 26-303; 1948 (45) 1810.



Section 19-9-40. Ordering resident witness to attend out-of-state proceedings.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court in which the prosecution is pending or in which a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

HISTORY: 1962 Code Section 26-304; 1952 Code Section 26-304; 1948 (45) 1810.



Section 19-9-50. Delivery of witness to custody of officer of requesting state.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for such hearing. And the judge at the hearing, being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing a subpoena or summons, order that such witness be forthwith taken into custody and delivered to an officer of the requesting state.

HISTORY: 1962 Code Section 26-305; 1952 Code Section 26-305; 1948 (45) 1810.



Section 19-9-60. Penalty for failure to attend as witness out of state.

If the witness who is summoned as provided in Section 19-9-40, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

HISTORY: 1962 Code Section 26-306; 1952 Code Section 26-306; 1948 (45) 1810.



Section 19-9-70. Request by this State for witness from reciprocating state.

If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this State is a material witness in a prosecution pending in a court of record in this State or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Such certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure his attendance in this State. The certificate shall be presented to a judge of a court of record in the county in which the witness is found.

HISTORY: 1962 Code Section 26-307; 1952 Code Section 26-307; 1948 (45) 1810.



Section 19-9-80. Costs and fees paid to nonresident witness.

If the witness is summoned to attend and testify in this State he shall be tendered the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day that he is required to travel and attend as a witness.

HISTORY: 1962 Code Section 26-308; 1952 Code Section 26-308; 1948 (45) 1810.



Section 19-9-90. Limit on time nonresident witness may be kept in State.

A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.

HISTORY: 1962 Code Section 26-309; 1952 Code Section 26-309; 1948 (45) 1810.



Section 19-9-100. Penalty for failure to attend as witness in this State.

If such witness after coming into this State fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

HISTORY: 1962 Code Section 26-310; 1952 Code Section 26-310; 1948 (45) 1810.



Section 19-9-110. Nonresident witness shall not be subject to arrest or service of process.

If a person comes into this State in obedience to a summons directing him to attend and testify in this State, he shall not, while in this State pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

HISTORY: 1962 Code Section 26-311; 1952 Code Section 26-311; 1948 (45) 1810.



Section 19-9-120. Witnesses passing through State shall not be subject to arrest or service of process.

If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

HISTORY: 1962 Code Section 26-312; 1952 Code Section 26-312; 1948 (45) 1810.



Section 19-9-130. Rule of construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact substantially identical legislation.

HISTORY: 1962 Code Section 26-313; 1952 Code Section 26-313; 1948 (45) 1810.






CHAPTER 11 - COMPETENCY OF WITNESSES

Section 19-11-20. "Dead man's" statute.

Notwithstanding the provisions of Section 19-11-10, no party to an action or proceeding, no person who has a legal or equitable interest which may be affected by the event of the action or proceeding, no person who, previous to such examination, has had such an interest, however the same may have been transferred or come to the party to the action or proceeding, and no assignor of anything in controversy in the action shall be examined in regard to any transaction or communication between such witness and a person at the time of such examination deceased, insane or lunatic as a witness against a party then prosecuting or defending the action as executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee or survivor of such deceased person or as assignee or committee of such insane person or lunatic, when such examination or any judgment or determination in such action or proceeding can in any manner affect the interest of such witness or the interest previously owned or represented by him. But when such executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee, survivor or committee shall be examined on his own behalf in regard to such transaction or communication or when testimony of such deceased or insane person or lunatic in regard to such transaction or communication, however the same may have been perpetuated or made competent, shall be given in evidence on the trial or hearing in behalf of such executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee, survivor or committee, then all other persons not otherwise rendered incompetent shall be made competent witnesses in relation to such transaction or communication on said trial or hearing.

HISTORY: 1962 Code Section 26-402; 1952 Code Section 26-402; 1942 Code Section 692; 1932 Code Section 692; Civ. P. '22 Section 708; Civ. P. '12 Section 438; Civ. P. '02 Section 400; 1870 (14) Section 415.



Section 19-11-30. Competency of husband or wife of party as witness.

In any trial or inquiry in any suit, action, or proceeding in any court or before any person having, by law or consent of the parties, authority to examine witnesses or hear evidence, no husband or wife may be required to disclose any confidential or, in a criminal proceeding, any communication made by one to the other during their marriage.

Notwithstanding the above provisions, a husband or wife is required to disclose any communication, confidential or otherwise, made by one to the other during their marriage where the suit, action, or proceeding concerns or is based on child abuse or neglect, the death of a child, or criminal sexual conduct involving a minor.

HISTORY: 1962 Code Section 26-403; 1952 Code Section 26-403; 1942 Code Sections 692, 1012; 1932 Code Sections 692, 1012; Civ. P. '22 Section 708; Cr. P. '22 Section 98; Civ. P. '12 Section 438; Cr. C. '12 Section 91; Civ. P. '02 Section 400; Cr. C. '02 Section 65; G. S. 2644; R. S. 65; 1866 (13) 378; 1870 (14) Section 415; 1986 Act No. 439, eff May 26, 1986; 1992 Act No. 412, Section 3, eff June 2, 1992; 1995 Act No. 104, Section 3, eff September 3, 1995; 2012 Act No. 255, Section 4, eff June 18, 2012.



Section 19-11-50. Testimony of defendant in criminal cases.

The testimony of a defendant in a criminal case shall not be afterwards used against the defendant in any other criminal case, except upon an indictment for perjury founded on that testimony.

HISTORY: 1962 Code Section 26-405; 1952 Code Section 26-405; 1942 Code Sections 1011, 1012; 1932 Code Sections 1011, 1012; Cr. P. '22 Sections 97, 98; Cr. C. '12 Sections 90, 91; Cr. C. '02 Sections 64, 65; G. S. 2642, 2644; R. S. 63, 65; 1866 (13) 378; 1995 Act No. 104, Section 4, eff September 3, 1995.



Section 19-11-80. Privilege against self-incrimination.

No person shall be required to answer any question tending to incriminate himself.

HISTORY: 1962 Code Section 26-408; 1952 Code Section 26-408; 1942 Code Section 1012; 1932 Code Section 1012; Cr. P. '22 Section 98; Cr. C. '12 Section 91; Cr. C. '02 Section 65; G. S. 2644; R. S. 65; 1866 (13) 378.



Section 19-11-90. Priest-penitent privilege.

In any legal or quasi-legal trial, hearing or proceeding before any court, commission or committee no regular or duly ordained minister, priest or rabbi shall be required, in giving testimony, to disclose any confidential communication properly entrusted to him in his professional capacity and necessary and proper to enable him to discharge the functions of his office according to the usual course of practice or discipline of his church or religious body. This prohibition shall not apply to cases where the party in whose favor it is made waives the rights conferred.

HISTORY: 1962 Code Section 26-409; 1959 (51) 344.



Section 19-11-95. Confidences of patients of mental illness or emotional conditions.

(A) For purposes of this section:

(1) "Provider" means a person licensed under the provisions of any of the following and who enters into a relationship with a patient to provide diagnosis, counseling, or treatment of a mental illness or emotional condition:

(a) Chapter 55, Title 40;

(b) Chapter 75, Title 40;

(c) Section 40-63-70 as a licensed master social worker or a licensed independent social worker;

(d) Section 40-33-10 as a registered nurse who meets the requirements of a clinical nurse specialist and who works in the field of mental health.

(2) "Patient" means a person who consults or is interviewed by a provider to diagnose, counsel, or treat a mental illness or emotional condition as authorized in subsection (A)(1).

(3) "Confidence" is a private communication between a patient and a provider or information given to a provider in the patient-provider relationship.

(4) "Written authorization after disclosure", or a similar phrase, includes an authorization in the application or claims procedure of an insurer or a person providing a plan of benefits.

(5) "Mental illness or emotional condition" is defined consistent with accepted diagnostic practices.

(B) Except when permitted or required by statutory or other law, a provider knowingly may not:

(1) reveal a confidence of his patient;

(2) use a confidence of his patient to the disadvantage of the patient;

(3) use a confidence of his patient for the advantage of himself or of a third person, unless the patient gives written authorization after disclosure to him of what confidence is to be used and how it is to be used.

(C) A provider may reveal:

(1) confidences with the written authorization of the patient or patients affected, but only after disclosure to them of what confidences are to be revealed and to whom they will be revealed;

(2) confidences when allowed by statute or other law;

(3) the intention of the patient to commit a crime or harm himself and the information necessary to prevent the crime or harm;

(4) confidences reasonably necessary to establish or collect his fee or to defend himself or his employees against an accusation of wrongful conduct;

(5) in the course of diagnosis, counseling, or treatment, confidences necessary to promote care within the generally recognized and accepted standards, practices, and procedures of the provider's profession;

(6) confidences in proceedings conducted in accord with Sections 40-71-10 and 40-71-20;

(7) confidences with the written authorization of the patient or patients affected for processing their health insurance claims, but only after disclosure to them of what confidences are to be revealed and to whom they will be revealed.

(D) A provider shall reveal:

(1) confidences when required by statutory law or by court order for good cause shown to the extent that the patient's care and treatment or the nature and extent of his mental illness or emotional condition are reasonably at issue in a proceeding; provided, however, confidences revealed shall not be used as evidence of grounds for divorce;

(2) confidences pursuant to a lawfully issued subpoena by a duly constituted professional licensing or disciplinary board or panel;

(3) confidences when an investigation, trial, hearing, or other proceeding by a professional licensing or disciplinary board or panel involves the question of granting a professional license or the possible revocation, suspension, or other limitation of a professional license.

(E) A disclosure pursuant to subsection (C) or (D) is limited to the information and the recipients necessary to accomplish the purpose of the subsection permitting the disclosure.

(F) A person to whom a disclosure is made pursuant to subsections (C)(1), (5), and (7), an employee to whom a disclosure is made pursuant to subsection (G), and any other person to whom a confidence, written or oral, is disclosed by a provider are bound by the same duty of confidentiality as the provider from whom he received the information.

(G) A provider shall exercise reasonable care to prevent his employees, associates, and others whose services are utilized by him from disclosing or using confidences of a patient, except that a provider may reveal the information allowed by subsections (C) and (D) through an employee.

(H) A provider releasing a confidence under the written authorization of the patient or under the provisions of this section is not liable to the patient or other person for release of the confidence to the person authorized to receive it; provided, however, a patient has a cause of action for damages against a provider, associate, agent, employee, or any other person who intentionally, wilfully, or with gross negligence violates the provisions of this section.

(I) Nothing in this section alters the existing requirements of nonproviders to preserve confidences or the requirements of providers subject to Sections 44-23-1090 and 44-52-190.

HISTORY: 1989 Act No. 163, Section 1, eff six months after approval by the Governor (approved June 8, 1989).



Section 19-11-100. Qualified privilege against disclosure for news media; waiver.

(A) A person, company, or entity engaged in or that has been engaged in the gathering and dissemination of news for the public through a newspaper, book, magazine, radio, television, news or wire service, or other medium has a qualified privilege against disclosure of any information, document, or item obtained or prepared in the gathering or dissemination of news in any judicial, legislative, or administrative proceeding in which the compelled disclosure is sought and where the one asserting the privilege is not a party in interest to the proceeding.

(B) The person, company, or other entity may not be compelled to disclose any information or document or produce any item obtained or prepared in the gathering or dissemination of news unless the party seeking to compel the production or testimony establishes by clear and convincing evidence that this privilege has been knowingly waived or that the testimony or production sought:

(1) is material and relevant to the controversy for which the testimony or production is sought;

(2) cannot be reasonably obtained by alternative means; and

(3) is necessary to the proper preparation or presentation of the case of a party seeking the information, document, or item.

(C) Publication of any information, document, or item obtained in the gathering and dissemination of news does not constitute a waiver of the qualified privilege against compelled disclosure provided for in this section.

HISTORY: 1993 Act No. 138, Section 1, eff June 14, 1993.






CHAPTER 21 - PERPETUATION OF EVIDENCE

Section 19-21-10. Substituting new records for lost, destroyed, or abstracted records of decrees and judgments.

The plaintiff in any judgment or decree, the record whereof has been destroyed, abstracted or lost, or his personal representatives, or other person claiming under or through them, or any of them, or any person whatever having an interest in the preservation of the evidence of such judgment or decree, may upon notice of not less than twenty-one days, served as a summons in actions is now served pursuant to law, upon the defendant therein or upon those upon whom his liability has devolved, or others interested to oppose the application, apply to the court in which such judgment or decree was rendered for leave to substitute a new record. If, upon hearing the evidence on each side, the court is satisfied of the existence and loss of such record, an order for leave to substitute shall be made, conforming as nearly as possible in all respects to the lost, abstracted or destroyed record; and if it be for the payment of money, the balance due thereon and date of lien, if any, shall be made to appear thereon. Such substituted record shall be good and valid in law to all intents and purposes.

HISTORY: 1962 Code Section 26-801; 1952 Code Section 26-801; 1942 Code Section 729; 1932 Code Section 729; Civ. P. '22 Section 745; Civ. C. '12 Section 4008; Civ. C. '02 Section 2903; G. S. 2230; R. S. 2367; 1882 (17) 1081.



Section 19-21-20. Perpetuation of testimony as to lost, destroyed, or defective instruments.

Any person interested in the preservation of the contents of any deed, release, private writing usually put on record or document alleged to have been lost, destroyed or defective in the record thereof and desiring to preserve the evidence thereof for any purpose may, by summons and complaint as provided by Title 15, institute an action in the court of common pleas to perpetuate testimony as to the existence and true contents of the same. In such complaint the defects, if any, complained of in the record shall be substantially set forth and to such action all persons interested or known or supposed to claim an interest in the property to which such testimony may relate shall be made parties defendant and served with summons as provided by law in civil actions.

HISTORY: 1962 Code Section 26-802; 1952 Code Section 26-802; 1942 Code Section 730; 1932 Code Section 730; Civ. P. '22 Section 746; Civ. C. '12 Section 4009; Civ. C. '02 Section 2904; G. S. 2230, 2232; R. S. 2368; 1882 (17) 1081.



Section 19-21-30. Issuance of orders in action to perpetuate testimony.

The court or judge at chambers having jurisdiction of the subject matter may hear, determine and grant all orders as will best subserve the purposes of the complaint and the preservation of the testimony sought without delay.

HISTORY: 1962 Code Section 26-803; 1952 Code Section 26-803; 1942 Code Section 731; 1932 Code Section 731; Civ. P. '22 Section 747; Civ. C. '12 Section 4010; Civ. C. '02 Section 2905; G. S. 2230, 2233; R. S. 2369; 1882 (17) 1082.



Section 19-21-40. Recordation and force and effect of perpetuated testimony.

The evidence so taken shall be preserved, and the parties may have the same recorded in the office to which the same may relate. And such evidence so taken, preserved and recorded shall be received in all courts, subject to the same rules as to competency and credibility as any other evidence.

HISTORY: 1962 Code Section 26-804; 1952 Code Section 26-804; 1942 Code Section 732; 1932 Code Section 732; Civ. P. '22 Section 748; Civ. C. '12 Section 4011; Civ. C. '02 Section 2906; G. S. 2230, 2234, 2235; R. S. 2370; 1882 (17) 1082.



Section 19-21-50. Proof of lost papers other than by perpetuation of testimony.

Nothing herein contained shall prevent anyone from establishing on the trial of any cause any lost papers, according to the rules of evidence.

HISTORY: 1962 Code Section 26-805; 1952 Code Section 26-805; 1942 Code Section 733; 1932 Code Sections 733, 734; Civ. P. '22 Sections 749, 750; Civ. C. '12 Sections 4012, 4013; Civ. C. '02 Sections 2907, 2908; G. S. 2230, 2235; R. S. 2236, 2371; 1882 (17) 1082; 1995 Act No. 104, Section 5, eff September 3, 1995.



Section 19-21-60. Costs.

The costs of such proceedings as shall be had under the provisions of this chapter shall be in the discretion of the presiding judge.

HISTORY: 1962 Code Section 26-806; 1952 Code Section 26-806; 1942 Code Section 733; 1932 Code Sections 733, 734; Civ. P. '22 Sections 749, 750; Civ. C. '12 Sections 4012, 4013; Civ. C. '02 Sections 2907, 2908; G. S. 2230, 2235; R. S. 2236, 2371; 1882 (17) 1082.









Title 20 - Domestic Relations

CHAPTER 1 - MARRIAGE

Section 20-1-10. Persons who may contract matrimony.

(A) All persons, except mentally incompetent persons and persons whose marriage is prohibited by this section, may lawfully contract matrimony.

(B) No man shall marry his mother, grandmother, daughter, granddaughter, stepmother, sister, grandfather's wife, son's wife, grandson's wife, wife's mother, wife's grandmother, wife's daughter, wife's granddaughter, brother's daughter, sister's daughter, father's sister, mother's sister, or another man.

(C) No woman shall marry her father, grandfather, son, grandson, stepfather, brother, grandmother's husband, daughter's husband, granddaughter's husband, husband's father, husband's grandfather, husband's son, husband's grandson, brother's son, sister's son, father's brother, mother's brother, or another woman.

HISTORY: 1962 Code Section 20-1; 1952 Code Section 20-1; 1942 Code Section 8556; 1932 Code Section 8556; Civ. C. '22 Section 5522; Civ. C. '12 Section 3743; Civ. C. '02 Section 2658; G. S. 2026; R. S. 2157; 1712 (2) 476; 1961 (52) 47; 1996 Act No. 327, Section 2, eff May 20, 1996.

Validity

For validity of this section, see Obergefell v. Hodges, 135 S.Ct. 2584 (U.S. 2015); Condon v. Haley, 21 F.Supp.3d 572 (D. S.C. 2014).



Section 20-1-15. Prohibition of same sex marriage.

A marriage between persons of the same sex is void ab initio and against the public policy of this State.

HISTORY: 1996 Act No. 327, Section 1, eff May 20, 1996.

Validity

For validity of this section, see Obergefell v. Hodges, 135 S.Ct. 2584 (U.S. 2015); Condon v. Haley, 21 F.Supp.3d 572 (D. S.C. 2014); Bradacs v. Haley, 58 F.Supp.3d 514 (D. S.C. 2014).



Section 20-1-20. Persons who may perform marriage ceremony.

Only ministers of the Gospel, Jewish rabbis, officers authorized to administer oaths in this State, and the chief or spiritual leader of a Native American Indian entity recognized by the South Carolina Commission for Minority Affairs pursuant to Section 1-31-40 are authorized to administer a marriage ceremony in this State.

HISTORY: 1962 Code Section 20-2; 1952 Code Section 20-2; 1942 Code Section 8565; 1932 Code Section 8565; Civ. C. '22 Section 5530; Civ. C. '12 Section 3751; 1911 (27) 131; 2008 Act No. 322, Section 1, eff June 16, 2008.



Section 20-1-30. Cohabitation prior to emancipation as marriage.

All persons in this State who, previous to their actual emancipation, had undertaken and agreed to occupy the relation to each other of husband and wife and were cohabiting as such or in any way recognizing the relation as still existing on March 12, 1872, whether the rites of marriage have been celebrated or not, shall be deemed husband and wife, and be entitled to all the rights and privileges and be subject to all the duties and obligations of that relation, in like manner as if they had been duly married according to law.

But the provisions of this section shall not be deemed to extend to persons who have agreed to live in concubinage after their emancipation.

HISTORY: 1962 Code Section 20-3; 1952 Code Section 20-3; 1942 Code Sections 8569, 8570; 1932 Code Sections 8569, 8570; Civ. C. '22 Sections 5534, 5535; Civ. C. '12 Sections 3755, 3756; Civ. C. '02 Sections 2662, 2663; G. S. 2030, 2031; R. S. 2161, 2162; 1872 (15) 183.



Section 20-1-40. Cohabitation prior to emancipation as marriage; children.

The children of such marriages shall be deemed legitimate and when the parties shall have ceased to cohabit, in consequence of the death of the woman or from any other cause, all the children of the woman, recognized by the man to be his, shall be deemed legitimate.

HISTORY: 1962 Code Section 20-4; 1952 Code Section 20-4; 1942 Code Section 8570; 1932 Code Section 8570; Civ. C. '22 Section 5535; Civ. C. '12 Section 3756; Civ. C. '02 Section 2663; G. S. 2031; R. S. 2162; 1872 (15) 183.



Section 20-1-50. Legitimacy of children of marriages contracted after absence of previous spouse.

The issue of all marriages contracted after the absence of a husband or wife for a period of five years, such husband or wife not being heard from or known to be living during that period of time, are legitimate and declared to be legal heirs of their parents.

HISTORY: 1962 Code Section 20-5; 1952 Code Section 20-5; 1942 Code Section 8913-1; 1934 (38) 1587; 1987 Act No. 171, Section 80, eff July 1, 1987.



Section 20-1-60. Marriage of parents legitimates illegitimate children.

If the parents of an illegitimate child subsequently marry, the child shall become legitimate as if born in lawful wedlock and, as to the child so legitimated, all limitations imposed by law upon the amount of property that may be given illegitimate children by deed, will, inheritance or otherwise shall be removed. The provisions of this section shall be retroactive to the extent that they shall apply in all cases in which prior to May 2, 1951, the parents of an illegitimate child shall have married and the father and such child shall have been living on said date.

HISTORY: 1962 Code Section 20-5.1; 1952 Code Section 20-5.1; 1951 (47) 265.



Section 20-1-70. Name of children legitimized after marriage of parents.

Any child legitimized under the provisions of Section 20-1-60 shall take the name of his father unless the child has been previously adopted as otherwise provided by law and unless his name has been changed in the decree of adoption, in which case he shall retain the name given him in the decree.

HISTORY: 1962 Code Section 20-5.2; 1952 Code Section 20-5.2; 1951 (47) 265.



Section 20-1-80. Bigamous marriage shall be void; exceptions.

All marriages contracted while either of the parties has a former wife or husband living shall be void. But this section shall not extend to a person whose husband or wife shall be absent for the space of five years, the one not knowing the other to be living during that time, not to any person who shall be divorced or whose first marriage shall be declared void by the sentence of a competent court.

HISTORY: 1962 Code Section 20-6; 1952 Code Section 20-6; 1942 Code Section 8568; 1932 Code Section 8568; Civ. C. '22 Section 5533; Civ. C. '12 Section 3754; Civ. C. '02 Section 2661; G. S. 2029; R. S. 2160; 1712 (2) 203; 1990 Act No. 521, Section 98, eff June 5, 1990.



Section 20-1-90. Legitimacy of children when either party to bigamous marriage marries in good faith.

When either of the contracting parties to a marriage that is void under the provisions of Section 20-1-80 entered into the marriage contract in good faith on or after April 13, 1951 and in ignorance of the incapacity of the other party, any children born of the marriage shall be deemed legitimate and have the same legal rights as a child born in lawful wedlock.

HISTORY: 1962 Code Section 20-6.1; 1952 Code Section 20-6.1; 1951 (47) 150; 1954 (48) 1770.



Section 20-1-100. Minimum age for valid marriage.

Any person under the age of sixteen is not capable of entering into a valid marriage, and all marriages hereinafter entered into by such persons are void ab initio. A common-law marriage hereinafter entered into by a person under the age of sixteen is void ab initio.

HISTORY: 1997 Act No. 95, Section 1, eff June 11, 1997; 2000 Act No. 397, Section 1, eff August 17, 2000.



Section 20-1-210. License required for marriage.

It shall be unlawful for any persons to contract matrimony within this State without first procuring a license as is herein provided and it shall likewise be unlawful for anyone whomsoever to perform the marriage ceremony for any such persons unless such persons shall first have delivered to the party performing such marriage ceremony a license as is herein provided duly authorizing such persons to contract matrimony. Any officer or person performing the marriage ceremony without the production of such license shall, on conviction thereof, be punished by a fine of not more than one hundred dollars nor less than twenty-five dollars or by imprisonment for not more than thirty days nor less than ten days.

HISTORY: 1962 Code Section 20-21; 1952 Code Section 20-21; 1942 Code Section 8557; 1932 Code Section 8557; Civ. C. '22 Section 5523; Cr. C. '22 Section 379; Civ. C. '12 Section 3744; 1911 (27) 131; 1945 (44) 62.



Section 20-1-220. Written application required twenty-four hours prior to issuance of license.

No marriage license may be issued unless a written application has been filed with the probate judge, or in Darlington and Georgetown counties the clerk of court who issues the license, at least twenty-four hours before the issuance of the license. The application must be signed by both of the contracting parties and shall contain the same information as required for the issuing of the license including the social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, of the contracting parties. The license issued, in addition to other things required, must show the hour and date of the filing of the application and the hour and date of the issuance of the license. The application must be kept by the probate judge or clerk of court as a permanent record in his office. A probate judge or clerk of court issuing a license contrary to the provisions, upon conviction, must be fined not more than one hundred dollars or not less than twenty-five dollars, or imprisoned for not more than thirty days or not less than ten days.

HISTORY: 1962 Code Section 20-22; 1952 Code Section 20-22; 1942 Code Sections 8557, 8558; 1932 Code Sections 8557, 8558; Civ. C. '22 Sections 5523, 5524; Cr. C. '22 Section 379; Civ. C. '12 Sections 3744, 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1945 (44) 62; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1972 (57) 3072; 1997 Act No. 71, Section 4, eff June 10, 1997; 1999 Act No. 100, Part II, Section 105, eff June 30, 1999.



Section 20-1-230. Issuance of license; premarital preparation course.

(A) The judge of probate or clerk of court with whom a marriage license application was filed shall issue a license upon:

(1) the filing of the application required under the provisions of Section 20-1-220;

(2) the lapse of at least twenty-four hours thereafter;

(3) the payment of the fee provided by law; and

(4) the filing of a statement, under oath or affirmation, to the effect that the persons seeking the contract of matrimony are legally entitled to marry, together with the full names of the persons, their ages, and places of residence.

(B) A man and a woman who successfully complete a qualifying premarital preparation course and who have a South Carolina marriage license which attests the completion of the course shall be entitled to receive a one-time fifty-dollar nonrefundable state income tax credit, as permitted in Section 12-6-3381. In order for the course to qualify pursuant to this section, the couple must:

(1) attend a course taught by a professional counselor who is licensed pursuant to Chapter 75 of Title 40 or by an active member of the clergy in the course of his or her service as clergy or his or her designee, including retired clergy, provided that the designee is trained and skilled in premarital preparation;

(2) attend a minimum of six hours of instruction;

(3) complete the course within twelve months prior to the application for a marriage license; and

(4) complete the course together rather than individually.

A couple who completes a premarital preparation course pursuant to this section must be issued a certification of completion at the conclusion of the course by their course provider. The certification must include the number of hours that the couple completed together and the credentials of the course provider. A couple must produce this certification when applying for the marriage license in order to receive the non-refundable state income tax credit. The judge of probate or clerk of court must certify on the marriage license that the couple met the statutory requirements to qualify for this income tax credit. The judge of probate court or clerk of court is not responsible to authenticate the information contained in the certification of completion unless the certification of completion is wholly fraudulent on its face.

(C) The discount authorized by this section must not be applied to the fee credited to the Domestic Violence Fund provided for in Section 20-1-375.

HISTORY: 1962 Code Section 20-23; 1952 Code Section 20-23; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1994 Act No. 470, Section 5, eff 30 days after July 14, 1994; 2006 Act No. 291, Section 1, eff May 31, 2006.



Section 20-1-240. Information to be provided to applicants for marriage licenses.

All authorized offices, officials, or individuals empowered to issue a marriage license shall, at the time of application, provide to applicants for marriage licenses:

(1) family planning information supplied to the issuing officials by the Department of Health and Environmental Control; and

(2) the "South Carolina Family Respect" information pamphlet published and provided by the office of the Governor.

HISTORY: 1962 Code Section 20-23.5; 1973 (58) 792; 2001 Act No. 4, Section 1, eff November 30, 2000.



Section 20-1-250. Applicants under age of consent; consent of relative or guardian.

A marriage license must not be issued when either applicant is under the age of sixteen. When either applicant is between the ages of sixteen to eighteen and that applicant resides with father, mother, other relative, or guardian, the probate judge or other officer authorized to issue marriage licenses shall not issue a license for the marriage until furnished with a sworn affidavit signed by the father, mother, other relative, or guardian giving consent to the marriage.

HISTORY: 1962 Code Section 20-24; 1952 Code Section 20-24; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1955 (49) 126; 1957 (50) 306; 2000 Act No. 397, Section 2, eff August 17, 2000.



Section 20-1-260. Proof of age required of minor applicant.

The probate judge or any other officer authorized by law to issue marriage licenses shall not issue any license to any applicant under the age of eighteen years until he has filed a birth certificate, or a hospital or baptismal certificate which has been issued and dated within one year after birth, or a certified copy thereof, showing that he is of lawful age, which shall be filed in the records of his office with the application for such license. Provided, when an original birth, baptismal or hospital certificate is presented a copy of it shall be made and the original returned to the applicant. If the applicant shall certify in writing to the probate judge or such officer that he, after diligent effort, is unable to obtain a birth certificate or a hospital or baptismal certificate, the applicant shall then be required to have his parents, legal guardian or person with whom he resides execute an affidavit before any person authorized by law to administer an oath and under seal, which affidavit shall contain such information as will establish the age of the applicant. Provided, further, that upon the request of the applicant, any original birth, baptismal or hospital certificate presently on file with the court may be copied and the original returned to the applicant.

Persons applying for marriage licenses in lieu of furnishing birth certificates or hospital or baptismal certificates may present the following: military service identification card; selective service identification card; passports and visas.

HISTORY: 1962 Code Section 20-24.1; 1957 (50) 306; 1958 (50) 1904; 1960 (51) 1943; 1976 Act No. 467; 1976 Act No. 695 Section 1; 1977 Act No. 180.



Section 20-1-270. Proof of age required of applicant over age eighteen and under age twenty-five.

All persons over eighteen years of age and under twenty-five years of age shall furnish documentary evidence to the probate judge or any other officer authorized under the law to issue marriage licenses which shall prove the age of the applicant to the satisfaction of such probate judge or other officer. The probate judge or other officer shall enter upon the record of the application a brief description of evidence submitted.

HISTORY: 1962 Code Section 20-24.2; 1957 (50) 306; 1976 Act No. 695 Section 1.



Section 20-1-280. Penalty for furnishing false affidavit.

Any person furnishing the probate judge or any other officer authorized under the law to issue marriage licenses with a false affidavit shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined in the sum of one hundred dollars.

HISTORY: 1962 Code Section 20-24.3; 1957 (50) 306.



Section 20-1-290. Wilful failure of license-issuing officer to comply with Sections 20-1-250, 20-1-260 and 20-1-270 as cause for removal.

The wilful failure of any officer responsible for the issuance of marriage licenses to comply with the terms of Sections 20-1-250, 20-1-260 and 20-1-270 shall be grounds or cause for removal from office.

HISTORY: 1962 Code Section 20-24.4; 1957 (50) 306.



Section 20-1-300. Issuance of license to unmarried female and male under eighteen years of age when female is pregnant or has borne a child.

Notwithstanding the provisions of Sections 20-1-250 to 20-1-290, a marriage license may be issued to an unmarried female and male under the age of eighteen years who could otherwise enter into a marital contract, if such female be pregnant or has borne a child, under the following conditions:

(a) the fact of pregnancy or birth is established by the report or certificate of at least one duly licensed physician;

(b) she and the putative father agree to marry;

(c) written consent to the marriage is given by one of the parents of the female, or by a person standing in loco parentis, such as her guardian or the person with whom she resides, or, in the event of no such qualified person, with the consent of the superintendent of the department of social services of the county in which either party resides;

(d) without regard to the age of the female and male; and

(e) without any requirement for any further consent to the marriage of the male.

HISTORY: 1962 Code Section 20-24.5; 1962 (52) 1704; 1972 (57) 2382.



Section 20-1-310. Form of license and certificate.

The form of license and certificate of marriage shall be prescribed and furnished by the State Registrar and shall contain information required by the standard certificate as recommended by the national agency in charge of vital statistics, all of which are declared necessary for registration, identification, legal, health and research purposes, with such additions as are necessary to meet requirements imposed by the State.

HISTORY: 1962 Code Section 20-25; 1952 Code Section 20-25; 1942 Code Section 8559; 1932 Code Section 8559; Civ. C. '22 Section 5525; Civ. C. '12 Section 3746; 1911 (27) 131; 1970 (56) 2558.



Section 20-1-320. Division of vital statistics shall distribute license forms.

The Division of Vital Statistics of the Department of Health and Environmental Control shall, for the purpose of uniformity, print and distribute necessary forms of marriage license and certificate to be used by all probate courts of this State in the issuance of marriage licenses.

HISTORY: 1962 Code Section 20-26; 1952 Code Section 20-26; 1950 (46) 2307.



Section 20-1-330. Issue of licenses in triplicate; disposition.

The officer issuing marriage license certificates shall issue them in triplicate, all of which shall be delivered to either of the contracting parties and the parties to whom they are delivered shall in turn deliver them to the minister or officer who performs the wedding ceremony. The minister or officer who performs the wedding ceremony shall fill them out as required by law and deliver one to the contracting parties, without additional charge, and the other two within fifteen days to the officer who issued the license certificates.

HISTORY: 1962 Code Section 20-27; 1952 Code Section 20-27; 1942 Code Section 8560; 1932 Code Section 8560; 1924 (33) 1135; 1950 (46) 2452.



Section 20-1-340. Record of license and certificate kept by probate judge or clerk of court.

The probate judge or clerk of court who issued any such license shall, upon the return of the two copies to him by the person who performs the wedding ceremony, record and index such certificate in a book kept for that purpose and send one copy to the Division of Vital Statistics of the Department of Health and Environmental Control within fifteen days after the marriage license is returned to his offices. The judge of probate shall issue a certified copy of any such license and certificate to any person and he may charge the sum of fifty cents for so doing unless otherwise prohibited by law.

HISTORY: 1962 Code Section 20-28; 1952 Code Section 20-28; 1942 Code Section 8561; 1932 Code Section 8561; Civ. C, '22 Section 5526; Civ. C. '12 Section 3747; 1911 (27) 131; 1945 (44) 25; 1950 (46) 2307; 1970 (56) 2558.



Section 20-1-350. Filing of license and certificate and issuance of certified copies by Department of Health and Environmental Control.

The Department of Health and Environmental Control shall properly file and index every marriage license and certificate and may provide a certified copy of any license and certificate upon application of proper parties except that upon request the Department of Social Services or its designee must be provided at no charge with a copy or certified copy of a license and certificate for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation.

HISTORY: 1962 Code Section 20-29; 1952 Code Section 20-29; 1950 (46) 2307; 1979 Act No. 41 Section 1; 1997 Act No. 71, Section 5, eff June 10, 1997.



Section 20-1-360. Effect of article on marriage without license.

Nothing contained in this article shall render illegal any marriage contracted without the issuance of a license.

HISTORY: 1962 Code Section 20-31; 1952 Code Section 20-31; 1942 Code Section 8563; 1932 Code Section 8563; Civ. C. '22 Section 5528; Civ. C. '12 Section 3749; 1911 (27) 131.



Section 20-1-370. Disposition of license fee.

Of the fee of one dollar required under the provisions of Section 20-1-230 the probate judge shall retain twenty-five cents as his compensation and the remaining seventy-five cents shall be paid into the county treasury and go to the school fund of the county, except that:

(1) in Clarendon County the entire fee of one dollar shall be collected in advance and paid monthly by the officer collecting it to the county treasurer for credit to the ordinary funds of said county, in such manner as may be required by law;

(2) in Richland and Sumter Counties the entire fee of one dollar shall be paid to the county treasury;

(3) in Oconee County the probate judge shall retain the sum of fifty cents as his compensation and the remaining fifty cents shall be paid into the county treasury and credited to the general fund of the county;

(4) in the counties of Bamberg, Greenville, Lancaster and Lee the probate judge shall retain the sum of fifty cents as his compensation;

(5) in the counties of Allendale, Barnwell, Calhoun, Chester, Chesterfield, Dorchester, Fairfield, Florence, Greenwood, Hampton, McCormick and Marion the probate judge and in Darlington County the clerk of court shall retain the entire fee as his compensation; and

(6) in Marlboro County the license fee of one dollar shall be turned over monthly by the judge of probate to the county treasurer and go to the general fund of the county.

HISTORY: 1962 Code Section 20-32; 1952 Code Section 20-32; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1953 (48) 294, 422; 1954 (48) 1747; 1955 (49) 235, 616; 1956 (49) 2107, 2355; 1957 (50) 631.



Section 20-1-375. Marriage license fee.

In addition to the marriage license fee authorized pursuant to Section 20-1-230, there is imposed an additional twenty dollar fee for each marriage license applied for. This additional fee must be remitted to the State Treasurer and credited to the Domestic Violence Fund established pursuant to Section 20-4-160.

HISTORY: 2001 Act No. 91, Section 2, eff August 22, 2001.



Section 20-1-380. Disposition of fines.

All fines imposed and recovered for any violation of this article shall be paid to the county treasurer and credited by him to the school fund of the county in which the violation occurs.

HISTORY: 1962 Code Section 20-33; 1952 Code Section 20-33; 1942 Code Section 8562; 1932 Code Section 8562; Civ. C. '22 Section 5527; Civ. C. '12 Section 3748; 1911 (27) 131.



Section 20-1-510. Jurisdiction to determine validity of marriage.

The court of common pleas shall have authority to hear and determine any issue affecting the validity of a contract of marriage.

HISTORY: 1962 Code Section 20-41; 1952 Code Section 20-41; 1942 Code Section 8567; 1932 Code Section 8567; Civ. C. '22 Section 5532; Civ. C. '12 Section 3753; Civ. C. '02 Section 2660; G. S. 2028; R. S. 2159; 1882 (17) 681.



Section 20-1-520. Affirmation of marriage if validity has been denied or doubted.

When the validity of a marriage shall be denied or doubted by either of the parties, the other may institute a suit for affirming the marriage and, upon due proof of the validity thereof, it shall be decreed to be valid and such decree shall be conclusive upon all persons concerned.

HISTORY: 1962 Code Section 20-42; 1952 Code Section 20-42; 1942 Code Section 8566; 1932 Code Section 8566; Civ. C. '22 Section 5531; Civ. C. '12 Section 3752; Civ. C. '02 Section 2659; G. S. 2027; R. S. 2158; 1872 (15) 30.



Section 20-1-530. Declaration of invalidity.

If any such contract has not been consummated by the cohabitation of the parties thereto the court may declare such contract void for want of consent of either of the contracting parties or for any other cause going to show that, at the time the supposed contract was made, it was not a contract.

HISTORY: 1962 Code Section 20-43; 1952 Code Section 20-43; 1942 Code Section 8567; 1932 Code Section 8567; Civ. C. '22 Section 5532; Civ. C. '12 Section 3753; Civ. C. '02 Section 2660; G. S. 2028; R. S. 2159; 1882 (17) 681.



Section 20-1-540. Adjudication of presumed death.

When a person has been married in this State or was living with his or her spouse in this State after marriage and the one has left the other and has been absent from the other for seven years, without the latter knowing or hearing anything about such absent spouse, the abandoned spouse may by an action in the court of common pleas or other court of competent jurisdiction serve the absent spouse by publication in the manner provided in Sections 15-9-710 and 15-9-740 and bring the issue as to such facts before the court of common pleas or other court of competent jurisdiction. And when it shall be satisfactorily established to the presiding judge of such court or to a jury on an issue sent to the jury by the judge that such absent spouse has not been heard from for seven years the complaining spouse shall have an adjudication of the issue and such absent spouse shall be conclusively presumed dead in so far as any children or kindred resulting from any marriage of the abandoned spouse during such absence may be concerned, notwithstanding the fact that such absent spouse may later appear alive. The reappearance or return of the absent spouse shall not alter such adjudication or invalidate or upset any subsequent marriage entered into by the abandoned spouse.

HISTORY: 1962 Code Section 20-44; 1952 Code Section 20-44; 1942 Code Section 8568; 1932 Code Section 8568; Civ. C. '22 Section 5533; Civ. C. '12 Section 3754; Civ. C. '02 Section 2661; G. S. 2029; R. S. 2160; 1712 (2) 203; 1946 (44) 1486.



Section 20-1-550. Service on defendant in action to annul marriage.

When a marriage has been contracted or solemnized in this State and an action is brought under Sections 20-1-80, 20-1-510, and 20-1-530 seeking to annul it, the plaintiff shall serve his complaint on the defendant by publication as provided in Sections 15-9-710 and 15-9-740. The original summons must be filed in the office of the clerk of court of the county in which the action is pending.

Service by publication as provided in Sections 15-9-710 and 15-9-740 also is available to a plaintiff in an action for annulment whose marriage was contracted or solemnized outside of this State when the plaintiff was a resident of this State at the time of the marriage or has been a resident of this State for at least one year prior to the commencement of the action.

HISTORY: 1962 Code Section 20-45; 1952 Code Section 20-45; 1946 (44) 1564; 1960 (51) 1564; 1997 Act No. 152, Section 29, eff June 11, 1997.



Section 20-1-560. Service on persons in military or naval services overseas in action to annul marriage.

No action shall be brought under the provisions of Section 20-1-550 against a man or woman in the military or naval service who is beyond the seas, nor until after such man or woman in the military or naval service has returned from beyond the seas for a period of three months, unless such defendant consents to such proceeding.

HISTORY: 1962 Code Section 20-46; 1952 Code Section 20-46; 1946 (44) 1564.



Section 20-1-570. Establishment of official record of marriages.

An official record of any marriage contracted in this State prior to June 30, 1911 or of any marriage so contracted subsequent to said date when a certificate of the performance thereof has not been filed may be made and established in the manner hereinafter prescribed.

The official record of marriage may be established by filing with the official whose duty it is to record marriages in the county in which the marriage was contracted (a) an affidavit of one or more of the witnesses to the marriage, (b) an affidavit of two or more reputable persons who were informed of the marriage and have knowledge that the persons so claiming to be married have lived together as husband and wife or (c) a certificate from the person officiating at the marriage if he were a minister of the Gospel or person qualified by law to administer an oath.

No more than the sum of one dollar shall be charged by the recording official for the establishment of such record.

HISTORY: 1962 Code Section 20-47; 1952 Code Section 20-47; 1942 Code Section 8571-1; 1933 (38) 260; 1945 (44) 164.



Section 20-1-580. Effect of establishment of official record of marriage and record.

The record herein permitted, when so established, shall be accepted by all the courts in this State as conclusive evidence of the marriage and shall be of the same force and effect as the records now required by law. The judge of probate or other officer whose duty it is to record and file such records shall purchase, out of county funds in his hands or by requisition upon the proper county official, a suitable book for the proper recording of marriages proved as provided in Section 20-1-570.

HISTORY: 1962 Code Section 20-48; 1952 Code Section 20-48; 1942 Code Section 8571-1; 1933 (38) 260.



Section 20-1-700. Short title.

This act may be cited as the "South Carolina Family Respect Act".

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.



Section 20-1-710. Legislative purpose.

The General Assembly finds that the family is the fundamental building block of society. Within healthy families children are instilled with values essential to the vitality of our State. These values include personal responsibility, honesty, duty, commitment to others, a work ethic, respect for authority, and sound educational habits. Because the family plays such a crucial role in developing these and other civic virtues essential to self-government, parents have a duty to themselves, their children, and society at large to instill these virtues in their children. Therefore, as much as it is able, the State should promote strong families, for the family is the cradle of an ordered and vibrant republic. Self-government depends upon civic virtue, and civic virtue in turn depends upon healthy families. The purpose of this act is to emphasize the importance of families to the success and well-being of our State.

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.



Section 20-1-720. Publication and distribution of "South Carolina Family Respect" pamphlet.

(A) The office of the Governor shall publish an informational pamphlet entitled "South Carolina Family Respect" consistent with the intent and provisions of this act. The office of the Governor shall distribute the pamphlet to the agencies, offices, and entities listed in subsection (B). It is the duty of the government agencies, offices, and entities listed in subsection (B) to promote the ideals of this pamphlet and distribute it to their constituencies and clients.

(B) The informational pamphlet must be distributed to:

(1) all probate judges and clerks of court who issue marriage licenses who shall give it to each couple at the time they apply for the license;

(2) all family court judges who shall give it to all couples who file a petition for divorce or a petition for approval of a separation agreement;

(3) the Department of Social Services who shall give it to each person who applies for welfare benefits;

(4) the Department of Health and Environmental Control to be included and mailed out with each certified birth certificate issued, as provided in Section 44-63-80;

(5) all public school districts in the State that teach sex education programs. All public school districts must include a discussion of the pamphlet in its sex and family education curriculum;

(6) all state and local agencies and institutions that provide health services including, but not limited to, family planning services and distribution of contraceptives, to be given to all pregnant minors, persons receiving birth control, and persons receiving information on family planning or sexually transmitted diseases;

(7) all local mental health centers to be distributed where appropriate in particular counseling situations;

(8) all county programs for adolescent pregnancy prevention initiatives, as provided in Section 44-122-40. Each initiative must include a discussion of the pamphlet with the adolescents it counsels;

(9) all public colleges, universities, and other institutions of higher learning to be distributed to all first year students during their orientation; and

(10) the pamphlet must be made available for voluntary distribution to:

(i) all clergy and counselors who provide marriage counseling;

(ii) all private high schools;

(iii) all private institutions of higher learning; and

(iv) the general public.

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.






CHAPTER 3 - DIVORCE

Section 20-3-10. Grounds for divorce.

No divorce from the bonds of matrimony shall be granted except upon one or more of the following grounds, to wit:

(1) adultery;

(2) desertion for a period of one year;

(3) physical cruelty;

(4) habitual drunkenness; provided, that this ground shall be construed to include habitual drunkenness caused by the use of any narcotic drug; or

(5) on the application of either party if and when the husband and wife have lived separate and apart without cohabitation for a period of one year. A plea of res judicata or of recrimination with respect to any other provision of this section shall not be a bar to either party obtaining a divorce on this ground.

HISTORY: 1962 Code Section 20-101; 1952 Code Section 20-101; 1949 (46) 216; 1952 (47) 2142; 1969 (56) 172; 1979 Act No. 10 Section 1.



Section 20-3-20. Effect of collusion.

If it shall appear to the satisfaction of the court that the parties to any divorce proceeding colluded or that the act complained of was done with the knowledge or assent of the plaintiff for the purpose of obtaining a divorce the court shall not grant such divorce.

HISTORY: 1962 Code Section 20-102; 1952 Code Section 20-102; 1949 (46) 216.



Section 20-3-30. Residence requirement.

In order to institute an action for divorce from the bonds of matrimony the plaintiff must have resided in this State at least one year prior to the commencement of the action or, if the plaintiff is a nonresident, the defendant must have so resided in this State for this period; provided, that when both parties are residents of the State when the action is commenced, the plaintiff must have resided in this State only three months prior to commencement of the action. The terms 'residents' or 'resided' as used in this section as it applies to a plaintiff or defendant stationed in this State on active duty military service means a continuous presence in this State for the period required regardless of intent to permanently remain in South Carolina.

HISTORY: 1962 Code Section 20-103; 1952 Code Section 20-103; 1949 (46) 216; 1951 (47) 539; 1975 (59) 310; 1987 Act No. 17 Section 1, eff March 31, 1987.



Section 20-3-40. Married person deemed of age.

Any married person shall, for the purpose of maintaining or defending an action for divorce and the settlement of property rights arising thereunder, be deemed of age.

HISTORY: 1962 Code Section 20-104; 1952 Code Section 20-104; 1949 (46) 216.



Section 20-3-50. Jurisdiction of actions for divorce.

Actions for divorce from the bonds of matrimony shall, except as otherwise provided, be only in the equity jurisdiction of the court of common pleas.

HISTORY: 1962 Code Section 20-105; 1952 Code Section 20-105; 1949 (46) 216.



Section 20-3-60. Venue.

Actions for divorce from the bonds of matrimony or for separate support and maintenance must be tried in the county (a) in which the defendant resides at the time of the commencement of the action, (b) in which the plaintiff resides if the defendant is a nonresident or after due diligence cannot be found, or (c) in which the parties last resided together as husband and wife unless the plaintiff is a nonresident, in which case it must be brought in the county in which the defendant resides.

HISTORY: 1962 Code Section 20-106; 1952 Code Section 20-106; 1949 (46) 216; 1951 (47) 539; 1985 Act No. 56 Section 1, eff April 29, 1985.



Section 20-3-70. Service of summons on nonresident.

When the person on whom the service of the summons in an action for divorce from the bonds of matrimony is to be made cannot, after due diligence, be found within the State and that fact appears to the satisfaction of the court, or judge thereof, the clerk of the court of common pleas, the master or the probate judge of the county in which the cause is pending and it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made, such court, judge, clerk, master or judge of probate may grant an order that the service be made by the publication of the summons in the manner and with the effect provided in Sections 15-9-710 to 15-9-740. In lieu of publication of summons as provided in Sections 15-9-710 to 15-9-740 the plaintiff may cause such process to be served personally upon any nonresident and the service so made shall be sufficient.

HISTORY: 1962 Code Section 20-107; 1952 Code Section 20-107; 1949 (46) 216.



Section 20-3-80. Required delays before reference and final decree; exceptions.

No reference shall be had before two months after the filing of the complaint in the office of the Clerk of Court, nor shall a final decree be granted before three months after such filing.

Provided, however, that when the plaintiff seeks a divorce on the grounds of desertion or separation for one year, the hearing may be held and the decree issued after the responsive pleadings have been filed or after the respondent has been adjudged to be in default whichever occurs sooner.

HISTORY: 1962 Code Section 20-108; 1952 Code Section 20-108; 1949 (46) 216; 1979 Act No. 10 Section 2.



Section 20-3-90. Attempt at reconciliation.

In all cases referred to a master or special referee, such master or special referee shall, except in default cases, summon the party or parties within the jurisdiction of the court before him and shall in all cases make an earnest effort to bring about a reconciliation between the parties if they appear before him. No judgment of divorce shall be granted in such case unless the master or special referee to whom such cause may have been referred shall certify in his report or, if the cause has not been referred, unless the trial judge shall state in the decree that he has attempted to reconcile the parties to such action and that such efforts were unavailing.

HISTORY: 1962 Code Section 20-110; 1952 Code Section 20-110; 1949 (46) 216; 1950 (46) 2363.



Section 20-3-100. Attempt at reconciliation when one party is in armed forces overseas.

When either of the parties is a member of the armed forces and is serving without the continental limits of the United States, an affidavit by such party, taken before any officer of the armed forces authorized to administer an oath, to the effect that, so far as he is concerned, a reconciliation is impossible shall be accepted by the court in lieu of the certification that an unsuccessful attempt to reconcile the parties has been made.

HISTORY: 1962 Code Section 20-110.1; 1952 Code Section 20-110.1; 1951 (47) 538.



Section 20-3-110. Injunctions incident to divorce suits.

The court, pending the termination of the action or by final order, may restrain or enjoin either party to the cause from in any manner interposing any restraint upon the personal liberty of, or from harming, interfering with or molesting, the other party to the cause during the pendency of the suit or after final judgment. It may also, during the pendency of such action, restrain or enjoin any other person who is made a party to the action from doing or threatening to do any act calculated to prevent or interfere with a reconciliation of the husband and wife or other amicable adjustment of the action.

HISTORY: 1962 Code Section 20-111; 1952 Code Section 20-111; 1949 (46) 216.



Section 20-3-120. Alimony and suit money.

In every divorce action from the bonds of matrimony either party may in his or her complaint or answer or by petition pray for the allowance to him or her of alimony and suit money and for the allowance of such alimony and suit money pendente lite. If such claim shall appear well-founded the court shall allow a reasonable sum therefor.

HISTORY: 1962 Code Section 20-112; 1952 Code Section 20-112; 1949 (46) 216; 1979 Act No. 71 Section 5.



Section 20-3-125. Petition to enforce award of attorney fee.

Any attorney whose client has been awarded an attorney fee by the family court may petition the family court for the circuit in which the order was filed to enforce the payment of such fee.

HISTORY: 1984 Act No. 301.



Section 20-3-130. Award of alimony and other allowances.

(A) In proceedings for divorce from the bonds of matrimony, and in actions for separate maintenance and support, the court may grant alimony or separate maintenance and support in such amounts and for such term as the court considers appropriate as from the circumstances of the parties and the nature of case may be just, pendente lite, and permanently. No alimony may be awarded a spouse who commits adultery before the earliest of these two events: (1) the formal signing of a written property or marital settlement agreement or (2) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties.

(B) Alimony and separate maintenance and support awards may be granted pendente lite and permanently in such amounts and for periods of time subject to conditions as the court considers just including, but not limited to:

(1) Periodic alimony to be paid but terminating on the remarriage or continued cohabitation of the supported spouse or upon the death of either spouse (except as secured in subsection (D)) and terminable and modifiable based upon changed circumstances occurring in the future. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it appropriate to order the payment of alimony on an ongoing basis where it is desirable to make a current determination and requirement for the ongoing support of a spouse to be reviewed and revised as circumstances may dictate in the future.

(2) Lump-sum alimony in a finite total sum to be paid in one installment, or periodically over a period of time, terminating only upon the death of the supported spouse, but not terminable or modifiable based upon remarriage or changed circumstances in the future. The purpose of this form of support may include, but not be limited to, circumstances where the court finds alimony appropriate but determines that such an award be of a finite and nonmodifiable nature.

(3) Rehabilitative alimony in a finite sum to be paid in one installment or periodically, terminable upon the remarriage or continued cohabitation of the supported spouse, the death of either spouse (except as secured in subsection (D)) or the occurrence of a specific event to occur in the future, or modifiable based upon unforeseen events frustrating the good faith efforts of the supported spouse to become self-supporting or the ability of the supporting spouse to pay the rehabilitative alimony. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it appropriate to provide for the rehabilitation of the supported spouse, but to provide modifiable ending dates coinciding with events considered appropriate by the court such as the completion of job training or education and the like, and to require rehabilitative efforts by the supported spouse.

(4) Reimbursement alimony to be paid in a finite sum, to be paid in one installment or periodically, terminable on the remarriage or continued cohabitation of the supported spouse, or upon the death of either spouse (except as secured in subsection (D)) but not terminable or modifiable based upon changed circumstances in the future. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it necessary and desirable to reimburse the supported spouse from the future earnings of the payor spouse based upon circumstances or events that occurred during the marriage.

(5) Separate maintenance and support to be paid periodically, but terminating upon the continued cohabitation of the supported spouse, upon the divorce of the parties, or upon the death of either spouse (except as secured in subsection (D)) and terminable and modifiable based upon changed circumstances in the future. The purpose of this form of support may include, but is not limited to, circumstances where a divorce is not sought, but it is necessary to provide for support of the supported spouse by way of separate maintenance and support when the parties are living separate and apart.

(6) Such other form of spousal support, under terms and conditions as the court may consider just, as appropriate under the circumstances without limitation to grant more than one form of support.

For purposes of this subsection and unless otherwise agreed to in writing by the parties, "continued cohabitation" means the supported spouse resides with another person in a romantic relationship for a period of ninety or more consecutive days. The court may determine that a continued cohabitation exists if there is evidence that the supported spouse resides with another person in a romantic relationship for periods of less than ninety days and the two periodically separate in order to circumvent the ninety-day requirement.

(C) In making an award of alimony or separate maintenance and support, the court must consider and give weight in such proportion as it finds appropriate to all of the following factors:

(1) the duration of the marriage together with the ages of the parties at the time of the marriage and at the time of the divorce or separate maintenance action between the parties;

(2) the physical and emotional condition of each spouse;

(3) the educational background of each spouse, together with need of each spouse for additional training or education in order to achieve that spouse's income potential;

(4) the employment history and earning potential of each spouse;

(5) the standard of living established during the marriage;

(6) the current and reasonably anticipated earnings of both spouses;

(7) the current and reasonably anticipated expenses and needs of both spouses;

(8) the marital and nonmarital properties of the parties, including those apportioned to him or her in the divorce or separate maintenance action;

(9) custody of the children, particularly where conditions or circumstances render it appropriate that the custodian not be required to seek employment outside the home, or where the employment must be of a limited nature;

(10) marital misconduct or fault of either or both parties, whether or not used as a basis for a divorce or separate maintenance decree if the misconduct affects or has affected the economic circumstances of the parties, or contributed to the breakup of the marriage, except that no evidence of personal conduct which may otherwise be relevant and material for the purpose of this subsection may be considered with regard to this subsection if the conduct took place subsequent to the happening of the earliest of (a) the formal signing of a written property or marital settlement agreement or (b) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(11) the tax consequences to each party as a result of the particular form of support awarded;

(12) the existence and extent of any support obligation from a prior marriage or for any other reason of either party; and

(13) such other factors the court considers relevant.

(D) In making an award of alimony or separate maintenance and support, the court may make provision for security for the payment of the support including, but not limited to, requiring the posting of money, property, and bonds and may require a spouse, with due consideration of the cost of premiums, insurance plans carried by the parties during marriage, insurability of the payor spouse, the probable economic condition of the supported spouse upon the death of the payor spouse, and any other factors the court may deem relevant, to carry and maintain life insurance so as to assure support of a spouse beyond the death of the payor spouse.

(E) In making an award of alimony or separate maintenance and support, the court may order the direct payment to the supported spouse, or may require that the payments be made through the Family Court and allocate responsibility for the service fee in connection with the award. The court may require the payment of debts, obligations, and other matters on behalf of the supported spouse.

(F) The court may elect and determine the intended tax effect of the alimony and separate maintenance and support as provided by the Internal Revenue Code and any corresponding state tax provisions. The Family Court may allocate the right to claim dependency exemptions pursuant to the Internal Revenue Code and under corresponding state tax provisions and to require the execution and delivery of all necessary documents and tax filings in connection with the exemption.

(G) The Family Court may review and approve all agreements which bear on the issue of alimony or separate maintenance and support, whether brought before the court in actions for divorce from the bonds of matrimony, separate maintenance and support actions, or in actions to approve agreement where the parties are living separate and apart. The failure to seek a divorce, separate maintenance, or a legal separation does not deprive the court of its authority and jurisdiction to approve and enforce the agreements. The parties may agree in writing if properly approved by the court to make the payment of alimony as set forth in items (1) through (6) of subsection (B) nonmodifiable and not subject to subsequent modification by the court.

(H) The court, from time to time after considering the financial resources and marital fault of both parties, may order one party to pay a reasonable amount to the other for attorney fees, expert fees, investigation fees, costs, and suit money incurred in maintaining an action for divorce from the bonds of matrimony, as well as in actions for separate maintenance and support, including sums for services rendered and costs incurred before the commencement of the proceeding and after entry of judgment, pendente lite and permanently.

HISTORY: 1962 Code Section 20-113; 1952 Code Section 20-113; 1949 (46) 216; 1979 Act No. 71 Section 6; 1990 Act No. 518, Section 1, eff six months after approval by the Governor and applies to all actions filed on or after that date (approved May 29, 1990); 2002 Act No. 328, Section 1, eff June 18, 2002.



Section 20-3-135. Spousal support obligation when marriage declared void due to fraud.

A marriage that would otherwise be lawful that is declared void ab initio by reason of fraud, does not relieve the party committing the fraud of the duty to provide spousal support that would have otherwise existed pursuant to Section 20-3-130.

HISTORY: 2008 Act No. 291, Section 1, eff June 11, 2008.



Section 20-3-140. Allowance of alimony and suit money in suits for separate support and maintenance and similar actions.

In all actions for separate support and maintenance, legal separation, or other marital litigation between the parties, allowances of alimony and suit money and allowances of alimony and suit money pendente lite shall be made according to the principles controlling such allowance and actions for divorce a vinculo matrimonii.

HISTORY: 1962 Code Section 20-113.1; 1952 Code Section 20-113.1; 1951 (47) 436; 1979 Act No. 71 Section 4B.



Section 20-3-145. Attorney fee to constitute lien; payment to estate.

In any divorce action any attorney fee awarded by the court shall constitute a lien on any property owned by the person ordered to pay the attorney fee and such attorney fee shall be paid to the estate of the person entitled to receive it under the order if such person dies during the pendency of the divorce action.

HISTORY: 1979 Act No. 71 Section 7.



Section 20-3-150. Segregation of allowance between spouse and children; effect of remarriage of spouse.

If the court awards the custody of the children to the spouse receiving alimony the court, by its decree, unless good cause to the contrary be shown, shall allocate any award for permanent alimony and support between the supported spouse and the children and upon the remarriage or continued cohabitation of the supported spouse the amount fixed in the decree for his or her support shall cease, and no further alimony payments may be required from the supporting spouse.

For purposes of this section and unless otherwise agreed to in writing by the parties, "continued cohabitation" means the supported spouse resides with another person in a romantic relationship for a period of ninety or more consecutive days. The court may determine that a continued cohabitation exists if there is evidence that the supported spouse resides with another person in a romantic relationship for periods of less than ninety days and the two periodically separate in order to circumvent the ninety-day requirement.

HISTORY: 1962 Code Section 20-114; 1952 Code Section 20-114; 1949 (46) 216; 1979 Act No. 71 Section 8; 2002 Act No. 328, Section 2, eff June 18, 2002.



Section 20-3-160. Care, custody, and maintenance of children.

In any action for divorce from the bonds of matrimony the court may at any stage of the cause, or from time to time after final judgment, make such orders touching the care, custody and maintenance of the children of the marriage and what, if any, security shall be given for the same as from the circumstances of the parties and the nature of the case and the best spiritual as well as other interests of the children may be fit, equitable and just.

HISTORY: 1962 Code Section 20-115; 1952 Code Section 20-115; 1949 (46) 216.



Section 20-3-170. Modification, confirmation, or termination of alimony; retirement by supporting spouse.

(A) Whenever any husband or wife, pursuant to a judgment of divorce from the bonds of matrimony, has been required to make his or her spouse any periodic payments of alimony and the circumstances of the parties or the financial ability of the spouse making the periodic payments shall have changed since the rendition of such judgment, either party may apply to the court which rendered the judgment for an order and judgment decreasing or increasing the amount of such alimony payments or terminating such payments and the court, after giving both parties an opportunity to be heard and to introduce evidence relevant to the issue, shall make such order and judgment as justice and equity shall require, with due regard to the changed circumstances and the financial ability of the supporting spouse, decreasing or increasing or confirming the amount of alimony provided for in such original judgment or terminating such payments. Thereafter the supporting spouse shall pay and be liable to pay the amount of alimony payments directed in such order and judgment and no other or further amount and such original judgment, for the purpose of all actions or proceedings of every nature and wherever instituted, whether within or without this State, shall be deemed to be and shall be modified accordingly, subject in every case to a further proceeding or proceedings under the provisions of this section in relation to such modified judgment.

(B) Retirement by the supporting spouse is sufficient grounds to warrant a hearing, if so moved by a party, to evaluate whether there has been a change of circumstances for alimony. The court shall consider the following factors:

(1) whether retirement was contemplated when alimony was awarded;

(2) the age of the supporting spouse;

(3) the health of the supporting spouse;

(4) whether the retirement is mandatory or voluntary;

(5) whether retirement would result in a decrease in the supporting spouse's income; and

(6) any other factors the court sees fit.

HISTORY: 1962 Code Section 20-116; 1952 Code Section 20-116; 1949 (46) 216; 1979 Act No. 71 Section 9; 2012 Act No. 260, Section 1, eff June 18, 2012.



Section 20-3-180. Change of name after divorce or separation.

The court, upon the granting of final judgment of divorce or an order of separate maintenance, may allow a party to resume a former surname or the surname of a former spouse.

HISTORY: 1962 Code Section 20-117; 1952 Code Section 20-117; 1949 (46) 216; 1998 Act No. 431, Section 1, eff June 23, 1998.



Section 20-3-190. Divorced wife barred of dower.

On the granting of any final decree of divorce, the wife shall thereafter be barred of dower in lands formerly owned, then owned, or thereafter acquired by her former husband.

HISTORY: 1962 Code Section 20-118; 1952 Code Section 20-118; 1949 (46) 216; 1950 (46) 2251; 1953 (48) 318.



Section 20-3-200. Divorce shall not render children illegitimate.

No judgment of divorce from the bonds of matrimony shall render illegitimate the children begotten of the marriage.

HISTORY: 1962 Code Section 20-119; 1952 Code Section 20-119; 1949 (46) 216.



Section 20-3-210. Unlawful advertising for purpose of procuring divorce.

It shall be unlawful for any person to print, publish, distribute or circulate or cause to be printed, published, distributed or circulated any card, handbill, advertisement, printed paper, book, newspaper or notice of any kind offering or otherwise to advertise to procure, attempt to procure or aid in procuring any divorce either in this State or elsewhere. But this section shall not apply to the printing or publishing of any notice or advertisement required or authorized by the laws of this State.

HISTORY: 1962 Code Section 20-120; 1952 Code Section 20-120; 1949 (46) 216.



Section 20-3-220. Unlawful advertising for purpose of procuring divorce; penalty.

Any person violating any of the provisions of Section 20-3-210 shall, upon conviction, be punished for each offense by a fine of not less than one hundred dollars and not more than one thousand dollars or by imprisonment for not less than one month or more than one year, or both such fine and such imprisonment, at the discretion of the court.

HISTORY: 1962 Code Section 20-121; 1952 Code Section 20-121; 1949 (46) 216.



Section 20-3-230. Clerks of court shall file reports of divorces and annulments with Division of Vital Statistics.

Whenever a divorce or annulment is decreed by a court having jurisdiction, the clerk of court shall, no later than thirty days following the filing of the final decree, send a report to the Registrar of the Division of Vital Statistics of the Department of Health and Environmental Control showing such information as may be required on a certificate to be furnished by the Division of Vital Statistics of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 20-122; 1962 (52) 2157.



Section 20-3-235. Decree to set forth social security numbers or alien identification numbers of parties in divorce.

A decree of divorce shall set forth the social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, of the parties in the divorce. Filing the required form with the Department of Health and Environmental Control complies with the requirements of this section.

HISTORY: 1997 Act No. 71, Section 1, eff June 10, 1997; 1999 Act No. 100, Part II, Section 105, eff June 30, 1999.

Editor's Note

The Preamble of 1997 Act No. 71 provides as follows:

"Whereas, it is the sense of Congress that all states shall have in effect certain laws relative to the enforcement of child support in order to remain eligible for federal funding under Title IV-D of the Social Security Act. Therefore, this act amends the Code of Laws of South Carolina, 1976, to, among other things, require the collection and use of social security numbers on certain state-issued documents and applications; to provide authority for the imposition of administrative liens in child support cases; to enhance the information requirements of the parties to a paternity or child support action; to enhance procedures establishing paternity; to conform the state's Uniform Interstate Family Support Act (UIFSA) to changes made by the National Conference of Commissioners on Uniform State Laws; to enhance income withholding; to provide authority for the Department of Social Services to administratively change the payee in Title IV-D child support cases; to provide authority for the issuance and enforcement of administrative subpoenas; to enhance the ability to void conveyances fraudulently conducted for purposes of avoiding payment of a child support obligation; to eliminate the payment of a child support disregard check in accordance with the elimination of federal financial participation in the same; to require employers, state and local agencies, financial institutions, and utility companies to provide certain information necessary for the establishment or enforcement of child support obligations; to establish a mandatory new hire reporting program; and to establish a state registry of child support cases."



Section 20-3-410. Short title.

This article may be cited as the "Uniform Divorce Recognition Act."

HISTORY: 1962 Code Section 20-131; 1952 Code Section 20-131; 1950 (46) 2390.



Section 20-3-420. Nonresident divorce shall be void if parties were domiciled here.

A divorce from the bonds of matrimony obtained in another jurisdiction shall be of no force or effect in this State if both parties to the marriage were domiciled in this State at the time the proceeding for the divorce was commenced.

HISTORY: 1962 Code Section 20-132; 1952 Code Section 20-132; 1950 (46) 2390.



Section 20-3-430. Prima facie evidence of domicile.

Proof that a person obtaining a divorce from the bonds of matrimony in another jurisdiction was (a) domiciled in this State within twelve months prior to the commencement of the proceeding therefor and resumed residence in this State within eighteen months after the date of his departure therefrom or (b) at all times after his departure from this State and until his return maintained a place of residence within this State shall be prima facie evidence that the person was domiciled in this State when the divorce proceeding was commenced. But the provisions of this section shall not apply in cases of divorce when the decree of divorce was issued prior to June 3, 1950.

HISTORY: 1962 Code Section 20-133; 1952 Code Section 20-133; 1950 (46) 2390.



Section 20-3-440. Construction.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 20-134; 1952 Code Section 20-134; 1950 (46) 2390.



Section 20-3-610. Spousal equity and ownership rights.

During the marriage a spouse shall acquire, based upon the factors set out in Section 20-3-620, a vested special equity and ownership right in the marital property as defined in Section 20-3-630, which equity and ownership right are subject to apportionment between the spouses by the family courts of this State at the time marital litigation is filed or commenced as provided in Section 20-3-620.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-471.



Section 20-3-620. Apportionment factors.

(A) In a proceeding for divorce a vinculo matrimonii or separate support and maintenance, or in a proceeding for disposition of property following a prior decree of dissolution of a marriage by a court which lacked personal jurisdiction over an absent spouse or which lacked jurisdiction to dispose of the property, and in other marital litigation between the parties, the court shall make a final equitable apportionment between the parties of the parties' marital property upon request by either party in the pleadings.

(B) In making apportionment, the court must give weight in such proportion as it finds appropriate to all of the following factors:

(1) the duration of the marriage together with the ages of the parties at the time of the marriage and at the time of the divorce or separate maintenance or other marital action between the parties;

(2) marital misconduct or fault of either or both parties, whether or not used as a basis for a divorce as such, if the misconduct affects or has affected the economic circumstances of the parties, or contributed to the breakup of the marriage; provided, that no evidence of personal conduct which would otherwise be relevant and material for purposes of this subsection shall be considered with regard to this subsection if such conduct shall have taken place subsequent to the happening of the earliest of:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement; or

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(3) the value of the marital property, whether the property be within or without the State. The contribution of each spouse to the acquisition, preservation, depreciation, or appreciation in value of the marital property, including the contribution of the spouse as homemaker; provided, that the court shall consider the quality of the contribution as well as its factual existence;

(4) the income of each spouse, the earning potential of each spouse, and the opportunity for future acquisition of capital assets;

(5) the health, both physical and emotional, of each spouse;

(6) the need of each spouse or either spouse for additional training or education in order to achieve that spouses's income potential;

(7) the nonmarital property of each spouse;

(8) the existence or nonexistence of vested retirement benefits for each or either spouse;

(9) whether separate maintenance or alimony has been awarded;

(10) the desirability of awarding the family home as part of equitable distribution or the right to live therein for reasonable periods to the spouse having custody of any children;

(11) the tax consequences to each or either party as a result of any particular form of equitable apportionment;

(12) the existence and extent of any support obligations, from a prior marriage or for any other reason or reasons, of either party;

(13) liens and any other encumbrances upon the marital property, which themselves must be equitably divided, or upon the separate property of either of the parties, and any other existing debts incurred by the parties or either of them during the course of the marriage;

(14) child custody arrangements and obligations at the time of the entry of the order; and

(15) such other relevant factors as the trial court shall expressly enumerate in its order.

(C) The court's order as it affects distribution of marital property shall be a final order not subject to modification except by appeal or remand following proper appeal.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-472.



Section 20-3-630. Marital property; nonmarital property.

(A) The term "marital property" as used in this article means all real and personal property which has been acquired by the parties during the marriage and which is owned as of the date of filing or commencement of marital litigation as provided in Section 20-3-620 regardless of how legal title is held, except the following, which constitute nonmarital property:

(1) property acquired by either party by inheritance, devise, bequest, or gift from a party other than the spouse;

(2) property acquired by either party before the marriage and property acquired after the happening of the earliest of:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement; or

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(3) property acquired by either party in exchange for property described in items (1) and (2) of this section;

(4) property excluded by written contract of the parties. "Written contract" includes any antenuptial agreement of the parties which must be considered presumptively fair and equitable so long as it was voluntarily executed with both parties separately represented by counsel and pursuant to the full financial disclosure to each other that is mandated by the rules of the family court as to income, debts, and assets;

(5) any increase in value in nonmarital property, except to the extent that the increase resulted directly or indirectly from efforts of the other spouse during marriage.

Interspousal gifts of property, including gifts of property from one spouse to the other made indirectly by way of a third party, are marital property which is subject to division.

(B) The court does not have jurisdiction or authority to apportion nonmarital property.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-473.



Section 20-3-640. Declining values of contributions.

In determining the value of contributions prior to making an equitable apportionment, the court:

(1) shall make findings of fact from credible evidence of the values of property and services, if any;

(2) is empowered to take judicial notice of official reports of the federal and state governments, including official bulletins, publications, and reports of general public interest where these reports are made and published by authority of law or have been adopted by state statute;

(3) has the authority to appoint experts as necessary for the purpose of valuation of property and contributions and to assess the cost against any or all parties to the action.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-474.



Section 20-3-650. Sequestration of property.

(A) At any stage of a proceeding under this article where it appears to the court that personal jurisdiction may not be obtained over an absent party or where a party refuses to comply with an order of the court, the court may, upon appropriate petition, order the sequestration of that party's real and personal property which is within this State. The court may also appoint a sequestrator and, by injunction or otherwise, authorize the sequestrator to take the property into possession and control. In the case of an absent party, the court may appoint the party residing in this State as sequestator.

(B) The property sequestered and the income from it may be applied in whole or in part, at the direction of the court and as justice may require, so as to achieve an equitable apportionment of property as set forth in this article.

(C) Additionally, the court, in its discretion, if the property and income from it which may be sequestered is insufficient to pay what is required, may, upon terms and conditions as it considers in the interests of justice, direct the mortgaging of or the public or private sale of a sufficient amount of the sequestered property to pay what is required.

(D) The family court in which the action is filed has jurisdiction and venue to sequester property located within this State.

(E) The remedies in this section are cumulative to all other remedies which may be available to the parties.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-475.



Section 20-3-660. Court's authority to achieve equitable apportionment.

(A) The court may direct a party to execute and deliver any deed, bill of sale, note, mortgage, or other document necessary to carry out its order of equitable apportionment. If a party so directed fails to comply, the court may direct the clerk of court in the county in which the property involved is situate to execute and deliver the document, and this performance by the clerk is as effective as the performance of the party would have been. The court in making an equitable apportionment may order the public or private sale of all or any portion of the marital property upon terms it determines.

(B) The court may utilize any other reasonable means to achieve equity between the parties, which means are subject to and may not be inconsistent with the other provisions of this article and may include making a monetary award to achieve an equitable apportionment. Any monetary award made does not constitute a payment which is treated as ordinary income to the recipient under either the provisions of Chapter 6, Title 12 or, to the extent lawful, under the United States Internal Revenue Code.

HISTORY: 2008 Act 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-476.



Section 20-3-670. Notice of pendency of action.

(A)(1) In a proceeding under this article, either party may record a notice of the pendency of proceedings in the manner provided in civil actions generally, which has the same effect as a notice in civil actions. The rights and interests of each spouse in the other's property created by this article are not effective against third parties:

(a) with regard to any parcel of real property in which an interest under this article is claimed until a Notice of Pendency of Action is filed as provided in Section 15-11-10 with the clerk of court of the county in which such parcel of real property is situated; and

(b) with regard to personal property, until the third party has received written notice from either spouse in a proceeding under this article that marital litigation has been filed.

(2) Prior rights and interests of third parties:

(a) in real property are not affected by filing a Notice of Pendency of Action; and

(b) in personal property are not affected by receipt of written notice of such a filing.

(B)(1) Upon entry of judgment against a party requiring payment of money or transfer of property, whether by interlocutory order or final decree, a party may apply to the court for issuance of a transcript of judgment in the form prescribed in Section 20-3-680. This transcript may be recorded in the office of the clerk of court of common pleas and indexed in the books of abstracts of judgments of any county of this State as provided by law.

(2) After the order or decree has been duly recorded and indexed in the office of the clerk of court of common pleas, the order or decree has all force and effect of judgments of the courts of common pleas as provided by law, the recording and indexing constituting record notice to all persons of the order or decree recorded and indexed.

(3) The recordation and filing of a transcript of judgment does not prevent the court from exercising any equitable or other presently existing power of enforcement of the order or decree which is within its jurisdiction.

(C) The statutory lien created by Section 20-3-145 is not effective as against third parties unless this section has been complied with.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1987 Act No. 14 Section 2; 1976 Code Section 20-7-477.



Section 20-3-680. Form of transcript of judgment.

A transcript of judgment may be substantially in the following form:

STATE OF SOUTH CAROLINA COUNTY OF IN THE FAMILY COURT , Petitioner, vs. , TRANSCRIPT OF JUDGMENT Respondent.

NOTICE IS HEREBY GIVEN that in the above-captioned proceeding, (family court docket # of proceeding or domestic judgment #), filed in the family court of the State and county aforesaid, judgment was entered against __________, the _________ in the action, on the ___ day of __________, 20__, [in the amount of __________, as and by reason of (an award of attorney's fees, equitable division of property, etc.)] OR (requiring conveyance to __________ of the real property described as following:) Attorneys of record are __________, representing the petitioner and __________, representing the respondent.

FURTHER NOTICE IS GIVEN that interest will accrue at the statutory rate from the ___ day of ___________, 20__, together with costs in the amount of __________.

Judge of the Family Court place date .

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-478.



Section 20-3-690. Subject matter jurisdiction over contracts.

The family courts of this State have subject matter jurisdiction over all contracts relating to property which is involved in a proceeding under this article and over the construction and enforcement of those contracts.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.

Editor's Note

Prior laws. 1986 Act No. 522 Section 1; 1976 Code Section 20-7-479.






CHAPTER 4 - PROTECTION FROM DOMESTIC ABUSE

Section 20-4-10. Short title.

This chapter may be cited as the "Protection from Domestic Abuse Act".

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-20. Definitions.

As used in this chapter:

(a) "Abuse" means:

(1) physical harm, bodily injury, assault, or the threat of physical harm;

(2) sexual criminal offenses, as otherwise defined by statute, committed against a family or household member by a family or household member.

(b) "Household member" means:

(i) a spouse;

(ii) a former spouse;

(iii) persons who have a child in common;

(iv) a male and female who are cohabiting or formerly have cohabited.

(c) "Court" means the Family Court.

(d) "Petitioner" means the person alleging abuse in a petition for an order of protection.

(e) "Respondent" in a petition for an order of protection means the person alleged to have abused another or a person alleged to have aided and abetted such abuse.

(f) "Order of protection" means an order of protection issued to protect the petitioner or minor household members from the abuse of another household member where the respondent has received notice of the proceedings and has had an opportunity to be heard.

HISTORY: 1984 Act No. 484, Section 2; 1994 Act No. 519, Sections 2, 3, eff September 23, 1994; 2003 Act No. 92, Section 11, eff January 1, 2004; 2005 Act No. 166, Section 7, eff January 1, 2006.



Section 20-4-30. Jurisdiction.

(A) The family court has jurisdiction over all proceedings under this chapter except that, during nonbusiness hours or at other times when the court is not in session, the petition may be filed with a magistrate. The magistrate may issue an order of protection granting only the relief provided by Section 20-4-60(a)(1).

(B) Except as provided in subsection (C), actions for an order of protection must be filed in the county in which:

(1) the alleged act of abuse occurred;

(2) the petitioner resides or is sheltered, unless the petitioner is a nonresident of the State;

(3) the respondent resides, unless the respondent is a nonresident of the State; or

(4) the parties last resided together.

(C)(1) If the action is filed in the county in which the petitioner resides or is sheltered and the respondent is a nonresident of that county, the petitioner must request that the action be immediately transferred to another county in which venue is proper and must include a supplemental petition that designates the transfer county and that changes all specific references to the county of filing to the transfer county. The clerk of court must transfer and forward the supplemental petition to the transfer county.

(2) If the petitioner is a nonresident of the State, the action must be filed in the county specified in item (1), (3), or (4) of subsection (B).

(3) If the respondent is a nonresident of the State, the petitioner may request that the action be immediately transferred to another county in which venue is proper and must include a supplemental petition that designates the transfer county and that changes all specific references to the county of filing to the transfer county. The clerk of court must transfer and forward the supplemental petition to the transfer county.

(D) Hearings on the petition may be held in any county in the same judicial circuit as the county in which the action is filed or to which the action is transferred.

HISTORY: 1984 Act No. 484, Section 2; 2002 Act No. 329, Section 1, eff June 18, 2002.



Section 20-4-40. Petition for order of protection.

There is created an action known as a "Petition for an Order of Protection" in cases of abuse to a household member.

(a) A petition for relief under this section may be made by any household members in need of protection or by any household members on behalf of minor household members.

(b) A petition for relief must allege the existence of abuse to a household member. It must state the specific time, place, details of the abuse, and other facts and circumstances upon which relief is sought and must be verified.

(c) The petition must inform the respondent of the right to retain counsel.

(d) In a pending action for divorce or separate support and maintenance, the petition for relief shall be brought in the form of a motion for further relief and shall be served on counsel of record, if any. Where no action is pending, the petition shall be filed and served as an independent action. A pending motion or petition for relief shall not be dismissed solely because the underlying action is dismissed.

(e) The clerk of court must provide simplified forms which will facilitate the preparation and filing of a petition under this section by any person not represented by counsel, including motions and affidavits to proceed in forma pauperis.

(f) The clerk of court may not charge a fee for filing a petition for an order for protection from domestic abuse.

HISTORY: 1984 Act No. 484, Section 2; 1994 Act No. 519, Section 4, eff September 23, 1994; 1996 Act No. 396, Section 1, eff June 4, 1996; 2005 Act No. 166, Section 8, eff January 1, 2006.



Section 20-4-50. Hearing on petition.

(a) Within twenty-four hours after service of a petition under this chapter upon the respondent, the court may, for good cause shown, hold an emergency hearing and issue an order of protection if the petitioner proves the allegation of abuse by a preponderance of the evidence. A prima facie showing of immediate and present danger of bodily injury, which may be verified by supporting affidavits, constitutes good cause for purposes of this section.

(b) If the court denies the motion for a twenty-four-hour hearing or such a hearing is not requested, the petitioner may request and the court must grant a hearing within fifteen days of the filing of a petition. The court must cause a copy of the petition to be served upon the respondent at least five days prior to the hearing, except as provided in subsection (a), in the same manner required for service in the circuit courts. Where service is not accomplished five days prior to the hearing, the respondent, upon his motion, is entitled to a continuance until such time is necessary to provide for compliance with this section.

HISTORY: 1984 Act No. 484, Section 2; 2002 Act No. 329, Section 2, eff June 18, 2002.



Section 20-4-60. Order of protection; contents.

(A) Any order of protection granted under this chapter shall be to protect the petitioner or the abused person or persons on whose behalf the petition was filed and may include:

(1) temporarily enjoining the respondent from abusing, threatening to abuse, or molesting the petitioner or the person or persons on whose behalf the petition was filed;

(2) temporarily enjoining the respondent from communicating or attempting to communicate with the petitioner in any way which would violate the provisions of this chapter and temporarily enjoining the respondent from entering or attempting to enter the petitioner's place of residence, employment, education, or other location as the court may order.

(B) Every order of protection issued pursuant to this chapter shall conspicuously bear the following language:

(1) "Violation of this order is a criminal offense punishable by thirty days in jail or a fine of two hundred dollars or may constitute contempt of court punishable by up to one year in jail and/or a fine not to exceed fifteen hundred dollars." and

(2) "Pursuant to Section 16-25-125 of the South Carolina Code of Laws, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both."

(C) When the court has, after a hearing for any order of protection, issued an order of protection, it may, in addition:

(1) award temporary custody and temporary visitation rights with regard to minor children living in the home over whom the parties have custody;

(2) direct the respondent to pay temporary financial support for the petitioner and minor child unless the respondent has no duty to support the petitioner or minor child;

(3) when the respondent has a legal duty to support the petitioner or minor children living in the household and the household's residence is jointly leased or owned by the parties or the respondent is the sole owner or lessee, grant temporary possession to the petitioner of the residence to the exclusion of the respondent;

(4) prohibit the transferring, destruction, encumbering, or otherwise disposing of real or personal property mutually owned or leased by the parties or in which one party claims an equitable interest, except when in the ordinary course of business;

(5) provide for temporary possession of the personal property, including pet animals, of the parties and order assistance from law enforcement officers in removing personal property of the petitioner if the respondent's eviction has not been ordered.

(6) award costs and attorney's fees to either party;

(7) award any other relief authorized by Section 63-3-530; provided, however, the court must have due regard for any prior family court orders issued in an action between the parties.

(8) prohibit harm or harassment, including a violation of Chapter 1, Title 47, against any pet animal owned, possessed, kept, or held by:

(a) the petitioner;

(b) any family or household member designated in the order;

(c) the respondent if the petitioner has a demonstrated interest in the pet animal.

(D) No protective order issued pursuant to this chapter may, in any manner, affect the title to real property.

(E) No mutual order of protection may be granted unless the court sets forth findings of fact necessitating the mutual order or unless both parties consent to a mutual order.

(F) If mutual orders of protection have been entered that do not comply with the provisions of this section a petitioner may request the order be vacated and all records of the order be destroyed.

HISTORY: 1984 Act No. 484, Section 2; 1996 Act No. 396, Section 2, eff June 4, 1996; 2008 Act No. 319, Section 5, eff June 11, 2008; 2013 Act No. 99, Section 5, eff June 20, 2013; 2014 Act No. 251 (H.3361), Sections 1, 2, eff June 6, 2014.

Effect of Amendment

The 2013 amendment added subsection (F).

2014 Act No. 251, Section 1, added subsection (C)(8).

2014 Act No. 251, Section 2, in subsection (C)(5), inserted ", including pet animals,".



Section 20-4-65. Order of protection from domestic abuse; filing fee.

A person seeking an order of protection from domestic abuse pursuant to the provisions of this chapter is not required to pay the filing fee as provided in Section 8-21-310(11)(a).

HISTORY: 2005 Act No. 166, Section 9, eff January 1, 2006.



Section 20-4-70. Duration of order of protection; modification of terms.

(A) An order of protection issued under Section 20-4-60 must be for a fixed time not less than six months nor more than one year unless the parties have reconciled as evidenced by an order of dismissal and may be extended or terminated by order of the court upon motion by either party showing good cause with notice to the other party. A respondent has the right to a hearing on the extension of an order issued pursuant to this section within thirty days of the date upon which the order will expire. If the parties reconcile, the issuing court may grant an order of dismissal without a hearing if the petitioner receiving the order of protection to be dismissed appears personally at the offices of the issuing court, shows proper identification, and signs a written request to dismiss based on the reconciliation.

(B) Provisions included in an order of protection granting relief pursuant to Section 20-4-60(C) must be enforced until further order of the court following the issuance of the order unless before the expiration of the period the court has scheduled a hearing pursuant to the filing of an action for divorce or separate support and maintenance to determine the temporary rights and obligations of the parties with respect to support of a spouse or children, custody and visitation, or the distribution of personal property. If the hearing has been scheduled, relief granted under Section 20-4-60(C) remains in effect until an order pursuant to the hearing is issued by the court.

(C) The family court may modify the terms of any order issued under this section.

(D) An order of protection issued by a magistrate expires as provided under the terms of the order or upon the issuance of a subsequent order by the family court, whichever occurs first.

HISTORY: 1984 Act No. 484, Section 2; 1995 Act No. 138, Section 3, eff June 28, 1995; 1998 Act No. 270, Section 1, eff April 7, 1998.



Section 20-4-80. Mailing or service of order.

A certified copy of an order of protection must be mailed to or served upon the petitioner, the respondent, and local law enforcement agencies having jurisdiction in the area where the petitioner resides. No charge may be made to the petitioner for such action.

HISTORY: 1984 Act No. 484, Section 2; 2005 Act No. 166, Section 10, eff January 1, 2006.



Section 20-4-90. Sheriff's department to assist in execution of order.

When any order is issued pursuant to this chapter, upon request of the petitioner, the court may, as part of the order, require the sheriff's department or the police department pursuant to duties described under Section 20-4-100 to accompany the petitioner and assist in placing the petitioner in the possession of the dwelling or residence or otherwise assist in execution of service of the order.

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-100. Responsibilities of law enforcement officer.

The primary duty of a law enforcement officer when responding to a domestic abuse incident is to enforce the laws allegedly violated and to protect the abused person if facts are found which substantiate the complaint. In such incidents, the law enforcement officer must take the following protective measures:

(a) Notify the abused person of the right to initiate criminal proceedings and to seek an order of protection under this chapter.

(b) Advise the parties of the importance of preserving evidence. To provide protection to the petitioner and any minor children, the officer may offer or arrange to provide transportation of the abused person to a hospital for treatment of injuries or to a place of shelter or safety and to accompany the abused person to his or her residence to allow for the removal of clothing, medication, and such personal property as is reasonably necessary.

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-110. Immunity from civil or criminal liability.

Any person who makes a report pursuant to this chapter or who participates in judicial proceedings resulting therefrom, acting in good faith, is immune from civil and criminal liability which might otherwise result by reason of such actions. In all such civil or criminal proceedings good faith is rebuttably presumed.

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-120. Actions not affecting right to relief.

The petitioner's right to relief under this chapter is not affected by leaving the residence or household to avoid further abuse.

The petitioner's right to relief under this chapter is not affected by the use of such physical force against the respondent as is reasonably believed by the petitioner to be necessary to defend the petitioner or others from imminent physical injury or abuse.

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-130. Applicability of other remedies.

Any proceeding under this chapter is in addition to other civil and criminal remedies.

HISTORY: 1984 Act No. 484, Section 2.



Section 20-4-160. Domestic Violence Fund.

(A) There is established the Domestic Violence Fund, a fund separate and distinct from the general fund, in the State Treasury. The fund must be administered by the Department of Social Services and revenues of the fund must be used solely to award grants to domestic violence centers and programs in the State.

(B) In order for a domestic violence center or program to be eligible to receive funds, it must be a nonprofit corporation and must:

(1) have been in operation on the preceding July 1 and continue to be in operation; and

(2) offer the following services:

(a) a twenty-four hour hotline;

(b) transportation services;

(c) community education programs;

(d) daytime services, including counseling; and

(e) other criteria as may be established by the department.

(C) The Domestic Violence Fund must receive its revenue from that portion of marriage license fees provided for in Section 20-1-375 and donations, contributions, bequests, or other gifts made to the fund. Contributions to the fund must not be used to supplant existing funds appropriated to the department for domestic violence programs and grants. Monies in the fund may be carried forward from one fiscal year to the next, and interest earned on monies in the fund must be retained by the fund.

HISTORY: 2001 Act No. 91, Section 1, eff August 22, 2001.



Section 20-4-310. Citation of article.

This article may be cited as the "Uniform Interstate Enforcement of Domestic Violence Protection Orders Act".

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-320. Definitions.

For purposes of this article:

(1) "Foreign protection order" means a protection order issued by a tribunal of another state.

(2) "Issuing state" means the state whose tribunal issues a protection order.

(3) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(4) "Protected individual" means an individual protected by a protection order.

(5) "Protection order" means an injunction or other order, issued by a tribunal under the domestic violence, family violence, or anti-stalking laws of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(6) "Respondent" means the individual against whom enforcement of a protection order is sought.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(8) "Tribunal" means a court, agency, or other entity authorized by law to issue or modify a protection order.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-330. Judicial enforcement of foreign protection order; determining validity of order.

(A) A person authorized by the law of this State to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a tribunal of this State. The tribunal shall enforce the terms of the order, including terms that provide relief that a tribunal of this State would lack power to provide but for this section. The tribunal shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the tribunal shall follow the procedures of this State for the enforcement of protection orders.

(B) A tribunal of this State may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(C) A tribunal of this State shall enforce the provisions of a valid foreign protection order, which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(D) A foreign protection order is valid if it:

(1) identifies the protected individual and the respondent;

(2) is currently in effect;

(3) was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an order ex parte, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued, in a manner consistent with the rights of the respondent to due process.

(E) A foreign protection order valid on its face is prima facie evidence of its validity.

(F) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action-seeking enforcement of the order.

(G) A tribunal of this State may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) the respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings in favor of the respondent.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-340. Enforcement by law enforcement officer; service of order on respondent.

(A) A law enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a tribunal of this State. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(B) If a foreign protection order is not presented, a law enforcement officer of this State may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(C) If a law enforcement officer of this State determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(D) Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order pursuant to this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-350. Registration; presentation to family court; affidavit of currency; entry in state or federal registry; fee.

(A) Any individual may register a foreign protection order in this State. To register a foreign protection order, an individual shall present a certified copy of the order to the family court.

(B) Upon receipt of a foreign protection order, the family court shall register the order in accordance with this section. After the order is registered, the family court shall furnish to the individual registering the order a certified copy of the registered order.

(C) The family court shall register an order upon presentation of a copy of a protection order, which has been certified by the issuing state. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(D) An individual registering a foreign protection order shall file an affidavit by the protected individual in the family court stating that, to the best of the protected individual's knowledge, the order is currently in effect.

(E) A foreign protection order registered under this article may be entered in any existing state or federal registry of protection orders, in accordance with applicable law.

(F) A fee may not be charged for the registration of a foreign protection order.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-360. Immunity.

This State or a local governmental agency, or a law enforcement officer, prosecuting attorney, clerk of court, or any state or local governmental official acting in an official capacity, is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-370. Remedies available to protected individual.

A protected individual who pursues remedies under this article is not precluded from pursuing other legal or equitable remedies against the respondent.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-375. Filing false protection order; criminal penalty; civil liability.

(A) A person who knowingly or wilfully makes, presents, files, or attempts to file a false, fictitious, or fraudulent foreign protection order is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both, in the discretion of the court.

(B) If a family court determines that a person has knowingly or wilfully made, presented, filed, or attempted to file a false, fictitious, or fraudulent foreign protection order, the respondent is entitled to recover from the person who made, presented, filed, or attempted to file the report such relief as may be appropriate, including:

(1) actual damages;

(2) punitive damages; and

(3) a reasonable attorney's fee and other litigation costs reasonably incurred.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-380. Construction of act.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-390. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this act, the General Assembly hereby declaring that it would have passed this article, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



Section 20-4-395. Applicability.

This article applies to protection orders issued before July 1, 2007, and to continuing actions for enforcement of foreign protection orders commenced before July 1, 2007. A request for enforcement of a foreign protection order made after June 30, 2007, for violations of a foreign protection order occurring before July 1, 2007, is governed by this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.






CHAPTER 5 - PROPERTY RIGHTS OF MARRIED WOMEN

Section 20-5-10. Powers of wife as to property and contracts generally.

A married woman may purchase any species of property in her own name and take proper legal conveyances therefor and may bind herself by contract in the same manner and to the same extent as though she were unmarried. All such contracts shall be legal and obligatory and may be enforced at law or in equity by or against such married woman in her own name, apart from her husband.

HISTORY: 1962 Code Section 20-201; 1952 Code Section 20-201; 1942 Code Section 8575; 1932 Code Section 8575; Civ. C. '22 Section 5540; Civ. C. '12 Section 3761; Civ. C. '02 Section 2668; G. S. 2037; R. S. 2167; 1897 (20) 1121; Const. 1895 Art. 17 Section 9.



Section 20-5-20. Power of wife to convey, bequeath, and devise separate property; descent.

A married woman shall have power to bequeath, devise or convey her separate property in the same manner and to the same extent as if she were unmarried and, dying intestate, her property shall descend in the same manner as the law provides for the descent of the property of husbands. All deeds, mortgages and legal instruments of whatever kind shall be executed by her in the same manner and have the same legal force and effect as if she were unmarried.

HISTORY: 1962 Code Section 20-202; 1952 Code Section 20-202; 1942 Code Section 8574; 1932 Code Section 8574; Civ. C. '22 Section 5539; Civ. C. '12 Section 3760; Civ. C. '02 Section 2667; G. S. 2036; R. S. 2166; 1870 (14) 325.



Section 20-5-30. Wife's property is not subject to husband's debts.

The real and personal property of a married woman, whether held by her at the time of her marriage or accrued to her thereafter, either by gift, grant, inheritance, devise, purchase or otherwise, shall not be subject to levy and sale for her husband's debts but shall be her separate property.

HISTORY: 1962 Code Section 20-203; 1952 Code Section 20-203; 1942 Code Section 8572; 1932 Code Section 8572; Civ. C. '22 Section 5537; Civ. C. '12 Section 3758; Civ. C. '02 Section 2665; G. S. 2035; R. S. 2164; 1870 (14) 325.



Section 20-5-40. Earnings and income of married women.

All the earnings and income of a married woman shall be her own separate estate and shall be governed by the same provisions of law as apply to her other separate estate.

HISTORY: 1962 Code Section 20-204; 1952 Code Section 20-204; 1942 Code Section 8573; 1932 Code Section 8573; Civ. C. '22 Section 5538; Civ. C. '12 Section 3759; Civ. C. '02 Section 2666; R. S. 2165; 1887 (19) 819.



Section 20-5-50. Requisites of marriage contracts, deeds, and settlements.

All marriage contracts, deeds and settlements shall therein describe, specify and particularize the real and personal estate thereby intended to be included, comprehended, conveyed and passed or shall have a schedule thereto annexed containing a description and the particulars and articles of the real and personal estate intended to be conveyed and passed by such marriage contracts, deeds and settlements. Any such schedule shall be annexed to the contract, deed or other settlement paper, signed, executed and delivered by the parties therein interested at the time of the signing, executing and delivering the marriage contract, deed or settlement, be subscribed by the same witness who subscribed the marriage contract, deed or settlement and be recorded therewith; otherwise, and in default of such schedule and recording thereof as aforesaid, the marriage contract, deed or settlement shall be deemed and declared to be fraudulent, null and void with respect to and against creditors and bona fide purchasers or mortgagees.

HISTORY: 1962 Code Section 20-205; 1952 Code Section 20-205; 1942 Code Section 8576; 1932 Code Section 8576; Civ. C. '22 Section 5541; Civ. C. '12 Section 3762; Civ. C. '02 Section 2669; G. S. 2038; R. S. 2168; 1792 (5) 203.



Section 20-5-60. Husband shall not be liable for wife's debts.

A husband shall not be liable for the debts of his wife contracted prior to or after their marriage, except for her necessary support and that of their minor children residing with her.

HISTORY: 1962 Code Section 20-206; 1952 Code Section 20-206; 1942 Code Section 8575; 1932 Code Section 8575; Civ. C. '22 Section 5540; Civ. C. '12 Section 3761; Civ. C. '02 Section 2668; G. S. 2037; R. S. 2167; 1897 (20) 1121; Const. 1895 Art. 17 Section 9.



Section 20-5-70. Liability of husband in suit brought against wife.

Neither a husband nor his property shall be liable for any recovery against his wife in any suit brought against her. Judgment in any such suit may be enforced by execution against her sole and separate estate in the same manner as if she were sole.

HISTORY: 1962 Code Section 20-207; 1952 Code Section 20-207; 1942 Code Section 400; 1932 Code Section 400; Civ. P. '22 Section 357; Civ. P. '12 Section 163; Civ. P. '02 Section 135; 1870 (14) 137; 1925 (34) 263.



Section 20-5-80. Validation of certain deeds subsequent to April 16, 1868.

All deeds and conveyances made since April 16, 1868, whereby lands and tenements which were the estate of their husbands have been conveyed to married women and which have been duly recorded in the office of the register of deeds or clerk of court for the county in which such lands and tenements are situate shall be deemed good and effectual in the law, to all intents and purposes, as if the same had been recorded in the office of the Secretary of State within the time prescribed by law, anything to the contrary thereof in any wise notwithstanding.

HISTORY: 1962 Code Section 20-208; 1952 Code Section 20-208; 1942 Code Section 8884; 1932 Code Section 8884; Civ. C. '22 Section 5315; Civ. C. '12 Section 3545; Civ. C. '02 Section 2459; G. S. 1779; R. S. 1971.






CHAPTER 7 - CHILDREN'S CODE [REPEALED]

CHAPTER 7

Children's Code [Repealed]

Editor's Note

2008 Act No. 361 enacted Title 63, South Carolina Children's Code, and repealed Title 20, Chapter 7. See Title 63 in Volume 22 for the Disposition Table for former Chapter 7 sections.






Title 21 - Estates, Trusts, Guardians and Fiduciaries

CHAPTER 21 - NATURAL AND PARENTALLY APPOINTED GUARDIANS

Section 21-21-25. Disposition of custody of minors.

The father of any child under the age of twenty-one years and not married, if the mother is dead, or the mother of any such child, the father being dead, whether the father or mother is under the age of twenty-one years, or of full age, may by deed executed and recorded according to law or by last will and testament, made and probated according to law, dispose of the custody and tuition of the child while he remains under the age of twenty-one years to any other person, in possession or remainder. No deed is valid unless signed by both father and mother, if both are living and no such deed, except a deed to an agency or department of this State authorized by law to receive or place the custody of children, is effective unless approved upon petition by a family court or family court judge of this State. Nothing in this section may be construed to abrogate, lessen, or interfere with the right and duty of a court of competent jurisdiction at any time to transfer and assign the custody of a child for its best interest.

HISTORY: 1987 Act No. 171, Section 87.



Section 21-21-35. Persons against whom disposition of custody is valid.

The disposition of the custody of the child as provided in Section 21-21-25 is effective against any person claiming the custody of the child as guardian.

HISTORY: 1987 Act No. 171, Section 88.



Section 21-21-45. Action by custodian for recovery of children and damages.

Any person to whom the custody of any child has been so disposed or devised may maintain an action against any person who wrongfully takes away or detains the child for the recovery of the child and may recover damages in the action for benefit of the child.

HISTORY: 1987 Act No. 171, Section 89.



Section 21-21-55. Possession of property conveyed, devised, or bequeathed to child.

Any person to whom the custody of any child has been so disposed or devised may take into his possession to and for the use, support, and education of the child all property, real and personal, which by deed or will has been conveyed, devised, or bequeathed to the child, until he attains the age of twenty-one years or for a lesser time as may be fixed by the deed or will, and may receive and receipt for the proceeds of any life insurance taken out by the parent for the benefit of the child and do all acts in relation to the child which a guardian appointed according to law might do. The family court may, in its discretion, require a return of the property and an annual accounting for the rents, profits, and income of the property.

HISTORY: 1987 Act No. 171, Section 90.






CHAPTER 29 - TRUST COMPANIES

Section 21-29-90. Affiliated trust company defined.

(A) For the purposes of this section, an "affiliated trust company" is a trust company that is owned by the bank which has designated it as an agent or is owned, directly or indirectly, by the same bank holding company that owns, directly or indirectly, the bank which has designated it as an agent.

(B) Any bank is authorized to designate an affiliated trust company as its agent for the performance of all acts, obligations, and responsibilities of the bank with respect to any fiduciary or other services generally rendered by bank trust departments. In that event, the bank remains fully responsible and liable with respect to all actions of the affiliated trust company as if performed by the bank itself. No such agency relationship:

(1) may be considered an impermissible delegation of responsibility or duty by the bank; or

(2) constitutes a resignation or disqualification of the bank as fiduciary or a relinquishment of trust powers by the bank.

HISTORY: 1987 Act No. 106, Section 1.









Title 22 - Magistrates and Constables

CHAPTER 1 - MAGISTRATES GENERALLY

Section 22-1-10. Appointment; term and territorial jurisdiction; training, certification or recertification requirement.

(A) The Governor, by and with the advice and consent of the Senate, may appoint magistrates in each county of the State for a term of four years and until their successors are appointed and qualified, or their positions are terminated as provided in subsection (B), Section 22-1-30, or Section 22-2-40.

Magistrates serving the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg shall serve terms of four years commencing May 1, 1990. Magistrates serving the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York shall serve terms of four years commencing May 1, 1991.

At least ninety days before the date of the commencement of the terms provided in the preceding paragraph and every four years thereafter, each county governing body must inform, in writing, the Senators representing that county of the number of full-time and part-time magistrate positions available in the county, the number of work hours required by each position, the compensation for each position, and the area of the county to which each position is assigned. If the county governing body fails to inform, in writing, the Senators representing that county of the information as required in this section, then the compensation, hours, and location of the full-time and part-time magistrate positions available in the county remain as designated for the previous four years.

Each magistrate's number of work hours, compensation, and work location must remain the same throughout the term of office, except for a change (1) specifically allowed by statute or (2) authorized by the county governing body at least four years after the magistrate's most recent appointment and after a material change in conditions has occurred which warrants the change. Nothing provided in this section prohibits the raising of compensation or hours and compensation during a term of office. No magistrate may be paid for work not performed except for bona fide illness or as otherwise provided by law.

The number of magistrates to be appointed for each county and their territorial jurisdiction are as prescribed by law before March 2, 1897, for trial justices in the respective counties of the State, except as otherwise provided in this section.

(B)(1) No person is eligible to hold the office of magistrate who is not at the time of his appointment a citizen of the United States and of this State, and who has not been a resident of this State for at least five years, has not attained the age of twenty-one years upon his appointment, and has not received a high school diploma or its equivalent educational training as recognized by the State Department of Education.

(2) Notwithstanding the educational qualifications required in item (1):

(a) On and after July 1, 2001, no person is eligible for an initial appointment to hold the office of magistrate who (i) is not at the time of his appointment a citizen of the United States and of this State, (ii) has not been a resident of this State for at least five years, (iii) has not attained the age of twenty-one years upon his appointment, and (iv) has not received a two-year associate degree.

(b) On and after July 1, 2005, no person is eligible for an initial appointment to hold the office of magistrate who (i) is not at the time of his appointment a citizen of the United States and of this State, (ii) has not been a resident of this State for at least five years, (iii) has not attained the age of twenty-one years upon his appointment, and (iv) has not received a four-year baccalaureate degree.

(C) Notwithstanding any other provision of law relating to the terms and qualifications of magistrates:

(1) All magistrates shall complete a training program or pass certification or recertification examinations, or both, pursuant to standards established by the Supreme Court of South Carolina. The examination must be offered at least three times each year.

(a) Magistrates appointed for the first time on or after the effective date of this act shall complete the training program and pass the certification examination within one year after taking office, or before April 30, 1995, whichever is later.

(b) Magistrates serving the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg, as of the effective date of this act, shall pass a certification examination before April 30, 1995.

(c) Magistrates serving the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York, as of the effective date of this section, shall pass a certification examination before April 30, 1996.

(d) Every magistrate shall pass a recertification examination within eight years after passing the initial certification examination, and at least once every eight years thereafter.

(2) If any magistrate does not comply with these training or examination requirements, his office is declared vacant on the date the time expires, or when he is notified, as provided in subsection (D), whichever is earlier.

(D) Upon written notification of the Supreme Court or its designee to the affected magistrate and the Governor of the failure of the magistrate to complete the training program or pass the certification examination required pursuant to subsection (C), the magistrate's office is declared vacant, the magistrate does not hold over, and the Governor shall appoint a successor in the manner provided by law; however, the Governor shall not reappoint the current magistrate who failed to complete the training program or pass the certification examination required pursuant to subsection (C) to a new term or to fill the vacancy in the existing term.

HISTORY: 1962 Code Section 43-1; 1952 Code Section 43-1; 1942 Code Section 3707; 1932 Code Section 3707; Civ. C. '22 Section 2241; Civ. C. '12 Section 1391; Civ. C. '02 Section 983; 1897 (22) 472; 1988 Act No. 678, Part I, Section 4; 1991 Act No. 136, Section 1; 1993 Act No. 152, Section 1; 1996 Act No. 376, Section 1; 2000 Act No. 226, Section 4; 2011 Act No. 70, Section 2, eff June 28, 2011.

Effect of Amendment

The 2011 amendment, in subsection (A), in the first sentence, added ", or their positions are terminated as provided in subsection (B), Section 22-1-30, or Section 22-2-40".



Section 22-1-15. Magistrates presently serving.

(A) The provisions of Section 22-1-10(B) do not apply to a magistrate serving on January 1, 1989, during his tenure in office. A magistrate holding office after January 1, 1989, must achieve a high school education or the equivalent educational training as recognized by the State Department of Education within two years of January 1, 1989, and must submit a certified copy of his high school diploma or certified proof of its recognized equivalent in educational training as established by the State Department of Education to the South Carolina Court Administration. However, this requirement does not apply to a magistrate with at least five years' service as a magistrate on January 1, 1989. The South Carolina Court Administration must report to the Governor's Office a magistrate's failure to submit the proper documentation, and a magistrate's violation of this subsection terminates his term of office.

(B) The provisions of Section 22-1-10(B)(2)(a) and (b) do not apply to a magistrate serving on June 30, 2001, during his tenure in office.

(C) The provisions of Section 22-1-10(B)(2)(b) do not apply to a magistrate serving on June 30, 2005, during his tenure in office, and do not apply to a magistrate serving after June 30, 2005, who retires and is reappointed within one year of the date of his retirement and during his tenure in office for the new appointment.

HISTORY: 1988 Act No. 678, Part I, Section 5; 2000 Act No. 226, Section 5; 2000 Act No. 257, Section 9; 2012 Act No. 278, Pt VI, Section 70, eff July 1, 2012.

Effect of Amendment

The 2012 amendment rewrote subsection (C).



Section 22-1-16. Trial observation requirement for new magistrates who are not attorneys.

(A) A magistrate whose initial appointment begins on or after July 1, 2001, and who is not an attorney licensed in this State at the time of his initial appointment may not try a case until a certificate is filed with the Clerk of the Supreme Court stating that the magistrate has observed ten trials. The certificate must state the name of the proceeding, the dates and the tribunals involved, and must be attested to by the judge conducting the proceeding.

(B) The required trial experiences must include the following:

(1) four criminal cases in a magistrates court, two of which must be in a magistrates court where he will not preside;

(2) four civil cases in a magistrates court, two of which must be in a magistrates court where he will not preside;

(3) one criminal jury trial in circuit court; and

(4) one civil jury trial in circuit court.

(C) The trial observations may be undertaken and completed any time after a person has been nominated by the senatorial delegation for the position of magistrate.

HISTORY: 2000 Act No. 226, Section 6.



Section 22-1-17. Continuing education.

(A) The South Carolina Court Administration is authorized to establish and determine the number of contact hours to be completed in a continuing education program of two years available to a magistrate who has successfully completed the certification examination. The program must provide extensive instruction in civil and criminal procedures and must encourage magistrates to develop contacts and resources of information in conjunction with their instructors and fellow magistrates.

(B) The program shall be administered through the state's technical college system and may be used to facilitate continuing legal education opportunities for all magistrates. The technical college system may assess a reasonable fee for each participant in the program in order to pay for the program's expenses.

(C) The funding for this program shall be provided from fees and costs collected by magistrates or magistrates' courts and deposited in the general fund of the county.

(D) Subsections (A) and (B) are effective July 1, 2001; however, the planning and development of this program shall begin on or after July 1, 2000, and the effective date for subsections (C) and (D) is July 1, 2000.

HISTORY: 2000 Act No. 226, Section 7.



Section 22-1-19. Advisory council on magistrate eligibility, certification examination, and continuing education; membership.

An advisory council shall be established in order to make recommendations to the Supreme Court regarding the eligibility examination, certification examination, and continuing education requirements for magistrates. The council must submit an annual report to the Chief Justice of the Supreme Court or his designee. The council shall be appointed by the Chief Justice to consist of:

(1) a member appointed upon the recommendation of the South Carolina Trial Lawyers Association;

(2) a member appointed upon the recommendation of the South Carolina Association of Criminal Defense Lawyers;

(3) a member appointed upon the recommendation of the South Carolina Solicitor's Association;

(4) a member appointed upon the recommendation of the South Carolina Sheriff's Association;

(5) a member appointed upon the recommendation of the South Carolina Victims Assistance Network;

(6) a member appointed upon the recommendation of the Criminal Justice Academy;

(7) a member appointed upon the recommendation of the State Board for Technical and Comprehensive Education;

(8) a member appointed upon the recommendation of the South Carolina Appleseed Legal Justice Center;

(9) a member appointed upon the recommendation of the Summary Court Judges Association;

(10) a member appointed upon the recommendation of the Dean of the University of South Carolina School of Law;

(11) a member appointed upon the recommendation of the Chairman of the Senate Judiciary Committee;

(12) a member appointed upon the recommendation of the Chairman of the House Judiciary Committee; and

(13) a member appointed upon the recommendation by the Governor.

HISTORY: 2000 Act No. 226, Section 8.



Section 22-1-20. Oath.

Before entering upon the discharge of the duties of his office, each magistrate must take in writing the oath of office prescribed in the Constitution before the clerk of the court of common pleas of the county or, in case there be no such clerk, before anyone authorized to administer an oath, and must file the same with the Secretary of State.

HISTORY: 1962 Code Section 43-2; 1952 Code Section 43-2; 1942 Code Section 3708; 1932 Code Section 3708; Civ. C. '22 Section 2242; Civ. C. '12 Section 1392; Civ. C. '02 Section 984; 1897 (22) 472.



Section 22-1-25. Mandatory retirement age.

Notwithstanding the provisions of Section 9-1-1530 or Section 1-13-80(h)(8), (10) or (12), it shall be mandatory for a magistrate to retire not later than the end of the fiscal year in which he reaches his seventy-second birthday. Any magistrate serving in office on the effective date of this section who has attained the age of seventy-two years prior to July 1, 1993, may continue to serve until June 30, 1994.

HISTORY: 1993 Act No. 183, Section 2.



Section 22-1-30. Suspension, removal or non-reappointment.

(A) A magistrate may be suspended or removed by order of the Supreme Court pursuant to its rules for incapacity, misconduct, or neglect of duty. A magistrate's failure to retire in accordance with Section 22-1-25 or a magistrate's failure to comply with the training and examination requirements of Section 22-1-10(C) may subject the magistrate to suspension or removal by order of the Supreme Court.

(B) If a senatorial delegation recommends that the Governor not reappoint a magistrate upon completion of his term of office, the Governor may send a message to the Senate that the magistrate is not reappointed. Upon receipt of the message, the Senate must ratify the message not to reappoint by the confirmation process. If the ratification takes place, the magistrate's service is terminated at the end of his term and the magistrate does not continue to serve until a successor is appointed. Notice of the ratification must be sent to the Supreme Court.

HISTORY: 1962 Code Section 43-3; 1952 Code Section 43-3; 1942 Code Section 3707; 1932 Code Section 3707; Civ. C. '22 Section 2241; Civ. C. '12 Section 1391; Civ. C. '02 Section 983; 1897 (22) 472; 1993 Act No. 181, Section 337; 2000 Act No. 226, Section 9; 2011 Act No. 70, Section 3, eff June 28, 2011.

Effect of Amendment

The 2011 amendment designated the existing text as subsection (A); and added subsection (B).



Section 22-1-40. Appearance as attorney in case once before magistrate.

It shall be unlawful for any magistrate to appear as attorney at law in any of the courts of this State in any action which may have been before him in his official capacity as such magistrate. Any magistrate who violates the provisions of this section shall forfeit his office.

HISTORY: 1962 Code Section 43-4; 1952 Code Section 43-4; 1942 Code Section 3722; 1932 Code Section 3722; Civ. C. '22 Section 2256; Civ. C. '12 Section 1406; Civ. C. '02 Section 998; R. S. 895; 1883 (18) 473; 1900 (23) 698.



Section 22-1-50. Administering oaths; taking renunciations of dower.

Every magistrate shall have power to administer any oath authorized or required by law to be taken and not directed to be administered by another authority and any oath so administered shall, to all intents and purposes, be binding and effectual in law. He may also take renunciations of dower.

HISTORY: 1962 Code Section 43-5; 1952 Code Section 43-5; 1942 Code Section 3714; 1932 Code Section 3714; Civ. C. '22 Section 2248; Civ. C. '12 Section 1398; Civ. C. '02 Section 990; G. S. 847; R. S. 889; 1839 (11) 30.



Section 22-1-60. Issuance of receipts for moneys collected.

All magistrates in this State shall issue receipts for all moneys paid to or collected by them. Such receipt shall in each instance state the amount paid to or collected by the magistrate and for what purpose and the title of the cause.

HISTORY: 1962 Code Section 43-6; 1952 Code Section 43-6; 1942 Code Section 3726; 1932 Code Section 3726; Civ. C. '22 Section 2260; 1912 (27) 698.



Section 22-1-70. Disposition of fines and penalties imposed and collected in criminal cases.

All fines and penalties imposed and collected by magistrates in criminal cases must be forthwith turned over by them to the county treasurers of their respective counties for county purposes; provided, that when a magistrate presides over a municipal court under contract between the municipality and the county governing body as authorized by Section 14-25-25, a portion of such fines and penalties imposed and collected shall be turned over to the treasurer of the municipality under the provisions of the contract between the municipality and the county governing body which shall specify the portion to be turned over to the treasurer of the municipality. But when, by law any person is entitled, as informer, to any portion of such fine or penalty, such portion shall be immediately paid over to him. If any magistrate shall neglect or refuse to pay over all fines and penalties collected by him in any criminal cause or proceeding he shall, on conviction thereof, be subject to a fine of not less than one hundred nor more than one thousand dollars and imprisonment for not less than three nor more than six months and shall be dismissed from office.

HISTORY: 1962 Code Section 43-8; 1952 Code Section 43-8; 1942 Code Section 3723; 1932 Code Sections 1547, 3723; Civ. C. '22 Section 2257; Cr. C. '22 Section 494; Civ. C. '12 Section 1407; Cr. C. '12 Section 567; Civ. C. '02 Section 999; Cr. C. '02 Section 410; G. S. 857, 858; R. S. 325, 896; 1871 (14) 655, 656; (15) 420; 1981 Act No. 167, Section 1.



Section 22-1-80. Books required and disposition thereof in case of death, resignation and the like.

Each magistrate shall keep two books, one for civil and the other for criminal cases, wherein he shall insert all his proceedings in each case by its title, showing the commencement, progress and termination thereof, as well as all fees charged or received by him. He shall also enter upon his book of criminal cases all warrants issued by him and what disposition he has made of them, what moneys have been collected from fines, costs and otherwise thereunder and what disposition he has made of them. He shall produce such books when required, for the inspection of the solicitor of the circuit. Whenever any magistrate shall die, resign, be removed or go out of office his books of office, with all records relating thereto in civil cases which have not been settled, shall be turned over to his successors or to some magistrate in the same county, who shall proceed thereon the same as if he had tried such cases and issued the papers thereon himself.

HISTORY: 1962 Code Section 43-9; 1952 Code Section 43-9; 1942 Code Section 3717; 1932 Code Section 3717; Civ. C. '22 Section 2251; Civ. C. '12 Section 1401; Civ. C. '02 Section 993; G. S. 853; R. S. 892; 1839 (11) 22; 1879 (17) 49; 1905 (24) 691.



Section 22-1-90. Monthly reports of moneys collected; treasurer's record.

Every magistrate shall, on the first Wednesday in each month or within ten days thereafter, make to the auditor and treasurer of his county a full and accurate statement in writing of all moneys collected by him on account of fines, penalties or forfeitures during the past month together with the title of each case in which a fine has been paid. The county treasurer shall keep a record of the title of each case in which the fine has been paid, the nature of the offense for which the fine was imposed and the amount thereof. In default thereof the magistrate or treasurer, as the case may be, shall, on conviction, be liable to a fine not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months or both, at the discretion of the court.

HISTORY: 1962 Code Section 43-12; 1952 Code Section 43-12; 1942 Code Section 3729; 1932 Code Sections 1546, 3729; Civ. C. '22 Section 2263; Cr. C. '22 Section 493; Civ. C. '12 Section 1408; Cr. C. '12 Section 566; Civ. C. '02 Section 1000; Cr. C. '02 Section 409; G. S. 802; R. S. 324, 897; 1878 (16) 753; 1901 (23) 742.



Section 22-1-100. Monthly report of criminal cases in counties with cities of 50,000 and over.

Each magistrate within a county containing a city of fifty thousand inhabitants or more shall make and file with the county governing body each month a verified report of criminal cases begun before him and their status and disposition, together with a list of all fines collected. The county shall not pay any salary to any magistrate until he has made and filed the verified report herein required and further, in default thereof, the magistrate violating the provisions of this section shall, on conviction, be liable to a fine not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months, at the discretion of the court.

HISTORY: 1962 Code Section 43-16; 1952 Code Section 43-16; 1942 Code Section 3724; 1932 Code Sections 3724, 3725; Civ. C. '22 Sections 2258, 2259; Cr. C. '22 Section 498; 1917 (30) 111; 1972 (57) 2538.



Section 22-1-110. Submission of dockets to governing bodies of counties.

Each magistrate shall submit his dockets quarterly to the governing body of the county at its regular quarterly meetings and such governing body shall make reports annually, prior to the fall term of court, to the foreman of the grand jury as to such dockets and any irregularities shown thereby. Magistrates shall not be required to make reports or file transcripts of their dockets in any manner or at any time other than as herein prescribed.

HISTORY: 1962 Code Section 43-18; 1952 Code Section 43-18; 1942 Code Section 3730; 1932 Code Section 3730; Civ. C. '22 Section 2264; Civ. C. '12 Section 1409; Civ. C. '02 Section 1001; 1898 (22) 750.



Section 22-1-120. Exhibit of original papers required with bills of costs.

The governing bodies of the several counties of this State in auditing the accounts of magistrates shall require them to exhibit with the bill of costs all the original papers in each case in which the costs have accrued and no bill of costs against any county shall be allowed by the governing body of any county unless accompanied by the original papers in each case mentioned in the bill or account. The governing bodies after examining the original papers of any magistrate shall return them to him without delay.

HISTORY: 1962 Code Section 43-19; 1952 Code Section 43-19; 1942 Code Section 3719; 1932 Code Section 3719; Civ. C. '22 Section 2253; Civ. C. '12 Section 1403; Civ. C. '02 Section 995; G. S. 853; R. S. 893; 1875 (15) 863.



Section 22-1-130. Records of books delivered to magistrates by court clerks.

The clerks of the courts of the respective counties shall each keep a book in which shall be entered all books sent them for distribution among the magistrates of their respective counties, in which book shall also be written the receipt of the magistrate to whom any such books are delivered, to be cancelled upon return of such books by writing across the same "books returned."

HISTORY: 1962 Code Section 43-20; 1952 Code Section 43-20; 1942 Code Section 3732; 1932 Code Section 3732; Civ. C. '22 Section 2266; Civ. C. '12 Section 1411; Civ. C. '02 Section 1003; G. S. 862; R. S. 899; 1882 (18) 872.



Section 22-1-140. Return of books received by magistrate from court clerk at expiration of magistrate's term.

Upon the expiration of the term of office of any magistrate he shall within thirty days return to the clerk of the court of his county in good condition all books received by him from the clerk under the law regulating the distribution of books among magistrates. Any magistrate neglecting or refusing to return such books to the clerk or pay for such books or any damage thereto shall be guilty of a misdemeanor and upon conviction thereof in any court of competent jurisdiction shall be fined in the sum of not less than ten dollars nor more than twenty-five dollars or be imprisoned not less than ten days nor more than thirty days, at the discretion of the court. The fines imposed or money received under this section shall be paid over to the clerk of the court when collected, to be expended in replacing such books as are not returned or are too much damaged to be reissued and to be used for no other purpose.

HISTORY: 1962 Code Section 43-21; 1952 Code Section 43-21; 1942 Code Sections 3717-1, 3732; 1932 Code Sections 1548, 3732; Civ. C. '22 Section 2266; Civ. C. '12 Section 1411; Civ. C. '02 Section 1003; Cr. C. '22 Section 495; Cr. C. '12 Section 568; Cr. C. '02 Section 411; G. S. 862; R. S. 326, 899; 1871 (15) 872; 1882 (17) 872.



Section 22-1-150. Bond required of magistrates.

No person shall be commissioned, nor shall he continue to hold office or be qualified to discharge the duties and exercise the powers of magistrate, until he enters into and files, in the office of the clerk of court of the county in which he is to serve, bond to the State in a sum specified by the governing body of such county. The bond shall not be less than twenty-five percent of the collections for the previous year reported to the county treasurer as required by Section 22-1-90; provided, however, that if collections for the previous year did not exceed a total of two thousand dollars, the county governing body in its discretion shall be authorized to waive any bond requirements for such magistrate. The bond shall be conditioned for the faithful performance and discharge of the duties of his office, with surety to be approved by the governing body of the county. The terms, form and execution shall be approved by the Attorney General. Any magistrate not in compliance with this section shall be subject to immediate removal from office until he shows good cause to the Supreme Court for not obtaining such bond. Premiums for the bonds shall be paid by the respective counties.

HISTORY: 1978 Act No. 568, Section 1.



Section 22-1-160. Bond required of magistrates' employees.

No person shall be employed by a magistrate when the duties of his employment consist of financial responsibilities, including receiving and having custody of moneys collected in behalf of the magistrate, until he shall have entered into and filed, in the office of the clerk of court of the county in which the person is employed, bond to the State in a sum of like amount as and if required of the magistrate by Section 22-1-150. The bond shall be conditioned for the faithful performance and discharge of the duties of the employee, with surety to be approved by the governing body of the county. The terms, form and execution shall be approved by the Attorney General. Failure to comply with this section shall subject the employee to removal from employment. Premiums for such bonds shall be paid by the respective counties.

HISTORY: 1978 Act No. 568, Section 2.



Section 22-1-170. Attorney's fees awards.

A magistrate may award attorney's fees in the same manner as is provided by law for circuit judges in this State in civil matters.

HISTORY: 1988 Act No. 678, Part I, Section 3.






CHAPTER 2 - SELECTION OF MAGISTRATES AND MAGISTRATES' JURY

Section 22-2-5. Eligibility examinations for magistrates.

(A) The South Carolina Court Administration, in cooperation with the technical college system, shall select and administer an eligibility examination to test basic skills of persons seeking an initial appointment as magistrate on or after July 1, 2001. In determining the persons to be recommended to the Governor for initial appointments as magistrates on or after July 1, 2001, a senatorial delegation must use the results of these eligibility examinations to assist in its selection of nominees. No person is eligible to be appointed as a magistrate unless he receives a passing score on the eligibility examination. The results of these eligibility examinations are valid for six months before and six months after the time the appointment is to be made.

(B) The court administration shall establish guidelines for exempting persons from taking the examination if certain prescribed educational equivalency requirements have been met.

(C) The court administration, in cooperation with the technical college system, shall develop an optional examination preparatory course. The technical college system may assess a reasonable fee from each participant who takes the examination or the preparatory course in order to pay for administering the examination and course. The planning and development of the eligibility examination and optional examination preparatory course shall begin on or after July 1, 2000.

HISTORY: 2000 Act No. 226, Section 10.



Section 22-2-10. Screening committee to assist in selection of magistrates.

A senatorial delegation in determining the persons to be recommended to the Governor for appointment as magistrates may appoint a screening committee to assist them in their selection of nominees.

HISTORY: 1979 Act No. 164, Part III, Section 2; 1988 Act No. 678, Part I, Section 6.



Section 22-2-15. Special election for nonpartisan preferential selection of magistrate.

Notwithstanding the provisions of Section 22-2-10, in the event a senatorial delegation representing a particular county desires to fill a vacancy in the office of magistrate and conduct a nonpartisan preferential election relating to the filling of such vacancy more than six months prior to a scheduled general election, the delegation may direct the county election commission to conduct a special election. The majority of the senatorial delegation shall call for such election by notifying the county election commission in writing of its wishes at least sixty days prior to the date on which it desires to have the election. The election commission shall cause such election to be advertised in a newspaper of general circulation in the magisterial district in which the election is to be held at least twice in such sixty day period setting forth the date and subject of such election. Any qualified elector residing in the magisterial district may have his name placed on the preferential election ballot by filing a petition with the election commission at least forty-five days prior to the date of the special election. Except as specifically provided in this section, the election shall be governed by the provisions of Section 22-2-10 as they relate to nonpartisan preferential elections.

HISTORY: 1979 Act No. 189, Section 1.



Section 22-2-20. Establishment of jury areas for juries serving courts of magistrates.

The General Assembly shall establish jury areas from which juries shall be drawn to serve in the courts of various magistrates within the counties of this State. Initially, the jury areas shall be determined in the following manner:

The chief magistrate for administration of the county shall fix the area from which the jury shall be drawn to serve in the courts of the various magistrates within the county. The boundaries, as close as practical, shall conform to precinct lines; provided, however, that every effort should be made to conform such jury areas to existing magisterial districts or if no districts exist, then such boundaries shall include the area in the vicinity of each magistrate's court within the county.

HISTORY: 1979 Act No. 164, Part III, Section 3.



Section 22-2-30. Assistance in establishing jury areas; legislative adoption of jury areas.

In establishing the jury areas, the chief magistrate for administration of the county may call upon the service of the Office of Research and Statistics of the Revenue and Fiscal Affairs Office and the Senate Research staff for demographic information and the State Election Commission for precinct and voter registration information. Upon establishment of the jury areas in a county, but no later than January 1, 1980, the chief magistrates for administration of the counties shall submit to the Legislative Council the boundaries of the jury areas. The Legislative Council shall prepare the necessary legislation to establish the jury areas for introduction in the General Assembly by the respective Judiciary Committees of the Senate and House of Representatives. All acts adopting jury areas shall be printed in the Code of Laws of South Carolina.

HISTORY: 1979 Act No. 164, Part III, Section 4.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 22-2-40. Number and location of magistrates in county; ministerial magistrates.

(A) The General Assembly shall provide for the number and location of magistrates in each county. The provisions of this chapter shall not be construed to prevent more than one magistrate from being assigned to the same jury area.

(B) In each county, one or more magistrates may be designated by the Governor with the advice and consent of the Senate as ministerial magistrates for the purpose of carrying out the following responsibilities:

(1) to issue criminal warrants;

(2) to approve and accept written bonds in criminal matters, or in lieu of written bonds to approve and accept cash bonds;

(3) to order the release of prisoners when proper and adequate bonds have been duly posted; and

(4) to transfer any such warrant and written or cash bond to a magistrate having proper jurisdiction.

Ministerial magistrates shall be available at nighttime and on weekends during such hours as may be designated by the chief magistrate.

(C) Notwithstanding the provisions of subsection (A), Section 22-1-10(A), or Section 22-8-40(C) and (D), the number, location, and full-time or part-time status of magistrates in the county may be increased or decreased from the required and permissive provisions in Section 22-8-40(C) and (D) as provided in Section 22-1-30(B), or by filing with court administration a written agreement between the members of the Senate delegation for the county and the county governing body; however, a magistrate's compensation must not be decreased during his term in office.

HISTORY: 1979 Act No. 164, Part III, Section 5; 2000 Act No. 226, Section 11; 2011 Act No. 70, Section 4, eff June 28, 2011.

Effect of Amendment

The 2011 amendment, in subsection (C), inserted "as provided in Section 22-1-30(B), or".



Section 22-2-50. Preparation of jury lists.

In October of each year, the State Election Commission must provide to the chief magistrate for administration of each county, at no cost, a jury list compiled in accordance with the provisions of Section 14-7-130. The chief magistrate for administration of the county must use these lists in preparing, for each jury area, a list of the qualified electors in these jury areas, and must forward these lists to the respective magistrates.

HISTORY: 1979 Act No. 164, Part III, Section 6; 2004 Act No. 304, Section 2.



Section 22-2-60. Preparation and custody of jury box.

A constable or other person appointed by a magistrate shall, during the first thirty days of each calendar year, prepare a jury box for use in the magistrate's court which shall be provided by the governing body of the county. Each box shall contain two compartments designated as A and B respectively. The person charged with the preparation of the box shall, within the specified period, place in Compartment A of the box the individual names of all qualified electors in the Jury Area. After Compartment A has been filled with names, the box shall be locked and kept in the magistrate's custody.

HISTORY: 1979 Act No. 164, Part III, Section 7.



Section 22-2-70. Jury trials following improper preparation of jury box.

If it is determined that the jury box has not been prepared as provided in this chapter, no jury trial shall be held until the box has been prepared as provided by law; provided, however, that no verdict shall be rendered invalid by reason of failure to comply with the provisions of this chapter if no challenge was raised prior to a jury being sworn.

HISTORY: 1979 Act No. 164, Part III, Section 8.



Section 22-2-80. Selection of jury list.

(A) In all cases except as provided in Section 22-2-90 in a magistrates court in which a jury is required, a jury list must be selected in the following manner:

A person appointed by the magistrate who is not connected with the trial of the case for either party must draw out of Compartment "A" of the jury box at least thirty but not more than one hundred names, and this list of names must be delivered to each party or to the attorney for each party.

(B) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this subsection, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding magistrate may draw at least one hundred names but not more than a number determined sufficient by court administration for the jury list, and must deliver this list to each party or the attorney for each party.

HISTORY: 1979 Act No. 164, Part III, Section 9; 2000 Act No. 257, Section 5; 2004 Act No. 304, Section 3.



Section 22-2-85. Optional postponement of jury service for students.

If a student selected for jury service during the school term so requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this section, a student is a person enrolled in high school or an institution of higher learning, including technical college.

HISTORY: 1990 Act No. 427, Section 2.



Section 22-2-90. Additional procedure for selection of jury list in court which schedules terms for jury trials.

(A) In addition to the procedure for drawing a jury list as provided for in Section 22-2-80, in a magistrates court which schedules terms for jury trials, the magistrate may select a jury list in the manner provided by this section.

(B) At least ten but not more than forty-five days before a scheduled term of jury trials, a person selected by the presiding magistrate must draw at least forty but not more than one hundred jurors to serve one week only.

(C) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this subsection, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding magistrate may draw at least one hundred names but not more than a number determined sufficient by court administration to serve one week only.

(D) Immediately after the jurors are drawn, the magistrate must issue a writ of venire facias for the jurors requiring their attendance on the first day of the week for which they have been drawn. This writ must be delivered to the magistrate's constable or the sheriff of the county concerned.

HISTORY: 1979 Act No. 164, Part III, Section 10; 2000 Act No. 257, Section 6; 2004 Act No. 304, Section 4.



Section 22-2-100. Selection of primary and alternate jurors; peremptory challenges.

The names drawn pursuant to either Section 22-2-80 or Section 22-2-90 must be placed in a box or hat and individual names randomly drawn out one at a time until six jurors and four alternates are selected. Each party has a maximum of six peremptory challenges as to primary jurors and four peremptory challenges as to alternate jurors and any other challenges for cause the court permits. If for any reason it is impossible to select sufficient jurors and alternates from the names drawn, names must be drawn randomly from Compartment "A" until sufficient jurors and alternates are selected.

HISTORY: 1979 Act No. 164, Part III, Section 11; 2004 Act No. 304, Section 5.



Section 22-2-110. Time for exercise of peremptory challenges.

Parties shall exercise peremptory challenges in advance of the trial date, and only persons selected to serve and alternates shall be summoned for the trial.

HISTORY: 1979 Act No. 164, Part III, Section 12.



Section 22-2-120. Selection of additional jurors at time of trial.

If at the time set for the trial there are not sufficient jurors to proceed because one or more have failed to attend, have not been summoned, or have been excused or disqualified by the court, additional jurors must be selected from the remaining names or in the manner provided in Section 22-2-80 or Section 22-2-100.

HISTORY: 1979 Act No. 164, Part III, Section 13; 2004 Act No. 304, Section 6.



Section 22-2-130. Penalty for failure of duly summoned juror to appear; frequency of jury service.

If a juror duly summoned neglects or refuses to appear in obedience to a venire issued by a magistrates court and does not render within forty-eight hours to the summoning magistrate a sufficient reason for his delinquency, he must pay a civil penalty not exceeding one hundred dollars. A failure to pay the civil penalty assessed is a contempt of court and may be punished accordingly. A person shall not serve on a jury in a magistrates court more than once every calendar year.

HISTORY: 1979 Act No. 164, Part III, Section 14; 1997 Act No. 64, Section 2; 2000 Act No. 257, Section 7.



Section 22-2-135. Essential service to business excuse.

Upon furnishing an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the magistrate if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

HISTORY: 2000 Act No. 394, Section 7.



Section 22-2-140. Transfer of names between compartments of jury box.

After a jury has been drawn from Compartment A, the names, whether accepted or rejected for jury service, shall as soon as practicable, be placed in compartment B, and they shall remain in Compartment B until all the names have been exhausted in drawing juries from Compartment A. At that time, all names in Compartment B shall be returned to Compartment A, and thereafter juries shall continue to be drawn therefrom in the manner provided in this act until a new jury box is prepared.

HISTORY: 1979 Act No. 164, Part III, Section 15.



Section 22-2-150. Persons entitled to trial by jury.

Every person arrested and brought before a magistrate charged with an offense within his jurisdiction shall be entitled on demand to trial by jury which shall be selected as provided in this chapter.

HISTORY: 1979 Act No. 164, Part III, Section 16.



Section 22-2-160. Compensation and mileage for service on coroner's and magistrate's juries.

Jurors serving in magistrate's court, and on coroner's juries shall receive a per diem of ten dollars, and mileage. Compensation and mileage shall be paid by the county in which the jury sits.

HISTORY: 1979 Act No. 164, Part III, Section 17.



Section 22-2-170. Trial of criminal cases in jury area where offense was committed; waiver of right by defendant.

Magistrates shall have jurisdiction throughout the county in which they are appointed. Criminal cases shall be tried in the Jury Area where the offense was committed, subject to a change of venue, pursuant to the provisions of Section 22-3-920 of the 1976 Code; provided, however, that the chief magistrate for administration of the county, upon approval of the county governing body, may provide for the selection of magistrates' jurors countywide upon the affirmative waiver by the defendant of his right to be tried in the jury area where the offense was committed.

HISTORY: 1979 Act No. 164, Part III, Section 18; 1981 Act No. 110, Section 2.



Section 22-2-190. County jury areas.

The following jury areas for magistrates courts in the various counties of the State are established:

(1) Abbeville County

(a)(1) Abbeville

(2) Calhoun Falls

(3) Lowndesville

(4) Antreville

(5) Due West

(6) Donalds

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-01-13, and on copies filed with the Abbeville County magistrates offices, and available on the Abbeville County website.

(2) Aiken County

(a)(1) North Augusta

(2) Langley

(3) Aiken

(4) New Ellenton

(5) Wagner/Monetta

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-03-13, and on copies filed with the Aiken County magistrates offices, and available on the Aiken County website.

(c) Each magistrate's office must be maintained at a place designated by the Aiken County Legislative Delegation.

(3) Allendale County

One jury area countywide.

(4) Anderson County

One jury area countywide.

(5) Bamberg County

One jury area countywide.

(6) Barnwell County

(a) The boundaries for the magistrates jury areas in Barnwell are defined by the boundaries of the Barnwell school districts.

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-11-13, and on copies filed with the Barnwell County magistrates offices, and available on the Barnwell County website.

(7) Beaufort County

(a)(1) Sheldon

(2) Bluffton

(3) Daufuskie

(4) Hilton Head

(5) Beaufort

(6) St. Helena

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-13-13, and on copies filed with the Beaufort County magistrates offices, and available on the Beaufort County website.

(8) Berkeley County

(a)(1) Goose Creek

(2) Jamestown

(3) St. Stephen

(4) Moncks Corner

(5) Summerville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-15-13, and on copies filed with the Berkeley County magistrates offices, and available on the Berkeley County website.

(9) Calhoun County

One jury area countywide.

(10) Charleston County

(a)(1) Jury Area No. 1: St. Paul's/Edisto

(2) Jury Area No. 2: West Ashley

(3) Jury Area No. 3: Charleston

(4) Jury Area No. 4: North Charleston

(5) Jury Area No. 5: Mount Pleasant

(6) Jury Area No. 6: St. Andrews

(7) Jury Area No. 7: McClellanville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-19-13, and on copies filed with the Charleston County magistrates offices, and available on the Charleston County website.

(c) Notwithstanding any other provision of law, magistrates in Charleston County shall reside in the following jury areas:

(1) Three magistrates shall reside in Jury Area No. 1, one of whom shall reside on Edisto Island.

(2) Three magistrates shall reside in Jury Area No. 2, one of whom shall reside on each of the following islands: Johns Island, James Island and Wadmalaw Island.

(3) Two magistrates shall reside in Jury Area No. 3.

(4) Three magistrates shall reside in Jury Area No. 4.

(5) One magistrate shall reside in Jury Area No. 5.

(6) One magistrate shall reside in Jury Area No. 6.

(7) One magistrate shall reside in Jury Area No. 7.

(d) The magistrate system in Charleston County must be so organized in order to provide for centralized magistrates courts for the purpose of facilitating and expediting civil and criminal matters as hereinafter provided:

(1) The centralized magistrates courts have concurrent jurisdiction for civil and criminal matters with the existing magistrates of Charleston County. Plaintiffs in civil matters have the right to commence a case in either a central magistrates court or in a magistrates court within a defined jury area. The defendant in a magisterial civil matter may remove the case either from a central magistrates court to the defined jury area in which the defendant resides or the defendant may remove the case from the defined jury area in which he resides to a central magistrates court. This removal must be by notification to the court of origin and no cause for removal must be shown.

(2) The centralized magistrates courts have jurisdiction over any type or form of civil or criminal matter, including any procedural or substantive matter or preliminary hearing or examination or bond or bail hearing or any other criminal proceeding.

(3) The fees and charges for the central magistrates courts are the same as those prevailing in all magistrates courts whether central or in a defined jury area.

(4) Upon the effective date of this paragraph a central magistrates court must be established in the City of Charleston.

(5) Six months after the effective date of this paragraph a central magistrates court must be established in the City of North Charleston. However, if the central magistrates court in the City of North Charleston is not funded and established as required by this subsubitem, then the central magistrates court in the City of Charleston established pursuant to subsubitem (4) must cease to exist until the time the central magistrates court in the City of North Charleston is so funded and established.

(6) A third central magistrates court must be established at the time and in the location which a majority of the members of the General Assembly residing in Charleston County determines. In addition to those magistrates assigned to the seven jury areas, there must be appointed one magistrate from the county at large without regard to residence in a particular jury area who must serve as the magistrate of the central magistrates court in the City of Charleston. Six months after the effective date of this paragraph a second magistrate must be appointed from the county at large without regard to residence in a particular jury area who must serve as the magistrate of the central magistrates court in the City of North Charleston. A third magistrate also must be appointed at the time as provided in this subsubitem from the county at large without regard to residence in a particular jury area who, when appointed, must serve as the magistrate of the central magistrates court established pursuant to this subsubitem.

(11) Cherokee County

One jury area countywide.

(12) Chester County

(a)(1) Baton Rouge

(2) Chester

(3) Fort Lawn

(4) Great Falls

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-23-13, and on copies filed with the Chester County magistrates offices, and available on the Chester County website.

(13) Chesterfield County

One jury area countywide.

(14) Clarendon County

One jury area countywide.

(15) Colleton County

One jury area countywide.

(16) Darlington County

(a)(1) Society Hill

(2) Darlington

(3) Lamar

(4) Lydia

(5) Hartsville.

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-31-13, and on copies filed with the Darlington County magistrates offices, and available on the Darlington County website.

(17) Dillon County

(a)(1) Hamer

(2) Dillon

(3) Lake View

(4) Latta

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-33-13, and on copies filed with the Dillon County magistrates offices, and available on the Dillon County website.

(18) Dorchester County

(a)(1) St. George

(2) Summerville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-35-13, and on copies filed with the Dorchester County magistrates offices, and available on the Dorchester County website.

(c) Criminal cases and traffic offenses shall be tried in the jury area where the offense was committed, notwithstanding the creation of any uniform court for the trial of certain offenses.

(19) Edgefield County

One jury area countywide.

(20) Fairfield County

One jury area countywide.

(21) Florence County

(a)(1) Florence

(2) Timmonsville

(3) Evergreen

(4) Olanta

(5) Coward

(6) Pamplico

(7) Lake City

(8) Hannah

(9) Johnsonville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-41-13, and on copies filed with the Florence County magistrates offices, and available on the Florence County website.

(22) Georgetown County

(a)(1) Andrews

(2) Georgetown

(3) Pleasant Hill

(4) Pawleys Island

(5) Murrells Inlet

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-43-13, and on copies filed with the Georgetown County magistrates offices, and available on the Georgetown County website.

(23) Greenville County

(a)(1) Tigerville

(2) Greenville

(3) Taylors

(4) Simpsonville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-45-13, and on copies filed with the Greenville County magistrates offices, and available on the Greenville County website.

(24) Greenwood County

One jury area countywide.

(25) Hampton County

(a)(1) North

(2) South

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-49-13, and on copies filed with the Hampton County magistrates offices, and available on the Hampton County website.

(26) Horry County

(a)(1) Aynor

(2) Conway

(3) Myrtle Beach

(4) Little River

(5) Simpson Creek

(6) Bayboro

(7) Green Sea

(8) Floyd

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-51-13, and on copies filed with the Horry County magistrates offices, and available on the Horry County website.

(27) Jasper County

One jury area countywide.

(28) Kershaw County

One jury area countywide.

(29) Lancaster County

One jury area countywide.

(30) Laurens County

One jury area countywide.

(31) Lee County

(a)(1) No. 1-Lucknow

(2) No. 2-Stokes Bridge

(3) No. 3-Cypress

(4) No. 4-Bishopville

(5) No. 5-Ionia

(6) No. 6-Spring Hill

(7) No. 7-Ashwood

(8) No. 8-St. Charles

(9) No. 9-Lynchburg

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-61-13, and on copies filed with the Lee County magistrates offices, and available on the Lee County website.

(32) Lexington County

(a)(1) Irmo/Chapin

(2) Lexington

(3) Cayce/West Columbia

(4) South Congaree

(5) Bateburg/Leesville

(6) Swansea

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-63-13, and on copies filed with the Lexington County magistrates offices, and available on the Lexington County website.

(33) Marion County

(a)(1) Marion

(2) Mullins

(3) Nichols

(4) Legette

(5) Britton's Neck

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-67-13, and on copies filed with the Marion County magistrates offices, and available on the Marion County website.

(34) Marlboro County

(a)(1) Bennettsville

(2) McColl

(3) Clio

(4) Brownsville

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-69-13, and on copies filed with the Marlboro County magistrates offices, and available on the Marlboro County website.

(35) McCormick County

One jury area countywide.

(36) Newberry County

One jury area countywide.

(37) Oconee County

One jury area countywide.

(38) Orangeburg County

(a)(1) West

(2) Central

(3) East

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-75-13, and on copies filed with the Orangeburg County magistrates offices, and available on the Orangeburg County website.

(39) Pickens County

One jury area countywide.

(40) Richland County

(a)(1) Blythewood

(2) Columbia

(3) Dentsville

(4) Dutch Fork

(5) Eastover

(6) Hopkins

(7) Lykesland

(8) Olympia

(9) Pontiac

(10) Upper Township

(11) Waverly

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document M-79-12, and on copies filed with the Richland County Department of Planning and Development Services, and available on the Richland County website.

(c) Notwithstanding the provisions of subitem (a), for the Richland County Magistrates Centralized Court:

One jury area countywide.

(41) Saluda County

One jury area countywide.

(42) Spartanburg County

One jury area countywide.

(43) Sumter County

One jury area countywide.

(44) Union County

(a)(1) Jonesville

(2) Pinckney

(3) Bogansville

(4) Union

(5) Santuc

(6) Cross Keys

(7) Goshen Hill

(8) Fishdam

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-87-13, and on copies filed with the Union County magistrates offices, and available on the Union County website.

(45) Williamsburg County

(a)(1) Kingstree

(2) Hemingway

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document M-89-13, and on copies filed with the Williamsburg County magistrates offices, and available on the Williamsburg County website.

(46) York County

(a)(1) Clover

(2) Fort Mill

(3) Rock Hill

(4) Western York County

(5) York

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Office of Research and Statistics of the Revenue and Fiscal Affairs Office designated as document M-91-12, and on copies filed with the York County Management Information Systems Department, and available on the York County website.

(c) Notwithstanding the provisions of subitem (a), for the York County Centralized DUI Court:

One jury area countywide.

HISTORY: 1981 Act No. 110, Section 1; 1981 Act No. 151, Section 1; 1982 Act No. 279, Section 1; 1982 Act No. 399, Section 1; 1985 Act No. 170, Section 4; 1985 Act No. 202, Section 1; 1986 Act No. 318, Section 1; 1987 Act No. 6, Section 1; 1988 Act No. 445, Section 1; 1989 Act No. 40, Section 1; 1989 Act No. 64, Section 1; 1991 Act No. 21, Section 1; 1992 Act No. 258, Section 1; 1992 Act No. 302, Sections 8-13; 1992 Act No. 391, Section 1; 1995 Act No. 16, Section 1; 1997 Act No. 61, Section 1; 1998 Act No. 417, Section 1; 1999 Act No. 31, Section 1; 1999 Act No. 126, Section 1; 2010 Act No. 149, Section 1, eff April 26, 2010; 2010 Act No. 179, Section 1, eff May 19, 2010; 2011 Act No. 45, Section 1, eff June 7, 2011; 2012 Act No. 201, Sections 1, 2, eff July 1, 2012; 2014 Act No. 192 (S.657), Section 1, eff June 2, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The first 2010 amendment rewrote item (30) relating to Laurens County.

The second 2010 amendment rewrote item (28).

The 2011 amendment rewrote item (2).

The 2012 amendment rewrote items (40) and (46).

2014 Act No. 192, Section 1, rewrote the section, updating the territorial descriptions of the jury areas and providing references to public maps showing the jury areas.



Section 22-2-195. Authorization to draw magistrates' jurors by computer.

In lieu of the manner required by this chapter, jurors for magistrates' courts in a county, at the discretion of the governing body of the county, may be drawn and summoned by computer in the manner the Supreme Court by order directs.

HISTORY: 1989 Act No. 23, Section 1.



Section 22-2-200. Effect of accommodations tax revenue on number of magistrates.

The provisions of Sections 8-21-1010, 8-21-1060, 22-1-10, 22-1-15, 22-1-170, 22-2-10, 22-2-210, 22-3-30, and Chapter 8 of Title 22 may in no way be construed to mandate the reduction of the total number of magistrates in any county which generates four million dollars or more annually in accommodations tax revenue. A county which generates four million dollars or more annually in accommodations tax revenue may increase the number of its magistrates notwithstanding the provisions of this chapter or Chapter 8 of Title 22.

HISTORY: 1988 Act No. 678, Part I, Section 9; 2000 Act No. 226, Section 12.



Section 22-2-210. Increase in number of magistrates under certain conditions.

The number of magistrates in the counties below fifteen thousand in population may be increased by one part-time additional magistrate if the number allowed under Chapter 8 of Title 22 is less by .25 than the number presently serving in office.

HISTORY: 1988 Act No. 678, Part I, Section 10.






CHAPTER 3 - JURISDICTION AND PROCEDURE IN MAGISTRATES' COURTS

Section 22-3-10. Concurrent civil jurisdiction.

Magistrates have concurrent civil jurisdiction in the following cases:

(1) in actions arising on contracts for the recovery of money only, if the sum claimed does not exceed seven thousand five hundred dollars;

(2) in actions for damages for injury to rights pertaining to the person or personal or real property, if the damages claimed do not exceed seven thousand five hundred dollars;

(3) in actions for a penalty, fine, or forfeiture, when the amount claimed or forfeited does not exceed seven thousand five hundred dollars;

(4) in actions commenced by attachment of property, as provided by statute, if the debt or damages claimed do not exceed seven thousand five hundred dollars;

(5) in actions upon a bond conditioned for the payment of money, not exceeding seven thousand five hundred dollars, though the penalty exceeds that sum, the judgment to be given for the sum actually due, and when the payments are to be made by installments an action may be brought for each installment as it becomes due;

(6) in any action upon a surety bond taken by them, when the penalty or amount claimed does not exceed seven thousand five hundred dollars;

(7) in any action upon a judgment rendered in a court of a magistrate or an inferior court when it is not prohibited by the South Carolina Rules of Civil Procedure;

(8) to take and enter judgment on the confession of a defendant in the manner prescribed by law when the amount confessed does not exceed seven thousand five hundred dollars;

(9) in any action for damages or for fraud in the sale, purchase, or exchange of personal property, if the damages claimed do not exceed seven thousand five hundred dollars;

(10) in all matters between landlord and tenant and the possession of land as provided in Chapters 33 through 41 of Title 27;

(11) in any action to recover the possession of personal property claimed, the value of which, as stated in the affidavit of the plaintiff, his agent, or attorney, does not exceed the sum of seven thousand five hundred dollars;

(12) in all actions provided for in this section when a filed counterclaim involves a sum not to exceed seven thousand five hundred dollars, except that this limitation does not apply to counterclaims filed in matters between landlord and tenant and the possession of land;

(13) in interpleader actions arising from real estate contracts for the recovery of earnest money, only if the sum claimed does not exceed seven thousand five hundred dollars; and

(14) in actions for damages arising from a person's failure to return leased or rented personal property within seventy-two hours after the expiration of the lease or rental agreement, such damages to be based on the loss of revenue or replacement value of the property, whichever is less, if the damages claimed do not exceed seven thousand five hundred dollars; however, the lease or rental agreement must set forth the manner in which the amount of the loss of revenue or replacement value of the item leased or rented is calculated.

HISTORY: 1962 Code Section 43-51; 1952 Code Section 43-51; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; 1964 (53) 2165; Const. Art. 5 Sections 20, 21; 1976 Act No. 690, Art. IV, Sections 1, 2; 1979 Act No. 164, Part I, Section 5; 1988 Act No. 681, Section 1; 1994 Act No. 488, Section 1; 1997 Act No. 48, Section 1; 2000 Act No. 226, Section 13; 2002 Act No. 184, Section 1; 2004 Act No. 180, Section 1.



Section 22-3-20. Civil actions in which magistrate has no jurisdiction.

No magistrate shall have cognizance of a civil action:

(1) In which the State is a party, except an action for a penalty and not exceeding one hundred dollars; or

(2) When the title to real property shall come in question, except as provided in Article 11 of this chapter.

HISTORY: 1962 Code Section 43-52; 1952 Code Section 43-52; 1942 Code Section 264; 1932 Code Section 264; Civ. P. '22 Section 220; Civ. P. '12 Section 87; Civ. P. '02 Section 78; 1870 (14) 81; 1873 (15) 496.



Section 22-3-25. Interpleader actions.

(A) In compliance with Section 22-3-20(2) and Article 11 of this chapter, actions in the nature of interpleader arising from real estate contracts for the recovery of earnest money, in which the value of the money that is the subject of the action does not exceed the jurisdictional limit of the magistrates court, may be filed in magistrates court under the provisions of this section. The fee for an action in the nature of interpleader filed in magistrates court is as provided in Section 8-21-1010(6) with service fees as provided by law.

(B) The failure of a competing claimant to recover in an interpleader action must not be considered as a judgment against the claimant and must not be used to impair the credit of the claimant.

(C) The Office of Court Administration must design appropriate legal forms for proceeding under this section and make those forms available for distribution.

HISTORY: 2002 Act No. 184, Section 2.



Section 22-3-30. Counterclaim requiring transfer to court of common pleas.

When a counterclaim is filed which if successful would exceed the magistrates' civil jurisdictional amount as provided in Section 22-3-10, then the initial claim and counterclaim must be transferred to the docket of the common pleas court for that judicial circuit.

HISTORY: 1988 Act No. 678, Part I, Section 8; 1997 Act No. 48, Section 2.



Section 22-3-110 to 22-3-290. Omitted by 2008 Act No. 267, Section 1, eff June 4, 2008.

Editor's Note

Former Section 22-3-110 was entitled "Forms of action, parties, commencement of actions, service of process upon corporations, and evidence" and was derived from 1962 Code Section 43-81; 1952 Code Section 43-81; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (21) 13.

Former Section 22-3-120 was entitled "Time for serving complaint" and was derived from 1962 Code Section 43-82; 1952 Code Section 43-82; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1891 (20) 1113; 1896 (22) 13.

Former Section 22-3-130 was entitled "Effect of service of summons on absent defendant" and was derived from 1962 Code Section 43-83; 1952 Code Section 43-83; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 157; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275.

Former Section 22-3-140 was entitled "Orders of publication against absent defendant" and was derived from 1962 Code Section 43-84; 1952 Code Section 43-84; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (12) 157; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275.

Former Section 22-3-150 was entitled "Pleadings in courts of magistrates" and was derived from 1962 Code Section 43-85; 1952 Code Section 43-85; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-160 was entitled "Complaint" and was derived from 1962 Code Section 43-86; 1952 Code Section 43-86; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-170 was entitled "Answer" and was derived from 1962 Code Section 43-87; 1952 Code Section 43-87; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-180 was entitled "Demurrer and orders thereon" and was derived from 1962 Code Section 43-88; 1952 Code Section 43-88; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-190 was entitled "Form and filing of pleadings" and was derived from 1962 Code Section 43-89; 1952 Code Section 43-89; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-200 was entitled "Amendment of pleadings" and was derived from 1962 Code Section 43-90; 1952 Code Section 43-90; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-210 was entitled "Defendant's failure to appear not deemed waiver of objection to jurisdiction when action brought in wrong county" and was derived from 1962 Code Section 43-91; 1952 Code Section 43-91; 1942 Code Section 275; 1932 Code Section 275; Civ. P. '22 Section 231; 1919 (31) 51.

Former Section 22-3-220 was entitled "Offer of judgment" and was derived from 1962 Code Section 43-92; 1952 Code Section 43-92; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-230 was entitled "Right to jury trial" and was derived from 1962 Code Section 43-93; 1952 Code Section 43-93; 1942 Code Section 3710; 1932 Code Section 3710; Civ. C. '22 Section 2244; Civ. C. '12 Section 1394; Civ. C. '02 Section 986; G.S. 841; R.S. 884; 1868 (14) 100.

Former Section 22-3-260 was entitled "Variance between pleadings and proof" and was derived from 1962 Code Section 43-96; 1952 Code Section 43-96; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-270 was entitled "Default judgments; liquidated and unliquidated demands" and was derived from 1962 Code Section 43-97; 1952 Code Section 43-97; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787, 833; 1896 (22) 13.

Former Section 22-3-280 was entitled "Proof required in action or defense founded upon an account or instrument for payment of money" and was derived from 1962 Code Section 43-98; 1952 Code Section 43-98; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1870 (14) 423; 1887 (19) 787; 1896 (22) 13.

Former Section 22-3-290 was entitled "Requiring exhibit of account or statement of nature thereof" and was derived from 1962 Code Section 43-99; 1952 Code Section 43-99; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13.



Section 22-3-300. Filing and docketing judgments of magistrates.

A magistrate, on the demand of a party in whose favor he shall have rendered a judgment, shall give a transcript thereof which may be filed and docketed in the office of the circuit court of the county in which the judgment was rendered. The time of the receipt of the transcript by the clerk shall be noted thereon and entered in the abstract of judgments and from that time the judgment shall be a judgment of the circuit court, but no sale shall be made under any execution issued upon such judgment in the circuit court until the time for appeal from the judgment in the magistrates court has expired, nor pending such appeal. If the judgment is set aside in the magistrates court, it shall have the effect of setting aside the judgment filed and docketed in the circuit court. The filing and docketing of such transcript in the circuit court shall not affect the right of the magistrate to grant a new trial. A certified transcript of such judgment may be filed and docketed in the clerk's office of any other county and with like effect in every respect as in the county in which the judgment was rendered.

HISTORY: 1962 Code Section 43-100; 1952 Code Section 43-100; 1942 Code Section 273; 1932 Code Section 273; Civ. P. '22 Section 229; Civ. P. '12 Section 96; Civ. P. '02 Section 87; 1870 (14) 90; 1887 (19) 831; 2008 Act No. 267, Section 1, eff June 4, 2008.

Effect of Amendment

The 2008 amendment made no apparent changes.



Section 22-3-310. Executions on magistrates' judgments; effect of appeal thereon.

Execution may be issued on a judgment heretofore or hereafter rendered in a magistrates court at any time within three years after the rendition thereof and shall be returnable sixty days from its date. But no sale shall be made under any such execution until after the time for appeal has expired, nor pending such appeal, and in cases for the claim and delivery of personal property when bond for the property claimed has been properly given by either party, the status of such property shall not be changed until after the expiration of the time for appealing has expired or until such appeal has terminated.

HISTORY: 1962 Code Section 43-101; 1952 Code Section 43-101; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787, 832; 1896 (22) 13; 2008 Act No. 267, Section 1, eff June 4, 2008.

Effect of Amendment

The 2008 amendment made no apparent changes.



Section 22-3-320. Execution when judgment docketed.

If the judgment be docketed with the clerk of the circuit court, the execution shall be issued by him to the sheriff of the county and have the same effect and be executed in the same manner as other executions and judgments of the circuit court.

HISTORY: 1962 Code Section 43-102; 1952 Code Section 43-102; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13; 2008 Act No. 267, Section 1, eff June 4, 2008.

Effect of Amendment

The 2008 amendment made no apparent changes.



Section 22-3-330. Courtesy summons.

Notwithstanding another provision of law, a person charged with any misdemeanor offense requiring a warrant signed by nonlaw enforcement personnel to ensure the arrest of a person must be given a courtesy summons.

HISTORY: 2008 Act No. 267, Section 1, eff June 4, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, Section 22-3-330 as added by 2008 Act No. 353, Section 2, Part 23A was renumbered as Section 22-3-340.



Section 22-3-340. Assessments on filings.

An assessment equal to twenty-five dollars is imposed on all summons and complaint filings in magistrates court and an assessment equal to ten dollars is imposed on all other civil filings in magistrates court, except for restraining orders. The fees must be collected by the magistrates court and forwarded monthly to the county treasurer and remitted in turn by the county treasurer to the State Treasurer for allocation to the judicial department.

HISTORY: 2008 Act No. 353, Section 2, Pt 23A, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, this section was renumbered from Section 22-3-330 because a new section with that number was added by 2008 Act No. 267.



Section 22-3-510. Criminal jurisdiction abolished in counties where county courts established.

The jurisdiction of magistrates in criminal cases in all counties wherein a county court is established under the provisions of Chapter 9 of Title 14 is hereby abolished.

HISTORY: 1962 Code Section 43-69; 1952 Code Section 43-69; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322; 1963 (53) 252.



Section 22-3-520. Jurisdiction limited to county.

Magistrates shall have and exercise within their respective counties all the powers, authority and jurisdiction in criminal cases herein set forth.

HISTORY: 1962 Code Section 43-61; 1952 Code Section 43-61; 1942 Code Section 922; 1932 Code Section 922; Cr. P. '22 Section 18; Cr. C. '12 Section 19; Cr. C. '02 Section 11; G. S. 822; R. S. 10; 1870 (14) 402.



Section 22-3-530. Trial in district where offense committed.

In counties where magistrates are given separate and exclusive territorial jurisdiction, criminal cases shall be tried in the district in which the offense was committed, unless the place of trial be changed to another district in the same county in the manner prescribed by law.

HISTORY: 1962 Code Section 43-62; 1952 Code Section 43-62; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472.



Section 22-3-540. Exclusive and concurrent jurisdiction.

Magistrates shall have exclusive jurisdiction of all criminal cases in which the punishment does not exceed a fine of one hundred dollars or imprisonment for thirty days, except cases in which an offense within the jurisdiction of a magistrate is included in the charge of an offense beyond his jurisdiction or when it is permissible to join a charge of an offense within his jurisdiction with one or more of which the magistrate has no jurisdiction. Magistrates shall have concurrent but not exclusive jurisdiction in the excepted cases. The provisions of this section shall not be construed so as to limit the jurisdiction of any magistrate whose jurisdiction has been extended beyond that stated above.

HISTORY: 1962 Code Section 43-68; 1952 Code Section 43-68; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472; 1951 (47) 442.



Section 22-3-545. Transfer of certain criminal cases from general sessions court.

(A) Notwithstanding the provisions of Sections 22-3-540 and 22-3-550, a criminal case, the penalty for which the crime in the case does not exceed five thousand five hundred dollars or one year imprisonment, or both, either as originally charged or as charged pursuant to the terms of a plea agreement, may be transferred from general sessions court if the provisions of this section are followed.

(B)(1) The solicitor, upon ten days' written notice to the defendant, may petition a circuit court judge in the circuit to transfer one or more cases from the general sessions court docket to a docket of a magistrates or municipal court in the circuit for disposition. The solicitor's notice must fully apprise the defendant of his right to have his case heard in general sessions court. The notice must include the difference in jury size in magistrates or municipal court and in general sessions court. The case may be transferred from the general sessions court unless the defendant objects after notification by the solicitor pursuant to the provisions of this item. The objection may be made orally or in writing at any time prior to the trial of the case or prior to the entry of a guilty plea. The objection may be made to the chief judge for administrative purposes in the judicial circuit where the charges are pending, the trial judge, or the solicitor. Before impaneling the jury or accepting the guilty plea of the defendant, the trial judge must receive an affirmative waiver by the defendant, if present, of his right to have the case tried in general sessions court. The defendant must be informed that, if tried in general sessions court, the case would be tried in front of twelve jurors who must reach a unanimous verdict before a finding of guilty of the offense can be rendered in his case, and that if tried in magistrates or municipal court, the case would be tried in front of six jurors who must reach a unanimous verdict before a finding of guilty of the offense can be reached in his case. The defendant may waive any and all of the rights provided in this subsection, in writing, prior to the impaneling of the jury or the acceptance of the defendant's guilty plea.

(2) A case transferred to a magistrates or municipal court not disposed of in one hundred eighty days from the date of transfer automatically reverts to the docket of the general sessions court.

(C) All cases transferred to the magistrates or municipal court must be prosecuted by the solicitor's office. The chief magistrate of the county or the chief municipal judge of the municipality, upon petition of the solicitor, shall set the terms of court and order the magistrates and municipal judges to hold terms of court on specific times and dates for the disposition of these cases.

(D) Provision for an adequate record must be made by the solicitor's office.

(E) Notwithstanding another provision of law, all fines and assessments imposed by a magistrate or municipal judge presiding pursuant to this section must be distributed as if the fine and assessment were imposed by a circuit court pursuant to Sections 14-1-205 and 14-1-206. This section must not result in increased compensation to a magistrate presiding over a trial or hearing pursuant to this section or in other additional or increased costs to the county.

HISTORY: 1992 Act No. 310, Section 1; 1993 Act No. 174, Section 1; 1994 Act No. 497, Part II, Section 36K; 1994 Act No. 499, Sections 1, 2; 1995 Act No. 7, Part I, Sections 16, 21; 2000 Act No. 376, Section 2; 2004 Act No. 214, Section 1; 2012 Act No. 169, Section 1, eff May 14, 2012.

Effect of Amendment

The 2012 amendment rewrote subsections (A), (B), and (C).



Section 22-3-546. Establishment of program for prosecution of first offense misdemeanor criminal domestic violence offenses.

A circuit solicitor, in a circuit with five or more counties, may establish a program under his discretion and control, to prosecute first offense misdemeanor criminal domestic violence offenses, as defined in Section 16-25-20, in general sessions court. Whether to establish a program, and which cases may be prosecuted in general sessions court, are within the sole discretion of the solicitor. A solicitor shall report the results of the program to the Prosecution Coordination Commission.

HISTORY: 2006 Act No. 366, Section 2, eff June 9, 2006.



Section 22-3-550. Jurisdiction over minor offenses; restitution; contempt; maximum consecutive sentences.

(A) Magistrates have jurisdiction of all offenses which may be subject to the penalties of a fine or forfeiture not exceeding five hundred dollars, or imprisonment not exceeding thirty days, or both. In addition, a magistrate may order restitution in an amount not to exceed the civil jurisdictional amount provided in Section 22-3-10(2). In determining the amount of restitution, the judge shall determine and itemize the actual amount of damage or loss in the order. In addition, the judge may set an appropriate payment schedule.

A magistrate may hold a party in contempt for failure to pay the restitution ordered if the judge finds the party has the ability to pay. In addition, a magistrate may convert any unpaid restitution, fines, costs, fees, surcharges, and assessments to a civil judgment as provided in Section 17-25-323(C).

(B) However, a magistrate does not have the power to sentence a person to consecutive terms of imprisonment totaling more than ninety days except for convictions resulting from violations of Chapter 11, Title 34, pertaining to fraudulent checks, or violations of Section 16-13-110(B)(1), relating to shoplifting. Further, a magistrate must specify an amount of restitution in damages at the time of sentencing as an alternative to any imprisonment of more than ninety days which is lawfully imposed. The provisions of this subsection do not affect the transfer of criminal matters from the general sessions court made pursuant to Section 22-3-545.

HISTORY: 1962 Code Section 43-63; 1952 Code Section 43-63; 1942 Code Section 923; 1932 Code Section 923; Cr. P. '22 Section 19; Cr. C. '12 Section 20; Cr. C. '02 Section 12; G. S. 823; R. S. 11; 1870 (14) 402; 1977 Act No. 113, Section 1; 1993 Act No. 171, Section 14; 1993 Act No. 184, Section 261; 1994 Act No. 497, Part II, Section 28; 1995 Act No. 83, Section 21; 1995 Act No. 138, Section 1; 1999 Act No. 78, Section 2; 2010 Act No. 273, Section 24, eff June 2, 2010; 2013 Act No. 82, Section 6, eff June 13, 2013.

Effect of Amendment

The 2010 amendment in the second sentence of subsection (A) substituted "the civil jurisdictional amount provided in Section 22-3-10(2)" for "five thousand dollars".

The 2013 amendment added the second sentence in the second paragraph, relating to Section 17-25-323.



Section 22-3-560. Breaches of the peace.

Magistrates may punish breaches of the peace by a fine not exceeding five hundred dollars or imprisonment for a term not exceeding thirty days, or both.

HISTORY: 1962 Code Section 43-64; 1952 Code Section 43-64; 1942 Code Section 924; 1932 Code Section 924; Cr. P. '22 Section 20; Cr. C. '12 Section 21; Cr. C. '02 Section 13; G. S. 824; R. S. 12; 1870 (14) 402; Const. Art. 5, Section 21; 1981 Act No. 76, Section 8; 1997 Act No. 80, Section 4; 2008 Act No. 346, Section 1, eff June 25, 2008; 2010 Act No. 273, Section 8, eff June 2, 2010; 2016 Act No. 154 (H.3545), Section 3, eff April 21, 2016.

Editor's Note

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."

Effect of Amendment

The 2008 amendment designated subsection (A) and added subsection (B) relating to assaults and batteries against sports officials and coaches.

The 2010 amendment rewrote the section.

2016 Act No. 154, Section 3, substituted "punish breaches of the peace by a fine" for "punish by fine" and "or both" for "or both, all breaches of the peace".



Section 22-3-570. Larceny by stealing property not exceeding certain value.

Magistrates have jurisdiction of petit larceny and all other larcenies involving personal property including, but not limited to:

(1) money;

(2) goods or chattels;

(3) bank note, bond, promissory note, bill of exchange, or other bill;

(4) order or certificate;

(5) book of accounts;

(6) deed or writing containing a conveyance of land;

(7) other valuable contract in force;

(8) receipt;

(9) release or defeasance; or

(10) any writ, process, or public record.

The value of the property stolen must be one thousand dollars or less.

HISTORY: 1962 Code Section 43-65; 1952 Code Section 43-65; 1942 Code Section 926; 1932 Code Section 926; Cr. P. '22 Section 22; Cr. C. '12 Section 24; Cr. C. '02 Section 16; G. S. 826; R. S. 15; 1870 (14) 403; 1993 Act No. 171, Section 15; 1993 Act No. 184, Section 262.



Section 22-3-580. Receiving stolen goods.

Magistrates shall have jurisdiction of the offenses of buying, receiving or aiding in the concealment of stolen goods and other property, when they would have jurisdiction of the larceny of the same goods or property.

HISTORY: 1962 Code Section 43-66; 1952 Code Section 43-66; 1942 Code Section 927; 1932 Code Section 927; Cr. P. '22 Section 23; Cr. C. '12 Section 25; Cr. C. '02 Section 17; G. S. 827; R. S. 16; 1870 (14) 403.



Section 22-3-590. Obtaining property under false pretenses.

Magistrates shall have jurisdiction of the offenses of obtaining property by any false pretense, by any privy or false token or by any game, device, sleight of hand, pretensions to fortunetelling, trick or other means by the use of cards or other implements or instruments, when they would have jurisdiction of a larceny of the same property and may punish such offenses the same as larceny.

HISTORY: 1962 Code Section 43-67; 1952 Code Section 43-67; 1942 Code Section 928; 1932 Code Section 928; Cr. P. '22 Section 24; Cr. C. '12 Section 26; Cr. C. '02 Section 18; G. S. 828; R. S. 17; 1870 (14) 403.



Section 22-3-710. Proceedings commenced on information.

All proceedings before magistrates in criminal cases shall be commenced on information under oath, plainly and substantially setting forth the offense charged, upon which, and only which, shall a warrant of arrest issue.

HISTORY: 1962 Code Section 43-111; 1952 Code Section 43-111; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



Section 22-3-720. Amendment of information.

The information may be amended at any time before trial.

HISTORY: 1962 Code Section 43-112; 1952 Code Section 43-112; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



Section 22-3-730. Proceedings are summary.

All proceedings before magistrates shall be summary or with only such delay as a fair and just examination of the case requires.

HISTORY: 1962 Code Section 43-113; 1952 Code Section 43-113; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



Section 22-3-740. Election on which of several offenses to try accused.

Whenever a person be accused of committing an act which is susceptible of being designated as several different offenses the magistrate upon the trial of the person shall be required to elect which charge to prefer and a conviction or an acquittal upon such elected charge shall be a complete bar to further prosecution for such alleged act.

HISTORY: 1962 Code Section 43-114; 1952 Code Section 43-114; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



Section 22-3-750. Procedure against corporations for violating criminal laws.

Whenever any person shall make an affidavit before any magistrate that any corporation doing business in this State, whether incorporated under the laws of this State or not, has violated any of the criminal laws of the State the enforcement of which is within the jurisdiction of such magistrate, such magistrate shall issue a warrant against such offending corporation in which shall be stated the substance of the offense charged against such corporation, together with a notice to such corporation stating the time and place when and where such corporation shall appear for trial, and upon service of such warrants in the manner provided in Section 17-13-80 the magistrate shall obtain and have jurisdiction of such corporation.

HISTORY: 1962 Code Section 43-123; 1952 Code Section 43-123; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39.



Section 22-3-760. Trial of corporation.

After the service the magistrate shall proceed with the trial as in criminal cases and if the defendant corporation is found guilty of the offense charged, whether by a verdict of a jury or by the findings of the magistrate in case a trial by jury be waived by the defendant, the magistrate shall pronounce sentence in conformity with the law in the case and the sentence may be enforced by an execution against the property of the defendant corporation in the same manner as now provided by law for enforcing the judgments of magistrates' courts; provided, that nothing herein may be construed to prevent the right of appeal by either party to the Court of Common Pleas, as is now provided by law in criminal cases within the jurisdiction of magistrates.

HISTORY: 1962 Code Section 43-124; 1952 Code Section 43-124; 1942 Code Section 990; 1932 Code Section 990; Civ. C. '22 Section 4298; Civ. C. '12 Section 2831; 1911 (27) 41; 1994 Act No. 520, Section 7.



Section 22-3-790. Recording and acknowledgement of testimony by witnesses.

In the trial of any case before a magistrate the testimony of all witnesses must be taken down in writing and signed by the witnesses except when the defendant waives the taking and signing of the testimony.

In any case before any magistrate in which a stenographer takes down the testimony or in which the testimony is electronically recorded it need not be read over and signed by the witnesses.

HISTORY: 1962 Code Section 43-122; 1952 Code Section 43-122; 1942 Code Section 932; 1936 (39) 1435; 1987 Act No. 49, Section 2.



Section 22-3-800. Suspension of imposition or execution of sentence in certain cases.

Notwithstanding the limitations of Sections 17-25-100 and 24-21-410, after a conviction or plea for an offense within a magistrate's jurisdiction the magistrate at the time of sentence may suspend the imposition or execution of a sentence upon terms and conditions the magistrate considers appropriate, including imposing or suspending up to one hundred hours of community service, except where the amount of community service is established otherwise. The magistrate shall not order community service in lieu of a sentence for offenses under Title 50, for offenses under Section 34-11-90, or for an offense of driving under suspension pursuant to Section 56-1-460 when the person's driver's license was suspended pursuant to the provisions of Section 56-5-2990. The magistrate must keep records on the community service hours ordered and served for each sentence. However, after a conviction or plea for drawing and uttering a fraudulent check or other instrument in violation of Section 34-11-60 within the magistrate's jurisdiction, at the time of sentence the magistrate may suspend the imposition or execution of a sentence only upon a showing of satisfactory proof of restitution. When a minimum sentence is provided for by statute, except in Section 34-11-90, the magistrate may not suspend that sentence below the minimum sentence provided, and penalties under Title 50 may not be suspended to an amount less than twenty-five dollars unless the minimum penalty is a fine of less than that amount. Nothing in this section may be construed to authorize or empower a magistrate to suspend a specific suspension of a right or privilege imposed under a statutory administrative penalty. Nothing in this section may be construed to give a magistrate the right to place a person on probation.

HISTORY: 1962 Code Section 43-67.1; 1976 Act No. 699, Section 1; 1981 Act No. 178, Part II, Section 27; 1993 Act No. 183, Section 1.



Section 22-3-910. Jurisdiction when magistrate becomes incapacitated.

In the event a magistrate who has separate and exclusive territorial jurisdiction becomes incapacitated, any magistrate of an adjoining magisterial district within the same county may assume the jurisdiction of the incapacitated magistrate during such time as the incapacity continues.

HISTORY: 1962 Code Section 43-131.1; 1973 (58) 265.



Section 22-3-920. Change of venue.

Whenever in a case in the court of a magistrate (a) either party in a civil case, after giving to the adverse party two days' notice that he intends to apply for a change of venue or (b) the prosecutor or accused in a criminal case shall file with the magistrate issuing the warrant or summons an affidavit to the effect that he does not believe he can obtain a fair trial before the magistrate and setting forth the grounds of such belief, the papers shall be turned over to the nearest magistrate not disqualified from hearing the cause in the county, who shall proceed to try the case as if he had issued the warrant or summons. But in counties in which magistrates have separate and exclusive territorial jurisdiction the change of venue shall be to another magistrate's district in the same county. One such transfer only shall be allowed each party in any case.

HISTORY: 1962 Code Section 43-131; 1952 Code Section 43-131; 1942 Code Sections 274, 946; 1932 Code Sections 274, 946; Civ. P. '22 Section 230; Cr. P. '22 Section 42; Civ. P. '12 Section 97; Cr. C. '12 Section 42; Civ. P. '02 Section 88; Cr. C. '02 Section 33; R. S. 29; 1887 (19) 787; 1896 (22) 12, 13.



Section 22-3-930. Compelling attendance of witnesses and the giving of testimony.

Any magistrate, on the application of a party to a cause pending before the magistrate, must issue a summons citing any person whose testimony may be required in the cause and who resides in the county to appear before the magistrate at a certain time and place to give evidence. This summons must be served in a manner such that it is received by the witness at least one day before his attendance is required. If the witness fails or refuses to attend, the magistrate may issue a rule to show cause commanding the witness to be brought before the magistrate or, if any witness attending refuses to give evidence without good cause shown, the magistrate may punish the witness for contempt by imposition of a sentence up to the limits imposed on magistrates' courts in Section 22-3-550.

HISTORY: 1962 Code Section 43-132; 1952 Code Section 43-132; 1942 Code Section 3715; 1932 Code Section 3715; Civ. C. '22 Section 2249; Civ. C. '12 Section 1399; Civ. C. '02 Section 991; G. S. 844; R. S. 887; 1839 (11) 16; 1998 Act No. 301, Section 1.



Section 22-3-940. Magistrates empowered to take testimony de bene esse.

In case it shall appear to the satisfaction of any magistrate that the attendance of any witness whose testimony may be required in any case before him cannot be had (a) by reason of (i) extreme age, (ii) sickness or infirmity or (iii) indispensable absence on public official duty, (b) in consequence of intended removal from the State before the cause can be otherwise ready for trial or (c) when such witness may be resident in another county or without the limits of the State, such magistrate may take the examination of such witness in writing or cause it to be done by another magistrate or other officer authorized by law to administer oaths, to be used in evidence on the trial of the case. But the parties to such cause shall have notice thereof in time to be present if they or either should choose to be present or notice may be given by either party to the other of interrogatories to be propounded to such witness, with four days' time given the party notified to prepare cross-interrogatories, upon which interrogatories and cross-interrogatories, when preferred by the parties or either of them, the deposition shall be had. When such examination is so made by another, it shall be sealed up, with the title of the case endorsed, and conveyed by a disinterested person to the magistrate authorizing it or mailed and the postage prepaid.

HISTORY: 1962 Code Section 43-133; 1952 Code Section 43-133; 1942 Code Section 3716; 1932 Code Section 3716; Civ. C. '22 Section 2250; Civ. C. '12 Section 1400; Civ. C. '02 Section 992; G. S. 849; R. S. 891; 1883 (18) 313.



Section 22-3-950. Power to punish for contempt.

Every magistrate shall have power to enforce the observance of decorum in his court while holding the same and for that purpose he may punish for contempt any person who, in the presence of the court, shall offer an insult to the magistrate or a juror or who is wilfully guilty of an undue disturbance of the proceedings before the magistrate while sitting officially. A magistrate shall have the power to punish for contempt of court by imposition of sentences up to the limits imposed on magistrates' courts in Section 22-3-550.

HISTORY: 1962 Code Section 43-134; 1952 Code Section 43-134; 1942 Code Section 3713; 1932 Code Section 3713; Civ. C. '22 Section 2247; Civ. C. '12 Section 1397; Civ. C. '02 Section 989; G. S. 844; R. S. 887; 1839 (11) 27; 1997 Act No. 64, Section 3.



Section 22-3-990. New trials.

Any magistrate may grant a new trial in any case tried in his court for reasons for which new trials have usually been granted in the courts of law of this State. The granting of a new trial shall in no wise affect the right and duty of such magistrate to change the venue of a case as provided in Section 22-3-920.

HISTORY: 1962 Code Section 43-142; 1952 Code Section 43-142; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1876 (16) 60; 1887 (19) 787; 1896 (22) 13; 1908 (25) 1032.



Section 22-3-1000. Time for motion for new trial; appeal; exception.

(A) Except as provided in subsection (B), a motion for a new trial may not be heard unless made within ten days from the rendering of the judgment. The right of appeal from the judgment exists for thirty days after the rendering of the judgment. A magistrate's order of restitution may be appealed within thirty days. The order of restitution may be appealed separately from an appeal relating to the conviction.

(B) The provisions of subsection (A) do not apply to a motion for a new trial made under Chapters 37 and 40, Title 27. A motion for a new trial made under Chapters 37 and 40, Title 27 must be requested within five days from the rendering of the judgment.

HISTORY: 1962 Code Section 43-143; 1952 Code Section 43-143; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13; 1989 Act No. 20, Section 2; 1999 Act No. 78, Section 3; 2014 Act No. 241 (S.176), Section 1, eff June 6, 2014.

Effect of Amendment

2014 Act No. 241, Section 1, inserted the subsection designator (A); in subsection (A), inserted the reference to subsection (B), in the first sentence, and deleted ", if any," following "from an appeal", at the end of the last sentence; and added subsection (B).



Section 22-3-1010. Itemized account of costs.

Any person, before paying any costs in any magistrate's court, may demand of the magistrate an itemized account of such costs. Such account shall be receipted by the magistrate at the time the costs are paid and no person shall be compelled to pay any costs in any magistrate's court unless the magistrate shall furnish to such person an itemized account.

HISTORY: 1962 Code Section 43-144; 1952 Code Section 43-144; 1942 Code Section 3720; 1932 Code Section 3720; Civ. C. '22 Section 2254; Civ. C. '12 Section 1404; Civ. C. '02 Section 996; G. S. 854; R. S. 894; 1875 (15) 864.



Section 22-3-1110. Defense of questionable title in defendant's answer.

When the title to real property shall come in question in an action brought in a court of a magistrate the defendant may, either with or without other matter of defense, set forth in his answer any matter showing that such title will come in question. Such answer shall be in writing, signed by the defendant or his attorney, and delivered to the magistrate. A copy of such answer shall be served on the plaintiff or his attorney.

HISTORY: 1962 Code Section 43-151; 1952 Code Section 43-151; 1942 Code Section 265; 1932 Code Section 265; Civ. P. '22 Section 221; Civ. P. '12 Section 88; Civ. P. '02 Section 79; 1870 (14) 82; 1972 (57) 2452.



Section 22-3-1120. Written undertaking by defendant in cases where title to real property will come in question.

At the time of answering the defendant shall deliver to the magistrate a written undertaking, executed by at least one sufficient surety and approved by the magistrate, to the effect that if the plaintiff shall within twenty days thereafter deposit with the magistrate a summons and complaint in an action in the circuit court for the same cause the defendant will within twenty days after such deposit give an admission in writing to the service thereof.

When the defendant was arrested in the action before the magistrate the undertaking shall further provide that he will at all times render himself amenable to the process of the court during the pending of the action and to such as may be issued to enforce the judgment therein. In case of failure to comply with the undertaking the surety shall be liable for not exceeding one hundred dollars.

HISTORY: 1962 Code Section 43-152; 1952 Code Section 43-152; 1942 Code Section 266; 1932 Code Section 266; Civ. P. '22 Section 222; Civ. P. '12 Section 89; Civ. P. '02 Section 80; 1870 (14) 83.



Section 22-3-1130. Action discontinued upon delivery of undertaking; costs.

Upon the delivery of the undertaking to the magistrate the action before him shall be discontinued and each party shall pay his own costs. The costs so paid by either party shall be allowed to him if he recover costs in the action to be brought for the same cause in the circuit court. If no such action be brought within thirty days after the delivery of the undertaking the defendant's costs before the magistrate may be recovered of the plaintiff.

HISTORY: 1962 Code Section 43-153; 1952 Code Section 43-153; 1942 Code Section 267; 1932 Code Section 267; Civ. P. '22 Section 223; Civ. P. '12 Section 90; Civ. P. '02 Section 81; 1870 (14) 84.



Section 22-3-1140. Procedure if undertaking not delivered.

If such an undertaking be not delivered to the magistrate he shall have jurisdiction of the cause and shall proceed therein and the defendant shall be precluded, in his defense, from drawing the title in question.

HISTORY: 1962 Code Section 43-154; 1952 Code Section 43-154; 1942 Code Section 268; 1932 Code Section 268; Civ. P. '22 Section 224; Civ. P. '12 Section 91; Civ. P. '02 Section 82; 1870 (14) 85.



Section 22-3-1150. Effect of plaintiff's showing developing an issue of title.

If, however, it appear on the trial from the plaintiff's own showing that the title to real property is in question and such title shall be disputed by the defendant the magistrate shall dismiss the action and render judgment against the plaintiff for the costs.

HISTORY: 1962 Code Section 43-155; 1952 Code Section 43-155; 1942 Code Section 269; 1932 Code Section 269; Civ. P. '22 Section 225; Civ. P. '12 Section 92; Civ. P. '02 Section 83; 1870 (14) 86.



Section 22-3-1160. Defense of questionable title as to one of several causes of action.

If, in an action before a magistrate, the plaintiff have several causes of action, to one of which the defense of title to real property shall be interposed, and as to such cause the defendant shall deliver an answer and undertaking, as provided in Sections 22-3-1110 and 22-3-1120, the magistrate shall discontinue the proceedings as to that cause and the plaintiff may commence another action therefor in the circuit court. As to the other causes of action the magistrate may continue his proceedings.

HISTORY: 1962 Code Section 43-156; 1952 Code Section 43-156; 1942 Code Section 272; 1932 Code Section 272; Civ. P. '22 Section 228; Civ. P. '12 Section 95; Civ. P. '02 Section 86; 1870 (14) 89.



Section 22-3-1170. New action in circuit court after discontinuance by delivery of answer and undertaking.

When a suit before a magistrate shall be discontinued by the delivery of an answer and undertaking, as provided in Sections 22-3-1110 to 22-3-1130, the plaintiff may prosecute an action for the same cause in the circuit court.

HISTORY: 1962 Code Section 43-157; 1952 Code Section 43-157; 1942 Code Section 270; 1932 Code Section 270; Civ. P. '22 Section 226; Civ. P. '12 Section 93; Civ. P. '02 Section 84; 1870 (14) 87; 1972 (57) 2453.



Section 22-3-1180. Costs in circuit court action.

If the judgment in the circuit court be for the plaintiff, he shall recover costs. If it be for the defendant, he shall recover costs, except that upon a verdict he shall pay costs to the plaintiff unless the judge certify that the title to real property came in question on the trial.

HISTORY: 1962 Code Section 43-158; 1952 Code Section 43-158; 1942 Code Section 271; 1932 Code Section 271; Civ. P. '22 Section 227; Civ. P. '12 Section 94; Civ. P. '02 Section 85; 1870 (14) 88.



Section 22-3-1310. Claiming immediate delivery of property by plaintiff.

The plaintiff in an action of claim and delivery before a magistrate may at the time of issuing the summons, but not afterwards, claim the immediate delivery of such property as herein provided.

HISTORY: 1962 Code Section 43-171; 1952 Code Section 43-171; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



Section 22-3-1320. Affidavit of plaintiff in action of claim and delivery.

Before any process shall be issued in an action to recover the possession of personal property, the plaintiff, his agent or attorney, shall make proof by affidavit, showing:

(1) That the plaintiff is the owner or is entitled to immediate possession of the property claimed, particularly describing such property;

(2) That such property is wrongfully withheld or detained by the defendant;

(3) The cause of such detention or withholding thereof, according to the best knowledge, information and belief of the person making the affidavit;

(4) That such personal property has not been taken for any tax, fine or assessment, pursuant to statute, or seized by virtue of an execution or attachment against the property of the plaintiff or, if so seized, that it is exempt from such seizure by statute; and

(5) The actual value of such personal property.

HISTORY: 1962 Code Section 43-172; 1952 Code Section 43-172; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



Section 22-3-1330. Summons and notice of right to preseizure hearing in plaintiff's action of claim and delivery; order for seizure of property.

(a) On receipt of such affidavit and an undertaking in writing, executed by one or more sufficient sureties, to be approved by the magistrate before whom such action is commenced, to the effect that they are bound in double the value of such property as stated in such affidavit, for the prosecution of the action, for the return of the property to the defendant, if return thereof be adjudged, and for the payment to him of such sum as may, for any cause, be recovered against the plaintiff, the magistrate shall at the same time issue both a summons and a notice of right to preseizure hearing, with a copy of the undertaking and plaintiff's affidavit, directed to the defendant and to be served by the constable.

(b) The notice of right to a preseizure hearing so issued and served shall notify the defendant that within five days from service thereof, he may demand such hearing and present such evidence touching upon the probable validity of the plaintiff's claim for immediate possession and defendant's right to continue in possession, but if the defendant fails to make timely demand for preseizure hearing, the constable will be directed to take the property described in the affidavit.

(c) The summons so issued and served will require the defendant to appear before the magistrate at a time and place to be therein specified, not more than twenty days from the date thereof, to answer the complaint of the plaintiff. The summons shall contain a notice to the defendant that in case he shall fail to appear at the time and place therein mentioned the plaintiff will have judgment for the possession of the property described in the affidavit with the costs and disbursements of the action.

(d) If the defendant fails to demand a preseizure hearing, or, if after such hearing the magistrate shall find that plaintiff's claim for immediate possession should be allowed, then the magistrate shall endorse upon the affidavit a direction to any constable of the county in which the magistrate shall reside, requiring such constable to take the property described therein from the defendant and keep it, to be disposed of according to law. For the endorsement in such affidavit the magistrate shall receive an additional fee of twenty-five cents, which shall be included in the costs of the suit.

HISTORY: 1962 Code Section 43-173; 1952 Code Section 43-173; 1942 Code Sections 257, 263; 1932 Code Sections 257, 263; Civ. P. '22 Sections 213, 1219; Civ. P. '12 Sections 80, 186; Civ. P. '02 Sections 71, 177; 1870 (14) 74, 80; 1879 (17) 28; Const. Art. 5, Sections 20, 21; 1972 (57) 3080.



Section 22-3-1340. Defendant's exceptions to sureties in bond or undertaking.

The defendant may, at any time after such service and at least two days before the return day of the summons, serve upon the plaintiff or upon the constable who made such service a notice in writing that he excepts to the sureties in the bond or undertaking and if he fail to do so all objection thereto shall be waived. If such notice be served, the sureties shall justify or the plaintiff shall give new sureties on the return day of such summons, who shall then appear and justify, or the magistrate shall order the property delivered to the defendant and shall also render judgment for defendant's costs and disbursements.

HISTORY: 1962 Code Section 43-178; 1952 Code Section 43-178; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



Section 22-3-1350. Purpose of preseizure hearing; allowing claim for immediate possession; action to be tried as others.

The purpose of the preseizure hearing is to protect the defendant's use and possession of property from arbitrary encroachment, and to prevent unfair or mistaken deprivations of property. If the magistrate shall, after conducting the hearing, find that the plaintiff's claim for immediate possession is probably valid and the defendant has no overriding right to continue in possession of the property, then the magistrate may allow the claim for immediate possession and endorse the affidavit accordingly.

Whether the claim for immediate possession is allowed or not, the action commenced by the service of the summons shall be tried in all respects as other actions are tried in the magistrates' courts.

HISTORY: 1962 Code Section 43-181; 1952 Code Section 43-181; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80; 1972 (57) 3080.



Section 22-3-1360. Notice and opportunity for preseizure hearing required; waiver.

No property shall be seized under the provisions of this article unless five days' notice and an opportunity to be heard have been afforded the party in possession as herein provided; provided, however, any person in possession of the personal property may waive the right to a preseizure hearing, if the waiver is conspicuously displayed in the contract and includes the wording "waiver of hearing prior to immediate possession." In order for the contractual waiver or any other waiver to be effective, the plaintiff by affidavit must show that the defendant has in writing by contract or separate written instrument voluntarily, intelligently and knowingly waived his right to a hearing prior to the repossession of such personal property. The magistrate may order immediate delivery of the property to the plaintiff upon receipt of such affidavit.

HISTORY: 1962 Code Section 43-185; 1972 (57) 3080.



Section 22-3-1370. Order restraining defendant from damaging, concealing or removing property.

The magistrate shall concurrently have served on the defendant, when immediate possession of the subject property is not being taken, an order restraining the defendant from damaging, concealing or removing such property. Upon proper showing that such order has been violated, the defendant shall be subject to a fine not to exceed one hundred dollars or imprisonment for not more than thirty days.

HISTORY: 1962 Code Section 43-186; 1972 (57) 3080.



Section 22-3-1380. Determination upon affidavit showing danger of destruction or concealment.

Upon a showing unto the magistrate supported by an affidavit containing facts sufficient to show that it is probable to believe that the property at issue is in immediate danger of being destroyed or concealed by the possessor of such property and particularly describing such property and its location, the magistrate shall make a determination as to whether or not the property may be immediately seized. Provided, that the holding of a preseizure hearing by the magistrate shall not be a condition precedent to such determination.

HISTORY: 1962 Code Section 43-187; 1972 (57) 3080.



Section 22-3-1390. Service of copy of affidavit of waiver or probability of damage or concealment.

If either an affidavit showing that the defendant has waived his right to a preseizure hearing or an affidavit of probability of damage or concealment is filed, under the provisions of this article, a copy thereof shall be served on the defendant in lieu of serving him with notice of right to preseizure hearing.

HISTORY: 1962 Code Section 43-188; 1972 (57) 3080.



Section 22-3-1400. Procedure when defendant cannot be found.

If it shall appear by the return of a constable that he has taken the property described in the plaintiff's affidavit and that the defendant cannot be found and has no last place of abode in the county and that no agent of defendant could be found on whom service could be made, the magistrate may proceed with the cause in the same manner as though there had been a personal service.

HISTORY: 1962 Code Section 43-174; 1952 Code Section 43-174; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



Section 22-3-1410. Service of copy of affidavit, summons and notice; taking of property by constable.

The constable to whom the affidavit, endorsement, notice of preseizure hearing and summons shall be delivered, shall, without delay, serve upon the defendant a copy of the affidavit, notice and summons, by delivering them to him personally, but, if he cannot be found, to the agent of the defendant in whose possession the property shall be found and, if neither can be found, by leaving such copies at his place of business or the last or usual place of abode of the defendant with some person of suitable age and discretion. He shall forthwith make a return of his proceedings thereon and the manner of serving the documents to the magistrate who issued the summons. Upon the magistrate endorsing upon the affidavit a direction requiring the constable to take the property, the constable to whom the affidavit and endorsement is delivered shall forthwith take the property described in the affidavit, if he can find it in the county, and shall keep it in his custody.

HISTORY: 1962 Code Section 43-175; 1952 Code Section 43-175; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21; 1972 (57) 3080.



Section 22-3-1420. Taking property concealed in building or enclosure.

If the property, or any part thereof, be concealed in a building or enclosure the constable shall publicly demand its delivery. If it be not delivered he shall cause the building or enclosure to be broken open and take the property into his possession. If necessary he may call to his aid the power of his county.

HISTORY: 1962 Code Section 43-176; 1952 Code Section 43-176; 1942 Code Section 261; 1932 Code Section 261; Civ. P. '22 Section 217; Civ. P. '12 Section 84; Civ. P. '02 Section 75; 1870 (14) 78.



Section 22-3-1430. Care of property taken by constable.

When a constable shall have taken property as in this article provided, he shall keep it in a secure place and deliver it to the party entitled thereto, upon receiving his lawful fee for taking the property and his necessary expenses for keeping it.

HISTORY: 1962 Code Section 43-177; 1952 Code Section 43-177; 1942 Code Section 262; 1932 Code Section 262; Civ. P. '22 Section 218; Civ. P. '12 Section 85; Civ. P. '02 Section 76; 1870 (14) 79.



Section 22-3-1440. Return of property to defendant upon filing written undertaking for delivery if delivery be adjudged.

At any time before the return day of the summons the defendant may, if he has not excepted to the plaintiff's sureties, require the return of the property to him upon giving to the plaintiff and filing with the magistrate a written undertaking, with one or more sureties who shall justify before the magistrate on the return day of the summons to the effect that they are bound in double the value of the property, as stated in plaintiff's affidavit, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to him of such sum as may for any cause be recovered against the defendant. If such return be not required before the return day of the summons the property shall be delivered to the plaintiff.

HISTORY: 1962 Code Section 43-179; 1952 Code Section 43-179; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



Section 22-3-1450. Claim to taken property by third person.

If the property taken be claimed by any other person than the defendant or his agent and such person shall make affidavit to his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve such affidavit upon the constable, the constable shall not be bound to keep the property or deliver it to the plaintiff unless the plaintiff on demand of him or his agent shall indemnify the constable against such claim by an undertaking executed by two sufficient sureties, accompanied by their affidavits that they are each worth double the value of the property as specified in the affidavit of the plaintiff and are freeholders and householders of the county. No claim to such property by any other person than the defendant or his agent shall be valid against the constable unless made as aforesaid. And notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

HISTORY: 1962 Code Section 43-180; 1952 Code Section 43-180; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



Section 22-3-1460. Judgment in actions for claim and delivery.

The judgment for the plaintiff may be for the possession, the recovery of the possession or the value thereof in case a delivery cannot be had and for damages for the detention. If the property has been delivered to the plaintiff and the defendant claim a return thereof, judgment for the defendant may be for a return of the property or the value thereof in case a return cannot be had and damages for taking and withholding the property.

HISTORY: 1962 Code Section 43-182; 1952 Code Section 43-182; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



Section 22-3-1470. Execution on judgment.

An execution shall be issued on any such judgment and if the judgment be for the delivery of the possession of personal property it shall require the officer to deliver the possession of such property, particularly describing it, to the party entitled thereto and may, at the same time, require the officer to satisfy any costs or damages recovered by the judgment out of the personal property of the party against whom it was rendered, to be specified therein, if a delivery thereof cannot be had. The execution shall be returnable within sixty days after its receipt by the officer to the magistrate who issued it.

HISTORY: 1962 Code Section 43-183; 1952 Code Section 43-183; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



Section 22-3-1480. Judgment when property not delivered to plaintiff or when defendant claims return.

In all actions for the recovery of the possession of personal property, as herein provided, if the property shall not have been delivered to the plaintiff or the defendant by answer shall claim a return thereof, the magistrate or jury shall assess the value thereof and the injury sustained by the prevailing party by reason of the taking or detention thereof and the magistrate shall render judgment accordingly, with costs and disbursements.

HISTORY: 1962 Code Section 43-184; 1952 Code Section 43-184; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.






CHAPTER 5 - MAGISTRATES' POWERS AND DUTIES IN CRIMINAL MATTERS

Section 22-5-10. Warrant to break open doors of gambling rooms.

Any magistrate residing in any incorporated city or town of this State, on information by oath of any credible witness that any of the criminal laws against gambling is being violated, may grant his warrant, under his hand and seal, to break open and enter any closed door or room within such city, wherever such offense is alleged to prevail.

HISTORY: 1962 Code Section 43-202; 1952 Code Section 43-202; 1942 Code Section 947; 1932 Code Section 947; Cr. P. '22 Section 43; Cr. P. '12 Sections 60, 708; Cr. C. '02 Section 510; G. S. 1719; R. S. 395; 1816 (6) 28; 1904 (24) 500.



Section 22-5-110. Arrest, examination and commitment or punishment; warrant; courtesy summons.

(A) Magistrates shall:

(1) cause to be arrested all persons found within their counties charged with any offense and persons who after committing any offense within the county flee out of the county;

(2) examine into treasons, felonies, grand larcenies, high crimes, and misdemeanors;

(3) commit or bind over for trial those who appear to be guilty of crimes or offenses not within their jurisdiction; and

(4) punish those guilty of such offenses within their jurisdiction.

(B)(1) An arrest warrant may not be issued for the arrest of a person unless sought by a law enforcement officer acting in their official capacity.

(2) If an arrest warrant is sought by someone other than a law enforcement officer, the court must issue a courtesy summons.

(3) If a defendant named in a courtesy summons fails to appear before the court pursuant to the summons, the court must issue an arrest warrant for the underlying offense based upon the original sworn statement of the affiant who sought the courtesy summons, provided the sworn statement establishes probable cause that the underlying offense was committed.

HISTORY: 1962 Code Section 43-211; 1952 Code Section 43-211; 1942 Code Section 929; 1932 Code Section 929; Cr. P. '22 Section 25; Cr. C. '12 Section 27; Cr. C. '02 Section 19; G. S. 829; R. S. 18; 1870 (14) 403; 2008 Act No. 284, Section 2, eff June 11, 2008; 2008 Act No. 346, Section 5, eff June 25, 2008; 2011 Act No. 70, Section 1, eff June 28, 2011.

Effect of Amendment

The first 2008 amendment designated subsection (A) and added subsection (B) relating to courtesy summons.

The second 2008 amendment also designated subsection (A) and added an identical subsection (B) relating to courtesy summons.

The 2011 amendment rewrote the section.



Section 22-5-115. Summons to appear; issuance; design and contents of form; tracking.

(A) Notwithstanding any other provision of law, a summary court or municipal judge may issue a summons to appear for trial instead of an arrest warrant, based upon a sworn statement of an affiant who is not a law enforcement officer investigating the case, if the sworn statement establishes probable cause that the alleged crime was committed. The summons must express adequately the charges against the defendant. If the defendant fails to appear before the court, he may be tried in his absence or a bench warrant may be issued for his arrest. The summons must be served personally upon the defendant.

(B) The Attorney General must design the form containing the summons to appear. The form must include:

(1) an affidavit that establishes probable cause;

(2) a description of the charges against the defendant;

(3) the date, time, and place of the trial;

(4) the name of the issuing officer;

(5) the defendant's and affiant's name, address, and telephone number;

(6) the date and location of the incident; and

(7) notice that the defendant may be tried in his absence or a bench warrant may be issued for his arrest.

(C) A summons issued pursuant to this section must be tracked in the same manner as an arrest warrant.

HISTORY: 2002 Act No. 348, Section 15.



Section 22-5-130. Magistrate as prosecutor when offense committed in his view.

Whenever there shall be an indictment for any offense committed in his view the magistrate shall be the prosecutor and he shall bind in recognizance all necessary witnesses.

HISTORY: 1962 Code Section 43-213; 1952 Code Section 43-213; 1942 Code Section 938; 1932 Code Section 938; Cr. P. '22 Section 34; Cr. C. '12 Section 35; Cr. C. '02 Section 26; G. S. 836; R. S. 25; 1830 (11) 21.



Section 22-5-140. Arrests by magistrates to preserve the peace.

Any magistrate shall command all persons who, in his view, may be engaged in riotous or disorderly conduct to the disturbance of the peace, to desist therefrom and shall arrest any such person who shall refuse obedience to his command and commit to jail any such person who shall fail to enter into sufficient recognizance either to keep the peace or to answer to an indictment, as the magistrate may determine.

HISTORY: 1962 Code Section 43-214; 1952 Code Section 43-214; 1942 Code Section 938; 1932 Code Section 938; Cr. P. '22 Section 34; Cr. C. '12 Section 35; Cr. C. '02 Section 26; G. S. 836; R. S. 25; 1830 (11) 21.



Section 22-5-150. Arrest of persons threatening breach of peace; trial or binding over.

Magistrates may cause to be arrested (a) all affrayers, rioters, disturbers and breakers of the peace, (b) all who go armed offensively, to the terror of the people, (c) such as utter menaces or threatening speeches and (d) otherwise dangerous and disorderly persons. Persons arrested for any of such offenses shall be examined by the magistrate before whom they are brought and may be tried before him. If found guilty they may be required to find sureties of the peace and be punished within the limits prescribed in Section 22-3-560 or, when the offense is of a high and aggravated nature, they may be committed or bound over for trial before the court of general sessions.

HISTORY: 1962 Code Section 43-215; 1952 Code Section 43-215; 1942 Code Section 925; 1932 Code Section 925; Cr. P. '22 Section 21; Cr. C. '12 Section 22; Cr. C. '02 Section 14; R. S. 13; 1870 (14) 402.



Section 22-5-160. Appointment of special officer to arrest persons charged with offense above grade of misdemeanor.

Whenever a magistrate shall have issued a warrant for the arrest of any person charged with an offense above the grade of a misdemeanor he may select any citizen of the county to execute such warrant upon his endorsement upon the warrant that, in his judgment, the selection of such person will be conducive to the certain and speedy execution of the warrant. The person so selected shall have all the powers conferred by law upon any constable within this State.

HISTORY: 1962 Code Section 43-217; 1952 Code Section 43-217; 1942 Code Section 934; 1932 Code Section 935; Cr. P. '22 Section 31; Cr. C. '12 Section 32; Cr. C. '02 Section 23; G. S. 838; R. S. 22; 1871 (14) 666.



Section 22-5-170. Duty of special officer appointed by magistrate.

Any person so selected shall forthwith proceed to execute the warrant and upon his wilfully, negligently or carelessly failing to make the arrest or permitting the party to escape after arrest he shall be punished, upon conviction after indictment, by fine and imprisonment in the county jail, in the discretion of the judge before whom the indictment may be tried, such imprisonment not to be less than six months.

HISTORY: 1962 Code Section 43-218; 1952 Code Section 43-218; 1942 Code Section 934; 1932 Code Section 935; Cr. P. '22 Section 31; Cr. C. '12 Section 32; Cr. C. '02 Section 23; G. S. 838; R. S. 22; 1871 (14) 666.



Section 22-5-180. Swearer of warrant precluded from serving it.

No magistrate shall deputize the person swearing out a warrant in any case to serve it.

HISTORY: 1962 Code Section 43-220; 1952 Code Section 43-220; 1942 Code Section 948; 1932 Code Section 948; Cr. P. '22 Section 45; Cr. C. '12 Section 45; Cr. C. '02 Section 35; R. S. 31; 1886 (19) 531.



Section 22-5-190. Endorsement and execution of warrants issued in other counties or by municipal authorities.

(A) A magistrate may endorse a warrant issued by a magistrate of another county when the person charged with a crime in the warrant resides in or is in the county of the endorsing magistrate. When a warrant is presented to a magistrate for endorsement, as provided in this section, the magistrate shall authorize the person presenting it or any special constable to execute it within his county.

(B) Whenever a warrant is issued by a mayor, recorder, judge, or other proper judicial officer of any municipality requiring the arrest of any person charged with a violation of a municipal ordinance, or a state statute within the trial jurisdiction of the municipal authorities, and the person sought to be arrested is presently incarcerated in a jail or detention center of the county in which the municipality is located, law enforcement officers of that municipality with the assistance of law enforcement officials of the county operating the jail or detention center may serve the warrant on that person without the necessity of a magistrate of the county endorsing the warrant as required by this section.

(C) Except as otherwise provided in subsection (B), whenever a warrant is issued by an intendant, mayor, recorder, judge, or other proper judicial officer of any municipality of this State, requiring the arrest of anyone charged with the violation of a municipal ordinance, or of a state statute within the trial jurisdiction of the municipal authorities, and the person sought to be arrested cannot be found within the municipal limits but is within the State, the officer issuing the warrant may send it to the magistrate having jurisdiction over the area in which the person may be found, which magistrate may endorse the warrant, which shall then be executed by the magistrates' constable or the sheriff of the county of the endorsing magistrate. The endorsement shall be to the following effect: It shall be addressed to the sheriff or any lawful constable of the county of the endorsing magistrate, directing the officer to arrest the person named in the warrant and bring the person before the endorsing magistrate, to be dealt with according to law. Unless a proper bond is filed with the endorsing magistrate by the person arrested, conditioned upon his or her appearance before the officer originally issuing the warrant, to answer the charges in it, the person arrested shall be promptly turned over to police officers of the municipality from which the warrant was originally issued who are hereby empowered to return the person to the municipality involved. A magistrate shall not be required to endorse the warrant when the maximum penalty for each offense charged by the warrant does not exceed ten dollars or when the offense consists of the illegal parking of a motor vehicle.

(D) All costs, fees, travel, and other expenses in connection with the endorsement and execution of such warrants shall be paid by the municipality involved to the county or officers entitled thereto.

HISTORY: 1962 Code Section 43-221; 1952 Code Section 43-221; 1942 Code Section 950; 1932 Code Section 950; Cr. P. '22 Section 47; Cr. C. '12 Section 47; Cr. C. '02 Section 37; R. S. 33; 1891 (20) 1052; 1961 (52) 587; 1996 Act No. 246, Section 1.



Section 22-5-200. Disposition of persons arrested by deputy sheriffs without warrants.

When an arrest is made by a deputy sheriff without a warrant pursuant to Section 23-13-60 the person so arrested shall be forthwith carried before a magistrate and a warrant of arrest procured and disposed of as the magistrate shall direct.

HISTORY: 1962 Code Section 43-222; 1952 Code Section 43-222; 1942 Code Section 3493; 1932 Code Section 3493; Civ. C. '22 Section 2038; Cr. C. '22 Section 328; 1912 (27) 865.



Section 22-5-210. Copy of arrest warrant to arrested person.

When any person is arrested in a criminal matter pursuant to an arrest warrant, the person so arrested shall be furnished with a copy of such warrant and the affidavit upon which the warrant was issued.

HISTORY: 1962 Code Section 43-111.1; 1975 (59) 95.



Section 22-5-310. Sitting as examining court in matters beyond magistrates' jurisdiction.

In criminal matters beyond their jurisdiction to try, magistrates shall sit as examining courts and commit, discharge and, except in capital cases, recognize persons charged with such offenses.

HISTORY: 1962 Code Section 43-231; 1952 Code Section 43-231; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472.



Section 22-5-320. Defendant's demand for preliminary investigation; appearance by attorney.

Any magistrate who issues a warrant charging a crime beyond his jurisdiction shall grant and hold a preliminary hearing of it upon the demand in writing of the defendant made within twenty days of the hearing to set bond for such charge; provided, however, that if such twenty-day period expires on a date prior to the convening of the next term of General Sessions Court having jurisdiction then the defendant may wait to make such request until a date at least ten days before the next term of General Sessions Court convenes. At the preliminary hearing, the defendant may cross-examine the state's witnesses in person or by counsel, have the reply in argument if there be counsel for the State, and be heard in argument in person or by counsel as to whether a probable case has been made out and as to whether the case ought to be dismissed by the magistrate and the defendant discharged without delay. When such a hearing has been so demanded the case shall not be transmitted to the court of general sessions or submitted to the grand jury until the preliminary hearing shall have been had, the magistrate to retain jurisdiction and the court of general sessions not to acquire jurisdiction until after such preliminary hearing. Provided, however, that the defendant shall not be required to appear in person at the appointed time, date and place set for the hearing if he is represented by his attorney.

HISTORY: 1962 Code Section 43-232; 1952 Code Section 43-232; 1942 Code Section 935; 1932 Code Section 936; Cr. P. '22 Section 32; Cr. C. '12 Section 33; Cr. C. '02 Section 24; 1898 (22) 698; 1930 (36) 1322; 1978 Act No. 475; 1980 Act No. 393.



Section 22-5-330. Request for preliminary investigation when warrant for crime beyond jurisdiction issued by coroner.

In instances in which a warrant charging a crime beyond the jurisdiction of a magistrate is issued by a coroner, a preliminary investigation as provided for herein shall be granted, upon demand of the defendant, by the magistrate having territorial jurisdiction.

HISTORY: 1962 Code Section 43-232.1; 1952 (47) 2171.



Section 22-5-340. Removal of hearing.

A defendant when first brought before a magistrate may demand a removal of the hearing to the next magistrate on the same grounds as in cases within the jurisdiction of the magistrate and shall be granted two days, if requested, within which to prepare a showing for such removal during which time he shall be held by recognizance in bailable cases or committed for custody.

HISTORY: 1962 Code Section 43-233; 1952 Code Section 43-233; 1942 Code Section 935; 1932 Code Section 936; Cr. P. '22 Section 32; Cr. C. '12 Section 33; Cr. C. '02 Section 24; 1898 (22) 698; 1930 (36) 1322.



Section 22-5-350. Return of papers pertaining to general sessions court; character of the papers.

All papers pertaining to the court of general sessions shall be returned, with a report of the case with the names and addresses of all material witnesses and a synopsis of all testimony, by each magistrate to the clerk of court within fifteen days after the arrest in each case has been made and a preliminary hearing had or waived, except such as may have been issued or received by the magistrate within fifteen days preceding the convening of any court and except when preliminary hearings have been demanded and no opportunity had for such hearing, in which cases magistrates shall return such papers and report thereon to the clerk of court, as directed in this section, not later than the first day of such term. Every such paper shall be endorsed legibly with the title of the case, nature of the offense, kind of proceeding and the magistrate's name.

HISTORY: 1962 Code Section 43-234; 1952 Code Section 43-234; 1942 Code Sections 944, 3721; 1932 Code Sections 944, 3721; Civ. C. '22 Section 2255; Cr. P. '22 Section 40; Civ. C. '12 Section 1405; Cr. C. '12 Section 565; Civ. C. '02 Section 997; Cr. C. '02 Section 408; G. S. 855, 856; R. S. 323; 1836 (6) 552; 1839 (11) 23; 1918 (30) 769; 1940 (41) 1648.



Section 22-5-360. Penalty for failing to hold preliminary examination.

If any magistrate fails to hold a preliminary examination or have it waived by setting a date for such preliminary examination and to return such papers and report thereon to the clerk, as directed in this Code, he shall be subject to the payment of a fine of five dollars for every such default, within the discretion of the court to which a rule thereof shall be made returnable.

HISTORY: 1962 Code Section 43-235; 1952 Code Section 43-235; 1942 Code Section 936; 1932 Code Section 1545; Cr. C. '22 Section 492; Cr. C. '12 Section 565; Cr. C. '02 Section 408; G. S. 855, 856; R. S. 323; 1836 (6) 552; 1839 (11) 23; 1918 (30) 769.



Section 22-5-510. Bail; bond hearing; conditions of release; information to be provided to court; contempt.

(A) Magistrates may admit to bail a person charged with an offense, the punishment of which is not death or imprisonment for life; provided, however, with respect to violent offenses as defined by the General Assembly pursuant to Section 15, Article I of the Constitution of South Carolina, 1895, magistrates may deny bail giving due weight to the evidence and to the nature and circumstances of the event, including, but not limited to, any charges pending against the person requesting bail. "Violent offenses" as used in this section means the offenses contained in Section 16-1-60. If a person under lawful arrest on a charge not bailable is brought before a magistrate, the magistrate shall commit the person to jail. If the offense charged is bailable, the magistrate shall take recognizance with sufficient surety, if it is offered, in default whereof the person must be incarcerated.

(B) A person charged with a bailable offense must have a bond hearing within twenty-four hours of his arrest and must be released within a reasonable time, not to exceed four hours, after the bond is delivered to the incarcerating facility.

(C) In determining conditions of release that will reasonably assure appearance, or if release would constitute an unreasonable danger to the community or an individual, a court, on the basis of the following information, may consider the nature and circumstances of an offense charged and the charged person's:

(1) family ties;

(2) employment;

(3) financial resources;

(4) character and mental condition;

(5) length of residence in the community;

(6) record of convictions; and

(7) record of flight to avoid prosecution or failure to appear at other court proceedings.

(D) A court shall consider:

(1) a person's criminal record;

(2) any charges pending against a person at the time release is requested;

(3) all incident reports generated as a result of an offense charged;

(4) whether a person is an alien unlawfully present in the United States, and poses a substantial flight risk due to this status; and

(5) whether the charged person appears in the state gang database maintained at the State Law Enforcement Division.

(E) Prior to or at the time of the bond hearing, the arresting law enforcement agency shall provide the court with the following information:

(1) the person's criminal record;

(2) any charges pending against the person at the time release is requested;

(3) all incident reports generated as a result of the offense charged; and

(4) any other information that will assist the court in determining conditions of release.

(F) The arresting law enforcement agency shall inform the court if any of the information required in subsections (C), (D), and (E) is not available at the time of the hearing and the reason the information is not available. Failure on the part of the law enforcement agency to provide the court with the information does not constitute grounds for the postponement or delay of the person's bond hearing. Notwithstanding the provisions of this subsection, when a person is charged with a violation of Chapter 25, Title 16, the bond hearing may not proceed without the person's criminal record and incident report or the presence of the arresting officer. The bond hearing for a violation of Chapter 25, Title 16 must occur within twenty-four hours after the arrest.

(G) A court hearing this matter has contempt powers to enforce these provisions.

HISTORY: 1962 Code Section 43-241; 1952 Code Section 43-241; 1942 Code Section 939; 1932 Code Section 939; Cr. P. '22 Section 35; Cr. C. '12 Section 36; Cr. C. '02 Section 28; G. S. 2621; R. S. 34; 1839 (11) 22; 1998 Act No. 425, Section 1; 2010 Act No. 273, Section 10, eff June 2, 2010; 2014 Act No. 144 (S.19), Section 3, eff April 7, 2014; 2015 Act No. 58 (S.3), Pt III, Section 11, eff June 4, 2015.

Effect of Amendment

The 2010 amendment, in subsection (A) inserted ", including, but not limited to, any charges pending against the person requesting bail" in the first sentence, and added subsections (C), (D), and (E), relating to information provided to the court by law enforcement and contempt powers of the court.

2014 Act No. 144, Section 3, rewrote the section.

2015 Act No. 58, Section 11, in (C), inserted "or an individual"; and in (F), added the last two sentences relating to Chapter 25, Title 16.



Section 22-5-520. Amount of recognizance of accused.

If the offense charged be punishable with fine and imprisonment, or either, the recognizance of the accused entered into before a magistrate shall not be for less than two hundred dollars and in all cases the magistrate taking the recognizance shall cause it to be in such amount as the circumstances may seem to require.

HISTORY: 1962 Code Section 43-242; 1952 Code Section 43-242; 1942 Code Section 941; 1932 Code Section 941; Cr. P. '22 Section 37; Cr. C. '12 Section 38; Cr. C. '02 Section 29; G. S. 2622; R. S. 35; 1839 (11) 22; 1885 (19) 439.



Section 22-5-530. Deposits in lieu of recognizance; payment to jail or detention facility to secure immediate release.

(A) A person charged and to be tried before a magistrate or municipal judge for a violation of law is entitled to deposit with the magistrate or municipal judge, in lieu of entering into recognizance, a sum of money not to exceed the maximum fine in the case for which the person is to be tried. However, an individualized hearing must be held when the person is charged with a violation of the provisions of Chapter 25, Title 16 and the victim of the offense must be notified pursuant to the provisions of Section 16-3-1525(H).

(B) In a jurisdiction in which the governing body has established a system for receipt of deposits in lieu of recognizance:

(1) a person held or incarcerated in a jail or detention center who is entitled to deposit a sum of money in lieu of entering into recognizance pursuant to this section may secure the person's immediate release from custody by paying to or depositing the sum of money required by this section with the jail or detention facility in which the person is being held; and

(2) a person held or incarcerated in a jail or detention center whose bond has been set by a summary court judge may secure the person's immediate release from custody by paying to or depositing the sum of money set by the summary court judge with the jail or detention facility in which the person is being held.

(C) Money paid to or deposited with a jail or detention facility under the authority of this section is considered paid to or deposited with the magistrate or municipal judge in lieu of entering into recognizance and must be accounted for and paid over to the magistrate or municipal judge by the jail or detention facility for disposition according to law. Money paid to or deposited pursuant to this section must be accounted for and audited in the manner required by the governing body and any other appropriate agency.

The provisions of this section must not be construed to abrogate or otherwise affect the notice requirements for victims of crime and other rights of victims of crime provided for in Article 5 of Title 16.

HISTORY: 1962 Code Section 43-243; 1952 Code Section 43-243; 1942 Code Section 940; 1932 Code Section 940; Cr. P. '22 Section 36; Cr. C. '12 Section 37; 1904 (24) 388; 1940 (41) 1648; 1944 (43) 1290; 2002 Act No. 295, Section 2; 2005 Act No. 166, Section 12; 2014 Act No. 144 (S.19), Section 4, eff April 7, 2014.

Effect of Amendment

2014 Act No. 144, Section 4, in subsection (B), added paragraph designator (1); in subsection (B)(1), substituted "pursuant to" for "under", substituted "the person's" for "his" and substituted "the person" for "he"; and added subsection (B)(2).



Section 22-5-540. Return of papers to clerk of general sessions.

All magistrates before whom recognizances of witnesses, defendants or prosecutors for their respective appearances at any of the courts of general sessions for this State shall be taken or before whom any information or other paper returnable to such courts shall be made shall lodge such recognizances, informations or other papers in the respective clerk's offices of the courts to which they are returnable at least ten days before the meeting of such courts, respectively.

HISTORY: 1962 Code Section 43-245; 1952 Code Section 43-245; 1942 Code Section 943; 1932 Code Section 943; Cr. P. '22 Section 39; Cr. C. '12 Section 40; Cr. C. '02 Section 31; G. S. 2624; R. S. 37, 323; 1836 (6) 552; 1940 (41) 1648; 1946 (44) 1510.



Section 22-5-550. Arrest and committal of witness on refusal to enter into recognizance.

Upon information made of the materiality of any witness within the State to support any accusation made or when the materiality of such witness shall be within the knowledge of any magistrate, he shall issue his warrant requiring such witness to appear before him or the next magistrate to enter into recognizance, with good security, if deemed proper. Such warrant shall authorize the arrest and detention of any such witness in any county in the State. On being brought before such magistrate and refusing to enter into recognizance, such witness may be committed by the magistrate to the jail of the county, there to remain until he shall be regularly discharged or shall enter into recognizance as required by this chapter.

HISTORY: 1962 Code Section 43-248; 1952 Code Section 43-248; 1942 Code Sections 937, 942; 1932 Code Sections 937, 942; Cr. P. '22 Sections 33, 38; Cr. C. '12 Sections 34, 39; Cr. C. '02 Sections 25, 30; G. S. 835, 2623; R. S. 24, 36; 1830 (11) 22; 1839 (11) 22.



Section 22-5-560. Arrest of witness on behalf of accused.

The accused shall, in felonies and in no other case, have the like process to compel the attendance of any witness in his behalf as is granted or permitted on the part of the State.

HISTORY: 1962 Code Section 43-249; 1952 Code Section 43-249; 1942 Code Section 937; 1932 Code Section 937; Cr. P. '22 Section 33; Cr. C. '12 Section 34; Cr. C. '02 Section 25; G. S. 835; R. S. 24; 1830 (11) 22.



Section 22-5-570. Amount of recognizance of witness.

The recognizance of any prosecutor or witness, in a case of misdemeanor, shall not be for less than one hundred dollars and, in case of a capital felony, shall not be for less than five hundred dollars though in all cases the magistrate shall cause it to be in such amount as the circumstances may seem to require.

HISTORY: 1962 Code Section 43-250; 1952 Code Section 43-250; 1942 Code Section 941; 1932 Code Section 941; Cr. P. '22 Section 37; Cr. C. '12 Section 38; Cr. C. '02 Section 29; G. S. 2622; R. S. 35; 1839 (11) 22; 1885 (19) 349.



Section 22-5-580. Statewide pretrial classification program; bail-setting; Department of Probation, Parole and Pardon Services to promulgate regulations; "point-total" system.

(A) A statewide pretrial classification program is established to bring about an improvement of magistrates' collections and consideration of information concerning release of persons placed in jail pending disposition of criminal charges. The program must allow magistrates to make more fully informed bail-setting decisions so those persons who present low risks of absconding while under appearance recognizance or an appearance bond may be released and those persons presenting unacceptably high risks of absconding or committing crime will continue to be held in custody.

(B) The Department of Probation, Parole and Pardon Services shall promulgate regulations in accordance with the Administrative Procedures Act to be used by magistrates in improving the collection and consideration of information on persons requesting release on appearance recognizance or appearance bonds. The regulations developed by the Department of Probation, Parole and Pardon Services must include the establishment of a "point-total" system for pretrial screening of appropriate defendants. This system must establish an amount or range of the recognizance entered into based on the nature of the offense charged, the danger the accused presents to himself and others, the likelihood the accused will flee to avoid trial, and other applicable factors. The regulations also must provide guidance for the collection and verification of relevant information on the person under consideration for the release.

HISTORY: 1995 Act No. 7, Part II, Section 41.

Code Commissioner's Note

The Code Commissioner corrected the reference to the Department of Probation, Parole and Pardon Services in the first and second sentences of subsection (B).



Section 22-5-710. Warrants, preliminary examinations and commitment in counties where county courts exist.

Magistrates in counties in which a county court has been established under the provisions of Chapter 9 of Title 14 shall issue warrants and hold preliminary examinations in all criminal cases and take such action therein as is provided by law in criminal cases beyond the jurisdiction of magistrates. In committing or binding over defendants and witnesses such magistrates shall commit and bind over for trial at the next ensuing session of the county court except in those cases over which the county court has no jurisdiction, in which cases the magistrates shall commit or bind over for trial in the court of general sessions. Such magistrates, immediately after committing or binding over a defendant for trial shall lodge with the clerk of the court by which the defendant is to be tried all papers and proceedings connected with the case.

HISTORY: 1962 Code Section 43-261; 1952 Code Section 43-261; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



Section 22-5-720. Recognizances of witnesses.

Magistrates in counties in which a county court has been established under the provisions of Chapter 9 of Title 14 shall, in binding over witnesses to appear and testify on behalf of the State before the county court in cases wherein the punishment exceeds a fine of one hundred dollars or imprisonment for thirty days, insert a provision in the recognizance requiring such witnesses to appear and testify in such case before the grand jury at the next ensuing term of the circuit court when the next ensuing term of the circuit court is appointed by law to be held before a term of the county court.

HISTORY: 1962 Code Section 43-262; 1952 Code Section 43-262; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



Section 22-5-910. Expungement of criminal records.

(A) Following a first offense conviction for a crime carrying a penalty of not more than thirty days imprisonment or a fine of one thousand dollars, or both, the defendant after three years from the date of the conviction, including a conviction in magistrates or general sessions court, may apply, or cause someone acting on his behalf to apply, to the circuit court for an order expunging the records of the arrest and conviction and any associated bench warrant. However, this section does not apply to an offense involving the operation of a motor vehicle.

(B) Following a first offense conviction for domestic violence in the third degree pursuant to Section 16-25-20(D), the defendant after five years from the date of the conviction, including a conviction in magistrates or general sessions court, may apply, or cause someone acting on his behalf to apply, to the circuit court for an order expunging the records of the arrest and conviction and any associated bench warrant.

(C) If the defendant has had no other conviction during the three-year period as provided in subsection (A), or during the five-year period as provided in subsection (B), the circuit court may issue an order expunging the records including any associated bench warrant. No person may have his records expunged under this section more than once. A person may have his record expunged even though the conviction occurred prior to June 1, 1992.

(D) After the expungement, the South Carolina Law Enforcement Division is required to keep a nonpublic record of the offense and the date of the expungement to ensure that no person takes advantage of the rights of this section more than once. This nonpublic record is not subject to release pursuant to Section 34-11-95, the Freedom of Information Act, or any other provision of law except to those authorized law or court officials who need to know this information in order to prevent the rights afforded by this section from being taken advantage of more than once.

(E) As used in this section, "conviction" includes a guilty plea, a plea of nolo contendere, or the forfeiting of bail.

HISTORY: 1992 Act No. 395, Section 1; 1995 Act No. 83, Section 22; 1997 Act No. 37, Section 1; 2003 Act No. 92, Section 6; 2005 Act No. 166, Section 13; 2009 Act No. 36, Section 5, eff June 2, 2009; 2013 Act No. 75, Section 1, eff June 13, 2013; 2014 Act No. 276 (H.4560), Section 2, eff June 9, 2014; 2015 Act No. 58 (S.3), Pt VI, Section 25, eff June 4, 2015; 2016 Act No. 132 (S.255), Section 4, eff May 16, 2016.

Editor's Note

2016 Act No. 132, Section 6, provides as follows:

"SECTION 6. This act takes effect ninety days after approval by the Governor. This act applies retroactively to allow for the expungement of offenses charged, discharged, dismissed, or nolle prossed prior to the effective date of this act, and persons convicted or found not guilty prior to the effective date of this act."

Effect of Amendment

The 2009 amendment, in subsections (A) and (B), in the respective first sentences substituted "for a crime carrying a penalty of not more than thirty days imprisonment or a fine of five hundred dollars, or both," for "in a magistrates court or a municipal court,".

The 2013 amendment, in subsection (A), substituted "one thousand dollars, or both, the defendant after three years from the date of the conviction, including a conviction in magistrates or general sessions court" for "five hundred dollars, or both, the defendant after three years from the date of the conviction"; in subsection (B), substituted "one thousand dollars, or both, including a conviction in magistrates or general sessions court" for "five hundred dollars, or both"; and in subsection (C), substituted "pursuant to" for "under".

2014 Act No. 276, Section 2, in subsection (A), inserted "and any associated bench warrant"; and in subsection (B), inserted "including any associated bench warrant".

2015 Act No. 58, Section 25, in (A), substituted "this subsection" for "this section", and deleted former (A)(3), relating to offenses contained in Chapter 25, Title 16 except criminal domestic violence; added new (B); redesignated former (B) through (D) accordingly; and rewrote (C).

2016 Act No. 132, Section 4, in (A), incorporated text from former (1) into the last sentence, and deleted former (2), relating to a violation of Title 50.



Section 22-5-920. Conviction as a youthful offender.

(A) As used in this section, " conviction" includes a guilty plea, a plea of nolo contendere, or the forfeiting of bail.

(B)(1) Following a first offense conviction as a youthful offender for which a defendant is sentenced pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, the defendant, after five years from the date of completion of the defendant's sentence, including probation and parole, may apply, or cause someone acting on the defendant's behalf to apply, to the circuit court for an order expunging the records of the arrest and conviction.

(2) However, this section does not apply to:

(a) an offense involving the operation of a motor vehicle;

(b) an offense classified as a violent crime in Section 16-1-60; or

(c) an offense contained in Chapter 25, Title 16, except as otherwise provided in Section 16-25-30.

(3) If the defendant has had no other conviction during the five-year period following completion of the defendant's sentence, including probation and parole, for a first offense conviction as a youthful offender for which the defendant was sentenced pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, the circuit court may issue an order expunging the records. No person may have the person's records expunged under this section more than once. A person may have the person's record expunged even though the conviction occurred before the effective date of this section. A person eligible for a sentence pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, and who is not sentenced pursuant to those provisions, is not eligible to have the person's record expunged pursuant to the provisions of this section.

(C) After the expungement, the South Carolina Law Enforcement Division is required to keep a nonpublic record of the offense and the date of its expungement to ensure that no person takes advantage of the rights permitted by this section more than once. This nonpublic record is not subject to release under Section 34-11-95, the Freedom of Information Act, or another provision of law, except to those authorized law enforcement or court officials who need this information in order to prevent the rights afforded by this section from being taken advantage of more than once.

HISTORY: 2003 Act No. 1, Section 1; 2009 Act No. 36, Section 6, eff June 2, 2009; 2010 Act No. 273, Section 32, eff June 2, 2010; 2016 Act No. 132 (S.255), Section 5, eff May 16, 2016.

Editor's Note

2016 Act No. 132, Section 6, provides as follows:

"SECTION 6. This act takes effect ninety days after approval by the Governor. This act applies retroactively to allow for the expungement of offenses charged, discharged, dismissed, or nolle prossed prior to the effective date of this act, and persons convicted or found not guilty prior to the effective date of this act."

Effect of Amendment

The 2009 amendment, in subsection (B), in the first sentence substituted "five years" for "fifteen years" and "completion of his sentence, including probation and parole," for "the conviction", and in the third sentence substituted "five-year period" for "fifteen-year period" and "completion of his sentence, including probation and parole, for a" for "the".

The 2010 amendment in subsection (B), added reference to "Youth Offender Act" in the first and second sentences, and added the last sentence relating to a person who was eligible but was not sentenced pursuant to the provisions of the Youth Offender Act.

2016 Act No. 132, Section 5, rewrote (B), adding the paragraph identifiers, deleting reference to Title 50 violations, and making other nonsubstantive changes.






CHAPTER 7 - FEES AND COSTS OF MAGISTRATES

Section 22-7-40. Receipt of certain compensation in criminal cases; penalty.

It shall be unlawful for any salaried magistrate in this State to receive any compensation for his services in criminal cases other than his salary or to receive for his own use any portion of his constable's fees or salary in any criminal cases whatsoever, whether such cases are actually tried, compromised or transferred for investigation to the court of general sessions. Any magistrate who shall violate the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than fifty dollars and not more than two hundred dollars or imprisoned for not less than thirty days and not more than six months, or both so fined and imprisoned, at the discretion of the court.

HISTORY: 1962 Code Section 27-429; 1952 Code Section 27-429; 1942 Code Section 3718-1; 1932 Code Section 1549; Cr. C. '22 Section 496; Cr. C. '12 Section 569; Cr. C. '02 Section 412; R. S. 327; 1887 (19) 800, 1142; 1927 (35) 371; 1928 (35) 1157, 1233; 1929 (36) 3, 34, 50, 105; 1930 (36) 1142; 1931 (37) 250; 1933 (38) 57; 1937 (40) 464; 1938 (40) 1547.






CHAPTER 8 - MAGISTRATES' COMPENSATION

Section 22-8-10. Definitions.

As used in this chapter:

(1) "Chief magistrate" means the magistrate in each county who is designated by the Chief Justice of the South Carolina Supreme Court as the chief magistrate for administrative purposes for the county which he serves.

(2) "Full-time magistrate" means a magistrate who regularly works forty hours a week performing official duties required of a magistrate as a judicial officer.

(3) "Part-time magistrate" means a magistrate who regularly works less than forty hours a week performing official duties required of a magistrate as a judicial officer.

HISTORY: 1988 Act No. 678, Part I, Section 7.



Section 22-8-20. Judicial functions.

Magistrates are judicial officers, and the hours they spend in the performance of their official duties are hours spent in the exercise of their judicial function. The exercise of the judicial function involves the examination of facts leading to findings, the application of law to those findings, and the ascertainment of the appropriate remedy. Time spent in the performance of judicial functions also includes time spent performing ministerial duties necessary for the exercise of the magistrates' judicial powers, as well as necessary travel and training time. In the case of chief magistrates, the judicial function includes time necessary to perform the administrative and other duties required of a chief magistrate for administrative purposes. The classification or reclassification of magistrates as full time or part time must be made in consideration of these factors.

HISTORY: 1988 Act No. 678, Part I, Section 7.



Section 22-8-30. Facilities and personnel; compensation of constables.

(A) Each county shall provide sufficient facilities and personnel for the necessary and proper operation of the magistrates' courts in that county.

(B) Other personnel determined to be necessary by the county for magistrates in a county must be provided by the governing body of the county and must be county employees and be paid by the county.

(C) The compensation of constables may vary, and salaries and perquisites must be determined by the governing board of the county and funded by the county.

HISTORY: 1988 Act No. 678, Part I, Section 7.



Section 22-8-40. Full-time and part-time magistrates; salaries.

(A) A county is not required to have a full-time magistrate and may have only part-time magistrates.

(B) Each magistrate in this State must be paid as follows by the county which he serves:

(1) The following salary schedule shall be used to determine a magistrate' s annual compensation prior to the completion of his fourth year in office:

(a) upon being appointed a magistrate, a magistrate shall be paid seventy- five percent of the base salary for his county's population category as provided in item (2);

(b) upon completing the requirements of Sections 22-1-10(C) and 22-1-16, a magistrate shall be paid eighty percent of the base salary for his county's population category as provided in item (2);

(c) upon the magistrate's completion of his second year in office, a magistrate shall be paid eighty-five percent of the lowest salary rate for his county's population category as provided in item (2);

(d) upon the magistrate's completion of his third year in office, a magistrate shall be paid ninety percent of the lowest salary rate for his county's population category as provided in item (2);

(e) upon the magistrate's completion of his fourth year in office, a magistrate shall be paid one hundred percent of the lowest salary rate for his county's population category as provided in item (2).

(2) There is established a base salary for each population category as follows:

(a) for those counties with a population of one hundred fifty thousand and above, according to the latest official United States Decennial Census, the base salary is fifty-five percent of a circuit judge's salary for the state's previous fiscal year;

(b) for those counties with a population of at least fifty thousand but not more than one hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the base salary is forty-five percent of a circuit judge's salary for the state's previous fiscal year;

(c) for those counties with a population of less than fifty thousand, according to the latest official United States Decennial Census, the base salary is thirty-five percent of a circuit court judge's salary for the state's previous fiscal year.

(3) The provisions of this subsection are effective July 1, 2000.

(C) The number of magistrates shall be determined using the following factors:

(1) There is established a ratio of one magistrate for every twenty-eight thousand persons in each county of the State based on the latest official United States Decennial Census.

(2) There is established a ratio of one magistrate for every one hundred fifty square miles of area in each county of the State as a factor to be used in determining the base salary as provided in this section.

(3) Notwithstanding the provisions of subsection (D), the maximum number of magistrates in each county is the greater of that number determined by taking one magistrate for every twenty-eight thousand persons in each county or that number determined by taking the average of the ratio of one magistrate for every twenty-eight thousand persons in each county as provided by item (1) of this subsection and the ratio of one magistrate for every one hundred fifty square miles of area in each county as provided in item (2) of this subsection. However, no county is required to have fewer than the equivalent of one full-time magistrate and one part-time magistrate . If a fraction of a magistrate results, the county must round off the fraction, establishing an additional part-time magistrate. No additional magistrates may be added until a county has less than the ratio.

(D) In addition to the maximum number of magistrates prescribed in subsection (C), additional magistrates may be appointed as determined using the following formula:

(1) for counties which collect accommodations tax revenues of five hundred thousand to nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, one additional magistrate may be appointed;

(2) for counties which collect accommodations tax revenues of one million to two million, nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, two additional magistrates may be appointed;

(3) for counties which collect accommodations tax revenues of three million to four million, nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, three additional magistrates may be appointed; and

(4) for counties which collect accommodations tax revenues of five million dollars and above, four additional magistrates may be appointed.

(E) Part-time magistrates are to be computed at a ratio of four part-time magistrates equals one full-time magistrate.

(F) Part-time magistrates are entitled to a proportionate percentage of the salary provided for full-time magistrates. This percentage is computed by dividing by forty the number of hours a week the part-time magistrate spends in the performance of his duties. The number of hours a week that a part-time magistrate spends in the exercise of the judicial function, and scheduled to be spent on call, must be the average number of hours worked and is fixed by the county governing body upon the recommendation of the chief magistrate. However, a part-time magistrate must not work more than forty hours a week, unless directed to do so on a limited and intermittent basis by the chief magistrate.

(G) A full-time chief magistrate must be paid a yearly supplement of three thousand dollars and reimbursed for travel expenses as provided by law while in the actual performance of his duties. A part-time chief magistrate must be paid a yearly supplement of fifteen hundred dollars and reimbursed for travel expenses as provided by law while in the actual performance of his duties.

(H) Magistrates in a county are entitled to the same perquisites as those employees of the county of similar position and salary.

(I) A ministerial magistrate is entitled to the same compensation as a part-time magistrate.

(J) A magistrate who is receiving a salary greater than provided for his position under the provisions of this chapter must not be reduced in salary during his tenure in office, and must be paid the same percentage annual increase in salary as other magistrates. Tenure in office continues at the expiration of a term if the incumbent magistrate is reappointed.

(K) No county may pay a magistrate a salary lower than the base salary established for that county by the provisions of subsection (B) of this section.

(L) Nothing in this section may be interpreted as prohibiting a county from paying a magistrate more than the salary established for that county or from paying a magistrate a merit raise in addition to the salary established for that county.

(M) The South Carolina Court Administration shall monitor compliance with this section. Nothing contained in this section may be construed as prohibiting a county from paying salaries in excess of the minimum salaries provided for in this section.

(N) For purposes of the salary phase-in provided in subsection (B)(1) of this section, a magistrate with prior service as a magistrate who after a break in service is again appointed magistrate, is allowed credit for the prior service.

HISTORY: 1988 Act No. 678, Part I, Section 7; 2000 Act No. 226, Section 14; 2000 Act No. 387, Part II, Section 94, eff July 1, 2000; 2000 Act No. 409, Section 2.



Section 22-8-50. Redress of classification, reclassification or compensation actions by county governing body.

(A) A magistrate aggrieved by a ruling or action taken by a county or the governing body of the county concerning classification, reclassification, or compensation of magistrates based upon this chapter, or with respect to the operation of the magistrates' court system within the county, may petition the county governing body, in writing, for redress.

(B) The county governing body of each county shall hear and determine contested cases arising within the county in connection with classification, reclassification, and compensation of magistrates, or with respect to the operation of the magistrates' court system within its county, in accordance with the provisions of Article 3, Chapter 23 of Title 1, and subject to judicial review as provided in Section 1-23-380.

HISTORY: 1988 Act No. 678, Part I, Section 7.






CHAPTER 9 - CONSTABLES

Section 22-9-10. Constables; appointment, term, and residence.

Constables shall reside in the county, city or township for which they are elected or appointed.

Except as otherwise provided in this Title each magistrate may appoint one person to discharge the duties of constable within the jurisdiction of such magistrate and the constable so appointed shall receive the compensation provided by law. He shall hold his office for the term of two years, subject to removal by the magistrate appointing him.

HISTORY: 1962 Code Section 43-301; 1952 Code Section 43-301; 1942 Code Section 3734; 1932 Code Section 3734; Civ. C. '22 Section 2267; Civ. C. '12 Section 1471; Civ. C. '02 Section 1046; G. S. 863; R. S. 900; 1878 (16) 715; 1879 (17) 51; Const. Art. 5, Section 20.



Section 22-9-20. Certificate of qualification; bond.

When any person shall be elected or appointed to the office of constable he shall repair to the clerk's office of the county and, together with the evidence of his election or appointment, he shall lodge his bond in the form prescribed by law in the penalty of five hundred dollars, with good sureties, not less than two nor more than five, to be approved in writing by the clerk. Upon taking the oaths herein prescribed such person shall be entitled to a certificate from the clerk that he has filed his bond and taken the requisite oaths and shall thenceforth be regarded as a regularly qualified constable. No person not so qualified shall exercise the powers of a constable, except as otherwise expressly provided and except that nothing herein contained shall prevent a presiding judge, a magistrate or a coroner from appointing a constable to act by virtue of such appointment only on a particular occasion, to be specified in writing.

HISTORY: 1962 Code Section 43-307; 1952 Code Section 43-307; 1942 Code Section 3735; 1932 Code Section 3735; Civ. C. '22 Section 2268; Civ. C. '12 Section 1472; Civ. C. '02 Section 1047; G. S. 864; R. S. 901; 1839 (11) 80; 1873 (15) 512; 1886 (19) 532.



Section 22-9-30. Oath.

Every constable shall, before receiving the certificate provided for in Section 22-9-20 take the following oaths: The oath prescribed by the Constitution for civil officers and also the additional oath prescribed by Section 8-3-20.

HISTORY: 1962 Code Section 43-314; 1952 Code Section 43-314; 1942 Code Section 3736; 1932 Code Section 3736; Civ. C. '22 Section 2269; Civ. C. '12 Section 1473; Civ. C. '02 Section 1048; G. S. 865; R. S. 902; 1839 (11) 80; 1829 (6) 384.



Section 22-9-40. Removal upon conviction by indictment.

Upon the conviction of any constable by indictment, the judge before whom the case may be tried may, by order, declare the convict to be removed from office, whereupon his office shall be deemed vacant.

HISTORY: 1962 Code Section 43-315; 1952 Code Section 43-315; 1942 Code Section 1553; 1932 Code Section 1553; Cr. C. '22 Section 501; Cr. C. '12 Section 573; Cr. C. '02 Section 416; G. S. 870; R. S. 331; 1835 (11) 81.



Section 22-9-50. Entitlement to act throughout county.

When not otherwise specially provided by law every qualified constable shall be entitled to exercise his office throughout the county in which he may be elected or appointed.

HISTORY: 1962 Code Section 43-316; 1952 Code Section 43-316; 1942 Code Section 3737; 1932 Code Section 3737; Civ. C. '22 Section 2270; Civ. C. '12 Section 1474; Civ. C. '02 Section 1049; G. S. 866; R. S. 903; 1839 (11) 80.



Section 22-9-60. Execution of orders of governing bodies; fees.

Constables shall execute all legal orders to them directed by the governing bodies of the several counties, or the chairmen thereof, and shall receive therefor the same fees and costs allowed in other cases.

HISTORY: 1962 Code Section 43-317; 1952 Code Section 43-317; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489.



Section 22-9-70. Attending circuit courts; service as officer of court; compensation.

All or so many of the constables of any county as may be thereto required by the sheriff shall be bound to attend any of the circuit courts, shall be officers of court and shall perform the appropriate duties and services assigned them by the sheriff and presiding judge. And each constable so attending shall be entitled to receive the compensation of one dollar and fifty cents for each day's attendance.

HISTORY: 1962 Code Section 43-318; 1952 Code Section 43-318; 1942 Code Section 3743; 1932 Code Section 3743; Civ. C. '22 Section 2276; Civ. C. '12 Section 1480; Civ. C. '02 Section 1055; G. S. 871; R. S. 913; 1816 (6) 29; 1839 (11) 81.



Section 22-9-80. Execution of process and return.

A constable shall faithfully and promptly:

(1) Execute all processes lawfully directed to him by competent authority; and

(2) Make return, on oath, to the person issuing the process, to be endorsed in writing on it, of his proceedings by virtue of it.

Every constable appointed by a magistrate shall be bound, when required, to execute every lawful order, judgment and determination of the magistrate or his court.

HISTORY: 1962 Code Section 43-320; 1952 Code Section 43-320; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '12 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



Section 22-9-90. Service of process.

The service by a constable of all process in the nature of a notice for personal appearance shall be by delivering to the party a copy of the process or by leaving it at his best-known place of residence.

HISTORY: 1962 Code Section 43-321; 1952 Code Section 43-321; 1942 Code Section 3739; 1932 Code Section 3739; Civ. C. '22 Section 2272; Civ. C. '12 Section 1476; Civ. C. '02 Section 1051; G. S. 873; R. S. 908; 1839 (11) 80.



Section 22-9-100. Return of execution.

Every constable with whom an execution is lodged for collection shall proceed forthwith to execute it according to its exigency, unless ordered by the party in whose favor it was issued to wait. Every execution shall be returned to the magistrate by whom it was issued within sixty days from date of its issue and the constable making such return shall set forth the full execution thereof or the reasons for his failure.

HISTORY: 1962 Code Section 43-322; 1952 Code Section 43-322; 1942 Code Section 3740; 1932 Code Section 3740; Civ. C. '22 Section 2273; Civ. C. '12 Section 1477; Civ. C. '02 Section 1052; G. S. 874; R. S. 910; 1846 (11) 360.



Section 22-9-110. Return when personalty is levied on or attached; advertisement of sale.

When a constable may levy an execution or serve an attachment on personalty, he shall specify by endorsement on the execution or attachment or by schedule thereunto annexed a list of every article so levied on or attached and forthwith lodge a copy of such list with the person issuing the process under which he acts. In all cases of sale by a constable he shall give fifteen days' notice by advertisement at two of the most public places in the neighborhood of the time and place of sale.

HISTORY: 1962 Code Section 43-323; 1952 Code Section 43-323; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '12 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



Section 22-9-120. Liability for neglect to enforce or return executions.

When any constable fails to do his duty in the enforcement or return of an execution, the party in whose favor it may have been issued may apply to any magistrate for a rule against such defaulting constable, requiring him to show cause after the expiration of two days from the service of such rule why the execution has not been enforced or returned and on his failing to show cause sufficient the magistrate may order the rule to be made absolute and the constable shall be liable for the debt, interest and costs. If he be unable to pay it such liability shall be construed a breach of his official bond and the amount shall be recoverable in an action thereon against his sureties.

HISTORY: 1962 Code Section 43-324; 1952 Code Section 43-324; 1942 Code Section 3741; 1932 Code Section 3741; Civ. C. '22 Section 2274; Civ. C. '12 Section 1478; Civ. C. '02 Section 1053; G. S. 875; R. S. 911; 1846 (11) 360.



Section 22-9-130. Liability for failure to pay over funds.

In default of paying over the amount of any debt collected to the party entitled or his lawful agent or to the magistrate upon demand or in default of returning to a defendant upon demand any overplus which may be in the hands of a constable, he shall be liable to pay, in either case, to the party in interest and entitled to receive it, the original sum and interest thereon at the rate of ten per cent per month, recoverable before a magistrate, if not more than one hundred dollars in amount, and if greater before the court of common pleas.

HISTORY: 1962 Code Section 43-325; 1952 Code Section 43-325; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '22 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



Section 22-9-140. Penalty for failing to execute process of magistrate's court.

A constable appointed by a magistrate must execute, when required, every lawful order, judgment, and determination of the magistrate and of any magistrate's court. A constable who fails to perform these duties is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 43-326; 1952 Code Section 43-326; 1942 Code Section 1551; 1932 Code Section 1551; Cr. C. '22 Section 499; Cr. C. '12 Section 571; Cr. C. '02 Section 414; G. S. 868; R. S. 329; 1835 (11) 81; 1993 Act No. 184, Section 195.



Section 22-9-150. Constable's causing magistrate to default in returning recognizances or other papers.

In all cases in which magistrates shall fail to lodge in the offices of the clerks of the court of their respective counties recognizances taken before them for the appearance of witnesses, defendants or prosecutors before the court of general sessions for such county or information or other papers before them, returnable to such court, at least ten days before the meeting of the court, and such default shall arise from the neglect or improper delay of the constable or other officer charged with the execution of any warrant or other process pertaining to the court of general sessions, such constable shall be subject to a fine of five dollars for every such default if, upon a rule to show cause, he shall fail to excuse himself to the satisfaction of the court.

HISTORY: 1962 Code Section 43-327; 1952 Code Section 43-327; 1942 Code Section 1554; 1932 Code Section 1554; Cr. C. '22 Section 502; Cr. C. '12 Section 574; Cr. C. '02 Section 417; G. S. 2565; R. S. 340; 1878 (16) 584.



Section 22-9-160. Oppression in office or other misconduct; liability in civil action.

For oppression in office, whether by undue personal violence, cruelty or taking an amount of property in an unreasonable proportion to the sum to be collected, or for any willful official misconduct, habitual negligence, habitual drunkenness or fraud, a constable shall be liable to an action for damages by the party aggrieved. But if in any such action the plaintiff fails to recover he shall be liable to be mulcted in double or treble costs, by order and at the discretion of the presiding judge.

HISTORY: 1962 Code Section 43-329; 1952 Code Section 43-329; 1942 Code Section 3742; 1932 Code Section 3742; Civ. C. '22 Section 2275; Civ. C. '12 Section 1479; Civ. C. '02 Section 1054; G. S. 869; R. S. 912; 1839 (11) 81.



Section 22-9-170. Oppression in office or other misconduct; punishment.

For oppression in office, whether by undue personal violence, cruelty or taking an amount of property in unreasonable proportion to the sum to be collected, or for any willful official misconduct, habitual negligence, habitual drunkenness or fraud, when established to the satisfaction of a jury upon indictment, a constable shall be punished by imprisonment not exceeding one year and fined not exceeding one thousand dollars, at the discretion of the court.

HISTORY: 1962 Code Section 43-330; 1952 Code Section 43-330; 1942 Code Section 3742-1; 1932 Code Section 1552; Cr. C. '22 Section 500; Cr. C. '12 Section 572; Cr. C. '02 Section 415; G. S. 869; R. S. 330; 1835 (11) 81.



Section 22-9-180. Certain constables authorized to carry pistols.

Notwithstanding any other provision of law, magistrates' constables who have received the required training by the South Carolina Law Enforcement Division as set forth in Sections 22-9-180 to 22-9-210, shall be authorized to carry pistols on and about their persons when on official duty as such constables and when going to and from their places of residence. Provided, however, that the Chief of the South Carolina Law Enforcement Division, after hearing and for cause, may deny such privilege to any such constable who is guilty of using his pistol at any time in a manner inconsistent with accepted law enforcement procedures as determined by the Chief or who has been convicted of any crime for which a penalty of imprisonment for more than one year may be imposed. The term "conviction" shall include a plea of guilty, a plea of nolo contendere or forfeiture of bail.

HISTORY: 1976 Act No. 667, Section 1.



Section 22-9-190. Criminal justice training.

Notwithstanding any other provision of law, all full-time magistrates' constables shall attend the South Carolina Criminal Justice Training Academy within one year from June 29, 1976, or within one year from initial date of employment after June 29, 1976.

HISTORY: 1976 Act No. 667, Section 2.



Section 22-9-200. Promulgation of rules and regulations.

The Chief of the South Carolina Law Enforcement Division shall promulgate rules and regulations necessary to implement the provisions of Sections 22-9-180 to 22-9-210.

HISTORY: 1976 Act No. 667, Section 3.



Section 22-9-210. Effect on constables' common law authority.

Nothing in Sections 22-9-180 to 22-9-210 shall have the effect of infringing upon the authorities now possessed by constables pursuant to common law.

HISTORY: 1976 Act No. 667, Section 4.



Section 22-9-320. Deduction of certain payments to others from constable's salary.

In all counties of the State wherein magistrates are allowed by law to appoint a constable, such constable so appointed receiving a salary from the county in lieu of all costs and fees in criminal cases, the governing body of the county shall deduct from the salary of such constable all sums paid to any other person for service rendered the county in criminal cases while acting under appointment by such magistrates on a particular occasion, unless it is proven to the satisfaction of the governing body that such services were rendered in an emergency wherein it was impossible for the constable entitled to the salary to perform the services.

HISTORY: 1962 Code Section 27-454; 1952 Code Section 27-454; 1942 Code Section 3861; 1932 Code Section 3861; Civ. C. '22 Section 1102; Civ. C. '12 Section 981; Civ. C. '02 Section 796; R. S. 678; 1893 (21) 489; 1899 (23) 10.









Title 23 - Law Enforcement and Public Safety

CHAPTER 1 - GENERAL PROVISIONS

Section 23-1-15. Public parking lots within police jurisdiction.

Any real property which is used as a parking lot and is open to use by the public for motor vehicle traffic shall be within the police jurisdiction with regard to the unlawful operation of motor vehicles in such parking lot.

Such parking lots shall be posted with appropriate signs to inform the public that the area is subject to police jurisdiction with regard to unlawful operation of motor vehicles. The extension of police jurisdiction to such areas shall not be effective until the signs are posted.

In any such area the law enforcement agency concerned shall have the authority to enforce all laws or ordinances relating to the unlawful operation of motor vehicles which such agency has with regard to public streets and highways immediately adjoining or connecting to the parking area.

HISTORY: 1976 Act No. 574, Section 1.



Section 23-1-20. Employment of peace officers on contingent basis; penalties.

It is unlawful for a peace officer to be employed within the State on a contingent basis upon which he receives any share of fines collected by him or through his efforts as compensation. A peace officer accepting employment on a contingent basis or receiving or accepting any part of the fines collected by him or through his efforts as compensation is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 53-2; 1952 Code Section 53-2; 1948 (45) 1643; 1993 Act No. 184, Section 196.



Section 23-1-30. Subsistence allowance for police officials and law-enforcement officers.

Of the amounts appropriated by acts of the General Assembly for police officials and all commissioned law-enforcement officers, the sum of five dollars a day for each regular work day shall be designated as a statutory subsistence allowance.

HISTORY: 1962 Code Section 53-2.1; 1955 (49) 667.



Section 23-1-40. Subsistence allowance for municipal and county law-enforcement officers.

Of the amounts appropriated as salaries for municipal law-enforcement officers and county law-enforcement officers the sum of five dollars per day for each such officer is hereby designated as subsistence for each day of active duty.

HISTORY: 1962 Code Section 53-2.2; 1958 (50) 1929.



Section 23-1-50. Subsistence allowance for law-enforcement officers performing duties away from home area.

Any law-enforcement officer ordered to perform duties which carry him away from the area in which he lives and performs his ordinary duties shall be allowed reimbursement for actual subsistence expenses incurred and paid not to exceed fifteen dollars per day while traveling in the State and eighteen dollars and fifty cents per day while traveling outside the State.

HISTORY: 1962 Code Section 53-2.5; 1969 (56) 698.



Section 23-1-60. Appointment, compensation, removal, and terms of special deputies, constables, security guards and detectives; workers' compensation.

(A) The Governor may, at his discretion, appoint additional deputies, constables, security guards, and detectives as he deems necessary to assist in the detection of crime and the enforcement of the criminal laws of this State. The qualifications, salaries, and expenses of these deputies, constables, security guards, and detectives appointed are to be determined by and paid as provided for by law. Appointments by the Governor may be made pursuant to this section without compensation from the State. Appointments of deputies, constables, security guards, and detectives made without compensation from the State may be revoked by the Governor at his pleasure.

(B) All appointments of deputies, constables, security guards, and detectives appointed pursuant to this section without compensation expire sixty days after the expiration of the term of the Governor making the appointment. Each Governor shall reappoint all deputies, constables, security guards, and detectives who are regularly salaried as provided for by law within sixty days after taking office unless the deputy, constable, security guard, or detective is discharged with cause as provided for by law.

(C) All persons appointed pursuant to the provisions of this section are required to furnish evidence that they are knowledgeable as to the duties and responsibilities of a law enforcement officer or are required to undergo training in this field as may be prescribed by the Chief of the South Carolina Law Enforcement Division.

(D) A voluntary deputy, constable, security guard, or detective appointed pursuant to this section, must be included under the provisions of the workers' compensation laws only while performing duties in connection with his appointment and as authorized by the State Law Enforcement Division. The workers' compensation premiums for these constables must be paid from the funds appropriated for this purpose upon warrant of the Chief of the State Law Enforcement Division.

HISTORY: 1962 Code Section 53-3; 1952 Code Section 53-3; 1942 Code Section 3096; 1932 Code Section 3096; 1923 (33) 132; 1974 (58) 2639; 2008 Act No. 353, Section 2, Pt 32B.1, eff July 1, 2008.

Effect of Amendment

The 2008 amendment designated the first, second and third sentences as subsection (A), the fourth and fifth sentences as subsection (B), the sixth sentence as subsection (C) and added subsection (D) relating to workers' compensation.



Section 23-1-65. Initial and renewal application fees for constables appointed under Section 23-1-60.

(A) When making application for appointment, a nonrefundable fee of fifty dollars is required of all state constables appointed pursuant to the provisions of Section 23-1-60. A fee of fifty dollars must be paid with each renewal application. No fees are required of employees of the State or any political subdivision appointed in the line of duty, and no fees are required on initial or renewal applications of law enforcement officers who have retired honorably from service as a law enforcement officer. "Honorably" means that the officer was not under investigation or subject to any disciplinary proceedings at the time of retirement.

(B) The fee must be paid to the South Carolina Law Enforcement Division. The division shall remit quarterly these fees to the State Treasurer to be credited to the general fund of the State.

HISTORY: 1982 Act No. 466, Part II, Section 6; 1982; 1983 Act No. 4, Section 1; 1990 Act No. 612, Section 25; 1992 Act No. 298, Section 1.



Section 23-1-80. Quarterly reports of peace officers without pay.

Every constable or peace officer appointed and commissioned by the Governor to serve as such without pay shall, every three months during their respective terms of service, file with the Governor a complete report of his work, acts and doings as such officer.

HISTORY: 1962 Code Section 53-6; 1952 Code Section 53-6; 1942 Code Section 3064; 1932 Code Section 3064; 1931 (37) 330; 1940 (41) 1744.



Section 23-1-90. Reports of arrests in counties containing cities or towns of over 5,000.

Each rural policeman, deputy sheriff, constable or other peace officer within any county containing a city or town of five thousand inhabitants or more in this State shall make and file with the county supervisor each month a verified report of all arrests made by him, the name of the party arrested, together with the offense charged, and the name of the magistrate to whom the case was referred for trial or preliminary hearing. The county supervisor shall not pay any salary to any rural policeman, deputy sheriff, constable or other peace officer until such officer has made and filed the verified report herein required. And further, in default thereof, such rural policeman, deputy sheriff, constable or other peace officer violating the provisions of this section shall, on conviction, be liable to a fine not exceeding one hundred dollars, or imprisonment in the county jail not exceeding two months, at the discretion of the court.

HISTORY: 1962 Code Section 53-7; 1952 Code Section 53-7; 1942 Code Section 3790; 1932 Code Sections 3790, 3791; Civ. C. '22 Sections 2096, 2097; 1917 (30) 111; 1927 (35) 286.



Section 23-1-100. Purchase of bloodhounds or other dogs by county.

The governing bodies of the several counties in this State, when in their judgment it is necessary, shall require the sheriff to purchase a pair of bloodhounds or other serviceable dogs to be kept at the courthouse and used as he may deem expedient for the tracking and arrest of escaped convicts and other fugitive lawbreakers. The governing body of each county may appropriate the sum of one hundred dollars, if so much be necessary, for the purchase of such dogs.

HISTORY: 1962 Code Section 53-9; 1952 Code Section 53-9; 1942 Code Section 1958; 1932 Code Section 1958; Cr. C. '22 Section 940; Cr. C. '12 Section 945; Cr. C. '02 Section 659; 1897 (22) 427.



Section 23-1-140. Rural policemen shall not collect fees in certain cases.

It shall be unlawful for any rural policeman in this State to accept or receive any fee or reward for making any collection of any debt, foreclosing any chattel mortgage, bill of sale or other lien or compromising criminal cases. Any rural policeman within this State who shall violate the provisions of this section shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars or imprisonment for a period of not less than twenty days nor more than thirty days and shall have his commission revoked by the officer issuing it. But nothing herein shall prohibit any rural policeman from collecting delinquent taxes.

HISTORY: 1962 Code Section 53-351; 1952 Code Section 53-351; 1942 Code Section 1581; 1932 Code Section 1581; Cr. C. '22 Section 534; 1916 (29) 656.



Section 23-1-145. Employees of county and municipal correction facilities to have status of peace officers.

Employees of any county or municipal jail, prison, work camp or overnight lockup facility, while performing their officially assigned duties relating to the custody, control, transportation or recapture of any inmate or prisoner in this State, shall have the status of peace officers anywhere in the State in any matter relating to the custody, control, transportation or recapture of such inmate or prisoner. Provided, that for the purposes of this section no trustee shall be considered an employee.

HISTORY: 1980 Act No. 310, Section 1.



Section 23-1-150. Residency requirements for county law enforcement officers.

Notwithstanding any other provision of law in effect prior to February 13, 1976, any state law or local ordinance which requires an applicant for employment as a county law enforcement officer to be a resident of the county in which he seeks employment prior to time of employment shall on such date be void and of no effect and all such applicants shall be eligible for employment if otherwise qualified regardless of the county of their prior residence.

HISTORY: 1976 Act No. 468, Section 1.



Section 23-1-170. Use of out-of-state license plates for certain purposes.

Notwithstanding any other provision of law, a law enforcement agency may, for the purpose of conducting undercover narcotic or vice investigations or surveillance operations, temporarily equip vehicles registered and licensed in this State with out-of-state license plates.

HISTORY: 1979 Act No. 158, Section 1.



Section 23-1-180. Auction of beer or other malt beverage products seized for violation of law; destruction or disposal of seized products.

No law enforcement agency of this State or any political subdivision thereof shall sell at auction any beer or other malt beverage products seized by it for a violation of law unless such products at the time of the auction meet the quality control standards of the manufacturer regarding freshness and fitness for consumption.

If such products do not meet these standards at the time of the scheduled auction, the products shall thereafter be destroyed or disposed of by the law enforcement agency concerned.

HISTORY: 1982 Act No. 409, Section 1.



Section 23-1-210. Repealed.

HISTORY: Former Section, titled Temporary transfer or assignment of law enforcement officer; written agreement; compensation, had the following history: 1981 Act No. 109, Section 1; 2007 Act No. 3, Section 1, eff March 28, 2007. Repealed by 2016 Act No. 222, Section 2, eff June 3, 2016.



Section 23-1-212. Enforcement of state criminal laws by federal law enforcement officers.

(A) For purposes of this section, "federal law enforcement officer" means the following persons who are employed as full-time law enforcement officers by the federal government and who are authorized to carry firearms while performing their duties:

(1) Federal Bureau of Investigation special agents;

(2) Bureau of Alcohol, Tobacco and Firearms special agents;

(3) Drug Enforcement Administration special agents;

(4) United States Secret Service special agents;

(5) United States Customs Service officers;

(6) United States Postal Service inspectors;

(7) Internal Revenue Service special agents;

(8) United States Marshal's Service marshals and deputy marshals;

(9) United States Department of Agriculture Forest Service law enforcement officers and special agents;

(10) United States Department of Interior Fish and Wildlife special agents;

(11) United States National Marine Fisheries special agents;

(12) National Park Service Rangers.

(B) A federal law enforcement officer is authorized to enforce criminal laws within the State when:

(1) the federal law enforcement officer is asked by the head of a state or local law enforcement agency or his designee to provide the agency temporary assistance and the request is within the scope of the state or local law enforcement agency's subject matter and territorial jurisdiction;

(2) the federal law enforcement officer is asked by a state or local law enforcement officer to provide him temporary assistance when the state or local law enforcement officer is acting within the scope of his subject matter and territorial jurisdiction; or

(3) a felony or misdemeanor is committed in the federal law enforcement officer's presence or under circumstances indicating a crime has been freshly committed.

(C) A federal law enforcement officer acting pursuant to this section:

(1) has the same powers as a South Carolina law enforcement officer;

(2) is not an officer, employee, or agent of a state or local law enforcement agency;

(3) cannot initiate or conduct an independent investigation into a violation of South Carolina law; and

(4) is subject to the Federal Tort Claims Act.

HISTORY: 1996 Act 364, Section 1; 2003 Act No. 35, Section 1; 2009 Act No. 43, Section 1, eff June 2, 2009.

Effect of Amendment

The 2009 amendment added subparagraph (A)(12) relating to National Park Service Rangers.



Section 23-1-215. Repealed.

HISTORY: Former Section, titled Agreements between multiple law enforcement jurisdictions for purpose of criminal investigation; jurisdiction of law enforcement officers, had the following history: 1987 Act No. 107, Section 1; 2007 Act No. 3, Section 2, eff March 28, 2007. Repealed by 2016 Act No. 222, Section 2, eff June 3, 2016.



Section 23-1-225. Retired law enforcement officers to retain status and weapons.

Upon retirement, state law enforcement officers may retain their commissions in retired status with all rights and privileges, including the right to retain their service weapons issued while serving in active duty status.

HISTORY: 1999 Act No. 100, Part II, Section 55.



Section 23-1-230. First Responders Advisory Committee; membership; term; authority and responsibilities.

(A) There is hereby created the First Responders Advisory Committee which shall consist of:

(1) the following eleven members, or their designees:

(a) the Chairman of the Governor's Security Council;

(b) the Director of the State Law Enforcement Division;

(c) the Director of the Department of Public Safety;

(d) the Adjutant General;

(e) the Director of the Emergency Management Division;

(f) the Director of the Emergency Medical Services Division of the Department of Health and Environmental Control;

(g) the State Fire Marshal;

(h) the President Pro Tempore of the Senate;

(i) the Speaker of the House of Representatives;

(j) the State Chief Information Officer; and

(k) the Chairman of the Commercial Mobile Radio Services Emergency Telephone Services Advisory Committee; and

(2) the following nine members who represent the following associations:

(a) the South Carolina Sheriffs' Association;

(b) the South Carolina Police Chiefs Association;

(c) the South Carolina Chapter of the National Emergency Number Association;

(d) the Association of Public Communications Officials;

(e) the South Carolina Emergency Medical Services Association;

(f) the Emergency Management Association;

(g) the South Carolina Fireman's Association;

(h) the South Carolina Fire Chiefs' Association; and

(i) the Palmetto 800 Advisory Committee.

(B) Expense reimbursement or per diem payment shall not be paid to members of the committee or its staff.

(C) All committee members shall serve until the end of the 2003 session of the South Carolina General Assembly.

(D) The Governor shall fill any vacancy on the Advisory Committee. An association to which a vacating member belonged may make recommendations to the Governor to fill the vacancy.

(E) A committee member who terminates his holding of the office or employment that qualified him for appointment shall cease immediately to be a member of the committee.

(F) The committee shall establish rules and procedures with respect to:

(1) the selection of its officers;

(2) the selection of meeting sites; and

(3) conducting its meetings.

(G) The authority and responsibilities of the committee are to research, study, analyze, determine, and report to the General Assembly by January 1, 2003, and thereafter to the President Pro Tempore of the Senate and the Speaker of the House concerning the needs of the first responders, including personnel involved with fire, law enforcement, emergency medical, emergency planning and coordinating, and 911 and other emergency communications. The issues to be studied with regard to first responders include, but are not limited to:

(1) performance of their duties, rendering of their services to the public in general, and to the individuals involved in an emergency, including the other first responders involved;

(2) preparing for the performance of those duties, including equipping, training, planning, and coordinating;

(3) funding their operations;

(4) preserving and enhancing their personal fitness, well-being, morale, and welfare;

(5) the appropriate role the State should play in continuing to assess and address the identified needs, including whether, and in what form, a new or existing state agency could and should be authorized and funded to assist in that role; and

(6) the consideration of legislation to address the identified needs and providing the General Assembly with draft legislation with regard to these issues.

(H) The First Responders Advisory Committee shall receive clerical and related assistance from the staff of the South Carolina Law Enforcement Division, the Department of Public Safety, and the Office of Information Resources.

HISTORY: 2002 Act No. 339, Section 41.



Section 23-1-240. Body-worn cameras; definition; guidelines; policies and procedures; fund; data release.

(A) For purposes of this section, "body-worn camera" means an electronic device worn on a person's body that records both audio and video data.

(B) State and local law enforcement agencies, under the direction of the Law Enforcement Training Council, shall implement the use of body-worn cameras pursuant to guidelines established by the Law Enforcement Training Council.

(C) Within one hundred eighty days after the effective date of this section, the Law Enforcement Training Council shall conduct a thorough study of the use, implementation procedures, costs, and other related aspects associated with body-worn cameras in jurisdictions with body-worn cameras currently in use or which begin their use during this period. The Law Enforcement Training Council shall develop guidelines for the use of body-worn cameras by state and local law enforcement agencies within one hundred eighty days of the effective date of this act. The guidelines must include, but are not limited to, specifying which law enforcement officers must wear body-worn cameras, when body-worn cameras must be worn and activated, restrictions on the use of body-worn cameras, the process to obtain consent of victims and witnesses before using body-worn cameras during an interview, the retention and release of data recorded by body-worn cameras, and access to the data recorded by body-worn cameras pursuant to subsection (G). The Law Enforcement Training Council shall provide the guidelines to state and local law enforcement agencies. The General Assembly may terminate all or part of the guidelines by resolution.

(D) State and local law enforcement agencies shall develop policies and procedures for the use of body-worn cameras pursuant to the guidelines established by the Law Enforcement Training Council. The agencies shall submit the policies and procedures to the Law Enforcement Training Council within two hundred seventy days of the effective date of this act. The Law Enforcement Training Council shall review and approve or disapprove of the policies and procedures. If the Law Enforcement Training Council disapproves of the policies and procedures, the law enforcement agency shall modify and resubmit the policies and procedures. The Law Enforcement Training Council, by three hundred sixty days from the effective date of this section, shall submit a report to the General Assembly which must include recommendations for statutory provisions necessary to ensure the provisions of this section are appropriately and efficiently managed and carried out and the fiscal impact associated with the use of body-worn cameras as required by this section, updated continuously as necessary.

(E)(1) A "Body-Worn Cameras Fund" is established within the Department of Public Safety for the purpose of assisting state and local law enforcement agencies, the Attorney General's office, solicitors' offices, and public defenders' offices in implementing the provisions of this section, including, but not limited to, the initial purchase, maintenance, and replacement of body-worn cameras and ongoing costs related to the maintenance and storage of data recorded by body-worn cameras. The Public Safety Coordinating Council shall oversee the fund, and shall, within one hundred eighty days of the effective date of this act, establish a process for the application for and disbursement of monies to state and local law enforcement agencies, the Attorney General's office, solicitors' offices, and public defenders' offices. The Public Safety Coordinating Council shall disburse the funds in a fair and equitable manner, taking into consideration priorities in funding.

(2) Upon approval of a state or local law enforcement agency's policies and procedures by the Law Enforcement Training Council, the agency may apply to the Public Safety Coordinating Council for funding to implement the agency's use of body-worn cameras pursuant to this section, including, but not limited to, the initial purchase, maintenance, and replacement of body-worn cameras and ongoing costs related to the maintenance and storage of data recorded by body-worn cameras. A state or local law enforcement agency is not required to implement the use of body-worn cameras pursuant to this section until the agency has received full funding.

(F) Nothing in this section prohibits a state or local law enforcement agency's use of body-worn cameras pursuant to the agency's existing policies and procedures and funding while the agency is awaiting receipt of the Law Enforcement Training Council's guidelines, approval of the agency's policies and procedures by the Law Enforcement Training Council, and funding from the Public Safety Coordinating Council. Such an agency is eligible to apply to the Public Safety Coordinating Council for reimbursement, including, but not limited to, the initial purchase, maintenance, and replacement of body-worn cameras and ongoing costs related to maintenance and storage of data recorded by body-worn cameras.

(G)(1) Data recorded by a body-worn camera is not a public record subject to disclosure under the Freedom of Information Act.

(2) The State Law Enforcement Division, the Attorney General, and a circuit solicitor may request and must receive data recorded by a body-worn camera for any legitimate criminal justice purpose.

(3) A law enforcement agency, the State Law Enforcement Division, the Attorney General, or a circuit solicitor may release data recorded by a body-worn camera in its discretion.

(4) A law enforcement agency may request and must receive data recorded by a body-worn camera if the recording is relevant to an internal investigation regarding misconduct or disciplinary action of a law enforcement officer.

(5) In addition to the persons who may request and must receive data recorded by a body-worn camera provided in item (2), the following are also entitled to request and receive such data pursuant to the South Carolina Rules of Criminal Procedure, the South Carolina Rules of Civil Procedure, or a court order:

(a) a person who is the subject of the recording;

(b) a criminal defendant if the recording is relevant to a pending criminal action;

(c) a civil litigant if the recording is relevant to a pending civil action;

(d) a person whose property has been seized or damaged in relation to, or is otherwise involved with, a crime to which the recording is related;

(e) a parent or legal guardian of a minor or incapacitated person described in subitem (a) or (b); and

(f) an attorney for a person described in subitems (a) through (e).

HISTORY: 2015 Act No. 71 (S.47), Section 1, eff June 10, 2015.



Section 23-1-245. Quotas prohibited; definitions.

(A) A law enforcement agency, department, or division may not require a law enforcement officer employed by the agency, department, or division to issue a specific amount or meet a quota for the number of citations he issues during a designated period of time.

(B) Nothing in this section shall prohibit a law enforcement agency, department, or division from evaluating an officer's performance based on the officer's points of contact.

(C) An employee of a law enforcement agency, department, or division who files a report with an appropriate authority alleging a violation of the provisions contained in this section is protected by the provisions contained in Chapter 27, Title 8.

(D) As contained in this section:

(1) "law enforcement agency, department, or division" includes, but is not limited to, municipal police departments, sheriff departments, the Highway Patrol, SLED, and other agencies that enforce state and local laws;

(2) "quota" means a fixed or predetermined amount;

(3) "points of contact" means a law enforcement officer's interaction with citizens and businesses within their jurisdictions and the law enforcement officer's involvement in community-oriented initiatives.

HISTORY: 2016 Act No. 264 (H.4387), Section 1, eff June 9, 2016.






CHAPTER 3 - SOUTH CAROLINA LAW ENFORCEMENT DIVISION

Section 23-3-10. Creation, chief and personnel of South Carolina Law Enforcement Division.

There is created the South Carolina Law Enforcement Division (SLED). The division must be headed by a chief appointed by the Governor with the advice and consent of the Senate and shall hold office until his successor is appointed and qualified. The term of the chief is six years. On the effective date of the provisions of this section providing for a six-year term for the chief, a successor to the chief serving on this date must be appointed as provided herein. Nothing herein prevents the chief serving on this date from being reappointed to additional six-year terms. The chief may only be removed pursuant to the provisions of Section 1-3-240 of the 1976 Code. The agents and officers of the division must be commissioned by the Governor upon the recommendation of the chief. The agents and officers shall have that rank or title as may be provided under the State Employees Classification System. The chief may appoint other personnel considered necessary and as provided for in the annual appropriations act. All agents and officers commissioned by the Governor are subject to discharge for cause which must be subject to review as is now provided by law for other state employees.

HISTORY: 1962 Code Section 53-16; 1974 (58) 2878; 1993 Act No. 181, Section 338.



Section 23-3-15. Additional jurisdiction, authority and responsibilities; exclusive authority; other agencies or departments to assist SLED.

(A) In addition to those authorities and responsibilities set forth in this chapter, the South Carolina Law Enforcement Division shall have specific and exclusive jurisdiction and authority statewide, on behalf of the State, in matters including but not limited to the following functions and activities:

(1) the investigation of organized criminal activities or combined state-federal interstate criminal activities, all general criminal investigations, arson investigation and emergency event management pertaining to explosive devices;

(2) the maintenance and operation of a statewide comprehensive forensic sciences laboratory;

(3) covert investigation of illegal activities pertaining to and the interdiction of narcotics and other illicit substances;

(4) operation and maintenance of a central, statewide criminal justice data base and data communication system;

(5) establishment and operation of highly specialized, tactical response law enforcement units within the division;

(6) operation and regulation of state polygraph examination services;

(7) law enforcement, regulation enforcement, and inspections under Title 61;

(8) the coordination of counter terrorism efforts, including prevention against, preparation for, response to, and crisis management of acts of terrorism, in or affecting this State; coordination of federal grants associated with homeland security; creation of councils appropriate to its mission; and service as the Governor's representative to the United States Department of Homeland Security; and

(9) other activities not inconsistent with the mission of the division or otherwise proscribed by law.

(B) No other state agency or department having personnel who are commissioned law enforcement officers may engage in any of the activities herein set forth without the express permission of the Chief of the South Carolina Law Enforcement Division. Any state agencies or departments having commissioned law enforcement personnel shall assist the South Carolina Law Enforcement Division at any time the Chief of SLED requests assistance in carrying out the statutory duties of the division.

(C) The South Carolina Law Enforcement Division is responsible for the enforcement of all criminal laws, misdemeanors, and felonies, and civil laws, the violation of which may result in a fine or other penalty being assessed against the violator, which laws are now enforced by law enforcement personnel employed by and under the jurisdiction of the Alcoholic Beverage Control Commission. These civil and criminal laws also include regulations and ordinances pertinent thereto. The duties, functions, and powers of these law enforcement personnel are devolved upon the South Carolina Law Enforcement Division and the law enforcement personnel of this agency on the effective date of this section shall perform their duties and functions under the auspices of the division and shall become a part of the South Carolina Law Enforcement Division in the manner provided by law.

HISTORY: 1993 Act No.181, Section 339; 2003 Act No. 90, Section 1.



Section 23-3-20. Bond and oath of chief and agents; reappointment.

Every officer and agent commissioned pursuant to this article shall file a bond, or be covered by a surety bond, of not less than two thousand dollars with the South Carolina Law Enforcement Division, subscribed by a licensed surety company, conditioned for the faithful performance of his duties, for the prompt and proper accounting of all funds coming into his hands, and for the payment of a judgment recovered against him in a court of competent jurisdiction upon a cause of action arising out of breach or abuse of official duty or power and for the payment of damages sustained by a member of the public from an unlawful act of the officer or agent. However, coverage under the bond does not include damage to persons or property arising out of the negligent operation of a motor vehicle. The bond may be individual, schedule, or blanket and on a form approved by the Attorney General. The premiums on the bonds must be paid by the division.

All officers and agents of the division shall take and subscribe to the oath provided by law for peace officers.

HISTORY: 1962 Code Section 53-17; 1974 (58) 2878; 1993 Act No. 181, Section 340.



Section 23-3-25. Assignment of personnel; divisions.

The Chief of the South Carolina Law Enforcement Division may assign personnel of the division to particular areas of enforcement as appropriate for the enforcement of the laws and regulations of this State which the South Carolina Law Enforcement Division is charged with enforcing. For this purpose, the chief may establish divisions within the department to carry out particular duties as assigned by the chief.

HISTORY: 1993 Act No. 181, Section 341.



Section 23-3-30. Supervision of security personnel employed by State.

All security personnel employed by the State, other than at correctional institutions shall be under the direct supervision of the South Carolina Law Enforcement Division.

HISTORY: 1962 Code Section 53-4.1; 1966 (54) 2596; 1983 Act No. 76, Section 1; 1983 Act No. 151, Part II, Section 46.



Section 23-3-40. Recordation and classification of fingerprints taken in criminal investigations.

All sheriff's and police departments in South Carolina shall make available to the Criminal Justice Records Division of the State Law Enforcement Division for the purpose of recordation and classification all fingerprints taken in criminal investigations resulting in convictions. The State Law Enforcement Division shall pay for the costs of such program and prepare the necessary regulations and instructions for the implementation of this section.

HISTORY: 1962 Code Section 53-35; 1971 (57) 998.



Section 23-3-45. Acceptance of fingerprints of applicants for admission to bar; exchange of records with Board of Law Examiners.

The South Carolina Law Enforcement Division is authorized to accept fingerprints of applicants for admission to the South Carolina Bar and, to the extent provided for by federal law, to exchange state, multistate, and federal criminal history records with the South Carolina Board of Law Examiners for licensing purposes.

HISTORY: 1986 Act No. 326, Section 1.



Section 23-3-47. South Carolina Commission on National and Community Service; criminal background checks.

A person seeking a covered position, as defined in 45 C.F.R. 2540, or who otherwise volunteers or serves in a position supported, sponsored, or administered by the South Carolina Commission on National and Community Service (commission), must undergo a state criminal history background check, supported by fingerprints by the South Carolina Law Enforcement Division (SLED), and a national criminal history background check, supported by fingerprints by the Federal Bureau of Investigation (FBI), unless the commission determines that the background check requirement for that person has been satisfied through another process. The results of these criminal history background checks must be reported to the commission. SLED is authorized to retain the fingerprints for certification purposes and for notification of the commission regarding criminal charges. The cost of the state criminal history background check may not exceed eight dollars and must be paid by the commission upon application for the state check. The cost of the national criminal history background check is established by the FBI and must be paid by the commission upon application for the national check.

HISTORY: 2014 Act No. 163 (S.817), Section 1, eff May 16, 2014.



Section 23-3-50. Revenue from certain fees and licenses to be remitted to State Treasurer.

Notwithstanding any other provisions of law, all revenue from fees and licenses received by the State Law Enforcement Division related to enforcement and regulation of private detective and security companies (Section 40-17-160 of the 1976 Code), gun dealers (Section 16-23-10), gun permits (Section 17-5-110) and massage parlors (Section 40-29-160) shall be remitted to the State Treasurer as collected and credited to the general fund of the State.

HISTORY: 1979 Act No. 199, Part II, Section 11.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 23-31-110 following "gun permits" was removed. This section was repealed by 2012 Act No. 285, Section 2.



Section 23-3-55. Expenditure of revenue.

Notwithstanding any other provision of law, all revenue generated by the State Law Enforcement Division from the sale of vehicles, various equipment, and gasoline, and insurance claims during the prior fiscal year may be retained, carried forward, and expended for the purpose of purchasing like items.

HISTORY: 2008 Act No. 353, Section 2, Pt 19B, eff July 1, 2009.



Section 23-3-65. South Carolina Law Enforcement Assistance Program to provide counseling services and other support services.

The South Carolina Law Enforcement Division shall administer the South Carolina Law Enforcement Assistance Program (SC LEAP). The purpose of this program includes, but is not limited to, responding to and providing counseling services to all requesting law enforcement agencies and departments in the State which have experienced deaths or other tragedies involving law enforcement officers or other employees as well as providing counseling services to law enforcement officers experiencing post-traumatic stress disorder and other trauma and stress-related disorders, and providing any other critical incident support services for all South Carolina law enforcement agencies and departments upon their request. The SC LEAP also may utilize local critical incident support service providers including, but not limited to, chaplains, mental health professionals, and law enforcement peers. In consultation with the professional staff of the SC LEAP and the South Carolina Law Enforcement Chaplains' Association, the South Carolina Criminal Justice Academy shall develop a course of training for the critical incident stress debriefing and peer support team.

HISTORY: 2000 Act No. 379, Section 2; 2017 Act No. 46 (S.173), Section 3, eff May 19, 2017.

Effect of Amendment

2017 Act No. 46, Section 3, in the second sentence, inserted "as well as providing counseling services to law enforcement officers experiencing post-traumatic stress disorder and other trauma and stress-related disorders", and made nonsubstantive changes.



Section 23-3-70. Plain language communications requirements for local and state emergency, fire, and law enforcement agencies.

Notwithstanding another provision of law, each local and state emergency, fire, and law enforcement agency shall either:

(1) adopt plain language communications as outlined by the Department of Homeland Security as its agency's standard; or

(2) implement and submit for review by the State Law Enforcement Division a plan for the use of plain language communication during periods of a declared emergency.

HISTORY: 2008 Act No. 296, Section 3, eff June 11, 2008.



Section 23-3-75. Administrative subpoena to a financial institution, public or private utility, or communications provider; disclosure; privacy of information; regulations; applicable federal law.

(A) For purposes of this section:

(1) "Attorney General" means the Attorney General of the State of South Carolina or the Attorney General's designee who is employed by the Attorney General and is an officer of the court.

(2) "SLED" means the South Carolina Law Enforcement Division.

(B) An officer of the court who is employed by SLED may issue an administrative subpoena to a financial institution, public or private utility, or communications provider for the production of subscriber or customer information as described in subsection (E), not including the contents of any communications, if:

(1) SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the following financial crimes:

(a) breach of trust with fraudulent intent (Section 16-13-230);

(b) obtaining a signature or property by false pretenses (Section 16-13-240);

(c) financial identity fraud (Section 16-13-510 et seq);

(d) financial transaction card or number theft (Section 16-14-20 et seq);

(e) financial transaction card fraud (Section 16-14-60 et seq);

(f) computer crimes (Section 16-16-10 et seq); or

(g) crimes against a federally chartered or insured financial institution (Section 34-3-110); and

(2) SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to:

(a) the court not being able to issue a warrant or subpoena in a timely fashion and the immediate need to obtain the information; or

(b) SLED having reasonable cause to believe that obtaining a warrant or subpoena from the court could result in the subscriber or customer, or an agent of the subscriber or customer, destroying, erasing, transferring, or otherwise changing the information in order to knowingly conceal evidence material to an investigation.

(C)(1) An administrative subpoena must be made in writing upon oath or affirmation of the officer of the court who is employed by SLED. The officer must sign the administrative subpoena affirming that SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the financial crimes listed in subsection (B)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (B)(2).

(2) The officer must submit the administrative subpoena to the Attorney General for review prior to issuing the administrative subpoena to a financial institution, public or private utility, or communications provider. The officer must not issue the administrative subpoena without authorization by the Attorney General pursuant to subsection (D). The officer may submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means. If the officer, after a good faith effort, is not able to submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means, the officer may orally or electronically explain and affirm the administrative subpoena to the Attorney General.

(D)(1) The Attorney General must authorize an officer of the court who is employed by SLED to issue an administrative subpoena to a financial institution, public or private utility, or communications provider if, after review, the Attorney General determines that SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the financial crimes listed in subsection (B)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (B)(2).

(2) If the Attorney General authorizes the officer of the court who is employed by SLED to issue the administrative subpoena, the Attorney General must sign and return the administrative subpoena to SLED. The Attorney General may return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means.

(3) If the Attorney General, after a good faith effort, is not able to return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means, or the officer of the court employed by SLED was not able to submit the administrative subpoena with signature to the Attorney General and had to orally or electronically explain and affirm the administrative subpoena, the Attorney General may orally or electronically confirm authorization of the administrative subpoena. The Attorney General must return the administrative subpoena with signature to SLED within forty-eight hours after the Attorney General authorizes the administrative subpoena, or by the next business day, if the time period falls on a weekend or holiday, whichever is later.

(4) The good faith reliance by the Attorney General as to the information affirmed by SLED to obtain an administrative subpoena constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena. The Attorney General is not responsible for any costs related to the defense of any civil, criminal, or administrative action arising out of the administrative subpoena.

(E)(1) Upon receipt of an administrative subpoena from SLED, a financial institution, public or private utility, or communications provider shall disclose, as applicable, the subscriber's or customer's:

(a) name;

(b) address;

(c) local and long distance telephone connection or electronic communication records, or records of session times and durations;

(d) length of service, including the start date, and types of service utilized;

(e) telephone or instrument number or other customer or subscriber number of identity, including any temporarily assigned network addresses; and

(f) means and source of payment for such service, including any credit card or bank account numbers.

(2) If a financial institution, public or private utility, or communications provider fails to obey an administrative subpoena without lawful excuse, SLED may apply to a circuit court having jurisdiction for an order compelling compliance. The financial institution, public or private utility, or communications provider may object to the administrative subpoena on the grounds that the administrative subpoena fails to comply with this section, or upon any constitutional or other legal right or privilege. The court may issue an order modifying or setting aside the administrative subpoena or directing compliance with the original administrative subpoena.

(3) The good faith reliance by a financial institution, public or private utility, or communications provider to provide information to SLED pursuant to an administrative subpoena, constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena.

(F) Information obtained by SLED pursuant to an administrative subpoena must not be made public and is not subject to the Freedom of Information Act.

(G)(1) SLED is authorized to promulgate permanent regulations, pursuant to the Administrative Procedures Act in Chapter 23, Title 1, to define the procedures and guidelines needed to issue an administrative subpoena.

(2) Pursuant to Section 1-23-130, SLED is authorized to promulgate emergency regulations to define the procedures and guidelines needed to issue an administrative subpoena until such time as permanent regulations are promulgated. The provisions of Section 1-23-130(A), (B), (D), and (E) are applicable to emergency regulations promulgated pursuant to this subitem. The provisions of Section 1-23-130(C) are not applicable to emergency regulations promulgated pursuant to this subitem. An emergency regulation promulgated pursuant to this subitem becomes effective upon issuance and continues for one year unless terminated sooner by SLED or concurrent resolution of the General Assembly.

(H) An administrative subpoena must comply with the provisions of federal law 18 U.S.C. Section 2703(c)(2).

HISTORY: 2010 Act No. 271, Section 1, eff June 24, 2010.



Section 23-3-80. Repealed by 2011 Act No. 69, Section 16, eff January 1, 2012.

Editor's Note

Former Section 23-3-80 was entitled "Negotiation of memorandum of understanding with federal agency relating to unlawful aliens" and was derived from 2008 Act No. 280, Section 4.



Section 23-3-85. Confidential communications.

(A) As used in this section:

(1) "Client" means a public safety employee or a public safety employee's immediate family.

(2) "Immediate family" means the spouse, child, stepchild, parent, or stepparent.

(3) "Peer-support team" means any critical incident support service provider who has received training to provide emotional and moral support to a client involved in a critical incident, including, but not limited to, chaplains, mental health professionals, and public safety peers.

(B) Notwithstanding any other provision of law, except as provided in subsection (C), communications between a client and any member of a peer-support team, including other clients involved in the same peer-support process, shall be confidential and privileged as provided by Section 19-11-95(B).

(C) The confidentiality and privilege created by subsection (B) shall not apply when:

(1) the disclosure is authorized by the client making the disclosure, or, if the client is deceased, the disclosure is authorized by the client's executor, administrator, or in the case of unadministrated estates, the client's next of kin. This provision only applies to statements made by the client;

(2) the peer-support team member was an initial responding officer, witness, or party to the critical incident;

(3) the communication was made when the member of the peer-support team was not performing official duties in the peer-support process; or

(4) the disclosure evidences a present threat to the client or to any other individual, or the disclosure constitutes an admission of a violation of state or federal law.

(D) Notwithstanding any other provision of law, this section does not require the disclosure of any otherwise privileged communications and does not relieve any mandatory reporting requirements.

HISTORY: 2016 Act No. 234 (H.4878), Section 1, eff June 3, 2016.



Section 23-3-110. Creation and functions of statewide criminal information and communication system.

There is hereby established as a department within the State Law Enforcement Division a statewide criminal information and communication system, hereinafter referred to in this article as "the system," with such functions as the Division may assign to it and with such authority, in addition to existing authority vested in the Division, as is prescribed in this article.

HISTORY: 1962 Code Section 53-30; 1970 (56) 2415.



Section 23-3-115. Fees for criminal record searches; charitable organizations; school districts.

(A) The State Law Enforcement Division shall charge and collect a fee of twenty-five dollars for each criminal record search conducted pursuant to regulations contained in Subarticle 1, Article 3, Chapter 73 of the Code of Regulations. All revenue generated up to an amount of four million four hundred sixty-one thousand dollars collected from the criminal record search fee must be deposited to the general fund of the State; any revenue generated above this amount shall be collected, retained, expended, and carried forward by the State Law Enforcement Division for agency operations. The sale or dissemination of the criminal history record database maintained by the State Law Enforcement Division is prohibited. The individual sale of individual criminal history records by the State Law Enforcement Division is not affected. Notwithstanding any other provision of law, criminal history record information, including arrest history, may be disseminated in accordance with regulations regardless of whether a corresponding judicial finding or disposition is part of the record.

(B) The fee allowed in subsection (A) is fixed at eight dollars if the criminal record search is conducted for a charitable organization, a bona fide mentor, or for the use of a charitable organization. An organization that is authorized to receive the reduced fee shall not charge the volunteer, mentor, member, or employee more than eight dollars or any additional fee that is not required by the State Law Enforcement Division. All criminal record searches conducted pursuant to this subsection must be for a volunteer, mentor, member, or employee performing in an official capacity of the organization and must not be resold. The division shall develop forms on which a mentor or charitable organization shall certify that the criminal record search is conducted for the use and benefit of the charitable organization or mentor. For purposes of this subsection, the phrase "charitable organization" means:

(1) an organization which has been determined to be exempt from taxation under Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended;

(2) a bona fide church, including an institution such as a synagogue or mosque;

(3) an organization which has filed a statement of registration or exemption under the Solicitation of Charitable Funds Act, Chapter 56, Title 33; or

(4) local parks and recreation volunteers through a commission, municipality, county, or the South Carolina Department of Parks, Recreation and Tourism.

(C) The fee allowed in subsection (A) is waived if the criminal record search is conducted on a substitute teacher on behalf of a school district.

HISTORY: 2000 Act No. 332, Section 1; 2008 Act No. 353, Section 2, Pt 19A, eff July 1, 2009; 2010 Act No. 168, Section 2, eff May 11, 2010; 2014 Act No. 187 (S.495), Section 1, eff June 2, 2014.

Effect of Amendment

The 2008 amendment rewrote this section.

The 2010 amendment added subsection (C) related to waiver of fee for criminal record search.

2014 Act No. 187, Section 1, in subsection (B), added the second and third sentences, and rewrote paragraph (4).



Section 23-3-120. Reports of criminal data and fingerprints by law-enforcement agencies and court officials; taking of fingerprints.

(A) All law enforcement agencies and court officials must report all criminal data and related information within their respective jurisdictions to the State Law Enforcement Division's Central Record Repository at such times and in such form as the State Law Enforcement Division requires. This information must include criminal data and related information regarding juveniles charged with offenses pursuant to Section 63-19-2020.

(B) A person subjected to a lawful custodial arrest for a state offense must be fingerprinted at the time the person is booked and processed into a jail or detention facility or other location when the taking of fingerprints is required. Fingerprints taken by a law enforcement agency or detention facility pursuant to this section must be submitted to the State Law Enforcement Division's Central Record Repository within three days, excluding weekends and holidays, for the purposes of identifying record subjects and establishing criminal history record information.

(C) The Department of Corrections and the Department of Probation, Parole and Pardon Services must submit the fingerprints of persons taken into custody to the State Law Enforcement Division's Central Record Repository within three days after incarceration or intake, excluding weekends and holidays. Information concerning the probation segment of a criminal history record is not required if that information is established in the record.

HISTORY: 1962 Code Section 53-31; 1970 (56) 2415; 1995 Act No. 7, Part I, Section 28; 2000 Act No. 396, Section 3; 2008 Act No. 413, Section 4.H, eff January 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 20-7-8510 in subsection (A) was changed to Section 63-19-2020 in accordance with 2008 Act No. 361 (Children's Code).

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment, in subsection (B), in the first sentence added the final clause starting with "at the time the person is booked."



Section 23-3-130. Determination of information to be supplied and methods of evaluation and dissemination; promulgation of rules and regulations.

The State Law Enforcement Division is authorized to determine the specific information to be supplied by the law-enforcement agencies and court officials pursuant to Section 23-3-120, and the methods by which such information shall be compiled, evaluated and disseminated. The State Law Enforcement Division is further authorized to promulgate rules and regulations to carry out the provisions of this article.

The South Carolina Law Enforcement Division shall disseminate criminal history conviction records upon request to local school districts for prospective teachers and to the State Department of Social Services for personnel of child day care facilities. This service must be provided to the local school districts without charge.

HISTORY: 1962 Code Section 53-32; 1970 (56) 2415; 1984 Act No. 512, Part II, Section 57B.



Section 23-3-140. Effect of Article on disclosure of information.

The provisions of this article shall not be construed to require or permit the disclosure or reporting of any information in the manner prohibited by existing law.

HISTORY: 1962 Code Section 53-33; 1970 (56) 2415.



Section 23-3-150. Grants and appropriations; contracts with public agencies.

The State Law Enforcement Division is authorized to accept, on behalf of the State, and use in the establishment, expansion and improvement of the system, funds in the nature of grants or appropriations from the State, the United States, or any agency thereof, and may contract with any public agency for use of the system in the furtherance of effective law enforcement.

HISTORY: 1962 Code Section 53-34; 1970 (56) 2415.



Section 23-3-160. Investigation of injury or death of person under twenty-one when use of beverages containing alcohol suspected.

In any accident involving injury or death of a person under the age of twenty-one, where there is cause to believe that any beverage containing alcohol was consumed prior to the accident by the person under twenty-one, the law enforcement agency having jurisdiction to investigate the accident shall commence a detailed investigation to determine the circumstances under which the beverage was obtained.

Upon initiation of this investigation by the local investigating law enforcement agency, the South Carolina Law Enforcement Division shall assist in whatever capacity necessary to fully complete the inquiry and shall cooperate and assist in the prosecution of appropriate criminal charges against any person who provided a beverage containing alcohol to the person under twenty-one.

HISTORY: 1987 Act No. 136, Section 1; 1993 Act No. 181, Section 342.



Section 23-3-170. Investigation of traffic-related injury or death of person where use of illegal drugs or controlled substances suspected.

In any motor vehicle accident involving injury or death of a person where there is cause to believe that an illegal drug or controlled substance was used prior to the accident by any person involved therein, the law enforcement agency having jurisdiction to investigate the accident shall commence a detailed investigation to determine the circumstances under which the illegal drug or controlled substance was obtained.

Upon initiation of this investigation by the local investigating law enforcement agency, the South Carolina Law Enforcement Division shall assist in whatever capacity necessary to fully complete the inquiry and shall cooperate and assist in the prosecution of appropriate criminal charges against any person who provided the illegal drug or controlled substance to that person.

HISTORY: 1987 Act No. 136, Section 2.



Section 23-3-175. Inspection of junkyard, car dealership, parking lot, etc., for purpose of locating stolen vehicle or investigating titling or registration of wrecked or dismantled vehicle.

The State Law Enforcement Division Vehicle Theft Unit is authorized to inspect a junkyard, scrap metal processing facility, salvage yard, repair shop, licensed business buying, selling, displaying, or trading new or used motor vehicles or parts of motor vehicles, parking lots, and public garages, or a person dealing with salvaged motor vehicles or parts of them.

The physical inspection must be conducted while an employee or owner of the facility is present and must be for the purpose of locating stolen motor vehicles or investigating titling or registration of motor vehicles wrecked or dismantled.

HISTORY: 1999 Act No. 100, Part II, Section 47.



Section 23-3-200. Creation of Center; use of FBI file.

There is created a Missing Person Information Center, hereinafter referred to as MPIC, to be located in Columbia as a part of the State Law Enforcement Division. The purpose of the MPIC is to serve as a central repository for information regarding missing persons and missing and exploited children, with special emphasis on missing children. The MPIC shall utilize the Federal Bureau of Investigation/National Crime Information Center's missing person computerized file through the use of the State Law Enforcement Division's law enforcement communications network. This center is hereinafter referred to as FBI/NCIC.

HISTORY: 1985 Act No. 98, Section 1.



Section 23-3-210. Definitions.

For the purposes of this article:

(1) "Missing child" means any individual who is under the age of seventeen years whose temporary or permanent residence is in South Carolina, or is believed to be in South Carolina, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(2) "Missing person" means any individual who is seventeen years of age or older, whose temporary or permanent residence is in South Carolina, or is believed to be in South Carolina, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(3) "Missing person report" is a report prepared on a prescribed form for transmitting information about a missing person or a missing child to a law enforcement agency.

(4) "Exploited children" are children under the age of eighteen who are placed in positions where they were taken advantage of sexually because of their inability to cognitively assess or resist the contact or who were placed into these positions because of their dependency upon the offender.

HISTORY: 1985 Act No. 98, Section 2; 1990 Act No. 479, Section 1.



Section 23-3-220. Chief of State Law Enforcement Division, generally; employees.

The MPIC is under the direction of the Chief of the State Law Enforcement Division and may be organized and structured in a manner as the Chief deems appropriate to ensure that the objectives of the MPIC are achieved. The Chief may employ those MPIC personnel as the General Assembly may authorize and provide funding for.

HISTORY: 1985 Act No. 98, Section 3.



Section 23-3-230. Promulgation of regulations.

The MPIC shall promulgate regulations prescribing:

(a) procedures for accepting and disseminating information maintained at the MPIC;

(b) the confidentiality of the data and information, including the missing person report, maintained by the MPIC;

(c) the proper disposition of all obsolete data, including the missing person report; provided, data for an individual who has reached the age of eighteen and remains missing must be preserved;

(d) procedures allowing a communication link with the State Law Enforcement Division and the FBI/NCIC's missing person file to ensure compliance with FBI/NCIC policies;

(e) forms, including but not limited to a missing person report, considered necessary for the efficient and proper operation of the MPIC.

HISTORY: 1985 Act No. 98, Section 4.



Section 23-3-240. Submission of missing person reports to Center.

Any parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, may submit a missing person report to the MPIC on any missing child or missing person, regardless of the circumstances, after having first submitted a missing person report on the individual to the law enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing, regardless of the circumstances.

HISTORY: 1985 Act No. 98, Section 5; 2010 Act No. 192, Section 1, eff May 28, 2010.

Effect of Amendment

The 2010 amendment inserted "or any person responsible for a missing person", and made other nonsubstantive changes.



Section 23-3-250. Dissemination of missing persons data by law enforcement agencies.

A law enforcement agency, upon receipt of a missing person report by a parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, immediately shall make arrangements for the entry of data about the missing person or missing child into the national missing persons file in accordance with criteria set forth by the FBI/NCIC, inform all of the agency's on-duty law enforcement officers of the missing person report, initiate a statewide broadcast to all other law enforcement agencies to be on the lookout for the individual, contact the agency's local media outlets when appropriate, and transmit a copy of the report to the MPIC.

HISTORY: 1985 Act No. 98, Section 6; 2010 Act No. 192, Section 2, eff May 28, 2010.

Effect of Amendment

The 2010 amendment inserted "or any person responsible for a missing person", substituted "immediately shall make" for "shall immediately make", deleted "immediately" before "inform all", substituted "the agency's" for "its", inserted "contact the agency's local media outlets when appropriate", and made other nonsubstantive changes.



Section 23-3-260. Responsibilities of Center.

The MPIC shall:

(a) Assist local law enforcement agencies with entering data about missing persons or missing children into the national missing persons file, ensure that proper entry criteria have been met as set forth by the FBI/NCIC, and confirm entry of the data about the missing persons or missing children.

(b) Utilize both the intrastate communication network and the FBI/NCIC system in locating missing persons or missing children.

(c) Collect, process, maintain, and disseminate information on missing and exploited children or missing persons.

(d) Provide for a centralized distribution center for emergency flyers on missing persons or missing children.

(e) Formulate and distribute, both intrastate and interstate, a monthly bulletin of missing persons and missing children from South Carolina to law enforcement agencies.

(f) Develop, maintain, and disseminate a directory of resources available for assistance to local, state, and federal agencies and entities, public and private organizations, and others in locating a missing person or missing child.

(g) Provide news media, including, but not limited to, television and radio stations and newspapers, with pertinent information on missing persons and missing children on a regularly scheduled basis.

(h) Develop and disseminate recommended procedures and forms for the collection of identifying information, including but not limited to bloodtyping, fingerprinting, and dental charting, which are compatible with criteria established by the FBI/NCIC.

(i) Maintain all available information on any missing person or missing child including, but not limited to, the missing person report, fingerprints, blood types, dental information, and photographs. The identifying information maintained at the MPIC must be kept confidential, except as may be otherwise provided in this article.

(j) Conduct statewide training sessions and seminars relative to missing and exploited children and missing persons, including, but not limited to, methods to enhance the locating of missing children and missing persons and training regarding the operation of the MPIC.

(k) In the case of locating an individual who had previously been reported as being a missing person or missing child, provide referrals for counseling or other assistance or aid to the individual or the individual's family, if the individual or his family desires counseling or other assistance or aid.

(l) Provide a program of support and technical assistance for community-based efforts, especially in the case of children, to prevent disappearances and to ensure self-protection.

HISTORY: 1985 Act No. 98, Section 7.



Section 23-3-270. Notification requirements when missing person located.

Any parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, who submits a missing person report to a law enforcement agency or to the MPIC, after having first submitted the missing person report to the appropriate law enforcement agency, immediately shall notify the law enforcement agency and the MPIC of any individual whose location has been determined. The MPIC shall instigate and confirm the deletion of the individual's records from the FBI/NCIC's missing person file, as long as there are no grounds for criminal prosecution, and follow up with the local law enforcement agency having jurisdiction of the records.

HISTORY: 1985 Act No. 98, Section 8; 2010 Act No. 192, Section 3, eff May 28, 2010.

Effect of Amendment

The 2010 amendment inserted "or any person responsible for a missing person", substituted "immediately shall notify" for "shall immediately notify", and made other nonsubstantive changes.



Section 23-3-280. Release of information.

The following may make inquiries of, and receive data or information from, the MPIC:

(a) Any police, law enforcement, or criminal justice agency investigating a report of a missing or unidentified person or child, whether living or deceased.

(b) A court, upon a finding by the court that access to the data, information, or records of the MPIC may be necessary for the determination of an issue before the court.

(c) Any solicitor of a judicial circuit in this State or the solicitor's designee or representative.

(d) Any person engaged in bona fide research when approved by the Chief; provided, no names or addresses may be supplied to this person.

HISTORY: 1985 Act No. 98, Section 9.



Section 23-3-290. Fees.

The MPIC may not charge any fee for inquiries made to it pursuant to this article.

HISTORY: 1985 Act No. 98, Section 10.



Section 23-3-300. Toll-free phone line; instructions to callers; communication with law enforcement agencies.

The MPIC shall provide a toll-free telephone line for anyone to report the disappearance of any individual or the sighting of any missing child or missing person. MPIC personnel shall instruct the caller, in the case of a report concerning the disappearance of an individual, of the requirements contained in Section 23-3-240 of first having to submit a missing person report on the individual to the law enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing. Any law enforcement agency may retrieve information imparted to the MPIC by means of this phone line. The MPIC must directly communicate any report of a sighting of a missing person or a missing child to the law enforcement agency having jurisdiction in the area of disappearance or sighting.

HISTORY: 1985 Act No. 98, Section 11.



Section 23-3-310. Improper release of information; penalty.

Any person who knowingly and wilfully releases, or authorizes the release of, any data, information, or records maintained or possessed by the MPIC to any agency, entity, or person other than as specifically permitted by this article or in violation of any regulation promulgated by the MPIC is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than ninety days, or both.

HISTORY: 1985 Act No. 98, Section 12.



Section 23-3-320. Missing Person Task Force.

There is created a Missing Person Task Force composed of five members appointed by the Governor. The Governor shall designate a member as chairman. The Task Force shall study information gathered from the MPIC and the FBI/NCIC in order to make long-range plans concerning the gathering, maintaining, and processing of information and data on missing persons and missing children, concerning the effectiveness of efforts to determine the whereabouts of missing persons and missing children through the efforts of the MPIC, and concerning related matters. The Task Force shall submit a written report of its findings and recommendations to the Governor, the Attorney General, and the Joint Legislative Committee on Children on or before July 1, 1986. After submission of this report, the Missing Person Task Force is dissolved. The Task Force may meet as frequently as its chairman or a majority of its members considers necessary. Members of the Task Force are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions.

HISTORY: 1985 Act No. 98, Section 13.



Section 23-3-330. Endangered Person Notification System.

(A) The Endangered Person Notification System is established within the Missing Person Information Center. The purpose of the Endangered Person Notification System is to provide a statewide system for the rapid dissemination of information regarding a missing person who is believed to be suffering from dementia or some other cognitive impairment.

(B) If the center receives a report that involves a missing person who is believed to be suffering from dementia or some other cognitive impairment, for the protection of the person from potential abuse or other physical harm, neglect, or exploitation, the center shall issue a notification providing for the appropriate dissemination of information regarding the person.

(C) The center shall adopt guidelines and develop procedures for issuing notifications for missing persons believed to be suffering from dementia or some other cognitive impairment, provide education and training to local law enforcement agencies, and encourage radio and television broadcasters to participate in the notifications.

(D) The center shall consult with the Department of Transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on a missing person who is believed to be suffering from dementia or some other cognitive impairment when the person's vehicle and license tag information is available. The Department of Transportation shall utilize current protocol for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.

HISTORY: 2010 Act No. 192, Section 4, eff May 28, 2010.



Section 23-3-400. Purpose.

The intent of this article is to promote the state's fundamental right to provide for the public health, welfare, and safety of its citizens. Notwithstanding this legitimate state purpose, these provisions are not intended to violate the guaranteed constitutional rights of those who have violated our nation's laws.

The sex offender registry will provide law enforcement with the tools needed in investigating criminal offenses. Statistics show that sex offenders often pose a high risk of re-offending. Additionally, law enforcement's efforts to protect communities, conduct investigations, and apprehend offenders who commit sex offenses are impaired by the lack of information about these convicted offenders who live within the law enforcement agency's jurisdiction.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



Section 23-3-410. Registry; contents and purpose; cross-reference alias names.

(A) The registry is under the direction of the Chief of the State Law Enforcement Division (SLED) and shall contain information the chief considers necessary to assist law enforcement in the location of persons convicted of certain offenses. SLED shall develop and operate the registry to: collect, analyze, and maintain information; make information available to every enforcement agency in this State and in other states; and establish a security system to ensure that only authorized persons may gain access to information gathered under this article.

(B) SLED shall include and cross-reference alias names in the registry.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 1.



Section 23-3-420. Promulgation of regulations.

The State Law Enforcement Division shall promulgate regulations to implement the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



Section 23-3-430. Sex offender registry; convictions and not guilty by reason of insanity findings requiring registration.

(A) Any person, regardless of age, residing in the State of South Carolina who in this State has been convicted of, adjudicated delinquent for, pled guilty or nolo contendere to an offense described below, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in any comparable court in the United States, or a foreign country, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in the United States federal courts of a similar offense, or who has been convicted of, adjudicated delinquent for, pled guilty or nolo contendere, or found not guilty by reason of insanity to an offense for which the person was required to register in the state where the conviction or plea occurred, shall be required to register pursuant to the provisions of this article. A person who has been found not guilty by reason of insanity shall not be required to register pursuant to the provisions of this article unless and until the person is declared to no longer be insane or is ordered to register by the trial judge. A person who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in any court in a foreign country may raise as a defense to a prosecution for failure to register that the offense in the foreign country was not equivalent to any offense in this State for which he would be required to register and may raise as a defense that the conviction, adjudication, plea, or finding in the foreign country was based on a proceeding or trial in which the person was not afforded the due process of law as guaranteed by the Constitution of the United States and this State.

(B) For purposes of this article, a person who remains in this State for a total of thirty days during a twelve-month period is a resident of this State.

(C) For purposes of this article, a person who has been convicted of, pled guilty or nolo contendere to, or been adjudicated delinquent for any of the following offenses shall be referred to as an offender:

(1) criminal sexual conduct in the first degree (Section 16-3-652);

(2) criminal sexual conduct in the second degree (Section 16-3-653);

(3) criminal sexual conduct in the third degree (Section 16-3-654);

(4) criminal sexual conduct with minors, first degree (Section 16-3-655(A));

(5) criminal sexual conduct with minors, second degree (Section 16-3-655(B)). If evidence is presented at the criminal proceeding and the court makes a specific finding on the record that the conviction obtained for this offense resulted from consensual sexual conduct, as contained in Section 16-3-655(B)(2) provided the offender is eighteen years of age or less, or consensual sexual conduct between persons under sixteen years of age, the convicted person is not an offender and is not required to register pursuant to the provisions of this article;

(6) criminal sexual conduct with minors, third degree (Section 16-3-655(C));

(7) engaging a child for sexual performance (Section 16-3-810);

(8) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(9) criminal sexual conduct: assaults with intent to commit (Section 16-3-656);

(10) incest (Section 16-15-20);

(11) buggery (Section 16-15-120);

(12) peeping, voyeurism, or aggravated voyeurism (Section 16-17-470);

(13) violations of Article 3, Chapter 15, Title 16 involving a minor;

(14) a person, regardless of age, who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in this State, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in a comparable court in the United States, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in the United States federal courts of indecent exposure or of a similar offense in other jurisdictions is required to register pursuant to the provisions of this article if the court makes a specific finding on the record that based on the circumstances of the case the convicted person should register as a sex offender;

(15) kidnapping (Section 16-3-910) of a person eighteen years of age or older except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense;

(16) kidnapping (Section 16-3-910) of a person under eighteen years of age except when the offense is committed by a parent;

(17) trafficking in persons (Section 16-3-2020) except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense;

(18) criminal sexual conduct when the victim is a spouse (Section 16-3-658);

(19) sexual battery of a spouse (Section 16-3-615);

(20) sexual intercourse with a patient or trainee (Section 44-23-1150);

(21) criminal solicitation of a minor if the purpose or intent of the solicitation or attempted solicitation was to:

(a) persuade, induce, entice, or coerce the person solicited to engage or participate in sexual activity as defined in Section 16-15-375(5);

(b) perform a sexual activity in the presence of the person solicited (Section 16-15-342); or

(22) administering, distributing, dispensing, delivering, or aiding, abetting, attempting, or conspiring to administer, distribute, dispense, or deliver a controlled substance or gamma hydroxy butyrate to an individual with the intent to commit a crime listed in Section 44-53-370(f), except petit larceny or grand larceny.

(23) any other offense specified by Title I of the federal Adam Walsh Child Protection and Safety Act of 2006 (Pub. L. 109-248), the Sex Offender Registration and Notification Act (SORNA).

(D) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person of an offense not listed in this article, the presiding judge may order as a condition of sentencing that the person be included in the sex offender registry if good cause is shown by the solicitor.

(E) SLED shall remove a person's name and any other information concerning that person from the sex offender registry immediately upon notification by the Attorney General that the person's adjudication, conviction, guilty plea, or plea of nolo contendere for an offense listed in subsection (C) was reversed, overturned, or vacated on appeal and a final judgment has been rendered.

(F) If an offender receives a pardon for the offense for which he was required to register, the offender must reregister as provided by Section 23-3-460 and may not be removed from the registry except:

(1) as provided by the provisions of subsection (E); or

(2) if the pardon is based on a finding of not guilty specifically stated in the pardon.

(G) If an offender files a petition for a writ of habeas corpus or a motion for a new trial pursuant to Rule 29(b), South Carolina Rules of Criminal Procedure, based on newly discovered evidence, the offender must reregister as provided by Section 23-3-460 and may not be removed from the registry except:

(1) as provided by the provisions of subsection (E); or

(2)(a) if the circuit court grants the offender's petition or motion and orders a new trial; and

(b) a verdict of acquittal is returned at the new trial or entered with the state's consent.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 1999 Act No. 74, Section 1; 2000 Act No. 363, Section 2; 2004 Act No. 208, Section 14; 2005 Act No. 141, Section 2; 2008 Act No. 335, Section 16, eff June 16, 2008; 2010 Act No. 212, Section 3, eff June 7, 2010; 2010 Act No. 289, Section 8, eff June 11, 2010; 2012 Act No. 255, Section 5, eff June 18, 2012; 2015 Act No. 7 (S.196), Section 6.D, eff April 2, 2015.

Code Commissioner's Note

At the direction of the Code Commissioner, the two 2010 amendments to subsection (C) were read together.

Effect of Amendment

The 2008 amendment, in subsections (F) and (G), in the introductory paragraph added "must reregister as provided by Section 23-3-460".

The first 2010 amendment, 2010 Act No. 212, Section 3, added subsection (C)(23) relating to the federal Sex Offender Registration and Notification Act; and made nonsubstantive changes.

The second 2010 amendment, 2010 Act No. 289, Section 8, inserted paragraph (C)(17) and redesignated paragraphs (C)(17) to (C)(21) as paragraphs (C)(18) to (C)(22).

The 2012 amendment in subsection (C), in item (4), substituted "16-3-655(A)" for "16-3-655(1)"; in item (5), added "(16-3-655(B))" and substituted "16-3-655(B)(2)" for "16-3-655(3)"; added item (6) relating to criminal sexual conduct with minors in the third degree; deleted former item (11) relating to committing or attempting lewd act upon child under 16; renumbered former items (7) through (10) as (8) through (11); and made other nonsubstantive changes.

2015 Act No. 7, Section 6.D, in (C)(17), substituted "16-3-2020" for 16-3-930".



Section 23-3-440. Notification of sheriff of offender's release, probation or change of residence; juvenile offenders.

(1) Before an offender's release from the Department of Corrections after completion of the term of imprisonment, from the Department of Juvenile Justice after completion of the term of confinement, or being placed on parole, SLED, based upon information provided by the Department of Corrections, the Department of Juvenile Justice, the Juvenile Parole Board, or the Department of Probation, Parole and Pardon Services, shall notify the sheriff of the county where the offender intends to reside that the offender is being released and has provided an address within the jurisdiction of the sheriff for that county. The Department of Corrections, the Department of Juvenile Justice, the Juvenile Parole Board, and the Department of Probation, Parole and Pardon Services shall provide verbal and written notification to the offender that he must register with the sheriff of the county in which he intends to reside within one business day of his release. Further, the Department of Corrections, the Department of Juvenile Justice, and the Juvenile Parole Board shall obtain descriptive information of the offender, including a current photograph prior to release. The offender's photograph must be provided to SLED before he is released.

(2) Based upon information provided by the Department of Probation, Parole and Pardon Services, SLED shall notify the sheriff of the county where an offender is residing when the offender is sentenced to probation or is a new resident of the State who must be supervised by the department. The Department of Probation, Parole and Pardon Services also shall provide verbal and written notification to the offender that he must register with the sheriff of the county in which he intends to reside. An offender who is sentenced to probation must register within one business day of sentencing. Further, the Department of Probation, Parole and Pardon Services shall obtain descriptive information of the offender, including a current photograph that is to be updated annually prior to expiration of the probation sentence.

(3) Based upon information provided by the Department of Juvenile Justice, or the Juvenile Parole Board SLED shall notify the sheriff of the county where an offender is residing when the offender is released from a Department of Juvenile Justice facility or the Juvenile Parole Board, or when the Department of Juvenile Justice or the Juvenile Parole Board is required to supervise the actions of the juvenile. The Department of Juvenile Justice or the Juvenile Parole Board must provide verbal and written notification to the juvenile and his parent, legal guardian, or custodian that the juvenile must register with the sheriff of the county in which the juvenile resides. The juvenile must register within one business day of his release. The parents or legal guardian of a person under seventeen years of age who is required to register under this chapter must ensure that the person has registered.

(4) The Department of Corrections, the Department of Probation, Parole and Pardon Services, and the Department of Juvenile Justice shall provide to SLED the initial registry information regarding the offender prior to his release from imprisonment or relief of supervision. This information shall be collected in the event the offender fails to register with his county sheriff.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 3.



Section 23-3-450. Offender registration with sheriff; sheriff's notification of local law enforcement agencies.

The offender shall register with the sheriff of each county in which he resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school. To register, the offender must provide information as prescribed by SLED. The sheriff in the county in which the offender resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school shall forward all required registration information to SLED within three business days. A copy of this information must be kept by the sheriff's department. The county sheriff shall ensure that all information required by SLED is secured and shall establish specific times of the day during which an offender may register. An offender shall not be considered to have registered until all information prescribed by SLED has been provided to the sheriff. The sheriff in the county in which the offender resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school shall notify all local law enforcement agencies, including college or university law enforcement agencies, within three business days of an offender who resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school within the local law enforcement agency's jurisdiction.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 4; 2010 Act No. 212, Section 4, eff June 7, 2010.

Effect of Amendment

The 2010 amendment rewrote this section.



Section 23-3-460. Bi-annual registration for life; notification of change of address; notification of local law enforcement agencies.

(A) A person required to register pursuant to this article is required to register biannually for life. For purposes of this article, "biannually" means each year during the month of his birthday and again during the sixth month following his birth month. The person required to register shall register and must reregister at the sheriff's department in each county where he resides, owns real property, is employed, or attends any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school. A person determined by a court to be a sexually violent predator pursuant to state law is required to verify registration and be photographed every ninety days by the sheriff's department in the county in which he resides unless the person is committed to the custody of the State, and verification will be held in abeyance until his release.

(B) A person classified as a Tier III offender by Title I of the federal Adam Walsh Child Protection and Safety Act of 2006 (Pub. L. 109-248), the Sex Offender Registration and Notification Act (SORNA), is required to register every ninety days.

(C) If a person required to register pursuant to this article changes his address within the same county, that person must send written notice of the change of address to the sheriff within three business days of establishing the new residence. If a person required to register under this article owns or acquires real property or is employed within a county in this State, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school, he must register with the sheriff in each county where the real property, employment, or the public or private school is located within three business days of acquiring the real property or attending the public or private school.

(D) If a person required to register pursuant to this article changes his permanent or temporary address into another county in South Carolina, the person must register with the county sheriff in the new county within three business days of establishing the new residence. The person also must provide written notice within three business days of the change of address in the previous county to the sheriff with whom the person last registered. For purposes of this subsection, "temporary address" or "residence" means the location of the individual's home or other place where the person habitually lives or resides, or where the person lives or resides for a period of ten or more consecutive days. For purposes of this subsection, "habitually lives or resides" means locations at which the person lives with some regularity.

(E) A person required to register pursuant to this article and who is employed by, attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and any vocational, technical, or occupational school, must provide written notice within three business days of each change in attendance, enrollment, volunteer status, intern status, employment, or vocation status at any public or private school in this State. For purposes of this subsection, "employed and carries on a vocation" means employment that is full time or part time for a period of time exceeding fourteen days or for an aggregate period of time exceeding thirty days during a calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit; and "student" means a person who is enrolled on a full-time or part-time basis, in a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school.

(F) If a person required to register pursuant to this article moves outside of South Carolina, the person must provide written notice within three business days of the change of address to a new state to the county sheriff with whom the person last registered.

(G) A person required to register pursuant to this article who moves to South Carolina from another state establishes residence, acquires real property, is employed in, or attends, is enrolled, volunteers, interns, is employed by, or carries on a vocation at a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school in South Carolina, and is not under the jurisdiction of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Department of Juvenile Justice, or the Juvenile Parole Board at the time of moving to South Carolina must register within three business days of establishing residence, acquiring real property, gaining employment, attending or enrolling, volunteering or interning, being employed by, or carrying on a vocation at a public or private school in this State.

(H) The sheriff of the county in which the person resides must forward all changes to any information provided by a person required to register pursuant to this article to SLED within three business days.

(I) A sheriff who receives registration information, notification of change of permanent or temporary address, or notification of change in employment, or attendance, enrollment, employment, volunteer status, intern status, or vocation status at a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school, must notify all local law enforcement agencies, including college or university law enforcement agencies, within three business days of an offender whose permanent or temporary address, real property, or public or private school is within the local law enforcement agency's jurisdiction.

(J) The South Carolina Department of Motor Vehicles, shall inform, in writing, any new resident who applies for a driver's license, chauffeur's license, vehicle tag, or state identification card of the obligation of sex offenders to register. The department also shall inform, in writing, a person renewing a driver's license, chauffeur's license, vehicle tag, or state identification card of the requirement for sex offenders to register.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2001 Act No. 107, Section 4; 2002 Act No. 310, Section 3; 2005 Act No. 141, Section 5; 2006 Act No. 342, Section 4, eff July 1, 2006; 2010 Act No. 212, Section 5, eff June 7, 2010.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

Effect of Amendment

The 2006 amendment, in subsection (A), in the first sentence substituted "bi-annually" for "annually" and "during the month of his birthday and again during the sixth month following his birth month" for "within thirty days after the anniversary date of the offender's last registration" and in the second sentence substituted "person required to register shall register and must reregister" for "offender shall register"; and made nonsubstantive and conforming amendments throughout.

The 2010 amendment rewrote this section.



Section 23-3-465. Residence in campus student housing.

Any person required to register under this article is prohibited from living in campus student housing at a public institution of higher learning supported in whole or in part by the State.

HISTORY: 2005 Act No. 94, Section 2.



Section 23-3-470. Failure to register or provide required notifications; penalties.

(A) It is the duty of the offender to contact the sheriff in order to register, provide notification of change of permanent or temporary address, or notification of change of employment, or in attendance, enrollment, employment, volunteer status, intern status, or vocation status at any public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and any vocational, technical, or occupational school. If an offender fails to register, provide notification of change of address, or notification of permanent or temporary change in employment, or attendance, enrollment, employment, volunteer status, intern status, or vocation status at any public or private school, as required by this article, he must be punished as provided in subsection (B).

(B)(1) A person convicted for a first offense is guilty of a misdemeanor and may be fined not more than one thousand dollars, or imprisoned for not more than three hundred sixty-six days, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, or any other provision of law, a first offense may be tried in magistrates court.

(2) A person convicted for a second offense is guilty of a misdemeanor and must be imprisoned for a mandatory period of three hundred sixty-six days, no part of which shall be suspended nor probation granted.

(3) A person convicted for a third or subsequent offense is guilty of a felony and must be imprisoned for a mandatory period of five years, three years of which shall not be suspended nor probation granted.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 6; 2008 Act No. 333, Section 2, eff June 16, 2009; 2010 Act No. 212, Section 6, eff June 7, 2010.

Editor's Note

2008 Act No. 333, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and ninety days after the State Law Enforcement Division has certified that sex offender mapping software has been implemented."

2009 Act No. 77, Section 2 provides as follows:

"SECTION 2 of Act 333 of 2008 shall take effect upon approval of this act by the Governor. All other sections of Act 333 of 2008 shall take effect as provided in SECTION 4 of Act 333 of 2008."

Effect of Amendment

The 2008 amendment, in paragraph (B)(1), substituted "may be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both" for "must be imprisoned for a mandatory period of ninety days, no part of which shall be suspended nor probation granted".

The 2010 amendment rewrote this section.



Section 23-3-475. Registering with false information; penalties.

(A) Anyone who knowingly and wilfully gives false information when registering as an offender pursuant to this article must be punished as provided in subsection (B).

(B)(1) A person convicted for a first offense is guilty of a misdemeanor and may be fined not more than one thousand dollars, or imprisoned for not more than three hundred sixty-six days, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, or any other provision of law, a first offense may be tried in magistrates court.

(2) A person convicted for a second offense is guilty of a misdemeanor and must be imprisoned for a mandatory period of three hundred sixty-six days, no part of which shall be suspended nor probation granted.

(3) A person convicted for a third or subsequent offense is guilty of a felony and must be imprisoned for a mandatory period of five years, three years of which shall not be suspended nor probation granted.

HISTORY: 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2010 Act No. 212, Section 7, eff June 7, 2010.

Effect of Amendment

The 2010 amendment rewrote subsection (B)(1); and, in subsection (B)(2), substituted "three hundred sixty-six days," for "one year" following "a mandatory period of".



Section 23-3-480. Notice of duty to register; what constitutes; registration following charge of failure to register not a defense.

(A) An arrest on charges of failure to register, service of an information or complaint for failure to register, or arraignment on charges of failure to register constitutes actual notice of the duty to register. A person charged with the crime of failure to register who asserts as a defense the lack of notice of the duty to register shall register immediately following actual notice through arrest, service, or arraignment. Failure to register after notice as required by this article constitutes grounds for filing another charge of failure to register. Registering following arrest, service, or arraignment on charges does not relieve the offender from the criminal penalty for failure to register before the filing of the original charge.

(B) Section 23-3-470 shall not apply to a person convicted of an offense provided in Section 23-3-430 prior to July 1, 1994, and who was released from custody prior to July 1, 1994, unless the person has been served notice of the duty to register by the sheriff of the county in which the person resides. This person shall register within ten days of the notification of the duty to register.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



Section 23-3-490. Public inspection of offender registry.

(A) Information collected for the offender registry is open to public inspection, upon request to the county sheriff. A sheriff must release information regarding persons required to register under this article to a member of the public if the request is made in writing, on a form prescribed by SLED. The sheriff must provide the person making the request with the full names of the registered sex offenders, any aliases, any other identifying physical characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, and the date, city, and state of conviction. A photocopy of a current photograph must also be provided. The sheriff must provide to a newspaper with general circulation within the county a listing of the registry for publication.

A sheriff who provides the offender registry for publication or a newspaper which publishes the registry, or any portion of it, is not liable and must not be named as a party in an action to recover damages or seek relief for errors or omissions in the publication of the offender registry; however, if the error or omission was done intentionally, with malice, or in bad faith the sheriff or newspaper is not immune from liability.

(B) A person may request on a form prescribed by SLED a list of registered sex offenders residing in a city, county, or zip code zone or a list of all registered sex offenders within the State from SLED. A person may request information regarding a specific person who is required to register under this article from SLED if the person requesting the information provides the name or address of the person about whom the information is sought. SLED shall provide the person making the request with the full names of the requested registered sex offenders, any aliases, any other identifying physical characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, and the date, city, and state of conviction. The State Law Enforcement Division may charge a reasonable fee to cover the cost of copying and distributing sex offender registry lists as provided for in this section. These funds must be used for the sole purpose of offsetting the cost of providing sex offender registry lists.

(C) Nothing in subsection (A) prohibits a sheriff from disseminating information contained in subsection (A) regarding persons who are required to register under this article if the sheriff or another law enforcement officer has reason to believe the release of this information will deter criminal activity or enhance public safety. The sheriff shall notify the principals of public and private schools, and the administrator of child day care centers and family day care centers of any offender whose address is within one-half mile of the school or business.

(D) For purposes of this article, information on a person adjudicated delinquent in family court for an offense listed in Section 23-3-430 must be made available to the public in accordance with the following provisions:

(1) If a person has been adjudicated delinquent for committing any of the following offenses, information must be made available to the public pursuant to subsections (A) and (B):

(a) criminal sexual conduct in the first degree (Section 16-3-652);

(b) criminal sexual conduct in the second degree (Section 16-3-653);

(c) criminal sexual conduct with minors, first degree (Section 16-3-655(A));

(d) criminal sexual conduct with minors, second degree (Section 16-3-655(B));

(e) engaging a child for sexual performance (Section 16-3-810);

(f) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(g) kidnapping (Section 16-3-910); or

(h) trafficking in persons (Section 16-3-2020) except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense.

(2) Information shall only be made available, upon request, to victims of or witnesses to the offense, public or private schools, child day care centers, family day care centers, businesses or organizations that primarily serve children, women, or vulnerable adults, as defined in Section 43-35-10(11), for persons adjudicated delinquent for committing any of the following offenses:

(a) criminal sexual conduct in the third degree (Section 16-3-654);

(b) criminal sexual conduct: assaults with intent to commit (Section 16-3-656);

(c) criminal sexual conduct with a minor: assaults with intent to commit (Section 16-3-656);

(d) criminal sexual conduct with minors, third degree (Section 16-3-655(C));

(e) peeping (Section 16-17-470);

(f) incest (Section 16-15-20);

(g) buggery (Section 16-15-120);

(h) violations of Article 3, Chapter 15 of Title 16 involving a minor, which violations are felonies; or

(i) indecent exposure.

(3) A person who is under twelve years of age at the time of his adjudication, conviction, guilty plea, or plea of nolo contendere for a first offense of any offense listed in Section 23-3-430(C) shall be required to register pursuant to the provisions of this chapter; however, the person's name or any other information collected for the offender registry shall not be made available to the public.

(4) A person who is under twelve years of age at the time of his adjudication, conviction, guilty plea, or plea of nolo contendere for any offense listed in Section 23-3-430(C) and who has a prior adjudication, conviction, guilty plea, or plea of nolo contendere for any offense listed in Section 23-3-430(C) shall be required to register pursuant to the provisions of this chapter, and all registry information concerning that person shall be made available to the public pursuant to items (1) and (2).

(5) Nothing in this section shall prohibit the dissemination of all registry information to law enforcement.

(E) For purposes of this section, use of computerized or electronic transmission of data or other electronic or similar means is permitted.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 1999 Act No. 110, Section 2; 2010 Act No. 289, Section 9, eff June 11, 2010; 2012 Act No. 255, Section 6, eff June 18, 2012; 2015 Act No. 7 (S.196), Section 6.E, eff April 2, 2015.

Effect of Amendment

The 2010 amendment added subparagraph (D)(1)(h), relating to trafficking in persons.

The 2012 amendment substituted "16-3-655(A)" for "16-3-655(1)" in subsection (D)(1)(c); substituted "16-3-655(B)" for "16-3-655(2) and (3)" in subsection (D)(1)(d); and in subsection (D)(2)(D), substituted "criminal sexual conduct with minors, third degree (Section 16-3-655(C))" for "committing or attempting lewd act upon child under sixteen (Section 16-15-140)".

2015 Act No. 7, Section 6.E, in (D)(1)(h), substituted "16-3-2020" for 16-3-930".



Section 23-3-500. Psychiatric or psychological treatment for children adjudicated for certain sex offenses.

A court must order that a child under twelve years of age who is convicted of, pleads guilty or nolo contendere to, or is adjudicated for an offense listed in Section 23-3-430(C) be given appropriate psychiatric or psychological treatment to address the circumstances of the offense for which the child was convicted, pled guilty or nolo contendere, or adjudicated.

HISTORY: 1998 Act No. 384, Section 1.



Section 23-3-510. Persons committing criminal offenses using sex offender registry information; punishment.

A person who commits a criminal offense using information from the sex offender registry disclosed to him pursuant to Section 23-3-490, upon conviction, must be punished as follows:

(1) For a misdemeanor offense, the maximum fine prescribed by law for the offense may be increased by not more than one thousand dollars, and the maximum term of imprisonment prescribed by law for the offense may be increased by not more than six months.

(2) For a felony offense, the maximum term of imprisonment prescribed by law for the offense may be increased by not more than five years.

HISTORY: 1998 Act No. 384, Section 1.



Section 23-3-520. Immunity of public officials, employees, and agencies for acts or omissions under this article; exceptions; duties regarding disclosure of information.

(A) An appointed or elected public official, public employee, or public agency is immune from civil liability for damages for any act or omission under this article unless the official's, employee's, or agency's conduct constitutes gross negligence.

(B) Nothing in this chapter imposes an affirmative duty on a person to disclose to a member of the public information from the sex offender registry other than on those persons responsible for providing registry information pursuant to their official duties as provided for in this chapter.

(C) Nothing in this section may be construed to mean that information regarding persons on the sex offender registry is confidential except as otherwise provided by law.

HISTORY: 1998 Act No. 384, Section 1.



Section 23-3-525. Notice by real estate brokerage about obtaining sex offender registry information.

A real estate brokerage and its affiliated licensees is immune from liability for any act or omission related to the disclosure of information under this chapter if the brokerage or its affiliated licensees in a timely manner provides to its clients and customers written notice that they may obtain information about the sex offender registry and persons registered with the registry by contacting the county sheriff. The notice may be included as part of a listing agreement, buyer representation agreement, or sales agreement.

HISTORY: 2005 Act No. 141, Section 7.



Section 23-3-530. Protocol manual for sex offender registry; contents.

The State Law Enforcement Division shall develop and maintain a protocol manual to be used by contributing agencies in the administration of the sex offender registry. The protocol manual must include, but is not limited to, the following:

(1) procedures for the verification of addresses by the sheriff's department in the county where the person resides; and

(2) specific requirements for registration and reregistration including, but not limited to, the following:

(a) the name, social security number, age, race, sex, date of birth, height, weight, hair and eye color; address of permanent residence, address of current temporary residence, within the State or out of state, including rural route address and post office box, which may not be provided instead of a physical residential address; date and place of employment; vehicle make, model, color, and license tag number, including work vehicles that are used the majority of the employee's work time, and the permanent or frequent location where all vehicles are kept; fingerprints and palm prints; Internet identifiers; passport and immigration documents; and a photograph;

(b) the name, address, and county of each institution of higher learning, including the specific campus location, if the person is enrolled, employed, volunteers, interns, or carries on a vocation there;

(c) the vehicle identification number, license tag number, registration number, and a description, including the color scheme, if the person lives in a motor vehicle, trailer, mobile home, or manufactured home and the permanent or frequent location where all vehicles, trailers, mobile homes, and manufactured homes are kept;

(d) the hull identification number, the manufacturer's serial number, the name of the vessel, live-aboard vessel, or houseboat, the registration number, and a description of the color scheme, if the person lives in a vessel, live-aboard vessel, or houseboat; and

(e) the tail number, manufacturer's serial number, and model of any aircraft, and a description of the aircraft, including the color scheme, and the permanent or frequent location where all aircraft are kept, if the person owns or operates an aircraft.

HISTORY: 1999 Act No. 110, Section 1; 2006 Act No. 342, Section 5, eff July 1, 2006; 2010 Act No. 212, Section 8, eff June 7, 2010.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

Effect of Amendment

The 2006 amendment added items (1) and (2) setting forth required contents.

The 2010 amendment rewrote subsection (2).



Section 23-3-535. Limitation on places of residence of certain sex offenders; exceptions; violations; local government ordinances; school districts required to provide certain information.

(A) As contained in this section:

(1) "Children's recreational facility" means a facility owned and operated by a city, county, or special purpose district used for the purpose of recreational activity for children under the age of eighteen.

(2) "Daycare center" means an arrangement where, at any one time, there are three or more preschool-age children, or nine or more school-age children receiving child care.

(3) "School" does not include a home school or an institution of higher education.

(4) "Within one thousand feet" means a measurement made in a straight line, without regard to intervening structures or objects, from the nearest portion of the property on which the sex offender resides to the nearest property line of the premises of a school, daycare center, children's recreational facility, park, or public playground, whichever is closer.

(B) It is unlawful for a sex offender who has been convicted of any of the following offenses to reside within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground:

(1) criminal sexual conduct with a minor, first degree;

(2) criminal sexual conduct with a minor, second degree;

(3) assault with intent to commit criminal sexual conduct with a minor;

(4) kidnapping a person under eighteen years of age; or

(5) trafficking in persons of a person under eighteen years of age except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense.

(C) This section does not apply to a sex offender who:

(1) resided within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground before the effective date of this act;

(2) resided within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground on property the sex offender owned before the sex offender was charged with any of the offenses enumerated in subsection (B);

(3) resides within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground as a result of the establishment of a new school, daycare center, children's recreational facility, park, or public playground;

(4) resides in a jail, prison, detention facility, group home for persons under the age of twenty-one licensed by the Department of Social Services, residential treatment facility for persons under the age of twenty-one licensed by the Department of Health and Environmental Control, or other holding facility, including a mental health facility;

(5) resides in a homeless shelter for no more than one year, a group home for persons under the age of twenty-one licensed by the Department of Social Services, or a residential treatment facility for persons under the age of twenty-one licensed by the Department of Health and Environmental Control, and the site was purchased by the organization prior to the effective date of this act;

(6) resides in a community residential care facility, as defined in Section 44-7-130(6); or

(7) resides in a nursing home, as defined in Section 44-7-130(13).

(D) If upon registration of a sex offender, or at any other time, a local law enforcement agency determines that a sex offender is in violation of this section, the local law enforcement agency must, within thirty days, notify the sex offender of the violation, provide the sex offender with a list of areas in which the sex offender is not permitted to reside, and notify the sex offender that the sex offender has thirty days to vacate the residence. If the sex offender fails to vacate the residence within thirty days, the sex offender must be punished as follows:

(1) for a first offense, the sex offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than thirty days, or fined not more than five hundred dollars, or both;

(2) for a second offense, the sex offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years, or fined not more than one thousand dollars, or both;

(3) for a third or subsequent offense, the sex offender is guilty of a felony and, upon conviction, must be imprisoned for not more than five years, or fined not more than five thousand dollars, or both.

(E) A local government may not enact an ordinance that:

(1) contains penalties that exceed or are less lenient than the penalties contained in this section; or

(2) expands or contracts the boundaries of areas in which a sex offender may or may not reside as contained in subsection (B).

(F)(1) At the beginning of each school year, each school district must provide:

(a) the names and addresses of every sex offender who resides within one thousand feet of a school bus stop within the school district to the parents or guardians of a student who boards or disembarks a school bus at a stop covered by this subsection; or

(b) the hyperlink to the sex offender registry web site on the school district's web site for the purpose of gathering this information.

(2) Local law enforcement agencies must check the school districts' web sites to determine if each school district has complied with this subsection. If a hyperlink does not appear on a school district web site, the local law enforcement agency must contact the school district to confirm that the school district has provided the parents or guardians with the names and addresses of every sex offender who resides within one thousand feet of a school bus stop within the school district. If the local law enforcement agency determines that this information has not been provided, the local law enforcement agency must inform the school district that it is in violation of this subsection. If the school district does not comply within thirty days after notice of its violation, the school district is subject to equitable injunctive relief and, if the plaintiff prevails, the district shall pay the plaintiff's attorney's fees and costs.

HISTORY: 2008 Act No. 333, Section 1, eff June 16, 2008; 2009 Act No. 77, Section 1, eff June 16, 2009; 2010 Act No. 289, Section 10, eff June 11, 2010.

Editor's Note

2008 Act No. 333, Section 4, provides as follows:

"This act takes effect upon approval by the Governor and ninety days after the State Law Enforcement Division has certified that sex offender mapping software has been implemented."

2009 Act No. 77, Section 2 provides as follows:

"SECTION 2 of Act 333 of 2008 shall take effect upon approval of this act by the Governor. All other sections of Act 333 of 2008 shall take effect as provided in SECTION 4 of Act 333 of 2008."

Effect of Amendment

The 2009 amendment, in subsection (E), designated paragraph (1) and added paragraph (2) relating to changing the boundaries in which a sex offender may or may not reside.

The 2010 amendment added paragraph (B)(5), relating to trafficking in persons.



Section 23-3-540. Electronic monitoring; reporting damage to or removing monitoring device; penalty.

(A) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), the court must order that the person, upon release from incarceration, confinement, commitment, institutionalization, or when placed under the supervision of the Department of Probation, Parole and Pardon Services shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(B) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person for any other offense listed in subsection (G), the court may order that the person upon release from incarceration, confinement, commitment, institutionalization, or when placed under the supervision of the Department of Probation, Parole and Pardon Services shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(C) A person who is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and who violates a term of probation, parole, community supervision, or a community supervision program must be ordered by the court or agency with jurisdiction to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(D) A person who is required to register pursuant to this article for any other offense listed in subsection (G), and who violates a term of probation, parole, community supervision, or a community supervision program, may be ordered by the court or agency with jurisdiction to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(E) A person who is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and who violates a provision of this article, must be ordered by the court to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(F) A person who is required to register pursuant to this article for any other offense listed in subsection (G), and who violates a provision of this article, may be ordered by the court to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(G) This section applies to a person who has been:

(1) convicted of, pled guilty or nolo contendere to, or been adjudicated delinquent for any of the following offenses:

(a) criminal sexual conduct with a minor in the first degree (Section 16-3-655(A));

(b) criminal sexual conduct with a minor in the second degree (Section 16-3-655(B)). If evidence is presented at the criminal proceeding and the court makes a specific finding on the record that the conviction obtained for this offense resulted from illicit consensual sexual conduct, as contained in Section 16-3-655(B)(2), provided the offender is eighteen years of age or less, or consensual sexual conduct between persons under sixteen years of age, then the convicted person is not required to be electronically monitored pursuant to the provisions of this section;

(c) criminal sexual conduct with a minor in the third degree (Section 16-3-655(C));

(d) engaging a child for sexual performance (Section 16-3-810);

(e) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(f) criminal sexual conduct: assaults with intent to commit (Section 16-3-656) involving a minor;

(g) violations of Article 3, Chapter 15, Title 16 involving a minor;

(h) kidnapping (Section 16-3-910) of a person under eighteen years of age except when the offense is committed by a parent;

(i) trafficking in persons (Section 16-3-2020) of a person under eighteen years of age except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense; or

(2) ordered as a condition of sentencing to be included in the sex offender registry pursuant to Section 23-3-430(D) for an offense involving a minor, except that the provisions of this item may not be construed to apply to a person eighteen years of age or less who engages in illicit but consensual sexual conduct with another person who is at least fourteen years of age as provided in Section 16-3-655(B)(2).

(H) The person shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device for the duration of the time the person is required to remain on the sex offender registry pursuant to the provisions of this article, unless the person is committed to the custody of the State. Ten years from the date the person begins to be electronically monitored, the person may petition the chief administrative judge of the general sessions court for the county in which the person was ordered to be electronically monitored for an order to be released from the electronic monitoring requirements of this section. The person shall serve a copy of the petition upon the solicitor of the circuit and the Department of Probation, Parole and Pardon Services. The court must hold a hearing before ordering the person to be released from the electronic monitoring requirements of this section, unless the court denies the petition because the person is not eligible for release or based on other procedural grounds. The solicitor of the circuit, the Department of Probation, Parole and Pardon Services, and any victims, as defined in Article 15, Chapter 3, Title 16, must be notified of any hearing pursuant to this subsection and must be given an opportunity to testify or submit affidavits in response to the petition. If the court finds that there is clear and convincing evidence that the person has complied with the terms and conditions of the electronic monitoring and that there is no longer a need to electronically monitor the person, then the court may order the person to be released from the electronic monitoring requirements of this section. If the court denies the petition or refuses to grant the order, then the person may refile a new petition every five years from the date the court denies the petition or refuses to grant the order. A person may not petition the court if the person is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C).

(I) The person shall follow instructions provided by the Department of Probation, Parole and Pardon Services to maintain the active electronic monitoring device in working order. Incidental damage or defacement of the active electronic monitoring device must be reported to the Department of Probation, Parole and Pardon Services within two hours. A person who fails to comply with the reporting requirement of this subsection is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years.

(J) The person shall abide by other terms and conditions set forth by the Department of Probation, Parole and Pardon Services with regard to the active electronic monitoring device and electronic monitoring program.

(K) The person must be charged for the cost of the active electronic monitoring device and the operation of the active electronic monitoring device for the duration of the time the person is required to be electronically monitored. The Department of Probation, Parole and Pardon Services may exempt a person from the payment of a part or all of the cost during a part or all of the duration of the time the person is required to be electronically monitored, if the Department of Probation, Parole and Pardon Services determines that exceptional circumstances exist such that these payments cause a severe hardship to the person. The payment of the cost must be a condition of supervision of the person and a delinquency of two months or more in making payments may operate as a violation of a term or condition of the electronic monitoring. All fees generated by this subsection must be retained by the Department of Probation, Parole and Pardon Services, carried forward, and applied to support the active electronic monitoring of sex offenders.

(L) A person who intentionally removes, tampers with, defaces, alters, damages, or destroys an active electronic monitoring device is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years. This subsection does not apply to a person or agent authorized by the Department of Probation, Parole and Pardon Services to perform maintenance and repairs to the active electronic monitoring devices.

(M) A person who completes his term of incarceration and the maximum term of probation, parole, or community supervision and who wilfully violates a term or condition of electronic monitoring, as ordered by the court or determined by the Department of Probation, Parole and Pardon Services is guilty of a felony and, upon conviction, must be sentenced in accordance with the provisions of Section 23-3-545.

(N) The Department of Corrections shall notify the Department of Probation, Parole and Pardon Services of the projected release date of an inmate serving a sentence, as described in this section, at least one hundred eighty days in advance of the person's release from incarceration. For a person sentenced to one hundred eighty days or less, the Department of Corrections shall immediately notify the Department of Probation, Parole and Pardon Services.

(O) When an inmate serving a sentence as described in this section is released on electronic monitoring, a victim who has previously requested notification and the sheriff's office in the county where the person is to be released must be notified in accordance with the requirements of Article 15, Chapter 3, Title 16.

(P) As used in this section, "active electronic monitoring device" means an all body worn device that is not removed from the person's body utilized by the Department of Probation, Parole and Pardon Services in conjunction with a web-based computer system that actively monitors and records a person's location at least once every minute twenty-four hours a day and that timely records and reports the person's presence near or within a prohibited area or the person's departure from a specified geographic location. In addition, the device must be resistant or impervious to unintentional or wilful damages. The South Carolina Criminal Justice Academy may offer training to officers of the Department of Probation, Parole and Pardon Services regarding the utilization of active electronic monitoring devices. In areas of the State where cellular coverage requires the use of an alternate device, the Department of Probation, Parole and Pardon Services may use an alternate device.

(Q) Except for juveniles released from the Department of Corrections, all juveniles adjudicated delinquent in family court, who are required to be monitored pursuant to the provisions of this article by the Department of Probation, Parole and Pardon Services, or who are ordered by a court to be monitored must be supervised, while under the jurisdiction of the family court or Board of Juvenile Parole, by the Department of Juvenile Justice. The Department of Probation, Parole and Pardon Services shall report to the Department of Juvenile Justice all violations of the terms or conditions of electronic monitoring for all juveniles supervised by the department, for as long as the family court or Juvenile Parole Board has jurisdiction over the juvenile. If the Department of Juvenile Justice determines that a juvenile has violated a term or condition of electronic monitoring, the department shall immediately notify local law enforcement of the violation.

HISTORY: 2005 Act No. 141, Section 8; 2006 Act No. 342, Section 6, eff July 1, 2006; 2006 Act No. 346, Section 3, eff July 1, 2006; 2008 Act No. 335, Sections 15, 20, eff June 16, 2008; 2010 Act No. 289, Section 11, eff June 11, 2010; 2012 Act No. 255, Section 7, eff June 18, 2012; 2015 Act No. 7 (S.196), Section 6.F, eff April 2, 2015.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

2006 Act No. 346, Section 6, provides as follows:

"The General Assembly is aware that this act amends sections of the South Carolina Code of Laws that are also amended in S.1267 of 2006 [Act 342], and it is the intent of the General Assembly that the provisions of this act control in their entirety as to those code sections."

Effect of Amendment

Both 2006 amendments rewrote this section; see Editor's Note for provision stating that the second amendment [ by Act No. 346] controls.

The 2008 amendment deleted paragraph (M)(2) relating to admissibility of information gathered by a probation agent and deleted the designation of paragraph (M)(1); and rewrote subsection (P) defining active electronic monitoring device.

The 2010 amendment added subparagraph (G)(1)(i), relating to trafficking in persons.

The 2012 amendment in subsections (A), (C), (E), (G), and (H), substituted references to criminal sexual conduct with a minor in the third degree for committing or attempting a lewd act upon a child under 16; and made other nonsubstantive changes.

2015 Act No. 7, Section 6.F, in (G)(1)(i), substituted "16-3-2020" for 16-3-930".



Section 23-3-545. Effect of conviction of wilfully violating term or condition of active electronic monitoring.

(A) If a person is convicted of wilfully violating a term or condition of active electronic monitoring pursuant to Section 23-3-540(M), the court may impose other terms and conditions considered appropriate and may continue the person on active electronic monitoring, or the court may revoke the active electronic monitoring and impose a sentence of up to ten years for the violation. A person who is incarcerated for a revocation is eligible to earn work credits, education credits, good conduct credits, and other credits which would reduce the sentence for the violation to the same extent he would have been eligible to earn credits on a sentence of incarceration for the underlying conviction. A person who is incarcerated for a revocation pursuant to the provisions of this subsection is not eligible for parole.

(B) If a person's electronic monitoring is revoked by the court and the court imposes a period of incarceration for the revocation, the person must be placed back on active electronic monitoring when the person is released from incarceration.

(C) A person may be sentenced for successive revocations, with each revocation subject to a ten-year sentence. The maximum aggregate amount of time the person may be required to serve when sentenced for successive revocations may not exceed the period of time the person is required to remain on the sex offender registry.

HISTORY: 2006 Act No. 346, Section 4, eff July 1, 2006.

Editor's Note

2006 Act No. 346, Section 9, provides as follows:

"This act takes effect on July 1, 2006, except that the provisions of Section 3 [amending this section] regarding the requirements of active electronic monitoring of certain offenders by the Department of Probation, Parole and Pardon Services does not take effect until the General Assembly funds the department to the extent necessary to implement those provisions."



Section 23-3-550. Assisting or harboring unregistered sex offender; penalty.

(A) A person who has reason to believe that a person required to register pursuant to the provisions of this article is not complying or has not complied with the requirements of this article, with the intent to assist or harbor the person required to register in eluding a law enforcement agency, is guilty of the offense of assisting or harboring an unregistered sex offender, if the person:

(1) withholds information from or does not notify the law enforcement agency of the noncompliance of the provisions of this article by the person required to register, and, if known, the location of this person;

(2) harbors, attempts to harbor, or assists another person in harboring or attempting to harbor the person required to register;

(3) conceals, attempts to conceal, or assists another in concealing or attempting to conceal the person required to register; or

(4) provides information known to be false to a law enforcement agency regarding the person required to register.

(B) A person who knowingly and wilfully violates the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years.

HISTORY: 2005 Act No. 141, Section 9; 2006 Act No. 342, Section 7, eff July 1, 2006.

Editor's Note

2006 Act No. 342, Section 1, provides as follows:

"This act may be cited as the 'Sex Offender Accountability and Protection of Minors Act of 2006'."

Effect of Amendment

The 2006 amendment added subsection (A) and designated the existing text as subsection (B), substituting "violates the provisions of subsection (A)" for "protects, harbors, or conceals an offender who the person knows is not in compliance with the requirements of this article".



Section 23-3-555. Internet account, access provider, identifiers reporting requirements; notification of change; failure to comply; punishment; information provided to interactive computer services; judicial limitations on Internet usage by certain registered sex offenders.

(A) As used in this section:

(1) "Interactive computer service" means an information service, system, or access software provider that offers users the capability of generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via an Internet access provider, including a service or system that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(2) "Internet access provider" means a business, organization, or other entity providing directly to consumers a computer and communications facility through which a person may obtain access to the Internet. An Internet access provider does not include a business, organization, or other entity that provides only telecommunications services, cable services, or video services, or any system operated or services offered by a library or educational institution.

(3) "Internet identifier" means an electronic mail address, user name, screen name, or similar identifier used for the purpose of Internet forum discussions, Internet chat room discussions, instant messaging, social networking, or similar Internet communication.

(B)(1) A sex offender who is required to register with the sex offender registry pursuant to this article must provide, upon registration and each reregistration, information regarding the offender's Internet accounts with Internet access providers and the offender's Internet identifiers.

(2) A sex offender who is required to register with the sex offender registry pursuant to this article and who changes an Internet account with an Internet access provider or changes an Internet identifier must send written notice of the change to the appropriate sheriff within three business days of changing the Internet account or Internet identifier. A sheriff who receives notification of change of an Internet account or Internet identifier must notify the South Carolina Law Enforcement Division (SLED) within three business days.

(3) A sex offender who fails to provide Internet account or Internet identifier information, or who fails to provide notification of change of an Internet account or an Internet identifier, must be punished as provided for in Section 23-3-470. An offender who knowingly and wilfully gives false information regarding an Internet account or Internet identifier must be punished as provided for in Section 23-3-475.

(C)(1) An interactive computer service may request from SLED, on a form prescribed by SLED, a list of all registered sex offenders or information regarding specific registered sex offenders. In order to receive such information, the interactive computer service must provide identifying information as prescribed by SLED, including, but not limited to, the name, address, telephone number, legal nature, and corporate form of the interactive computer service.

(2) SLED must release information requested by an interactive computer service, including, but not limited to, the full names of the registered sex offenders, any aliases, any other identifying characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, the date, city, and state of conviction, and any Internet identifiers. A photocopy of a current photograph also must be provided.

(3) SLED may charge a reasonable fee to cover the cost of copying and distributing information as provided for in this section. These funds must be used for the sole purpose of offsetting the cost of providing such information.

(4) SLED is not liable and must not be named as a party in an action to recover damages or seek relief for errors or omissions related to the distribution of information pursuant to this section; however, if the error or omission was done intentionally, with malice, or in bad faith, SLED is not immune from liability.

(5) The interactive computer service may use the information obtained from SLED to prescreen persons wanting to register for its service, identify sex offenders wanting to register for its service or using its service, prevent sex offenders from registering for its service, block sex offenders from using its service, disable sex offenders from using its service, remove sex offenders from its service, or to advise law enforcement or other governmental entities of potential violations of law or threats to public safety. An interactive computer service must not publish or in any way disclose or redisclose any information provided to the interactive computer service by SLED. A person who commits a criminal offense using information disclosed to the person pursuant to this section must be punished as provided for in Section 23-3-510.

(6) An interactive computer service is not liable and must not be named as a party in an action to recover damages or seek relief for:

(a) making or not making a request for information as permitted by this section;

(b) prescreening or not prescreening a person wanting to register for its service;

(c) identifying, blocking, or otherwise preventing a person from registering for its service based on a good faith belief that such person's Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(d) not identifying, blocking, or otherwise preventing a person from registering for its service whose Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(e) identifying, blocking, disabling, removing, or otherwise affecting a user based on a good faith belief that such user's Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(f) not identifying, blocking, disabling, removing, or otherwise affecting a user, whose Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry; or

(g) using or not using the information obtained from SLED to advise law enforcement or other governmental entities of potential violations of law or threats to public safety.

(D) If a person commits a sexual offense in which the victim is under the age of eighteen at the time of the offense or the person reasonably believes is under the age of eighteen at the time of the offense, and the offender is required to register with the sex offender registry for the offense, then, upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere, the judge must order as a condition of probation or parole that the person is prohibited from using the Internet to access social networking websites, communicate with other persons or groups for the purpose of promoting sexual relations with persons under the age of eighteen, and communicate with a person under the age of eighteen when the person is over the age of eighteen. The judge may permit a person to use the Internet to communicate with a person under the age of eighteen when such a person is the parent or guardian of a child under the age of eighteen, or the grandparent of a grandchild under the age of eighteen, and the person is not otherwise prohibited from communicating with the child or grandchild.

HISTORY: 2010 Act No. 212, Section 2, eff June 7, 2010.



Section 23-3-600. Short title.

This article may be cited as the State Deoxyribonucleic Acid Identification Record Database Act.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



Section 23-3-610. State DNA Database established; purpose.

There is established in the South Carolina Law Enforcement Division (SLED) the State Deoxyribonucleic Acid (DNA) Identification Record Database (State DNA Database). The State Law Enforcement Division shall develop DNA profiles on samples for law enforcement purposes and for humanitarian and nonlaw enforcement purposes, as provided for in Section 23-3-640(B).

HISTORY: 1994 Act No. 497, Part II, Section 131A.



Section 23-3-615. Definitions.

As used in this article:

(A) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(B) "DNA profile" means the results of any testing performed on a DNA sample.

(C) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

HISTORY: 2008 Act No. 413, Section 4.B, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."



Section 23-3-620. When DNA samples required.

(A) Following a lawful custodial arrest, the service of a courtesy summons, or a direct indictment for:

(1) a felony offense or an offense that is punishable by a sentence of five years or more; or

(2) eavesdropping, peeping, or stalking, any of which are committed in this State, a person, except for any juvenile, arrested or ordered by a court must provide a saliva or tissue sample from which DNA may be obtained for inclusion in the State DNA Database. Additionally, any person, including any juvenile, ordered to do so by a court, and any juvenile convicted or adjudicated delinquent for an offense contained in items (1) or (2), must provide a saliva or tissue sample from which DNA may be obtained for inclusion in the State DNA Database.

This sample must be taken at a jail, sheriff's office that serves a courtesy summons, courthouse where a direct presentment indictment is served, or detention facility at the time the person is booked and processed into the jail or detention facility following the custodial arrest, or other location when the taking of fingerprints is required prior to a conviction. The sample must be submitted to SLED as directed by SLED. If appropriately trained personnel are not available to take a sample from which DNA may be obtained, the failure of the arrested person to provide a DNA sample shall not be the sole basis for refusal to release the person from custody. An arrested person who is released from custody before providing a DNA sample must provide a DNA sample at a location specified by the law enforcement agency with jurisdiction over the offense on or before the first court appearance.

(B) Unless a sample has already been provided pursuant to the provisions of subsection (A), before a person may be paroled or released from confinement, the person must provide a suitable sample from which DNA may be obtained for inclusion in the State DNA Database.

(C) An agency having custody of an offender who is required to provide a DNA sample pursuant to subsection (B) must notify SLED at least three days, excluding weekends and holidays, before the person is paroled or released from confinement.

(D) Unless a sample has already been provided pursuant to the provisions of subsection (A), before a person is released from confinement or released from the agency's jurisdiction, a suitable sample from which DNA may be obtained for inclusion in the State DNA Database must be provided as a condition of probation or parole.

(E) A person required to provide a sample pursuant to this section may be required to provide another sample if the original sample is lost, damaged, contaminated, or unusable for examination prior to the creation of a DNA record or DNA profile suitable for inclusion in the State DNA Database.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2000 Act No. 396, Section 4; 2001 Act No. 99, Section 1; 2004 Act No. 230, Section 1; 2008 Act No. 413, Section 4.C, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment rewrote this section.



Section 23-3-625. DNA samples of missing persons.

Family members of a missing person may submit DNA samples to the State Law Enforcement Division (SLED). If the person is missing thirty days after a missing person report has been submitted to the Missing Person Information Center, SLED must conduct DNA identification, typing, and testing on the family members' samples. SLED may, within its discretion, conduct DNA identification, typing, and testing on the family members' samples prior to thirty days if SLED determines that such DNA identification, typing, and testing is necessary. If SLED does not have the technology necessary for a particular method of DNA identification, typing, or testing, SLED may submit the DNA samples to a Combined DNA Indexing System (CODIS) laboratory that has the appropriate technology. The results of the identification, typing, and testing must be entered into CODIS.

HISTORY: 2008 Act No. 413, Section 3.B, eff October 21, 2008.

Editor's Note

2008 Act No. 413, Section 3.A provides as follows:

"This SECTION may be referred to and cited as the 'Unidentified Human Remains DNA Database Act'."

SECTION 3A This SECTION may be referred to and cited as the "Unidentified Human Remains DNA Database Act".

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."



Section 23-3-630. Persons authorized to take DNA sample; immunity from liability.

(A) Only an appropriately trained person may take a sample from which DNA may be obtained.

(B) A person taking a sample pursuant to this article is immune from liability if the sample was taken according to recognized procedures. However, no person is relieved from liability for negligence in the taking of a sample.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 2; 2008 Act No. 413, Section 4.D, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment, in subsection (A), substituted "an appropriately trained person" for "a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory technician, or other appropriately trained health care worker"; and, in subsection (B), in the first sentence deleted "medical" preceding "procedures", and in the second sentence substituted "a sample" for "any blood sample".



Section 23-3-635. DNA identification, typing, and testing of unidentified person's tissue and fluid samples.

Upon notification by the Medical University of South Carolina or other facility preserving the body of an unidentified person that the body remains unidentified after thirty days, the State Law Enforcement Division (SLED) must conduct DNA identification, typing, and testing of the unidentified person's tissue and fluid samples provided to SLED pursuant to Section 17-7-25. SLED may, within its discretion, conduct DNA identification, typing, and testing of the unidentified person's tissue and fluid samples prior to thirty days if SLED determines that such DNA identification, typing, and testing is necessary. The results of the identification, typing, and testing must be entered into the Combined DNA Indexing System.

HISTORY: 2008 Act No. 413, Section 3.C, eff October 21, 2008.

Editor's Note

2008 Act No. 413, Section 3.A provides as follows:

"This SECTION may be referred to and cited as the 'Unidentified Human Remains DNA Database Act'."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."



Section 23-3-640. Specifications, procedures, and equipment; use of DNA profiles; disposition of samples.

(A) Samples must be taken and submitted to SLED pursuant to specifications and procedures developed by SLED in regulation. SLED must conduct DNA identification testing, typing, and analysis in accordance with regulations promulgated by the State Law Enforcement Division on samples received for the purpose of developing a DNA profile, and SLED must use procedures, equipment, supplies, and computer software that are compatible with those used by the Federal Bureau of Investigation.

(B) The DNA profile on a sample may be used:

(1) to develop a convicted offender database to identify suspects in otherwise nonsuspect cases;

(2) to develop a population database when personal identifying information is removed;

(3) to support identification research and protocol development of forensic DNA analysis methods;

(4) to generate investigative leads in criminal investigations;

(5) for quality control or quality assurance purposes, or both;

(6) to assist in the recovery and identification of human remains from mass disasters;

(7) for other humanitarian purposes including identification of missing persons.

(C) The disposition of all samples obtained pursuant to this article is at the discretion of SLED.

(D) SLED must securely store DNA samples. The samples are confidential and must remain in the custody of SLED or a private laboratory designated by SLED if the laboratory's standards for confidentiality and security are at least as stringent as those of SLED.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 3.



Section 23-3-650. Confidentiality of DNA record and profile; availability; wilful disclosure; penalty.

(A) The DNA record and the results of a DNA profile of an individual provided under this article are confidential and must be securely stored, except that SLED must make available the results to federal, state, and local law enforcement agencies and to approved crime laboratories which serve these agencies and to the solicitor or the solicitor's designee upon a written or electronic request and in furtherance of an official investigation of a criminal offense. These records and results of an individual also must be made available as required by a court order following a hearing directing SLED to release the record or results. However, SLED must not make the DNA record or the DNA profile available to any entity that is not a law enforcement agency unless instructed to do so by order of a court with competent jurisdiction.

(B) To prevent duplications of DNA samples, SLED must coordinate with any law enforcement agency obtaining a DNA sample to determine whether a DNA sample from the person under lawful custodial arrest has been previously obtained and is in the State DNA Database.

(C) A person who wilfully discloses in any manner individually identifiable DNA information contained in the State DNA Database to a person or agency not entitled to receive this information is guilty of a misdemeanor and, upon conviction, must be fined ten thousand dollars or three times the amount of any financial gain realized by the person, whichever is greater, or imprisoned not more than five years, or both.

(D) A person who, without authorization, wilfully obtains individually identifiable DNA information from the State DNA Database is guilty of a misdemeanor and, upon conviction, must be fined ten thousand dollars or three times the amount of any financial gain realized by the person, whichever is greater, or imprisoned not more than five years, or both.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 4; 2008 Act No. 413, Section 4.E, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment, in subsection (A), in the first sentence substituted "record" for "sample", in the second sentence substituted "records and results" for "results or the DNA sample" and "results" for "sample" and added the third sentence; added subsection (B)relating to preventing duplication of DNA samples; redesignated subsections (B) and (C) as subsections (C) and (D) and in both substituted "ten thousand dollars or three times the amount of any financial gain realized by the person, whichever is greater," for "not more than five hundred dollars" and "five years" for "one year".



Section 23-3-660. Expungement of DNA record; grounds for requesting.

(A) A person whose DNA record or DNA profile has been included in the State DNA Database must have his DNA record and his DNA profile expunged if:

(1) the charges pending against the person who has been arrested or ordered to submit a sample:

(a) have been nolle prossed;

(b) have been dismissed; or

(c) have been reduced below the requirement for inclusion in the State DNA Database; or

(2) the person has been found not guilty, or the person's conviction has been reversed, set aside, or vacated.

(B) The solicitor in the county in which the person was charged must notify SLED when the person becomes eligible to have his DNA record and DNA profile expunged. Upon receiving this notification, SLED must begin the expungement procedure.

(C) SLED, at no cost to the person, must purge DNA and all other identifiable record information and the DNA profile from the State DNA Database if SLED receives either:

(1) a document certified:

(a) by a circuit court judge;

(b) by a prosecuting agency; or

(c) by a clerk of court;

that must be produced to the requestor at no charge within fourteen days after the request is made and after one of the events in subsection (A) has occurred, and no new trial has been ordered by a court of competent jurisdiction; or

(2) a certified copy of the court order finding the person not guilty, or reversing, setting aside, or vacating the conviction.

(D) The person's entry in the State DNA Database shall not be removed if the person has another qualifying offense.

(E) The jail intake officer, sheriff's office employee, courthouse employee, or detention facility intake officer shall provide written notification to the person of his right to have his DNA record and DNA profile expunged and the procedure for the expungement pursuant to this section at the time that the person's saliva or tissue sample is taken. The written notification must include that the person is eligible to have his DNA record and his DNA profile expunged at no cost to the person when:

(1) the charges pending against the person are:

(a) nolle prossed;

(b) dismissed; or

(c) reduced below the requirement for inclusion in the State DNA Database; or

(2) when the person has been found not guilty, or the person's conviction has been reversed, set aside, or vacated.

(F) When SLED completes the expungement process, SLED must notify the person whose DNA record and DNA profile have been expunged and inform him, in writing, that the expungement process has been completed.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2008 Act No. 413, Section 4.F, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment rewrote this section.



Section 23-3-670. Cost of collection supplies for processing samples; processing fees.

(A) The cost of collection supplies for processing a sample pursuant to this article must be paid by the general fund of the State. A person who is required to provide a sample pursuant to this article, upon conviction, pleading guilty or nolo contendere, or forfeiting bond, must pay a two hundred fifty dollar processing fee which may not be waived by the court. However:

(1) if the person is incarcerated, the fee must be paid before the person is paroled or released from confinement and may be garnished from wages the person earns while incarcerated; and

(2) if the person is not sentenced to a term of confinement, payment of the fee must be a condition of the person's sentence and may be paid in installments if so ordered by the court.

(B) The processing fee assessed pursuant to this section must be remitted to the general fund of the State and credited to the State Law Enforcement Division to offset the expenses SLED incurs in carrying out the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2008 Act No. 413, Section 4.G, eff January 1, 2009.

Editor's Note

2008 Act No. 413, Section 4.A provides as follows:

"This SECTION may be cited as the 'South Carolina Protection from Violence Against Women and Children Act'."

2008 Act No. 413, Section 4.I provides as follows:

"This SECTION takes effect on January 1, 2009. However, the implementation of the procedures provided for in this SECTION is contingent upon the State Law Enforcement Division's receipt of funds necessary to implement these provisions. Until the provisions of this SECTION are fully funded and executed, implementation of the provisions of this SECTION shall not prohibit the collection and testing of DNA samples by the methods allowed prior to the implementation of this SECTION from persons convicted, adjudicated delinquent, or on probation or parole for those crimes listed in Section 23-3-620. Upon this SECTION taking effect, a South Carolina law enforcement agency, which has in its possession any DNA samples that have been included in the State DNA Database, immediately must destroy and dispose of the DNA samples in accordance with regulations promulgated by SLED pursuant to Section 23-3-640."

2008 Act No. 413, Section 7 provides as follows:

"The provisions of Section 17-28-350 become effective upon the signature of the Governor. All other provisions become effective January 1, 2009. The enactment of these provisions prior to the effective date indicates the intent of the General Assembly that statewide laws or practices shall exist to ensure additional procedures for post-conviction DNA testing, and proper preservation of biological evidence connected to murder, rape, and nonnegligent homicide in order that application for available federal funds shall be made by the appropriate agencies and considered by the appropriate federal agencies prior to the effective date."

Effect of Amendment

The 2008 amendment, in subsection (A), added the first sentence relating to the cost of collection supplies, in the second sentence added ", upon conviction, pleading guilty or nolo contendere, or forfeiting bond, and designated paragraphs (1) and (2) from the last two sentences of the subsection.



Section 23-3-680. Promulgation of regulations.

SLED shall promulgate regulations to carry out the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



Section 23-3-690. Promulgation of regulations for processes regarding samples.

SLED shall promulgate regulations for sample testing and analysis and for sample collection, identification, handling, transporting, and shipment which must be complied with by the agency having jurisdiction over the offender.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



Section 23-3-700. Implementation of article contingent on funding and regulations; implementation of DNA sample collection.

Implementation of this article and the requirements under this article are contingent upon annual appropriations of sufficient funding and upon promulgation of regulations. However, the State Law Enforcement Division shall begin collecting DNA samples for analysis for crimes outlined in this article no later than July 30, 2000.

HISTORY: 1994 Act No. 497, Part II, Section 131B; 2000 Act No. 396, Section 5.



Section 23-3-810. Vulnerable Adults Investigations Unit established; duties.

(A) The Vulnerable Adults Investigations Unit is established within the South Carolina Law Enforcement Division.

(B) In accordance with Article 1, Chapter 35, Title 43, the unit shall receive and coordinate the referral of all reports of alleged abuse, neglect, or exploitation of vulnerable adults in facilities operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs. The unit shall establish a toll-free number, which must be operated twenty-four hours a day, seven days a week, to receive the reports.

(C) The unit shall investigate or refer to appropriate law enforcement those reports in which there is reasonable suspicion of criminal conduct. The unit also shall investigate vulnerable adult fatalities as provided for in Article 5, Chapter 35, Title 43.

(D) The unit shall refer those reports in which there is no reasonable suspicion of criminal conduct to the appropriate investigative entity for investigation in accordance with Article 1, Chapter 35, Title 43.

(E) Upon conclusion of a criminal investigation of abuse, neglect, or exploitation of a vulnerable adult, the unit or other law enforcement shall refer the case to the appropriate prosecutor when further action is necessary.

(F) The South Carolina Law Enforcement Division may develop policies, procedures, and memorandum of agreement with other agencies to be used in fulfilling the requirements of this article. However, the South Carolina Law Enforcement Division must not delegate its responsibility to investigate criminal reports of alleged abuse, neglect, and exploitation to the agencies, facilities, or entities that operate or contract for the operation of the facilities. Nothing in this article precludes the Department of Mental Health, the Department of Disabilities and Special Needs, or their contractors from performing administrative responsibilities in compliance with applicable state and federal requirements.

(G) The definitions provided in Section 43-35-10 shall apply to this section.

HISTORY: 2006 Act No. 301, Section 1, eff May 23, 2006; 2010 Act No. 223, Section 12, eff June 7, 2010.

Effect of Amendment

The 2010 amendment in subsection (E) substituted "when" for "to determine if".



Section 23-3-1010. National Crime Prevention and Privacy Compact ratified; State Law Enforcement Division to administer.

(A) In order to facilitate the authorized interstate exchange of criminal history information for noncriminal justice purposes including, but not limited to, background checks for the licensing and screening of employees and volunteers under the National Child Protection Act of 1993, and to implement the National Crime Prevention and Privacy Compact, 42 U.S.C. Section 14616, the General Assembly approves and ratifies the compact.

(B) The State Law Enforcement Division is the repository of criminal history records for purposes of the compact and must do all things necessary or incidental to carry out the compact.

(C) The Chief of SLED, or his designee, is the state's compact officer and must administer the compact within the State. SLED may adopt rules and establish procedures for the cooperative exchange of criminal history records between the State and federal government and between the State and other party states for use in noncriminal justice cases.

(D) The state's ratification of the compact remains in effect until legislation is enacted which specifically renounces the compact pursuant to Article IX of 42 U.S.C. Section 14616.

(E) The compact and this section do not affect or abridge the obligations and responsibilities of SLED under other provisions of law and do not alter or amend the manner, direct or otherwise, in which the public is afforded access to criminal history records under state law.

HISTORY: 2000 Act No. 387, Part II, Section 31A.



Section 23-3-1100. Determination of lawfulness of prisoner's presence in United States; notification of Department of Homeland Security of presence of unlawful alien; housing and maintenance expenses; transportation.

(A) If a person is charged with a criminal offense and is confined for any period in a jail of the State, county, or municipality, or a jail operated by a regional jail authority, a reasonable effort shall be made to determine whether the confined person is an alien unlawfully present in the United States.

(B) If the prisoner is an alien, the keeper of the jail or other officer must make a reasonable effort to verify whether the prisoner has been lawfully admitted to the United States or if the prisoner is unlawfully present in the United States. Verification must be made within seventy-two hours through a query to the Law Enforcement Support Center (LESC) of the United States Department of Homeland Security or other office or agency designated for that purpose by the United States Department of Homeland Security. If the prisoner is determined to be an alien unlawfully present in the United States, the keeper of the jail or other officer shall notify the United States Department of Homeland Security.

(C) Upon notification to the United States Department of Homeland Security pursuant to subsection (B), the keeper of the jail must account for daily expenses incurred for the housing, maintenance, transportation, and care of the prisoner who is an alien unlawfully present in the United States and must forward an invoice to the Department of Homeland Security for these expenses.

(D) The keeper of the jail or other officer may securely transport the prisoner who is an alien unlawfully present in the United States to a federal facility in this State or to any other point of transfer into federal custody that is outside of the keeper of the jail or other officer's jurisdiction. The keeper of the jail or other officer shall obtain judicial authorization before securely transporting a prisoner who is unlawfully present in the United States to a point of transfer that is outside of this State.

(E) If a prisoner who is an alien unlawfully present in the United States completes the prisoner's sentence of incarceration, the keeper of the jail or other officer shall notify the United States Department of Homeland Security and shall securely transport the prisoner to a federal facility in this State or to any other point of transfer into federal custody that is outside of the keeper of the jail or other officer's jurisdiction. The keeper of the jail or other officer shall obtain judicial authorization before securely transporting a prisoner who is unlawfully present in the United States to a point of transfer that is outside of this State.

(F) Nothing in this section shall be construed to deny a person bond or from being released from confinement when such person is otherwise eligible for release. However, pursuant to the provisions of Section 17-15-30, a court setting bond shall consider whether the person charged is an alien unlawfully present in the United States.

(G) The State Law Enforcement Division shall promulgate regulations to comply with the provisions of this section in accordance with the provisions of Chapter 23, Title 1.

(H) In enforcing the terms of this section, no state officer shall attempt to make an independent judgment of an alien's immigration status. State officials must verify an alien's status with the federal government in accordance with 8 U.S.C. Section 1373(c).

HISTORY: 2008 Act No. 280, Section 11, eff June 4, 2008; 2011 Act No. 69, Section 7, eff January 1, 2012.

Effect of Amendment

The 2011 amendment in subsection (C), inserted "transportation,"; inserted new subsections (D) and (E); redesignated former subsections (D) to (F) as subsections (F) to (H); and made other nonsubstantive changes.



Section 23-3-1200. SLED electronic monitoring system; collection, storage and use of information.

(A) The State Law Enforcement Division (SLED) shall serve as the statewide, central repository for log information submitted electronically in real time to the data collection system pursuant to Section 44-53-398(D)(2) and transferred to SLED in order to monitor the sales and purchases of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine. SLED shall maintain the information received from the data collection system in SLED's electronic monitoring system and must not be charged any vendor or other fees associated with the requirements of this chapter.

(B) The data collection system upon which SLED's electronic monitoring system is based must have the capability to:

(1) calculate state and federal sales and purchase limitations for ephedrine, pseudoephedrine, and phenylpropanolamine;

(2) match similar purchaser identification information;

(3) alert retailers of potential illegal sales and purchases;

(4) allow a retailer to override an alert of a potential illegal sale or purchase;

(5) receive ephedrine, pseudoephedrine, and phenylpropanolamine sales data from retailers in the format in which the data was submitted so that retailers are not required to use any one particular vendor's product to comply with the requirements of this section and Section 44-53-398(D)(2); and

(6) interface with existing and future operational systems used by pharmacies at no cost to these pharmacies.

(C) The data transmitted to the data collection system must be recorded in real time and the storage of this data must be housed by an information technology company operating under strict security standards that only may be accessed by local, state, or federal law enforcement authorized by SLED.

(D)(1) No fee may be charged to retailers for access to the data collection system to which information is required to be transmitted pursuant to Section 44-53-398(D)(2), and no other fee or assessment may be imposed on retailers to fund program operations.

(2) No fee may be charged to local, state, or federal law enforcement officers or entities for access to or retention, analysis, or use of information in the system concerning sales and purchases of nonprescription ephedrine, pseudoephedrine, and phenylpropanolamine that violate or potentially violate subsection 44-53-398(B)(1) or (2).

(E) The information in SLED's electronic monitoring system is confidential and not a public record as defined in Section 30-4-20(C) of the Freedom of Information Act. SLED only shall provide access to information maintained in the monitoring system to:

(1) a local, state, or federal law enforcement official, a state attorney, or a United States attorney;

(2) a local, state, or federal official who requests access to the monitoring system for the purpose of facilitating a product recall necessary for the protection of the public health and safety; and

(3) the Board of Pharmacy for the purpose of investigating misconduct or a suspicious transaction committed by a retailer, a pharmacist, or an employee or agent of a pharmacy.

(F) For purposes of this section "retailer" means a retail distributor, including a pharmacy, where ephedrine, pseudoephedrine, or phenylpropanolamine products are available for sale and does not include an employee or agent of a retailer.

(G) The division shall promulgate regulations necessary to carry out its responsibilities under this section.

(H) Nothing in this chapter prohibits SLED or any retailer from participating in other data submission, collection, or monitoring systems that monitor the sales and purchases of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine.

HISTORY: 2010 Act No. 242, Section 2, eff July 1, 2010.

Editor's Note

2010 Act No. 242, Section 3, provides as follows:

"Before January 1, 2011, the State Law Enforcement Division (SLED) shall enter into a memorandum of agreement with the National Association of Drug Diversion Investigators (NADDI), or a successor or other entity, to identify the roles and responsibilities of SLED and NADDI, or a successor or other entity, in carrying out the collection of sales and purchase data of ephedrine, pseudoephedrine, or phenylpropanolamine products and the transference of this information to the State Law Enforcement Division as provided for in this act. The memorandum must provide that the data and information in SLED's electronic monitoring system is property of the State and that NADDI will provide SLED with that data and information at least four times a year in a format agreed to by SLED and NADDI and that is consistent with the most recent standards adopted by the American Society for Automation in Pharmacy (ASAP), as well as the most recent standards adopted by the National Information Exchange Model (NIEM)."

2010 Act No. 242, Section 4, provides as follows:

"The electronic logbook, central data collection system, and the State Law Enforcement Division electronic monitoring system required pursuant to Section 44-53-398 of the 1976 Code, as amended in Section 1 of this act, and Section 23-3-1200, as added by Section 2 of this act, must be implemented before January 1, 2011, and take effect upon this implementation."



Section 23-3-1400. Blue alert program established; adoption of guidelines and procedures.

(A) The "Blue Alert Program" is established within the South Carolina Law Enforcement Division (SLED). The purpose of the program is to assist law enforcement in the apprehension of a suspect who allegedly kills, seriously injures, or abducts a law enforcement officer by rapidly disseminating information regarding the suspect, and to reduce the suspect's ability to flee thereby posing a serious threat to the safety of others.

(B) SLED shall adopt guidelines and establish procedures for issuing a blue alert, including the rapid dissemination of information regarding a suspect through the use of the South Carolina Department of Transportation's electronic traffic signage system and other law enforcement mechanisms. The Chief of SLED shall act as the program's statewide coordinator.

(C) To aid in hindering a suspect's ability to flee and threaten citizens, communities, and other law enforcement personnel, SLED shall encourage and recruit television and radio broadcasters and other organizations to assist in the program by quickly disseminating information regarding the suspect.

(D) A blue alert may be issued if:

(1) a local, state, or federal law enforcement officer is killed, seriously injured, or abducted; and

(2) the law enforcement agency of jurisdiction:

(a) determines that a suspect poses a serious risk or threat to the public and other law enforcement personnel;

(b) possesses sufficient information that could assist in locating the suspect, including information regarding the suspect's vehicle; and

(c) recommends the issuance of a blue alert to SLED.

(E) SLED may issue a blue alert upon confirmation of the requirements of subsection (D). Upon issuance of a blue alert, information that could assist in locating a suspect may be displayed across the State via the South Carolina Department of Transportation's electronic traffic signage system and other law enforcement mechanisms. Also, the information may be disseminated to organizations assisting with the program.

(F) A blue alert may be canceled at the request of the law enforcement agency of jurisdiction or by the Chief of SLED when appropriate.

HISTORY: 2012 Act No. 124, Section 1, eff February 27, 2012.






CHAPTER 4 - CRIMINAL JUSTICE COMMITTEE AND PROGRAMS

Section 23-4-10. Legislative findings.

The General Assembly finds that the increasing incidence of crime threatens the peace, security and general welfare of the State and its citizens. To prevent crime, to insure the maintenance of peace and good order, and to assure the greater safety of the people, it is necessary for law enforcement, judicial administration and corrections to be better coordinated, intensified and made more effective at all levels of government.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-20. Definitions.

As used in this chapter:

(A) "Committee" means the Governor's Committee on Criminal Justice, Crime and Delinquency.

(B) "Advisory Council" means the Juvenile Justice Advisory Council.

(C) "J.P.C." means the Judicial Planning Committee.

(D) "Office" means the Division of Public Safety Programs, Office of the Governor.

(E) "Criminal justice system and agencies" shall encompass all state, local, and private nonprofit agencies and organizations involved in law enforcement including line police agencies, adult and juvenile corrections, adult and juvenile courts, prosecution and defense, as well as private eleemosynary organizations of professional or citizen membership involved in the system including organizations directly related to crime and delinquency prevention.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 1.



Section 23-4-110. Creation of committee; members and officers.

There is created the Governor's Committee on Criminal Justice, Crime and Delinquency. The committee must be composed of persons named by the Governor from the State at large who are representative of agencies and organizations comprising the state's criminal justice system as defined by this chapter. In addition to the gubernatorially-appointed members, the following criminal justice agency heads are ex officio voting members:

(A) Commissioner, South Carolina Department of Corrections;

(B) Executive Director, South Carolina Department of Probation, Parole, and Pardon Services;

(C) Chief, State Law Enforcement Division;

(D) State Attorney General;

(E) Commander, State Highway Patrol;

(F) Commissioner, South Carolina Department of Youth Services;

(G) Director, South Carolina Office of Court Administration;

(H) Chief Justice, South Carolina Supreme Court;

(I) Director, South Carolina Commission on Alcohol and Drug Abuse;

(J) Executive Director, South Carolina Criminal Justice Academy;

(K) Chairman, Governor's Juvenile Justice Advisory Council.

The Governor shall appoint the at-large members who shall serve at his pleasure. The number of appointed at-large voting members on the committee shall not exceed twenty-eight. The Governor shall appoint the chairman of the committee. The Director of the Division of Public Safety Programs shall serve as the executive secretary of the committee but may not vote. Support staff for the committee must be provided by the Division of Public Safety Programs.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 2.



Section 23-4-120. Duties of committee.

The committee shall advise the Governor and the General Assembly on criminal justice policy matters and shall further serve as the supervisory board for the Juvenile Justice Advisory Council in accordance with the mandates of the Juvenile Justice and Delinquency Prevention Act of 1974.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 3.



Section 23-4-130. Reports.

The committee shall file with the Governor by December thirty-first of each year an annual report of its activities and progress, citing its recommendations for changes and legislative initiatives relating to the improvement of the criminal justice system in South Carolina. The Governor shall review the report and may adopt these recommendations and findings in presenting his annual legislative proposals to the General Assembly.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 4.



Section 23-4-140. Meetings; quorum; proxies.

The committee shall meet as soon as practical after appointment and at this meeting organize and adopt rules for governing its proceedings. The committee shall meet at those other times as may be designated by the chairman or the Governor. A majority of the members at any regular meeting or called meeting constitutes a quorum. Both appointed at-large members and ex officio members of the committee may be represented by proxy, but only ex officio proxies have voting rights and must be included in determining a quorum.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 5.



Section 23-4-210. Creation of council; members.

There is hereby created a Juvenile Justice Advisory Council. The council shall consist of not less than twenty-one and no more than thirty-three members who have training, experience, or a special knowledge concerning the prevention and treatment of juvenile delinquency or in the administration of juvenile justice. The council shall be established separate from the committee. The membership of the council shall be selected by the Governor and shall include representation of units of local government, law enforcement, and juvenile justice agencies, and shall be in accord with Section 223(A)(3) of the Juvenile Justice and Delinquency Prevention Act of 1974 so long as it is in effect.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-220. Duties of council.

The advisory council shall advise the committee and the office on all matters referred to it relevant to juvenile justice; shall participate in the development of the juvenile justice component of the State's comprehensive plan; shall recommend priorities for the improvement of juvenile justice services and shall offer technical assistance to state and local agencies in the planning and implementation of programs for the improvement of juvenile justice.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-230. Quorum.

The provisions of Section 23-4-140 for a quorum shall apply to the advisory council.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-310. Creation of committee; members; terms.

There is hereby established a Judicial Planning Committee whose membership shall be appointed by the Supreme Court in accordance with the Crime Control Act of 1976 (P.L. 94-503) so long as it is in effect. The Chief Justice or his designee shall serve as chairman of the committee. The members of the J.P.C. shall serve at the pleasure of the Supreme Court.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-320. Duties of committee.

The J.P.C. shall establish court improvement priorities, consider court improvement programs and projects and develop an annual judicial plan which shall be in accordance with the Crime Control Act of 1976 (P.L. 94-503) so long as it is in effect; shall advise the committee on all matters referred to it relevant to the courts; shall recommend priorities for the improvement of judicial services and shall offer technical assistance to state and local agencies in the planning and implementation of programs contemplated for the improvement of judicial services.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-330. Consultation with committee by other agencies.

The Office of Criminal Justice Programs shall consult with and seek the advice of the Judicial Planning Committee in carrying out its functions under Article 9 of the chapter insofar as they affect the state court system. In addition, any grant of federal or other funds made or approved by the committee which is to be implemented in the court system and related functions such as prosecution and public defense shall be submitted to the Judicial Planning Committee for its review and recommendations before being presented to the committee for its action.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-340. Staff support.

Staff support for the J.P.C. shall be provided by the Office of Court Administration, but the cost of staff support shall be reimbursed by the Office of Criminal Justice Programs to the extent that federal funds can be made available for that purpose.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-350. Meetings; rules.

The J.P.C. shall meet at such times as may be established by the Chief Justice or his designated chairman. The rules for the purpose of governing the J.P.C. and determining a quorum shall be established by the Supreme Court.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-510. Creation of programs.

There is hereby created the Office of Criminal Justice Programs within the Office of the Governor.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-520. Duties of office.

The office in conjunction with the Governor's Committee on Criminal Justice, Crime and Delinquency has the duties:

(A) In cooperation with other agencies, to collect and disseminate information concerning crime and criminal justice for the purpose of assisting the General Assembly and of enhancing the quality of criminal justice at all levels of government in this State;

(B) To analyze South Carolina's activities in the administration of criminal justice and the nature of the problems confronting it and to make recommendations and to develop comprehensive plans of action for the improvement of criminal justice for crime and delinquency control and related matters for consideration and implementation by the appropriate agencies of state and local government. In developing such plans, the office shall draw upon the planning capabilities of other agencies such as the Judicial Department, the Department of Corrections, the Department of Youth Services, the Office of the Attorney General and the State Law Enforcement Division;

(C) To advise and assist law enforcement agencies in the State to improve their law enforcement systems and their relationship with other agencies and the statewide system;

(D) To act as the state planning agency under the "Omnibus Crime Control and Safe Streets Act" of 1968 (Public Law 90-351);

(E) To do all things necessary to apply for, qualify for, accept, and distribute state, federal, or other funds made available or allotted under Public Law 90-351 and under any other law or program designed to improve the administration of criminal justice, court systems, law enforcement, prosecution, corrections, probation and parole, juvenile delinquency programs and related fields;

(F) To conduct evaluation studies on the programs and activities assisted through the office.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-530. Executive director.

The office shall be administered by an executive director, who shall be appointed by, and be responsible to, the Governor, and hold office at the pleasure of the Governor. The executive director shall be in sole charge of the administration of the office.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-540. Appointment of employees; policies for governing office; employees as subject to laws applicable to state employees.

The executive director may appoint and prescribe the duties for such deputies, assistants, other officers, employees and consultants as he may deem necessary. The executive director shall establish policies and procedures for governing the office and coordinating with local planning agencies, grant recipients and federal, state and local officials. All employees of the office except the executive director shall be subject to the laws applicable to other state employees.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-550. Obtaining information by executive director.

The executive director may request and receive from any department or agency of the State or any political subdivision thereof such assistance, information and data as will enable him to carry out his duties.

HISTORY: 1978 Act No. 443, Section 1.



Section 23-4-710. Compensation of members of committee, advisory council and J.P.C.

The members of the committee, the advisory council and the J.P.C. shall receive no salary but shall be allowed the usual mileage, subsistence and per diem as authorized by law for commissions, committees and boards.

HISTORY: 1978 Act No. 443, Section 1.






CHAPTER 6 - DEPARTMENT OF PUBLIC SAFETY

Section 23-6-10. Definitions.

For the purposes of this title, the following words, phrases, and terms are defined as follows:

(1) "Department" means the Department of Public Safety.

(2) "Director" means the chief administrative officer of the Department of Public Safety.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 246A.



Section 23-6-20. Department of Public Safety established; divisions comprising Department; transfer of functions, powers, duties, responsibilities and authority; rules, standards, etc., of former entities remain in effect.

(A) The Department of Public Safety is established as an administrative agency of state government which is comprised of a South Carolina Highway Patrol Division, a South Carolina State Police Division, and a Division of Training and Continuing Education.

(B) The functions, powers, duties, responsibilities, and authority statutorily exercised by the following offices, sections, departments, or divisions of the following state agencies as existing on the effective date of this act are transferred to and devolved on the department to include the South Carolina Highway Patrol and the Safety Office Section of the Division of Finance and Administration of the South Carolina Department of Highways and Public Transportation; the Safety Enforcement Officers of the Office of Enforcement within the Transportation Division of the South Carolina Public Service Commission and the Governor's Office of Public Safety, together with all assets, liabilities, records, property, personnel, unexpended appropriations, and other funds shall be transferred to the control of the department. All rules, regulations, standards, orders, or other actions of these entities shall remain in effect unless specifically changed or voided by the department in accordance with the Administrative Procedures Act, or otherwise provided.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 34; 2003 Act No. 51, Section 9.



Section 23-6-30. Duties and powers of department.

The department shall have the following duties and powers:

(1) carry out highway and other related safety programs;

(2) engage in driver training and safety activities;

(3) enforce the traffic, motor vehicle, commercial vehicle, and related laws;

(4) enforce size, weight, and safety enforcement statutes relating to commercial motor vehicles;

(5) operate a comprehensive law enforcement personnel training program;

(6) promulgate such rules and regulations in accordance with the Administrative Procedures Act and Article 7 of this chapter for the administration and enforcement of the powers delegated to the department by law, which shall have the full force and effect of law;

(7) operate such programs and disseminate information and material so as to continually improve highway safety;

(8) receive and disburse funds and grants, including any donations, contributions, funds, grants, or gifts from private individuals, foundations, agencies, corporations, or the state or federal governments, for the purpose of carrying out the programs and objectives of this chapter; and

(9) do all other functions and responsibilities as required or provided for by law.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 35; 2003 Act No. 51, Section 10.



Section 23-6-40. Director; appointment; duties; deputy directors.

(A) The Governor, with the advice and consent of the Senate, shall appoint the director of the department who shall serve a term of four years. The director may only be removed pursuant to the provisions of Section 1-3-240(C). He shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the annual general appropriation act. The term of office for the first appointment under the provisions of this section shall be February 1, 1994 for a term of two years. The Governor shall submit the name of his appointee to the Senate by December first of the year prior to the date on which the term begins. A person appointed by the Governor with the advice and consent of the Senate to fill a vacancy shall serve for the unexpired term only. This shall not prohibit the Governor from reappointing a person who is appointed to fill a vacancy as director of the department. All subsequent appointments shall be made in the manner of the original appointment for a term of four years.

(B) The director must administer the affairs of the department and must represent the department in its dealings with other state agencies, local governments, special purpose districts, and the federal government. The director must appoint a deputy director for each division and employ such other personnel for each division and prescribe their duties, powers, and functions as he considers necessary and as may be authorized by statute and for which funds have been authorized in the annual general appropriation act.

(C) The deputy director for each division shall serve at the pleasure of the director and the director shall recommend the salary for each deputy director as allowed by statute or applicable law.

HISTORY: 1993 Act No. 181, Section 343(A); 1995 Act No. 145, Part II, Section 4.



Section 23-6-50. Annual audit; carrying funds into next fiscal year; retention of revenue to meet department expenses.

The director shall annually cause the department to be audited. The audit must be conducted by a certified public accountant or firm of certified public accountants to be selected by the State Auditor. The department may undergo an Agreed Upon Procedures audit in lieu of audited financial statements. The audit shall be in coordination with the State Auditor's Office and will be in accordance with generally accepted accounting principles and must comprise all financial records and controls. The audit must be completed by November 1 following the close of the fiscal year. The costs and expenses of the audit must be paid by the department out of its funds.

Notwithstanding any other provision of law, all revenue generated by the department from the sale of vehicles, various equipment, less the cost of disposition incurred by the Department of Administration Division of Operations, gasoline and insurance claims, during the prior fiscal year may be retained and carried forward into the current fiscal year and expended for the purpose of purchasing like items. Any unexpended balance on June 30 of the prior fiscal year authorized to be expended or used for any federal grant program may be retained and carried forward to the current fiscal year and used for matching committed or unanticipated grant funds, or both. The Department of Motor Vehicles is authorized to carry forward and expend all motor carrier registration fees collected pursuant to Chapter 23 of Title 58 for fiscal years 1996-1997, 1997-1998, 1998-1999 into fiscal year 1999-2000.

Notwithstanding any other provision of law, revenue received from the sale of publications, postal reimbursement, photo copying, electronic data from traffic collisions, sale of miscellaneous refuse and recyclable materials, insurance claim receipts, coin operated telephones, and revenue from building management services, and the Department of Public Safety training series shall be retained by the department and expended in budgeted operations for professional training, fees and dues, clothing allowance, and other related services or programs as the Director of the Department of Public Safety may deem necessary. In order to complete projects begun in a prior fiscal year, the department is authorized to expend federal and earmarked funds in the following fiscal year for expenditures incurred in the prior fiscal year.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 36; 2000 Act No. 386, Section 2; 2008 Act No. 353, Section 2, Pt 12A.1, eff July 1, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2008 amendment, in the first undesignated paragraph, substituted the second and third sentences for the second sentence which provided for issuance of audited financial statements and providing them to the General Assembly; and added the third undesignated paragraph relating to retention of revenue to meet certain department expenses.



Section 23-6-60. Illegal Immigration Enforcement Unit; director, officers, agents and employees; powers; cooperation with other agencies; training.

Text of section effective upon contingency, see editor's note.

(A) There is created an Illegal Immigration Enforcement Unit within the Department of Public Safety. The purpose of the Illegal Immigration Enforcement Unit is to enforce immigration laws as authorized pursuant to federal laws and the laws of this State.

(B) The Illegal Immigration Enforcement Unit is under the administrative direction of the department's director. The department's director shall maintain and provide administrative support for the Illegal Immigration Enforcement Unit. The department's director may appoint appropriate personnel within the department to administer and oversee the operations of the Illegal Immigration Enforcement Unit.

(C)(1) The Illegal Immigration Enforcement Unit shall have such officers, agents, and employees as the department's director may deem necessary and proper for the enforcement of immigration laws as authorized pursuant to federal laws and the laws of this State.

(2)(a) The enforcement of immigration laws as authorized pursuant to federal laws and the laws of this State must be the only responsibility of the officers of the Illegal Immigration Enforcement Unit.

(b) The officers shall be commissioned by the Governor upon the recommendation of the department's director.

(c) The officers shall have the same power to serve criminal processes against offenders as sheriffs of the various counties and also the same power as those sheriffs to arrest without warrants and to detain persons found violating or attempting to violate immigration laws. The officers also shall have the same power and authority held by deputy sheriffs for the enforcement of the criminal laws of the State.

(d) The department must provide the officers with distinctive uniforms and suitable arms and equipment for use in the performance of their duties. The officers shall at all times, when in the performance of their duties, wear complete uniforms with badges conspicuously displayed on the outside of their uniforms, except officers performing undercover duties. The department director shall prescribe a unique and distinctive official uniform with appropriate insignia to be worn by all officers when on duty and at other times as the department's director shall order, and a distinctive color or colors and appropriate emblems for all motor vehicles used by the Illegal Immigration Enforcement Unit except those designated by the director. No other law enforcement agency, private security agency, or any person shall wear a similar uniform and insignia that could be confused with the uniform and insignia of the Illegal Immigration Enforcement Unit. An emblem may not be used on a nondepartment motor vehicle, nor may the vehicle be painted in a color or in any manner that would cause the vehicle to be similar to an Illegal Immigration Enforcement Unit vehicle or readily confused with it. The department's director shall file with the Legislative Council for publication in the State Register a description and illustration of the official Illegal Immigration Enforcement Unit uniform with insignia and the emblems of the official Illegal Immigration Enforcement Unit and motor vehicles including a description of the color of the uniforms and vehicles.

(D) Notwithstanding any other provision of law, the Illegal Immigration Enforcement Unit must be funded annually by a specific appropriation to the Illegal Immigration Enforcement Unit in the state general appropriations act, separate and distinct from the department's other appropriations.

(E) The department's director shall negotiate the terms of a memorandum of agreement with the United States Immigration and Customs Enforcement pursuant to Section 287(g) of the federal Immigration and Nationality Act as soon as possible after the effective date of this act.

(F) Nothing in this section may be construed to prevent other law enforcement agencies of the State and political subdivisions of the State, including local law enforcement agencies, from enforcing immigration laws as authorized pursuant to federal laws and the laws of this State.

(G) The department shall develop an illegal immigration enforcement training program which the department shall offer to all local law enforcement agencies to assist any local law enforcement agency wishing to utilize the training program in the proper implementation, management, and enforcement of applicable immigration laws.

HISTORY: 2011 Act No. 69, Section 17, eff upon occurrence of contingency.

Editor's Note

2011 Act No. 69, Section 20, provides as follows:

"SECTION 17 of this act takes effect upon funding of the Illegal Immigration Enforcement Unit by the General Assembly pursuant to Section 23-6-60(D) and upon granting of Section 287(g) of the federal Immigration and Nationality Act authority to the Department of Public Safety pursuant to Section 23-6-60(E). The remaining provisions of this act take effect on January 1, 2012."



Section 23-6-90. Security of government facilities; employment, equipment, and provision of officers.

The department may employ, equip, and provide such officers as may be necessary to maintain the security of the Governor's Mansion Compound, and other governmental facilities, including the State Capitol Building, the facilities of the Capitol Complex, and other state buildings. The director must determine the most efficient and effective method of placing these officers within a law enforcement division in the department.

HISTORY: 1996 Act No. 459, Section 37.



Section 23-6-100. Highway Patrol Division, State Police Division created; distinctive uniforms, emblems, etc.

(A) There is created a South Carolina Highway Patrol Division and a South Carolina State Police Division within the Department of Public Safety. The South Carolina Highway Patrol Division shall have such troopers, officers, agents and employees as the department may deem necessary and proper for the enforcement of the traffic and other related laws, and the South Carolina State Police Division shall have such troopers, officers, agents and employees as the department may deem necessary and proper for the enforcement of the commercial motor carrier related laws, the enforcement of which is devolved upon the department. Such officers and troopers shall be commissioned by the Governor upon the recommendation of the Director of the Department of Public Safety. Such commissions may be terminated at the pleasure of the director.

(B) The department must provide the officers of the Highway Patrol and of the State Police with distinctive uniforms and suitable arms and equipment for use in the performance of their duties. Such officers and troopers shall at all times, when in the performance of their duties, wear complete uniforms with badges conspicuously displayed on the outside of their uniforms.

(C) The commanding officers of the South Carolina Highway Patrol and the South Carolina State Police respectively, with the approval of the director of the department, shall prescribe a unique and distinctive official uniform, with appropriate insignia to be worn by all officers when on duty and at such other times as the director shall order, and a distinctive color or colors and appropriate emblems for all motor vehicles used by the Highway Patrol and the State Police except those designated by the director. No other law enforcement agency, private security agency, or any person shall wear a similar uniform and insignia which may be confused with the uniform and insignia of the Highway Patrol or State Police. An emblem must not be used on a nondepartment motor vehicle, nor may such vehicle be painted in a color or in any manner which would cause the vehicle to be similar to a Highway Patrol or State Police vehicle or readily confused with it.

(D) The director shall file with the Legislative Council for publication in the State Register a description and illustration of the official highway patrol uniform with insignia and the emblems of the official highway patrol and motor vehicles including a description of the color of such uniforms and vehicles and a description and illustration of the official state police uniform with insignia and the emblems of the official state police and motor vehicles including a description of the color of such uniforms and vehicles.

(E) The South Carolina Highway Patrol Division shall transfer the service sidearm of an active duty trooper killed in the line of duty to the trooper's surviving spouse upon request at no charge once the sidearm has been rendered permanently inoperable.

HISTORY: 1993 Act No. 181, Section 343(A); 1994 Act No. 335, Section 1; 1997 Act No. 51, Section 1.



Section 23-6-110. Existing uniforms and emblems continued in use during transition.

In order to carry out the provisions of Section 23-6-100 in an orderly and economical manner it is intended that all serviceable uniforms be continued in use until such time as the director considers it necessary for them to be replaced. These provisions shall also apply to the emblems for motor vehicles.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-120. Troopers and officers to file, or be covered by, bond.

Every officer and trooper commissioned pursuant to this chapter shall file a bond, or be covered by a surety bond, with the department in the amount of not less than two thousand dollars, subscribed by a duly licensed surety company, which shall be conditioned on the faithful performance of his duties. The duties include but are not limited to the prompt and proper accounting of all funds coming into his hands, the payment of any judgment recovered against him in any court of competent jurisdiction upon a cause of action arising out of breach or abuse of official duty or power, or the payment of damages sustained by any member of the public from any unlawful act of such officer or trooper. Coverage under such bond shall not include damage to persons or property arising out of the negligent operation of a motor vehicle. Such bond may be individual, schedule or blanket and on a form approved by the Attorney General. The premiums on such bonds shall be paid by the department.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-130. Violations of Section 23-6-100 may be enjoined; notice, petition, hearing.

Any violation of Section 23-6-100 may be enjoined by the court of common pleas upon petition of the director after due notice to the person violating the provisions of Section 23-6-100 and after a hearing on the petition.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-140. Powers, duties and responsibilities of officers and troopers.

The patrol of the highways of the State and the enforcement of the laws of the State relative to highway traffic, traffic safety, and motor vehicles shall be the primary responsibility of the troopers and officers of the South Carolina Highway Patrol. The troopers and officers of the State Police shall have the primary responsibility for the enforcement of laws relating to commercial motor carriers relating to size, weight, permits, licensing, and inspections for size and weight tolerance and safety. All officers and troopers shall have the same power to serve criminal processes against offenders as sheriffs of the various counties and also the same power as such sheriffs to arrest without warrants and to detain persons found violating or attempting to violate any laws of the State relative to highway traffic, motor vehicles or commercial motor carriers. These officers and troopers shall also have the same power and authority held by deputy sheriffs for the enforcement of the criminal laws of the State.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-145. Traffic stop by commissioned officer or uniformed officer; requirement of reasonable belief of violation of law.

A commissioned officer or a uniformed officer of the department may, upon reasonable belief that any vehicle is being operated in violation of any provision of statutory law, require the driver thereof to stop and exhibit the registration card issued for the vehicle, the individual's driver's license, and submit to an inspection of such vehicle and license.

HISTORY: 1996 Act No. 459, Section 38; 2000 Act No. 252, Section 2.



Section 23-6-150. Summons; bail.

When any person is apprehended by a officer upon a charge of violating any laws of the State relative to highway traffic, motor vehicles or commercial motor carriers such person shall immediately be served with an official summons. The person charged may deposit bail with the arresting officer in lieu of being immediately brought before the proper magistrate, recorder, or other judicial officer to enter into a formal recognizance or make direct the deposit of a proper sum of money in lieu of a recognizance or incarceration. The apprehending officer may accept a sum of money as bail, not less than the minimum nor more than the maximum fine, but in no case to exceed two hundred dollars, to be in due course turned over to the judicial officer as money for bail. The bail deposited shall be in lieu of entering into a recognizance for his appearance for trial as set in the aforesaid summons or being incarcerated by the arresting officer and held for further action by the appropriate judicial officer. A receipt for the sum so deposited shall be given to such person by the arresting officer. The summons duly served as herein provided shall give the judicial officer jurisdiction to dispose of the matter. Upon receipt of the fixed sum of money the officer may release the person so charged as above provided for his further appearance before the proper judicial officer as provided for and required by the summons.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-170. Promotions; adoption of promotion policy.

No officer or trooper may be promoted to a higher rank until such time as the council adopts a promotion policy for commissioned personnel and officers as provided for in Section 23-6-520.

HISTORY: 1993 Act No. 181, Section 343(A).



Section 23-6-180. Retention of Patrolmen's permanent records after death or retirement.

The Department of Public Safety is directed to keep permanent records of all Highway Patrolmen who are killed in the line of duty or die in any other manner while actively employed as well as records of those who are retired.

HISTORY: 2003 Act No. 61, Section 14.



Section 23-6-185. Enforcement by State Transport Police Division funded by motor carrier registration fees.

Notwithstanding any other provisions of law, enforcement by the State Transport Police Division, of Articles 3 and 5, Chapter 23 of Title 58, shall be funded from the motor carrier registration fees collected by the Department of Motor Vehicles that previously were collected by the Public Service Commission and the Department of Public Safety. Additionally, the State Transport Police is authorized to expend the motor carrier registration fees to build or renovate weigh stations. All unexpended funds from prior years collected pursuant to this section may be retained and carried forward by the department for the same purposes.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



Section 23-6-187. Witness fees for trooper trained in Advanced Accident Investigation testifying in civil matters.

The department may charge a witness fee of one hundred thirty dollars per hour, up to one thousand dollars per day for each trooper trained in Advanced Accident Investigation testifying in civil matters which do not involve the State as a party in interest. The fee shall be charged in addition to any court prescribed payment due as compensation or reimbursement for judicial appearances and deposited into a designated revenue account. The department is authorized to receive, expend, retain, and carry forward these funds.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



Section 23-6-190. Support of Highway Patrol.

All monies collected in the Department of Public Safety Building Fund, as established in Section 56-3-840 that exceed the annual bond payment and the amount needed for building repair must be utilized by the department to support the Highway Patrol.

HISTORY: 2008 Act No. 353, Section 2, Pt 12D, eff July 1, 2009.



Section 23-6-191. Physical examination costs.

The Department may pay the cost of physical examinations for department personnel who are required to receive physical examinations prior to or after receiving a law enforcement commission.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



Section 23-6-193. Reimbursement for expenditures incurred during emergency; retention and expenditure of funds.

The department may collect, expend, retain, and carry forward all funds received from other state or federal agencies as reimbursement for expenditures incurred when personnel and equipment are mobilized and expenses incurred due to an emergency.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



Section 23-6-195. Providing meals during emergencies.

The department may provide meals to employees of the department who are not permitted to leave assigned duty stations and are required to work during deployment, emergency simulation exercises, and when the Governor declares a state of emergency.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



Section 23-6-200. Definitions.

For purposes of this article:

(1) "Former law enforcement officer" means:

(a) an officer who was previously commissioned by the Governor and who during his law enforcement career worked for the department;

(b) an officer who was commissioned by the Governor, and whose agency, office, or unit was transferred to the department pursuant to governmental restructuring, including former retired officers;

(c) an officer who was previously commissioned by the Governor whose agency, office, or unit was transferred to the department pursuant to governmental restructuring or any subsequent restructuring, including former retired officers; or

(d) other formerly commissioned law enforcement officers or retired officers in good standing from any law enforcement agency, state constables, or volunteer state constables serving without compensation whose appointment is certified by the State Law Enforcement Division as having completed the requisite training to maintain an active commission.

(2) "Department of Public Safety Special Constable" means a commission authorized by the department for a former law enforcement officer as defined in (1).

(3) "Director" means the chief administrative officer of the Department of Public Safety.

(4) "Department" means Department of Public Safety.

HISTORY: 2000 Act No. 252, Section 1.



Section 23-6-210. Commissioning of special constables; powers and duties; removal; training.

(A) The director is authorized to establish programs for the commissioning of former law enforcement officers of the department. An individual commissioned pursuant to this section shall receive a Department of Public Safety Special Constable commission.

(B) The powers and duties of these special constables shall be determined by the director and specified in writing, and individuals commissioned pursuant to this section shall be subject to removal by the director at any time. Before assuming their duties, special constables shall take the oath of office required by law and successfully complete a course of training specified by the director.

(C) A constable shall be entitled to enforce the laws of this State and exercise the duties of his office throughout the State except as may be limited in subsection (B).

(D) The course of training required in subsection (B) does not apply to former officers holding a valid commission issued by another agency or governmental entity, except that all officers shall meet any annual continuing training requirements established by the director in order to maintain their commissions.

HISTORY: 2000 Act No. 252, Section 1.



Section 23-6-220. Compensation; uniforms and equipment; workers' compensation and death benefits.

(A) Constables may not receive compensation including, but not limited to, salary for services rendered absent specific statutory authorization.

(B) Any uniforms and equipment issued by the department shall remain the property of the department, but may, in the discretion of the director, be entrusted to the care and control of the constables. A constable assisting a full-time department law enforcement officer shall wear uniforms or other insignia which identify the constable as a special law enforcement officer assisting the department.

(C) Workers' compensation benefits may be provided on an as needed basis for special constables by the director in the same manner as benefits are provided for full-time officers. For purposes of compensation or benefits arising from duty-related injury or death, special constables shall be considered as employees of the department.

HISTORY: 2000 Act No. 252, Section 1.



Section 23-6-230. Identification cards.

Identification cards registering a special constable must be issued by the Department of Public Safety for all individuals commissioned pursuant to this article.

HISTORY: 2000 Act No. 252, Section 1.



Section 23-6-240. Authority to carry pistols.

Notwithstanding any other provision of law, constables who have received the required training shall be authorized by the director to carry pistols on and about their persons unless otherwise restricted by the director in writing. However, the director, after hearing and for cause, may deny such privilege to any constable pursuant to this section who is guilty of using his pistol at any time in a manner inconsistent with accepted law enforcement procedures as determined by the director or who has been convicted of any crime for which a penalty of imprisonment for more than one year may be imposed. The term "conviction" shall include a plea of guilty, a plea of nolo contendere, or forfeiture of bail.

HISTORY: 2000 Act No. 252, Section 1.



Section 23-6-400 to 23-6-495. Repealed by 2006 Act No. 317, Section 7, eff May 30, 2006.

Editor's Note

Former Section 23-6-400 was entitled "Intent of article; Division of Training and Continuing Education created; minimum standards for selection and training; goal for standards to exceed minimum; definitions" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-405 was entitled "Governmental entity defined; successful completion of mandatory training while employed by governmental entity; reimbursement by subsequent hiring governmental entities" and was derived from 1997 Act No. 129, Section 1.

Former Section 23-6-410 was entitled "Central training facility; training of officers; responsibilities of Deputy Director of Division" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-420 was entitled "Law Enforcement Training Advisory Council created; composition; terms; officers; meetings; procedures; no compensation; vacancies" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3; 2000 Act No. 396, Section 6.

Former Section 23-6-430 was entitled "'Qualified' certification requirement; exceptions; qualification under equivalent programs in other states" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3; 2002 Act No. 298, Section 1.

Former Section 23-6-435 was entitled "Continuing Law Enforcement Education Credits in domestic violence" and was derived from 2000 Act No. 379, Section 1.

Former Section 23-6-440 was entitled "Certification requirements; inspection of training facilities; expiration and renewal of certification; domestic violence offense conviction" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3; 2005 Act No. 118, Section 1; 2005 Act No. 166, Section 14.

Former Section 23-6-445 was entitled "Certificate as law enforcement officer" and was derived from 1998 Act No. 258, Section 16; 2002 Act No. 298, Section 2.

Former Section 23-6-450 was entitled "Powers of Director of Department of Public Safety" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-460 was entitled "Certain reports, communications, etc. made pursuant to this chapter or regulations thereunder not actionable for slander or libel" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-480 was entitled "Violation by public law enforcement agency; compliance orders, injunctions; civil penalties; appeals" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-490 was entitled "Sheriff or equivalent officer to provide patrolling in event single municipal law enforcement officer is in attendance at training" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.

Former Section 23-6-493 was entitled "Savannah River Site Law Enforcement Officer authorized to train at the Criminal Justice Academy" and was derived from 2003 Act No. 90, Section 3.

Former Section 23-6-495 was entitled "'Department' is Department of Public Safety; 'Division' is Division of Training and Continuing Education within Department" and was derived from 1993 Act No. 181, Section 343(A); 1994 Act No. 505, Section 3.



Section 23-6-500. South Carolina Public Safety Coordinating Council created; purpose.

There is created a council to administer certain responsibilities of the Department of Public Safety and coordinate certain activities between the department, the Office of the Attorney General, the South Carolina Law Enforcement Division and municipal and county law enforcement agencies. The council is to be known as the South Carolina Public Safety Coordinating Council.

HISTORY: 1993 Act No. 181, Section 343(A); 2017 Act No. 96 (S.289), Section 8.B, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 8.B, inserted "the Office of the Attorney General,".



Section 23-6-510. Composition; filling of vacancies.

(A) The council is composed of the following persons for terms as indicated:

(1) the Governor or his designee, to serve as chairman, for the term of the Governor;

(2) the Chief of the South Carolina Law Enforcement Division for the term of office for which he is appointed;

(3) the Chairman of the Senate Judiciary Committee for his term of office in the Senate or his designee;

(4) the Chairman of the House of Representatives Judiciary Committee for his term of office in the House of Representatives or his designee;

(5) the Director of the Department of Public Safety;

(6) a sheriff appointed by the Governor for the term of office for which he is elected;

(7) the Attorney General or his designee;

(8) a municipal police chief appointed by the Governor for a term of two years;

(9) a victim representative appointed by the Governor for a term of four years; and

(10) a victim with a documented history of victimization appointed by the Attorney General for a term of four years.

(B) Any vacancy occurring must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 414, Section 1; 2017 Act No. 96 (S.289), Section 8.C, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 8.C, inserted the (A) and (B) identifiers; in (A), inserted (7), relating to the Attorney General, redesignated accordingly, and added (10), relating to a victim with a documented history of victimization appointed by the Attorney General for a term of four years; and made a nonsubstantive change.



Section 23-6-520. Duties.

The council has the following duties to:

(1) recommend a hiring and promotion policy for commissioned personnel or officers to be administered under the sole authority of the director;

(2) establish a process for the solicitation of applications for public safety grants and to review and approve the disbursement of funds available under Section 402 of Chapter 4 of Title 1 of the Federal Highway Safety Program, Public Law 89-564 in a fair and equitable manner;

(3) coordinate the use of department personnel by other state or local agencies or political subdivisions;

(4) advise and consult on questions of jurisdiction and law enforcement and public safety activities between the Department of Public Safety, the South Carolina Law Enforcement Division and law enforcement agencies of local political subdivisions; and

(5) in collaboration with the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Assistance grants, establish a process to solicit and administer the disbursement of funds for Victims of Crime Act grants, the Violence Against Women Act grants, the State Victim's Assistance Program grants available under Public Law 98-473 establishing the Victims of Crime Act of 1984 and the Violence Against Women Act (VAWA-I) established under Title IV of the Violent Crime Control and Law Enforcement Act of 1944, Public Law No. 103-322, 108 Stat. 1796 (September 13, 1994), and all other crime victim service funding as provided by law, including, but not limited to, the authority to solicit for federal formula or discretionary grant awards and foundation funding.

HISTORY: 1993 Act No. 181, Section 343(A); 2017 Act No. 96 (S.289), Section 8.D, eff July 1, 2017.

Effect of Amendment

2017 Act No. 96, Pt. II, Section 8.D, added (5), relating to soliciting and administering the disbursement of funds; and made nonsubstantive changes.



Section 23-6-530. Council may elect officers; service is without pay; per diem, mileage and subsistence.

The council may elect such other officers as it deems necessary from its membership and the members of the council shall serve without pay but are authorized, as eligible, to receive the usual per diem, mileage and subsistence provided for by law.

HISTORY: 1993 Act No. 181, Section 343(A).






CHAPTER 7 - STATE CONSTABLES

Section 23-7-10. Appointment of special State constables upon recommendation of United States Atomic Energy Commission; compensation.

The Governor may appoint and commission as special State constables such persons, including employees of a contractor of the United States Atomic Energy Commission (in this chapter hereinafter called "the Commission"), as shall be recommended to him in writing by a duly authorized representative of the Commission. Such special State constables shall serve without compensation from the State or any of its political subdivisions.

HISTORY: 1962 Code Section 53-731; 1952 Code Section 53-731; 1951 (47) 710.



Section 23-7-20. Term of office; removal.

The appointment of a special State constable under this chapter shall be for a term of two years. Any such constable may be summarily removed by the Governor upon his own initiative or at the request of the Commission or its duly authorized representative.

HISTORY: 1962 Code Section 53-732; 1952 Code Section 53-732; 1951 (47) 710.



Section 23-7-30. Oath; bond.

All special state constables appointed under this chapter are required to take the oath prescribed by Article III, Section 26 of the Constitution of 1895. Every such special state constable must give and file in the office of the Secretary of State a surety bond in the penal sum of two thousand dollars conditioned upon the faithful performance of his duties.

HISTORY: 1962 Code Section 53-733; 1952 Code Section 53-733; 1951 (47) 710; 2000 Act No. 362, Section 2.



Section 23-7-40. Jurisdiction of constables.

The jurisdiction of a special state constable is confined and limited to the lands and premises acquired or being acquired by the United States Government for the use of the commission in Aiken, Allendale, and Barnwell counties. Nothing contained in this section confines or limits the jurisdiction of the constable to the lands and premises while in fresh pursuit of a person for a misdemeanor or felony committed in his presence or for a felony if he reasonably believes upon prompt information or complaint that the person has committed the felony. The failure of the United States to acquire title to any of the lands and premises within the boundaries of the site does not confine or limit the jurisdiction of a special state constable authorized by this chapter.

HISTORY: 1962 Code Section 53-734; 1952 Code Section 53-734; 1951 (47) 710; 1982 Act No. 308; 1990 Act No. 598, Section 5.



Section 23-7-50. General powers and duties.

A special state constable possesses all of the rights and powers prescribed by law for magistrates' constables and deputy sheriffs and powers usually exercised by marshals and policemen of towns and cities. He shall act as a conservator of the peace, take into custody and carry before the nearest magistrate any person who commits any misdemeanor or felony in his presence or any felony if he reasonably believes upon prompt information or complaint the person has committed the felony and carry him before a court of competent jurisdiction, and execute any criminal process from magistrates' courts relating to offenses committed upon any of the lands and premises within his jurisdiction.

HISTORY: 1962 Code Section 53-735; 1952 Code Section 53-735; 1951 (47) 710; 1990 Act No. 598, Section 6.



Section 23-7-60. Issuance of summons for violation of traffic law.

Each special State constable appointed under the provisions of this chapter shall have the additional authority to issue an official summons to any person apprehended for violating a traffic law, and such summons, duly served, shall give the proper judicial officer jurisdiction to dispose of the matter after trial upon the date set in the summons, and such constable is authorized to release the person so charged for future appearance before the proper judicial officer upon such person's own recognizance.

HISTORY: 1962 Code Section 53-735.1; 1956 (49) 1581.



Section 23-7-70. Exclusive remedy.

The South Carolina Tort Claims Act, Chapter 78 of Title 15, is the exclusive and sole remedy for any tort committed by a special state constable while acting within the scope of his official duty.

HISTORY: 1962 Code Section 53-736; 1952 Code Section 53-736; 1951 (47) 710; 2000 Act No. 362, Section 3.






CHAPTER 9 - STATE FIRE MARSHAL

Section 23-9-10. Transfer of office of State Fire Marshal to Department of Labor, Licensing and Regulation; duties and responsibilities of Marshal; qualifications.

Effective July 1, 1979, the Division of State Fire Marshal is hereby transferred to the Department of Labor, Licensing and Regulation to operate as a division under the Office of Director. The State Fire Marshal shall have all of the duties and responsibilities formerly exercised by the Chief Insurance Commissioner as State Fire Marshal, ex officio. Notwithstanding another provision of law, after January 20, 2011, the State Fire Marshal shall have a master's degree from an accredited institution of higher learning and at least four years experience in fire prevention and control or a bachelor's degree and eight years experience in fire prevention and control. The Governor shall appoint the State Fire Marshal who shall serve as the Deputy Director of the Division of Fire and Life Safety.

HISTORY: 1962 Code Section 37-86; 1966 (54) 2424; 1973 (58) 793; 1979 Act No. 190 Section 4; 1993 Act No. 181, Section 31993 Act No. 181, Section 344; 2007 Act No. 89, Section 2, eff June 20, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2007 amendment, in the second sentence, substituted "Notwithstanding another provision of law, after January 20, 2011, the" for "The"; and, at the end of the fourth sentence added "who shall serve as the Deputy Director of the Division of Fire and Life Safety".



Section 23-9-20. Additional duties of State Fire Marshal.

The State Fire Marshal shall:

(1) supervise enforcement of the laws and regulations of the Liquefied Petroleum Gas Board and the South Carolina Hydrogen Permitting Program; and

(2) shall employ and supervise personnel necessary to carry out the duties of his office.

HISTORY: 1962 Code Section 37-86.1; 1969 (56) 77; 1979 Act No. 190 Section 5; 1987 Act No. 155, Section 11; 2010 Act No. 254, Section 2, eff upon approval (became law without the Governor's signature on June 14, 2010).

Effect of Amendment

The 2010 amendment rewrote this section.



Section 23-9-25. Volunteer Strategic Assistance and Fire Equipment Program; purpose; administration of grants.

(A) It is the purpose of this section to create the "Volunteer Strategic Assistance and Fire Equipment Program" (V-SAFE).

(B) This section is contingent upon the General Assembly appropriating funds for the offering of grants of not more than thirty thousand dollars to eligible volunteer and combination fire departments for the purpose of protecting local communities and regional response areas from incidents of fire, hazardous materials, terrorism, and to provide for the safety of volunteer firefighters.

(C)(1) As contained in this section:

(a) "chartered fire department" means a public or governmental sponsored organization providing fire suppression activities with a minimum of a Class 9 rating from the Insurance Services Office;

(b) "chartered volunteer fire department" means a fire department whose personnel serve for no compensation or are paid on a per-call basis; and

(c) "chartered combination fire department" means a fire department with both members who are paid and members who serve as volunteer firefighters.

(2) Chartered volunteer fire departments and chartered combination fire departments with a staffing level that is at least fifty percent volunteer are eligible to receive grants pursuant to this section. A chartered fire department that receives a grant must comply with the firefighter registration provisions of Act 60 of 2001 and sign the statewide mutual aid agreement with the South Carolina Emergency Management Division.

(D) The amount of the grants awarded shall not exceed thirty thousand dollars per year for each eligible chartered fire department, with no matching or in-kind money required. A chartered fire department may be awarded only one grant in a three-year period.

(E) The grant money received by a chartered fire department must be used for the following purposes:

(1) fire suppression equipment;

(2) self-contained breathing apparatus;

(3) portable air refilling systems;

(4) hazardous materials spill leak detection, repair, and recovery equipment;

(5) protective clothing and equipment;

(6) new and used fire apparatus;

(7) incident command vehicles;

(8) special operations vehicles;

(9) training;

(10) rescue equipment;

(11) medical equipment;

(12) decontamination equipment; and

(13) safety equipment.

(F)(1) The State Fire Marshal shall administer the grants in conjunction with a peer-review panel.

(2) The peer-review panel shall consist of nine voting members who shall serve without compensation. Seven members must be fire chiefs from each of the seven regions of the State as defined by the State Fire Marshal. The Chairman of the House Ways and Means Committee shall appoint fire chiefs from Regions 1, 2, and 7. The Chairman of the Senate Finance Committee shall appoint fire chiefs from Regions 3, 4, and 6. The Governor shall appoint one fire chief from Region 5 and one fire chief from the State at large. The State Fire Marshal also shall serve as a member. The President of the South Carolina State Firefighters' Association shall serve as a nonvoting member and chairman of the committee.

(3) An applicant for grant money must submit justification for their project that provides details regarding the project and the project's budget, the benefits to be derived from the project, the applicant's financial need, and how the project would affect the applicant's daily operations in protecting lives and property within their community. Each application must be judged on its own merit. The panelists must consider all expenses budgeted, including administrative or indirect costs, as part of the cost-benefit review. An applicant may demonstrate cost-benefit by describing, as applicable, how the grant award will:

(a) enhance a regional approach that is consistent with current capabilities and requests of neighboring organizations or otherwise benefits other organizations in the region;

(b) implement interoperable communications capabilities with other local, state, and federal first responders and other organizations;

(c) allow first responder organizations to respond to all hazards, including incidents involving seismic, atmospheric, or technological events, or chemical, biological, radiological, nuclear, or explosive incidents, as well as fire prevention and suppression.

Applications that best address the grant funding priorities shall score higher than applications that are inconsistent with the priorities. During the panel review process, panelists shall provide a subjective but qualitative judgment on the merit of each request.

Panelists shall evaluate and score the proposed project's clarity, including the project's budget detail, the organization's financial need, the benefits that would result from an award relative to the cost, and the extent to which the grant would enhance daily operations or how the grant will positively impact an organization's ability to protect life and property. Each element shall be equally important for purposes of the panelists' scores. Panelists must review each application in its entirety and rate the application according to the evaluation criteria.

Applications shall be evaluated by the panelists relative to the critical infrastructure within the applicant's area of first-due response. Critical infrastructure includes any system or asset that, if attacked or impacted by a hazardous event, would result in catastrophic loss of life or catastrophic economic loss. Critical infrastructure includes public water or power systems, major business centers, chemical facilities, nuclear power plants, major rail and highway bridges, petroleum and natural gas transmission pipelines or storage facilities, telecommunications facilities, or facilities that support large public gatherings such as sporting events or concerts. Panelists shall assess the infrastructure and the hazards confronting the community to determine the benefits to be realized from a grant to the applicant.

Applicants that falsify their application, or misrepresent their organization in any material manner, shall have their applications deemed ineligible and referred to the Attorney General for further action, as the Attorney General deems appropriate.

(4) The project period for any award grant shall be twelve months from the date of the award. Any equipment purchased with the grant must meet all mandatory regulatory requirements, as well as, all state, national, and Department of Homeland Security adopted standards.

Award recipients must agree to:

(a) perform, within the designated period of performance, all approved tasks as outlined in the application;

(b) retain grant files and supporting documentation for three years after the conclusion and close out of the grant or any audit subsequent to close out;

(c) ensure all procurement actions are conducted in a manner that provides, to the maximum extent possible, open and free competition. In doing so, the recipient must follow its established procurement law when purchasing vehicles, equipment, and services with the grant. If possible, the recipient must obtain at least two quotes or bids for the items being procured and document the process used in the grant files. Sole-source purchasing is not an acceptable procurement method except in circumstances allowed by law;

(d) submit a performance report to the peer-review panel six months after the grant is awarded. If a grant's period of performance is extended for any reason, the recipient must submit performance reports every six months until the grant is closed out. At grant closeout, the recipient must report how the grant funding was used and the benefits realized from the award in a detailed final report. An accounting of the funds also must be included; and

(e) make grant files, books, and records available, if requested by any person, for inspection to ensure compliance with any requirement of the grant program.

(5) A recipient that completes the approved scope of work prior to the end of the performance period, and still has grant funds available, may:

(a) use the greater of one percent of their award amount or three hundred dollars to continue or expand, the activities for which they received the award;

(b) use excess funds to create or expand, a fire or injury prevention program. Excess funds above the amounts discussed in subitem (a) must be used for fire or injury prevention activities or returned to the program. In order to use excess funds for fire or injury prevention activities, a recipient must submit an amendment to its grant. The amendment request must explain fire or injury prevention efforts currently underway within the organization, where the use of excess funds would fit within the existing efforts, the target audience for the fire or injury prevention project and how this audience was identified, and how the effectiveness of the requested fire or injury prevention project will be evaluated;

(c) use a combination of subitems (a) and (b); or

(d) return excess funds to the program. To return the excess funds, a recipient must close out its award and state in the final performance report that the remaining funds are not necessary for the fulfillment of grant obligations. The recipient also must indicate that it understands that the funds will be unavailable for future expenses.

(6) The State Fire Marshal shall:

(a) develop a grant application package utilizing the established guidelines;

(b) establish and market a written and electronic version of the grant application package;

(c) provide an annual report of all grant awards and corresponding chartered fire department purchases to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and the Governor;

(d) provide all administrative support to the peer-review panel; and

(e) provide a grants web page for electronic applications.

(G) Two percent of these funds may be awarded to the South Carolina State Firefighters' Association annually for the express purpose of establishing and maintaining a recruitment and retention program for volunteer firefighters. The association must apply for the grant to the peer-review panel.

HISTORY: 2009 Act No. 74, Section 1, eff June 16, 2009.



Section 23-9-30. Resident fire marshals; persons who may act under authority of State Fire Marshal.

(a) The chief of any organized fire department or county fire marshal is ex officio resident fire marshal; however, this chapter does not repeal, amend, or otherwise affect Chapter 25 of Title 5.

(b) All powers and duties vested in the State Fire Marshal may be exercised or discharged by any deputy state fire marshal, county fire marshal, or resident fire marshal within the area of his service, or any state or local governmental employee certified by the State Fire Marshal whose duties include inspection and enforcement of state or local fire safety codes and standards, acting under the authority of the State Fire Marshal.

HISTORY: 1962 Code Section 37-80; 1958 (50) 1862; 1963 (53) 557; 1973 (58) 793; 1986 Act No. 347, Section 3; 1987 Act No. 155, Section 12.



Section 23-9-35. Handicapped ramps; fees and permits.

The Division of State Fire Marshall is authorized to construct and place handicapped ramps without incurring fees or securing a permit for the construction and placement of handicapped ramps.

HISTORY: 2006 Act No. 341, Section 2, eff June 10, 2006.



Section 23-9-40. Duty of State Fire Marshal to enforce certain laws and ordinances.

It shall be the duty of the State Fire Marshal to enforce all laws and ordinances of the State, and the several counties, cities, and political subdivisions thereof, with reference to the following:

(a) The prevention of fires;

(b) The storage, sale and use of combustibles and explosives;

(c) The installation and maintenance of automatic or other fire alarm systems and fire extinguishing equipment;

(d) The construction, maintenance and regulation of fire escapes;

(e) The means and adequacy of exits, in case of fire, from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters and all other places in which numbers of persons work, live or congregate from time to time for any purpose;

(f) Investigation of the cause, origin and circumstances of fire.

HISTORY: 1962 Code Section 37-81; 1952 Code Section 37-81; 1947 (45) 322; 1960 (51) 1646; 1963 (53) 557.



Section 23-9-45. Class D fire equipment dealer license or fire equipment permit; proof of training; fees.

(A) An applicant for a Class D fire equipment dealer license or a Class D fire equipment permit, or both, shall provide proof of a current manufacturer's training certificate for each type of preengineered fire extinguishing system. However, if the applicant can provide proof of a current manufacturer's training certificate for at least one type of preengineered fire extinguishing system, the applicant may submit a sworn affidavit for each additional type of preengineered fire extinguishing system for which a license or permit, or both, is requested.

(B) The affidavit shall attest to the applicant's ability to obtain the proper manufacturer's installation and maintenance manuals and provide testament that all installations and maintenance shall be performed in compliance with the manufacturer's installation and maintenance manuals, with the exception of the manufacturer's training certificate, and in compliance with National Fire Protection Association standards 10, 11, 12, 13, 17, 17A, 96, 211, and 2001, as they exist as of January 1, 2006, including the use of replacement parts listed in conformity with National Fire Protection Association standards. Any violation of the affidavit is grounds for the revocation of the Class D fire equipment dealer license or the Class D fire equipment permit, or both.

(C) The Division of State Fire Marshal is authorized to charge a license fee for all class fire equipment licenses issued by the Division of State Fire Marshal and a permit fee for all class fire equipment permits issued by the Division of State Fire Marshal. Fees may be set by regulation not more than once each two years and must be based upon the costs of administering the provisions of this chapter and must give due regard to the time spent by division personnel in performing duties. The initial fees established by the State Fire Marshal may not exceed one hundred dollars for licenses and twenty-five dollars for permits.

HISTORY: 1991 Act No. 72, Section 1; 2006 Act No. 341, Section 1, eff June 10, 2006.

Effect of Amendment

The 2006 amendment designated the first two sentences as subsection (A), the third and fourth sentences as subsection (B), and the fifth sentence as subsection (C); in subsection (B), in the first sentence deleted "manufacturer's parts and" preceding "provide" and "complete" preceding "compliance" and added the final clause starting with ", and in complete compliance with"; and, in subsection (C), in the first sentence deleted "of one hundred dollars" following "license fee" and "of twenty-five dollars" following "permit fee" and added the second and third sentences relating to fees.



Section 23-9-50. Authority to inspect buildings or premises.

(a) The State Fire Marshal shall have authority at all times of the day or night, in the performance of duties imposed by this chapter, to enter upon and examine any building or premises where any fire has occurred and other buildings or premises adjoining. Provided, that the Fire Marshal may enter a private dwelling or premise only with the permission of the owner or occupant, unless there is probable cause to believe that a violation of the provisions respecting fire laws exists, that there exists imminent danger to the occupants thereof or arson.

(b) The State Fire Marshal shall have authority at any reasonable hour to enter into any public building or premises or any building or premises used for public purposes to inspect for fire hazards.

(c) Nothing in this section shall restrict the authority of the State Fire Marshal from investigating any premises which has been damaged by a fire of suspicious cause within a reasonable period of time after the occurrence of such fire.

HISTORY: 1962 Code Section 37-82; 1952 Code Section 37-82; 1947 (45) 322; 1963 (53) 557; 1975 (59) 613.



Section 23-9-60. Duty to require conformance with minimum fire prevention and protection standards.

The State Fire Marshal shall require conformance with the fire prevention and protection standards based upon nationally recognized standards as may be prescribed by law or regulation for the prevention of fires and the protection of life and property. The Division of the State Fire Marshal shall have the authority to promulgate fire prevention and protection regulations based upon nationally recognized standards for the protection of life and property of the residents of the State from fire.

HISTORY: 1962 Code Section 37-82.1; 1963 (53) 557; 1979 Act No. 190 Section 6; 1986 Act No. 347, Section 4; 1993 Act No. 181, Section 346.



Section 23-9-65. Automatic fueling clips on self-service gasoline dispensers permitted.

Automatic fueling clips on self-service gasoline dispensers that are permitted in the National Fire Protection Association Pamphlet 30A, 1987 Edition, are permitted to be used in this State. The Division of the State Fire Marshal shall promulgate regulations necessary to implement the provisions of this section.

HISTORY: 1989 Act No. 200, Section 1; 1993 Act No. 181, Section 347.



Section 23-9-70. Order and appeals from order of State Fire Marshal to remove or remedy a fire hazard; assessments, appeals and execution of order of repair upon noncompliance by owner; injunctive relief.

Whenever the State Fire Marshal, deputy or resident fire marshal shall find, pursuant to examination as provided in Section 23-9-50 of this chapter, any building or other structure which, for any cause, is especially liable to fire and which is so situated as to endanger lives or other property, or is deficient in fire or life protection, an order shall be issued in writing directing the defect to be removed or remedied, service of such order shall be made as provided in this chapter and such occupant or owner shall forthwith comply with the terms thereof. If such order is issued by any deputy or resident fire marshal, such occupant or owner may, within thirty days, appeal to the State Fire Marshal, who shall, within ten days of receiving notice of the appeal, during which time the order appealed from shall be stayed, review the order and file his decision. The appeal period shall not be allowed if the building or any other structure is deemed to be an imminent danger pursuant to Section 23-9-160. A person who feels himself aggrieved by any order or affirmed order of the State Fire Marshal may, within thirty days after the making or affirming of such order, appeal to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, for review of such order and it shall be heard at the first convenient day. In the event a final order entered pursuant to this chapter is not complied with within a period of thirty days from date of service of such final order then the State Fire Marshal shall cause the hazard to be remedied by repair or demolition, and all offensive materials and dangerous conditions removed, at the joint and several expense of the occupant or owner of such building or premises. An itemized statement of costs and expenses shall be furnished the occupant or owner of the premises and the statement shall be satisfied within a period of thirty days, failing which, upon ten days further notice the State Fire Marshal may assess such costs and expenses. Any party aggrieved by an assessment order may appeal to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, within a period of ten days from service of such order of assessment. Failing appeal, the order of assessment herein provided shall be filed with the clerk of court of the county wherein such property is located and shall be satisfied by execution and levy as a final judgment duly entered. Provided, however, that in addition to the enforcement procedures authorized in this section, the State Fire Marshal may, when a final order has been issued directing a defect to be removed or remedied and such order is not complied with within thirty days or a greater time if specified in such order, apply to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, for an injunction to compel the defect to be removed or remedied and an administrative law judge, if it shall find, that such defect constitutes a dangerous hazard to life or property as set forth in this section, may exercise its injunctive powers to obtain compliance with the order of the State Fire Marshal.

HISTORY: 1962 Code Section 37-82.2; 1963 (53) 557; 1969 (56) 79; 1993 Act No. 181, Section 348; 2011 Act No. 37, Section 1, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the second sentence, substituted "thirty days" for "twenty-four hours" and inserted "of receiving notice of the appeal"; inserted the third sentence; and in the new fourth sentence, substituted "A" for "Provided, however, that any".



Section 23-9-80. Service of order or penalty assessment.

The service of any order or penalty assessment as provided in this chapter shall be made by either delivering a true copy to the occupant or owner personally, or by registered or certified mail directed to the last known address of such parties, and, in case of service by mail, affixing a copy thereof in a conspicuous place on the door to the entrance of the premises.

HISTORY: 1962 Code Section 37-82.3; 1963 (53) 557.



Section 23-9-90. Power to subpoena witnesses and take testimony in fire investigation; perjury.

In the conduct of any investigation into the cause, origin, or loss resulting from any fire, the State Fire Marshal shall have the same power and rights relative to securing the attendance of witnesses and the taking of testimony under oath as is conferred upon the Director of the Insurance Department or his designee under Section 38-3-180. False swearing by any such witness shall be deemed to be perjury and shall be subject to punishment as such.

HISTORY: 1962 Code Section 37-82.4; 1963 (53) 557; 1993 Act No. 181, Section 349.



Section 23-9-100. Report of incendiary fires to police.

If, as the result of any such investigation or because of any information received by him, the State Fire Marshal is of the opinion that a fire is the result of the act of an incendiary the matter shall be brought to the attention of the local law enforcement officers having jurisdiction of the matter.

HISTORY: 1962 Code Section 37-82.5; 1963 (53) 557.



Section 23-9-110. File of fire reports; public inspection; destruction.

The State Fire Marshal shall keep on file in his office all reports of fires made to him pursuant to this chapter. Such records shall at all times during business hours be open to public inspection; except, that any testimony taken in a fire investigation may, in the discretion of the State Fire Marshal, be withheld from public scrutiny. The State Fire Marshal may destroy any such report after three years from its date.

HISTORY: 1962 Code Section 37-82.6; 1963 (53) 557.



Section 23-9-120. Enforcement of chapter.

The State Fire Marshal shall see that the provisions of this chapter and regulations promulgated thereunder are faithfully executed.

HISTORY: 1962 Code Section 37-82.7; 1963 (53) 557; 1979 Act No. 190, Section 7.



Section 23-9-130. Dissemination of information relating to fires.

The State Fire Marshal may from time to time disseminate within this State information concerning the causes, prevention and reduction of damage from fire.

HISTORY: 1962 Code Section 37-82.8; 1963 (53) 557.



Section 23-9-140. Expenses of forms, posters, reports and the like.

All forms, blanks, circulars, posters and such reports as may be required pursuant to the provisions of this chapter shall be furnished at the expense of the State.

HISTORY: 1962 Code Section 37-82.10; 1963 (53) 557.



Section 23-9-150. "Unsafe buildings" defined; procedure for procuring the repair or demolition of unsafe buildings.

All buildings or structures referred to in Section 23-9-40, except single-family dwellings, duplexes or one-story rooming houses, which are unsafe or not provided with adequate egress, or which constitute a fire hazard or are otherwise dangerous to human life, or which in relation to existing use constitute a hazard to safety or health by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment are, severally in contemplation of this section, unsafe buildings. The use and occupancy of all such unsafe buildings is hereby declared illegal and such unsafe conditions shall be corrected by repair, rehabilitation or demolition in accordance with the following procedure:

(1) Whenever the State Fire Marshal shall find any building or structure or portion thereof to be unsafe, as defined in this section, he shall give the owner, agent or person in control of such building or structure written notice, stating the defects found to exist. The notice shall require the owner within a reasonable time as determined by the marshal to either complete specified repairs or improvements, or to demolish and remove the building or structure, or unsafe portion thereof. If necessary, such notice shall also require the building, structure or portion thereof to be vacated forthwith and not reoccupied until the specified repairs and improvements are completed, inspected and approved by the State Fire Marshal.

(2) The marshal shall cause to be posted at each entrance to such building a notice as follows: "THIS BUILDING IS UNSAFE AND ITS USE OR OCCUPANCY HAS BEEN PROHIBITED BY THE STATE FIRE MARSHAL." Such notice shall remain posted until the required repairs are made or demolition is completed. It shall be unlawful for any person, firm or corporation, or its agents, to remove such notice without written permission of the State Fire Marshal, or for any person to enter the building except for the purpose of making the required repairs or demolishing such building.

(3) The owner, agent or person in control of any building subject to repair may appeal any decision of the Fire Marshal to an administrative law judge, as provided under Article 5 of Chapter 23 of Title 1. Emergency decisions of the fire marshal are not stayed pending appeal.

(4) If the owner, agent or person in control of a property cannot be found within the stated time limit or, if such owner, agent or person in control shall after notice fail, neglect or refuse to comply with notice to repair, rehabilitate, demolish or remove the building or structure or portion thereof, the State Fire Marshal shall cause such building, structure or portion thereof to be vacated and secured.

HISTORY: 1962 Code Section 37-82.11; 1972 (57) 2598; 1990 Act No. 535, Section 2; 1993 Act No. 181, Section 350.



Section 23-9-155. Installation of smoke detectors in apartments houses having no fire protection system; limitations on liability; promulgation of regulations.

Every dwelling unit within an apartment house having no fire protection system must be provided with an approved listed smoke detector, installed in accordance with the manufacturer's recommendation and listing. The smoke detector must be mounted on the ceiling or wall at a point centrally located in the corridor or area giving access to each group of rooms used for sleeping purposes. Where the dwelling unit contains more than one story, detectors are required on each story including cellars and basements, but not including uninhabitable attics. In dwelling units with split levels, a smoke detector must be installed only on the upper level, if the lower level is less than one full story below the upper level, except that if there is a door between levels then a detector is required on each level. Detectors must be connected to a sounding device or other detector to provide an alarm which must be audible in the sleeping areas. Smoke detectors must be listed and meet the installation requirements of National Fire Protection Association Standard 72A and National Fire Protection Association Standard 74.

If the smoke detector malfunctions, and the malfunctioning is caused by the tenant's intentional or negligent act, the landlord is not liable for damage caused by the malfunctioning of the device if the fire causing the damage is not the result of the landlord's intentional or negligent act.

If the smoke detector malfunctions, and the malfunctioning is caused by the negligent production of the device, the landlord is not liable for damage caused by the malfunctioning if the landlord had no knowledge of the defective condition and exercised reasonable care in the acquisition and installation of the device, and if the fire causing the damage is not the result of the landlord's intentional or negligent act.

The Division of the State Fire Marshal shall promulgate regulations to carry out the provisions of this section.

Notwithstanding any other provision of law, this section shall take effect one year after approval by the Governor.

HISTORY: Former Section 23-45-160 [1986 Act No. 430, Section 40; 1988 Act No. 658, Part II, Section 25B] redesignated Section 23-9-155 by 1990 Act No. 528, Section 16; 1993 Act No. 181, Section 351.



Section 23-9-157. Notice of violation.

The State Fire Marshal or any of his authorized agents, when inspecting buildings or structures for compliance with applicable provisions of law or fire codes and finding violations of the same, must inform the owner of the building or structure in writing of the nature of the violation and a specific citation as to the particular statutory provision of law or provision of the applicable fire code on which the violation is based before any changes in the building or structure may be required or before any penalties authorized by law may be assessed.

HISTORY: 1990 Act No. 535, Section 4.



Section 23-9-160. Emergency powers and duties of State Fire Marshal concerning unsafe buildings; lien for costs incurred.

The decision of the State Fire Marshal concerning unsafe structures is final in cases of emergency which, in his opinion, involve imminent danger to human life or health. He shall promptly cause the building, structure, or portion of it to be made safe or demolished. For this purpose he may immediately enter the structure or the land on which it stands, or abutting land or structures, with such assistance and at such cost as he may consider necessary. He may vacate adjacent structures and protect the public by appropriate fences or those other means as may be necessary and for this purpose may close a public or private way. Costs incurred, if not paid by the property owner, agent, or person in control, must be borne by the municipality if the subject property is located in a municipality or the county if the property is located outside municipal limits. Prior to the corrective action by the State Fire Marshal, written notice of it must be given to the county or municipality in which the property is located. Upon payment of the costs, the county or municipality shall acquire a lien on the property involved to recover the costs, which must be recorded in the office of the clerk of court or register of deeds in the county where the property is located, and the lien created is enforceable as a tax lien, junior in priority to any other prior recorded lien or mortgage on the property.

HISTORY: 1962 Code Section 37-82.12; 1972 (57) 2598; 1985 Act No. 201, Part II, Section 50.



Section 23-9-170. Interference with State Fire Marshal or his agents; injunctive relief.

Any person who interferes with the action of the Fire Marshal or his agents in the enforcement of his orders shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for not more than thirty days.

The Fire Marshal is further authorized to obtain injunctive relief from an administrative law judge pursuant to Article 5 of Chapter 23 of Title 1 to prevent interference with his orders or the implementation thereof.

HISTORY: 1962 Code Section 37-82.13; 1972 (57) 2598; 1993 Act No. 181, Section 352.



Section 23-9-180. Staying emergency orders of State Fire Marshal.

The orders of the Fire Marshal in a situation determined by him to be an emergency and dangerous to public safety shall not be stayed by order of an administrative law judge pursuant to Article 5 of Chapter 23 of Title 1 pending a hearing on the merits of an appeal from such an order.

HISTORY: 1962 Code Section 37-82.14; 1972 (57) 2598; 1993 Act No. 181, Section 353.



Section 23-9-190. Determining eligibility for income tax deduction by volunteer firefighters, rescue squad members, and Hazardous Materials Response Team members.

(A) The State Fire Marshal shall establish a performance-based point system for volunteer firefighters, volunteer rescue squad members, and volunteer members of a Hazardous Materials (HAZMAT) Response Team. Members receiving annually a minimum number of points set by the Fire Marshal are eligible for the deduction allowed pursuant to Section 12-6-1140. Points must be awarded for a year as follows:

(1) participation in approved training, including:

(a) certified interior firefighter;

(b) emergency vehicle driver training;

(c) pump operations;

(d) incident command systems;

(e) rural water supply;

(f) automobile extrication;

(g) certified instructor training;

(h) certified inspector training;

(i) certified public fire education training;

(j) officer training;

(k) HAZMAT operations;

(l) HAZMAT technician;

(m) HAZMAT specialist.

(2) possessing a commercial or Class E driver's license;

(3) participation in first aid/medical training such as:

(a) first responder;

(b) EMT-basic;

(c) EMT-intermediate;

(d) paramedic.

(4) participation in public fire education programs;

(5) attendance at meetings;

(6) station staffing; and

(7) volunteer response.

(B) The Fire Marshal shall, in consultation with the South Carolina State Firemen's Association and in the case of volunteer HAZMAT teams, county emergency services directors:

(1) develop a standardized form and recordkeeping system and provide a master copy of all information and forms to each fire department, rescue squad, and HAZMAT Response Team in the State;

(2) provide training to the various fire chiefs or rescue squad leaders and county emergency services directors on the use of the forms and the outline of the program;

(3) advertise the availability of the program.

(C) The local fire chief/rescue squad leader and county emergency services director shall:

(1) provide written records to each member by January 31 of the year following the applicable tax year that shows the points obtained by each member for the previous tax year;

(2) maintain a copy of records for each member for at least seven years;

(3) certify the report for each member;

(4) provide to the Department of Revenue by January 31 of the year following the applicable tax year copies of the records forwarded to members pursuant to item (1) of this subsection. Each member's social security number must be included in the copies forwarded to the department.

HISTORY: 1999 Act No. 100, Part II, Section 23; 2002 Act No. 363, Section 3B.



Section 23-9-195. Community fireworks display license.

The sponsor of a community fireworks display using consumer fireworks may petition the State Fire Marshal, Department of Labor, Licensing and Regulation for a license to hold the display. The license must be granted if:

(1) the county in which the event is to be held has a population of less than thirty thousand;

(2) the governing body of the unincorporated county or the municipality in which the event is to be held approves the display through an ordinance or resolution;

(3) the sponsor is a volunteer nonremunerated individual, group of individuals, or a community organization;

(4) the sponsor can document the presence of police and fire rescue at the event;

(5) the sponsor can provide proof of insurance for the event; and

(6) the sponsor can demonstrate experience in hosting similar events, using similar nonremunerated volunteers without incident.

The State Fire Marshal, Department of Labor, Licensing and Regulation, may charge and retain a fee for the petition equal to the cost of the application fee of other similar filings.

HISTORY: 2016 Act No. 218 (S.1252), Section 1, eff June 3, 2016.



Section 23-9-210. Creation of Program; advisory committee; laboratory services.

There is created the State Arson Control Program (program) under the office of the State Fire Marshal which shall provide administrative and logistical support to the program.

The State Arson Control Program shall have an advisory committee which must be composed of six members appointed by the Governor for terms of four years each and until their successors are appointed and qualify, except that of those members first appointed, three must be appointed for terms of two years each. One member must be a law enforcement officer, one must be engaged in fire service, one must be a chemist, one must be an insurance agent, one must be a member of the general public representing the consumer, and one must be employed by an insurer licensed to do business in this State. Vacancies on the committee must be filled for the remainder of the unexpired term in the same manner of original appointment.

This committee shall submit to the Director of the Department of Labor, Licensing & Regulation an annual report which is prepared by the office of the State Fire Marshal concerning the operation and effectiveness of the State Arson Control Program.

The State Law Enforcement Division shall contract with the office of the State Fire Marshal to provide all necessary laboratory services and analyses for the program.

HISTORY: 1984 Act No. 512, Part II, Section 49B; 1993 Act No. 181, Section 354.



Section 23-9-220. Duties and responsibilities.

The State Arson Control Program, which must be implemented on July 1, 1984, has the following duties and responsibilities:

(1) The investigation of all fires involving state-owned property.

(2) Investigations directed by the Governor.

(3) The investigation of fires where there is a request from a municipal or county official.

HISTORY: 1984 Act No. 512, Part II, Section 49B.



Section 23-9-230. Powers of investigators and of program.

Investigators of the State Arson Control Program have the powers of other law enforcement officers of this State, including agents of the State Law Enforcement Division, when performing their duties, including the power of arrest. In addition, all powers vested in the State Fire Marshal's office are also vested in the State Arson Control Program.

HISTORY: 1984 Act No. 512, Part II, Section 49B.



Section 23-9-310. Board of trustees of firemen's insurance and inspection fund.

In each city or town which has a regularly organized fire department under the control of the mayor and council or intendant and council of that city or town and in each unincorporated community having a population of two hundred fifty persons within an area of one mile radius in this State which has a regularly organized fire department under the control of a responsible authority or representative group of citizens in the community having in serviceable condition for fire duty fire apparatus and necessary equipment belonging thereto to the value of ten thousand dollars and upwards and having a total personnel of not less than ten men, including paid and volunteer members, deriving benefits from the provisions of this article, there must be appointed a local board of trustees, to be known as the trustees of the firemen's insurance and inspection fund, to be composed of three or five members.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-10 [1947 (45) 322; 1952 Code Section 37-1151; 1962 Code Section 37-1151; 1978 Act No. 585, Section 3]).



Section 23-9-320. Composition of board of trustees in cities and towns; term of office of citizen members.

The board of trustees of the firemen's insurance and inspection fund in cities and towns, if composed of three, consists of the mayor, the councilman in charge of the fire department or the chairman of the fire committee, and the chief of the fire department. The board in cities and towns, if composed of five, consists of the chairman of the board of fire masters or the chairman of the fire committee, the chief of the fire department, the city or town treasurer, and two citizens, one to be appointed by the mayor and one to be appointed by the chief of the fire department, both to be confirmed by the governing body of the city or town. The term of office of the last two named members of the board is four years and until their successors are appointed and confirmed and qualify for office.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Sections 38-57-20 [1947 (45) 322; 1952 Code Section 37-1152; 1962 Code Section 37-1152]).



Section 23-9-330. Composition of board of trustees in unincorporated communities; term of office of citizen members.

The board of trustees of the firemen's insurance and inspection fund in unincorporated communities is composed of the treasurer of the county in which the greater part of the community is located and any residents of the community as may be appointed by the treasurer, on a recommendation by a majority of the legislative delegation or delegations of the county or counties in which the community is located. The term of office of the members, other than the county treasurer, is four years, and they shall serve until their successors are appointed and qualify for office.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-30 [1947 (45) 322; 1952 Code Section 37-1153; 1962 Code Section 37-1153]).



Section 23-9-340. Compensation of trustees; election of chairman and secretary; designation of treasurer.

All members of the board of trustees of each firemen's insurance and inspection fund shall serve without compensation. The board shall elect from its number a chairman and secretary who shall likewise serve without compensation. The treasurer of the city or town, or, for a fund for an unincorporated community, the county treasurer, shall act as the treasurer of the board and is custodian of all funds received as a result of the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-40 [1947 (45) 322; 1952 Code Section 37-1154; 1962 Code Section 37-1154; 1978 Act No. 585, Section 4]).



Section 23-9-350. Enactment of ordinance providing for building and inspection code required.

No city or town may enjoy any benefits under this article unless it has passed a suitable ordinance approved by the State Fire Marshal providing a building and inspection code for the proper erection and inspection of all buildings in the city or town so as to eliminate, as far as may be possible, the danger of fires arising from defective construction or the presence and existence of inflammable and combustible material and conditions.

HISTORY: 1987 Act No. 155, Section 5 (derived from 1976 Code former Section 38-57-50 [1947 (45) 322; 1952 Code Section 37-1155; 1962 Code Section 1155; 1978 Act No. 585, Section 5]).



Section 23-9-360. Fire inspector, fire inspections, and reports required; penalties for failure to comply.

Every incorporated city or town and every county in which is located any unincorporated community accepting the benefits of this article shall annually, by February first, designate some person as the fire inspector for the city, town, or county and this person shall quarterly, by the first day of April, July, October, and January, make an inspection of every public building and business establishment located within the city, town, or county. Whenever the fire inspector finds in any building or establishment any combustible material or inflammatory conditions dangerous to the safety of the building or premises, he shall order the material or conditions removed. Quarterly reports must be filed with the State Fire Marshal, and one of these quarterly reports is considered an annual report and shall show in detail any hazardous or inflammable condition in connection with the condition of every public building, business establishment, or residence in the city, town, or county. If the requirements of this section are not complied with, the city, town, or county fire department is considered to have waived its rights for that year to the benefits to be derived under this article, and the treasurer of each county is directed not to distribute any benefits under this article to any city, town, or county fire department which has waived its rights to the benefits.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-60 [1947 (45) 322; 1952 Code Section 37-1156; 1962 Code Section 37-1156; 1978 Act No. 585, Section 6]).



Section 23-9-370. Membership in South Carolina State Firemen's Association required; supervision of operation of building and inspection code.

For the purpose of supervision and inspection and as a guaranty that the provisions of this article are administered as herein set forth, every fire department enjoying the benefits of this article must be a member of the South Carolina State Firemen's Association. The association may supervise and inspect the operation of the ordinance required in this article to be passed in each of the several towns and cities enjoying the benefits of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-70 [1947 (45) 322; 1952 Code Section 37-1157; 1962 Code Section 37-1157]).



Section 23-9-380. Annual certificate of existence of fire department; penalty for failure to file.

The clerk of any incorporated city or town and the treasurer of the county in which is located the greater part of any unincorporated community accepting the benefits of this article as required herein shall annually, by October thirty-first, make and file with the State Fire Marshal on a blank to be furnished by the State Fire Marshal his certificate stating the existence of the department, the number of steam, hand, or other engines, hook and ladder trucks, and hose carts in actual use, the number of organized companies, and the system of water supply in use for the department, together with any other facts the State Fire Marshal requires. If the certificate required by this section is not filed with the State Fire Marshal by October thirty-first in any year, the city, town, or community failing to file the certificate is considered to have waived and relinquished its rights for that year to any benefits distributed under this article by the county treasurer.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-80 [1947 (45) 322; 1952 Code Section 37-1158; 1962 Code Section 37-1158; 1978 Act No. 585, Section 7]).



Section 23-9-390. Designation of volunteer fire department as regular, organized fire department; annual certification to governing body of local municipality; annual certification to State Fire Marshal.

Any volunteer fire department having a headquarters station within or without a municipality, which is duly organized and has the officers which normally comprise the membership of a regular, organized fire department, with ten or more active members, is designated a regular, organized fire department.

The chief of the department shall annually certify to the governing body of the municipality or the county, dependent upon where the headquarters station is located, the names of all officers and active members. The clerk of the governing body shall in turn certify the names of the active members and the officers to the State Fire Marshal.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-90 [1962 Code Section 37-1158.1; 1964 (53) 2057; 1978 Act No. 585, Section 8.



Section 23-9-400. Benefits to volunteer fire departments to be transmitted to governing body of area.

Any benefits accruing to an area serviced by a volunteer fire department which qualifies as a regular, organized fire department must be transmitted to the treasurer of the governing body of the area and distributed according to the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-100 [1962 Code Section 37-1158.2; 1964 (53) 2057; 1978 Act No. 585, Section 9]).



Section 23-9-410. Distribution of funds collected on insurance premiums; use of funds.

The State Treasurer shall pay over the amount collected upon the premiums of the insurance business required to be reported under the provisions of Section 38-7-70 to the treasurers of the counties to which the premiums are allocated under the provisions of Section 38-7-70 in the respective portions resulting from the allocations. All monies so collected must be set apart and equitably used by each of the treasurers solely and entirely for the betterment and maintenance of skilled and efficient fire departments within the county.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-160 [1947 (45) 322; 1952 Code Section 37-1164; 1962 Code Section 37-1164; 1978 Act No. 585, Section 14]).



Section 23-9-420. Time-frame for distribution of funds; determination of amount fire department is to receive; regulations for administration of funds.

All monies or other benefits received and distributed under the provisions of this article by a city, town, or county treasurer or other financial officer must be distributed to the trustees of the local fire department designated by the county treasurer or other financial officer to receive the benefits within forty-five days after the receipt of the monies or other benefits in the initial year and within thirty days each year thereafter. Each designated fire department shall receive an amount of the tax computed on the basis of the assessed value of improvements to real estate within the service areas of the fire department, and all monies must be administered by the trustees under the regulations adopted by them.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-170 [1947 (45) 322; 1951 (47) 433; 1952 Code Section 37-1165; 1962 Code Section 37-1165; 1978 Act No. 585, Section 15]).



Section 23-9-430. Payment by county treasurers to State Firemen's Association of portion of proceeds received from tax on fire insurance; use of funds.

For the purposes of Section 23-9-370 and to defray the expenses thereof, each county treasurer shall pay over to the treasurer of the South Carolina State Firemen's Association the sum of five percent of the gross proceeds received annually by each county, town, or unincorporated community from the one percent tax on fire insurance allocated to the city, town, or community. The sums so paid must be expended for the sole purpose of the betterment and maintenance of skillful and efficient fire departments within the county.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-180 [1947 (45) 322; 1952 Code Section 37-1166; 1962 Code Section 37-1166; 1978 Act No. 585, Section 16]).



Section 23-9-440. Special provisions affecting boards of trustees of firemen's insurance and inspection fund applicable to certain cities.

In cities which have adopted the provisions of Title 61 of the 1962 Code of Laws of South Carolina, the provisions of Sections 23-9-410 to 23-9-430 are subject to the provisions of Title 61.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-190 [1949 (46) 293; 1952 Code Section 37-1166.1; 1962 Code Section 37-1166.1]).



Section 23-9-450. Disbursements of funds from firemen's insurance and inspection fund; approval.

Before any disbursements exceeding one hundred dollars of the funds of any firemen's insurance and inspection fund are made by the treasurers of the counties, they shall first submit to the supervising trustees of the South Carolina State Firemen's Association a statement of how the funds are to be expended and shall receive from the trustees their written approval of the manner and method by which the funds are to be disbursed, so that the South Carolina Firemen's Association shall know that the funds are being expended solely for the benefit of the firemen of each particular fire department in the State. If a proposed disbursement is to be expended legally and in accordance with the law, it is mandatory upon the supervising trustees to give their approval. Failure upon the part of any treasurer to comply with the foregoing makes him liable on his official bond.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-200 [1947 (45) 322; 1952 Code Section 37-1167; 1962 Code Section 37-1167; 1978 Act No. 585, Section 17]).



Section 23-9-460. Purposes for which funds may be expended; restrictions on use.

No funds of firemen's insurance and inspection fund may be divided among the firemen of any fire department in cash. When any fire department by a majority provides for the expenditure of any funds for the collective benefit and enjoyment of the entire department, it is mandatory for the local trustees and the state trustees of the South Carolina State Firemen's Association to approve the expenditure. None of the funds may be expended in any manner for any purpose for which any city, town, unincorporated community, or county may be legally liable.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-210 [1951 (47) 433; 1952 Code Section 37-1168; 1962 Code Section 37-1168; 1978 Act No. 585, Section 18]).



Section 23-9-470. Funds to be use for purposes prescribed in; to reduce amounts required to be distributed.

No funds from the firemen's insurance and inspection fund may be withheld or used for any purpose except as prescribed in this article, and no agency of the State, including the State Fiscal Accountability Authority, has the authority to reduce the amounts required to be distributed to counties and municipalities under the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-220 [1979 Act No. 190, Section 9]).

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 23-9-510. Short title.

This article may be cited as the "South Carolina Hydrogen Permitting Act".

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-520. Establishment of the South Carolina Hydrogen Permitting Program; purposes.

There is established the South Carolina Hydrogen Permitting Program within the Office of the State Fire Marshal. The purposes of this program are to:

(1) make hydrogen fuel easily accessible to the general public for retail purchase from multiple, convenient locations throughout the State in a manner similar to that used for dispensing gasoline and other fuels sold to power motor vehicles;

(2) promote and protect public health, safety, and welfare;

(3) promote a positive business environment for the hydrogen and fuel cell industry; and

(4) demonstrate leadership as a progressive alternative energy state by ensuring that hydrogen and fuel cells are permitted on a consistent basis throughout the State and meet minimum standards of quality provided in the International Code Council's 2006 codes or the latest state-adopted version.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-530. Definitions.

As used in this article:

(1) "Container" means all vessels including, but not limited to, tanks, cylinders, or pressure vessels used for storage of hydrogen.

(2) "Facility" means a fueling station or a fuel cell site that will store or dispense hydrogen for use as a transportation fuel and motor vehicle fuel or in a fuel cell.

(3) "Fuel cell" means an appliance that uses fuel to produce electricity through an electro-chemical process. These fuels include, but are not limited to, hydrogen, methanol, or solid oxides.

(4) "Fueling station" means a facility that dispenses gasoline, hydrogen, or other fuels intended to be used in motor vehicles.

(5) "Hydrogen facility" or "facility" means a fueling station or a fuel cell site that will store or dispense hydrogen for use as a transportation fuel and motor vehicle fuel or in a fuel cell.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-540. Fire marshal to permit hydrogen facilities; delegation of permitting authority; fees.

Only the State Fire Marshal may:

(1) permit a hydrogen facility in this State, although he may delegate this permitting authority to a county or municipal official if the:

(a) county or municipality served by the official has at least three hydrogen fueling stations to be renovated or constructed in its jurisdiction; and

(b) official completes prescribed training and obtains certification pursuant to Section 23-9-550(3).

(2) impose a fee related to the permitting, licensing, or inspection of a hydrogen fueling station under this article, in addition to the application filing fee provided in Section 23-9-560(B)(1). The State Fire Marshal may not delegate this authority to impose a fee.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-550. Fire marshal duties.

(A) The State Fire Marshal shall:

(1) ensure that the laws of this State governing gaseous and liquefied hydrogen at a hydrogen facility are executed faithfully;

(2) require conformance with fire prevention and protection standards based on nationally recognized standards prescribed by law or regulation for the prevention of fire and the protection of life and property;

(3) develop training and certification requirements a county or municipal official must satisfy to grant a permit to a hydrogen facility through a delegation of the State Fire Marshal's authority under Section 23-9-540, subject to the limits in subsection (B) of this section;

(4) develop minimum requirements for the design, construction, location, installation, and operation of equipment for storing, handling, and dispensing hydrogen at a facility. These requirements must:

(a) reasonably be necessary to protect the health, welfare, and safety of the public and a person using these materials; and

(b) substantially conform to the generally accepted standards of safety concerning hydrogen;

(5) impose at least semi-annual random inspections of a facility licensed under this article to determine the hydrogen's value for fueling and the facility's safety; and

(6) promulgate regulations necessary to carry out the requirements of this article.

(B) When a codes and standards organization certified by the American National Standards Institute develops a standard procedure for training and certifying a county or municipal official to permit to a hydrogen facility, the State Fire Marshal may adopt this procedure.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-560. Application to renovate or construct a facility to store or dispense hydrogen; contents; filing fees; hearing.

(A) A party seeking to renovate or construct a facility to store or dispense hydrogen must apply to the State Fire Marshal or his certified designee by registered mail, return receipt requested, for approval before beginning the renovation construction. An application must include:

(1) a site plan;

(2) an accidental release plan;

(3) piping layout with valves and fitting details;

(4) normal and emergency ventilation designs;

(5) tank capacity and design standards;

(6) electrical plan; tank and piping support details;

(7) information concerning on-site fire protection equipment;

(8) information concerning tank location with respect to other tanks and dikes; and

(9) other information the State Fire Marshal considers relevant for evaluating the application.

(B) The State Fire Marshal:

(1) may charge an application filing fee of ten dollars that must be paid before an application may be accepted;

(2) may conduct a hearing on an application; and

(3) shall approve or deny an application within sixty calendar days or the application automatically is considered approved.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



Section 23-9-570. Violation of article; penalties.

(A) A person who conveys or offers to convey hydrogen in violation of this article may be subject to an administrative fine, stop-sale order, or both, at the discretion of the State Fire Marshal.

(B) An administrative fine must not be assessed for an amount greater than one thousand dollars unless the violation:

(1) threatens public health or safety;

(2) is committed knowingly and intentionally; or

(3) reflects a continuing and repetitive pattern of disregard for the requirements of this article.

(C) An administrative fine may not exceed ten thousand dollars for a violation.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).






CHAPTER 10 - SOUTH CAROLINA FIRE ACADEMY

Section 23-10-10. Operation of South Carolina Fire Academy; Fire Academy advisory committee created; membership.

The State Fire Marshal has the sole responsibility for the operation of the South Carolina Fire Academy (Academy). The Academy is operated for the express purpose of upgrading the state's paid, volunteer, and industrial fire service personnel. All buildings, facilities, equipment, property, and instructional materials which are now or become a part of the Academy are assigned to the Academy and may not be integrated with any other local or state agency, association, department, or technical education center, without the consent of the Director of the Department of Labor, Licensing and Regulation or his designee.

There is created the South Carolina Fire Academy Advisory Committee which shall advise and assist the State Fire Marshal in developing a comprehensive training program based upon the needs of the fire service in this State. Membership on the committee includes:

(A) the Chairman and appointed members of the Fire School Committee of the South Carolina State Firemen's Association. The Chairman of the Fire School Committee also shall serve as the Chairman of the South Carolina Fire Academy Advisory Committee;

(B) one member from the South Carolina Fire Chief's Association appointed by the president;

(C) one member from the South Carolina Fire Inspectors Association appointed by the president;

(D) one member from the South Carolina Society of Fire Service Instructors Association appointed by the president;

(E) one member from the Professional Firefighters Association appointed by the president;

(F) one member from the South Carolina Chapter of International Association of Arson Investigators appointed by the president;

(G) the Director of the South Carolina Fire Academy who shall serve as secretary without voting privileges. Membership from the South Carolina Fire Academy is limited to the director only;

(H) one industrial fire protection representative appointed by the president of the South Carolina Chapter of the American Society of Safety Engineers;

(I) the Executive Director of the South Carolina State Firemen's Association who shall serve as a member ex officio without voting privileges;

(J) the State Fire Marshal as a member ex officio without voting privileges;

(K) one member from higher education having experience and training in curriculum development appointed by the Director of the Department of Labor, Licensing and Regulation; and

(L) one member from the South Carolina Fire and Life Safety Education Association appointed by the president.

HISTORY: 1979 Act No. 190, Section 10; 1986 Act No. 347, Section 5; 1993 Act No. 181, Section 355; 2000 Act No. 386, Section 3.



Section 23-10-20. Purchase and issuance of clothing to staff.

The South Carolina Department of Labor, Licensing and Regulation is authorized to purchase and issue clothing to the staff of the State Fire Academy.

HISTORY: 2008 Act No. 353, Section 2, Pt 17B, eff July 1, 2009.






CHAPTER 11 - SHERIFFS--ELECTION, QUALIFICATIONS AND VACANCIES IN OFFICE

Section 23-11-10. Time for election.

There shall be an election for sheriff held in each county at the general election in each presidential election year.

HISTORY: 1962 Code Section 53-51; 1952 Code Section 53-51; 1942 Code Section 3473; 1932 Code Section 3473; Civ. C. '22 Section 2022; Civ. C. '12 Section 1136; Civ. C. '02 Section 820; G. S. 642; R. S. 703; 1870 (14) 338; 1882 (18) 682; 1885 (19) 144; 1888 (20) 171; 1933 (38) 97.



Section 23-11-20. Oath.

Every sheriff before entering upon the duties of his office shall, in addition to the oath of office prescribed in Article 3, section 26, of the Constitution, take the oath required of such officer by Section 8-3-20 and such oaths shall be endorsed on the commission and shall be taken and subscribed before the clerk of the court of the county. At the next term of the circuit court in the county he shall produce his commission, which shall be read in open court and recorded in the journal.

HISTORY: 1962 Code Section 53-53; 1952 Code Section 53-53; 1942 Code in the journal. Section 3481; 1932 Code Section 3481; Civ. C. '22 Section 2030; Civ. C. '12 Section 1144; Civ. C. '02 Section 828; G. S. 650; R. S. 711; 1816 (6) 27; 1880 (17) 502.



Section 23-11-30. Bond.

The sheriffs of the several counties, before receiving their commissions, shall enter into bonds to be executed by them and any number of sureties, not exceeding twelve nor (except as provided in Section 8-3-90) less than two, to be approved by a majority of the governing body of the county in the sum of ten thousand dollars, and every sheriff shall procure other satisfactory security when duly required. Such bond shall be filed in the office of the State Treasurer, duly executed and approved, within thirty days from the time the sheriff-elect receives notice that the election is declared.

HISTORY: 1962 Code Section 53-54; 1952 Code Section 53-54; 1942 Code Sections 3478, 3479; 1932 Code Sections 3478, 3479; Civ. C. '22 Sections 2027, 2028; Civ. C. '12 Sections 1141, 1142; Civ. C. '02 Sections 825, 826; G. S. 647, 648; R. S. 708, 709; 1839 (11) 37; 1868 (14) 19; 1875 (16) 4; 1878 (16) 518; (17) 366, 681; 1897 (22) 441; 1903 (24) 29; 1905 (24) 902; 1909 (26) 38; 1919 (31) 75; 1927 (35) 227, 304; 1932 (37) 1118; 1933 (38) 256; 1936 (39) 1390; 1937 (40) 375; 1941 (42) 127.



Section 23-11-40. Vacancies in office.

(A) If any vacancy occurs in the office of sheriff in any county of this State less than one year prior to the next general election for county sheriffs, the Governor may appoint some suitable person who must be an elector of the county and who, upon qualifying, according to law, is entitled to enter upon and hold the office until a sheriff is elected and qualifies in the election and is subject to all the duties and liabilities incident to the officer during the term of his service in the office.

(B) If any vacancy occurs in the office more than one year prior to the next general election for county sheriffs, the Governor shall appoint some suitable person as provided in subsection (A) until a special election is held to elect a sheriff to hold the office until a sheriff is elected and qualifies in the next general election for county sheriffs.

(C) If any vacancy occurs in the office at any time and is created by suspension by the Governor upon any sheriff's indictment, the Governor shall appoint some suitable person, as provided for in subsection (A), to hold the office until the suspended sheriff is acquitted, or the indictment is otherwise disposed of, or until a sheriff is elected and qualifies in the next general election for county sheriffs, whichever event occurs first.

(D) The chief deputy or second-in-command of the sheriff's office shall act as sheriff until the vacancy is filled, except in the case when a vacancy occurs as a result of an indictment, where the vacancy will be filled as provided in Section 23-11-50. While acting as sheriff, the chief deputy or second-in-command is subject to the duties and liabilities incident to the office of sheriff.

HISTORY: 1962 Code Section 53-56; 1952 Code Section 53-56; 1942 Code Section 3474; 1932 Code Section 3474; Civ. C. '22 Section 2023; Civ. C. '12 Section 1137; Civ. C. '02 Section 821; G. S. 643; R. S. 704; 1870 (14) 374; 1877 (16) 232; 1878 (16) 507, 716; 1936 (39) 1541; 1986 Act No. 384, Section 1; 1987 Act No. 52, Section 1; 1989 Act No. 51, Section 1.



Section 23-11-50. Coroner shall act as sheriff during vacancy.

The coroner, during the continuance of any such vacancy occurring as a result of the indictment of the sheriff and until the office is filled by appointment or election, shall assume the office, discharge its duties, incur its liabilities and be entitled to its fees and emoluments. He shall, for such purpose, take charge of the books and papers of the office and occupy the apartment allowed to the sheriff for transacting the business of his office.

HISTORY: 1962 Code Section 53-58; 1952 Code Section 53-58; 1942 Code Section 3475; 1932 Code Section 3475; Civ. C. '22 Section 2024; Civ. C. '12 Section 1138; Civ. C. '02 Section 822; G. S. 644; R. S. 705; 1839 (11) 78; 1989 Act No. 51, Section 3.



Section 23-11-110. Qualifications.

(A) All sheriffs in this State must have the following qualifications:

(1) be a citizen of the United States;

(2) be a resident of the county in which he seeks the office of sheriff for at least one year immediately preceding the date of the election for sheriff;

(3) be a registered voter;

(4) have attained the age of at least twenty-one years prior to the date of his qualifying for election to the office;

(5) have:

(a) obtained a high school diploma, its recognized equivalent in educational training as established by the State Department of Education, and have at least five years experience as a certified law enforcement officer; or

(b) obtained a two-year associate degree and three years experience as a certified law enforcement officer; or

(c) obtained a four-year baccalaureate degree and one years experience as a certified law enforcement officer; or

(d) served as a summary court judge for at least ten years.

For purposes of this section, a "certified law enforcement officer" is a person who has been issued a certificate as a law enforcement officer pursuant to Section 23-23-10.

(6) have not been convicted of or pled guilty to a violation of Section 56-1-460 or 56-5-2930, or both, within the past ten years or a felony in this State or another state; and

(7) be fingerprinted and have the State Law Enforcement Division make a search of local, state, and federal fingerprint files for any criminal record. Fingerprints are to be taken under the direction of any law enforcement agency and must be made available to SLED no later than one hundred thirty days prior to the general election. The results of the records search are to be filed with the county executive committee of the person's political party. A person seeking nomination by petition must file the records search with the county election commission in the county of his residence.

(B)(1) A person offering his candidacy for the office of sheriff, shall file a sworn affidavit, no later than the close of filing, with the county executive committee of the person's political party. The county executive committee of any political party with whom a person has filed his affidavit must file a copy of the affidavit with the appropriate county election commission by noon on the tenth day following the deadline for filing affidavits by candidates. If the tenth day falls on Saturday, Sunday, or a holiday, the affidavits must be filed by noon the following day. A person seeking nomination by petition must file a sworn affidavit with the county election commission in the county of his residence.

(2) The affidavit must contain the following information:

(a) the date and place of the person's birth;

(b) the date the person graduated from high school or the date the person obtained the recognized equivalent of a high school diploma;

(c) the date the person received any associate or baccalaureate degrees when applicable;

(d) the number of years' experience the person has had as a certified law enforcement officer when applicable;

(e) the number of years the person has served as a summary court judge when applicable; and

(f) an affirmation that the person meets all of the qualification requirements of subsection (A).

(C) Every newly-elected sheriff in his first term is required to complete a training session to be determined pursuant to Chapter 23, Title 23 to be conducted by the Criminal Justice Academy or an otherwise approved academy or as may be selected by the South Carolina Sheriffs' Association. This training must be completed during the first calendar year of the first term of the newly-elected sheriff's term of office. A newly-elected sheriff who is unable to attend this training course when offered because of emergency or extenuating circumstances, within one year from the date the disability or cause terminates, shall complete the standard basic course of instruction required of newly-elected sheriffs. A newly-elected sheriff who does not fulfill the obligations of this subsection is subject to suspension by the Governor until the sheriff completes the course of instruction.

(D)(1) After December 31, 1988, no person is eligible to hold the office of sheriff unless he attends a minimum of twenty hours' training annually as may be selected by the South Carolina Sheriffs' Association.

(2) The basis for the minimum annual requirement of in-service training is the calendar year. A sheriff who satisfactorily completes the basic course of training in accordance with the provisions of this section after April first in any calendar year is excused from the minimum annual training requirement for the calendar year during which the basic course is completed.

(3) A waiver of the requirement of minimum annual in-service training may be granted by the board of directors of the South Carolina Sheriffs' Association, at its discretion, upon the presentation of evidence by a sheriff that he was unable to complete the training due to emergency or extenuating circumstances considered sufficient by the board.

(4) A sheriff who fails to complete the minimum annual in-service training required under this section may be suspended from office, without pay, by the Governor for a period of ninety days. The Governor may continue to suspend a sheriff until he completes the annual minimum in-service training required in this section. The Governor shall appoint, at the time of the sheriff's suspension, a suitable person to perform as acting sheriff during the period of suspension.

(E) A sheriff holding office on the effective date of this section is exempt from the provisions in this section except for the provisions of subsection (D) of this section.

HISTORY: 1988 Act No. 646, Section 1; 1993 Act No. 19, Section 1; 1996 Act No. 362, Sections 2, 3; 1996 Act No. 459, Sections 40, 41; 2008 Act No. 335, Sections 5, 17, eff June 16, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 23-10-60 in the last sentence of subsection (A)(5) was changed to Section 23-23-10.

Effect of Amendment

The 2008 amendment, in subsection (A), in the final undesignated paragraph, substituted "Section 23-23-60" for "Section 23-6-400(D)(1)"; and, in subsection (C), in the first sentence substituted "Chapter 23" for "Chapter 6".






CHAPTER 13 - DEPUTY SHERIFFS GENERALLY

Section 23-13-10. Appointment; approval by court; responsibility of sheriff for acts of deputy.

The sheriff may appoint one or more deputies to be approved by the judge of the circuit court or any circuit judge presiding therein. Such appointment shall be evidenced by a certificate thereof, signed by the sheriff, and shall continue during his pleasure. The sheriff shall in all cases be answerable for neglect of duty or misconduct in office of any deputy.

HISTORY: 1962 Code Section 53-71; 1952 Code Section 53-71; 1942 Code Section 3486; 1932 Code Sections 3486, 3487; Civ. C. '22 Section 2032; Civ. C. '12 Section 1146; Civ. C. '02 Section 830; G. S. 652, 653; R. S. 713; 1870 (14) 332; 1880 (17) 4; 1927 (35) 44; 1936 (39) 1390; 1937 (40) 86.



Section 23-13-15. Patrol of homeowner's association territory; compensation from association funds.

A sheriff is authorized to employ a deputy and pay his compensation from funds received from a residential homeowner's association in the county and, in doing so, may assign that deputy to patrol the territory comprising the geographical area represented by the homeowner's association. Nothing herein shall prevent the sheriff from assigning such deputy to other areas or to perform other duties, if, in the sheriff's discretion, it is necessary to do so.

HISTORY: 1990 Act No. 561, Section 1.



Section 23-13-20. Bond and oath.

Each deputy sheriff shall, before entering upon the discharge of his duty, enter into bond in the sum of one thousand dollars, with sufficient surety, to be approved by the sheriff of the county, conditioned for the faithful performance of his duties and for the payment to the county and to any person of all such damages as they or any of them may sustain by reason of his malfeasance in office or abuse of his discretion. He shall, in addition to the oath of office now prescribed by Section 26, of Article III, of the Constitution, take the following oath (or affirmation) to wit: "I further solemnly swear (or affirm) that during my term of office as county deputy, I will study the act prescribing my duties, will be alert and vigilant to enforce the criminal laws of the State and to detect and bring to punishment every violator of them, will conduct myself at all times with due consideration to all persons and will not be influenced in any matter on account of personal bias or prejudice. So help me, God." The form of such bond shall be approved by the county attorney and, with the oaths, shall be filed with and kept by the clerk of court for the county.

A blanket bond may be used in any county to fulfill the bond requirement of this section upon approval of the County Council and the County Attorney.

HISTORY: 1962 Code Section 53-77; 1952 Code Section 53-77; 1942 Code Sections 3488, 3494; 1932 Code Sections 3488, 3494; Civ. C. '22 Sections 2033, 2039; Civ. C. '12 Section 1147; Civ. C. '02 Section 831; G. S. 654; R. S. 714; 1870 (14) 332; 1880 (17) 4; 1912 (27) 865; 1981 Act No. 105, Section 1.



Section 23-13-30. Monthly oath as prerequisite to salary warrant; uniforms and other equipment.

Before issuing any warrant to any deputy for his salary, the supervisor shall require such deputy to take and subscribe an oath that he has fully and faithfully performed during the preceding month the duties required of him herein. The governing body of the county shall furnish to each such deputy two uniforms per year, to be prescribed and approved by such body. Such deputies shall provide themselves with deputies' billies and such firearms as may be prescribed by the governing body of the county. They shall bear all expenses incident to their service.

HISTORY: 1962 Code Section 53-80; 1952 Code Section 53-80; 1942 Code Section 3491; 1932 Code Section 3491; Civ. C. '22 Section 2036; 1912 (27) 569, 865; 1961 (52) 497.



Section 23-13-40. Special deputies.

The sheriff, without seeking the approval of the circuit judge, may appoint special deputies as the exigency of his business may require for the service of process in civil and criminal proceedings only. He shall be responsible for the conduct of such special deputies.

HISTORY: 1962 Code Section 53-83; 1952 Code Section 53-83; 1942 Code Section 3489; 1932 Code Section 3489; Civ. C. '22 Section 2034; Civ. C. '12 Section 1148; Civ. C. '02 Section 832; G. S. 652; R. S. 715; 1870 (14) 332; 1880 (17) 4.



Section 23-13-50. Authority to perform duties of office.

When duly qualified a deputy sheriff may perform any and all of the duties appertaining to the office of his principal.

HISTORY: 1962 Code Section 53-84; 1952 Code Section 53-84; 1942 Code Section 3488; 1932 Code Section 3488; Civ. C. '22 Section 2033; Civ. C. '12 Section 1147; Civ. C. '02 Section 831; G. S. 654; R. S. 714; 1870 (14) 332; 1880 (17) 4.



Section 23-13-60. Power of arrest.

The deputy sheriffs may for any suspected freshly committed crime, whether upon view or upon prompt information or complaint, arrest without warrant and, in pursuit of the criminal or suspected criminal, enter houses or break and enter them, whether in their own county or in an adjoining county.

HISTORY: 1962 Code Section 53-85; 1952 Code Section 53-85; 1942 Code Section 3493; 1932 Code Section 3493; Civ. C. '22 Section 2038; Cr. C. '22 Section 328; 1912 (27) 865.



Section 23-13-70. Duty to patrol county.

The deputy sheriffs shall patrol the entire county at least twice a week by sections assigned to each by the sheriff, remaining on duty at night when occasion or circumstances suggest the propriety thereof to prevent or detect crime or to make an arrest. They shall always be on duty for not less than ten hours a day, except when granted occasional indulgences or leaves of absence by the sheriff. They shall frequent railroad depots, stores and other public places where people congregate, disorder is probable, vagrants may be loafing or alcoholic liquors may be sold, bartered or given away and they shall as often as practicable ride by houses that are off the public highways and in lonely parts of the county, especially such as are without male protectors, and shall use every means to prevent or detect, arrest and prosecute for breaches of the peace, drunkenness, using obscene language, boisterous conduct or discharging of firearms on the public highways or at any public place or gathering, carrying weapons contrary to law, gambling, vagrancy, setting out fire, violation of the game and fish laws, cruelty to animals or children, violation of the child labor laws, lynching and for the violation of every law which is detrimental to the peace, good order and morals of the community.

HISTORY: 1962 Code Section 53-86; 1952 Code Section 53-86; 1942 Code Section 3492; 1932 Code Section 3492; Civ. C. '22 Section 2037; 1912 (27) 865.



Section 23-13-210. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any industrial corporation located in any county of this State directed to the sheriff of such county, setting forth that in his opinion the interests of the industrial community and locality under his management require special police supervision, and that such community contains fifty or more inhabitants, the sheriff shall appoint as his deputy a discreet and suitable person satisfactory to the president, treasurer or other executive officer of the corporation requesting the appointment, who shall reside within the county in which is situate the property for whose protection he is appointed.

HISTORY: 1962 Code Section 53-101; 1952 Code Section 53-101; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47; 1947 (45) 225.



Section 23-13-220. Appointment of more than one deputy for larger communities.

In communities or localities of one hundred or more inhabitants two or more such deputies shall be appointed by the sheriff of the county in which the community or locality is situated, if the president, treasurer or other executive officer of the industrial corporation located therein shall so request in writing, the number of such deputies to be maintained in any such community to be determined by the industrial corporation. And if an industrial corporation owns, operates or controls plants, branches or factories in separate communities or localities, each community or locality may be provided under the terms of this article with one or more such deputy sheriffs or constables upon the written request of the proper officer of such corporation.

HISTORY: 1962 Code Section 53-102; 1952 Code Section 53-102; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



Section 23-13-230. Oath; bond.

Before entering upon the duties of his office, any such deputy shall take the oaths prescribed by the Constitution and statutes of this State. Any person so appointed a deputy sheriff under the provisions of this article shall execute the bond required of constables by Section 22-9-20 and shall be subject to the provisions of Section 22-9-160.

HISTORY: 1962 Code Section 53-103; 1952 Code Section 53-103; 1942 Code Sections 3499, 3501; 1932 Code Sections 3499, 3501; Civ. C. '22 Sections 2042, 2044; Civ. C. '12 Sections 1149, 1151; Civ. C. '02 Sections 833, 835; 1898 (22) 743; 1899 (23) 75; 1901 (23) 696; 1933 (38) 47.



Section 23-13-240. Term of office; removal.

The term of office of any such deputy sheriff shall expire with the term of the sheriff appointing him. But any deputy appointed under this article shall be removed from office by the sheriff and his commission shall stand cancelled, if the president, treasurer or other executive officer of the corporation which requested his appointment shall file with the sheriff a written request that he be removed. And the sheriff at any time in the exercise of his discretion may revoke the commission of any such deputy for any cause whatsoever.

HISTORY: 1962 Code Section 53-104; 1952 Code Section 53-104; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



Section 23-13-250. Salary.

The salary of any such deputy shall be paid by the corporation at the instance of whose president, treasurer or other executive officer the appointment is made, the amount to be fixed by contract with the corporation, acting through its president, treasurer or other executive officer.

HISTORY: 1962 Code Section 53-105; 1952 Code Section 53-105; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



Section 23-13-260. Jurisdiction.

The jurisdiction of any such deputy sheriff, as an officer of the corporation at the request of which he is appointed, shall extend over the property controlled by the president, treasurer or other executive officer having the management of such corporation and in addition over all territory within a radius of one mile from the main building in which the industry of the corporation is operated.

HISTORY: 1962 Code Section 53-107; 1952 Code Section 53-107; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



Section 23-13-270. Situations in which jurisdiction may extend to other communities.

When any industrial corporation controls and operates more than one industrial plant in any county in this State or when more than one industrial plant in the same county is controlled and operated by allied or affiliated corporations or corporations which are under the same general management or are under the same general stock ownership and the sheriff appoints a deputy sheriff under the terms of this article for any industrial community and locality in any such chain or series, the sheriff may give any such deputy sheriff additional jurisdiction under the terms of this article over any or all other communities or localities of such chain or series, but such additional jurisdiction shall not become effective until the sheriff shall have made such appointment in writing naming all of the communities and localities in which such appointee is given jurisdiction.

HISTORY: 1962 Code Section 53-108; 1952 Code Section 53-108; 1943 (43) 295.



Section 23-13-280. Rights, powers and duties of deputies.

Any such deputy sheriff:

(1) Shall have, do and exercise all the rights, duties and powers prescribed by law for constables or magistrates and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal process from magistrates' courts.

HISTORY: 1962 Code Section 53-111; 1952 Code Section 53-111; 1942 Code Section 3500; 1932 Code Section 3500; Civ. C. '22 Section 2043; Cr. C. '22 Section 329; Civ. C. '12 Section 1150; Civ. C. '02 Section 834; 1898 (22) 793; 1899 (23) 75.



Section 23-13-290. Responsibility for malfeasance of deputies.

Neither the sheriff of the county nor the industrial corporation shall be responsible for the malfeasance, nonfeasance or misfeasance of any such officer, but he and his sureties shall be answerable therefor on his official bond.

HISTORY: 1962 Code Section 53-112; 1952 Code Section 53-112; 1942 Code Section 3502; 1932 Code Section 3502; Civ. C. '22 Section 2045; Civ. C. '12 Section 1152; 1904 (24) 424.



Section 23-13-300. Article shall be applicable notwithstanding that community is composed of temporary residents.

The provisions of this article shall apply to any such industrial communities as are comprised of fifty persons or more, whether such persons are permanent or temporary inhabitants thereof.

HISTORY: 1962 Code Section 53-113; 1952 Code Section 53-113; 1942 Code Section 3503; 1932 Code Section 3503; Civ. C. '22 Section 2046; Civ. C. '12 Section 1153; 1904 (24) 424.



Section 23-13-410. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any fair association, amusement company, circus, political meeting, camp meeting or other such concern located or to be located in any county in this State directed to the sheriff of any such county, setting forth that in his opinion the interests of the association, amusement company, circus, political meeting, camp meeting or other such concern under his management and the public peace require special police supervision, the sheriff shall appoint a discreet and suitable person or persons as his deputy or deputies, whose term of office shall continue during the public exhibition of such association, amusement company, circus, political meeting, camp meeting or other such concern, unless sooner by him removed. The salary of any such deputy shall be paid by the concern requesting such appointment.

Nothing herein contained shall interfere with the right and duty of a sheriff, upon his own motion, to appoint such a deputy or deputies as may seem advisable.

HISTORY: 1962 Code Section 53-121; 1952 Code Section 53-121; 1942 Code Section 3504; 1932 Code Section 3504; Civ. C. '22 Section 2047; Civ. C. '12 Section 1154; 1908 (25) 1152; 1910 (26) 763.



Section 23-13-420. Oath; bond.

Before entering upon the duties of his office any such deputy shall take the oath prescribed by the Constitution and statutes of this State. He shall also execute the bond required of constables by Section 22-9-20 and shall be subject to the provisions of Section 22-9-160.

HISTORY: 1962 Code Section 53-122; 1952 Code Section 53-122; 1942 Code Sections 3504, 3506; 1932 Code Sections 3504, 3506; Civ. C. '22 Sections 2047, 2049; Civ. C. '12 Sections 1154, 1156; 1908 (25) 1152, 1153; 1910 (26) 763.



Section 23-13-430. Jurisdiction.

The jurisdiction of such a deputy sheriff shall extend over the property controlled by such fair association, amusement company, circus, political meeting, camp meeting or other such concern.

HISTORY: 1962 Code Section 53-123; 1952 Code Section 53-123; 1942 Code Section 3504; 1932 Code Section 3504; Civ. C. '22 Section 2047; Civ. C. '12 Section 1154; 1908 (25) 1152; 1910 (26) 763.



Section 23-13-440. Rights, powers and duties.

Any such deputy sheriff:

(1) Shall have and exercise all the rights, duties and powers prescribed by law for deputy sheriffs or constables and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal processes from magistrates' courts.

HISTORY: 1962 Code Section 53-124; 1952 Code Section 53-124; 1942 Code Section 3505; 1932 Code Section 3505; Civ. C. '22 Section 2048; Civ. C. '12 Section 1155; 1908 (25) 1153.



Section 23-13-510. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any park or place of amusement located in any county of this State directed to the sheriff of such county, setting forth that in his opinion the interests of the patrons of such park or place of amusement require special police supervision, the sheriff shall appoint as his deputy a discreet and suitable person, satisfactory to the president, treasurer or other executive officer of such park or other place of amusement requesting the appointment and whose salary shall be paid by the park or other place of amusement at the instance of whose president, treasurer or other executive officer the appointment is made, the amount to be fixed by contract with the company owning or operating such park or place of amusement, acting through its president, treasurer or other executive officer.

HISTORY: 1962 Code Section 53-131; 1952 Code Section 53-131; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



Section 23-13-520. Oath.

Before entering upon the duties of his office, any such deputy shall take the oath prescribed by the Constitution and statutes of this State.

HISTORY: 1962 Code Section 53-132; 1952 Code Section 53-132; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



Section 23-13-530. Term; removal.

The term of office of any such deputy sheriff shall expire with the term of the sheriff, unless sooner by him removed. And any such deputy shall be removed by the sheriff and another deputy appointed by him satisfactory to the president, treasurer or other executive officer of the park or place of amusement, whenever the president, treasurer or other executive officer shall make a statement in writing to the sheriff of the county that the deputy is not discharging his duties to the satisfaction of the president, treasurer or other executive officer and requesting a change of appointment.

HISTORY: 1962 Code Section 53-133; 1952 Code Section 53-133; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



Section 23-13-540. Jurisdiction.

The jurisdiction of any such deputy sheriff shall extend over the property controlled by the president, treasurer or other executive officer having the management of the park or other place of amusement and in addition over all territory within a radius of one mile from the center of such park or place of amusement.

HISTORY: 1962 Code Section 53-134; 1952 Code Section 53-134; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



Section 23-13-550. Rights, powers and duties.

Any such deputy sheriff:

(1) Shall have, do and exercise all the rights, duties and powers prescribed by law for constables or magistrates and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall also act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal process from magistrates' courts.

HISTORY: 1962 Code Section 53-135; 1952 Code Section 53-135; 1942 Code Section 3509; 1932 Code Section 3509; Civ. C. '22 Section 2052; Cr. C. '22 Section 330; Cr. P. '22 Section 14; Civ. C. '12 Section 1159; Cr. C. '12 Section 15; 1908 (25) 1086, 1152, 1153.






CHAPTER 15 - GENERAL POWERS AND DUTIES OF SHERIFFS AND DEPUTY SHERIFFS

Section 23-15-20. Maintenance and contents of books of record.

(A) The sheriff of every county shall keep and preserve as public records in his office the separate books mentioned in this section, of good material and strongly bound, each containing not less than eight quires of medium paper and labeled with its appropriate title, as follows:

(1) A "Writ Book", in which the sheriff, immediately on the receipt of any writ of habeas corpus, citation, writ of capias ad respondendum, summons, subpoena writ, subpoena ticket, rule, interrogatories, notice to be served upon any person, subpoena ad respondendum, writ of ne exeat, injunction, warrant, attachment, or any other mesne process whatever, issuing from either the circuit or the probate court, shall make an entry of it, with the date, and endorse on the original the time of the entry in his office. The writ book must be laid off into separate and suitable columns in which the sheriff shall enter the names of the parties, the name of the attorney, the kind of process, the kind of action, or kind of offense, when entered, by whom served, how served, when served or other return, and the sheriff's costs. The sheriff shall make a true index in the book to all the entries in it.

(2) An "Execution Book", in which the sheriff, immediately on the receipt of any fieri facias, capias satisfaciendum, attachment for not performing a decree, writ of habere facias possessionem, restitution, military or other execution, or any other final process which, according to law, may be lodged with him shall enter the same and endorse on the final process the time of entry in his office. The execution book must be laid off into separate and suitable columns in which the sheriff shall enter the kind of process, when lodged, the time of the original entry, the names of the parties, the debt and interest, and (underneath, in the same column) the attorney's, clerk's, sheriff's, and other costs, attorney's name, the amount received, date of levy or other return or disposition of the execution, and receipts of the plaintiff, attorney, clerk, sheriff, witnesses, or others entitled to costs or their agents or representatives. The sheriff shall make and keep correct and double indexes in this book of the cases entered in it, so that the name of each defendant in an execution may be entered in alphabetical order.

(3) A "Sale Book", in which the sheriff shall enter all sales which he may make under any order, decree, execution, or final process of any of the courts of this State or any officer authorized by law to issue the process to the sheriffs of this State, and he shall transcribe in it all levies which he has made, specifying the property and the date of each levy, and all advertisements of property levied on. The parts of the book in which accounts of sale are kept must be divided into separate and suitable columns in which the sheriff shall enter the names of the parties, a description of the property sold, when sold, to whom sold, amount of sale and, if bond be taken, the names of the sureties to it and a statement of the time when due, and to what case or cases the proceeds of the sale have been applied or to whom paid. The sheriff shall make and keep correct and double indexes in this book of the cases entered in it.

(B) Any public records required to be kept by the sheriff in separate books under the provisions of this section may be maintained in a computer system or may be transferred to a microfilm system provided that a second or back-up copy of the records is maintained in the event of destruction or unavailability of the records maintained by the computer or microfilm system.

HISTORY: 1962 Code Section 53-192; 1952 Code Section 53-192; 1942 Code Section 3511; 1932 Code Section 3511; Civ. C. '22 Section 2054; Civ. C. '12 Section 1161; Civ. C. '02 Section 837; G. S. 656; R. S. 717; 1839 (11) 39; 1989 Act No. 156, Section 1.



Section 23-15-30. Manner in which final process and other papers shall be kept and arranged.

The sheriff shall keep the mesne and final processes in his office, in suitable boxes and in separate apartments. Final process shall be arranged alphabetically in the defendants' names, in boxes labelled with appropriate letters. The miscellaneous papers shall be arranged under suitable titles and labels, such as "Attachment Bonds," "Bail Bonds," "Bonds for the Delivery of Property," "Money Bonds," etc.

HISTORY: 1962 Code Section 53-193; 1952 Code Section 53-193; 1942 Code Section 3511; 1932 Code Section 3511; Civ. C. '22 Section 2054; Civ. C. '12 Section 1161; Civ. C. '02 Section 837; G. S. 656; R. S. 717; 1839 (11) 39.



Section 23-15-40. Service of process, orders and notices; penalties for default.

The sheriff or his regular deputy, on the delivery thereof to him, shall serve, execute and return every process, rule, order or notice issued by any court of record in this State or by other competent authority. If the sheriff shall make default herein he shall be subject to rule and attachment as for a contempt and he shall also be liable to the party injured in a civil suit.

HISTORY: 1962 Code Section 53-194; 1952 Code Section 53-194; 1942 Code Section 3520; 1932 Code Section 3520; Civ. C. '22 Section 2063; Civ. C. '12 Section 1170; Civ. C. '02 Section 845; G. S. 660; R. S. 725; 1784 (7) 209; 1791 (7) 263; 1808 (5) 571; 1839 (11) 41; 1874 (15) 645.



Section 23-15-45. Service of arrest warrants on incarcerated inmates; statewide jurisdiction.

A sheriff is invested with statewide territorial jurisdiction to serve upon an inmate incarcerated at a state correctional institution or local detention facility an arrest warrant issued by a magistrate of a county who has been granted, by written order of the Chief Justice of the Supreme Court of South Carolina, statewide territorial jurisdiction to dispose of qualified criminal cases.

HISTORY: 2002 Act No. 348, Section 3.



Section 23-15-50. Arrest of persons against whom process issued; bail.

The sheriff or his deputy shall arrest all persons against whom process for that purpose shall issue from any competent authority commanding such person to be taken into custody or requiring him to give bond, with security. If the party so arrested, being entitled to bail, shall give it or shall give the bond with security required, such person shall be released; and if not, he shall be kept in custody until discharged from confinement according to law.

HISTORY: 1962 Code Section 53-197; 1952 Code Section 53-197; 1942 Code Section 3525; 1932 Code Section 3525; Civ. C. '22 Section 2068; Civ. C. '12 Section 1175; Civ. C. '02 Section 850; G. S. 665; R. S. 730; 1839 (11) 42.



Section 23-15-60. Breaking into house to arrest person or seize goods.

It shall be lawful for the sheriff or his deputy to break and enter any house, after request and refusal, to arrest the person or to seize the goods of anyone in such house; provided, such sheriff or his deputy have process requiring him to arrest such person or seize such goods.

HISTORY: 1962 Code Section 53-198; 1952 Code Section 53-198; 1942 Code Section 3527; 1932 Code Section 3527; Civ. C. '22 Section 2070; Civ. C. '12 Section 1177; Civ. C. '02 Section 852; G. S. 669; R. S. 732; 1839 (11) 43.



Section 23-15-70. Call out for assistance or posse comitatus; penalty for refusing to assist.

Any sheriff, deputy sheriff, constable or other officer specially empowered may call out the bystanders or posse comitatus of the proper county to his assistance whenever he is resisted or has reasonable grounds to suspect and believe that such assistance will be necessary in the service or execution of process in any criminal case and any deputy sheriff may call out such posse comitatus to assist in enforcing the laws and in arresting violators or suspected violators thereof. Any person refusing to assist as one of the posse comitatus in the service or execution of such process, when required by the sheriff, deputy sheriff, constable or other officer shall be liable to be indicted therefor and upon conviction shall be fined and imprisoned, at the discretion of the court any person who shall fail to respond and render assistance when summoned by a deputy sheriff to assist in enforcing the laws and in arresting violators or suspected violators thereof shall be guilty of a misdemeanor and, upon conviction shall be fined not less than thirty nor more than one hundred dollars or imprisoned for thirty days.

HISTORY: 1962 Code Section 53-199; 1952 Code Section 53-199; 1942 Code Sections 1382, 1952, 3493; 1932 Code Sections 1382, 1952, 3493; Civ. C. '22 Section 2038; Cr. C. '22 Sections 312, 328, 934; Cr. C. '12 Sections 322, 936; Cr. C. '02 Sections 235, 650; G. S. 2569, 2702; R. S. 200, 537; 1839 (11) 52; 1871 (15) 560; 1912 (27) 865.



Section 23-15-80. Attending circuit courts; service of rule of court or writ of attachment for contempt thereof; costs.

The sheriffs or their deputies shall attend all the circuit courts that may be held within their respective counties and enforce such rules as such courts may establish. During the term time of any such court any sheriff or his deputy shall serve any rule of such court or writ of attachment for any contempt thereof on any party or witness in any part of this State. The party moving for such service shall be liable to pay such sheriff the costs in cash for such service on the return of such rule or writ of attachment.

HISTORY: 1962 Code Section 53-200; 1952 Code Section 53-200; 1942 Code Section 3519; 1932 Code Section 3519; Civ. C. '22 Section 2062; Civ. C. '12 Section 1169; Civ. C. '02 Section 844; G. S. 629; R. S. 724; 1839 (11) 44; 1894 (21) 713.



Section 23-15-90. Summoning constables to attend court.

The sheriff shall summon the requisite number of constables, not exceeding five, to attend the court of common pleas and general sessions and provide a staff for each of them and he shall make a return of such summons to the clerk of court.

HISTORY: 1962 Code Section 53-201; 1952 Code Section 53-201; 1942 Code Section 3517; 1932 Code Section 3517; Civ. C. '22 Section 2060; Civ. C. '12 Section 1167; Civ. C. '02 Section 843; G. S. 658; R. S. 723; 1839 (11) 45; 1894 (21) 713; 1916 (29) 806.



Section 23-15-100. Execution of orders of county governing bodies.

Sheriffs and deputy sheriffs shall execute all legal orders to them directed by the governing bodies of the several counties or the chairman thereof and shall receive therefor the same fees and costs allowed in other cases.

HISTORY: 1962 Code Section 53-203; 1952 Code Section 53-203; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489.



Section 23-15-110. Practicing law or serving as clerk of court.

No sheriff, deputy sheriff or sheriff's clerk, while in office, shall act as an attorney at law or solicitor in equity in his own name or in the name of any other person or be allowed to plead or practice in any of the courts in this State, nor shall any such officer hold the office of clerk of the court of common pleas and general sessions.

HISTORY: 1962 Code Section 53-204; 1952 Code Section 53-204; 1942 Code Section 3485; 1932 Code Section 3485; Civ. C. '22 Section 2031; Civ. C. '12 Section 1145; Civ. C. '02 Section 829; G. S. 651; R. S. 712; 1839 (11) 41.



Section 23-15-120. Coroner to serve or execute process on sheriff in certain circumstances.

If the sheriff shall be a party plaintiff or defendant in any judicial process, execution, warrant, summons or notice to be served or executed within his county, the coroner shall serve or execute such process, execution, warrant, summons or notice. In the discharge of such duties he shall incur such liabilities as would by law attach to their performance by the sheriff himself.

HISTORY: 1962 Code Section 53-205; 1952 Code Section 53-205; 1942 Code Sections 3477, 3566; 1932 Code Sections 3477, 3566; Civ. C. '22 Sections 2026, 2111; Civ. C. '12 Sections 1140, 1290; Civ. C. '02 Sections 824, 892; G. S. 646, 712; R. S. 707, 763; 1785 (7) 215; 1839 (11) 78.



Section 23-15-130. Filing statements of money collected.

Each sheriff shall on the first Tuesday in every month or within ten days afterwards make in writing to the county auditor and treasurer a full and accurate statement of all moneys collected by him on account of licenses, fines, penalties or forfeitures during the past month and in default thereof, upon conviction, shall be liable to a fine of not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months, or both, at the discretion of the court.

HISTORY: 1962 Code Section 53-206; 1952 Code Section 53-206; 1942 Code Section 1539; 1932 Code Section 1539; Cr. C. '22 Section 486; Cr. C. '12 Section 559; Cr. C. '02 Section 402; G. S. 700; R. S. 319; 1878 (16) 753.



Section 23-15-135. Restrictions on public officials and law enforcement officers as to providing food, product, or services to prisoners for personal income; application of procurement codes.

No public official, public member, or public employee who is a law enforcement officer or official, may derive any personal income from providing food or any other product or service to a prisoner after July 1, 1992, unless the food, product, or service is provided to a procuring entity by the law enforcement officer or official pursuant to requirements of the South Carolina Consolidated Procurement Code which the procuring entity must follow in making the procurement unless it has its own procurement code in which case its own procurement code provisions must be followed.

HISTORY: 1992 Act No. 520, Section 3.



Section 23-15-140. Badges for sheriffs and deputy sheriffs.

(A) The purpose of this section is to provide for uniformity among sheriffs and deputy sheriffs, and to aid the public in identifying a sheriff and deputy sheriff.

(B) A badge that consists of or incorporates the shape of a five-pointed or six-pointed star with a replica of the Great Seal of South Carolina inscribed in its center is the official badge to be worn by all sheriffs and deputy sheriffs throughout the State.

(C) It is unlawful for a person who is not a sheriff or deputy sheriff to present himself as such by wearing or presenting the official badge described in subsection (A).

(D) A person who violates the provisions of this section, upon conviction, must be fined not more than one hundred dollars, or imprisoned not more than thirty days.

HISTORY: 2001 Act No. 109, Section 2.






CHAPTER 17 - LIABILITIES OF SHERIFFS AND DEPUTY SHERIFFS

Section 23-17-10. Default in returning warrants or other process of magistrate.

If the sheriff shall neglect or delay to return any warrant or other process pertaining to the court of general sessions, issued by a magistrate ten days before the meeting of the court, he shall forfeit his fees and be subject to a fine of five dollars for every such default if, upon a rule to show cause, he shall fail to excuse himself to the satisfaction of the court.

HISTORY: 1962 Code Section 53-211; 1952 Code Section 53-211; 1942 Code Section 1537; 1932 Code Section 1537; Cr. C. '22 Section 484; Cr. C. '12 Section 557; Cr. C. '02 Section 400; G. S. 693; R. S. 317; 1836 (6) 552.



Section 23-17-20. Open contempt or breach of duty.

Any sheriff shall be liable to be proceeded against in any court of record in this State for an open contempt or for a breach of official duty. For an open contempt he shall be liable to be attached forthwith. For a breach of official duty he may be required, by rule, to answer to the complaint of any suitor of the court and upon failing to answer or comply with the order of the court, made on the hearing of such rule, he shall be liable to be attached as for a contempt and committed to close custody until he shall have complied with the requisition of the court. In all cases, interrogatories may be propounded to him, which he shall answer on oath, either orally or in writing, as the court may order.

HISTORY: 1962 Code Section 53-212; 1952 Code Section 53-212; 1942 Code Section 3530; 1932 Code Section 3530; Civ. C. '22 Section 2073; Civ. C. '12 Section 1180; Civ. C. '02 Section 855; G. S. 672; R. S. 735; 1839 (11) 44.



Section 23-17-30. Failure to execute or return final process or pay over money.

If any sheriff shall fail to execute or return final process in any civil suit or to pay over to the person entitled thereto, when demanded, money that has come into his hands as sheriff and shall be unable, on the return of a rule that may be issued against him, to show sufficient cause, he shall be liable to be attached for a contempt and committed to custody until he shall comply with the order of court.

HISTORY: 1962 Code Section 53-213; 1952 Code Section 53-213; 1942 Code Section 3531; 1932 Code Section 3531; Civ. C. '22 Section 2074; Civ. C. '12 Section 1181; Civ. C. '02 Section 856; G. S. 673; R. S. 736; 1839 (11) 44.



Section 23-17-40. Official misconduct for remaining in contempt after attachment.

If any sheriff shall be attached for contempt for failing to execute or return final process in any civil suit or for not paying over to the party entitled thereto money which has come into his hands as sheriff and shall remain in contempt for the space of thirty days after such attachment is ordered, he shall be guilty of official misconduct and shall be liable to be proceeded against by indictment and, on conviction, be liable to a fine of not exceeding one thousand dollars and imprisonment not exceeding one year and be removed from office. But nothing herein contained shall be construed to deprive any such sheriff of his right to appeal from any order against him for a contempt, nor shall the provisions of this section be taken to apply during the pendency of such appeal, nor until such an appeal has been finally dismissed.

HISTORY: 1962 Code Section 53-214; 1952 Code Section 53-214; 1942 Code Section 1531; 1932 Code Section 1531; Cr. C. '22 Section 478; Cr. C. '12 Section 552; Cr. C. '02 Section 395; G. S. 674; R. S. 312; 1844 (11) 296.



Section 23-17-50. Additional penalty for failure of sheriff to pay over money after demand.

If any sheriff, upon the demand of any plaintiff or his attorney, shall wilfully refuse to pay over any sum of money collected for such plaintiff within twenty-four hours, the sheriff so in default, besides being liable to rule and attachment, shall be liable also to pay to such plaintiff or his legal representative the sum withheld and interest thereon for the time he may withhold such sum after demand at the rate of five per cent per month. And if any regular deputy sheriff (in the absence of such sheriff), having such fund, shall refuse one day after demand to pay it over, the sheriff shall, for such default, be liable to the same penalties as are herein provided. But nothing herein contained shall apply to the detention of money on account of bona fide conflicting claims.

HISTORY: 1962 Code Section 53-215; 1952 Code Section 53-215; 1942 Code Section 3532; 1932 Code Section 3532; Civ. C. '22 Section 2075; Civ. C. '12 Section 1182; Civ. C. '02 Section 857; G. S. 675; R. S. 737; 1839 (11) 55; 1846 (11) 358.



Section 23-17-60. Penalty for sheriff or deputy permitting prisoners committed by civil process to go at large.

If any sheriff, or his deputy, shall permit any prisoner committed to his custody on mesne or final process in any civil action to go or be without the prison walls without lawful authority or if any sheriff or his deputy suffer such prisoner to go or be at large out of the rules of the prison (except by some writ of habeas corpus, or rule of court), any such going and being out of the prison walls or prison rules, as the case may be, shall be adjudged and deemed an escape. If any sheriff, or his deputy, shall, after one day's notice in writing given for that purpose, refuse to show any prisoner committed to his charge to the plaintiff at whose suit such prisoner was committed or to his attorney, such refusal shall be adjudged to be an escape. But the sheriff shall discharge a defendant in custody on mesne process in a civil case when the plaintiff is nonsuited.

HISTORY: 1962 Code Section 53-216; 1952 Code Section 53-216; 1942 Code Section 3535; 1932 Code Section 3535; Civ. C. '22 Section 2078; Civ. C. '12 Section 1185; Civ. C. '02 Section 860; G. S. 678; R. S. 740; 1712 (2) 554, 555; 1788 (5) 80; 1839 (11) 45; 1972 (57) 2612.



Section 23-17-70. Negligent escape of prisoner on mesne or final process.

The sheriff shall be liable for the negligent escape of any prisoner on mesne or final process to such damages as the plaintiff may have sustained. The insolvency of the prisoner shall not mitigate the damages below the amount sufficient to carry costs.

HISTORY: 1962 Code Section 53-217; 1952 Code Section 53-217; 1942 Code Section 3537; 1932 Code Section 3537; Civ. C. '22 Section 2080; Civ. C. '12 Section 1187; Civ. C. '02 Section 862; G. S. 681; R. S. 742; 1839 (11) 46.



Section 23-17-80. Punishment for permitting escape of convicted criminal.

If any sheriff, deputy sheriff, jailer or other officer wilfully suffer a prisoner in his custody under conviction or under any criminal charge not capital to escape, he shall suffer the like punishment and penalties as the prisoner suffered to escape was sentenced to, or would be liable to suffer, upon conviction of the crime or offense wherewith he stood charged.

HISTORY: 1962 Code Section 53-218; 1952 Code Section 53-218; 1942 Code Section 3538; 1932 Code Sections 1533, 3538; Civ. C. '22 Section 2081; Cr. C. '22 Section 480; Civ. C. '12 Section 1188; Civ. C. '02 Section 863; G. S. 682; R. S. 742; 1839 (11) 46; 1869 (14) 309.



Section 23-17-90. Illegal arrest.

If any sheriff or deputy sheriff, without writ, warrant or process, shall summon anyone by arresting the person or attaching the goods to appear in any of the courts of this State, not having at that time any process to justify such summons, upon complaint thereof, on oath, such sheriff or deputy shall be liable to be punished for a contempt by either the court of common pleas or general sessions for his county. But nothing herein contained shall prevent the sheriff or his deputy from arresting any person for treason, felony or breach of the peace committed in his presence or from arresting any person for treason or felony upon probable and reasonable grounds.

HISTORY: 1962 Code Section 53-219; 1952 Code Section 53-219; 1942 Code Section 3521; 1932 Code Section 3521; Civ. C. '22 Section 2064; Civ. C. '12 Section 1171; Civ. C. '02 Section 846; G. S. 661; R. S. 726; 1839 (11) 41.



Section 23-17-100. Penalty for purchasing judgments, decrees or executions by sheriff or deputy.

If any sheriff or his deputy shall contract for, buy or purchase any judgment or decree of any court which it may become his duty to enforce or any execution lodged in his office or cause the same to be done, directly or indirectly, such sheriff or his deputy shall forfeit and pay for every such offense treble the amount of such judgment, decree or execution, one half of which forfeiture shall be paid to the State and the other half to the informer. Such forfeiture shall be recoverable with full costs by action or by indictment in any court of competent jurisdiction. And by any such purchase such judgment, decree or execution shall be ipso facto satisfied.

HISTORY: 1962 Code Section 53-220; 1952 Code Section 53-220; 1942 Code Section 3534; 1932 Code Sections 1535, 3534; Civ. C. '22 Section 2077; Cr. C. '22 Section 480; Civ. C. '12 Section 1184; Civ. C. '02 Section 859; G. S. 677; R. S. 739; 1823 (6) 213; 1839 (11) 47.



Section 23-17-110. Penalties for purchase by sheriff or deputy at sheriff's sale.

It is unlawful for a sheriff or deputy sheriff to be concerned or interested, directly or indirectly, in the purchase of any property sold by him in his official capacity. If a sheriff or deputy sheriff has a concern or interest in the purchase at a sale made by him, he is guilty of a misdemeanor and, upon conviction, must be deprived of his office and fined in the discretion of the court or imprisoned not more than two years. A purchase made is null and void.

HISTORY: 1962 Code Section 53-221; 1952 Code Section 53-221; 1942 Code Section 3539; 1932 Code Sections 1534, 3529; Civ. C. '22 Section 2082; Cr. C. '22 Section 481; Civ. C. '12 Section 1189; Cr. C. '12 Section 555; Civ. C. '02 Section 864; Cr. C. '02 Section 398; G. S. 684; R. S. 743; 1791 (7) 263; 1823 (6) 213; 1839 (11) 55; 1993 Act No. 184, Section 197.



Section 23-17-120. Rule to show cause or attachment barred two years after expiration of term.

No sheriff shall be liable to be served with any rule to show cause or attachment at any time after two years from the expiration of his office.

HISTORY: 1962 Code Section 53-222; 1952 Code Section 53-222; 1942 Code Section 3529; 1932 Code Section 3529; Civ. C. '22 Section 2072; Civ. C. '12 Section 1179; Civ. C. '02 Section 854; G. S. 671; R. S. 734; 1801 (5) 412; 1839 (11) 44.



Section 23-17-130. Liability of sureties of sheriff.

The return of nulla bona on any execution against the sheriff shall not be necessary before legal resort may be had against his sureties or any of them. There shall be liability to contribution among the sureties aforesaid in case of joint suretyship.

HISTORY: 1962 Code Section 53-223; 1952 Code Section 53-223; 1942 Code Section 3480; 1932 Code Section 3480; Civ. C. '22 Section 2029; Civ. C. '12 Section 1143; Civ. C. '02 Section 827; 1839 (11) 391.






CHAPTER 19 - SHERIFFS' FEES AND ACCOUNTING WITH SUCCESSOR

Section 23-19-10. Fees of sheriffs generally.

Except as otherwise expressly provided by general law, the fees and commissions of sheriffs are as follows:

(a) There must be paid as commissions on all monies collected by the sheriff of a county, if under five hundred dollars, seven and one-half percent, and, if over that amount, seven and one-half percent on the first five hundred dollars and three percent on the balance above that amount.

(b) For service of any civil process, not otherwise herein specified, the fee is fifteen dollars for each initial service and five dollars for each attempted service thereafter. However, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty-five dollars, namely, for two attempted services and one initial or actual service.

(c) For claim and delivery, writs of assistance, distress warrants, orders of seizure, and executions, including all procedural matters related to these processes, the fee is twenty-five dollars.

(d) For mechanics' liens, attachments, citations, decrees, summons, and complaints, the fee is fifteen dollars for each initial service and five dollars for each attempted service thereafter; however, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty-five dollars, namely, for two attempted services and one initial or actual service. For each subpoena writ, the fee is ten dollars for each initial service and five dollars for each attempted service thereafter; however, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty dollars, namely, for two attempted services and one initial or actual service.

(e) All additional expenses incurred as a necessary part of the service set forth in items (a), (b), (c), and (d), including, but not limited to, towing fees, wrecker service, storage fees, and fees for publication must be charged at actual cost in addition to the fees set forth above. For the service or execution of papers issued by a magistrate, the sheriff or his deputy serving or executing the same is allowed the same fees as are allowed to constables.

(f) All monies collected under this section must be deposited into the treasury of that county employing the sheriff collecting those monies.

The provisions of this section do not apply to criminal processes or cases.

HISTORY: 1962 Code Section 27-401; 1952 Code Section 27-401; 1942 Code Section 4950; 1932 Code Section 4950; Civ. C. '22 Section 5753; Civ. C. '12 Section 4230; Civ. C. '02 Section 3118; G. S. 2437; R. S. 2561; 1894 (21) 971; 1898 (22) 740; 1905 (24) 879; 1922 (32) 917; 1932 (37) 1122; 1936 (39) 1416; 1945 (44) 208; 1985 Act No. 163, Section 1; 1986 Act No. 397, Section 1; 1987 Act No. 66, Section 1.



Section 23-19-20. County and municipality charge for federal prisoners.

(A) The sheriffs or jailers of the respective counties of this State may charge an amount per day as provided by contractual agreement with the appropriate federal authority for each person committed to the county jail or another detention facility as a pre-trial federal detainee, pending a judicial hearing or action, as a federal prisoner in transit from or awaiting transfer to another institution, or as a federal inmate serving a sentence imposed by the United States courts.

(B) A contract with the appropriate federal authority for the housing of federal detainees, prisoners, or inmates by a county of this State must also be signed by the sheriff if he is responsible for operating the county jail or detention facility.

(C) A municipality which operates a jail or detention facility may charge an amount per day as provided by contractual agreement with the appropriate federal authority for each person committed to the jail or detention facility as a pre-trial federal detainee pending a judicial hearing or action, as a federal prisoner in transit from or awaiting transfer to another institution, or as a federal inmate serving a sentence imposed by the United States courts.

(D) Any expenditure of the monies contained in this section must be made in accordance with the established procurement procedures of the local government having budget appropriation authority for the jail or detention facility.

HISTORY: 1962 Code Section 27-402; 1952 Code Section 27-402; 1942 Code Section 4951; 1932 Code Section 4951; 1926 (34) 973; 1933 (38) 236; 2002 Act No. 283, Section 1.



Section 23-19-110. Furniture, books, papers and other property.

Every sheriff and, if any sheriff be dead, his personal representatives shall turn over to his successor all the furniture appertaining to his office, the original writ book and sale book and the original execution book or a correct certified copy thereof and also all original bonds officially taken by him, all mesne processes not served and all final processes partially or wholly unexecuted. Such successor shall be bound to execute a receipt and a duplicate to be lodged in the clerk's office, specifying the matters and things so received by him and shall be responsible for them. Any such retiring sheriff who has levied upon personal property and not sold it, or his representatives if he be dead, shall deliver any such personal property to his successor at the time of turning over such books, bonds and processes, taking his receipt for it. Such successor may sell such property. The retiring sheriff or his successor neglecting or refusing obedience to the requisitions herein shall, respectively, upon conviction by indictment, be liable to a fine of one thousand dollars or an action may be instituted upon the official bond of any defaulting sheriff in this behalf, for the penalty aforesaid.

HISTORY: 1962 Code Section 53-231; 1952 Code Section 53-231; 1942 Code Section 3512; 1932 Code Sections 1536, 3512; Civ. C. '22 Section 2055; Cr. C. '22 Section 483; Civ. C. '12 Section 1162; Cr. C. '12 Section 556; Civ. C. '02 Section 838; Cr. C. '02 Section 399; G. S. 657; R. S. 316, 718; 1791 (7) 263; 1839 (11) 40; 1859 (12) 788.



Section 23-19-120. Commissions on moneys collected and turned over to successor.

The retiring sheriff shall be entitled to retain only one half of the commission allowed by law on moneys collected and turned over to his successor under the provisions of Sections 8-9-30 and 8-9-40 and his successor the other half for paying out such moneys.

HISTORY: 1962 Code Section 53-232; 1952 Code Section 53-232; 1942 Code Section 3514; 1932 Code Section 3514; Civ. C. '22 Section 2057; Civ. C. '12 Section 1164; Civ. C. '02 Section 840; G. S. 695; R. S. 720; 1859 (12) 788.



Section 23-19-130. Penalties for failure to pay over moneys.

If a retiring sheriff or his successor neglects or refuses obedience to any of the requisitions contained in Section 8-9-30, he and the sureties to his official bond shall be liable to pay to the person entitled to receive such money the amount due to such person with interest thereon from the time such successor shall assume the duties of his office at the rate of five per cent per month until the whole amount shall be paid, to be recovered by action.

The retiring sheriff or his successor neglecting or refusing obedience to any of the requisitions contained in said section shall, respectively, upon conviction be liable to a fine of one thousand dollars and imprisonment not exceeding twelve months.

HISTORY: 1962 Code Section 53-233; 1952 Code Section 53-233; 1942 Code Section 3515; 1932 Code Sections 1538, 3515; Civ. C. '22 Section 2058; Cr. C. '22 Section 485; Civ. C. '12 Section 1165; Cr. C. '12 Section 558; Civ. C. '02 Section 841; Cr. C. '02 Section 401; G. S. 694, 695, 696; R. S. 318, 721; 1859 (12) 788.



Section 23-19-140. Entries of collections in predecessors' cases.

Whenever a sheriff shall collect moneys in cases that have been entered in the books of his predecessors, he shall enter such cases in his own execution book, with an account of the money so collected.

HISTORY: 1962 Code Section 53-234; 1952 Code Section 53-234; 1942 Code Section 3543; 1932 Code Section 3543; Civ. C. '22 Section 2086; Civ. C. '12 Section 1193; Civ. C. '02 Section 868; G. S. 699; R. S. 747; 1859 (12) 789.






CHAPTER 20 - LAW ENFORCEMENT ASSISTANCE AND SUPPORT ACT

Section 23-20-10. Short title.

This chapter may be cited as the "Law Enforcement Assistance and Support Act".

HISTORY: 2000 Act No. 382, Section 1; 2016 Act No. 222 (H.3653), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 222, Section 1, reenacted the section with no change.



Section 23-20-20. Definitions.

As used in this chapter:

(1) "Law enforcement agency" means any state, county, municipal, or local law enforcement authority that enters into an agreement for the procurement of law enforcement support services.

(2) "Law enforcement provider" means any in-state or out-of-state law enforcement authority that provides law enforcement services to a law enforcement agency pursuant to this chapter.

(3) "Law enforcement services" means any law enforcement assistance or service performed by a certified law enforcement officer.

(4) "Mutual aid agreement" means any agreement entered into on behalf of a law enforcement agency in this State for the purpose of providing the proper and prudent exercise of public safety functions across jurisdictional lines, including, but not limited to, multijurisdictional task forces, criminal investigations, patrol services, crowd control, traffic control and safety, and other emergency service situations. Such agreements must not be permitted for the sole purpose of speed enforcement.

HISTORY: 2000 Act No. 382, Section 1; 2016 Act No. 222 (H.3653), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 222, Section 1, in (1), substituted "an agreement" for "a contractual agreement"; in (3), substituted "performed by a certified law enforcement officer" for "for which a fee is paid based on a contractual agreement"; and added (4).



Section 23-20-30. Mutual aid agreements.

(A) Any county, incorporated municipality, or other political subdivision of this State may enter into mutual aid agreements as may be necessary for the proper and prudent exercise of public safety functions. All agreements must adhere to the requirements contained in Section 23-20-40.

(B) Nothing in this chapter may be construed to alter, amend, or affect any rights, duties, or responsibilities of law enforcement authorities established by South Carolina's constitutional or statutory laws or established by the ordinances of South Carolina's political subdivisions, except as expressly provided for in this chapter.

HISTORY: 2000 Act No. 382, Section 1; 2016 Act No. 222 (H.3653), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 222, Section 1, rewrote (A).



Section 23-20-40. Required mutual aid agreement provisions.

(A) All mutual aid agreements for law enforcement services must be in writing and include, but may not be limited to, the following:

(1) a statement of the specific services to be provided;

(2) specific language dealing with financial agreements between the parties;

(3) specification of the records to be maintained concerning the performance of services to be provided to the agency;

(4) language dealing with the duration, modification, and termination of the agreement;

(5) specific language dealing with the legal contingencies for any lawsuits or the payment of damages that arise from the provided services;

(6) a stipulation as to which law enforcement authority maintains control over the law enforcement provider's personnel;

(7) specific arrangements for the use of equipment and facilities; and

(8) specific language dealing with the processing of requests for information pursuant to the Freedom of Information Act for public safety functions performed or arising under these agreements.

(B) Except as provided in subsection (C), a mutual aid agreement entered into on behalf of a law enforcement authority must be approved by the appropriate governing bodies of each concerned county, incorporated municipality, or other political subdivision of this State. Agreements entered into are executed between governing bodies, and, therefore, may last until the agreement is terminated by a participating party of the agreement.

(C) An elected official whose office was created by the Constitution or by general law of this State is not required to seek approval from the elected official's governing body in order to participate in mutual aid agreements.

(D) Provided the conditions and terms of the mutual aid agreements are followed, the chief executive officers of the law enforcement agencies in the concerned counties, incorporated municipalities, or other political subdivisions have the authority to send and receive such resources, including personnel, as may be needed to maintain the public peace and welfare.

(E) The officers of the law enforcement provider have the same legal rights, powers, and duties to enforce the laws of this State as the law enforcement agency requesting the services.

HISTORY: 2000 Act No. 382, Section 1; 2016 Act No. 222 (H.3653), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 222, Section 1, rewrote the section.



Section 23-20-50. Repealed.

HISTORY: Former Section, titled Approval of contracts; copy to Governor and Director of Department of Administration; powers of officers of law enforcement authority, had the following history: 2000 Act No. 382, Section 1. Repealed by 2016 Act No. 222, Section 2, eff June 3, 2016.



Section 23-20-60. Waiver of requirement for written agreement.

The Governor, upon the request of a law enforcement authority or in his discretion, may by executive order, waive the requirement for a written agreement for law enforcement services required by this chapter during a natural disaster or other emergency affecting public safety.

HISTORY: 2000 Act No. 382, Section 1; 2016 Act No. 222 (H.3653), Section 1, eff June 3, 2016.

Effect of Amendment

2016 Act No. 222, Section 1, substituted "written agreement" for "written contractual agreement".






CHAPTER 21 - POLICE COMMISSIONERS IN CITIES OF 20,000 TO 50,000

Section 23-21-10. Establishment, membership and compensation of members of boards of police commissioners.

The mayor and aldermen of any city of not less than twenty and not more than fifty thousand inhabitants may establish in such city a board of police commissioners, which shall consist of five members including the mayor, a majority of whom shall be a quorum for the transaction of business. With the exception of the mayor no member of such board shall be a member of the city council. The mayor shall serve on such board for a term coequal with his term of office, unless his office is sooner vacated by him, and until his successor is elected and qualified. The members of the board shall serve without compensation.

HISTORY: 1962 Code Section 53-251; 1952 Code Section 53-251; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-20. Election of members of board.

The first election may be held at the first meeting of the mayor and aldermen elected to succeed the mayor and aldermen of any such city in office at the time of the decision to establish such board. At such election one member of the board shall be elected to serve one year, one to serve two years, one to serve three years and one to serve four years and thereafter one member of the board shall be elected annually to serve for four years.

HISTORY: 1962 Code Section 53-252; 1952 Code Section 53-252; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-30. Vacancies on board.

Should a vacancy occur in the board from any other cause than the expiration of a regular term, an election to fill it shall be held by the city council as soon thereafter as practicable and the member elected shall hold for the unexpired term and until his successor is elected and qualified.

HISTORY: 1962 Code Section 53-253; 1952 Code Section 53-253; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-40. Meetings; secretary.

Such board of police commissioners shall hold a stated meeting each month and such other meetings as the public interest may from time to time require. At its first meeting the board shall elect one of the members of the board secretary thereof, who shall keep a record of the proceedings.

HISTORY: 1962 Code Section 53-254; 1952 Code Section 53-254; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-50. Election of police chief and officers; control and management of police force.

The board of police commissioners thus established under this chapter shall elect a chief of police and such other police officers as is or may be prescribed by the ordinance of such city. This power extends to unexpired as well as regular terms. The board shall also provide temporary police officers and policemen as occasion requires, such temporary police officers and policemen to be paid as may be prescribed by ordinance. The board shall have full and exclusive control and management of the police force of such city and shall have the power to discharge, suspend or fine the officers and members of the police force and to make and enforce rules and regulations for its government.

HISTORY: 1962 Code Section 53-255; 1952 Code Section 53-255; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-60. Devolving additional duties on board.

The city council of any city establishing such a board of police commissioners may from time to time, by ordinance, devolve such further duties upon such board and prescribe such further rules and regulations for the government of such board as are not inconsistent with the provisions of this chapter.

HISTORY: 1962 Code Section 53-256; 1952 Code Section 53-256; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



Section 23-21-70. Proceedings against officers; suspension; temporary appointments.

The mode of preferring accusations against the officers and members of the police force and of their trial shall be prescribed by city ordinance. The city council shall also prescribe the manner of suspending until trial the chief of police or any other police officer or policeman, when an accusation is brought. And in all such cases the board of commissioners of police may make appointments to the office in place of the suspended person, such appointment to hold during suspension.

HISTORY: 1962 Code Section 53-257; 1952 Code Section 53-257; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2692 to 2697; 1902 (23) 1050.



Section 23-21-80. Compelling attendance of witnesses before board.

When any resident of any city that establishes a board of police commissioners under this chapter shall be required to attend as a witness the trial of any officer or member of the police force before such board, the secretary of the board, upon application, shall issue a subpoena directed to such person, stating the cause and time appointed for the trial. If any witness thus subpoenaed fails to appear, he may be attached by the board for contempt. The attachment shall be directed to someone of the police force of such city and made returnable before the board at some stated time, and the board may punish such witness by a fine not exceeding ten dollars or imprisonment not exceeding thirty days, unless he shows good cause for not obeying such subpoena.

HISTORY: 1962 Code Section 53-258; 1952 Code Section 53-258; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.






CHAPTER 23 - LAW ENFORCEMENT TRAINING COUNCIL AND CRIMINAL JUSTICE ACADEMY

Section 23-23-10. Purpose; definitions.

(A) In order to ensure the public safety and general welfare of the people of this State, and to promote equity for all segments of society, a program of training for law enforcement officers and other persons employed in the criminal justice system in this State is hereby proclaimed and this chapter must be interpreted to achieve these purposes principally through the establishment of minimum and advance standards in law enforcement selection and training.

(B) It is the intent of this chapter to encourage all law enforcement officers, departments, and agencies within this State to adopt standards which are higher than the minimum standards implemented pursuant to this chapter, and these minimum standards may not be considered sufficient or adequate in cases where higher standards have been adopted or proposed. Nothing in this chapter may be construed to preclude an employing agency from establishing qualifications and standards for hiring or training law enforcement officers which exceed the minimum standards set by the Law Enforcement Training Council, hereinafter created, nor, unless specifically stated, may anything in this chapter be construed to affect any sheriff, or other law enforcement officer elected under the provisions of the Constitution of this State.

(C) It is the intent of the General Assembly in creating a facility and a governing council to maximize training opportunities for law enforcement officers and criminal justice personnel, to coordinate training, and to set standards for the law enforcement and criminal justice service, all of which are imperative to upgrading law enforcement to professional status.

(D) Upon the signature of the Governor, all functions, duties, responsibilities, accounts, and authority statutorily exercised by the South Carolina Criminal Justice Academy Division of the Department of Public Safety are transferred to and devolved upon the South Carolina Criminal Justice Academy.

(E) As contained in this chapter:

(1) "Law enforcement officer" means an appointed officer or employee hired by and regularly on the payroll of the State or any of its political subdivisions, who is granted statutory authority to enforce all or some of the criminal, traffic, and penal laws of the State and who possesses, with respect to those laws, the power to effect arrests for offenses committed or alleged to have been committed.

(2) "Council" means the South Carolina Law Enforcement Training Council created by this chapter.

(3) "Academy" means the South Carolina Criminal Justice Academy created by this chapter.

(4) "Director" means the Director of the South Carolina Criminal Justice Academy.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 12, eff June 16, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

The 2008 amendment, in subsection (D), substituted "Criminal Justice Academy" for "Law Enforcement Training Council".

2014 Act No. 225, Section 1, in subsection (A), substituted "ensure" for "insure"; in subsection (B), substituted "Law Enforcement Training Council" for "council" in the last sentence; and in subsection (E), inserted "South Carolina" in paragraph (2), added paragraphs (3) and (4), and made other nonsubstantive changes.



Section 23-23-20. South Carolina Criminal Justice Academy.

There is hereby created the South Carolina Criminal Justice Academy which shall provide facilities and training for all officers from state, county, and local law enforcement agencies and for other designated persons in the criminal justice system. Correctional officers and other personnel employed or appointed by the South Carolina Department of Corrections may be trained by the academy. Administration of the academy must be vested in a director who is responsible for selection of instructors, course content, maintenance of physical facilities, recordkeeping, supervision of personnel, scheduling of classes, enforcement of minimum standards for certification, and other matters as may be agreed upon by the council. The director must be hired by and responsible to the council. Basic and advance training must be provided at the training facility.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 13, eff June 16, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

The 2008 amendment in the first sentence substituted "There is hereby created the South Carolina Criminal Justice Academy which shall" for "the South Carolina Criminal Justice Academy shall".

2014 Act No. 225, Section 1, substituted "trained by the academy" for "trained by the department", and substituted "Administration of the academy" for "Administration of this academy".



Section 23-23-30. South Carolina Law Enforcement Training Council; members; terms.

(A) There is hereby created a South Carolina Law Enforcement Training Council consisting of the following eleven members:

(1) the Attorney General of South Carolina;

(2) the Chief of the South Carolina Law Enforcement Division;

(3) the Director of the South Carolina Department of Probation, Parole and Pardon Services;

(4) the Director of the South Carolina Department of Corrections;

(5) the Director of the South Carolina Department of Natural Resources;

(6) the Director of the South Carolina Department of Public Safety;

(7) one chief of police from a municipality having a population of less than ten thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(8) one chief of police from a municipality having a population of more than ten thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(9) one county sheriff from a county with a population of less than fifty thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(10) one county sheriff from a county with a population of more than fifty thousand. This person must be appointed by the Governor and shall serve at his pleasure; and

(11) one detention director who is responsible for the operation and management of a county or multijurisdictional jail. This person must be appointed by the Governor and shall serve at his pleasure.

(B)(1) The members provided for in subsection (A)(1) through (6) above shall be ex officio members with full voting rights.

(2) The members provided for in subsection (A)(7) through (11) above shall begin serving on January 1, 2007.

In the event that a vacancy arises, it must be filled by appointment or election and confirmation of the original authority granting membership on the basis of the above referenced criteria.

(C) The council shall meet for the first time within ninety days after January 1, 2007, and shall elect one of its members as chairperson and one of its members as vice chairperson. These officers shall serve a term of one year and may be reelected. After the initial meeting, the council shall meet at the call of the chairperson, or at the call of the majority of the members of the council, but it shall meet no fewer than four times a year.

(D) Members of the council shall serve without compensation. A council member who terminates his office or employment which qualifies him for appointment shall immediately cease to be a member of the council.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, reenacted the section with nonsubstantive changes.



Section 23-23-40. Certification requirement.

No law enforcement officer employed or appointed on or after July 1, 1989, by any public law enforcement agency in this State is authorized to enforce the laws or ordinances of this State or any political subdivision thereof unless he has been certified as qualified by the council, except that any public law enforcement agency in this State may appoint or employ as a law enforcement officer, a person who is not certified if, within one year after the date of employment or appointment, the person secures certification from the council; provided, that if any public law enforcement agency employs or appoints as a law enforcement officer a person who is not certified, the person shall not perform any of the duties of a law enforcement officer involving the control or direction of members of the public or exercising the power of arrest until he has successfully completed a firearms qualification program approved by the council; and provided, further, that within three working days of employment, the academy must be notified by a public law enforcement agency that a person has been employed by that agency as a law enforcement officer, and within three working days of the notice the firearms qualification program as approved by the director must be provided to the newly hired personnel. If the firearms qualification program approved by the director is not available within three working days after receipt of the notice, then the public law enforcement agency making the request for the firearms qualification program may employ the person to perform any of the duties of a law enforcement officer, including those involving the control and direction of members of the public and exercising the powers of arrest. Should any such person fail to secure certification within one year from his date of employment, he may not perform any of the duties of a law enforcement officer involving control or direction of members of the public or exercising the power of arrest until he has been certified. He is not eligible for employment or appointment by any other agency in South Carolina as a law enforcement officer, nor is he eligible for any compensation by any law enforcement agency for services performed as an officer. Exceptions to the one-year rule may be granted by the director in these cases:

(1) military leave or injury occurring during that first year which would preclude the receiving of training within the usual period of time; or

(2) in the event of the timely filing of application for training, which application, under circumstances of time and physical limitations, cannot be honored by the training academy within the prescribed period; or

(3) upon presentation of documentary evidence that the officer-candidate has successfully completed equivalent training in one of the other states which by law regulate and supervise the quality of police training and which require a minimum basic or recruit course of duration and content at least equivalent to that provided in this chapter or by standards set by the council; or

(4) if it is determined by documentary evidence that the training will result in undue hardship to the requesting agency, the requesting agency must propose an alternate training schedule for approval.

Notwithstanding another provision of law, in the case of a candidate for certification who begins one or more periods of state or federal military service within one year after his date of employment or appointment, the period of time within which he must obtain the certification required to become a law enforcement officer is automatically extended for an additional period equal to the aggregate period of time the candidate performed active duty or active duty for training as a member of the National Guard, the State Guard, or a reserve component of the Armed Forces of the United States, plus ninety days. The director must take all necessary and proper action to ensure that a candidate for certification as a law enforcement officer who performs military service within one year of his employment or appointment is not prejudiced in obtaining certification as a result of having performed state or federal military service.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, in the first paragraph, substituted "qualified by the council" for "qualified by the Law Enforcement Training Council", and substituted ", the academy must be notified" for "the department must be notified"; and in paragraph (3), substituted "standards set by the council" for "standards set by the Law Enforcement Training Council".



Section 23-23-50. Continuing Law Enforcement Education Credits (CLEEC) in domestic violence requirement; guidelines for exemptions.

(A) A law enforcement officer who is Class 1-LE certified in this State is required to complete Continuing Law Enforcement Education Credits (CLEEC) in domestic violence each year of a three-year recertification period. The number of required annual CLEEC hours in domestic violence shall be determined by the council but must be included in the forty CLEEC hours required over the three-year recertification period. The training must be provided or approved by the academy and must include, but is not limited to, the following curriculum: responding to crime scenes, Fourth Amendment issues, incident report writing, mutual restraining orders, orders of protection, determining primary aggressors, dual arrests, victim and offender dynamics, victims' resources, victims' rights issues, interviewing techniques, criminal domestic violence courts, victimless prosecution, offender treatment programs, and recognizing special needs populations.

(B) The council shall develop guidelines to provide for an exemption from the requirement of certain Class 1-LE certified law enforcement officers whose job responsibilities may not include responding to domestic violence cases from completing CLEEC hours in domestic violence each year. The request for an exemption must be made by the chief executive officer of the law enforcement officer's employing agency. A waiver or exemption from domestic violence training must not reduce the forty CLEEC hours required over the three-year period.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, twice substituted "council" for "Law Enforcement Training Council", and substituted "academy" for "South Carolina Criminal Justice Academy".



Section 23-23-55. Continuing law enforcement education credits in mental health or addictive disorders.

A law enforcement officer who is Class 1-LE, Class 2-LCO, or Class 3-SLE certified in this State is required to complete Continuing Law Enforcement Education Credits (CLEEC) in mental health or addictive disorders over a three-year recertification period. The number of required annual CLEEC hours in mental health or addictive disorders shall be determined by the council, but must be included in the forty CLEEC hours required over the three-year recertification period. The training must be provided or approved by the academy and must include, but is not limited to, the following curriculum: crime scene response, crisis situation response in which an individual is experiencing a mental health or addictive disorder crisis, Fourth Amendment issues, incident report writing, determination of primary aggressors, dual arrests, victim and offender dynamics, victims' resources, victims' rights issues, interviewing techniques, mental health courts and mental health court programs, offender treatment programs, and recognition of special needs populations.

HISTORY: 2017 Act No. 46 (S.173), Section 1, eff May 19, 2017.



Section 23-23-60. Certificates of compliance; information to be submitted relating to qualification of candidates for certification; expiration of certificate.

(A) At the request of any public law enforcement agency of this State the council is hereby authorized to issue certificates and other appropriate indicia of compliance and qualification to law enforcement officers or other persons trained under the provisions of this chapter. Members of the council may individually or collectively visit and inspect any training school, class, or academy dealing with present or prospective law enforcement officers, and are expected to promote the most efficient and economical program for police training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication. The council may make recommendations to the director, the General Assembly, or to the Governor regarding the carrying out of the purposes, objectives, and intentions of this chapter or other acts relating to training in law enforcement.

(B) All city and county police departments, sheriffs' offices, state agencies, or other employers of law enforcement officers having such officers as candidates for certification shall submit to the director, for his confidential information and subsequent safekeeping, the following:

(1) an application under oath on a format prescribed by the director;

(2) evidence satisfactory to the director that the candidate has completed high school and received a high school diploma, equivalency certificate (military or other) recognized and accepted by the South Carolina Department of Education or South Carolina special certificate;

(3) evidence satisfactory to the director of the candidate's physical fitness to fulfill the duties of a law enforcement officer including:

(a) a copy of his medical history compiled by a licensed physician or medical examiner approved by the employer;

(b) a certificate of a licensed physician that the candidate has recently undergone a complete medical examination and the results thereof;

(4) evidence satisfactory to the director that the applicant has not been convicted of any criminal offense that carries a sentence of one year or more or of any criminal offense that involves moral turpitude. Forfeiture of bond, a guilty plea, or a plea of nolo contendere is considered the equivalent of a conviction;

(5) evidence satisfactory to the director that the candidate is a person of good character. This evidence must include, but is not limited to:

(a) certification by the candidate's employer that a background investigation has been conducted and the employer is of the opinion that the candidate is of good character;

(b) evidence satisfactory to the director that the candidate holds a valid current state driver's license with no record during the previous five years for suspension of driver's license as a result of driving under the influence of alcoholic beverages or dangerous drugs, driving while impaired (or the equivalent), reckless homicide, involuntary manslaughter, or leaving the scene of an accident. Candidates for certification as state or local correctional officers may hold a valid current driver's license issued by any jurisdiction of the United States;

(c) evidence satisfactory to the director that a local credit check has been made with favorable results;

(d) evidence satisfactory to the director that the candidate's fingerprint record as received from the Federal Bureau of Investigation and South Carolina Law Enforcement Division indicates no record of felony convictions.

In the director's determination of good character, the director shall give consideration to all law violations, including traffic and conservation law convictions, as indicating a lack of good character. The director shall also give consideration to the candidate's prior history, if any, of alcohol and drug abuse in arriving at a determination of good character;

(6) a copy of the candidate's photograph;

(7) a copy of the candidate's fingerprints;

(8) evidence satisfactory to the director that the candidate's present age is not less than twenty-one years. This evidence must include a birth certificate or another acceptable document;

(9) evidence satisfactory to the director of successful completion of a course of law enforcement training as established and approved by the director, and conducted at an academy or institution approved by the director, this evidence to consist of a certificate granted by the approved institution.

(C)(1) A certificate as a law enforcement officer issued by the council will expire three years from the date of issuance or upon discontinuance of employment by the officer with the employing entity or agency.

(2) Notwithstanding the provisions of item (1), a certificate may not expire if employment is discontinued because of the officer's absence from work due to a disability he sustained in that employment for which he receives workers' compensation benefits and from which he has not been authorized to return to work without restriction; provided, however, that before he may resume employment for which the certificate is required, he must complete all continuing education requirements for the period of time in which he was receiving workers' compensation benefits and had not been authorized to return to work. Additionally, the three-year duration of a certificate is tolled during such an absence from employment, and begins running when the officer is authorized to return to work without restriction.

(3) Prior to the expiration of the certificate, the certificate may be renewed upon application presented to the director on a form prescribed by the director. The application for renewal must be received by the director at least forty-five days prior to the expiration of the certificate.

(4) If the officer's certificate has lapsed, the council may reissue the certificate after receipt of an application and if the director is satisfied that the officer continues to meet the requirements of subsection (B)(1) through (9).

(D) The director may accept for training as a law enforcement officer an applicant who has met requirements of subsection (B)(1) through (8).

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 206 (H.4630), Section 1, eff June 2, 2014; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendments of this section made by 2014 Act No. 206 and 2014 Act No. 225 were read together.

Editor's Note

2014 Act No. 206, Section 2, provides as follows:

"SECTION 2. The provisions of this act take place upon approval by the Governor and are retroactive to January 1, 2013."

Effect of Amendment

2014 Act No. 206, Section 1, rewrote subsection (C), providing an exemption for certain disabilities.

2014 Act No. 225, Section 1, in subsection (C), twice substituted "council" for "department", and substituted "subsection (B)(1) through (9)" for "subsections (B)(1) through (B)(9)"; and in subsection (D), substituted "subsection (B)(1) through (8)" for "subsections (B)(1) through (B)(8).



Section 23-23-70. Certificates to be issued to certain officers appointed as chiefs and certain retired law enforcement officers.

(A) A retired law enforcement officer with twenty years or more law enforcement experience who subsequently serves as a magistrate or municipal judge of this State and is or has been appointed chief of a municipal department by the governing body thereof must be issued a certificate as a law enforcement officer pursuant to Section 23-23-60 if that person completes the legal course for Class I certified officers taught by the academy. This provision applies to a retired law enforcement officer of this State with twenty years or more law enforcement experience whose certificate has lapsed due to a three-year break in service who subsequently is appointed chief of a municipal department by the governing body thereof.

(B) A retired South Carolina law enforcement officer must be issued a certificate pursuant to Section 23-23-60, authorizing him to serve as a certified law enforcement officer, if the officer meets the following qualifications at the time of application:

(1) the officer must have been retired pursuant to Section 9-11-60 or 9-11-70 for not more than ten years, except that the council may certify an officer who has been retired for more than ten years if the officer provides evidence satisfactory to the director that he has received law enforcement training and experience sufficient to qualify him to serve as a certified law enforcement officer;

(2) within the previous three years, the officer must have completed a legal course and all other training programs for certified officers mandated by law and taught by the academy; and

(3) the officer must have maintained a constable commission during his retirement, without interruption.

(C) A retired federal law enforcement officer must be issued a certificate pursuant to Section 23-23-60, authorizing him to serve as a certified law enforcement officer, if the officer provides evidence satisfactory to the director that he has received law enforcement training and experience sufficient to qualify him to serve as a certified law enforcement officer.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 6, eff June 16, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Editor's Note

Section 9-11-70, referenced in subsection (B)(1), was repealed by 2012 Act No. 278.

Effect of Amendment

The 2008 amendment, in subsections (A), (B), and (C), substituted "Section 23-23-60" for "Section 23-6-440".

2014 Act No. 225, Section 1, in subsections (A) and (B)(2), substituted "academy" for "Criminal Justice Academy"; and in subsection (B)(1), substituted "council" for "department".



Section 23-23-80. South Carolina Law Enforcement Training Council; powers and duties.

The South Carolina Law Enforcement Training Council is authorized to:

(1) receive and disburse funds, including those hereinafter provided in this chapter;

(2) accept any donations, contributions, funds, grants, or gifts from private individuals, foundations, agencies, corporations, or the state or federal governments, for the purpose of carrying out the programs and objectives of this chapter;

(3) consult and cooperate with counties, municipalities, agencies, or official bodies of this State or of other states, other governmental agencies, and with universities, colleges, junior colleges, and other institutions, concerning the development of police training schools, programs, or courses of instruction, selection, and training standards, or other pertinent matters relating to law enforcement;

(4) publish or cause to be published manuals, information bulletins, newsletters, and other materials to achieve the objectives of this chapter;

(5) make such regulations as may be necessary for the administration of this chapter, including the issuance of orders directing public law enforcement agencies to comply with this chapter and all regulations so promulgated;

(6) certify and train qualified candidates and applicants for law enforcement officers and provide for suspension, revocation, or restriction of the certification, in accordance with regulations promulgated by the council;

(7) require all public entities or agencies that employ or appoint law enforcement officers to provide records in the format prescribed by regulation of employment information of law enforcement officers;

(8) provide by regulation for mandatory continued training of certified law enforcement officers, this training to be completed within each of the various counties requesting this training on a regional basis; and

(9) provide by regulation for mandatory continued training of certified law enforcement officers to recognize post-traumatic stress disorder and other trauma and stress-related disorders in other officers. The council also is authorized to establish a mechanism to recommend participation in the South Carolina Law Enforcement Assistance Program (SC LEAP) for officers involved in an incident resulting in death or serious bodily injury.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 14, eff June 16, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014; 2017 Act No. 46 (S.173), Section 2, eff May 19, 2017.

Effect of Amendment

The 2008 amendment in the introduction substituted "South Carolina Law Enforcement Training Council" for "Director of the Criminal Justice Academy".

2014 Act No. 225, Section 1, reenacted the section with no apparent change.

2017 Act No. 46, Section 2, added (9), providing for training of officers to recognize post-traumatic stress disorder in other officers, and made nonsubstantive changes.



Section 23-23-90. Internal documents relating to requirements or administration of chapter as basis for court action.

An oral or written report, document, statement, or other communication that is written, made, or delivered concerning the requirements or administration of this chapter or regulations promulgated pursuant to it must not be the subject of or basis for an action at law or in equity in any court of the State if the communication is between:

(1) law enforcement agencies, their agents, employees, or representatives; or

(2) law enforcement agencies, their agents, employees, or representatives and the academy or the council.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 19, eff June 16, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

The 2008 amendment, in the introductory paragraph, deleted "for slander or libel" following "equity"; rewrote item (2); and made nonsubstantive and conforming changes.

2014 Act No. 225, Section 1, in paragraph (2), substituted "academy or the council" for "South Carolina Criminal Justice Academy or the Law Enforcement Training Council".



Section 23-23-100. Compliance orders; penalties.

(A) Whenever the director finds that any public law enforcement agency is in violation of any provisions of this chapter, the director may issue an order requiring the public law enforcement agency to comply with the provision. The director may bring a civil action for injunctive relief in the appropriate court or may bring a civil enforcement action. Violation of any court order issued pursuant to this section must be considered contempt of the issuing court and punishable as provided by law. The director also may invoke the civil penalties as provided in subsection (B) for violation of the provisions of this chapter, including any order or regulation hereunder. Any public law enforcement agency against which a civil penalty is invoked by the director may appeal the decision to the court of common pleas of the county where the public law enforcement agency is located.

(B) Any public law enforcement agency which fails to comply with this chapter and regulations promulgated pursuant to this chapter or fails to comply with any order issued by the director is liable for a civil penalty not to exceed one thousand five hundred dollars a violation. When the civil penalty authorized by this subsection is imposed upon a sheriff, the sheriff is responsible for payment of this civil penalty.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, reenacted this section with no apparent change.



Section 23-23-110. Law enforcement in municipality with single officer when officer attending training.

When a municipality employs only one law enforcement officer and that officer is attending law enforcement training at the academy as required by law, the sheriff of the county wherein the municipality is located, or the head of the entity in charge of countywide law enforcement if the county sheriff is not, shall provide systematic patrolling of the municipal area while its law enforcement officer is attending the training.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, substituted "academy" for "South Carolina Criminal Justice Academy".



Section 23-23-115. Training of officers with Savannah River Site Law Enforcement Department.

Notwithstanding another provision of law, a person employed as a law enforcement officer with the Savannah River Site Law Enforcement Department, a United States Department of Energy facility, may attend and be trained at the academy in accordance with training and certification standards established by the State. Expenses for mandated and elective training must be established by the academy and paid by the law enforcement officer's employer. An authorized representative of the United States Department of Energy shall certify to the academy that the officer is employed as a law enforcement officer at the Savannah River Site and request the officer's admission to the academy for training.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, twice substituted "academy" for "Criminal Justice Academy".



Section 23-23-120. Reimbursement for training costs.

(A) For purposes of this section, "governmental entity" means the State or any of its political subdivisions.

(B) After July 1, 2007, every governmental entity of this State intending to employ on a permanent basis a law enforcement officer who has satisfactorily completed the mandatory training as required under this chapter must comply with the provisions of this section.

(C) If a law enforcement officer has satisfactorily completed his mandatory training while employed by a governmental entity of this State and within two years from the date of satisfactory completion of the mandatory training a different governmental entity of this State subsequently hires the law enforcement officer, the subsequent hiring governmental entity shall reimburse the governmental entity with whom the law enforcement officer was employed at the time of attending the mandatory training:

(1) one hundred percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired within one year of the date of satisfactory completion of the mandatory training; or

(2) fifty percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired after one year but before the end of the second year after the date of satisfactory completion of the mandatory training.

(D) If the law enforcement officer is employed by more than one successive governmental entity within the two-year period after the date of satisfactory completion of the mandatory training, a governmental entity which reimbursed the governmental entity that employed the officer during the training period may obtain reimbursement from the successive governmental entity employer for:

(1) one hundred percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired within one year of the date of satisfactory completion of the mandatory training; or

(2) fifty percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired after one year but before the end of the second year after the date of satisfactory completion of the mandatory training.

(E) The governmental entity that employed the officer during the training period or a governmental entity seeking reimbursement from a successive governmental entity employer must not be reimbursed for more than one hundred percent of the cost of the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training.

(F) A governmental entity, prior to seeking any other reimbursement, must first seek reimbursement from the subsequent hiring governmental entity under the provisions of this section. In no case may a governmental entity receive more than one hundred percent of the cost of the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training.

(G) No officer shall be required to assume the responsibility of the repayment of these or any other related costs by the employing agency of the governmental entity of the employing agency in their effort to be reimbursed pursuant to this section.

(H) Any agreement in existence on or before the effective date of this section, between a governmental entity and a law enforcement officer concerning the repayment of costs for mandatory training, remains in effect to the extent that it does not violate the provisions of subsection (E), (F), or (G). No governmental entity shall, as a condition of employment, enter into a promissory note for the repayment of costs for mandatory training after the effective date of this section.

HISTORY: 2008 Act No. 269, Section 1, eff June 4, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, reenacted the section with nonsubstantive changes.



Section 23-23-130. Retention of academy-generated revenue.

Notwithstanding any other provision of law, revenue received from the sale of meals to employees and students attending nonmandated, advanced, or specialized training courses, sale of student locks and materials, sale of legal manuals and other publications, postal reimbursement, photocopying, sale of miscellaneous refuse and recyclable materials, tuition from nonmandated, advanced, or specialized courses, coin operated telephones, revenue from E-911 and coroner training, private college tuition, and revenue from canteen operations and building management services, revenue from "Crime-to-Court" and other academy training series shall be retained by the academy and expended in budgeted operations for food services, expansion of the academy's distance learning programs, professional training, fees and dues, clothing allowance, and other related services or programs as the Director of the Criminal Justice Academy may deem necessary. The council and the academy shall report annually to the General Assembly the amount of miscellaneous revenue retained and carried forward.

HISTORY: 2008 Act No. 353, Section 2, Pt 27A.1, eff July 1, 2008; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Code Commissioner's Note

At the direction of the Code Commissioner, this section, added as Section 23-23-120, was redesignated because a section using that number had been added by an earlier act.

Effect of Amendment

2014 Act No. 225, Section 1, substituted "academy training series" for "Criminal Justice Academy training series"; substituted "academy's distance learning" for "department's distance learning"; substituted "The council and the academy shall report" for "The Law Enforcement Training Council, Criminal Justice Academy shall report"; and made other nonsubstantive changes.



Section 23-23-140. Patrol canine teams, certification.

(A) For purposes of this section, "patrol canine teams" refers to a certified officer and a specific patrol canine controlled by the handler working together in the performance of law enforcement or correctional duties. "Patrol canine teams" does not refer to canines used exclusively for tracking or specific detection.

(B) The South Carolina Criminal Justice Academy shall verify that patrol canine teams have been certified by a nationally recognized police dog association or similar organization.

(C) No law enforcement agency may utilize patrol canine teams after July 1, 2014, unless the patrol canine teams have met all certification requirements.

HISTORY: 2013 Act No. 62, Section 2, eff June 12, 2013; 2014 Act No. 225 (H.3958), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 1, reenacted the section with no apparent change.






CHAPTER 24 - OFF-DUTY PRIVATE JOBS OF LAW ENFORCEMENT OFFICERS

Section 23-24-10. Use of official uniforms and weapons by officers on private job.

Uniformed law enforcement officers, as defined in Section 23-23-10, and reserve police officers, as defined in Section 23-28-10(A), may wear their uniforms and use their weapons and like equipment while performing private jobs in their off duty hours with the permission of the law enforcement agency and governing body by which they are employed.

HISTORY: 1978 Act No. 529 Section 2; 1990 Act No. 380, Section 1; 1994 Act No. 411, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference to Section 23-6-400(D)(1) [repealed in 2006] was changed to Section 23-23-10.



Section 23-24-20. Duties of employing agencies.

Each agency head shall determine before such off-duty work is approved that the proposed employment is not of such nature as is likely to bring disrepute on the agency, the officer, or the law enforcement profession, and that the performance of such duties and the use of such agency equipment is in the public interest.

HISTORY: 1978 Act No. 529, Section 3.



Section 23-24-30. Liability of public employer for off-duty acts.

Off-duty work performed by law enforcement officers shall not be considered as work done within the scope of his employment and no public service district, municipality, county, state, or any of its political subdivisions shall be liable for acts performed by off-duty law enforcement officers as permitted by this chapter.

HISTORY: 1978 Act No. 529, Section 4.



Section 23-24-40. Procedure when officer causes death on private job.

Any law enforcement officer who causes the death of any person while off duty and performing private jobs under the provisions of this chapter shall, in addition to any other actions, be placed on inactive duty without pay for not more than thirty days. Such law enforcement officer shall not be reinstated until an investigation of the death has been held and he has been exonerated. Exoneration shall not occur until the matter has been considered by the solicitor of the judicial circuit where the death occurred and the solicitor has given an affidavit that after investigation he is convinced that the death was not caused by an unlawful act of the officer, or until the matter has been considered by a coroner's jury, or by a grand jury and the officer has been judged not guilty. If the officer is exonerated, he shall be paid any back pay due him.

HISTORY: 1978 Act No. 529, Section 5.



Section 23-24-50. Notice to agency concerning off-duty employment.

Uniformed police officers performing private jobs during their off duty hours shall be required to notify the appropriate law enforcement agency of the place of employment, the hours to be worked and the type of employment.

HISTORY: 1978 Act No. 529, Section 6.






CHAPTER 25 - LAW ENFORCEMENT OFFICERS HALL OF FAME

Section 23-25-10. Establishment, purpose and location.

There is hereby established the South Carolina Law Enforcement Officers Hall of Fame as a memorial to law enforcement officers killed in the line of duty and in recognition of the selfless dedication of all law enforcement officers in the day-to-day performance of their duties. The South Carolina Law Enforcement Officers Hall of Fame shall be located on the grounds of the South Carolina Law Enforcement Academy at Columbia.

HISTORY: 1962 Code Section 53-49; 1974 (58) 2759; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.



Section 23-25-20. Creation, purpose and membership of South Carolina Law-Enforcement Officers Hall of Fame Committee.

(A) The South Carolina Law Enforcement Officers Hall of Fame shall hereafter be administered as an office of the Department of Public Safety.

(B) There is created a South Carolina Law Enforcement Officers Hall of Fame Advisory Committee. The committee shall consist of the following ex officio members:

(1) the Director of the Department of Public Safety, who shall serve as chairman;

(2) the Chief of the State Law Enforcement Division;

(3) the Director of the Department of Corrections;

(4) the President of the South Carolina Sheriffs' Association, or his designee;

(5) the Executive Director of the South Carolina Law Enforcement Officers Association;

(6) the President of the South Carolina Police Chiefs Association, or his designee;

(7) a representative of the Natural Resources Enforcement Division, to be appointed by the Director of the Department of Natural Resources; and

(8) the President of the South Carolina Fraternal Order of Police, or his designee.

(C) Members of the advisory committee may designate persons to represent them at meetings they are unable to attend.

HISTORY: 1962 Code Section 53-49.1; 1974 (58) 2759; 1979 Act No. 50, Section 1; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 357; 1996 Act No 459, Section 42; 2001 Act No. 107, Sections 2 and 3; 2016 Act No. 136 (H.4507), Section 1, eff March 2, 2016.

Effect of Amendment

2016 Act No. 136, Section 1, in (B)(1), deleted reference to "the Chief of the State Law Enforcement Division"; in (B)(4), substituted "President" for "Secretary", and added "or his designee"; added (B)(8); and made other nonsubstantive changes.



Section 23-25-30. Power of advisory committee to erect and maintain South Carolina Law Enforcement Officers Hall of Fame; guidelines.

It shall be the responsibility of the advisory committee to assist the department in planning, erecting, and maintaining the South Carolina Law Enforcement Officers Hall of Fame in the manner it shall determine appropriate but generally in accordance with the following guidelines:

(a) All officers from all agencies in the law enforcement system shall be eligible for entry into the South Carolina Law Enforcement Officers Hall of Fame.

(b) The names of all officers killed in the line of duty whose deaths under those circumstances can be established by creditable records shall be entered into the South Carolina Law Enforcement Officers Hall of Fame.

(c) Any officer who performs an act or series of acts over and above the regular call of duty may become eligible for the South Carolina Law Enforcement Officers Hall of Fame when so elected by the advisory committee whether or not such act or acts resulted in death or injury to the officer concerned.

(d) Any officer whose continued record of excellence over a period of years is manifestly outstanding may be elected to the South Carolina Law Enforcement Officers Hall of Fame by the advisory committee.

(e) Suitable plaques inscribed with the names of those selected for the South Carolina Law Enforcement Officers Hall of Fame shall be erected.

(f) Within the limits of funds provided, the South Carolina Law Enforcement Officers Hall of Fame shall include museum-type displays of objects and equipment of unusual interest used by law enforcement officers or otherwise related to law enforcement.

(g) Provide tours and related safety and educational programs to the public.

HISTORY: 1962 Code Section 53-49.2; 1974 (58) 2759; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.



Section 23-25-40. Nominations to South Carolina Law Enforcement Officers Hall of Fame; meetings of advisory committee, compensation of members and clerical assistance.

The advisory committee shall establish procedures and regulations for the nomination of members of the South Carolina Law Enforcement Officers Hall of Fame. All selections of persons for South Carolina Law Enforcement Officers Hall of Fame membership shall be made by a majority vote of the total membership of the advisory committee.

Meetings of the advisory committee shall be held at least quarterly, and more frequently at the call of the chairman. The advisory committee shall establish its own rules of procedure. Members shall not receive compensation for their services with the advisory committee but shall be allowed the usual mileage, per diem, and subsistence provided by law for boards, committees, and commissions.

HISTORY: 1962 Code Section 53-49.3; 1974 (58) 2759; 1993 Act No. 181, Section 358; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.






CHAPTER 27 - POLICE DISTRICTS IN UNINCORPORATED COMMUNITIES

Section 23-27-10. Authorization for special police districts.

In order to provide adequate police protection for unincorporated villages or towns or thickly populated areas outside the limits of incorporated municipalities, special police districts may be created and established within any county in this State for any such unincorporated area.

HISTORY: 1962 Code Section 53-301; 1952 Code Section 53-301; 1948 (45) 1790.



Section 23-27-20. Petition to establish district.

Before any such special district may be formed there shall be filed with the clerk of court of the county in which such district is proposed to be created a petition signed by a majority of the resident landowners in the proposed district. The petition shall be accompanied (a) by a plat or map showing the limits of the proposed district, (b) by an adequate description of the territory by reference to recorded plats or maps or (c) by any other general description sufficient for the commissioners of the district and the county auditor to ascertain the landowners within the area.

HISTORY: 1962 Code Section 53-302; 1952 Code Section 53-302; 1948 (45) 1790.



Section 23-27-30. Election on establishment of district and for commissioners of district.

When the petition is approved by the clerk of court of the county in which the proposed special district is located the clerk shall call an election of the qualified voters within such district to vote upon the question of establishing the district for the purpose of special police protection. The clerk shall designate some place within the proposed district for the holding of the election and shall appoint the managers and declare the results thereof. He shall give notice of the time and place thereof for at least three weeks in some newspaper published in the county and by posting notices thereof in at least three public places within the proposed district for the same length of time. At such election only the qualified electors residing within the district shall be allowed to vote, according to the laws of general elections. They shall vote "Yes" or "No" on the question of establishing such special police district and at the same election they shall vote on the election of three commissioners to hold office, in the event a majority of the votes cast shall be in favor of establishing such district, for terms of two, four and six years and until their successors are elected and qualified, their successors, however, to have terms of office of six years and until their successors are elected and qualified. Thereafter a commissioner shall be elected at the time of each State biennial election.

HISTORY: 1962 Code Section 53-303; 1952 Code Section 53-303; 1948 (45) 1790.



Section 23-27-40. Organization; vacancies; compensation.

As soon as practicable after the election, if a majority of the votes cast be in favor of establishing such district, the commissioners shall meet and organize as the board of commissioners of such special police district and they shall draw, by lot, the commissioners who shall hold office for the two, four and six year terms respectively. At the organization meeting and following the election of any commissioner thereafter they shall elect one of their number as chairman and another as secretary who shall keep a record of the deliberations of the board. In the event of any vacancy on the commission the remaining members of the commission shall elect a commissioner to fill the unexpired term. They shall serve without compensation.

HISTORY: 1962 Code Section 53-304; 1952 Code Section 53-304; 1948 (45) 1790.



Section 23-27-50. Board as body politic; rights, privileges and duties.

The board of commissioners of any such special district shall be a body politic and shall exercise the rights, privileges and duties of such as herein further defined.

HISTORY: 1962 Code Section 53-305; 1952 Code Section 53-305; 1948 (45) 1790.



Section 23-27-60. Recommendation of personnel for police duty in district.

The board of commissioners may recommend to the sheriff of the county the personnel for police duty within the district and fix the salaries therefor or it may recommend the discharge of any thereof. Upon such recommendation to him the sheriff may commission the person or persons so recommended as a special deputy sheriff or deputies, but if any person recommended be unsatisfactory to him the sheriff may request the board of commissioners to name others until satisfactory ones are agreed upon.

HISTORY: 1962 Code Section 53-306; 1952 Code Section 53-306; 1948 (45) 1790.



Section 23-27-70. Bond of deputy sheriffs for district.

No person shall be commissioned as a deputy sheriff under the provisions of this chapter until he shall have furnished sufficient bond with surety, to be approved by the sheriff and filed as other such bonds are filed, for the faithful performance of his duties as special deputy sheriff, the cost of such bond to be paid by the district. There shall be no liability upon the sheriff or his bond for any act of any deputy commissioned under the provisions of this chapter.

HISTORY: 1962 Code Section 53-307; 1952 Code Section 53-307; 1948 (45) 1790.



Section 23-27-80. Powers and duties of deputies.

The deputies so commissioned shall assume the general duties of law-enforcement officers within the district to which they are appointed and as such officers they shall have the same power and authority as to offenses committed within the district as deputy sheriffs have within the county. Persons arrested by a special deputy sheriff commissioned under the provisions of this chapter may be carried by such arresting officer before any magistrate in the county having jurisdiction over the district and there be charged for the offense and the cases shall be disposed of as provided by law.

HISTORY: 1962 Code Section 53-308; 1952 Code Section 53-308; 1948 (45) 1790.



Section 23-27-90. Budget and description of district.

To meet the expenses for such special deputy sheriffs in any such special district, the board of commissioners of the district shall each year before the levying of taxes make up a budget or estimate for their district which shall give the estimated expenses for the succeeding year and shall submit it to the county auditor for approval. They shall also provide the county auditor with an adequate description of the special police district, either by reference to maps or plats filed or recorded in the records of the county or by designated boundaries of sufficient certainty to enable the county auditor to levy upon the property therein, and, if requested, they may assist the county auditor in listing the property within such district.

HISTORY: 1962 Code Section 53-309; 1952 Code Section 53-309; 1948 (45) 1790.



Section 23-27-100. Levy of taxes; disposition of funds collected.

Upon receipt of the budget submitted by the commission, the county auditor shall levy taxes upon all the assessable property in the district to meet the expenses thereof as herein authorized and upon the collection of such taxes by the county treasurer, they shall be disbursed by the treasurer upon the approval of the commissioners of the district for the purposes herein stated. All taxes so levied for such special district shall be kept separate on the assessment roll from other levies and moneys so collected and shall be kept in a separate fund for such district and any surplus that may occur in any one year shall be carried forward and applied to the next year's account and be properly considered in the budget for the expenses of such district for the ensuing year.

HISTORY: 1962 Code Section 53-310; 1952 Code Section 53-310; 1948 (45) 1790.



Section 23-27-110. Procedure for abolishing district.

Any special police district created under the provisions of this chapter may be abolished at the end of any calendar year whenever a majority of the resident landowners therein shall sign a petition directed to the members of the county legislative delegation of the county wherein it is located requesting that the district be abolished, if public notice be given that the petition is to be circulated by three weeks' publication in some newspaper published in the county and by posting notices thereof in at least three public places within the district. Upon receipt of any such petition the county legislative delegation may pass a resolution directed to the clerk of court and to the county auditor, declaring the district abolished and all the rights and duties thereunder at an end.

HISTORY: 1962 Code Section 53-311; 1952 Code Section 53-311; 1948 (45) 1790.



Section 23-27-120. Declaration of purpose; construction of chapter.

The purpose of this chapter is to provide adequate police protection for unincorporated villages, towns and thickly populated areas outside of the limits of incorporated municipalities, and this chapter shall be liberally construed and interpreted to carry into effect such purpose.

HISTORY: 1962 Code Section 53-312; 1952 Code Section 53-312; 1948 (45) 1790.



Section 23-27-130. Chapter is cumulative.

The rights, privileges and methods provided for in this chapter for the creation of special districts and the appointment of special deputy sheriffs are cumulative to all other ways and methods provided by law in this State.

HISTORY: 1962 Code Section 53-313; 1952 Code Section 53-313; 1948 (45) 1790.






CHAPTER 28 - RESERVE POLICE OFFICERS

Section 23-28-10. Definitions.

For the purposes of this chapter:

(A) "Reserves" means persons given part-time police powers without being assigned regularly to full-time law enforcement duties.

(B) "Chief" means the chief law enforcement officer of a state agency, municipality, county, county sheriff, or other entity of the State having police powers.

HISTORY: 1978 Act No. 481, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment, in subsection (A), substituted "assigned regularly" for "regularly assigned"; and, in subsection (B), added "state agency," and ", county sheriff," and deleted "political" preceding "entity".



Section 23-28-20. Appointment of reserve police officers authorized; powers and duties.

(A) The chief, with the approval of the governing body or its chief operating officer, may appoint the number of reserve police officers as may be needed but not exceeding the number of regular full-time officers of his department. The number of full-time officers may not be decreased because of the institution or expansion of a reserve force. Each period of time reserves serve must be determined and specified by the chief in writing. The powers and duties of reserves must be prescribed by the chief and they are subject to removal by him at any time.

(B) The chief, with the approval of the governing body, also shall allow for the compensation of reserve police officers for work done pursuant to Section 23-24-10 when compensation for approved public activities would be paid by a party other than the municipality or county. Reserve officers must be paid for approved public activities the same as off-duty police officers. Work performed for compensation must be in excess of the minimum logged service time required by Section 23-28-70. Additional training, beyond what is required for reserve police officers, is not required for reserve police officers who receive compensation.

(C) Before assuming their duties, reserves must:

(1) take the oath of office required by law;

(2) be bonded in an amount determined by the governing body of the state agency, county, municipality, or other entity which may not be less than one thousand five hundred dollars;

(3) successfully complete a course of training specified pursuant to Chapter 23, Title 23 and endorsed by the chief who appoints them.

HISTORY: 1978 Act No. 481, Section 2; 1995 Act No. 85, Section 1; 1996 Act No. 304, Section 2; 1996 Act No. 459, Section 43; 2007 Act No. 44, Section 1, eff June 4, 2007; 2008 Act No. 335, Section 7, eff June 16, 2008.

Effect of Amendment

The 2007 amendment deleted "or sheriff" following "chief" and "chief operating officer" throughout; in subsection (B) in the third sentence substituted "Additional" for "No additional" and added "not"; in paragraph (C)(2), deleted "political" preceding "entity"; and, in paragraph (C)(3), substituted "Chapter 28" for "Chapter 6".

The 2008 amendment, in paragraph (C)(3), substituted "Chapter 23" for "Chapter 6".



Section 23-28-30. Training course; subjects of study.

(A) A reserve officer may not assume a police function until he has successfully completed a course of training of at least sixty hours and passed a comprehensive test prepared by the Law Enforcement Training Council and administered by the local law enforcement agency. The sixty hours of training must be promulgated by the Law Enforcement Training Council, endorsed by the appointing official and must include, but not be limited to:

(1) Firearms training-twelve hours

(2) Laws of arrest-three hours

(3) Searches and seizure-three hours

(4) Evidence-six hours

(5) Crisis intervention-three hours

(6) Officer survival-two hours

(7) Ethics-two hours

(8) Constitutional law-two hours

(9) Local ordinances and policies-ten hours

(10) Radio communications-one hour

(11) Handling prisoners-one hour

(12) Handling juveniles-one hour

(13) Human relations-two hours.

(B) Nothing in this chapter prevents the entity having a reserve unit from prescribing additional training, subject to the approval of the Law Enforcement Training Council.

HISTORY: 1978 Act No. 481, Section 3; 1996 Act No. 459, Section 44; 2006 Act No. 317, Section 3, eff May 30, 2006; 2006 Act No. 336, Section 2, eff June 2, 2006; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The first 2006 amendment, in the second sentence of the introductory paragraph, substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy Division of the Department of Public Safety".

The second 2006 amendment added the undesignated paragraph at the end relating to reserve unit training.

The 2007 amendment designated subsections (A) and (B) and redesignated items (A) to (M) as paragraphs (A)(1) to (A)(13); in subsection (A), in the introductory paragraph substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy"; in subsection (B), substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy Division of the Department of Public Safety"; and made nonsubstantive language changes.



Section 23-28-40. Manner in which training provided; in-service training.

(A) The training described in Section 23-28-30 may be provided locally or regionally, but must be subject to approval of the Law Enforcement Training Council. If disapproved, the training council shall designate a representative to confer with the chief to make acceptable program changes. Within reason, and subject to academy schedules, academy staff may assist in the training.

(B) In addition to the sixty hours of preliminary training, classes of in-service training must be held periodically but not less often than once a month. Consecutive absences of more than three sessions may be grounds for dismissal.

HISTORY: 1978 Act No. 481, Section 4; 1979 Act No. 39, Section 1; 1996 Act No. 459, Section 45; 2006 Act No. 317, Section 4, eff May 30, 2006; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2006 amendment, in the first undesignated paragraph, in the first sentence substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Division Academy Division of the Department of Public Safety" and in the second sentence deleted "Advisory" preceding "Council".

The 2007 amendment designated the first two paragraphs as subsections (A) and (B) and deleted the third undesignated paragraph exempting auxiliary or reserve officers on the force prior to April 19, 1978 from the high school diploma requirement for participating in training programs; in subsection (A), added "described in Section 23-38-30"; and made nonsubstantive language changes throughout.



Section 23-28-50. Physical examination; applicability of other minimum selection standards.

Before final acceptance as a reserve each candidate shall, at his own expense or through the offices of the doctor of his entity, submit to the chief a summary of the results of a current physical examination for the satisfaction of the chief concerning physical competence and capability. Other minimum selection standards recognized by law as applicable to full-time law enforcement officers also shall apply to reserves.

HISTORY: 1978 Act No. 481, Section 5; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment in the first sentence deleted "political" preceding "entity" and made nonsubstantive language changes throughout.



Section 23-28-60. Additional requirements; identification cards.

(A) Additional requirements beyond those set out in this chapter may be imposed by the chief.

(B) Identification cards registering a reserve's status may be issued by the Law Enforcement Training Council upon request by the chief and assuring the council that all minimum requirements have been met.

HISTORY: 1978 Act No. 481, Section 6; 1996 Act No. 459, Section 46; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment designated subsections (A) and (B); in subsection (A), deleted "local political entity through the" preceding "chief"; and, in subsection (B), substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy Division of the Department of Public Safety".



Section 23-28-70. Duties of officers; appointment of coordinator-supervisor.

(A) Reserves shall serve and function as law enforcement officers only on specific orders and directions of the chief. To maintain status, reserves shall maintain a minimum logged service time of twenty hours each month or sixty hours each quarter.

(B) Each reserve must be in proximate contact, by radio or another device, with the full-time officer to whom he is assigned.

(C) A person appointed as an auxiliary or reserve police officer after January 1, 1996, shall perform his duties while accompanied by a full-time, certified South Carolina police officer for a minimum of two hundred forty hours and receive the approval of the chief before he may work as provided in subsection (B). Reserve or auxiliary officers serving before January 1, 1996, and who have at least two hundred forty hours of logged service time are exempt from this provision.

(D) Reserves may not assume full-time duties of law enforcement officers without complying with all requirements for full-time officers.

(E) Each department utilizing reserves shall have one full-time officer as coordinator-supervisor and who must be responsible directly to the chief.

HISTORY: 1978 Act No. 481, Section 7; 1995 Act No. 85, Section 2; 1996 Act No. 304, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment deleted references to sheriffs and deputy sheriffs throughout.



Section 23-28-80. Additional training for reserve officers desiring to become full-time officers.

A reserve who has been in active status for at least two years who desires to become a full-time law enforcement officer, upon application and completion of other existing requirements, may be accepted at the Law Enforcement Training Council for such additional hours of training as considered necessary.

HISTORY: 1978 Act No. 481, Section 8; 1996 Act No. 459, Section 47; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment substituted "Law Enforcement Training Council" for "South Carolina Criminal Justice Academy" and made nonsubstantive language changes.



Section 23-28-90. Former full-time officer becoming member of reserve.

A currently certified full-time law enforcement officer who leaves his position under honorable conditions, within twelve months, and at the request of his chief and with the concurrence of the Law Enforcement Training Council, may be issued a registration card identifying him as a member of the reserve. That officer must not be required to undergo the preliminary training for reserves but must be required to have a current physical exam.

HISTORY: 1978 Act No. 481, Section 9; 1996 Act No. 459, Section 48; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment substituted "Law Enforcement Training Council" for "Department of Public Safety" and made nonsubstantive language changes.



Section 23-28-100. Uniforms and equipment.

The uniforms and equipment issued by the political entity shall remain the property of the entity but, in the discretion of the chief, may be entrusted to the care and control of the reserves. Reserves shall wear uniforms which shall identify them as law enforcement officers. However, in the discretion of the chief, a reserve may wear plain clothes or another uniform that is consistent with his duties as a law enforcement officer. Handguns, if issued, shall be of a caliber approved by the chief.

HISTORY: 1978 Act No. 481, Section 10; 2007 Act No. 44, Section 1, eff June 4, 2007; 2008 Act No. 321, Section 7, eff 6 months after approval (approved June 16, 2008).

Effect of Amendment

The 2007 amendment deleted "political" preceding "entity" in the first sentence and made nonsubstantive language changes throughout.

The 2008 amendment added the third sentence relating to wearing plain clothes.



Section 23-28-110. Workers' compensation.

(A) Workers' compensation benefits may be provided for reserves by the governing body in the same manner as benefits are provided for full-time officers.

(B) For purposes of compensation or benefits arising from duty-related injury or death, reserves must be considered employees of the entity for which they were appointed and must be included with regular duty officers in the assigned responsibility for prevention, suppression, and control of crime.

HISTORY: 1978 Act No. 481, Section 11; 1978 Act No. 599, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment designated subsections (A) and (B); and, in subsection (B), deleted "political" preceding "entity" and made nonsubstantive language changes.



Section 23-28-120. Exemptions.

This chapter does not apply to deputy enforcement officers of the Natural Resources Enforcement Division of the South Carolina Department of Natural Resources.

HISTORY: 1978 Act No. 612, amending 1978 Act No. 481 to add Section 11A; 1993 Act No. 181, Section 359; 2007 Act No. 44, Section 1, eff June 4, 2007.

Effect of Amendment

The 2007 amendment substituted "This chapter does not" for "The provisions of this chapter shall".






CHAPTER 29 - SUBVERSIVE ACTIVITIES REGISTRATION ACT [REPEALED]

Section 23-29-10 to 23-29-90. Repealed by 2010 Act No. 215, Section 1, eff June 7, 2010.

Editor's Note

Former Section 23-29-10 was entitled "Short title" and was derived from 1962 Code Section 16-581; 1952 Code Section 16-581; 1951 (47) 439.

Former Section 23-29-20 was entitled "Definitions" and was derived from 1962 Code Section 16-582; 1952 Code Section 16-582; 1951 (47) 439.

Former Section 23-29-30 was entitled "Effect on freedom of press or speech" and was derived from 1962 Code Section 16-583; 1952 Code Section 16-583; 1951 (47) 439.

Former Section 23-29-40 was entitled "Organizations exempt from application of chapter" and was derived from 1962 Code Section 16-584; 1952 Code Section 16-584; 1951 (47) 439.

Former Section 23-29-50 was entitled "Registration by subversive and foreign-controlled organizations" and was derived from 1962 Code Section 16-585; 1952 Code Section 16-585; 1951 (47) 439.

Former Section 23-29-60 was entitled "Registration of members of subversive and foreign-controlled organizations" and was derived from 1962 Code Section 16-586; 1952 Code Section 16-586; 1951 (47) 439.

Former Section 23-29-70 was entitled "Forms and schedule for filing information" and was derived from 1962 Code Section 16-587; 1952 Code Section 16-587; 1951 (47) 439.

Former Section 23-29-80 was entitled "Promulgation of rules and regulations" and was derived from 1962 Code Section 16-588; 1952 Code Section 16-588; 1951 (47) 439.

Former Section 23-29-90 was entitled "Penalties" and was derived from 1962 Code Section 16-589; 1952 Code Section 16-589; 1951 (47) 439.






CHAPTER 31 - FIREARMS

Section 23-31-10. Purchase of rifle or shotgun in another state.

A resident of this State including a corporation or other business entity maintaining a place of business in this State, who may lawfully purchase and receive delivery of a rifle or shotgun in this State, may purchase a rifle or shotgun in another state and transport or receive it in this State; provided, that the sale meets the lawful requirements of each state, meets all lawful requirements of any federal statute, and is made by a licensed importer, licensed manufacturer, licensed dealer, or licensed collector.

HISTORY: 1962 Code Section 66-581; 1971 (57) 799; 2012 Act No. 285, Section 1, eff June 29, 2012.

Effect of Amendment

The 2012 amendment substituted "another" for "a contiguous" and made other, nonsubstantive, changes.



Section 23-31-20. Purchase of rifle or shotgun in this State by resident of any state.

A resident of any state may purchase rifles and shotguns in this State if the resident conforms to applicable provisions of statutes and regulations of this State, the United States, and of the state in which the person resides.

HISTORY: 1962 Code Section 66-582; 1971 (57) 799; 1996 Act No. 418, Section 1.



Section 23-31-110 to 23-31-200. Repealed by 2012 Act No. 285, Section 2, eff June 29, 2012.

Editor's Note

Former Section 23-31-110 was entitled "Definitions" and was derived from 1962 Code Section 16-129; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 685, Sections 1-3.

Former Section 23-31-130 was entitled "Retail dealers shall be licensed" and was derived from 1962 Code Section 16-129.3; 1965 (54) 578.

Former Section 23-31-140 was entitled "Purchase of pistol; residency requirement; driver's license as proof; exceptions" and was derived from 1975 (59) 582; 1988 Act No. 492, Section 3; 1992 Act No. 305, Sections 1, 2; 1993 Act No. 181, Section 360; 1996 Act No. 459, Section 49; 2004 Act No. 242, Section 1; 2005 Act No. 169, Section 1.

Former Section 23-31-150 was entitled "Issuance, duration, conditions and forfeiture of retail dealer's license" and was derived from 1962 Code Section 16-129.4; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 685, Sections 5, 6; 1986 Act No. 433, Section 1; 2005 Act No. 169, Section 2.

Former Section 23-31-160 was entitled "Giving false information or evidence" and was derived from 1962 Code Section 16-129.5; 1965 (54) 578; 1976 Act No. 685, Section 7.

Former Section 23-31-170 was entitled "Mortgage, deposit or pledge of pistol" and was derived from 1962 Code Section 16-129.6; 1965 (54) 578.

Former Section 23-31-180 was entitled "Certain pistols declared to be contraband; forfeiture, seizure, and destruction; disposal restrictions; use for display" and was derived from 1962 Code Section 16-129.6:1; 1973 (58) 733; 1975 (59) 578; 1986 Act No. 532, Section 8; 1989 Act No. 172, Section 2; 1990 Act No. 556, Section 1; 1998 Act No. 297, Section 3.

Former Section 23-31-190 was entitled "Penalties; disposition of fines; forfeiture and disposition of pistols" and was derived from 1962 Code Section 16-129.7; 1965 (54) 578; 1975 (59) 582; 1993 Act No. 184, Section 198; 1996 Act No. 292, Section 5.

Former Section 23-31-200 was entitled "Construction" and was derived from 1962 Code Section 16-129.8; 1974 (58) 2871.



Section 23-31-205. Name.

This article may be cited as the "Law Abiding Citizens Self-Defense Act of 1996".

HISTORY: 1996 Act No. 464, Section 1.



Section 23-31-210. Definitions.

As used in this article:

(1) "Resident" means an individual who is present in South Carolina with the intention of making a permanent home in South Carolina or military personnel on permanent change of station orders.

(2) "Qualified nonresident" means an individual who owns real property in South Carolina, but who resides in another state.

(3) "Picture identification" means:

(a) a valid driver's license or photographic identification card issued by the state in which the applicant resides; or

(b) an official photographic identification card issued by the Department of Revenue, a federal or state law enforcement agency, an agency of the United States Department of Defense, or the United States Department of State.

(4) "Proof of training" means an original document or certified copy of the document supplied by an applicant that certifies that he is either:

(a) a person who, within three years before filing an application, successfully has completed a basic or advanced handgun education course offered by a state, county, or municipal law enforcement agency or a nationally recognized organization that promotes gun safety. This education course must include, but is not limited to:

(i) information on the statutory and case law of this State relating to handguns and to the use of deadly force;

(ii) information on handgun use and safety;

(iii) information on the proper storage practice for handguns with an emphasis on storage practices that reduces the possibility of accidental injury to a child; and

(iv) the actual firing of the handgun in the presence of the instructor;

(b) a person who demonstrates any of the following must comply with the provisions of subitem (a)(i) only:

(i) a person who demonstrates the completion of basic military training provided by any branch of the United States military who produces proof of his military service through the submission of a DD214 form;

(ii) a retired law enforcement officer who produces proof that he is a graduate of the Criminal Justice Academy or that he was a law enforcement officer prior to the requirement for graduation from the Criminal Justice Academy; or

(iii) a retired state or federal law enforcement officer who produces proof of graduation from a federal or state academy that includes firearms training as a graduation requirement;

(c) an instructor certified by the National Rifle Association or another SLED-approved competent national organization that promotes the safe use of handguns;

(d) a person who can demonstrate to the Director of SLED or his designee that he has a proficiency in both the use of handguns and state laws pertaining to handguns;

(e) an active duty police handgun instructor;

(f) a person who has a SLED-certified or approved competitive handgun shooting classification; or

(g) a member of the active or reserve military, or a member of the National Guard.

SLED shall promulgate regulations containing general guidelines for courses and qualifications for instructors which would satisfy the requirements of this item. For purposes of subitems (a) and (c), "proof of training" is not satisfied unless the organization and its instructors meet or exceed the guidelines and qualifications contained in the regulations promulgated by SLED pursuant to this item.

(5) "Concealable weapon" means a firearm having a length of less than twelve inches measured along its greatest dimension that must be carried in a manner that is hidden from public view in normal wear of clothing except when needed for self-defense, defense of others, and the protection of real or personal property.

(6) "Proof of ownership of real property" means a certified current document from the county assessor of the county in which the property is located verifying ownership of the real property. SLED must determine the appropriate document that fulfills this requirement.

HISTORY: 1996 Act No. 464, Section 1; 2002 Act No. 274, Section 3; 2006 Act No. 347, Section 1, eff June 9, 2006; 2014 Act No. 123 (S.308), Section 2.A, eff February 11, 2014.

Effect of Amendment

The 2006 amendment added item (2) defining "Qualified nonresident", redesignated items (2) to (5) as items (3) to (6), and added item (7) defining "Proof of ownership of real property".

2014 Act No. 123, Section 2.A, in subsection (3)(a), substituted "license or photographic identification card" for "license, or if the applicant is a qualified nonresident, a valid driver's license"; deleted former subsection (4), definition for "proof of residence"; redesignated the remaining subsections accordingly; in subsection (4), definition of "proof of training", in paragraph (a), substituted "successfully has" for "has successfully", and deleted "be a minimum of eight hours and must" before "education course must", added paragraph (b), and deleted "who has had handgun training in the previous three years" from the end of paragraph (g).



Section 23-31-215. Issuance of permits.

(A) Notwithstanding any other provision of law, except subject to subsection (B), SLED must issue a permit, which is no larger than three and one-half inches by three inches in size, to carry a concealable weapon to a resident or qualified nonresident who is at least twenty-one years of age and who is not prohibited by state law from possessing the weapon upon submission of:

(1) a completed application signed by the person;

(2) a photocopy of a driver's license or photographic identification card;

(3) proof of residence or if the person is a qualified nonresident, proof of ownership of real property in this State;

(4) proof of actual or corrected vision rated at 20/40 within six months of the date of application or, in the case of a person licensed to operate a motor vehicle in this State, presentation of a valid driver's license;

(5) proof of training;

(6) payment of a fifty-dollar application fee. This fee must be waived for disabled veterans and retired law enforcement officers; and

(7) a complete set of fingerprints unless, because of a medical condition verified in writing by a licensed medical doctor, a complete set of fingerprints is impossible to submit. In lieu of the submission of fingerprints, the applicant must submit the written statement from a licensed medical doctor specifying the reason or reasons why the applicant's fingerprints may not be taken. If all other qualifications are met, the Chief of SLED may waive the fingerprint requirements of this item. The statement of medical limitation must be attached to the copy of the application retained by SLED. A law enforcement agency may charge a fee not to exceed five dollars for fingerprinting an applicant.

(B) Upon submission of the items required by subsection (A), SLED must conduct or facilitate a local, state, and federal fingerprint review of the applicant. SLED also must conduct a background check of the applicant through notification to and input from the sheriff of the county where the applicant resides or if the applicant is a qualified nonresident, where the applicant owns real property in this State. The sheriff within ten working days after notification by SLED, may submit a recommendation on an application. Before making a determination whether or not to issue a permit under this article, SLED must consider the recommendation provided pursuant to this subsection. If the fingerprint review and background check are favorable, SLED must issue the permit.

(C) SLED shall issue a written statement to an unqualified applicant specifying its reasons for denying the application within ninety days from the date the application was received; otherwise, SLED shall issue a concealable weapon permit. If an applicant is unable to comply with the provisions of Section 23-31-210(4), SLED shall offer the applicant a handgun training course that satisfies the requirements of Section 23-31-210(4). The course shall cost fifty dollars. SLED shall use the proceeds to defray the training course's operating costs. If a permit is granted by operation of law because an applicant was not notified of a denial within the ninety-day notification period, the permit may be revoked upon written notification from SLED that sufficient grounds exist for revocation or initial denial.

(D) Denial of an application may be appealed. The appeal must be in writing and state the basis for the appeal. The appeal must be submitted to the Chief of SLED within thirty days from the date the denial notice is received. The chief shall issue a written decision within ten days from the date the appeal is received. An adverse decision shall specify the reasons for upholding the denial and may be reviewed by the Administrative Law Court pursuant to Article 5, Chapter 23, Title 1, upon a petition filed by an applicant within thirty days from the date of delivery of the division's decision.

(E) SLED must make permit application forms available to the public. A permit application form shall require an applicant to supply:

(1) name, including maiden name if applicable;

(2) date and place of birth;

(3) sex;

(4) race;

(5) height;

(6) weight;

(7) eye and hair color;

(8) current residence address; and

(9) all residence addresses for the three years preceding the application date.

(F) The permit application form shall require the applicant to certify that:

(1) he is not a person prohibited under state law from possessing a weapon;

(2) he understands the permit is revoked and must be surrendered immediately to SLED if the permit holder becomes a person prohibited under state law from possessing a weapon; and

(3) all information contained in his application is true and correct to the best of his knowledge.

(G) Medical personnel, law enforcement agencies, organizations offering handgun education courses pursuant to Section 23-31-210(4), and their personnel, who in good faith provide information regarding a person's application, must be exempt from liability that may arise from issuance of a permit; provided, however, a weapons instructor must meet the requirements established in Section 23-31-210(4) in order to be exempt from liability under this subsection.

(H) A permit application must be submitted in person, by mail, or online to SLED headquarters which shall verify the legibility and accuracy of the required documents. If an applicant submits his application online, SLED may continue to make all contact with that applicant through online communications.

(I) SLED must maintain a list of all permit holders and the current status of each permit. SLED may release the list of permit holders or verify an individual's permit status only if the request is made by a law enforcement agency to aid in an official investigation, or if the list is required to be released pursuant to a subpoena or court order. SLED may charge a fee not to exceed its costs in releasing the information under this subsection. Except as otherwise provided in this subsection, a person in possession of a list of permit holders obtained from SLED must destroy the list.

(J) A permit is valid statewide unless revoked because the person has:

(1) become a person prohibited under state law from possessing a weapon;

(2) moved his permanent residence to another state and no longer owns real property in this State;

(3) voluntarily surrendered the permit; or

(4) been charged with an offense that, upon conviction, would prohibit the person from possessing a firearm. However, if the person subsequently is found not guilty of the offense, then his permit must be reinstated at no charge.

Once a permit is revoked, it must be surrendered to a sheriff, police department, a SLED agent, or by certified mail to the Chief of SLED. A person who fails to surrender his permit in accordance with this subsection is guilty of a misdemeanor and, upon conviction, must be fined twenty-five dollars.

(K) A permit holder must have his permit identification card in his possession whenever he carries a concealable weapon. When carrying a concealable weapon pursuant to Article 4, Chapter 31, Title 23, a permit holder must inform a law enforcement officer of the fact that he is a permit holder and present the permit identification card when an officer:

(1) identifies himself as a law enforcement officer; and

(2) requests identification or a driver's license from a permit holder.

A permit holder immediately must report the loss or theft of a permit identification card to SLED headquarters. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined twenty-five dollars.

(L) SLED shall issue a replacement for lost, stolen, damaged, or destroyed permit identification cards after the permit holder has updated all information required in the original application and the payment of a five-dollar replacement fee. Any change of permanent address must be communicated in writing to SLED within ten days of the change accompanied by the payment of a fee of five dollars to defray the cost of issuance of a new permit. SLED shall then issue a new permit with the new address. A permit holder's failure to notify SLED in accordance with this subsection constitutes a misdemeanor punishable by a twenty-five dollar fine. The original permit shall remain in force until receipt of the corrected permit identification card by the permit holder, at which time the original permit must be returned to SLED.

(M) A permit issued pursuant to this section does not authorize a permit holder to carry a concealable weapon into a:

(1) law enforcement, correctional, or detention facility;

(2) courthouse or courtroom;

(3) polling place on election days;

(4) office of or the business meeting of the governing body of a county, public school district, municipality, or special purpose district;

(5) school or college athletic event not related to firearms;

(6) daycare facility or preschool facility;

(7) place where the carrying of firearms is prohibited by federal law;

(8) church or other established religious sanctuary unless express permission is given by the appropriate church official or governing body;

(9) hospital, medical clinic, doctor's office, or any other facility where medical services or procedures are performed unless expressly authorized by the employer; or

(10) place clearly marked with a sign prohibiting the carrying of a concealable weapon on the premises pursuant to Sections 23-31-220 and 23-31-235. Except that a property owner or an agent acting on his behalf, by express written consent, may allow individuals of his choosing to enter onto property regardless of any posted sign to the contrary. A person who violates a provision of this item, whether the violation is wilful or not, only may be charged with a violation of Section 16-11-620 and must not be charged with or penalized for a violation of this subsection.

Except as provided for in item (10), a person who wilfully violates a provision of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than one year, or both, at the discretion of the court and have his permit revoked for five years.

Nothing contained in this subsection may be construed to alter or affect the provisions of Sections 10-11-320, 16-23-420, 16-23-430, 16-23-465, 44-23-1080, 44-52-165, 50-9-830, and 51-3-145.

(N)(1) Valid out-of-state permits to carry concealable weapons held by a resident of a reciprocal state must be honored by this State, provided, that the reciprocal state requires an applicant to successfully pass a criminal background check and a course in firearm training and safety. A resident of a reciprocal state carrying a concealable weapon in South Carolina is subject to and must abide by the laws of South Carolina regarding concealable weapons. SLED shall maintain and publish a list of those states as the states with which South Carolina has reciprocity.

(2) Notwithstanding the reciprocity requirements of item (1), South Carolina shall automatically recognize concealed weapon permits issued by Georgia and North Carolina.

(3) The reciprocity provisions of this section shall not be construed to authorize the holder of any out-of-state permit or license to carry, in this State, any firearm or weapon other than a handgun.

(O) A permit issued pursuant to this article is not required for a person:

(1) specified in Section 16-23-20, items (1) through (5) and items (7) through (11);

(2) carrying a self-defense device generally considered to be nonlethal including the substance commonly referred to as "pepper gas"; or

(3) carrying a concealable weapon in a manner not prohibited by law.

(P) Upon renewal, a permit issued pursuant to this article is valid for five years. Subject to subsection (Q), SLED shall renew a currently valid permit upon:

(1) payment of a fifty-dollar renewal fee by the applicant. This fee must be waived for disabled veterans and retired law enforcement officers;

(2) completion of the renewal application; and

(3) picture identification or facsimile copy thereof.

(Q) Upon submission of the items required by subsection (P), SLED must conduct or facilitate a state and federal background check of the applicant. If the background check is favorable, SLED must renew the permit.

(R) No provision contained within this article shall expand, diminish, or affect the duty of care owed by and liability accruing to, as may exist at law immediately before the effective date of this article, the owner of or individual in legal possession of real property for the injury or death of an invitee, licensee, or trespasser caused by the use or misuse by a third party of a concealable weapon. Absence of a sign prohibiting concealable weapons shall not constitute negligence or establish a lack of duty of care.

(S) At least thirty days before a permit issued pursuant to this article expires, SLED shall notify the permit holder by mail or online if permitted by subsection (H) at the permit holder's address of record that the permit is set to expire along with notification of the permit holder's opportunity to renew the permit pursuant to the provisions of subsections (P) and (Q).

(T) During the first quarter of each calendar year, SLED must publish a report of the following information regarding the previous calendar year:

(1) the number of permits;

(2) the number of permits that were issued;

(3) the number of permit applications that were denied;

(4) the number of permits that were renewed;

(5) the number of permit renewals that were denied;

(6) the number of permits that were suspended or revoked; and

(7) the name, address, and county of a person whose permit was revoked, including the reason for the revocation pursuant to subsection (J)(1).

The report must include a breakdown of such information by county.

(U) A concealable weapon permit holder whose permit has been expired for no more than one year may not be charged with a violation of Section 16-23-20 but must be fined not more than one hundred dollars.

HISTORY: 1996 Act No. 464, Section 1; 1997 Act No. 39, Section 2; 2002 Act No. 274, Section 4; 2005 Act No. 154, Section 1; 2006 Act No. 347, Section 2, eff June 9, 2006; 2008 Act No. 202, Sections 1, 2, eff April 16, 2008; 2008 Act No. 349, Section 1, eff June 16, 2008; 2014 Act No. 123 (S.308), Section 2.B, eff February 11, 2014; 2016 Act No. 223 (H.3799), Section 1, eff June 3, 2016.

Effect of Amendment

The 2006 amendment added the references to qualified non-residents in subsection (A) in the introduction and in subparagraph (3), subsection (B), subparagraph (E)(8), subparagraph (F)(3), subparagraph (P)(3), and subsection (S).

The first 2008 amendment rewrote subsection (I) to restrict the circumstances upon which SLED can release its list of permit holders; and added subsection (T).

The second 2008 amendment rewrote subsection (N) to require that the reciprocal state require firearm training and a criminal background check.

2014 Act No. 123, Section 2.B, amended subsections (A), (B), (C), (D), (E), (F), (G), (H), (K), (M), (O), (P), (Q), (S), (T), and added subsection (U).

2016 Act No. 223, Section 1, in (N), inserted paragraph designator (1), and added (2) and (3), relating to recognizing concealed weapon permits issued by Georgia and North Carolina under certain circumstances.



Section 23-31-216. Collection and retention of fees.

The State Law Enforcement Division shall collect, retain, expend, and carry forward all fees associated with the concealable weapon application, renewal, and replacement of the permit, as provided pursuant to this article.

HISTORY: 1997 Act No. 39, Section 1; 1999 Act No. 100, Part II, Section 18; 2008 Act No. 353, Section 2, Pt 19C, eff July 1, 2009.

Effect of Amendment

The 2008 amendment added "expend," and substituted "pursuant to" for "for in".



Section 23-31-217. Effect on Section 16-23-20.

Nothing in this article shall affect the provisions of Section 16-23-20.

HISTORY: 1996 Act No. 464, Section 7.



Section 23-31-220. Right to allow or permit concealed weapons upon premises; signs.

Nothing contained in this article shall in any way be construed to limit, diminish, or otherwise infringe upon:

(1) the right of a public or private employer to prohibit a person who is licensed under this article from carrying a concealable weapon upon the premises of the business or work place or while using any machinery, vehicle, or equipment owned or operated by the business;

(2) the right of a private property owner or person in legal possession or control to allow or prohibit the carrying of a concealable weapon upon his premises.

The posting by the employer, owner, or person in legal possession or control of a sign stating "No Concealable Weapons Allowed" shall constitute notice to a person holding a permit issued pursuant to this article that the employer, owner, or person in legal possession or control requests that concealable weapons not be brought upon the premises or into the work place. A person who brings a concealable weapon onto the premises or work place in violation of the provisions of this paragraph may be charged with a violation of Section 16-11-620. In addition to the penalties provided in Section 16-11-620, a person convicted of a second or subsequent violation of the provisions of this paragraph must have his permit revoked for a period of one year. The prohibition contained in this section does not apply to persons specified in Section 16-23-20, item (1).

HISTORY: 1996 Act No. 464, Section 8.



Section 23-31-225. Carrying concealed weapons into residences or dwellings.

No person who holds a permit issued pursuant to Article 4, Chapter 31, Title 23 may carry a concealable weapon into the residence or dwelling place of another person without the express permission of the owner or person in legal control or possession, as appropriate. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned for not more than one year, or both, at the discretion of the court and have his permit revoked for five years.

HISTORY: 1996 Act No. 464, Section 12.



Section 23-31-230. Carrying concealed weapons between automobile and accommodation.

Notwithstanding any provision of law, any person may carry a concealable weapon from an automobile or other motorized conveyance to a room or other accommodation he has rented and upon which an accommodations tax has been paid.

HISTORY: 1996 Act No. 464, Section 14.



Section 23-31-235. Sign requirements.

(A) Notwithstanding any other provision of this article, any requirement of or allowance for the posting of signs prohibiting the carrying of a concealable weapon upon any premises shall only be satisfied by a sign expressing the prohibition in both written language interdict and universal sign language.

(B) All signs must be posted at each entrance into a building where a concealable weapon permit holder is prohibited from carrying a concealable weapon and must be:

(1) clearly visible from outside the building;

(2) eight inches wide by twelve inches tall in size;

(3) contain the words "NO CONCEALABLE WEAPONS ALLOWED" in black one-inch tall uppercase type at the bottom of the sign and centered between the lateral edges of the sign;

(4) contain a black silhouette of a handgun inside a circle seven inches in diameter with a diagonal line that runs from the lower left to the upper right at a forty-five degree angle from the horizontal;

(5) a diameter of a circle; and

(6) placed not less than forty inches and not more than sixty inches from the bottom of the building's entrance door.

(C) If the premises where concealable weapons are prohibited does not have doors, then the signs contained in subsection (A) must be:

(1) thirty-six inches wide by forty-eight inches tall in size;

(2) contain the words "NO CONCEALABLE WEAPONS ALLOWED" in black three- inch tall uppercase type at the bottom of the sign and centered between the lateral edges of the sign;

(3) contain a black silhouette of a handgun inside a circle thirty-four inches in diameter with a diagonal line that is two inches wide and runs from the lower left to the upper right at a forty-five degree angle from the horizontal and must be a diameter of a circle whose circumference is two inches wide;

(4) placed not less than forty inches and not more than ninety-six inches above the ground;

(5) posted in sufficient quantities to be clearly visible from any point of entry onto the premises.

HISTORY: 1996 Act No. 464, Section 13; 2002 Act No. 274, Section 5.



Section 23-31-240. Persons allowed to carry concealed weapon while on duty.

Notwithstanding any other provision contained in this article, the following persons who possess a valid permit pursuant to this article may carry a concealable weapon anywhere within this State, when carrying out the duties of their office:

(1) active Supreme Court justices;

(2) active judges of the court of appeals;

(3) active circuit court judges;

(4) active family court judges;

(5) active masters-in-equity;

(6) active probate court judges;

(7) active magistrates;

(8) active municipal court judges;

(9) active federal judges;

(10) active administrative law judges;

(11) active solicitors and assistant solicitors; and

(12) active workers' compensation commissioners.

HISTORY: 1998 Act No. 297, Section 5.



Section 23-31-310. Definitions.

When used in this article:

(a) "Machine gun" applies to and includes any weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term shall also include the frame or receiver of any such weapon, any combination or parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person.

(b) "Sawed-off shotgun" means a shotgun having a barrel or barrels of less than eighteen inches in length or a weapon made from a shotgun which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than eighteen inches in length.

(c) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed shotgun shell but does not include an antique firearm as defined in this section.

(d) "Sawed-off rifle" means a rifle having a barrel or barrels of less than sixteen inches in length or a weapon made from a rifle which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than sixteen inches in length.

(e) "Rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed cartridge but does not include an antique firearm as described in this section.

(f) "Antique firearm" means any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898 (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the year 1898) and also any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(g) "Military firearm" means any military weapon, firearm, or destructive device, other than a machine gun, that is manufactured for military use by a firm licensed by the federal government pursuant to a contract with the federal government and does not include a pistol, rifle, or shotgun which fires only one shot for each pull of the trigger.

HISTORY: 1962 Code Section 16-121; 1952 Code Section 16-121; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 2; 1999 Act No. 71, Section 2.



Section 23-31-320. Exceptions to application of article.

The provisions of this article shall not apply to the Army, Navy, or Air Force of the United States, the National Guard, and organizations authorized by law to purchase or receive machine guns, military firearms, or sawed-off shotguns or sawed-off rifles, from the United States or from this State and the members of such organizations. Any peace officer of the State or of any county or other political subdivision thereof, state constable, member of the highway patrol, railway policeman or warden, superintendent, head keeper or deputy of any state prison, penitentiary, workhouse, county jail, city jail, or other institution for the detention of persons convicted or accused of crime or held as witnesses in criminal cases or person on duty in the postal service of the United States or any common carrier while transporting direct to any police department, military, or naval organization or person authorized by law to possess or use a machine gun, or sawed-off shotgun or sawed-off rifle, may possess machine guns, or sawed-off shotguns or sawed-off rifles, when required in the performance of their duties. Nor shall the provisions hereof be construed to apply to machine guns, or sawed-off shotguns or sawed-off rifles, kept for display as relics and which are rendered harmless and not usable.

The provisions of this article shall not apply to any manufacturer of machine guns or military firearms licensed pursuant to the provisions of 18 U. S. C. Section 921 et seq., nor to any common or contract carrier transporting or shipping any machine guns or military firearms to or from such manufacturer if the transportation or shipment is not prohibited by federal law. Any such manufacturer shall furnish to the South Carolina Law Enforcement Division the serial numbers of all machine guns or military firearms manufactured by it within thirty days of such manufacture and shall be subject to the penalties provided in Section 23-31-340 for noncompliance.

HISTORY: 1962 Code Section 16-125; 1952 Code Section 16-125; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1978 Act No. 541, Section 4; 1990 Act No. 564, Section 2.



Section 23-31-330. Application and registration of person allowed to possess machine gun or sawed-off shotgun or rifle.

(A) Every person permitted by Section 23-31-320 to possess a machine gun or sawed-off shotgun or sawed-off rifle, and any person elected or appointed to any office or position which entitles the person to possess a machine gun or sawed-off shotgun or sawed-off rifle, upon taking office, shall file with the State Law Enforcement Division on a blank to be supplied by the division on request an application which is properly sworn. The application must be approved by the sheriff of the county in which the applicant resides or has his principal place of business and include the applicant's name, residence and business address, physical description, whether or not ever charged or convicted of any crime, municipal, state, or otherwise, and where, if charged, and when it was disposed of. The applicant shall also give a description including the serial number and make of the machine gun or sawed-off shotgun or sawed-off rifle which he possesses or desires to possess. The State Law Enforcement Division shall file the application in its office. The division shall register the applicant together with the information required in the application in a book or index to be kept for that purpose, assign to him a number, and issue to him a card which shall bear the signature of the applicant and which he shall keep with him while he has the machine gun or sawed-off shotgun or sawed-off rifle in his possession. This registration must be made on the date application is received and filed with the division. The registration expires on December thirty-first of the year in which the license is issued.

(B) No permit or registration required by the provisions of this section is required where weapons are possessed by a governmental entity which has a significant public safety responsibility for the protection of life or property.

HISTORY: 1962 Code Section 16-126; 1952 Code Section 16-126; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1988 Act No. 492, Section 2; 1990 Act No. 564, Section 2.



Section 23-31-340. Penalties.

A person who violates the provisions of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-127; 1952 Code Section 16-127; 1942 Code Section 1258-1; 1934 (38) 1288; 1960 (51) 1602; 1975 (59) 135; 1990 Act No. 564, Section 2; 1993 Act No. 184, Section 58.



Section 23-31-350. Article not applicable to antique firearms.

The provisions of this article shall not apply to antique firearms.

HISTORY: 1975 (59) 135; 1990 Act No. 564, Section 2.



Section 23-31-360. Unregistered possession of machine guns or military firearms by licensed manufacturer.

Machine guns or military firearms manufactured by a firm licensed by the federal government and subject to the Federal Gun Control Act may be legally possessed by the manufacturer without being registered with the State Law Enforcement Division. The manufacturing firm shall furnish to SLED the serial numbers of all machine guns or military firearms manufactured by it within thirty days of their manufacture and it is subject to the penalties provided in Section 23-31-340 for noncompliance.

HISTORY: 1978 Act No. 541, Section 2; 1990 Act No. 564, Section 2; 1993 Act No. 184, Section 59.



Section 23-31-370. Special limited license for possession, transportation, and sale of machine guns; violations and penalties.

(a) The South Carolina Law Enforcement Division may issue a special limited license for the possession, transportation, and sale of machine guns in this State to persons: (1) who are authorized representatives of a machine gun manufacturer or dealer engaged in demonstrating and selling them to agencies authorized by law to possess them, or (2) who are engaged in professional movie-making or providing services to professional movie-makers who use machine guns as regulated by this article in the course of creating movie "special effects".

(b) Applications for the special license authorized by this section must be on a form prescribed by the division, duly sworn to, containing the applicant's name, business and residence address, a record of any criminal charges filed against the applicant in the United States for other than traffic law violations and the disposition of the charges, a description of the machine guns to be possessed, transported, or sold in this State, including their make and serial numbers, the sites within the State to which the machine guns will be transported, and such other information the division considers necessary to implement this section.

(c) The division may issue a special license pursuant to this section if it determines that the applicant has not been convicted of any offense other than traffic violations and the applicant clearly qualifies under item (1) or (2) of subsection (a). The special license is valid for a specified period not to exceed six months which must be stated on the license.

(d) Any person who knowingly and wilfully makes any false statement for the purpose of obtaining the special license or who violates its terms, in addition to any other penalty provided by law, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than two years, or both.

HISTORY: 1986 Act No. 532, Section 8B; 1990 Act No. 564, Section 2.



Section 23-31-400. Definitions; unlawful use of firearm; violations.

(A) As used in this article:

(1) "Use a firearm" means to discharge a firearm.

(2) "Serious bodily injury" means a physical condition which creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of a bodily member or organ.

(B) It is unlawful for a person who is under the influence of alcohol or a controlled substance to use a firearm in this State.

(C) A person who violates the provisions of subsection (B) is guilty of a misdemeanor and, upon conviction, must be fined not less than two thousand dollars or imprisoned not more than two years.

(D) This article does not apply to persons lawfully defending themselves or their property.

HISTORY: 1996 Act No. 464, Section 2.



Section 23-31-410. Blood and urine testing.

(A) A person who uses a firearm within this State shall submit to a SLED-approved breath test to determine the alcoholic content of the blood and to a urine test to detect the presence of a controlled substance if there is probable cause to believe that the person was using a firearm while under the influence of alcohol or a controlled substance or if the person is arrested lawfully for an offense allegedly committed while he was using a firearm while under the influence of alcohol or a controlled substance. The breath or urine test must be administered at the request of a law enforcement officer who has probable cause to believe the person was using the firearm while under the influence of alcohol or a controlled substance. The administration of either test shall not preclude the administration of the other test. The refusal to submit to a breath or urine test upon the request of a law enforcement officer pursuant to this section is admissible into evidence in a criminal proceeding.

(B) If the arresting officer does not request a breath or urine test of the person arrested for an offense allegedly committed while the person was using a firearm while under the influence of alcohol or a controlled substance, the person may request the arresting officer to have a breath test made to determine the alcohol content of the person's blood or a urine test for the purpose of determining the presence of a controlled substance. The failure of the person who requests a breath or urine test to actually be so tested shall bar the prosecution of the person for using a firearm while under the influence of alcohol or a controlled substance.

(C) The provisions of Section 56-5-2950 relating to the administration of tests for determining the weight of alcohol in an individual's blood, additional tests at the individual's expense, availability of test information to the individual or the individual's attorney, and liability of medical institutions and persons administering the tests are applicable to this section.

(D) The results of a test administered pursuant to this section for the purpose of detecting the presence of a controlled substance are not admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(E) Information obtained pursuant to this section must be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of Section 23-31-400 upon request for this information.

HISTORY: 1996 Act No. 464, Section 2.



Section 23-31-415. Testing following death or serious personal injury; effect of refusal; evidentiary use.

(A) If a law enforcement officer has probable cause to believe that a person used a firearm while under the influence of alcohol or a controlled substance and caused the death or serious bodily injury of an individual, the person shall submit, upon the request of the law enforcement officer, to a test of his blood for the purpose of determining its alcohol content or for the presence of a controlled substance.

(B) A criminal charge resulting from the incident precipitating the officer's demand for testing should be tried concurrently with a charge of a violation of Section 23-31-400. If the charges are tried separately, the fact that the person refused, resisted, obstructed, or opposed testing is admissible at the trial of the criminal offense which precipitated the demand for testing.

(C) The results of any test administered pursuant to this section for the purpose of detecting the presence of a controlled substance is not admissible as evidence in a criminal prosecution for the possession of a controlled substance.

Notwithstanding another provision of law pertaining to the confidentiality of hospital records or other medical records, information obtained pursuant to this section must be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of Section 23-31-400 upon request for such information.

HISTORY: 1996 Act No. 464, Section 2.



Section 23-31-420. Presumptions.

(A) Upon the trial of a civil or criminal action or proceeding arising out of acts alleged to have been committed by a person while using a firearm while under the influence of alcohol or a controlled substance, the results of any test administered pursuant to Section 23-31-410 or 23-31-415 and this section are admissible into evidence, and the amount of alcohol in the person's blood at the time alleged, as shown by chemical analysis of the person's blood or breath, creates the following presumptions:

(1) If there was at that time five one-hundredths of one percent or less by weight of alcohol in the person's blood, it must be presumed that the person was not under the influence of alcohol.

(2) If there was at that time in excess of five one-hundredths of one percent but less than eight one-hundredths of one percent by weight of alcohol in the person's blood, this fact does not give rise to any inference that the person was or was not under the influence of alcohol to the extent that his normal faculties were impaired, but this fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol.

(3) If there was at that time eight one-hundredths of one percent or more by weight of alcohol in the person's blood, this fact creates an inference that the person was under the influence of alcohol.

(B) The percent by weight of alcohol in the blood must be based upon grams of alcohol per one-hundred milliliters of blood. The provisions of this section must not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the person was under the influence of alcohol.

HISTORY: 1996 Act No. 464, Section 2; 2003 Act No. 61, Section 1.



Section 23-31-510. Regulation of ownership, transfer, or possession of firearm or ammunition; discharge on landowner's own property.

No governing body of any county, municipality, or other political subdivision in the State may enact or promulgate any regulation or ordinance that regulates or attempts to regulate:

(1) the transfer, ownership, possession, carrying, or transportation of firearms, ammunition, components of firearms, or any combination of these things; or

(2) a landowner discharging a firearm on the landowner's property to protect the landowner's family, employees, the general public, or the landowner's property from animals that the landowner reasonably believes pose a direct threat or danger to the landowner's property, people on the landowner's property, or the general public. For purposes of this item, the landowner's property must be a parcel of land comprised of at least twenty-five contiguous acres. Any ordinance regulating the discharge of firearms that does not specifically provide for an exclusion pursuant to this item is unenforceable as it pertains to an incident described in this item; otherwise, the ordinance is enforceable.

HISTORY: 1986 Act No. 532, Section 2; 2008 Act No. 220, Section 1, eff May 21, 2008.

Effect of Amendment

The 2008 amendment designated item (1) and added item (2) relating to discharge on a landowner's own property.



Section 23-31-520. Power to regulate public use of firearms; confiscation of firearms or ammunition.

This article does not affect the authority of any county, municipality, or political subdivision to regulate the careless or negligent discharge or public brandishment of firearms, nor does it prevent the regulation of public brandishment of firearms during the times of or a demonstrated potential for insurrection, invasions, riots, or natural disasters. This article denies any county, municipality, or political subdivision the power to confiscate a firearm or ammunition unless incident to an arrest.

HISTORY: 1986 Act No. 532, Section 3; 2006 Act No. 347, Section 3, eff June 9, 2006.

Effect of Amendment

The 2006 amendment in the first sentence deleted "the use, sale, transportation, or" and added the second sentence relating to the power to confiscate firearms or ammunition.



Section 23-31-600. Retired personnel; identification cards; qualification for carrying concealed weapon.

(A) For purposes of this section:

(1) "Identification card" is a photographic identification card complying with 18 U.S.C. Section 926C.

(2) "Qualified retired law enforcement officer" shall have the same meaning as in 18 U.S.C. Section 926C.

(B) An agency or department within this State may comply with 18 U.S.C. Section 926C, by issuing an identification card to any qualified retired law enforcement officer. If the agency or department currently issues credentials to active law enforcement officers, the agency or department may comply with the requirements of this section by issuing the same credentials to qualified retired law enforcement officers. If the same credentials are issued, then the agency or department must stamp the credentials with the word "RETIRED".

(C)(1) Subject to the limitations of subsection (E), a qualified retired law enforcement officer may carry a concealed weapon in this State if the qualified retired law enforcement officer possesses an identification card along with a certification that the qualified retired law enforcement officer has, not less recently than one year before the date the individual is carrying the firearm, met the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm.

(2) The firearms certification required by this subsection may be reflected on the identification card or may be in a separate document carried with the identification card.

(D) The restrictions contained in Sections 23-31-220 and 23-31-225 are applicable to a person carrying a concealed weapon pursuant to this section.

(E) The agency or department must provide the qualified retired law enforcement officer with the opportunity to qualify to carry a firearm under the same standards for training and qualification for active law enforcement officers to carry firearms. However, the agency or department, as provided in 18 U.S.C. Section 926C, may require the qualified retired law enforcement officer to pay the actual expenses of the training and qualification.

HISTORY: 2005 Act No. 154, Section 3; 2014 Act No. 228 (S.1076), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 228, Section 1, rewrote subsections (A), (B), (C)(1), and (E).



Section 23-31-1010. Definitions.

As used in this article:

(1) "Adjudicated as a mental defective" means a determination by a court of competent jurisdiction that a person, as a result of marked subnormal intelligence, mental illness, mental incompetency, mental condition, or mental disease:

(a) is a danger to himself or to others; or

(b) lacks the mental capacity to contract or manage the person's own affairs.

The term includes:

(a) a finding of insanity by a court in a criminal case; and

(b) those persons found incompetent to stand trial or found not guilty by reason of lack of mental responsibility pursuant to Articles 50a and 72b of the Uniform Code of Military Justice, 10 U.S.C. Sections 850(a) and 876(b).

(2) "Committed to a mental institution" means a formal commitment of a person to a mental institution by a court of competent jurisdiction. The term includes a commitment to a mental institution involuntarily, and a commitment to a mental institution for mental defectiveness, mental illness, and other reasons, such as drug use. The term does not include a person in a mental institution for observation or a voluntary admission to a mental institution.

(3) "Mental institution" includes mental health facilities, mental hospitals, sanitariums, psychiatric facilities, and other facilities that provide diagnoses by licensed professionals of mental retardation or mental illness, including a psychiatric ward in a general hospital.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



Section 23-31-1020. Collection and submission of information of persons adjudicated as a mental defective or committed to a mental institution.

(A) The Judicial Department and the Chief of SLED, or the chief's designee, shall work in conjunction with a court of competent jurisdiction in developing procedures for the collection and submission of information of persons who have been adjudicated as a mental defective or who have been committed to a mental institution.

(B) When a court submits this information to SLED by court order, SLED shall transmit the information to the National Instant Criminal Background Check System (NICS) established pursuant to the Brady Handgun Violence Protection Act of 1993, Pub. L. (pg.79) 103-159.

(C) The court shall submit the information to SLED by court order within five days from the filing of each order related to adjudications and commitments. Under no circumstances may the court or SLED submit information pursuant to this section relating to a person's diagnosis or treatment.

(D) SLED shall keep information submitted by the court confidential, and that information only may be disclosed to NICS pursuant to this section, for purposes directly related to the Brady Act, or as provided in subsection (E).

(E) If the court, by court order, has submitted a person's name and other identifying information to SLED to be transmitted to NICS, SLED shall review the state concealed weapons permit holders list, and if the review reveals that the person possesses a current concealed weapons permit, the permit must be revoked and surrendered to a sheriff, police department, SLED agent, or by certified mail to the Chief of SLED. If the permit holder fails to return the permit within ten days of being notified of the permit's revocation, SLED shall retrieve the permit from the permit holder.

(F) Information submitted by the court pursuant to this section, which is also contained in court orders or in other state or local agency records, is not affected by this section, and such court orders or other state or local agency records may be disclosed in accordance with existing laws and procedures.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



Section 23-31-1030. Petition to remove prohibition from shipping, transporting, possessing, or receiving a firearm or ammunition.

(A) If a person is prohibited from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. Section 922(g)(4) or Section 23-31-1040 as a result of adjudication as a mental defective or commitment to a mental institution, the person may petition the court that issued the original order to remove the prohibitions. The person may file the petition upon the expiration of any current commitment order; however, the court only may consider petitions for relief due to adjudications and commitments that occurred in this State.

(B) The petition must be accompanied by an authorization and release signed by the petitioner authorizing disclosure of the petitioner's current and past medical records, including mental health records.

(C) If the petition is filed pro se, the court shall provide notice to all parties of record. If the petitioner is represented by counsel, counsel shall provide notice to all parties of record.

(D) Notwithstanding the exclusive jurisdiction of the court to preside over hearings initiated pursuant to this section, the case may be removed to the circuit court upon motion of the petitioner or on motion of the court, made not later than ten days following the date the petition is filed. Upon such motion, the case must be removed to the circuit court where the court shall proceed with the case de novo.

(E)(1) Within ninety days of receiving the petition, unless the court grants an extension upon request of the petitioner, the court shall conduct a hearing which must be presided over by a person other than the person who gathered evidence for use by the court in the hearing.

(2) At the hearing on the petition, the petitioner shall have the opportunity to submit evidence, and a record of the hearing must be made and maintained for review. The court shall consider information and records, which otherwise are confidential or privileged, relevant to the criteria for removing firearm and ammunition prohibitions and shall receive and consider evidence concerning the following:

(a) the circumstances regarding the firearm and ammunitions prohibitions imposed by 18 U.S.C. Section 922(g)(4) and Section 23-31-1040;

(b) the petitioner's record, which must include, at a minimum, the petitioner's mental health and criminal history records;

(c) evidence of the petitioner's reputation developed through character witness statements, testimony, or other character evidence; and

(d) a current evaluation presented by the petitioner conducted by the Department of Mental Health or a physician licensed in this State specializing in mental health specifically addressing whether due to mental defectiveness or mental illness the petitioner poses a threat to the safety of the public or himself or herself.

(F) The hearing must be closed to the public, and the petitioner's mental health records must be restricted from public disclosure. However, upon motion by the petitioner, the hearing may be open to the public, and the court may allow for the in camera inspection of the petitioner's mental health records and for the use of these records, but these records must be restricted from public disclosure.

(G)(1) The court shall make findings of fact regarding the following and shall remove the firearm and ammunition prohibitions if the petitioner proves by a preponderance of the evidence that:

(a) the petitioner is no longer required to participate in court-ordered psychiatric treatment;

(b) the petitioner is determined by the Department of Mental Health or by a physician licensed in this State specializing in mental health to be not likely to act in a manner dangerous to public safety; and

(c) granting the petitioner relief will not be contrary to the public interest.

(2) Notwithstanding item (1), the court must not remove the firearm and ammunition prohibitions if, by a preponderance of the evidence, it is proven that the petitioner has engaged in acts of violence subsequent to the petitioner's last adjudication as a mental defective or last commitment to a mental institution, unless the petitioner, by clear and convincing evidence, proves that he is not likely to act in a manner dangerous to public safety.

(H) If the petitioner is denied relief and the firearm and ammunition prohibitions are not removed, the petitioner may appeal to the circuit court for de novo review. In conducting its review, the circuit court:

(1) shall review the record;

(2) may give deference to the decision of the court denying the petitioner relief; and

(3) may receive additional evidence as necessary to conduct an adequate review.

(I) Medical records, psychological reports, and other treatment records which have been submitted to the court or admitted into evidence under this section must be part of the record, but must be sealed and opened only on order of the court.

(J) If a court issues an order pursuant to this section that removes the firearm and ammunition prohibitions that prohibited the petitioner from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. Section 922(g)(4) or Section 23-31-1040, arising from adjudication as a mental defective or commitment to a mental institution, the court shall provide SLED with a certified copy of the order that may be transmitted through electronic means. SLED promptly shall inform the NICS of the court action removing these firearm and ammunition prohibitions.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



Section 23-31-1040. Unlawful for a person adjudicated as a mental defective or committed to a mental institution to ship, transport, possess, or receive a firearm or ammunition; penalty; confiscation.

(A) It is unlawful for a person who has been adjudicated as a mental defective or who has been committed to a mental institution to ship, transport, possess, or receive a firearm or ammunition.

(B) A person who violates this section is guilty of a felony, and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(C) In addition to the penalty provided in this section, the firearm or ammunition involved in the violation of this section must be confiscated. The firearm or ammunition must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated firearm or ammunition may use the firearm or ammunition within the agency, transfer the firearm or ammunition to another law enforcement agency for the lawful use of that agency, trade the firearm or ammunition with a retail dealer licensed to sell firearms or ammunition in this State for a firearm, ammunition, or any other equipment approved by the agency, or destroy the firearm or ammunition. A firearm or ammunition must not be disposed of in any manner until the results of any legal proceeding in which the firearm or ammunition may be involved are finally determined. If SLED seized the firearm or ammunition, SLED may keep the firearm or ammunition for use by SLED's forensic laboratory. Records must be kept of all confiscated firearms or ammunition received by the law enforcement agencies pursuant to this section. A law enforcement agency that receives a firearm or ammunition pursuant to this subsection may administratively release the firearm or ammunition to an innocent owner. If possession of the firearm or ammunition is necessary for legal proceedings, the firearm or ammunition must not be released to the innocent owner until the results of any legal proceedings in which the firearm or ammunition may be involved are finally concluded. Before the firearm or ammunition may be released, the innocent owner shall provide the law enforcement agency with proof of ownership and shall certify that the innocent owner will not release the firearm or ammunition to the person who has been charged with a violation of this subsection which resulted in the firearm's or ammunition's confiscation. The law enforcement agency shall notify the innocent owner when the firearm or ammunition is available for release. If the innocent owner fails to recover the firearm or ammunition within thirty days after notification of the release, the law enforcement agency may maintain or dispose of the firearm or ammunition as otherwise provided in this subsection.

(D) At the time the person is adjudicated as a mental defective or is committed to a mental institution, the court shall provide to the person or the person's representative, as appropriate, a written form that conspicuously informs the person or the person's representative, as appropriate, of the provisions of this section.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



Section 23-31-1050. Definitions for Sections 23-31-1030 and 23-31-1040.

As used in Section 23-31-1030 and Section 23-31-1040:

(1) "Ammunition" means ammunition or cartridge cases, primers, bullets, or propellant powder designed for use in a firearm other than an antique firearm. The term does not include:

(a) a shotgun shot or pellet not designed for use as the single, complete projectile load for one shotgun hull or casing; or

(b) an unloaded, nonmetallic shotgun hull or casing not having a primer.

(2) "Antique firearm" means:

(a) a firearm, including a firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system, manufactured in or before 1898; and

(b) a replica of a firearm described in subitem (a) if such replica:

(i) is not designed or redesigned for using rimfire or conventional centerfire-fixed ammunition; or

(ii) uses rimfire or conventional centerfire-fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade.

(3) "Firearm" means a weapon, including a starter gun, which will, is designed to, or may readily be converted to expel a projectile by the action of an explosive; the frame or receiver of such weapon; a firearm muffler or firearm silencer; or a destructive device; but the term does not include an antique firearm. In the case of a licensed collector, the term means only curios and relics.

(4) "Firearm frame or receiver" means that part of a firearm which provides housing for the hammer, bolt or breechblock, and firing mechanism, and which is usually threaded at its forward portion to receive the barrel.

(5) "Firearm muffler or firearm silencer" means a device for silencing, muffling, or diminishing the report of a portable firearm, including any combination of parts, designed or redesigned, and intended for use in assembling or fabricating a firearm silencer or firearm muffler, and any part intended only for use in such assembly or fabrication.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



Section 23-31-1060. Hearing on fitness to stand trial.

Nothing in this article affects a court's duty to conduct a hearing on the issue of a person's fitness to stand trial pursuant to Section 44-23-430. A solicitor shall not dismiss charges against a person prior to such hearing based solely on the person's fitness to stand trial.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.






CHAPTER 33 - MISSILES

Section 23-33-10. "Missile" defined.

A "missile," as contemplated by this chapter, shall be defined as any object or substance hurled through the air by the use of gunpowder or any other explosive substance whether purchased by the individual or compounded from chemicals.

HISTORY: 1962 Code Section 16-131; 1958 (50) 1904.



Section 23-33-20. Permit required for firing missile.

Before any person shall fire or attempt to fire or discharge any missile within the borders of this State, he shall first procure a written permit from the Aeronautics Division of the Department of Commerce on such form as it may prescribe.

HISTORY: 1962 Code Section 16-132; 1958 (50) 1904; 1993 Act No. 181, Section 361.



Section 23-33-30. Exemptions from application of chapter.

The provisions of this chapter shall not apply to the firing or discharge of missiles by any agency of the Federal or State government, to small firearms or to fireworks now authorized by law.

HISTORY: 1962 Code Section 16-133; 1958 (50) 1904.



Section 23-33-40. Penalties.

Any person violating the provisions of this chapter shall, upon conviction, be deemed guilty of a misdemeanor and be fined not more than one hundred dollars or be imprisoned for not more than thirty days or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-134; 1958 (50) 1904.






CHAPTER 35 - FIREWORKS AND EXPLOSIVES

Section 23-35-10 to 23-35-40. Repealed by 2010 Act No. 196, Section 2, eff June 1, 2010.

Editor's Note

Former Section 23-35-10 was entitled "Sale, storage, transportation or use of impermissible fireworks; enumeration of permissible fireworks" and was derived from 1962 Code Section 66-551; 1959 (51) 333; 1992 Act No. 257, Section 1.

Former Section 23-35-20 was entitled "Nomenclature and identification on shipping case" and was derived from 1962 Code Section 66-552; 1959 (51) 333.

Former Section 23-35-30 was entitled "Toy paper pistol caps and devices using them as 'Fireworks'" and was derived from 1962 Code Section 66-553; 1959 (51) 333.

Former Section 23-35-40 was entitled "Exceptions to application of chapter" and was derived from 1962 Code Section 66-554; 1959 (51) 333; 1972 (57) 2742.



Section 23-35-45. Use of pyrotechnic materials indoors; regulation.

Nothing in this chapter or in any other provision of law prohibits the use of pyrotechnic materials inside any enclosed entertainment or assembly area before proximate audiences when the indoor pyrotechnics are used in accordance with Standard 1126 of the National Fire Protection Association entitled "Standard for the Use of Pyrotechnics Before a Proximate Audience", 1992 edition. The State Fire Marshal Division of the Department of Labor, Licensing, and Regulation is designated as the agency responsible for implementing, administering, and enforcing the provisions of this section, including the promulgation of necessary regulations. The State Fire Marshal Division also may establish fees which may be charged on a per performance or other basis to offset the cost of enforcing the provisions of this section, such fees to be the responsibility of the owner or operator of the establishment where the indoor pyrotechnics shall be used.

HISTORY: 1994 Act No. 356, Section 1.



Section 23-35-50 to 23-35-120. Repealed by 2010 Act No. 196, Section 2, eff June 1, 2010.

Editor's Note

Former Section 23-35-50 was entitled "Exception for storage and sale of agricultural and display fireworks by licensed distributor" and was derived from 1962 Code Section 66-554.1; 1968 (55) 2855; 1983 Act No. 151, Part II, Section 42A; 2004 Act No. 303, Section 1.

Former Section 23-35-60 was entitled "Permits and other requirements for fireworks displays; penalty for violation" and was derived from 1962 Code Section 66-555; 1959 (51) 333; 1972 (57) 2742.

Former Section 23-35-70 was entitled "Wholesale distributor's and jobber's licenses; retailer's license or permit" and was derived from 1962 Code Section 66-556; 1959 (51) 333; 1972 (57) 2742; 1983 Act No. 151, Part II, Section 42B; 1993 Act No. 181, Section 362.

Former Section 23-35-80 was entitled "Sales to and purchases from unlicensed persons prohibited; records shall be kept open" and was derived from 1962 Code Section 66-557; 1959 (51) 333; 1972 (57) 2742; 1986 Act No. 381, Section 1.

Former Section 23-35-90 was entitled "Storage of fireworks by wholesalers" and was derived from 1962 Code Section 66-558; 1959 (51) 333.

Former Section 23-35-100 was entitled "Storage and display of fireworks by retailers" and was derived from 1962 Code Section 66-559; 1959 (51) 333; 1972 (57) 2742.

Former Section 23-35-110 was entitled "Display for sale or storage near certain flammable substances" and was derived from 1962 Code Section 66-560; 1959 (51) 333.

Former Section 23-35-120 was entitled "Sale of fireworks to minors and discharge of fireworks in certain circumstances unlawful" and was derived from 1962 Code Section 66-561; 1959 (51) 333.



Section 23-35-130. Manufacture, storage, transportation or possession of certain fireworks illegal; storage and assembly of public display material; penalty.

(A) It is unlawful to manufacture, store, transport, or possess fireworks containing pyrotechnic composition in excess of two grains, designed to produce a loud and piercing effect, including, but not limited to, fireworks commonly called "ground salutes" or "cherry bombs", M-80's, T-N-T salutes, and "bulldog salutes". A manufacturer shall obtain a permit to store or assemble materials for public fireworks displays. No manufacturer may store public display material in the same building where legal fireworks are offered for sale to retailers.

(B) The provisions of this chapter do not prohibit continuous interstate commerce through this State into another state of any item of fireworks permitted for shipment by the regulations of the Interstate Commerce Commission or the United States Department of Transportation, or their successors. It is unlawful to ship into or through this State or possess, sell, or use, under any circumstances, any article of fireworks that is forbidden for transportation by regulations of the Interstate Commerce Commission, the United States Department of Transportation, or their successors.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 66-562; 1959 (51) 333; 1972 (57) 2742; 1986 Act No. 381, Section 2; 1993 Act No. 184, Section 199.



Section 23-35-140. Repealed by 2010 Act No. 196, Section 2, eff June 1, 2010.

Editor's Note

Former Section 23-35-140 was entitled "Issuance of rules and regulations concerning permissible fireworks" and was derived from 1962 Code Section 66-562.1; 1972 (57) 2742; 1993 Act No. 181, Section 363.



Section 23-35-150. Penalties.

Any person violating any provisions of this chapter or regulations promulgated by the State Fire Marshal or the State Board of Pyrotechnic Safety, unless otherwise specifically provided in this chapter, is guilty of a misdemeanor and, upon conviction, must be punished:

(1) for a first offense, by a fine of not more than two hundred dollars or imprisonment for not more than thirty days;

(2) for a second offense, by a fine of not less than five hundred dollars nor more than twenty-five hundred dollars or imprisonment for not less than sixty days, or both;

(3) for a third offense, by a fine of not less than one thousand dollars or imprisonment of not less than ninety days nor more than one year, or both.

In addition to the above penalties, the license of any wholesaler, jobber, or retailer must be permanently revoked upon conviction for a third offense.

HISTORY: 1962 Code Section 66-563; 1959 (51) 333; 1972 (57) 2742; 1986 Act No. 381, Section 3.



Section 23-35-160. Repealed by 2010 Act No. 196, Section 2, eff June 1, 2010.

Editor's Note

Former Section 23-35-160 was entitled "Sale, possession, discharge or use of fireworks prohibited in certain counties; penalties" and was derived from 1962 Code Section 66-564; 1962 (52) 2252.



Section 23-35-170. Manner in which powerful explosives shall be sold or delivered; reports; penalties.

No person shall sell, deliver or dispose of dynamite or similar powerful explosives, except ordinary gunpowder, unless such person knows the purchaser or the person to receive such explosive and is satisfied that the explosive is not to be used for killing fish, and then only upon a written application from the person desiring to purchase, stating the purpose for which he desires to use such explosives. A person selling, delivering or disposing of such explosives shall keep a book in which shall be recorded the name of the purchaser or person to whom the explosive is delivered, the quantity sold or so delivered and the date of such sale or delivery. No sale shall be made to a person under the age of eighteen or a person who has been convicted of a felony. Such person selling or keeping for sale the explosives mentioned in this section shall make sworn quarterly reports of such sales, the name and race of the purchaser, the amount sold and the date of sale to the county auditor of each county. The auditor of each county shall forward a copy of all reports to the South Carolina Law Enforcement Division. Any person violating this section shall be guilty of a misdemeanor, punishable by fine not to exceed one hundred dollars or imprisonment not to exceed thirty days.

HISTORY: 1962 Code Section 66-4; 1952 Code Section 66-4; 1942 Code Section 1304; 1932 Code Section 1304; Cr. C. '22 Section 197; Cr. C. '12 Section 491; 1903 (24) 124; 1971 (57) 887; 1976 Act No. 695, Section 1.



Section 23-35-175. Fireworks prohibited zones; Discharge of Fireworks Prohibited Agreements; extension of zones; posting of notice.

(A) As used in this section:

(1) "Fireworks" means ICC Class C Common Fireworks as defined and enumerated Section 23-35-10.

(2) "Fireworks Prohibited Zone" means property designated through the processes in this section as an area in which fireworks are prohibited from being knowingly and wilfully discharged.

(3) "Local governing body" means the governing body of a county or municipality.

(4) "Managing authority" means a governing board of a condominium association.

(5) "Subject property" means the property controlled by the owner, lessee, or managing authority for which a Discharge of Fireworks Prohibited Agreement has been filed.

(B) It is unlawful to knowingly and wilfully discharge fireworks from, in, or into a Fireworks Prohibited Zone. A person who knowingly and wilfully discharges fireworks from, in, or into a Fireworks Prohibited Zone is guilty of a misdemeanor and, upon conviction, must be punished:

(1) for a first offense by a fine of not more than one hundred dollars or imprisonment for not more than thirty days; and

(2) for a second and subsequent offense by a fine of not more than two hundred dollars or imprisonment for not more than thirty days.

(C) An owner, a lessee, or managing authority of real property may establish a Fireworks Prohibited Zone by:

(1) filing a Discharge of Fireworks Prohibited Agreement with the law enforcement agency having jurisdiction over the subject property; and

(2) posting at least two signs or placards in conspicuous locations on the subject property. These signs or placards must be posted to be visible from any street or thoroughfare the subject property abuts and any public land sharing a common boundary with the subject property. The signs or placards must measure not less than twelve inches by twelve inches and bear the following inscription:

"DISCHARGE OF FIREWORKS PROHIBITED

VIOLATORS WILL BE PROSECUTED"

In addition to the inscription, the signs or placards must identify the subject property for which the Discharge of Fireworks Prohibited Agreement has been filed and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone as provided in this section.

(D) The Discharge of Fireworks Prohibited Agreement must be in the following form:

DISCHARGE OF FIREWORKS PROHIBITED AGREEMENT

DATE:_

ADDRESS OF SUBJECT PROPERTY:

_

_

NAME OF SUBJECT PROPERTY (IF COMMERCIAL):

_

_

PROPERTY BOUNDARIES OR LEGAL DESCRIPTION OF SUBJECT PROPERTY:

_

_

_

_

I, _________, the undersigned, being the owner, lessee, or managing authority of the above described subject property, establish for my period of ownership, occupancy, or authority over the subject property a Fireworks Prohibited Zone for the subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone. By filing this agreement, I request that the applicable law enforcement agency enforce the prohibition of the discharge of fireworks on said subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone to the fullest extent of the law.

I acknowledge that this Discharge of Fireworks Prohibited Agreement exists only for the time period that I own, lease, or manage the subject property, or until I rescind the agreement, whichever occurs first.

I agree to post two signs or placards measuring not less than twelve inches by twelve inches in conspicuous locations on the subject property. The signs or placards must: (1) identify the subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone, and (2) bear the following inscription:

"DISCHARGE OF FIREWORKS PROHIBITED

VIOLATORS WILL BE PROSECUTED"

_

OWNER, LESSEE, OR MANAGING AUTHORITY

_

WITNESS

(E)(1) If authorized by a decision of the local governing body as provided in this subsection, an owner, lessee, or managing authority that has filed a Discharge of Fireworks Prohibited Agreement with a local law enforcement agency may extend the Fireworks Prohibited Zone beyond the subject property:

(a) to the low-water mark of all oceanic bodies of water adjoining the subject property;

(b) to the center line of any street or thoroughfare that abuts the subject property; or

(c) onto any public land sharing a common boundary with the subject property for a distance not to exceed five hundred feet.

(2) The owner, lessee, or managing authority must apply for the extension in the office of the local governing body on the following form:

APPLICATION FOR EXTENSION OF FIREWORKS PROHIBITED ZONE

DATE:_

ADDRESS OF SUBJECT PROPERTY:

_

_

NAME AND ADDRESS OF APPLICANT:

_

_

_

I,_________, the undersigned, am the owner, lessee, or managing authority of the above described subject property for which a Discharge of Fireworks Prohibited Agreement was filed with the ____________ law enforcement agency on __________. I am attaching with this application a copy of the Discharge of Fireworks Prohibited Agreement.

I have circled the following applicable description of the public property onto which I request the zone to be extended:

(a) to the low-water mark of all oceanic bodies of water adjoining the subject property;

(b) to the center line of any street or thoroughfare that abuts the subject property; or

(c) onto any public land sharing a common boundary with the subject property for a distance not to exceed five hundred feet.

Below I have briefly described the public property onto which this application proposes to extend the fireworks prohibited zone:

_

_

_

_

If authorized by a decision of the local governing body to extend the Fireworks Prohibited Zone, I agree to identify the subject property and extended public property included in the Fireworks Prohibited Zone on two signs or placards measuring not less than twelve inches by twelve inches posted in conspicuous locations on the subject property.

_

OWNER, LESSEE, OR MANAGING AUTHORITY

_

WITNESS

(3) A local governing body may provide by ordinance for additional information to be included in the application. The local governing body must not require a fee for this application.

(4) In considering whether a Fireworks Prohibited Zone may be extended onto public property as provided in item (1), the local governing body must:

(a) schedule a public hearing within a reasonable time from which the application is made;

(b) give fifteen days' public notice of the hearing in a newspaper of general circulation in the community; and

(c) receive testimony from interested persons, their agents, or their attorneys at the public hearing.

(5) No later than five calendar days following the public hearing, the local governing body must issue a written decision, including all findings of fact and rationales upon which the determination is made, concerning whether the Fireworks Prohibited Zone is to be extended. If the local governing body authorizes the extension of a Fireworks Prohibited Zone, the local governing body's decision must be filed by the owner, lessee, or managing authority with the Discharge of Fireworks Prohibited Agreement for the subject property at the local law enforcement agency.

(F) A local governing body or local law enforcement agency is authorized to post appropriate signs or placards indicating the location of Fireworks Prohibited Zones in areas where contiguous properties have filed a Discharge of Fireworks Prohibited Agreement.

(G) A person may be prosecuted pursuant to the provisions of this section only if the subject property of the Fireworks Prohibited Zone is posted as required by this section.

(H) Unless restricted or prohibited by a lease or contract, a lessee may establish a Fireworks Prohibited Zone and apply for an extension of the zone onto public property as provided in this section during the time of the lease.

(I) A Discharge of Fireworks Prohibited Agreement exists only:

(1) during the ownership, lease, or authority of the person filing the agreement; or

(2) until the owner, lessee, or managing authority rescinds the agreement by withdrawing the documentation filed with the local law enforcement agency. If the subject property is no longer established as a Fireworks Prohibited Zone, any extension by a local governing body of the Fireworks Prohibited Zone to public property is unenforceable.

(J) The provisions of this section do not apply to a professional fireworks display show or demonstration that has been permitted or licensed to operate by the local governing body or has been authorized to operate as provided by law.

(K) Nothing in this section is designed to abrogate any civil remedies available under statutory or common law.

HISTORY: 2005 Act No. 6, Section 1.

Code Commissioner's Note

Section 23-35-10, referenced in subsection (A)(1), was repealed by 2010 Act No. 196, Section 2. 2010 Act No. 196, Section 1, enacted new Section 40-56-20 which provides definitions for Chapter 56, Title 40, State Board of Pyrotechnic Safety.






CHAPTER 36 - EXPLOSIVES CONTROL ACT

Section 23-36-10. Short title.

This chapter may be cited as the "South Carolina Explosives Control Act".

HISTORY: 1986 Act No. 480, Section 1.



Section 23-36-20. Legislative findings.

The General Assembly finds it necessary to assure the people of South Carolina that explosive materials are being sold, used, and stored by persons, dealers, and blasters that are duly certified or licensed to engage in the sale, use, or storage of these explosive materials by the State Fire Marshal.

HISTORY: 1986 Act No. 480, Section 2.



Section 23-36-30. Definitions.

As used in this chapter:

(1) "Explosive materials" means any explosive, blasting agent, water gel, detonator, or other item contained in the "List of Explosive Materials" published by the Bureau of Alcohol, Tobacco and Firearms (BATF).

(2) "Explosive" means any chemical compound, mixture, or device, the primary or intended common purpose of which is to function by explosion. The term includes, but is not limited to, dynamite and other high explosives, black powder in quantities in excess of five pounds, pellet powder, initiating explosives, detonators, squibs, and detonating cord. It does not mean small arms ammunition or components of small arms ammunition.

(3) "Blasting agent" means any material or mixture, consisting of fuel and oxidizer, intended for blasting not otherwise defined as an explosive. The finished product, as mixed for use or shipment, may not be detonated by means of a number eight test blasting cap when unconfined.

(4) "Detonator" means any device containing a detonating charge that is used for initiating detonation in an explosive. The term includes, but is not limited to, electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuses, and detonating cord delay connectors and nonelectric instantaneous and delay blasting caps which use detonating cord shock tube, or any other replacement for electric leg wires.

(5) "Person" means any natural person, partnership, association, or corporation.

(6) "Dealer" means a person engaged in the wholesale or retail business of buying and selling explosives. However, if a manufacturer or distributor of explosives makes sales to consumers, the manufacturer or distributor is required to obtain a license as a dealer.

(a) "Class I Dealer" means a person engaged in the wholesale or retail business of buying and selling any quantity and type of explosive materials.

(b) "Class II Dealer" means a person engaged in the retail business of selling black powder, flash powder, and other types of low-grade explosive.

(7) "Blaster" means a person who detonates or otherwise effects the explosion of an explosive material or who is in immediate personal charge and supervision of one or more persons who are not licensed to engage in such activity.

(8) "Sale" means delivery of an explosive with or without consideration.

(9) "Purchase" means acquisition of any explosive by a person with or without consideration.

HISTORY: 1986 Act No. 480, Section 3.



Section 23-36-40. License and permit requirements; liability insurance requirement; classification of blasters.

(1) It is unlawful for any person to engage in the business of a dealer in explosives or to acquire, sell, possess, store, or engage in the use of explosive materials in this State except in conformity with the provisions of this act. Each dealer or blaster must possess a valid license or permit issued by the State Fire Marshal.

(2) Each dealer and blaster maintaining a storage magazine must possess a permit for each magazine. Locations of magazines must be exactly reported to the State Fire Marshal in the application for a license or permit. Any change in magazine locations must be reported to the State Fire Marshal in advance of the actual change. Written notice of the location change must be filed with the State Fire Marshal no less than seven working days after the change is effected.

(3) Licenses and permits are required for the following and the fees are:

Class I Dealer License one thousand dollars; Class II Dealer License two hundred fifty dollars; Magazine Permit fifty dollars; Blaster License, two hundred fifty dollars; Blasting Permits: one month fifty dollars; three months one hundred dollars; six months two hundred fifty dollars; one year five hundred dollars.

Magazine permits and licenses are issued by the State Fire Marshal for one calendar year beginning on January first and ending on December thirty-first. Blasting permits must be issued for the length of time necessary to complete the blasting work.

(4) The forms for the licenses, permits, and applications are prescribed by the State Fire Marshal and shall require such information and data as the State Fire Marshal considers appropriate. No license or permit may be issued a person who has been convicted for a crime of violence or of any crime punishable by a term of imprisonment exceeding two years.

(5) No license or permit is required for persons exploding or effecting the explosion of explosive materials working under the immediate and personal supervision and control of a person holding a valid blasters permit. Agricultural users of explosives or explosive materials are exempt from the license or permit provision of this chapter. Agricultural users of explosives or explosive materials shall comply with all applicable provisions regarding the sale, use, transportation, or storage of explosive materials.

(6) No license or permit may be issued by the State Fire Marshal pursuant to an application unless it is determined that the purpose for which the applicant seeks a permit or license falls within the purview of this chapter and that the purpose is not in violation of any other laws of this State.

(7) The fees collected for the licenses and permits must be deposited in the general fund of the State.

(8) A blaster shall furnish the State Fire Marshal with liability insurance with a company licensed to do business as an insurer in this State in an amount not less than five hundred thousand dollars to protect the public against injury. This insurance must be continued in effect during the period of the permit.

(9) The State Fire Marshal must institute classifications of blasters for the purpose of insuring adequate skill, knowledge, and experience in different types of blasting operations. Classification will be determined by the passage of a written examination.

HISTORY: 1986 Act No. 480, Section 4; 1987 Act No. 47, Section 1; 1988 Act No. 658, Part II, Section 19.



Section 23-36-50. Applicability of license and permit requirements.

(1) No person shall possess an explosive material unless he is the holder of a valid license or permit as required by this chapter and possesses the explosive material for the purpose stated in the license or permit.

(2) The exceptions are:

(a) contract and private carriers operating in interstate and intrastate commerce.

(b) persons possessing explosive materials while under the immediate and personal supervision and control of a person holding a valid blaster's license and engaged in the preparation for and in the exploding or otherwise effecting the explosion of explosive materials. It is unlawful for any person holding a blaster's permit to allow persons working under him to possess explosive materials except during the time when the person is loading or unloading or exploding or otherwise effecting the explosion of an explosive material under the immediate and personal supervision and control of the licensed blaster.

HISTORY: 1986 Act No. 480, Section 5.



Section 23-36-60. Accounting and recordkeeping requirements; access to records.

(1) Dealers must keep accurate accounts of all inventories and sales of explosive materials including explosive materials sold and used for agricultural purposes. All the sales must be evidenced by invoices or sales tickets executed in quadruplicate, the dealer retaining the original and one copy, delivering a third copy to the purchaser, and forwarding a fourth copy to the State Fire Marshal.

(2) A carbon copy of the Explosive Transaction Record as required by the United States Department of the Treasury-Bureau of Alcohol, Tobacco and Firearms and the invoices or sales tickets delivered to purchasers must bear the name of the manufacturer or dealer and purchaser, date of sale, date-shift code, quantity sold, use for which the explosive materials are purchased, and the address of the purchaser.

(3) Upon the sale or delivery of any explosive materials within the State, the selling and receiving agency of either of them shall notify the State Fire Marshal of the sale or delivery by forwarding a copy of the bill of sale or bill of lading to him.

(4) Dealers must retain all records of inventories, invoices, sales tickets, and copies and make them available to any law enforcement officer of this State and to the State Fire Marshal or his representative at such time as the State Fire Marshal considers appropriate.

(5) A blaster must keep an accurate, written inventory of all explosive materials possessed by him and a record of the use of explosive materials on forms approved by the State Fire Marshal. The inventory and record of use must be made available to any law enforcement officer of this State or to the State Fire Marshal or his representative at such time as the State Fire Marshal considers appropriate.

(6) Records required to be maintained under subsections (1) through (5) of this section may not be disposed of without approval by the State Fire Marshal. Any business which terminates its operations must turn over its records to the State Fire Marshal.

HISTORY: 1986 Act No. 480, Section 6.



Section 23-36-70. Notice of theft, illegal use, or illegal possession of explosive materials; inspection of magazines by dealers and blasters.

Any sheriff, police department, or law enforcement officer shall give immediate notice to the State Fire Marshal of any theft, illegal use, or illegal possession of explosive materials and shall forward a copy of his final written report to the State Fire Marshal. Any dealer or blaster who knows that explosive materials in his possession have been stolen or otherwise misappropriated shall notify immediately the nearest sheriff's office or police department and the State Fire Marshal. Each dealer and blaster must physically inspect all magazines at least once every seven days to insure security of all explosive materials.

HISTORY: 1986 Act No. 480, Section 7.



Section 23-36-80. Promulgation of regulations by Division of State Fire Marshal; administrative procedures applicable; enforcement of chapter by State Fire Marshal.

The Division of the State Fire Marshal shall promulgate regulations setting forth minimum general standards covering the use, sale, handling, and storage of explosive materials. The regulations must be in substantial conformity with generally accepted standards of safety concerning these subject matters. Regulations in substantial conformity with the published rules and suggested standards of the Institute of Makers of Explosives are considered in substantial conformity with accepted standards of safety. All procedures with regard to the revocation, suspension, or denial of licenses and permits shall be handled by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1. The State Fire Marshal is the enforcement authority of this chapter.

HISTORY: 1986 Act No. 480, Section 8; 1993 Act No. 181, Section 364.



Section 23-36-90. Assessment of civil penalties; referral of civil penalties to Attorney General for collection; deposit of civil penalties in general fund.

(1) After notice and an opportunity for a hearing in accordance with the Administrative Procedures Act, the State Fire Marshal may assess a civil penalty not to exceed one thousand dollars for each violation of this chapter. In determining the amount of the penalty, the State Fire Marshal shall take into account the nature, circumstances, extent, and gravity of the violation, the degree of culpability, the history of previous offenses, the ability to pay, the effect of the penalty on the ability to continue to operate, and any other matter that justice requires.

(2) The State Fire Marshal may refer any civil penalty to the Attorney General for collection.

(3) All civil penalties collected must be deposited in the general fund of the State.

HISTORY: 1986 Act No. 480, Section 9.



Section 23-36-100. Revocation, suspension, or denial of license or permit.

(1) A license or permit may be revoked, suspended, or denied by the State Fire Marshal because of, but not limited to:

(a) noncompliance with any order written by the State Fire Marshal.

(b) conviction of a crime of violence or of any crime punishable by a term of imprisonment exceeding two years.

(c) advocating or knowingly belonging to any organization or group which advocates violent overthrow of or violent action against the federal, state, or local government.

(d) having or contracting physical or mental illness or condition that in the judgment of the State Fire Marshal would make the use and possession of explosive materials hazardous to the licensee or permittee and to the public.

(e) violating the terms of the license or permit or essential changes in the condition under which the license or permit was issued without prior approval of the State Fire Marshal.

(f) violating the provisions of this section. However, except for violations considered an immediate threat to public safety, the State Fire Marshal may issue a notice of noncompliance and set a time limit to achieve immediate compliance.

(g) giving false information or making a misrepresentation to obtain a license or permit.

(2) The State Fire Marshal may invoke suspension of a license or permit pending disposition of a felony charge which involves the use of explosives brought against a licensee or permittee.

HISTORY: 1986 Act No. 480, Section 10.



Section 23-36-110. Confiscation, storage, or disposal of explosive materials by State Fire Marshal.

(1) The State Fire Marshal or his representative has authority to confiscate, place in storage, or dispose of explosive materials in any manner considered appropriate to insure the safety of the public when:

(a) explosive materials are found abandoned as provided in Section 23-36-130.

(b) explosive materials are found stored illegally and present an immediate threat to the public safety as provided in Section 23-36-120.

(c) explosive materials are used in illegal activities.

(d) explosive materials which are found to be unsafe or unstable.

(2) The revocation or suspension of a dealer's or blaster's license or permit shall result in the confiscation of the dealer's or blaster's explosive materials. These explosive materials will be stored pending the disposition of the action.

(3) All costs incurred in the confiscation or disposal of explosive materials as provided in this section are paid by the legal owner of the confiscated explosive materials.

HISTORY: 1986 Act No. 480, Section 11.



Section 23-36-120. Storage of explosive materials.

It is unlawful to store explosive materials within the boundaries of the State unless in a properly constructed and approved magazine.

HISTORY: 1986 Act No. 480, Section 12.



Section 23-36-130. Abandonment of explosive materials.

It is unlawful to abandon explosive materials or blasting caps in any field, culvert, ditch, waterway, building, or quarry in the State.

HISTORY: 1986 Act No. 480, Section 13.



Section 23-36-140. Inapplicability of chapter to fireworks and to activities of government agencies.

(1) Nothing contained in this chapter applies to the regular military or naval forces of the United States, to the duly organized military force of any state or territory, or to police or fire departments in this State if they are acting within their official capacities and in the performance of their duties.

(2) Nothing contained in this chapter applies to the use of fireworks or to the sale or storage of fireworks as regulated by the State Board of Pyrotechnic Safety.

HISTORY: 1986 Act No. 480, Section 14.



Section 23-36-150. Regulation of explosive materials by local governments.

Nothing contained in this chapter shall affect any existing ordinances or regulations pertaining to explosive materials of any county or incorporated city or town which are not less restrictive than the provisions of this chapter or affect, modify, or limit the power of the county or incorporated city or town to adopt ordinances and regulations pertaining to explosive materials within the county or corporate limits.

HISTORY: 1986 Act No. 480, Section 15.



Section 23-36-160. Employment of personnel to carry out provisions of chapter; powers and authority of agents of Division of State Fire Marshal.

The Director of the Department of Labor, Licensing & Regulation, pursuant to Section 40-73-15, may employ such personnel as may be necessary to carry out the provisions of this chapter. The agents employed by the Division of the State Fire Marshal shall have statewide authority, the power of arrest, and all other powers and authority of duly certified law enforcement officers of the State.

HISTORY: 1986 Act No. 480, Section 16; 1993 Act No. 181, Section 365.



Section 23-36-170. Criminal penalties.

Any person who violates the provisions of this chapter is guilty of a felony and, upon conviction, shall be punished:

(a) for the first offense, by a fine of not less than five hundred dollars nor more than one thousand, five hundred dollars or imprisonment for not more than five years, or both.

(b) for the second offense, by a fine of not less than one thousand, five hundred dollars nor more than five thousand dollars and imprisonment for not less than five years nor more than ten years.

(c) for the third offense, by a fine of not less than five thousand dollars nor more than ten thousand dollars and imprisonment for not less than ten years nor more than fifteen years.

(d) for any fourth or subsequent offense, by a fine of not less than seven thousand, five hundred dollars nor more than fifteen thousand dollars and imprisonment of not less than ten years nor more than fifteen years.

The license of any dealer or blaster is permanently revoked upon conviction for a second offense and no license may be issued to any person whose base operation is substantially the same as that of a person whose license has been permanently revoked.

HISTORY: 1986 Act No. 480, Section 17.






CHAPTER 37 - SAFETY GLAZING MATERIALS

Section 23-37-10. Definitions.

As used in this chapter, words and phrases have the meaning ascribed to them in this section:

(a) "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972, and which are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

(b) "Hazardous locations" means those structural elements, glazed or to be glazed, in residential buildings and other structures used as dwellings, commercial buildings, industrial buildings, and public buildings, known as interior and exterior commercial entrance and exit doors and the immediately adjacent flat fixed glazed panels, sliding glass door units including the fixed glazed panels which are part of such units, storm or combination doors, shower and bathtub enclosures, primary residential entrance and exit doors and the fixed or operable adjacent sidelites, whether or not the glazing in such doors, panels and enclosures is transparent.

(c) "Residential buildings" means buildings such as homes and apartments used as dwellings for one or more families or persons.

(d) "Other structures used as dwellings" means buildings such as mobile homes, manufactured or industrialized housing and lodging homes.

(e) "Commercial buildings" means buildings such as wholesale and retail stores and storerooms, and office buildings.

(f) "Industrial buildings" means buildings such as factories.

(g) "Public buildings" means buildings such as hotels, hospitals, motels, dormitories, sanitariums, nursing homes, theatres, stadiums, gymnasiums, amusement park buildings, schools and other buildings used for educational purposes, museums, restaurants, bars, correctional institutions, places of worship, and other buildings of public assembly.

(h) "Commercial entrance and exit door" means a hinged, pivoting, revolving, or sliding door which is glazed or to be glazed and used alone or in combination with other doors (other than doors covered by item (j) of this section), on interior or exterior walls of a commercial, public or industrial building as a means of passage, ingress or egress.

(i) "Fixed flat glazed panels immediately adjacent to entrance or exit doors" means the first fixed flat glazed panel on either or both sides of interior or exterior doors, forty-eight inches or less in width, the nearest vertical edge of which is located within six feet horizontally of the nearest vertical edge of the door.

(j) "Sliding glass door units" means an assembly of glazed or to be glazed panels contained in an overall frame, installed in residential buildings and other structures used as dwellings, commercial, industrial or public buildings, and so designed that one or more of the panels is movable in a horizontal direction to produce or close off an opening for use as a means of passage, ingress or egress.

(k) "Storm or combination door" means a door which is glazed or to be glazed, and used in tandem with a primary residential or commercial entrance and exit door to protect the primary residential or commercial entrance or exit door against weather elements, and to improve indoor climate control.

(l) "Shower enclosure" means a hinged, pivoting, or sliding door and fixed panels which are glazed or to be glazed and used to form a barrier between the shower stall and the rest of the room area.

(m) "Bathtub enclosure" means a sliding, pivoting, or hinged door and fixed panels which are glazed or to be glazed and used to form a barrier between the bathtub and the rest of the room area.

(n) "Primary residential entrance and exit door" means a door (other than doors covered by item (j) of this section) which is glazed or to be glazed and used in an exterior wall of a residential building and other structures used as dwellings, as a means of ingress or egress.

(o) "Glazing" means the act of installing and securing glass or other glazing material into prepared openings in structural elements such as doors, enclosures, and panels.

(p) "Glazed" means the accomplished act of glazing.

HISTORY: 1962 Code Section 32-1421; 1973 (58) 297.



Section 23-37-20. Safety glazing labeling.

(a) Each lite of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations, or installed in such a location, within the State of South Carolina shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material, hot-die stamping, transparent pressure sensitive labels, or by other suitable means. The label shall identify the seller, whether manufacturer, fabricator, or installer, the nominal thickness and the type of safety glazing material, and the fact that the material meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972.

The label must be legible and visible after installation.

(b) Such safety glazing labeling shall not be used on other than safety glazing materials.

HISTORY: 1962 Code Section 32-1422; 1973 (58) 297.



Section 23-37-30. Sale or installation of, or other actions with regard to, glazing material other than safety glazing materials in hazardous location.

It shall be unlawful within this State to knowingly sell, fabricate, assemble, glaze, install, cause to be installed or consent to installation of glazing materials other than safety glazing materials in any hazardous location in the State.

HISTORY: 1962 Code Section 32-1423; 1973 (58) 297.



Section 23-37-40. Liability of workmen.

No liability under this chapter shall be created as to workmen who are employees of a material supplier, contractor, subcontractor, or other employee responsible for compliance with this chapter.

HISTORY: 1962 Code Section 32-1424; 1973 (58) 297.



Section 23-37-50. Penalties.

Any person who violates the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars nor more than ten thousand dollars, or be imprisoned for not more than one year, or both.

HISTORY: 1962 Code Section 32-1425; 1973 (58) 297.



Section 23-37-60. Application of chapter.

This chapter applies only to installations and replacements made after July 1, 1974, and shall not apply to contracts awarded or pursuant to an invitation for bids accomplished before July 1, 1974.

HISTORY: 1962 Code Section 32-1426; 1973 (58) 297.






CHAPTER 39 - HAZARDOUS SUBSTANCES ACT

Section 23-39-10. Short title.

This chapter may be cited as the South Carolina Hazardous Substances Act.

HISTORY: 1962 Code Section 32-1811; 1971 (57) 250.



Section 23-39-20. Definitions.

For the purpose of this chapter -

(a) The term "agency" means the South Carolina Department of Agriculture.

(b) The term "Commissioner" means the Commissioner of Agriculture of South Carolina, or his legally authorized representative or agent.

(c) The term "person" includes an individual, partnership, corporation, or association, or his legal representative or agent.

(d) The term "commerce" means any and all commerce within the State of South Carolina and subject to the jurisdiction thereof; and includes the operation of any business or service establishment.

(e) The term "hazardous substance" means:

1. (a) Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable, or (vi) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use including reasonably foreseeable ingestion by children.

(b) Any substances which the Commissioner by regulation finds, pursuant to the provisions of Section 23-39-30(a), meet the requirements of subparagraph 1(a) of this paragraph.

(c) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the Commissioner determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this chapter in order to protect public health.

2. The term "hazardous substance" shall not apply to economic poisons or pesticides subject to the Federal EPC Act of 1970 or the South Carolina Insecticide, Fungicide, and Rodenticide Act, nor to foods, drugs, and cosmetics subject to the South Carolina Food, Drug and Cosmetic Act, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house, but such term shall apply to any article which is not itself an economic poison or pesticide within the meaning of the Federal EPC Act of 1970, but which is a hazardous substance within the meaning of subparagraph 1 of this paragraph by reason of bearing or containing such an economic poison. Any pesticide or economic poison not registered in compliance with the Federal Environmental Pesticide Control Act of 1970 or the South Carolina Insecticide, Fungicide, and Rodenticide Act shall be deemed a "hazardous substance" within the meaning of this chapter.

3. The term "hazardous substance" shall not include any source material, special nuclear material, or byproduct material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

(f) The term "toxic" shall apply to any substance (other than a radioactive substance) which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(g)(1) The term "highly toxic" means any substance which falls within any of the following categories: (a) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of fifty milligrams or less per kilogram of body weight, when orally administered; or (b) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of two hundred parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or (c) produces death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of two hundred milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours or less.

(2) If the Commissioner finds that available data on human experience with any substance indicate results different from those obtained on animals in the above-named dosages or concentrations, the human data shall take precedence.

(h) The term "corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(i) The term "irritant" means any substance not corrosive within the meaning of subparagraph (h) which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(j) The term "strong sensitizer" means a substance which will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substances and which is designated as such by the administrator. Before designating any substance as a strong sensitizer, the administrator, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

(k) The term "extremely flammable" shall apply to any substance which has a flash point at or below twenty degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and the term "flammable" shall apply to any substance which has a flash point of above twenty degrees to and including eighty degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester; except that the flammability of solids and of the contents of self-pressurized containers shall be determined by methods found by the Commissioner to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms "flammable" and "extremely flammable" in accord with such methods.

(l) The term "radioactive substance" means a substance which emits ionizing radiation.

(m) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed thereto, and a requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears (1) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and (2) on all accompanying literature where there are directions for use, written, or otherwise.

(n) The term "immediate container" does not include package liners.

(o) The term "misbranded hazardous substance" means a hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted) intended, or packaged in a form suitable, for use in the household or by children, which substance, except as otherwise provided by or pursuant to Section 23-39-30, fails to bear a label (1) which states conspicuously (a) the name and place of business of the manufacturer, packer, distributor, or seller; (b) the common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the Commissioner by regulation permits or requires the use of a recognized generic name; (c) the signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic; (d) the signal word "WARNING" or "CAUTION" on all other hazardous substances; (e) an affirmative statement of the principal hazard or hazards, such as "Flammable," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard; (f) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the administrator pursuant to Section 23-39-30; (g) instruction, when necessary or appropriate, for first-aid treatment; (h) the word "poison" for any hazardous substance which is defined as "highly toxic" by subsection (g); (i) instructions for handling and storage of packages which require special care in handling or storage and; (j) the statement (i) "Keep out of the reach of children" or its practical equivalent, or (ii) if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard, and (2) on which any statement required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

(p)(1) The term "banned hazardous substance" means (a) any toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted; or (b) any hazardous substance intended, or packaged in a form suitable, for use in household, which the administrator by regulation classifies as a "banned hazardous substance" on the basis of a finding that, notwithstanding such cautionary labeling as is or may be required under this chapter for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce: Provided, that the Commissioner, by regulation, (i) shall exempt from clause (a) of this paragraph articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved, and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed such directions and warnings, and (ii) shall exempt from clause (a) and provide for the labeling of, common fireworks (including toy paper caps, cone fountains, cylinder fountains, whistles without report, and sparklers) to the extent that he determines that such articles can be adequately labeled to protect the purchasers and users thereof.

(2) Proceedings for the issuance, amendment, or repeal of regulations pursuant to clause (b) of subparagraph (1) of this paragraph shall be governed by the provisions of Section 23-39-30.

HISTORY: 1962 Code Section 32-1812; 1971 (57) 250.



Section 23-39-30. Promulgation of regulations declaring substances hazardous and establishing variations and exemptions.

(a) Whenever in the judgment of the Commissioner such action will promote the objectives of this chapter by avoiding or resolving uncertainty as to application, the Commissioner may by regulation declare to be a hazardous substance, for the purposes of this chapter, any substance or mixture of substances which he finds meets the requirements of subparagraph 1(a) of Section 23-39-20(e).

(b) If the Commissioner finds that the requirements of Section 23-39-20(o)(1) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any such hazardous substance intended, or packaged in a form suitable, for use in the household or by children, which fails to bear a label in accordance with such regulations shall be deemed to be a misbranded hazardous substance.

(c) If the Commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this chapter is impracticable or is not necessary for the adequate protection of the public health and safety, the Commissioner shall promulgate regulations exempting such substances from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety.

(d) If the Commissioner finds that the hazard of an article subject to this chapter is such that labeling adequate to protect the public health and safety cannot be devised, or the article presents an imminent danger to the public health and safety, the Commissioner may declare such article to be a banned hazardous substance and require its removal from commerce.

HISTORY: 1962 Code Section 32-1813; 1971 (57) 250.



Section 23-39-40. Prohibited acts.

The following acts and the causing thereof are hereby prohibited:

(a) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance.

(b) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance if such act is done while the substance is in commerce, or while the substance is held for sale (whether or not the first sale) after shipment in commerce, and results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance.

(c) The receipt in commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery thereof for pay or otherwise.

(d) The giving of a guarantee or undertaking referred to in Section 23-39-50(b)(2) which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance.

(e) The failure to permit entry or inspection as authorized by Section 23-39-100(a) or to permit access to and copying of any record as authorized by Section 23-39-110.

(f) The introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug, or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification. The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being a misbranded hazardous substance. As used in this paragraph, the terms "food," "drug," and "cosmetic" shall have the same meanings as in the South Carolina Food, Drug, and Cosmetic Act.

(g) The use by any person to his own advantage, or revealing other than to the Commissioner or officers or employees of the agency, or to the courts when relevant in any judicial proceeding under this chapter, of any information acquired under authority of Section 23-39-100 concerning any method of process which as a trade secret is entitled to protection.

HISTORY: 1962 Code Section 32-1814; 1971 (57) 250.



Section 23-39-50. Penalties for violation of Section 23-39-40; exceptions.

(a) Any person who violates any of the provisions of Section 23-39-40 shall be guilty of a misdemeanor and shall on conviction thereof be subject to a fine of not more than $500 or to imprisonment for not more than ninety days, or both; but for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than $3,000, or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section, (1) for having violated Section 23-39-40(c), if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless he refuses to furnish on request of an officer or employee duly designated by the Commissioner, the name and address of the person from whom he purchased or received such hazardous substance, and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to him; or (2) for having violated Section 23-39-40(a), if he establishes a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance, to the effect that the hazardous substance is not (in misbranded packages) a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in the chapter.

HISTORY: 1962 Code Section 32-1815; 1971 (57) 250.



Section 23-39-60. Injunction proceedings.

In addition to the remedies hereinafter provided, the Commissioner is hereby authorized to apply to the appropriate circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Section 23-39-40; irrespective of whether or not there exists an adequate remedy at law.

HISTORY: 1962 Code Section 32-1816; 1971 (57) 250.



Section 23-39-70. Procedure for embargo and condemnation of misbranded or banned hazardous substances.

(a) Whenever a duly authorized agent of the Commissioner finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, within the meaning of this chapter, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded or is a banned hazardous substance and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(b) When an article detained or embargoed under subsection (a) has been found by such agent to be misbranded or a banned hazardous substance, he shall petition the circuit court in whose jurisdiction the article is detained or embargoed for a libel of condemnation of such article. When such agent has found that an article so detained or embargoed is not misbranded or a banned hazardous substance, he shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent; provided, that when the misbranding can be corrected by proper labeling of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled, has been executed, may by order direct that such article be delivered to claimant thereof for such labeling under the supervision of an agent of the Commissioner. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant on the representation to the court by the Commissioner that the article is no longer in violation of this chapter, and that the expenses of such supervision have been paid.

HISTORY: 1962 Code Section 32-1817; 1971 (57) 250.



Section 23-39-80. Duty of solicitor upon receiving report of violation; notice and hearing before reporting violation.

It shall be the duty of each State solicitor to whom the Commissioner reports any violation of this chapter, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this chapter is reported to any such solicitor for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Commissioner or his designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.

HISTORY: 1962 Code Section 32-1818; 1971 (57) 250.



Section 23-39-90. Promulgation of regulations.

(a) The authority to promulgate regulations for the efficient enforcement of this chapter is hereby vested in the Commissioner.

(b) The Commissioner shall cause the regulations promulgated under this chapter to conform with the regulations established pursuant to the Federal Hazardous Substance Act.

HISTORY: 1962 Code Section 32-1819; 1971 (57) 250.



Section 23-39-100. Examinations and investigations.

(a) For the purposes of enforcement of this chapter, officers or employees duly designated by the Commissioner upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized (1) to enter, at reasonable times, any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce; (2) to inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein; and (3) to obtain samples of such materials or packages thereof, or of such labeling.

(b) If the officer or employee obtains any sample, prior to leaving the premises, he shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the samples obtained.

HISTORY: 1962 Code Section 32-1820; 1971 (57) 250.



Section 23-39-110. Access to records of shipment.

For the purpose of enforcing the provisions of this chapter, carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon the request of an officer or employee duly designated by the Commissioner permit such officer or employee at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any record so requested when such request is accompanied by a statement in writing specifying the nature or kind or such hazardous substance to which such request relates. Provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained. Provided further, that carriers shall not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.

HISTORY: 1962 Code Section 32-1821; 1971 (57) 250.



Section 23-39-120. Reports of action taken under chapter.

(a) The Commissioner may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under this chapter, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the Commissioner imminent danger to health. Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the agency.

HISTORY: 1962 Code Section 32-1822; 1971 (57) 250.






CHAPTER 41 - ARSON REPORTING-IMMUNITY ACT

Section 23-41-10. Short title.

This chapter may be cited as the South Carolina Arson Reporting-Immunity Act.

HISTORY: 1984 Act No. 436, Section 1.



Section 23-41-20. Definitions.

For the purpose of this chapter:

(a) "Authorized agencies" means:

(1) the State Fire Marshal when authorized or charged with the investigation of fires at the place where the fire actually took place;

(2) the Chief of the State Law Enforcement Division;

(3) the South Carolina Attorney General;

(4) the solicitor responsible for prosecution in the county where the fire occurred; and

(5) the United States Department of Justice and its Federal Bureau of Investigation.

(6) the Fire Chief, Sheriff, or Chief of Police having jurisdiction over the arson investigation.

(b) "Relevant" means having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(c) Material will be "deemed important" if such material is requested by an authorized agency.

(d) "Action" shall include affirmative acts and the failure to take action.

(e) "Immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this chapter unless actual malice on the part of the insurance company or authorized agency against the insured or gross negligence or reckless disregard for his rights is present.

HISTORY: 1984 Act No. 436, Section 1; 1992 Act No. 454, Section 2; 2009 Act No. 30, Section 1, eff June 2, 2009.

Effect of Amendment

The 2009 amendment added subparagraph (a)(6) relating to public safety officials authorized to receive information from an insurance company.



Section 23-41-30. Release of information by insurance company.

(a) Any authorized agency may require, in writing, the insurance company at interest to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession relating to the fire loss in question. Relevant information includes:

(1) pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

(2) policy premium payment records which are available;

(3) history of previous claims made by the insured;

(4) material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(b) When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, the company may notify, in writing, an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss; however, when such information includes possible evidence of arson or other unlawful burning involving specifically named persons, the information in all cases may be furnished to the solicitor in the circuit where the fire occurred and he shall furnish the information to other properly authorized agencies if he considers such action to be appropriate. When an insurance company provides any one of the authorized agencies with notice of a fire loss, it is sufficient notice for the purpose of this chapter.

(c) When an insurance company denies payment of a claim to an insured on grounds of arson, false swearing, material misrepresentation, fraud, or similar claim or defense such insurer shall in all cases notify in writing the Director of the Department of Insurance. The Director of the Department of Insurance may notify, after the investigation, an authorized agency if he considers the action to be appropriate.

(d) The authorized agency provided with information pursuant to this chapter may release or provide such information to any agency asked to participate in the investigation.

(e) Any insurance company providing information to an authorized agency pursuant to this chapter has the right to be informed, upon written request, as to the status of the case by such agency within a reasonable time, as determined by the authorized agency.

(f) Any insurance company or authorized agency which notifies the Director of the Department of Insurance or provides or releases information, whether oral or written, and any person acting in their behalf, pursuant to this chapter is immune from any liability arising out of such notification or release.

HISTORY: 1984 Act No. 436, Section 1; 1989 Act No. 148, Section 27; 1993 Act No. 181, Sections 366, 367.



Section 23-41-40. Confidentiality.

(a) Any authorized agency or insurance company which receives any information furnished pursuant to this chapter must hold the information in confidence until such time as its release is required pursuant to a criminal or civil action or proceeding.

(b) Any authorized agency, its agents or employees, may be required to testify in any litigation in which the insurance company at interest is named as a party until such litigation is completed.

HISTORY: 1984 Act No. 436, Section 1.



Section 23-41-50. Violations.

(a) No person shall intentionally or knowingly refuse to release any information requested pursuant to this chapter.

(b) No person shall fail to hold in confidence information required to be held in confidence by this chapter.

HISTORY: 1984 Act No. 436, Section 1.



Section 23-41-60. Penalties.

Any person violating any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1984 Act No. 436, Section 1.






CHAPTER 43 - MODULAR BUILDINGS CONSTRUCTION ACT

Section 23-43-10. Short title.

This chapter may be cited as The South Carolina Modular Buildings Construction Act.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-20. Definitions.

As used in this chapter:

(1) "Council" means the South Carolina Building Codes Council as established by Section 6-9-60.

(2) "Modular building unit" means any building of closed construction, regardless of type of construction or occupancy classification, other than a mobile or manufactured home, constructed off-site in accordance with the applicable codes, and transported to the point of use for installation or erection.

(3) "Installation" means the assembly of modular building structures on-site and the process of affixing modular buildings related components to land, a foundation, footings, utilities, or an existing building.

(4) "Local government" means any political subdivision of the State with authority to establish standards and requirements applicable to the construction, installation, alteration, and repair of buildings.

(5) "Mobile home" or "manufactured home" means any residential dwelling unit constructed to standards and codes as promulgated by the United States Department of Housing and Urban Development.

(6) "Approved inspection agency" means an agency approved by the council to provide plan review and approval, evaluation, and inspection in addition to adequate follow-up services at the point of manufacture to insure that production units are in full compliance with the provisions of this chapter. An approved inspection agency must retain a building construction-oriented South Carolina registered professional engineer or architect who must be responsible for compliance with this chapter and regulations of the council.

(7) "Point of manufacture" means the place of business at which machinery, equipment, and other capital goods are assembled and operated for the purpose of fabricating, constructing, or assembling modular building units.

(8) "Fees" means monies to be paid to the council from any person engaged in the manufacture, inspection, or installation of modular building units.

(9) "Certification" means conforming to the regulations of the Council.

(10) "Certification label" means the approved form of certification by the council issued to the manufacturer that is permanently affixed to each transportable section of each factory-built modular structure for sale within the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 368; 2014 Act No. 179 (H.4578), Section 1, eff May 16, 2014.

Effect of Amendment

2014 Act No. 179, Section 1, in subsection (6), added the last sentence.



Section 23-43-30. Policy and purpose.

It is the policy and purpose of this State to provide protection to the public against possible hazards and to promote sound building construction and for that purpose to forbid the sales, rental, and use of new modular building units which are not so constructed as to provide safety and protection to their owners and users. Because of the nature of the construction of modular building units, their assembly and use and that of their systems, including heating, cooling, plumbing, and electrical which may have concealed parts, there may exist hazards to the health, life, and safety of persons or property which are not easily ascertainable by purchasers, users, and local building officials.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-40. Promulgation of regulations.

The council may promulgate regulations for the proper enforcement and implementation of this chapter. Promulgated regulations must incorporate the codes enumerated in Section 6-9-50.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 1.



Section 23-43-60. Building Code Council to hear appeals; variances.

The council shall hear appeals and approve or disapprove requested variances from this chapter's provisions. Variances are limited to those instances which are ruled to be equivalent or meet the intent of this chapter. The basis of the decision must be published with the variance order.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 2.



Section 23-43-70. Publication of standards.

The council shall have printed all regulations prescribing standards for modular building units, and they must be furnished upon request to the public.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 369.



Section 23-43-80. Certification by South Carolina Building Codes Council.

Modular buildings must be certified by the council, as complying with this chapter and the regulations promulgated by authority of this chapter, if they have been manufactured in accordance with approved building systems and passed inspection in accordance with an approved compliance assurance program in Section 23-43-90. Certification is evidenced by the attachment to each modular building, a label issued by the council. Certification labels can only be attached to a modular building by the manufacturer under the supervision of the approved inspection agency. A certified modular building may not be altered in any way prior to the issuance of all permits required by local government without the council's approval.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 2014 Act No. 179 (H.4578), Section 3, eff May 16, 2014.

Effect of Amendment

2014 Act No. 179, Section 3, inserted "in Section 23-43-90" in the first sentence.



Section 23-43-85. Standards for placement of modular homes; display models.

(A) A single-family modular home manufactured after January 1, 2005, must meet the following standards to be certified for placement in this State:

(1) Roof pitch. For homes with a single predominant roofline, the pitch of the roof must be at least five feet rise for every twelve feet of run;

(2) Eave projections. The eave projections of the roof must be at least ten inches, not including a gutter around the perimeter of the home unless the roof pitch is at least seven feet rise for every twelve feet of run;

(3) Exterior wall. The height of the exterior wall must be at least seven feet six inches for the first story;

(4) Siding and roofing materials. The materials and texture of the exterior materials must be compatible in composition, appearance, and durability to the exterior materials commonly used in standard residential construction.

(B) A single-family modular home placed in the State after January 1, 2005, must meet the foundation requirements provided by the State in this subsection:

(1) A perimeter wall located under the exterior walls of the home, whether load-bearing or nonload-bearing, must be constructed of brick, masonry, or other permanent material commonly used in standard residential construction, consistent with surrounding residential structures, and in accordance with the International Residential Code as adopted by the South Carolina Department of Labor, Licensing and Regulation. All modular manufacturers shall submit with the plan set for each building to the department's Modular Buildings Program a minimum foundation design.

(2) A home located in a coastal or flood plain area may require piling or other special foundation designs. These foundations must be designed by a registered professional engineer or architect and are subject to review and approval by the local jurisdiction and not by the Modular Buildings Program. A perimeter wall constructed of brick, masonry, or other materials to enclose the foundation of the home may be a requirement of the design.

(C) An appeal for a variance from a certification standard or a foundation requirement described in this section may be taken in the same manner as provided in Section 23-43-120.

(D) A single-family modular home used as a display model may be placed for its first residential use in this State if:

(1) it bears a valid modular home label issued pursuant to this chapter;

(2) it meets the appropriate wind and seismic requirements in effect when the label was issued;

(3) it has not been altered from its original design;

(4) it was manufactured within five years before the placement for first residential use; and

(5) the seller provides the purchaser with written notice that the home meets the appropriate code requirements in effect at the time of manufacture, and may or may not meet the code requirements in effect at the time of placement for residential use.

HISTORY: 2005 Act No. 12, Section 1; 2012 Act No. 108, Section 1, eff February 1, 2012.

Effect of Amendment

The 2012 amendment added subsection (D).



Section 23-43-90. Final plan review and approval, inspection, and certification of a single family residential modular building; commercial or multifamily modular buildings.

(A) An approved inspection agency shall perform final plan review and approval, inspection, and certification of a single family residential modular building. Upon final plan review and approval by an approved inspection agency of a plan as meeting the requirements of this chapter and the regulations of the council, a copy of the approved plan must be filed with the Department of Labor, Licensing and Regulation. Upon filing of an approved plan with the department by an approved inspection agency, a manufacturer may request from the department certification labels for units manufactured to the approved plan. Each certification label must bear the serial number of the unit for which it is issued and only may be attached upon final inspection by an approved inspection agency.

(B) An approved inspection agency shall perform plan approval, inspection, and certification of commercial or multifamily modular buildings. Upon review by the approved inspection agency, the plans must be submitted to the Department of Labor, Licensing and Regulation for final plan review and approval.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 2014 Act No. 179 (H.4578), Section 2, eff May 16, 2014.

Effect of Amendment

2014 Act No. 179, Section 2, rewrote the section.



Section 23-43-100. Effect of certification; responsibilities of local enforcement agencies.

Modular building units certified pursuant to this chapter are considered to comply with the requirements of all laws, ordinances, and regulations of this State or of local governments which govern the matters within the scope of the approval and certification applicable to modular building units, including those bearing upon technologies, techniques, and materials, or the safety of buildings or building components. Local codes enforcement agencies shall issue building permits for certified modular building units, prior to installation, and issue certificates of occupancy after they have been installed and inspected pursuant to this chapter. Any modular building unit found not to comply with this chapter must be brought into compliance before the certificate of occupancy is issued. In the absence of a local building official, the certificate must be issued by the chief administrative officer of the local government.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-110. Suspension or revocation of certification.

The council shall suspend or revoke, or cause to be suspended or revoked, the certification of any modular building unit which the council finds not to comply with this chapter or regulations promulgated by authority of this chapter, or which has been manufactured pursuant to a building system or compliance assurance program as to which approval has been suspended or revoked, or which has been altered after certification. If the manufacturer fails to comply with a corrective order, labels of certification must be removed from any modular building unit and no new labels issued until it is brought into compliance with this chapter and applicable regulations. Notice of suspension or revocation of certification must be in writing with the reasons for suspension or revocation set forth. Suspensions or revocations may be appealed to the council. Any decision by the board to suspend, revoke, or otherwise restrict the certification of any modular building unit shall be by majority vote and shall be subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 370; 1999 Act No. 45, Section 3.



Section 23-43-120. Variance orders.

The council may upon appeal in specific cases authorize variance from regulations to permit certain specified alternatives where the objectives of this chapter may be fulfilled by other means. The basis of its decision must be incorporated into its variance orders.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 4.



Section 23-43-130. Reservation of local authority; enforcement by local officials.

Modular building units bearing evidence of approval must be acceptable in all localities as meeting the requirements of this chapter and must be considered and accepted equivalent to a site-built structure as meeting the requirements of safety to life, health, and property imposed by any ordinance of any local government if the units are erected or installed in accordance with all conditions of the approval. Local land use and zoning requirements, fire zones, building setback requirements, site development requirements, subdivision control, and on-site installation requirements, as well as the review and regulation of aesthetic requirements, are specifically and entirely reserved to local authorities. Those local requirements and rules which may be enacted by local authorities must be reasonable and uniformly applied and enforced without any distinction as to whether a building is a modular or constructed on site in a conventional manner. All local building officials shall enforce the provisions of this chapter and applicable regulations.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 5.



Section 23-43-150. Licensing sellers of modular building units.

No person may engage in the business of selling wholesale or retail as a manufacturer or manufacturer's representative of modular building units without being licensed by the council. All license applications must be accompanied by the required fee and a surety bond or other security approved by the council and in an amount set by the council. A separate license and bond or security is required for each manufacturing facility.

All licenses must be granted or refused within forty days after proper application. All licenses expire June thirtieth of each odd-numbered year, unless sooner revoked or suspended.

Each manufacturer's license must be issued in the business name of the manufacturer. Each manufacturer's representative's license must be issued in the name of the representative.

The council shall prescribe the form of license. All manufacturer's licenses must be sent to the address of that place of business.

Pursuant to its regulations, the council may deny the issuance of or revoke or suspend any license.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 6.



Section 23-43-160. Establishment of fees for enforcement and implementation of chapter.

The council may establish various fees for the proper enforcement and implementation of this chapter. These fees must be established by regulations promulgated by the council in accordance with the Administrative Procedures Act. Fees may be charged to any person engaged in the manufacture, inspection, or installation of modular building units. All funds derived from fees must be deposited in the general fund of the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 386, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-170. Certification by other States.

(A) If the council finds that the standards for the manufacture and inspection of modular building units prescribed by statute or rules and regulations of another state, or other governmental agency, meet the objectives of this chapter and applicable regulations and are enforced satisfactorily by the other state, or other governmental agency, or by their agents, the council shall enter into product reciprocity with and accept modular building units which have been certified by the other state or governmental agency. The standards of another state are not considered to be satisfactorily enforced unless the other state provides for notification to the council of suspensions or revocations of approvals issued by the other state.

(B) The council shall suspend or revoke, or cause to be suspended or revoked, its acceptance or certification, or both, of certified modular building units if it determines that the standards for the manufacture and inspection of the modular building units of another state or other governmental agency do not meet the objectives of this chapter and applicable regulations, or that the standards are not being enforced to the satisfaction of the council. Notice of the suspension or revocation must be in writing with the reasons set forth. Appeals from suspension or revocations must receive timely review.

(C) If another state or governmental agency or its agent suspends or revokes its approval or certification, the acceptance or certification, or both, granted under this section must be suspended or revoked accordingly.

(D) The council shall cooperate with similar authorities in other jurisdictions and with nationally recognized codes and standards organizations in developing mutually acceptable methods and procedures for testing, evaluating, approving, and inspecting modular building units and otherwise encouraging their production and acceptance.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-180. Injunctive relief.

The council may obtain injunctive relief from an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin the sale, delivery, or installation of modular building units or of buildings utilizing such components, for which certification is required under this chapter, upon an affidavit of the council specifying the manner in which the modular building units do not conform to the requirements of this chapter or applicable regulations.

The council may obtain injunctive relief from an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin any local government from promulgating, adopting, or enforcing any ordinance, rules, regulations, or construction codes and standards for modular building units which are not consistent with this chapter.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 372.



Section 23-43-190. Private suits.

Any person in an individual capacity, or on behalf of a class of persons, damaged as a result of a violation of this chapter or applicable regulations has a cause of action in any court of competent jurisdiction against the person to whom the label evidencing certification has been issued with respect to the pertinent modular building units, or, if it is not certified, against the manufacturer of the pertinent modular building units. An award may include damages and the cost of litigation including reasonable attorneys' fees. The cause of action created by this section is subject to the same limitations period applicable in this State for causes of action of similar nature.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



Section 23-43-200. Violations; penalties.

Any person violating any of the provisions of this chapter or regulations made by its authority is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars for each violation a day. All funds derived from fines must be deposited in the general fund of the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.






CHAPTER 47 - PUBLIC SAFETY COMMUNICATIONS CENTER

Section 23-47-10. Definitions.

As used in this chapter:

(1) "911 charge" means a fee for the 911 service start-up equipment costs, subscriber notification costs, addressing costs, billing costs, and nonrecurring and recurring installation, maintenance service, and network charges of a service supplier providing 911 service as provided in this chapter.

(2) "911 system" or "911 service" means an emergency telephone system that provides the user of the public telephone system with the ability to reach a public safety answering point by dialing the digits 911. The term 911 system or service also includes "enhanced 911 service", which means an emergency telephone system with 911 service and, in addition, directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification features. "911 system" and "911 service" include those systems and services that use or rely upon Internet protocol or other similar technologies to provide services that direct voice calls to public safety answering points.

(3) "911 plan" means a plan for the 911 system, enhanced 911 system, or any amendment to the plan developed by a county or municipality.

(4) "Basic 911 system" means a system by which the various emergency functions provided by public safety agencies within each local government's jurisdiction may be accessed utilizing the three-digit number 911, but no available options of enhanced systems are included in the system.

(5) "Enhanced 911 network features" means selective routing, automatic number identification, and location identification.

(6) "Enhanced 911 system" means enhanced 911 service, which is a telephone exchange communications service consisting of telephone network features and public safety answering points designated by the local government which enables users of the public telephone system to access a 911 public safety communications center by dialing the digits 911. The service directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification.

(7) "Addressing", with respect to nonCMRS exchange access service, means the assigning of a numerical address and street name (the name may be numerical) to each location within a local government's geographical area necessary to provide public safety service as determined by the local government. This address replaces any route and box number currently in place in the 911 database and facilitates quicker response by public safety agencies.

(8) "Automatic location identification" means an enhanced 911 service capability that enables the automatic display of information.

(9) "Automatic number identification" means an enhanced 911 service capability that enables the automatic display of the seven-digit number used to place a 911 call.

(10) "Office" means the South Carolina Revenue and Fiscal Affairs Office.

(11) "Committee" means the South Carolina 911 Advisory Committee.

(12) "CMRS connection" means each mobile number assigned to a CMRS customer.

(13) "Commercial Mobile Radio Service" (CMRS) means commercial mobile service under Sections 3(27) and 332(d), Federal Telecommunications Act of 1996 (47 U.S.C. Section 151, et seq.), Federal Communications Commission Rules, and the Omnibus Budget Reconciliation Act of 1993. The term includes any wireless two-way communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional and/or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line. The term does not include services that do not provide access to 911 service, a communication channel suitable only for data transmission, a wireless roaming service or other nonlocal radio access line service, or a private telecommunications system.

(14) "Customer" means the local government subscribing to 911 service from a service supplier.

(15) "Department" means the Department of Revenue.

(16) "Enhancement" means any addition to a 911 system such as automatic number identification, selective routing of calls, or other future technological advancements, as determined by the Public Service Commission for nonCMRS exchange access companies.

(17) "Exchange access facility" means the access from a particular telephone subscriber's premises to the telephone system of a service supplier. Exchange access facilities include service supplier provided access lines, PBX trunks, and Centrex network access registers, all as defined by the South Carolina Public Service Commission. Exchange access facilities do not include service supplier owned and operated telephone pay station lines, or wide area telecommunications service (wats), foreign exchange (fx), or incoming lines.

(18) "Local government" means any city, county, or political subdivision of the State.

(19) "Mapping" means the development of a computerized geographical display system of roads and structures where emergency response may be required.

(20) "Prepaid wireless 911 charge" means the charge that a prepaid wireless seller is required to collect from a prepaid wireless consumer pursuant to Section 23-47-68.

(21) "Prepaid wireless consumer" means a person or entity that purchases prepaid wireless telecommunications service in a prepaid wireless retail transaction.

(22) "Prepaid wireless provider" means a person or entity that provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

(23) "Prepaid wireless retail transaction" means the purchase of prepaid wireless telecommunications service from a prepaid wireless seller for any purpose other than resale.

(24) "Prepaid wireless seller" means a person or entity that sells prepaid wireless telecommunications service to another person or entity for any purpose other than resale.

(25) "Prepaid wireless telecommunications service" means any commercial mobile radio service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in units or dollars which decline with use in a known amount.

(26) "Public safety agent" means a functional agency which provides fire fighting, law enforcement, medical, or other emergency services.

(27) "Public safety answering point" (PSAP) means a communications facility operated on a twenty-four hour basis which first receives 911 calls from persons in a 911 service area and which may directly dispatch public safety services or extend, transfer, or relay 911 calls to appropriate public safety agencies. A PSAP may be designated to a primary or secondary exchange service, referring to the order in which calls are directed for answering.

(28) "Regional systems" means the formation of two or more local governments or multi-jurisdictional systems for the purpose of jointly forming and funding 911 systems.

(29) "Selective routing" means the method employed to direct 911 calls to the appropriate public safety answering point based on the geographical location from which the call originated.

(30) "Service subscriber" means any person, company, corporation, business, association, or party not exempt from county or municipal taxes or utility franchise assessments who is provided telephone (local exchange access facility) service in the political subdivision or CMRS service or VoIP service.

(31) "Service supplier" means any person, company, or corporation, public or private, providing exchange telephone service, CMRS service, or VoIP service to end users.

(32) "Rate" means the recurring or nonrecurring rates billed by the service supplier, which represents the service supplier's recurring charges for exchange access facilities, exclusive of all taxes, fees, licenses, or similar charges.

(33) "Telephone subscriber" or "subscriber" means a person or entity to whom exchange telephone service, either residential or commercial, is provided and in return for which the person or entity is billed on a monthly basis. When the same person, business, or organization has several telephone access lines, each exchange access facility constitutes a separate subscription.

(34) "Voice over Internet Protocol (VoIP) service" means interconnected VoIP service as that term is defined in 47 C.F.R. Section 9.3 as may be amended.

(35) "Voice over Internet Protocol (VoIP) provider" means a person or entity that provides VoIP service.

(36) "Voice over Internet Protocol (VoIP) subscriber" means a person or entity that purchases VoIP service from a VoIP provider.

(37) "Voice over Internet Protocol (VoIP) 911 charge" means the charge imposed pursuant to Section 23-47-67.

(38) "Voice over Internet Protocol (VoIP) service line" means a VoIP service that offers an active telephone number or successor dialing protocol assigned by a VoIP service provider to a customer that has outbound calling capability.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Section 1; 2010 Act No. 135, Section 1, eff July 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2010 amendment, in the definition for "911 system", added the last sentence relating to internet protocol; in the definition for "Committee", substituted "South Carolina 911 Advisory Committee" for "CMRS Emergency Telephone Service Advisory Committee established in this chapter"; added the definitions for "Department", "Prepaid wireless 911 charge", "Prepaid wireless consumer", "Prepaid wireless provider", "Prepaid wireless retail transaction", "Prepaid wireless seller", "Prepaid wireless telecommunications service", "Voice over Internet Protocol (VoIP) service", "Voice over Internet Protocol (VoIP) provider", "Voice over Internet Protocol (VoIP) subscriber", "Voice over Internet Protocol (VoIP) 911 charge", and "Voice over Internet Protocol (VoIP) service line"; and redesignated the items accordingly.



Section 23-47-20. System requirements.

(A) Service available through a 911 system includes law enforcement, fire, and emergency medical services. Other emergency and emergency personnel services may be incorporated into the 911 system at the discretion of the local government being served by the system. Public safety agencies within a local government 911 system, in all cases, must be notified by the PSAP of a request for service in their area. Written guidelines must be established to govern the assignment of calls for assistance to the appropriate public safety agency. There must be written agreements among state, county, and local public safety agencies with concurrent jurisdiction for a clear understanding of which specific calls for assistance will be referred to individual public safety agencies.

(B)(1) A 911 system must include all of the territory of the local government, either county, municipality, or multi-jurisdictional government. A 911 system may be a basic or enhanced 911 system.

(2) Public safety agencies that provide emergency service within the territory of a 911 system shall participate in the countywide system. Each PSAP must be operated twenty-four hours a day, seven days a week.

(C) As a minimum, the 911 systems implemented in South Carolina must include:

(1) a minimum of two lines from each serving telephone central office to the enhanced 911 tandem (controlling central office). A minimum of two lines from the enhanced 911 tandem to the PSAP. The grade of service must have sufficient lines to ensure no more than one busy signal per one hundred calls;

(2) equipment to connect the PSAP to all law enforcement, fire protection, and emergency medical or rescue agencies, or both within the boundaries of the system;

(3) first priority to answering 911 calls;

(4) electronic recording of all 911 calls and retained for a minimum of sixty days;

(5) immediate playback capability of all 911 calls;

(6) equipment connected by dedicated telephone lines to all adjacent PSAP's where there is a telephone exchange not covered by selective routing;

(7) adequate physical security to minimize the possibility of intentional disruption of the operation. This includes equipment safeguards;

(8) standby emergency power to operate the PSAP during power failures;

(9) written operational procedures;

(10) a minimum of one telecommunication device for the deaf (TDD) available in each PSAP;

(11) capability to answer eighty percent of calls within ten seconds;

(12) coin free dialing. Pay or coin telephones classified as such by a class of service code will be identified on the automatic location identification display in enhanced 911 systems;

(13) contingency plans for rerouting or relocating the PSAP in the event of a disaster or equipment failures;

(14) routing and capabilities to receive and process CMRS service and VoIP service capable of making 911 calls;

(15) telecommunication operators or dispatchers trained and certified by the Law Enforcement Training Council (Criminal Justice Academy). The Law Enforcement Training Council shall promulgate regulations to provide for this training. Expense of the training must be paid by the local government by which that person is employed and the department is authorized to establish and collect a fee for this training;

(16) all 911 lines have both audio and light indicators on incoming calls;

(17) a public safety agency whose services are available on the 911 system must maintain a separate secondary backup number for emergency calls and a separate number for nonemergency telephone calls;

(18) the primary published emergency number will be 911. The PSAP must have additional local telephone exchange service in addition to the 911 service. This nonemergency telephone number should be published directly below the "emergency dial 911" listing;

(19) 911 is furnished for emergency reporting only. Nonemergency calls, whether by the general public or agency employees, should not be made to the 911 system;

(20) a designated person or 911 office staffed by a sufficient number of personnel to maintain data bases;

(21) an initial and continual plan for public education which must include the following:

(a) to make the public aware 911 is available;

(b) to have the majority of emergency calls received on 911 rather than the seven-digit emergency number;

(c) to make the public aware of the definition of an emergency;

(d) to make the public aware of what is a nonemergency.

(D) Enhanced 911 shall incorporate the following features:

(1) automatic location identification (ALI)-automatically displays the addresses of the calling telephone during the course of the emergency call at the PSAP;

(2) automatic number identification (ANI)-automatically displays the number of the caller's telephone at the PSAP;

(3) central office identification-when a PSAP serves more than one central office, dedicated lines or trunks are used to identify each central office;

(4) called party hold-enables the PSAP to control the connection for confirmation and tracing of the call;

(5) distinct tone-tone generated by equipment which alerts the PSAP personnel that calling party has disconnected;

(6) selective routing-will automatically route a predetermined geographical area to a PSAP serving that area regardless of municipal and wire center boundary alignments.

(7) All enhanced 911 systems must be configured so as to disallow subsequent search of the address data base.

HISTORY: 1991 Act No. 245, Section 1; 1996 Act No. 459, Section 50; 2006 Act No. 317, Section 5, eff May 30, 2006; 2008 Act No. 335, Section 8, eff June 16, 2008; 2010 Act No. 135, Section 2, eff July 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, the amendment to the subparagraph identified as (K)(15) was made to subparagraph (C)(15).

Effect of Amendment

The 2006 amendment, in subparagraph (C)(15), in the first sentence substituted "Law Enforcement Training Council (Criminal Justice Academy)" for "Criminal Justice Academy Division of the Department of Public Safety", and in the second sentence substituted "Law Enforcement Training Council" for "Department of Public Safety".

The 2008 amendment, in subparagraph (C)(15), substituted "South Carolina Criminal Justice Academy" for "Law Enforcement Training Council (Criminal Justice Academy)" in two places.

The 2010 amendment, in subsection (C)(14), substituted "routing and capabilities to receive and process CMRS service and VoIP service capable of making 911 calls" for "capabilities to have cellular phones routed to 911".



Section 23-47-30. System plan.

(A) A local government which seeks funding for a 911 system shall submit to the Revenue and Fiscal Affairs Office, a 911 system plan for review and approval. The plan shall conform to the planning guidelines set forth in this chapter, guidelines promulgated by the Revenue and Fiscal Affairs Office, and meet the requirements of current tariffs applicable to the 911 system. The plan must include:

(1) the type of 911 system desired for the local government including the type of equipment to be used and the associated costs;

(2) the location of the PSAP and the county or municipality agency or organization responsible for operating the PSAP;

(3) a listing of those public safety agencies whose services will be available through the 911 system;

(4) the personnel determined necessary to operate and maintain the 911 system;

(5) educational efforts the local government will undertake to acquaint the general public with the availability and proper use of the 911 system.

(B) Those local governments which already have a 911 system are encouraged to conform to the standards set forth in this section.

HISTORY: 1991 Act No. 245, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 23-47-40. System funding.

(A) The local government is authorized to adopt an ordinance to impose a monthly 911 charge upon each local exchange access facility subscribed to by telephone subscribers whose local exchange access lines are in the area served or which would be served by the 911 service. The 911 charge must be uniform and may not vary according to the type of local exchange access facility used.

The ordinance must be adopted in the same fashion as ordinances that levy taxes under South Carolina law. No collection of charges may be commenced before adoption of the ordinance.

(B) Funding must be used only to pay for the following enumerated items:

(1) the lease, purchase, lease-purchase, or maintenance of emergency telephone equipment, including necessary recording equipment, computer hardware, software and data base provisioning, addressing, mapping, and nonrecurring costs of establishing a 911 system;

(2) the rates associated with the service supplier's 911 service and other suppliers recurring charges;

(3) the cost of establishing and maintaining a county 911 office or maintaining as currently staffed a county 911 office for the purpose of operating and maintaining the data base of the 911 system. Costs are limited to salaries and compensations and those items necessary in the operation of the 911 office and normal operating costs;

(4) items enumerated may be subscriber billed for a period not to exceed thirty months before activation of the 911 service;

(5) items necessary to meet the standards outlined in this chapter, specifically in Section 23-47-20(C);

(6) enhancements either currently available or available in the future offered by service suppliers and approved by the Public Service Commission;

(7) a local government may contract to implement and establish a 911 system as set forth in this chapter.

(C) Funding must not be used for:

(1) purchasing or leasing of real estate, cosmetic or remodeling of communications centers, except those building modifications necessary to maintain the security and environmental integrity of the PSAP;

(2) hiring or compensating dispatchers or call takers other than initial and in-service training;

(3) mobile communications vehicles, fire engines, law enforcement vehicles, ambulances, or other emergency vehicles, or other vehicles;

(4) consultants or consultant fees for studies of implementation;

(5) aerial photography.

(D) A local government may contract with a service supplier for any term negotiated by the service supplier and the local government and may make payments through subscriber billing to provide any payments required by the contract.

HISTORY: 1991 Act No. 245, Section 1.



Section 23-47-50. Subscriber billing.

(A) The maximum 911 charge that a subscriber may be billed for an individual local exchange access facility must be in accordance with the following scale:

Tier I-1,000 to 40,999 access lines-$1.50 for start-up costs, $1.00 for on-going costs.

Tier II-41,000 to 99,999 access lines-$1.00 for start-up costs, $.60 for on-going costs.

Tier III-more than 100,000 access lines-$.75 for start-up costs, $.50 for on-going costs.

Start-up includes a combination of recurring and nonrecurring costs and up to a maximum of fifty local exchange lines per account. For bills rendered on or after the effective date of this act, for any individual local exchange access facility that is capable of simultaneously carrying multiple voice and data transmissions, a subscriber must be billed a number of 911 charges equal to: (a) the number of outward voice transmission paths activated on such a facility in cases where the number of activated outward voice transmission paths can be modified by the subscriber only with the assistance of the service supplier; or (b) five, where the number of activated outward voice transmission paths can be modified by the subscriber without the assistance of the service supplier. The total number of 911 charges remains subject to the maximum of fifty 911 charges per account set forth above.

(B) Every local telephone subscriber served by the 911 system is liable for the 911 charge imposed. A service supplier has no obligation to take any legal action to enforce the collection of the 911 charges for which a subscriber is billed. However, a collection action may be initiated by the local government that imposed the charges. Reasonable costs and attorneys' fees associated with that collection action may be awarded to the local government collecting the 911 charges.

(C) The local government subscribing to 911 service is ultimately responsible to the service supplier for all 911 installation, service, equipment, operation, and maintenance charges owed to the service supplier. Upon request by the local government, the service supplier shall provide a list of amounts uncollected along with the names and addresses of telephone subscribers who have identified themselves as refusing to pay the 911 charges. Taxes due on a 911 system service provided by the service supplier must be billed to the local government subscribing to the service. State and local taxes do not apply to the 911 charge billed to the telephone subscriber.

(D) Service suppliers that collect 911 charges on behalf of the local government are entitled to retain two percent of the gross 911 charges remitted to the local government as an administrative fee. The service supplier shall remit the remainder of charges collected during the month to the fiscal offices of the local government. The 911 charges collected by the service supplier must be remitted to the local government within forty-five days of the end of the month during which such charges were collected and must be deposited by and accounted for by the local government in a separate restricted fund known as the "emergency telephone system fund" maintained by the local government. The local government may invest the money in the fund in the same manner that other monies of the local government are invested and income earned from the investment must be deposited into the fund. Monies from this fund are totally restricted to use in the 911 system.

(E) The "emergency telephone system" fund must be included in the annual audit of the local government in accordance with generally accepted auditing standards.

(F) Fees collected by the service supplier pursuant to this section are not subject to any tax, fee, or assessment, nor are they considered revenue of the service supplier. A monthly CMRS 911 charge is levied for each CMRS connection for which there is a mobile identification number containing an area code assigned to South Carolina by the North American Numbering Plan Administrator. The amount of the levy must be approved annually by the Revenue and Fiscal Affairs Office at a level not to exceed the average monthly telephone (local exchange access facility) 911 charges paid in South Carolina. The Revenue and Fiscal Affairs Office and the committee may calculate the CMRS 911 charge based upon a review of one or more months during the year preceding the calculation of telephone (local exchange access facility) charges paid in South Carolina. The CMRS 911 charge must have uniform application and must be imposed throughout the State; however, trunks or service lines used to supply service to CMRS providers shall not be subject to a CMRS 911 levy. Prepaid wireless telecommunications service is subject to the 911 charge set forth in Section 23-47-68 and not to the CMRS 911 charge set forth in this subsection. On or before the twentieth day of the second month succeeding each monthly collection of the CMRS 911 charges, every CMRS provider shall file with the Department of Revenue a return under oath, in a form prescribed by the department, showing the total amount of fees collected for the month and, at the same time, shall remit to the department the fees collected for that month. The department shall place the collected fees on deposit with the State Treasurer. The funds collected pursuant to this subsection are not general fund revenue of the State and must be kept by the State Treasurer in a fund separate and apart from the general fund to be expended as provided in Section 23-47-65.

(G)(1) Fees collected by the service supplier pursuant to this section are not subject to any tax, fee, or assessment, nor are they considered revenue of the service supplier.

(2) Except as provided in Section 23-47-68(B), a 911 charge imposed under this chapter shall be added to the billing by the service supplier to the service subscriber and may be stated separately.

(3) A billed subscriber shall be liable for any 911 charge imposed under this chapter until it has been paid to the service supplier.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Sections 2, 3; 2000 Act No. 233, Section 1; 2005 Act No. 164, Section 17; 2010 Act No. 135, Section 3, eff July 1, 2011.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2010 amendment, in the undesignated paragraph in subsection (A), substituted "per" for "an" in the first sentence, and added the next two sentences regarding 911 charges; in subsection (F), added the 6th sentence regarding prepaid wireless service; in subsection (G)(2), substituted "Except as provided in Section 23-47-68(B), a 911 charge imposed under this chapter" for "A 911 charge, including a CMRS 911 charge,"; and in subsection (G)(2), deleted ", including a CMRS 911 charge," following "911 charge".



Section 23-47-55. 911 charges.

(A) For services for which a bill is rendered prior to the effective date of this act, for an exchange access facility that is capable of simultaneously carrying multiple voice and data transmissions, a subscriber is not liable to any person or entity for a different number of 911 charges than the subscriber has been billed for any such facility, and no service supplier is liable to any person or entity for billing, collecting, or remitting a different number of 911 charges for any such facility than is required by Section 23-47-50(A).

(B) For services for which a bill is rendered prior to the effective date of this act, no subscriber is liable to any person or entity for a different 911 charge on VoIP service or VoIP service lines than the subscriber has been billed, and no service supplier is liable to any person or entity for billing, collecting, or remitting a different 911 charge on VoIP service or VoIP service lines than is required by Section 23-47-67, or both.

HISTORY: 2010 Act No. 135, Section 4, eff March 30, 2010.



Section 23-47-60. Addressing.

(A) Local government, upon approval for implementation of a 911 system, shall standardize addressing within its area according to service supplier procedures. Enhanced 911 must not be placed in service until eighty-five percent of the residents have been provided with a standardized address by the local government. Those residents who do not have a standardized address provided by the local government will be placed in the service supplier's error file. Upon activation by enhanced 911 for the public, the service supplier's error file rate must not exceed one percent.

(B) Addressing costs are limited solely to establishing and maintaining addressing for a 911 system.

(C) Addressing must meet the following criteria:

(1) New street names assigned must not duplicate or be similar to an existing street name within the local government's geographical area.

(2) Existing duplicate street names must be changed as necessary by the local government to ensure efficiency of the emergency response system.

(3) Each house, building, or other occupied structure must be assigned a separate number. A number or alphabetical letter must be assigned for each separate occupant within a building or other occupied structure. Examples include apartments, companies, etc.

(4) Written notification of the proper address of each house, building, or structure must be given to its owner, occupant, or agent in all instances where a new number has been assigned. Existing streets and addresses must receive verification of the correct address.

(D)(1) The owner, occupant, or agent of each house, building, or other structure assigned a number under a uniform numbering system shall place or cause to be placed the number on the house, building, or other structure within twenty-one days after receiving notification of the proper number assignment.

(2) Costs and installation of the number must be paid for by the property owner or occupant. Residential numbers must not be less than three inches in height. Business numbers must not be less than four inches in height. All numbers must be made of a durable, clearly visible material and must contrast with the color of the house, building, or other structure.

(3) Numbers must be conspicuously placed immediately above, on, or at the side of the appropriate door so that the number is visible clearly from the street. In cases where the building is situated more than fifty feet from the street or road, the building number also must be placed near the walk, driveway, or common entrance to the building, or upon the mailbox, gatepost, fence, or other appropriate place so as to clearly be visible from the street or road.

(4) Residents, businesses, owners, or others who fail to comply with this subsection are guilty of a misdemeanor, triable in magistrate's court, and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days. Each day in violation constitutes a separate offense.

(E)(1) Mapping is extremely essential to an effective emergency response system and a requirement for addressing. Local government, through subscriber billing, may cause nonrecurring costs to be applied for hardware and software for purchasing and operating computerized mapping within the county 911 system in an amount not exceeding twenty-five thousand dollars. This nonrecurring cost is a part and may not exceed the maximum amounts that may be billed to an individual exchange line. Local governments with existing budgeted or planned computerized mapping are not eligible to bill subscribers for these type services.

(2) Local governments shall coordinate addressing and mapping with the telephone company, United States Postal Service, appropriate state agencies, and public utility companies.

(3) The 911 system must not be implemented by the service supplier until the local government notifies it that all requirements mandated by this section are fulfilled.

HISTORY: 1991 Act No. 245, Section 1.



Section 23-47-65. CMRS Emergency Telephone Advisory Committee created; responsibilities of committee and Revenue and Fiscal Affairs Office.

(A)(1) The South Carolina 911 Advisory Committee is created to assist the Revenue and Fiscal Affairs Office in carrying out its responsibilities in implementing a wireless enhanced 911 system consistent with FCC Docket Number 94-102. The committee must be appointed by the Governor and shall consist of: a director of a division of the Department of Administration, ex officio; the Executive Director of the Revenue and Fiscal Affairs Office; two employees of CMRS providers licensed to do business in the State; two 911 system employees; and one employee of a telephone (local exchange access facility) service supplier licensed to do business in the State; and one consumer. Local governments and related organizations such as the National Emergency Number Association may recommend PSAP Committee members, and industry representatives may recommend wireline and CMRS Committee members to the Governor. There is no expense reimbursement or per diem payment from the fund created by the CMRS surcharge made to members of the committee.

(2) All committee members, except the ex officio members, must be appointed for a three-year term by the Governor. Committee members may be appointed to one subsequent term.

(3) In the event a vacancy arises, it must be filled for the remainder of the term in the manner of the original appointment. A partial term does not count toward the term limits; however, service for three-fourths or more of a term constitutes service for a term.

(4) Any committee member who terminates his holding of the office or employment which qualified him for appointment shall cease immediately to be a member of the committee; the person appointed to fill the vacancy shall do so for the unexpired term of the member whom he succeeds.

(5) The committee shall establish its own procedures with respect to the selection of officers, quorum, place, and conduct of meetings.

(B) The responsibilities of the committee with respect to CMRS emergency telephone services are to:

(1) advise the Revenue and Fiscal Affairs Office on technical issues regarding the implementation of a wireless 911 system, especially matters concerning appropriate systems and equipment to be acquired by CMRS providers and PSAPs to assure the compatibility of the systems and equipment and the ability of the systems and equipment to comply with the requirements of FCC Docket Number 94-102;

(2) recommend systems and equipment for which reimbursement may be allowed to CMRS providers and PSAPs under the provisions of this chapter, which are compatible with each other as needed for the public's safety, and will not result in wasteful spending on inappropriate or redundant technology.

(C) The responsibilities of the Revenue and Fiscal Affairs Office with respect to CMRS emergency telephone services are to:

(1) direct the State Treasurer in the management and disbursal of the funds in and from an interest-bearing account in the following manner:

(a) hold and distribute not more than thirty-nine and eight-tenths percent of the total monthly revenues in the interest-bearing account to PSAP administrators based on CMRS 911 call volume for expenses incurred for the answering, routing, and proper disposition of CMRS 911 calls;

(b) hold and distribute not more than fifty-eight and two-tenths percent of the total monthly revenues in the interest-bearing account solely for the purposes of complying with applicable requirements of FCC Docket Number 94-102. These funds may be utilized by the PSAP and the CMRS providers licensed to do business in this State for the following purposes in connection with compliance with the FCC requirements: upgrading, acquiring, maintaining, programming, and installing necessary data, hardware, and software. Invoices detailing specific expenses for these purposes must be presented to the Revenue and Fiscal Affairs Office in connection with any request for reimbursement, and the request must be approved by the Revenue and Fiscal Affairs Office, upon recommendation of the committee. Any invoices presented to the Revenue and Fiscal Affairs Office for reimbursements of costs not described by this section may be approved only by a unanimous vote of the committee, but in no event shall reimbursement be made for costs unrelated to compliance with applicable requirements of FCC Docket Number 94-102;

(c) hold and distribute not more than two percent of the total monthly revenues in the interest-bearing account to compensate the independent auditor provided for herein and for expenses which the Revenue and Fiscal Affairs Office is authorized to incur by contract, or otherwise, for provision of any administrative, legal, support, or other services to assist the Revenue and Fiscal Affairs Office in fulfilling its responsibilities under this act;

(2) with the State Treasurer, prepare annual reports outlining fees collected and monies disbursed to PSAP and CMRS providers, and submit annual reports outlining monies disbursed for operations of the Revenue and Fiscal Affairs Office;

(3) retain an independent, private auditor, as provided in the Consolidated Procurement Code, for the purposes of receiving, maintaining, and verifying the accuracy of proprietary information submitted to the Revenue and Fiscal Affairs Office by CMRS providers or PSAPs, and assisting the committee in its duties including its annual calculation of the average 911 charges pursuant to Section 23-47-50(F) and in cost studies it may conduct. Due to the confidential and proprietary nature of the information submitted by CMRS providers, the information may not be released to a party other than the independent private auditor and is expressly exempt from disclosure pursuant to Chapter 4, Title 30. The information collected by the auditor may be released only in aggregate amounts that do not identify or allow identification of numbers of subscribers or revenues attributable to an individual CMRS provider;

(4) conduct a cost study to be submitted to the House Ways and Means Committee and Senate Finance Committee one year from the effective date of this section and thereafter at the Revenue and Fiscal Affairs Office's discretion. The Revenue and Fiscal Affairs Office may include any information it considers appropriate to assist the General Assembly in determining whether future legislation is necessary or appropriate, but the report must include information to assist in determining whether to adjust the CMRS 911 charge to reflect actual costs incurred by PSAPs or CMRS providers for compliance with applicable requirements of FCC Docket Number 94-102;

(5) convene the committee and consult with it concerning the performance of the responsibilities assigned to the Revenue and Fiscal Affairs Office and to the committee in this chapter, and the development and maintenance of the state's CMRS emergency telephone services and system;

(6) report as required or suggested by this chapter, promulgate any regulations, and take further actions as are appropriate in implementing it.

(D) The Revenue and Fiscal Affairs Office and committee must:

(1) annually calculate the average 911 charge as provided in Section 23-47-50(F);

(2) take appropriate measures to maintain the confidentiality of the proprietary information described in this section. This information may be disclosed to Revenue and Fiscal Affairs Office and committee members only in the event a dispute arises with respect to the Revenue and Fiscal Affairs Office's and committee's discharge of their responsibilities under Section 23-47-65(B)(2) which necessitates such disclosure. The information also shall be exempt from disclosure pursuant to Chapter 4, Title 30. Members of the Revenue and Fiscal Affairs Office may not disclose the information to any third parties, including their employers;

(3) take appropriate measures to see that all prepaid wireless sellers comply with the requirements of Section 23-47-68(F) and that all other CMRS service suppliers comply with the requirements of Section 23-47-50(F).

(E) CMRS providers are entitled to retain two percent of the fees collected as reimbursement for collection and handling of the CMRS 911 charge.

HISTORY: 1998 Act No. 399, Section 4; 2000 Act No. 233, Section 2; 2005 Act No. 164, Section 18; 2010 Act No. 135, Section 5, eff July 1, 2011.

Code Commissioner's Note

The reference to "FCC Docket Number 94-102" in subsection (C)(4) of this section originally read "FCC Docket Number 94-10." At the direction of the Code Commissioner in 2012, the reference was changed to "FCC Docket Number 94-102" to correct a scrivener's error in the original Act.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).

Effect of Amendment

The 2010 amendment in subsection (A)(1), substituted "South Carolina 911" for "CMRS Emergency Telephone Services" in the first sentence, and in the second sentence, substituted "a director of a division of the State" for "the Director of the State Chief Information Officer Division," and inserted "the Director of the Office of Research and Statistics;"; in first sentence of subsection (D)(2), substituted "this section" for "section 23-47-65(C)(1)(e)", and in the second sentence, substituted a comma for "of" preceding "Title 30"; in subsection (D)(3), added "prepaid wireless sellers comply with the requirements of Section 23-47-68(F) and that all other"; and deleted subsection (F) relating to committee termination.



Section 23-47-67. VoIP 911 charge; collection; funding.

(A) There is hereby imposed a VoIP 911 charge in an amount identical to the amount of the 911 charge imposed on each local exchange access facility pursuant to Section 23-47-40(A) and 23-47-50(A).

(B) A VoIP provider must collect the VoIP 911 charge established in subsection (A) on each VoIP service line. This VoIP 911 charge must be sourced to the local government in the same manner as CMRS is sourced pursuant to the Mobile Telecommunications Sourcing Act as provided in Title 4, U.S.C.

(C) Funding from the VoIP 911 charge established in subsection (A) must be used in the same manner as set forth in Section 23-47-40(B) and (C). The provisions of Section 23-47-50(B), (C), (D), (E), and (G) apply with equal force with regard to the VoIP 911 charge.

(D) A VoIP provider that purchases its 911 capabilities in South Carolina from another person or entity is responsible for directly remitting the VoIP 911 charge as set forth in this section unless the VoIP provider and the other person or entity have agreed in writing that the other person or entity will remit the VoIP 911 charge on behalf of the VoIP provider.

(E) If a billed subscriber purchases a service that is both a CMRS service and a VoIP service, and there is a single active mobile telephone number or successor dialing protocol associated with the service, then only the CMRS 911 charge set forth in Section 23-47-50(F) shall apply to the service. Similarly, if an exchange access facility is also a VoIP service line, then only the 911 charge set forth in Sections 23-47-40(A) and 23-47-50(A) shall apply to the service.

HISTORY: 2010 Act No. 135, Section 6, eff July 1, 2011.



Section 23-47-68. Prepaid wireless 911 charge; collection; administrative fee; department to establish procedures; transfer of funds to State Treasurer.

(A) There is hereby imposed a prepaid wireless 911 charge in the amount equal to the average 911 charges calculated pursuant to Section 23-47-50(F).

(B) A prepaid wireless seller must collect the prepaid wireless 911 charge established in subsection (A) from a prepaid wireless consumer with respect to each prepaid wireless retail transaction occurring in this State. The amount of the prepaid wireless 911 charge shall be either: separately stated on an invoice, receipt, or other similar document that is provided to the prepaid wireless consumer by the prepaid wireless seller or otherwise disclosed to the prepaid wireless consumer.

(C) For the purposes of this section, a prepaid wireless retail transaction must be sourced as provided in Section 12-36-910(B)(5)(b).

(D) The prepaid wireless 911 charge is the liability of the prepaid wireless consumer and not the prepaid wireless seller or of any prepaid wireless provider. However, the prepaid wireless seller is liable to remit to the department all prepaid wireless 911 charges that the prepaid wireless seller collects from prepaid wireless consumers as provided in this section.

(E) The amount of the prepaid wireless 911 charge collected by a prepaid wireless seller from a prepaid wireless consumer, whether or not such amount is separately stated on an invoice, receipt, or other similar document provided to the prepaid wireless consumer by the prepaid wireless seller, shall not be included in the base for measuring any tax, fee, prepaid wireless 911 charge, or other charge that is imposed by this State, any political subdivision of this State, or any intergovernmental agency. This amount shall not be considered revenue of the prepaid wireless seller.

(F) A prepaid wireless seller is entitled to retain three percent of the gross prepaid wireless 911 charges remitted to the department as an administrative fee. A prepaid wireless seller must remit the remainder of the prepaid wireless 911 charges collected to the department on a monthly, quarterly, or annual basis.

(G) The audit and appeal procedures applicable under Chapter 36, Title 12 shall apply to the prepaid wireless 911 charge.

(H) The department shall establish procedures by which a prepaid wireless seller may document that a sale is not a prepaid wireless retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions under Section 12-36-950.

(I) The department shall transfer all remitted prepaid wireless 911 charges to the State Treasurer in the same manner as provided in Section 23-47-50(F). These funds are not general fund revenue of the State and must be kept by the State Treasurer in a fund separate and apart from the general fund to be expended as provided in Section 23-47-65.

HISTORY: 2010 Act No. 135, Section 7, eff July 1, 2011.



Section 23-47-69. Charges for 911 funding.

Neither the State, any political subdivision of the State, nor an intergovernmental agency may require any service provider to impose, collect, or remit a tax, fee, surcharge, or other charge for 911 funding purposes other than the 911 charges set forth in this chapter.

HISTORY: 2010 Act No. 135, Section 8, eff March 30, 2010.



Section 23-47-70. Liability.

(A) A local government or public safety agency, as defined in Section 23-47-10, or state government entity, their officers, agents, or employees, together with any person following their instructions in rendering services, are not liable for civil damages as a result of an act or omission under this chapter, including, but not limited to, developing, adopting, operating, or implementing a plan or system pursuant to the South Carolina Tort Claims Act, Section 15-78-60(5) or 15-78-60(19).

(B) To the extent that a 911 service is provided pursuant to tariffs on file with the South Carolina Public Service Commission, the liability of the provider of this service must be governed by the filed and approved tariffs of the South Carolina Public Service Commission, including, but not limited to, those general subscriber service tariffs concerning emergency reporting services.

(C) To the extent that a 911 service is not provided pursuant to tariffs on file with the South Carolina Public Service Commission, in no event shall the provider of these services or its officers, employees, assigns, or agents be liable for civil damages or criminal liability in connection with the development, design, installation, operation, maintenance, performance, or provision of 911 service unless such event was the result of reckless, wilful, or wanton conduct of the 911 service supplier or its officers, employees, assigns, or agents.

No 911 service supplier or its officers, employees, assigns, or agents shall be liable for civil damages or criminal liability in connection with the release of subscriber information to any governmental entity as required under the provisions of this chapter.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Section 5; 2010 Act No. 135, Section 9, eff March 30, 2010.

Effect of Amendment

The 2010 amendment in subsection (B), substituted "To the extent that a 911 service is provided pursuant to tariffs on file with the South Carolina Public Service Commission, the liability of the provider of this service" for "Liability concerning all service suppliers as defined in this chapter"; and in subsection (C), substituted "To the extent that a 911 service is not provided pursuant to tariffs on file with the South Carolina Public Service Commission in no event shall the provider of these" for "Notwithstanding any other provision of law, in no event shall any CMRS service supplier", and substituted "911" for "CMRS" at the end of the first sentence and in the undesignated paragraph following subsection (C).



Section 23-47-75. CMRS location information and other data in 911 system not subject to FOIA or disclosure.

(A) CMRS location information obtained by safety personnel or for public safety personnel for public safety purposes is not public information under the Freedom of Information Act.

(B) A person may not disclose or use, for any purpose other than for the 911 or other emergency calling system, information contained in the data base of the telephone network portion of a 911 or other emergency calling system established pursuant to this chapter.

HISTORY: 1998 Act No. 399, Section 6.



Section 23-47-80. Penalties.

It is unlawful for a person anonymously or otherwise to:

(1) use any words or language of a profane, vulgar, lewd, lascivious, or indecent nature on an emergency 911 number with the intent to intimidate or harass a dispatcher;

(2) telephone the emergency 911 number, whether or not conversation ensues for the purpose of annoying or harassing the dispatcher or interfering with or disrupting emergency 911 service;

(3) make a telephone call to a 911 dispatcher and intentionally fail to hang up or disengage the connection for the purpose of interfering with or disrupting emergency service;

(4) telephone the emergency 911 number and intentionally make a false report.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not more than two hundred dollars, or both.

HISTORY: 1991 Act No. 245, Section 1.






CHAPTER 49 - FIREFIGHTER MOBILIZATION

Section 23-49-10. Short title.

This chapter is known and may be cited as the "Firefighter Mobilization Act of 2000".

HISTORY: 2000 Act No. 386, Section 1.



Section 23-49-20. South Carolina Firefighter Mobilization Oversight Committee.

There is created the South Carolina Firefighter Mobilization Oversight Committee, to be comprised of the following persons: (1) the State Fire Marshal; (2) the State Emergency Management Division Director of the Adjutant General's Office; (3) the State Forester; (4) a county emergency management division coordinator appointed by the Governor upon consideration of the written recommendations of the Emergency Management Association for a term of three years; (5) the Chief of the South Carolina Law Enforcement Division or his designee; and (6) six fire prevention and control personnel appointed by the Governor upon consideration of the written recommendations of the South Carolina State Firefighters' Association for three-year terms, three of whom shall serve initial terms of two years, and three of whom shall serve initial terms of three years; thereafter, all fire prevention and control personnel shall serve three-year terms. The Executive Director of the South Carolina State Firefighters' Association shall serve as an ex officio, nonvoting member of the committee.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 3; 2013 Act No. 85, Section 2, eff June 13, 2013.

Effect of Amendment

The 2013 amendment inserted "(5) the Chief of the South Carolina Law Enforcement Division or his designee" and made other nonsubstantive changes.



Section 23-49-30. Officers; meetings; vacancies.

The State Fire Marshal shall serve as chairman and shall call meetings as often as he considers necessary or expedient. The State Emergency Management Division Director of the Adjutant General's Office shall serve as vice chairman. Vacancies on the committee shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 4.



Section 23-49-40. No compensation for members.

The members of the South Carolina Firefighter Mobilization Oversight Committee shall serve without compensation.

HISTORY: 2000 Act No. 386, Section 1.



Section 23-49-50. South Carolina Firefighter Mobilization Plan.

The South Carolina Firefighter Mobilization Oversight Committee shall establish the South Carolina Firefighter Mobilization and Emergency Response Task Force Plan. The purpose of the plan is to provide for responding firefighting and rescue resources, including the South Carolina Emergency Response Task Force, from one part of the State to another part of the State or from one state to another state. The plan is operative (1) under emergencies declared by the Governor or by the President of the United States, (2) when a local fire chief needs additional resources after existing mutual aid agreements have been utilized, (3) when another state requests assistance in dealing with an emergency when a state mutual aid agreement exists between South Carolina and the other state, or (4) when the Chief of the State Law Enforcement Division directs a response to a terrorist or explosive device event. In addition, the plan operates and is a part of the State Emergency Response Plan.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 3, eff June 13, 2013.

Effect of Amendment

The 2013 amendment inserted "and Emergency Response Task Force", ", including the South Carolina Emergency Response Task Force", and "or (4) when the Chief of the State Law Enforcement Division directs a response to a terrorist or explosive device event.".



Section 23-49-60. Duties of South Carolina Firefighter Mobilization Committee; mutual aid agreements.

(A) The South Carolina Firefighter Mobilization Oversight Committee shall (1) develop procedures and guidelines for dispatching and deploying rural and municipal fire and rescue resources, and (2) establish a system of regions in the State for managing fire and rescue emergencies utilizing an incident command system.

(B) The committee shall develop a Firefighter Mobilization Mutual Aid Agreement and, with the assistance from the offices of the State Fire Marshal and State Emergency Management Director of the Adjutant General's Office, secure local governments' and other states' participation in the agreement.

(C) In order to receive fire and rescue resources under the South Carolina Firefighter Mobilization Plan, each county and municipality in the State must sign a mutual aid agreement. Other participating states must sign a mutual aid agreement with the State Emergency Management Division of the Adjutant General's Office in order to receive the same, or similar, fire and rescue resources.

(D) The committee shall develop guidelines for using resources allocated to the task force at the state and regional level.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 5; 2013 Act No. 85, Section 4, eff June 13, 2013.

Effect of Amendment

The 2013 amendment added subsection (D) relating to guidelines for using resources.



Section 23-49-65. SLED jurisdiction.

Pursuant to Section 23-3-15, the South Carolina Law Enforcement Division has specific and exclusive jurisdiction on behalf of the State in matters pertaining to the response to and crisis management of acts of terrorism and emergency event management of explosive devices.

HISTORY: 2013 Act No. 85, Section 1, eff June 13, 2013.



Section 23-49-70. State and regional coordinators.

The South Carolina Firefighter Mobilization Oversight Committee shall appoint the number of state and regional coordinators the committee considers necessary and sufficient for the execution of the South Carolina Firefighter Mobilization and Emergency Response Task Force Plan. A state coordinator shall be designated by the committee to be in overall charge of coordinating the state response for fire and rescue services. A regional coordinator is in overall charge of a region for the purpose of coordinating the regional response for fire and rescue services and must report directly to the state coordinator designated by the committee. The Office of State Fire Marshal shall provide administrative support as required by the Firefighter Mobilization Oversight Committee to perform its prescribed functions. The state coordinator shall report to the State Fire Marshal and provide administrative support to the Firefighter Mobilization Oversight Committee.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 5, eff June 13, 2013.

Effect of Amendment

The 2013 amendment inserted "and Emergency Response Task Force" in the first sentence, substituted "coordinating" for "managing" in the second and third sentences, and added the fourth and fifth sentences relating to the State Fire Marshall.



Section 23-49-80. Information from the South Carolina State Firefighters' Association

The committee may request and utilize information regarding equipment, personnel, and other fire and rescue resources maintained by the South Carolina State Firefighters' Association.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 6, eff June 13, 2013.

Effect of Amendment

The 2013 amendment substituted "Firefighters'" for "Firemen's".



Section 23-49-90. Resources under command of local authority during an emergency.

All fire and rescue resources requested and received under the South Carolina Firefighter Mobilization Plan shall be under the command of the local authority having jurisdiction during an emergency until such resources are released.

HISTORY: 2000 Act No. 386, Section 1.



Section 23-49-100. South Carolina Department of Transportation and South Carolina National Guard to assist with transportation of equipment and personnel.

When directed by the Governor, the South Carolina Department of Transportation and the South Carolina National Guard shall assist with the transportation of equipment and personnel under this chapter.

HISTORY: 2000 Act No. 386, Section 1.



Section 23-49-110. Definitions; liability.

(A) For purposes of this chapter:

(1) "Dry fire hydrant" means a fire hydrant that is connected to a source of water from which water is pumped for fire suppression or fire suppression training.

(2) "Firefighting agency" means any entity that provides firefighting services including, but not limited to:

(a) a fire department;

(b) a political subdivision of this State authorized to provide firefighting services; and

(c) the South Carolina Forestry Commission or commission cooperators.

(3) "Source of water" means a water system, water tank, ditch, pool, pond, lake, or river.

(4) "Fire and rescue resources" means local firefighting and rescue resources that include structural firefighting teams, firefighting water supply teams, wild land firefighting teams, rescue teams, and hazardous materials teams.

(5) "South Carolina Emergency Response Task Force" means an organization of specialized units manned through voluntary participation by various agencies and overseen by the State Fire Marshal that provides a comprehensive all-hazard tiered response to incidents by providing services including, but not limited to, firefighting, urban search and rescue, aviation search and rescue, technical rescue, incident support, and the mitigation of hazardous materials.

(6) "Hazardous materials team" means a specialized unit that responds to the spill, leak, or disbursement of a hazardous product in order to identify, mitigate, and recover from the effects of that incident.

(B) An owner, lessee, or occupant of real property from whom a firefighting agency utilizes a source of water for firefighting purposes is not liable for damage for personal injury, death, or injury to or destruction of property occurring from:

(1) removal of water from a dry fire hydrant or the installation and maintenance of a dry fire hydrant;

(2) removal of water by drafting or through a pressure hose;

(3) removal of water by a bucket or hose suspended from a helicopter; or

(4) removal of water by a fixed wing aircraft.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 7, eff June 13, 2013.

Effect of Amendment

The 2013 amendment added subsections (A)(4), (A)(5), and (A)(6), the definitions for "Fire and rescue resources", "South Carolina Emergency Response Task Force", and "Hazardous materials team".



Section 23-49-120. Donations of fire protection, control and rescue equipment.

(A) For purposes of this chapter, "fire protection, control, and rescue equipment" or "equipment" means, but is not limited to, a vehicle, a firefighting tool, protective gear, breathing apparatus, and any other tools or supplies commonly used or capable of use in fire prevention, firefighting, or fire rescue.

(B) The South Carolina Forestry Commission may accept donations of new or used fire protection, control, and rescue equipment from individuals or organizations. Donated equipment accepted by the commission may be retained for use by the commission or distributed to county, municipal, or other fire departments in this State or to other state or local emergency service or rescue organizations. A fire department or other organization accepting donated breathing apparatus from the commission shall cause the breathing apparatus to be recertified according to the manufacturer's specifications by the manufacturer or a technician certified by the manufacturer before it is placed into service or used by the fire department or other organization.

(C) A donor or donor organization acting in good faith when donating new or used equipment that is apparently fit for use by humans and for its intended purpose is not subject to criminal penalties or civil liability for death or injuries to persons or property arising from a disclosed defect in the equipment, from an unknown defect in the equipment, or from the condition of the donated equipment, unless the death or injury to persons or property is caused by gross negligence, recklessness, or intentional misconduct of the donor.

HISTORY: 2000 Act No. 386, Section 1.






CHAPTER 50 - SOUTH CAROLINA CRIMESTOPPERS ACT

Section 23-50-10. Purpose.

Crimestoppers organizations provide the opportunity for citizens to report crime tips to law enforcement agencies anonymously by using a crimestoppers organization as an intermediary to receive the tips. The ability to report anonymous crime tips enhances the quality of life for the citizens of South Carolina by increasing the efficiency of law enforcement. Crimestoppers is a collaboration between local, state, and federal law enforcement, the media, and the citizenry to remove the criminal elements from the streets of South Carolina.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-15. Definitions.

As used in this chapter:

(A) "Council" means the South Carolina Crimestoppers Council.

(B) "Crimestoppers organization" means a private, nonprofit corporation that is organized under the laws of South Carolina that is operated on a local or statewide level, that accepts and expends donations for rewards to persons who report to the organization information about suspected criminal activity, that forwards the information to the appropriate law enforcement agency, is a member of the council, and that is qualified to receive reimbursed funds pursuant to Section 23-50-30.

(C) "Privileged communication" means a statement by any person, in any manner whatsoever, to a crimestoppers organization or to the council for the purpose of reporting alleged criminal activity and a communication from a crimestoppers organization or the council relaying the information received to a law enforcement agency.

(D) "Protected information" means any records, oral, written, or recorded statements, papers, documents, or any materials utilized by a crimestoppers organization or the council in reporting suspected criminal activity or in processing such information, whether such information is in the possession of a crimestoppers organization, the council, or a law enforcement agency receiving such information from a crimestoppers organization or the council.

(E) "Protected identity" means the identity of any person reporting suspected criminal activity to a crimestoppers organization or to the council.

(F) "Reimbursed funds" means funds reimbursed pursuant to Section 23-50-30.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-20. Status as South Carolina nonprofit corporation in good standing; adoption of rules and certification standards; annual report.

(A) The council shall be a South Carolina nonprofit corporation in good standing and shall operate in accordance with the laws governing corporations in the State of South Carolina.

(B) The council may adopt rules and certification standards to carry out its functions under this chapter.

(C) The council shall send a report to the Attorney General not later than April fifteenth of each year that shall, at a minimum, report on the activities carried out by the council in carrying out its duties as set forth in Section 23-50-25.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-25. Duties of council.

The council shall:

(1) encourage, advise, and assist in the creation of crimestoppers organizations;

(2) foster the detection of crime and encourage persons to report information about criminal acts;

(3) encourage news and other media to broadcast reenactments and to inform the public of the functions of crimestoppers organizations' operations and programs;

(4) promote the process of crimestoppers organizations to forward information about criminal acts to the appropriate law enforcement agencies;

(5) help law enforcement agencies detect and combat crime by increasing the flow of information to and between law enforcement agencies;

(6) approve applicants to become members of the council as crimestoppers organizations;

(7) foster creation of crimestoppers organizations; and

(8) certify crimestoppers organizations to receive reimbursed funds.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-30. Certification of crimestoppers organization to receive reimbursed funds.

(A) The council shall certify a crimestoppers organization to receive reimbursed funds if, considering the organization, continuity, leadership, community support, and general conduct of the crimestoppers organization, the council determines that the repayments or payments will be spent to further the crime prevention purposes of the organization.

(B) Certification of a crimestoppers organization to receive reimbursed funds is valid for a period of two years. The council shall decertify a crimestoppers organization to receive reimbursed funds if the council determines that the crimestoppers organization no longer meets the certification requirements to receive reimbursed funds.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-35. Repayment of reward by defendant; reimbursement from forfeited funds.

(A) After a defendant has been convicted of a criminal offense or as a condition of placing a person on probation, or both, the judge of any court of applicable jurisdiction may order a defendant to repay all or part of a reward, not to exceed two thousand dollars, paid by a crimestoppers organization or the council.

In determining whether the defendant must repay the reward or part of the reward, the court shall consider:

(1) the ability of the defendant to make the payment and the financial hardship on the defendant to make the required payment; and

(2) the importance of the information to the prosecution of the defendant as provided by the arresting officer or the attorney for the State with due regard for the confidentiality of the crimestoppers organization records.

(B) Monies paid by a crimestoppers organization or the council for information that results in the arrest of any individual or individuals where monies are also confiscated and subsequently forfeited pursuant to Section 44-53-520 must be reimbursed from the forfeited monies to the crimestoppers organization making the payment or to the council upon a determination that the money paid was used for information that resulted in the arrest and forfeiture. If the forfeiture is the result of:

(1) a court proceeding, the determination that the money paid was used for information that resulted in the arrest and forfeiture must be made by the presiding judge;

(2) an agreement, the determination that the money paid was used for information that resulted in the arrest and forfeiture must be made by the Attorney General or his designee.

(C) Reimbursements must be for the amount paid, not to exceed two thousand dollars.

(D) Reimbursements to the council or to a crimestoppers organization are subordinate to payments that may be ordered to be paid to victims of crimes as restitution.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-40. Use of reimbursed funds; establishing separate account; disposition of funds on dissolution or decertification; use for purposes other than rewards.

(A) Except as provided by subsection (D), a crimestoppers organization may not use more than twenty percent of the reimbursed funds received annually to pay costs incurred in administering the organization and shall use the remainder of the reimbursed funds, including any interest earned on the reimbursed funds, only to reward persons who report information concerning criminal activity. Not later than January thirty-first of each year, a crimestoppers organization that receives or expends reimbursed funds shall file a detailed report with the council.

(B) A crimestoppers organization shall establish a separate reward account for reimbursed funds received.

(C) Not later than the sixtieth day after the date of dissolution or decertification of a funds-certified crimestoppers organization, a dissolved or decertified organization shall forward all unexpended reimbursed funds to the council. The council shall distribute any funds received pursuant to this section in furtherance of its duties as set forth in Section 23-50-25.

(D) If the amount of the reimbursed funds received by a crimestoppers organization exceeds three times the amount of rewards paid during a fiscal year based on the average amount of funds used to pay rewards during each of the preceding three fiscal years, the organization may deposit the excess amount of funds in a separate interest-bearing account to be used by the organization for law enforcement purposes relating to crimestoppers or juvenile justice, including intervention, apprehension, and adjudication. An organization that deposits excess funds in an account as provided by this subsection may use any interest earned on the funds to pay costs incurred in administering the organization.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-45. Admissibility of certain evidence; disclosure to criminal defendant; request for release of protected information or privileged communication in court of common pleas.

(A) Except as otherwise provided by this section, evidence of privileged communications, protected information, and protected identities is not admissible in a civil proceeding unless good cause is shown to the court.

(B) In a criminal proceeding, the State or another prosecuting authority must provide the defendant with any information obtained via crimestoppers as required by Rule 5 of the South Carolina Rules of Criminal Procedure, Brady, or any other law or rule governing the disclosure of information to criminal defendants.

(C) In a civil matter pending in the court of common pleas, the plaintiff may seek release of the protected information or privileged communication by motion to the court of common pleas having jurisdiction. Protected information and privileged communications may not be released for matters pending in any civil courts other than the court of common pleas. The plaintiff may seek release of protected information or privileged communication by showing good cause to the court of common pleas.

(D) When a request is made for the release of protected information or a privileged communication in a civil proceeding:

(1) the court may issue an order requiring the privileged communication or protected information to be turned over to the court. The court shall conduct an in camera inspection of materials provided to determine whether good cause for use in the civil proceeding has been shown;

(2) the court will provide the evidence to the parties in a form that does not disclose a protected identity, unless deemed necessary. The court may issue such additional protective orders as it deems appropriate; and

(3) the court shall return to the council or crimestoppers organization the materials that are produced but not disclosed. The council or crimestoppers organization shall store the materials at least until the first anniversary of the following appropriate date:

(a) the date of expiration of the time for all direct appeals in a criminal case; or

(b) the date a plaintiff's right to appeal in a civil case is exhausted.

(E) Nothing contained in this section creates a duty for a crimestoppers organization or the council to maintain records in a form that identifies a privileged identity.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-50. Unauthorized divulgence of protected information by council or crimestoppers organization employee; penalty.

(A) A person who is a member or employee of the council, a crimestoppers organization, or a law enforcement agency who has knowledge of, or the contents of, or both of (1) a privileged communication, (2) protected information, or (3) a protected identity, or all three, commits an offense if the person intentionally or knowingly divulges to a person not employed by a law enforcement agency the content or existence of (1) a privileged communication, (2) protected information, or (3) a protected identity, or all three, without the consent of the person who made the privileged communication.

(B) An offense under this section is a misdemeanor punishable by a fine not to exceed one thousand dollars or up to one year in jail, or both, for each occurrence. However, an offense under this section is a Class F felony punishable by not more than five years imprisonment if the offense is committed with intent to obtain monetary gain or other benefit.

(C) Disclosing information pursuant to a valid court order is not an offense under this section.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



Section 23-50-55. Immunity of persons communicating with and associated with council and crimestoppers organization.

(A) A person who communicates a privileged communication to the council or a crimestoppers organization is immune from civil liability for damages resulting from the privileged communication unless the communication was grossly negligent or done with conscious indifference or reckless disregard for the rights of others.

(B) A person who in the course and scope of the person's duties or functions receives, forwards, or acts on a privileged communication or protected record is immune from civil liability for damages resulting from an act or omission in the performance of the person's duties or functions unless the act or omission was grossly negligent, or done with conscious indifference or reckless disregard for the rights of others.

(C) Members, officers, directors, employees, and agents of the council and certified crimestoppers organizations are immune from civil liability for damages resulting from an act or omission in the performance of the person's duties or functions unless the act or omission was grossly negligent, or done with conscious indifference or reckless disregard for the rights of others.

(D) Only crimestoppers organizations that are members of and in good standing with the council are the beneficiaries of the immunities contained in this section.

(E) Crimestoppers organizations that fail to meet the requirements set forth by the council, fail to maintain membership in the council, or fail to maintain their nonprofit status under applicable statutes and regulations and their members, officers, directors, employees, and agents lose their immunity from civil liability as set forth in this section from the point in time that any of the above listed events occurs. The immunities for actions taken prior to a listed event occurring remain.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).






CHAPTER 51 - REDUCED CIGARETTE IGNITION PROPENSITY STANDARDS AND FIREFIGHTER PROTECTION ACT

Extra Notes

Editor's Note

2008 Act No. 331, Section 2, effective June 5, 2008, provides as follows:

"Notwithstanding another provision of law, the local governmental units of this State may neither enact nor enforce any ordinance or other local law or regulation conflicting with, or preempted by, a provision of this act or with any policy of this State expressed by this act, whether that policy be expressed by inclusion of a provision in the act or by exclusion of that subject from the act."



Section 23-51-10. Citation of chapter.

This chapter may be cited as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act".

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-20. Definitions.

As used in this chapter:

(A) "Agent" means a person authorized by the Department of Revenue to pay the excise tax on packages of cigarettes.

(B) "Cigarette" means:

(1) any roll for smoking, made wholly or in part of tobacco or another substance, irrespective of size or shape, either flavored or unflavored, adulterated or mixed with another ingredient. The wrapper or cover must be made of paper or another substance or material other than leaf tobacco; or

(2) any roll for smoking wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subitem (1).

(C) "Manufacturer" means:

(1) an entity which manufactures or produces cigarettes or causes cigarettes to be manufactured or produced with the intent to be sold in this State, including cigarettes intended to be sold in the United States through an importer;

(2) the first purchaser that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) an entity that becomes a successor of an entity described in subitem (1) or (2).

(D) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. The program must ensure that testing repeatability remains within the required repeatability values stated in Section 23-51-30(G) for all test trials used to certify cigarettes in accordance with this chapter.

(E) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time.

(F) "Retail dealer" means a person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(G) "Sale" means a transfer of title or possession, or both, exchange or barter, conditional or otherwise, in any manner, by any means, or by any agreement. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts, and the exchanging of cigarettes for consideration other than money are considered sales.

(H) "Sell" means to sell, or to offer or agree to do the same.

(I) "Wholesale dealer" means a person other than a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and a person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by another person.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-30. Performance standards testing.

(A) Except as provided in subsection (O), cigarettes may not be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with Section 23-51-40, and the cigarettes have been marked in accordance with Section 23-51-50.

(B) Testing of cigarettes must be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes".

(C) Testing must be conducted on ten layers of filter paper.

(D) No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(E) The performance standard required by this section must be applied to a complete test trial.

(F) Written certifications must be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or another comparable accreditation standard required by regulations promulgated under this chapter.

(G) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value must be no greater than 0.19.

(H) This section does not require additional testing if cigarettes are tested consistent with this chapter for another purpose.

(I) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standard required by this section must be conducted in accordance with this section.

(J) Each cigarette listed in a certification submitted pursuant to Section 23-51-40 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard contained in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band must be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there must be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(K) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subsection (B) shall propose a test method and performance standard for the cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (D), the manufacturer may employ the approved test method and performance standard to certify the cigarette pursuant to Section 23-51-40. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of that state's law or regulation under a legal provision comparable to this section, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that the cigarette for sale in this State, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this section shall apply to the manufacturer.

(L) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the State Fire Marshal and the Attorney General upon written request. A manufacturer who fails to make copies of these reports available within sixty days of receiving a written request is subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer does not make these copies available.

(M) The State Fire Marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subsection (D).

(N) The State Fire Marshal shall review the effectiveness of this section and report every three years to the General Assembly the State Fire Marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this chapter. The report and legislative recommendations must be submitted no later than June thirtieth following the conclusion of each three-year period.

(O) The requirements of subsection (A) shall not prohibit:

(1) wholesale or retail dealers from selling their existing inventory of cigarettes on or after the effective date of this chapter if the wholesale or retail dealer can establish that all taxes owed on the cigarettes pursuant to Article 5, Chapter 21 of Title 12 have been paid before the effective date and the wholesale or retail dealer can establish that the inventory was purchased before the effective date in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" shall mean an assessment of cigarettes that is conducted by a manufacturer or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for this assessment, and in a controlled setting where the cigarettes are either consumed on-site or returned to the testing administrators at the conclusion of the testing.

(P) This chapter shall be implemented in accordance with the implementation and substance of New York Fire Safety Standards for Cigarettes in effect on May 1, 2008. If after May 1, 2008, the New York Fire Safety Standards are changed, then the State Fire Marshal shall recommend to the chairpersons of the appropriate standing committees of the General Assembly such proposed legislation as may be necessary to make this chapter consistent, as far as possible, with the New York Fire Safety Standards for Cigarettes.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-40. Certification by manufacturer.

(A) Each manufacturer shall submit to the State Fire Marshal a written certification attesting that:

(1) each cigarette listed in the certification has been tested in accordance with Section 23-51-30; and

(2) each cigarette listed in the certification meets the performance standard contained in Section 23-51-30.

(B) Each cigarette listed in the certification must be described with the following information:

(1) brand, or trade name on the package;

(2) style, such as light or ultra light;

(3) length in millimeters;

(4) circumference in millimeters;

(5) flavor, such as menthol or chocolate, if applicable;

(6) filter or nonfilter;

(7) package description, such as soft pack or box;

(8) marking, pursuant to Section 23-51-50;

(9) the name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10) the date that the testing occurred.

(C) The certifications must be made available to the Attorney General for purposes consistent with this chapter and the Department of Revenue for the purposes of ensuring compliance with this section.

(D) Each cigarette certified under this section must be recertified every three years.

(E) For each cigarette brand style listed in a certification, a manufacturer shall pay to the State Fire Marshal a two hundred fifty-dollar fee. The State Fire Marshal is authorized to annually adjust this fee to ensure that it defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this chapter.

(F) There is established in the State Treasury a special fund to be known as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Enforcement Fund". The fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other monies made available for this purpose, be available to the State Fire Marshal solely to support processing, testing, enforcement, and oversight activities under this chapter.

(G) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes a change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette shall not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in Section 23-51-30 and maintains records of that retesting as required by Section 23-51-30. An altered cigarette which does not meet the performance standard contained in Section 23-51-30 may not be sold in this State.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-50. Marking to indicate compliance.

(A) Cigarettes that are certified by a manufacturer in accordance with Section 23-51-40 must be marked to indicate compliance with the requirements of Section 23-51-30. The marking must be in eight point type or larger and consist of:

(1) modification of the product UPC Code to include a visible mark printed at or around the area of the UPC Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC; or

(2) any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3) printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this chapter.

(B) A manufacturer shall use only one marking, and shall apply this marking uniformly for all packages including, but not limited to packs, cartons, cases, and brands marketed by that manufacturer.

(C) The State Fire Marshal must be notified as to the marking that is selected.

(D) Before a cigarette is certified, a manufacturer shall present its proposed marking to the State Fire Marshal for approval. Upon receipt of the request, the State Fire Marshal shall approve or disapprove the marking offered, except that the State Fire Marshal shall approve:

(1) any marking in use and approved for sale in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes in effect on May 1, 2008. If after May 1, 2008, the New York Fire Safety Standards for marking are changed, then the State Fire Marshal shall recommend to the chairpersons of the appropriate standing committees of the General Assembly such proposed legislation as may be necessary to make this chapter consistent, as far as possible, with the New York Fire Safety Standards for Cigarettes; or

(2) the letters "FSC", which signify Fire Standards Compliant, appearing in eight point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the UPC Code. Proposed markings shall be deemed approved if the State Fire Marshal fails to act within ten business days of receiving a request for approval.

(E) No manufacturer shall modify its approved marking unless the modification has been approved by the State Fire Marshal in accordance with this section.

(F) Manufacturers certifying cigarettes in accordance with Section 23-51-40 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and also shall provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the State Fire Marshal, the Department of Revenue, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this section.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-60. Sale of uncertified cigarettes; penalties; forfeiture of unmarked cigarettes.

(A) A manufacturer, wholesale dealer, agent, or another person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of Section 23-51-30, is subject to a civil penalty not to exceed one hundred dollars for each pack of cigarettes sold or offered for sale. However, the penalty against a person or entity shall not exceed one hundred thousand dollars during a thirty-day period.

(B) A retail dealer who knowingly sells or offers to sell cigarettes in violation of Section 23-51-30 is subject to a civil penalty not to exceed one hundred dollars for each pack of cigarettes sold or offered for sale. However, the penalty against any retail dealer shall not exceed twenty-five thousand dollars for sales or offers to sell during a thirty-day period.

(C) In addition to any penalty prescribed by law, a corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 23-51-40 is subject to a civil penalty of at least seventy-five thousand dollars and not to exceed two hundred fifty thousand dollars for each false certification.

(D) A person violating another provision in this chapter is subject to a civil penalty for a first offense not to exceed one thousand dollars, and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars for each violation.

(E) Cigarettes that have been sold or offered for sale that do not comply with the performance standard required by Section 23-51-30 are subject to forfeiture under Section 15-77-40. Cigarettes forfeited pursuant to this section must be destroyed. However, prior to the destruction of any cigarette forfeited pursuant to these provisions, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.

(F) In addition to another remedy provided by law, the State Fire Marshal or Attorney General may file an action in circuit court for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the State because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or of regulations promulgated under this chapter constitutes a separate civil violation for which the State Fire Marshal or Attorney General may obtain relief.

(G) Whenever any law enforcement personnel or duly authorized representative of the State Fire Marshal discovers any cigarettes that have not been marked in the manner required by Section 23-51-50 of this chapter, he is authorized and empowered to seize and take possession of the cigarettes. The cigarettes must be turned over to the Department of Revenue, and must be forfeited to the State. Cigarettes seized pursuant to this section must be destroyed. However, prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-70. Promulgation of regulations; notification of unmarked certification by Department of Revenue.

(A) The State Fire Marshal may promulgate regulations pursuant to the Administrative Procedures Act necessary to effectuate the purposes of this chapter.

(B) The Department of Revenue in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under Section 12-21-2860, may inspect the cigarettes to determine if they are marked as required by Section 23-51-50. If the cigarettes are not marked as required, the Department of Revenue shall notify the State Fire Marshal.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-80. Examination of records.

To enforce the provisions of this chapter, the Attorney General, the Department of Revenue, and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel are authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. A person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale, is directed and required to give the Attorney General, the Department of Revenue, and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel, the means, facilities, and opportunity for the examinations authorized by this section.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-90. Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund established.

There is established in the State Treasury a special fund to be known as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund". The fund shall consist of all monies recovered as penalties under Section 23-51-60. The monies must be deposited to the credit of the fund and, in addition to any other monies made available for such purpose, must be made available to the State Fire Marshal to support fire safety and prevention programs.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-100. Manufacture of cigarettes for sale in another state or outside the United States.

Nothing in this chapter may be construed to prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of Section 23-51-30 if the cigarettes are or will be stamped for sale in another state or sold in North Carolina, or are packaged for sale outside the United States, and that person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons located in this State.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



Section 23-51-110. Effect of adoption of federal standard.

This chapter is effective until repealed or a federal reduced cigarette ignition standard is adopted and becomes effective.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.









Title 24 - Corrections, Jails, Probations, Paroles and Pardons

CHAPTER 1 - DEPARTMENT OF CORRECTIONS

Section 24-1-10. Construction of references to "State Penitentiary," "Penitentiary," and "Director of the Department of Corrections".

Wherever in the Code of Laws of South Carolina, 1976, reference is made to the State Penitentiary or Penitentiary, it shall mean the Department of Corrections or an institution of the Department of Corrections; and wherever reference is made to the Director of the Department of Corrections, it shall mean Commissioner of the Department of Corrections.

HISTORY: 1975 (59) 74.



Section 24-1-20. Declaration of policy.

It shall be the policy of this State in the operation and management of the Department of Corrections to manage and conduct the Department in such a manner as will be consistent with the operation of a modern prison system, and with the view of making the system self-sustaining, and that those convicted of violating the law and sentenced to a term in the State Penitentiary shall have humane treatment, and be given opportunity, encouragement and training in the matter of reformation.

HISTORY: 1962 Code Section 55-291; 1960 (51) 1917.



Section 24-1-30. Department of Corrections created; functions.

There is hereby created as an administrative agency of the State government the Department of Corrections. The functions of the Department shall be to implement and carry out the policy of the State with respect to its prison system, as set forth in Section 24-1-20, and the performance of such other duties and matters as may be delegated to it pursuant to law.

HISTORY: 1962 Code Section 55-292; 1960 (51) 1917.



Section 24-1-40. Department to be governed by appointed director; filling of vacancies; director subject to removal.

The department shall be governed by a director appointed by the Governor with the advice and consent of the Senate. Any vacancy occurring for any cause shall be filled by the Governor in the manner provided for by law for the unexpired term. The director shall be subject to removal from office as provided in Section 1-3-240.

HISTORY: 1962 Code Section 55-293; 1960 (51) 1917; 1993 Act No. 181, Section 373.



Section 24-1-90. Director authorized to make rules and regulations.

The director shall have authority to make and promulgate rules and regulations necessary for the proper performance of the department's functions.

HISTORY: 1962 Code Section 55-298; 1960 (51) 1917; 1993 Act No. 181, Section 374.



Section 24-1-100. Qualifications of director of prison system.

The director shall possess qualifications and training which suit him to manage the affairs of a modern penal institution.

HISTORY: 1962 Code Section 55-299; 1960 (51) 1917; 1993 Act No. 181, Section 375.



Section 24-1-110. Employment and discharge of other personnel.

(A) The duty of the director shall extend to the employment and discharge of such persons as may be necessary for the efficient conduct of the prison system.

(B) In order to positively impact the retention of qualified correctional officers, and notwithstanding any provision of law to the contrary, the Director of the Department of Corrections is authorized to expend nonappropriated funds for the purpose of providing certain services to correctional officers at no cost or at a reduced cost. These services may include, but are not limited to, haircuts, cleaning of agency uniforms, and other services that relate directly to job requirements for correctional officers. These services may be provided by inmates incarcerated within the department. The price for the services, if any, shall be determined by the Director of the Department of Corrections. Any funds generated by these activities may be retained by the department and applied to costs associated with the operation of correctional officer retention incentives.

HISTORY: 1962 Code Section 55-300; 1960 (51) 1917; 1993 Act No. 181, Section 376; 2008 Act No. 353, Section 2, Pt 14.E, eff July 1, 2009.

Effect of Amendment

The 2008 amendment designated subsection (A) and added subsection (B) relating to employee retention.



Section 24-1-120. Bonds of director and other personnel.

The director shall execute a good and sufficient bond payable to the State in the sum of fifty thousand dollars, conditioned for the faithful performance of the duties of his office and the accurate accounting for all moneys and property coming into his hands; and he may require of other officers, employees and agents of the prison system a good and sufficient bond in such sum as it may determine upon, payable to the State upon like conditions. Such bonds shall be executed by a surety company authorized to do business under the laws of this State, and the premium on any such bond shall be paid by the State out of the support and maintenance fund of the prison system.

HISTORY: 1962 Code Section 55-301; 1960 (51) 1917; 1993 Act No. 181, Section 377.



Section 24-1-130. Management and control of prison system.

The director shall be vested with the exclusive management and control of the prison system, and all properties belonging thereto, subject to the limitations of Sections 24-1-20 to 24-1-230 and 24-1-260 and shall be responsible for the management of the affairs of the prison system and for the proper care, treatment, feeding, clothing, and management of the prisoners confined therein. The director shall manage and control the prison system.

HISTORY: 1962 Code Section 55-302; 1960 (51) 1917; 1993 Act No. 181, Section 378.



Section 24-1-140. Director empowered to make rules and regulations; separation and classification of prisoners.

The director shall have power to prescribe reasonable rules and regulations governing the humane treatment, training, and discipline of prisoners, and to make provision for the separation and classification of prisoners according to sex, color, age, health, corrigibility, and character of offense upon which the conviction of the prisoner was secured.

HISTORY: 1962 Code Section 55-303; 1960 (51) 1917; 1993 Act No. 181, Section 379.



Section 24-1-145. Transfer or exchange of foreign convicted offenders.

Notwithstanding any other provisions of law, when any treaty between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Governor, on behalf of this State, shall be authorized, subject to the terms of such treaty, to permit the Director of the Department of Corrections to transfer or exchange offenders and take any other action necessary to participate in such treaty.

HISTORY: 1981 Act No. 42, Section 1; 1993 Act No. 181, Section 380.



Section 24-1-150. Annual inventory and report of prison system property; statement of fiscal affairs of system.

Annually the director shall cause a full and complete inventory of all property of every description belonging to the prison system to be made, and there shall be set opposite each item the book and actual market value of same. Such inventory shall further include a statement of the fiscal affairs of the system for the preceding fiscal year; and a sufficient number of copies of such inventory and report shall be printed to give general publicity thereto.

HISTORY: 1962 Code Section 55-304; 1960 (51) 1917; 1966 (54) 2184; 1993 Act No. 181, Section 381.



Section 24-1-160. Periodic reports from departments, officers and employees.

The director shall have power to require all necessary reports from any department, officer, or employee of the prison system at stated intervals.

HISTORY: 1962 Code Section 55-305; 1960 (51) 1917; 1993 Act No. 181, Section 382.



Section 24-1-170. Financial records.

The director shall keep, or cause to be kept, correct and accurate accounts of each and every financial transaction of the prison system, including all receipts and disbursements of every character. He shall receive and receipt for all money paid to him from every source whatsoever, and shall sign all warrants authorizing any disbursement of any sum or sums on account of the prison system. He shall keep full and correct accounts with any industry, department and farm of the prison system, and with all persons having financial transactions with the prison system.

HISTORY: 1962 Code Section 55-306; 1960 (51) 1917; 1993 Act No. 181, Section 383.



Section 24-1-210. Department to prosecute violations relating to treatment of convicts.

The department shall prosecute all violations of the law in reference to the treatment of convicts.

HISTORY: 1962 Code Section 55-310; 1952 Code Section 55-310; 1942 Code Section 1967; 1932 Code Section 1982; Cr. C. '22 Section 966; Cr. C. '12 Section 983; Cr. C. '02 Section 695; R. S. 576; 1885 (19) 74; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 385.



Section 24-1-220. Suits to be brought in name of director.

All actions or suits at law accruing to the department shall be brought in the name of the director, who shall also appear for and defend actions or suits at law in which it is to the interest of the department to appear as a party defendant. No suit or action at law shall be brought for or defended on behalf of the department except by authority of the director.

HISTORY: 1962 Code Section 55-311; 1952 Code Section 55-311; 1942 Code Section 1971; 1932 Code Section 1971; Cr. C. '22 Section 955; Cr. C. '12 Section 959; Cr. C. '02 Section 673; G. S. 2722; R. S. 558; 1882 (18) 255; 1960 (51) 1917; 1993 Act No. 181, Section 386.



Section 24-1-230. Director may purchase or condemn lands for constructing building or sewer or water line.

The Department of Corrections may purchase or condemn lands for the construction of any building or sewerage or water line essential to the operation of the prison system.

HISTORY: 1962 Code Section 55-312; 1962 (52) 1905; 1987 Act No. 173 Section 17; 1993 Act No. 181, Section 387.



Section 24-1-250. Sale of timber and horticultural products; utilization of funds.

(A) The Department of Corrections is hereby authorized to sell mature trees and other timber suitable for commercial purposes from lands owned by the department. Prior to such sales, the director shall consult with the State Forester to determine the economic and environmental feasibility of and obtain approval for such sales. Funds derived from timber sales shall be utilized by the Department of Corrections to maintain and expand the agricultural program subject to the approval of the Department of Administration or at the discretion of the director, for projects or services benefiting the general welfare of the inmate population.

(B) The Department of Corrections is hereby authorized to sell horticultural products suitable for commercial purposes that are grown or produced through the department's horticulture program. Notwithstanding any other provision of law, the proceeds from the sale of horticultural products by the Department of Corrections shall be retained by the agency to fund services benefiting the general welfare of all inmates.

HISTORY: 1962 Code Section 55-340; 1969 (56) 100; 1981 Act No. 148, Section 8; 1982 Act No. 293, Section 1; 1993 Act No. 181, Section 388; 2008 Act No. 353, Section 2, Pt 14.C, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2008 amendment designated subsection (A) and added subsection (B) relating to horticultural products; and, in subsection (A), deleted the second sentence which limited sales to fifty thousand dollars in any one year, in the second sentence added "and environmental", and added the clause at the end of the third sentence following "Budget and Control Board".



Section 24-1-252. Retention and use of proceeds from sale of surplus products produced by farm program.

Notwithstanding another provision of law, the Department of Corrections shall retain proceeds from the sale of surplus products produced by its farm program. These funds may be used to:

(1) offset the operating costs of the farm program;

(2) expand and modernize the farm program; and

(3) support a project or service to benefit the general welfare of the prison population.

HISTORY: 2008 Act No. 353, Section 2, Pt 14A, eff July 1, 2009.



Section 24-1-260. Use of fees collected in clinical pastoral training program.

The Department of Corrections is hereby authorized to retain all fees collected in connection with the clinical pastoral training program conducted by the department for use in the continued operation of that program.

HISTORY: 1962 Code Section 55-313; 1971 (57) 190; 1993 Act No. 181, Section 389.



Section 24-1-270. Trespass or loitering on or refusal to leave State correctional properties prohibited.

(A) As used in this section, the term 'state correctional properties' includes all property under the control of the Director of the South Carolina Department of Corrections, or his agents, for the confinement of inmates or other uses pursuant to the director's responsibilities.

(B) It is unlawful for a person to:

(1) trespass or loiter on state correctional properties after notice to leave is given by the director or his authorized agents or, after lawful entry, refuse to leave the premises after notice is given; or

(2) incite, solicit, urge, encourage, exhort, instigate, or procure a person to violate the provisions of item (1) of this subsection.

(C) A person violating the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) The provisions of this section must not be construed to bar prosecution of other offenses committed on state correctional property.

HISTORY: 1962 Code Section 55-12.1; 1972 (57) 2515; 1993 Act No. 181, Section 390; 1993 Act No. 184, Section 60.



Section 24-1-280. Employees of Department of Corrections, Department of Juvenile Justice, or Department of Mental Health as peace officers.

An employee of the South Carolina Department of Corrections, the South Carolina Department of Juvenile Justice, or the Department of Mental Health whose assigned work location is one of the correctional facilities of the Department of Corrections or the Department of Juvenile Justice, while performing his officially assigned duty relating to the custody, control, transportation, or recapture of an inmate within the jurisdiction of his department, or an inmate of any jail, penitentiary, prison, public work, chain gang, or overnight lockup of the State or any political subdivision of it not within the jurisdiction of his department, has the status of a peace officer anywhere in the State in any matter relating to the custody, control, transportation, or recapture of the inmate.

HISTORY: 1962 Code Section 55-359; 1963 (53) 505; 1974 (58) 2175; 1999 Act No. 72, Section 2003 Act No. 12, Section 3.



Section 24-1-285. Organ and tissue donation program.

(A) An organ and tissue donor program is established within the Department of Corrections. The purpose of the program is to educate prisoners about the need for organ and tissue donors, the procedures required to become a registered organ donor, and, in the case of bone marrow donors, the procedures for determining the person's tissue type and the medical procedures a donor must undergo to donate bone marrow. The Medical University of South Carolina and the University of South Carolina, School of Medicine, in conjunction with the Department of Corrections, must make available to prisoners educational pamphlets and brochures concerning bone marrow donation and the bone marrow donation programs operating in this State.

(B) Organ or tissue donations, other than bone marrow donations, may be made by a prisoner, or other person, who meets the requirements contained in Section 44-43-315 and in the manner provided by Section 44-43-320. However, if the department determines that a prisoner's participation in the program would constitute a threat to security, then the department may prohibit the prisoner from participating.

(C) The department is not responsible for any costs associated with tests or other procedures required to make an organ or tissue donation, including costs associated with follow-up doctor appointments or complications arising from donation.

(D) Within its prisoner housing units, the department must display signage informing prisoners of the donor program and, upon request, must provide prisoners with a form, sufficient under the provisions of the Uniform Anatomical Gift Act, for the gift of all or part of the donor's body conditioned upon the donor's death and a document containing a summary description and explanation of the act. If the prisoner would like to make an organ or tissue donation, the department must provide the prisoner with appropriate assistance and the presence of the legally required number of witnesses. A prisoner's election to donate all or any part of his body pursuant to this section must be noted in his prison records.

(E) The department, in conjunction with appropriate medical authorities, must develop and maintain policies and procedures to:

(1) facilitate participation by interested prisoners in the bone marrow donor programs established in Article 2, Chapter 43, Title 44; and

(2) ensure that organ and tissue donations made by prisoners, other than bone marrow donations, comply with Articles 5, 7, and 11, Chapter 43 of Title 44.

(F) All organ or tissue donations, including bone marrow donations, made pursuant to this section must be made on a voluntary basis.

HISTORY: 2007 Act No. 41, Section 1, eff June 4, 2007.

Code Commissioner's Note

At the direction of the Code Commissioner, the references in the first sentence of subsection (B) were changed from "44-43-330" and "44-43-350" to "44-43-315" and "44-43-320", respectively, to reflect amendments by 2009 Act No. 4.



Section 24-1-290. Employment of inmates through prison industries program; development of marketing plan; certification by Department of Commerce as to unfair competitive wage disadvantage; publication of notice.

(A) The Department of Corrections, in conjunction with the Department of Commerce, shall develop and maintain a marketing plan to attract private sector service businesses for the employment of inmates through the prison industries program.

(B) Prior to entering into new contracts and renewals of existing contracts with private sector service entities that want to hire inmates through the prison industries program, the Department of Corrections must provide public notice of its intention to establish or continue a prison-based industry at a particular facility and receive certification by the Department of Commerce that an unfair competitive wage disadvantage to the local economy is not created by each new contract for prison labor.

(1) The public notice required in this subsection must be forwarded to a newspaper of general circulation in the county where the prison-based industry is or will be located, with a request that it be published at least once a week for two consecutive weeks. The notice must include a description of the work to be performed, the intent to contract for inmate labor, and provide that objections to the proposed hiring of prison labor may be filed with the Department of Commerce within thirty days of the last date that the notice appears.

(a) The Department of Commerce must maintain a copy of any objections filed for a period of three years from the date that the objections were received.

(b) Advertising costs associated with the publication of notice must be borne by the entity seeking to contract for prison labor.

(2) The certification required by this subsection must be based upon objections to the establishment of a prison-industry program provided for in item (1).

(C) No contract may be negotiated or executed prior to forty days after the last date that the notice required by subsection (A) appears. New contracts and renewals of existing contracts between private sector entities and the Department of Corrections must be negotiated in accordance with procedures established jointly by the Department of Commerce and the Department of Corrections. The procedures must be drafted to ensure fairness and consistency in establishing contracts with private sector entities seeking to establish or continue prison-based operations whenever the wage to be paid is less than the federally established minimum wage.

(D) The marketing plan and the procedures for negotiating new contracts and contract renewals must be submitted to and approved by the Department of Administration prior to implementation. The Department of Corrections shall annually submit an audit report of the program to the Senate Corrections and Penology Committee and the House Medical, Military, Public and Municipal Affairs Committee. The provisions of the section may not be construed to apply to traditional prison industries as authorized in Section 24-3-320.

HISTORY: 2007 Act No. 68, Section 1, eff August 1, 2007.

Code Commissioner's Note

This section was redesignated from Section 21-1-285 at the direction of the Code Commissioner.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2007 Act No. 68, Section 3, provides as follows:

"The provisions of this act supercede and are controlling over any provision to the contrary in paragraph 37.36, Part IB of the 2007-2008 General Appropriations Bill."



Section 24-1-295. Employment of inmates for work involving exportation of products; deductions from wages.

The Director of the Department of Corrections may enter into contracts with private sector entities that allow inmate labor to be provided for prison industry service work and export work that involves exportation of products. The use of inmate labor may not result in the displacement of employed workers within the local region in which work is being performed. Pursuant to this section, service work is defined as any work that includes repair, replacement of original manufactured items, packaging, sorting, recycling, labeling, or similar work that is not original equipment manufacturing. The department may negotiate the wage to be paid for inmate labor provided under prison industry service work contracts and export work contracts, and these wages may be less than the prevailing wage for work of a similar nature in the private sector. However, the Director of the Department of Corrections shall deduct the following from the gross earnings of the inmates engaged in prison industry service work in addition to any other required deductions:

(1) If restitution to a particular victim or victims has been ordered by a court of appropriate jurisdiction, then twenty percent must be used to fulfill the restitution obligation.

(2) If restitution to a particular victim or victims has not been ordered by a court of appropriate jurisdiction, or if the court-ordered restitution to a particular victim or victims has been satisfied, then twenty percent must be applied to the South Carolina Victim Compensation Fund.

(3) Thirty-five percent must be used to pay the prisoner's child support obligations pursuant to law, court order, or agreement of the prisoner. These child support monies must be disbursed to the guardian of the child or children or to appropriate clerks of court, in the case of court ordered child support, for application toward payment of child support obligations, whichever is appropriate. If there are no child support obligations, then twenty-five percent must be used by the Department of Corrections to defray the cost of the prisoner's room and board. Furthermore, if there are no child support obligations, then ten percent must be made available to the inmate during his incarceration for the purchase of incidentals pursuant to item (4). This is in addition to the ten percent used for the same purpose in item (4).

(4) Ten percent must be made available to the inmate during his incarceration for the purchase of incidentals. Any monies made available to the inmate for the purchase of incidentals also may be distributed to the person or persons of the inmate's choice.

(5) Ten percent must be held in an interest bearing escrow account for the benefit of the prisoner.

(6) The remaining balance must be used to pay federal and state taxes required by law. Any monies not used to satisfy federal and state taxes must be made available to the inmate for the purchase of incidentals pursuant to item (4).

HISTORY: 2007 Act No. 68, Section 2, eff August 1, 2007.

Code Commissioner's Note

This section was redesignated from Section 24-1-290 at the direction of the Code Commissioner.

Pursuant to 2017 Act No. 96, Section 14, the reference to "Victim's Compensation Fund" in (2) was changed to "Victim Compensation Fund".

Editor's Note

2007 Act No. 68, Section 3, provides as follows:

"The provisions of this act supercede and are controlling over any provision to the contrary in paragraph 37.36, Part IB of the 2007-2008 General Appropriations Bill."






CHAPTER 3 - STATE PRISON SYSTEM

Section 24-3-20. Custody of convicted persons; designation of place of confinement; participation in work release and training program; litter removal; establishment and administration of restitution program.

(A) A person convicted of an offense against this State and sentenced to imprisonment for more than three months is in the custody of the South Carolina Department of Corrections, and the department shall designate the place of confinement where the sentence must be served. Nothing in this section prevents a court from ordering a sentence to run concurrently with a sentence being served in another state or an active federal sentence. The department may designate as a place of confinement any available, suitable, and appropriate institution or facility, including a regional, county, or municipal jail or prison camp, whether maintained by the department or by some other entity. If the facility is not maintained by the department, the consent of the sheriff of the county or municipal chief administrative officer, or the equivalent, where the facility is located must first be obtained. However, a prisoner who escapes or attempts to escape while assigned to medium, close, or maximum custody may not serve his sentence for the original conviction or an additional sentence for the escape or attempted escape in a minimum security facility for at least five years after the escape or attempted escape and one year before his projected release date.

(B) When the director determines that the character and attitude of a prisoner reasonably indicates that he may be trusted, he may extend the limits of the place of confinement of the prisoner by authorizing him to work at paid employment or participate in a training program in the community on a voluntary basis while continuing as a prisoner, if the director determines that:

(1) the paid employment will not result in the displacement of employed workers, nor be applied in skills, crafts, or trades in which there is surplus of available gainful labor in the locality, nor impair existing contracts for services; and

(2) the rates of pay and other conditions of employment will not be less than those paid and provided for work of similar nature in the locality in which the work is to be performed.

The department shall notify victims registered pursuant to Article 15, Chapter 3, Title 16 and the trial judge, solicitor, and sheriff of the county or the law enforcement agency of the jurisdiction where the offense occurred before releasing inmates on work release. However, the trial judge may waive his right to receive the notification contained in this section by notifying the department of this waiver in writing. The department has the authority to deny release based upon opinions received from these persons, if any, as to the suitability of the release.

A prisoner's place of confinement may not be extended as permitted by this subsection if the prisoner:

(a) is currently serving a sentence for or has a prior conviction for criminal sexual conduct in the first, second, or third degree; attempted criminal sexual conduct; assault with intent to commit criminal sexual conduct; criminal sexual conduct when the victim is his legal spouse; criminal sexual conduct with a minor; engaging a child for sexual performance; spousal sexual battery; a harassment or stalking offense pursuant to Article 17, Chapter 3, Title 16, or a burglary offense pursuant to Section 16-11-311 or 16-11-312(B); or

(b) is currently serving a sentence for a violent offense as defined in Section 16-1-60, except that a prisoner serving a sentence for kidnapping, pursuant to Section 16-3-910, voluntary manslaughter, pursuant to Section 16-3-50, armed robbery, pursuant to Section 16-11-330(A), attempted armed robbery, pursuant to Section 16-11-330(B), burglary in the second degree, pursuant to Section 16-11-312(B), or carjacking, pursuant to Section 16-3-1075 may be eligible to participate in the work release programs so long as the prisoner is within three years from the date of his release from incarceration, and the prisoner is not serving a sentence involving criminal sexual conduct or other violent crime, as classified under Section 16-1-60.

(3) A prisoner who is serving a sentence for a "no parole offense" as defined in Section 24-13-100 and who is otherwise eligible for work release shall not have his place of confinement extended until he has served the minimum period of incarceration as set forth in Section 24-13-125.

(C) Notwithstanding another provision of law, the department shall make available for use in litter control and removal any or all prison inmates not engaged in programs determined by the department to be more beneficial in terms of rehabilitation and cost effectiveness. The department shall not make available for litter control those inmates who, in the judgment of the director, pose a significant threat to the community or who are not physically, mentally, or emotionally able to perform work required in litter control. No inmate may be assigned to a county prison facility except upon written acceptance of the inmate by the chief county administrative officer or his designee, and no prisoner may be assigned to litter control in a county which maintains a facility unless he is assigned to the county prison facility. The department shall include in its annual report to the Department of Administration an analysis of the job and program assignments of inmates. This plan must include such programs as litter removal, prison industries, work release, education, and counseling. The department shall make every effort to minimize not only inmate idleness but also occupation in marginally productive pursuits. The Department of Administration and the Governor's Office shall comment in writing to the department concerning necessary alterations in this plan.

(D) Notwithstanding Section 24-13-125, the department may establish a restitution program for the purpose of allowing persons convicted of nonviolent offenses who are sentenced to the department to reimburse the victim for the value of the property stolen or damages caused by the offense. If no victim is involved, the person convicted shall contribute to the administration of the program. The department is authorized to promulgate regulations necessary to administer the program.

(E) If a person is sentenced to not more than seven years and for not more than a second offense for the following offenses: larceny, grand larceny, forgery and counterfeiting, embezzlement, stolen property, damage to property, receiving stolen goods, shoplifting, housebreaking, fraud, vandalism, breach of trust with fraudulent intent, and storebreaking, the judge shall establish at the time of sentencing a maximum amount of property loss which may be used by the department in the administration of the restitution program.

HISTORY: 1962 Code Section 55-321.1; 1966 (54) 2180; 1978 Act No. 496 Section 15; 1980 Act No. 431 Section 1; 1993 Act No. 181, Section 391; 1994 Act No. 500, Section 1; 1995 Act No. 83, Section 23; 1996 Act No. 406, Section 1; 2004 Act No. 243, Section 1; 2005 Act No. 106, Section 9; 2010 Act No. 273, Section 30, eff June 2, 2010; 2010 Act No. 237, Section 1, eff June 11, 2010; 2012 Act No. 255, Section 8, eff June 18, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The first 2010 amendment rewrote subsection (B)(2).

The second 2010 amendment in subsection (A), in the third sentence, inserted "regional" and ", or municipal", and substituted "by some other entity" for "otherwise; and in the fourth sentence, inserted "or municipal chief administrative officer, or the equivalent,".

The 2012 amendment removed "committing or attempting to commit a lewd act on a child;" from subsection (B)(2)(a).



Section 24-3-27. Establishing local regional correctional facilities; useful employment of inmates; service of warrants on inmates.

(A) The governing bodies of counties or municipalities may join in establishing local regional correctional facilities for the confinement of persons awaiting trial or sentence on criminal charges, convicted and sentenced on criminal charges, or not otherwise eligible for confinement in state or other facilities. For this purpose, the governing bodies may:

(1) acquire, hold, construct, finance, improve, maintain, operate, own or lease, in the capacity of lessor or lessee, a local regional correctional facility for the purpose of incarcerating their own inmates, inmates of other counties or municipalities, or inmates from the Department of Corrections;

(2) form cooperative agreements for the management, supervision, and control of a local regional correctional facility, its property, assets, funds, employees, and prisoners, and other resources and liabilities as appropriate.

(B) Every sentenced person committed to a local regional correctional facility constructed or operated pursuant to this section, unless disqualified by sickness or otherwise, must be kept at some useful employment suited to his age and capacity and which may tend to promote the best interest of the citizens of this State. In all cases, the decision to assign work, or disqualify a person from work, or both, is the sole discretion of the official in charge of the facility, and in all cases, no person has a basis to challenge this decision.

(C) Notwithstanding another provision of law, an inmate confined in a regional correctional facility may be served a warrant by a law enforcement officer of a county which participates in the funding of the facility without it being countersigned by the officials of the county where the regional correctional facility is located.

HISTORY: 1995 Act No. 7, Part II, Section 42; 2004 Act No. 186, Section 1; 2010 Act No. 237, Section 2, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in subsection (B) added the last sentence relating to the discretion of the official in charge.



Section 24-3-30. Designation of places of confinement; exceptions; notification to Department of Corrections in advance of closing of local detention facilities.

(A) Notwithstanding any other provision of law, a person convicted of an offense against the State must be in the custody of the Department of Corrections, and the department shall designate the place of confinement where the sentence must be served. The department may designate as a place of confinement an available, a suitable, and an appropriate institution or facility including, but not limited to, a regional, county, or municipal jail or prison camp, whether maintained by the Department of Corrections, or by some other entity. If the facility is not maintained by the department, the consent of the sheriff of the county or municipal chief administrative officer, or the equivalent, where the facility is located must be obtained first. If imprisonment for three months or less is ordered by the court as the punishment, all persons so convicted must be placed in the custody, supervision, and control of the appropriate officials of the county in which the sentence was pronounced, if the county has facilities suitable for confinement. A county or municipality, through mutual agreement or contract, may arrange with another county or municipality or a local regional correctional facility for the detention of its prisoners. The Department of Corrections must be notified by the governing body concerned not less than six months before the closing of a local detention facility which would result in the transfer of those state prisoners confined in the local facility to facilities of the department.

(B) The department shall consider proximity to the home of a person convicted of an offense against the State in designating the place of his confinement if this placement does not jeopardize security as determined by the department. Proximity to a convicted person's home must not have precedence over departmental criteria for institutional assignment.

(C) Each county or municipal administrator, or the equivalent, having charge of any local detention facilities, upon the department's designating the local facilities as the place of confinement for a prisoner, may use the prisoner assigned to them for the purpose of working the roads of the entity or for other public work. A prisoner assigned to the county must be under the custody and control of the administrator or the equivalent during the period to be specified by the director at the time of the prisoner's assignment, but the assignment must be terminated at any time the director determines that the place of confinement is unsuitable or inappropriate, or that the prisoner is employed on other than public works. If, upon termination of the assignment, the prisoner is not returned, habeas corpus lies. At the expiration or termination of a contract with a nongovernmental agency, all prisoners must be returned to the department or to the legally responsible entity of local government. If a prisoner is not returned by a nongovernmental entity when directed, then habeas corpus lies.

HISTORY: 1962 Code Section 55-321.1:1; 1974 (58) 2608; 1975 (59) 333; 1977 Act No. 185 Section 4; 1981 Act No. 181 Section 1; 1993 Act No. 181, Section 392; 1995 Act No. 7, Part II, Section 53; 1999 Act No. 68, Section 1; 2001 Act No. 50, Section 4; 2010 Act No. 237, Section 3, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the second sentence substituted "prison camp" for "work camp", and rewrote the third sentence relating to the consent of the sheriff.



Section 24-3-40. Disposition of wages of prisoner allowed to work at paid employment.

(A) Unless otherwise provided by law, the employer of a prisoner authorized to work at paid employment in the community under Sections 24-3-20 to 24-3-50 or in a prison industry program provided under Article 3 of this chapter shall pay the prisoner's wages directly to the Department of Corrections.

If the prisoner is serving his sentence in a local detention or correctional facility pursuant to a designated facilities agreement or in a local work/punishment program, or if the local governing body elects to operate one, then the same provisions for payment directly to the official in charge of the facility shall apply if the facility has the means to account for such monies.

The Director of the Department of Corrections, or the local detention or correctional facility manager, if applicable, shall deduct the following amounts from the gross wages of the prisoner:

(1) If restitution to a particular victim or victims has been ordered by the court, then twenty percent must be used to fulfill the restitution obligation. If a restitution payment schedule has been ordered by the court pursuant to Section 17-25-322, the twenty percent must be applied to the scheduled payments. If restitution to a particular victim or victims has been ordered but a payment schedule has not been specified by the court, the director shall impose a payment schedule of equal monthly payments and use twenty percent to meet the payment schedule so imposed.

(2) If restitution to a particular victim or victims has not been ordered by the court, or if court-ordered restitution to a particular victim or victims has been satisfied then:

(a) if the prisoner is engaged in work at paid employment in the community, five percent must be placed on deposit with the State Treasurer for credit to a special account to support victim assistance programs established pursuant to the Victims of Crime Act of 1984, Public Law 98-473, Title II, Chapter XIV, Section 1404, and fifteen percent must be retained by the department to support services provided by the department to victims of the incarcerated population; or

(b) if the prisoner is employed in a prison industry program, ten percent must be directed to the Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund for use in training, program development, victim compensation, and general administrative support pursuant to Section 16-3-1410 and ten percent must be retained by the department to support services provided by the department to victims of the incarcerated population.

(3) Thirty-five percent must be used to pay the prisoner's child support obligations pursuant to law, court order, or agreement of the prisoner. These child support monies must be disbursed to the guardian of the child or children or to appropriate clerks of court, in the case of court ordered child support, for application toward payment of child support obligations, whichever is appropriate. If there are no child support obligations, then twenty-five percent must be used by the Department of Corrections to defray the cost of the prisoner's room and board. Furthermore, if there are no child support obligations, then ten percent must be made available to the inmate during his incarceration for the purchase of incidentals pursuant to subsection (4). This is in addition to the ten percent used for the same purpose in subsection (4).

(4) Ten percent must be available to the inmate during his incarceration for the purchase of incidentals. Any monies made available to the inmate for the purchase of incidentals also may be distributed to the person or persons of the inmate's choice.

(5) Ten percent must be held in an interest bearing escrow account for the benefit of the prisoner.

(6) The remaining balance must be used to pay federal and state taxes required by law. Any monies not used to satisfy federal and state taxes must be made available to the inmate for the purchase of incidentals pursuant to subsection (4).

(B) The Department of Corrections, or the local detention or correctional facility, if applicable, shall return a prisoner's wages held in escrow pursuant to subsection (A) as follows:

(1) A prisoner released without community supervision must be given his escrowed wages upon his release.

(2) A prisoner serving life in prison or sentenced to death shall be given the option of having his escrowed wages included in his estate or distributed to the persons or entities of his choice.

(3) A prisoner released to community supervision shall receive two hundred dollars or the escrow balance, whichever is less, upon his release. Any remaining balance must be disbursed to the Department of Probation, Parole and Pardon Services. The prisoner's supervising agent shall apply this balance toward payment of the prisoner's housing and basic needs and dispense any balance to the prisoner at the end of the supervision period.

HISTORY: 1962 Code Section 55-321.2; 1966 (54) 2180; 1980 Act No. 431, Section 2; 1986 Act No. 462, Section 9; 1993 Act No. 181, Section 393; 1994 Act No. 500, Section 2; 1995 Act No. 7, Part II, Section 54; 1999 Act No. 68, Section 2; 2000 Act No. 387, Part II, Section 83A; 2010 Act No. 237, Section 4, eff June 11, 2010; 2017 Act No. 96 (S.289), Section 10, eff July 1, 2017.

Effect of Amendment

The 2010 amendment rewrote subsection (A), and in subsection (B) inserted ", or the local detention or correctional facility, if applicable,".

2017 Act No. 96, Pt. II, Section 10, in (A)(2)(b), substituted "Office of the Attorney General, South Carolina Crime Victim Services Division, Department of Crime Victim Compensation, Victim Compensation Fund" for "State Office of Victim Assistance".



Section 24-3-45. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-3-45 was entitled "Deductions from wages of inmates engaging in paid employment in the community; use of funds for victim assistance; coordination with restitution orders" and was derived from 2008 Act No. 353, Section 2, Pt 14D.



Section 24-3-50. Penalty for failure of prisoner to remain within extended limits of his confinement.

The wilful failure of a prisoner to remain within the extended limits of his confinement as authorized by Section 24-3-20(b), or to return within the time prescribed to the designated place of confinement, including a local facility, is an escape and is punishable as provided in Section 24-13-410.

HISTORY: 1962 Code Section 55-321.3; 1966 (54) 2180; 2010 Act No. 237, Section 5, eff June 11, 2010.

Effect of Amendment

The 2010 amendment inserted "including a local facility,", substituted "is an escape" for "shall be deemed an escape", deleted "from the custody of the Department of Corrections" following "an escape", and inserted "is" before "punishable".



Section 24-3-60. Notice to Department of Corrections of number of prisoners sentenced to state prison system.

The county clerks of court, upon the adjournment of the court of general session, in their respective counties, immediately shall notify the Department of Corrections of the number of prisoners sentenced by the court to imprisonment in the state prison system. The department, as soon as it receives such notice, shall send a suitable number of employees to transfer the prisoners to the state prison system.

HISTORY: 1962 Code Section 55-322; 1952 Code Section 55-322; 1942 Code Section 1983; 1932 Code Section 1983; Cr. C. '22 Section 967; Cr. C. '12 Section 986; Cr. C. '02 Section 698; G. S. 579; 1886 (19) 486; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 394; 2010 Act No. 237, Section 6, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-70. Allowable expenses incurred in transportation of prisoners; method of payment.

No sum beyond the actual expenses incurred in transferring prisoners to the Department of Corrections must be allowed for these services. This sum must be paid to the department by the State Treasurer upon the warrant of the Comptroller General.

HISTORY: 1962 Code Section 55-323; 1952 Code Section 55-323; 1942 Code Section 1984; 1932 Code Section 1984; Cr. C. '22 Section 968; Cr. C. '12 Section 987; Cr. C. '02 Section 699; R. S. 577; 1993 Act No. 181, Section 395; 2010 Act No. 237, Section 7, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-80. Detention of prisoner when authorized by Governor.

The director of the prison system shall admit and detain in the Department of Corrections for safekeeping any prisoner tendered by any law enforcement officer in this State by commitment duly authorized by the Governor, provided, a warrant in due form for the arrest of the person so committed shall be issued within forty-eight hours after such commitment and detention. No person so committed and detained shall have a right or cause of action against the State or any of its officers or servants by reason of having been committed and detained in the state prison system.

HISTORY: 1962 Code Section 55-325; 1952 Code Section 55-325; 1942 Code Section 1969; 1932 Code Section 1961; Cr. C. '22 Section 943; Cr. C. '12 Section 947; Cr. C. '02 Section 661; G. S. 2710; R. S. 546; 1868 (14) 92; 1935 (39) 476; 1960 (51) 1917; 1993 Act No. 181, Section 396; 2010 Act No. 237, Section 8, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in the second sentence, substituted "state prison system" for "penitentiary".



Section 24-3-81. Conjugal visits not permitted.

A prisoner who is incarcerated within the state prison system or who is being detained in a local jail, local detention facility, local correctional facility, or local prison camp, whether awaiting a trial or serving a sentence, is not permitted to have conjugal visits.

HISTORY: 1995 Act No. 7, Part I, Section 36; 2010 Act No. 237, Section 9, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-85. Sexually violent predators transferred to custody pursuant to interagency agreements.

The director of the prison system shall admit and detain in the Department of Corrections for safekeeping a person transferred to his custody pursuant to an interagency agreement authorized pursuant to Chapter 48 of Title 44.

HISTORY: 1998 Act No. 321, Section 4.



Section 24-3-90. Prisoners sentenced by United States authorities.

The director shall receive and safely keep at hard labor, in the prison, all prisoners sentenced to confinement, at hard labor herein, by the authority of the United States, until they shall be discharged agreeably to the laws of the United States.

HISTORY: 1962 Code Section 55-326; 1952 Code Section 55-326; 1942 Code Section 1970; 1932 Code Section 1970; Cr. C. '22 Section 954; Cr. C. '12 Section 958; Cr. C. '02 Section 672; G. S. 2721; R. S. 557; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 397.



Section 24-3-93. Wearing of jewelry.

No prisoner within the state prison system shall be allowed to wear any jewelry of any description with the exception of watches not exceeding a value of $35.00 and wedding bands. For the purposes of this section jewelry shall include, but is not limited to, rings, bracelets, necklaces, earrings, anklets, nose rings, and any other ornamentation determined by the department to constitute jewelry.

HISTORY: 1995 Act No. 7, Part I, Section 34.



Section 24-3-110. Manufacture of license plates and road signs.

The State Department of Corrections may purchase the machinery and establish a plant for the purpose of manufacturing motor vehicle license plates and metal road signs. The charge for license plates and metal road signs sold to the Department of Motor Vehicles and the Department of Transportation shall be in line with the prices previously paid private manufacturers and all state motor vehicle license plates, metal road signs, and other signs capable of being manufactured by such a plant shall be purchased through the Department of Corrections and manufactured by it. The Department of Motor Vehicles may prescribe the specifications of plates and the Department of Transportation may prescribe the specifications of signs used, the specifications to include colors, quality, and quantity.

HISTORY: 1962 Code Section 55-332; 1952 Code Section 55-332; 1951 (47) 457; 1993 Act No. 181, Section 398; 1996 Act No. 459, Section 51.



Section 24-3-130. Use of inmate labor on State highways or other public projects.

(A) The Department of Corrections may permit the use of inmate labor on state highway projects or other public projects that may be practical and consistent with safeguarding of the inmates employed on the projects and the public. The Department of Transportation, another state agency, or a county, municipality, or public service district making a beneficial public improvement may apply to the department for the use of inmate labor on the highway project or other public improvement or development project. If the director determines that the labor may be performed with safety and the project is beneficial to the public, he may assign inmates to labor on the highway project or other public purpose project. The inmate labor force must be supervised and controlled by officers designated by the department but the direction of the work performed on the highway or other public improvement project must be under the control and supervision of the person designated by the agency, county, municipality, or public service district responsible for the work. No person convicted of criminal sexual conduct in the first, second, or third degree or a person who commits a violent crime while on a work release program may be assigned to perform labor on a project described by this section.

(B) The authorities involved may enter into contracts to implement the provisions of this section.

(C) Notwithstanding any other provisions of this chapter, inmates constructing work camps on county property must be supervised and controlled by armed officers and must be drawn exclusively from minimum security facilities. A work camp constructed or operated by the Department of Corrections must house only offenders classified as nonviolent. The contracting officials for the county utilizing prison inmate labor must be provided by the Department of Corrections with the most recent information concerning the composition of all work crews including the respective offenses for which the inmates have been sentenced and their custody levels.

HISTORY: 1962 Code Section 55-334; 1952 Code Section 55-334; 1942 Code Section 1964; 1933 (38) 527; 1960 (51) 1917; 1990 Act No. 569, Section 1; 1993 Act No. 181, Section 399; 2010 Act No. 237, Section 10, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in subsection (A), in the first sentence deleted "prison" before "inmate labor", and made other nonsubstantive changes in subsection (A).



Section 24-3-131. Supervision of inmates used on public projects.

The Department of Corrections shall determine whether an agency permitted to utilize inmate labor on public projects pursuant to Section 24-3-130 can adequately supervise the inmates. If the director determines that the agency lacks the proper personnel, the agency shall be required to reimburse the department for the cost of maintaining correctional officers to supervise the inmates. In these cases the Department of Corrections shall be responsible for adequate supervision of the inmates.

HISTORY: 1979 Act No. 132 Section 1; 1993 Act No. 181, Section 400; 2010 Act No. 237, Section 11, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "inmate labor" for "convict labor", in the second sentence substituted "inmates" for "convicts", and in the third sentence, substituted "these" for "all".



Section 24-3-140. Use of inmate labor on State House and Grounds.

The Director of the Department of Corrections shall, when called upon by the keeper of the State House and Grounds, furnish such inmate labor as he may need to keep the State House and Grounds in good order.

HISTORY: 1962 Code Section 55-335; 1952 Code Section 55-335; 1942 Code Section 3207; 1932 Code Section 3207; Civ. C. '22 Section 904; Civ. C. '12 Section 825; 1909 (26) 284; 1960 (51) 1917; 1993 Act No. 181, Section 401; 2010 Act No. 237, Section 12, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "inmate labor" for "convict labor".



Section 24-3-150. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-3-150 was entitled "Transfer of convicts to county chain gang" and was derived from 1962 Code Section 55-335.1; 1964 (53) 1795; 1966 (54) 2165; 1993 Act No. 181, Section 402.



Section 24-3-160. Costs of maintaining inmates by State institutions.

An institution of this State getting inmates from the state prison system by any act or joint resolution of the General Assembly is required to pay to the Director of the Department of Corrections all monies expended by him for transportation, guarding, clothing, and feeding the inmates while working for the institutions and also for medical attention, and the officer in charge of any such institution also shall execute and deliver to the director, at the end of each year, a receipt of five dollars and fifty cents each month for the work of each inmate so employed.

HISTORY: 1962 Code Section 55-336; 1952 Code Section 55-336; 1942 Code Section 1980; 1932 Code Section 1978; Cr. C. '22 Section 962; Cr. C. '12 Section 974; 1908 (25) 1201; 1960 (51) 1917; 1993 Act No. 181, Section 403; 2010 Act No. 237, Section 13, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "inmate" and "inmates" for "convicts" and "convicts", substituted "Prison system" for "Penitentiary", and made other nonsubstantive changes.



Section 24-3-170. Payments by Clemson University for use of inmates.

Clemson University shall pay to the Department of Corrections a fee for all inmates used by the college at the rate of six dollars each month and shall pay the cost of clothing, feeding, and guarding the inmates while used and also the transportation of the inmates and employees back and forth from the prison to the university.

HISTORY: 1962 Code Section 55-337; 1952 Code Section 55-337; 1942 Code Section 1980; 1932 Code Section 1978; Cr. C. '22 Section 962; Cr. C. '12 Section 974; 1908 (25) 1201; 1960 (51) 1917; 1993 Act No. 181, Section 404; 2010 Act No. 237, Section 14, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-180. Transportation and clothes for discharged inmates.

Whenever an inmate is discharged from a state prison, the Department of Corrections shall furnish the inmate with a suit of common clothes, if necessary, and transportation from the prison to his home or as near to it as can be done by public conveyances. The cost of transportation and clothes must be paid by the State Treasurer, on the draft of the department, countersigned by the Comptroller General.

HISTORY: 1962 Code Section 55-338; 1952 Code Section 55-338; 1942 Code Section 1978; 1932 Code Section 1976; Cr. C. '22 Section 960; Cr. C. '12 Section 964; Cr. C. '02 Section 678; G. S. 2727; R. S. 563; 1868 (14) 69; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 405; 2010 Act No. 237, Section 15, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-190. Appropriation of balances for Department of Corrections.

The balance in the hands of the Department of Corrections at the close of any year, together with all other amounts received or to be received from the hire of inmates or from any other source during the current fiscal year, are appropriated for the support of the department.

HISTORY: 1962 Code Section 55-339; 1952 Code Section 55-339; 1942 Code Section 3207; 1932 Code Section 3207; Civ. C. '22 Section 904; Civ. C. '12 Section 825; 1909 (26) 284; 1960 (51) 1917; 1993 Act No. 181, Section 406; 2010 Act No. 237, Section 16, eff June 11, 2010.

Effect of Amendment

The 2010 amendment deleted "State" before "Department of Corrections", and substituted "inmates" for "convicts" and "department" for "penitentiary".



Section 24-3-200. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-3-200 was entitled "Transfer of prisoner to county other than county where sentenced" and was derived from 1962 Code Section 55-3.1; 1960 (51) 1779, 1917; 1971 (57) 90; 1993 Act No. 181, Section 407.



Section 24-3-210. Furloughs for qualified inmates of State prison system.

(A) The director may extend the limits of the place of confinement of a prisoner, where there is reasonable cause to believe he will honor his trust, by authorizing him, under prescribed conditions, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to:

(1) contact prospective employers;

(2) secure a suitable residence for use when released on parole or upon discharge;

(3) obtain medical services not otherwise available;

(4) participate in a training program in the community or any other compelling reason consistent with the public interest;

(5) visit a spouse, child (including stepchild, adopted child, or child as to whom the prisoner, though not a natural parent, has acted in the place of a parent), parent (including a person, though not a natural parent, who has acted in the place of a parent), brother, or sister.

(B) The director may extend the limits of the place of confinement of a terminally ill inmate for an indefinite length of time when there is reasonable cause to believe that the inmate will honor his trust.

(C) The wilful failure of a prisoner to remain within the extended limits of his confinement or return within the time prescribed to the places of confinement designated by the director is considered an escape from the custody of the director punishable as provided in Section 24-13-410.

(D) The director may not extend the benefits of this section to a person convicted of a violent crime as defined in Section 16-1-60 unless all of the following persons recommend in writing that the offender be allowed to participate in the furlough program in the community where the offense was committed:

(1) in those cases where, as applicable, the victim of the crime for which the offender is charged, or the relatives of the victim who have applied for notification pursuant to the provisions of Article 15, Chapter 3, Title 16 if the victim has died;

(2) the law enforcement agency which employed the arresting officer of the offender; and

(3) the solicitor in whose circuit the offender was convicted.

HISTORY: 1962 Code Section 55-303.1; 1967 (55) 290; 1980 Act No. 414; 1993 Act No. 181, Section 408; 1994 Act No. 477, Section 1; 2017 Act No. 49 (S.271), Section 2, eff May 19, 2017.

Effect of Amendment

2017 Act No. 49, Section 2, in (A)(5), deleted "or attend the funeral of" following "visit".



Section 24-3-220. Inmate privileges; attending funeral service; visiting family member in the hospital; transportation; notification.

(A) Notwithstanding another provision of law, when the parent or parent substitute identified on an inmate's visitation list, sibling, spouse, child, grandparent, or grandchild of an inmate becomes seriously ill to the point of imminent death, or dies, and when the department has determined that there is no security risk to the public or institution, an inmate must be offered the choice either to attend the person's viewing or funeral service or, prior to the person's death, to visit the person in the hospital. The location of the viewing, funeral, or hospital visit must be in South Carolina.

(B) The department must verify the person's relationship to the inmate and the person's illness or death.

(C) The department shall provide the necessary security and transportation for the inmate. The department also may engage the services of the sheriff or any other certified law enforcement officer in order to provide the necessary security and transportation for the inmate. The department, sheriff, or other certified law enforcement officer that provides security and transportation for the inmate may collect the actual cost for security and transportation. The charge may not exceed the actual expense incurred by the department, sheriff, or other law enforcement agency. The charge must be collected in advance from a third party on behalf of the inmate or, if no third party pays, through a deduction from the inmate's trust account.

(D) When applicable, the department shall notify the victim of the crime of which the inmate was convicted, or adjudicated guilty of committing, and notify the relatives of the victim who have applied for notification, as provided in Section 16-3-1530.

HISTORY: 2017 Act No. 49 (S.271), Section 1, eff May 19, 2017.



Section 24-3-310. Declaration of intent.

Since the means now provided for the employment of prison labor is inadequate to furnish a sufficient number of inmates with employment, it is the intent of this article to:

(1) further provide more adequate, regular, and suitable employment for the inmates of this State, consistent with proper penal purposes;

(2) further utilize the labor of inmates for self-maintenance and for reimbursing this State for expenses incurred by reason of their crimes and imprisonment;

(3) effect the requisitioning and disbursement of prison products directly through established state authorities with no possibility of private profits; and

(4) provide prison industry projects designed to place inmates in a realistic working and training environment in which they are able to acquire marketable skills and to make financial payments for restitution to their victims, for support of their families, and for the support of themselves in the institution.

HISTORY: 1962 Code Section 55-341; 1960 (51) 1933; 1987 Act No. 177, Section 1; 2010 Act No. 237, Section 17, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "prison labor" for "convict labor", substituted "inmates" for "convicts" throughout, and in item (3) deleted "therefrom" after "private profits".



Section 24-3-315. Determinations prerequisite to selecting prison industry project.

The Department of Corrections shall ensure that inmates participating in any prison industry program pursuant to the Justice Assistance Act of 1984 is on a voluntary basis. The director must determine prior to using inmate labor in a prison industry project that it will not displace employed workers, that the locality does not have a surplus of available labor for the skills, crafts, or trades that would utilize inmate labor, and that the rates of pay and other conditions of employment are not less than those paid and provided for work of similar nature in the locality in which the work is performed.

HISTORY: 1987 Act No. 177 Section 2; 1993 Act No. 181, Section 409.



Section 24-3-320. Purchase of equipment and materials and employment of personnel for establishment and maintenance of prison industries.

The Department of Corrections may purchase, in the manner provided by law, equipment, raw materials, and supplies and engage the supervisory personnel necessary to establish and maintain for this State at any penal farm or institution now, or hereafter, under control of the department, industries for the utilization of services of inmates in the manufacture or production of such articles or products as may be needed for the construction, operation, maintenance, or use of any office, department, institution, or agency supported in whole or in part by this State and its political subdivisions.

HISTORY: 1962 Code Section 55-342; 1960 (51) 1933; 1993 Act No. 181, Section 410; 2010 Act No. 237, Section 18, eff June 11, 2010.

Effect of Amendment

The 2010 amendment deleted "State" before "Department of Corrections", deleted "the penitentiary or" before "", and made other nonsubstantive changes.



Section 24-3-330. Purchase of products produced by inmate labor by State and political subdivisions.

(A) All offices, departments, institutions, and agencies of this State supported in whole or in part by this State shall purchase, and all political subdivisions of this State may purchase, from the Department of Corrections, articles or products made or produced by inmate labor in this State or another state as provided for by this article. These articles and products must not be purchased by an office, a department, an institution, or an agency from another source, unless excepted from the provisions of this section, as provided by law. All purchases must be made from the Department of Corrections, upon requisition by the proper authority of the office, department, institution, agency, or political subdivision of this State requiring the articles or products.

(B) The Materials Management Office of the Division of General Services shall monitor the cooperation of state offices, departments, institutions, and agencies in the procurement of goods, products, and services from the Division of Prison Industries of the Department of Corrections.

HISTORY: 1962 Code Section 55-343; 1960 (51) 1933; 1981 Act No. 56 Section 1; 1993 Act No. 181, Section 411; 1995 Act No. 7, Part II, Section 55; 2010 Act No. 237, Section 19, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in the first sentence of subsection (A), substituted "inmate labor" for "convict labor".



Section 24-3-340. Circumstances warranting State's purchasing products other than those produced by convict labor.

Notwithstanding the provisions of Sections 24-3-310 to 24-3-330 and 24-3-360 to 24-3-420, no office, department, institution, or agency of this State, which is supported in whole or in part by this State, shall be required to purchase any article or product from the Department of Corrections unless the purchase price of such article or product is no higher than that obtainable from any other producer or supplier.

HISTORY: 1962 Code Section 55-344.01; 1962 (52) 1741; 1993 Act No. 181, Section 412; 2010 Act No. 237, Section 20, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-350. Dry-cleaning facilities.

The State Department of Corrections may install dry-cleaning facilities at any institution under its supervision; provided, however, that these facilities shall be used only for cleaning State-owned uniforms of security personnel employed by the Department.

HISTORY: 1962 Code Section 55-344.1; 1968 (55) 3086.



Section 24-3-360. Annual preparation of catalogues describing articles produced by convict labor.

The State Department of Corrections shall cause to be prepared, annually, at times it may determine, catalogues containing the description of all articles and products manufactured or produced under its supervision pursuant to the provisions of this article. Copies of this catalogue must be sent by it to all offices, departments, institutions, and agencies of this State and made accessible to all political subdivisions of this State referred to in Sections 24-3-310 to 24-3-330. At least thirty days before the beginning of each fiscal year, the proper official of each office, department, institution, or agency, when required by the Department of Corrections, shall report to the department estimates for fiscal year of the kind and amount of articles and products reasonably required for the ensuing year, referring in the estimates to the catalogue issued by the department insofar as articles and products indicated are included in this catalogue. However, nothing in this chapter prohibits a state office, department, institution, or agency or the political subdivisions of this State from contacting and requesting the Department of Corrections to manufacture or produce articles or products similar, but not identical, to articles or products listed in the catalogue.

HISTORY: 1962 Code Section 55-345; 1960 (51) 1933; 1993 Act No. 181, Section 413; 1995 Act No. 7, Part II, Section 56.



Section 24-3-370. Priority of product distribution.

The articles or products manufactured or produced by inmate labor in accordance with the provisions of this article shall be devoted, first, to fulfilling the requirements of the offices, departments, institutions, and agencies of this State which are supported in whole or in part by this State; and, secondly, to supplying the political subdivisions of this State with such articles or products.

HISTORY: 1962 Code Section 55-346; 1960 (51) 1933; 2010 Act No. 237, Section 21, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "inmate labor" for "convict labor".



Section 24-3-380. Prices of products.

The State Department of Corrections shall fix and determine the prices at which all articles or products manufactured or produced shall be furnished, which prices shall be uniform and nondiscriminating to all and shall be as near as the usual market price for such as may be practicable.

HISTORY: 1962 Code Section 55-347; 1960 (51) 1933; 1993 Act No. 181, Section 414.



Section 24-3-390. Rules and regulations.

The State Department of Corrections shall have power and authority to prepare and promulgate rules and regulations which are necessary to give effect to the provisions of this article with respect to matters of administration and procedure respecting it.

HISTORY: 1962 Code Section 55-348; 1960 (51) 1933; 1993 Act No. 181, Section 415.



Section 24-3-400. Prison Industries Account.

All monies collected by the Department of Corrections from the sale or disposition of articles and products manufactured or produced by inmate labor, in accordance with the provisions of this article, must be forthwith deposited with the State Treasurer to be kept and maintained as a special revolving account designated "Prison Industries Account", and the monies so collected and deposited must be used solely for the purchase of manufacturing supplies, equipment, machinery, and buildings used to carry out the purposes of this article, as well as for the payment of the necessary personnel in charge, and to otherwise defray the necessary expenses incident thereto and to discharge any existing obligation to the Sinking Funds and Property Division of the Department of Administration, all of which must be under the direction and subject to the approval of the Director of the Department of Corrections. The Department of Corrections shall contribute an amount of not less than five percent nor more than twenty percent of the gross wages paid to inmate workers participating in any prison industry project established pursuant to the Justice Assistance Act of 1984 (P.L. 98-473) and promptly place these funds on deposit with the State Treasurer for credit to a special account to support victim assistance programs established pursuant to the Victims of Crime Act of 1984 (P.L. 98-473, Title 2, Chapter 14, Section 1404). The Prison Industries Account must never be maintained in excess of the amount necessary to efficiently and properly carry out the intentions of this article. When, in the opinion of the Director of the Department of Corrections, the Prison Industries Account has reached a sum in excess of the requirements of this article, the excess must be used by the Department of Corrections for operating expenses and permanent improvements to the state prison system, subject to the approval of the State Fiscal Accountability Authority, or the Department of Administration, as applicable.

HISTORY: 1962 Code Section 55-349; 1960 (51) 1933; 1961 (52) 539; 1969 (56) 444; 1987 Act No. 177 Section 3; 1993 Act No. 181, Section 416; 2010 Act No. 237, Section 22, eff June 11, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "inmate labor" for "convict labor" and twice deleted "State" before "Department of Corrections".



Section 24-3-410. Sale of prison-made products on open market generally prohibited; penalties.

(A) It is unlawful to sell or offer for sale on the open market of this State articles or products manufactured or produced wholly or in part by inmates in this or another state.

(B) The provisions of this section do not apply to:

(1) articles manufactured or produced by persons on parole, probation, or community supervision;

(2) the production of cattle, hogs, cotton, Turkish tobacco, soybeans, and wheat;

(3) products sold by the Department of Corrections made by inmates in the hobbycraft program;

(4) articles or products sold to nonprofit corporations incorporated under the provisions of Article 1, Chapter 31 of Title 33, or to organizations operating in this State which have been granted an exemption under Section 501(c) of the Internal Revenue Code of 1986;

(5) road and street designation signs sold to private developers;

(6) articles or products made in an adult work activity center established by the Department of Corrections through contracts with private sector businesses which provide work and vocational training opportunities for the physically handicapped, persons with intellectual disability, or aged inmates where the compensation is paid by the private sector business to the inmate on a piece completed basis;

(7) products sold intrastate or interstate produced by inmates of the Department of Corrections employed in a federally certified private sector/prison industries program if the inmate workers participate voluntarily, receive comparable wages, and the work does not displace employed workers. For purposes of this item, "products" does not include goods and Standard Industrial Classification Code 27. The Department of Labor shall develop guidelines to determine if the work displaces employed workers.

(C) A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred nor more than five thousand dollars or imprisoned for not less than three months nor more than one year, or both. Each sale or offer for sale is a separate offense under this section. Proceeds of the sale of agricultural products, when produced by an instrumentality under control of the State Department of Corrections, must be applied as provided in Section 24-1-250.

HISTORY: 1962 Code Section 55-349.1; 1960 (51) 1933; 1961 (52) 471; 1962 (52) 1961; 1963 (53) 506; 1967 (55) 280; 1978 Act No. 556; 1980 Act No. 418; 1981 Act No. 56 Section 2; 1982 Act No. 293, Section 2; 1991 Act No. 19, Section 1; 1993 Act No. 181, Section 417; 1994 Act No. 364, Section 1; 1995 Act No. 83, Section 24.

Code Commissioner's Note

Pursuant to 2011 Act No. 47, Section 14(B), the Code Commissioner substituted "intellectual disability" for "mentally retarded" and "person with intellectual disability" or "persons with intellectual disability" for "mentally retarded".



Section 24-3-420. Violations.

Any person who wilfully violates any of the provisions of this article other than Section 24-3-410 is guilty of a misdemeanor and, upon conviction, shall be confined not less than ten days nor more than one year, or fined not less than ten dollars nor more than five hundred dollars, or both, in the discretion of the court.

HISTORY: 1962 Code Section 55-349.2; 1960 (51) 1933; 2010 Act No. 237, Section 23, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "is guilty" for "shall be guilty" and deleted "in jail" after "shall be confined".



Section 24-3-430. Inmate labor in private industry authorized; requirements and conditions.

(A) The Director of the Department of Corrections may establish a program involving the use of inmate labor by a nonprofit organization or in private industry for the manufacturing and processing of goods, wares, or merchandise or the provision of services or another business or commercial enterprise considered by the director to enhance the general welfare of South Carolina. No violent offender shall be afforded the opportunity to perform labor for nonprofit organizations if such labor is outside the confines of a correctional institution. Inmates participating in such labor shall not benefit in any manner contradictory to existing statutes.

(B) The director may enter into contracts necessary to implement this program. The contractual agreements may include rental or lease agreements for state buildings or portions of them on the grounds of an institution or a facility of the Department of Corrections and provide for reasonable access to and egress from the building to establish and operate a facility.

(C) An inmate may participate in the program established pursuant to this section only on a voluntary basis and only after he has been informed of the conditions of his employment.

(D) No inmate participating in the program may earn less than the prevailing wage for work of similar nature in the private sector.

(E) Inmate participation in the program may not result in the displacement of employed workers in the State of South Carolina and may not impair existing contracts for services.

(F) Nothing contained in this section restores, in whole or in part, the civil rights of an inmate. No inmate compensated for participation in the program is considered an employee of the State.

(G) No inmate who participates in a project designated by the Director of the Bureau of Justice Assistance pursuant to Public Law 90-351 is eligible for unemployment compensation upon termination from the program.

(H) The earnings of an inmate authorized to work at paid employment pursuant to this section must be paid directly to the Department of Corrections and applied as provided under Section 24-3-40.

HISTORY: 1995 Act No. 7, Part II, Section 43; 1998 Act No. 355, Section 1.



Section 24-3-510. Death sentence and notice thereof.

Upon the conviction of any person in this State of a crime the punishment of which is death, the presiding judge shall sentence such convicted person to death according to the provisions of Section 24-3-530 and make such sentence in writing. Such sentence shall be filed with the papers in the case against such convicted person and a certified copy thereof shall be transmitted by the clerk of the court of general sessions in which such sentence is pronounced to the Director of the Department of Corrections not less than ten days prior to the time fixed in the sentence of the court for the execution of it.

HISTORY: 1962 Code Section 55-371; 1952 Code Section 55-371; 1942 Code Section 1988; 1932 Code Section 1988; Cr. C. '22 Section 972; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 418.



Section 24-3-520. Transportation of inmate sentenced to death.

The facility manager who has custody of an inmate for the county in which the inmate is sentenced shall transfer the inmate as soon as practical to the custody of the Department of Corrections at a place designated by its director, unless otherwise directed by the Governor or unless a stay of execution has been caused by appeal or the granting of a new trial or other order of a court of competent jurisdiction.

HISTORY: 1962 Code Section 55-372; 1952 Code Section 55-372; 1942 Code Section 1988; 1932 Code Section 1988; Cr. C. '22 Section 972; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 419; 2010 Act No. 237, Section 24, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-530. Death by electrocution or lethal injection.

(A) A person convicted of a capital crime and having imposed upon him the sentence of death shall suffer the penalty by electrocution or, at the election of the person, lethal injection under the direction of the Director of the Department of Corrections. The election for death by electrocution or lethal injection must be made in writing fourteen days before the execution date or it is waived. If the person waives the right of election, then the penalty must be administered by lethal injection.

(B) A person convicted of a capital crime and sentenced to death by electrocution prior to the effective date of this section must be administered death by electrocution unless the person elects death by lethal injection in writing fourteen days before the execution date.

(C) If execution by lethal injection under this section is held to be unconstitutional by an appellate court of competent jurisdiction, then the manner of inflicting a death sentence must be by electrocution.

HISTORY: 1962 Code Section 55-373; 1952 Code Section 55-373; 1942 Code Section 1986; 1932 Code Section 1986; Cr. C. '22 Section 970; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 420; 1995 Act No. 83, Section 25; 1995 Act No. 108, Section 1.



Section 24-3-540. Death chamber; expenses incurred in transporting criminal to place of execution.

The Department of Corrections shall provide a death chamber and all necessary appliances for inflicting this penalty and pay the costs thereof out of any funds in its hands. The expense of transporting an inmate to the state prison system must be borne by the county in which the offense was committed.

HISTORY: 1962 Code Section 55-374; 1952 Code Section 55-374; 1942 Code Section 1987; 1932 Code Section 1987; Cr. C. '22 Section 971; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 421; 2010 Act No. 237, Section 25, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-550. Witnesses at execution.

(A) To carry out an execution properly, the executioner and necessary staff must be present at the execution. In addition, the following persons may be present:

(1) three representatives, approved by the director, of the family of a victim of the crime for which a death penalty was imposed, provided that, if there is more than one victim, the director may reduce the number of family representatives to one representative for each victim's family; provided further, that, if there are more than two victims, the director may restrict the total number of victims' representatives present in accordance with the space limitations of the Capital Punishment Facility;

(2) the solicitor, or an assistant solicitor or former solicitor designated by the solicitor, for the county where the offense occurred;

(3) a group of not more than three representatives of the South Carolina media, one of whom must represent the dominant wire service, one of whom must represent the print media, and one of whom must represent the electronic news media;

(4) the chief law enforcement officer, or an officer designated by the chief, from the law enforcement agency that had original jurisdiction in the case; and

(5) the counsel for the inmate and a religious leader. However, the inmate may substitute one person from his immediate family for either his counsel or a religious leader, or two persons from his immediate family for both his counsel and a religious leader. For purposes of this item, "immediate family" means those persons eighteen years of age or older who are related to the inmate by blood, adoption, or marriage within the second degree of consanguinity.

(B) Other than those persons specified in subsection (A), no person is authorized to witness an execution.

(C) The department shall establish internal policies to govern the selection of media representatives.

(D) Witnesses authorized or approved pursuant to this section shall not possess telephonic equipment, cameras, or recording devices in the Capital Punishment Facility during an execution.

(E) For security purposes, the director may exclude any person who is authorized or approved pursuant to this section from the Capital Punishment Facility.

HISTORY: 1962 Code Section 55-375; 1952 Code Section 55-375; 1942 Code Section 1989; 1932 Code Section 1989; Cr. C. '22 Section 973; 1912 (27) 702; 1967 (55) 281; 1990 Act No. 477, Section 1; 1993 Act No. 181, Section 422; 1997 Act No. 124, Section 1; 2000 Act No. 247, Section 1; 2004 Act No. 263, Section 12; 2010 Act No. 237, Section 26, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in subsection (A)(5), substituted "inmate" for "convict" in three instances.



Section 24-3-560. Certification of execution.

The executioner and the attending physician shall certify the fact of such execution to the clerk of the court of general sessions in which the sentence was pronounced. The certificate shall be filed by the clerk with the papers in the case.

HISTORY: 1962 Code Section 55-376; 1952 Code Section 55-376; 1942 Code Section 1990; 1932 Code Section 1990; Cr. C. '22 Section 974; 1912 (27) 702; 2010 Act No. 237, Section 27, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-570. Disposition of body.

The body of the person executed must be delivered to his relatives. If no claim is made by relatives for the body, it must be disposed of in the same manner as bodies of inmates who die in the state prison system. If the nearest relatives of a person executed desire that the body be transported to the person's former home, the expenses for this transportation must be paid by the state prison system.

HISTORY: 1962 Code Section 55-377; 1952 Code Section 55-377; 1942 Code Section 1991; 1932 Code Section 1991; Cr. C. '22 Section 975; 1912 (27) 702; 2010 Act No. 237, Section 28, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-580. Disclosure of identity of execution team member prohibited; exception; civil cause of action; damages.

A person may not knowingly disclose the identity of a current or former member of an execution team or disclose a record that would identify a person as being a current or former member of an execution team. However, this information may be disclosed only upon a court order under seal for the proper adjudication of pending litigation. Any person whose identity is disclosed in violation of this section shall have a civil cause of action against the person who is in violation of this section and may recover actual damages and, upon a showing of a wilful violation of this section, punitive damages.

HISTORY: 2010 Act No. 203, Section 1, eff June 7, 2010.



Section 24-3-590. Prohibition of denial of license to execution team member.

No licensing agency, board, commission, or association may file, attempt to file, initiate a proceeding, or take any action to revoke, suspend, or deny a license to any person solely because that person participated in the execution of a sentence of death on a person convicted of a capital crime as authorized by law or the director.

HISTORY: 2010 Act No. 203, Section 2, eff June 7, 2010.



Section 24-3-710. Conduct in state prison system.

The director may investigate any misconduct occurring in the state prison system, provide suitable punishment and execute it, and take all precautionary measures as in his judgment will make for the safe conduct and welfare of the institutions. The director may suppress any disorders, riots, or insurrections that may take place in the prison system and prescribe rules and promulgate regulations which in his judgment are reasonably necessary to avoid any occurrence. This same authority applies to the official in charge of a county, municipal, or regional jail, detention facility, or other local facility that houses individuals awaiting trial, serving sentence, or awaiting transfer to another facility, or both.

HISTORY: 1962 Code Section 55-351; 1952 Code Section 55-351; 1942 Code Section 1962; 1939 (41) 107; 1993 Act No. 181, Section 423; 2010 Act No. 237, Section 29, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-720. Enlisting aid of citizens to suppress prisoner riot, disorder or insurrection.

In order to suppress any disorders, riots, or insurrection among the prisoners, the Director of the Department of Corrections may require the aid and assistance of any of the citizens of the State.

HISTORY: 1962 Code Section 55-352; 1952 Code Section 55-352; 1942 Code Section 1972; 1932 Code Section 1965; Cr. C. '22 Section 949; Cr. C. '12 Section 953; Cr. C. '02 Section 667; G. S. 2716; R. S. 552; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 424; 2010 Act No. 237, Section 30, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-730. Neglecting or refusing aid; fine.

If any person, when so required by the Director of the Department of Corrections, shall neglect or refuse to give such aid and assistance, he shall pay a fine not exceeding fifty dollars.

HISTORY: 1962 Code Section 55-353; 1952 Code Section 55-353; 1942 Code Section 1973; 1932 Code Section 1966; Cr. C. '22 Section 950; Cr. C. '12 Section 954; Cr. C. '02 Section 668; G. S. 2717; R. S. 553; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 425.



Section 24-3-740. Compensation for assistance.

Any person so aiding and assisting the Director of the Department of Corrections shall receive a reasonable compensation, to be paid by the department, and allowed him on the settlement of his account.

HISTORY: 1962 Code Section 55-354; 1952 Code Section 55-354; 1942 Code Section 1974; 1932 Code Section 1967; Cr. C. '22 Section 951; Cr. C. '12 Section 955; Cr. C. '02 Section 669; G. S. 2718; R. S. 554; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 426; 2010 Act No. 237, Section 31, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-750. Immunity.

If, in suppressing a disorder, riot, or insurrection, a person who is acting, aiding, or assisting in committing the same is wounded or killed, the Director of the Department of Corrections, the keeper or a person aiding or assisting him must be held as justified and guiltless.

HISTORY: 1962 Code Section 55-355; 1952 Code Section 55-355; 1942 Code Section 1975; 1932 Code Section 1968; Cr. C. '22 Section 952; Cr. C. '12 Section 956; Cr. C. '02 Section 670; G. S. 2719; R. S. 555; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 427; 2010 Act No. 237, Section 32, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-760. Powers of keeper in regard to disorders in absence of Director.

In the absence of the Director of the Department of Corrections, the keeper has the same power in suppressing disorders, riots, and insurrections and in requiring aid and assistance in so doing that is given to the director.

HISTORY: 1962 Code Section 55-356; 1952 Code Section 55-356; 1942 Code Section 1976; 1932 Code Section 1969; Cr. C. '22 Section 953; Cr. C. '12 Section 957; Cr. C. '02 Section 671; G. S. 2720; R. S. 556; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 428; 2010 Act No. 237, Section 33, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-910. Penitentiary employee aiding in escape; penalty.

It is unlawful for a person employed in keeping, taking care of, or guarding a correctional facility or its prisoners to contrive, procure, connive at, or otherwise voluntarily suffer or permit the escape of a prisoner.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years.

HISTORY: 1962 Code Section 55-357; 1952 Code Section 55-357; 1942 Code Section 1977; 1932 Code Section 1975; Cr. C. '22 Section 959; Cr. C. '12 Section 963; Cr. C. '02 Section 676; G. S. 2725; R. S. 561; 1868 (14) 95; 1993 Act No. 184, Section 200.



Section 24-3-920. Rewards for capture of escaped inmates.

The Director of the Department of Corrections may award up to two thousand dollars for information leading to the capture of each escaped inmate. Funds to support such awards shall be generated from monies or things of value used as money found in the unlawful possession of a prisoner and confiscated as contraband by the Department of Corrections.

HISTORY: 1962 Code Section 55-358; 1952 Code Section 55-358; 1942 Code Section 1981; 1932 Code Section 1979; Cr. C. '22 Section 963; Cr. C. '12 Section 976; Cr. C. '02 Section 689; G. S. 2734; R. S. 570; 1881 (17) 952; 1960 (51) 1917; 1979 Act No. 132, Section 3; 1993 Act No. 181, Section 429; 2008 Act No. 353, Section 2, Pt 14B, eff July 1, 2009; 2010 Act No. 237, Section 34, eff June 11, 2010.

Effect of Amendment

The 2008 amendment in the first sentence substituted "may award up to two thousand dollars for information leading to" for "shall offer a reward of one hundred dollars for"; and added the second sentence relating to the source of the reward funds.

The 2010 amendment substituted "escaped inmate" for "escaped convict".



Section 24-3-930. Guards, keepers and other employees exempt from jury, military or street duty.

All guards, keepers, officers, and other employees who are employed at the state prison system are exempted from serving on juries and from military or street duty.

HISTORY: 1962 Code Section 55-381; 1952 Code Section 55-307; 1942 Code Section 1979; 1932 Code Section 1977; Cr. C. '22 Section 961; Cr. C. '12 Section 965; Cr. C. '02 Section 679; G. S. 2728; R. S. 564; 1872 (15) 232; 2010 Act No. 237, Section 35, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-940. Gambling prohibited.

Gambling is not permitted at a prison, farm, or camp where inmates are kept or worked. An officer or employee engaging in, or knowingly permitting, gambling at a prison, farm, or camp must be dismissed immediately.

HISTORY: 1962 Code Section 55-382; 1960 (51) 1917; 2010 Act No. 237, Section 36, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-950. Contraband.

It shall be unlawful for any person to furnish or attempt to furnish any prisoner under the jurisdiction of the Department of Corrections with any matter declared by the director to be contraband. It shall also be unlawful for any prisoner under the jurisdiction of the Department of Corrections to possess any matter declared to be contraband. Matters considered contraband within the meaning of this section shall be those which are determined to be such by the director and published by him in a conspicuous place available to visitors and inmates at each correctional institution. Any person violating the provisions of this section shall be deemed guilty of a felony and, upon conviction, shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not less than one year nor more than ten years, or both.

HISTORY: 1962 Code Section 55-383; 1960 (51) 1917; 1972 (57) 2514; 1993 Act No. 181, Section 430.



Section 24-3-951. Possession or use of United States currency by prisoners prohibited; exceptions; system of credits.

Effective July 1, 1995, notwithstanding Section 24-3-956 and any other provision of law, United States currency or money, as it relates to use within the state prison system, is declared contraband and must not be utilized as a medium of exchange for barter or financial transaction between prisoners or prison officials and prisoners within the state prison system, except prisoners on work release or in other community based programs. Inmates must not possess United States currency. All financial disbursements to prisoners or mediums of exchange between prisoners and between the prison system and prisoners shall be transacted with a system of credits.

HISTORY: 1995 Act No. 7, Part I, Section 37; 2010 Act No. 237, Section 37, eff June 11, 2010.

Effect of Amendment

The 2010 amendment made nonsubstantive changes.



Section 24-3-960. Moneys in unlawful possession of prisoners as contraband; use in welfare fund.

Monies or tokens or things of like nature used as money found in the unlawful possession of a prisoner confined in a penal institution under control of the Department of Corrections is contraband, and monies or tokens or things of like nature used as money seized must be deposited in a fund maintained by the department and is the property of the fund. This fund must be used to aid drug interdiction efforts undertaken by the department.

HISTORY: 1962 Code Section 55-384; 1963 (53) 505; 1993 Act No. 181, Section 431; 1997 Act No. 155, Part II, Section 47A.



Section 24-3-965. Certain offenses relating to contraband to be tried in magistrate's court.

Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, 24-3-950, and 24-7-155, the offenses of furnishing contraband, other than weapons or illegal drugs, to an inmate under the jurisdiction of the Department of Corrections or to an inmate in a county jail, municipal jail, regional detention facility, prison camp, work camp, or overnight lockup facility, and the possession of contraband, other than weapons or illegal drugs, by an inmate under the jurisdiction of the Department of Corrections or by an inmate in a county jail, municipal jail, regional detention facility, prison camp, work camp, or overnight lockup facility must be tried exclusively in magistrates court. Matters considered contraband within the meaning of this section are those which are designated as contraband by the Director of the Department of Corrections or by the local facility manager.

HISTORY: 2000 Act No. 376, Section 3; 2010 Act No. 237, Section 38, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-3-970. Use of a social networking site by an inmate to contact a victim; penalty.

It is unlawful for an inmate, or a person acting on behalf of or enabling an inmate, to utilize any Internet-based social networking website for purposes of harassing, intimidating, or otherwise contacting a crime victim. An inmate or person acting on behalf of an inmate utilizing an Internet-based social networking website for purposes described herein is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars, or imprisoned not more than thirty days, or both.

The provisions of this section apply only to inmates incarcerated in a State Department of Corrections facility.

HISTORY: 2012 Act No. 234, Section 1, eff June 18, 2012.






CHAPTER 5 - JAILS AND JAILERS

Section 24-5-10. Sheriff as custodian of jail; sheriff's liability for appointed jailer; receiving prisoners.

The sheriff shall have custody of the jail in his county and, if he appoint a jailer to keep it, the sheriff shall be liable for such jailer and the sheriff or jailer shall receive and safely keep in prison any person delivered or committed to either of them, according to law.

HISTORY: 1962 Code Section 55-401; 1952 Code Section 55-401; 1942 Code Section 1938; 1932 Code Section 1938; Cr. C. '22 Section 921; Cr. C. '12 Section 923; Cr. C. '02 Section 638; G. S. 2690; R. S. 525; 1837 (10) 48; 1934 (38) 1219; 1940 (41) 1666.



Section 24-5-12. Devolving certain duties concerning jails on governing body of county.

Notwithstanding the provisions of Section 24-5-10 or any other provision of law, the sheriff of any county may, upon approval of the governing body of the county, devolve all of his powers and duties relating to the custody of the county jail and the appointment of a facility manager on the governing body of the county; provided, a sheriff who has been defeated in a primary or general election may not devolve said duties on the governing body of the county. Once a sheriff has devolved these powers and duties to the governing body, custody of the jail shall remain with the governing body unless, by mutual agreement and approval of the sheriff, the governing body devolves its powers and duties relating to the custody of the county jail to the sheriff.

HISTORY: 1978 Act No. 584; 2010 Act No. 237, Section 39, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence substituted "facility manager" for "jailer", and added the last sentence relating to once a sheriff has devolved powers and duties.



Section 24-5-20. Appointment of facility managers.

Except as otherwise provided, every sheriff in this State who has control of a jail shall appoint a qualified person as facility manager. This person shall have the control and custody of the jail under the supervision of the sheriff. However, should the sheriff not have control of the jail, then this appointment falls to the chief administrative officer of the county in whose jurisdiction the jail lies.

HISTORY: 1962 Code Section 55-402; 1952 Code Section 55-402; 1942 Code Section 1940; 1932 Code Section 1940; Cr. C. '22 Section 923; Cr. C. '12 Section 925; Cr. C. '02 Section 639; G. S. 2691; R. S. 526; 1812 (5) 672; 1839 (11) 48; 2010 Act No. 237, Section 40, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-30. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-5-30 was entitled "Appointment of jailer" and was derived from 1962 Code Section 55-403; 1952 Code Section 55-403; 1942 Code Section 1941; 1932 Code Section 1941; Cr. C. '22 Section 924; Cr. C. '12 Section 926; Cr. C. '02 Section 640; G. S. 2692; R. S. 527; 1812 (5) 672; 1839 (11) 48.



Section 24-5-50. Keeping prisoners committed by coroner.

All sheriffs or governing bodies that have custody of the jail and their respective facility managers are required to receive and keep securely all persons committed by the coroner as required by law.

HISTORY: 1962 Code Section 55-412; 1952 Code Section 55-412; 1942 Code Section 1945; 1932 Code Section 1945; Cr. C. '22 Section 927; Cr. C. '12 Section 929; Cr. C. '02 Section 643; G. S. 2695; R. S. 530; 1839 (11) 76; 2010 Act No. 237, Section 41, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-60. Keeping prisoners committed by United States.

The sheriffs or governing bodies of the respective counties of this State shall keep in safe custody all such prisoners as may be committed to them under the authority of the United States until such prisoners are discharged by due course of law of the United States, under the like penalties as in case of prisoners committed under the authority of this State and upon the terms of the resolution of the Congress of the United States at its session begun and held on March 4, 1789. The sheriff or governing body may charge a fee for such prisoners pursuant to the terms and conditions set forth in Section 23-19-20.

HISTORY: 1962 Code Section 55-414; 1952 Code Section 55-414; 1942 Code Section 1942; 1932 Code Section 1942; Cr. C. '22 Section 925; Cr. C. '12 Section 927; Cr. C. '02 Section 641; G. S. 2693; R. S. 528; 1790 (7) 257; 1800 (5) 379; 1839 (11) 47; 2010 Act No. 237, Section 42, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "governing bodies of the respective counties" for "jailers in the several counties" and "held on March 2, 1789" for "holders on March 4, 1789", and added the last sentence relating to a fee.



Section 24-5-70. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-5-70 was entitled "Use of United States prisoners on public works" and was derived from 1962 Code Section 55-415; 1952 Code Section 55-415; 1942 Code Section 1943; 1932 Code Section 1943; 1924 (33) 938.



Section 24-5-80. Governing body to furnish certain items and services to all persons confined in jail.

The governing body of each county in this State shall furnish, at all times, sufficient food, water, clothing, personal hygiene products, bedding, blankets, cleaning supplies, and shelter from extreme heat or cold or rain for all persons confined in a jail and access to medical care.

HISTORY: 1962 Code Section 55-417; 1952 Code Section 55-417; 1942 Code Section 1954; 1932 Code Section 1954; Cr. C. '22 Section 936; Cr. C. '12 Section 938; Cr. C. '02 Section 652; G. S. 2704; R. S. 539; 1842 (11) 226; 1861 (12) 908; 1869 (14) 274; 2010 Act No. 237, Section 43, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-90. Discrimination in treatment of prisoners.

It is unlawful to discriminate in the treatment of prisoners placed in the custody of the sheriff or local governing body.

A violation of this section is a misdemeanor and, upon conviction, the person convicted must be fined not less than twenty-five dollars and imprisoned for not more than one year.

HISTORY: 1962 Code Section 55-419; 1952 Code Section 55-419; 1942 Code Section 1950; 1932 Code Section 1950; Cr. C. '22 Section 932; Cr. C. '12 Section 934; Cr. C. '02 Section 648; G. S. 2700; R. S. 535; 1868 (14) 107; 2010 Act No. 237, Section 44, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-100. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-5-100 was entitled "Impressing sufficient guard to secure prisoner accused of capital offense" and was derived from 1962 Code Section 55-421; 1952 Code Section 55-421; 1942 Code Section 1952; 1932 Code Section 1952; Cr. C. '22 Section 934; Cr. C. '12 Section 936; Cr. C. '02 Section 650; G. S. 2702; R. S. 537; 1839 (11) 52.



Section 24-5-110. Return to court of names of prisoners.

A facility manager shall make a return to the court of general sessions of his county on the first day of the term of the name of every prisoner and the time and cause of his confinement, whether civil or criminal. The use of electronic records satisfies this requirement.

HISTORY: 1962 Code Section 55-422; 1952 Code Section 55-422; 1942 Code Section 1948; 1932 Code Section 1948; Cr. C. '22 Section 930; Cr. C. '12 Section 932; Cr. C. '02 Section 646; G. S. 2698; R. S. 533; 3 H. 7, c. 3; 1712 (2) 453; 1839 (11) 52; 2010 Act No. 237, Section 45, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence substituted "A facility manager" for "Every Sheriff" and "the court" for "every court", and added the second sentence relating to electronic records.



Section 24-5-120. Facility manager's annual report on condition of jail.

A facility manager annually shall report to the governing body of his county the actual condition of the jail, the repairs which may be wanted, and their probable cost.

HISTORY: 1962 Code Section 55-423; 1952 Code Section 55-423; 1942 Code Section 1953; 1932 Code Section 1953; Cr. C. '22 Section 935; Cr. C. '12 Section 937; Cr. C. '02 Section 651; G. S. 2703; R. S. 538; 1839 (11) 48; 2010 Act No. 237, Section 46, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-130. Leaving jails unattended.

It shall be unlawful for any person charged with the custody of any jail or other place of criminal incarceration to allow such premises at any time when occupied to be unattended by a duly authorized person who shall have access to and be in reasonable communication with the persons therein.

Any person convicted of violating the provisions of this section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, in the discretion of the court.

HISTORY: 1962 Code Section 55-424; 1962 (52) 1732.



Section 24-5-140 to 24-5-160. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-5-140 was entitled "Houses of correction for female convicts" and was derived from 1962 Code Section 55-425; 1952 Code Section 55-425; 1942 Code Sections 1959, 3851; 1932 Code Sections 1959, 3851; Civ. C. '22 Section 1093; Cr. C. '22 Section 941; Civ. C. '12 Section 972; Cr. C. '12 Section 967; 1911 (27) 146, 147.

Former Section 24-5-150 was entitled "Prisons within industrial communities" and was derived from 1962 Code Section 55-426; 1952 Code Section 55-426; 1942 Code Section 1939; 1932 Code Section 1939; Cr. C. '22 Section 922; Cr. C. '12 Section 924; 1910 (26) 765.

Former Section 24-5-160 was entitled "Confinement of persons in industrial community prison" and was derived from 1962 Code Section 55-427; 1952 Code Section 55-427; 1942 Code Section 1939; 1932 Code Section 1939; Cr. C. '22 Section 922; Cr. C. '12 Section 924; 1910 (26) 765.



Section 24-5-170. Removal of prisoners in case of destruction of jail.

When a person is apprehended or in confinement according to law in a county in this State where the jail may be destroyed or rendered uninhabitable by fire or other accident, he must be committed to the jail nearest to the one destroyed for safekeeping. However, the jail must have sufficient bed space. If the jail does not have sufficient bed space, then the official in charge of the jail that was destroyed, or rendered uninhabitable shall contact the facility managers of the jails in the nearest proximity and utilize any available resources to receive and keep the prisoners in custody. The facility managers of this State may enter into mutual aid agreements to assist each other in the event of an emergency or as other needs arise. If sufficient resources are not available within the several counties, then the official in charge of the jail that was destroyed or rendered uninhabitable may request the assistance of the South Carolina Department of Corrections and its resources until the emergency has passed.

HISTORY: 1962 Code Section 55-428; 1952 Code Section 55-428; 1942 Code Section 1951; 1932 Code Section 1951; Cr. C. '22 Section 933; Cr. C. '12 Section 935; Cr. C. '02 Section 649; G. S. 2701; R. S. 536; 1812 (5) 672; 1839 (11) 47; 2010 Act No. 237, Section 47, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-5-200. Short title.

This article may be cited as the "Local Detention Facility Mutual Aid and Assistance Act".

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



Section 24-5-210. Mutual aid and assistance agreements between local detention facilities authorized.

(A) For purposes of this article, "local detention facility" means a municipal, county, or multijurisdictional jail, prison camp, or overnight lockup used for the detention of persons charged with or convicted of a felony, misdemeanor, local ordinance, or violation of a court order.

(B) There is a need for the safe and secure housing of inmates, and there may be situations where inmates need to be temporarily housed in other local detention facilities in order to maintain the public peace, safety, and welfare. Therefore, local detention facilities of this State are authorized to enter into mutual aid and assistance agreements with other local detention facilities as may be necessary.

(C) The facility manager, with the approval and consent of the local governing body, may provide this assistance while acting in accordance with the policies, ordinances, and procedures set forth by the governing body of the providing local detention facility. If sufficient resources are not available within the several counties, officials responsible for the requesting local detention facility may seek assistance of the South Carolina Department of Corrections and its resources until the emergency has passed.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



Section 24-5-220. Mutual aid and assistance agreements.

(A) Mutual aid and assistance agreements may include, but are not limited to, the following:

(1) statement of the services to be provided;

(2) arrangements for the use of equipment and facilities;

(3) records to be maintained on behalf of the receiving local detention facility;

(4) authority of the providing facility manager to maintain control over the receiving local detention facility's inmates or other personnel;

(5) terms of financial agreements between the parties;

(6) duration, modification, and termination of the agreement; and

(7) legal contingencies for any lawsuits or the payment of damages that arise from the provided services.

(B) Nothing in this article requires a local detention facility to have a written mutual aid and assistance agreement, nor does it preclude mutual aid to take place absent a written agreement in the case of an emergency.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



Section 24-5-230. Construction of article.

(A) The provisions of this article shall not conflict with any existing mutual aid and assistance agreements or contracts between local detention facilities.

(B) Nothing in this article may be construed to alter, amend, or affect any rights, duties, or responsibilities of law enforcement authorities established by the Constitution or laws of this State, or by ordinance of local governing bodies, except as expressly provided for in this chapter.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



Section 24-5-300. Definitions.

For the purposes of this article:

(1) "Reserve detention officer" means a person assigned part-time detention officer duties without being regularly assigned to full-time detention officer duties and who serves in that capacity without compensation.

(2) "Director" means the detention director, jail administrator, or other manager employed for the operation of a county, municipal, or multijurisdictional local detention facility.

(3) "Responsible authority" means the sheriff, county administrator, mayor, city manager, or other appropriate official who has legal responsibility for the management of a local detention facility within a particular jurisdiction.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 48, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in the definition of "Reserve detention officer" deleted "jailer or" before "detention officer" in two instances.



Section 24-5-310. Appointment of reserve detention officers; criminal and background inquiry; oath, bond, and training requirement.

The director, in his discretion, may appoint the number of reserve detention officers approved by the responsible authority, but not exceeding the number of regular full-time detention officers funded and employed at the facility, if participation in the reserve detention officer program has been approved by the governing body having jurisdiction over the detention facility. The number of full-time detention officers must not be decreased because of the institution or expansion of a reserve force. Each period of time a reserve serves must be determined and specified by the director in writing. The powers and duties of a reserve are subject to the provisions of this article and must be prescribed by the director and approved by the responsible authority.

A reserve is subject to removal by the director at any time. A criminal history inquiry and other appropriate background inquiry must be conducted on an applicant before his selection as a reserve.

Before assuming his duties, a reserve must:

(1) take the oath of office required by law;

(2) be bonded in an amount determined by the governing body of the county, municipality, or other political entity and which must be not less than one thousand five hundred dollars; and

(3) successfully complete the course of training required by this article.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 49, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in the first and second sentences deleted "jailers or" before "detention officer".



Section 24-5-320. Pre-service training; comprehensive test.

No reserve shall assume a detention officer function until he has completed successfully a jail preservice training program approved by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23 and passed a comprehensive test prepared by the South Carolina Criminal Justice Academy and administered by the director of the local detention facility. Within one year of appointment, a reserve must successfully complete a jail operations training program promulgated by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23 in order to be eligible for continuation as a reserve. A reserve who serves more than one year must complete the same annual in-service training requirements as regular full-time detention officers. All training which is provided locally or regionally is subject to review by the South Carolina Law Enforcement Training Council and approval of the South Carolina Criminal Justice Academy.

HISTORY: 1995 Act No. 62, Section 1; 2008 Act No. 335, Section 9, eff June 16, 2008; 2010 Act No. 237, Section 50, eff June 11, 2010.

Effect of Amendment

The 2008 amendment substituted "South Carolina Criminal Justice Academy" for "Department of Public Safety" and "Chapter 23" for "Article 9, Chapter 6" throughout and in the fourth sentence deleted "Advisory" preceding "Council".

The 2010 amendment deleted "jailer or" and "jailers or" before "detention officer" and "detention officers" in the first and third sentences respectively.



Section 24-5-330. Physical competence and capability.

Before final acceptance as a reserve, a candidate, at his own expense or through the offices of the doctor of his political entity, shall submit to the director a summary of the results of a current physical examination for the satisfaction of the director concerning physical competence and capability. Other minimum selection standards recognized by law as applicable to full-time detention officers also shall apply to reserves.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 51, eff June 11, 2010.

Effect of Amendment

The 2010 amendment deleted "jailer or" before "detention officer in the last sentence.



Section 24-5-340. Additional requirements.

Additional requirements beyond those set out in this article may be imposed by the local political entity through the responsible authority.

Upon request by the director and assurance by the director that minimum requirements have been met, identification cards registering a reserve's status may be issued by the South Carolina Law Enforcement Training Council.

HISTORY: 1995 Act No. 62, Section 1; 2014 Act No. 225 (H.3958), Section 3, eff June 2, 2014.

Effect of Amendment

2014 Act No. 225, Section 3, substituted "South Carolina Law Enforcement Training Council" for "Department of Public Safety".



Section 24-5-350. Duties of reserve detention officer; supervision.

A reserve shall serve and function as detention officer only on specific orders and directions of the director. To maintain status, a reserve shall perform a minimum logged service time of ten hours a month or thirty hours a quarter.

No reserve detention officer shall perform any jailer or detention officer duties except under the direct supervision of a full-time detention officer. A reserve shall not assume full-time duties of detention officers without complying with the requirements for full-time detention officers.

A department utilizing reserves shall have at least one full-time officer as a coordinator-supervisor who must be responsible directly to the director.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 52, eff June 11, 2010.

Effect of Amendment

The 2010 amendment deleted "jailer or" and "jailers or" before "detention officer" and "detention officers" in four instances.



Section 24-5-360. Additional training to become full-time jailer or detention officer.

A reserve who has been in active status for at least two years and desires to become a full-time detention officer, upon application of his director to the South Carolina Criminal Justice Academy and upon completion of other existing requirements, may be accepted at the South Carolina Criminal Justice Academy for additional hours of training required by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23.

HISTORY: 1995 Act No. 62, Section 1; 2008 Act No. 335, Section 10, eff June 16, 2008; 2010 Act No. 237, Section 53, eff June 11, 2010.

Effect of Amendment

The 2008 amendment substituted "South Carolina Criminal Justice Academy" for "Department of Public Safety" and "Chapter 23" for "Article 9, Chapter 6" throughout.

The 2010 amendment deleted "jailer or" before "detention officer".



Section 24-5-370. Reserve identification card for former full-time detention officers.

A currently certified full-time detention officer who leaves his position under honorable conditions within twelve months, at the request of his director and with the concurrence of the South Carolina Criminal Justice Academy, may be issued a registration card identifying him as a member of the reserve if the use of reserve detention officers has been approved by the responsible authority. The officer is not required to undergo the preliminary training for reserves but is required to have a current physical exam and to continue the same annual in-service training requirements as regular full-time detention officers.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 54, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, deleted "jailer or" before "detention officer", substituted "South Carolina Criminal Justice Academy," for "Department of Public Safety,"; and in the second sentence, deleted "Jailers or" before "detention officers".



Section 24-5-380. Uniforms and equipment; handguns.

The uniforms and equipment issued by the political entity shall remain the property of the entity but, in the discretion of the director, may be entrusted to the care and control of the reserve. A reserve shall wear a uniform which will identify him as a detention officer. Handguns, if issued, must be of a caliber approved by the responsible authority.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 55, eff June 11, 2010.

Effect of Amendment

The 2010 amendment deleted "jailer or" before "detention officer" in the second sentence.



Section 24-5-390. Workers' Compensation benefits.

Workers' compensation benefits may be provided for reserves by the governing body in the same manner that benefits are provided for full-time detention officers.

For purposes of compensation or benefits arising from duty-related injury or death, reserves must be considered employees of the political entities for which they were appointed and must be included with regular duty detention officers in the assigned responsibility for prevention, suppression, and control of crime.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 56, eff June 11, 2010.

Effect of Amendment

The 2010 amendment inserted "that" before "benefits are provided" in the first sentence, and deleted "jailers or" before "detention officers" in two instances.






CHAPTER 7 - COUNTY AND MUNICIPAL CHAIN GANGS

Section 24-7-60. Care of persons on public work detail; expenses.

The governing body of the county shall feed and provide suitable and sufficient employee supervision for the safekeeping of all persons who have received a sentence to public work detail. It also shall provide all necessary equipment and machinery for performing the work required of inmates, all costs and expenses of which must be paid out of the county general fund in the same manner as other charges against the fund are paid.

HISTORY: 1962 Code Section 55-468; 1952 Code Section 55-468; 1942 Code Section 3836; 1932 Code Section 3836; Civ. C. '22 Section 1079; Civ. C. '12 Section 958; Civ. C. '02 Section 774; 1893 (21) 486; 2010 Act No. 237, Section 57, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-7-70, 24-7-80. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-7-70 was entitled "Cost of dieting county prisoners" and was derived from 1962 Code Section 55-470; 1952 Code Section 55-470; 1942 Code Section 3844; 1932 Code Section 3844; Civ. C. '22 Section 1086; Civ. C. '12 Section 965; Civ. C. '02 Section 781; R. S. 2561; 1896 (22) 226.

Former Section 24-7-80 was entitled "Clothing of county prisoners" and was derived from 1962 Code Section 55-472; 1952 Code Section 55-472; 1942 Code Section 3845; 1932 Code Section 3845; Civ. C. '22 Section 1087; Civ. C. '12 Section 966; Civ. C. '02 Section 782; 1896 (22) 226; 1899 (23) 12.



Section 24-7-110. Medical services for inmates.

The governing body of each county shall provide access to institutional medical personnel whenever necessary to render medical aid to sick inmates whether awaiting trial or serving a sentence and to preserve the health of the inmate in the county jail, detention facility, prison camp, or other local facility used for the detention of inmates. The fees and expenses of such medical services, as well as for medicines prescribed, shall be paid out of any available funds. This section does not affect the requirements of Section 24-13-80 or other existing federal, state, county, or municipal requirements that provide for the medical care of inmates.

HISTORY: 1962 Code Section 55-480; 1952 Code Section 55-480; 1942 Code Section 3847; 1932 Code Section 3847; Civ. C. '22 Section 1089; Civ. C. '12 Section 968; Civ. C. '02 Section 784; R. S. 666; 1896 (22) 485; 1932 (37) 1238; 2010 Act No. 237, Section 58, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-7-120. Maintenance of municipal inmates.

The municipal authority of any city or town which utilizes inmate labor shall feed and provide suitable and sufficient employee supervision for the safekeeping of all persons who have received a sentence to public work detail. It shall likewise provide all necessary equipment and machinery for performing the work required of the inmates, all costs and expenses of which must be paid out of the municipal general fund in the same manner as other charges against these funds are paid.

A municipality may operate its own jail for the purpose of detaining those persons charged with a criminal offense pending release on bond or trial and for the purpose of detaining those individuals who have been tried and convicted of a criminal offense in the municipal court. The governing body of the municipality must provide suitable and sufficient employee supervision and equipment to safely keep all persons charged or detained and must pay all costs and expenses. Where the municipality elects not to operate its own jail, then the municipality may enter into an agreement with other municipalities, preferably in the county of jurisdiction, to operate a joint facility to hold these individuals.

The municipality also may elect, in the alternative, to enter into an agreement with the county governing body in which the municipality is located. The agreement may require the municipality to pay a fee to offset the costs of detaining the offenders to include, but not be limited to, medical care and treatment of the offenders, all lodging and meal expenses, all transportation and security for court appearances, medical appointments, other transportation as may be necessary, and other miscellaneous expenses as may be mutually agreed upon. Those persons so detained must be in the custody of the county official who has custody of the jail or of the prison camp, as appropriate.

Municipal inmates sentenced to the county jail or prison camp, pursuant to an agreement, must remain in the custody of the county jail or prison camp and must perform labor as assigned by the facility manager.

HISTORY: 1962 Code Section 55-482; 1952 Code Section 55-482; 1942 Code Section 3837; 1932 Code Section 3837; Civ. C. '22 Section 1080; Civ. C. '12 Section 959; Civ. C. '02 Section 775; 1896 (22) 245; 2010 Act No. 237, Section 59, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-7-130 to 24-7-150. Repealed by 2010 Act No. 237, Section 91, eff June 11, 2010.

Editor's Note

Former Section 24-7-130 was entitled "Lease of county convicts to other counties" and was derived from 1962 Code Section 55-483; 1952 Code Section 55-483; 1942 Code Section 3834; 1932 Code Section 3834; 1923 (33) 233.

Former Section 24-7-140 was entitled "Boarding, clothing and keeping of hired convicts" and was derived from 1962 Code Section 55-484; 1952 Code Section 55-484; 1942 Code Section 3841; 1932 Code Section 3841; Civ. C. '22 Section 1083; Civ. C. '12 Section 962; Civ. C. '02 Section 778; 1899 (23) 11.

Former Section 24-7-150 was entitled "Collection and disposition of money due under contract for hired convicts" and was derived from 1962 Code Section 55-485; 1952 Code Section 55-485; 1942 Code Section 3842; 1932 Code Section 3842; Civ. C. '22 Section 1084; Civ. C. '12 Section 963; Civ. C. '02 Section 779; 1899 (23) 11.



Section 24-7-155. Furnishing or possessing contraband in county, municipal, or multijurisdictional jail, prison camp, work camp, or overnight lockup facility prohibited; penalty.

It is unlawful for a person to furnish or attempt to furnish a prisoner in any county, municipal, or multijurisdictional jail, prison camp, work camp, or overnight lockup facility with a matter declared to be contraband. It is unlawful for an inmate of a facility to possess a matter declared to be contraband. Matters considered contraband within the meaning of this section are those which are designated as contraband and published by the Department of Corrections as Regulation 33-1 of the Department of Corrections and this regulation must be displayed in a conspicuous place available and visible to visitors and inmates at the facility. The facility manager of a local detention facility, with the approval of the sheriff or chief administrative officer as appropriate, may designate additional items as contraband. Notice of the additional items must be displayed with Regulation 33-1.

A person violating the provisions of this section is guilty of a felony and, upon conviction, must be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not less than one year nor more than ten years, or both.

HISTORY: 1979 Act No. 20, Section 1; 2010 Act No. 237, Section 60, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.






CHAPTER 9 - JAIL AND PRISON INSPECTION PROGRAM

Section 24-9-10. Jail and Prison Inspection Division established in Department of Corrections; personnel.

There is hereby established a Jail and Prison Inspection Division under the jurisdiction of the Department of Corrections. The inspectors and such other personnel as may be provided for the division shall be selected by the director of the department.

HISTORY: 1962 Code Section 55-315; 1967 (55) 587; 1993 Act No. 181, Section 433.



Section 24-9-20. Inspection of State and local facilities housing prisoners or pretrial detainees; reports.

The division shall be responsible for inspecting, in conjunction with a representative of the State Fire Marshal, at least annually every facility in this State housing prisoners or pretrial detainees operated by or for a state agency, county, municipality, or any other political subdivision, and such inspections shall include all phases of operation, fire safety, and health and sanitation conditions at the respective facilities. Food service operations of the facilities must be inspected at least annually by an employee of the Department of Health and Environmental Control. The inspections of local confinement facilities shall be based on standards established by the South Carolina Association of Counties and adopted by the Department of Corrections, and appropriate fire and health codes and regulations. The division, the inspecting fire marshal, and the food service inspector of the Department of Health and Environmental Control shall each prepare a written report on the conditions of the inspected facility. Copies of the reports shall be filed with the chairman of the governing body of the political subdivision having jurisdiction of the facility inspected, the chairman of the governing body of each political subdivision involved in a multi-jurisdictional facility, the administrator, manager, or supervisor for the political subdivision, the responsible sheriff or police chief if he has operational custody of the inspected facility, and the administrator or director of the inspected facility. All reports shall be filed through the Director of the Department of Corrections.

HISTORY: 1962 Code Section 55-316; 1967 (55) 587; 1980 Act No. 419, Section 1; 1981 Act No. 181 Section 2; 1993 Act No. 181, Section 434; 1995 Act No. 7, Part IV, Section 72; 2000 Act No. 308, Section 2.



Section 24-9-30. Enforcement of minimum standards.

(A) If an inspection under this chapter discloses that a local confinement facility does not meet the minimum standards established by the South Carolina Association of Counties and adopted by the Department of Corrections, or the appropriate fire and health codes and regulations, or both, the Director of the South Carolina Department of Corrections shall notify the governing body of the political subdivision responsible for the local confinement facility. The governing body promptly shall meet to consider the inspection reports, and the inspection personnel shall appear, if requested, to advise and consult concerning appropriate corrective action. The governing body shall initiate appropriate corrective action within ninety days or may voluntarily close the local confinement facility or objectionable portion thereof.

(B) If the governing body fails to initiate corrective action within ninety days after receipt of the reports of the inspections, or fails to correct the disclosed conditions, the Director of the South Carolina Department of Corrections may order that the local confinement facility, or objectionable portion thereof, be closed at such time as the order may designate. However, if the director determines that the public interest is served by permitting the facility to remain open, he may stipulate actions to avoid or delay closing the facility. The governing body and the resident or presiding judge of the judicial circuit shall be notified by certified mail of the director's order closing a local confinement facility.

(C) The governing body has the right to appeal the director's order to the resident or presiding judge of the circuit in which the facility is located. Notice of the intention to appeal shall be given by certified mail to the Director of the South Carolina Department of Corrections and to the resident or presiding judge within fifteen days after receipt of the director's order. The right of appeal is waived if notice is not given as provided in this section.

(D) The appeal must be heard before the resident or presiding judge of the circuit who shall give reasonable notice of the date, time, and place of the hearing to the Director of the South Carolina Department of Corrections and the governing body concerned. The hearing must be conducted without a jury in accordance with the rules and procedures of the Circuit Court. The Department of Corrections, the governing body concerned, other responsible local officials, and fire and health inspection personnel have a right to be present at the hearing and present evidence which the court deems appropriate to determine whether the local confinement facility met the required minimum standards, or appropriate fire and health codes and regulations, or both, on the date of the last inspection. The court may affirm, reverse, or modify the director's order.

HISTORY: 1962 Code Section 55-317; 1970 (56) 2368; 1980 Act No. 419, Section 2; 1993 Act No. 181, Section 435; 1995 Act No. 7, Part IV, Section 73; 2010 Act No. 237, Section 61, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-9-35. Reports of deaths of incarcerated persons; penalty.

If a person dies while incarcerated or in the custody of a municipal, county, or multijurisdictional overnight lockup or jail, county prison camp, or state correctional facility, the facility manager or any other person physically in charge of the facility at the time death occurs immediately shall notify the coroner of the county in which the institution is located. The facility manager or other person in charge also shall report the death and circumstances surrounding it within seventy-two hours to the Jail and Prison Inspection Division of the Department of Corrections. The division shall retain a permanent record of the reports. Reports must be made on forms prescribed by the division.

A person knowingly and wilfully violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars.

HISTORY: 1978 Act No. 571, Section 1; 1980 Act No. 512, Section 2; 2010 Act No. 237, Section 62, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-9-40. Certification of compliance with design standards; notification of opening or closing of state or local prison facility.

In order to certify compliance with minimum design standards, the Jail and Prison Inspection Division of the Department of Corrections and the State Fire Marshal shall be provided with architectural plans before construction or renovation of any state or local confinement facility. Further, the Jail and Prison Inspection Division shall be notified not less than fifteen days prior to the opening of any state or local prison or detention facility so that inspections and reports may be made. Ninety days prior to the closing of any state or local prison or detention facility, the division shall be notified by the officials concerned.

HISTORY: 1979 Act No. 132, Section 2; 2010 Act No. 237, Section 63, eff June 11, 2010.

Effect of Amendment

The 2010 amendment inserted "and the State Fire Marshal" and "or renovation" in the first sentence, and inserted "or detention" in the second and third sentences.



Section 24-9-50. Reports on detention facilities to the Department of Corrections; electronic reporting.

(A) Each local governmental entity responsible for a municipal, county, regional, or multijurisdictional detention facility shall report to the Department of Corrections, at the times and in the form required by the department, data and information prescribed by the department:

(1) for the classification and management of inmates who receive sentences greater than three months; and

(2) on the classification and management of inmates who are in pretrial status and inmates who receive sentences to be served locally.

(B) Data and information authorized in the Minimum Standards for Local Detention Facilities in South Carolina for the operation and management of a statewide jail information system shall be reported to the department by each local governmental entity.

(C) To the greatest extent possible, reports should be submitted through a means of electronic data transfer approved by the department. If it is not possible for a local governmental entity to submit reports through the approved means of electronic data transfer, it shall certify such to the department. The department and the respective local governmental entity shall determine a suitable alternative means for submission of reports until such time as the local governmental entity is able to electronically transfer data in the manner approved by the department.

HISTORY: 2000 Act No. 388, Section 8.






CHAPTER 11 - INTERSTATE CORRECTIONS COMPACT

Section 24-11-10. Short title.

This chapter may be cited as the Interstate Corrections Compact.

HISTORY: 1962 Code Section 55-671; 1971 (57) 793.



Section 24-11-20. Compact enacted into law; form.

INTERSTATE CORRECTIONS COMPACT

The Interstate Corrections Compact is hereby enacted into law and entered into by this State with any other states legally joining therein in the form substantially as follows:

ARTICLE I. Purpose and Policy

ARTICLE II. Definitions

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III. Contracts

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV. Procedures and Rights

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify the record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of such inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V. Acts Not Reviewable in Receiving State: Extradition

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI. Federal Aid

ARTICLE VII. Entry into Force

ARTICLE VIII. Withdrawal and Termination

ARTICLE IX. Other Arrangements Unaffected

ARTICLE X. Construction and Severability

HISTORY: 1962 Code Section 55-672; 1971 (57) 793.



Section 24-11-30. Authority and duties of Director of Department of Corrections.

The Director of the State Department of Corrections is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to such deputies or assistants he may designate.

HISTORY: 1962 Code Section 55-673; 1971 (57) 793; 1993 Act No. 181, Section 436.






CHAPTER 13 - PRISONERS GENERALLY

Section 24-13-10. Segregation of sexes.

In all prisons and local detention facilities in the State, a separation of the sexes must be observed at all times.

HISTORY: 1962 Code Section 55-1; 1952 Code Section 55-1; 1942 Code Section 1035; 1932 Code Section 1035; Cr. P. '22 Section 125; Cr. C. '12 Section 104; 1911 (27) 169; 1912 (27) 553; 1914 (28) 515; 1917 (30) 265; 1972 (57) 2629; 2010 Act No. 237, Section 64, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-20. Sheriffs' duties with respect to arrest of escaped convicts; penalty.

The sheriffs of this State under the penalty provided, in this section must arrest in their respective counties, with or without a warrant, all escaped inmates from the state prisons or from the local detention facilities found in their respective counties. Upon an arrest a sheriff must notify immediately the proper authority from whose care the inmate escaped. Upon the wilful neglect or failure by a sheriff to comply with the provisions of this section, he is guilty of a misdemeanor and, upon conviction, must be fined in a sum of not more than five hundred dollars nor less than one hundred dollars or be imprisoned for not more than six months or must be fined and imprisoned, at the discretion of the court.

HISTORY: 1962 Code Section 55-4; 1952 Code Section 55-4; 1942 Code Section 3545; 1932 Code Sections 1541, 3545; Civ. C. '22 Section 2088; Cr. C. '22 Section 488; Civ. C. '12 Section 1195; Cr. C. '12 Section 561; Civ. C. '02 Section 870; Cr. C. '02 Section 404; 2010 Act No. 237, Section 65, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-30. Use of force to maintain internal order and discipline and to prevent escape of inmates.

A person officially charged with the safekeeping of inmates, whether the inmates are awaiting trial or have been sentenced and confined in a state correctional facility, local detention facility, or prison camp or work camp, may use necessary force to maintain internal order and discipline and to prevent the escape of an inmate lawfully in his custody without regard to whether the inmate is charged with or convicted of a felony or misdemeanor.

HISTORY: 1962 Code Section 55-7.1; 1968 (55) 2270; 2010 Act No. 237, Section 66, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-40. Computation of time served by prisoners.

The computation of the time served by prisoners under sentences imposed by the courts of this State must be calculated from the date of the imposition of the sentence. However, when (a) a prisoner shall have given notice of intention to appeal, (b) the commencement of the service of the sentence follows the revocation of probation, or (c) the court shall have designated a specific time for the commencement of the service of the sentence, the computation of the time served must be calculated from the date of the commencement of the service of the sentence. In every case in computing the time served by a prisoner, full credit against the sentence must be given for time served prior to trial and sentencing, and may be given for any time spent under monitored house arrest. Provided, however, that credit for time served prior to trial and sentencing shall not be given: (1) when the prisoner at the time he was imprisoned prior to trial was an escapee from another penal institution; or (2) when the prisoner is serving a sentence for one offense and is awaiting trial and sentence for a second offense in which case he shall not receive credit for time served prior to trial in a reduction of his sentence for the second offense.

HISTORY: 1962 Code Section 55-11; 1952 Code Section 55-11; 1948 (45) 1808; 1973 (58) 181; 2010 Act No. 237, Section 67, eff June 11, 2010; 2013 Act No. 34, Section 1, eff June 7, 2013.

Effect of Amendment

The 2010 amendment substituted "must be calculated from" for "shall be reckoned from" in the first and second sentences, substituted "However, when" for "But when" in the second sentence, and made other nonsubstantive changes.

The 2013 amendment added ", and may be given for any time spent under monitored house arrest" at the end of the third sentence.



Section 24-13-50. Monthly reports required from municipal and county facility manager responsible for custody of convicted persons.

Every municipal and county facility manager responsible for the custody of persons convicted of a criminal offense on or before the fifth day of each month must file with the Department of Corrections a written report stating the name, race, age, criminal offense, and date and length of sentence of all prisoners in their custody during the preceding month.

HISTORY: 1962 Code Section 55-13; 1966 (54) 2175; 2010 Act No. 237, Section 68, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "facility manager" for "official", and made other nonsubstantive changes.



Section 24-13-60. Screening of offenders for possible placement on work release.

The Department of Corrections shall automatically screen all offenders committed to its agency for non-violent offenses with sentences of five years or less for possible placement on work release or supervised furlough.

HISTORY: 1981 Act No. 100, Section 20.



Section 24-13-65. Prisoners to be provided for litter control projects.

The Department of Corrections shall provide prisoners not otherwise engaged in a useful prison occupation for litter control projects proposed by counties and municipalities.

HISTORY: 1988 Act No. 530, Section 2.



Section 24-13-80. Prisoners to pay for certain costs; definitions; criteria for deductions from inmates' accounts; reimbursement to inmates; recovery from estates of inmates.

(A) As used in this section:

(1) "Detention facility" means a municipal or county jail, a local detention facility, or a state correctional facility used for the detention of persons charged with or convicted of a felony, misdemeanor, municipal offense, or violation of a court order.

(2) "Inmate" means a person who is detained in a detention facility by reason of being charged with or convicted of a felony, a misdemeanor, a municipal offense, or violation of a court order.

(3) "Medical treatment" means each visit initiated by the inmate to an institutional physician, physician's extender including a physician's assistant or a nurse practitioner, dentist, optometrist, or psychiatrist for examination or treatment.

(4) "Administrator" means the county administrator, city administrator, or the chief administrative officer of a county or municipality.

(5) "Director" means the agency head of the Department of Corrections.

(B) The administrator or director, whichever is appropriate, may establish, by rules, criteria for a reasonable deduction from money credited to the account of an inmate to:

(1) repay the costs of:

(a) public property wilfully damaged or destroyed by the inmate during his incarceration;

(b) medical treatment for injuries inflicted by the inmate upon himself or others;

(c) searching for and apprehending the inmate when he escapes or attempts to escape. The costs must be limited to those extraordinary costs incurred as a consequence of the escape; or

(d) quelling a riot or other disturbance in which the inmate is unlawfully involved;

(2) defray the costs paid by a municipality or county for medical services for an inmate, which have been requested by the inmate, if the deduction does not exceed five dollars for each occurrence of treatment received by the inmate. If the balance in an inmate's account is less than ten dollars, the fee must not be charged. However, a deficiency balance must be carried forward and, upon a deposit or credit being made to the inmate's account, any outstanding balance may be deducted from the account. This deficiency balance may be carried forward after release of the inmate and may be applied to the inmate's account in the event of subsequent arrests and incarcerations. This item does not apply to medical costs incurred as a result of injuries sustained by an inmate or other medically necessary treatment for which that inmate is determined not to be responsible.

(C) All sums collected for medical treatment must be reimbursed to the inmate, upon the inmate's request, if the inmate is acquitted or otherwise exonerated of all charges for which the inmate was being held.

(D) The detention facility may initiate an action for collection of recovery of medical costs incurred pursuant to this section against an inmate upon his release or his estate if the inmate was executed or died while in the custody of the detention facility.

HISTORY: 1994 Act No. 497, Part II, Section 44A; 1995 Act No. 7, Part II, Section 44; 2010 Act No. 237, Section 69, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in subsection (A)(1) inserted ", a local detention facility, or a"; rewrote subsection (B)(2); and inserted ", upon the inmate's request," in subsection (C).



Section 24-13-100. Definition of no parole offense; classification.

For purposes of definition under South Carolina law, a "no parole offense" means a class A, B, or C felony or an offense exempt from classification as enumerated in Section 16-1-10(d), which is punishable by a maximum term of imprisonment for twenty years or more.

HISTORY: 1995 Act No. 83, Section 1.



Section 24-13-125. Eligibility for work release; limitations; forfeiture of credits.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, or as provided in this subsection, an inmate convicted of a "no parole offense", as defined in Section 24-13-100, and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, is not eligible for work release until the inmate has served not less than eighty percent of the actual term of imprisonment imposed. This percentage must be calculated without the application of earned work credits, education credits, or good conduct credits, and is to be applied to the actual term of imprisonment imposed, not including any portion of the sentence which has been suspended. A person is eligible for work release if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment. Except as provided in this subsection, nothing in this section may be construed to allow an inmate convicted of murder or an inmate prohibited from participating in work release by another provision of law to be eligible for work release.

(B) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in a facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility which is not under the direct control of the local detention facility, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the local detention facility during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold credits is solely the responsibility of officials named in this subsection.

HISTORY: 1995 Act No. 83, Section 2; 2010 Act No. 273, Section 28, eff June 2, 2010; 2010 Act No. 237, Section 70, eff June 11, 2010.

Effect of Amendment

The first 2010 amendment rewrote subsection (A).

The second 2010 amendment rewrote the section.



Section 24-13-150. Early release, discharge, and community supervision; limitations; forfeiture of credits.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, an inmate convicted of a "no parole offense" as defined in Section 24-13-100 and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, is not eligible for early release, discharge, or community supervision as provided in Section 24-21-560, until the inmate has served at least eighty-five percent of the actual term of imprisonment imposed. This percentage must be calculated without the application of earned work credits, education credits, or good conduct credits, and is to be applied to the actual term of imprisonment imposed, not including any portion of the sentence which has been suspended. Nothing in this section may be construed to allow an inmate convicted of murder or an inmate prohibited from participating in work release, early release, discharge, or community supervision by another provision of law to be eligible for work release, early release, discharge, or community supervision.

(B) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in a facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility which is not under the direct control of the local detention facility, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold credits is solely the responsibility of officials named in this subsection.

HISTORY: 1995 Act No. 83, Section 3; 2010 Act No. 237, Section 71, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-175. Calculation of sentence imposed and time served.

Notwithstanding any other provision of law, sentences imposed and time served must be computed based upon a three hundred and sixty-five day year.

HISTORY: 1995 Act No. 83, Section 4.



Section 24-13-180. Paroled inmate rehabilitation facilities; public hearings; exemptions.

(A) Any public, private, or nonprofit entity whose primary purpose is in helping to rehabilitate and reintroduce into the community paroled inmates and which as part of its program provides or furnishes residential housing in the community to these parolees on either an individual or communal basis must comply with the following provisions of this section in addition to all other requirements of law:

(1) The entity, at least sixty days before locating any parolees in any type of residential facility, including manufactured homes, must publish a notice in a newspaper of general circulation in the community giving the date, time, and location of the public hearing, and the address of where the residential facility will be located and post a conspicuous notice at the proposed location. A separate notice is required each time such a facility is to be opened.

(2) A public hearing must be conducted by the entity at least thirty days before the first residential facility opens in the community where all residents of the community must be given an opportunity to comment on the program and on the location of any or all of the proposed facilities which have been determined by the entity as of the date of the public hearing. The hearing is for informational purposes only and does not bind the decision-making authority of the entity. The entity solely is responsible for organizing and conducting the hearing. A separate public hearing is required each time a facility is to be opened if more than ninety days has transpired since the last public hearing.

(B) The Department of Probation, Parole and Pardon Services and its staff members are exempt from the provisions of this section. Family members or other persons providing housing to a parolee, but not operating an on-going program targeting the reintegration of parolees, are exempt from the provisions of this section.

(C) This section only applies to a county, incorporated municipality, or town where there are no zoning requirements.

(D) The provisions of this section must be complied with before a facility may be opened after the effective date of this section.

HISTORY: 2016 Act No. 201 (S.338), Section 1, eff June 3, 2016.



Section 24-13-210. Credit given inmates for good behavior.

(A) An inmate convicted of an offense against this State, except a "no parole offense" as defined in Section 24-13-100, and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of twenty days for each month served. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which the good conduct credit is computed.

(B) An inmate convicted of a "no parole offense" against this State as defined in Section 24-13-100 and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of three days for each month served. However, no inmate serving a sentence for life imprisonment or a mandatory minimum term of imprisonment for thirty years pursuant to Section 16-3-20 is entitled to credits under this provision. No inmate convicted of a "no parole offense" is entitled to a reduction below the minimum term of incarceration provided in Section 24-13-125 or 24-13-150. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which the good conduct credit is computed.

(C) An inmate convicted of an offense against this State and sentenced to a local detention facility, or upon the public works of any county in this State, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined, and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of one day for every two days served. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which good conduct credits must be computed.

(D) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in any facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the facility during his term of imprisonment, all or part of the good conduct credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility that is not under the direct control of the local detention facility, to include a prisoner on a labor crew or any other assigned detail or placement, or a prisoner in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the good conduct credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold forfeited good conduct time is solely the responsibility of officials named in this subsection.

(E) Any person who has served the term of imprisonment for which he has been sentenced less deductions allowed for good conduct is considered upon release to have served the entire term for which he was sentenced unless the person is required to complete a community supervision program pursuant to Section 24-21-560. If the person is required to complete a community supervision program, he must complete his sentence as provided in Section 24-21-560 prior to discharge from the criminal justice system.

(F) No credits earned pursuant to this section may be applied in a manner which would prevent full participation in the Department of Probation, Parole and Pardon Services' prerelease or community supervision program as provided in Section 24-21-560.

HISTORY: 1962 Code Section 55-8; 1952 Code Section 55-8; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 1955 (49) 475; 1956 (49) 1776; 1958 (50) 1910; 1959 (51) 123; 1960 (51) 1917; 1973 (58) 428; 1980 Act No. 513, Section 1; 1986 Act No. 462, Section 13; 1993 Act No. 181, Section 437; 1995 Act No. 83, Section 26; 2010 Act No. 237, Section 72, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-220. Time off for good behavior in cases of commuted or suspended sentences.

The provisions of Section 24-13-210 shall also apply when a portion of a sentence which has been imposed is suspended. Credits earned for good conduct shall be deducted from and computed on the time the person is actually required to serve, and the suspended sentence shall begin on the date of his release from servitude as herein provided.

HISTORY: 1962 Code Section 55-9; 1952 Code Section 55-9; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 1947 (45) 105; 1995 Act No. 83, Section 27.



Section 24-13-230. Reduction of sentence for productive duty assignment or participation in academic, technical, or vocational training program.

(A) The Director of the Department of Corrections may allow an inmate sentenced to the custody of the department, except an inmate convicted of a "no parole offense" as defined in Section 24-13-100, who is assigned to a productive duty assignment, including an inmate who is serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30 or who is regularly enrolled and actively participating in an academic, technical, or vocational training program, a reduction from the term of his sentence of zero to one day for every two days he is employed or enrolled. A maximum annual credit for both work credit and education credit is limited to one hundred eighty days.

(B) The Director of the Department of Corrections may allow an inmate sentenced to the custody of the department serving a sentence for a "no parole offense" as defined in Section 24-13-100, who is assigned to a productive duty assignment, including an inmate who is serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30 or who is regularly enrolled and actively participating in an academic, technical, or vocational training program, a reduction from the term of his sentence of six days for every month he is employed or enrolled. However, no prisoner serving a sentence for life imprisonment or a mandatory minimum term of imprisonment for thirty years pursuant to Section 16-3-20 is entitled to credits under this provision. No prisoner convicted of a "no parole offense" is entitled to a reduction below the minimum term of incarceration provided in Section 24-13-125 or 24-13-150. A maximum annual credit for both work credit and education credit is limited to seventy-two days.

(C) No credits earned pursuant to this section may be applied in a manner which would prevent full participation in the Department of Probation, Parole and Pardon Services' prerelease or community supervision program as provided in Section 24-21-560.

(D) The amount of credit to be earned for each duty classification or enrollment must be determined by the director and published by him in a conspicuous place available to inmates at each correctional institution. If a prisoner commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the work credit or education credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections.

(E) The official in charge of a local detention facility must allow an inmate sentenced to the custody of the facility who is assigned to a mandatory productive duty assignment a reduction from the term of his sentence of zero to one day for every two days so employed. The amount of credit to be earned for each duty classification must be determined by the official in charge of the local detention facility and published by him in a conspicuous place available to inmates.

(F)(1) An individual is eligible for the educational credits provided for in this section only upon successful participation in an academic, technical, or vocational training program.

(2) The educational credit provided for in this section, is not available to any individual convicted of a violent crime as defined in Section 16-1-60.

(G) The South Carolina Department of Corrections may not pay any tuition for college courses.

HISTORY: 1962 Code Section 55-8.1; 1963 (53) 506; 1964 (53) 2165; 1969 (56) 273; 1974 (58) 2366; 1978 Act No. 496 Section 16; 1986 Act No. 462, Section 14; 1993 Act No. 181, Section 438; 1995 Act No. 83, Section 28; 2010 Act No. 237, Section 73, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-235. Voluntary program.

Notwithstanding any other provision of law, the governing body of any county may authorize the sheriff or the chief administrative officer, or the equivalent, in charge of a local detention facility to offer a voluntary program under which any person committed to such facility may perform labor on the public works or ways. The confinement of the person must be reduced by one day for every eight hours of labor on the public works or ways performed by the person. As used in this section, "labor on the public works or ways" means manual labor to improve or maintain public facilities, including, but not limited to, streets, parks, and schools.

The governing body of the county may prescribe reasonable regulations under which this labor is to be performed and may provide that these persons wear clothing of a distinctive character while performing this work.

Nothing contained in this section may be construed to require the sheriff or another official to assign labor to a person pursuant to this section if it appears from the record that the person has refused to perform labor as assigned satisfactorily or has not satisfactorily complied with the reasonable regulations governing this assignment. A person is eligible for supervised work under this section only if the sheriff or other responsible official concludes that the person is a fit subject.

If a court sentences a defendant to a period of confinement of fifteen days or more, the court may restrict or deny the defendant's eligibility for the supervised work program.

The governing body of the county may prescribe a program administrative fee, not to exceed the pro rata cost of administration, to be paid by each person in the program, according to the person's ability to pay.

HISTORY: 1983 Act No. 96, Section 3; 2010 Act No. 237, Section 74, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "the chief administrative officer, or the equivalent," for "other official" and "a local detention facility" for "county correctional facilities", and made other nonsubstantive changes.



Section 24-13-260. Failure of officer having charge of inmate to allow deduction in time of serving sentence; penalty.

An officer having charge of an inmate who refuses to allow a deduction in time of serving sentence is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than thirty days or pay a fine of not less than one hundred dollars.

HISTORY: 1962 Code Section 55-10; 1952 Code Section 55-10; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 2010 Act No. 237, Section 75, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-410. Unlawful escape or possessing tools or weapons therefor; penalty.

(A) It is unlawful for a person, lawfully confined in a prison or local detention facility or while in the custody of an officer or another employee, to escape, to attempt to escape, or to have in his possession tools, weapons, or other items that may be used to facilitate an escape.

(B) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not less than one year nor more than fifteen years.

(C) The term of imprisonment is consecutive to the original sentence and to other sentences previously imposed upon the escapee by a court of this State.

HISTORY: 1962 Code Section 55-6; 1952 Code Section 55-6; 1947 (45) 193; 1957 (50) 558; 1993 Act No. 184, Section 61; 1996 Act No. 406, Section 2; 1997 Act No. 136, Section 7; 2010 Act No. 237, Section 76, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote subsection (A).



Section 24-13-420. Unlawful escape; harboring or employing escaped convicts; penalty.

(A) It is unlawful for a person, lawfully confined in a prison, local detention facility, or under the supervision of an officer or other employee, whether awaiting trial or serving sentence, to escape, to attempt to escape, or to have in his possession tools, weapons, or other items that may be used to facilitate an escape.

(B) A person who knowingly harbors or employs an escaped inmate is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 55-7; 1952 Code Section 55-7; 1942 Code Section 1982; 1932 Code Section 1980; Cr. C. '22 Section 964; Cr. C. '12 Section 979; Cr. C. '02 Section 691; G. S. 2736; R. S. 572; 1882 (18) 953; 1993 Act No. 184, Section 62; 2010 Act No. 237, Section 77, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-425. Tampering with the operation of an electronic monitoring device; penalty.

(A) For the purposes of this section:

(1) "Electronic monitoring device" includes any device ordered by a court or pursuant to any statute that is utilized to track the location of a person.

(2) "Person" includes any public or private agency or entity providing electronic monitoring services.

(B) It is unlawful for any person to knowingly and without authority remove, destroy, or circumvent the operation of an electronic monitoring device which is being used for the purpose of monitoring a person who is:

(1) complying with the Home Detention Act as set forth in Article 15, Title 24;

(2) wearing an electronic monitoring device as a condition of bond or pretrial release;

(3) wearing an electronic monitoring device as a condition of probation, parole, or community supervision; or

(4) wearing an electronic monitoring device as required by any other provision of law.

(C) It shall be unlawful for any person to knowingly and without authority request or solicit any other person to remove, destroy, or circumvent the operation of an electronic monitoring device which is being used for the purposes described in subsection (B).

(D) Any person who violates the provisions of this section shall be guilty of the misdemeanor offense of tampering with the operation of an electronic monitoring device and shall be imprisoned for not more than three years, or fined up to three thousand dollars, or both.

HISTORY: 2014 Act No. 186 (S.440), Section 2, eff June 2, 2014.



Section 24-13-430. Rioting or inciting to riot; penalty.

(A) An inmate of the Department of Corrections or of a local detention facility who conspires with another inmate to incite the inmate to riot or commit any other acts of violence is guilty of a felony and, upon conviction, must be sentenced in the discretion of the court.

(B) An inmate of the Department of Corrections or of a local detention facility who participates in a riot or any other acts of violence is guilty of a felony and, upon conviction, must be imprisoned for not less than five years nor more than ten years.

HISTORY: 1962 Code Section 55-7.2; 1968 (55) 2585; 2010 Act No. 237, Section 78, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-440. Carrying or concealing weapon; penalty.

It is unlawful for an inmate of a state correctional facility or of a local detention facility to carry on his person or to have in his possession a dirk, slingshot, metal knuckles, razor, firearm, or an object, homemade or otherwise, that may be used for the infliction of personal injury upon another person, or to wilfully conceal any weapon within any Department of Corrections facility or other place of confinement.

A person violating this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years. A sentence imposed under this section must be served consecutively to any other sentence the inmate is serving.

HISTORY: 1962 Code Section 55-7.3; 1968 (55) 2586; 1969 (56) 91; 1997 Act No. 136, Section 8; 2010 Act No. 237, Section 79, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "or of a local detention facility" for ", city or county jail, or public works of a county", "an object" for "any other deadly weapon", and "that may be" for "which usually is".



Section 24-13-450. Taking of hostages; penalty.

An inmate of a state correctional facility, a local detention facility, or a private entity that contracts with a state, county, or city to provide care and custody of inmates, including persons in safekeeper status, acting alone or in concert with others, who by threats, coercion, intimidation, or physical force takes, holds, decoys, or carries away any person as a hostage or for any other reason is guilty of a felony and, upon conviction, must be imprisoned for a term of not less than five years nor more than thirty years. This sentence must not be served concurrently with any sentence being served at the time the offense is committed.

HISTORY: 1962 Code Section 55-7.4; 1972 (57) 2515; 1997 Act No. 136, Section 1; 2010 Act No. 237, Section 80, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-460. Furnishing prisoners alcoholic beverages or narcotic drugs; penalty.

It is unlawful for a person in this State to furnish a prisoner in a local detention facility any alcoholic beverages or narcotic drugs, including prescription medications and controlled substances that have not been issued legally to the prisoner. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of five hundred dollars, or imprisonment for six months, or both.

HISTORY: 1962 Code Section 55-12; 1952 Code Section 55-12; 1950 (46) 2463; 2010 Act No. 237, Section 81, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-470. Throwing of body fluids on correctional facility employees and certain others; penalty; blood borne disease testing.

(A) An inmate, a detainee, a person taken into custody, or a person under arrest, who attempts to throw or throws body fluids including, but not limited to, urine, blood, feces, vomit, saliva, or semen on an employee of a state correctional facility or local detention facility, a state or local law enforcement officer, a visitor of a state correctional facility or local detention facility, or any other person authorized to be present in a state correctional facility or local detention facility in an official capacity is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years. A sentence under this provision must be served consecutively to any other sentence the inmate is serving. This section shall not prohibit the prosecution of an inmate for a more serious offense if the inmate is determined to be HIV-positive or has another disease that may be transmitted through body fluids.

(B) A person accused of a crime contained in this section may be tested for a blood borne disease within seventy-two hours of the crime if a health care professional believes that exposure to the accused person's body fluid may pose a significant health risk to a victim of the crime.

(C) This section does not apply to a person who is a "patient" as defined in Section 44-23-10(3).

HISTORY: 1997 Act No. 136, Section 6; 2002 Act No. 238, Section 1; 2003 Act No. 18, Section 1; 2010 Act No. 237, Section 82, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote subsection (A) and deleted subsection (D) relating to the definition of "local correctional facility".



Section 24-13-640. Statewide uniform for prisoners assigned to work details outside of correctional facilities.

Notwithstanding any other provision of law, any state or local prisoner who is not in the highest trusty grade and who is assigned to a work detail outside the confines of any state correctional facility or local detention facility must wear a statewide uniform. The uniform must be of such a design and color as to easily be identified as a prisoner's uniform and stripes must be used in the design. The Department of Corrections Division of Prison Industries must manufacture the statewide uniform and make it available for sale to the local detention facilities. The Director of the Department of Corrections may determine, in his discretion, that the provisions of this section do not apply to certain prisoners.

HISTORY: 1986 Act No. 462, Section 38; 1993 Act No. 181, Section 440; 2010 Act No. 237, Section 83, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in the first sentence, substituted "state correctional facility or local detention facility must" for "correctional facility shall", and made other nonsubstantive changes.



Section 24-13-650. Prohibition against release of offender into community in which he committed violent crime; exception.

(A) No offender committed to incarceration for a violent offense as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 may be released back into the community in which the offender committed the offense under the work release program, except in those cases wherein, where applicable, the victim of the crime for which the offender is charged or the relatives of the victim who have applied for notification under Article 15, Chapter 3, Title 16 if the victim has died, the law enforcement agency which employed the arresting officer at the time of the arrest, and the circuit solicitor all agree to recommend that the offender be allowed to participate in the work release program in the community where the offense was committed. The victim or the victim's nearest living relative, the law enforcement agency, and the solicitor, as referenced above, must affirm in writing that the offender be allowed to return to the community in which the offense was committed to participate in the work release program.

(B) An offender committed to incarceration for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), may be released under the work release program back into the community in which the offender committed the offense, if the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, the person is within three years of release from imprisonment, and the provisions of subsection (A) are fulfilled.

HISTORY: 1986 Act No. 462, Section 39; 1992 Act No. 471, Section 1; 1995 Act No. 83, Section 30; 2010 Act No. 273, Section 29, eff June 2, 2010.

Effect of Amendment

The 2010 amendment added the subsection identifiers and added subsection (B) relating to work release where the crime did not involve any criminal sexual conduct or an additional violent crime.



Section 24-13-660. Public service work performed by inmates.

(A) A criminal offender committed to incarceration anywhere in this State may be required by prison or jail officials to perform public service work or related activities while under the supervision of appropriate employees of a federal, state, county, or municipal agency, or of a regional governmental entity or special purpose district. Prison or jail officials shall make available each inmate who is assigned to the program for transportation to his place of work on all days when work is scheduled and shall receive each inmate back into confinement at the respective facility after work is concluded. This public service work is considered to be a contribution by the inmate toward the cost of his incarceration and does not entitle him to additional compensation.

(B) No offender may be allowed to participate in these public service work activities unless he first is properly classified and approved to be outside the prison or jail without armed escort.

(C) The public service work requirement in subsection (A) operates only when adequate supervision and accountability can be provided by the agency, entity, district, or organization which is responsible for the work or related activity. The types of public service work permitted to be performed include, but are not limited to, litter control, road and infrastructure repair, and emergency relief activities.

(D) The South Carolina Department of Corrections may enter into a contractual agreement with any federal, state, county, or municipal agency, or with any regional governmental entity or public service district, to provide public service work or related activities through the use of inmate labor under authorized circumstances and conditions. A county municipal, or multijurisdictional jail, detention facility, or prison camp also may provide public service work or related activities through the use of inmate labor in accordance with the Minimum Standards for Local Detention Facilities in South Carolina and with applicable statutes and ordinances.

(E) It is the policy of this State and its subdivisions to utilize criminal offenders for public service work or related activities whenever it is practical and is consistent with public safety. All eligible agencies, entities, districts, and organizations are encouraged to participate by using a labor force that can be adequately supervised and for which public service work or related activities are available.

(F) Nothing in this section may be construed to prohibit or otherwise to limit the use of inmate labor by the South Carolina Department of Corrections within its own facilities or on its own property, or by any local governing body within its own facilities or on its own property. Further, nothing in this section prevents the South Carolina Department of Corrections or a local detention facility from escorting and supervising any inmate for a public purpose when the department or the local detention facility provides its own security.

HISTORY: 1993 Act No. 88, Section 1; 2010 Act No. 237, Section 84, eff June 11, 2010.

Effect of Amendment

The 2010 amendment in subsection (D), inserted "county municipal, or multi-jurisdictional", "detention facility", and "prison" in the second sentence; and in the first sentence of subsection (F), substituted "local governing body" for "jail or camp", and inserted "or a local detention facility" and "or the local detention facility" in the second sentence.



Section 24-13-710. Implementation of supervised furlough program; search and seizure; fee; guidelines; eligibility criteria.

The Department of Corrections and the Department of Probation, Parole and Pardon Services shall jointly develop the policies, procedures, guidelines, and cooperative agreement for the implementation of a supervised furlough program which permits carefully screened and selected inmates who have served the mandatory minimum sentence as required by law or have not committed a violent crime as defined in Section 16-1-60, a "no parole offense" as defined in Section 24-13-100, the crime of criminal sexual conduct in the third degree as defined in Section 16-3-654, or the crime of criminal sexual conduct with a minor in the third degree as defined in Section 16-3-655(C) to be released on furlough prior to parole eligibility and under the supervision of state probation and parole agents with the privilege of residing in an approved residence and continuing treatment, training, or employment in the community until parole eligibility or expiration of sentence, whichever is earlier.

Before an inmate may be released on supervised furlough, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate must not be granted supervised furlough if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

The department and the Department of Probation, Parole and Pardon Services shall assess a fee sufficient to cover the cost of the participant's supervision and any other financial obligations incurred because of his participation in the supervised furlough program as provided by this article. The two departments shall jointly develop and approve written guidelines for the program to include, but not be limited to, the selection criteria and process, requirements for supervision, conditions for participation, and removal.

The conditions for participation must include the requirement that the offender must permit the search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, and any of the offender's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions for participation for an offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, or any of the offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on supervised furlough. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

The cooperative agreement between the two departments shall specify the responsibilities and authority for implementing and operating the program. Inmates approved and placed on the program must be under the supervision of agents of the Department of Probation, Parole and Pardon Services who are responsible for ensuring the inmate's compliance with the rules, regulations, and conditions of the program as well as monitoring the inmate's employment and participation in any of the prescribed and authorized community-based correctional programs such as vocational rehabilitation, technical education, and alcohol/drug treatment. Eligibility criteria for the program include, but are not limited to, all of the following requirements:

(1) maintain a clear disciplinary record for at least six months prior to consideration for placement on the program;

(2) demonstrate to Department of Corrections' officials a general desire to become a law-abiding member of society;

(3) satisfy any other reasonable requirements imposed upon him by the Department of Corrections;

(4) have an identifiable need for and willingness to participate in authorized community-based programs and rehabilitative services;

(5) have been committed to the State Department of Corrections with a total sentence of five years or less as the first or second adult commitment for a criminal offense for which the inmate received a sentence of one year or more. The Department of Corrections shall notify victims pursuant to Article 15, Chapter 3, Title 16 as well as the sheriff's office of the place to be released before releasing inmates through any supervised furlough program. These requirements do not apply to the crimes referred to in this section.

HISTORY: 1981 Act No. 100 Section 16; 1981 Act No. 178 Part II, Section 37; 1983 Act No. 96 Section 1; 1986 Act No. 462, Section 36; 1987 Act No. 40 Section 1; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 441, eff July 1, 1993; 1995 Act No. 83, Section 31; 2010 Act No. 151, Section 6, eff April 28, 2010; 2012 Act No. 255, Section 9, eff June 18, 2012.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment rewrote the section.

The 2012 amendment substituted "criminal sexual conduct with a minor in the third degree as defined in Section 16-3-655(C)" for "committing or attempting a lewd act upon a child under the age of fourteen as defined in Section 16-15-140".



Section 24-13-720. Inmates who may be placed with program; search and seizure.

Unless sentenced to life imprisonment, an inmate under the jurisdiction or control of the Department of Corrections who has not been convicted of a violent crime under the provisions of Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 may, within six months of the expiration of his sentence, be placed with the program provided for in Section 24-13-710 and is subject to every rule, regulation, and condition of the program. Before an inmate may be released on supervised furlough, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate may not be released on supervised furlough by the department if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

The conditions for participation must include the requirement that the inmate must permit the search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions for participation for an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the inmate agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on supervised furlough. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

No inmate otherwise eligible under the provisions of this section for placement with the program may be so placed unless he has qualified under the selection criteria and process authorized by the provisions of Section 24-13-710. He also must have maintained a clear disciplinary record for at least six months prior to eligibility for placement with the program.

HISTORY: 1983 Act No. 96, Section 2; 1993 Act No. 154, Section 1; 1995 Act No. 83, Section 32; 2010 Act No. 151, Section 7, eff April 28, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment inserted the text after the first sentence and before the last undesignated paragraph.



Section 24-13-730. Implementation of new programs and program changes subject to appropriations by General Assembly.

Any new program established under Sections 14-1-210, 14-1-220, 14-1-230, 16-1-60, 16-1-70, 16-3-20, 16-3-26, 16-3-28, 16-23-490, 17-25-45, 17-25-70, 17-25-90, 17-25-140, 17-25-145, 17-25-150, 17-25-160, 63-3-620, 24-3-40, 24-3-1120, 24-3-1130, 24-3-1140, 24-3-1160, 14-3-1170, 24-3-1190, 24-3-2020, 24-3-2030, 24-3-2060, 24-13-210, 24-13-230, 24-13-610, 24-13-640, 24-13-650, 24-13-710, 24-13-910, 24-13-915, 24-13-920, 24-13-930, 24-13-940, 24-13-950, 24-21-13, 24-21-430, 24-21-475, 24-21-480, 24-21-485, 24-21-610, 24-21-640, 24-21-645, 24-21-650, 24-23-115, and 42-1-505 or any change in any existing program may only be implemented to the extent that appropriations for such programs have been authorized by the General Assembly.

HISTORY: 1986 Act No. 462, Section 41.

Code Commissioner's Note

At the direction of the Code Commissioner, "63-3-620" was substituted for "20-7-1350" in accordance with 2008 Act No. 361 (Children's Code).



Section 24-13-910. Administration of work/punishment programs; eligible offenders.

Beginning January 1, 1988, local governing bodies may establish regulations consistent with regulations of the Department of Corrections, and administer a program under which a person convicted of an offense against this State or other local jurisdiction and confined in a local detention facility, or punished for contempt of court in violation of Section 63-3-620 and confined in a local detention facility may, upon sentencing, and while continuing to be confined in the facility at all times other than when the prisoner is either seeking employment, working, attending his education, or traveling to or from the work or education location, be allowed to seek work and to work at paid employment in the community, be assigned to public works employment, or continue his education. Each governing body shall designate the sheriff, the chief administrative officer, or the equivalent, as the official in charge. A person sentenced under these provisions is eligible for programs under this article except that a person punished for a violation of Section 63-3-620 is eligible for these programs only upon a finding by the sentencing judge that he is eligible.

HISTORY: 1986 Act No. 462, Section 7; 2010 Act No. 237, Section 85, eff June 11, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner, the referenced to Section 20-7-1350 were changed to Section 63-3-620 in accordance with 2008 Act No. 361 (Children's Code).

Effect of Amendment

The 2010 amendment substituted "a local detention facility," for "local correctional facilities" and "detention facility" for "correctional facility" in the first sentence, and in the second sentence, substituted "the chief administrative officer, or the equivalent," for ", or another official".



Section 24-13-915. Meaning of "local detention facility".

Wherever in the Code of Laws of South Carolina, 1976, as amended, a reference is made to a local detention facility, it means a county, municipal, or multijurisdictional detention facility.

HISTORY: 1986 Act No. 462, Section 7; 2010 Act No. 237, Section 86, eff June 11, 2010.

Effect of Amendment

The 2010 amendment rewrote the section.



Section 24-13-920. Removal of inmate from program for violation of program regulations.

If the inmate participating in the work/punishment program violates the regulations of the program relating to conduct or employment, as established by the local governing body, pursuant to Section 24-13-950, the inmate may be removed from the program on the direction of the official designated in charge by the local governing body.

HISTORY: 1986 Act No. 462, Section 7.



Section 24-13-930. Surrender of inmates' earnings; amounts deductible.

The earnings of each inmate participating in the work/punishment program, less payroll deductions required by law, must be collected by or surrendered to the official administering the program or his authorized representative. From these earnings, the official may deduct in the following order:

(a) any amount the inmate may be legally obligated to pay, or that the inmate desires to pay, for the support of the inmate's dependents;

(b) any amount the inmate may be legally obligated to pay in restitution to the victim of his offense;

(c) not less than five dollars nor more than ten dollars per workday to offset the cost to the local facility providing food, lodging, supervision, clothing, and care to the inmate. Any remaining amount of the inmate's earnings must be credited to the inmate's earnings account to be disbursed to the inmate upon release or to be disposed of according to applicable regulations of the local correctional facility.

HISTORY: 1986 Act No. 462, Section 7.



Section 24-13-940. Contracts for service of sentences in custody of Department of Corrections or of other local detention facilities.

The official administering the work/punishment program may contract with the South Carolina Department of Corrections or with other governmental bodies to allow inmates committed to serve sentences in the custody of the department or in other local detention facilities to participate in the program and be confined in the local detention facility of the receiving official.

HISTORY: 1986 Act No. 462, Section 7; 1993 Act No. 181, Section 442; 2010 Act No. 237, Section 87, eff June 11, 2010.

Effect of Amendment

The 2010 amendment substituted "detention facilities" for "correctional facilities" and "detention facility" for "correctional institution".



Section 24-13-950. Standards for operation of local inmate work programs.

The Department of Corrections shall, by January 1, 1987, develop standards for the operation of local inmate work programs. These standards must be included in the minimum standards for local detention facilities in South Carolina, established pursuant to Section 24-9-20, and the Department of Corrections shall monitor and enforce the standards established. The standards must be established to govern three types of local programs:

(1) voluntary work programs established pursuant to Section 24-13-235; and

(2) local work/punishment programs established pursuant to this article. The work/punishment standards shall include, but are not limited to, provisions insuring that rates of pay and general conditions of employment are not less than those provided to workers in the general public performing work of a similar nature in the same community, and provisions establishing reasonable criteria for the selection, humane treatment, and dismissal of inmates in local work/punishment programs; and

(3) local public work programs pursuant to Section 17-25-70.

HISTORY: 1986 Act No. 462, Section 7.



Section 24-13-1310. Definitions.

As used in this article:

(1) "Eligible inmate" means a person committed to the South Carolina Department of Corrections:

(a) who has not reached the age of thirty years at the time of admission to the department;

(b) who is eligible for release on parole in two years or less;

(c) who has not been convicted of a violent crime as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100;

(d) who has not been incarcerated previously in a state correctional facility or has not served a sentence previously in a shock incarceration program;

(e) who physically is able to participate in the program.

(2) "Shock incarceration program" means a program pursuant to which eligible inmates are ordered by the court to participate in the program and serve ninety days in an incarceration facility, which provides rigorous physical activity, intensive regimentation, and discipline and rehabilitation therapy and programming.

(3) "Director" means the Director of the Department of Corrections.

HISTORY: 1990 Act No. 608, Section 1; 1992 Act No. 520, Section 1; 1993 Act No. 181, Section 443; 1995 Act No. 83, Section 33.



Section 24-13-1320. Regulations; reports.

(A) The director of the department, guided by consideration for the safety of the community and the welfare of the inmate, shall promulgate regulations, according to procedures set forth in the Administrative Procedures Act, for the shock incarceration program. The regulations must reflect the purpose of the program and include, but are not limited to, selection criteria, inmate discipline, programming and supervision, and program structure and administration.

(B) A program may be established only at an institution classified by the director as a shock incarceration facility.

(C) The department shall undertake studies and prepare reports periodically on the impact of a program and on whether the programmatic objectives are met

HISTORY: 1990 Act No. 608, Section 1; 1993 Act No. 181, Section 444; 1995 Act No. 83, Section 34.



Section 24-13-1330. Court ordered participation; department evaluation and notification of unsuitability; inmate's agreement to terms and conditions; effect of completion; participation is a privilege.

(A) A court may order that an "eligible inmate" be sentenced to the "Shock Incarceration Program". If an "eligible inmate" is sentenced to the "Shock Incarceration Program" he must be transferred to the custody of the department for evaluation.

(B) The department must evaluate the inmate to determine whether the inmate is physically, psychologically, and emotionally able to participate in this program.

(C) The director shall notify the court within fifteen working days if the inmate is physically, psychologically, or emotionally unsuitable for participation in the "Shock Incarceration Program". An unsuitable inmate must be returned to court for sentencing to another term as provided by law.

(D) An applicant may not participate in a program unless he agrees to be bound by all of its terms and conditions and indicates this agreement by signing the following:

"I accept the foregoing program and agree to be bound by its terms and conditions. I understand that my participation in the program is a privilege that may be revoked at the sole discretion of the director. I understand that I shall complete the entire program successfully to obtain a certificate of earned eligibility upon the completion of the program, and if I do not complete the program successfully, for any reason, I will be transferred to a nonshock incarceration correctional facility to continue service of my sentence."

Before an inmate may be released on parole, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

A shock incarceration inmate may not be granted parole release by the department if he fails to comply with this provision. However, a shock incarceration inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the shock incarceration inmate's person, any vehicle the shock incarceration inmate owns or is driving, or any of the shock incarceration inmate's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(E) An inmate who has completed a shock incarceration program successfully is eligible to receive a certificate of earned eligibility and must be granted parole release if the inmate has executed the agreements described in subsection (D) of this section. The conditions of parole must include the requirement that the parolee must permit the search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, and any of the parolee's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions of parole of a parolee who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the parolee agree to be subject to search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, or any of the parolee's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(F) Participation in a shock incarceration program is a privilege. Nothing contained in this article confers upon an inmate the right to participate or continue to participate in a program.

HISTORY: 1990 Act No. 608, Section 1; 1993 Act No. 181, Section 445; 1995 Act No. 83, Section 35; 2010 Act No. 151, Section 8, eff April 28, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment, in subsection (D), added the text following the quoted terms and conditions, and in subsection (E), added the text following "granted parole release" in the first sentence.



Section 24-13-1510. Short title.

This article is known and may be cited as the "Home Detention Act".

HISTORY: 1990 Act No. 594, Section 1.



Section 24-13-1520. Definitions.

As used in this article:

(1) "Department" means, in the case of a juvenile offender, the Department of Juvenile Justice and, in the case of an adult offender, the Department of Probation, Parole and Pardon Services, the Department of Corrections, and any other law enforcement agency created by law.

(2) "Court" means a circuit, family, magistrate's, or municipal court having criminal or juvenile jurisdiction to sentence an individual to incarceration for a violation of law, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Corrections.

(3) "Approved electronic monitoring device" means a device approved by the department which is primarily intended to record and transmit information as to the defendant's presence or nonpresence in the home.

An approved electronic monitoring device may record or transmit: oral or wire communications or an auditory sound; visual images; or information regarding the offender's activities while inside the offender's home. These devices are subject to the required consent as set forth in Section 24-13-1550.

An approved electronic monitoring device may be used to record a conversation between the participant and the monitoring device, or the participant and the person supervising the participant, solely for the purpose of identification and not for the purpose of eavesdropping or conducting any other illegally intrusive monitoring.

(4) "Home detention" means the confinement of a person convicted or charged with a crime to his place of residence under the terms and conditions established by the department.

(5) "Participant" means an inmate/offender placed into an electronic monitoring program or into some other suitable program which provides supervision and/or monitoring in the community.

HISTORY: 1990 Act No. 594, Section 1; 1993 Act No. 181, Section 447; 1994 Act No. 508, Sections 1, 2.



Section 24-13-1530. Home detention programs as alternative to incarceration; correctional programs for which it may be substituted; local programs.

(A) Notwithstanding another provision of law which requires mandatory incarceration, electronic and nonelectronic home detention programs may be used as an alternative to incarceration for low risk, nonviolent adult and juvenile offenders as selected by the court if there is a home detention program available in the jurisdiction. Applications by offenders for home detention may be made to the court as an alternative to the following correctional programs:

(1) pretrial or preadjudicatory detention;

(2) probation (intensive supervision);

(3) community corrections (diversion);

(4) parole (early release);

(5) work release;

(6) institutional furlough;

(7) jail diversion; or

(8) shock incarceration.

(B) Local governments also may establish by ordinance the same alternative to incarceration for persons who are awaiting trial and for offenders whose sentences do not place them in the custody of the Department of Corrections. Counties and municipalities may develop home detention programs according to the Minimum Standards for Local Detention Facilities in South Carolina which are established pursuant to Section 24-9-20 and enforced pursuant to Section 24-9-30.

HISTORY: 1990 Act No. 594, Section 1; 1994 Act No. 508, Section 3; 1995 Act No. 7, Part II, Section 57.



Section 24-13-1540. Promulgation of regulations; approved absences from home.

If a department desires to implement a home detention program, it must promulgate regulations that prescribe reasonable guidelines under which a home detention program may operate. These regulations must require that the participant remain within the interior premises or within the property boundaries of his residence at all times during the hours designated by the department. Approved absences from the home for a participant may include:

(1) hours in employment approved by the department or traveling to or from approved employment;

(2) time seeking employment approved for the participant by the department;

(3) medical, psychiatric, mental health treatment, counseling, or other treatment programs approved for the participant by the department;

(4) attendance at an educational institution or a program approved for the participant by the department;

(5) attendance at a regularly scheduled religious service at a place of worship approved by the department; or

(6) participation in a community work punishment or community service program approved by the department.

HISTORY: 1990 Act No. 594, Section 1; 2010 Act No. 237, Section 88, eff June 11, 2010.

Effect of Amendment

The 2010 amendment, in item (5) inserted "approved by the department"; in item (6) substituted "punishment" for "release"; and made other nonsubstantive changes.



Section 24-13-1550. Verification.

The participant shall admit a person or agent designated by the department into his residence at any time for purposes of verifying the participant's compliance with the conditions of his detention.

The participant shall make the necessary arrangements to allow for a person designated by the department to visit the participant's place of education or employment at any time, upon approval of the educational institution or employer, for the purpose of verifying the participant's compliance with the conditions of his detention.

HISTORY: 1990 Act No. 594, Section 1.



Section 24-13-1560. Use of electronic monitoring device.

The participant shall use an approved electronic monitoring device if instructed by the department at all times to verify his compliance with the conditions of his detention and shall maintain a monitoring device in his home or on his person.

HISTORY: 1990 Act No. 594, Section 1; 1994 Act No. 508, Section 4; 1995 Act No. 7, Part II, Section 58.



Section 24-13-1570. Approval required for change in residence or schedule; notice that violation of detention is a crime; revocation; input of victim regarding eligibility for home detention.

(A) The participant shall obtain approval from the department before he changes his residence or the schedule described in Section 24-13-1540.

(B) Notice must be given to the participant by the department that violation of the order for home detention subjects the participant to prosecution for the crime of escape as a misdemeanor, that commission of another crime revokes the order for home detention, and that if there is a violation or commission, the court shall sentence him to imprisonment.

(C) The participant shall abide by other conditions set by the department.

(D) The victim of the participant's crime, or his immediate family, must be provided the opportunity of oral or written input and comment to the department or court, or both, regarding the participant's home detention sentence.

HISTORY: 1990 Act No. 594, Section 1.



Section 24-13-1580. Necessity of written consent to electronic home detention; other residents' knowledge.

Before entering an order for commitment for electronic home detention, the court shall inform the participant and other persons residing in the home of the nature and extent of the approved electronic monitoring devices by:

(1) securing the written consent of the participant in the program to comply with the regulations of the program as stipulated in Section 24-13-1540 and the requirements of this article;

(2) securing, upon request of the department, the written consent of other adult persons residing in the home of the participant at the time an order or commitment for electronic home detention is entered and acknowledgment that they understand the nature and extent of approved electronic monitoring devices; and

(3) insuring that the approved electronic devices are minimally intrusive upon the privacy of the participant and other persons residing in the home while remaining in compliance with Sections 24-13-1550 and 24-13-1560.

HISTORY: 1990 Act No. 594, Section 1.



Section 24-13-1590. Article not applicable to certain controlled substance offenders; probation and parole authority not diminished.

Nothing in this article:

(1) applies to a person, regardless of age, who violates, or is awaiting trial on charges of violating, the illicit narcotic drugs and controlled substances laws of this State which are classified as Class A, B, or C felonies or which are classified as an exempt offense by Section 16-1-10(D) and provide for a maximum term of imprisonment of twenty years or more; or

(2) diminishes the lawful authority of the courts of this State, the Department of Juvenile Justice, or the Department of Probation, Parole, and Pardon Services to regulate or impose conditions for probation, parole, or community supervision.

HISTORY: 1990 Act No. 594, Section 1; 1993 Act No. 181, Section 448; 1994 Act No. 508, Section 5; 1995 Act No. 83, Section 36.



Section 24-13-1910. Centers for alcohol and drug rehabilitation established; construction and operation of, and responsibility for centers.

There is established one or more centers for alcohol and drug rehabilitation under the jurisdiction of the Department of Corrections to treat and rehabilitate alcohol and drug offenders. The Department of Alcohol and Other Drug Abuse Services has primary responsibility for the addictions treatment of the offenders, and the Department of Corrections has primary responsibility for the maintenance and security of the offenders. The Department of Corrections may construct one or more centers upon the necessary appropriation of funds by the General Assembly. The centers established or constructed as authorized by this section shall provide at least seven hundred fifty beds. The centers established under this section must be fully operational by January 1, 1997.

HISTORY: 1995 Act No. 7, Part II, Section 45.



Section 24-13-1920. Program for alcohol and drug abuse intervention, prevention, and treatment services; funding.

The Department of Alcohol and Other Drug Abuse Services shall establish a program to provide alcohol and drug abuse intervention, prevention, and treatment services for offenders sentenced to a center for alcohol and drug rehabilitation established pursuant to Section 24-13-1910. The Department of Alcohol and Other Drug Abuse Services shall provide staff and support necessary to administer the program. Funds for this program must be appropriated annually by the General Assembly.

HISTORY: 1995 Act No. 7, Part II, Section 45.



Section 24-13-1930. Placement of certain offenders in center; report of availability of bed space.

A judge may suspend a sentence for a defendant convicted of a drug or alcohol offense for which imprisonment of more than ninety days may be imposed or as a revocation of probation and may place the offender in a center for alcohol and drug rehabilitation. The Department of Corrections, on the first day of each month, shall present to the general sessions court a report detailing the availability of bed space in the center for alcohol and drug rehabilitation.

HISTORY: 1995 Act No. 7, Part II, Section 45.



Section 24-13-1940. Development of rules and regulations for operation of centers; funding and lease of building.

For the Department of Corrections to establish and maintain a center for alcohol and drug rehabilitation, its director shall coordinate with the Department of Alcohol & Other Drug Abuse Services to:

(1) develop policies and procedures for the operation of the center for alcohol and drug rehabilitation;

(2) fund other management options advantageous to the State including, but not limited to, contracting with public or nonpublic entities for the management of a center for alcohol and drug rehabilitation;

(3) lease buildings;

(4) develop standards for alcohol and drug abuse counseling for offenders sentenced to a center for alcohol and drug rehabilitation;

(5) develop standards for disciplinary rules to be imposed on residents of a center for alcohol and drug rehabilitation.

HISTORY: 1995 Act No. 7, Part II, Section 45.



Section 24-13-1950. Probation after release from center; revocation of suspended sentence; gender not grounds for ineligibility for program.

Upon release from a center for alcohol and drug rehabilitation, the offender must be placed on probation for a term as ordered by the court. Failure to comply with program requirements may result in a request to the court to revoke the suspended sentence. No person is ineligible for this program by reason of gender.

HISTORY: 1995 Act No. 7, Part II, Section 45.



Section 24-13-2110. Preparation of inmates for employment.

To aid incarcerated individuals with reentry into their home communities of this State, the South Carolina Department of Corrections shall assist inmates in preparing for meaningful employment upon release from confinement. The South Carolina Department of Corrections shall coordinate efforts in this matter with the Department of Employment and Workforce, Department of Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, Alston Wilkes Society, and other private sector entities.

HISTORY: 2001 Act No. 96, Section 1.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Editor's Note

See Editor's Note following Article heading.



Section 24-13-2120. Coordination of agencies.

The Department of Corrections, Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, the Department of Employment and Workforce, and the Alston Wilkes Society shall adopt a memorandum of understanding that establishes the respective responsibilities of each agency. Each agency shall adopt policies and procedures as may be necessary to implement the memorandum of understanding.

HISTORY: 2001 Act No. 96, Section 1.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Editor's Note

See Editor's Note following Article heading.



Section 24-13-2130. Memorandum of understanding to establish role of each agency.

(A) The memorandum of understanding between the South Carolina Department of Corrections, Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, Department of Employment and Workforce, Alston Wilkes Society, and other private sector entities shall establish the role of each agency in:

(1) ascertaining an inmate's opportunities for employment after release from confinement and providing him with vocational and academic education and life skills assessments based on evidence-based practices and criminal risk factors analysis as may be appropriate;

(2) developing skills enhancement programs for inmates, as appropriate;

(3) coordinating job referrals and related services to inmates prior to release from incarceration;

(4) encouraging participation by inmates in the services offered;

(5) developing and maintaining a statewide network of employment referrals for inmates at the time of their release from incarceration and aiding inmates in the securing of employment;

(6) identifying and facilitating other transitional services within both governmental and private sectors;

(7) surveying employment trends within the State and making proposals to the Department of Corrections regarding potential vocational training activities.

(B) Further, the Department of Corrections and the Department of Probation, Parole and Pardon Services are directed to work with the Department of Motor Vehicles to develop and implement a plan for providing inmates who are being released from a correctional facility with a valid photo identification card. To the extent that funds are available from an individual inmate's account, the Department of Corrections shall transfer five dollars to the Department of Motor Vehicles to cover the cost of issuing the photo identification card. The Department of Motor Vehicles shall use existing resources and technology to produce the photo identification card.

HISTORY: 2001 Act No. 96, Section 1; 2010 Act No. 273, Section 57, eff January 1, 2011.

Code Commissioner's Note

Pursuant to the directive to the Code Commissioner in 2010 Act No. 146, Section 122, "Department of Employment and Workforce" was substituted for all references to "Employment Security Commission", and "Executive Director of the Department of Employment and Workforce" or "executive director" was substituted for all references to the "Chairman of the Employment Security Commission" or "chairman" that refer to the Chairman of the Employment Security Commission, as appropriate.

Editor's Note

See Editor's Note following Article heading.

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

The 2010 amendment added the subsection identifiers, in subsection (A)(1) inserted "based on evidence-based practices and criminal risk factors analysis", and added subsection (B) relating to identification cards.



Section 24-13-2140. Coordination by Department of Corrections.

The Department of Corrections shall coordinate the efforts of the affected state agencies through the Program Services Administration. The Department of Corrections shall:

(1) develop such policies and standards as may be necessary for the provision of assessment, training, and referral services;

(2) obtain information from appropriate agencies and organizations affiliated with the services to determine actions that should be undertaken to create or modify these services;

(3) disseminate information about the services throughout the State;

(4) provide information and assistance to other agencies, as may be appropriate or necessary, to carry out the provisions of this chapter;

(5) provide inmates of the Department of Corrections information concerning postrelease job training and employment referral services and information concerning services that may be available from the Department of Alcohol and Other Drug Abuse Services, the Department of Mental Health, and the Office of Veterans Affairs;

(6) prepare an annual report that will be submitted to the directors of each agency that is a party to a memorandum of understanding as provided for in Section 24-13-2120;

(7) negotiate with Alston Wilkes Society and private sector entities concerning the delivery of assistance or services to inmates who are transitioning from incarceration to reentering their communities.

HISTORY: 2001 Act No. 96, Section 1.

Editor's Note

See Editor's Note following Article heading.






CHAPTER 19 - CORRECTION AND TREATMENT OF YOUTHFUL OFFENDERS

Extra Notes

Editor's Note

2016 Act No. 164, changed the name of Chapter 19, from "Correction and Treatment of Youthful Offenders" to "Judge William R. Byars Youthful Offender Act".



Section 24-19-5. Short title.

This chapter may be cited as the "Judge William R. Byars Youthful Offender Act".

HISTORY: 2016 Act No. 164 (S.1090), Section 1, eff April 29, 2016.



Section 24-19-10. Definitions.

As used herein:

(a) "Department" means the Department of Corrections.

(b) "Division" means the Youthful Offender Division.

(c) "Director" means the Director of the Department of Corrections.

(d) "Youthful offender" means an offender who is:

(i) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210, for allegedly committing an offense that is not a violent crime, as defined in Section 16-1-60, and that is a misdemeanor, a Class D, Class E, or Class F felony, as defined in Section 16-1-20, or a felony which provides for a maximum term of imprisonment of fifteen years or less;

(ii) seventeen but less than twenty-five years of age at the time of conviction for an offense that is not a violent crime, as defined in Section 16-1-60, and that is a misdemeanor, a Class D, Class E, or Class F felony, or a felony which provides for a maximum term of imprisonment of fifteen years or less;

(iii) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210, for allegedly committing burglary in the second degree (Section 16-11-312). If the offender committed burglary in the second degree pursuant to Section 16-11-312(B), the offender must receive and serve a minimum sentence of at least three years, no part of which may be suspended, and the person is not eligible for conditional release until the person has served the three-year minimum sentence;

(iv) seventeen but less than twenty-one years of age at the time of conviction for burglary in the second degree (Section 16-11-312). If the offender committed burglary in the second degree pursuant to Section 16-11-312(B), the offender must receive and serve a minimum sentence of at least three years, no part of which may be suspended, and the person is not eligible for conditional release until the person has served the three-year minimum sentence;

(v) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210 for allegedly committing criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and the alleged offense involved consensual sexual conduct with a person who was at least fourteen years of age at the time of the act; or

(vi) seventeen but less than twenty-five years of age at the time of conviction for committing criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and the conviction resulted from consensual sexual conduct, provided the offender was eighteen years of age or less at the time of the act and the other person involved was at least fourteen years of age at the time of the act.

(e) "Treatment" means corrective and preventive guidance and training designed to protect the public by correcting the antisocial tendencies of youthful offenders; this may also include vocational and other training considered appropriate and necessary by the division.

(f) "Conviction" means a judgment in a verdict or finding of guilty, plea of guilty, or plea of nolo contendere to a criminal charge where the imprisonment is at least one year, but excluding all offenses in which the maximum punishment provided by law is death or life imprisonment.

HISTORY: 1962 Code Section 55-392; 1968 (55) 3031; 1993 Act No. 181, Section 449; 1995 Act No. 7, Part I, Section 29; 1996 Act No. 441, Section 4; 2003 Act No. 25, Section 1; 2010 Act No. 273, Section 31, eff June 2, 2010; 2012 Act No. 255, Section 10, eff June 18, 2012; 2016 Act No. 154 (H.3545), Section 4, eff April 21, 2016.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in item (d)(i) to Section 20-7-7605 was changed to Section 63-19-1210 in accordance with 2008 Act No. 361 (Children's Code).

Effect of Amendment

The 2010 amendment rewrote the definition for "youthful offender".

The 2012 amendment substituted "criminal sexual conduct with a minor in the third degree pursuant to Section 16-3-655(C)" for "a lewd act upon a child pursuant to Section 16-15-140" in subsections (d)(v) and (d)(vi).

2016 Act No. 154, Section 4, in (d), added a comma following "Section 63-19-1210" in (i) and (iii); and inserted "If the offender committed burglary in the second degree pursuant to Section 16-11-312(B)," in (iii) and (iv).



Section 24-19-20. Youthful Offender Division created in Department of Corrections; staff.

There is hereby created within the Department of Corrections a Youthful Offender Division. The division shall be staffed by appointees and designees of the Director of the Department of Corrections. The staff members shall be delegated such administrative duties and responsibilities as may be required to carry out the purpose of this chapter.

HISTORY: 1962 Code Section 55-391; 1968 (55) 3031; 1993 Act No. 181, Section 450.



Section 24-19-30. Duties of Division generally.

The division shall consider problems of treatment and correction; shall consult with and make recommendations to the director with respect to general treatment and correction policies and procedures for committed youthful offenders, and recommend orders to direct the release of youthful offenders conditionally under supervision and the unconditional discharge of youthful offenders; and take such further action and recommend such other orders to the director as may be necessary or proper to carry out the purpose of this chapter.

HISTORY: 1962 Code Section 55-393; 1968 (55) 3031; 1993 Act No. 181, Section 451.



Section 24-19-40. Adoption of rules.

The division shall adopt such rules as the South Carolina Department of Corrections approves and promulgate them as they apply directly or indirectly to its procedure.

HISTORY: 1962 Code Section 55-394; 1968 (55) 3031; 1993 Act No. 181, Section 452.



Section 24-19-50. Powers of courts upon conviction of youthful offenders.

In the event of a conviction of a youthful offender the court may:

(1) suspend the sentence and place the youthful offender on probation;

(2) release the youthful offender to the custody of the division before sentencing for an observation and evaluation period of not more than sixty days. The observation and evaluation must be conducted by the Reception and Evaluation Center operating under joint agreement between the Department of Vocational Rehabilitation and the Department of Corrections and the findings and recommendations for sentencing must be returned with the youthful offender to the court for sentencing;

(3) if the offender is under the age of twenty-one, without his consent, sentence the youthful offender indefinitely to the custody of the department for treatment and supervision pursuant to this chapter until discharged by the division, the period of custody not to exceed six years. If the offender is twenty-one years of age but less than twenty-five years of age, he may be sentenced in accordance with this item if he consents in writing;

(4) if the court finds that the youthful offender will not derive benefit from treatment, may sentence the youthful offender under any other applicable penalty provision. The youthful offender must be placed in the custody of the department;

(5) not sentence a youthful offender more than once under this chapter.

HISTORY: 1962 Code Section 55-395; 1968 (55) 3031; 1996 Act No. 441, Section 5.



Section 24-19-60. Institutions for treatment of youthful offenders.

Youthful offenders shall undergo treatment in minimum security institutions, including training schools, hospitals, farms, forestry and other camps, including vocational training facilities and other institutions and agencies that will provide the essential varieties of treatment.

The director, as far as is advisable and necessary, shall designate, set aside and adopt institutions and agencies under the control of the department and the division for the purpose of carrying out the objectives of this chapter. The director may further maintain a cooperative program with the Department of Vocational Rehabilitation involving the operation of reception and evaluation centers, utilizing funds and staffing services of the department which are appropriate for matching with Federal Vocational Rehabilitation funds.

Insofar as practical and to the greatest degree possible, such institutions, facilities and agencies shall be used only for the treatment of committed youthful offenders, and such youthful offenders shall be segregated from other offenders, and classes of committed youthful offenders shall be segregated according to their needs for treatment.

HISTORY: 1962 Code Section 55-396; 1968 (55) 3031; 1993 Act No. 181, Section 453.



Section 24-19-70. Facilities for Division provided by Department.

Facilities for the Division are to be provided from facilities of the Department.

HISTORY: 1962 Code Section 55-397; 1968 (55) 3031.



Section 24-19-80. Reception and evaluation centers.

The director may establish agreements with the Department of Vocational Rehabilitation for the operation of reception and evaluation centers. The reception and evaluation centers shall make a complete study of each committed youthful offender, including a mental and physical examination, to ascertain his personal traits, his capabilities, pertinent circumstances of his school, family life, any previous delinquency or criminal experience, and any mental or physical defect or other factor contributing to his delinquency. In the absence of exceptional circumstances, such study shall be completed within a period of thirty days. The reception and evaluation center shall forward to the director and to the division a report of its findings with respect to the youthful offender and its recommendations as to his treatment. At least one member of the division shall, as soon as practicable after commitment, interview the youthful offender, review all reports concerning him and make such recommendations to the director and to the division as may be indicated.

HISTORY: 1962 Code Section 55-398; 1968 (55) 3031; 1993 Act No. 181, Section 454.



Section 24-19-90. Director's options upon receiving report and recommendations from Reception and Evaluation Center and members of Division.

On receipt of the report and recommendations from the Reception and Evaluation Center and from the members of the division, the director may:

(a) recommend to the division that the committed youthful offender be released conditionally under supervision; or

(b) allocate and direct the transfer of the committed youthful offender to an agency or institution for treatment; or

(c) order the committed youthful offender confined and afforded treatment under such conditions as he believes best designed for the protection of the public.

HISTORY: 1962 Code Section 55-399; 1968 (55) 3031; 1993 Act No. 181, Section 455.



Section 24-19-100. Transfer of youthful offenders.

The director may transfer at any time a committed youthful offender from one agency or institution to any other agency or institution.

HISTORY: 1962 Code Section 55-400; 1968 (55) 3031; 1993 Act No. 181, Section 456.



Section 24-19-110. Procedure for conditional release of youthful offenders; search and seizure; fee; victim notification.

(A) The division may at any time after reasonable notice to the director release conditionally under supervision a committed youthful offender. Before a youthful offender may be conditionally released, the youthful offender must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, and any of the youthful offender's possessions by:

(1) his supervisory agent;

(2) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(3) any other law enforcement officer. A youthful offender must not be conditionally released by the division if he fails to comply with this provision.

However, a youthful offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, or any of the youthful offender's possessions. When, in the judgment of the director, a committed youthful offender should be released conditionally under supervision, he shall so report and recommend to the division. The conditions of release must include the requirement that the youthful offender must permit the search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, and any of the youthful offender's possessions by:

(1) his supervisory agent;

(2) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(3) any other law enforcement officer.

However, the conditions of release of a youthful offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the youthful offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, or any of the youthful offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole or probation or that the individual is currently subject to the provisions of his conditional release. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this subsection, he is subject to discipline pursuant to the employing agency's policies and procedures.

(B) The division may regularly assess a reasonable fee to be paid by the youthful offender who is on conditional release to offset the cost of his supervision.

(C) The division may discharge a committed youthful offender unconditionally at the expiration of one year from the date of conditional release.

(D) The division must notify a victim registered pursuant to Article 15, Chapter 3, Title 16 before conditionally releasing or unconditionally discharging a youthful offender. The division has the authority to deny conditional release and unconditional discharge based upon information received from the victim as to the suitability of the release.

HISTORY: 1962 Code Section 55-400.1; 1968 (55) 3031; 1980 Act No. 634; 1993 Act No. 181, Section 457; 2010 Act No. 151, Section 5, eff April 28, 2010; 2010 Act No. 273, Section 33, eff June 2, 2010.

Code Commissioner's Note

At the direction of the Code Commissioner the subsection identifiers were added to accommodate the amendment made by 2010 Act No. 273, Section 33.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The first 2010 amendment rewrote the section.

The second 2010 amendment inserted subsection (D) relating to victim notification.



Section 24-19-120. Time for release of youthful offenders.

(A) A youthful offender shall be released conditionally under supervision on or before the expiration of four years from the date of his conviction and shall be discharged unconditionally on or before six years from the date of his conviction.

(B) The division must notify a victim registered pursuant to Article 15, Chapter 3, Title 16 before conditionally releasing or unconditionally discharging a youthful offender.

HISTORY: 1962 Code Section 55-400.2; 1968 (55) 3031; 2010 Act No. 273, Section 34, eff June 2, 2010.

Effect of Amendment

The 2010 amendment added the subsection identifiers and added subsection (B) relating to notification to a registered victim.



Section 24-19-130. Revocation or modification of orders of Division.

The Division may revoke or modify any of its previous orders respecting a committed youthful offender except an order of unconditional discharge.

HISTORY: 1962 Code Section 55-400.3; 1968 (55) 3031.



Section 24-19-140. Supervisory agents.

Committed youthful offenders permitted to remain at liberty under supervision or conditionally released shall be under the supervision of supervisory agents appointed by the Division. The Division is authorized to encourage the formation of voluntary organizations composed of members who will serve without compensation as voluntary supervisory agents and sponsors. The powers and duties of voluntary supervisory agents and sponsors shall be limited and defined by regulations adopted by the Division.

HISTORY: 1962 Code Section 55-400.4; 1968 (55) 3031.



Section 24-19-150. Further treatment of youthful offenders; return to custody.

If, at any time before the unconditional discharge of a committed youthful offender, the Division is of the opinion that such youthful offender will be benefited by further treatment in an institution or other facility any member of the Division may direct his return to custody or if necessary may issue a warrant for the apprehension and return to custody of such youthful offender and cause such warrant to be executed by an appointed supervisory agent, or any policeman. Upon return to custody, such youthful offender shall be given an opportunity to appear before the Division or a member thereof. The Division may then or at its discretion revoke the order of conditional release.

HISTORY: 1962 Code Section 55-400.5; 1968 (55) 3031.



Section 24-19-160. Courts' powers not affected; jurisdiction of Department of Probation, Parole and Pardon Services.

Nothing in this chapter limits or affects the power of a court to suspend the imposition or execution of a sentence and place a youthful offender on probation.

Nothing in this chapter may be construed to amend, repeal, or affect the jurisdiction of the Department of Probation, Parole, and Pardon Services or the Probation, Parole, and Pardon Services Board. For purposes of community supervision or parole, a sentence pursuant to Section 24-19-50(e) shall be considered a sentence for six years.

HISTORY: 1962 Code Section 55-400.6; 1968 (55) 3031; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 458; 1995 Act No. 83, Section 37.






CHAPTER 21 - PROBATION, PAROLE AND PARDON

Section 24-21-5. Definitions.

As used in this chapter:

(1) "Administrative monitoring" means a form of monitoring by the department beyond the end of the term of supervision in which the only remaining condition of supervision not completed is the payment of financial obligations. Under administrative monitoring, the only condition of the monitoring shall be the requirement that reasonable progress be made toward the payment of financial obligations. The payment of monitoring mandated fees shall continue. When an offender is placed on administrative monitoring, the offender shall register with the department's representative in the offender's county, notify the department of the offender's current address each quarter, and make payments on financial obligations owed, until the financial obligations are paid in full or a consent order of judgment is filed. Written notice of petitions for civil contempt as set forth in Section 24-21-100, scheduled hearings or proceedings, or any other event or modification associated with administrative monitoring must be given by the department by depositing the notice in the United States mail with postage prepaid addressed to the person at the address contained in the records of the department. The giving of notice by mail is complete ten days after the deposit of the notice. A certificate by the director of the department or the director's designee that the notice has been sent as required in this section is presumptive proof that the requirements as to notice of petitions for civil contempt as set forth in Section 24-21-100, scheduled hearings or proceedings, or any other event or modification associated with administrative monitoring have been met even if the notice has not been received by the offender. If an offender fails to appear for the civil contempt proceeding, the court may issue a bench warrant for the offender's arrest for failure to appear, or the court may proceed in the offender's absence and issue a bench warrant along with an order imposing a term of confinement as set forth in Section 24-21-100.

(2) "Criminal risk factors" mean characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The characteristics may include, but not be limited to, the following risk and criminogenic need factors: antisocial behavior patterns; criminal personality; antisocial attitudes, values, and beliefs; poor impulse control; criminal thinking; substance abuse; criminal associates; dysfunctional family or marital relationships; or low levels of employment or education.

(3) "Department" means the Department of Probation, Parole and Pardon Services.

(4) "Evidence-based practices" mean supervision policies, procedures, and practices that scientific research demonstrates reduce recidivism among individuals on probation, parole, or post-correctional supervision.

(5) "Financial obligations" mean fines, fees, and restitution either ordered by the court or statutorily imposed.

(6) "Hearing officer" means an employee of the department who conducts preliminary hearings to determine probable cause on alleged violations committed by an individual under the supervision of the department and as otherwise provided by law. This includes, but is not limited to, violations concerning probation, parole, and community supervision. The hearing officer also conducts preliminary hearings and final revocation hearings for supervised furlough, youthful offender conditional release cases, and such other hearings as required by law.

HISTORY: 2010 Act No. 273, Section 45, eff January 1, 2011; 2016 Act No. 154 (H.3545), Section 5, eff April 21, 2016.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

2016 Act No. 154, Section 5, in (1), added the text beginning with "Written notice of petitions for civil contempt" and made gender neutral changes.



Section 24-21-10. Department of Probation, Parole and Pardon Services; Board of Probation, Parole and Pardon Services; board members; term; appointment; filing vacancies.

(A) The department is governed by its director. The director must be appointed by the Governor with the advice and consent of the Senate. To qualify for appointment, the director must have a baccalaureate or more advanced degree from an institution of higher learning that has been accredited by a regional or national accrediting body, which is recognized by the Council for Higher Education Accreditation and must have at least ten years of training and experience in one or more of the following fields: parole, probation, corrections, criminal justice, law, law enforcement, psychology, psychiatry, sociology, or social work.

(B) The Board of Probation, Parole and Pardon Services is composed of seven members. The terms of office of the members are for six years. Each of the seven members must be appointed from each of the congressional districts. At least one appointee shall have at least five years of work or volunteer experience in one or more of the following fields: parole, probation, corrections, criminal justice, law, law enforcement, psychology, psychiatry, sociology, or social work. Vacancies must be filled by gubernatorial appointment with the advice and consent of the Senate for the unexpired term. If a vacancy occurs during a recess of the Senate, the Governor may fill the vacancy by appointment for the unexpired term pending the consent of the Senate, provided the appointment is received for confirmation on the first day of the Senate's next meeting following the vacancy. A chairman must be elected annually by a majority of the membership of the board. The chairman may serve consecutive terms.

(C) The Governor shall deliver an appointment within sixty days of the expiration of a term, if an individual is being reappointed, or within ninety days of the expiration of a term, if an individual is an initial appointee. If a board member who is being reappointed is not confirmed within sixty days of receipt of the appointment by the Senate, the appointment is considered rejected. For an initial appointee, if confirmation is not made within ninety days of receipt of the appointment by the Senate, the appointment is deemed rejected. The Senate may by resolution extend the period after which an appointment is considered rejected. If the failure of the Senate to confirm an appointee would result in the lack of a quorum of board membership, the seat for which confirmation is denied or rejected shall not be considered when determining if a quorum of board membership exists.

(D) Within ninety days of a parole board member's appointment by the Governor and confirmation by the Senate, the board member must complete a comprehensive training course developed by the department using training components consistent with those offered by the National Institute of Corrections or the American Probation and Parole Association. This training course must include classes regarding the following:

(1) the elements of the decision making process, through the use of evidence-based practices for determining offender risk, needs and motivations to change, including the actuarial assessment tool that is used by the parole agent;

(2) security classifications as established by the Department of Corrections;

(3) programming and disciplinary processes and the department's supervision, case planning, and violation process;

(4) the dynamics of criminal victimization; and

(5) collaboration with corrections related stakeholders, both public and private, to increase offender success and public safety.

The department must promulgate regulations setting forth the minimum number of hours of training required for the board members and the specific requirements of the course that the members must complete.

(E)(1) Each parole board member is also required to complete a minimum of eight hours of training annually, which shall be provided for in the department's annual budget. This annual training course must be developed using the training components consistent with those offered by the National Institute of Corrections or American Probation and Parole Association and must offer classes regarding:

(a) a review and analysis of the effectiveness of the assessment tool used by the parole agents;

(b) a review of the department's progress toward public safety goals;

(c) the use of data in decision making; and

(d) any information regarding promising and evidence-based practices offered in the corrections related and crime victim dynamics field.

The department must promulgate regulations setting forth the specific criteria for the course that the members must complete.

(2) If a parole board member does not fulfill the training as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the parole board member an extension to complete the training, based upon exceptional circumstances.

(F) The department must develop a plan that includes the following:

(1) establishment of a process for adopting a validated actuarial risk and needs assessment tool consistent with evidence-based practices and factors that contribute to criminal behavior, which the parole board shall use in making parole decisions, including additional objective criteria that may be used in parole decisions;

(2) establishment of procedures for the department on the use of the validated assessment tool to guide the department, parole board, and agents of the department in determining supervision management and strategies for all offenders under the department's supervision, including offender risk classification, and case planning and treatment decisions to address criminal risk factors and reduce offender risk of recidivism; and

(3) establishment of goals for the department, which include training requirements, mechanisms to ensure quality implementation of the validated assessment tool, and safety performance indicators.

(G) The director shall submit the plan in writing to the Sentencing Reform Oversight Committee no later than July 1, 2011. Thereafter, the department must submit an annual report to the Sentencing Reform Oversight Committee on its performance for the previous fiscal year and plans for the upcoming year. The department must collect and report all relevant data in a uniform format of both board decisions and field services and must annually compile a summary of past practices and outcomes.

HISTORY: 1962 Code Section 55-551; 1952 Code Section 55-551; 1942 Code Section 1038-5; 1942 (42) 1456, 1463; 1946 (44) 1516; 1976 Act No. 509, Section 1; 1981 Act No. 100, Sections 1-3; 1988 Act No. 480, Section 1; 1993 Act No. 181, Section 4; 1995 Act No. 7, Part I, Section 38; 2010 Act No. 273, Section 46, eff January 1, 2011; 2012 Act No. 223, Section 1, eff June 7, 2012; 2012 Act No. 279, Section 8, eff June 26, 2012.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2010 amendment rewrote the section.

The 2012 amendments in subsection (B), substituted "Each of the seven members" for "Six of the seven members" and "At least one appointee" for "and one member must be appointed at large. The at-large appointee".



Section 24-21-11. Removal of director or member.

The director and members of the board shall be subject to removal by the Governor pursuant to the provisions of Section 1-3-240.

HISTORY: 1981 Act No. 100, Section 4; 1993 Act No. 181, Section 460.



Section 24-21-12. Compensation of board members.

The members of the board shall draw no salaries, but each member shall be entitled to such per diem as may be authorized by law for boards, commissions, and committees, plus actual and necessary expenses incurred pursuant to the discharge of official duties.

HISTORY: 1981 Act No. 100, Section 4; 1993 Act No. 181, Section 461.



Section 24-21-13. Director to oversee department; development of written policies and procedures; board's duty to consider cases for parole, etc.

(A) It is the duty of the director to oversee, manage, and control the department. The director shall develop written policies and procedures for the following:

(1) the supervising of offenders on probation, parole, community supervision, and other offenders released from incarceration prior to the expiration of their sentence, which supervising shall be based on a structured decision-making guide designed to enhance public safety, which uses evidence-based practices and focuses on considerations of offenders' criminal risk factors;

(2) the consideration of paroles and pardons and the supervision of offenders in the community supervision program and other offenders released from incarceration prior to the expiration of their sentence. The requirements for an offender's participation in the community supervision program and an offender's progress toward completing the program are to be decided administratively by the Department of Probation, Parole and Pardon Services. No inmate or future inmate shall have a "liberty interest" or an "expectancy of release" while in a community supervision program administered by the department;

(3) the operation of community-based correctional services and treatment programs; and

(4) the operation of public work sentence programs for offenders as provided in item (1) of this subsection. This program also may be utilized as an alternative to technical revocations. The director shall establish priority programs for litter control along state and county highways. This must be included in the "public service work" program.

(B) It is the duty of the board to consider cases for parole, pardon, and any other form of clemency provided for under law.

HISTORY: 1981 Act No. 100, Section 4; 1986 Act No. 462, Section 10; 1988 Act No. 480, Section 2; 1993 Act No. 181, Section 462; 1995 Act No. 83, Section 39; 2010 Act No. 273, Section 47, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

The 2010 amendment in subsection (A)(1) added the text at the end relating to a structured decision-making guide, and in subsection (A)(3) inserted "services and treatment".



Section 24-21-30. Meetings; parole and pardon panels.

(A) A person who commits a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section is not eligible for parole consideration, but must complete a community supervision program as set forth in Section 24-21-560 prior to discharge from the sentence imposed by the court. For all offenders who are eligible for parole, the board shall hold regular meetings, as may be necessary to carry out its duties, but at least four times each year, and as many extra meetings as the chairman, or the Governor acting through the chairman, may order. The board may preserve order at its meetings and punish any disrespect or contempt committed in its presence. The chairman may direct the members of the board to meet as three-member panels to hear matters relating to paroles and pardons as often as necessary to carry out the board's responsibilities. Membership on these panels shall be periodically rotated on a random basis by the chairman. At the meetings of the panels, any unanimous vote shall be considered the final decision of the board, and the panel may issue an order of parole with the same force and effect of an order issued by the full board pursuant to Section 24-21-650. Any vote that is not unanimous shall not be considered as a decision of the board, and the matter shall be referred to the full board which shall decide it based on a vote of a majority of the membership.

(B) The board may grant parole to an offender who commits a violent crime as defined in Section 16-1-60 which is not included as a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section by a two-thirds majority vote of the full board. The board may grant parole to an offender convicted of an offense which is not a violent crime as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 by a unanimous vote of a three-member panel or by a majority vote of the full board.

Nothing in this subsection may be construed to allow any person who commits a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section to be eligible for parole.

(C) The board shall conduct all parole hearings in cases that relate to a single victim on the same day.

(D) Upon the request of a victim, the board may allow the victim and an offender to appear simultaneously before the board for the purpose of providing testimony.

HISTORY: 1962 Code Section 55-553; 1952 Code Section 55-553; 1942 Code Sections 3437, 3439; 1932 Code Sections 3437, 3439; Civ. C. '22 Sections 979, 981; Civ. C. '12 Sections 890, 892; 1906 (25) 14; 1981 Act No. 100 Section 5; 1995 Act No. 83, Section 40; 2004 Act No. 263, Section 13.



Section 24-21-32. Reentry supervision; revocation.

(A) For purposes of this section, "release date" means the date determined by the South Carolina Department of Corrections on which an inmate is released from prison, based on the inmate's sentence and all earned credits allowed by law.

(B) Notwithstanding the provisions of this chapter, an inmate, who is not required to participate in a community supervision program pursuant to Article 6, Chapter 21, Title 24, shall be placed on reentry supervision with the department before the expiration of the inmate's release date. Inmates who have been incarcerated for a minimum of two years shall be released to reentry supervision one hundred eighty days before their release date. For an inmate whose sentence includes probation, the period of reentry supervision is reduced by the term of probation.

(C) The individual terms and conditions of reentry supervision shall be developed by the department using an evidence-based assessment of the inmate's needs and risks. An inmate placed on reentry supervision must be supervised by a probation agent of the department. The department shall promulgate regulations for the terms and conditions of reentry supervision. Until such time as regulations are promulgated, the terms and conditions shall be based on guidelines developed by the director.

(D) If the department determines that an inmate has violated a term or condition of reentry supervision sufficient to revoke the reentry supervision, a probation agent must initiate a proceeding before a department administrative hearing officer. The proceeding must be initiated pursuant to a warrant or a citation describing the violations of the reentry supervision. No inmate arrested for violation of a term or condition of reentry supervision may be released on bond; however, he shall be credited with time served as set forth in Section 24-13-40 toward his release date. If the administrative hearing officer determines the inmate has violated a term or condition of reentry supervision, the hearing officer may impose other terms or conditions set forth in the regulations or department guidelines, and may continue the inmate on reentry supervision, or the hearing officer may revoke the inmate's reentry supervision and the inmate shall be incarcerated up to one hundred eighty days, but the maximum aggregate time that the inmate shall serve on reentry supervision or for revocation of the reentry supervision shall not exceed an amount of time equal to the length of incarceration imposed by the court for the offense that the inmate was serving at the time of his initial reentry supervision. The decision of the administrative hearing officer on the reentry supervision shall be final and there shall be no appeal of his decision.

HISTORY: 2010 Act No. 273, Section 48, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."



Section 24-21-35. Administrative recommendations available to victim prior to parole hearing.

The Department of Probation, Parole and Pardon Services Board shall make its administrative recommendations available to a victim of a crime before it conducts a parole hearing for the perpetrator of the crime.

HISTORY: 2004 Act No. 263, Section 2.



Section 24-21-40. Record of proceedings.

The Board shall keep a complete record of all its proceedings and hold it subject to the order of the Governor or the General Assembly.

HISTORY: 1962 Code Section 55-554; 1952 Code Section 55-554; 1942 Code Section 3435; 1932 Code Section 3435; Civ. C. '22 Section 977; Civ. C. '12 Section 888; 1906 (25) 14.



Section 24-21-50. Hearings, arguments, and appearances by counsel or individuals.

The board shall grant hearings and permit arguments and appearances by counsel or any individual before it at any such hearing while considering a case for parole, pardon, or any other form of clemency provided for under law. No inmate has a right of confrontation at the hearing.

HISTORY: 1962 Code Section 55-555; 1952 Code Section 55-555; 1942 Code Section 1038-11; 1942 (42) 1456; 1946 (44) 1516; 1947 (45) 67; 1949 (46) 311; 1995 Act No. 83, Section 41.



Section 24-21-55. Hearing fee.

The Department of Probation, Parole and Pardon Services shall receive compensation in an amount provided by the General Assembly in the annual general appropriations act.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.A; 2012 Act No. 246, Section 2, eff June 18, 2012.

Effect of Amendment

The 2012 amendment substituted "compensation in an amount provided by the General Assembly in the annual appropriations act" for "a hearing fee under a plan approved by the Budget and Control Board".



Section 24-21-60. Cooperation of public agencies and officials; surveys.

Each city, county, or state official or department shall assist and cooperate to further the objectives of this chapter. The board, the director of the department, and the probation agents may seek the cooperation of officials and departments and especially of the sheriffs, jailers, magistrates, police officials, and institutional officers. The director may conduct surveys of state correctional facilities, county jails, and camps and obtain information to enable the board to pass intelligently upon all applications for parole. The Director of the Department of Corrections and the wardens, jailers, sheriffs, supervisors, or other officers in whose control a prisoner may be committed must aid and assist the director and the probation agents in the surveys.

HISTORY: 1962 Code Section 55-556; 1952 Code Section 55-556; 1942 Code Section 1038-13; 1942 (42) 1456; 1960 (51) 1917; 1988 Act No. 480, Section 3; 1991 Act No. 134, Section 1; 1993 Act No. 181, Section 463; 1995 Act No. 83, Section 42.



Section 24-21-70. Records of prisoners.

The Director of the Department of Corrections, when a prisoner is confined in the State Penitentiary, the sheriff of the county, when a person is confined in the county jail, and the county supervisor or chairman of the governing body of the county if there is no county supervisor, when a prisoner is confined upon a work detail of a county, must keep a record of the industry, habits, and deportment of the prisoner, as well as other information requested by the board or the director and furnish it to them upon request.

HISTORY: 1962 Code Section 55-557; 1952 Code Section 55-557; 1942 Code Section 1038-13; 1942 (42) 1456; 1960 (51) 1917; 1988 Act No. 480, Section 4; 1991 Act No. 134, Section 2; 1993 Act No. 181, Section 464.



Section 24-21-80. Probationers and parolees to pay supervision fee; intensive supervision fee; hardship exemption; delinquencies; substitution of public service.

An adult placed on probation, parole, or community supervision shall pay a regular supervision fee toward offsetting the cost of his supervision for so long as he remains under supervision. The regular supervision fee must be determined by the Department of Probation, Parole, and Pardon Services based upon the ability of the person to pay. The fee must be not less than twenty dollars nor more than one hundred dollars per month. The fee is due on the date of sentencing or as soon as determined by the department and each subsequent anniversary for the duration of the supervision period. The department shall remit from the fees collected an amount not to exceed the regular supervision fees collected during fiscal year 1992-93 for credit to the State General Fund. All regular supervision fees collected in excess of the fiscal year 1992-93 amount must be retained by the department, carried forward, and applied to the department's operation. The payment of the fee must be a condition of probation, parole, or community supervision, and a delinquency of two months or more in making payments may operate as a revocation.

If a probationer is placed under intensive supervision by a court of competent jurisdiction, or if the board places a parolee under intensive supervision, or if an inmate who is participating in the Supervised Furlough Program is placed under intensive supervision, or if a person participating in a community supervision program is placed under intensive supervision, the probationer, parolee, inmate, or community supervisee is required to pay not less than ten dollars nor more than thirty dollars each week for the duration of intensive supervision in lieu of the regular supervision fee. The intensive supervision fee must be determined by the department based upon the ability of the person to pay. Fees derived from persons under intensive supervision must be retained by the department, carried forward, and applied to the department's operation. The department may exempt any individual supervised by the department on any community supervision program from the payment of a part or all of the yearly or weekly fee during any part or all of the supervision period only if the department determines that exceptional circumstances exist such that these payments work a severe hardship on the individual. Delinquencies of two months or more in payment of a reduced fee operates in the same manner as delinquencies for the full amount. The department may substitute public service employment for supervision fees when it considers the same to be in the best interest of the State and the individual.

HISTORY: 1980 Act No. 517, Part II, Section 6A; 1985 Act No. 201, Part II, Section 58A; 1988 Act No. 480, Section 5; 1993 Act No. 164, Part II, Section 26A; 1995 Act No. 83, Section 43.



Section 24-21-85. Electronic monitoring fees.

Every person placed on electronic monitoring must be assessed a fee to be determined by the Department of Probation, Parole and Pardon Services in accordance with Section 24-21-80, as long as he remains in the electronic monitoring program. The payment of the fee must be a condition of supervision of any program administered by the department and a delinquency of two months or more in making payments may operate as a revocation. All fees generated by this assessment must be retained by the department to support the electronic monitoring program and carried forward for the same purpose.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.B.



Section 24-21-87. Extradition and maintenance polygraph fees.

(A) The department may charge offenders a fee based on the number of miles and length of time required to perform an extradition. The fee must be used to offset the cost of extradition. All unexpended revenues of this fee at year end must be retained and carried forward by the department and expended for the same purpose.

(B) The department may charge a fee to offenders required to have maintenance polygraphs. This fee may not exceed the actual cost of the maintenance polygraph. All unexpended revenues of this fee at year end must be retained and carried forward by the department and expended for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 15.B, eff July 1, 2009.



Section 24-21-90. Account and receipt for fee payments; deposit of funds.

Each supervising agent shall keep an accurate account of the money he collects pursuant to Sections 24-21-80, 24-23-210(B), and 24-23-220 and shall give a receipt to the probationer and individual under supervision for each payment. Money collected must be forwarded to the board and deposited in the state treasury.

HISTORY: 1980 Act No. 517, Part II, Section 6B; 1982 Act No. 455, Section 5; 1988 Act No. 480, Section 6.



Section 24-21-100. Administrative monitoring when fines outstanding; fee.

(A) Notwithstanding the provisions of Section 24-19-120, 24-21-440, 24-21-560(B), or 24-21-670, when an individual has not fulfilled the individual's obligations for payment of financial obligations by the end of the individual's term of supervision, then the individual shall be placed under quarterly administrative monitoring, as defined in Section 24-21-5, by the department until such time as those financial obligations are paid in full or a consent order of judgment is filed. If the individual under administrative monitoring fails to make reasonable progress toward the payment of such financial obligations, as determined by the department, the department may petition the court to hold an individual in civil contempt for failure to pay the financial obligations. The department shall provide written notice of the petition and any scheduled contempt hearing by depositing the notice in the United States mail with postage prepaid addressed to the person at the address contained in the records of the department. The giving of notice by mail is complete ten days after the deposit of the notice. A certificate by the director of the department or the director's designee that the notice has been sent as required in this section is presumptive proof that the requirements as to notice of petition and any scheduled contempt hearing have been met even if the notice has not been received by the offender. If the court finds the individual has the ability to pay but has not made reasonable progress toward payment, the court may hold the individual in civil contempt of court and may impose a term of confinement in the local detention center until payment of the financial obligations, but in no case to exceed ninety days of confinement. Following any term of confinement, the individual shall be returned to quarterly administrative monitoring by the department. If the individual under administrative monitoring does not have the ability to pay the financial obligations and has no reasonable likelihood of being able to pay in the future, the department may submit a consent order of judgment to the court, which shall relieve the individual of any further administrative monitoring.

(B) An individual placed on administrative monitoring shall pay a regular monitoring fee toward offsetting the cost of his administrative monitoring for the period of time that he remains under monitoring. The regular monitoring fee must be determined by the department based upon the ability of the person to pay. The fee must not be more than ten dollars a month. All regular monitoring fees must be retained by the department, carried forward, and applied to the department's operation.

HISTORY: 2010 Act No. 273, Section 52, eff January 1, 2011; 2016 Act No. 154 (H.3545), Section 6, eff April 21, 2016.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

2016 Act No. 154, Section 6, in (A), made gender neutral changes in the first sentence, and added the third through fifth sentences, relating to notice.



Section 24-21-110. Administrative sanctions.

(A) In response to a violation of the terms and conditions of any supervision program operated by the department, whether pursuant to statute or contract with another state agency, the probation agent may, with the concurrence of his supervisor and, as an alternative to issuing a warrant or citation, serve on the offender a notice of administrative sanctions. The agent must not serve a notice of administrative sanctions on an offender for violations of special conditions if a sentencing court provided that those violations would be heard by the court. The administrative sanctions must be equal to or less restrictive than the sanctions available to the revoking authority, with the exception of revocation.

(B) If the offender agrees in writing to the additional conditions set forth in the notice or order of administrative sanctions, the conditions must be implemented with swiftness and certainty. If the offender does not agree, or if after agreeing the offender fails to fulfill the additional conditions to the satisfaction of the probation agent and his supervisor, then the probation agent may commence revocation proceedings.

(C) In addition to the notice of administrative sanctions, a hearing officer with the department may, as an alternative to sending a case forward to the revoking authority, impose on the offender an order of administrative sanctions. The order may be made only after the hearing officer has made a finding of probable cause at a preliminary hearing that an offender has violated the terms and conditions of any supervision program operated by the department, whether pursuant to statute or a contract with another state agency. The administrative sanctions must be equal to or less restrictive than the sanctions available to the revoking authority, with the exception of revocation. The sanctions must be implemented with swiftness and certainty.

(D) The administrative sanctions shall be established by regulations of the department, as set forth by established administrative procedures. The department shall delineate in the regulations a listing of administrative sanctions for the most common types of supervision violations including, but not limited to: failure to report; failure to pay fines, fees, and restitution; failure to participate in a required program or service; failure to complete community service; and failure to refrain from the use of alcohol or controlled substances. The sanctions shall consider the severity of the current violation, the offender's previous criminal record, the number and severity of previous supervision violations, the offender's assessment, and the extent to which administrative sanctions were imposed for previous violations. The department, in determining the list of administrative sanctions to be served on an offender, shall ascertain the availability of community-based programs and treatment options including, but not limited to: inpatient and outpatient substance abuse treatment facilities; day reporting centers; restitution centers; intensive supervision; electronic monitoring; community service; programs to reduce criminal risk factors; and other community-based options consistent with evidence-based practices.

(E) The department shall provide annually to the Sentencing Reform Oversight Committee:

(1) the number of offenders who were placed on administrative sanctions during the prior fiscal year and who were not returned to incarceration within that fiscal year;

(2) the number and percentage of offenders whose supervision programs were revoked for violations of the conditions of supervision and ordered to serve a term of imprisonment. This calculation shall be based on the fiscal year prior to the fiscal year in which the report is required. The baseline revocation rate shall be the revocation rate in Fiscal Year 2010; and

(3) the number and percentage of offenders who were convicted of a new offense and sentenced to a term of imprisonment. This calculation shall be based on the fiscal year prior to the fiscal year in which the report is required. The baseline revocation rate shall be the revocation rate in Fiscal Year 2010.

HISTORY: 2010 Act No. 273, Section 53, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."



Section 24-21-220. Powers and duties of director.

The director is vested with the exclusive management and control of the department and is responsible for the management of the department and for the proper care, assessment, treatment, supervision, and management of offenders under its control. The director shall manage and control the department and it is the duty of the director to carry out the policies of the department. The director is responsible for scheduling board meetings, assuring that the proper cases and investigations are prepared for the board, maintaining the board's official records, and performing other administrative duties relating to the board's activities. The director must employ within his office such personnel as may be necessary to carry out his duties and responsibilities including the functions of probation, parole, and community supervision, community-based programs, financial management, research and planning, staff development and training, and internal audit. The director shall make annual written reports to the board, the Governor, and the General Assembly providing statistical and other information pertinent to the department's activities.

HISTORY: 1962 Code Section 55-572; 1952 Code Section 55-572; 1942 Code Section 1038-7; 1942 (42) 1456; 1946 (44) 1516; 1981 Act No. 100, Section 7; 1991 Act No. 134, Section 4; 1993 Act No. 181, Section 465; 1995 Act No. 83, Section 44; 2010 Act No. 273, Section 49, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date. Regulations required pursuant to this act shall be submitted to the General Assembly no later than January 11, 2011, or six months after enactment, whichever event occurs later in time."

Effect of Amendment

The 2010 amendment inserted "assessment," in the first sentence.



Section 24-21-221. Notice of hearing to consider parole; to whom required.

The director must give a thirty-day written notice of any board hearing during which the board will consider parole for a prisoner to the following persons:

(1) any victim of the crime who suffered damage to his person as a result thereof or if such victim is deceased, to members of his immediate family to the extent practicable;

(2) the solicitor who prosecuted the prisoner or his successor in the jurisdiction in which the crime was prosecuted; and

(3) the law enforcement agency that was responsible for the arrest of the prisoner concerned.

HISTORY: 1991 Act No. 134, Section 5; 1993 Act No. 181, Section 466.



Section 24-21-230. Employment of probation agents and other staff; employment and duties of hearing officers; offender supervision specialists.

(A) The director must employ probation agents required for service in the State and clerical assistants as necessary. The probation agents must take and pass psychological and qualifying examinations as directed by the director. The director must ensure that each probation agent receives adequate training. Until the initial employment requirements are met, no person may take the oath of a probation agent nor exercise the authority granted to them.

(B) The director must employ hearing officers who conduct preliminary hearings to determine probable cause on violations committed by individuals under the supervision of the department and as otherwise provided by law. This includes, but is not limited to, violations concerning probation, parole, and community supervision. The hearing officer also conducts preliminary hearings and final revocation hearings for supervised furlough, youthful offender conditional release cases, and such other hearings as required by law. The department shall promulgate regulations for the qualifications of the hearing officers and the procedures for the preliminary hearings. Until regulations are adopted, the qualifications and procedures shall be based on guidelines developed by the director.

(C) The director, in his discretion, may employ offender supervision specialists to oversee the supervision of standard and low-risk offenders. The department shall promulgate regulations for the qualifications of offender supervision specialists and procedures for classifying offenders as standard and low-risk offenders based on criminal risk factors.

HISTORY: 1962 Code Section 55-573; 1952 Code Section 55-573; 1942 Code Section 1038-7; 1942 (42) 1456; 1946 (44) 1516; 1981 Act No. 100, Section 8; 1991 Act No. 134, Section 1993 Act No. 181, Section 467; 1995 Act No. 83, Section 45; 2010 Act No. 273, Section 51, eff January 1, 2011; 2017 Act No. 75 (H.3742), Section 1, eff May 19, 2017.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date. Regulations required pursuant to this act shall be submitted to the General Assembly no later than January 11, 2011, or six months after enactment, whichever event occurs later in time."

Effect of Amendment

The 2010 amendment added the subsection identifiers, and added subsection (B) relating to hearing officers.

2017 Act No. 75, Section 1, added (C), providing that the director may employ offender supervision specialists.



Section 24-21-235. Issuance of duty clothing to department employees.

The Department of Probation, Parole and Pardon Services is authorized to issue duty clothing for the use of department employees.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.D.



Section 24-21-237. Employee meals.

Meals may be provided to employees of the department who are not permitted to leave duty stations and are required to work during deployments, actual emergencies, emergency simulation exercises, and when the Governor declares a state of emergency.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.E.



Section 24-21-240. Oath of probation agents.

Each person appointed as a probation agent must take an oath of office as required of state officers which must be noted of record by the clerk of court.

HISTORY: 1962 Code Section 55-574; 1952 Code Section 55-574; 1942 Code Section 1038-8; 1942 (42) 1456; 1991 Act No. 134, Section 7.



Section 24-21-250. Pay and expenses of probation agents.

The probation agents must be paid salaries, to be fixed by the department, payable semimonthly, and also be paid traveling and other necessary expenses incurred in the performance of their official duties when the expense accounts have been authorized and approved by the director.

HISTORY: 1962 Code Section 55-575; 1952 Code Section 55-575; 1942 Code Section 1038-8; 1942 (42) 1456; 1946 (44) 1516; 1988 Act No. 480, Section 7; 1991 Act No. 134, Section 8; 1993 Act No. 181, Section 468.



Section 24-21-260. Probation agents' assignment locations.

Probation agents appointed under Section 24-21-230 must be assigned to serve in courts or districts or other places the director may determine.

HISTORY: 1962 Code Section 55-576; 1952 Code Section 55-576; 1942 Code Section 1038-8; 1942 (42) 1456; 1946 (44) 1516; 1988 Act No. 480, Section 8; 1991 Act No. 134, Section 9; 1993 Act No. 181, Section 469.



Section 24-21-270. Offices for probation agents.

The governing body of each county in which a probation agent serves shall provide, in or near the courthouse, suitable office space for such agent.

HISTORY: 1962 Code Section 55-577; 1952 Code Section 55-577; 1942 Code Section 1038-15; 1942 (42) 1456; 1965 (54) 213; 1991 Act No. 134, Section 10.



Section 24-21-280. Duties and powers of probation agents; authority to enforce criminal laws.

(A) A probation agent must investigate all cases referred to him for investigation by the judges or director and report in writing. He must furnish to each person released on probation, parole, or community supervision under his supervision a written statement of the conditions of probation, parole, or community supervision and must instruct him regarding them. He must keep informed concerning the conduct and condition of each person on probation, parole, or community supervision under his supervision by visiting, requiring reports, and in other ways, and must report in writing as often as the court or director may require. He must use practicable and suitable methods that are consistent with evidence-based practices to aid and encourage persons on probation, parole, or community supervision to bring about improvement in their conduct and condition and to reduce the risk of recidivism for the offenders under his supervision. A probation agent must keep detailed records of his work, make reports in writing, and perform other duties as the director may require.

(B) A probation agent has, in the execution of his duties, the power to issue an arrest warrant or a citation charging a violation of conditions of supervision, the powers of arrest, and, to the extent necessary, the same right to execute process given by law to sheriffs. A probation agent has the power and authority to enforce the criminal laws of the State. In the performance of his duties of probation, parole, community supervision, and investigation, he is regarded as the official representative of the court, the department, and the board.

(C) A probation agent must conduct an actuarial assessment of offender risks and needs, including criminal risk factors and specific needs of each individual, under the supervision of the department, which shall be used to make objectively based decisions that are consistent with evidence-based practices on the type of supervision and services necessary. The actuarial assessment tool shall include screening and comprehensive versions. The screening version shall be used as a triage tool to determine offenders who require the comprehensive version. The director also shall require each agent to receive annual training on evidence-based practices and criminal risks factors and how to target these factors to reduce recidivism.

(D) A probation agent, in consultation with the probation agent's supervisor, shall identify each individual under the department's supervision, with a term of supervision of more than one year, and shall calculate and award compliance credits as provided in this section. Credits may be earned from the first day of supervision on a thirty-day basis, but must not be applied until after each thirty-day period of supervision has been completed. Compliance credits may be denied for noncompliance on a thirty-day basis as determined by the department. The denial of nonearned compliance credits is a final decision of the department and is not subject to appeal. An individual may earn up to twenty days of compliance credits for each thirty-day period in which the department determines that the individual has substantially fulfilled all of the conditions of the individual's supervision.

(E) Any portion of the earned compliance credits are subject to be revoked by the department if an individual violates a condition of supervision during a subsequent thirty-day period.

(F) The department shall provide annually to the Sentencing Reform Oversight Committee the number of offenders who qualify for compliance credits and the amount of credits each has earned within a fiscal year.

(G) Offender supervision specialists have the same duties and authority granted to probation agents, except for the authority granted in subsection (B).

HISTORY: 1962 Code Section 55-578; 1952 Code Section 55-578; 1942 Code Section 1038-9; 1942 (42) 1456; 1988 Act No. 480, Section 9; 1991 Act No. 134, Section 11; 1993 Act No. 181, Section 470; 1995 Act No. 83, Section 46; 2000 Act No. 352, Section 1; 2000 Act No. 396, Section 7; 2010 Act No. 273, Section 50, eff January 1, 2011; 2016 Act No. 154 (H.3545), Section 7, eff April 21, 2016; 2017 Act No. 75 (H.3742), Section 2, eff May 19, 2017.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date. Regulations required pursuant to this act shall be submitted to the General Assembly no later than January 11, 2011, or six months after enactment, whichever event occurs later in time."

Effect of Amendment

The 2010 amendment rewrote the section.

2016 Act No. 154, Section 7, in (D), substituted "the probation agent's supervisor" for "his supervisor", and "under the department's supervision" for "under the supervision of the department" in the first sentence; substituted "but must not be applied" for "but shall not be applied", in the second sentence; and substituted "in which the department determines that the individual has substantially fulfilled all of the conditions of the individual's supervision" for "in which he has fulfilled all of the conditions of his supervision, has no new arrests, and has made all scheduled payments of his financial obligations" in the last sentence.

2017 Act No. 75, Section 2, added (G), providing that, with some exceptions, offender supervision specialists have the same duties and authority granted to probation agents.



Section 24-21-290. Information received by probation agents privileged.

All information and data obtained in the discharge of his official duty by a probation agent is privileged information, is not receivable as evidence in a court, and may not be disclosed directly or indirectly to anyone other than the judge or others entitled under this chapter to receive reports unless ordered by the court or the director.

HISTORY: 1962 Code Section 55-579; 1952 Code Section 55-579; 1942 Code Section 1038-14; 1942 (42) 1456; 1988 Act No. 480, Section 10; 1991 Act No. 134, 12; 1993 Act No. 181, Section 471.



Section 24-21-300. Issuance of citation to person released pursuant to Offender Management Systems Act for violation of release terms.

At any time during a period of supervision, a probation agent, instead of issuing a warrant, may issue a written citation and affidavit setting forth that the probationer, parolee, or community supervision releasee, or a person released or furloughed under the Offender Management Systems Act in the agent's judgment violates the conditions of his release or suspended sentence. The citation must be directed to the probationer, the parolee, the community supervision releasee, or the person released or furloughed, and must require him to appear at a specified time, date, and court or other place, and must state the charges. The citation must set forth the person's rights and contain a statement that a hearing will be held in his absence if he fails to appear and that he may be imprisoned as a result of his absence. The citation may be served by a law enforcement officer upon the request of a probation agent. A certificate of service is sufficient proof of service. The issuance of a citation or warrant during the period of supervision gives jurisdiction to the court and the board at any hearing on the violation.

HISTORY: 1988 Act No. 478; 1995 Act No. 83, Section 47.



Section 24-21-410. Power to suspend sentence and impose probation; exceptions; search and seizure.

After conviction or plea for any offense, except a crime punishable by death or life imprisonment, the judge of a court of record with criminal jurisdiction at the time of sentence may suspend the imposition or the execution of a sentence and place the defendant on probation or may impose a fine and also place the defendant on probation. Probation is a form of clemency. Before a defendant may be placed on probation, he must agree in writing to be subject to a search or seizure, without a search warrant, based on reasonable suspicions, of the defendant's person, any vehicle the defendant owns or is driving, and any of the defendant's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

A defendant may not be placed on probation by the court if he fails to comply with this provision and instead must be required to serve the suspended portion of the defendant's sentence. However, a defendant who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the defendant agree to be subject to search or seizure, without a search warrant, with or without cause, of the defendant's person, any vehicle the defendant owns or is driving, or any of the defendant's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

HISTORY: 1962 Code Section 55-591; 1952 Code Section 55-591; 1942 Code Section 1038-1; 1942 (42) 1456; 1996 Act No. 341, Section 1; 2010 Act No. 151, Section 9, eff April 28, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment added the text following the second sentence.



Section 24-21-420. Report of probation agent on offense and defendant.

When directed by the court, the probation agent must fully investigate and report to the court in writing the circumstances of the offense and the criminal record, social history, and present condition of the defendant including, whenever practicable, the findings of a physical and mental examination of the defendant. When the services of a probation agent are available to the court, no defendant charged with a felony and, unless the court shall direct otherwise in individual cases, no other defendant may be placed on probation or released under suspension of sentence until the report of such investigation has been presented to and considered by the court.

HISTORY: 1962 Code Section 55-592; 1952 Code Section 55-592; 1942 Code Section 1038-2; 1942 (42) 1456; 1991 Act No. 134, Section 13.



Section 24-21-430. Conditions of probation.

The court may impose by order duly entered and may at any time modify the conditions of probation and may include among them any of the following or any other condition not prohibited in this section; however, the conditions imposed must include the requirement that the probationer must permit the search or seizure, without a search warrant, based on reasonable suspicions, of the probationer's person, any vehicle the probationer owns or is driving, and any of the probationer's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer, but the conditions imposed upon a probationer who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the probationer agree to be subject to search or seizure, without a search warrant, with or without cause, of the probationer's person, any vehicle the probationer owns or is driving, or any of the probationer's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on probation. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

To effectively supervise probationers, the director shall develop policies and procedures for imposing conditions of supervision on probationers. These conditions may enhance but must not diminish court imposed conditions.

The probationer shall:

(1) refrain from the violations of any state or federal penal laws;

(2) avoid injurious or vicious habits;

(3) avoid persons or places of disreputable or harmful character;

(4) permit the probation agent to visit at his home or elsewhere;

(5) work faithfully at suitable employment as far as possible;

(6) pay a fine in one or several sums as directed by the court;

(7) perform public service work as directed by the court;

(8) submit to a urinalysis or a blood test or both upon request of the probation agent;

(9) submit to curfew restrictions;

(10) submit to house arrest which is confinement in a residence for a period of twenty-four hours a day, with only those exceptions as the court may expressly grant in its discretion;

(11) submit to intensive surveillance which may include surveillance by electronic means;

(12) support his dependents; and

(13) follow the probation agent's instructions and advice regarding recreational and social activities.

HISTORY: 1962 Code Section 55-593; 1952 Code Section 55-593; 1942 Code Section 1038-3; 1942 (42) 1456; 1986 Act No. 462, Section 6; 1987 Act No. 31, Section 1; 1991 Act No. 134, Section 14; 1996 Act No. 341, Section 2; 2010 Act No. 151, Section 10, eff April 28, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment added the text between "prohibited in this section" in the first sentence and the undesignated paragraph following item (2).



Section 24-21-440. Period of probation.

The period of probation or suspension of sentence shall not exceed a period of five years and shall be determined by the judge of the court and may be continued or extended within the above limit.

HISTORY: 1962 Code Section 55-594; 1952 Code Section 55-594; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1991 Act No. 134, Section 15.



Section 24-21-450. Arrest for violation of terms of probation; bond.

At any time during the period of probation or suspension of sentence the court, or the court within the venue of which the violation occurs, or the probation agent may issue or cause the issuing of a warrant and cause the defendant to be arrested for violating any of the conditions of probation or suspension of sentence. Any police officer or other agent with power of arrest, upon the request of the probation agent, may arrest a probationer. In case of an arrest, the arresting officer or agent must have a written warrant from the probation agent setting forth that the probationer has, in his judgment, violated the conditions of probation, and such statement shall be warrant for the detention of such probationer in the county jail or other appropriate place of detention, until such probationer can be brought before the judge of the court or of the court within the venue of which the violation occurs. Such probation agent must forthwith report such arrest and detention to the judge of the court, or of the court within the venue of which the violation occurs, and submit in writing a report showing in what manner the probationer has violated his probation. Provided, that any person arrested for the violation of the terms of probation must be entitled to be released on bond pending a hearing, and such bond shall be granted and the amount thereof determined by a magistrate in the county where the probationer is confined or by the magistrate in whose jurisdiction the alleged violation of probation occurred.

HISTORY: 1962 Code Section 55-595; 1952 Code Section 55-595; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1955 (49) 72; 1959 (51) 320; 1991 Act No. 134, Section 16.



Section 24-21-460. Action of court in case of violation of terms of probation.

Upon such arrest the court, or the court within the venue of which the violation occurs, shall cause the defendant to be brought before it and may revoke the probation or suspension of sentence and shall proceed to deal with the case as if there had been no probation or suspension of sentence except that the circuit judge before whom such defendant may be so brought shall have the right, in his discretion, to require the defendant to serve all or a portion only of the sentence imposed. Should only a portion of the sentence imposed be put into effect, the remainder of such sentence shall remain in full force and effect and the defendant may again, from time to time, be brought before the circuit court so long as all of his sentence has not been served and the period of probation has not expired.

HISTORY: 1962 Code Section 55-596; 1952 Code Section 55-596; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1959 (51) 320.



Section 24-21-480. Restitution Center program; distribution of offenders' salaries.

The judge may suspend a sentence for a defendant convicted of a nonviolent offense, as defined in Section 16-1-70, for which imprisonment of more than ninety days may be imposed, or as a revocation of probation, and may place the offender in a restitution center as a condition of probation. The board may place a prisoner in a restitution center as a condition of parole. The department, on the first day of each month, shall present to the general sessions court a report detailing the availability of bed space in the restitution center program. The restitution center is a program under the jurisdiction of the department.

The offender must have paid employment and/or be required to perform public service employment up to a total of fifty hours per week.

The offender must deliver his salary to the restitution center staff who must distribute it in the following manner:

(1) restitution to the victim or payment to the account established pursuant to the Victims of Crime Act of 1984, Public Law 98-473, Title II, Chapter XIV, Section 1404, as ordered by the court;

(2) payment of child support or alimony or other sums as ordered by a court;

(3) payment of any fines or court fees due;

(4) payment of a daily fee for housing and food. This fee may be set by the department with the approval of the Department of Administration. The fee must be based on the offender's ability to pay not to exceed the actual costs. This fee must be deposited by the department with the State Treasurer for credit to the same account as funds collected under Sections 14-1-210 through 14-1-230;

(5) payment of any costs incurred while in the restitution center;

(6) if available, fifteen dollars per week for personal items.

The remainder must be deposited and given to the offender upon his discharge.

The offender must be in the restitution center for not more than six months, nor less than three months; provided, however, in those cases where the maximum term is less than one year the offender must be in the restitution center for not more than ninety days nor less than forty-five days.

Upon release from the restitution center, the offender must be placed on probation for a term as ordered by the court.

Failure to comply with program requirements may result in a request to the court to revoke the suspended sentence.

No person must be made ineligible for this program by reason of gender.

HISTORY: 1986 Act No. 462, Section 5; 1988 Act No. 480, Section 12; 1991 Act No. 134, Section 17; 2008 Act No. 353, Section 2, Pt 15A, eff July 1, 2009.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2008 amendment rewrote item (4).



Section 24-21-485. Authority of Department of Probation, Parole, and Pardon Services with respect to establishment and maintenance of restitution centers.

In order for the department to establish and maintain restitution centers, the director may:

(1) develop policies and procedures for the operation of restitution centers;

(2) fund other management options advantageous to the State including, but not limited to, contracting with public or nonpublic entities for management of restitution centers;

(3) lease buildings;

(4) develop standards for disciplinary rules to be imposed on residents of restitution centers;

(5) develop standards for the granting of emergency furloughs to participants.

HISTORY: 1986 Act No. 462, Section 5; 1988 Act No. 480, Section 13; 1993 Act No. 181, Section 472.



Section 24-21-490. Collection and distribution of restitution.

(A) The Department of Probation, Parole and Pardon Services shall collect and distribute restitution on a monthly basis from all offenders under probationary and intensive probationary supervision.

(B) Notwithstanding Section 14-17-725, the department shall assess a collection fee of twenty percent of each restitution program and deposit this collection fee into a separate account. The department shall maintain individual restitution accounts that reflect each transaction and the amount paid, the collection fee, and the unpaid balance of the account. A summary of these accounts must be reported to the Governor's Office, the President of the Senate, the Speaker of the House, the Chairman of the House Judiciary Committee, and the Chairman of the Senate Corrections and Penology Committee every six months following the enactment of this section.

(C) The department may retain the collection fees described in subsection (B) and expend the fees for the purpose of collecting and distributing restitution. Unexpended funds at the end of each fiscal year may be retained by the department and carried forward for use for the same purpose by the department.

(D) For financial obligations collected by the department pursuant to administrative monitoring requirements, payments shall be distributed by the department proportionately to pay restitution and fees based on the ratio of each category to the total financial obligation owed. Fines shall continue to be paid and collected pursuant to the provisions of Chapter 17, Title 14.

HISTORY: 1996 Act No. 437, Section 5; 2002 Act No. 356, Section 1, Pt IV.C; 2010 Act No. 273, Section 54, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

The 2010 amendment added subsection (D) relating to collections by administrative monitoring.



Section 24-21-510. Development and operation of system; basic elements.

The department shall develop and operate a comprehensive community control system if the General Assembly appropriates sufficient funds. The system shall include community control centers and sentencing options as a condition of probation, and utilize all sentencing options set forth in Chapter 21 of Title 24.

HISTORY: 1993 Act No. 164, Part II, Section 24A; 1995 Act No. 145, Part II, Section 52A.



Section 24-21-540. Community Control Centers for higher risk offenders; guidelines for placement.

The department shall develop and operate Community Control Centers for higher risk offenders, if the General Assembly appropriates funds to operate the centers. If the department has recommended the placement, offenders may be placed in a center for not less than thirty days nor more than six months by a judge as a condition of probation or as an alternative to probation revocation, or by the board as a condition of parole or as an alternative to parole revocation. An offender may not be placed in the center for more than six months on the same crime. There must not be consecutive sentencing to a Community Control Center.

HISTORY: 1993 Act No. 164, Part II, Section 24A.



Section 24-21-550. Probation terms involving fines, costs, assessments, or restitution.

A probation term ordered to end upon the payment of fines, court costs, assessments, and restitution must continue until the clerk of court certifies in writing that all monies have been paid, or the probation term has expired, or the expiration of probation has been changed by a subsequent order.

HISTORY: 1993 Act No. 164, Part II, Section 24A.



Section 24-21-560. Community supervision program; eligibility; time periods, supervision, and determination of completion; violations; revocation; notification of release to community supervision.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, any sentence for a "no parole offense" as defined in Section 24-13-100 must include any term of incarceration and completion of a community supervision program operated by the Department of Probation, Parole, and Pardon Services. No prisoner who is serving a sentence for a "no parole offense" is eligible to participate in a community supervision program until he has served the minimum period of incarceration as set forth in Section 24-13-150. Nothing in this section may be construed to allow a prisoner convicted of murder or a prisoner prohibited from early release, discharge, or work release by any other provision of law to be eligible for early release, discharge, or work release.

(B) A community supervision program operated by the Department of Probation, Parole and Pardon Services must last no more than two continuous years. The period of time a prisoner is required to participate in a community supervision program and the individual terms and conditions of a prisoner's participation shall be at the discretion of the department based upon guidelines developed by the director; however, the conditions of participation must include the requirement that the offender must permit the search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, and any of the offender's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer, but the conditions for participation for an offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, or any of the offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this subsection, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently in a community supervision program. A law enforcement officer conducting a search or seizure without a warrant pursuant to this subsection shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this subsection, he is subject to discipline pursuant to the employing agency's policies and procedures.

A prisoner participating in a community supervision program must be supervised by a probation agent of the department. The department must determine when a prisoner completes a community supervision program, violates a term of community supervision, fails to participate in a program satisfactorily, or whether a prisoner should appear before the court for revocation of the community supervision program.

(C) If the department determines that a prisoner has violated a term of the community supervision program and the community supervision should be revoked, a probation agent must initiate a proceeding in General Sessions Court. The proceeding must be initiated pursuant to a warrant or a citation issued by a probation agent setting forth the violations of the community supervision program. The court shall determine whether:

(1) the terms of the community supervision program are fair and reasonable;

(2) the prisoner has complied with the terms of the community supervision program;

(3) the prisoner should continue in the community supervision program under the current terms;

(4) the prisoner should continue in the community supervision program under other terms and conditions as the court considers appropriate;

(5) the prisoner has wilfully violated a term of the community supervision program.

If the court determines that a prisoner has wilfully violated a term or condition of the community supervision program, the court may impose any other terms or conditions considered appropriate and may continue the prisoner on community supervision, or the court may revoke the prisoner's community supervision and impose a sentence of up to one year for violation of the community supervision program. A prisoner who is incarcerated for revocation of the community supervision program is not eligible to earn any type of credits which would reduce the sentence for violation of the community supervision program.

(D) If a prisoner's community supervision is revoked by the court and the court imposes a period of incarceration for the revocation, the prisoner also must complete a community supervision program of up to two years as determined by the department pursuant to subsection (B) when he is released from incarceration.

A prisoner who is sentenced for successive revocations of the community supervision program may be required to serve terms of incarceration for successive revocations, as provided in Section 24-21-560(C), and may be required to serve additional periods of community supervision for successive revocations, as provided in Section 24-21-560(D). The maximum aggregate amount of time a prisoner may be required to serve when sentenced for successive revocations may not exceed an amount of time equal to the length of incarceration imposed limited by the amount of time remaining on the original "no parole offense". The prisoner must not be incarcerated for a period longer than the original sentence. The original term of incarceration does not include any portion of a suspended sentence.

If a prisoner's community supervision is revoked due to a conviction for another offense, the prisoner must complete a community supervision program of up to two continuous years as determined by the department after the prisoner has completed the service of the sentence for the community supervision revocation and any other term of imprisonment which may have been imposed for the criminal offense, except when the subsequent sentence is death or life imprisonment.

(E) A prisoner who successfully completes a community supervision program pursuant to this section has satisfied his sentence and must be discharged from his sentence.

(F) The Department of Corrections must notify the Department of Probation, Parole, and Pardon Services of the projected release date of any inmate serving a sentence for a "no parole offense" one hundred eighty days in advance of his release to community supervision. For an offender sentenced to one hundred eighty days or less, the Department of Corrections immediately must notify the Department of Probation, Parole, and Pardon Services.

(G) Victims registered pursuant to Article 15, Chapter 3, Title 16 and the sheriff's office in the county where a prisoner sentenced for a "no parole offense" is to be released must be notified by the Department of Probation, Parole, and Pardon Services when the prisoner is released to a community supervision program.

HISTORY: 1995 Act No. 83, Section 1; 2010 Act No. 151, Section 11, eff April 28, 2010; 2010 Act No. 237, Section 94, eff June 11, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The first 2010 amendment in subsection (B) added the text following "developed by the director" in the second sentence and before the undesignated paragraph following item (2), and made other nonsubstantive changes.

The second 2010 amendment rewrote subsection (D).



Section 24-21-610. Eligibility for parole.

In all cases cognizable under this chapter the Board may, upon ten days' written notice to the solicitor and judge who participated in the trial of any prisoner, parole a prisoner convicted of a crime and imprisoned in the state penitentiary, in any jail, or upon the public works of any county who if:

(1) sentenced for not more than thirty years has served at least one-third of the term;

(2) sentenced to life imprisonment or imprisonment for any period in excess of thirty years, has served at least ten years.

If after January 1, 1984, the Board finds that the statewide case classification system provided for in Chapter 23 of this title has been implemented, that an intensive supervision program for parolees who require more than average supervision has been implemented, that a system for the periodic review of all parole cases in order to assess the adequacy of supervisory controls and of parolee participation in rehabilitative programs has been implemented, and that a system of contracted rehabilitative services for parolees is being furnished by public and private agencies, then in all cases cognizable under this chapter the Board may, upon ten days' written notice to the solicitor and judge who participated in the trial of any prisoner, to the victim or victims, if any, of the crime, and to the sheriff of the county where the prisoner resides or will reside, parole a prisoner who if sentenced for a violent crime as defined in Section 16-1-60, has served at least one-third of the term or the mandatory minimum portion of sentence, whichever is longer. For any other crime the prisoner shall have served at least one-fourth of the term of a sentence or if sentenced to life imprisonment or imprisonment for any period in excess of forty years, has served at least ten years.

The provisions of this section do not affect the parole ineligibility provisions for murder, armed robbery, and drug trafficking as set forth respectively in Sections 16-3-20 and 16-11-330, and subsection (e) of Section 44-53-370.

In computing parole eligibility, no deduction of time may be allowed in any case for good behavior, but after June 30, 1981, there must be deductions of time in all cases for earned work credits, notwithstanding the provisions of Sections 16-3-20, 16-11-330, and 24-13-230.

Notwithstanding the provisions of this section, the Board may parole any prisoner not sooner than one year prior to the prescribed date of parole eligibility when, based on medical information furnished to it, the Board determines that the physical condition of the prisoner concerned is so serious that he would not be reasonably expected to live for more than one year. Notwithstanding any other provision of this section or of law, no prisoner who has served a total of ten consecutive years or more in prison may be paroled until the Board has first received a report as to his mental condition and his ability to adjust to life outside the prison from a duly qualified psychiatrist or psychologist.

HISTORY: 1962 Code Section 55-611; 1952 Code Section 55-611; 1942 Code Section 1038-10; 1942 (42) 1456; 1949 (46) 311; 1962 (52) 1887; 1963 (53) 241; 1972 (57) 2528; 1981 Act No. 100, Section 9; 1984 Act No. 482, Section 2; 1986 Act No. 462, Section 35.



Section 24-21-615. Review of case of prisoner convicted of capital offense by Parole Board restricted.

The board may not review the case of a prisoner convicted of a capital offense for the purpose of determining whether the person is entitled to any of the benefits provided in this chapter during the month of December of each year.

HISTORY: 1994 Act No. 286, Section 1.



Section 24-21-620. Review by Board of prisoner's case after prisoner has served one fourth of sentence.

Within the ninety-day period preceding a prisoner having served one-fourth of his sentence, the board, either acting in a three-member panel or meeting as a full board, shall review the case, regardless of whether or not any application has been made therefor, for the purpose of determining whether or not such prisoner is entitled to any of the benefits provided for in this chapter; provided, that in cases of prisoners in confinement due to convictions for nonviolent crimes, an administrative hearing officer may be appointed by the director to review the case who must submit to the full board written findings of fact and recommendations which shall be the basis for a determination by the board. Upon an affirmative determination, the prisoner must be granted a provisional parole or parole. Upon a negative determination, the prisoner's case shall be reviewed every twelve months thereafter for the purpose of such determination.

HISTORY: 1962 Code Section 55-611.1; 1952 Code Section 55-611.1; 1942 Code Section 1038-10; 1942 (42) 1456; 1949 (46) 311; 1981 Act No. 100, Section 10; 1991 Act No. 134, Section 18; 1993 Act No. 181, Section 473.



Section 24-21-630. Effect of time served while awaiting trial upon determination of time required to be served for eligibility for parole.

For the purpose of determining the time required to be served by a prisoner before he shall be eligible to be considered for parole, notwithstanding any other provision of law, all prisoners shall be given benefit for time served in prison in excess of three months while awaiting trial or between trials.

HISTORY: 1962 Code Section 55-611.2; 1968 (55) 2717.



Section 24-21-635. Earned work credits.

For the purpose of determining the time required to be served by a prisoner before he shall be eligible to be considered for parole, notwithstanding any other provision of law, all prisoners shall be given benefit of earned work credits awarded pursuant to Section 24-13-230.

HISTORY: 1978 Act No. 496, Section 17; 1981 Act No. 100, Section 11.



Section 24-21-640. Circumstances warranting parole; search and seizure; criteria; reports of parolees; records subject to Freedom of Information Act.

The board must carefully consider the record of the prisoner before, during, and after imprisonment, and no such prisoner may be paroled until it appears to the satisfaction of the board: that the prisoner has shown a disposition to reform; that in the future he will probably obey the law and lead a correct life; that by his conduct he has merited a lessening of the rigors of his imprisonment; that the interest of society will not be impaired thereby; and that suitable employment has been secured for him.

Before an inmate may be released on parole, he must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate may not be granted parole release by the board if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the inmate agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

The board must establish written, specific criteria for the granting of parole and provisional parole. This criteria must reflect all of the aspects of this section and include a review of a prisoner's disciplinary and other records. The criteria must be made available to all prisoners at the time of their incarceration and the general public. The paroled prisoner must, as often as may be required, render a written report to the board giving that information as may be required by the board which must be confirmed by the person in whose employment the prisoner may be at the time. The board must not grant parole nor is parole authorized to any prisoner serving a sentence for a second or subsequent conviction, following a separate sentencing for a prior conviction, for violent crimes as defined in Section 16-1-60. Provided that where more than one included offense shall be committed within a one-day period or pursuant to one continuous course of conduct, such multiple offenses must be treated for purposes of this section as one offense.

Any part or all of a prisoner's in-prison disciplinary records and, with the prisoner's consent, records involving all awards, honors, earned work credits and educational credits, are subject to the Freedom of Information Act as contained in Chapter 4, Title 30.

HISTORY: 1981 Act No. 100, Section 12; 1986 Act No. 462, Section 30; 1962 Code Section 55-612; 1952 Code Section 55-612; 1942 Code Section 1038-11; 1942 (42) 1456; 1949 (46) 311; 1981 Act No. 100, Section 12; 1986 Act No. 462, Section 30; 1990 Act No. 510, Section 1; 2010 Act No. 151, Section 12, eff April 28, 2010.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

Effect of Amendment

The 2010 amendment inserted the text between the first paragraph and the last two paragraphs.



Section 24-21-645. Parole and provisional parole orders; search and seizure; review schedule following parole denial of prisoners confined for violent crimes.

(A) The board may issue an order authorizing the parole which must be signed either by a majority of its members or by all three members meeting as a parole panel on the case ninety days prior to the effective date of the parole; however, at least two-thirds of the members of the board must authorize and sign orders authorizing parole for persons convicted of a violent crime as defined in Section 16-1-60. A provisional parole order shall include the terms and conditions, if any, to be met by the prisoner during the provisional period and terms and conditions, if any, to be met upon parole.

(B) The conditions of parole must include the requirement that the parolee must permit the search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, and any of the parolee's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions of parole for a parolee who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the parolee agree to be subject to search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, or any of the parolee's possessions.

(C) By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(D) Upon satisfactory completion of the provisional period, the director or one lawfully acting for him must issue an order which, if accepted by the prisoner, shall provide for his release from custody. However, upon a negative determination of parole, prisoners in confinement for a violent crime as defined in Section 16-1-60 must have their cases reviewed every two years for the purpose of a determination of parole, except that prisoners who are eligible for parole pursuant to Section 16-25-90, and who are subsequently denied parole must have their cases reviewed every twelve months for the purpose of a determination of parole. This subsection applies retroactively to a prisoner who has had a parole hearing pursuant to Section 16-25-90 prior to the effective date of this act.

HISTORY: 1981 Act. No. 100, Section 13; 1986 Act No. 462, Section 31; 1991 Act No. 134, Section 19; 1993 Act No. 181, Section 474; 1997 Act No. 120, Section 4; 2010 Act No. 151, Section 13, eff April 28, 2010; 2010 Act No. 273, Section 58, eff January 1, 2011.

Editor's Note

2010 Act No. 151, Sections 2 and 16, provide:

"SECTION 2. It is the intent of the General Assembly of South Carolina to provide law enforcement officers with the statutory authority to reduce recidivism rates of probationers and parolees, apprehend criminals, and protect potential victims from criminal enterprises."

"SECTION 16. In any instance in which a law enforcement officer has failed to make the reports necessary to the State Law Enforcement Division for warrantless searches, then in the absence of a written policy by the employing agency enforcing the reporting requirements, the otherwise applicable state-imposed, one-day suspension without pay applies."

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."

Effect of Amendment

The first 2010 amendment inserted the text between the first paragraph and the last paragraph.

The second 2010 amendment rewrote the section.



Section 24-21-650. Order of parole.

The board shall issue an order authorizing the parole which must be signed by at least a majority of its members with terms and conditions, if any, but at least two-thirds of the members of the board must sign orders authorizing parole for persons convicted of a violent crime as defined in Section 16-1-60. The director, or one lawfully acting for him, then must issue a parole order which, if accepted by the prisoner, provides for his release from custody. Upon a negative determination of parole, prisoners in confinement for a violent crime as defined in Section 16-1-60 must have their cases reviewed every two years for the purpose of a determination of parole.

HISTORY: 1962 Code Section 55-613; 1952 Code Section 55-613; 1942 Code Section 1038-11; 1942 (42) 1456; 1949 (46) 311; 1977 Act No. 110, Section 1; 1986 Act No. 462, Section 32; 1988 Act No. 480, Section 14; 1991 Act No. 134, Section 1993 Act No. 181, Section 475.



Section 24-21-660. Effect of parole.

Any prisoner who has been paroled is subject during the remainder of his original term of imprisonment, up to the maximum, to the conditions and restrictions imposed in the order of parole or by law imposed. Every such paroled prisoner must remain in the jurisdiction of the board and may at any time on the order of the board, be imprisoned as and where therein designated.

HISTORY: 1962 Code Section 55-614; 1952 Code Section 55-614; 1942 Code Section 1038-11; 1942 (42) 1456; 1949 (46) 311; 1991 Act No. 134, Section 21.



Section 24-21-670. Term of parole.

Any prisoner who may be paroled under authority of this chapter shall continue on parole until the expiration of the maximum term or terms specified in his sentence without deduction of such allowance for good conduct as may be provided for by law.

HISTORY: 1962 Code Section 55-615; 1952 Code Section 55-615; 1942 Code Section 1038-12; 1942 (42) 1456.



Section 24-21-680. Violation of parole.

Upon failure of any prisoner released on parole under the provisions of this chapter to do or refrain from doing any of the things set forth and required to be done by and under the terms of his parole, the parole agent must issue a warrant or citation charging the violation of parole, and a final determination must be made by the board as to whether the prisoner's parole should be revoked and whether he should be required to serve any part of the remaining unserved sentence. But such prisoner must be eligible to parole thereafter when and if the board thinks such parole would be proper. The board shall be the sole judge as to whether or not a parole has been violated and no appeal therefrom shall be allowed; provided, that any person arrested for violation of terms of parole may be released on bond, for good cause shown, pending final determination of the violation by the Probation, Parole and Pardon Board. No bond shall be granted except by the presiding or resident judge of the circuit wherein the prisoner is arrested, or, if there be no judge within such circuit, by the judge, presiding or resident, in an adjacent circuit, and the judge granting the bond shall determine the amount thereof.

HISTORY: 1962 Code Section 55-616; 1952 Code Section 55-616; 1942 Code Section 1038-11; 1942 (42) 1456; 1947 (45) 67; 1949 (46) 311; 1962 (52) 1887; 1965 (54) 306; 1991 Act No. 134, Section 22.



Section 24-21-690. Release after service of full time less good conduct deduction.

Any person who shall have served the term for which he has been sentenced less deductions allowed therefrom for good conduct shall, upon release, be treated as if he had served the entire term for which he was sentenced.

HISTORY: 1962 Code Section 55-617; 1952 Code Section 55-617; 1942 Code Section 1038-12; 1942 (42) 1456; 1955 (49) 475.



Section 24-21-700. Special parole of persons needing psychiatric care.

Any prisoner who is otherwise eligible for parole under the provisions of this article, except that his mental condition is deemed by the Probation, Pardon and Parole Board to be such that he should not be released from confinement may, subject to approval by the Veterans Administration, be released to the custody of the Veterans Administration or to a committee appointed to commit such prisoner to a Veterans Administration Hospital. Such a special parole shall be granted in the sole discretion of the Board and, when so paroled, a prisoner shall be transferred directly from his place of confinement to a Veterans Administration Hospital which provides psychiatric care. When any prisoner paroled for psychiatric treatment is determined to be in a suitable condition to be released, he shall not be returned to penal custody except for a subsequent violation of the conditions of his parole.

HISTORY: 1962 Code Section 55-618; 1968 (55) 2696.



Section 24-21-710. Film, videotape, or other electronic information may be considered by board in parole determination.

(A) Film, videotape, or other electronic information that is both visual and aural, submitted pursuant to this section, must be considered by the Board of Probation, Parole, and Pardon Services in making its determination of parole.

(B) Upon receipt of the notice required by law, the following people may submit electronic information:

(1) the victim of the crime for which the prisoner has been sentenced;

(2) the prosecuting solicitor's office; and

(3) the person whose parole is being considered.

(C) The person submitting the electronic information shall provide the Board of Probation, Parole, and Pardon Services with the following:

(1) identification of each voice heard and each person seen;

(2) a visual or aural statement of the date the information was recorded; and

(3) the name of the person whose parole eligibility is being considered.

(D) If the film, videotape, or other electronic information is retained by the board, it may be submitted at subsequent parole hearings each time that the submitting person provides a written statement declaring that the information represents the present position of the person who is submitting the information.

(E) The Department of Corrections may install, maintain, and operate a two-way closed circuit television system in one or more correctional institutions of the department that confines persons eligible for parole. The Board of Probation, Parole and Pardon Services shall install, maintain, and operate closed circuit television systems at locations determined by the board and conduct parole hearings by means of a two-way closed circuit television system provided in this section. A victim of a crime must be allowed access to this system to appear before the board during a parole hearing.

(F) Nothing in this section shall be construed to prohibit submission of information in other forms as provided by law.

(G) The director of the Department of Probation, Parole, and Pardon Services may develop written policies and procedures for parole hearings to be held pursuant to this section.

(H) The Board of Probation, Parole, and Pardon Services is not required to install, maintain, or operate film, videotape, or other electronic equipment to record a victim's testimony to be presented to the board.

HISTORY: 1995 Act No. 57, Section 1; 2004 Act No. 263, Section 14.



Section 24-21-715. Parole for terminally ill, geriatric, or permanently disabled inmates.

(A) As contained in this section:

(1) "Terminally ill" means an inmate who, as determined by a licensed physician, has an incurable condition caused by illness or disease that was unknown at the time of sentencing or, since the time of sentencing, has progressed to render the inmate terminally ill, and that will likely produce death within two years, and that is so debilitating that the inmate does not pose a public safety risk.

(2) "Geriatric" means an inmate who is seventy years of age or older and suffers from chronic infirmity, illness, or disease related to aging, which has progressed so the inmate is incapacitated as determined by a licensed physician to the extent that the inmate does not pose a public safety risk.

(3) "Permanently incapacitated" means an inmate who no longer poses a public safety risk because of a medical condition that is not terminal but that renders him permanently and irreversibly incapacitated as determined by a licensed physician and which requires immediate and long term residential care.

(B) Notwithstanding another provision of law, only the full parole board, upon a petition filed by the Director of the Department of Corrections, may order the release of an inmate who is terminally ill, geriatric, permanently incapacitated, or any combination of these conditions.

(C) The parole order issued by the parole board pursuant to this section must include findings of fact that substantiate a legal and medical conclusion that the inmate is terminally ill, geriatric, permanently incapacitated, or a combination of these conditions, and does not pose a threat to society or himself. It also must contain the requirements for the inmate's supervision and conditions for his participation and removal.

(D) An inmate granted a parole pursuant to this section is under the supervision of the Department of Probation, Parole and Pardon Services. The inmate must reside in an approved residence and abide by all conditions ordered by the parole board. The department is responsible for supervising an inmate's compliance with the conditions of the parole board's order as well as monitoring the inmate in accordance with the department's policies.

(E) The department shall retain jurisdiction for all matters relating to the parole granted pursuant to this section and conduct an annual review of the inmate's status to ensure that he remains eligible for parole pursuant to this section. If the department determines that the inmate is no longer eligible to participate in the parole set forth in this section, a probation agent must issue a warrant or citation charging a violation of parole and the board shall proceed pursuant to the provisions of Section 24-21-680.

HISTORY: 2010 Act No. 273, Section 55, eff January 1, 2011.

Editor's Note

2010 Act No. 273, Section 66, provides in part:

"The provisions of Part II take effect on January 1, 2011, for offenses occurring on or after that date."



Section 24-21-910. Petitions for reprieve or commutation of death sentence; recommendation to governor.

The Probation, Parole, and Pardon Services Board shall consider all petitions for reprieves or the commutation of a sentence of death to life imprisonment which may be referred to it by the Governor and shall make its recommendations to the Governor regarding the petitions. The Governor may or may not adopt the recommendations but in case he does not he shall submit his reasons for not doing so to the General Assembly. The Governor may act on any petition without reference to the board.

HISTORY: 1962 Code Section 55-641; 1952 Code Section 55-641; 1942 Code Section 3436; 1932 Code Section 3436; Civ. C. '22 Section 978; Civ. C. '12 Section 889; 1906 (25) 14; 1949 (46) 49; 1988 Act No. 480, Section 17; 1995 Act No. 83, Section 48.



Section 24-21-920. Clemency in other cases.

In all other cases than those referred to in Section 24-21-910 the right of granting clemency shall be vested in the Board.

HISTORY: 1962 Code Section 55-642; 1952 Code Section 55-642; Const. Art. 4, Section 11.



Section 24-21-930. Order of pardon.

An order of pardon must be signed by at least two-thirds of the members of the board. Upon the issue of the order by the board, the director, or one lawfully acting for him, must issue a pardon order which provides for the restoration of the pardon applicant's civil rights.

HISTORY: 1962 Code Section 55-643; 1952 Code Section 55-643; 1949 (46) 311; 1988 Act No. 480, Section 15; 1991 Act No. 134, Section 23; 1993 Act No. 181, Section 476.



Section 24-21-940. Definitions.

A. "Pardon" means that an individual is fully pardoned from all the legal consequences of his crime and of his conviction, direct and collateral, including the punishment, whether of imprisonment, pecuniary penalty or whatever else the law has provided.

B. "Successful completion of supervision" as used in this article shall mean free of conviction of any type other than minor traffic offenses.

HISTORY: 1981 Act No. 100, Section 14.



Section 24-21-950. Guidelines for determining eligibility for pardon.

(A) The following guidelines must be utilized by the board when determining when an individual is eligible for pardon consideration.

(1) Probationers must be considered upon the request of the individual anytime after discharge from supervision.

(2) Persons discharged from a sentence without benefit of parole must be considered upon the request of the individual anytime after the date of discharge.

(3) Parolees must be considered for a pardon upon the request of the individual anytime after the successful completion of five years under supervision. Parolees successfully completing the maximum parole period, if less than five years, must be considered for pardon upon the request of the individual anytime after the date of discharge.

(4) An inmate must be considered for pardon before a parole eligibility date only when he can produce evidence comprising the most extraordinary circumstances.

(5) The victim of a crime or a member of a convicted person's family living within this State may petition for a pardon for a person who has completed supervision or has been discharged from a sentence.

(B) Persons discharged from a sentence without benefit of supervision must be considered upon the request of the individual anytime after the date of discharge.

HISTORY: 1981 Act No. 100, Section 14; 1988 Act No. 322, Section 1; 1995 Act No. 83, Section 49.



Section 24-21-960. Pardon application fee; re-application after denial.

(A) Each pardon application must be accompanied with a pardon application fee of one hundred dollars. The pardon application fee must be retained and applied by the department toward the pardon process.

(B) Any individual who has an application for pardon considered but denied, must wait one year from the date of denial before filing another pardon application and fee.

HISTORY: 1981 Act No. 100, Section 14; 1993 Act No. 164, Part II, Section 27A; 2008 Act No. 353, Section 2, Pt 15C, eff July 1, 2009.

Effect of Amendment

The 2008 amendment, in subsection (A), substituted "one hundred dollars" for "fifty dollars".



Section 24-21-970. Pardon considered in cases of terminal illness.

Consideration shall be given to any inmate afflicted with a terminal illness where life expectancy is one year or less.

HISTORY: 1981 Act No. 100, Section 14.



Section 24-21-980. Pardon obtained through fraud.

Once delivered, a pardon cannot be revoked unless it was obtained through fraud. If a pardon is obtained through fraud, it is void.

HISTORY: 1981 Act No. 100, Section 14.



Section 24-21-990. Civil rights restored upon pardon.

A pardon shall fully restore all civil rights lost as a result of a conviction, which shall include the right to:

(1) register to vote;

(2) vote;

(3) serve on a jury;

(4) hold public office, except as provided in Section 16-13-210;

(5) testify without having the fact of his conviction introduced for impeachment purposes to the extent provided by Rule 609(c) of the South Carolina Rules of Evidence;

(6) not have his testimony excluded in a legal proceeding if convicted of perjury; and

(7) be licensed for any occupation requiring a license.

HISTORY: 1981 Act No. 100, Section 14; 1991 Act No. 134, Section 24; 1995 Act No. 104, Section 6.



Section 24-21-1000. Certificate of pardon.

For those applicants to be granted a pardon, a certificate of pardon shall be issued by the Board stating that the individual is absolved from all legal consequences of his crime and conviction, and that all of his civil rights are restored.

HISTORY: 1981 Act No. 100, Section 14.



Section 24-21-1100. Short title.

This article may be cited as the "Interstate Compact for Adult Offender Supervision".

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1105. Purpose.

The purpose of this compact and the Interstate Commission created under it, through means of joint and cooperative action among the compacting states, is to:

(1) promote public safety by providing adequate supervision in the community of adult offenders who are subject to the compact;

(2) provide a means for tracking offenders subject to supervision under this compact;

(3) provide a means of transferring supervision authority in an orderly and efficient manner;

(4) provide a means of returning offenders to the originating jurisdictions when necessary;

(5) provide a means for giving timely notice to victims of the location of offenders subject to supervision under this compact;

(6) distribute the costs, benefits, and obligations of this compact equitably among the compacting states;

(7) establish a system of uniform data collection for offenders subject to supervision under this compact and to allow access to information by authorized criminal justice officials;

(8) monitor compliance with rules established under this compact; and

(9) coordinate training and education regarding regulations relating to the interstate movement of offenders, for officials involved in this activity.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1110. Definitions.

As used in this compact, unless the context clearly requires a different construction:

(A) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(B) "By-laws" mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(C) "Compact administrator" means the individual in each compacting state appointed to administer and manage the state's supervision and transfer of offenders subject to the terms of this compact and the rules adopted by the Interstate Commission.

(D) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(E) "Commissioner" means the voting representative of each compacting state appointed pursuant to Section 24-21-1120 and this compact.

(F) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision.

(G) "Member" means the commissioner of a compacting state or designee, who must be a person officially connected with the commissioner.

(H) "Noncompacting state" means a state which has not enacted the enabling legislation for this compact.

(I) "Offender" means an adult placed under, or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of a court, paroling authority, corrections, or other criminal justice agency.

(J) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(K) "Rules" means acts of the Interstate Commission, promulgated pursuant to Section 24-21-1160 of this compact, substantially affecting interested parties in addition to the Interstate Commission, which have the force and effect of law in the compacting states.

(L) "State" means a state of the United States, the District of Columbia, and any territorial possession of the United States.

(M) "State Council" means the resident members of the state council for Interstate Adult Offender Supervision created by each state under Section 24-21-1120.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1120. Interstate Commission for Adult Offender Supervision; state council; creation; commissioners and noncommissioner members; quorum; meetings; Executive Committee.

(A) The compacting states hereby create the " Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties contained in this article, including the power to sue and be sued, and any additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B)(1) The Interstate Commission shall consist of commissioners selected and appointed by the compacting states. The Governor shall appoint as commissioner from the State of South Carolina the Director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee. The commissioner, acting jointly with similar officers appointed in other states, shall promulgate rules and regulations necessary to effectively carry out the terms of this compact.

(2) The Director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee, must serve as Compact Administrator for the State of South Carolina.

(3) The Director of the South Carolina Department of Probation, Parole and Pardon Services must establish a state council for Interstate Adult Offender Supervision. The membership of the state council must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. The state council shall act as an advisory body to the commissioner regarding the activities of the state's interstate compact office, engage in advocacy activities concerning the state's participation in interstate commission activities, and perform other duties determined by the commissioner.

(C) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. The noncommissioner members must include a member of the National Organization of Governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio nonvoting members. The Interstate Commission may provide in its by-laws for additional ex-officio nonvoting members as it considers necessary.

(D) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(E) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) The Interstate Commission shall establish an Executive Committee which shall include commission officers, members, and others as shall be determined by the by-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of making rules and amendments to the compact. The Executive Committee shall oversee the day-to-day activities managed by the Executive Director and Interstate Commission staff. It shall administer enforcement and compliance with the provisions of the compact, its by-laws, and as directed by the Interstate Commission and perform other duties as directed by the commission or set forth in the by-laws.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1130. Powers.

The Interstate Commission shall have the following powers:

(1) to adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) to promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) to oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(4) to enforce compliance with compact provisions, Interstate Commission rules, and bylaws using all necessary and proper means including, but not limited to, the use of the judicial process;

(5) to establish and maintain offices;

(6) to purchase and maintain insurance and bonds;

(7) to borrow, accept, or contract for services of personnel including, but not limited to, members and their staffs;

(8) to establish and appoint committees and hire staff which it considers necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Section 24-21-1120(F) which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;

(9) to elect or appoint officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications, and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) to accept donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of them;

(11) to lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any real, personal, or mixed property;

(12) to sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any real, personal, or mixed property;

(13) to establish a budget and make expenditures and levy dues as provided in Section 24-21-1180;

(14) to sue and be sued;

(15) to provide for dispute resolution among compacting states;

(16) to perform the functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) to report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) to coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in this activity; and

(19) to establish uniform standards for the reporting, collecting, and exchanging of data.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1140. Adoption of by-laws.

(A) The Interstate Commission, by a majority of the members, within twelve months of the first Interstate Commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact including, but not limited to:

(1) establishing the fiscal year of the Interstate Commission;

(2) establishing an executive committee and other committees as may be necessary;

(3) providing reasonable standards and procedures for the establishment of committees and governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each meeting;

(5) establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of a compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(7) providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment reserving of all of its debts and obligations;

(8) providing transition rules for "start up" administration of the compact; and

(9) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(B)(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have the authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for a period, upon terms and conditions and for compensation as the Interstate Commission considers appropriate. The executive director shall serve as secretary to the Interstate Commission and hire and supervise other staff as may be authorized by the Interstate Commission. The executive director is not a member of the Interstate Commission.

(C) The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

(D)(1) The members, officers, executive director, and employees of the Interstate Commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that nothing in this subsection may be construed to protect any person from liability for any damage, loss, injury, or liability caused by the person's intentional, willful, or wanton misconduct.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of that person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees harmless in the amount of any settlement or judgment obtained against the persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of that person.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1150. Conduct of business; voting; public access to meetings and official records; closed meetings; minutes; interstate movement of offender data collection.

(A) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(B) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, the act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(C) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the State and shall not delegate a vote to another member state. However, a state council may appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication is subject to the same quorum requirements of meetings where members are present in person.

(D) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(E) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating these rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(F) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S.C. Section 552(b), as amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) involve accusing a person of a crime or formally censuring a person;

(5) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of, or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of that entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9) specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

(G) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in counsel's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote. All documents considered in connection with any action must be identified in the minutes.

(H) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1160. Promulgation of rules and amendments; emergency rules.

(A) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(B) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. The rulemaking shall substantially conform to the principles of the federal Administrative Procedures Act, 5 U.S.C.S. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, Section 1 et seq., as amended (hereinafter "APA").

(C) All rules and amendments shall become binding as of the date specified in each rule or amendment.

(D) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule shall have no further force and effect in any compacting state.

(E) When promulgating a rule, the Interstate Commission shall:

(1) publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) allow persons to submit written data, facts, opinions, and arguments, which information must be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(F) Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission's principal office is located for judicial review of the rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(G) Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) notice to victims and opportunity to be heard;

(2) offender registration and compliance;

(3) violations and returns;

(4) transfer procedures and forms;

(5) eligibility for transfer;

(6) collection of restitution and fees from offenders;

(7) data collection and reporting;

(8) the level of supervision to be provided by the receiving state;

(9) transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

(H) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to the emergency rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1170. Oversight of interstate movement of adult offenders; enforcement of compact; resolution of disputes among states; mediation.

(A) The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(B) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any proceeding and shall have standing to intervene in the proceeding for all purposes.

(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, cooperate with, and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

(3) The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(C) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Section 24-21-1200(B).

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1180. Establishment and operating costs; assessments from compacting states; accounting.

(A) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(B) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff that must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the State and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs the assessment.

(C) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission must be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the Interstate Commission.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1190. Compact membership eligibility; effective date; amendments.

(A) Any state is eligible to become a compacting state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date must be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(C) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1200. Withdrawal; termination and other penalties for performance default by compacting state; legal actions; dissolution.

(A)(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact by enacting a statute specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(4) The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(5) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

(6) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon a later date as determined by the Interstate Commission.

(B)(1) If the Interstate Commission determines that any compacting state has at a time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) fines, fees, and costs in amounts as are considered reasonable as fixed by the Interstate Commission;

(b) remedial training and technical assistance as directed by the Interstate Commission; or

(c) suspension and termination of membership in the compact. Suspension must be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension must be given by the Interstate Commission to the Governor, the Chief Justice of the State, the majority and minority leaders of the defaulting state's legislature, and the state commissions. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact must be terminated from the effective date of suspension.

(2) Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice, the majority and minority leaders of the defaulting state's legislature, and the state commissioners of the termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(C) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party must be awarded all costs of the litigation including reasonable attorney fees.

(D)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and of no further force or effect, and the business and affairs of the Interstate Commission must be wound up, and any surplus funds must be distributed in accordance with the bylaws.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1210. Severability.

(A) The provisions of this compact must be severable, and if a phrase, clause, sentence, or provision is considered unenforceable, the remaining provisions of the compact must be enforceable.

(B) The provisions of this compact must be liberally constructed to effectuate its purposes.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1220. Construction and application.

(A)(1) Nothing in this article prevents the enforcement of another law of a compacting state that is consistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(B)(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding the meaning or interpretation.

(4) In the event a provision of this compact exceeds the constitutional limits imposed on the legislature of a compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by the provision upon the Interstate Commission must be ineffective and the obligations, duties, powers, or jurisdiction must remain in the compacting state and must be exercised by the agency to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

HISTORY: 2002 Act No. 273, Section 1.



Section 24-21-1300. Definitions.

(A) The Department of Probation, Parole and Pardon Services may develop and operate day reporting centers within the State.

(B) "Day reporting center" means a state facility providing supervision of inmates or offenders placed on supervision, which includes, but is not limited to, mandatory reporting, program participation, drug testing, community service, and any other conditions as determined by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(C) "Eligible inmate" means a person sentenced to imprisonment for more than three months, excluding a person sentenced for:

(1) a violent crime, as provided for in Section 16-1-60;

(2) a Class A, B, or C felony, as provided for in Section 16-1-20;

(3) the following Class D felonies:

(a) robbery, as provided for in Section 16-11-325;

(b) disseminating obscene material to a minor twelve years of age or younger, as provided for in Section 16-15-355; and

(c) aggravated stalking, as provided for in Section 16-3-1730(C);

(4) an unclassified crime which carries a maximum term of imprisonment of fifteen years or more, as provided for in Section 16-1-10(D);

(5) the unclassified crime of assault and battery of a high and aggravated nature in which the original indictment was for an offense that would require registration as a sex offender, as provided for in Section 23-3-430; or

(6) a crime which requires a registration as a sex offender, as provided for in Section 23-3-430. "Eligible inmate" does not include a person who does not provide an approved in-state residence as determined jointly by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(D) "Eligible offender" means a person placed on probation, parole, community supervision, or any other supervision program operated by the Department of Probation, Parole and Pardon Services, excluding a person sentenced for:

(1) a violent crime, as provided for in Section 16-1-60;

(2) a Class A, B, or C felony, as provided for in Section 16-1-20;

(3) the following Class D felonies:

(a) robbery, as provided for in Section 16-11-325;

(b) disseminating obscene material to a minor twelve years of age or younger, as provided for in Section 16-15-355; and

(c) aggravated stalking, as provided for in Section 16-3-1730(C);

(4) an unclassified crime which carries a maximum term of imprisonment of fifteen years or more, as provided for in Section 16-1-10(D);

(5) the unclassified crime of assault and battery of a high and aggravated nature in which the original indictment was for an offense that would require registration as a sex offender, as provided for in Section 23-3-430; or

(6) a crime which requires a registration as a sex offender, as provided for in Section 23-3-430. "Eligible offender" does not include a person who does not provide an approved in-state residence as determined jointly by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.

Editor's Note

2008 Act No. 284, Section 3, provides as follows:

"This act takes effect upon approval by the Governor and must be implemented upon the appropriations of sufficient funds by the General Assembly."

2010 Act No. 273, Section 7.C, provides:

"Wherever in the 1976 Code of Laws reference is made to the common law offense of assault and battery of a high and aggravated nature, it means assault and battery with intent to kill, as contained in repealed Section 16-3-620, and, except for references in Section 16-1-60 and Section 17-25-45, wherever in the 1976 Code reference is made to assault and battery with intent to kill, it means attempted murder as defined in Section 16-3-29."



Section 24-21-1310. Development and operation; inmate eligibility.

(A) Notwithstanding another provision of law, the Department of Probation, Parole and Pardon Services may develop and operate day reporting centers for eligible inmates and eligible offenders, if the General Assembly appropriates funds to operate these centers. The Department of Probation, Parole and Pardon Services shall develop policies, procedures, and guidelines for the operation of day reporting centers. The period of time an eligible inmate or offender is required to participate in a day reporting program and the individual terms and conditions of an eligible inmate's or offender's placement and participation are at the joint discretion of the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(B) An inmate or offender has no right to be placed in a day reporting center. The Department of Corrections and the Department of Probation, Parole and Pardon Services have absolute discretion to place an eligible inmate or offender in a day reporting center and nothing in this article may be construed to entitle an inmate or offender to participate in a day reporting center program.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.



Section 24-21-1320. Conditions of placement; removal.

(A) An eligible inmate or offender placed in a day reporting center must agree to abide by the conditions established by the Department of Corrections and the Department of Probation, Parole and Pardon Services, which may include, but are not limited to:

(1) seek and maintain employment;

(2) participate in any educational, vocational training, counseling, or mentoring program recommended by the department;

(3) refrain from using alcohol or nonprescription medication; and

(4) pay a reasonable supervision fee, which may be waived by the department, that must be retained by the department to assist in funding this program.

(B) An eligible inmate or offender who fails to abide by the conditions established by the Department of Corrections and the Department of Probation, Parole and Pardon Services may be removed from the community and brought before an administrative hearing officer of the Department of Probation, Parole and Pardon Services. The Department of Probation, Parole and Pardon Services is the sole authority for determining whether any condition has been violated and for determining the actions to be taken in response to the violation. A participant revoked from participation in a day reporting center may be subject to further criminal proceedings or the institution of internal disciplinary sanctions for violations of any conditions associated with his placement in the day reporting center program. An inmate who fails to report as instructed, or whose whereabouts are unknown, may be considered to be an escapee by the department and may be apprehended and returned to custody as any other inmate who is deemed an escapee by the department.

(C) If a sentence to a day reporting center is revoked, the inmate must serve the remainder of his sentence within the Department of Corrections.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.



Section 24-21-1330. Pilot project day reporting center program; termination.

The pilot project day reporting center program terminates twelve months from its opening, unless extended by the General Assembly.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.






CHAPTER 22 - CLASSIFICATION SYSTEM AND ADULT CRIMINAL OFFENDER MANAGEMENT SYSTEM

Section 24-22-10. Short title.

This chapter is known and may be cited as the "Offender Management System Act".

HISTORY: 1992 Act No. 461, Section 1.



Section 24-22-20. Definitions.

As used herein:

(a) "Adult criminal offender management system" means the system developed by the State Department of Corrections and the State Department of Probation, Parole and Pardon Services which permits carefully screened inmates to be identified, transferred into Department of Corrections Reintegration Centers and placed in Department of Probation, Parole and Pardon Services Community Control Strategies.

(b) "Community control strategies" means offender supervision and offender management methods available in the community, including, but not limited to, home detention, day reporting centers, restitution centers, public service work programs, substance abuse programs, short term incarceration, and intensive supervision.

(c) "High count" means the largest male prison system population, the largest female prison system population, or both, on any given day during a one-month period.

(d) "Prison" means any male correctional facility, female correctional facility, or combined male and female correctional facility operated by the State Department of Corrections.

(e) "Prison system" means the prisons operated by the State Department of Corrections.

(f) "Offender" means every male inmate or female inmate, or both, who, at the time of the initiation of the offender management system, is or at any time during continuation of the system is serving a criminal sentence under commitment to the State Department of Corrections, including persons serving sentences in local detention facilities designated under the provisions of applicable law and regulations.

(g) "Prison system population" means the total number of male prisoners, female prisoners, or combined total of female and male prisoners housed in the prisons operated by the State Department of Corrections.

(h) "Reintegration center" means an institution operated by the State Department of Corrections which provides for the evaluation of and necessary institutional programs for inmates in the offender management system.

(i) "Release date" means the date projected by the State Department of Corrections on which a prisoner will be released from prison, assuming maximum accrual of credit for good behavior has been established under Section 24-13-210 and earned work credits under Section 24-13-230.

(j) "Qualified prisoners" means any male prisoners, female prisoners, or combined total of female or male prisoners convicted of a nonviolent offense for which such prisoner has received a total sentence of five years or less and is presently serving a nonmandatory term of imprisonment for conviction of one or more of the following offenses:

reckless homicide (56-5-2910); armed robbery/accessory after the fact; simple assault; intimidation (16-11-550, 16-17-560); aggravated assault (16-23-490); arson of residence to defraud an insurer (16-11-110, 16-11-125); arson (16-11-110); arson-2nd degree (16-11-110(B)); arson-3rd degree (16-11-110(C)); burglary of safe vault (16-11-390); possession of tools for a crime (16-11-20); attempted burglary (16-13-170); petit larceny (16-13-30); purse snatching (16-13-150); shoplifting (16-13-110, 16-13-120); grand larceny (16-13-20); attempted grand larceny (16-13-20); larceny; credit card theft (16-13-20, 16-13-30, 16-13-35); possession of stolen vehicle (16-21-80, 16-21-130); unauthorized use of a vehicle (16-21-60, 16-21-130); forgery (16-13-10); fraud-swindling (16-13-320); fraudulent illegal use of credit card (16-14-60); fraudulent check (34-11-60); fraud-false statement or representation (16-13-240 through 16-13-290); breach of trust with fraudulent intent (16-13-230); failure to return tools or vehicle (16-13-420); insurance fraud (16-11-125, 16-11-130); obtaining controlled substance by fraud (44-53-40); defrauding an innkeeper (45-1-50); receipt of stolen property (16-13-180); destroying personal property (16-11-510); malicious injury to property (16-11-510, 16-11-520); hallucinogen-possession (44-53-370(c)); heroin-possession (44-53-370(c)); cocaine-possession (44-53-370(c)); cocaine-transporting (44-53-370(a)); marijuana-possession (44-53-370(c)); marijuana-producing (44-53-370(a)); legend drugs-possession (44-53-370(c)); distributing imitation controlled substances (44-53-370(a)); possession-imitation controlled substance (44-53-370(a)); indecent exposure (16-15-130); peeping tom (16-17-470); contributing to delinquency of minor (16-17-490); neglect-child (63-5-7-70); criminal domestic violence (16-25-20); prostitution (16-15-90 through 16-15-110); unlawful liquor possession (61-6-1800, 61-6-2220, 61-6-4710); public disorderly conduct/intoxication (16-17-530); making false report (16-17-725); contempt of court (14-1-150); obstructing justice (16-9-310 through 16-9-380); bribery (16-9-210 through 16-9-270, 16-17-540 through 16-17-550); possession of incendiary device (16-23-480, 16-11-550); weapon license/registration (23-31-140); explosives possession (23-36-50, 23-36-170); threat to bomb (16-11-550); unlawful possession of firearm on premises of alcoholic beverage establishment (16-23-465); discharging firearm in dwelling (16-23-440); pointing a firearm (16-23-410); littering (16-11-700); DUI-drugs (56-5-2930, 56-5-2940); driving under suspension (56-1-460); failure to stop for officer (56-5-750); leaving the scene of accident (56-5-1210; 56-5-1220); possession of open container (61-4-110); trespassing (16-11-600 through 16-11-640); illegal use of telephone (16-17-430); smuggling contraband into prison (24-3-950); tax evasion (12-7-2750); false income tax statement (12-7-1630, 12-7-2750); accessory to a felony (16-1-40, 16-1-50); misprision of a felony; criminal conspiracy (16-17-410); habitual offender (56-1-1020 through 56-1-1100).

(k) "Operating capacity" means the safe and reasonable male inmate capacity, female inmate capacity, or combined male and female inmate capacity of the prison system operated by the State Department of Corrections as certified by the State Department of Corrections and approved by the Department of Administration.

HISTORY: 1992 Act No. 461, Section 1; 1993 Act No. 181, Section 477.

Code Commissioner's Note

At the direction of the Code Commissioner, "neglect-child (20-7-50)" in subsection (j) was changed to "neglect-child (63-5-70)" in accordance with 2008 Act No. 361 (Children's Code), and the reference to "abandonment/nonsupport (20-7-80)" was deleted because Section 20-7-80 was repealed.

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

2010 Act No. 273, Section 7.B, provides:

"The common law offenses of assault and battery with intent to kill, assault with intent to kill, assault and battery of a high and aggravated nature, simple assault and battery, assault of a high and aggravated nature, aggravated assault, and simple assault are abolished for offenses occurring on or after the effective date of this act [June 2, 2010]."

Section 23-31-140, referenced in the definition of "qualified prisoners" was repealed by 2012 Act No. 285.



Section 24-22-30. Eligibility to participate in offender management system.

To be eligible to participate in the offender management system, an offender shall:

(a) be classified as a qualified prisoner as defined herein;

(b) maintain a clear disciplinary record during the offender's incarceration or for at least six months prior to consideration for placement in the system;

(c) demonstrate during incarceration a general desire to become a law abiding member of society;

(d) satisfy any reasonable requirements imposed on the offender by the Department of Corrections;

(e) be willing to participate in the criminal offender management system and all of its programs and rehabilitative services and agree to conditions imposed by the departments;

(f) possess an acceptable risk score. The risk score shall be affected by, but not be limited to, the following factors:

(1) nature and seriousness of the current offense;

(2) nature and seriousness of prior offenses;

(3) institutional record;

(4) performance under prior criminal justice supervision; and

(g) satisfy any other criteria established by the South Carolina Department of Corrections and the State Board of Probation, Parole and Pardon Services.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-40. Implementation of system; limits to issuance of certificates; Orders by Governor to enroll or cease release of prisoners.

The South Carolina Department of Probation, Parole and Pardon Services, in cooperation with the South Carolina Department of Corrections shall develop and establish policies, procedures, guidelines, and cooperative agreements for the implementation of an adult criminal offender management system which permits carefully screened and selected male offenders and female offenders to be enrolled in the criminal offender management system.

After review by and approval of three members of the Board of Probation, Parole and Pardon Services designated by the Governor, the board shall enroll qualified offenders monthly into the offender management system to prevent the prison system population from exceeding one hundred percent of capacity at high count. No offender shall be issued an offender management system certificate and released from prison if the release of the offender will reduce the prison system population below ninety-five percent of capacity at high count.

If the Governor at any time during periods when the offender management system is in operation, determines that an insufficient number of inmates are being enrolled into the system to keep the prison system population below one hundred percent of capacity of high count or if the Governor determines that the number of inmates released has reached a level that could endanger the public welfare and safety of the State, he may issue an Executive Order requiring the South Carolina Department of Probation, Parole and Pardon Services and the South Carolina Department of Corrections to enroll a specified number of qualified prisoners per month for a specified number of months or require the department to cease and desist in the release of the inmates accordingly.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-50. System to be in operation during all periods in which funded.

The offender management system shall be in operation during all periods that the system is appropriately funded.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-60. Evaluation of offenders.

Offenders enrolled in the offender management system shall be evaluated at Department of Corrections Reintegration Centers. The evaluation shall determine the offender's needs prior to community placement. The programs and services provided at a reintegration center by the Department of Corrections shall prepare offenders to be placed in the appropriate community control strategies.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-70. Good behavior credit; earned work credits.

Offenders enrolled in the offender management system shall be entitled to good behavior credit as specified in Section 24-13-210 and to earned work credits as determined pursuant to Section 24-13-230. Offenders revoked from the offender management system shall not receive credit on their sentence for six months or for the time credited while placed in the community control strategies, whichever is less.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-80. Revocation of offender management system status; no appeal.

Revocation of offender management system status awarded under this chapter is a permissible prison disciplinary action.

Offenders transferred to a reintegration center who have not been placed in and agreed to community control strategies and who violate the conditions of the offender management system may be revoked from the system by the Department of Corrections. Offenders who have been placed in and agreed to the community control strategies who violate the conditions of the offender management system certificate may be revoked from the offender management system by the Department of Probation, Parole and Pardon Services. The revocation procedures shall be developed jointly by the South Carolina Department of Corrections and the South Carolina Department of Probation, Parole and Pardon Services. There shall be no right to appeal a revocation.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-90. Enrollment in system; supervision in community; giving of notice; statements by victims, witnesses, solicitors, law enforcement officers, and others for or against release.

Offenders shall be enrolled in the offender management system and supervised in the community by the South Carolina Department of Probation, Parole and Pardon Services. The South Carolina Department of Corrections shall transfer enrolled inmates to a South Carolina Department of Corrections Reintegration Center for evaluation pursuant to Section 24-22-60. The South Carolina Department of Probation, Parole and Pardon Services shall issue an offender management system certificate with conditions which must be agreed to by the offender prior to the offender's placement in the community control strategies.

The South Carolina Department of Corrections shall notify the South Carolina Department of Probation, Parole and Pardon Services of all victim impact statements filed pursuant to Section 16-1-1550, which references offenders enrolled in the offender management system. The South Carolina Department of Probation, Parole and Pardon Services shall, prior to enrolling an offender into the offender management system, give thirty days prior written notice to any person or entity who has filed a written request for notice. Any victim or witness pursuant to Article 15, Chapter 3, Title 16 and any solicitor, law enforcement officer, or other person or entity may request notice about an offender under this section and may testify by written or oral statement for or against the release. The South Carolina Department of Probation, Parole and Pardon Services shall have authority to deny enrollment to any offender based upon the statements of any person responding to the notice of enrollment.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.

This section contained a cross reference to Section 16-3-1530 which was substantially rewritten by Act 141 of 1997 and is no longer an applicable cross reference. However, substantially the same text is found in Article 15, Chapter 3, Title 16, and accordingly the cross reference has been changed to reflect the proper text.



Section 24-22-100. Enrollee participation in designated programs; community control strategies.

Offenders enrolled in the offender management system shall be required to participate in programs designated by the South Carolina Department of Probation, Parole and Pardon Services, including community control strategies. These strategies may include, but are not limited to:

(a) the South Carolina Department of Probation, Parole and Pardon Services Home Detention Supervision Program;

(b) day reporting centers;

(c) restitution centers;

(d) public service work programs;

(e) substance abuse programs;

(f) short term incarceration; and

(g) intensive supervision programs.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-110. Status of enrollees; retention and sharing of control by departments; revocation of enrollment.

Offenders enrolled in the offender management system shall retain the status of inmates in the jurisdiction of the South Carolina Department of Corrections. Control over the offenders is vested in the South Carolina Department of Corrections while the offender is in a reintegration center and is vested in the South Carolina Department of Probation, Parole and Pardon Services while the offender is in the community. Offenders may be revoked from the offender management system for a violation of any condition of the offender management system. There shall be no right to appeal the revocation decision of either department.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-120. Discipline or removal from system; violation, arrest and detention; no bond pending hearing.

At any time while an enrolled offender is at a reintegration center, the enrolled offender may be disciplined or removed from the offender management system, or both, according to procedures established by the Department of Corrections.

At any time during a period of community supervision, a probation and parole agent may issue a warrant or a citation and affidavit setting forth that the person enrolled in the offender management system has in the agent's judgment violated the conditions of the offender management system. Any police officer or other officer with the power of arrest in possession of a warrant may arrest the offender and detain such offender in the county jail or other appropriate place of detention until such offender can be brought before the Department of Probation, Parole and Pardon Services. The offender shall not be entitled to be released on bond pending a hearing.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-130. Parole hearings; supervised furlough; vested rollbacks; continuation in system until sentence satisfied.

Offenders enrolled in the offender management system shall not be given a parole hearing or released on supervised furlough as long as the offender is on offender management system status. Offenders who have vested roll backs granted under the Prison Overcrowding Powers Act shall not lose such benefits. Offenders enrolled in the offender management system will remain in the offender management system until the offender's sentence is satisfied, unless sooner revoked.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-140. No liberty interest or expectancy of release created.

The enactment of this legislation shall not create a "liberty interest" or an "expectancy of release" in any offender now incarcerated or in any offender who is incarcerated in the future.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-150. Funding required for system initiation and ongoing operation; hiatus when funding exhausted.

The offender management system must not be initiated and offenders shall not be enrolled in the offender management system unless appropriately funded out of the general funds of the State.

During periods when the offender management system is in operation and either the South Carolina Department of Corrections or the South Carolina Department of Probation, Parole and Pardon Services determines that its funding for the system has been exhausted, the commissioner for the department having made the determination that funds are exhausted shall notify the commissioner of the other department, the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate. The offender management system shall then terminate until appropriate funding has been provided from the general funds of the State.

HISTORY: 1992 Act No. 461, Section 1.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-160. Operating capacities of prison populations to be established; certification.

The Department of Corrections and the Department of Administration shall establish the operating capacities of the male prison population and the female prison population of the prison system operated by the Department of Corrections and shall, at least quarterly, certify existing operating capacities or establish change or new operating capacities.

HISTORY: 1992 Act No. 461, Section 1; 1993 Act No. 181, Section 478.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Editor's Note

Termination date of offender management system and any regulations promulgated thereto, see Section 24-22-170.



Section 24-22-170. Termination of system and regulations.

The offender management system and any regulations promulgated thereto shall terminate July 1, 1995 unless extended by the General Assembly.

HISTORY: 1992 Act No. 461, Section 3.






CHAPTER 23 - CASE CLASSIFICATION SYSTEM AND COMMUNITY CORRECTIONS PLAN

Section 24-23-10. Plans to be developed for statewide case classification system and community-based correctional programs.

The Board shall develop a plan for the implementation of a statewide case classification system. The Board, the Department of Corrections, and the Governor's Office shall jointly develop a specific plan for the statewide implementation of new community-based correctional programs. The plan shall include descriptions of the new programs, the eligibility criteria for placing offenders on the programs, the administrative and legal requirements for implementation, the projected impact of the programs on the state inmate population and the financial requirements and timetable for the statewide implementation of the programs. These plans shall be submitted to the Legislature by January, 1982.

HISTORY: 1981 Act No. 100, Section 15.



Section 24-23-20. Case classification plan.

The case classification plan must provide for case classification system consisting of the following:

(1) supervisory control requirements which include, but are not limited to, restrictions on the probationer/parolee's movement in the community, living arrangements, social associations, and reporting requirements;

(2) rehabilitation needs of probationer/parolee including, but not limited to, employment, education, training, alcohol and drug treatment, counseling and guidance with regard to alcohol and drug abuse, psychological or emotional problems, or handicaps;

(3) categorization of the offender as to the extent and type of staff time needed, possible assignment to specialized caseload or treatment programs, and specifics as to the degree of perceived risk posed by the probationer/parolee;

(4) identification of strategies and resources to meet the identified needs, and specific objectives for the probationer/parolee to strive to meet such as obtaining employment, participating in a counseling program, and securing better living arrangements;

(5) periodic and systematic review of cases to assess the adequacy of supervisory controls, participation in rehabilitation programs, and need for recategorization based upon the behavior and progress of the probationer/parolee; and

(6) regular statewide monitoring and evaluation of the case classification by appropriate supervisory, classification, and program development and evaluation staff in the central administrative office.

HISTORY: 1981 Act No. 100, Section 15; 1995 Act No. 83, Section 50.



Section 24-23-30. Community corrections plan to include description of community-based program needs.

The community corrections plan must include, but is not limited to, describing the following community-based program needs:

(1) an intensive supervision program for probationers, and parolees, and supervised prisoners who require more than average supervision;

(2) a supervised inmate furlough or community supervision program whereby inmates under the jurisdiction of the Department of Corrections can be administratively transferred to the supervision of state probation agents for the purposes of prerelease preparation, securing employment and living arrangements, or obtaining rehabilitation services;

(3) a contract rehabilitation services program whereby private and public agencies, such as the Department of Vocational Rehabilitation, the Department of Mental Health, and the various county commissions on alcohol and drug abuse, provide diagnostic and rehabilitative services to offenders who are under the board's jurisdiction;

(4) community-based residential programs whereby public and private agencies as well as the board establish and operate halfway houses for those offenders who cannot perform satisfactorily on probation, parole, or community supervision;

(5) expanded use of presentence investigations and their role and potential for increasing the use of community-based programs, restitution, and victim assistance; and

(6) identification of programs for youthful and first offenders.

HISTORY: 1981 Act No. 100, Section 15; 1995 Act No. 83, Section 51.



Section 24-23-40. Development of statewide policies with state agencies; guidelines for monitoring of restitution orders and fines; research and special studies; training of employees.

The community corrections plan shall provide for the department's:

(1) development, implementation, monitoring, and evaluation of statewide policies, procedures, and agreements with state agencies, such as the Department of Vocational Rehabilitation, the Department of Mental Health, and the Department of Alcohol and Other Drug Abuse Services, for purposes of coordination and referral of probationers, parolees, and community supervision releasees for rehabilitation services;

(2) development of specific guidelines for the vigorous monitoring of restitution orders and fines to increase the efficiency of collection and development of a systematic reporting system so as to notify the judiciary of restitution and fine payment failures on a regular basis;

(3) development of a program development and evaluation capability so that the department can monitor and evaluate the effectiveness of the above programs as well as to conduct research and special studies on such issues as probation, parole, and community supervision outcomes, revocations, and recidivism;

(4) development of adequate training and staff development for its employees.

HISTORY: 1981 Act No. 100, Section 15; 1993 Act No. 181, Section 479; 1995 Act No. 83, Section 52.



Section 24-23-110. Imposition of fine and restitution; department to implement policies to ensure payment and report failures to pay.

Judges of the Court of General Sessions may suspend the imposition or the execution of a sentence and may impose a fine and a restitution without requiring probation. The department shall implement the necessary policies and procedures to ensure the payment of such fines and restitution and report to the court failures to pay.

HISTORY: 1981 Act No. 100, Section 15; 1993 Act No. 181, Section 480.



Section 24-23-115. Public service work as condition of probation or suspension of sentence; regulations.

Except as otherwise provided by law, Courts of General Sessions may require defendants convicted of a criminal offense to perform public service work not to exceed five hundred hours without pay for an agency of state, county, municipal, or federal government or for a nonprofit organization as a special condition of probation or as a condition of suspension of sentence. Except as otherwise provided by law, magistrates and municipal courts may require defendants convicted of a criminal offense to perform public service work without pay for an agency of state, county, municipal, or federal government or for a nonprofit organization as a condition of suspension of sentence. This suspension of sentence shall include the number of hours of public service work to be performed not to exceed fifty hours.

The Department of Probation, Parole and Pardon Services shall establish by regulation pursuant to the Administrative Procedures Act a definition of the term "public service work", and a mechanism for supervision of persons performing public service work.

No person shall be made ineligible for this program by reason of gender.

For purposes of this section, "public service work" includes participating in a litter removal program on or along the roadways of this State or participating in another program for the removal, reduction, or prevention of littering, as provided for in Chapter 54, Title 48, unless a court of competent jurisdiction determines that participation in such a program is not appropriate for the offender.

HISTORY: 1986 Act No. 462, Section 11; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 481; 2015 Act No. 8 (H.3035), Section 3, eff April 2, 2015.

Effect of Amendment

2015 Act No. 8, Section 3, added the last paragraph, relating to Chapter 54, Title 48.



Section 24-23-120. Presentence investigation.

A Judge of the Court of General Sessions who has reason to believe a defendant suffers from a mental disorder, retardation, or substantial handicap, shall order a presentence investigation to be completed and submitted to the Court.

HISTORY: 1981 Act No. 100, Section 15.



Section 24-23-130. Termination of supervision.

Upon the satisfactory fulfillment of the conditions of probation, the court, with the recommendation of the agent in charge of the responsible county probation office, may terminate the probationer or supervised prisoner from supervision.

HISTORY: 1981 Act No. 100, Section 15; 1991 Act No. 134, Section 25; 1995 Act No. 83, Section 53.



Section 24-23-230. Effective date of assessments; use of funds collected.

The assessments, collections and transfers specified in this article shall become effective on July 1, 1981.

HISTORY: 1981 Act No. 100, Section 15; 1982 Act No. 455, Section 6.






CHAPTER 25 - PALMETTO UNIFIED SCHOOL DISTRICT NO. 1

Section 24-25-10. Palmetto Unified School District No. 1 established.

There is hereby established a special statewide unified school district within the South Carolina Department of Corrections to be known as the "Palmetto Unified School District No. 1."

HISTORY: 1981 Act No. 168, Section 1.



Section 24-25-20. Purpose.

The purpose of the district is to enhance the quality and scope of education for inmates within the Department of Corrections so that they will be better motivated and better equipped to restore themselves in the community. The establishment of this district shall ensure that education programs are available to all inmates with less than a high school diploma, or its equivalent, and that various vocational training programs are made available to selected inmates with the necessary aptitude and desire. Where enrollment in an education program must be restricted, justification for that restriction should be documented by the district.

HISTORY: 1981 Act No. 168, Section 2.



Section 24-25-30. District schools to meet state standards; state Superintendent of Education to administer standards; reports; evaluations.

Academic and vocational training provided by the Palmetto Unified School District No. 1 shall meet standards prescribed by the State Board of Education, for the academic and vocational programs of these schools. The State Superintendent of Education shall administer the standards relating to the educational programs of the district. Reports shall be made by the State Department of Education to the Board of Trustees indicating the degree of compliance with the standards prescribed by the State Board of Education at least annually. Such State Department of Education supervisory personnel as deemed appropriate by the Department shall be utilized for evaluating the programs of the district and reporting to the district board.

HISTORY: 1981 Act No. 168, Section 3.



Section 24-25-35. Funds for certain educational programs.

The Palmetto Unified School District 1 of the South Carolina Department of Corrections shall submit appropriate student membership information to the State Department of Education and the South Carolina Department of Education's appropriation request under the line item "Education Finance Act" shall include sufficient funds for the Palmetto Unified School District 1. The amount to be requested for the Palmetto Unified School District 1 shall be sufficient to produce funds equal to the product of the number of students served by the school district weighted according to the criteria established by the South Carolina Department of Education under the provisions of the South Carolina Education Act of 1977 and the state portion of the appropriated value statewide of the base student costs, adjusted for twelve months operation. The Palmetto Unified School District No. 1 shall comply with the following provisions of subsection (4) of Section 59-20-50, subsections (1), (2), (3)(a), (4)(b), (c), (d), (e), and (f) of Section 59-20-60. The South Carolina Department of Education annually shall determine that these provisions are being met and include its findings in the report mandated in subsection (5)(e) of Section 59-20-60. If the accreditation standards set forth in the Defined Minimum Program for the Palmetto Unified School District No. 1 as approved by the State Board of Education are not met, funds by this section shall be reduced the following fiscal year according to the provisions set forth in the Education Finance Act.

HISTORY: 1994 Act No. 497, Part II, Section 15B.



Section 24-25-40. Trustees of school district; appointment; terms; vacancies.

The Palmetto Unified School District No. 1 shall be under the control and management of a board of nine trustees who shall operate the district under the supervision of the State Department of Corrections. Four members of the school board shall be appointed by the Director of the Department of Corrections, four members of the school board shall be appointed by the State Superintendent of Education, and one member of the school board shall be appointed by the Governor. The members of the board shall be appointed for terms of four years each and until their successors are appointed and qualify; except that of those first appointed, the members appointed by the Director of the Department of Corrections and the members appointed by the State Superintendent of Education shall be appointed for terms of one, two, three and four years, respectively, such terms to be designated by the Director of the Department of Corrections and the State Superintendent of Education when making such appointments. The member initially appointed by the Governor also shall be appointed for a term of four years. Vacancies on the board shall be filled for the remainder of the unexpired term by appointment in the same manner as provided for the original appointment.

HISTORY: 1981 Act No. 168, Section 4; 1993 Act No. 181, Section 483.



Section 24-25-50. Removal of school board members.

The members of the school board may be removed at any time for good cause by the Director of the Department of Corrections. The failure of any member of the school board to attend at least three consecutive meetings thereof, unless excused by formal vote of the school board, may be construed by the Director of the Department of Corrections as a resignation from the school board.

HISTORY: 1981 Act No. 168, Section 5; 1993 Act No. 181, Section 484.



Section 24-25-60. Board to elect officers; terms; meetings; compensation.

The school board at its first meeting, and every two years thereafter, shall elect a chairman, a vice-chairman and such other officers as it deems necessary who shall serve for two years each and until their successors are elected and qualify. No person may succeed himself as chairman of the board. The school board shall meet at least quarterly and at such other times as may be designated by the chairman. Special meetings may be called by the chairman or by a majority of the members of the board upon at least seventy-two hours notice. Five members of the board shall constitute a quorum at all meetings thereof. The members of the board shall be paid per diem, mileage and subsistence as provided by law for members of boards, commissions and committees.

HISTORY: 1981 Act No. 168, Section 6.



Section 24-25-70. Powers and duties of school board.

With the consent and concurrence of the Director of the Department of Corrections, the board of the school district shall operate as executory agent for the schools under its jurisdiction and shall perform administrative functions as follows:

(1) establish goals and objectives for the operation of the district;

(2) enter into agreements and contracts with other school districts, technical schools, colleges and universities;

(3) establish academic education programs ranging from primary through post high school, as well as special education for the handicapped and persons with intellectual disability;

(4) establish vocational and trade courses as appropriate for preparation for employment;

(5) determine physical facilities needed to carry out all education programs;

(6) review and approve applications for grants, donations, contracts and other agreements from public or private sources;

(7) establish a twelve-month school program and teachers' pay schedule based on the state and average school supplement pay scales;

(8) present an annual educational budget to the Department of Corrections for submission to the General Assembly. The Department of Corrections when making its annual budget request shall incorporate as a line item the budget of the district within its request. To the extent permitted by law, any funds which may be appropriated by the General Assembly for the operation of the district shall not prohibit the district from securing any applicable federal funds or other funds which are available.

HISTORY: 1981 Act No. 168, Section 7; 1993 Act No. 181, Section 485.

Code Commissioner's Note

Pursuant to 2011 Act No. 47, Section 14(B), the Code Commissioner substituted "intellectual disability" for "mentally retarded" and "person with intellectual disability" or "persons with intellectual disability" for "mentally retarded".



Section 24-25-80. Duties of district Superintendent of Education.

The duties of the district Superintendent of Education shall include the following:

(1) Identify goals and objectives for all educational services of the district;

(2) Develop policies and procedures for efficient delivery system of such services;

(3) Collect and analyze data necessary for research into planning and evaluation of educational services;

(4) Provide necessary information for preparation of an annual report of the district's operation;

(5) Prepare a separate budget of all necessary costs to be provided to the inmate by the unified school district;

(6) Recommend to the school board plans for the renovations and designation of educational facilities;

(7) Provide all such studies, research and evaluation of the district's operation as the board may request and perform such other duties as it may request.

HISTORY: 1981 Act No. 168, Section 8.



Section 24-25-90. Superintendent and other personnel to be employed according to Department of Correction policies.

The superintendent of the district and all other educational personnel shall be employed, supervised, and terminated according to the South Carolina Department of Corrections' personnel policies and procedures.

HISTORY: 1981 Act No. 168, Section 9.






CHAPTER 26 - SOUTH CAROLINA SENTENCING GUIDELINES COMMISSION

Section 24-26-10. Commission established.

(A) There is established the South Carolina Sentencing Guidelines Commission composed of thirteen voting members as follows:

(1) a justice of the Supreme Court, appointed by the Chief Justice of the Supreme Court;

(2) two circuit court judges, appointed by the Chief Justice of the Supreme Court;

(3) three members of the Senate to be designated by the chairman of the Senate Judiciary Committee;

(4) three members of the House designated by the chairman of the House Judiciary Committee;

(5) an attorney, experienced in the practice of criminal law, appointed by the Governor from a list of candidates submitted by the President of the South Carolina Bar;

(6) the Dean of the Law School of the University of South Carolina or his designee;

(7) the South Carolina Attorney General, or his designee, to serve ex officio;

(8) a solicitor appointed by the Chairman of the South Carolina Circuit Solicitors' Association.

(B) In addition, there are four nonvoting members of the commission as follows:

(1) the Chief of the State Law Enforcement Division, or his designee, to serve ex officio;

(2) the Chairman of the Commission on Indigent Defense, or his designee who must be a member of that commission or who must be the director of the commission;

(3) the Chairman of the State Board of Corrections, or his designee who must be a member of that board or who must be the Commissioner of the Department of Corrections;

(4) the Chairman of the Board of the Department of Probation, Parole and Pardon Services, or his designee who must be a member of that board or who must be the Commissioner or Executive Director of the Department of Probation, Parole and Pardon Services.

The appointed members of the commission shall serve for a term of four years. The members of the commission who are designated to serve by a particular person or official shall serve at the pleasure of that person or official making the designation and also only so long as the designated member holds the official position entitling him to membership on the commission. Members are eligible for reappointment, and any vacancy must be filled in the manner of original appointment for the remainder of the unexpired term.

The members of the commission shall elect one member to serve as chairman for a term of one year. The members of the commission may also elect any additional officers they consider necessary for the efficient discharge of their duties. Members are eligible for reelection as officers of the commission.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part IV, Section 71(B).



Section 24-26-20. Duties and responsibilities.

The commission has the following duties and responsibilities:

(1) recommend advisory sentencing guidelines for the general sessions court for all offenses for which a term of imprisonment of more than one year is allowed.

(a) The guidelines must establish:

(i) the circumstances under which imprisonment of an offender is proper;

(ii) a range of fixed sentences for offenders for whom imprisonment is proper, based on each appropriate combination of reasonable offense and offender characteristics;

(iii) a determination whether multiple sentences to terms of imprisonment must be ordered to run concurrently or consecutively.

(b) In establishing the advisory sentencing guidelines, the commission shall take into consideration current sentence and release practices and correctional resources including, but not limited to, the capacities of local and state correctional facilities;

(2) recommend appropriate advisory sentencing guidelines for the general sessions courts for all offenses for which a term of imprisonment of one year or less is allowed;

(3) recommend appropriate advisory guidelines for offenders for whom traditional imprisonment is not considered proper. Advisory guidelines promulgated by the commission for offenders for whom traditional imprisonment is not considered proper must make specific reference to noninstitutional sanctions;

(4) develop and recommend policies for preventing prison and jail overcrowding;

(5) examine the impact of statutory provisions and current administrative policies on prison and jail overcrowding;

(6) before January sixteenth of each year, prepare and submit to the Governor, the General Assembly, and the Chief Justice of the Supreme Court a comprehensive state criminal justice ten-year, five-year, and one-year plan for preventing prison and jail overcrowding. This plan must include, but is not limited to, the number of persons currently involved in pretrial and postsentencing options predominantly provided through community-based agencies which minimize the number of persons requiring incarceration consistent with protection of public safety, including mediation, restitution, supervisory release, and community service plans and the impact on prison populations, local communities, and court caseloads. The commission shall take into account state plans in the related areas of mental health and drug and alcohol abuse in the development of the plan;

(7) research and gather relevant statistical data and other information concerning the impact of efforts to prevent prison and jail overcrowding and make the information available to criminal justice agencies and members of the General Assembly;

(8) serve as a clearing house and information center for the collection, preparation, analysis, and dissemination of information on state and local sentencing practices and conduct ongoing research regarding sentencing guidelines, use of imprisonment and alternatives to imprisonment, plea bargaining, and other matters relating to the improvement of the criminal justice system;

(9) make recommendations to the General Assembly regarding changes in the criminal code, criminal procedures, and other aspects of sentencing.

HISTORY: 1989 Act No. 152, Section 2; 1990 Act No. 433, Section 1; 1995 Act No. 7, Part II, Section 46.



Section 24-26-30. Commission staff.

The commission may employ a staff director and other professional and clerical personnel upon the appropriation of sufficient funds by the General Assembly. The duties of the staff director and the other personnel of the commission must be set by the commission.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 47.



Section 24-26-40. Funding.

The commission shall receive funding provided by the General Assembly and is encouraged to apply for and may expend federal funds and grants and gifts it may receive from other sources to carry out its duties and responsibilities.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 48.



Section 24-26-50. Establishment of general policies; approval of advisory guidelines.

The commission, by vote of a majority of the membership, may establish general policies. The advisory guidelines prescribed and promulgated pursuant to Section 24-26-20 must be approved by the General Assembly.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 49.



Section 24-26-60. Recommendations regarding changes in classification system.

The commission shall recommend to the General Assembly a classification system based on maximum term of imprisonment for all South Carolina criminal offenses. Thereafter, the commission shall make, from time to time, recommendations to the General Assembly regarding changes in the classification system.

HISTORY: 1995 Act No. 7, Part II, Section 50.






CHAPTER 27 - INMATE LITIGATION

Section 24-27-100. Filing fees.

Unless another provision of law permits the filing of civil actions without the payment of filing fees by indigent persons, if a prisoner brings a civil action or proceeding, the court, upon the filing of the action, shall order the prisoner to pay as a partial payment of any filing fees required by law a first-time payment of twenty percent of the preceding six months' income from the prisoner's trust account administered by the Department of Corrections and thereafter monthly payments of ten percent of the preceding month's income for this account. The department shall withdraw the monies maintained in the prisoner's trust account for payment of filing fees and shall forward quarterly the monies collected to the appropriate court clerk or clerks until the filing fees are paid in full.

The prisoner must file a certified copy of his trust account with the court that reflects the prisoner's balance at the time the complaint is filed unless the prisoner does not have a trust account.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-110. Court costs.

Unless another provision of law permits the filing of civil actions without the payment of court costs by indigent persons, if a prisoner brings a civil action, the prisoner is responsible for the full payment of the court costs. For this purpose, the court shall order the prisoner to pay a partial first-time payment of twenty percent of the preceding six months' income from the prisoner's trust account administered by the Department of Corrections and thereafter monthly payments of ten percent of the preceding month's income of this account. The department shall withdraw the monies maintained in the prisoner's trust account for payment of court costs and shall forward quarterly the monies collected to the appropriate court clerk or clerks until the court costs are paid in full.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-120. Authorization of additional payments.

Nothing in this chapter prevents a prisoner from authorizing payments beyond those required herein.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-130. Dismissal of action for failure to pay fees or costs.

The court may dismiss without prejudice any civil action pertaining to the prisoner's incarceration or apprehension brought by a prisoner who has previously failed to pay filing fees and court costs imposed under this chapter, except as otherwise provided in Section 24-27-150 or 24-27-400.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-140. "Prisoner" defined.

For purposes of this chapter, a prisoner is defined as a person who has been convicted of a crime and is incarcerated for that crime or is being held in custody for trial or sentencing.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-150. Insufficient trust account funds.

If a prisoner does not have a trust account, or if the prisoner's trust account does not contain sufficient funds to make the first-time payments required by this chapter, the civil action may still be filed, but the prisoner shall remain responsible for the full payment of filing fees and court costs. Payments of ten percent of the preceding month's income of the prisoner's trust account, as set forth in this chapter, shall be made from the prisoner's trust account as soon as a trust account is created for the prisoner and funds are available in the account.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-200. Forfeiture of work, education, or good conduct credits.

A prisoner shall forfeit all or part of his earned work, education, or good conduct credits in an amount to be determined by the Department of Corrections upon recommendation of the court if the court finds that the prisoner has done any of the following in a case pertaining to his incarceration or apprehension filed by him in state or federal court or in an administrative proceeding while incarcerated:

(1) submitted a malicious or frivolous claim, or one that is intended solely to harass the party filed against;

(2) testified falsely or otherwise presented false evidence or information to the court;

(3) unreasonably expanded or delayed a proceeding; or

(4) abused the discovery process.

The court may make such findings on its own motion, on motion of counsel for the defendant, or on motion of the Attorney General, who is authorized to appear in the proceeding, if he elects, in order to move for the findings in a case in which the State or any public entity or official is a defendant.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-210. Proceedings brought by Attorney General.

If the court does not make such findings in the original action brought by the prisoner, the Attorney General is authorized to initiate a separate proceeding in the court of common pleas for the court to recommend to the Department of Corrections the revocation of work, education, or good conduct credits as set forth in Section 24-27-200.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-220. Discretion of Director.

Nothing in this chapter shall affect the discretion of the Director of the Department of Corrections in determining whether or not a prisoner's earned work, education, or good conduct credits shall be forfeited.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-300. Contempt of court.

The court may hold a prisoner in contempt of court if it finds that the prisoner has, on three or more prior occasions, while incarcerated, brought in a court of this State a civil action or appeal pertaining to his incarceration or apprehension that was dismissed prior to a hearing on the merits on the grounds that the action or appeal was frivolous, malicious, or meritless. However, if the court finds the prisoner was under imminent danger of great bodily injury, as defined by Section 56-5-2945, at the time of the filing of the present action or appeal, the prisoner shall not be held in contempt. The court may sentence the prisoner to a term of imprisonment not exceeding one year for this contempt to be served consecutively to any terms of imprisonment previously imposed.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-400. Indigent persons.

This chapter is inapplicable to any case in which the Constitution of the United States or the Constitution of South Carolina requires that an indigent person be allowed access to the courts.

HISTORY: 1996 Act No. 455, Section 1.



Section 24-27-500. Application of Religious Freedom Act to prison regulations.

For the purposes of Chapter 32 of Title 1:

(A) A state or local correctional facility's regulation must be considered "in furtherance of a compelling state interest" if the facility demonstrates that the religious activity:

(1) sought to be engaged by a prisoner is presumptively dangerous to the health or safety of that prisoner; or

(2) poses a direct threat to the health, safety, or security of other prisoners, correctional staff, or the public.

(B) A state or local correctional facility regulation may not be considered the "least restrictive means" of furthering a compelling state interest if a reasonable accommodation can be made to protect the safety or security of prisoners, correctional staff, or the public.

HISTORY: 1999 Act No. 38, Section 2.






CHAPTER 28 - SENTENCING REFORM OVERSIGHT COMMITTEE

Section 24-28-10. Sentencing Reform Oversight Committee established.

There is hereby established a committee to be known as the Sentencing Reform Oversight Committee, hereinafter called the oversight committee, which must exercise the powers and fulfill the duties described in this chapter.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



Section 24-28-20. Membership of committee; meetings; termination.

(A) The oversight committee shall be composed of seven members, two of whom shall be members of the Senate, both appointed by the Chair of the Senate Judiciary Committee, and one being the Chair of the Judiciary Committee or his designee; two of whom shall be members of the House of Representatives, both appointed by the Chair of the House Judiciary Committee, and one being the Chair of the House Judiciary Committee or his designee; one of whom shall be appointed by the Chair of the Senate Judiciary Committee from the general public at large; one of whom shall be appointed by the Chair of the House Judiciary Committee from the general public at large; and one of whom shall be appointed by the Governor. Provided, however, that in making appointments to the oversight committee, race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent of all segments of the population of the State. The members of the general public appointed by the chairs of the Judiciary Committees must be representative of all citizens of this State and must not be members of the General Assembly.

(B) The oversight committee must meet as soon as practicable after appointment and organize itself by electing one of its members as chair and such other officers as the oversight committee may consider necessary. Thereafter, the oversight committee must meet at least annually and at the call of the chair or by a majority of the members. A quorum consists of four members.

(C) The oversight committee terminates five years after its first meeting, unless the General Assembly, by joint resolution, continues the oversight committee for a specified period of time.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



Section 24-28-30. Powers and duties of committee.

The oversight committee has the following powers and duties:

(1) to review the implementation of the recommendations made in the Sentencing Reform Commission report of February 2010 including, but not limited to:

(a) the plan required from the Department of Probation, Parole and Pardon Services on the parole board training and other goals identified in Section 24-21-10;

(b) the report from the Department of Probation, Parole and Pardon Services on its goals and development of assessment tools consistent with evidence-based practices;

(c) the report from the Office of Pretrial Intervention Coordinator in the Commission on Prosecution Coordination on diversion programs required by the provisions of Article 11, Chapter 22, Title 17; and

(d) the report from the Department of Probation, Parole and Pardon Services on:

(i) the number and percentage of individuals placed on administrative sanctions and the number and percentage of individuals who have earned compliance credits; and

(ii) the number and percentage of probationers and parolees whose supervision has been revoked for violations of conditions or for convictions of new offenses;

(2) to request data similar to the information contained in the report required by Section 17-22-1120 from private organizations whose programs are operated through a court and that divert individuals from prosecution, incarceration, or confinement, such as diversion from incarceration for failure to pay child support, and whose programs are sanctioned by, coordinated with, or funded by federal, state, or local governmental agencies;

(3)(a) to annually calculate:

(i) any state expenditures that have been avoided by reductions in the revocation rate as calculated by the Department of Probation, Parole and Pardon Services and reported under Sections 24-21-450 and 24-21-680; and

(ii) any state expenditures that have been avoided by reductions in the new felony offense conviction rate as calculated by the Department of Probation, Parole and Pardon Services and reported under Sections 24-21-450 and 24-21-680;

(b) to develop rules and regulations for calculating the savings in item (3)(a), which shall account at a minimum for the variable costs averted, such as food and medical expenses, and also consider fixed expenditures that are avoided if larger numbers of potential inmates are avoided;

(c) on or before December first of each year, beginning in 2011, to report the calculations made pursuant to item (3)(a) to the President of the Senate, the Speaker of the House of Representatives, the Chief Justice of the South Carolina Supreme Court, and the Governor. The report also shall recommend whether to appropriate up to thirty-five percent of any state expenditures that are avoided as calculated in item (3)(a) to the Department of Probation, Parole and Pardon Services;

(d) with respect to the recommended appropriations in item (c), none of the calculated savings shall be recommended for appropriation for that fiscal year if there is an increase in the percentage of individuals supervised by the Department of Probation, Parole and Pardon Services who are convicted of a new felony offense as calculated in subitem (3)(a)(ii);

(e) any funds appropriated pursuant to the recommendations in item (c) shall be used to supplement, not replace, any other state appropriations to the Department of Probation, Parole and Pardon Services;

(f) funds received through appropriations pursuant to this item shall be used by the Department of Probation, Parole and Pardon Services for the following purposes:

(i) implementation of evidence-based practices;

(ii) increasing the availability of risk reduction programs and interventions, including substance abuse treatment programs, for supervised individuals; or

(iii) grants to nonprofit victim services organizations to partner with the Department of Probation, Parole and Pardon Services and courts to assist victims and increase the amount of restitution collected from offenders;

(4) to submit to the General Assembly, on an annual basis, the oversight committee's evaluation of the implementation of the recommendations of the Sentencing Reform Commission report of February 2010;

(5) to make reports and recommendations to the General Assembly on matters relating to the powers and duties set forth in this section, including recommendations on transfers of funding based on the success or failure of implementation of the recommendations; and

(6) to undertake such additional studies or evaluations as the oversight committee considers necessary to provide sentencing reform information and analysis.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



Section 24-28-40. Compensation; other funding sources.

(A) The oversight committee members are entitled to such mileage, subsistence, and per diem as authorized by law for members of boards, committees, and commissions while in the performance of the duties for which appointed. These expenses shall be paid from the general fund of the State on warrants duly signed by the chair of the oversight committee and payable by the authorities from which a member is appointed.

(B) The oversight committee is encouraged to apply for and may expend grants, gifts, or federal funds it receives from other sources to carry out its duties and responsibilities.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



Section 24-28-50. Committee must use clerical and professional employees of the General Assembly; other professional staff; consultants.

(A) The oversight committee must use clerical and professional employees of the General Assembly for its staff, who must be made available to the oversight committee.

(B) The oversight committee may employ or retain other professional staff, upon the determination of the necessity for other staff by the oversight committee.

(C) The oversight committee may employ consultants to assist in the evaluations and, when necessary, the implementation of the recommendations of the Sentencing Reform Commission report of February 2010.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.









Title 25 - Military, Civil Defense and Veterans Affairs

CHAPTER 1 - MILITARY CODE

Section 25-1-10. Definitions.

Wherever used in this chapter, the word(s)

(1) "Officer"-Shall be understood to include commissioned officers and warrant officers, unless otherwise specified.

(2) "Enlisted men"-Shall be understood to designate members of the National Guard of this State other than officers and warrant officers.

(3) "Adjutant General"-Shall be understood to be the Adjutant and Inspector General.

(4) "The Assistant Adjutant General"-Shall be understood to be the Assistant Adjutant and Inspector General.

(5) "Military department"-Shall be understood as any office or activity of the State that controls or coordinates the activities of the militia, or any part of the militia.

(6) "National Guard"-Shall be understood to include the organized militia, both Army and Air.

(7) "Air National Guard"-Shall be understood to include those units of the organized militia that are Air Force type units and that are organized and trained as a Reserve of the United States Air Force.

(8) "Army National Guard"-Shall be understood to include those of the organized militia that are Army type units and that are organized and trained as a Reserve of the United States Army.

(9) "Military fund"-Any and all moneys appropriated by the General Assembly for the support of the militia and such other revenues as may be collected by the military department for military purposes.

(10) "State duty"-Duty performed by the militia, or any part of the militia, when such duty is ordered by proper State authority, in the event of war, insurrection, invasion, or imminent danger thereof, breach of the peace, tumult, riot, public disaster, or resistance to process.

(11) "State status"-Shall be understood to mean the military status of a member of the National Guard when not in the active military service of the United States.

(12) "Unit"-In the Army National Guard, shall be understood to be a company, battery, troop, detachment, or similar size Federally recognized entity, except that a headquarters is not to be construed as a unit.

In the Air National Guard, it shall be understood to be a single military organization having a mission, function, and a structure prescribed by competent authority.

(13) "Organization"-Any military element of the South Carolina Army National Guard composed of a headquarters with its assigned or attached subordinate commands. (Example-battalions, groups, brigades and higher commands.)

(14) "USPFO"-Shall mean United States property and fiscal officer.

(15) "Federal recognition or federally recognized"-Shall mean acknowledgment by the Secretary of the Air Force or the Secretary of the Army that an individual has been appointed to an authorized grade and position vacancy appropriate to his qualifications in the Air National Guard or the Army National Guard, and that he meets the prescribed Federal requirements for such grade and position.

(16) "Fully qualified"-Shall mean that an individual meets all physical, moral and professional requirements as may be prescribed by the United States Code, the National Guard Bureau and such other requirements that are or may be made a part of the military code of South Carolina and in addition that he has demonstrated qualities of leadership, ability and potential for appointment or promotion to the next higher grade.

(17) "Commissioned staff"-Officers assigned to a headquarters by TO/E to assist a commander in his exercise of command. The commander is not to be included in a "commissioned staff."

(18) "Unit maintenance fund" means funds collected by armory rentals, donations, military fines, and other minor sources of revenue with or without specific appropriation, and used for minor maintenance at facilities and controlled at the unit level.

(19) "Organized militia" refers to both the National Guard and the organized militia not in National Guard service. Individuals who are federally recognized by the National Guard Bureau are members of the National Guard. Individuals holding rank or privilege within the Military Department, but not federally recognized in that rank for service in the National Guard, are the organized militia not in National Guard service, and these individuals also may be referred to as "State Defense Forces", the "State Guard", or by other terms designated by the Adjutant General.

HISTORY: 1962 Code Section 44-1; 1952 Code Section 44-1; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 4; 2011 Act No. 46, Section 2, eff June 7, 2011.

Effect of Amendment

The 2011 amendment added subsection (19) defining organized militia.



Section 25-1-20. Acceptance of Act of Congress.

The act of Congress approved June 3, 1916, entitled "An Act Making Further and More Effectual Provisions for the National Defense and for Other Purposes" and all acts presently amendatory thereto, the future amendatory acts thereof being subject to the approval of the State legislature, is hereby accepted by this State and the provisions of said act and amendments thereto are made a part of the military code. (Ref: Titles 32 & 10, United States Code).

HISTORY: 1962 Code Section 44-2; 1952 Code Section 44-2; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-30. National Guard shall conform to Federal laws.

The Governor shall cause the National Guard of South Carolina always to conform to all such Federal laws and regulations as may from time to time be operative and applicable except where in conflict with the laws of this State.

HISTORY: 1962 Code Section 44-3; 1952 Code Section 44-3; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-40. Applicability of Uniform Code of Military Justice.

Whenever a portion of the militia of the State is on duty under or pursuant to orders of the Governor or whenever a part of the militia is ordered to assemble for state duty, the systems, precedents, and procedures established in the Uniform Code of Military Justice for the governing of armed forces of the United States, so far as applicable and not in conflict with a rule or regulation of this code, is considered in full force and regarded as a part of this chapter until these forces are duly relieved from this duty. Nothing in this section is construed as relinquishing the state's authority and jurisdiction in these matters. The Governor shall review the findings of all general courts-martial convened during situations arising pursuant to this section.

HISTORY: 1962 Code Section 44-4; 1952 Code Section 44-4; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 5; 2011 Act No. 46, Section 3, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the first sentence, substituted "of this code" for "herein prescribed", "these forces" for "such forces", and "this duty" for "such duty"; in the second sentence, substituted "these matters" for "such matters"; deleted the third sentence, which had read, "No punishment under this section extending to the taking of life shall in any case be inflicted except in time of actual war, invasion, or insurrection declared to exist by proclamation of the President of the United States or the Governor of this State, and then only after the approval of such sentence by the Governor."; and in the last sentence, substituted "arising pursuant to this section" for "hereinabove recited"; and made other nonsubstantive changes.



Section 25-1-50. Rules and regulations.

The Governor or the adjutant general shall promulgate regulations not inconsistent with law as he may consider necessary to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 44-5; 1952 Code Section 44-5; 1950 (46) 1881; 1964 (53) 2241; 1984 Act No. 378, Section 1.



Section 25-1-60. Composition and classes of militia.

(A) The militia of this State consists of all able-bodied persons over seventeen years of age who are:

(1) citizens of the United States residing within this State;

(2) citizens of the United States bound by law, lawful order, or contract to serve in the militia or military forces of this State; or

(3) persons who have declared their intention to become citizens of the United States and are bound by law, lawful order, or contract to serve in the militia or military forces of this State.

(B) The militia is divided into three classes:

(1) the National Guard;

(2) the organized militia not in National Guard service; and

(3) the unorganized militia.

HISTORY: 1962 Code Section 44-6; 1952 Code Section 44-6; 1950 (46) 1881; 1964 (53) 2241; 1984 Act No. 378, Section 2; 2001 Act No. 85, Section 6; 2011 Act No. 46, Section 4, eff June 7, 2011.

Effect of Amendment

The 2011 amendment inserted the subsection and paragraph identifiers in the text; and in subsection (B)(2), inserted "not in National Guard service".



Section 25-1-70. Organization of the National Guard.

(A) The National Guard of South Carolina shall consist of the commissioned officers, warrant officers, enlisted men, organizations, staffs, units, and departments of the regularly commissioned, warranted, and enlisted militia of the State, organized and maintained pursuant to law.

(B) The Adjutant General may organize units or individuals for state recognized and organized positions. This authority extends to individuals who lack federal service or federal recognition, to the State Guard, and detachments under the authority of the Adjutant General.

HISTORY: 1962 Code Section 44-7; 1952 Code Section 44-7; 1950 (46) 1881; 1964 (53) 2241; 2011 Act No. 46, Section 5, eff June 7, 2011.

Effect of Amendment

The 2011 amendment designated the existing text as subsection (A); and added subsection (B).



Section 25-1-90. Service within State of military forces from another State.

No armed military force from another state, territory or district shall be permitted to enter the State for the purpose of doing military duty therein without the permission of the Governor, unless such force is part of the United States Army or is acting under the authority of the United States Government.

HISTORY: 1962 Code Section 44-8; 1952 Code Section 44-8; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-100. Pension of members of National Guard wounded or disabled while in service of State.

Every member of the National Guard of South Carolina who shall be wounded or disabled while on duty in the service of the State or while reasonably proceeding to or returning from such duty shall be taken care of and provided for at the expense of the State, and, if permanently disabled, shall receive the like pensions or rewards that persons under similar circumstances in the military service of the United States receive from the United States. But no pension shall be granted by the State for any disability received while in the service of the United States or while proceeding to or returning from such service. Before the name of any person is placed on the pension roll under this section proof shall be made, under such regulations as the Governor may from time to time prescribe, that the applicant is entitled to such pension.

HISTORY: 1962 Code Section 44-10; 1952 Code Section 44-10; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-110. Burial flags; application forms; eligibility.

(1) The State Adjutant General's office shall present to the family of each deceased member of the South Carolina National Guard a flag of the State of South Carolina, appropriate for use as a burial flag, upon application of a member of the family of the deceased guardsman.

The Adjutant General shall prepare and furnish necessary application forms to the senior full-time employee in each armory of the State. Such application forms shall require such information as the Adjutant General deems necessary to determine the eligibility of the deceased for the flag provided for in this section.

(2) The provisions of this section shall apply to any individual who has served at least one year in the South Carolina National Guard, and who at the time of death was either an active, honorably discharged or retired member thereof.

(3) The Adjutant General shall promulgate necessary rules and regulations to implement the provisions of this section. Flags must be obtained from the United States when available, but if not so granted they must be purchased by the office of the Adjutant General from funds appropriated to that office.

HISTORY: 1962 Code Section 44-10.1; 1973 (58) 647; 1974 (58) 2066; 2001 Act No. 85, Section 7.



Section 25-1-120. Military corporations; membership; purposes; powers; tax exemption; use of armories; sales of alcoholic beverages; application process.

(A) The officers, the enlisted personnel, or the officers and enlisted personnel or support groups of an organization or unit of the National Guard of South Carolina may organize themselves into a corporation for social purposes and for the purpose of holding, acquiring, and disposing of that property, real and personal, which the military organizations may possess or acquire. The corporation may not engage in business and may not be required to pay a filing or license fee to the State.

(B) These organizations may include:

(1) enlisted, officer, or all-ranks clubs;

(2) family support groups;

(3) auxiliary organizations;

(4) service branch organizations;

(5) battalion, brigade, or unit fund organizations; or

(6) other such organizations that provide support to personnel and their families.

(C) Organizations incorporated pursuant to this section are exempt from filing returns with the South Carolina Department of Revenue to the same extent they are exempt from filing returns with the Internal Revenue Service.

(D) The corporations may raise funds and provide services, if retained funds are used for unit support, eleemosynary causes, or charitable purposes within their charter. The organizations may use armory or National Guard facilities, if there is no expense to the government. When any area of National Guard facilities is used, the National Guard and State shall have access to that area as needed or practical, and the use of that area by the corporation is not exclusive. Any sale of alcoholic beverages must conform to the limitations of sales under other provisions of law, except that sales within the unit, and not for profit, do not require licensing by the State.

(E) The Adjutant General and the Secretary of State shall coordinate and make provisions to standardize applications for incorporation. Incorporation may not be made under this article without the approval of the Adjutant General and the State Judge Advocate. All accounts and documents of the corporation organized under this article must be available for inspection and review by the Adjutant General.

HISTORY: 1962 Code Section 44-11; 1952 Code Section 44-11; 1950 (46) 1881; 1964 (53) 2241; 2005 Act No. 37, Section 1; 2011 Act No. 46, Section 6, eff June 7, 2011.

Effect of Amendment

The 2011 amendment inserted the subsection identifiers; inserted subsection (C); in subsection (E), in the second sentence, substituted "Incorporation may not" for "No incorporation may"; and made other nonsubstantive changes.



Section 25-1-130. Effect of disbandment of military organization.

The dissolution or disbandment of any such unit as a military organization shall not operate to terminate the existence of any such corporation but its existence shall continue for the period limited in its articles of incorporation for the benefit of such corporation. Upon the dissolution or disbandment of any such unit which shall not have incorporated and which shall at the time of such dissolution or disbandment possess any funds or property, the title to such funds or property shall immediately vest in the State and the Adjutant General shall take possession thereof and dispose of the same to the best interest of the National Guard of South Carolina.

HISTORY: 1962 Code Section 44-12; 1952 Code Section 44-12; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-150. Unauthorized wearing of military insignia.

It is unlawful for a person to wilfully wear the badge, button, insignia, or rosette of any military order or use any badge, button, insignia, or rosette to obtain aid, assistance, or other benefit or advantage, unless he is entitled to wear or use the military badge, button, insignia, or rosette.

A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 44-9; 1952 Code Section 44-9; 1950 (46) 1881; 1964 (53) 2241; 1993 Act No. 184, Section 201.



Section 25-1-160. Landowners encouraged to make land and water areas available for military purposes; limited liability of owners.

(A) The purpose of this section is to encourage owners of land to make land and water areas available to the military department for training and operational purposes by limiting the owners liability toward military persons entering their land and water areas for training and operational purposes.

(B) For purposes of this section:

(1) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(2) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the premises.

(3) "Military purpose" includes, but is not limited to, any of the following, or any combination thereof: training, missions, operations, or support of training, missions, or operations.

(4) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(5) "Persons" means individuals regardless of age.

(C) Except as specifically provided in this section, an owner of land owes no duty of care to keep the premises safe for entry or use by persons who have sought and obtained his permission to use it for military purposes or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for military purposes.

(D) Except as specifically provided in this section, an owner of land who permits without charge any person having sought permission to use his property for military purposes does not thereby:

(1) extend any assurance that the premises are safe for any purpose;

(2) confer upon the person the legal status of an invitee or licensee to whom a duty of care is owned;

(3) assume responsibility for or incur liability for any injury to person or property caused by an act of omission of any person using the property.

(E) Nothing in this section limits in any way any liability which otherwise exists:

(1) for grossly negligent, wilful, or malicious failure to guard or warn against a dangerous condition, use, structure, or activity;

(2) for injury suffered in any case where the owner of land charges persons who enter or go on the land for the recreational use thereof, except that in the case of land leases to the State or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

(F) Nothing in this chapter shall be construed to:

(1) create a duty of care or ground of liability for injury to persons or property; or

(2) relieve any person using the land of another for military purposes from any obligation which he may have in the absence of this chapter to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

HISTORY: 2001 Act No. 85, Section 1.



Section 25-1-310. Administration of State militia.

The militia of the State not in the service of the United States shall be governed and its affairs administered pursuant to law by the Governor, as commander-in-chief, through the military department, which shall consist of the Adjutant General as its executive head, Assistant Adjutants General, and such other officers and such enlisted men and civilian employees as the Adjutant General shall from time to time prescribe.

HISTORY: 1962 Code Section 44-21; 1952 Code Section 44-21; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-320. Adjutant General; appointment and term; salary; minimum qualifications; chief of staff.

(A) There must be an Adjutant General appointed by the Governor upon the advice and consent of the Senate. The initial term of the first appointed Adjutant General must be for two years so as to allow subsequent terms to be staggered with that of the Governor's term. After the initial appointment, the Adjutant General must be appointed for a four-year term commencing on the first Wednesday following the second Tuesday in January that follows the general election that marks the Governor's midterm. The position of Adjutant General is recognized as holding the rank of Major General. He shall hold office until his successor is appointed and confirmed. The Adjutant General is the commander of all military forces within the South Carolina Military Department, and he is responsible to the Governor in his role as and Commander in Chief for the proper performance of his duties. He shall receive an annual salary as provided by the General Assembly and only may be removed for cause prior to the expiration of his term pursuant to the provisions of Section 1-3-240(C).

(B) The person appointed Adjutant General by the Governor must possess, at a minimum, the following qualifications:

(1) be a qualified elector of this State;

(2) be in an active National Guard status at the time of the appointment, except as provided in subsection (E);

(3) be a graduate of the Army War College, the Air War College, or the military education level equivalent;

(4) have ten or more years of federally recognized commissioned service in the South Carolina National Guard, at least five years of which must have been at the rank of Lieutenant Colonel (O-5) or higher;

(5) have command experience at the battalion or squadron level or higher; and

(6) hold the rank of Colonel (O-6) or higher and possess the necessary qualifications to serve as a federally recognized general officer.

(C) In addition to the minimum qualifications for the Office of Adjutant General specified in subsection (B), the Governor also may consider:

(1) the candidates' military experience, including command experience or military service in an area where hostile-fire pay or imminent-danger pay was authorized pursuant to federal law or regulation; and

(2) the promotion criteria for the rank of major general or higher.

(D) In the event of a vacancy or impending vacancy in the Office of the Adjutant General, the South Carolina Military Department, upon request of the Governor, shall provide a list of candidates who satisfy the qualifications for office specified in subsection (B) and copies of the candidates' military personnel records.

(E) Nothing in this section may be construed to prohibit the Governor's ability to appoint a qualified retired officer who has not exceeded the maximum age to serve as a federally recognized general officer.

HISTORY: 1962 Code Section 44-22; 1952 Code Section 44-22; 1948 (45) 1716; 1950 (46) 1881; 1954 (48) 1566; 1957 (50) 404; 1964 (53) 2241; 1969 (56) 444; 1973 (58) 623; 2014 Act No. 224 (H.3540), Section 2, eff March 5, 2015.

Editor's Note

2014 Act No. 224, Section 4, provides as follows:

"SECTION 4. This act takes effect upon the ratification of amendments to Section 7, Article VI, and Section 4, Article XIII of the Constitution of this State deleting the requirement that the Adjutant General be elected by the qualified electors of this State and providing that he be appointed by the Governor." [Ratified effective March 5, 2015, see 2015 Act No. 1 (S.8)]

Effect of Amendment

2014 Act No. 224, Section 2, rewrote the section.



Section 25-1-340. Vacancies in office of Adjutant General.

If the Office of the Adjutant General is vacated because of the death, resignation, removal, or retirement of the Adjutant General prior to the normal expiration of his term of Office, the Governor shall appoint with the advice and consent of the Senate an officer of the active South Carolina National Guard, who meets the eligibility requirements provided in Section 25-1-320 to fill out the unexpired term of the former incumbent. In the event a vacancy should occur in the Office of Adjutant General at a time when the Senate is not in session, the Governor temporarily may fill the vacancy pursuant to Section 1-3-210. The appointee, upon being duly qualified, is subject to all the duties and liabilities incident to the office and receives the compensation provided by law for the Adjutant General during his term of service.

HISTORY: 1962 Code Section 44-24; 1952 Code Section 44-24; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 8; 2011 Act No. 46, Section 7, eff June 7, 2011; 2014 Act No. 224 (H.3540), Section 3, eff March 5, 2015.

Editor's Note

2014 Act No. 224, Section 4, provides as follows:

"SECTION 4. This act takes effect upon the ratification of amendments to Section 7, Article VI, and Section 4, Article XIII of the Constitution of this State deleting the requirement that the Adjutant General be elected by the qualified electors of this State and providing that he be appointed by the Governor." [Ratified effective March 5, 2015, see 2015 Act No. 1 (S.8)]

Effect of Amendment

The 2011 amendment, in the first sentence, deleted "lieutenant" preceding "colonel", and in the second sentence, substituted "receives" for "receive".

2014 Act No. 224, Section 3, rewrote the section.



Section 25-1-350. General powers and duties of Adjutant General.

The Adjutant General shall:

(1) Appoint the civilian employees of his department and he may remove any of them at his discretion;

(2) keep rosters of all active, reserve, and retired officers of the militia of the State, keep in his office all records and papers required to be kept and filed in his office and submit to the Governor and General Assembly each year an annual Report of the Adjutant General of the State of South Carolina that includes the operations and conditions of the National Guard of South Carolina;

(3) on the first day of July of each year, make a statement of the condition of the military fund, showing the amount thereof and setting forth in detail all receipts from whatsoever source and all expenditures of whatsoever nature and the unexpended balance thereof;

(4) cause the military law, the regulations of the National Guard of South Carolina and such other military publications as may be necessary for the military service to be distributed at the expense of the State to commands so that all personnel of the National Guard of South Carolina will have access to same;

(5) keep records on and preserve all military property belonging to the State;

(6) keep just and true accounts of all moneys received and disbursed by him;

(7) attest all commissions issued to military officers of this State;

(8) prepare and transmit all militia reports, returns and communications prescribed by acts of Congress or by direction of the Department of Defense;

(9) have a seal;

(10) make such regulations pertaining to the preparation of reports and returns and to the care and preservation of property in possession of the State for military purposes, whether belonging to the State or the United States, as in his opinion the conditions demand;

(11) attend the care, preservation, safekeeping and repairing of the arms, ordnance, accoutrements, equipment and all other military property belonging to the State or issued to the State by the government of the United States for military purposes, and keep accurate accounts thereof;

(12) issue such military property as the necessity of the services require and make purchase for that purpose. No military property shall be issued or loaned, except upon an emergency, to persons or organizations other than those belonging to the National Guard of South Carolina except to such portions of the unorganized militia as may be called out by the Governor;

(13) keep the reports and returns of troops and all other writings and documents required to be preserved by the State military headquarters;

(14) keep necessary records attesting to the service of individuals of South Carolina forces for the Spanish American War and all subsequent wars and insurrections. The Adjutant General is authorized to make a determination as to when old records have only historical value, and, therefore, transfer them to the State Archives Department for reference and preservation;

(15) those records and relics not required for efficient operation of the military department may be turned over to the Archives Department for preservation;

(16) with the consent of the Governor, have the discretion to order to active duty for not more than fifteen days a member of the National Guard or State Guard who consents to that order and for whose pay and allowances funds, as provided in Section 25-1-2200, are available to the Adjutant General without additional state appropriations;

(17) in his discretion, authorize National Guard personnel to support and assist the National Guard Association of South Carolina and the South Carolina National Guard Foundation in their missions to promote the health, safety, education, and welfare of South Carolina National Guard personnel and their families.

HISTORY: 1962 Code Section 44-25; 1952 Code Section 44-25; 1950 (46) 1881; 1964 (53) 2241; 1998 Act No. 275, Section 1; 2014 Act No. 289 (S.825), Pt VI, Section 8, eff June 23, 2014; 2015 Act No. 19 (H.3683), Section 1, eff May 7, 2015.

Effect of Amendment

2014 Act No. 289, Section 8, added paragraph (17), relating to support and assistance to the National Guard Association of South Carolina.

2015 Act No. 19, Section 1, rewrote (2).



Section 25-1-360. Rules and regulations.

The Adjutant General, with the approval of the Governor, may make such rules and regulations, not in conflict with the laws of this State, from time to time as he may deem expedient, and when promulgated such rules and regulations shall have full force and effect as the military code of the State. But the rules and regulations in force at the time of the passage of this Code shall remain in force until new rules and regulations are approved and promulgated.

HISTORY: 1962 Code Section 44-26; 1952 Code Section 44-26; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-370. Seal as authentication.

The seal used in the office of the Adjutant General shall be the seal of his office and shall be delivered by him to his successor. Where deemed appropriate orders issued from his office shall be authenticated with such seal and copies, order, records and papers in his office, duly certified and authenticated under such seal, shall be evidence in all cases in like manner as if the originals were produced.

HISTORY: 1962 Code Section 44-27; 1952 Code Section 44-27; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-380. Assistant Adjutant General for Army; additional Assistant Adjutant General for South Carolina Army National Guard.

There must be two Assistant Adjutant Generals for the Army, with the rank of brigadier general, who must be assistants to the Adjutant General and must be appointed and commissioned by the Governor upon the recommendation of the Adjutant General at a salary provided by the annual appropriations act. When authorized by the National Guard Bureau, there may be an additional Assistant Adjutant General for the South Carolina Army National Guard who may hold the rank of major general. These individuals must be appointed from the active or retired list of the Army National Guard and shall have a minimum of five years' active commissioned service in the South Carolina Army National Guard.

HISTORY: 1962 Code Section 44-28; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241; 2008 Act No. 252, Section 1, eff June 4, 2008; 2009 Act No. 61, Section 1, eff June 2, 2009.

Effect of Amendment

The 2008 amendment increased the number of Assistant Adjutant Generals to two.

The 2009 amendment added the second sentence relating to the additional Assistant Adjutant General for the South Carolina Army National Guard.



Section 25-1-390. Assistant Adjutant General for Air.

There shall be an Assistant Adjutant General for Air, with the rank of brigadier general, who shall be an assistant to the Adjutant General and who shall be appointed and commissioned by the Governor upon the recommendation of the Adjutant General at such salary as may be provided by the annual appropriations act. Such individual shall be appointed from the active or retired list of the Air National Guard and shall have a minimum of five years' active commissioned service in the South Carolina Air National Guard.

HISTORY: 1962 Code Section 44-29; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-400. Duties of Assistants during absence of Adjutant General.

In case of absence or inability of the Adjutant General to perform the duties of his office, the Governor shall designate one of the Assistant Adjutants General to serve as the Adjutant General.

HISTORY: 1962 Code Section 44-30; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-410. Audit and allowance of department expenses.

The expenses of the military department, necessary to the military service, shall be audited, allowed and paid as other military expenditures are audited, allowed and paid.

HISTORY: 1962 Code Section 44-31; 1952 Code Section 44-30; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-420. South Carolina Emergency Management Division of Office of Adjutant General; administration; duties.

There is established within the office of the Adjutant General the South Carolina Emergency Management Division.

The division must be administered by a director appointed by the Adjutant General, to serve at his pleasure, and such additional staff as may be employed or appointed by the Adjutant General.

The division is responsible for the implementation of the following:

(a) coordinating the efforts of all state, county, and municipal agencies and departments in developing a State Emergency Plan;

(b) conducting a statewide preparedness program to assure the capability of state, county, and municipal governments to execute the State Emergency Plan;

(c) establishing and maintaining a State Emergency Operations Center and providing support of the state emergency staff and work force;

(d) establishing an effective system for reporting, analyzing, displaying, and disseminating emergency information; and

(e) establishing an incident management system incorporating the principles of the National Incident Management System (NIMS) that provides for mitigation, preparedness, response to, and recovery from all man-made and natural hazards.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2002 Act No. 190, Section 1; 2002 Act No. 339, Section 15; 2002 Act No. 348, Section 2; 2008 Act No. 296, Section 2, eff June 11, 2008.

Effect of Amendment

The 2008 amendment added item (e) and made nonsubstantive changes.



Section 25-1-430. Definitions.

As used in this article:

(a) "Emergency preparedness" shall mean the extraordinary actions of government in preparing for and carrying out all functions and operations, other than those for which the military is primarily responsible, when concerted, coordinated action by several agencies or departments of government and private sector organizations are required to prevent, minimize, and repair injury and damage resulting from a disaster of any origin.

(b) "Emergency" shall mean actual or threatened enemy attack, sabotage, conflagration, flood, storm, epidemic, earthquake, riot, or other public calamity.

(c) "South Carolina Emergency Management (Civil Defense) Organization" shall mean all officers and employees of state government, county government, and municipal government, together with those volunteer forces enrolled to aid them in an emergency and persons who may by agreement or operation of law be charged with duties incident to protection of life and property of this State during emergencies.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2002 Act No. 190, Section 2; 2008 Act No. 296, Section 2, eff June 11, 2008.

Effect of Amendment

The 2008 amendment reenacted the section with no apparent change.



Section 25-1-440. Additional powers and duties of Governor during declared emergency.

(a) The Governor, when an emergency has been declared, as the elected Chief Executive of the State, is responsible for the safety, security, and welfare of the State and is empowered with the following additional authority to adequately discharge this responsibility:

(1) issue emergency proclamations and regulations and amend or rescind them. These proclamations and regulations have the force and effect of law as long as the emergency exists;

(2) declare a state of emergency for all or part of the State if he finds a disaster or a public health emergency, as defined in Section 44-4-130, has occurred, or that the threat thereof is imminent and extraordinary measures are considered necessary to cope with the existing or anticipated situation. A declared state of emergency shall not continue for a period of more than fifteen days without the consent of the General Assembly;

(3) suspend provisions of existing regulations prescribing procedures for conduct of state business if strict compliance with the provisions thereof would in any way prevent, hinder, or delay necessary action in coping with the emergency;

(4) utilize all available resources of state government as reasonably necessary to cope with the emergency;

(5) transfer the direction, personnel, or functions of state departments, agencies, and commissions, or units thereof, for purposes of facilitating or performing emergency services as necessary or desirable;

(6) compel performance by elected and appointed state, county, and municipal officials and employees of the emergency duties and functions assigned them in the State Emergency Plan or by Executive Order;

(7) direct and compel evacuation of all or part of the populace from any stricken or threatened area if this action is considered necessary for the preservation of life or other emergency mitigation, response, or recovery; to prescribe routes, modes of transportation, and destination in connection with evacuation; and to control ingress and egress at an emergency area, the movement of persons within the area, and the occupancy of premises therein;

(8) within the limits of any applicable constitutional requirements and when a major disaster or emergency has been declared by the President to exist in this State:

(i) request and accept a grant by the federal government to fund financial assistance to individuals and families adversely affected by a major disaster, subject to terms and conditions as may be imposed upon the grant but only upon his determination that the financial assistance is essential to meet disaster-related expenses or serious needs that may not be met otherwise from other means of assistance;

(ii) enter into an agreement with the federal government, through an officer or agency thereof, pledging the State to participate in the funding of the financial assistance authorized in subitem (i) of this item, under a ratio not to exceed twenty-five percent of the assistance;

(iii) make financial grants to meet disaster-related, necessary expenses or serious needs of individuals or families adversely affected by a major disaster which may not otherwise be adequately met from other means of assistance. No individual or family may receive grants aggregating more than ten thousand dollars with respect to any single major disaster subject to the limitations contained in subitem (ii) of this item. The ten thousand-dollar limit annually must be adjusted to reflect changes in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the United States Department of Labor; and

(iv) promulgate necessary regulations for carrying out the purposes of this item;

(9) authorize, by executive order, a party to exceed the terms of a curfew if:

(i) the party is a business that sells emergency commodities, an employee of a business that sells emergency commodities, or a local official; and

(ii) exceeding the terms of the curfew is necessary to ensure emergency commodities are available to the public. As defined in this section, an emergency commodity means a commodity needed to sustain public health and well-being as determined by a local authority. Nothing in this section may be construed to supersede the authority of the Governor under Section 25-1-440;

(10) by executive order, authorize operators of solid waste disposal facilities to extend operating hours to ensure the health, safety, and welfare of the general public.

(b) The Governor is responsible for the development and coordination of a system of Comprehensive Emergency Management that includes:

(1) provisions for mitigation, preparedness, response, and recovery in anticipated and actual emergency situations;

(2) an incident management system that establishes procedures for response and recovery operations at all levels of government from the municipality, special purpose district, through the county to the State, according to the incident scene location.

(c)(1) Any person who fraudulently or wilfully makes a misstatement of fact in connection with an application for financial assistance made available pursuant to item (8) of subsection (a) upon conviction of each offense, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(2) Any person who knowingly violates any regulation promulgated pursuant to item (8) of subsection (a) is subject to a civil penalty of not more than two thousand dollars for each violation.

(3) A grant recipient who misapplies financial assistance made available by item (8) of subsection (a) is subject to a civil penalty in an amount equal to one hundred fifty percent of the original grant amount.

(d)(1) The Governor must appoint the Public Health Emergency Plan Committee, consisting of representatives of all state agencies relevant to public health emergency preparedness, and, in addition, a licensed physician from the private sector specializing in infectious diseases, a hospital infection control practitioner, a medical examiner, a coroner from an urban county or the coroner's designee, a member of the judiciary, and other members as may be considered appropriate.

(2) Prior to the declaration of a public health emergency, the Governor must consult with the Public Health Planning Committee and may consult with any public health agency and other experts as necessary. Nothing herein shall be construed to limit the Governor's authority to act without such consultation when the situation calls for prompt and timely action.

(e) The state of public health emergency must be declared by an executive order that indicates the nature of the public health emergency, the areas that are or may be threatened, and the conditions that have brought about the public health emergency. In addition to the powers and duties provided in this article and in Article 7, Chapter 3 of Title 1, the declaration of a state of public health emergency authorizes implementation of the provisions of Chapter 4 of Title 44, the Emergency Health Powers Act. The declaration authorizes the deployment and use of any resources and personnel including, but not limited to, local officers and employees qualified as first responders, to which the plans apply and the use or distribution of any supplies, equipment, materials, and facilities assembled, stockpiled, or arranged to be made available pursuant to this act.

HISTORY: 1979 Act No. 199, Part II, Section 21; 1985 Act No. 110, Sections 2, 3; 1989 Act No. 189, Part II, Section 38A; 2002 Act No. 339, Section 16; 2008 Act No. 296, Section 2, eff June 11, 2008.

Effect of Amendment

The 2008 amendment, in subsection (a), added paragraphs (9) and (10) respecting authorization of parties exceeding the terms of a curfew and the extension of operating hours of waste disposal facilities; and, in subsection (b), added the paragraph designators, substituted "that includes:" for "which must include" in the first sentence, and added paragraph (2) respecting an incident management system.



Section 25-1-445. Entry into area under curfew.

(A) The Director of the South Carolina Emergency Management Division shall develop a system by which a person who transports goods or services, or assists in ensuring their availability, and a person who assists in the restoration of utility or other services can be certified as such for the purpose of reentry into an area subject to a state or local curfew. The certification system shall be included in the State Emergency Plan.

(B) Before certification, the employer must be in good standing with the South Carolina Secretary of State as a bona fide company doing business in South Carolina. The employer's status may be verified on the website maintained by the South Carolina Secretary of State. A certification of the employer constitutes a certification of the employer's employees.

(C) Notwithstanding the existence of any curfew, a person who is certified pursuant to this section shall be allowed to reenter or remain in the curfew area for the limited purpose of transporting goods or services or assisting in the restoration of utility or other services. Nothing in this section shall prohibit law enforcement or local officials from denying access to an area in order to preserve, protect, or sustain the life, health, safety, or economic well-being of a person or property or from granting access as otherwise deemed necessary.

(D) Nothing in this section shall limit the Governor's authority, when an emergency has been declared, to set, alter, or exceed the terms of any curfew.

HISTORY: 2016 Act No. 236 (H.5299), Section 1, eff June 3, 2016.



Section 25-1-450. Duties of state, county, and municipal governments for mutual assistance in emergencies.

State, county, and municipal governments shall cooperate in developing and maintaining a plan for mutual assistance in emergencies.

(1) State government shall be responsible for:

(a) Establishing policies and developing a plan and procedures to insure maximum utilization of all state resources to minimize loss of life and injury to the populace and destruction or damage to resources and facilities of the State during emergencies resulting from enemy attacks or natural or man-made emergencies.

(b) Providing state forces and resources to support local governmental emergency operations and coordinating support with local governments from other sources, including the federal government and those unaffected counties of the State, and implement mutual assistance agreements with adjoining states.

(c) Assuming direction and control of area or local government emergency operations when requested by the county legislative delegation or their designees or when local government authority has broken down or is nonexistent or when the nature or magnitude of an emergency is such that effective response and recovery action is beyond local government's capability or when, in the event of a war emergency or declared natural or man-made emergency, state direction is required for implementation of a national plan.

(2) County and municipal governments shall be responsible for:

(a) Organizing, planning, and otherwise preparing for prompt, effective employment of available resources of the county or municipality to support emergency operations of the municipalities of the county or to conduct emergency operations in areas where no municipal capability exists.

(b) Coordinating support to municipal emergency operations from other sources including state and federal assistance as well as support made available from other municipalities of the county.

(c) Developing and implementing a shelter/relocation plan to protect the populace from the hazards of a nuclear emergency and to provide for the congregate housing and care of persons displaced or rendered homeless as a result of a natural or man-made emergency.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2008 Act No. 296, Section 2, eff June 11, 2008.

Effect of Amendment

The 2008 amendment reenacted the section with no apparent change.



Section 25-1-460. Loans for emergency and recovery operations.

When the General Assembly is not in session and emergency funds are required by counties or municipalities, the State Fiscal Accountability Authority may authorize loans for emergency and recovery operations to counties and municipalities not to exceed one and one-half million dollars to any single county or municipality from the reserve fund of the state treasury paid from that fund from any monies in that fund not appropriated for other purposes. Any monies so used must be drawn from the fund on warrants of the board repayable by the borrowing county or municipality and secured by the full faith and credit of the county or municipality involved. These loans may be made only when damage or destruction results from a disaster declared as a state of emergency by the Governor. The board also may reimburse state agencies for unbudgeted expenditures or expenditures otherwise unreimbursed by the federal government for emergency expenditures resulting from their participation in the disaster based on their assigned responsibilities promulgated in the South Carolina Comprehensive Emergency Preparedness Plan.

HISTORY: 1979 Act No. 199, Part II, Section 21; 1989 Act No. 189, Part II, Section 38B; 2008 Act No. 296, Section 2, eff June 11, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2008 amendment reenacted the section with no apparent change.



Section 25-1-510. Appointment, qualifications, and tenure.

All commissioned and warrant officers of the South Carolina National Guard shall be appointed and commissioned or warranted by the Governor. No person must be appointed and commissioned or warranted unless he is a citizen of the United States and meets federal residency requirements for the appointment. His age shall conform to the age requirements as set forth in the regulations issued by the National Guard Bureau and that are in effect at the time of appointment. Every commissioned or warrant officer must hold office under his commission or warrant until he has been regularly appointed and commissioned or warranted to another grade or office or until he has been regularly retired, discharged, dismissed, or placed in an inactive status.

HISTORY: 1962 Code Section 44-41; 1952 Code Section 44-41; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 9.



Section 25-1-520. Certain personnel of The Citadel commissioned in unorganized militia.

All members of the board of visitors, administrative staff and faculty personnel of The Citadel, the Military College of South Carolina, shall be eligible to be commissioned officers in the unorganized militia of South Carolina and the Governor shall issue commissions to such of them as are designated by the college according to the rank prescribed by that institution. These commissions shall be prepared by the Adjutant General and shall bear the signatures of the Adjutant General and the Governor with the seal of the State and shall not entitle any person holding them to any pay or emolument by reason thereof unless he be assigned to duty with the National Guard of South Carolina by order of the Governor. In the event of such assignment the rank of such officer shall be junior to that of all other officers of the same grade of the National Guard of the State. The same rules and regulations provided for commissioned officers of the National Guard shall be applicable to officers commissioned under this section. Nothing in this chapter shall be in conflict with Section 59-121-50.

HISTORY: 1962 Code Section 44-42; 1952 Code Section 44-42; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-530. Probationary and revocable appointment and promotion of officers.

Every appointment and promotion of any person as a commissioned or warrant officer in the National Guard of South Carolina shall be probationary and revocable by the Governor at will. Except that if the appointee shall have been extended Federal recognition for his grade during such probationary period, his commission or warrant no longer shall be probationary or revocable in that grade.

HISTORY: 1962 Code Section 44-43; 1952 Code Section 44-43; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-540. Text of oath for officers.

The oath of office for commissioned and warrant officers in the National Guard of South Carolina shall be substantially as follows: "I __________ do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of South Carolina against all enemies foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and the Governor of South Carolina; that I make this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office of __________ in the National Guard of the United States and of South Carolina upon which I am about to enter, so help me God."

HISTORY: 1962 Code Section 44-44; 1952 Code Section 44-44; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-550. Requirement that officers take oath and give bond.

Every officer duly commissioned or warranted shall within such time as may be provided by law or by regulations take the oath of office prescribed by law and give bond, if required. In case of neglect or refusal to do so, he shall be considered to have resigned such office and a new appointment may be made as provided by law.

HISTORY: 1962 Code Section 44-45; 1952 Code Section 44-45; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-560. Publication of relative rank list of officers.

Section 25-1-560. The Adjutant General shall maintain records reflecting a relative rank list of all active and inactive officers in the National Guard and shall publish those lists from time to time with the units but at least annually. Separate relative rank lists shall be maintained for Army National Guard and Air National Guard officers. When the effective date of federal recognition in any given grade is the same for two or more officers, seniority shall be governed by federal military law. When two or more officers are given an original federal recognition in any grade in the National Guard of South Carolina with the same effective date, the relative rank of such officers shall be determined according to federal military law.

HISTORY: 1962 Code Section 44-47; 1952 Code Section 44-55; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 10.



Section 25-1-580. Officer in command of subordinate or detached unit or different units on duty together.

A commander may appoint an officer to command of a subordinate or detached unit. If none is appointed upon marches, guards or in quarters different organizations of the National Guard of this State join in or do state duty together, the officer highest in rank of the line by commission there on duty or in quarters shall command the whole and give orders for what is needful in the service unless otherwise specially directed by the Governor, according to the nature of the case.

HISTORY: 1962 Code Section 44-48; 1952 Code Section 44-56; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 11.



Section 25-1-590. Retirement of officers and enlisted men.

Officers and enlisted men of the National Guard of South Carolina must be retired by order of the commander-in-chief with a promotion of one grade, effective the date of retirement or medical discharge at the request of an officer or enlisted man upon completion of twenty or more years of honorable service in the National Guard of South Carolina, the Armed Forces of the United States, and reserve components of these branches, except that the last ten years of that service must have been in the South Carolina National Guard, or in the National Guard of the United States, and provided that the individual concerned was a member of the South Carolina National Guard at the time he was ordered to active duty in the National Guard of the United States status. The years of service requirements shall not apply to members of the National Guard of South Carolina who are medically discharged prior to the completion of at least twenty years of qualifying military service, so long as the individual's discharge is characterized as honorable. A commissioned officer holding the grade of major general upon retirement must be retired in that grade; a warrant officer holding the grade of chief warrant officer upon retirement must be retired in that grade; and an enlisted man holding the highest authorized enlisted grade upon retirement must be retired in that grade.

Retired officers and retired enlisted men shall draw no pay or allowances except when placed on duty. They must be subject to temporary detail by the commander-in-chief, and while on this duty, shall receive the same pay and allowances as officers and enlisted men of the same rank on the active list. On all occasions of duty or ceremony, retired officers and enlisted men shall take rank below officers and enlisted men of the same grade on the active list.

HISTORY: 1962 Code Section 44-50; 1952 Code Section 44-59; 1950 (46) 1881; 1964 (53) 2241; 2012 Act No. 154, Section 1, eff May 14, 2012.

Effect of Amendment

The 2012 amendment inserted "or medical discharge" after "effective the date of retirement"; inserted "The years of service requirements shall not apply to members of the National Guard of South Carolina who are medically discharged prior to the completion of at least twenty years of qualifying military service, so long as the individual's discharge is characterized as honorable"; and made other, nonsubstantive, changes.



Section 25-1-610. Discharge of officers.

The Governor may discharge any commissioned or warrant officer of the organized militia of South Carolina for any of the following reasons: (1) Upon muster out of the organization to which such officer is assigned; (2) acceptance of resignation of such officer; (3) removal of his actual residence to such distance from the station of his command as to render it impracticable for him to perform the duties of his office; or (4) failure to qualify or to maintain qualification for Federal recognition.

HISTORY: 1962 Code Section 44-52; 1952 Code Section 44-60; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-620. Circumstances prohibiting resignation or discharge.

No officer shall be discharged or his resignation accepted while under arrest or against whom military charges have been preferred or until he shall have turned over to his successor or satisfactorily accounted for all State and Federal moneys and military property for which he shall be accountable or responsible.

HISTORY: 1962 Code Section 44-49; 1952 Code Section 44-61; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-630. Officers authorized to administer oaths and act as notary.

(A) Officers are authorized and empowered to administer oaths and affirmations in all matters pertaining to or concerning the National Guard of South Carolina. Any person who shall falsely swear or affirm to any oath or affirmation before any such officer shall be guilty of perjury and upon trial and conviction thereof shall be sentenced for such offense as now provided by law for the crime of perjury.

(B) The persons named in subparagraph (C) have the general powers of a notary public in accordance with the authority of Title 10, United States Code, Section 1044a, and as provided in this section, in the performance of all notarial acts to be executed by:

(1) members of any of the armed forces;

(2) persons eligible for legal assistance under the provisions of 10 United States Code, Section 1044, regulations of the United States Department of Defense, this section, and Section 25-1-635;

(3) persons serving with, employed by, or accompanying the armed forces and National Guard of South Carolina or of any other state or territory of the United States, outside the United States and outside the Commonwealth of Puerto Rico, Guam, and the Virgin Islands; and

(4) persons subject to the Uniform Code of Military Justice, Chapter 47, Title 10, United States Code, outside the United States.

(C) Persons with the powers described in subsection (B) are:

(1) all judge advocates, including armed forces reserve judge advocates and judge advocates of the National Guard of South Carolina or of any other state or territory of the United States when not in a duty status;

(2) all civilian attorneys serving as legal assistance officers;

(3) all adjutants, assistant adjutants, and personnel adjutants, including reserve and National Guard members when not in a duty status; and

(4) all other members of the armed forces, including reserve and National Guard members when not in a duty status, who are designated by regulations of the armed forces or statute to have those powers.

(D) No fee may be paid to or received by any person for the performance of a notarial act authorized in this section.

(E) The signature of any person acting as a notary under the authority of Title 10, United States Code, Section 1044a or of this section, together with the title of that person's offices, is prima facie evidence that the signature is genuine, that the person holds the designated title, and that the person is authorized to perform a notarial act.

HISTORY: 1962 Code Section 44-53; 1952 Code Section 44-57; 1942 Code Section 1431; 1932 Code Section 1431; Cr. C. '22 Section 370; 1918 (30) 874; 1964 (53) 2241; 2000 Act No. 288, Section 1.



Section 25-1-635. Legal assistance to guard members and immediate family members; scope, duties, and limitations.

(A) For purposes of enhancing the readiness of National Guard personnel for mobilization or call up for state or federal service, legal assistance attorneys and judge advocates of the South Carolina National Guard who provide premobilization legal assistance and counseling to national guard personnel may also provide legal assistance and counseling to the immediate family members and dependents of members of the South Carolina National Guard when, in the opinion of the legal assistance, attorney or judge advocate, the legal assistant and counseling provided enhances the overall mobilization readiness of a member of the National Guard who has an obligation to provide for his family and dependents in his absence in the event of his mobilization.

(B) Subject to the availability of resources, the scope of the practice of law and the legal assistance attorney's duties and responsibilities authorized by this section are limited to advice and service regarding the following matters:

(1) Basic wills, trusts, and estate planning. Complex estate planning and drafting are not authorized by this section. Except when a legal assistance client is unable to communicate adequately, a will for one spouse may not be prepared based upon discussions with the other spouse without personal communication sufficient to establish the attorney-client relationship with the spouse for whom the will is prepared.

(2) Advice concerning the legal and practical implications of divorce, legal separation, annulment, custody, and paternity.

(3) Advice and document preparation, as appropriate, but not pleadings except as permitted by applicable service regulations.

(4) Advice and assistance, including communication, correspondence, and negotiations with another party or lawyer, on behalf of the client, may be provided as appropriate.

(5) Basic advice and assistance on federal, state, and local taxes may be provided as appropriate. Legal assistance attorneys will not prepare or sign returns.

(6) Advice and assistance relating to landlord and tenant matters, including review of personal leases and communication and correspondence in behalf of the client, may be provided as appropriate.

(7) Advice and appropriate assistance in connection with civil suits may be given. Procedures and requirements of small claims courts and other courts may be explained and appropriate referrals made. Except as permitted by applicable service regulations, court appearances and representation as attorney of record are not authorized by this section.

(8) Advice and assistance concerning the Soldiers' and Sailors' Civil Relief Act may be provided as appropriate pertaining to the protections afforded and the effect of the act on the client.

(9) Limited general advice may be provided regarding minor criminal matters and traffic offenses within the jurisdiction of the civilian courts. Serious criminal matters are not within the scope of legal assistance and will be referred to military defense counsel or private civilian attorneys, as appropriate.

(10) Advice and assistance may be given on powers of attorney, real estate, bankruptcy, contracts, consumer affairs, insurance, immigration, naturalization, and other areas if not inconsistent with legal assistance regulations. Advice and assistance regarding military matters may be provided subject to the limitations stated in applicable service regulations.

(C) Legal assistance is authorized for personal legal affairs only. Legal advice and assistance will not be provided regarding business ventures or regarding matters that are not of a personal nature.

(D) Legal assistance duties are separate and apart from responsibilities of trial counsel, defense counsel, or others involved in processing courts-martial, nonjudicial punishments, administrative boards or proceedings, and investigations. Unless otherwise directed by the Adjutant General or his designee, legal assistance attorneys may not assume defense counsel functions for their legal assistance clients. Members accused or suspected of offenses or conduct that may result in disciplinary or judicial proceedings under Title 25, the Uniform Code of Military Justice, or administrative discharges, must be referred to a defense counsel.

(E) If two or more eligible persons with conflicting interests seek legal assistance from the same legal assistance officer on the same matter, the party first establishing an attorney-client relationship will be provided representation. Other parties shall be advised that they are also eligible for assistance, but that it must be obtained from another source. Every effort will be made to refer the party with a conflicting interest to another legal assistance attorney or to a private civilian attorney.

(F) Legal assistance attorneys may not advise on, assist in, or become involved with, individual interests opposed to or in conflict with the interests of the State of South Carolina or the United States without the specific approval of the Adjutant General.

(G) Except when the client is unable to communicate adequately, advice or assistance will not be provided through third parties. In the absence of unusual or compelling circumstances, legal advice will not be provided over the telephone. This does not prohibit appropriate follow-up telephone discussions between the legal assistance attorney and the client.

(H) The legal assistance attorney may determine that the best interests of the client will be served by referring the case to a private civilian attorney. Referral may be for a variety of reasons, including expertise of the attorney or regulations that prohibit involvement of the legal assistance attorney. Should referral to a private civilian attorney be necessary, payment of legal fees is the client's responsibility. Except as otherwise provided by law, the State will not reimburse the individual or pay any expenses associated with the referral. Legal assistance attorneys shall not refer legal assistance clients to themselves in their private practice nor to their law firm.

(I) Services provided in the legal assistance program are considered an official function of the National Guard and must be provided at no cost to eligible personnel. Legal assistance attorneys, National Guard personnel, and civilian employees acting within the scope of their official duties, are exempt from personal liability for alleged negligent or wrongful acts, omissions for service, or advice rendered pursuant to the legal assistance program, so long as the attorneys, personnel, or employees neither requested nor received a fee or compensation other than their regular compensation for legal services provided to persons eligible for assistance under this section.

HISTORY: 2000 Act No. 288, Section 2; 2011 Act No. 46, Section 8, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote subsection (I).



Section 25-1-640. Date of rank of certain former military officers.

Notwithstanding any other provision of law, former Regular and Reserve officers in any component of the Armed Forces appointed and commissioned in the South Carolina Army National Guard and former Regular and Reserve officers in any component of the Armed Forces appointed and commissioned in the South Carolina Air National Guard in the rank of captain, or first and second lieutenant shall be given a date of rank commensurate with their Regular or Reserve officer date of rank.

HISTORY: 1980 Act No. 322, Section 1.



Section 25-1-650. Filling of vacancies in commissioned officer grades.

Whenever a vacancy occurs in commissioned officer grades for which provision is not otherwise made, it must be filled in accordance with regulations of the Military Department of South Carolina consistent with applicable federal law and with applicable regulations of the Department of the Army, Department of the Air Force, and National Guard Bureau.

HISTORY: 1985 Act No. 38, Section 3.



Section 25-1-810. Promotions under Federal Personnel Act.

Whenever an officer who has been selected for promotion by a selective board convened under the provisions of Federal Personnel Act (Sections 3362 and 8366, Title 10, U. S. Code and subsequent legislation) is immediately faced with withdrawal of his federal status as a National Guard officer and transfer to the Army Reserve, he may be transferred or assigned to a suitable position vacancy in which he can be promoted, subject to concurrence of commanders concerned and approval of the Adjutant General.

HISTORY: 1962 Code Section 44-62; 1964 (53) 2241; 2001 Act No. 85, Section 12.



Section 25-1-830. Officer selection boards.

(A) Brigadier General selection board-As required by Federal Personnel Acts, a board must be established by the Governor for the purpose of selecting qualified officers of the next lower grade to fill brigadier general officer vacancies in the South Carolina Army National Guard. The board shall consist of three general officers; composed of the Adjutant General and the active general officers of the South Carolina Army National Guard and, if necessary, the number of recently retired active general officers of the South Carolina Army National Guard necessary to constitute the board.

(B) Colonels-As required by Federal Personnel Acts, a board must be established by the Adjutant General for the purpose of selecting qualified officers of the next lower grade to fill colonel vacancies in the South Carolina Army National Guard. This board shall consist of the five senior officers of the South Carolina Army National Guard, to include not over one officer from the state headquarters or one professional officer.

HISTORY: 1962 Code Section 44-66; 1964 (53) 2241; 2011 Act No. 46, Section 9, eff June 7, 2011.

Effect of Amendment

The 2011 amendment redesignated subsections (a) and (b) as subsections (A) and (B); in subsections (A) and (B), inserted "As required by Federal Personnel Acts,"; in subsection (B), in the first sentence, substituted "board must" for "board shall", and in the second sentence, substituted "board shall" for "board will"; and made another nonsubstantive change.



Section 25-1-840. Examinations required.

All officers and warrant officers, even though meeting the requirements for appointment or promotion, as established by law and regulations are subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-68; 1964 (53) 2241.



Section 25-1-850. Transfer of officers within Army National Guard.

Authority shall be given the Adjutant General to make transfers of officers within the South Carolina Army National Guard. These transfers must be in the best interest of the South Carolina Army National Guard.

HISTORY: 1962 Code Section 44-67; 1964 (53) 2241; 2001 Act No. 85, Section 13.



Section 25-1-860. Vacancy in staff of headquarters and headquarters detachment.

Whenever a vacancy shall have occurred in any grade in the staff of headquarters and headquarters detachment of the South Carolina National Guard, it shall be filled by those persons as the Adjutant General shall select.

HISTORY: 1962 Code Section 44-64; 1952 Code Section 44-51; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-870. Vacancy in grade of major general.

Whenever a vacancy occurs in the grade of major general of the South Carolina Army National Guard, it must be filled by the promotion of a fully qualified officer within the South Carolina Army National Guard, subject to examination as prescribed by the Department of the Army. Should a fully qualified officer decline or fail to qualify, the promotion will be tendered to successive qualified officers.

HISTORY: 1962 Code Section 44-60; 1952 Code Section 44-50; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 14.



Section 25-1-880. Vacancy in grade of brigadier general.

Except as hereinbefore provided in Section 25-1-860, whenever a vacancy occurs in the grade of brigadier general in the South Carolina Army National Guard, it must be filled by the promotion of the best qualified officer in the next lower grade within the South Carolina Army National Guard as may be determined by the Adjutant General and subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-59; 1952 Code Section 44-50; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 15.



Section 25-1-890. Vacancy in grade of colonel.

Except as hereinbefore provided in Section 25-1-860, whenever a vacancy shall have occurred in the grade of colonel in the South Carolina Army National Guard, it shall be filled by such fully qualified and best qualified officer in the next lower grade within the South Carolina Army National Guard as may be selected by the "Colonels Selection Board," subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-58; 1952 Code Section 44-49; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-930. Vacancy in grade of warrant officer.

Whenever a vacancy shall have occurred in any grade of warrant officer in the Army National Guard of South Carolina it shall be filled by the appointment or promotion of a person recommended by the immediate commander, and approved by each commander in the chain of command and the Adjutant General. The applicant must be qualified in accordance with the requirements of the Department of the Army, the National Guard Bureau and such other requirements as may be imposed by the Adjutant General of South Carolina.

HISTORY: 1962 Code Section 44-54; 1952 Code Section 44-47; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-960. Reorganization authority.

In the event the structure or organization of any National Guard unit or organization is changed or reorganized by the Department of the Army, the Adjutant General shall effect such change or reorganization that is to the best interest of the National Guard. Should such change or organization subsequently make inapplicable any sections of the military code, the Adjutant General shall promulgate such appropriate rules and regulations that shall have full force and effect as the military code of State.

HISTORY: 1962 Code Section 44-70; 1964 (53) 2241.



Section 25-1-1110. Promotions under federal law.

Whenever an officer is selected for promotion by a selection board convened under the provisions of federal law, he may be tendered the first available vacancy in the South Carolina Air National Guard for which he is qualified regardless of the seniority of other officers of the same grade. If he is not assigned to a suitable position vacancy in which he can be promoted, he will be discharged and transferred to the Air Force Reserve under appropriate regulations.

HISTORY: 1962 Code Section 44-77; 1964 (53) 2241; 2001 Act No. 85, Section 16.



Section 25-1-1120. Vacancies in new units.

Whenever new units shall have been organized in the South Carolina Air National Guard at a location distant from previously organized units, newly created officer vacancies shall be tendered first to officers of the South Carolina Air National Guard residing in close proximity to the new unit commensurate with grade and qualifications and then to other applicants qualified for assignment and Federal recognition in accordance with appropriate regulations. After one year from the date of organization of the new unit, vacancies shall be filled by the selection and promotion procedures outlined elsewhere in this chapter for the Air National Guard.

HISTORY: 1962 Code Section 44-78; 1964 (53) 2241.



Section 25-1-1140. Vacancy in headquarters, Air National Guard.

Whenever a vacancy for an officer occurs in headquarters, South Carolina Air National Guard, it must be filled from among the officers of the South Carolina Air National Guard who are considered best qualified to fill the vacancy by the chief of staff, headquarters, South Carolina Air National Guard, and the Adjutant General. Assignment of an officer to headquarters, South Carolina Air National Guard, does not entitle him to promotion without regard to seniority rights specified elsewhere in this chapter. Position vacancies for enlisted personnel in headquarters, South Carolina Air National Guard must be filled as directed by the chief of staff, headquarters, South Carolina Air National Guard, subject to approval of the Adjutant General.

HISTORY: 1962 Code Section 44-75; 1964 (53) 2241; 2001 Act No. 85, Section 17.



Section 25-1-1150. Vacancy in position of chief of staff, headquarters, Air National Guard; duties of chief of staff.

Whenever a vacancy occurs in the position of chief of staff, headquarters South Carolina Air National Guard it must be filled by promoting the fully qualified rated officer who has a minimum of five years commissioned service in the South Carolina Air National Guard and who is, in the opinion of the Adjutant General of South Carolina, considered to be the best qualified to fill the vacancy. Officers considered for this assignment must have served in a state status the next two years preceding the date the vacancy occurred. Active duty tours or schools of one year's duration or less shall count toward accrual of the two-year period specified in this section. In the event of federal mobilization of the majority of the South Carolina Air National Guard, the two-year requirement does not apply. The chief of staff shall supervise preparation of plans, policies, and programs for the Air National Guard units assigned to the State and advise and assist the Adjutant General in the execution of such of these plans, policies, and programs as he approves. If he is the senior Air National Guard officer in the State, he may be vested with the authority to command all Air National Guard units assigned to the State.

HISTORY: 1962 Code Section 44-74; 1964 (53) 2241; 1985 Act No. 38, Section 1.



Section 25-1-1160. Vacancy in grade of colonel or higher.

Except as otherwise specifically authorized in this section, whenever a vacancy occurs in the grade of colonel or higher in the South Carolina Air National Guard, it must be filled by promoting the officer of the next lower grade in the South Carolina Air National Guard who is fully qualified for promotion and who is, in the opinion of the senior tactical Air National Guard commander, the chief of staff, headquarters, South Carolina Air National Guard, and the Adjutant General of South Carolina, considered to be best qualified to fill the vacancy notwithstanding seniority among those officers qualified to fill the vacancy.

HISTORY: 1962 Code Section 44-73; 1964 (53) 2241; 1985 Act No. 38, Section 2.



Section 25-1-1190. Appointment of exceptionally qualified enlisted men.

Whenever exceptionally well qualified enlisted men of the South Carolina Air National Guard are approved for appointment in a commissioned grade by headquarters, United States Air Force, and the National Guard Bureau, they may be appointed to the first available vacancy for which they are qualified in the South Carolina Air National Guard without regard to seniority rights specified elsewhere in this article.

HISTORY: 1962 Code Section 44-79; 1964 (53) 2241.



Section 25-1-1310. Duty of State to maintain and govern National Guard.

The duty of maintaining and governing the National Guard of South Carolina not in the service of the United States, rests upon the State, subject to the constitutional authority of Congress.

HISTORY: 1962 Code Section 44-81; 1952 Code Section 44-71; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1320. Expenses paid from National Guard appropriations.

All expenditures necessary to carry the provisions of this chapter into effect are hereby authorized to be incurred and paid out of the appropriations for the maintenance of the National Guard of South Carolina.

HISTORY: 1962 Code Section 44-82; 1952 Code Section 44-72; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1330. Annual settlements for Federal and State property.

(a) Federal property.-The Adjutant General shall coordinate with the USPFO to audit and effect annual settlements with responsible officers having federal property accounts. The USPFO shall cause the responsible party to prepare and submit proper adjustment documents to cover any discrepancies discovered during such audit. When it is determined by duly appointed reviewing authority that losses were incurred due to fault or negligence of the responsible party, he shall be held pecuniarily liable. When the responsible party has been held pecuniarily liable, the Adjutant General or the USPFO shall make demand on the responsible party for payment to the Treasurer of the United States for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such party upon failure to comply with demand for payment, and may initiate collections actions as he considers appropriate.

(b) State property.-All property of a nonconsumable nature procured by the Adjutant General from state appropriated funds and like property purchased from unit maintenance funds must be accounted for as state property. Property donated from any sources for National Guard use must be considered state owned property. The Adjutant General shall maintain state property lists for all units and activities of the South Carolina National Guard. The Adjutant General shall cause state property accounts to be audited as he considers necessary. If the audit reflects shortages, the Adjutant General may cause an investigation to be made and take appropriate action. If such shortages are found to be due to the fault or negligence of the responsible party, the Adjutant General shall make demand on the responsible party for payment, to the military fund of South Carolina, for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such party upon failure to comply with demand for payment, and may initiate collection actions for payment.

HISTORY: 1962 Code Section 44-83; 1952 Code Section 44-73; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 18.



Section 25-1-1350. Requirements for sharing in appropriations.

No unit or activity shall participate in the annual allotment of the annual appropriation for the maintenance of the militia unless the proper officers of such organizations shall have rendered the required reports and returns for the preceding year, nor unless such organization participated in the required training or was excused by proper authority.

HISTORY: 1962 Code Section 44-85; 1952 Code Section 44-75; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1360. Disbursements of military funds.

All bills, claims and demands against the military fund shall be certified or verified in the manner prescribed by regulations promulgated by the Governor and shall be audited by the proper board of military auditors and, if allowed, shall be paid by the State Treasurer upon the warrant of the Adjutant and Inspector General from the military fund. But when the National Guard or any part thereof, or any other law-enforcement agency of the State government, is called into the service of the State in case of war, riot, insurrection, invasion, breach of the peace or in aid of the civil authorities, warrants for allowed pay and expenses for such service shall be drawn upon the general fund of the State Treasury and paid out of any moneys in such fund not otherwise appropriated. All military warrants shall be the obligation of the State and shall bear interest at the legal rate from the date of their presentation for payment.

HISTORY: 1962 Code Section 44-86; 1952 Code Section 44-76; 1950 (46) 1881; 1964 (53) 2241; 1969 (56) 444.



Section 25-1-1370. Allowances for maintenance.

(A) Each unit shall be entitled to such maintenance fund allowance as may be provided in the annual appropriations act as apportioned periodically. Unit maintenance funds from sources outside the annual appropriation must be regulated and audited by the Adjutant General.

(B) Facilities owned, leased, or under the control of the military department may be rented periodically. The rental income, military fines, and other revenue sources must be deposited in state accounts for operations and maintenance of the military department. The Adjutant General shall promulgate regulations for a rental program and audit these funds.

HISTORY: 1962 Code Section 44-87; 1952 Code Section 44-77; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 19; 2011 Act No. 46, Section 10, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in subsection (B), in the first sentence, substituted "The" for "Such", deleted "minor" preceding "revenue sources", substituted "must be deposited" for "may be deposited", and substituted "state accounts for operations and maintenance of the Military Department" for "unit maintenance funds"; and in subsection (B), the second sentence, substituted "these funds" for "such funds".



Section 25-1-1380. Transportation and subsistence of militia on State duty.

There shall be provided by the State transportation for all officers and transportation and subsistence for all enlisted men who shall be lawfully ordered to State duty. Necessary transportation, quartermaster's stores and subsistence for troops when ordered on duty shall be contracted for by the proper officers and paid for as other military bills.

HISTORY: 1962 Code Section 44-88; 1952 Code Section 44-78; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1420. Unlawful purchase or receipt of military property.

If any person knowingly purchases or receives in pawn or pledge any military property of the State or of the United States he shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to imprisonment for a period not exceeding one year, or fined not exceeding one thousand dollars, or to both such fine and imprisonment.

HISTORY: 1962 Code Section 44-92; 1952 Code Section 44-91; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1430. Disposition of State military property unfit for use.

All military property of the State which after proper inspection shall be found unsuitable for use of the State shall be disposed of in such a manner as the Adjutant General shall direct and the proceeds thereof paid into the military fund of the State.

HISTORY: 1962 Code Section 44-93; 1952 Code Section 44-92; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1440. Adjutant General's caisson; maintenance and care.

The Adjutant General's Office shall expend from appropriated money each year any necessary and reasonable expenses associated with the maintenance and care of the Adjutant General's caisson. The Adjutant General may make its caisson available for the funeral of dignitaries and military-oriented activities and events. The Adjutant General may accept donations for the expenses associated with maintenance and care of the caisson. Excess money from donations may be carried forward each fiscal year by the Adjutant General to be used strictly for future costs associated with the maintenance and care of the caisson.

HISTORY: 2002 Act No. 356, Section 1, Pt XII.A.



Section 25-1-1610. Acquisition of real estate for training facilities.

The Adjutant General of this State may receive on behalf of the State conveyances of real property suitable for the erection of any required training facility, provided that in accepting any such conveyance on behalf of the State, the State shall incur no liability for the purchase of such real estate unless it can be absorbed by the current appropriation for the operation of the military department.

HISTORY: 1962 Code Section 44-101; 1952 Code Section 44-101; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1620. Adjutant General to be manager and custodian of training facilities; rental or sublease of facilities.

The Adjutant General shall be the State custodian and manager of training facilities. No training facility shall be used for any other than a strictly military purpose without the recommendation of the officer in charge thereof and approval of the Adjutant General. Facilities owned by or leased for the military department may be rented or subleased when not in use for training under regulations promulgated by the Adjutant General.

HISTORY: 1962 Code Section 44-102; 1952 Code Sections 44-102, 44-103; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 20.



Section 25-1-1630. Leasing of training facilities not owned by State or United States.

All training facilities and all property, real or personal, used by the National Guard and not owned by the State or the United States shall be leased or rented to this State upon such terms and conditions as shall be approved by the Adjutant General.

HISTORY: 1962 Code Section 44-103; 1952 Code Section 44-104; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1640. Maintenance of training facilities.

The Adjutant General shall be responsible for the proper maintenance of training facilities and is authorized to expend funds appropriated for this purpose.

HISTORY: 1962 Code Section 44-104; 1964 (53) 2241.



Section 25-1-1650. Authority to sell obsolete armories; use of proceeds.

The Adjutant and Inspector General is hereby authorized to sell obsolete armories and retain such funds as realized therefrom in a special account with the State Treasurer. Funds from such special account shall be used for the construction of new armories, such construction to be under the supervision of the Adjutant and Inspector General of the State.

HISTORY: 1962 Code Section 44-105; 1964 (53) 2241.



Section 25-1-1660. Transfer of surplus armories to political subdivisions.

The State Fiscal Accountability Authority may transfer to a political subdivision ownership of a national guard armory being replaced and declared surplus if the political subdivision has donated real property for use as a site for a replacement armory.

HISTORY: 1985 Act No. 201, Part II, Section 12.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 25-1-1810. National Guard subject to call by United States.

The National Guard of South Carolina or any part thereof shall be subject to call for Federal service at such times, in such manner and in such numbers as may from time to time be prescribed by the Congress of the United States.

HISTORY: 1962 Code Section 44-111; 1952 Code Section 44-111; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1820. Circumstances requiring active duty.

The National Guard shall not be subject to active duty other than training duty, except (a) in case of war, (b) in event or danger of invasion by a foreign nation, (c) there is a rebellion or danger of rebellion against the authority of the government of the United States, (d) the President issues orders to execute the laws of the United States, (e) for preventing, repelling or suppressing invasion, insurrection or riot, (f) for aiding civil officers in the execution of the laws, in which cases the Governor or local commander as provided for in Sections 25-1-1840 to 25-1-1880 shall order out for active service, by draft or otherwise, as many of the National Guard as necessity demands, or (g) during natural disaster or local emergency whenever the lives and property of the State's citizens are threatened.

HISTORY: 1962 Code Section 44-112; 1952 Code Section 44-112; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 21.



Section 25-1-1830. Duty when called to suppress unlawful assembly.

When an armed force is called out for the purpose of suppressing an unlawful or riotous assembly it must obey the orders in relation thereto of the civil officer calling it out and render the aid required. The orders of the civil officer may extend to a direction of the general or specific mission to be accomplished and the duration of service by the National Guard, but the tactical direction of the troops, the kind and extent of force to be used and the particular means to be employed to accomplish the mission specified by the civil officers are left solely to the officers of the National Guard.

HISTORY: 1962 Code Section 44-113; 1952 Code Section 44-113; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1840. Authority of Governor to order out National Guard.

In the event of (a) war, insurrection, rebellion, invasion, tumult, riot or a mob, (b) a body of men acting together by force with intent to commit a felony, to offer violence to persons or property or by force and violence to break and resist the laws of this State or of the United States, (c) in case of the imminent danger of the occurrence of any of such events or (d) in the event of public disaster the Governor may order the National Guard of South Carolina or any part thereof into the active service of the State and cause them to perform such duty as he shall deem proper. The Governor may also upon the written request of the mayor of a city or the sheriff of a county within which a large public assemblage is to occur order out the National Guard or any part thereof to preserve order and keep people within bounds at such assemblage. In case the Governor shall be absent from the State or unavailable for any reason, the authority herein bestowed shall pass to the Adjutant General of the State.

HISTORY: 1962 Code Section 44-114; 1952 Code Section 44-114; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1850. Authority of Governor to order out National Guard when laws may not be enforced by judicial proceedings.

Whenever, by reason of unlawful obstructions, combinations or assemblages of persons or rebellion against the authority of the government of this State, it shall become impracticable, in the judgment of the Governor to enforce by the ordinary course of judicial proceedings the laws of the State within any county or counties of the State, the Governor may call forth the National Guard of the State or such parts thereof as he may deem necessary to enforce the faithful execution of the laws or to suppress such rebellion.

HISTORY: 1962 Code Section 44-115; 1952 Code Section 44-115; 1942 Code Section 1390; 1932 Code Section 1390; Cr. C. '22 Section 320; Cr. C. '12 Section 331; Cr. C. '02 Section 244; G. S. 2578; R. S. 209; 1868 (14) 85; 1964 (53) 2241.



Section 25-1-1860. Governor's proclamation to disperse.

Whenever in the judgment of the Governor it may be necessary to use the military force under the provisions of Section 25-1-1850 the Governor shall forthwith, by proclamation, command such insurgents to disperse and retire peaceably to their respective abodes within a limited time.

HISTORY: 1962 Code Section 44-116; 1952 Code Section 44-116; 1942 Code Section 1391; 1932 Code Section 1391; Cr. C. '22 Section 321; Cr. C. '12 Section 332; Cr. C. '02 Section 245; G. S. 2579; R. S. 210; 1868 (14) 86; 1964 (53) 2241.



Section 25-1-1870. Governor may take possession of utilities.

The Governor of the State when, in his judgment, the public safety may require it, may take possession of any or all utilities in the State, including communications and transportation facilities, their offices and appurtenances, their rolling stock, shops, buildings and all their appendages and appurtenances, may prescribe rules and regulations for the holding, using and maintaining of the aforesaid utilities in the manner most conducive to the interest and safety of the government and may place under military control all the officers, agents and employees of such utility or communication facility so that they shall be considered a part of the military establishment of the State, subject to all the restrictions imposed by the rules and articles of war.

HISTORY: 1962 Code Section 44-117; 1952 Code Section 44-118; 1942 Code Section 1392; 1932 Code Section 1392; Cr. C. '22 Section 322; Cr. C. '12 Section 335; Cr. C. '02 Section 248; G. S. 2582; R. S. 213; 1868 (14) 86; 1964 (53) 2241.



Section 25-1-1880. Local commanding officer may order out National Guard.

In the event of insurrection, rebellion, invasion, tumult, riot, resistance to law or process or breach of the peace occurring in the vicinity of the station of any organization of the National Guard of South Carolina, the senior commanding officer of that station, whenever the exigencies of the situation are such as to render it impossible first to communicate with the Governor, or Adjutant General, may, upon request in writing by the sheriff of the county involved or an officer acting in his stead stating the facts and the nature of the service desired, order out the organization at that station or such portion thereof as he shall deem necessary and cause it to perform such duty as the circumstances shall require. In any such case such commanding officer shall immediately report what he has done and all of the circumstances of the case to the Governor and it shall be deemed that the action was taken by order of the Governor.

HISTORY: 1962 Code Section 44-118; 1952 Code Section 44-119; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1890. Call of unorganized militia to service in addition to National Guard.

In the event of or imminent danger of war, insurrection, rebellion, invasion, tumult, riot, resistance to law or process or breach of the peace, if the Governor shall have ordered into active service all of the available forces of the National Guard of South Carolina and shall consider them insufficient in numbers to properly accomplish the purpose, he may then in addition order out the unorganized militia or such portion thereof as he may deem necessary and cause them to perform such military duty as the circumstances may require.

HISTORY: 1962 Code Section 44-119; 1952 Code Section 44-120; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1900. Proclamation of state of insurrection.

Whenever any portion of the National Guard or militia is employed in aid of the civil authority, the Governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving or any specified portion thereof to be in a state of insurrection, rebellion, tumult, riot, resistance to law or process or breach of the peace.

HISTORY: 1962 Code Section 44-122; 1952 Code Section 44-123; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-1920. Penalty for false certificate by physician.

Whenever any physician shall knowingly make and deliver a false certificate of physical disability concerning any member of the National Guard or militia who shall have been ordered out or summoned for active service, such physician shall thereby forfeit forever his license and right to practice in this State and shall be guilty of perjury.

HISTORY: 1962 Code Section 44-121; 1952 Code Section 44-122; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2110. Term of enlistment.

An original enlistment in the National Guard must be for a period prescribed by applicable law and regulations of the Department of Defense.

HISTORY: 1962 Code Section 44-131; 1952 Code Section 44-131; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 22.



Section 25-1-2120. Transmission of orders for duty.

Orders for duty may be oral or written. Officers and enlisted men may be warned for duty either (a) by stating the substance of the order, (b) by reading the order to the person warned, (c) by delivering a copy of such order to such person, (d) by leaving a copy of such order at his last known place of abode or business with some person of suitable age and discretion or (e) by mail directed to him at his last known place of abode or business. Orders may be transmitted by telegram or telephone. Such warnings may be given by any officer or enlisted man. The officer or enlisted man giving such warning shall, when required, make a return thereof, containing the names of persons warned and the time, place and manner of warning. Such returns shall be verified on oath and shall be prima facie evidence on the trial of any person returned as a delinquent of the facts therein stated.

HISTORY: 1962 Code Section 44-132; 1952 Code Section 44-132; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2170. Civil action or criminal prosecution against military personnel.

No action or proceeding shall be prosecuted or maintained against a member of a military court or officer or person acting under its authority or reviewing its proceedings on account of the approval of imposition or execution of any sentence, warrant, writ process or mandate of any military court, nor shall any officer or enlisted man be liable to a civil action or criminal prosecution for any act done while in the discharge of his military duty when such act is in the line of duty.

HISTORY: 1962 Code Section 44-137; 1952 Code Section 44-138; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2180. Assault upon military personnel.

Any person who unlawfully assaults, fires at or throws any missile at, against or upon any member or body of the National Guard or any civil officer or other person lawfully aiding them, while on active duty in the State or aiding in the enforcement of the laws under proper authority, shall be guilty of a misdemeanor and on conviction shall be liable to imprisonment in the State Penitentiary for a period of not more than two years in the discretion of the court.

HISTORY: 1962 Code Section 44-138; 1952 Code Section 44-139; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2190. Interference with employment of or practice of trade by guard member; penalty.

A person who, either by himself or with another, (a) wilfully deprives a member of the National Guard of South Carolina of his employment, (b) prevents such member from being employed, (c) obstructs or annoys a member or his employer in his trade, business or employment because he is such a member or (d) dissuades or attempts to dissuade any person from enlisting in such National Guard by threat of injury to him in his employment, trade or business shall be guilty of a misdemeanor and, on conviction thereof, shall be fined in a sum not exceeding one hundred dollars or imprisoned in the county jail not more than thirty days.

HISTORY: 1962 Code Section 44-139; 1952 Code Section 44-140; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2200. Pay of National Guard on active duty.

Whenever the National Guard or any part thereof shall be ordered to active State duty the officers, warrant officers and enlisted men shall, during the period of such active duty, receive the same pay and allowances as provided for the active Armed Forces of the United States.

HISTORY: 1962 Code Section 44-140; 1952 Code Section 44-143; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2220. Transfer of enlisted men.

An enlisted man may be transferred upon his own request from one unit of the National Guard of South Carolina to another by the Adjutant General.

HISTORY: 1962 Code Section 44-143; 1952 Code Section 44-146; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 23.



Section 25-1-2230. Discharges of enlisted men.

An enlisted person may be discharged from the state military forces according to regulations adopted by the Adjutant General or pursuant to federal law or regulations. On termination of the appointment of an enlisted person in the state military forces, the enlisted person shall be given a certificate of discharge stating the character of the person's service.

HISTORY: 1962 Code Section 44-142; 1952 Code Section 44-145; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 24.



Section 25-1-2240. Proceedings in case of death.

In case of the death of any member of the South Carolina National Guard, his commanding officer shall immediately secure all his effects then in camp or military quarters and shall, in the presence of two other officers, make an inventory thereof which he shall transmit to the office of the Adjutant General.

HISTORY: 1962 Code Section 44-141; 1952 Code Section 44-144; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2250. Leaves of absence for public officers and employees.

Officers and employees of the State of South Carolina, and departments and subdivisions thereof, shall be entitled to military leave without loss of pay, seniority or efficiency rating, when attending National Guard encampments or schools for training, under proper authority, and on all other occasions when ordered to active duty, in the service of the State of South Carolina.

HISTORY: 1962 Code Section 44-168; 1952 Code Section 44-142; 1950 (46) 1881; 1964 (53) 2241.



Section 25-1-2260. Continuance of court case when party or attorney on active duty.

It is the duty of a judge of a court of this State to continue a case in the court on or without motion when a party to it or his leading attorney is absent from court when the case is reached by reason of his attendance on active duty as a member of the National Guard or reserves. The case may proceed if the party, in the absence of his leading attorney, or the leading attorney, in the absence of the party, announces ready for trial on the call of the case. If counsel is absent, it shall be necessary for his client to make oath that he cannot safely go to trial without the absent attorney and, if a party is absent, his counsel shall state in his place that he cannot safely go to trial without his client."

HISTORY: 2001 Act No. 85, Section 2; 2003 Act No. 17, Section 1.



Section 25-1-2270. Completion of missed exams and assignments due to military service.

Upon notice from a student required to attend or participate in military service, duty, training, or disaster relief efforts, an institution of higher education which receives state funding, either directly or indirectly, including but not limited to state scholarships or grants, shall excuse the student from attending classes or engaging in other mandatory activities, including tests or examinations, in order for the student to fulfill his military obligations and associated military travel requirements. A student whose absence is excused pursuant to this section may not be penalized for his absence and must be allowed to complete all missed assignments or take missed tests or examinations within a reasonable time of his return from the military service, duty, training, or disaster relief efforts. Each of these institutions of higher education shall determine what constitutes a reasonable time to make up the assignments, tests, or examinations missed by reason of military service on a case by case basis, taking into account the individual student's schedule and academic responsibilities. The provisions of this section must be liberally construed and shall apply in the same manner and without distinction to a student's status as a member of the active component, reserve component, or National Guard.

HISTORY: 2012 Act No. 165, Section 1, eff May 14, 2012.



Section 25-1-2310. Entitlement to reemployment.

Any member of the South Carolina National Guard who, at the direction of the Governor, enters state duty is entitled, upon honorable release from such duty, to all the reemployment rights provided for in this article.

HISTORY: 1982 Act No. 322, Section 1.



Section 25-1-2320. Application for reemployment; restoration to previous position or appropriate alternative.

Upon release from state duty, the employee shall make written application to his previous employer for reemployment within five days of his release from duty or from hospitalization continuing after release. If the employee is still qualified for his previous employment, he shall be restored to his previous position or to a position of like seniority, status and salary, unless the employer's circumstances now make the restoration unreasonable. If the employee is no longer qualified for his previous employment, he shall be placed in another position, for which he is qualified, and which will give him appropriate seniority, status and salary, unless the employer's circumstances now make the placement unreasonable.

HISTORY: 1982 Act No. 322, Section 1.



Section 25-1-2330. Judicial action for enforcement of rights.

Any employee may file a motion, petition, or other appropriate pleading in the circuit court of the county in which the employer's place of business is located requiring the employer to comply with the provisions of this article to compensate such employee for any loss of wages or benefits.

HISTORY: 1982 Act No. 322, Section 1.



Section 25-1-2340. Provisions of article applicable to members of South Carolina State Guard.

The provisions of Sections 25-1-2310 through 25-1-2330, providing reemployment rights to members of the South Carolina National Guard shall also apply to members of the South Carolina State Guard who, at the direction of the Governor or by his authority, enter state duty and are honorably released from that duty.

HISTORY: 1982 Act No. 322, Section 2.



Section 25-1-2350. South Carolinians serving in another state's national or state guard.

The provisions of this article granting reemployment rights to members of the South Carolina National Guard and to members of the South Carolina State Guard who, at the discretion of the Governor or by his authority, enter state duty and are honorably released from that duty shall apply also to a person who is employed in South Carolina but is a member of another state's national or state guard who, at the discretion of the other state's Governor or by his authority, enters into state duty and is honorably released from that duty.

HISTORY: 2015 Act No. 16 (H.3547), Section 1, eff May 7, 2015.



Section 25-1-2410. Citation of Code of Military Justice.

This article may be cited as the "Code of Military Justice".

HISTORY: Former Section 25-1-2410 [1950 (46) 1881; 1952 Code Section 44-151; 1962 Code Section 44-151; 1964 (53) 2241] recodified as Section 25-1-2430 by 1984 Act No. 378; New Section 25-1-2410 En by 1984 Act No. 378, Section 3.



Section 25-1-2420. Definitions, generally.

As used in the Code of Military Justice:

1. "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

2. "Adjutant general" means the officer defined in Section 25-1-10;

3. "Commander" includes commissioned officers and warrant officers exercising command authority;

4. "Duty status" means duty in the state military forces under an order issued by authority of law, and includes travel to and from duty;

5. "Enlisted member" means a person in an enlisted grade;

6. "Grade" means a step or degree, in a graduated scale of military rank, that is established and designated as a grade by law or regulation;

7. "Legal officer" and "judge advocate" means any commissioned officer of the state military forces designated to perform legal duties for a command;

8. "Military court" means a court-martial or a court of inquiry;

9. "Military forces" means the national guard of the State, as defined in Section 25-1-10, persons attached or assigned to state units, and any other military force organized under the laws of the State;

10. "Military judge" means an official of a general or special court-martial detailed in accordance with Section 25-1-2620;

11. "Oath"includes affirmation;

12. "Rank" means the order of precedence among members of the military forces;

13. "State judge advocate" means the federally recognized National Guard judge advocate responsible for supervising the administration of military justice in the military forces;

14. "Superior commissioned officer" means a commissioned officer superior in rank or command.

15. "Officer" means commissioned officers and warrant officers unless otherwise specified.

HISTORY: Former Section 25-1-2420 [1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2420 En by 1984 Act No. 378, Section 4; 1985 Act No. 84, Section 1; 2001 Act No. 85, Sections 25, 26; 2011 Act No. 46, Section 11, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the definition of "State judge advocate", substituted "federally recognized National Guard judge advocate" for "commissioned officer".



Section 25-1-2430. Person subject to Code of Military Justice.

The Code of Military Justice applies to all members of the military forces whether located within or without the territorial boundaries of the State of South Carolina while in an authorized duty status or during a period of time in which he was under lawful orders to be in a duty status, including such time as he was traveling to and from such duty. All members of the military forces are subject to this code while physically located on state or federal property even though not on authorized duty status.

HISTORY: Former Section 25-1-2430 [1950 (46) 1881; 1952 Code Section 44-154; 1962 Code Section 44-153; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2430 [derived from former Section 25-1-2410 (1950 (46) 1881; 1952 Code Section 44-151; 1962 Code Section 44-151; 1964 (53) 2241)] En by 1984 Act No. 378, Section 5.



Section 25-1-2440. Discharged person as subject to court-martial.

Subject to Section 25-1-2725, no person charged with having committed, while in a status as a member of the state military forces in which he was subject to this code, an offense in violation of this code may be relieved of amenability to trial by court-martial by reason of discharge or other termination of that status. Each person discharged from the state military forces who is later charged with having fraudulently obtained his discharge is, subject to Section 25-1-2725, subject to trial by court-martial on that charge and is after apprehension subject to the code while in the custody of the military for that trial. Upon conviction of that charge he is subject to trial by court-martial for all offenses under the code committed before the fraudulent discharge.

No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

HISTORY: Former Section 25-1-2440 [1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2440 [derived from former Section 25-1-2820 (1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-182; 1964 (53) 2241)] En by 1984 Act No. 378, Section 6; 1985 Act No. 84, Section 2.



Section 25-1-2450. Appointment of state judge advocate.

(A) The Adjutant General shall appoint an officer of the military forces as state judge advocate. To be eligible for appointment, an officer must be a member of the South Carolina Bar and federally recognized as a judge advocate. The state judge advocate shall hold a military grade and rank as designated by the Adjutant General. Absent separate appointment, the senior judge advocate of the National Guard is the state judge advocate.

(B) The Adjutant General shall appoint judge advocates and legal officers who shall serve under the supervision of the state judge advocate.

(C) To be eligible for appointment, judge advocates or legal officers must be members of the South Carolina Bar.

(D) The state judge advocate or his assistants shall make frequent inspections in the field of supervision of the administration of military justice.

(E) Convening authorities at all times shall communicate directly with the state judge advocate or with judge advocates within their command in matters relating to the administration of military justice.

(F) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in a case may not act later as staff judge advocate or legal officer to a reviewing authority upon the same case.

HISTORY: Former Section 25-1-2450 [1950 (46) 1881; 1952 Code Section 44-156; 1962 Code Section 44-155; 1964 (53) 2241] recodified as Section 25-1-2935 by 1984 Act No. 378; New Section 25-1-2450 [derived from former Section 25-1-820 (1962 Code Section 44-65; 1964 (53) 2241; Repealed by 1985 Act No. 38, Section 4)] En by 1984 Act No. 378, Section 7; 2001 Act No. 85, Section 27; 2011 Act No. 46, Section 12, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, redesignated subsections 1 to 5 and the last undesignated paragraph as subsections (A) to (F); in subsection (A), in the first sentence, inserted "and federally recognized as a judge advocate"; in subsection (E), substituted "at all times shall" for "shall at all times"; and in subsection (F), substituted "A person" for "No person", "officer in a case may not act later" for "officer in any case may later act", and "a reviewing" for "any reviewing".



Section 25-1-2455. Military judges; appointment, qualifications, powers, duties.

(A) A military judge must be appointed by the Adjutant General from among the military forces. To be eligible for appointment as a military judge, the person must be:

(1) a member in good standing of the South Carolina Bar;

(2) a judge advocate;

(3) an active member of the National Guard; and

(4) hold the rank of major or above.

(B) A military judge must not be under the supervision of the state judge advocate or any other judge advocate in the South Carolina National Guard. Nothing in this section changes the authority of the National Guard Bureau or the Judge Advocate Generals of the Army or Air Force over the military judge.

(C) Subject to any limitations imposed by the South Carolina Code of Laws, a military judge presides at all general and special courts-martial and has the same authority as a South Carolina Circuit Judge in General Sessions Court.

(D) A military judge must periodically review the military justice system and advise the Adjutant General on at least an annual basis of the state of military justice in the South Carolina National Guard.

(E) All contact between a military judge and the Adjutant General must comply with American Bar Association's Canons of Judicial Conduct and the applicable ethical standards for judges.

HISTORY: 2001 Act No. 85, Section 49; 2011 Act No. 46, Section 13, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in subsection (A)(1), substituted "South Carolina Bar" for "Bar in at least one state".



Section 25-1-2460. "Apprehension" defined; persons authorized to apprehend offenders.

For purposes of this code, " apprehension" is the taking of a person into custody. Any person authorized by this code to apprehend persons subject to the code, any marshal of a court-martial appointed pursuant to the provisions of the code, and any officer under the laws or regulations of the United States or of South Carolina, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it. Commissioned officers, warrant officers, and noncommissioned officers may, subject to the laws of South Carolina, quell quarrels, frays, and disorders among persons subject to the code and apprehend persons subject to this code who take part therein.

HISTORY: Former Section 25-1-2460 [1950 (46) 1881; 1952 Code Section 44-157; 1962 Code Section 44-156; 1964 (53) 2241] recodified as Sections 25-1-2940 and 25-1-2945 by 1984 Act No. 378; New Section 25-1-2460 [derived from Section 25-1-2490 (1950 (46) 1881; 1952 Code Section 44-160; 1962 Code Section 44-160; 1964 (53) 2241)] En by 1984 Act No. 378, Section 8; 2001 Act No. 85, Section 28.



Section 25-1-2470. Arrest and confinement, defined; use of reasonable force; powers of sheriffs.

For purposes of this code, "arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits. Confinement is the physical restraint of a person.

An enlisted member may be ordered apprehended or into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to the Code of Military Justice or through any person authorized by this code to apprehend persons. A commander may authorize warrant officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commander to whose authority he is subject, by an order, oral or written, delivered in person, or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

No person may be ordered apprehended or into arrest or confinement except for probable cause.

This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

All reasonable force necessary to accomplish arrest, apprehension, or confinement may be used.

The power to restrain may be exercised prior or subsequent to court-martial or other disciplinary proceedings.

The sheriffs of the various counties of this State shall carry out the orders and directives of all courts-martial, including summary court officers.

HISTORY: Former Section 25-1-2470 [1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241] recodified as Section 25-1-2960 by 1984 Act No. 378; New Section 25-1-2470 [derived from former Section 25-1-2880 (1950 (46) 1881; 1952 Code Sections 44-191 to 44-193; 1962 Code Section 44-188; 1964 (53) 2241)] En by 1984 Act No. 378, Section 9.



Section 25-1-2480. Arrest or confinement; informing person of rights.

Any person subject to this code charged with an offense under this code may be ordered into arrest or, under extraordinary circumstances, into confinement; but when charged only with an offense normally tried by a summary court-martial, the person shall not ordinarily be placed in confinement.

When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.

HISTORY: Former Section 25-1-2480 [1950 (46) 1881; 1952 Code Section 44-158; 1962 Code Section 44-159; 1964 (53) 2241] recodified as Sections 25-1-2905 and 25-1-2960 by 1984 Act No. 378; New Section 25-1-2480 En 1984 Act No. 378, Section 10.



Section 25-1-2490. Place of confinement; expenses; reports.

Persons confined other than in a guardhouse, whether before or during trial by court-martial, must be confined in any place of confinement under the control of any of the federal armed forces, state military forces, or in any penal or correctional institution, detention facility, jail, or stockade under the control of the State or any of its political subdivisions. All expenses of the confinement must be paid as if the prisoner were committed to confinement by civilian state officials. Unless circumstances prohibit, the place of confinement must be in the prisoner's county of residence or the county in which the prisoner's unit is headquartered.

No provost marshal, commander of a guard, master-at-arms, warden, keeper, sheriff, supervisor, or officer of a place of confinement designated in the first paragraph of this section, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

Every commander of a guard, master-at-arms, warden, keeper, sheriff, supervisor, or officer of a place of confinement designated in the first paragraph of this section, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commander of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.

HISTORY: Former Section 25-1-2490 [1950 (46) 1881; 1952 Code Section 44-160; 1962 Code Section 44-160; 1964 (53) 2241] recodified as Section 25-1-2460 by 1984 Act No. 378; New Section 25-1-2490 [derived from former Section 25-1-3080 (1962 Code Section 44-209; 1964 (53) 2241)] En 1984 Act No. 378, Section 11.



Section 25-1-2500. Punishment prohibited before trial.

Subject to Section 25-1-2795, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances required to ensure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.

HISTORY: Former Section 25-1-2500 [1950 (46) 1881; 1952 Code Section 44-161; 1962 Code Section 44-161; 1964 (53) 2241] recodified as Section 25-1-3095 by 1984 Act No. 378; New Section 25-1-2500 [derived from former Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 12.



Section 25-1-2510. Delivery of accused to civil authority for trial; civil conviction interrupting sentence of court-martial; completion of military sentence.

A person subject to the Code of Military Justice who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial if the approval of the person's immediate commanding officer is obtained.

When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for his offense shall, upon the request of competent military authority, be returned to the place of original custody for completion of his sentence.

HISTORY: Former Section 25-1-2510 [1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241] recodified as Section 25-1-2925 by 1984 Act No. 378; New Section 25-1-2510 En by 1984 Act No. 378, Section 13.



Section 25-1-2520. Nonjudicial disciplinary punishment.

1. Under regulations that the Adjutant General may prescribe, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of general officers or commanders authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon a demand. However, punishment may not be imposed upon a member of the military forces under this section if the member has, before the imposition of punishment, demanded trial by court-martial in lieu of punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized pursuant to this section. A colonel or general officer may delegate his nonjudicial punishment authority to an individual within his authority, who is no more than one grade inferior in rank, so long as the adjudged sentence is not executed until the delegating commander has approved the procedure and sentence.

2. Subject to subsection 1 of this section, any commander may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(A) upon officers of his command:

(1) restriction to certain specified limits, with or without suspension from duty, for not more than fifteen days;

(2) if imposed by the Governor, the Adjutant General, or an officer of a general rank in command:

(a) arrest in quarters for not more than fifteen days;

(b) forfeiture of pay of not more than seven days' pay or a fine of not more than the equivalent of seven days' pay;

(B) upon other military personnel of his command:

(1) forfeiture of pay of not more than two days' pay or a fine of not more than the equivalent of two days' pay;

(2) reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(3) extra duties, including fatigue or other duties, for not more than fourteen days;

(4) restriction to certain specified limits, with or without suspension from duty, for not more than fourteen days;

(5) if imposed by an officer of the grade of major, or above:

(a) forfeiture of pay of not more than four days' pay or a fine of not more than the equivalent of four days' pay;

(b) reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(c) the punishment authorized under subitem (3) of item (B) of subsection 2 of this section;

(d) the punishment authorized under subitem (4) of item (B) of subsection 2 of this section.

No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in the maximum amount possible for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment.

3. An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments authorized under subitems (1) through (3) of item (B) of subsection 2 of this section as the Governor may specifically prescribe by regulation.

4. The officer who imposes the punishment authorized in subsection 2 of this section, or his successors in command, may at any time, suspend probationally a reduction in grade or a forfeiture imposed under subsection 2 of this section, whether or not executed. In addition, he may at any time remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. He may also mitigate reduction in grade to forfeiture of pay. When mitigating:

(a) arrest in quarters to restriction;

(b) extra duties to restriction;

the mitigated punishment may not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture may not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

5. A person punished under this section who considers his punishment unjust or disproportionate to the offense may, through proper channel, appeal to the next superior authority. The appeal must be promptly forwarded and decided, and in the meantime the punishment adjudged must be suspended. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection 4 of this section by the officer who imposed the punishment. The authority who is to act on the appeal shall refer the case to the state judge advocate or a judge advocate or legal officer within his command for consideration and advice. The decision of the superior authority is final.

6. The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

7. Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

8. The adjutant general may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing.

HISTORY: Former Section 25-1-2520 [1950 (46) 1881; 1952 Code Section 44-163; 1962 Code Section 44-163; 1964 (53) 2241] recodified as Sections 25-1-2925 and 25-1-3020 by 1984 Act No. 378; New Section 25-1-2520 [derived from former Section 25-1-2650 (1962 Code Section 44-157; 1964 (53) 2241); Section 25-1-3090 (1962 Code Section 44-210; 1964 (53) 2241)] En by 1984 Act No. 378, Section 14; 1985 Act No. 84, Section 3; 2001 Act No. 85, Section 29; 2011 Act No. 46, Section 14, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in subsection 1, in the first sentence, substituted "regulations that" for "such regulations as", and inserted "general officer or"; in subsection 1, in the second sentence, substituted "a member" for "any member"; in subsection 1, in the third sentence, substituted "pursuant to this section" for "hereunder"; and in subsection 1, added the fourth sentence.



Section 25-1-2530. Types of courts-martial.

There may be three types of courts-martial in the state military forces:

1. general court-martial, consisting of:

(a) a military judge and not less than five members; or

(b) only a military judge if, before the court is assembled, the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge, and the military judge approves;

2. special court-martial, consisting of:

(a) not less than three members; or

(b) a military judge and not less than three members; or

(c) only a military judge, if one has been detailed to the court, and the accused under the same conditions as prescribed in item (b) of subsection 1 of this section so requests; and

3. summary court-martial, consisting of one officer.

HISTORY: Former Section 25-1-2530 [1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241] recodified as Sections 25-1-2910, 25-1-2915 and 25-1-3025 by 1984 Act No. 378; New Section 25-1-2530 [derived from former Section 25-1-2830 (1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241)] En by 1984 Act No. 378, Section 15; 2001 Act No. 85, Section 30.



Section 25-1-2540. Jurisdiction of courts-martial in general.

Each component of the military forces has court-martial jurisdiction over all persons subject to the Code of Military Justice. The exercise of jurisdiction by one component over personnel of another component of the military forces must be in accordance with regulations prescribed by the Governor or the adjutant general.

HISTORY: Former Section 25-1-2540 [1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241] recodified as Sections 25-1-2910 and 25-1-2915 by 1984 Act No. 378; New Section 25-1-2540 [derived from former Section 25-1-2820 (1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-182; 1964 (53) 2241)] En by 1984 Act No. 378, Section 16.



Section 25-1-2550. Jurisdiction of general courts-martial.

Subject to Section 25-1-2540, general courts-martial have jurisdiction to try persons subject to this code for an offense made punishable by the code. Under limitations the Governor may prescribe, or further limitations the Adjutant General may prescribe, a general court-martial may order any of the following:

(1) dismissal, or dishonorable or bad-conduct discharge;

(2) confinement of not more than twelve months;

(3) a fine of not more than forty days' pay;

(4) reduction of enlisted personnel to the lowest pay grade;

(5) forfeiture of pay and allowances not to exceed forty days' pay;

(6) a reprimand;

(7) any combination of these punishments.

HISTORY: Former Section 25-1-2550 [1950 (46) 1881; 1952 Code Section 44-166; 1962 Code Section 44-166; 1964 (53) 2241] recodified as Section 25-1-3020 by 1984 Act No. 378; New Section 25-1-2550 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 17; 2001 Act No. 85, Section 31; 2011 Act No. 46, Section 15, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 25-1-2560. Jurisdiction of special courts-martial.

1. Subject to Section 25-1-2540, special courts-martial have jurisdiction to try persons subject to this code for an offense made punishable by the code. Under limitations the Governor may prescribe, or further limitations the Adjutant General may prescribe, a special court-martial may order any of the following punishments:

(1) bad-conduct discharge;

(2) confinement of not more than six months;

(3) a fine of not more than twenty days' pay;

(4) reduction of enlisted personnel to the lowest pay grade;

(5) forfeiture of pay and allowances not to exceed twenty days' pay;

(6) a reprimand;

(7) any combination of these punishments.

2. A sentence which imposes a bad-conduct discharge or confinement may not be adjudged unless:

(a) a complete summary of the proceedings and testimony has been made by the military judge or the president of the court;

(b) counsel, having the qualifications prescribed under subsection 2 of Section 25-1-2630 was detailed to represent the accused;

(c) a military judge was detailed to the trial.

HISTORY: Former Section 25-1-2560 [1950 (46) 1881; 1952 Code Section 44-167; 1962 Code Section 44-167; 1964 (53) 2241] recodified as Section 25-1-3020 by 1984 Act No. 378; New Section 25-1-2560 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 18; 2001 Act No. 85, Section 32; 2011 Act No. 46, Section 16, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote subsection 1.



Section 25-1-2570. Jurisdiction of summary courts-martial.

Subject to Section 25-1-2540, summary courts-martial have jurisdiction to try persons subject to the code, except officers, for an offense made punishable by the code. Under limitations the Governor or Adjutant General may prescribe, a summary court-martial may order any of the following punishments:

(1) reduction of enlisted personnel by one pay grade, provided the grade of the accused is within the promotion authority of the convening authority;

(2) a fine of not more than ten days' pay;

(3) imprisonment not to exceed thirty days;

(4) forfeiture of pay and allowances not to exceed ten days' pay;

(5) any combination of these punishments.

A person to whom summary courts-martial have jurisdiction may not be brought to trial before a summary court-martial if he objects. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial as appropriate.

HISTORY: Former Section 25-1-2570 [1950 (46) 1881; 1952 Code Section 44-169; 1962 Code Section 44-169; 1964 (53) 2241] repealed by codification of Code of Military Justice, 1984 Act No. 378; New Section 25-1-2570 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 19; 2001 Act No. 85, Section 33; 2011 Act No. 46, Section 17, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 25-1-2580. Appointment of general courts-martial.

General courts-martial may be appointed only by order of the Governor, who may delegate this authority to the Adjutant General. The Adjutant General may not sub-delegate general courts-martial appointment authority.

HISTORY: Former Section 25-1-2580 [1950 (46) 1881; 1952 Code Section 44-170; 1962 Code Section 44-170; 1964 (53) 2241] recodified as Section 25-1-2920 by 1984 Act No. 378; New Section 25-1-2580 [derived from former Section 25-1-2840 (1950 (46) 1881; 1952 Code Section 44-184; 1962 Code Section 44-184; 1964 (53) 2241)] En by 1984 Act No. 378, Section 20; 2011 Act No. 46, Section 18, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the first sentence, added ", who may delegate this authority to the Adjutant General"; and added the second sentence.



Section 25-1-2590. Appointment of special courts-martial.

Special courts-martial must be appointed by the adjutant general and by such other commanding officers of the National Guard as may be delegated such power of appointment by the adjutant general. The power to appoint special courts-martial, when delegated, may not be redelegated and the adjutant general has the power to revoke delegated authority at any time.

HISTORY: Former Section 25-1-2590 [1950 (46) 1881; 1952 Code Section 44-171; 1962 Code Section 44-171; 1964 (53) 2241] recodified as Section 25-1-2905 by 1984 Act No. 378; New Section 25-1-2590 [derived from former Section 25-1-2850 (1950 (46) 1881; 1952 Code Section 44-185; 1962 Code Section 44-185; 1964 (53) 2241)] En by 1984 Act No. 378, Section 21.



Section 25-1-2600. Appointment of summary courts-martial.

Summary courts-martial must be appointed by the Adjutant General and by other commanding officers of the National Guard who may be delegated the power of appointment by the Adjutant General. The power to appoint summary courts-martial, when delegated by the Adjutant General, may be redelegated repeatedly from higher echelon of command to lower echelon of command which is considered best by each successive commander delegated that authority. When units without summary court-martial authority report directly to the Adjutant General, he may delegate his summary court-martial appointment authority to a staff officer who holds the rank of colonel or higher. Summary court officers have power and authority to administer oaths.

HISTORY: Former Section 25-1-2600 [1950 (46) 1881; 1952 Code Section 44-172; 1962 Code Section 44-172; 1964 (53) 2241] recodified as Section 25-1-2920 by 1984 Act No. 378; New Section 25-1-2600 [derived from former Section 25-1-2860 (1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241)] En by 1984 Act No. 378, Section 22; 2011 Act No. 46, Section 19, eff June 7, 2011.

Effect of Amendment

The 2011 amendment inserted the third sentence and made other nonsubstantive changes.



Section 25-1-2610. Who may serve on courts-martial.

(1) Any officer off or on duty with the military forces is eligible to serve as a member on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(2) Any enlisted member of the military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the military forces who may lawfully be brought before such courts for trial, but he may serve as a member of a court only if, before the conclusion of a session called by the military judge prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested, in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial, the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members may not be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

In this subsection, the word "unit" means any regularly organized body of the military forces not larger than a company, a squadron, or a body corresponding to one of them.

(3) When it can be avoided, no person subject to the Code of Military Justice may be tried by a court-martial composed of any members who are junior to him in rank or grade.

(4) When convening a court-martial, the convening authority shall detail as members such members of the military force as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the military forces is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigation officer or as counsel in the same case.

HISTORY: Former Section 25-1-2610 [1950 (46) 1881; 1952 Code Section 44-173; 1962 Code Section 44-173; 1964 (53) 2241] recodified as Section 25-1-3010 by 1984 Act No. 378; New Section 25-1-2610 En by 1984 Act No. 378, Section 23; 2001 Act No. 85, Section 34, eff August 8, 2001.



Section 25-1-2620. Detail and designation of military judge; qualifications.

(1) The authority convening a general court-martial shall, and the authority convening a special court-martial may (subject to the approval of the adjutant general), detail a military judge to the court-martial. A military judge shall preside over each open session of the court-martial to which he has been detailed.

(2) A military judge must be a commissioned officer of the military forces who is a member of the South Carolina bar or a member of the bar of a federal court, and who is certified to be qualified for such duty by a state judge advocate.

(3) The military judge of a general or special court-martial must be designated by the adjutant general or his designee, for detail by the convening authority, and, unless the court-martial was convened by the Governor, neither the convening authority nor any member of his staff may prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

(4) No person is eligible to act as a military judge in a case, if he is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

(5) The military judge of a court-martial may not consult with the members of the court about the court-martial except in the presence of the accused, trial counsel, and defense counsel; nor may he vote with members of the court.

HISTORY: Former Section 25-1-2620 [1950 (46) 1881; 1952 Code Section 44-174; 1962 Code Section 44-174; 1964 (53) 2241] recodified as Section 25-1-3065 by 1984 Act No. 378; New Section 25-1-2620 En by 1984 Act No. 378, Section 24.



Section 25-1-2630. Detail of trial counsel and defense counsel; qualifications.

(1) For each general and special court-martial, either the authority convening the court or the state judge advocate shall detail trial counsel and defense counsel, and the assistants he considers appropriate. A person who has acted as investigating officer, military judge, or court member in a case may not act later as trial counsel, assistant trial counsel, or unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. A person who has acted for the prosecution may not act later in the same case for the defense, and a person who has acted for the defense may not act later in the same case for the prosecution.

(2) Trial counsel or defense counsel detailed for a general court-martial must be:

(a) a person who is a member of the South Carolina Bar or a member of the bar of a federal court;

(b) certified as competent to perform the duties by the state judge advocate.

(3) In the case of a special court-martial:

(a) The accused must be afforded the opportunity to be represented at the trial by counsel who has the qualifications prescribed under subsection (2) of this section unless counsel who has these qualifications may not be obtained on account of physical conditions or military exigencies. If counsel who has these qualifications may not be obtained, the court may be convened and the trial held, but the convening authority shall make a detailed written statement, to be appended to the record stating why counsel with these qualifications was not obtained.

(b) If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified.

(c) If the trial counsel is a member of the South Carolina Bar, the defense counsel detailed by the convening authority also must be a member of the South Carolina Bar.

HISTORY: Former Section 25-1-2630 [1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241] recodified as Sections 25-1-3070 and 25-1-3075 by 1984 Act No. 378; New Section 25-1-2630 [derived from former Section 25-1-2900 (1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241)] En by 1984 Act No. 378, Section 25; 2011 Act No. 46, Section 20, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 25-1-2640. Recording of proceedings; interpreters.

Under regulations the Adjutant General may prescribe, the convening authority of a general or special court-martial or court of inquiry shall assign or hire qualified individuals, who shall record electronically the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

HISTORY: Former Section 25-1-2640 [1950 (46) 1881; 1952 Code Section 44-176; 1962 Code Section 44-176; 1964 (53) 2241] repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 26; New Section 25-1-2640 En by 1984 Act No. 378, Section 26; 2011 Act No. 46, Section 21, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the first sentence, inserted "or hire", and made other nonsubstantive changes.



Section 25-1-2650. Absent and additional members for courts-martial.

(1) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

(3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in numbers to provide not less than three members. The trial may proceed with the new members present as if no evidence had previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

(4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of item (b) of subsection 1 or item (c) of subsection 2 of Section 25-1-2530 after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation of the evidence is read in court in the presence of the new military judge, the accused, and counsel for both sides.

HISTORY: Former Section 25-1-2650 [1962 Code Section 44-157; 1964 (53) 2241] recodified as Section 25-1-2520 by 1984 Act No. 378; New Section 25-1-2650 [derived from former Section 25-1-2830 (1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241)] En by 1984 Act No. 378, Section 27.



Section 25-1-2660. Signature of accused on charges and specifications; oath; informing accused of charges.

Charges and specifications must be signed by a person subject to the Code of Military Justice under oath before a person authorized by the code to administer oaths and shall state:

(1) that the signer has personal knowledge of, or has investigated, the matters set forth therein;

(2) that they are true in fact to the best of his knowledge and belief.

Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made of the charges in the interest of justice and discipline, and the person accused must be informed of the charges against him as soon as practicable.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2665. Compulsory self-incrimination prohibited; informing accused of rights; evidence; admissibility.

(1) No person subject to the Code of Military Justice may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

(2) No investigating officer may interrogate, or request any statement from an accused, without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected, and that any statement made by him may be used as evidence against him in a trial by court-martial.

(3) No person subject to the code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(4) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.

HISTORY: [Derived from former Section 25-1-2940 (1950 (46) 1881; 1952 Code Section 44-207; 1962 Code Section 44-194; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 1985 Act No. 84, Section 4.



Section 25-1-2670. Investigation and inquiry of charges; recommendations; advising accused of rights; right to counsel; cross-examination of witnesses; records.

No charge or specifications may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth in the charge or specification has been made. The investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

The accused may be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request he may be represented by civilian counsel if provided by him at his own expense, or military detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation, full opportunity must be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they must be accompanied by a statement of the substance of the testimony taken on both sides and a copy must be given to the accused.

If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in the second paragraph of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2675. Time requirement for forwarding charges to person exercising general court-martial jurisdiction.

When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that person the reasons for delay.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2680. Referral of charge to state judge advocate before trial; error in charges or specifications.

Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under the Code of Military Justice and is warranted by evidence indicated in the report of the investigation.

If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications may be made to make them conform to the evidence.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2685. Service of charges on accused; time restrictions as to trial.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person may, against his objection, be brought to trial or be required to participate by himself or counsel in a session called by the military judge under Section 25-1-2705 in a general court-martial case within a period of five days after the service of charges upon him or in a special court-martial within a period of three days after the service of charges upon him.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2690. Evidentiary rules.

The procedure, including modes of proof, in cases before military courts, shall apply the principles of law and rules of evidence generally recognized in the trial of criminal cases in circuit courts of this State, but which may not be contrary to or inconsistent with this code.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2695. Unlawfully influencing action of court.

(1) No authority convening a general, special, or summary court-martial nor any other commander or officer serving on the staff of the court-martial may censure, reprimand, or admonish the court or any member, military judge, or counsel with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by an unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this subsection do not apply with respect to:

(A) general instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial;

(B) statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

(2) In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the military forces, or in determining whether a member of the military forces should be retained on active duty, no person subject to the Code of Military Justice may, in preparing any such report:

(A) consider or evaluate the performance of duty of the member as a member of a court-martial;

(B) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which the member, as counsel, represented any accused before a court-martial.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2700. Duties of trial counsel and defense counsel; assistant trial counsel.

The trial counsel of a general or special court-martial shall prosecute in the name of the State of South Carolina, and shall, under the direction of the court, prepare the record of the proceedings.

The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him at his own expense, or by military counsel detailed under Section 25-1-2630. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, may be excused by the military judge or by the president of a court-martial without a military judge. An accused has no right to military counsel in a summary court-martial proceeding.

In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by Section 25-1-2630 perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel, as required by Section 25-1-2630 perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

HISTORY: [Derived from former Section 25-1-2900 (1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2705. Sessions.

At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to Section 25-1-2685, call the court into session without the presence of the members for the purpose of:

(1) hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) unless prohibited by regulations of the Governor, holding the arraignment and receiving the pleas of the accused;

(4) performing any other procedural function which may be performed by the military judge under this code under rules prescribed pursuant to Section 25-1-2690 and which does not require the presence of the members of the court. These proceedings must be conducted in the presence of the accused, the defense counsel, and the trial counsel and must be made a part of the record.

When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, must be made a part of the record and must be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2710. Continuances.

The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2715. Challenges.

The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court, shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

Each accused and the trial counsel are entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

HISTORY: [Derived from former Section 25-1-2950 (1950 (46) 1881; 1952 Code Section 44-194; 1962 Code Section 44-195; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2720. Oaths.

Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2725. Statute of limitations.

A person charged with desertion or absence without leave in time of war or with mutiny may be tried and punished at any time without limitation.

A person charged with any offense is not liable to be tried by court-martial or punished under Section 25-1-2520 if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under Section 25-1-2520.

Periods in which the accused was absent from territory in which the State of South Carolina has the authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, must be excluded in computing the period of limitation prescribed in this section.

HISTORY: [Derived from former Section 25-1-3000 (1950 (46) 1881; 1952 Code Section 44-197; 1962 Code Section 44-197; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 35.



Section 25-1-2726. Jurisdiction over accused.

Jurisdiction over the accused attaches upon service of charges on the accused. Failure to respond or appear shall not defeat jurisdiction to try and sentence an accused in absentia.

HISTORY: 1985 Act No. 84, Section 42.



Section 25-1-2730. Double jeopardy.

No person may, without his consent, be tried a second time for the same offense. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2735. Pleas of accused.

If an accused makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty must be entered in the record, and the court shall proceed as though he had pleaded not guilty.

With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court even though the plea of guilty is withdrawn prior to the announcement of the sentence.

HISTORY: [Derived from former Section 25-1-2960 (1950 (46) 1881; 1952 Code Section 44-199; 1962 Code Section 44-196; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2740. Opportunity to obtain witnesses and other evidence.

The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with regulations prescribed by the Governor. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence must be similar to that which courts of the state having jurisdiction may lawfully issue, as prescribed by the laws of this State.

HISTORY: [Derived from former Sections 25-1-2980 (1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241) and 25-1-2990 (1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2745. Refusal to appear or testify.

Any person not subject to the Code of Military Justice is guilty of an offense against the State if:

(1) he has been duly subpoenaed in accordance with the laws of this State to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) wilfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

Any person who commits an offense named in this section must be tried in a circuit court of this State, and jurisdiction is conferred upon that court for that purpose. Upon conviction, such a person must be punished by a fine of not more than five hundred dollars, or imprisonment for not more than six months, or both.

The attorney general or his designated representative shall, upon the certification of the facts to him by the military court, prosecute any person violating this section.

HISTORY: [Derived from former Section 25-1-2990 (1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2750. Contempt.

A court-martial may punish for contempt any person who uses menacing words, signs, or gestures in its presence, or who disturbs its proceedings. The punishment may not exceed confinement for twenty-five days or a fine of five hundred dollars.

HISTORY: [Derived from former Section 25-1-2970 (1950 (46) 1881; 1952 Code Section 44-202; 1962 Code Section 44-199; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 36.



Section 25-1-2755. Depositions.

At any time after charges have been signed, as provided in Section 25-1-2660, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case, or if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges, forbids it for a good cause. If a deposition is to be taken before charges are referred for trial, an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

Depositions may be taken before, and authenticated by, any military or civil officer authorized by the laws of this State or by the laws of the place where the deposition is taken to administer oaths.

A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears that:

(1) the witness resides or is beyond the State or beyond the distance of one hundred miles from the place of trial or hearing;

(2) the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process or other reasonable cause, is unable or refuses to appear to testify in person at the place of trial or hearing;

(3) the present whereabouts of the witness is unknown.

HISTORY: [Derived from former Section 25-1-2980 (1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2760. Admissibility of records of courts of inquiry.

In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony may not be obtained, may if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if he consents to the introduction of the evidence.

The testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

The testimony may also be read in evidence before a court of inquiry or a military board.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2765. Voting and rulings.

Voting by members of a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge upon questions of challenge must be by secret written ballot. The junior member of the court shall count the votes. The count must be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

The military judge and, except for questions of challenge, the president of a court-martial without a military judge, shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty is final and constitutes the ruling of the court. However, the military judge or the president of a court-martial without a military judge may change his ruling at any time during the trial.

Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) that if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt;

(4) that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the State.

This section does not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it is sufficient if the findings of fact appear in it.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2770. Number of votes required.

No person may be convicted of an offense, except as provided in Section 25-1-2735 or by the concurrence of two-thirds of the members present at the time the vote is taken.

All other questions to be decided by the members of a general or special court-martial must be determined by a majority vote. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2775. Announcement of findings and sentence.

A court-martial shall announce its findings and sentence to the parties as soon as determined.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2780. Record of trial.

Each general court-martial shall keep a separate record of the proceedings in each case brought before it, and the record must be authenticated by the signature of the military judge. If the record may not be authenticated by the military judge by reason of his death, disability, or absence, it must be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge the record must be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this paragraph. If the proceedings have resulted in an acquittal of all charges and specifications or, if not affecting a general or flag officer, in a sentence not including discharge or confinement and not in excess of that which may otherwise be adjudged by a special court-martial, the record shall contain such matters as may be prescribed by regulations of the Governor.

A copy of the record of the proceedings of each general and special court-martial must be given to the accused as soon as it is authenticated.

Summary court-martial proceedings must use documents promulgated by regulations of the Adjutant General.

HISTORY: 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 37.



Section 25-1-2785. Cruel and unusual punishments prohibited.

Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel and unusual punishment, may not be adjudged by any court-martial and inflicted upon any person subject to this code.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2790. Resignation in lieu of court-martial.

With the express consent of the adjutant general, an accused may resign without retirement or other benefits from the military forces in lieu of court-martial.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2795. Effective date of sentences; forfeiture of pay; confinement; deferment of sentence.

Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended must be excluded in computing the service of the term of confinement.

All other sentences of courts-martial are effective on the date ordered executed.

On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the person exercising court-martial jurisdiction, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the person exercising court-martial jurisdiction.

HISTORY: 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 38.



Section 25-1-2800. Execution of sentence of confinement; hard labor.

Under such instructions as the adjutant general may prescribe, a sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of the federal armed forces, the state military forces or in any penal or correctional institution, detention facility, jail, or stockade under the control of the State or a political subdivision of it, or which the State or a political subdivision of it may be allowed to use. Persons so confined in a penal or correctional institution not under the control of the military forces are subject to the same discipline and treatment as persons confined or committed by the courts of the State.

The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

HISTORY: [Derived from former Section 25-1-3080 (1962 Code Section 44-209; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



Section 25-1-2805. Reduction in pay grade; restoration of benefits.

Unless otherwise provided in regulations to be prescribed by the Governor, a special or general court-martial sentence of an enlisted member in a pay grade above E-2, as approved by the convening authority, that includes:

(1) a dishonorable or bad-conduct discharge; or

(2) confinement; reduces that member to pay grade E-2, effective on the date of that approval.

If the sentence of a member who is reduced in pay grade under this section is disapproved or reversed, the rights and privileges of which he was deprived because of that reduction must be restored to him and he is entitled to the pay and allowances to which he would have been entitled, for the period the reduction was in effect, had he not been so reduced.

HISTORY: 1984 Act No. 378, Section 28.



Section 25-1-2810. Error of law; lesser included offense.

A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

HISTORY: Former Section 25-1-2810 [1950 (46) 1881; 1952 Code Section 44-181; 1962 Code Section 44-181; 1964 (53) 2241] repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 29; New Section 25-1-2810 En by 1984 Act No. 378, Section 29.



Section 25-1-2815. Forwarding record to convening authority.

After a trial by court-martial the record must be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the person exercising general court-martial jurisdiction.

HISTORY: [Derived from former Section 25-1-3020 (1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241)] En by 1984 Act No. 378, Section 30.



Section 25-1-2820. Forwarding record to state judge advocate.

The adjutant general shall refer the record of each general court-martial to the state judge advocate, who shall submit his written opinion to the convening authority. If final action of the court has resulted in an acquittal of all charges and specifications, the opinion must be limited to questions of jurisdiction.

HISTORY: Former Section 25-1-2820 [1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-181; 1964 (53) 2241] recodified as Sections 25-1-2440 and 25-1-2540 by 1984 Act No. 378; New Section 25-1-2820 En by 1984 Act No. 378, Section 31.



Section 25-1-2825. Reconsideration of ruling; correction of record.

If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) for reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

(2) for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code;

(3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

HISTORY: 1984 Act No. 378, Section 32.



Section 25-1-2830. Rehearings.

If the convening authority disapproves the findings and sentence of a court-martial, he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

HISTORY: Former Section 25-1-2830 [1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241] recodified as Sections 25-1-2530 and 25-1-2650 by 1984 Act No. 378; New Section 25-1-2830 En by 1984 Act No. 378, Section 33.



Section 25-1-2835. Approval of findings and sentence.

In acting on the findings and sentence of a court-martial, the convening authority may approve only the findings of guilty and the sentence or the part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines must be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

HISTORY: [Derived from former Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 34.



Section 25-1-2840. Disposition of records after review by convening authority.

When the convening authority has taken final action in a general court-martial case, he shall send the entire record, including his action thereon and the opinion of the state judge advocate, to the Attorney General for review.

If the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the record must be sent to the person exercising general court-martial jurisdiction. If the sentence as approved by the person exercising general court-martial jurisdiction includes a bad-conduct discharge, whether or not suspended, the record must be sent to the state judge advocate for review. The opinion of the state judge advocate must be given in writing within thirty days.

All other special and summary court-martial records must be reviewed by the state judge advocate or legal officer of appropriate component of the military forces. The opinion of the state judge advocate or legal officer must be given in writing within thirty days.

HISTORY: Former Section 25-1-2840 [1950 (46) 1881; 1952 Code Section 44-184; 1962 Code Section 44-184; 1964 (53) 2241] recodified as Section 25-1-2580 by 1984 Act No. 378; New Section 25-1-2840 [derived from former Section 25-1-3020 (1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241); Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 35.



Section 25-1-2845. Appeal.

Appeal from a general court-martial or special court-martial must be taken as if the case were tried by a court of General Sessions.

HISTORY: 1984 Act No. 378, Section 36.



Section 25-1-2850. Appellate counsel.

The National Guard shall not have the responsibility to provide appellate counsel for a defendant. Appellate counsel for a defendant tried by special or general court-martial must be provided under the same provisions as if the defendant were tried as a civilian in a state court. The Attorney General shall provide appellate counsel for the National Guard.

HISTORY: Former Section 25-1-2850 [1950 (46) 1881; 1952 Code Section 44-185; 1962 Code Section 44-185; 1964 (53) 2241] recodified as Section 25-1-2590 by 1984 Act No. 378; New Section 25-1-2850 En by 1984 Act No. 378, Section 37.



Section 25-1-2855. Sentence involving general officer.

No sentence involving a general officer or which includes unsuspended dismissal of a commissioned officer, or a dishonorable discharge, may be executed until affirmed on appeal, provided the defendant elects to appeal.

All other court-martial sentences, unless suspended or deferred, may be ordered executed by the convening authority when approved by him. The convening authority may suspend the execution of any sentence.

HISTORY: 1984 Act No. 378, Section 38.



Section 25-1-2860. Vacation of suspension of sentence; hearings.

Before the vacation of the suspension of a special court-martial sentence which, as approved, includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer must be represented at the hearing by counsel if he so desires.

The record of the hearing and the recommendation of the officer having special court-martial jurisdiction must be sent for action to the person exercising general court-martial jurisdiction over the probationer. If he vacates the suspension, any unexecuted part of the sentence must be executed, subject to applicable restrictions in Section 25-1-2855.

The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

HISTORY: Former Section 25-1-2860 [1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241] recodified as Sections 25-1-2600 and 25-1-3085 by 1984 Act No. 378; New Section 25-1-2860 En by 1984 Act No. 378, Section 39.



Section 25-1-2865. Remission or suspension of sentence.

The Governor or a convening authority may remit or suspend any part of amount of the unexecuted part of any sentence, including all uncollected forfeitures.

The adjutant general may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

HISTORY: 1984 Act No. 378, Section 40.



Section 25-1-2870. Restoration of rights, privileges, and property.

Under such regulations as the Governor or the adjutant general may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, must be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

HISTORY: Former Section 25-1-2870 [1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241] recodified as Sections 25-1-2660, 25-1-2675, and 25-1-2685 by 1984 Act No. 378; New Section 25-1-2870 En by 1984 Act No. 378, Section 41.



Section 25-1-2875. Appellate review; finality of proceedings, findings, and sentences.

The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by the code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by the code are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action under Section 25-1-2865.

HISTORY: 1984 Act No. 378, Section 42.



Section 25-1-2880. Principals.

Any person is a principal who is subject to the code and who:

1. commits an offense punishable by the code, or aids, abets, counsels, commands, or procures its commission; or

2. causes an act to be done which if directly performed by him would be punishable by the code.

HISTORY: Former Section 25-1-2880 [1950 (46) 1881; 1952 Code Sections 44-191 to 44-193; 1962 Code Section 44-188; 1964 (53) 2241] recodified as Section 25-1-2470 by 1984 Act No. 378; New Section 25-1-2880 En by 1984 Act No. 378, Section 43.



Section 25-1-2885. Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by the code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 44; 1985 Act No. 84, Section 5.



Section 25-1-2890. Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included in the offense.

HISTORY: Former Section 25-1-2890 [1962 Code Section 44-189; 1964 (53) 2241] recodified as Section 25-1-3115 by 1984 Act No. 378; New Section 25-1-2890 En by 1984 Act No. 378, Section 45.



Section 25-1-2895. Attempts.

An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

Any person subject to this code who attempts to commit any offense punishable by the code must be punished as a court-martial may direct, unless otherwise specifically prescribed.

HISTORY: 1984 Act No. 378, Section 46; 1985 Act No. 84, Section 6.



Section 25-1-2900. Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under the code may, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2900 [1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241] recodified as Sections 25-1-2630 and 25-1-2700 by 1984 Act No. 378; New Section 25-1-2900 En by 1984 Act No. 378, Section 47; 1985 Act No. 84, Section 7.



Section 25-1-2905. Soliciting or advising person to desert or commit act of sedition.

(1) Any person subject to this code who solicits or advises another or others to desert in violation of Section 25-1-2920 or mutiny in violation of Section 25-1-2960 must, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but if the offense solicited or advised is not committed or attempted, he must be punished as a court-martial may direct.

(2) Any person subject to this code who solicits or advises another or others to commit an act of sedition in violation of Section 25-1-2960 of the code must, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he may be punished as a court-martial may direct.

HISTORY: [Derived from former Sections 25-1-2480 (1950 (46) 1881; 1952 Code Section 44-158; 1962 Code Section 44-159; 1964 (53) 2241), 25-1-2590 (1950 (46) 1881; 1952 Code Section 44-171; 1962 Code Section 44-171; 1964 (53) 2241)] En by 1984 Act No. 378, Section 48; 1985 Act No. 84, Section 8.



Section 25-1-2910. Fraudulent enlistment, appointment, or separation.

A person may be punished as a court-martial may direct who:

(1) procures his own enlistment or appointment in the military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances for the enlistment or appointment; or

(2) procures his own separation from the military forces by knowingly false representation, wilful misconduct, or deliberate concealment as to a fact or status for that separation.

HISTORY: Former Section 25-1-2910 [1950 (46) 1881; 1952 Code Section 44-189; 1962 Code Section 44-191; 1964 (53) 2241] recodified as Section 25-1-3120 by 1984 Act No. 378; New Section 25-1-2910 [derived from former Sections 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241) 25-1-2540 (1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241)] En by 1984 Act No. 378, Section 49; 1985 Act No. 84, Section 9; 2011 Act No. 46, Section 22, eff June 7, 2011.

Effect of Amendment

The 2011 amendment, in the introductory paragraph, substituted "A" for "Any"; and in subsection (2), inserted ", wilful misconduct," and substituted "a fact or status" for "his eligibility".



Section 25-1-2915. Unlawful enlistment, appointment, or separation.

Any person subject to this code who effects an enlistment or appointment in, or a separation from, the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order may be punished as a court-martial may direct.

HISTORY: [Derived from former Sections 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241) 25-1-2540 (1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241)] En by 1984 Act No. 378, Section 50; 1985 Act No. 84, Section 10.



Section 25-1-2920. Desertion.

(1) Any member of the military forces is guilty of desertion who:

(A) without authority, goes or remains absent from his unit, organization, or place of duty with intent to remain away permanently;

(B) quits his unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service;

(C) without being regularly separated from one of the armed forces of the United States, enlists or accepts an appointment in the military forces, without fully disclosing the fact that he has not been regularly separated.

(2) Any commissioned officer of the military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away permanently is guilty of desertion.

(3) Any person found guilty of desertion or attempt to desert may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2920 [1950 (46) 1881; 1952 Code Section 44-190; 1962 Code Section 44-192; 1964 (53) 2241] recodified as Section 25-1-3125 by 1984 Act No. 378; New Section 25-1-2920 [derived from former Sections 25-1-2580 (1950 (46) 1881; 1952 Code Section 44-170; 1962 Code Section 44-170; 1964 (53) 2241) 25-1-2600 (1950 (46) 1881; 1952 Code Section 44-172; 1962 Code Section 44-172; 1964 (53) 2241)] En by 1984 Act No. 378, Section 51; 1985 Act No. 84, Section 11.



Section 25-1-2925. Absence without leave.

Any person, subject to this code, may be punished as a court-martial may direct if he, without authority:

(1) fails to go to his appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed.

HISTORY: [Derived from former Section 25-1-2510 (1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241); Section 25-1-2520 (1950 (46) 1881; 1952 Code Section 44-163; 1962 Code Section 44-163; 1964 (53) 2241)] En by 1984 Act No. 378, Section 52; 1985 Act No. 84, Section 12.



Section 25-1-2930. Person missing movement of unit.

Any person subject to this code who, through neglect or design, misses the movement of a unit with which he is required, in the course of duty, to move may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2930 [1950 (46) 1881; 1952 Code Section 44-206; 1962 Code Section 44-193; 1964 (53) 2241] recodified as Section 25-1-3130 by 1984 Act No. 378; New Section 25-1-2930 En by 1984 Act No. 378, Section 53; 1985 Act No. 84, Section 13.



Section 25-1-2935. Disrespect to superior officer or noncommissioned officer.

Any person subject to this code who behaves with disrespect toward his superior officer or noncommissioned officer may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-2450 (1950 (46) 1881; 1952 Code Section 44-156; 1962 Code Section 44-155; 1964 (53) 2241) En by 1984 Act No. 378, Section 54, 1985 Act No. 84, Section 14; 2001 Act No. 85, Section 39.



Section 25-1-2940. Assaulting or wilfully disobeying superior officer or noncommissioned officer.

Any person subject to this code may be punished as a court-martial may direct, if he:

(1) strikes his superior officer or noncommissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office;

(2) wilfully disobeys a lawful command of his superior officer or noncommissioned officer.

HISTORY: Former Section 25-1-2940 [1950 (46) 1881; 1952 Code Section 44-207; 1962 Code Section 44-194; 1964 (53) 2241] recodified as Section 25-1-2665 by 1984 Act No. 378; New Section 25-1-2940 [derived from former Section 25-1-2460 (1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241)] En by 1984 Act No. 378, Section 55; 1985 Act No. 84, Section 15; 2001 Act No. 85, Section 40.



Section 25-1-2945. Insubordinate conduct toward officer or noncommissioned officer.

Any officer or enlisted member may be punished as a court-martial may direct, if he treats with contempt, or is disrespectful in language or deportment toward, an officer or noncommissioned officer while that officer is in the execution of his office.

HISTORY: [Derived from former Section 25-1-2460 (1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241)] En by 1984 Act No. 378, Section 56; 1985 Act No. 84, Section 16; 2001 Act No. 85, Section 41.



Section 25-1-2950. Failure to obey order, statute, or regulation; derelict in performance of duty.

Any person, subject to the code, may be punished as a court-martial may direct, if he:

(1) violates or fails to obey any lawful general order, statute, or regulation;

(2) having knowledge of any other lawful order issued by a member of the military forces which it is his duty to obey, fails to obey the order;

(3) is derelict in the performance of his duties.

HISTORY: Former Section 25-1-2950 [1950 (46) 1881; 1952 Code Section 44-194; 1962 Code Section 44-195; 1964 (53) 2241] recodified as Section 25-1-2715 by 1984 Act No. 378; New Section 25-1-2950 En by 1984 Act No. 378, Section 57; 1985 Act No. 84, Section 17; 2001 Act No. 85, Section 42.



Section 25-1-2955. Cruelty and maltreatment.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 58; 1985 Act No. 84, Section 18.



Section 25-1-2957. Reckless endangerment.

A person subject to this code who recklessly and unlawfully engages in conduct that endangers the life or safety of another person, or who unlawfully engages in wilful, wanton, careless, reckless, or grossly negligent conduct that is likely to produce death or grievous bodily harm to another, is guilty of a violation of this section and, upon conviction, may be punished as a court-martial may direct.

HISTORY: 2001 Act No. 85, Section 3.



Section 25-1-2960. Mutiny or sedition.

(1) Any person subject to the code who:

(A) with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance, is guilty of mutiny;

(B) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority, is guilty of sedition; or

(C) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(2) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2960 [1950 (46) 1881; 1952 Code Section 44-199; 1962 Code Section 44-196; 1964 (53) 2241] recodified as Section 25-1-2735 by 1984 Act No. 378; New Section 25-1-2960 [derived from former Section 25-1-2470 (1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241); Section 25-1-2480 (1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241)]; En by 1984 Act No. 378, Section 59; 1985 Act No. 84, Section 19.



Section 25-1-2965. Resisting arrest, and escape.

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 60; 1985 Act No. 84, Section 20.



Section 25-1-2970. Releasing prisoner without proper authority.

Any person subject to the code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any prisoner to escape, may be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

HISTORY: Former Section 25-1-2970 [1950 (46) 1881; 1952 Code Section 44-202; 1962 Code Section 44-199; 1964 (53) 2241] recodified as Section 25-1-2750 by 1984 Act No. 378; New Section 25-1-2970 En by 1984 Act No. 378, Section 61; 1985 Act No. 84, Section 21.



Section 25-1-2975. Unlawful detention.

Any person subject to this code, who, except as provided by law or regulation, apprehends, arrests, or confines any person may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 62; 1985 Act No. 84, Section 22.



Section 25-1-2980. Noncompliance with procedural rules.

Any person, subject to this code may be punished as a court-martial may direct, if he:

(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under the code;

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused.

HISTORY: Former Section 25-1-2980 [1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241] recodified as Sections 25-1-2740 and 25-1-2755 by 1984 Act No. 378; New Section 25-1-2980 En by 1984 Act No. 378, Section 63; 1985 Act No. 84, Section 23.



Section 25-1-2985. Improper use or disclosure of parole or countersign.

Any person subject to this code, who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 64; 1985 Act No. 84, Section 24.



Section 25-1-2990. Forcing a safeguard.

Any person subject to this code who forces a safeguard may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2990 [1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241] recodified as Sections 25-1-2740 and 25-1-2745 by 1984 Act No. 378; New Section 25-1-2990 En by 1984 Act No. 378, Section 65; 1985 Act No. 84, Section 25.



Section 25-1-2995. Captured or abandoned property.

(1) All persons subject to this code shall secure all public property taken from the enemy for the service of the State and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(2) Any person, subject to this code may be punished as a court-martial may direct, if he:

(A) fails to carry out the duties prescribed in subsection 1 of this section;

(B) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself;

(C) engages in looting or pillaging.

HISTORY: 1984 Act No. 378, Section 66; 1985 Act No. 84, Section 26.



Section 25-1-3000. False official statements.

Any person subject to this code who with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3000 [1950 (46) 1881; 1952 Code Section 44-197; 1962 Code Section 44-197; 1964 (53) 2241] recodified as Section 25-1-2725 by 1984 Act No. 378; New Section 25-1-3000 [derived from former Section 25-1-2420 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241); Section 25-1-2430 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-153; 1964 (53) 2241); Section 25-1-2440 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241)] En by 1984 Act No. 378, Section 67; 1985 Act No. 84, Section 27.



Section 25-1-3005. Loss, damage, destruction, or wrongful disposition of military property.

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of; or

(2) wilfully or through neglect damages, destroys, or loses; or

(3) wilfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of; or

(4) fails to account for or return any military property of the United States or of the State may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-1460 (1950 (46) 1881; 1952 Code Section 44-87; 1962 Code Section 44-96; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1470 (1950 (46) 1881; 1952 Code Section 44-89; 1962 Code Section 44-97; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1480 (1950 (46) 1881; 1952 Code Section 44-90; 1962 Code Section 44-98; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 68; 1985 Act No. 84, Section 28.



Section 25-1-3010. Waste, spoilage, or destruction of property other than military property.

Any person subject to this code who wilfully or recklessly wastes, spoils, or otherwise wilfully and wrongfully destroys or damages any property other than military property of the State may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3010 [1950 (46) 1881; 1952 Code Section 44-196; 1962 Code Section 44-198; 1964 (53) 2241] recodified as Section 25-1-3135 by 1984 Act No. 378; New Section 25-1-3010 En by 1984 Act No. 378, Section 69; 1985 Act No. 84, Section 29.



Section 25-1-3015. Operating vehicle under influence of intoxicating liquor or controlled substance; reckless driving.

Any person subject to this code who operates any vehicle while under the influence of intoxicating liquors or any controlled substance, or in a reckless or wanton manner, may be punished as a court-martial may direct.

Any person subject to this code who negligently hazards, or allows to be hazarded, any vehicle of the military forces may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 70; 1985 Act No. 84, Section 30.



Section 25-1-3020. Sleeping on duty; leaving post; under influence of intoxicating liquor or controlled substance while on duty.

Any person subject to this code who is found under the influence of intoxicating liquors or any controlled substance on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3020 [1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241] recodified as Sections 25-1-2815 and 25-1-2840 by 1984 Act No. 378; New Section 25-1-3020 [derived from former Section 25-1-2520 (1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241); Section 25-1-2550 (1950 (46) 1881; 1952 Code Section 44-166; 1962 Code Section 44-166; 1964 (53) 2241); Section 25-1-2560 (1950 (46) 1881; 1952 Code Section 44-167; 1962 Code Section 44-167; 1964 (53) 2241)] En by 1984 Act No. 378, Section 71; 1985 Act No. 84, Section 31.



Section 25-1-3025. Malingering.

A person subject to this code must be punished as a court-martial directs, if he, for the purpose of avoiding work, duty, or service in the military forces:

(1) feigns illness, physical disablement, mental lapse, or derangement;

(2) intentionally inflicts self-injury, or commits, performs, or undertakes a service-disqualifying activity;

(3) hires or attempts to hire another person to do his duty.

HISTORY: [Derived from former Section 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241)] En by 1984 Act No. 378, Section 72; 2011 Act No. 46, Section 23, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 25-1-3030. Riot or breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3030 [1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241] recodified as Sections 25-1-2500, 25-1-2835 and 25-1-2840 by 1984 Act No. 378; New Section 25-1-3030 En by 1984 Act No. 378, Section 73; 1985 Act No. 84, Section 32.



Section 25-1-3035. Provoking or reproachful words or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures toward any other person subject to the code may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 74; 1985 Act No. 84, Section 33.



Section 25-1-3040. Larceny; wrongful appropriation.

Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person, any money, personal property, or article of value of any kind:

(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny;

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

Any person found guilty of larceny or wrongful appropriation may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3040 [1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241] recodified as Sections 25-1-2550, 25-1-2560 and 25-1-2570 by 1984 Act No. 378; New Section 25-1-3040 [derived from former Section 25-1-1410 (1950 (46) 1881; 1952 Code Section 44-88; 1962 Code Section 44-91; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1450 (1918 (30) 874; Cr. C. '22 Section 115; 1932 Code Section 1227; 1942 Code Section 1227; 1952 Code Section 44-80; 1962 Code Section 44-95; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 75; 1985 Act No. 84 Section 34.



Section 25-1-3045. Forgery.

Any person subject to this code who, with intent to defraud:

(1) falsely makes or alters any signature to, any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice;

(2) utters, offers, issues, or transfers such a writing, known by him to be made or altered is guilty of forgery and may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-1440 (1950 (46) 1881; 1952 Code Section 44-79; 1962 Code Section 44-94; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 76; 1985 Act No. 84, Section 35.



Section 25-1-3050. Assault.

Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3050 [1950 (46) 1881; 1952 Code Section 44-213; 1962 Code Section 44-206; 1964 (53) 2241]; Repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 77; New Section 25-1-3050 En by 1984 Act No. 378, Section 77.



Section 25-1-3055. Perjury.

Any person subject to this code who, in a judicial proceeding or in a course of justice, conducted under the code, wilfully and corruptly gives, upon a lawful oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 78; 1985 Act No. 84, Section 37.



Section 25-1-3060. Frauds against United States or the State or any officer of it.

Any person, subject to this code must, upon conviction of the following, be punished as a court-martial may direct, if he:

(1) knowing it to be false or fraudulent:

(A) makes any claim against the United States, the State, or any officer of them;

(B) presents to any person in the civil or military service thereof, for approval or payment any claim against the State or any officer of it;

(2) for the purpose of obtaining the approval, allowance, or payment of any claim against the State or any officer of it:

(A) makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B) makes any oath to any fact or to any writing or other paper knowing the oath to be false;

(C) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged and counterfeited;

(3) having charge, possession, custody, or control of any money or other property of the State furnished or intended for the military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt;

(4) being authorized to make or deliver any paper certifying the receipt of any property of the State furnished or intended for the military forces, makes or delivers to any person the writings without having full knowledge of the truth of the statements contained in it and with intent to defraud the State.

HISTORY: Former Section 25-1-3060 [1950 (46) 1881; 1952 Code Section 44-215; 1962 Code Section 44-207; 1964 (53) 2241] recodified as Section 25-1-3140 by 1984 Act No. 378; New Section 25-1-3060 [derived from former Section 25-1-1440 (1950 (46) 1881; 1952 Code Section 44-79; 1962 Code Section 44-94; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 79.



Section 25-1-3065. Conduct unbecoming a member of the National Guard.

A person subject to the Code of Military Justice, who is convicted of conduct unbecoming a member of the National Guard, may be punished as a court-martial directs.

HISTORY: [Derived from former Section 25-1-2620 (1950 (46) 1881; 1952 Code Section 44-174; 1962 Code Section 44-174; 1964 (53) 2241)] En by 1984 Act No. 378, Section 80; 1985 Act No. 84, Section 38; 2001 Act No. 85, Section 43; 2011 Act No. 46, Section 24, eff June 7, 2011.

Effect of Amendment

The 2011 amendment rewrote the section.



Section 25-1-3067. Fraternization.

A person subject to the Code of Military Justice, upon conviction of the following, may be punished as a court-martial directs, if he:

(1) was in the chain of command of a lower ranking member of the military forces;

(2) exercised authority or command over that lower ranking member of the military forces;

(3) fraternized with that lower ranking member of the military forces on terms of military equality; and

(4) that under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the military forces or was of a nature to bring discredit upon the military forces.

HISTORY: 2011 Act No. 46, Section 1, eff June 7, 2011.



Section 25-1-3070. Punishment for disorders and neglects not specifically mentioned in Code of Military Justice.

Though not specifically mentioned in this code all disorders, neglects, and conduct to the prejudice of good order and discipline in the military forces, of which persons subject to the code may be guilty, must be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and may be punished at the discretion of that court.

HISTORY: Former Section 25-1-3070 [1962 Code Section 44-208; 1964 (53) 2241] recodified as Section 25-1-3145 by 1984 Act No. 378; New Section 25-1-3070 [derived from former Section 25-1-2630 (1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241)] En by 1984 Act No. 378, Section 81; 1985 Act No. 84, Section 39.



Section 25-1-3075. Statutory and common law criminal offenses in State incorporated into Code of Military Justice.

All statutory and common law criminal offenses in the State of South Carolina are specifically incorporated in this code by reference and made a part of the code so that the commission of such statutory or common law criminal offense shall subject the violator to court-martial and punishment as the court-martial shall direct.

HISTORY: [Derived from former Section 25-1-2630 (1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241)] En by 1984 Act No. 378, Section 82.



Section 25-1-3080. Courts of inquiry.

Courts of inquiry to investigate any matter of concern to the military forces may be convened by the Governor or Adjutant General for that purpose, whether or not the persons involved have requested such an inquiry.

A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

Any person subject to this code whose conduct is subject to inquiry must be designated as a party. Any person subject to this code or employed by or for the military forces, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party must be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

The members, counsel, the reporter, and the interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Each court of inquiry shall keep a record of its proceedings, which must be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record may not be authenticated by the president, it must be signed by a member in lieu of the president. If the record may not be authenticated by the counsel for the court, it must be signed by a member in lieu of the counsel.

HISTORY: Former Section 25-1-3080 [1962 Code Section 44-208; 1964 (53) 2241] recodified as Sections 25-1-2490 and 25-1-2800 by 1984 Act No. 378; New Section 25-1-3080 [derived from former Section 25-1-3100 (1950 (46) 1881; 1952 Code Sections 44-219, 44-221; 1962 Code Section 44-211; 1964 (53) 2241)] En by 1984 Act No. 378, Section 83; 1985 Act No. 84, Section 40.



Section 25-1-3085. Authority to administer oaths.

The following members of the military forces may administer oaths for the purpose of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) the state judge advocate;

(2) all summary courts-martial;

(3) all adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) all judge advocates and legal officers, and acting or assistant judge advocates and legal officers;

(5) the president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(6) the president and the counsel for the court of any court of inquiry;

(7) all officers designated to take a deposition;

(8) all persons detailed to conduct an investigation;

(9) all officers;

(10) all other persons designated by law or by regulations of the Governor.

The signature without seal of any person, together with the title of his office, is prima facie evidence of his authority.

HISTORY: [Derived from former Section 25-1-2860 (1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241)] En by 1984 Act No. 378, Section 84; 2001 Act No. 85, Section 44.



Section 25-1-3090. Text of Code of Military Justice; availability to member of military forces.

A complete text of the Code of Military Justice and of the regulations prescribed by the code must be made available to any member of the military forces, upon his request, for his personal examination.

HISTORY: Former Section 25-1-3090 [1962 Code Section 44-210; 1964 (53) 2241] recodified as Section 25-1-2520 by 1984 Act No. 378; New Section 25-1-3090; En by 1984 Act No. 378, Section 85.



Section 25-1-3095. Complaint against officer.

Any member of the military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to his next superior commissioned officer, who shall examine the complaint and take proper measures for redressing the wrong within his discretion. The Adjutant General shall have the final right of review and he may take such action as he considers necessary.

HISTORY: [Derived from former Section 25-1-2500 (1950 (46) 1881; 1952 Code Section 44-161; 1962 Code Section 44-161; 1964 (53) 2241)] En by 1984 Act No. 378, Section 86; 2001 Act No. 85, Section 45.



Section 25-1-3100. Redress for damages to property.

Whenever complaint is made to any commanding officer that damage or loss of property has occurred, either negligently or intentionally, of the State or of an individual, he may, subject to such regulations as the adjutant general may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him must be charged against the pay of the offenders. The order of the commanding officer directing charges authorized by this section is conclusive, except as provided in the third paragraph of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

If the offenders may not be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

Any person subject to this code who is accused of causing wilful damage to property has the right to be represented by counsel, to summon witnesses in his behalf and to cross-examine those appearing against him. Appeal may be taken only to the next higher authority who may approve or disapprove the findings or assess a smaller amount.

HISTORY: Former Section 25-1-3100 [1950 (46) 1881; 1952 Code Sections 44-219, 44-221; 1962 Code Section 44-211; 1964 (53) 2241] recodified as Section 25-1-3080 by 1984 Act No. 378; New Section 25-1-3100; En by 1984 Act No. 378, Section 87.



Section 25-1-3105. Members of military forces to serve at pleasure of adjutant general.

Members of the military forces shall serve at the pleasure of the adjutant general who may dismiss any member for good cause.

HISTORY: 1984 Act No. 378, Section 88.



Section 25-1-3110. Immunity for action of military courts or boards.

No action or proceeding in any state or federal court may be maintained against any member of the military forces acting under the authority or apparent authority of this code. This section may not be construed to bar any action or proceeding by any person who is not made subject to the Code of Military Justice under the provisions of Section 25-1-2430.

HISTORY: Former Section 25-1-3110 [1962 Code Section 44-212; 1964 (53) 2241] recodified as Section 25-1-3150 by 1984 Act No. 378; New Section 25-1-3110 [derived from former Section 25-1-2610 (1950 (46) 1881; 1952 Code Section 44-173; 1962 Code Section 44-173; 1964 (53) 2241)] En by 1984 Act No. 378, Section 89; 1985 Act No. 84, Section 41.



Section 25-1-3115. Request for assistance of solicitor of judicial circuit.

The presidents of courts-martial and summary court officers may request the aid of the solicitor of the judicial circuit in which the court is sitting for assistance in the issuance of any writ, warrant, subpoena, or other process that is necessary. It is the duty of each solicitor, when called upon, to assist in the issuance of process, and the form must be that which is considered by the solicitor to be most appropriate to the situation and in keeping with the form of the process of the courts of general sessions.

HISTORY: [Derived from former Section 25-1-2890 (1962 Code Section 44-189; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3120. Oaths of members of court.

The trial counsel of a general or special court-martial shall administer to the members of the court, before they proceed upon any trial, the following oath or affirmation: "You, A.B., swear (or affirm) that you will well and truly try to determine, according to the evidence, the matter now before you between the State of South Carolina, and the person to be tried and that you will duly administer justice, without partiality, favor, or affection according to the provisions of the rules and articles for the government of the National Guard of South Carolina and if any doubt should arise, not explained by these articles, then according to your conscience, and the best of your understanding, do you further swear (or affirm) that you will not divulge the findings or sentence of the court until they shall be published by the proper authority, except to the trial counsel; neither will you disclose the vote or opinion of any particular member of the court-martial, unless required to give evidence thereof as a witness by a court of justice in due course of law. So help you God."

HISTORY: [Derived from former Section 25-1-2910 (1950 (46) 1881; 1952 Code Section 44-189; 1962 Code Section 44-191; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3125. Oath of trial counsel and reporter.

When the oath or affirmation has been administered to the members of a general or special court-martial the president of the court shall administer to the trial counsel an oath in the following form: "Do you, A.B., swear (or affirm) that you will not divulge the findings or sentence of the court to any but the proper authority until they shall be duly disclosed by the same. So help you God." Every reporter of the proceedings of a court-martial shall, before entering upon his duties, make oath or affirmation in the following form: "Do you swear (or affirm) that you will faithfully perform the duties of reporter to this court. So help you God."

HISTORY: [Derived from former Section 25-1-2920 (1950 (46) 1881; 1952 Code Section 44-190; 1962 Code Section 44-192; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3130. Oath of Witnesses.

All persons who give evidence before a court-martial must be examined on oath or affirmation administered by the trial counsel in the following form: "Do you swear (or affirm) that the evidence you shall give in the case now in hearing shall be the truth, the whole truth, and nothing but the truth. So help you God." In case of affirmation the closing sentence of adjuration may be omitted.

HISTORY: [Derived from former Section 25-1-2930 (1950 (46) 1881; 1952 Code Section 44-206; 1962 Code Section 44-193; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3135. Trial by court-martial does not bar trial in State courts.

Trial by court-martial of an accused does not act as a bar to indictment, trial, and punishment by the courts of general sessions for violation of any of the criminal laws of the State of South Carolina which the accused may have committed.

HISTORY: [Derived from former Section 25-1-3010 (1950 (46) 1881; 1952 Code Section 44-196; 1962 Code Section 44-198; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3140. Writ when fine has not been paid.

When a fine has been assessed by a court-martial against a member of the National Guard of South Carolina and the proceedings of the court have been passed upon by the reviewing authority, and such fine is unpaid, the president, in the case of a general or special court-martial, or the summary court officer, in the case of a summary court-martial, shall issue a writ in substantially the following form.

STATE OF SOUTH CAROLINA

COUNTY OF __________

To any sheriff or constable in the State, Greetings:

Whereas, __________ of __________ in the county of __________, a member of the National Guard of South Carolina, was on the ___ day of __________, A. D., 19___, tried and found guilty of __________ in violation of __________ and was by court-martial sentenced to pay a fine of $__________ or serve ___ days in jail.

Whereas, such fine has not been paid.

Now, Therefore, by authority of the State of South Carolina, you are hereby commanded to take the body of the said __________ and commit it to the keeper of the jail in the county of __________ within such jail, who is hereby commanded to receive the body of said __________ and keep him safely until he pays the sum above mentioned, or serves ___ days provided said fine due shall be reduced proportionately with the number of days served.

Fail not but service and return make within thirty days from this date.

Dated at __________ in the county of __________ this ___ day of __________, 19___.

Name__________ Rank______ Organization__________

President of __________ Court National Guard of South Carolina

HISTORY: [Derived from former Section 25-1-3060 (1950 (46) 1881; 1952 Code Section 44-215; 1962 Code Section 44-207; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.

Editor's Note

This form is reprinted to correct printing errors in the main volume.



Section 25-1-3145. Writ of sentence of confinement.

When a sentence of confinement has been imposed by a court-martial against a member of the National Guard of South Carolina and the sentence of the court has been passed upon by the reviewing authority, the president, in case of a general or special court-martial, or the summary court officer, in the case of a summary court-martial, shall issue a writ in substantially the following form:

STATE OF SOUTH CAROLINA

COUNTY OF __________

To any sheriff in the State, Greetings:

Whereas, __________ of __________ in the county of __________, a member of the National Guard of South Carolina, was on the ___ day of __________, A.D., 19___, tried and found guilty of __________ in violation of __________ and was by court-martial sentenced to __________.

Now, Therefore, by authority of the State of South Carolina, you are hereby commanded to take the body of said __________ and commit it to the keeper of the jail in the county of __________ within such jail, who is hereby commanded to receive the body of said __________, and keep him safely until he serves said sentence.

Fail not but service and return make within thirty days from this date.

Dated at __________ in the county of __________ this ___ day of __________, 19_ .

US __________

Name __________ Rank __________ Organization __________

President of __________ Court National Guard of South Carolina

HISTORY: [Derived from former Section 25-1-3070 (1962 Code Section 44-208; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3150. Costs and expenses of courts-martial and courts of inquiry.

All costs and expenses involved in the proceedings of courts-martial and courts of inquiry must be paid by the adjutant general out of the appropriate military funds of this State.

HISTORY: [Derived from former Section 25-1-3110 (1962 Code Section 44-212; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



Section 25-1-3155. Delegation of authority.

The Governor or adjutant general may delegate any authority vested in him under this code and may provide for the subdelegation of the authority, except the power given the Governor by Section 25-1-2580.

HISTORY: 1984 Act No. 378, Section 90.



Section 25-1-3160. Construction of Code of Military Justice.

The Code of Military Justice must be so construed as to effectuate its general purpose to make it uniform so far as practical with the Uniform Code of Military Justice, Chapter 47, Title 10, United States Code, and the Manual for Courts-Martial. Moreover, the Adjutant General may establish procedures to conform state military judicial proceedings with those used in circuit courts of this State. The systems and procedures established in the Uniform Code of Military Justice for the governing of military forces, so far as applicable and not in conflict with a statute or regulation prescribed in this code, is considered in full force and regarded as a part of this chapter.

HISTORY: 1984 Act No. 378, Section 90; 2011 Act No. 46, Section 25, eff June 7, 2011.

Effect of Amendment

The 2011 amendment inserted the second sentence and made other nonsubstantive changes.






CHAPTER 3 - SOUTH CAROLINA STATE GUARD

Section 25-3-10. Establishment of South Carolina State Guard.

A South Carolina State Guard is hereby established. Such force shall be additional to and distinct from the National Guard and shall be known as the South Carolina State Guard. The Adjutant General shall organize and maintain within the State, under such regulations as the Secretary of the Army may prescribe for discipline and training, the South Carolina State Guard with such table of organization and equipment as the Adjutant General may deem necessary.

HISTORY: 1962 Code Section 44-251; 1952 Code Section 44-251; 1950 (46) 1881; 1981 Act No. 145, Section 1; 1982 Act No. 466, Part II, Section 30.



Section 25-3-20. Governor may call State Guard into duty.

Whenever any part of the National Guard of this State is ordered into Federal service so as to cause the State to be, in the opinion of the Governor, without proper defense, the Governor may call the South Carolina State Guard into state duty.

HISTORY: 1962 Code Section 44-252; 1952 Code Section 44-252; 1950 (46) 1881; 1981 Act No. 145 Section 2.



Section 25-3-30. Composition.

Such force shall be composed of officers, commissioned or assigned, and enlisted persons as shall volunteer for service therein.

HISTORY: 1962 Code Section 44-253; 1952 Code Section 44-253; 1950 (46) 1881; 1982 Act No. 467, Section 1.



Section 25-3-40. Qualifications for commission or enlistment.

In order to be commissioned or enlisted in such force, a person must meet the following qualifications:

(a) be a citizen of the United States or a person who has declared an intention to become a citizen of the United States;

(b) have not been dishonorably discharged from any military or naval organization of this State, another state, or the United States;

(c) be at least seventeen years old.

In carrying out the provisions of this chapter, preference shall be accorded veterans of former wars so far as may be consistent with the public interest and both males and females may serve in such force as officers and as enlisted persons.

HISTORY: 1962 Code Section 44-254; 1952 Code Section 44-254; 1950 (46) 1881; 1982 Act No. 467, Section 2; 1995 Act No. 59, Section 1.



Section 25-3-50. Civil organization, society or club enlisted as unit.

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league or other combination of persons or civil group shall be enlisted in such force as an organization or unit.

HISTORY: 1962 Code Section 44-255; 1952 Code Section 44-255; 1950 (46) 1881.



Section 25-3-60. Officers' oath.

The oath to be taken by officers commissioned in such force shall be substantially in the form prescribed for officers of the National Guard, substituting the words "South Carolina State Guard" where necessary.

HISTORY: 1962 Code Section 44-256; 1952 Code Section 44-256; 1950 (46) 1881.



Section 25-3-70. Term of enlistment; oath.

No person shall be enlisted for more than three years, but such enlistment may be extended or renewed for additional periods of up to three years upon the consent of the State Guard and the enlisted person. The oath to be taken upon enlistment in such force shall be substantially in the form prescribed for enlisted persons of the National Guard substituting the words "South Carolina State Guard" where necessary.

HISTORY: 1962 Code Section 44-257; 1952 Code Section 44-257; 1950 (46) 1881; 1982 Act No. 320, Section 1.



Section 25-3-80. Regulations governing enlistment, organization and administration.

The Governor may prescribe rules and regulations consistent with the provisions of this chapter governing the enlistment, organization, administration, equipment, maintenance, training and discipline of such force. But such rules and regulations in so far as he deems practicable and desirable shall conform to the existing law governing and pertaining to the National Guard and the rules and regulations promulgated thereunder.

HISTORY: 1962 Code Section 44-258; 1952 Code Section 44-258; 1950 (46) 1881.



Section 25-3-90. Duties of Adjutant and Inspector General.

The duties of the Adjutant and Inspector General in connection with the South Carolina State Guard shall be the same as those prescribed for him by Section 25-1-350 with respect to the National Guard.

HISTORY: 1962 Code Section 44-259; 1952 Code Section 44-259; 1950 (46) 1881.



Section 25-3-100. Uniforms.

The South Carolina State Guard may be uniformed as the Governor may prescribe.

HISTORY: 1962 Code Section 44-260; 1952 Code Section 44-260; 1950 (46) 1881.



Section 25-3-110. Equipment and property for use of force.

For the use of such force the Governor may requisition from the Secretary of the Army such arms and equipment as may be in possession of, and can be spared by, the Department of the Army and may make available to such force the facilities of State armories and their equipment and such other State premises and property as may be available.

HISTORY: 1962 Code Section 44-261; 1952 Code Section 44-261; 1950 (46) 1881.



Section 25-3-120. Exemption from arrest.

No officer or enlisted man of such force shall be arrested on any warrant, except for treason or felony, while going to, remaining at or returning from a place where he is ordered to attend for military duty.

HISTORY: 1962 Code Section 44-262; 1952 Code Section 44-262; 1950 (46) 1881.



Section 25-3-130. Circumstances warranting call into service; law enforcement powers vested in officers.

The Governor may, in case of insurrection, invasion, tumult, riot, breach of the peace or imminent danger thereof or to enforce the laws of this State order into service any part of the South Carolina State Guard that he may deem necessary. When the South Carolina State Guard is on active service, the commanding officer and his subordinates shall be, and they are hereby, invested with all the authority of, sheriffs and deputy sheriffs in enforcing the laws of this State.

HISTORY: 1962 Code Section 44-263; 1952 Code Section 44-263; 1950 (46) 1881.



Section 25-3-140. Pay of members on active duty.

When members of the South Carolina State Guard are ordered to active duty by the Governor or by his authority, they shall receive the pay as specified for officers and enlisted men of the National Guard when called out for such service.

HISTORY: 1962 Code Section 44-264; 1952 Code Section 44-264; 1950 (46) 1881.



Section 25-3-150. Service out of State.

The South Carolina State Guard shall not be required to serve outside the boundaries of this State except as herein otherwise expressly provided.

HISTORY: 1962 Code Section 44-265; 1952 Code Section 44-265; 1950 (46) 1881.



Section 25-3-160. Service on request of Governor of another state.

Notwithstanding the provisions of Section 25-3-150, upon the request of the Governor of another state, the Governor of this State may, in his discretion, order any portion of or all of such force to assist the military or police force of such other state who are actually engaged in defending such state. Such force may be recalled by the Governor at his discretion. Any service so rendered to any other state shall not be at the expense of this State.

HISTORY: 1962 Code Section 44-265; 1952 Code Section 44-266; 1950 (46) 1881.



Section 25-3-170. Pursuit of fugitives.

Any organization, unit or detachment of such force, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrections, saboteurs, enemies or enemy forces beyond the borders of this State into another state until such persons are apprehended or captured by such organization, unit or detachment or until the military or police force of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons. But such pursuit is not authorized unless such other state shall have given the authority by law for such pursuit by such force of this State. Any such persons who shall be apprehended or captured in such other state by an organization, unit or detachment of the force of this State shall without unnecessary delay be surrendered to the military or police force of the state in which they are taken or to the United States. The surrender of insurrectionists or saboteurs to the military or police force of such other state shall not constitute a waiver by this State of its rights to extradite or prosecute such insurrectionists or saboteurs for any crime committed in this State.

HISTORY: 1962 Code Section 44-267; 1952 Code Section 44-267; 1950 (46) 1881.



Section 25-3-180. Pursuit of fugitives into this State by out-of-State forces.

Any military force, organization, unit or detachment thereof of any other state who are fresh in pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this State until the military or police force of this State or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such insurrectionists, saboteurs, enemies or enemy forces and may arrest or capture such persons within this State while in fresh pursuit. Any such person who shall be captured or arrested by the military of such other state while in this State shall without unnecessary delay be surrendered to the military or police force of this State or to the United States, to be dealt with according to law. This section shall not be construed to make unlawful any arrests in this State which would otherwise be lawful and nothing contained in this section shall be deemed to repeal any of the provisions of the Uniform Act on the Fresh Pursuit of Criminals.

HISTORY: 1962 Code Section 44-268; 1952 Code Section 44-268; 1950 (46) 1881.



Section 25-3-190. Force not subject to service of United States.

Nothing in this chapter shall be construed as authorizing such force, or any part thereof, to be called, ordered or in any manner drafted, as such, into the military service of the United States, but no person shall by reason of his enlistment or commission in any such force be exempted from military service under any law of the United States.

HISTORY: 1962 Code Section 44-269; 1952 Code Section 44-269; 1950 (46) 1881.



Section 25-3-200. Courts-martial.

Whenever such force, or any part thereof, shall be ordered out for active service the provisions of law governing the National Guard of this State relating to courts-martial, their jurisdiction and the limits of punishment and the rules and regulations prescribed thereunder shall be in full force and effect.

HISTORY: 1962 Code Section 44-270; 1952 Code Section 44-270; 1950 (46) 1881.



Section 25-3-210. Resignation of officers or discharge of enlisted men.

The Governor may accept the resignation of any officer or grant a discharge to any enlisted man at any time in his discretion.

HISTORY: 1962 Code Section 44-271; 1952 Code Section 44-271; 1950 (46) 1881.






CHAPTER 7 - TREASON; SABOTAGE

Section 25-7-10. "Foreign government" defined.

The words "foreign government" as used in this chapter shall be deemed to include any government, faction or body of insurgents within a country with which the United States is at peace, whether such government, faction or body of insurgents has or has not been recognized by the United States as a government.

HISTORY: 1962 Code Section 44-351; 1952 Code Section 44-351; 1942 Code Section 1100-7; 1940 (41) 1935.



Section 25-7-20. Obtaining or giving information respecting national or state defense.

(A) It is unlawful for a person, for the purpose of obtaining information respecting the national or state defense with intent or reason to believe that the information to be obtained is to be used to the injury of the United States or this State or to the advantage of a foreign nation to:

(1) go upon, enter, fly over, or otherwise obtain information concerning any:

(a) vessel, aircraft, work of defense, navy yard, naval base, submarine base, coaling station, fort, battery, torpedo station, dockyard, canal, railroad, arsenal, camp, factory, mine, telephone, telegraph, wireless or signal station, building, office, or other place connected with the national or state defense owned or constructed or in progress of construction by the United States or any of its officers or agents within this State or by this State or any of its subdivisions or agencies; or

(b) place in this State in which any vessel, aircraft, arms, munitions, or other materials or instruments for use in time of war are being made, prepared, repaired, or stored under any contract or agreement with the United States or with a firm on behalf of the United States;

(2) copy, take, make, or obtain or attempt, induce, or aid another to copy, take, make, or obtain any sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, document, writing, or note of anything connected with the national or state defense;

(3) receive or obtain from a person or from any source whatsoever any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, or note of anything connected with the national or state defense knowing or having reason to believe, at the time he receives, obtains, agrees, attempts, induces, or aids another to receive or obtain it that it has been or will be obtained, taken, made, or disposed of by a person contrary to the provisions of this chapter.

(B) It is unlawful for a person to:

(1) have possession of, access to, control over, or be entrusted with, any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, or note relating to the national or state defense and wilfully communicate, transmit, or attempt to communicate or transmit the same to a person not entitled to receive it or wilfully retains the same and fails to deliver it on demand to the officer or employee of the United States or this State, entitled to receive it;

(2) be entrusted with or have lawful possession or control of any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, note, or information relating to the national defense or state defense through gross negligence permits the same to be removed from its proper place of custody or delivered to anyone in violation of his trust or to be lost, stolen, obstructed, or destroyed.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 44-352; 1952 Code Section 44-352; 1942 Code Section 1100-1; 1940 (41) 1935; 1993 Act No. 184, Section 202.



Section 25-7-30. Giving information respecting national or state defense to foreign contacts.

Whoever, with intent or reason to believe that it is to be used to the injury of the United States or this State or to the advantage of a foreign nation, communicates, delivers or transmits or attempts or aids or induces another to communicate, deliver or transmit (a) to any foreign government, (b) or to any faction, party or military or naval force within a foreign country, whether recognized or unrecognized by the United States or (c) to any representative, officer, agent, employer, subject or citizen thereof, either directly or indirectly, any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, model, note, instrument, appliance, map or information relating to the national or state defense shall be punished by imprisonment for not more than twenty years and when such violation hereof shall occur in time of war by death or by imprisonment for not more than thirty years.

HISTORY: 1962 Code Section 44-353; 1952 Code Section 44-353; 1942 Code Section 1100-2; 1940 (41) 1935.



Section 25-7-40. Gathering information for an enemy.

Whoever in time of war, with intent that the same shall be communicated to the enemy, shall collect, record, publish or communicate or attempt to elicit any information with respect to (a) the movement, numbers, description, condition or disposition of any of the armed forces, ships, aircraft or war materials of the United States or this State, (b) the plans or conduct or supposed plans or conduct of any naval or military operations or (c) any works or measures undertaken for, connected with or intended for the fortification or defense of any place or any other information relating to the public defense which might be useful to the enemy shall be punished by death or by imprisonment for not more than thirty years.

HISTORY: 1962 Code Section 44-354; 1952 Code Section 44-354; 1942 Code Section 1100-2; 1940 (41) 1935.



Section 25-7-50. False reports; insubordination; obstruction of recruiting.

(A) When the United States is at war, it is unlawful for a person to wilfully:

(1) make or convey false reports or false statements with intent to interfere with the operation or success of the military or naval forces of the United States or to promote the success of its enemies;

(2) cause or attempt to cause insubordination, disloyalty, mutiny, or refusal of duty in the military or naval forces of the United States; or

(3) obstruct the recruiting or enlistment service of the United States, to the injury of the service of the United States.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 44-355; 1952 Code Section 44-355; 1942 Code Section 1100-3; 1940 (41) 1935; 1993 Act No. 184, Section 203.



Section 25-7-60. Conspiracy.

If two or more persons conspire to violate the provisions of Sections 25-7-30, 25-7-40 or 25-7-50 and one or more of such persons does any act to effect the object of the conspiracy each of the parties to such conspiracy shall be punished as in said sections provided in case of the doing of the act the accomplishment of which is the object of such conspiracy. Except as above provided conspiracies to commit offenses under any of the provisions of this chapter other than Section 25-7-70 shall be punished by a fine of not more than ten thousand dollars or imprisonment for not more than two years, or both.

HISTORY: 1962 Code Section 44-356; 1952 Code Section 44-356; 1942 Code Section 1100-4; 1940 (41) 1935.



Section 25-7-70. Sabotage.

Any employee, employer or other person who, wilfully and with a malicious intent to hinder the preparation of the United States for defense or war, physically injures or destroys any factory, industrial establishment or public utility engaged in the production of goods, articles or equipment for military use, any machinery contained in any such factory or industrial establishment or any goods, articles or equipment produced or in the process of being produced in such factory or industrial establishment for military use but not delivered shall be guilty of sabotage. The crime of sabotage as defined in this section shall be a felony and any person convicted thereof shall be punished by imprisonment in the State's Prison for not more than ten years or a fine of not more than ten thousand dollars or both, in the discretion of the court.

HISTORY: 1962 Code Section 44-357; 1952 Code Section 44-357; 1942 Code Section 1100-11; 1941 (42) 200.



Section 25-7-80. Concealing or harboring violator of chapter.

Whoever harbors or conceals any person whom he knows or has reasonable grounds to believe or suspect has committed or is about to commit an offense under any of the provisions of this chapter other than Section 25-7-70 shall be punished by a fine of not more than ten thousand dollars or by imprisonment for not more than two years, or both.

HISTORY: 1962 Code Section 44-360; 1952 Code Section 44-360; 1942 Code Section 1100-5; 1940 (41) 1935.



Section 25-7-90. Reports to Governor; arrests.

The Governor shall call upon all sheriffs, bonded peace officers, constables, detectives and officers and members of the National Guard especially to report to him any and all violations or suspected violations of the provisions of this chapter other than Section 25-7-70, and any of such sheriffs, bonded peace officers, constables, detectives and officers or members of the National Guard of this State shall arrest with or without warrant any person who may violate any of said provisions or may be found in such circumstances as reasonably to indicate that he has violated any such provision.

HISTORY: 1962 Code Section 44-361; 1952 Code Section 44-361; 1942 Code Section 1100-8; 1940 (41) 1935.



Section 25-7-100. Arrests without warrant.

If any person is arrested under Section 25-7-90 without a warrant, a warrant shall be obtained by the arresting officer, from a proper officer, within forty-eight hours after such arrest and commitment.

HISTORY: 1962 Code Section 44-362; 1952 Code Section 44-362; 1942 Code Section 1100-8; 1940 (41) 1935.






CHAPTER 9 - EMERGENCY MEASURES

Section 25-9-10. Authority to enter into compact.

The State of South Carolina by and through the Governor of the State may enter into a compact with any state of the Union for mutual helpfulness in meeting any civil defense emergency or disaster which may arise in this State or in a state with which South Carolina may enter into a compact.

HISTORY: 1962 Code Section 44-401; 1952 (47) 1721.



Section 25-9-20. Terms of compact.

The compact authorized by the provision of this article shall be in form as hereinbelow set out, with such modifications and restrictions as the Governor may deem necessary for the proper protection of the best interests of the State of South Carolina, to wit:

Interstate Civil Defense Disaster Compact Between the States of __________ and South Carolina

The contracting States solemnly agree:

ARTICLE I.

ARTICLE II.

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services.

(b) Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces and other tests and exercises.

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith.

(d) The effective screening or extinguishing of all lights and lighting devices and appliances.

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services.

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state.

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks.

(h) The safety of public meetings or gatherings.

(i) Mobile support units.

ARTICLE III.

ARTICLE IV.

ARTICLE V.

ARTICLE VI.

ARTICLE VII.

ARTICLE VIII.

ARTICLE IX.

ARTICLE X.

ARTICLE XI.

ARTICLE XII.

ARTICLE XIII.

ARTICLE XIV.

For the State of For the State of South Carolina Date ................., 1952 Date ................., 1952 Attest: Attest: Secretary of State Secretary of State

HISTORY: 1962 Code Section 44-402; 1952 (47) 1721.

ARTICLE 3



Section 25-9-110. Issuance and sale of obligations of the United States.

Notwithstanding the provisions of any other laws, all persons may, during the continuance of any emergency proclaimed by the President of the United States or of a state of war between the United States and a foreign nation and for such time thereafter as may be expedient or necessary and upon designation by and qualification with the Secretary of the Treasury of the United States or under his authority, act as issuing agents for the sale and issue of obligations of the United States.

HISTORY: 1962 Code Section 44-474; 1952 Code Section 44-474; 1942 (42) 1625.



Section 25-9-120. Immunity of persons owning property used for civil defense.

No person owning or controlling property who voluntarily and without compensation permits such property to be used as a public shelter for civil defense purposes shall be civilly liable for the injury or death of any person who may be injured or killed on such premises, or for the loss of or damage to the property of any person on such premises, during any time such premises are actually being used as a public shelter.

HISTORY: 1962 Code Section 44-475; 1961 (52) 255.

ARTICLE 5



Section 25-9-410. Short title.

This article may be cited as the "Emergency Management Assistance Compact".

HISTORY: 1996 Act No. 438, Section 1; 2008 Act No. 296, Section 1, eff June 11, 2008.

Effect of Amendment

The 2008 amendment substituted "Emergency Management Assistance Compact" for "Southern Regional Emergency Management Compact".



Section 25-9-420. Emergency Management Assistance Compact.

The Emergency Management Assistance Compact is enacted and entered into with all other states which adopt the compact in a form substantially as follows:

ARTICLE I

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disasters, technological hazards, man-made disasters, civil emergency aspects of resources shortages, community disorders, insurgencies, or enemy attacks.

This compact also shall provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disasters, technological hazards, man-made disasters, emergency aspects of resource shortages, civil disorders, insurgencies, or enemy attacks.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials, and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include wilful misconduct, gross negligence, or recklessness.

ARTICLE VII

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may lend such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X

Plans for the orderly evacuation and interstate reception of portions of the civilian population, as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI

A. This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII

This act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and the applicability thereto to other persons and circumstances shall not be affected thereby.

ARTICLE XIII

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

HISTORY: 1996 Act No. 438, Section 1; 2008 Act No. 296, Section 1, eff June 11, 2008.

Effect of Amendment

The 2008 amendment, in the first sentence, substituted "Emergency Management Assistance Compact" for "Southern Regional Emergency Management Compact".

ARTICLE 6



Section 25-9-500. Short title.

This act may be cited as the "South Carolina Emergency Management Law Enforcement Act".

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-510. Purpose of article.

The purpose of this article is to provide procedures for the use of out-of-state officers who are deployed to the State of South Carolina in accordance with the provisions of the Emergency Management Assistance Compact, which is codified in Section 25-9-420. The use of out-of-state law enforcement personnel pursuant to the Emergency Management Assistance Compact is designed solely for situations when South Carolina's law enforcement resources have been exhausted or will be exhausted subsequent to a declaration of a state of emergency or disaster by the Governor of the State of South Carolina.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-520. Definitions.

As used in this article:

(1) "Special law enforcement officer" means a law enforcement officer of a member state to the Emergency Management Assistance Compact who meets the qualifications set forth in this chapter and is deployed to the State of South Carolina upon a request for assistance pursuant to Article III(B) of the Emergency Management Assistance Compact.

(2) "Home agency" means the agency or law enforcement entity where the special law enforcement officer is currently employed.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-530. Qualifications to serve as special law enforcement officer.

To serve as a special law enforcement officer pursuant to this article, a person must have:

(1) reached twenty-one years of age;

(2) graduated from an accredited law enforcement academy or received other law enforcement training to the satisfaction of the Chief of the South Carolina Law Enforcement Division, or his designee; and

(3) served a minimum of two years as a full-time law enforcement officer.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-540. Oath of office; record.

Prior to performing law enforcement activities in the State of South Carolina, a special law enforcement officer must take and subscribe to the oath of office set forth in Section 5, Article VI of the South Carolina Constitution in the presence of either the Chief of the South Carolina Law Enforcement Division, or his designee. The Chief of the South Carolina Law Enforcement Division, or his designee, shall maintain a written record of all special law enforcement officers who take and subscribe to the oath of office required pursuant to this article.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-550. Authority of special law enforcement officer.

A special law enforcement officer appointed pursuant to this article is authorized to:

(1) preserve the peace and protect the people of this State;

(2) detain and arrest individuals without a warrant for criminal offenses occurring within the officer's presence or view and necessary to maintain and establish public peace, health, or safety in the State;

(3) exercise the same powers, duties, rights, privileges, and immunities that are afforded law enforcement officers of this State;

(4) possess and carry firearms and other weapons as authorized while on duty; and

(5) exercise statewide jurisdiction.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-560. Operational control of special law enforcement officer; conflicting rules and regulations.

A special law enforcement officer appointed pursuant to this article shall serve at all times at the pleasure of and under the operational control of the Chief of the South Carolina Law Enforcement Division, or his designee, and is subject to the rules and regulations established by the Chief of the South Carolina Law Enforcement Division, or his designee. In the event of a conflict between the rules and regulations established for a special law enforcement officer and the officer's home agency rules and regulations, the special law enforcement officer immediately shall notify the Chief of the South Carolina Law Enforcement Division, or his designee, and attempt to resolve the conflict.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-570. Termination of powers and duties granted to special law enforcement officer; penalty.

(A) The powers and duties granted to a special law enforcement officer pursuant to this article shall terminate immediately upon:

(1) the cancellation of the state of emergency or disaster declaration; or

(2) notice from either the Chief of the South Carolina Law Enforcement Division, or his designee, that a special law enforcement officer's powers and duties in this State have been terminated.

(B) A person who knowingly exercises or knowingly attempts to exercise the powers of a special law enforcement officer after his powers and duties have been terminated pursuant to subsection (A) is guilty of a misdemeanor pursuant to Section 16-17-720.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-580. Immunity.

Nothing in this article is intended to waive existing or future immunity. Neither the State of South Carolina, nor any of its political subdivisions, agencies, or employees are liable or accountable in any way for the appointment of a special law enforcement officer or for any act or omission on the part of a special law enforcement officer.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-590. Compensation for special law enforcement officers.

Compensation for special law enforcement officers must be made in accordance with the Emergency Management Assistance Compact.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.



Section 25-9-600. Employee status of special law enforcement officer; office holding; certification; bond.

(A) A special law enforcement officer serving pursuant to this article remains the employee of his home agency and does not become an employee of the State of South Carolina, or an agency or political subdivision of this State.

(B) Special law enforcement officers do not hold office in South Carolina.

(C) Notwithstanding another provision of law, a special law enforcement officer is not subject to certification requirements for law enforcement personnel set forth in South Carolina law, and a special law enforcement officer is not required to post a bond.

HISTORY: 2015 Act No. 35 (H.3168), Section 1, eff June 1, 2015.






CHAPTER 11 - DIVISION OF VETERANS' AFFAIRS

Section 25-11-10. Division of Veterans' Affairs created; supervising panel.

A Division of Veterans' Affairs is hereby created in the Department of Administration for the purpose of assisting ex-servicemen in securing the benefits to which they are entitled under the provisions of federal legislation and under the terms of insurance policies issued by the federal government for their benefit. This division shall be under the direct supervision of a panel consisting of the Governor as chairman, the Attorney General for the purpose of giving legal advice, and the Adjutant and Inspector General.

HISTORY: 1962 Code Section 44-601; 1952 Code Section 44-601; 1942 Code Section 2967; 1932 Code Section 2967; 1927 (35) 158; 1966 (54) 2063; 1993 Act No. 181, Section 486; 2014 Act No. 121 (S.22), Pt V, Section 7.BB.1, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.BB.1, substituted "is hereby created in the Department of Administration" for "in the Office of the Governor is hereby created".



Section 25-11-20. Director of Division of Veterans' Affairs.

For the purpose of carrying on this work the Governor shall appoint a Director of the Division of Veterans' Affairs, who is charged with the duty of assisting all ex-servicemen, regardless of the wars in which their service may have been rendered, in filing, presenting, and prosecuting to final determination all claims which they have for money compensation, hospitalization, training, and insurance benefits under the terms of federal legislation. The Director of the Division of Veterans' Affairs must be a person versed in federal legislation relating to these matters and the rules, regulations, and practice of the Veterans Administration as created by Congress and must be appointed by the Governor. Before the appointment, the Governor shall receive a recommendation from (1) the executive committee of the American Legion, Department of South Carolina, (2) the Veterans of Foreign Wars of the United States, Department of South Carolina, and (3) the Disabled American Veterans. The Governor is not required to appoint the person recommended and he is subject to removal by the Governor pursuant to the provisions of Section 1-3-240(B).

HISTORY: 1962 Code Section 44-602; 1952 Code Section 44-602; 1942 Code Section 2967; 1932 Code Section 2967; 1927 (35) 158; 1971 (57) 73; 1992 Act No. 504, Section 1; 1993 Act No. 181, Section 486.



Section 25-11-30. Location of office.

The office of the division herein provided for shall be located in Columbia in space provided by the Department of Administration.

HISTORY: 1962 Code Section 44-603; 1952 Code Section 44-603; 1942 Code Section 2969; 1932 Code Section 2969; 1927 (35) 158; 1945 (44) 90; 1966 (54) 2063; 1993 Act No. 181, Section 486.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 25-11-40. County veterans affairs officers; appointment and removal; training and accreditation.

(A) For the purpose of this section, "veteran" means a person who served on active duty for a period of more than one hundred eighty days and was discharged or released from such active duty with an honorable discharge or, if one hundred eighty days or less, was discharged or released from service active duty because of service-connected disability.

(B) Subject to the recommendation of a majority of the Senators representing the county and a majority of the House members representing the county, the Director of the Division of Veterans Affairs shall appoint a county veterans affairs officer for each county in the State, whose term of office shall begin July first of each odd-numbered year and shall continue for a term of two years and until a successor shall be appointed. A county veterans affairs officer must be a qualified veteran who served on active duty for a period of more than one hundred eighty days and was discharged or released from such active duty with an honorable discharge or, if one hundred eighty days or less, was discharged or released from such active duty because of a service-connected disability; otherwise, a county veterans affairs officer may be a qualified nonveteran, if any veteran being considered for the post is not as qualified as a nonveteran being considered for the post. Qualifications shall be determined by the county legislative delegation upon a majority vote of the Senators representing the county and a majority of the House members representing the county. A county veterans affairs officer is subject to removal for cause at any time by a majority of the Senators representing the county and a majority of the House members representing the county.

(C) All county veterans affairs officers must successfully complete a comprehensive course of training and be issued accreditation within one year following initial appointment, either through the Division of Veterans Affairs or through an accredited national veterans service organization. A training council from the South Carolina Association of County Veterans Affairs Officers, in conjunction with the Division of Veterans Affairs or through an accredited national veterans service organization, shall develop the training criteria. Training and accreditation must be provided by the Division of Veterans Affairs or through an accredited national veterans service organization. A county veterans affairs officer who does not complete the required training and receives accreditation within the first year following appointment is ineligible for reappointment by the county legislative delegation. Additionally, in order to maintain accreditation, refresher training is required yearly.

(D)(1) In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

(2) In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

(3) In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 44-604; 1952 Code Section 44-604; 1942 Code Section 2968; 1932 Code Section 2968; 1927 (35) 158; 1945 (44) 90; 1967 (55) 585; 1971 (57) 73; 1993 Act No. 181, Section 486; 2000 Act No. 228, Section 1.

Editor's Note

By a Ordinance No. 96-5-15, dated October 2, 1996, the Berkeley County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 159 of 1995 which were formerly made by the Berkeley County Legislative Delegation pursuant to the authority of this section.

By Resolution 96-07, dated July 15, 1996, the Dorchester County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 512 of 1996 which were formerly made by the Dorchester County Legislative Delegation pursuant to the authority of this section.

By a resolution dated August 13, 1996, the Georgetown County Council has notified the Code Commissioner that it accepts the responsibility and authority for making the appointments provided in Act 515 of 1996 which were formerly made by the Georgetown County Legislative Delegation pursuant to the authority of this section.



Section 25-11-45. Funding of county veterans affairs offices.

Notwithstanding Section 1-30-110(4), a County Veterans Affairs Office must be funded with monies appropriated by the General Assembly for that purpose and payable directly to the County Treasurer's Office by the State Treasurer.

HISTORY: 2004 Act No. 297, Section 1.

Editor's Note

Section 1-30-110 is repealed by 2014 Act No. 121, Section G.7.1, effective July 1, 2015.



Section 25-11-50. Relations of Director of Division of Veterans' Affairs and county veterans affairs officers.

The Director of the Division of Veterans' Affairs shall establish uniform methods and procedure for the performance of service work among the several county officers, maintain contact and close cooperation with such officers, and provide assistance, advice and instructions with respect to changes in law and regulations and administrative procedure in relation to the application of such laws and he may require from time to time reports from such county veterans affairs officers, reflecting the character and progress of their official duties.

HISTORY: 1962 Code Section 44-605; 1952 Code Section 44-605; 1942 Code Section 2969; 1932 Code Section 2969; 1927 (35) 158; 1945 (44) 90; 1971 (57) 73; 1993 Act No. 181, Section 486.



Section 25-11-60. Semiannual reports.

The county veterans affairs officers shall render semiannually a complete report of their acts and doings to the county legislative delegation of their respective counties upon uniform forms to be furnished by the Director of the Division of Veterans' Affairs.

HISTORY: 1962 Code Section 44-606; 1952 Code Section 44-606; 1942 Code Section 2969; 1932 Code Section 2969; 1827 (35) 158; 1945 (44) 90; 1971 (57) 73; 1993 Act No. 181, Section 486.



Section 25-11-70. Duties in connection with Agent Orange Information and Assistance Program; suit for release of information.

The Division of Veterans' Affairs shall assist the South Carolina Agent Orange Advisory Council and the Agent Orange Information and Assistance Program at the Division of Health and Environmental Control in carrying out the purposes of Chapter 40 of Title 44. The Division of Veterans' Affairs shall:

(1) refer veterans to appropriate state and federal agencies or other available resources for treatment of adverse health conditions which may have resulted from possible exposure to chemical agents, including Agent Orange;

(2) assist veterans in filing compensation claims for disabilities that may have resulted from possible exposure to chemical agents, including Agent Orange;

(3) communicate the concerns of veterans related to exposure to chemical agents, including Agent Orange, to appropriate state and federal officials.

The division may request that the Attorney General represent a class of individuals composed of veterans who may have suffered adverse health conditions as a result of possible exposure to chemical agents, including Agent Orange, in a suit for release of information relating to the exposure to these chemicals during military service and for release of individual medical records.

HISTORY: 1986 Act No. 521, Section 2; 1993 Act No. 181, Section 486.



Section 25-11-75. Appointment of additional claims representative.

The Director of the Division of Veterans Affairs shall appoint an additional claims representative within the Division of Veterans Affairs, who, in addition to being charged with the duty of assisting all ex-servicemen, regardless of the wars in which their service may have been rendered, in filing, presenting, and prosecuting to final determination all claims which they have for money compensation, hospitalization, training, and insurance benefits under the terms of federal legislation, shall also specialize in the specific needs and diseases associated with veterans of the Vietnam era. The person appointed as a claims representative under this section must be versed in federal legislation relating to these matters and the rules, regulations, and practice of the Veterans Administration as created by Congress.

Subject to the direction of the director, and in addition to other duties prescribed in this section, the claims representative appointed pursuant to this section may represent the Division of Veterans Affairs on the South Carolina Agent Orange Advisory Council and on the Hepatitis C Coalition established by the South Carolina Department of Health and Environmental Control, assist the Division of Veterans Affairs in carrying out its duties in connection with the Agent Orange Information and Assistance program, represent the director in connection with functions relating to Vietnam veterans, and perform other duties as may be assigned by the director.

The position created by this section is a classified position subject to Article 3, Chapter 11, Title 8 of the 1976 Code. In the general appropriations act for fiscal year 2001-2002 and thereafter, the General Assembly shall add the position in the budget for the Division of Veterans Affairs and provide for its funding.

HISTORY: 2002 Act No. 294, Section 1.



Section 25-11-80. State veterans' cemeteries.

(A) In this section:

(1) "state veterans' cemetery" means a cemetery that the Division of Veterans Affairs establishes under this section; and

(2) "immediate family" means those family members who are eligible for burial in a Department of Veterans Affairs national cemetery.

(B) The division may establish one or more cemeteries in the State for the burial of veterans and their immediate families.

(C) The division may accept land, in the name of the State, or otherwise acquire land for a state veterans' cemetery, if the division has the approval of:

(1) the governing body of the county where the state veterans' cemetery is to be located;

(2) the delegation in the General Assembly for the county where the state veterans' cemetery is to be located; and

(3) the Department of Administration.

(D) The division shall maintain and supervise each state veterans' cemetery.

(E)(1) Subject to the limitations in this section, the division shall provide a plot in a state veterans' cemetery, without charge, to an applicant who meets the requirements of this section.

(2) In the order in which the division receives the applications for plots, the division shall allot a plot in the state veterans' cemetery that is closest to the residence of the veteran and has an available plot.

(F)(1) To qualify for a plot in a state veterans' cemetery, the applicant must be a veteran or a member of the immediate family of a veteran who meets the requirements of this subsection.

(2) The veteran must have an honorable discharge from the Armed Forces.

(3) The veteran must have been a resident of the State:

(a) when the veteran entered the Armed Forces;

(b) when the veteran or eligible family member died; or

(c) for five years, unless for a reason that the division finds compelling, the division waives the time period.

(G) To obtain a plot in a state veterans' cemetery, an applicant shall submit to the division an application on the form that the division provides.

(H) In a plot that is allotted to a veteran, the division shall bury:

(1) the veteran; and

(2) any member of the immediate family of the veteran if the family member can be buried in a space above or below the veteran.

(I)(1) The division shall bury the veteran without charge.

(2) For burial of a member of the immediate family, the division may:

(a) set a fee that does not exceed the cost of burial; or

(b) accept, from the social security burial allowance, an amount that does not exceed the cost of the burial.

(J) The division shall keep a registry of the graves of veterans who are buried in the state veterans' cemeteries.

HISTORY: 2001 Act No. 33, Section 1; 2008 Act No. 258, Section 1, eff June 4, 2008; 2014 Act No. 121 (S.22), Pt V, Section 7.BB.2, eff July 1, 2015.

Effect of Amendment

The 2008 amendment, in subparagraph (F)(3)(b), added "or eligible family member"; and, in subparagraph (F)(3)(c), substituted "five years" for "twenty years".

2014 Act No. 121, Section 7.BB.2, in subsection (C)(3), substituted "Department of Administration" for "Budget and Control Board".



Section 25-11-90. Roster of active duty service in certain operations and conflicts; contents.

(A) The Division of Veterans Affairs shall prepare a complete roster of all South Carolina members of the United States military who served on active duty during:

(1) the Korean conflict;

(2) the Vietnam conflict;

(3) Operation Urgent Fury (Grenada);

(4) Operation Just Cause (Panama);

(5) Operations Desert Shield and Desert Storm (Iraq and Kuwait);

(6) Operation Restore Hope (Somalia);

(7) Operations Joint Guard, Joint Forge, and Joint Endeavor (Bosnia-Herzegovina);

(8) Operation Joint Guardian (Kosovo);

(9) Operation Noble Eagle (Homeland Defense); and

(10) Operations Enduring Freedom and Iraqi Freedom (Afghanistan, Horn of Africa, Iraq, and Philippines).

This roster shall also include veterans born in South Carolina who served on active duty but may have enlisted in another state. Upon returning to South Carolina, that veteran's name must be added to the roster.

The list must be periodically updated to include persons who serve on active duty or are mobilized in any subsequent named military operation in which United States military personnel are engaged in armed conflict or any future war declared by the United States Congress.

(B) The roster shall contain the principal items of record of all military personnel included on the roster as shown by the service cards or records in the Office of State Selective Service, the Adjutant General, and the Department of Defense of the United States. The roster must be arranged in a manner to make the information readily accessible.

(C) The roster also shall contain an Order of Battle to include the name and location of assignment of every unit of the South Carolina National Guard and every active and reserve unit based in South Carolina participating in any of the conflicts listed in subsection (A). The Order of Battle must be periodically updated in conjunction with the roster.

(D) The Division of Veterans Affairs shall secure printing of the roster, and a copy or set must be delivered to the South Carolina Department of Archives and History, Department Headquarters of the American Legion and Auxiliary, Department Headquarters of the Veterans of Foreign Wars and Auxiliary, Department Headquarters of the Disabled American Veterans, county libraries, and each county Veterans Affairs Service Officer. Any remaining copies must be placed in the Office of the Division of Veterans Affairs for distribution as needed.

(E) The preparation and distribution of the roster is subject to the availability of funds as appropriated by the General Assembly to the Department of Administration, Division of Veterans' Affairs for this purpose. These rosters and their distribution must be maintained and updated based on workloads and availability of funds.

(F) The inclusion of a person's name on the roster does not entitle the person to any additional benefits or any benefits for which the person would not otherwise qualify.

HISTORY: 2005 Act No. 96, Section 1; 2014 Act No. 121 (S.22), Pt V, Section 7.BB.3, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.BB.3, in subsection (E), substituted "Department of Administration, Division of Veterans' Affairs" for "Governor's Office, Division of Veterans Affairs".



Section 25-11-310. Definitions.

As used in this article:

(1) "Active duty" means military service performed as State Active Duty under the South Carolina Military Code, or corresponding provisions of the applicable state statute for South Carolina residents who are National Guard members of other states; military service performed under the provisions of Title 32, United States Code; or military service performed under the provisions of Title 10, United States Code.

(2) "Division" means the Division of Veterans' Affairs in the Department of Administration.

(3) "Duty as a result of September 11, 2001, terrorist attacks" means active duty service of a minimum of thirty consecutive days, directly related to the President's Partial Mobilization Authority in response to the attacks, (currently referred to as Operation Noble Eagle and Operation Enduring Freedom); any future operations as determined by the President; or any future operations as determined by the Governor of the State.

(4) "Families of members" means a husband, wife, child, mother, father, brother, sister, or other person who has been approved as a dependent and is enrolled in the Defense Enrollment Eligibility Reporting System (DEERS) in accordance with applicable military regulations. A custodial parent or guardian of a member's dependent may apply for a grant on behalf of that dependent.

(5) "Next of kin" means the person listed as next of kin for the member in DEERS. In the case of multiple entries for next of kin, the first person listed is considered next of kin for the purposes of this article.

HISTORY: 2004 Act No. 308, Section 1.B; 2014 Act No. 121 (S.22), Pt V, Section 7.BB.4, eff July 1, 2015.

Effect of Amendment

2014 Act No. 121, Section 7.BB.4, in subsection (2), substituted "Veterans' Affairs in the Department of Administration" for "Veterans Affairs in the Office of the Governor".



Section 25-11-320. South Carolina Military Family Relief Fund established; donations; awarding grants.

There is established in the State Treasury a fund separate and distinct from the general fund of the State and all other funds entitled the South Carolina Military Family Relief Fund. Earnings on this fund must be credited to it and a balance in the fund at the end of a fiscal year does not lapse to the general fund of the State but is instead carried forward in the fund to the succeeding fiscal year and used for the same purposes. The fund is not subject to mid-year budget reductions. Revenues of the fund include amounts donated to it pursuant to the state individual income tax return as provided in Section 12-6-5060, other grants or donations made to the fund, regardless of source, and amounts as may be appropriated to the fund by the General Assembly. The division may award grants from the fund in the manner and for the purposes provided in this article. Grants awarded may not at any time exceed the fund balance at the time of the grant.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-330. Intent of article; types of payments.

The intent of this article is to provide an opportunity on standard individual income tax forms to allow individual taxpayers and other donors to contribute to the South Carolina Military Family Relief Fund, and to provide the division the authority to award grants from the fund to families of South Carolina National Guard members or other Reserve component members, to include the Army Reserve, Marine Corps Reserve, Naval Reserve, Air Force Reserve, and Coast Guard Reserve, and including National Guard members of other states, who are South Carolina residents and were called to active military service as a result of the September 11, 2001, terrorist attacks.

The grants must be in the form of three types of payments:

(1) payments based on the need of the member or the member's family as determined eligible under Section 25-11-340.

(2) payments based on the member's status as a member of the South Carolina National Guard or other Reserve component, made to the member or the member's family as determined eligible under Section 25-11-350.

(3) payments to the member's next of kin as determined eligible under Section 25-11-360.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-340. Grant eligibility based on need.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family, or is a family member of that member. Proof of residency for military members consists of information obtained from DEERS. Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing this duty was actually performed. Eligible active duty includes any active duty since September 11, 2001.

(3) A copy of a payroll record from the member's civilian employer that indicates member's monthly salary plus a copy of a military payroll record that indicates the member's monthly salary.

(4) Proof that the military salary, including Basic Allowance for Housing, of the member has decreased by thirty percent or greater from the applicant's civilian salary.

(5) Proof that the member or family member has incurred or is about to incur a specific monetary expense relating to clothing, food, housing, utilities, medical services, medical prescriptions, insurance or vehicle payments. This proof includes, but is not limited to, a copy of a bill, invoice, estimate, cancellation notice, or any other similar record.

(6) A signed statement that the grant request is for the purpose identified in the application and that the grant funds will be used for the purposes requested.

(7) The South Carolina National Guard or Reserve component member holds a pay grade no higher than O-3, if a commissioned officer, or W-2, if a warrant officer. Individuals or families are eligible for the grant based upon rank at the time of the mobilization. Proof of pay grades consists of information obtained from DEERS.

(8) If a custodial parent or guardian is applying for a grant on behalf of a member's dependent, then the custodial parent or guardian must provide proof of guardianship of a member's dependent currently enrolled in DEERS.

(9) The division may waive the requirements in subsection (A)(4) upon a written request indicating the circumstances justifying such a waiver, and upon proof that there has in fact been some decrease from the member's civilian salary. These circumstances include, but are not limited to, death, injury, or incapacity of the member, long-term deployment of the member, and unexpected expenses incurred by the member's family. The division may use discretion in granting or denying these requests.

(B) The following members are ineligible to receive grants:

(1) all commissioned and warrant officers with pay grades of O-4 and W-3, or higher;

(2) personnel serving in Active Guard/Reserve (AGR) or similar full-time unit support programs unless called to Title 10 service;

(3) members who are unmarried and have no family members enrolled in DEERS;

(4) members who, at any time before the disbursement of funds pursuant to a grant application under this section, receive a punitive discharge, or an administrative discharge with service characterized as Under Other Than Honorable Conditions.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-350. Grant eligibility based on military status.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family or is a family member of that member. Proof of residency for military members consists of information obtained from the Defense Enrollment Eligibility Reporting System (DEERS). Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing that this duty was actually performed. Eligible active duty includes any active duty since September 11, 2001.

(3) The South Carolina National Guard or Reserve component member holds a pay grade no higher than O-3, if a commissioned officer, or W-2, if a warrant officer. Individuals or families are eligible for the grant based upon rank at the time of mobilization. Proof of pay grades consists of information obtained from DEERS.

(B) The following members are ineligible to receive grants:

(1) all commissioned and warrant officers with pay grades of O-4 and W-3, or higher;

(2) personnel serving in Active Guard/Reserve (AGR) or similar full-time unit support programs unless called to Title 10 service;

(3) members who are unmarried and who have no family members enrolled in DEERS;

(4) members who receive a punitive discharge or an administrative discharge with service characterized as Under Other Than Honorable Conditions.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-360. Grant eligibility of next of kin of member wounded or killed on active duty.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family, or is next of kin of that member. Proof of residency for military members consists of information obtained from DEERS. Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing that this duty was actually performed.

(3)(a) A statement signed by the member stating that the member sustained a service-connected injury or illness; or

(b) A statement signed by the member's next of kin that the member was killed in action, is missing in action, or is a prisoner of war.

(4) Proof of next of kin status includes, but is not limited to, an affidavit signed by the applicant or information obtained from DEERS.

(5) The division may waive the thirty-day requirement in subsection (A)(2) upon a written request indicating the circumstances justifying the waiver. The division may use discretion in granting or denying these requests.

(6) The division must verify with the United States Department of Defense that the member has been wounded or killed, is missing in action, is a prisoner of war, or was otherwise incapacitated while on active duty. No payments may be made without this verification.

(B) Applications submitted under this section take precedence over all other applications.

(C) Members who, at any time before the disbursement of funds pursuant to a grant application under this section, receive a punitive discharge or an administrative discharge with service characterized as Under Other Than Honorable Conditions, are ineligible to receive grants pursuant to this section.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-370. Need payment conditions and restrictions.

(A) Payments to a South Carolina National Guard or Reserve component member's family pursuant to Section 25-11-340 may not exceed two thousand dollars, to include any amounts paid pursuant to provisions of Section 25-11-380 during a state fiscal year.

(B) If a grant payment is to be used for the purpose of payments for food, housing, utilities, medical services or medical prescriptions, it may be noted on the application.

(C) No additional applications from a member or a member's family may be accepted within one hundred eighty days from receipt of any prior applications.

(D) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

(E) The division may waive the requirements in subsections (A) and (C) of this section upon a written request indicating the circumstances justifying the waiver. The division may use discretion in granting or denying these requests. However, in no event may payments authorized pursuant to this section exceed three thousand dollars during any state fiscal year.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-380. Military status grant conditions and restrictions.

(A) All grants pursuant to Section 25-11-350 must be a flat rate of five hundred dollars unless the number of requests and fund balance necessitate a lesser amount as determined by the division.

(B) South Carolina National Guard or Reserve component members' families may receive a grant only one time in each fiscal year and only one time for each active duty order.

(C) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-390. Active duty injury or death grant conditions and restrictions.

(A) All grants pursuant to Section 25-11-360 must be a flat rate of one thousand dollars unless the number of requests and fund balance necessitate a lesser amount as determined by the division.

(B) South Carolina National Guard or Reserve component members or next of kin may receive a grant only one time for each active duty order.

(C) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-400. Procedures governing acceptance, payment, and denial of applications.

(A) The procedures governing the acceptance of applications are as follows:

(1) To receive consideration for a grant, applicants must request and submit an application provided by the division.

(2) All necessary documentation must be included with the application unless otherwise provided pursuant to DEERS and the applicant shall authorize access to DEERS for purposes of verification.

(3) Applications may be submitted via facsimile but the original documentation must be submitted before any grant payments are authorized.

(4) Incomplete applications must be returned to the applicant.

(5) The division, upon receipt of a complete original application, shall verify required information under DEERS and then shall process the information for payment. The application must be processed in an expeditious manner.

(B) The procedure governing payments are as follows:

(1) Payment must be made to the applicant who has met all eligibility requirements.

(2) The timeliness of payment is determined by the amount of funds available at the time of application.

(3) If adequate funds are not available, the application must be held in a queue until funds are available.

(4) Applications for casualty-based grants take precedence over all others.

(C) The procedures governing denials of applications are as follows:

(1) Grant applications from those not meeting eligibility requirements must be denied.

(2) A letter explaining the denial, as well as providing additional sources of available relief, must be sent to the applicant within thirty days after receipt of the application.

HISTORY: 2004 Act No. 308, Section 1.B.



Section 25-11-510. South Carolina Prisoner of War "POW" Medal.

There is created the South Carolina Prisoner of War "POW" Medal. The Governor may present the medal on behalf of the people of the State of South Carolina to any person who:

(1) on the date of induction into the organized militia or federal military service, was a resident of this State and who, while serving in the organized militia or in federal military service on active duty in a combat theater of operation during a time of war or emergency, was officially listed as a prisoner of war by the United States Department of Defense;

(2) on the date of induction into the organized militia or federal military service, was not a resident of this State but currently resides in this State or was a resident at the time of death and who, while serving in the organized militia or in federal military service on active duty in a combat theater of operation during time of war or emergency, was officially listed as a prisoner of war by the United States Department of Defense; or

(3) meets the residency requirements of item (1) or (2), and was taken prisoner and held captive while:

(a) engaged in an action against an enemy of the United States;

(b) engaged in military operations involving conflict with an opposing foreign force; or

(c) serving with friendly forces engaged in an armed conflict against an opposing force in which the United States is not a belligerent party.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-520. Eligibility.

(A) The South Carolina Division of Veterans' Affairs, in consultation with the Adjutant General, shall determine eligibility for the medal. For any person qualifying for the medal pursuant to Section 25-11-510(3), the Director of the Division of Veterans' Affairs shall determine eligibility on a case by case basis. There is no required period of captivity; however, the director and the Adjutant General shall compare such cases to those under which persons have generally been held captive by enemy forces during periods of armed conflict.

(B) The Division of Veterans' Affairs may require a copy of DD Form 214 or WD Form 53 and any other information necessary to determine eligibility.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-530. Ineligibility.

Any person convicted by a United States military tribunal of misconduct or a criminal charge or whose discharge is less than honorable based on actions while a POW is ineligible for the medal. Any POW whose conduct was not in accord with the Code of Conduct and whose actions are documented by United States military records, is ineligible for the medal. Resolution of questionable cases shall be the responsibility of the Director of the Division of Veterans' Affairs, in consultation with the Adjutant General.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-540. Limit of one medal per person.

No person may be awarded more than one South Carolina POW Medal.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-550. Award to deceased person or person absent as a prisoner of war.

The medal may be awarded for a deceased person or a person absent as a prisoner of war and presented to the person's next of kin.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-560. Plan to accept nominations.

The Division of Veterans' Affairs must develop and implement a plan to accept nominations for the medal.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.



Section 25-11-570. Design and appearance; South Carolina Prisoner of War Medal Fund.

(A) The Adjutant General, in consultation with the Director of the Division of Veterans' Affairs, shall develop the appropriate design and appearance of the medal and a ribbon to be worn in lieu of the medal. However, nothing in this section requires the Director of the Division of Veterans' Affairs or the Adjutant General to provide or pay for the medal, ribbon, or its design.

(B) There is created in the State Treasury a special fund to be known as the South Carolina Prisoner of War Medal Fund for the sole purpose of receipt and disbursement of donated funds from the public to be used in the design, production, purchasing, and presentation of the South Carolina Prisoner of War Medal as administered by the Director of the South Carolina Division of Veterans' Affairs, in consultation with the Adjutant General. The Office of the South Carolina Division of Veterans' Affairs, or the Adjutant General, shall remit all funds donated to the South Carolina Prisoner of War Medal Fund to the Office of State Treasurer for deposit and disbursement.

HISTORY: 2014 Act No. 233 (S.1173), Section 1, eff June 2, 2014.






CHAPTER 12 - VETERAN'S UNCLAIMED CREMATED REMAINS

Section 25-12-10. Disposal of unclaimed cremated remains of a veteran.

The unclaimed cremated remains of a veteran as defined in this chapter may be disposed of pursuant to the provisions of this chapter.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, reenacted this section with no apparent change.



Section 25-12-20. Definitions.

As used in this chapter:

(1) "Veteran" means a person who has:

(a) served on active duty in the uniformed military services of the United States;

(b) served on active duty in the National Guard or any organized state militia; or

(c) served in the reserve components of the uniformed military services of the United States on active duty; and

(d) was released from this service other than by dishonorable discharge.

(2) "Veterans service organization" means an association, corporation, or other entity that qualifies under Internal Revenue Code Section 501(c)(3) or Section 501(c)(19) as a tax exempt organization, a federally chartered veterans' service corporation, or a veterans' affairs office or agency established by state law. This term also includes a member or employee of any such entity.

(3) "National cemetery" means a cemetery under the control of the United States Department of Veterans Affairs National Cemetery Administration.

(4) "Disposition" means disposal of cremated remains by placement in a tomb, mausoleum, crypt, columbarium, or by burial in a cemetery. For purposes of this chapter, "disposition" does not include the scattering of cremated remains.

(5) "Funeral home", "funeral establishment", and "mortuary" means as defined in Section 40-19-20.

(6) "Coroner" means the person defined in Section 17-5-5(3).

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, added subsection (6), definition of "Coroner", and made other nonsubstantive changes.



Section 25-12-30. Authority of coroner or manager of funeral home, funeral establishment, or mortuary.

A coroner or a manager of a funeral home, funeral establishment, or mortuary, which has held in its possession cremated remains for more than one hundred twenty days from the date of cremation, may determine, in accordance with the provisions of this chapter, if the cremated remains are those of a veteran, and if so, may dispose of those remains as provided in this chapter.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, inserted "coroner or a".



Section 25-12-40. Sharing information; discharge of liability.

(A) Notwithstanding any law or regulation to the contrary, nothing in this chapter shall prevent a coroner or a manager of a funeral home, funeral establishment, or mortuary from sharing information with the Veterans Administration, a veterans' service agency or veterans' affairs office, a veterans' service organization, a national cemetery, or state or local veterans' cemetery for the purpose of determining whether the cremated remains are those of a veteran.

(B) A coroner or a funeral home, funeral establishment, mortuary, and any manager of them is discharged from any legal obligations or liability with regard to releasing or sharing information with the Veterans Administration, a veterans' service agency or veterans' affairs office, a veterans' service organization, a national cemetery, or state or local veterans' cemetery pursuant to this chapter in regard to determining if a person's cremated remains are those of a veteran.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, in subsections (A) and (B), inserted "coroner or a".



Section 25-12-50. Disposition of remains.

(A) If a coroner or a manager of a funeral home, funeral establishment, or mortuary ascertains the cremated remains in its possession are those of a veteran, and they have not been instructed by the person in control of the disposition of the decedent's remains to arrange for the final disposal or delivery of the cremated remains, the coroner or the manager of a funeral home, funeral establishment, or mortuary may dispose of the cremated remains in the manner provided in this chapter or relinquish possession of the cremated remains to a veterans' service organization.

(B) The disposition of the cremated remains must be made in a national cemetery, a state or local veterans' cemetery, a section of a cemetery corporation where veterans are memorialized by a veteran's marker, a veterans' section of a cemetery corporation, or a veterans' cemetery if the deceased veteran is eligible for interment in such a manner.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, in subsection (A), twice inserted reference to the coroner.



Section 25-12-60. Liability for costs or damages.

The veterans' service organization, coroner, funeral home, funeral establishment, mortuary, and any manager of them, upon disposing of cremated remains in accordance with the provisions of this chapter, must be held harmless for any costs or damages, except if there is gross negligence or wilful misconduct, and is discharged from any legal obligation or liability concerning the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, inserted "coroner,".



Section 25-12-70. Reimbursement by estate.

The estate of the decedent is responsible for reimbursing a veterans' service organization, coroner, funeral home, funeral establishment, mortuary, and any manager of them for all reasonable expenses incurred in relation to the disposition of the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, inserted "coroner,".



Section 25-12-80. Records.

A coroner or a manager of a funeral home, funeral establishment, or mortuary shall establish and maintain a record identifying the veterans' service organization receiving the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, inserted "coroner or a".



Section 25-12-90. Limitation of duty.

Nothing in this chapter requires a coroner or a manager of a funeral home, funeral establishment, or mortuary to determine or seek others to determine that an individual's cremated remains are those of a veteran if the manager of a funeral home, funeral establishment, or mortuary was informed by the person in control of the remains that the individual was not a veteran, or to relinquish possession of the cremated remains to a veterans' service organization if the manager of a funeral home, funeral establishment, or mortuary was instructed by a person in control of the remains, or had a reasonable belief, that the decedent did not desire any funeral or burial related services or ceremonies recognizing the decedent's service as a veteran.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012; 2014 Act No. 160 (S.842), Section 1, eff April 14, 2014.

Effect of Amendment

2014 Act No. 160, Section 1, inserted "coroner or a".






CHAPTER 13 - CONFEDERATE PENSIONS

Section 25-13-10. Honor roll.

There is hereby created an honor roll of former Confederate soldiers, sailors and others who, in the Confederate States Army or Navy or in the State militia performed actual services in the Confederate States Army or Navy, who did not desert the services of this State or the Confederate States and who were residents of this State and of the widows of former soldiers, sailors and others who have attained the age of forty-five years, were married prior to December 31, 1920 or at least ten years prior to the death of such soldiers, sailors or other such persons to whom they were married and who are residents of this State.

HISTORY: 1962 Code Section 44-551; 1952 Code Section 44-551; 1942 Code Sections 4978, 4982; 1932 Code Sections 4978, 4982; 1929 (36) 138, 176; 1930 (36) 1227.



Section 25-13-20. Boards of honor.

The board of honor in each of the several counties of the State shall consist of the clerk of court, the probate judge and the county auditor.

HISTORY: 1962 Code Section 44-552; 1952 Code Section 44-552; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



Section 25-13-30. Duties of county boards of honor; compensation.

Such county boards shall report to the Comptroller General of the State between January first and January fifteenth of each year a complete list of all bona fide pensioners for that year, such list to contain the names and addresses of pensioners and the names of their deceased husbands. The decision of the county board of honor in granting or refusing enrollment shall be final. The members of the county board of honor shall be paid two dollars per day for not more than five days in each year and be reimbursed for all necessary and proper postage and advertising, and ten cents per mile for each mile actually traveled in the discharge of their duties.

HISTORY: 1962 Code Section 44-553; 1952 Code Section 44-553; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



Section 25-13-40. Duties of judge of probate.

The judge of probate in each county shall be the clerk of the board of honor in his county and he shall disburse all amounts sent to him by the Comptroller General for those on the honor roll, for the county board or otherwise. He shall receive for his services twenty-five cents for each disbursement under this chapter. He shall keep a complete list of all enrolled and the amount paid or payable to each and shall take receipts from the pensioner for all such payments. In the event of the death of one enrolled he shall pay the decedent's allotment to the one paying her funeral expenses.

HISTORY: 1962 Code Section 44-554; 1952 Code Section 44-554; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



Section 25-13-50. Applications.

All applications for enrollment on the honor roll from year to year shall be made to the board of honor in the county in which the applicant resides.

HISTORY: 1962 Code Section 44-555; 1952 Code Section 44-555; 1942 Code Section 4980; 1932 Code Section 4980; 1929 (36) 176.



Section 25-13-60. Proof required of widows.

It shall be sufficient to entitle the widow of a Confederate veteran to a pension as the widow of such veteran if such widow prove her relationship and (a) that she was living with her husband as his faithful wife at the time of his death, that the reason for not living with him was caused by no fault of hers or (b) that she had been married to such veteran ten years prior to his death. But the uncorroborated testimony of the widow shall not be sufficient proof of such facts.

HISTORY: 1962 Code Section 44-556; 1952 Code Section 44-556; 1942 Code Section 4982; 1932 Code Section 4983; 1929 (36) 138, 176.



Section 25-13-70. Director of South Carolina Department of Archives and History shall furnish information.

The Director of the South Carolina Department of Archives and History shall, when requested, give full information as to the service in the Army or Navy of any soldier, sailor or militiaman as it appears on the Confederate rolls.

HISTORY: 1962 Code Section 44-557; 1952 Code Section 44-557; 1942 Code Section 4984; 1932 Code Section 4984; 1929 (36) 176; 1954 (48) 1752; 1967 (55) 211.



Section 25-13-80. Enrollment books shall be kept by clerk of court.

The township enrollment books shall be by the clerks of the court of the several counties in which the respective townships are located, together with the county enrollment book, safely kept as permanent record books of his office.

HISTORY: 1962 Code Section 44-558; 1952 Code Section 44-558; 1942 Code Section 3623; 1932 Code Section 3623; Civ. C. '22 Section 2167; Civ. C. '12 Section 1343; 1902 (23) 1033.



Section 25-13-90. Temporary custody of enrollment books.

Upon the written request of the Governor, the clerk of the court shall permit any State official charged with perfecting, editing or publishing the official Confederate rolls to have temporary custody of county or township enrollment books, the clerk of court taking the receipt of such official for the enrollment books loaned and when returned receipting to such official for them.

HISTORY: 1962 Code Section 44-559; 1952 Code Section 44-559; 1942 Code Section 3626; 1932 Code Section 3626; Civ. C. '22 Section 2170; Civ. C. '12 Section 1346; 1902 (23) 1033.



Section 25-13-100. Amount of pensions.

All widows of Confederate veterans who have reached the age of fifty-five years shall receive annually from the pension fund the sum of one hundred and sixty dollars and all other widows of Confederate veterans who have attained the age of forty-five years shall receive the sum of one hundred twenty-five dollars; provided, in either such case, that any such widow was married prior to December 31, 1920 or for a period of at least ten years prior to the death of her veteran husband. The pensions shall be paid at such times as may be fixed by the Comptroller General.

HISTORY: 1962 Code Section 44-560; 1952 Code Section 44-560; 1942 Code Section 4986; 1932 Code Section 4986; 1929 (36) 176; 1930 (36) 1227.



Section 25-13-110. Payments in event of death.

In the event of the death of a widow of a Confederate veteran who is a bona fide pensioner, the full amount which would have been paid to her during the succeeding year shall be paid to the person defraying her funeral expenses. In any case there shall be paid for bona fide pensioners to the person defraying their funeral expenses one pension after death.

HISTORY: 1962 Code Section 44-562; 1952 Code Section 44-562; 1942 Code Section 4979; 1932 Code Section 4979; 1929 (36) 176; 1930 (36) 1314.



Section 25-13-120. Expenses of administration.

The necessary expenses of administering the provisions of this chapter shall be paid out of the amount appropriated for pensions.

HISTORY: 1962 Code Section 44-563; 1952 Code Section 44-563; 1942 Code Section 4979; 1932 Code Section 4979; 1929 (36) 176; 1930 (36) 1314.



Section 25-13-130. Records shall be turned over to Comptroller General.

All records in regard to pensioners shall be immediately turned over to the Comptroller General of the State by those who come into control or possession thereof.

HISTORY: 1962 Code Section 44-564; 1952 Code Section 44-564; 1942 Code Section 4985; 1932 Code Section 4985; 1929 (36) 176.



Section 25-13-140. Penalty for making fraudulent claims.

Any person who shall fraudulently impersonate any widow for the purpose of obtaining the benefit of the pension laws of this State or who shall knowingly make or cause to be made any false application or statement or by any false or fraudulent statement procure such statement to be made, approved or paid shall be guilty of a misdemeanor and, upon conviction, shall be punished by fine not exceeding two hundred dollars or imprisonment not exceeding six months or both, at the discretion of the court.

HISTORY: 1962 Code Section 44-565; 1952 Code Section 44-565; 1942 Code Section 1240; 1932 Code Section 1240; Cr. C. '22 Section 136; Cr. C. '12 Section 283; Cr. C. '02 Section 211; R. S. 197; 1897 (22) 828.



Section 25-13-150. Penalty for discounting or speculating in pension claims.

Any person who shall discount, shave or in any manner speculate in the claim or application of any widow, made under the pension laws of this State, shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding one thousand dollars or imprisoned for not exceeding thirty days or both, at the discretion of the court.

HISTORY: 1962 Code Section 44-566; 1952 Code Section 44-566; 1942 Code Section 1239; 1932 Code Section 1239; Cr. C. '22 Section 135; Cr. C. '12 Section 282; Cr. C. '02 Section 210; R. S. 196; 1897 (22) 828.






CHAPTER 15 - OTHER PROVISIONS FOR BENEFIT OF VETERANS

Section 25-15-10. Removal of disability of minority for transactions under Servicemen's Readjustment Act of 1944.

The disability of minority of any male or female veteran otherwise eligible for guaranty of a loan pursuant to the provisions of Title III, Public Law 346, 78th Congress of the United States of America, approved June 22, 1944, known as the "Servicemen's Readjustment Act of 1944," (58 Statutes at Large 284), and all acts amendatory thereto, and of the minor spouse, widow or widower of such minor male or female veteran is hereby removed solely for the purpose of acquiring, encumbering, selling and conveying property and the incurring of indebtedness or obligations incident to either or both, or the refinancing thereof, and litigating or settling controversies arising therefrom, if all or part of the obligations incident to such transaction be guaranteed by the Veterans Administration pursuant to such act and an application signed by such minor. This section shall not be construed to impose any other or greater rights or liabilities than would exist if such minor male or female veteran or such minor spouse, widow or widower were each above the age of twenty-one years. Any such minor male or female veteran or minor spouse, widow or widower shall forever be estopped to void or deny, because of his or her minority, or to interpose the defense of minority in any action brought or judgment rendered pursuant to, any conveyance or any obligation made and entered into under said Servicemen's Readjustment Act of 1944, and any acts amendatory thereto.

HISTORY: 1962 Code Section 44-654; 1952 Code Section 44-654; 1946 (44) 1541.



Section 25-15-20. Improper use of Confederate Crosses of Honor.

It is unlawful for a person to wear as a badge, expose upon their person, sell, offer for sale, or otherwise dispose of, or use or manufacture any badge or insignia known as the Confederate Cross of Honor or any counterfeit or likeness of the badge, unless the badge has been conferred, bestowed, or authorized to be bestowed by the United Daughters of the Confederacy, or in any other way than as prescribed by the rules and regulations made and adopted by the United Daughters of the Confederacy.

A person who violates the provisions of this section is guilty of a misdemeanor, and upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year.

HISTORY: 1962 Code Section 44-657; 1952 Code Section 44-657; 1942 Code Section 1241; 1932 Code Section 1241; Cr. C. '22 Section 137; Cr. C. '12 Section 284; 1902 (23) 1097; 1905 (24) 954; 1993 Act No. 184, Section 204.



Section 25-15-30. Improper use of emblems of the American Legion and other service organizations.

It shall be unlawful for any person other than a member of the American Legion, the American Legion Auxiliary, the Sons of the American Legion or La Societe des 40 Hommes et 8 Chevaux (Forty and Eight) and the Disabled American Veterans of the World War in good standing wilfully to wear a button which is the official insignia or emblem of any of such organizations. Any wilful violation of the provisions of this section shall subject the offender to a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 44-658; 1952 Code Section 44-658; 1942 Code Section 1242; 1932 Code Section 1242; Cr. C. '22 Section 138; 1921 (32) 212; 1936 (39) 1480.



Section 25-15-40. Illegal sale of official flowers of veterans' organizations.

Poppies and forget-me-nots are hereby designated as the official flowers of World War veteran organizations.

Any person who sells or offers to sell artificial poppies or artificial forget-me-nots in some place other than within a regular place of business for himself or for any person other than a World War veteran organization or its auxiliary, expressly designated and authorized by law to administer relief to veterans, is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars or by imprisonment for not more than thirty days. Nothing in this section shall in any way limit or interfere with the right of the governing body or law enforcement agency of any municipality of the State to enact by ordinance, resolution or otherwise regulations governing the sale of artificial flowers within such municipality provided no such regulation shall extend the right of sale by persons or for purposes other than those mentioned in this section.

HISTORY: 1962 Code Section 44-659; 1952 Code Section 44-659; 1942 Code Section 2974-2; 1939 (41) 214.






CHAPTER 17 - SOUTH CAROLINA MILITARY MUSEUM

Section 25-17-10. Military Museum; establishment; board members.

There is established the South Carolina Military Museum, located at one or more locations in the State as selected by the State Adjutant General. The museum is governed by the South Carolina Military Museum Board composed of seven members. Five members must be appointed by the Adjutant General for terms concurrent with that of the Adjutant General. The Adjutant General and the President of the South Carolina National Guard Association shall serve as members ex officio.

HISTORY: 1981 Act No. 57, Section 1; 1998 Act No. 319, Section 1.



Section 25-17-20. Duties of board; meetings, elections, reports.

The board shall hold regular meetings, prescribe rules for its operations, elect the officers necessary, establish and use any identifying seal pertaining to museum business, and make an annual report which must be included as a part of the Adjutant General's report to the Governor. For the purpose of transacting business, four members constitute a quorum. The members of the board shall serve without compensation.

HISTORY: 1981 Act No. 57, Section 2; 1998 Act No. 319, Section 1.



Section 25-17-30. Maintenance of museum and collection; improvement of grounds for outdoor displays.

Military Department of South Carolina equipment, supplies, and personnel may be used to maintain the museum and collection. The board may improve existing grounds by the construction of concrete slabs and fencing for suitable outdoor display of large items of heavy equipment such as artillery, armored vehicles, and other military equipment and weapons.

HISTORY: 1981 Act No. 57, Section 3; 1998 Act No. 319, Section 1; 2001 Act No. 85, Section 47.



Section 25-17-40. Board may accept loans, grants, donations and the like; acquisition of land or items by purchase, lease, or contract.

The board may accept lands, buildings, money, relics, weapons, or any other thing of value on behalf of, or as additions to the museum either in the form of loans or grants or donations or bequests; may acquire land and items by purchase, lease, or otherwise, and may enter into contracts with any person to accomplish such purposes. Any such gifts, donations, or bequests are considered gifts to a charitable or eleemosynary organization.

HISTORY: 1981 Act No. 57, Section 4; 1998 Act No. 319, Section 1.



Section 25-17-50. Museum to collect, preserve, and exhibit items of interest; public access.

The museum must be a military and historical museum charged with the responsibility for the collection, preservation, and exhibition of archives, books, records, documents, maps, charts, military equipment, uniforms, flags, and any other such articles. It may be a depository for materials considered relevant to national, state, or local history by the board. The museum collection must be open to the public at times determined by the board.

HISTORY: 1981 Act No. 57, Section 5; 1998 Act No. 319, Section 1.






CHAPTER 19 - PRISONERS OF WAR COMMISSION

Section 25-19-10. Prisoners of war commission; members; terms; vacancies.

There is established a Prisoner of War Commission in South Carolina composed of one member from each congressional district and one member from the State at large, to be appointed by the Governor with the advice and consent of a majority of the Senate members representing the congressional district involved and a majority of the House of Representatives members representing the congressional district involved. A chairman must be elected annually by the commission from its membership. All members must be former prisoners of war. The South Carolina Department of the American Ex-Prisoners of War may submit to the Governor names and biographical data on former prisoners of war willing and able to serve. Their terms are for four years and until their successors are appointed and qualify. Vacancies must be filled by the Governor for the remainder of an unexpired term.

HISTORY: 1988 Act No. 545, Section 1; 2012 Act No. 279, Section 9, eff June 26, 2012.

Editor's Note

2012 Act No. 279, Section 33, provides as follows:

"Due to the congressional redistricting, any person elected or appointed to serve, or serving, as a member of any board, commission, or committee to represent a congressional district, whose residency is transferred to another district by a change in the composition of the district, may serve, or continue to serve, the term of office for which he was elected or appointed; however, the appointing or electing authority shall appoint or elect an additional member on that board, commission, or committee from the district which loses a resident member as a result of the transfer to serve until the term of the transferred member expires. When a vacancy occurs in the district to which a member has been transferred, the vacancy must not be filled until the full term of the transferred member expires. Further, the inability to hold an election or to make an appointment due to judicial review of the congressional districts does not constitute a vacancy."

Effect of Amendment

The 2012 amendment removed ", except that the initial members from the first, third, and fifth congressional districts shall serve for terms of two years" and made other, nonsubstantive, changes.



Section 25-19-20. Commission attached to Department of Veterans' Affairs; location of commission.

The commission is attached to the Department of Veterans' Affairs for logistical and staff support only and may be located in Columbia in space provided by the Department of Administration.

HISTORY: 1988 Act No. 545, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 25-19-30. Meetings of commission.

The commission shall meet at least two times yearly at a time and a place and on a date designated by the chairman and at other times at the call of the chairman or upon the request of a majority of the members.

HISTORY: 1988 Act No. 545, Section 3; 2000 Act No. 224, Section 1.



Section 25-19-40. Functions of commission.

The functions of the commission include the following:

(1) develop and maintain an up-to-date listing of all former prisoners of war residing in South Carolina;

(2) coordinate all South Carolina related former prisoner of war functions;

(3) review, discuss, and make recommendations concerning the adequacy, policies, and practices of medical services care and treatment at the Veterans Administration facilities in South Carolina;

(4) review, discuss, and make recommendations concerning the policies and practices in regard to disability compensation for former prisoners of war under laws administered by the Veterans Administration;

(5) coordinate the deficiencies and recommendations for improvement of items (3) and (4) with officials of the designated Veterans Administration facilities;

(6) plan and implement studies, surveys, publications, and use of media that inform former prisoners of war of their rights and forms of compensation, both under federal and state laws and regulations;

(7) develop and maintain close liaison in all foregoing functions with the South Carolina Department and chapters of the American Ex-Prisoners of War and all other veteran organizations.

HISTORY: 1988 Act No. 545, Section 4.



Section 25-19-50. Annual report of commission.

The commission annually shall submit a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and each member of the South Carolina Congressional Delegation in Washington, D. C., detailing its policies and goals established pursuant to Sections 25-19-10 et seq., its efforts and actions in carrying out its functions, and their results. It shall make special reports it considers desirable. The commission may make suggestions it considers advisable concerning legislative, executive, or administrative actions which would serve to improve benefits and services available to former prisoners of war and their families.

HISTORY: 1988 Act No. 545, Section 5.



Section 25-19-60. Compensation of commission members; funding of commission.

The members of the commission shall receive the mileage, per diem, and subsistence provided by law for members of state boards, committees, and commissions for each meeting attended. The commission shall receive funding as may be provided by the General Assembly in the annual general appropriations act necessary for carrying out the commission's functions.

HISTORY: 1988 Act No. 545, Section 6.






CHAPTER 21 - VETERANS' TRUST FUND

Section 25-21-10. Establishment of Veterans' Trust Fund; purpose and governance.

There is established the Veterans' Trust Fund of South Carolina, an eleemosynary corporation, the resources of which must be dedicated to serving the needs of South Carolina's veterans by supporting programs, both public and private, for veterans. The Veterans' Trust Fund may support veteran service programs by direct funding or through donation of property or services. The Veterans' Trust Fund may supplement and augment, but shall not take the place of, services provided by state agencies.

The board of trustees for the Veterans' Trust Fund shall carry out activities necessary to administer the fund including, but not limited to, assessing service needs and gaps, soliciting proposals to address identified needs, and establishing criteria for awarding of grants.

HISTORY: 1995 Act No. 90, Section 1.



Section 25-21-20. Establishment of board of trustees; membership requirements; term and compensation; annual reports.

There is created the Board of Trustees for the Veterans' Trust Fund of South Carolina composed of nineteen members. The board shall utilize the staff of the Veterans' Affairs Division in order to carry out its duties, as provided in Section 25-21-30. One member of the board of trustees must be the Director of the Office of Veterans' Affairs. The Governor, with the advice and consent of the Senate, shall appoint individuals to fill the remaining positions on the board of trustees. Of the eighteen remaining positions filled by gubernatorial appointment, four must be county veterans' affairs officers and five must represent veterans' service organizations. At least eleven of the members of the board of trustees must be United States Armed Forces veterans who were honorably discharged; the remaining members are not required to be veterans; however, if any are veterans, they also must have been honorably discharged from the armed services. The members of the board shall elect officers from among themselves as necessary.

Individuals appointed by the Governor shall serve at the pleasure of the Governor and may be removed by the Governor at any time.

Members of the board who are not full-time employees of the State of South Carolina or any of its political subdivisions may be paid per diem, mileage, and subsistence at rates established by the board, not to exceed standards provided by law for state boards, commissions, and committees. Per diem, mileage, and subsistence may be paid to members of the board only for travel and costs incurred due to meetings of the board.

A complete report of the activities of the Veterans' Trust Fund must be made to the General Assembly annually.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 3; 2002 Act No. 167, Section 1; 2005 Act No. 164, Section 19.



Section 25-21-30. Duties and functions of board of trustees.

To fulfill its duties and functions, the board is authorized, but not limited to:

(1) assess the needs of veterans, establish priorities, and develop goals and objectives for the Veterans' Trust Fund;

(2) decide how the monies in the fund must be disbursed;

(3) accept gifts, grants, and bequests from any person, entity, or foundation, either public or private;

(4) accept appropriations, loans, or grants from any governmental or quasigovernmental source;

(5) acquire and hold property;

(6) invest trust monies, including pooled investment funds maintained by the State;

(7) solicit proposals for programs aimed at meeting identified needs;

(8) establish rules of procedure for board meetings and any other function of the fund necessary for the orderly conduct of its business;

(9) enter into contracts for the awarding of grants to public or private, nonprofit organizations; and

(10) establish criteria for awarding of grants which shall include the consideration of at least:

(a) the priority of the service need that the proposal addresses;

(b) the quality and soundness of the proposal and its probable effectiveness in accomplishing its objectives;

(c) a cost-benefit analysis of the project;

(d) the degree of community support for the proposal;

(e) the utilization of local resources, including volunteers, when appropriate, and matching or in-kind contributions which may be, but are not, required;

(f) the qualifications of employees to be hired under the grant;

(g) the experience of the proposed project administrators in providing ongoing accountability for the program.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 4.



Section 25-21-40. Availability of funds for disbursement from Veterans' Trust Fund.

Until the assets of the Veterans' Trust Fund exceed one million dollars, not more than fifty percent of the amount deposited in the fund each year from contributions plus all earnings from the investment of monies of the fund credited during the previous fiscal year is available for disbursement upon authorization of the Board of Trustees for the Veterans' Trust Fund. When assets in the trust fund exceed one million dollars, all credited earnings plus all future annual deposits to the trust fund from contributions are available for disbursement upon the authorization of the Board of Trustees for the Veterans' Trust Fund.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 5.



Section 25-21-50. Funds from contributions required to be deposited in Veterans' Trust Fund.

Funds from the receipt of contributions pursuant to Section 12-6-5070 must be deposited in the Veterans' Trust Fund for disbursement pursuant to the terms of this chapter.

HISTORY: 1995 Act No. 90, Section 1.









Title 26 - Notaries Public and Acknowledgements

CHAPTER 1 - NOTARIES PUBLIC

Section 26-1-5. Definitions.

For purposes of this chapter:

(1) "Acknowledgment" means a notarial act in which a notary certifies that, at a single time and place, all of the following occurred:

(a) an individual appeared in person before the notary and presented a record;

(b) the individual was personally known to the notary or identified by the notary through satisfactory evidence; and

(c) the individual signed the record while in the physical presence of the notary and while being personally observed signing the record by the notary.

(2) "Affirmation" means a notarial act which is legally equivalent to an oath and in which a notary certifies that, at a single time and place, all of the following occurred:

(a) an individual appeared in person before the notary;

(b) the individual was personally known to the notary or identified by the notary through satisfactory evidence; and

(c) the individual made a vow of truthfulness on penalty of perjury, based on personal honor and without invoking a deity or using a form of the word "swear".

(3) "Attest" or "attestation" means the completion of a certificate by a notary who has performed a notarial act.

(4) "Commission" means the empowerment to perform notarial acts and the written evidence of authority to perform those acts.

(5) "Credible witness" means an individual who is personally known to the notary and whom the notary reasonably believes to be honest and reliable for the purpose of confirming to the notary the identity of another individual and the notary believes is not a party to or beneficiary of the transaction.

(6) "Jurat" means a notary's certificate evidencing the administration of an oath or affirmation.

(7) "Moral turpitude" means conduct contrary to expected standards of honesty, morality, or integrity.

(8) "Notarial act", "notary act", and "notarization" mean acts that the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents.

(9) "Notarial certificate" and "certificate" mean the portion of a notarized record that is completed by the notary, bears the notary's signature and seal, and states the facts attested by the notary in a particular notarization.

(10) "Notary public" and "notary" mean a person commissioned to perform notarial acts pursuant to this chapter. A notary is a public officer of the State of South Carolina and shall act in full and strict compliance with this chapter.

(11) "Oath" means a notarial act that is legally equivalent to an affirmation and in which a notary certifies that at a single time and place all of the following occurred:

(a) an individual appeared in person before the notary;

(b) the individual was personally known to the notary or identified by the notary through satisfactory evidence; and

(c) the individual made a vow of truthfulness on penalty of perjury while invoking a deity or using a form of the word "swear".

(12) "Official misconduct" means a notary's performance of a prohibited act or failure to perform a mandated act set forth in this chapter or other law in connection with notarization.

(13) "Personal appearance" and "appear in person before a notary" means an individual and a notary are in the physical presence of one another so that they may freely see and communicate with one another and exchange records back and forth during the notarization process.

(14) "Personal knowledge" or "personally known" means familiarity with an individual resulting from interactions with that individual over a period of time sufficient to eliminate any reasonable doubt that the individual has the identity claimed.

(15) "Principal" means:

(a) in the case of an acknowledgment, the individual whose identity and due execution of a record is being certified by the notary;

(b) in the case of a verification or proof, the individual other than a subscribing witness whose identity and due execution of the record are being proven or signature is being identified as genuine; and

(c) in the case of an oath or affirmation, the individual who makes a vow of truthfulness on penalty of perjury.

(16) "Record" means information that is inscribed on a tangible medium and called a traditional or paper record. Record also may mean information that is inscribed on a tangible medium or that is stored in an electronic or other medium.

(17) "Satisfactory evidence" means identification of an individual based on either:

(a) a current identification document issued by a federal or state government agency bearing a photographic image of the individual's face, signature, and a physical description, except that a current passport without a physical description is acceptable; or

(b) upon the oath or affirmation of a credible witness personally known to the notary public or of two witnesses who present an identification document as described in subitem (a).

(18) "Seal" or "stamp" means a device for affixing on a paper record an image containing a notary's name, the words "notary public", and the words "State of South Carolina". The device may be in the form of an ink stamp or an embosser.

(19) "Secretary" means the South Carolina Secretary of State or the Secretary's designee.

(20) "Subscribing witness" means a person who signs a record for the purpose of being a witness to the principal's execution of the record or to the principal's acknowledgment of his execution of the record.

(21) "Verification" or "proof" means a notarial act in which a notary certifies that:

(a) an individual appeared in person before the notary;

(b) the individual was personally known to the notary or identified by the notary through satisfactory evidence;

(c) the individual was not a party to or beneficiary of the transaction; and

(d) the individual took an oath or gave an affirmation and testified that he is a subscribing witness and as such (i) witnessed the principal who signed the record, or (ii) received the acknowledgement of the principal's signature from the principal who signed the record.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-10. Appointment and term.

The Governor may appoint from the qualified electors as many notaries public throughout the State as the public good requires, to hold their offices for a term of ten years. A commission must be issued to each notary public so appointed and the record of the appointment must be filed in the Office of the Secretary of State.

HISTORY: 1962 Code Section 49-1; 1952 Code Section 49-1; 1942 Code Section 3459; 1932 Code Section 3459; Civ. C. '22 Section 817; Civ. C. '12 Section 732; Civ. C. '02 Section 662; G. S. 520; R. S. 578; 1871 (15) 538; 1911 (27) 139; 1967 (55) 509; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, deleted the former third and fourth sentences, relating to commissions issued before and after July 1, 1967; and made other nonsubstantive changes.



Section 26-1-15. Qualifications for notarial commission.

A person qualified for a notarial commission:

(1) must be a registered voter in this State;

(2) shall read and write the English language; and

(3) shall submit an application containing no significant misstatement or omission of fact. The application form must be provided by the Secretary and must include the signature of the applicant written with pen and ink, and the signature must be acknowledged as the applicant's by a person authorized to administer oaths.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-20. Endorsement of application.

(A) Each county legislative delegation shall determine whether the endorsement of notaries public must be by:

(1) one-half of the members of the legislative delegation representing the county in which the applicant resides; or

(2) endorsement by the senator and representative in whose district the applicant resides, without other endorsers.

(B) Each county legislative delegation shall notify the Secretary of State in writing if it chooses to utilize subsection (A)(2) within the individual county. If the county legislative delegation chooses to utilize subsection (A)(2), the applicant, senator, and representative shall indicate their respective districts on the application provided to the Secretary of State. If the office of senator or representative from that district is vacant at the time the application is submitted, the notary public may be appointed upon the endorsement of a majority of the legislative delegation representing the county in which the applicant resides.

HISTORY: 1962 Code Section 49-2; 1952 Code Section 49-2; 1942 Code Section 3465; 1932 Code Section 3465; Civ. C. '22 Section 823; Civ. C. '12 Section 738; 1911 (27) 139; 1967 (55) 509; 1989 Act No. 56, Section 1; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-25. Additional methods of endorsement of applications.

(A) In addition to the methods of endorsement of applications for notary public commissions provided in Section 26-1-20, a legislator may provide for the endorsement of these applications by authorizing either the member serving as chairman or the member serving as secretary of the legislative delegation of the county in which the applicant resides to sign on the legislator's behalf.

(B) A copy of the resolution adopting any or all of these endorsement methods for a county must be forwarded to the Secretary of State, after which the method or methods of endorsement shall continue to apply in the county unless rescinded by a later delegation resolution.

HISTORY: 1997 Act No. 127, Section 1; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, added the paragraph designators; and in subsection (B), substituted "later" for "subsequent".



Section 26-1-30. Fee for issuance or renewal of commission.

The fee for the issuance or renewal of a commission is twenty-five dollars, collected by the Secretary of State as other fees.

HISTORY: 1962 Code Section 49-3; 1952 Code Section 49-3; 1942 Code Section 3466; 1932 Code Section 3466; Civ. C. '22 Section 824; Civ. C. '12 Section 739; 1911 (27) 139; 1967 (55) 509; 1983 Act No. 151, Part II, Section 8A; 1988 Act No. 658, Part II, Section 3A; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, reenacted the section with no apparent change.



Section 26-1-40. Oath.

A notary public shall take the oath of office prescribed by the Constitution, and a certified copy of the written oath must be recorded in the office of the Secretary of State.

HISTORY: 1962 Code Section 49-4; 1952 Code Section 49-4; 1942 Code Section 3460; 1932 Code Section 3460; Civ. C. '22 Section 818; Civ. C. '12 Section 733; Civ. C. '02 Section 663; G. S. 521; R. S. 579; 1871 (15) 538, Section 2; 1911 (27) 139; 1961 (52) 510; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-50. Enrollment of commission.

Within fifteen days after he has been commissioned, a notary public must exhibit his commission to the clerk of the court of the county in which he resides and be enrolled by the clerk.

HISTORY: 1962 Code Section 49-5; 1952 Code Section 49-5; 1942 Code Section 3461; 1932 Code Section 3461; Civ. C. '22 Section 819; Civ. C. '12 Section 734; 1911 (27) 139; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, made nonsubstantive changes.



Section 26-1-60. Seal of office; notary shall indicate date of expiration of commission.

A notary public shall have a seal of office, which must be affixed to his notarial acts. He shall indicate below his signature the date of expiration of his commission. The absence of the seal of office or date of expiration does not render his notarial acts invalid if his official title is affixed to it.

HISTORY: 1962 Code Section 49-6; 1952 Code Section 49-6; 1942 Code Section 3462; 1932 Code Section 3462; Civ. C. '22 Section 820; Civ. C. '12 Section 735; Civ. C. '02 Section 664; G. S. 522; R. S. 580; 1871 (15) 538; 1911 (27) 139; 1967 (55) 509; 1968 (55) 2843; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-70. [Reserved].

Editor's Note

Prior Laws: Former Section 26-1-70 was titled Effect of change of name by notary, and had the following history: 1962 Code Section 49-6.1; 1967 (55) 509; 1983 Act No. 151, Part II, Section 8B. See now Section 26-1-130.



Section 26-1-80. Jurisdiction.

The jurisdiction of notaries public extends throughout the State.

HISTORY: 1962 Code Section 49-7; 1952 Code Section 49-7; 1942 Code Section 3459; 1932 Code Section 3459; Civ. C. '22 Section 817; Civ. C. '12 Section 732; Civ. C. '02 Section 662; G. S. 520; R. S. 578; 1871 (14) 538; 1911 (27) 139; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, made nonsubstantive changes.



Section 26-1-90. Powers of notary public.

(A) A notary public may perform the following acts:

(1) acknowledgments;

(2) oaths and affirmations;

(3) attestations and jurats;

(4) signature witnessing;

(5) verifications of fact; and

(6) any other acts authorized by law.

(B) A notarial act must be attested by the:

(1) signature of the notary, exactly as shown on the notary's commission;

(2) legible appearance of the notary's name exactly as shown on the notary's commission. The legible appearance of the notary's name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible; and

(3) statement of the date the notary's commission expires. The statement of the date that the notary's commission expires may appear in the notary's stamp or seal or elsewhere in the notarial certificate.

(C) A notary may not perform a notarial act if the:

(1) principal or subscribing witness is not in the notary's presence at the time the notarial act is performed;

(2) principal or subscribing witness is not personally known to the notary or identified by the notary through satisfactory evidence;

(3) notary is a signer of, party to, or beneficiary of the record that is to be notarized. A disqualification pursuant to this item does not apply to an employee of a court within the unified judicial system, a notary who is named in a record solely as the trustee in a deed of trust, the drafter of the record, the person to whom a registered document must be mailed or sent after recording, or the attorney for a party to the record, so long as the notary is not also a party to the record individually or in some other representative or fiduciary capacity; or

(4) notary will receive directly from a transaction connected with the notarial act any commission, fee, advantage, right, title, interest, cash, property, or other consideration exceeding in value the fees specified in Section 26-1-100, other than fees or other consideration paid for services rendered by a licensed attorney, a licensed real estate broker or salesperson, a motor vehicle dealer, or a banker.

(D) A notary shall not notarize a signature:

(1) on a blank or incomplete document; or

(2) on a document without notarial certificate wording.

(E) A notary shall not certify or authenticate a photograph or photocopy.

(F) A notary may certify the affixation of a signature by mark on a record presented for notarization if:

(1) the mark is affixed in the presence of the notary;

(2) the notary writes below the mark: "Mark affixed by (name of signer by mark) in presence of undersigned notary"; and

(3) the notary notarizes the signature by performing an acknowledgment, oath or affirmation, jurat, or verification or proof.

(G) If a principal is physically unable to sign or make a mark on a record presented for notarization, that principal may designate another person, who must be a disinterested party, as his designee, to sign on the principal's behalf pursuant to the following procedure:

(1) the principal directs the designee to sign the record in the presence of the notary and two witnesses, who are either personally known to the notary or identified by the notary through satisfactory evidence, and who are unaffected by the record;

(2) the designee signs the principal's name in the presence of the principal, the notary, and the two witnesses;

(3) both witnesses sign their own names to the record near the principal's signature;

(4) the notary writes below the principal's signature: "Signature affixed by designee in the presence of (names and addresses of principal and witnesses)"; and

(5) the notary notarizes the signature through an acknowledgment, oath or affirmation, jurat, or verification or proof.

(H) A notary may sign the name of a principal physically unable to sign or make a mark on a document presented for notarization if:

(1) the principal directs the notary to sign the record in the presence of two witnesses unaffected by the record;

(2) the notary signs the principal's name in the presence of the principal and the witnesses;

(3) both witnesses sign their own names to the record near the principal's signature;

(4) the notary writes below the principal's signature: "Signature affixed by the notary at the direction of (name of principal unable to sign or make a mark) and also in the presence of (names and addresses of witnesses)"; and

(5) the notary notarizes the signature through an acknowledgment, oath or affirmation, jurat, or verification or proof.

(I) A notary public who is not an attorney licensed to practice law in this State and who advertises his services as a notary public in a language other than English, by radio, television, signs, pamphlets, newspapers, other written communication, or in another manner, shall post or otherwise include with the advertisement the notice set forth in this subsection in English and in the language used for the advertisement. The notice must be of conspicuous size, if in writing, and must state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF SOUTH CAROLINA, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." The notice must provide the fees for notarial acts specified in Section 26-1-100. If the advertisement is by radio or television, the statement may be modified but must include substantially the same message.

(J) A notary public who is not an attorney licensed to practice law in this State may not render a service that constitutes the unauthorized practice of law. A nonattorney notary may not assist another person in drafting, completing, selecting, or understanding a record or transaction requiring a notarial act. This subsection does not prohibit an employee of any court within the unified judiciary system, acting within the scope of his employment, from assisting an individual with filing a document with the court, provided that the assistance does not constitute the unauthorized practice of law.

(K) A notary may not claim to have powers, qualifications, rights, or privileges that the office of notary does not provide, including the power to counsel on immigration matters.

(L) A notary may not use the term "notario publico" or any equivalent non-English term in any business card, advertisement, notice, or sign.

(M) A notary may not execute a certificate that is not written in the English language. A notary may execute a certificate written in the English language that accompanies a record written in another language, which record may include a translation of the notarial certificate into the other language. In that instance, the notary shall execute only the English language certificate.

HISTORY: 1962 Code Section 49-8; 1952 Code Section 49-8; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-95. Repealed by 2014 Act No. 185, Section 1, eff June 2, 2014.

Editor's Note

Former Section 26-1-95 was titled False certification by notary and was derived from 1989 Act No. 94, Section 1. See now Section 26-1-160.



Section 26-1-100. Fees for notary acts.

(A) The maximum fees that may be charged by a notary for a notarial act is:

(1) for an acknowledgment, five dollars per signature;

(2) for an oath or affirmation without a signature, five dollars per person;

(3) for a jurat, five dollars per signature;

(4) for a signature witnessing, five dollars per signature; and

(5) for a verification of fact, five dollars per certificate.

(B) A notary who charges a fee for his notarial services shall display conspicuously in his place of business, or present to each principal outside his place of business, an English language schedule of fees for notarial acts.

(C) A notary may charge a travel fee when traveling to perform a notarial act if:

(1) the notary and the person requesting the notarial act agree upon the travel fee in advance of the travel; and

(2) the notary explains to the person requesting the notarial act that the travel fee is both separate from the notarial fee prescribed by subsection (A) and is neither specified nor mandated by law.

(D) Nothing in this chapter compels a notary to charge a fee.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Editor's Note

Prior Laws: Former Section 26-1-100 was titled Criminal jurisdiction, and had the following history: 1962 Code Section 49-9; 1952 Code Section 49-9; 1942 Code Section 3464; 1932 Code Section 3464; Civ. C. '22 Section 822; Civ. C. '12 Section 737; Civ. C. '02 Section 666; G. S. 524; R. S. 582, 829; 829 (6) 387. See now Section 26-1-170.



Section 26-1-110. Notarizing a paper record.

When notarizing a paper record, a notary shall sign by hand in ink on the notarial certificate. The notary shall comply with the requirements of Section 26-1-90(B)(1) and (2). The notary shall affix the official signature only after the notarial act is performed. The notary may not sign a paper record using the facsimile stamp or an electronic or other printing method; except that a notary with a disability may use a signature stamp that depicts the notary's signature in a clear and legible manner, upon prior approval of the Secretary.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Editor's Note

Prior Laws: Former Section 26-1-110 was titled Attorney at law; exercise of powers as notary, and had the following history: 1962 Code Section 49-10; 1952 Code Section 49-10; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559. See now Section 26-1-180.



Section 26-1-120. Notarial certificate.

(A) A notary may not make or give a notarial certificate unless the notary has either personal knowledge or satisfactory evidence of the identity of the principal and, if applicable, the subscribing witness.

(B) By making or giving a notarial certificate, regardless of whether it is stated in the certificate, a notary certifies that:

(1) at the time the notarial act was performed and the notarial certificate was signed by the notary, the notary was lawfully commissioned, the notary's commission had neither expired nor been suspended, the notarial act was performed within the geographic limits of the notary's commission, and the notarial act was performed in accordance with the provisions of this chapter;

(2) if the notarial certificate is for an acknowledgment or the administration of an oath or affirmation, the person whose signature was notarized did not appear in the judgment of the notary to be incompetent, lacking in understanding of the nature and consequences of the transaction requiring the notarial act, or to be acting involuntarily, under duress, or undue influence; and

(3) the notary was not prohibited from acting pursuant to this chapter.

(C) The inclusion of additional information in a notarial certificate, including the representative or fiduciary capacity in which a person signed or the means a notary used to identify a principal, does not invalidate an otherwise sufficient notarial certificate.

(D) A notarial certificate for the acknowledgment must comply with Chapter 3, Title 26, the Uniform Recognition of Acknowledgments Act.

(E) A notarial certificate for the verification or proof of the signature of a principal by a subscribing witness taken by a notary is sufficient and must be accepted in this State if it is substantially in a form otherwise prescribed by the laws of this State, or if it:

(1) identifies the state and county in which the verification or proof occurred;

(2) names the subscribing witness who appeared in person before the notary;

(3) names the principal whose signature on the record is to be verified or proven;

(4) indicates that the subscribing witness certified to the notary under oath or by affirmation that the subscribing witness is not a party to or beneficiary of the transaction, signed the record as a subscribing witness, and either (i) witnessed the principal sign the record, or (ii) witnessed the principal acknowledge the principal's signature on the record;

(5) states the date of the verification or proof;

(6) contains the signature of the notary who took the verification or proof; and

(7) states the notary's commission expiration date.

(F) A notarial certificate for an oath or affirmation taken by a notary is sufficient and must be accepted in this State if it is substantially in a form otherwise prescribed by the laws of this State, or if it:

(1) names the principal who appeared in person before the notary unless the name of the principal otherwise is clear from the record itself;

(2) indicates that the principal who appeared in person before the notary signed the record in question and certified to the notary under oath or by affirmation as to the truth of the matters stated in the record;

(3) states the date of the oath or affirmation;

(4) contains the signature of the notary who took the oath or affirmation; and

(5) states the notary's commission expiration date.

(G) A notarial certificate made in another jurisdiction is sufficient in this State if it is made in accordance with federal law or the laws of the jurisdiction where the notarial certificate was made.

(H) On records to be filed, registered, recorded, or delivered in another state or jurisdiction of the United States, a South Carolina notary may complete a notarial certificate that is required in that other state or jurisdiction.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Editor's Note

Prior Laws: Former Section 26-1-120 was titled Notary as stockholder, director, officer or employee of corporation; exercise of powers, and had the following history: 1962 Code Section 49-11; 1952 Code Section 49-11; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559. See now Section 26-1-190.



Section 26-1-130. Changes in Notary's status.

(A) Within forty-five days after the following changes in a notary's status, the notary must notify the Office of the Secretary of State the:

(1) change of a notary's residence, business, or a mailing address or telephone number. The notary's term expires at the same time as the original term;

(2) legal change of a notary's name. A notary with a new name may continue to use the former name in performing notarial acts until the notary receives a confirmation of Notary's Name Change Form from the Secretary. Upon receipt of the confirmation of the Notary's Name Change Form from the Secretary, the notary shall use the new name, and shall destroy or deface all notary seals bearing the former name so that they may not be misused. The notary's term expires at the same time as the original term; and

(3) change of a notary's county of residence. A notary who has moved to another county in South Carolina remains commissioned until the current commission expires, is not required to obtain a new seal, and may continue to notarize without changing his seal.

(B) Notifications to the Office of the Secretary of State required by this section, must be made on a Change in Status Form, accompanied by a fee of ten dollars, and in a form and manner that is prescribed by the Secretary.

HISTORY: 1962 Code Section 49-6.1; 1967 (55) 509; 1983 Act No. 151, Part II, Section 8B; former 1976 Code Section 26-1-70; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-140. Resignation of commission.

(A) A notary who resigns the notary's commission shall submit to the Secretary a Change in Status Form indicating the effective date of resignation.

(B) A notary who ceases to reside in this State, or who becomes permanently unable to perform his notarial duties, shall resign his commission and submit to the Secretary a Change in Status Form indicating the effective date of resignation.

(C) A notary who resigns his commission shall destroy or deface all notary seals so that they may not be misused.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-150. Death of notary.

If a notary dies during the term of commission, the notary's personal representative shall:

(1) notify the Secretary of State of the death in writing; and

(2) as soon as reasonably practicable, destroy or deface all notary seals so that they may not be misused.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-160. Unlawful acts; forfeiture of commission; penalties.

(A) Except as otherwise permitted by law, a person who commits one of the following acts is guilty of a misdemeanor:

(1) holding one's self out to the public as a notary if the person does not have a commission;

(2) performing a notarial act if the person's commission has expired or been suspended or restricted; or

(3) performing a notarial act before the person had taken the oath of office.

(B) A notary is guilty of a misdemeanor if the notary takes:

(1) an acknowledgment or administers an oath or affirmation without the principal appearing in person before the notary;

(2) a verification or proof without the subscribing witness appearing in person before the notary;

(3) an acknowledgment or administers an oath or affirmation without personal knowledge or satisfactory evidence of the identity of the principal;

(4) a verification or proof without personal knowledge or satisfactory evidence of the identity of the subscribing witness; or

(5) an acknowledgment or a verification or proof or administers an oath or affirmation if the notary knows it is false or fraudulent.

(C) It is a misdemeanor for a person to perform notarial acts in this State with the knowledge that he is not commissioned pursuant to this chapter.

(D) A person who without authority obtains, uses, conceals, defaces, or destroys the seal or notarial records of a notary is guilty of a misdemeanor.

(E) A person who knowingly solicits, coerces, or in a material way influences a notary to commit official misconduct is guilty of aiding and abetting and is subject to the same level of punishment as the notary.

(F) The sanctions and remedies of this chapter supplement other sanctions and remedies provided by law.

(G) A notary public convicted under the provisions of this section must forfeit his commission and must not be issued another commission. The court in which the notary public is convicted shall notify the Secretary of State within ten days after conviction.

(H) A person who violates the provisions of subsections (A), (B), (C), (D), or (E) is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1989 Act No. 94, Section 1; former 1976 Code Section 26-1-95; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-170. Criminal jurisdiction.

A notary public has no power or jurisdiction in criminal cases.

HISTORY: 1962 Code Section 49-9; 1952 Code Section 49-9; 1942 Code Section 3464; 1932 Code Section 3464; Civ. C. '22 Section 822; Civ. C. '12 Section 737; Civ. C. '02 Section 666; G. S. 524; R. S. 582, 829; 829 (6) 387; former 1976 Code Section 26-1-100; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-180. Attorney at law; exercise of powers as notary.

An attorney at law who is a notary public may exercise all his powers as a notary, notwithstanding the fact that he may be interested as counsel or attorney at law in a matter with respect to which he may exercise the power, and may probate in any court in this State in which he may be counsel.

HISTORY: 1962 Code Section 49-10; 1952 Code Section 49-10; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559; former 1976 Code Section 26-1-110; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-190. Notary as stockholder, director, officer or employee of corporation; exercise of powers.

A notary public who is a stockholder, director, officer, or employee of a corporation may perform a notarial act for that corporation, unless the notary public is individually a party to the instrument or record that is the subject of the notarial act.

HISTORY: 1962 Code Section 49-11; 1952 Code Section 49-11; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559; former 1976 Code Section 26-1-120; 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.

Effect of Amendment

2014 Act No. 185, Section 1, rewrote the section.



Section 26-1-200. Notarized document sent to another state or nation.

On a notarized document sent to another state or nation, evidence of the authenticity of the official seal and signature of a notary of this State, if required, shall be in the form of:

(1) a certificate of authority from the Secretary of State or designated local official, authenticated as necessary by additional certificates from the United States or foreign government agencies; or

(2) in the case of a notarized document to be used in a nation that has signed and ratified the Hague Convention Abolishing the Requirement of Legalization for Foreign Public Documents of October 5, 1961, an Apostille from the federally designated official in the form prescribed by the Convention, with no additional authenticating certificates required.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-210. Certificate of authority.

A certificate of authority evidencing the authenticity of the official seal and signature of a notary of this State shall be substantially in the following form:

"Certificate of Authority for Notarial Act

I, ____________(name of Secretary of State), South Carolina Secretary of State, certify that ____________ (name of notary), the person named in the seal and signature on the attached document, was a Notary Public for the State of South Carolina and authorized to act as such at the time of the document's notarization.

To verify this Certificate of Authority for a Notarial Act, I have affixed below my signature and seal of office this _____ day of_________, 20___."

(Signature and seal of commissioning official)

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-220. Fee for issuing certificate of authority or Apostille.

The Secretary of State may charge a reasonable fee for issuing a certificate of authority or an Apostille.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-230. Issuance of certificate of authority or Apostille.

(A) The Secretary shall not issue a certificate of authority or an Apostille for a document if the Secretary has cause to believe that the certificate is desired for an unlawful or improper purpose. The Secretary may examine not only the document for which a certificate is requested, but also any documents to which the previous seals or other certifications may have been affixed by other authorities. The Secretary may request any additional information that may be necessary to establish that the requested certificate will serve the interests of justice and is not contrary to public policy, including a certified or notarized English translation of document text in a foreign language.

(B) The Secretary shall not issue a certificate of authority or an Apostille if:

(1) a seal or signature cannot be authenticated by either the Secretary or another official;

(2) the seal or signature is of a foreign official; or

(3) the document is a facsimile, photocopy, photographic, or other reproduction of a signature or seal.

(C) The Secretary may not include within the certificate of authority or Apostille any statement that is not within the Secretary's power or knowledge to authenticate. The Secretary may not certify that a document has been executed or certified in accordance with the law of any particular jurisdiction or that a document is a valid document in a particular jurisdiction.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.



Section 26-1-240. Act not to contradict requirements of Section 62-2-503.

Nothing in this act shall be construed to contradict the requirements of Section 62-2-503.

HISTORY: 2014 Act No. 185 (S.356), Section 1, eff June 2, 2014.






CHAPTER 3 - UNIFORM RECOGNITION OF ACKNOWLEDGMENTS ACT

Section 26-3-10. Citation of chapter.

This chapter may be cited as the Uniform Recognition of Acknowledgments Acts.

HISTORY: 1962 Code Section 49-69; 1972 (57) 2374.



Section 26-3-20. "Notarial acts" defined; notarial acts performed outside of State.

For the purposes of this chapter, "notarial acts" means acts which the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this State for use in this State with the same effect as if performed by a notary public of this State by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this State:

(1) A notary public authorized to perform notarial acts in the place in which the act is performed;

(2) A judge, clerk or deputy clerk of any court of record in the place in which the notarial act is performed;

(3) An officer of the foreign service of the United States, a consular agent or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;

(4) A commissioned officer in active service with the Armed Forces of the United States and any other person authorized by regulation of the Armed Forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: a merchant seaman of the United States, a member of the Armed Forces of the United States, or any other person serving with or accompanying the Armed Forces of the United States, and, further, such commissioned officers and other authorized persons, in the manner and under the conditions prescribed by this chapter, also may perform notarial acts inside this State for use in this State with the same effect as if performed by a notary public of this State;

(5) Any other person authorized to perform notarial acts in the place in which the act is performed.

HISTORY: 1962 Code Section 49-61; 1972 (57) 2374; 1985 Act No. 14, Section 1.



Section 26-3-30. Proof of authority.

(a) If the notarial act is performed by any of the persons described in items (1) to (4), inclusive, of Section 26-3-20, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

(1) Either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act;

(2) The official seal of the person performing the notarial act is affixed to the document; or

(3) The title and indication of authority to perform notarial acts of the person appear either in a digest of foreign law or in a list customarily used as a source of such information.

(c) If the notarial act is performed by a person other than one described in subsections (a) and (b), there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(d) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

HISTORY: 1962 Code Section 49-62; 1972 (57) 2374.



Section 26-3-40. Substance of certification.

The person taking an acknowledgment shall certify that:

(1) The person acknowledging appeared before him and acknowledged he executed the instrument; and

(2) The person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

HISTORY: 1962 Code Section 49-63; 1972 (57) 2374.



Section 26-3-50. Form of certification.

The form of a certificate of acknowledgment used by a person whose authority is recognized under Section 26-3-20 shall be accepted in this State if:

(1) The certificate is in a form prescribed by the laws or regulations of this State;

(2) The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or

(3) The certificate contains the words "acknowledged before me," or their substantial equivalent.

HISTORY: 1962 Code Section 49-64; 1972 (57) 2374.



Section 26-3-60. "Acknowledged before me" defined.

The words "acknowledged before me" mean:

(1) That the person acknowledging appeared before the person taking the acknowledgment;

(2) That he acknowledged he executed the instrument;

(3) That, in the case of:

(a) A natural person, he executed the instrument for the purposes therein stated;

(b) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(c) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(d) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(e) A person acknowledging as a public officer, trustee, administrator, guardian or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and

(4) That the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

HISTORY: 1962 Code Section 49-65; 1972 (57) 2374.



Section 26-3-70. Statutory Short Forms of Acknowledgment.

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this State. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in his own right: State of __________ County of __________ The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged). (Signature of Person Taking Acknowledgment) (Title or Rank) (Serial Number, if any) (2) For a corporation: State of __________ County of __________ The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation. (Signature of Person Taking Acknowledgment) (Title or Rank) (Serial Number, if any) (3) For a partnership: State of __________ County of __________ The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership. (Signature of Person Taking Acknowledgment) (Title or Rank) (Serial Number, if any) (4) For an individual acting as principal by an attorney in fact: State of __________ County of __________ The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal). (Signature of Person Taking Acknowledgment) (Title or Rank) (Serial Number, if any) (5) By any public officer, trustee or personal representative: State of __________ County of __________ The foregoing instrument was acknowledged before me this (date) by (name and title of position). (Signature of Person Taking Acknowledgment) (Title or Rank) (Serial Number, if any)

HISTORY: 1962 Code Section 49-66; 1972 (57) 2374.



Section 26-3-80. Application of chapter.

A notarial act performed prior to May, 8, 1972 is not affected by this chapter. This chapter provides an additional method of proving notarial acts. Nothing in this chapter diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this State.

HISTORY: 1962 Code Section 49-67; 1972 (57) 2374.



Section 26-3-90. Construction.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

HISTORY: 1962 Code Section 49-68; 1972 (57) 2374.






CHAPTER 6 - UNIFORM ELECTRONIC TRANSACTIONS ACT

Section 26-6-10. Short title; purpose.

(A) This chapter may be cited as the "Uniform Electronic Transactions Act".

(B) Consistent with the provisions of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7002(a), this chapter provides alternative procedures or requirements for the use of electronic records to establish the legal effect or validity of records in electronic transactions.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-20. Definitions.

As used in this chapter:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures giving the effect of agreements under law otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of any of the parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions used directly or indirectly in an information processing system to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the agreement of the parties as affected by this chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(10) "Individual" means a single natural person; one human being.

(11) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or other forms for the communication or reception of knowledge.

(12) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or other legal or commercial entity.

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

(18) "United States Postal Service Electronic Postmark" means an electronic service provided by the United States Postal Service that provides evidentiary proof that an electronic document existed in a certain form at a certain time and the electronic document was opened or the contents of the electronic document were displayed at a time and date documented by the United States Post Office.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-30. Applicability to electronic records and electronic signatures relating to transaction; exceptions.

(A) Except as otherwise provided in subsection (B), this chapter applies to electronic records and electronic signatures relating to a transaction.

(B) This chapter does not apply to a transaction:

(1) in connection with an order for prescription drugs; or

(2) to the extent the transaction is governed by:

(a) a law governing the creation and execution of wills, codicils, or testamentary trusts;

(b) the Uniform Commercial Code, other than Sections 36-1-107 and 36-1-206, Chapter 2 of Title 36, and Chapter 2A of Title 36; or

(c) the Electronic Signatures in Global and National Commerce Act, 114 Stat. 464, 15 U.S.C. at 7001 et seq., but it is not intended to limit, modify, or supersede Section 101(c) of the act, and to the extent that the notices exempted below are excluded from the scope of the Electronic Signatures in Global and National Commerce Act, 114 Stat. 464, 15 U.S.C. at 7003, this chapter of Title 26 does not apply to a notice required by law regarding:

(i) the cancellation or termination of utility services (including water, heat, and power);

(ii) default, acceleration, repossession, foreclosure, eviction, or the right to cure under a credit agreement secured by a primary residence of an individual or a rental agreement for a primary residence of an individual;

(iii) the cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities;

(iv) the recall of a product or material failure of a product, that risks endangering health or safety; or

(v) a law requiring a document to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(C) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of the chapter pursuant to subsection (B) to the extent it is governed by a law other than those specified in subsection (B).

(D) A transaction subject to this chapter is also subject to other applicable substantive law.

HISTORY: 2004 Act No. 279, Section 1.

Editor's Note

Section 36-1-107, referenced in subsection (B)(2)(b), was amended by 2014 Act No. 213, Section 1. The former subject matter of Section 36-1-107 is now contained in Section 36-1-306.



Section 26-6-40. Prospective application of chapter.

This chapter applies to an electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after the effective date of this chapter.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-50. Agreement of parties to conduct transactions by electronic means.

(A) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(B) This chapter applies only to transactions between parties who agree to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the conduct of the parties.

(C) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. This right of refusal shall not be waived by agreement.

(D) Except as otherwise provided in this chapter, the effect of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(E) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable laws.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-60. Construction and application.

This chapter must be construed and applied to:

(1) facilitate electronic transactions consistent with other applicable law;

(2) be consistent with reasonable practice concerning electronic transactions and with continued expansion of those practices; and

(3) effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-70. Legality of electronic contracts, records, and signatures.

(A) A record or signature must not be denied legal effect or enforceability solely because it is in electronic form.

(B) A contract must not be denied legal effect or enforceability solely because an electronic record is used in its formation.

(C) An electronic record satisfies a law requiring a record to be in writing.

(D) An electronic signature satisfies a law requiring a signature.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-80. Satisfying requirement that information be in writing; complying with manner of transmission and format requirements; exceptions.

(A) If parties agree to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(B) If another provision of law requires a record to be posed or displayed in a certain manner, be sent, communicated, or transmitted by a specified method, or contain information formatted in a certain manner, the record must:

(1) be posted or displayed in the manner specified in the other law;

(2) be sent, communicated, or transmitted by the method specified in the other law, except as otherwise provided in subsection (D)(2); and

(3) contain the information formatted in the manner specified in the other law.

(C) The electronic record is not enforceable against the recipient if a sender inhibits the ability of a recipient to store or print an electronic record.

(D) The requirements of this section shall not be varied by agreement, except that:

(1) to the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement pursuant to subsection (A) that the information be in the form of an electronic record capable of retention also may be varied by agreement; and

(2) a requirement pursuant to a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid, or regular United States mail, may be varied by agreement to the extent permitted by the other law.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-90. Showing that electronic record or signature is attributable to a person; effect of electronic record or signature.

(A) An electronic record or electronic signature is attributable to a person if it is the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of a security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(B) The effect of an electronic record or electronic signature attributed to a person pursuant to subsection (A) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and as otherwise provided by law.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-100. Change or error in transmission of electronic record; circumstances under which effect may be avoided; applicability of other law.

(A) If a change or error occurs in the transmission of an electronic record between parties to a transaction:

(1) the conforming party may avoid the effect of the changed or erroneous electronic record, if the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not and the nonconforming party would have detected the change or error had he also conformed;

(2) an individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(b) takes reasonable steps, including steps that conform to the reasonable instructions of the other person, to return or destroy, as instructed, the consideration received as a result of the erroneous electronic record; and

(c) has not used or received any benefit or value from the consideration received from the other person.

(B) If subsection (A) does not apply, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(C) The provisions of subsections (A)(2) and (B) shall not be varied by agreement.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-110. Satisfying requirement that signature or record be notarized.

A law requiring a signature or record to be notarized, acknowledged, verified, or made under oath is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-120. Satisfying law requiring a record to be maintained; checks.

(A) A law requiring a record to be retained is satisfied by retaining an electronic record of the information that:

(1) accurately reflects the information in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(B) A requirement to retain a record in accordance with subsection (A) does not apply to information whose only purpose is to enable the record to be sent, communicated, or received.

(C) A person may satisfy subsection (A) by using the services of another person if the requirements of that subsection are satisfied otherwise.

(D) A law requiring a record to be presented or retained in its original form, or providing consequences if the record is not presented or retained in its original form, is satisfied by an electronic record retained in accordance with subsection (A).

(E) A law requiring retention of a check is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (A).

(F) A record retained as an electronic record in accordance with subsection (A) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after the effective date of this chapter specifically prohibits the use of an electronic record for the specified purpose.

(G) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-130. Admissibility as evidence.

Evidence of a record or signature may not be excluded in a proceeding solely because the record or signature is in electronic form.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-140. Automated transactions; formation of contract.

In an automated transaction:

(1) a contract may be formed by the interaction of electronic agents of the parties, even if an individual was not aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) a contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance; and

(3) the terms of the contract are determined by the substantive law applicable to it.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-150. When electronic record sent and received.

(A) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient and under the control of the recipient.

(B) Unless otherwise agreed between a sender and the recipient, an electronic record is received when it:

(1) enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) is in a form capable of being processed by that system.

(C) Subsection (B) applies even if the place the information processing system is located is different from the place the electronic record is considered to be received pursuant to subsection (D).

(D) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is considered to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the place of business is:

(1) the place having the closest relationship to the underlying transaction, if the sender or recipient has more than one place of business; and

(2) the sender's or recipient's residence, if the sender or the recipient does not have a place of business.

(E) An electronic record is received pursuant to subsection (B) even if an individual is not aware of its receipt.

(F) Receipt of an electronic acknowledgment from an information processing system described in subsection (B) establishes that a record was received but is not sufficient to establish that the content sent corresponds to the content received.

(G) If a person is aware that an electronic record purportedly sent pursuant to subsection (A), or purportedly received pursuant to subsection (B), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection shall not be varied by agreement.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-160. Establishing person as having control of transferable record; rights and defenses; proof of control.

(A) In this section, "transferable record" means an electronic record that:

(1) would be a negotiable instrument under Chapter 3 of Title 36 or a document of title under Chapter 7 of Title 36 if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(B) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(C) A system satisfies subsection (B), and a person is considered to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) there exists a single authoritative copy of the transferable record that is unique, identifiable, and, except as otherwise provided in items (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as the person to which the transferable record was:

(a) issued; or

(b) most recently transferred, if the authoritative copy indicates that the transferable record has been transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy are made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and a copy of a copy are readily identifiable as copies that are not the authoritative copy; and

(6) a revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(D) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Section 36-1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing pursuant to Title 36, including the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively if the applicable statutory requirements pursuant to Section 36-3-302, 36-7-501, or 36-9-308 are satisfied. Delivery, possession, and endorsement are not required to obtain or exercise the rights pursuant to this subsection.

(E) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings pursuant to Title 36.

(F) The person seeking to enforce the transferable record shall provide, upon request, reasonable proof that he is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-170. Creation and retention of electronic records by government agencies.

Each governmental agency of this State shall determine if, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

HISTORY: 2004 Act No. 279, Section 1.



Section 26-6-180. Government agencies sending and accepting electronic records and signatures; format.

(A) Each governmental agency of this State shall determine if, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(B) To the extent that a governmental agency uses electronic records and electronic signatures pursuant to subsection (A), the governmental agency, in consultation with the South Carolina Department of Administration, giving due consideration to security, may specify:

(1) the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, a third party used by a person filing a document to facilitate the process;

(3) control processes and procedures appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) other attributes required for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(C) Except as otherwise provided in Section 26-6-120, this chapter does not require a governmental agency of this State to use or permit the use of electronic records or electronic signatures.

HISTORY: 2004 Act No. 279, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 26-6-190. Development of standards and procedures; service of process.

(A) The South Carolina Department of Administration shall adopt standards to coordinate, create, implement, and facilitate the use of common approaches and technical infrastructure, as appropriate, to enhance the utilization of electronic records, electronic signatures, and security procedures by and for public entities of the State. Local political subdivisions may consent to be governed by these standards.

(B) The Secretary of State may develop, implement, and facilitate the use of model procedures for the use of electronic records, electronic signatures, and security procedures for all other purposes, including private commercial transactions and contracts. The Secretary of State also may promulgate regulations as to methods, means, and standards for secure electronic transactions including administration by the Secretary of State or the licensing of third parties to serve in that capacity, or both.

(C) In accordance with Sections 26-6-20(18) and 26-6-195, and in reference to all South Carolina laws, rules, and regulations pertaining to service of process where service shall be made on entities described in Rule 4(d)(3) of the South Carolina Rules of Civil Procedure, those entities shall be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by:

(1) registered or certified mail-return receipt requested, addressed to the office of the registered agent;

(2) registered or certified mail-return receipt requested, addressed to the office of the secretary of the corporation at its principal office;

(3) e-mailing the service of process that has been postmarked by a United States Postal Service Electronic Postmark in a manner approved by the South Carolina Supreme Court to an e-mail address registered with the Secretary of State for the corporation; or

(4) e-mailing the service of process that has been postmarked by a United States Postal Service Electronic Postmark in a manner approved by the South Carolina Supreme Court to an e-mail address registered with the Secretary of State for the agent for service of process for the corporation.

HISTORY: 2004 Act No. 279, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 26-6-195. Service of process to e-mail address by government agency.

Notwithstanding any other provisions in this chapter, a governmental agency may use, in accordance with policies and procedures developed by the South Carolina Department of Administration and as circumstances allow, in order to perfect service of process of any communication, an e-mail address from any vendor, entity, or individual the governmental agency regulates or does business with, or an e-mail address from the agent for service of process of that vendor, entity, or individual. Such communication postmarked by a United States Postal Service Electronic Postmark shall have the same force of law as the United States Post Office certified mail-return receipt requested. The South Carolina Department of Administration shall devise policies and procedures for the use of the United States Postal Service Electronic Postmark in respect to state agencies and operations. These policies and procedures, where necessary, must consider the persons or entities which do not have an e-mail address.

HISTORY: 2004 Act No. 279, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 26-6-210. Applicability of Computer Crime Act.

The Computer Crime Act, as contained in Chapter 16 of Title 16, is expressly made applicable to and incorporated into this chapter.

HISTORY: 2004 Act No. 279, Section 1.









Title 27 - Property and Conveyances

CHAPTER 1 - GENERAL PROVISIONS

Section 27-1-10. Real estate made liable for debts, duties and demands.

Houses, lands and other hereditaments and real estate situated or being within this State, belonging to any person indebted, (a) shall be liable to and chargeable with all just debts, duties and demands, of whatever nature or kind whatsoever, owing by any such person, (b) shall and may be assets for the satisfaction thereof and (c) shall be subject to the like remedies, proceedings and process as personal estates.

HISTORY: 1962 Code Section 57-451; 1952 Code Section 57-451; 1942 Code Section 9066; 1932 Code Section 9066; Civ. C. '22 Section 5475; Civ. C. '12 Section 3696; Civ. C. '02 Section 2612; G. S. 1983; R. S. 2112; 1712 (2) 571.



Section 27-1-15. Recovery of attorney is fees and interest on claims for improvement of real estate.

Whenever a contractor, laborer, design professional, or materials supplier has expended labor, services, or materials under contract for the improvement of real property, and where due and just demand has been made by certified or registered mail for payment for the labor, services, or materials under the terms of any regulation, undertaking, or statute, it is the duty of the person upon whom the claim is made to make a reasonable and fair investigation of the merits of the claim and to pay it, or whatever portion of it is determined as valid, within forty-five days from the date of mailing the demand. If the person fails to make a fair investigation or otherwise unreasonably refuses to pay the claim or proper portion, he is liable for reasonable attorney's fees and interest at the judgment rate from the date of the demand.

HISTORY: 1987 Act No. 134, Section 1.



Section 27-1-20. Appointment of surveyors where land title in dispute; nomination by parties.

If any cause be pending in any circuit court or within its jurisdiction wherein the title or boundaries of lands shall be brought into dispute, the judge of the court shall appoint surveyors at the nomination of the parties, to survey such lands, at the charge of such parties, and to return such survey, on oath, at the next sitting of the court.

HISTORY: 1962 Code Section 57-452; 1952 Code Section 57-452; 1942 Code Section 8867; 1932 Code Section 8867; Civ. C. '22 Section 5308; Civ. C. '12 Section 3538; Civ. C. '02 Section 2452; G. S. 1823; R. S. 1964; 1722 (7) 177.



Section 27-1-30. Appointment of surveyors where land title in dispute; nomination by court.

In case either of the parties shall refuse to nominate a surveyor duly sworn and qualified, the court shall proceed to nominate two or more such surveyors, as it shall think fit, in order for the better finding out and discovering the truth of the matter in difference. If the court shall acquiesce in the return of the surveyors so given in on oath as aforesaid it shall be allowed as evidence.

HISTORY: 1962 Code Section 57-453; 1952 Code Section 57-453; 1942 Code Section 8868; 1932 Code Section 8868; Civ. C. '22 Section 5309; Civ. C. '12 Section 3539; Civ. C. '02 Section 2453; G. S. 1834; R. S. 1965; 1722 (7) 177.



Section 27-1-40. Party walls in cities and towns.

Every person who shall erect in a city or town any building with brick shall have liberty to set half his partition wall on his next neighbor's ground, providing he leave a toothing in the corner of such wall for his neighbor to adjoin unto.

HISTORY: 1962 Code Section 57-454; 1952 Code Section 57-454; 1942 Code Section 8869; 1932 Code Section 8869; Civ. C. '22 Section 5310; Civ. C. '12 Section 3540; Civ. C. '02 Section 2454; G. S. 1842; R. S. 1966; 1713 (7) 58.



Section 27-1-50. Party walls in cities and towns; expense.

When the owner of such adjoining land shall build, he shall pay for one half of such partition wall, so far as he makes use of it.

HISTORY: 1962 Code Section 57-455; 1952 Code Section 57-455; 1942 Code Section 8870; 1932 Code Section 8870; Civ. C. '22 Section 5311; Civ. C. '12 Section 3541; Civ. C. '02 Section 2455; G. S. 1843; R. S. 1967; 1713 (7) 58.



Section 27-1-60. Right of homeowner or tenant to fly United States flag; restrictive covenants and rental agreements; definitions.

(A) Regardless of any restrictive covenant, declaration, rule, contractual provision, or other requirement concerning flags or decorations found in a deed, contract, lease, rental agreement, or homeowners' association document, any homeowner or tenant may display one portable, removable United States flag in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended, on the premises of the property of which he is entitled to use.

(B)(1) No homeowners' association document may preclude the display of one portable, removable United States flag by homeowners. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(2) No restrictive covenant in a deed may preclude the display of one portable, removable United States flag on the property. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(3) No rental agreement, lease, or contract may preclude the display of one portable, removable United States flag on the premises of any tenant. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(C) For purposes of this section:

(1) "homeowner" means a person who holds title to real property, in fee simple or otherwise including, but not limited to, an owner of real property subject to a homeowners' association, an owner of an interest in a vacation time sharing plan, and a co-owner under a horizontal property regime;

(2) "homeowners' association" has the same meaning as provided in Section 12-43-230;

(3) "homeowners" association document' includes, but is not limited to, declarations of covenants, articles of incorporation, bylaws, or any similar document concerning the rights of property owners to use their property; and

(4) "tenant" means any tenant under a rental agreement executed pursuant to Chapter 40, Title 27, any tenant under a rental agreement executed pursuant to Chapter 47, Title 27, any tenant under a vacation time sharing plan, any tenant under a horizontal property regime, and any person who leases commercial or residential real property under a contractual agreement.

HISTORY: 2002 Act No. 344, Section 1.



Section 27-1-70. Real property transfer fee covenants unenforceable; definitions; policy; requirements for enforceability of prior transfer fee covenants.

(A) As used in this section:

(1) "Association" means a nonprofit, mandatory membership organization comprised of owners of homes, condominiums, cooperatives, manufactured homes, or any interest in real property, created pursuant to a declaration, covenant, or other applicable law.

(2) "Transfer" means the sale, gift, grant, conveyance, assignment, inheritance, or other transfer of an interest in real property located in this State.

(3) "Transfer fee" means a fee or charge imposed by a transfer fee covenant, but does not include any tax, assessment, fee, or charge imposed by a governmental authority pursuant to applicable laws, ordinances, or regulations.

(4) "Transfer fee covenant" means a provision in a document, whether recorded or not and however denominated, which purports to run with the land or bind current owners or successors in title to specified real property located in this State, and which obligates a transferee or transferor of all or part of the property to pay a fee or charge to a third person upon transfer of an interest in all or part of the property, or in consideration for permitting this transfer. A "transfer fee covenant" does not include:

(a) a provision of a purchase contract, option, mortgage, security agreement, real property listing agreement, or other agreement which obligates one party to the agreement to pay the other, as full or partial consideration for the agreement or for a waiver of rights under the agreement, an amount determined by the agreement, if that amount:

(i) is payable on a one-time basis only upon the next transfer of an interest in the specified real property and, once paid, does not bind successors in title to the property;

(ii) constitutes a loan assumption or similar fee charged by a lender holding a lien on the property;

(iii) constitutes a fee or commission paid to a licensed real estate broker for brokerage services rendered in connection with the transfer of the property for which the fee or commission is paid; or

(iv) is the actual cost to copy governing documents of a community association and is charged by the association to a transferee or transferor for governing documents delivered to a real estate closing, provided cost is not passed through to a third party other than the agent of the association;

(b) any provision in a deed, memorandum, or other document recorded for the purpose of providing record notice of an agreement described in subsection (A)(4)(a);

(c) a provision of a document requiring payment of a fee or charge to an association to be used exclusively for purposes authorized in the document if no portion of the fee is required to be passed through to a third party designated or identifiable by description in the document or another document referenced in it;

(d) a provision of a document requiring payment of a fee or charge to an organization described in Section 501(c)(3), 501(c)(4), or 501(c)(7) of the Internal Revenue Code, to be used exclusively to support cultural, educational, charitable, recreational, environmental, conservation, social, or other similar activities benefiting the real property affected by the provision or the community of which the property is a part; or

(e) any fee, charge, assessment, or other amount payable in connection with a "conservation easement" as defined in Section 27-8-80 in the Conservation Easement Act, or a preservation easement as described in Sections 170 (h)(4)(B) and (C) of the Internal Revenue Code of 1986, as amended, whether the conservation easement or preservation easement is donated or purchased, or part donated and part purchased; whether paid contemporaneously with the recording of the conservation easement or the preservation easement or at some future date during its term and existence; and whether paid by the original grantor or any successor or assign in the legal chain of title to the real property subject to the conservation easement or preservation easement.

(B) The General Assembly finds:

(1) the public policy of this State favors the transferability of interests in real property free from unreasonable restraints on alienation and covenants or servitudes that do not touch and concern the property; and

(2) a transfer fee covenant violates this public policy by impairing the marketability of title to the affected real property and constitutes an unreasonable restraint on alienation, regardless of the duration of the covenant or the amount of the transfer fee set forth in the covenant.

(C) A transfer fee covenant recorded after the effective date of this section, or a lien to the extent that it purports to secure the payment of a transfer fee, is not binding on or enforceable against the affected real property or any subsequent owner, purchaser, or mortgagee of an interest in the property.

(D) In order for a transfer fee covenant recorded before the effective date of this section to be valid and enforceable, a separate document that complies with the following requirements of this subsection must be filed in each county in which the real property subject to the transfer fee covenant is located within one hundred eighty days of the effective date of this section.

(1) The title of the document must be "Notice of Transfer Fee Covenant" in at least fourteen-point boldface type.

(2) The document must list the amount or basis by which the transfer fee covenant is calculated.

(3) The actual dollar-cost examples for a home priced at two hundred fifty thousand dollars, five hundred thousand dollars, and seven hundred fifty thousand dollars must be included in the document.

(4) The document must contain the date or circumstances under which the transfer fee covenant expires, if any.

(5) The document must contain instructions and contact information concerning the payment of the fee required by the transfer fee covenant.

HISTORY: 2012 Act No. 106, Section 1, eff February 1, 2012.






CHAPTER 2 - COORDINATE SYSTEM FOR DEFINING LOCATION OF POINTS WITHIN STATE

Section 27-2-10. System adopted; title.

The system of plane coordinates which has been established by the National Ocean Survey and the National Geodetic Survey for defining and stating the positions or location of points on the surface of the earth within this State may be cited as the "South Carolina Coordinate System Act."

For the purpose of the use of this system the State is designated as one zone.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-20. Zone title for use in land descriptions.

As established, the South Carolina Coordinate System is named, and in a land description in which it is used it is designated, the "South Carolina Coordinate System."

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-30. Plane coordinates for expressing position of point defined.

The plane coordinates of a point on the earth's surface, to be used in expressing the position or location of a point in the State, consist of two distances, expressed in feet and decimals of a foot. One of these distances, to be known as the easting (x-coordinate), gives the distance in an east-and-west direction; the other, to be known as the northing (y-coordinate), gives the distance in a north-and-south direction. These coordinates must be made to depend upon and conform to the coordinates, on the South Carolina Coordinate System, of the monumented points of the North American Horizontal Geodetic Control Network as published by the United States Coast and Geodetic Survey (now the National Geodetic Survey) within this State as those coordinates have been determined by the survey.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-50. Coordinate System defined.

For purposes of more precisely defining the South Carolina Coordinate System, the following definition by the National Ocean Survey and the National Geodetic Survey is adopted:

The South Carolina Coordinate System is a Lambert conformal projection of the North American Datum, 1983, having standard parallels at north latitudes 32° 30' and 34° 50', along which parallels the scale must be exact. The origin of coordinates is at the intersection of the meridian 81° 00'west of Greenwich and the parallel 31° 50' north latitude. This origin is given the coordinates: * = 2,000,000 feet and y = 0 feet. For the purposes of the South Carolina Coordinate System, the foot is the International Foot with one inch being exactly equal to 2.54 centimeters.

The position of South Carolina Coordinate System is as marked on the ground by monumented points of the North American Horizontal Geodetic Control Network established in conformity with standards adopted by the Federal Geodetic Control Committee for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983, and whose coordinates have been computed on the system defined in this section. Any such stations may be used for establishing a survey connection with the South Carolina Coordinate System.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-60. Standards required for recordation; modification to meet local conditions.

No coordinates based on the South Carolina Coordinate System, purporting to define the position of a point on a land boundary, may be presented to be recorded in public land records or deed records unless that point is established in accordance with Federal Geodetic Control Committee specification for second order-class two. The limitation may be modified by the South Carolina Geodetic Survey to meet local conditions.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-70. Use of term "South Carolina Coordinate System" on map.

The use of "South Carolina Coordinate System" on a map, report of survey, or other document, must be limited to coordinates based on the South Carolina Coordinate System as defined in this chapter.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



Section 27-2-85. Duties of South Carolina Geodetic Survey.

The South Carolina Geodetic Survey established within the Office of Research and Statistics of the Revenue and Fiscal Affairs Office shall establish horizontal and vertical geodetic control within the State at a density that effectively will provide land and land-related items and records to be referenced to the national horizontal and vertical coordinate system, ensure the accuracy and integrity of new geodetic data entered into the state and national reference system, maintain geodetic files for the State, and disseminate geodetic information as necessary.

HISTORY: 1994 Act No. 497, Part II, Section 59A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 27-2-95. State mapping products to be compatible with coordinate system; establishment of standards; programs.

To the extent possible, the South Carolina Geodetic Survey of the Office of Research and Statistics of the Revenue and Fiscal Affairs Office shall utilize the office's responsibility of coordinating mapping activities in the State to ensure that mapping products are compatible with the South Carolina Coordinate System. As part of this activity, the office shall establish, develop, and promulgate standards for maps and map products to ensure quality, accuracy, and compatibility of mapping products, encourage the development of accurate mapping systems that are compatible with and suitable for incorporation into a standardized statewide mapping system, develop, maintain, and administer programs for funding qualified mapping projects, and serve as the focal point for federal, state, and local mapping programs and activities in South Carolina.

HISTORY: 1994 Act No. 497, Part II, Section 59A.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1).



Section 27-2-105. Clarification of county boundaries; role of South Carolina Geodetic Survey; contested case hearings.

(A)(1) Where county boundaries are ill-defined, unmarked, or poorly marked, the South Carolina Geodetic Survey on a cooperative basis shall assist counties in defining and monumenting the locations of county boundaries and positioning the monuments using geodetic surveys. The South Carolina Geodetic Survey (SCGS) shall seek to clarify the county boundaries as defined in Chapter 3, Title 4. The SCGS shall analyze archival and other evidence and perform field surveys geographically to position all county boundaries in accordance with statutory descriptions. Physical and descriptive points defining boundaries must be referenced using South Carolina State Plane Coordinates.

(2) If there is a boundary dispute between two or more counties, the SCGS shall act as the mediator to resolve the dispute.

(3) Upon reestablishing all, or some portion, of a county boundary, the SCGS shall certify its work and within thirty days of that certification:

(a) provide copies to the administrator of each affected county;

(b) provide written notification to affected parties;

(c) provide notice and copies to the public through its official website and or other means it considers appropriate; and

(d) notify as it determines appropriate, other affected state and federal agencies.

(4) For purposes of item (1), a certification for all or some portion of a county boundary means a plat signed and sealed by a licensed South Carolina Professional Land Surveyor and approved by the Chief of the SCGS.

(B)(1) An affected party disagreeing with a boundary certified by the SCGS may file a request for a contested case hearing with the South Carolina Administrative Law Court according to the court's rules of procedure. An affected party has sixty calendar days from the date of a written notice sent to the affected party to file an appeal with the Administrative Law Court.

(2) As used in this subsection an "affected party" means:

(a) the governing body of an affected county;

(b) the governing body of a political subdivision of this State, including a school district, located in whole or in part in the certification zone;

(c) an elected official, other than a statewide elected official, whose electoral district is located in whole or in part in the certification zone;

(d) a property owner or an individual residing in the certification zone;

(e) a business entity located in the certification zone; or

(f) a nonresident individual who owns or leases real property situated in the certification zone.

(3) A "certification zone" means the actual territory in which the boundary certification changes from one affected county to another.

(4) The decision of the Administrative Law Court may be appealed as provided in Section 1-23-610.

(5) The certified county boundary plat described in subsection (A)(4) of this section takes effect for all purposes on the date provided in item (6).

(6) When the certified boundary plat is no longer subject to appeal, the SCGS under cover of a letter signed by the Chief of the SCGS shall provide an appropriate revised boundary map to the Secretary of State, the South Carolina Department of Archives, and the register of deeds in each affected county. The date of the SCGS director's cover letter is the date the revised boundaries take effect.

(7) When all portions of a county boundary are resolved, the SCGS shall prepare a unique boundary description for counties with boundaries affected by the operation of this section and forward that description in a form suitable for the General Assembly to amend county boundaries as described in Chapter 3, Title 4.

(C) Nothing in this section may be construed as limiting or in any way restricting the plenary authority of the General Assembly by legislative enactment to adjust or otherwise clarify existing county boundaries, however, these boundaries may have been established.

HISTORY: 1994 Act No. 497, Part II, Section 59A; 2014 Act No. 262 (S.988), Section 2, eff June 9, 2014.

Effect of Amendment

2014 Act No. 262, Section 2, rewrote the section.



Section 27-2-110. Reliance on description based on coordinate system not required.

Nothing contained in this chapter requires a purchaser or mortgagee to rely on a description, a part of which depends exclusively upon the South Carolina Coordinate System.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.






CHAPTER 3 - LIMITATION ON LIABILITY OF LANDOWNERS

Section 27-3-10. Declaration of purpose.

The purpose of this chapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes.

HISTORY: 1962 Code Section 51-81; 1968 (55) 3047.



Section 27-3-20. Definitions.

As used in this chapter:

(a) "Aviation activities" means taking off, flying, or landing an airplane or aircraft. Aviation activities do not include airshows or any activity where the general public is invited.

(b) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(c) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant, easement holder, or person in control of the premises.

(d) "Recreational purpose" includes, but is not limited to, any of the following, or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, summer and winter sports, aviation activities, and viewing or enjoying historical, archaeological, scenic, or scientific sites.

(e) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(f) "Persons" means individuals regardless of age.

HISTORY: 1962 Code Section 51-82; 1968 (55) 3047; 2014 Act No. 255 (H.4673), Section 1, eff June 6, 2014.

Effect of Amendment

2014 Act No. 255, Section 1, added subsection (a), defining "aviation activities"; redesignated the subsections accordingly; in subsection (c), inserted "easement holder,"; and in subsection (d), inserted ", aviation activities,".



Section 27-3-30. Duty of care.

Except as specifically recognized by or provided in Section 27-3-60, an owner of land owes no duty of care to keep the premises safe for entry or use by persons who have sought and obtained his permission to use it for recreational purposes or to give any warning of a dangerous condition, use, structure, or activity on such premises to such persons entering for such purposes.

HISTORY: 1962 Code Section 51-83; 1968 (55) 3047.



Section 27-3-40. Effect of permission to use property for recreational purposes.

Except as specifically recognized by or provided in Section 27-3-60, an owner of land who permits without charge any person having sought such permission to use such property for recreational purposes does not thereby:

(a) Extend any assurance that the premises are safe for any purpose.

(b) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed.

(c) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.

HISTORY: 1962 Code Section 51-84; 1968 (55) 3047.



Section 27-3-50. Application of Sections 27-3-30 and 27-3-40 to land leased to State or political subdivisions.

Unless otherwise agreed in writing, the provisions of Sections 27-3-30 and 27-3-40 shall be deemed applicable to the duties and liability of an owner of land leased to the State or any subdivision thereof for recreational purposes.

HISTORY: 1962 Code Section 51-85; 1968 (55) 3047.



Section 27-3-60. Certain liability not limited.

Nothing in this chapter limits in any way any liability which otherwise exists:

(a) For grossly negligent, willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.

(b) For injury suffered in any case where the owner of land charges persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the State or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

HISTORY: 1962 Code Section 51-86; 1968 (55) 3047.



Section 27-3-70. Construction.

Nothing in this chapter shall be construed to:

(a) Create a duty of care or ground of liability for injury to persons or property.

(b) Relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this chapter to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

HISTORY: 1962 Code Section 51-87; 1968 (55) 3047.






CHAPTER 5 - ESTATES AND CONSTRUCTION OF DOCUMENTS CREATING ESTATES

Section 27-5-10. Tenure of lands in State.

The only tenure of lands in this State is that of free and common socage.

HISTORY: 1962 Code Section 57-1; 1952 Code Section 57-1; 1942 Code Section 8680; 1932 Code Section 8680; Civ. C. '22 Section 5202; Civ. C. '12 Section 3439; Civ. C. '02 Section 2353; G. S. 1761; R. S. 1872; 1712 (2) 413.



Section 27-5-20. Rule in Shelley's Case.

The rule of law known as the rule in Shelley's Case is hereby abolished in the following particulars, to wit: When, by deed or will or by any instrument in writing, a remainder in lands, tenements, hereditaments or other real estate shall be limited to the heirs, or heirs of the body, of a person to whom a life estate in the same premises is given, the persons who, on the termination of the life estate, are the heirs or heirs of the body of such tenant for life shall take as purchasers in fee simple, by virtue of the remainder so limited to them. The provisions of this section shall not affect wills, deeds and other instruments in writing executed prior to October 1, 1924 or the construction of such wills, deeds and other instruments in writing.

HISTORY: 1962 Code Section 57-2; 1952 Code Section 57-2; 1942 Code Section 8802; 1932 Code Section 8802; 1924 (33) 1140.



Section 27-5-30. Construction of terms "failure of issue" and the like.

Whenever in any deed or other instrument in writing, not testamentary, or in any will of a testator, an estate, either in real or personal property, shall be limited to take effect on the death of any person without heirs of the body, issue or issue of the body, or other equivalent words, such words shall not be construed to mean an indefinite failure of issue, but failure at the time of the death of such person.

HISTORY: 1962 Code Section 57-3; 1952 Code Section 57-3; 1942 Code Section 8871; 1932 Code Section 8871; Civ. C. '22 Section 5323; Civ. C. '12 Section 3551; Civ. C. '02 Section 2464; G. S. 1682; R. S. 1976; 1853 (12) 298.



Section 27-5-40. Feoffment with livery of seizin shall not defeat remainder.

No estate in remainder, whether vested or contingent, shall be defeated by any deed of feoffment with livery of seizin.

HISTORY: 1962 Code Section 57-4; 1952 Code Section 57-4; 1942 Code Section 8872; 1932 Code Section 8872; Civ. C. '22 Section 5324; Civ. C. '12 Section 3552; Civ. C. '02 Section 2465; R. S. 1977; 1883 (18) 430.



Section 27-5-50. Warranties by life tenants; collateral warranties.

All warranties which shall be made by any tenant for life of any lands, tenements or hereditaments descending or coming to any person in reversion or remainder shall be void and of no effect.

All collateral warranties which shall be made of any lands, tenements or hereditaments by any ancestor who has no estate of inheritance in possession in them shall be void against his heir.

HISTORY: 1962 Code Section 57-5; 1952 Code Section 57-5; 1942 Code Section 8801; 1932 Code Section 8801; Civ. C. '22 Section 5268; Civ. C. '12 Section 3498; Civ. C. '02 Section 2412; G. S. 1809; R. S. 1928; 1712 (2) 437.



Section 27-5-60. Feoffments made by person wrongfully in possession.

If any person after such entry as is mentioned in Section 15-67-430 into lands or tenements holden with force make a feoffment or other discontinuance to any person to have maintenance or to take away and defraud the possessor of his recovery in any wise and afterwards in an action thereof to be taken or pursued before magistrates by due inquiry thereof such feoffments and discontinuances are duly proved to be made for maintenance as aforesaid then such feoffments or other discontinuances shall be void, frustrate and of no effect.

HISTORY: 1962 Code Section 57-6; 1952 Code Section 57-6; 1942 Code Section 888; 1932 Code Section 888; Civ. P. '22 Section 836; Civ. C. '12 Section 4067; Civ. C. '02 Section 2966; G. S. 2293; R. S. 2426; 1712 (2) 444.



Section 27-5-80. Certain pension plans, annuity trusts, and the like of employers exempt from laws against perpetuities.

Pension, profit sharing, stock bonus and annuity trusts, or combinations thereof, established by employers for the purpose of distributing both the principal and income thereof exclusively to eligible employees, or the beneficiaries of such employees, shall not be invalid as violating any laws or rules against perpetuities or restraints on the power of alienation of title to property; but such trust may continue for such period of time as may be required by the provisions thereof to accomplish the purposes for which they are established.

HISTORY: 1962 Code Section 57-7.1; 1960 (51) 1630.



Section 27-5-90. Effect of descent cast.

The right of a person to the possession of any real property shall not be impaired or affected by a descent being cast in consequence of the death of a person in possession of such property.

HISTORY: 1962 Code Section 57-8; 1952 Code Section 57-8; 1942 Code Section 383; 1932 Code Section 383; Civ. P. '22 Section 326; Civ. P. '12 Section 132; Civ. P. '02 Section 107; 1870 (14) Section 110.



Section 27-5-100. Right of entry of lawful owner or heirs against heirs of disseizor.

The dying of any disseizor seized of or in any lands, tenements or other hereditaments, having no right or title therein, shall not be taken or deemed any such descent as to take away the entry of any such person or persons, or their heirs, as, at the time of such descent, had good and lawful title of entry into such lands, tenements or hereditaments unless such disseizor has had the peaceable possession of such lands, tenements or hereditaments for the space of ten years next after the disseizin therein by him committed, without entry or continual claim by or of such person or persons as had lawful title thereunto.

HISTORY: 1962 Code Section 57-9; 1952 Code Section 57-9; 1942 Code Section 877; 1932 Code Section 877; Civ. P. '22 Section 825; Civ. C. '12 Section 4063; Civ. C. '02 Section 2962; G. S. 2282; R. S. 2422; 1712 (2) 474.



Section 27-5-110. Entry on land.

No person shall make any entry into any lands and tenements but in case entry is given by law; and in such case not with strong hand nor with multitude of people, but only in peaceable and easy manner.

HISTORY: 1962 Code Section 57-10; 1952 Code Section 57-10; 1942 Code Section 885; 1932 Code Section 885; Civ. P. '22 Section 833; Civ. C. '12 Section 4064; Civ. C. '02 Section 2963; G. S. 2290; R. S. 2423; 1712 (2) 442.



Section 27-5-120. Posthumous child shall take under will or settlement.

A posthumous child shall take under any will or settlement as though born in the lifetime of the father and shall not be liable to be defeated on the ground that the remainder was contingent and did not vest at the instant that the prior estate terminated and that there was no trustee to preserve the contingent remainder.

HISTORY: Former 1976 Code Section 21-1-30 [1962 Code Section 19-3; 1952 Code Section 19-3; 1942 Code Section 8873; 1932 Code Section 8873; Civ. C. '22 Section 5325; Civ. C. '12 Section 3553; Civ. C. '02 Section 2466; G. S. 1846; R. S. 1978; 1712 (2) 542] redesignated 27-5-120 by 1986 Act No. 539, Section 2.



Section 27-5-130. Deeds of real estate to pass entire estate; conveyance of fee simple absolute; construction of conflicting language.

(A) Every deed of real estate executed after December 31, 1993, passes to the grantee the entire interest of the grantor in the property described in the deed, unless provided to the contrary in the deed.

(B) Words of inheritance or succession are unnecessary to convey property in fee simple absolute.

(C) This section modifies the common law and only applies to deeds executed after December 31, 1993.

(D) In the event of a discrepancy between a deed and any addendum or attachment thereto where the words of inheritance or succession are contained in one of the documents, but not in all documents, or where conflicting language exists as to whether or not the grantor intended to convey a fee simple or a life estate interest in the real property, it is presumed rebuttable by clear and convincing evidence that the grantor intended to convey a fee simple absolute interest in the real property if he owned such an interest or his entire interest in the property if he did not own it in fee simple.

HISTORY: 1993 Act No. 51, Section 1.






CHAPTER 6 - UNIFORM STATUTORY RULE AGAINST PERPETUITIES

Section 27-6-10. Short title.

This chapter may be cited as the Uniform Statutory Rule Against Perpetuities.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-20. Nonvested property interest or power of appointment.

(A) A nonvested property interest is invalid unless:

(1) when the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive; or

(2) the interest either vests or terminates within ninety years after its creation.

(B) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) when the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than twenty-one years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

(C) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) when the power is created, it is certain to be irrevocably exercised or to terminate no later than twenty-one years after the death of an individual then alive; or

(2) the power is irrevocably exercised or terminates within ninety years after its creation.

(D) In determining whether a nonvested property interest or a power of appointment is valid under subsection (A)(1), (B)(1), or (C)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-30. Creation of property interests and powers of appointment.

(A) Except as provided in subsections (B) and (C) and in Section 27-6-60(A), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(B) If there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in Section 27-6-20(B) or 27-6-20(C), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. A joint power with respect to community property or to marital property under a Uniform Marital Property Act held by individuals married to each other is a power exercisable by one person alone.

(C) A nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-40. Reformation of property dispositions.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety years permitted by this chapter if:

(1) a nonvested property interest or a power of appointment becomes invalid under Section 27-6-20;

(2) a class gift is not but may become invalid under Section 27-6-20 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) a nonvested property interest that is not validated by Section 27-6-20(A)(1) can vest but not within ninety years after its creation.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-50. Exceptions to rule.

Section 27-6-20 does not apply to:

(1) a nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (i) a premarital or postmarital agreement, (ii) a separation or divorce settlement, (iii) a spouse's election, (iv) a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties, (v) a contract to make or not to revoke a will or trust, (vi) a contract to exercise or not to exercise a power of appointment, (vii) a transfer in satisfaction of a duty of support, or (viii) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, and health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) a property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another statute of this State, including, but not limited to, the interests, powers, and arrangements coming within Sections 13-7-30, 27-5-70, 27-5-80, 33-53-30, 39-55-135, and 62-7-909.

HISTORY: 1987 Act No. 12, Section 1; 2005 Act No. 66, Section 2.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference in item (7) to 62-7-409 was changed to 62-7-909 to conform to the South Carolina Uniform Principal and Income Act of 2005.



Section 27-6-60. Effect of timing of creation of property interest; savings clause.

(A) Except as extended by subsection (B), this chapter applies to a nonvested property interest or a power of appointment that is created on or after July 1, 1987. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(B) If a nonvested property interest or a power of appointment was created before July 1, 1987, and is determined in a judicial proceeding, commenced on or after July 1, 1987, to violate this State's rule against perpetuities as that rule existed before July 1, 1987, a court upon the petition of an interested person shall reform the disposition by inserting a savings clause that preserves most closely the transferor's plan of distribution and that brings that plan within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-70. Application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1987 Act No. 12, Section 1.



Section 27-6-80. Effect on common law.

This chapter supersedes the common law rule against perpetuities.

HISTORY: 1987 Act No. 12, Section 1.






CHAPTER 7 - FORM AND EXECUTION OF CONVEYANCES

Section 27-7-10. Form of conveyance of fee simple; witnesses.

The following form or purport of a release shall, to all intents and purposes, be valid and effectual to carry from one person to another or others the fee simple of any land or real estate if it shall be executed in the presence of and be subscribed by two or more credible witnesses:

"The State of South Carolina.

"Know all men by these presents that I, A B, of __________, in the State aforesaid, in consideration of the sum of ___ dollars, to me in hand paid by C D of __________ County, State of __________, the receipt of which is hereby acknowledged, have granted, bargained, sold and released and by these presents do grant, bargain, sell and release unto the said C D all that (here describe the premises), together with all and singular the rights, members, hereditaments and appurtenances to said premises belonging or in any wise incident or appertaining; to have and to hold all and singular the premises before mentioned unto said C D, his heirs and assigns, forever. And I do hereby bind myself, my heirs, executors, and administrators, to warrant and forever defend all and singular said premises unto said C D, his heirs and assigns, against myself and my heirs and against every person whomsoever lawfully claiming or to claim the same, or any part thereof.

"Witness my hand and seal this ___ day of __________ in the year of our Lord __________ and in the ___ year of the independence of the United States of America. "__________ [L.S.]"

HISTORY: 1962 Code Section 57-251; 1952 Code Section 57-251; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



Section 27-7-20. Warranty and additional clauses in conveyances.

Section 27-7-10 shall be so construed as not to oblige any person to insert the clause of warranty or to restrain him from inserting any other clause in conveyances, as may be deemed proper and advisable by the purchaser and seller, or to invalidate the forms formerly in use within this State.

HISTORY: 1962 Code Section 57-252; 1952 Code Section 57-252; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



Section 27-7-30. Omission of seal.

Whenever it shall appear from the attestation clause or from the other parts of any instrument in writing that it was the intention of the party or parties thereto that such instrument should be a sealed instrument, such instrument shall be construed to be, and shall have the effect of, a sealed instrument, although no seal be actually attached thereto.

HISTORY: 1962 Code Section 57-253; 1952 Code Section 57-253; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



Section 27-7-40. Creation of joint tenancy; filing; severance.

(a) In addition to any other methods for the creation of a joint tenancy in real estate which may exist by law, whenever any deed of conveyance of real estate contains the names of the grantees followed by the words "as joint tenants with rights of survivorship, and not as tenants in common" the creation of a joint tenancy with rights of survivorship in the real estate is conclusively deemed to have been created. This joint tenancy includes, and is limited to, the following incidents of ownership:

(i) In the event of the death of a joint tenant, and in the event only one other joint tenant in the joint tenancy survives, the entire interest of the deceased joint tenant in the real estate vests in the surviving joint tenant, who is vested with the entire interest in the real estate owned by the joint tenants.

(ii) In the event of the death of a joint tenant survived by more than one joint tenant in the real estate, the entire interest of the deceased joint tenant vests equally in the surviving joint tenants who continues to own the entire interest owned by them as joint tenants with right of survivorship.

(iii) The fee interest in real estate held in joint tenancy may not be encumbered by a joint tenant acting alone without the joinder of the other joint tenant or tenants in the encumbrance.

(iv) If all the joint tenants who own real estate held in joint tenancy join in an encumbrance, the interest in the real estate is effectively encumbered to a third party or parties.

(v) If real estate is owned by only two joint tenants, a conveyance by one joint tenant to the other joint tenant terminates the joint tenancy and conveys the fee in the real estate to the other joint tenant.

(vi) If real estate is owned by more than two joint tenants, a conveyance by one joint tenant to all the other joint tenants therein conveys his interest therein equally to the other joint tenants who continue to own the real estate as joint tenants with right of survivorship.

(vii) Any joint tenancy in real estate held by a husband and wife with no other joint tenants is severed upon the filing of an order or decree dissolving their marriage and vests the interest in both the parties as tenants in common, unless an order or decree of a court of competent jurisdiction otherwise provides.

(viii) The interest of any joint tenant in a joint tenancy in real estate sold or conveyed by a court of competent jurisdiction where otherwise permitted by law severs the joint tenancy, unless the order or decree of such court otherwise provides and vests title in the parties as tenants in common.

(ix) If real estate is owned by two or more joint tenants, a conveyance by all the joint tenants to themselves as tenants in common severs the joint tenancy and conveys the fee in the real estate to these individuals as tenants in common.

(b) The surviving joint tenant or tenants may, following the death of a joint tenant, file with the Register of Deeds of the county in which the real estate is located a certified copy of the certificate of death of the deceased joint tenant. The fee to be paid to the Register of Deeds for this filing is the same as the fee for the deed of conveyance. The Register of Deeds must index the certificate of death under the name of the deceased joint tenant in the grantor deed index of that office. The filing of the certificate of death is conclusive that the joint tenant is deceased and that the interest of the deceased joint tenant has vested by operation of law in the surviving joint tenant or tenants in the joint tenancy in real estate.

(c) Except as expressly provided herein, any joint tenancy severed pursuant to the terms of this section is and becomes a tenancy in common without rights of survivorship. Nothing contained in this section shall be construed to create the estate of tenancy by the entireties. Nothing contained in this section amends any statute relating to joint tenancy with rights of survivorship in personal property but affects only real estate. The provisions of this section must be liberally construed to carry out the intentions of the parties. This section supersedes any conflicting provisions of Section 62-2-804.

HISTORY: 2000 Act No. 398, Section 2; 2002 Act No. 362, Section 7.






CHAPTER 8 - CONSERVATION EASEMENT ACT

Section 27-8-10. Short title.

This chapter may be cited as the South Carolina Conservation Easement Act of 1991.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-20. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations, the purposes of which include one or more of the following:

(a) retaining or protecting natural, scenic, or open-space aspects of real property;

(b) ensuring the availability of real property for agricultural, forest, recreational, educational, or open-space use;

(c) protecting natural resources;

(d) maintaining or enhancing air or water quality;

(e) preserving the historical, architectural, archaeological, or cultural aspects of real property.

(2) "Holder" means:

(a) a governmental body empowered to hold an interest in real property under the laws of this State or the United States; or

(b) a charitable, not-for-profit or educational corporation, association, or trust the purposes or powers of which include one or more of the purposes listed in subsection (1).

(3) "Real property" includes surface waters.

(4) "Third-party right of enforcement" means a right provided by the grantor of the conservation easement to enforce selected terms of the conservation easement which is granted to a governmental body, a charitable, not-for-profit, or educational corporation, association, or trust, which though not the holder of the easement, is eligible to be the holder of such easement.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-30. Conservation easements generally; creation, duration and effect; conveyances.

(A) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements and must be recorded in the same manner as other easements.

(B) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance in the office of the register of deeds for each county where the land burdened by the conservation easement lies.

(C) Except as provided in Section 27-8-40(B), a conservation easement is unlimited in duration unless the instrument creating it provides otherwise.

(D) An interest in real property in existence at the time a conservation easement is created is not impaired by the easement unless the owner of the interest is a party to the conservation easement or consents to it.

(E)(1) A conservation easement may be conveyed to a holder without consideration by any local governmental body, including a county, municipality, and other political subdivision, if the conveyance is authorized by the elected members of the governmental body that owns the property to be burdened by the easement.

(2) For the purposes of this subsection an elected member of a governmental body includes a member serving on the governmental body ex officio, provided that the member has been elected to another office. A governmental body consisting of appointed members may make a conveyance only with the approval of the elected members of the governmental body that appointed the members.

(3) A governmental body proposing to convey an easement shall submit a proposal to the Advisory Board of the Heritage Trust Program, and the advisory board shall conduct a public hearing on the proposal within sixty days of receiving the proposal. The public hearing may be conducted by the advisory board by one or more members of the board or one or more members of the staff of the Heritage Trust Program as designated by the chairperson of the board. The persons conducting the hearing promptly shall submit to each member of the advisory board a written summary of the testimony, public comment, and other information presented at the hearing. Within thirty days after the hearing the advisory board shall approve or disapprove the proposal based on the testimony, public comment, and other information. The approval or disapproval by the advisory board may be indicated at a meeting of the board or by written ballot of the individual members. If the proposal is approved, the governmental body shall conduct a public hearing not less than thirty nor more than sixty days after the approval, at which the easement must be explained and public comment received.

(4) For a governmental body to convey an easement under this subsection, at least two-thirds of the elected members of the governmental body shall approve the conveyance. No member of a governmental body that conveys an easement in accordance with this subsection is personally liable for the actions of the governmental body.

(5) Items (2), (3), and (4) of this subsection do not apply to an easement burdening land that is adjacent to a river or river segment whose designation as a scenic river under the State Scenic Rivers Program has been ratified by the General Assembly under Section 49-29-90.

HISTORY: 1991 Act No. 92, Section 1; 1993 Act No. 32, Section 1.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 27-8-35. Easements excepted from public hearing requirement.

The provisions of Section 27-8-30(E)(3) of the 1976 Code do not apply to an easement conveyed by a county or municipality if the county or municipality is compensated for the easement from the Conservation Bank Trust Fund under Chapter 59 of Title 48 of the 1976 Code, or if the donation of an easement by a municipality or county is an integral part of a larger proposal for which a grant or loan is made from the Conservation Bank Trust Fund under Chapter 59 of Title 48 of the 1976 Code.

HISTORY: 2002 Act No. 200, Section 6.

Editor's Note

2012 Act No. 162, Section 1, provides as follows:

"SECTION 1. SECTION 7 of Act 200 of 2002 is amended to read:

" 'SECTION 7. Chapter 59, Title 48 of the 1976 Code and Sections 2 through 6 of this act are repealed effective July 1, 2018, unless reenacted or otherwise extended by the General Assembly. However, the South Carolina Conservation Bank established by this act may continue to operate as if Chapter 59, Title 49 of the 1976 Code was not repealed until the South Carolina Conservation Bank Trust Fund is exhausted or July 1, 2021, whichever first occurs. Any balance in that trust fund on July 1, 2021, reverts to the general fund of the State. Repeal does not affect any rights, obligations, liabilities, or debts due the South Carolina Conservation Bank. For these purposes, after the bank's termination, the State Budget and Control Board is the bank's successor, except that, after the bank's termination, the board's voting rights provided in the former provisions of Section 48-59-80(F), (G), (H), and (I) of the 1976 Code are devolved upon the Department of Natural Resources Board, and any contribution to the trust fund required pursuant to the former provisions of Section 48-59-80(H) of the 1976 Code must be made to the Heritage Trust Program.' "



Section 27-8-40. Who may bring action affecting easement.

(A) An action affecting a conservation easement may be brought by:

(1) an owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person otherwise authorized by law.

(B) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with principles of law and equity.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-50. Validity of easements.

A conservation easement is valid even though one or more of the following exist:

(1) It is not appurtenant to or does not run with an interest in real property.

(2) It may be or has been assigned to another holder.

(3) It is not of a character recognized traditionally at common law.

(4) It imposes a negative burden.

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder.

(6) The benefit does not touch or concern real property.

(7) There is no privity of estate or of contract.

(8) It does not run to the successors and assigns of the holder.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-60. Applicability of Conservation Easement Act to, and its effect on, property interests.

(A) This chapter applies to interests that meet the definition of conservation easement under Section 27-8-20(1) whether designated as a conservation easement or a covenant, an equitable servitude, a restriction, an easement, or otherwise.

(B) This chapter does not invalidate an interest designated as a conservation or preservation easement or a covenant, an equitable servitude, a restriction, an easement, or otherwise, that is enforceable under other laws of this State.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-70. Effect of easement on assessment of property for ad valorem tax purposes.

For ad valorem tax purposes real property that is burdened by a conservation easement must be assessed and taxed on a basis that reflects the existence of the easement.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-80. Condemnation of conservation easements.

A person or entity empowered to condemn may condemn a conservation easement for other public purposes pursuant to applicable provisions of the 1976 Code or federal law. Holders of the conservation easement must be parties to the proceedings along with the owner of the land.

HISTORY: 1991 Act No. 92, Section 1.



Section 27-8-90. Biennial review of plight of land loss.

The Board of the Conservation Bank shall perform a biennial review of the plight of land loss by small landowners and holders of heirs' property. The results of this review, upon completion, must be published in an official board report and submitted to the South Carolina General Assembly for its use.

HISTORY: 2002 Act No. 200, Section 8.



Section 27-8-100. Use of trust fund monies for beach conservation.

Notwithstanding any other provision of law, the Department of Parks, Recreation and Tourism as an eligible trust fund recipient is authorized but not required to use monies it receives from the Conservation Bank Trust Fund to provide for beach conservation at the State Parks System.

HISTORY: 2002 Act No. 200, Section 10.



Section 27-8-110. Use of trust funds to acquire land adjoining state parks.

Notwithstanding any other provision of law, the Department of Parks, Recreation and Tourism as an eligible trust fund recipient is authorized but not required to use monies it receives from the Conservation Bank Trust Fund to provide as a priority for the acquisition of lands adjoining the State Parks System to be used as part of the State Parks System.

HISTORY: 2002 Act No. 200, Section 11.



Section 27-8-120. Prospective repeal; termination of South Carolina Conservation Bank.

Chapter 59, Title 48 of the 1976 Code and Sections 2 through 6 of this act are repealed effective July 1, 2018, unless reenacted or otherwise extended by the General Assembly. However, the South Carolina Conservation Bank established by this act may continue to operate as if Chapter 59, Title 49 of the 1976 Code was not repealed until the South Carolina Conservation Bank Trust Fund is exhausted or July 1, 2021, whichever first occurs. Any balance in that trust fund on July 1, 2021, reverts to the general fund of the State. Repeal does not affect any rights, obligations, liabilities, or debts due the South Carolina Conservation Bank. For these purposes, after the bank's termination, the State Fiscal Accountability Authority is the bank's successor, except that, after the bank's termination, the board's voting rights provided in the former provisions of Section 48-59-80(F), (G), (H), and (I) of the 1976 Code are devolved upon the Department of Natural Resources Board, and any contribution to the trust fund required pursuant to the former provisions of Section 48-59-80(H) of the 1976 Code must be made to the Heritage Trust Program.

HISTORY: 2002 Act No. 200, Section 7; 2012 Act No. 162, Section 1, eff May 14, 2012.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.

Effect of Amendment

The 2012 amendment substituted "2018" for "2013" and substituted "2021" for "2016" throughout.






CHAPTER 11 - CONFIRMATION OF TITLES

Section 27-11-10. State not precluded as to escheated lands by grants and the like.

The State shall not be precluded by possession, grant, conveyance or any other cause or title from making inquest and sale of all such lands as have heretofore escheated to the State by the death of the person last seized thereof, any law, custom or usage to the contrary notwithstanding. But no lands claimed under grant or under an actual possession for five years prior to July 4, 1776 shall be affected by this section.

HISTORY: 1962 Code Section 57-51; 1952 Code Section 57-51; 1942 Code Section 8853; 1932 Code Section 8853; Civ. C. '22 Section 5616; Civ. C. '12 Section 4089; Civ. C. '02 Section 2988; G. S. 2309; R. S. 2447; 1787 (5) 48.



Section 27-11-20. Former grants and the like made valid; persons may hold under same against State.

All persons who are now possessed of or hold any messuages, lands, tenements or hereditaments whatsoever in this State by and under any original patents, grants or deeds, indented or poll, either made by the former lords proprietors or by their palatine, or his deputy, and any three or more of the lords proprietors, or their deputies, or by any of their governors, and any three or more of the lords proprietors, or the lords proprietors' deputies, or by any other person or persons whatsoever, commissioned by their palatine, and any three or more of the lords proprietors, or by any five of the lords proprietors, their deputies or commissioners, as of fee simple or fee simple conditional or for life or for a term of years and all other persons whatsoever who are now possessed of or do hold any such estates, by virtue of any mesne conveyances derived from and under all or any such original patents, grants and deeds, indented or poll, shall from henceforth quietly and peaceably have, hold, use, occupy, possess and enjoy all and every such messuages, plantations, lands, tenements and hereditaments whatsoever, to them, their heirs, executors, administrators and assigns, respectively, according to the several tenures in such original patents, grants, deeds indented or deeds poll, mesne conveyances or last wills, derived from and under them respectively mentioned and expressed, and that against the State forever and against the lords proprietors and their heirs and all persons whatsoever, save and except as hereinafter excepted.

HISTORY: 1962 Code Section 57-52; 1952 Code Section 57-52; 1942 Code Section 8681; 1932 Code Section 8681; Civ. C. '22 Section 5203; Civ. C. '12 Section 3440; Civ. C. '02 Section 2354; G. S. 1762; R. S. 1873; 1731 (3) 298.



Section 27-11-30. Former patents, grants, and deeds, indented or poll, are valid notwithstanding certain designated errors.

Such patents, grants and deeds, indented or poll, shall be held valid notwithstanding:

(1) Any misnomer or omission of the names of any of the lords proprietors or their deputies, any want of significant and necessary words in law for conveying of such lands, any omission, commission or mistake whatsoever in such grants done, omitted or committed by all or any of the lords proprietors, their deputies or trustees commissioned by the lords proprietors for selling of lands in this State;

(2) Any proper seal not being used or affixed by the proprietors, their governors, deputies, commissioners or trustees to any such patent, grant, indenture, deed or commission;

(3) The lands granted or conveyed, or intended to be granted and conveyed, by such patents, grants and deeds, indented or poll, have not been sufficiently described or ascertained in such patents, grants or deeds, indented or poll, if, nevertheless, such lands, or some part thereof, have been surveyed or meted out, or ascertained by survey to such patentees, grantees or purchasers or to their heirs or assigns or to the heirs or assigns of the persons named as assigns in grants or deeds of assignment of any such patents, grants or deeds or to any of their attorneys or agents in their behalf by a survey of a sworn surveyor or surveyors, as part of such patent lands, or certified or returned into the office of the late surveyor general (now Secretary of State), by a sworn surveyor or surveyors thereto appointed, or if such lands, or some part thereof, have been described or ascertained by subsequent grants thereof, to such original patentees, grantees or to persons named as such, their heirs or assigns, or to under-purchasers by mesne conveyances from such original patentees, grantees or assignees or persons named as such, their heirs or assigns, or to persons claiming under them as such, or to their attorneys or agents in their or any of their behalf before August 20, 1731;

(4) Any want of livery and seizin, enrollment, attornment or any other defect whatsoever in the execution of all or any such patents, grants or deeds, indented or poll, so made by the lords proprietors, or any of them, their governors, deputies or commissioners, in the not timely execution or for the nonexecution of the same, by reason of the first or former patentee or patentees dying before such lands were meted out to him or them, in part of such patents, or otherwise howsoever, if, nevertheless, the heir or heirs of the persons who were named as patentees or grantees, or purchasers in such patents, grants or deeds of assignment, or their heirs or assigns of such first or former patentee or patentees, or any person or persons whatsoever, claiming as such, under all or any of them, their agents or attorneys, did cause any part of such vacant and unoccupied lands to be meted out or ascertained to them, or any of them, their heirs or assigns, or persons named as such in such deeds of assignment, conveyances or last wills, or to their attorneys or agents in their behalf, by survey or surveys of a sworn surveyor or surveyors, or certified or returned into the late surveyor general's office, for and in part of such patent lands before conveyed or intended to be conveyed by such original patents, grants, indentures or deeds; or

(5) Any other defect, omission or commission in form or substance, law or fact, in all or any such original patents, grants, indentures or deeds, or assignments of them, or in the execution thereof or any of them, if such lands, or some part of them, have been meted out or ascertained to such patentees, grantees or assigns or to persons named as such in any such patents, grants or deeds of assignment or to their attorneys or agents in their behalf or returned into the late surveyor general's office as aforesaid, at any time before August 20, 1731.

HISTORY: 1962 Code Section 57-53; 1952 Code Section 57-53; 1942 Code Section 8682; 1932 Code Section 8682; Civ. C. '22 Section 5204; Civ. C. '12 Section 3441; Civ. C. '02 Section 2355; G. S. 1763; R. S. 1874; 1731 (3) 298.



Section 27-11-40. Ratification and confirmation of former patents, grants, and the like saving claims of third persons.

All such patents, grants, indentures and deeds and all other patents, grants, indentures and deeds from the proprietors, their governors, deputies, commissioners or trustees, when any lands have been so meted or ascertained, or returned as aforesaid, and the assignments thereof, are hereby ratified and confirmed, for and notwithstanding all or any such defects in the patents, grants or deeds aforesaid, or any of them, or the assignments thereof, or other defects whatsoever, in not timely executing, undue or nonexecution thereof as aforesaid, saving to every person and persons whatsoever, bodies politic and corporate, their executors, administrators and assigns, other than to the State and other than to the lords proprietors and their heirs and other than to such persons who do or may stand seized or possessed in trust for the State or for the lords proprietors, all such right, title, interest and demand whatsoever which they or any of them now have and may claim of, in or to such lands, tenements and hereditaments whatsoever or any part thereof.

HISTORY: 1962 Code Section 57-54; 1952 Code Section 57-54; 1942 Code Section 8683; 1932 Code Section 8683; Civ. C. '22 Section 5205; Civ. C. '12 Section 3442; Civ. C. '02 Section 2356; G. S. 1765; R. S. 1875; 1731 (3) 299.



Section 27-11-50. Estates of John Lord Carteret and lords proprietors shall not be altered, abridged, or revived.

Nothing herein contained shall extend or be construed to alter or abridge the Right Honorable John Lord Carteret, his heirs, executors, administrators or assigns, or the lords proprietors or their heirs of any estate, right, title or interest whatsoever which have or has been saved and reserved unto said John Lord Carteret, or to the late lords proprietors, or any of them, in and by the act entitled "An Act for Establishing an Agreement with Seven of the lords proprietors of Carolina, for the Surrender of their Title and Interest in that Province to his Majesty"; nor to revive or enlarge any estate or right or interest whatsoever in the lords proprietors, or any of them, their or any of their heirs, of, in and to the estates aforesaid, or any part thereof, which they or any of them have granted and conveyed as aforesaid, to any person or persons whatsoever, or which they have surrendered by virtue of the aforesaid act.

HISTORY: 1962 Code Section 57-55; 1952 Code Section 57-55; 1942 Code Section 8684; 1932 Code Section 8684; Civ. C. '22 Section 5206; Civ. C. '12 Section 3443; Civ. C. '02 Section 2357; G. S. 1765; R. S. 1875; 1731 (3) 299.



Section 27-11-60. Grants, deeds and the like before August 20, 1731 shall not be impeached for certain causes.

No grant, deed of feoffment, deed or bargain and sale, deed of gift or other conveyance of any lands or tenements whatsoever made prior to August 20, 1731 shall be impeached or set aside in any court of law or equity for want of attornment or of livery and seizin or enrollment thereof or because such conveyance has been made by way of assignment or endorsement on such deed or grant without other ceremony, nor for any other defect in the form or in the manner of the execution of such deed or grant or of the endorsement or assignment thereof, either by the first grantor or in any of the mesne conveyances derived therefrom, if the right was or would have been in the person conveying if such defects had not happened in the form of such grants, deeds or conveyances or in the manner of the execution of them as aforesaid.

HISTORY: 1962 Code Section 57-56; 1952 Code Section 57-56; 1942 Code Section 8685; 1932 Code Section 8685; Civ. C. '22 Section 5207; Civ. C. '12 Section 3444; Civ. C. '02 Section 2358; G. S. 1766; R. S. 1876; 1731 (3) 302; 1712 (2) 434.



Section 27-11-70. Effect of possession of lands five years before July 4, 1776.

An actual peaceable and quiet possession of lands five years previous to July 4, 1776 shall be deemed a good and sufficient title and any grant obtained since that time, or which may be obtained, for such land is hereby declared null and void.

HISTORY: 1962 Code Section 57-57; 1952 Code Section 57-57; 1942 Code Section 8688; 1932 Code Section 8688; Civ. C. '22 Section 5210; Civ. C. '12 Section 3447; Civ. C. '02 Section 2361; G. S. 1769; R. S. 1880; 1787 (5) 40.






CHAPTER 13 - PROPERTY OWNERSHIP BY ALIENS

Section 27-13-10. Aliens and foreign corporations entitled to same property as natural-born citizens.

Real and personal property of every description may be taken, acquired, held and disposed of by an alien, subject to the provisions of Sections 27-13-30 and 27-13-40, in the same manner in all respects as by a natural-born citizen. And a title to real or personal property or every description may be derived through, from or in succession to an alien, in the same manner in all respects as through, from or in succession to a natural born citizen. Foreign corporations shall have and exercise all rights granted to aliens in this section.

HISTORY: 1962 Code Section 57-101; 1952 Code Section 57-101; 1942 Code Sections 8687, 8907; 1932 Code Sections 8687, 8907; Civ. C. '22 Sections 5209, 5328; Civ. C. '12 Sections 3446, 3556; Civ. C. '02 Sections 2360, 2469; G. S. 1768, 1847; R. S. 1880, 1981; 1872 (15) 72, 73; 1873 (15) 488.



Section 27-13-20. Titles derived through aliens legalized.

Any citizen or alien who, prior to December 19, 1807, entered into any bona fide contract or received any grant or other deed of conveyance for or relating to any real property in this State or who derived their titles from or through aliens, either mediately or immediately, shall hold and enjoy it in fee simple or for any less estate, according to the nature of his contract, grant or other deed of conveyance, any law, usage or custom to the contrary thereof in any wise notwithstanding; provided, that nothing contained herein shall be so construed as to interfere with or at all invalidate any grant of real property which may, before December 19, 1807, have been made by the General Assembly unto any person or any body corporate or to affect in any measure descents cast before the date aforesaid.

HISTORY: 1962 Code Section 57-102; 1952 Code Section 57-102; 1942 Code Section 8686; 1932 Code Section 8686; Civ. C. '22 Section 5208; Civ. C. '12 Section 3445; Civ. C. '02 Section 2359; G. S. 1767; R. S. 1879; 1807 (5) 547.



Section 27-13-30. Limitation on alien land ownership.

No alien or corporation controlled by aliens, either in his or its own right or as trustee, cestui que trust or agent, shall own or control within the limits of this State more than five hundred thousand acres of land. Nothing in this section shall apply to lands owned or controlled by any such person or corporation nor to lands mortgaged to such a person or corporation on March 9, 1896, nor shall this section apply to lands conveyed by an alien to a corporation controlled by such alien.

HISTORY: 1962 Code Section 57-103; 1952 Code Section 57-103; 1942 Code Section 7790; 1932 Code Section 7790; Civ. C. '22 Section 4053; Civ. C. '12 Section 2689; Civ. C. '02 Section 1795; 1896 (22) 211; 1945 (44) 51; 1955 (49) 98; 1956 (49) 2971.



Section 27-13-40. Limitation on alien land ownership; lands acquired on foreclosure of mortgage.

But Section 27-13-30 shall not apply to land purchased under proceedings, either by action or power of sale, to foreclose any mortgage acquired after March 9, 1896 by any alien or corporation controlled by aliens, but in such case such alien or corporation controlled by aliens shall not be entitled to hold such excess of land more than five years, unless the Comptroller General shall certify that a sale during that time would be materially detrimental to the interest of such alien or corporation controlled by aliens, in which case such alien or corporation controlled by aliens may hold such land for five years longer upon the same conditions.

HISTORY: 1962 Code Section 57-104; 1952 Code Section 57-104; 1942 Code Section 7790; 1932 Code Section 7790; Civ. C. '22 Section 4053; Civ. C. '12 Section 2689; Civ. C. '02 Section 1795; 1896 (22) 211.






CHAPTER 15 - CATAWBA INDIAN LANDS

Section 27-15-10. Leases; term limitations.

It shall be lawful for the Catawba Indians to grant and make to any person any lease or leases, for life or lives or term of years, of any of the lands vested in them by the laws of this State; provided, that no lease shall exceed the term of ninety-nine years or three lives in being.

HISTORY: 1962 Code Section 57-151; 1952 Code Section 57-151; 1942 Code Section 8689; 1932 Code Section 8689; Civ. C. '22 Section 5211; Civ. C. '12 Section 3448; Civ. C. '02 Section 2362; G. S. 1770; R. S. 1881; 1808 (5) 576.



Section 27-15-20. Formal requisites of lease.

No lease of the lands of the Catawba Indians, whether for life or lives or term of years, shall be held or deemed as valid and good in law unless it be signed and sealed by at least four of the head men or chiefs of the Catawba Indians.

HISTORY: 1962 Code Section 57-152; 1952 Code Section 57-152; 1942 Code Section 8690; 1932 Code Section 8690; Civ. C. '22 Section 5212; Civ. C. '12 Section 3449; Civ. C. '02 Section 2363; G. S. 1771; R. S. 1882; 1808 (5) 576; 1854 (12) 324.



Section 27-15-30. Certain rights vested in lessees of Catawba Indians.

All the reversionary right, title and interest of this State in and to the Catawba Indian lands, situated in the counties of York and Lancaster, within a boundary of fifteen miles square and which are represented in the plat of survey made by Samuel Wiley, dated February 22, 1764 and now on file in the office of the Secretary of State, are hereby vested in the persons who may hold such lands as lessees of the Catawba Indians, their heirs and assigns, according to the location of their respective leases.

HISTORY: 1962 Code Section 57-153; 1952 Code Section 57-153; 1942 Code Section 8691; 1932 Code Section 8691; Civ. C. '22 Section 5213; Civ. C. '12 Section 3450; Civ. C. '02 Section 2364; G. S. 1772; R. S. 1883; 1838 (6) 602.



Section 27-15-40. Grants to lessees of leased Catawba Indian lands.

Each lessee of the Catawba Indian lands who shall deposit with the Secretary of State his lease and also the receipt or receipts of the former tax collector of the county wherein such lands may be situated for such taxes as may have been paid thereon, as heretofore required by law, shall be entitled to locate and receive a grant from the State (in the manner provided by law for granting vacant lands) for the land held by him under lease, upon payment of the usual fees, and thenceforth hold the land so granted in the same right as any other lands granted by this State are held.

HISTORY: 1962 Code Section 57-154; 1952 Code Section 57-154; 1942 Code Section 8692; 1932 Code Section 8692; Civ. C. '22 Section 5214; Civ. C. '12 Section 3451; Civ. C. '02 Section 2365; G. S. 1773; R. S. 1884; 1840 (11) 146.



Section 27-15-50. Proceedings by lessee if lease be lost.

If any lessee of the Catawba Indian lands, being in possession, shall not have it in his power to deposit the lease under which he holds, as required by Section 27-15-40, by reason of its loss or otherwise, such person shall file in the office of the Secretary of State a notice of his intention to apply for the issuing of a grant and shall publish such notice in one or more of the newspapers of the county in which such land is situated for at least three months before the time of such intended application. Such notice shall set forth the cause of the inability of such person to produce such lease and shall be verified by the oath of the applicant. And such grant shall thereupon issue if the person applying be otherwise entitled thereto, provided, that if any other person shall, within five years from the issuing of such grant, produce a lease of the premises so granted, such grant shall thereupon become null and void.

HISTORY: 1962 Code Section 57-155; 1952 Code Section 57-155; 1942 Code Section 8693; 1932 Code Section 8693; Civ. C. '22 Section 5215; Civ. C. '12 Section 3452; Civ. C. '02 Section 2366; G. S. 1774; R. S. 1885; 1857 (12) 611.






CHAPTER 16 - CATAWBA INDIAN CLAIMS SETTLEMENT ACT

Section 27-16-10. Short title.

This chapter is known as "The Catawba Indian Claims Settlement Act".

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-20. Legislative findings.

The Legislature finds:

(1) The Catawba Indian Tribe has filed lawsuits in both the United States District Court for the District of South Carolina, claiming possessory rights to certain lands in South Carolina and trespass damages and in the United States Court of Federal Claims seeking monetary damages against the United States.

(2) The pendency of these lawsuits has resulted in severe economic and social hardships for large numbers of landowners, citizens, and communities in the State, and therefore for the State as a whole. If these claims are not resolved, further litigation involving tens of thousands of landowners would be likely.

(3) The Indian claimants and the State, acting through the Governor, have reached an agreement in principle to settle their differences which constitutes a good faith effort on the part of all parties to achieve a fair and just resolution of claims which, in the absence of this settlement, could be pursued through the courts for many years to the detriment of the State and all its citizens, including the Indians.

(4) The implementation of the settlement requires legislation by the Congress of the United States and by the General Assembly of South Carolina.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-30. Definitions.

As used in this chapter:

(1) "Catawba Claim Area" means that area of approximately one hundred forty-four thousand acres in York, Lancaster, and Chester Counties claimed by the Catawba Tribe under the Treaty of Pine Tree Hill in 1760 and the Treaty of Augusta in 1763, and surveyed by Samuel Wylie in 1764, and ceded by the Catawba Indian Tribe to South Carolina by the Treaty of Nation Ford in 1840.

(2) "Catawba Indian Tribe", "Catawbas", or "Tribe" means the Catawba Indian Tribe of South Carolina as constituted in aboriginal times, which was party to the Treaty of Pine Tree Hill in 1760 as confirmed by the Treaty of Augusta in 1763, which was party also to the Treaty of Nation Ford in 1840, and which was the subject of the Catawba Indian Tribe of South Carolina Division of Assets Act, enacted September 29, 1959, codified at 25 U.S.C. Sections 931-938, and all predecessors and successors in interest, including the Catawba Indian Tribe of South Carolina, Inc.

(3) "Claim" or "Claims" means a claim which was asserted by the plaintiffs in either suit, and any other claim which could have been asserted by the Catawba Indian Tribe or a Catawba Indian of a right, title, or interest in property, to trespass or property damages, or of a hunting, fishing, or other right to natural resources, if the claim is based upon aboriginal title, recognized title, or title by grant, patent, or treaty, including the Treaty of Pine Tree Hill of 1760, the Treaty of Augusta of 1763, or the Treaty of Nation Ford of 1840.

(4) "Executive Committee" means the body of the Catawba Indian Tribe of South Carolina composed of the Tribe's executive officers as selected by the Tribe in accordance with its constitution.

(5) "Existing Reservation" means that tract of approximately six hundred thirty acres conveyed to the State in trust for the Tribe by J.M. Doby on December 24, 1842, by deed recorded in York County Deed Book N, pages 340-341.

(6) "Federal implementing legislation" means all appropriate federal legislation necessary to enact and effect the terms, provisions, and conditions of the Settlement Agreement.

(7) "General Council" means the membership of the Tribe convened as the Tribe's governing body for the purpose of conducting tribal business pursuant to the Tribe"s constitution.

(8) "Internal Matters" or "Internal Tribal Matters" are matters which include, but are not limited to, the relationship between the Tribe and one or more of its members, the conduct of Tribal government over members of the Tribe, or the Tribe's exercise of the power to exclude individuals from its Reservation.

(9) "Member" means individuals who are members of the Tribe as determined in accordance with the federal implementing legislation.

(10) "Reservation" or "expanded reservation" means the existing reservation and lands added to the Existing Reservation pursuant to the federal implementing legislation which will be held in trust by the Secretary.

(11) "Secretary of the Interior" or "Secretary" means the Secretary of the Department of the Interior or his designee, and "Department" or "Department of the Interior" refers to the United States Department of the Interior.

(12) "Settlement Agreement" means the written "Agreement in Principle" reached between the State and the Tribe and attached to the copy of the act enacting this chapter signed by the Governor and filed with the Secretary of State.

(13) "State Government" or "State" means South Carolina.

(14) "Suit" or "Suits" means Catawba Indian Tribe of South Carolina v. State of South Carolina, et al., docketed as Civil Action No. 80-2050 and filed in United States District Court for the District of South Carolina; and Catawba Indian Tribe of South Carolina v. The United States of America, docketed as Civil Action No. 90-553L and filed with the United States Court of Federal Claims.

(15) "Termination Act" means the "Catawba Indian Tribe Division of Assets Act," enacted September 21, 1959, 73 Stat. 592, 25 U.S.C. Section 931-938.

(16) "Transfer" includes, but is not limited to, a voluntary or an involuntary sale, grant, lease, allotment, partition, or other conveyance; a transaction the purpose of which was to effect a sale, grant, lease, allotment, partition, or conveyance; and an act, an event, or a circumstance that resulted in a change in title to, possession of, dominion over, or control of land or natural resources.

(17) "Tribal Trust Funds" means those funds set aside in trusts established by the Secretary for the benefit of the Tribe and its members pursuant to the federal legislation implementing the Settlement Agreement.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-40. Catawba Tribe subject to jurisdiction of state, except where otherwise expressly provided.

The Catawba Tribe, its members, lands, natural resources, or other property owned by the Tribe or its members, including land, natural resources, or other property held in trust by the United States or by any other person or entity for the Tribe, is subject to the civil, criminal, and regulatory jurisdiction of the State, its agencies, and political subdivisions other than municipalities, and the civil and criminal jurisdiction of the courts of the State to the same extent as any other person, citizen, or land in the State, except as otherwise expressly provided in this chapter or in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-50. Monetary payments by state, federal governments; private payments; Trust Funds; limited waiver of immunity by state as to suit to collect; effect on certain other funding.

(A) The General Assembly recognizes and acknowledges that the Settlement Agreement requires payment to the Catawba Indian Tribe of fifty million dollars of which thirty-two million dollars is to be contributed by the federal government. The State shall contribute twelve million, five hundred thousand dollars toward the settlement, which must be paid in five annual payments in the amount of two million, five hundred thousand dollars. The State's initial annual payment must be made within ninety days after the effective date of the implementing legislation, and the State's annual payments continue on the same day and month for four consecutive years, or at the option of the State, the remaining balance of the contribution may be paid in full at any time within five years of the effective date of this chapter.

(B) The State Treasurer shall collect all local and private contributions to settlement and forward them to the Secretary.

(C) Upon completion of all payments into the Trust Funds created by the federal implementing legislation and the Settlement Agreement, at least one-third of all state, local, and private contributions must be paid into the Education Trust Fund.

(D) Private payments made pursuant to Section 5.2 of the Settlement Agreement may be treated at the election of the taxpayer as either a payment in settlement of litigation or a charitable contribution for state income tax purposes.

(E) If the State's contribution of twelve million, five hundred thousand dollars, or any part of it, is not paid as scheduled, the Tribe, or the United States on behalf of the Tribe, has a cause of action against the State for the amount not paid when due. Suit on this cause of action may be brought, at the election of the Tribe, in the Court of Common Pleas of South Carolina or in the United States District Court for the District of South Carolina. Until the entire twelve million, five hundred thousand dollars is paid, the State waives any Eleventh Amendment immunity which may bar a suit in the United States District Court for the District of South Carolina, but this waiver applies only to the cause of action referred to in this subsection.

(F) None of the funds, assets, or income from the Tribal Trust funds may at any time be used as a basis for denying or reducing funds to the Tribe or its members under federal, state, or state funded local program, and distributions from the Tribal Trust Funds may be used as matching funds for other state, local, or federal grants or loans.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-60. Ratification of transfer extinguishes other claims by or on behalf of Tribe; State law to govern transfer of property.

(A) Any transfer of land or other natural resources located anywhere within the State, from, by, or on behalf of the Tribe including, but without limitation, a transfer pursuant to a treaty, compact, or statute of any state, is deemed to have been made in accordance with the laws of the State.

(B) Any transfer of land or other natural resources located anywhere within the State from, by, or on behalf of a member of the Tribe or a person purporting to be a member of the Tribe including, but without limitation, a transfer pursuant to a treaty, compact, or statute of a state, is deemed to have been made in accordance with the laws of the State.

(C) By virtue of the approval and ratification of any transfer of land or natural resources affected by this section, all claims under a statute or the common law of a state against the United States, a state or subdivision of the United States, or another person or entity, by the Tribe, any of its members or any person purporting to be a member, or any predecessors or successors in interest thereof, arising at the time of or subsequent to the transfer and based on any interest in or right involving the land or natural resources, including without limitation claims for trespass damages, claims for use and occupancy, or claims for damages to property, are deemed extinguished as of the date of the transfer.

(D) Nothing in this section affects, diminishes, or eliminates the personal claim of an individual Indian which is pursued under a law of general applicability that protects non-Indians as well as Indians.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-70. Tribal court of criminal jurisdiction; delineation of Tribal and state jurisdiction; Tribal peace officers; training; cross-deputization.

(A) Except as provided in this section, South Carolina shall exercise exclusive jurisdiction over all crimes under the statutory or common law of this State.

(B) A constitution adopted by the Tribe may provide for a tribal court with criminal jurisdiction.

(1) If a tribal court with criminal jurisdiction is created, the territorial jurisdiction of the court both original and appellate must be limited to the Reservation; the jurisdiction of the court over persons must be limited to members of the Tribe; and the subject matter jurisdiction of the court is limited to crimes within the jurisdiction of the state magistrates' courts and to any additional misdemeanors and petty offenses specified in the ordinances or laws adopted by the Tribe. The fines and penalties for the offenses may not exceed the maximum fines and penalties that a state magistrate's court may impose.

(2) In all cases in which the tribal court has jurisdiction over state law, its jurisdiction must be concurrent with the jurisdiction of the magistrates' courts of the State; and defendants shall have the right to remove the cases to the magistrate's court or appeal their convictions in tribal court cases to the General Sessions Court, in the same manner that magistrate's court decisions may be appealed, or in accordance with procedures the General Assembly may provide. In cases where the tribal court is applying those additional ordinances or laws described in item (1), it shall have exclusive jurisdiction.

(C) For the purpose of enforcing the Tribe's powers provided by this chapter and the federal implementing legislation, the Tribe may employ peace officers.

(1) If the Tribe elects to employ peace officers, all tribal peace officers shall undergo and pass the same course of training required of sheriff's deputies by South Carolina.

(2) The State, the Counties of York and Lancaster, and the Tribe shall enter into a cross-deputization agreement whereby tribal law enforcement officers are authorized to enforce state, county, and tribal law within the Reservation against members and nonmembers of the Tribe, and state and county law enforcement officers are authorized to enforce state, county, and tribal law within the Reservation against members and nonmembers of the Tribe. However, if the reservation is located in only one of the two counties, only the sheriff of that county shall enter into a cross deputization agreement as provided in this section.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-80. Tribal courts - original and appellate civil; full faith and credit; waiver of jurisdiction; appeal to nonTribal courts; claims and suits against Tribe; limited sovereign immunity; liability insurance; partial applicability of Tort Claims Act; satisfaction of judgments.

(A) The Tribe may provide in its constitution for a Tribal Court having civil jurisdiction which may extend up to, but not exceed, the extent provided in this chapter and the federal implementing legislation. The Tribe may have a court of original jurisdiction, as well as an appellate court.

(1) With respect to actions on contracts, the Tribal Court may be vested with jurisdiction over an action on a contract:

(a) to which the Tribe or a member of the Tribe is a party, which expressly provides in writing that the Tribal Court has concurrent or exclusive jurisdiction.

(b) between the Tribe or a member of the Tribe and other parties or their agents who are physically present on the Reservation when the contract is made, and which is to be performed in part on the Reservation so long as the contract does not expressly exclude jurisdiction of the Tribal Court. For purposes of this section, the delivery of goods or the solicitation of business on the Reservation does not constitute part performance sufficient to confer jurisdiction.

(c) to which the Tribe or a member of the Tribe is a party where more than fifty percent of the services to be rendered are performed on the Reservation, so long as the contract does not expressly exclude jurisdiction of the Tribal Court.

(2) With respect to actions in tort, the Tribal Court may be vested with jurisdiction over an action arising out of:

(a) an intentional tort, as defined by South Carolina law, committed on the Reservation, in which recovery is sought for bodily injuries or damages to tangible property located on the Reservation.

(b) negligent tortious conduct occurring on the Reservation or conduct occurring on the Reservation for which strict liability may be imposed, excluding, however, accidents occurring within the right-of-way limits of a highway, road, or other public easement owned or maintained by the State or its subdivisions or by the United States, which abuts or crosses the Reservation. However, the action in tort involving a nonmember of the Tribe as defendant may be removed to a state or federal court of appropriate jurisdiction if the amount in controversy exceeds the jurisdictional limits then applicable to magistrate's court in South Carolina.

(3) The Tribal Court may be vested with exclusive jurisdiction over internal matters of the Tribe.

(4) The Tribal Court also may be vested with jurisdiction over domestic relations where both spouses to the marriage are members of the Tribe and both reside on the Reservation or last resided together on the Reservation before the separation leading to their divorce.

(5) The Tribal Court also may be vested with jurisdiction to enforce against a business located on the Reservation and members or nonmembers residing on the Reservation, tribal civil regulations regulating conduct on the Reservation enacted pursuant to Section 10.2 or 17 of the Settlement Agreement. The entity or person is charged with notice of the Tribe's regulations governing conduct on the Reservation and is subject to the enforcement of the regulations in the Tribal Court unless the Tribe specifically has exempted the entity or person from any or all regulation or enforcement in Tribal Court.

(B) The original jurisdiction of the Tribal Court over the matters set forth in subsections (A)(1)(b), (A)(1)(c), (A)(2), and (A)(4) must be concurrent with the jurisdiction of the Court of Common Pleas of South Carolina, the Family Court, and the United States District Court for South Carolina. The original jurisdiction of the Tribal Court over the matters set forth in subsection (A)(1)(a) must be concurrent or exclusive depending upon the agreement of the parties. The original jurisdiction of the Tribal Court over matters set forth in subsection (A)(3) must be exclusive. The original jurisdiction of the Tribal Court over matters set forth in subsection (A)(5) must be exclusive unless the Tribe has waived exclusive jurisdiction as to any person or entity. As to all sections referred to in this subsection, jurisdiction over appeals, if any, must be governed by subsection (D).

(C) The Tribe may waive Tribal Court jurisdiction or the application of tribal laws with respect to a person or firm residing, doing business, or otherwise entering upon the Reservation or contracting with the Tribe. A member of the Tribe also may waive Tribal Court jurisdiction or specify in the contract the law of an appropriate jurisdiction to govern a commercial transaction or the interpretation of a contract to which the member is a party.

(D)(1) All final judgments entered in actions tried in Tribal Court are subject to an appeal to the Family Court, the Court of Common Pleas, or the United States District Court, depending upon whether that court would have had jurisdiction over the appealed matter had it been commenced in that court, if all of the following circumstances exist:

(a) A party to the suit is not a member of the Tribe;

(b) The amount in controversy or the cost of complying with an equitable order or decree exceeds the jurisdictional limits then applicable in the magistrates' courts of South Carolina;

(c) The subject matter of the suit does not fall within subsection (A)(1)(a) if jurisdiction is exclusive or subsection (A)(3) or (A)(5). The Tribe may enlarge the right of appeal to include other subject matters and members of the Tribe, subject to rules and procedures the applicable court and relevant state laws may provide.

(2) In an appeal, the court, as appropriate, may:

(a) enter judgment affirming the Tribal Court;

(b) dismiss the case for lack of jurisdiction of the Tribal Court, but only in those cases where the Tribal Court first has addressed the issue of its jurisdiction;

(c) reverse or remand the case for retrial or reconsideration in Tribal Court; or

(d) grant a trial de novo in its court.

(3) In an appeal, a trial, or a trial de novo, the reviewing court shall apply any regulation enacted pursuant to tribal authority.

(E)(1) In cases subject to subsection (A)(2) or (D), all final judgments of the Tribal Court must be given full faith and credit in the state court with appropriate jurisdiction, and the Tribal Court shall grant full faith and credit to state court final judgments.

(2) In those cases which are not subject to subsection (A)(2) or (D), the judgment must be reviewed by the state court in the manner provided in the Uniform Arbitration Act, Section 15-48-10 et. seq. or, if appropriate, by the federal court in the manner provided in the United States Arbitration Act, 9 U.S.C. 1 et. seq.

(F)(1) The Tribe may sue or be sued, in a court of competent jurisdiction. However, the Tribe enjoys sovereign immunity including damage limits and, except as provided in this subsection, immunity from seizure, execution, or encumbrance of properties, to the same extent as the political subdivisions of the State as provided in the South Carolina Tort Claims Act, Chapter 78 of Title 15. With respect to nonconsumer liability based on contract, however, the Tribe, in a written contract, may provide that it is immune from suit on that contract as if there had been no waiver of sovereign immunity.

(2) Notwithstanding the provisions of this subsection, the Tribe is subject to suit as provided in Section 27-16-120(B).

(3) The Tribe shall procure and maintain liability insurance with the same coverage and limits as required of political subdivisions of the State by Section 15-78-140(b).

(4) An action alleging tortious conduct by an employee of the Tribe acting within the scope of his duties which seeks money damages against the Tribe must name only the Tribe as a party defendant.

(5) A settlement or judgment in an action or a settlement of a claim filed with the Tribe constitutes a complete bar to further action by the claimant against the Tribe by reason of the same occurrence.

(6) A claimant may file a verified claim for damages with the Tribe before filing suit but is not required to file the claim as a prerequisite to filing suit.

(a) The claim must set forth the circumstances which brought about the loss, the extent of the loss, the time and the place the loss occurred, the names of all witnesses, if known, and the amount of the loss sustained.

(b) The Tribe shall designate an employee or office to accept the filing of claims. Filing may be accomplished by receipt by the Tribe's designee of certified mailing of the claims or by compliance with the provisions of law relating to service of process.

(c) If filed, the claim must be received within one year after the loss was or should have been discovered.

(d) The Tribe has one hundred eighty days from the date of the filing of the claim in which to determine whether the claim is allowed or disallowed. Failure to notify the claimant of action upon the claim within one hundred eighty days after the filing of the claim is considered a disallowance of the claim.

(e) While the filing of the claim is not required as a prerequisite to suit, if a claimant files a claim, he may not institute an action until after the occurrence of the earliest of one of the following three events:

(i) passage of one hundred eighty days from the filing of the claim with the Tribe;

(ii) Tribe's disallowance of the claim;

(iii) Tribe's rejection of a settlement offer.

(7) The provisions of the following sections of the South Carolina Tort Claims Act apply to the Tribe to the same extent as they apply to the State and its political subdivisions:

(a) Section 15-78-100(c), joint tortfeasors;

(b) Section 15-78-110, statute of limitations;

(c) Section 15-78-170, survival actions;

(d) Section 15-78-190, applicability of uninsured or underinsured defendant insurance.

(8) If the Tribe's insurance coverage is inadequate or unavailable to satisfy a judgment within the limits of the Tort Claims Act, neither the judgment nor any other process may be levied upon the corpus or principal of the Tribal Trust Funds or upon property held in trust for the Tribe by the United States. However, the Tribe or the Secretary of Interior shall honor valid orders of a federal or state court which enters money judgments for causes of action against the Tribe arising after the effective date of this chapter, by making an assignment to the judgment creditor of the right to receive income out of the next quarterly payment or payments of income from the Tribal Trust Funds.

(G) The Indian Child Welfare Act, 25 U.S.C. Section 1901 et seq., applies to Catawba Indian Children as set forth in the federal implementing legislation.

(H) If no Tribal Court is established by the Tribe, the State shall exercise jurisdiction over all civil and criminal causes arising out of acts and transactions occurring on the Reservation or involving members of the Tribe. If the Tribe does establish a Tribal Court pursuant to Section 27-16-70(B) or 27-16-80(A), Section 27-16-70(B)(2) or 27-16-80 (B) governs whether jurisdiction is exclusive or concurrent.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-90. State may convey Existing Reservation to United States; Expanded Reservation; Expansion Zones; improvements in Expansion Zones; eminent domain; taxes; easements.

(A) The State, after obtaining any necessary judicial approval, may convey the Existing Reservation to the United States of America.

(B) An Expanded Reservation shall be created in the manner prescribed by the federal implementing legislation and the Settlement Agreement. This Expanded Reservation must be joined with the Existing Reservation to form the new tribal Reservation.

(1)(a) The total area of the Reservation is limited to three thousand acres, including the Existing Reservation, but the Tribe may exclude from this limit up to six hundred acres of additional land if the land is:

(i) within rights-of-way for public roads or public utilities rendered unusable for development by the easement or right-of-way;

(ii) within the one hundred-year flood plain of the Catawba River as defined by the Federal Emergency Management Agency, or its successor;

(iii) nondevelopable wetland defined or restricted by law or regulation so that buildings, structures, and other improvements are prohibited;

(iv) park or recreational land accessible to the public and dedicated permanently to public use.

(b) After completion of a comprehensive development plan the Tribe may seek to have the permissible area of the Expanded Reservation enlarged to a maximum of three thousand, six hundred acres, plus up to six hundred acres of land as described in subitem (a). Expansion must be approved first, however, by the Secretary and then by ordinance of the county council governing the area where the additional lands are to be acquired and by a law or joint resolution enacted by the General Assembly and signed by the Governor of South Carolina.

(2) Before placing a noncontiguous tract in Reservation status, the Tribe, in consultation with the Secretary, shall submit to the county council in a county where it proposes to purchase noncontiguous tracts for Reservation status a Noncontiguous Development Plan Application. As used in this item 'application' is as described in the Settlement Agreement.

(3) The Tribe shall present its application to the county council of each county in which the Secretary proposes to purchase noncontiguous tracts to be placed in Reservation status. The county council shall make findings on the extent to which the application has met the criteria set forth in the Settlement Agreement and recommend to the Governor whether or not the application should be approved. After receiving the county council's recommendation, the Tribe may modify its application and resubmit it to the county council or present it to the Governor for approval. Giving due deference to the recommendation of the county council, the Governor shall review the application and decide whether to approve or disapprove it on the basis of the criteria set forth in the Settlement Agreement. Neither the county council's approval nor the Governor's approval may be withheld unreasonably. The Governor's final action must be accompanied by a written statement of reasons and is reviewable under the laws of the State.

(4) Upon approval by the Governor of the Tribe's Application, the Secretary, in consultation with the Tribe, may proceed to place noncontiguous tracts in Reservation status in accordance with the application, this chapter, and the terms of the Settlement Agreement.

(C) The Secretary and the Tribe shall endeavor at the outset to acquire contiguous tracts for the expanded Reservation in the area referred to in the Settlement Agreement as the "Primary Expansion Zone". The Primary Expansion Zone lies within the area bounded by S. C. Highway No. 5 on the south running northwesterly to its intersection with Springdale Road on the west and northeasterly to the Catawba River along Sturgis Road; east along the Catawba River to its confluence with Sugar Creek; north along Sugar Creek to its intersection with S. C. Highway No. S-29-41, Doby Bridge Road; with S. C. Highway S-29-41 to its intersection with U.S. Highway No. 521; with U.S. Highway No. 521 in a southerly direction to its intersection with S. C. Highway No. S-29-55, Van Wyck Road, on the east; with S. C. Highway No. S-29-55 to its intersection with Twelve Mile Creek on the south; and with Twelve Mile Creek to S. C. Highway No. 5 on the south. This area is known as the "Catawba Reservation Primary Expansion Zone".

(D) The Secretary, in consultation with the Tribe, may elect to purchase contiguous tracts in an alternative area described in the Settlement Agreement as the Secondary Expansion Zone, under the conditions provided in subsections (B)(2) and (3). The Secondary Expansion Zone consists of the area bounded by Sugar Creek on the west; the Catawba River on the south extending to the Norfolk Southern Railway trestle on the west; northerly with the railroad right-of-way to its intersection with S.C. S-46-329, Brickyard Road; east to S.C. S-46-41, Doby Bridge Road; easterly along S.C. S-46-41 to its intersection with Sugar Creek. This area is known as the "Catawba Reservation Secondary Expansion Zone".

(E) The Primary and Secondary Expansion Zones in subsections (C) and (D) are the preferred and only approved zones for expansion of the Reservation. However, after completing a comprehensive plan of development, the Tribe may propose different or additional expansion zones. The zone first must be approved by the Secretary, then by ordinance of the county council where the zone is located, and by law or joint resolution enacted by the General Assembly of South Carolina and signed by the Governor. The combined area of all land acquisitions, including land in specially approved zones, may not exceed the limits imposed by this section.

(F) Before the Tribe's comprehensive planning process, the South Carolina Department of Highways and Public Transportation shall consult with the Tribe about planned and proposed major highways within the Primary and Secondary Expansion Zones in the manner described in the Settlement Agreement.

(G) Before the Tribe's comprehensive planning process, the South Carolina Department of Health and Environmental Control shall consult with the Tribe about the location of future sewage treatment facilities that may serve the Primary and Secondary Expansion Zones in the manner described in the Settlement Agreement. The Tribe is responsible for the design, construction, operation, and maintenance of its own sewage collection system and for the cost of constructing an extension line and tap to the transmission line. The Tribe also is subject to fees for use of the treatment system and transmission line and subject to all regulations imposed on users of the system. The Department of Health and Environmental Control shall endeavor to ensure that the fees, charges, and rules are the same as those applied to municipal users of the system. If the Tribe is required to construct an extension line to connect with a transmission line, the Tribe may charge non-Reservation users along the extension line reasonable tap and user fees.

(H) Except as provided in this subsection, the power of eminent domain must not be used by a governmental authority in acquiring parcels of land for the benefit of the Tribe, whether or not the parcels are to be part of the Reservation. All purchases may be made only from willing sellers by voluntary conveyances, except if the ostensible owner agrees to the sale, the Secretary may use condemnation proceedings to perfect or clear title and to acquire any interests of putative defendants whose addresses are unknown or the interests of unborn heirs or persons subject to mental disability. For South Carolina income tax purposes, the conveyance must be treated in the manner provided by Internal Revenue Code Section 1033 if the federal implementing legislation provides for that treatment under federal law. Filing and recording fees, all documentary tax stamps, and other fees incident to the conveyance of real estate are payable in connection with the purchases regardless of whether the property is purchased by the Tribe or by the United States in trust for the Tribe. Real property taxes levied for the year of closing must be prorated and paid at closing, or if the amount of property taxes to be due then cannot be calculated, property taxes must be estimated and escrowed at closing.

(I) The purchase of land specially assessed as agricultural use property by York or Lancaster County shall not result in a rollback of property taxes if the property is placed by the Tribe in Reservation status within one year of the date of purchase. If specially assessed land is acquired and not made part of the Reservation within one year, deferred or rollback taxes are due and payable without interest to the county treasurer.

(J) The acquisition of lands for the expanded Reservation may not extinguish easements or rights-of-way then encumbering the lands unless the Secretary or the Tribe enters into a written agreement with the owners terminating the easements or rights-of-way. The Secretary, with the approval of the Tribe, has the power to grant or convey easements and rights-of-way for public roads, public utilities, and other public purposes over the Reservation. Unless the Tribe and the State agree upon a valuation formula for pricing easements over the Reservation, the Secretary is subject to proceedings for condemnation and eminent domain to acquire easements and rights-of-way for public purposes through the Reservation under the laws of South Carolina in circumstances where no other reasonable access is available. With the approval of the Tribe, the Secretary also may grant easements or rights-of-way over the Reservation for private purposes, and implied easements of necessity apply to all lands acquired by the Tribe, unless expressly excluded by the parties.

(K) Only land made part of the Reservation is governed by the special jurisdictional provisions set forth in this chapter and in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-100. Tribal ownership of realty outside Reservation.

(A) The Tribe may acquire parcels of real estate outside the Reservation in the manner provided by the federal implementing legislation and the Settlement Agreement. These parcels must not be part of the Reservation, governed by the special jurisdictional provisions set forth in this chapter, or subject to other special attributes on account of their ownership by the Tribe as a corporate entity or by the Secretary as trustee for the Tribe, except as provided in this section.

(1) If the ownership of the properties by the Secretary or the Tribe or a subentity of the Tribe removes the property from ad valorem taxation, payments must be made by the Tribe in lieu of taxation that are equivalent to the taxes that otherwise would be paid if the property were subject to levy.

(2) The Tribe may lease, sell, mortgage, restrict, encumber, or otherwise dispose of non-Reservation lands in the same manner as other persons and entities under state law. The Tribe as landowner shall be subject to the same obligations and responsibilities as other persons and entities under state and local law, including local zoning and land use laws and regulations.

(B) All non-Reservation properties and all activities conducted on the properties shall be subject to the laws, ordinances, taxes, and regulations of the State and its political subdivisions, except as specifically provided in this chapter and the federal implementing legislation. This general jurisdictional principle shall extend to non-Reservation properties held by the Tribe as a corporate entity and to properties held in trust by the United States designated as non-Reservation property when acquired. The laws, ordinances, taxes, and regulations of the State and its subdivisions shall apply to non-Reservation properties in the same manner as the laws, ordinances, taxes, and regulations apply to other properties held by non-Indians located in the same jurisdiction.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-110. Bingo, video poker and similar devices; other gambling or wagering; state laws to govern; licenses; tax.

(A) Except as specifically provided in the federal implementing legislation and this chapter, all laws, ordinances, and regulations of South Carolina and its political subdivisions govern the conduct of gambling or wager by the Tribe on and off the Reservation.

(B) The State shall govern the conduct of bingo under Article 24, Chapter 21 of Title 12, Regulation of Bingo Games, including regulations or rulings issued in relation to that article, except as provided by the special bingo license to which the Tribe is entitled in accordance with this section if it elects to sponsor bingo games under the special license.

(1) For purposes of conducting the game of bingo, the Tribe is deemed a nonprofit organization under Article 24, Chapter 21 of Title 12.

(2) If the Tribe elects to conduct the game of bingo either on or off the Reservation, the Tribe shall obtain a license from the South Carolina Department of Revenue. Based on the Tribe's election, the Tribe may be licensed by the South Carolina Department of Revenue to conduct games of bingo under a regular license allowed nonprofit organizations or under the special license provided by this section.

(C) The Tribe may apply to the South Carolina Department of Revenue for a special bingo license in lieu of licenses authorized by Article 24, Chapter 21 of Title 12. A special or regular license must be granted if the Tribe complies with licensing requirements and procedures. The special license is identical in all respects to the class of license permitting the highest level of prizes allowed by law and carries the same privileges and duties as the class of license permitting the highest level of prizes provided by law, except:

(1) The frequency of the sessions must be determined by the executive committee but must be no more frequent than six sessions a week, with sessions on Sundays prohibited unless state law otherwise expressly allows Sunday sessions.

(2) The amount of prizes offered each session must be determined by the Tribe, but must not be greater than one hundred thousand dollars for any game.

(3) The Tribe shall pay, in lieu of an admission, a head, a license, or any other bingo tax, a special bingo tax equal to ten percent for each dollar of face value for each bingo card sold. No other federal, state, or local taxes apply to revenues generated by the bingo games operated by the Tribe. All revenues derived from the special bingo tax must be collected by the South Carolina Department of Revenue and deposited with the State Treasurer for the benefit of the General Fund of South Carolina.

(4) At least fifty percent of the gross proceeds received by the Tribe during a calendar quarter must be returned to the players in the form of prizes. For purposes of this section, "gross proceeds" does not include the ten percent special bingo tax.

(5) The Tribe is entitled to two bingo licenses, and these licenses may be used to operate at two locations only. They are not assignable to any other entity or individual.

(6) The net proceeds derived by the Tribe from the conduct of bingo may be used for any purpose authorized by the Tribe.

(D) The Tribe may elect to operate one of the games under a special bingo license off the Reservation and not within the one hundred forty-four thousand acre Catawba Claim Area, but before doing so, it first must obtain the approval of the governing authority of the county and any municipality in which it seeks to locate the facility. If the Tribe elects to operate one or both of the games off the Reservation but within the one hundred forty-four thousand acre Catawba Claim Area, it shall do so in an area zoned compatibly for commercial activities after consulting with the municipality or county where a facility is to be located.

(E) The sponsor and promoter of the bingo games is the Catawba Indian Tribe, and all profits gained from the enterprise accrue to the Tribe. The South Carolina Department of Revenue, or its regulatory successor, has the power to administer, oversee, and regulate all bingo games sponsored and conducted by the Tribe, audit and enforce the operation of the games, and assess and collect taxes, interest, and penalties in accordance with the laws and regulations of the State as they apply to the Tribe. The South Carolina Department of Revenue, or its regulatory successor, has the right to suspend or revoke the Tribe's bingo license or special bingo license if the Tribe violates the law with regard to conducting the game. However, the Department of Revenue, or its regulatory successor, first shall notify the Tribe of violations and provide the Tribe with an opportunity to correct the violations before its license may be revoked. Failure to pay bingo taxes, interest, or penalties may be grounds for license revocation.

(F) A license of the Tribe to conduct bingo must be revoked if the game of bingo is no longer licensed by the State. If the State resumes licensing the game of bingo, the Tribe's license or special license must be reinstated if the Tribe complies with all licensing requirements and procedures.

(G) The Tribe may permit on its Reservation video poker or similar electronic play devices to the same extent that the devices are authorized by state law. The Tribe is subject to all taxes, license requirements, regulations, and fees governing electronic play devices provided by state law, except if the Reservation is located in a county or counties which prohibit the devices pursuant to state law, the Tribe nonetheless must be permitted to operate the devices on the Reservation if the governing body of the Tribe so authorizes, subject to all taxes, license requirements, regulations, and fees governing electronic play devices provided by state law.

(H) If the Tribe elects to sponsor and conduct games of bingo under a regular license allowed nonprofit organizations under Article 24, Chapter 21 of Title 12, the Tribe must be taxed as a nonprofit corporation under that article.

HISTORY: 1993 Act No. 142, Section 1; 1998 Act No. 334, Section 2.



Section 27-16-120. Building code; environmental law and regulation; land use plan; health code; hunting and fishing; littoral and riparian rights; regulation of alcohol.

(A) The Tribe shall incorporate by reference and adopt the York County Building Code and may contract with York County for the services necessary to enforce, inspect, and regulate compliance with its code. The services must be provided at no charge by York County as an in-kind contribution toward settlement. In addition, those local jurisdictions which exact a fee, a permit, or inspection services shall waive the fees otherwise charged for building permit or inspection services on the Reservation. The Tribe is empowered, but not required, to adopt building code provisions to be applied on the Reservation in addition to, but not in derogation of, the York County Building Code.

(B) All state and local environmental laws and regulations apply to the Tribe and to the Reservation and are fully enforceable by all relevant state and local agencies and authorities. Similarly, all requirements that a license, permit, or certificate be obtained from a state or local agency also apply to the Tribe and to the Reservation. This provision extends without limitation to all environmental laws and regulations adopted in the future.

(1) The Tribe, the Executive Committee, and all members of the Tribe have the same status as other citizens or groups of citizens to contest, object to, or intervene in a proceeding or an action in which environmental regulations are being made, adjudicated, or enforced or in which licenses, permits, or certificates of convenience and necessity are being issued by an agency of the State or a local government and no special or preferential status under any laws.

(2) The Tribe has the authority to impose regulations applying higher environmental standards to the Reservation than those imposed by state law or by local governing bodies. However, tribal regulations apply only to the Reservation and not to property surrounding the Reservation or non-Reservation property or to the use of the Catawba River. Tribal regulations also do not apply to activities or uses off the Reservation, even if those activities affect air quality on the Reservation.

(3) The Tribe is not authorized to invoke sovereign immunity against a suit, a proceeding, or an enforcement action involving state or local environmental laws or regulations and is subject to all enforcement orders, restraining orders, fees, fines, injunctions, judgments, and other corrective or remedial measures imposed by the laws. This section does not impose different standards or requirements on the Tribe or the Secretary, when acting on the Tribe's behalf, than would be applied to a private corporation.

(C) With respect to a land use regulation within the Reservation, the Tribe has the power to adopt and enforce a land use plan after consultation with York and Lancaster Counties for those parts of the Reservation located in those respective jurisdictions. The Tribe and the affected governing bodies shall follow the substantive considerations and consultative procedures described in the Settlement Agreement.

(D) All public health codes of South Carolina and any county in which the Reservation is located are applicable on the Reservation.

(E) Hunting and fishing, on or off the Reservation, must be conducted in compliance with the laws and regulations of South Carolina. Members of the Tribe are subject to all state and local regulations governing hunting and fishing on and off the Reservation. However, for ninety-nine years following the effective date of this chapter, members of the Tribe are entitled to personal state hunting and fishing licenses without payment of fees. The Tribe and its members are subject to the same fees and requirements as all other citizens of the State in applying for and obtaining commercial hunting and fishing licenses. The Tribe has the authority to impose hunting, fishing, and wildlife rules and regulations on the Reservation that are stricter than those adopted by the State.

(F) The littoral and riparian rights of the Catawba Indian Tribe in the Catawba River or in other streams or waters crossing their lands do not differ in any respect from the rights of other owners whose land abuts nontidal bodies of water or nontidal water courses in South Carolina. The rights and obligations covered by this subsection include, but are not limited to, those described in the Settlement Agreement. These qualifications apply to the Existing Reservation, lands acquired for the Expanded Reservation, other lands acquired by or for the benefit of the Tribe, and non-Reservation lands.

(G) Alcohol is prohibited on the Reservation unless the Tribe adopts laws or ordinances permitting the sale, possession, or consumption of alcohol on the Reservation. If the Tribe adopts the laws or ordinances, they must incorporate all state standards and regulations regarding hours, sales to minors, employment, consumption, possession, and standards for licensing. However, the Tribe may impose stricter standards and regulations than those prescribed by state law. If beer, wine, and alcoholic liquor are sold on the Reservation, licenses must be issued by the State in accordance with South Carolina law, and all beer, wine, and alcoholic liquor taxes must be paid to the State in accordance with South Carolina law.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-130. Taxation of Tribe and tribal persons, entities, and property; taxation of persons or enterprises operating or doing business on Reservation.

(A) The Tribe, its members, the Tribal Trust Funds, and other persons or entities affiliated with or owned by the Tribe, members of the Tribe, or the Tribal Trust Funds, whether a resident, located, or doing business on or off the Reservation, are subject to all state and local taxes, sales taxes, real and personal property taxes, excise taxes, estate taxes, and all other taxes, licenses, levies, and fees, except as expressly provided in this section or the federal implementing legislation. Any other person or business entity which locates, operates, or does business on the Reservation is subject without exception to all state and local taxes, licenses, and fees, unless otherwise expressly provided in this chapter. To the extent the Tribe may be subject to taxes under this section, the Tribe must be taxed as if it were a business corporation incorporated under the laws of South Carolina unless otherwise expressly provided.

(B) If the Tribe elects to sponsor and conduct games of bingo under the special bingo licenses under Section 27-16-110(C), the gross revenues generated by the bingo games must be subject to the ten percent tax levy specified in that section exclusively, and no other federal, state, or local taxes apply to revenues generated by the bingo games which are received by the Tribe.

(C)(1) Income of the Tribe, subdivisions and governmental agencies of the Tribe, including entities owned by the Tribe or the federal government on behalf of the Tribe, the Tribal Trust funds, and tax revenues collected by the Tribe by levy or assessment which are nontaxable for federal income tax purposes because of the Tribe's status as a recognized or restored Indian tribe also are nontaxable for purposes of state income taxes or local income taxes.

(2) Members of the Tribe are liable for payment of state and local income taxes to the same extent as any other person in the State, except income earned by members of the Tribe for work performing governmental functions solely on the Reservation is exempt for ninety-nine years from the effective date of this chapter. Income earned by members of the Tribe from the sale of Catawba Indian pottery and artifacts, on or off the Reservation, which are made by members of the Tribe are exempt from state and local income taxes. No funds distributed pursuant to the Per Capita Payment Trust Fund created by the federal implementing legislation are subject at the time of distribution to state or local income taxes. However, income subsequently earned on shares distributed to members of the Tribe is subject to the same state and local income taxes as other persons in the State pay.

(3) A person or other entity not exempt from income taxes under items (1) and (2) are liable for all federal, state, and local income taxes otherwise due regardless of whether or not they are doing business on the Reservation.

(D)(1) All lands held in trust by the United States for the Tribe as part of the Reservation, all nonresidential buildings, fixtures, and real property improvements owned by the Tribe or held in trust by the United States for the Tribe on the Reservation are exempt from all property taxes levied by the State, a county, a school district, and a special purpose district. If the Tribe owns a partial interest in property or a business, the property tax exemption provided in this section is applicable to the extent of the Tribe's interest.

(2)(a) Single and multi-family residences, including mobile homes, situated on the Reservation are exempt from all property taxes levied by the State, a county, a school district, and a special purpose district if all the following apply:

(i) they are owned by the Tribe, members of the Tribe, or Tribal Trust Funds;

(ii) for single family residences, if they are occupied by a member of the Tribe or the surviving spouse of a deceased member of the Tribe;

(iii) for multifamily residences;

a. if the property is valued on a per unit basis, those units which are occupied by a member of the Tribe or the surviving spouse of a deceased member or are unoccupied are exempt from property taxes. All other occupied units are subject to property taxes to the same extent that similar property is assessed and taxed elsewhere in the same jurisdiction. Occupancy is determined on the assessment date for the property;

b. if the property is not valued on a per unit basis, the property is exempt from property taxes based on the percentage of units which are occupied by a member of the Tribe or the surviving spouse of a deceased member of the Tribe, and the property is subject to property taxes to the same extent that similar property is assessed and taxed elsewhere in the same jurisdiction based on the percentage of units not so occupied. In calculating the value, unoccupied units must not be considered. Occupancy is determined on the assessment date for the property;

(iv) rental property constructed by the Tribe on the reservation through an Indian Housing Authority which is financed by HUD is exempt from all property taxes. In lieu of the taxes, the authority may agree to make payments to the county or a political subdivision for improvements, services, and facilities furnished by the county or political subdivision for the benefit of the housing project. However, the payments may not exceed the estimated cost to the county or political subdivision of the improvements, services, or facilities furnished.

(b) For purposes of this section, residential property is deemed to be owned by a member of the Tribe if the member or the surviving spouse of a member owns at least a one-half undivided interest in the property, and a unit is deemed occupied by members of the Tribe if at least one member or the surviving spouse of a member is living in the single-family residence or in a unit of a multi-family residence.

(3) All buildings, fixtures, and real property improvements located on the Reservation which are not exempt from real property taxes under items (1) or (2) are subject to all property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision to the same extent that similar buildings, fixtures, or improvements are assessed and taxed elsewhere in the same jurisdiction. However, the underlying land or leasehold in the land is not subject to real property taxes. All buildings, fixtures, and improvements subject to real property taxes are eligible for a tax abatement or temporary exemption allowed new business investments to the same extent as similar properties qualify for exemption or abatement in the same county.

(4) The Tribe is authorized to levy taxes on buildings, fixtures, improvements, and personal property located on the Reservation, even though the properties may be exempt from property taxation by the State or its subdivisions, and may use the tax revenues for appropriate tribal purposes. The Tribe also may exempt or abate the taxes. York and Lancaster Counties and the South Carolina Tax Commission shall provide the necessary assistance to the Tribe if the Tribe chooses to assess tribal real property taxes as if they were property taxes imposed by a political subdivision.

(5) Real property and improvements owned by the Tribe or by members of the Tribe, or both, and not located on the Reservation are subject to all property taxes levied by the State, the county, the school district, special purpose districts, and any other political subdivisions where the property is located.

(6) To the extent that any non-Reservation real property held in trust by the Secretary is not taxable for property tax purposes, it is subject to the payment of a fee or fees by the Tribe in an amount equivalent to the real property tax that would have been paid to the applicable taxing authority if the property had not been held in trust.

(E)(1) All personal property owned by the Tribe during ninety-nine years from the effective date of this chapter and used solely on the Reservation is exempt from personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision. However, motor vehicles owned by the Tribe during the ninety-nine year period are exempt from personal property taxes even if used off the Reservation.

(2) All personal property owned by members of the Tribe is subject to personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivisions where the property is deemed to be located.

(3) All personal property located on the Reservation which is not exempt from personal property taxes under item (1) is subject to personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision encompassing the Reservation to the same extent that similar personal property is assessed and taxed elsewhere in the jurisdiction.

(4) For purposes of subsection (D) and this subsection, the determination of whether the Tribe is the owner of property must be made in the same manner as for other taxpayers for South Carolina property tax purposes.

(F) Subject to perfected security interests, if a taxpayer subject to property taxes under subsections (D) and (E) fails to pay the taxes, the appropriate taxing authority for the county or other political subdivision has the power to levy against personal property subject to personal property taxes owned by the taxpayer within the county, on or off the Reservation, in order to satisfy the taxes due.

(1) If this levy against the personal property is not sufficient to satisfy the tax lien, the county or other political subdivision may certify the deficiency to the State, and the State shall levy against other taxable property of the taxpayer in the State and remit proceeds to the county or appropriate taxing authority which is owed the tax.

(2) If the county or other political subdivision cannot satisfy its lien, the county or appropriate taxing authority may require the Tribe to cease allowing the taxpayer to do business on the Reservation.

(3) If the taxpayer is in bankruptcy, the bankruptcy statutes apply to this section.

(4) The State or any political subdivision may not seize real property located on the Reservation.

(G) The Tribe and its members are subject to all license and registration fees and requirements, all periodic inspection fees and requirements, and all fuel taxes imposed by the State and local governments on motor vehicles, boats, airplanes, and other means of conveyance.

(H) The Tribe, its members, and the Tribal Trust Funds are liable for the payment of all state and local sales and use taxes to the same extent as any other person or entity in the State, except as specifically provided as follows:

(1) Purchases made by the Tribe for tribal government functions during ninety-nine years from the effective date of this chapter are exempt from state and local sales and use taxes.

(2) Catawba pottery and artifacts made by members of the Tribe and sold on or off the Reservation by the Tribe or members of the Tribe are exempt from state and local sales and use tax.

(3) During ninety-nine years from the effective date of this chapter, the sale on the Reservation of all other items, made on or off the Reservation, are exempt from state and local sales and use taxes but are subject to a special tribal sales tax levied by the Tribe equal to the state and local sales tax that would be levied in the jurisdiction encompassing the Reservation but for this exemption.

(a) The South Carolina sales and use tax laws, regulations, and rulings apply to the special tribal sales tax, and the special tribal sales tax must be administered and collected by the South Carolina Tax Commission.

(b) The South Carolina Tax Commission separately shall account for the special tribal sales tax, and the State Treasurer shall remit the special tribal sales tax revenues periodically to the Tribe at no cost to the Tribe.

(c) The tribal sales tax does not apply to retail sales occurring on the Reservation as a result of delivery from outside the Reservation when the gross proceeds of sale are one hundred dollars or less. If it does not apply, the state sales tax applies.

(d) The Tribe shall impose a tribal use tax on the storage, use, or other consumption on the Reservation of tangible personal property purchased at retail outside the State when the vendor does not collect the tax. However, use taxes collected by a vendor which is not located in the State are subject to state use taxes, and the use tax must be remitted to the State and not the Tribe. Use taxes not collected by the vendor and remitted to the State are subject to the tribal use tax and must be collected directly by the Tribe.

(I) The Tribe shall pay a fee in lieu of school taxes. That fee must be determined by the school district in the same manner and must be the same amount paid by students from outside the county entering schools in the county.

(1) The fee payable by the Tribe must be reduced by funds received by the government for Impact Aid under Sections 20 U.S.C. 236 et seq. or other federal funds designed to compensate school districts for loss of revenue due to the nontaxability of Indian property.

(2) A fee paid on behalf of a child under this section must be excluded from state income of the child or his family for state income tax purposes.

(J) Members of the Tribe are liable for payment of all estate and inheritance taxes, except the undistributed share of a member in the Per Capita Payment Trust Fund established by the federal implementing legislation and the Settlement Agreement are exempt from state estate and inheritance taxes.

(K) The Indian Tribal Government Tax Status Act, 26 U.S.C. Section 7871, applies to the Tribe and its Reservation for South Carolina income tax purposes to the same extent as provided in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



Section 27-16-140. Applicability of later-enacted federal law; chapter invalid if entire federal implementing legislation judicially invalidated; construction as between chapter and Settlement Agreement; copies of Settlement Agreement available.

(A) The provisions of a federal law enacted after the date of enactment of the federal law implementing this agreement shall not apply in the State if the provision materially affects or preempts the application of the laws of the State, including application of the laws of the State to lands owned by or held in trust for Indians, Indian Nations, Indian tribes, or bands of Indians. However, the federal law shall apply within the State if the State grants its approval by a law or joint resolution enacted by the General Assembly of South Carolina and signed by the Governor.

(B) If the entire federal implementing legislation is rendered invalid by a court, this chapter is invalid.

(C) Whenever possible, this chapter must be construed in a manner consistent with the Settlement Agreement. If there is a conflict between this chapter and the Settlement Agreement, this chapter governs. The Settlement Agreement must be maintained on file and available for public inspection in the Office of the Secretary of State and in the offices of the Clerks of Court for York and Lancaster Counties. Copies must be made available upon request upon the payment of reasonable and normal copying fees.

HISTORY: 1993 Act No. 142, Section 1.






CHAPTER 18 - UNIFORM UNCLAIMED PROPERTY ACT

Section 27-18-10. Short title.

This chapter may be cited as the Uniform Unclaimed Property Act (1981).

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-20. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the State Treasurer, his agents, or representatives.

(2) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder.

(3) "Attorney General" means the chief legal officer of this State.

(4) "Banking organization" means a bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, or any organization defined by other law as a bank or banking organization.

(5) "Business association" means a nonpublic corporation, joint stock company, investment company, business trust, partnership, or association for business purposes of two or more individuals, whether or not for profit, including a banking organization, financial organization, insurance company, or utility.

(6) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

(7) "Financial organization" means a savings and loan association, cooperative bank, building and loan association, or credit union.

(8) "Holder" means a person, wherever organized or domiciled, who is:

(a) in possession of property belonging to another;

(b) a trustee; or

(c) indebted to another on an obligation.

(9) "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety, and wage protection insurance.

(10) "Intangible property" includes:

(a) monies, checks, drafts, deposits, interest, dividends, and income;

(b) credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets, and unidentified remittances except that intangible property does not include trading stamps and electronic entries representing trading stamps that are awarded to retail customers incident to the purchase of goods;

(c) stocks and other intangible ownership interests in business associations;

(d) monies deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

(e) amounts due and payable under the terms of insurance policies;

(f) amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits; and

(g) tax refund checks issued by this State and returned to the Department of Revenue by the post office for an unknown, undeliverable, or insufficient address.

(11) "Last known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

(12) "Lawful charge" means a charge for which there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose the charge and the issuer regularly imposes the charge and does not regularly reverse or otherwise cancel the charge.

(13) "Owner" means a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this chapter or his legal representative.

(14) "Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

(15) "State" means any state, district, commonwealth, territory, insular possession, or any other area subject to the legislative authority of the United States.

(16) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

(17) "Unclaimed" property includes:

(a) checks or drafts mailed to an owner and returned as undeliverable; or

(b) checks or drafts mailed to an owner and not presented for payment.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1992 Act No. 361, Section 30(A); 1993 Act No. 181, Section 487; 1996 Act No. 377, Section 1; 1999 Act No. 14, Section 1; 2001 Act No. 43, Section 1; 2005 Act No. 161, Section 26.B; 2011 Act No. 44, Section 3, eff June 7, 2011.

Editor's Note

2011 Act No. 44, Sections 1, 4, and 7, provide as follows:

"SECTION 1. The General Assembly determines it is in the best interest of South Carolina, the electric cooperatives, and their members to advocate energy efficiency and renewable energy initiatives in South Carolina.

"The General Assembly determines it is prudent to update and clarify procedures for South Carolina's electric cooperatives to contribute, allocate, and retire patronage capital.

"The General Assembly determines it is prudent to clarify that South Carolina's electric cooperatives may utilize the defense known as the "business judgment rule".

"The General Assembly determines it is in the best interest of South Carolina's electric cooperatives and their members that unclaimed patronage credits are hereafter exempt from the Uniform Unclaimed Property Act."

"SECTION 4. The General Assembly determines it is in the best interests of South Carolina, the telephone cooperatives, and their members to assist with educational, charitable, and economic development efforts in the rural areas of South Carolina.

"The General Assembly determines it is prudent to update and clarify the procedures for South Carolina's telephone cooperatives to contribute, allocate, and retire patronage capital.

"The General Assembly determines it is prudent to clarify that the "business judgment rule" applies to South Carolina's telephone cooperatives.

"The General Assembly determines it is in the best interest of South Carolina's telephone cooperatives and their members that unclaimed patronage credits are hereafter exempt from the Uniform Unclaimed Property Act."

"SECTION 7. This act takes effect upon approval by the Governor and applies to patronage capital determined to be unclaimed as of the effective date of the act."

Effect of Amendment

The 2011 amendment in subsection (3) substituted "General" for "general"; deleted subsection (14) relating to patronage allocations; and renumbered subsections (15) through (18) as subsections (14) through (17) accordingly.



Section 27-18-30. Property presumed abandoned; demand for payment not required.

(A) Except as otherwise provided by this chapter, all intangible property, including any income or increment derived therefrom, less any lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than five years after it became payable or distributable is presumed abandoned.

(B) Property is payable or distributable for the purpose of this chapter notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2011 Act No. 44, Section 6, eff June 7, 2011.

Editor's Note

2011 Act No. 44, Sections 1, 4, and 7, provide as follows:

"SECTION 1. The General Assembly determines it is in the best interest of South Carolina, the electric cooperatives, and their members to advocate energy efficiency and renewable energy initiatives in South Carolina.

"The General Assembly determines it is prudent to update and clarify procedures for South Carolina's electric cooperatives to contribute, allocate, and retire patronage capital.

"The General Assembly determines it is prudent to clarify that South Carolina's electric cooperatives may utilize the defense known as the "business judgment rule".

"The General Assembly determines it is in the best interest of South Carolina's electric cooperatives and their members that unclaimed patronage credits are hereafter exempt from the Uniform Unclaimed Property Act."

"SECTION 4. The General Assembly determines it is in the best interests of South Carolina, the telephone cooperatives, and their members to assist with educational, charitable, and economic development efforts in the rural areas of South Carolina.

"The General Assembly determines it is prudent to update and clarify the procedures for South Carolina's telephone cooperatives to contribute, allocate, and retire patronage capital.

"The General Assembly determines it is prudent to clarify that the "business judgment rule" applies to South Carolina's telephone cooperatives.

"The General Assembly determines it is in the best interest of South Carolina's telephone cooperatives and their members that unclaimed patronage credits are hereafter exempt from the Uniform Unclaimed Property Act."

"SECTION 7. This act takes effect upon approval by the Governor and applies to patronage capital determined to be unclaimed as of the effective date of the act."

Effect of Amendment

The 2011 amendment deleted subsection (C) relating to patronage allocations.



Section 27-18-40. Conditions for taking custody of intangible unclaimed property.

Unless otherwise provided in this chapter or by other statute of this State, intangible property is subject to the custody of this State as unclaimed property if the conditions raising a presumption of abandonment under Sections 27-18-30 and 27-18-60 through 27-18-170 are satisfied and:

(1) the last known address, as shown on the records of the holder, of the apparent owner is in this State;

(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

(3) the records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(a) the last known address of the person entitled to the property is in this State; or

(b) the holder is a domiciliary or a government or governmental subdivision or agency of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) the last known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this State;

(5) the last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this State; or

(6) the transaction out of which the property arose occurred in this State and

(a)(i) the last known address of the apparent owner or other person entitled to the property is unknown, or

(ii) the last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property, and

(b) the holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-50. Travelers checks, money orders, or similar written instruments.

(A) Subject to subsection (D), any sum payable on a travelers check that has been outstanding for more than fifteen years after its issuance is presumed abandoned unless the owner, within fifteen years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(B) Subject to subsection (D), any sum payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(C) A holder may not deduct from the amount of a travelers check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(D) No sum payable on a travelers check, money order, or similar written instrument, other than a third-party bank check, described in subsections (A) and (B) may be subjected to the custody of this State as unclaimed property unless:

(1) the records of the issuer show that the travelers check, money order, or similar written instrument was purchased in this State;

(2) the issuer has its principal place of business in his State and the records of the issuer do not show the state in which the travelers check, money order, or similar written instrument was purchased; or

(3) the issuer has it principal place of business in this State, the records of the issuer show the state in which the travelers check, money order, or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(E) Notwithstanding any other provision of this chapter, subsection (D) applies to sums payable on travelers checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-60. Checks, drafts, or similar instruments on which banking or financial institution is liable.

(A) Any sum payable on a check, draft, or similar instruments, except those subject to Section 27-18-50, on which a banking or financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than five years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within five years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

(B) A holder may not deduct from the amount of any instrument subject to this section any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes such charges and does not regularly reverse or otherwise cancel them.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-70. Demand, savings, or matured time deposits with banking or financial organizations.

(A) Any demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless the owner, within five years has:

(1) in the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(2) communicated in writing with the banking or financial organization concerning the property;

(3) otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;

(4) owned other property to which item (1), (2), or (3) applies and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent; or

(5) had another relationship with the banking or financial organization concerning which the owner has:

(a) communicated in writing with the banking or financial organization; or

(b) otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

(B) For purposes of subsection (A) property includes interest and dividends.

(C) A holder may not impose with respect to property described in this section any charge in excess of one dollar a month due to dormancy or inactivity or cease payment of interest unless there is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge or cease payment of interest.

(D) Any property described in this section that is automatically renewable is matured for purposes of this section upon the expiration of its initial time period, but in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. In the absence of such consent or memo, one automatic renewal is allowed for a period equal to the initial time period before the property is considered matured. If, at the time provided for delivery in Section 27-18-200, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-75. Escheatment of United States savings bonds.

(A) Notwithstanding any other provisions of law, a United States savings bond in the possession of the administrator or registered to a person with a last known address in this State, including a bond that is lost, stolen, or destroyed, is presumed abandoned and unclaimed five years after the bond reaches final maturity and no longer earns interest. This United States savings bond must be reported and remitted to the administrator by the financial institution or other holder in accordance with the provisions of this chapter if the administrator is not in possession of the bond. If the savings bond is located in a safe deposit box, the financial institution or other holder must report and remit the savings bond to the administrator whether or not the administrator chooses to accept the other contents of the safe deposit box in the manner provided by law.

(B) As used in this section:

(1) "book-entry bond" means a savings bond maintained by the United States Treasury in electronic or paperless form as a computer record;

(2) "definitive bond" means a savings bond issued by the United States Treasury in paper form;

(3) "final maturity" means the date a United States savings bond ceases to earn interest; and

(4) "United States savings bond" means a book-entry bond or definitive bond issued by the United States Treasury.

(C)(1) After a United States savings bond is abandoned and unclaimed in accordance with subsection (A), the administrator may commence a civil action in the court of common pleas in Richland County for a determination that the bond shall escheat to the State. Upon determination of escheatment, all property rights to the bond or proceeds from the bond, including all rights, powers, and privileges or survivorship of an owner, co-owner, or beneficiary, shall vest solely in the State.

(2) Service of process by publication may be made on a party in a civil action pursuant to this section. The notice of action must state the name of any known owner of the bond, the nature of the action or proceeding, the name of the court in which the action or proceeding is instituted, and an abbreviated title of the case.

(3) The notice of action must require a person claiming an interest in the bond to file a written response with the court and serve a copy of the response by the date fixed in the notice. This date must be no later than thirty days from the date the last newspaper notice required by this section was or will be published.

(4) The administrator shall cause the notice of action to be published once a week for three consecutive weeks in a newspaper of general circulation published in Richland County. Proof of publication must be filed with the court.

(5)(a) If no person files a claim with the court for the bond and if the administrator has substantially complied with the provisions of this section and of law, the court shall enter a default judgment that the bond, or proceeds from the bond, has escheated to the State.

(b) If a person files a claim for one or more bonds and, after notice and hearing, the court determines that the claimant is not entitled to the bonds claimed by the claimant, the court shall enter a judgment that the bonds, or proceeds from the bonds, have escheated to the State.

(c) If a person files a claim for one or more bonds and, after notice and hearing, the court determines that the claimant is entitled to the bonds claimed by the claimant, the court shall enter a judgment in favor of the claimant.

(D) The administrator may be reimbursed for the costs of the civil action required by this section from the proceeds of the savings bonds which have escheated to the State under the action and which have been redeemed. To the extent the proceeds, if any, are insufficient to cover the costs of a civil action required by this section, the administrator may deduct the costs from other unclaimed funds received under this chapter before depositing the funds to the credit of the general fund in the manner provided in Section 27-18-240(B).

(E) The administrator may redeem a United States savings bond escheated to the State pursuant to this section or, in the event that the administrator is not in possession of the bond, seek to obtain the proceeds from the bond. Proceeds received by the administrator must be deposited in accordance with Section 27-18-240.

(F) Nothing in this section prohibits the inclusion in a single civil action of multiple United States savings bonds subject to escheatment to the State of South Carolina, and the administrator may postpone the bringing of any such civil action until sufficient United States savings bonds have accumulated in the administrator's custody to justify the expense of the proceeding.

(G) The provisions of this section and Section 27-18-76 supersede any other provisions of this chapter in regard to United States savings bonds to the extent the provisions conflict.

HISTORY: 2015 Act No. 81 (H.3852), Section 1, eff June 11, 2015.

Editor's Note

2015 Act No. 81, Section 3, provides as follows:

"SECTION 3. This act applies to any United States savings bond that reaches maturity on, before, or after the effective date of this act."



Section 27-18-76. Claims for escheated United States savings bonds or proceeds from bond.

A person claiming a United States savings bond escheated to the State under Section 27-18-75, or for the proceeds from the bond, may file a claim with the administrator. The administrator may approve the claim if the person is able to provide sufficient proof of the validity of the person's claim. No costs of prior court action regarding the savings bond or bonds which are the subject of the person's claim may be taxed against that person. Once a bond, or the proceeds from the bond, are remitted to a claimant, no action thereafter may be maintained by any other person against the administrator, the State, or any officer of the State, for or on account of the funds. The person's sole remedy, if any, must be against the claimant who received the bond or proceeds from the bond.

HISTORY: 2015 Act No. 81 (H.3852), Section 2, eff June 11, 2015.

Editor's Note

2015 Act No. 81, Section 3, provides as follows:

"SECTION 3. This act applies to any United States savings bond that reaches maturity on, before, or after the effective date of this act."



Section 27-18-80. Funds held or owing under life or endowment insurance policies or annuity contracts that have matured or terminated.

(A) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than five years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection (C)(2) is presumed abandoned if unclaimed for more than two years.

(B) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the company.

(C) For purposes of this chapter, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

(1) the company knows that the insured or annuitant has died; or

(2)(i) the insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(ii) the policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (i); and

(iii) neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(D) For purposes of this chapter, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (A) if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions.

(E) If the laws of this State or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice given to an insured or owner whose last known address according to the records of the company is in this State, is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

(F) Notwithstanding any other provisions of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(G) Commencing two years after the effective date of this chapter, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this State must request the following information:

(1) the name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(2) the address of each beneficiary; and

(3) the relationship of each beneficiary to the insured.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-85. Property payable or distributable in the course of demutualization of insurance company; abandonment.

Unclaimed property payable or distributable in the course of a demutualization of an insurance company is presumed abandoned five years after the earlier of the date:

(1) of last contact with the policyholder; or

(2) the property became payable or distributable.

This section does not apply to amounts due and owing to the State or a political subdivision of the State.

HISTORY: 2003 Act No. 58, Section 1.



Section 27-18-90. Utility service deposits, advance payments, or ordered refunds.

(A) A deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one year after termination of the services for which the deposit or advance payment was made is presumed abandoned.

(B) Any sum which a utility has been ordered to refund and which was received for utility services rendered in this State, together with any interest thereon, less any lawful charges, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than five years after the date it became payable in accordance with the final determination or order providing for the refund is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-100. Business associations; refunds ordered by court or administrative agency.

Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-110. Dormancy period for stock or other equity interest in business association and certain debts; calculating whether stock or security interest is unclaimed.

(A) Stock or other equity interest in a business association is presumed unclaimed three years after the earliest of:

(1) the date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner;

(2) the date of a statement of account or other notification or communication that was returned as undeliverable; or

(3) the date the holder discontinued mailings, notifications, or communications to the apparent owner.

(B) Unmatured or unredeemed debt, other than a bearer bond or an original-issue discount bond, is presumed unclaimed three years after the date of the most recent interest payment unclaimed by the owner.

(C) Matured or redeemed debt is presumed unclaimed three years after the date of maturity or redemption.

(D) At the time property is presumed unclaimed pursuant to subsection (A) or (B), any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed unclaimed is also presumed unclaimed.

(E) The running of the three-year period ceases if the person:

(1)(a) communicates in writing with the association or its agent regarding the interest or a dividend, distribution, or other sum payable as a result of the interest; or

(b) otherwise communicates with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association or its agent; or

(2) presents an instrument issued to pay interest or a dividend or other cash distribution. If a future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period in which the property is presumed unclaimed commences and relates back only to the time a subsequent dividend, distribution, or other sum became due and payable.

(F) At the same time any interest is presumed unclaimed under this section, a dividend, distribution, or other sum then held for or owing to the owner as a result of the interest, is presumed unclaimed.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2008 Act No. 197, Section 1, eff April 15, 2008.

Effect of Amendment

The 2008 amendment rewrote this section.



Section 27-18-120. Intangible property distributable in course of dissolution of business association.

Intangible property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-130. Intangible property held in fiduciary capacity for benefit of another; funds in individual retirement account or retirement plan for self-employed individuals or similar plan or account.

(A) Intangible property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within five years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

(B) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (A) unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(C) For the purpose of this section, a person who holds property as an agent for a business association is considered to hold the property in a fiduciary capacity for that business association alone, unless the agreement between him and the business association provides otherwise.

(D) For the purposes of this chapter, a person who is considered to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-140. Unclaimed intangible property presumed abandoned; tax refund checks.

(A) Intangible property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(B) Notwithstanding the provisions of subsection (A), tax refund checks as defined in Chapter 54 of Title 12 are presumed abandoned if unclaimed for a period of three months from the date the tax refund check was issued by the Department of Revenue.

(C) This chapter does not apply to tax refund checks mailed to an owner, and not presented for payment, but not returned to the Department of Revenue by the Post Office for an unknown, undeliverable, or insufficient address.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1992 Act No. 264, Section 1; 2005 Act No. 161, Section 26.C.



Section 27-18-150. Credit memo.

(A) A credit memo issued in the ordinary course of an issuer's business which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(B) In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2001 Act No. 43, Section 2.



Section 27-18-160. Unpaid wages and unpresented payroll checks.

Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-170. Contents of safe deposit boxes or other safekeeping repositories.

All tangible and intangible property held in a safe deposit box or any other safekeeping repository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than five years after the lease or rental period on the box or other repository has expired, are presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-175. Application of chapter.

This chapter does not apply to forfeited reservation deposits. For purposes of this chapter, the term "reservation deposit" means an amount of money paid to a business association to guarantee that the business association holds a specific service including, but not limited to, a room accommodation at a hotel, a vacation rental, seating at a restaurant, or an appointment with a doctor, for a specified date and place. The term "reservation deposit" does not include an application fee, a utility deposit, or a deposit made toward the purchase of real property.

HISTORY: 2001 Act No. 43, Section 3.



Section 27-18-180. Report of unclaimed property; notice to apparent owner.

(A) A person holding tangible or intangible property, that is presumed abandoned and subject to custody as unclaimed property pursuant to this chapter, shall report to the administrator concerning the property as provided in this section. The action taken to report an unclaimed tax refund check to the administrator is not a violation of disclosure prohibitions described in Section 12-54-240.

(B) The report must be verified and must include:

(1) except with respect to travelers checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of property of the value of fifty dollars or more presumed abandoned under this chapter;

(2) in the case of unclaimed funds of fifty dollars or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

(3) in the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property and the place where it is held and may be inspected by the administrator and any amounts owing to the holder;

(4) the nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, but items of value under fifty dollars each may be reported in the aggregate;

(5) the date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property; and

(6) other information the administrator prescribes by rule as necessary for the administration of this chapter.

(C) If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or the holder has changed his name while holding the property, he shall file with his report all known names and addresses of each previous holder of the property.

(D) The report must be filed before November first of each year as of June thirtieth, next preceding. On written request by any person required to file a report, the administrator may postpone the reporting date.

(E) Not more than one hundred twenty days before filing the report required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under this chapter shall send written notice to the apparent owner at his last known address informing him that the holder is in possession of property subject to this chapter if:

(1) the holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2) the claim of the apparent owner is not barred by the statute of limitations; and

(3) the property has a value of fifty dollars or more.

(F) Notwithstanding Section 27-18-190, the State Treasurer shall only be required to publish a notice not later than April thirtieth of the year immediately following the report required by this section by electronic means or at least once in a newspaper of general circulation in the county in this State which is the last known address of any person named in the notice.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 2; 2005 Act No. 161, Section 26.D; 2008 Act No. 353, Section 2, Pt 29A.1, eff July 1, 2008.

Effect of Amendment

The 2008 amendment added subsection (F) relating to publication annual reports.



Section 27-18-190. Administrator's notice of abandoned property; publication; contents; exceptions.

(A) The administrator shall publish a notice not later than April 30 of the year immediately following the report required by Section 27-18-180 at least once in a newspaper of general circulation in the county of this State in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this State, the notice must be published in the county in which the holder has its principal place of business within this State or another county that the administrator reasonably selects.

(B) The notice must be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

(1) the name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2) the last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3) a statement explaining that property of the owner is presumed to be abandoned and has been taken into custody of the administrator; and

(4) a statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property upon request to the administrator.

(C) The administrator is not required to publish the name and address or location of property having a total value of less than fifty dollars or information concerning a traveler's check, money order, or similar instrument.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 3; 1998 Act No. 377, Section 1.



Section 27-18-200. Payment or delivery of abandoned property to administrator; exceptions; holder of stocks or similar intangible ownership interests relieved of liability upon delivery.

(A) A person who is required to file a report under Section 27-18-180 shall pay or deliver to the administrator all abandoned property required to be reported.

(B) The holder of an interest under Section 27-18-110 shall deliver a duplicate certificate or other evidence of ownership if the holder does not issue certificates of ownership to the administrator. Upon delivery of a duplicate certificate to the administrator, the holder and any transfer agent, registrar, or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of all liability of every kind in accordance with the provision of Section 27-18-210 to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the administrator, for any losses or damages resulting to any person by the issuance and delivery to the administrator of the duplicate certificate.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 4.



Section 27-18-210. Liability of holder after payment or delivery to administrator; payments to owners of property turned over to administrator; recovery of property turned over to administrator; administrator to defend holder against claims for property paid or delivered to administrator; "good faith" defined; payment of costs of safe deposit box or other safekeeping repository.

(A) Upon the payment or delivery of property to the administrator, the State assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the administrator in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

(B) A holder who has paid money to the administrator pursuant to this chapter may make payment to any person appearing to the holder to be entitled to payment and, upon filing proof of payment and proof that the payee was entitled thereto, the administrator shall promptly reimburse the holder for the payment without imposing any fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a travelers check or money order, the holder must be reimbursed under this subsection upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder must be reimbursed for payment made under this subsection even if the payment was made to a person whose claim was barred under Section 27-18-300(A).

(C) A holder who has delivered property (including a certificate of any interest in a business association) other than money to the administrator pursuant to this chapter may reclaim the property if still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the owner has claimed the property from the holder.

(D) The administrator may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

(E) If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(F) For the purposes of this section, "good faith" means that:

(1) payment or delivery was made in a reasonable attempt to comply with this chapter;

(2) the person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to him, that the property was abandoned for the purposes of this chapter; and

(3) there is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(G) Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right under this subsection to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse or pay the holder out of the proceeds remaining after deducting the administrator's selling cost.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-220. Dividends, interest, or other increments realized on property in hands of administrator.

Whenever property other than money is paid or delivered to the administrator under this chapter, the owner is entitled to receive from the administrator any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-230. Sale of property by administrator.

(A) Except as provided in subsections (B) and (C), the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale in whatever municipality in the State affords in the judgment of the administrator the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient. If in the judgment of the administrator the probable cost of sale exceeds the value of the property, it need not be offered for sale. Any sale held under this section must be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

(B) Securities listed on an established stock exchange must be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(C) Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities other than those presumed abandoned under Section 27-18-110, delivered to the administrator must be held for at least one year before he may sell them.

(D) Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities presumed abandoned under Section 27-18-110 and delivered to the administrator must be held for at least three years before he may sell them. If the administrator sells any securities delivered pursuant to Section 27-18-110 before the expiration of the three-year period, any person making a claim pursuant to this chapter before the end of the three-year period is entitled to either the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever amount is greater, less any deduction for fees pursuant to Section 27-18-240(B). A person making a claim under this chapter after the expiration of this period is entitled to receive either the securities delivered to the administrator by the holder, if they still remain in the hands of the administrator, or the proceeds received from sale, less any amounts deducted pursuant to Section 27-18-240(B), but no person has any claim under this chapter against the State, the holder, any transfer agent, registrar, or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the administrator.

(E) The purchaser of property at any sale conducted by the administrator pursuant to this chapter takes the property free of all claims of the owner or previous holder thereof and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-240. Deposit into General Fund of funds received by administrator; deductions before deposit of funds.

(A) Except as otherwise provided by this section, the administrator shall promptly deposit in the general fund of this State all funds received under this chapter, including the proceeds from the sale of abandoned property under Section 27-18-230. The administrator shall retain in a separate trust fund an amount not less than one hundred thousand dollars from which prompt payment of claims duly allowed must be made by him. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or contract listed in the report of an insurance company its number, the name of the company, and the amount due. The record must be available for public inspection at all reasonable business hours.

(B) Before making any deposit to the credit of the general fund, the administrator may deduct:

(1) any costs in connection with the sale of abandoned property;

(2) costs of mailing and publication in connection with any abandoned property;

(3) reasonable service charges; and

(4) costs incurred in examining records of holders of property and in collecting the property from those holders.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-250. Claims to property paid or delivered to administrator; recovery of interest on property.

(A) A person, excluding another state, claiming an interest in any property paid or delivered to the administrator may file with him a claim on a form prescribed by him and verified by the claimant.

(B) The administrator shall consider each claim within ninety days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

(C) If a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator together with any additional amount required by Section 27-18-220. If the claim is for property presumed abandoned under Section 27-18-110 which was sold by the administrator within three years after the date of delivery, the amount payable for that claim is the value of the property at the time the claim was made or the net proceeds of sale, whichever is greater. If the property claimed was interest-bearing to the owner on the date of surrender by the holder, the administrator also shall pay interest at a rate provided in Section 12-54-25 or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner. No interest on interest-bearing property is payable for any period before the effective date of this chapter.

(D) Any holder who pays the owner for property that has been delivered to the State and which, if claimed from the administrator, would be subject to subsection (C) shall add interest as provided in subsection (C). The added interest must be repaid to the holder by the administrator in the same manner as the principal.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2008 Act No. 197, Section 2, eff April 15, 2008.

Effect of Amendment

The 2008 amendment, in subsection (C), in the third sentence substituted "12-54-25" for "12-54-20".



Section 27-18-260. Recovery by another state of property paid or delivered to administrator.

(A) At any time after property has been paid or delivered to the administrator under this chapter another state may recover the property if:

(1) the property was subjected to custody by this State because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this chapter and the other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(2) the last known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this State under Section 27-18-40(6) and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

(5) the property is the sum payable on a travelers check, money order, or other similar instrument that was subjected to custody by this State under Section 27-18-50, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(B) The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim if he determines that the other state is entitled to the abandoned property under subsection (A).

(C) The administrator shall require a state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim for the property.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-270. Appeal of decision of administrator, court action to establish claim to property.

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in the court of common pleas of Richland County naming the administrator as a defendant. The action must be brought within ninety days after the decision of the administrator or within one hundred eighty days after the filing of the claim if he has failed to act on it.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-280. Election of administrator not to accept property; report and delivery of property before property presumed abandoned.

(A) The administrator may decline to receive any property reported under this chapter which he considers to have a value less than the expense of giving notice and of sale. If the administrator elects not to receive custody of the property, the holder must be notified within one hundred twenty days after filing the report required under Section 27-18-180.

(B) A holder, with the written consent of the administrator and upon conditions and terms prescribed by him, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection must be held by the administrator and is not presumed abandoned until such time as it otherwise would be presumed abandoned under this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-290. Destruction or disposal by administrator of property with insubstantial commercial value; immunity from liability.

If the administrator determines after investigation that any property delivered under this chapter has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the State or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-300. Periods of limitation.

(A) The expiration, after the effective date of this chapter, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this chapter.

(B) No action or proceeding may be commenced by the administrator with respect to any duty of a holder under this chapter more than ten years after the duty arose.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-310. Requests for reports; examination of records; demand for payment; estimated amount of abandoned property.

(A) The administrator may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this chapter.

(B) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this chapter.

(C) If a person is treated under Section 27-18-130 as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator, pursuant to subsection (B), may examine the records of the person if the administrator has given the notice required by subsection (B) to both the person and the business association at least ninety days before the examination.

(D) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this chapter the administrator shall give notice to the holder stating the amount due plus applicable interest and penalties and his demand for payment. Payment or written formal protest must be made within sixty days from the receipt of the notice or the holder is subject to penalties as provided under Section 27-18-350(B) or criminal prosecution as provided in Section 27-18-350(D).

(E) If a holder fails after the effective date of this chapter to maintain the records required by Section 27-18-320 and the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay such amounts as may reasonably be estimated from any available records.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-320. Length of time holders must retain records.

(A) Every holder required to file a report under Section 27-18-180 as to any property for which it has obtained the last known address of the owner, shall maintain a record of the name and last known address of the owner for ten years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (B) or by rule of the administrator.

(B) Any business association that sells in this State its travelers checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this State, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-330. Authority of administrator to enforce chapter.

The administrator may bring an action in a court of competent jurisdiction to enforce this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-340. Cooperation with other states concerning sharing of information, changing of rules, and enforcement of chapter.

(A) The administrator may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The administrator by rule may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(B) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act, the administrator, so far as is consistent with the purposes, policies, and provisions of this chapter, before adopting, amending, or repealing rules, shall advise and consult with administrators in other jurisdictions that enact substantially the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

(C) The administrator may join with other states to seek enforcement of this chapter against any person who is or may be holding property reportable under this chapter.

(D) At the request of another state, the Attorney General of this State may bring an action in the name of the administrator of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this State of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action.

(E) The administrator may request that the Attorney General of another state or any other person bring an action in the name of the administrator in the other state. This State shall pay all expenses including attorney's fees in any action under this subsection. The administrator may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-350. Interest and penalties for violations of chapter.

(A) A person who fails to pay or deliver property within the time prescribed by this chapter may be required to pay to the administrator interest at the rate provided in Section 12-54-25 on the property or value thereof from the date the property should have been paid or delivered.

(B) A person who fails to render any report or perform other duties required pursuant to this chapter may be required to pay a civil penalty of one hundred dollars for each day the report is withheld or the duty is not performed, but not more than five thousand dollars.

(C) A person who fails to pay or deliver property to the administrator as required pursuant to this chapter may be required to pay a civil penalty equal to twenty-five percent of the value of the property that should have been paid or delivered.

(D) A person who wilfully refuses after written demand by the administrator to pay or deliver property to the administrator as required under this chapter is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than ten thousand dollars or imprisonment for not more than one year, or both.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1995 Act No. 60, Section 4.J; 2008 Act No. 197, Section 3, eff April 15, 2008.

Effect of Amendment

The 2008 amendment, in subsections (B) and (C), substituted "pursuant to this chapter may be required to" for "under this chapter shall".



Section 27-18-360. Restrictions on agreements to recover or assist in recovery of reported property; penalties.

All agreements to pay compensation to recover or assist in the recovery of property reported under Section 27-18-180, made within twenty-four months after the date payment or delivery is made under Section 27-18-200 are unenforceable. It is unlawful for any person to seek or receive from any person or contract with any person for any fee or compensation for locating or purporting to locate any property which he knows has been reported or paid or delivered to the administrator pursuant to this chapter, in excess of fifteen percent of the value thereof returned to the owner. Any person violating this section is guilty of a misdemeanor and, upon conviction, must be fined not less than the amount of the fee or charge he has sought or received or contracted for, nor more than ten times the amount, or imprisoned for not more than thirty days, or both.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-370. Application of chapter to foreign property or transactions.

This chapter does not apply to any property held, due, and owing in a foreign country and arising out of a foreign transaction.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-380. Duties which arose prior to effective date of chapter unaffected; enforcement and penalties of prior laws unaffected; initial report under this chapter of property not previously required to be reported.

(A) This chapter does not relieve a holder of a duty that arose before the effective date of this chapter to report, pay, or deliver property. A holder who did not comply with the law in effect before the effective date of this chapter is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to Section 27-18-300(B).

(B) The initial report filed under this chapter for property that was not required to be reported before the effective date of this chapter but which is subject to this chapter must include all items of property that would have been presumed abandoned during the ten-year period preceding the effective date of this chapter as if this chapter had been in effect during that period.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-390. Authority of administrator to adopt rules.

The administrator may adopt necessary rules to carry out the provisions of this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



Section 27-18-400. Application and construction of chapter.

This chapter must be applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1988 Act No. 658, Part II, Section 34A.






CHAPTER 19 - ESCHEAT OF LAND AND PERSONAL PROPERTY

Section 27-19-10. Notification of supposedly escheated lands by Secretary of State to judge of circuit court.

The Secretary of State, in every case when, on his knowledge or belief or on the information of another, certain lands have been escheated to the State by the death of the person last seized in fee simple, either in law or in fact, without leaving any person who can lawfully claim such lands either by purchase or descent from such former proprietor, shall, on such knowledge or information or the order of any court of record, issue his notification of such supposedly escheated lands to one of the judges of the circuit court at least two months previous to the next session of such court to be held in the county where such lands lie.

HISTORY: 1962 Code Section 57-200.1; 1972 (57) 2501.



Section 27-19-20. Inquest by jury; certification and recording of verdict.

The judge presiding at such court shall cause a jury, being first duly sworn, to proceed and make a true inquest of all such supposedly escheated lands which by the Secretary of State shall be subjected to their investigation and a true verdict made thereon. Thereupon the judge of the court shall certify such verdict, under his hand and the seal of the court, to the Secretary of State who shall record it in a book to be kept by him for that purpose and shall return the original within two months after the date thereof into the office of the clerk of the court, to be there filed and kept as a record thereof.

HISTORY: 1962 Code Section 57-200.2; 1972 (57) 2501.



Section 27-19-30. Notice published in county where land lies.

On the return of any inquest of supposedly escheated lands by the Secretary of State into the office of the clerk of the county in which the lands lie, the clerk shall thereupon cause to be advertised, in a newspaper of the county or other nearest gazette, the first week in every month, for six months, a notice containing a particular description of the lands, the name of the person last seized and the supposed time of his death, together with the part of the world in which he was supposed to have been born, and requiring his heirs or others claiming under him to appear and make claim.

HISTORY: 1962 Code Section 57-200.3; 1972 (57) 2501.



Section 27-19-40. Petition by person claiming land; proceedings thereon.

Any person shall be heard on a traverse without delay in the court of common pleas, on a petition setting forth his rights, and the lands shall be committed to him if he shall show good evidence of his title, to hold until the right shall be found and discussed for the State and the claimant, such claimant finding sufficient security to prosecute his suit to effect, and without delay, and to render to the State the yearly value of such lands, if the right be found for the State.

HISTORY: 1962 Code Section 57-200.4; 1972 (57) 2501.



Section 27-19-50. Damages for prosecution of escheat proceedings without probable cause.

If any suit for property supposed to be escheated shall be prosecuted by the Secretary of State and the jury before whom the trial shall be had shall think there is no probable cause, the jury shall assess and award to the party aggrieved such damages as they shall think proper.

HISTORY: 1962 Code Section 57-200.5; 1972 (57) 2501.



Section 27-19-60. Renting out land pending conclusion of process of escheat.

When no claimant shall appear to make title as aforesaid, the Secretary of State shall rent out the escheated lands, if it can be done with advantage to the State, until the process of escheat shall be concluded and the lands sold.

HISTORY: 1962 Code Section 57-200.6; 1972 (57) 2501.



Section 27-19-70. Manner of pronouncing land escheated.

If no person shall appear and claim lands within twelve months after the expiration of the time prescribed for advertising, the clerk shall issue process, to be signed by the judge of the circuit court of the county, to the Secretary of State, pronouncing the lands escheated and vested according to law and directing him forthwith to sell and convey them upon the usual notice.

HISTORY: 1962 Code Section 57-200.7; 1972 (57) 2501.



Section 27-19-80. Advertising land for sale; terms of sale.

As soon as the Secretary of State shall receive the process in Section 27-19-70 mentioned, he shall advertise the sale of such lands in a newspaper of the county or other nearest gazette and also in the most public places of the county in which the lands lie, giving six weeks' public notice, on a credit of twelve months, payable in lawful money. He shall, moreover, take good and sufficient surety and a mortgage of the premises before the title shall be altered or changed.

HISTORY: 1962 Code Section 57-200.8; 1972 (57) 2501.



Section 27-19-90. Division of land into tracts for sale.

When any such lands shall exceed six hundred acres and can be divided into smaller tracts with advantage to the State in the sale thereof, the Secretary of State shall cause them to be divided in such manner as shall be most beneficial to the State.

HISTORY: 1962 Code Section 57-200.9; 1972 (57) 2501.



Section 27-19-100. Land may be bid in or purchased by Department of Administration; disposition of such lands.

At any sale of escheated property, if, in his judgment, the property is being sold at a sacrifice, the Secretary of State may buy the land for the Department of Administration or cause it to be so bid in and, upon payment of the costs accrued thereon, may cause the title deed to be made therefor as escheated property to the Department of Administration which shall rent or sell the property in such manner, at such time and upon such terms as, in its judgment, shall be for the best interests of the State and apply the proceeds thereof as directed in Section 27-19-340.

HISTORY: 1962 Code Section 57-200.10; 1972 (57) 2501.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 27-19-110. Compensation of person making good title to land within five years.

If any person shall appear within five years and make good title to such lands in the court of common pleas on an issue tried, he shall forthwith receive adequate compensation.

HISTORY: 1962 Code Section 57-200.11; 1972 (57) 2501.



Section 27-19-120. Estates of felons shall not escheat.

No property shall be vested in the State or any inquisition had by the escheator when any person shall have committed or may commit any felony against the State but such property shall descend to, and be vested in, the representatives of such person.

HISTORY: Former 1976 Code Section 21-1-20 [1962 Code Section 19-2; 1952 Code Section 19-2; 1942 Code Section 8859; 1932 Code Section 8859; Civ. C. '22 Section 5621; Civ. C. '12 Section 4094; Civ. C. '02 Section 2993; G. S. 2314; R. S. 2452; 1787 (5) 48] redesignated as Section 27-19-120 by 1986 Act No. 539, Section 2.



Section 27-19-210. Secretary of State or Attorney General may sue for and recover moneys or personal property in hands of executor or administrator.

When any moneys or other personal estate shall be found in the hands of an executor or administrator, being the property of any person deceased leaving no person entitled to claim and without making disposition of them, the Secretary of State or the Attorney General, on behalf of the State, shall sue for and recover and pay any moneys so recovered into the State Treasury.

HISTORY: 1962 Code Section 57-210.1; 1972 (57) 2501.



Section 27-19-220. Advertising of moneys or property; vesting of property in State.

The State Treasurer shall advertise such moneys or other personal property in some newspaper once in every month for six months in like manner as lands are herein directed to be advertised, and if no person shall appear and make good title to such personal estate within two years thereafter other than as executor or administrator or their legal representatives, then such moneys or other personal estate shall become vested in and applied to the use of the State.

HISTORY: 1962 Code Section 57-210.2; 1972 (57) 2501.



Section 27-19-230. Personal property of inmates dying in the Charleston Home.

If any inmate of the Charleston Home die intestate leaving money or personal property, no one making claim for it within two years after the death of such inmate, such money or personal property shall become the property of the Home, to be expended by the board of commissioners for improvements and repairs of the premises of the Home.

HISTORY: 1962 Code Section 57-210.3; 1972 (57) 2501.



Section 27-19-310. Duties of escheator devolved upon Secretary of State as agent of Department of Administration.

The duties of escheator are devolved upon the Secretary of State as agent of the Department of Administration and as escheator the Secretary of State shall act under the direction and control of the Department of Administration and, under the direction of the department, may use such of the funds and the services of such subagents of the department as in its discretion may be necessary to efficiency in discovering, renting, litigating and realizing money from escheated lands under existing law.

HISTORY: 1962 Code Section 57-220.1; 1972 (57) 2501.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 27-19-320. Purchase of land by Secretary of State prohibited; penalties.

The Secretary of State shall not, directly or indirectly, either by himself or any person whomsoever, purchase or be concerned with any person in purchasing any escheated lands, without being subject and liable to the payment of five thousand dollars, to be sued for and recovered in any court of record, one half for the benefit of the informer, who shall sue for and recover such penalty, and the other half to be applied to the use of the State. And such Secretary of State shall also be rendered incapable of holding or exercising any office of trust or emolument therein.

HISTORY: 1962 Code Section 57-220.2; 1972 (57) 2501.



Section 27-19-330. Assessment of costs and charges.

When any person shall appear and make title to lands or personal estate, after office found by the jury, the court may assess such reasonable costs and charges as the Secretary of State has sustained in promoting the claim of the State.

HISTORY: 1962 Code Section 57-220.3; 1972 (57) 2501.



Section 27-19-340. Disposition of proceeds of escheats.

The Secretary of State shall turn over to the State Treasurer the net proceeds of escheats after deducting and retaining therefrom for the benefit of the Sinking Fund so much money as in the opinion of the State Department of Administration will reimburse the Sinking Fund for moneys and agents' services used and advanced as aforesaid and also any other expense necessarily incurred in executing the law and protecting the interest of the State in the matter of escheats. Costs and expenses incurred as aforesaid on account of agents' services and money advanced or otherwise in one case may be deducted and retained from the proceeds of any other case of escheatment in the discretion of the State Department of Administration.

HISTORY: 1962 Code Section 57-220.4; 1972 (57) 2501.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 27-19-350. Rights of persons under disability or absent from United States.

Nothing herein contained shall prejudice the rights of individuals having legal title and who may be under the disabilities of infancy or lunacy or beyond the limits of the United States until three years after such disabilities shall be removed.

HISTORY: 1962 Code Section 57-220.6; 1972 (57) 2501.



Section 27-19-360. Reports of Secretary of State and Department of Administration.

A report shall be made annually by the Secretary of State, to be included in his annual report, showing the receipts and payments under the provisions of this chapter in each case of escheat, with the items thereof. In case any escheated property be purchased by the State Department of Administration, its annual report shall show all resales of such property and all income, rents and profits derived from such property while held by the department.

HISTORY: 1962 Code Section 57-220.7; 1972 (57) 2501.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 27-19-370. Liability of Secretary of State for misconduct or fraudulent practices.

If the Secretary of State shall fail to do his duty, as herein directed, on behalf of the State and any loss or damage shall accrue to the State by his misconduct or fraudulent practices, he shall be responsible for all such loss or damage and the court of common pleas may order a prosecution in the name of the State. A jury shall try the fact and assess the damage and, upon conviction, such Secretary of State shall be incapable forever thereafter from holding or exercising any office of trust or profit within this State.

HISTORY: 1962 Code Section 57-220.8; 1972 (57) 2501.



Section 27-19-380. Application of chapter.

Every part of this chapter and the mode herein prescribed for recovering and appropriating real and personal property escheated to the State shall be pursued and observed when any person shall hereafter die without an heir or become divested thereof by operation of law without leaving any legal representative.

HISTORY: 1962 Code Section 57-220.5; 1972 (57) 2501.



Section 27-19-390. Chapter complementary to Uniform Disposition of Unclaimed Property Act.

The provisions of this chapter are complementary to and not in derogation of the "Uniform Disposition of Unclaimed Property Act" as contained in the permanent provisions of Chapter 18 of this title. All personal property for which provision is made in that chapter shall be disposed of as therein provided and the Secretary of State is relieved of all responsibility assigned to him in this chapter for such property.

HISTORY: 1962 Code Section 57-220.9; 1972 (57) 2501.






CHAPTER 21 - DISPOSITION OF CONFISCATED AND STOLEN PROPERTY

Section 27-21-10. Sales of confiscated property; records thereof; disposition of proceeds.

The sheriff of each county of this State shall sell at public auction at the courthouse of his county all barrels and other things of value confiscated by him and his deputies. At least seven days' notice shall be given by the sheriff prior to any such sale, such notice to be posted in the sheriff's office and on the bulletin board in the courthouse. All barrels and other things of value shall be sold for cash, at auction, called and conducted by the sheriff, the highest bidder to receive the property in each instance. The sheriff shall keep a record of such property confiscated and a record of all property sold, showing the amount received for it and the name of the purchaser. All funds derived from such sales shall be turned over to the treasurer of the county and credited to the general funds.

HISTORY: 1962 Code Section 57-241; 1952 Code Section 57-241; 1942 Code Section 3542-1; 1941 (42) 149.



Section 27-21-20. Property recovered by sheriff or police chief; ascertaining and notifying owner; disposition where owner not found; records.

(A) If property has been recovered by a sheriff of a county or chief of police of a municipality and ownership is ascertained, the sheriff or chief of police must notify its owner as provided by subsection (B).

(B) A sheriff or chief of police must provide notice:

(1) within fifteen days;

(2) by registered mail, return receipt requested;

(3) describing the property and including an identifying serial number if available; and

(4) advising the owner that the property may be sold at auction pursuant to Section 27-21-22 if not reclaimed within sixty days of mailing of the notice.

(C) If after diligent efforts the owner of the property cannot be ascertained or if the property is not reclaimed or sold at public auction, the sheriff of a county or chief of police of a municipality may dispose of any recovered stolen or abandoned property as provided in this subsection.

(1) Property that is not suitable for sale, including, but not limited to, clothing, food, prescription drugs, weapons, household cleaning products, chemicals, or items that appear nonusable, including, but not limited to:

(a) electric components that appear to have been skeletonized, where parts have been removed and are no longer in working order; or

(b) items that have been broken up and only pieces exist may be destroyed by the jurisdiction holding the property.

(2) The sheriff or chief of police may use any property recovered by his jurisdiction if the property is placed on the jurisdiction's inventory as property of the jurisdiction.

(3) The sheriff or chief of police, with the consent of the appropriate governing body, may turn over to any organization exempt from tax under Section 501(c)(3) of the Internal Revenue Code of 1986, items of abandoned or recovered property that may be used for the betterment of that organization. However, the accrued value of the items given to an individual organization as provided above by a sheriff or chief of police shall not exceed a value of one thousand dollars in the respective government entity's fiscal year.

(D) A jurisdiction recovering property pursuant to the provisions of this section shall maintain a permanent record of all property recovered and its disposition.

HISTORY: 1962 Code Section 57-245; 1959 (51) 390; 1982 Act No. 291, Section 1; 1992 Act No. 405, Section 1; 1993 Act No. 148, Section 1; 2002 Act No. 195, Section 4; 2008 Act No. 279, Section 15, eff October 1, 2008.

Effect of Amendment

The 2008 amendment, in subsection (A), substituted "by subsection (B)" for "in Section 56-5-5630"; and rewrote subsection (B).



Section 27-21-22. Sale of recovered property.

A sheriff, police chief, or a designee may sell at public auction recovered property not reclaimed as provided by Section 27-21-20. At least ten days prior to the sale, the property must be advertised by publication in a local newspaper of general circulation where the property will be sold. A notice by publication may contain multiple listings of property to be sold.

HISTORY: 2008 Act No. 279, Section 14, eff October 1, 2008.



Section 27-21-25. Use of certain drug paraphernalia by public schools or institutions of higher learning in science programs or courses.

Notwithstanding the provisions of Section 27-21-20 of the 1976 Code or any other provision of law, if any glassware or other drug paraphernalia which is unclaimed and which would be useful in a science laboratory is recovered pursuant to Section 27-21-20, it must be made available first to the public schools and second to the public institutions of higher learning in the State for use in their science programs or courses before it may be sold at public auction or otherwise disposed of in accordance with that section.

HISTORY: 1992 Act No. 405, Section 2.



Section 27-21-30. Recovery by owner of net proceeds or property.

At any time within one year after the sale of any abandoned or recovered stolen property as provided for in Section 27-21-20, the true owner may apply to the sheriff and after proper identification and proof of claim recover the net sum received from the sale, after necessary expenses are deducted. The property itself may be recovered after proper identification and proof of claim if such claim is made prior to sale. After the lapse of one year after sale the net sum received for the abandoned property shall be placed in the general fund of the county.

HISTORY: 1962 Code Section 57-246; 1959 (51) 390.






CHAPTER 23 - PAROL, FRAUDULENT, AND OTHER VOID GIFTS OR CONVEYANCES

Section 27-23-10. Conveyances to defraud creditors; transfers of income and property to avoid paying child support.

(A) Every gift, grant, alienation, bargain, transfer, and conveyance of lands, tenements, or hereditaments, goods and chattels or any of them, or of any lease, rent, commons, or other profit or charge out of the same, by writing or otherwise, and every bond, suit, judgment, and execution which may be had or made to or for any intent or purpose to delay, hinder, or defraud creditors and others of their just and lawful actions, suits, debts, accounts, damages, penalties, and forfeitures must be deemed and taken (only as against that person or persons, his or their heirs, successors, executors, administrators and assigns, and every one of them whose actions, suits, debts, accounts, damages, penalties, and forfeitures by guileful, covinous, or fraudulent devices and practices are, must, or might be in any ways disturbed, hindered, delayed, or defrauded) to be clearly and utterly void, frustrate and of no effect, any pretense, color, feigned consideration, expressing of use, or any other matter or thing to the contrary notwithstanding.

(B) A showing of two or more of the following creates a rebuttable presumption that a child support debtor intended to transfer income or property to avoid payment to a child support creditor:

(1) a close relationship between the transferor and transferee;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was not disclosed or was concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was substantially all of the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was not reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or after a substantial debt was incurred; and

(11) there was a departure from the usual method of business."

HISTORY: 1962 Code Section 57-301; 1952 Code Section 57-301; 1942 Code Section 8696; 1932 Code Section 8696; Civ. C. '22 Section 5218; Civ. C. '12 Section 3455; Civ. C. '02 Section 2369; G. S. 1786; R. S. 1888; 1712 (2) 697; 1997 Act No. 71, Section 40.



Section 27-23-20. Conveyances to deceive purchasers.

Every conveyance, grant, charge, lease, estate, encumbrance and limitation of use or uses of, in or out of any lands, tenements or other hereditaments whatsoever which may be had or made for the intent and of purpose to defraud and deceive such person or persons, bodies politic or corporate, as shall purchase in fee simple, fee tail, for life, lives or years such lands, tenements and hereditaments, or any part and parcel thereof, or to defraud and deceive such as have or shall purchase any rent, profit or commodity in or out of the same, or any part thereof, shall be deemed and taken (only as against such person and persons, bodies politic and corporate, his and their heirs, successors, executors, administrators and assigns and against all and every other person and persons lawfully having or claiming by, from or under them, or any of them, which shall have so purchased, for money or other good consideration such lands, tenements or hereditaments, or any part or parcel thereof, or any rent, profit or commodity in or out of them) to be utterly void, frustrate and of no effect, any pretense, color, feigned consideration or expressing of any use or uses to the contrary notwithstanding.

HISTORY: 1962 Code Section 57-302; 1952 Code Section 57-302; 1942 Code Section 8697; 1932 Code Section 8697; Civ. C. '22 Section 5219; Civ. C. '12 Section 3456; Civ. C. '02 Section 2370; G. S. 1787; R. S. 1889; 1712 (2) 499.



Section 27-23-30. Punishment of parties to fraudulent conveyances.

All parties to such feigned, covinous and fraudulent gifts, grants, leases, charges or conveyances, or being privy to and knowing of them, or any of them, who shall wittingly or willingly put in use, avow, maintain, justify or defend them, or any of them, as true, simple and done, had or made bona fide or upon good consideration, of or to the disturbance or hindrance of the purchaser or purchasers, lessees or grantees, their heirs, successors, executors, administrators or assigns or such as have or shall lawfully claim anything by, from or under them, or any of them, shall incur the penalty and forfeiture of one year's value of such lands, tenements and hereditaments so purchased or charged, the one moiety whereof shall be for the use of the State and the other moiety to the party or parties grieved by such feigned and fraudulent gift, grant, lease, conveyance, encumbrance or limitation of use, to be recovered by action in any court of competent jurisdiction; and also, being thereof lawfully convicted, shall suffer imprisonment for one-half year.

HISTORY: 1962 Code Section 57-303; 1952 Code Section 57-303; 1942 Code Section 8698; 1932 Code Section 8698; Civ. C. '22 Section 5220; Civ. C. '12 Section 3457; Civ. C. '02 Section 2371; G. S. 1788; R. S. 1890; 27 Eliz., c. 4; 1712 (2) 500; 13 Eliz., c. 5; 1712 (2) 497.



Section 27-23-40. Conveyances upon good consideration.

Nothing contained in Sections 27-23-10 to 27-23-30 shall extend or be construed to impeach, defeat, make void or frustrate any conveyance, assignment of lease, assurance, grant, charge, lease, estate, interest or limitation of use or uses of, in, to or out of any lands, tenements or hereditaments at any time had or made upon or for good consideration and bona fide to any person or body politic or corporate, anything mentioned to the contrary notwithstanding.

HISTORY: 1962 Code Section 57-304; 1952 Code Section 57-304; 1942 Code Section 8699; 1932 Code Section 8699; Civ. C. '22 Section 5221; Civ. C. '12 Section 3458; Civ. C. '02 Section 2372; G. S. 1789; R. S. 1891; 1712 (2) 500; 1712 (2) 498.



Section 27-23-50. Leases, estates, or interests assigned, granted or surrendered by parol.

No leases, estates or interests, either of freehold, term of years or uncertain interests, of, in, to or out of any lands, tenements or hereditaments shall at any time be assigned, granted or surrendered, unless it be by deed or note, in writing signed by the party so assigning, granting or surrendering them, or his agent thereunto lawfully authorized by writing or by act and operation of law.

HISTORY: 1962 Code Section 57-305; 1952 Code Section 57-305; 1942 Code Section 7043; 1932 Code Section 7043; Civ. C. '22 Section 5515; Civ. C. '12 Section 3736; Civ. C. '02 Section 2651; G. S. 2018; R. S. 2150; 1712 (2) 545.



Section 27-23-60. Force and effect of parol leases.

All estates, interests of freehold or terms of years, and any uncertain interests of, in, to or out of any lands, tenements or hereditaments, made or created by livery or seizin only or by parol and not put in writing and signed by the parties so making or creating them, or their agents thereunto lawfully authorized by writing, shall have the force and effect of estates at will only and shall not, either in law or equity, be deemed or taken to have any other or greater force or effect, any consideration for making any such parol lease or estate or any former law or usage to the contrary notwithstanding, except leases not exceeding the term of one year from the time of entry whereupon the rent reserved to the landlord during such term shall amount unto two-thirds parts, at least, of the full improved value of the thing demised.

HISTORY: 1962 Code Section 57-306; 1952 Code Section 57-306; 1942 Code Section 7042; 1932 Code Section 7042; Civ. C. '22 Section 5514; Civ. C. '12 Section 3735; Civ. C. '02 Section 2650; G. S. 2017; R. S. 2149; 29 C. 2, c. 3; 1712 (2) 545.



Section 27-23-70. Validity of parol gifts.

No parol gift of any chattel shall be valid against subsequent creditors, purchasers or mortgagees, except when the donee shall live separate and apart from the donor and actual possession shall, at the time of the gift, be delivered to and remain and continue in the donee, his executors, administrators or assigns.

HISTORY: 1962 Code Section 57-307; 1952 Code Section 57-307; 1942 Code Section 7046; 1932 Code Section 7046; Civ. C. '22 Section 5518; Civ. C. '12 Section 3739; Civ. C. '02 Section 2654; G. S. 2021; R. S. 2153; 1833 (6) 483.



Section 27-23-90. Land conveyed with condition or the like and afterwards sold, first conveyance void.

If any person shall make any conveyance, gift, grant, demise, charge, limitation of use or uses or assurance of, in or out of any lands, tenements or hereditaments with any clause, provision, article or condition of revocation, determination or alteration at his will or pleasure of such conveyance, assurance, grant, limitation of uses or estates of, in or out of such lands, tenements, or hereditaments or of, in or out of any part or parcel of them, contained or mentioned in writing, deed or indenture of such assurance, conveyance, grant or gift, and, after such conveyance, grant, gift, demise, charge, limitation of uses or assurance so made or had, shall bargain, sell, demise, grant, convey or charge such lands, tenements or hereditaments, or any part or parcel thereof, to any person or body politic and corporate, for money or other good consideration paid or given (such first conveyance, assurance, gift, grant, demise, charge or limitation not by him revoked, made void or altered according to the power and authority reserved or expressed unto him in or by such secret conveyance, assurance, gift or grant), then the former conveyance, assurance, gift, demise or grant, as touching such lands, tenements and hereditaments so after bargained, sold, conveyed, demised or charged, against such bargainees, vendees, lessees, grantees and every of them, their heirs, successors, executors, administrators and assigns, and against every person who shall lawfully claim anything by, from or under them or any of them, shall be deemed, taken and adjudged to be void, frustrate and of no effect; provided, that no lawful mortgage made bona fide and without fraud or covin, upon good consideration, shall be impeached or impaired by force of anything in this chapter contained.

HISTORY: 1962 Code Section 57-309; 1952 Code Section 57-309; 1942 Code Section 8700; 1932 Code Section 8700; Civ. C. '22 Section 5222; Civ. C. '12 Section 3459; Civ. C. '02 Section 2373; G. S. 1790; R. S. 1892; 1712 (2) 500.






CHAPTER 25 - ASSIGNMENTS FOR THE BENEFIT OF CREDITORS

Section 27-25-10. Assignment by insolvent debtor.

Any assignment by an insolvent debtor of his property for the benefit of his creditors in which any preference or priority is given to any creditor or creditors of the debtor by the terms of the assignment over any other creditor or creditors, other than as to any debts due to the public, or in which any provision or disposition of the property so assigned is made or directed other than that it be distributed among all creditors of the insolvent debtor equally, in proportion to the amount of their several demands and without preference or priority of any kind whatsoever, save only as to debts due to the public and save only as to such creditors as may accept the terms of such assignment and execute a release of their claim against the debtor, and except as hereinafter provided, shall be absolutely null and void and of no effect whatsoever.

HISTORY: 1962 Code Section 57-351; 1952 Code Section 57-351; 1942 Code Section 9106; 1932 Code Section 9106; Civ. C. '22 Section 5511; Civ. C. '12 Section 3732; Civ. C. '02 Section 2647; G. S. 2014; R. S. 2146; 1882 (18) 847.



Section 27-25-20. Preferential transactions within ninety days of assignment.

If any person, being insolvent, within ninety days before the making of any assignment by him of his property for the benefit of his creditors, with a view of giving a preference to any creditor or person having a claim against him or who is under any liability for him, procures or suffers any part of his property to be attached, sequestered or seized on execution or makes any payment, pledge, assignment, transfer or conveyance of any part of his property, either directly or indirectly, absolutely or conditionally, the person receiving such payment, pledge, assignment, transfer or conveyance of any part of his property, or to be benefited thereby or by such attachment, having reasonable cause to believe such person to be insolvent and that such attachment, sequestration, seizure, payment, pledge, assignment or conveyance is made in fraud of the provisions of this chapter, such attachment, sequestration, seizure, payment, pledge, assignment, transfer or conveyance so procured, suffered or made by such insolvent person shall be void and the assignee may recover the property, or the value of it, from the person so receiving it or so to be benefited. Nothing, however, in this section shall be construed to invalidate any loan of actual value, or the security therefor, made in good faith, upon a security taken in good faith, on the occasion of the making of such loan, or any security bona fide made for advances.

HISTORY: 1962 Code Section 57-352; 1952 Code Section 57-352; 1942 Code Section 9107; 1932 Code Section 9107; Civ. C. '22 Section 5512; Civ. C. '12 Section 3733; Civ. C. '02 Section 2648; G. S. 2015; R. S. 2147; 1881 (17) 848.



Section 27-25-30. Assignment for benefit of creditors; attack by creditor.

Whenever any debtor shall assign his property for the benefit of his creditors, any creditor of such debtor, either by simple contract, specialty or in any other manner, may institute proceedings against the debtor, or the assignee named in the assignment, or both, or any other person properly party thereto, either to attack and set aside the deed of assignment or to enforce the provisions thereof, or for any other purpose whatever, without first obtaining and entering up judgment against the debtor upon the claim or demand so held by the creditor.

HISTORY: 1962 Code Section 57-353; 1952 Code Section 57-353; 1942 Code Section 9108; 1932 Code Section 9108; Civ. C. '22 Section 5513; Civ. C. '12 Section 3734; Civ. C. '02 Section 2649; G. S. 2016; R. S. 2148; 1882 (18) 848.



Section 27-25-40. Assignment for benefit of creditors; appointment of agents by creditors.

Whenever any debtor shall assign his property for the benefit of his creditors, the creditors may name and appoint an agent or agents, equal in number to the assignees, to act in their behalf jointly with the assignee or assignees named and appointed by the assignor.

HISTORY: 1962 Code Section 57-354; 1952 Code Section 57-354; 1942 Code Section 9097; 1932 Code Section 9097; Civ. C. '22 Section 5502; Civ. C. '12 Section 3723; Civ. C. '02 Section 2638; G. S. 2005; R. S. 2137; 1828 (6) 365.



Section 27-25-50. Sales and transfers prior to appointment of agents.

Except as otherwise provided, all sales and transfers of property made by the assignee or assignees prior to the appointment of the agent or agents of the creditors are hereby declared void and of no effect.

HISTORY: 1962 Code Section 57-355; 1952 Code Section 57-355; 1942 Code Section 9098; 1932 Code Section 9098; Civ. C. '22 Section 5503; Civ. C. '12 Section 3724; Civ. C. '02 Section 2639; G. S. 2006; R. S. 2138; 1828 (6) 365.



Section 27-25-60. Calling creditors together.

The assignee or assignees, within ten days after the execution of the deed of assignment, shall call the creditors together to proceed to the appointment of their agent or agents.

HISTORY: 1962 Code Section 57-356; 1952 Code Section 57-356; 1942 Code Section 9098; 1932 Code Section 9098; Civ. C. '22 Section 5503; Civ. C. '12 Section 3724; Civ. C. '02 Section 2639; G. S. 2006; R. S. 2138; 1828 (6) 365.



Section 27-25-70. Procedure when assignees neglect or refuse to call creditors together.

If the assignee or assignees delay, neglect or refuse to assemble the creditors within the time herein prescribed and limited, the creditors may meet and appoint their agent or agents; and the agent or agents, on application to and by order of the judge of the court of common pleas, shall take into their hands and possession all the property assigned and of which the assignee would by law be entitled to the possession and shall sell and dispose of it agreeably to the deed of assignment.

HISTORY: 1962 Code Section 57-357; 1952 Code Section 57-357; 1942 Code Section 9099; 1932 Code Section 9099; Civ. C. '22 Section 5504; Civ. C. '12 Section 3725; Civ. C. '02 Section 2640; G. S. 2007; R. S. 2139; 1828 (6) 365.



Section 27-25-80. Election of agents.

In the appointment of the agent or agents, the majority in amount of the debts represented by the creditors present at the meeting shall govern.

HISTORY: 1962 Code Section 57-358; 1952 Code Section 57-358; 1942 Code Section 9100; 1932 Code Section 9100; Civ. C. '22 Section 5505; Civ. C. '12 Section 3726; Civ. C. '02 Section 2641; G. S. 2008; R. S. 2140; 1828 (6) 366.



Section 27-25-90. Rights and powers of agents.

The agent or agents so appointed shall have equal power and authority with the assignee or assignees to sell and dispose of the property assigned and distribute and pay the proceeds, according to the intent and provisions of the deed of assignment. All sales, hypothecations or other transfers of property, whether real or personal, shall be void and null unless made with the consent and concurrence of the assignee or assignees and agent or agents, or a majority of them, and should the assignee or assignees and agent or agents be equally divided on any question such question shall be decided by an umpire appointed as provided in Section 27-25-110.

HISTORY: 1962 Code Section 57-359; 1952 Code Section 57-359; 1942 Code Section 9100; 1932 Code Section 9100; Civ. C. '22 Section 5505; Civ. C. '12 Section 3726; Civ. C. '02 Section 2641; G. S. 2008; R. S. 2140; 1828 (6) 366.



Section 27-25-100. Effect of neglect or refusal of creditors to appoint agents.

Should the creditors refuse or neglect to appoint an agent or agents within ten days after they have been called together by the assignee or assignees, the assignee or assignees may forthwith proceed to sell or otherwise dispose of the assigned effects, without the concurrence of the creditors.

HISTORY: 1962 Code Section 57-360; 1952 Code Section 57-360; 1942 Code Section 9101; 1932 Code Section 9101; Civ. C. '22 Section 5506; Civ. C. '12 Section 3727; Civ. C. '02 Section 2642; G. S. 2009; R. S. 2141; 1828 (6) 366.



Section 27-25-110. Appointment of umpire.

In case of disagreement between the assignee or assignees and agent or agents, any of the judges of the courts of common pleas, at chambers, shall, on application of either of the parties, decide and, if deemed necessary, name and appoint an umpire to act jointly with the assignee or assignees and agent or agents.

HISTORY: 1962 Code Section 57-361; 1952 Code Section 57-361; 1942 Code Section 9103; 1932 Code Section 9103; Civ. C. '22 Section 5508; Civ. C. '12 Section 3729; Civ. C. '02 Section 2644; G. S. 2011; R. S. 2143; 1828 (6) 366.



Section 27-25-120. Deposit of proceeds of sales.

The proceeds arising from the sales of the property assigned shall be deposited for safekeeping in a national bank within the State or some banking institution incorporated by the State, in the joint names of the assignee or assignees and agent or agents and subject to their joint drafts.

HISTORY: 1962 Code Section 57-362; 1952 Code Section 57-362; 1942 Code Section 9102; 1932 Code Section 9102; Civ. C. '22 Section 5507; Civ. C. '12 Section 3728; Civ. C. '02 Section 2643; G. S. 2010; R. S. 2142; 1828 (6) 366.



Section 27-25-130. General powers of creditors.

The creditors or such committee as they may appoint may direct and prescribe the time and mode of selling and the terms of sale or order a distribution of the assets on hand, and a final closing of the concern. And, in case of need, they may revoke and dismiss their agent or agents and name and appoint another or others in their stead.

HISTORY: 1962 Code Section 57-363; 1952 Code Section 57-363; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



Section 27-25-140. Statements of proceedings.

The assignee or assignees and agent or agents shall lay, every three months, before the creditors or such committee as they may appoint, an exact statement of their proceedings. The creditors or their committee may, however, call the assignee or assignees and agent or agents oftener to account.

HISTORY: 1962 Code Section 57-364; 1952 Code Section 57-364; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



Section 27-25-150. Damages for failure to account or follow directions.

The assignee's or assignees' and agent's or agents' failure or neglect to lay a statement of their proceedings before the creditors or their committee, as and when directed by Section 27-25-140, or whenever called on, or to obey or abide by their directions, renders them answerable for all damages resulting from their refusal or neglect, and they shall forfeit the commission they might otherwise be entitled to.

HISTORY: 1962 Code Section 57-365; 1952 Code Section 57-365; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



Section 27-25-160. Commissions allowed.

The commission due and owing to the assignee or assignees and agent or agents for their trouble and labor shall be five per cent on receiving and two and a half per cent on paying, to be equally divided between them, that is to say, one half to the assignee or assignees and the other half to the agent or agents. But upon petition to the circuit court or a judge thereof there may, in the discretion of the court or judge, be allowed fees to the assignee or assignees and agent or agents in excess of those above provided.

HISTORY: 1962 Code Section 57-366; 1952 Code Section 57-366; 1942 Code Section 9105; 1932 Code Section 9105; Civ. C. '22 Section 5510; Civ. C. '12 Section 3731; Civ. C. '02 Section 2646; G. S. 2013; R. S. 2145; 1828 (6) 367; 1950 (46) 1839.






CHAPTER 27 - BETTERMENTS

Section 27-27-10. Recovery for improvements made in good faith.

After final judgment in favor of the plaintiff in an action to recover lands and tenements, if the defendant has purchased or acquired the lands and tenements recovered in such action or taken a lease thereof or those under whom he holds have purchased or acquired a title to such lands and tenements or taken a lease thereof, supposing at the time of such purchase or acquisition such title to be good in fee or such lease to convey and secure the title and interest therein expressed, such defendant shall be entitled to recover of the plaintiff in such action the full value of all improvements made upon such land by such defendant or those under whom he claims, in the manner provided in this chapter.

HISTORY: 1962 Code Section 57-401; 1952 Code Section 57-401; 1942 Code Section 8831; 1932 Code Section 8831; Civ. C. '22 Section 5296; Civ. C. '12 Section 3526; Civ. C. '02 Section 2440; G. S. 1835; R. S. 1952; 1870 (14) 313; 2013 Act No. 71, Section 1, eff June 13, 2013.

Effect of Amendment

The 2013 amendment inserted "or acquired" following "purchased" in two places and "or acquisition" following "purchase".



Section 27-27-20. Determining value of improvements.

The sum which such land shall be found at the time of the rendition of such judgment to be worth more, in consequence of improvements so made, than it would have been had no such improvements or betterments been made shall be deemed to be the value of such improvement or betterments.

HISTORY: 1962 Code Section 57-402; 1952 Code Section 57-402; 1942 Code Section 8832; 1932 Code Section 8832; Civ. C. '22 Section 5297; Civ. C. '12 Section 3527; Civ. C. '02 Section 2441; G. S. 1836; R. S. 1953.



Section 27-27-30. Proceedings subsequent to judgment to recover value of improvements.

The defendant in such action shall, within forty-eight hours after such judgment or during the term of the court in which it shall be rendered, file in the office of the clerk of the court in which such judgment was rendered a complaint against the plaintiff for so much money as the lands and tenements are so made better. The filing of such complaint shall be sufficient notice to the defendant in such complaint to appear and defend against it. All subsequent proceedings shall be had in accordance with the practice prescribed in this Code for actions generally.

HISTORY: 1962 Code Section 57-403; 1952 Code Section 57-403; 1942 Code Section 8833; 1932 Code Section 8833; Civ. C. '22 Section 5298; Civ. C. '12 Section 3528; Civ. C. '02 Section 2442; G. S. 1837; R. S. 1954.



Section 27-27-40. Stay of judgment in first action; special verdict for betterments.

The court, on the entry of such action, shall stay all proceedings upon the judgment obtained in the prior action, except the recovery of such lands, until the sale of the lands recovered as provided in Section 27-27-60. The final judgment shall be upon a special verdict by a jury, under the direction of the court, stating the value of the lands and tenements without the improvements put thereon in good faith by the defendant in the prior action and the value thereof with improvements. The defendant in the prior action shall be entitled for such betterments to a verdict for the value thereof, as of the date when the lands were recovered from him and interest on such verdict from such date.

HISTORY: 1962 Code Section 57-404; 1952 Code Section 57-404; 1942 Code Section 8834; 1932 Code Section 8834; Civ. C. '22 Section 5299; Civ. C. '12 Section 3529; Civ. C. '02 Section 2443; G. S. 1838; R. S. 1955; 1885 (19) 432.



Section 27-27-50. Judgment deemed equivalent to attachment; priority of liens.

The lands and tenements so recovered shall be held to respond to such judgment for betterments in the same manner and for the same time as if they had been attached on mesne process and such judgment for betterments shall be a lien on such land in preference to all other liens.

HISTORY: 1962 Code Section 57-405; 1952 Code Section 57-405; 1942 Code Sections 8834, 8835; 1932 Code Sections 8834, 8835; Civ. C. '22 Sections 5299, 5300; Civ. C. '12 Sections 3529, 3530; Civ. C. '02 Sections 2443, 2444; G. S. 1838, 1839; R. S. 1955, 1956; 1885 (19) 432.



Section 27-27-60. Sale of lands; division of proceeds; payment in lieu of sale.

When final judgment shall be rendered as provided in Section 27-27-40 the court shall direct a sale of the land recovered in ejectment on the following terms: That out of the proceeds of sale the plaintiff in ejectment or his legal representative be paid the amount ascertained as the value of his land without improvements put thereon in good faith by the defendant and the surplus, if any, be paid to the occupying claimant or his legal representative. But this section shall not apply when the plaintiff in ejectment or his legal representative shall, within sixty days after the aforesaid special verdict, pay into the office of the clerk of the court, for the defendant, the value of the betterments as so found in such special verdict.

HISTORY: 1962 Code Section 57-406; 1952 Code Section 57-406; 1942 Code Section 8835; 1932 Code Section 8835; Civ. C. '22 Section 5300; Civ. C. '12 Section 3530; Civ. C. '02 Section 2444; G. S. 1839; R. S. 1956; 1885 (19) 432.



Section 27-27-70. Alternative procedure by alleging value of improvement in answer.

In any action for the recovery of lands and tenements, whether such action be denominated legal or equitable, the defendant who may have made improvements or betterments on such land, believing at the time he made such improvements or betterments that his title thereto was good in fee, may set up in his answer a claim against the plaintiff for so much money as the land has been increased in value in consequence of the improvements so made and the defendant may also set up a claim against the plaintiff for so much money as the land has been increased in value in consequence of improvements or betterments made by any person under or through whom he claims, if it be shown that the defendant actually believed he was taking a good title in fee simple thereto at the time of the alleged taking thereof.

HISTORY: 1962 Code Section 57-407; 1952 Code Section 57-407; 1942 Code Section 8836; 1932 Code Section 8836; Civ. C. '22 Section 5301; Civ. C. '12 Section 3531; Civ. C. '02 Section 2445; R. S. 1957; 1885 (19) 343; 1917 (30) 392.



Section 27-27-80. Assessment of value of improvement; charge against land.

If the verdict or decree shall be for the plaintiff in such action the jury or judge who may render it may at the same time render a verdict or decree for the defendant for so much money as the lands and tenements are so made better, after deducting the amount of damages, if any, recovered by the plaintiff in such action, and the lands and tenements as recovered shall be held to respond to such judgment for the defendant. But execution on such judgment shall issue only against such lands and tenements so recovered by the plaintiff in such action and shall not in any such case issue against the goods and chattels or other lands of the plaintiff.

HISTORY: 1962 Code Section 57-408; 1952 Code Section 57-408; 1942 Code Section 8837; 1932 Code Section 8837; Civ. C. '22 Section 5302; Civ. C. '12 Section 3532; Civ. C. '02 Section 2446; R. S. 1958; 1885 (19) 343.



Section 27-27-90. Recovery for mesne profits.

The plaintiff in an action for the recovery of lands and tenements shall recover nothing for the mesne profits of the land, except on such improvements as are made by him or those under whom he claims.

HISTORY: 1962 Code Section 57-409; 1952 Code Section 57-409; 1942 Code Section 8838; 1932 Code Section 8838; Civ. C. '22 Section 5303; Civ. C. '12 Section 3533; Civ. C. '02 Section 2447; G. S. 1840; R. S. 1959; 1870 (14) 314.



Section 27-27-100. Chapter not applicable in certain cases.

The provisions of this chapter shall not extend to any person who has entered on land by virtue of any contract made with the legal owner of such land, unless it shall appear, on the trial of the action, that such owner has neglected to fulfill such contract of his part, in which case such person in possession shall be entitled to all the privileges in this chapter provided for those who entered upon land under supposed title and the same proceedings shall be had and the land shall be held in the same manner as herein provided for such cases.

HISTORY: 1962 Code Section 57-410; 1952 Code Section 57-410; 1942 Code Section 8839; 1932 Code Section 8839; Civ. C. '22 Section 5304; Civ. C. '12 Section 3534; Civ. C. '02 Section 2448; G. S. 1841; R. S. 1960; 1870 (14) 314.






CHAPTER 29 - UNIFORM LAND SALES PRACTICE ACT

Section 27-29-10. Short title; definitions.

This chapter may be cited as the "Uniform Land Sales Practice Act" and, when used herein, unless the context otherwise requires:

(1) "Disposition" includes sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision, if undertaken for gain or profit;

(2) "Offer" includes any inducement, solicitation or attempt to encourage a person to acquire an interest in land, if undertaken for gain or profit;

(3) "Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity;

(4) "Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land;

(5) "Subdivider" means any owner of subdivided land who offers it for disposition or the principal agent of an inactive owner;

(6) "Subdivision" and "subdivided lands" means any land situated outside the State of South Carolina which is divided or is proposed to be divided for the purpose of disposition into twenty-five or more lots, parcels, units or interests and also includes any land whether contiguous or not if twenty-five or more lots, parcels, units, or interests are offered as a part of a common promotional plan of advertising and sale.

HISTORY: 1962 Code Section 57-551; 1968 (55) 3052.



Section 27-29-20. Administration.

This chapter shall be administered by the South Carolina Real Estate Commission.

HISTORY: 1962 Code Section 57-552; 1968 (55) 3052; 1994 Act No. 385, Section 27.



Section 27-29-30. Exceptions to application of chapter.

(a) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the provisions of this chapter do not apply to offers or dispositions of an interest in land:

(1) by a purchaser of subdivided lands for his own account in a single or isolated transaction;

(2) if fewer than twenty-five separate lots, parcels, units, or interests in subdivided lands are offered by a person in a period of twelve months;

(3) on which there is a residential, commercial, or industrial building, or as to which there is a legal obligation on the part of the seller to construct such a building within two years from date of disposition;

(4) to persons who are engaged in the business of construction of buildings for resale, or to persons who acquire an interest in subdivided lands for the purpose of engaging, and do engage in the business of construction of buildings for resale;

(5) pursuant to court order;

(6) by any government or governmental agency;

(7) as cemetery lots or interests.

(b) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the provisions of this chapter do not apply to:

(1) offers or dispositions of evidences of indebtedness secured by a mortgage or deed of trust of real estate;

(2) offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under any state or federal statute;

(3) a subdivision as to which the plan of disposition is to dispose to ten or fewer persons;

(4) a subdivision as to which the commission has granted an exemption as provided in Section 27-29-100.

HISTORY: 1962 Code Section 57-553; 1968 (55) 3052; 1994 Act No. 385, Section 28.



Section 27-29-40. Prerequisites to disposition of interest in subdivided land.

Unless the subdivided lands or the transaction is exempt by Section 27-29-30:

(1) No person may in this State offer or dispose of any interest in subdivided lands prior to the time the subdivided lands are registered in accordance with this chapter;

(2) No person may dispose of any interest in subdivided lands unless a current public offering statement is delivered to the purchaser and the purchaser is afforded a reasonable opportunity to examine the public offering statement prior to the disposition.

HISTORY: 1962 Code Section 57-554; 1968 (55) 3052.



Section 27-29-50. Application for registration of subdivided land.

(a) The application for registration of subdivided lands shall be filed as prescribed by the commission's rules and shall contain the following documents and information:

(1) an irrevocable appointment of the South Carolina Real Estate Commission or any duly authorized assistant or deputy appointed by the Director of the Department of Labor, Licensing, and Regulation to receive service of any lawful process in any noncriminal proceeding arising under this chapter against the applicant or his personal representative;

(2) a legal description of the subdivided lands offered for registration, together with a map showing the division proposed or made, and the dimensions of the lots, parcels, units or interests and the relation of the subdivided lands to existing streets, roads, and other off-site improvements;

(3) the states or jurisdictions in which an application for registration or similar document has been filed, and any adverse order, judgment, or decree entered in connection with the subdivided lands by the regulatory authorities in each jurisdiction or by any court;

(4) the applicant's name, address, and the form, date and jurisdiction of organization, and the address of each of its offices in this State;

(5) the name, address, and principal occupation for the past five years of every director and officer of the applicant or person occupying a similar status or performing similar functions; the extent and nature of his interest in the applicant or the subdivided lands as of a specified date within thirty days of the filing of the application;

(6) a statement, in a form acceptable to the commission, of the condition of the title to the subdivided lands including encumbrances as of a specified date within thirty days of the date of application by a title opinion of a licensed attorney, not a salaried employee, officer, or director of the applicant or owner, or by other evidence of title acceptable to the commission;

(7) copies of the instruments which will be delivered to a purchaser to evidence his interest in the subdivided lands and of the contracts and other agreements which a purchaser will be required to agree to or sign;

(8) copies of the instruments by which the interest in the subdivided lands was acquired and a statement of any lien or encumbrance upon the title and copies of the instruments creating the lien or encumbrance, if any, with data as to recording;

(9) if there is a lien or encumbrance affecting more than one lot, parcel, unit, or interest a statement of the consequences for a purchaser of failure to discharge the lien or encumbrance and the steps, if any, taken to protect the purchaser in case of this eventuality;

(10) copies of instruments creating easements, restrictions, or other encumbrances affecting the subdivided lands;

(11) a statement of the zoning and other governmental regulations affecting the use of the subdivided lands and also of any existing tax and existing or proposed special taxes or assessments which affect the subdivided lands;

(12) a statement of the existing provisions for access, sewage disposal, water, and other public utilities in the subdivision; a statement of the improvements to be installed, the schedule for their completion, and a statement as to the provisions for improvement maintenance;

(13) a narrative description of the promotional plan for the disposition of the subdivided lands together with copies of all advertising material which has been prepared for public distribution by any means of communication;

(14) the proposed public offering statement;

(15) any other information, including any current financial statement, which the commission by its rules requires for the protection of purchasers.

(b) If the subdivider registers additional subdivided lands to be offered for disposition, he may consolidate the subsequent registration with any earlier registration offering subdivided lands for disposition under the same promotional plan.

(c) The subdivider shall immediately report any material changes in the information contained in an application for registration.

HISTORY: 1962 Code Section 57-555; 1968 (55) 3052; 1994 Act No. 385, Section 29.



Section 27-29-60. Public offering statement.

(a) A public offering statement shall disclose fully and accurately the physical characteristics of the subdivided lands offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided lands. The proposed public offering statement submitted to the commission shall be in a form prescribed by rules and shall include the following:

(1) the name and principal address of the subdivider;

(2) a general description of the subdivided lands stating the total number of lots, parcels, units, or interests in the offering;

(3) the significant terms of any encumbrances, easements, liens, and restrictions, including zoning and other regulations affecting the subdivided lands and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

(4) a statement of the use for which the property is offered;

(5) information concerning improvements, including streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities and customary utilities, and the estimated cost, date of completion, and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in subdivided lands;

(6) additional information required by the commission to assure full and fair disclosure to prospective purchasers.

(b) The public offering statement shall not be used for any promotional purposes before registration of the subdivided lands and afterwards only if it is used in its entirety. No person may advertise or represent that the commission approves or recommends the subdivided lands or disposition thereof. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the commission requires it.

(c) The commission may require the subdivider to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of the subdivision may be made after registration without notifying the commission and without making appropriate amendment of the public offering statement. A public offering statement is not current unless all amendments are incorporated.

HISTORY: 1962 Code Section 57-556; 1968 (55) 3052; 1994 Act No. 385, Section 30.



Section 27-29-70. Examination of application for registration.

Upon receipt of an application for registration in proper form, the commission shall forthwith initiate an examination to determine that:

(1) The subdivider can convey or cause to be conveyed the interest in subdivided lands offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust, or other safeguards have been provided;

(2) There is reasonable assurance that all proposed improvements will be completed as represented;

(3) The advertising material and the general promotional plan are not false or misleading and comply with the standards prescribed by the commission in its rules and afford full and fair disclosure;

(4) The subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime involving land dispositions or any aspect of the land sales business in this State, the United States, or any other state or foreign country within the past ten years and has not been subject to any injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving land dispositions;

(5) The public offering statement requirements of this chapter have been satisfied.

HISTORY: 1962 Code Section 57-557; 1968 (55) 3052; 1994 Act No. 385, Section 31.



Section 27-29-80. Order of the commission on application for registration.

(a) Upon receipt of the application for registration in proper form, the commission shall issue a notice of filing to the applicant. Within ninety days from the date of the notice of filing, the commission shall enter an order registering the subdivided lands or rejecting the registration. If no order of rejection is entered within ninety days from the date of notice of filing, the land is considered registered unless the applicant has consented in writing to a delay.

(b) If the commission affirmatively determines, upon inquiry and examination, that the requirements of Section 27-29-70 have been met, it shall enter an order registering the subdivided lands and shall designate the form of the public offering statement.

(c) If the commission determines upon inquiry and examination that any of the requirements of Section 27-29-70 have not been met, the commission shall notify the applicant that the application for registration must be corrected in the particulars specified within fifteen days. If the requirements are not met within the time allowed the commission shall enter an order rejecting the registration which shall include the findings of fact upon which the order is based. The order rejecting the registration shall not become effective for twenty days during which time the applicant may petition for reconsideration and shall be entitled to a hearing.

HISTORY: 1962 Code Section 57-558; 1968 (55) 3052; 1994 Act No. 385, Section 32.



Section 27-29-90. Annual renewal reports.

(a) Within thirty days after each annual anniversary date of an order registering subdivided lands, the subdivider shall file a renewal report in the form prescribed by the rules of the commission. The report shall reflect any material changes in information contained in the original application for registration. The report may, at the option of the commission, be consolidated with the annual renewal report required by Section 27-29-200(c).

(b) The commission at its option may permit the filing of annual renewal reports within thirty days after the anniversary date of the consolidated registration in lieu of the anniversary date of the original registration.

HISTORY: 1962 Code Section 57-559; 1968 (55) 3052; 1994 Act No. 385, Section 33.



Section 27-29-100. Public hearings; filing of advertising material; injunctive relief; intervention in certain suits; exemption of certain lots.

(a) The commission shall prescribe reasonable rules after a public hearing with notice of it published once in a newspaper with statewide circulation not less than five days nor more than fifteen days before the hearing and mailed to all subdividers not less than five days nor more than fifteen days before the public hearing. The rules shall include, but not be limited to, provisions for advertising standards to assure full and fair disclosure; provisions for escrow or trust agreements or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for; provisions for operating procedures; and other rules as are necessary and proper to accomplish the purpose of this chapter.

(b) The commission by rule or by an order, after reasonable notice and hearing, may require the filing of advertising material relating to subdivided lands before its distribution.

(c) If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of a provision of this chapter, or a rule or order hereunder, the commission, with or without prior administrative proceedings may bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver or conservator may be appointed. The commission is not required to post a bond in any court proceedings.

(d) The commission may intervene in a suit involving subdivided lands. In any suit by or against a subdivider involving subdivided lands, the subdivider promptly shall furnish the commission notice of the suit and copies of all pleadings.

(e) The commission may:

(1) accept registrations filed in other states or with the federal government;

(2) contract with similar agencies in this State or other jurisdictions to perform investigative functions;

(3) accept grants-in-aid from any source.

(f) The commission shall cooperate with similar agencies in other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules, and common administrative practices.

(g) The commission may exempt one hundred or fewer lots, parcels, units, or interests in a subdivision from the provisions of this chapter if it determines that the plan of promotion and disposition is primarily directed to persons in the local community in which the subdivision is situated.

HISTORY: 1962 Code Section 57-560; 1968 (55) 3052; 1994 Act No. 385, Section 34.



Section 27-29-110. Powers of commission as to investigations.

(a) The commission may:

(1) make the necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder, or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder;

(2) require or permit any person to file a statement in writing, under oath or otherwise as the commission determines, as to all the facts and circumstances concerning the matter to be investigated.

(b) For the purpose of any investigation or proceeding under this chapter, the commission or any officer designated by rule may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(c) Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commission may apply to the circuit court for an order compelling compliance.

HISTORY: 1962 Code Section 57-561; 1968 (55) 3052; 1994 Act No. 385, Section 35.



Section 27-29-120. Unlawful practices; cease and desist orders.

(a) If the commission determines after notice and hearing that a person has:

(1) violated any provision of this chapter;

(2) directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in subdivided lands;

(3) made any substantial change in the plan of disposition and development of the subdivided lands subsequent to the order of registration without obtaining prior written approval from the commission;

(4) disposed of any subdivided lands which have not been registered with the commission;

(5) violated any lawful order or rule of the commission, it may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this chapter.

(b) Whenever the commission has reason to believe that any person is violating or intends to violate any provision of this article, it may, in addition to all other remedies, order such person to immediately cease and desist and refrain from such conduct. The commission may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from such conduct. An administrative law judge may issue a temporary injunction ex parte, and upon notice and full hearing may issue any other order in the matter it deems proper. No bond shall be required of the commission by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

HISTORY: 1962 Code Section 57-562; 1968 (55) 3052; 1994 Act No. 385, Section 36.



Section 27-29-130. Revocation of registration.

(a) A registration may be revoked after notice and hearing upon a written finding of fact that the subdivider has:

(1) failed to comply with the terms of a cease and desist order;

(2) been convicted in any court subsequent to the filing of the application for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions;

(3) disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;

(4) failed to faithfully perform any stipulation or agreement made with the commission as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5) made intentional misrepresentations or concealed material facts in an application for registration. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(b) If the commission finds after notice and hearing that the subdivider has been guilty of a violation for which revocation could be ordered, it may issue a cease and desist order instead.

HISTORY: 1962 Code Section 57-563; 1968 (55) 3052; 1994 Act No. 385, Section 37.



Section 27-29-140. Judicial review of orders.

A person who has exhausted all administrative remedies available with the commission and who is aggrieved by an order pertaining to registration, a cease and desist order, an order of revocation, or any other final decision of the commission is entitled to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate commission action or ruling is immediately reviewable if review of the final commission decision would not provide an adequate remedy.

HISTORY: 1962 Code Section 57-564; 1968 (55) 3052; 1994 Act No. 385, Section 38.



Section 27-29-150. Penalties.

It is unlawful for a person to wilfully violate any provision of this chapter or a regulation adopted under it, or to make an untrue statement of a material fact, or omit to state a material fact in an application for registration.

A person who violates any provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or double the amount of gain from the transaction, whichever is the larger but not more than fifty thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 57-565; 1968 (55) 3052; 1993 Act No. 184, Section 205.



Section 27-29-160. Remedies of purchaser of subdivided land.

(a) Any person who disposes of subdivided lands in violation of Section 27-29-40, or who in disposing of subdivided lands makes an untrue statement of a material fact, or who in disposing of subdivided lands omits a material fact required to be stated in a registration statement or public offering statement or necessary to make the statements made not misleading, is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved that the purchaser knew of the untruth or omission or that the person offering or disposing of subdivided lands did not know and in the exercise of reasonable care could not have known of the untruth or omission, or that the purchaser did not rely on the untruth or omission.

(b) In addition to any other remedies, the purchaser, under the preceding subsection, may recover the consideration paid for the lot, parcel, unit or interest in subdivided lands together with interest at the rate of six percent per year from the date of payment, property taxes paid, costs, and reasonable attorneys' fees less the amount of any income received from the subdivided lands upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit or interest in subdivided lands, he may recover the amount that would be recoverable upon a tender of a reconveyance, less the value of the land when disposed of and less interest at the rate of six percent per year on that amount from the date of disposition.

(c) Every person who directly or indirectly controls a subdivider liable under subsection (a), every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that he did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(d) Every person whose occupation gives authority to a statement which with his consent has been used in an application for registration or public offering statement, if he is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in his statement and only if he fails to prove that he did not know and in the exercise of the reasonable care of a man in his occupation could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(e) A tender of reconveyance may be made at any time before the entry of judgment.

(f) A person may not recover under this section in actions commenced more than four years after his first payment of money to the subdivider in the contested transaction.

(g) Any stipulation or provision purporting to bind any person acquiring subdivided lands to waive compliance with this chapter or any rule or order under it is void.

HISTORY: 1962 Code Section 57-566; 1968 (55) 3052.



Section 27-29-170. Jurisdiction of circuit court.

Dispositions of subdivided lands are subject to this chapter, and the circuit court of this State has jurisdiction in claims or causes of action arising under this chapter, if:

(1) The subdivider's principal office is located in this State; or

(2) Any offer or disposition of subdivided lands is made in this State, whether or not the offeror or offeree is then present in this State, if the offer originates within this State or is directed by the offeror to a person or place in this State and received by the person or at the place to which it is directed.

HISTORY: 1962 Code Section 57-567; 1968 (55) 3052.



Section 27-29-180. Extradition.

In the proceedings for extradition of a person charged with a crime under this chapter, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state.

HISTORY: 1962 Code Section 57-568; 1968 (55) 3052.



Section 27-29-190. Service of process.

(a) In addition to the methods of service provided for in the rules of civil practice service may be made by delivering a copy of the process to the office of the commission, but it is not effective unless the plaintiff (which may be the commission in a proceeding instituted by it):

(1) forthwith sends a copy of the process and of the pleading by certified or registered mail to the defendant or respondent at his last known address, and

(2) the plaintiff's affidavit of compliance with this section if filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(b) If any person, including any nonresident of this State, engages in conduct prohibited by this chapter or any rule or order hereunder, and has not filed a consent to service of process and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the commission to receive service of process in any noncriminal proceeding against him or his successor which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on him personally. Notice shall be given as provided in subsection (a).

HISTORY: 1962 Code Section 57-569; 1968 (55) 3052; 1994 Act No. 385, Section 39.



Section 27-29-200. Fees; land, books, and records subject to examination by commission; annual renewal reports.

(a) For the registration of subdivided lands there shall be paid to the commission a registration fee of ten dollars, plus one-tenth of one percent of the maximum aggregate offering price of the registered subdivided lands to be offered in this State up to one hundred thousand dollars, plus one-twentieth of one percent of the amount in excess of one hundred thousand dollars and not exceeding four hundred thousand dollars, plus one-fortieth of one percent of the amount in excess of four hundred thousand dollars; but in no case shall such fee be greater than five hundred dollars for each registration. Provided, however, that the commission may prescribe a maximum amount of subdivided lands to be registered at any one time. If registration is denied or withdrawn before the offering of subdivided lands in this State, the commission shall refund all of the fee in excess of one hundred dollars.

(b) the land and books and records of every person selling or offering for sale subdivided lands subject to the provisions of this chapter are subject to examination by the commission, or such other person as it may designate, and the examinee shall pay a fee for each examiner employed to make such examination of not to exceed twenty-five dollars for each day or fraction of it, plus the actual expenses, including the cost of transportation of the examiner, while he is absent from his office for the purpose of making the examination.

(c) The commission may require any registrant under this chapter to file an annual renewal report containing such reasonable information as it may believe necessary regarding the financial condition of such registrant and the subdivided lands sold in this State by such person. Each renewal report must be accompanied by a renewal filing fee of one hundred dollars.

(d) In order to carry out the provisions of this chapter the commission shall retain such fees and other funds which may come into its possession to defray expenses in the administration of this chapter.

HISTORY: 1962 Code Section 57-570; 1968 (55) 3052; 1994 Act No. 385, Section 40.



Section 27-29-210. Construction.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1962 Code Section 57-571; 1968 (55) 3052.






CHAPTER 31 - HORIZONTAL PROPERTY ACT

Section 27-31-10. Short title.

This chapter shall be known as the "Horizontal Property Act."

HISTORY: 1962 Code Section 57-494; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-20. Definitions.

Unless it is plainly evident from the context that a different meaning is intended, as used herein:

(a) "Apartment" means a part of the property intended for any type of independent use (whether it be for residential, recreational, storage, or business) including one or more rooms or enclosed spaces located on one or more floors (or parts thereof) in a building or if not in a building in a separately delineated place whether open or enclosed and whether for the storage of an automobile, moorage of a boat, or other lawful use, and with a direct exit to a public street or highway, or to a common area leading to such street or highway;

(b) "Building" means an existing or proposed structure or structures, containing in the aggregate two or more apartments, comprising a part of the property;

(c) "Condominium ownership" means the individual ownership of a particular apartment in a building and the common right to a share, with other co-owners, in the general and limited common elements of the property;

(d) "Co-owner" means a person, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof, who owns an apartment within the building;

(e) "Council of co-owners" means all the co-owners as defined in subsection (d) of this section; but a majority, as defined in subsection (h) of this section, shall, except as otherwise provided in this chapter, constitute a quorum for the adoption of decisions;

(f) "General common elements" means and includes:

(1) The land whether leased or in fee simple and whether or not submerged on which the apartment or building stands; provided, however, that submerged land developed or used under this chapter is subject to any law enacted relating to the leasing of submerged lands by the State for the benefit of the public;

(2) The foundations, main walls, roofs, halls, lobbies, stairways, moorages, walkway docks, and entrance and exit or communication ways in existence or to be constructed or installed;

(3) The basements, flat roofs, yards, and gardens, in existence or to be constructed or installed, except as otherwise provided or stipulated;

(4) The premises for the lodging of janitors or persons in charge of the property, in existence or to be constructed or installed, except as otherwise provided or stipulated;

(5) The compartments or installations of central services such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks and pumps, and the like, in existence or to be constructed or installed;

(6) The elevators, garbage incinerators, and, in general, all devices or installations existing or to be constructed or installed for common use;

(7) All other elements of the property, in existence or to be constructed or installed, rationally of common use or necessary to its existence, upkeep, and safety;

(g) "Limited common elements" means and includes those common elements which are agreed upon by all the co-owners to be reserved for the use of a certain number of apartments to the exclusion of the other apartments, such as special corridors, stairways, elevators, finger piers, sanitary services common to the apartments of a particular floor, and the like;

(h) "Majority of co-owners" means fifty-one percent or more of the basic value of the property as a whole, in accordance with the percentages computed in accordance with the provisions of Section 27-31-60.

(i) "Master deed" or "master lease" means the deed or lease establishing and recording the property of the horizontal property regime;

(j) "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof;

(k) "Property" means and includes (1) the land whether leasehold or in fee simple and whether or not submerged, (2) the building, all improvements, and structures on the land, in existence or to be constructed, and (3) all easements, rights, and appurtenances belonging thereto;

(l) "To record" means to record in accordance with the provisions of Sections 30-5-30 through 30-5-200, 30-7-10 through 30-7-90 and 30-9-10 through 30-9-80, or other applicable recording statutes.

HISTORY: 1962 Code Section 57-495; 1962 (52) 1866; 1966 (54) 2314; 1967 (55) 449; 1970 (56) 2572; 1973 (58) 783; 1984 Act No. 463, Section 1; 1999 Act No. 86, Section 1.



Section 27-31-30. Establishment of horizontal property regime.

Whenever a lessee, sole owner, or the co-owners of property expressly declare, through the recordation of a master deed or lease, which shall set forth the particulars enumerated in Section 27-31-100, their desire to submit their property to the regime established by this chapter, there shall thereby be established a horizontal property regime. Property may be submitted to a horizontal property regime prior to construction or the completion of any building or apartment, improvements, or structures on the property if all proceeds from its sale are deposited into an escrow account with an independent escrow agent until construction or completion of the proposed property as evidenced by issuance of a certificate of occupancy from the appropriate municipal or county authority. In lieu of any escrow required by this section, the escrow agent may accept a surety bond issued by a company licensed to do business in this State as surety in an amount equal to or in excess of the funds that would otherwise be placed in the escrow account with the South Carolina Real Estate Commission designated as beneficiary of any such surety bond.

HISTORY: 1962 Code Section 57-496; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1999 Act No. 86, Section 2.



Section 27-31-40. Apartments may be purchased, owned, and the like.

Once the property is submitted to the horizontal property regime, an apartment in the property may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts inter vivos or mortis causa, as if it were sole and entirely independent of the other apartments in the property of which it forms a part, and the corresponding individual titles and interests shall be recordable.

HISTORY: 1962 Code Section 57-497; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-50. More than one person may own apartment.

Any apartment may be held and owned by more than one person as tenants in common or in any other real estate tenancy relationship recognized under the laws of this State.

HISTORY: 1962 Code Section 57-498; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-60. Property rights of apartment owner.

(a) An apartment owner shall have the exclusive ownership of his apartment and shall have a common right to a share, with the other co-owners, in the common elements of the property, equivalent to the percentage representing the value of the individual apartment, with relation to the value of the whole property. This percentage shall be computed by taking as a basis the value of the individual apartment in relation to the value of the property as a whole.

The percentage shall be expressed at the time the horizontal property regime is constituted, shall have a permanent character, and shall not be altered without the acquiescence of the co-owners representing all the apartments of the property.

The basic value, which shall be fixed for the sole purpose of this chapter and irrespectively of the actual value, shall not prevent each co-owner from fixing a different circumstantial value to his apartment in all types of acts and contracts.

(b) The owner of any apartment embraced in the master deed and building plan shall have the right to require specific performance of any proposed common elements for recreational purposes set out in the master deed which are included in the next stage of the development that applies to recreational facilities in the event the additional stages of erection do not develop.

HISTORY: 1962 Code Section 57-499; 1962 (52) 1866; 1967 (55) 449; 1973 (58) 783.



Section 27-31-70. Common elements shall not be divided.

The common elements, both general and limited, shall remain undivided and shall not be the object of an action for partition or division of the co-ownership. Any covenant to the contrary shall be void.

HISTORY: 1962 Code Section 57-500; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-80. Use of common elements.

Each co-owner may use the elements held in common in accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other co-owners.

HISTORY: 1962 Code Section 57-501; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-90. Incorporation of co-owners.

Nothing herein contained shall prohibit any council of co-owners from incorporating pursuant to the laws of South Carolina for the purpose of the administration of the property constituted into a horizontal property regime. In the event of such incorporation, the percentage of stock ownership of each co-owner in the corporation shall be equal to the percentage of his right to share in the common elements as computed in accordance with the provisions of this chapter.

HISTORY: 1962 Code Section 57-502; 1967 (55) 449.



Section 27-31-100. Master deed or lease; contents.

The master deed or lease creating and establishing the horizontal property regime shall be executed by the owner or owners of the real property making up the regime and shall be recorded with the register of mesne conveyance or clerk of court of the county where such property is located. The master deed or lease shall express the following particulars:

(a) The description of the land whether leased or in fee simple, and the building or buildings in existence or to be constructed, if applicable, expressing their respective areas;

(b) The general description and number of each apartment, expressing its area, location and any other data necessary for its identification;

(c) The description of the general common elements of the property, and, in proper cases, of the limited common elements restricted to a given number of apartments, expressing which are those apartments;

(d) The value of the property and of each apartment, and, according to these basic values, the percentage appertaining to the co-owners in the expenses of, and rights in, the elements held in common; and

(e) The name by which the horizontal property regime is to be known followed by the words "HORIZONTAL PROPERTY REGIME."

(f) A description of the full legal rights and obligations, both currently existing and which may occur, of the apartment owner, the co-owners, and the person establishing the regime. The master deed of any horizontal property regime developed under the provisions of this chapter that contains any submerged land shall contain a notice of restriction stating that all activities on or over and all uses of the submerged land or other critical areas are subject to the jurisdiction of the South Carolina Department of Health and Environmental Control, including, but not limited to, the requirement that any activity or use must be authorized by the South Carolina Department of Health and Environmental Control. The notice shall further state that any owner is liable to the extent of his ownership for any damages to, any inappropriate or unpermitted uses of, and any duties or responsibilities concerning any submerged land, coastal waters, or any other critical area.

(g) In the event the owner of property submitting it for establishment of a horizontal property regime proposes to develop the property as a single regime but in two or more stages or proposes to annex additional property to the property described in the master deed, the master deed shall also contain a general description of the plan of development, including:

(1) The maximum number of units in each proposed stage of development;

(2) The dates by which the owner submitting such property to condominium ownership will elect whether or not he will proceed with each stage of development;

(3) A general description of the nature and proposed use of any additional common elements which the owner submitting property to condominium ownership proposes to annex to the property described in the master deed, if such common elements might substantially increase the proportionate amount of the common expenses payable by existing unit owners;

(4) A chart showing the percentage interest in the common elements of each original unit owner at each stage of development if the owner submitting property to condominium ownership elected to proceed with all stages of development.

(h) Any restrictions or limitations on the lease of a unit including, but not limited to, the amount and term of the lease.

HISTORY: 1962 Code Section 57-503; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1973 (58) 783; 1984 Act No. 463, Sections 2, 6; 1987 Act No. 143, Section 1; 1993 Act No. 181, Section 488; 1999 Act No. 86, Section 3.



Section 27-31-110. Plot plan and building plan.

There must be attached to the master deed or lease, at the time it is filed for record, a map or plat showing the horizontal and vertical location of any building which is proposed or in existence and other improvements within the property boundary, which shall have the seal and signature of a registered land surveyor licensed to practice in this State. There must also be attached a plot plan of the completed or proposed construction showing the location of the building which is proposed or in existence and other improvements, and a set of floor plans of the building which must show graphically the dimensions, area, and location of each apartment therein and the dimension, area, and location of common elements affording access to each apartment. Other common elements, both limited and general, must be shown graphically insofar as possible and must be described in detail in words and figures. The building plans must be certified to by an engineer or architect authorized and licensed to practice his profession in this State.

HISTORY: 1962 Code Section 57-504; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1984 Act No. 463, Section 3; 1999 Act No. 86, Section 4.



Section 27-31-120. Designation of apartments on plans; conveyance or lease of apartment.

Each apartment must be designated, on the plans referred to in Section 27-31-110, by letter or number or other appropriate designation and any conveyance, lease, or other instrument affecting title to the apartment, which describes the apartment by using the letter or number followed by the words "in Horizontal Property Regime," is deemed to contain a good and sufficient description for all purposes. Any conveyance or lease of an individual apartment is deemed to also convey or lease the undivided interest of the owner in the common elements, both general and limited, appertaining to the apartment without specifically or particularly referring to same.

HISTORY: 1962 Code Section 57-505; 1962 (52) 1866; 1967 (55) 449; 1973 (58) 783; 1984 Act No. 463, Section 4.



Section 27-31-130. Waiver of regime and merger of apartment records with principal property.

(A) All the co-owners or the sole owner of the property constituted into a horizontal property regime may waive the regime and regroup or merge the records of the individual apartments with the principal property, if the individual apartments are unencumbered, or if encumbered, if the creditors in whose behalf the encumbrances are recorded agree to accept as security the undivided portions of the property owned by the debtors.

(B) Notwithstanding subsection (A), in the case of nonprofit long-term care retirement or life care facilities where there are co-owners, a two-thirds vote of the co-owners suffices to waive the regime and regroup or merge the records of the individual apartments with the principal property if the individual apartments are unencumbered, or if encumbered, if the creditors in whose behalf the encumbrances are recorded agree to accept as security the undivided portions of the property owned by the debtors.

HISTORY: 1962 Code Section 57-506; 1962 (52) 1866; 1967 (55) 449; 1999 Act No. 25, Section 1.



Section 27-31-140. Merger as bar to subsequent horizontal property regime.

The merger provided for in Section 27-31-130 shall in no way bar the subsequent constitution of the property into another horizontal property regime whenever so desired and upon observance of the provisions of this chapter.

HISTORY: 1962 Code Section 57-507; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-150. Administration of property; bylaws.

The administration of the property constituted into horizontal property, whether incorporated or unincorporated, shall be governed by bylaws which shall be inserted in or appended to and recorded with the master deed or lease.

HISTORY: 1962 Code Section 57-508; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572.



Section 27-31-160. Provisions required in bylaws; modification of system of administration.

The bylaws must necessarily provide for at least the following:

(a) Form of administration, indicating whether this shall be in charge of an administrator or of a board of administration, or otherwise, and specifying the powers, manner of removal and, where proper, the compensation thereof;

(b) Method of calling or summoning the co-owners to assemble; that a majority of at least fifty-one percent is required to adopt decisions; who is to preside over the meeting and who will keep the minutes book wherein the resolutions shall be recorded;

(c) Care, upkeep and surveillance of the property and its general or limited common elements and services;

(d) Manner of collecting from the co-owners for the payment of the common expenses;

(e) Designation and dismissal of the personnel necessary for the works and the general or limited common services of the property.

The sole owner of the property or, if there be more than one, the co-owners representing two thirds of the total value of the property, may at any time modify the system of administration, but each one of the particulars set forth in this section shall always be embodied in the bylaws. No such modification may be operative until it is embodied in a recorded instrument which shall be recorded in the same office and in the same manner as was the master deed or lease and original bylaws of the horizontal property regime involved.

HISTORY: 1962 Code Section 57-509; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572.



Section 27-31-170. Compliance with bylaws, rules, and regulations; remedy for noncompliance.

Each co-owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the master deed or lease or in the deed or lease to his apartment. Failure to comply with any of the same shall be grounds for a civil action to recover sums due for damages or injunctive relief, or both, maintainable by the administrator or the board of administration, or other form of administration specified in the bylaws, on behalf of the council of co-owners, or in a proper case, by an aggrieved co-owner.

HISTORY: 1962 Code Section 57-510; 1967 (55) 449; 1973 (58) 783.



Section 27-31-180. Records of receipts and expenditures.

The administrator or the board of administration, or other form of administration specified in the bylaws, shall keep a book with a detailed account, in chronological order, of the receipts and expenditures affecting the property and its administration, and specifying the maintenance and repair expenses of the common elements and any other expenses incurred. Both the book and the vouchers accrediting the entries made thereupon shall be available for examination by all the co-owners at convenient hours on working days that shall be set and announced for general knowledge.

HISTORY: 1962 Code Section 57-511; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-190. Expenses shall be shared.

The co-owners of the apartments are bound to contribute pro rata in the percentages computed according to Section 27-31-60 toward the expenses of administration and of maintenance and repair of the general common elements and, in the proper case, of the limited common elements of the property and toward any other expense lawfully agreed upon.

No co-owner may exempt himself from contributing toward such expenses by waiver of the use or enjoyment of the common elements or by abandonment of the apartment belonging to him.

HISTORY: 1962 Code Section 57-512; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-200. Unpaid assessments; payment upon sale.

Upon the sale or conveyance of an apartment, all unpaid assessments against a co-owner for his pro rata share in the expenses to which Section 27-31-190 refers shall first be paid out of the sales price or by the acquirer in preference over any other assessments or charges of whatever nature except the following:

(a) Assessments, liens and charges for taxes past due and unpaid on the apartment; and

(b) Payments due under mortgage instruments or encumbrances duly recorded.

HISTORY: 1962 Code Section 57-513; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-210. Lien for unpaid assessments; right of mortgagee or purchaser acquiring title at foreclosure sale.

(a) All sums assessed by the administrator, or the board of administration, or other form of administration specified in the bylaws, but unpaid, for the share of common expenses chargeable to any apartment shall constitute a lien on such apartment prior to all other liens except only (i) tax liens on the apartment in favor of any assessing unit, and (ii) mortgage and other liens, duly recorded, encumbering the apartment. Such lien may be foreclosed by suit by the administrator, or the board of administration, or other form of administration specified in the bylaws, acting on behalf of the council of co-owners, in like manner as a mortgage of real property. In any such foreclosure the apartment owner shall be required to pay a reasonable rental for the apartment after the commencement of the foreclosure action and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect such rents. The administrator, or the board of administration, or other form of administration specified in the bylaws, acting on behalf of the council of co-owners, shall have the power to bid in the apartment at foreclosure sale and to acquire and hold, lease, mortgage and convey the same. Suit to recover a money judgment for unpaid common expenses may be maintainable without instituting foreclosure proceedings.

(b) Where the mortgagee of any mortgage of record or other purchaser of an apartment obtains title at the foreclosure sale of such a mortgage, such acquirer of title, his successors and assigns, shall not be liable for the share of the common expenses or assessments by the co-owners chargeable to such apartment accruing after the date of recording such mortgage but prior to the acquisition of title to such apartment by such acquirer. Such unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the apartment owners, including such acquirer, his successors and assigns.

HISTORY: 1962 Code Section 57-514; 1967 (55) 449.



Section 27-31-220. Liability of purchaser of apartment.

The purchaser of an apartment (other than a purchaser at a foreclosure sale as described above in Section 27-31-210(b)) shall be jointly and severally liable with the seller for the amounts owing by the latter under Section 27-31-190 up to the time of the conveyance, without prejudice to the purchaser's right to recover from the other party the amounts paid by him as such joint debtor. The council of co-owners shall provide for the issuance and shall issue to any purchaser, upon his request, a statement of such amounts due by the seller and the purchaser's liability under this section shall be limited to the amount as set forth in the statement.

HISTORY: 1962 Code Section 57-515; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-230. Liens arising subsequent to recording of master deed or lease.

(a) No lien arising subsequent to recording the master deed or lease as provided in this chapter, and while the property remains subject to this chapter, shall be effective against the property. During such period liens or encumbrances shall arise or be created only against each apartment and the percentage of undivided interest in the common elements appurtenant to such apartment, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided, that no labor performed or materials furnished with the consent or at the request of a co-owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a mechanic's or materialman's lien against the apartment or any other property of any other co-owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any apartment in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the council of co-owners, the administrator or board of administration or other administration specified by the bylaws, in accordance with this chapter, the master deed, lease or bylaws, shall be deemed to be performed or furnished with the express consent of each co-owner and shall be the basis for the filing of a mechanic's or materialman's lien against each of the apartments and shall be subject to the provisions of subparagraph (b) hereunder.

(b) In the event a lien against two or more apartments becomes effective, the owners of the separate apartments may remove their apartment and the percentage of undivided interest in the common areas and facilities appurtenant to such apartment from the lien by payment of the fractional or proportional amounts attributable to each of the apartments affected. Such individual payment shall be computed by reference to the percentages appearing in the master deed or lease. Subsequent to any such payment, discharge or other satisfaction, the apartment and the percentage of undivided interest in the common elements appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any apartment and the percentage of undivided interest in the common elements appurtenant thereto not so paid, satisfied or discharged.

HISTORY: 1962 Code Section 57-516; 1967 (55) 449; 1970 (56) 2572.



Section 27-31-240. Insurance.

The council of co-owners shall insure the property against risks, without prejudice to the right of each co-owner to insure his apartment on his own account and for his own benefit.

HISTORY: 1962 Code Section 57-517; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-250. Repair or reconstruction; vote of co-owners; application of insurance proceeds.

(A) A portion of the property for which insurance is required pursuant to Section 27-31-240 and which is damaged or destroyed must be repaired or replaced promptly by the council of co-owners unless:

(1) repair or replacement is illegal under a state statute or local health ordinance; or

(2) eighty percent of the co-owners, including the owner of an apartment which is not to be rebuilt, vote not to rebuild; except that the property bylaws may expressly require a percentage greater, but not less than, eighty percent of the co-owners.

(B) The cost of repair or replacement in excess of insurance proceeds and reserve must be considered a common expense.

(C) If the entire property is not repaired or replaced, the insurance proceeds:

(1) attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the property;

(2) attributable to apartments and limited common elements that are not rebuilt must be distributed to the owners of those apartments and to the owners of those apartments to which limited common elements were allocated, or to the lienholders, as their interests may appear;

(3) remaining must be distributed to all of the co-owners or lienholders, as their interests may appear, in proportion to the percentage as described in Section 27-31-60.

(D) If the co-owners vote not to rebuild an apartment, that apartment's allocated interest must be reallocated automatically upon the vote and the council of co-owners promptly shall prepare, execute, and record an amendment to the master deed reflecting the reallocations.

HISTORY: 1962 Code Section 57-518; 1962 (52) 1866; 1967 (55) 449; 1984 Act No. 463, Section 5; 2006 Act No. 250, Section 1, eff March 24, 2006.

Editor's Note

2006 Act No. 250, Section 2, provides as follows:

"This act takes effect upon approval by the Governor and applies to all horizontal properties governed by the Horizontal Property Act, notwithstanding a provision in the master deed or bylaws to the contrary."

Effect of Amendment

The 2006 amendment rewrote this section.



Section 27-31-260. Sharing expenses in case of fire or other disaster.

Where the property is not insured or where the insurance indemnity is insufficient to cover the cost of reconstruction, the rebuilding costs shall be paid by all the co-owners directly affected by the damage, in proportion to the value of their respective apartments, or as may be provided in the bylaws; and if any one or more of those composing the minority shall refuse to make such payments, the majority may proceed with the reconstruction at the expense of all the co-owners benefited thereby, upon proper resolution setting forth the circumstances of the case and the cost of the works, with the intervention of the council of co-owners.

The provisions of this section may be changed by unanimous resolution of the parties concerned, adopted subsequent to the date on which the fire or other disaster occurred.

HISTORY: 1962 Code Section 57-519; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-270. Assessment and collection of taxes.

Taxes, assessments and other charges of this State, or of any political subdivision, or of any special improvement district, or of any other taxing or assessing authority shall be assessed against and collected on each individual apartment, each of which shall be carried on the tax books as a separate and distinct entity for that purpose, and not on the building or property as a whole. No forfeiture or sale of the building or property as a whole for delinquent taxes, assessments or charges shall ever divest or in anywise affect the title to an individual apartment so long as taxes, assessments and charges on the individual apartment are currently paid.

HISTORY: 1962 Code Section 57-520; 1962 (52) 1866; 1967 (55) 449.



Section 27-31-280. Council of co-owner's right of access.

The council of co-owners shall have the irrevocable right, to be exercised by the administrator or the board of administration, or other form of administration specified in the bylaws, to have access to each apartment from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common elements therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common elements or to another apartment or apartments.

HISTORY: 1962 Code Section 57-521; 1967 (55) 449.



Section 27-31-290. Limitation on liability of co-owners for common expenses.

The liability of each co-owner for common expenses shall be limited to the amounts for which he is assessed from time to time in accordance with this chapter, the master deed or lease and the bylaws.

HISTORY: 1962 Code Section 57-522; 1967 (55) 449; 1970 (56) 2572.



Section 27-31-300. Effect on contracts entered into before June 6, 1967.

The provisions of this chapter shall in no way impair, alter or revise any contract entered into with regard to horizontal properties or condominiums prior to June 6, 1967.

HISTORY: 1962 Code Section 57-523; 1967 (55) 449.



Section 27-31-410. "Conversion of rental units to condominium ownership" defined.

As used in this chapter, "conversion of rental units to condominium ownership" means the establishment of a horizontal property regime encompassing a preexisting building which, at anytime prior to the recording of the master deed or master lease, was wholly or partially occupied by persons as their residence on a permanent or at least a continuing basis other than persons who, at the time of such recording, had contractual rights to acquire condominium ownership within the building.

HISTORY: 1983 Act No. 37, Section 2.



Section 27-31-420. Rights and duties of owners, landlords, and tenants when rental units are converted to condominiums; notices; offers; vacation; phased conversions.

(A) Whenever a lessee, sole owner, or co-owner of a building declares the undertaking of a conversion of rental units to condominium ownership through the recordation of a master deed or master lease, within thirty days of the date of recordation the lessee or owner shall deliver in writing to each tenant in possession of an apartment within the building to be converted:

(1) the disclosure items required by Section 27-31-430;

(2) written notice of the planned conversion which shall set forth generally the rights of tenants under this section;

(3) an offer to convey to the tenant the apartment occupied by the tenant at a specified price and upon specified terms.

The tenant shall not be required to vacate the apartment until expiration of his lease or for one hundred twenty days, or ninety days if the tenant is under the age of sixty, following delivery of the notice, whichever is longer, and the terms of the tenancy shall not be altered during that period. Any notice which under the terms of such tenancy is required to be given to prevent the automatic renewal or extension of the term of such tenancy may be given during such period. Failure to give notice as required by this section shall constitute a defense to an action by the lessee or owner for possession if initiated less than one hundred twenty days, or ninety days if the tenant is under the age of sixty, after delivery of the notice, except as provided in subsection (E).

(B) The price and terms offered to each tenant in possession shall be at least as favorable as the price and terms offered to prospective purchasers who are not tenants in possession of apartments in the building to be converted. The tenant shall be allowed sixty days in which to accept such offer and, in the event the tenant shall not have accepted the offer within the sixty days, the lessee or owner of the building shall be prohibited for an additional fifty days, or fifteen days if the tenant is under the age of sixty, from making an offer to convey the apartment to any other person at a price or upon terms more favorable then those offered to the tenant, unless such more favorable offer first shall have been extended to the tenant for his exclusive consideration for a period of ten days. Acceptance of an offer by a tenant in possession shall be in writing. If a declarant, in violation of this subsection, conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under the subsection to purchase that unit if the deed states that the seller has complied with the subsection, but does not affect the right of a tenant to recover damages from the declarant for a violation of this subsection.

(C) Where the conversion is to be accomplished on a phase-in basis, the notices required shall be given within thirty days of the undertaking of the conversion of each building.

(D) Notices and offers required or permitted to be delivered to a tenant by this article may be:

(1) hand delivered to the tenant; or

(2) hand delivered to the apartment; or

(3) posted in the United States mails, postage prepaid, addressed to the tenant at the individual's apartment address.

Acceptances of offers of a lessee or owner may be:

(1) hand delivered to the lessee or owner; or

(2) hand delivered to an authorized representative of the lessee or owner; or

(3) posted in the United States mails, postage prepaid, properly addressed to the lessee or owner. If registered or certified mail is used, the postmark date of the registered or certified mail receipt received upon posting shall be the date of delivery for purposes of this article.

(E) Nothing in this section shall prevent termination of a lease according to law for violation of its terms.

(F) In the event of extended occupancy by the tenant pursuant to subsection (A), the rights and obligations of the landlord and tenant during the period of extended occupancy shall remain the same as prior to the period.

HISTORY: 1983 Act No. 37, Section 2.



Section 27-31-430. Disclosure of physical condition of building.

Whenever the lessee, sole owner, or co-owner of a building declares the undertaking of a conversion of rental units to condominium ownership through the recordation of a master deed or master lease, written disclosure shall be made within thirty days of the date of the recordation to all prospective purchasers, including tenants in possession, as to the physical condition of the building. The disclosure shall contain a written report prepared by an independent registered architect or engineer licensed to practice his profession in this State, describing the present condition of all general common elements. The report shall contain a good faith estimate of the remaining useful life to be expected for each item reported on, together with a list of any notices of uncured violations of building codes or other county or municipal regulations, together with the estimated cost of curing those violations. The good faith estimate of useful life shall not constitute a warranty and, as to an independent registered architect or engineer licensed to practice his profession in this State, shall not be deemed a representation of material fact or an inducement to purchase and shall not give rise to any cause of action at law or in equity against such architect or engineer. A failure to make the disclosure required by this section shall constitute a violation of the South Carolina Unfair Trade Practices Act.

HISTORY: 1983 Act No. 37, Section 2.



Section 27-31-440. Abandoning conversion program.

Nothing contained in this article shall require the lessee, sole owner, or co-owner to convert to a condominium if, after recording the master deed or master lease and giving the required notices, the lessee, sole owner, or co-owner finds that he cannot meet any presale requirements that he has established or that he no longer wishes to convert the property.

HISTORY: 1983 Act No. 37, Section 3.






CHAPTER 32 - VACATION TIME SHARING PLANS

Section 27-32-10. Definitions.

For purposes of this chapter:

(1) "Accommodations" means any hotel or motel room, condominium or cooperative unit, cabin, lodge, apartment, or other private or commercial structure designed for occupancy by one or more individuals or a recreational vehicle campsite or campground.

(2) "Person" means any individual, corporation, firm, association, joint venture, partnership, trust estate, business trust, syndicate, fiduciary, and any other group or combination.

(3) "Contract" means the agreement between the seller and a purchaser: (a) setting forth the terms and conditions of the purchase and sale of an ownership interest in a vacation time sharing ownership plan, or (b) setting forth the terms and conditions of the purchase and sale of a lease or other right-to-use interest in a vacation time sharing lease plan.

(4) "Commission" means the South Carolina Real Estate Commission.

(5) "Facilities" means a structure, service, or property, whether improved or unimproved, made available to the purchaser for recreational, social, family, or personal use.

(6) "Seller" means a person who creates a vacation time sharing plan or is in the business of selling interests in a vacation timeshare plan, or employs agents to do the same, or a person who succeeds to the interest of a seller by sale, lease, assignment, mortgage, or other transfer; except that, the term includes only a person who offers interests in vacation time sharing plans in the State of South Carolina in the ordinary course of business. The term "seller" does not include the following:

(a) an owner of a time sharing interest who has acquired the time sharing interest for his own use and occupancy and who later offers it for resale on his own behalf or through a real estate broker;

(b) a managing entity or owners' association of a time sharing plan, not otherwise a seller, that offers on the association's behalf time sharing interests in the time sharing plan transferred to the association through foreclosure, deed in lieu of foreclosure, or gratuitous transfer; or

(c) a person who owns or is conveyed, assigned, or transferred time sharing interests, and who subsequently conveys, assigns, or transfers all acquired time sharing interests to a single purchaser in a single transaction, which transaction may occur in stages.

(7) "Vacation time sharing ownership plan" means any arrangement, plan, or similar devise, whether by tenancy in common, sale, term for years, deed, or other means, in which the purchaser receives an ownership interest in real property and the right to use accommodations or facilities, or both, for a period or periods of time during a given year, but not necessarily for consecutive years, which extends for a period of more than one year. A vacation time sharing ownership plan may be created in a condominium established on a term for years or leasehold interest having an original duration of thirty years or longer. An interest in a vacation time sharing ownership plan is recognized as an interest in real property for all purposes pursuant to the laws of this State.

(8) "Vacation time sharing lease plan" means any arrangement, plan, or similar devise, whether by membership agreement, lease, rental agreement, license, use agreement, security, or other means, in which the purchaser receives a right to use accommodations or facilities, or both, but does not receive an ownership interest in real property, for a period or periods of time during a given year, but not necessarily for consecutive years, which extends for a period of more than three years. These lease plans do not include an arrangement or agreement in which a purchaser in exchange for an advance fee and yearly dues is entitled to select from a designated list of facilities located in more than one state, accommodations of companies that operate nationwide in at least nine states in the United States through franchises or ownership, for a specified time period and at reduced rates and under which an interest in real property is not transferred.

(9) "Vacation time sharing plan" means either a vacation time sharing ownership plan or a vacation time sharing lease plan.

(10) "Substantially complete" means all structural components and mechanical systems of all buildings containing or comprising facilities or accommodations are finished in accordance with the plans or specifications of the vacation time sharing plan, as evidenced by a recorded certificate of completion executed by an independent registered surveyor, architect, or engineer.

(11) "Unit week" means a number of consecutive days, normally seven consecutive days in duration, which may reasonably be assigned to purchasers of vacation time sharing plans by the seller.

(12) "Escrow agent" means a bank or trust company doing business in this State or a bonded trust agent bonded in at least the amount of the trust; except, that nothing contained in this chapter prevents investment of funds escrowed pursuant to this chapter by the bank, trust company, or bonded agent, with payment of all interest and dividends to the seller of vacation time sharing plans. For purposes of Section 27-32-55, escrow agent also means a licensed South Carolina attorney in good standing, a licensed South Carolina real estate broker in good standing, or a licensed South Carolina title insurance agent in good standing.

(13) "Escrow account" means funds held or maintained by an escrow agent.

(14) "Fund" and "recovery fund" means the South Carolina Vacation Time Sharing Recovery Fund.

(15) "Claim" means a monetary loss sustained or allegedly sustained by a person due to the wrongdoing of a registrant or licensee.

(16) "Real estate broker's trust account" means a demand account in a bank or savings institution in this State held by a duly licensed South Carolina real estate broker.

(17) "Resale vacation time sharing interest" means a vacation time sharing interest, including all or substantially all ownership, rights, or interests associated with the vacation time sharing interest that has been previously acquired by an owner for his own use and occupancy and is later offered or advertised for sale or rent, or legal ownership is transferred by or with the assistance of a resale service provider.

(18) "Resale service provider" means any person or entity, including any agent or employee of such person or entity, who, directly or indirectly, offers or uses telemarketing, direct mail, email, or any other forms of communication in connection with offering of vacation time sharing resale services. This term does not include the following:

(a) a newspaper, periodical, or publisher, unless the newspaper, periodical, or publisher derives more than ten percent of its gross revenue from vacation time sharing resale services. For purposes of this chapter, the calculation of gross revenue derived from providing vacation time sharing resale services includes revenue of any affiliate, parent, agent, and subsidiary of the newspaper, periodical, or publisher, so long as the resulting percentage of gross revenue is not decreased by the inclusion of such affiliate, parent, subsidiary, or agent in the calculation;

(b) a seller, vacation time sharing association, managing entity, or other person responsible for managing or operating the vacation time sharing plan to the extent they offer vacation time sharing resale services to owners of vacation time sharing interests in such a vacation time sharing plan;

(c) a consumer vacation time sharing reseller who, in a given calendar year, sells seven or fewer resale vacation time sharing interests;

(d) a licensed South Carolina attorney in good standing providing only those services provided under Section 27-32-410; or

(e) a licensed South Carolina real estate broker in good standing operating within the scope of activities specified in Chapter 57, with respect to the sale of a resale vacation time sharing interest, as long as the real estate broker does not collect a fee in advance. To the extent a real estate broker is engaged in activities outside the scope of activities specified in Chapter 57, collects an advance fee, or is an agent, employee of, or has an affiliated business arrangement with a party to the sale of a resale vacation time sharing interest, this exemption does not apply.

(19) "Vacation time sharing resale service" means:

(a) the advertising of, or an offer to advertise, any resale vacation time sharing interest for resale or rent; or

(b) the transfer or offer to assist in the transfer of legal ownership of any resale vacation time sharing interest.

(20) "Vacation time sharing association" means an association made up of all owners of vacation time sharing interests in a vacation time sharing plan, including sellers and owners of such vacation time sharing plan.

(21) "Consumer vacation time sharing reseller" means an owner of a resale vacation time sharing interest.

HISTORY: 1978 Act No. 640 Section 1; 1979 Act No. 179 Section 1; 1981 Act No. 106, Section 1; 1982 Act No. 416, Sections 1, 2; 1994 Act No. 385, Section 41; 1995 Act No. 44, Section 1; 2003 Act No. 84, Section 1; 2006 Act No. 310, Section 2, eff June 1, 2006; 2017 Act No. 90 (H.3647), Section 1, eff May 19, 2017.

Effect of Amendment

The 2006 amendment rewrote item (3) defining "Contract".

2017 Act No. 90, Section 1, amended (12), relating to the definition of escrow agent; added (17) to (21), relating to the definitions of resale vacation time sharing interest, resale service provider, vacation time sharing resale service, vacation time sharing association, and consumer vacation time sharing reseller; and made a nonsubstantive change.



Section 27-32-20. Advertisement or conveyance of plan in absence of licensure of seller and prior registration of plan prohibited; materials to be furnished commission by seller of plans; exemptions.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) sell, lease, encumber, or convey in any manner or to solicit or advertise those transactions unless the vacation time sharing plan has first been registered with the commission.

(2) fail to make available upon request to the commission the following materials and amendments or changes to them made while sales continue:

(a) a copy of the contract by which the rights and obligations of the parties are established;

(b) copies of promotional brochures, pamphlets, advertisements, or other material disseminated to the public in connection with the sale of the vacation time sharing plan and verbatim scripts of all radio and television advertising in connection with it;

(c) a statement of the type of entity through which the selling of vacation time sharing plans is to be carried out, including a list of the names and addresses of all directors, principal officers, dealers, distributors, and sales personnel soliciting in or from the State of South Carolina, and the name and address of the seller's agent for service of process within the State;

(d) copies of all contracts between the person offering the vacation time sharing plan for sale to the public and each business providing accommodations and facilities to purchasers of the plan;

(e) copies of all rules, regulations, conditions, or limitations on use of the accommodations or facilities available pursuant to the vacation time sharing plan;

(f) synopsis of any sales presentation made by the seller to the purchaser over the telephone or other electronic device;

(g) projected budget of all recurring expenses which may become the responsibility of all time sharing purchasers.

(3) Upon receipt of all materials required by item (2), the commission shall determine their sufficiency and satisfactory compliance with this chapter. The commission then shall issue its order approving their use, and the vacation time sharing plan is then considered to be registered.

(4) The following communications are exempt from the provisions of this chapter:

(a) stockholder communication including an annual report or interim financial report, proxy material, or other material required to be delivered to a purchaser by an agency of a state or the federal government;

(b) oral or written statement disseminated by a seller to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of vacation time sharing property. A rebroadcast or other dissemination of these oral statements to a prospective purchaser by a seller in any manner or a distribution of copies of print media to a prospective purchaser by a seller in any manner is considered an advertisement;

(c) advertisement or promotion in any medium to the general public if the advertisement or promotion clearly states that it is not an offer in a jurisdiction in which applicable registration requirements are not fully satisfied;

(d) billboard or other sign that is affixed to real or personal property, that is not disseminated by other than visual means to a prospective purchaser, and that does not suggest or invite action on the part of the prospective purchaser; and

(e) communication addressed to and relating to the account of any person who has executed previously a contract for the purchase of a time sharing interest in a time sharing plan relating to the communication.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 2; 1994 Act No. 385, Section 42; 2003 Act No. 84, Section 1.



Section 27-32-30. Materials to be kept among business records of seller of plans.

It is a violation of this chapter for a person offering vacation time sharing plans for sale to the public to fail to keep among its business records a:

(1) copy of each item required to be submitted to the commission pursuant to Section 27-32-20;

(2) copy of the contract from each sale of the vacation time sharing plan, which contract must be retained for at least three years after parties to the vacation time sharing plan have completely performed all of their obligations under it; and

(3) list of all employees, and their last known mailing addresses, which list must include all current employees and all previous employees whose employment was terminated within the preceding three years.

HISTORY: 1978 Act No 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-40. Furnishing copy of contract to purchaser; terms thereof.

(A) It is a violation of this chapter for the seller of a vacation time sharing plan to fail to utilize and furnish the purchaser a fully completed copy of a contract pertaining to the sale at the time of its execution. The contract must include the:

(1) actual date the contract is executed by all parties;

(2) name and address of the seller;

(3) total financial obligation of the purchaser, including the initial purchase price and additional charges to which the purchaser may be subject;

(4) specific term of the contract; and

(5)(a) following statement in immediate proximity to the space reserved in the contract for the signature of the purchaser and in bold type:

"YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR OBLIGATION WITHIN FIVE DAYS AFTER THE DATE YOU SIGN THIS CONTRACT, NOT INCLUDING SUNDAY IF THAT IS THE FIFTH DAY, OR THE DATE YOU RECEIVE THE DISCLOSURE STATEMENT PURSUANT TO SECTION 27-32-100, WHICHEVER OCCURS LATER. IF YOU DECIDE TO CANCEL, YOU MUST NOTIFY THE SELLER IN WRITING OF YOUR INTENT TO CANCEL BY SENDING NOTICE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANOTHER VERIFIABLE MEANS, TO (NAME OF SELLER) AT (SELLER'S ADDRESS)."

(b) in the case of a vacation time sharing lease plan the following statement also must be included:

"YOU ALSO MAY CANCEL THIS CONTRACT AT ANY TIME IN CASE THE ACCOMMODATIONS OR FACILITIES PROVIDED IN THE CONTRACT OR COMPARABLE ACCOMMODATIONS OR FACILITIES ARE NO LONGER AVAILABLE."

(B) Notice of cancellation pursuant to this section is considered given on the date postmarked if mailed, or when transmitted from the place of origin if telegraphed, so long as the notice is actually received by the seller. If given by means of a writing transmitted other than by mail or telegraph, the notice is considered given at the time of delivery at the seller's address as identified on the contract.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1990 Act No. 544, Section 1; ;2003 Act No. 84, Section 1.



Section 27-32-50. Request to cancel contract.

It is a violation of this chapter for the seller of vacation time sharing plans, or his assignees, to fail or refuse to honor a purchaser's request to cancel a contract as provided by Section 27-32-40 if the request is made; except that this section does not deny the seller the option to repair, replace, or reconstruct within a reasonable time the accommodations or facilities if destroyed or damaged.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-55. Vacation time sharing resale services; written contract; and other requirements.

(A) Before engaging in any vacation time sharing resale services, a resale service provider must provide a written contract to the consumer vacation time sharing reseller that includes:

(1) The name, physical address, telephone number, and website address, if any, of the resale service provider and any other agent or third party who will provide any of the vacation time sharing resale services on behalf of the resale service provider.

(2) The name, physical address, telephone number, and email address of the escrow agent, if applicable, that will be used to hold funds or other property pursuant to this section.

(3) A complete description of the vacation time sharing resale services.

(4) The duration of the contract for vacation time sharing resale services expressed in days, weeks, months or years.

(5) A description of any fees, costs, or other consideration to be paid to the resale service provider or any agent or third party of it. These fees must include marketing and advertising fees or commissions that are paid upon the sale of a resale vacation time sharing interest.

(6) A statement, if applicable, that the resale service provider will deliver to the consumer vacation time sharing reseller all documentation evidencing the transfer of legal ownership of the resale vacation time sharing interest as provided in subsection (B).

(7) A statement, if applicable, that the consumer time sharing reseller shall have five business days from the date they receive the notice of right to dispute the release funds from the escrow agent as referenced in subsection (B).

(8) The Internet addresses and telephone numbers for both the Department of Consumer Affairs and the commission.

(9) A statement printed in at least twelve-point boldfaced type immediately preceding the space in the contract provided for the consumer time sharing reseller's signature in substantially the following form:

"You have an unwaivable right to cancel this contract for any reason within five business days after the date you sign this contract. If you decide to cancel this contract, you must notify (name of resale service provider) in writing of your intent to cancel. Your notice of cancellation must be effective upon the date sent and must be sent to (resale service provider's mailing address) or to (resale service provider's e-mail address). Your refund will be made within twenty days after receipt of notice of cancellation or within five days after receipt of funds from your cleared check, whichever is later. You are not obligated to pay (name of resale service provider) any money unless you sign this contract and return it to (name of resale service provider).

Before signing this contract, you should carefully review your original vacation time sharing purchase contract and other project documents to determine whether there are any restrictions or special conditions applicable to the resale or rental of your vacation time sharing interest. You also may wish to contact your resort management company or your vacation time sharing association to learn about resale or rental options that may be available to you."

(B) With respect to all fees, costs and compensation paid to a resale service provider, the following shall apply:

(1) A consumer vacation time sharing reseller may not be charged an appraisal fee in connection with the sale or rental of a resale vacation time sharing interest.

(2) A consumer vacation time sharing reseller may be charged marketing or advertising fees prior to the sale or rental of a resale vacation time sharing interest.

(3) A consumer vacation time sharing reseller shall not pay any advance fee, cost or compensation for vacation time sharing resale services, except as provided in item (2), unless one hundred percent of all funds are deposited into an escrow account until the vacation time sharing resale service is completed and all other requirements of this section have been met.

(a) The funds or other property required to be escrowed hereunder only may be released from escrow to or on the order of the person providing the vacation time sharing resale services upon completion of all of the following:

(i) Presentation by the vacation time sharing resale services provider of an affidavit by such person to the escrow agent that all promised vacation time sharing resale services have been performed, including delivery to both the consumer vacation time sharing reseller and the vacation time sharing plan association or managing entity of a copy of the recorded instrument or other legal document evidencing the transfer of ownership or of legal title to the resale vacation time sharing interest completed in accordance with Section 27-32-40, to the transferee.

(ii) The escrow agent's submission of the affidavit and a notice of right to dispute the release of funds or property in escrow to the consumer vacation time sharing reseller. The notice shall state the consumer vacation time sharing reseller shall have five business days after receipt of such affidavit to submit a written dispute to the escrow agent that all promised vacation time sharing resale services have in fact not been fully performed by the resale service provider. The consumer vacation time sharing reseller may submit the dispute by electronic mail or regular mail. The dispute is effective upon the date sent.

(iii) Failure of the consumer vacation time sharing reseller to submit a dispute pursuant to subsubitem (ii).

(iv) Should the escrow agent receive conflicting demands for funds or other property held in escrow, the escrow agent immediately must notify the commission of the dispute and either promptly submit the matter to arbitration or, by interpleader or otherwise, seek an adjudication of the matter by court.

(b) The commission may audit or examine the escrow account. The resale service provider must make available documents relating to the escrow account or escrow obligation to the commission upon the commission's request.

(c) The escrow agent must retain all resale transfer agreements, escrow account records, affidavits and notices of dispute received pursuant to this subsection for a period of three years.

(C)(1) No person shall knowingly participate, for consideration or with the expectation of consideration, in any plan or scheme, a purpose of which is to transfer a resale vacation time sharing interest to a person or entity that the person knows or reasonably should know does not have the ability, means, or intent to pay all assessments and taxes associated with ownership of the resale vacation time sharing interest that are due or that come due during the transferee's ownership.

(2) Failure to pay assessments or taxes that are due or that come due within four years after acquisition of a resale vacation time sharing interest by a transferee who acquires the resale vacation time sharing interest for commercial purposes and not for personal use and enjoyment creates a rebuttable presumption of a violation of this section.

(3) Payment of all assessments and taxes for four years by or on behalf of a transferee shall satisfy item (2).

(4) It is considered a violation of this section if there is any transfer, series of transfers, or other action made or taken by any person for the purpose of circumventing this section.

(D) No individual consumer vacation time sharing reseller who sells or transfers five or fewer resale vacation time sharing interests owned by that consumer vacation time sharing reseller in a given calendar year shall be subject to liability under subsection (C) above.

(E) Engagement in any vacation time sharing resale service, or receipt of consideration in connection with, any vacation time sharing resale service without an executed written contract as provided in this section or the transfer of a resale vacation time sharing interest to a person who the resale service provider knows or should have known has demonstrated a pattern of nonpayment of assessments, taxes, or fees associated with the obligations of ownership, creates a rebuttable presumption of this as a violation of this section.

(F) Providing vacation time sharing resale services with respect to a consumer resale vacation time sharing interest in a vacation time sharing property located or offered within this State or required to be registered in this State, including acting as an agent or third-party service provider for a resale service provider, constitutes operating, conducting, engaging in, or carrying on a business or business venture in this State.

(G) A contract for vacation time sharing resale services resulting from conduct in violation of this section is voidable by the consumer vacation time sharing reseller and the resale service provider shall return all consideration received pursuant to the contract to the consumer vacation time sharing reseller.

(H)(1) A person violating the provisions of this section has committed an unfair trade practice pursuant to Chapter 5, Title 39 of the Unfair Trade Practices Act and is subject to all civil penalties and remedies provided by law for this violation. The criminal penalty provisions of Chapter 5, Title 39 do not apply to this section.

(2) If a court, in its discretion, based upon the evidence presented by the parties, determines that a person's actions pursuant to this section were inadvertent, unintentional, and not an effort to violate the provisions of this section, the court may hold that the person's actions were nonmaterial, technical violations not subject to Chapter 5, Title 39 of the Unfair Trade Practices Act, and in lieu of all other penalties, the court may assess a technical violation penalty not exceeding two hundred dollars. The court's determination that a violation is a nonmaterial, technical violation in no way prevents the court from assessing full penalties under this section or Chapter 5, Title 39 of the Unfair Trade Practices Act for any other violations determined to be a plan or scheme.

(I) The Department of Consumer Affairs may enforce this section, and impose penalties, including those provided in Section 27-32-120(A), a warning notice of deficiency, a cease and desist order and a refund of fees, costs or compensation assessed and/or received in violation of the section. A person aggrieved by the department's final administrative order may request a contested case hearing before the Administrative Law Court pursuant to the court's rules of procedure. If the person fails to timely request a contested case hearing, the department may bring an action to enforce its order pursuant to Chapter 23, Title 1. The criminal penalty provisions of Section 27-32-120(B) do not apply to this section.

(J) Vacation time sharing interests are subject to the protections of the Service Members Civil Relief Act.

HISTORY: 2001 Act No. 35, Section 1; 2003 Act No. 84, Section 1; 2017 Act No. 90 (H.3647), Section 2, eff May 19, 2017.

Effect of Amendment

2017 Act No. 90, Section 2, rewrote the section, providing requirements of resale vacation timeshare services and providers of those services and including consumer protection provisions.



Section 27-32-60. Refund upon cancellation; escrow account.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) fail to refund payments made by the purchaser pursuant to the contract and return a negotiable instrument, other than a check, executed by the purchaser in connection with the contract or services within twenty days after receipt of notice of cancellation made pursuant to Section 27-32-40, if the purchaser has not received benefits pursuant to the contract;

(2) if the purchaser has received benefits pursuant to the contract, fail to refund within thirty days after receipt of notification of cancellation made pursuant to Section 27-32-40 or 27-32-50 payments made by the purchaser to the seller which exceed a pro rata portion of the total price, taking into consideration the cost and use of the time share facilities at an average rental rate, representing the proportion of contract benefits actually received by the purchaser during the time preceding cancellation;

(3) fail to place in a real estate broker's trust account, or another escrow arrangement approved by the commission, one hundred percent of the funds received from the purchasers of the plans, which trust account must provide that:

(a) its purpose is to protect the purchaser's right to refund during the five-day right to cancellation period as provided in Section 27-32-40 or 27-32-50; and

(b) funds may be withdrawn by the seller pursuant to Section 27-32-90.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1982 Act No. 416, Section 3; 2003 Act No. 84, Section 1.



Section 27-32-70. Misrepresentation of right to cancel.

It is a violation of this chapter for a seller of vacation time sharing plans, or his assignees, to misrepresent in any manner the purchaser's right to cancel provided by this chapter.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-80. Transfer of seller's interest in plan or facilities to third party.

It is a violation of this chapter for a seller of vacation time sharing plans to sell, lease, assign, or otherwise transfer or encumber the seller's interest in the vacation time sharing plan or the accommodations or facilities to a third party when the sale, lease, assignment, or other transfer substantially affects the rights of the purchasers of the vacation time sharing plan, unless:

(1) the third party agrees in writing to honor fully the rights of purchasers of the vacation time sharing plan to occupy and use the accommodations or facilities;

(2) the third party agrees in writing to honor fully the rights of purchasers of the vacation time sharing plan to cancel their contracts and receive an appropriate refund as provided in this chapter;

(3) the third party agrees in writing to comply with the provisions of this chapter for as long as the third party continues to sell the vacation time sharing plan, or for as long as purchasers of the vacation time sharing plan are entitled to occupy the accommodations or use the facilities, whichever is longer in time; and

(4) written notice is sent to each purchaser of a vacation time sharing plan affected by the transfer by certified mail within thirty days of the sale, lease, assignment, or other transfer.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-90. Escrow accounts; provisions; refunds; audits and examinations; disputed funds; investments and interest; record keeping; financial assurances.

(A) A seller of a vacation time sharing plan shall deposit into an escrow account maintained by an independent third-party agent one hundred percent of the funds received from the purchasers of the plans. The deposit of the funds must be evidenced by an executed escrow agreement between the escrow agent and the seller, which must include provisions that:

(1) funds may be disbursed to the seller by the escrow agent from the escrow account only after the expiration of the purchaser's cancellation period and in accordance with the purchase contract, subject to subsection (B) of this section; and

(2) if the purchaser properly cancels the contract pursuant to its terms, the funds must be paid to the purchaser pursuant to Section 27-32-40 or 27-32-50.

(B) If a seller contracts to sell an interest in a vacation time sharing plan and the construction of the property in which the interest of the vacation time sharing plan is located has not been substantially completed, the seller, upon expiration of the cancellation period, shall continue to maintain in an escrow account all funds received by or on behalf of the seller from the purchaser under the contract. Funds must be released from escrow as follows, if:

(1) a purchaser properly cancels the contract pursuant to its terms, the funds must be paid to the purchaser;

(2) the purchaser defaults in the performance of his obligations under the contract, the funds must be paid to the seller;

(3) the seller defaults in the performance of his obligations under the contract, the funds must be paid to the purchaser; and

(4) the funds of a purchaser have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the seller by the escrow agent upon the issuance of acceptable evidence of substantial completion of construction.

(C) The commission may audit or examine the escrow account. The seller shall make available documents relating to the escrow account or escrow obligation to the commission upon the commission's request. The seller shall maintain disputed funds in the escrow account until either:

(1) receipt of written direction agreed to by signature of all parties; or

(2) deposit of the funds with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

(D) An escrow agent holding funds escrowed pursuant to this section may invest the escrowed funds in securities of the United States government, or an agency of it, or in savings or time deposits in an institution insured by an agency of the United States government. Interest generated by the investments must be paid to the party to whom the escrowed funds are paid, unless otherwise specified by contract.

(E) An escrow agent holding funds escrowed pursuant to this section shall maintain separate books and records for each time sharing plan in accordance with generally acceptable accounting practices.

(F) Notwithstanding the other provisions of this section, the commission may accept from the seller a surety bond, irrevocable letter of credit, or other financial assurance acceptable to the commission in an amount equal to or in excess of the funds that otherwise would be placed in escrow.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1982 Act No. 416, Sections 4, 6, 8; 2003 Act No. 84, Section 1.



Section 27-32-100. Public offering statements; contents.

It is a violation of this chapter for a person who sells or offers to sell an interest in a vacation time sharing plan subject to Section 27-32-20, to fail to provide to the prospective purchaser a separate written public offering statement regarding the vacation time sharing plan and the purchaser's rights and obligations associated with the purchase of an interest in that vacation time sharing plan. The written statement must be received by the purchaser before signing a contract for the sale of a vacation time sharing plan and must include:

(1) the name and address of the seller;

(2) a brief description of the interest being offered in the vacation time sharing plan;

(3) the name of a person with the right to alter, amend, or add to charges to which the purchaser may be subject and the terms and conditions under which those charges may be imposed;

(4) a general description of all furniture, fixtures, and appliances, if known, to be located in the accommodations during the time period purchased;

(5) the nature and duration of each agreement between the person selling the vacation time sharing plans and the person managing the accommodations or other facilities of the time sharing plan;

(6) a description of provisions to protect the purchaser's interest from loss due to foreclosure on an underlying financial obligation of the vacation time sharing plan;

(7) a description of assurances of completion required pursuant to Section 27-32-140;

(8) the date of availability of each amenity of the offered accommodations and facilities if they are not completed at the time of sale of each vacation time sharing plan;

(9) a statement, if applicable, that the salespersons for the vacation time sharing plan represent the seller and not the prospective purchaser;

(10) a statement, substantially similar to the following:

"You should purchase a time sharing interest as a vacation experience and for your personal use and enjoyment. You should not purchase a time sharing interest as an investment or for profit upon its rental or resale.";

(11) in immediate proximity to the space reserved on the disclosure statement for the signature of the purchaser and in bold type a statement as follows:

"A purchaser should not rely upon representations other than those included in the contract and this disclosure statement." However, inclusion of this statement shall not impair the purchaser's right to bring any legal action based upon any cause of action arising from verbal statements;

(12) a space for the signature of the purchaser acknowledging receipt of the disclosure statement and the date of receipt; and

(13) other information the seller or the Real Estate Commission considers necessary for the protection of purchasers.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-110. Prohibited practices.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) use a promotional device including, but not limited to, sweepstakes, lodging certificates, gift awards, premiums, or discounts, without disclosing fully that the promotional device is used for the purpose of soliciting the sale of vacation time sharing plans;

(2) use a promotional device as described in item (1) to obtain the names and addresses of prospective purchasers without fully and prominently disclosing that names and addresses are acquired for the purpose of soliciting the sale of the vacation time sharing plans;

(3) misrepresent the amount of time or period of time the accommodations and facilities are available to a purchaser;

(4) misrepresent or deceptively represent the location of the offered accommodations and facilities;

(5) misrepresent the size, nature, extent, qualities, or characteristics of the offered accommodations and facilities;

(6) misrepresent the nature or extent of services incident to the accommodations and facilities;

(7) make misleading or deceptive representations with respect to the contents of the contract or the purchaser's rights, privileges, or benefits under it;

(8) fail to honor and comply with all provisions of the contract with the purchaser;

(9) misrepresent the conditions under which a purchaser may exchange his rights to an accommodation in one location for rights to an accommodation in another location;

(10) include in a contract a provision purporting to waive a right or benefit provided for purchasers pursuant to this chapter, or seek or solicit such a waiver during the effective period of these rules; and

(11) do any other act of fraud, misrepresentation, or failure to make a disclosure of a material fact.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



Section 27-32-115. Finder's fees; limitations on finder's activities.

Notwithstanding another provision of law, a seller may pay a finder's fee to a person who is not licensed pursuant to Chapter 57 of Title 40 and who owns an interest in the seller's vacation time sharing plan. This section does not permit a person who receives the finder's fee to advertise or promote the time sharing interest, show property, discuss terms and conditions of purchase, or otherwise participate in negotiations with regard to the time sharing interests, unless the person is a regular employee of the seller or properly licensed pursuant to Chapter 57 of Title 40.

HISTORY: 2003 Act No. 84, Section 1.



Section 27-32-120. Penalties for violation of chapter; effect on contract.

(A)(1) If, upon investigation by the Real Estate Commission, a person is found to be in violation of this chapter, the commission shall inform the person of the violation by certified mail, return receipt requested. If the commission finds the violation is of a minor nature, it may assess a monetary fine.

(2) Within ten days from receipt of the certified mail, the person found in violation of this chapter may pay the fine or take other remedial steps as the commission, in its sole discretion, may require. If a fine is not paid and other remedial agreement is not reached within the time allowed or any extension of time granted by the commission, the person may be prosecuted for the violation as otherwise provided in this section.

(3) The commission may release a person found in violation of this chapter from any further liability to the State arising from the violation, once the person pays the fine or agrees to remedial action.

(B) A person who wilfully violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, for a first offense must be fined not more than five thousand dollars for each violation. Conviction for a second offense is a misdemeanor and the person must be fined not more than five thousand dollars or imprisoned not more than six months, or both, for each violation. Conviction for a third or subsequent offense is a felony and the person must be fined not more than five thousand dollars or imprisoned not more than five years, or both, for each violation. For purposes of this chapter, a wilful violation occurs when the person committing the violation knew or should have known that his conduct was a violation of this chapter.

(C) In addition to the penalties provided in this section, a contract for the sale of an interest in a vacation time sharing plan in violation of this chapter is voidable at the sole option of the purchaser and entitles the purchaser to a refund of all consideration paid by him pursuant to the contract.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 6; 1993 Act No. 184, Section 63; 1994 Act No. 385, Section 43; 2003 Act No. 84, Section 1.



Section 27-32-130. Enforcement and implementation of chapter; regulations.

The Real Estate Commission is responsible for the enforcement and implementation of this chapter and the Department of Labor, Licensing and Regulation, at the request of the Real Estate Commission, shall prosecute a violation under this chapter. The commission shall promulgate regulations for the implementation of this chapter, subject to the State Administrative Procedures Act. The provisions of this section do not limit the right of a purchaser or lessee or a vacation time sharing association to bring a private action to enforce the provisions of this chapter.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 7; 1994 Act No. 385, Section 44; 2003 Act No. 84, Section 1; 2017 Act No. 90 (H.3647), Section 3, eff May 19, 2017.

Effect of Amendment

2017 Act No. 90, Section 3, inserted "or a vacation time sharing association".



Section 27-32-140. Materials required to be filed with plans concerning facilities not substantially completed.

(A) A seller who files with the commission a vacation time sharing plan or an amendment to it which describes or concerns the vacation time sharing plan, accommodations, or facilities not substantially completed, upon request of the commission also shall file with the commission the following:

(1) a verified statement showing all costs involved in completing the property;

(2) a verified statement of the time of completion of construction of the property;

(3) satisfactory evidence of sufficient funds to cover all costs to complete the property;

(4) a copy of the executed construction contract and other contracts for the completion of the property;

(5) a one hundred percent payment bond covering the entire cost of construction of the property;

(6) if purchasers' funds are to be used for the construction of the property, an executed copy of the escrow agreement with an escrow company or financial institution authorized to do business within the State, which provides that:

(a) disbursements of purchasers' funds may be made from time to time to pay for construction of the property, architectural, engineering, finance, and legal fees, and other costs for the completion of the property in proportion to the value of the work completed by the contractor as certified by a registered surveyor, architect, or engineer on bills submitted and approved by the lender of construction funds or the escrow agent;

(b) disbursements of the balance of purchasers' funds remaining after completion of the property may be made only after the escrow agent or lender receives satisfactory evidence that the period for filing mechanics' and materialmen's liens has expired or the right to claim those liens has been waived or adequate provision has been made for satisfaction of any claimed mechanics' or materialmen's liens;

(c) other requirements of the commission relative to the retention and disbursement of purchasers' funds have been met; and

(d) other materials or information required by the commission have been provided.

(B) The commission shall not register or issue an order approving a vacation time sharing plan unless the commission determines, on the basis of materials submitted by the seller, that the accommodations or facilities or additions to it will be completed.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 45; 2003 Act No. 84, Section 1.



Section 27-32-150. Fee for registration and renewal of vacation time sharing plans; examination of documentation pertaining to advertisement or sale; expenses for investigation and prosecution.

(A) An initial filing fee of ten dollars per each seven-day use availability, but not exceeding a maximum initial filing fee of five hundred dollars, must accompany an application for registration of a vacation time sharing plan. Upon amending an existing registration to add interests in a vacation time sharing plan, a filing fee of five dollars for each seven-day use availability added by the amendment, but not exceeding a maximum filing fee of two hundred fifty dollars, must be submitted. The annual vacation time sharing plan renewal fee is two hundred fifty dollars.

(B) All books, files, accounts, and other documents pertaining to the advertisement and sale of vacation time sharing plans located outside the State filed with the commission are subject to examination by the commission and the examinee shall pay a fee for each examiner employed to make such examination of fifty dollars per day or fraction of it, plus the actual expenses, including the cost of transportation of the examiner, while he is absent from his office for purposes of conducting the examination.

(C) The commission shall retain fees and other funds that come into its possession to use to defray expenses in the administration and enforcement of this chapter.

(D) If the commission determines that the registration, sale, or operation of a vacation time sharing plan violates this chapter in a manner that indicates bad faith or dishonesty, the commission, after notice and hearing, may assess all reasonable costs of investigation and prosecution of those violations.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 46; 2003 Act No. 84, Section 1.



Section 27-32-160. Grants in aid and contracts with similar agencies to further objectives.

The commission may accept grants-in-aid from a private or public source and may contract with agencies charged with similar functions in this or other jurisdictions, in furtherance of the objectives of this chapter.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 47; 2003 Act No. 84, Section 1.



Section 27-32-170. Proceeds from sale or exchange exempt from sales tax.

The gross proceeds from the sale or resale of a vacation time sharing plan and the exchange of an interest in a vacation time sharing plan are exempt from sales tax imposed by Chapter 36 of Title 12 pursuant to the provisions of Section 12-36-2120.

HISTORY: 1979 Act No. 179, Section 1; 1998 Act No. 340, Section 2; 1998 Act No. 419, Part II, Section 61B; 2003 Act No. 84, Section 1.



Section 27-32-180. Registration of persons engaging in the sale of vacation time sharing plans; form and contents; exemption for regular employees of seller; fees; seller's supervision and control; renewal.

(A) Except as provided in subsection (B) of this section, a person desiring to engage in the sale of vacation time sharing plans on behalf of a seller shall first register with the commission. The registration must be submitted to the commission by the person on a form prescribed by the commission and including the name, address, and telephone number of the person and additional information as requested by the commission.

(B) Regular employees of the seller are exempt from the registration requirements of subsection (A) and from all licensing requirements of Chapter 57 of Title 40.

(C) A person registering pursuant to this section shall pay an initial registration fee in the amount of one hundred dollars. This fee must accompany the registration application submitted to the commission.

(D) The seller shall supervise, manage, and control all aspects of the offering and sale of a vacation time sharing plan. A violation of this chapter by a registrant employed by a seller as an independent contractor, either directly or through a third party, in connection with the offering or sales of interests in vacation time sharing plans may be considered to be a violation by the seller, as well as by the registrant who committed the violation, if the seller knew or should have known of the conduct constituting the violation.

(E) The registration of a person registered pursuant to this section is subject to annual renewal, on or before June thirtieth, upon submission of a renewal application in a form as the commission prescribes and payment of a fifty-dollar renewal fee. Failure to timely renew results in cancellation of the registration.

HISTORY: 1981 Act No. 106, Section 3; 1994 Act No. 385, Section 48; 2003 Act No. 84, Section 1.



Section 27-32-190. Registration of plans; powers of the commission.

(A) A vacation time sharing plan for sale or offered for sale in this State must be registered with the South Carolina Real Estate Commission as follows:

(1) Upon receipt of an application for registration in proper form, the commission must initiate an examination to determine that the:

(a) seller may sell, convey, otherwise transfer, or cause to be sold, conveyed, or otherwise transferred the vacation time sharing plan offered for sale if the purchaser complies with the terms of the offer;

(b) advertising material and general promotional plan are not false or misleading;

(c) requirements of this chapter have been fulfilled;

(d) seller or its officers, directors, and principals have not been convicted of a crime involving land dispositions, crimes of moral turpitude, securities law violations, fraudulent business activities, or any aspect of the vacation time sharing business in this State, the United States, or another state or foreign country within the past ten years, and have not been subject to an injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving any of the activities above; and

(e) interests in accommodations and facilities conveyed to a purchaser are free and clear of all liens, mortgages, and encumbrances of every kind, the existence or foreclosure of which may result in loss or diminution of the purchaser's ownership or use rights, as represented in the vacation time sharing plan. The seller shall provide adequate assurances to the commission that all interests conveyed to purchasers in accommodations and facilities, and the accommodations and facilities themselves, shall remain unencumbered excepting only tax liens, owners' association assessments, encumbrances including mortgage liens which are subordinate to the vacation time sharing plan or other encumbrances arising from the purchaser's actions, and purchase money mortgages, contracts for deed, or similar purchase money security interests arising from transactions in which the purchasers acquired their interests. Those assurances may consist of bonds, nondisturbance instruments, and recorded instruments advising third parties of the existence of purchaser use rights and providing for subordination of future liens. For those plans in which an interest in accommodations and facilities is not conveyed, the commission may require either a cash or surety bond, or both, in an amount up to but not to exceed a combined total of two hundred fifty thousand dollars.

(2) Within thirty days from the date the commission receives an application for registration, the commission must enter an order registering the vacation time sharing plan or rejecting the registration. If an order of rejection is not entered within thirty days from the date of application, the vacation time sharing plan is considered registered unless the applicant has consented in writing to a delay. A reasonable request for an extension of time by the commission must not be withheld.

(a) If the commission affirmatively determines, upon inquiry and examination, that the requirements of this chapter have been met, it must enter an order registering the plan.

(b) If the commission determines, upon inquiry and examination, that any of the requirements of this chapter have not been met, the commission must notify the applicant that the application for registration must be corrected in the particulars specified within fifteen days. The commission has the discretion to grant a longer period of time for the applicant to make the required corrections. If the requirements are not met within the time allowed, the commission must enter an order rejecting the registration and including the findings of fact upon which the order is based. The order rejecting the registration is not effective for twenty days during which the applicant may petition for reconsideration and must be granted a hearing.

(c) If it appears that a person, company, or a business organization has engaged or is about to engage in an act or practice constituting a violation of a provision of this chapter or any rule or order under it, the commission, through the Department of Labor, Licensing and Regulation, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order under it. The commission must notify, whenever practicable, a person or business violating this chapter before recourse in the circuit court. Upon proper showing, injunctive relief or temporary restraining orders may be granted, and a receiver or conservator may be appointed. Neither the commission nor the Department of Labor, Licensing and Regulation is required to post bond in a court proceeding.

(B) The commission may:

(1) make a public or private investigation it considers necessary, either within or outside of this State, to determine if a person has violated or is about to violate this chapter or any rule or order under it, or to aid in the enforcement of this chapter or in the prescribing of rules and forms under it;

(2) require or permit a person to file a statement in writing, under oath or otherwise as the commission determines, as to all facts and circumstances concerning the matter to be investigated;

(3) for the purpose of any investigation or proceeding pursuant to this chapter, the commission or an officer designated by rule may administer oaths or affirmation and, upon its own motion or upon request of a party, must subpoena witnesses, compel their attendance, take evidence, and require the production of a matter relevant to the investigation, including the existence, description, nature, custody, condition, and location of books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or another matter reasonably calculated to lead to the discovery of material evidence;

(4) apply to the circuit court for an order compelling compliance upon a person's failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected by it, through the Department of Labor, Licensing and Regulation;

(5) issue an order requiring the seller to cease and desist from an unlawful practice and to take affirmative action to carry out the purposes of this chapter if, after notice and hearing, the commission determines that a seller has:

(a) violated a provision of this chapter;

(b) directly or through an agent or employee knowingly engaged in false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in a vacation time sharing plan;

(c) made a substantial change in the plan of development and sale of the vacation time sharing plan after the order of the registration without obtaining the prior written approval of the commission; or

(d) violated a lawful order or rule of the commission;

(6) make findings of fact in writing that the public interest is irreparably harmed by delay in issuing an order and issue a temporary cease and desist order. Before issuing the temporary cease and desist order, the commission, whenever possible by telephone or otherwise, must give notice to the seller of the proposal to issue a cease and desist order. Each temporary cease and desist order must include in its terms a provision that, upon request, a hearing must be held promptly to determine whether or not the order becomes permanent;

(7) revoke a registration of a vacation time sharing plan if, after notice and hearing upon a written finding of fact, the commission determines that the seller has:

(a) failed to comply with the terms of a cease and desist order;

(b) been convicted in a court of competent jurisdiction, after the filing of the application for registration, of a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing;

(c) disposed of, concealed, or diverted funds or assets of a person so as to defeat the rights of vacation time sharing plan purchasers;

(d) failed to faithfully perform any stipulation or agreement made with the commission as an inducement to grant a registration, to reinstate a registration, or to approve any promotional plan or advertisement; or

(e) made intentional misrepresentations or concealed material facts in an application for registration; and

(8) issue a cease and desist order instead of revoking a registration if it finds, after notice and hearing, that the seller has been guilty of a violation for which revocation could be ordered.

HISTORY: 1981 Act No. 106, Section 4; 1994 Act No. 385, Section 49; 2003 Act No. 84, Section 1.



Section 27-32-200. Vacation Time Sharing Recovery Fund.

(A) There is created a special fund known as the " Vacation Time Sharing Recovery Fund", which must be maintained by the commission and funded as provided for the payment of claims to persons injured by the acts of persons registered or licensed pursuant to this chapter.

(B) The funds must be held and accumulated from year to year in the State Treasury in a special fund for the commission, designated as the "South Carolina Vacation Time Sharing Recovery Fund". The fund is a continuing fund not subject to fiscal year limitations, and is under the administrative direction of the commission. Expenditures from this fund must be made in accordance with the provisions of this chapter without legislative appropriation. Warrants for expenditures from the fund must be drawn by the Comptroller General pursuant to claims approved and signed by the commission.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 50; 2003 Act No. 84, Section 1.



Section 27-32-210. Recovery from fund; conditions.

(A) A person aggrieved by the conduct of a registrant or licensee may seek recovery from the Vacation Time Sharing Recovery fund if:

(1) the facts giving rise to the applicant's claim occurred on or after January 1, 1982, and were based on a specific violation of this chapter;

(2) the applicant has made demand upon the registrant or licensee by certified mail, return receipt requested, for his actual damages and the demand has been refused or ignored;

(3) the applicant is not:

(a) related by blood or marriage to the registrant or licensee;

(b) registered or licensed pursuant to this chapter;

(c) the employer, principal, or broker in charge of the registrant or licensee; or

(d) a party jointly responsible for the claim; and

(4) application for recovery is made not later than one year from the date or discovery of the loss.

(B) Application for recovery must be made under oath and upon a form prescribed by the commission and containing the following minimum information:

(1) name and address of the applicant;

(2) name and address of the registrant or licensee and his last known working address;

(3) amount of recovery sought, together with evidence supporting the claim;

(4) copies of all complaints or other legal process initiated;

(5) disclosure of any partial satisfaction received, offered, or otherwise available from the registrant or licensee, his broker-in-charge, or from a bond or policy of insurance or other source; and

(6) a detailed statement of the events precipitating the loss, together with documents and other evidence supporting the claim.

(C) Upon receiving a claim in proper form, the commission shall forward the claim by certified mail, return receipt requested, to the last known address of the registrant or licensee and to the broker-in-charge of the registrant or licensee. The registrant or licensee and the broker-in-charge shall file a verified answer to the claim within twenty days. If an answer is not filed within twenty days, the broker or registrant or licensee is in default and the commission shall schedule an arbitration of the claim. If the broker or registrant or licensee files a timely answer, the commission shall investigate the claim for a period not to exceed sixty days and after that promptly schedule an arbitration of the claim. The registrant or licensee, broker, commission, and claimant are entitled to present evidence, and question and cross examine witnesses as parties to the arbitration.

(D) Failure of the applicant to comply fully with this section is a waiver of all rights under the section.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 51; 2003 Act No. 84, Section 1.



Section 27-32-220. Limitations on payments from fund.

These limitations apply to payments from the recovery fund:

(1) Only the applicant's actual damages are paid from the recovery fund. An applicant may not recover punitive, special, or consequential damages or attorney's fees.

(2) The fund is not liable for more than five thousand dollars for each transaction, regardless of the number of persons aggrieved or the number of time sharing interests involved in the transaction.

(3) The liability of the fund may not exceed in the aggregate ten thousand dollars for any one registrant or licensee in a single calendar year and in no event may exceed twenty thousand dollars for any one registrant or licensee.

(4) If the maximum liability of the fund is insufficient to pay in full the valid claims of all aggrieved persons whose claims relate to the same transaction or to the same registrant or licensee, the amount for which the fund is liable must be distributed among the claimants in a ratio that their respective claims bear to the total of the valid claims or in the manner as the Board of Arbitrators in its sole discretion shall decide. The Board of Arbitrators in its sole discretion is empowered to join in one action all claims having a common factual basis so that an equitable distribution from the fund may be achieved.

(5) If valid claims against the fund exceed the monies it contains, the commission shall satisfy the unpaid claims or portions of them as soon as a sufficient amount of money has been deposited, together with interest at the rate of eight percent a year from the date of award. All claims against the fund must be made in the same order as the awards from it were authorized by the Board of Arbitrators. An award is not a claim against the State if it is not paid due to a lack of funds in the Vacation Time Sharing Recovery Fund.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 52; 2003 Act No. 84, Section 1.



Section 27-32-230. Arbitration; automatic revocation of license; applicant receiving award to subrogate rights.

(A) A person registered or licensed pursuant to this chapter and a person claiming an interest in the fund shall submit to the decision of a Board of Arbitrators, which is final and binding. The Board of Arbitrators must be composed of three arbitrators, one chosen by the applicant, one chosen by the registrant or licensee, and the commission or its designee. If the registrant or licensee fails to nominate an arbitrator within five days of request or does not respond to the claim, the commission shall nominate the third arbitrator. The decision of the majority rules. Arbitrations must be held at the office of the commission at a time and according to rules of procedure it prescribes.

(B) Upon payment of a claim, the registration or license, of the offending licensee is revoked automatically. The registrant or licensee is not qualified for reregistering or relicensing until all amounts paid on his account are repaid in full to the recovery fund, together with annual interest at the rate of eight percent. This section does not prevent the commission or another authority from pursuing another remedy at law or equity.

(C) An applicant receiving an award from the fund shall subrogate all rights relative to the claim to the commission to the full extent of all amounts paid, including interest, and shall cooperate with the commission in the prosecution of the subrogated claim. Any amounts so recovered against a registrant or licensee or other responsible parties must be deposited into the fund, less the costs and expenses of collection.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 53; 2003 Act No. 84, Section 1.



Section 27-32-240. Property taxation of time share units; valuation; assessment; enforcement.

(1) For purposes of property taxation, a time share unit operating under a vacation time sharing ownership plan as defined in item (7) of Section 27-32-10, must be valued in the same manner as if the unit were owned by a single owner. The total cumulative purchase price paid by the time share owners for a unit may not be utilized by the tax assessor as a factor in determining the assessed value of the unit. A unit operating under a vacation time sharing lease plan as defined in item (8) of Section 27-32-10, may, however, be assessed as other income producing and investment property is assessed.

(2) The assessment and taxation of real property committed to a vacation time ownership plan must be in the name of the person that is designated to provide or receive the funds for payment of the taxes.

(3) Should the person fail to pay the taxes, an execution for the taxes must be issued in the joint name of all the owners of the time sharing periods and must be collected as provided by law.

HISTORY: 1985 Act No. 201, Part II, Section 38; 2003 Act No. 84, Section 1.



Section 27-32-250. Sales or exchanges of vacation multiple ownership interests.

(1) Trusts, partnership interests, undivided interests as tenants in common, corporate shares, or other membership or use interests in a dwelling unit, in which thirteen or fewer undivided interests, corporation shares, partnership interests, trust interests, or other membership or use interests are conveyed, are referred to in this section as vacation multiple ownership interests and are not considered a vacation time sharing plan or a time sharing unit for purposes of this chapter. Debts, encumbrances, or liens, except for purchaser financing, may not exist on the dwelling unit at the time fee simple title is conveyed to the tenants in common, corporation, trust, partnership, or other purchasing organization. The contract of sale and sale of a vacation multiple ownership must be handled by a real estate salesman duly licensed pursuant to Chapter 57 of Title 40 unless handled by a regular employee of the seller. It is a violation of this chapter for a seller of a vacation multiple ownership interest to sell, lease, encumber, or convey in any manner, or to solicit or advertise those transactions, unless the seller is in compliance with the provisions of Sections 27-32-20, 27-32-30, 27-32-40 , 27-32-50, 27-32-60, 27-32-70, 27-32-80, 27-32-100, 27-32-110, 27-32-120, 27-32-140, 27-32-150, and 27-32-190. Where the phrase "time sharing" is used in those sections, it also means "multiple ownership" for purposes of this section.

(2) The sale or resale of a vacation multiple ownership interest and the exchange of an interest in a vacation multiple ownership interest is exempt from sales tax imposed by Chapter 36 of Title 12 pursuant to the provisions of Section 12-36-2120.

(3) An owner selling vacation multiple ownership interests in not more than one dwelling unit a year is not subject to the provisions of this section. An individual or a corporation, trust, business, or partnership in which the individual is an owner, partner, stockholder, trustee, beneficiary, or affiliate is considered the owner of the dwelling unit for purposes of this section.

(4) Funds received from purchasers of vacation multiple ownership interests must be placed in an escrow account with an insured institution and must not be disbursed until a sufficient number of vacation multiple ownership interests is sold to satisfy all outstanding debts, liens, and encumbrances on the dwelling unit, except for purchaser financing, and all furniture and furnishings in the dwelling unit, or until the posting with the Real Estate Commission of a bond, letter of credit, or other equivalent security satisfactory to the commission, to ensure payment of all outstanding debts, liens, and encumbrances on the dwelling unit and all furniture and furnishings in the dwelling unit.

(5) Definitions:

(a) The definitions contained in Section 27-32-10, items 1, 2, 3, 4, 5, 6, 10, 12, 13, and 16 are applicable to this section.

(b) "Dwelling unit" means the actual accommodations and related facilities which are the subject of the vacation multiple ownership interest.

(c) "Purchaser" means one who receives an undivided interest in a dwelling unit, a partner in a partnership that owns a dwelling unit, a shareholder in a corporation that owns a dwelling unit, a beneficiary in a trust that owns a dwelling unit, a holder of a leasehold interest in a dwelling unit, or a member of another organization that owns a dwelling unit.

HISTORY: 1986 Act No. 434, Section 1; 1994 Act No. 385, Section 54; 1998 Act No. 340, Section 3; 1998 Act No. 419, Part II, Section 61C; 2003 Act No. 84, Section 1.



Section 27-32-300. Short title.

This article may be cited as the "Timeshare Lien Foreclosure Act".

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-305. Purpose.

The purposes of this article are to:

(1) recognize that timeshare estates are interests in real property used for vacation experience rather than for homestead purposes and that there are numerous timeshare estates in South Carolina;

(2) recognize that the economic health and efficient operation of the vacation ownership industry are in part dependent upon the availability of an efficient and economical process for foreclosure;

(3) recognize the need to assist vacation ownership resort owners' associations by simplifying and expediting the process of foreclosure of assessment liens and mortgage liens;

(4) reduce court congestion and cost to taxpayers by establishing streamlined procedures for foreclosure of assessment liens and mortgage liens against timeshare estates;

(5) establish those streamlined procedures by giving statutory recognition to the right of persons to privately contract for a power of sale as their remedy in lieu of a judicial foreclosure of liens on timeshare estates while specifically limiting the application of such nonjudicial foreclosure procedures to timeshare estates only.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-310. Definitions.

As used in this article:

(1) "Assessment lien" means:

(a) a lien for delinquent assessments as to timeshare estates; or

(b) a lien for unpaid taxes and special assessments.

(2) "Claim of lien" means a claim of a recorded assessment lien.

(3) "Junior interest holder" means any person who has a lien or interest of record prior to the recording of the notice of sale against a timeshare estate in the county in which the timeshare estate is located which is inferior to the mortgage lien or assessment lien being foreclosed under this article.

(4) "Lienholder" means a holder of an assessment lien or a holder of a mortgage lien, as applicable.

(5) "Mortgage lien" means a security interest in a timeshare estate created by a mortgage encumbering the timeshare estate.

(6) "Mortgagee" means a person holding a mortgage lien.

(7) "Mortgagor" means a person granting a mortgage lien.

(8) "Notice address" means:

(a) as to an assessment lien, the address of the current obligor of a timeshare estate as reflected by the books and records of the timeshare plan.

(b) as to a mortgage lien:

(i) the address of the mortgagor set forth in the mortgage, the promissory note, or a separate document executed by the mortgagor at the time the mortgage lien was created, or the most current address of the mortgagor according to the records of the mortgagee; and

(ii) the address of the current obligor of the timeshare estate as reflected by the books and records of the timeshare plan.

(c) as to a "junior interest holder", the address set forth in the recorded instrument creating the junior interest or lien or any recorded supplement thereto changing the address and written notification by the "junior interest holder" to the foreclosing lienholder of a change in address.

(9) "Obligor" means either the mortgagor, the person obligated under a claim of lien, or the record owner of the timeshare estate as the context requires.

(10) "Power of sale" means:

(a) an express written agreement in a mortgage identifying the mortgagor, mortgagee, and the trustee; or

(b) an express written provision in a timeshare instrument identifying the managing entity and the trustee which authorizes the trustee to sell the timeshare estate without judicial action at a foreclosure sale regularly conducted and duly held in accordance with this article.

(11) "Timeshare instrument" means the document or documents which provide the legal framework for the establishment of the method of interval ownership of the timeshare estate and is or are recorded at the office of Register of Deeds in the county in which the timeshare estate is located.

(12) "Trustee" means any person entitled to exercise a power of sale.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-315. Who may serve as trustee; appointment of successor trustee; notice of substitution of trustee.

(A) A trustee may be any:

(1) attorney who is an active licensed member of the South Carolina Bar in good standing or a law firm whose members include such an attorney; or

(2) title insurance company, title insurance agent, or title insurance agency licensed to do business in this State.

(B) An attorney who is a trustee under subsection (A)(1) may represent the lienholder foreclosing under this article in addition to performing the duties of a trustee under a power of sale.

(C) Successor trustees may be appointed by a lienholder at any time by recording a notice of substitution of trustee in the public records for the county in which the timeshare estate is located. From the time the substitution of trustee is recorded, the successor trustee succeeds to all the powers, duties, and authority of the original trustee and successor trustees, if any.

(D) The recorded notice of substitution of trustee must identify:

(1) the mortgage or timeshare instrument;

(2) the names of the original parties to the mortgage or timeshare instrument;

(3) the date of recordation of the mortgage or timeshare instrument;

(4) the official record book and page number where the mortgage or timeshare instrument is recorded;

(5) the name of the successor trustee; and

(6) the name of the trustee being replaced. The notice must recite acceptance by the successor trustee of his or her duties and must be dated, signed, and acknowledged by the lienholder and the successor trustee. A notice of substitution of trustee is valid for purposes of this article when made and recorded in accordance with this section. A resignation of the original or prior trustee is not required.

(E) The lienholder may not serve as the trustee.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-320. Mortgage and assessment lien foreclosure statements; Resolution Trust Corporation mortgages.

(A) In order to foreclose a mortgage lien pursuant to this article, the following conditions must have been met:

(1) The mortgage recorded in the public records of the county in which the timeshare estate being foreclosed is located must contain the following statement in conspicuous type:

"There is a mortgage lien against your timeshare estate which must be repaid in accordance with this mortgage. Your failure to make timely payments required by this mortgage may result in foreclosure of the mortgage lien. The mortgagor acknowledges that, if the obligations established by this mortgage are not satisfied and the mortgagor does not cure the default in accordance with the terms hereof, the mortgage lien created by this mortgage may be foreclosed through a nonjudicial procedure in accordance with Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. The mortgagor understands that he or she will not be subject to a deficiency judgment or personal liability for the mortgage lien resulting from a nonjudicial foreclosure procedure even if the sale of his or her timeshare estate resulting from the foreclosure for the mortgage lien is insufficient to satisfy the amount of the mortgage lien. The mortgagor further acknowledges that the trustee will send the notice required by this procedure to the mortgagor's notice address, and the mortgagor agrees to inform the mortgagee of any change in the mortgagor's address. The mortgagor consents to notification by certified or registered mail and agrees that any person at the mortgagor's notice address may acknowledge receipt of any correspondence received in connection with this procedure. The mortgagor understands that the trustee may notify mortgagor of the commencement of the procedure by publication if delivery of the notice is not accepted at the notice address. If the mortgagor sends the trustee a written objection to the nonjudicial procedure stating the reasons for such objection, the matter will be transferred to a judicial foreclosure procedure, but the mortgagor understands and agrees that in the judicial foreclosure procedure, he or she may be subject to a deficiency judgment or personal liability for the mortgage lien if the sale of his or her timeshare estate resulting from the foreclosure is insufficient to satisfy the amount of the mortgage lien. The mortgagor further understands and agrees that in the judicial foreclosure procedure if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by the objection or defense, the mortgagor may be personally liable for the costs and attorney's fees incurred by the mortgagee in the judicial foreclosure."

(2) The mortgage, promissory note, or a separate instrument signed by the mortgagor must contain the mortgagor's notice address.

(B) In order to foreclose an assessment lien pursuant to this article, the following conditions must have been met:

(1) The timeshare instrument recorded in the public records of the county in which the timeshare estate being foreclosed is located must contain the following statement in conspicuous type:

"Each obligor understands that, if the obligations owed for assessments of the association and for ad valorem taxes and special assessments are not satisfied and the obligor does not timely cure the default, the assessment lien may be foreclosed through a nonjudicial procedure in accordance with Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. The obligor understands that he or she will not be subject to a deficiency judgment or personal liability for the assessment lien resulting from a nonjudicial foreclosure procedure, even if the sale of his or her timeshare estate resulting from the foreclosure for the assessment lien is insufficient to offset the amount of the assessment lien. The obligor acknowledges the trustee will send the notice required by this procedure to the obligor's notice address, and the obligor agrees to inform the managing entity of any change in the obligor's address. The obligor consents to notification by certified or registered mail and agrees that any person at the obligor's notice address may acknowledge receipt of any correspondence received in connection with this procedure. The obligor understands that the trustee may notify the obligor of the commencement of the procedure by publication if delivery of the notice is not accepted at the notice address. If the obligor sends the trustee a written objection to the nonjudicial procedure stating the reasons for the objection, the matter will be transferred to a judicial foreclosure procedure, but the obligor understands and agrees that in the judicial foreclosure procedure, the obligor may be subject to a deficiency judgment or personal liability for the assessment lien if the sale of his or her timeshare estate resulting from the foreclosure of the assessment lien is insufficient to offset the amount of the assessment lien. The obligor further understands and agrees that in the judicial foreclosure procedure for the assessment lien, if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by the obligor's objection or defense, the obligor may be personally liable for the costs and attorney's fees incurred by the assessment lienholder in the judicial foreclosure."

(2) The public offering statement text must contain the following statement in conspicuous type:

"There is a lien or lien right against each timeshare estate to secure the payment of assessments or other amounts due from obligors to the association in accordance with the operating budget and special assessments and to secure payment of assessments for ad valorem real estate taxes. A purchaser's failure to make the required payments may result in foreclosure of an assessment lien. Assessment liens may be foreclosed in accordance with judicial procedures established by law or with a nonjudicial procedure established by Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. By purchasing a timeshare estate in the timeshare plan described in this public offering statement, a purchaser acknowledges and agrees that any assessment lien against the timeshare estate owned by a purchaser may be foreclosed by a nonjudicial procedure and agrees that the notice of a foreclosure by a nonjudicial procedure may be made by the use of certified or registered mail. The purchaser is required to provide an address for the delivery of all notices required by law and to inform the managing entity of any changes in the purchaser's notice address."

(3) As to any timeshare instrument recorded prior to the effective date of this article, an amendment to the timeshare instrument must include the notice required by item (1) of this subsection and upon approval of the amendment to the timeshare instrument, a copy of the amendment must be sent by the managing entity to each timeshare estate obligor. The amendment must be approved by the association on the affirmative vote of fifteen percent of the obligors of the association. If an amendment is adopted, the notice required under item (2) of this subsection is not required to be given to persons who are obligors on the date the amendment to the timeshare instrument is adopted.

(C)(1) This subsection applies only to mortgage lienholders of record who possess nonperforming mortgages in timeshare estates originating on or before December 31, 1990, and who have no successors in interest of record or whose successor in interest in the then existing mortgages was the Resolution Trust Corporation.

(2) Mortgage lienholders as defined in item (1) of this subsection are considered to have received notice of the intent to sell the timeshare estate pursuant to this article when the notice of the intent to sell is sent certified mail, return receipt requested, to the last known address of the corporate offices of the mortgage lienholder of record in the county Register of Deeds office where the timeshare estate is located. The notice shall provide a complete property description of the timeshare estate as well as the date and time for the sale. If the date and time of the sale is not available at the time that the notice of intent to sell is mailed, a second notice must be sent providing that information. In any event, the mortgage lienholder must be provided at least thirty days' notice of the date and time of the sale.

(3) At the conclusion of the foreclosure sale, the issuance of the trustee's deed is considered to terminate all other interests, and the successful bidder receives clear and unencumbered title to the timeshare estate. In addition, the trustee must prepare the necessary release and satisfaction and file it with the trustee's deed at the appropriate Register of Deeds office.

HISTORY: 2000 Act No. 262, Section 1; 2001 Act No. 35, Section 2.



Section 27-32-325. Conditions for exercise of power of sale by trustee.

A trustee may exercise a power of sale provided that:

(1) the requirements of Section 27-32-320 have been met and any substitution of trustee is filed for record in the public records of the county in which the timeshare estate is located;

(2) there is a default by the obligor under a provision of the mortgage, the timeshare instrument, or applicable law which authorizes foreclosure in the event of default;

(3) there is no lis pendens recorded and pending regarding a judicial action for foreclosure of the mortgage lien or the assessment lien against the same timeshare estate, and the trustee has not been served notice of the filing of any action to enjoin the power of sale procedure;

(4) if an assessment lien is to be foreclosed, a claim of lien, together with all amendments and assignments, if any, is recorded in the public records of the county in which the timeshare estate is located;

(5) the trustee has sent written notice of default and intent to sell the timeshare estate to the obligor's and junior interest holder's notice addresses as required by Section 27-32-330 with the following statement in conspicuous type:

"If you fail to cure the default or take other appropriate action with regard to this matter within thirty calendar days after the date of this notice, you will risk losing your interest in this timeshare estate through a nonjudicial foreclosure procedure. However, under the nonjudicial procedure, you will not be subject to a deficiency judgment or personal liability for the lien being foreclosed even if the sale of your timeshare estate resulting from the nonjudicial foreclosure is insufficient to satisfy the amount of the lien being foreclosed. You may object to the sale of your timeshare estate through the nonjudicial foreclosure procedure and require foreclosure of your timeshare interest to proceed through the judicial process. An objection must be made in writing and received by the trustee before the end of the thirty-day time period. You must state the reason for your objection and include your address on the written objection. In a judicial foreclosure proceeding that results from your objection, you may be subject to a deficiency judgment and personal liability for the lien being foreclosed if the sale of your timeshare estate resulting from the judicial foreclosure is insufficient to satisfy the amount of the lien being foreclosed. Furthermore, you also may be subject to a personal money judgment for the costs and attorney's fees incurred by the lienholder in the judicial foreclosure proceeding if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by your objections or defenses. You have the right to cure your default at any time before the sale of your timeshare estate by payment of all past due loan payments or assessments, accrued interest, late fees, taxes, and all fees and costs incurred by the lienholder and trustee, including attorney's fees and costs, in connection with the default;"

(6) the default being foreclosed, mortgage lien, assessment lien, or both, is clearly identified in the written notice required in item (5);

(7) a period of at least thirty calendar days has elapsed since the sending of the notice of default and intent to sell by the trustee without receipt by the trustee of a written objection to the sale.

(a) If the trustee receives a written objection to the sale from the obligor setting forth a specific objection to a sale of the timeshare estate by the trustee, the trustee may not proceed under this article. When a trustee is prohibited from proceeding under this article, the lienholder is required to file a foreclosure action as provided in Article 7 of Chapter 3 of Title 29.

(b) If the court determines that there was a complete absence of justifiable issues of either law or fact raised by the objection received by the trustee under this section or the defenses raised in the subsequent judicial foreclosure proceeding, the lienholder is entitled to entry of a separate personal judgment against the obligor for reasonable attorney's fees and costs incurred by the mortgagee or managing entity, as applicable, in the judicial foreclosure action;

(8) the notice of sale required by Section 27-32-335 has been recorded in the public records of the county in which the timeshare estate is located.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-330. Notification of obligor; perfection of notice.

(A) In any foreclosure proceeding under this article, the trustee is required to notify the obligor including persons in this State, outside of this State, or in foreign countries by delivering a written notice of default and intent to sell under Section 27-32-325 to the notice addresses of the obligor and junior interest holders, as applicable, by certified or registered mail, as follows:

(1) The trustee must place a copy of the notice of default and intent to sell in a sealed envelope with adequate postage addressed to the obligor, the record owner of the timeshare estate if different from the obligor, and any junior interest holders.

(2) The envelope must be placed in the mail as certified or registered mail, return receipt requested.

(3) Notice under this section is considered perfected upon the signing of the return receipt by a person at the notice address.

(B) If the certified or registered mail sent pursuant to subsection (A) is returned with an endorsement or stamp showing "refused", the trustee may send the notice by first class mail to the notice address. The failure to claim certified or registered mail is not refusal of notice within the meaning of this subsection. Notice pursuant to this subsection must be delivered as follows:

(1) the trustee must place a copy of the notice of default and intent to sell in a sealed envelope with adequate postage addressed to the obligor, the record owner of the timeshare estate if different from the obligor, and any junior interest holders;

(2) the envelope must be mailed by first class mail with the return address of the trustee on the envelope;

(3) notice under this subsection is considered perfected upon the mailing of the envelope.

(C) If notice is perfected under subsection (A), the trustee must file an affidavit setting forth the manner of notice as part of the certificate of compliance set forth in Section 27-32-340. The affidavit must state the nature of the process, the date on which the process was mailed by certified or registered mail, the name and address on the envelope containing the notice, the fact that the notice was mailed certified or registered mail, return receipt requested, the name of the person who signed the return receipt, if known, and the basis for that knowledge. The return receipt from the certified or registered mail must be attached to the affidavit.

(D) If notice is perfected under subsection (B), the trustee must file an affidavit setting forth the manner of notice as part of the certificate of compliance set forth in Section 27-32-340. The affidavit must state the nature of the notice, the date on which the notice was mailed by certified or registered mail, the name and address on the envelope containing the notice, the fact that the notice was mailed certified or registered mail and was returned with the endorsement or stamped "refused", the date, if known, on which the notice was "refused", the date on which the notice was mailed by first class mail, the name and address on the envelope containing the notice that was mailed by first class mail, and the fact that the notice was mailed by first class mail with the return address of the trustee on the envelope. The return envelope from the attempt to mail notice by certified or registered mail and the return envelope, if any, from the attempt to mail the envelope by first class mail must be attached to the affidavit.

(E) If the trustee is unable to perfect notice pursuant to either subsection (A) or subsection (B) because the copy of the notice mailed by certified or registered mail is returned by the United States Post Office as "undeliverable" or for any other reason and if by a diligent search and inquiry the trustee cannot obtain a different address for the obligor for service required by subsection (A), the trustee may perfect notice by publication in a newspaper of general circulation in the county in which the timeshare estate is located. The notice must appear once a week for two successive weeks. A copy of the notice must be sent to the obligor by first class mail to the notice address of the obligor and to any other address of the obligor obtained through the trustee's diligent search and inquiry. If notice is perfected by publication under this subsection, the trustee must attach an affidavit of publication to the certificate of compliance set forth in Section 27-32-340 and must state that the notice was perfected by publication after diligent search and inquiry was made for the obligor's address, attaching the returned envelope with the notation from the United States Post Office. No other action of the trustee is necessary to perfect notice. If the diligent search and inquiry has produced an address different from the notice address, that address may be used in lieu of the notice address of the obligor for subsequent mailings required under this article.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-335. Contents, recording, and publication of notice of sale; right to cure default; copy to obligor; subsequent interests.

(A) The notice of sale must set forth:

(1) the names and notice addresses of the obligor, the record owner of the timeshare estate if different from the obligor, and the junior interest holders;

(2) the name and address of the trustee;

(3) a description of the existence of a default under the mortgage, the timeshare instrument, or applicable law;

(4) the official record book and page numbers where the mortgage or the claim of lien is recorded;

(5) the legal description of the timeshare estate;

(6) the amount secured by the mortgage or the assessment lien, whichever is being foreclosed, accrued interest, and late charges as of the date of notice of sale and including a per diem amount to account for further accrual of interest and late charges, advances for the payment of taxes, insurance, and maintenance of the timeshare estate, and cost of the sale including a title search fee and reasonable trustee's and attorney's fees and costs;

(7) a statement of the trustee's intention to sell the timeshare estate to satisfy the obligation;

(8) the date, time, and place of sale to be held after 9:00 a.m. but before 4:00 p.m. on a regular business day not less than thirty days after the recording of the notice of sale.

(B) The right of the obligor to cure the default or the right of the junior interest holder to redeem its interest continues up to the date the trustee issues the certificate of sale in accordance with Section 27-32-345.

(C) The trustee must send a copy of the notice of sale on the date it is submitted for recording, by first class mail, postage prepaid, to the notice addresses of the obligor, the owner, if different from the obligor, and the junior interest holders. In addition, a copy of the notice of sale must be sent by certified or registered mail to the lienholder.

(D) Except as provided in this article, no notice is required to be given to any person claiming an interest subsequent to the recording of the notice of sale as set forth in this section. The recording of the notice of sale has the same force and effect as the filing of a lis pendens in a judicial proceeding.

(E) The trustee must publish the notice of sale in a newspaper of general circulation in the county in which the sale is to be held once a week for two consecutive weeks prior to the date of the sale. The last publication must occur at least five days prior to the sale.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-340. Certificate of compliance; contents; recording; reliance on lienholder for facts and circumstances of default.

(A) On the date the trustee conducts a sale, the trustee must execute a duly acknowledged certificate of compliance and must record the certificate of compliance in the public records of the county in which the timeshare estate is located.

(B) In the certificate of compliance, the trustee must:

(1) set forth the manner of delivery of the notice of default and intent to sell under Section 27-32-330 with the required affidavit, state that the notice contained the conspicuous language required by Section 27-32-325, state that the default was not cured and the timeshare estate was not redeemed, and state that the trustee did not receive any written objection within the period required under Section 27-32-325.

(2) confirm that the notice of sale was published as required by subsection (D) of Section 27-32-335 and attach an affidavit of publication for the notice of sale.

(3) confirm that the notice of sale was mailed pursuant to Section 27-32-335 together with a list of the parties to whom the notice of sale was mailed and the address used for each party.

(C) In furtherance of the execution and recording of the certificate of compliance required pursuant to this section, the trustee is entitled to rely upon an affidavit or certification from the lienholder as to the facts and circumstances of default and failure to curb the default.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-345. Public sale procedures; certificate of sale.

(A) The sale of a timeshare estate by public auction must be held in the county in which the timeshare estate is located, on the date and at the time and place designated in the notice of sale.

(B) Any person, including the lienholder, may bid at the sale. The trustee may bid for the lienholder but not for himself or herself. If the trustee designates another person to bid for the lienholder, the trustee may conduct the sale and act as the auctioneer.

(C) The person conducting the sale may postpone the sale from time to time. In such case, notice of postponement must be given by oral public proclamation thereof by the person conducting the sale at the time and place last appointed for the sale. The notice of sale regarding the postponed sale must be mailed and recorded pursuant to Section 27-32-330. The effective date of the initial notice of sale for purposes of Section 27-32-330 is not affected by a postponed sale.

(D) The buyer must pay in cash or certified funds at the day of sale the price bid to the person acting as the auctioneer. The lienholder must receive a credit on its bid for the amount set forth in the notice of sale as required by Section 27-32-330.

(E) Upon the issuance of the trustee's deed, the buyer at the sale is entitled to possession and use of the timeshare estate in accordance with the timeshare instrument. Foreclosure by an assessment lienholder does not affect the interest of the mortgage lienholder except as provided in Section 27-32-320(C). Any other person thereafter claiming possession of the timeshare estate is considered to be a tenant at sufferance, and the buyer is entitled, upon application to a court of competent jurisdiction, to a writ of possession.

(F) On the date of the sale and upon receipt of the amount bid, the trustee must issue to the buyer a certificate of sale stating that a foreclosure conforming to the requirements of this article has occurred, including the time, place, and date of the sale; that the property was sold; the amount of the mortgage lien or the assessment lien, as applicable; the amount of the purchase price; and the name and address of the successful bidder. A copy of the certificate of sale must be mailed by certified or registered mail, postage prepaid, to all persons entitled to receive a notice of sale under Section 27-32-330.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-350. Effect of sale on rights of parties; lienholder deficiency judgment; validity of sale presumed.

(A) A sale conducted pursuant to Section 27-32-345 forecloses and terminates all interest in the timeshare estate of all persons to whom notice is given under Sections 27-32-325 and 27-32-330 and of any other person claiming by, through, or under such person. A failure to give notice to any person entitled to notice does not affect the validity of the sale as to persons notified. A person entitled to notice but not given notice has the rights of a person not made a defendant in a judicial foreclosure. Any subsequent foreclosure required by failure to notify a party under Section 27-32-330 may be conducted under this article.

(B) On the issuance of a certificate of sale pursuant to Section 27-32-345, all rights of redemption foreclosed pursuant to this article terminate.

(C) The lienholder has no right to any deficiency judgment against the obligor after a sale of the obligor's timeshare estate under this article as to the lien foreclosed.

(D) The validity of the sale is presumed upon the recording of the certificate of compliance and issuance of the certificate of sale.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-355. Trustee's deed; release of lien extinguished by sale.

Ten days after a sale, absent the filing and service on the trustee of a judicial action to enjoin issuance of the trustee's deed to the timeshare estate or objecting to the sale on the grounds that the requirements of this article were not met by the trustee, the trustee must issue a trustee's deed to the purchaser at the sale. This deed must be recorded in the Register of Deeds office in the county in which the timeshare estate is located. In addition, the trustee must prepare the necessary release or satisfaction of any lien extinguished by the sale and file those documents and the trustee's deed at the appropriate Register of Deeds office.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-360. Disposition of proceeds of sale; costs and fees.

(A) The trustee must apply the proceeds of the sale as follows:

(1) to the expenses of the sale, including compensation of the trustee and a reasonable fee by the person who conducted the sale, if applicable;

(2) to the amount owed set forth in the notice as required by Section 27-32-335;

(3) to all junior interest holders as their liens or interests may appear of record in the order of priority;

(4) the surplus, if any, to an obligor entitled to such surplus.

(B) In disposing of the proceeds of sale, the trustee may rely on the information provided in the public records as to the claims of junior interest holders and, in the event of a dispute or uncertainty over such claims, the trustee has the discretion to submit the matter to adjudication by court, by interpleader, or otherwise. All costs and fees, including attorney's fees and costs, of adjudication must be paid out of the proceeds of sale after payment of the amounts required to be paid by items (1) and (2) of subsection (A).

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-365. Trustee's deed; contents; effect; liability of trustee.

(A) The trustee's deed must include the name and address of the trustee, the name and address of the buyer, the name of the obligor, including the owner of the timeshare estate on the date of the recordation of the notice of sale, and the name and address of the preparer of the trustee's deed. The trustee's deed must recite that the certificate of compliance was recorded after the regular conduct of a sale, and shall contain no warranties of title from the trustee.

(B) Upon the recording of the trustee's deed, the certificate of compliance and trustee's deed together are conclusive evidence of the truth of the matters set forth therein.

(C) The trustee's deed conveys to the purchaser all right, title, and interest in the timeshare estate that the obligor had, or had the power to convey, at the time of the execution of the mortgage or recording of the claim of lien together with all right, title, and interest in the owner or his successors in interest acquired after the execution of the mortgage or recording of the claim of lien.

(D) If an action is filed based on any claim that the trustee failed to follow the procedures in this article or that the sale was otherwise improper, it is presumed that the trustee was acting solely as the agent of the lienholder, and any liability resulting therefrom is the sole responsibility of the lienholder, mortgagee or managing entity and not the trustee.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-370. Relation of article to other foreclosure proceedings; right of action preserved; severability; managing entity to release address of timeshare owner.

(A) The procedures set forth in this article do not impair or otherwise affect the continuing right to bring a judicial action to foreclose a mortgage lien or claim of lien which has not been satisfied by a sale conducted pursuant to Section 27-32-345.

(B) Nothing in this article shall be construed to impair the right of any person to assert his or her legal and equitable rights in a court of competent jurisdiction; however, no such action may be pursued to set aside a sale or void a trustee's deed subsequent to the recordation of the trustee's deed.

(C) The procedures in this article must be given effect in the context of any reference to judicial foreclosure proceedings or procedures set forth in this chapter.

(D) If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application. To this end, the provisions of this article are declared severable.

(E) Notwithstanding anything to the contrary, a managing entity must release the address of the owner of a timeshare estate to a lienholder who can demonstrate that the timeshare estate is subject to an assessment lien or a mortgage lien held by the lienholder. This information may be used by the lienholder solely for purposes of complying with the foreclosure procedures described in this article.

HISTORY: 2000 Act No. 262, Section 1.



Section 27-32-400. Citation of article.

This article may be cited as the "Time Sharing Transaction Procedures Act".

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.



Section 27-32-405. Purpose.

The General Assembly declares that the purposes of this article are to recognize that:

(A) timeshare estates are interests in real property and have been so created and designated by a specific act of the legislature codified in Chapter 32, Title 27 of the 1976 Code;

(B) timeshare estates are used for a vacation experience and may not be used for homestead purposes;

(C) timeshare estates, while interests in residential real property, are statutorily prohibited from being used for homestead purposes, are not offered for investment purposes, do not include many typical rights afforded owners of interests in residential real property such as rights to continuous exclusive possession and partition and are typically purchased and sold as fungible vacation commodities;

(D) timeshare estates located in South Carolina are sold primarily to nonresidents;

(E) the purchaser of an interest in a vacation time sharing plan in this State is afforded significant and unique consumer protections not available to purchasers of other forms of real property;

(F) the process involved in the purchase and sale of interests in a vacation time sharing plan is unlike traditional residential real property and, due to the provisions of this act, require unique practices and procedures;

(G) as part of each sale of an interest in a vacation time sharing plan, every purchaser must be given a comprehensive disclosure document that includes the material terms and conditions of the vacation time sharing plan;

(H) purchasers of interests in a vacation time sharing plan have an unqualified five-day pre-closing right of rescission;

(I) each developer of a vacation time sharing plan must place all purchaser funds in escrow, or otherwise secure such funds, prior to the expiration of the five-day rescission period and before the timeshare closing can occur;

(J) the South Carolina legislature specifically established the South Carolina Vacation Time Sharing Recovery Fund in order to provide additional redress for aggrieved purchasers of interests in a vacation time sharing plan in South Carolina;

(K) prior to the sale or offering of an interest in a vacation time sharing plan in South Carolina, the vacation time sharing plan, and the documents used in connection therewith, must be submitted to the South Carolina Real Estate Commission for its review and approval;

(L) the South Carolina Real Estate Commission, as part of its regulatory mandate, scrutinizes the practices and procedures of persons developing or selling interests in vacation time sharing plans in this State; and

(M) the economic health and continued stability of the vacation time sharing industry should be subject to the clear identification of various procedures involved in the purchase and sale of an interest in a vacation time sharing plan and the timeshare closing itself.

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.



Section 27-32-410. Timeshare closing; time; representation; notice to purchaser; contents.

(A) The timeshare closing is hereby considered to occur after the last of the following events: (i) the deed and other applicable instruments are submitted for recordation, (ii) six months after the execution of an installment sales contract, if applicable, or (iii) the closing date specified in the executed documents. The documents conveying rights and interests in timeshare real property must not be presented to a timeshare purchaser before the closing of an interest in a vacation time sharing plan in this State unless the form of the document is prepared under the supervision of an attorney licensed in this State who is not an employee of the seller of the timeshare interest. An attorney licensed in this State who is not an employee of the seller of the timeshare interest shall supervise the timeshare closing of a sale of an interest in a vacation time sharing plan located in this State by: (i) supervising the examination of title to the interest, (ii) physically reviewing before closing the executed transaction documents including, but not limited to, the following, as applicable: the deed, installment sales contract, mortgage, and promissory note, and (iii) supervising the recording of all instruments involved in the timeshare closing.

(B) Notwithstanding any other provision of law, the documents conveying rights and interests in timeshare real property must be accompanied by a conspicuous notice delivered to the purchaser at or before the time of the execution of the purchase contract for an interest in a vacation time sharing plan, which notice may be included in the purchase contract or in a separate document, substantially in the following form and in conspicuous type (meaning bold type in upper and lower case letters [but in no event in all upper case letters] two point sizes larger than the largest nonconspicuous type, exclusive of headings, on the page on which it appears but in at least 10-point type):

"The South Carolina licensed attorney under whose supervision the form of the transaction documents were reviewed and prepared on behalf of seller is: [insert name, address, and telephone number]. Before the closing, you will review, approve, and sign important documents. What those documents say is important to you. They can affect any rights you might have. They can affect what you will have to do during this transaction. South Carolina's Vacation and Time Sharing Act gives you that right. You have an absolute right to consult an attorney of your choosing, at your own expense, if you have any questions or concerns about this purchase or about what those documents say. If you choose to have an attorney represent you, you must notify seller of the name of that attorney.

You have five days to cancel this contract. The details of your cancellation rights are provided for in your purchase contract.

You have the ability to waive your right to have an attorney represent you in all phases of this transaction. You can withdraw this waiver at any time prior to closing and indicate to the seller that you are withdrawing your waiver and provide the name of the attorney representing you. Your waiver must be in writing. You may indicate your waiver by signing the statement below:

I/We ______ having been provided this notice of my/our right to have an independent South Carolina attorney represent me/us during all aspects of this transaction, knowingly and voluntarily waive such right this ___ day of __________ , 20 ___."

(C) By providing the disclosure set forth above, the transaction is exempt from the requirements of Section 37-10-102.

(D) The provisions of this section apply only to the purchase and sale of an interest in a vacation time sharing plan and the timeshare closing related to it.

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.






CHAPTER 33 - LANDLORD AND TENANT GENERALLY

Section 27-33-10. Definitions.

(1) Domestic servant. -A person using or occupying real estate while serving another as a domestic servant shall be deemed a "domestic servant";

(2) Farm laborer. -A person using or occupying real estate while working either as a sharecropper or otherwise as a farm laborer shall be deemed a "farm laborer";

(3) Tenant at will. -Every person other than the owner of real estate, excepting a domestic servant and farm laborer, using or occupying real estate without an agreement, either oral or in writing, shall be deemed a "tenant at will";

(4) Tenant for a term. -A person other than the owner using or occupying real estate under a written or oral agreement shall be deemed a "tenant for a term";

(5) Tenant for years. -A person other than the owner using or occupying real estate under a written agreement for a term of one year or more shall be deemed a "tenant for years";

(6) Agricultural renter. -A person renting lands for agricultural purposes shall be deemed an "agricultural renter";

(7) Landlord.-"Landlord" shall be construed to include the owner or person in possession or entitled to possession of the real estate used or occupied by the tenant as well as the employer of farm laborers and domestic servants; and

(8) Tenant.-"Tenant" shall be construed to mean tenant at will, tenant for a term, tenant for years, domestic servant, farm laborer, sharecropper and agricultural renter.

HISTORY: 1962 Code Section 41-1; 1952 Code Section 41-1; 1946 (44) 2584.



Section 27-33-20. Applicability of certain statutory provisions relating to landlord and tenant.

The provisions of Chapters 33 to 37, Section 27-39-10 and Article 3 of Chapter 39 of this Title, other than Sections 27-35-80, 27-35-170, 27-35-180, 27-39-280 and 27-39-300, shall not apply to (a) lessees of timber, (b) the user or beneficiary of any easement or (c) the use or occupancy of any land by any person engaged in rendering public utility service for the construction and maintenance of electric power, telephone, telegraph, water or gas lines.

HISTORY: 1962 Code Section 41-2; 1952 Code Section 41-2; 1946 (44) 2584.



Section 27-33-30. Recordation of leases.

In order to give notice to third persons any lease or agreement for the use or occupancy of real estate shall be recorded in the same manner as a deed of real estate.

HISTORY: 1962 Code Section 41-4; 1952 Code Section 41-4; 1946 (44) 2584.



Section 27-33-40. Concurrent jurisdiction of judges and magistrates.

The judges of the circuit courts and county courts in this State shall have concurrent jurisdiction with and may exercise all of the duties and powers conferred upon magistrates by any provisions of Chapters 33 through 41 of this Title.

HISTORY: 1962 Code Section 41-5; 1952 Code Section 41-5; 1951 (47) 221; 1972 (57) 2538.



Section 27-33-50. Financial responsibility of tenant for utilities.

(A) Unless otherwise agreed in writing, a tenant has sole financial responsibility for gas, electric, water, sewerage, or garbage services provided to the premises the tenant leases, and a landlord is not liable for a tenant's account.

(B) An entity or utility providing gas, electric, water, sewerage, or garbage services must not:

(1) require a landlord to execute an agreement to be responsible for all charges billed to premises leased by a tenant; or

(2) discontinue or refuse to provide services to the premises the tenant leases based on the fact that the landlord refused to execute an agreement to be responsible for all the charges billed to the tenant leasing that premises.

(C) This provision does not apply to a landlord whose property is a multi-unit building consisting of four or more residential units served by a master meter or single connection.

HISTORY: 2002 Act No. 336, Section 3A; 2003 Act No. 63, Section 1.






CHAPTER 35 - CREATION, CONSTRUCTION, AND TERMINATION OF LEASEHOLD ESTATES

Section 27-35-10. Tenancies created by oral agreement.

A tenancy for not to exceed one year may be created by oral agreement.

HISTORY: 1962 Code Section 41-51; 1952 Code Section 41-51; 1946 (44) 2584.



Section 27-35-20. Agreement for more than one year.

Any agreement for the use or occupation of real estate for more than one year shall be void unless in writing.

HISTORY: 1962 Code Section 41-52; 1952 Code Section 41-52; 1946 (44) 2584.



Section 27-35-30. Tenancies deemed month to month; exceptions.

All tenancies of real estate other than agricultural lands shall be deemed from month to month unless there be an agreement otherwise. But this section shall not apply to domestic servants, farm laborers or tenants at will.

HISTORY: 1962 Code Section 41-53; 1952 Code Section 41-53; 1946 (44) 2584.



Section 27-35-40. Use of premises without agreement or permission or by trespass; rent.

When a person enters upon or uses the premises of another without agreement or without the permission of the owner or by trespass the owner may at his option waive such tort and treat and deem such person a tenant at will. In such case the landlord shall have and be entitled to a reasonable rental for the use and occupation of such premises and all remedies for the enforcement of his rights in respect thereto as in other cases of tenancy at will.

HISTORY: 1962 Code Section 41-54; 1952 Code Section 41-54; 1946 (44) 2584.



Section 27-35-50. Sale of real estate under lease.

When real estate is sold while under lease, the relationship of landlord and tenant is created ipso facto as between the purchaser and the tenant as if the purchaser had been the landlord in the first instance and the purchaser shall be entitled to all the benefits and rights under such lease as if he had been the lessor from the date of the purchase.

HISTORY: 1962 Code Section 41-55; 1952 Code Section 41-55; 1946 (44) 2584.



Section 27-35-60. Validity and effect of subleases.

A sublease by a tenant without written consent of the landlord is a nullity insofar as the rights of the landlord are concerned, except that rent collected by a tenant from a subtenant shall be deemed to be held in trust by the tenant for the benefit of the landlord until the payment of the landlord's claim for rent. But when the premises have been sublet the sublessor, as between himself and the subtenant or sublessee, shall be deemed the landlord and the sublessee the tenant under him and the provisions of Chapters 33 through 37, Section 27-39-10 and Article 3 of Chapter 39 of this Title, other than Sections 27-35-80, 27-35-170 and 27-35-180, 27-39-280 and 27-39-300 shall apply to sublessors and sublessees, as between themselves, as in other cases of landlord and tenant.

HISTORY: 1962 Code Section 41-56; 1952 Code Section 41-56; 1946 (44) 2584; 1972 (57) 2451.



Section 27-35-70. Person deemed in possession of real estate.

In all cases of tenancy the owner, landlord or person entitled to possession shall be deemed to be in possession of the real estate used or occupied by the tenant and the tenant shall be deemed to be holding thereunder.

HISTORY: 1962 Code Section 41-57; 1952 Code Section 41-57; 1946 (44) 2584.



Section 27-35-75. Lessee's obligations as to use and maintenance; lessor's right to inspect.

(A) Unless otherwise agreed to in a commercial lease agreement or a security agreement, this section applies to all leases on commercial units located in South Carolina.

(B) A lessee must:

(1) comply with all obligations imposed upon lessees by applicable building and housing code provisions that materially affect health and safety;

(2) not deliberately or negligently destroy, deface, damage, impair, abuse, or remove any part of the premises or knowingly permit any person to do so who is on the premises with the lessee's permission or who is allowed access to the premises by the lessee;

(3) conduct himself and require other persons on the premises with the lessee's permission or who are allowed access to the premises by the lessee to conduct themselves in a manner that will not disturb other lessees' peaceful enjoyment of the premises; and

(4) comply with the commercial lease agreement or security agreement.

(C) In cases of real estate, fixtures, and equipment, or any of them that are the subject of a commercial lease agreement, the lessor has the right to enter and inspect the leased premises as provided in subsection (D) to determine if the leased real estate, fixtures, and equipment, or any of them:

(1) are being used in a reasonable and safe manner as provided in subsection (B) or in the commercial lease agreement or security agreement; and

(2) are being negligently, deliberately, or knowingly destroyed, defaced, damaged, impaired, abused, or removed in violation of subsection (B) or the terms of the commercial lease agreement or security agreement.

(D) The lessor must not abuse the right to enter and inspect the premises pursuant to this section and must not use this right of access to harass the lessee. Except in the case of a demonstrable emergency, the lessor must give the lessee at least twenty-four hours' written notice of his intent to enter and inspect the premises, and the entry must be scheduled at a reasonable time.

(E) A lessee must not unreasonably withhold consent to the lessor to enter and inspect the subject premises for the purposes described in subsection (C).

(F) If the lessee unreasonably withholds consent to the lessor to allow lawful access to the subject premises as described in subsection (C), the lessor may obtain injunctive relief in the magistrates court or the circuit court in the county in which the property is located, without posting bond, to compel access. If injunctive relief is sought, the prevailing party may recover actual damages and reasonable attorney's fees and costs.

HISTORY: 2005 Act No. 15, Section 1.

Editor's Note

2005 Act No. 15, Section 2, provides in part as follows:

This act . . . . applies to all leases on commercial units located in South Carolina, whether created before or after this act's effective date [January 1, 2005]. The obligations imposed and rights created by this act accrue on or after the effective date of the act.



Section 27-35-80. Attornments by tenants.

To prevent the difficulty and expense to which a landlord or lessor may be put by the fraudulent practice of tenants in attorning to strangers who claim title to the estates of their respective landlords or lessors, every such attornment of any tenant of any lands, tenements or hereditaments shall be absolutely null and void to all intents and purposes whatsoever and the possession of the landlord or lessor shall not be deemed or construed to be in any wise changed, altered or affected by any such attornment. But nothing herein contained shall extend to vacate or affect any attornment made pursuant to, and in consequence of, some judgment, decree or order of court or made with the privity and consent of the landlord or lessor or pursuant to Section 27-35-50.

HISTORY: 1962 Code Section 41-58; 1952 Code Section 41-58; 1942 Code Section 8803; 1932 Code Section 8803; Civ. C. '22 Section 5269; Civ. C. '12 Section 3499; Civ. C. '02 Section 2413; G. S. 1810; R. S. 1929; 1712 (2) 575.



Section 27-35-90. Time for payment of rents.

Unless otherwise agreed upon rents shall be payable monthly and at the end of each calendar month, excepting rents for farm lands.

HISTORY: 1962 Code Section 41-59; 1952 Code Section 41-59; 1946 (44) 2584.



Section 27-35-100. Time of termination of farm tenancies.

All tenancies of farm laborers, sharecroppers and renters of farm lands shall end on the last day of December in each year unless there be an express agreement to the contrary or unless continued by operation of law as herein provided.

HISTORY: 1962 Code Section 41-60; 1952 Code Section 41-60; 1946 (44) 2584.



Section 27-35-110. Time of expiration of agreed tenancy for term or years.

When there is an express agreement, either oral or written, as to the term of the tenancy of a tenant for term or for years such tenancy shall end without notice upon the last day of the agreed term.

HISTORY: 1962 Code Section 41-62; 1952 Code Section 41-62; 1946 (44) 2584.



Section 27-35-120. Termination of month to month tenancy.

A tenancy from month to month may be ended by either party giving to the other written notice of thirty days to the effect that such tenancy shall be then terminated. No such tenancy shall ripen into a tenancy from year to year.

HISTORY: 1962 Code Section 41-63; 1952 Code Section 41-63; 1946 (44) 2584.



Section 27-35-130. Notice required for tenants at will and domestic servants.

All tenants at will and domestic servants shall vacate the premises occupied upon twenty days' written notice.

HISTORY: 1962 Code Section 41-64; 1952 Code Section 41-64; 1946 (44) 2584.



Section 27-35-140. Failure to pay rent.

Failure to pay the rent agreed upon when due, or a reasonable rent for use and occupation when demanded, shall terminate all tenancies for a term, for years, from month to month and at will and the tenant shall forthwith vacate the premises without notice.

HISTORY: 1962 Code Section 41-65; 1952 Code Section 41-65; 1946 (44) 2584.



Section 27-35-150. Abandonment of premises.

When a tenant abandons premises theretofore occupied by him the landlord may enter and take possession thereof, making distraint as herein provided of any property found thereon, including the property exempt from distress by the provisions of Section 27-39-230 and the term of a tenant abandoning premises used and occupied by him as such shall be deemed ended by such abandonment. Absence from the property for fifteen days after default in the payment of rent shall be construed as abandonment.

HISTORY: 1962 Code Section 41-66; 1952 Code Section 41-66; 1946 (44) 2584.



Section 27-35-160. Unlawful abandonment of buildings without notice.

Any tenant abandoning a building and leaving it open and exposed to vandalism without giving notice to the landlord of such action shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 41-67; 1962 (52) 1909.



Section 27-35-170. Holding over following demand for possession; penalty.

All tenants, whether for life or years, by sufferance or at will, or persons coming in under or by collusion with them who shall hold over after the legal determination of their estates, after demand made in writing for delivering possession thereof by the person having the reversion or remainder therein or his agent, for the space of three months after such demand shall forfeit double the value of the use of the premises, recoverable by action.

HISTORY: 1962 Code Section 41-72; 1952 Code Section 41-72; 1942 Code Section 8800; 1932 Code Section 8800; Civ. C. '22 Section 5267; Civ. C. '12 Section 3497; Civ. C. '02 Section 2411; G. S. 1808; R. S. 1927; 1808 (5) 565.



Section 27-35-180. Penalty for not delivering possession after notice of intent to quit.

In case any tenant shall give notice in writing of his intention to quit the premises rented by him and shall not accordingly deliver up the possession at the time in such notice contained, the tenant, his executors or administrators, shall pay to the landlord double the rent which he otherwise would have been liable to pay. But nothing herein contained shall be construed to give such tenant a right to discontinue or determine his tenancy by such notice in any other manner than according to the laws of force at the time of giving such notice.

HISTORY: 1962 Code Section 41-73; 1952 Code Section 41-73; 1942 Code Section 8814; 1932 Code Section 8814; Civ. C. '22 Section 5280; Civ. C. '12 Section 3510; Civ. C. '02 Section 2424; G. S. 1820; R. S. 1940; 1712 (2) 578; 1808 (5) 565.






CHAPTER 37 - EJECTMENT OF TENANTS

Section 27-37-10. Grounds for ejectment of tenant.

(A) The tenant may be ejected upon application of the landlord or his agent when (1) the tenant fails or refuses to pay the rent when due or when demanded, (2) the term of tenancy or occupancy has ended, or (3) the terms or conditions of the lease have been violated.

(B) For residential rental agreements, nonpayment of rent within five days of the date due constitutes legal notice to the tenant that the landlord has the right to begin ejectment proceedings under this chapter if a written rental agreement specifies in bold conspicuous type that nonpayment of rent constitutes such notice. This requirement is satisfied if the written rental agreement contains the notice specified in Section 27-40-710(B).

HISTORY: 1962 Code Section 41-101; 1952 Code Section 41-101; 1946 (44) 2584; 2000 Act No. 409, Section 5.



Section 27-37-20. Ejectment proceedings.

Any tenant may be ejected in the following manner, to wit: Upon application by the landlord or his agent or attorney any magistrate having jurisdiction shall issue a written rule requiring the tenant forthwith to vacate the premises occupied by him or to show cause why he should not be ejected before the magistrate within ten days after service of a copy of such rule upon the tenant.

HISTORY: 1962 Code Section 41-102; 1952 Code Section 41-102; 1946 (44) 2584; 1950 (46) 2305.



Section 27-37-30. Service of rule; posting and mailing requirements.

(A) The copy of the rule provided for in Section 27-37-20 may be served in the same manner as is provided by law for the service of the summons in actions pending in the court of common pleas or magistrates courts of this State. The methods of service described in subsections (B) and (C) may be used as alternatives to the method of service described in this subsection.

(B) When no person can be found in possession of the premises, and the premises have remained abandoned, as defined in Section 27-40-730 for residential rental agreements and in Section 27-35-150 for nonresidential rental agreements, for a period of fifteen days or more immediately before the date of service, the copy of the rule may be served by leaving it affixed to the most conspicuous part of the premises.

(C) When service as provided in subsection (A) has been attempted unsuccessfully two times in the manner described in item (1), a copy of the rule may be served by affixing both it and documentation of the two service attempts to the most conspicuous part of the premises and mailing a copy of the rule in the manner described in item (2):

(1) Each of the two attempts to serve the defendant must be separated by a minimum of forty-eight hours and must occur at times of day separated by a minimum of eight hours. The person attempting to serve the rule must document the date and time of the attempts by affidavit or by certificate in the case of a law enforcement officer. On the first unsuccessful attempt to serve the rule, a copy of the rule must be affixed to the most conspicuous part of the premises. On the second unsuccessful attempt to serve the rule, the documentation of the two attempts to serve the rule must be attached to the copy of the rule when it is affixed to the most conspicuous part of the premises.

(2) For mailing by ordinary mail to be considered to complete service under this item, it must be accomplished by placing a copy of the rule and documentation of the prior attempts at service in an envelope in the presence of the clerk of the magistrates court. The clerk is responsible for verifying that the envelope is addressed to the defendant at the address shown in the rule as the rental premises of the defendant or another address for receipt of mail furnished in writing by the tenant to the landlord, that the envelope contains the necessary documents, and that the clerk has placed the sealed and stamped envelope in the United States mail. The clerk's verification must be made a part of the record in the case, and service by ordinary mail is not considered complete without the clerk's verification. A fee as provided for in Section 8-21-1010(14) must be collected by the magistrate or his clerk for the verification and mailing in this item.

(3) Mailing of the rule constitutes service when the requirements of items (1) and (2) have been met and ten days have elapsed from the time of mailing. If these requirements have been met, the specified time period for the tenant to show cause why he should not be ejected as provided in Section 27-37-20 begins to run on the eleventh day after mailing. However, if the tenant contacts the magistrates court prior to the eleventh day, the specified time period for the tenant to show cause as provided in Section 27-37-20 must begin to run at the time of contact.

HISTORY: 1962 Code Section 41-103; 1952 Code Section 41-103; 1946 (44) 2584; 1999 Act No. 61, Section 1; 2000 Act No. 409, Section 6.



Section 27-37-40. Tenant ejected on failure to show cause.

If the tenant fails to appear and show cause within the aforesaid ten days then the magistrate shall issue a warrant of ejectment and the tenant shall be ejected by his regular or special constable or by the sheriff of the county.

HISTORY: 1962 Code Section 41-104; 1952 Code Section 41-104; 1946 (44) 2584; 1950 (46) 2305.



Section 27-37-50. Change of venue.

The magistrate may grant a change of venue in an ejectment case as in any other civil case on a proper showing.

HISTORY: 1962 Code Section 41-105; 1952 Code Section 41-105; 1946 (44) 2584.



Section 27-37-60. Trial of issue.

If the tenant appear and contest ejectment the magistrate shall forthwith hear and determine the case as any other civil case, allowing trial by jury if demanded by either party.

HISTORY: 1962 Code Section 41-106; 1952 Code Section 41-106; 1946 (44) 2584.



Section 27-37-70. Designation of parties in ejectment.

In any trial before the magistrate in an ejectment case either with or without jury the landlord may be designated as plaintiff and the tenant as defendant.

HISTORY: 1962 Code Section 41-107; 1952 Code Section 41-107; 1946 (44) 2584.



Section 27-37-80. Jury trial.

Either landlord or tenant may demand trial by jury. In such case a jury shall be summoned and a jury trial had as in any other civil case. Upon the testimony offered, under instructions by the magistrate as to the law, the jury shall find for either the landlord or tenant as in any other civil case.

HISTORY: 1962 Code Section 41-108; 1952 Code Section 41-108; 1946 (44) 2584.



Section 27-37-90. New trial.

When a jury is had in an ejectment case the magistrate may grant a new trial as in any other civil case.

HISTORY: 1962 Code Section 41-109; 1952 Code Section 41-109; 1946 (44) 2584.



Section 27-37-100. Effect of verdict for plaintiff.

If the verdict be for the plaintiff the magistrate shall within five days issue a writ of ejectment and the tenant shall be ejected by the constable or special constable or the sheriff of the county.

HISTORY: 1962 Code Section 41-110; 1952 Code Section 41-110; 1946 (44) 2584.



Section 27-37-110. Effect of verdict for defendant.

If the verdict be for the defendant then the tenant shall remain in possession until (a) the termination of his tenancy by agreement or operation of law, (b) failure or neglect to pay rent or (c) ejected in another proceeding under this chapter or by the judgment of a court of competent jurisdiction.

HISTORY: 1962 Code Section 41-111; 1952 Code Section 41-111; 1946 (44) 2584.



Section 27-37-120. Appeal.

Either party may appeal in an ejectment case and such appeal shall be heard and determined as other appeals in civil cases from the magistrate's court.

HISTORY: 1962 Code Section 41-112; 1952 Code 41-112; 1946 (44) 2584.



Section 27-37-130. Bond required to stay ejectment on appeal.

An appeal in an ejectment case will not stay ejectment unless at the time of appealing the tenant shall give an appeal bond as in other civil cases for an amount to be fixed by the magistrate and conditioned for the payment of all costs and damages which the landlord may sustain thereby. In the event the tenant shall fail to file the bond herein required within five days after service of the notice of appeal such appeal shall be dismissed by the trial magistrate.

HISTORY: 1962 Code Section 41-113; 1952 Code Section 41-113; 1946 (44) 2584; 1950 (46) 2305.



Section 27-37-140. Action of tenant wrongfully dispossessed.

In case any tenant is wrongfully dispossessed he may have an action for damages against the landlord.

HISTORY: 1962 Code Section 41-114; 1952 Code Section 41-114; 1946 (44) 2584.



Section 27-37-150. Accrual of rent after institution of proceedings.

After the commencement of ejectment proceedings by the issuance of a rule to vacate or to show cause as herein provided, the rental for the use and occupancy of the premises involved shall continue to accrue so long as the tenant remains in possession of the premises, at the same rate as prevailed immediately prior to the issuance of such rule, and the tenant shall be liable for the payment of such rental, the collection of which may be enforced by distress as herein provided with respect to other rents. But the acceptance by the landlord of any rent, whether it shall have accrued at the time of issuing such rule or shall subsequently accrue, shall not operate as a waiver of the landlord's right to insist upon ejectment, nor as a renewal or extension of the tenancy, but the rights of the parties as they existed at the time of the issuance of the rule shall control.

HISTORY: 1962 Code Section 41-115; 1952 Code Section 41-115; 1950 (46) 2305.



Section 27-37-155. Commercial lease contract claims and counterclaims.

(A) In any action involving a commercial lease where the landlord sues for possession and the tenant raises defenses or counterclaims pursuant to this chapter or the lease agreement:

(1) the tenant is required to pay the landlord all rent which becomes due after the issuance of a written rule requiring the tenant to vacate or show cause as rent becomes due and the landlord is required to provide the tenant with a written receipt for each payment except when the tenant pays by check; and

(2) the tenant is required to pay the landlord all rent allegedly owed prior to the issuance of the rule; provided, however, that in lieu of the payment the tenant may be allowed to submit to the court a receipt and cancelled check, or both, indicating that payment has been made to the landlord.

(B)(1) In the event a jury trial is requested and upon motion of either party or upon his own motion, the magistrate may order that the commercial lease ejectment case be heard at the next term of court following the tenant's appearance.

(2) In the event that the amount of rent is in controversy, the court shall preliminarily determine the amount of rent to be paid to the landlord.

(3) If the tenant appears in response to the rule and alleges that rent due as provided by Section 27-37-150 and this section has been paid, the court shall determine the issue. If the tenant has failed to comply with Section 27-37-150 and this section, the court shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

(4) If the amount of rent due is determined at final adjudication to be less than alleged by the landlord, decision must be entered for the tenant if the court determines that the tenant has complied fully with the provisions of Section 27-37-150, this section, and the lease agreement.

(5) If the court orders that the tenant pay all rent due and accruing as of and during the pendency of the action as provided by Section 27-37-150 and this section, the order may require the payments to be made (a) directly to the commercial landlord or to the clerk of court, to be held until final disposition of the case, or (b) through the magistrate's office. If payments are to be made through the magistrate's office, a fee of three percent of the rental payment must be added to the amount paid through the office and the fee of three percent shall be retained in the collecting magistrate's office to defray the costs of collection. If the tenant fails to make a payment as provided in Section 27-37-150 and this section, the tenant's failure to comply entitles the landlord to execution of the judgment for possession and, upon application of the landlord, the magistrate shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

HISTORY: 2006 Act No. 361, Section 1, eff June 9, 2006.



Section 27-37-160. Execution of writ of ejectment.

In executing a writ of ejectment, the constable or deputy sheriff shall proceed to the premises, present to the occupants a copy of the writ and give the occupants twenty-four hours to vacate voluntarily. If the occupants refuse to vacate within twenty-four hours or the premises appear unoccupied, the constable or deputy sheriff shall announce his identity and purpose. If necessary, the deputy sheriff, but not a constable, may then enter the premises by force, using the least destructive means possible, in order to effectuate the ejectment. If the premises appear to be occupied and the occupant does not respond, the constable or deputy sheriff shall leave a copy of the writ taped or stapled at each corner and attached at the top of either the front or back door or in the most conspicuous place. Twenty-four hours following the posting of the writ, if the occupants have not vacated the premises voluntarily, the deputy sheriff, but not a constable, may then enter the premises by force, using the least destructive means possible, in order to effectuate the ejectment. Discretion may be exercised by the constable or deputy sheriff in granting a delay in the dispossession of ill or elderly tenants.

HISTORY: 1986 Act No. 336, Section 3; 1994 Act No. 465, Section 1.






CHAPTER 39 - RENT

Section 27-39-10. Collection of agricultural rents and advances; liens therefor not affected.

The remedy of distress given in Article 3 of this chapter shall not affect the right of a landlord to collect farm or agricultural rents by seizure or attachment of crops growing or gathered as provided by law, nor shall Chapters 33 through 41 of this Title affect liens for agricultural rents and for advances to agricultural tenants as otherwise provided by law.

HISTORY: 1962 Code Section 41-3; 1952 Code Section 41-3; 1946 (44) 2584.



Section 27-39-20. Validity of payment of rent for period longer than twelve months.

Any payment made in anticipation of rent for a longer period than twelve months shall not be considered a valid discount against the claims and rights of third persons.

HISTORY: 1962 Code Section 41-201; 1952 Code Section 41-201; 1942 Code Section 8804; 1932 Code Sections 8804, 8875; Civ. C. '22 Section 5270; Civ. C. '12 Section 3500; Civ. C. '02 Section 2414; G. S. 1810; R. S. 1930; 1876 (16) 92.



Section 27-39-30. Effect of payment of rent to grantor or conusor.

No tenant shall be prejudiced or damaged by payment of any rent to any grantor or conusor or by breach of any condition for nonpayment of rent before notice shall be given to him of such grant by the conusee or grantee.

HISTORY: 1962 Code Section 41-202; 1952 Code Section 41-202; 1942 Code Section 8816; 1932 Code Section 8816; Civ. C. '22 Section 5282; Civ. C. '12 Section 3512; Civ. C. '02 Section 2426; G. S. 1823; R. S. 1942.



Section 27-39-40. Action for debt may be brought for rent on lease or demise for life.

Any person having any rent in arrears or due upon any lease or demise for life or lives may bring an action of debt for such arrears of rent in the same manner as he might have done in case such rent were due and reserved upon a lease for years.

HISTORY: 1962 Code Section 41-204; 1952 Code Section 41-204; 1942 Code Section 8823; 1932 Code Section 8823; Civ. C. '22 Section 5289; Civ. C. '12 Section 3519; Civ. C. '02 Section 2433; G. S. 1827; R. S. 1946; 1898 (22) 784.



Section 27-39-60. Counties and municipal corporations restricted from regulating rent charged for certain dwellings.

No county or municipal corporation may enact, maintain, or enforce any ordinance or resolution which would regulate in any way the amount of rent to be charged for privately owned, single family, or multiple unit residential, or commercial rental property. This section may not be construed as prohibiting any county or municipal corporation, or any authority created by a county or municipal corporation for that purpose, from regulating in any way property belonging to the county or municipal corporation or from entering into any agreements with private persons which regulate the amount of rent to be charged for rental properties.

HISTORY: 1985 Act No. 184, Section 1.



Section 27-39-210. Commencement of proceedings for collection of rent by distress.

A landlord may enforce collection of rent due by distress in the following manner, to wit: Any magistrate having jurisdiction over the district in which the premises occupied are situate may issue, upon receipt of an affidavit of the landlord or his agent setting forth the amount of rent due, a notice directed to the tenant stating the alleged amount of rent due, including any cost, and fixing a time and place for a predistress hearing to be held not earlier than five days after the service of the notice. Such notice, together with a copy of the affidavit, shall be delivered to (a) any regular constable, (b) such special constable as the magistrate may appoint or (c) the sheriff of the county for enforcement. Such officer shall forthwith serve a copy of the notice and affidavit on the tenant by delivering the copies to him personally, or if he cannot be found, to any agent of the tenant in whose possession the property sought to be distrained is located. If neither the tenant nor any agent of the tenant can be found, the tenant may be served by leaving such copies at the tenant's place of business or at the rented premises with some person of suitable age and discretion. If, after reasonable search, the tenant cannot be located in the county, no person can be found in possession of the rented premises, and the premises have been abandoned for a period of fifteen days or more immediately prior to the date of service, the copies of the affidavit and notice may be served by leaving them affixed to the most conspicuous part of the premises and by delivering them to the clerk of court of the county in which the premises are located. If the premises have been abandoned for fifteen days immediately prior to the date of service, the tenant shall be deemed to have appointed the clerk of court as his agent for acceptance of service of the notice and affidavit.

HISTORY: 1962 Code Section 41-151; 1952 Code Section 41-151; 1946 (44) 2584; 1973 (58) 384.



Section 27-39-220. Predistress hearing.

The purpose of the predistress hearing is to protect the tenant's use and possession of property from arbitrary encroachment and to prevent unfair or mistaken deprivation of property. If the magistrate shall, after conducting the hearing, find that the landlord's right to distress is valid and the tenant has no overriding right to continue in possession of the property subject to distress, then the magistrate may issue his distress warrant naming the amount of rent due, with costs, and such warrant shall be delivered to an officer as set forth in Section 27-39-210.

HISTORY: 1962 Code Section 41-151.1; 1973 (58) 384.



Section 27-39-230. Property exempt from distress.

The following property is exempt from distress for rent:

(1) personal clothing and food within the dwelling;

(2) bedsteads;

(3) bedding and cooking utensils; and

(4) property which is owned by a third party for which the magistrate finds ownership was not transferred from the tenant to the third party for the purpose of avoiding distraint.

HISTORY: 1962 Code Section 41-152; 1952 Code Section 41-152; 1946 (44) 2584; 2000 Act No. 409, Section 3.



Section 27-39-240. Enforcement of distress warrant.

The officer to whom a distress warrant is delivered, after the predistress hearing, shall forthwith demand of the tenant payment of the rent with costs as enumerated in the distress warrant. If such amount is paid the officer shall return the warrant with the amount collected to the magistrate who shall settle with the landlord. If the tenant fails or refuses to pay such rent with costs the officer shall distrain sufficient of the property upon the rented premises to pay such amount, giving the tenant a list in writing of the property distrained together with a copy of the distress warrant.

HISTORY: 1962 Code Section 41-153; 1952 Code Section 41-153; 1946 (44) 2584; 1973 (58) 384.



Section 27-39-250. Property of third party on premises.

If any property distrained is not the property of the tenant, the tenant shall immediately name the owner and inform the officer of the ownership, and the officer shall distrain sufficient other property of the tenant to pay the rent and costs. Even though property of the tenant must be first applied to payment of the rent and costs, all property upon the rented premises is subject to distress as provided in this section, except property mentioned in Section 27-39-230. If at any time prior to sale, as provided in Section 27-39-320, the landlord is given or receives written notice containing facts substantiating ownership that some of the distrained property is owned by a third party, the third party must receive notice, as provided in Section 27-39-210 , and an opportunity to be heard, as provided in Section 27-39-220. Before the distrained property of the third party is subject to sale pursuant to Section 27-39-320, the magistrate shall find, in a hearing, that the ownership of the property was transferred from the tenant to the third party for the purpose of avoiding distraint. If the magistrate does not make this finding, the property of the third party is exempt from distraint as provided in Section 27-39-230.

HISTORY: 1962 Code Section 41-154; 1952 Code Section 41-154; 1946 (44) 2584; 1985 Act No. 85, Section 1; 2000 Act No. 409, Section 4.



Section 27-39-270. Property removed from premises.

Any property belonging to the tenant removed from the premises shall, if found, be subject to distraint and sale, provided such distraint be made within thirty days after such removal.

HISTORY: 1962 Code Section 41-156; 1952 Code Section 41-156; 1946 (44) 2584; 1960 (51) 1602.



Section 27-39-280. Distraint after expiration of lease of tenant for life of another.

When tenants pur autre vie hold over the tenements to them demised after the determination of such leases, any person having any rent in arrears or due upon any such lease may distrain for such arrears after the determination of the lease, in the same manner as he might have done if such lease had not been ended or determined; provided, that such distress be made within the space of six calendar months after the determination of such lease during the continuance of such landlord's title or interest and during the possession of the tenant from whom such arrears became due.

HISTORY: 1962 Code Section 41-157; 1952 Code Section 41-157; 1942 Code Section 8821; 1932 Code Section 8821; Civ. C. '22 Section 5287; Civ. C. '12 Section 3517; Civ. C. '02 Section 2431; G. S. 1828; R. S. 1947; 1898 (22) 784; 1946 (44) 2584.



Section 27-39-290. Reasonableness of distress.

Any distress must be reasonable in respect to the amount of property distrained.

HISTORY: 1962 Code Section 41-158; 1952 Code Section 41-158; 1946 (44) 2584.



Section 27-39-300. Damages for unreasonable and excessive distress.

Any lessor or landlord who makes unreasonable and excessive distress shall be liable for all damages sustained by the tenant whose goods are distrained by reason of such excessive distress. Such damage may be recovered by an action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 41-159; 1952 Code Section 41-159; 1942 Code Section 8824; 1932 Code Section 8824; Civ. C. '22 Section 5290; Civ. C. '12 Section 3520; Civ. C. '02 Section 2434; G. S. 1827; R. S. 1946; 1898 (22) 784.



Section 27-39-310. Giving bond to free property from distraint.

Within five days after such distraint the tenant may free the property from the lien of the distraint by giving a bond payable to the landlord in double the amount claimed, with sufficient surety or sureties approved by the court, and the issues thus joined shall be tried by the court. The landlord shall have the right to except to the surety or sureties and the surety or sureties shall justify before the magistrate as provided for justification for sureties in claim and delivery actions.

HISTORY: 1962 Code Section 41-160; 1952 Code Section 41-160; 1946 (44) 2584.



Section 27-39-320. Sale of distrained property.

If the tenant fails to give bond as above prescribed then the officer may sell such property at public auction to the highest bidder for cash at a designated place of sale after posting a notice of such sale for five days upon the premises and two other public places in the county stating the time and place of such sale.

HISTORY: 1962 Code Section 41-161; 1952 Code Section 41-161; 1946 (44) 2584.



Section 27-39-330. Tax liens on property sold under distress.

The purchaser at a sale of chattels seized under a distress warrant shall take the property subject to any lien for taxes thereon.

HISTORY: 1962 Code Section 41-162; 1952 Code Section 41-162; 1946 (44) 2584.



Section 27-39-340. Persons who may be purchasers at sale.

The landlord or any other person may become a purchaser at a sale of chattels under a distress warrant.

HISTORY: 1962 Code Section 41-163; 1952 Code Section 41-163; 1946 (44) 2584.



Section 27-39-350. Disposition of proceeds from sale.

If the property distrained brings more than the rent with costs at such sale the surplus shall be paid to the tenant, and the rent shall be paid to the landlord.

HISTORY: 1962 Code Section 41-164; 1952 Code Section 41-164; 1946 (44) 2584.



Section 27-39-360. Remedy of distress deemed cumulative.

The remedy of distress shall be deemed cumulative with respect to any other remedy for the collection of rent.

HISTORY: 1962 Code Section 41-165; 1952 Code Section 41-165; 1946 (44) 2584.






CHAPTER 40 - RESIDENTIAL LANDLORD AND TENANT ACT

Section 27-40-10. Short title.

This chapter is known and may be cited as the South Carolina Residential Landlord and Tenant Act.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-20. Purposes; rules of construction.

(a) This chapter must be liberally construed and applied to promote its underlying purposes and policies.

(b) Underlying purposes and policies of this chapter are:

(1) to simplify, clarify, modernize, and revise the law governing rental of dwelling units and the rights and obligations of landlords and tenants;

(2) to encourage landlords and tenants to maintain and improve the quality of housing.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-30. Supplementary rules of law applicable.

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law relating to capacity to contract, mutuality of obligations, principal and agent, real property, public health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement the provisions of this chapter.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-40. Construction against implicit repeal.

This chapter being a general chapter intended as a unified coverage of its subject matter, no part of it is to be construed as impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-50. Administration of remedies; enforcement.

(a) The remedies provided by this chapter must be so administered that an aggrieved party may recover appropriate damages. The aggrieved party has a duty to mitigate damages.

(b) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-60. Settlement of disputed claim or right.

A claim or right arising under this chapter or on a rental agreement, if disputed in good faith, may be settled by agreement.

HISTORY: 1986 Act No. 336, Section 1.

Subarticle II

Scope and Jurisdiction



Section 27-40-110. Territorial application.

This chapter applies to, regulates, and determines rights, obligations, and remedies under a rental agreement, wherever made, for a dwelling unit located within this State.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-120. Exclusions from application of chapter.

The following arrangements are not governed by this chapter:

(1) residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar service;

(2) occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to his interest;

(3) occupancy by a member or a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(4) transient occupancy in a hotel, motel, or other accommodations subject to the sales tax on accommodations as provided by Section 12-36-920;

(5) occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises;

(6) occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(7) occupancy under a rental agreement covering the premises used by the occupant primarily for agricultural purposes;

(8) occupancy under a rental agreement in a premises regulated by the provisions of Chapter 32 of Title 27 of the 1976 Code (Vacation Time Sharing Plan Act).

(9) residence, whether temporary or not, at a charitable or emergency protective shelter, public or private.

HISTORY: 1986 Act No. 336, Section 1; 1998 Act No. 382, Section 1.



Section 27-40-130. Jurisdiction and service of process.

(a) The circuit courts and magistrate courts of this State shall exercise concurrent jurisdiction over any landlord with respect to any conduct in this State governed by this chapter or with respect to any claim arising from a transaction subject to this chapter. In addition to any other method provided by rule or by statute, personal jurisdiction over a landlord may be acquired in a civil action or proceeding instituted in the court of common pleas or magistrate court by the service of process in the manner provided by this section.

(b) If a landlord is not a resident of this State or is a corporation not authorized to do business in this State and engaged in any conduct in this State governed by this chapter, or engaged in a transaction subject to this chapter, he may designate an agent upon whom service of process may be made in this State. The agent must be a resident of this State or a corporation authorized to do business in this State. The designation must be in writing and filed with the Secretary of State. If no designation is made and filed or if process cannot be served in this State upon the designated agent, process may be served upon the Secretary of State, but service upon him is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail requiring a signed receipt to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section must be filed with the court of the county wherein the action is instituted on or before the return day of the process, if any, or within any further time the court allows.

HISTORY: 1986 Act No. 336, Section 1.

Subarticle III

General Definitions and Principles Interpretation; Notice



Section 27-40-210. General definitions.

Subject to additional definitions contained in subsequent articles of this chapter which apply to specific articles or parts of this chapter, and unless the context otherwise requires, in this chapter:

(1) "action" includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined, including an action for possession;

(2) "building and housing codes" include any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of any premise, or dwelling unit;

(3) "dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household and includes landlord-owned mobile homes. Property that is leased for the exclusive purpose of being renovated by the lessee is not considered a dwelling unit within the meaning of this chapter;

(4) "fair-market rental value" means the actual periodic rental payment for comparable rental property to which a willing landlord and a willing tenant would agree. In determining the fair-market rental value, the court may consider appraisals offered by the tenant, landlord, realty experts, licensed appraisers, and other relevant evidence;

(5) "good faith" means honesty in fact in the conduct of the transaction concerned;

(6) "landlord" means the owner, lessor, or sublessor of the premises, and it also means a manager of the premises who fails to disclose as required by Section 27-40-420;

(7) "organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity;

(8) "owner" means one or more persons, jointly or severally, in whom is vested (i) all or part of the legal title to property or (ii) all or part of the beneficial ownership and a right to present use and enjoyment of the premises. The term includes a mortgagee in possession;

(9) "person" includes an individual or organization;

(10) "premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(11) "rent" means the consideration payable for use of the premises including late charges whether payable in lump sum or periodic payments, excluding security deposits or other charges;

(12) "rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under Section 27-40-520 embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(13) "roomer" means a person occupying a dwelling unit that does not include a toilet and either a bathtub or a shower and a refrigerator, stove, and kitchen sink, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure;

(14) "single family residence" means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit;

(15) "tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others;

(16) "wilful" means an attempt to intentionally avoid obligations under the rental agreement or the provisions of this chapter;

(17) "essential services" means sanitary plumbing or sewer services; electricity; gas, where it is used for heat, hot water, or cooking; running water, and reasonable amounts of hot water and heat, except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection.

(18) "security deposit" means a monetary deposit from the tenant to the landlord which is held in trust by the landlord to secure the full and faithful performance of the terms and conditions of the lease agreement as provided in Section 27-40-410.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Sections 1, 2.



Section 27-40-220. Obligation of good faith.

Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performances or enforcement.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-230. Unconscionability.

(a) If the court as a matter of law, finds:

(1) a rental agreement was unconscionable when made, the court may refuse to enforce the rental agreement;

(2) any provision of a rental agreement was unconscionable when made, the court may enforce the remainder of the agreement without the unconscionable provision or limit the application of any unconscionable provision to avoid an unconscionable result; or

(3) a settlement in which a party waives or agrees to forego a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion, the parties must be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the rental agreement or settlement to aid the court in making the determination.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-240. Notice.

(A) A person has notice of a fact if:

(1) the person has actual knowledge of it;

(2) the person has received a notice or notification of it; or

(3) from all the facts and circumstances known to him at the time in question he has reason to know that it exists. A person "knows" or "has knowledge" of a fact if he has actual knowledge of it.

(B) A person "notifies" or "gives" a notice or notification to another person by taking steps reasonably calculated to inform the other in ordinary course whether or not the other actually comes to know of it. A person "receives" a notice or notification when:

(1) it comes to his attention; or

(2) in the case of the landlord, it is delivered at the place of business of the landlord through which the rental agreement was made or at any place held out by the landlord as the place for receipt of the communication; or

(3) in the case of the tenant, it is delivered in hand to the tenant or mailed by registered or certified mail to the tenant at the place held out by him as the place for receipt of the communication, or in the absence of the designation, to the tenant's last known place of residence. Proof of mailing pursuant to this subsection constitutes notice without proof of receipt.

(C) "Notice", knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction, and in any event from the time it would have been brought to the individual's attention if the organization had exercised reasonable diligence.

(D) The time within which an act is to be done must be computed by reference to South Carolina Rules of Civil Procedure.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 3.

Subarticle IV

General Provisions



Section 27-40-310. Terms and conditions of rental agreement.

(a) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other rule of law, including rent, term of the agreement, and other provisions governing the rights and obligations of the parties.

(b) In absence of agreement, the tenant shall pay as rent the fair-market rental value for the use and occupancy of the dwelling unit.

(c) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless the tenant is otherwise notified in writing, rent is payable at the dwelling unit and periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly installments at the beginning of each month. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(d) Unless the rental agreement fixes a definite term, the tenancy is week to week in case of a roomer who pays weekly rent and in all other cases month to month.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-320. Effect of unsigned or undelivered rental agreement.

(a) If the landlord does not sign and deliver a written rental agreement which has been signed and delivered to the landlord by the tenant, acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(b) If the tenant does not sign and deliver a written rental agreement which has been signed and delivered to the tenant by the landlord, acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(c) If a rental agreement given effect by the operation of this section provides for a term longer than one year, it is effective for only one year.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-330. Prohibited provisions in rental agreements.

(a) A rental agreement may not provide that the tenant:

(1) agrees to waive or forego rights or remedies under this chapter;

(2) authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith.

(b) A provision prohibited by subsection (a) included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by him to be prohibited and attempts to exercise the rights created by the agreement, the tenant may recover in addition to his actual damages an amount not to exceed the security deposit and reasonable attorney's fees. If a landlord maliciously uses a rental agreement containing provisions known by him to be prohibited and attempts to exercise the rights created thereby, the tenant may recover in addition to his actual damages an amount not to exceed three months' periodic rent and reasonable attorney's fees.

(c) The provisions of this section shall not operate so as to invalidate bona fide liquidated damage provisions which shall establish the amount of damages for loss of rent resulting from a premature termination of a lease.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-340. Separation of rents and obligations to maintain property forbidden.

A rental agreement, assignment, conveyance, trust deed, mortgage, or security instrument may not permit the receipt of rent absent the obligation to comply with Section 27-40-440(a).

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-410. Security deposits; prepaid rent.

(a) Upon termination of the tenancy, property or money held by the landlord as security must be returned less amounts withheld by the landlord for accrued rent and damages which the landlord has suffered by reason of the tenant's noncompliance with Section 27-40-510. Any deduction from the security/rental deposit must be itemized by the landlord in a written notice to the tenant together with the amount due, if any, within thirty days after termination of the tenancy and delivery of possession and demand by the tenant, whichever is later. The tenant shall provide the landlord in writing with a forwarding address or new address to which the written notice and amount due from the landlord may be sent. If the tenant fails to provide the landlord with the forwarding or new address, the tenant is not entitled to damages under this subsection provided the landlord (1) had no notice of the tenant's whereabouts and (2) mailed the written notice and amount due, if any, to the tenant's last known address.

(b) If the landlord fails to return to the tenant any prepaid rent or security/rental deposit with the notice required to be sent by the landlord pursuant to subsection (a), the tenant may recover the property and money in an amount equal to three times the amount wrongfully withheld and reasonable attorney's fees.

(c) If a landlord (1) rents more than four adjoining dwelling units on the premises, and (2) imposes different standards for calculating security/rental deposits required of different tenants on the premises, then, prior to the consummation of the rental agreement, the landlord shall either post in a conspicuous place on the premises, or at the place at which rental is paid a statement clearly indicating the standards by which such security/rental deposits are calculated, or shall provide each prospective tenant with a statement setting forth the standards. If a landlord fails to comply with this subsection as to a tenant, the difference between the security/rental deposit required of the tenant and the lowest security/rental deposit required of any other tenant of a comparable dwelling unit on the premises is not subject to deductions for damages by reason of the tenant's noncompliance with Section 27-40-510.

(d) This section does not preclude the landlord or tenant from recovering other damages to which he may be entitled under this chapter or otherwise.

(e) Subject to the provisions of Section 27-40-450, the holder of the landlord's interest in the premises at the time of the termination of the tenancy is bound by this section.

HISTORY: 1986 Act No. 336, Section 1; 1994 Act No. 498, Section 1.



Section 27-40-420. Disclosure.

(a) A landlord or any person authorized to enter into a rental agreement on his behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of an owner of the premises or a person authorized to act on behalf of the owner as agent, inter alia, for purposes of service of process and receiving or receipting notices or demands.

(b) The information required to be furnished by this section must be kept current and this section extends to and is enforceable against any successor landlord, owner, or manager.

(c) A person authorized to enter in a rental agreement on behalf of a landlord who fails to comply with subsection (a) with regard to a rental agreement entered into on behalf of the landlord becomes an agent of the landlord for purposes of that rental agreement for:

(1) service of process and receiving and receipting for notices and demands;

(2) performing the obligations of the landlord under this chapter and under the rental agreement and expending or making available for the performance of the obligations all rent collected from the premises and retained by the person on behalf of the landlord.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-430. Landlord to deliver possession of dwelling unit.

At the commencement of the term a landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and Section 27-40-440. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in Section 27-40-760(c).

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-440. Landlord to maintain premises.

(a) A landlord shall:

(1) comply with the requirements of applicable building and housing codes materially affecting health and safety;

(2) make all repairs and do whatever is reasonably necessary to put and keep the premises in a fit and habitable condition;

(3) keep all common areas of the premises in a reasonably safe condition, and, for premises containing more than four dwelling units, keep in a reasonably clean condition;

(4) make available running water and reasonable amounts of hot water at all times and reasonable heat except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection;

(5) maintain in reasonably good and safe working order and condition all electrical, gas, plumbing, sanitary, heating, ventilating, air conditioning, and other facilities and appliances, including elevators, supplied or required to be supplied by him. Appliances present in the dwelling unit are presumed to be supplied by the landlord unless specifically excluded by the rental agreement. No appliances or facilities necessary to the provision of essential services may be excluded.

(b) If the duty imposed by paragraph (1) of subsection (a) is greater than any duty imposed by any other paragraph of that subsection, the landlord's duty must be determined by reference to paragraph (1) of subsection (a).

(c) The landlord and tenant of a single family residence may agree in writing that the tenant perform the landlord's duties specified in paragraph (5) of subsection (a) and also specified repairs, maintenance tasks, alterations, and remodeling, but only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord and tenant of any dwelling unit other than a single family residence may agree that the tenant is to perform specified repairs, maintenance tasks, alterations, or remodeling only if:

(1) the agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(2) the work is not necessary to cure noncompliance with subsection (a)(1) of this section;

(3) the agreement does not diminish or affect the obligations of the landlord to other tenants in the premises.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-450. Limitation of liability.

(a) Unless otherwise agreed, a landlord who conveys the premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the conveyance. However, he remains liable to the tenant for security recoverable by the tenant under Section 27-40-410, unless the security deposit is transferred from the seller to the purchaser and the tenant is notified in writing a reasonable time after the transaction in which case the purchaser is liable under Section 27-40-410.

(b) Unless otherwise agreed, a manager of the premises that includes a dwelling unit is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the termination of his management.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-510. Tenant to maintain dwelling unit.

A tenant shall:

(1) comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(2) keep the dwelling unit and that part of the premises that he uses reasonably safe and reasonably clean;

(3) dispose from his dwelling unit all ashes, garbage, rubbish, and other waste in a reasonably clean and safe manner;

(4) keep all plumbing fixtures in the dwelling unit or used by the tenant reasonably clean;

(5) use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, and other facilities and appliances including elevators in the premises;

(6) not deliberately or negligently destroy, deface, damage, impair, or remove any part of the premises or knowingly permit any person to do so who is on the premises with the tenant's permission or who is allowed access to the premises by the tenant;

(7) conduct himself and require other persons on the premises with the tenant's permission or who are allowed access to the premises by the tenant to conduct themselves in a manner that will not disturb other tenant's peaceful enjoyment of the premises;

(8) comply with the lease and rules and regulations which are enforceable pursuant to Section 27-40-520.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-520. Rules and regulations.

(a) A landlord, from time to time, may adopt rules or regulations, however described, concerning the tenant's use and occupancy of the premises. They are enforceable against the tenant only if:

(1) their purpose is to promote the convenience, safety, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(2) they are reasonably related to the purpose for which they are adopted;

(3) they apply to all tenants in the premises in a fair manner;

(4) they are sufficiently explicit in their prohibition, direction, or limitation of the tenant's conduct to fairly inform him of what he must or must not do to comply;

(5) they are not for the purpose of evading the obligations of the landlord;

(6) the tenant has notice of them at the time he enters into the rental agreement, or when they are adopted.

(b) Rules or regulations adopted after a tenant enters into a rental agreement are not valid as to such tenant if the rules or regulations substantially modify the tenant's bargain and after receiving notice upon adoption of his right to object, the tenant objects in writing to the landlord within thirty days after promulgation.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-530. Access.

(a) A tenant shall not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen, or contractors.

(b) A landlord or his agent may enter the dwelling unit without consent of the tenant:

(1) At any time in case of emergency-prospective changes in weather conditions which pose a likelihood of danger to the property may be considered an emergency;

(2) Between the hours of 9:00 a.m. and 6:00 p.m. for the purpose of providing regularly scheduled periodic services such as changing furnace and air-conditioning filters, providing termite, insect, or pest treatment, and the like, provided that the right to enter to provide regularly scheduled periodic services is conspicuously set forth in writing in the rental agreement and that prior to entering, the landlord announces his intent to enter to perform services; or

(3) Between the hours of 8:00 a.m. and 8:00 p.m. for the purpose of providing services requested by the tenant and that prior to entering, the landlord announces his intent to enter to perform services.

(c) A landlord shall not abuse the right of access or use it to harass the tenant. Except in cases under item (b) above, the landlord shall give the tenant at least twenty-four hours notice of his intent to enter and may enter only at reasonable times.

(d) A landlord has no other right of access except:

(1) pursuant to court order;

(2) as permitted by Sections 27-40-720 and 27-40-730;

(3) when accompanied by a law enforcement officer at reasonable times for the purpose of service of process in ejectment proceedings; or

(4) unless the tenant has abandoned or surrendered the premises.

(e) A tenant shall not change locks on the dwelling unit without the permission of the landlord.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 4.



Section 27-40-540. Tenant to use and occupy.

Unless otherwise agreed, a tenant shall occupy his dwelling unit only as a dwelling unit and shall not conduct or permit any illegal activities thereon.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-610. Noncompliance by landlord in general.

(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with Section 27-40-440 materially affecting health and safety or the physical condition of the property, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than fourteen days after receipt of the notice if the breach is not remedied within fourteen days. The rental agreement shall terminate as provided in the notice except that:

(1) The rental agreement shall not terminate by reason of the breach:

(i) if the breach is remedial by repairs or otherwise and the landlord adequately remedies the breach before the date specified in the notice; or

(ii) if such remedy for a breach not affecting health and safety cannot be remedied within fourteen days, but is commenced within the fourteen-day period and is pursued in good faith to completion within a reasonable time.

(2) The tenant may not terminate for a condition caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with the tenant's permission or who is allowed access to the premises by the tenant.

(b) Except as provided in this chapter, the tenant may recover actual damages and obtain injunctive relief in a magistrate's or circuit court, without posting bond, for any noncompliance by the landlord with the rental agreement or Section 27-40-440. If the landlord's noncompliance is wilful, the tenant may recover reasonable attorney's fees.

(c) If the rental agreement is terminated, the landlord shall return security recoverable by the tenant under Section 27-40-410. If the landlord's noncompliance is wilful, the tenant may recover reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-620. Failure to deliver possession.

(a) If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in Section 27-40-430, rent abates until possession is delivered and the tenant may:

(1) terminate the rental agreement upon at least five days' written notice to the landlord and upon termination the landlord shall return all prepaid rent and security; or

(2) demand performance of the rental agreement by the landlord and, if the tenant elects, maintain an action for possession of the dwelling unit against the landlord or any person wrongfully in possession and recover the actual damages sustained by him. Where the landlord is unable to deliver possession due to a previous tenant remaining in possession without the landlord's consent, after the expiration of the term of their rental agreement or its termination, the landlord is not liable for damages pursuant to this subsection, if the landlord made reasonable efforts to obtain possession of the premises.

(b) If a person's failure to deliver possession is wilful and not in good faith, an aggrieved person may recover from that person an amount not more than three months' periodic rent or twice the actual damages sustained, whichever is greater, and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-630. Wrongful failure to provide essential services.

(a) If the landlord is negligent or wilful in failing to provide essential services as required by the rental agreement or Section 27-40-440, the tenant may give written notice to the landlord specifying the breach and may:

(1) procure reasonable amounts of the required essential services during the period of the landlord's noncompliance and deduct their actual and reasonable cost from the rent; or

(2) recover damages based upon the diminution in the fair-market rental value of the dwelling unit and reasonable attorney's fees.

(b) If the tenant proceeds under this section, he may not proceed under Section 27-40-610 as to that breach.

(c) Under no circumstances should this section be interpreted to authorize the tenant to make repairs on the rental property and deduct the cost of the repairs from rent. In the event that the tenant unlawfully acts without the landlord's consent and authorizes repairs, any mechanic's lien arising therefrom shall be unenforceable.

(d) Rights of the tenant under this section do not arise until he has given notice to the landlord and the landlord fails to act within a reasonable time or if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with the tenant's permission or who is allowed access to the premises by the tenant.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-640. Landlord's noncompliance as defense to action for possession or rent.

(a) In an action for possession based upon nonpayment of the rent or in an action for rent concerning a period when the tenant is in possession, the tenant may rely on the rental agreement or the provisions of this chapter to assert defenses and to counterclaim for any amount recoverable thereunder. If the defense or counterclaim by the tenant is without merit and is not raised in good faith, the landlord may recover, in addition to actual damages, reasonable attorney's fees.

(b) Notwithstanding the provisions of subsection (a), a tenant is considered to have waived violation of a landlord's duty to maintain the premises as set forth by the rental agreement or violation of the landlord's duties under Section 27-40-440 as a defense in an action for possession based upon nonpayment of rent or in an action for rent concerning a period where:

(1) the landlord has no notice of the violation of the duties fourteen days before rent is due for violations of Section 27-40-440 involving services other than essential services; or

(2) the landlord has no notice before rent is due which provides a reasonable opportunity to make emergency repairs necessary for the provision of essential services.

(c) In an action for rent concerning a period when the tenant is not in possession, he may assert defenses and counterclaims as provided in subsection (a) but is not required to pay any rent as required by Section 27-40-790.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-650. Fire or casualty damage.

(a) If the dwelling unit or premises are damaged or destroyed by fire or casualty to the extent that normal use and occupancy of the dwelling unit is substantially impaired, the tenant may:

(1) immediately vacate the premises and notify the landlord in writing within seven days thereafter of his intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair-market rental value of the dwelling unit.

(b) Unless the fire or casualty was due to the tenant's negligence or otherwise caused by the tenant, if the rental agreement is terminated, the landlord shall return security recoverable under Section 27-40-410 and all prepaid rent. Accounting for rent in the event of termination or apportionment must be made as of the date of the fire or casualty. A landlord may withhold the tenant's security deposit or prepaid rent if the fire or casualty was due to the tenant's negligence or otherwise caused by the tenant; however, if the landlord withholds a security deposit or prepaid rent, he must comply with the notice requirement in Section 27-40-410(a).

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 5.



Section 27-40-660. Tenant's remedies for landlord's unlawful ouster or exclusion.

If a landlord unlawfully removes or excludes the tenant from the premises, or wilfully diminishes services to tenant by interrupting or causing interruption of essential services, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount equal to three months' periodic rent or twice the actual damages sustained by him, whichever is greater, and reasonable attorney's fees. If the rental agreement is terminated the landlord shall return security recoverable under Section 27-40-410.

HISTORY: 1986 Act No. 336, Section 1.

Subarticle II

Landlord Remedies



Section 27-40-710. Noncompliance with rental agreement; failure to pay rent; removal of evicted tenant's personal property.

(A) Except as provided in this chapter, if there is a noncompliance by the tenant with the rental agreement other than nonpayment of rent or a noncompliance with Section 27-40-510 materially affecting health and safety or the physical condition of the property, or Section 27-40-540, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than fourteen days after receipt of the notice, if the breach is not remedied in fourteen days. The rental agreement terminates as provided in the notice except that:

(1) if the breach is remediable by repairs or otherwise and the tenant adequately remedies the breach before the date specified in the notice, or

(2) if the remedy cannot be completed within fourteen days, but is commenced within the fourteen-day period and is pursued in good faith to completion within a reasonable time, the rental agreement may not terminate by reason of the breach.

(B) If rent is unpaid when due and the tenant fails to pay rent within five days from the date due or the tenant is in violation of Section 27-40-540, the landlord may terminate the rental agreement provided the landlord has given the tenant written notice of nonpayment and his intention to terminate the rental agreement if the rent is not paid within that period. The landlord's obligation to provide notice under this section is satisfied for any lease term after the landlord has given one such notice to the tenant or if the notice is contained in conspicuous language in a written rental agreement. The written notice requirement upon the landlord under this subsection shall be considered to have been complied with if the rental agreement contains the following or a substantially equivalent provision:

"IF YOU DO NOT PAY YOUR RENT ON TIME

This is your notice. If you do not pay your rent within five days of the due date, the landlord can start to have you evicted. You will get no other notice as long as you live in this rental unit."

The presence of this provision in the rental agreement fully satisfies the "written notice" requirement under this subsection and applies to a month-to-month tenancy following the specified lease term in the original rental agreement. If the rental agreement contains the provision set forth in this subsection, the landlord is not required to furnish any separate or additional written notice to the tenant in order to commence eviction proceedings for nonpayment of rent even after the original term of the rental agreement has expired.

(C) Except as provided in this chapter, the landlord may recover actual damages and obtain injunctive relief, judgments, or evictions in magistrate's or circuit court without posting bond for any noncompliance by the tenant with the rental agreement or Section 27-40-510. A real estate broker-in-charge licensed in this State or a licensed property manager, in the conduct of his licensed business may, either in person or through one or more regular employees, complete a form writ of eviction and present facts to judicial officers on behalf of his landlord/principal in support of an action for eviction and/or distress and/or abandonment for which no separate charge is made for this service. If the tenant's noncompliance is wilful other than nonpayment of rent, the landlord may recover reasonable attorney's fees, provided the landlord is represented by an attorney. If the tenant's nonpayment of rent is not in good faith, the landlord is entitled to reasonable attorney's fees, provided the landlord is represented by an attorney.

(D) Personal property belonging to a tenant removed from a premises as a result of an eviction proceeding under this chapter which is placed on a public street or highway shall be removed by the appropriate municipal or county officials after a period of forty-eight hours, excluding Saturdays, Sundays, and holidays, and may also be removed by these officials in the normal course of debris or trash collection before or after a period of forty-eight hours. If the premises is located in a municipality or county that does not collect trash or debris from the public highways, then after a period of forty-eight hours, the landlord may remove the personal property from the premises and dispose of it in the manner that trash or debris is normally disposed of in such municipalities or counties. The notice of eviction must clearly inform the tenant of the provisions of this section. The municipality or county and the appropriate officials or employees thereof have no liability in regard to the tenant if he is not informed in the notice of eviction of the provisions of this section.

HISTORY: 1986 Act No. 336, Section 1; 1992 Act No. 484, Section 1; 1998 Act No. 382, Section 2; 1999 Act No. 59, Section 1.



Section 27-40-720. Noncompliance affecting health and safety.

(a) If there is noncompliance by the tenant with Section 27-40-510 materially affecting health and safety that can be remedied by repair, replacement of a damaged item, or cleaning, and the tenant fails to comply as promptly as conditions require in case of emergency or within fourteen days after written notice by the landlord specifying the breach and requesting that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and the tenant shall reimburse the landlord for the cost and, in addition, the landlord shall have the remedies available under this chapter.

(b) If there is noncompliance by the tenant with Section 27-40-510 materially affecting health and safety other than as set forth in subsection (a) above, and the tenant fails to comply as promptly as conditions require in case of emergency, or within fourteen days after written notice by the landlord if it is not an emergency, specifying the breach and requesting that the tenant remedy within that period of time, the landlord may terminate the rental agreement.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 6.



Section 27-40-730. Remedies for absence, nonuse, and abandonment.

(a) The unexplained absence of a tenant from a dwelling unit for a period of fifteen days after default in the payment of rent must be construed as abandonment of the dwelling unit.

(b) If the tenant has voluntarily terminated the utilities and there is an unexplained absence of a tenant after default in payment of rent, abandonment is considered immediate and the fifteen day rule as described in (a) does not apply.

(c) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, it terminates as of the date of the new tenancy, subject to the landlord's remedies under Section 27-40-740. If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender, the rental agreement is considered to be terminated by the landlord as of the date the landlord has notice of the abandonment. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is considered to be a month or a week, as the case may be.

(d) When a dwelling unit has been abandoned or the rental agreement has come to an end and the tenant has removed a substantial portion of his property or voluntarily and permanently terminated his utilities and has left personal property in the dwelling unit or on the premises with a fair-market value of five hundred dollars or less, the landlord may enter the dwelling unit, using forcible entry if required, and dispose of the property.

(e) When a dwelling unit has been abandoned or the rental agreement has come to an end and the tenant has left personal property in the dwelling unit or on the premises in the cases not covered by subsection (d) above, the landlord may have the property removed only pursuant to the provisions of Sections 27-37-10 to 27-37-150.

(f) Where property is disposed of by the landlord pursuant to subsection (d) and the property was in excess of five hundred dollars, the landlord is not liable unless the landlord was grossly negligent.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 7.



Section 27-40-740. Landlord's lien; distress proceeding.

(a) A contractual lien or contractual security interest on behalf of the landlord in the tenant's household goods is not enforceable unless perfected before the effective date of this chapter.

(b) A landlord may enforce collection of rent by distress only pursuant to Chapter 39, Title 27; however, the tenant may raise defenses to the issuance of a distress warrant pursuant to the provisions of this chapter or the rental agreement and may take advantage of the property exemptions found in Section 15-41-30.

HISTORY: 1986 Act No. 336, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner, the reference was changed from Section 15-41-200 to Section 15-41-30 because Act 415 of 1988 renumbered Section 15-41-200 to 15-41-30.



Section 27-40-750. Remedy after termination.

If the rental agreement is terminated, the landlord has a right to possession and for rent and a separate claim for actual damages for breach of the rental agreement and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-760. Recovery of possession limited.

A landlord may not recover or take possession of the dwelling unit by action or otherwise, including wilful diminution of required essential services to the tenant by interrupting or causing the interruption of services, except in case of abandonment, surrender, termination, or as permitted in this chapter.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-770. Periodic tenancy; holdover remedies.

(a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least seven days before the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other at least thirty days before the termination date specified in the notice.

(c) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. If the holdover is not in good faith, the landlord may recover reasonable attorney's fees. If the tenant's holdover is a wilful violation of the provisions of this chapter or the rental agreement, the landlord may also recover an amount not more than three months periodic rent or twice the actual damages sustained by him, whichever is greater and reasonable attorney's fees. If the landlord consents to the tenant's continued occupancy, Section 27-40-310(d) applies.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-780. Landlord and tenant remedies for abuse of access.

(a) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief in magistrates' or circuit court without posting bond to compel access, or terminate the rental agreement. In either case the landlord may recover actual damages and reasonable attorney's fees.

(b) If the landlord knowingly makes an unlawful entry or repeated lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief in magistrates' or circuit court without posting bond to prevent the recurrence of the conduct or terminate the rental agreement. In either case the tenant may recover actual damages and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-790. Payment of rent into court.

In any action where the landlord sues for possession and the tenant raises defenses or counterclaims pursuant to this chapter or the rental agreement:

(a) The tenant is required to pay the landlord all rent which becomes due after the issuance of a written rule requiring the tenant to vacate or show cause as rent becomes due and the landlord is required to provide the tenant with a written receipt for each payment except when the tenant pays by check. If the landlord and tenant disagree as to the amount of rent or the time of payments thereof, the court shall hold a hearing as soon as feasible after the issues have been joined, and preliminarily determine the matter. In the event that the basis for the disagreement of the amount of rent due is the landlord's alleged violation of the rental agreement or the provisions of this chapter, the rent to be paid must be the fair-market rental value of the premises at the time of the hearing. Rent must not be abated for a condition caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with his permission or who is allowed access to the premises by the tenant.

(b) The tenant is required to pay the landlord all rent allegedly owed prior to the issuance of the rule, provided, however, that in lieu of the payment the tenant may be allowed to submit to the court a receipt and cancelled check, or both, indicating that payment has been made to the landlord.

In the event that the amount of rent is in controversy, the court shall determine the amount of rent to be paid to the landlord in the same manner as in subsection (a) or (b) of this section.

(c) Should the tenant not appear and show cause within ten days, the court shall issue a warrant of ejectment pursuant to Section 27-37-40 of the 1976 Code.

Should the tenant appear in response to the rule and allege that rent due under subsections (a) or (b) has been paid, the court shall determine the issue. If the tenant has failed to comply with subsections (a) or (b), the court shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

(d) If the amount of rent due is determined at final adjudication to be less than alleged by the landlord, decision must be entered for the tenant if he has complied fully with the provisions of this section.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 8.



Section 27-40-800. Undertaking on appeal and order staying execution.

(a) Upon appeal to the circuit court, the case must be heard, in a manner consistent with other appeals from magistrates' court, as soon as is feasible after the appeal is docketed.

(b) It is sufficient to stay execution of a judgment for ejectment that the tenant sign an undertaking that he will pay to the landlord the amount of rent, determined by the magistrate in accordance with Section 27-40-780, as it becomes due periodically after the judgment was entered. Any magistrate, clerk, or circuit court judge shall order a stay of execution upon the undertaking.

(c) The undertaking by the tenant and the order staying execution may be substantially in the following form:

State of South Carolina County of __________ ____________________ Landlord vs. ____________________ Tenant

Bond to Stay

Execution on Appeal

to Circuit Court

Now comes the tenant in the above entitled action and respectfully shows the court that a judgment of ejectment was issued against the tenant and for the landlord on the ___ day of __________, 19_, by the magistrate. Tenant has appealed the judgment to the circuit court.

Pursuant to the findings of the magistrate, the tenant is obligated to pay rent in the amount of $_____ per _____, due on the ___ day of each __________.

Tenant hereby undertakes to pay the periodic rent hereinafter due according to the aforesaid findings of the court and moves the circuit court to stay execution on the judgment for ejectment until this matter is heard on appeal and decided by the circuit court.

This the __________ day of __________, 19___

_

Tenant

Upon execution of the above bond, execution on the judgment of ejectment is hereby stayed until the action is heard on appeal and decided by the circuit court. If tenant fails to make any rental payment within five days of the due date, upon application of the landlord, the stay of execution shall dissolve, the appeal by the tenant to the circuit court on issues dealing with possession must be dismissed and the sheriff may dispossess the tenant.

This the __________ day of __________, 19___

_

Judge

(d) If either party disputes the amount of the payment or the due date in the undertaking, the aggrieved party may move for modification of the terms of the undertaking before the circuit court. Upon the motion and upon notice to all interested parties, the court shall hold a hearing as soon as is feasible after the filing of the motion and determine what modifications, if any, are appropriate. No judgment for ejectment may be executed pending a hearing on the motion, provided the tenant complied with the terms of the undertaking.

(e) If the tenant fails to make a payment within five days of the due date according to the undertaking and order staying execution, the clerk, upon application of the landlord, shall issue a warrant of ejectment to be executed pursuant to Section 27-37-40 of the 1976 Code.

(f)(1) Upon appeal to the Supreme Court or to the court of appeals, it is sufficient to stay execution of a judgment for ejectment that the tenant sign an undertaking that he will pay to the landlord the amount of rent, determined by order of the judge of the circuit court, as it becomes due periodically after judgment was entered. The judge of the court having jurisdiction shall order stay of execution upon the undertaking.

(2) The tenant's failure to comply with the terms of the undertaking entitles the landlord to execution of the judgment for possession in accordance with the provisions of subsection (e) of this section.

HISTORY: 1986 Act No. 336, Section 1; 1999 Act No. 55, Section 34.



Section 27-40-910. Retaliatory conduct prohibited.

(a) Except as provided in this section, a landlord shall not retaliate by increasing rent to an amount in excess of fair-market value or decreasing essential services or by bringing an action for possession after:

(1) the tenant has complained to a governmental agency charged with responsibility for enforcement of a building or housing code of a violation applicable to the premises materially affecting health and safety; or

(2) the tenant has complained to the landlord of a violation of this chapter.

(b) If the landlord acts in violation of subsection (a), the tenant is entitled to the remedies provided in Section 27-40-660 as a defense in any retaliatory action against him for possession. If the defense by the tenant is without merit, the landlord is entitled to reasonable attorney's fees. If the defense is raised in bad faith, the landlord may recover up to three month's periodic rent or treble the actual damages, whichever is greater. If the landlord recovers damages under this section, he may not also recover damages under Section 27-40-760.

(c) Notwithstanding subsections (a) and (b), a landlord may bring an action for possession if:

(1) the violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant, a member of his family, or other person on the premises with his permission or who is allowed access to the premises by the tenant, or

(2) there is material noncompliance by the tenant under Section 27-40-710 or Section 27-40-720; or

(3) compliance with the applicable building or housing code requires alteration, remodeling, or demolition which would effectively deprive the tenant of use of the dwelling unit.

(d) The maintenance of an action under subsection (c) does not release the landlord from liability under subsection (b) of Section 27-40-610.

(e) Notwithstanding the provisions of subsection (a) a landlord who rents more than four adjoining dwelling units on the premises may increase rent without there being a presumption of retaliation, provided that the increase applies uniformly to all tenants, or so long as the rent does not exceed the fair-market value.

(f) In an action for possession where the tenant intends to raise a defense under this section, the tenant must notify the landlord in writing within ten days after service of the Rule to Vacate or Show Cause of his intent to do so. After the tenant has filed an Answer to the Rule, the court shall hear the matter as promptly as is feasible.

(g) If the landlord retaliates against the tenant for engaging in conduct protected under section (a) by refusing to renew the lease, and if the tenant is not in default as to payment of rent, the landlord may not recover possession of the dwelling unit for seventy-five days and may not increase rent to an amount in excess of fair-market value or decrease essential services pending the recovery of the dwelling unit, provided that the tenant proves the landlord's violation of this chapter, the landlord had notice of such violation, and the landlord had notice of the tenant's complaint prior to expiration of the lease.

(h) Any landlord who acts in retaliation against the tenant for engaging in protected conduct is liable for damages up to three month's rent or treble the actual damages sustained by the tenant, whichever is greater, and reasonable attorney's fees. Nothing in this section may be construed to prohibit an action for damages after a landlord has recovered possession of the dwelling unit in subsection (c), provided the ejectment was primarily in retaliation against the tenant's protected conduct.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-920. Conflict with Title 27.

Chapter 35, Title 27, Chapter 37, Title 27, and Article 3, Chapter 39, Title 27, of the 1976 Code are not applicable to the leasing or renting or to leases or rental agreements concerning any real property insofar as they are inconsistent with the provisions of this chapter, including the rights and remedies of landlords and tenants thereto.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-930. Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1986 Act No. 336, Section 1.



Section 27-40-940. Prior transactions.

Transactions entered into before the effective date of this chapter, and not extended or renewed on or after that date, and the rights, duties, and interests flowing from them remain valid and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though the repeal or amendment had not occurred.

HISTORY: 1986 Act No. 336, Section 1.






CHAPTER 41 - UNDERTENANTS OF LIFE TENANTS

Section 27-41-10. Recovery of rent from undertenant on death of life tenant.

When any tenant for life shall happen to die before or on the day on which any rent was reserved or made payable upon any demise or lease of any lands, tenements or hereditaments to an undertenant which determined on the death of such tenant for life, the executors or administrators of such tenant for life shall and may recover of and from such undertenant of such lands, tenements or hereditaments the rent thereof as prescribed in Section 27-41-20.

HISTORY: 1962 Code Section 41-251; 1952 Code Section 41-251; 1942 Code Section 8797; 1932 Code Section 8797; Civ. C. '22 Section 5264; Civ. C. '12 Section 3494; Civ. C. '02 Section 2480; G. S. 1805; R. S. 1924; 1712 (2) 577.



Section 27-41-20. Proportion of rent to be paid at death of life tenant.

If such tenant for life die on the day on which the rent was payable, the whole of such rent shall be so recovered but if such tenant for life die before such day a proportion of such rent, according to the time such tenant for life lived of the last year or quarter of a year, or other time in which the rent was growing due as aforesaid, making all just allowances, shall be so recovered; or a reasonable part thereof, respectively, shall be so recovered if the recovery of the whole or such portion thereof as aforesaid shall be unreasonable.

HISTORY: 1962 Code Section 41-252; 1952 Code Section 41-252; 1942 Code Section 8798; 1932 Code Section 8798; Civ. C. '22 Section 5265; Civ. C. '12 Section 3495; Civ. C. '02 Section 2409; G. S. 1806; R. S. 1924; 1712 (2) 577.



Section 27-41-30. Undertenant's right to possession.

If any person shall rent or hire lands of a tenant for life and such tenant for life dies, the person hiring such land shall not be dispossessed until the crop of that year is finished, he securing the payment of the rent when due.

HISTORY: 1962 Code Section 41-253; 1952 Code Section 41-253; 1942 Code Section 8799; 1932 Code Section 8799; Civ. C. '22 Section 5266; Civ. C. '12 Section 3496; Civ. C. '02 Section 2410; G. S. 1807; R. S. 1926; 1789 (5) 111.






CHAPTER 43 - CEMETERIES

Section 27-43-10. Notice of proposed removal; due care required.

A person who owns land on which is situated an abandoned cemetery or burying ground may remove graves in the cemetery or ground to a suitable plot in another cemetery or suitable location if:

(1) It is necessary and expedient in the opinion of the governing body of the county or municipality in which the cemetery or burying ground is situated to remove the graves. The governing body shall consider objections to removal pursuant to the notice under item (2) or otherwise before it approves removal.

(2) Thirty days' notice of removal is given to the relatives of the deceased persons buried in the graves, if they are known. If no relatives are known, thirty days' notice must be published in a newspaper of general circulation in the county where the property lies. If no newspaper is published in the county, notice must be posted in three prominent places in the county, one of which must be the courthouse door.

(3) Due care is taken to protect tombstones and replace them properly, so as to leave the graves in as good condition as before removal.

HISTORY: 1962 Code Section 57-421; 1960 (51) 1906; 1994 Act No. 287, Section 1.



Section 27-43-20. Removal to plot agreeable to governing body and relatives; determination of suitable plot in case of disagreement.

The plot to which the graves are removed shall be one which is mutually agreeable between the governing body of the county or municipality and the relatives of the deceased persons. If a suitable plot cannot be agreed upon between the parties concerned the matter shall be finally determined by a board of three members which shall be convened within fifteen days after final disagreement on the new location of the plot. The board shall be appointed as follows: One member shall be appointed by the county or municipality, one member shall be appointed by the relatives, and a third member shall be selected by the two. The decision of the board shall be final.

HISTORY: 1962 Code Section 57-422; 1960 (51) 1906.



Section 27-43-30. Supervision of removal work; expenses.

All work connected with the removal of the graves shall be done under the supervision of the governing body of the county, who shall employ a funeral director licensed by this State. All expenses incurred in the operation shall be borne by the person seeking removal of the graves.

HISTORY: 1962 Code Section 57-423; 1960 (51) 1906.



Section 27-43-40. Evidence of abandonment.

The conveyance of the land upon which the cemetery or burying ground is situated without reservation of the cemetery or burying ground shall be evidence of abandonment for the purposes of this chapter.

HISTORY: 1962 Code Section 57-424; 1960 (51) 1906.



Section 27-43-310. Cemeteries on private property; persons entitled to access; purposes; notice; institution of proceedings in magistrate's court; immunity from civil liability.

(A) An owner of private property on which a cemetery, burial ground, or grave is located must allow ingress and egress to the cemetery, burial ground, or grave as provided in this section by any of the following persons:

(1) family members and descendants of deceased persons buried on the private property or an agent who has the written permission of family members or descendants;

(2) a cemetery plot owner;

(3) persons lawfully participating in a burial; or

(4) a person engaging in genealogy research who has received the written permission of:

(a) family members or descendants of deceased persons buried on the private property; or

(b) the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record.

(B) The ingress and egress granted to persons specified in subsection (A) must be exercised as provided in this section and is limited to the purposes of:

(1) visiting graves;

(2) maintaining the gravesite or cemetery;

(3) lawfully burying a deceased person in a cemetery or burial plot by those granted rights of burial to that plot; or

(4) conducting genealogy research.

(C)(1) In order to exercise the ingress and egress provided in subsection (A), a person authorized by subsection (A) must give written notice to the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf of and with permission of the owner of record that:

(a) he or the person for whom he requests ingress and egress meets the statutory requirements provided in subsection (A); and

(b) he requests a written proposal designating reasonable conditions for the exercise of ingress and egress as provided in subsection (B).

(2) Within thirty days after receipt of the written notice to exercise the ingress and egress, the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record must respond with a written proposal designating reasonable conditions for ingress and egress, including, but not limited to, routes to be used for access, duration of access, and time restrictions for access.

(3) The exercise of ingress and egress on the property by persons authorized in subsection (A) for the purposes specified in subsection (B) must be exercised as reasonably restricted in time and manner by the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record. The exercise of ingress and egress must not substantially and unreasonably interfere with the use, enjoyment, or economic value of the property by the owner or an occupant of the private property.

(4) If, thirty days after receipt of the written notice to exercise ingress and egress on the private property, written notice of reasonable conditions for the exercise of the ingress and egress as provided in subsection (B) have not been proposed or accepted, a person authorized by subsection (A) or the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner may institute a proceeding in the magistrates court of the county in which the cemetery, burial ground, or grave is located. In granting relief to either party, the magistrate may set the frequency, hours, duration, or other conditions of the ingress and egress.

(5) A magistrate may deny the exercise of ingress and egress as provided in this section if:

(a) the person seeking to exercise the ingress and egress is not authorized by subsection (A); or

(b) the magistrate is presented with credible evidence that the person authorized by subsection (A) is involved in an imminent or actual violation of state or local law while upon, or entering, or exiting the private property; or

(c) the magistrate makes a finding, based upon a showing of credible evidence, that there is no condition of entry, no matter how limited in time, manner, or otherwise restricted, that would allow the person authorized by subsection (A) to enter the private property for the purposes authorized by subsection (B) without substantially and unreasonably interfering with the use, enjoyment, or economic value of the property by the owner or an occupant of the private property.

(6) The provisions of this subsection do not authorize a magistrate to make determinations concerning the title of the property or establish an easement across the property.

(D) In the absence of intentional or wilful misconduct, or intentional, wilful, or malicious failure to guard or warn against a dangerous condition, use, structure, or activity, the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record is immune from liability in any civil suit, claim, action, or cause of action arising out of the access granted pursuant to this section.

(E)(1) A person exercising ingress or egress to a cemetery, burial ground, or grave under the provisions of this section is responsible for conducting himself in a manner that does not damage the private property or the cemetery, burial ground, or grave, and is liable to the owner of record for any damage caused as a result of the ingress or egress.

(2) The ingress or egress to a cemetery, burial ground, or grave on private property conferred by this section does not include the authority to operate motor vehicles on the private property unless a road or adequate right-of-way exists that permits access by motor vehicles and the person authorized to exercise ingress and egress by subsection (A) has been given written permission to use motor vehicles on the road or right-of-way.

(F)(1) The provisions of this section do not apply to any deed or other written instrument executed prior to the effective date of this section which creates or reserves a cemetery, burial ground, or grave on private property, and which specifically sets forth terms of ingress and egress.

(2) The provisions of this section in no way abrogate, affect, or encumber the title to the landowner's private property and are exercisable only for a particular private property that is subject to the provisions of this section.

HISTORY: 2007 Act No. 113, Section 1, eff June 27, 2007.






CHAPTER 45 - ABANDONED AND LOANED CULTURAL PROPERTY

Section 27-45-10. Definitions.

(A) "Cultural property" means:

(1) any work of art, including, but not limited to, paintings, drawings, prints, decorative art, craft work, photographs, documents, costumes, weapons, tools, and equipment of the various trades and professions, archaeological and geological specimens, zoological and botanical specimens, historical artifacts, and objects associated with historical persons or events; and

(2) an object, which when exhibited, serves to further the educational goals of the exhibiting nonprofit organization.

(B) "Nonprofit organization" means any nonprofit museum, gallery, library, college, university, school, church, or other institution or organization organized exclusively for artistic, religious, charitable, scientific, literary, or educational purposes, or to promote the study or advancement of the arts or sciences, or to sustain, encourage, or promote the musical or performing arts.

(C) "Loan or on loan" means all deposits of cultural property with a nonprofit organization which are not accompanied by a transfer of title to the property.

(D) "Date of acquisition" means the date of the initial delivery of the loaned cultural property to the nonprofit organization.

(E) "Lender" means any individual, corporation, business trust, estate, trust, partnership, or association, who deposits cultural property with a nonprofit organization without transferring title of the property to the nonprofit organization.

(F) "Board" means Abandoned Cultural Property Board.

(G) "Abandoned Cultural Property" means the cultural property meeting the following two conditions:

(1) the property was deposited with a nonprofit organization as described in subsection (C);

(2) the original lender or his heirs or assigns have not contacted the nonprofit organization for at least ten years after the date of acquisition, if the loan was for an indefinite or indeterminate period, and for at least ten years after the date upon which a loan for a definite duration expired.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-20. Abandoned cultural property board.

There is established the Abandoned Cultural Property Board composed of five members appointed for terms of two years by the commissioners of the State Museum Commission. The members of the board shall elect a chairman and secretary and shall meet at least quarterly. The members of the board shall receive no mileage, per diem, or subsistence. The board is responsible for certifying a work of art as abandoned cultural property. The board shall also determine whether a nonprofit organization has complied with the provisions of Section 27-45-30 or 27-45-40, as appropriate, and shall determine if a lender's claim to property is valid as required by Section 27-45-90(C).

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-30. Notice to known lender of intent to terminate loan and claim title to loaned property.

(A) A nonprofit organization holding abandoned cultural property shall attempt to notify the lender of intent to terminate the loan through the following methods before claiming title to the property:

(1) by sending a certified mail letter to the lender's last known address and if the lender has not responded to this letter within sixty days;

(2) by contacting the tax commission in the state of the lender's last known address in writing to request a forwarding address for the lender and sending a letter by certified mail to this address, if different from the address to which a certified letter has been mailed pursuant to the requirements of item (1); and

(3) by publishing notice and listing of the property in:

(a) one newspaper of general circulation in the county in which the nonprofit organization is located for at least once a week for four weeks and in the county of the lender's last known address; and

(b) a publication or catalogue of the nonprofit organization.

(B) The notice required by subsection (A) must contain:

(1) the name and last known address, if any, of the last known owner of the property;

(2) a description of the property; and

(3) a statement that if proof of claim is not presented in writing by the lender, his heirs or assignees to the nonprofit organization, and if the owner's right to receive the property is not established to the nonprofit organization's satisfaction within one hundred twenty days from the date of the fourth published notice in newspapers, the property is considered abandoned and becomes the property of the nonprofit organization.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-40. Notice to unknown lender of intent to terminate loan and claim title to loaned property.

(A) If a nonprofit organization does not have records identifying the lender of cultural property and the nonprofit organization has demonstrated its possession of the property for at least ten years without any contact by the lender, the nonprofit organization shall attempt to notify the lender of intent to terminate the loan before claiming title to the property by publishing a notice and listing of the property in:

(1) one newspaper of general circulation in the county in which the nonprofit organization is located for at least once a week for four weeks; and

(2) a publication or catalogue of the nonprofit organization.

(B) The notice required by subsection (A) must contain:

(a) a description of the property; and

(b) a statement that if proof of claim is not presented in writing by the lender, his heirs or assignees to the nonprofit organization, and if the owner's right to receive the property is not established to the satisfaction of the nonprofit organization within one hundred twenty days from the date of the fourth published notice, the property is considered abandoned and becomes the property of the nonprofit organization.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-50. Retention of record of efforts to locate lender of property.

Record of a nonprofit organization's efforts to locate the lender as required by Section 27-45-30 or 27-45-40 must be retained by the nonprofit organization for a period of not less than ten years following the date the nonprofit organization claims title to the property.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-60. Vesting of title to property in nonprofit organization.

If no claim has been made to the abandoned cultural property within one hundred twenty days from the date of the fourth published notice in newspapers as required by Section 27-45-30(1) or Section 27-45-40(1), title to the property vests in the nonprofit organization, free from all claims of the lender and of all persons claiming through or under him, except as provided in Section 27-45-90(C).

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-70. Certification by board of compliance with requirements of chapter.

Before a nonprofit organization may claim title to abandoned cultural property, the board shall certify that the nonprofit organization has followed the procedures as required by this chapter for notifying the lender. The board may require nonprofit organizations to submit such documentation of the nonprofit organization's attempts to notify the lender as the board considers necessary.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-80. Right to apply conservation measures to or dispose of loaned property; liability of organization.

(A) Unless there is a written loan agreement to the contrary, a nonprofit organization may apply conservation measures to or dispose of the property on loan without a lender's permission if immediate action is required to protect the property on loan or to protect other property in the custody of the nonprofit organization, or because the property on loan has become a hazard to the health and safety of the public or the nonprofit organization's staff; and

(1) the nonprofit organization is unable to reach the lender at the lender's last known address so that the nonprofit organization and the lender may promptly agree upon a solution; or

(2) the lender will not agree to the protective measures the nonprofit organization recommends, yet is unwilling to terminate the loan and retrieve the property.

(B) A nonprofit organization is not liable for injury to, or loss of, the property if:

(1) the nonprofit organization had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the nonprofit organization, or that the property on loan constituted a hazard to the health and safety of the public or the nonprofit organization's staff; and

(2) when the nonprofit organization applied conservation measures, the nonprofit organization exercised reasonable care in the choice and application of the conservation measures.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-90. Right of lender to claim loaned property subsequent to expiration of notice period.

(A) Effective July 1, 1987, no action may be brought against a nonprofit organization to recover property on loan when more than one hundred twenty days have passed from the date that the organization gives final public notice of intent to terminate the loan pursuant to Section 27-45-30 or 27-45-40, as appropriate, except pursuant to subsection (C).

(B) A lender is considered to have donated loaned property to a nonprofit organization if the lender fails to contact the organization and establish his claim to the property to the satisfaction of the organization or fails to file an action to recover the property on loan to the organization within the one hundred twenty days specified in Section 27-45-60.

(C) If a nonprofit organization fails to follow the appropriate methods for notifying the lender as provided in Section 27-45-30 or 27-45-40, the lender may present proof of his claim to the board within ten years from the date the loan was terminated pursuant to this chapter. If the board finds the lender's claim to be valid, and the nonprofit organization is not able to present written proof of notice to terminate the loan in the appropriate method provided in Section 27-45-30 or 27-45-40, the nonprofit organization is liable to the lender for:

(1) the return of the property; or

(2) an amount equal to the property's fair market value on the date it was discarded, sold, or traded by the nonprofit organization, and interest, at the legal rate, from that same date.

HISTORY: 1987 Act No. 22, Section 1.



Section 27-45-100. Application of chapter.

The provisions of this chapter control the procedure and disposition of any property to which it applies in lieu of any other procedure as prescribed by law including the provisions of Chapter 17 of Title 27 as it pertains to the Disposition of Unclaimed Property.

HISTORY: 1987 Act No. 22, Section 1.






CHAPTER 47 - MANUFACTURED HOME PARK TENANCY ACT

Section 27-47-10. Short title.

This chapter is known as the South Carolina Manufactured Home Park Tenancy Act.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-20. Purposes and policies of chapter; liberal construction.

(A) This chapter must be construed liberally and applied to promote its underlying purposes and policies.

(B) The underlying purposes and policies of this chapter are to:

(1) provide for the rights and obligations of manufactured home owners and manufactured home park owners and clarify the law governing the renting or leasing of residential lots in a manufactured home park in which five or more lots are offered for rent or lease;

(2) encourage manufactured home park owners and manufactured home owners to maintain and improve the quality of housing.

HISTORY: 1991 Act No. 135, Section 1.

Subarticle II

Scope and Jurisdiction



Section 27-47-110. Applicability of this chapter and Chapter 40 of Title 27.

This chapter applies to, regulates, and determines the rights, obligations, and remedies under a rental agreement for a residential manufactured home park lot located within this State. The provisions of the Residential Landlord and Tenant Act in Chapter 40 of Title 27 shall apply to tenancies in manufactured home parks if such application is not inconsistent with or contrary to the provisions of this chapter.

HISTORY: 1991 Act No. 135, Section 1; 1998 Act No. 382, Section 3.



Section 27-47-120. Tenancies not governed by chapter.

The following tenancies are not governed by this chapter:

(1) in which both a manufactured home and a manufactured home lot are rented or leased by the resident;

(2) in which a rental space is offered for occupancy by a vehicle which primarily is designed as temporary living quarters for recreational camping or travel use and which either has its own motor power or is mounted on or drawn by another vehicle;

(3) at a manufactured home park in which fewer than five lots are offered for rent or lease.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-130. Determination of jurisdiction and service of process.

Jurisdiction and service of process must be determined pursuant to Section 27-40-130 with respect to a claim arising from a transaction to which this chapter applies.

HISTORY: 1991 Act No. 135, Section 1.

Subarticle III

General Definitions and Interpretation of Principles; Notice



Section 27-47-210. Definitions.

Subject to additional definitions contained in other provisions of law which apply to this chapter and unless the context otherwise requires:

(1) "Manufactured home" means a structure transportable in one or more sections which in the traveling mode is eight body feet or more in width or forty body feet or more in length or when erected on site is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure.

(2) "Manufactured home owner" or "resident" means a person who owns a manufactured home and rents or leases a lot within a manufactured home park for residential use.

(3) "Manufactured home park" means a use of land in which lots or spaces are offered for rent or lease for the placement of manufactured homes and in which the primary use of the park is residential.

(4) "Manufactured home park owner" or "owner" means an owner or operator of a manufactured home park.

(5) "Rental agreement" means a written mutual understanding or lease between a resident and an owner in which the resident may place his manufactured home on a lot for direct or indirect remuneration of the owner.

(6) "Tenancy" means the temporary possession or occupancy of a manufactured home park lot by a resident pursuant to a rental agreement.

(7) "User fees" means the amounts charged in addition to the lot rental amount for nonessential optional services provided by or through the owner to the resident under a separate written agreement between the resident and the person furnishing the service.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-220. Good faith requirement as to every duty and act specified in chapter.

Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performances or enforcement.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-230. Determining unconscionability.

Unconscionability must be determined according to Section 27-40-230.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-240. Notice.

Notice must be given pursuant to Section 27-40-240.

HISTORY: 1991 Act No. 135, Section 1.

Subarticle IV

General Provisions



Section 27-47-310. Written rental agreement required; items which must be provided for; restriction on user fee.

(A) An owner who offers for lease a space in a manufactured home park shall provide to the resident an agreement in writing containing the terms by which the space is leased. The written agreement must comply with this section.

(B) The duration of the lease must be stated in the agreement and may be of a length agreed upon by the owner and resident.

(C) If the agreement provides an option for renewal, the amount of rent to be paid for tenancy during the option must be stated in the agreement.

(D) The rental agreement must specify:

(1) location and approximate size of the lot leased pursuant to the agreement;

(2) monthly rental rate;

(3) date payment is due;

(4) place of payment;

(5) personal property, services, and facilities provided by the owner;

(6) regulations governing residency which, if violated, may be cause for eviction;

(7) statement of amounts to be paid by the resident including, but not limited to, security deposits, service fees, and installation charges;

(8) improvements, if any, which the resident may make to the rental lot including landscaping;

(9) improvements, if any, required to be made by the resident;

(10) restrictions, if any, regarding pets, children, number of occupants, and vehicle storage;

(11) notice required to exercise option for renewal or to terminate tenancy.

(E) During the rental agreement a user fee must not be charged by the owner to the resident for a service or amenity which previously was provided and included in the lot rental amount unless there is a corresponding decrease in the amount within the terms of the contract.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-410. Name and address of owner for purposes of service of process and receiving or receipting notices and demands; agent of owner for this and other purposes.

(A) An owner shall disclose his name and address or a person authorized to act as his agent for the purposes of service of process and receiving or receipting notices and demands. The information required to be furnished by this section must be kept current, and this section may be enforced against a successor owner.

(B) A person authorized to enter into a rental agreement on behalf of an owner who fails to comply with this section with regard to a rental agreement entered into on behalf of the owner becomes his agent for purposes of that rental agreement for:

(1) service of process and receiving and receipting notices and demands;

(2) performing the obligations of the owner under this chapter and under the rental agreement and expending or making available for the performance of the obligations rent collected from the resident and retained by the person on behalf of the owner.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-420. Notice to resident of new rental rate where tenancy continues beyond original term.

When a tenancy is to continue beyond the original term a resident must be given notice by the owner at least thirty days in advance of the effective date of a new rental rate.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-430. Aesthetic standards; change in standards; notice; burden to show home unsafe, unsanitary, or not in compliance with aesthetic standards.

The owner has the burden of proving a manufactured home located in the park is unsafe or unsanitary or fails to meet the park's aesthetic standards. A resident must not be forced to make an aesthetic change to his home's original design which would create undue financial hardship and which is contrary to the terms of the rental agreement during the term of the rental agreement. This section does not prohibit a park from requiring compliance with new or upgraded aesthetic standards which apply generally to homes in the park upon expiration of the lease term or upon a continuance of a tenancy beyond the original term. However, notice of the requirement must be given by the owner to the tenant at least thirty days before the effective date of the change.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-440. Approval or disapproval of manufactured home purchaser to become resident of park.

(A) The purchaser of a manufactured home may not become a resident of a manufactured home park without the approval of the owner. Approval by the owner must not be withheld unreasonably. The purchaser has the burden of proof as to whether approval or disapproval is unreasonable.

(B) The owner has fifteen days after receiving the purchaser's written application for entry to the park to notify him in writing of approval or disapproval. Notice is complete upon deposit in the United States mail addressed to the purchaser at the address stated in his application. If the owner fails to act within fifteen days, the application is approved.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-450. Access to common areas; utility connections and systems.

An owner shall provide access to the common areas of the park at reasonable times for the benefit of residents and their guests and maintain in proper working condition the utility connections and systems.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-460. Duty to maintain safe premises; owner not guarantor of safety.

An owner is not the guarantor of the safety of residents or invitees but shall exercise due care to keep the portion of the premises under the owner's control in a reasonably safe condition.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-470. Duty to maintain cleanliness and appearance of common areas.

An owner shall take reasonable steps to maintain the cleanliness and appearance of the common areas of the park.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-510. Codes; rent; notices; rental agreement and regulations; responsibility for guests.

A resident shall:

(1) comply with the obligations of applicable provisions of the building, housing, and health codes;

(2) keep his manufactured home lot clean;

(3) comply with regulations and the rental agreement and require other persons in the park with his consent to comply and conduct themselves in a manner that does not disturb other residents unreasonably or violate the rental agreement;

(4) keep his rent current;

(5) give written notice to the owner whether he desires to continue the tenancy beyond the original term within thirty days of receiving notice of a new rental rate under Section 27-47-420.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-520. Security deposit.

Upon termination of a tenancy, monies held by the owner as a security deposit or prepaid rent must be returned less amounts withheld by the owner for accrued rent or damages the owner has suffered by reason of the resident's noncompliance with Section 27-47-510. Deductions must be itemized in a written notice to the resident within thirty days after termination of the tenancy. The resident shall provide the owner a forwarding address. The owner is not liable for damages if the resident does not provide a forwarding address and the owner has no notice of the resident's address and mails the notice to the resident's last known address. If the owner does not return monies due the resident, he may recover an amount equal to three times the amount wrongfully withheld and reasonable attorney's fees.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-530. Grounds for eviction; notice of eviction; sale of manufactured home left on lot following eviction.

(A) An owner may evict a resident for one or more of the following reasons:

(1) failure to comply with local, state, or federal laws governing manufactured homes after he receives written notice of noncompliance and has had a reasonable opportunity to remedy the violation;

(2) engaging in repeated conduct that interferes with the quiet enjoyment of the park by other residents;

(3) noncompliance with a provision of the rental agreement or park regulations and failure to remedy the violation within fourteen days after written notice by the owner. If the remedy requires longer than fourteen days, the owner may allow the resident in good faith to extend the time to a specified date;

(4) not paying rent within five days of its due date;

(5) noncompliance with a law or a provision in the rental agreement or park regulations affecting the health, safety, or welfare of other residents in the park or affecting the physical condition of the park;

(6) wilfully and knowingly making a false or misleading statement in the rental agreement or application;

(7) taking of the park or the part of it affecting the resident's lot by eminent domain;

(8) other reason sufficient under common law.

(B) Notwithstanding Section 27-37-100, a writ of ejectment may not issue until ten days after a verdict for the plaintiff except for eviction pursuant to subsection (A)(5).

(C) If a manufactured home remains on the lot twenty days after the resident has been evicted, the procedure in Section 29-15-10 may be commenced in order to sell the home in a commercially reasonable sale at public auction. The manufactured home owner or resident is not prohibited from moving the home before the day of the sale; however, he must pay any filing fee or advertising costs incurred for initiating the procedure in Section 29-15-10.

HISTORY: 1991 Act No. 135, Section 1; 1998 Act No. 382, Section 4.



Section 27-47-610. Notification by new owner of change in ownership.

If a park is sold but continues to operate as a park, the new owner shall notify residents of the change in ownership within thirty days after the date of closing of the sale.

HISTORY: 1991 Act No. 135, Section 1.



Section 27-47-620. Notice of proposed rezoning.

If an owner applies for rezoning of a park, a notice of the proposed rezoning must be posted at the park at least five days before the public hearing on the rezoning.

HISTORY: 1991 Act No. 135, Section 1.






CHAPTER 50 - THE RESIDENTIAL PROPERTY CONDITION DISCLOSURE ACT

Section 27-50-10. Definitions.

As used in this article:

(1) "Commission" means the South Carolina Real Estate Commission.

(2) "Disclosure statement" means a residential property condition disclosure statement written on a form as required by this article and as promulgated by regulations of the commission.

(3) "Listing agent" means a real estate licensee who represents an owner of real property in the sale, lease, or other transfer of the subject real property through the use of a written listing agreement as required by law.

(4) "Owner" means each person having a recorded present or future interest in real estate who is identified in a real estate contract subject to this article, but does not include the owner or holder of a mortgage, deed of trust, mechanic's or materialman's lien, or other lien or security interest in the real property. This disclosure is limited to the actual residential dwelling and does not address common elements or areas for which the owner has no direct and primary responsibility.

(5) "Purchaser" means each person or entity named as a purchaser, buyer, or tenant in a real estate contract subject to this article.

(6) "Real estate contract" means a contract for the transfer of ownership of real property.

(7) "Real estate licensee" means an individual licensed under Title 40, Chapter 57.

(8) "Real property" means the lot or parcel and the dwelling unit described in a real estate contract subject to this article.

(9) "Selling agent" means a real estate licensee who represents a purchaser of real property through the use of a written agency agreement as required by law, a real estate licensee who is a subagent as defined by law who represents the owner, or a dual agent as defined by law who represents both the purchaser and owner.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-20. Scope of article.

This article applies to the following transfers of residential real property consisting of at least one but not more than four dwelling units:

(1) sale or exchange;

(2) installment land sales contract; or

(3) lease with an option to purchase contract.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-30. Certain transfers excluded from scope of article.

This article does not apply to transfers:

(1) pursuant to court order including transfers in administration of an estate, pursuant to a writ of execution, by foreclosure sale, by a trustee in bankruptcy, by a receiver, by eminent domain, and resulting from a decree for specific performance;

(2) to a mortgagee from the mortgagor or his successor in interest in a mortgage if the indebtedness is in default, by a trustee pursuant to a deed of trust or to a mortgagee pursuant to a mortgage if the indebtedness is in default, by a trustee under a mortgagee pursuant to a foreclosure sale, or by a mortgagee who has acquired the real property at a sale conducted pursuant to a judgment and order of foreclosure;

(3) by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust;

(4) from one or more co-owners solely to one or more other co-owners;

(5) made solely to a spouse or a person or persons in the lineal line of consanguinity of one or more transferors;

(6) between spouses resulting from a divorce decree or support order or marital property distribution order;

(7) made by virtue of the record owner's failure to pay federal, state, or local taxes;

(8) to or from the federal government;

(9) to the State, its agencies and departments, and its political subdivisions including school districts;

(10) involving the first sale of a dwelling never inhabited;

(11) real property sold at public auction;

(12) to a residential trust;

(13) between parties when both parties agree in writing not to complete a disclosure statement;

(14) of a vacation time sharing plan as defined in Section 27-32-10(9); and

(15) of a vacation multiple ownership interest as described in Section 27-32-250.

HISTORY: 2002 Act No. 336, Section 2; 2003 Act No. 84, Section 2.



Section 27-50-40. Disclosure statements; contents; owner options.

(A) The owner of the real property shall furnish to a purchaser a written disclosure statement. The disclosure statement must contain the language and be in the form promulgated by the commission and the form may be delivered electronically through the Internet or other similar methods. The commission may charge a reasonable fee for the printed form but shall post the form for free downloading on its public website. The disclosure statement must include, but is not limited to, the following characteristics and conditions of the property:

(1) the water supply and sanitary sewage disposal system;

(2) the roof, chimneys, floors, foundation, basement, and other structural components and modifications of these structural components;

(3) the plumbing, electrical, heating, cooling, and other mechanical systems;

(4) present infestation of wood-destroying insects or organisms or past infestation, the damage from which has not been repaired;

(5) the zoning laws, restrictive covenants, building codes, and other land- use restrictions affecting the real property, any encroachment of the real property from or to adjacent real property, and notice from a governmental agency affecting this real property;

(6) presence of lead-based paint, asbestos, radon gas, methane gas, underground storage tank, hazardous material or toxic material, buried or covered, and other environmental contamination; or

(7) existence of a rental, rental management, vacation rental, or other lease contract in place on the property at the time of closing, and, if known, any outstanding charges owed by the tenant for gas, electric, water, sewerage, or garbage services provided to the property the tenant leases.

(8) existence of a meter conservation charge, as permitted by Section 58-37-50, that applies to electricity or natural gas service to the property.

(B) The disclosure statement must give the owner the option to indicate that the owner has actual knowledge of the specified characteristics or conditions, or that the owner is making no representations as to any characteristic or condition.

(C) The rights of the parties to a real estate contract in connection with conditions of the property of which the owner has no actual or constructive knowledge are not affected by this article.

HISTORY: 2002 Act No. 336, Section 2; 2010 Act No. 141, Section 3, eff March 31, 2010.

Editor's Note

Under the provisions of Chapter 34, Title 1, an agency is required to adopt the latest edition of a nationally recognized code which it is charged by statute or regulation with enforcing by giving notice in the State Register.

Effect of Amendment

The 2010 amendment added subsection (A)(8), relating to meter conservation charges.



Section 27-50-50. Delivery of and effect of failure to provide disclosure statement; responsibility of listing or selling agent.

(A) The owner of real property subject to this article shall deliver to the purchaser the disclosure form required by this article before a real estate contract is signed by the purchaser and owner, or as otherwise agreed in the real estate contract.

(B) Failure to provide the disclosure form required by this article to the purchaser does not:

(1) void the agreement;

(2) create a defect in title; or

(3) present a valid reason to delay or otherwise interfere with the closing of a real estate transaction by a party including a closing attorney or lender.

(C) A real estate licensee acting as a listing agent or a selling agent is subject to the regulations governing his license and performance of his responsibilities as licensee, as provided by the commission. This article does not limit any other remedy available to the purchaser under law.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-60. Corrected disclosure statements; reasonable repairs before closing.

If the owner discovers, after his delivery of a disclosure statement to a purchaser, a material inaccuracy in the disclosure statement or the disclosure is rendered inaccurate in a material way by the occurrence of some event or circumstance, the owner shall correct promptly the inaccuracy by delivering a corrected disclosure statement to the purchaser or make reasonable repairs necessitated by the occurrence before closing.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-65. Knowing disclosure of false, incomplete, or misleading material information; civil liability; attorney fees.

An owner who knowingly violates or fails to perform any duty prescribed by any provision of this article or who discloses any material information on the disclosure statement that he knows to be false, incomplete, or misleading is liable for actual damages proximately caused to the purchaser and court costs. The court may award reasonable attorney fees incurred by the prevailing party.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-70. Listing agent to notify owner of disclosure obligations; liability for refusal or inaccuracy of disclosure statement.

(A) A listing agent or any real estate licensee operating for any party in a residential real estate transaction must inform in writing each owner covered by the listing agreement of the owner's obligations prescribed in this article. If the listing agent performs this duty, he is not liable for the owner's refusal or failure to provide a prospective purchaser with a disclosure statement.

(B) This article does not conflict with or alter the duties of the real estate licensee pursuant to the regulations of the commission. The real estate licensee, whether acting as the listing agent or selling agent, is not liable to a purchaser if:

(1) the owner provides the purchaser with a disclosure form that contains false, incomplete, or misleading information; and

(2) the real estate licensee did not know or have reasonable cause to suspect the information was false, incomplete, or misleading.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-80. Obligation of purchaser to inspect.

This article does not limit the obligation of the purchaser to inspect the physical condition of the property and improvements that are the subject of a contract covered by this article. The real estate licensee, whether acting as listing agent or selling agent, has no duty to inspect the onsite or offsite conditions of the property and any improvements.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-90. "Psychologically affected" property disclosure exceptions.

(A) An owner is not required to disclose the fact or suspicion that a property may be or is psychologically affected, as described in subsection (B).

(B) A cause of action may not arise against an owner of real estate in a covered transaction for failure to disclose:

(1) that the subject real estate is or was occupied by an individual who was infected with a virus or other disease which has been determined by medical evidence to be highly unlikely to be transmitted through his occupancy of a dwelling place; or

(2) that the death of an occupant of a property has occurred or the manner of the death; or

(3) public information from the sex offender registry as defined in Article 7, Title 23.

(C) Subsection (B) does not preclude an action against an owner of real estate who makes intentional misrepresentations in response to direct inquiry from a purchaser or prospective purchaser with regard to psychological effects or stigmas associated with the real estate.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-100. Landlord-tenant relationship.

This article does not affect the landlord-tenant relationship between the parties to a lease with an option-to-purchase contract during the term of the lease, and the rights of the landlords and tenants pursuant to the South Carolina Residential Landlord and Tenant Act remain in effect until transfer of ownership of the property to the purchaser.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-110. Agreements by parties relating to physical condition of property to be sold "as is".

Nothing in this article is intended to prevent the parties to a contract of sale from entering into agreements of any kind or nature with respect to the physical condition of the property to be sold including, but not limited to, agreements for the sale of real property "as is".

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-210. Short title.

This article may be cited as the "South Carolina Vacation Rental Act".

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-220. Scope of article.

(A) This article applies to any rental management company acting on behalf of an owner or to any other persons or entities otherwise engaged in the renting or managing of residential property for vacation rental as defined in this article.

(B) This article does not apply to:

(1) lodging provided by hotels, motels, tourist camps, or campgrounds subject to regulation under Title 45, including hotels, motels, or condominiums with multiple owners owning and managing individual units or groups of units that rent units on a daily basis or longer, and provide a front desk or office for customer service, or provide a centralized telephone system, or provide housekeeping services at no additional charge;

(2) any vacation timesharing accommodation as defined by Section 27-32-10(7) and (8); or

(3) rental of residential property on a weekly or monthly basis pursuant to Chapter 40 of this title, the South Carolina Residential Landlord and Tenant Act.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-230. Definitions.

As used in this article:

(1) "Residential property" means an apartment, condominium, single family home, townhouse, cottage, or other property devoted to residential use or occupancy by one or more persons for a definite or indefinite period.

(2) "Rental management company" means a licensed property manager-in-charge or broker-in-charge and their associates and employees who manage vacation rentals.

(3) "Vacation rental" means the lease, sublease, or other rental of residential property for a period of fewer than ninety days, except that it does not include rental of residential property on a weekly or monthly basis pursuant to Chapter 40 of this title, the South Carolina Residential Landlord and Tenant Act.

(4) "Vacation rental agreement" means a written agreement between an owner or the owner's rental management company and a tenant, in which the tenant rents residential property belonging to the owner for a vacation rental. This definition includes electronically transmitted agreements, including, but not limited to, agreements entered into over the Internet and electronic facsimiles.

(5) "Vacation rental management agreement" means a written agreement between an owner and the owner's rental management company, in which the rental management company manages residential property belonging to the owner for a vacation rental. This definition includes electronically transmitted agreements, including, but not limited to, agreements entered into over the Internet and electronic facsimiles.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-240. Vacation rental agreements; evidence of acceptance; trust accounts; advance payments; rental management company responsibilities.

(A) An owner or rental management company and tenant shall use a written vacation rental agreement for all vacation rentals subject to the provisions of this article. No vacation rental agreement is valid and enforceable unless the tenant has accepted the agreement as evidenced by at least one of the following:

(1) the tenant's signature on the vacation rental agreement, including electronic signatures transmitted over the Internet or other similar medium;

(2) the tenant's payment of any monies towards the vacation rental agreement; and

(3) the tenant's taking possession of the property subject to the vacation rental agreement.

(B) A rental management company in a vacation rental agreement shall place in a trust account conforming with the requirements of Section 40-57-135(B) any monies received from the tenant. The rental management company may require the tenant to pay all or part of any required rent, security deposit, or other fees in advance of the tenancy. The terms of these advanced payments, which may be nonrefundable, must be stated in the vacation rental agreement.

(C) A rental management company that executes a vacation rental agreement that does not conform to the provisions of this article or fails to execute a vacation rental agreement is subject to disciplinary action by the South Carolina Real Estate Commission under Section 40-57-145.

(D) A rental management company has a duty to inform each owner under contract with the rental management company of the owner's obligations under this section. If the rental management company has performed this duty, the rental management company is not liable for the owner's refusal or failure to comply with the requirements of this article. Nothing in this section may be construed to conflict with, or alter, the rental management company's duties under the rules and regulations of the South Carolina Real Estate Commission.

HISTORY: 2002 Act No. 336, Section 2.

Editor's Note

2016 Act No. 170 rewrote Chapter 57, Title 40. Section 40-57-145, referenced in (C), was renumbered as 1976 Code Section 40-57-710.



Section 27-50-250. Transfer of title of residential property subject to vacation rental agreement.

(A) The grantee of residential property subject to a vacation rental shall take title subject to the vacation rental agreement and the vacation rental management agreement for all vacation rental periods that begin no later than ninety days after the date the grantee's interest is recorded in the office of the register of deeds. If the vacation rental begins more than ninety days after the recording of the grantee's interest, then no party has the right to enforce the terms of the vacation rental agreement or occupancy provided for in the agreement, but the tenant is due a refund of any payments towards the agreement within forty-five days of the recording of the transfer of interest.

(B) Before ratification of any contract of sale, the grantor shall disclose to the grantee in writing all future time periods that the property is subject to a vacation rental. Not later than fourteen consecutive days after entering into a contract of sale or transfer of interest, whichever is earlier, the grantor shall disclose in writing to the rental management company the grantee's name and address. Not later than fourteen consecutive days after the date of the transfer of interest, the grantor shall disclose in writing to the rental management company the grantee's name, address, and date the transfer of interest was recorded. A grantor or grantee who knowingly violates or fails to perform any duty prescribed by any provision of this article is liable for actual damages proximately caused to the tenant and court costs. The court may award reasonable attorney fees incurred by the prevailing party. No action may be brought against an owner or rental management company by a tenant for any damages or injuries that occur as a result of property defects of which an owner or rental management company had no actual knowledge.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-260. Tenant compliance with evacuation orders.

If state or local authorities order a mandatory evacuation of an area that includes a residential property subject to a vacation rental, the tenant in possession of the property shall comply with the evacuation order.

HISTORY: 2002 Act No. 336, Section 2.



Section 27-50-270. Effect of failure to disclose vacation rental agreement to purchaser.

Failure by the owner to disclose the existence of a vacation rental agreement to the purchaser, closing attorney, lender, or title insurer does not:

(1) void the sales agreement;

(2) create an encumbrance or defect in title; or

(3) create a cause of action against the purchaser, closing attorney, lender, or title insurer for failure to discover the existence of the vacation rental agreement.

HISTORY: 2002 Act No. 336, Section 2.









Title 28 - Eminent Domain

CHAPTER 2 - THE EMINENT DOMAIN PROCEDURE ACT

Section 28-2-10. Short title.

This chapter may be cited as "The South Carolina Eminent Domain Procedure Act" and any references to the term "act", unless the context clearly indicates otherwise, mean the South Carolina Eminent Domain Procedure Act.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-20. Intent of General Assembly.

This act amends the law of this State relating to procedures for acquisitions of property and to the exercise of the power of eminent domain. It is the intention of the General Assembly that this act is designed to create a uniform procedure for all exercise of eminent domain power in this State. It is not intended by the creation of this act to alter the substantive law of condemnation, and any uncertainty as to construction which might arise must be resolved in a manner consistent with this declaration. In the event of conflict between this act and any other law with respect to any subject governed by this act, this act shall prevail.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-30. Definitions.

As used in this act:

(1) "Action" means condemnation action.

(2) "Appraisal" means an opinion as to the value of compensation payable for property, prepared by or under the direction of an individual qualified by knowledge, skill, experience, training, or education to express an opinion as to the value of the compensation. An appraisal includes the assessment of general and specific benefits to the owner as offsets against any damages to the property.

(3) "Clerk of court" or "clerk" means the clerk of court of common pleas of the county in which the real property sought for acquisition by a condemnor, or the major portion of the property, is located.

(4) "Condemn" means to take property under the power of eminent domain.

(5) "Condemnation action" includes all acts incident to the process of condemning property after the service of a Condemnation Notice.

(6) "Condemnee" means a person or other entity who has a record interest in or holds actual possession of property that is the subject of a condemnation action.

(7) "Condemnor" means a person or other entity empowered to condemn.

(8) "Court" means a circuit court of this State and includes, when the context requires, any judge of the court.

(9) "Crops" means any form of vegetation intended to be removed and used or sold for commercial purposes, including without limitation grass, flowers, fruits, vegetables, trees, vines, and nursery stock.

(10) "Federal agency" means the United States or any agency or instrumentality, corporate, or otherwise of the United States.

(11) "Improvement" includes any building or structure, and any facility, machinery, or equipment that cannot be removed from the real property on which it is situated without substantial damage to the real property or other substantial economic loss.

(12) "Landowner" means one or more condemnees having a record fee simple interest in the property condemned or any part thereof, as distinguished from condemnees who possess a lien or other nonownership interest in the property; where there are more than one, the term means the condemnees collectively, unless expressly provided otherwise.

(13) "Lien" means a security interest in property arising from contract, mortgage, deed of trust, statute, common law, equity, or creditor action.

(14) "Litigation expenses" means the reasonable fees, charges, disbursements, and expenses necessarily incurred from and after service of the Condemnation Notice, including, but not limited to, reasonable attorney's fees, appraisal fees, engineering fees, deposition costs, and other expert witness fees necessary for preparation or participation in condemnation actions and the actual cost of transporting the court and jury to view the premises.

(15) "Local public entity" means a public entity other than the State.

(16) "Person" includes a natural individual, partnership, corporation, association, other legal or fiduciary entity, and a public entity.

(17) "Property", "real property", or "land" means all lands, including improvements and fixtures thereon, lands under water, easements and hereditaments, corporeal or incorporeal, every estate, interest and right, legal or equitable, in lands or water and all rights, interests, privileges, easements, encumbrances, and franchises relating thereto, including terms for years and liens by way of judgment, mortgage, or otherwise.

(18) "Public body" means this State or any county, city, town, municipal corporation, municipality, authority or other subdivision, agency or body or instrumentality, corporate or otherwise, authorized by law to exercise the power of eminent domain.

(19) "Public works project" means any work or undertaking which is financed in whole or in part by a federal agency or a public body, or is administered or supervised or regulated by a federal agency or a public body.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-40. Compromise or settlement permitted.

At any time before or after commencement of an action, the parties may agree to and carry out, according to its terms, a compromise or settlement as to any matter, including all or any part of the compensation or other relief.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-50. Compliance with federal requirements permitted.

A condemnor may comply with any federal statute, regulation, or policy prescribing a condition precedent to the availability or payment of federal financial assistance for any program or project for which the condemnor is authorized to exercise the power of eminent domain.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-60. Application of act.

A condemnor may commence an action under this chapter for the acquisition of an interest in any real property necessary for any public purpose. The provisions of this chapter shall constitute the exclusive procedure whereby condemnation may be undertaken in this State.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-70. Appraisal of property; necessity of negotiation; condemnor's right to enter upon land for limited purposes.

(A) Before initiating a condemnation action, the condemnor shall cause the property to be appraised to determine the amount that would constitute just compensation for its taking and shall make the appraisal available to the landowner.

(B) The condemnor and landowner shall make reasonable and diligent efforts to negotiate an agreement upon the amount of compensation to be paid. The condemnor shall certify to the court that a negotiated resolution of the conflict was attempted prior to the institution of the condemnation action. A failure of any party to comply with this subsection is not a defense to a condemnation action.

(C) The condemnor shall have the authority, after reasonable notice to the landowner, to enter upon the real property in which an interest is proposed to be acquired for the purpose of making a survey, determining the location of proposed improvements, or making an appraisal. In the event a landowner refuses to allow entry, the circuit court may issue an ex parte order enforcing this section. A landowner shall have no cause of action for trespass arising out of the exercise of authority pursuant to this section.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-80. Service of process.

Any service required under this chapter may be made by certified mail with return receipt requested or by any other means permitted by law for service of a summons in civil cases. When service is made by certified mail, the date of service must be the date of delivery, refusal, or last attempted delivery as shown on the return receipt.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-90. When condemnor may take possession of property.

A condemnor may take possession of property:

(1) at any time upon receipt of written consent of the record owner or owners of fee simple title to the property;

(2) upon payment to the owner of mutually agreed compensation;

(3) upon deposit with the clerk of court in the county in which the property to be condemned is situated, the amount stated in the Condemnation Notice as just compensation for the property, the amount having been determined by the condemnor pursuant to Section 28-2-70(a) before initiating the action;

(4) upon payment to the owner or deposit with the clerk of court of the amount determined by the appraisal panel or awarded by the judgment in the condemnation action.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-100. Acquisition of uneconomic remnant or remaining property.

(A) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor may acquire the remnant concurrently by purchase or condemnation.

(B) "Uneconomic remnant", as used in this section, means a remainder following a partial taking of property, of that size, shape, or condition as to be of little value or that gives rise to a substantial risk that the condemnor may be required to pay in compensation for the part taken an amount substantially equivalent to the amount that would be required to be paid if it and the remainder were taken as a whole.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-110. Reimbursement for penalty costs for prepayment of secured debt; payment of taxes on property for year in which taking occurs; payment of interest.

(A) As soon as practicable after payment of the purchase price or payment of or deposit in court of funds to satisfy the judgment in a condemnation action, whichever is earlier, the condemnor shall pay or reimburse the owner for any penalty costs for prepayment of any debt secured by a preexisting lien, entered into or created in good faith, encumbering the property, except where preempted by federal law. No prepayment penalty may be imposed on any debt secured by a lien on real property which is subject to condemnation if the lien was recorded subsequent to the effective date of this act.

(B) The condemnor is allowed a credit against the amount owed the landowner for the tax year in which the compensation is paid allocable to a period between the first day of that year and the date of vesting of title in, or the effective date of possession of the property by the condemnor, whichever is earlier. The condemnor shall pay the taxes on the property taken for that year. This applies only when fee simple title to the property is condemned. If the condemnor is the State or any of its agencies or political subdivisions, taxes on the property must be abated by the county treasurer effective upon the date of possession by, or the date of vesting of title in, the condemnor, whichever is earlier.

(C) The condemnor shall pay interest as provided in Section 28-2-420.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-120. Eminent Domain Procedure Act to prevail over Rules of Civil Procedure.

In the event of conflict between this act and the South Carolina Rules of Civil Procedure, this act shall prevail.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-210. Right to institute action; exclusive procedures.

Any condemnor may institute an action under this chapter for the acquisition of an interest in any real property necessary for any public purpose. The provisions of this act constitute the exclusive procedure whereby condemnation may be undertaken in this State.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-220. Election between trial and appraisal panel; condemnation notice; acceptance or rejection of offer tendered in notice.

(A) Prior to commencing a condemnation action, a condemnor must elect to proceed either under Section 28-2-240, in which case the form of Condemnation Notice prescribed by Section 28-2-280(C)(8) must be used, or under Section 28-2-250, in which case the form of Condemnation Notice prescribed by Section 28-2-280(C)(9) must be used.

(B) In the Condemnation Notice, the condemnor shall set forth the amount it has determined to be just compensation pursuant to Section 28-2-70(A) which shall constitute a tender of that amount.

(C) The landowner has thirty days after service of the Condemnation Notice to give the condemnor written notice either that he rejects the amount tendered, or that he accepts the amount tendered and agrees to execute those instruments as may be necessary to convey to the condemnor the property or interest therein described in the Condemnation Notice. A failure to respond to the tender constitutes a rejection.

HISTORY: 1987 Act No. 173, Section 1.

Code Commissioner's Note

At the direction of the Code Commissioner in 2016, in (B), "n" was changed to "In", and in (C) "he landowner" was changed to "The landowner", to correct a typographical error.



Section 28-2-230. Filing of condemnation notice; deposit of amount of compensation; filing fees; notice of filing; right to take possession; abandonment of action.

(A) If the landowner rejects or does not accept the amount tendered as just compensation within the thirty-day period, then the condemnor may file the Condemnation Notice with the clerk of court and deposit with the clerk the amount of just compensation stated in the notice. If the Condemnation Notice is filed with the clerk of court, the clerk shall charge a fee for filing the notice which must be the same as the fee charged for filing a summons and complaint.

(B) The condemnor then shall serve written notice of the action upon the condemnees and may proceed to take possession of the property or interest in the property described in the Condemnation Notice pursuant to Section 28-2-90. The condemnor may not abandon the condemnation action after taking possession if material alterations have been made in the property, except with consent of the landowner.

HISTORY: 1987 Act No. 173, Section 1; 1990 Act No. 575, Section 1.



Section 28-2-240. Election to proceed with condemnation by way of trial after rejection of amount tendered.

(A) If the condemnor elects to proceed under this section, and the amount tendered in the Condemnation Notice is rejected, the condemnor shall file the Condemnation Notice with the clerk of court, if not already filed, and shall serve upon the landowner and file with the clerk an affidavit stating:

(1) that the amount tendered in the Condemnation Notice has been rejected;

(2) that the condemnor demands a trial not earlier than sixty days after the date of service of the affidavit, which date must be certified on the copy filed with the clerk;

(3) whether the condemnor demands a trial by jury or by the court;

(4) whether the condemnor demands that the trial be given priority over other cases; and

(5) the name and known address of each landowner whom the clerk should notify of the call of the case for trial. The affidavit may be executed by the condemnor or by its attorney.

(B) After the filing of the affidavit, the case shall proceed as provided in Article 3.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-250. Election to proceed with condemnation by way of appraisal panel after rejection of amount tendered, appointment of panel; time for making appointments; failure to appoint.

(A) If the condemnor elects to proceed under this section and if the amount tendered in the Condemnation Notice is rejected, an appraisal panel must be established which shall determine an amount as just compensation for the property taken, as provided in this section. The condemnor shall bear the cost of the appraisal panel which must be a fee of not more than one hundred dollars for each member plus the actual expenses, if any, of the panel incurred in performing its duties.

(B) The appraisal panel shall consist of one member appointed by the condemnor, one member other than a condemnee in that action appointed by the landowner, and one member who must, as a minimum qualification, possess a South Carolina real estate broker's license, appointed by the first two so appointed.

(C) The condemnor shall appoint one member in the Condemnation Notice. The condemnor's appointee must not be an employee or former employee of the condemnor. The landowner, acting jointly if there are more than one, shall have until the thirtieth day following service of the Condemnation Notice to appoint one member other than a condemnee in that action by written notice served upon the condemnor. Within five days of the appointment of the landowner's member, the two so appointed shall appoint a disinterested third member who as a minimum qualification must hold a South Carolina real estate broker's license. The third member appointed must be the chairman of the appraisal panel and is responsible for convening the panel and reporting its determination to the condemnor. The chairman of the appraisal panel shall receive additional compensation of fifty dollars for services as chairman.

(D) If the landowner fails to appoint a member within the times provided above, the clerk of court, upon written request by the condemnor, shall appoint the member. If the first two fail to appoint a qualified third member within the times provided above, the clerk of court, upon written request by the condemnor or the landowner, shall appoint the member.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-260. Determination by appraisal panel of just compensation; filing of appraisal panel's report; notice requirements; acceptance of or appeal from determination.

(A) Within twenty days of the appointment of the third member, the appraisal panel shall determine an amount as just compensation for the property taken and shall report the determination in writing to the condemnor. In making this determination, the appraisal panel shall conduct an informal proceeding and shall consider all relevant evidence and information as may be offered by the condemnor or the landowner.

(B) Within ten days of receipt of the appraisal panel's report:

(1) if the Condemnation Notice has not already been filed with the clerk of court and the amount tendered therein deposited with the clerk, the condemnor shall file the Condemnation Notice and a copy of the appraisal panel's report and deposit the amount determined by the appraisal panel with the clerk; or

(2) if the Condemnation Notice has already been filed and the amount tendered therein deposited with the clerk of court, the condemnor shall file a copy of the appraisal panel's report with the clerk and, if the amount determined by the panel exceeds the amount already deposited, excluding any interest thereon, shall deposit the amount of the excess with the clerk; and

(3) the condemnor must serve upon the landowner written notice of the amount determined by the appraisal panel and of the filing of the Condemnation Notice and deposit of the amount determined. The notice shall also state whether the condemnor accepts the determination of the appraisal panel or appeals therefrom and must be in the form prescribed by Section 28-2-290.

(C) If the notice required by this section states that the condemnor accepts the determination of the appraisal panel, then within thirty days of receipt of the notice, the landowner must elect in writing served upon the condemnor either to accept the amount determined by the appraisal panel or to appeal from the determination. A failure to elect constitutes an acceptance of the amount so determined.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-270. Filing requirements upon acceptance of or appeal from report of appraisal panel; recording of acceptance of report; disposition of funds on deposit with clerk of court; extension of time allowed for making report; failure of panel to make determination.

(A) If either the condemnor or any landowner appeals from the determination of the appraisal panel, this party shall file a copy of the notice thereof with the clerk of court within the time required for giving the notice to the other party and shall certify on the filed copy the date the notice was served.

(B) If both condemnor and landowner accept the determination of the appraisal panel, the condemnor shall file with the clerk of court an affidavit that the time for appeal has expired and no notice of appeal has been given by either party. Thereupon, the clerk of court shall note upon a copy of the Condemnation Notice the amount of the determination and the payment thereof by the condemnor and shall cause the copy so annotated to be recorded and indexed in the same manner as is provided by law for recording and indexing of deeds. If there is no register of mesne conveyance, the clerk shall so record and index this copy of the Condemnation Notice.

(C) If neither the condemnor nor the landowner appeals from the determination of the appraisal panel, and the amount of the determination is less than the amount already deposited by the condemnor, if any, then upon the filing of the affidavit described in the preceding subsection, the clerk of court shall remit to the condemnor the amount of excess deposited funds together with a pro rata portion of the interest earned on the deposited funds.

(D) The time allowed for the appraisal panel to make and report its determination may be extended by written consent by both condemnor and landowner.

(E) If the appraisal panel fails to make a determination of just compensation within the time allowed or an extension thereof, if any, the panel chairman shall certify this fact in writing to the condemnor, a copy of which the condemnor shall serve upon the landowner and file with the clerk of court which shall have the same effect as appeal by both the condemnor and the landowner from a determination of the appraisal panel.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-280. Form and content of condemnation notice.

(A) The Condemnation Notice must contain the information and allegations required in this section and may contain any other information relevant to the action.

(B) The Condemnation Notice must be captioned: CONDEMNATION NOTICE, TENDER OF PAYMENT, and if applicable, AND NOTICE TO APPOINT APPRAISER.

(C) The Condemnation Notice must:

(1) designate the condemnor on whose behalf the property is to be taken;

(2) designate as "landowner" all persons who are record owners of fee simple title and as "other condemnees" all persons who, to condemnor's knowledge, have or claim any record interest in the property to be taken; condemnees whose names are not known, including heirs, infants, persons under disability, and persons who may be in military service, must be made parties by the collective name of "unknown claimants";

(3) contain an appropriate legal description of the property to be taken or out of which an interest will be taken, and of the interest to be taken;

(4) allege the basis of the condemnor's right to take the property by eminent domain and maintain the action, including (i) a reference to the condemnor's legal authority to take the property; (ii) a statement of the purpose for which it is to be condemned; (iii) a declaration of whether the action is one under Section 28-2-240 or under Section 28-2-250; and (iv) a statement that the condemnor has complied with Section 28-2-70(A);

(5) have attached a map, diagram, sketch, or reference to project plans showing, as far as practical, the property to be taken and, if less than all of a whole parcel, the location of the interest taken upon or within the whole parcel;

(6) specify a location within the county where the property to be taken is situated at which the landowner may inspect the project plans;

(7) contain at least the following notice:

THE CONDEMNOR HAS DETERMINED JUST COMPENSATION FOR THE PROPERTY AND RIGHTS TO BE ACQUIRED HEREUNDER TO BE THE SUM OF (insert the amount determined under Section 28-2-70(A) in words and numbers) AND HEREBY TENDERS PAYMENT THEREOF TO THE LANDOWNER.

Payment of this amount will be made to the landowner if within thirty days of service of this Condemnation Notice, the landowner in writing requests payment, and agrees to execute any instruments necessary to convey to the condemnor the property interests and rights described hereinabove. The request and agreement must be sent by first class certified mail with return receipt requested or delivered in person to the condemnor at (insert the address to which the request should be delivered) . If no request and agreement is received by the condemnor within the thirty-day period, the tender is considered rejected.

If the tender is rejected, the condemnor has the right to file this Condemnation Notice with the clerk of court of the county where the property is situated and deposit the tender amount with the clerk. The condemnor shall give the landowner and other condemnees notice that it has done so and may then proceed to take possession of the property interests and exercise the rights described in this Condemnation Notice.

"AN ACTION CHALLENGING THE CONDEMNOR'S RIGHT TO ACQUIRE THE PROPERTY AND RIGHTS DESCRIBED HEREIN MUST BE COMMENCED IN A SEPARATE PROCEEDING IN THE COURT OF COMMON PLEAS WITHIN THIRTY DAYS OF THE SERVICE OF THIS CONDEMNATION NOTICE, OR THE LANDOWNER WILL BE CONSIDERED TO HAVE WAIVED THE CHALLENGE."

(8) if the action is brought under Section 28-2-240, contain at least the following notice:

"THE CONDEMNOR HAS ELECTED NOT TO UTILIZE THE APPRAISAL PANEL PROCEDURE. Therefore, if the tender herein is rejected, the condemnor shall notify the clerk of court and shall demand a trial to determine the amount of just compensation to be paid. A copy of that notice must be served on the landowner. That notice shall state whether the condemnor demands a trial by jury or by the court without a jury. The landowner has the right to demand a trial by jury. The case may not be called for trial before sixty days after the service of that notice, but it may thereafter be given priority for trial over other civil cases. The clerk of court shall give the landowner written notice by mail of the call of the case for trial.

"THEREFORE, IF THE TENDER HEREIN IS REJECTED, THE LANDOWNER IS ADVISED TO OBTAIN LEGAL COUNSEL AT ONCE, IF NOT ALREADY OBTAINED."

(9) if the action is brought under Section 28-2-250, contain at least the following notice:

"If the tender is rejected, the landowner has until the thirtieth day after service of the Condemnation Notice within which to appoint a person who is not a party named in this action to serve as a member of an appraisal panel. Notice of appointment giving the name, address, and telephone number of the person appointed must be delivered to the condemnor at (insert the condemnor's address to which the notice of appointment should be delivered) within this period. If the landowner fails to appoint a member within the time allowed, one will be appointed for the landowner by the clerk of court upon the condemnor's request. The condemnor hereby appoints (insert the name of the member appointed by condemnor) , whose address is (insert the member's address) and whose telephone number is (insert the member's telephone number) as a member.

"The two members so appointed must appoint a disinterested third member who holds at least a South Carolina real estate broker's license. If the two fail to appoint a third, the clerk of court shall appoint the third.

"The appraisal panel shall determine an amount to be paid as just compensation for the property interest and rights described hereinabove, within twenty days after appointment of the third member. The appraisal panel shall report its determination to the condemnor which shall notify the landowner of the amount thereof. The landowner has thirty days from receipt of that notice in which to either accept the determination of the appraisal panel or to appeal therefrom."

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-290. Form and content of notice of report of appraisal panel.

(A) The notice of the determination of the appraisal panel required to be given by the condemnor to the landowner under Sections 28-2-260(B) and (C) must be captioned NOTICE OF DETERMINATION OF APPRAISAL PANEL AND (NOTICE OF APPEAL) or (NOTICE TO ELECT).

(B) The notice must at least:

(1) designate the parties to the action in the same manner as the Condemnation Notice;

(2) state in words and numbers the amount determined by the appraisal panel to be just compensation;

(3) contain one of the following statements: "THE CONDEMNOR REJECTS AND APPEALS FROM THE DETERMINATION OF THE APPRAISAL PANEL AND DEMANDS A TRIAL DE NOVO;

(or)

THE CONDEMNOR ACCEPTS THE DETERMINATION OF THE APPRAISAL PANEL. WITHIN THIRTY DAYS OF RECEIPT OF THIS NOTICE, THE LANDOWNER MUST NOTIFY THE CONDEMNOR IN WRITING, DELIVERED IN PERSON OR BY CERTIFIED MAIL, WITH RETURN RECEIPT REQUESTED, TO CONDEMNOR AT (insert the condemnor's address) THAT THE LANDOWNER ELECTS EITHER TO ACCEPT THE DETERMINATION OF THE APPRAISAL PANEL OR TO APPEAL THEREFROM AND DEMAND A TRIAL DE NOVO. A NOTICE OF APPEAL MUST ALSO BE FILED WITH THE CLERK OF COURT WITH THE DATE OF SERVICE NOTED THEREON.

A FAILURE TO GIVE NOTICE OF ELECTION WITHIN THE THIRTY-DAY PERIOD WILL CONSTITUTE AN ACCEPTANCE OF THE APPRAISAL PANEL'S DETERMINATION AND A WAIVER OF THE RIGHT TO APPEAL.

(and in either case)

A trial to determine just compensation will be by jury unless both parties request trial by the court without a jury. The case may not be called for trial before sixty days after the service of the Notice of Appeal but it may thereafter be given priority for trial over other civil cases. The clerk of court shall give the landowner notice by mail of the call of the case for trial.

THEREFORE, IF THE DETERMINATION OF THE APPRAISAL PANEL IS REJECTED, THE LANDOWNER IS ADVISED TO OBTAIN LEGAL COUNSEL AT ONCE, IF NOT ALREADY OBTAINED."

(4) if notice of depositing funds with the clerk has not already been given or possession has not already been taken, contain the following statement:

"The amount of the determination has been deposited with the clerk of court. The condemnor now has the right to take possession of the property interests and exercise the rights described in the Condemnation Notice.";

(5) contain the following statement:

"If the landowner accepts the determination of the appraisal panel, payment of that amount will be made by the clerk of court."

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-310. Application of Article 3; demand for nonjury trial; precedence of action; minimum time between notice and trial.

(A) Upon the filing of the affidavit described in Section 28-2-240(A) or the filing of a Notice of Appeal under Section 28-2-260(B) or (C), the action must be tried as provided in this article.

(B) If the condemnor and the landowner have demanded trial by the court without a jury, the clerk shall place the action on the nonjury trial roster. Otherwise, the action must be placed on the jury trial roster.

(C) If either the condemnor or the landowner so demands, the action must be given precedence over other civil cases for trial.

(D) The case may not, in any event, be called for trial until at least sixty days after the date of service upon the landowner of the Condemnation Notice, in cases brought under Section 28-2-240, or the Notice of Appeal, in cases brought under Section 28-2-250, unless both the condemnee and the landowner agree to a shorter period.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-320. Proceedings on appeal.

The appellant must be the movant on appeal from the determination of the appraisal panel, shall have the burden of proof, and shall have the right to open and close, except that notwithstanding which party is appellant, the condemnor shall first offer one witness to describe the property being taken and the purpose thereof. In the event both the landowner and the condemnor appeal from the determination of the appraisal panel, the landowner is deemed to be the appellant.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-330. Rules of evidence.

Actions under this act are governed by the rules of evidence applicable in civil actions.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-340. Evidence which may be admitted in trials of condemnation actions; inspection of property.

(A) For the purpose of determining the value of the land sought to be condemned and fixing just compensation in a hearing before a judge or in a trial before a jury, the following evidence (in addition to other evidence which is relevant, material, and competent) is relevant, material, and competent and may be admitted as evidence and considered by the judge or the jury:

(1) evidence that a building or improvement is unsafe, unsanitary, or a public nuisance or is in a state of disrepair and evidence of the cost to correct the condition, even if no action has been taken by local authorities to remedy the condition;

(2) evidence that any state public body charged with the duty of abating or requiring the correction of nuisances or like conditions or demolishing unsafe or unsanitary structures issued an order directing the abatement or correction of any conditions existing with respect to the building or improvement or demolition of the building or improvement and of the cost of compliance with an order;

(3) evidence of the last assessed valuation of the property for purposes of taxation and of any affidavits or tax returns made by the owner in connection with the assessment which state the value of the property and of any income tax returns of the owner showing sums deducted because of obsolescence or depreciation of the property;

(4) evidence that the property or improvement is being used for illegal purposes or is being so overcrowded as to be dangerous or injurious to the health, safety, morals, or welfare of the occupants and the extent to which the rentals therefrom are enhanced by reason of the use;

(5) evidence of the price and other terms upon any sale or the rent reserved and other terms of any lease or tenancy relating to the property or to any similar property in the vicinity when the sale or leasing occurred or the tenancy existed within a reasonable time of the hearing.

(B) Upon motion of either party, the court shall permit the jury to inspect the property which is the subject of the action, and if the trial is without a jury, the court shall make the inspection.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-350. Increase in value of property by reason of public works project not to be considered.

The award of compensation may not be increased by reason of any increases in the value of the property resulting from the placement of a public works project on it.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-360. Benefits of public works project to landowner to be considered.

In any condemnation action, benefits to be derived from the proposed project including the value of any property or rights relinquished or reverting to the landowner as a part or result thereof, must be taken into consideration in determining the amount of compensation and due allowance made for them.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-370. Just compensation to include only value of property taken, damage to remaining land, and benefits to landowner.

In determining just compensation, only the value of the property to be taken, any diminution in the value of the landowner's remaining property, and any benefits as provided in Section 28-2-360 may be considered.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-410. Interest on and investment of monies deposited with clerk of court.

All monies deposited pursuant to this act must be held at interest by the clerk of court after thirty days of receipt. The clerk shall invest the monies for the benefit of the parties as their interests are determined.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-420. Interest on amount found to be just compensation; return of excess funds deposited with clerk of court.

(A) A condemnor shall pay interest at the rate of eight percent a year upon sums found to be just compensation by the appraisal panel or judgment of a court to the condemnee. This interest shall accrue from the date of filing of the Condemnation Notice through the date of verdict or judgment by the court. Interest accruing on funds on deposit with the clerk of court must be offset against the interest computed pursuant to this section. Interest shall not accrue during the twenty-day period commencing upon the date of verdict or order of judgment. If the judgment is not paid within the twenty-day period, interest at the rate provided by law for interest on judgments must be added to the judgment. Thereafter, the entire judgment shall earn interest at the rate provided by law for interest on judgments.

(B) In the event the court determines that just compensation is due the landowner in an amount less than the funds held by the clerk of court, the clerk of court shall refund to the condemnor the balance of the excess deposit with accrued interest.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-430. Appointment of guardian ad litem.

If an infant, person in military service, or other person under a legal disability has not appeared in the proceedings by his duly authorized legal representative, the court shall appoint an attorney as guardian ad litem to represent those persons' interests.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-440. Date of valuation; risk of loss.

In all condemnation actions, the date of valuation is the date of the filing of the Condemnation Notice. The risk of loss by reason of damage to or destruction of the property subject to condemnation must be borne by the condemnee until the date of possession by, or the date of vesting of title in, the condemnor, whichever is earlier.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-450. Extent of municipality's right of condemnation.

The right of condemnation by a municipality is not limited to the county in which the municipality is located.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-460. Parties to whom just compensation must be made and paid.

Unless the persons served with the Condemnation Notice agree in writing as to whom just compensation must be made and paid, the appraisal panel determination, verdict, or judgment must be made jointly to all the parties and may be paid to the clerk of court. Upon making the payment, the condemnor's obligation to pay interest upon the funds shall terminate. The payment of the funds so awarded must be held by the clerk of court pending the final order of the court of common pleas in an equity proceeding to which all persons served with the Condemnation Notice must be necessary parties. From the order of the court of common pleas there may be an appeal as provided for appeals from the court in equity cases.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-470. Proceedings to challenge condemnor's right to condemn.

An action challenging a condemnor's right to condemn must be commenced in separate proceedings filed in the court of common pleas in the county in which the property or a portion thereof is located. The action must be commenced within thirty days after service of the Condemnation Notice upon the landowner. All proceedings under the Condemnation Notice are automatically stayed until the disposition of the action, if any, unless the landowner and the condemnor consent otherwise. No issues involving the condemnor's right to condemn may be heard in the trial upon the issue of just compensation.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-480. Condemnees' right to portion of funds on deposit with clerk of court after condemnor has taken possession.

Upon written application, in form satisfactory to the clerk of court, by all named condemnees at any time after which the condemnor has taken possession, when the right to take is not contested, the clerk of court shall pay to them the amount applied for up to fifty percent of the funds deposited with the clerk of court by the condemnor in that action.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-490. Waiver of objections and defenses to taking upon withdrawing portion of funds on deposit with clerk of court.

Each condemnee who withdraws money under Section 28-2-480 waives all objections and defenses to the action and to the taking of his property, except for any claim to greater compensation.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-500. Amount deposited with or withdrawn from clerk of court not relevant evidence.

The amount deposited, or withdrawn under Section 28-2-480, is not admissible in evidence and may not be referred to at the trial.

HISTORY: 1987 Act No. 173, Section 1.



Section 28-2-510. Award of costs and litigation expenses; procedures; prevailing landowner defined.

(A) If, in the action challenging the condemnor's right to take, the court determines that the condemnor has no right to take all or part of any landowner's property, the landowner's reasonable costs and litigation expenses incurred therein must be awarded to the landowner. If the court determines the right to take issue was not raised and litigated in good faith by the landowner, the court must award the condemnor the reasonable costs and litigation expenses incurred therein.

(B)(1) A landowner who prevails in the trial of a condemnation action, in addition to his compensation for the property, may recover his reasonable litigation expenses by serving on the condemnor and filing with the clerk of court an application therefor within fifteen days after the entry of the judgment. The application shall show that the landowner has prevailed, state the amount sought, and include an itemized statement from an attorney or expert witness representing or appearing at trial in behalf of the landowner stating the fee charged, the basis therefor, the actual time expended, and all actual expenses for which recovery is sought. If requested by any party or on its own motion, the court shall hear the parties with respect to the matters raised by the application and shall determine the amount of litigation expenses to be awarded, which must be set forth in a written order to be filed with the clerk of court which becomes part of the judgment. The court, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the landowner, during the course of the action, engaged in conduct which unduly and unreasonably protracted the final resolution of the action or to the extent the court finds that the position of the condemnor was substantially justified or that special circumstances make an award unjust.

(2) For the purpose of this section, "prevails" means that the compensation awarded (other than by settlement) for the property, exclusive of interest, is at least as close to the highest valuation of the property that is attested to at trial on behalf of the landowner as it is to the highest valuation of the property that is attested to at trial on behalf of the condemnor.

(C) If the condemnor abandons or withdraws the condemnation action in the manner authorized by this chapter, the condemnee is entitled to reasonable attorney fees, litigation expenses, and costs as determined by the court.

HISTORY: 1987 Act No. 173, Section 1; 1990 Act No. 575, Section 2.






CHAPTER 3 - STATE AUTHORITIES EMINENT DOMAIN ACT

Section 28-3-20. Right of eminent domain conferred on certain state authorities.

All state authorities, commissions, boards, or governing bodies established by the State of South Carolina, (hereinafter referred to as "state authority") which have been, or may be created in the future, to develop waterways of the State for use in intrastate, interstate, and foreign commerce; to construct, maintain, and operate powerhouses, dams, canals, locks, and reservoirs; to produce, transmit, sell, and distribute electric power; to reclaim and drain swampy and flooded lands; to improve health conditions of the State; and to reforest watersheds, and for which purposes the acquisition of property is necessary, have the right of eminent domain.

HISTORY: 1962 Code Section 25-52; 1952 Code Section 25-52; 1942 Code Section 9112; 1939 (41) 265; 1987 Act No. 173, Section 18.



Section 28-3-30. Estates and area which may be acquired; acquisition of water and flowage rights in lands in vicinity of project.

Any public body exercising the power of eminent domain for purposes set forth in Section 28-3-20 shall, in the area determined by the maximum high-water mark resulting from its activity and a line not exceeding one hundred lineal feet beyond such high-water mark, arrange to permit the previous owner of the one hundred foot strip, and his heirs and assigns, to pass over and across the strip which may be acquired under this section, and any and all lands of the state authority which are not actually covered with water at convenient places for purposes of ingress and egress to the reservoirs of the state authority, which right must be exercised so that it shall not interfere with any dams, dikes, structures, and buildings of the state authority or the application and use of the state authority of proper health and sanitation measures, and the strip and all of the lands acquired by the authority may be controlled by the authority for health and sanitation measures to the extent of exclusion of the public from the strip and lands at all times as may be necessary. The public bodies may also acquire by condemnation all water and flowage rights in land in the vicinity of the projects specified in Section 28-3-20 which it may determine to be necessary, useful, or convenient, or which might be damaged by reason of the construction or operation of the projects, and on those lands the public bodies may establish health control measures as may be necessary.

HISTORY: 1962 Code Section 25-53; 1952 Code Section 25-53; 1942 Code Section 9113; 1939 (41) 265; 1987 Act No. 173, Section 19.



Section 28-3-140. Public property not exempt from condemnation; exception for public electric utility property.

No lands, rights-of-way, easements, or any interests in real or personal property which have been, or may be acquired for schools, churches, graveyards, municipal corporations, or subdivisions of them, or for the construction or use of any highway, railroad, railway, canal, telegraph, power line, telephone, or other public service use are exempt from condemnation. In any condemnation actions affecting properties of railroad, canal, telephone, telegraph, electric power, and other public service companies, where the companies have placed their structures across navigable streams, or canals and waterways built or to be built for purposes of navigation and hydroelectric purposes, the question of compensation and special damages, including the costs of removing, rebuilding, or relocating structures of any kind belonging to the companies on the properties, must be determined in accordance with principles of law now prevailing. No public electric utility property may be condemned unless it is located within the proposed area of any reservoir, or is needed in connection therewith for flowage purposes, or essential for the construction of any dam or reservoir or tail race or navigation channel.

HISTORY: 1962 Code Section 25-64; 1952 Code Section 25-64; 1942 Code Section 9124; 1939 (41) 265; 1987 Act No. 173, Section 20.






CHAPTER 11 - RELOCATION ASSISTANCE

Section 28-11-10. Payments and assistance to displaced persons or other entities.

To the extent that the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Public Law 91-646) makes relocation payments and assistance to displaced persons or other legal entities by states a prerequisite to Federal aid to such states in programs or projects involving the acquisition of real property for public uses, as such terms are defined in such Federal law, State agencies and instrumentalities and political subdivisions and local government agencies and instrumentalities involved in such programs or projects are empowered to expend available public funds for such purposes and are required to make such payments to such displaced persons or other legal entities, whether the program or project is federally aided or not, and such expenditures shall be deemed part of the cost of such program or project.

HISTORY: 1962 Code Section 25-181; 1972 (57) 2522.



Section 28-11-20. Costs incurred before July 1, 1972.

Where Federal funds are available for payment of such relocation costs, such costs may be paid by such State and local government agencies and instrumentalities and political subdivisions even though they occurred prior to July 1, 1972.

HISTORY: 1962 Code Section 25-182; 1972 (57) 2522.



Section 28-11-30. Reimbursement of property owners for certain expenses.

To the extent that Title III of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Public Law 91-646) makes certain requirements pertaining to the acquisition of real property by states prerequisites to federal aid to such states in programs or projects involving the acquisition of real property for public uses, state agencies and instrumentalities and political subdivisions and local government agencies and instrumentalities involved in these programs or projects may expend available public funds as provided in this section, whether or not the program or project is federally aided.

(1) A person, agency, or other entity acquiring real property for public use in a project or program shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent the State deems fair and reasonable, for expenses he necessarily incurred for:

(a) recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the State;

(b) penalty costs for prepayment for preexisting recorded mortgage entered into in good faith encumbering such real property; and

(c) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the agency concerned, or the effective date of possession of such real property by such agency, whichever is the earlier.

(2) Where a condemnation proceeding is instituted by the agency to acquire real property for such use and:

(a) the final judgment is that the real property cannot be acquired by condemnation; or

(b) the proceeding is abandoned, the owner of any right, title, or interest in such real property shall be paid such sum as will, in the opinion of the agency, reimburse such owner for his reasonable attorney, appraisal, and engineering fees actually incurred because of the condemnation proceedings. The award of these sums will be paid by the person, agency, or other entity which sought to condemn the property.

(3) Where an inverse condemnation proceeding is instituted by the owner of a right, title, or interest in real property because of use of his property in a program or project, the court, rendering a judgment for the plaintiff in the proceeding and awarding compensation for the taking of property, or the attorney effecting a settlement of a proceeding, shall determine and award or allow to the plaintiff, as a part of the judgment or settlement, a sum that will, in the opinion of the court or the agency's attorney, reimburse the plaintiff for his reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of the proceeding.

(4) Reestablishment expenses related to the moving of a small business, farm, or nonprofit organization payable for transportation projects pursuant to federal guidelines and regulations may be paid in an amount up to fifty thousand dollars, notwithstanding a lower limitation imposed by federal regulations.

HISTORY: 1962 Code Section 25-183; 1972 (57) 3105; 2010 Act No. 184, Section 1, eff May 28, 2010.

Effect of Amendment

The 2010 amendment added subsection (4) and made other nonsubstantive changes.



Section 28-11-40. Contracts between governmental agencies.

Any such State or local government agency or instrumentality or political subdivision of the State may contract with any other State or local government agency or instrumentality or political subdivision of the State to carry out its functions under this chapter but none shall be required to do so.

HISTORY: 1962 Code Section 25-184; 1972 (57) 2522.



Section 28-11-50. Promulgation of rules and regulations.

Each State or local government agency or instrumentality or political subdivision of the State may promulgate such rules and regulations as are necessary to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 25-185; 1972 (57) 2522.



Section 28-11-60. Impact for purposes of income tax or public assistance eligibility.

No payment received by a person or other legal entity hereunder shall be considered as income or resources for tax purposes or for any purpose related to public assistance received by or due to such person or other legal entity.

HISTORY: 1962 Code Section 25-186; 1972 (57) 2522, 3105.



Section 28-11-70. Chapter does not create element of damage in eminent domain.

Nothing in this chapter shall be construed as creating an element of damage in an eminent domain proceeding.

HISTORY: 1962 Code Section 25-187; 1972 (57) 2522.









Title 29 - Mortgages and Other Liens

CHAPTER 1 - GENERAL PROVISIONS

Section 29-1-10. Lien on real estate of no force after twenty years; exception for acknowledged debt or payment on account; lien on property interest held by gas or electric utility or electric cooperative.

No mortgage or deed having the effect of a mortgage or other lien shall constitute a lien upon any real estate after the lapse of twenty years from the date for the maturity of the lien. However, if the holder of the lien shall, at any time during the continuance of the lien, cause to be recorded upon the record of that mortgage or deed having the effect of a mortgage or other lien a note of some payment on account or some written acknowledgment of the debt secured thereby, with the date of the payment or acknowledgment, the mortgage or deed having the effect of a mortgage or other lien shall be, and shall continue to be, a lien for twenty years from the date of the record of that payment on account or acknowledgment. When there is no maturity stated or fixed in the mortgage or the record of the mortgage, then the provisions hereof are applicable from the date of that mortgage and that mortgage shall not constitute a lien after the lapse of twenty years from the date thereof. Notwithstanding the above provisions of this section, any mortgage or other instrument which by its terms creates a lien upon any real property interest held by a gas or electrical utility or electric cooperative shall continue to constitute a lien thereon until satisfied or released of record regardless of whether or not the instrument states a maturity date.

Any mortgage or other instrument executed or modified of record after the effective date of this paragraph which affects a lien upon any real property interest held by a gas or electrical utility or electric cooperative and is intended to take advantage of the provisions of this section shall state on its face that the lien continues until satisfied or released of record regardless of whether or not the instrument states a maturity date, and shall also state on its face that it is subject to the provisions of this section.

HISTORY: 1962 Code Section 45-1; 1952 Code Section 45-1; 1942 Code Section 8864; 1932 Code Section 8864; Civ. C. '22 Section 5305; Civ. C. '12 Section 3535; Civ. C. '02 Section 2449; G. S. 1831; R. S. 1961; 1879 (17) 167; 1898 (22) 748; 1903 (24) 88; 1904 (24) 408; 1924 (33) 990; 1993 Act No. 141, Section 1.

Editor's Note

1993 Act No. 141, Section 5, effective June 14, 1993, provides as follows:

"SECTION 5. The provisions provided for gas or electrical utilities or electric cooperatives in Sections 29-1-10, 29-3-50(B), 29-3-80, and 29-3-90 of this act shall be construed as cumulative authority and shall not be construed to impliedly repeal any existing laws affecting mortgages and liens of gas or electrical utilities or electric cooperatives."



Section 29-1-20. Right of tenant in common or cotenant to purchase real estate at sale for enforcement of lien.

A tenant in common or cotenant may purchase real property owned in common at a sale of real property for the enforcement of a lien other than a tax lien, and, unless it be otherwise provided in the judgment or order of sale in the action, the title so acquired by him shall be free and clear of any interests or equities arising from such tenancy in favor of his cotenants or his tenants in common who were properly before the court. In all cases when a tenant in common or cotenant has heretofore purchased real property at a sale of real property for the enforcement of a lien other than a tax lien in an action or proceeding in which all or some of the tenants in common or cotenants were properly before the court, unless it affirmatively appears otherwise in some decree or order duly entered in such action or proceeding, the title of such purchaser is hereby declared to be free of all of the interests and equities of all such tenants in common or cotenants who were properly before the court in such action or proceeding.

HISTORY: 1962 Code Section 45-2; 1952 Code Section 45-2; 1942 Code Section 8830-1; 1934 (38) 1608.



Section 29-1-30. Wilful sale of property on which lien exists.

Any person who shall wilfully and knowingly sell and convey any real or personal property on which any lien exists without first giving notice of such lien to the purchaser of such real or personal property shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be imprisoned for a term of not less than ten days nor more than three years and be fined not less than ten dollars nor more than five thousand dollars, either or both in the discretion of the court. But the penalties enumerated in this section shall not apply to public officers in the discharge of their official duties. When the value of such property is less than fifty dollars the offense may be triable in the magistrate's court and the punishment shall be not more than is permitted by law without presentment or indictment of the grand jury. When the case is within the jurisdiction of the magistrate's court, the court of general sessions shall have concurrent jurisdiction with the magistrate's court.

HISTORY: 1962 Code Section 45-4; 1952 Code Section 45-4; 1942 Code Section 1276; 1932 Code Section 1276; Cr. C. '22 Section 171; Cr. C. '12 Section 446; Cr. C. '02 Section 336; G. S. 2514; R. S. 276; 1872 (15) 332; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1964 (53) 1719.



Section 29-1-40. Validation of certain mortgages.

All mortgages given prior to March 9, 1928 by any public utility company, hydroelectric company or manufacturing company to any person whomsoever, covering the whole or any part of its real or personal property, all chattel mortgages executed prior to April 26, 1935 to a production credit association or to the governor of the Farm Credit Administration and all mortgages executed prior to April 4, 1949 by the State Rural Electrification Authority or by a cooperative organized under or subject to the provisions of Electric Cooperative Act and now of record in the office of the clerk of court or register of deeds of any county in this State are hereby validated although the description of the property mortgaged be in whole or in part in printing, mimeographing or any other process of reproduction.

HISTORY: 1962 Code Section 45-5; 1952 Code Section 45-5; 1942 Code Section 8713; 1932 Code Section 8713; Civ. C. '22 Section 5626; Civ. C. '12 Section 4103; Civ. C. '02 Section 3002; 1901 (23) 735; 1903 (24) 99; 1928 (35) 1235; 1935 (39) 269; 1949 (46) 157.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-1-50. Unlawful use of dual contracts to induce loan commitment on real property.

It shall be unlawful for any person to knowingly make, issue, deliver or receive dual contracts for the purchase or sale of real property. "Dual contracts", either written or oral, are two contracts concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price and is used as an inducement for mortgage investors to make a loan commitment on such real property in reliance upon the stated inflated value.

Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

HISTORY: 1962 Code Section 45-6; 1966 (54) 2284.






CHAPTER 3 - MORTGAGES AND DEEDS OF TRUST GENERALLY

Section 29-3-10. Rights and title of mortgagor and mortgagee.

No mortgagee shall be entitled to maintain any possessory action for the real estate mortgaged, even after the time allotted for the payment of the money secured by mortgage is elapsed, but the mortgagor shall be deemed the owner of the land and the mortgagee as owner of the money lent or due and the mortgagee shall be entitled to recover satisfaction for such money out of the land by foreclosure and sale according to law. But notwithstanding the foregoing provision all releases of the equity of redemption shall be binding and effectual in law.

HISTORY: 1962 Code Section 45-51; 1952 Code Section 45-51; 1942 Code Section 8701; 1932 Code Section 8701; Civ. C. '22 Section 5223; Civ. C. '12 Section 3460; Civ. C. '02 Section 2374; G. S. 2299; R. S. 1893; 1791 (5) 170; 1797 (5) 311; 1879 (17) 19.

Editor's Note

1984 Act No. 355, Section 1, provides as follows:

"The provisions of Section 804 of the Alternative Mortgage Transaction Parity Act of 1982, Title VIII of P.L. 97-320 (96 Stat. 1545), known as the Garn-St. Germain Depository Institutions Act of 1982, do not apply to any alternative mortgage transaction as the term alternative mortgage transaction is defined in Section 803(1) of the Alternative Mortgage Transaction Parity Act of 1982, and that this State does not want the provisions of Section 804 of the Alternative Mortgage Transaction Parity Act of 1982 to apply with respect to any alternative mortgage transaction made in this State."



Section 29-3-20. Prior mortgages may be redeemed by second mortgagees.

If it so happen there be more than one mortgage at the same time by any person to any person or persons of the same lands and tenements, the several mortgagees who have not registered or recorded their mortgages, their heirs, executors, administrators or assigns, may redeem any former mortgage registered upon payment of the principal debt, interest and cost of suit to the prior mortgagee, his heirs, executors, administrators or assigns.

HISTORY: 1962 Code Section 45-52; 1952 Code Section 45-52; 1942 Code Section 8886; 1932 Code Section 8886; Civ. C. '22 Section 5317; Civ. C. '12 Section 3547; Civ. C. '02 Section 2461; G. S. 1781; R. S. 1973; 1698 (2) 137.



Section 29-3-30. Mortgagee may pay taxes.

Any person holding a lien by way of, or an interest in the nature of, a mortgage upon any property, the subject of taxation, upon which the mortgagor shall have failed to pay the tax or upon which there may exist a lien for taxes on any other property of the mortgagor, may at any time before the sale thereof for delinquent taxes, as provided in Title 12, pay the tax on all the property of the mortgagor, with any costs, penalties or assessments which may have accrued thereon, and thereupon he shall be entitled, as against the mortgagor, his representatives, privies or assigns, to include the amount so paid, and all interest thereafter accruing thereon, in the debt secured by the mortgage. And if a mortgagee pay such taxes he shall have a first lien on the property subject to such tax to the extent of the taxes so paid with interest from the date of payment.

HISTORY: 1962 Code Section 45-53; 1952 Code Section 45-53; 1942 Code Section 2783; 1932 Code Section 2831; Civ. C. '22 Section 506; Civ. C. '12 Section 455; Civ. C. '02 Section 407; G. S. 277; R. S. 334; 1882 (17) 1028; 1900 (23) 352; 1922 (32) 927; 1943 (43) 126.



Section 29-3-40. Priority of certain advancements by mortgage.

The holder of any mortgage of real property, when the mortgage contains provisions authorizing advancements thereunder for taxes, insurance premiums, public assessments and repairs, may make such advancements and, when made, they shall be secured by the mortgage and have the same rank and priority as the principal debt thereby secured and bear interest from the date of such advancements, as provided in the mortgage. Advancements made for taxes by any such mortgage holder shall be a first lien on the mortgaged real property to the extent of the taxes so paid with interest from the date of payment, regardless of the rank and priority of the mortgage under which such taxes are advanced.

HISTORY: 1962 Code Section 45-54; 1952 Code Section 45-54; 1942 Code Section 8712-1; 1935 (39) 307; 1982 Act No. 385, Section 57(2)(a).

Editor's Note

1982 Act No. 385, Section 1, provides as follows:

"Section 1. It is hereby explicitly stated by the terms of this act that the provisions of Title V Part A-Mortgage Usury Laws, Mortgages, Section 501(a)(1), and Part B-Business and Agricultural Loans, Sections 511 and 512 of Public Law No. 96-221 (94 Stat. 132) known as the Depository Institutions Deregulation and Monetary Control Act of 1980, as amended, shall not apply with respect to loans, mortgages, credit sales and advances made in this State, and that this State does not want the provisions of Title V, Part A-Mortgage Usury Laws, Mortgages, Section 501(a)(1) and Part B-Business and Agricultural Loans, Sections 511 and 512 of the Depository Institutions Deregulation and Monetary Control Act of 1980 to apply with respect to loans, mortgages, credit sales and advances made in this State."



Section 29-3-50. Mortgage for future advances; mortgage or lien on property held by gas or electric utility or electric cooperative.

(A) Any mortgage or other instrument conveying an interest in or creating a lien on any real estate, securing existing indebtedness or future advances to be made, regardless of whether the advances are to be made at the option of the lender, are valid from the day and hour when recorded so as to affect the rights of subsequent creditors, whether lien creditors or simple contract creditors, or purchasers for valuable consideration without notice to the same extent as if the advances were made as of the date of the execution of the mortgage or other instrument for the total amount of advances made thereunder, together with all other indebtedness and sums secured thereby, the total amount of existing indebtedness and future advances outstanding at any one time may not exceed the maximum principal amount stated therein, plus interest thereon, attorney's fees and court costs. It is not necessary that the mortgage state as part of the maximum principal the amount of any deferred, accrued, or capitalized interest or discount of any nature or kind, whether the rate of interest or discount is fixed or variable pursuant to an alternative mortgage loan transaction as defined in Section 37-1-301(5), and the lien of the mortgage as to all that interest or discount shall have the same priority as the principal; provided, however, that the recorded mortgage discloses that interest or discount will be deferred, accrued, or capitalized. However, the lien of a person who has furnished labor, services, or material in connection with the construction of improvements to real property is superior to the lien of a recorded mortgage as to disbursements made after filing of the notice of the mechanic's lien required by Section 29-5-90 and service of the notice on all prior recorded mortgage holders. Service of the notice on prior recorded mortgage holders must be made pursuant to Rule 4 of the South Carolina Rules of Civil Procedure. The priority of the mechanic's lien extends only to the mortgage disbursements made after the filing of the lien and service of the notice on all prior recorded mortgage holders.

(B) Any mortgage or other instrument which by its terms creates an interest in or a lien upon any real property interest held by a gas or electrical utility or electric cooperative, securing existing indebtedness or indebtedness to be incurred in the future, is valid from the day and hour when recorded. It affects and is prior to the rights of all creditors and purchasers for valuable consideration without notice and all liens except liens of record prior to recordation of the mortgage, regardless of whether there is an actual debt outstanding at the time of recordation of the mortgage, to the same extent as if the future indebtedness were incurred as of the date of the execution of the mortgage or other instrument for the total amount of indebtedness thereafter incurred, together with all other indebtedness and sums secured thereby. However, the total amount of existing indebtedness and future indebtedness at any one time may not exceed the maximum principal amount stated therein plus interest thereon, attorney's fees and court costs, and the mortgage or other instrument must contemplate that future indebtedness may be incurred. The mortgage or other instrument shall remain a valid lien and effective as record notice thereof until satisfied or released of record even though there are periods during which no indebtedness is outstanding thereunder.

Notwithstanding the above provisions, the lien of a person who has furnished labor, services, or materials in connection with the construction of improvements to real property is superior to the lien of a recorded mortgage as to indebtedness actually incurred after filing of the notice of the mechanic's lien required by Section 29-3-90 and service of the notice on all prior recorded mortgage holders. Service of the notice on prior recorded mortgage holders must be made pursuant to Rule 4 of the South Carolina Rules of Civil Procedure. The priority of the mechanic's lien extends only to the mortgage indebtedness actually incurred after the filing of the lien and service of the notice on all prior recorded mortgage holders.

HISTORY: 1962 Code Section 45-55; 1952 Code Section 45-55; 1942 Code Section 8712-2; 1934 (38) 1475; 1960 (51) 1731; 1982 Act No. 466, Part II, Section 18; 1988 Act No. 635, Section 1; 1993 Act No. 141, Section 2.

Editor's Note

1993 Act No. 141, Section 5, effective June 14, 1993, provides as follows:

"SECTION 5. The provisions provided for gas or electrical utilities or electric cooperatives in Sections 29-1-10, 29-3-50(B), 29-3-80, and 29-3-90 of this act shall be construed as cumulative authority and shall not be construed to impliedly repeal any existing laws affecting mortgages and liens of gas or electrical utilities or electric cooperatives."



Section 29-3-70. Limitation on requirement of casualty insurance by mortgagee.

A bank, savings and loan association, financial institution, mortgage company, or any public or private mortgagee doing business in this State, when making a mortgage loan, may not require, as a condition or term of the mortgage, that the mortgagor purchase casualty insurance on property which is the subject of the mortgage in an amount in excess of the replacement cost of the buildings or appurtenances on the mortgaged premises.

HISTORY: 1988 Act No. 428, Section 1.



Section 29-3-80. Effect of recording of mortgage or other instrument by gas or electric utility or electric cooperative; after-acquired property; notice.

Any mortgage or other instrument executed by a gas or electrical utility or electric cooperative transacting business in this State which by its terms creates a lien upon any real property interest then owned or thereafter acquired and which is recorded as a mortgage of real property in any county in which the property is located or is to be located shall have the same force and effect as if the mortgage or other instrument were also recorded or filed in the proper office in the county as a mortgage of personal property. Recordation of the mortgage or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described immediately upon the acquisition thereof by mortgagor and the lien is superior to all claims of creditors of the mortgagor and purchasers of these real property interests, except prior liens of record, affecting the property. The gas or electrical utility or electric cooperative shall file a notice in every county in which the utility intends to claim the benefit of this provision of law and referencing the book and page number of the mortgage or other instrument which is entitled to the benefit of this provision of law. Thereafter, there shall be no further document necessary to create or give notice of the lien upon the real property interest thereafter acquired by the gas or electrical utility or electric cooperative.

HISTORY: 1993 Act No. 141, Section 3.

Editor's Note

1993 Act No. 141, Section 5, effective June 14, 1993, provides as follows:

"SECTION 5. The provisions provided for gas or electrical utilities or electric cooperatives in Sections 29-1-10, 29-3-50(B), 29-3-80, and 29-3-90 of this act shall be construed as cumulative authority and shall not be construed to impliedly repeal any existing laws affecting mortgages and liens of gas or electrical utilities or electric cooperatives."



Section 29-3-90. Description of property interests of gas or electric utility or electric cooperative.

(A) Any real property or real property interests, including, without limitation, easements and rights-of-way, of any gas or electrical utility or electric cooperative which are intended to be subjected to the lien of any mortgage, indenture, or other type of real property security agreement, may be described in general terms and are operative and effective without the necessity of description of metes and bounds, references to plats, or other methods of description as commonly utilized in mortgages of this State. Without limiting or excluding other types of general descriptions which may be utilized for these purposes, it is sufficient if the property or property interests are described in the following words or their substantial equivalent:

All real property and real property interests of __________, including, without limitation, lands, buildings, fixtures, easements, rights-of-way, leaseholds, and other interests, situate, lying, and being in any one or more of the counties of the State of South Carolina, as the same may be now or hereafter constituted or delineated, and whether now owned or acquired hereafter while the lien of this mortgage remains open and unsatisfied of record, SAVING, EXCEPTING, AND EXCLUDING THEREFROM THE FOLLOWING: __________.

(B) The provisions of Section 30-5-35 relating to derivation clauses in deeds and mortgages do not apply to mortgages granted by gas or electrical utilities or electric cooperatives.

(C) Without limiting the foregoing, it is also sufficient and effective to subject real property and real property interests of any gas or electrical utility or electric cooperative to the lien of any prior mortgage, indenture, or other similar real property security agreement executed by the utility by reference to the prior mortgage or other instrument and the inclusion of words in the deed or conveyance to the effect that the real property or real property interests will be upon acquisition by the grantee immediately and automatically subjected to the lien of the prior mortgage or other instrument.

(D) Without limiting the effect of subsections (A), (B), and (C) above, it is also operative and effective to describe the real property or real property interests of any gas or electrical utility or electric cooperative being subjected to the lien of a mortgage, indenture, or other real property security agreement by referencing the property description or descriptions contained in any prior mortgage or other real property financing agreement executed by the utility, even though that prior mortgage or other instrument may be satisfied of record and notwithstanding the fact that the prior mortgage or other instrument encumbers real property or real property interests which have been subjected thereto by reference to a description contained in another instrument.

HISTORY: 1993 Act No. 141, Section 4.

Editor's Note

1993 Act No. 141, Section 5, effective June 14, 1993, provides as follows:

"SECTION 5. The provisions provided for gas or electrical utilities or electric cooperatives in Sections 29-1-10, 29-3-50(B), 29-3-80, and 29-3-90 of this act shall be construed as cumulative authority and shall not be construed to impliedly repeal any existing laws affecting mortgages and liens of gas or electrical utilities or electric cooperatives."



Section 29-3-100. Validity of certain assignments of rents, issues, or profits.

(A) For purposes of this section the following definitions apply:

(1) "Rents, issues, or profits" means all amounts payable by or on behalf of any lessee, tenant, or other person having a possessory interest in real property on account of or pursuant to any written or oral lease or other instrument evidencing a possessory interest in real property or pursuant to any form of tenancy implied by law, and all amounts payable by or on behalf of any licensee or permittee or other person occupying or using real property under license or permission from the owner or person entitled to possession. The term shall not include farm products, timber, the proceeds from the sale of farm products or timber, or the proceeds from the recovery or severance of any mineral deposits located on or under real property.

(2) "Assignment of leases, rents, issues, or profits" means every document assigning, transferring, pledging, mortgaging, or conveying an interest in leases, licenses to real property, and rents, issues, or profits arising from real property, whether set forth in a separate instrument or contained in a mortgage, conditional sales contract, or other deed or instrument of conveyance.

(3) "Collateral assignment" means any assignment of leases, rents, issues, or profits made and delivered in connection with the grant of any mortgage, or the execution of any conditional sales contract or in connection with any extension of credit made against the security of any interest in real property, where the assignor retains the right to collect or to apply the lease revenues, rents, issues, or profits after assignment and prior to default.

(B) The recording of a written document containing an assignment of leases, rents, issues, or profits arising from real property is valid and enforceable from the time of recording to pass the interest granted, pledged assigned, or transferred as against the assignor, and is perfected from the time of recording against subsequent assignees, lien creditors, and purchasers for a valuable consideration from the assignor.

(C) Where an assignment of leases, rents, issues, or profits is a collateral assignment, after a default under the mortgage, conditional sales contract, or evidence of indebtedness which the assignment secures, the assignee is thereafter entitled, but not required, to collect and receive any accrued and unpaid or subsequently accruing lease revenues, rents, issues, or profits subject to the assignment, without need for the appointment of a receiver, any act to take possession of the property, or any further demand on the assignor. Unless otherwise agreed, after default the assignee is entitled to notify the tenant or other obligor to make payment to him and is also entitled to take control of any proceeds to which he may be entitled. The assignee must proceed in a commercially reasonable manner and may deduct his reasonable expenses of realization from the collections.

(D) This section shall not exclude other methods of creating, perfecting, collecting, sequestering, or enforcing a security interest in rents, issues, or profits provided by the law of this State.

HISTORY: 1993 Act No. 66, Section 1.



Section 29-3-310. Request for entry of satisfaction.

Any holder of record of a mortgage who has received full payment or satisfaction or to whom a legal tender has been made of his debts, damages, costs, and charges secured by mortgage of real estate shall, at the request by certified mail or other form of delivery with a proof of delivery of the mortgagor or of his legal representative or any other person being a creditor of the debtor or a purchaser under him or having an interest in any estate bound by the mortgage and on tender of the fees of office for entering satisfaction, within three months after the certified mail, or other form of delivery, with a proof of delivery, request is made, enter satisfaction in the proper office on the mortgage which shall forever thereafter discharge and satisfy the mortgage.

HISTORY: 1962 Code Section 45-61; 1952 Code Section 45-61; 1942 Code Section 8703; 1932 Code Section 8703; Civ. C. '22 Section 5224; Civ. C. '12 Section 3461; Civ. C. '02 Section 2375; G. S. 1791; R. S. 1894; 1817 (6) 61; 1928 (35) 1253; 1988 Act No. 494, Section 8(2); 1999 Act No. 67, Section 1.



Section 29-3-320. Liability for failure to enter satisfaction.

Any holder of record of a mortgage having received such payment, satisfaction, or tender as aforesaid who shall not, by himself or his attorney, within three months after such certified mail, or other form of delivery, with a proof of delivery, request and tender of fees of office, repair to the proper office and enter satisfaction as aforesaid shall forfeit and pay to the person aggrieved a sum of money not exceeding one-half of the amount of the debt secured by the mortgage, or twenty-five thousand dollars, whichever is less, plus actual damages, costs, and attorney's fees in the discretion of the court, to be recovered by action in any court of competent jurisdiction within the State. And on judgment being rendered for the plaintiff in any such action, the presiding judge shall order satisfaction to be entered on the judgment or mortgage aforesaid by the clerk, register, or other proper officer whose duty it shall be, on receiving such order, to record it and to enter satisfaction accordingly.

Notwithstanding any limitations under Sections 37-2-202 and 37-3-202, the holder of record of the mortgage may charge a reasonable fee at the time of the satisfaction not to exceed twenty-five dollars to cover the cost of processing and recording the satisfaction or cancellation. If the mortgagor or his legal representative instructs the holder of record of the mortgage that the mortgagor will be responsible for filing the satisfaction, the holder of the mortgage shall mail or deliver the satisfied mortgage to the mortgagor or his legal representative with no satisfaction fee charged.

HISTORY: 1962 Code Section 45-62; 1952 Code Section 45-62; 1942 Code Section 8704; 1932 Code Section 8704; Civ. C. '22 Section 5225; Civ. C. '12 Section 3461; Civ. C. '02 Section 2376; G. S. 1792; R. S. 1895; 1817 (6) 61; 1999 Act No. 67, Section 2.



Section 29-3-330. Methods of satisfaction or release of security interest; affidavit.

(A) In this section these words shall have the following meaning:

(1) "Mortgage" means a lien against real property that is granted to secure the payment of money; a deed of trust must be given the same meaning as a "mortgage".

(2) "Register" means the official, including the register of deeds, register of mense conveyances or clerk of court charged with the recording and indexing duties in Chapter 5, Title 30.

(3) "Release" means an instrument releasing all real property encumbered from the lien of the mortgage.

(4) "Satisfaction" means a discharge signed by the mortgagee of record, the trustee of a deed of trust, or by an agent or officer, legal representative, or attorney-in-fact under a written instrument duly recorded, of either of the foregoing indicating that the property subject to the security instrument is released.

(5) "Security instrument" means any mortgage, deed of trust, or other written instrument securing the payment of money and being a lien upon real property.

(B) A security instrument may be satisfied or released by any of the following methods:

(1) The mortgagee of record, the owner or holder of the mortgage, the trustee of a deed of trust, or the legal representative, agent or officer, or attorney-in-fact, under a written instrument duly recorded of any of the foregoing, may exhibit the security instrument to the register who has charge of the recording of the security instrument and then in the presence of the register write across the face of the record of the security instrument the words "The debt secured is paid in full and the lien of this instrument is satisfied", "The lien of this instrument has been released", or words of like meaning and date the notation and sign it. The signature must be witnessed by the register.

(2) The satisfaction or release of the security instrument may be written upon or attached to the original security instrument and executed by any person above named in the presence of two witnesses and acknowledged, in which event the satisfaction or release must be recorded across the face of the record of the original instrument.

(3) The mortgagee of record, the trustee of a deed of trust, or an agent or officer, legal representative, or attorney-in-fact, under a written instrument duly recorded, of either of the foregoing, may execute a satisfaction or release of a mortgage or deed of trust. Any person executing such satisfaction or release which is false is guilty of perjury and subject to Section 16-9-10 and must be liable for damages that any person may sustain as a result of the false affidavit, including reasonable attorney's fees incurred in connection with the recovery of such damages. This satisfaction or release must be signed in the presence of two witnesses, acknowledged, and must be in substantially the same form as follows:

"STATE OF SOUTH CAROLINA MORTGAGE/DEED OF TRUST SATISFACTION

PURSUANT TO SECTION 29-3-330(B)(3) OF THE SOUTH CAROLINA CODE OF LAWS, 1976

The undersigned being the mortgagee of record, the trustee of a deed of trust, or the legal representative, agent or officer, or attorney-in-fact of the mortgagee of record or the trustee of the trust, under a written agreement duly recorded, of either of the foregoing, certifies:

The debt secured by the mortgage/deed of trust recorded in the office of the Clerk of Court or Register of Deeds of ____________ County in book ______ at page ______ is:

[ ] paid in full and the lien or the foregoing instrument has been released; or

[ ] the lien of the foregoing instrument has been released.

The Clerk of Court or Register of Deeds may enter this cancellation into record.

Under penalties of perjury, I declare that I have examined this affidavit this ___day of ________ and, to the best of my knowledge and belief, it is true, correct, and complete.

WITNESS my/our hand this ___ day of ____, 20 ___.

__________________

(Signature)

__________________

(Witness Signature)

__________________

(Witness Signature)

State of ________________

County of ______________

This instrument was acknowledged before me this (date) by (name of officer/authorized signer, title of officer/authorized signer), of (name of corporation/entity acknowledging), a (type of entity and state or place of incorporation/formation), on behalf of the corporation/entity.

Signature of Notary ___________________

Notary Public, State of _________________

Printed Name of Notary _________________

My Commission Expires: _______________"

This notary acknowledgment form does not preclude the use of any other form of acknowledgment permitted by South Carolina law. The filing of this satisfaction shall satisfy or release the lien of the mortgage or deed of trust. Upon presentation, the register shall record this satisfaction or release pursuant to Section 29-3-330(B)(3) and mark the mortgage or deed of trust satisfied or released of record.

(4) If the security instrument was recorded in counterparts, the original security instrument need not be presented and the satisfaction or release of it may be evidenced by an instrument of satisfaction or release, which may be executed in counterparts, by the mortgagee, the holder of the mortgage, the legal representative, agent or officer, or the attorney-in-fact under a written instrument duly recorded. Upon presentation of the instrument of satisfaction or release, or a counterpart of it, the register shall record the same.

(5) Any licensed attorney admitted to practice in the State of South Carolina who can provide proof of payment of funds by evidence of payment made payable to the mortgagee, holder of record, servicer, or other party entitled to receive payment may record, or cause to be recorded, an affidavit, in writing, duly executed in the presence of two witnesses and acknowledged pursuant to the Uniform Recognition of Acknowledgments Act in Chapter 3, Title 26, which states that full payment of the balance or payoff amount of the security instrument has been made and that evidence of payment from the mortgagee, assignee, or servicer exists. This affidavit, duly recorded in the appropriate county, shall serve as notice of satisfaction of the mortgage and release of the lien upon the real property. The filing of the affidavit must be sufficient to satisfy or release the lien. Upon presentation of the instrument of satisfaction or release, the register must record the same. This section may not be construed to require an attorney to record an affidavit pursuant to this item or to create liability for failure to file such affidavit. The licensed attorney signing any such instrument which is false is guilty of perjury and subject to Section 16-9-10 and shall be liable for damages that any person may sustain as a result of the false affidavit, including reasonable attorney's fees incurred in connection with the recovery of such damages. The affidavit referred to in this item shall be as follows:

"STATE OF SOUTH CAROLINA MORTGAGE LIEN COUNTY OF ___________ SATISFACTION AFFIDAVIT PURSUANT TO SECTION 29-3-330 OF SC CODE OF LAWS, 1976 FOR BOOK ____ PAGE _____

The undersigned on oath, being first duly sworn, hereby certifies as follows:

1. The undersigned is a licensed attorney admitted to practice in the State of South Carolina.

2. That with respect to the mortgage or deed of trust given by __________________ to ______________________ dated _______ and recorded in the offices of the Clerk of Court or Register of Deeds in book _________ at page ________:

a. [ ] That the undersigned was given written payoff information and made such payoff and is in possession of a canceled check or other evidence of payment to the mortgagee, holder of record, or representative servicer.

b. [ ] That the undersigned was given written payoff information and made such payoff by wire transfer or other electronic means to the mortgagee, holder of record, or representative servicer and has confirmation from the undersigned's bank of the transfer to the account provided by the mortgagee, holder of record, or representative servicer.

Under penalties of perjury, I declare that I have examined this affidavit this ___ day of ____ and, to the best of my knowledge and belief, it is true, correct, and complete.

(Witness) (Signature) (Witness) (Name-Please Print) (Attorney's S.C. Bar number) STATE OF SOUTH CAROLINA ACKNOWLEDGEMENT COUNTY OF

The foregoing instrument was acknowledged before me this ___ day of ____________ by ________________________.

____________________________

Notary Public for South Carolina

My Commission Expires: _____________________"

Upon presentation to the office of the Register of Deeds, the register is directed to record pursuant to Section 29-3-330(B)(3) and mark the mortgage or deed of trust satisfied or released of record.

HISTORY: 1962 Code Section 45-65; 1952 Code Section 45-65; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1964 (53) 1727; 1988 Act No. 494, Section 8(3); 1994 Act No. 382, Section 2; 1994 Act No. 478, Section 1; 1999 Act No. 67, Section 3; 2005 Act No. 73, Section 1; 2011 Act No. 19, Section 1, eff May 9, 2011; 2014 Act No. 198 (H.3134), Section 1, eff June 2, 2014.

Effect of Amendment

The 2011 amendment in subsection (c)(i) substituted "acknowledged pursuant to the Uniform Recognition of Acknowledgments Act in Chapter 3, Title 26," for "probated"; and in subsection (e) substituted "acknowledged pursuant to the Uniform Recognition of Acknowledgments Act in Chapter 3, Title 26," for "probated or acknowledged"; and amended the form.

2014 Act No. 198, Section 1, rewrote the section.



Section 29-3-340. Certificate of satisfaction.

The recording officer or his deputy shall enter on the original mortgage, deed of trust, or other instrument securing the payment and being a lien upon real property when it is produced before him a certificate that a satisfaction has been entered of record and the date of the entry.

HISTORY: 1962 Code Section 45-66; 1952 Code Section 45-66; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1988 Act No. 494, Section 8(4).



Section 29-3-345. Document of rescission.

(A) In this section, "document of rescission" means a document stating that an identified satisfaction or affidavit of satisfaction of a mortgage or other lien affecting real property was recorded erroneously or that a mortgage or other lien affecting real property was satisfied of record erroneously, the secured obligation remains unsatisfied, and the mortgage or other lien affecting real property remains in force.

(B) If a satisfaction or affidavit of satisfaction of a mortgage or other lien affecting real property is recorded in error or a mortgage or other lien affecting real property is satisfied of record erroneously by another means, a document of rescission that has been duly witnessed and notarized in compliance with Section 30-5-30 may be executed and recorded. Upon recording, the document of rescission rescinds the erroneously recorded satisfaction or affidavit and the erroneous satisfaction of record of the mortgage or other lien affecting real property and reinstates the mortgage or other lien affecting real property as of the mortgage's original filing date. The clerk of court, register of deeds, or registrar of mesne conveyance shall index the document of rescission as of the date of filing.

(C)(1) A recorded document of rescission has no effect and does not constitute a lien as to the rights of any grantee or lien creditor, their heirs, successors, or assigns who records an interest in the real property described in a mortgage or other lien affecting real property after the recording of the satisfaction or affidavit of satisfaction of the mortgage, or other lien affecting real property and before the recording of the document of rescission, with a grantee under deed of title taking the property free and clear of the mortgage or other lien that was erroneously satisfied if the deed of title was received during the time period between the recording of the erroneous satisfaction and the end of the next business day observed at the clerk of court, register of deeds, or registrar of mesne conveyance's office following the recording of the document of rescission; and

(2) any person or entity otherwise having priority over or taking free of the lien created by the mortgage or other lien affecting real property as reinstated.

(D) A creditor who erroneously or wrongfully records a document of rescission is liable to a person injured by the recording for a sum of money not exceeding one-half of the original face amount of the debt secured by the mortgage or twenty-five thousand dollars, whichever is less, plus actual damages, costs, and attorney's fees.

(E) The clerk of court, register of deeds, or registrar of mesne conveyance shall collect a filing fee of six dollars, and an additional one dollar per page for a document containing more than one page.

(F) The "document of rescission" must be in a form substantially similar to:

STATE OF SOUTH CAROLINA ) DOCUMENT OF RESCISSION COUNTY OF ) AFFIDAVIT

For Book _____, Page ______

Pursuant to Section 29-3-345 of S. C. Code of Laws

The undersigned on oath, being first duly sworn, hereby certifies as follows:

1. The undersigned is an authorized representative of ________________, the identified mortgagee/lien holder of the mortgage/lien ("Mortgage") filed at Book _____, Page _____ in the above-referenced County.

2. With respect to the Mortgage, given by ________________ to _________________ dated _____________ and recorded in the above County in the Office of the Register of Deeds, this is to represent and certify that the mortgagee inadvertently and mistakenly marked the Mortgage as paid and/or satisfied and filed that document in the records of the County aforesaid.

3. This is to represent and certify that such satisfaction was erroneous and inadvertent, with the obligation secured by the Mortgage remaining unsatisfied and outstanding and the referenced Mortgage remains in force and effect.

4. Pursuant to Section 29-3-345, the Mortgage is reinstated.

By: Its: Street Address: City, State and Zip Code: Telephone:

________________________________________ Witness

________________________________________ Witness

Personally appeared before me ________________________ who with _______________________ did witness and does acknowledge the due execution of the foregoing instrument.

Witness my hand and seal

the ______ day of ___________, ____________

________________________________________(L.S.)

Notary Public for:_________________________

My Commission Expires:____________________

HISTORY: 2008 Act No. 328, Section 1, eff June 16, 2008.



Section 29-3-350. Entry of cancellation on indexes.

All registers of deeds and all clerks of court in counties in which the clerks are required to perform the duties of registers of deeds shall enter the word "canceled", together with the signature of the officer, upon the margin or across the indexes of real estate mortgages and chattel mortgages, respectively, when the real estate mortgage or chattel mortgage is duly canceled of record by the mortgagee or his assignee. The cancelation and signature must be entered in the margin opposite the names of the mortgagor and mortgagee, respectively, or across these names. A like cancelation, on the demand of the mortgagor or legal representative, must be made on mortgages heretofore canceled of record. In lieu of the above requirements, the register of deeds or clerk of court may insert an appropriate column on the same page in these indexes showing the book and page number, if any, of the satisfaction or cancelation. Upon failure of the register of deeds or clerk of court to comply with this section, in each instance he shall forfeit and pay to the mortgagor the sum of ten dollars to be recovered in any court of competent jurisdiction.

Any clerk or other officer wilfully violating this section, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, in the discretion of the court, and the solicitor of each circuit shall see that the law is complied with or shall prosecute violators.

HISTORY: 1962 Code Section 45-67; 1952 Code Section 45-67; 1942 Code Section 8709; 1932 Code Section 8709; Civ. C. '22 Section 5230; Cr. C. '22 Section 536; Civ. C. '12 Section 3466; 1910 (26) 587; 1911 (27) 164; 1912 (27) 628; 1988 Act No. 494, Section 8(5); 1988 Act No. 585, Section 1.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-3-360. Application for rule to show cause why satisfaction must not be entered.

Any person who is indebted by mortgage on real estate may apply to the presiding judge or any court of general sessions and common pleas to be held in the county in which the mortgage on real estate is recorded for a rule to show cause why satisfaction must not be entered thereon.

HISTORY: 1962 Code Section 45-67.1; 1952 Code Section 45-67.1; 1942 Code Section 8705; 1932 Code Section 8705; Civ. C. '22 Section 5226; Civ. C. '12 Section 3462; Civ. C. '02 Section 2377; G. S. 1793; R. S. 1896; 1817 (6) 61; 1988 Act No. 494, Section 8(6).



Section 29-3-370. Proceedings where rule to show cause issues.

Such judge shall grant such rule, returnable on a day to be fixed by him. The rule shall be served on the mortgagee, his legal representative or assignee or the attorney of any thereof, and if the party so served shall not attend to show cause or, attending, shall show insufficient cause and the judge shall be satisfied that the mortgage has been fully paid he shall order the proper officer to enter satisfaction on the mortgage.

HISTORY: 1962 Code Section 45-67.2; 1952 Code Section 45-67.2; 1942 Code Section 8706; 1932 Code Section 8706; Civ. C. '22 Section 5227; Civ. C. '12 Section 3463; Civ. C. '02 Section 2378; G. S. 1794; R. S. 1897; 1817 (6) 61.



Section 29-3-380. Submission to jury to decide whether mortgage paid.

If, on the return of the rule, it shall appear to the presiding judge that matters proper for the decision of a jury are involved in the case he may, at the request of either party, submit it to a jury, to be decided immediately in a summary manner. If the jury shall decide that the mortgage has been paid, satisfaction shall be ordered accordingly.

HISTORY: 1962 Code Section 45-67.3; 1952 Code Section 45-67.3; 1942 Code Section 8707; 1932 Code Section 8707; Civ. C. '22 Section 5228; Civ. C. '12 Section 3464; Civ. C. '02 Section 2379; G. S. 1795; R.S. 1898; 1817 (6) 61.



Section 29-3-390. Alternative procedure for rule to show cause against satisfaction.

When the debt or any other obligation secured by any mortgage on real estate has been fully paid, released, satisfied, discharged, or extinguished or when the lien of any mortgage on real estate has been released, discharged, or extinguished and for any reason the mortgage or the record of the mortgage in the office of the register of deeds or clerk of court has not been satisfied and cancelled, the mortgagor or his legal representatives may, upon a verified petition against the mortgagee, his legal representatives, assignees, pledgees of record, and any other person having any right, title, or interest in or lien upon the mortgage, reciting the facts and circumstances in relation to the mortgage and the satisfaction, release, discharge, or extinguishment of the debt or obligation secured thereby or of the lien thereof, apply to the court of common pleas or any judge of the Court of Common Pleas in open court or at chambers for a rule to show cause why an order should not be granted directing that the mortgage or record of the mortgage be satisfied and cancelled of record.

HISTORY: 1962 Code Section 45-68; 1952 Code Section 45-68; 1942 Code Section 8707-1; 1933 (38) 467; 1988 Act No. 494, Section 8(7).

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-3-400. Entry in index to lis pendens.

Upon the filing of the petition in the office of the clerk of the court of common pleas, the clerk shall immediately enter it in the index to lis pendens affecting real property and from the time of the filing the pendency of the action or special proceedings is constructive notice to an assignee, pledgee, purchaser, or encumbrancer of the mortgage, and every person whose purchase, encumbrance, assignment, pledge, or hypothecation is subsequently executed or subsequently recorded is considered a subsequent purchaser or encumbrancer and is bound by all proceedings taken after the filing of the petition to the same extent as if he were made a party to the action or special proceeding. The filing of the petition is of no avail unless it is followed by the first publication of the rule or by the personal service thereof on a respondent within sixty days after the filing.

HISTORY: 1962 Code Section 45-69; 1952 Code Section 45-69; 1942 Code Section 8707-1; 1933 (38) 467; 1988 Act No. 494, Section 8(8).



Section 29-3-410. Issuance of rule to show cause; service of rule.

Upon the filing of such petition, the court or judge thereof shall grant and issue a rule to show cause returnable on a day to be fixed by the court or judge. The rule and petition shall be served upon the mortgagee or his legal representatives or assignees and pledgees of record and every other party named as respondent in the petition.

HISTORY: 1962 Code Section 45-70; 1952 Code Section 45-70; 1942 Code Section 8707-1; 1933 (38) 467.



Section 29-3-420. Service by publication on certain parties.

If (a) the mortgagee or any of his pledgees or assignees or any other person having any right, title or interest in or lien upon the mortgage shall be dead at or before the time of the filing of the petition and no legal representatives have been appointed and qualified for such person, (b) any of such persons cannot be found within this State or (c) the mortgagee, assignee, pledgee or interested person is a domestic or foreign corporation which has been dissolved or has ceased to do business in this State and no officer or agent authorized to accept service of the petition and rule can be found in this State, the court or judge, upon proof of such facts by affidavit of the petitioner, shall grant an order for the publication of the rule to show cause, such publication to be made once a week for three consecutive weeks in some newspaper published in the county in which the mortgaged property or some part thereof is situate or, if there is no newspaper in such county, by posting a copy of the petition and rule to show cause upon the courthouse door of the county for a period of three weeks. Such constructive service shall be complete upon the expiration of twenty-one days from the time of the first publication or posting of the petition and rule to show cause.

HISTORY: 1962 Code Section 45-71; 1952 Code Section 45-71; 1942 Code Section 8707-1; 1933 (38) 467.



Section 29-3-430. Order to cancel mortgage or release lien upon failure to show sufficient cause.

If the parties so served with the petition and rule shall not attend to show cause or, attending, shall fail to show sufficient cause and the court or judge shall be satisfied that the debt or obligation secured by the mortgage has been fully paid, satisfied, discharged, released or extinguished or that the lien of the mortgage has been released, discharged or extinguished, the court or judge shall thereupon, by an appropriate order, direct the proper officer to satisfy and cancel the mortgage or the record thereof or to release the lien of the mortgage upon the record thereof, as the case may be.

HISTORY: 1962 Code Section 45-72; 1952 Code Section 45-72; 1942 Code Section 8707-1; 1933 (38) 467.



Section 29-3-440. Persons on whom satisfaction by order of court is binding.

Such satisfaction and cancellation of the mortgage or release of the lien thereof shall be effectual and binding upon the parties so served with the petition and rule and upon every assignee or pledgee of every parol or written assignment, pledge or hypothecation of such mortgage not named in and served with the petition and rule unless such pledge, hypothecation or assignment is duly recorded in the proper office at or before the time of the filing of the petition or the petitioner has actual notice or knowledge thereof.

HISTORY: 1962 Code Section 45-73; 1952 Code Section 45-73; 1942 Code Section 8707-1; 1933 (38) 467.



Section 29-3-450. Cumulative nature of foregoing sections.

Sections 29-3-390 to 29-3-440 shall not be taken or deemed to repeal any other laws relating to the subject matter thereof but shall be deemed and construed to be cumulative of other remedies.

HISTORY: 1962 Code Section 45-74; 1952 Code Section 45-74; 1942 Code Section 8707-1; 1933 (38) 467.



Section 29-3-460. Abatement of notice of lis pendens.

The court in which the action or special proceeding was commenced may, in its discretion and at any time after the action or special proceeding shall be settled, discontinued or abated as provided in Sections 15-5-180 and 15-5-190, on application of any person aggrieved and on good cause shown and on such notice as shall be directed or approved by the court, order the notice authorized by Section 29-3-400 to be cancelled of record by the clerk of the court of common pleas of any county in whose office it may have been indexed and such cancellation shall be made by an endorsement to that effect on the margin of the index of the record, which shall refer to the order for cancellation.

HISTORY: 1962 Code Section 45-75; 1952 Code Section 45-75; 1942 Code Section 8707-1; 1933 (38) 467.

Editor's Note

Sections 15-5-180 and 15-5-190, which provided for abatement and continuance upon the death or disability of a party, were repealed by 1985 Act No. 100, $ 2, effective July 1, 1985. Provisions comparable to former section 15-5-180 may be found in South Carolina Civil Procedure Rule 25.



Section 29-3-470. Release of portion of mortgaged premises.

Nothing provided in this title prevents the release of a portion of any mortgaged interest in real property from the lien of the mortgage by any instrument in writing duly executed in the presence of one or more witnesses and duly probated, the release to be executed by the owner or holder of the lien or his duly authorized representative as will appear by the record of the original instrument or of any assignment thereof. If the release is written upon or attached to the original mortgage no probate thereof is required.

HISTORY: 1962 Code Section 45-76; 1952 Code Section 45-76; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1988 Act No. 494, Section 8(9).



Section 29-3-610. Personal representative of deceased mortgagor as party.

It shall not be necessary to make the personal representative of a deceased mortgagor a party to any foreclosure proceeding and no sale heretofore made under foreclosure proceedings to which the personal representative of a deceased mortgagor was not a party shall be invalid by reason of the absence of such personal representative.

HISTORY: 1962 Code Section 45-81; 1952 Code Section 45-81; 1942 Code Sections 487, 8707; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5529, 5232; Civ. C. '12 Sections 3465, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



Section 29-3-620. Mortgagor as party.

It shall not be necessary to make a mortgagor who has conveyed to another the mortgaged premises a party to any action for foreclosure when no judgment for a deficiency is demanded.

HISTORY: 1962 Code Section 45-82; 1952 Code Section 45-82; 1942 Code Sections 487, 8708; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5229, 5232; Civ. C. '12 Sections 3465, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



Section 29-3-625. Expedited mortgage foreclosures for abandoned property.

(A) For the purposes of this section, "abandoned property" means real property subject to a mortgage where either:

(1) the mortgaged property is not occupied and at least two of the following conditions exist:

(a) windows or entrances to the property are boarded up or closed off or multiple window panes are damaged, broken, or unrepaired;

(b) doors to the property are smashed through, broken off, unhinged, or continuously unlocked;

(c) hazardous, noxious, or unhealthy substances or materials have accumulated on the property;

(d) gas, electric, or water utility services have been terminated by the utility for at least thirty days due to failure to pay by the property owner;

(e) a risk to the health, safety, or welfare of the public exists due to acts of vandalism, loitering, criminal conduct, or the physical destruction or deterioration of the property;

(f) an uncorrected violation of a building, housing, or similar code during the preceding year that the property owner has received notice to correct and has failed to do so;

(g) an order by governmental authorities declaring the property to be unfit for occupancy and to remain vacant and unoccupied;

(h) a written statement issued by any mortgagor expressing the clear intent of all mortgagors to abandon the property;

(i) written statements of neighbors, delivery persons, or governmental employees indicating that the property is abandoned; or

(j) any other indicia of abandonment; or

(2) the mortgaged property is vacant, unimproved land and is in need of maintenance, repair, or securing;

(3) a showing under items (1) or (2) of this section must be proven by clear and convincing evidence.

(B) For the purposes of this section, real property must not be considered "abandoned" if, on the property, there is:

(1) an unoccupied building which is undergoing construction, renovation, or rehabilitation that is proceeding diligently to completion, and the building is in compliance with all applicable ordinances, codes, regulations, and statutes;

(2) a building occupied on a seasonal basis, but otherwise secure;

(3) a building that is secure, but is the subject of a probate action, action to quiet title, or other ownership dispute; or

(4) a building owned by a property owner who is deceased and the heirs can be identified. The mortgage holder must submit proof that efforts were made to identify and contact heirs.

(C) A mortgagee or successor in interest to a mortgagee may move the court for an expedited judgment of foreclosure and sale of real property that is considered "abandoned" pursuant to this section. The motion must be a motion to expedite foreclosure and sale, which:

(1) must be supported by affidavit and must set forth the facts pursuant to subsection (A) demonstrating that the mortgaged property is abandoned; and

(2) may be filed by the mortgagee at the time the Order of Reference is filed or any time thereafter.

(D) In addition to any notices required to be served by law or the South Carolina Rules of Civil Procedure, a mortgagee shall, in a motion to proceed pursuant to this section or with any rule to show cause served as original service of process, serve a notice on each defendant that the mortgagee is seeking an entry of a judgment and decree of foreclosure on the date fixed by the court or on the return date of the rule to show cause.

(E) A motion to expedite foreclosure and sale may be heard by the master-in-equity or special referee, or in those counties without a master-in-equity, by a circuit judge.

(F) A motion to expedite a foreclosure action is designated as a priority matter pursuant to the South Carolina Rules of Civil Procedure and should be heard by the court as quickly as possible.

(G) The court, after a hearing, shall grant the motion to expedite foreclosure and sale and enter a judgment of foreclosure and sale upon a finding by clear and convincing evidence that:

(1) the mortgaged property is abandoned as defined under subsection (A); and

(2) the pleadings, documents filed with the court, and testimony supports the entry of a final judgment of foreclosure and sale.

(H) The court shall not grant the motion to expedite foreclosure and sale or enter a judgment of foreclosure and sale if the court finds that:

(1) the mortgaged property is not abandoned; or

(2) the mortgagor or any other defendant has filed an answer, appearance, or other written objection that is not withdrawn and the defenses or objections asserted provide cause to preclude the entry of a judgment of foreclosure and sale.

(I) If a motion to expedite foreclosure and sale is denied, the court may direct that the foreclosure action continue pursuant to standard procedure under South Carolina law for mortgage foreclosure actions for properties that are not abandoned.

(J) Nothing in this section may be construed to supersede or limit procedures adopted by the South Carolina Supreme Court to resolve residential mortgage foreclosure actions.

HISTORY: 2014 Act No. 218 (S.1007), Section 1, eff June 2, 2014.



Section 29-3-630. Debt secured must be established before sale by mortgagee.

No sale under or by virtue of any mortgage or other instrument in writing intended as security for a debt, conferring a power upon the mortgagee or creditor to sell the mortgaged or pledged property while such power remains of force or has not been revoked by the death of the person executing such mortgage or instrument, shall be valid to pass the title of the land mortgaged unless the debt for which the security is given shall be first established by the judgment of some court of competent jurisdiction or unless the amount of the debt be consented to in writing by the debtor subsequently to the maturity of the debt, such consent in writing to be recorded in the office of the register of deeds or clerk of the court where the mortgage or other instrument in writing given to secure such debt is or ought to be recorded. But if the mortgagor be dead it shall not be necessary in any foreclosure proceeding first to establish the debt by the judgment of some court of competent jurisdiction in order to obtain a decree of foreclosure and sale.

HISTORY: 1962 Code Section 45-83; 1952 Code Section 45-83; 1942 Code Sections 487, 8708; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5229, 5232; Civ. C. '12 Sections 3565, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-3-640. Time within which mortgagor's consent to amount of debt is valid to allow sale by mortgagee.

The consent of the mortgagor to the amount of the debt shall bear date not more than twelve months prior to any sale under any power contained in any such mortgage as referred to in Section 29-3-630.

HISTORY: 1962 Code Section 45-84; 1952 Code Section 45-84; 1942 Code Section 8711; 1932 Code Section 8711; Civ. C. '22 Section 5231; Civ. C. '12 Section 3467; Civ. C. '02 Section 2381; 1896 (22) 194.



Section 29-3-650. Court may render judgment and order sale at same time.

The court may also render judgment against the parties liable for the payment of the debt secured by the mortgage and direct at the same time the sale of the mortgaged premises. Such judgment so rendered may be entered and docketed in the clerk's office in the same manner as other judgments. Upon the sale of the mortgaged premises the officer making the sale under the order of the court shall credit upon the judgment so rendered for the debt the amount paid to the plaintiff from the proceeds of the sale.

HISTORY: 1962 Code Section 45-85; 1952 Code Section 45-85; 1942 Code Section 487; 1932 Code Sections 487, 8712; Civ. C. '22 Section 5232; Civ. P. '22 Section 430; Civ. C. '12 Section 3468; Civ. P. '12 Section 218; Civ. C. '02 Section 2382; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



Section 29-3-660. Deficiency judgment.

In actions to foreclose mortgages the court may adjudge and direct the payment by the mortgagor of any residue of the mortgage debt that may remain unsatisfied after a sale of the mortgaged premises in cases in which the mortgagor shall be personally liable for the debt secured by such mortgage and if the mortgage debt be secured by the covenant or obligation of any person other than the mortgagor the plaintiff may make such person a party to the action and the court may adjudge payment of the residue of such debt remaining unsatisfied after a sale of the mortgaged premises against such other person and may enforce such judgment as in other cases.

HISTORY: 1962 Code Section 45-86; 1952 Code Section 45-86; 1942 Code Section 487; 1932 Code Sections 487, 8712; Civ. C. '22 Section 5232; Civ. P. '22 Section 430; Civ. C. '12 Section 3468; Civ. P. '12 Section 218; Civ. C. '02 Section 2382; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



Section 29-3-670. Deficiency shall not be extinguished on purchase by mortgagee.

When any sale of land is made under the circumstances under which such a sale is permitted by Section 29-3-630 any balance of the mortgage debt over the purchase price of the land at such sale shall not be extinguished by reason of the mortgagee or his assigns becoming the purchaser at such sale, whether the mortgage contained a provision to that effect or not.

HISTORY: 1962 Code Section 45-87; 1952 Code Section 45-87; 1942 Code Section 8711; 1932 Code Section 8711; Civ. C. '22 Section 5231; Civ. C. '12 Section 3467; Civ. C. '02 Section 2381; 1896 (22) 194.



Section 29-3-680. Application for order of appraisal.

(A) In any real estate foreclosure proceeding a defendant against whom a personal judgment is taken or asked, whether he has theretofore appeared in the action or not, may within thirty days after the sale of the mortgaged property apply by verified petition to the clerk of court in which the decree or order of sale was taken for an order of appraisal.

(B) Except in any real estate foreclosure proceeding relating to a dwelling place, as defined in Section 12-37-250, or to a consumer credit transaction, as defined in Section 37-1-301(11), a defendant against whom a personal judgment may be taken on a real estate secured transaction may waive the appraisal rights as provided by this section if the debtors, makers, borrowers, and/or guarantors are notified in writing before the transaction that a waiver of appraisal rights will be required and upon signing a statement during the transaction similar to the following:

"The laws of South Carolina provide that in any real estate foreclosure proceeding a defendant against whom a personal judgment is taken or asked may within thirty days after the sale of the mortgaged property apply to the court for an order of appraisal. The statutory appraisal value as approved by the court would be substituted for the high bid and may decrease the amount of any deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY."

This waiver may be in any document relating to the transaction; however, the required language must be on a page containing the signature of the person making the waiver and the capitalized sentence must be underlined, in capital letters, or disclosed in another prominent manner.

HISTORY: 1962 Code Section 45-88; 1952 Code Section 45-88; 1942 Code Section 8712; 1933 (38) 350; 1987 Act No. 27, Section 2; 1996 Act No. 430, Section 5.



Section 29-3-690. Extension of time for filing for appraisal.

The time provided by Section 29-3-680 for filing the petition required thereunder shall not be enlarged or extended except by a written consent of the judgment creditor.

HISTORY: 1962 Code Section 45-89; 1952 Code Section 45-89; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-700. Order for appraisal.

Upon the filing of such petition and deposit with the clerk of a sufficient sum to pay the costs of the subsequent proceedings he shall issue an order that the property be appraised at its true value as of the date of sale by three disinterested individuals who must be state-certified general real estate appraisers as defined in Section 40-60-20(20), state-certified residential real estate appraisers as defined by Section 40-60-20(21), or state-licensed real estate appraisers as defined by Section 40-60-20(22), who shall not be parties to the action or connected in business with or related by blood or marriage within the sixth degree to any such party.

HISTORY: 1962 Code Section 45-90; 1952 Code Section 45-90; 1942 Code Section 8712; 1933 (38) 350; 1996 Act No. 430, Section 6.



Section 29-3-710. Appointment of appraisers.

In his petition the petitioner shall designate one appraiser and within ten days after service of a copy of the order upon the judgment creditor or his attorney of record he shall designate to the clerk another appraiser, whereupon the court having jurisdiction of the action or any judge thereof shall appoint a third, and the said court or judge shall make the appointment herein provided for the judgment creditor if he does not avail himself of his right within the time above prescribed.

HISTORY: 1962 Code Section 45-91; 1952 Code Section 45-91; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-720. Appraisal of the mortgaged property.

The board of appraisers as so constituted shall proceed to view and value the mortgaged property and all or a majority thereof shall make a sworn return within thirty days from their appointment of the true value of the property as of the date of sale, taking into consideration sale value, cost and replacement value of improvements, income production and all other proper elements which, in their discretion, enter into the determination of true value.

HISTORY: 1962 Code Section 45-92; 1952 Code Section 45-92; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-730. Effect of failure of appraisers to agree.

If a majority of the board shall not agree and make return within the time above prescribed another shall be likewise appointed of the same qualifications and with the same duties and likewise thereafter new boards shall be appointed until one shall make a return agreed to by a majority.

HISTORY: 1962 Code Section 45-93; 1952 Code Section 45-93; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-740. Return of appraisers; effect of return on deficiency judgment.

The return of the appraisers shall be filed and recorded by the clerk as a judgment of the court and be subject to appeal as hereinafter provided. If the value returned after deduction therefrom of the amount of the price at which the property was sold under direction of the court be equal to or exceed the amount of the deficiency remaining upon the judgment after application of the net proceeds of sale the judgment shall be thereupon extinguished and cancelled of record by the clerk and if such returned value, after deduction of the amount of the sale price, be less than the deficiency the latter shall be abated and deemed paid, pro tanto, and be thereafter enforceable for only the remainder, the amount of which will be determined by the clerk and stated in a proper order from which any party may appeal within ten days after notice of filing thereof to the court or any judge thereof in accord with the procedure prescribed in Section 29-3-750.

HISTORY: 1962 Code Section 45-94; 1952 Code Section 45-94; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-750. Appeal from return of appraisers.

The petitioner or the judgment creditor may appeal from the return of the appraisers upon notice stating the ground of such appeal served upon the other party within ten days after notice of the filing of the return, such appeal being to the court having jurisdiction of the action or any judge thereof, who shall hear the appeal without a jury in open court or at chambers upon affidavits or oral testimony as he deems advisable. Such court may confirm the return or order a new appraisal upon such terms as he may deem equitable and an appeal from his order or decree shall lie as in other equity cases.

HISTORY: 1962 Code Section 45-95; 1952 Code Section 45-95; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-760. Compensation and costs of appraisers and clerk.

The appraisers shall be paid two dollars each for their services and the clerk's costs for making orders, filing and recording shall be as for similar papers and pleadings.

HISTORY: 1962 Code Section 45-96; 1952 Code Section 45-96; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-770. Application of appraisal provisions to present and future mortgages.

The provisions of Sections 29-3-680 to 29-3-760, which are intended to affect the remedy of foreclosure, shall apply to the foreclosure of all real estate mortgages now existing and those hereafter executed but, if held invalid by a court of competent jurisdiction as to the former, they shall nevertheless be fully applicable to the latter; but unless the petition required by Section 29-3-680 be filed within the time prescribed, no deficiency judgment shall be affected hereby.

HISTORY: 1962 Code Section 45-96.1; 1952 Code Section 45-96.1; 1942 Code Section 8712; 1933 (38) 350.



Section 29-3-780. Entry of release of mortgage on land sold in foreclosure sale.

Upon confirmation of the circuit court of the report of the master or the other officer making a sale of lands pursuant to decree of foreclosure, the officer of the court making the sale shall cause to be recorded in the office where the foreclosed mortgage is recorded a release, cancellation, and satisfaction of the lien in the form prescribed in Section 29-3-790. However, nothing in this section may be construed to satisfy any unpaid portion of the debt secured by the mortgage.

HISTORY: 1962 Code Section 45-97; 1952 Code Section 45-97; 1942 Code Section 3620; 1932 Code Section 3620; Civ. C. '22 Section 2164; Civ. C. '12 Section 1340; Civ. C. '02 Section 942; 1900 (23) 347; 1926 (34) 1013; 1929 (36) 17; 1990 Act No. 460, Section 1.



Section 29-3-790. Form of release of lien.

The release, cancellation, and satisfaction of lien required under Section 29-3-780 must be made in writing and signed by the officer and must be in the following form:

"Lien of mortgage recorded in , (Mortgage Book and Page) is released, canceled, and satisfied by sale (Office) under foreclosure the _____ day of , , (Month) (Year) See Judgment Roll No. ______."

HISTORY: 1962 Code Section 45-98; 1952 Code Section 45-98; 1942 Code Section 3621; 1932 Code Section 3621; Civ. C. '22 Section 2165; Civ. C. '12 Section 1341; Civ. C. '02 Section 943; 1926 (34) 1013; 1929 (36) 17; 1990 Act No. 460, Section 2.



Section 29-3-800. Foreclosure of liens; boundary clarification.

(A) For the counties of this State bordering North Carolina, Oconee, Pickens, Greenville, Spartanburg, Cherokee, York, Lancaster, Chesterfield, Marlboro, Dillon, and Horry, hereinafter referred to as the "affected counties", the following provisions apply to the foreclosure of liens encumbering affected lands, as further defined and set forth in Section 30-5-270.

(B)(1) In the event a real estate foreclosure proceeding is instituted pursuant to Title 29, Chapter 3 to recover the payment of money secured by mortgages and other liens purporting to encumber property being identified as affected lands, the purported mortgagee, through its attorney of record, shall file with the court a copy of the recorded Notice of Boundary Clarification, along with the attorney's certification that title to the subject real property has been searched in the affected counties and the affected jurisdiction, as further defined and set forth in Section 30-5-270(B)(2) and (3) respectively, and that all parties having an interest in the subject real property pursuant to the muniments of title, as further defined and set forth in Section 30-5-270(B)(9), have been served with notice of the proceeding pursuant to the applicable procedure below. All proceedings in the foreclosure action must be stayed until the attorney's certification is filed with the court.

(2) In all mortgage foreclosure actions pending on the effective date of the boundary clarification legislation, as further defined and set forth in Section 30-5-270(B)(6), before any merits hearing in the case or if an order of foreclosure has been entered before any foreclosure sale, the mortgagee shall, through its attorney of record, serve a copy of the Notice of Boundary Clarification and filed pleadings upon any party identified on the Notice of Boundary Clarification or known to have an interest in the subject affected lands, not already a party to the action, by mailing the notice via certified mail or overnight delivery to the property addresses of the subject affected lands and to all known addresses of the parties; provided, that the notice also shall state that the party has thirty days from the date of mailing of the Notice of Boundary Clarification to file and serve an answer or other response to the mortgagee's summons and complaint.

(3) In all mortgage foreclosure actions filed after the effective date of the boundary clarification legislation, the mortgagee, through its attorney of record, shall serve along with the summons and complaint a copy of the recorded Notice of Boundary Clarification upon the mortgagor and all parties identified on the Notice of Boundary Clarification or known to have an interest in the subject affected lands.

(C) If within thirty days after having been served with Notice of Boundary Clarification as set forth in subsection (B)(1), any party served has failed, refused, or voluntarily elected not to file a response in the foreclosure proceeding, the mortgagee, through its attorney, shall certify that fact to the court, and the foreclosure action may proceed with the parties being bound as any other party in the action by the judgment and order of the court having jurisdiction over the foreclosure action; provided, however, that all parties shall receive actual notice of any hearings and sales in the foreclosure.

(D) The court having jurisdiction over the foreclosure action shall hear and determine any dispute concerning any party's right, title, or interest in the subject affected lands.

HISTORY: 2016 Act No. 270 (S.667), Section 16, eff January 1, 2017.






CHAPTER 4 - REVERSE MORTGAGES

Section 29-4-10. Short Title.

This chapter may be cited as the South Carolina Reverse Mortgage Act.

HISTORY: 1994 Act No. 376, Section 1.



Section 29-4-20. Reverse Mortgage defined.

As used in this chapter "reverse mortgage" means a nonrecourse loan secured by real property which:

(1) provides cash advances to a borrower based on the equity or future appreciation in value in a borrower's owner-occupied principal residence;

(2) requires no payment of principal or interest until the entire loan becomes due and payable; and

(3) is made by a lender authorized to engage in business as a bank, savings institution, or credit union under the laws of the United States or of South Carolina, or a mortgage lender licensed pursuant to Chapter 22, Title 37.

HISTORY: 1994 Act No. 376, Section 1; 2009 Act No. 67, Section 4.I, eff January 1, 2010.

Effect of Amendment

The 2009 amendment, in item (1), added "or future appreciation in value"; and, in item (3), substituted "a mortgage lender licensed pursuant to Chapter 22, Title 37" for "authorized seller-servicers selling mortgage loans to the Federal National Mortgage Association or to the Federal Home Loan Mortgage Corporation,".



Section 29-4-30. Rules governing reverse mortgage loans.

Reverse mortgage loans are governed by these rules, without regard to the requirements set out elsewhere for other types of mortgage transactions:

(1) Payment in whole or in part is permitted without penalty at any time during the period of the loan.

(2) An advance made under a reverse mortgage and interest on the advances have priority over a lien filed after the closing of a reverse mortgage and after the filing of the lien.

(3) A reverse mortgage may provide for an interest rate which is fixed or adjustable and may also provide for interest that is contingent on the value of the property including appreciation at loan maturity.

(4) If a reverse mortgage provides for periodic advances to a borrower, the advances may not be reduced in amount or number based on an adjustment in the interest rate.

(5) For purposes of default under this chapter:

(a) A lender defaults in its obligation to make loan advances when after having received written notification from the borrower that an advance has not been received within fifteen days of its due date, the lender fails to cure the default within fifteen days of receiving the notification. Upon default the lender forfeits all future rights to collect interest. A lender avoids the forfeiture of interest if the lender can show a good faith effort to comply with its obligations under the terms of the loan documents.

(b) If a default is not cured in accordance with subitem (a), the borrower may file a complaint with the Department of Consumer Affairs and the lender must respond to any inquiry made by the Department of Consumer Affairs.

(c) Upon wilful default by a lender which results in forfeiture of interest under this item, the Department of Consumer Affairs is authorized to take action necessary to protect the interests of the borrower including bringing an action in circuit court for enforcement of the contract.

(6) The recordation tax on reverse mortgages may not exceed the actual cost of recording the mortgage.

(7) The mortgage only may become due and payable upon the occurrence of one of the following:

(a) the home securing the loan is sold;

(b) all borrowers cease occupying the home as a principal residence;

(c) any fixed maturity date agreed to by the lender and the borrower is reached; or

(d) an event occurs which is specified in the loan documents and which jeopardizes the lender's security.

(8) The repayment requirement is also expressly subject to the following additional conditions:

(a) temporary absences from the home not exceeding sixty consecutive days do not cause the mortgage to become due and payable;

(b) temporary absences from the home exceeding sixty consecutive days but less than one year do not cause the mortgage to become due and payable so long as the borrower has taken prior action which secures the home in a manner satisfactory to the lender;

(c) the lender's right to collect reverse mortgage proceeds is subject to the applicable statute of limitations for loan contracts. Notwithstanding the applicable statute of limitations for loan contracts, the statute of limitations commences on the date that the mortgage becomes due and payable;

(d) the lender must prominently disclose any interest or other fees to be charged during the period that commences on the date that the mortgage becomes due and payable and ends when repayment in full is made.

HISTORY: 1994 Act No. 376, Section 1.



Section 29-4-40. Reverse mortgage loans authorized without regard to certain provisions for other types of mortgage transactions.

Reverse mortgage loans may be made or acquired without regard to the following provisions for other types of mortgage transactions:

(1) limitations on the purpose and use of future advances or any other mortgage proceeds;

(2) limitations on future advances to a term of years, or limitations on the term of credit line advances;

(3) limitations on the term during which future advances take priority over intervening advances;

(4) requirements that a maximum mortgage amount be stated in the mortgage;

(5) limitations on loan-to-value ratios;

(6) prohibitions on balloon payments;

(7) prohibitions on compounded interest and interest on interest;

(8) interest rate limits under the usury statutes; and

(9) requirements that a percentage of the loan proceeds must be advanced prior to loan assignment.

HISTORY: 1994 Act No. 376, Section 1.



Section 29-4-50. Treatment of loan payments and undisbursed funds for purposes of means-tested programs.

(A) Reverse mortgage loan payments made to a borrower must be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(B) Undisbursed funds must be treated as equity in a borrower's home and not as proceeds from a loan for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(C) This section applies to any law relating to payments, allowances, benefits, or services provided on a means-tested basis by this State including, but not limited to, supplemental security income, low-income energy assistance, property tax relief, medical assistance, and general assistance.

HISTORY: 1994 Act No. 376, Section 1.



Section 29-4-60. Independent information and counseling services.

(A) No lender authorized by this chapter to make reverse mortgages may accept an application for a reverse mortgage until the lender has obtained from the South Carolina State Housing Finance and Development Authority the content and format of a statement regarding the advisability and availability of independent information and counseling services on reverse mortgages that must be provided by the lender to the borrower pursuant to subsection (B).

(B) No reverse mortgage commitment may be made by a lender unless the loan applicant attests in writing that the applicant received from the lender at the time of initial inquiry the statement provided for in subsection (A).

(C) The Housing Finance and Development Authority shall:

(1) develop and make available to lenders the content and format of the statement described in subsection (A);

(2) refer consumers to independent counseling services with expertise in reverse mortgages.

(D) The Office of the Governor, Division on Aging shall provide independent consumer information on reverse mortgages and their alternatives."

HISTORY: 1994 Act No. 376, Section 1.






CHAPTER 5 - MECHANICS' LIENS

Section 29-5-10. Lien of person furnishing labor and materials for buildings or structures; offers of settlement.

(a) A person to whom a debt is due for labor performed or furnished or for materials furnished and actually used in the erection, alteration, or repair of a building or structure upon real estate or the boring and equipping of wells, by virtue of an agreement with, or by consent of, the owner of the building or structure, or a person having authority from, or rightfully acting for, the owner in procuring or furnishing the labor or materials shall have a lien upon the building or structure and upon the interest of the owner of the building or structure in the lot of land upon which it is situated to secure the payment of the debt due to him. The costs which may arise in enforcing or defending against the lien under this chapter, including a reasonable attorney's fee, may be recovered by the prevailing party. The fee must be determined by the court in which the action is brought but the fee and the court costs may not exceed the amount of the lien. As used in this section, labor performed or furnished in the erection, alteration, or repair of any building or structure upon any real estate includes the preparation of plans, specifications, and design drawings and the work of making the real estate suitable as a site for the building or structure. The work is considered to include, but not be limited to, the grading, bulldozing, leveling, excavating, and filling of land (including the furnishing of fill soil), the grading and paving of curbs and sidewalks and all asphalt paving, the construction of ditches and other drainage facilities, and the laying of pipes and conduits for water, gas, electric, sewage, and drainage purposes, and the disposal of any construction and demolition debris, as defined in Section 44-96-40(6), including final disposal by a construction and demolition landfill. Any private security guard services provided by any person at the site of the building or structure during its erection, alteration, or repair is considered to be labor performed or furnished within the meaning of this section. As used in this section, materials furnished and actually used include tools, appliances, machinery, or equipment supplied for use on the building or structure to the extent of their reasonable rental value during their actual use. "Person" as used in this section means any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other entity. For purposes of this section, the term "materials" includes flooring, floor coverings, and wall coverings.

(b) Not less than fifteen days before the first term of court at which the trial is set, either party may file and serve on the other party an offer of settlement, and within ten days thereafter the party served may respond by filing and serving his offer of settlement. The offer shall state that it is made under this section and specify the amount, exclusive of interest and costs, which the party serving the offer is willing to agree constitutes a settlement of the lien. If the action is not reached for trial, then not less than fifteen days before the next term of court and subsequent terms of court at which the trial is set, either party may file and serve on the other party an offer of settlement or an amendment of a prior offer of settlement and, within ten days after that, the party served may respond by filing and serving his offer or amended offer of settlement. The offer or amended offer supersedes any offer previously made under this section by the same party.

An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer, five days before the commencement of the term.

If the offer is rejected, it may not be referred to for any purpose at the trial, but may be considered solely for the purpose of awarding costs and litigation expenses under this section.

For purposes of the award of attorney's fees, the determination of the prevailing party is based on one verdict in the action. One verdict assumes some entitlement to the mechanic's lien and the consideration of compulsory counterclaims. The party whose offer is closer to the verdict reached is considered the prevailing party in the action. If the difference between both offers and the verdict is equal, neither party is considered to be the prevailing party for purposes of determining the award of costs and attorney's fees.

If the plaintiff makes no written offer of settlement, the amount prayed for in his complaint is considered to be his final offer of settlement.

If the defendant makes no written offer of settlement, the value of his counterclaim is considered to be his negative offer of settlement. If the defendant has not asserted a counterclaim, his offer of settlement is considered to be zero.

HISTORY: 1962 Code Section 45-251; 1952 Code Section 45-251; 1942 Code Section 8727; 1932 Code Section 8727; Civ. C. '22 Section 5639; Civ. C. '12 Section 4113; Civ. C. '02 Section 3008; G.S. 2350; R. S. 2456; 1816 (6) 32; 1869 (14) 220; 1922 (32) 944; 1973 (58) 80; 1974 (58) 2183; 1976 Act No. 524, Section 1; 1986 Act No. 408, Section 1; 1990 Act No. 374, Section 2; 1999 Act No. 83, Section 1; 2003 Act No. 51, Section 22.



Section 29-5-15. Filing requirements; penalty for frivolous lien.

(A) To file a mechanics' lien, a contractor must provide the county clerk of court or register of deeds proof that he is licensed or registered if he is required by law to be licensed or registered. As proof of licensure or registration, the contractor must record his contractor license number or registration number on the lien document when the lien document is filed.

(B) A contractor who files a frivolous lien is subject to a fine up to five thousand dollars, the loss of his registration or contractor license, or both.

HISTORY: 2009 Act No. 40, Section 2, eff June 2, 2009.



Section 29-5-20. Lien of laborer, mechanic, subcontractor or materialman; limits on aggregate amount of liens filed by sub-subcontractor or supplier; limits on total aggregate amount of liens; exceptions; settlement of action to enforce lien.

(A) Every laborer, mechanic, subcontractor, or person furnishing material for the improvement of real estate when the improvement has been authorized by the owner has a lien thereon, subject to existing liens of which he has actual or constructive notice, to the value of the labor or material so furnished, including the costs of the action and a reasonable attorney's fee which must be determined by the court in which the action is brought but only if the party seeking to enforce the lien prevails. If the party defending against the lien prevails, the defending party must be awarded costs of the action and a reasonable attorney's fee as determined by the court. The fee and the court costs may not exceed the amount of the lien. The lien may be enforced as herein provided.

(B) In no event shall the aggregate amount of any liens filed by a sub-subcontractor or supplier exceed the amount due by the contractor to the subcontractor to whom the sub-subcontractor or supplier has supplied labor, material, or services unless the sub-subcontractor or supplier has provided notice of furnishing labor or materials by certified or registered mail to the contractor. Such notice of furnishing labor or materials shall include:

(1) the name of the sub-subcontractor or supplier who claims payment;

(2) the name of the person with whom the claimant contracted or by whom he was employed;

(3) a description of the labor, services, or materials furnished and the contract price or value thereof. Materials specially fabricated by a person other than the one giving notice and the contract price or value thereof shall be separately stated in the notice;

(4) a description of the project where labor, services, or materials were used sufficient for identification;

(5) the date when the first and the last item of labor or service or materials was actually furnished or scheduled to be furnished; and

(6) the amount claimed to be due, if any.

After receiving such notice, no payment by the contractor to the subcontractor will lessen the amount recoverable by the person so giving notice. However, in no event shall the total aggregate amount of liens on the improvement exceed the amount due by the owner.

(C) Not less than fifteen days before the first term of court at which the trial is set, either party may file and serve on the other party an offer of settlement, and within ten days thereafter the party served may respond by filing and serving his offer of settlement. The offer shall state that it is made under this section and specify the amount, exclusive of interest and costs, which the party serving the offer is willing to agree constitutes a settlement of the lien. If the action is not reached for trial, then not less than fifteen days before the next term of court and subsequent terms of court at which the trial is set, either party may file and serve on the other party an offer of settlement or an amendment of a prior offer of settlement and, within ten days after that, the party served may respond by filing and serving his offer or amended offer of settlement. The offer supersedes any offer previously made under this section by the same party.

An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer five days before the commencement of the term.

If the offer or amended offer is rejected, it may not be referred to for any purpose at the trial but may be considered solely for the purpose of awarding costs and litigation expenses under this section.

For purposes of the award of attorney's fees, the determination of the prevailing party is based on one verdict in the action. One verdict assumes some entitlement to the mechanic's lien and the consideration of compulsory counterclaims. The party whose offer of settlement is closer to the verdict reached is considered the prevailing party in the action. If the difference between both offers and the verdict is equal, neither party is considered to be the prevailing party for purposes of determining the award of costs and attorney's fees. If the plaintiff makes no written offer of settlement, the amount prayed for in his complaint is considered to be his final offer of settlement.

If the defendant makes no written offer of settlement, the value of his counterclaim is considered to be his negative offer of settlement. If the defendant has not asserted a counterclaim, his offer of settlement is considered to be zero.

(D) Subsection (B) does not apply to individual laborers when the amount of their lien is less than two thousand dollars.

HISTORY: 1962 Code Section 45-252; 1952 Code Section 45-252; 1942 Code Section 8728; 1932 Code Section 8728; Civ. C. '22 Section 5640; Civ. C. '12 Section 4114; Civ. C. '02 Section 3009; R. S. 2466; 1896 (22) 197; 1916 (29) 686; 1973 (58) 80; 1986 Act No. 408, Section 2; 1992 Act No. 368, Section 1; 1995 Act No. 140, Section 1; 1999 Act No. 83, Section 2.



Section 29-5-21. Services of surveyor and real estate licensee as improving real estate; real estate licensee's liens.

(A) A surveyor who surveys real estate by virtue of an agreement with the owner of such real estate has furnished material for the improvement of real estate within the meaning of Section 29-5-20.

(B)(1) A real estate licensee who, by virtue of a written agreement with the owner, performs professional services for which he is licensed under Title 40 incident to marketing, developing, or improving commercial real estate preparatory to or as a part of a commercial real estate lease or rental transaction involving the commercial real estate, has furnished labor or material for the improvement of commercial real estate within the meaning of Section 29-5-20.

(2) A real estate licensee shall not acquire a lien under this subsection unless:

(a) the owner of the commercial real estate or the owner's authorized agent authorizes the real estate licensee, under the terms of a written agreement, to lease an interest in the commercial real estate; and

(b) the real estate licensee or the real estate licensee's affiliated licensees provide licensed services that result, during the term of a written agreement described in item (1) of this subsection, in the procuring of a person or entity that rents or leases the commercial real estate or rents or leases an interest in the commercial real estate upon terms contained in a written agreement described in item (1) of this subsection.

(3) A real estate licensee shall not acquire a lien under this subsection upon residential real estate.

(4) Prior recorded liens shall have priority over a real estate licensee's lien. A prior recorded lien shall include, without limitation:

(i) a valid mechanic's lien claim that is recorded subsequent to the real estate licensee's lien notice of lien but which relates back to a date prior to the recording date of the real estate licensee's lien notice of lien; and

(ii) prior recorded liens securing revolving credit and future advance of construction loans as described in Section 29-3-50.

HISTORY: 1978 Act No. 465, Section 1; 2006 Act No. 263, Section 1, eff May 2, 2006.

Effect of Amendment

The 2006 amendment designated subsection (A) and added subsection (B) relating to real estate licensees.



Section 29-5-22. Reasonable rental value of tools, appliances, machinery, and equipment.

A person who supplies tools, appliances, machinery, or equipment used as provided in Section 29-5-10(a) is considered to have furnished material for the improvement of real estate within the meaning of Sections 29-5-20 and 29-5-40 to the extent of the reasonable rental value of the tools, appliances, machinery, or equipment for the period of actual use.

HISTORY: 1990 Act No. 374, Section 1.



Section 29-5-23. Notice of Project Commencement; location notice; failure to file notice.

Any person entering into a direct agreement with, or with the consent of, an owner for the improvement of real property may file with the clerk of court or register of deeds in the county or counties where the real property is situate a notice of project commencement. The notice of project commencement shall contain the following information:

(1) the name and address of the person filing the notice of commencement;

(2) the name and address of the owner or developer;

(3) a general description of the improvement; and

(4) the location of the project.

The notice must be filed within fifteen days of the commencement of work and must be accompanied by a filing fee of fifteen dollars to be deposited in that county's general fund. The name and address of the contractor must be posted at the job site. A location notice also must be posted at the job site. The location notice must contain the following statement: "The contractor on the project has filed a notice of project commencement at the county courthouse. Sub-subcontractors and suppliers to subcontractors shall comply with Section 29-5-20 when filing liens in connection with this project." The failure to file a notice of project commencement shall render the provisions of Sections 29-5-20(B) and 29-5-60(B) inapplicable. The failure to file a notice of project commencement shall also render the provisions of Sections 29-5-440, 11-35-3030(2)(c), 57-5-1660(b), and 11-1-120, relating to the requirement of a notice of providing labor, materials, or rental equipment inapplicable for a claim against a payment bond furnished by a contractor holding a direct contractual agreement with an owner. The filing of a notice of project commencement shall not constitute a cloud, lien, or encumbrance upon, or defect to, the title of the real property described in the notice, nor shall it alter the aggregate amounts of liens allowable under Section 29-5-40, nor shall it affect the priority of any mortgage filed before or after the notice, nor shall it affect any future advances under any mortgage. The clerk of court or register of deeds in each county shall maintain a separate book and index of all notices of project commencements.

HISTORY: 1992 Act No. 368, Section 3; 1997 Act No. 34, Section 1; 2000 Act No. 240, Section 5.

Editor's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-5-25. Private security guard services at site of real estate improvement.

Any person providing private security guard services at the site of the real estate during its improvement shall be deemed to be a laborer within the meaning of Sections 29-5-20 and 29-5-40. "Person" as used in this section shall mean any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization or other such entity.

HISTORY: 1976 Act No. 524, Section 2.



Section 29-5-26. Landscape services.

(A) A person who provides a landscape service on a parcel of real estate, which service exceeds five thousand dollars, by virtue of a written agreement with the owner of the real estate and to whom a debt is due for his performance of the landscaping service has a mechanics' lien on the real estate to secure payment of debt due to him as provided by Section 29-5-10 and Section 29-5-20. The lien attaches to the land and a building, structure, or other improvement on the land.

(B) As used in this chapter, a landscape service includes:

(1) land clearing, grading, filling, plant removal, natural obstruction removal, or other preparation of land;

(2) provision or installation, or both of them, of a landscaping item including plant material, mulch, paving, walkway, swimming pool, fountain, retaining wall, bulkhead, deck, patio, lightscaping system, irrigation system, drainage structure, drainage system, underground utility, or other feature incidental and necessary to a landscape plan or site design; or

(3) both.

(C) A landscaping service does not depend on whether the service is related to the construction, erection, alteration, or repair of a building or other structure.

HISTORY: 2009 Act No. 40, Section 1, June 2, 2009.



Section 29-5-27. Laborer and person defined.

Any person providing construction and demolition debris disposal services, as defined in Section 44-96-40(6), including, but not limited to, final disposal services provided by a construction and demolition landfill, is a laborer within the meaning of Sections 29-5-20 and 29-5-40. "Person" as used in this section means any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or another entity.

HISTORY: 2003 Act No. 51, Section 23.



Section 29-5-30. Lien against debtor with life estate or whose estate is less than fee simple.

If the person for whom the work is done or materials are furnished has an estate for life or any other estate less than a fee simple in the land or if the property, at the time of recording the statement, is mortgaged or under any other encumbrance, the lien before provided for shall bind his whole estate and interest therein in like manner as a mortgage would have done and the creditor may cause the right of redemption or whatever other right or estate the owner had in the property to be sold and applied to the discharge of his debt, according to the provisions of this chapter.

HISTORY: 1962 Code Section 45-253; 1952 Code Section 45-253; 1942 Code Section 8762; 1932 Code Section 8762; Civ. C. '22 Section 5674; Civ. C. '12 Section 4144; Civ. C. '02 Section 3039; G. S. 2381; R. S. 2496; 1869 (14) 223.



Section 29-5-40. Notice to owner before lien attaches when laborer was employed by someone other than owner.

Whenever work is done or material is furnished for the improvement of real estate upon the employment of a contractor or some other person than the owner and such laborer, mechanic, contractor or materialman shall in writing notify the owner of the furnishing of such labor or material and the amount or value thereof, the lien given by Section 29-5-20 shall attach upon the real estate improved as against the true owner for the amount of the work done or material furnished. But in no event shall the aggregate amount of liens set up hereby exceed the amount due by the owner on the contract price of the improvement made.

HISTORY: 1962 Code Section 45-254; 1952 Code Section 45-254; 1942 Code Section 8729; 1932 Code Section 8729; Civ. C. '22 Section 5641; Civ. C. '12 Section 4114; Civ. C. '02 Section 3009; R. S. 2466; 1896 (22) 197; 1916 (29) 686.



Section 29-5-50. Lienor's preference over contractor.

Any person claiming a lien under the provisions of this chapter who shall have given the notice provided for herein shall be entitled to be paid in preference to the contractor at whose instance the labor was performed or material furnished and no payment by the owner to the contractor thereafter shall operate to lessen the amount recoverable by the person so giving the notice.

HISTORY: 1962 Code Section 45-255; 1952 Code Section 45-255; 1942 Code Section 8730; 1932 Code Section 8730; Civ. C. '22 Section 5642; 1916 (19) 686.



Section 29-5-60. Proration of payments among lienors.

(A) In the event the amount due the contractor by the owner is insufficient to pay all the lienors acquiring liens as herein provided it is the duty of the owner to prorate among all just claims the amount due the contractor.

(B) In the event the amount due a subcontractor by the contractor is insufficient to pay all the lienors acquiring liens under Section 29-5-20 as a result of supplying labor, materials, or services to that subcontractor, all just liens must be prorated by the contractor among sub-subcontractors and suppliers to that subcontractor.

HISTORY: 1962 Code Section 45-256; 1952 Code Section 45-256; 1942 Code Section 8731; 1932 Code Section 8731; Civ. C. '22 Section 5643; 1916 (29) 686; 1992 Act No. 368, Section 2.



Section 29-5-70. Force of lien against existing recorded mortgage.

Except as otherwise provided in Section 29-3-50, a lien claimed by any mechanic or materialman furnishing labor, services, or material is not enforceable against any mortgage recorded before the filing of the notice pursuant to Section 29-5-90 setting forth the statement of account upon which the lien is based.

HISTORY: 1962 Code Section 45-257; 1952 Code Section 45-257; 1942 Code Section 8733; 1932 Code Section 8733; Civ. C. '22 Section 5645; Civ. C. '12 Section 4515; Civ. C. '02 Section 3010; G. S. 2352; R. S. 2467; 1869 (14) 220; 1988 Act No. 635, Section 2.



Section 29-5-80. Notice of nonresponsibility by owner of building or structure.

The owner of any such building or structure in process of erection or being altered or repaired, other than the person by whom or in whose behalf a contract for labor or materials has been made, may prevent the attaching of any lien for labor thereon not at the time performed or materials not then furnished by giving notice, in writing, to the person performing or furnishing such labor or furnishing such materials that he will not be responsible therefor.

HISTORY: 1962 Code Section 45-258; 1952 Code Section 45-258; 1942 Code Section 8734; 1932 Code Section 8734; Civ. C. '22 Section 5646; Civ. C. '12 Section 4116; Civ. C. '02 Section 3011; G. S. 2356; R. S. 2468; 1869 (14) 220.



Section 29-5-90. Dissolution of lien for failure to serve and file statement; contents of statement.

Such a lien shall be dissolved unless the person desiring to avail himself thereof, within ninety days after he ceases to labor on or furnish labor or materials for such building or structure, serves upon the owner or, in the event the owner cannot be found, upon the person in possession and files in the office of the register of deeds or clerk of court of the county in which the building or structure is situated a statement of a just and true account of the amount due him, with all just credits given, together with a description of the property intended to be covered by the lien sufficiently accurate for identification, with the name of the owner of the property, if known, which certificate shall be subscribed and sworn to by the person claiming the lien or by someone in his behalf and shall be recorded in a book kept for the purpose by the register or clerk who shall be entitled to the same fees therefor as for recording mortgages of equal length. Provided, that in the event neither the owner nor the person in possession can be located after diligent search, and this fact is verified by affidavit of the sheriff or his deputy, the lien may be preserved by filing the statement together with the affidavit. The delivery on the register or clerk for filing, as provided in this section, shall be and constitute the delivery contemplated with regard to such liens in Title 30 of this Code.

HISTORY: 1962 Code Section 45-259; 1952 Code Section 45-259; 1942 Code Section 8735; 1932 Code Section 8735; Civ. C. '22 Section 5647; Civ. C. '12 Section 4117; Civ. C. '02 Section 3012; G. S. 2354; R. S. 2469; 1869 (14) 220; 1873 (15) 350; 1884 (18) 822; 1950 (46) 2294; 1957 (50) 180.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-5-100. Proceedings not invalidated by inaccuracy of statement of account.

No inaccuracy in such statement relating to the property to be covered by the lien, if the property can be reasonably recognized, or in stating the amount due for labor or materials shall invalidate the proceedings, unless it appear that the person filing the certificate has wilfully and knowingly claimed more than is his due.

HISTORY: 1962 Code Section 45-260; 1952 Code Section 45-260; 1942 Code Section 8736; 1932 Code Section 8736; Civ. C. '22 Section 5648; Civ. C. '12 Section 4118; Civ. C. '02 Section 3013; G. S. 2355; R. S. 2470; 1869 (14) 220.



Section 29-5-110. Release of lien upon filing written undertaking and security.

At any time after service and filing of the statement required under Section 29-5-90 the owner or any other person having an interest in or lien upon the property involved may secure the discharge of such property from such lien by filing in the office of clerk of court or register of deeds where such lien is filed his written undertaking, in an amount equal to one and one-third times the amount claimed in such statement, secured by the pledge of United States or State of South Carolina securities, by cash or by a surety bond executed by a surety company licensed to do business in this State, and upon the filing of such undertaking so secured the lien shall be discharged and the cash, securities or surety bond deposited shall take the place of the property upon which the lien existed and shall be subject to the lien. In the event of judgment for the person filing such statement in a suit brought pursuant to the provisions of this chapter, such judgment shall be paid out of the cash deposited or, in event of pledge of securities, it shall be paid from the proceeds of a sale of so much of the pledged securities as shall be necessary to satisfy such judgment or, in event of the filing of a surety bond, the surety company issuing such bond shall pay such amount found due, not to exceed the amount of the bond. Unless suit for enforcement of the lien is commenced as required by Section 29-5-120, the undertaking herein required shall be null and void and the principal therein shall have the right to have it canceled and such cash or securities deposited or pledged or surety bond filed shall be released from the lien herein provided.

HISTORY: 1962 Code Section 45-261; 1952 Code Section 45-261; 1950 (46) 2294; 1976 Act No. 635, Section 1.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-5-120. Time for bringing suit to enforce lien; dissolution and release of lien.

(A) Unless a suit for enforcing the lien is commenced and notice of pendency of the action is filed within six months after the person desiring to avail himself of it ceases to labor on or furnish labor or material for the building or structure, the lien must be dissolved.

(B) A mechanics' lien and associated bonds may be released by a court order, a written affidavit of the bond holder's attorney, or by a written affidavit from the defendant's attorney stating:

(1) six months has passed since the lien was attached and no suit or notice of pendency has been filed; or

(2) the failure of the filing party to take some other timely action required by this chapter. This affidavit must be in the form approved by the appropriate local office where the mechanics' lien was filed and must reference the lien's recording information.

HISTORY: 1962 Code Section 45-262; 1952 Code Section 45-262; 1942 Code Section 8737; 1932 Code Section 8737; Civ. C. '22 Section 5649; Civ. C. '12 Section 4119; Civ. C. '02 Section 3014; G. S. 2356; R. S. 2471; 1869 (14) 220; 1873 (15) 350; 1957 (50) 181; 2009 Act No. 40, Section 3, eff June 2, 2009.

Effect of Amendment

The 2009 amendment designated subsection (A) and added subsection (B) relating to conditions under which lien may be released.



Section 29-5-130. Enforcement of certain liens before magistrate's court.

When the amount of the claim does not exceed one hundred dollars the lien may be enforced by a petition to a magistrate. And such magistrate shall have like power and authority within his jurisdiction as herein conferred upon the court of common pleas, with like rights of appeal to the parties as exist in other civil cases.

HISTORY: 1962 Code Section 45-263; 1952 Code Section 45-263; 1942 Code Section 8739; 1932 Code Section 8739; Civ. C. '22 Section 5651; Civ. C. '12 Section 4121; Civ. C. '02 Section 3016; G. S. 2358; R. S. 2473; 1869 (14) 221.



Section 29-5-140. Enforcement of lien by petition to court of common pleas.

The lien may be enforced by petition to the court of common pleas for the county in which the building or structure is situated. The petition may be filed in term or in the clerk's office in vacation and the date of the filing shall be deemed the commencement of the suit.

HISTORY: 1962 Code Section 45-264; 1952 Code Section 45-264; 1942 Code Section 8738; 1932 Code Section 8738; Civ. C. '22 Section 5650; Civ. C. '12 Section 4120; Civ. C. '02 Section 3015; G. S. 2357; R. S. 2472; 1869 (14) 220.



Section 29-5-150. Service of petition.

The petition may be served with the summons or filed with the clerk and shall be returned and entered as other civil cases.

HISTORY: 1962 Code Section 45-265; 1952 Code Section 45-265; 1942 Code Section 8740; 1932 Code Section 8740; Civ. C. '22 Section 5652; Civ. C. '12 Section 4122; Civ. C. '02 Section 3017; G. S. 2359; R. S. 2474; 1869 (14) 221.



Section 29-5-160. Contents of petition.

The petition shall contain a brief statement of the contract on which it is founded and of the amount due thereon, with a description of the premises subject to the lien and all other material facts and circumstances, and shall pray that the premises may be sold and the proceeds of the sale applied to the discharge of the demand.

HISTORY: 1962 Code Section 45-266; 1952 Code Section 45-266; 1942 Code Section 8741; 1932 Code Section 8741; Civ. C. '22 Section 5653; Civ. C. '12 Section 4123; Civ. C. '02 Section 3018; G. S. 2360; R. S. 2475; 1869 (14) 220.



Section 29-5-170. Petition filed by multiple lienors.

Any number of persons who have actually performed labor or furnished labor or materials on one or more buildings or structures upon different lots of land, when the labor was performed for the same owner, contractor or other person, may join in the same petition for their respective liens and the same proceedings shall be had in regard to the rights of each petitioner and the respondent may defend as to each petitioner in the same manner as if he had severally petitioned for his individual lien.

HISTORY: 1962 Code Section 45-267; 1952 Code Section 45-267; 1942 Code Section 8743; 1932 Code Section 8743; Civ. C. '22 Section 5655; Civ. C. '12 Section 4125; Civ. C. '02 Section 3020; G. S. 2362; R. S. 2477; 1869 (14) 220.



Section 29-5-180. Amendments of pleadings.

The court may at any time allow either party to amend his pleadings as in other civil actions.

HISTORY: 1962 Code Section 45-268; 1952 Code Section 45-268; 1942 Code Section 8742; 1932 Code Section 8742; Civ. C. '22 Section 5654; Civ. C. '12 Section 4124; Civ. C. '02 Section 3019; G. S. 2361; R. S. 2476; 1869 (14) 220.



Section 29-5-190. Notice to owner and other creditors.

The court in which the petition is entered shall order notice to be given to the owner of the building or structure, that he may appear and answer thereto at a certain day in the same term or at the next term, by serving him with an attested copy of the petition, with the order of the court thereon, fourteen days at least before the time assigned for the hearing. And the court shall also order notice of the filing of the petition to be given to all other creditors who have a lien of the same kind upon the same estate by serving them with a copy of the last-mentioned order in like manner.

HISTORY: 1962 Code Section 45-269; 1952 Code Section 45-269; 1942 Code Section 8744; 1932 Code Section 8744; Civ. C. '22 Section 5656; Civ. C. '12 Section 4126; Civ. C. '02 Section 3021; G. S. 2363; R. S. 2478; 1869 (14) 220.



Section 29-5-200. Notice by publication or other than personal service.

If it appears to the court that any of the parties entitled to notice are absent or that they cannot probably be found or be served with the notice, the court may, instead of the personal notice before mentioned or in addition thereto, order notice given to all persons interested by publishing in some newspaper the substance of the petition with the order of the court thereon assigning the time and place for a hearing or may order such other notice to be given as may, under the circumstances of the case, be considered most proper and effectual.

HISTORY: 1962 Code Section 45-270; 1952 Code Section 45-270; 1942 Code Section 8745; 1932 Code Section 8745; Civ. C. '22 Section 5657; Civ. C. '12 Section 4127; Civ. C. '02 Section 3022; G. S. 2364; R. S. 2479; 1869 (14) 220.



Section 29-5-210. Further notice of suit.

If at the time assigned for the hearing it appears to the court that any of the persons interested had not had a sufficient notice of the suit, the court may order further notice to them in such manner as may be considered most proper and effectual.

HISTORY: 1962 Code Section 45-271; 1952 Code Section 45-271; 1942 Code Section 8746; 1932 Code Section 8746; Civ. C. '22 Section 5658; Civ. C. '12 Section 4128; Civ. C. '02 Section 3023; G. S. 2365; R. S. 2480; 1869 (14) 220.



Section 29-5-220. Hearing on claims of lienors.

At the time assigned for the hearing, or within such further time as the court allows for that purpose, every creditor having a lien of the kind before mentioned upon the same property may appear and prove his claim and the owner and each of the creditors may contest the several claims of every other creditor and the court shall hear and determine them in a summary manner, either with or without a jury, as the case may require.

HISTORY: 1962 Code Section 45-272; 1952 Code Section 45-272; 1942 Code Section 8747; 1932 Code Section 8747; Civ. C. '22 Section 5659; Civ. C. '12 Section 4129; Civ. C. '02 Section 3024; G. S. 2366; R. S. 2481; 1869 (14) 220.



Section 29-5-230. Questions for jury.

Every material question of fact arising in the case shall be submitted to a jury, if required by either party or deemed proper by the court, and the trial shall be had upon a question stated or an issue framed or otherwise, as the court may order. A jury shall be had before a magistrate only as in other civil cases.

HISTORY: 1962 Code Section 45-273; 1952 Code Section 45-273; 1942 Code Section 8748; 1932 Code Section 8748; Civ. C. '22 Section 5660; Civ. C. '12 Section 4130; Civ. C. '02 Section 3025; G. S. 2367; R. S. 2482; 1869 (14) 220.



Section 29-5-240. Determination of claims due but not yet payable.

The court shall ascertain and determine the amount due to each creditor who has a lien of the kind before mentioned upon the property in question and every such claim due, absolutely and without any condition, although not then payable, shall be allowed with a rebate of interest to the time when it would become payable.

HISTORY: 1962 Code Section 45-274; 1952 Code Section 45-274; 1942 Code Section 8749; 1932 Code Section 8749; Civ. C. '22 Section 5661; Civ. C. '12 Section 4131; Civ. C. '02 Section 3026; G. S. 2368; R. S. 2483; 1869 (14) 222.



Section 29-5-250. Recovery for part performance.

When the owner fails to perform his part of the contract and by reason thereof the other party, without his own default, is prevented from completely performing his part, he shall be entitled to a reasonable compensation for as much as he has performed in proportion to the price stipulated for the whole and the court shall adjust his claim accordingly.

HISTORY: 1962 Code Section 45-275; 1952 Code Section 45-275; 1942 Code Section 8750; 1932 Code Section 8750; Civ. C. '22 Section 5662; Civ. C. '12 Section 4132; Civ. C. '02 Section 3027; G. S. 2369; R. S. 2484; 1869 (14) 222.



Section 29-5-260. Sale of premises if lien established.

If the lien is established in favor of any of the creditors whose claims are presented the court shall order a sale of the property to be made by such officer as may be authorized by law to make sales of property.

HISTORY: 1962 Code Section 45-276; 1952 Code Section 45-276; 1942 Code Section 8751; 1932 Code Section 8751; Civ. C. '22 Section 5663; Civ. C. '12 Section 4133; Civ. C. '02 Section 3028; G. S. 2370; R. S. 2485; 1869 (14) 222.



Section 29-5-270. Sale of part of property.

If part of the property can be separated from the residue and sold without damage to the whole and if the value thereof is sufficient to satisfy all debts proved in the case, the court may order a sale of that part, if it appears to be most for the interest of all parties concerned.

HISTORY: 1962 Code Section 45-277; 1952 Code Section 45-277; 1942 Code Section 8752; 1932 Code Section 8752; Civ. C. '22 Section 5664; Civ. C. '12 Section 4134; Civ. C. '02 Section 3029; G. S. 2371; R. S. 2486; 1869 (14) 222.



Section 29-5-280. Notice of sale.

The officer who makes the sale shall give notice of the time and place in the manner prescribed in relation to the sale of mortgaged lands under foreclosure, unless the court orders a different notice to be given.

HISTORY: 1962 Code Section 45-278; 1952 Code Section 45-278; 1942 Code Section 8753; 1932 Code Section 8753; Civ. C. '22 Section 5665; Civ. C. '12 Section 4135; Civ. C. '02 Section 3030; G. S. 2372; R. S. 2487; 1869 (14) 222.



Section 29-5-290. Distribution of proceeds of sale.

If all the claims against the property covered by the lien are ascertained at the time of ordering the sale, the court may order the officer to pay over and distribute the proceeds of the sale, after deducting all lawful charges and expenses, to and among the several creditors to the amount of their respective debts, if there is sufficient therefor, and if there is not sufficient, then to divide and distribute such proceeds among the creditors in proportion to the amount due to each of them.

HISTORY: 1962 Code Section 45-279; 1952 Code Section 45-279; 1942 Code Section 8754; 1932 Code Section 8754; Civ. C. '22 Section 5666; Civ. C. '12 Section 4136; Civ. C. '02 Section 3031; G. S. 2373; R. S. 2488; 1869 (14) 222.



Section 29-5-300. Distribution of proceeds by court.

If all the claims are not ascertained when the sale is ordered or if for any other reason the court finds it necessary or proper to postpone the order of distribution, it may direct the officer to bring the proceeds of the sale into court, there to be disposed of according to the decree of the court, and if, by reason of the claims of attaching creditors or for any other cause, the whole cannot be conveniently distributed at once the court may make two or more successive orders of distribution, as the circumstances may require.

HISTORY: 1962 Code Section 45-280; 1952 Code Section 45-280; 1942 Code Section 8755; 1932 Code Section 8755; Civ. C. '22 Section 5667; Civ. C. '12 Section 4137; Civ. C. '02 Section 3032; G. S. 2374; R. S. 2489; 1869 (14) 222.



Section 29-5-310. Distribution of surplus.

If there remain any surplus of the proceeds of the sale, after making all the payments before mentioned, it shall be forthwith paid over to the owner of the property, but such surplus, before it is so paid over, shall be liable to be attached or taken on execution in like manner as if it proceeded from a sale made by the officer on an execution.

HISTORY: 1962 Code Section 45-281; 1952 Code Section 45-281; 1942 Code Section 8756; 1932 Code Section 8756; Civ. C. '22 Section 5668; Civ. C. '12 Section 4138; Civ. C. '02 Section 3033; G. S. 2375; R. S. 2490; 1869 (14) 222.



Section 29-5-320. Prior attaching creditor is preferred.

If the interest of the owner in the building, structure or land is under attachment at the time of filing and recording the statement of the account, the attaching creditor shall be preferred to the extent of the value of the buildings and land as they were when the statement was recorded and the court shall ascertain, by a jury or otherwise as the case may require, what proportion of the proceeds of the sale shall be held subject to the attachment as derived from the value of the property when the statement was recorded.

HISTORY: 1962 Code Section 45-282; 1952 Code Section 45-282; 1942 Code Section 8757; 1932 Code Section 8757; Civ. C. '22 Section 5669; Civ. C. '12 Section 4139; Civ. C. '02 Section 3034; G. S. 2376; R. S. 2491; 1869 (14) 223.



Section 29-5-330. Distribution of proceeds where there is attaching creditor.

If the attaching creditor recovers judgment he shall be entitled to receive on his execution the proportion of the proceeds held subject to his attachment, or so much thereof as may be necessary to satisfy his execution, and the residue of the proceeds shall be applied in the same manner as if there had been no such attachment.

HISTORY: 1962 Code Section 45-283; 1952 Code Section 45-283; 1942 Code Section 8758; 1932 Code Section 8758; Civ. C. '22 Section 5670; Civ. C. '12 Section 4140; Civ. C. '02 Section 3035; G. S. 2377; R. S. 2492; 1869 (14) 223.



Section 29-5-340. Subsequent attachments.

If the interest of the owner of the property is attached after the recording of the statement, the proceeds, after discharging all prior liens and claims, shall be applied to satisfy the execution of such attaching creditor.

HISTORY: 1962 Code Section 45-284; 1952 Code Section 45-284; 1942 Code Section 8759; 1932 Code Section 8759; Civ. C. '22 Section 5671; Civ. C. '12 Section 4141; Civ. C. '02 Section 3036; G. S. 2378; R. S. 2493; 1869 (14) 223.



Section 29-5-350. Attachments intervening between two liens.

If an attachment is made after the recording of such statement and if, after the attachment, another like statement is recorded, the creditor in the latter statement shall be entitled to be paid only out of the residue of the proceeds remaining after paying all that is due on the demand a statement of which was recorded before the attachment and satisfying the attaching creditor.

HISTORY: 1962 Code Section 45-285; 1952 Code Section 45-285; 1942 Code Section 8760; 1932 Code Section 8760; Civ. C. '22 Section 5672; Civ. C. '12 Section 4142; Civ. C. '02 Section 3037; G. S. 2379; R. S. 2494; 1869 (14) 223.



Section 29-5-360. Rights of creditors among themselves.

When there are several attaching creditors, they shall, as between themselves, be entitled to be paid according to the order of their attachments. But when several creditors who are entitled to the lien provided for in this chapter have equal rights as between themselves and the fund is insufficient to pay the whole, they shall share it equally in proportion to their respective debts.

HISTORY: 1962 Code Section 45-286; 1952 Code Section 45-286; 1942 Code Section 8761; 1932 Code Section 8761; Civ. C. '22 Section 5673; Civ. C. '12 Section 4143; Civ. C. '02 Section 3038; G. S. 2380; R. S. 2495; 1869 (14) 223.



Section 29-5-370. Persons against whom lien may be enforced when debtor dies or conveys his interest.

If the person indebted dies or conveys away his estate or interest before the commencement of a suit on the contract, the suit may be commenced and prosecuted against his heirs or whoever holds the estate or interest which he had in the premises at the time the labor or materials were performed or furnished. Or, if a suit is commenced in his lifetime, it may be prosecuted against his executors, administrators, heirs or assigns in like manner as if the estate or interest had been mortgaged to secure the debt.

HISTORY: 1962 Code Section 45-287; 1952 Code Section 45-287; 1942 Code Section 8763; 1932 Code Section 8763; Civ. C. '22 Section 5675; Civ. C. '12 Section 4145; Civ. C. '02 Section 3040; G. S. 2382; R. S. 2497; 1869 (14) 223.



Section 29-5-380. Executor or administrator may enforce creditor's lien.

If a creditor dies before the commencement of the suit, the suit may be commenced and prosecuted by his executor or administrator or, if commenced in his lifetime, it may be prosecuted by them as it might have been by the deceased, if living.

HISTORY: 1962 Code Section 45-288; 1952 Code Section 45-288; 1942 Code Section 8764; 1932 Code Section 8764; Civ. C. '22 Section 5676; Civ. C. '12 Section 4146; Civ. C. '02 Section 3041; G. S. 2383; R. S. 2498; 1869 (14) 223.



Section 29-5-390. Suits begun by one creditor may be prosecuted by another.

If it appears in any stage of the proceedings that the suit was commenced by the petitioning creditor before his right of action accrued or after it was barred or if he becomes nonsuited or fails to establish his claims the suit may be prosecuted by any other creditor having such lien in the same manner as if it had been originally commenced by him, if the circumstances of the case are such that he might then or at any time after the commencement of the original suit have commenced a like suit on his own claim.

HISTORY: 1962 Code Section 45-289; 1952 Code Section 45-289; 1942 Code Section 8765; 1932 Code Section 8765; Civ. C. '22 Section 5677; Civ. C. '12 Section 4147; Civ. C. '02 Section 3042; G. S. 2384; R. S. 2499; 1869 (14) 223.



Section 29-5-400. Allowance of claim and costs of petitioning creditor.

If the suit is commenced by the petitioning creditor before his right of action accrues, his claim may nevertheless be allowed if the suit is carried on by any other creditor, as provided in Section 29-5-390, but he shall not in such case be entitled to costs and he may be required to pay the costs incurred by the debtor or such part thereof as the court may deem reasonable.

HISTORY: 1962 Code Section 45-290; 1952 Code Section 45-290; 1942 Code Section 8766; 1932 Code Section 8766; Civ. C. '22 Section 5678; Civ. C. '12 Section 4148; Civ. C. '02 Section 3043; G. S. 2385; R. S. 2500; 1869 (14) 224.



Section 29-5-410. Costs.

The costs, in all other respects, shall be subject to the discretion of the court and shall be paid from the proceeds of the sale or by any of the parties to the suit, as justice and equity require.

HISTORY: 1962 Code Section 45-291; 1952 Code Section 45-291; 1942 Code Section 8767; 1932 Code Section 8767; Civ. C. '22 Section 5679; Civ. C. '12 Section 4149; Civ. C. '02 Section 3044; G. S. 2386; R. S. 2501; 1869 (14) 224.



Section 29-5-420. Civil action not barred.

Nothing contained in this chapter shall be construed to prevent a creditor in such contract from maintaining an action thereon in like manner as if he had no such lien for the security of his debt.

HISTORY: 1962 Code Section 45-292; 1952 Code Section 45-292; 1942 Code Section 8768; 1932 Code Section 8768; Civ. C. '22 Section 5680; Civ. C. '12 Section 4150; Civ. C. '02 Section 3045; G. S. 2387; R. S. 2502; 1869 (14) 224.



Section 29-5-430. Recording discharge or release of lien.

When a debt secured by such a lien is fully paid, the creditor, at the expense of the debtor, shall enter on the margin of the registry where the statement is recorded a discharge of his lien or shall execute a release thereof, which may be recorded where the statement is recorded.

HISTORY: 1962 Code Section 45-293; 1952 Code Section 45-293; 1942 Code Section 8769; 1932 Code Section 8769; Civ. C. '22 Section 5681; Civ. C. '12 Section 4151; Civ. C. '02 Section 3046; G. S. 2388; R. S. 2503; 1869 (14) 224.



Section 29-5-440. Suit on payment bond.

Every person who has furnished labor, material, or rental equipment to a bonded contractor or its subcontractors in the prosecution of work provided for in any contract for construction, and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by him or material or rental equipment was furnished or supplied by him for which such claim is made, shall have the right to sue on the payment bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute such action to final execution and judgment for the sum or sums justly due him.

A remote claimant shall have a right of action on the payment bond only upon giving written notice by certified or registered mail to the bonded contractor within ninety days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which such claim is made. However, in no event shall the aggregate amount of any claim against such payment bond by a remote claimant exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. Such written notice to the bonded contractor must generally conform to the requirements of Section 29-5-20(B) and sent by certified or registered mail to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, no payment by the bonded contractor shall lessen the amount recoverable by the remote claimant. However, in no event shall the aggregate amount of claims on the payment bond exceed the penal sum of the bond.

No suit under this section shall be commenced after the expiration of one year after the last date of furnishing or providing labor, services, materials, or rental equipment.

For purposes of this section, "bonded contractor" means a contractor or subcontractor furnishing a payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor or supplier of a bonded contractor, but no contractual relationship expressed or implied with the bonded contractor. Any payment bond surety for the bonded contractor must have the same rights and defenses of the bonded contractor as provided in this section.

This section shall apply to any payment bond, whether statutory, public, common law, or private in nature, that is issued in connection with a construction project or other improvements to real property within South Carolina when such payment bonds are not otherwise required or governed by any other applicable section of the South Carolina Code of Laws.

For the purposes of this section:

(1) "Statutory bonds" or "public bonds" means bonds that are either:

(a) provided because required by statute and in accordance with the minimum guidelines set forth in this section; or

(b) contain either express or implied reference to the provisions of this section.

(2) "Common law bonds" or "private bonds" means bonds that are either:

(a) not required by statute, such as a bond voluntarily provided to meet a contractual agreement between parties; or

(b) required by statute but that specifically deviates from the statutory requirements to provide broader protection.

HISTORY: 2000 Act No. 240, Section 1; 2014 Act No. 264 (S.1026), Section 1, eff June 6, 2014.

Effect of Amendment

2014 Act No. 264, Section 1, in the second paragraph, substituted "must generally conform to the requirements of Section 29-5-20(B) and sent by certified or registered mail" for "shall be personally served or sent by fax or sent by electronic mail or sent by registered or certified mail, postage prepaid,"; in the fourth paragraph, inserted "or supplier" in the first sentence, and added the second sentence, relating to rights and defenses; and added the paragraphs following the fourth paragraph.






CHAPTER 6 - PAYMENTS TO CONTRACTORS, SUBCONTRACTORS, AND SUPPLIERS

Section 29-6-10. Definitions.

Unless the context otherwise requires in this chapter:

(1) "Contractor" means a person who contracts with an owner to improve real property or perform construction services for an owner.

(2) "Improve" means to build, effect, alter, repair, or demolish any improvement upon, connected with, or on or beneath the surface of any real property, or to excavate, clear, grade, fill, or landscape any real property, or to construct driveways and roadways, or to furnish materials, including trees and shrubbery, for any of these purposes, or to perform any labor upon these improvements, and also means and includes any design or other professional or skilled services furnished by architects, engineers, land surveyors, and landscape architects.

(3) "Improvement" means all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and roadways on real property.

(4) "Owner" means a person who has an interest in the real property improved and for whom an improvement is made and who ordered the improvement to be made. "Owner" includes any state, local, or municipal government agencies, instrumentalities, or entities.

(5) "Real property" means the real estate that is improved, including lands, leaseholds, tenements, and hereditaments, and improvements placed on the real property.

(6) "Subcontractor" means any person who has contracted to furnish labor or materials to, or has performed labor or supplied materials for, a contractor or another subcontractor in connection with a contract to improve real property.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-20. Right of contractor and subcontractor to payment.

Performance by a contractor or subcontractor in accordance with the provisions of his contract entitles him to payment from the party with whom he contracts.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-30. Time and manner of making payment to contractors and subcontractors.

When a contractor or a subcontractor has performed in accordance with the provisions of his contract, the owner shall pay the contractor by mailing via first class mail or delivering the undisputed amount of any pay request within twenty-one days of receipt by the owner of any pay request based upon work completed or service provided under the contract, and the contractor shall pay to his subcontractor and each subcontractor shall pay to his subcontractor, within seven days of receipt by the contractor or subcontractor of each periodic or final payment, by mailing via first class mail or delivering the full amount received for that subcontractor's work and materials based on work completed or service provided under the subcontract.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-40. Grounds on which owner, contractor, or subcontractor may withhold application and certification for payment; contract terms unaffected.

Nothing in this chapter prevents the owner, the contractor, or a subcontractor from withholding application and certification for payment because of the following: unsatisfactory job progress, defective construction not remedied, disputed work, third party claims filed or reasonable evidence that claim will be filed, failure of contractor or subcontractor to make timely payments for labor, equipment, and materials, damage to owner, contractor, or another subcontractor, reasonable evidence that contract or subcontract cannot be completed for the unpaid balance of the contract or subcontract sum, or a reasonable amount for retainage.

Nothing in this chapter requires that payments due a contractor from an owner be paid any more frequently than as set forth in the construction documents, nor shall anything in this chapter affect the terms of any agreement between the owner and any lender.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-50. Interest on late payments; specific waiver of requirements of sections 29-6-30 and 29-6-50.

If a periodic or final payment to a contractor is delayed by more than twenty-one days or if a periodic or final payment to a subcontractor is delayed by more than seven days after receipt of periodic or final payment by the contractor or subcontractor, the owner, contractor, or subcontractor shall pay his contractor or subcontractor interest, beginning on the due date, at the rate of one percent a month or a pro rata fraction thereof on the unpaid balance as may be due. However, no interest is due unless the person being charged interest has been notified of the provisions of this section at the time request for payment is made. Nothing in this chapter shall prohibit owners, contractors, and subcontractors, on private construction projects only, from agreeing by contract to rates of interest and payment periods different from those stipulated in this section, and in this event, these contractual provisions shall control, provided the requirements of Section 29-6-30 and this section are specifically waived, by section number, in conspicuous bold-faced or underlined type. In case of a wilful breach of the contract provisions as to time of payment, the interest rate specified in this section shall apply.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-60. Application of chapter.

The provisions of this chapter do not apply to:

(1) residential homebuilders;

(2) improvements to real property intended for residential purposes which consist of sixteen or fewer residential units; or

(3) private persons or entities owning improvements to real property when the specific improvements are not financed by a nonowner.

HISTORY: 1990 Act No. 426, Section 1.



Section 29-6-210. Citation of article.

This article may be cited as the "Subcontractors' and Suppliers' Payment Protection Act".

HISTORY: 2000 Act No. 295, Section 1.



Section 29-6-230. Subcontractor's right to payment from party with whom it contracts.

Notwithstanding any other provision of law, performance by a construction subcontractor in accordance with the provisions of its contract entitles the subcontractor to payment from the party with whom it contracts. The payment by the owner to the contractor or the payment by the contractor to another subcontractor or supplier is not, in either case, a condition precedent for payment to the construction subcontractor. Any agreement to the contrary is not enforceable.

HISTORY: 2000 Act No. 295, Section 1.



Section 29-6-250. Labor and material payment bond; "governmental body" defined.

(1) When a governmental body is a party to a contract to improve real property, and the contract is for a sum in excess of fifty thousand dollars, the owner of the property shall require the contractor to provide a labor and material payment bond in the full amount of the contract. The bond must be secured by cash or must be issued by a surety company licensed in the State with an "A" minimum rating of performance as stated in the most current publication of "Best Key Rating Guide, Property Liability". The governmental body may not exact that the labor and material payment bond be furnished by a particular surety company or through a particular agent or broker.

(2) If the contract is for less than one hundred thousand dollars, the governmental body may permit the use of a "B+" rated bond if it justifies that use in writing.

(3) For the purposes of any contract covered by the provisions of this section, it is the duty of the entity contracting for the improvement to take reasonable steps to assure that the appropriate payment bond is issued and is in proper form.

(4) For purposes of this section, "governmental body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, agency, government corporation, or other establishment or official of the executive or judicial branch, and all local political subdivisions. Governmental body excludes the General Assembly or its respective branches or its committees, Legislative Council, the Legislative Services Agency, or any entity created by act of the General Assembly for the purpose of erecting monuments or memorials or commissioning art that is procured exclusively by private funds.

HISTORY: Act No. 295, Section 1; 2002 Act No. 253, Section 5; 2002 Act No. 333, Section 9; 2002 Act No. 356, Section 1, Pt VI.P(9); 2013 Act No. 31, Section 13, eff May 21, 2013.

Effect of Amendment

The 2013 amendment, in subsection (4), substituted "Legislative Services Agency" for "Office of Legislative Printing, Information and Technology Systems".



Section 29-6-270. Credit rating of state in which surety company licensed.

For any contract for the improvement of real property not covered by the provisions of Section 29-6-250, where a payment bond is required by the contract or otherwise, the bond may only be issued by a surety company licensed in the State with a "B+" minimum rating as stated in the most current publication of "Best Key Rating Guide, Property Liability".

HISTORY: 2000 Act No. 295, Section 1.



Section 29-6-290. Contract provisions not to derogate rights of contractor against payment bond.

A provision in a contract for the improvement of real property in the State must not operate to derogate the rights of a construction contractor, subcontractor, supplier, or other proper claimant against a payment bond or other form of payment security or protection established by law.

HISTORY: 2000 Act No. 295, Section 1.






CHAPTER 7 - LIENS OF LABORERS AND OTHERS ON CONTRACT PRICE

Section 29-7-10. Contractors and subcontractors to pay laborers and others out of money received; laborers' lien.

Any contractor or subcontractor in the erection, alteration, or repairing of buildings in this State shall pay all laborers, subcontractors, and materialmen for their lawful services and material furnished out of the money received for the erection, alteration, or repairs of buildings upon which such laborers, subcontractors, and materialmen are employed or interested and such laborers, as well as all subcontractors and persons who shall furnish material for any such building, shall have a first lien on the money received by such contractor for the erection, alteration, or repair of such building in proportion to the amount of their respective claims. Any person providing private security guard services at the site of the building during its erection, alteration, or repair shall be deemed to be a laborer within the meaning of this section. Nothing herein contained shall make the owner of the building responsible in any way and nothing contained in this section shall be construed to prevent any contractor or subcontractor from borrowing money on any such contract. "Person" as used in this section shall mean any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other such entity.

HISTORY: 1962 Code Section 45-301; 1952 Code Section 45-301; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487; 1976 Act No. 524, Section 3; 1991 Act No. 247, Section 1.



Section 29-7-20. Failure to pay laborers and others; falsely certifying that payment has been made; penalties; waiver of right to file or claim lien for labor and material; set off against money owed.

(1) A contractor or subcontractor who, for other purposes than paying the money loaned upon such contract, transfers, invests or expends and fails to pay to a laborer, subcontractor, or materialman out of the money received as provided in Section 29-7-10 is guilty of a misdemeanor and, upon conviction, when the consideration for the work and material exceeds the value of one hundred dollars must be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned not less than three months nor more than six months and when such consideration does not exceed the value of one hundred dollars must be fined not more than five hundred dollars or imprisoned not longer than thirty days.

(2) Any person who wilfully and intentionally certifies to any owner or lending institution by affidavit or otherwise that all persons, firms, or corporations including subcontractors and materialmen having furnished services, labor, or materials or extra items used in the construction, improvement, or repair to the owner's building or real property have been paid in full, when such persons have not been paid in full, except with regard to services or materials concerning which all lien rights have been waived in writing, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five thousand dollars or imprisoned not more than sixty days, or both. Provided, however, that an agreement to waive the right to file or claim a lien for labor and materials is against public policy and is unenforceable unless payment substantially equal to the amount waived is actually made.

(3) Unless otherwise provided in an agreement between the parties, a contractor or subcontractor may set off, against the money upon which a laborer, subcontractor, or materialman has a lien as provided by Section 29-7-10, any debt claimed to be owed to the contractor by such laborer, subcontractor, or materialman, based upon a good faith claim that those services and materials for which payment is claimed by the laborer, subcontractor, or materialman were defective. In order to make such a set-off, a declaration and accounting thereof must be included in any certificate submitted with an application for payment and a copy thereof or a separate notarized original of the declaration must be sent by certified mail to the affected laborer, subcontractor, or materialman at the time the certificate is submitted.

HISTORY: 1962 Code Section 45-302; 1952 Code Section 45-302; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487; 1976 Act No. 545, Section 1; 1991 Act No. 247, Section 2.



Section 29-7-30. Right of arbitration.

Any contractor or subcontractor may have the right of arbitration by agreement with any such laborer, subcontractor or materialman.

HISTORY: 1962 Code Section 45-303; 1952 Code Section 45-303; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487.






CHAPTER 9 - LIENS ON SHIPS AND VESSELS

Section 29-9-10. Liens for labor performed and materials furnished.

When, by virtue of a contract, expressed or implied, with (a) the owners of a ship or vessel, (b) the agents, contractors or subcontractors of such owners or any of them or (c) any person having been employed to construct, repair or launch such ship or vessel or to assist them, money is due to any person for labor performed, materials used or labor and materials furnished in the construction, launching or repair of such ship or vessel in this State or for constructing the launchingways for or for provisions, stores or other articles furnished for or on account of such ship or vessel in this State, such person shall have a lien upon the ship or vessel, her tackle and furniture, to secure the payment of such debt which shall be preferred to all others thereon, except mariners' wages, and shall continue until the debt is satisfied.

HISTORY: 1962 Code Section 45-351; 1952 Code Section 45-351; 1942 Code Section 8781; 1932 Code Section 8787; Civ. C. '22 Section 5683; Civ. C. '12 Section 4153; Civ. C. '02 Section 3048; G. S. 2389; R. S. 2504; 1858 (12) 741; 1869 (14) 224.



Section 29-9-20. Statement of account.

Such lien shall be dissolved unless the person claiming it shall file, within ninety days after he ceases to labor on or furnish labor or materials for such ship or vessel, in the office of the register of deeds or clerk of court of the county within which the ship or vessel was at the time the debt was contracted, a statement, subscribed and sworn to by himself or by some person in his behalf, giving a just and true account of the demands claimed to be due to him, with all just credits, and also the name of the person with whom the contract was made, the name of the owner of the ship or vessel, if known, and the name of the ship or vessel or a description thereof sufficient for identification. Such statement shall be recorded by the register of deeds or clerk in a book kept by him for that purpose, for which he shall receive the same fees as for recording other papers of equal length.

HISTORY: 1962 Code Section 45-352; 1952 Code Section 45-352; 1942 Code Section 8782; 1932 Code Section 8788; Civ. C. '22 Section 5684; Civ. C. '12 Section 4154; Civ. C. '02 Section 3049; G. S. 2390; R. S. 2505; 1869 (14) 224; 1884 (18) 735.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-9-30. Place of debt when ship built in two places.

If the ship or vessel is partly constructed in one place and partly in another, either place shall be deemed the port at which she was when the debt was contracted, within the meaning of this chapter.

HISTORY: 1962 Code Section 45-353; 1952 Code Section 45-353; 1942 Code Section 8783; 1932 Code Section 8789; Civ. C. '22 Section 5685; Civ. C. '12 Section 4155; Civ. C. '02 Section 3050; G. S. 2391; R. S. 2506; 1869 (14) 224.



Section 29-9-40. Inaccuracies in statement.

No inaccuracy in the description of the ship or vessel, if she can be recognized thereby, or in stating the amount due for labor or materials, shall invalidate the proceedings, unless it appears that the person filing the certificate has knowingly and wilfully claimed more than his due.

HISTORY: 1962 Code Section 45-354; 1952 Code Section 45-354; 1942 Code Section 8783; 1932 Code Section 8789; Civ. C. '22 Section 5685; Civ. C. '12 Section 4155; Civ. C. '02 Section 3050; G. S. 2391; R. S. 2506; 1869 (14) 224.



Section 29-9-50. Petition to enforce lien.

Such lien may be enforced by petition to the court of common pleas for the county in which the vessel was at the time the debt was contracted or in which she is at the time of instituting proceedings. The petition may be entered in court or filed in the clerk's office in vacation or may be served with the summons, with an order of attachment, and returned and entered as other civil actions and the subsequent proceedings for enforcing the lien shall, except as herein otherwise provided, be as prescribed for enforcing liens on buildings and lands, so far as applicable. At the time of entering or filing the petition a process of attachment against such ship or vessel, her tackle, apparel and furniture shall issue and continue in force or may be dissolved like attachments in civil cases, but such dissolution shall not dissolve the lien.

HISTORY: 1962 Code Section 45-355; 1952 Code Section 45-355; 1942 Code Section 8784; 1932 Code Section 8790; Civ. C. '22 Section 5686; Civ. C. '12 Section 4156; Civ. C. '02 Section 3051; G. S. 2392; R. S. 2507; 1869 (14) 225.



Section 29-9-60. Contents of petition.

The petition shall contain a brief statement of the labor, materials or work done or furnished or the stores, provisions or other articles furnished and the amount due therefor, with a description of the ship or vessel subject to the lien and all other material facts and circumstances and shall pray that the ship or vessel may be sold and the proceeds of the sale applied to the discharge of the demand.

HISTORY: 1962 Code Section 45-356; 1952 Code Section 45-356; 1942 Code Section 8784-1; 1932 Code Section 8791; Civ. C. '22 Section 5687; Civ. C. '12 Section 4157; Civ. C. '02 Section 3052; G. S. 2393; R. S. 2508; 1869 (14) 225.



Section 29-9-70. Petition filed by multiple lienors.

Any number of persons having such liens upon the same ship or vessel may join in the same petition to enforce them, and the same proceedings shall be had in regard to the respective rights of each petitioner and the respondent may defend as to each petitioner in the same manner as if they had severally petitioned for their individual liens.

HISTORY: 1962 Code Section 45-357; 1952 Code Section 45-357; 1942 Code Section 8784-3; 1932 Code Section 8793; Civ. C. '22 Section 5689; Civ. C. '12 Section 4159; Civ. C. '02 Section 3054; G. S. 2395; R. S. 2510; 1869 (14) 224.



Section 29-9-80. Marshalling claims; distribution of proceeds; preference to labor claims.

When there is money due to more than one person holding a lien upon a ship or vessel under the provisions of this chapter all persons interested having been cited to appear and answer, the claims of all shall be marshalled and the court shall make such order or decree as may be necessary to prevent the enforcement of a double lien for the same labor, materials, stores, provisions or other articles and to secure the just rights of all. And the proceeds arising from the sale of such ship or vessel, after deducting all proper costs and expenses, shall be distributed among the several claimants to the amount of their respective debts. When such proceeds are insufficient to satisfy the liens of all those having liens for labor they shall receive a percentage on their respective claims one third greater, as near as may be, than those having liens for materials, stores or other articles.

HISTORY: 1962 Code Section 45-358; 1952 Code Section 45-358; 1942 Code Section 8784-4; 1932 Code Section 8794; Civ. C. '22 Section 5690; Civ. C. '12 Section 4160; Civ. C. '02 Section 3055; G. S. 2396; R. S. 2511; 1869 (14) 225.






CHAPTER 11 - LIEN OF MINING AND MANUFACTURING EMPLOYEES

Section 29-11-10. Lien of mining and manufacturing employees on output of employer.

All employees of factories, mines, mills, distilleries and every kind of manufacturing establishment of this State shall have a lien upon all the output of the factory, mine, mill, distillery or other manufacturing establishment by which they may be employed, either by the day or month, whether the contract be in writing or not, to the extent of such salary or wages as may be due and owing to them under the terms of their contract with the employer, such lien to take precedence over any and all other liens except the lien for municipal, State and county taxes.

HISTORY: 1962 Code Section 45-451; 1952 Code Section 45-451; 1942 Code Section 8789; 1932 Code Section 8782; Civ. C. '22 Section 5703; Civ. C. '12 Section 4173; Civ. C. '02 Section 3069; 1897 (22) 502; 1915 (29) 248.



Section 29-11-20. Proceedings to enforce lien.

Anyone entitled to the provisions of this chapter may begin suit upon his demands in any court of competent jurisdiction and at the time of commencing action may file with the officer out of whose court he desires process to issue an affidavit setting forth the facts out of which his alleged lien arose and the amount thereof and shall designate the property alleged to be affected by such lien. Thereupon such officer shall issue his process in the nature of a warrant of attachment, directing the sheriff of the county or any lawful constable to seize so much of the property described in the affidavit as may be necessary to satisfy the alleged lien.

HISTORY: 1962 Code Section 45-452; 1952 Code Section 45-452; 1942 Code Section 8790; 1932 Code Section 8783; Civ. C. '22 Section 5704; Civ. C. '12 Section 4174; Civ. C. '02 Section 3070; 1897 (22) 502; 1906 (25) 81.



Section 29-11-30. Seizure and disposition of property.

The officer executing the process shall seize and take into his possession and custody, according to the mandate of the process, the property described and shall hold it until the final determination of the suit between the parties, following the usual practice in attachment cases as to sale after judgment if the property seized be perishable and ordered sold by the court. But if a person claiming to be the legal owner of the property seized desire to do so pending suit, he may furnish good and sufficient security for the payment of such judgments as may be recovered by the plaintiff against him in the suit pending, to be approved by the officer issuing the process, and shall thereupon be entitled to the custody of the property seized, just as though no process had been issued against it. Claims of third persons in such cases shall be made and determined in the same manner as such claims in attachment cases.

HISTORY: 1962 Code Section 45-453; 1952 Code Section 45-453; 1942 Code Section 8790; 1932 Code Section 8783; Civ. C. '22 Section 5704; Civ. C. '12 Section 4174; Civ. C. '02 Section 3070; 1897 (22) 502; 1906 (25) 81.



Section 29-11-40. Costs and fees of officers.

The costs and fees of officers in proceedings under this chapter shall be the same as in cases of attachment under this Code.

HISTORY: 1962 Code Section 45-454; 1952 Code Section 45-454; 1942 Code Section 8791; 1932 Code Section 8784; Civ. C. '22 Section 5705; Civ. C. '12 Section 4175; Civ. C. '02 Section 3071; 1897 (22) 502.






CHAPTER 13 - AGRICULTURAL LIENS

Section 29-13-10. Lien of landlord for rent and advances.

Every landlord leasing land for agricultural purposes shall have a prior and preferred lien for his rent to the extent of all crops raised on the lands leased by him, whether raised by the tenant or some other person. No writing or recording shall be necessary to create such lien, but it shall exist from the date of the contract, whether in writing or verbal, and the landlord and his assigns may enforce such lien in the same manner, upon the same conditions and subject to the same restrictions as are provided in this chapter for persons making advances for agricultural purposes. And, subject to the liens hereinafter provided for and enforceable in the same way, the landlord and his assigns shall have a lien on all the crops raised by the tenant for all advances made by the landlord to such tenant during the year.

HISTORY: 1962 Code Section 45-501; 1952 Code Section 45-501; 1942 Code Section 8771; 1932 Code Section 8771; Civ. C. '22 Section 5692; Civ. C. '12 Section 4162; Civ. C. '02 Section 3057; G. S. 2399; R. S. 2512; 1878 (16) 411, 743; 1880 (17) 413; 1884 (18) 752; 1885 (19) 146; 1906 (25) 83.



Section 29-13-20. Laborer's lien on crops.

Laborers who assist in making any crop on shares or for wages in money or other valuable consideration shall have a lien thereon to the extent of the amount due them for such labor. Such portion of the crop to them belonging, or such amount of money or other valuable consideration as may be due them, shall be recoverable by an action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 45-502; 1952 Code Section 45-502; 1942 Code Section 8772; 1932 Code Section 8772; Civ. C. '22 Section 5693; Civ. C. '12 Section 4163; Civ. C. '02 Section 3058; G. S. 2083; R. S. 2217; 1884 (18) 752; 1885 (19) 146.



Section 29-13-30. Priorities among landlord and laborer liens.

The landlord shall have a lien upon the crops of his tenant for his rent in preference to all other liens. Laborers who assist in making any crop shall have a lien thereon to the extent of the amount due them for such labor, next in priority to the landlord, and as between such laborers there shall be no preference. The landlord's lien for advances shall be paid next after the satisfaction of the landlord's lien for rent and the laborer's lien for labor and shall rank in other respects as it does now under existing laws.

HISTORY: 1962 Code Section 45-503; 1952 Code Section 45-503; 1942 Code Section 8773; 1932 Code Section 8773; Civ. C. '22 Section 5694; Civ. C. '12 Section 4164; Civ. C. '02 Section 3060; R. S. 2515; 1885 (19) 146; 1944 (43) 1321.



Section 29-13-40. Indexing of landlord's lien for advances.

The landlord's lien for advances shall be indexed in the office of the register of deeds or clerk of the court (when the office of register of deeds does not exist) of the county in which the land is located and the indexing of such lien shall constitute notice thereof to all third persons and entitle the lien to the benefit of this chapter only from the time of such filing for indexing. The index shall show the names of the lienor and lienee, the date and amount of the lien and a brief description of the place so cultivated. And such indexing shall be a sufficient record of the lien and the property covered by such lien, so indexed as aforesaid, if found in the hands of subsequent purchasers or creditors, shall be liable to such lien. The clerk of court or register of deeds, as the case may be, shall endorse his official certificate upon every lien on a crop or crops filed in his office under the provisions of this chapter and his only fee for filing, indexing and certifying such liens shall be fifteen cents for each lien so filed, indexed and endorsed.

HISTORY: 1962 Code Section 45-504; 1952 Code Section 45-504; 1942 Code Section 8774; 1932 Code Section 8774; Civ. C. '22 Section 5695; Civ. C. '12 Section 4165; Civ. C. '02 Section 3061; G. S. 2339; R. S. 2516; 1878 (16) 411; 1880 (18) 413; 1884 (18) 896; 1944 (43) 1321.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.



Section 29-13-50. Lien for supplies advanced.

Any person who shall make advances in provisions, supplies and other articles for agricultural purposes shall have a lien in preference to all other liens, existing or otherwise, upon such provisions, supplies and other articles, until they shall be consumed in the use. In case anyone to whom such provisions, supplies and other articles are so advanced shall endeavor to dispose of them for other purposes than that for which they were advanced or in case any person shall endeavor to make such provisions, supplies and other articles liable for the debts of the person to whom they were advanced, then the person advancing such provisions, supplies or other articles shall have the same remedies and means for enforcing his lien as are herein provided in case of advances for agricultural supplies.

HISTORY: 1962 Code Section 45-505; 1952 Code Section 45-505; 1942 Code Section 8779; 1932 Code Section 8779; Civ. C. '22 Section 5700; Civ. C. '12 Section 4170; Civ. C. '02 Section 3066; G. S. 2402; R. S. 2521; 1879 (17) 142.



Section 29-13-60. Seizure of crop to prevent defeat of lien.

If any landlord making such advances shall prove by affidavit to the satisfaction of the clerk of the court of the county in which such crop is that the person to whom such advances have been made is about to sell or dispose of his crop or in any other way is about to defeat the lien herein provided for and shall accompany such affidavit with a statement of the amount then due, such clerk may issue his warrant, directed to any of the sheriffs of this State, requiring them to seize such crop and, after due notice, sell it for cash and pay over the net proceeds thereof, or so much thereof as may be necessary, in extinguishment of the amount then due.

HISTORY: 1962 Code Section 45-506; 1952 Code Section 45-506; 1942 Code Section 8775; 1932 Code Section 8775; Civ. C. '22 Section 5696; Civ. C. '12 Section 4166; Civ. C. '02 Section 3062; G. S. 2398; R. S. 2517; 1878 (16) 410; 1944 (43) 1321.



Section 29-13-70. Notice that amount claimed not justly due; proceeds to be held.

If the person to whom such advances have been made shall, within thirty days after such sale has been made, give notice in writing to the sheriff, accompanied with an affidavit to this effect, that the amount claimed is not justly due, the sheriff shall hold the proceeds of such sale subject to the decision of the court upon an issue which shall be made up and set down for trial at the next succeeding term of the court of common pleas for the county in which the person to whom such advances have been made resides. In such issue the landlord who makes such advances shall be the actor.

HISTORY: 1962 Code Section 45-507; 1952 Code Section 45-507; 1942 Code Section 8775; 1932 Code Section 8775; Civ. C. '22 Section 5696; Civ. C. '12 Section 4166; Civ. C. '02 Section 3062; G. S. 2398; R. S. 2517; 1878 (16) 410; 1944 (43) 1321.



Section 29-13-80. Enforcement in magistrate's court.

When any landlord shall have made advances for agricultural purposes and shall have secured a lien upon the crop of the person to whom such advances may be made, according to the provisions of law relating to agricultural liens, and the amount of such advances does not exceed one hundred dollars, any magistrate of the county in which such lien is indexed may, upon the production of such lien and the proof required in cases in which clerks of the court may issue warrants, issue his warrant directed to a constable or sheriff of the county requiring him to seize such crop and after due notice sell it for cash and apply the net proceeds thereof, or so much thereof as may be necessary, in extinguishment of such lien.

HISTORY: 1962 Code Section 45-508; 1952 Code Section 45-508; 1942 Code Section 8776; 1932 Code Section 8776; Civ. C. '22 Section 5697; Civ. C. '12 Section 4167; Civ. C. '02 Section 3063; R. S. 2518; 1884 (18) 751; 1885 (19) 329; 1920 (31) 720; 1944 (43) 1321.



Section 29-13-90. Contest of amount due when enforcement in magistrate's court.

If the person to whom such advances have been made shall give notice in writing within ten days after such seizure, accompanied with an affidavit to the effect that the amount claimed is not justly due, then the magistrate issuing the warrant shall, at the expiration of twenty days, decide an issue which shall be made up, in which the landlord who may have made such advances shall be the actor. The costs and fees of magistrates for enforcement of agricultural liens shall be the same as for clerks of court in similar cases and constables in magistrates' courts shall be allowed in such cases the same fees and costs allowed in like cases to sheriffs.

HISTORY: 1962 Code Section 45-509; 1952 Code Section 45-509; 1942 Code Section 8776; 1932 Code Section 8776; Civ. C. '22 Section 5697; Civ. C. '12 Section 4167; Civ. C. '02 Section 3063; R. S. 2518; 1884 (18) 751; 1885 (19) 329; 1920 (31) 720; 1944 (43) 1321.



Section 29-13-100. Requisites of affidavits and statements; motion to vacate warrant of seizure.

The affidavit and statements to be used to obtain any warrant of seizure provided for in this chapter shall conform, as nearly as may be, to the practice regulating the issuing of warrants of attachment under this Code and the person against whom it is issued may move before the clerk of the court or magistrate by whom it is issued or a circuit judge to vacate such warrant of seizure for any of the causes which would be sufficient to vacate a warrant of attachment issued under this Code.

HISTORY: 1962 Code Section 45-510; 1952 Code Section 45-510; 1942 Code Section 8777; 1932 Code Section 8777; Civ. C. '22 Section 5698; Civ. C. '12 Section 4168; Civ. C. '02 Section 3064; R. S. 2519; 1885 (19) 429; 1896 (22) 197.



Section 29-13-110. Bond of applicant.

Before issuing any such warrant, the officer to whom application therefor is made shall require the person applying to enter into an undertaking, with sufficient surety, to the effect that he will pay to the person whose crops are to be attached or seized such costs as may be awarded to him should the warrant be set aside and all damages that he may sustain in consequence of the issuing of such warrant, if it should be decided by any court of competent jurisdiction that it had been illegally or improvidently issued, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars.

HISTORY: 1962 Code Section 45-511; 1952 Code Section 45-511; 1942 Code Section 8777; 1932 Code Section 8777; Civ. C. '22 Section 5698; Civ. C. '12 Section 4168; Civ. C. '02 Section 3064; R. S. 2519; 1885 (19) 429; 1896 (22) 197.



Section 29-13-120. Lien creditor proceeding before debt becomes due.

In case any portion of the crop is removed from the land rented or leased and the proceeds thereof not applied to the payment of the rent for the year or to the other liens herein provided for and this fact shall be made to appear by affidavit, persons holding liens as herein provided shall have the right to proceed to collect the amounts which will become due for rent or advances in the same way as if they had become due according to contract before such removal.

HISTORY: 1962 Code Section 45-512; 1952 Code Section 45-512; 1942 Code Section 8778; 1932 Code Section 8778; Civ. C. '22 Section 5699; Civ. C. '12 Section 4169; Civ. C. '02 Section 3065; G. S. 2401; R. S. 2520; 1878 (16) 744.



Section 29-13-130. Recovery of crop severed on giving of bond.

Any person whose crop, whether it be severed from the freehold or not, may be seized under the provisions of Sections 29-13-80 or 29-13-90 may, upon entering into bond in accordance with the provisions of law in force in regard to actions for claim and delivery of personal property, recover immediate possession of the crop so seized. But nothing herein contained shall be so construed as to affect any of the provisions of said sections when no bond is given as herein authorized.

HISTORY: 1962 Code Section 45-513; 1952 Code Section 45-513; 1942 Code Section 8780; 1932 Code Section 8780; Civ. C. '22 Section 5701; Civ. C. '12 Section 4171; Civ. C. '02 Section 3067; G. S. 2404; R. S. 2522; 1884 (18) 751; 1885 (19) 329.






CHAPTER 15 - MISCELLANEOUS LIENS FOR SERVICES, DAMAGES, STORAGE OR MATERIALS

Section 29-15-10. Liens for repairs or storage; sale of articles.

(A) A proprietor, an owner, or an operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or furnishes any material for repairs to an article may sell the article at public auction to the highest bidder if:

(1) the article has been left at the shop for repairs or storage and the repairs have been completed or the storage contract has expired;

(2) the article has been continuously retained in his possession; and

(3) thirty days have passed since written notice was given to the owner of the article and to any lienholder that the repairs have been completed or the storage contract has expired.

The article must be sold by a magistrate of the county in which the repairs were done or the article was stored.

(B) Storage costs may be charged that have accrued before the notification of the owner and lienholder, by certified or registered mail, of the location of the article. Notification to the owner and lienholder by the proprietor, owner, or operator of the towing company, storage facility, garage, or repair shop must occur within five days, after receiving the owner's and lienholders' identities. If the notice is not mailed within this period, storage costs after the five-day period must not be charged until the notice is mailed.

(C) Before the article is sold, the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article must apply to the appropriate titling facility including, but not limited to, the Department of Motor Vehicles or the Department of Natural Resources for the name and address of any owner or lienholder. For nontitled articles, where the owner's name is known, a search must be conducted through the Secretary of State's Office to determine any lienholders. The application must be on prescribed forms as required by the appropriate titling facility or the Secretary of State. If the article has an out-of-state registration, an application must be made to that state's appropriate titling facility. When the article is not titled in this State and does not have a registration from another state, the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article may apply to the sheriff or chief of police in the jurisdiction where the article is stored to determine the state where the article is registered. The sheriff or chief of police shall conduct a records search. This search must include, but is not limited to, a search on the National Crime Information Center and any other appropriate search that may be conducted with the article's identification number. The sheriff or chief of police must supply, at no cost to the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs the name of the state in which the article is titled.

(D) The magistrate, before selling the article, shall ensure that the owner or any lienholder of record has been notified of the pending sale. The magistrate must advertise the article for at least fifteen days by posting a notice in three public places in his township. The magistrate must pay to the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article the money due, receiving a receipt in return. Any remainder of the sale proceeds must be held by the magistrate for the owner of the vehicle or entitled lienholder for ninety days. The magistrate must notify the owner and all lienholders by certified or registered mail, return receipt requested, that the article owner or lienholder has ninety days to claim the proceeds from the sale of the article. If the article proceeds are not collected within ninety days from the day after the notice to the owner and all lienholders is mailed, then the article proceeds must be deposited in the general fund of the county or municipality.

(E) A proprietor, an owner, or an operator of the towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article may hold the license tag of any vehicle until all towing and storage costs have been paid, or if the vehicle is not reclaimed, until it is declared abandoned and sold.

(F) A proprietor, an owner, or an operator of the towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article must place a minimum bid of one dollar on the article being sold at public auction. If no higher bid is offered, the article must be awarded to the proprietor, owner, operator, or person who repairs or who furnishes material for repairs to the article at no cost.

(G) For purposes of this section, "article" means a motor vehicle, trailer, mobile home, watercraft, or other item or object that is subject to towing, storage, or repair and applies to any article in custody at the time of the enactment of this section. "Article" includes:

(1) an item that is towed and left in the possession of a towing, storage, garage, or repair facility; and

(2) personal property affixed to the article.

HISTORY: 1962 Code Section 45-550; 1952 Code Section 45-550; 1942 Code Section 7219; 1932 Code Section 7219; Civ. C. '22 Section 3933; Civ. C. '12 Section 2614; Civ. C. '02 Section 1739; G. S. 1667; R. S. 1447; 1875 (15) 878; 1912 (27) 624; 1922 (32) 935; 1925 (34) 207; 1933 (38) 221; 1941 (42) 61; 1977 Act No. 134, Section 2; 1990 Act No. 394, Section 1; 2003 Act No. 71, Section 3; 2004 Act No. 269, Section 11; 2011 Act No. 22, Section 1, eff May 9, 2011.

Effect of Amendment

The 2011 amendment rewrote subsection (G).



Section 29-15-20. Lien on motor vehicle for damages.

When a motor vehicle is operated in violation of the provisions of law or negligently, carelessly, recklessly, wilfully or wantonly and any person receives personal injury or property is damaged thereby or a cause of action for wrongful death arises therefrom, damages recoverable therefor shall be and constitute a lien next in priority to the lien for State and county taxes upon such motor vehicle, recoverable in any court of competent jurisdiction, and the person sustaining such damages or the personal representative of the deceased or any one or more of the beneficiaries for whom such cause of action shall be brought under Sections 15-51-10 and 15-51-20 for the benefit of all such beneficiaries may attach such motor vehicle in the manner provided by law for attachments in this State. But this lien shall not exist if the motor vehicle was stolen by the breaking of a building under a secure lock or when the vehicle is securely locked.

HISTORY: 1962 Code Section 45-551; 1952 Code Section 45-551; 1942 (42) 1471.



Section 29-15-30. Liens on railroads for labor performed or materials furnished.

Any person to whom a debt is due for labor performed or furnished or for materials furnished and actually used in the construction, alteration or repair of any railroad by virtue of an agreement with or by consent of (a) the owner or person controlling and operating it, (b) any person having authority from or rightfully acting for such owner or person in procuring or furnishing such labor or materials or (c) any person rendering services for such railroad company shall have a lien upon such railroad and upon all the interests of such owner or person as aforesaid in such railroad to secure the payment of the debt so due him and the costs which may arise in enforcing such lien under the provisions of Chapter 5 of this Title. Such lien shall be subject to all the provisions and be enforced in the same manner as provided for in said Chapter 5 of this Title.

HISTORY: 1962 Code Section 45-552; 1952 Code Section 45-552; 1942 Code Section 8794; 1932 Code Section 8786; Civ. C. '22 Section 5691; Civ. C. '12 Section 4161; Civ. C. '02 Section 3056; 1898 (22) 779.



Section 29-15-40. Lien on watercraft for damages.

When a watercraft is operated or maintained in violation of the provisions of law or negligently and carelessly and any person receives personal injury or property is damaged thereby, the damages done to such person or property shall be and constitute a lien next in priority to the lien for State and county taxes upon such watercraft, including any outboard motor that may be attached to it, recoverable in any court of competent jurisdiction and the person sustaining such damage may attach such watercraft, including any outboard motor that may be attached to it, in the manner provided by law for attachments in this State. But this lien shall not exist if the watercraft or any outboard motor attached to it shall have been stolen by the breaking of a building under a secure lock or when the watercraft or any outboard motor attached to it is securely locked, nor when the damage is sustained upon waters within the jurisdiction of Federal admiralty courts.

HISTORY: 1962 Code Section 45-553; 1952 Code Section 45-553; 1942 Code Section 8793; 1933 (38) 461.



Section 29-15-50. Lien of owners of certain animals on issue.

The owner of any stock horse, jack, bull, boar or ram, kept by him for the purpose of raising from, having a claim by contract against the owner of any mare or cow or other stock for service shall have a prior lien on the issue of such mare, cow or other stock for the amount of such claim, provided an action shall be instituted to enforce such claim by suit before a magistrate or other officer having jurisdiction within twelve months from the time such claim shall have accrued.

HISTORY: 1962 Code Section 45-554; 1952 Code Section 45-554; 1942 Code Section 8788; 1932 Code Section 8781; Civ. C. '22 Section 5702; Civ. C. '12 Section 4172; Civ. C. '02 Section 3068; G. S. 2349; R. S. 2523; 1875 (15) 943.



Section 29-15-60. Animal boarding facilities; liens upon animals for boarding expenses.

The owner of an animal boarding facility, at the end of an agreed upon term of boarding, shall have a lien upon any animal which is left with him for upkeep, rest, and training until the cost of the upkeep, rest, and training has been paid by the owner of the animal. The owner of the animal shall also be responsible for payment of the cost of upkeep, rest, and training of the animal after notice of the lien. If the owner of the animal has not paid the cost of upkeep, rest, and training of the animal after actual notice of the lien within ten days of such notice, the animal boarding facility owner may sell the animal after having advertised the time and place of the sale in a newspaper having general circulation in the county wherein the animal boarding facility is located at least seven days before the sale is to be held. After the sale of the animal, the owner of the animal boarding facility may deduct the cost of the upkeep, rest, and training of the animal before and after date of the notice of the lien, plus all expenses incurred from the advertising and sale provided in this section, and shall submit the balance of the proceeds of the sale to the previous owner of the animal. If the animal is not purchased at the advertised sale, the owner of the animal boarding facility shall become the owner of the animal with all the rights, privileges, and obligations of ownership. A transfer of ownership pursuant to this section entitles the new owner of the animal to obtain the breed registration certificate for the animal from the organization or association which issued the certificate.

HISTORY: 1962 Code Section 45-554.1; 1961 (52) 135; 1997 Act No. 119, Section 1.



Section 29-15-70. Lien on textiles for labor performed or materials furnished.

A lien on account of work, labor and materials furnished in manufacturing, finishing, bleaching, mercerizing, dyeing and printing or otherwise processing natural or man-made fibers or goods of which natural or man-made fibers form a component part, as against goods in the lienor's possession, shall extend to any unpaid balance of account for work, labor and materials furnished in the course of any such process in respect of any other such goods of the same owner whereof the lienor's possession has terminated. The word "owner," as used in this section and Section 29-15-80, shall include a factor, consignee or other agent intrusted with the possession of the goods held under such lien or of a bill of lading consigning them to him with authority to sell them and delivered by such factor, agent or consignee to the lienor for the purposes aforesaid.

HISTORY: 1962 Code Section 45-555; 1952 Code Section 45-555; 1942 Code Section 8795; 1932 Code Section 8795; 1928 (35) 1168; 1969 (56) 75.



Section 29-15-80. Enforcement of lien on textiles.

If any part of the amount for which goods are held under such lien remains unpaid for a period of sixty days after the earliest item of such amount became due and payable, the lienor may sell such goods at public auction, first (a) publishing a notice of the time and place of such sale once in each of two successive weeks in a newspaper published in the city or town, if any there be, and otherwise in the county, in which the goods are situated, the last publication to be not less than five days prior to the sale, (b) giving five days' notice of such sale by posting in five or more public places in such county, one whereof shall be in the town or city ward in which such goods are situated and (c) if the residence or business address of the owner of the goods is known or can be ascertained, sending by registered mail a copy of such notice to such owner at such address at least five days before the day of sale. But if such goods are readily divisible no more thereof shall be so sold than is necessary to discharge the underlying indebtedness and cover the expenses of the sale. The proceeds of sale shall be applied to the payment of such indebtedness and expenses and the balance, if any, shall be paid to the owner or person entitled thereto. The remedy herein provided to enforce such lien shall be in addition to any other provided by law.

HISTORY: 1962 Code Section 45-556; 1952 Code Section 45-556; 1942 Code Section 8796; 1932 Code Section 8796; 1928 (35) 1168.



Section 29-15-90. Lien of laundries, dyers, and the like.

(A) Except as otherwise provided in this section, when personal property has been left at a laundry, dyer, dry cleaning establishment, retail store, or any other establishment for the purpose of cleaning, dry cleaning, dyeing, washing, alteration, or repairs and is not called for within six months and the charges paid in full, the establishment may dispose of the property by whatever means it chooses. An establishment, at the time of receiving the property, shall give to the person delivering it conspicuous notice in writing of disposal after six months. If notice is not given upon delivery, the property must not be disposed of until after twelve months.

(B) Except as otherwise provided in this section, when personal property has been left at a laundry, dry cleaning establishment, retail store, or any other establishment for the purpose of storage and is not called for within six months and thirty days and the charges paid in full, the establishment may dispose of the property by whatever means it chooses. Notice first must have been sent by certified mail to the last-known address of the person, his agent, or employee, who left the goods at the establishment thirty days before disposal. An establishment, at the time of receiving the property, shall give to the person delivering it conspicuous notice in writing of disposal after six months and thirty days. If notice is not given upon delivery, the property must not be disposed of until after twelve months and thirty days and until after notice by certified mail pursuant to this subsection.

(C) If the property is insured through the establishment, the time periods provided for in this section do not begin to run until the insurance expires.

HISTORY: 1962 Code Section 45-557; 1952 Code Section 45-557; 1942 Code Section 7221; 1939 (41) 125; 1987 Act No. 140, Section 1; 1990 Act No. 507, Section 1.



Section 29-15-100. Lien on aircraft for labor performed, materials furnished, or contracts of indemnity provided.

(a) Every person engaged in servicing or furnishing supplies or accessories for aircraft or providing contracts of indemnity for aircraft shall have a lien on such aircraft for his reasonable charges therefor, including reasonable charges for labor, for the use of tools, machinery and equipment, and for all accessories, materials, fuel, oils, lubricants, earned premiums, and other supplies furnished in connection with the servicing or furnishing of supplies or accessories, or providing contracts of indemnity for such aircraft. Such lien shall be dissolved unless the person claiming it shall file, within ninety days after such service, supplies, accessories or contracts of indemnity are furnished, in the office of the register of deeds or clerk of court of the county within which the aircraft was located at the time such service, supplies, accessories or contracts of indemnity were furnished, a statement, subscribed and sworn to by himself or by some person in his behalf, giving a just and true account of the demands claimed to be due to him, with all just credits, and also the name of the person to whom the service, supplies, accessories or contracts of indemnity were furnished, the name of the owner of the aircraft, if known, and a description of the aircraft sufficient for identification. Such statement shall be recorded by the register of deeds or clerk in a book kept by him for that purpose, for which he shall receive the same fees as for recording other papers of equal length.

(b) The lien on aircraft authorized by the provisions of subsection (a) may be enforced as provided in Sections 29-9-50 through 29-9-80 of the 1976 Code.

HISTORY: 1976 Act No. 739, Sections 1, 2.

Code Commissioner's Note

1997 Act No. 34, Section 1, directed the Code Commissioner to change all references to "Register of Mesne Conveyances" to "Register of Deeds" wherever appearing in the 1976 Code of Laws.









Title 30 - Public Records

CHAPTER 1 - PUBLIC RECORDS, REPORTS AND OFFICIAL DOCUMENTS

Section 30-1-10. Definitions.

(A) For the purposes of Sections 30-1-10 to 30-1-140 "public record" has the meaning as provided in Section 30-4-20(c). Nothing herein authorizes the Archives to make records open to the public in contravention of Sections 30-4-40, 30-4-50, and 30-4-70, respectively.

(B) "Public body" means any department of the State, any state board, commission, agency, and authority, any public or governmental body or political subdivision of the State, including counties, municipalities, townships, school districts, and special purpose districts, or any organization, corporation, or agency supported in whole or in part by public funds or expending public funds, including committees, subcommittees, advisory committees, and the like of any such body by whatever name known, and includes any quasi-governmental body of the State and its political subdivisions, including, without limitation, bodies such as the South Carolina Public Service Authority and the South Carolina Ports Authority.

(C) "Agency" means any state department, agency, or institution.

(D) "Subdivision" means any political subdivision of the State.

(E) "Archives" means the South Carolina Department of Archives and History.

(F) "Director" means the Director of the Department of Archives and History.

HISTORY: 1962 Code Section 1-581; 1973 (58) 350; 1985 Act No. 108, Section 2; 1990 Act No. 546, Section 1.



Section 30-1-20. Custodians of records; records officer.

The chief administrative officer of any agency or subdivision or any public body in charge of public records or creating, filing, or keeping public records is the legal custodian of these records and is responsible for carrying out the duties and responsibilities of this chapter which are assigned to public agencies, bodies, offices, or subdivisions. He may appoint a records officer to act on his behalf.

HISTORY: 1962 Code Section 1-582; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-30. Unlawful removing, defacing or destroying public records.

A person who unlawfully removes a public record from the office where it usually is kept or alters, defaces, mutilates, secretes, or destroys it is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than five thousand dollars or imprisoned not more than thirty days. Magistrates and municipal courts have jurisdiction to try violations of this section.

HISTORY: 1962 Code Section 1-583; 1973 (58) 350; 1990 Act No. 546, Section 1; 1995 Act No. 2, Section 1.



Section 30-1-40. Records shall be turned over to successor or to Archives.

A person having custody of public records, at the expiration of his term of office or employment, shall deliver to his successor, or if there is none, to the Archives, all public records in his custody.

HISTORY: 1962 Code Section 1-584; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-50. Penalty for failure to deliver records.

Fifteen days after receipt of a certified letter from the legal custodian of the record or the Director of the Archives, a person in possession of a public record who refuses or fails to deliver as required in this chapter the record to the requesting party is guilty of a misdemeanor and, upon conviction, is fined not exceeding five hundred dollars. In addition, the legal custodian of the public records or the Director of the Archives may apply by verified petition to the court of common pleas in the county of residence of the person withholding the records and the court shall upon proper showing issue orders for the return of the records to the lawful custodian or the Director of the Archives.

HISTORY: 1962 Code Section 1-585; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-70. Protection and restoration of records.

The legal custodian of public records shall protect them against deterioration, mutilation, theft, loss, or destruction and shall keep them secure in vaults or rooms having proper ventilation and fire protection in such arrangement as to be easily accessible for convenient use. They must be kept in the buildings in which they are ordinarily used except in cases where they may be transferred for retention or disposal in accord with Sections 30-1-10 to 30-1-140 or for special public display by the appropriate authority. The director may order the removal of public records from any facility which does not meet records storage standards approved by regulations promulgated by the Archives. If public records of long term or archival value are in danger of loss due to negligence, deterioration, theft, or unauthorized disposal or destruction, the director may order that the records be transferred to suitable storage for the purpose of security microfilming or other necessary preservation measures. Records must be maintained, copied, or repaired, renovated, rebound, or restored in accordance with standards required by regulation and approved by the department if they are worn, mutilated, damaged, difficult to read, or in danger of loss at the expense of the public body having custody or responsibility if these records are of long term or archival value as determined under the provisions of this chapter.

HISTORY: 1962 Code Section 1-587; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-80. Records management program.

A records management program directed to the application of efficient and economical management methods and relating to the creation, utilization, maintenance, retention, preservation, and disposal of public records must be established and administered by the Archives. It is the duty of that department to establish and develop standards, procedures, techniques, and schedules for effective management of public records, to make continuing surveys of recordmaking and recordkeeping operations, to recommend improvements in current records management practices, including the use of space, equipment, and supplies in creating, maintaining, and servicing records, to institute and maintain a training and information program in all phases of records and information management to bring approved and current practices, methods, procedures, and devices for the efficient and economical management of records to the attention of all agencies and subdivisions. The head of each agency, the governing body of each subdivision, and every public records custodian shall cooperate with the Archives in complying with the provisions of this chapter and to establish and maintain an active, continuing program for the economical and efficient management of the records of the agency or subdivision.

HISTORY: 1962 Code Section 1-588; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-90. Archives shall assist in creating, filing and preserving records; inventories and schedules.

(A) The Archives may examine the condition of public records and give advice and assistance to public officials in the solutions of their problems in creating, filing, preserving, and making available the public records in their custody. When requested by the Archives, agencies and subdivisions must assist the Archives in preparing an inclusive inventory of records in their custody and establishing records schedules mandating a time period for the retention of each series of records. These schedules must be approved by the governing body of each subdivision or the executive officer of each agency or body having custody of the records and by the Director of the Archives.

(B) In addition, general schedules for records series common to agencies and subdivisions may be issued by the Archives. Agencies and subdivisions must be allowed to opt out of these general schedules and proceed pursuant to the provisions of subsection (A) in the establishment of specific records schedules.

(C) The Archives has express authority to review all public records for appraisal and scheduling purposes, including those records designated as closed, confidential, and restricted by law. However, in certain cases the department may waive its authority to review certain records after its approval of procedures developed by the executive officer or public official in charge of the records to provide the department with information needed for appraisal and scheduling purposes.

(D) No records of long term or enduring value created, including those filed, kept, or stored electronically, or those records converted from paper to magnetic, optical, film, or other media in the transaction of public business may be disposed of, destroyed, or erased without an approved records schedule. All records disposals that are carried out in accordance with duly approved records schedules must be documented and reported in accordance with procedures developed by the Archives.

HISTORY: 1962 Code Section 1-589; 1973 (58) 350; 1990 Act No. 546, Section 1; 2003 Act No. 47, Section 1.



Section 30-1-100. Additional powers and duties of Archives.

(A) In cooperation with the executive officer of each public agency or body and the governing body of each subdivision, the Archives shall establish and maintain a program for the selection and preservation of public records considered essential to the operation of government, for the protection of the interests of the public, and for the preservation of the state's documentary heritage. The Archives has the authority to determine in what medium records or archival value must be retained and transferred to the department. Within the limits of available funds, the Archives shall require preservation duplicates to be made of essential or historical records including those retained on electronic or optical disc systems or designate as preservation duplicates existing copies of these records including security copies on microfilm, computer output microfilm, or other media acceptable by the department or select certain original records for permanent preservation.

(B) In order to make public records more available for research the Archives must honor reasonable requests for copies of public records of research value by reproducing and selling them as provided by Section 30-4-30. All monies received from the sale of such copies must be deposited with the State Treasurer to be used for making available copies of other public records of research value as determined by the Archives; provided, that their reproduction is not otherwise prohibited by law.

(C) Any public official having records and official correspondence in his custody may turn over to the Archives any public records no longer in current official use, and the Archives may in its discretion receive the records and provide for their proper administration, preservation, reproduction, or disposition; provided, that any record placed in the custody of the Archives under special terms or conditions restricting their use shall be made accessible only in accordance with such terms and conditions. Upon receipt of the records, unless otherwise prohibited by law, copies of them may be made and certified under the seal of Archives, which certification has the same force and effect as if made by the official or agency which transferred them. The Archives may charge reasonable fees for such copies.

(D) The Archives may promulgate such regulations as may be necessary to carry out the provisions of Sections 30-1-10 to 30-1-140. The director may withhold from public access records restricted under the provisions of Chapter 4 of this title or restrict use of original records in danger of damage or loss from handling and use when in the opinion of the director the physical condition of the public records or other documents is such that they would be damaged by handling. Any decision of the director to withhold public records or other documents from inspection may be appealed to the Archives and History Commission, or through the relief procedures outlined in Section 30-4-100.

(E) When any public records have been destroyed or otherwise disposed of in accordance with the procedure authorized in Sections 30-1-90 and 30-1-110, any liability that the custodian of the records might incur as a result of the official action shall cease.

HISTORY: 1962 Code Section 1-590; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-110. Destruction or other disposition of records.

The director may approve the destruction or other disposition of accessioned records of any agency or subdivision which are in the custody of the department and which, after due appraisal according to archival principles, are determined not to be of archival or continuing administrative, legal, or fiscal value.

HISTORY: 1962 Code Section 1-591; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-120. Inventorying, repairing and microfilming records.

(A) The Archives may execute a program of inventorying, repairing, and microfilming for security purposes the public records of the agencies and subdivisions which it determines have permanent value, and of providing safe storage of microfilm copies of those records.

(B) The legal custodian of public records may have records in his custody removed from his office to be microfilmed by the department for preservation purposes, provided the filming does not interfere with the transaction of public business.

HISTORY: 1962 Code Section 1-592; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-130. Microfilming or photocopying records; preservation or disposition of copies.

Any custodian of public records as defined by Sections 30-1-10 through 30-1-140 is authorized to photocopy, microfilm, or reproduce on film or by electrostatic method any part of the records kept by the office concerned unless otherwise prohibited by law or withheld from reproduction in the public interest. These copies may be used only in equipment or systems which accurately reproduce and preserve the original record in all details in a durable form. Each agency or subdivision shall preserve these photocopies, electrostatic copies, or films in conveniently accessible files and shall provide for preserving, examining, and using them. If the records are of permanent value to the agency or subdivision concerned or are determined to be of archival value by the Archives, one master copy of each record filmed must meet standards approved by the Archives and be deposited there. Custodians of public records may destroy the original records from which the photographs, microphotographs, films, or electrostatic copies have been made, or any part of them if the records are of no value to the agency concerned, and the Archives certifies that the records may be destroyed through this procedure or retention schedules approved by the Archives. The records microfilmed or reproduced and approved for destruction must be reported to the Archives in such manner as it may direct.

HISTORY: 1962 Code Section 1-593; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-140. Penalties for refusal or neglect to perform duty respecting records.

A public official or custodian of public records who refuses or wilfully neglects to perform any duty required of him by Sections 30-1-10 through 30-1-140, including the transfer of records to storage facilities approved by the Archives, is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred dollars nor more than five thousand dollars.

HISTORY: 1962 Code Section 1-594; 1973 (58) 350; 1990 Act No. 546, Section 1.



Section 30-1-170. Use of loose-leaf record books.

All officers of the State and of counties and municipalities who are required to keep books of record may make use of loose-leaf record books for these purposes. The loose-leaf record book used must be one that can be locked and sealed when the book has been filled to its capacity with the proper pages of records, and the key to the book must always remain in the custody of the official in charge of the books of record.

HISTORY: 1962 Code Section 1-57; 1952 Code Section 1-57; 1942 Code Section 8893-1; 1940 (41) 1736; 1941 (42) 262, 295; 1990 Act No. 546, Section 1.



Section 30-1-180. Inclusion of Eastern (Greek) Orthodox Church where names of major religions used.

Where the names of major religious faiths, Protestants, Catholics, and Jews, are used in resolutions, acts, or official papers of the State, or any of its political subdivisions, the name of the Eastern (Greek) Orthodox Church must be included.

HISTORY: 1962 Code Section 1-81; 1956 (49) 1658; 1990 Act No. 546, Section 1.






CHAPTER 2 - FAMILY AND PERSONAL IDENTIFYING INFORMATION PRIVACY PROTECTION

Section 30-2-10. Short title.

This chapter shall be designated as the "Family Privacy Protection Act of 2002".

HISTORY: 2002 Act No. 225, Section 1.



Section 30-2-20. Privacy policies and procedures required of all state entities.

All state agencies, boards, commissions, institutions, departments, and other state entities, by whatever name known, must develop privacy policies and procedures to ensure that the collection of personal information pertaining to citizens of the State is limited to such personal information required by any such agency, board, commission, institution, department, or other state entity and necessary to fulfill a legitimate public purpose.

HISTORY: 2002 Act No. 225, Section 1.



Section 30-2-30. Definitions.

For purposes of this act, the following terms have the following meanings:

(1) "Personal information" means information that identifies or describes an individual including, but not limited to, an individual's photograph or digitized image, social security number, date of birth, driver's identification number, name, home address, home telephone number, medical or disability information, education level, financial status, bank account numbers, account or identification number issued by or used, or both, by any federal or state governmental agency or private financial institution, employment history, height, weight, race, other physical details, signature, biometric identifiers, and any credit records or reports.

"Personal information" does not mean information about boating accidents, vehicular accidents, driving violations, boating violations, or driver status, or names and addresses from any registration documents filed with the Department of Revenue as a business address which also may be a personal address.

(2) "Legitimate public purpose" means a purpose or use which falls clearly within the statutory charge or mandates of an agency, board, commission, institution, department, or other state entity.

(3) "Commercial solicitation" means contact by telephone, mail, or electronic mail for the purpose of selling or marketing a consumer product or service. "Commercial solicitation" does not include contact by whatever means for the purpose of:

(a) offering membership in a credit union;

(b) notification of continuing education opportunities;

(c) selling or marketing banking, insurance, securities, or commodities services provided by an institution or entity defined in or required to comply with the Federal Gramm-Leach-Bliley Financial Modernization Act, 113 Stat. 1338; or

(d) contacting persons for political purposes using information on file with state or local voter registration offices.

(4) "Medical information" includes, but is not limited to, blood samples and test results obtained and kept by the Department of Health and Environmental Control pursuant to Section 44-37-30.

HISTORY: 2002 Act No. 225, Section 1; 2003 Act No. 20, Section 1; 2003 Act No. 69, Section 3.II.



Section 30-2-40. Display of privacy policy on web site; access to personal information disclosure; criminal justice and judicial agency exception.

(A) Any state agency, board, commission, institution, department, or other state entity which hosts, supports, or provides a link to page or site accessible through the world wide web must clearly display its privacy policy and the name and telephone number of the agency, board, commission, institution, department, or other state entity person responsible for administration of the policy.

(B) Where personal information is authorized to be collected by an entity covered by this section, the entity must at the time of collection advise the citizen to whom the information pertains that the information is subject to public scrutiny or release.

(C) Subsection (B) does not apply to criminal justice or judicial agencies, or both.

HISTORY: 2002 Act No. 225, Section 1.



Section 30-2-50. Obtaining personal information from state agency, local government, or other political subdivision for commercial solicitation; penalty.

(A) A person or private entity shall not knowingly obtain or use personal information obtained from a state agency, a local government, or other political subdivision of the State for commercial solicitation directed to any person in this State.

(B) Each state agency, local government, and political subdivision of the State shall provide a notice to all requestors of records pursuant to this chapter and to all persons who obtain records pursuant to this chapter that obtaining or using public records for commercial solicitation directed to any person in this State is prohibited.

(C) All state agencies, local governments, and political subdivisions of the State shall take reasonable measures to ensure that no person or private entity obtains or distributes personal information obtained from a public record for commercial solicitation.

(D) A person knowingly violating the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined an amount not to exceed five hundred dollars or imprisoned for a term not to exceed one year, or both.

HISTORY: 2002 Act No. 225, Section 1; 2003 Act No. 20, Section 2; 2017 Act No. 67 (H.3352), Section 6, eff May 19, 2017.

Effect of Amendment

2017 Act No. 67, Section 6, amended the section, extending the prohibition against knowingly obtaining or using personal information to information obtained from local governments and political subdivisions of the State.



Section 30-2-300. Findings of General Assembly.

The General Assembly finds:

(1) The social security number can be used as a tool to perpetuate fraud against an individual and to acquire sensitive personal, financial, medical, and familial information, the release of which could cause great financial or personal harm to the individual. While the social security number was intended to be used solely for the administration of the federal Social Security System, over time this unique numeric identifier has been used extensively for identity verification purposes and other legitimate consensual purposes.

(2) Although there are legitimate reasons for state and local government entities to collect social security numbers and other personal identifying information from individuals, government entities should collect the information only for legitimate purposes or when required by law. An entity that provides employee benefits has a legitimate need to collect and use social security numbers and personal identifying information as part of its administration and provision of employee benefits programs.

(3) When state and local government entities possess social security numbers or other personal identifying information, the governments should minimize the instances this information is disseminated either internally within government or externally with the general public.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



Section 30-2-310. Collection of and maintenance and disposition of records containing social security numbers by public agencies.

(A)(1) Except as provided in Sections 30-2-320 and 30-2-330 of this article, a public body, as defined in Section 30-1-10(B), may not:

(a) collect a social security number or any portion of it containing six digits or more from an individual unless authorized by law to do so or unless the collection of the social security number is otherwise imperative for the performance of that body's duties and responsibilities as prescribed by law. Social security numbers collected by a public body must be relevant to the purpose for which collected and must not be collected until and unless the need for social security numbers has been clearly documented;

(b) fail, when collecting a social security number or portion of it containing six digits or more from an individual, to segregate that number on a separate page from the rest of the record, or as otherwise appropriate, so that the social security number may be easily redacted pursuant to a public records request;

(c) fail, when collecting a social security number or any portion of it containing six digits or more from an individual, to provide, at the time of or before the actual collection of the social security number by that public body, upon request of the individual, a statement of the purpose or purposes for which the social security number is being collected and used;

(d) use the social security number or a portion of it containing six digits or more for any purpose other than the purpose stated;

(e) intentionally communicate or otherwise make available to the general public an individual's social security number or a portion of it containing six digits or more or other personal identifying information. "Personal identifying information", as used in this section, has the same meaning as "personal identifying information" in Section 16-13-510, except that it does not include electronic identification names, including electronic mail addresses, or parent's legal surname before marriage;

(f) intentionally print or imbed an individual's social security number or a portion of it containing six digits or more on any card required for the individual to access government services;

(g) require an individual to transmit the individual's social security number or a portion of it containing six digits or more over the Internet, unless the connection is secure or the social security number is encrypted;

(h) require an individual to use the individual's social security number or a portion of it containing six digits or more to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site; or

(i) print an individual's social security number or a portion of it containing six digits or more on materials that are mailed to the individual, unless state or federal law requires the social security number be on the mailed document.

(2) An entity that collects and uses social security numbers or other personal identifying information as part of the maintenance and reporting of employment records or the administration or provision of employee benefits programs is exempt from the prohibitions in this subsection.

(B) Before a public body, as defined in Section 30-1-10(B), may transfer or dispose of information technology hardware or storage media owned or leased by it, all personal and confidential information must be removed and the hardware and storage media must be sanitized in accordance with standards and policies adopted by the Department of Administration, Division of the State Chief Information Officer. The director or appropriate information technology manager of the public body owning or leasing the information technology hardware or storage media shall verify that all personal and confidential information is removed and the information technology hardware and storage media are sanitized in accordance with those standards and policies before the transfer or disposal occurs.

(C) When a public body disposes of a record that contains personal identifying information of an individual, the body shall modify, by shredding, erasing, or other means, the personal identifying information to make it unreadable or undecipherable.

(D) A public body is considered to comply with subsection (C) if it contracts with a person engaged in the business of disposing of records for the modification of personal identifying information on behalf of the body in accordance with subsection (C).

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.

Code Commissioner's Note

At the direction of the Code Commissioner, references in this section to the offices of the former State Budget and Control Board, Office of the Governor, or other agencies, were changed to reflect the transfer of them to the Department of Administration or other entities, pursuant to the directive of the South Carolina Restructuring Act, 2014 Act No. 121, Section 5(D)(1), effective July 1, 2015.



Section 30-2-320. Disclosure of social security numbers and identifying information.

Social security numbers and identifying information may be disclosed:

(1) to another governmental entity or its agents, employees, or contractors, if disclosure is necessary for the receiving entity to perform its duties and responsibilities, including a debt collected pursuant to the Setoff Debt Collection Act, Section 12-56-10, and the Governmental Enterprise Accounts Receivable Collections program, Section 12-4-580. The receiving governmental entity and its agents, employees, and contractors shall maintain the confidential and exempt status of those numbers;

(2) pursuant to a court order, warrant, or subpoena;

(3) for public health purposes;

(4) on certified copies of vital records issued by the director of the Department of Health and Environmental Control as the state registrar, pursuant to Section 44-63-30 and authorized officials pursuant to Section 44-63-40. The state registrar may disclose personal identifying information other than social security number on an uncertified vital record;

(5) on a recorded document in the official records of the county;

(6) on a document filed in the official records of the courts; and

(7) to an employer for employment verification or in the course of administration or provision of employee benefit programs, claims, and procedures related to employment including, but not limited to, termination from employment, retirement from employment, injuries suffered during the course of employment, and other such claims, benefits, and procedures.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



Section 30-2-330. Removal of social security numbers and other identifying information from official records filed by register of deeds or clerk of court or county.

(A) A person preparing or filing a document to be recorded or filed in the official records by the register of deeds or the clerk of court of a county may not include an individual's social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords in that document, unless otherwise expressly required by law or court order or rule adopted by the state registrar on records of vital events. A loan closing instruction that requires the inclusion of an individual's social security number on a document to be recorded is void. A person who violates this subsection is guilty of a misdemeanor, punishable by a fine not to exceed five hundred dollars for each violation.

(B) Notwithstanding Section 30-1-30, or another provision of law, an individual or his attorney-in-fact or legal guardian may request that a register of deeds or clerk of court remove, from an image or copy of an official record placed on a publicly available Internet web site or a publicly available Internet web site used by a register of deeds or court to display public records by the register of deeds or clerk of court, the individual's social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords contained in that official record. The request must be made in writing, legibly signed by the requester, and delivered by mail, facsimile, or electronic transmission, or delivered in person to the register of deeds or clerk of court. The request must specify the identification page number that contains the social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords to be redacted. The register of deeds or clerk of court has no duty to inquire beyond the written request to verify the identity of an individual requesting redaction. A fee must not be charged for the redaction pursuant to the request.

(C) A register of deeds or clerk of court immediately and conspicuously shall post signs throughout his offices for public viewing and a notice on any Internet web site or remote electronic site made available by the register of deeds or clerk of court and used for the ordering or display of official records or images or copies of official records a notice, stating, in substantially similar form, the following:

"A person preparing or filing a document for recordation or filing in the official records may not include a social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords in the document, unless expressly required by law. An individual has a right to request a register of deeds or clerk of court to remove, from an image or copy of an official record placed on a publicly available Internet web site or on a publicly available Internet web site used by a register of deeds or clerk of court to display public records, any social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords contained in an official record. The request must be made in writing and delivered by mail, facsimile, or electronic transmission or in person, to the register of deeds or clerk of court. The request must specify the identification page number that contains the social security, driver's license, state identification, passport, checking account, savings account, credit card, debit card number, or personal identification (PIN) code, or passwords to be redacted. There is no fee for the redaction pursuant to request."

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



Section 30-2-340. Petition for compliance; liability of register of deeds or clerk of court.

Any affected individual may petition the court for an order directing compliance with this section. Liability may not accrue to a register of deeds or clerk of court or to his agents for claims or damages that arise from a social security number or other identifying information on the public record.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.






CHAPTER 4 - FREEDOM OF INFORMATION ACT

Section 30-4-10. Short title.

This chapter shall be known and cited as the "Freedom of Information Act".

HISTORY: 1978 Act No. 593, Section 1.



Section 30-4-15. Findings and purpose.

The General Assembly finds that it is vital in a democratic society that public business be performed in an open and public manner so that citizens shall be advised of the performance of public officials and of the decisions that are reached in public activity and in the formulation of public policy. Toward this end, provisions of this chapter must be construed so as to make it possible for citizens, or their representatives, to learn and report fully the activities of their public officials at a minimum cost or delay to the persons seeking access to public documents or meetings.

HISTORY: 1987 Act No. 118, Section 1.



Section 30-4-20. Definitions.

(a) "Public body" means any department of the State, a majority of directors or their representatives of departments within the executive branch of state government as outlined in Section 1-30-10, any state board, commission, agency, and authority, any public or governmental body or political subdivision of the State, including counties, municipalities, townships, school districts, and special purpose districts, or any organization, corporation, or agency supported in whole or in part by public funds or expending public funds, including committees, subcommittees, advisory committees, and the like of any such body by whatever name known, and includes any quasi-governmental body of the State and its political subdivisions, including, without limitation, bodies such as the South Carolina Public Service Authority and the South Carolina State Ports Authority. Committees of health care facilities, which are subject to this chapter, for medical staff disciplinary proceedings, quality assurance, peer review, including the medical staff credentialing process, specific medical case review, and self-evaluation, are not public bodies for the purpose of this chapter.

(b) "Person" includes any individual, corporation, partnership, firm, organization or association.

(c) "Public record" includes all books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials regardless of physical form or characteristics prepared, owned, used, in the possession of, or retained by a public body. Records such as income tax returns, medical records, hospital medical staff reports, scholastic records, adoption records, records related to registration, and circulation of library materials which contain names or other personally identifying details regarding the users of public, private, school, college, technical college, university, and state institutional libraries and library systems, supported in whole or in part by public funds or expending public funds, or records which reveal the identity of the library patron checking out or requesting an item from the library or using other library services, except nonidentifying administrative and statistical reports of registration and circulation, and other records which by law are required to be closed to the public are not considered to be made open to the public under the provisions of this act; nothing herein authorizes or requires the disclosure of those records where the public body, prior to January 20, 1987, by a favorable vote of three-fourths of the membership, taken after receipt of a written request, concluded that the public interest was best served by not disclosing them. Nothing herein authorizes or requires the disclosure of records of the Board of Financial Institutions pertaining to applications and surveys for charters and branches of banks and savings and loan associations or surveys and examinations of the institutions required to be made by law. Information relating to security plans and devices proposed, adopted, installed, or utilized by a public body, other than amounts expended for adoption, implementation, or installation of these plans and devices, is required to be closed to the public and is not considered to be made open to the public under the provisions of this act.

(d) "Meeting" means the convening of a quorum of the constituent membership of a public body, whether corporal or by means of electronic equipment, to discuss or act upon a matter over which the public body has supervision, control, jurisdiction or advisory power.

(e) "Quorum" unless otherwise defined by applicable law means a simple majority of the constituent membership of a public body.

HISTORY: 1978 Act No. 593, Section 3; 1985 Act No. 108, Section 3; 1987 Act No. 118, Section 2; 2002 Act No. 339, Section 17; 2003 Act No. 86, Section 7.



Section 30-4-30. Right to inspect or copy public records; fees; notification as to public availability of records; presumption upon failure to give notice; records to be available when requestor appears in person.

(A)(1) A person has a right to inspect, copy, or receive an electronic transmission of any public record of a public body, except as otherwise provided by Section 30-4-40, or other state and federal laws, in accordance with reasonable rules concerning time and place of access. This right does not extend to individuals serving a sentence of imprisonment in a state or county correctional facility in this State, in another state, or in a federal correctional facility; however, this may not be construed to prevent those individuals from exercising their constitutionally protected rights, including, but not limited to, their right to call for evidence in their favor in a criminal prosecution under the South Carolina Rules of Criminal Procedure.

(2) A public body is not required to create an electronic version of a public record when one does not exist to fulfill a records request.

(B) The public body may establish and collect fees as provided for in this section. The public body may establish and collect reasonable fees not to exceed the actual cost of the search, retrieval, and redaction of records. The public body shall develop a fee schedule to be posted online. The fee for the search, retrieval, or redaction of records shall not exceed the prorated hourly salary of the lowest paid employee who, in the reasonable discretion of the custodian of the records, has the necessary skill and training to perform the request. Fees charged by a public body must be uniform for copies of the same record or document and may not exceed the prevailing commercial rate for the producing of copies. Copy charges may not apply to records that are transmitted in an electronic format. If records are not in electronic format and the public body agrees to produce them in electronic format, the public body may charge for the staff time required to transfer the documents to electronic format. However, members of the General Assembly may receive copies of records or documents at no charge from public bodies when their request relates to their legislative duties. The records must be furnished at the lowest possible cost to the person requesting the records. Records must be provided in a form that is both convenient and practical for use by the person requesting copies of the records concerned, if it is equally convenient for the public body to provide the records in this form. Documents may be furnished when appropriate without charge or at a reduced charge where the agency determines that waiver or reduction of the fee is in the public interest because furnishing the information can be considered as primarily benefiting the general public. Fees may not be charged for examination and review to determine if the documents are subject to disclosure. A deposit not to exceed twenty-five percent of the total reasonably anticipated cost for reproduction of the records may be required prior to the public body searching for or making copies of records.

(C) Each public body, upon written request for records made under this chapter, shall within ten days (excepting Saturdays, Sundays, and legal public holidays) of the receipt of the request, notify the person making the request of its determination and the reasons for it; provided, however, that if the record is more than twenty-four months old at the date the request is made, the public body has twenty days (excepting Saturdays, Sundays, and legal public holidays) of the receipt to make this notification. This determination must constitute the final opinion of the public body as to the public availability of the requested public record, however, the determination is not required to include a final decision or express an opinion as to whether specific portions of the documents or information may be subject to redaction according to exemptions provided for by Section 30-4-40 or other state or federal laws. If the request is granted, the record must be furnished or made available for inspection or copying no later than thirty calendar days from the date on which the final determination was provided, unless the records are more than twenty-four months old, in which case the public body has no later than thirty-five calendar days from the date on which the final determination was provided. If a deposit as provided in subsection (B) is required by the public body, the record must be furnished or made available for inspection or copying no later than thirty calendar days from the date on which the deposit is received, unless the records are more than twenty-four months old, in which case the public body has no later than thirty-five calendar days from the date on which the deposit was received to fulfill the request. The full amount of the total cost must be paid at the time of the production of the request. If written notification of the determination of the public body as to the availability of the requested public record is neither mailed, electronically transmitted, nor personally delivered to the person requesting the document within the time set forth by this section, the request must be considered approved as to nonexempt records or information. Exemptions from disclosure as set forth in Section 30-4-40 or by other state or federal laws are not waived by the public body's failure to respond as set forth in this subsection. The various response, determination, and production deadlines provided by this subsection are subject to extension by written mutual agreement of the public body and the requesting party at issue, and this agreement shall not be unreasonably withheld.

(D) The following records of a public body must be made available for public inspection and copying during the hours of operations of the public body, unless the record is exempt pursuant to Section 30-4-40 or other state or federal laws, without the requestor being required to make a written request to inspect or copy the records when the requestor appears in person:

(1) minutes of the meetings of the public body for the preceding six months;

(2) all reports identified in Section 30-4-50(A)(8) for at least the fourteen-day period before the current day;

(3) documents identifying persons confined in a jail, detention center, or prison for the preceding three months; and

(4) all documents produced by the public body or its agent that were distributed to or reviewed by a member of the public body during a public meeting for the preceding six-month period.

(E) A public body that places the records in a form that is both convenient and practical for use on a publicly available Internet website is deemed to be in compliance with the provisions of subsection (D), provided that the public body also shall produce documents pursuant to this section upon request.

HISTORY: 1978 Act No. 593, Section 4; 1987 Act No. 118, Section 4; 1990 Act No. 555, Section 1; 1998 Act No. 423, Section 1; 2017 Act No. 67 (H.3352), Section 1, eff May 19, 2017.

Effect of Amendment

2017 Act No. 67, Section 1, rewrote the section, providing that electronic transmissions are included among the record formats available for inspection, providing certain limitations applicable to prisoners, providing that public bodies are not required to create electronic versions of public records to fulfill records requests, revising requirements concerning records request fulfillment fees, permitting public bodies to charge certain deposits before searching and copying public records in response to records requests, and revising the time limits and manner for responding to records requests.



Section 30-4-40. Matters exempt from disclosure.

(a) A public body may but is not required to exempt from disclosure the following information:

(1) Trade secrets, which are defined as unpatented, secret, commercially valuable plans, appliances, formulas, or processes, which are used for the making, preparing, compounding, treating, or processing of articles or materials which are trade commodities obtained from a person and which are generally recognized as confidential and work products, in whole or in part collected or produced for sale or resale, and paid subscriber information. Trade secrets also include, for those public bodies who market services or products in competition with others, feasibility, planning, and marketing studies, marine terminal service and nontariff agreements, and evaluations and other materials which contain references to potential customers, competitive information, or evaluation.

(2) Information of a personal nature where the public disclosure thereof would constitute unreasonable invasion of personal privacy. Information of a personal nature shall include, but not be limited to, information as to gross receipts contained in applications for business licenses, information relating to public records which include the name, address, and telephone number or other such information of an individual or individuals who are handicapped or disabled when the information is requested for person-to-person commercial solicitation of handicapped persons solely by virtue of their handicap, and any audio recording of the final statements of a dying victim in a call to 911 emergency services. Any audio of the victim's statements must be redacted prior to the release of the recording unless the privacy interest is waived by the victim's next of kin. This provision must not be interpreted to restrict access by the public and press to information contained in public records.

(3) Records, video or audio recordings, or other information compiled for law enforcement purposes, but only to the extent that the production of such law enforcement records or information:

(A) would interfere with a prospective law enforcement proceeding;

(B) would deprive a person of a right to a fair trial or an impartial adjudication;

(C) would constitute an unreasonable invasion of personal privacy;

(D) would disclose the identity of a confidential source, including a state, local, or foreign agency or authority or any private institution which furnished information on a confidential basis, and, in the case of a record or information compiled by criminal law enforcement authority in the course of a criminal investigation, by an agency conducting a lawful security intelligence investigation, or information furnished by a confidential source;

(E) would disclose current techniques and procedures for law enforcement investigations or prosecutions, or would disclose current guidelines for law enforcement investigations or prosecutions if such disclosure would risk circumvention of the law;

(F) would endanger the life or physical safety of any individual;

(G) would disclose any contents of intercepted wire, oral, or electronic communications not otherwise disclosed during a trial.

(4) Matters specifically exempted from disclosure by statute or law.

(5) Documents of and documents incidental to proposed contractual arrangements and documents of and documents incidental to proposed sales or purchases of property; however:

(a) these documents are not exempt from disclosure once a contract is entered into or the property is sold or purchased except as otherwise provided in this section;

(b) a contract for the sale or purchase of real estate shall remain exempt from disclosure until the deed is executed, but this exemption applies only to those contracts of sale or purchase where the execution of the deed occurs within twelve months from the date of sale or purchase;

(c) confidential proprietary information provided to a public body for economic development or contract negotiations purposes is not required to be disclosed.

(6) All compensation paid by public bodies except as follows:

(A) For those persons receiving compensation of fifty thousand dollars or more annually, for all part-time employees, for any other persons who are paid honoraria or other compensation for special appearances, performances, or the like, and for employees at the level of agency or department head, the exact compensation of each person or employee;

(B) For classified and unclassified employees, including contract instructional employees, not subject to item (A) above who receive compensation between, but not including, thirty thousand dollars and fifty thousand dollars annually, the compensation level within a range of four thousand dollars, such ranges to commence at thirty thousand dollars and increase in increments of four thousand dollars;

(C) For classified employees not subject to item (A) above who receive compensation of thirty thousand dollars or less annually, the salary schedule showing the compensation range for that classification including longevity steps, where applicable;

(D) For unclassified employees, including contract instructional employees, not subject to item (A) above who receive compensation of thirty thousand dollars or less annually, the compensation level within a range of four thousand dollars, such ranges to commence at two thousand dollars and increase in increments of four thousand dollars.

(E) For purposes of this subsection (6), "agency head" or "department head" means any person who has authority and responsibility for any department of any institution, board, commission, council, division, bureau, center, school, hospital, or other facility that is a unit of a public body.

(7) Correspondence or work products of legal counsel for a public body and any other material that would violate attorney-client relationships.

(8) Memoranda, correspondence, and working papers in the possession of individual members of the General Assembly or their immediate staffs; however, nothing herein may be construed as limiting or restricting public access to source documents or records, factual data or summaries of factual data, papers, minutes, or reports otherwise considered to be public information under the provisions of this chapter and not specifically exempted by any other provisions of this chapter.

(9) Memoranda, correspondence, documents, and working papers relative to efforts or activities of a public body and of a person or entity employed by or authorized to act for or on behalf of a public body to attract business or industry to invest within South Carolina; however, an incentive agreement made with an industry or business: (1) requiring the expenditure of public funds or the transfer of anything of value, (2) reducing the rate or altering the method of taxation of the business or industry, or (3) otherwise impacting the offeror fiscally, is not exempt from disclosure after:

(a) the offer to attract an industry or business to invest or locate in the offeror's jurisdiction is accepted by the industry or business to whom the offer was made; and

(b) the public announcement of the project or finalization of any incentive agreement, whichever occurs later.

(10) Any standards used or to be used by the South Carolina Department of Revenue for the selection of returns for examination, or data used or to be used for determining such standards, if the commission determines that such disclosure would seriously impair assessment, collection, or enforcement under the tax laws of this State.

(11) Information relative to the identity of the maker of a gift to a public body if the maker specifies that his making of the gift must be anonymous and that his identity must not be revealed as a condition of making the gift. For the purposes of this item, "gift to a public body" includes, but is not limited to, gifts to any of the state-supported colleges or universities and museums. With respect to the gifts, only information which identifies the maker may be exempt from disclosure. If the maker of any gift or any member of his immediate family has any business transaction with the recipient of the gift within three years before or after the gift is made, the identity of the maker is not exempt from disclosure.

(12) Records exempt pursuant to Section 9-16-80(B) and 9-16-320(D).

(13) All materials, regardless of form, gathered by a public body during a search to fill an employment position, except that materials relating to not fewer than the final three applicants under consideration for a position must be made available for public inspection and copying. In addition to making available for public inspection and copying the materials described in this item, the public body must disclose, upon request, the number of applicants considered for a position. For the purpose of this item "materials relating to not fewer than the final three applicants" do not include an applicant's income tax returns, medical records, social security number, or information otherwise exempt from disclosure by this section.

(14)(A) Data, records, or information of a proprietary nature, produced or collected by or for faculty or staff of state institutions of higher education in the conduct of or as a result of study or research on commercial, scientific, technical, or scholarly issues, whether sponsored by the institution alone or in conjunction with a governmental body or private concern, where the data, records, or information has not been publicly released, published, copyrighted, or patented.

(B) Any data, records, or information developed, collected, or received by or on behalf of faculty, staff, employees, or students of a state institution of higher education or any public or private entity supporting or participating in the activities of a state institution of higher education in the conduct of or as a result of study or research on medical, scientific, technical, scholarly, or artistic issues, whether sponsored by the institution alone or in conjunction with a governmental body or private entity until the information is published, patented, otherwise publicly disseminated, or released to an agency whereupon the request must be made to the agency. This item applies to, but is not limited to, information provided by participants in research, research notes and data, discoveries, research projects, proposals, methodologies, protocols, and creative works.

(C) The exemptions in this item do not extend to the institution's financial or administrative records.

(15) The identity, or information tending to reveal the identity, of any individual who in good faith makes a complaint or otherwise discloses information, which alleges a violation or potential violation of law or regulation, to a state regulatory agency.

(16) Records exempt pursuant to Sections 59-153-80(B) and 59-153-320(D).

(17) Structural bridge plans or designs unless: (a) the release is necessary for procurement purposes; or (b) the plans or designs are the subject of a negligence action, an action set forth in Section 15-3-530, or an action brought pursuant to Chapter 78 of Title 15, and the request is made pursuant to a judicial order.

(18) Photographs, videos, and other visual images, and audio recordings of and related to the performance of an autopsy, except that the photographs, videos, images, or recordings may be viewed and used by the persons identified in Section 17-5-535 for the purposes contemplated or provided for in that section.

(19) Private investment and other proprietary financial data provided to the Venture Capital Authority by a designated investor group or an investor as those terms are defined by Section 11-45-30.

(b) If any public record contains material which is not exempt under subsection (a) of this section, the public body shall separate the exempt and nonexempt material and make the nonexempt material available in accordance with the requirements of this chapter.

(c) Information identified in accordance with the provisions of Section 30-4-45 is exempt from disclosure except as provided therein and pursuant to regulations promulgated in accordance with this chapter. Sections 30-4-30, 30-4-50, and 30-4-100 notwithstanding, no custodian of information subject to the provisions of Section 30-4-45 shall release the information except as provided therein and pursuant to regulations promulgated in accordance with this chapter.

(d) A public body may not disclose a "privileged communication", " protected information", or a "protected identity", as defined in Section 23-50-15 pursuant to a request under the South Carolina Freedom of Information Act. These matters may only be disclosed pursuant to the procedures set forth in Section 23-50-45.

HISTORY: 1978 Act No. 593, Section 5; 1980 Act No. 495, Section 1; 1987 Act No. 118, Section 5; 1993 Act No. 181, Section 489; 1994 Act No. 404, Section 1; 1995 Act No. 1, Section 11; 1996 Act No. 458, Part II, Section 31D; 1998 Act No. 371, Section 7A; 1998 Act No. 423, Sections 2, 3, 4, 5, 6; 1999 Act No. 122, Section 4; 2002 Act No. 339, Sections 18, 19, 29; 2002 Act No. 350, Section 1; 2003 Act No. 34, Section 2; 2003 Act No. 86, Sections 4, 5; 2005 Act No. 125, Section 2; 2006 Act No. 380, Section 2, eff upon approval (became law without the Governor's signature on June 14, 2006); 2017 Act No. 67 (H.3352), Section 2, eff May 19, 2017.

Effect of Amendment

The 2006 amendment added subsection (d) relating to certain disclosures by a public body.

2017 Act No. 67, Section 2, amended (a)(2) and (a)(3), revising provisions concerning law enforcement records.



Section 30-4-45. Information concerning safeguards and off-site consequence analyses; regulation of access; vulnerable zone defined.

(A) The director of each agency that is the custodian of information subject to the provisions of 42 U.S.C. 7412(r)(7)(H), 40 CFR 1400 "Distribution of Off-site Consequence Analysis Information", or 10 CFR 73.21 "Requirements for the protection of safeguards information", must establish procedures to ensure that the information is released only in accordance with the applicable federal provisions.

(B) The director of each agency that is the custodian of information, the unrestricted release of which could increase the risk of acts of terrorism, may identify the information or compilations of information by notifying the Attorney General in writing, and shall promulgate regulations in accordance with the Administrative Procedures Act, Sections 1-23-110 through 1-23-120(a) and Section 1-23-130, to regulate access to the information in accordance with the provisions of this section.

(C) Regulations to govern access to information subject to subsections (A) and (B) must at a minimum provide for:

(1) disclosure of information to state, federal, and local authorities as required to carry out governmental functions; and

(2) disclosure of information to persons who live or work within a vulnerable zone.

For purposes of this section, "vulnerable zone" is defined as a circle, the center of which is within the boundaries of a facility possessing hazardous, toxic, flammable, radioactive, or infectious materials subject to this section, and the radius of which is that distance a hazardous, toxic, flammable, radioactive, or infectious cloud, overpressure, radiation, or radiant heat would travel before dissipating to the point it no longer threatens serious short-term harm to people or the environment.

Disclosure of information pursuant to this subsection must be by means that will prevent its removal or mechanical reproduction. Disclosure of information pursuant to this subsection must be made only after the custodian has ascertained the person's identity by viewing photo identification issued by a federal, state, or local government agency to the person and after the person has signed a register kept for the purpose.

HISTORY: 2002 Act No. 339, Section 30.



Section 30-4-50. Certain matters declared public information; use of information for commercial solicitation prohibited.

(A) Without limiting the meaning of other sections of this chapter, the following categories of information are specifically made public information subject to the restrictions and limitations of Sections 30-4-20, 30-4-40, and 30-4-70 of this chapter:

(1) the names, sex, race, title, and dates of employment of all employees and officers of public bodies;

(2) administrative staff manuals and instructions to staff that affect a member of the public;

(3) final opinions, including concurring and dissenting opinions, as well as orders, made in the adjudication of cases;

(4) those statements of policy and interpretations of policy, statute, and the Constitution which have been adopted by the public body;

(5) written planning policies and goals and final planning decisions;

(6) information in or taken from any account, voucher, or contract dealing with the receipt or expenditure of public or other funds by public bodies;

(7) the minutes of all proceedings of all public bodies and all votes at such proceedings, with the exception of all such minutes and votes taken at meetings closed to the public pursuant to Section 30-4-70;

(8) reports which disclose the nature, substance, and location of any crime or alleged crime reported as having been committed. Where a report contains information exempt as otherwise provided by law, the law enforcement agency may delete that information from the report;

(9) notwithstanding any other provision of the law, data from a video or audio recording made by a law enforcement vehicle-mounted recording device or dashboard camera that involves an officer involved incident resulting in death, injury, property damage, or the use of deadly force.

(a) A law enforcement or public safety agency may apply to the circuit court for an order to prevent the disclosure of the video or audio recording data. Notice of the request and of the hearing must be provided to the person seeking the record. A hearing must be requested within fifteen days (excepting Saturdays, Sundays, and legal public holidays) of the receipt of the request for disclosure and the hearing shall be held in-camera.

(b) The court may order the recording data not be disclosed upon a showing by clear and convincing evidence that the recording is exempt from disclosure as specified in Section 30-4-40(a)(3) and that the reason for the exemption outweighs the public interest in disclosure. A court may order the recording data be edited to redact specific portions of the data and then released, upon a showing by clear and convincing evidence that portions of the recording are not exempt from disclosure as specified in Section 30-4-40(a)(3).

(c) A court order to withhold the release of recording data under this section must specify a definite time period for the withholding of the release of the recording data and must include the court's findings.

(d) A copy of the order shall be made available to the person requesting the release of the recording data.

(10) statistical and other empirical findings considered by the Legislative Audit Council in the development of an audit report.

(B) No information contained in a police incident report or in an employee salary schedule revealed in response to a request pursuant to this chapter may be utilized for commercial solicitation. Also, the home addresses and home telephone numbers of employees and officers of public bodies revealed in response to a request pursuant to this chapter may not be utilized for commercial solicitation. However, this provision must not be interpreted to restrict access by the public and press to information contained in public records.

HISTORY: 1978 Act No. 593, Section 6; 1982 Act No. 370, Section 1; 1992 Act No. 269, Section 1; 1993 Act No. 44, Section 1; 1998 Act No. 423, Section 7; 2017 Act No. 67 (H.3352), Section 3, eff May 19, 2017.

Effect of Amendment

2017 Act No. 67, Section 3, inserted (A)(9), providing for the inclusion of law enforcement vehicle-mounted videos and audio recordings of certain incidents involving law enforcement officers as a category of information made public, providing procedures through which enforcement may seek exemption of disclosure of the recordings, and providing requirements for related court orders, and redesignated (A)(9) as (A)(10).



Section 30-4-55. Disclosure of fiscal impact on public bodies offering economic incentives to business; cost-benefit analysis required.

A public body as defined by Section 30-4-20(a), or a person or entity employed by or authorized to act for or on behalf of a public body, that undertakes to attract business or industry to invest or locate in South Carolina by offering incentives that require the expenditure of public funds or the transfer of anything of value or that reduce the rate or alter the method of taxation of the business or industry or that otherwise impact the offeror fiscally, must disclose, upon request, the fiscal impact of the offer on the public body and a governmental entity affected by the offer after:

(a) the offered incentive or expenditure is accepted, and

(b) the project has been publicly announced or any incentive agreement has been finalized, whichever occurs later.

The fiscal impact disclosure must include a cost-benefit analysis that compares the anticipated public cost of the commitments with the anticipated public benefits. Notwithstanding the requirements of this section, information that is otherwise exempt from disclosure under Section 30-4-40(a)(1), (a)(5)(c), and (a)(9) remains exempt from disclosure.

HISTORY: 2003 Act No. 86, Section 3.



Section 30-4-60. Meetings of public bodies shall be open.

Every meeting of all public bodies shall be open to the public unless closed pursuant to Section 30-4-70 of this chapter.

HISTORY: 1978 Act No. 593, Section 7.



Section 30-4-65. Cabinet meetings subject to chapter provisions; cabinet defined.

(A) The Governor's cabinet meetings are subject to the provisions of this chapter only when the Governor's cabinet is convened to discuss or act upon a matter over which the Governor has granted to the cabinet, by executive order, supervision, control, jurisdiction, or advisory power.

(B) For purposes of this chapter, "cabinet" means the directors of the departments of the executive branch of state government appointed by the Governor pursuant to the provisions of Section 1-30-10(B)(1)(i) when they meet as a group and a quorum is present.

HISTORY: 2003 Act No. 86, Section 6.



Section 30-4-70. Meetings which may be closed; procedure; circumvention of chapter; disruption of meeting; executive sessions of General Assembly.

(a) A public body may hold a meeting closed to the public for one or more of the following reasons:

(1) Discussion of employment, appointment, compensation, promotion, demotion, discipline, or release of an employee, a student, or a person regulated by a public body or the appointment of a person to a public body; however, if an adversary hearing involving the employee or client is held, the employee or client has the right to demand that the hearing be conducted publicly. Nothing contained in this item shall prevent the public body, in its discretion, from deleting the names of the other employees or clients whose records are submitted for use at the hearing.

(2) Discussion of negotiations incident to proposed contractual arrangements and proposed sale or purchase of property, the receipt of legal advice where the legal advice relates to a pending, threatened, or potential claim or other matters covered by the attorney-client privilege, settlement of legal claims, or the position of the public agency in other adversary situations involving the assertion against the agency of a claim.

(3) Discussion regarding the development of security personnel or devices.

(4) Investigative proceedings regarding allegations of criminal misconduct.

(5) Discussion of matters relating to the proposed location, expansion, or the provision of services encouraging location or expansion of industries or other businesses in the area served by the public body.

(6) The Retirement System Investment Commission, if the meeting is in executive session specifically pursuant to Section 9-16-80(A) or 9-16-320(C).

(b) Before going into executive session the public agency shall vote in public on the question and when the vote is favorable, the presiding officer shall announce the specific purpose of the executive session. As used in this subsection, "specific purpose" means a description of the matter to be discussed as identified in items (1) through (5) of subsection (a) of this section. However, when the executive session is held pursuant to Sections 30-4-70(a)(1) or 30-4-70(a)(5), the identity of the individual or entity being discussed is not required to be disclosed to satisfy the requirement that the specific purpose of the executive session be stated. No action may be taken in executive session except to (a) adjourn or (b) return to public session. The members of a public body may not commit the public body to a course of action by a polling of members in executive session.

(c) No chance meeting, social meeting, or electronic communication may be used in circumvention of the spirit of requirements of this chapter to act upon a matter over which the public body has supervision, control, jurisdiction, or advisory power.

(d) This chapter does not prohibit the removal of any person who wilfully disrupts a meeting to the extent that orderly conduct of the meeting is seriously compromised.

(e) Sessions of the General Assembly may enter into executive sessions authorized by the Constitution of this State and rules adopted pursuant thereto.

(f) The Board of Trustees of the respective institution of higher learning, while meeting as the trustee of its endowment funds, if the meeting is in executive session specifically pursuant to Sections 59-153-80(A) or 59-153-320(C).

HISTORY: 1978 Act No. 593, Section 8; 1987 Act No. 118, Section 6; 1998 Act No. 371, Section 7B; 1998 Act No. 423, Section 8; 1999 Act No. 122, Section 4; 2005 Act No. 153, Pt IV, Section 5.



Section 30-4-80. Notice of meetings of public bodies.

(A) All public bodies, except as provided in subsections (B) and (C) of this section, must give written public notice of their regular meetings at the beginning of each calendar year. The notice must include the dates, times, and places of such meetings. An agenda for regularly scheduled or special meetings must be posted on a bulletin board in a publicly accessible place at the office or meeting place of the public body and on a public website maintained by the body, if any, at least twenty-four hours prior to such meetings. All public bodies must post on such bulletin board or website, if any, public notice for any called, special, or rescheduled meetings. Such notice must include the agenda, date, time, and place of the meeting, and must be posted as early as is practicable but not later than twenty-four hours before the meeting. This requirement does not apply to emergency meetings of public bodies. Once an agenda for a regular, called, special, or rescheduled meeting is posted pursuant to this subsection, no items may be added to the agenda without an additional twenty-four hours notice to the public, which must be made in the same manner as the original posting. After the meeting begins, an item upon which action can be taken only may be added to the agenda by a two-thirds vote of the members present and voting; however, if the item is one upon which final action can be taken at the meeting or if the item is one in which there has not been and will not be an opportunity for public comment with prior public notice given in accordance with this section, it only may be added to the agenda by a two-thirds vote of the members present and voting and upon a finding by the body that an emergency or an exigent circumstance exists if the item is not added to the agenda. Nothing herein relieves a public body of any notice requirement with regard to any statutorily required public hearing.

(B) Legislative committees must post their meeting times during weeks of the regular session of the General Assembly and must comply with the provisions for notice of special meetings during those weeks when the General Assembly is not in session. Subcommittees of standing legislative committees must give notice during weeks of the legislative session only if it is practicable to do so.

(C) Subcommittees, other than legislative subcommittees, of committees required to give notice under subsection (A), must make reasonable and timely efforts to give notice of their meetings.

(D) Written public notice must include but need not be limited to posting a copy of the notice at the principal office of the public body holding the meeting or, if no such office exists, at the building in which the meeting is to be held.

(E) All public bodies shall notify persons or organizations, local news media, or such other news media as may request notification of the times, dates, places, and agenda of all public meetings, whether scheduled, rescheduled, or called, and the efforts made to comply with this requirement must be noted in the minutes of the meetings.

HISTORY: 1978 Act No. 593, Section 9; 1987 Act No. 118, Section 7; 2015 Act No. 70 (S.11), Section 1, eff June 8, 2015.

Effect of Amendment

2015 Act No. 70, Section 1, changed the paragraph designators to upper case; in (A), substituted "An agenda for regularly scheduled or special meetings" for "Agenda, if any, for regularly scheduled meetings" in the third sentence, added references to websites, and added the text beginning with "Once an agenda for a regular ..."; and made other nonsubstantive changes.







